Title 1 - STATE AFFAIRS AND GOVERNMENT

Chapter 01 - State Sovereignty and Jurisdiction

§ 1-1-1 Territorial extent of sovereignty and jurisdiction--Cessions to United States.

1-1-1. Territorial extent of sovereignty and jurisdiction--Cessions to United States. The sovereignty and jurisdiction of this state extend to all territory within its established boundaries except as to such places wherein jurisdiction is expressly ceded to the United States by the State Constitution, or wherein jurisdiction has been heretofore or may be hereafter ceded to the United States, with the consent of the people of this state, expressed by their Legislature and the consent of the United States.

Source: SDC 1939, § 55.0101.



§ 1-1-1.1 Retrocession of jurisdiction over federal enclaves--Indian lands excluded--Filing ofdocuments.

1-1-1.1. Retrocession of jurisdiction over federal enclaves--Indian lands excluded--Filing of documents. By appropriate executive order, the Governor may accept on behalf of the state, retrocession of full or partial jurisdiction, criminal or civil, over any roads, highways, or other lands in federal enclaves excluding Indian reservations and federal enclaves outside the boundaries of an Indian reservation established for Indian use, within the state where such retrocession has been offered by appropriate federal authority. Documents concerning such action shall be filed in the Office of the Secretary of State and in the office of the register of deeds of the county wherein such lands are located.

Source: SL 1975, ch 63.



§ 1-1-2 Federal jurisdiction over previously acquired land--Prior grants confirmed--Reservedjurisdiction to serve process.

1-1-2. Federal jurisdiction over previously acquired land--Prior grants confirmed--Reserved jurisdiction to serve process. Jurisdiction of the lands and their appurtenances which have been or may be acquired by the United States through donations from this state or other states or private persons or which may have been acquired by exchange, purchase, or condemnation by the United States for use of the Battle Mountain Sanitarium reserve in Fall River County; Fish Lake in Aurora County; Wind Cave National Park; the Badlands National Monument or park, and for other public purposes of the United States is hereby ceded to the United States and all such prior grants or donations of this state are hereby confirmed; provided however, that all civil or criminal process, issued under the authority of this state or any officer thereof, may be executed on such lands and in the buildings which may be located thereon in the same manner as if jurisdiction had not been ceded.

Source: SDC 1939, § 55.0107.



§ 1-1-2.1 Concurrent federal and state jurisdiction over crimes on national park, memorial, andmonument lands.

1-1-2.1. Concurrent federal and state jurisdiction over crimes on national park, memorial, and monument lands. Concurrent jurisdiction over crimes and offenses under the laws of the State of South Dakota is hereby ceded to the United States over and within all the territory dedicated to national park, national memorial, and national monument purposes included in the tracts of land in South Dakota designated as:

(1) Mount Rushmore National Memorial;

(2) Badlands National Park;

(3) Wind Cave National Park;

(4) Jewel Cave National Monument.
Source: SL 1980, ch 8, § 1.



§ 1-1-2.2 Vesting and duration of concurrent jurisdiction.

1-1-2.2. Vesting and duration of concurrent jurisdiction. The concurrent jurisdiction ceded by § 1-1-2.1 shall be vested upon acceptance by the United States by and through its appropriate officials and shall continue so long as the lands within the designated areas are dedicated to park purposes.

Source: SL 1980, ch 8, § 2.



§ 1-1-2.3 Acceptance of retrocession of exclusive federal jurisdiction.

1-1-2.3. Acceptance of retrocession of exclusive federal jurisdiction. The consent of the state is hereby given to the retrocession of exclusive jurisdiction by the United States over lands owned by the United States within the boundaries of Badlands National Park. The Governor may accept retrocession of jurisdiction for the state.

Source: SL 1980, ch 8, § 3.



§ 1-1-2.4 Memoranda of agreement.

1-1-2.4. Memoranda of agreement. Upon the establishment of concurrent jurisdiction, the appropriate county sheriffs with the approval of the appropriate state's attorneys will develop memoranda of agreement with the park superintendents of the national park service areas in South Dakota.

Source: SL 1980, ch 8, § 4.



§ 1-1-2.5 Concurrent federal jurisdiction--Federal Prison Camp.

1-1-2.5. Concurrent federal jurisdiction--Federal Prison Camp. Pursuant to § 1-1-1, the people of this State, as expressed by their Legislature, hereby grants, to the United States, concurrent jurisdiction over those lands in Yankton County, South Dakota, known as the Federal Prison Camp. This grant of concurrent jurisdiction shall continue only so long as the United States owns and occupies such lands for such purposes and does not constitute a waiver of any state or local jurisdiction that the state or any local government may choose to exercise concurrently with federal jurisdiction.

Source: SL 1998, ch 4, § 1.



§ 1-1-3 Consent to land acquisition by United States--Acreage limit.

1-1-3. Consent to land acquisition by United States--Acreage limit. The people of this state by their Legislature consent to the purchase or condemnation, by the United States, in the manner prescribed by law, of any tract of land within this state owned by any natural person or private corporation, required by the United States for any public building, public work, or other public purpose; provided that in the case of public buildings such tract shall not exceed ten acres in extent.

Source: SDC 1939, § 55.0102.



§ 1-1-4 Jurisdiction of federally acquired land--Tax exemption.

1-1-4. Jurisdiction of federally acquired land--Tax exemption. Jurisdiction is ceded to the United States over any tract of land acquired under the provisions of § 1-1-3 to continue only so long as the United States shall own and occupy such tract. During that time the same shall be exempt from all taxes, assessments, and other charges levied or imposed under authority of the state.

Source: SDC 1939, § 55.0102.



§ 1-1-5 Service of process on federally acquired land.

1-1-5. Service of process on federally acquired land. The consent and jurisdiction mentioned in §§ 1-1-3 and 1-1-4 are given and ceded upon the express condition that all civil and criminal process, issued from the courts of this state, may be served and executed in and upon any tract of land so acquired by the United States, in the same manner and by the same officers as if such purchase or condemnation had not been made, except insofar as such process may affect the real or personal property of the United States.

Source: SDC 1939, § 55.0102.



§ 1-1-6 Consent to federal land acquisitions for conservation purposes--Reservedjurisdiction.

1-1-6. Consent to federal land acquisitions for conservation purposes--Reserved jurisdiction. The consent of the State of South Dakota is hereby given to the acquisition by the United States by purchase, gift, or condemnation with adequate compensation, of such lands in South Dakota as in the opinion of the federal government may be needed for the establishment of national forests, the production of timber, the preserving of the navigability of navigable streams, or to prevent soil erosion, provided that the jurisdiction of South Dakota, both civil and criminal, over persons upon such lands shall not be affected or changed by their permanent reservation and administration for the purposes herein referred to, except so far as the punishment of offenses against the United States is concerned, the intent and meaning of this section being that the State of South Dakota shall not by reason of such reservation and administration lose its jurisdiction nor the inhabitants thereof their rights and privileges as citizens, or be absolved for their duties as citizens of the state; and provided, that the State of South Dakota shall retain a concurrent jurisdiction with the United States in and over such lands so far that civil process in all cases and such criminal process as may issue under the authority of the State of South Dakota against any person charged with the commission of any crime within or without said jurisdiction may be executed thereon in like manner as if this statute did not exist.

Source: SDC 1939, § 55.0103.



§ 1-1-7 Appraisal and sale of county land to United States for conservation purposes.

1-1-7. Appraisal and sale of county land to United States for conservation purposes. If any land in county ownership is desired by the United States for any of the purposes referred to in § 1-1-6, the commissioners of the county in which said land is situated may determine and appraise its value, and may submit a copy of said appraisal to the proper agency or officer of the United States. If the willingness of the United States to pay such appraised value is expressed by appropriate action of the authorized agency or officer, the said lands may be advertised and offered for sale in the manner provided by law; and if no acceptable and satisfactory bid in excess of said appraised value is received, the county commissioners may and they are authorized to sell said lands to the United States upon payment of the appraised and agreed value thereof.

Source: SDC 1939, § 55.0103.



§ 1-1-8 Legislative power over federally acquired lands.

1-1-8. Legislative power over federally acquired lands. Power is hereby conferred upon the Congress of the United States to pass such laws and to make or provide for the making of such rules and regulations of both civil and criminal nature and provide punishment therefor, as in its judgment may be necessary for the administration, control, and protection of such lands as may from time to time be acquired by the United States under the provisions of §§ 1-1-6 and 1-1-7.

Source: SDC 1939, § 55.0103.



§ 1-1-9 Map of federal acquisitions to be filed--Recording of evidence of title.

1-1-9. Map of federal acquisitions to be filed--Recording of evidence of title. A map of any land acquired by the United States, under the provisions of this chapter, shall be filed and recorded in the Office of the Secretary of State and the evidence of the United States' title shall be recorded in the county wherein the land is situated as in other cases relating to the transfer of real property.

Source: SDC 1939, § 55.0104.



§ 1-1-10 Land entry authorized to survey boundaries--Consent required to enter mine--Damage to property.

1-1-10. Land entry authorized to survey boundaries--Consent required to enter mine--Damage to property. For the purpose of making surveys required by or essential to the effect of any acts of the United States Congress or of the Legislature of this state or for the determination of boundaries of real estate, any of the duly authorized officers or agents of the United States or of this state, or any engineer or land surveyor duly qualified or registered under the laws of this state, and the persons necessarily and lawfully employed in making any such survey may enter upon lands within the boundaries of this state for such purposes, but this section shall not be construed as authorizing any unnecessary interference with private rights. Nothing in this section shall be construed to permit any person to enter any shaft, tunnel, stope, or underground workings of any individual person engaged in mining for precious metals without consent of the owner or person in possession of such shaft, tunnel, stope, or underground working.

Nothing herein contained shall exempt any person from payment of actual damages done by him while upon such land.

Source: SDC 1939, § 55.0105.



§ 1-1-11 Repealed.

1-1-11. Repealed by SL 2006, ch 130, § 1.



§ 1-1-12 Indian country--Assumption of jurisdiction.

1-1-12. Indian country--Assumption of jurisdiction. In accordance with the provisions of 67 Statutes at Large, page 589, Public Law 280, and as Indian country is defined by 18 U.S.C., § 1151, the provisions of chapter 106 of the Session Laws of the State of South Dakota for 1901, as amended, or any law to the contrary, notwithstanding, the State of South Dakota assumes and accepts jurisdiction of all criminal and civil causes of action arising in Indian country under the provisions of §§ 1-1-12 to 1-1-16, inclusive, as hereinafter set forth.

Source: SL 1957, ch 319, § 1; SDC Supp 1960, § 65.0805.



§ 1-1-13 Tribal referendum on jurisdiction of Indian lands--Notice of result to countycommissioners--Failure to take referendum.

1-1-13. Tribal referendum on jurisdiction of Indian lands--Notice of result to county commissioners--Failure to take referendum. No assumption of civil or criminal jurisdiction shall become effective under the provisions of §§ 1-1-12 to 1-1-16, inclusive, until the tribal council of a tribe over which state jurisdiction is to be taken, shall have considered a referendum in which all persons eligible to vote at elections held for the purposes of electing officers of such tribe, shall have been given an opportunity to approve or disapprove such assumption of jurisdiction. A majority of the persons so voting in such a referendum must cast affirmative votes in favor thereof before such approval shall be given, and the tribal council shall then notify the board of county commissioners of the counties concerned as to the results of such referendum. Provided, however, that if the tribe has failed to take action as above prescribed, within one year from and after October first, 1957, it shall be deemed that the referendum has been dispensed with and that the tribe has consented to and does approve the assumption of jurisdiction herein provided, and that the county or counties concerned may then proceed as set forth in § 1-1-14.

Source: SL 1957, ch 319, § 5; SDC Supp 1960, § 65.0809.



§ 1-1-14 Resolution of county commissioners assuming jurisdiction--Contract for federalreimbursement of costs.

1-1-14. Resolution of county commissioners assuming jurisdiction--Contract for federal reimbursement of costs. Jurisdiction shall not be deemed assumed or accepted by this state in any county of South Dakota unless and until a resolution assuming and accepting the same is adopted by the board of county commissioners of any county containing Indian country. Prior to the adoption of such a resolution, the county commissioners shall negotiate and contract with the federal Bureau of Indian Affairs of the United States Department of Interior for reimbursement of any authorized and appropriated federal funds for the added costs to any county in connection with the assumption of said jurisdiction. The rates or terms of any such contract shall so far as possible be on the basis of and take into consideration the untaxed Indian lands and the proportion such land bears to the total land area of said respective counties and the proportion the law enforcement costs bear to the total government costs of said respective counties.

Source: SL 1957, ch 319, § 4; SDC Supp 1960, § 65.0808.



§ 1-1-15 Prosecution of criminal offenses on Indian lands.

1-1-15. Prosecution of criminal offenses on Indian lands. All criminal offenses occurring on Indian lands within such counties shall be dealt with and proceeded against in like manner as if they had occurred on other lands within such respective counties.

Source: SL 1957, ch 319, § 2; SDC Supp 1960, § 65.0806.



§ 1-1-16 Indian hunting, trapping and fishing rights preserved.

1-1-16. Indian hunting, trapping and fishing rights preserved. Nothing in §§ 1-1-12 to 1-1-15, inclusive, shall deprive any enrolled member of said tribe of any right, privilege, or immunity afforded under federal treaty, agreement, or statute with respect to hunting, trapping, or fishing or the control, licensing, or regulation thereof.

Source: SL 1957, ch 319, § 3; SDC Supp 1960, § 65.0807.



§ 1-1-17 Highways in Indian lands--Acceptance of jurisdiction.

1-1-17. Highways in Indian lands--Acceptance of jurisdiction. The United States of America having ceded to the State of South Dakota concurrent police jurisdiction excepting the ten major crimes as defined by 18 U.S.C., § 1153, unless automobile accidents are involved, over all public highways or portions thereof, including rights-of-way, located within the State of South Dakota:

(1) Which are established through any Indian reservation or through any lands which have been allotted in severalty to any individual Indian, under any laws or treaties, but which have not been conveyed to the allottee with full power of alienation; and

(2) Which were established or which are maintained by the joint participation of the United States and the State of South Dakota.
The State of South Dakota hereby accepts such jurisdiction.

Source: SL 1959, ch 144, §§ 1, 2; SDC Supp 1960, § 65.0810.



§ 1-1-18 Indian country--Assumption of jurisdiction.

1-1-18. Indian country--Assumption of jurisdiction. The State of South Dakota, in accordance with the provisions of 67 Statutes at Large, page 589 (Public Law 280), hereby assumes and accepts jurisdiction of all criminal offenses and civil causes of action arising in the Indian country located within this state, as Indian country is defined by 18 U.S.C., § 1151, and obligates and binds this state to the assumption thereof, the provisions of chapter 106 of the Session Laws of the State of South Dakota for 1901, as amended, or any other law of this state to the contrary, notwithstanding.

Source: SL 1961, ch 464, § 1.



§ 1-1-19 Negotiation and acceptance of federal reimbursement of costs of jurisdiction.

1-1-19. Negotiation and acceptance of federal reimbursement of costs of jurisdiction. The county commissioners of those counties of this state in which there is located Indian country as affected by §§ 1-1-18 to 1-1-21, inclusive, and the Governor may accept grants-in-aid, and negotiate, and contract with the federal Bureau of Indian Affairs of the United States Department of Interior for reimbursement of any authorized and appropriated federal funds for the added costs to such counties and this state in connection with such assumption of jurisdiction.

Source: SL 1961, ch 464, § 2; SL 1985, ch 33, § 8.



§ 1-1-20 Provisional repeal of prior assumption of jurisdiction of Indian lands.

1-1-20. Provisional repeal of prior assumption of jurisdiction of Indian lands. Subject to the provisions of §§ 1-1-21, §§ 1-1-12 to 1-1-17, inclusive, are hereby repealed.

Source: SL 1961, ch 464, § 3.



§ 1-1-21 Governor's proclamation required for assumption of jurisdiction.

1-1-21. Governor's proclamation required for assumption of jurisdiction. Except as to criminal offenses and civil causes of action arising on any highways, as the term is defined in chapter 31-1, the jurisdiction provided for in § 1-1-18 shall not be deemed assumed or accepted by this state, and §§ 1-1-18 and 1-1-20 shall not be considered in effect, unless and until the Governor of the State of South Dakota, if satisfied that the United States of America has made proper provision for the reimbursement to this state and its counties for the added costs in connection with the assumption of said jurisdiction, has issued his proper proclamation duly filed with the secretary of state declaring the said jurisdiction to be assumed and accepted.

Source: SL 1961, ch 464, § 4.



§ 1-1-22 Law defined.

1-1-22. Law defined. Law is a rule of property and of conduct prescribed by the sovereign power.

Source: SDC 1939, § 65.0101.



§ 1-1-23 Expressions of sovereign will.

1-1-23. Expressions of sovereign will. The will of the sovereign power is expressed:

(1) By the Constitution of the United States;

(2) By treaties made under the authority of the United States;

(3) By statutes enacted by the Congress of the United States;

(4) By the Constitution of this state;

(5) By statutes enacted by the Legislature;

(6) By statutes enacted by vote of the voters;

(7) By the ordinances of authorized subordinate bodies;

(8) Rules of practice and procedure prescribed by courts or adopted by departments, commissions, boards, officers of the state, or its subdivisions pursuant to authority so to do.
Source: SDC 1939, § 65.0102; SL 1985, ch 15, § 5.



§ 1-1-24 Common law and law merchant applied--Evidence of common law.

1-1-24. Common law and law merchant applied--Evidence of common law. The evidence of the common law, including the law merchant, is found in the decisions of the tribunals.

In this state the rules of the common law, including the rules of the law merchant, are in force, except where they conflict with the will of the sovereign power, expressed in the manner stated in § 1-1-23.

Source: SDC 1939, § 65.0103.



§ 1-1-25 When order or judgment of tribal court may be recognized in state courts.

1-1-25. When order or judgment of tribal court may be recognized in state courts. No order or judgment of a tribal court in the State of South Dakota may be recognized as a matter of comity in the state courts of South Dakota, except under the following terms and conditions:

(1) Before a state court may consider recognizing a tribal court order or judgment the party seeking recognition shall establish by clear and convincing evidence that:

(a) The tribal court had jurisdiction over both the subject matter and the parties;

(b) The order or judgment was not fraudulently obtained;

(c) The order or judgment was obtained by a process that assures the requisites of an impartial administration of justice including but not limited to due notice and a hearing;

(d) The order or judgment complies with the laws, ordinances and regulations of the jurisdiction from which it was obtained; and

(e) The order or judgment does not contravene the public policy of the State of South Dakota.

(2) If a court is satisfied that all of the foregoing conditions exist, the court may recognize the tribal court order or judgment in any of the following circumstances:

(a) In any child custody or domestic relations case; or

(b) In any case in which the jurisdiction issuing the order or judgment also grants comity to orders and judgments of the South Dakota courts; or

(c) In other cases if exceptional circumstances warrant it; or

(d) Any order required or authorized to be recognized pursuant to 25 U.S.C., § 1911(d) or 25 U.S.C., § 1919.
Source: SL 1986, ch 6, § 1.



§ 1-1-26 Acceptance by state agencies or higher education facilities of matricula consular cardas identification.

1-1-26. Acceptance by state agencies or higher education facilities of matricula consular card as identification. No state agency, state supported university, or postsecondary technical institute may accept a matricula consular card or substantially similar document issued by the Mexican Consulate as proof of identification for any purpose.

Source: SL 2004, ch 3, § 1.



§ 1-1-27 Legislature to authorize state or state agency transfer of title of real property to thefederal government.

1-1-27. Legislature to authorize state or state agency transfer of title of real property to the federal government. Neither the State of South Dakota nor any of its state agencies may transfer title to any real property in this state to the federal government or any federal agency unless the Legislature has granted its explicit authorization by prior legislation.

Source: SL 2004, ch 4, § 1.



§ 1-1-28 Exception to application of provisions of § 1-1-27.

1-1-28. Exception to application of provisions of § 1-1-27. The provisions of § 1-1-27 do not apply:

(1) If the transfer is the result of an eminent domain proceeding; or

(2) If the transfer is a sale negotiated under threat of an eminent domain proceeding or under circumstances in which acquisition of the property by an eminent domain proceeding would be justified; or

(3) If the transfer involves less than forty acres of unimproved land or less than five hundred thousand dollars worth of improved real estate; or

(4) If the transfer involves the trade of tracts of land of substantially equal value between the state government or any of its entities and the federal government or any of its entities.
Source: SL 2004, ch 4, § 2.






Chapter 01A - Unconstitutional Official Actions

§ 1-1A-1 Unconstitutional state actions void.

1-1A-1. Unconstitutional state actions void. It is the public policy of the State of South Dakota that every statute, rule, regulation, executive order, and office policy of the State of South Dakota enacted, promulgated, issued, or established in contradiction to the provisions of the United States Constitution, and so judicially determined by a final judgment rendered by the South Dakota Supreme Court, the federal district court for the State of South Dakota, the United States Court of Appeals for the eighth circuit, or the United States Supreme Court, is void within the jurisdiction of the State of South Dakota.

Source: SL 1979, ch 4, § 1.



§ 1-1A-2 Enforcement of unconstitutional policies prohibited.

1-1A-2. Enforcement of unconstitutional policies prohibited. No person may enforce any statute, rule, regulation, executive order, or office policy that is in violation of § 1-1A-1.

Source: SL 1979, ch 4, § 3.



§ 1-1A-3 State officers to protect constitutional rights.

1-1A-3. State officers to protect constitutional rights. Every state officer is directed to utilize the full force and authority of his office to resist the intrusion of such unlawful provisions and to protect the constitutional rights of the State of South Dakota and its individual citizens from the encroachments of such provisions.

Source: SL 1979, ch 4, § 2.






Chapter 02 - State Boundary Adjustments

§ 1-2-1 Commissioners to negotiate boundaries authorized--Compacts dependent onratification.

1-2-1. Commissioners to negotiate boundaries authorized--Compacts dependent on ratification. The Governor of South Dakota may appoint commissioners to represent the State of South Dakota on joint commissions composed of commissioners representing boundary states, to be constituted by the states for the purpose of negotiating and entering into agreements or compacts between the states to establish the boundaries between the states. Any compact made on behalf of the states is not binding or obligatory upon either state, unless it has been ratified by the Legislatures of the compacting states and approved by the Congress of the United States.

Source: SL 1957, ch 316, § 1; SDC Supp 1960, § 55.5601; SL 1988, ch 2, § 1.



§ 1-2-2 Meeting with commissioners of other participatory state--Report--Disbandment.

1-2-2. Meeting with commissioners of other participatory state--Report--Disbandment. Upon appointment of commissioners by the Governor, the commissioners shall proceed immediately to meet with the commissioners for the other participatory state for the purpose of negotiating the compact referred to in § 1-2-1. The commission shall disband upon completion of its business and submission of a report to the Governor.

Source: SL 1957, ch 316, § 2; SDC Supp 1960, § 55.5602; SL 1988, ch 2, § 2.



§ 1-2-3 to 1-2-7. Repealed.

1-2-3 to 1-2-7. Repealed by SL 1988, ch 2, §§ 3 to 7.



§ 1-2-8 Ratification and approval--Text.

1-2-8. Ratification and approval--Text. Ratification and approval is hereby given to the South Dakota-Nebraska boundary compact as signed at the city of Lincoln in the state of Nebraska on the twenty-fourth day of February 1989 by the duly authorized commissioners of the state of South Dakota and of the state of Nebraska which South Dakota-Nebraska boundary compact is in full as follows:
SOUTH DAKOTA-NEBRASKA BOUNDARY COMPACT

WHEREAS, the Missouri River has constituted the territorial boundary between the state of Nebraska and the state of South Dakota common to Dakota County, Nebraska, and Union County, South Dakota; and,

WHEREAS, by the forces of nature and construction, operation and maintenance efforts by agencies of the federal government, the flow of the Missouri River has changed its course, and the main channel of the river has changed its position in many areas along the boundary between said counties of the states; and,

WHEREAS, disputes between the state of Nebraska and the state of South Dakota, their political and governmental subdivisions, citizens and other persons have arisen with respect to the location of the true boundary between said counties of the states; and,

WHEREAS, there has for many years existed as between said counties of the states, a question as to the true and correct boundary line between them; and,

WHEREAS, in some areas land is taxed or may be taxed by governmental bodies in both states and in other areas land may be untaxed by governmental bodies in either state; and,

WHEREAS, at times courts have found some land as located in Nebraska and at other times the courts have found the same land as located in South Dakota; and,

WHEREAS, the Missouri River is now relatively stabilized by work done under the direction and supervision of the United States Army Corps of Engineers, and a boundary based upon the present main channel of the Missouri River would be, if the works are properly maintained, as near as can be anticipated at this time, fixed and permanent; and,

WHEREAS, it is to the best interest of the states of Nebraska and South Dakota, their political and governmental subdivisions and their citizens, to determine a new and compromise boundary between said counties of the states, to avoid litigation and multiple exercises of sovereignty and jurisdiction, to encourage the optimum beneficial use of the river, its facilities and its waters, and to remove all causes of controversy between said states with respect to the boundary between said counties of the states; and,

WHEREAS, the states by entering into an agreement for a new boundary are not recognizing and do not desire to recognize the former compact boundary established between them by their legislative actions and the consent of the Congress in 1905; and,

WHEREAS, because of the numerous natural cutoffs over the years and the construction and stabilization work by the Corps of Engineers, which included the dredging of channels and construction of dikes and revetments, thus moving the river around and across islands, bar areas, and lands, as between the states, neither of them recognizes any presumption that the river has moved gradually into the present designed channel location; and,

WHEREAS, the states recognize that the Corps of Engineers' activities have caused tracts of land formerly on one side of the river to be isolated on the other side, and the states recognize there may have been many natural cutoffs of the Missouri River prior to the stabilization work by the Corps of Engineers; and,

WHEREAS, as to lands along or in proximity to the Missouri River, the states desire not to disturb private titles or claims which may have been established by individuals by recognizing or locating any specific areas as belonging to or being within one state or the other; instead the states desire to leave any questions of private titles to the parties involved; and,

WHEREAS, the terms of this compact shall be binding upon the states, their political and governmental subdivisions and officers and agents thereof; and,

WHEREAS, the parties recognize that the present main channel of the Missouri River as it exists within the designed channel stabilized by the Corps of Engineers is or may be different from a line parallel and equidistant from the present banks of the Missouri River; and,

WHEREAS, the states of Nebraska and South Dakota have agreed upon the terms and provisions of a compact to establish the boundary between said counties of the states.

To these ends, duly appointed commissioners for the state of Nebraska and the state of South Dakota jointly convened on February 24, 1989, in Lincoln, Nebraska, and have resolved to conclude a compact, following enactment by their respective legislative bodies and with consent of the Congress of the United States, and have agreed upon the following Articles:
ARTICLE I. Findings and Purposes

(a) The state of Nebraska and the state of South Dakota find that there have been actual and potential disputes, controversies, criminal proceedings and litigation arising or which may arise out of the location of the boundary line between Dakota County, Nebraska, and Union County, South Dakota; that the Missouri River constituting the boundary between said counties of the states has changed its course from time to time, and that the United States Army Corps of Engineers has established a designed channel of the river for navigation and other purposes, which is described and shown in the survey referred to in Article II.

(b) It is the principal purpose of the states in executing this compact to establish an identifiable compromise boundary between said counties of the states for the entire distance thereof as of the effective date of this compact without interfering with or otherwise affecting private rights or titles to property, and the states declare that further compelling purposes of this compact are: (1) to create a friendly and harmonious interstate relationship; (2) to avoid multiple exercise of sovereignty and jurisdiction including matters of taxation, judicial and police powers and exercise of administrative authority; (3) to encourage settlement and disposition of pending litigation and criminal proceedings and avoid or minimize future disputes and litigations; (4) to promote economic and political stability; (5) to encourage the optimum mutual beneficial use of the Missouri River, its waters and its facilities; (6) to establish a forum for settlement of future disputes; (7) to place the boundary in a new or reestablished location which can be identified or located; and (8) to express the intent and policy of the states that the common boundary between said counties be established within the confines of the Missouri River and both states shall continue to have access to and use of the waters of the river.
ARTICLE II. Establishment of Boundary

(a) The permanent compromise boundary line between said counties of the states shall be fixed at the centerline of the designed channel of the Missouri River (the westerly channel adjacent to Section 5, Township 29 North, Range 7 East of the 6th P.M. shall be considered the main channel). The state of Nebraska and the state of South Dakota by the ratification of this document agree to accurately describe the centerline of the design channel by reference to permanent monuments which shall be placed at locations which are easily accessible and safe from destruction. The Nebraska State Surveyors Office and a representative from South Dakota shall jointly supervise and approve placement of the monuments and the location of the compact boundary. Upon completion, the maps and record of the survey shall be incorporated herein and made a part hereof by reference. Said maps shall be placed on file with the secretaries of state of South Dakota and Nebraska. The approval of contracts and all necessary costs for the accurate survey and placement of proper monuments shall be shared equally between the states of South Dakota and Nebraska.

(b) This centerline of the channel of the Missouri River as described on said survey shall hereinafter be referred to as the "compromise boundary."
ARTICLE III. Relinquishment of Sovereignty

On the effective date of this compact, the state of South Dakota hereby relinquishes to the state of Nebraska all sovereignty over lands lying on the Nebraska side of said compromise boundary and the state of Nebraska hereby relinquishes to the state of South Dakota all sovereignty over lands lying on the South Dakota side of the compromise boundary.

Nothing in this compact shall be deemed or construed to affect any litigation pending in the courts of either of the states concerning title to any of the lands, sovereignty over which is relinquished by the state of South Dakota to the state of Nebraska or by the state of Nebraska to the state of South Dakota and any matter concerning the title to lands, sovereignty over which is relinquished by either state to the other, may be continued in the courts of the state where pending until a final determination thereof.
ARTICLE V. Public Records

(a) On and following the effective date of this compact, the public record of real estate titles, mortgages and other liens in the state of Nebraska to any lands, the sovereignty over which is relinquished by the state of Nebraska to the state of South Dakota, shall be accepted as evidence of record title to such lands, to and including the effective date of such relinquishment by the state of Nebraska, by the courts of the state of South Dakota.

(b) On and following the effective date of this compact, the public record of real estate titles, mortgages and other liens in the state of South Dakota to any lands, the sovereignty over which is relinquished by the state of South Dakota to the state of Nebraska, shall be accepted as evidence of record title to such lands, to and including the effective date of such relinquishment by the state of South Dakota, by the courts of the state of Nebraska.

(c) As to lands, the sovereignty over which is relinquished, on the effective date of this compact the recording officials of each state including the counties thereof shall accept for filing documents of title using legal descriptions derived from the land descriptions of the other state. The acceptance of such documents for filing shall have no bearing upon the legal effect or sufficiency thereof.
ARTICLE VI. Taxes

(a) Taxes for the calendar year of the effective date of this compact which are lawfully imposed by either Nebraska or South Dakota may be levied and collected by such state or its authorized governmental subdivisions and agencies on land, subsequent jurisdiction over which is relinquished by the taxing state to the other, and any liens or other rights accrued or accruing, including the right of collection, shall be fully recognized and the county treasurers of the said counties or other taxing authorities affected shall act as agents in carrying out the provisions of this Article; provided, that all liens or other rights arising out of the imposition of taxes, accrued or accruing as aforesaid, shall be claimed or asserted within five years after this compact becomes effective and if not so claimed or asserted shall be forever barred.

(b) The lands, sovereignty over which is relinquished by the state of South Dakota to the state of Nebraska, shall not thereafter be subject to the imposition of taxes in the state of South Dakota from and after the calendar year of the effective date of this compact. The lands, sovereignty over which is relinquished by the state of Nebraska to the state of South Dakota, shall not thereafter be subject to the imposition of taxes in the state of Nebraska from and after the calendar year of the effective date of this compact.
ARTICLE VII. Private Rights

(a) This compact shall not deprive any riparian owner of such riparian owner's rights based upon riparian law and the establishment of the compromise boundary between said counties of the states shall not in any way be deemed to change or affect the boundary line or riparian owners along the Missouri River as between such owners. The establishment of the compromise boundary shall not operate to limit such riparian owner's rights to accretions across such compromise boundary.

(b) No private individual or entity claiming title to lands along the Missouri River, over which sovereignty is relinquished by this compact, shall be prejudiced by the relinquishment of such sovereignty and any claims or possessory rights necessary to establish adverse possession shall not be terminated or limited by the fact that the jurisdiction over such lands may have been transferred by the compact. Neither state will assert any claim of title to abandoned beds of the Missouri River, lands along the Missouri River, or the bed of the Missouri River based upon any doctrine of state ownership of the beds or abandoned beds of navigable waters, as against any land owners or claimants claiming interest in real estate arising out of titles, muniments of title, or exercises of jurisdiction of or from the other state, which titles or muniments of title commenced prior to the effective date of this compact.
ARTICLE VIII. Readjustment of Boundary by Negotiation

If at any time after the effective date of this compact, the Missouri River shall move or be moved by natural means or otherwise so that the flow thereof at any point along the course forming the boundary between the states occurs entirely within one of the states, each state at the request of the other, agrees to enter into and conduct negotiations in good faith for the purpose of readjusting the boundary at the place or places where such movement occurred consistent with the intent, policy and purpose hereof that the boundary will be placed within the Missouri River.
ARTICLE IX. Effective Date

(a) This compact shall become effective when ratified by the legislature of the state of Nebraska and the legislature of the state of South Dakota and approved by the Congress of the United States.

(b) As of the effective date of this compact, the state of Nebraska and the state of South Dakota shall relinquish sovereignty over the lands described herein and shall assume and accept sovereignty over such lands ceded to them as herein provided.

(c) In the event this compact is not approved by the legislature of each state on or before July, 1990, and approved by the Congress of the United States within three years from the date hereof, this compact shall be inoperative and for all purposes shall be void.
ARTICLE X. Enforcement

Nothing in this compact shall be construed to limit or prevent either state from instituting or maintaining any action or proceeding, legal or equitable, in any court having jurisdiction, for the protection of any right under this compact or the enforcement of any of its provisions.

Source: SL 1989, ch 4, § 1.



§ 1-2-9 Effective date of compact--Notice of ratification.

1-2-9. Effective date of compact--Notice of ratification. The compact is not binding or obligatory upon any of the contracting parties unless and until it has been ratified by the legislature of each state and approved by the Congress of the United States. The Governor of South Dakota shall give notice of the ratification and approval of the compact by the South Dakota Legislature to the Governor of the state of Nebraska and to the President of the United States.

Source: SL 1989, ch 4, § 2.






Chapter 03 - Congressional Districts

§ 1-3-1 State constitutes one district.

1-3-1. State constitutes one district. Pursuant to the 1991 congressional reapportionment, the State of South Dakota, in its entirety, constitutes one congressional district.

Source: SDC 1939, § 55.0301; SL 1965, ch 227, § 1; SL 1971, ch 2, § 1; SL 1981, ch 1; SL 1991, ch 1, § 1.



§ 1-3-2 Repealed.

1-3-2. Repealed by SL 1991, ch 1, § 2.






Chapter 04 - Tribal Relations[Repealed and Transferred]

§ 1-4-1 Transferred.

1-4-1. Transferred to § 1-54-3 by SL 2011, ch 1 (Ex. Ord. 11-1), § 80, eff. Apr. 12, 2011.



§ 1-4-1.1 Repealed.

1-4-1.1. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 81, eff. Apr. 12, 2011.



§ 1-4-2 Superseded.

1-4-2. Superseded.



§ 1-4-2.1 , 1-4-3. Repealed.

1-4-2.1, 1-4-3. Repealed by SL 1995, ch 320 (Ex Ord 95-4), § 17.



§ 1-4-4 Transferred.

1-4-4. Transferred to § 1-52-12 by SL 2009, ch 1, § 2.



§ 1-4-5 Repealed.

1-4-5. Repealed by SL 1971, ch 23, § 2.



§ 1-4-6 Repealed.

1-4-6. Repealed by SL 1982, ch 16, § 1.



§ 1-4-7 Repealed.

1-4-7. Repealed by SL 1995, ch 320 (Ex Ord 95-4), § 18.



§ 1-4-8 to 1-4-12. Repealed.

1-4-8 to 1-4-12. Repealed by SL 1988, ch 3, §§ 1 to 4.



§ 1-4-13 Repealed.

1-4-13. Repealed by SL 1989, ch 30, § 1.



§ 1-4-14 to 1-4-22. Repealed.

1-4-14 to 1-4-22. Repealed by SL 1988, ch 4, §§ 1 to 9.



§ 1-4-23 Repealed.

1-4-23. Repealed by SL 1982, ch 16, § 2.



§ 1-4-24 Repealed.

1-4-24. Repealed by SL 1988, ch 4, § 10.



§ 1-4-25 , 1-4-26. Transferred.

1-4-25, 1-4-26. Transferred to §§ 1-54-4, 1-54-5 by SL 2011, ch 1 (Ex. Ord. 11-1), §§ 82, 83, eff. Apr. 12, 2011.






Chapter 05 - Time and Dates

§ 1-5-1 Holidays enumerated.

1-5-1. Holidays enumerated. The first day of every week, known as Sunday; the first day of January, commonly known as New Year's Day; the third Monday in January, commonly known as Martin Luther King, Jr. Day; the third Monday in February, the anniversary of the birthdays of Lincoln and Washington; the last Monday of May, commonly known as Memorial Day; the fourth day of July, commonly known as Independence Day; the first Monday in September, commonly known as Labor Day; the second Monday in October, commonly known as Native Americans' Day; the eleventh day of November, known as Veterans' Day; the fourth Thursday in November, commonly known as Thanksgiving Day; and the twenty-fifth day of December, commonly known as Christmas Day; and every day appointed by the President of the United States, or by the Governor of this state for a public fast, thanksgiving, or holiday shall be observed in this state as a legal holiday.

If the fourth day of July, the first day of January, the eleventh day of November, or the twenty-fifth day of December falls upon a Sunday, the Monday following is a legal holiday and shall be so observed; and if any such day falls upon a Saturday, the preceding Friday is a legal holiday and shall be so observed.

Source: SDC 1939, §§ 65.0404; SL 1941, ch 373; SL 1951, ch 470; SL 1953, ch 487, § 1; SL 1957, ch 498; SL 1971, ch 4; SL 1972, ch 5; SL 1974, ch 5; SL 1981, ch 2; SL 1983, ch 1, § 1; SL 1986, ch 7; SL 1990, ch 7, § 1.



§ 1-5-1.1 Martin Luther King, Jr. Day established.

1-5-1.1. Martin Luther King, Jr. Day established. The third Monday in January, to be known as Martin Luther King, Jr. Day shall be observed in this state as a legal holiday. Martin Luther King, Jr. Day is dedicated to the remembrance of Dr. Martin Luther King, Jr. and to the observance and appreciation of the various ethnic minorities who have contributed so much to the state and nation.

Source: SL 1986, ch 5; SL 1989, ch 5; SL 1990, ch 7, § 3.



§ 1-5-1.2 Native Americans' Day established.

1-5-1.2. Native Americans' Day established. The second Monday in October, to be known as Native Americans' Day, shall be observed in this state as a legal holiday. Native Americans' Day is dedicated to the remembrance of the great Native American leaders who contributed so much to the history of our state.

Source: SL 1990, ch 7, § 2.



§ 1-5-1.3 South Dakota Statehood Day established.

1-5-1.3. South Dakota Statehood Day established. The second day of November, to be known as South Dakota Statehood Day, shall be observed in this state as a working holiday. South Dakota Statehood Day is dedicated to the remembrance of the anniversary of South Dakota's admittance into the union on November 2, 1889. This day will be to reflect on the history and the heritage of the state.

Source: SL 2001, ch 6, § 1.



§ 1-5-2 Business and official acts permitted on holidays.

1-5-2. Business and official acts permitted on holidays. Any public or private business may be transacted or legal process or notices of any kind may be served or published on any of said days or next succeeding days designated herein as holidays, excepting Sundays, provided, that for good cause, a judge in whose court an action has been or is about to be brought, may endorse upon any process or notice permission to serve the same on Sunday, and if so endorsed, service thereof on Sunday shall be valid.

Source: SDC 1939, § 65.0404; SL 1941, ch 373; SL 1951, ch 470; SL 1953, ch 487, § 1; SL 1957, ch 498.



§ 1-5-3 Past transactions on holidays validated.

1-5-3. Past transactions on holidays validated. Any public or private business heretofore transacted or legal notice published upon any holiday except Sunday is hereby validated and declared to be of the same force and effect as if such business had been transacted or such publication made upon a business or secular day.

Source: SDC 1939, § 65.0301.



§ 1-5-4 Acts performed on day after holiday.

1-5-4. Acts performed on day after holiday. Whenever any act of a secular nature, other than a work of necessity or mercy, is appointed by law or contract to be performed upon a particular day, which day falls upon a holiday, such act may be performed upon the next business day, with the same effect as if it had been performed upon the day appointed.

Source: SDC 1939, § 65.0405.



§ 1-5-5 Repealed.

1-5-5. Repealed by SL 2003, ch 5, § 1.



§ 1-5-6 , 1-5-7. Rejected.

1-5-6, 1-5-7. Rejected by referendum.



§ 1-5-8 Little Big Horn Recognition Day.

1-5-8. Little Big Horn Recognition Day. The twenty-fifth day of June, to be known as Little Big Horn Recognition Day, shall be observed in this state as a working holiday. Little Big Horn Recognition Day is dedicated to the remembrance and recognition of the battle of Little Big Horn.

Source: SL 1994, ch 2, § 1.



§ 1-5-9 Wounded Knee Day.

1-5-9. Wounded Knee Day. The twenty-ninth day of December, to be known as Wounded Knee Day of Reflection, shall be observed in this state as a working holiday. Wounded Knee Day is dedicated to the remembrance of and reflection on the massacre that occurred at Wounded Knee.

Source: SL 1994, ch 2, § 2.



§ 1-5-10 Arbor Day.

1-5-10. Arbor Day. The last Friday in April of each year shall be set apart and established as "Arbor Day," or tree planting day, to promote and encourage the planting of trees in South Dakota. On this day and throughout the week, schools, civic organizations, communities, and all citizens and groups are urged to seriously consider the contribution of trees to the beauty and economic welfare of the state. Citizens are further encouraged to plant a tree and to properly care for the trees, shrubs, and other woody plants that provide many benefits to our citizens.

Source: SL 1998, ch 6, § 1.



§ 1-5-11 Bill of Rights Day.

1-5-11. Bill of Rights Day. The fifteenth day of December, to be known as Bill of Rights Day, shall be observed in this state as a working holiday. Bill of Rights Day is dedicated to remembrance of and reflection on the ratification of the first ten amendments to the United States Constitution and their significance for all Americans.

Source: SL 1998, ch 5, § 1.



§ 1-5-12 Joe Foss Day.

1-5-12. Joe Foss Day. The seventeenth day of April, to be known as Joe Foss Day, shall be observed in this state as a working holiday. Joe Foss Day is dedicated to the remembrance and recognition of South Dakota's favorite son and war hero, Governor Joe Foss.

Source: SL 2004, ch 5, § 1.



§ 1-5-13 POW/MIA Recognition Day.

1-5-13. POW/MIA Recognition Day. The third Friday of September, to be known as POW/MIA Recognition Day, shall be observed in this state as a working holiday. POW/MIA Recognition Day is dedicated to the remembrance and recognition of the sacrifices endured by those members of the Armed Forces of the United States who were held as prisoners of war or remain as missing in action.

Source: SL 2013, ch 1, § 1.



§ 1-5-14 Purple Heart Recognition Day.

1-5-14. Purple Heart Recognition Day. The seventh day of August, to be known as Purple Heart Recognition Day, shall be observed in this state as a working holiday. Purple Heart Recognition Day is dedicated to the remembrance and recognition of those members of the armed forces of the United States who have earned the Purple Heart Medal for wounds received in combat.

Source: SL 2013, ch 2, § 1.



§ 1-5-15 Welcome Home Vietnam Veterans Day.

1-5-15. Welcome Home Vietnam Veterans Day. The thirtieth day of March, to be known as Welcome Home Vietnam Veterans Day, shall be observed in this state as a working holiday. Welcome Home Vietnam Veterans Day is dedicated to the remembrance and recognition of the service and sacrifice rendered by our nation's veterans of the Vietnam War.

Source: SL 2013, ch 3, § 1.






Chapter 06 - State Emblems

§ 1-6-1 State seal adopted--Reproductions.

1-6-1. State seal adopted--Reproductions. There is hereby adopted as the official colored seal of the State of South Dakota, a reproduction of the seal, described in article XXI, section 1 of the Constitution of the State of South Dakota, and made in conformity therewith but whose proportions and colored detail are set out specifically in accord with an original painting of the great seal produced by John G. Moisan of Fort Pierre and shall be the basis for all reproductions of the great seal of the State of South Dakota.

Source: SL 1961, ch 291, § 1; SL 1987, ch 2, § 1.



§ 1-6-2 Design of seal and coat of arms.

1-6-2. Design of seal and coat of arms. The design of the colored seal of the State of South Dakota shall be as follows: An inner circle, whose diameter shall be five-sevenths of the diameter of the outer circle of any seal produced in conformity herewith; within which inner circle shall appear; in the left foreground on the left bank of a river, a rust-colored smelting furnace from which grey smoke spirals upward and adjacent to which on the left are a rust-colored hoist house and mill, and to the left a grey dump; these three structures being set in a yellow field and above and back of a light green grove on the left bank of the river. In the left background is a series of three ranges of hills, the nearer range being a darker green than the said grove, the intermediate range of a blue-green and the higher range of a blue-black coloration.

In the right foreground is a farmer with black hat, red shirt, navy-blue trousers and black boots, holding a black and silver breaking plow, drawn by a matched team of brown horses with a black harness. In the right background and above the horses in a pasture of grey-green, a herd of rust-colored cattle graze in front of a field of yellow-brown corn, part in shock and part in cut rows to the rear and above which are blue and purple hills forming a low background and receding into the distance. Between the right and left foregrounds and backgrounds is a light-blue river merging in the distance into a sky-blue and cloudless sky. Moving upstream on the river is a white steamboat with a single black funnel from which grey smoke spirals upward. Green shrubbery appears on the near bank of the river, in the left foreground and on the right bank of the river near the pasture is a yellow field. The farmer is turning black-brown furrows which reach across the circle and in his foreground is a field of brown-green-yellow.

Near the upper edge of the inner circle at the top on a golden quarter circle which is one-fifth in width the distance between the innermost and the outermost circles that compose the seal, shall appear in black, the state motto: "Under God the People Rule." This innermost circle is circumscribed by a golden band one-fourth as wide as the above-described quarter circle, which inner border, shall be circumscribed by a deep blue circle four and one-half times as wide as the above quarter circle, on which in golden letters one-third its width, in height, shall appear at the top the words, "State of South Dakota." In the lower half of the deep blue circle shall appear in words of equal height "Great" and "Seal" between which shall be the numerals "1889." Between the above-stated names and on either side shall appear a golden star one-half in size the width of the deep blue circle. Circumscribing this deep blue circle shall be a band of gold of the same width as of the inner golden band.

Outside of this outer golden band shall be a serrated or saw-toothed edge of small triangles whose base shall be of the same width as the above quarter circle.

Source: SL 1961, ch 291, § 1.



§ 1-6-3 Preservation of original seal.

1-6-3. Preservation of original seal. The original seal as produced by Richard Cropp of Mitchell shall be kept in a container sealed against sunlight and housed in a location to be determined by the secretary of state.

Source: SL 1961, ch 291, § 2; SL 1987, ch 2, § 2.



§ 1-6-3.1 Use of seal or facsimile without authorization prohibited--Violation as misdemeanor.

1-6-3.1. Use of seal or facsimile without authorization prohibited--Violation as misdemeanor. No person may reproduce, duplicate, or otherwise use the official seal of the State of South Dakota, or its facsimile, adopted and described in §§ 1-6-1 and 1-6-2 for any for-profit, commercial purpose without specific authorization from the secretary of state. A violation of this section is a Class 1 misdemeanor.

Source: SL 1986, ch 8, § 1; SL 1987, ch 3, § 1; SL 1988, ch 5, § 1; SL 2011, ch 3, § 1.



§ 1-6-3.2 Sale of seal facsimile without authorization prohibited--Violation as misdemeanor.

1-6-3.2. Sale of seal facsimile without authorization prohibited--Violation as misdemeanor. No person may sell or offer for sale a replica or facsimile of the official seal of the State of South Dakota, adopted and described in §§ 1-6-1 and 1-6-2, without the specific authorization from the secretary of state. A violation of this section is a Class 1 misdemeanor.

Source: SL 1986, ch 8, § 3; SL 1987, ch 3, § 2; SL 1988, ch 5, § 2; SL 2011, ch 3, § 2.



§ 1-6-3.3 Royalty for use of seal--Educational purposes excepted.

1-6-3.3. Royalty for use of seal--Educational purposes excepted. The secretary of state shall charge a royalty for the privilege of using the state seal. The secretary of state may not charge a royalty if the state seal is used for an educational purpose. All royalty fees collected pursuant to this chapter shall be deposited in the state general fund.

Source: SL 1986, ch 8, § 2; SL 1987, ch 3, § 3; SL 1988, ch 5, § 3; SL 2006, ch 2, § 1; SL 2011, ch 3, § 3.



§ 1-6-3.4 Repealed.

1-6-3.4. Repealed by SL 2011, ch 3, § 4.



§ 1-6-4 State flag--Description.

1-6-4. State flag--Description. The state flag or banner shall consist of a field of sky-blue one and two-thirds as long as it is wide. Centered on such field shall be the great seal of South Dakota made in conformity with the terms of the Constitution, which shall be four-ninths the width of the flag in diameter. The seal shall be on a white background with the seal outlined in dark blue or, in the alternative, shall be on a sky-blue background with the seal outlined in dark blue thereon. Surrounding the seal in gold shall be a serrated sun whose extreme width shall be five-ninths the width of the flag. The words "South Dakota" symmetrically arranged to conform to the circle of the sun and seal shall appear in gold letters one-eighteenth the width of the field above the sun and seal and the words "The Mount Rushmore State" in like-sized gold letters and in like arrangement shall appear below the sun and seal. Flags designed of such material as may be provident for outdoor use need have no fringe but flags for indoor and display usage shall have a golden fringe one-eighteenth the width of the flag on the three sides other than the hoist.

Source: SDC 1939, § 55.0108; SL 1939, ch 205; SL 1963, ch 419, § 1; SL 1992, ch 1, § 2.



§ 1-6-4.1 Official pledge to state flag--Not recited before pledge to United States flag.

1-6-4.1. Official pledge to state flag--Not recited before pledge to United States flag. The official pledge to the state flag is:

"I pledge loyalty and support to the flag and State of South Dakota, land of sunshine, land of infinite variety."

However, the pledge to the flag and to the state may not preempt, replace nor be recited before the pledge of allegiance to the flag of the United States.

Source: SL 1987, ch 4, §§ 1, 2.



§ 1-6-5 Existing flags remain official.

1-6-5. Existing flags remain official. All state flags made in conformity with state law prior to July 1, 1992, shall remain official state flags but the creation of a state flag from and after that date, other than in conformity with § 1-6-4, is prohibited.

Source: SDC 1939, § 55.0108 as added by SL 1963, ch 419, § 1; SL 1992, ch 1, § 3.



§ 1-6-6 Sale and loan of state flags--Revolving account.

1-6-6. Sale and loan of state flags--Revolving account. It shall be the duty of the Bureau of Administration to acquire, by purchase or otherwise, and to keep on hand at all times a sufficient quantity of the South Dakota state flags as specified in § 1-6-4, for distribution, loan, or sale, as it may determine, in order to meet the demand therefor from various public, semipublic and private organizations or persons. All funds from the sale of such flags shall be covered into, and there is hereby created within the state treasury, a revolving account known as the special state flag account, from which payments shall be made by the bureau for the purchase of state flags and their replacements as it may deem sufficient from time to time. Requests for the loan of such state flags shall be filled under such rules and regulations as the bureau may establish.

Source: SL 1963, ch 419, § 2; SL 1966, ch 171.



§ 1-6-6.1 Omitted.

1-6-6.1. Omitted.



§ 1-6-7 State song.

1-6-7. State song. The song "Hail! South Dakota" having words and music written by Deecort Hammitt is adopted and established as the official state song of South Dakota. A copy of such composition is on file in the Office of the Secretary of State and the words of which are as follows:

Hail! South Dakota, the best state in the land,
Health, wealth and beauty, that's what makes her grand;

She has her Black Hills, and mines with gold so rare,
And with her scen'ry, no state can compare.

Come where the sun shines, and where life's worth your while,
You won't be here long, 'til you'll wear a smile;

No state's so healthy, and no folk quite so true,
To South Dakota. We all welcome you.

Hail! South Dakota, the state we love the best,
Land of our fathers, builders of the west;

Home of the Badlands, and Rushmore's ageless shrine,
Black Hills and prairies, farmland and sunshine.

(Hills, farms and prairies, blessed with bright sunshine).

Source: SL 1943, ch 268; SDC Supp 1960, § 55.0111.



§ 1-6-8 State animal.

1-6-8. State animal. The coyote is hereby designated as the state animal of South Dakota.

Source: SL 1949, ch 242; SDC Supp 1960, § 55.0113.



§ 1-6-9 State bird.

1-6-9. State bird. The ring-neck pheasant is hereby designated and adopted as the official state bird of the State of South Dakota.

Source: SL 1943, ch 272; SDC Supp 1960, § 55.0110.



§ 1-6-10 State floral emblem.

1-6-10. State floral emblem. The floral emblem of this state shall be the American pasque flower (pulsatilla hirsutissima) with the motto "I Lead."

Source: SDC 1939, § 55.0109.



§ 1-6-11 State tree.

1-6-11. State tree. The Black Hills Spruce, Picea Glauca Densata, being a tree native to the State of South Dakota and by its name definitely designating this state as its own and being a tree of noble attributes, is hereby named to be the state tree of South Dakota.

Source: SL 1947, ch 266; SDC Supp 1960, § 55.0112.



§ 1-6-12 State mineral stone and gemstone.

1-6-12. State mineral stone and gemstone. The mineral stone known as the rose quartz is hereby designated as the official state mineral stone of the State of South Dakota, and the Fairburn agate is hereby designated as the official state gemstone of the State of South Dakota.

Source: SL 1966, ch 175.



§ 1-6-13 State grass.

1-6-13. State grass. Western wheat grass (agropyron smithii) is hereby designated as the state grass for the State of South Dakota.

Source: SL 1970, ch 13.



§ 1-6-14 State insect.

1-6-14. State insect. The honey bee, Apis Mellifera L, is hereby designated as the official insect of the State of South Dakota.

Source: SL 1978, ch 5, § 1.



§ 1-6-15 State fish.

1-6-15. State fish. The walleye, stizostedion vitreum, is the official fish of the State of South Dakota.

Source: SL 1982, ch 5.



§ 1-6-15.1 State Fishing Museum.

1-6-15.1. State Fishing Museum. The Museum of Wildlife, Science, and Industry located in the city of Webster is designated as the site of the official State Fishing Museum for the State of South Dakota.

Source: SL 2004, ch 6, § 1.



§ 1-6-16 State drink.

1-6-16. State drink. Milk, lac vaccum, is hereby designated as the official drink of the State of South Dakota.

Source: SL 1986, ch 10.



§ 1-6-16.1 State fossil.

1-6-16.1. State fossil. Triceratops is hereby designated as the official fossil of the State of South Dakota.

Source: SL 1988, ch 6; SL 1989, ch 30, § 2.



§ 1-6-16.2 State jewelry.

1-6-16.2. State jewelry. It having been judicially determined that the name "Black Hills gold" can only be utilized for jewelry manufactured in the Black Hills of South Dakota, Black Hills gold is hereby designated as the official jewelry of the State of South Dakota.

Source: SL 1988, ch 7.



§ 1-6-16.3 State musical instrument.

1-6-16.3. State musical instrument. The fiddle is hereby designated as the official state musical instrument of the State of South Dakota.

Source: SL 1989, ch 6.



§ 1-6-16.4 State soil.

1-6-16.4. State soil. Houdek soil (fine-loamy, mixed, mesic typic argiustolls) is hereby designated as the official state soil of the State of South Dakota.

Source: SL 1990, ch 8.



§ 1-6-16.5 State nickname.

1-6-16.5. State nickname. "The Mount Rushmore State" is hereby designated as the official nickname of the State of South Dakota.

Source: SL 1992, ch 1, § 1.



§ 1-6-16.6 State Hall of Fame.

1-6-16.6. State Hall of Fame. The South Dakota Hall of Fame in Chamberlain is the official Hall of Fame of South Dakota.

Source: SL 1996, ch 3.



§ 1-6-16.7 State dessert.

1-6-16.7. State dessert. Kuchen is hereby designated as the official state dessert of South Dakota.

Source: SL 2000, ch 2, § 1.



§ 1-6-16.8 State sport.

1-6-16.8. State sport. Rodeo is hereby designated as the official sport of the State of South Dakota.

Source: SL 2003, ch 6, § 1.



§ 1-6-16.9 State bread.

1-6-16.9. State bread. Fry bread is hereby designated as the official state bread of South Dakota.

Source: SL 2005, ch 6, § 1.



§ 1-6-17 Minting and promotion of commemorative medallions, bullion pieces and jewelry--Metals produced out-of-state--Commemorative medallion jewelry.

1-6-17. Minting and promotion of commemorative medallions, bullion pieces and jewelry--Metals produced out-of-state--Commemorative medallion jewelry. The Bureau of Administration may contract or otherwise arrange for the minting and promotion of South Dakota commemorative medallions, bullion pieces, and commemorative medallion jewelry in amounts and sizes it considers appropriate. Commemorative medallions and bullion may be minted in or outside of South Dakota from South Dakota produced gold or silver or nonprecious metals. Commemorative medallions, bullion, and commemorative medallion jewelry may be minted from gold, silver, or nonprecious metals produced outside of South Dakota only in the event that South Dakota producers are unable to supply the required demand and then only for that period of time until South Dakota producers are again able to meet the demand. The bureau may also arrange for the production and marketing of commemorative medallion jewelry made of precious metals.

Source: SL 1986, ch 9, § 1; SL 1987, ch 3, § 4; SL 1988, ch 5, § 4; SL 1996, ch 4, § 1.



§ 1-6-18 Use of seal, commemorative medallion design or bullion piece design--Fee.

1-6-18. Use of seal, commemorative medallion design or bullion piece design--Fee. The Bureau of Administration may authorize the use of the great seal of the State of South Dakota, the commemorative medallion design, or the bullion piece design on commemorative medallions and bullion pieces and shall charge royalty fees for use of the same.

Source: SL 1986, ch 9, § 2; SL 1987, ch 3, § 5; SL 1988, ch 5, § 5.



§ 1-6-19 Distribution, marketing and sales of bullion pieces, commemorative medallions andcommemorative medallion jewelry--Manufacture of jewelry for gifts.

1-6-19. Distribution, marketing and sales of bullion pieces, commemorative medallions and commemorative medallion jewelry--Manufacture of jewelry for gifts. The Bureau of Administration may sell bullion pieces or contract or otherwise arrange for the manufacture, distribution, marketing, and sales of South Dakota bullion pieces, commemorative medallions, or commemorative medallion jewelry items. The bureau may also arrange for the manufacture of jewelry with the bullion piece design, as requested by the Governor, to be given as gifts for promotional or official state purposes.

Source: SL 1986, ch 9, § 3; SL 1988, ch 5, § 6.



§ 1-6-20 Composition of medallions, bullion, and commemorative medallion jewelry.

1-6-20. Composition of medallions, bullion, and commemorative medallion jewelry. Medallions, bullion, and commemorative medallion jewelry shall be made exclusively from South Dakota produced .999 fine gold or silver except as provided in § 1-6-17.

Source: SL 1986, ch 9, § 4; SL 1988, ch 5, § 7.



§ 1-6-21 Production of medallions, bullion, or commemorative medallion jewelry bycontracting mints--Violation as misdemeanor.

1-6-21. Production of medallions, bullion, or commemorative medallion jewelry by contracting mints--Violation as misdemeanor. Only mints which have contracted with the Bureau of Administration may produce the medallions, bullion or commemorative medallion jewelry. Any other production of such products is a Class 1 misdemeanor.

Source: SL 1986, ch 9, § 5; SL 1988, ch 5, § 8.



§ 1-6-22 Annual contests or other arrangements for design of medallions or bullion pieces--Prize--Copyright--Eligibility.

1-6-22. Annual contests or other arrangements for design of medallions or bullion pieces--Prize--Copyright--Eligibility. The bureau may conduct annual contests for or otherwise arrange for the artwork for the state medallions or bullion pieces and may award an annual prize of one thousand dollars for the selected artwork to be paid from dedicated royalty proceeds deposited in the commemorative medallion fund. For any design selected, the State of South Dakota shall retain exclusive rights and shall hold the copyright thereon. Only designs by South Dakota artists are eligible for consideration.

Source: SL 1986, ch 9, § 6; SL 1988, ch 5, § 9; SL 2006, ch 2, § 2.



§ 1-6-23 Creation of commemorative medallion fund.

1-6-23. Creation of commemorative medallion fund. Proceeds from the minting and selling of commemorative medallions shall be placed in the commemorative medallion fund which is hereby created and dedicated to the State Centennial Heritage Center.

Source: SL 1986, ch 9, § 7; SL 1987, ch 3, § 6; SL 1988, ch 5, § 10.



§ 1-6-23.1 Repealed.

1-6-23.1. Repealed by SL 2006, ch 2, § 3.



§ 1-6-24 to 1-6-28. Repealed.

1-6-24 to 1-6-28. Repealed by SL 2011, ch 2, §§ 1 to 5.






Chapter 07 - Governor

§ 1-7-1 Powers and duties of Governor.

1-7-1. Powers and duties of Governor. The Governor shall possess the powers and perform the duties entailed upon him by the Constitution and by special provisions throughout this code and among others, but without limiting other prescriptions of his powers and duties, as follows:

(1) He shall supervise the official conduct of all executive and ministerial officers;

(2) He shall see that the laws of the state are faithfully and impartially executed;

(3) He shall make appointments and fill vacancies in the public offices as required by law;

(4) He is the sole official organ of communication between the government of this state and the government of any other state of the United States;

(5) He shall issue patents for land as required by law and prescribed by the provisions of this code;

(6) He may offer rewards, not exceeding one thousand dollars each, payable out of the general fund, for the apprehension of any convict who has escaped from the penitentiary or for any person who has committed or is charged with the commission of an offense punishable with imprisonment for life;

(7) He is authorized to appoint a private secretary and to employ such clerks and stenographers as he shall deem necessary for the proper discharge of his official duties, each of whom shall serve during the pleasure of the Governor and receive such compensation as shall be provided by the Legislature;

(8) He shall have such other powers and must perform such other duties as are or may be devolved upon him by law.
Source: SDC 1939, § 55.1101.



§ 1-7-1.1 Replacement of vacancy on appointed board or commission--Time limitation--Persondeemed reappointed.

1-7-1.1. Replacement of vacancy on appointed board or commission--Time limitation--Person deemed reappointed. On any board or commission whose members are appointed by the Governor, the Governor shall appoint a person to fill any vacancy within one hundred twenty days of the occurrence of the vacancy. The person who has resigned or whose term has expired shall remain on the board or commission until the Governor appoints a person to fill the vacancy. For any person whose term on the board or commission has expired, if the Governor has not appointed a person to fill the vacancy within one hundred twenty days after the vacancy occurs, the person shall be deemed to be reappointed for another term.

Source: SL 1987, ch 7, § 1.



§ 1-7-1.2 Annual meeting with forest service representatives.

1-7-1.2. Annual meeting with forest service representatives. The Governor or his designee shall conduct an annual meeting with representatives of the United States Forest Service to discuss forest service land management programs that affect agricultural productivity on leased forest service land.

Source: SL 1987, ch 9.



§ 1-7-2 Publication of Governor's messages and address.

1-7-2. Publication of Governor's messages and address. The Governor may publish and distribute copies of his messages and inaugural addresses.

Source: SDC 1939, § 55.0901; SL 1979, ch 10, § 1.



§ 1-7-3 Repealed.

1-7-3. Repealed by SL 1979, ch 10, § 2.



§ 1-7-4 Powers and duties of acting governor.

1-7-4. Powers and duties of acting governor. Every provision of this code relating to the powers and duties of the Governor, and to the acts and duties to be performed by others towards him, extends to the person performing for the time being the duties of Governor.

Source: SDC 1939, § 55.1104.



§ 1-7-4.1 Succession to Governorship during vacancy in office of lieutenant governor.

1-7-4.1. Succession to Governorship during vacancy in office of lieutenant governor. If during a vacancy in the Office of Governor, the office of lieutenant governor shall become vacant through death, resignation, failure to qualify, conviction after impeachment, or permanent disability of the lieutenant governor, the following, in the order hereinafter enumerated, shall succeed to the office and powers of the Governor:

(1) Speaker of the House of Representatives;

(2) President pro-tem of the Senate;

(3) Speaker pro-tem of the House of Representatives

(4) Secretary of state;

(5) Attorney General;

(6) Auditor;

(7) Treasurer;

(8) Commissioner of School and Public Lands;

(9) Chair of the Public Utilities Commission; or

(10) Public Utilities Commissioners in order of seniority.
Source: SL 1973, ch 13, § 1; SL 2004, ch 7, § 1.



§ 1-7-5 Superseded.

1-7-5. Superseded by § 3-8-2.1.



§ 1-7-5.1 Compensation of lieutenant governor for performance of duties assigned byGovernor.

1-7-5.1. Compensation of lieutenant governor for performance of duties assigned by Governor. For performing constitutional duties and duties assigned by the Governor, the lieutenant governor shall receive a salary to be determined by the Governor but not to exceed the amount appropriated by the Legislature and shall be reimbursed for actual expenses associated with public service. Such salary shall be in addition to the salary provided for in § 3-8-2.1. For purposes of this section, representing the Governor shall include, but not be limited to, investigating complaints of citizens regarding any administrative acts of administrative departments.

Source: SL 1978, ch 6, § 1; SL 1985, ch 4; SL 1987, ch 8, § 1.



§ 1-7-6 Repealed.

1-7-6. Repealed by SL 2003, ch 272, § 76.



§ 1-7-7 Repealed.

1-7-7. Repealed by SL 1982, ch 16, § 3.



§ 1-7-8 Authorization to allocate certain bonds exempt from federal income taxes.

1-7-8. Authorization to allocate certain bonds exempt from federal income taxes. The Governor shall establish, by executive order, a procedure for the allocation of authority to issue bonds pursuant to any federal legislation which limits the amount of such bonds which may be issued in the State of South Dakota and bear interest exempt from federal income taxes and authorizes the state to establish an allocation procedure. This authority shall specifically include restrictions imposed by Section 103(n) of the Internal Revenue Code of 1954, as amended, and in the event of its passage, Section 145 of the Tax Reform Bill of 1985, H.R. 3838 and any other legislation which imposes similar limits. To the extent permitted by the federal legislation, this section shall override the allocation procedures established in the federal legislation.

Source: SL 1986, ch 12, §§ 1, 1A; SL 1989, ch 8, § 1.



§ 1-7-9 Submission of nomination from Governor--Financial statement of nominee.

1-7-9. Submission of nomination from Governor--Financial statement of nominee. Any nomination from the governor, which is required by statute to be confirmed by the Senate, shall be submitted in such a manner as to inform the Senate as to the statutory conditions and requirements of the nomination and the qualifications of the nominee, including residence, occupation or profession, political affiliation, service on any other board or commission, experience and whether the nominee is a registered lobbyist. The nominee shall file a financial interest statement with the Senate which shall include any source of income which contributes either more than ten percent of, or more than two thousand dollars to, the gross income of the nominee or any member of his immediate family, or an enterprise in which such nominee or any member of his immediate family control more than ten percent of the capital or stock.

Source: SL 1987, ch 26.



§ 1-7-10 Private activity bond fees fund established--Procedure for use.

1-7-10. Private activity bond fees fund established--Procedure for use. There is hereby established in the state treasury a private activity bond fees fund. Any receipts or revenues into this fund are to be expended only if recommended by the Governor and approved by majority vote of the special committee created in chapter 4-8A or appropriated by an act of the Legislature. All money in the fund shall be expended in accordance with Title 4 on warrants drawn by the state auditor on vouchers approved by the Governor.

Source: SL 1989, ch 8, § 2; SL 1990, ch 9; SL 2002, ch 11, § 1.



§ 1-7-11 to 1-7-15. Repealed.

1-7-11 to 1-7-15. Repealed by SL 2012, ch 1, §§ 1 to 5.



§ 1-7-16 Use of state or federal armed forces to suppress riot or unlawful assembly.

1-7-16. Use of state or federal armed forces to suppress riot or unlawful assembly. The Governor, as commander-in-chief of the armed forces of the state, may call out armed forces to suppress any riot or unlawful assembly. If such armed forces are insufficient to suppress the riot or unlawful assembly, the Governor may apply to the military forces of the United States for a force sufficient to suppress such riot or unlawful assembly.

Source: SDC 1939 & Supp 1960, § 34.0204; SDCL, §§ 23-11-3, 23-11-4; SL 1976, ch 158, § 10-7; SDCL § 22-10-13; SL 2005, ch 120, § 351.



§ 1-7-17 Allocation and reallocation of volume, issuance authority, and other benefits tofacilitate issuance of bonds and compliance with certain federal requirements.

1-7-17. Allocation and reallocation of volume, issuance authority, and other benefits to facilitate issuance of bonds and compliance with certain federal requirements. The Governor shall establish, by executive order, a procedure for the allocation or reallocation of volume or other bond issuance authority, and rights or other benefits associated thereto, in order to facilitate issuance of bonds pursuant to or in satisfaction of requirements under any federal law that limits the amount of such bonds which may be issued in the State of South Dakota in order that the bonds or the issuer of the bonds may qualify for subsidies or other benefits under, or to allow or otherwise facilitate compliance with requirements of, the Internal Revenue Code of 1986, as amended. This authority shall specifically include allocation or reallocation of volume or other bond issuance authority established under The American Recovery and Reinvestment Act of 2009 and any other legislation which creates or establishes other limitations or requirements to be satisfied in order to receive benefits or other subsidies, including interest rate rebates.

Source: SL 2010, ch 4, § 1, eff. Mar. 10, 2010.



§ 1-7-18 Scope of allocation and reallocation authority.

1-7-18. Scope of allocation and reallocation authority. The authority granted by § 1-7-17 only applies to volume or other issuance authority granted directly to the state by federal law or assigned, ceded, or given back to the state by municipalities, counties, or other political subdivisions pursuant to procedures established under the Internal Revenue Code of 1986, as amended, including The American Recovery and Reinvestment Act of 2009.

Source: SL 2010, ch 4, § 2, eff. Mar. 10, 2010.






Chapter 08 - Secretary of State

§ 1-8-1 General duties of secretary of state.

1-8-1. General duties of secretary of state. It is the duty of the secretary of state:

(1) To file official acts of the Governor to which attestation over his signature and the great seal is required;

(2) To affix the great seal and his attestation to all commissions, pardons, and other public instruments to which the signature of the Governor is required except such as relate to school and public lands, and also in attesting and authenticating all certificates, charters, and any and all other documents properly issued by the secretary;

(3) To record in proper books all conveyances made to the state, all appointments and commissions made by the Governor and all official bonds filed in his office, except bonds of notaries public. All deeds, abstracts of title, and other title papers pertaining to lands owned by the state or by any department or institution of the state, except those under the control of the commissioner of school and public lands, shall be filed and preserved in the office of the secretary of state;

(4) To file any document, official oath, official bond, articles of incorporation and amendments thereof, and letters of acceptance which the law requires to be filed in his office;

(5) To furnish on demand to any person, company, or corporation having paid the lawful fees therefor, a certified copy or copies of all or any part of any law, record, or other instrument kept on file in his office;

(6) To prepare immediately previous to any regular session of the Legislature, from the proper election returns filed in his office, a roll of all senators elect, and deliver the same to the president of the senate at least thirty minutes before the time fixed by law for the opening of the session; to prepare from such election returns a roll of all the members elected to the house of representatives, and at the time fixed by law to call such members to order and preside until a speaker is elected;

(7) To receipt all fees collected by him under any provision of law, with the date, name of payor, and the nature of the services in each case, which fees so collected by him shall be paid into the state treasury monthly and report thereof made as provided by law;

(8) To cause to be published and distributed a sufficient number of copies of the title, "Elections" for all election officers and to publish and distribute from time to time any amendments made thereto or to the general election laws of this state;

(9) To perform such other duties as are required of him by law.
Source: SDC 1939, § 55.1201; SL 1980, ch 23, § 5; SL 1985, ch 5, § 1.



§ 1-8-1.1 Administrative functions of boards performed by secretary of state.

1-8-1.1. Administrative functions of boards performed by secretary of state. The secretary of state shall perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the following boards:

(1) Board of Finance, created by chapter 4-1.

(2) Board of Canvassers, created by chapter 12-20.
Source: SL 1974, ch 6, § 1.



§ 1-8-2 Records and great seal in custody of secretary.

1-8-2. Records and great seal in custody of secretary. The secretary of state is charged with the custody of:

(1) All acts and resolutions passed by the Legislature;

(2) The journals of the Legislature;

(3) The great seal of the state;

(4) All books, records, deeds, parchments, maps, and papers required to be kept on deposit in his office pursuant to law;

(5) The enrolled copy of the Constitution.
Source: SDC 1939, § 55.1202.



§ 1-8-3 Superseded.

1-8-3. Superseded by § 3-8-2.1.



§ 1-8-4 Deputy secretary of state--Appointment and oath--Duties.

1-8-4. Deputy secretary of state--Appointment and oath--Duties. The secretary of state may appoint a deputy secretary of state, whose appointment shall be evidenced by a certificate under the official seal of the state, and continue during his pleasure. The deputy secretary so appointed, before entering upon the duties of his office, shall take and subscribe the usual oath of office required by the Constitution, which appointment and oath shall be filed in the Office of the Secretary of State. In case of the absence or disability of the secretary of state, the deputy secretary of state shall perform the duties required by law of the secretary.

Source: SDC 1939, § 55.1209; SL 1985, ch 5, § 2.



§ 1-8-4.1 Omitted.

1-8-4.1. Omitted.



§ 1-8-5 Copies of records to be furnished by secretary of state--Redaction of certaininformation.

1-8-5. Copies of records to be furnished by secretary of state--Redaction of certain information. The secretary of state, upon the payment of the applicable fees, shall furnish to any person a certified copy of any document, book, instrument, paper, or law of this state on file in the Office of the Secretary of State. The certified copy shall be a true, correct, and examined copy of the original document, book, instrument, paper, or law. If the certified copy contains a social security or employer identification number which has not been supplied by the person requesting the copy, such number shall be redacted prior to furnishing the certified copy.

Source: SDC 1939, § 55.1205; SL 1959, ch 288; SL 1985, ch 5, § 3; SL 2009, ch 3, § 1.



§ 1-8-6 Form of certification by secretary of state--Disposition of fees.

1-8-6. Form of certification by secretary of state--Disposition of fees. After such certified copy has been prepared, the secretary of state shall attach thereto a certificate as follows:

STATE OF SOUTH DAKOTA

Department of State
United States of America,
State of South Dakota

Secretary's Office

This is to certify that the attached instrument of writing is a true, correct, and examined copy of __________________ and the whole thereof, and has been carefully compared with the original now on file in this office and found correct.

In testimony whereof, I have hereunto set by hand and affixed the great seal of the state of South Dakota at the city of Pierre, the capital, on this ___ day of ___ 20__.
____________________________
Secretary of State
Fees, $________ ____________________________
Deputy Secretary of State

Such certificate shall be signed by the secretary of state or by his deputy, and shall contain on its face a statement of the fees received therefor. It shall be the duty of the secretary of state to pay over to the state treasurer the fees received for making the copy of the document, book, instrument, paper, or law to which such certificate is to be attached.

Source: SDC 1939, § 55.1205; SL 1959, ch 288; SL 1985, ch 5, § 4.



§ 1-8-7 Compliance with chapter required in furnishing copies of documents.

1-8-7. Compliance with chapter required in furnishing copies of documents. No certified or exemplified copy of any document, book, instrument, paper, or law, on file in the Office of the Secretary of State, shall be furnished to any person except as in this chapter provided.

Source: SDC 1939, § 55.1206.



§ 1-8-8 Repealed.

1-8-8. Repealed by SL 1985, ch 5, § 5.



§ 1-8-9 Repealed.

1-8-9. Repealed by SL 1980, ch 24, § 2.



§ 1-8-10 Fees of secretary of state enumerated--Collection.

1-8-10. Fees of secretary of state enumerated--Collection. The secretary of state shall charge the following fees for services performed in the Office of the Secretary of State and shall collect the fees in advance:

(1) For making a copy or transcript of any record, instrument, or paper on file in the office, one dollar per page;

(2) For filing and safekeeping of any instrument or paper required by law to be filed only, ten dollars; except the oath of office of members of the Legislature and legislative officers, employees and governmental officers, employees and agencies, for which there is no fee;

(3) For each commission, requisition, passport, or other document, signed by the Governor and attested by the secretary of state, under the great seal of the state, except commissions issued for executive appointment and extraditions, and making the proper record for the same, five dollars;

(4) For filing application, bond, and issuing commission of notary public, thirty dollars;

(5) For official certificate, attestation, and impression of the great seal, five dollars;

(6) For filing or recording any other instrument or document, ten dollars; and

(7) For a certified copy of any document, instrument, or paper on file in the office, one dollar per page and fifteen dollars for the certificate and affixing the seal.

However, there is no fee to any state government agency pursuant to subdivision (1).

Source: SDC 1939, § 55.1208; SL 1959, ch 289; SL 1967, ch 250; SL 1976, ch 4, § 1; SL 1981, ch 5; SL 1985, ch 5, § 6; SL 1993, ch 8; SL 1997, ch 141, § 5; SL 2003, ch 8, § 1; SL 2009, ch 4, § 1.



§ 1-8-11 Fees paid by credit cards.

1-8-11. Fees paid by credit cards. The secretary of state may accept credit cards for the payment of fees.

Source: SL 1993, ch 7, § 1.



§ 1-8-12 Fee for expedited services.

1-8-12. Fee for expedited services. The secretary of state shall charge a fee of fifty dollars for any expedited service. Expedited service is defined as completion sooner than the normal course of business upon request.

Source: SL 1993, ch 7, § 2; SL 2003, ch 8, § 2; SL 2009, ch 4, § 2.



§ 1-8-13 Fee for payment returned due to insufficient funds.

1-8-13. Fee for payment returned due to insufficient funds. The Office of the Secretary of State may collect a fee for any payment made to the office and returned due to insufficient funds as provided for in § 57A-3-421. The office shall deposit any revenue from this fee into the financing statement and annual report filing fee fund.

Source: SL 2012, ch 2, § 1.



§ 1-8-14 Electronic filing of documents--Secure and interactive website.

1-8-14. Electronic filing of documents--Secure and interactive website. The secretary of state may establish and maintain a secure and interactive website where all documents required to be filed with or maintained by the Office of the Secretary of State may be filed, processed, and obtained by interested parties. Any document required to be filed with the Office of the Secretary of State may be filed electronically.

Source: SL 2012, ch 3, § 1.






Chapter 09 - State Auditor

§ 1-9-1 Annual report of auditor--Contents--Publication.

1-9-1. Annual report of auditor--Contents--Publication. The state auditor shall make an annual report to the Governor.

(1) Such report shall fully disclose as shown by the records of the state auditor, the balance in each fund at the close of the preceding fiscal year, all receipts and transfers affecting each fund, expenditures from each fund, the total amount of warrants redeemed and returned to him by the state treasurer, the total amount of outstanding warrants, and the balance in each fund at the close of the fiscal year reported;

(2) Such report shall further show the appropriation to all of the offices, departments, boards, and institutions at the beginning of the fiscal year reported; expenditures and transfers from each appropriation, the unexpended balance of each appropriation, and the amounts reverting from such appropriation at the close of the fiscal year reported;

(3) The report shall contain such tables, comparisons, and recapitulations as deemed necessary to present a true and clear concept of the state's financial condition;

(4) The report may contain comments, and recommendations concerning state finances; and

(5) This report may be combined in a single volume with the report required of the state treasurer by the provisions of § 1-10-2.
Source: SDC 1939, § 55.1309; SL 1939, ch 206; SL 1957, ch 283; SL 1980, ch 23, § 6.



§ 1-9-2 Superseded.

1-9-2. Superseded by § 3-8-2.1.



§ 1-9-3 Deputy auditor and employees--Appointment and bonds.

1-9-3. Deputy auditor and employees--Appointment and bonds. The state auditor is authorized to appoint a deputy, for whose acts as such he shall be responsible, and such other employees and require them to furnish bonds in a penal sum no greater than one-half the penal sum of his own bond whenever necessary for the proper administration of his office.

Source: SDC 1939, § 55.1310; SL 1955, ch 238.






Chapter 10 - State Treasurer

§ 1-10-1 General duties of treasurer.

1-10-1. General duties of treasurer. The state treasurer shall have charge of and safely keep all public moneys which shall be paid into the state treasury, and pay out the same as directed by law, and perform such other duties as are required of him by law.

Source: SDC 1939, § 55.1401.



§ 1-10-2 Annual report to Governor--Contents.

1-10-2. Annual report to Governor--Contents. The state treasurer shall make an annual report to the Governor. Such report shall fully disclose the transactions of the treasurer's office, the condition of the various funds and the state indebtedness. It shall show a full and true exhibit of the state of the public accounts and funds as contemplated by section 12, article XI, of the State Constitution, the amount by him received, the amount paid out during the preceding fiscal year ended on the thirtieth day of June, and the balance remaining in the treasury.

Source: SDC 1939, § 55.1407; SL 1980, ch 23, § 7.



§ 1-10-3 Superseded.

1-10-3. Superseded by § 3-8-2.1.



§ 1-10-4 Deputy state treasurer.

1-10-4. Deputy state treasurer. The state treasurer is authorized to appoint a deputy, for whose acts as such he shall be responsible.

Source: SDC 1939, § 55.1409.



§ 1-10-5 Teen court grant program established--Purpose.

1-10-5. Teen court grant program established--Purpose. The teen court grant program is hereby established in the Office of the State Treasurer. The purpose of the grant program is to support the development, growth, quality, and continuation of teen court programs in South Dakota through grants awarded by the South Dakota Teen Court Association.

Source: SL 2007, ch 3, § 1, eff. Mar. 16, 2007.



§ 1-10-6 Teen court grant program fund established.

1-10-6. Teen court grant program fund established. There is hereby established in the state treasury the teen court grant program fund to be administered by the Office of the State Treasurer. Money shall enter the fund through contributions, grants, transfers, settlement funds, interest received on moneys in the fund, and any other moneys collected for the purposes of §§ 1-10-5 to 1-10-9, inclusive. The state treasurer shall distribute the fund balance quarterly to the South Dakota Teen Court Association for the purpose of administering and funding the grant program.

Source: SL 2007, ch 3, § 2, eff. Mar. 16, 2007.



§ 1-10-7 Award of grants.

1-10-7. Award of grants. The South Dakota Teen Court Association shall award grants to entities within the State of South Dakota that are recognized by the National Youth Court Association. The awards shall be to support the development, growth, quality, and continuation of teen court programs in South Dakota.

Source: SL 2007, ch 3, § 3, eff. Mar. 16, 2007.



§ 1-10-8 Procedures for obtaining grants to be publicized.

1-10-8. Procedures for obtaining grants to be publicized. The association shall award grants as provided in §§ 1-10-5 to 1-10-9, inclusive, and publicize the availability of and procedures for obtaining such grants.

Source: SL 2007, ch 3, § 4, eff. Mar. 16, 2007.



§ 1-10-9 Annual report.

1-10-9. Annual report. The Teen Court Association shall submit an annual report to the state treasurer not later than October first of each year. The annual report shall detail the name and location of organizations receiving grant awards. The report shall also contain the amount and duration of such awards, their purpose, and the administrative costs associated with such awards.

Source: SL 2007, ch 3, § 5, eff. Mar. 16, 2007.






Chapter 11 - Attorney General

§ 1-11-1 General duties of attorney general.

1-11-1. General duties of attorney general. The duties of the attorney general shall be:

(1) To appear for the state and prosecute and defend all actions and proceedings, civil or criminal, in the Supreme Court, in which the state shall be interested as a party;

(2) When requested by the Governor or either branch of the Legislature, or whenever in his judgment the welfare of the state demands, to appear for the state and prosecute or defend, in any court or before any officer, any cause or matter, civil or criminal, in which the state may be a party or interested;

(3) To attend to all civil cases remanded by the Supreme Court to the circuit court, in which the state shall be a party or interested;

(4) To prosecute, at the request of the Governor, state auditor, or state treasurer, any official bond or contract in which the state is interested, upon a breach thereof, and to prosecute or defend for the state all actions, civil or criminal, relating to any matter connected with either of their departments;

(5) To consult with, advise, and exercise supervision over the several state's attorneys of the state in matters pertaining to the duties of their office, and he shall be authorized and it is made his duty, whenever in his judgment any opinion written by him will be of general interest and value, to mail either written or printed copies of such opinion to the auditor-general and to every state's attorney and county auditor in the state;

(6) When requested, to give his opinion in writing, without fee, upon all questions of law submitted to him by the Legislature or either branch thereof, or by the Governor, auditor, or treasurer;

(7) When requested by the state auditor, treasurer, or commissioner of school and public lands, to prepare proper drafts for contracts, forms, and other writings, which may be wanted for use of the state;

(8) To report to the Legislature, or either branch thereof, whenever requested, upon any business relating to the duties of his office;

(9) To prosecute state officers who neglect or refuse to comply with the provisions of statutes of this state prohibiting officers of the state from accepting any money, fee, or perquisite other than salary for performance of duties connected with his office or paid because of holding such office and the statute requiring issue and delivery and filing of prenumbered duplicate receipts and accounting for money received for the state;

(10) To pay into the state treasury all moneys received by him, belonging to the state, immediately upon the receipt thereof;

(11) To attend to and perform any other duties which may from time to time be required by law.
Source: SDC 1939, § 55.1501.



§ 1-11-1.1 Full-time service required--Private law practice prohibited.

1-11-1.1. Full-time service required--Private law practice prohibited. The attorney general shall serve on a full-time basis and shall not actively engage in the private practice of law.

Source: SDC 1939, § 55.1501 as added by SL 1968, ch 202, § 1.



§ 1-11-2 Superseded.

1-11-2. Superseded by § 3-8-2.1.



§ 1-11-3 Traveling expenses.

1-11-3. Traveling expenses. There shall be paid to the attorney general all his necessary traveling expenses including food and lodging incurred while journeying in the performance of the duties of his office, to be paid upon an itemized statement verified by oath.

Source: SDC 1939, § 55.1507; SL 1947, ch 242, § 1.



§ 1-11-4 Assistant attorneys general--Appointment and compensation--Powers--Oath.

1-11-4. Assistant attorneys general--Appointment and compensation--Powers--Oath. The attorney general may appoint such assistant attorneys general as may be necessary for efficient performance of his duties and may fix their compensation but no expenditure for any such purposes in excess of the amounts appropriated by the Legislature is authorized. The appointments of such assistants shall be in writing and filed in the Office of the Secretary of State.

Such assistant attorney general shall have the same power and authority as the attorney general, and he shall, before entering upon the duties of his office, take and subscribe the official oath prescribed by the Constitution.

Source: SDC 1939, § 55.1502; SL 1963, ch 305.



§ 1-11-4.1 Division of Consumer Affairs created--Appointment of director.

1-11-4.1. Division of Consumer Affairs created--Appointment of director. There is created in the Office of the Attorney General a Division of Consumer Affairs. The director of the Division of Consumer Affairs shall be appointed by the attorney general.

Source: SL 1979, ch 5, § 3.



§ 1-11-4.2 Consumer and commercial affairs functions of attorney general.

1-11-4.2. Consumer and commercial affairs functions of attorney general. The Office of the Attorney General shall perform the functions of the former Division of Consumer Protection of the former Department of Commerce and Consumer Affairs relating to consumer affairs, chapter 37-23, and deceptive trade practices and consumer protection, chapter 37-24 and of the Division of Commercial Inspection and Licensing of the Department of Public Safety relating to peddlers and solicitors, chapter 37-13, and buying clubs, chapter 37-26.

Source: SL 1979, ch 5, § 1; SL 1984, ch 3; SL 1985, ch 15, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 121, eff. Apr. 17, 2003.



§ 1-11-5 Special assistants--Appointment and powers.

1-11-5. Special assistants--Appointment and powers. The attorney general is also authorized to appoint assistant attorneys general as he may deem necessary on a part-time basis for special assignments. The attorney general shall fix their compensation and the expenditures for such appointments may be made from whatever appropriation or source that may be made available to the attorney general. The appointment of such assistants shall be in writing and filed in the Office of the Secretary of State. Such assistant attorneys general shall have the power and authority specifically delegated to them by the attorney general in writing. Such assistant attorney general shall, before entering upon the duties of his office, take and subscribe the official oath prescribed by the Constitution.

Source: SDC 1939, § 55.1502 as added by SL 1963, ch 305.



§ 1-11-6 Register of actions prosecuted and defended--Proper books.

1-11-6. Register of actions prosecuted and defended--Proper books. The attorney general shall keep in proper books, to be provided for that purpose at the expense of the state, a register of all actions and demands prosecuted and defended by him in behalf of the state, and of all proceedings had in relation thereto, and shall deliver the same to his successor in office.

The term "proper books" as used in this section means electronic records, including data processing files and computer disks, microfilm, microfiche, and any other method designed for long-term retention of records.

Source: SDC 1939, § 55.1505; SL 1987, ch 10, § 1.



§ 1-11-6.1 Antitrust special revenue fund created--Receipts.

1-11-6.1. Antitrust special revenue fund created--Receipts. There is hereby created in the state treasury a continuous "antitrust special revenue fund." This fund may receive funds paid to the State of South Dakota as a result of judgments or settlements of antitrust lawsuits.

Source: SL 1971, ch 11, § 1.



§ 1-11-6.2 Release of funds in special revenue fund.

1-11-6.2. Release of funds in special revenue fund. When it is legally established that South Dakota or agencies thereof, lesser governmental subdivisions or individuals have a right to a portion of funds in the antitrust special revenue fund, the attorney general is authorized to approve release of such funds to the appropriate fund, entity or recipient.

Source: SL 1971, ch 11, § 1.



§ 1-11-6.3 Deposits into and disbursements from special revenue fund.

1-11-6.3. Deposits into and disbursements from special revenue fund. The attorney general is hereby authorized to make deposits into and disbursements from said fund, pursuant to order of a court, on vouchers approved by him.

Source: SL 1971, ch 11, § 2.



§ 1-11-7 Investigations by attorney general--Authority and duty.

1-11-7. Investigations by attorney general--Authority and duty. Either branch of the state Legislature may by its separate resolution, or the Legislature may by a concurrent resolution of both branches, or the Governor may by an executive order filed in the office of the secretary of state, direct the attorney general to investigate, or the attorney general may upon his own relation with consent of the Governor, investigate any office, department, bureau, board, commission, institution, or any other component part of the state government, or any particular transaction which may require investigation. Upon delivery to him of a copy of such resolution or order certified by the secretary of state or by the presiding officer and secretary or chief clerk of either branch of the Legislature, it shall be the duty of the attorney general to make the investigation and any required report or reports thereof, and to take such further action as may be required.

Source: SDC 1939, § 55.1508; SL 1964, ch 153.



§ 1-11-8 Request for Governor's consent to investigation--Denial.

1-11-8. Request for Governor's consent to investigation--Denial. Whenever the attorney general shall upon his own relation commence an investigation, the consent of the Governor shall be obtained by attaching to the record provided in § 1-11-9 a written request for such consent. A copy of the record and request shall be provided to the Governor for his file and the Governor shall acknowledge receipt of such request in writing on the original, which shall be retained by the attorney general. The request shall state in general terms the reasons for the request, and, if denied, such denial shall be in writing containing a statement in general terms of the reasons for the denial.

Source: SDC 1939, § 55.1508 as added by SL 1964, ch 153.



§ 1-11-9 Record of investigation.

1-11-9. Record of investigation. Whenever an investigation is directed by the Legislature or either branch thereof, or ordered by the Governor, or whenever an investigation is commenced by the attorney general, upon his own relation with the consent of the Governor, a record of the same shall be kept by the attorney general entitled:

In the matter of the investigation of the ___ (naming the matter being investigated) pursuant to ___ resolution number ___ (describing the resolution), or the order of the Governor, or the attorney general's own relation with the consent of the Governor.

Source: SDC 1939, § 55.1508; SL 1964, ch 153.



§ 1-11-10 Powers of attorney general in investigations.

1-11-10. Powers of attorney general in investigations. Under such resolution or order of the Governor, or the attorney general's own relation with consent of the Governor, the attorney general and his assistants, agents, and employees shall have access to any and all books, blanks, reports, correspondence, records, property, office documents, and materials and equipment of the office, department, bureau, board, commission, or any other component part of the state government or any branch, arm, or agency of the government, or any transaction, being investigated. When acting under any such resolution, or his own relation with the consent of the Governor, or order of the Governor, the attorney general or his assistants shall have the power to administer oaths, examine witnesses under oath and make a record of the testimony. He shall have authority to issue subpoenas for witnesses and for books, blanks, reports, correspondence, records, documents, and exhibits and such witnesses may be subpoenaed from any part of the state to Pierre, South Dakota, or to any other point in the state from distances not exceeding one hundred miles. Such witnesses shall be allowed the same per diem and mileage, as witnesses in the circuit court. Any witness refusing to obey such subpoena, or to testify when subpoenaed, or to bring evidence required to be brought by said subpoena, may be certified to the nearest circuit court to the point where the subpoena requires appearance, and the said circuit court may then enforce obedience to said subpoena by order, the disobedience of which shall be treated the same as a contempt of said court.

Source: SDC 1939, § 55.1508; SL 1964, ch 153.



§ 1-11-11 Expense of investigations.

1-11-11. Expense of investigations. The attorney general is hereby authorized to expend any moneys or appropriations made available to the attorney general's office, for the purpose of making investigations authorized by § 1-11-7.

Source: SDC 1939, § 55.1508 as added by SL 1964, ch 153.



§ 1-11-12 Annual report to Governor.

1-11-12. Annual report to Governor. The attorney general shall make a report to the Governor in each year, showing the business transacted in his office.

Source: SDC 1939, § 55.1506; SL 1980, ch 23, § 8.



§ 1-11-13 Costs of providing information--Reimbursement of attorney general.

1-11-13. Costs of providing information--Reimbursement of attorney general. The attorney general may require persons requesting information to reimburse him for the actual costs of providing such information, other than proposed rules. The reimbursable costs include, but are not limited to, the cost of published documents, clerical time, and document reproduction.

Source: SL 1982, ch. 7, § 1.



§ 1-11-14 Action for recovery on behalf of state--Consolidation of related cause ofgovernmental entity.

1-11-14. Action for recovery on behalf of state--Consolidation of related cause of governmental entity. If the Governor directs the attorney general to commence legal action seeking any recovery on behalf of the state, the governing body of any governmental entity exercising any part of the state's sovereign power, upon request of the attorney general, within thirty days of the request, may, in the discretion of the governing body, assign any cause of action related to the state's action to the state for consolidation with the state's action. In addition the subdivision or other governmental entity shall cooperate by providing any evidence or testimony the attorney general may require to maintain the action.

Source: SL 1988, ch 10, § 1.



§ 1-11-15 Consolidation of legal services in state government.

1-11-15. Consolidation of legal services in state government. Except for legal services performed by a deputy or assistant attorney general employed by the state, any legal services performed for the state or any branch, department, agency, institution, board, commission, or other entity of state government shall be performed pursuant to a written contract. All contracts for legal services shall be filed with the attorney general. The provisions of this section do not apply to any attorney employed by the Unified Judicial System, the Legislative Research Council, or the judicial or legislative branches of the state.

Source: SL 1994, ch 6.



§ 1-11-16 Office of Internet Crimes Investigation transferred.

1-11-16. Office of Internet Crimes Investigation transferred. The Office of Internet Crimes Investigation, Bureau of Information and Telecommunication and its functions are transferred to the Office of the Attorney General, Division of Criminal Investigation. The Attorney General of the State of South Dakota shall perform the functions of the Commissioner of Information and Telecommunications, relating to the Office of Internet Crimes Investigation.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 75.



§ 1-11-17 Statewide 24/7 sobriety program established.

1-11-17. Statewide 24/7 sobriety program established. There is hereby established a statewide 24/7 sobriety program to be administered by the Office of the Attorney General. The program shall coordinate efforts among various state and local government entities for the purpose of finding and implementing alternatives to incarceration for certain offenses that involve driving under the influence and other offenses involving alcohol, marijuana, or controlled substances.

Source: SL 2007, ch 4, § 1.



§ 1-11-18 Establishment of24/7 sobriety fund.

1-11-18. Establishment of 24/7 sobriety fund. There is hereby established in the state treasury the 24/7 sobriety fund. The fund shall be maintained and administered by the Office of the Attorney General to defray costs of operating the 24/7 sobriety program, including purchasing and maintaining equipment and funding support services. The Office of the Attorney General may accept for deposit in the fund money from donations, gifts, grants, participation fees, and user fees or payments. Expenditures from the fund shall be budgeted through the normal budget process. Unexpended funds and interest shall remain in the fund.

Source: SL 2007, ch 4, § 2; SL 2011, ch 4, § 3.



§ 1-11-19 Participation in 24/7 sobriety program--Testing locations and times.

1-11-19. Participation in 24/7 sobriety program--Testing locations and times. Each county, through its sheriff, may participate in the 24/7 sobriety program. If a sheriff is unwilling or unable to participate in the 24/7 sobriety program, the sheriff may designate an entity willing to provide the service. If twice a day testing is ordered, the sheriff, or designated entity, shall establish the testing locations and times for each county but shall have at least one location and two daily testing times approximately twelve hours apart.

The Department of Corrections may participate in the 24/7 sobriety program for electronic alcohol monitoring device testing of parolees.

The Unified Judicial System may participate in the 24/7 sobriety program for electronic alcohol monitoring device testing of persons placed under its supervision.

Source: SL 2007, ch 4, § 3; SL 2008, ch 5, § 1.



§ 1-11-20 Program participation as condition of bond or pre-trial release.

1-11-20. Program participation as condition of bond or pre-trial release. The court may condition any bond or pre-trial release upon participation in the 24/7 sobriety program and payment of associated costs and expenses.

Source: SL 2007, ch 4, § 4.



§ 1-11-21 Program participation as condition of suspended sentence or probation.

1-11-21. Program participation as condition of suspended sentence or probation. The court may condition the granting of a suspended imposition of sentence, suspended execution of sentence, or probation upon participation in the 24/7 sobriety program and payment of associated costs and expenses.

Source: SL 2007, ch 4, § 5.



§ 1-11-22 Program participation as condition of child placement or return.

1-11-22. Program participation as condition of child placement or return. During any stage of a proceeding under chapter 26-8A, the court may condition the placement or return of an apparent, alleged, or adjudicated abused or neglected child on participation in the 24/7 sobriety program and payment of associated costs and expenses.

Source: SL 2007, ch 4, § 6; SL 2008, ch 6, § 1.



§ 1-11-23 Program participation as condition of parole.

1-11-23. Program participation as condition of parole. The Board of Pardons and Paroles, the Department of Corrections, or any parole agent may condition parole upon participation in the 24/7 sobriety program and payment of associated cost and expense.

Source: SL 2007, ch 4, § 7.



§ 1-11-24 Promulgation of rules.

1-11-24. Promulgation of rules. The Office of the Attorney General, pursuant to chapter 1-26, may promulgate rules for the administration of §§ 1-11-17 to 1-11-25, inclusive, to:

(1) Regulate the nature, method, and manner of testing;

(2) Provide for procedures and apparatus for testing including electronic monitoring devices and ignition interlock devices; and

(3) Require the submission of reports and information by law enforcement agencies within this state.
Source: SL 2007, ch 4, § 8; SL 2011, ch 4, § 4.



§ 1-11-25 Distribution of 24/7 sobriety program fees.

1-11-25. Distribution of 24/7 sobriety program fees. Any fees collected under §§ 1-11-17 to 1-11-25, inclusive, shall be distributed as follows:

(1) Any daily user fee collected in the administration of twice a day testing, drug patch testing, or urinalysis testing under the 24/7 sobriety program shall be collected by the sheriff, or an entity designated by the sheriff, and deposited with the county treasurer of the proper county, the proceeds of which shall be applied and used only to defray the recurring costs of the 24/7 sobriety program including maintaining equipment, funding support services and ensuring compliance;

(2) Any installation and deactivation fee collected in the administration of electronic alcohol monitoring device testing shall be collected by the sheriff, or an entity designated by the sheriff, and deposited with the county treasurer of the proper county, the proceeds of which shall be applied and used only to defray the recurring costs of the 24/7 sobriety program including maintaining equipment, funding support services, and ensuring compliance;

(3) Any daily user fee collected in the administration of electronic alcohol monitoring device testing shall be deposited in the state 24/7 sobriety fund created by § 1-11-18. A participant shall pay all electronic alcohol monitoring device testing user fees to the clerk of courts in the county where the participant is enrolled in the program if the test is ordered by a court. If the test is directed by the Board of Pardons and Parole, the Department of Corrections, the Department of Public Safety, or a parole agent, the fees shall be paid to the directing entity as provided in the written directive;

(4) The Department of Corrections or the Unified Judicial System may collect an installation fee and a deactivation fee in their administration of electronic alcohol monitoring device testing. These fees shall be deposited into the state general fund;

(5) Any enrollment and monitoring fee collected in the administration of ignition interlock device testing shall be collected by the sheriff, or an entity designated by the sheriff, and deposited with the county treasurer of the proper county, the proceeds of which shall be applied and used only to defray the recurring costs of the 24/7 sobriety program including maintaining equipment, funding support services, and ensuring compliance; and

(6) Any participation fee collected in the administration of testing under the 24/7 sobriety program to cover program administration costs incurred by the Office of Attorney General shall be collected by the sheriff, or an entity designated by the sheriff, and deposited in the state 24/7 sobriety fund created by § 1-11-18.
Source: SL 2007, ch 4, § 9; SL 2008, ch 5, § 2; SL 2010, ch 5, § 1; SL 2011, ch 4, § 2.



§ 1-11-26 Fee for twice-a-day testing.

1-11-26. Fee for twice-a-day testing. A participant submitting to twice-a-day testing shall pay a user fee of one dollar to three dollars, inclusive, for each test.

Source: SL 2011, ch 4, § 5.



§ 1-11-27 Fee for urinalysis testing.

1-11-27. Fee for urinalysis testing. A participant submitting to urinalysis testing shall pay a user fee of five dollars to ten dollars, inclusive, for each test. If further analysis of the sample is required or requested, the participant is responsible for payment of the actual costs incurred by the participating agency for the analysis of the sample.

Source: SL 2011, ch 4, § 6.



§ 1-11-28 Fee for drug patch.

1-11-28. Fee for drug patch. A participant submitting to wear a drug patch shall pay a user fee of forty to fifty dollars, inclusive, for each drug patch attached.

Source: SL 2011, ch 4, § 7.



§ 1-11-29 Fee for electronic alcohol monitoring device.

1-11-29. Fee for electronic alcohol monitoring device. A participant submitting to the wearing of the electronic alcohol monitoring device shall pay a user fee of five dollars to ten dollars, inclusive, for each day.

In addition, the participant shall pay an installation fee and a deactivation fee, each in the amount of thirty to fifty dollars, inclusive.

The participant is also financially responsible for the actual replacement cost for loss or breakage of the electronic alcohol monitoring device and all associated equipment provided to the participant that is necessary to conduct electronic alcohol monitoring device testing.

Source: SL 2011, ch 4, § 8.



§ 1-11-30 Fee for ignition interlock device.

1-11-30. Fee for ignition interlock device. A participant submitting to the installation of an ignition interlock device shall pay all costs and expenses associated with the installation and operation of the ignition interlock device directly to the authorized vendor pursuant to a contract between the vendor and participant.

In addition, the participant shall pay an enrollment fee in the amount of thirty to fifty dollars, inclusive, at the time of enrollment and monitoring fees in the amount of ten to twenty dollars, inclusive, at intervals to be set by the attorney general.

The participant is also financially responsible for the actual replacement cost for loss or breakage of the ignition interlock device and all associated equipment provided to the participant that is necessary to conduct ignition interlock device testing.

Source: SL 2011, ch 4, § 9.



§ 1-11-31 Fee for electronic alcohol monitoring device.

1-11-31. Fee for electronic alcohol monitoring device. A participant shall pay all electronic alcohol monitoring device fees in advance or contemporaneously with the fee becoming due. All other applicable fees shall be paid at or in advance of the time for the test.

Source: SL 2011, ch 4, § 10.



§ 1-11-32 24/7 sobriety program participation fee.

1-11-32. 24/7 sobriety program participation fee. Each participant in the 24/7 sobriety program shall pay a participation fee of one to three dollars, inclusive, per day.

Source: SL 2011, ch 4, § 11.



§ 1-11-33 Annual review of 24/7 sobriety program fees and collection procedures.

1-11-33. Annual review of 24/7 sobriety program fees and collection procedures. The attorney general shall meet annually with participating agencies to review fees and collection procedures for the 24/7 sobriety program. The attorney general shall set and give notice of the time and place for the meeting. The attorney general shall set, by rules promulgated pursuant to chapter 1-26, the annual fees within the range established by this chapter.

Source: SL 2011, ch 4, § 12.



§ 1-11-34 Insurance Fraud Prevention Unit transferred.

1-11-34. Insurance Fraud Prevention Unit transferred. The Insurance Fraud Prevention Unit created by chapter 58-4A and its functions in the former Department of Revenue and Regulation are transferred to the attorney general except for the Division's assessment authority set out in § 58-4A-14 which shall remain with the Division of Insurance. The attorney general shall perform the functions of the former secretary of revenue and regulation, relating to the Insurance Fraud Prevention Unit.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 40, eff. Apr. 12, 2011.



§ 1-11-35 Certain functions of State Brand Board transferred.

1-11-35. Certain functions of State Brand Board transferred. The authority of the State Brand Board to employ law enforcement officers pursuant to § 40-18-14 and related functions are transferred to the Office of the Attorney General, Division of Criminal Investigation. The Attorney General of the State of South Dakota shall perform the functions relating to the enforcement of the provisions of chapters 40-19 to 40-22, inclusive, and chapter 40-29.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 79, eff. April 12, 2011.






Chapter 12 - State Constabulary

§ 1-12-1 Constabulary created--Composition--Powers and duties.

1-12-1. Constabulary created--Composition--Powers and duties. There is hereby created a State Constabulary which shall consist of the agents of the Division of Criminal Investigation of the attorney general's office, the agents of the Division of the Highway Patrol, the state conservation officers, the sheriffs, deputy sheriffs, and constables of the several counties of this state, and the police officers, constables, and marshals of the several municipalities within the state. Such State Constabulary, and its personnel, when convoked as hereinafter provided, shall, and is hereby empowered, to perform all of the duties and they shall have the same powers, now devolving upon the agents of the Division of Criminal Investigation of the attorney general's office, and in addition thereto shall have such powers and perform such duties, as may be necessary to preserve and protect the peace, security, safety, and welfare of the state and the people thereof.

Source: SL 1943, ch 273, § 1; SDC Supp 1960, § 55.16A01; SL 1992, ch 60, § 2.



§ 1-12-2 Call of constabulary to active service--Powers.

1-12-2. Call of constabulary to active service--Powers. The attorney general, whenever in his judgment necessity shall exist therefor, may with the approval of the Governor, call into active service any or all of such persons constituting such state constabulary, for any or all purposes contemplated by this chapter. When so called into active service, such persons shall be and remain subject to the exclusive direction, order and control of the attorney general, until by him relieved therefrom; and such persons when so ordered into active service, shall be vested with, and there is hereby conferred upon such persons, all of the powers and authority of a peace officer within this state, and such powers and authority may be exercised by them any place within this state.

Source: SL 1943, ch 273, § 2; SDC Supp 1960, § 55.16A02.



§ 1-12-3 Expenses of constabulary in active service.

1-12-3. Expenses of constabulary in active service. Such persons while in active service under the provisions of this chapter, shall receive no additional compensation, but shall be paid their actual and necessary expenses with funds made available for such purpose, to be paid by warrant of the state auditor, upon verified vouchers approved by the attorney general.

Source: SL 1943, ch 273, § 3; SDC Supp 1960, § 55.16A03.






Chapter 13 - State Communications System

§ 1-13-1 Bureau of Information and Telecommunication to establish and operate statecommunications system.

1-13-1. Bureau of Information and Telecommunication to establish and operate state communications system. The Bureau of Information and Telecommunications may purchase the necessary apparatus and equipment to construct or establish a state communications system which shall be used solely for the transmission of business and information for state, federal, and local government and other public safety entities. The bureau may also purchase receiving sets in such quantities as may be most economical to facilitate the speedy transmission of messages and state information.

The bureau is charged with the operation and maintenance of the state communications system.

Source: SDC 1939, § 55.1608; SL 1999, ch 177, § 8; SL 2004, ch 8, § 1.



§ 1-13-1.1 Functions of State Radio Communications transferred to Bureau of Information andTelecommunications.

1-13-1.1. Functions of State Radio Communications transferred to Bureau of Information and Telecommunications. The functions of State Radio Communications, including its budget funds and FTE allocation, is hereby transferred from the Bureau of Information and Telecommunications to the Department of Public Safety.

Source: SL 1999, ch 177, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 77.



§ 1-13-2 Towers, repeater stations, and subheadquarters authorized.

1-13-2. Towers, repeater stations, and subheadquarters authorized. The Bureau of Information and Telecommunications may locate, construct, establish, equip, and maintain such towers, repeater stations, and subheadquarters as may be necessary, and for such purpose may acquire by purchase, lease, or condemnation all necessary sites and locations in order to install, establish, and operate a state communications system as provided by this chapter.

Source: SL 1945, ch 321, §§ 1, 5; SDC Supp 1960, § 55.1608-1; SL 1999, ch 177, § 9.



§ 1-13-3 Employment of personnel and equipment--Maintenance and operating costs.

1-13-3. Employment of personnel and equipment--Maintenance and operating costs. The Bureau of Information and Telecommunications may employ such operators and assistants and such equipment necessary to carry out the provisions of this chapter. The costs of maintaining and the operation of a state communications system and all receiving sets owned or operated by the bureau shall be paid out of the appropriation for the bureau.

Source: SDC 1939, § 55.1613; SL 1999, ch 177, § 10.



§ 1-13-4 Radio communications fund as continuing fund.

1-13-4. Radio communications fund as continuing fund. An unexpended balance remaining in the radio communications fund at the end of any fiscal year shall not revert but shall remain in said fund and be available for expenditure during the succeeding fiscal year.

Source: SL 1945, ch 321, § 5; SDC Supp 1960, § 55.1608-1.



§ 1-13-5 Federal funds--Acceptance and use.

1-13-5. Federal funds--Acceptance and use. The Bureau of Information and Telecommunications may apply for, accept, and expend on behalf of the state communications system any appropriations, grants, matching funds, or moneys allotted to the State of South Dakota by the federal government pursuant to any act of Congress of the United States. The funds so received by the State of South Dakota shall be administered and expended under the supervision of the bureau to purchase the necessary apparatus and equipment for new construction and equipment improvements in the state communications system. Such funds shall be deposited in the state treasury to be paid out on warrants drawn by the state auditor on vouchers approved by the commissioner of the bureau.

Source: SL 1966, ch 189; SL 1999, ch 177, § 11.



§ 1-13-6 Local law enforcement officers to be furnished receiving sets.

1-13-6. Local law enforcement officers to be furnished receiving sets. Each county within the state shall furnish to its sheriff and deputy sheriff a receiving set which shall be maintained at the expense of the county, and which shall be paid for and shall be the property of the county. All automobiles used by police officers of any municipality, whether publicly or privately owned, shall be equipped with receiving sets at the expense of such municipality. The Bureau of Information and Telecommunications may sell to any county, municipality receiving sets purchased by the bureau, without any profit to the state or to the bureau and the funds received from such sale shall be credited by the state treasurer to the bureau.

Source: SDC 1939, § 55.1609; SL 1992, ch 60, § 2; SL 1999, ch 177, § 12.



§ 1-13-7 Officers with receiving sets to report to bureau.

1-13-7. Officers with receiving sets to report to bureau. Every sheriff, deputy sheriff, police officer, or other person securing a receiving set under the provisions of this chapter, shall make a report to the Bureau of Information and Telecommunications at such times and containing such information as the bureau shall require by rules promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 55.1610; SL 1999, ch 177, § 13.



§ 1-13-8 Dispatches and reports to be broadcast.

1-13-8. Dispatches and reports to be broadcast. The Bureau of Information and Telecommunications shall broadcast all police dispatches and reports submitted, which have a reasonable relation to, or connection with, the apprehension of criminals, the prevention of crime, or the maintenance of peace and order in the state. The bureau shall also broadcast any other statement or report upon request of any constitutional officer, or the head of any state department, providing such message relates to state business.

Source: SDC 1939, § 55.1610; SL 1999, ch 177, § 14.



§ 1-13-9 Priority of messages to broadcasting station--Misdemeanor.

1-13-9. Priority of messages to broadcasting station--Misdemeanor. Every telegraph and telephone company operating in this state shall give priority to all messages or calls directed to the state radio broadcasting station established by this chapter. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, §§ 55.1611, 55.9907; SL 1980, ch 24, § 3.



§ 1-13-10 False report to broadcasting station as misdemeanor.

1-13-10. False report to broadcasting station as misdemeanor. Whoever intentionally makes any false, misleading, or unfounded reports to the state radio broadcasting station for the purpose of interfering with the operation thereof, or with the intention of misleading any agent of the attorney general's office or peace officers of this state, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 55.9909; SL 1980, ch 24, § 4.



§ 1-13-11 Unified teleprinter network authorized--Equipment purchased or leased.

1-13-11. Unified teleprinter network authorized--Equipment purchased or leased. The Bureau of Information and Telecommunications may establish a unified teleprinter network to interconnect various law enforcement agencies in South Dakota by written communications. The Bureau of Information and Telecommunications may also purchase or lease the necessary teleprinters and other apparatus and equipment to construct, maintain, and control the teleprinter communications network.

Source: SL 1975, ch 11, § 1; SL 2001, ch 7, § 1.



§ 1-13-12 Highway patrol and attorney general to receive teleprinters and equipment.

1-13-12. Highway patrol and attorney general to receive teleprinters and equipment. The state shall furnish to the division of highway patrol of the Department of Public Safety and the Office of the Attorney General teleprinters and other necessary equipment.

Source: SL 1975, ch 11, § 4; SL 2003, ch 272, § 21.



§ 1-13-13 County sheriffs to receive teleprinters.

1-13-13. County sheriffs to receive teleprinters. Each county within the state shall furnish to the sheriff of that county a teleprinter and other necessary equipment of a type specified by the Bureau of Information and Telecommunications.

Source: SL 1975, ch 11, § 2; SL 2001, ch 7, § 2.



§ 1-13-14 First or second class municipality participation in unified teleprinter network--Application--Equipment furnished to police department.

1-13-14. First or second class municipality participation in unified teleprinter network--Application--Equipment furnished to police department. Any first or second class municipality may apply to participate in the unified teleprinter network. If the application is approved by the Bureau of Information and Telecommunications, the participating municipality shall furnish its police department with a teleprinter and other necessary equipment of a type specified by the Bureau of Information and Telecommunications.

Source: SL 1975, ch 11, § 3; SL 1992, ch 60, § 2; SL 2001, ch 7, § 3.



§ 1-13-15 Participation by other law enforcement agencies.

1-13-15. Participation by other law enforcement agencies. The attorney general may authorize other law enforcement agencies to participate in the unified teleprinter network upon such terms and conditions as are necessary to protect the security of the network.

Source: SL 1975, ch 11, § 5.



§ 1-13-16 Rules and regulations.

1-13-16. Rules and regulations. The attorney general may adopt rules and regulations establishing procedures for operation, maintenance, and control of the unified teleprinter network.

Source: SL 1975, ch 11, § 7.



§ 1-13-17 Termination of teleprinter service on risk of security or privacy violation.

1-13-17. Termination of teleprinter service on risk of security or privacy violation. The attorney general shall terminate service to any installation on the network when he shall determine that there is a risk of violation of the security or privacy restriction imposed by state or federal statutes.

Source: SL 1975, ch 11, § 6.






Chapter 13A - Tie-line Administration [Repealed]

§ 1-13A-1 to 1-13A-3. Repealed.

1-13A-1 to 1-13A-3. Repealed by SL 2006, ch 2, §§ 4 to 6.






Chapter 14 - Bureau of Administration

§ 1-14-1 Bureau within Department of Executive Management--Central office.

1-14-1. Bureau within Department of Executive Management--Central office. The Bureau of Administration shall continue within the Department of Executive Management, and all its functions shall be performed by the Department of Executive Management as provided by § 1-33-6.

The bureau shall maintain a central office in Pierre which shall be the official address of the bureau and the place for serving process or papers of any kind upon it.

Source: SDC 1939, § 55.2002; SL 1970, ch 7, § 1; SL 1973, ch 2, § 17; SDCL Supp, § 1-14-1.1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 2, § 6.



§ 1-14-1.1 Transferred.

1-14-1.1. Transferred to § 1-14-1.



§ 1-14-2 Qualifications of commissioner.

1-14-2. Qualifications of commissioner. No person may be appointed as the commissioner of administration unless the person has had progressively responsible experience in administration.

Source: SL 1970, ch 7, § 2; SL 1971, ch 5, § 1; SL 2011, ch 2, § 7.



§ 1-14-2.1 Omitted.

1-14-2.1. Omitted.



§ 1-14-3 Duties of commissioner--Oath of office.

1-14-3. Duties of commissioner--Oath of office. The commissioner of administration, under the general direction and control of the Governor, shall execute the powers and discharge the duties vested by law in the Bureau of Administration. The commissioner shall qualify by taking and filing with the secretary of state the constitutional oath of office.

Source: SDC 1939, § 55.2003; SL 1970, ch 7, § 4; SL 2011, ch 2, § 8.



§ 1-14-3.1 Extraordinary litigation fund--Use--Continuous appropriation--Sovereign immunity--Life protection subfund.

1-14-3.1. Extraordinary litigation fund--Use--Continuous appropriation--Sovereign immunity--Life protection subfund. There is established in the state treasury the extraordinary litigation fund. The fund shall be maintained separately and administered by the Bureau of Administration. The fund may be used for plaintiff attorney fee awards, retention of outside counsel, settlement costs, or other litigation expenses not otherwise eligible to be paid under § 3-22-1. Unexpended money and any interest that may be credited to the fund shall remain in the fund. The extraordinary litigation fund, including any subfunds created within it, is hereby continuously appropriated and shall be budgeted through the informational budget process. The creation and funding of this fund does not constitute a waiver of the state's sovereign immunity.

The life protection subfund is established within the extraordinary litigation fund. The subfund shall be used to cover the litigation costs, including expert witness fees and attorney fees awarded under 42 U.S.C. § 1988 or other applicable statutes, associated with defending South Dakota statutes that regulate or proscribe abortion or contraception. In addition to moneys that the Legislature may appropriate to the subfund, the commissioner of the Bureau of Administration may accept private contributions for the subfund's purposes and deposit those moneys in the subfund. The life protection litigation subfund shall retain the interest income derived from the moneys credited to the subfund in accordance with §§ 4-5-30 and 4-5-30.1.

Source: SL 2004, ch 56, § 1; SL 2005, ch 7, § 1; SL 2006, ch 3, § 1.



§ 1-14-4 Commissioner as member of Board of Finance.

1-14-4. Commissioner as member of Board of Finance. The commissioner of administration shall be a member of the State Board of Finance continued by chapter 4-1.

Source: SDC 1939, § 55.2005 (20); SL 1970, ch 7, § 5.



§ 1-14-5 Repealed.

1-14-5. Repealed by SL 1969, ch 218, § 2.



§ 1-14-6 Repealed.

1-14-6. Repealed by SL 1974, ch 6, § 10.



§ 1-14-6.1 Repealed.

1-14-6.1. Repealed by SL 2011, ch 2, § 9.



§ 1-14-6.2 Superseded.

1-14-6.2. Superseded.



§ 1-14-6.3 Repealed.

1-14-6.3. Repealed by SL 1971, ch 5, § 5.



§ 1-14-6.4 Repealed.

1-14-6.4. Repealed by SL 1973, ch 23, § 30.



§ 1-14-6.5 Omitted.

1-14-6.5. Omitted.



§ 1-14-6.6 Repealed.

1-14-6.6. Repealed by SL 2011, ch 2, § 10.



§ 1-14-7 Repealed.

1-14-7. Repealed by SL 1970, ch 7, § 7.



§ 1-14-8 , 1-14-9. Superseded.

1-14-8, 1-14-9. Superseded.



§ 1-14-10 Repealed.

1-14-10. Repealed by SL 1970, ch 7, § 7.



§ 1-14-11 Repealed.

1-14-11. Repealed by SL 2011, ch 2, § 11.



§ 1-14-12 General powers and duties of bureau.

1-14-12. General powers and duties of bureau. The commissioner of administration shall administer the Bureau of Administration. The bureau shall:

(1) Keep an exact and true inventory of all property, real and personal, belonging to the State of South Dakota and promulgate rules pursuant to chapter 1-26 enumerating the types and classes of public personal property to be included in the inventory required by § 5-24-1;

(2) Administer the procurement of supplies, services, and public improvements as prescribed in chapters 5-18A, 5-18B, and 5-18D;

(3) Supervise such central administrative services as transportation, mail, records management, and document reproduction services, make provisions for the supplying of office supplies and furniture;

(4) Maintain the buildings and grounds of the capitol complex and install central facilities to be used by all state agencies under such rules the Bureau of Administration promulgates pursuant to chapter 1-26;

(5) Contract for the provision of food services, candy, and beverages in the capitol complex;

(6) Supervise the administration of the Office of Hearings Examiners;

(7) Administer the federal surplus property allotted to the State of South Dakota;

(8) Provide for the lease of such real property as shall be necessary for the operation of state government;

(9) Administer a program of risk management for state government;

(10) Contract for such services as are required by multiple state agencies, if such a contract improves the efficiency of state government; and

(11) Any other function as may be required by statute, executive order, or administrative action.
Source: SDC 1939, § 55.2005; SL 1943, ch 257, § 11; SL 1955, ch 243, § 1; SL 1963, ch 353, § 15; SL 1971, ch 5, § 6; SL 1974, ch 7; SL 1975, ch 12; SL 1979, ch 6; SL 1985, ch 33, § 17; SL 1988, ch 11, § 1; SL 1993, ch 162; SL 2011, ch 2, § 12.



§ 1-14-12.1 Transferred.

1-14-12.1. Transferred to § 1-33-44.



§ 1-14-12.2 Transferred.

1-14-12.2. Transferred to § 1-33-45.



§ 1-14-12.3 Transferred.

1-14-12.3. Transferred to § 1-33-50.



§ 1-14-12.4 Transferred.

1-14-12.4. Transferred to § 1-33-56.



§ 1-14-12.5 Transferred.

1-14-12.5. Transferred to § 1-33-51.



§ 1-14-12.6 Transferred.

1-14-12.6. Transferred to § 1-33-52.



§ 1-14-12.7 Transferred.

1-14-12.7. Transferred to § 1-33-55.



§ 1-14-12.8 Transferred.

1-14-12.8. Transferred to § 1-33-54.



§ 1-14-12.9 Transferred.

1-14-12.9. Transferred to § 1-33-53.



§ 1-14-12.10 Transferred.

1-14-12.10. Transferred to § 1-33-42.



§ 1-14-12.11 Transferred.

1-14-12.11. Transferred to § 1-33-46.



§ 1-14-12.12 Repealed.

1-14-12.12. Repealed by SL 2011, ch 2, § 13.



§ 1-14-12.13 Repealed.

1-14-12.13. Repealed by SL 2006, ch 2, § 7.



§ 1-14-12.14 Data processing equipment and telecommunications systems--Costs included incontract charges.

1-14-12.14. Data processing equipment and telecommunications systems--Costs included in contract charges. The Bureau of Administration shall arrange with the Bureau of Information and Telecommunications for all data processing equipment, office systems technology, and telecommunications systems as may be required to implement the contracted service, with all costs for installation, leasing of equipment, maintenance, repair, and replacement to be included in the contract charges.

Source: SL 1988, ch 11, § 4.



§ 1-14-12.15 Accounting by commissioner--Overhead costs charged to public corporations.

1-14-12.15. Accounting by commissioner--Overhead costs charged to public corporations. The commissioner of administration shall be responsible for all accounting associated with contracts between the Bureau of Administration and the state agencies. The commissioner of administration shall establish uniform cost accounting procedures which shall include costs of administrative and operating overhead and charges to public corporations shall include the costs of operating and administrative overhead.

Source: SL 1988, ch 11, § 5.



§ 1-14-12.16 Financing of bureau operations.

1-14-12.16. Financing of bureau operations. The operations of the Bureau of Administration in establishing and administering this chapter shall be financed by means of appropriations, gifts, grants, or reimbursements for services rendered. The fees and charges for services shall be designed, to the extent practicable, to recover all operational costs incurred to carry out the provisions of the contracts between public corporations and the Bureau of Administration.

Source: SL 1988, ch 11, § 6; SL 2006, ch 2, § 8; SL 2011, ch 2, § 14.



§ 1-14-12.17 Local government service contracts limiting remedies allowed.

1-14-12.17. Local government service contracts limiting remedies allowed. The commissioner of administration may enter into local government service contracts which contain reasonable and lawful provisions regarding limitation of remedies. Nothing in this section, however, authorizes a limitation of remedies which is contrary to the provisions of chapter 53-9.

Source: SL 1988, ch 11, § 7.



§ 1-14-12.18 , 1-14-13. Repealed.

1-14-12.18, 1-14-13. Repealed by SL 2011, ch 2, §§ 15, 16.



§ 1-14-14 Cooperation with other state agencies and public corporations.

1-14-14. Cooperation with other state agencies and public corporations. The commissioner of administration shall furnish such cooperation, coordination, data, and information to other departments, subdivisions, or officers of the state government and public corporations contracting for local government services as may promote the most efficient administration of the state and local governments as a whole and as may tend to prevent duplication of effort and expense in administration of such government, and he may require the same for such purposes from other departments, subdivisions, or officers of the state government.

Source: SDC 1939, § 55.2004; SL 1988, ch 11, § 9.



§ 1-14-14.1 Contracts between bureau and political subdivisions--Appropriation of funds.

1-14-14.1. Contracts between bureau and political subdivisions--Appropriation of funds. Every political subdivision of this state may contract with the Bureau of Administration pursuant to this chapter for the performances of all public services and functions empowered by law for such subdivision. Each political subdivision may appropriate funds for contracts pursuant to this section.

Source: SL 1988, ch 11, § 10; SL 2011, ch 2, § 17.



§ 1-14-14.2 Rules establishing administrative charges for contractual services.

1-14-14.2. Rules establishing administrative charges for contractual services. The commissioner of information and telecommunications shall promulgate rules pursuant to chapter 1-26 to establish administrative charges for the contractual services authorized by § 1-33-38.

Source: SL 1988, ch 11, §§ 3, 11.



§ 1-14-14.3 , 1-14-14.4. Repealed.

1-14-14.3, 1-14-14.4. Repealed by SL 2011, ch 2, §§ 18, 19.



§ 1-14-15 Repealed.

1-14-15. Repealed by SL 1982, ch 16, § 4.



§ 1-14-16 Transferred.

1-14-16. Transferred to § 1-33-47.



§ 1-14-17 Transferred.

1-14-17. Transferred to § 1-33-48.



§ 1-14-18 Central mail service fund--Apportionment of expenses.

1-14-18. Central mail service fund--Apportionment of expenses. There is hereby created a central mail service fund to encompass the operations of the capitol central mail system. The commissioner of the Bureau of Administration shall apportion all expenses encountered in the operation of the capitol central mail system to all state departments, agencies, and institutions that utilize the system.

Source: SL 2011, ch 2, § 33.



§ 1-14-19 Central office supply program--Supply internal service fund.

1-14-19. Central office supply program--Supply internal service fund. The Bureau of Administration may provide a central supply program for the purpose of supplying office materials to the various departments of state government. There is created a supply internal service fund. The payment for supplies purchased for the various departments shall be made once each month to the supply internal service fund.

Source: SL 2011, ch 2, § 93.






Chapter 15 - Department of Corrections

§ 1-15-1 Repealed.

1-15-1. Repealed by SL 1989, ch 20, § 11.



§ 1-15-1.1 Repealed.

1-15-1.1. Repealed by SL 1977, ch 198, § 22.



§ 1-15-1.2 Department created.

1-15-1.2. Department created. There is created a department of corrections.

Source: SL 1989, ch 20, § 1.



§ 1-15-1.3 Secretary as head of department--Appointment--Qualifications.

1-15-1.3. Secretary as head of department--Appointment--Qualifications. The head of the Department of Corrections is the secretary of corrections. The secretary of corrections shall be appointed by the Governor with the consent of the Senate and shall serve at the pleasure of the Governor pursuant to article IV, section 9 of the South Dakota State Constitution. The secretary of corrections shall be qualified by training and experience to administer the programs of the Department of Corrections and have such other qualification as may be specified by statute.

Source: SL 1989, ch 20, § 2.



§ 1-15-1.4 Agencies and programs under department control.

1-15-1.4. Agencies and programs under department control. The Department of Corrections, under the direction and control of the secretary of corrections, shall govern the juvenile corrections programs established subject to § 26-11A-1, the state penitentiary, and other state correctional facilities, parole services, the Board of Pardons and Paroles, and such other agencies as may be created by statute, executive order, and administrative action and placed under the Department of Corrections.

Source: SL 1989, ch 20, § 3; SL 1991, ch 7, § 1; SL 2004, ch 168, § 74.



§ 1-15-1.5 Department to perform functions of former Board of Charities and Corrections.

1-15-1.5. Department to perform functions of former Board of Charities and Corrections. The Department of Corrections shall perform all of the functions of the former Board of Charities and Corrections for the agencies in § 1-15-1.4.

Source: SL 1989, ch 20, § 4.



§ 1-15-1.6 Superseded.

1-15-1.6. Superseded.



§ 1-15-1.7 Appointment of division directors.

1-15-1.7. Appointment of division directors. The secretary of corrections shall appoint, and may at pleasure remove, subject to approval by the Governor, division directors in the Department of Corrections. The secretary of corrections shall submit for approval to the commissioner of personnel minimum qualifications for the division director positions within the Department of Corrections.

Source: SL 1989, ch 20, § 6.



§ 1-15-1.8 Rules, regulations, and standards in full force and effect--Exceptions.

1-15-1.8. Rules, regulations, and standards in full force and effect--Exceptions. Unless inconsistent with other provisions of this chapter, all rules, regulations, and standards of the agencies in § 1-15-1.4 that are in effect on July 1, 1989, shall continue with full force and effect until they are specifically altered, amended, or revoked in the manner provided by law, unless the statutory authority for such rules is superseded by this chapter.

Source: SL 1989, ch 20, § 7.



§ 1-15-1.9 Repealed.

1-15-1.9. Repealed by SL 2012, ch 4, § 1.



§ 1-15-1.10 Replacement of Board of Charities and Corrections--Effect.

1-15-1.10. Replacement of Board of Charities and Corrections--Effect. The rights, privileges, and duties of the holders of bonds and other obligations issued, and of the parties to contracts, leases, indentures, and other transactions entered into, before July 1, 1989, by the state or by any agency, officer, or employee thereof, and covenants and agreements as set forth therein, remain in effect, and none of those rights, privileges, duties, covenants, or agreements is impaired or diminished by abolition of an agency in this chapter. The Department of Corrections replaces the Board of Charities and Corrections for the agencies in § 1-15-1.4 and succeeds to its rights and leases, indentures, and other transactions.

Source: SL 1989, ch 20, § 9.



§ 1-15-1.11 Repealed.

1-15-1.11. Repealed by SL 2012, ch 4, § 2.



§ 1-15-1.12 Duties, responsibilities, and authority of wardens granted by secretary.

1-15-1.12. Duties, responsibilities, and authority of wardens granted by secretary. The secretary of corrections may grant the warden of any adult correctional facility the same duties, responsibilities, and authority granted to the warden of the state penitentiary by state law for inmates at facilities under the warden's control.

Source: SL 1990, ch 180, § 3; SL 1994, ch 189, § 2.



§ 1-15-1.13 Corrections Commission--Members--Terms--Purpose.

1-15-1.13. Corrections Commission--Members--Terms--Purpose. There is established a Corrections Commission. The commission shall be assigned to the Department of Corrections.

The commission shall consist of nine members:

(1) Three members appointed by the Governor. The Governor shall appoint: one member from a list of three nominees provided by the Industry and Commerce Association of South Dakota; one member from a list of three nominees provided by the South Dakota Retailers Association; and one member representing labor;

(2) Two senators, one from each political party, appointed by the respective political party caucus leader;

(3) Two representatives, one from each political party, appointed by the respective political party caucus leader; and

(4) Two members appointed by the Chief Justice of the Supreme Court.

Members shall serve at the pleasure of the appointing authority and may be removed by the appointing authority at any time.

The commission shall meet at least two times each year at the call of the secretary of the Department of Corrections or the chair of the commission. The commission shall assist the Department of Corrections in examining criminal justice issues and developing initiatives to address problems in corrections and the criminal justice system. In addition, no funds, other than those for normal operating costs and replacement of existing necessary equipment, may be expended from the prison industries revolving fund for the purposes of enhancement, development, or expansion of prison industries without approval of the commission.

Source: SL 1991, ch 6 (Ex. Ord. 91-5), §§ 2-5; SL 1993, (SS), ch. 3, § 8; SL 1996, ch 160, § 2.



§ 1-15-1.14 Review of criminal justice issues--Annual report.

1-15-1.14. Review of criminal justice issues--Annual report. The Corrections Commission established in § 1-15-1.13 shall undertake a continuing study of criminal justice issues in South Dakota. The study may include a review of current felonies, felony sentences, sentencing options, practices, programs, trends, and initiatives. The commission shall annually report on its activities to the Legislature, Governor, and Chief Justice of the Supreme Court.

Source: SL 1994, ch 7; SL 2008, ch 7, § 1.



§ 1-15-2 , 1-15-3. Repealed.

1-15-2, 1-15-3. Repealed by SL 1989, ch 20, §§ 12, 13.



§ 1-15-4 Repealed.

1-15-4. Repealed by SL 1971, ch 23, § 2.



§ 1-15-5 Repealed.

1-15-5. Repealed by SL 1982, ch 9, § 2.



§ 1-15-6 Repealed.

1-15-6. Repealed by SL 1989, ch 20, § 14.



§ 1-15-6.1 Administrative functions performed for Board of Pardons and Paroles.

1-15-6.1. Administrative functions performed for Board of Pardons and Paroles. The Department of Corrections shall perform all administrative functions of the Board of Pardons and Paroles.

Source: SL 1977, ch 198, § 5; SDCL Supp, § 1-36-18; SL 1989, ch 20, § 15.



§ 1-15-7 Repealed.

1-15-7. Repealed by SL 1989, ch 20, § 16.



§ 1-15-8 Repealed.

1-15-8. Repealed by SL 1982, ch 9, § 4.



§ 1-15-9 Repealed.

1-15-9. Repealed by SL 1989, ch 20, § 17.



§ 1-15-10 Contracts for service, buildings, lands, materials, and supplies.

1-15-10. Contracts for service, buildings, lands, materials, and supplies. The Department of Corrections may make contracts for service, the erection of buildings, the purchase and lease of lands, materials and supplies needed, except such supplies as are under the supervision of the Bureau of Administration as prescribed by chapter 5-18B. The department may expend money, exact and collect penalties, and purchase, lease, and sell property within the limitations of the state and national laws to carry out such contracts.

Source: SDC 1939, § 55.1705; SL 1973, ch 4, § 1; SL 1982, ch 9, § 6; SL 1989, ch 20, § 18; SL 2011, ch 2, § 105.



§ 1-15-10.1 Contracts for institutional treatment of persons with other states or federalgovernment--Discretion to return person to sending state or federal government.

1-15-10.1. Contracts for institutional treatment of persons with other states or federal government--Discretion to return person to sending state or federal government. The Department of Corrections may enter into contracts with the proper authorities of other states or the federal government, to provide for the support, maintenance, care, and treatment of other persons subject to or receiving institutional treatment in any such other state or federal government, in the appropriate institution in South Dakota under the control and jurisdiction of the department. Any person residing in any institution under the provisions of this section is subject to return to the sending state or federal government at the discretion of the head of the institution in which such person is residing.

Source: SL 1972, ch 9, § 1; SL 1983, ch 199, § 8; SL 1987, ch 14; SL 1989, ch 20, § 19.



§ 1-15-10.2 Compensation of state for care of persons from other states.

1-15-10.2. Compensation of state for care of persons from other states. The expenses for such support, maintenance, care, and treatment as agreed upon may not be less than an amount required to compensate the State of South Dakota for the total cost thereof to the state. Such compensation when received shall be deposited with the state treasurer and credited to the funds of the institution affected, as directed by the secretary of corrections and shall be expended for the same purposes and in the same manner as other funds credited to such institution are expended.

Source: SL 1972, ch 9, § 2; SL 1989, ch 20, § 20.



§ 1-15-10.3 Transfer of institutional residents to other states or federal government--Payment ofexpenses.

1-15-10.3. Transfer of institutional residents to other states or federal government--Payment of expenses. The Department of Corrections may transfer any person who is a resident at any institution under its control to another state or to the federal government for like institutional care, and contract with the proper authorities of such other state or federal government for the support, maintenance, care, and treatment in the appropriate institution in such state or of the federal government.

The expense for such support, maintenance, care, and treatment as agreed upon shall be paid out of funds available to the department and paid out on vouchers approved by the secretary of corrections, or in such case as agreed upon by the receiving state or federal government, may be reimbursed by the trading of like residents on a day for day basis.

Source: SL 1972, ch 9, § 3; SL 1983, ch 199, § 9; SL 1989, ch 20, § 21.



§ 1-15-10.4 Agreements for state care of federal wards.

1-15-10.4. Agreements for state care of federal wards. The Department of Corrections may contract with the federal government, through any of its authorized departments, boards, commissions, or agencies for the admission, treatment, care, custody, or attendance of those persons who are the responsibility of the federal government or residents of South Dakota, or committed from South Dakota. The contracts shall specify that the federal government shall compensate the State of South Dakota for the total cost to the state for the treatment, care, custody, or attendance of the persons.

Source: SL 1955, ch 267; SDC Supp 1960, § 55.5501; SDCL, § 1-23-11; SL 1982, ch 9, § 7; SL 1983, ch 199, § 10; SL 1989, ch 20, § 22.



§ 1-15-10.5 Transferred.

1-15-10.5. Transferred to § 26-11A-1.1.



§ 1-15-10.6 to 1-15-10.10. Repealed.

1-15-10.6 to 1-15-10.10. Repealed by SL 1996, ch 172, §§ 26 to 30.



§ 1-15-11 Enforcement of contracts and property rights--Judgment proceeds.

1-15-11. Enforcement of contracts and property rights--Judgment proceeds. The Department of Corrections may bring suit in the proper court in its own name, to enforce any contract made by it and any suit relating to such property, or to the care, custody, control, management, or improvement thereof, and the attorney general shall prosecute any such suit upon the request of the secretary of corrections. Any money collected upon any judgment obtained under the provisions of this section shall be paid into the treasury for the benefit of the penal institutions and credited to the proper fund or funds. This section and § 1-15-10 confer upon the Department of Corrections all powers which are necessary to the proper legal management of the correctional institutions placed under its control, and the property belonging to the same.

Source: SDC 1939, § 55.1705; SL 1989, ch 20, § 29.



§ 1-15-12 Supplies not to be purchased from institution employees.

1-15-12. Supplies not to be purchased from institution employees. No supplies of any kind may be purchased for state institutions from any officer or employee of any state institution, or from any firm or corporation in which such officer or employee may be interested, and it is unlawful for the state auditor to allow any bills to any such officer, employee, or corporation or firm in which they may be interested, for any supplies of any kind or character for any state institution.

Source: SDC 1939, § 55.1709; SL 1989, ch 20, § 30.



§ 1-15-13 Federal funds--Acceptance and use.

1-15-13. Federal funds--Acceptance and use. The Department of Corrections may, subject to chapter 4-8B, accept and control on behalf of the institutions of this state under its supervision:

(1) Any federal funds, grants-in-aid, subventions, or other financial aids that may be made available to such institutions for grants, program expansion, establishing institutes or instructional centers, or any other program made available to them;

(2) Any federal funds which may become available for equipment, personnel or administrative salaries, educational services, buildings, building repairs and additions, or any other institutional program, improvement, or expansion.

The state treasurer shall receive such sums as may be allotted to the Department of Corrections for institutions under its jurisdiction, for any purpose, from the United States government. Such donations and allotments shall be placed in a special fund available to the institution designated.

The state auditor shall draw warrants upon the fund herein provided for upon presentation of vouchers duly approved by the secretary of corrections.

Source: SL 1965, ch 261, §§ 1 to 3; SL 1974, ch 8; SL 1982, ch 9, § 8; SL 1989, ch 20, § 31.



§ 1-15-14 Condemnation of private property.

1-15-14. Condemnation of private property. The Department of Corrections may condemn private property for public use. The term "private property" includes that portion of any street, alley, or other public highway along both sides of which the land is owned by the state. If the Department of Corrections considers it necessary to condemn any private property for the purpose of erecting or repairing any building or buildings or extending grounds and premises of any of the correctional institutions of the state of which it has control, the secretary of corrections shall declare such condemnation necessary, stating the purposes and extent thereof, and communicate the same to the attorney general, and thereupon proceedings for such condemnation shall be had, in the name of the state as plaintiff, as provided in chapter 21-35.

Source: SDC 1939, § 55.1710; SL 1989, ch 20, § 32.



§ 1-15-15 Repealed.

1-15-15. Repealed by SL 1982, ch 9, § 9.



§ 1-15-16 , 1-15-16.1. Repealed.

1-15-16, 1-15-16.1. Repealed by SL 2012, ch 4, §§ 3, 4.



§ 1-15-17 Employment of institutional personnel in maintenance and replacement projects.

1-15-17. Employment of institutional personnel in maintenance and replacement projects. The Department of Corrections may expend any moneys appropriated by the Legislature for maintenance, repair, remodeling, modernization, and replacement projects by using institutional personnel and inmates as may be determined by the secretary to be feasible.

Source: SDC 1939, § 55.1715 as added by SL 1964, ch 154; SL 1989, ch 20, § 35.



§ 1-15-18 Management and accounting prescribed by secretary.

1-15-18. Management and accounting prescribed by secretary. The secretary of corrections shall prescribe the management of such institutions, and such manner of keeping the accounts thereof so that all property belonging to the state can be readily ascertained at any time from the books and accounts thereof, and shall provide a method of identification of all property belonging to the state in any of such institutions.

Source: SDC 1939, § 55.1712; SL 1989, ch 20, § 36.



§ 1-15-19 Repealed.

1-15-19. Repealed by SL 1982, ch 9, § 10.



§ 1-15-20 Rules, policies, and procedures for management of institutions and agencies--Inmatediscipline.

1-15-20. Rules, policies, and procedures for management of institutions and agencies--Inmate discipline. The Department of Corrections at any time may promulgate rules, pursuant to chapter 1-26, concerning:

(1) Public contact with inmates through telephone and mail services and visits;

(2) Inmate release date calculations;

(3) Standards for parole supervision and parolee conduct;

(4) Federal and out-of-state inmates housed in state correctional facilities; and

(5) Inmate accounts.

The department may prescribe departmental policies and procedures for the management of its institutions and agencies, including inmate disciplinary matters. Inmate disciplinary matters consist of all matters relating to individual inmate behavior and to all matters relating to the maintenance of order, control, and safety within any institution under the supervision of the Department of Corrections.

Source: SDC 1939, § 55.1715; SL 1955, ch 239, § 6; SL 1964, ch 154; SL 1989, ch 20, § 37; SL 1990, ch 180, § 1; SL 1995, ch 3, § 1.



§ 1-15-20.1 Inmate defined.

1-15-20.1. Inmate defined. For the purposes of § 1-15-20 and chapter 1-27, an inmate is any person, adult, or juvenile, who has been sentenced or committed to or placed in a facility or program under the control of the Department of Corrections pursuant to § 1-15-1.4.

Source: SL 1995, ch 3, § 1A; SL 2009, ch 10, § 20.



§ 1-15-21 Receipt and disbursement of inmates' funds.

1-15-21. Receipt and disbursement of inmates' funds. The Department of Corrections may receive and disburse any funds that may accrue to inmates or juveniles in residence at institutions under jurisdiction of the department. Such disbursement shall be made for the benefit of the inmate or juvenile. However, interest earned on joint accounts may be transferred to a benefit fund from which goods and services may be purchased for use by the institutional population.

Source: SDC 1939, § 55.1715 as added by SL 1964, ch 155; SL 1982, ch 9, § 11; SL 1989, ch 20, § 38.



§ 1-15-22 Repealed.

1-15-22. Repealed by SL 1982, ch 9, § 12.



§ 1-15-23 Investigatory powers of secretary.

1-15-23. Investigatory powers of secretary. The secretary of corrections may inquire into and examine the condition of the institutions under the department's control, financially or otherwise; inquire and examine into their methods of instruction and government and management of their inmates, the official conduct of all officers and employees of the same, the condition of the buildings, grounds, and other property connected therewith, and into all other matters pertaining to their usefulness and good management. For these purposes the secretary shall have free access to the grounds, buildings, and all books and papers relating to such institutions, and all persons in any manner connected with the same shall give such information and afford such facilities for inspection as the secretary may require, and any neglect or refusal on the part of any officer, employee, or person connected with such institutions to comply with the requirements of this section shall be sufficient cause for his removal. The secretary may administer oaths and examine any person in relation to any matter connected with the inquiries authorized by this chapter.

Source: SDC 1939, §§ 55.1712, 55.1717; SL 1989, ch 20, § 39.



§ 1-15-24 Investigations by attorney general on secretary's request.

1-15-24. Investigations by attorney general on secretary's request. If, in the opinion of the secretary of corrections, any matter in regard to the management of any institution under the department's control, or any matter in regard to any inmate of any such institution, requires legal investigation or action of any kind, notice thereof may be given by the secretary of corrections to the attorney general, who shall make inquiry and take such proceedings in the premises as he may deem necessary and proper, and shall report his action and the results thereof to the secretary without delay.

Source: SDC 1939, § 55.1719; SL 1989, ch 20, § 40.



§ 1-15-25 Repealed.

1-15-25. Repealed by SL 1982, ch 9, § 13.



§ 1-15-26 Repealed.

1-15-26. Repealed by SL 1989, ch 20, § 41.



§ 1-15-27 Participation in formula grants program of Juvenile Justice and DelinquencyPrevention Act.

1-15-27. Participation in formula grants program of Juvenile Justice and Delinquency Prevention Act. The State of South Dakota shall participate in the formula grants program established by Part B of the Juvenile Justice and Delinquency Prevention Act of 1974, Pub.L. No. 93-415; 88 Stat. 1109, as amended (42 U.S.C. § 5601 et seq).

Source: SL 1992, ch 372 (Ex. Ord. 92-2), § 22.



§ 1-15-28 Department of Corrections to supervise participation in Juvenile Justice andDelinquency Prevention Act.

1-15-28. Department of Corrections to supervise participation in Juvenile Justice and Delinquency Prevention Act. The Department of Corrections shall be responsible, through the Council of Juvenile Services established in § 1-15-29, for supervising the preparation and administration of the state's plan required by Section 223(a) for participation in the formula grants program of the Act. The Department of Corrections shall be responsible for providing staff and support services to the Council of Juvenile Services and implementing the plan in a manner which will ensure compliance with Sections 223(a)(12), (13), and (14) of the Act. The department shall seek necessary authority and take all necessary action as provided by law to enforce compliance with the Act.

Source: SL 1992, ch 372 (Ex. Ord. 92-2), § 23; SL 2003, ch 9, § 1.



§ 1-15-29 Council of Juvenile Services--Appointment--Terms.

1-15-29. Council of Juvenile Services--Appointment--Terms. There is hereby established a twenty-member Council of Juvenile Services to be appointed by the Governor and shall be comprised of individuals who have training, experience, or special knowledge of juvenile delinquency prevention or treatment or of the administration of juvenile justice. The membership of the Council of Juvenile Services shall comply with Section 223(a)(3) of the Juvenile Justice and Delinquency Act. The initial members to be appointed shall draw lots to determine who will hold the eight three-year terms, the six two-year terms, and the six one-year terms. Thereafter, each member shall serve a term of three years. Members may be reappointed and may continue to serve an expired term until replaced by the Governor. A chairperson, who may not be a full-time federal, state, or local employee, for the Council of Juvenile Services shall be chosen annually by a majority vote of its members at the first meeting each fiscal year.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SL 1992, ch 372 (Ex. Ord. 92-2), § 24; SL 2003, ch 9, § 2; SL 2012, ch 16, § 27; SL 2013, ch 176, § 20.



§ 1-15-30 Responsibilities of Council of Juvenile Services.

1-15-30. Responsibilities of Council of Juvenile Services. The Council of Juvenile Services shall be responsible for the following:

(1) In conjunction with the secretary of the Department of Corrections, establish policy on how the formula grants program of the Juvenile Justice and Delinquency Prevention Act is to be administered in South Dakota;

(2) Approve the state plan, and any modifications thereto, required by 223(a) of the Act prior to submission to the Office of Juvenile Justice and Delinquency Prevention;

(3) Submit annual recommendations to the Governor and Legislature concerning the functions of the Council of Juvenile Services and the status of the state's compliance with the Act;

(4) Approve or disapprove grant applications and other funding requests submitted to the Department of Corrections under §§ 1-15-27 to 1-15-31, inclusive, and assist with monitoring grants and other fund awards;

(5) Assist the Department of Corrections in monitoring the state's compliance with the Act;

(6) Study the coordination of the various juvenile intervention, prevention, treatment, and rehabilitation programs;

(7) Study effective juvenile sentencing, adjudication, and diversion policies and provisions;

(8) Make a special study of, and make an annual report to the Governor, the Unified Judicial System, and the Legislature by June thirtieth of each year concerning, the appropriate administration of and provision for children in need of supervision in this state;

(9) Contact and seek regular input from juveniles currently under the jurisdiction of the juvenile justice system; and

(10) Perform other such activities as determined by the Governor, the secretary of the Department of Corrections, or the Council of Juvenile Services.
Source: SL 1992, ch 372 (Ex. Ord. 92-2), § 25; SL 2003, ch 9, § 3.



§ 1-15-31 Participation in Juvenile Justice and Delinquency Prevention Act contingent onfunding.

1-15-31. Participation in Juvenile Justice and Delinquency Prevention Act contingent on funding. Participation in the Juvenile Justice and Delinquency Prevention Act of 1974 is contingent upon appropriation of federal expenditure authority and general fund match for planning and administration purposes by the Legislature.

Source: SL 1992, ch 372 (Ex. Ord. 92-2), § 26.



§ 1-15-32 Participation in international prisoner transfer treaties.

1-15-32. Participation in international prisoner transfer treaties. If a treaty in effect between the United States and a foreign country provides for the transfer or exchange of convicted offenders to the country of which the offenders are citizens or nationals, the Governor may, on behalf of the state and subject to the terms of the treaty, authorize the secretary of corrections to consent to the transfer or exchange of offenders under the jurisdiction of the Department of Corrections and take any other action necessary to initiate the participation of this state in the treaty.

Source: SL 1993, ch 9.



§ 1-15-33 Responsibility for transporting inmates to hearings.

1-15-33. Responsibility for transporting inmates to hearings. If an inmate confined in any prison, facility, or program under the control of the Department of Corrections pursuant to § 1-15-1.4, is ordered by the court to be present at a criminal proceeding or a sentence modification hearing pursuant to § 23A-27-19, the prosecuting county shall transport the inmate to the proceeding or hearing. If an inmate is ordered by a court to be present at a hearing under § 26-7A-122, the county where the hearing is held shall transport the inmate to the hearing. However, if the proceeding is for a criminal offense committed while the inmate was in a Department of Corrections institution, the Department of Corrections shall transport the inmate to the proceeding.

Source: SL 1999, ch 110, § 3.



§ 1-15-34 County responsible for certain costs of transporting inmates.

1-15-34. County responsible for certain costs of transporting inmates. In the event a county fails to transport an inmate as required in §§ 1-15-33 to 1-15-35, the county may be billed for the cost of the transport and is responsible for the payment thereof.

Source: SL 1999, ch 110, § 4.



§ 1-15-35 Department of Corrections responsible for certain costs of transporting inmates.

1-15-35. Department of Corrections responsible for certain costs of transporting inmates. In the event the Department of Corrections fails to transport an inmate as required in §§ 1-15-33 to 1-15-35, the department may be billed for the cost of the transport and is responsible for the payment thereof.

Source: SL 1999, ch 110, § 5.



§ 1-15-36 Promulgation of rules to administer reinvestment program.

1-15-36. (Section effective June 30, 2014) Promulgation of rules to administer reinvestment program. The Department of Corrections shall promulgate rules pursuant to chapter 1-26 to administer a reinvestment program for the purposes of improving public safety and reducing recidivism. The reinvestment program is part of the local and endowment fund. The rules shall include the following:

(1) A calculation of the number of felony probation population as of fiscal year end. The Unified Judicial System will provide the necessary data on felony probationers to the Department of Corrections;

(2) A calculation of the five years, FY09 to FY13, inclusive, to determine how many felony probationers are under supervision in each county at fiscal year end. A trend line based on the prior growth in each county shall project growth based upon past performance;

(3) If the use of felony probation in a county has increased beyond the trend line calculated in subdivision (2) of this section, then the county will be compensated for additional felony probationers who are under supervision at fiscal year end. The first calculation of probationers beyond the trend line shall be on June 30, 2014, and the first payment shall be made on or about October 1, 2014;

(4) That a county's sheriff office shall receive one thousand dollars for each additional probationer beyond the trend line calculated in subdivisions (2) and (3) of this section;

(5) That in counties without a county jail, the sheriff shall receive an additional two hundred dollars per probationer above the trend line due to transportation costs;

(6) That the reinvestment fund shall be in existence until the fund is depleted; and

(7) That any probationer admitted to probation under a program described in § 16-22-8 is not included in the calculation performed in subdivision (2) of this section.
Source: SL 2013, ch 101, § 77, eff. June 30, 2014.






Chapter 16 - Industrial Development Expansion Agency [Repealed]

CHAPTER 1-16

INDUSTRIAL DEVELOPMENT EXPANSION AGENCY [REPEALED]

[Repealed by SL 1982, ch 16, § 5; SL 1982, ch 17, §§ 13 to 21]



Chapter 16A - Health and Educational Facilities Authority

§ 1-16A-1 Legislative findings and intent.

1-16A-1. Legislative findings and intent. For the benefit of the people of the State of South Dakota and the improvement of their health, welfare, safety, trade, commerce, industry, economy, and living conditions it is essential that the people of this state have access , both geographically and financially, to adequate and affordable medical care and health facilities and it is essential that this and future generations of youth be given the fullest opportunity to learn and to develop their intellectual and mental capacities and it is essential that health institutions within the state and outside the state, subject to the limitations set forth in this chapter, and educational institutions within the state be provided with appropriate additional means to assist in the development and maintenance of public health and public education, respectively. It is the purpose of this chapter to provide a measure of assistance and alternative methods to enable health institutions within the state and outside the state, subject to the limitations set forth in this chapter, and educational institutions in the state to refund or refinance outstanding indebtedness incurred for health facilities or educational facilities and to provide additional facilities and structures which are sorely needed to accomplish the purposes of this chapter, including securing access by the people of the State of South Dakota to adequate and affordable health care within the State of South Dakota and the states geographically contiguous to the State of South Dakota, all to the public benefit and good as more fully provided herein.

It is the intent of the Legislature by the passage of this chapter to create a state authority to lend money to health institutions and educational institutions and to authorize the state authority to acquire, construct, reconstruct, repair, alter, improve, extend, own, lease, and dispose of properties to the end that the state authority may be able to promote the health, welfare, safety, trade, commerce, industry, economy and education and welfare of the people of this state and to vest such state authority with all powers to enable such state authority to accomplish such purpose.

It is the further intent of the Legislature to provide a measure of assistance and alternative methods of financing to participating health institutions to aid them in providing needed health facilities that will assure admission and care of high quality and affordability to all who need it and to aid them in dealing with the cash requirements of such participating health institutions, whether resulting from capital expenditures, operating expenditures, delays in the receipt of payments for services, or otherwise. It is the intent of the Legislature to ensure the availability of the most efficient and affordable financing alternatives to health institutions located outside the State of South Dakota but in a state or states geographically contiguous to the State of South Dakota that are owned, operated, leased or managed by, or otherwise affiliated with, health institutions located within the State of South Dakota to promote the economy of the State of South Dakota and the access of the people of the State of South Dakota to adequate and affordable health care within the State of South Dakota and its geographically contiguous states, all for the benefit of the health, welfare, safety, trade, commerce, industry and economy of the people of the State of South Dakota. It is not intended by this chapter that the state authority shall itself be authorized to operate any such health or educational facilities. It is also determined that the availability of improved access to health professions schools will benefit the people of the State of South Dakota and improve their health, welfare, and living conditions and that the establishment of a health education loan bond program, with proceeds of bonds to be used for the purchase or making of loans to students, or certain former students, of health professions schools will enhance the availability of improved access to such schools and assist such persons in meeting the expenses incurred in availing themselves of health education opportunities.

Source: SL 1972, ch 10, § 1; SL 1982, ch 10, § 1; SL 1994, ch 8, § 1; SL 2004, ch 9, § 1.



§ 1-16A-2 Definition of terms.

1-16A-2. Definition of terms. As used in this chapter, unless the context otherwise clearly requires:

(1) "Authority" means the South Dakota Health and Educational Facilities Authority created by this chapter;

(2) "Costs," as applied to facilities financed in whole or in part under the provisions of this chapter includes the sum total of all reasonable or necessary costs incidental to the acquisition, construction, reconstruction, repair, alteration, improvement, and extension of such facilities including without limitation the cost of studies and surveys; the costs for land title and mortgage guaranty policies; plans, specifications, architectural, and engineering services; legal, organization, marketing, or other special services; financing, acquisition, demolition, construction, equipment, and site development of new and rehabilitated buildings; rehabilitation, reconstruction, repair, or remodeling of existing buildings; costs of acquiring or reacquiring accounts receivable; and all other necessary and incidental expenses including working capital and an initial bond and interest reserve together with interest on bonds issued to finance such facilities to a date six months subsequent to the estimated date of completion;

(3) "Credit enhancement obligation," an agreement, instrument or other arrangement described in chapter 6-8B pursuant to which any municipality or county covenants or agrees to levy taxes or pledge its full faith and credit or other revenues, funds, fees or property in amounts necessary to pay debt service and related charges on or in connection with bonds or other obligations issued to finance or refinance property, real or personal and related costs for a health institution which owns or operates a hospital in South Dakota;

(4) "Educational institution" means any private nonprofit corporation or institution authorized by law to provide or operate educational facilities and to provide a program of education beyond the high school level in the State of South Dakota, and "participating education institution," a nonprofit educational institution which, pursuant to the provisions of this chapter, shall undertake the financing and construction or acquisition of educational facilities or shall undertake the refunding or refinancing of outstanding obligations or of a mortgage or of advances or loans as provided in and permitted by this chapter. A "participating educational institution" also means any school district or LEA in the state authorized to enter into a lease-purchase agreement with the health and educational facilities authority pursuant to chapter 13-19 or 13-39;

(5) "Facilities," in the case of a participating health institution, means a structure or building suitable for use as a hospital, clinic, nursing facility, home for the aged, or other health care facility, laboratory, laundry, nurses, doctors or interns residence, administration building, research facility, maintenance, storage or utility facilities, auditorium, dining hall, food service and preparation facilities, fire prevention facility, mental and physical health care facility, dental care facility, nursing school, medical teaching facility, offices, parking lots and garages and other supporting service structures, and all necessary, useful and related equipment, furnishings and appurtenances and including without limitation the acquisition, preparation and development of all lands necessary or convenient as a site or sites for any of the foregoing; "facilities," in the case of a participating health institution, also means any accounts receivable, working capital, or operating expense, financing or refinancing program of a participating health institution or institutions with or involving funds provided in whole or in part hereunder, or any combination thereof; "facilities," in the case of a participating educational institution, a structure suitable for use as a dormitory or other housing facility, dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, and maintenance, storage, or utility facility, and other structures or facilities related thereto or required or useful for the instruction of students or the conducting of research or the operation of an institution for higher education including parking and other facilities or structures essential or convenient for the orderly conduct of such institution for higher education and shall also include equipment and machinery and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended but does not include such items as books, fuel, supplies or other items which are customarily deemed to result in a current operating charge; "facilities" does not include any property used or to be used primarily for sectarian instruction or study or as a place for devotional activities or religious worship or any property which is used or to be used primarily in connection with any part of a program of a school or department of divinity of any religious denomination;

(6) "HEAL loans" means loans to finance the graduate education of health professionals which have been made pursuant to the Federal Health Education Assistance Loan Program created pursuant to P.L. 94-484 and which are fully insured or guaranteed as to principal and interest by the United States, its agencies or instrumentalities;

(7) "Health institution" means any private nonprofit corporation or institution authorized by law to provide or operate health facilities in the State of South Dakota, or any private nonprofit corporation or institution authorized by law to provide or operate health facilities outside the State of South Dakota, but in a state geographically contiguous to the State of South Dakota, provided that such nonprofit corporation or institution is owned, operated, leased or managed by, or otherwise affiliated with, a health institution located within the State of South Dakota and provided further that said entity located outside the State of South Dakota, or an affiliate thereof, is also engaged in a financing or refinancing on behalf of a health institution located within the State of South Dakota, and "participating health institution," a nonprofit health institution which, pursuant to the provisions of this chapter, shall undertake the financing and construction or acquisition of health facilities or shall undertake the refunding or refinancing of outstanding obligations or of a mortgage or of advances or loans as provided in and permitted by this chapter;

(8) "Participating public agency," any public agency as defined in chapter 1-24 which has elected to participate in a pool arrangement;

(9) "Public body" means any county, municipality, or township, or any school district, hospital district, sanitary district, irrigation district, drainage district or water user district;

(10) "Revenues," with respect to facilities, means the rents, fees, charges and other income or profit derived therefrom, and with respect to HEAL loans, means all amounts received in repayment of such loans, including any insurance benefits.
Source: SL 1972, ch 10, § 2; SL 1982, ch 10, § 2; SL 1986, ch 124, § 4; SL 1987, ch 144, § 6; SL 1988, ch 13, § 1; SL 1991, ch 11, § 7; SL 1992, ch 3, § 1; SL 1994, ch 8, §§ 2, 3; SL 2004, ch 9, § 2.



§ 1-16A-2.1 Community defined.

1-16A-2.1. Community defined. For the purposes of determining eligibility under this chapter, the term, community, means a municipality as defined by § 9-1-1.

Source: SL 1997, ch 4, § 8.



§ 1-16A-3 Authority created--Public function.

1-16A-3. Authority created--Public function. There is hereby created a body politic and corporate to be known as the "South Dakota Health and Educational Facilities Authority." The authority is constituted a public instrumentality and the exercise by the authority of the powers conferred by this chapter shall be deemed and held to be the performance of an essential public function.

Source: SL 1972, ch 10, § 3.



§ 1-16A-3.1 Authority continued within Bureau of Finance and Management--Records andreports.

1-16A-3.1. Authority continued within Bureau of Finance and Management--Records and reports. The health and educational facilities authority shall continue within the Bureau of Finance and Management, and shall retain all its prescribed functions, including administrative functions. The authority shall submit such records, information, and reports in the form and at such times as required by the commissioner of finance and management, except that the authority shall report at least annually.

Source: SL 1973, ch 2, § 16 (b).



§ 1-16A-4 Appointment of members of authority--Qualifications.

1-16A-4. Appointment of members of authority--Qualifications. The authority shall consist of seven members to be appointed by the Governor who shall be residents of the state. Not more than four of said seven members of the authority shall be of the same political party. At least one of the members to be appointed by the Governor shall be or shall have been a trustee, director, comptroller, or other employee of a public or of a private nonprofit hospital knowledgeable in hospital and health care construction and financing. At least one of such appointed members shall be or shall have been a trustee, director, comptroller, or other employee of a public or nonprofit private college or university knowledgeable in the construction and financing of such educational facilities. At least one such appointed member shall be a person experienced in and having a favorable reputation for skill, knowledge, and experience in the field of state and municipal finance. At least one of such appointed members shall be a person experienced in and having a favorable reputation for skill, knowledge, and experience in the field of health facility architecture. At least one of such appointed members shall be a person experienced in and having a favorable reputation for skill, knowledge, and experience in the field of higher educational facility architecture. In making appointments the Governor shall take into consideration nominees recommended to him for appointment by professional organizations of hospitals, long term care facilities, higher education associations, investment banking, and architects.

Source: SL 1972, ch 10, § 3.



§ 1-16A-5 Terms of office of members--Vacancies.

1-16A-5. Terms of office of members--Vacancies. Upon the expiration of the term of any appointed member his successor shall be appointed for a term of five years expiring on June thirtieth and until his successor has been appointed and has qualified. Any member shall be eligible for reappointment. The Governor shall fill any vacancy for the remainder of any unexpired term.

Source: SL 1972, ch 10, § 3.



§ 1-16A-6 Business interests not disqualifying for membership--Abstention where conflict ofinterest.

1-16A-6. Business interests not disqualifying for membership--Abstention where conflict of interest. Notwithstanding any other law to the contrary it shall not be or constitute a conflict of interest for a trustee, director, officer, or employee of any health institution, educational institution, financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architectural firm, insurance company, or any other firm, person, or corporation to serve as a member of the authority, provided such trustee, director, officer, or employee shall abstain from deliberation, action and vote by the authority in each instance where the business affiliation of any such trustee, director, officer, or employee is involved.

Source: SL 1972, ch 10, § 6.



§ 1-16A-7 Annual election of chairman and vice-chairman.

1-16A-7. Annual election of chairman and vice-chairman. Annually after the appointment of a member or members, the authority shall elect one of its members as chairman and one as vice-chairman.

Source: SL 1972, ch 10, § 5.



§ 1-16A-8 Meetings open to public--Notice--Resolutions not published.

1-16A-8. Meetings open to public--Notice--Resolutions not published. Each meeting of the authority for any purpose whatsoever shall be open to the public. Notice of meetings shall be as provided in the bylaws of the authority. Resolutions need not be published or posted.

Source: SL 1972, ch 10, § 4.



§ 1-16A-9 Quorum of authority--Vote required for action.

1-16A-9. Quorum of authority--Vote required for action. Four members of the authority shall constitute a quorum for the purpose of conducting business and exercising its powers. Action may be taken by the authority upon the affirmative vote of at least four of its members.

Source: SL 1972, ch 10, § 4.



§ 1-16A-10 Expenses of members of authority.

1-16A-10. Expenses of members of authority. Members of the authority shall receive no compensation for services but shall be entitled to the necessary expenses including traveling and lodging expenses incurred in the discharge of their duties. Any payments for compensation and expenses shall be paid from funds of the authority.

Source: SL 1972, ch 10, § 4.



§ 1-16A-11 Removal of member from authority.

1-16A-11. Removal of member from authority. Any member of the authority may be removed by the Governor for misfeasance, malfeasance, or willful neglect of duty or other cause after notice and a public hearing unless such notice or hearing shall be expressly waived in writing.

Source: SL 1972, ch 10, § 3.



§ 1-16A-12 Executive director and associate--Compensation.

1-16A-12. Executive director and associate--Compensation. The authority shall appoint an executive director and may appoint an associate executive director, who shall not be members of the authority and shall serve at its pleasure. They shall receive such compensation as shall be fixed by the authority.

Source: SL 1972, ch 10, § 5.



§ 1-16A-13 Employment of consultants and agents--Compensation.

1-16A-13. Employment of consultants and agents--Compensation. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment and to fix their compensation.

Source: SL 1972, ch 10, § 7 (10).



§ 1-16A-14 Surety bonds required--Payment of cost.

1-16A-14. Surety bonds required--Payment of cost. Each member of the authority shall execute a surety bond in the penal sum of fifty thousand dollars and the executive director shall execute a surety bond in the penal sum of one hundred thousand dollars or, in lieu thereof, the chairman of the authority shall execute a blanket bond covering each member, the executive director and the employees or other officers of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety and to be approved by the attorney general and filed in the office of the secretary of state. The cost of each such bond shall be paid by the authority.

Source: SL 1972, ch 10, § 6.



§ 1-16A-15 Corporate powers of authority.

1-16A-15. Corporate powers of authority. The authority shall have the following powers together with all powers incidental thereto or necessary for the performance thereof:

(1) To have perpetual succession as a body politic and corporate;

(2) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(3) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(4) To have and to use a corporate seal and to alter the same at pleasure;

(5) To maintain an office at such place or places as it may designate;

(6) To do all things necessary and convenient to carry out the purposes of this chapter.
Source: SL 1972, ch 10, § 7 (1) to (5), (15).



§ 1-16A-15.1 Authority to approve financing of facilities in the state by out-of-state issuers-Publichearing.

1-16A-15.1. Authority to approve financing of facilities in the state by out-of-state issuers-Public hearing. The authority shall have the power to assist, coordinate and participate with governmental authorities and issuers of states other than the State of South Dakota (for purposes of this section, "out-of-state issuers") in connection with issuance of bonds, notes or other evidence of indebtedness by such out-of-state issuers for educational and health facilities located within the State of South Dakota.

In connection with such financing by out-of-state issuers, the authority is designated as the only entity in the State of South Dakota which may conduct the public hearing of the applicable governmental unit required by section 147(f) of the Internal Revenue Code of 1986, as amended, or any successor provision of the Internal Revenue Code, and the Governor of the State of South Dakota is designated as the only person in the State of South Dakota who may be the applicable elected representative pursuant to section 147(f) of the Internal Revenue Code of 1986, as amended.

Following such hearing, the authority shall determine whether the financing should proceed with respect to educational or health facilities located within the State of South Dakota by an out-of-state issuer. If the authority determines that the financing should not proceed, the financing shall not proceed by an out-of-state issuer with respect to the South Dakota facilities.

Source: SL 2004, ch 9, § 5.



§ 1-16A-16 Delegation of powers and duties.

1-16A-16. Delegation of powers and duties. The authority may delegate by resolution to one or more of its members or to its executive director or associate executive director such powers and duties as it may deem proper.

Source: SL 1972, ch 10, § 5.



§ 1-16A-17 Records maintained by authority--Certified copies.

1-16A-17. Records maintained by authority--Certified copies. The executive director or associate executive director, or other person designated by the authority, shall keep a record of the proceedings thereof and shall be custodian of all books, documents and papers filed with the authority, the minute books or journal thereof and its official seal. The executive director or associate executive director, or other person, may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies and all persons dealing with the authority may rely on such certificates.

Source: SL 1972, ch 10, § 5.



§ 1-16A-17.1 Informational budget required.

1-16A-17.1. Informational budget required. Notwithstanding any other provisions of law, all funds received by the authority shall be set forth in an informational budget as described in § 4-7-7.2 and be annually reviewed by the Legislature.

Source: SL 1984, ch 4, § 1.



§ 1-16A-18 Acceptance of loans and gifts.

1-16A-18. Acceptance of loans and gifts. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to receive and accept from any public agency loans or grants for or in aid of the construction of facilities or any portion thereof, or for equipping the same, and to receive and accept grants, gifts or other contributions from any source.

Source: SL 1972, ch 10, § 7 (11).



§ 1-16A-19 Investment of surplus funds--Maturity of securities--Manner of investment.

1-16A-19. Investment of surplus funds--Maturity of securities--Manner of investment. The authority may invest any funds, including funds made available to the authority pursuant to § 1-16A-75, in the following:

(1) Bonds, notes, certificates of indebtedness, treasury bills, or other securities constituting direct obligations of, or obligations the principal of and interest on which are fully guaranteed or insured by, the United States of America;

(2) In obligations issued by or obligations the principal of and interest on which are fully guaranteed or insured by any agency or instrumentality of the United States of America;

(3) In certificates of deposit or time deposits constituting direct obligations of any bank which is a "qualified public depository" or any savings and loan association which is a "savings and loan depository" under the Public Deposit Insurance Act pursuant to chapter 4-6A, unless sufficient volume of such certificates is not available at competitive interest rates. In that event, the authority may purchase noncollateralized direct obligations of any bank or savings institution or holding company if such institution or holding company is rated in the highest two quality categories by a nationally recognized rating agency;

(4) In obligations of any solvent insurance company or other corporation or business entity existing under the laws of the United States or any state thereof, provided the long term obligations of such insurance company or other corporation or business entity (or of any affiliate thereof which guarantees timely payment of the obligations to be in invested in) shall be rated in one of the two highest rating classifications established by a standard rating service of insurance companies or a nationally recognized rating agency;

(5) In short term discount obligations of the Federal National Mortgage Association;

(6) In obligations issued by any state of the United States or any political subdivision, public instrumentality, or public authority of any state of the United States, which obligations are not callable before the date the principal thereof will be required to be paid and which obligations are fully secured as to both sufficiency and timely payment by, and payable solely from, securities described in subdivision (1) and which obligations are rated in the highest investment classification by at least two standard rating services of such obligations.

Any such securities may be purchased at the offering or market price thereof at the time of such purchase. All such securities so purchased shall mature or be redeemable on a date or dates prior to the time when, in the judgment of the authority, the funds so invested will be required for expenditure. The express judgment of the authority as to the time when any funds will be required for expenditure or be redeemable is final and conclusive. Investment in any obligation enumerated in this section may be made either directly or in the form of securities of, or other interests in, an investment company registered under the Federal Investment Company Act of 1940, whose shares are registered under the Federal Securities Act of 1933 and whose investments are limited to these obligations.

Source: SL 1972, ch 10, § 19; SL 1977, ch 10; SL 1979, ch 7, § 1; SL 1984, ch 5, § 1; SL 1986, ch 13, § 5; SL 1988, ch 13, § 5; SL 1998, ch 7, § 1; SL 2003, ch 11, § 1.



§ 1-16A-20 Location, construction, operation and maintenance of facilities--Designation of agent.

1-16A-20. Location, construction, operation and maintenance of facilities--Designation of agent. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to determine the location and construction of any facility to be financed under the provisions of this chapter and to construct, reconstruct, renovate, replace, maintain, repair, operate, lease and regulate the same, to designate a participating health institution or a participating educational institution, as the case may be, as its agent to determine the location and construction of a facility undertaken by such participating health institution or a participating educational institution, as the case may be, under the provisions of this chapter and, as agent of the authority, to construct, reconstruct, renovate, replace, maintain, repair, operate, lease and regulate the same and as agent of the authority, to enter into contracts for any and all of such purposes including contracts for the management and operation of such facility.

Source: SL 1972, ch 10, § 7 (6).



§ 1-16A-21 Acquisition of property--Title taken.

1-16A-21. Acquisition of property--Title taken. The authority is authorized and empowered directly or by or through a participating health institution or participating educational institution, as the case may be, as its agent, to acquire by purchase, lease, gift, devise or otherwise such lands, structures, property, real or personal, rights-of-way, franchises, easements, and other interests in lands, within or without the state, including lands lying under water and riparian rights which are located within or without the state as it may deem necessary or convenient for the construction or acquisition or operation of facilities but upon such terms as may be considered by the authority to be reasonable, and to take title thereto in the name of the authority or in the name of such participating health institution or participating educational institution, as the case may be, as its agent.

Source: SL 1972, ch 10, § 9; SL 2004, ch 9, § 3.



§ 1-16A-22 Restrictions of other laws not applicable.

1-16A-22. Restrictions of other laws not applicable. Facilities may be acquired, purchased, constructed, reconstructed, improved, bettered and extended and bonds may be issued under this chapter for said purposes notwithstanding that any other law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment, and extensions of like facilities, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations, or other provisions contained in any other law.

Source: SL 1972, ch 10, § 22.



§ 1-16A-23 Public works laws not applicable--Competitive bidding not required.

1-16A-23. Public works laws not applicable--Competitive bidding not required. Facilities are not subject to any requirements relating to public buildings, structures, grounds, works, or improvements imposed by the laws of this state or any other similar requirements which may be lawfully waived by this section and any requirement of competitive bidding or other restriction imposed on the procedure for award of contracts for the purposes of the authority or the lease, sale, or other disposition of property of the authority is not applicable to any action taken under authority of this chapter.

Source: SL 1972, ch 10, § 21; SL 1982, ch 10, § 3.



§ 1-16A-24 Mortgages for security of bondholders.

1-16A-24. Mortgages for security of bondholders. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to mortgage all or any portion of the facilities and the site or sites thereof, whether then owned or thereafter acquired, for the benefit of the holders of bonds issued to finance such facilities or any portion thereof.

Source: SL 1972, ch 10, § 7 (12).



§ 1-16A-25 Operation of facilities restricted to leasing.

1-16A-25. Operation of facilities restricted to leasing. The authority shall not have the power to operate the facilities as a business other than as a lessor.

Source: SL 1972, ch 10, § 8.



§ 1-16A-26 Leasing of facilities--Terms of lease--Option to purchase.

1-16A-26. Leasing of facilities--Terms of lease--Option to purchase. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to lease to a participating health institution or a participating educational institution, as the case may be, any or all of the facilities upon such terms and conditions as the authority shall deem proper, and to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; and to include in any such lease, if desired, provisions that the lessee thereof shall have options to renew the term of the lease for such period or periods and at such rent as shall be determined by the authority or to purchase any or all of the facilities or that upon payment of all of the indebtedness incurred by the authority for the financing of such facilities the authority may convey any or all of the facilities to the lessee or lessees thereof with or without consideration.

Source: SL 1972, ch 10, § 7 (7).



§ 1-16A-27 Duration of leases--Rentals required.

1-16A-27. Duration of leases--Rentals required. Any lease of the facilities entered into pursuant to the provisions of this chapter shall be for a term not shorter than the longest maturity of any bonds issued to finance such facilities or a portion thereof and shall provide for rentals adequate to pay principal and interest on such bonds as the same fall due and to create and maintain such reserves and accounts for depreciation as the authority shall determine to be necessary.

Source: SL 1972, ch 10, § 8.



§ 1-16A-28 Establishment of rents and charges.

1-16A-28. Establishment of rents and charges. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, generally to fix and revise from time to time and charge and collect rates, rents, fees, and charges for the use of and services furnished or to be furnished by facilities or any portion thereof and to contract with any person, firm, or corporation or other body public or private in respect thereof, provided that the authority shall have no jurisdiction over rates, rents, fees, and charges established by a participating educational institution for its students or established by a participating health institution for its patients.

Source: SL 1972, ch 10, § 7 (9).



§ 1-16A-29 Rules and regulations for use of facilities.

1-16A-29. Rules and regulations for use of facilities. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to establish rules and regulations for the use of facilities and to designate a participating health institution or participating educational institution, as the case may be, as its agent, to establish rules and regulations for the use of the facilities undertaken or operated by such participating health institution or participating educational institution, as the case may be.

Source: SL 1972, ch 10, § 7 (10).



§ 1-16A-30 Laws and ordinances applicable to facilities.

1-16A-30. Laws and ordinances applicable to facilities. All facilities shall be subject to the planning, zoning, sanitary, and building laws, ordinances and regulations applicable to the locality in which any such facilities are to be situated.

Source: SL 1972, ch 10, § 18.



§ 1-16A-31 Loans to participating institutions--Maximum amount.

1-16A-31. Loans to participating institutions--Maximum amount. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to make loans to or for the benefit of any participating health institution or participating educational institution, as the case may be, for the cost of the facilities in accordance with an agreement between the authority and such participating health institution or participating educational institution, as the case may be. No such loan may exceed the total cost of such facilities as determined by such participating health institution or participating educational institution, as the case may be, and approved by the authority. Such loans may be made to an entity affiliated with a participating health institution or participating educational institution, as the case may be, if the proceeds of such loans are made available to or otherwise applied for the benefit of such participating health institution or participating educational institution, as the case may be.

Source: SL 1972, ch 10, § 7 (13); SL 1998, ch 7, § 2.



§ 1-16A-32 Refunding loans to participating institutions--Findings required.

1-16A-32. Refunding loans to participating institutions--Findings required. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to make loans to or for the benefit of a participating health institution or participating educational institution, as the case may be, to refund outstanding obligations, mortgages or advances issued, made or given by such institution for the cost of its facilities including the function to issue bonds and make loans to a participating health institution or participating educational institution, as the case may be, to refinance indebtedness incurred for facilities undertaken and completed prior to or after the enactment of this chapter whenever the authority finds that such financing is in the public interest, alleviates a financial or contractual hardship upon the participating health institution or participating educational institution, as the case may be, or results in a lesser cost of patient care or cost of education and a saving to third parties, including state or federal governments, and to others who must pay for such care or education. Such loans may be made to any entity affiliated with a participating health institution or participating educational institution, as the case may be, if the proceeds of such loans are made available to or otherwise applied for the benefit of such participating health institution or participating educational institution, as the case may be.

Source: SL 1972, ch 10, § 7 (14); SL 1998, ch 7, § 3; SL 2004, ch 9, § 4.



§ 1-16A-33 Initial planning service fee to accompany applications.

1-16A-33. Initial planning service fee to accompany applications. When any application is made to the authority by any participating health institution or participating educational institution for financial assistance to provide for its facilities, such application shall be accompanied by an initial planning service fee in an amount determined by the authority, but in any event not exceeding the lesser of ten thousand dollars or one-fourth of one percent of the principal amount of bonds covered by such application. Such initial planning service fee shall be included in the cost of the facilities to be financed and shall not be refundable by the authority whether or not any such application is approved.

Source: SL 1972, ch 10, § 15.



§ 1-16A-34 Annual planning service fee payable to authority.

1-16A-34. Annual planning service fee payable to authority. In addition to such initial fee, an annual planning service fee shall be paid to the authority by each participating health institution and each participating educational institution in an amount not exceeding one-fourth of one percent of the principal amount of bonds issued on behalf of such institution and outstanding on the first rental payment date under its lease and on each anniversary date thereafter. Such annual planning service fee shall be paid on said dates or in installments as may be satisfactory to the authority.

Source: SL 1972, ch 10, § 15.



§ 1-16A-35 Purpose of planning service fees--Agencies used in planning.

1-16A-35. Purpose of planning service fees--Agencies used in planning. It is anticipated the fees required by §§ 1-16A-33 and 1-16A-34 shall be used for necessary expenses to determine the need of facilities in the area concerned and to that end the authority may utilize recognized voluntary and official health planning and educational planning organizations and agencies at local, regional and state levels as well as the state statutory bodies having health or educational facilities planning responsibilities and also for necessary administrative expenses.

Source: SL 1972, ch 10, § 15.



§ 1-16A-36 Planning services and surveys obtained from other agencies.

1-16A-36. Planning services and surveys obtained from other agencies. In addition the authority may, for a negotiated fee, retain the services of any other public or private person, firm or corporation for the furnishing of services and data for use by the authority in determining the need and location of any such facilities for which application is being made or for such other services or surveys as the authority deems necessary to carry out the purposes of this chapter.

Source: SL 1972, ch 10, § 15.



§ 1-16A-37 Proration of planning service fees between institutions.

1-16A-37. Proration of planning service fees between institutions. In the event bonds are issued by the authority for the concurrent benefit of two or more participating health institutions or two or more participating educational institutions then the fees to be paid to the authority under §§ 1-16A-33 and 1-16A-34 shall be prorated among the institutions involved in accordance with the amount of bond proceeds allocated to each participating institution respectively.

Source: SL 1972, ch 10, § 15.



§ 1-16A-38 Issuance and refunding of bonds and obligations.

1-16A-38. Issuance and refunding of bonds and obligations. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to issue bonds, notes, or other obligations for any of its corporate purposes and to refund the same, all as provided for in this chapter.

Source: SL 1972, ch 10, § 7 (8).



§ 1-16A-39 Terms and form of bonds issued.

1-16A-39. Terms and form of bonds issued. The bonds may be issued as serial bonds or as term bonds or a combination of both types. Such bonds may be executed and delivered by the authority at any time and from time to time, may be in such form and denominations and of such terms and maturities, may be in fully registered form or in bearer form registrable either as to principal or interest or both, may bear such conversion privileges and be payable in such installments and at such time or times not exceeding forty years from the date thereof, may be payable at such place or places whether within or without the State of South Dakota, may bear interest at such rate or rates per annum as shall be determined by the authority and without regard to any interest rate limitation appearing in any other law, payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the authority, either manually or by facsimile, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signature of the treasurer of the authority, and may contain such provisions not inconsistent herewith, all as shall be provided in the resolutions of the authority whereunder the bonds shall be authorized to be issued or as shall be provided in a trust indenture authorized by the authority.

Source: SL 1972, ch 10, § 10.



§ 1-16A-40 Sale of bonds--Expenses of issuance.

1-16A-40. Sale of bonds--Expenses of issuance. The bonds of the authority may be sold at public or private sale for such price and in such manner and from time to time as may be determined by the authority, and the authority may pay all expenses, premiums, and commissions which it may deem necessary or advantageous in connection with the issuance thereof.

Source: SL 1972, ch 10, § 10.



§ 1-16A-41 Negotiability of bonds.

1-16A-41. Negotiability of bonds. All bonds of the authority and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.

Source: SL 1972, ch 10, § 11.



§ 1-16A-42 Bonds payable only from revenues.

1-16A-42. Bonds payable only from revenues. All bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing or sale by the authority of the facilities concerned or of any thereof as may be designated in the resolutions of the authority under which the bonds shall be authorized to be issued or as may be designated in a trust indenture authorized by the authority.

Source: SL 1972, ch 10, § 10.



§ 1-16A-43 Pledge of revenues to secure bonds.

1-16A-43. Pledge of revenues to secure bonds. The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues, rentals, and receipts out of which the same shall be made payable and may be secured by a trust indenture or mortgage or deed of trust (including assignment of leases or other contract rights of the authority thereunder) covering all or any part of the facilities from which the revenues, rentals, or receipts so pledged may be derived, including any enlargements of and additions to any such facilities thereafter made.

Source: SL 1972, ch 10, § 12.



§ 1-16A-44 Pledge continuing until bonds paid.

1-16A-44. Pledge continuing until bonds paid. Each pledge, agreement, lease, indenture, mortgage and deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid or provision for such payment duly made.

Source: SL 1972, ch 10, § 12.



§ 1-16A-45 Maintenance, rental and funding agreements in bond resolution.

1-16A-45. Maintenance, rental and funding agreements in bond resolution. The resolution under which the bonds are authorized to be issued and any such trust indenture, mortgage, or deed of trust may contain any agreements and provisions respecting the maintenance of the properties covered thereby, the fixing and collection of rents for any portions thereof leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, including the designation of a trustee, all as the authority shall deem advisable and not in conflict with the provisions hereof.

Source: SL 1972, ch 10, § 12.



§ 1-16A-46 Pooling of leases for pledge of revenues.

1-16A-46. Pooling of leases for pledge of revenues. In addition to the foregoing, bonds of the authority may be secured by a pooling of leases whereby the authority may assign its rights, as lessor, and pledge rents under two or more leases of the facilities with two or more participating health institutions or participating educational institutions, as lessees respectively, upon such terms as may be provided for in the resolutions of the authority or as may be provided for in a trust indenture authorized by the authority.

Source: SL 1972, ch 10, § 12.



§ 1-16A-47 Bond redemption privileges retained.

1-16A-47. Bond redemption privileges retained. If deemed advisable by the authority there may be retained in the resolutions or the trust indenture under which any bonds of the authority are authorized to be issued an option to redeem all or any part thereof as may be specified in such resolutions or in such trust indenture, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such resolutions or in such trust indenture, and as may be briefly recited in the face of the bonds, but nothing herein contained shall be construed to confer on the authority the right or option to redeem any bonds except as may be provided in the resolutions or in such trust indenture under which they shall be issued.

Source: SL 1972, ch 10, § 10.



§ 1-16A-48 Additional bonds for facilities or HEAL loans--Protection of prior bondholders.

1-16A-48. Additional bonds for facilities or HEAL loans--Protection of prior bondholders. Issuance by the authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same facilities or HEAL loans or any other facilities or HEAL loans or any other purpose hereunder, but the resolutions or trust indenture whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds.

Source: SL 1972, ch 10, § 11; SL 1982, ch 10, § 10.



§ 1-16A-49 Remedies of bondholders on default.

1-16A-49. Remedies of bondholders on default. In the event of default in payment of the principal of or interest on any bonds of the authority or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the resolutions authorizing the bonds or in any trust indenture, mortgage, or deed of trust executed as security therefor, said payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any mortgage and deed of trust, or any one or more of said remedies.

Source: SL 1972, ch 10, § 12.



§ 1-16A-50 General obligation not created by issuance of bonds--Tax levy not promised.

1-16A-50. General obligation not created by issuance of bonds--Tax levy not promised. Bonds issued under the provisions of this chapter shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof other than the authority or a pledge of the faith and credit of the state or of any such political subdivision other than the authority, but shall be payable solely from the funds herein provided therefor. The issuance of bonds under the provisions of this chapter shall not, directly or indirectly or contingently, obligate the state or any political subdivision thereof to levy any form of taxation therefor or to make any appropriation for their payment.

Source: SL 1972, ch 10, § 13.



§ 1-16A-51 State debt not created--Disclaimer in bonds.

1-16A-51. State debt not created--Disclaimer in bonds. Nothing in this chapter shall be construed to authorize the authority to create a debt of the state within the meaning of the Constitution or statutes of South Dakota and all bonds issued by the authority pursuant to the provisions of this chapter are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security therefor. The state shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement may impose any pecuniary liability upon the state or any charge upon their general credit or against their taxing power.

Source: SL 1972, ch 10, § 13.



§ 1-16A-52 Pledge of full faith and credit of authority or institution.

1-16A-52. Pledge of full faith and credit of authority or institution. Nothing contained in § 1-16A-50 or 1-16A-51 shall prevent or be construed to prevent the authority from pledging its full faith and credit or the full faith and credit of a participating health institution or participating educational institution, as the case may be, to the payment of bonds authorized pursuant to this chapter.

Source: SL 1972, ch 10, § 13.



§ 1-16A-52.1 Financing through federally guaranteed securities authorized.

1-16A-52.1. Financing through federally guaranteed securities authorized. Notwithstanding any other provisions of this chapter to the contrary, the authority may finance the cost of an educational or health facility, or refund outstanding indebtedness incurred prior to or after the effective date of this section for the construction or acquisition of an educational or health facility, by issuing its bonds pursuant to a plan of financing involving the acquisition of any federally guaranteed security or securities or the acquisition or entering into of commitments to acquire any federally guaranteed security or securities. For the purposes of this chapter, "federally guaranteed security" shall mean any direct obligation of, or obligation the principal of and interest on which are fully guaranteed or insured by, the United States of America or any obligation issued by or the principal of and interest on which are fully guaranteed or insured by any agency or instrumentality of the United States of America, including without limitation any such obligation that is issued pursuant to the National Housing Act (12 U.S.C. § 1701 et seq.), or any successor provision of law, each as amended from time to time.

Source: SL 1979, ch 7, § 2.



§ 1-16A-52.2 Commitments and agreements for financing through federally guaranteed securities.

1-16A-52.2. Commitments and agreements for financing through federally guaranteed securities. In furtherance of the powers granted in § 1-16A-52.1, the authority may acquire or enter into commitments to acquire any federally guaranteed security and to pledge or otherwise use any such federally guaranteed security in such manner as the authority deems in its best interest to secure or otherwise provide a source of repayment of any of its bonds issued to finance or refinance health or educational facilities or to enter into any appropriate agreement with any participating health or educational institution whereby the authority may make a loan to any such participating health or educational institution for the purpose of acquiring or entering into commitments to acquire any federally guaranteed security. Any agreement entered into pursuant to this section may contain such provisions which are deemed necessary or desirable by the authority for the security or protection of the authority or the holders of such bonds. However, the authority, prior to making any such acquisition, commitment or loan, shall first determine, and shall first enter into an agreement with any such participating health or educational institution or any other appropriate institution or corporation to require that the proceeds derived from the acquisition of any such federally guaranteed security will be used, directly or indirectly, for the purpose of financing or refinancing a health or educational facility.

Source: SL 1979, ch 7, § 3.



§ 1-16A-52.3 Bonds not to exceed cost of facility--Expenses included--Terms and sale of bonds.

1-16A-52.3. Bonds not to exceed cost of facility--Expenses included--Terms and sale of bonds. Any bonds issued pursuant to § 1-16A-52.1 shall not exceed in principal amount the cost of such educational or health facility as determined by the participating educational or health institution and approved by the authority. However such costs may include, without limitation, all costs and expenses necessary or incidental to the acquisition of or commitment to acquire any federally guaranteed security and to the issuance and obtaining of any insurance or guarantee of any obligation issued or incurred in connection with any federally guaranteed security. In other respects any such bonds shall be subject to the provisions of §§ 1-16A-39 to 1-16A-41, inclusive, and the trust agreement or indenture creating such bonds may contain such of the provisions set forth in § 1-16A-45 as the authority may deem appropriate.

Source: SL 1979, ch 7, § 4.



§ 1-16A-52.4 Title to facility financed through federally guaranteed securities--Mortgage--Leaseprohibited.

1-16A-52.4. Title to facility financed through federally guaranteed securities--Mortgage--Lease prohibited. If an educational or health facility is financed or refinanced pursuant to §§ 1-16A-52.1 to 1-16A-52.3, inclusive, the title to the facility shall remain in the participating educational or health institution owning the facility. The title is subject to the lien of any mortgage, if any, securing the federally guaranteed securities being purchased. There may not be a lease of the facility between the authority and the institution.

Source: SL 1979, ch 7, § 5; SL 2013, ch 5, § 1.



§ 1-16A-52.5 Return of securities to issuer when provision made for payment.

1-16A-52.5. Return of securities to issuer when provision made for payment. The provisions of § 1-16A-56 shall not apply to any educational or health facility financed pursuant to §§ 1-16A-52.1 to 1-16A-52.5, inclusive, but the authority shall return the securities purchased through the issuance of bonds thereunder to the issuer of such securities when such securities have been fully paid or when such bonds have been fully paid and retired or when adequate provision, not involving the application of such securities, has been made to pay and retire the same fully, all other conditions of the trust agreement or indenture creating such bonds have been satisfied and the lien thereof has been released in accordance with the provisions hereof.

Source: SL 1979, ch 7, § 6.



§ 1-16A-53 Refunding bonds authorized--Amount.

1-16A-53. Refunding bonds authorized--Amount. Any bonds of the authority at any time outstanding may at any time and from time to time be refunded by the authority by the issuance of its refunding bonds in such amount as the authority may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums, commissions, service fees and other expenses necessary to be paid in connection therewith.

Source: SL 1972, ch 10, § 11.



§ 1-16A-54 Methods of refunding--Maturity dates.

1-16A-54. Methods of refunding--Maturity dates. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by the exchange of the refunding bonds for the bonds to be refunded thereby with the consent of the holders of the bonds so to be refunded, and regardless of whether or not the bonds to be refunded were issued in connection with the same facilities or separate facilities or for any other purpose hereunder, and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

Source: SL 1972, ch 10, § 11.



§ 1-16A-54.1 Bond issue authorized to refund securities of participating institution.

1-16A-54.1. Bond issue authorized to refund securities of participating institution. Notwithstanding any other provisions of this chapter to the contrary, the authority may finance the cost of an educational or health facility, or refund outstanding indebtedness incurred prior to or after July 1, 1976, for the construction or acquisition of an educational or health facility, by issuing its bonds for the purpose of purchasing the securities of a participating educational institution or participating health institution.

Source: SL 1976, ch 9, § 1.



§ 1-16A-54.2 Amount and terms of securities purchased--Mortgage--Insurance and guaranties.

1-16A-54.2. Amount and terms of securities purchased--Mortgage--Insurance and guaranties. Any securities purchased pursuant to § 1-16A-54.1 shall have the same principal amounts, maturities, and interest rates as the bonds being issued pursuant to § 1-16A-54.1. If the authority deems it advisable, the securities may be secured by a first mortgage lien on the educational or health facility being financed. If a mortgage is required, the securities are subject to any exception approved by the authority and created by a mortgage instrument satisfactory to the authority. The securities may be insured or guaranteed by others.

Source: SL 1976, ch 9, § 1; SL 2013, ch 5, § 2.



§ 1-16A-54.3 Pledge of securities to secure bonds--Income used for payment--Maximum principal--Bonds subject to other provisions of chapter.

1-16A-54.3. Pledge of securities to secure bonds--Income used for payment--Maximum principal--Bonds subject to other provisions of chapter. Any bonds issued pursuant to § 1-16A-54.1 shall be secured by a pledge of the securities purchased pursuant to § 1-16A-54.1 under the trust agreement or indenture creating such bonds, shall be payable solely out of the payments to be made on such securities, and shall not exceed in principal amount the cost of such educational or health facility as determined by the participating educational or health institution and approved by the authority. In other respects any such bonds shall be subject to the provisions of §§ 1-16A-39 to 1-16A-41, inclusive, and the trust agreement or indenture creating such bonds may contain such of the provisions set forth in § 1-16A-45 as the authority may deem appropriate.

Source: SL 1976, ch 9, § 1.



§ 1-16A-54.4 Title of financed facility to remain in participating institution--Mortgage--Leaseprohibited.

1-16A-54.4. Title of financed facility to remain in participating institution--Mortgage--Lease prohibited. If an educational or health facility is financed pursuant to §§ 1-16A-54.1 to 1-16A-54.3, inclusive, the title to the facility shall remain in the participating educational or health institution owning the facility. The title is subject to the lien of the mortgage, if any, securing the securities being purchased. There may not be a lease of the facility between the authority and the institution.

Source: SL 1976, ch 9, § 2; SL 2013, ch 5, § 3.



§ 1-16A-55 Bonds of authority as legal investments.

1-16A-55. Bonds of authority as legal investments. The state and all counties, municipalities, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies, and associations, and all personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this chapter.

Source: SL 1972, ch 10, § 20; SL 1992, ch 60, § 2; SL 1993, ch 213, § 73.



§ 1-16A-56 Conveyance of facility to participating institution when debt paid.

1-16A-56. Conveyance of facility to participating institution when debt paid. When the principal of and interest on bonds issued by the authority to finance the cost of facilities or to refinance outstanding indebtedness of one or more participating health institutions or participating educational institutions, as the case may be, including any refunding bonds issued to refund and refinance such bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire the same, and all other conditions of the resolution, the lease, the trust indenture and the mortgage or deed of trust, if any, authorizing and securing the same have been satisfied and the lien of such mortgage or deed of trust has been released in accordance with the provisions thereof, the authority shall promptly do all things and execute such deeds and conveyances as are necessary and required to convey its right, title and interest in such facilities so financed, and any other facilities mortgaged to secure the bonds, to such participating health institution or institutions or to such participating educational institution or institutions, as the case may be.

Source: SL 1972, ch 10, § 16.



§ 1-16A-56.1 Conveyance provisions inapplicable to refinanced facility--Return of securities whenbonds paid or payment provided for.

1-16A-56.1. Conveyance provisions inapplicable to refinanced facility--Return of securities when bonds paid or payment provided for. The provisions of § 1-16A-56 shall not apply to any educational or health facility financed pursuant to §§ 1-16A-54.1 to 1-16A-54.4, inclusive, but the authority shall return the securities purchased through the issuance of bonds thereunder to the participating educational or health institution issuing such securities when such bonds have been fully paid and retired or when adequate provision has been made to pay and retire the same fully and all other conditions of the trust agreement or indenture creating such bonds have been satisfied and the lien thereof has been released in accordance with the provisions hereof.

Source: SL 1976, ch 9, § 3.



§ 1-16A-57 Expenses paid from authority funds--Borrowing for initial operation.

1-16A-57. Expenses paid from authority funds--Borrowing for initial operation. All expenses of the authority incurred in carrying out the provisions of this chapter shall be payable solely from funds provided under the authority of this chapter and no liability shall be incurred by the authority beyond the extent to which moneys shall have been provided under this chapter, except that for the purposes of meeting the necessary expenses of initial organization and operation until such date as the authority derives moneys from funds provided hereunder, the authority shall be empowered to borrow moneys as may be required for such necessary expenses of organization and operation. Such borrowed moneys shall be repaid within a reasonable time after the authority receives funds provided for under this chapter.

Source: SL 1972, ch 10, § 15.



§ 1-16A-58 Tax exemption of authority.

1-16A-58. Tax exemption of authority. The authority is hereby declared to be performing a public function in behalf of the state and to be a public instrumentality of the state. Accordingly, the income of the authority, and all properties at any time owned by the authority, shall be exempt from all taxation in the State of South Dakota.

Source: SL 1972, ch 10, § 14.



§ 1-16A-59 Securities regulation.

1-16A-59. Securities regulation. For purposes of chapter 47-31B, bonds issued by the authority are deemed to be securities issued by a public instrumentality of the State of South Dakota.

Source: SL 1972, ch 10, § 14; SL 1989, ch 30, § 3; SL 2004, ch 278, § 54.



§ 1-16A-60 Additional proceedings not required--Police power reserved.

1-16A-60. Additional proceedings not required--Police power reserved. No proceedings, referendum, notice, or approval shall be required for the creation of the authority or the issuance of any bonds or any instrument as security therefor, except as herein provided, any other law to the contrary notwithstanding; provided, that nothing herein shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power thereover of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law.

Source: SL 1972, ch 10, § 17.



§ 1-16A-61 Powers supplementary.

1-16A-61. Powers supplementary. The powers conferred by this chapter shall be in addition and supplementary to, and the limitations by this chapter shall not affect the powers conferred by any other law.

Source: SL 1972, ch 10, § 22.



§ 1-16A-62 Powers under other law unimpaired.

1-16A-62. Powers under other law unimpaired. Neither this chapter nor anything herein contained shall be construed as a restriction or limitation upon any powers which the authority might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers.

Source: SL 1972, ch 10, § 17.



§ 1-16A-63 Liberal construction of chapter.

1-16A-63. Liberal construction of chapter. This chapter shall be liberally construed to accomplish the intentions expressed herein.

Source: SL 1972, ch 10, § 23.



§ 1-16A-64 Short title of chapter.

1-16A-64. Short title of chapter. This chapter may be referred to and cited as the "South Dakota Health and Educational Facilities Authority Act."

Source: SL 1972, ch 10, § 24.



§ 1-16A-65 Health education assistance loan program established.

1-16A-65. Health education assistance loan program established. There is established to be financed by the health and educational facilities authority created by this chapter, a South Dakota health education loan program pursuant to P.L. 94-484.

Source: SL 1982, ch 10, § 4.



§ 1-16A-66 Health education assistance loan program--Powers of authority.

1-16A-66. Health education assistance loan program--Powers of authority. The authority may, together with all powers incidental thereto or necessary for the performance thereof:

(1) Participate in the financing of HEAL loans;

(2) Purchase or participate in the purchase of HEAL loans;

(3) Sell or participate in the sale of HEAL loans;

(4) Collect and pay reasonable fees and charges in connection with making, purchasing and servicing or causing to be made, purchased or serviced HEAL loans;

(5) Do all things necessary and convenient to carry out the purposes of §§ 1-16A-65 to 1-16A-70, inclusive, in connection with the administering and servicing of HEAL loans, including contracting with any person, firm or other body public or private in respect thereof;

(6) Enter into agreements necessary to effect the guarantee, administering and servicing of HEAL loans; and

(7) Promulgate rules, establish standards for participation in the program administered by the authority under P.L. 94-484, and establish other administrative procedures consistent with P.L. 94-484.
Source: SL 1982, ch 10, § 5.



§ 1-16A-67 Health education assistance loan program--Funding of HEAL loan purchases bybonds, notes or other obligations of authority.

1-16A-67. Health education assistance loan program--Funding of HEAL loan purchases by bonds, notes or other obligations of authority. Any HEAL loan made, caused to be made, purchased or caused to be purchased under §§ 1-16A-65 to 1-16A-70, inclusive, may be funded with the proceeds of bonds, notes or other obligations of the authority issued pursuant to §§ 1-16A-38 to 1-16A-41, inclusive, and the trust agreement or indenture creating such bonds may contain such of the provisions set forth in § 1-16A-45 as the authority may deem appropriate, and in addition may contain such other provisions as the authority may deem reasonable and proper for the security of the holders of any such bonds, notes or other obligations of the authority. The proceeds of any bonds, notes or other obligations of the authority issued pursuant to this section may be used and applied by the authority to make, cause to be made, purchase or cause to be purchased, HEAL loans, to the payment of financing costs, including legal, underwriting and investment banking, accounting, rating agencies, printing and other similar costs; the funding of any reserve funds deemed necessary or advisable by the authority; interest on such bonds, notes or other obligations for any period deemed necessary or advisable by the authority; and all other necessary and incidental costs and expenses.

Source: SL 1982, ch 10, § 6.



§ 1-16A-68 Health education assistance loan program--Payment of bonds.

1-16A-68. Health education assistance loan program--Payment of bonds. Notwithstanding § 1-16A-42, all bonds issued by the authority pursuant to § 1-16A-67 shall be payable out of the revenues with respect to HEAL loans funded under this chapter, or from reserves or other money available for such purpose as may be designated in the resolution of the authority under which the bonds shall be authorized to be issued or as may be designated in a trust indenture authorized by the authority.

Source: SL 1982, ch 10, § 7.



§ 1-16A-69 Health education assistance loan program--Security for principal and interest ofbonds.

1-16A-69. Health education assistance loan program--Security for principal and interest of bonds. Notwithstanding § 1-16A-43, the principal of and interest on any bonds issued by the authority pursuant to § 1-16A-67 shall be secured by a pledge of the revenues and other money out of which the same shall be made payable and may be secured by a trust indenture or mortgage or deed of trust, including an assignment of the HEAL loans or other contract rights of the authority thereunder, covering all or any part of the HEAL loans from which the revenues or receipts so pledged may be derived.

Source: SL 1982, ch 10, § 8.



§ 1-16A-70 Health education assistance loan program--Repayment fund created.

1-16A-70. Health education assistance loan program--Repayment fund created. There is created a separate trust fund designated the South Dakota health education loan repayment fund consisting of all revenues with respect to HEAL loans funded under this chapter. The authority may pledge revenues received or to be received by the fund to secure bonds, notes or other obligations issued under § 1-16A-67. The authority may create sub-funds or accounts within the repayment fund created under this section as the authority deems necessary or advisable.

Source: SL 1982, ch 10, § 9.



§ 1-16A-71 Repealed.

1-16A-71. Repealed by SL 1988, ch 12, § 8; SL 1988, ch 18.



§ 1-16A-71.1 Repealed.

1-16A-71.1. Repealed by SL 2012, ch 179, § 10.



§ 1-16A-72 Repealed.

1-16A-72. Repealed by SL 1988, ch 12, § 9.



§ 1-16A-72.1 Repealed.

1-16A-72.1. Repealed by SL 2012, ch 179, § 11.



§ 1-16A-73 Repealed.

1-16A-73. Repealed by SL 1988, ch 12, § 10.



§ 1-16A-73.1 to 1-16A-73.12. Repealed.

1-16A-73.1 to 1-16A-73.12. Repealed by SL 2012, ch 179, §§ 12 to 23.



§ 1-16A-73.13 to 1-16A-73.19. Repealed.

1-16A-73.13 to 1-16A-73.19. Repealed by SL 2012, ch 180, §§ 9 to 15.



§ 1-16A-73.20 to 1-16A-73.27. Repealed.

1-16A-73.20 to 1-16A-73.27. Repealed by SL 2012, ch 179, §§ 24 to 31.



§ 1-16A-74 Power to act as public instrumentality.

1-16A-74. Power to act as public instrumentality. The authority is hereby designated and empowered to act as a public instrumentality and agency of the state exercising public and essential governmental functions for the purpose of reducing the cash flow difficulties faced by LEAs and other public bodies, improving the financial procedures of school districts and other public bodies, reducing the short-term borrowing costs of LEAs and other public bodies, financing capital improvements for vocational education, assisting public bodies in the financing of real property, equipment or other personal property and assisting public bodies, health institutions and educational institutions in the investment of funds intended for use or application in connection with any purpose, project or program authorized by this chapter.

Source: SL 1986, ch 13, § 1; SL 1987, ch 144, § 9; SL 1988, ch 13, § 2.



§ 1-16A-74.1 Establishment of funding program for financing of property by public bodies--Assistance--Pledging of payments--Compliance with statutory limitations.

1-16A-74.1. Establishment of funding program for financing of property by public bodies--Assistance--Pledging of payments--Compliance with statutory limitations. The authority shall establish or assist in the establishment of a funding program for the financing of real property, equipment, or other personal property by public bodies. Such assistance may include, without limitation, the issuance and sale of bonds or notes, the loaning of the proceeds thereof to public bodies or other sponsorship of any such financing, the investment of funds raised for the purchase or leasing of such real property, equipment, or other personal property by the authority in any investment described in § 1-16A-19, the purchase or lease of any such real property, equipment, or other personal property by the authority, the sale or lease of any such real property, equipment, or personal property to any public body and the execution of a trust agreement or similar or related agreements and instruments by the authority or other public bodies authorizing the issuance of certificates of participation for the financing thereof. In addition, the authority may pledge payments from public bodies or other revenues to secure repayment of certificates of participation or other evidences of indebtedness in connection with such program and may enter into such other agreements as its board may deem necessary or appropriate in order to accomplish the purposes described herein.

Notwithstanding any other provision of law, a school district may enter into a pooled funding agreement for capital outlay obligations, capital outlay installment, or lease-purchase agreements described in this section; however, the school district shall comply with the limitation on the principal amount and maturity date established in § 13-16-6 and with the limitation on levy amounts in § 13-16-7.

Source: SL 1988, ch 13, § 3; SL 1992, ch 4.



§ 1-16A-75 Funding program for purchase of notes--Issuance of bonds or notes.

1-16A-75. Funding program for purchase of notes--Issuance of bonds or notes. The authority shall establish a statewide funding program for the purchase from schools or cooperative educational service units of notes, whether issued under chapter 13-19 or otherwise, in anticipation of the receipt of moneys for school or cooperative educational service units purposes to alleviate cash flow difficulties and to otherwise improve the financial well-being of the schools or cooperative educational service units. The authority may issue its bonds or notes and use the proceeds therefrom for the purpose of making loans to or purchasing the notes of any school district or cooperative educational service units for the use of the various funds of the school district or cooperative educational service units for any lawful school district or cooperative educational service units purpose excluding debt service. Bonds or notes issued pursuant to §§ 1-16A-19, 1-16A-74 to 1-16A-76, inclusive, and 13-19-1.2 may be secured by a pledge of payments made to the authority by the school district or cooperative educational service units, to be derived from the receipt of anticipated funds, grants, aid or other moneys as may be evidenced by, or pledged to secure, the notes of the school district or cooperative educational service units, including a pooling of payments of notes from two or more participating school districts or cooperative educational service units.

Source: SL 1986, ch 13, § 2; SL 1991, ch 124, § 4.



§ 1-16A-76 Jurisdiction of federal bankruptcy courts--Written contracts concerning bonds ornotes enforceable.

1-16A-76. Jurisdiction of federal bankruptcy courts--Written contracts concerning bonds or notes enforceable. The authority, all school districts and other public bodies and all officers or departments of the state dealing with the state or the authority pursuant to §§ 1-16A-19, 1-16A-74 to 1-16A-76, inclusive, and 13-19-1.2 are not subject to the jurisdiction of the federal bankruptcy courts or any successor thereof under the United States Constitution. Any contract, agreement, or other arrangement entered into by any or all of the school districts or other public bodies, the authority and any officers or departments of the state or the authority pursuant to §§ 1-16A-74.1, 1-16A-19, 1-16A-74 to 1-16A-76, inclusive, or 13-19-1.2, or in anticipation of or for the securing of the issuance of tax anticipation notes by any or all of the school districts, the issuance or agreement to issue warrants or general obligation refunding bonds by any or all of the school districts, the agreement by the authority and the school district or any officers or department of the state to purchase any or all of such notes, warrants, or general obligation refunding bonds or any related or similar agreement for the benefit of investors or any other third party or parties shall be valid, binding and enforceable when made in writing duly signed by the appropriate officers. All such agreements and other arrangements are not subject to disavowal, disaffirmance, cancellation, or avoidance by reason of insolvency of any party, lack of consideration or any other fact, occurrence or rule of law.

Source: SL 1986, ch 13, § 3; SL 1988, ch 13, § 4.



§ 1-16A-77 Repealed.

1-16A-77. Repealed by SL 2013, ch 6, § 7.



§ 1-16A-78 Authority to issue education savings bonds.

1-16A-78. Authority to issue education savings bonds. The authority may designate bonds or certificates of participation described in § 1-16A-79 as South Dakota education savings bonds or certificates.

Source: SL 1990, ch 10, § 1.



§ 1-16A-79 Criteria for issuance of education savings bonds.

1-16A-79. Criteria for issuance of education savings bonds. Bonds issued by the authority or certificates of participation issued in connection with an authority program may be eligible for designation by the authority pursuant to § 1-16A-78 if the authority determines that the following criteria are satisfied:

(1) The bonds or certificates are structured and are to be marketed initially in such a manner as to attract a broad range of investors including parents, guardians or conservators, grandparents or other family members who are interested in planning for the education of children;

(2) The bonds or certificates, at the time such instruments are designated as education savings bonds or certificates, are either:

(a) Rated in one of the three highest rating categories by one or more nationally recognized organizations which regularly rate such obligations, without regard to any modifier such as a plus or minus, arabic numeral or similar designation; or

(b) Otherwise determined by the authority pursuant to § 1-16A-80 to be eligible for designation as education savings bonds or certificates; and

(3) The bonds or certificates are either current interest obligations, capital appreciation bonds, zero-coupon, deep discount, or comparable instruments and the maturity dates of such instruments are structured to the extent possible to accommodate the financing needs of the authority or the entity or program on whose behalf the instruments are being issued and to fulfill the needs of persons planning on using the proceeds of such instruments for educational purposes.
Source: SL 1990, ch 10, § 2; SL 1993, ch 213, § 74.



§ 1-16A-80 Additional criteria for issuance of education savings bonds.

1-16A-80. Additional criteria for issuance of education savings bonds. In lieu of satisfaction of the criteria set forth in subsection 1-16A-79(2)(a), bonds or certificates may be designated by the authority as education savings bonds or certificates if the authority determines it is appropriate after considering the following factors:

(1) The existence of a secondary market for comparable securities or instruments;

(2) The current applicability of a comparable rating assigned to one or more other bonds or other evidences of indebtedness issued on behalf of the person, entity, or program which is being financed with the proceeds of the bonds or certificates under consideration by the authority;

(3) A pledge of state aid or financial assistance or its equivalent to support repayment of such bonds, certificates, or other instruments, whether directly or indirectly;

(4) The security and source of revenues pledged to such bonds, certificates, or other instruments; or

(5) Such other factors or considerations as the authority may deem appropriate in reaching such determination.
Source: SL 1990, ch 10, § 3.



§ 1-16A-81 Discounted sale of education savings bonds--Interest--Payment at maturity.

1-16A-81. Discounted sale of education savings bonds--Interest--Payment at maturity. Education savings bonds or certificates of participation may be sold at any discount to be determined by the authority, need not bear a stated rate of interest, and may be payable in one payment at maturity on a fixed date.

Source: SL 1990, ch 10, § 4.



§ 1-16A-82 Sale of education savings bonds--Computation of aggregate principal.

1-16A-82. Sale of education savings bonds--Computation of aggregate principal. Education savings bonds or certificates may be sold either at a competitive or negotiated sale. For purposes of computing the aggregate principal amount of bonds or certificates issued or outstanding at any one time, education savings bonds or certificates shall be considered to be issued and outstanding in a principal amount equal to the price paid to the authority for such bonds or certificates as of the date of their sale.

Source: SL 1990, ch 10, § 5.



§ 1-16A-83 Plan of implementation for issuance and sale of education savings bonds.

1-16A-83. Plan of implementation for issuance and sale of education savings bonds. The authority may develop a plan of implementation for the issuance and sale of bonds or certificates of participation as education savings bonds or certificates, including:

(1) The advertising to inform the public about the availability of such bonds or certificates;

(2) The marketing and financing of the issue and sale; and

(3) The establishment of specific increments, maturities, and denominations in which such bonds or certificates shall be marketed in order to make the bonds or certificates affordable and funds available at the time when such funds are needed to pay education costs.

Upon the request of the authority, the State Board of Regents, the state treasurer, and any department, agency, or state authority may assist the authority in the preparation and implementation of such plan.

Source: SL 1990, ch 10, § 6.



§ 1-16A-84 Designation by authority required for education savings bonds.

1-16A-84. Designation by authority required for education savings bonds. No bond, certificate, or other evidence of indebtedness may be designated or described in a manner suggesting qualification as an education savings bond or certificate unless such bond, certificate, or other evidence of indebtedness has been so designated by the health and educational facilities authority pursuant to the provisions of this chapter.

Source: SL 1990, ch 10, § 7.



§ 1-16A-85 Pool arrangement defined.

1-16A-85. Pool arrangement defined. For the purposes of §§ 1-16A-85 to 1-16A-88, inclusive, a pool arrangement is any joint power agreement, pool, consortium, or other arrangement or collection of public agencies, whether or not formed under or pursuant to chapter 1-24 and whether or not a separate legal entity, by which one or more public agencies have provided for the payment of claims, liabilities, or other expenses or otherwise provided for or obtain coverage for property, personal injury, and workers' compensation claims or group life, health, or accident coverage.

Source: SL 1991, ch 11, § 8.



§ 1-16A-86 Authority as funding authority for pool arrangement.

1-16A-86. Authority as funding authority for pool arrangement. The authority is hereby authorized as a funding authority for any pool arrangement. To implement this authorization, the authority may establish a program for, or issue and assist others in the issuance of, revenue bonds, certificates of participation or any other instruments to accomplish any objective of any such pool arrangement, including capitalization of the pool, provision of excess claims funds or assisting in other funding objectives. The authority may exercise any or all powers enumerated in this chapter, including the establishment of a program for, or the issuance of, revenue bonds, certificates of participation or other instruments to provide funding for any purpose of a pool arrangement.

Source: SL 1991, ch 11, § 9.



§ 1-16A-87 Program for issuance of bonds or certificates of participation that constitute debt ofparticipating agencies--Secured for payment by proceeds of irrepealable tax levies.

1-16A-87. Program for issuance of bonds or certificates of participation that constitute debt of participating agencies--Secured for payment by proceeds of irrepealable tax levies. In addition to the authorization granted by § 1-16A-86, the authority may establish a program for, or issue or assist others in the issuance of, bonds, certificates of participation or other instruments that directly or indirectly constitute a debt or other obligation of one or more participating public agencies and which may be secured directly or indirectly by the proceeds of irrepealable tax levies of the participating public agencies.

Source: SL 1991, ch 11, § 11.



§ 1-16A-88 Bonds or certificates of participation not secured for payment by proceeds ofirrepealable tax levies.

1-16A-88. Bonds or certificates of participation not secured for payment by proceeds of irrepealable tax levies. Any revenue bond, certificate of participation or other instrument which is not directly or indirectly secured for payment of principal and interest by the proceeds of irrepealable tax levies shall state on its face that it is not secured for payment by irrepealable tax levies of the state or any political subdivision, that it is payable only out of certain specified funds or revenues therein described and that it does not constitute a debt or liability of the state or any political subdivision.

Source: SL 1991, ch 11, § 12.



§ 1-16A-89 Credit enhancement obligation--Conditions.

1-16A-89. Credit enhancement obligation--Conditions. No credit enhancement obligation is valid unless the authority adopts a resolution which finds and determines the following:

(1) The bonds or other obligations to be secured by such credit enhancement obligation are to be issued for the purpose of financing or refinancing property, real or personal, or related costs incurred by a health institution which owns or operates a hospital which presently provides or intends to provide hospital services to all or a portion of the residents of the municipality or county which is proposing to issue the credit enhancement obligation;

(2) The participating health institution which is obligated to make payments in amounts and at the times required to repay the bonds or other obligations to be secured by the credit enhancement obligation are reasonably expected to have sufficient funds available for such purposes;

(3) The credit enhancement obligation and any bonds or other obligations to be issued by the authority, municipality or county in connection therewith do not contain provisions which will require credit enhancement obligation payments by the municipality or county in any fiscal year of the municipality or county prior to the year in which a principal payment, sinking fund installment or comparable redemption payment amount is otherwise scheduled to become due; and

(4) If deemed advisable by the authority, the participating health institution shall agree to one or more financial or operational covenants which, if not complied with, may result in the authority or a financial institution requiring the participating health institution to take certain actions including, without limitation, the retaining of an independent consultant to study the operations of the participating health institution and recommend improvements therein.
Source: SL 1992, ch 3, § 2.



§ 1-16A-90 Agreements with other entities involving credit enhancement obligations.

1-16A-90. Agreements with other entities involving credit enhancement obligations. In connection with any loan to, lease with, or other financing agreement for the benefit of a participating health institution, the authority may enter into any agreements it deems necessary or appropriate with the participating health institution, any municipality or county, any financial institution and others. In connection therewith, the authority may pledge any of its rights, title, and interests in, to and under any credit enhancement obligation for the purpose of securing repayment of bonds or other obligations issued to finance or refinance the costs of property, real or personal, and related costs incurred by a participating health institution which owns or operates a hospital which presently provides or intends to provide services to all or a portion of the residents of the municipality or county which issues such credit enhancement obligation.

Source: SL 1992, ch 3, § 3.



§ 1-16A-91 Issued indebtedness for accounts receivable program.

1-16A-91. Issued indebtedness for accounts receivable program. The authority may participate in and issue bonds and other forms of indebtedness for the purpose of establishing and maintaining an accounts receivable program on behalf of one or more participating health institutions. Such bonds and other evidences of indebtedness shall be issued payable from the revenues derived from the accounts receivable, and any other provisions of this chapter to the contrary notwithstanding, such bonds and other evidences of indebtedness may be issued with or without recourse to the participating health institution or institutions from which the accounts receivable are purchased.

Source: SL 1994, ch 8, § 4.



§ 1-16A-92 Authority may contract to manage payment or interest rate risk for bonds.

1-16A-92. Authority may contract to manage payment or interest rate risk for bonds. The authority may enter into any contract that the authority determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the authority. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 1.



§ 1-16A-93 Required determination by Board of Education for issuance of obligations payablepursuant to lease purchase agreements under chapter 13-39.

1-16A-93. Required determination by Board of Education for issuance of obligations payable pursuant to lease purchase agreements under chapter 13-39. Beginning July 1, 2013, any bonds, notes or other obligations of the authority which are payable out of receipts, rentals, and other payments made pursuant to lease purchase agreements with the Western Dakota Technical Institute, the Southeast Technical Institute, the Lake Area Technical Institute, the Mitchell Technical Institute, or the South Dakota Board of Education under the authority of chapter 13-39 may only be issued if the Board of Education determines, by the adoption of a resolution, that the estimated receipts, rentals, and other payments, including appropriations by the Legislature, student fee payments, or other balances or revenues pledged under the applicable bond indenture or similar agreement will not be less than one hundred three percent of the projected scheduled payments of principal and interest on all outstanding bonds which, for purposes of that determination shall include the proposed bonds to be issued and shall exclude any bonds to be refunded. In issuing additional bonds, the authority may conclusively rely upon the determination of the board.

Source: SL 2013, ch 6, § 1.



§ 1-16A-94 Promulgation of rules establishing forecasting methodology.

1-16A-94. Promulgation of rules establishing forecasting methodology. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 establishing a methodology for forecasting anticipated contributions from student tuition and fees and additional state appropriations available pursuant to a lease purchase agreement to meet the projected scheduled payments of principal and interest on all outstanding bonds and other benchmarks.

Source: SL 2013, ch 6, § 2.



§ 1-16A-95 Legislative approval required for issuance of additional obligations.

1-16A-95. Legislative approval required for issuance of additional obligations. Beginning on July 1, 2013, the issuance of any additional bonds, notes, or other obligations shall be approved by the Legislature before issuance. This requirement, however, does not apply to the issuance of bonds for the purposes of refinancing or refunding existing bonds, notes, or other obligations.

Source: SL 2013, ch 6, § 3.



§ 1-16A-96 Amount of appropriation for payments pursuant to lease purchase agreements underchapter 13-39.

1-16A-96. Amount of appropriation for payments pursuant to lease purchase agreements under chapter 13-39. Beginning in fiscal year 2015, payments made pursuant to lease purchase agreements with the Western Dakota Technical Institute, the Southeast Technical Institute, the Lake Area Technical Institute, the Mitchell Technical Institute, or the South Dakota Board of Education under the authority of chapter 13-39 shall be paid in part from an appropriation to be made by the Legislature in an amount that is equal to or greater than fifty percent of the technical institute facility fee that is administered by the Department of Education.

Source: SL 2013, ch 6, § 6.






Chapter 16B - Economic Development Finance Authority

§ 1-16B-1 Definition of terms.

1-16B-1. Definition of terms. Terms used in this chapter mean:

(1) "Authority," the South Dakota Economic Development Finance Authority created by this chapter;

(2) "Board," the board of directors of the authority.
Source: SL 1978, ch 9, § 1(1) to (3); SL 1986, ch 14, § 1; SL 2009, ch 1, § 3.



§ 1-16B-2 Repealed.

1-16B-2. Repealed by SL 1986, ch 14, § 2.



§ 1-16B-3 Development project defined.

1-16B-3. Development project defined. The term, development project, as used in this chapter means any site, structure, facility, service, utility, or undertaking comprising, serving, or being a part of any industrial or agricultural or nonagricultural products, storage, distribution, or manufacturing enterprise.

Source: SL 1978, ch 9, § 1(5); SL 1986, ch 14, § 3; SL 2009, ch 1, § 4.



§ 1-16B-4 Cost of establishing a development project defined.

1-16B-4. Cost of establishing a development project defined. The phrase, cost of establishing a development project, as used in this chapter means any or all of the following:

(1) The cost of construction including heating, air conditioning, lighting, and plumbing;

(2) The cost of all lands, property, rights, easements, and franchises acquired, which are deemed necessary for such construction;

(3) Financing charges, interest prior to and during construction, the cost of engineering, legal expenses, plans, specifications, and surveys;

(4) Estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any development project together with such other expenses as may be necessary or incident to the financing and construction of the development project and the placing of the development project in operation;

(5) The cost of acquisition and installation of machinery, equipment, and other tangible personal property.

The cost of machinery and equipment and its installation and maintenance may not be included in the cost of establishing a development project, but shall be provided by the responsible tenant or responsible buyer.

Source: SL 1978, ch 9, § 1 (8); SL 1987, ch 16, § 1; SL 2009, ch 1, § 5.



§ 1-16B-5 Repealed.

1-16B-5. Repealed by SL 1986, ch 14, § 4.



§ 1-16B-6 Enterprise defined.

1-16B-6. Enterprise defined. The term, enterprise, as used in this chapter, means any person, partnership, firm, limited liability company, company, or corporation whether organized for profit or not, which is deemed by the authority, after proper investigation, to be financially responsible to assume all loan payments and all other obligations prescribed by the authority in the purchase of a development project and in the operation of an industrial, processing, storage, distribution, or manufacturing enterprise therein or thereon.

Source: SL 1978, ch 9, § 1(7); SL 1986, ch 14, § 5; SL 1994, ch 351, § 1; SL 2009, ch 1, § 6.



§ 1-16B-7 Finance authority created.

1-16B-7. Finance authority created. There is hereby created a body corporate and politic to be known as the South Dakota Economic Development Finance Authority.

Source: SL 1978, ch 9, § 2.



§ 1-16B-8 Board of directors--Appointment of members.

1-16B-8. Board of directors--Appointment of members. The board of directors of the authority consists of seven members. The Governor shall appoint seven members to the board for four-year staggered terms. No more than five members of the board may be members of the same political party.

Source: SL 1978, ch 9, §§ 3, 39; SL 1982, ch 17, § 32; SL 1986, ch 14, § 6; SL 1987, ch 16, § 2; SL 2009, ch 6, § 1.



§ 1-16B-9 Quorum of board--Action by majority present.

1-16B-9. Quorum of board--Action by majority present. A majority of the members constitutes a quorum of the board of directors for the purpose of organizing the authority and conducting business. Except when passing upon loan applications, any action may be taken by a vote of a majority of the members present, unless the rules of the board require a larger number.

Source: SL 1978, ch 9, § 6.



§ 1-16B-10 Commissioner as chief administrative officer.

1-16B-10. Commissioner as chief administrative officer. The commissioner of the Governor's Office of Economic Development shall serve as the chief administrative officer and direct and supervise the administration and technical affairs of the authority.

Source: SL 1978, ch 9, § 4; SL 1982, ch 17, § 33; SL 1987, ch 16, § 3; SL 2005, ch 10, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 84, eff. Apr. 12, 2011.



§ 1-16B-11 Staff services to authority--Funds from which expenses paid.

1-16B-11. Staff services to authority--Funds from which expenses paid. All staff services required by the South Dakota Economic Development Finance Authority shall be provided by the Governor's Office of Economic Development, and all expenses incurred in carrying on the work of the authority, including the per diem and travel expenses of the authority board, payment of bond premiums which may be required of its officers and members, and any other items of expense, shall be paid out of funds appropriated or otherwise made available to the Governor's Office of Economic Development.

Source: SL 1978, ch 9, § 34; SL 1982, ch 17, § 34; SL 1987, ch 16, § 4.



§ 1-16B-12 Transfer of income from capital reserve fund to a general account--Continuousappropriation for purposes of chapter.

1-16B-12. Transfer of income from capital reserve fund to a general account--Continuous appropriation for purposes of chapter. The Economic Development Finance Authority may authorize a trustee to transfer any income from the capital reserve fund to a general account also in the custody of a trustee. The money in the authority's accounts is hereby continuously appropriated to the authority to carry out the purposes of this chapter.

Source: SL 1978, ch 9, § 37; SL 1994, ch 12.



§ 1-16B-13 Obsolete.

1-16B-13. Obsolete.



§ 1-16B-14 Powers of authority.

1-16B-14. Powers of authority. The authority may exercise all powers necessary or appropriate to carry out the purposes of this chapter, including the following:

(1) To conduct examinations and to hear testimony and take proof, under oath or affirmation at public or private hearings, on any matter material for its information and necessary to the establishment of development projects hereunder or other determinations related to the exercise of the authority's lawful powers;

(2) To authorize any member or members of such authority to conduct hearings, administer oaths, and take affidavits;

(3) To sue and be sued;

(4) To adopt rules pursuant to chapter 1-26 to establish procedures to implement this chapter and which will establish a priority system for the granting of loan requests based on the availability of capital in the areas from which the applications are received, thus assuring priority is accorded to those applications received from those areas where capital shortages exist;

(5) To make contracts and to execute all instruments;

(6) To adopt, use, and alter a corporate seal;

(7) To enter into agreements with any federal agency.
Source: SL 1978, ch 9, § 8 (3), (4), (6) to (10); SL 2009, ch 1, § 7.



§ 1-16B-14.1 Exemption of documentary material and data involving trade secrets, etc., fromdisclosure--Consideration by authority in executive session.

1-16B-14.1. Exemption of documentary material and data involving trade secrets, etc., from disclosure--Consideration by authority in executive session. Any documentary material or data made or received by the Economic Development Finance Authority for the purpose of furnishing assistance to a business, to the extent that such material or data consists of trade secrets or commercial or financial information regarding the operation of such business, may not be considered public records, and shall be exempt from disclosure. Any discussion or consideration of such trade secrets or commercial or financial information may be held by the Economic Development Finance Authority in executive session.

Source: SL 1988, ch. 17, § 5.



§ 1-16B-15 Power to issue notes and bonds--Maximum outstanding.

1-16B-15. Power to issue notes and bonds--Maximum outstanding. The authority may issue negotiable notes and bonds in such principal amounts as it shall determine to be necessary to provide sufficient funds for achieving any of its corporate purposes. The total outstanding amount of such notes and bonds may not exceed three hundred million dollars at any time.

Source: SL 1978, ch 9, § 9; SL 1986, ch 14, § 7; SL 1990, ch 11, § 5; SL 1991, ch 8.



§ 1-16B-16 Issuance, renewal, payment, and refunding of notes and bonds--Application ofproceeds of refunding bonds.

1-16B-16. Issuance, renewal, payment, and refunding of notes and bonds--Application of proceeds of refunding bonds. The authority may issue notes, renew notes and bonds, pay notes and the interest thereon, refund any bonds by the issuance of new bonds whenever it deems refunding expedient whether the bonds to be refunded have or have not matured, and issue bonds partly to refund bonds then outstanding and partly for any of its corporate purposes. The refunding bonds shall be refunded or sold and the proceeds applied to the purchase, redemption, or payment of such bonds.

Source: SL 1978, ch 9, § 10; SL 2009, ch 1, § 8.



§ 1-16B-17 Notes and bonds as general obligations of authority--Funds from which payable.

1-16B-17. Notes and bonds as general obligations of authority--Funds from which payable. Except as may otherwise be expressly provided by resolution of the authority, every issue of its notes and bonds shall be general obligations of the authority payable out of any revenues or moneys of the authority, subject only to any agreements with the holders of particular notes or bonds pledging any particular revenues.

Source: SL 1978, ch 9, § 11.



§ 1-16B-18 Terms of notes and bonds--Maturity--Interest--Registration--Redemption--Sale.

1-16B-18. Terms of notes and bonds--Maturity--Interest--Registration--Redemption--Sale. Notes and bonds shall be authorized by resolution of the authority, shall bear the dates and shall mature at the times the resolution provides, except that no bond may mature more than twenty years from the date of its issue. The bonds may be issued as serial bonds payable in annual installments, or as term bonds, or as a combination thereof. The notes and bonds shall bear interest at the rate, be in denominations, be either coupon or registered, carry registration privileges, be executed in the manner, be payable in the medium of payment and at the place, and be subject to the terms of redemption that the resolution provides. The notes and bonds of the authority may be sold by the authority at public or private sale at the price determined by the authority.

Source: SL 1978, ch 9, § 12; SL 2009, ch 1, § 9.



§ 1-16B-19 State pledge not to impair powers of authority--Inclusion in terms of notes or bonds.

1-16B-19. State pledge not to impair powers of authority--Inclusion in terms of notes or bonds. The state hereby pledges and agrees with the holder of any notes or bonds issued under this chapter that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreement made with any holder or impair the rights and remedies of any holder until the notes and bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs in connection with any proceeding on behalf of any holder, are fully met and discharged. The authority may include this pledge and agreement in any agreement with the holder of any notes or bonds.

Source: SL 1978, ch 9, § 25.



§ 1-16B-20 Obligations payable only from assets of authority--Statement on face of obligations.

1-16B-20. Obligations payable only from assets of authority--Statement on face of obligations. No obligation issued under the provisions of this chapter constitutes a debt or liability or obligation of the state or any political subdivision or a pledge of the faith and credit of the state or any political subdivision but is payable solely from the revenue or assets of the authority. Each obligation issued under this chapter shall contain on its face a statement that the authority is not obligated to pay the principal or interest except from the revenues or assets pledged and that neither the faith and credit nor the taxing power of the state or any political subdivision is pledged to the payment of the principal or interest on the obligation.

Source: SL 1978, ch 9, § 26; SL 2009, ch 1, § 10.



§ 1-16B-21 Repurchase and cancellation of notes and bonds--Maximum price paid.

1-16B-21. Repurchase and cancellation of notes and bonds--Maximum price paid. The authority, subject to agreements with noteholders or bondholders may purchase notes or bonds of the authority, which shall thereupon be canceled, at a price not exceeding:

(1) If the notes or bonds are then redeemable, the redemption price then applicable, plus accrued interest to the next interest payment thereon; or

(2) If the notes or bonds are not then redeemable, the redemption price applicable on the first date after the purchase upon which the notes or bonds become subject to redemption plus accrued interest to the date.
Source: SL 1978, ch 9, § 13.



§ 1-16B-22 Issuance of refunding obligations--Terms governed by chapter.

1-16B-22. Issuance of refunding obligations--Terms governed by chapter. The authority may issue refunding obligations to retire outstanding obligations which have been issued under the provisions of this chapter, including any redemption premium and interest accrued or which will accrue by the date of redemption or for any corporate purpose of the authority. The issuance of refunding obligations, the maturities and other details thereof, the rights of holders thereof, and the rights, duties, and obligations of the authority in respect to the same shall be governed by the provisions of this chapter which relate to the issuance of obligations where appropriate.

Source: SL 1978, ch 9, § 19.



§ 1-16B-23 Disposition of refunding obligations--Application or investment of proceeds.

1-16B-23. Disposition of refunding obligations--Application or investment of proceeds. Refunding obligations may be sold or exchanged for outstanding obligations issued under this chapter, and, if sold, the proceeds may be applied to any authorized purpose or to the purchase, redemption or payment of outstanding obligations. The proceeds from any refunding obligation may be invested by the state investment officer, under the provisions of chapter 4-5, until they are required for the retirement of outstanding obligations.

Source: SL 1978, ch 9, § 20.



§ 1-16B-24 Bonds and notes as legal investments for public and fiduciary funds.

1-16B-24. Bonds and notes as legal investments for public and fiduciary funds. The state and all counties, municipalities, political subdivisions, public bodies, public officers, banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, money, or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter.

Source: SL 1978, ch 9, § 27; SL 1993, ch 213, § 75.



§ 1-16B-25 Appointment of trustee on default in payment of bonds or notes.

1-16B-25. Appointment of trustee on default in payment of bonds or notes. If the authority is in default in the payment of principal or interest on any bonds or notes issued under this chapter for a period of thirty days, or if the authority fails to comply with the provisions of this chapter or defaults in any agreement with the holders of bonds or notes of the authority, the holders of twenty-five percent of the aggregate principal amount of the outstanding bonds or notes of that issue may appoint a trustee to represent them by filing the appointment with the secretary of state.

Source: SL 1978, ch 9, § 21.



§ 1-16B-26 Trustee's powers in protection of bondholders or noteholders.

1-16B-26. Trustee's powers in protection of bondholders or noteholders. The trustee may, and upon written request of the holders of twenty-five percent of the principal amount of the outstanding bonds or notes shall, in the trustee's own name:

(1) Enforce all rights of the bondholders or noteholders, including the rights to require the authority to collect interest and amortization payments on the mortgages held by it, adequate to carry out any agreement as to, or pledge of, such interest and amortization payments, to collect and enforce the payment of principal and interest due or becoming due on loans to mortgage lenders and collect and enforce any collateral securing such loans or sell such collateral, so as to carry out any contract as to, or pledge of such revenues, and to require the authority to perform the terms of any contract with the holders of the bonds or notes and to perform its duties under this chapter;

(2) Bring suit upon all or any part of the bonds or notes;

(3) Require the authority to account as if it were the trustee of an express trust for the holders of the bonds or notes;

(4) Enjoin any acts which may be unlawful or in violation of the rights of the holders of the bonds or notes;

(5) Declare all bonds or notes due and payable, and, if all defaults shall be made good, then, with the consent of the holders of twenty-five percent of the principal amount of the outstanding bonds or notes, annul the declaration and its consequences.
Source: SL 1978, ch 9, § 22; SL 2009, ch 1, § 11.



§ 1-16B-27 Notice required of trustee before declaring principal due.

1-16B-27. Notice required of trustee before declaring principal due. Before declaring the principal of bonds or notes due and payable, the trustee shall give thirty days' notice in writing to the Governor, the authority, and the attorney general.

Source: SL 1978, ch 9, § 23.



§ 1-16B-28 Incidental powers of trustee.

1-16B-28. Incidental powers of trustee. The trustee may also exercise any functions specifically set forth in this chapter or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

Source: SL 1978, ch 9, § 24.



§ 1-16B-29 Capital reserve fund required--Moneys paid in.

1-16B-29. Capital reserve fund required--Moneys paid in. The authority shall establish a capital reserve fund and shall pay into the capital reserve fund any moneys appropriated or made available by the state for the fund, any proceeds from the sale of notes or bonds to the extent provided in the authorizing resolution, and any other moneys which may be made available to the authority for the fund from any other source.

Source: SL 1978, ch 9, § 14.



§ 1-16B-30 Amounts required in capital reserve fund.

1-16B-30. Amounts required in capital reserve fund. The maximum annual debt service shall be the capital reserve requirement. For purposes of computing the capital reserve requirement, the annual debt service for any fiscal year shall be equal to the sum of all interest payable during the fiscal year on all bonds outstanding on the date of computation, plus the principal amount of all bonds and notes outstanding on that date which mature during the fiscal year, all calculated on the assumption that bonds and notes will after that date cease to be outstanding. The moneys in the capital reserve fund may not be less than the capital reserve requirement, except when withdrawals are made for payments of principal, interest and redemption premiums may be made from the capital reserve fund if other moneys of the authority are not available.

Source: SL 1978, ch 9, § 15.



§ 1-16B-31 Application of capital reserve fund--Transfer of income.

1-16B-31. Application of capital reserve fund--Transfer of income. All moneys held in the capital reserve fund, except as hereinafter provided, shall be used solely for the payment of the principal of bonds or notes secured by the fund, the purchase or redemption of the bonds or notes, the payment of interest on the bonds or notes, or the payment of any redemption premium required to be paid when the bonds or notes are redeemed prior to maturity. Any income from the capital reserve fund may be transferred to other funds or accounts to the extent the transfer does not reduce the amount of the capital reserve fund below the capital reserve fund requirement in this chapter.

Source: SL 1978, ch 9, § 15.



§ 1-16B-32 Bonds and notes not issued when capital reserve below required amount.

1-16B-32. Bonds and notes not issued when capital reserve below required amount. The authority may not issue bonds or notes secured by the capital reserve fund if the capital reserve requirement exceeds the capital reserve fund at the time of issuance, unless the authority, at the time of issuance of such bonds or notes, deposits in the fund an amount which, together with the amount then in the fund, will not be less than the new capital reserve requirement.

Source: SL 1978, ch 9, § 16.



§ 1-16B-33 Annual budget estimate for restoration of capital reserve fund--Governor's budget--Application of appropriated funds.

1-16B-33. Annual budget estimate for restoration of capital reserve fund--Governor's budget--Application of appropriated funds. The chair of the board of directors shall annually submit to the Bureau of Finance and Management a budget estimate in accordance with § 4-7-7 stating the sum, if any, needed to restore the capital reserve fund to the level of the capital reserve requirement. If the chair certifies a need to restore the capital reserve fund, the Governor shall submit a budget in accordance with § 4-7-9 including the sum, if any, needed to restore the capital reserve fund to the level of the capital reserve requirement. All sums appropriated by the Legislature for the restoration shall be deposited in the capital reserve fund.

Source: SL 1978, ch 9, § 17; SL 2009, ch 1, § 12.



§ 1-16B-34 Establishment of loan funds--Investment.

1-16B-34. Establishment of loan funds--Investment. The authority may establish other funds within the state treasury for its corporate purposes from which the authority may make loans as provided in this chapter. All funds may be invested by the state investment officer pursuant to chapter 4-5.

Source: SL 1978, ch 9, § 18.



§ 1-16B-35 Cooperation with local agencies.

1-16B-35. Cooperation with local agencies. The authority may, as necessary or appropriate to carry out the purposes of this chapter, cooperate with local units of government and local development corporations in their efforts to promote the expansion of industrial and manufacturing activity in this state.

Source: SL 1978, ch 9, § 8 (1).



§ 1-16B-36 Determination of desirability of development projects.

1-16B-36. Determination of desirability of development projects. The authority may, as necessary or appropriate to carry out the purposes of this chapter, determine, upon proper application of the enterprise, whether the declared public purpose of this chapter has been or will be accomplished by the establishment of development projects by such enterprises.

Source: SL 1978, ch 9, § 8(2); SL 1986, ch 14, § 8.



§ 1-16B-37 Power to make loans to local agencies--Repayment provisions.

1-16B-37. Power to make loans to local agencies--Repayment provisions. The authority may, as necessary or appropriate to carry out the purposes of this chapter, make, upon proper application of enterprises, loans to such enterprises for development projects in South Dakota, and may provide for the repayment and redeposit of such allocations and loans in the manner hereinafter provided.

Source: SL 1978, ch 9, § 8(5); SL 1986, ch 14, § 9.



§ 1-16B-38 Maximum loan to local agency--Vote required for approval.

1-16B-38. Maximum loan to local agency--Vote required for approval. If the authority determines, after hearing and examination, that the public purposes of this chapter will be accomplished, the authority may grant a loan to an enterprise. Approval of loan applications shall be by a majority vote of all members of the board of directors, eligible to vote thereon, the vote of each eligible member being duly recorded.

Source: SL 1978, ch 9, §§ 7, 32; SL 1986, ch 14, § 10.



§ 1-16B-39 Repealed.

1-16B-39. Repealed by SL 1986, ch 14, § 11.



§ 1-16B-40 Application by local agency for loan--Contents.

1-16B-40. Application by local agency for loan--Contents. Prior to loaning of any funds to an enterprise for a development project, the authority shall receive from the enterprise a loan application in the form adopted by the authority which shall contain, without being limited to, the following provisions:

(1) A general description of the development project and a general description of the enterprise for which the development project has been or is to be established;

(2) A legal description of all real estate necessary for the development project;

(3) Plans and other documents to show the type, structure and general character of the development project;

(4) A general description of the number, types and skills of employees to be employed;

(5) The cost or estimates of cost of establishing the development project;

(6) A statement of the value of any property which the enterprise applied or intends to apply to the establishment of the development project;

(7) A statement of cash funds previously applied, or at present held by the enterprise which are to be applied to the establishment of the development project;

(8) Evidence of the arrangement made by the enterprise for the financing of all costs of the development project;

(9) Evidence that the development project probably will not cause the removal of a plant or facility from one area of the state to another area of the state;

(10) Any additional evidence pertinent to a determination of the probable success of the development project at the selected location, and evidence that a substantial increase in employment and payrolls will probably result from the granting of the loans;

(11) Evidence that the enterprise does currently or will possess the ability to obtain the revenues which will be used to repay a loan to finance the development project.
Source: SL 1978, ch 9, § 31; SL 1986, ch 14, § 12.



§ 1-16B-41 Loans made only when other loans not available.

1-16B-41. Loans made only when other loans not available. The authority shall require the applicant enterprise to investigate fully other sources of funding for a development project. Such loans shall be made only after a determination by the authority that sufficient development project loans are not otherwise available from private or public lenders upon reasonably equivalent terms and conditions.

Source: SL 1978, ch 9, § 33; SL 1986, ch 14, § 13.



§ 1-16B-42 Preference to projects for processing raw materials produced in state.

1-16B-42. Preference to projects for processing raw materials produced in state. When the authority considers two or more applications for a loan for development projects which have been identified as creating equal amounts of employment and income and generally achieving the purposes of this chapter, the authority shall give preference to applications for projects involving the processing of raw materials produced in the state.

Source: SL 1978, ch 9, § 38.



§ 1-16B-43 Maximum percentage of cost loaned to local agency--Assurances as to otherfinancing.

1-16B-43. Maximum percentage of cost loaned to local agency--Assurances as to other financing. When it has been determined by the authority, after a hearing on an application of an enterprise, that the establishment of a particular development project referred to in the application has accomplished or will accomplish the public purposes of this chapter, the authority may contract to loan the enterprise an amount determined by the authority, subject to the following conditions:

(1) The authority shall first have determined that the enterprise holds funds or property in an amount equal to the enterprise's share of the estimated cost of establishing the development project and that the funds or property will be applied to the project; and

(2) In the event that the enterprise has obtained from other independent and responsible sources a firm commitment for any other funds necessary for payment of all the estimated cost of establishing the development project over and above the loan it is requesting from the authority and the funds or property the enterprise holds, the authority shall determine that the sum of all these funds, together with the machinery and equipment to be provided by the enterprise, is adequate to ensure completion and operation of the plan or facility.
Source: SL 1978, ch 9, § 28; SL 1986, ch 14, § 14.



§ 1-16B-44 Adjustment of local funding requirements when federal agency participates--Subordination to mortgage held by federal agency.

1-16B-44. Adjustment of local funding requirements when federal agency participates--Subordination to mortgage held by federal agency. If any federal agency participates in the financing of a development project with federal funds, the authority may adjust the required ratios of financial participation for the enterprise to the extent of the federal participation. However, the adjustment of such ratios may not cause the authority to grant a loan to the enterprise in excess of eighty percent of the cost or estimated cost of the development project.

If any federal agency participating in the financing of any development project is not permitted to take a mortgage subordinate to the mortgage of the authority, the authority may secure its loan to the enterprise with a mortgage subordinate to that of the federal agency.

Source: SL 1978, ch 9, § 30; SL 1986, ch 14, § 15; SL 2009, ch 1, § 13.



§ 1-16B-45 Pledge to United States not to impair powers of authority.

1-16B-45. Pledge to United States not to impair powers of authority. The State of South Dakota hereby pledges and agrees with the United States that if any federal agency constructs, loans, or contributes any funds to any development project, the state will not alter or limit the rights and powers of the authority in any manner inconsistent with the performance of any agreements between the authority and the federal agency, and the authority may continue to exercise all powers to carry out the purposes of this chapter.

Source: SL 1978, ch 9, § 35.



§ 1-16B-46 Terms of loan to local agency--Subordination to other loans.

1-16B-46. Terms of loan to local agency--Subordination to other loans. Any loan of the authority shall be for the period of time and shall bear interest at the rate determined by the authority and shall be secured by a mortgage on the development project for which the loan was made. The mortgage may be subordinate only to a mortgage held by the independent and responsible sources which financed the development project.

Source: SL 1978, ch 9, § 29.



§ 1-16B-47 Foreclosure to take title to development project--Sale or lease.

1-16B-47. Foreclosure to take title to development project--Sale or lease. The authority may, as necessary or appropriate to carry out the purposes of this chapter, take title by foreclosure to any development project where such acquisition is necessary to protect any loan previously made by the authority, and may sell, transfer, or convey any such development project to any responsible buyer. If such sale, transfer, or conveyance cannot be effected with reasonable promptness, the authority may, in order to minimize financial losses and sustain employment, lease such development project to a responsible tenant or tenants. However, the authority may not lease development projects except under the conditions and for the purposes cited in this section.

Source: SL 1978, ch 9, § 8 (11); SL 2009, ch 1, § 14.



§ 1-16B-48 Annual reports of authority--Contents.

1-16B-48. Annual reports of authority--Contents. The authority shall submit annual reports. The reports shall include:

(1) Its operations and accomplishments;

(2) Its receipts and expenditures during the previous fiscal year;

(3) Its assets and liabilities at the end of the previous fiscal year, including a schedule of its mortgage loans and commitments and the status of reserve, special, or other funds;

(4) A schedule of the outstanding notes and bonds and a statement of the amounts redeemed and incurred during the previous fiscal year.
Source: SL 1978, ch 9, § 36; SL 2009, ch 1, § 15.



§ 1-16B-49 Cumulative rights and powers of authority.

1-16B-49. Cumulative rights and powers of authority. The rights, powers, authority, privileges, functions, and other properties of the South Dakota Economic Development Finance Authority, whether derived under this chapter, under chapter 1-16E, by executive order or otherwise are cumulative and may be exercised by the authority either separately or in any combination as the board of the authority may determine to be necessary or appropriate.

Source: SL 1987, ch 16, § 5.



§ 1-16B-50 Annual action plan--Annual informational report.

1-16B-50. Annual action plan--Annual informational report. The South Dakota Economic Development Finance Authority shall develop and submit an annual action plan to the Board of Economic Development. The action plan shall outline the basic goals and objectives of the authority but is not subject to the approval or disapproval of the Board of Economic Development. The action plan shall be submitted prior to October first of each year. At the conclusion of each fiscal year, the authority shall prepare and submit an annual informational report to the Board of Economic Development.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 40; SL 1993, ch 11, § 1.



§ 1-16B-51 Repealed.

1-16B-51. Repealed by SL 1995, ch 4, § 1.



§ 1-16B-52 Issuance of bonds and obligations--Additional proceedings not required--Transferredrights, powers, privileges, and functions supplementary--Liberal construction.

1-16B-52. Issuance of bonds and obligations--Additional proceedings not required--Transferred rights, powers, privileges, and functions supplementary--Liberal construction. No additional proceedings, referendum, notice or approval is required as a result of §§ 1-16B-50 to 1-16B-52, inclusive, for the issuance of bonds or other obligations or any instrument as security therefor. The rights, powers, authority, privileges, functions, and other properties transferred to the South Dakota Economic Development Finance Authority by this order are in addition and supplementary to all of the rights, powers, authority, privileges, functions, and other properties conferred upon the authority by existing statute. The authority may exercise or avail itself to any and all of the rights, powers, authority, privileges, functions, and other properties established under either or both existing statutes and §§ 1-16B-50 to 1-16B-52, inclusive. Nothing herein contained may be construed as a restriction or limitation upon the powers, authority, privileges, functions, rights, and properties of the authority which might otherwise be available, but shall be construed as cumulative of any such powers, authority, privileges, functions, rights, and properties. Sections 1-16B-50 to 1-16B-52, inclusive, shall be liberally construed to accomplish the purposes expressed herein.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 39.



§ 1-16B-53 Preferred development project defined.

1-16B-53. Preferred development project defined. The term, preferred development project, as used in this chapter, means any site, structure, facility, service, utility, or undertaking compromising, serving, or being a part of any industrial or agricultural or nonagricultural products, storage, distribution, or manufacturing enterprise, which employs not fewer than two thousand individuals.

Source: SL 1994, ch 11, § 7.



§ 1-16B-54 Direct mortgage loans for preferred development projects.

1-16B-54. Direct mortgage loans for preferred development projects. Notwithstanding any other provision in this chapter, the authority may participate with other parties in the making of direct mortgage loans for capital improvements for preferred development projects. The interest rate and time and rate of amortization for that part of such a mortgage loan made by the authority and that made by others need not be equal. The interest rate, if any, charged by the authority shall be determined by the authority and the principal indebtedness represented by the mortgage loan and interest accrued, if any, may be forgiven on such terms and conditions as the authority in the exercise of its discretion deems appropriate.

Source: SL 1994, ch 11, § 8.



§ 1-16B-55 Authority may contract to manage payment or interest rate risk for bonds.

1-16B-55. Authority may contract to manage payment or interest rate risk for bonds. The authority may enter into any contract that the authority determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the authority. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 2.






Chapter 16C - Agri-business Development Authority [Repealed]

CHAPTER 1-16C

AGRI-BUSINESS DEVELOPMENT AUTHORITY [REPEALED]

[Repealed by SL 1986, ch 16, § 1]



Chapter 16D - Export Development Authority [Repealed]

CHAPTER 1-16D

EXPORT DEVELOPMENT AUTHORITY [REPEALED]

[Repealed by SL 1993, ch 12, §§ 1, 2]



Chapter 16E - Value Added Finance Authority

§ 1-16E-1 Short title of chapter.

1-16E-1. Short title of chapter. This chapter shall be known and may be cited as the Value Added Finance Authority Act.

Source: SL 1986, ch 16, § 2; SL 1986, ch 17, § 1.



§ 1-16E-2 Legislative declaration.

1-16E-2. Legislative declaration. It is hereby declared that:

(1) The high and increasing cost of agricultural land, improvements, equipment and breeding livestock and the high and increasing cost of current agricultural operating expenses creates an urgent demand for financing which is not available in the amounts needed and at reasonable interest rates in the present market and the inability on the part of persons engaged in agriculture to acquire land, modern agricultural equipment and improvements at reasonable financing costs or to finance working capital needs at reasonable interest rates makes it difficult for such persons to continue their operations at present levels;

(2) Such inability to continue agricultural operations decreases employment and results in unemployment and its attendant problems;

(3) The high costs of financing capital improvements and working capital requirements impose a heavy economic burden on businesses in this state;

(4) The viability of businesses in this state is threatened by the high cost of obtaining funds to meet general capital improvement programs and working capital requirements and the continued existence of business enterprises in and the attraction of new business enterprises to this state is desirable and necessary for the maintenance and expansion of employment opportunities in and the preservation of the economic well-being of this state;

(5) It is accordingly in furtherance of the interests and welfare of all the citizens of South Dakota that a public authority be established with power to issue revenue bonds and to make the proceeds available for loans to finance agricultural enterprises, to finance business enterprises, or to finance the working capital needs of businesses, or any combination of the foregoing, at interest rates lower than would otherwise be obtainable. It is intended that the authority so established be vested with all powers necessary to the accomplishment of these purposes and that this chapter be liberally construed to accomplish such purposes;

(6) The lack of sufficient available credit to farmers and other businesses in this state at rates which are affordable is an immediate threat to the public peace, health and safety of the state. There is an immediate need to preserve the public peace, health and safety of the state by the issuance of bonds to raise sufficient funds to be deposited in financial institutions to permit such institutions to make loans to farmers and other businesses in order (i) to refinance outstanding loans which are or may become in default because of high rates of interest or the inabilities of farmers and other businesses to sustain profitable operations in view of the drastic downturn in agriculturally based economies, (ii) to enable farmers to purchase supplies from business enterprises to permit timely spring planting, (iii) to encourage, promote and develop alternative business and agricultural enterprises to employ workers from displaced farm families, (iv) to maintain and promote a level of economic activity within the state so that the revenues which support the state and its public institutions are not diminished;

(7) The foregoing conditions such as unemployment, displacement of farm families, loss of health and other employment benefits, use of out-dated, unsafe, inefficient or defective agricultural equipment and the like pose an immediate threat to the public peace, health and safety of the state and its people; and

(8) This chapter is also in support of the state government and its existing public institutions because it expands, supplements and implements this state's prior activities and programs which have been undertaken to loan and extend credit to the people of the state for similar purposes.
Source: SL 1986, ch 16, § 3; SL 1986, ch 17, § 2.



§ 1-16E-3 Definition of terms.

1-16E-3. Definition of terms. Terms used in this chapter mean:

(1) "Agricultural enterprise," the acquisition, construction, reconstruction, rehabilitation, or improvement of land, buildings, improvements thereto or personal property, which land, buildings, improvements, or personal property are located within the State of South Dakota and are necessary or suitable for use in farming, ranching, or the production of agricultural commodities or necessary or suitable for treating, processing, storing, or transporting raw agricultural commodities;

(2) "Authority," the Value Added Finance Authority created pursuant to this chapter;

(2A) "Beginning farmer," an individual or partnership with a low or moderate net worth that engages in or wishes to engage in farming or ranching;

(3) "Board," the board of directors of the authority;

(4) "Bonds," bonds, notes and certificates, and bond, grant, or revenue anticipation notes or any other evidence of indebtedness representing an obligation to pay money;

(5) "Business enterprise," a work or improvement located within the State of South Dakota including, but not limited to, real property, buildings, equipment, furnishings and, any other real and personal property or any interest therein, financed, refinanced, acquired, owned, constructed, reconstructed, extended, rehabilitated, improved, or equipped, directly or indirectly, in whole or in part, by the authority or through loans made by it and which is designed and intended for the purpose of providing facilities for manufacturing, industrial, processing, warehousing, commercial (including wholesale or retail trade), recreational, hotel, office, research, business (whether or not for profit), or other related purposes, including, but not limited to, machinery and equipment deemed necessary or desirable for the operation thereof;

(6) "Cost,"

(a) The cost of construction;

(b) The cost of acquisition of property, including rights in land and other property, both real and personal and improved and unimproved;

(c) The cost of demolishing, removing, or relocating any buildings or structures on lands so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved or relocated;

(d) The cost of all machinery, equipment and personal property, financing charges, interest prior to and during construction, and, if deemed advisable by the authority, for a period not exceeding one year after completion of construction, the cost of engineering and architectural surveys, plans and specifications; and

(e) The cost of consultant and legal services, other expenses necessary or incident to determining the feasibility or practicability of construction and administrative and other expenses necessary or incident to construction and the financing of construction;

(7) "Lender," any federal or state chartered bank, insurance company, credit union, mortgage loan company, federal land bank, production credit association, bank for cooperatives, federal or state chartered savings and loan association or building and loan association, small business investment company, or any other institution or association qualified within this state to originate and service loans;

(8) "Working capital needs of business," the requirements of any manufacturing, industrial, processing, warehousing, commercial (including wholesale or retail trade), recreational, hotel, office, research, farming, or ranching enterprise located in the State of South Dakota or enterprise located in the State of South Dakota engaged in the production of agricultural commodities to finance cash flow, inventory, receivables or other current assets or to finance the cost of operating expenses of such enterprise or any combination of the foregoing.



§ 1-16E-4 Creation of authority.

1-16E-4. Creation of authority. There is created the Value Added Finance Authority, with such powers and duties as are hereinafter provided.

Source: SL 1986, ch 16, § 5; SL 1995, ch 4, § 2.



§ 1-16E-4.1 Membership of board of directors--Terms of office.

1-16E-4.1. Membership of board of directors--Terms of office. The Board of Directors of the Value Added Finance Authority consists of seven members appointed by the Governor. No more than four members may be of the same political party. A member appointed to fill a vacancy occurring other than by expiration of a term is appointed for the remainder of the unexpired term.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SL 1994, ch 318, § 2; SL 1995, ch 4, § 4; SL 2012, ch 16, § 21; SL 2013, ch 176, § 14.



§ 1-16E-4.2 Duties and goal of Board of Directors of the Value Added Finance Authority.

1-16E-4.2. Duties and goal of Board of Directors of the Value Added Finance Authority. The board shall administer the beginning farmer bond program and make annual recommendations to the Legislature and Governor on programs to develop and promote agricultural processing activity in South Dakota, including the initial or subsequent production, use, or processing of any form of agricultural commodity, product, or by-product in this state. The authority's goal is to facilitate the retention of agricultural commodities and products in this state for the maximum feasible time span during the life cycle, use, or consumption of the commodity or product.

Source: SL 1994, ch 318, § 1, as amended by SL 1995, ch 4, § 5.



§ 1-16E-4.3 Election of members of Board of Directors of Value Added Finance Authority.

1-16E-4.3. Election of members of Board of Directors of Value Added Finance Authority. The authority shall annually elect from its members any officers it deems advisable. A majority of the members constitutes a quorum. The board shall meet at the call of the chair or a majority of the members but shall meet at least twice annually.

Source: SL 1994, ch 318, § 3, as amended by SL 1995, ch 4, § 6.



§ 1-16E-4.4 Compensation of members of Board of Directors of Value Added Finance Authority.

1-16E-4.4. Compensation of members of Board of Directors of Value Added Finance Authority. Members of the authority may receive no compensation for their services but may receive an allowance per day for the time spent in attending and traveling to and from meetings of the commission, and expenses and travel allowance pursuant to § 3-9-2.

Source: SL 1994, ch 318, § 4, as amended by SL 1995, ch 4, § 7.



§ 1-16E-5 , 1-16E-6. Obsolete.

1-16E-5, 1-16E-6. Obsolete.



§ 1-16E-7 Powers of authority.

1-16E-7. Powers of authority. The authority may:

(1) Have perpetual succession as a body politic and corporate exercising essential public functions;

(2) Adopt, amend and repeal bylaws, rules and regulations not inconsistent with this chapter, regulate its affairs, carry into effect the powers and purposes of the authority and conduct its business;

(3) Sue and be sued in its own name;

(4) Have an official seal and alter it at will;

(5) Maintain an office at such place or places within the state as it may designate;

(6) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(7) Employ fiscal consultants, engineers, attorneys, and such other consultants and employees as may be required and contract with the South Dakota Department of Agriculture to provide staff and support services;

(8) Procure insurance against any loss in connection with the property and other assets, including loans and loan notes in such amounts and from such insurers as it may deem advisable;

(9) Borrow money and issue bonds as provided by this chapter;

(10) Procure insurance, letters of credit, guarantees, or other credit enhancement arrangements from any public or private entities, including any department, agency, or instrumentality of the United States, for payment of all or any portion of any bonds issued by the authority, including the power to pay premiums, fees, or other charges on any such insurance, letters of credit, guarantees, or credit arrangements;

(11) Receive and accept from any source aid or contributions of moneys, property, labor, or other things of value to be held, used and applied to carry out the purposes of this chapter subject to the conditions upon which the grants or contributions are made, including, but not limited to, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter;

(12) Enter into agreements with any department, agency, or instrumentality of the United States or this state and with lenders or others and enter into loan agreements, sales contracts and leases or other financing arrangements with a beginning farmer or other contracting parties in connection with the beginning farmer bond program or for the purpose of planning, regulating, and providing for the financing or refinancing of any agricultural and business enterprises or financing or refinancing the working capital needs of businesses;

(13) Enter into contracts or agreements with lenders for the servicing and processing of loans or with any person or entity providing credit enhancement for the bonds of the authority;

(14) Provide technical assistance to local public bodies and to profit and nonprofit entities in the development or operation of agricultural and business enterprises and distribute data and information concerning the encouragement and improvement of agricultural and business enterprises;

(15) To the extent permitted under its contract with the holders of bonds of the authority, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease, or agreement of any kind to which the authority is a party;

(16) To the extent permitted under its contract with the holders of bonds of the authority, enter into contracts with any lender containing provisions enabling it to reduce the rental or carrying charges to persons unable to pay the regular schedule or charges when, by reason of other income or payment by any department, agency, or instrumentality of the United States or of this state, the reduction can be made without jeopardizing the economic stability of the agricultural or business enterprise being financed;

(17) Invest proceeds of any bonds not needed for immediate disbursement in any investment permitted under § 1-16E-16;

(18) Collect fees and charges, as the authority determines to be reasonable, in connection with its loans, advances, insurance, commitments, servicing, and other activities;

(19) Cooperate with and exchange services, personnel and information with any federal, state, or local governmental agency;

(20) Sell, at public or private sale, with or without public bidding, any loan or other obligation held by the authority;

(21) Foreclose any mortgages, deeds of trust, notes, debentures, bonds, and other security interests held by it, either by action or by exercise of a power of sale, and to sell the equity of redemption in said security interests in accordance with the terms of said instruments and applicable state law, and to take all other actions necessary to enforce any obligation held by it;

(22) Purchase the equity of redemption in any such mortgage, deed of trust, debenture, bond, or other security interest;

(23) Mortgage, pledge, assign, or grant security interests in any or all of its notes or other instruments, contract rights or other property, including, but without limitation to, any receipts from insurance on or guarantees of any of its notes or other instruments, as security for the payment of the principal of, premium, if any, and interest on any bonds issued by the authority, or as security for any credit enhancement or other agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues from which said bonds are payable and any other available revenues or assets as security for the payment of the principal of, premium, if any, and interest on said bonds and any agreements made in connection therewith;

(24) Enter into agreements for management on behalf of the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(25) Sell, exchange, donate, and convey any or all of its properties whenever the authority shall find such action to be in furtherance of the purposes for which the corporation was organized;

(26) Do any act and execute any instrument which in the authority's judgment is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it;

(27) Assign the loans or security documents or other instruments to bondholders as security without recourse; and

(28) Acquire, hold, and dispose of real and personal property for its purposes.
Source: SL 1986, ch 16, § 8; SL 1986, ch 17, § 3; SL 1994, ch 13; SL 1995, ch 4, § 10.



§ 1-16E-8 Lending power of authority.

1-16E-8. Lending power of authority. The authority may:

(1) Make, and undertake commitments to make, loans or deposits with lenders including certificates of deposits, under terms and conditions which shall require such lenders to make loans (in an amount substantially equal to the principal amount of the loan or deposit) to or enter into leases with borrowers to finance the costs of agricultural enterprises, to finance the cost of business enterprises, to finance the working capital needs of businesses, to refinance existing indebtedness incurred for any of the foregoing purposes or any combination of the foregoing;

(2) Invest in, purchase or make commitments to invest in or purchase, and take assignments of, loans made by lenders to borrowers to finance the costs of agricultural enterprises, to finance the cost of business enterprises, to finance the working capital needs of businesses, to refinance existing indebtedness incurred for any of the foregoing purposes or any combination of the foregoing;

(3) Invest in, purchase or make commitments to invest in or purchase, any securities or obligations deemed necessary or desirable by the authority for the purpose of pledging such securities or obligations as security for any bonds of the authority;

(4) Make loans directly to a beginning farmer and enter into agreements, contracts, and other instruments with a beginning farmer or lender in connection with the beginning farmer bond program.
Source: SL 1986, ch 16, § 9; SL 1986, ch 17, § 4; SL 1990, ch 11, § 7; SL 1995, ch 4, § 9.



§ 1-16E-9 Borrowing power of authority.

1-16E-9. Borrowing power of authority. The authority may:

(1) Borrow funds and issue its bonds from time to time and in such principal amounts as the authority deems necessary to carry out its purposes under this chapter, including, but not limited to, the exercise of its powers under § 1-16E-8, the payment of interest on its bonds, the establishment of reserves to secure the bonds, and payment of other expenses necessary, convenient and incident to fulfillment of its purposes;

(2) Issue from time to time bonds to renew or to pay bonds, including the interest or premium thereon, and whenever it deems refunding expedient, to refund any bonds and to pay costs of issuance of such refunding bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund outstanding bonds and partly for any other of its corporate purposes. The refunding bonds may be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded, or exchanged for the bonds to be refunded.
Source: SL 1986, ch 16, § 10.



§ 1-16E-10 Security for authority bonds.

1-16E-10. Security for authority bonds. Bonds issued pursuant to this chapter are special obligations of the authority, payable solely out of, and secured by a pledge of, the assets, revenues, and other receipts designated in the resolution of the authority or instrument under which the bonds are issued. The bonds may be additionally secured by a pledge of any grant, contribution, or guarantee from the federal government or agency thereof or any corporation, association, institution or person or a pledge of any money, income, or revenue of the authority from any source.

Source: SL 1986, ch 16, § 11; SL 1990, ch 11, § 2; SL 1995, ch 4, § 12.



§ 1-16E-11 Authority bonds not state or subdivision obligation.

1-16E-11. Authority bonds not state or subdivision obligation. Obligations issued under the provisions of this chapter may not be deemed to constitute a debt, liability, or obligation of the state or of any other political subdivision thereof, nor a pledge of the full faith and credit of the state or any other political subdivision, but shall be payable solely as provided in § 1-16E-10. Each obligation issued under this chapter shall contain on the face thereof a statement to the effect that neither the full faith and credit, nor the taxing power of the state, or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligation. All obligations of the authority issued under the provisions of this chapter shall be authority bonds or notes and may not be general obligations of the State of South Dakota.

Source: SL 1986, ch 16, § 12; SL 1990, ch 11, § 3.



§ 1-16E-12 Bond authorization, terms, and sale--Interest rate--Noninterest bearing bonds.

1-16E-12. Bond authorization, terms, and sale--Interest rate--Noninterest bearing bonds. The bonds shall be authorized by a resolution of the authority, shall bear such date or dates and shall mature at such time or times as the resolution or the instrument providing for the issuance of such bonds may provide, except that no bond may mature more than fifty years from the date of its issue. The bonds shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, be evidenced by physical certificates or uncertificated, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, including redemption prior to maturity, as such resolution or the instrument providing for the issuance of such bonds may provide. No other state laws relating to the offer, sale or issuance of revenue bonds or any other security may apply to bonds issued by the authority. Bonds of the authority may be sold by the authority at public or private sale, and at such price or prices as the authority shall determine.

The bonds of the authority may bear interest at a fixed, variable or adjustable rate (and may be convertible from one method of calculating interest to another) and such interest rate may be based upon any formula or contractual arrangement for the periodic determination of interest rates, all as may be established in the resolution or instrument providing for the issuance of such bonds. Any such formula or contractual arrangement may authorize the delegation of the interest rate setting function to a third party subject only to such standards or criteria as shall be set forth in the resolution or instrument providing for the issuance of such bonds. In no event may the setting or resetting of the rate of interest on the authority's bonds or the conversion from one method of determining interest to another constitute a reissuance or refunding of bonds issued by the authority if such action is taken in accordance with the resolution or instrument providing for the initial issuance of such bonds.

The authority may issue noninterest bearing bonds or bonds bearing interest at a rate of zero percent and sell the same at such price or prices as may be determined by the authority.

Source: SL 1986, ch 16, § 13; SL 1986, ch 17, § 5; SL 1990, ch 11, § 1.



§ 1-16E-13 Pledges by authority.

1-16E-13. Pledges by authority. Any pledge made by the authority shall be valid and binding from the time when the pledge is made. The revenue, money, or properties so pledged and thereafter received by or on behalf of the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice thereof. Neither the resolution nor the trust indenture, if any, nor any other instrument by which a pledge is created need be recorded.

Source: SL 1986, ch 16, § 14.



§ 1-16E-14 Redemption of bonds.

1-16E-14. Redemption of bonds. The authority, subject to such agreements with bondholders as may then exist, may purchase and cancel its bonds out of any funds available therefor, at any reasonable price which, if the bonds are then redeemable, may not exceed the redemption price then applicable plus accrued interest to the next interest payment thereon.

Source: SL 1986, ch 16, § 15.



§ 1-16E-15 Trust indenture securing authority bonds.

1-16E-15. Trust indenture securing authority bonds. The bonds may be secured by a trust indenture by and between the authority and a corporate trustee which may be any bank having the power of a trust company or any trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, safekeeping, and application of all money. The authority may provide by the trust indenture for the payment of the proceeds of the bonds and the revenue to the trustee under the trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as the authority may determine. All expenses incurred in carrying out the trust indenture may be treated as a part of the operating expenses of the authority.

Source: SL 1986, ch 16, § 16.



§ 1-16E-16 Proceeds of bonds--Investments.

1-16E-16. Proceeds of bonds--Investments. Any proceeds of bonds not needed for immediate disbursement may be held uninvested or invested in any one or more of the following:

(1) Obligations issued or guaranteed by the United States of America;

(2) Obligations issued or guaranteed by any person controlled or supervised by and acting as an instrumentality of the United States of America pursuant to authority granted by the Congress of the United States of America;

(3) Obligations issued or guaranteed by any state of the United States of America, or the District of Columbia, or any political subdivision of any such state or district;

(4) Commercial paper or corporate debt obligations having a rating by Standard & Poor's Corporation or Moody's Investors Service equal to an "A" or higher rating assigned by such organization;

(5) Banker's acceptances drawn on and accepted by any bank, trust company or national banking association organized under the laws of any state or of the United States of America;

(6) Repurchase agreements fully secured by obligations issued or guaranteed by the United States of America or by any person controlled or supervised by and acting as an instrumentality of the United States of America pursuant to authority granted by the Congress of the United States of America;

(7) Certificates of deposit or time deposits issued by any bank, trust company or national banking association organized under the laws of any state or of the United States of America;

(8) United States dollar-denominated certificates of deposits issued by, or time deposits with, the European subsidiaries of any bank, trust company or national banking association incorporated or doing business under the laws of the United States of America or one of the states thereof;

(9) Certificates or units issued by any mutual fund, unit investment trust or similar entity evidencing interest in obligations described above.
Source: SL 1986, ch 16, § 17; SL 1990, ch 11, § 6.



§ 1-16E-17 Bonds as negotiable instruments.

1-16E-17. Bonds as negotiable instruments. Whether or not the bonds are in the form and character of negotiable instruments, such bonds are hereby made negotiable instruments, subject only to provisions of the bonds relating to registration.

Source: SL 1986, ch 16, § 18.



§ 1-16E-18 Execution of bonds--Seal.

1-16E-18. Execution of bonds--Seal. Bonds of the authority may be executed by the manual or facsimile signatures of the board members or officers of the authority authorized by the resolution of the authority to execute such bonds. If such resolution authorizes or directs the affixing of the seal of the authority on bonds of the authority, such seal or a facsimile thereof may be impressed or imprinted thereon. In the event that any board members or officers of the authority shall cease to be members or officers of the authority prior to the delivery of any bonds or coupons signed by them, their signatures or facsimiles thereof shall nevertheless be valid and sufficient for all purposes, the same as if such members or officers had remained in office until such delivery.

Source: SL 1986, ch 16, § 19.



§ 1-16E-19 Immunity from personal liability on bonds.

1-16E-19. Immunity from personal liability on bonds. Neither the members of the authority nor any other person executing the bonds issued under this chapter is subject to personal liability or accountability by reason of the issuance thereof.

Source: SL 1986, ch 16, § 20.



§ 1-16E-20 State pledge not to alter rights of authority to detriment of its bondholders.

1-16E-20. State pledge not to alter rights of authority to detriment of its bondholders. The state does hereby pledge to and agree with the holder of any bonds issued under this chapter that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreements made with the holders thereof or in any way impair the rights or remedies of the holders until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders, are fully met and discharged. The authority may include this pledge and agreement of the state in any agreement with the holders of the bonds.

Source: SL 1986, ch 16, § 21.



§ 1-16E-21 Conflict of interest--Disclosure--Participation in transaction.

1-16E-21. Conflict of interest--Disclosure--Participation in transaction. Any member or employee of the authority who has, will have, or later acquires a personal interest, direct or indirect, in any transaction with the authority shall immediately disclose the nature and extent of such interest in writing to the authority as soon as he has knowledge of such actual or prospective interest. Such disclosure shall be entered upon the minutes of the authority. Upon such disclosure such member or employee may not participate in any action by the authority authorizing such transaction. Actions taken when such member or employee reasonably believed that he had and would not have any conflict are not invalidated because of such conflict. The fact that a member is also an officer or owner of an organization is not deemed to be a direct or indirect interest unless:

(1) Such member has an ownership interest of greater than five percent in such organization; or

(2) The transaction in question does not involve all similar organizations, but rather involves only the authority and such organization.
Source: SL 1986, ch 16, § 22.



§ 1-16E-22 Tax exemption--Filing fee exemption.

1-16E-22. Tax exemption--Filing fee exemption. The exercise of the powers granted by this chapter shall be in all respects for the benefit of the people of the state. The authority is not required to pay any tax or assessment on any property owned by the authority under the provisions of this chapter or upon the income therefrom; nor is the authority required to pay any transfer tax of any kind on account of instruments recorded by it or on its behalf.

Source: SL 1986, ch 16, § 23; SL 2002, ch 13, § 1.



§ 1-16E-23 Bonds as authorized investments and securities for deposits.

1-16E-23. Bonds as authorized investments and securities for deposits. The bonds and notes of the authority are hereby made securities in which all public officers and bodies of this state and all municipal subdivisions, all insurance companies and associations and other persons carrying on insurance business, all banks, bankers, trust companies, including savings and loan associations, building and loan associations, investment banking companies, and other persons carrying on an investment banking business, all personal representatives, conservators, trustees, and other fiduciaries, and all other persons who are now or may hereafter be authorized to invest in bonds or obligations of the state, may properly and legally invest in the bonds and notes of the authority funds including capital in their own control or belonging to them. The bonds and notes are also hereby made securities which may be deposited with and may be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of bonds or notes or other obligations of this state is now or may hereafter be authorized.

Source: SL 1986, ch 16, § 24; SL 1993, ch 213, § 77.



§ 1-16E-24 Rules and regulations of authority.

1-16E-24. Rules and regulations of authority. The authority may, pursuant to chapter 1-26, adopt such rules or regulations as it deems necessary or desirable to implement the purposes of this chapter, including, but not limited to:

(1) Setting forth the procedures for applicants to apply for loans under this chapter;

(2) Establishing criteria for determining which applicants will receive such loans;

(3) Governing the use of proceeds of such loans;

(4) Establishing criteria for the terms and conditions upon which such loans shall be made, including the terms of security given, if any, to secure such loans;

(5) Governing the use of proceeds by lenders of funds advanced to such lenders by the authority including the terms and conditions upon which such proceeds shall be loaned to borrowers for the purposes described in this chapter.
Source: SL 1986, ch 16, § 25.



§ 1-16E-25 Construction with other laws.

1-16E-25. Construction with other laws. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, the provisions of this chapter shall be controlling.

Source: SL 1986, ch 16, § 26.



§ 1-16E-26 Liberal construction of chapter.

1-16E-26. Liberal construction of chapter. This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed so as to effectuate its purposes.

Source: SL 1986, ch 16, § 27.



§ 1-16E-27 Disposition of authority assets on dissolution.

1-16E-27. Disposition of authority assets on dissolution. If, after all indebtedness and other obligations of the authority are discharged, the authority is dissolved, its remaining assets shall inure to the benefit of the state.

Source: SL 1986, ch 16, § 28.



§ 1-16E-28 Report to Governor and Legislature.

1-16E-28. Report to Governor and Legislature. The authority shall submit to the Governor and the Legislature within ninety days of the close of its fiscal year a complete and detailed report setting forth:

(1) Its operations and accomplishments;

(2) Its receipts and expenditures during such fiscal year in accordance with the categories or classifications established by the authority for its operating and capital outlay purposes;

(3) Its assets and liabilities at the end of its fiscal year, including a schedule of its loans and commitments and the status of reserve, special or other funds; and

(4) A schedule of its notes and bonds outstanding at the end of its fiscal year, together with a statement of the amounts redeemed and incurred during such fiscal year.
Source: SL 1986, ch 16, § 29.



§ 1-16E-29 Cost of establishing a development project defined.

1-16E-29. Cost of establishing a development project defined. "Cost of establishing a development project," as used in this chapter unless the context otherwise plainly requires, means any or all of the following:

(1) The cost of construction including heating, air conditioning, lighting, and plumbing;

(2) The cost of all lands, property, rights, easements, and franchises acquired, which are deemed necessary for such construction;

(3) Financing charges, interest prior to and during construction and the cost of engineering and legal expense, plans, specifications, and surveys;

(4) Estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any development project together with such other expenses as may be necessary or incident to the financing and construction of the development project and the placing of the same in operation;

(5) The cost of acquisition and installation of machinery, equipment, and other tangible personal property.
Source: SL 1990, ch 11, § 4.



§ 1-16E-30 Compliance with Internal Revenue Code.

1-16E-30. Compliance with Internal Revenue Code. Notwithstanding any provision under the laws of the State of South Dakota, the authority in order to accomplish the purposes provided in this section and chapter 1-16E may perform all acts necessary to comply with the requirements of § 103 of the Internal Revenue Code of 1986, as amended, and any regulation promulgated pursuant to § 103 to insure that all interest from bonds issued under this chapter are tax exempt.

All hearings or acts necessary to comply with § 147(f) of the Internal Revenue Code of 1986, as amended, and any regulations promulgated pursuant to § 147(f) are exempt from the requirements and procedures of chapter 1-26.

The Governor is the approving representative for the state for the purpose of complying with the applicable provisions of § 147(f) of the Internal Revenue Code of 1986, as amended, and any regulations promulgated pursuant to § 147(f) necessary to insure that all interest from bonds issued are tax exempt.

Source: SL 1995, ch 4, § 11.



§ 1-16E-31 Confidentiality of borrower information.

1-16E-31. Confidentiality of borrower information. All financial information submitted by the borrower to the board is confidential.

Source: SL 1995, ch 4, § 13.



§ 1-16E-32 Authority may contract to manage payment or interest rate risk for bonds.

1-16E-32. Authority may contract to manage payment or interest rate risk for bonds. The authority may enter into any contract that the authority determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the authority. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 3.






Chapter 16F - Superconducting Super Collider Authority [Repealed]

CHAPTER 1-16F

SUPERCONDUCTING SUPER COLLIDER AUTHORITY [REPEALED]

[Repealed by SL 1989, ch 11, §§ 1 to 5; SL 1989, ch 30, §§ 4, 5]



Chapter 16G - Economic Development

§ 1-16G-1 Board of Economic Development created--Appointment--Terms.

1-16G-1. Board of Economic Development created--Appointment--Terms. There is created a Board of Economic Development and the Governor may appoint up to thirteen members to consult with and advise the Governor and the commissioner of the Governor's Office of Economic Development in carrying out the functions of the office. The members shall be confirmed by the senate. The members of the board shall be appointed by the Governor for four-year terms of office so arranged that no more than four members' terms expire in any given year. Not all members may be from the same political party. The Governor shall designate the terms at the time of appointment. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve only the unexpired portion of the term.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 37; SL 1988, ch 439 (Ex. Ord. 88-1), § 20; SDCL § 1-42-15.1; SL 2005, ch 10, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 85, eff. Apr. 12, 2011; SL 2013, ch 7, § 22, eff. Mar. 20, 2013.



§ 1-16G-1.1 Authority of Board of Economic Development.

1-16G-1.1. Authority of Board of Economic Development. The Board of Economic Development, in order to implement this chapter, may:

(1) Make contracts and execute all instruments;

(2) Establish interest rates within the bounds as otherwise statutorily provided;

(3) Collect fees and charges, as are determined to be necessary, reasonable, and proper in connection with its loans, advances, leases, grants, servicing, and other activities;

(4) Provide for the repayment and redeposit of loan and lease payments;

(5) Sue and be sued;

(6) Foreclose any mortgages, deed of trust, notes, debentures, bonds, and other security interest held by it, either by action or by exercise of a power of sale, and sell the equity redemption in the security interests in accordance with the terms of instruments and applicable state law, and take any other actions necessary to enforce any obligations held by it;

(7) Perform any act and execute any instrument which is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it;

(8) Enter into agreement with any agency of the United States government to make and service loans and loan guarantees; and

(9) Sell loans or loan guarantees at public or private sale.
Source: SL 1997, ch 7, § 1; SL 1999, ch 4, § 1.



§ 1-16G-1.2 Foreclosure as means of protecting loan--Sale, transfer, or conveyance of property.

1-16G-1.2. Foreclosure as means of protecting loan--Sale, transfer, or conveyance of property. The Board of Economic Development may take title by foreclosure to any property given as security if the acquisition is necessary to protect any loan made under this chapter, and may sell, transfer, or convey any such property to any responsible buyer. Any sale of property hereunder shall be performed in a commercially reasonable manner. If the sale, transfer, or conveyance cannot be effected with reasonable promptness, the board may, in order to prevent financial loss and sustain employment, lease the property to a responsible tenant or tenants.

All sale proceeds or lease payments received by the board pursuant to this section shall be deposited in the fund from which the original loan was made.

Source: SL 1997, ch 7, § 2.



§ 1-16G-1.3 Nonvoting members of Board of Economic Development.

1-16G-1.3. Nonvoting members of Board of Economic Development. In addition to the members of the Board of Economic Development appointed pursuant to § 1-16G-1, four nonvoting members shall be appointed to the board by the Legislature as follows:

(1) The majority leader of the Senate shall appoint one member of the Senate;

(2) The minority leader of the Senate shall appoint one member of the Senate;

(3) The majority leader of the House of Representatives shall appoint one member of the House of Representatives; and

(4) The minority leader of the House of Representatives shall appoint one member of the House of Representatives.

The members shall be appointed to the board for a term of two years before the close of each regular session of the Legislature. If there is a vacancy, the vacancy shall be filled in the same manner as the original appointment.

Source: SL 2013, ch 7, § 23, eff. Mar. 20, 2013.



§ 1-16G-2 Repealed.

1-16G-2. Repealed by SL 2011, ch 7, § 1.



§ 1-16G-3 Revolving economic development and initiative fund--Purpose.

1-16G-3. Revolving economic development and initiative fund--Purpose. There is established in the state treasury a special revenue fund to be known as the revolving economic development and initiative fund for the purpose of making grants and loans for economic development.

Source: SL 1987, ch 98, § 1; SL 1988, ch 17, § 6; SDCL § 1-42-24; SL 2007, ch 5, § 1.



§ 1-16G-4 Deposit into economic development and initiative fund.

1-16G-4. Deposit into economic development and initiative fund. The Department of Revenue shall deposit at the end of each reporting period provided for in § 10-45-27 the amount resulting from the one percent increase established in §§ 10-45-2, 10-45-5, 10-45-5.3, 10-45-6, 10-45-6.1, 10-45-8, 10-46-2.1, and 10-46-2.2, into the revolving economic development and initiative fund.

Source: SL 1987, ch 98, § 14; SL 1989, ch 30, § 8; SDCL § 1-42-25; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 1, § 16; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 1-16G-5 Receipt of repayment of loans and interest--Rules--Loans for credit enhancement--Reversion of excess.

1-16G-5. Receipt of repayment of loans and interest--Rules--Loans for credit enhancement--Reversion of excess. Any repayment of loans made and any interest thereon shall be receipted into the revolving economic development and initiative fund and all money in the fund is hereby appropriated for the purposes of making grants and loans as provided in §§ 1-16G-3 to 1-16G-11, inclusive. The Board of Economic Development may promulgate rules pursuant to chapter 1-26, to make grants and loans from the revolving economic development and initiative fund, and may establish criteria for the qualification, application, payment, and repayment of funds for such projects.

The board may also make loans from the revolving economic development and initiative fund to the South Dakota Economic Development Finance Authority for the purposes of assisting in the credit enhancement requirements of bond issues, notes, loan guarantees and bond insurance. Any excess in the capital reserve fund of the economic development finance authority on June thirtieth of each year shall revert to the revolving economic development and initiative fund for the purposes of principal and interest reduction.

Source: SL 1987, ch 98, § 15; SL 1988, ch 16; SDCL § 1-42-26; SL 2004, ch 11, § 1; SL 2007, ch 5, § 2.



§ 1-16G-6 No appeal by applicant from board's action.

1-16G-6. No appeal by applicant from board's action. In no event may an applicant appeal from the board's action pursuant to chapter 1-26.

Source: SL 1988, ch 17, § 2; SDCL 1-42-28.1.



§ 1-16G-7 Acceptance and expenditure of other funds by Board of Economic Development.

1-16G-7. Acceptance and expenditure of other funds by Board of Economic Development. The Board of Economic Development may accept and expend for the purpose of §§ 1-16G-3 to 1-16G-11, inclusive, in addition to the amounts deposited in the revolving economic development and initiative fund, any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10.

Source: SL 1987, ch 98, § 16; SDCL 1-42-30.



§ 1-16G-8 Promulgation of rules.

1-16G-8. Promulgation of rules. The Board of Economic Development shall promulgate rules pursuant to chapter 1-26 concerning the following:

(1) The existing barriers to economic growth and development in the state;

(2) Developing investment in research and development in high technology industries;

(3) The submission of business plans prior to the approval of economic development grants or loans. Business plans shall include the products or services to be offered by the applicant, job descriptions with attendant salary or wage information by job category, educational requirements by job category, methods of accounting, financing other than that provided by the economic development loan, and marketing, sales, merchandising, and other disciplines proposed to be used for business growth and expansion;

(4) The cooperation between agencies of state government and applicant businesses for nonfinancial services including loan packaging, marketing assistance, research assistance, and assistance with finding solutions for complying with environmental, energy, health, safety, and other federal, state, and local laws and regulations;

(5) Regular performance monitoring and reporting systems for participating businesses to assure compliance with their business plans and terms of repayment;

(6) Establish eligibility criteria for grants and loans;

(7) Establish application procedures for grants and loans;

(8) Establish criteria to determine which applicants will receive grants or loans;

(9) Govern the use of proceeds of grants and loans;

(10) Establish criteria for the terms and conditions upon which loans shall be made, including matching requirements, interest rates, repayment terms, and the terms of security given to secure such loans; and

(11) Establish criteria for the terms and conditions upon which grants shall be made, including permitted uses, performance criteria, and matching requirements.
Source: SL 1987, ch 98, § 15; SL 1988, ch 16; SDCL § 1-42-26; SL 2007, ch 5, § 3; SL 2009, ch 1, § 17.



§ 1-16G-8.1 to 1-16G-9. Repealed.

1-16G-8.1 to 1-16G-9. Repealed by SL 2007, ch 5, §§ 4 to 7.



§ 1-16G-10 Annual report by Board of Economic Development.

1-16G-10. Annual report by Board of Economic Development. The Board of Economic Development shall prepare an annual report by the first day of November of each year detailing the activities of the board and the terms and conditions of any grants and loans made, including the current status of outstanding loans.

Source: SL 1987, ch 98, § 15A; SDCL § 1-42-27; SL 1993, ch 11, § 2; SL 2007, ch 5, § 8.



§ 1-16G-11 Documentary material consisting of trade secrets exempt from disclosure--Discussionof or action on trade secrets at meeting closed to public.

1-16G-11. Documentary material consisting of trade secrets exempt from disclosure--Discussion of or action on trade secrets at meeting closed to public. Any documentary material or data made or received by the Board of Economic Development or Governor's Office of Economic Development for the purpose of furnishing assistance to a business, to the extent that such material or data consists of trade secrets or commercial or financial information regarding the operation of such business, may not be considered public records, and is exempt from disclosure pursuant to the provisions of §§ 1-16G-3 to 1-16G-11, inclusive. Any discussion, consideration of, or action upon such trade secrets or commercial or financial information by the Board of Economic Development may be done in executive session closed to the public, notwithstanding the provisions of the open meeting laws of this state.

Source: SL 1987, ch 98, § 15B; SL 1988, ch 17, § 1; SDCL 1-42-28.



§ 1-16G-12 to 1-16G-16. Repealed.

1-16G-12 to 1-16G-16. Repealed by SL 2004, ch 12, §§ 1 to 5.



§ 1-16G-16.1 Procurement of certain services for revolving economic development and initiativefund.

1-16G-16.1. Procurement of certain services for revolving economic development and initiative fund. The Board of Economic Development may use the revolving economic development and initiative fund for the purpose of paying taxes and liens and for the procuring of legal services and other services necessary to protect, recover, maintain, and liquidate the assets of the revolving economic development and initiative fund. Such costs may be incurred and paid up to ten percent of the loan balance with a majority vote of the board of economic development. Costs in excess of ten percent shall be approved by a two-thirds vote of the board. Such services are not subject to state bid laws so long as such services are procured in a commercially acceptable manner.

Source: SL 1993, ch 14, § 1; SL 2009, ch 1, § 18.



§ 1-16G-17 , 1-16G-18. Repealed.

1-16G-17, 1-16G-18. Repealed by SL 2004, ch 12, §§ 6, 7.



§ 1-16G-19 Repealed.

1-16G-19. Repealed by SL 2009, ch 1, § 19.



§ 1-16G-20 to 1-16G-23. Repealed.

1-16G-20 to 1-16G-23. Repealed by SL 2006, ch 2, §§ 9 to 12.



§ 1-16G-24 Use of earnings for administrative costs of Division of Finance of Governor's Officeof Economic Development.

1-16G-24. Use of earnings for administrative costs of Division of Finance of Governor's Office of Economic Development. Earnings on the revolving economic development and initiative fund may be used for the administrative costs of the Division of Finance of the Governor's Office of Economic Development. Such earnings shall be expended in accordance with the provisions of Title 4 on warrants drawn by the state auditor on vouchers approved by the commissioner of the Governor's Office of Economic Development. Eligible expenses may not exceed total interest earnings during the previous fiscal year prior to the deduction of loan losses for the same fiscal year.

Source: SL 1994, ch 14; SL 1999, ch 5, § 6; SL 2003, ch 15, § 6; SL 2004, ch 13, § 7; SL 2005, ch 10, § 3; SL 2007, ch 5, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 86, eff. Apr. 12, 2011; SL 2013, ch 192, § 1.



§ 1-16G-25 to 1-16G-28. Repealed.

1-16G-25 to 1-16G-28. Repealed by SL 2013, ch 192, §§ 3, 5, 6, 8.



§ 1-16G-29 to 1-16G-39. Repealed.

1-16G-29 to 1-16G-39. Repealed by SL 2007, ch 5, §§ 10 to 20.



§ 1-16G-40 to 1-16G-46. Rejected.

1-16G-40 to 1-16G-46. Rejected by referendum.



§ 1-16G-47 Building South Dakota fund created.

1-16G-47. Building South Dakota fund created. There is hereby created the building South Dakota fund for the purpose of building and reinvesting in South Dakota's economy and to create high quality jobs. Any money in the building South Dakota fund is continuously appropriated to the Bureau of Finance and Management. The state may accept and expend for the purposes of this chapter any funds obtained from appropriations or any other source. Interest earned on money in the fund shall be deposited into the fund.

If the Board of Economic Development approves a new or expanded facility with project costs exceeding twenty million dollars to receive a reinvestment payment pursuant to the provisions of §§ 1-16G-56 to 1-16G-68, inclusive, the Department of Revenue shall deposit all of the contractor's excise tax imposed and paid pursuant to the provisions of chapter 10-46A or 10-46B on the project costs into the building South Dakota fund.

The state treasurer shall transfer twenty-five percent of the unclaimed property deposited in the general fund pursuant to chapter 43-41B in state fiscal year 2015 into the building South Dakota fund. The state treasurer shall transfer fifty percent of the unclaimed property deposited in the general fund pursuant to chapter 43-41B in state fiscal year 2016 and each year thereafter into the building South Dakota fund.

Notwithstanding the provisions of this section, no deposit or transfer to the building South Dakota fund may be made by the commissioner of the Bureau of Finance and Management if the projected ongoing revenues adopted by the Legislature for the prospective fiscal year are insufficient to accommodate:

(1) The statutory increases for state aid to K-12 general education, special education, and the technical institutes;

(2) Projected Title XIX and the Title XXI spending adjusted for increased provider payments, increased utilization, or enrollment growth, and as affected by any reduction in the Federal medical assistance percentage; and

(3) The state employee salary policy increase, commensurate with the K-12 inflationary increase, in addition to funds necessary to meet actuarially projected increases in health insurance costs.
Source: SL 2013, ch 7, § 1, eff. Mar. 20, 2013.



§ 1-16G-48 Disbursements from building South Dakota fund.

1-16G-48. Disbursements from building South Dakota fund. The commissioner of the Bureau of Finance and Management shall authorize and disburse money from the building South Dakota fund for the following purposes:

(1) Twenty-five percent of the fund shall be transferred to the local infrastructure improvement grant fund created in § 1-16G-50;

(2) Fifteen percent of the fund shall be transferred to the economic development partnership fund created in § 1-16G-51;

(3) Thirty percent of the fund shall be transferred to the workforce education fund created in § 13-13-88;

(4) Twenty-five percent of the fund shall be transferred to the South Dakota housing opportunity fund created in § 11-13-2;

(5) Five percent of the fund shall be transferred to the revolving economic development and initiative fund created in § 1-16G-3 for the purpose of making grants to projects that have a total project cost of less than twenty million dollars.
Source: SL 2013, ch 7, § 2, eff. Mar. 20, 2013.



§ 1-16G-49 Annual report to Government Operations and Audit Committee.

1-16G-49. Annual report to Government Operations and Audit Committee. Each department administering the funds received from § 1-16G-48 shall report annually to the Government Operations and Audit Committee about the operations and results of the building South Dakota fund.

Source: SL 2013, ch 7, § 3, eff. Mar. 20, 2013.



§ 1-16G-50 Local infrastructure improvement grant fund.

1-16G-50. Local infrastructure improvement grant fund. There is hereby created in the state treasury the local infrastructure improvement grant fund. The Board of Economic Development may award grants to any political subdivision of this state or local development corporation from the fund to construct or reconstruct infrastructure for the purpose of serving an economic development project. The board shall consult state agencies to evaluate the feasibility and merits of the proposed infrastructure improvements. The board shall consider the funding mechanisms available to and utilized by the applicant when making a decision to award a grant. Interest earned on money in the fund shall be deposited into the fund. Any money in the local infrastructure improvement grant fund is continuously appropriated. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2013, ch 7, § 4, eff. Mar. 20, 2013.



§ 1-16G-51 Economic development partnership fund created.

1-16G-51. Economic development partnership fund created. There is hereby created in the state treasury the economic development partnership fund. The Board of Economic Development may award grants to any nonprofit development corporation, municipality, county, or other political subdivision of this state from the fund on a matching basis as provided in §§ 1-16G-52 and 1-16G-53. Interest earned on money in the fund shall be deposited into the fund. Any money in the economic development partnership fund is continuously appropriated. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2013, ch 7, § 5, eff. Mar. 20, 2013.



§ 1-16G-52 Awards from economic development partnership fund.

1-16G-52. Awards from economic development partnership fund. The Board of Economic Development may award funds from the economic development partnership fund for new staff, or elevate existing part-time staff and equipment and training needs for the purpose of developing or expanding local, community, and economic development programs. The board may also award funds from the economic development partnership fund to commence or replenish a local revolving loan fund for the purpose of developing or expanding housing, community, and economic development programs. Areas of emphasis for funding include creating high quality employment opportunities, repopulation, stronger economies, housing development, business growth, support of entrepreneurship, and job creation, expansion, and retention.

Source: SL 2013, ch 7, § 6, eff. Mar. 20, 2013.



§ 1-16G-53 Matching basis of awards from economic development partnership fund.

1-16G-53. Matching basis of awards from economic development partnership fund. Any funds awarded under the economic development partnership fund shall be provided on a matching basis. The funds awarded to a recipient for staffing may be distributed over a four year period with forty percent being distributed in the first year, thirty percent in the second year, twenty percent in the third year, and ten percent in the fourth year. Over the four year period, the recipient shall match the total funds received from the economic development partnership fund.

Source: SL 2013, ch 7, § 7, eff. Mar. 20, 2013.



§ 1-16G-54 Promulgation of rules regarding local infrastructure improvement grant fund.

1-16G-54. Promulgation of rules regarding local infrastructure improvement grant fund. The Board of Economic Development shall promulgate rules pursuant to chapter 1-26 regarding the application process and timelines, the guidelines and criteria for approval of applications, and the distribution of funds from the local infrastructure improvement grant fund.

Source: SL 2013, ch 7, § 8, eff. Mar. 20, 2013.



§ 1-16G-55 Promulgation of rules regarding economic development partnership fund.

1-16G-55. Promulgation of rules regarding economic development partnership fund. The Board of Economic Development shall promulgate rules pursuant to chapter 1-26 regarding the application process and timelines, the guidelines and criteria for approval of applications, and the distribution of funds from the economic development partnership fund.

Source: SL 2013, ch 7, § 9, eff. Mar. 20, 2013.



§ 1-16G-56 Definitions.

1-16G-56. Definitions. Terms used in §§ 1-16G-56 to 1-16G-68, inclusive, mean:

(1) "Board," the Board of Economic Development;

(2) "Commissioner," the commissioner of the Governor's Office of Economic Development;

(3) "Completed the project" or "completion of the project," the first date when the project is operational;

(4) "Construction date," the first date earth is excavated or a contractor has initiated work for the purpose of constructing a new or expanded facility or the first date new equipment is located on the project site or existing equipment is removed from the project site for the purpose of equipment upgrades, whichever occurs first;

(5) "Data center," any facility established for the purpose of processing, storage, retrieval, or communication of data;

(6) "Department," the Department of Revenue;

(7) "Equipment upgrades," the installation of new equipment or the replacement or improvement of existing equipment, which is subject to the sales or use tax imposed by chapters 10-45 or 10-46 or contractor's excise tax imposed by chapters 10-46A or 10-46B;

(8) "GOED," the Governor's Office of Economic Development;

(9) "New or expanded facility," a new building or structure, or the expansion, renovation, or retrofitting of an existing building or structure, which is subject to the contractor's excise tax imposed by chapters 10-46A or 10-46B;

(10) "Person," any individual, firm, copartnership, joint venture, association, cooperative, nonprofit development corporation, limited liability company, limited liability partnership, corporation, estate, trust, business trust, receiver, or any group or combination acting as a unit;

(11) "Project," a new or expanded facility with a project cost which exceed twenty million dollars, or equipment upgrades with a project cost which exceed two million dollars. A project includes laboratory and testing facilities, manufacturing facilities, data centers, power generation facilities, power transmission facilities, agricultural processing facilities, wind energy facilities, and facilities defined by GOED as targeted industries. A project does not include any building or structure:

(a) Used predominantly for the sale of products at retail, other than the sale of electricity at retail, to individual consumers;

(b) Used predominantly for residential housing or transient lodging;

(c) Used predominantly to provide health care services;

(d) Used predominantly for the transportation or transmission of natural gas, oil, or crude oil by means of a pipeline; or

(e) That is not subject to ad valorem real property taxation or equivalent taxes measured by gross receipts;

(12) "Project cost," the amount paid by the project owner in money, credits, property, or other consideration associated with a project including, without limitation, land, labor, materials, furniture, equipment, fees, or fixtures;

(13) "Wind energy facility," any new facility or facility expansion that:

(a) Consists of a commonly managed integrated system of towers, wind turbine generators with blades, power collection systems, and electric interconnection systems, that convert wind movement into electricity, and is subject to the tax imposed by §§ 10-35-18 and 10-35-19; and

(b) The construction of which is subject to contractors' excise tax pursuant to chapter 10-46A or 10-46B.
Source: SL 2013, ch 7, § 24, eff. Mar. 20, 2013.



§ 1-16G-57 Reinvestment payment procedure.

1-16G-57. Reinvestment payment procedure. If the projects costs for a new or expanded facility exceeds twenty million dollars or the projects costs for equipment upgrades exceeds two million dollars, a person may apply for a reinvestment payment pursuant to §§ 1-16G-56 to 1-16G-68, inclusive. The person shall:

(1) Timely file an application as required by § 1-16G-58;

(2) Receive a permit from GOED pursuant to § 1-16G-60;

(3) Timely file the affidavit of reinvestment payment as required by § 1-16G-61; and

(4) Comply with the provisions of §§ 1-16G-56 to 1-16G-68, inclusive, to qualify for the reinvestment payment.

A project with a construction date on or after April 1, 2013, may receive a reinvestment payment as provided by §§ 1-16G-56 to 1-16G-68, inclusive.

Source: SL 2013, ch 7, § 25, eff. Mar. 20, 2013.



§ 1-16G-58 Application for reinvestment payment.

1-16G-58. Application for reinvestment payment. Before any person receives any reinvestment payment as provided in §§ 1-16G-56 to 1-16G-68, inclusive, the person shall file an application with GOED. The application may be filed no later than ninety days after the construction date. No person may receive any reinvestment payment as provided by §§ 1-16G-56 to 1-16G-68, inclusive, if the application is not timely filed with GOED.

The application shall include the following information:

(1) The project owner's name and contact information;

(2) The general description of the project;

(3) The construction date of the project;

(4) The projected date for completion of the project;

(5) The estimated project costs;

(6) The location of the project;

(7) The legal description of the project location;

(8) A list of the anticipated contractors and subcontractors that will perform work on the project; and

(9) Any other information that GOED may require.

The application shall be on a form prescribed by the commissioner. The application shall be signed by the project owner under penalty of perjury, and signed under oath before a notary public. No application may include more than one project.

Source: SL 2013, ch 7, § 26, eff. Mar. 20, 2013.



§ 1-16G-59 Factors for board review of application.

1-16G-59. Factors for board review of application. The Board of Economic Development shall review the application and make a determination of whether the project shall be approved or disapproved. The board shall consider the likelihood that the project would have occurred without the reinvestment payment. The board may approve a reinvestment payment that is equal to or less than South Dakota sales and use tax paid on the project costs.

The board shall consider the following factors when making that determination:

(1) Has the county or municipality adopted a formula to reduce property taxation for the project for five years under the discretionary formula pursuant to § 10-6-35.2;

(2) Has the county or municipality approved a tax incremental district pursuant to chapter 11-9 for the area where the project will be located;

(3) Has the municipality approved a municipal sales tax refund pursuant § 10-52-10;

(4) Economic activity that may occur in the community, area, and state; and

(5) Criteria established by rules promulgated pursuant to § 1-16G-67.
Source: SL 2013, ch 7, § 27, eff. Mar. 20, 2013.



§ 1-16G-60 Permit to submit an affidavit for reinvestment payment.

1-16G-60. Permit to submit an affidavit for reinvestment payment. Upon approval of the application by the Board of Economic Development, GOED shall issue a permit entitling the person to submit an affidavit for reinvestment payment as provided by § 1-16G-61. The permit and reinvestment payment is assignable and transferable and may be used as collateral or security pursuant to chapter 57A-9. If the initial permit holder entity reorganizes into a new entity, the new entity shall file with GOED an amended application within sixty days of the reorganization. If either the permit or reinvestment payment, or both, is assigned or transferred to another entity, such entity shall file with GOED an amended application within sixty days.

Source: SL 2013, ch 7, § 28, eff. Mar. 20, 2013.



§ 1-16G-61 Affidavit for reinvestment payment--Form and contents.

1-16G-61. Affidavit for reinvestment payment--Form and contents. Any person that has timely filed the application and is holding a permit issued by GOED, and has completed the project, shall file an affidavit for reinvestment payment with GOED.

The affidavit for reinvestment payment shall contain the following information:

(1) The project owner's name and contact information;

(2) The general description of the project;

(3) The date of completion of the project;

(4) The final project costs;

(5) The amount of South Dakota sales tax, use tax, and contractors excise tax paid for the construction of the project;

(6) The location of the project;

(7) The legal description of the project location;

(8) A list of the contractors and subcontractors that performed work on the project;

(9) If the reinvestment payment was assigned or transferred, the name and address of the person to whom the reinvestment payment has been assigned or transferred; and

(10) Any other information that GOED may require.

The affidavit for reinvestment payment shall be on a form prescribed by the commissioner. The affidavit for reinvestment payment shall be signed by the project owner and signed under oath before a notary public. No affidavit for reinvestment payment may include more than one project.

Source: SL 2013, ch 7, § 29, eff. Mar. 20, 2013.



§ 1-16G-62 Time for filing affidavit for reinvestment payment--Eligible project costs--Extension.

1-16G-62. Time for filing affidavit for reinvestment payment--Eligible project costs--Extension. The affidavit for reinvestment payment as required by § 1-16G-61 shall be filed no later than six months after the completion of the project. If the affidavit for reinvestment payment is not timely filed, the person is ineligible for any reinvestment payment provided by §§ 1-16G-56 to 1-16G-68, inclusive. If the person filing the affidavit for reinvestment payment knowingly makes any material false statement or report in the affidavit for reinvestment payment, the person is ineligible for any reinvestment payment provided by §§ 1-16G-56 to 1-16G-68, inclusive.

No project costs that occur after three years from the construction date are eligible to be included in the final project cost determination for any reinvestment payment provided by §§ 1-16G-56 to 1-16G-68, inclusive, unless an extension is granted at the sole discretion of the board, which extension may not extend beyond four years from the construction date.

Source: SL 2013, ch 7, § 30, eff. Mar. 20, 2013.



§ 1-16G-63 Time and manner of reinvestment payment.

1-16G-63. Time and manner of reinvestment payment. After the timely receipt of a completed affidavit for reinvestment payment, within ninety days GOED shall make payment from the reinvestment fund to the project owner based upon the amount and terms approved by the board as a reinvestment payment. If GOED requests additional documents or information from the project owner, the ninety day period begins to run from the date of receipt of the additional documents or information. GOED shall tender the reinvestment payment by electronic funds transfer.

Source: SL 2013, ch 7, § 31, eff. Mar. 20, 2013.



§ 1-16G-64 Reinvestment payment fund created.

1-16G-64. Reinvestment payment fund created. There is hereby created the reinvestment payment fund for the sole purpose of making reinvestment payments pursuant to the provisions of §§ 1-16G-56 to 1-16G-68, inclusive.

If the Board of Economic Development approves a reinvestment payment pursuant to the provisions of §§ 1-16G-56 to 1-16G-68, inclusive, the Department of Revenue shall deposit a portion or all of the sales and use taxes paid by the project owner up to a maximum amount of the reinvestment payment approved by the board.

The funds in the reinvestment project fund are continuously appropriated to GOED to make reinvestment payments pursuant to §§ 1-16G-56 to 1-16G-68, inclusive. If any money deposited in the fund and set aside for a specific reinvestment payment is in excess of the final reinvestment payment or the specific project becomes ineligible for the reinvestment payment, such money shall be deposited into the general fund. Interest earned on money in the fund shall be deposited into the general fund.

Source: SL 2013, ch 7, § 32, eff. Mar. 20, 2013.



§ 1-16G-65 Effect of tax collection agreement with Indian tribe.

1-16G-65. Effect of tax collection agreement with Indian tribe. If the project is located on land that is included within the agreement area of a sales and use tax collection agreement entered into by the state and an Indian tribe pursuant to chapter 10-12A, the board may only approve a reinvestment payment that is equal to or less than the amount of funds attributable to the project that the Department of Revenue retains pursuant to the terms of the tax collection agreement.

Source: SL 2013, ch 7, § 33, eff. Mar. 20, 2013.



§ 1-16G-66 Public records-Information on the GOED website.

1-16G-66. Public records-Information on the GOED website. The name of any person that receives a reinvestment payment as provided by §§ 1-16G-56 to § 1-16G-68, inclusive, and the amount of the reinvestment payment is public information and shall be available and open to public inspection as provided in § 1-27-1. The following information shall be made public on the GOED website as public information:

(1) An estimated number of the full-time jobs to be created by the project;

(2) An estimated average wage of the full-time jobs;

(3) A list of all the local government tax mechanisms and state economic tools, loans, or grants provided to the project;

(4) An estimate of the property taxes to be paid by the project; and

(5) A statement of why the project would not have occurred in South Dakota without the reinvestment payment.
Source: SL 2013, ch 7, § 34, eff. Mar. 20, 2013.



§ 1-16G-67 Promulgation of rules on reinvestment payments.

1-16G-67. Promulgation of rules on reinvestment payments. The board may promulgate rules, pursuant to chapter 1-26, concerning the procedures and forms for applying for and receiving the reinvestment payment, the requirements necessary to qualify for the reinvestment payment, and the criteria to evaluate projects submitting applications.

Source: SL 2013, ch 7, § 35, eff. Mar. 20, 2013.



§ 1-16G-68 Prohibited commissions.

1-16G-68. Prohibited commissions. No person who works for a project may be employed for a commission dependent in any manner upon the approval of any government grants, loans, or reinvestment payments that the person obtains for the project.

Source: SL 2013, ch 7, § 36, eff. Mar. 20, 2013.






Chapter 16H - Science and Technology Authority

§ 1-16H-1 Legislative findings.

1-16H-1. Legislative findings. The Legislature finds and declares:

(1) That the State of South Dakota and the northern plains region of the United States are underrepresented and underdeveloped in the areas of scientific and technological investigation, experimentation, and development;

(2) That fostering and facilitating scientific and technological investigation, experimentation, and development will benefit the state economically and educationally by creating immediate and future jobs and educational opportunities, and will add to the quality of life of the citizens of South Dakota by adding to the general wealth of human knowledge;

(3) That the creation of the authority by this chapter will foster and facilitate scientific and technological investigation, experimentation, and development by creating a mechanism through which laboratory, experimental, and development facilities, both nonprofit and for-profit, both governmental and nongovernmental, may be acquired, developed, constructed, funded, maintained, and operated; and

(4) That the foregoing are public purposes and uses.
Source: SL 2004, ch 15, § 1.



§ 1-16H-2 Purpose of authority.

1-16H-2. Purpose of authority. The purpose of the authority created by this chapter is to foster and facilitate scientific and technological investigation, experimentation, and development by creating a mechanism through which laboratory, experimental, and development facilities may be acquired, developed, constructed, maintained, operated, and decommissioned.

Source: SL 2004, ch 15, § 2.



§ 1-16H-3 Definitions.

1-16H-3. Definitions. Terms used in this chapter mean:

(1) "Authority," the South Dakota Science and Technology Authority created by this chapter;

(2) "Board," the board of directors of the authority;

(3) "Project," any undertaking that includes surface and underground real and personal property, including mineral rights, water rights, facilities, buildings and other structures, improvements, machinery, parking facilities, and all other equipment or resources generally suitable for use in, developing, constructing, acquiring, improving, maintaining, or operating a facility or laboratory for scientific research or technological development. A project includes all site improvements and new construction for sidewalks, sewers, water facilities, solid waste and wastewater treatment and disposal sites, pollution control facilities, resource or waste reduction, recovery, treatment, and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways, runways, hangars, and any other facilities or operations required for the development, construction, acquisition, improvement, maintenance, or operation of a facility or laboratory for scientific research or technological development;

(4) "Costs incurred in connection with the development, construction, acquisition, improvement, maintenance, operation, or decommissioning of a project," includes the following: the cost of purchase of liability, indemnification, and other insurance or other risk- reduction or risk-transfer mechanisms necessary in order to acquire the facilities or property necessary for a project, or to maintain and operate a project; the cost of purchase and construction of all real and personal property and related improvements, together with the equipment and other property, water rights, mineral rights, and easements acquired that are deemed necessary for the construction of the project; financing charges; interest costs with respect to revenue bonds, notes, and other evidences of indebtedness of the authority prior to and during initial construction and for a period of thirty-six months thereafter; engineering and legal expenses; the costs of plans, specifications, surveys, and estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project; and such other expenses as may be necessary or incident to the financing, insuring, development, construction, acquisition, improvement, maintenance, operation, or decommissioning of a specific project;

(5) "Financial aid," funds or in-kind contributions or donations from any source, including grants, and also the expenditure of authority funds or funds provided by the authority through the issuance of its revenue bonds, notes, or other evidences of indebtedness for the development, construction, acquisition, improvement, maintenance, operation, or decommissioning of a project;

(6) "Governmental agency," any federal, state, or local governmental body, and any agency or instrumentality thereof, corporate or otherwise;

(7) "Lease agreement," an agreement under which a project is leased to any person, governmental agency, foundation, or entity that will use or cause the project to be used as a project upon such terms as may be deemed desirable by the authority, including providing for lease rental payments at least sufficient to pay when due the lessee's pro rata share of all principal of and interest and premium, if any, on any revenue bonds, notes, or other evidences of indebtedness of the authority issued with respect to the project, providing for the maintenance, insurance, operation, and decommissioning of the project on terms satisfactory to the authority, and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises;

(8) "Financing agreement," any agreement by which the authority agrees to loan or grant its funds, including the proceeds of its revenue bonds, notes, or other evidences of indebtedness issued with respect to a project to any person or governmental agency that will use or operate the project upon terms providing for loan repayment installments at least sufficient to pay when due the borrower's pro rata share of all principal and interest and premium, if any, on any revenue bonds, notes, or other evidences of indebtedness of the authority issued with respect to the project, providing for construction, maintenance, insurance, operation, and decommissioning of the project on terms satisfactory to the authority, and providing for other matters as may be deemed advisable by the authority;

(9) "Person," includes, without limitation, an individual, corporation, limited liability company, unincorporated association, foundation, partnership, limited liability partnership, and any other legal entity, including a trustee, receiver, assignee, or personal representative of the entity;

(10) "Revenue bond" or "bond," any bond issued by the authority, the principal and interest of which are payable solely from revenues or income derived from any project or activity of the authority.
Source: SL 2004, ch 15, § 3.



§ 1-16H-4 Science and Technology Authority created.

1-16H-4. Science and Technology Authority created. The South Dakota Science and Technology Authority is hereby created as a body corporate and politic.

Source: SL 2004, ch 15, § 4.



§ 1-16H-5 Board of directors--Appointment--Powers--Terms.

1-16H-5. Board of directors--Appointment--Powers--Terms. The governing and administrative powers of the authority are vested in its board of directors consisting of seven members. The Governor shall appoint the directors, with the advice and consent of the Senate. Not all members of the board may be of the same political party. The terms of the members of the board may not exceed six years. The terms of the initial board of directors shall be staggered by the drawing of lots so that not more than two of the director's terms shall end at the same time. Members of the board may serve more than one term.

Source: SL 2004, ch 15, § 5.



§ 1-16H-6 Removal of members--Grounds.

1-16H-6. Removal of members--Grounds. The Governor may remove any member of the board for cause, including incompetence, neglect of duty, or malfeasance in office.

Source: SL 2004, ch 15, § 6.



§ 1-16H-7 Compensation of members--Reimbursement of expenses.

1-16H-7. Compensation of members--Reimbursement of expenses. Members of the board shall receive compensation for the performance of their duties as established by the Legislature in accordance with § 4-7-10.4 from the funds of the authority. Members may be reimbursed at rates established by the Board of Finance for necessary expenses, including travel and lodging expenses, incurred in connection with the performance of their duties as members.

Source: SL 2004, ch 15, § 7, eff. Feb. 11, 2004; SL 2009, ch 1, § 21.



§ 1-16H-8 Oath of office.

1-16H-8. Oath of office. Each member of the board shall, before entering upon the duties of office, take and subscribe the constitutional oath of office.

Source: SL 2004, ch 15, § 8.



§ 1-16H-9 Executive director, agents, and employees--Duties--Compensation.

1-16H-9. Executive director, agents, and employees--Duties--Compensation. The board may appoint an executive director. The executive director may not be a member of the board. The executive director shall hold office at the discretion of the board. The executive director shall perform such duties as may be prescribed from time to time by the board and shall receive compensation fixed by the board. The board may engage the services of such other agents and employees as the board deems appropriate and may prescribe their duties and fix their compensation.

Source: SL 2004, ch 15, § 9; SL 2008, ch 11, § 1.



§ 1-16H-10 Meetings of the board.

1-16H-10. Meetings of the board. The board shall meet on the call of the chair, upon the written request of four members of the board, or upon the request of the executive director.

Source: SL 2004, ch 15, § 10.



§ 1-16H-11 Quorum--Vote required for action.

1-16H-11. Quorum--Vote required for action. A majority of the members of the board constitutes a quorum for the transaction of business. Any official act of the authority requires the affirmative vote of at least four members of the board at a meeting of the board at which the members casting those affirmative votes are present.

Source: SL 2004, ch 15, § 11, eff. Feb. 11, 2004; SL 2009, ch 1, § 22.



§ 1-16H-12 Business interests not disqualification for membership--Abstention where conflictof interest.

1-16H-12. Business interests not disqualification for membership--Abstention where conflict of interest. Notwithstanding any other law to the contrary it is not a conflict of interest for a trustee, director, officer, or employee of any health institution, educational institution, financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architectural firm, engineering firm, mining firm, insurance company, or any other firm, person, or corporation to serve as a member of the authority, if the trustee, director, officer, or employee abstains from deliberation, action, and vote by the authority in each instance where the business affiliation of any such trustee, director, officer, or employee is involved.

Source: SL 2004, ch 15, § 12.



§ 1-16H-13 Open meetings--Notice.

1-16H-13. Open meetings--Notice. Each meeting of the authority for any purpose whatsoever shall be open to the public as required by chapter 1-25. Notice of meetings shall be as provided in the bylaws of the authority. Resolutions need not be published or posted.

Source: SL 2004, ch 15, § 13.



§ 1-16H-14 Record of proceedings--Filings--Copies--Certification.

1-16H-14. Record of proceedings--Filings--Copies--Certification. The executive director or other person designated by the authority shall keep a record of the proceedings thereof and shall be custodian of all books, documents, and papers filed with the authority, the minute books or journal of the authority and its official seal. The executive director or other person designated by the authority may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies and all persons dealing with the authority may rely on such certificates.

Source: SL 2004, ch 15, § 14.



§ 1-16H-15 Powers and duties of authority.

1-16H-15. Powers and duties of authority. The authority may:

(1) Have perpetual succession as a body politic and corporate exercising essential public functions;

(2) Sue and be sued in its own name;

(3) Have an official seal and alter the seal at will;

(4) Maintain an office at such places within the state as the authority may designate;

(5) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(6) Employ fiscal consultants, engineers, attorneys, and such other consultants and employees as may be required and contract with agencies of the state to provide staff and support services;

(7) Procure insurance against any loss in connection with its property and other assets, including loans and notes in such amounts and from such insurers as it may deem advisable;

(8) Borrow money and issue bonds as provided by this chapter;

(9) Procure insurance, letters of credit, guarantees, or other credit enhancement arrangements from any public or private entities, including any department, agency, or instrumentality of the United States or the state, for payment of all or any portion of any bonds issued by the authority, including the power to pay premiums, fees, or other charges on any such insurance, letters of credit, guarantees, or credit arrangements;

(10) Receive and accept from any source financial aid or contributions of moneys, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this chapter subject to the conditions upon which the grants or contributions are made, including, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter;

(11) Provide technical assistance to local public bodies and to profit and nonprofit entities to foster and facilitate scientific and technological investigation, experimentation, and development;

(12) To the extent permitted under its contract with the holders of bonds of the authority, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease, or agreement of any kind to which the authority is a party;

(13) To make loans and grants to, and enter into financing agreements with, any governmental agency or any person for the costs incurred in connection with the development, construction, acquisition, improvement, maintenance, operation, or decommissioning of a project, or for the maintenance of the physical or structural integrity of real or personal property incorporated or which may be incorporated into a project, in accordance with a written agreement between the authority and such governmental agency or person. However, no such loan or grant may exceed the total cost of such project as determined by the governmental agency or person and approved by the authority;

(14) Cooperate with and exchange services, personnel and information with any governmental agency;

(15) Enter into agreements for management on behalf of the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(16) Sell, exchange, lease, donate, and convey any of its properties whenever the authority finds such action to be in furtherance of the purposes for which it was organized;

(17) Acquire, hold, lease, and dispose of real and personal property, and construct, develop, maintain, operate, and decommission projects for the purposes for which the authority was created;

(18) Indemnify any person or governmental agency for such reasonable risks as the authority deems advisable if the indemnification is a condition of a grant, gift, or donation to the authority. However, any such obligation to indemnify may only be paid from insurance or from revenues of the authority, and such obligation does not constitute a debt or obligation of the State of South Dakota; and

(19) Do any act and execute any instrument which in the authority's judgment is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it.
Source: SL 2004, ch 15, § 15.



§ 1-16H-16 Promulgation of rules.

1-16H-16. Promulgation of rules. The authority may, pursuant to chapter 1-26, promulgate rules necessary to regulate the authority's affairs, to carry into effect the powers and purposes of the authority, and to conduct its business, including rules to:

(1) Establish application procedures for grants and loans from the authority;

(2) Establish eligibility criteria for such grants or loans;

(3) Govern the use of proceeds of such grants or loans;

(4) Establish criteria for the terms and conditions upon which such grants or loans shall be made, including the security, if any, that may be required for such loans; and

(5) Establish criteria for the lease or other use of any real or personal property owned by the authority, or the placement of experiments in any facility owned or controlled by the authority.
Source: SL 2004, ch 15, § 16.



§ 1-16H-17 Loans and grants made by authority.

1-16H-17. Loans and grants made by authority. Loans and grants made by the authority pursuant to the terms of this chapter shall be upon such terms and conditions as the authority may deem necessary, and may be with or without interest and on a secured or unsecured basis.

Source: SL 2004, ch 15, § 17.



§ 1-16H-18 Investment of funds.

1-16H-18. Investment of funds. The authority may invest any funds not needed for immediate investment in the following:

(1) Bonds, notes, certificates of indebtedness, treasury bills, or other securities constituting direct obligations of, or obligations the principal of and interest on which are fully guaranteed or insured by, the United States of America;

(2) Obligations issued by or obligations the principal of and interest on which are fully guaranteed or insured by any agency or instrumentality of the United States of America;

(3) Certificates of deposit or time deposits constituting direct obligations of any bank which is a qualified public depository or any savings and loan association which is a savings and loan depository under the Public Deposit Insurance Act pursuant to chapter 4-6A, unless sufficient volume of such certificates is not available at competitive interest rates. In that event, the authority may purchase noncollateralized direct obligations of any bank or savings institution or holding company if such institution or holding company is rated in the highest two quality categories by a nationally recognized rating agency;

(4) Obligations of any solvent insurance company or other corporation or business entity existing under the laws of the United States or any state thereof, if the obligation of the insurance company or other corporation or business entity is rated in the two highest classifications established by a standard rating service of insurance companies or a nationally recognized rating agency;

(5) Short term discount obligations of the Federal National Mortgage Association;

(6) Obligations issued by any state of the United States or any political subdivision, public instrumentality, or public authority of any state of the United States, which obligations are not callable before the date the principal thereof will be required to be paid and which obligations are fully secured as to both sufficiency and timely payment by, and payable solely from, securities described in subdivision (1) and which obligations are rated in the highest investment classification by at least two standard rating services of such obligations.

Any securities may be purchased at the offering or market price thereof at the time of the purchase. All securities so purchased shall mature or be redeemable on a date or dates prior to the time when, in the judgment of the authority, the funds so invested will be required for expenditure. The express judgment of the authority as to the time when any funds will be required for expenditure or be redeemable is final and conclusive. Investment in any obligation enumerated in this section may be made either directly or in the form of securities of, or other interests in, an investment company registered under the Federal Investment Act of 1940, whose shares are registered under the Federal Securities Act of 1933, and whose investments are limited to these obligations.

Source: SL 2004, ch 15, § 18.



§ 1-16H-18.1 Investment of funds with State Investment Council.

1-16H-18.1. Investment of funds with State Investment Council. In addition to the investments authorized by § 1-16H-18, the authority may invest any funds of the authority in an account with the State Investment Council pursuant to chapter 4-5.

Source: SL 2005, ch 11, § 1.



§ 1-16H-19 Issuance of bonds, notes, or other evidence of indebtedness.

1-16H-19. Issuance of bonds, notes, or other evidence of indebtedness. The authority may issue revenue bonds, notes, or other evidences of indebtedness to pay the cost incurred in connection with developing, constructing, acquiring, improving, maintaining, operating, and decommissioning projects. For the purpose of evidencing the obligations of the authority to repay any money borrowed, the authority may, pursuant to resolution, from time to time issue and dispose of its interest bearing revenue bonds, notes, or other instruments and may also from time to time issue and dispose of such bonds, notes, or other instruments to refund, at maturity, at a redemption date, or in advance of either, any revenue bonds, notes, or other instruments pursuant to redemption provisions or at any time before maturity. All such revenue bonds, notes, or other instruments are payable solely from the revenues or income to be derived with respect to projects, from the leasing or sale of the projects, or from any other funds available to the authority for such purposes. The revenue bonds, notes, or other instruments may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may bear interest at such rate or rates, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner, and may contain such terms and covenants as may be provided by an applicable resolution.

Source: SL 2004, ch 15, § 19, eff. Feb. 11, 2004; SL 2009, ch 1, § 23.



§ 1-16H-20 Suit to compel performance by holder of revenue bond, note, or instrument issued byauthority.

1-16H-20. Suit to compel performance by holder of revenue bond, note, or instrument issued by authority. Any holder of any revenue bonds, notes, or other instruments issued by the authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the authority or any of its agents or employees of any contract or covenant made with the holders of such revenue bonds, notes, or other instruments, to compel such corporation, person, the authority, and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such revenue bonds, notes, or other instruments by the provision of the resolution authorizing their issuance and to enjoin such corporation, person, the authority, and any of its agents or employees from taking any action in conflict with any such contract or covenant.

Source: SL 2004, ch 15, § 20.



§ 1-16H-21 Suit by holder of revenue bond to compel payment of principal, interest, or premium--Jurisdiction.

1-16H-21. Suit by holder of revenue bond to compel payment of principal, interest, or premium--Jurisdiction. If the authority fails to pay the principal of or interest on any of the revenue bonds or premium, if any, as the principal or interest becomes due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the revenue bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the chair of the board constitutes sufficient service to give the circuit court jurisdiction of the subject matter of such a suit and jurisdiction over the authority and its officers named as defendants for the purpose of compelling such payment.

Source: SL 2004, ch 15, § 21, eff. Feb. 11, 2004; SL 2009, ch 1, § 24.



§ 1-16H-22 Negotiability of bonds, notes, or instruments--Temporary bonds, notes, orinstruments.

1-16H-22. Negotiability of bonds, notes, or instruments--Temporary bonds, notes, or instruments. Notwithstanding the form and tenor of any such revenue bonds, notes, or other instruments and in the absence of any express recital on the face of any such revenue bond, note, or other instruments that it is non-negotiable, all such revenue bonds, notes, and other instruments are negotiable instruments. Pending the preparation and execution of any such revenue bonds, notes, or other instruments, temporary revenue bonds, notes, or instruments may be issued as provided by resolution.

Source: SL 2004, ch 15, § 22, eff. Feb. 11, 2004; SL 2009, ch 1, § 25.



§ 1-16H-23 Pledge of revenues from lease or loan agreement--Trust agreement.

1-16H-23. Pledge of revenues from lease or loan agreement--Trust agreement. To secure the payment of any or all of such revenue bonds, notes, or other instruments, the revenues to be received by the authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the authority in connection with the issuance thereof and the issuance of any additional revenue bonds, notes, or other instruments payable from such revenues, income, or other funds to be derived from projects, the authority may execute and deliver a trust agreement. A remedy for any breach or default of the terms of any such trust agreement by the authority may be by mandamus proceedings in the appropriate circuit court to compel the performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.

Source: SL 2004, ch 15, § 23.



§ 1-16H-24 Pledge or assignment of or lien on or security interest in revenues, funds, or accounts.

1-16H-24. Pledge or assignment of or lien on or security interest in revenues, funds, or accounts. The revenue bonds or notes shall be secured as provided in the authorizing resolution which may, notwithstanding any other provision of this chapter, include in addition to any other security a specific pledge or assignment of and lien on or security interest in any or all revenues or money of the authority from whatever source which may by law be used for debt service purposes and a specific pledge or assignment of and lien on or security interest in any funds or accounts established or provided for by resolution of the authority authorizing the issuance of such revenue bonds, notes, or other instruments. Any pledge made by the authority of revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project to pay revenue bonds, notes, or other evidences of indebtedness of the authority is binding from the time the pledge is made. Revenues and other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay revenue bonds, notes, or other evidences of indebtedness of the authority shall be held outside of the state treasury and in the custody of the authority or a trustee or a depository appointed by the authority. Revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay revenue bonds, notes, or other evidences of indebtedness of the authority and thereafter received by the authority or such trustee or depository is immediately subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge is binding against all parties having claims of any kind of tort, contract, or otherwise against the authority or the State of South Dakota, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the authority.

Source: SL 2004, ch 15, § 24, eff. Feb. 11, 2004; SL 2009, ch 1, § 26.



§ 1-16H-25 Pledge by state not to impair rights and remedies of holders of bonds and notes.

1-16H-25. Pledge by state not to impair rights and remedies of holders of bonds and notes. The State of South Dakota pledges to and agrees with the holders of the revenue bonds and notes of the authority issued pursuant to this chapter that the state will not limit or decrease the rights and powers vested in the authority by this chapter so as to impair the terms of any contract made by the authority with such holders or in any way impair the rights and remedies of such holders until such revenue bonds, notes, or other instruments, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The authority is authorized to include these pledges and agreements of the state in any contract with the holders of revenue bonds, notes, or other instruments issued pursuant to this section.

Source: SL 2004, ch 15, § 25.



§ 1-16H-26 State not liable for principal or interest on bonds, notes, instruments, or obligationsof authority.

1-16H-26. State not liable for principal or interest on bonds, notes, instruments, or obligations of authority. Nothing in this chapter may be construed to authorize the authority to create a debt of the state within the meaning of the Constitution or statutes of South Dakota and all revenue bonds, notes, other instruments and obligations issued by the authority pursuant to the provisions of this chapter are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security therefor. The state is not in any event liable for the payment of the principal of or interest on any bonds, notes, instruments, or obligations issued by the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement may impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power.

Source: SL 2004, ch 15, § 26.



§ 1-16H-27 Governmental bodies, financial institutions, and others authorized to invest in bondsor notes issued by authority.

1-16H-27. Governmental bodies, financial institutions, and others authorized to invest in bonds or notes issued by authority. The state and all counties, municipalities, political subdivisions, public bodies, public officers, banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, money, or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter.

Source: SL 2004, ch 15, § 27.



§ 1-16H-28 Exemption of documentary material and data involving trade secrets, etc., fromdisclosure--Consideration by authority in executive session.

1-16H-28. Exemption of documentary material and data involving trade secrets, etc., from disclosure--Consideration by authority in executive session. Any documentary material or data made or received by the authority for purposes under this chapter, to the extent that such material or data consists of trade secrets, scientific or technical secrets, matters involving national security, or commercial or financial information regarding the operation of a business, may not be considered public records, and are exempt from disclosure. Any discussion or consideration of such information may be held by the authority in executive session.

Source: SL 2004, ch 15, § 28.



§ 1-16H-29 Title to projects.

1-16H-29. Title to projects. The authority may acquire title to any project with respect to which it exercises its authority.

Source: SL 2004, ch 15, § 29.



§ 1-16H-30 Acquisition of property.

1-16H-30. Acquisition of property. The authority may acquire by purchase, lease, gift, or otherwise any property or rights to any property from any person or any governmental agency, whether improved for the purposes of any prospective project or unimproved. The authority may also accept any donation of funds for its purposes from any of those sources.

Source: SL 2004, ch 15, § 30.



§ 1-16H-31 Acquisition, improvement, maintenance, and decommissioning of projects.

1-16H-31. Acquisition, improvement, maintenance, and decommissioning of projects. The authority may acquire, develop, construct, improve, maintain, operate, and decommission any project, either under its own direction or through collaboration with any approved applicant, or acquire any project through purchase or otherwise, using for that purpose the proceeds derived from its sale of revenue bonds, notes, or other instruments or governmental loans, grants, or other funds, and hold title to those projects in the name of the authority.

Source: SL 2004, ch 15, § 31, eff. Feb. 11, 2004; SL 2009, ch 1, § 27.



§ 1-16H-31.1 Subsurface property defined.

1-16H-31.1. Subsurface property defined. For the purpose of §§ 1-16H-31.1 to 1-16H-31.10, inclusive, the term, subsurface property, means complete fee title to real property located one hundred feet or more below the surface, including the right to use such real property to construct, operate, support and maintain underground facilities, for scientific and technological experimentation and exploration, for the commercial exploitation of the subsurface for purposes other than mineral extraction, and for any other lawful purpose. The term, subsurface property, does not include ownership or the right to occupancy of the surface.

Source: SL 2005, ch 12, § 1.



§ 1-16H-31.2 Condemnation of subsurface property for purpose of acquiring, developing,constructing, maintaining, or operating projects--Limitation--Procedures.

1-16H-31.2. Condemnation of subsurface property for purpose of acquiring, developing, constructing, maintaining, or operating projects--Limitation--Procedures. The authority may condemn private and public subsurface property for public use for the purposes of acquiring, developing, constructing, maintaining, or operating projects. The authority may only condemn subsurface property upon or through which it already owns or controls some, but not all, property rights. If the authority deems it necessary to condemn any subsurface property for such purpose, it shall, by resolution, declare the condemnation necessary, stating the purposes and extent thereof. Thereupon, proceedings for condemnation shall be undertaken in the name of the authority, as provided in chapter 21-35 and this chapter.

Source: SL 2005, ch 12, § 2.



§ 1-16H-31.3 Declaration of taking--Contents.

1-16H-31.3. Declaration of taking--Contents. In any proceeding initiated under this chapter and chapter 21-35, the authority may, at any time before final judicial determination of the rights of the parties, file a declaration of taking, signed by the authority, declaring the extent of the subsurface property interest taken for the use of the authority.

The declaration of taking shall contain:

(1) A statement of the authority under which and the use for which the subsurface property interest is taken;

(2) A description of the subsurface property interest taken sufficient for identification thereof;

(3) A legal description of the subsurface property subject to or affected by the taking;

(4) The names of the owners of the property or persons in interest in the subsurface property, and a description of the interest claimed by each, as are known;

(5) A statement of the sum of money estimated by the authority to be just compensation for the subsurface property interest taken and damaged; and

(6) A detailed appraisal upon which the amount of the authority's estimate is based.
Source: SL 2005, ch 12, § 3.



§ 1-16H-31.4 Effective date of condemnation and right to just compensation.

1-16H-31.4. Effective date of condemnation and right to just compensation. Title to the subsurface property interest specified in the declaration vests in the authority and the subsurface property interest is deemed condemned and taken for the use of the authority, and the right to just compensation for the subsurface property interest vests in the persons entitled thereto either on the date the decision is rendered pursuant to the hearing provided for in § 21-35-10.1 or the date the hearing is waived, either by consent in writing or by failing to make demand for the hearing within the time allowed.

Source: SL 2005, ch 12, § 4; SL 2009, ch 1, § 28.



§ 1-16H-31.5 Notice of hearing on right to take--Waiver of right to question necessity--Order ofcourt.

1-16H-31.5. Notice of hearing on right to take--Waiver of right to question necessity--Order of court. Upon filing of a declaration of taking pursuant to § 1-16H-31.3, the court may fix the time within which, and the terms upon which, the parties in possession are required to surrender possession to the authority. A notice shall be issued stating that if the defendants do not appear in or respond to the proceedings within thirty days after service of the notice, exclusive of the day of service, the authority shall apply to the court for an order of possession. A notice of hearing shall then be issued by the court and served as provided in § 1-16H-31.6 upon the record owners of all subsurface property sought to be acquired or damaged. The notice shall state a time and place for hearing not less than thirty days from the date of service, unless the waiver of hearing provided by § 21-35-10.1 is filed, in which case the hearing may be held sooner. The court may make such orders in respect to encumbrances, liens, rents, taxes, assessments, insurance and other charges, if any, as are just and equitable.

Source: SL 2005, ch 12, § 5.



§ 1-16H-31.6 Service or mailing of copy of declaration of taking and amendments.

1-16H-31.6. Service or mailing of copy of declaration of taking and amendments. A copy of the declaration of taking filed pursuant to § 1-16H-31.2 and any amendments thereto shall be served with the condemnation petition or by mailing a copy thereof to each of the known defendants by registered mail at the defendant's last known post office address.

Source: SL 2005, ch 12, § 6.



§ 1-16H-31.7 Amendments to the declaration of taking--Filing.

1-16H-31.7. Amendments to the declaration of taking--Filing. If any person who is a proper party defendant or if any affected subsurface property is omitted from the declaration of taking filed pursuant to § 1-16H-31.2, the authority may file amendments to include the person or subsurface property. Any amendment from the time of filing has the same force and effect as if it were included in the original proceedings. The misnaming or omission of any defendant's name does not defer the effect of the declaration of taking.

Source: SL 2005, ch 12, § 7.



§ 1-16H-31.8 Deposit with court of money representing just compensation for subsurface property--Expedition of proceedings.

1-16H-31.8. Deposit with court of money representing just compensation for subsurface property--Expedition of proceedings. If the authority elects to utilize the procedures set forth in §§ 1-16H-31.2 to 1-16H-31.7, inclusive, for possession of subsurface property, the authority shall deposit with the court the money required by § 21-35-11 as a condition to the exercise of such power. In that case, the court and the attorneys shall expedite the proceedings for the distribution of the money deposited and for the ascertainment and payment of just compensation.

Source: SL 2005, ch 12, § 8.



§ 1-16H-31.9 Distribution of money on deposit with the court--Judgment against authority fordeficiency.

1-16H-31.9. Distribution of money on deposit with the court--Judgment against authority for deficiency. Upon application of the parties in interest, the court may order that all of the money deposited in court pursuant to § 1-16H-31.8, or any part thereof, be paid for or on account of the just compensation to be awarded in the proceeding. If the compensation finally awarded for the subsurface property interest taken, or any part thereof, exceeds the amount of money received by any person so entitled, the court shall enter judgment against the authority for the amount of the deficiency.

Source: SL 2005, ch 12, § 9.



§ 1-16H-31.10 Application of other provisions to subsurface property rights taken by authority.

1-16H-31.10. Application of other provisions to subsurface property rights taken by authority. The provisions of chapters 45-4 and 45-5A do not apply to subsurface property rights taken by the authority pursuant to §§ 1-16H-31.1 to 1-16H-31.10, inclusive.

Source: SL 2005, ch 12, § 10.



§ 1-16H-32 Intergovernmental agreements.

1-16H-32. Intergovernmental agreements. The authority may enter into intergovernmental agreements with any governmental agency.

Source: SL 2004, ch 15, § 32.



§ 1-16H-33 Sharing of agency employees.

1-16H-33. Sharing of agency employees. The authority may share employees with governmental agencies.

Source: SL 2004, ch 15, § 33.



§ 1-16H-34 Inapplicability of § 5-2-19.

1-16H-34. Inapplicability of § 5-2-19. The provisions of § 5-2-19 do not apply to real or personal property given to the authority.

Source: SL 2004, ch 15, § 34.



§ 1-16H-35 Transfer or exchange of property with other state agencies.

1-16H-35. Transfer or exchange of property with other state agencies. Any department, board, commission, agency, or officer of this state or the Board of Regents of the State of South Dakota, may transfer jurisdiction of or title to any property to, or may exchange property under its control with, the authority if the transfer or exchange is approved in writing by the Governor as being advantageous to the state.

Source: SL 2004, ch 15, § 35.



§ 1-16H-36 Designation of depositories.

1-16H-36. Designation of depositories. The authority shall designate a qualified public depository as defined in § 4-6A-1 as a depository of its money. Those depositories shall be designated only within the state and upon condition that bonds approved as to form and surety by the authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by the depositories to the authority, those bonds to be conditioned for the safekeeping and prompt repayment of the deposits. If any of the funds of the authority are deposited by the treasurer in any such depository, the treasurer and the sureties on the treasurer's official bond are, to that extent, exempt from liability for the loss of any of the deposited funds by reason of the failure, bankruptcy, or any other act or default of the depository. However, the authority may accept assignments of collateral by any depository of its funds to secure the deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds consistent with the provisions of chapter 4-6A.

Source: SL 2004, ch 15, § 36.



§ 1-16H-37 Tax exemption of authority.

1-16H-37. Tax exemption of authority. The income of the authority and all land, improvements, equipment, fixtures, or other property interests owned by the authority are exempt from all taxation in the State of South Dakota. The authority is exempt from the provisions of chapter 47-31B.

Source: SL 2004, ch 15, § 37, eff. Feb. 11, 2004.



§ 1-16H-38 Authority reports to Governor's Office of Economic Development.

1-16H-38. Authority reports to Governor's Office of Economic Development. The authority is attached to the Governor's Office of Economic Development for reporting purposes. The authority shall submit such records, information, and reports in the form and at such times as required by the commissioner. However, the authority shall report at least annually.

Source: SL 2004, ch 15, § 38, eff. Feb. 11, 2004; SL 2011, ch 1 (Ex. Ord. 11-1), § 87, eff. Apr. 12, 2011.



§ 1-16H-39 Informational budget.

1-16H-39. Informational budget. Notwithstanding any other provisions of law, all funds received by the authority shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2004, ch 15, § 39.



§ 1-16H-40 Transfer of functions and programs of Homestake Laboratory Conversion Project.

1-16H-40. Transfer of functions and programs of Homestake Laboratory Conversion Project. The functions and programs of the former Homestake Laboratory Conversion Project are transferred to the authority.

Source: SL 2004, ch 15, § 40.



§ 1-16H-41 Homestake Mine donation.

1-16H-41. Homestake Mine donation. The authority may accept the donation of the former Homestake Mine in Lead, South Dakota, or any part thereof.

Source: SL 2004, ch 15, § 41.



§ 1-16H-42 Severability of provisions.

1-16H-42. Severability of provisions. The sections, clauses, sentences, and parts of this chapter are severable, are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this chapter would otherwise be unconstitutional or ineffective. It is the intention of this chapter to confer upon the authority the whole or any part of the powers in this chapter provided for, and if any one or more sections, clauses, sentences, and parts of this chapter are for any reason questioned in any court of competent jurisdiction and are adjudged unconstitutional or invalid, the judgment does not affect, impair, or invalidate the remaining provisions thereof, but is confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any section, clause, sentence, or part of this chapter in any one or more instances does not affect or prejudice its applicability or validity in any other instance.

Source: SL 2004, ch 15, § 42.



§ 1-16H-43 Immunity from liability for condition or use of certain donated property.

1-16H-43. Immunity from liability for condition or use of certain donated property. Any person who donates or otherwise conveys without cost any underground mine workings and related real or personal property, including fixtures or structures, to the Science and Technology Authority for public use or benefit is immune from any liability under state law which arises from its condition or use after donation of the mine workings and related property. This section applies only upon affirmative acceptance of the donation by the authority and approval of the donation acceptance by the Governor.

Source: SL 2004, ch 16, § 1.



§ 1-16H-44 Property tax exemption for certain leased property in Lawrence County.

1-16H-44. Property tax exemption for certain leased property in Lawrence County. If the authority leases land, improvements, equipment, fixtures, or other property interests in Lawrence County to an entity that:

(1) Is organized and operated on a not-for-profit basis;

(2) Is organized as a limited liability company;

(3) Has members of the limited liability company otherwise qualifying for exemption from real property taxation in the state where the entity's headquarters are located; and

(4) Is organized and operated for scientific research and related educational purposes;
the property and any possessory interest in the property is exempt from real property taxation.

Source: SL 2011, ch 8, § 1.






Chapter 16I - South Dakota Energy Infrastructure Authority

§ 1-16I-1 Definitions.

1-16I-1. Definitions. Terms used in this chapter mean as follows:

(1) "Authority," the South Dakota Energy Infrastructure Authority created pursuant to this chapter;

(2) "Board," the board of directors of the authority.
Source: SL 2005, ch 13, § 1.



§ 1-16I-2 South Dakota Energy Infrastructure created--Purpose.

1-16I-2. South Dakota Energy Infrastructure created--Purpose. The South Dakota Energy Infrastructure Authority is created as a body corporate and politic to diversify and expand the state's economy by developing in this state the energy production facilities and the energy transmission facilities necessary to produce and transport energy to markets within the state and outside of the state.

Source: SL 2005, ch 13, § 2; SL 2007, ch 1, § 1.



§ 1-16I-3 Power of authority to finance, construct, and operate energy transmission facilities--Partnerships.

1-16I-3. Power of authority to finance, construct, and operate energy transmission facilities--Partnerships. The authority may provide for the financing, construction, development, maintenance, and operation of new or upgraded energy transmission facilities. The authority may own, lease, or rent such facilities. The authority may enter into partnerships with public and private entities to develop and operate such facilities.

Source: SL 2005, ch 13, § 3.



§ 1-16I-4 Divestiture of ownership of energy transmission facility--Recovery of investment.

1-16I-4. Divestiture of ownership of energy transmission facility--Recovery of investment. If the authority becomes the owner or partial owner of any energy transmission facility, the authority shall divest itself of ownership as soon as economically practical. Recovery by the authority of its net investment in the energy production facility or energy transmission facility is deemed to be economically practical.

Source: SL 2005, ch 13, § 4.



§ 1-16I-5 Maximum amount of outstanding bonds--Legislative approval of issuance--Contracts.

1-16I-5. Maximum amount of outstanding bonds--Legislative approval of issuance--Contracts. In order to finance energy transmission facilities as authorized pursuant to this chapter, the authority may issue and have outstanding bonds to finance such facilities in an amount not to exceed one billion dollars. However, no bonds may be issued until the issuance of the bonds is specifically approved by an act of the Legislature. The authority shall have contracts sufficient to justify the issuance of bonds.

Source: SL 2005, ch 13, § 5; SL 2007, ch 1, § 2.



§ 1-16I-6 Duties of authority.

1-16I-6. Duties of authority. The authority shall:

(1) Meet with any interested owner of transmission lines in South Dakota and any interested generator and distributor of electricity to consumers in South Dakota to understand the generation of electricity in South Dakota and the transmission enhancements needed for the transmission of electricity to, from, and within South Dakota, and to analyze how the authority could proactively assist in developing the generation and transmission infrastructure;

(2) Report its findings and make recommendations to the Governor, the Legislature, and the South Dakota congressional delegation at least once every five years concerning what the private sector, the state, and the federal government can do to create and enhance the generation of electricity in South Dakota and the transmission of electricity to, from, and within South Dakota, including, as appropriate, the export of South Dakota's wind power resource;

(3) Evaluate state laws and rules affecting electric generation and electric transmission and make recommendations to the Governor and the Legislature for improvements;

(4) Evaluate federal laws and rules affecting electric generation and electric transmission and make recommendations to the South Dakota congressional delegation for improvements;

(5) Identify opportunities where owners of transmission lines in South Dakota and generators and distributors of electricity to consumers in South Dakota can cooperate to improve and increase electric transmission in South Dakota and communicate those opportunities to owners, generators, and distributors of electricity in South Dakota;

(6) Assist any entity that wants to build new or upgrade existing electric transmission facilities to, from, and within South Dakota by helping the entity develop a business plan and identify financing options; and

(7) Assist other state transmission authorities and any federal or regional entity wanting to build new or upgrade existing transmission facilities to deliver electricity to, from, and within South Dakota.
Source: SL 2005, ch 13, § 6; SL 2007, ch 1, § 3; SL 2008, ch 12, § 1.



§ 1-16I-7 Board of directors--Appointment--Terms.

1-16I-7. Board of directors--Appointment--Terms. The governing and administrative powers of the authority are vested in its board of directors consisting of five members. The Governor shall appoint the directors. Not all members of the board may be of the same political party. The terms of the members of the board may not exceed six years. The terms of the initial board of directors shall be staggered by the drawing of lots so that not more than two of the director's terms shall end at the same time. Members of the board may serve more than one term.

Source: SL 2005, ch 13, § 7; SL 2011, ch 74, § 2.



§ 1-16I-8 Removal of board members--Grounds.

1-16I-8. Removal of board members--Grounds. The Governor may remove any member of the board for cause, including incompetence, neglect of duty, or malfeasance in office.

Source: SL 2005, ch 13, § 8.



§ 1-16I-9 Compensation of members--Reimbursement of expenses.

1-16I-9. Compensation of members--Reimbursement of expenses. Members of the board shall receive compensation for the performance of their duties as established by the Legislature in accordance with § 4-7-10.4 from the funds of the authority. Members may be reimbursed at rates established by the Board of Finance for necessary expenses, including travel and lodging expenses, incurred in connection with the performance of their duties as members.

Source: SL 2005, ch 13, § 9; SL 2007, ch 1, § 4.



§ 1-16I-10 Oath of office.

1-16I-10. Oath of office. Each member of the board shall, before entering upon the duties of office, take and subscribe the constitutional oath of office.

Source: SL 2005, ch 13, § 10.



§ 1-16I-11 Executive director, agents, and employees--Duties--Compensation.

1-16I-11. Executive director, agents, and employees--Duties--Compensation. The board may appoint an executive director. The executive director may not be a member of the board. The executive director shall hold office at the discretion of the board. The executive director shall be the chief administrative and operational officer of the authority, shall direct and supervise its administrative affairs and general management, shall perform such other duties as may be prescribed from time to time by the board, and shall receive compensation fixed by the board. The executive director shall attend all meetings of the board. However, no action of the board or the authority is invalid on account of the absence of the executive director from a meeting. The board may engage the services of such other agents and employees as they deem appropriate, including attorneys, appraisers, scientists, researchers, engineers, accountants, credit analysts, and other consultants, and may prescribe their duties and fix their compensation.

Source: SL 2005, ch 13, § 11.



§ 1-16I-12 Meetings of the board.

1-16I-12. Meetings of the board. The board shall meet on the call of the chair, upon the written request of three members of the board, or upon the request of the executive director.

Source: SL 2005, ch 13, § 12; SL 2007, ch 1, § 5.



§ 1-16I-13 Quorum--Vote required for action.

1-16I-13. Quorum--Vote required for action. A majority of the members of the board constitute a quorum for the transaction of business. All official acts of the authority shall require the affirmative vote of at least three members of the board at a meeting of the board at which the members casting those affirmative votes are present.

Source: SL 2005, ch 13, § 13; SL 2007, ch 1, § 6.



§ 1-16I-14 Business interests not disqualification for membership--Abstention where conflictof interest.

1-16I-14. Business interests not disqualification for membership--Abstention where conflict of interest. Notwithstanding any other law to the contrary it is not a conflict of interest for a trustee, director, officer, or employee of any financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architectural firm, utility company, engineering firm, mining firm, insurance company, energy company, or any other firm, person, or corporation to serve as a member of the authority, if the trustee, director, officer, or employee abstains from deliberation, action, and vote by the authority in each instance where the business affiliation of any such trustee, director, officer, or employee is involved.

Source: SL 2005, ch 13, § 14.



§ 1-16I-15 Open meetings--Notice--Resolutions.

1-16I-15. Open meetings--Notice--Resolutions. Each meeting of the authority for any purpose whatsoever shall be open to the public as required by chapter 1-25. Notice of meetings shall be as provided in the bylaws of the authority. Resolutions need not be published or posted.

Source: SL 2005, ch 13, § 15.



§ 1-16I-16 Record of proceedings--Custodian of books, documents, and papers--Copies--Certification.

1-16I-16. Record of proceedings--Custodian of books, documents, and papers--Copies--Certification. The executive director or other person designated by the authority shall keep a record of the proceedings thereof and shall be custodian of all books, documents, and papers filed with the authority, the minute books or journal of the authority and its official seal. The executive director or other person designated by the authority may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies and all persons dealing with the authority may rely on such certificates.

Source: SL 2005, ch 13, § 16.



§ 1-16I-17 Fees for use of transmission facilities--Borrowing funds--Leases.

1-16I-17. Fees for use of transmission facilities--Borrowing funds--Leases. The authority shall establish and collect fees, schedules of fees, rentals and other charges for the use of the transmission facilities of the authority as the board may determine, and may borrow funds for the execution of the purposes of the authority, and mortgage and pledge any lease or leases granted, assigned, or subleased by the authority.

Source: SL 2005, ch 13, § 17.



§ 1-16I-18 Powers of authority.

1-16I-18. Powers of authority. The authority may:

(1) Have perpetual succession as a body politic and corporate exercising essential public functions;

(2) Sue and be sued in its own name;

(3) Have an official seal and alter the seal at will;

(4) Maintain an office at such places within the state as the authority may designate;

(5) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(6) Employ fiscal consultants, engineers, attorneys, and such other consultants and employees as may be required and contract with agencies of the state to provide staff and support services;

(7) Procure insurance against any loss in connection with its property and other assets, including loans and notes in such amounts and from such insurers as it may deem advisable;

(8) Borrow money and issue bonds as provided by this chapter;

(9) Procure insurance, letters of credit, guarantees, or other credit enhancement arrangements from any public or private entities, including any department, agency, or instrumentality of the United States or the state, for payment of all or any portion of any bonds issued by the authority, including the power to pay premiums, fees, or other charges on any such insurance, letters of credit, guarantees, or credit arrangements;

(10) Receive and accept from any source financial aid or contributions of moneys, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this chapter subject to the conditions upon which the grants or contributions are made, including, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter;

(11) To the extent permitted under its contract with the holders of bonds of the authority, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease, or agreement of any kind to which the authority is a party;

(12) To make loans and grants to, and enter into financing agreements with, any governmental agency or any person for the costs incurred in connection with the development, construction, acquisition, improvement, maintenance, operation, or decommissioning of electric transmission facilities, or for the maintenance of the physical or structural integrity of real or personal property incorporated or which may be incorporated into such facilities, in accordance with a written agreement between the authority and such governmental agency or person. However, no such loan or grant may exceed the total cost of such facilities as determined by the governmental agency or person and approved by the authority;

(13) Cooperate with and exchange services, personnel, and information with any governmental agency;

(14) Enter into agreements for management on behalf of the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(15) Sell, exchange, lease, donate, and convey any of its properties whenever the authority finds such action to be in furtherance of the purposes for which it was organized;

(16) Acquire, hold, lease, and dispose of real and personal property, and construct, develop, maintain, operate, and decommission electric transmission facilities;

(17) Indemnify any person or governmental agency for such reasonable risks as the authority deems advisable if the indemnification is a condition of a grant, gift, or donation to the authority. However, any such obligation to indemnify may only be paid from insurance or from revenues of the authority, and such obligation does not constitute a debt or obligation of the State of South Dakota;

(18) Do any act and execute any instrument which in the authority's judgment is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it;

(19) After consultation with the Public Utilities Commission and any other relevant governmental authority, establish and charge reasonable fees, rates, tariffs, or other charges for the use of all facilities administered by the authority and for all services rendered by it;

(20) Investigate, plan, prioritize, and establish corridors for the transmission of electricity; and

(21) Acquire by condemnation, in accordance with chapter 21-35, within the state any properties necessary or useful for the authority's purposes. However, the authority may not condemn any existing facilities.
Source: SL 2005, ch 13, § 18.



§ 1-16I-19 Investment of funds.

1-16I-19. Investment of funds. The authority may invest any funds not needed for immediate investment in the following:

(1) Bonds, notes, certificates of indebtedness, treasury bills, or other securities constituting direct obligations of, or obligations the principal of and interest on which are fully guaranteed or insured by, the United States of America;

(2) Obligations issued by or obligations the principal of and interest on which are fully guaranteed or insured by any agency or instrumentality of the United States of America;

(3) Certificates of deposit or time deposits constituting direct obligations of any bank which is a qualified public depository or any savings and loan association which is a savings and loan depository under the Public Deposit Insurance Act pursuant to chapter 4-6A, unless sufficient volume of such certificates is not available at competitive interest rates. In that event, the authority may purchase noncollateralized direct obligations of any bank or savings institution or holding company if such institution or holding company is rated in the highest two quality categories by a nationally recognized rating agency;

(4) Obligations of any solvent insurance company or other corporation or business entity existing under the laws of the United States or any state thereof, if the obligation of the insurance company or other corporation or business entity is rated in the two highest classifications established by a standard rating service of insurance companies or a nationally recognized rating agency;

(5) Short term discount obligations of the Federal National Mortgage Association;

(6) Obligations issued by any state of the United States or any political subdivision, public instrumentality, or public authority of any state of the United States, which obligations are not callable before the date the principal thereof will be required to be paid and which obligations are fully secured as to both sufficiency and timely payment by, and payable solely from, securities described in subdivision (1) and which obligations are rated in the highest investment classification by at least two standard rating services of such obligations.

Any securities may be purchased at the offering or market price thereof at the time of the purchase. All securities so purchased shall mature or be redeemable on a date or dates prior to the time when, in the judgment of the authority, the funds so invested will be required for expenditure. The express judgment of the authority as to the time when any funds will be required for expenditure or be redeemable is final and conclusive. Investment in any obligation enumerated in this section may be made either directly or in the form of securities of, or other interests in, an investment company registered under the Federal Investment Act of 1940, whose shares are registered under the Federal Securities Act of 1933, and whose investments are limited to these obligations.

Source: SL 2005, ch 13, § 19.



§ 1-16I-20 Issuance of revenue bonds, notes, or other evidences of indebtedness.

1-16I-20. Issuance of revenue bonds, notes, or other evidences of indebtedness. The authority may issue revenue bonds, notes, or other evidences of indebtedness to pay the cost incurred in connection with developing, constructing, acquiring, improving, maintaining, operating, and decommissioning electric transmission facilities. For the purpose of evidencing the obligations of the authority to repay any money borrowed, the authority may, pursuant to resolution, from time to time issue and dispose of its interest bearing revenue bonds, notes, or other instruments and may also from time to time issue and dispose of such bonds, notes, or other instruments to refund, at maturity, at a redemption date or in advance of either, any revenue bonds, notes, or other instruments pursuant to redemption provisions or at any time before maturity. All such revenue bonds, notes, or other instruments shall be payable solely from the revenues or income to be derived with respect to such facilities, from the leasing or sale of such facilities, or from any other funds available to the authority for such purposes. The revenue bonds, notes, or other instruments may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may bear interest at such rate or rates, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner, and may contain such terms and covenants as may be provided by an applicable resolution.

Source: SL 2005, ch 13, § 20.



§ 1-16I-21 Suit to compel performance by holder of revenue bonds, notes, or other instrumentsissued by authority.

1-16I-21. Suit to compel performance by holder of revenue bonds, notes, or other instruments issued by authority. Any holder of any revenue bonds, notes, or other instruments issued by the authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the authority or any of its agents or employees of any contract or covenant made with the holders of such revenue bonds, notes, or other instruments, to compel such corporation, person, the authority, and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such revenue bonds, notes, or other instruments by the provision of the resolution authorizing their issuance and to enjoin such corporation, person, the authority, and any of its agents or employees from taking any action in conflict with any such contract or covenant.

Source: SL 2005, ch 13, § 21.



§ 1-16I-22 Action to compel payment of principal or interest on bonds or premium.

1-16I-22. Action to compel payment of principal or interest on bonds or premium. If the authority fails to pay the principal of or interest on any of the revenue bonds or premium, if any, as the same become due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the revenue bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the chair of the board constitutes sufficient service to give the circuit court jurisdiction of the subject matter of such a suit and jurisdiction over the authority and its officers named as defendants for the purpose of compelling such payment.

Source: SL 2005, ch 13, § 22.



§ 1-16I-23 Negotiability of bonds, notes, and other instruments--Temporary instruments.

1-16I-23. Negotiability of bonds, notes, and other instruments--Temporary instruments. Notwithstanding the form and tenor of any such revenue bonds, notes, or other instruments and in the absence of any express recital on the face of any such revenue bond, note, or other instruments that it is non-negotiable, all such revenue bonds, notes, and other instruments shall be negotiable instruments. Pending the preparation and execution of any such revenue bonds, notes, or other instruments, temporary revenue bonds, notes, or instruments may be issued as provided by resolution.

Source: SL 2005, ch 13, § 23.



§ 1-16I-24 Pledge of revenues from lease or loan agreement--Trust agreement--Remedy.

1-16I-24. Pledge of revenues from lease or loan agreement--Trust agreement--Remedy. To secure the payment of any or all of such revenue bonds, notes, or other instruments, the revenues to be received by the authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the authority in connection with the issuance thereof and the issuance of any additional revenue bonds, notes, or other instruments payable from such revenues, income, or other funds to be derived from electric transmission facilities, the authority may execute and deliver a trust agreement. A remedy for any breach or default of the terms of any such trust agreement by the authority may be by mandamus proceedings in the appropriate circuit court to compel the performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.

Source: SL 2005, ch 13, § 24.



§ 1-16I-25 Pledge or assignment of and lien on or security interest in revenues, funds, oraccounts.

1-16I-25. Pledge or assignment of and lien on or security interest in revenues, funds, or accounts. The revenue bonds or notes shall be secured as provided in the authorizing resolution which may, notwithstanding any other provision of this chapter, include in addition to any other security a specific pledge or assignment of and lien on or security interest in any or all revenues or money of the authority from whatever source which may by law be used for debt service purposes and a specific pledge or assignment of and lien on or security interest in any funds or accounts established or provided for by resolution of the authority authorizing the issuance of such revenue bonds, notes, or other instruments. Any pledge made by the authority of revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project to pay revenue bonds, notes, or other evidences of indebtedness of the authority shall be binding from the time the pledge is made. Revenues and other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay revenue bonds, notes, or other evidences of indebtedness of the authority shall be held outside of the state treasury and in the custody of the authority or a trustee or a depository appointed by the authority. Revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay revenue bonds, notes, or other evidences of indebtedness of the authority and thereafter received by the authority or such trustee or depository shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be binding against all parties having claims of any kind of tort, contract, or otherwise against the authority or the State of South Dakota, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the authority.

Source: SL 2005, ch 13, § 25.



§ 1-16I-26 Pledge by state not to impair rights and remedies of holders of bonds and notes.

1-16I-26. Pledge by state not to impair rights and remedies of holders of bonds and notes. The State of South Dakota pledges to and agrees with the holders of the revenue bonds and notes of the authority issued pursuant to this chapter that the state will not limit or decrease the rights and powers vested in the authority by this chapter so as to impair the terms of any contract made by the authority with such holders or in any way impair the rights and remedies of such holders until such revenue bonds, notes, or other instruments, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The authority may include these pledges and agreements of the state in any contract with the holders of revenue bonds, notes, or other instruments issued pursuant to this section.

Source: SL 2005, ch 13, § 26.



§ 1-16I-27 State not liable for principal or interest on bonds, notes, or obligations of authority.

1-16I-27. State not liable for principal or interest on bonds, notes, or obligations of authority. Nothing in this chapter may be construed to authorize the authority to create a debt of the state within the meaning of the Constitution or statutes of South Dakota and all revenue bonds, notes, other instruments and obligations issued by the authority pursuant to the provisions of this chapter are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security therefor. The state is not in any event liable for the payment of the principal of or interest on any bonds, notes, instruments, or obligations issued by the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement may impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power.

Source: SL 2005, ch 13, § 27.



§ 1-16I-28 Governmental bodies, financial institutions, and others authorized to invest in bondsor notes issued by authority.

1-16I-28. Governmental bodies, financial institutions, and others authorized to invest in bonds or notes issued by authority. The state and all counties, municipalities, political subdivisions, public bodies, public officers, banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, money, or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter.

Source: SL 2005, ch 13, § 28.



§ 1-16I-29 Exemption of documentary material and data involving trade secrets, etc. fromdisclosure--Consideration by authority in executive session.

1-16I-29. Exemption of documentary material and data involving trade secrets, etc. from disclosure--Consideration by authority in executive session. Any documentary material or data made or received by the authority for purposes under this chapter, to the extent that such material or data consists of trade secrets, scientific or technical secrets, matters involving national security, or commercial or financial information regarding the operation of a business, may not be considered public records, and are exempt from disclosure. Any discussion or consideration of such information may be held by the authority in executive session.

Source: SL 2005, ch 13, § 29.



§ 1-16I-30 Title to any electric transmission facility.

1-16I-30. Title to any electric transmission facility. The authority may acquire title to any electric transmission facility with respect to which it exercises its authority.

Source: SL 2005, ch 13, § 30.



§ 1-16I-31 Acquisition of property.

1-16I-31. Acquisition of property. The authority may acquire by purchase, lease, gift, or otherwise any property or rights to any property from any person or any governmental agency, whether improved for the purposes of any prospective project or unimproved. The authority may also accept any donation of funds for its purposes from any of those sources.

Source: SL 2005, ch 13, § 31.



§ 1-16I-32 Acquisition, improvement, maintenance, and decommissioning of electrictransmission facilities.

1-16I-32. Acquisition, improvement, maintenance, and decommissioning of electric transmission facilities. The authority may acquire, develop, construct, improve, maintain, operate, and decommission any electric transmission facilities, either under its own direction or through collaboration with any approved applicant, or to acquire any project through purchase or otherwise, using for that purpose the proceeds derived from its sale of revenue bonds, notes, or other instruments or governmental loans, grants, or other funds and to hold title to those projects in the name of the authority.

Source: SL 2005, ch 13, § 32.



§ 1-16I-33 Intergovernmental agreements.

1-16I-33. Intergovernmental agreements. The authority may enter into intergovernmental agreements with any governmental agency.

Source: SL 2005, ch 13, § 33.



§ 1-16I-34 Sharing of agency employees.

1-16I-34. Sharing of agency employees. The authority may share employees with governmental agencies.

Source: SL 2005, ch 13, § 34.



§ 1-16I-35 Inapplicability of § 5-2-19.

1-16I-35. Inapplicability of § 5-2-19. The provisions of § 5-2-19 do not apply to real or personal property given to the authority.

Source: SL 2005, ch 13, § 35.



§ 1-16I-36 Designation of depositories.

1-16I-36. Designation of depositories. The authority shall designate a qualified public depository as defined in § 4-6A-1 as a depository of its money. Those depositories shall be designated only within the state and upon condition that bonds approved as to form and surety by the authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by the depositories to the authority, those bonds to be conditioned for the safekeeping and prompt repayment of the deposits. If any of the funds of the authority are deposited by the treasurer in any such depository, the treasurer and the sureties on the treasurer's official bond are, to that extent, exempt from liability for the loss of any of the deposited funds by reason of the failure, bankruptcy, or any other act or default of the depository. However, the authority may accept assignments of collateral by any depository of its funds to secure the deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds consistent with the provisions of chapter 4-6A.

Source: SL 2005, ch 13, § 36.



§ 1-16I-37 Tax and securities exemptions of authority.

1-16I-37. Tax and securities exemptions of authority. The income of the authority and all land, improvements, equipment, fixtures, or other property interests owned by the authority are exempt from all taxation in the State of South Dakota. The authority is exempt from the provisions of chapter 47-31B.

Source: SL 2005, ch 13, § 37.



§ 1-16I-38 Authority reports to Governor's Office of Economic Development.

1-16I-38. Authority reports to Governor's Office of Economic Development. The authority is attached to the Governor's Office of Economic Development for reporting purposes. The authority shall submit such records, information, and reports in the form and at such times as required by the commissioner. However, the authority shall report at least annually.

Source: SL 2005, ch 13, § 38; SL 2011, ch 1 (Ex. Ord. 11-1), § 88, eff. Apr. 12, 2011.



§ 1-16I-39 Informational budget.

1-16I-39. Informational budget. Notwithstanding any other provisions of law, all funds received by the authority shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2005, ch 13, § 39.






Chapter 16J - South Dakota Ellsworth Development Authority

§ 1-16J-1 South Dakota Ellsworth Development Authority created.

1-16J-1. South Dakota Ellsworth Development Authority created. There is created the South Dakota Ellsworth Development Authority, a body corporate and politic, with such duties and powers as are set forth in this chapter to carry out the provisions of this chapter. The authority is hereby constituted an independent public instrumentality exercising essential public functions.

Source: SL 2009, ch 8, § 1.



§ 1-16J-2 Membership--Initial terms--Officers--Removal.

1-16J-2. Membership--Initial terms--Officers--Removal. The authority shall consist of seven members appointed by the Governor with the advice and consent of the Senate. The terms for the initial appointments shall be as follows: three members shall serve three years, two members shall serve two years, and two members shall serve one year. Not all of the members may be of the same political party. One of the members shall be designated by the Governor as chair. The members shall elect from among their number such other officers as they may determine. The Governor may remove any member of the board for cause.

Source: SL 2009, ch 8, § 2.



§ 1-16J-3 Authority reports to Governor's Office of Economic Development.

1-16J-3. Authority reports to Governor's Office of Economic Development. The authority is attached to the Governor's Office of Economic Development for reporting purposes. The authority shall submit such records, information, and reports in the form and at such times as required by the commissioner of the Governor's Office of Economic Development. However, the authority shall report to the Governor at least annually.

Source: SL 2009, ch 8, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 89, eff. Apr. 12, 2011.



§ 1-16J-4 Terms--Vacancies--Quorum.

1-16J-4. Terms--Vacancies--Quorum. All appointments to the authority after the initial appointments shall be made for a four-year term. Each member's term of office shall expire on the applicable third Monday in January, but the member shall continue to hold office until a successor is appointed and qualified. Any vacancy in the authority shall be filled by appointment for only the balance of the unexpired term. A majority of the members of the authority constitutes a quorum.

Source: SL 2009, ch 8, § 4.



§ 1-16J-5 No compensation--Reimbursement of expenses.

1-16J-5. No compensation--Reimbursement of expenses. No member of such authority may receive any compensation for services rendered under this chapter. However, members shall be reimbursed for necessary expenses incurred in connection with duties and powers prescribed by this chapter.

Source: SL 2009, ch 8, § 5.



§ 1-16J-6 Employment of personnel.

1-16J-6. Employment of personnel. The authority may employ agents and employees necessary to carry out the duties and purposes of the authority.

Source: SL 2009, ch 8, § 6.



§ 1-16J-7 Powers of authority.

1-16J-7. Powers of authority. For the purpose of protecting and promoting the economic impact of Ellsworth Air Force Base and associated industry, and to promote the health and safety of those living or working near the base, the authority may exercise the following powers:

(1) Have perpetual succession as a body politic and corporate exercising essential public functions;

(2) Sue and be sued in its own name;

(3) Have an official seal and alter the seal at will;

(4) Maintain an office at such places within the state as the authority may designate;

(5) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(6) Borrow money and accept gifts;

(7) Apply for and use gifts, grants, or loans of money or other property from the United States, the state, a unit of local government, or any person for any authority purposes and enter into agreements required in connection therewith;

(8) Hold, use, and dispose of such moneys or property for any authority purposes in accordance with the terms of the gift, grant, loan, or agreement;

(9) Employ fiscal consultants, engineers, attorneys, management service providers, and such other consultants and employees as may be required and contract with agencies of the state to provide staff and support services;

(10) Procure insurance against any loss in connection with its property and other assets, including loans, bonds, and notes in such amounts and from such insurers as it may deem advisable;

(11) Hold, control, and acquire by donation or purchase any private or public easements, dedications to public use, platted reservations for private or public purposes, or any reservations for those purposes authorized by this chapter and make use of such easements, dedications, or reservations for any of the purposes authorized by this chapter;

(12) Lease as lessor or lessee to or from any person, firm, limited liability company, corporation, association or body, public or private, any projects of the type that the authority may undertake and facilities or property of any nature for the use of the authority to carry out any of the purposes authorized by this chapter;

(13) Borrow money and issue bonds, certificates, warrants, notes, or other evidence of indebtedness as provided by this chapter;

(14) Procure insurance, letters of credit, guarantees, or other credit enhancement arrangements from any public or private entities, including any department, agency, or instrumentality of the United States or the state, for payment of all or any portion of any bonds issued by the authority, including the power to pay premiums, fees, or other charges on any such insurance, letters of credit, guarantees, or credit arrangements;

(15) Receive and accept from any source financial aid or contributions of moneys, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this chapter subject to the conditions upon which the grants or contributions are made, including gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter;

(16) To the extent permitted under its contract with the holders of bonds of the authority, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease, or agreement of any kind to which the authority is a party;

(17) Make loans and grants to, and enter into financing agreements with, any governmental agency or any person for the costs incurred in connection with the development, construction, acquisition, improvement, maintenance, operation, or decommissioning of any facilities, or for the maintenance of the physical or structural integrity of real or personal property incorporated or which may be incorporated into such facilities, in accordance with a written agreement between the authority and such governmental agency or person. However, no such loan or grant may exceed the total cost of such facilities as determined by the governmental agency or person and approved by the authority;

(18) Cooperate with and exchange services, personnel, and information with any governmental agency or political subdivision;

(19) Enter into agreements for management on behalf of the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(20) Sell, exchange, lease, donate, and convey any of its properties whenever the authority finds such action to be in furtherance of the purposes for which it was organized;

(21) Purchase from a willing seller, construct, develop, maintain, hold, lease, license, operate, dispose of, or decommission real and personal property projects, facilities, or any undertaking necessary for establishing compatible land use, as provided for in subdivision 50-10-32(2), around Ellsworth Air Force Base, or generally suitable for protecting or promoting the economic impact on the state of Ellsworth Air Force Base and related industries;

(22) Indemnify any person or governmental agency for such reasonable risks as the authority deems advisable if the indemnification is a condition of a grant, gift, or donation to the authority. However, any such obligation to indemnify may only be paid from insurance or from revenues of the authority, and such obligation does not constitute a debt or obligation of the State of South Dakota;

(23) Acquire by eminent domain, in accordance with chapter 21-35, any private property that falls within the boundaries of Ellsworth Air Force Base, or property described in the 1994 United States Department of Defense approved Ellsworth Air Force Base Air Installation Compatible Use Zone Study as a clear zone or an accident potential zone one or two, or property located within the noise contours identified by the study, but only as necessary for the authority's purposes to establish a compatible land use as provided for in the study;

(24) Cooperate with, or contract with, other governmental agencies or political subdivisions as may be necessary, convenient, incidental, or proper in connection with any of the powers, duties, or purposes authorized by this chapter; and

(25) Construct, purchase, license, lease, or operate a bulk wastewater treatment facility and pipelines necessary to contract for bulk treatment of wastewater generated by Ellsworth Air Force Base, the city of Box Elder, or other authorized sewer utilities generating wastewater in the Box Elder Creek watershed. However, the authority may not provide wastewater treatment service to any property located within any municipality's subdivision jurisdiction as defined in §§ 11-6-26 and 9-4-14 without first obtaining the municipality's consent.
Source: SL 2009, ch 8, § 7.



§ 1-16J-8 Investments by authority.

1-16J-8. Investments by authority. The authority may invest in the following:

(1) Bonds, notes, certificates of indebtedness, treasury bills, or other securities constituting direct obligations of, or obligations the principal of and interest on which are fully guaranteed or insured by, the United States of America;

(2) Obligations issued by, or obligations, the principal of and interest on which, are fully guaranteed or insured by, any agency or instrumentality of the United States of America;

(3) Certificates of deposit or time deposits constituting direct obligations of any bank which is a qualified public depository or any savings and loan association which is a savings and loan depository under the Public Deposit Insurance Act pursuant to chapter 4-6A, unless sufficient volume of such certificates is not available at competitive interest rates. In that event, the authority may purchase non-collateralized direct obligations of any bank or savings institution or holding company if such institution or holding company is rated in one of the highest two quality categories by a nationally recognized rating agency;

(4) Obligations of any solvent insurance company or other corporation or business entity existing under the laws of the United States or any state thereof, if the obligation of the insurance company or other corporation or business entity is rated in one of the two highest classifications established by a standard rating service of insurance companies or a nationally recognized rating agency;

(5) Short term discount obligations of the Federal National Mortgage Association;

(6) Obligations issued by any state of the United States or any political subdivision, public instrumentality, or public authority of any state of the United States, which obligations are not callable before the date the principal of the obligation will be required to be paid and which obligations are fully secured as to both sufficiency and timely payment by, and payable solely from, securities described in subdivision (1) and which obligations are rated in the highest investment classification by at least two standard rating services of such obligations;

(7) An account with the State Investment Council.

Any securities may be purchased at the offering or market price of the security at the time of the purchase. Any security so purchased shall mature or be redeemable on a date or dates prior to the time when, in the judgment of the authority, the funds so invested will be required for expenditure. The express judgment of the authority as to the time when any funds will be required for expenditure or be redeemable is final and conclusive. Investment in any obligation enumerated in this section may be made either directly or in the form of securities of, or other interests in, an investment company registered under the Federal Investment Act of 1940, whose shares are registered under the Federal Securities Act of 1933, and whose investments are limited to these obligations.

Source: SL 2009, ch 8, § 8.



§ 1-16J-9 Issuance of revenue bonds, notes, or other evidences of indebtedness.

1-16J-9. Issuance of revenue bonds, notes, or other evidences of indebtedness. The authority may issue revenue bonds, notes, or other evidences of indebtedness to pay the cost incurred in connection with developing, constructing, acquiring, improving, maintaining, operating, and decommissioning projects. For the purpose of evidencing the obligations of the authority to repay any money borrowed, the authority may, pursuant to resolution, from time to time issue and dispose of its interest bearing revenue bonds, notes, or other instruments and may also from time to time issue and dispose of such bonds, notes, or other instruments to refund, at maturity, at a redemption date or in advance of either, any revenue bonds, notes, or other instruments pursuant to redemption provisions or at any time before maturity. Any such revenue bonds, notes, or other instruments shall be payable solely from the revenues or income to be derived with respect to such projects, from the leasing or sale of such projects, or from any other funds available to the authority for such purposes. The revenue bonds, notes, or other instruments may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may bear interest at such rate or rates, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner, and may contain such terms and covenants as may be provided by an applicable resolution.

Source: SL 2009, ch 8, § 9.



§ 1-16J-10 Suit to compel performance by holder of revenue bonds, notes, or other instrumentsissued by authority.

1-16J-10. Suit to compel performance by holder of revenue bonds, notes, or other instruments issued by authority. Any holder of any revenue bonds, notes, or other instruments issued by the authority may bring suits at law or proceedings in equity to compel the performance and observance by any person or by the authority or any of its agents or employees of any contract or covenant made with the holders of such revenue bonds, notes, or other instruments, to compel such person or the authority or any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such revenue bonds, notes, or other instruments by the provision of the resolution authorizing their issuance and to enjoin such person or the authority or any of its agents or employees from taking any action in conflict with any such contract or covenant.

Source: SL 2009, ch 8, § 10.



§ 1-16J-11 Action to compel payment of principal or interest on bonds or premium.

1-16J-11. Action to compel payment of principal or interest on bonds or premium. If the authority fails to pay the principal of, or interest on, any of the revenue bonds or premium, if any, as the principal or interest becomes due, a civil action to compel payment may be instituted in circuit court by the holder or holders of the revenue bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the chair of the authority constitutes sufficient service to give the circuit court jurisdiction of the subject matter of such a suit and jurisdiction over the authority and its officers named as defendants for the purpose of compelling such payment.

Source: SL 2009, ch 8, § 11.



§ 1-16J-12 Negotiability of bonds, notes, and other instruments--Temporary instruments.

1-16J-12. Negotiability of bonds, notes, and other instruments--Temporary instruments. Notwithstanding the form and tenor of any such revenue bond, note, or other instrument and in the absence of any express recital on the face of any such revenue bond, note, or other instrument that it is nonnegotiable, any such revenue bond, note, and other instrument is a negotiable instrument. Pending the preparation and execution of any such revenue bond, note, or other instrument, a temporary revenue bond, note, or instrument may be issued as provided by resolution.

Source: SL 2009, ch 8, § 12.



§ 1-16J-13 Pledge of revenues from lease or loan agreement--Trust agreement--Remedy.

1-16J-13. Pledge of revenues from lease or loan agreement--Trust agreement--Remedy. To secure the payment of any revenue bond, note, or other instrument, the revenues to be received by the authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the authority in connection with the issuance thereof and the issuance of any additional revenue bond, note, or other instrument payable from such revenue, income, or other fund to be derived from any facilities, the authority may execute and deliver a trust agreement. A remedy for any breach or default of the terms of any such trust agreement by the authority may be by mandamus proceedings in circuit court to compel the performance and compliance with the trust agreement, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.

Source: SL 2009, ch 8, § 13.



§ 1-16J-14 Pledge or assignment of and lien on or security interest in revenues, funds, oraccounts.

1-16J-14. Pledge or assignment of and lien on or security interest in revenues, funds, or accounts. Any revenue bonds or notes shall be secured as provided in the authorizing resolution which may, notwithstanding any other provision of this chapter, include in addition to any other security, a specific pledge or assignment of and lien on, or security interest in, any or all revenues or money of the authority from whatever source that may by law be used for debt service purposes and a specific pledge or assignment of, and lien on, or security interest in, any funds or accounts established or provided for by resolution of the authority authorizing the issuance of any such revenue bond, note, or other instrument. Any pledge made by the authority of revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project to pay any revenue bond, note, or other evidence of indebtedness of the authority is binding from the time the pledge is made. Revenues and other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay any revenue bond, note, or other evidence of indebtedness of the authority shall be held outside of the state treasury and in the custody of the authority or a trustee or a depository appointed by the authority. Revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay any revenue bond, note, or other evidence of indebtedness of the authority and thereafter received by the authority or such trustee or depository shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge is binding against all parties having claims of any kind of tort, contract, or otherwise against the authority or the State of South Dakota, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the authority.

Source: SL 2009, ch 8, § 14.



§ 1-16J-15 Pledge by state not to impair rights and remedies of holders of bonds and notes.

1-16J-15. Pledge by state not to impair rights and remedies of holders of bonds and notes. The State of South Dakota pledges to and agrees with the holders of the revenue bonds and notes of the authority issued pursuant to this chapter that the state will not limit or decrease the rights and powers vested in the authority by this chapter so as to impair the terms of any contract made by the authority with such holders or in any way impair the rights and remedies of such holders until such revenue bonds, notes, or other instruments, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The authority may include these pledges and agreements of the state in any contract with the holders of revenue bonds, notes, or other instruments issued pursuant to this section.

Source: SL 2009, ch 8, § 15.



§ 1-16J-16 State not liable for principal or interest on bonds, notes, or obligations of authority.

1-16J-16. State not liable for principal or interest on bonds, notes, or obligations of authority. Nothing in this chapter may be construed to authorize the authority to create a debt of the state within the meaning of the Constitution or statutes of South Dakota and all revenue bonds, notes, and other instruments and obligations issued by the authority pursuant to the provisions of this chapter are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security therefor. The state is not liable for the payment of the principal of, or interest on, any bonds, notes, instruments, or obligations issued by the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement may impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power.

Source: SL 2009, ch 8, § 16.



§ 1-16J-17 Governmental bodies, financial institutions, and others authorized to invest in bondsor notes issued by authority.

1-16J-17. Governmental bodies, financial institutions, and others authorized to invest in bonds or notes issued by authority. The state and all counties, municipalities, political subdivisions, public bodies, public officers, banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, money, or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter.

Source: SL 2009, ch 8, § 17.



§ 1-16J-18 Exemption of documentary material and data from disclosure--Consideration byauthority in executive session.

1-16J-18. Exemption of documentary material and data from disclosure--Consideration by authority in executive session. Any documentary material or data made or received by the authority for purposes under this chapter, to the extent that such material or data consists of trade secrets, scientific or technical secrets, matters involving national security, or commercial or financial information regarding the operation of a business, may not be considered public records, and are exempt from disclosure. Any discussion or consideration of such information, any discussion of personnel matters, and any discussion of strategy related to any contract negotiation, may be held by the authority in executive session.

Source: SL 2009, ch 8, § 18.



§ 1-16J-19 Title to project.

1-16J-19. Title to project. The authority may acquire title to any project with respect to which it exercises its authority.

Source: SL 2009, ch 8, § 19.



§ 1-16J-20 Inapplicability of § 5-2-19.

1-16J-20. Inapplicability of § 5-2-19. The provisions of § 5-2-19 do not apply to real or personal property given to the authority.

Source: SL 2009, ch 8, § 20.



§ 1-16J-21 Designation of depositories.

1-16J-21. Designation of depositories. The authority shall designate a qualified public depository as defined in § 4-6A-1 as a depository of its money. Those depositories shall be designated only within the state and upon condition that bonds approved as to form and surety by the authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by the depositories to the authority, those bonds to be conditioned for the safekeeping and prompt repayment of the deposits. If any of the funds of the authority are deposited by the treasurer in any such depository, the treasurer and the sureties on the treasurer's official bond are, to that extent, exempt from liability for the loss of any of the deposited funds by reason of the failure, bankruptcy, or any other act or default of the depository. However, the authority may accept assignments of collateral by any depository of its funds to secure the deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds consistent with the provisions of chapter 4-6A.

Source: SL 2009, ch 8, § 21.



§ 1-16J-22 Tax and securities exemptions of authority.

1-16J-22. Tax and securities exemptions of authority. The income of the authority and all land, improvements, equipment, fixtures, or other property interests owned by the authority are exempt from all taxation in the State of South Dakota. However, nothing in this section exempts from taxation the value of any leasehold interests in the property of the authority that is held by any third party. The authority is exempt from the provisions of chapter 47-31B.

Source: SL 2009, ch 8, § 22.



§ 1-16J-23 Informational budget.

1-16J-23. Informational budget. Notwithstanding any other provisions of law, all funds received by the authority shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2009, ch 8, § 23.



§ 1-16J-24 Intergovernmental agreements.

1-16J-24. Intergovernmental agreements. The authority may enter into intergovernmental agreements with any governmental agency or political subdivision.

Source: SL 2009, ch 8, § 24.



§ 1-16J-25 Sharing of agency employees.

1-16J-25. Sharing of agency employees. The authority may share employees with governmental agencies.

Source: SL 2009, ch 8, § 25.



§ 1-16J-26 Powers not limited or created.

1-16J-26. Powers not limited or created. Nothing in this chapter limits any power granted to any municipality or county government nor creates any police or taxing power in the authority.

Source: SL 2009, ch 8, § 26.






Chapter 17 - Advisory Public Lands Committee [Repealed]

CHAPTER 1-17

ADVISORY PUBLIC LANDS COMMITTEE [REPEALED]

[Repealed by SL 1976, ch 20, § 14]



Chapter 18 - South Dakota Historical Society

§ 1-18-1 Repealed.

1-18-1. Repealed by SL 1974, ch 9, § 15.



§ 1-18-1.1 Repealed.

1-18-1.1. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 90, eff. Apr. 12, 2011.



§ 1-18-2 Purpose and duties of office.

1-18-2. Purpose and duties of office. The Office of History within the Department of Tourism shall collect, preserve, exhibit, and publish material for the study of history, especially the history of this and adjacent states. To this end, the office shall explore the archaeology of the region; acquire documents and manuscripts; obtain narratives and records of pioneers; conduct a library of historical reference; maintain a gallery of historical portraiture, and an ethnological and historical museum; publish and otherwise diffuse information relating to the history of the region to schools and communities; and in general encourage and develop within the state the study of history.

Source: SDC 1939, § 29.0102; SL 1996, ch 8, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 79; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-18-2.1 Performance by Office of History of functions of abolished agencies.

1-18-2.1. Performance by Office of History of functions of abolished agencies. The Office of History shall perform all the functions of the following former agencies:

(1) The Department of History, created by chapter 1-18; and

(2) The Verendrye Memorial Commission, created by chapter 1-19.
Source: SL 1973, ch 2, § 254; SL 1996, ch 8, § 17; SDCL, § 1-45-22; SL 2005, ch 10, § 23.



§ 1-18-2.2 Review and analysis of historical society.

1-18-2.2. Review and analysis of historical society. The State Historical Society Board of Trustees shall submit at least annually to the secretary of tourism and the Governor a review and analysis of the operations and structure of the State Historical Society.

Source: SL 1974, ch 3, § 22; SL 2003, ch 272 (Ex. Ord. 03-1), § 103; SDCL § 1-45-23.1; SL 2005, ch 10, § 24; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-18-3 Historical society created--Duties.

1-18-3. Historical society created--Duties. There is hereby created the South Dakota State Historical Society which shall perform the following duties and any other duties as may be imposed upon it by law:

(1) Provide education of the public in the fields of history;

(2) Promote the preservation of sites of historical and cultural significance;

(3) Private fund raising to support historical projects;

(4) Continue responsibilities and contracts with members of the society, as provided by law;

(5) Maintain liaison and support with local historical societies and groups;

(6) Serve as an advisory group to the secretary of tourism and the State Historical Society Board of Trustees so as to promote cooperation in the preservation of the history of the state;

(7) Conduct special programs and public events to promote history;

(8) Publish such information relating to the history of the state as it deems advisable.

The South Dakota State Historical Society shall be organized with officers and members as hereinafter provided.

Source: SDC 1939, § 29.0103; SL 1974, ch 10, § 1; SL 2003 ch 272 (Ex. Ord.), § 82; SL 2005, ch 10, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-18-4 Classes of members--Selection.

1-18-4. Classes of members--Selection. The South Dakota State Historical Society shall be composed of individual life, individual, patron individual, corporate, unincorporated association, honorary, corresponding, and auxiliary members. Members may be chosen by the board of trustees of the society at any regular or special meeting of the board.

Source: SDC 1939, § 29.0104; SL 1969, ch 124, § 1; SL 2009, ch 1, § 29.



§ 1-18-5 Membership fees.

1-18-5. Membership fees. The fees for membership shall be set by the State Historical Society Board of Trustees under rules promulgated pursuant to chapter 1-26. The board may establish different classes of memberships and fees with different benefits or privileges associated with each class of membership. The fees for membership shall be used to provide funds for the support of historical society programs.

Source: SDC 1939, § 29.0105; SL 1957, ch 144, § 1; SL 1969, ch 124, § 2; SL 1982, ch 11; SL 1985, ch 8, § 1; SL 1996, ch 8, § 2.



§ 1-18-6 Auxiliary membership of societies.

1-18-6. Auxiliary membership of societies. Any society of this state organized for the purpose of gathering and preserving facts relative to the history of the state or any portion thereof may become an auxiliary member of the South Dakota State Historical Society upon application, and may be represented at all regular meetings of such society by one member. Such auxiliary society shall make an annual report to the South Dakota State Historical Society to entitle it to such representation.

Source: SDC 1939, § 29.0104; SL 1974, ch 10, § 2.



§ 1-18-7 Eligibility of members to hold office and participate.

1-18-7. Eligibility of members to hold office and participate. Except as otherwise specially provided, only life and annual members shall hold office in the historical society, and the right to vote and take part in its proceedings shall be possessed only by life and annual members and delegates from auxiliary societies.

Source: SDC 1939, § 29.0106; SL 2009, ch 1, § 30.



§ 1-18-8 Place of business of historical society--Accommodations.

1-18-8. Place of business of historical society--Accommodations. The principal business of the society shall be transacted at the South Dakota Cultural Heritage Center and suitable accommodations shall be made available to the society.

Source: SDC 1939, § 29.0107; SL 1967, ch 124; SL 1974, ch 10, § 3; SL 1996, ch 8, § 3.



§ 1-18-9 Obsolete.

1-18-9. Obsolete.



§ 1-18-10 Special meetings of historical society.

1-18-10. Special meetings of historical society. Special meetings of the historical society may be held from time to time as required upon call of the president and director, and such meetings shall be called by the director upon the written request of five members of the State Historical Society Board of Trustees.

Source: SDC 1939, § 29.0108; SL 1974, ch 10, § 5.



§ 1-18-11 Quorum at historical society meetings.

1-18-11. Quorum at historical society meetings. At any meeting of the historical society, regular or special, not less than ten members having the right to vote shall constitute a quorum.

Source: SDC 1939, § 29.0109.



§ 1-18-12 Obsolete.

1-18-12. Obsolete.



§ 1-18-12.1 Executive committee of society abolished.

1-18-12.1. Executive committee of society abolished. The executive committee of the State Historical Society established pursuant to chapter 1-18, is hereby abolished.

Source: SL 1985, ch 400, § 22.



§ 1-18-12.2 State Historical Society Board of Trustees created--Transfers.

1-18-12.2. State Historical Society Board of Trustees created--Transfers. There is hereby created the State Historical Society Board of Trustees. All of the functions, records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the former Board of Cultural Preservation, the State Review Board, the executive committee of the State Historical Society, and the Historical Records Board are transferred to the State Historical Society Board of Trustees. All quasi-legislative, quasi-judicial, and advisory functions of those boards are also transferred to the State Historical Society Board of Trustees.

Source: SL 1985, ch 400 (Ex. Ord. 85-2), § 24.



§ 1-18-13 Obsolete.

1-18-13. Obsolete.



§ 1-18-13.1 Trustees--Number--Qualifications--Terms.

1-18-13.1. Trustees--Number--Qualifications--Terms. The State Historical Society Board of Trustees shall consist of twelve members. Not all of the members may be of the same political party. The members shall have demonstrated an interest or proficiency in history, anthropology, archaeology, museology, or architecture.

The term of office of each member shall be three years. Terms shall be staggered so that the terms of four members expire each year. A member appointed to fill a vacancy occurring other than by expiration of a term shall be appointed for the unexpired term.

Source: SL 1985, ch 400, § 26.



§ 1-18-13.2 Appointment of trustees by Governor--Qualifications--Terms of initial appointees.

1-18-13.2. Appointment of trustees by Governor--Qualifications--Terms of initial appointees. The Governor shall appoint six members to the State Historical Society Board of Trustees. One must be an architect and one must be a historian each qualified to meet the requirements for receipt of federal funds. Two of the initial members shall be selected for a one-year term, two for a two-year term, and two for a three-year term.

Source: SL 1985, ch 400, § 27.



§ 1-18-13.3 Election of trustees--Qualifications--Terms of initial electees.

1-18-13.3. Election of trustees--Qualifications--Terms of initial electees. The State Historical Society shall elect six members from its membership to the State Historical Society Board of Trustees. One must be an archivist, one must be an architectural historian, and one must be an archaeologist, each qualified to meet the requirements for receipt of federal funds. The initial members elected from the membership of the State Historical Society will be elected by the executive committee of the State Historical Society. Two of these members shall be selected for a one-year term, two for a two-year term, and two for a three-year term.

Source: SL 1985, ch 400, § 28.



§ 1-18-13.4 Meeting to elect trustees--Notice.

1-18-13.4. Meeting to elect trustees--Notice. The meeting for the election of the six board members from the membership of the State Historical Society shall be held each year, on a day and place to be fixed by the State Historical Society Board of Trustees. The date and location of the meeting shall be announced to the membership and the public, published in at least two official newspapers and announced to other media, with notice mailed to the membership at least fifteen days before the date of the meeting.

Source: SL 1985, ch 400, § 29.



§ 1-18-14 Obsolete.

1-18-14. Obsolete.



§ 1-18-14.1 Meetings of board of trustees.

1-18-14.1. Meetings of board of trustees. The State Historical Society Board of Trustees shall meet at least four times annually. Special meetings may be held at the call of the president or upon the request of seven members of the board.

Source: SL 1985, ch 400, § 30.



§ 1-18-15 Subcommittees of board of trustees.

1-18-15. Subcommittees of board of trustees. The board of trustees may appoint subcommittees of its own number which may exercise such powers as are entrusted to them, respecting subjects for which they are especially appointed, including supervision of the expenditures of funds available for the support and maintenance of the historical society.

Source: SDC 1939, § 29.0113; SL 1945, ch 125, § 1; SL 1974, ch 10, § 7.



§ 1-18-16 Bylaws of historical society.

1-18-16. Bylaws of historical society. The board of trustees may adopt such bylaws for the government of the historical society as are not inconsistent with the laws of this state.

Source: SDC 1939, § 29.0111.



§ 1-18-17 Management of historical society by board of trustees.

1-18-17. Management of historical society by board of trustees. The board of trustees shall manage, administer, and control the disposition of the money, property and effects, and affairs of the historical society, and direct the officers thereof under such limitations as are prescribed by law.

Source: SDC 1939, § 29.0115; SL 1945, ch 125, § 2.



§ 1-18-18 Election and terms of president and vice-president.

1-18-18. Election and terms of president and vice-president. There shall be elected biennially, by the board of trustees, at the close of the regular meeting of the historical society, a president and vice-president, who shall hold their respective offices for a term of two years and until their successors are duly chosen.

Source: SDC 1939, § 29.0116.



§ 1-18-19 Duties of president and vice-president.

1-18-19. Duties of president and vice-president. The president shall preside at all meetings of the historical society and of the board of trustees, and sign all deeds, releases, and conveyances executed by the society.

The vice-president shall discharge the duties of the president in the event of the president's absence or inability to act from any cause.

Source: SDC 1939, § 29.0119; SL 2009, ch 1, § 31.



§ 1-18-20 Appointment of director.

1-18-20. Appointment of director. The secretary of tourism shall, subject to the approval of the Governor, appoint the director of the South Dakota State Historical Society to serve at the pleasure of the secretary.

Source: SDC 1939, § 29.0120; SL 1945, ch 125, § 3; SL 1974, ch 10, § 8; SL 1979, ch 353, § 13; SL 1995, ch 5, § 1; SL 2004, ch 17, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-18-21 Repealed.

1-18-21. Repealed by SL 1989, ch 12.



§ 1-18-22 Duties of director.

1-18-22. Duties of director. The director of the South Dakota State Historical Society shall countersign all deeds, releases, and conveyances executed by the society, and shall affix the seal of the society thereto, and to such other papers as shall be required or directed to be sealed; shall keep a record of the proceedings of the society and of the board of trustees; shall safely and systematically keep all papers, records, and documents belonging to the society or appertaining to the business thereof, except such as may be committed to the care of other officers; shall conduct the correspondence of the society; shall edit and supervise its publications, and generally so far as required, always subject to the direction of the board of trustees, shall administer the several activities of the society.

Source: SDC 1939, § 29.0121; SL 1939, ch 114; SL 1947, ch 135, § 1; SL 1951, ch 153; SL 1957, ch 144, § 2; SL 1974, ch 10, § 10.



§ 1-18-23 Director not to receive salary.

1-18-23. Director not to receive salary. The director of the historical society shall work for free.

Source: SDC 1939, § 29.0121; SL 1939, ch 114; SL 1947, ch 135, § 1; SL 1951, ch 153; SL 1957, ch 144, § 2; SL 1967, ch 125; SL 1974, ch 10, § 11.



§ 1-18-24 Repealed.

1-18-24. Repealed by SL 1995, ch 5, § 2.



§ 1-18-25 State treasurer as treasurer of historical society--Duties.

1-18-25. State treasurer as treasurer of historical society--Duties. The state treasurer is treasurer of the historical society. The state treasurer shall receive and maintain custody of all money, securities for money, and such other property of the society that is committed to the state treasurer's charge by the board of trustees; invest the capital of the special funds as authorized by the board of trustees; pay out such funds as authorized; and render from time to time, to the society, statements in writing of the sums of money received and from what source received, of the sums disbursed and for what purpose, with proper vouchers accompanying the same, and of money, securities, and property in the state treasurer's possession, and generally of all matters pertaining to the office of the treasurer of the historical society.

Source: SDC 1939, § 29.0122; SL 2009, ch 1, § 32.



§ 1-18-26 Duties assigned to officers.

1-18-26. Duties assigned to officers. All officers shall perform such duties as may from time to time be imposed or required by the board of trustees or by law.

Source: SDC 1939, § 29.0117.



§ 1-18-27 Employment of personnel.

1-18-27. Employment of personnel. The historical society may employ such personnel as it deems necessary. Such employees shall be appointed and removed in accordance with the laws of this state governing the employment of personnel.

Source: SDC 1939, § 29.0120 as added by SL 1945, ch 125, § 3; SL 1974, ch 10, § 12; SL 2009, ch 1, § 33.



§ 1-18-28 Compensation of officers and employees.

1-18-28. Compensation of officers and employees. The compensation of any officer or employee of the historical society shall be fixed by the board of trustees in accordance with the laws of the state and shall be paid by the treasurer, under such rules as may be prescribed in the bylaws of the society or by law. Any officer or employee is considered a state employee and is entitled to all benefits of such employees.

Source: SDC 1939, § 29.0118; SL 1974, ch 10, § 13; SL 2009, ch 1, § 34.



§ 1-18-29 Fiscal year of historical society.

1-18-29. Fiscal year of historical society. The fiscal year of the historical society shall begin on the first day of July and end on the thirtieth day of June of each year.

Source: SDC 1939, § 29.0110.



§ 1-18-30 Use of state funds and property.

1-18-30. Use of state funds and property. The historical society is the trustee of the state for all property now or hereafter assigned to it and as such shall faithfully expend and apply all money received from the state to the uses and purposes directed by law, and shall hold all its collections and property for the state, and may not sell, mortgage, transfer, or in any manner dispose of or remove the collections and property from the rooms provided by the state for the accommodation of the society without authority of law or the consent of the Legislature.

This section does not prevent the sale or exchange of any duplicates which the society may have or obtain.

Source: SDC 1939, § 29.0112; SL 1974, ch 10, § 14; SL 2009, ch 1, § 35.



§ 1-18-30.1 Board as trustee of property for state.

1-18-30.1. Board as trustee of property for state. The State Historical Society Board of Trustees is the trustee of the state for all property now or hereafter assigned to it and shall expend and apply all money received from the state to the uses and purposes directed by law. The board of trustees shall hold all its collections and property for the state and shall establish procedures for the review and disposition of its collections and property.

Source: SL 1985, ch 400, § 31; SL 2009, ch 1, § 36.



§ 1-18-31 Funds from membership fees, sales, and contributions.

1-18-31. Funds from membership fees, sales, and contributions. All money collected by the historical society or any officer thereof for individual life, patron individual, or corporate membership fees, from the sale of duplicates, from gifts or bequests, or from any other source shall be paid into the treasury and shall be kept by the treasurer as the historical society special revenue fund, to be used for the purposes set forth in § 1-18-2 and paid out on proper vouchers as directed by the board of trustees.

Source: SDC 1939, § 29.0123; SL 1971, ch 6, § 1.



§ 1-18-31.1 Publications revolving account--Purposes--Deposits.

1-18-31.1. Publications revolving account--Purposes--Deposits. There is hereby created within the historical society special revenue fund, a publications revolving account to be used for the purpose of republishing documents, materials, and works of historical significance to this state, adjacent states, and the region. The proceeds from the sale of such republished material and any gifts made for this purpose shall be deposited in the publications revolving account.

Source: SL 1971, ch 6, § 2.



§ 1-18-31.2 Fees for admission to museums and for use of documents.

1-18-31.2. Fees for admission to museums and for use of documents. The State Historical Society Board of Trustees may, pursuant to chapter 1-26, promulgate rules to develop a fee structure for admission to special exhibitions or museums, and for the use of publications, papers, documents, advertisements, or legal notices in the custody of the State of South Dakota and the Office of History. The fee structure for the use of publications, papers, documents, advertisements, or legal notices shall be determined by the costs of maintaining, reproducing or researching the publications, documents, advertisements, legal notices, and other historical items in the custody and care of the State of South Dakota and the Office of History.

Source: SL 1985, ch 400, § 32; SL 1994, ch 15.



§ 1-18-32 Repealed.

1-18-32. Repealed by SL 1982, ch 16, § 6.



§ 1-18-32.1 Records and reports.

1-18-32.1. Records and reports. The State Historical Society shall submit to the secretary of tourism such records, information, and reports in the form and at such times as may be required by the secretary, except that the State Historical Society shall report at least annually.

Source: SL 1974, ch 3, § 22; SL 2003 ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 10, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-18-33 Repealed.

1-18-33. Repealed by SL 1974, ch 10, § 17.



§ 1-18-34 to 1-18-37. Repealed.

1-18-34 to 1-18-37. Repealed by SL 1974, ch 9, § 15.



§ 1-18-38 Promulgation of rules for restoration and rehabilitation tax moratoriums.

1-18-38. Promulgation of rules for restoration and rehabilitation tax moratoriums. For the purpose of administering §§ 1-19A-20, 1-19A-21, 1-19A-22, and 7-10-10, the State Historical Society Board of Trustees may promulgate rules pursuant to chapter 1-26 to:

(1) Establish procedures for certification of projects;

(2) Establish standards for the approval of restoration and rehabilitation work;

(3) Establish standards for covenants required under § 1-19A-21; and

(4) Cancel tax moratoriums.
Source: SL 1992, ch 6, § 3.






Chapter 18A - Bicentennial Commission [Repealed]

CHAPTER 1-18A

BICENTENNIAL COMMISSION [REPEALED]

[Repealed by SL 1976, ch 20, § 12]



Chapter 18B - History and Historical Records

§ 1-18B-1 Definition of terms.

1-18B-1. Definition of terms. Terms as used in this chapter mean:

(1) "Board," the State Historical Society Board of Trustees provided for by § 1-18-12.2; and

(2) "Office," the Office of History within the Department of Tourism.
Source: SL 1974, ch 9, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2009, ch 1, § 37; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-18B-2 Preservation and publication of historical material by board--Activities authorized.

1-18B-2. Preservation and publication of historical material by board--Activities authorized. In addition to the other duties imposed upon it by law, the State Historical Society Board of Trustees shall collect, preserve, exhibit, and publish material for the study of history, especially the history of South Dakota and adjacent states; and to this end explore the archaeology of the region; acquire documents and manuscripts; obtain narratives and records of pioneers; conduct a library of historical reference; maintain a gallery of historical portraiture, and an ethnological and historical museum; publish and otherwise diffuse information relating to the history of the region; and, in general, encourage and develop within the state the study of history.

Source: SL 1974, ch 9, § 2; SL 2009, ch 1, § 38.



§ 1-18B-3 Employment of personnel by department secretary--Supplies and equipment.

1-18B-3. Employment of personnel by department secretary--Supplies and equipment. The secretary of education may, in accordance with the provisions of chapter 3-6A and within available appropriations, employ and compensate such personnel as it shall deem desirable and necessary and provide such supplies and equipment as may be necessary.

Source: SL 1974, ch 9, § 3; SL 1979, ch 353, § 14; SL 2003 ch 272 (Ex. Ord. 03-1), § 82.



§ 1-18B-4 Expenditure of funds by board.

1-18B-4. Expenditure of funds by board. The State Historical Society Board of Trustees may expend such funds as are made available to it for the purposes assigned to it by law. Such expenditures shall be made in accordance with the laws of the state and paid out on vouchers signed by the chair of the board or a duly authorized representative of the board.

Source: SL 1974, ch 9, § 4; SL 2009, ch 1, § 39.



§ 1-18B-5 Acceptance and administration of gifts and grants.

1-18B-5. Acceptance and administration of gifts and grants. The State Historical Society Board of Trustees may apply for, receive, accept, and administer any gift, bequest, devise, or grant of money or property, either public or private, and may comply with the requirements of the donor or grantor as a condition thereof, to further the purposes and accomplish the duties of the board as assigned by law.

Source: SL 1974, ch 9, § 5.



§ 1-18B-6 Agreements for cooperation in board functions.

1-18B-6. Agreements for cooperation in board functions. The State Historical Society Board of Trustees may enter into contract or agreement, with any society or organization within the state organized for the purpose of gathering and preserving facts relative to the history of the state or any portion thereof, for the purpose of achieving cooperation in carrying out the functions assigned to the board by law.

Source: SL 1974, ch. 9, § 6.



§ 1-18B-7 Publication and distribution agreements.

1-18B-7. Publication and distribution agreements. The State Historical Society Board of Trustees may enter into contract or agreement, with any society or organization within the state organized for the purpose of gathering and preserving facts relative to the history of the state or a portion thereof, to publish, sell, or distribute, or assist in publishing, selling, or distributing any publication issued by the board, as the board may deem advisable.

Source: SL 1974, ch 9, § 8.



§ 1-18B-8 Printing, exchange, and sale of board publications--Price.

1-18B-8. Printing, exchange, and sale of board publications--Price. Any material published by the State Historical Society Board of Trustees shall be printed as provided by law and copies thereof exchanged for similar publications and sold to the general public as the board may determine. The board shall establish prices at which each publication may be purchased.

Source: SL 1974, ch 9, § 7.



§ 1-18B-9 Release of public records to office--Prerequisites and conditions.

1-18B-9. Release of public records to office--Prerequisites and conditions. Any state, county, or municipal public official may release to the Office of History any record for microfilming under the following circumstances:

(1) The official shall designate such record in writing and certify that the record has important historical value;

(2) The record shall be of the type and sort which is not ordinarily in current usage;

(3) The official shall receive a receipt for the record and pay all costs of transportation of the record from its place of deposit to the capital and for its return, including insurance, if conveyed by other than an official of the office;

(4) Such record may not be absent from its legal place of deposit for a period of over four weeks;

(5) Microfilms of the record shall be available to the legal custodians at the cost of reproducing the record.
Source: SL 1955, ch 110; SDC Supp 1960, § 29.0126; SDCL § 1-18-34; SL 1974, ch 9, § 9; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 1, § 40.



§ 1-18B-10 Certified copies of documents as evidence.

1-18B-10. Certified copies of documents as evidence. A duly certified copy of any paper, document, article, or advertisement in the custody of the Cultural Preservation Office made and certified by an executive officer thereof may be accepted as prima facie evidence of the contents thereof in any court or proceeding in this state.

Source: SDC 1939, § 29.0309; SDCL, § 1-18-35; SL 1974, ch 9, § 10.



§ 1-18B-11 Certified copies of legal notices as evidence--Recording.

1-18B-11. Certified copies of legal notices as evidence--Recording. A copy of any legal notice published in any newspaper in the Territory of Dakota or the State of South Dakota in the custody of the office, duly certified by any executive officer thereof which certificate shall recite that the original files of such newspaper for all of the period for which such legal notice appeared therein are in the possession of the office and shall state the number of publications which such legal notice received and the dates upon which each appeared in such newspaper, shall be accepted in any action or proceeding in this state as proof of service of such legal notice, with the same force and effect as the original printer's affidavit of the printing of such notice. Such copy of such legal notice so certified shall be entitled to record in the office of the register of deeds.

Source: SDC 1939, § 29.0308; SDCL, § 1-18-36; SL 1974, ch 9, § 11.



§ 1-18B-12 Fees for reproducing documents--Certification fee.

1-18B-12. Fees for reproducing documents--Certification fee. For making copies of any such paper, advertisement, legal notice, or document, the Office of History shall charge a fee equal to the cost of reproducing such paper, advertisement, legal notice, or document and for every certificate thereto the sum of fifty cents.

Source: SDC 1939, § 29.0310; SDCL, § 1-18-37; SL 1974, ch 9, § 12.



§ 1-18B-13 Payment into treasury of fees and proceeds of sales.

1-18B-13. Payment into treasury of fees and proceeds of sales. Any money received by the State Historical Society Board of Trustees or the Office of History from the sale of publications or contracts and agreements for such publications, and fees charged for copies and certification of papers, documents, advertisements, or legal notices as allowed by law, shall be paid into the state treasury and credited to the general fund.

Source: SDC 1939, § 29.0310; SDCL, § 1-18-37; SL 1974, ch 9, § 13.



§ 1-18B-14 Historical Records Board abolished.

1-18B-14. Historical Records Board abolished. The Historical Records Board established pursuant to chapter 1-18B is hereby abolished.

Source: SL 1985, ch 400, § 23.






Chapter 18C - State Archives

§ 1-18C-1 Definition of terms.

1-18C-1. Definition of terms. Terms as used in this chapter mean:

(1) "Agency head," the chief or principal official or representative in any such agency, or the presiding judge of any state court, by whatever title known;

(2) "Agency records," any book, document, paper, photograph, microfilm, sound recording, or other material, regardless of physical form or characteristics, made or received pursuant to law, charter, ordinance, or other authority, in connection with the transaction of official business and which is normally maintained within the custody or control of a state agency;

(3) "Archival resources," those noncurrent state records which are no longer essential to the functioning of the agency of origin and which the state archivist determines to have permanent value for research, reference, or other usage appropriate to document the organization, function, policies, and transactions of state government;

(4) "State agency," any department, division, office, commission, court, board, or any other unit or body, however designated, of the state government. The provisions of this chapter do not extend to agencies of county and municipal government unless the records of county or municipal agencies are in danger of deterioration, destruction, or loss and unless the state archivist is willing and able to receive county or municipal records.
Source: SL 1975, ch 24, § 1; SL 2009, ch 1, § 41.



§ 1-18C-2 The state archives established.

1-18C-2. The state archives established. There is established in the Office of History the state archives. The state archives constitutes one program within the Office of History in the Department of Tourism.

Source: SL 1975, ch 24, §§ 2, 3; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2003 ch 272 (Ex. Ord. 03-1), § 80; SL 2009, ch 1, § 42; SL 2011, ch 1 (Ex. Ord. 11-1), § 69, eff. Apr. 12, 2011.



§ 1-18C-3 State archivist--Appointment and compensation.

1-18C-3. State archivist--Appointment and compensation. The state archives shall be administered by a state archivist who shall be appointed by the secretary of the Department of Tourism, subject to the Governor's approval, and shall serve at the pleasure of the secretary. Compensation for the state archivist shall be determined according to guidelines established by the Bureau of Human Resources and within the limits of available appropriations.

Source: SL 1975, ch 24, § 3; SL 1979, ch 353, § 13; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2012, ch 23, § 89.



§ 1-18C-4 Duty of archivist--Policies and procedures.

1-18C-4. Duty of archivist--Policies and procedures. The state archivist shall administer the state archives and in so doing shall formulate policies, establish organizational and operational procedures, and exercise general supervision pursuant to the objectives and purposes of the state archives.

Source: SL 1975, ch 24, § 4; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2009, ch 1, § 43.



§ 1-18C-5 Archivist as official custodian of archival resources--Records.

1-18C-5. Archivist as official custodian of archival resources--Records. The archivist is the official custodian of the archival resources of the state and shall assemble, preserve, and service the permanently valuable records of the state. The archivist shall receive all records transferred to the archives for permanent retention and negotiate for the transfer of any records in the custody of a state agency. The archivist shall make any records in custody available to serve the administrative and informational needs of state government and the people of the State of South Dakota.

Source: SL 1975, ch 24, § 5; SL 2009, ch 1, § 44.



§ 1-18C-5.1 Promulgation of rules for printing permanent public records on permanent paper.

1-18C-5.1. Promulgation of rules for printing permanent public records on permanent paper. The State Historical Society Board of Trustees shall, pursuant to chapter 1-26, promulgate rules to require any state agency publishing a document meant to be a permanent public record to print the document on a permanent type of paper and to specify the type of permanent paper to be used for each document. The state agency shall note the use of such paper in each document.

Source: SL 1991, ch 52, § 2; SL 1993, ch 15; SL 2011, ch 2, § 106.



§ 1-18C-6 Employment of additional personnel.

1-18C-6. Employment of additional personnel. Within limits of available appropriations and according to guidelines established by the Bureau of Human Resources, the secretary of tourism may hire additional trained personnel in order to more efficiently index, catalog, and otherwise make accessible to state agencies and the public the permanently valuable records in the custody of the state archives.

Source: SL 1975, ch 24, § 11; SL 1979, ch 353, § 14; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2009, ch 1, § 45; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2012, ch 23, § 90.



§ 1-18C-7 Acquisition of records submitted to records destruction board.

1-18C-7. Acquisition of records submitted to records destruction board. The archivist may acquire, in total or in part, any records, regardless of physical characteristics, which have been submitted to the records destruction board for final disposition if such material is determined to be of informational or historical significance by the archivist.

Source: SL 1975, ch 24, § 6; SL 2009, ch 1, § 46.



§ 1-18C-8 Receipts for archival resources acquired--Copies.

1-18C-8. Receipts for archival resources acquired--Copies. The archivist shall prepare receipts for any archival resources acquired under the provisions of this chapter, and shall deliver one copy to the state records manager and one copy to the agency head from which the records were obtained, and retain one or more copies for use in the state archives.

Source: SL 1975, ch 24, § 9; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2009, ch 1, § 47.



§ 1-18C-9 Safeguarding of restricted records.

1-18C-9. Safeguarding of restricted records. The archivist shall take all precautions necessary to ensure that records placed in the archivist's custody, the use of which is restricted by law or for reasons of security and the public interest, are inspected, surveyed, or otherwise used only in accordance with law and the rules imposed by the archivist in consultation with the agency of origin.

Source: SL 1975, ch 24, § 8; SL 2009, ch 1, § 48.



§ 1-18C-10 Availability of archival resources to public and state agencies--Protection andpreservation.

1-18C-10. Availability of archival resources to public and state agencies--Protection and preservation. The archivist shall make archival resources under the archivist's supervision available to state agencies and to the public at reasonable times, subject to appropriate restrictions. The archivist shall carefully protect and preserve such materials from deterioration, destruction, or loss through application of appropriate techniques for preserving archival and library materials.

Source: SL 1975, ch 24, § 11; SL 2009, ch 1, § 49.



§ 1-18C-11 Publications authorized--Price.

1-18C-11. Publications authorized--Price. The archivist may publish archival material, reports, bulletins, and other publications which will further the objectives of the Office of State Archivist and the state archives. The archivist shall, consistent with existing laws, establish the price at which publications may be sold or delivered.

Source: SL 1975, ch 24, § 12; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2009, ch 1, § 50.



§ 1-18C-12 Promulgation of rules.

1-18C-12. Promulgation of rules. The State Historical Society Board of Trustees shall promulgate rules, pursuant to chapter 1-26, to establish procedures for review, disposition, and storage of historical governmental documents having permanent value.

Source: SL 1975, ch 24, § 13; SL 1985, ch 8, § 2; SL 2009, ch 1, § 51.



§ 1-18C-13 Repealed.

1-18C-13. Repealed by SL 1982, ch 16, § 7.






Chapter 18D - Omnibus Centennial Commission [Executed]

CHAPTER 1-18D

OMNIBUS CENTENNIAL COMMISSION [EXECUTED]



Chapter 18E - Sale of Symbolic Deeds to Promote State Centennial [Repealed]

§ 1-18E-1 to 1-18E-12. Repealed.

1-18E-1 to 1-18E-12. Repealed by SL 1996, ch 4, §§ 7 to 18.






Chapter 19 - Historic Sites and Monuments

§ 1-19-1 Acceptance of Verendrye plate site.

1-19-1. Acceptance of Verendrye plate site. The State of South Dakota acting by and through its Legislature hereby accepts the grant and gift to the State of South Dakota of lots twenty and twenty-one, block twenty-six, city of Fort Pierre, which is the site where the Verendrye plate was found and which site the city of Fort Pierre has tendered as a gift to the state.

Such site is accepted for the benefit and use of the State Historical Society in trust for the people of the state.

Source: SDC 1939, § 29.0501.



§ 1-19-2 Repealed.

1-19-2. Repealed by SL 1974, ch 9, § 15.



§ 1-19-2.1 Commission abolished--Performance of functions.

1-19-2.1. Commission abolished--Performance of functions. The Verendrye Memorial Commission is abolished, and all its functions shall be administered by the Office of History of the Department of Tourism.

Source: SL 1973, ch 2, § 254 (b); SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-19-2.2 Maintenance and improvement of Verendrye plate site.

1-19-2.2. Maintenance and improvement of Verendrye plate site. The State Historical Society Board of Trustees is responsible for maintaining and improving the memorial established pursuant to this chapter to commemorate the visit of the Verendrye brothers to central South Dakota and the planting of the Verendrye plate at Fort Pierre in March 1743.

Source: SL 1974, ch 9, § 14; SL 2009, ch 1, § 52.



§ 1-19-3 , 1-19-4. Repealed.

1-19-3, 1-19-4. Repealed by SL 1974, ch 9, § 15.



§ 1-19-5 Old Fort Pierre Chouteau site.

1-19-5. Old Fort Pierre Chouteau site. The Old Fort Pierre Chouteau Trading Post site in Stanley County, South Dakota, heretofore accepted by the State of South Dakota, and the monument thereon, embracing and marking the limits of the site of Old Fort Pierre Chouteau Fur Trading Post, shall be held under supervision of the State Historical Society of South Dakota for the benefit and use of the people of the state.

Source: SDC 1939, § 29.0502.



§ 1-19-6 Acceptance of Oahe Chapel.

1-19-6. Acceptance of Oahe Chapel. The State of South Dakota acting by and through its Legislature hereby accepts as a gift from the family of T. L. Riggs the Oahe Chapel, an historic building displaced in the construction of the Oahe Reservoir and placed without cost to the State of South Dakota on a site selected by the United States engineers close to the access road and observation point at the east end of the Oahe Dam and which site will be leased to the State of South Dakota and its Office of History for fifty years. This property so described and so situated is hereby accepted for the use of the State Historical Society.

Source: SL 1957, ch 307; SDC Supp 1960, § 29.0503; SL 1965, ch 145.



§ 1-19-7 Acceptance of Savo monument site.

1-19-7. Acceptance of Savo monument site. The State Historical Society, as trustee for the state, may accept title to an acre or smaller quantity of land on which the Savo monument stands in the northwest corner of section twenty-seven, township one hundred twenty-eight, range sixty-three, in Savo township, Brown County, South Dakota and assume custody of such tract and monument.

Source: SL 1959, ch 168; SDC Supp 1960, § 29.0504; SL 2009, ch 1, § 53.



§ 1-19-8 Board to hold sites and monuments for people of state.

1-19-8. Board to hold sites and monuments for people of state. The South Dakota State Historical Society shall supervise the sites and monuments described in this chapter, which are accepted for the use of the South Dakota State Historical Society or held under the supervision of, or in trust by, the South Dakota State Historical Society for the benefit and use of the people of the state and any other sites and monuments as the South Dakota State Historical Society may determine.

Source: SL 1974, ch 10, § 16; SL 2009, ch 1, § 54.






Chapter 19A - Preservation of Historic Sites

§ 1-19A-1 Legislative findings and declaration.

1-19A-1. Legislative findings and declaration. The South Dakota Legislature finds and declares that it is in the best interest of the state and its citizens to provide for the preservation of its historical, architectural, archaeological, paleontological, and cultural sites by protecting, restoring, and rehabilitating sites, buildings, structures, and antiquities of the state which are of historical significance.

Source: SL 1973, ch 14, § 1; SL 1980, ch 12, § 1.



§ 1-19A-2 Definition of terms.

1-19A-2. Definition of terms. Terms used in this chapter mean:

(1) "Board," the State Historical Society Board of Trustees established by § 1-18-12.2;

(2) "Historic preservation," the research, protection, restoration, and rehabilitation of districts, sites, buildings, structures, and objects significant in the history, architecture, archaeology, paleontology, or culture of the state;

(3) "Historic property," any building, structure, object, district, area, or site that is significant in the history, architecture, archaeology, paleontology, or culture of the state, its communities or the nation;

(4) "Office" or "Office of History," the Office of History of the Department of Tourism;

(5) "Rehabilitation," returning property to a state of utility, through expansion, addition, repair, or alteration, which makes possible an efficient contemporary use while retaining those portions of the property, which qualify such property for placement on the state register of historic places;

(6) "Restoration," the repair or replacement of historically significant features which qualify a structure or object for recognition by the state register of historic places.
Source: SL 1973, ch 14, § 2; SL 1973, ch 2, § 254 (a); SL 1978, ch 11, § 1; SL 1980, ch 12, § 2; SL 1987, ch 19, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-19A-3 Statewide survey of historic properties.

1-19A-3. Statewide survey of historic properties. The Office of History shall undertake a statewide survey to identify and document historic properties, including all those owned by the state, its instrumentalities, and its political subdivisions.

Source: SL 1973, ch 14, § 5 (1); SL 2009, ch 1, § 55.



§ 1-19A-4 Entry on private property for survey--Consent required.

1-19A-4. Entry on private property for survey--Consent required. The Office of History is authorized to enter, solely in the performance of its official duties and only at reasonable times upon notice, upon private property for the examination or survey thereof. However, no member, employee, or agent of the office may enter any building or structure without the express consent of the owner or occupant thereof.

Source: SL 1973, ch 14, § 7.



§ 1-19A-5 State register of historic places--Standards for listing.

1-19A-5. State register of historic places--Standards for listing. The Office of History shall prepare and maintain a state register of historic places, including all those listed on the national register of historic places. Pursuant to chapter 1-26, the State Historical Society Board of Trustees shall adopt standards for the listing of a historic property on the state register based on the standards of the national register and shall further adopt standards for the continued listing of a property on the state register, consistent with the relevant federal standards of preservation and care.

Source: SL 1973, ch 14, § 5 (2); SL 1992, ch 6, § 4.



§ 1-19A-6 Participation in conferences and programs.

1-19A-6. Participation in conferences and programs. The Office of History shall participate in international conferences and programs concerning historic preservation and cooperate with federal officials and agencies in the conduct of such activities.

Source: SL 1973, ch 14, § 5 (8); SL 2009, ch 1, § 56.



§ 1-19A-7 Cooperation with other governmental agencies.

1-19A-7. Cooperation with other governmental agencies. The Office of History shall cooperate with federal, state, and local government agencies in the planning and conduct of specific undertakings affecting historic properties and preservation objectives and in overall land use planning.

Source: SL 1973, ch 14, § 5 (7); SL 2009, ch 1, § 57.



§ 1-19A-8 Qualification for federal aid.

1-19A-8. Qualification for federal aid. The Office of History shall undertake the procedures necessary to qualify the state for participation in sources of federal aid for historic preservation purposes.

Source: SL 1973, ch 14, § 5 (5); SL 2009, ch 1, § 58.



§ 1-19A-9 Office as agency to accept donations--Exception.

1-19A-9. Office as agency to accept donations--Exception. The Office of History is designated the state agency with the authority to accept any moneys provided for or made available to the State of South Dakota, except those moneys provided for or made available to programs at South Dakota School of Mines and Technology, for the purposes of historic preservation.

Source: SL 1973, ch 14, § 8; SL 1980, ch 12, § 10; SL 2009, ch 1, § 59.



§ 1-19A-10 Preparation of preservation plan--Review and revision.

1-19A-10. Preparation of preservation plan--Review and revision. The Office of History shall prepare the state's preservation plan and review that plan annually and revise it accordingly.

Source: SL 1973, ch 14, § 5 (3); SL 2009, ch 1, § 60.



§ 1-19A-11 Promulgation of rules regarding properties.

1-19A-11. Promulgation of rules regarding properties. The State Historical Society Board of Trustees shall promulgate rules pursuant to chapter 1-26 to acquire and dispose of historic properties and specimens and for the preservation, restoration, maintenance, and operation of properties under the jurisdiction of the office.

Source: SL 1973, ch 14, § 5 (4); SL 1985, ch 8, § 3; SL 2009, ch 1, § 61.



§ 1-19A-11.1 Preservation of historic property--Procedures.

1-19A-11.1. Preservation of historic property--Procedures. The state or any political subdivision of the state, or any instrumentality thereof, may not undertake any project which will encroach upon, damage or destroy any historic property included in the national register of historic places or the state register of historic places until the Office of History has been given notice and an opportunity to investigate and comment on the proposed project. The office may solicit the advice and recommendations of the board with respect to such project and may direct that a public hearing be held thereon. If the office determines that the proposed project will encroach upon, damage or destroy any historic property which is included in the national register of historic places or the state register of historic places or the environs of such property, the project may not proceed until:

(1) The Governor, in the case of a project of the state or an instrumentality thereof or the governing body of the political subdivision has made a written determination, based upon the consideration of all relevant factors, that there is no feasible and prudent alternative to the proposal and that the program includes all possible planning to minimize harm to the historic property, resulting from such use; and

(2) Ten day's notice of the determination has been given, by certified mail, to the Office of History. A complete record of factors considered shall be included with such notice.

Any person aggrieved by the determination of the Governor or governing body may appeal the decision pursuant to the provisions of chapter 1-26.

The failure of the office to initiate an investigation of any proposed project within thirty days from the date of receipt of notice thereof is approval of the project.

Any project subject to a federal historic preservation review need not be reviewed pursuant to this section.

Source: SL 1987, ch 20.



§ 1-19A-12 Coordination of activities of local commissions.

1-19A-12. Coordination of activities of local commissions. The Office of History shall coordinate the activities of local historical commissions in accordance with the state plan and programs for historic preservation.

Source: SL 1973, ch 14, § 5 (9); SL 2009, ch 1, § 62.



§ 1-19A-13 Assistance to local commissions and private parties.

1-19A-13. Assistance to local commissions and private parties. The Office of History shall provide technical and financial assistance to local historical commissions and private parties involved in historic preservation activities.

Source: SL 1973, ch 14, § 5 (10); SL 2009, ch 1, § 63.



§ 1-19A-13.1 Historical preservation loan and grant fund established--Purpose--Sources of funds.

1-19A-13.1. Historical preservation loan and grant fund established--Purpose--Sources of funds. There is established a historical preservation loan and grant fund in the Office of History. The purpose of such fund is to make loans and grants to purchase, restore, or develop historic South Dakota properties for residential, commercial, or public purposes. The State Historical Society Board of Trustees, with the approval of the Governor, may accept into the loan fund any funds which may be obtained from repayment of loan principal, interest, gifts, grants, or contributions.

Source: SL 1977, ch 19, §§ 1, 4; SL 1994, ch 332, § 2.



§ 1-19A-13.2 National register eligibility required.

1-19A-13.2. National register eligibility required. Structures which may be considered for loans or grants under §§ 1-19A-13.1 to 1-19A-13.5, inclusive, shall either be on or eligible for the national register of historic places according to the criteria established by the national register.

Source: SL 1977, ch 19, § 2; SL 1994, ch 332, § 3.



§ 1-19A-13.3 Amount of loans and grants--Interest rate--Extensions and renewals--Amountsavailable for structures with public use.

1-19A-13.3. Amount of loans and grants--Interest rate--Extensions and renewals--Amounts available for structures with public use. Loans and grants may be made from the loan and grant fund by the State Historical Society Board of Trustees to individuals, corporations, or historical organizations for up to ninety percent of the cost of purchase, restoration, and development of a structure. Loans shall be made at an annual interest rate of one-fourth the prime interest rate at the time the loan is made. The maximum amount of a loan for any one structure is twenty-five thousand dollars. Loans may not be extended beyond a three-year period, nor may they be renewed. Loans and grants may be made to nonprofit historical organizations, municipalities, and other local governmental entities for the full cost of purchase, restoration, and development of structures that will have a public use.

Source: SL 1977, ch 19, § 3; SL 1994, ch 332, § 4; SL 2002, ch 14, § 1.



§ 1-19A-13.4 Funds to be used for restoration of historic properties.

1-19A-13.4. Funds to be used for restoration of historic properties. The interest earned, gifts, contributions, and any appropriation for the purposes of §§ 1-19A-13.1 to 1-19A-13.5, inclusive, shall be used for the restoration of other historic properties specified in §§ 1-19A-13.1 and 1-19A-13.2.

Source: SL 1977, ch 19, § 4.



§ 1-19A-13.5 Promulgation of rules regarding historical preservation loans and grants.

1-19A-13.5. Promulgation of rules regarding historical preservation loans and grants. For the purpose of the administration of §§ 1-19A-13.1 to 1-19A-13.5, inclusive, the State Historical Society Board of Trustees may adopt rules pursuant to chapter 1-26.

Source: SL 1977, ch 19, § 5; SL 2009, ch 1, § 64.



§ 1-19A-14 Information provided on historic properties.

1-19A-14. Information provided on historic properties. The Office of History shall provide information on historic properties within the state to the agencies and instrumentalities of the federal, state, and local governments and, if appropriate, to private individuals and organizations.

Source: SL 1973, ch 14, § 5 (6); SL 2009, ch 1, § 65.



§ 1-19A-15 Stimulation of public interest in historic preservation.

1-19A-15. Stimulation of public interest in historic preservation. The Office of History shall stimulate public interest in historic preservation including the development and implementation of interpretive programs for historic properties listed on the state register of historic places and through the management of the state's historical marker program.

Source: SL 1973, ch 14, § 5 (11); SL 2009, ch 1, § 66.



§ 1-19A-16 On-going programs of office--Programs of school of mines and technology notaffected--Charge for publications.

1-19A-16. On-going programs of office--Programs of school of mines and technology not affected--Charge for publications. The Office of History shall develop an on-going program of historical, architectural, paleontological, and archaeological research and development to include continuing surveys, excavation, scientific recording, interpretation, and publication of the state's historical, architectural, archaeological, paleontological, and cultural resources. The provisions of this section do not apply to programs within the South Dakota School of Mines and Technology. A reasonable charge may be made for publications.

Source: SL 1973, ch 14, § 5 (12); SL 1980, ch 12, § 3; SL 2009, ch 1, § 67.



§ 1-19A-17 Improvement and operation of historic properties--Legislative consent required foracquisition.

1-19A-17. Improvement and operation of historic properties--Legislative consent required for acquisition. Any historic property acquired, whether in fee or otherwise, may be used, maintained, improved, restored, or operated by the office for any purpose within its powers and not inconsistent with the purpose of the continued preservation of the property. No historic property may be acquired, whether in fee or otherwise, except by act of the Legislature.

Source: SL 1973, ch 14, § 6; SL 2009, ch 1, § 68.



§ 1-19A-18 Obsolete.

1-19A-18. Obsolete.



§ 1-19A-18.1 State Review Board abolished.

1-19A-18.1. State Review Board abolished. The State Review Board established pursuant to chapter 1-19A, is hereby abolished.

Source: SL 1985, ch 400 (Ex. Ord. 85-2), § 21.



§ 1-19A-19 Powers and duties of board.

1-19A-19. Powers and duties of board. The State Historical Society Board of Trustees shall:

(1) Approve nominations to the state and national registers of historic places;

(2) Review the state survey of historic properties undertaken in accordance with the provisions of this chapter;

(3) Review the content of the state preservation plan developed in accordance with the provisions of this chapter;

(4) Approve the removal of properties from the state register;

(5) Recommend the removal of properties from the national register; and

(6) Otherwise act in an advisory capacity to the Office of History.
Source: SL 1973, ch 14, § 4; SL 2009, ch 1, § 69.



§ 1-19A-20 Tax moratorium on increased valuation due to restoration or rehabilitation of historicproperty.

1-19A-20. Tax moratorium on increased valuation due to restoration or rehabilitation of historic property. There is a moratorium on the taxation of increased valuation due to restoration or rehabilitation of real estate placed on the State Register of Historic Places in accordance with § 1-19A-5 and which has been assisted through federal restoration grant-in-aid assistance provided by Public Law 102-575 as amended to January 1, 1994, or which has been substantially restored or rehabilitated with the assistance of the historic preservation loan fund, or which has undergone privately funded restoration or rehabilitation which has been certified as meeting historic preservation standards by the State Historical Society Board of Trustees. The board shall use U.S. Department of the Interior standards for historic preservation projects codified in 36 C.F.R. 67 as of January 1, 1994, to approve or deny certifications. The moratorium shall begin in the year that approval of the completed work is granted and shall extend for a period of eight years.

Source: SL 1978, ch 11, § 2; SL 1980, ch 79; SL 1987, ch 19, § 2; SL 1994, ch 16, § 1.



§ 1-19A-21 Covenant to maintain property required to benefit from chapter.

1-19A-21. Covenant to maintain property required to benefit from chapter. No property so restored or rehabilitated may benefit from the provisions of this chapter unless the owner of such property attaches a restrictive covenant running with the land which states that the property shall be maintained in a manner which preserves the property's restored portions.

Source: SL 1978, ch 11, § 3.



§ 1-19A-22 Cancellation of tax moratorium.

1-19A-22. Cancellation of tax moratorium. If the State Historical Society Board of Trustees determines that the owner of any property given a tax moratorium pursuant to § 1-19A-20 has failed to maintain such property, the board may, after a public hearing, cancel the tax moratorium on such property. If the board cancels a tax moratorium pursuant to this section, the board shall notify the director of equalization and the treasurer of the county where such property is located of such cancellation.

Source: SL 1992, ch 6, § 1.



§ 1-19A-23 Ratification of previous moratoriums.

1-19A-23. Ratification of previous moratoriums. All applications for tax moratoriums on properties properly placed on the State Register of Historic Places which were restored with federal restoration grant-in-aid assistance, or received assistance from the historic preservation loan fund, or have undergone privately funded restoration or rehabilitation, and were filed with and formally certified by the State Historical Society Board of Trustees prior to January 1, 1994, are hereby ratified as of the date of such filing. Nothing in this section shall affect any tax moratorium filed, reviewed, or granted prior to January 1, 1992.

Source: SL 1992, ch 6, § 5; SL 1994, ch 16, § 2.



§ 1-19A-24 Moratoriums for certain property prohibited.

1-19A-24. Moratoriums for certain property prohibited. The State Historical Society Board of Trustees may not grant a tax moratorium to any real estate which is not on the state or national register and which is moved from the location where such real estate was located when originally constructed.

Source: SL 1992, ch 6, § 6.



§ 1-19A-25 Heritage area designation.

1-19A-25. Heritage area designation. A county, municipality, or township may apply to the board for a heritage area designation in accord with criteria contained in this section and §§ 1-19A-26 to 1-19A-28, inclusive, and the rules promulgated pursuant thereto. For the purposes of this section and §§ 1-19A-26 to 1-19A-28, inclusive, a heritage area is any county, municipality, or township which contains historic properties which possess outstanding historic value, displays exceptional preservation qualities, or is otherwise genuine and exemplary of South Dakota's diverse history and culture.

Source: SL 1994, ch 17, § 1.



§ 1-19A-26 Determining heritage areas.

1-19A-26. Determining heritage areas. The board shall consider the following when determining if a county, municipality, or township is designated as a heritage area:

(1) Whether there is an established program which interprets the entirety of the historic properties to both the residents and visiting public of the proposed heritage area;

(2) Whether there is an adopted and actively implemented historic preservation plan encompassing all of the historic properties within the proposed heritage area;

(3) Whether there is a demonstrated ability to use historic properties within the proposed heritage area to contribute to the economic welfare of this state;

(4) Whether the proposed heritage area is readily identifiable to the visiting public;

(5) Whether there are established effective partnerships among public, private, and nonprofit entities appropriate for the protection and promotion of the proposed heritage area; and

(6) Whether the quality of the preservation, interpretation, and management of the proposed heritage area meets the standards established by the board.
Source: SL 1994, ch 17, § 2.



§ 1-19A-27 Promulgation of rules for heritage area designations.

1-19A-27. Promulgation of rules for heritage area designations. The board shall promulgate rules pursuant to chapter 1-26 to:

(1) Establish criteria in addition to that found in § 1-19A-26 concerning natural or scenic qualities which would compliment the historic value of a proposed heritage area;

(2) Establish application procedures and criteria for designation as a heritage area;

(3) Establish preservation, interpretation, and management standards pursuant to subdivision 1-19A-26(6);

(4) Withdraw a heritage area designation if a county, municipality, or township fails to comply with the criteria established in subdivision (2) of this section.
Source: SL 1994, ch 17, § 3.



§ 1-19A-28 Promotional materials to consider designated heritage areas--Prioritizing heritageareas for historic properties benefits.

1-19A-28. Promotional materials to consider designated heritage areas--Prioritizing heritage areas for historic properties benefits. Each agency of state government that produces promotional materials targeted to the visiting public shall accord special consideration to designated heritage areas. Each applicable agency of state government shall include heritage areas when establishing priorities for benefits accruing to historic properties, including appropriations or other funding for development of historic properties.

Source: SL 1994, ch 17, § 5.



§ 1-19A-29 Promulgation of rules to administer chapter.

1-19A-29. Promulgation of rules to administer chapter. For the purpose of the administration of this chapter the State Historical Society Board of Trustees shall adopt rules pursuant to chapter 1-26 in the following areas:

(1) Definitions;

(2) Standards for historic preservation, restoration, and rehabilitation projects;

(3) Project application procedures;

(4) Requests for project information;

(5) Project approval and nonapproval;

(6) Terms of project certification;

(7) County notification of certification;

(8) Terms of restrictive covenants;

(9) Filing of restrictive covenants;

(10) Violation of covenants; and

(11) Cancellation of certification.
Source: SL 1994, ch 16, § 3.






Chapter 19B - County and Municipal Historic Preservation Activities

§ 1-19B-1 Legislative findings--Purpose of chapter.

1-19B-1. Legislative findings--Purpose of chapter. Whereas the Legislature of the State of South Dakota has determined that the historical, architectural, archaeological, paleontological, and cultural heritage of this state is among its most important assets, it is hereby declared to be the purpose of this chapter to authorize the local governing bodies of this state to engage in a comprehensive program of historic preservation, to promote the use and conservation of historic properties for the education, inspiration, pleasure, and enrichment of the citizens of this state.

Source: SL 1974, ch 21, § 1; SL 1980, ch 12, § 4.



§ 1-19B-1.1 Definition of terms.

1-19B-1.1. Definition of terms. Terms used in this chapter have the same meaning as defined in § 1-19A-2.

Source: SL 2011, ch 9, § 1.



§ 1-19B-2 County and municipal historic preservation commissions--Purpose.

1-19B-2. County and municipal historic preservation commissions--Purpose. The governing body of any county or municipality may establish an historic preservation commission, to preserve, promote, and develop the historical resources of such county or municipality in accordance with the provisions of this chapter.

Source: SL 1974, ch 21, § 2; SL 2009, ch 1, § 70.



§ 1-19B-3 Composition of preservation commission--Residence--Terms of office.

1-19B-3. Composition of preservation commission--Residence--Terms of office. The Historic Preservation Commission shall consist of not less than five nor more than ten members, who shall be appointed by the governing body with due regard to proper representation of such fields as history, architecture, urban planning, archaeology, paleontology, and law. All members of the commission shall reside within the jurisdiction of the county or municipality establishing the commission and shall serve for terms not to exceed three years, being eligible for reappointment as shall be specified by the governing body.

Source: SL 1974, ch 21, § 2; SL 1980, ch 12, § 5.



§ 1-19B-4 Employment of personnel.

1-19B-4. Employment of personnel. The Historic Preservation Commission may employ such qualified staff personnel as it deems necessary.

Source: SL 1974, ch 21, § 2.



§ 1-19B-5 Annual special purpose tax levy--Approval by voters required.

1-19B-5. Annual special purpose tax levy--Approval by voters required. To achieve the purposes of this chapter, the governing body of any county or municipality may levy annual taxes therefor as a special purpose, in addition to any allowed by the Constitution of the State of South Dakota. No tax shall be levied for the purposes of this chapter unless it shall have been first approved by the qualified voters of the county or municipality.

Source: SL 1974, ch 21, § 22.



§ 1-19B-6 Revenue bonds authorized.

1-19B-6. Revenue bonds authorized. To achieve the purposes of this chapter, the governing body of any county or municipality may issue revenue bonds in accordance with chapter 9-40.

Source: SL 1974, ch 21, § 23; SL 1984, ch 43, § 59.



§ 1-19B-7 Appropriations for operating expenses and acquisition and management of historicproperties.

1-19B-7. Appropriations for operating expenses and acquisition and management of historic properties. The governing board of a county or municipality is authorized to make appropriations to an historic preservation commission established pursuant to this chapter in any amount that it may determine necessary for the expenses of the operation of the commission, and may make available any additional amounts necessary for the acquisition, restoration, preservation, operation, and management of historic properties.

Source: SL 1974, ch 21, § 4.



§ 1-19B-8 Survey of local historic properties--Standards and criteria.

1-19B-8. Survey of local historic properties--Standards and criteria. Any county or municipal historic preservation commission established pursuant to this chapter may conduct a survey of local historic properties, complying with all applicable standards and criteria of the statewide survey undertaken by the Office of History of the Department of Tourism.

Source: SL 1974, ch 21, § 3 (1); SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2009, ch 1, § 71; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-19B-9 Entry on private lands for survey--Consent required to enter building.

1-19B-9. Entry on private lands for survey--Consent required to enter building. Any county or municipal historic preservation commission established pursuant to this chapter may enter, solely in performance of its official duties and only at reasonable times, upon private lands for examination or survey. However, no member, employee, or agent of the commission may enter any private building or structure without the express consent of the owner or occupant.

Source: SL 1974, ch 21, § 3 (10); SL 2009, ch 1, § 72.



§ 1-19B-10 Participation in local planning processes.

1-19B-10. Participation in local planning processes. Any county or municipal historic preservation commission established pursuant to this chapter may participate in the conduct of land-use, urban renewal, and other planning processes undertaken by the county or municipality.

Source: SL 1974, ch 21, § 3 (7); SL 2009, ch 1, § 73.



§ 1-19B-11 Cooperation with governmental agencies.

1-19B-11. Cooperation with governmental agencies. Any county or municipal historic preservation commission established pursuant to this chapter may cooperate with the federal, state, and local governments in the pursuance of the objectives of historic preservation.

Source: SL 1974, ch 21, § 3 (6); SL 2009, ch 1, § 74.



§ 1-19B-12 Contractual powers of preservation commission.

1-19B-12. Contractual powers of preservation commission. Any county or municipal historic preservation commission established pursuant to this chapter may contract, with the approval of the local governing body, with the state or the federal government, or any agency of either, or with any other organization.

Source: SL 1974, ch 21, § 3 (5); SL 2009, ch 1, § 75.



§ 1-19B-13 Acquisition of historic properties.

1-19B-13. Acquisition of historic properties. Any county or municipal historic preservation commission established pursuant to this chapter may acquire fee or lesser interests in historic properties, including adjacent or associated lands, by purchase, bequest, or donation.

Source: SL 1974, ch 21, § 3 (2); SL 2009, ch 1, § 76.



§ 1-19B-14 Title to property acquired--Supervision and control.

1-19B-14. Title to property acquired--Supervision and control. All lands, buildings, structures, sites, areas, or objects acquired by funds appropriated by a county or municipality shall be acquired in the name of the county or municipality unless otherwise provided by the governing board. So long as owned by the county or municipality, historic properties may be maintained by or under the supervision and control of the county or municipality. However, all lands, buildings, or structures acquired by an historic preservation commission from funds other than those appropriated by a county or municipality may be acquired and held in the name of the Historic Preservation Commission, the county or municipality, or both.

Source: SL 1974, ch 21, § 5.



§ 1-19B-15 Maintenance and operation of historic properties.

1-19B-15. Maintenance and operation of historic properties. Any county or municipal historic preservation commission established pursuant to this chapter may preserve, restore, maintain, and operate historic properties under the ownership or control of the commission.

Source: SL 1974, ch 21, § 3 (3); SL 2009, ch 1, § 77.



§ 1-19B-16 Acquisition of historical easements.

1-19B-16. Acquisition of historical easements. Any county or municipality may acquire, by purchase, donation, or condemnation, historic easements in any area within its respective jurisdiction wherever and to the extent that the governing body of the county or municipality determines the acquisition to be in the public interest. For the purpose of this section, the term, historic easement, means any easement, restriction, covenant, or condition running with the land, designated to preserve, maintain, or enhance all or part of the existing state of places of historical, architectural, archaeological, paleontological, or cultural significance.

Source: SL 1974, ch 21, § 14; SL 1980, ch 12, § 6; SL 2009, ch 1, § 78.



§ 1-19B-17 Lease or disposition of historic properties--Rights reserved.

1-19B-17. Lease or disposition of historic properties--Rights reserved. Any county or municipal historic preservation commission established pursuant to this chapter may lease, sell, and otherwise transfer or dispose of historic properties subject to rights of public access and other covenants and in a manner that will preserve the property.

Source: SL 1974, ch 21, § 3 (4); SL 2009, ch 1, § 79.



§ 1-19B-18 Educational and interpretive programs.

1-19B-18. Educational and interpretive programs. Any county or municipal historic preservation commission established pursuant to this chapter may promote and conduct an educational and interpretive program on historic properties within its jurisdiction.

Source: SL 1974, ch 21, § 3 (9); SL 2009, ch 1, § 80.



§ 1-19B-19 Recommendations and information to governing body.

1-19B-19. Recommendations and information to governing body. Any county or municipal historic preservation commission established pursuant to this chapter may recommend ordinances and otherwise provide information for the purposes of historic preservation to the county or municipal governing body.

Source: SL 1974, ch 21, § 3 (8); SL 2009, ch 1, § 81.



§ 1-19B-20 Ordinances designating historic properties--Criteria--Procedure.

1-19B-20. Ordinances designating historic properties--Criteria--Procedure. The local governing body of any county or municipality may adopt an ordinance designating one or more historic properties on the following criteria: historical, architectural, archaeological, and cultural significance; suitability for preservation or restoration; educational value; cost of acquisition, restoration, maintenance, operation, or repair; possibilities for adaptive or alternative use of the property; appraised value; and the administrative and financial responsibility of any person or organization willing to underwrite all or a portion of such costs. In order for any historic property to be designated in the ordinance, it must in addition meet the criteria established for inclusion of the property in the state register of historic places established pursuant to chapter 1-19A. No ordinance designating an historic property pursuant to this section may be adopted until the procedural steps set forth in §§ 1-19B-21 to 1-19B-24, inclusive, have been taken.

Source: SL 1974, ch 21, §§ 15, 16.



§ 1-19B-21 Investigation and report before designation of historic property.

1-19B-21. Investigation and report before designation of historic property. Before an ordinance designating an historic property is adopted pursuant to § 1-19B-20, the local historic preservation commission shall make an investigation and report on the historical, architectural, archaeological, or cultural significance of the property in question.

Source: SL 1974, ch 21, § 16 (1).



§ 1-19B-22 Hearing on designation of historic property--Notice.

1-19B-22. Hearing on designation of historic property--Notice. Before an ordinance designating an historic property is adopted pursuant to § 1-19B-20, the local governing body shall hold a public hearing on the proposed ordinance, after giving sufficient written notice to the owners and occupants of the property and posting public notice in its normal manner.

Source: SL 1974, ch 21, § 16 (2).



§ 1-19B-23 Ordinance enforcing waiting period--Posting of sign.

1-19B-23. Ordinance enforcing waiting period--Posting of sign. For each designated historic property, an ordinance adopted pursuant to §§ 1-19B-20 to 1-19B-24, inclusive, shall require that the waiting period set forth in § 1-19B-27 be observed prior to its demolition, material alteration, remodeling, or removal. The ordinance shall also provide for a suitable sign or marker on or near the property indicating that the property has been so designated.

Source: SL 1974, ch 21, § 15.



§ 1-19B-24 Notification to owners of historic property designated--Filing of ordinance.

1-19B-24. Notification to owners of historic property designated--Filing of ordinance. Upon adoption of an ordinance pursuant to § 1-19B-20, the owners and occupants of each designated historic property shall be given written notification of such designation by the local governing body. One copy of the ordinance shall be filed by the local historic preservation commission in the office of the register of deeds for the county in which the property is located.

Source: SL 1974, ch 21, § 16 (3).



§ 1-19B-25 Notice to director of equalization of designation of historic property--Considerationin appraisal.

1-19B-25. Notice to director of equalization of designation of historic property--Consideration in appraisal. Upon the adoption of an ordinance designating an historic property pursuant to § 1-19B-20 or if the property is designated an historic property by the Department of Interior or the national park service, the local historic preservation commission shall give notice of such designation to the director of equalization of the county in which the property is located. The designation and any recorded restrictions upon the property limiting its use for preservation purposes shall be considered by the director of equalization in appraising it for tax purposes.

Source: SL 1974, ch 21, § 16(4); SL 1987, ch 19, § 3; SL 1989, ch 82, § 41.



§ 1-19B-26 Transfer by owners of development rights in historic properties.

1-19B-26. Transfer by owners of development rights in historic properties. Any county or municipal governing body may establish procedures authorizing owners of designated historic properties to transfer development rights in such amounts and subject to such conditions as the governing body may determine. For the purposes of this section, development rights are the rights granted under applicable local law respecting the permissible bulk and size of any improvements to be erected.

Source: SL 1974, ch 21, § 21; SL 2009, ch 1, § 82.



§ 1-19B-27 Notice by owner before demolition or alteration of historic property--Waiting period--Negotiations by commission.

1-19B-27. Notice by owner before demolition or alteration of historic property--Waiting period--Negotiations by commission. An historic property designated by ordinance as herein provided may be demolished, materially altered, remodeled, relocated, or put to a different use only after one hundred eighty days' written notice of the owner's proposed action has been given to the local historic preservation commission. During this period, the commission may negotiate with the owner and with any other parties in an effort to find a means of preserving the property.

Source: SL 1974, ch 21, § 17.



§ 1-19B-28 Negotiations during waiting period for acquisition of historic property.

1-19B-28. Negotiations during waiting period for acquisition of historic property. During the waiting period required by § 1-19B-27, or at any time prior thereto following notice of designation to the owner as provided in § 1-19B-24 and where such action is reasonably necessary or appropriate for the continued preservation of the property, the Historic Preservation Commission may enter into negotiations with the owner for the acquisition by gift, purchase, exchange, or otherwise of the property or any interest therein.

Source: SL 1974, ch 21, § 17.



§ 1-19B-29 Waiver of waiting period when preservation of character of property ensured.

1-19B-29. Waiver of waiting period when preservation of character of property ensured. The Historic Preservation Commission may waive all or any portion of the waiting period required by § 1-19B-27. However, the alteration, remodeling, relocation, or change of use shall be undertaken subject to conditions agreed to by the commission ensuring the continued maintenance of the historical, architectural, archaeological, or cultural integrity and character of the property.

Source: SL 1974, ch 21, § 17; SL 2009, ch 1, § 83.



§ 1-19B-30 Reduction of waiting period for extreme hardship.

1-19B-30. Reduction of waiting period for extreme hardship. The Historic Preservation Commission may reduce the waiting period required by § 1-19B-27 in any case where the owner would suffer extreme hardship, not including loss of profit, unless a reduction in the required period were allowed.

Source: SL 1974, ch 21, § 17.



§ 1-19B-31 Ordinary maintenance and repairs not prohibited--Changes required for public safety.

1-19B-31. Ordinary maintenance and repairs not prohibited--Changes required for public safety. Nothing in this chapter prevents the ordinary maintenance or repair of any exterior feature in or on an historic property that does not involve a change in design, material, or outer appearance, nor prevents the construction, reconstruction, alteration, restoration, demolition, or removal of any such feature if a building inspector or similar official certifies to the Historic Preservation Commission that such action is required for the public safety because of an unsafe or dangerous condition.

Source: SL 1974, ch 21, § 18; SL 2009, ch 1, § 84.



§ 1-19B-32 Establishment of district study committee authorized.

1-19B-32. Establishment of district study committee authorized. An historic district study committee may be established as provided by § 1-19B-33 for the purpose of making an investigation of a proposed historic district.

Source: SL 1974, ch 21, § 8.



§ 1-19B-33 Composition of district study committee--Residence of members.

1-19B-33. Composition of district study committee--Residence of members. A committee established pursuant to § 1-19B-32 shall consist of not less than three nor more than seven members appointed by the local governing body with due regard to proper representation of fields such as history, architecture, architectural history, urban planning, archaeology, paleontology, and law. If possible, the members shall be selected from residents of the proposed district.

Source: SL 1974, ch 21, § 8; SL 1980, ch 12, § 7; SL 2009, ch 1, § 85.



§ 1-19B-34 Investigations by district study committee--Criteria.

1-19B-34. Investigations by district study committee--Criteria. An historic district study committee, established pursuant to § 1-19B-32, shall make an investigation of the historical, architectural, archaeological, paleontological, and cultural significance of the buildings, structures, sites, or surroundings included as any proposed historic district. The committee's investigation and recommendations shall comply with the criteria adopted by the State Historical Society Board of Trustees pursuant to chapter 1-19A.

Source: SL 1974, ch 21, § 7 (1); SL 1980, ch 12, § 8.



§ 1-19B-35 Report of findings by district study committee.

1-19B-35. Report of findings by district study committee. The historic district study committee shall report its findings to the local planning board, the local historic preservation commission, and the State Historical Society Board of Trustees for their consideration and recommendations.

Source: SL 1974, ch 21, § 7 (1).



§ 1-19B-36 Hearing on establishment of historic district--Notice to property owners.

1-19B-36. Hearing on establishment of historic district--Notice to property owners. Sixty days after transmittal of its findings pursuant to § 1-19B-35 the historic district study committee shall hold a public hearing thereon after due notice, which shall include written notice, postage prepaid, to the owners of all properties to be included in any proposed historic district.

Source: SL 1974, ch 21, § 7 (2).



§ 1-19B-37 Final recommendations by study committee--Draft ordinance.

1-19B-37. Final recommendations by study committee--Draft ordinance. An historic district study committee shall submit a final report with its recommendations and a draft of a proposed ordinance to the county or municipal governing body.

Source: SL 1974, ch 21, § 7 (3).



§ 1-19B-38 Establishment of historic district by ordinance--Commission required.

1-19B-38. Establishment of historic district by ordinance--Commission required. A county or municipality may, after meeting the requirements of §§ 1-19B-34 to 1-19B-37, inclusive, establish by ordinance one or more historic districts within the area of its jurisdiction. Whenever an historic district is established, an historic district commission shall be established.

Source: SL 1974, ch 21, §§ 7, 8.



§ 1-19B-39 Amendment of historic district ordinance--Studies and reports.

1-19B-39. Amendment of historic district ordinance--Studies and reports. Any ordinance adopted pursuant to § 1-19B-38 may, from time to time, be amended in the same manner except that the historic district commission established as provided in § 1-19B-38 shall study such proposed amendments and report thereon as required under §§ 1-19B-34 to 1-19B-37, inclusive.

Source: SL 1974, ch 21, § 7.



§ 1-19B-40 Composition of district commission--Residence of members--Terms of office--Chairand vice chair.

1-19B-40. Composition of district commission--Residence of members--Terms of office--Chair and vice chair. An historic district commission established pursuant to § 1-19B-38 shall consist of not less than three nor more than seven members appointed by the local governing body with due regard to proper representation of fields such as history, architecture, architectural history, urban planning, archaeology, paleontology, and law. If possible, the members shall be selected from residents of the proposed district. The appointments to membership on the commission shall be so arranged that the term of at least one member will expire each year, and any successor shall be appointed in like manner for a term of three years. The commission shall elect annually a chair and vice chair from its membership.

Source: SL 1974, ch 21, § 8; SL 1980, ch 12, § 9; SL 2009, ch 1, § 86.



§ 1-19B-41 Promulgation of regulations--Personnel--Gifts.

1-19B-41. Promulgation of regulations--Personnel--Gifts. An historic district commission established pursuant to § 1-19B-38 may adopt regulations not inconsistent with the provisions of this chapter, and may, subject to appropriation, employ clerical and technical assistants or consultants and may accept and expend gifts of money for such purposes.

Source: SL 1974, ch 21, § 8; SL 2009, ch 1, § 87.



§ 1-19B-42 Certificate of appropriateness required for exterior alterations in historic district.

1-19B-42. Certificate of appropriateness required for exterior alterations in historic district. After the designation of an historic district, no exterior portion of any building or other structure (including walls, fences, light fixtures, steps, and pavement, or other appurtenant features) nor above-ground utility structure nor any type of outdoor advertising sign may be erected, altered, restored, moved, or demolished within such district until after an application for a certificate of appropriateness as to exterior features has been submitted to and approved by the Historic District Commission. The municipality shall require such a certificate to be issued by the commission prior to the issuance of a building permit or other permit granted for purposes of constructing or altering structures. A certificate of appropriateness is required whether or not a building permit is required.

Source: SL 1974, ch 21, § 9; SL 2009, ch 1, § 88.



§ 1-19B-43 Exterior features defined.

1-19B-43. Exterior features defined. For purposes of this chapter, the phrase, exterior features, includes the architectural style, general design, and general arrangement of the exterior of a building or other structure, including the color, the kind and texture of the building material, and the type and style of all windows, doors, light fixtures, signs, other appurtenant fixtures, and natural features such as trees and shrubbery. In the case of outdoor advertising signs, the term, exterior features, means the style, material, size, and location of all such signs.

Source: SL 1974, ch 21, § 9; SL 2009, ch 1, § 89.



§ 1-19B-44 Interior arrangement not subject to control--Restriction on commission activities.

1-19B-44. Interior arrangement not subject to control--Restriction on commission activities. The Historic District Commission may not consider interior arrangement and may take no action under § 1-19B-42 except for the purpose of preventing the construction, reconstruction, alteration, restoration, moving, or demolition of buildings, structures, appurtenant fixtures, outdoor advertising signs, or natural features in the historic district which would be incongruous with the historical, architectural, archaeological, or cultural aspects of the district.

Source: SL 1974, ch 21, § 9; SL 2009, ch 1, § 90.



§ 1-19B-45 Certificate of appropriateness required for change in use within historic district--Prerequisite to zoning change.

1-19B-45. Certificate of appropriateness required for change in use within historic district--Prerequisite to zoning change. No change in the use of any structure or property within a designated historic district is permitted until after an application for a certificate of appropriateness has been submitted to and approved by the Historic District Commission. The county or municipality shall require such a certificate to be issued by the commission prior to the approval of any change of zoning classification within the historic district.

Source: SL 1974, ch 21, § 10; SL 2009, ch 1, § 91.



§ 1-19B-46 Certificate issued in case of extreme hardship.

1-19B-46. Certificate issued in case of extreme hardship. The Historic District Commission may approve an application for a certificate of appropriateness in any case in which the owner would suffer extreme hardship, not including loss of profit, unless the certificate of appropriateness were issued forthwith.

Source: SL 1974, ch 21, § 11; SL 2009, ch 1, § 92.



§ 1-19B-47 Notice and hearing before action on certificate of appropriateness.

1-19B-47. Notice and hearing before action on certificate of appropriateness. Prior to issuance or denial of a certificate of appropriateness the historic district commission shall take such action as may reasonably be required to inform the owners of any property likely to be materially affected by the application, and shall give the applicant and such owners an opportunity to be heard. In cases in which the commission deems it necessary, it may hold a public hearing concerning the application.

Source: SL 1974, ch 21, § 11; SL 2009, ch 1, § 93.



§ 1-19B-48 Issuance of certificate when proposed change appropriate.

1-19B-48. Issuance of certificate when proposed change appropriate. If the Historic District Commission determines that the proposed construction, reconstruction, alteration, moving, or demolition is appropriate, it shall forthwith approve such application and shall issue to the applicant a certificate of appropriateness.

Source: SL 1974, ch 21, § 11.



§ 1-19B-49 Denial of certificate--Reasons recorded--Notice to applicant.

1-19B-49. Denial of certificate--Reasons recorded--Notice to applicant. If the Historic District Commission determines that a certificate of appropriateness should not be issued, the commission shall place upon its records the reasons for such determination and shall forthwith notify the applicant of such determination, furnishing the applicant an attested copy of its reasons therefor and its recommendations, if any, as appearing in the records of the commission.

Source: SL 1974, ch 21, § 11; SL 2009, ch 1, § 94.



§ 1-19B-50 Appeal to circuit court by applicant for certificate.

1-19B-50. Appeal to circuit court by applicant for certificate. Any applicant aggrieved by a determination of the Historic District Commission may appeal to the circuit court for the county in which the land concerned is situated.

Source: SL 1974, ch 21, § 11.



§ 1-19B-51 Maintenance and repairs not changing appearance permitted--Correction of unsafeconditions.

1-19B-51. Maintenance and repairs not changing appearance permitted--Correction of unsafe conditions. Nothing in this chapter prevents the ordinary maintenance or repair of any exterior feature in an historic district which does not involve a change in design, material, color, or outer appearance thereof, nor prevents the construction, reconstruction, alteration, restoration, or demolition of any such feature which the building inspector or similar official shall certify is required by the public safety because of an unsafe or dangerous condition.

Source: SL 1974, ch 21, § 12; SL 2009, ch 1, § 95.



§ 1-19B-52 Ordinances to prevent deterioration by neglect--Misdemeanor.

1-19B-52. Ordinances to prevent deterioration by neglect--Misdemeanor. The governing body of any county or municipality may enact an ordinance to prevent the deterioration by intentional neglect of any designated historic property or any property within an established historic district. Any property owner violating an ordinance established pursuant to this section shall be guilty of a Class 2 misdemeanor. Each day that a violation continues to exist shall constitute a separate offense.

Source: SL 1974, ch 21, § 19; SL 1980, ch 24, § 5.



§ 1-19B-53 Governing body's power to protect historic properties.

1-19B-53. Governing body's power to protect historic properties. In addition to any power or authority of a county or municipality to regulate by planning or zoning laws and regulations or by local laws and regulations, the governing body of any county or municipality may provide by regulations, special conditions, or restrictions for the protection, enhancement, preservation, and use of historic properties. Such regulations, special conditions, and restrictions may include appropriate and reasonable control of the use or appearance of adjacent or associated private property within the public view, or both.

Source: SL 1974, ch 21, § 13; SL 2009, ch 1, § 96.



§ 1-19B-54 Exemption of historic properties from health and building codes.

1-19B-54. Exemption of historic properties from health and building codes. The governing body of any county or municipality, in order to promote the preservation and restoration of historic properties within its jurisdiction, may exempt an historic property from the application of such standards contained in the county or municipal health or building codes, or both, as the governing body, upon recommendation of the local historic preservation commission, shall determine would otherwise prevent or seriously hinder the preservation or restoration of said historic property.

Source: SL 1974, ch 21, § 20.



§ 1-19B-55 Public regulation or acquisition of historic properties unimpaired.

1-19B-55. Public regulation or acquisition of historic properties unimpaired. Nothing in this chapter prevents the regulation or acquisition of historic buildings, structures, sites, areas, or objects owned by the state or any of its political subdivisions, agencies, or instrumentalities.

Source: SL 1974, ch 21, § 6; SL 2009, ch 1, § 97.



§ 1-19B-56 Conservation easements--Definitions.

1-19B-56. Conservation easements--Definitions. Terms used in §§ 1-19B-56 to 1-19B-60, inclusive, mean:

(1) "Conservation easement," a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural or open-space values of real property, assuring its availability for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, paleontological or cultural aspects of real property;

(2) "Holder":

(a) A governmental body empowered to hold an interest in real property under the laws of this state or the United States; or

(b) A charitable corporation, charitable association or charitable trust, the purposes or powers of which include retaining or protecting the natural or open-space values of real property, assuring the availability of real property for agricultural, forest, recreational or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, paleontological, or cultural aspects of real property;

(3) "Third-party right of enforcement," a right provided in a conservation easement to enforce any of its terms granted to a governmental body, charitable corporation, charitable association, or charitable trust, which, although eligible to be a holder, is not a holder.
Source: SL 1984, ch 280, § 1.



§ 1-19B-57 Conservation easement creation, modification, transfer, and termination.

1-19B-57. Conservation easement creation, modification, transfer, and termination. A conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements. The term of the conservation easement shall be established by the parties to the easement. No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement before its acceptance by the holder and recording the acceptance. An interest in real property in existence at the time a conservation easement is created is not impaired by it unless the owner of the interest is a party to the conservation easement or consents to it.

Source: SL 1984, ch 280, § 2; SL 2005, ch 14, § 1.



§ 1-19B-58 Actions affecting conservation easements.

1-19B-58. Actions affecting conservation easements. An action affecting a conservation easement may be brought by:

(1) An owner of an interest in the real property burdened by the easement;

(2) A holder of the easement; or

(3) A person having a third-party right of enforcement.

Sections 1-19B-56 to 1-19B-60, inclusive, do not affect the power of a court to modify or terminate a conservation easement according to the principles of law and equity.

Source: SL 1984, ch 280, § 3.



§ 1-19B-59 Validity of conservation easements.

1-19B-59. Validity of conservation easements. A conservation easement is valid even though:

(1) It is not appurtenant to an interest in real property;

(2) It can be or has been assigned to another holder;

(3) It is not of a character that has been recognized traditionally at common law;

(4) It imposes a negative burden;

(5) It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

(6) The benefit does not touch or concern real property; or

(7) There is no privity of estate or of contract.
Source: SL 1984, ch 280, § 4.



§ 1-19B-60 Application to conservation easements.

1-19B-60. Application to conservation easements. The provisions of §§ 1-19B-56 to 1-19B-60, inclusive, apply to any interest created after July 1, 1984, which complies with §§ 1-19B-56 to 1-19B-60, inclusive, whether designated as a conservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise. The provisions of §§ 1-19B-56 to 1-19B-60, inclusive, apply to any interest created before July 1, 1984, if it would have been enforceable had it been created after July 1, 1984, unless retroactive application contravenes the Constitution or laws of this state or the United States. The provisions of §§ 1-19B-56 to 1-19B-60, inclusive, do not invalidate any interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise, that is enforceable under other law of this state.

Source: SL 1984, ch 280, § 5; SL 2009, ch 1, § 98.



§ 1-19B-61 Rejected.

1-19B-61. Rejected by special referendum election held September 14, 1993.



§ 1-19B-62 Ordinance requiring review of undertakings which will encroach upon, damage ordestroy historic property.

1-19B-62. Ordinance requiring review of undertakings which will encroach upon, damage or destroy historic property. Any county or municipality may enact an ordinance requiring a county or municipal historic preservation commission to review any undertaking, whether publicly or privately funded, which will encroach upon, damage, or destroy any historic property included in the national register of historic places or the state register of historic places. The ordinance may require the issuance of a permit before any undertaking which will encroach upon, damage, or destroy historic property may proceed. The decision to approve or deny a permit shall be based on the standards for historic preservation, restoration, and rehabilitation projects adopted by rules promulgated pursuant to § 1-19A-29. Properties owned by the State of South Dakota are exempt from local review.

Source: SL 1994, ch 16, § 4; SL 2011, ch 9, § 2.






Chapter 19C - Historical Names

§ 1-19C-1 Legislative findings regarding offensive geographic place names.

1-19C-1. Legislative findings regarding offensive geographic place names. The Legislature finds that certain geographic place names are offensive and insulting to all South Dakota's people, history, and heritage. These place names should be replaced by names that reflect South Dakota's people, history, and heritage without resorting to harmful or offensive stereotypes, names, words, or phrases. Sections 1-19C-5 and 1-19C-6 list the currently known geographic names that are harmful or offensive. All state and local government agencies shall make changes to maps and any other reference materials to reflect the changes provided in this chapter.

Source: SL 2001, ch 9, § 1; SL 2009, ch 2, § 2.



§ 1-19C-1.1 Legislative findings regarding offensive name changes by United States Board onGeographic Names.

1-19C-1.1. Legislative findings regarding offensive name changes by United States Board on Geographic Names. The Legislature finds that Chapter 9 of the 2001 Session Laws, "An Act to replace certain geographic place names that use offensive names, words, or phrases", was enacted by the South Dakota Legislature in 2001. This legislation resulted in action by the United States Board on Geographic Names changing several offensive place names in 2008. However, several offensive place names identified in the 2001 legislation have not yet been changed, and the Legislature urges the United States Board on Geographic Names to proceed with further action on these place names.

Source: SL 2009, ch 2, § 1.



§ 1-19C-2 Use of new geographic place names mandated.

1-19C-2. Use of new geographic place names mandated. The geographic place names set forth in §§ 1-19C-5 and 1-19C-6 are considered harmful and offensive. The new place names provided in §§ 1-19C-5 and 1-19C-6 shall replace and shall be used by all state and local agencies in South Dakota in all future publications, maps, or other reference materials published after July 1, 2009.

Source: SL 2001, ch 9, § 2; SL 2009, ch 2, § 3.



§ 1-19C-2.1 South Dakota Board on Geographic Names created--Members--Meetings.

1-19C-2.1. South Dakota Board on Geographic Names created--Members--Meetings. The South Dakota Board on Geographic Names is hereby created. The board consists of the secretary of tribal relations and one representative each from the Department of Environment and Natural Resources, the Department of Transportation, the State Historical Society, and the Department of Tourism. The board shall elect a chair and vice chair from among its membership and shall meet at least once each year to consider issues related to geographical place names and to make recommendations to the appropriate local, state, and federal agencies.

Source: SL 2009, ch 2, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 28, 29, 91, eff. Apr. 12, 2011.



§ 1-19C-3 Submission of suggested replacement names--Time limit--Approval and adoption.

1-19C-3. Submission of suggested replacement names--Time limit--Approval and adoption. If no replacement place name for a specific location or feature is provided in § 1-19C-6, a replacement name may be suggested by the county or other local government entity, or by any interested person and may be submitted to the South Dakota Board on Geographic Names. The final decision on any replacement names, not previously approved by the Legislature pursuant to this chapter, shall be made by the board. The board shall make its recommendations to the United States Board on Geographic Names concerning places specified in § 1-19C-6 not later than January 1, 2010. The board shall make any subsequent recommendations in a timely manner. Any place names adopted as provided in this section shall be adopted and used and shall replace the offensive place names listed in §§ 1-19C-5 and 1-19C-6 pursuant to the provisions of this chapter.

Source: SL 2001, ch 9, § 3; SL 2009, ch 2, § 5.



§ 1-19C-4 Repealed.

1-19C-4. Repealed by SL 2009, ch 2, § 6.



§ 1-19C-5 Offensive place names revised by United States Board on Geographic Names as ofJanuary 1, 2009.

1-19C-5. Offensive place names revised by United States Board on Geographic Names as of January 1, 2009. The following offensive place names in South Dakota by county were revised by the United States Board on Geographic Names as of January 1, 2009:



§ 1-19C-6 Offensive place names not revised by United States Board on Geographic Names asof January 1, 2009.

1-19C-6. Offensive place names not revised by United States Board on Geographic Names as of January 1, 2009. The following offensive place names in South Dakota by county have not been revised by the United States Board on Geographic Names as of January 1, 2009:






Chapter 20 - Archaeological Exploration

§ 1-20-1 to 1-20-16. Repealed.

1-20-1 to 1-20-16. Repealed by SL 1974, ch 11, § 18.



§ 1-20-17 Legislative findings--Purpose of chapter.

1-20-17. Legislative findings--Purpose of chapter. The Legislature hereby declares that the public has an interest in preservation and protection of the state's archaeological resources; that the public has the right to the knowledge to be derived and gained from the scientific study of these resources; and that therefore it is the purpose of this chapter to provide that activities for the preservation, excavation, study, and exhibition of the state's archaeological resources be undertaken in a coordinated and organized manner for the general welfare of the public as a whole.

Source: SL 1974, ch 11, § 1.



§ 1-20-18 Definition of terms.

1-20-18. Definition of terms. Terms used in this chapter mean:

(1) "Field investigations," the study of the traces of human culture at any land or water site by means of surveying, digging, sampling, excavating, or removing surface or subsurface objects, or going on a site with that intent;

(2) "Site," any aboriginal mound, fort, earthwork, village location, burial ground, historic or prehistoric ruin, mine, cave, or other location which is or may be the source of important archaeological data;

(3) "Specimens," all relics, artifacts, remains, objects, or any other evidence of an historical, prehistorical, archaeological, or anthropological nature, which may be found on or below the surface of the earth, and which have scientific or historical value as objects of antiquity, as aboriginal relics, or as archaeological samples.
Source: SL 1974, ch 11, § 2; SL 2009, ch 1, § 99.



§ 1-20-19 Employment and qualifications of state archaeologist.

1-20-19. Employment and qualifications of state archaeologist. The secretary of tourism shall, subject to the Governor's approval, employ a state archaeologist, who shall serve at the pleasure of the secretary. The state archaeologist shall be a qualified anthropologist. The minimum professional qualifications for the position shall include a master's degree from an accredited institution of higher education and at least one year of field experience in archaeological salvage.

Source: SL 1973, ch 5, § 2; SDCL Supp, §§ 1-20-1.1, 1-20-1.2; SL 1974, ch 11, § 3; SL 1979, ch 353, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 10, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-20-20 Duties of state archaeologist--Employment of personnel.

1-20-20. Duties of state archaeologist--Employment of personnel. The state archaeologist shall administer the preservation and protection of the state's archaeological resources pursuant to this chapter. The secretary of tourism may employ such qualified persons as may be needed to assist the state archaeologist in the performance of the duties prescribed by this chapter.

Source: SL 1974, ch 11, § 3; SL 1979, ch 353, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 10, § 8; SL 2009, ch 1, § 100; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-20-21 Statewide survey of archaeological sites--Records.

1-20-21. Statewide survey of archaeological sites--Records. The state archaeologist, on behalf of the State Historical Society Board of Trustees shall conduct, as part of that board's statewide survey of historic properties, a survey of archaeological sites located within the state and maintain records of such sites.

Source: SL 1947, ch 255, § 2; SDC Supp 1960, § 29.0702; SDCL § 1-20-3; SL 1974, ch 11, § 5; SL 2007, ch 6, § 1.



§ 1-20-21.1 Agreements involving archaeological survey or assessment work--Fee schedule.

1-20-21.1. Agreements involving archaeological survey or assessment work--Fee schedule. The state archaeologist may enter into agreements involving archaeological survey or assessment work with any state or federal department, agency, institution, or political subdivision or with a private contractor. The State Historical Society Board of Trustees may promulgate rules, pursuant to chapter 1-26, to establish a fee schedule for recovery of exploratory, laboratory, reporting, and administrative costs incurred by the state archaeologist in the performance of the duties prescribed by this chapter.

Source: SL 1981, ch 6; SL 2009, ch 1, § 101.



§ 1-20-21.2 Confidentiality of records pertaining to location of archaeological site--Exceptions.

1-20-21.2. Confidentiality of records pertaining to location of archaeological site--Exceptions. Any records maintained pursuant to § 1-20-21 pertaining to the location of an archaeological site shall remain confidential to protect the integrity of the archaeological site. The state archaeologist may make the information from the records of an archeological site available to any agency of state government and any political subdivision of the state or to any tribe, which, in the opinion of the state archaeologist, may conduct an activity that affects any such site. The state archaeologist shall also make the information from the records of an archeological site available to the owner of the land that is an archeological site and may make the information available to any qualified researcher or research entity.

Source: SL 2007, ch 6, § 2.



§ 1-20-22 Notice to board of projects endangering archaeological sites--Notice to contractors.

1-20-22. Notice to board of projects endangering archaeological sites--Notice to contractors. When any state department, institution, or agency, or political subdivision of the state finds or is made aware by an appropriate historical or archaeological authority that its operation in connection with any state, state-assisted, state-licensed, or state-contracted project, activity, or program adversely affects or may adversely affect scientific, historical, or archaeological data, such agency shall notify the State Historical Society Board of Trustees and shall provide the board with appropriate information concerning the project, program, or activity. The provisions of this chapter shall be made known to contractors by the state agencies doing the contracting.

Source: SL 1974, ch 11, § 11; SL 2009, ch 1, § 102.



§ 1-20-23 Investigation of endangered archaeological sites.

1-20-23. Investigation of endangered archaeological sites. The State Historical Society Board of Trustees, upon notification or determination that scientific, historical, or archaeological data including relics and specimens, is or may be adversely affected, shall, after reasonable notice to the responsible department, institution, or agency conduct or cause to be conducted a survey and other investigations to recover and preserve or otherwise protect such data, including analysis and publication, which in its opinion should be recovered in the public interest.

Source: SL 1947, ch 255, § 3; SL 1949, ch 232; SDC Supp 1960, § 29.0703; SDCL, § 1-20-4; SL 1974, ch 11, § 12.



§ 1-20-24 Initiation of action by board--Recovery of archaeological data--Contractor's cost.

1-20-24. Initiation of action by board--Recovery of archaeological data--Contractor's cost. The State Historical Society Board of Trustees shall initiate actions within sixty days of notification under § 1-20-22 and within such time as agreed upon in other cases. The responsible agency shall expend agency funds for the purpose of recovering scientific, historical, or archaeological data, including analysis and publications, and such costs shall be included as part of the contractor's costs if the adverse effect is caused by work being done under contract to a state agency.

Source: SL 1974, ch 11, § 13; SL 2009, ch 1, § 103.



§ 1-20-25 Reservation of right of field investigation on public lands--Property of state.

1-20-25. Reservation of right of field investigation on public lands--Property of state. The State of South Dakota reserves to itself the exclusive rights and privilege of field investigation on sites owned or controlled by the state, its agencies, departments, institutions, or political subdivisions in order to protect and preserve archaeological and scientific information, matter, and objects. All such information and objects deriving from state lands shall remain the property of the state and be utilized for scientific or public educational purposes.

Source: SL 1947, ch 255, § 4; SDC Supp 1960, § 29.0704; SDCL, § 1-20-6; SL 1974, ch 11, § 4.



§ 1-20-26 Cooperation with state archaeologist by public agencies.

1-20-26. Cooperation with state archaeologist by public agencies. All state agencies, departments, institutions, and commissions, as well as all counties and municipalities, shall cooperate fully with the state archaeologist in the preservation, protection, excavation, and evaluation of specimens and sites.

Source: SL 1974, ch 11, § 10.



§ 1-20-27 Reservation from sale of state archaeological sites--Release when examinationcomplete.

1-20-27. Reservation from sale of state archaeological sites--Release when examination complete. Upon written notice to the commissioner of school and public lands given by the state archaeologist, the commissioner shall reserve from sale any state lands on which sites or artifacts are located or may be found, as designated by the state archaeologist. However, the reservation of such lands from sale may be confined to the actual location of the site or artifacts. When such sites or artifacts have been explored, excavated, or otherwise examined to the extent desired by the state archaeologist, the state archaeologist shall then file with the commissioner a statement releasing such lands and permitting the sale of such lands.

Source: SL 1974, ch 11, § 9; SL 2009, ch 1, § 104.



§ 1-20-28 Reservation by state of archaeological interest in land transferred.

1-20-28. Reservation by state of archaeological interest in land transferred. When transferring real property under its jurisdiction that contains significant archaeological, aboriginal or other anthropological resources, the State of South Dakota, its agencies, departments, and institutions, may, upon the recommendation of the state archaeologist condition the transfer upon such covenants, deed restrictions, or other contractual arrangements as will limit the future use of the property in such a way as will protect these resources.

Source: SL 1947, ch 136, § 6; SDC Supp 1960, § 29.0806; SDCL, § 1-20-15; SL 1974, ch 11, § 8.



§ 1-20-29 Policy as to investigations on private land.

1-20-29. Policy as to investigations on private land. It is the declared intention of the Legislature that field investigations on privately owned lands should be discouraged except in accordance with both the provisions and spirit of this chapter; and persons having knowledge of the location of archaeological sites are encouraged to communicate such information to the state archaeologist.

Source: SL 1974, ch 11, § 14.



§ 1-20-30 Designation of archaeological register sites--Consent required.

1-20-30. Designation of archaeological register sites--Consent required. The State Historical Society Board of Trustees may publicly designate an archaeological site of significance to the scientific study of public representation of the state's historical, prehistorical, or aboriginal past as a state archaeological register site. However, no site may be designated as a state archaeological register site without the express written consent of the state agency having jurisdiction over the land in question or, if it is on privately owned land, of the landowner.

Source: SL 1974, ch 11, § 7; SL 2009, ch 1, § 105.



§ 1-20-31 Notice of designation of archaeological site--Permit required for field investigation.

1-20-31. Notice of designation of archaeological site--Permit required for field investigation. Upon designation of an archaeological site, the owners and occupants of each designated state archaeological register site shall be given written notification of such designation by the state archaeologist. Once so designated, no person may conduct field investigation activities without first securing a permit from the State Historical Society Board of Trustees and complying with the provisions of §§ 1-20-32 to 1-20-34, inclusive.

Source: SL 1974, ch 11, § 7.



§ 1-20-32 Issuance of exploration permits--Qualifications of permittees.

1-20-32. Issuance of exploration permits--Qualifications of permittees. The State Historical Society Board of Trustees may issue permits for exploration and field investigations to be undertaken on state lands or within the boundaries of designated state archaeological register sites to institutions which the state archaeologist may deem to be properly qualified to conduct such activity, subject to such rules as the State Historical Society Board of Trustees may prescribe, as long as such activity is undertaken by reputable museums, universities, colleges, or other historical, scientific, or educational institutions or societies approved by the state archaeologist, with a view toward disseminating the knowledge gained through their activities.

Source: SL 1947, ch 136, § 1; SDC Supp 1960, § 29.0801; SDCL § 1-20-7; SL 1974, ch 11, § 6; SL 2009, ch 1, § 106.



§ 1-20-33 Reports to state archaeologist of exploration results.

1-20-33. Reports to state archaeologist of exploration results. When exploration or field investigations are undertaken pursuant to § 1-20-32, a summary report of such undertakings, containing relevant maps, documents, drawings, and photographs shall be submitted to the state archaeologist.

Source: SL 1974, ch 11, § 6.



§ 1-20-34 Specimens collected as state property--Arrangements for disposition.

1-20-34. Specimens collected as state property--Arrangements for disposition. All specimens collected under a permit issued pursuant to § 1-20-32 shall be the permanent property of the state. The state archaeologist shall make prior arrangements for the disposition of specimens derived from such activities in an appropriate institution of the state or for the loan of such specimens to qualified institutions in or out of the state.

Source: SL 1947, ch 136, § 2; SDC Supp 1960, § 29.0802; SDCL § 1-20-10; SL 1974, ch 11, § 6; SL 2009, ch 1, § 107.



§ 1-20-35 Unauthorized investigation as misdemeanor--Forfeiture of materials found.

1-20-35. Unauthorized investigation as misdemeanor--Forfeiture of materials found. No person may conduct field investigation activities on any land owned or controlled by the state, its agencies, departments, and institutions, or within the boundaries of any designated state archaeological landmark, without first obtaining a permit from the State Historical Society Board of Trustees. No person may appropriate, deface, destroy, or otherwise alter any archaeological site or specimen located upon state lands or within the boundaries of a designated state archaeological register site, except in the course of activities pursued under the authority of a permit granted by the State Historical Society Board of Trustees. A violation of this section is a Class 2 misdemeanor, and in addition, any person who violates this section shall forfeit to the state all specimens, objects, and materials collected or excavated, together with all photographs and records relating to such material.

Source: SL 1947, ch 136, § 7; SDC Supp 1960, § 29.9904; SDCL § 1-20-16; SL 1974, ch 11, § 15; SL 1980, ch 24, § 6; SL 2009, ch 1, § 108.



§ 1-20-36 Trespass on private land--Misdemeanor.

1-20-36. Trespass on private land--Misdemeanor. It is deemed an act of trespass for any person to remove artifacts and antiquities of the kind described in this chapter from the private land of any owner without the owner's permission being first obtained, in writing. A violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 11, § 17; SL 1980, ch 24, § 7; SL 2009, ch 1, § 109.



§ 1-20-37 Forgery and misrepresentation of archaeological objects--Sale of unlawfully collectedobjects--Misdemeanor.

1-20-37. Forgery and misrepresentation of archaeological objects--Sale of unlawfully collected objects--Misdemeanor. No person may reproduce, retouch, rework, or forge any archaeological, paleontological, ethnological, or historical object, deriving its principal value from its antiquity, or make any object, whether copies or not, or falsely label, describe, identify, or offer for sale or exchange any object, with intent to represent the object to be an original and genuine archaeological, paleontological, ethnological, or historical specimen. No person may offer for sale or exchange any object that has previously been collected or excavated in violation of any of the terms of this chapter. A violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 11, § 16; SL 1980, ch 24, § 8; SL 2009, ch 1, § 110.






Chapter 21 - State Fairs and Shows

§ 1-21-1 State Fair Commission created--Appointment and terms.

1-21-1. State Fair Commission created--Appointment and terms. There is created a State Fair Commission within the Department of Agriculture. The commission shall act in an advisory capacity to the secretary of agriculture. The commission may consist of up to thirteen members appointed by and serving at the pleasure of the Governor. Seven of the members may be appointed at large; an additional six members may be appointed from each of the following: 4-H Clubs of South Dakota, a resident of the city of Huron, a resident of Beadle County, a vendor, an exhibitor, and an employee of the South Dakota State University. Not all of the members may be of the same political party. The commission shall meet periodically at the call of the secretary and shall assist the Department of Agriculture in planning, promoting, and presenting the state fair and such other duties as assigned by the secretary.

Source: SDC 1939 § 55.4601; SL 1939, ch 225, § 1; SL 1949, ch 226, § 1; SL 1953, ch 298; SL 1974, ch 12, §§ 1, 2; SL 1980, ch 368, §§ 17, 18, 20; SL 2003, ch 16, § 1.



§ 1-21-1.1 Repealed.

1-21-1.1. Repealed by SL 2003, ch 16, § 2.



§ 1-21-1.2 Commissioners appointed at large.

1-21-1.2. Commissioners appointed at large. All members of the State Fair Commission shall be appointed at large.

Source: SL 1974, ch 12, § 3; SL 1980, ch 368, § 19; SL 1985, ch 11; SL 1985, ch 15, § 8.



§ 1-21-2 Meetings of fair commission--President and vice-president.

1-21-2. Meetings of fair commission--President and vice-president. The State Fair Commission shall hold an annual meeting on the third Tuesday in January each year, at the office of the secretary-treasurer at Huron, South Dakota. It may hold other meetings at places and at times requested by the secretary of agriculture. The secretary-treasurer shall give notice of all meetings, except the regular annual meeting, to all members in ample time to enable them to attend by ordinary methods of travel. At the regular annual meeting the commission shall elect from its own membership, a president and a vice-president. Each member of the commission shall have an equal voice and equal voting power on the commission and in conduct of the affairs of the commission.

Source: SDC 1939, § 55.4602; SL 1939, ch 225, § 2; SL 1949, ch 226, § 1; SL 1953, ch 299; SL 1955, ch 256, § 1; SL 1964, ch 164, § 1; SL 1967, ch 258, § 1; SL 2004, ch 18, § 2.



§ 1-21-3 Repealed.

1-21-3. Repealed by SL 1971, ch 23, § 2.



§ 1-21-4 State fair manager--Appointment and duties--Membership in State Fair Commission.

1-21-4. State fair manager--Appointment and duties--Membership in State Fair Commission. The secretary of agriculture shall appoint and may, at pleasure, remove, subject to the approval by the Governor, a state fair manager. The manager shall perform such duties as may be required by the secretary of agriculture. The state fair manager shall serve as an ex-officio member of the State Fair Commission.

Source: SDC 1939, § 55.4602; SL 1939, ch 225, § 2; SL 1949, ch 226, § 1; SL 1953, ch 299; SL 1955, ch 256; SL 1964, ch 164, § 1; SL 1967, ch 258, § 1; SL 1977, ch 12; SL 2003, ch 16, § 3.



§ 1-21-4.1 Repealed.

1-21-4.1. Repealed by SL 1974, ch 12, § 5.



§ 1-21-5 Repealed.

1-21-5. Repealed by SL 1997, ch 38, § 1.



§ 1-21-6 Supervision and control by secretary of agriculture.

1-21-6. Supervision and control by secretary of agriculture. The secretary of agriculture has supervision and control of the state fairgrounds throughout the year, the holding of an annual fair on the fairgrounds, the collection of exhibits for the fair and the promotion of agriculture, horticulture, manufacturing, and the domestic arts.

Source: SDC 1939 § 55.4601; SL 1939, ch 225, § 1; SL 1949, ch 226, § 1; SL 1953, ch 298; SL 1992, ch 8, § 1; SL 2004, ch 18, § 3.



§ 1-21-6.1 Appointment of law enforcement officers to serve during fair--Authority--Rules.

1-21-6.1. Appointment of law enforcement officers to serve during fair--Authority--Rules. The secretary of agriculture may appoint as many law enforcement officers, as defined in § 23-3-27 and certified by the state, as may be necessary to serve as state fair law enforcement officers to ensure peace and good order on or about the fairgrounds during the annual fair. The secretary shall issue to each officer a certificate of authority. Each officer shall possess all the powers of a certified law enforcement officer with jurisdiction to make arrests within Beadle County. The secretary may promulgate rules pursuant to chapter 1-26 establishing additional qualifications in excess of the certification requirements for a certified law officer.

Source: SL 2004, ch 18, § 1.



§ 1-21-7 , 1-21-8. Repealed.

1-21-7, 1-21-8. Repealed by SL 2003, ch 16, §§ 4, 5.



§ 1-21-9 Annual state fair required--Exhibits included.

1-21-9. Annual state fair required--Exhibits included. The secretary of agriculture shall hold one state fair each year upon the grounds provided for such purposes by the state at the city of Huron.

The term, fair, as used in this chapter means a bona fide exhibit of the four principal classes of livestock and of poultry, together with mineral, agricultural, and horticultural products, machinery, mechanical, and fine arts.

Source: SDC 1939, § 55.4607; SL 1949, ch 226, § 1; SL 1964, ch 164, § 2; SL 2004, ch 18, § 4.



§ 1-21-10 Conduct of state fairs and other activities.

1-21-10. Conduct of state fairs and other activities. The Department of Agriculture may hold state fairs and other activities at the city of Huron at such times as it may determine. The secretary of agriculture may promulgate rules pursuant to chapter 1-26 concerning:

(1) Traffic and camping regulation;

(2) Advertising on the fairgrounds;

(3) Admission policies;

(4) Employee policies;

(5) Exhibitor policies;

(6) Maintenance responsibilities;

(7) Entry requirements;

(8) Department superintendent duties;

(9) Health and heredity requirements for animals;

(10) The provision of feed and forage;

(11) Administration of stalls;

(12) Judges and judging;

(13) Protests and appeals;

(14) Premiums and awards;

(15) Space rental provisions and requirements;

(16) The establishment of opening and closing dates;

(17) The establishment and collection of fees for admission, parking, camping, entry, and exhibits, solicitation booths, and commercial exhibits; and

(18) Terms, conditions, and fees for the use of the fairgrounds and fairgrounds facilities when the state fair is not in progress.

The department may collect exhibits, offer and pay premiums, fix the terms and times of admission to the grandstand and outside gate, appoint judges, employ personnel, and do any act necessary in the conduct of the state fairs and other activities. The department may adopt special rules governing specific premiums, awards, entry, and exhibit requirements and related policies pursuant to subdivision 1-26-1(8) within the scope of the general rules authorized pursuant to this section.

Source: SDC 1939, § 55.4603; SL 1949, ch 226, § 1; SL 1964, ch 165; SL 1986, ch 326, § 1; SL 1987, ch 21; SL 1992, ch 8, § 2; SL 2003, ch 16, § 6.



§ 1-21-11 , 1-21-12. Repealed.

1-21-11, 1-21-12. Repealed by SL 2003, ch 16, §§ 7, 8.



§ 1-21-13 Repealed.

1-21-13. Repealed by SL 2001, ch 10, § 2.



§ 1-21-14 Receipt and disbursement of funds.

1-21-14. Receipt and disbursement of funds. All sums received for admissions, concessions, and privileges, or for any purpose, by the secretary of agriculture, shall be placed in the state fair fund and shall be budgeted and expended in accordance with Title 4 on warrants drawn by the state auditor upon vouchers approved by the secretary of agriculture.

Source: SDC 1939, § 55.4607; SL 1949, ch 226, § 1; SL 1964, ch 164, § 2; SL 1973, ch 6; SL 1984, ch 7; SL 2001, ch 10, § 3; SL 2003, ch 16, § 9.



§ 1-21-15 , 1-21-16. Repealed.

1-21-15, 1-21-16. Repealed by SL 2001, ch 10, §§ 4, 5.



§ 1-21-17 Confidentiality of contract terms and negotiations.

1-21-17. Confidentiality of contract terms and negotiations. The terms of any contract and the negotiations for any contract between the secretary of agriculture and any performers or entertainers may be kept confidential. However, sixty days after the expiration of such contract, the terms of such contract shall become a public record.

Source: SL 1993, ch 16, § 1; SL 2003, ch 16, § 10.



§ 1-21-18 Rules in effect on July 1, 2003 to continue.

1-21-18. Rules in effect on July 1, 2003 to continue. Unless inconsistent with other provisions of this chapter, all rules that are in effect on July 1, 2003, as adopted by the State Fair Commission, shall continue with full force and effect until they are specifically altered, amended, or revoked by the adoption of superseding rules by the secretary of agriculture.

Source: SL 2003, ch 16, § 11.






Chapter 22 - Arts

§ 1-22-1 Legislative findings and policy.

1-22-1. Legislative findings and policy. The South Dakota Legislature, being aware of the impact of culture on a stable economy, desires to stimulate, encourage, and give recognition and assistance to the arts which, in order to grow and flourish, depend upon freedom, imagination and individual initiative. While the development of the arts has long been considered a matter of local concern, there is a need to unify and coordinate these forces on a statewide basis. The arts, the creative spirit which motivates them and which they personify, are an essential part of this state's human resources. The best interest of the state and its people requires that artistic expression in all of its forms be disseminated for everyone to see, appreciate and enjoy in order for our cultural and economic progress to be sustained and given impetus.

Source: SL 1966, ch 183, § 1; SL 1985, ch 12, § 1.



§ 1-22-2 Arts council created--Composition and appointment of members.

1-22-2. Arts council created--Composition and appointment of members. There is created a South Dakota State Arts Council composed of eleven members appointed by the Governor. The members of the council shall be chosen to the extent practicable as representative of all the state's major art forms including instrumental and vocal music, dance, drama, folk art, creative writing, architecture and allied fields, painting, sculpture, photography, and the arts relating to the presentation, performance and exhibition of major art forms. The members shall be geographically representative of all sections of the state. The members are not subject to removal by the Governor except for cause.

Source: SL 1966, ch 183, § 2; SL 1973, ch 7, § 1; SL 1985, ch 12, § 2; SL 1996, ch 8, § 8.



§ 1-22-2.1 Terms of office of council members.

1-22-2.1. Terms of office of council members. The term of office of members of the State Arts Council is three years. The terms shall be staggered so that terms of four members expire on consecutive years and the terms of three members expire every three years. Any person appointed to fill the unexpired term of another appointee shall serve the balance of the unexpired term.

Source: SL 1966, ch 183, § 8 as added by SL 1968, ch 240; SL 1973, ch 7, § 1; SL 1985, ch 12, § 3; SL 1996, ch 8, § 9.



§ 1-22-2.2 Per diem and expenses of council members.

1-22-2.2. Per diem and expenses of council members. The per diem and expenses of members of the council shall be paid out of funds appropriated for the council on warrants drawn by the state auditor upon itemized vouchers approved by the chair of the state arts council.

Source: SL 1966, ch 183, § 7 as added by SL 1968, ch 240; SL 1985, ch 12, § 4; SL 2009, ch 1, § 111.



§ 1-22-2.3 Arts council to continue in Department of Tourism.

1-22-2.3. Arts council to continue in Department of Tourism. The arts council shall continue, with all its functions, in the Department of Tourism. The secretary of the Department of Tourism shall perform the functions formerly exercised by the former secretary of the Department of Tourism and State Development, relating to the arts council.

Source: SL 1973, ch 2, § 257; SL 1985, ch 12, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 81; SL 2011, ch 1 (Ex. Ord. 11-1), § 92, eff. Apr. 12, 2011.



§ 1-22-3 Officers of arts council.

1-22-3. Officers of arts council. The arts council shall choose from its membership a chair, vice-chair, secretary, and treasurer.

Source: SL 1966, ch 183, § 3; SL 2009, ch 1, § 112.



§ 1-22-4 Meetings of arts council.

1-22-4. Meetings of arts council. The arts council shall meet at the call of the chair and as often as necessary to perform its duties. A majority of the members constitutes a quorum and may act on any matter falling within the scope of the council's activities. The council shall keep complete minutes of its meetings.

Source: SL 1966, ch 183, § 4; SL 1982, ch 15, § 2; SL 2009, ch 1, § 113.



§ 1-22-5 Powers and duties of council.

1-22-5. Powers and duties of council. The powers and duties of the council are:

(1) To promote, stimulate, encourage, recognize, and assist the arts in every way possible;

(2) To conduct research and provide a plan for the development of the arts in the State of South Dakota;

(3) To coordinate activities of the federal, state, and local governments and the state's institutions in relation to the arts;

(4) To approve projects for federal and state aid for the arts;

(5) To comply with the requirements of federal law relating to federal aid; and

(6) To accept, receive, and administer gifts, bequests, grants, and endowments from any sources whatsoever to further the purposes, objectives, and provisions of this chapter.
Source: SL 1966, ch 183, § 5; SL 1985, ch 12, § 6; SL 2009, ch 1, § 114.



§ 1-22-5.1 Executive director of council--Supplies and equipment.

1-22-5.1. Executive director of council--Supplies and equipment. The secretary of the Department of Tourism shall, subject to the approval of the Governor, appoint an executive director of the arts council, to serve at the pleasure of the secretary. The council shall provide such supplies and equipment as may be necessary.

Source: SL 1966, ch 183, § 9 as added by SL 1968, ch 240; SL 1979, ch 353, § 12; SL 1985, ch 12, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 81; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-22-6 Freedom of expression preserved.

1-22-6. Freedom of expression preserved. This chapter may not be construed to provide control by the council over the content or expression of any of the art forms.

Source: SL 1966, ch 183, § 6; SL 1985, ch 12, § 8.



§ 1-22-7 Poet laureate of state--Qualifications and appointment.

1-22-7. Poet laureate of state--Qualifications and appointment. There is created the office of poet laureate of South Dakota. The Governor shall appoint the poet laureate to serve at the pleasure of the Governor. No person is eligible for the appointment unless the person is a resident of this state. No person may be appointed unless such person has been recommended to the Governor by the South Dakota State Poetry Society and has written and published poems of recognized merit prior to the appointment.

Source: SL 1959, ch 307; SDC Supp 1960, § 55.0115; SL 2009, ch 1, § 115.



§ 1-22-8 Promulgation of rules.

1-22-8. Promulgation of rules. The South Dakota Arts Council shall promulgate rules, pursuant to chapter 1-26, for the administration of the arts program supported by federal or state funds. The rules shall include eligibility requirements, application and appeal procedures, conditions for acceptance, and the expenditure of, and accountability for, grant awards.

Source: SL 1985, ch 12, § 9; SL 2009, ch 1, § 116.



§ 1-22-9 Definitions.

1-22-9. Definitions. Terms used in §§ 1-22-9 to 1-22-17, inclusive, mean:

(1) "Acquisition," includes acquisition by purchase, lease, or commission;

(2) "Architect," any person or firm retained to design or prepare plans or specifications for any part of the public construction project, including landscape, interior, electrical, plumbing, heating, utility, engineering, or fixture design;

(3) "Art," "artwork," or "works of art," include frescoes, mosaics, sculpture, drawing, painting, photography, calligraphy, graphic art, stained glass, wall hangings, tapestries, fountains, ornamental gateways, monuments, displays, architectural embellishments, crafts, architectural landscaping, or any work of mixed media by an artist, artisan, or craftsperson;

(4) "Artist," includes any practitioner generally recognized by his or her peers or by critics as a professional who produces works of art. This term does not include the architect of the building under construction or any member of the architect's firm;

(5) "Construction, remodeling, or renovation cost," any cost expended for the actual construction, remodeling, or renovation of a state building, exclusive of the costs of land acquisition;

(6) "Council," Office of the Arts/South Dakota Arts Council;

(7) "State agency," or "state department," the agency of state government to which funds have been appropriated or allocated by the Legislature for the construction, remodeling, or renovation of any state building;

(8) "State building," includes any permanent structure together with any grounds and appurtenant structures which are intended to act as offices, laboratories, workshops, courtrooms, hearing or meeting rooms, storage rooms, or other space for carrying on the functions of a state agency; or auditoriums, meetings rooms, classrooms or other educational facilities, or eating, sleeping, medical, dental, library, or museum space for use by the general public. This term does not include public highways, bridges, sewers, fish ponds, fish hatcheries, service facilities at state parks and highway rest areas, correctional facilities, or separate buildings, not part of a larger construction project, which are intended as storage, warehouse, or maintenance and repair facilities;

(9) "User," the state agency having principal administrative responsibility for the actual utilization of a state building.
Source: SL 1989, ch 14, § 1; SL 1990, ch 16, § 1; SL 2009, ch 1, § 117.



§ 1-22-10 Authorization of art work in certain state buildings--Applicability.

1-22-10. Authorization of art work in certain state buildings--Applicability. Any state building constructed, remodeled or renovated after December 31, 1989, shall include works of art for public display.

Sections 1-22-9 to 1-22-17, inclusive, do not apply to projects less than one hundred thousand dollars or to projects where the primary purpose is to remove asbestos, PCBs or other hazardous materials.

Source: SL 1989, ch 14, § 2; SL 2005, ch 15, § 1.



§ 1-22-11 Art for state buildings fund--Use and derivation of funds.

1-22-11. Art for state buildings fund--Use and derivation of funds. A special revolving fund is established within the state treasury to be known as the art for state buildings fund. The fund shall be budgeted and expended in accordance with Title 4 on warrants drawn by the state auditor on vouchers approved by the secretary of tourism and shall be used for acquisition of art as provided in §§ 1-22-9 to 1-22-17, inclusive, and for expenses incurred in the administration of §§ 1-22-9 to 1-22-17, inclusive. The fund may derive income from:

(1) Repealed by SL 2005, ch 15, § 2

(2) Grants;

(3) Gifts; or

(4) Other appropriations made by the Legislature.
Source: SL 1989, ch 14, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 81; SL 2005, ch 15, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 68, eff. Apr. 12, 2011.



§ 1-22-12 Administration by council--Annual report.

1-22-12. Administration by council--Annual report. The council shall administer §§ 1-22-9 to 1-22-17, inclusive. The council shall make an annual report to the Legislature of all activity under §§ 1-22-9 to 1-22-17, inclusive.

Source: SL 1989, ch 14, § 4; SL 2009, ch 1, § 118.



§ 1-22-13 Inventory--Examination of artwork--Restoration, repair, and replacement of artwork.

1-22-13. Inventory--Examination of artwork--Restoration, repair, and replacement of artwork. The council shall keep an inventory of the works of art acquired pursuant to §§ 1-22-9 to 1-22-17, inclusive. It shall also periodically review and examine such artwork, reporting to the Legislature when restoring, repairing, or replacing any work of art is necessary.

Source: SL 1989, ch 14, § 5.



§ 1-22-14 Selection of artists--Advice of panel--Restrictions on panel.

1-22-14. Selection of artists--Advice of panel--Restrictions on panel. Artists to create works of art and works of art to be acquired pursuant to §§ 1-22-9 to 1-22-17, inclusive, shall be selected by the council, with the advice of a panel specifically chosen for each project, pursuant to procedures, promulgated pursuant to chapter 1-26, established by the council. South Dakota artists shall receive preferential consideration in the selection process. Each panel shall contain a representative of the community. No panel member may be paid except for reimbursement for necessary costs and travel expenses. No panel member or any member of any panel member's family may be considered in the selection of an artist. All meetings and deliberations by the panel shall be open and public. The panel shall cooperate with other local and national art agencies.

Source: SL 1989, ch 14, § 6.



§ 1-22-15 Exemption from bidding requirements.

1-22-15. Exemption from bidding requirements. The acquisition of art under §§ 1-22-9 to 1-22-17, inclusive, is exempt from all state bidding requirements.

Source: SL 1989, ch 14, § 7.



§ 1-22-16 Rights to ownership of acquired artwork.

1-22-16. Rights to ownership of acquired artwork. The state shall receive the rights to sole ownership and public display of all art acquired under §§ 1-22-9 to 1-22-17, inclusive, subject to the following rights retained by the artist:

(1) The right to claim authorship of the work of art;

(2) The right to have the artist's name associated with the work;

(3) The right to prevent degradation, mutilation, or aesthetic ruining of the work;

(4) The right to reproduce such work of art, including all rights to which the work of art may be subject under copyright laws, including derivative and publishing rights but excluding rights to public display. Such rights may be limited by written consent;

(5) If provided by written consent, the right to receive a specified percentage of the proceeds if the work of art is subsequently sold by the state to a third party other than as part of a sale of the building in which the work of art is located;

(6) If provided by written consent, the artist's rights may extend to the artist's heirs, assignees, or personal representative until the end of the twentieth year following the death of such artist.
Source: SL 1989, ch 14, § 8; SL 2009, ch 1, § 119.



§ 1-22-17 Alternatives not precluded.

1-22-17. Alternatives not precluded. Nothing in §§ 1-22-9 to 1-22-17, inclusive, may be construed as precluding the placement or purchase of other works of art. Nor may anything in §§ 1-22-9 to 1-22-17, inclusive be construed as precluding the use of ornamental detailing, or other architectural, functional, or structural garnishing in constructing public buildings or facilities.

Source: SL 1989, ch 14, § 9.






Chapter 23 - Intergovernmental Cooperation [Transferred]

CHAPTER 1-23

INTERGOVERNMENTAL COOPERATION [TRANSFERRED]

[Transferred to Chapters 1-15 and 2-9]



Chapter 24 - Joint Exercise of Governmental Powers

§ 1-24-1 Definition of terms.

1-24-1. Definition of terms. Terms used in this chapter mean:

(1) "Participating public agency," any public agency which has elected to participate in a pool arrangement;

(2) "Public agency," any county, municipality, township, school district, consumers power district or drainage district of the State of South Dakota; any agency of South Dakota state government or of the United States; any political subdivision of this state; any political subdivision of another adjacent state; and any Indian tribe;

(3) "State," a state of the United States and the District of Columbia;

(4) "State agency," each association, authority, board, commission, committee, council, department, division, office, officer, task force, or other agent of the state vested with the authority to exercise any portion of the state's sovereignty; provided that the term shall not include the legislative or judicial branch of the government of the state or units of local government, including but not limited to counties, townships, municipalities, chartered governmental units, or school or other special districts, or Indian tribes.
Source: SL 1966, ch 187, § 1; SL 1970, ch 9; SL 1974, ch 13; SL 1974, ch 14, § 1; SL 1975, ch 14, § 1; SL 1976, ch 12; SL 1991, ch 11, § 1.



§ 1-24-2 Joint exercise of powers authorized--Exceptions.

1-24-2. Joint exercise of powers authorized--Exceptions. Any power or powers, privileges, or authority exercised or capable of exercise by a public agency of this state may be exercised and enjoyed jointly with any other public agency of this state and jointly with any public agency of any other state or of the United States to the extent that the laws of such other state or of the United States permit such joint exercise or enjoyment. Any agency of South Dakota state government when acting jointly with any public agency may exercise and enjoy all of the powers, privileges, and authority conferred by §§ 1-24-2 to 1-24-9, inclusive, upon a public agency. The provisions of this section do not apply to the power to tax or police powers, unless jointly held or otherwise authorized by law.

Source: SL 1966, ch 187, § 2; SL 1986, ch 19; SL 1990, ch 17.



§ 1-24-3 Agreements for cooperative action authorized--Approval by governing bodies.

1-24-3. Agreements for cooperative action authorized--Approval by governing bodies. Any two or more public agencies may enter into agreements with one another for joint or cooperative action pursuant to the provisions of §§ 1-24-2 to 1-24-9, inclusive. Appropriate action by ordinance, resolution, or otherwise pursuant to law of the governing bodies of the participating public agencies shall be necessary before any such agreement may enter into force.

Source: SL 1966, ch 187, § 3.



§ 1-24-4 Contents of agreement.

1-24-4. Contents of agreement. Any such agreement shall specify the following:

(1) Its duration;

(2) The precise organization, composition, and nature of any separate legal or administrative entity created thereby together with the powers delegated thereto, provided such entity may be legally created;

(3) Its purpose or purposes;

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget therefor;

(5) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination; and

(6) Any other necessary and proper matters.
Source: SL 1966, ch 187, § 4.



§ 1-24-5 Provisions for control agency and property.

1-24-5. Provisions for control agency and property. In the event that the agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, the agreement shall, in addition to the items enumerated in § 1-24-4, contain the following:

(1) Provision for an administrator or a joint board responsible for administering the joint or cooperative undertaking. In the case of a joint board public agencies party to the agreement shall be represented; and

(2) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.
Source: SL 1966, ch 187, § 5.



§ 1-24-6 Agreements to be approved by state agency.

1-24-6. Agreements to be approved by state agency. In the event that an agreement made pursuant to §§ 1-24-2 to 1-24-9, inclusive, shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction.

Source: SL 1966, ch 187, § 7; SL 1973, ch 8.



§ 1-24-6.1 Agreements filed with attorney general and Legislative Research Council--Time.

1-24-6.1. Agreements filed with attorney general and Legislative Research Council--Time. A copy of any agreement entered into pursuant to this chapter to which any state agency is a party shall be filed with the attorney general and the Legislative Research Council not more than fourteen days after being executed.

Source: SL 1975, ch 14, § 2; SL 1976, ch 13; SL 1980, ch 15, § 4; SL 1980, ch 16.



§ 1-24-7 Appropriation of funds and services to carry out agreement.

1-24-7. Appropriation of funds and services to carry out agreement. Any public agency entering into an agreement pursuant to §§ 1-24-2 to 1-24-9, inclusive, may appropriate funds and may sell, lease, give, or otherwise supply the administrative joint board or other legal or administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services therefor as may be within its legal power to furnish.

Source: SL 1966, ch 187, § 8.



§ 1-24-8 Contracts for service by public agencies.

1-24-8. Contracts for service by public agencies. Any one or more public agencies may contract with any one or more other public agencies to perform any governmental service, activity, or undertaking which any public agency entering into the contract is authorized by law to perform; provided, however, that such contract shall be authorized by the governing body of each party to the contract. Such contract shall set forth fully the purposes, powers, rights, objectives, and responsibilities of the contracting parties.

Source: SL 1966, ch 187, § 9; SL 1974, ch 14, § 2.



§ 1-24-9 Agencies not relieved from obligations by agreement.

1-24-9. Agencies not relieved from obligations by agreement. No agreement made pursuant to §§ 1-24-2 to 1-24-8, inclusive, shall relieve any public agency of any obligation or responsibility imposed upon it by law except that to the extent of actual and timely performance thereof by a joint board or other legal or administrative entity created by an agreement made hereunder, which performance may be offered in satisfaction of the obligation or responsibility.

Source: SL 1966, ch 187, § 6.



§ 1-24-10 Severability of provisions.

1-24-10. Severability of provisions. If a part of this chapter is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of this chapter is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1966, ch 187, § 10.



§ 1-24-11 Pool arrangement defined.

1-24-11. Pool arrangement defined. For the purposes of §§ 1-24-11 to 1-24-17, inclusive, a pool arrangement is any joint power agreement, pool, consortium, or other arrangement or collection of public agencies, whether or not formed under or pursuant to chapter 1-24 and whether or not a separate legal entity, by which one or more public agencies have provided for the payment of claims, liabilities, or other expenses or otherwise provided for or obtained coverage for property, personal injury, and workers compensation claims or group life, health, or accident coverage.

Source: SL 1991, ch 11, § 2.



§ 1-24-12 Authorization for and establishment of enforceability and validity of poolarrangements--Government immunity.

1-24-12. Authorization for and establishment of enforceability and validity of pool arrangements--Government immunity. The provisions of this chapter are applicable to and authorize and establish the enforceability and validity of pool arrangements entered into by participating public agencies to provide for payment of valid claims against participating public agencies and their officers and employees for liability they may incur which is not avoidable under the tenth or eleventh amendments of the United States Constitution, including liability coverage for property, personal injury and workers compensation claims and group life, health and accident coverage. Nothing in §§ 1-24-11 to 1-24-17, inclusive, constitutes an abrogation, change, waiver or modification of the doctrine of governmental or sovereign immunity created by any statute, judicial opinion, ordinance, resolution or tort claims act nor may §§ 1-24-11 to 1-24-17, inclusive, create any cause of action in federal court or under federal law. A pool arrangement authorized by §§ 1-24-11 to 1-24-17, inclusive, may provide coverages, services or benefits only for or on behalf of the participating public agencies in any given pool arrangement.

Source: SL 1991, ch 11, § 3.



§ 1-24-13 Resolution or ordinance authorizing payment of premiums pursuant to poolarrangement--Payment.

1-24-13. Resolution or ordinance authorizing payment of premiums pursuant to pool arrangement--Payment. If a public agency participates in a pool arrangement which is funded by the health and educational facilities authority pursuant to § 1-24-14, then the obligation to pay premiums and other amounts pursuant to such pool arrangement shall be sufficiently authorized and evidenced by a duly authorized resolution or ordinance approved and filed as provided by §§ 1-24-6 and 1-24-6.1 and no further proceedings, notice or approval may be required to evidence such obligations. On and after the date of such approval and filing, the obligation of any participating public agency to pay premiums or other obligations described in such resolution, ordinance or other instrument relating to the pool arrangement shall be deemed a noncancelable current expense for services rendered to and benefits received by such participating public agency in the year such premium or other obligations shall become payable notwithstanding the year in which such resolution, ordinance or other instrument relating to the pool arrangement was adopted or executed, and whether or not such obligations are supported by an irrepealable tax levy and whether or not such participating public agency has exercised any contractual right to cancel participation in the pool arrangement for any future fiscal year or portion thereof.

Source: SL 1991, ch 11, § 4.



§ 1-24-14 Funding arrangements with health and educational facilities authority.

1-24-14. Funding arrangements with health and educational facilities authority. Any public agency may enter into one or more pool arrangements with other public agencies and may enter into funding arrangements with the health and educational facilities authority and other public agencies, including agreements pursuant to which a public agency agrees to pay premiums and other charges for coverage or other benefits provided by such pool arrangement.

Source: SL 1991, ch 11, § 5.



§ 1-24-15 Agreements for investment of public moneys.

1-24-15. Agreements for investment of public moneys. Any public body or participating public agency may enter into agreements or other arrangements for the investment of public moneys or other funds with the authority under the provisions of § 1-16A-19 so long as the agreement or other arrangement relates to a loan, lease or other financing which is authorized to be undertaken by the authority under chapter 1-16A.

Source: SL 1991, ch 11, § 6.



§ 1-24-16 Election when agreement pledges full faith and credit of public agency.

1-24-16. Election when agreement pledges full faith and credit of public agency. The election provisions of chapter 6-8B apply if a public agency issues any obligation or enters into any agreement in connection with a pool arrangement which includes an express pledge of the full faith and credit of the public agency and, in support thereof, a specific irrepealable covenant of the public agency to levy taxes in a future fiscal year in an amount necessary to pay premiums or other obligations in connection with such pool arrangement. If any such obligation or agreement does not include an express pledge of the full faith and credit of the public agency and a specific irrepealable covenant to levy taxes in a future fiscal year in an amount necessary to pay premiums or other such obligations in connection with such pool arrangement, then no election may be required to issue such obligations or enter into such agreements.

Source: SL 1991, ch 11, § 10.



§ 1-24-17 Pool arrangement, agreement, or financing not to be considered insurance orinsurance company.

1-24-17. Pool arrangement, agreement, or financing not to be considered insurance or insurance company. No pool arrangement and no agreement or financing in connection therewith may be considered insurance nor may any such pool arrangement, agreement, or financing be considered to be an insurance company under the laws of South Dakota nor may any such pool arrangement, agreement, or financing be under the jurisdiction of the commissioner of insurance.

Source: SL 1991, ch 11, § 13.



§ 1-24-18 Repealed.

1-24-18. Repealed by SL 1995, ch 87, § 1.



§ 1-24-19 Political subdivisions authorized to form separate administrative or legal entity.

1-24-19. Political subdivisions authorized to form separate administrative or legal entity. Notwithstanding the provisions of Titles 7, 9, and 13, two or more political subdivisions, or any combination thereof, may form an agreement pursuant to this chapter to establish an administrative or separate legal entity upon a motion approved by a majority vote of all participating governing bodies. Such agreement may be entered into for economic development purposes or to provide greater efficiency or improved services among the governing bodies entering into the agreement. The governing body of the joint entity shall be composed of the elected officials from the participating governing bodies. The agreement shall set forth the portion of support provided by each governing body. The joint entity may not levy property taxes, but may operate enterprise functions, set fees for services, employ staff, and own real or personal property. The joint entity may borrow funds to finance the purchase of real or personal property or to construct facilities. Any financing by bonds or other method shall require approval by more than sixty percent of the members of each participating governing board. The joint entity may enter into multiyear contracts. The joint entity shall follow all statutory requirements for public notice of meetings, publication of minutes, open meetings, the letting of public contracts, conflict of interest, disposal of surplus property, and audits.

Source: SL 1995, ch 7, § 1.



§ 1-24-20 Reciprocal interstate agreements for purpose of law enforcement.

1-24-20. Reciprocal interstate agreements for purpose of law enforcement. Any two or more public agencies with law enforcement powers may enter into reciprocal interstate agreements to allow their respective certified law enforcement officers to cross state lines to provide assistance to the requesting agency.

Source: SL 1997, ch 9, § 1.



§ 1-24-21 Liability of law enforcement officers acting in reciprocal capacity.

1-24-21. Liability of law enforcement officers acting in reciprocal capacity. Any certified law enforcement officer acting under a reciprocal interstate law enforcement agreement shall be treated as a law enforcement officer of the requesting agency for liability purposes while in its jurisdiction and shall have the same authority as any other certified law enforcement officer of the requesting agency. A certified law enforcement officer is any employee of the public agency who is certified as a law enforcement officer under its state laws and is responsible for the prevention and detection of crime and the enforcement of criminal or traffic laws in their respective jurisdictions.

Source: SL 1997, ch 9, § 2.



§ 1-24-22 Agreements of parties to an interstate law enforcement agreement.

1-24-22. Agreements of parties to an interstate law enforcement agreement. In addition to the other requirements in chapter 1-24, the parties to an interstate law enforcement agreement shall agree to the following:

(1) That all law enforcement officers subject to the agreement shall be trained and certified as law enforcement officers in accordance with the laws of the state where such officers are employed, and if so trained and certified shall have the authority to act as a law enforcement officer within the jurisdiction of the requesting agency while responding to the request; and

(2) Any law enforcement officer responding to a request shall be treated as a law enforcement officer of the requesting agency for liability purposes while in its jurisdiction, and the requesting agency shall obtain and maintain liability coverage for those certified law enforcement officers responding to requests.
Source: SL 1997, ch 9, § 3.



§ 1-24-23 Approval of Governor required for reciprocal agreements.

1-24-23. Approval of Governor required for reciprocal agreements. All reciprocal interstate law enforcement agreements must be approved by the Governor.

Source: SL 1997, ch 9, § 4.






Chapter 24A - Private Consultants to State Agencies

§ 1-24A-1 Consulting contracts filed with state auditor--Time.

1-24A-1. Consulting contracts filed with state auditor--Time. A copy of all consulting contracts entered into by a state agency with a nongovernmental party shall be filed by the agency with the state auditor within five days after such contract is entered into and finally approved by the contracting parties.

Source: SL 1980, ch 15, § 1.



§ 1-24A-2 State agency defined.

1-24A-2. State agency defined. The term "state agency," as used in § 1-24A-1, means any association, authority, board, commission, committee, council, department, division, office, officer, task force, or other agent of the state vested with the authority to exercise any portion of the state's sovereignty.

Source: SL 1980, ch 15, § 2.



§ 1-24A-3 Consulting contract defined.

1-24A-3. Consulting contract defined. The term "consulting contract," as used in § 1-24A-1, means a written contract or written agreement for consulting services to the state paid out of contractual services accounts as defined by the state accounting manual, in effect as of January 1, 1980.

Source: SL 1980, ch 15, § 3.






Chapter 25 - Meetings of Public Agencies

§ 1-25-1 Official meetings open to the public--Exceptions--Teleconferences--Violation asmisdemeanor.

1-25-1. Official meetings open to the public--Exceptions--Teleconferences--Violation as misdemeanor. The official meetings of the state, its political subdivisions, and any public body of the state or its political subdivisions are open to the public unless a specific law is cited by the state, the political subdivision, or the public body to close the official meeting to the public. For the purposes of this section, a political subdivision or a public body of a political subdivision means any association, authority, board, commission, committee, council, task force, school district, county, city, town, township, or other agency of the state, which is created or appointed by statute, ordinance, or resolution and is vested with the authority to exercise any sovereign power derived from state law.

It is not an official meeting of one political subdivision or public body if its members provide information or attend the official meeting of another political subdivision or public body for which the notice requirements of § 1-25-1.1 have been met.

Any official meeting may be conducted by teleconference as defined in § 1-25-1.2. A teleconference may be used to conduct a hearing or take final disposition regarding an administrative rule pursuant to § 1-26-4. A member is deemed present if the member answers present to the roll call conducted by teleconference for the purpose of determining a quorum. Each vote at an official meeting held by teleconference shall be taken by roll call.

If the state, a political subdivision, or a public body conducts an official meeting by teleconference, the state, the political subdivision, or public body shall provide one or more places at which the public may listen to and participate in the teleconference meeting. For any official meeting held by teleconference, which has less than a quorum of the members of the public body participating in the meeting who are present at the location open to the public, arrangements shall be provided for the public to listen to the meeting via telephone or internet. The requirement to provide one or more places for the public to listen to the teleconference does not apply to an executive or closed meeting.

If a quorum of township supervisors, road district trustees, or trustees for a municipality of the third class meet solely for purposes of implementing previously publicly-adopted policy, carrying out ministerial functions of that township, district, or municipality, or undertaking a factual investigation of conditions related to public safety, the meeting is not subject to the provisions of this chapter.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1965, ch 269; SL 1980, ch 24, § 9; SL 1989, ch 15, § 1A; SL 1990, ch 18, § 1; SL 1990, ch 30, § 1; SL 1993, ch 17; SL 2005, ch 16, § 1; SL 2008, ch 13, § 1; SL 2010, ch 9, § 2; SL 2012, ch 5, § 1; SL 2013, ch 8, § 1.



§ 1-25-1.1 Notice of meetings of public bodies--Violation as misdemeanor.

1-25-1.1. Notice of meetings of public bodies--Violation as misdemeanor. All public bodies shall provide public notice, with proposed agenda, that is visible, readable, and accessible for at least an entire twenty-four hours before any meeting, by posting a copy of the notice, visible to the public, at the principal office of the public body holding the meeting. The proposed agenda shall include the date, time, and location of the meeting. The notice shall also be posted on the public body's website upon dissemination of the notice, if such a website exists. For special or rescheduled meetings, the information in the notice shall be delivered in person, by mail, by email, or by telephone, to members of the local news media who have requested notice. For special or rescheduled meetings, all public bodies shall also comply with the public notice provisions of this section for regular meetings to the extent that circumstances permit. A violation of this section is a Class 2 misdemeanor.

Source: SL 1987, ch 22, § 2; § 1-25-1.2; SL 1990, ch 19; SL 1990, ch 30, § 2; SL 2012, ch 6, § 1; SL 2013, ch 9, § 1.



§ 1-25-1.2 Teleconference defined.

1-25-1.2. Teleconference defined. For the purposes of this chapter, a teleconference is information exchanged by audio or video medium.

Source: SL 1990, ch 18, § 2.



§ 1-25-2 Executive or closed meetings--Purposes--Authorization--Misdemeanor.

1-25-2. Executive or closed meetings--Purposes--Authorization--Misdemeanor. Executive or closed meetings may be held for the sole purposes of:

(1) Discussing the qualifications, competence, performance, character or fitness of any public officer or employee or prospective public officer or employee. The term "employee" does not include any independent contractor;

(2) Discussing the expulsion, suspension, discipline, assignment of or the educational program of a student;

(3) Consulting with legal counsel or reviewing communications from legal counsel about proposed or pending litigation or contractual matters;

(4) Preparing for contract negotiations or negotiating with employees or employee representatives;

(5) Discussing marketing or pricing strategies by a board or commission of a business owned by the state or any of its political subdivisions, when public discussion may be harmful to the competitive position of the business.
However, any official action concerning such matters shall be made at an open official meeting. An executive or closed meeting shall be held only upon a majority vote of the members of such body present and voting, and discussion during the closed meeting is restricted to the purpose specified in the closure motion. Nothing in § 1-25-1 or this section may be construed to prevent an executive or closed meeting if the federal or state Constitution or the federal or state statutes require or permit it. A violation of this section is a Class 2 misdemeanor.

Source: SL 1965, ch 269; SL 1980, ch 24, § 10; SL 1987, ch 22, § 1.



§ 1-25-3 State agencies to keep minutes of proceedings--Availability to public--Misdemeanor.

1-25-3. State agencies to keep minutes of proceedings--Availability to public--Misdemeanor. Any board or commission of the various departments of the State of South Dakota shall keep detailed minutes of the proceedings of all regular or special meetings. The minutes shall be available for inspection by the public at all times at the principal place of business of the board or commission. A violation of this section is a Class 2 misdemeanor.

Source: SL 1953, ch 307; SDC Supp 1960, § 55.2917; SL 1966, ch 165, § 16; SL 1980, ch 24, § 11; SL 1996, ch 9, § 1.



§ 1-25-4 Repealed.

1-25-4. Repealed by SL 1996, ch 9, § 2.



§ 1-25-5 Repealed.

1-25-5. Repealed by SL 1980, ch 24, § 12.



§ 1-25-6 Duty of state's attorney on receipt of complaint alleging chapter violation.

1-25-6. Duty of state's attorney on receipt of complaint alleging chapter violation. If a complaint alleging a violation of this chapter is made pursuant to § 23A-2-1, the state's attorney shall take one of the following actions:

(1) Prosecute the case pursuant to Title 23A;

(2) Determine that there is no merit to prosecuting the case. Upon doing so, the state's attorney shall send a copy of the complaint and any investigation file to the attorney general. The attorney general shall use the information for statistical purposes and may publish abstracts of such information, including the name of the government body involved for purposes of public education; or

(3) Send the complaint and any investigation file to the South Dakota Open Meetings Commission for further action.
Source: SL 2004, ch 19, § 1.



§ 1-25-6.1 Duty of state's attorney on receipt of complaint alleging violation by board of countycommissioners.

1-25-6.1. Duty of state's attorney on receipt of complaint alleging violation by board of county commissioners. If a complaint alleges a violation of this chapter by a board of county commissioners, the state's attorney shall take one of the following actions:

(1) Prosecute the case pursuant to Title 23A;

(2) Determine that there is no merit to prosecuting the case. The attorney general shall use the information for statistical purposes and may publish abstracts of the information as provided by § 1-25-6;

(3) Send the complaint and any investigation file to the South Dakota Open Meetings Commission for further action; or

(4) Refer the complaint to another state's attorney or to the attorney general for action pursuant to § 1-25-6.
Source: SL 2010, ch 6, § 1.



§ 1-25-7 Consideration by commission of complaint or written submissions alleging chapterviolation--Findings--Public censure.

1-25-7. Consideration by commission of complaint or written submissions alleging chapter violation--Findings--Public censure. Upon receiving a referral from a state's attorney or the attorney general, the South Dakota Open Meetings Commission shall examine the complaint and investigatory file submitted by the state's attorney or the attorney general and shall also consider signed written submissions by the persons or entities that are directly involved. Based on the investigatory file submitted by the state's attorney or the attorney general and any written responses, the commission shall issue a written determination on whether the conduct violates this chapter, including a statement of the reasons therefor and findings of fact on each issue and conclusions of law necessary for the proposed decision. The final decision shall be made by a majority of the commission members, with each member's vote set forth in the written decision. The final decision shall be filed with the attorney general and shall be provided to the public entity and or public officer involved, the state's attorney, and any person that has made a written request for such determinations. If the commission finds a violation of this chapter, the commission shall issue a public reprimand to the offending official or governmental entity. However, no violation found by the commission may be subsequently prosecuted by the state's attorney or the attorney general. All findings and public censures of the commission shall be public records pursuant to § 1-27-1. Sections 1-25-6 to 1-25-9, inclusive, are not subject to the provisions of chapter 1-26.

Source: SL 2004, ch 19, § 2; SL 2010, ch 6, § 2.



§ 1-25-8 Open Meeting Commission--Appointment of members--Chair.

1-25-8. Open Meeting Commission--Appointment of members--Chair. The South Dakota Open Meeting Commission shall be comprised of five state's attorneys appointed by the attorney general. Each commissioner shall serve at the pleasure of the attorney general. A chair of the commission shall be chosen annually from the membership of the commission by a majority of its members.

Source: SL 2004, ch 19, § 3.



§ 1-25-9 Limitations on participation by commission members.

1-25-9. Limitations on participation by commission members. No member of the commission may participate as part of the commission or vote on any action regarding a violation of this chapter if that member reported or was involved in the initial investigation, is an attorney for anyone who reported or was involved in the initial investigation, or represents or serves as a member of the governmental entity about whom the referral is made. The provisions of this section do not preclude a commission member from otherwise serving on the commission for other matters referred to the commission.

Source: SL 2004, ch 19, § 4.



§ 1-25-10 State Investment Council may discuss certain matters in executive session.

1-25-10. State Investment Council may discuss certain matters in executive session. The State Investment Council, in executive session, may discuss and consider any document or information exempt from public disclosure requirements under the provisions of subdivision 1-27-1.6(5).

Source: SL 2010, ch 7, § 1.






Chapter 25A - Broadcast Announcements by Public Agencies

§ 1-25A-1 Purchase of advertising time permitted for public announcements.

1-25A-1. Purchase of advertising time permitted for public announcements. Any office, agency, board, or commission of this state or any of its counties, townships or municipalities is hereby authorized to purchase radio and television advertising time to broadcast any announcement found to be in the public interest.

Source: SL 1973, ch 17.



§ 1-25A-2 Broadcast not equivalent of legal notice.

1-25A-2. Broadcast not equivalent of legal notice. Nothing in § 1-25A-1 shall authorize the purchase of radio and television advertising time to broadcast any legal notice which is required to be given by law, nor shall it be construed to give radio and television legal publication status.

Source: SL 1973, ch 17.






Chapter 26 - Administrative Procedure and Rules

§ 1-26-1 Definition of terms.

1-26-1. Definition of terms. Terms used in this chapter mean:

(1) "Agency," each association, authority, board, commission, committee, council, department, division, office, officer, task force, or other agent of the state vested with the authority to exercise any portion of the state's sovereignty. The term includes a home-rule municipality that has adopted its own administrative appeals process, whose final decisions, rulings, or actions rendered by that process are subject to judicial review pursuant to this chapter. The term does not include the Legislature, the Unified Judicial System, any unit of local government, or any agency under the jurisdiction of such exempt departments and units unless the department, unit, or agency is specifically made subject to this chapter by statute;

(2) "Contested case," a proceeding, including rate-making and licensing, in which the legal rights, duties, or privileges of a party are required by law to be determined by an agency after an opportunity for hearing but the term does not include the proceedings relating to rule making other than rate-making, proceedings related to inmate disciplinary matters as defined in § 1-15-20, or student academic or disciplinary proceedings under the jurisdiction of the Board of Regents or complaints brought by students attending institutions controlled by the Board of Regents about their residency classification under §§ 13-53-23 to 13-53-41, inclusive;

(3) "Emergency rule," a temporary rule that is adopted without a hearing or which becomes effective less than twenty days after filing with the secretary of state, or both;

(4) "License," the whole or part of any agency permit, certificate, approval, registration, charter, or similar form of permission required by law;

(5) "Licensing," the agency process respecting the grant, denial, renewal, revocation, suspension, annulment, withdrawal, or amendment of a license;

(6) "Party," each person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party;

(7) "Person," all political subdivisions and agencies of the state;

(8) "Rule," each agency statement of general applicability that implements, interprets, or prescribes law, policy, procedure, or practice requirements of any agency. The term includes the amendment or repeal of a prior rule, but does not include:

(a) Statements concerning only the internal management of an agency and not affecting private rights or procedure available to the public;

(b) Declaratory rules issued pursuant to § 1-26-15;

(c) Official opinions issued by the attorney general pursuant to § 1-11-1;

(d) Executive orders issued by the Governor;

(e) Student matters under the jurisdiction of the Board of Regents;

(f) Actions of the railroad board pursuant to § 1-44-28;

(g) Inmate disciplinary matters as defined in § 1-15-20;

(h) Internal control procedures adopted by the Gaming Commission pursuant to § 42-7B-25.1;

(i) Policies governing specific state fair premiums, awards, entry, and exhibit requirements adopted by the State Fair Commission pursuant to § 1-21-10;

(j) Lending procedures and programs of the South Dakota Housing Development Authority; and

(8A) "Small business," a business entity that employs twenty- five or fewer full-time employees.

(9) "Substantial evidence," such relevant and competent evidence as a reasonable mind might accept as being sufficiently adequate to support a conclusion.
Source: SDC 1939, § 65.0106; SL 1966, ch 159, § 1; SL 1968, ch 210; SL 1972, ch 8, § 3; SL 1973, ch 264, § 1; SL 1974, ch 16, §§ 1, 2; SL 1975, ch 16, §§ 7, 8; SL 1976, ch 14, §§ 1, 2; SL 1977, ch 13, § 1; SL 1977, ch 14; SL 1980, ch 17; SL 1982, ch 20, § 2; SL 1983, ch 199, § 1; SL 1989, ch 20, § 42; SL 1990, ch 343, § 9A; SL 1992, ch 8, § 3; SL 1995, ch 3, § 2; SL 1996, ch 10, § 1; SL 1996, ch 130, § 15A; SL 1999, ch 6, § 1; SL 2004, ch 20, § 1; SL 2012, ch 7, § 1.



§ 1-26-1.1 Interim Rules Review Committee created--Composition--Appointments--Terms ofoffice--Vacancies.

1-26-1.1. Interim Rules Review Committee created--Composition--Appointments--Terms of office--Vacancies. There is hereby created a legislative committee of six members, no more than four of whom shall be of the same political party, which shall be designated the Interim Rules Review Committee. The committee shall be composed of three members of the Senate to be appointed by the president pro tempore of the Senate and three members of the House of Representatives to be appointed by the speaker of the House of Representatives and no more than two senators and two representatives shall be of the same political party. Members shall be appointed prior to the adjournment of each regular session in odd-numbered years and shall serve for two-year terms ending at noon on the second Tuesday in January in each odd-numbered year; however, members shall serve until their successors are appointed. Vacancies on the committee shall be filled by the original appointing authority for the remainder of the term. A vacancy shall exist whenever a committee member ceases to be a member of the Legislature.

Source: SL 1972, ch 8, § 1; SL 1975, ch 16, § 9; SL 1983, ch 13, § 1; SL 2005, ch 17, § 1.



§ 1-26-1.2 Chair of rules review committee--Schedule of meetings--Compensation of members--Secretary.

1-26-1.2. Chair of rules review committee--Schedule of meetings--Compensation of members--Secretary. The interim rules review committee shall choose a chair from its members and prescribe its rules of procedure. Meetings of the committee shall be at the call of the chair or a majority of the committee.

On or before the first Monday following the last day of the legislative session, the committee and the agencies shall determine a schedule of dates for meetings to be held during the following twelve months. However, the committee is not required to hold a meeting if no proposed rules have been filed pursuant to subdivision 1-26-6(4) prior to the meeting.

The committee shall review all proposed agency rules and make recommendations to the agencies regarding rules and legislation authorizing rules and to the Legislature regarding administrative law. All meetings, regular or special, shall be open to the public and any interested person may be heard and present evidence.

Members of the committee shall be compensated for their attendance at meetings and for time spent in conduct of committee business at rates established by the Executive Board of the Legislative Research Council. The director of the Legislative Research Council, or one or more persons from the director's office, shall act as secretary to the committee, or the committee may employ a secretary.

Source: SL 1972, ch 8, § 2; SL 1974, ch 16, § 3; SL 1989, ch 16, § 1; SL 1990, ch 20, § 1; SL 2000, ch 4, § 3.



§ 1-26-1.3 Delegation of duties by director.

1-26-1.3. Delegation of duties by director. The director may delegate the duties imposed by this chapter to other persons in the Legislative Research Council's office. Each person to whom the duties are delegated has the same power and authority as the director for the purposes of this chapter. The papers specifying the delegation of duties shall be filed with the secretary of state.

Source: SL 1977, ch 13, § 11; SL 1989, ch 16, § 2; SL 2009, ch 9, § 1.



§ 1-26-2 Agency materials available for public inspection--Derogatory materials.

1-26-2. Agency materials available for public inspection--Derogatory materials. Each agency shall make available for public inspection all rules, final orders, decisions, opinions, intra-agency memoranda, together with all other materials, written statements of policy or interpretations formulated, adopted, or used by the agency in the discharge of its functions. An agency shall hold confidential materials derogatory to a person but such information shall be made available to the person to whom it relates.

Source: SDC 1939, § 55.1203; SL 1966, ch 159, § 2; SL 1972, ch 8, § 4.



§ 1-26-2.1 Small business impact statements--Content.

1-26-2.1. Small business impact statements--Content. An agency shall, when submitting any proposed rule that will have a direct impact on small business, prepare an impact statement that includes the following:

(1) A narrative explanation in plain, easy-to-read language of the effect of the rule on small business, the basis for its enactments, and why the rule is needed;

(2) An identification and estimate of the number of small businesses subject to the proposed rule;

(3) The projected reporting and recordkeeping required for compliance with the proposed rule, including the types of professional skills necessary for preparation of the report or record;

(4) A statement of the probable effect on impacted small business; and

(5) A description of any less intrusive or less costly alternative methods of achieving the purpose of the proposed rule.

An agency is only required to use readily available information and existing resources to prepare the impact statement.

Source: SL 2004, ch 20, § 2; SL 2006, ch 8, § 1.



§ 1-26-2.2 Repealed.

1-26-2.2. Repealed by SL 2006, ch 7, § 1.



§ 1-26-3 Repealed.

1-26-3. Repealed by SL 1972, ch 8, § 36.



§ 1-26-4 Notice, service, and hearing required for adoption of rules--Service on interimcommittee--Waiver of service.

1-26-4. Notice, service, and hearing required for adoption of rules--Service on interim committee--Waiver of service. The following notice, service, and public hearing procedure shall be used to adopt, amend, or repeal a permanent rule:

(1) An agency shall serve a copy of a proposed rule and any publication described in § 1-26-6.6 upon the departmental secretary, bureau commissioner, public utilities commissioner, or constitutional officer to which it is attached for the secretary's, commissioner's, or officer's written approval to proceed;

(2) After receiving the written approval of the secretary, commissioner, or officer to proceed, the agency shall serve the director with a copy of: the proposed rules; any publication described in § 1-26-6.6; the fiscal note described in § 1-26-4.2; the impact statement on small business described in § 1-26-2.1; and the notice of hearing required by § 1-26-4.1. The copy of these documents shall be served at least twenty days before the public hearing to adopt the proposed rules. Any publication described in § 1-26-6.6 shall be returned to the agency upon completion of the director's review and retained by the agency. Also, twenty days before the public hearing, the agency shall serve the commissioner of the Bureau of Finance and Management with a copy of: the proposed rules; the fiscal note described in § 1-26-4.2; the impact statement on small business described in § 1-26-2.1; and the notice of hearing required by § 1-26-4.1;

(3) The agency shall publish the notice of hearing in the manner prescribed by § 1-26-4.1, at least twenty days before the public hearing;

(4) After reviewing the proposed rule pursuant to § 1-26-6.5, the director shall advise the agency of any recommended corrections to the proposed rule. If the agency does not concur with any recommendation of the director, the agency may appeal the recommended correction to the Interim Rules Review Committee for appropriate action;

(5) The agency shall afford all interested persons reasonable opportunity to submit amendments, data, opinions, or arguments at a public hearing held to adopt the rule. The hearing may be continued from time to time. The agency shall keep minutes of the hearing. A majority of the members of any board or commission authorized to pass rules must be present during the course of the public hearing;

(6) If the agency is headed by a secretary, commissioner, or officer, the agency shall accept written comments regarding the proposed rule for a period of ten days after the public hearing. If the agency promulgating the rule is a part-time citizen board, commission, committee, or task force, the record of written comments shall be closed at the conclusion of the public hearing. However, the hearing may be specifically continued for the purpose of taking additional comments;

(7) After the written comment period, the agency shall fully consider all amendments, data, opinions, or arguments regarding the proposed rule. A proposed rule may be modified or amended at this time to include or exclude matters which were described in the notice of hearing; and

(8) The agency shall serve the minutes of the hearing, a complete record of written comments, the impact statement on small business, the fiscal note, the information required in § 1-26-4.8, and a corrected copy of the rules on the members of the Interim Rules Review Committee at least five days before the agency appears before the committee to present the rules.

The time periods specified in this section may be extended by the agency. The requirement to serve the committee in subdivision (8) may be waived by the committee chair if the agency presents sufficient reasons to the committee chair that the agency is unable to comply with the time limit. The waiver may not be granted solely for the convenience of the agency.

Source: SL 1966, ch 159, § 3; SL 1972, ch 8, § 5; SL 1974, ch 16, § 4; SL 1975, ch 16, § 10; SL 1975, ch 18; SL 1976, ch 15, § 1; SL 1976, ch 27, § 2; SL 1977, ch 13, § 3; SL 1978, ch 13, § 1; SL 1979, ch 8, § 1; SL 1981, ch 8; SL 1986, ch 20, § 1; SL 1989, ch 16, § 3; SL 1996, ch 11, § 1; SL 1997, ch 10, § 1; SL 1998, ch 9, § 1; SL 2001, ch 11, § 1; SL 2002, ch 15, § 1; SL 2004, ch 20, § 3; SL 2005, ch 18, § 1; SL 2009, ch 9, § 2.



§ 1-26-4.1 Notice of hearing on proposed rule--Contents--Publication--Mailing.

1-26-4.1. Notice of hearing on proposed rule--Contents--Publication--Mailing. The notice of a public hearing of an agency's intent to adopt, amend, or repeal a rule shall be published in a manner selected to notify persons likely to be affected by the proposed rule. At a minimum the notice of the public hearing shall be published in at least three newspapers of general circulation in different parts of the state. The provisions of chapter 17-2 do not apply to notices required by this section.

The notice of a public hearing or the notice of intent to adopt an emergency rule shall be mailed to each person who has made a timely request of the agency for advance notice of its rule-making proceedings.

A notice of hearing or a notice of intent to adopt emergency rules shall contain a narrative description of the effect of the proposed rule and the reasons for adopting the proposed rule. A notice of hearing shall also state where and when the hearing will be held, how amendments, data, opinions, and arguments may be presented, and how the public may obtain copies of the proposed rule.

Source: SL 1972, ch 8, § 6; SL 1975, ch 16, § 13; SL 1976, ch 15, § 2; SL 1977, ch 13, § 5; SL 1978, ch 13, § 2; SL 1984, ch 9, § 1; SL 1986, ch 20, § 2; SL 2009, ch 9, § 3.



§ 1-26-4.2 Fiscal note submitted with proposed rule--Fiscal note of bureau--Transmitting copies.

1-26-4.2. Fiscal note submitted with proposed rule--Fiscal note of bureau--Transmitting copies. An agency shall, when submitting any proposed rule except an emergency rule, include a fiscal note. The fiscal note shall state what effect, if any, the proposed rule will have on the revenues, expenditures, or fiscal liability of the state or its agencies and subdivisions. The fiscal note shall include an explanation of how such effect, if any, was computed.

The Bureau of Finance and Management shall prepare its own fiscal note and serve it on the agency, the director and the cochairmen of the Joint Appropriations Committee prior to hearing. If a proposed rule has a negative fiscal impact on a political subdivision, the agency shall direct the bureau to transmit a copy of the bureau's fiscal note to the South Dakota Municipal League, the Associated School Boards of South Dakota, and the South Dakota County Commissioners Association, prior to the hearing.

Source: SL 1975, ch 15; SL 1976, ch 15, § 3; SL 1977, ch 15; SL 1983, ch 5, § 1; SL 1989, ch 16, § 4.



§ 1-26-4.3 Time limits for adoption of rules--Presentation to review committee.

1-26-4.3. Time limits for adoption of rules--Presentation to review committee. No permanent rule may be adopted if more than seventy-five days have passed from the date the public hearing on the rule commenced. The agency shall appear before the Interim Rules Review Committee and present the proposed permanent rule to the committee within the seventy-five-day period before the rule is filed with the secretary of state. If the Interim Rules Review Committee fails to meet on the proposed permanent rule during the seventy-five-day period, and if the agency has complied with subdivisions 1-26-6(1) to 1-26-6(4), inclusive, the agency may complete the rules adoption process by complying with subdivision 1-26-6(5) notwithstanding subdivision 1-26-6(6). No emergency rule may be adopted if more than thirty days have passed from the date the notice of intent to adopt an emergency rule was published in the manner prescribed in § 1-26-4.1.

Source: SL 1975, ch 16, § 14; SL 1987, ch 23; SL 1989, ch 16, § 5; SL 1991, ch 12; SL 1996, ch 11, § 2; SL 2000, ch 4, § 1.



§ 1-26-4.4 Time for promulgation of rules after passage of legislative authority.

1-26-4.4. Time for promulgation of rules after passage of legislative authority. If an act of the Legislature, which becomes effective on the date set by § 2-14-16, contains an authorization for an agency to promulgate rules, the agency may perform the acts specified in § 1-26-4 or 1-26-5 any time after the Governor has signed the act containing the authorization to promulgate rules. However, the rules do not become effective until the act authorizing the agency to promulgate rules is effective.

Source: SL 1977, ch 13, § 4; SL 1986, ch 20, § 4; SL 1989, ch 17.



§ 1-26-4.5 Validation of prior notices of hearings--Limitation on enforcement of vested rightsaffected.

1-26-4.5. Validation of prior notices of hearings--Limitation on enforcement of vested rights affected. All notices of hearings on the adoption of rules made prior to July 1, 1984, are hereby in all respects legalized and validated. If a person has a vested right in any real or personal property by reason of an error in a notice or an error in the method of giving a notice referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1985, such right shall be forever barred. An action or proceeding involving real property may not be brought or maintained in a court of this state unless a notice of such action, made in accordance with chapter 15-10, was recorded in the office of the register of deeds of the county in which the affected real property is located prior to July 1, 1985.

Source: SL 1984, ch 9, § 3.



§ 1-26-4.6 Notices of intent to adopt emergency rules validated--Time for enforcing rights byreason of error in notice--Recordation of notice prerequisite to suit under § 1-26-4.1.

1-26-4.6. Notices of intent to adopt emergency rules validated--Time for enforcing rights by reason of error in notice--Recordation of notice prerequisite to suit under § 1-26-4.1. . All notices of intent to adopt emergency rules made prior to March 14, 1985, are hereby in all respects legalized and validated. If a person has a vested right in any real or personal property by reason of an error in a notice or an error in the method of giving a notice referred to in subdivision 1-26-4(2), and if no action or proceeding to enforce such right was commenced prior to July 1, 1986, such right is forever barred.

An action or proceeding brought pursuant to § 1-26-4.1 involving real property may not be brought or maintained in a court of this state unless a notice of such action, made in accordance with chapter 15-10, was recorded in the office of the register of deeds of the county in which the affected real property is located prior to July 1, 1987.

Source: SL 1986, ch 20, § 3.



§ 1-26-4.7 Reversion to step in adoption procedure.

1-26-4.7. Reversion to step in adoption procedure. The Interim Rules Review Committee may require an agency to revert to any step in the adoption procedure provided in § 1-26-4 if, in the judgment of the committee:

(1) The substance of the proposed rule has been significantly rewritten from the originally proposed rule which was not the result of testimony received from the public hearing;

(2) The proposed rule needs to be significantly rewritten in order to accomplish the intent of the agency;

(3) The proposed rule needs to be rewritten to address the recommendations or objections of the Interim Rules Review Committee;

(4) The proposed rule is not a valid exercise of delegated legislative authority;

(5) The proposed rule is not in proper form;

(6) The notice given prior to the proposed rule's adoption was not sufficient to give adequate notice to persons likely to be affected by the proposed rule;

(7) The proposed rule is not consistent with the expressed legislative intent pertaining to the specific provision of law which the proposed rule implements;

(8) The proposed rule is not a reasonable implementation of the law as it affects the convenience of the general public or persons likely affected by the proposed rule; or

(9) The proposed rule may impose more than nominal costs upon a unit of local government or school district when the unit of local government or school district may not have sufficient funding to perform the activity required by the proposed rule.

If the committee requires an agency to revert to any step in the adoption procedure pursuant to this section, the time limitations set by chapter 1-26 shall also revert to the same step.

Source: SL 1990, ch 21; SL 2003, ch 17, § 1; SL 2004, ch 21, § 1; SL 2010, ch 8, § 1; SL 2011, ch 10, § 1.



§ 1-26-4.8 Fee increase in proposed rule--Agency financial resource information--Submissionto review committee.

1-26-4.8. Fee increase in proposed rule--Agency financial resource information--Submission to review committee. If an agency proposes a rule to increase a fee, the agency shall provide information to the Interim Rules Review Committee about the financial resources available to the agency. This information consists of the agency's beginning fund balance, receipts, disbursements, ending fund balance for each of the last two fiscal years and consists of the agency's beginning fund balance, projected receipts, projected disbursements, and ending balance for the current fiscal year and the next fiscal year.

Source: SL 2005, ch 18, § 3.



§ 1-26-4.9 Authority of Interim Rules Review Committee.

1-26-4.9. Authority of Interim Rules Review Committee. The Interim Rules Review Committee may:

(1) Declare that the rule-making process is complete to the satisfaction of the committee;

(2) Revert the rule to an earlier step in the rule adoption procedure pursuant to § 1-26-4.7 to consider an amendment to the proposed rule; or

(3) Move to suspend the proposed rule pursuant to § 1-26-38.
Source: SL 2013, ch 10, § 1.



§ 1-26-4.10 Resubmission of amended rule to review committee--Hearing not required.

1-26-4.10. Resubmission of amended rule to review committee--Hearing not required. If the Interim Rules Review Committee reverts a rule to consider amendments to the proposed rule, the agency may make the amendment and resubmit the rule as amended at the next meeting of the Interim Rules Review Committee. An agency is not required to hold a hearing on an amendment made under this section. If the agency makes the amendment, the amended rule shall be published in the next register.

Source: SL 2013, ch 10, § 2.



§ 1-26-5 Notice of proposed emergency rule--Service--Use of emergency rule adoptionprocedure.

1-26-5. Notice of proposed emergency rule--Service--Use of emergency rule adoption procedure. Prior to the adoption or amendment of an emergency rule, an agency shall publish a notice of intent to adopt an emergency rule in the manner prescribed in § 1-26-4.1 and shall serve on the person specified by subdivision 1-26-4(1), each member of the Interim Rules Review Committee, and the director:

(1) A copy of the proposed rule, which shall bear a special number to distinguish it from a permanent rule;

(2) Any publication described in § 1-26-6.6 which shall be returned to the agency upon completion of the director's review and retained by the agency; and

(3) A statement, with the reasons, that the emergency procedure is necessary: because of imminent peril to the public health, safety, or welfare; to prevent substantial unforeseen financial loss to state government; or because of the occurrence of an unforeseen event at a time when the adoption of a rule in response to such event by the emergency procedure is required to secure or protect the best interests of the state or its residents.

Any agency may use the emergency rule adoption procedure. However, no agency may use the emergency rule adoption procedure for the convenience of the agency merely to avoid the consequences for failing to timely promulgate rules.

Source: SL 1966, ch 159, § 3; repealed SL 1972, ch 8, § 36; re-enacted SL 1975, ch 16, § 11; SL 1978, ch 13, § 3; SL 1986, ch 20, § 5; SL 1989, ch 16, § 6; SL 1990, ch 22; SL 1997, ch 11, § 1; SL 1998, ch 9, § 3; SL 2003, ch 17, § 2; SL 2006, ch 4, § 3; SL 2009, ch 9, § 4.



§ 1-26-5.1 Temporary suspension by emergency rule--Reversion of amended rule to originalform.

1-26-5.1. Temporary suspension by emergency rule--Reversion of amended rule to original form. A rule may be temporarily suspended, but not repealed, by the adoption of an emergency rule. A rule amended by an emergency rule will revert to its original form ninety days after it has been in effect or at an earlier date if so specified in the rule, unless further amended within that period.

Source: SL 1975, ch 16, § 15; SL 1977, ch 13, § 6.



§ 1-26-5.2 Repealed.

1-26-5.2. Repealed by SL 1979, ch 8, § 2.



§ 1-26-6 Completion of adoption of rule or change in rules.

1-26-6. Completion of adoption of rule or change in rules. The adoption, amendment, or repeal of a rule is complete when:

(1) All the requirements of § 1-26-4 have been completed or, if the rule is an emergency rule, three days have passed since all the requirements of § 1-26-5 have been complied with;

(2) It has been signed by a majority of the members of the multi-member body or by the officer having the authority to adopt it;

(3) It has been signed by the director;

(4) A copy has been filed with the director, in a form prescribed by the director to show amendments, deletions, and other changes to existing rules, for use in preparation of copy for the Administrative Rules of South Dakota;

(5) The rule and a certificate have been filed with the secretary of state. The certificate shall affirm that the rule filed is a true and correct copy of the rule as adopted and that the agency has complied with § 1-26-4 or 1-26-5, and with this section; and

(6) For a permanent rule, the agency has appeared and presented the proposed rule to the Interim Rules Review Committee.

Certificates required by this section shall be affidavits executed, under oath, by the officers authorized by statute to promulgate the rule. If a rule is promulgated by a multi-member body, the certificate shall be signed by its presiding officer.

Emergency rules are provisionally effective immediately after being filed. Notwithstanding § 15-6-6(a), all other rules are provisionally effective on the twentieth day after being filed, not counting the day of filing. In either case a later effective date may be specified as part of the rules being filed. A rule which is not yet effective or a provisionally effective rule may be suspended in the manner specified by § 1-26-38 any time prior to the first day of July of the year following the year in which it became, or would have become, effective. The rule's provisional status ends at that time, and the rule may not thereafter be suspended by the rules committee. Unless suspended, a provisionally effective rule shall be enforced by the agency and the courts as if it were not so conditioned.

No rule promulgated after June 30, 1975, is valid unless adopted in compliance with § 1-26-4 or 1-26-5, and this section and copies of the rule are made available to the public upon request, by the agency.

Source: SDC 1939, §§ 55.1203, 65.0106; SL 1966, ch 159, §§ 3, 4 (1); SDCL, § 1-26-7; SL 1972, ch 8, §§ 7, 10, 12; SDCL Supp, § 1-26-6.4; SL 1973, ch 9, § 1; SL 1974, ch 16, §§ 5, 7; SL 1975, ch 16, § 12; SL 1976, ch 15, § 4; SL 1977, ch 13, § 7; SL 1978, ch 13, § 4; SL 1986, ch 20, § 6; SL 1989, ch 16, § 7; SL 1998, ch 9, § 2; SL 2000, ch 4, § 2; SL 2004, ch 22, § 1.



§ 1-26-6.1 Restriction on incorporation of statutory material.

1-26-6.1. Restriction on incorporation of statutory material. An agency may refer to statute but may not incorporate statutory provisions, other than definitions, in their rules nor publish or distribute statutory material in conjunction with their rules unless required by law or expressly authorized by the Code Commission pursuant to § 2-16-8.1.

Source: SL 1972, ch 8, § 8; SL 1984, ch 10, § 1; SL 1995, ch 14, § 3.



§ 1-26-6.2 Uniform style for rules--Required contents.

1-26-6.2. Uniform style for rules--Required contents. The director shall prescribe a uniform style in which rules shall be prepared and the standard form to be used in filing rules pursuant to this chapter. Such form shall contain a provision for a reference to be made by the agency for each rule proposed by it, citing its general authority to promulgate rules and then refer to the section, subdivision, or subsection of statute which the rule is intended to implement, and direct the agency to identify prior rules amended or repealed.

Source: SDC 1939, § 65.0106, 2nd par; repealed SL 1966, ch 159, § 19; re-enacted SL 1972, ch 8, § 9; SL 1989, ch 16, § 8.



§ 1-26-6.3 Notice that rules do not conform--Redrafting and filing required.

1-26-6.3. Notice that rules do not conform--Redrafting and filing required. The director may notify any agency whose rules are not in the proper style and form. A copy of this notice shall be filed with the secretary of state. One hundred eighty days after an agency receives such notification, the rules of that agency shall be of no further force and effect unless redrafted in the prescribed style and form and filed with the secretary of state and the director.

Source: SL 1972, ch 8, § 9; SL 1989, ch 16, § 9; SL 2009, ch 9, § 5.



§ 1-26-6.4 Repealed.

1-26-6.4. Repealed by SL 1975, ch 16, § 25.



§ 1-26-6.5 Review by director--Notice to agency of need for change.

1-26-6.5. Review by director--Notice to agency of need for change. The director shall review each rule for compliance with the requirements for form, style, and clarity. The director shall review each rule for legality. The review for legality is a determination that the rule is authorized by the standards provided in the statutes cited by the agency to promulgate the rule. The director shall review the statement of reasons that the emergency procedure is necessary. If the director finds need for change, the director shall make the requirements known in writing to the agency prior to the hearing or within three days in the case of emergency rules.

Source: SL 1972, ch 8, § 11; SL 1973, ch 9, § 2; SL 1974, ch 16, § 6; SL 1975, ch 16, § 18; SL 1986, ch 20, § 7; SL 1989, ch 16, § 10; SL 1990, ch 20, § 2; SL 2009, ch 9, § 6.



§ 1-26-6.6 Incorporation by reference to generally available materials--Description--Referencenote--Identification of agency and rule.

1-26-6.6. Incorporation by reference to generally available materials--Description--Reference note--Identification of agency and rule. An agency may adopt other comprehensive regulations as its own by making reference to them in a rule, but only when the comprehensive regulations are published by an organization which is not part of the state government and only when the publication is generally available to the public at a reasonable cost. A rule which incorporates material by reference shall describe the exact section or portion of the publication which is being incorporated. Immediately following a rule which incorporates published material by reference, other than material contained in the code of federal regulations, the federal register, the United States code or the United States statutes at large, the agency shall place a reference note which identifies the publication by its title, date of publication, or enactment and author, and which states where the publication may be obtained and its cost, if any. A statement shall be attached to the face of the publication which shall state the agency's name, the section number of the rule which incorporates the material within, and the date the rule was served pursuant to § 1-26-4 or 1-26-5 or filed pursuant to § 1-26-6.

Source: SL 1974, ch 16, § 11; SL 1975, ch 16, § 19.



§ 1-26-6.7 Procedure for amendment, suspension or repeal of rules.

1-26-6.7. Procedure for amendment, suspension or repeal of rules. Once a rule has been adopted, it may not be amended, repealed, or suspended except by compliance with § 1-26-4 or 1-26-5, and with § 1-26-6, even if it has not taken effect.

Source: SL 1975, ch 16, § 16.



§ 1-26-6.8 Rules unenforceable until properly adopted.

1-26-6.8. Rules unenforceable until properly adopted. No agency rule may be enforced by the courts of this state until it has been adopted in conformance with the procedures set forth in this chapter.

Source: SL 1977, ch 13, § 8.



§ 1-26-6.9 Licensing board or commission fees--Criteria and limitation.

1-26-6.9. Licensing board or commission fees--Criteria and limitation. If a professional or occupational licensing board or commission is authorized in statute to establish fees by rule and no maximum fee limit is specified, the fees shall be reasonable and necessary to provide enough money to meet the budgetary needs of the licensing board or commission for such things as: per diem, travel expenses, office expense, salaries and benefits, utilities, supplies, testing, licensing, inspections, disciplinary actions, and legal fees. However, the total amount of increase in the fees imposed by a licensing board or commission may not exceed the previous year's budget by more than twenty percent.

Source: SL 1986, ch 21.



§ 1-26-6.10 Restriction of licensee's right or privilege to carry or possess pistol prohibited.

1-26-6.10. Restriction of licensee's right or privilege to carry or possess pistol prohibited. No state agency may adopt or promulgate any rule that restricts any right or privilege to carry or possess a pistol in contravention to authority being exercised in accordance with being licensed to carry a concealed pistol pursuant to chapter 23-7.

Source: SL 2006, ch 5, § 1.



§ 1-26-7 Records retained--Copies--Public inspection of current rules.

1-26-7. Records retained--Copies--Public inspection of current rules. Each agency shall keep the original records, documents, and instruments required by this chapter and shall make copies of all records, documents, and exhibits available to members of the Legislature upon request. The secretary of state shall keep a copy of the agency's current rules and the certificates pertaining thereto, which shall be open to public inspection.

Source: SDC 1939, §§ 55.1203, 65.0106; SL 1966, ch 159, § 4 (1); SL 1972, ch 8, § 12; SL 1974, ch 16, § 7; SL 1975, ch 16, § 20; SL 2009, ch 9, § 7.



§ 1-26-7.1 Agency's statement of reasons for adoption or rejection of rule.

1-26-7.1. Agency's statement of reasons for adoption or rejection of rule. Upon adoption of a rule or upon the rejection of a petition filed pursuant to § 1-26-13, an agency, if requested to do so in writing by an interested person either prior to adoption or rejection or within thirty days thereafter, shall issue a written concise statement of the principal reasons for and against the rule's adoption, incorporating therein its reasons for overruling the considerations urged against the rule's adoption or rejection. A copy of the statement shall be served on the members of the Interim Rules Review Committee and the director of the Legislative Research Council.

Source: SL 1966, ch 159, § 3; SDCL, § 1-26-4 (2); SL 1972, ch 8, § 5; SL 1975, ch 16, § 17; SL 1983, ch 5, § 2; SL 1997, ch 12, § 1.



§ 1-26-8 Effective date of rules--Emergency rules.

1-26-8. Effective date of rules--Emergency rules. Each rule is effective twenty days after filing with the secretary of state, except that:

(1) If a later date is required by statute or specified in the rule, the later date is the effective date;

(2) Subject to applicable constitutional or statutory provisions, an emergency rule is effective immediately upon filing with the secretary of state, or at a stated date less than twenty days later. No emergency rule may remain in effect for a period of longer than ninety days.
Source: SDC 1939, § 65.0106; SL 1966, ch 159, § 4 (2); SL 1972, ch 8, § 13; SL 1975, ch 16, § 21; SL 1976, ch 15, § 5; SL 2009, ch 9, § 8.



§ 1-26-8.1 Retroactive effect of acts prohibiting certain rules--Repealed or unconstitutionalstatutes--Effect of transfer of rule-making authority to another agency.

1-26-8.1. Retroactive effect of acts prohibiting certain rules--Repealed or unconstitutional statutes--Effect of transfer of rule-making authority to another agency. If an act is passed by the Legislature which prohibits an agency from passing rules relating to a certain subject, any prior rule promulgated by that agency relating to that subject shall become void on the effective date of the act.

If a statute which authorizes an agency to pass a rule is repealed, or declared unconstitutional by the South Dakota or United States Supreme Court, any rule which was authorized by that statute is void unless there is another valid statute which also authorized the agency to pass that rule. If an agency's authority to adopt rules is transferred to another agency, and no provision is specified for the disposition of the first agency's rules in the legislation or executive order which made the transfer, the rules of the first agency shall be the rules of the second agency until they are amended or repealed.

Source: SL 1977, ch 13, § 10; SL 1983, ch 5, § 3.



§ 1-26-8.2 Petition for delay in effective date of rule--Grant or denial--Maximum delay--Filings--One delay--Repeal of rule.

1-26-8.2. Petition for delay in effective date of rule--Grant or denial--Maximum delay--Filings--One delay--Repeal of rule. After a rule has been adopted and filed with the secretary of state, any person may petition the agency which adopted the rule to delay the effective date of the rule. The petition must be filed with the agency at least ten days prior to the effective date of the rule. The agency must grant or deny the petition, with or without a hearing, within ten days of filing. If the petition is granted, the effective date of the rule may not be delayed more than ninety days. A copy of the petition and a statement of the agency justifying the granting of the petition shall be sent to the chairman of the Interim Rules Review Committee at the time the decision is made. A copy of the statement granting the petition shall be filed with the secretary of state at the time the decision is made.

The effective date of a rule may be delayed only once, and an agency may repeal the rule during the period of the delay.

Source: SL 1979, ch 8, § 5.



§ 1-26-8.3 Retroactive effect of rule--Burden of proving authority or necessity.

1-26-8.3. Retroactive effect of rule--Burden of proving authority or necessity. If any rule is proposed to have retroactive effect, the burden is on the agency to show that the retroactivity is authorized by law or is necessary to implement new provisions of law.

Source: SL 1985, ch 13.



§ 1-26-9 Transferred.

1-26-9. Transferred to § 1-26A-1.



§ 1-26-10 Repealed.

1-26-10. Repealed by SL 1972, ch 8, § 36.



§ 1-26-11 Pamphlet publication of rules--Supervision.

1-26-11. Pamphlet publication of rules--Supervision. Each agency promulgating professional or regulatory examining and licensing rules or other rules under this chapter may cause the same, or any portion thereof, to be published in pamphlet form, subject to the supervision of the director regarding style and form and such other limitations of certification.

Source: SL 1972, ch 8, § 15; SL 1989, ch 16, § 11.



§ 1-26-12 Distribution and sale of publications and copies of rules.

1-26-12. Distribution and sale of publications and copies of rules. Publications and copies of rules authorized under or required by this chapter shall upon request be made available to agencies and officials of this state free of charge and to other persons at prices fixed by the Interim Rules Review Committee to cover mailing and publication costs. An agency may not charge the public for copies of notices or intentions to pass rules required by § 1-26-4.1. The provisions of § 1-8-10 except as to certification do not apply to copies of publications distributed by the secretary of state under this chapter.

Source: SDC 1939, § 65.0106; SL 1966, ch 159, § 5 (4); SL 1972, ch 8, § 16; SL 1977, ch 13, § 9; SL 1983, ch 5, § 4; SL 1984, ch 10, § 3.



§ 1-26-12.1 List of rules and organizational statements.

1-26-12.1. List of rules and organizational statements. To assist interested persons dealing with it, each agency which has adopted rules shall make available, either electronically or through paper copy, a list of the agency's rules and a descriptive statement of its central and field organization. This information includes the locations of persons and places from which the public can secure information, make submittals or requests, or obtain decisions.

Source: SL 1972, ch 8, § 17; SL 1975, ch 16, § 23; SL 2009, ch 9, § 9.



§ 1-26-13 Petition for rules--Denial or initiation of proceedings--Copies to Interim RulesCommittee and director.

1-26-13. Petition for rules--Denial or initiation of proceedings--Copies to Interim Rules Committee and director. An interested person, other than an inmate as defined in § 1-15-20.1, may petition an agency requesting the promulgation, amendment, or repeal of a rule. The petition shall contain the text or substance of any new rule or amendment sought, the identification of any rule sought to be repealed, reasons for the proposal, and the name and address of the petitioner. Within thirty days after submission of a petition, the agency either shall deny the petition in writing (stating its reasons for the denials) or shall initiate rule-making proceedings in accordance with § 1-26-4. The agency shall serve a copy of any petitions and denials on the members of the Interim Rules Review Committee and the director of the Legislative Research Council.

Source: SL 1966, ch 159, § 6; SL 1972, ch 8, § 18; SL 1975, ch 16, § 24; SL 1997, ch 12, § 2; SL 1999, ch 6, § 2.



§ 1-26-13.1 Service complete when deposited in mail.

1-26-13.1. Service complete when deposited in mail. Notwithstanding § 15-6-6(e), any service required by §§ 1-26-1 to 1-26-13, inclusive, shall, when performed by mail, be complete when the material to be served is deposited with the United States postal service.

Source: SL 1977, ch 13, § 2.



§ 1-26-14 Declaratory judgment on rules.

1-26-14. Declaratory judgment on rules. The validity or applicability of a rule may be determined in an action for declaratory judgment in the circuit court for the county of the plaintiff's residence, if it is alleged that the rule, or its threatened application, interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the plaintiff. The agency shall be made a party to the action. A declaratory judgment may be rendered whether or not the plaintiff has requested the agency to pass upon the validity or applicability of the rule in question.

Source: SL 1966, ch 159, § 7.



§ 1-26-15 Declaratory rulings by agencies.

1-26-15. Declaratory rulings by agencies. Each agency shall provide by rule for the filing and prompt disposition of petitions for declaratory rulings as to the applicability of any statutory provision or of any rule or order of the agency. No inmate as defined in § 1-15-20.1 may petition an agency for a declaratory ruling on the applicability of statutory provisions, rules, or orders of the agency. Rulings disposing of petitions have the same status as agency decisions or orders in contested cases. A copy of all such rulings shall be filed with the director for publication in the Administrative Rules of South Dakota.

Source: SL 1966, ch 159, § 8; SL 1979, ch 8, § 3; SL 1989, ch 16, § 12; SL 1990, ch 20, § 3; SL 1993, ch 19, § 8; SL 1995, ch 8, § 13; SL 1999, ch 6, § 3.



§ 1-26-16 Notice and hearing required in contested cases.

1-26-16. Notice and hearing required in contested cases. In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice.

Source: SL 1966, ch 159, § 9 (1).



§ 1-26-16.1 Repealed.

1-26-16.1. Repealed by SL 1983, ch 7.



§ 1-26-17 Contents of notice in contested cases.

1-26-17. Contents of notice in contested cases. The notice shall include:

(1) A statement of the time, place, and nature of the hearing;

(2) A statement of the legal authority and jurisdiction under which the hearing is to be held;

(3) A reference to the particular sections of the statutes and rules involved;

(4) A short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter upon application a more definite and detailed statement shall be furnished;

(5) A statement of any action authorized by law, which may affect the parties, as a result of any decision made at the hearing, whether it be the revocation of a license, the assessment of a fine or other effect;

(6) A statement that the hearing is an adversary proceeding and that a party has the right at the hearing, to be present, to be represented by a lawyer, and that these and other due process rights will be forfeited if they are not exercised at the hearing;

(7) Except in contested cases before the Public Utilities Commission, a statement that if the amount in controversy exceeds two thousand five hundred dollars or if a property right may be terminated, any party to the contested case may require the agency to use the Office of Hearing Examiners by giving notice of the request to the agency no later than ten days after service of a notice of hearing issued pursuant to § 1-26-17;

(8) A statement that the decision based on the hearing may be appealed to the circuit court and the State Supreme Court as provided by law.
Source: SL 1966, ch 159, § 9 (2); SL 1978, ch 14, § 1; SL 2003, ch 18, § 3; SL 2007, ch 7, § 1.



§ 1-26-17.1 Intervention in contested case by person with pecuniary interests.

1-26-17.1. Intervention in contested case by person with pecuniary interests. A person who is not an original party to a contested case and whose pecuniary interests would be directly and immediately affected by an agency's order made upon the hearing may become a party to the hearing by intervention, if timely application therefor is made.

Source: SL 1978, ch 13, § 5.



§ 1-26-18 Rights of parties at hearings on contested cases--Summary disposition of certaincases.

1-26-18. Rights of parties at hearings on contested cases--Summary disposition of certain cases. Opportunity shall be afforded all parties to respond and present evidence on issues of fact and argument on issues of law or policy. However, each agency, upon the motion of any party, may dispose of any defense or claim:

(1) If the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and a party is entitled to a judgment as a matter of law; or

(2) At the close of the evidence offered by the proponent of the defense or claim if it determines that the evidence offered by the proponent of the defense or claim is legally insufficient to sustain the defense or claim.

A party to a contested case proceeding may appear in person or by counsel, or both, may be present during the giving of all evidence, may have reasonable opportunity to inspect all documentary evidence, may examine and cross-examine witnesses, may present evidence in support of the party's interest, and may have subpoenas issued to compel attendance of witnesses and production of evidence in the party's behalf.

Source: SL 1966, ch 159, § 9 (3); SL 1972, ch 8, § 19; SL 1978, ch 13, § 6; SL 2002, ch 16, § 1.



§ 1-26-18.1 , 1-26-18.2. Repealed.

1-26-18.1, 1-26-18.2. Repealed by SL 1995, ch 8, §§ 14, 15.



§ 1-26-18.3 Request to use Office of Hearing Examiners in certain contested cases.

1-26-18.3. Request to use Office of Hearing Examiners in certain contested cases. In any contested case, if the amount in controversy exceeds two thousand five hundred dollars or if a property right may be terminated, any party to the contested case may require the agency to use the Office of Hearing Examiners by giving notice of the request no later than ten days after service of a notice of hearing issued pursuant to § 1-26-17. This section does not apply to any contested case before the Public Utilities Commission.

Source: SL 1995, ch 8, § 18; SL 2003, ch 18, § 1; SL 2007, ch 7, § 2.



§ 1-26-19 Rules of evidence in contested cases.

1-26-19. Rules of evidence in contested cases. In contested cases:

(1) Irrelevant, incompetent, immaterial, or unduly repetitious evidence shall be excluded. The rules of evidence as applied under statutory provisions and in the trial of civil cases in the circuit courts of this state, or as may be provided in statutes relating to the specific agency, shall be followed. When necessary to ascertain facts not reasonably susceptible of proof under those rules, evidence not otherwise admissible thereunder may be admitted except where precluded by statute if it is of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs. Agencies shall give effect to the rules of privilege recognized by law. Objections to evidentiary offers may be made and shall be noted in the record. Subject to these requirements, when a hearing will be expedited and the interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form;

(2) A party may conduct cross-examinations required for a full and true disclosure of the facts;

(3) Notice may be taken of judicially cognizable facts. In addition, notice may be taken of generally recognized technical or scientific facts within the agency's specialized knowledge. Parties present at the hearing shall be informed of the matters to be noticed, and those matters shall be noted in the record, referred to therein, or appended thereto. Any such party shall be given a reasonable opportunity on request to refute the officially noticed matters by evidence or by written or oral presentation of authority, the manner of such refutation to be determined by the agency.
Source: SL 1966, ch 159, § 10; SL 1972, ch 8, § 20; SL 1985, ch 15, § 9.



§ 1-26-19.1 Administration of oaths--Subpoena powers--Witness fees--Disobedience ofsubpoena.

1-26-19.1. Administration of oaths--Subpoena powers--Witness fees--Disobedience of subpoena. Each agency and the officers thereof charged with the duty to administer the laws of this state and rules of the agency shall have power to administer oaths as provided by chapter 18-3 and to subpoena witnesses to appear and give testimony and to produce records, books, papers and documents relating to any matters in contested cases and likewise issue subpoenas for such purposes for persons interested therein as provided by § 15-6-45. Unless otherwise provided by law fees for witnesses shall be as set forth in chapter 19-5 and be paid by the agency or party for whom the witness is subpoenaed.

Failure of a person to obey the subpoena issued pursuant to this chapter may be punished as a contempt of court in the manner provided by chapter 21-34.

Source: SL 1972, ch 8, § 21.



§ 1-26-19.2 Depositions of witnesses.

1-26-19.2. Depositions of witnesses. Each agency and the officers thereof charged with the duty to administer the laws and rules of the agency shall have power to cause the deposition of witnesses residing within or without the state or absent therefrom to be taken or other discovery procedure to be conducted upon notice to the interested person, if any, in like manner that depositions of witnesses are taken or other discovery procedure is to be conducted in civil actions pending in circuit court in any matter concerning contested cases.

Source: SL 1972, ch 8, § 22.



§ 1-26-20 Agreed disposition of contested cases.

1-26-20. Agreed disposition of contested cases. Unless precluded by law, informal disposition may be made of any contested case by stipulation, agreed settlement, consent order, or default.

Source: SL 1966, ch 159, § 9 (4).



§ 1-26-21 Contents of record in contested cases.

1-26-21. Contents of record in contested cases. The record in a contested case shall include:

(1) All pleadings, motions, intermediate rulings;

(2) Evidence received and considered;

(3) A statement of matters officially noticed which have been refuted;

(4) Questions and offers of proof, objections, and rulings thereon;

(5) Proposed findings and exceptions;

(6) Any decision, opinion, or report by the officer presiding at the hearing;

(7) All staff memoranda or data submitted to the hearing officer or members of the agency in connection with their consideration of the case.
Source: SL 1966, ch 159, § 9 (5); SL 1972, ch 8, § 23.



§ 1-26-22 Transcript in contested cases--Minutes in lieu of transcript.

1-26-22. Transcript in contested cases--Minutes in lieu of transcript. Whenever a party requests in writing that oral proceedings be transcribed, a verbatim record of all proceedings and testimony shall be kept by the agency. Unless otherwise provided by law the agency shall not be required to transcribe the record unless the requesting party tenders and pays the reasonable cost thereof. If transcribed, a copy of the record shall be furnished to any other party to the hearing at the request and expense of such other party. If no verbatim record is transcribed, the agency shall prepare minutes of the hearing. The minutes shall consist of a written summary of the evidence and proceedings.

Source: SL 1966, ch 159, § 9 (6); SL 1972, ch 8, § 24; SL 1978, ch 13, § 7.



§ 1-26-23 Basis for findings in contested cases.

1-26-23. Basis for findings in contested cases. Findings of fact shall be based exclusively on the evidence and on matters officially noticed.

Source: SL 1966, ch 159, § 9 (7).



§ 1-26-24 Tentative or proposed decision served on parties--Contents--Waiver.

1-26-24. Tentative or proposed decision served on parties--Contents--Waiver. When in a contested case a majority of the officials of the agency who are to render the final decision have not heard the case or read the record, the decision, if adverse to a party to the proceeding other than the agency itself, shall not be made until a tentative or proposed decision is served upon the parties, and an opportunity is afforded to each party adversely affected to file exceptions and present briefs and oral argument to the officials who are to render the decision. The tentative or proposed decision shall contain a statement of the reasons therefor and findings of fact on each issue and conclusions of law necessary to the proposed decision, prepared by the person who conducted the hearing or one who has read the record. The parties by written stipulation may waive compliance with this section.

Source: SL 1966, ch 159, § 11; SL 1972, ch 8, § 25.



§ 1-26-25 Form, contents and notice of decisions, orders and findings.

1-26-25. Form, contents and notice of decisions, orders and findings. A final decision or order adverse to a party in a contested case shall be in writing or stated in the record. It may affirm, modify, or nullify action previously taken or may direct the taking of new action within the scope of the notice of hearing. It shall include findings of fact and conclusions of law, separately stated. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. If, in accordance with agency rules, a party submitted proposed findings of fact, the decision shall include a ruling upon each proposed finding. Parties shall be notified either personally or by mail of any decision or order. Upon request a copy of the decision or order shall be delivered or mailed forthwith to each party and to his attorney of record.

Source: SL 1966, ch 159, § 12; SL 1978, ch 13, § 8.



§ 1-26-26 Ex parte consultations by agency personnel--Investigating officer disqualified fromdecision on hearing--Authorized communications.

1-26-26. Ex parte consultations by agency personnel--Investigating officer disqualified from decision on hearing--Authorized communications. Unless required for the disposition of ex parte matters authorized by law, members of the governing board or officers or employees of an agency assigned to render a decision or to make findings of fact and conclusions of law in a contested case shall not communicate, directly or indirectly, in connection with any issue of fact, with any person or party, nor, in connection with any issue of law, with any party or his representative, except upon notice and opportunity for all parties to participate. If one or more members of a board or commission or a member or employee of an agency, who is assigned to render a decision in a contested case, took part in an investigation upon which the contested case is based, he shall not participate in the conduct of the hearing nor take part in rendering the decision thereon, but he may appear as a witness and give advice as to procedure. If, because of such disqualification, there is no person assigned to conduct the hearing or render the decision, the agency shall appoint someone pursuant to § 1-26-18.1 to fulfill those duties. A person assigned to render a decision:

(1) May communicate with other members of the agency; and

(2) May have the aid and advice of one or more personal assistants.
Source: SL 1966, ch 159, § 13; SL 1974, ch 16, § 9; SL 1975, ch 17, § 10.



§ 1-26-27 License proceeding treated as contested case.

1-26-27. License proceeding treated as contested case. When the grant, denial, or renewal of a license is required to be preceded by notice and opportunity for hearing, or an applicant, a party or an agency requests a hearing, the provisions of this chapter concerning contested cases apply.

Source: SL 1966, ch 159, § 14 (1); SL 1973, ch 10.



§ 1-26-28 Extension of existing license or right to continue activity extended during renewalor licensing proceedings and for ten days following notice of determination.

1-26-28. Extension of existing license or right to continue activity extended during renewal or licensing proceedings and for ten days following notice of determination. If a licensee has made timely and sufficient application for renewal of a license or a new license with reference to any activity of a continuing nature, the existing license, or a right to continue the activity, does not expire until the application has been finally determined by the agency and for ten days following receipt, or failure to accept delivery, of notice of such determination by the licensee.

Source: SL 1966, ch 159, § 14 (2); SL 1988, ch 14, § 1.



§ 1-26-29 Notice and hearing required for revocation or suspension of license--Emergencysuspension.

1-26-29. Notice and hearing required for revocation or suspension of license--Emergency suspension. No revocation, suspension, annulment, or withdrawal of any license is lawful unless, prior to the institution of agency proceedings, the agency gave notice by mail to the licensee of facts or conduct which warrant the intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety, or welfare imperatively require emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. These proceedings shall be promptly instituted and determined.

Source: SL 1966, ch 159, § 14 (3).



§ 1-26-29.1 Costs of disciplinary hearing.

1-26-29.1. Costs of disciplinary hearing. After conducting a contested case proceeding that results in discipline or censure of a licensee, suspension or revocation of a licensee's license, or denial of a license to an applicant, a professional or occupational board or commission established pursuant to Title 36 may assess all or part of its actual expenses for the proceeding against the licensee or applicant.

Source: SL 1993, ch 18.



§ 1-26-30 Right to judicial review of contested cases--Preliminary agency actions.

1-26-30. Right to judicial review of contested cases--Preliminary agency actions. A person who has exhausted all administrative remedies available within any agency or a party who is aggrieved by a final decision in a contested case is entitled to judicial review under this chapter. If a rehearing is authorized by law or administrative rule, failure to request a rehearing will not be considered a failure to exhaust all administrative remedies and will not prevent an otherwise final decision from becoming final for purposes of such judicial review. This section does not limit utilization of or the scope of judicial review available under other means of review, redress, or relief, when provided by law. A preliminary, procedural, or intermediate agency action or ruling is immediately reviewable if review of the final agency decision would not provide an adequate remedy.

Source: SL 1966, ch 159, § 15 (1); SL 1972, ch 8, § 26; SL 1977, ch 13, § 12; SL 1978, ch 13, § 9; SL 1978, ch 15.



§ 1-26-30.1 Right of appeal when agency fails to act in contested case.

1-26-30.1. Right of appeal when agency fails to act in contested case. The failure of any agency to make and file a decision within a period of thirty days after any matter has been finally submitted to it, entitles a person authorized to appeal from the record then existing as if the decision had been made adversely to him in whole or in part, unless within such time the agency shall make and serve upon all the parties to the record, an order extending such time for an additional period of not to exceed sixty days, which order shall state the grounds or reasons why such extension is necessary. At the expiration of the thirty days or the time to which extended by such order, such person may present to the agency a proposed decision, and if the same is not adopted within five days after presentation for filing, such person may appeal the same as if such proposed decision had been denied. This section does not apply to contested cases determined by the Public Utilities Commission.

Source: SDC 1939 & Supp 1960, § 33.4202; SDCL, § 21-33-2; SL 1972, ch 8, § 27; SL 1975, ch 17, § 2; SL 1986, ch 27, § 3.



§ 1-26-30.2 Appeal from final action in contested case.

1-26-30.2. Appeal from final action in contested case. An appeal shall be allowed in the circuit court to any party in a contested case from a final decision, ruling, or action of an agency.

Source: SL 1975, ch 17, § 1.



§ 1-26-30.3 Conduct of appeals.

1-26-30.3. Conduct of appeals. Notwithstanding any other provision of law, all appeals authorized by § 1-26-30.1 or 1-26-30.2 shall be taken and conducted pursuant to the provisions of this chapter.

Source: SL 1975, ch 17, § 2.



§ 1-26-30.4 Scope of sections on appeals to circuit courts.

1-26-30.4. Scope of sections on appeals to circuit courts. The sections of this chapter on appeals to circuit courts shall govern civil appeals to the circuit courts of South Dakota from final decisions, rulings, or actions of agencies pursuant to chapter 1-26.

Source: Supreme Court Rule 82-35.



§ 1-26-30.5 Suspension of sections on appeals to circuit courts.

1-26-30.5. Suspension of sections on appeals to circuit courts. In the interest of expediting decisions in cases of pressing concern to the public or to litigants, or for good cause shown, the circuit court may suspend the requirement or provisions of these rules on application of a party or on its own motion and may order proceedings in accordance with its direction.

Source: Supreme Court Rule 82-35.



§ 1-26-31 Notice of appeal--Time for service and filing.

1-26-31. Notice of appeal--Time for service and filing. An appeal shall be taken by serving a copy of a notice of appeal upon the adverse party, upon the agency, and upon the hearing examiner, if any, who rendered the decision, and by filing the original with proof of such service in the office of the clerk of courts of the county in which the venue of the appeal is set, within thirty days after the agency served notice of the final decision or, if a rehearing is authorized by law and is requested, within thirty days after notice has been served of the decision thereon. Failure to serve notice of the appeal upon the hearing examiner does not constitute a jurisdictional bar to the appeal.

Source: SDC 1939 & Supp 1960, § 33.4208; SL 1966, ch 159, § 15(2); SDCL, § 21-33-5; SL 1972, ch 8, §§ 28, 32; SL 1974, ch 16, § 10; SL 1975, ch 17, § 3; SL 1979, ch 8, § 4; SL 1999, ch 7, § 1; SL 2004, ch 23, § 1.



§ 1-26-31.1 Venue of appeal.

1-26-31.1. Venue of appeal. The venue of the appeal is as follows:

(1) If the appellant is a resident of this state, to the circuit court for the county of the appellant's residence or to the circuit court for Hughes County, as the appellant may elect;

(2) If the appellant is a nonresident or a foreign corporation, to the circuit court for the county of appellant's principal place of business in South Dakota or to the circuit court for Hughes County as the appellant may elect;

(3) The parties may stipulate for venue in any county in the state, and the circuit court for such county shall thereupon hear the appeal;

(4) An appeal from a final decision, ruling, or action rendered by an administrative appeals process adopted by a home-rule municipality shall be appealed to the circuit court in which the home-rule municipality is located.

Appeals from a single administrative action may not proceed in more than one county. If multiple appeals of a single action are filed in more than one county, the appeals shall be consolidated and heard in the county in which the appeal is first filed. If more than one appeal is first filed on the same date and a stipulation among the parties as to venue cannot be reached, the venue of the appeal is in the circuit court for Hughes County.

Source: SDC 1939 & Supp 1960, § 33.4207; SDCL § 21-33-7; SL 1975, ch 17, § 5; SL 1983, ch 8, § 1; SL 2004, ch 24, § 1; SL 2012, ch 7, § 2.



§ 1-26-31.2 Contents of notice of appeal.

1-26-31.2. Contents of notice of appeal. The notice of appeal shall contain the names of the parties and the county to which the appeal is taken; it shall designate in plain and concise language the order or decision from which the appeal is taken; and it shall be dated and signed by the appellant or his attorney.

Source: SDC 1939 & Supp 1960, § 33.4209; SDCL, § 21-33-6; SL 1975, ch 17, § 4; SL 1977, ch 13, § 13.



§ 1-26-31.3 Change of venue.

1-26-31.3. Change of venue. The circuit court to which the appeal is first taken may, upon good cause shown and upon such terms or provisions for expense as it may deem reasonable in favor of any party objecting, and on application and notice within thirty days after the appeal is taken, change the venue to the circuit court for any other county.

Source: SDC 1939 & Supp 1960, § 33.4207; SDCL, § 21-33-8; SL 1975, ch 17, § 6; SL 1999, ch 8, § 1; SL 2000, ch 5, § 1.



§ 1-26-31.4 Contested cases--Statement of issues on appeal.

1-26-31.4. Contested cases--Statement of issues on appeal. Within ten days after the filing of the notice of appeal as required by § 1-26-31, the appellant shall file with the clerk of the circuit court a statement of the issues the appellant intends to present on the appeal and shall serve on the other parties a copy of such statement. If any other party wishes to raise additional issues on appeal, the party shall file an additional statement of issues on appeal within ten days after service of the appellant's statement.

Source: Supreme Court Rule 82-35; SL 2008, ch 280 (Supreme Court Rule 07-01), eff. Jan. 1, 2008.



§ 1-26-32 When agency decision in contested case becomes effective--Application for staypending appeal--Time--Granting of further stay--Security or other supervision--Inapplicability to determinations of benefits under Title 61.

1-26-32. When agency decision in contested case becomes effective--Application for stay pending appeal--Time--Granting of further stay--Security or other supervision--Inapplicability to determinations of benefits under Title 61. Any agency decision in a contested case is effective ten days after the date of receipt or failure to accept delivery of the decision by the parties. An application to the circuit court for a stay of the agency's decision may be made only within ten days of the date of receipt or failure to accept delivery of the agency's decision. Upon receiving a timely application for a stay and notice of hearing thereon, the court may enter a temporary stay pending a hearing on the application. Following a hearing, the court may order a further stay, pending final decision of the court. The court, as a condition to granting a stay, may require the appellant to furnish a bond or other such security or order supervision as the court may direct to indemnify or protect the state or agency or any person from loss, damage, or costs which may occur during the stay. This section does not apply to determinations of benefits made by the Department of Labor and Regulation pursuant to Title 61.

Source: SDC 1939 & Supp 1960, § 33.4215; SL 1966, ch 159, § 15 (3); SDCL § 21-33-10; SL 1972, ch 8, § 33; SL 1975, ch 17, § 7; SL 1988, ch 14, § 2; SL 1999, ch 7, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-26-32.1 Procedural rules applied.

1-26-32.1. Procedural rules applied. The sections of Title 15 relating to practice and procedure in the circuit courts shall apply to procedure for taking and conducting appeals under this chapter so far as the same may be consistent and applicable, and unless a different provision is specifically made by this chapter or by the statute allowing such appeal.

Source: SDC 1939 & Supp 1960, § 33.4204; SDCL, § 21-33-13; SL 1975, ch 17, § 8.



§ 1-26-32.2 Request for transcript--Waiver by failure to request.

1-26-32.2. Request for transcript--Waiver by failure to request. Within ten days after the filing of the notice of appeal, the appellant shall order from the agency or reporter, if present, a written transcript of the proceedings or such parts thereof as he deems necessary of the contested case hearing. The order shall be in writing and a copy thereof shall be served on all parties to the action and a copy shall be filed with the clerk of the circuit court. Failure to order a transcript within the ten-day period shall constitute a waiver of the right to such a transcript.

If the appellee deems a transcript of other parts of the proceedings necessary, he shall, within ten days after the service of the appellant's request or statement of issues, file with the clerk of the circuit court and serve upon the appellant a request for a transcript of additional parts to be included in the transcript of the contested case hearing. Failure to order such additional parts of the transcript shall constitute a waiver of the right to such additional parts of the transcript.

Source: Supreme Court Rule 82-35; Supreme Court Rule 89-1A.



§ 1-26-32.3 Costs of transcript--Endorsement of order by reporter--Extension of time fortranscript.

1-26-32.3. Costs of transcript--Endorsement of order by reporter--Extension of time for transcript. At the time of ordering a transcript of the contested case hearing a party, other than an agency, must make satisfactory arrangements with the agency or reporter, if present, for the payment of the costs of the transcript and all necessary copies. The agency or reporter shall acknowledge at the foot of the order receipt of the request for the transcript and transmit the order to the clerk of the circuit court. If the transcript cannot be completed within thirty days, the agency or reporter shall request an extension of time from the circuit court judge assigned to the appeal and the action of the circuit court judge shall be entered on the record and the parties notified.

Source: Supreme Court Rule 82-35; Supreme Court Rule 89-2.



§ 1-26-32.4 Form of transcript--Number of copies--Certification.

1-26-32.4. Form of transcript--Number of copies--Certification. The original transcript of the contested case hearing will be filed with the clerk of the circuit court and copies transmitted to the attorney for each party to the appeal separately represented and directly to any parties not represented. The agency will make duplicate copies of items specified in § 1-26-21 that are requested and shall transmit copies to the attorney for each party to the appeal separately represented and directly to any parties not represented. In the event that more than three copies of the transcript and other items as specified in § 1-26-21 are necessary to comply with the foregoing requirement, the appellant may make application, upon notice, to the circuit court for an order determining the number of copies to be served and the time of use by the parties. Copies of the transcript and items specified in § 1-26-21 may be reproduced by any duplicating or copying process which produces a clear black image on white paper, if a typewritten transcript is prepared. The reporter or agency shall certify the correctness of the original and all copies of the transcript. The agency or reporter shall notify the clerk of the circuit court in writing that the original transcript has been filed and copies transmitted.

Source: Supreme Court Rule 82-35; Supreme Court Rule 89-3.



§ 1-26-33 Record transmitted to circuit court--Limitation of record--Corrections and additions.

1-26-33. Record transmitted to circuit court--Limitation of record--Corrections and additions. Within thirty days after the service of the notice of appeal, or within further time allowed by the court, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record.

It shall be the duty of the agency to assemble and consecutively number the pages of all documents, papers, and exhibits filed with the agency, including any opinions and decisions which the agency may have filed or authorized for filing. The agency shall then prepare and attach an alphabetical and chronological index to the record and shall serve a copy of such index on all parties to the review proceedings at the time the record is submitted to the reviewing court.

Source: SL 1966, ch 159, § 15 (4); SL 1977, ch 13, § 14; SL 1987, ch 396 (Supreme Court Rule 86-36).



§ 1-26-33.1 Transferred.

1-26-33.1. Transferred to § 1-26-33.6.



§ 1-26-33.2 Time for serving briefs.

1-26-33.2. Time for serving briefs. Unless otherwise ordered by the circuit court, the appellant shall serve a brief within thirty days after the delivery of the transcript of the contested case hearing to counsel for the parties or to the parties if unrepresented by counsel or within thirty days after the agency record is transmitted to the circuit court pursuant to § 1-26-33, whichever event occurs later. The appellee shall serve a brief within thirty days after the service of the brief of appellant, or in the case of multiple appellants, within thirty days after service of the last appellant's brief. The appellant may serve a reply brief within ten days after service of appellee's brief, or in the case of multiple appellees, within ten days after service of the last appellee's brief. Pursuant to § 15-6-5(d), briefs may not be made a part of the record.

Source: Supreme Court Rule 82-35; Supreme Court Rule 89-4; SL 1999, ch 7, § 3.



§ 1-26-33.3 Brief of appellant--Contents.

1-26-33.3. Brief of appellant--Contents. The brief of the appellant shall contain under appropriate headings in the order here indicated:

(1) A jurisdictional statement setting forth the date and the form of the agency decision, ruling or action sought to be reviewed and the date when the notice of appeal was filed with the circuit court.

(2) A concise statement of the legal issue or issues involved omitting unnecessary detail. Each issue shall be stated as an appellate court would state the broad issue presented. Each issue shall be followed by concise statement of how the agency decided it. Any issue not presented in the brief is deemed waived.

(3) A statement of the case and facts. A statement of the case shall first be presented identifying the agency and indicating briefly the nature of the case and its disposition by the agency. There shall follow a statement of facts relevant to the grounds urged for reversal, modification or other relief.

(4) An argument. The argument shall contain the contentions of the party with respect to the issues presented, the reasons therefor, and the citations to the authorities relied on. Each issue shall be separately presented. Needless repetition shall be avoided.

(5) A short conclusion stating the precise relief sought.

(6) Appendix, if any. Such appendix may include the decision, ruling, or action in question and any regulations or any relevant parts to which the parties wish to direct the particular attention of the circuit court.

(7) Request for oral argument, if desired.
Source: Supreme Court Rule 82-35.



§ 1-26-33.4 Brief of appellee--Contents.

1-26-33.4. Brief of appellee--Contents. The brief of the appellee shall conform to the same requirements as the brief of the appellant, except that the jurisdictional statement, statement of the issues or of the case need not be made unless the appellee is dissatisfied with the statements made by the appellant. If a notice of review is filed, the appellee's brief shall contain the issues specified in the notice of review and the argument thereon as well as the answer to the brief of the appellant.

Source: Supreme Court Rule 82-35.



§ 1-26-33.5 Repealed.

1-26-33.5. Repealed by SL 1996, ch 158, § 44.



§ 1-26-33.6 Speedy hearing and determination.

1-26-33.6. Speedy hearing and determination. Upon the filing of the record and other papers in the office of the clerk of the circuit court, it shall be the duty of such court when its attention is called to the matter by the parties, or one of them, immediately to fix a date for hearing, and said cause shall be speedily heard and determined.

Source: SDC 1939 & Supp 1960, § 33.4212; SDCL, § 21-33-15; SL 1972, ch 8, § 34; SDCL Supp 1-26-33.1; SL 1975, ch 17, § 9.



§ 1-26-34 Circuit court may order agency to take additional evidence.

1-26-34. Circuit court may order agency to take additional evidence. If, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court. The agency may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

Source: SL 1966, ch 159, § 15(5); SL 1987, ch 29, § 62.



§ 1-26-35 Nonjury review in circuit court--Proof of irregularities--Oral argument discretionary.

1-26-35. Nonjury review in circuit court--Proof of irregularities--Oral argument discretionary. The review shall be conducted by the court without a jury and shall be confined to the record. A trial de novo may not be granted unless otherwise authorized by law, but in cases of alleged irregularities in procedure before the agency, not shown in the record, proof thereon may be taken in the court. The court, upon request, may hear oral argument.

Source: SL 1966, ch 159, § 15 (6); SL 1977, ch 13, § 15; SL 1978, ch 16; SL 1996, ch 158, § 45.



§ 1-26-36 Weight given to agency findings--Disposition of case--Grounds for reversal ormodification--Findings and conclusions--Costs.

1-26-36. Weight given to agency findings--Disposition of case--Grounds for reversal or modification--Findings and conclusions--Costs. The court shall give great weight to the findings made and inferences drawn by an agency on questions of fact. The court may affirm the decision of the agency or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the agency;

(3) Made upon unlawful procedure;

(4) Affected by other error of law;

(5) Clearly erroneous in light of the entire evidence in the record; or

(6) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

A court shall enter its own findings of fact and conclusions of law or may affirm the findings and conclusions entered by the agency as part of its judgment. The circuit court may award costs in the amount and manner specified in chapter 15-17.

Source: SL 1966, ch 159, § 15 (7); SL 1972, ch 8, § 29; SL 1977, ch 13, § 16; SL 1978, ch 13, § 10; SL 1978, ch 17; SL 1983, ch 6, § 2.



§ 1-26-36.1 Appellee's right to obtain review.

1-26-36.1. Appellee's right to obtain review. An appellee may obtain review of a final decision, ruling, or action of any agency which may adversely affect him by filing a notice of review with the clerk of the circuit court within twenty days after service of the notice of appeal. The clerk of the circuit court shall not accept for filing such notice of review unless accompanied by proof of service of such notice on all other parties. The notice of review shall specify the decision, ruling, or action of the agency to be reviewed.

Source: Supreme Court Rule 82-35.



§ 1-26-37 Appeal to Supreme Court.

1-26-37. Appeal to Supreme Court. An aggrieved party or the agency may obtain a review of any final judgment of the circuit court under this chapter by appeal to the Supreme Court. The appeal shall be taken as in other civil cases. The Supreme Court shall give the same deference to the findings of fact, conclusions of law, and final judgment of the circuit court as it does to other appeals from the circuit court. Such appeal may not be considered de novo.

Source: SL 1966, ch 159, § 16; SL 1972, ch 8, § 30; SL 1983, ch 6, § 1.



§ 1-26-38 Suspension of provisional rules by interim committee--Hearing on suspension--Filingand duration of suspension.

1-26-38. Suspension of provisional rules by interim committee--Hearing on suspension--Filing and duration of suspension. The Interim Rules Review Committee may, by an affirmative vote of not less than a majority of the members of the committee, suspend provisional rules or rules which have not become effective. To suspend a rule, the committee shall:

(1) Give the agency which promulgated the rule at least two weeks notice of a hearing on the proposed suspension;

(2) Hold a hearing, which may be in conjunction with a regular committee meeting. At the hearing, the burden of proof that the rule is necessary and does not violate any constitutional or statutory provision or the legislative intent when authority to promulgate the rule was given, is on the agency;

(3) File an appropriate resolution of such action with the secretary of state.

The suspension is effective from the date of such filing. A suspended rule shall remain suspended until July first of the year following the year in which it became, or would have become, effective, and may not be enforced during that period.

Source: SL 1966, ch 159, § 17; repealed SL 1972, ch 8, § 36; re-enacted SL 1975, ch 19; SL 1978, ch 13, § 11; SL 2003, ch 17, § 3.



§ 1-26-38.1 Amendment as provisional--Subject to suspension--Effect.

1-26-38.1. Amendment as provisional--Subject to suspension--Effect. If an agency amends an existing rule, the amendment becomes provisionally effective and subject to § 1-26-38. The effect of suspending a provisionally effective amendment is to return the rule to its form prior to the amendment.

Source: SL 1980, ch 18.



§ 1-26-39 Repealed.

1-26-39. Repealed by SL 1972, ch 8, § 36.



§ 1-26-40 Severability of provisions.

1-26-40. Severability of provisions. If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and for this purpose the provisions of this chapter are severable.

Source: SL 1966, ch 159, § 18.



§ 1-26-41 Citation of chapter.

1-26-41. Citation of chapter. This chapter may be cited as the South Dakota Administrative Procedures Act.

Source: SL 1977, ch 13, § 17.






Chapter 26A - Publication of Administrative Rules

§ 1-26A-1 Administrative Rules to be published by Legislative Research Council--Editorialauthority--Publication of Register--Notices of hearings on rules.

1-26A-1. Administrative Rules to be published by Legislative Research Council--Editorial authority--Publication of Register--Notices of hearings on rules. The Legislative Research Council shall publish from time to time, the Administrative Rules of South Dakota, which shall contain permanent rules of general application promulgated pursuant to chapter 1-26. In preparing the text of the rules for publication, the Legislative Research Council shall make such changes as may be necessary to correct apparent errors, to correlate and integrate all the rules, to harmonize, to assign a new title and other designation, and to eliminate or clarify obviously obsolete or ambiguous rules and rules declared invalid by the South Dakota Supreme Court or the United States Supreme Court. The Legislative Research Council may substitute terms or phraseology, and names of boards, commissions, and agencies, wherever the Legislature has expressly or by implication indicated an intention to do so. The publication may also contain information concerning executive orders, agreements made pursuant to chapter 1-24, agreements and changes made pursuant to chapter 1-32, and court rules, of permanent and general application which are not otherwise generally available to the public. The Legislative Research Council shall also publish at periodic intervals, the South Dakota Register which shall contain notices of hearings on proposed rules at least ten days prior to hearing, notices of rules filed in the secretary of state's office and other information relating to agency and judicial rules and executive actions.

The Legislative Research Council shall prepare the manuscripts for the rules and the register and supervise their publication.

Source: SDC 1939, § 65.0106; SL 1966, ch 159, § 5 (1); SDCL § 1-26-9; SL 1972, ch 8, § 14; SL 1974, ch 16, § 8; SL 1975, ch 16, § 22; SL 1984, ch 9, § 2; SL 1989, ch 16, §§ 13, 15; SL 2012, ch 8, § 1.



§ 1-26A-1.1 to 1-26A-1.13. Repealed.

1-26A-1.1 to 1-26A-1.13. Repealed by SL 2012, ch 8, §§ 7 to 19.



§ 1-26A-2 Official rules of all executive agencies.

1-26A-2. Official rules of all executive agencies. The compilation of rules known as the Administrative Rules of South Dakota, prepared by the Legislative Research Council under the authority of § 1-26A-1 and filed with the secretary of state, exclusive of its analyses and notes, are the official rules of all state executive agencies.

Source: SL 1975, ch 16, § 1; SL 1981, ch 9, § 1; SL 1982, ch 28, § 1; SL 2012, ch 8, § 2.



§ 1-26A-3 Time limit for challenging rule on procedural grounds.

1-26A-3. Time limit for challenging rule on procedural grounds. Within one year of the effective date of a rule, an action or proceeding may be brought to contest the legality of any rule for the failure of the agency to comply with the procedural requirements of chapter 1-26. However, this section does not restrict a person's right to initiate an action or proceeding to challenge the legality of the substance of any rule.

Source: SL 1975, ch 16, § 2; SL 2012, ch 8, § 3.



§ 1-26A-4 , 1-26A-5. Repealed.

1-26A-4, 1-26A-5. Repealed by SL 2012, ch 8, §§ 20, 21.



§ 1-26A-6 Secretary of state to keep copy of rules--Certified copies.

1-26A-6. Secretary of state to keep copy of rules--Certified copies. The secretary of state shall keep a copy of the administrative rules published pursuant to §§ 1-26A-1 and 1-26A-2, from which to make certified copies.

Source: SL 1975, ch 16, § 5; SL 1981, ch 9, § 3; SL 2012, ch 8, § 4.



§ 1-26A-7 Citation of rules.

1-26A-7. Citation of rules. The Administrative Rules of South Dakota as amended, printed, and published pursuant to law, shall be known as the Administrative Rules of South Dakota, and shall be cited as "(year of publication) ARSD" followed by the appropriate number of the title, article, chapter, or section.

Source: SL 1975, ch 16, § 6; SL 2012, ch 8, § 5.



§ 1-26A-8 Distribution of publications to agencies, officials, and others.

1-26A-8. Distribution of publications to agencies, officials, and others. Publications authorized under this chapter shall upon request be distributed by the Bureau of Administration to state agencies and elected state officials of this state free of charge and to other persons at prices fixed by the director to cover mailing and publication costs.

Source: SL 1976, ch 17, § 1; SL 1977, ch 24, § 1; SL 1991, ch 24, § 2.



§ 1-26A-9 References to Administrative Rules.

1-26A-9. References to Administrative Rules. Any reference to the Administrative Rules of South Dakota in the South Dakota Codified Laws or in the Administrative Rules of South Dakota shall be construed to be a reference to the administrative rules published pursuant to § 1-26A-2.

Source: SL 1981, ch 9, § 4; SL 2012, ch 8, § 6.



§ 1-26A-10 Definitions applicable to rules.

1-26A-10. Definitions applicable to rules. The definitions in § 2-14-2 also apply to the Administrative Rules of South Dakota, unless the context of the defined word plainly requires a different meaning.

Source: SL 1983, ch 13, § 4.






Chapter 26B - Termination and Legislative Review of Administrative Rules

§ 1-26B-1 Definition of terms.

1-26B-1. Definition of terms. Terms as used in this chapter mean:

(1) "Agency," all divisions, offices, bureaus, commissions, councils, and boards, or like government units or subunits of the departments;

(2) "Committee," the Interim Rules Review Committee;

(3) "Termination," abolishment of the rules of any agency or the act of causing their existence to cease.
Source: SL 1978, ch 18, § 1; SL 1989, ch 18, § 1.



§ 1-26B-2 Designation of agency for review and evaluation of rules and rule-making authority.

1-26B-2. Designation of agency for review and evaluation of rules and rule-making authority. The Interim Rules Review Committee may, with the approval of the Executive Board of the Legislative Research Council, designate any agency for a comprehensive review and evaluation of the agency's rules and rule-making authority pursuant to the provisions of this chapter and such other conditions as the board may provide.

Source: SL 1978, ch 18, § 2; SL 1985, ch 14, § 1; SL 1989, ch 18, § 2.



§ 1-26B-3 Repealed.

1-26B-3. Repealed by SL 1989, ch 18, § 3.



§ 1-26B-4 Submission of proposed revisions to interim committee--Areas in which authoritynecessary--Notice before review begins.

1-26B-4. Submission of proposed revisions to interim committee--Areas in which authority necessary--Notice before review begins. Each agency designated by the committee shall deliver to the members of the interim committee a proposed revision of all its rules, with an overview of changes proposed, at a date specified by the committee. Further, such agency shall designate the specific areas in which rule-making authority is necessary. The committee shall give at least ninety days notice to an agency before a review may begin.

Source: SL 1978, ch 18, § 4; SL 1979, ch 9, § 1; SL 1989, ch 18, § 4.



§ 1-26B-5 Hearings during sunset procedure.

1-26B-5. Hearings during sunset procedure. The committee may hold public hearings and receive testimony from the public and all interested parties during any sunset procedure.

Source: SL 1978, ch 18, § 5; SL 1989, ch 18, § 5.



§ 1-26B-6 Burden of proof as to agency proposals--Information furnished by agencies.

1-26B-6. Burden of proof as to agency proposals--Information furnished by agencies. All agencies shall have the burden of establishing that sufficient public need is present which justifies the continued existence of their proposed revision of their rules. All agencies shall provide the committee with the following information:

(1) The identity of all agencies under the direct or advisory control of the agency under review, together with their proposed revision of their rules;

(2) All functions performed by the rules of the agency under review;

(3) All duplicatory functions of the rules of the agency under review;

(4) Any other information which a committee determines necessary and proper in carrying out their review and evaluative duties.
Source: SL 1978, ch 18, § 6; SL 1989, ch 18, § 6.



§ 1-26B-7 Factors considered by committees in reviewing agency rules.

1-26B-7. Factors considered by committees in reviewing agency rules. To determine the existence of a sufficient public need for continuance of an agency's rules, the committee shall take into consideration the following factors concerning the rules of the agency under review and evaluation:

(1) The extent to which any information required to be furnished to the committee has been omitted, misstated, or refused, and the extent to which conclusions reasonably drawn from such information is adverse to the legislative intent inherent in the powers, duties, and functions as established in the rule-making authority of the agency, or is inconsistent with present or projected public demands or needs;

(2) The extent to which operation has been efficient and responsive to the public needs;

(3) The extent to which it has been encouraged that persons regulated report to the agency concerning the impact of rules and decisions regarding improved services, economy of service, or availability of service to the public;

(4) The extent to which the public has been encouraged to participate in rule- and decision-making as opposed to participation solely by persons regulated;

(5) Any other relevant criteria which the committee deems necessary and proper in reviewing and evaluating the sufficient public need for continuance of the rules and regulations of the agency.
Source: SL 1978, ch 18, § 7; SL 1989, ch 18, § 7.



§ 1-26B-8 Information furnished by Department of Legislative Audit.

1-26B-8. Information furnished by Department of Legislative Audit. The Department of Legislative Audit shall furnish, upon request of the committee, any relevant information including the reports of audits of any agency under review.

Source: SL 1978, ch 18, § 8; SL 1989, ch 18, § 8.



§ 1-26B-9 Committee reports.

1-26B-9. Committee reports. The committee shall submit reports recommending either the continuation, revision, or termination of the rules of each agency reviewed to the Executive Board of the Legislative Research Council.

Source: SL 1978, ch 18, § 9; SL 1989, ch 18, § 9.



§ 1-26B-10 Bills containing committee recommendations as to rules changes--Bills definingauthority.

1-26B-10. Bills containing committee recommendations as to rules changes--Bills defining authority. The committee shall submit its recommendations concerning those that it believes should be continued to the Legislature in one or more bills so that the Legislature may vote to either reestablish, amend or terminate the rules of the agency under review and evaluation. If it is determined that the rule-making authority of the agency should be reestablished, the committee shall submit one or more bills defining the rule-making authority of the agency under review and evaluation.

Source: SL 1978, ch 18, § 10; SL 1979, ch 9, § 2; SL 1989, ch 18, § 10.



§ 1-26B-11 Repealed.

1-26B-11. Repealed by SL 1980, ch 19, § 2.



§ 1-26B-12 Pending causes of action unaffected by termination of rules.

1-26B-12. Pending causes of action unaffected by termination of rules. This chapter does not affect the right to institute or prosecute any cause of action by or against an agency if the cause of action accrued prior to the termination date of the rules of the agency. Any causes of action pending on the date that the rules of an agency are terminated, or instituted thereafter, shall be prosecuted or defended in the name of the state by the attorney general.

Source: SL 1978, ch 18, § 12; SL 1989, ch 18, § 11.






Chapter 26C - Office of Administrative Hearings [Repealed]

CHAPTER 1-26C

OFFICE OF ADMINISTRATIVE HEARINGS [REPEALED]



Chapter 26D - Office of Hearing Examiners

§ 1-26D-1 Creation of Office of Hearing Examiners.

1-26D-1. Creation of Office of Hearing Examiners. The State Office of Hearing Examiners is hereby created and is attached to the Bureau of Administration for reporting and budgetary purposes. The office shall conduct hearings with the greatest degree of informality consistent with fairness and the nature of the proceeding before it. In those instances where a more formal proceeding is required, the hearing examiner may apply hearing procedures as set forth in the South Dakota Rules of Civil Procedure chapter 15-6.

Source: SL 1995, ch 8, § 2



§ 1-26D-2 Appointment of chief hearing examiner.

1-26D-2. Appointment of chief hearing examiner. The Governor shall appoint a chief hearing examiner. The person appointed shall, as a condition of appointment, be admitted to practice law in the State of South Dakota.

Source: SL 1995, ch 8, § 3



§ 1-26D-3 Appointment of hearing examiners.

1-26D-3. Appointment of hearing examiners. The chief hearing examiner may appoint such other hearing examiners and other staff as are necessary to carry out the provisions of this chapter and may contract with qualified persons to serve as hearing examiners for specific cases.

Source: SL 1995, ch 8, § 4



§ 1-26D-4 Powers of hearing examiners.

1-26D-4. Powers of hearing examiners. Hearing examiners have all powers delineated in §§ 1-26-19.1 and 1-26-19.2 and shall hear all contested cases that arise under Titles 10 and 58 and chapter 1-27.

Source: SL 1995, ch 8, § 5; SL 2008, ch 14, § 1.



§ 1-26D-5 Adoption of rules for operation and procedure--Specific rules for Digital DakotaNetwork.

1-26D-5. Adoption of rules for operation and procedure--Specific rules for Digital Dakota Network. The chief hearing examiner shall adopt rules pursuant to chapter 1-26 for the operation of the Office of Hearing Examiners and for the procedures to be used with regard to hearing contested cases and may specifically adopt rules pertaining to the use of the Digital Dakota Network.

Source: SL 1995, ch 8, § 6; SL 2005, ch 16, § 2.



§ 1-26D-6 Proposed findings, conclusions, and decision--Agency action--Appeal.

1-26D-6. Proposed findings, conclusions, and decision--Agency action--Appeal. The hearing examiner, after hearing the evidence in the matter, shall make proposed findings of fact and conclusions of law, and a proposed decision. The agency may accept, reject, or modify those findings, conclusions, and decisions, and an appeal may be taken therefrom pursuant to chapter 1-26.

Source: SL 1995, ch 8, § 7



§ 1-26D-7 Rules on finality of decision--Notice.

1-26D-7. Rules on finality of decision--Notice. An agency may provide by rule that proposed decisions in all or in specified classes of cases before that agency, or by order in individual cases, will become final without further agency action unless, within a specified time, the agency determines that the proposed decision should be reviewed or a party to the proceeding files a petition for administrative review of the proposed order. Upon occurrence of either event, notice shall be given to all parties to the proceeding.

Source: SL 1995, ch 8, § 9A



§ 1-26D-8 Review of proposed findings or decision--Written reasons for rejecting or modifyingfindings or decision.

1-26D-8. Review of proposed findings or decision--Written reasons for rejecting or modifying findings or decision. The reviewing agency shall personally consider the whole record or such portions of it as may be cited by the parties. If the reviewing agency rejects or modifies proposed findings or a proposed decision, it shall give reasons for doing so in writing. In reviewing proposed findings of fact entered by the presiding hearing examiner, the reviewing agency shall give due regard to the hearing examiner's opportunity to observe the witnesses.

Source: SL 1995, ch 8, § 9B



§ 1-26D-9 Final decision--Remand.

1-26D-9. Final decision--Remand. The reviewing agency shall enter a final decision disposing of the proceeding or shall remand the matter for further proceedings with instructions to the hearing examiner who entered the initial decision. Upon remanding a matter, the reviewing agency may order such temporary relief as is authorized and appropriate. A final decision shall include, or incorporate by reference to the initial decision, all matters required by § 1-26-25.

Source: SL 1995, ch 8, § 10



§ 1-26D-10 Request for appointment of another hearing examiner in contested cases.

1-26D-10. Request for appointment of another hearing examiner in contested cases. Within ten days after written notification to the parties of the appointment of a hearing examiner in any contested case, any party to that contested case may file an affidavit requesting the appointment of another hearing examiner. The chief hearing examiner shall then appoint another hearing examiner to hear that contested case. Each party may file only one such affidavit in any contested case.

Source: SL 1995, ch 8, § 11; SL 1999, ch 9, § 1; SL 2003, ch 18, § 2



§ 1-26D-11 Contract with agencies for hearings on case-by-case basis--Power of hearingexaminer--Billing for services rendered.

1-26D-11. Contract with agencies for hearings on case-by-case basis--Power of hearing examiner--Billing for services rendered. Any agency not covered by this chapter may contract with the Office of Hearing Examiners or any other person to conduct hearings on a case-by-case basis and the power to contract with the office is specifically granted. At the option of the contracting agency, the hearing examiner may exercise the powers granted in chapter 1-26 and in § 1-26D-6, or the hearing examiner may be hired and have the limited power to conduct the contested case, rule on procedural, evidentiary, and other motions raised by the parties, and provide legal assistance to the contracting agency. The Office of Hearing Examiners may bill the contracting agency for services rendered pursuant to such contracts.

Source: SL 1995, ch 8, § 12



§ 1-26D-12 Validity of prior rules, actions, decisions or proceedings unaffected

1-26D-12. Validity of prior rules, actions, decisions or proceedings unaffected. The creation of the Office of Hearing Examiners does not affect the validity of any rule, action, decision, or proceedings held or promulgated by any agency before July 1, 1995.

Source: SL 1995, ch 8, § 16






Chapter 26E - Legislative Review of State Agencies [Repealed]

§ 1-26E-1 to 1-26E-8. Repealed.

1-26E-1 to 1-26E-8. Repealed by SL 2012, ch 9, §§ 1 to 8.






Chapter 27 - Public Records and Files

§ 1-27-1 Public records open to inspection and copying.

1-27-1. Public records open to inspection and copying. Except as otherwise expressly provided by statute, all citizens of this state, and all other persons interested in the examination of the public records, as defined in § 1-27-1.1, are hereby fully empowered and authorized to examine such public record, and make memoranda and abstracts therefrom during the hours the respective offices are open for the ordinary transaction of business and, unless federal copyright law otherwise provides, obtain copies of public records in accordance with this chapter.

Each government entity or elected or appointed government official shall, during normal business hours, make available to the public for inspection and copying in the manner set forth in this chapter all public records held by that entity or official.

Source: SDC 1939, § 48.0701; SL 1977, ch 16, § 2; SL 1982, ch 30, § 1; SL 1987, ch 24; SL 1991, ch 13; SL 1992, ch 10; SL 1994, ch 21; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 17, § 2; SL 2009, ch 10, § 1.



§ 1-27-1.1 Public records defined.

1-27-1.1. Public records defined. Unless any other statute, ordinance, or rule expressly provides that particular information or records may not be made public, public records include all records and documents, regardless of physical form, of or belonging to this state, any county, municipality, political subdivision, or tax-supported district in this state, or any agency, branch, department, board, bureau, commission, council, subunit, or committee of any of the foregoing. Data which is a public record in its original form remains a public record when maintained in any other form. For the purposes of §§ 1-27-1 to 1-27-1.15, inclusive, a tax-supported district includes any business improvement district created pursuant to chapter 9-55.

Source: SL 2009, ch 10, § 2.



§ 1-27-1.2 Fees for specialized service.

1-27-1.2. Fees for specialized service. If a custodian of a public record of a county, municipality, political subdivision, or tax-supported district provides to a member of the public, upon request, a copy of the public record, a reasonable fee may be charged for any specialized service. Such fee may include a reasonable amount representing a portion of the amortization of the cost of computer equipment, including software, necessarily added in order to provide such specialized service. This section does not require a governmental entity to acquire computer capability to generate public records in a new or different form if that new form would require additional computer equipment or software not already possessed by the governmental entity.

No fee may be charged for the electronic transfer of any minutes of open meeting actions of a political subdivision, board or agency of a political subdivision, or the governing board of an agency that levies property taxes that were recorded in the last three years.

Source: SL 2009, ch 10, § 3; SL 2012, ch 10, § 1.



§ 1-27-1.3 Liberal construction of public access to public records law--Certain criminalinvestigation and contract negotiation records exempt.

1-27-1.3. Liberal construction of public access to public records law--Certain criminal investigation and contract negotiation records exempt. The provisions of §§ 1-27-1 to 1-27-1.15, inclusive, and 1-27-4 shall be liberally construed whenever any state, county, or political subdivision fiscal records, audit, warrant, voucher, invoice, purchase order, requisition, payroll, check, receipt, or other record of receipt, cash, or expenditure involving public funds is involved in order that the citizens of this state shall have the full right to know of and have full access to information on the public finances of the government and the public bodies and entities created to serve them. Use of funds as needed for criminal investigatory/confidential informant purposes is not subject to this section, but any budgetary information summarizing total sums used for such purposes is public. Records which, if disclosed, would impair present or pending contract awards or collective bargaining negotiations are exempt from disclosure.

Source: SL 2009, ch 10, § 4.



§ 1-27-1.4 Denial letters to be kept on file.

1-27-1.4. Denial letters to be kept on file. Each public body shall maintain a file of all letters of denial of requests for records. This file shall be made available to any person on request.

Source: SL 2009, ch 10, § 5.



§ 1-27-1.5 Certain records not open to inspection and copying.

1-27-1.5. Certain records not open to inspection and copying. The following records are not subject to §§ 1-27-1, 1-27-1.1, and 1-27-1.3:

(1) Personal information in records regarding any student, prospective student, or former student of any educational institution if such records are maintained by and in the possession of a public entity, other than routine directory information specified and made public consistent with 20 U. S.C. 1232g, as such section existed on January 1, 2009;

(2) Medical records, including all records of drug or alcohol testing, treatment, or counseling, other than records of births and deaths. This law in no way abrogates or changes existing state and federal law pertaining to birth and death records;

(3) Trade secrets, the specific details of bona fide research, applied research, or scholarly or creative artistic projects being conducted at a school, postsecondary institution or laboratory funded in whole or in part by the state, and other proprietary or commercial information which if released would infringe intellectual property rights, give advantage to business competitors, or serve no material public purpose;

(4) Records which consist of attorney work product or which are subject to any privilege recognized in chapter 19-13;

(5) Records developed or received by law enforcement agencies and other public bodies charged with duties of investigation or examination of persons, institutions, or businesses, if the records constitute a part of the examination, investigation, intelligence information, citizen complaints or inquiries, informant identification, or strategic or tactical information used in law enforcement training. However, this subdivision does not apply to records so developed or received relating to the presence of and amount or concentration of alcohol or drugs in any body fluid of any person, and this subdivision does not apply to a 911 recording or a transcript of a 911 recording, if the agency or a court determines that the public interest in disclosure outweighs the interest in nondisclosure. This law in no way abrogates or changes §§ 23-5-7 and 23-5-11 or testimonial privileges applying to the use of information from confidential informants;

(6) Appraisals or appraisal information and negotiation records concerning the purchase or sale, by a public body, of any interest in real or personal property;

(7) Personnel information other than salaries and routine directory information. However, this subdivision does not apply to the public inspection or copying of any current or prior contract with any public employee and any related document that specifies the consideration to be paid to the employee;

(8) Information solely pertaining to protection of the security of public or private property and persons on or within public or private property, such as specific, unique vulnerability assessments or specific, unique response plans, either of which is intended to prevent or mitigate criminal acts, emergency management or response, or public safety, the public disclosure of which would create a substantial likelihood of endangering public safety or property; computer or communications network schema, passwords, and user identification names; guard schedules; lock combinations; or any blueprints, building plans, or infrastructure records regarding any building or facility that expose or create vulnerability through disclosure of the location, configuration, or security of critical systems;

(9) The security standards, procedures, policies, plans, specifications, diagrams, access lists, and other security-related records of the Gaming Commission and those persons or entities with which the commission has entered into contractual relationships. Nothing in this subdivision allows the commission to withhold from the public any information relating to amounts paid persons or entities with which the commission has entered into contractual relationships, amounts of prizes paid, the name of the prize winner, and the municipality, or county where the prize winner resides;

(10) Personally identified private citizen account payment information, credit information on others supplied in confidence, and customer lists;

(11) Records or portions of records kept by a publicly funded library which, when examined with or without other records, reveal the identity of any library patron using the library's materials or services;

(12) Correspondence, memoranda, calendars or logs of appointments, working papers, and records of telephone calls of public officials or employees;

(13) Records or portions of records kept by public bodies which would reveal the location, character, or ownership of any known archaeological, historical, or paleontological site in South Dakota if necessary to protect the site from a reasonably held fear of theft, vandalism, or trespass. This subdivision does not apply to the release of information for the purpose of scholarly research, examination by other public bodies for the protection of the resource or by recognized tribes, or the federal Native American Graves Protection and Repatriation Act;

(14) Records or portions of records kept by public bodies which maintain collections of archeological, historical, or paleontological significance which nongovernmental donors have requested to remain closed or which reveal the names and addresses of donors of such articles of archaeological, historical, or paleontological significance unless the donor approves disclosure, except as the records or portions thereof may be needed to carry out the purposes of the federal Native American Graves Protection and Repatriation Act and the Archeological Resources Protection Act;

(15) Employment applications and related materials, except for applications and related materials submitted by individuals hired into executive or policymaking positions of any public body;

(16) Social security numbers; credit card, charge card, or debit card numbers and expiration dates; passport numbers, driver license numbers; or other personally identifying numbers or codes; and financial account numbers supplied to state and local governments by citizens or held by state and local governments regarding employees or contractors;

(17) Any emergency or disaster response plans or protocols, safety or security audits or reviews, or lists of emergency or disaster response personnel or material; any location or listing of weapons or ammunition; nuclear, chemical, or biological agents; or other military or law enforcement equipment or personnel;

(18) Any test questions, scoring keys, results, or other examination data for any examination to obtain licensure, employment, promotion or reclassification, or academic credit;

(19) Personal correspondence, memoranda, notes, calendars or appointment logs, or other personal records or documents of any public official or employee;

(20) Any document declared closed or confidential by court order, contract, or stipulation of the parties to any civil or criminal action or proceeding;

(21) Any list of names or other personally identifying data of occupants of camping or lodging facilities from the Department of Game, Fish and Parks;

(22) Records which, if disclosed, would constitute an unreasonable release of personal information;

(23) Records which, if released, could endanger the life or safety of any person;

(24) Internal agency record or information received by agencies that are not required to be filed with such agencies, if the records do not constitute final statistical or factual tabulations, final instructions to staff that affect the public, or final agency policy or determinations, or any completed state or federal audit and if the information is not otherwise public under other state law, including chapter 15-15A and § 1-26-21;

(25) Records of individual children regarding commitment to the Department of Corrections pursuant to chapters 26-8B and 26-8C;

(26) Records regarding inmate disciplinary matters pursuant to § 1-15-20; and

(27) Any other record made closed or confidential by state or federal statute or rule or as necessary to participate in federal programs and benefits.
Source: SL 2009, ch 10, § 6; SL 2012, ch 11, § 1.



§ 1-27-1.6 Certain financial, commercial, and proprietary information exempt from disclosure.

1-27-1.6. Certain financial, commercial, and proprietary information exempt from disclosure. The following financial, commercial, and proprietary information is specifically exempt from disclosure pursuant to §§ 1-27-1 to 1-27-1.15, inclusive:

(1) Valuable formulae, designs, drawings, computer source code or object code, and research data invented, discovered, authored, developed, or obtained by any agency if disclosure would produce private gain or public loss;

(2) Financial information supplied by or on behalf of a person, firm, or corporation for the purpose of qualifying to submit a bid or proposal;

(3) Financial and commercial information and records supplied by private persons pertaining to export services;

(4) Financial and commercial information and records supplied by businesses or individuals as part of an application for loans or program services or application for economic development loans or program services;

(5) Financial and commercial information, including related legal assistance and advice, supplied to or developed by the state investment council or the division of investment if the information relates to investment strategies or research, potential investments, or existing investments of public funds;

(6) Proprietary data, trade secrets, or other information that relates to:

(a) A vendor's unique methods of conducting business;

(b) Data unique to the product or services of the vendor; or

(c) Determining prices or rates to be charged for services, submitted by any vendor to any public body;

(7) Financial, commercial, and proprietary information supplied in conjunction with applications or proposals for funded scientific research, for participation in joint scientific research projects, for projects to commercialize scientific research results, or for use in conjunction with commercial or government testing;

(8) Any production records, mineral assessments, and trade secrets submitted by a permit holder, mine operator, or landowner to any public body.
Source: SL 2009, ch 10, § 7.



§ 1-27-1.7 Certain drafts, notes, and memoranda exempt from disclosure.

1-27-1.7. Certain drafts, notes, and memoranda exempt from disclosure. Drafts, notes, recommendations, and memoranda in which opinions are expressed or policies formulated or recommended are exempt from disclosure pursuant to §§ 1-27-1 to 1-27-1.15, inclusive.

Source: SL 2009, ch 10, § 8.



§ 1-27-1.8 Certain records relevant to court actions exempt from disclosure.

1-27-1.8. Certain records relevant to court actions exempt from disclosure. Any record that is relevant to a controversy to which a public body is a party but which record would not be available to another party under the rules of pretrial discovery for causes pending in circuit court are exempt from disclosure pursuant to §§ 1-27-1 to 1-27-1.15, inclusive.

Source: SL 2009, ch 10, § 9.



§ 1-27-1.9 Documents or communications used for decisional process arising from person'sofficial duties not subject to compulsory disclosure.

1-27-1.9. Documents or communications used for decisional process arising from person's official duties not subject to compulsory disclosure. No elected or appointed official or employee of the state or any political subdivision may be compelled to provide documents, records, or communications used for the purpose of the decisional or deliberative process relating to any decision arising from that person's official duties. Any document that is otherwise already public is not made confidential by reason of having been used in deliberations.

Source: SL 2009, ch 10, § 14; SL 2013, ch 11, § 1.



§ 1-27-1.10 Redaction of certain information.

1-27-1.10. Redaction of certain information. In response to any request pursuant to § 1-27-36 or 1-27-37, a public record officer may redact any portion of a document which contains information precluded from public disclosure by § 1-27-3 or which would unreasonably invade personal privacy, threaten public safety and security, disclose proprietary information, or disrupt normal government operations. A redaction under this section is considered a partial denial for the application of § 1-27-37.

Source: SL 2009, ch 10, § 15.



§ 1-27-1.11 Subscription or license holder list of Department of Game, Fish and Parks and certaininsurance applicant and policyholder information available for fee--Resale orredistribution prohibited--Misdemeanor.

1-27-1.11. Subscription or license holder list of Department of Game, Fish and Parks and certain insurance applicant and policyholder information available for fee--Resale or redistribution prohibited--Misdemeanor. Any subscription or license holder list maintained by the Department of Game, Fish and Parks may be made available to the public for a reasonable fee. State agencies are exempt from payment of this fee for approved state use. The Game, Fish and Parks Commission may promulgate rules pursuant to chapter 1-26 to establish criteria for the sale and to establish the fee for the sale of such lists.

Any automobile liability insurer licensed in the state, or its certified authorized agent, may have access to the name and address of any person licensed or permitted to drive a motor vehicle solely for the purpose of verifying insurance applicant and policyholder information. An insurer requesting any such name and address shall pay a reasonable fee to cover the costs of producing such name and address. The Department of Public Safety shall set such fee by rules promulgated pursuant to chapter 1-26.

Any list released or distributed under this section may not be resold or redistributed. Violation of this section by the resale or redistribution of any such list is a Class 2 misdemeanor.

Source: SL 2009, ch 10, § 16.



§ 1-27-1.12 Chapter inapplicable to Unified Judicial System.

1-27-1.12. Chapter inapplicable to Unified Judicial System. The provisions of this chapter do not apply to records and documents of the Unified Judicial System.

Source: SL 2009, ch 10, § 17.



§ 1-27-1.13 Certain records not available to inmates.

1-27-1.13. Certain records not available to inmates. The secretary of corrections may prohibit the release of information to inmates or their agents regarding correctional operations, department policies and procedures, and inmate records of the requesting inmate or other inmates if the release would jeopardize the safety or security of a person, the operation of a correctional facility, or the safety of the public. This section does not apply to an inmate's attorney requesting information that is subject to disclosure under this chapter.

Source: SL 2009, ch 10, § 19.



§ 1-27-1.14 Redaction of records in office of register of deeds not required.

1-27-1.14. Redaction of records in office of register of deeds not required. This chapter does not require the redaction of any record, or any portion of a record, which is recorded in the office of the register of deeds.

Source: SL 2009, ch 10, § 21; SL 2010, ch 214, § 1.



§ 1-27-1.15 Immunity for good faith denial or provision of record.

1-27-1.15. Immunity for good faith denial or provision of record. No civil or criminal liability may attach to a public official for the mistaken denial or provision of a record pursuant to this chapter if that action is taken in good faith.

Source: SL 2009, ch 10, § 22.



§ 1-27-1.16 Material relating to open meeting agenda item to be available--Exceptions--Violationas misdemeanor.

1-27-1.16. Material relating to open meeting agenda item to be available--Exceptions--Violation as misdemeanor. If a meeting is required to be open to the public pursuant to § 1-25-1 and if any printed material relating to an agenda item of the meeting is prepared or distributed by or at the direction of the governing body or any of its employees and the printed material is distributed before the meeting to all members of the governing body, the material shall either be posted on the governing body's website or made available at the official business office of the governing body at least twenty-four hours prior to the meeting or at the time the material is distributed to the governing body, whichever is later. If the material is not posted to the governing body's website, at least one copy of the printed material shall be available in the meeting room for inspection by any person while the governing body is considering the printed material. However, the provisions of this section do not apply to any printed material or record that is specifically exempt from disclosure under the provisions of this chapter or to any printed material or record regarding the agenda item of an executive or closed meeting held in accordance with § 1-25-2. A violation of this section is a Class 2 misdemeanor. However, the provisions of this section do not apply to printed material, records, or exhibits involving contested case proceedings held in accordance with the provisions of chapter 1-26.

Source: SL 2010, ch 9, § 1.



§ 1-27-1.17 Draft minutes of public meeting to be available--Exceptions--Violation asmisdemeanor.

1-27-1.17. Draft minutes of public meeting to be available--Exceptions--Violation as misdemeanor. The unapproved, draft minutes of any public meeting held pursuant to § 1-25-1 that are required to be kept by law shall be available for inspection by any person within ten business days after the meeting. However, this section does not apply if an audio or video recording of the meeting is available to the public on the governing body's website within five business days after the meeting. A violation of this section is a Class 2 misdemeanor. However, the provisions of this section do not apply to draft minutes of contested case proceedings held in accordance with the provisions of chapter 1-26.

Source: SL 2010, ch 9, § 3.



§ 1-27-1.18 Recommendations, findings, and reports of appointed working groups to be reportedin open meeting--Action by governing body.

1-27-1.18. Recommendations, findings, and reports of appointed working groups to be reported in open meeting--Action by governing body. Any final recommendations, findings, or reports that result from a meeting of a committee, subcommittee, task force, or other working group which does not meet the definition of a political subdivision or public body pursuant to § 1-25-1, but was appointed by the governing body, shall be reported in open meeting to the governing body which appointed the committee, subcommittee, task force, or other working group. The governing body shall delay taking any official action on the recommendations, findings, or reports until the next meeting of the governing body.

Source: SL 2010, ch 9, § 4.



§ 1-27-1.19 Public access to records of former Governors and lieutenant governors.

1-27-1.19. Public access to records of former Governors and lieutenant governors. The records of any Governor and any lieutenant governor are the property of the state and shall be transferred to his or her successor or the state archivist upon leaving office. Once transferred, public access to such records is subject to the provisions of chapter 1-27.

Source: SL 2012, ch 12, § 1.



§ 1-27-1.20 Exempt records to be opened upon death or ten years after leaving office.

1-27-1.20. Exempt records to be opened upon death or ten years after leaving office. Unless released to the public pursuant to § 1-27-1.21, any record of an officer designated in § 1-27-1.19, exempted from the provisions of § 1-27-1, shall be opened to the public upon either the death of the former officer or ten years from the date the officer left office, whichever transpires last.

Source: SL 2012, ch 12, § 2.



§ 1-27-1.21 Right of former Governor and lieutenant governor to approve or deny release ofexempt records.

1-27-1.21. Right of former Governor and lieutenant governor to approve or deny release of exempt records. Whenever an officer designated in § 1-27-1.19 leaves office and transfers his or her records to the state archivist, the former officer shall retain the right to approve or deny the release of any record exempted from the provisions of § 1-27-1. The former officer may exercise that right either personally or may designate in writing a person to do so to the archivist.

Source: SL 2012, ch 12, § 3.



§ 1-27-1.22 Agreement for transfer of records to suitable repository.

1-27-1.22. Agreement for transfer of records to suitable repository. The state archivist may enter into agreements with any officer designated in § 1-27-1.19 for the transfer of the former officer's records to a museum, institution of higher learning, or other suitable repository within South Dakota upon determining that such repository will allow for the preservation, study, and public access of such records consistent with §§ 1-27-1.19 to 1-27-1.21, inclusive. Such agreements shall be entered into only after a public hearing.

Source: SL 2012, ch 12, § 4.



§ 1-27-2 Repealed.

1-27-2. Repealed by SL 1977, ch 16, § 3



§ 1-27-3 Records declared confidential or secret.

1-27-3. Records declared confidential or secret. Section 1-27-1 shall not apply to such records as are specifically enjoined to be held confidential or secret by the laws requiring them to be so kept.

Source: SDC 1939, § 48.0701; SL 1977, ch 16, § 1



§ 1-27-4 Format of open record.

1-27-4. Format of open record. Any record made open to the public pursuant to this chapter shall be maintained in its original format or in any searchable and reproducible electronic or other format. This chapter does not mandate that any record or document be kept in a particular format nor does it require that a record be provided to the public in any format or media other than that in which it is stored.

Source: SL 1963, ch 327, § 1; SL 1971, ch 9; SL 2000, ch 6, § 1; SL 2005, ch 19, § 1; SL 2009, ch 10, § 10.



§ 1-27-4.1 Format of written contracts--Storage with records retention officer or designee--Duration.

1-27-4.1. Format of written contracts--Storage with records retention officer or designee--Duration. Any written contract entered by the state, a county, a municipality, or a political subdivision shall be retained in the contract's original format or a searchable and reproducible format. Each contract shall be stored with the records retention officer of that entity or with the designee of the records retention officer unless the contract is required by law to be retained by some other person. Each contract shall be stored during the term of the contract and for two years after the expiration of the contract term.

Source: SL 2009, ch 11, § 1.



§ 1-27-4.2 Availability of contract through internet website or database.

1-27-4.2. Availability of contract through internet website or database. Any contract retained pursuant to § 1-27-4.1 may be made available to the public through a publicly accessible internet website or database.

Source: SL 2009, ch 11, § 2.



§ 1-27-5 Repealed.

1-27-5. Repealed by SL 1970, ch 10, § 1



§ 1-27-6 to 1-27-8. Repealed.

1-27-6 to 1-27-8. Repealed by SL 2009, ch 10, §§ 11 to 13.



§ 1-27-9 Records management programs--Definition of terms.

1-27-9. Records management programs--Definition of terms. Terms used in §§ 1-27-9 to 1-27-18, inclusive, mean:

(1) "Local record," a record of a county, municipality, township, district, authority, or any public corporation or political entity whether organized and existing under charter or under general law, unless the record is designated or treated as a state record under state law;

(2) "Record," a document, book, paper, photograph, sound recording, or other material, regardless of physical form or characteristics, made or received pursuant to law or ordinance or in connection with the transaction of official business. Library and museum material made or acquired and preserved solely for reference or exhibition purposes, extra copies of documents preserved only for convenience of reference, and stocks of publications and of processed documents are not included within the definition of records as used in §§ 1-27-9 to 1-27-18, inclusive;

(3) "State agency" or "agency" or "agencies," includes all state officers, boards, commissions, departments, institutions, and agencies of state government;

(4) "State record," :

(a) A record of a department, office, commission, board, or other agency, however designated, of the state government;

(b) A record of the State Legislature;

(c) A record of any court of record, whether of state-wide or local jurisdiction;

(d) Any other record designated or treated as a state record under state law.
Source: SL 1967, ch 253, § 1; SL 1992, ch 60, § 2; SL 2011, ch 2, § 20.



§ 1-27-10 Records as property of state--Damage or disposal only as authorized by law.

1-27-10. Records as property of state--Damage or disposal only as authorized by law. All records of public officials of this state required to be kept or maintained by law are the property of the state and may not be mutilated, destroyed, transferred, removed, or otherwise damaged or disposed of, in whole or in part, except as provided by law.

Source: SL 1967, ch 253, § 6; SL 1983, ch 154, § 2



§ 1-27-11 Board to supervise destruction of records--State records manager as ex officiomember--Permission required for destruction.

1-27-11. Board to supervise destruction of records--State records manager as ex officio member--Permission required for destruction. There is hereby created a board consisting of the commissioner of administration, state auditor, attorney general, auditor-general, and state archivist to supervise and authorize the destruction of records. The state records manager shall also serve as an ex officio member in an advisory capacity only. No record may be destroyed or otherwise disposed of by any agency of the state unless it is determined by majority vote of the board that the record has no further administrative, legal, fiscal, research, or historical value.

Source: SL 1967, ch 253, § 7; SL 1975, ch 20; SL 1976, ch 19, § 2; SL 2011, ch 2, § 21.



§ 1-27-11.1 Direction and supervision of board by Bureau of Administration--Independentfunctions retained.

1-27-11.1. Direction and supervision of board by Bureau of Administration--Independent functions retained. The board created by § 1-27-11 shall be administered under the direction and supervision of the Bureau of Administration and the commissioner thereof. The board shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions (as defined in § 1-32-1) otherwise vested in the board. The board shall exercise those functions independently of the commissioner of administration.

Source: SL 1974, ch 3, § 5 (a); SL 2011, ch 2, § 22.



§ 1-27-12 State records management program to be established.

1-27-12. State records management program to be established. The commissioner of administration shall establish within the organizational structure of the Bureau of Administration a records management program, which will apply efficient and economical management methods to the creation, utilization, maintenance, retention, preservation, and disposal of state records.

Source: SL 1967, ch 253, § 2



§ 1-27-12.1 Records management internal service fund.

1-27-12.1. Records management internal service fund. There is hereby created in the state treasury a records management internal service fund. The commissioner of administration shall apportion all expenses incurred in the administration and operation of the records management program to all state departments, agencies, and institutions utilizing such program. All payments received by the Bureau of Administration pursuant to this section shall be deposited in the records management internal service fund.

Source: SL 1992, ch 47, § 6



§ 1-27-13 Records management procedures proposed by state agencies.

1-27-13. Records management procedures proposed by state agencies. The head of each agency shall submit to the commissioner of administration, in accordance with the rules, standards, and procedures established by the commission, schedules proposing the length of time each state record series warrants retention for administrative, legal, or fiscal purposes after it has been received by the agency.

Source: SL 1967, ch 253, § 3; SL 2011, ch 2, § 23.



§ 1-27-14 Obsolete records listed by state agencies.

1-27-14. Obsolete records listed by state agencies. The head of each agency, also, shall submit lists of state records in his or her custody that are not needed in the transaction of current business and that do not have sufficient administrative, legal, or fiscal value to warrant further keeping for disposal in conformity with the requirements of § 1-27-11.

Source: SL 1967, ch 253, § 3; SL 2011, ch 2, § 24.



§ 1-27-14.1 Transfer of records by outgoing agency heads--Terminated agency records.

1-27-14.1. Transfer of records by outgoing agency heads--Terminated agency records. Upon termination of employment with the state, each agency head shall transfer his or her records to a successor or to the state archives for appraisal and permanent retention. The records of any state agency shall, upon termination of its existence or functions, be transferred to the custody of the archivist.

Source: SL 1975, ch 24, § 7; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2011, ch 2, § 25.



§ 1-27-14.2 Transfer of jeopardized nonessential agency material to state archivist.

1-27-14.2. Transfer of jeopardized nonessential agency material to state archivist. If any material of actual or potential archival significance is determined by a state agency to be at risk of destruction or deterioration, and the material is not essential to the conduct of daily business in the agency of origin, the agency head may transfer the records to the physical and legal custody of the state archivist if the archivist is willing and able to receive the records.

Source: SL 1975, ch 24, § 10; SL 2011, ch 2, § 26.



§ 1-27-14.3 Title to transferred records pending formal transfer.

1-27-14.3. Title to transferred records pending formal transfer. Any record transferred to the physical custody of the archivist remains the legal property of the agency of origin, subject to all existing copyrights and statutory provisions regulating the record's usage, until such time as the agency head formally transfers legal title to the archivist.

Source: SL 1975, ch 24, § 8; SL 2011, ch 2, § 27.



§ 1-27-15 Destruction of nonrecord materials.

1-27-15. Destruction of nonrecord materials. Any nonrecord material not included within the definition of records as contained in § 1-27-9 may be destroyed at any time by the agency in possession of such materials without the prior approval of the commissioner of administration.

Source: SL 1967, ch 253, § 8; SL 2011, ch 2, § 28.



§ 1-27-16 Rules, standards, and procedures.

1-27-16. Rules, standards, and procedures. The commissioner of administration shall promulgate such rules, standards, and procedures as are necessary or proper to effectuate the purposes of §§ 1-27-9 to 1-27-18, inclusive, except that rules, standards, and procedures relating to disposal of records pursuant to § 1-27-11 shall be issued by the board created by § 1-27-11.

Source: SL 1967, ch 253, § 9; SL 1976, ch 18



§ 1-27-17 Legislative and judicial records management programs.

1-27-17. Legislative and judicial records management programs. Upon request, the commissioner of administration shall assist and advise in the establishment of records management programs in the legislative and judicial branches of state government. The commissioner may, as required by each branch, provide program services similar to those available to the executive branch of state government pursuant to the provisions of §§ 1-27-9 to 1-27-16, inclusive.

Source: SL 1967, ch 253, § 5; SL 2011, ch 2, § 29.



§ 1-27-18 Local records management programs.

1-27-18. Local records management programs. The governing body of each county, municipality, township, district, authority, or any public corporation or political entity, whether organized and existing under charter or under general law, shall promote and implement the principles of efficient records management for local records. The governing body may, as far as practical, follow the program established for the management of state records. The commissioner of administration may, upon the request of a governing body, provide advice and assistance in the establishment of a local records management program.

Source: SL 1967, ch 253, § 4; SL 1981, ch 10, § 1; SL 1992, ch 60, § 2



§ 1-27-19 Annual meeting to authorize destruction of political subdivision records--Record ofdisposition.

1-27-19. Annual meeting to authorize destruction of political subdivision records--Record of disposition. The State Record Destruction Board shall meet at least once each year and consider requests of all political subdivisions for the destruction of records and to authorize their destruction as in the case of state records. However, in the case of any records recommended to be destroyed, the board shall require a record to be kept of the disposition of the documents.

Source: SDC Supp 1960, § 55.2012 as added by SL 1967, ch. 254; SL 1981, ch. 45, § 24



§ 1-27-20 English as common language--Use in public records and public meetings.

1-27-20. English as common language--Use in public records and public meetings. The common language of the state is English. The common language is designated as the language of any official public document or record and any official public meeting.

Source: SL 1995, ch 9, § 1



§ 1-27-21 Public document or record defined--Public meeting.

1-27-21. Public document or record defined--Public meeting. For the purposes of §§ 1-27-20 to 1-27-26, inclusive, an official public document or record is any document officially compiled, published, or recorded by the state including deeds, publicly probated wills, records of births, deaths, and marriages, and any other document or record required to be kept open for public inspection pursuant to chapter 1-27. An official public meeting is any meeting or proceeding required to be open to the public pursuant to chapter 1-25.

Source: SL 1995, ch 9, § 2.



§ 1-27-22 Application of English as common language requirement.

1-27-22. Application of English as common language requirement. The provisions of §§ 1-27-20 to 1-27-26, inclusive, do not apply:

(1) To instruction in foreign language courses;

(2) To instruction designed to aid students with limited English proficiency in a timely transition and integration into the general education system;

(3) To the conduct of international commerce, tourism, and sporting events;

(4) When deemed to interfere with needs of the justice system;

(5) When the public safety, health, or emergency services require the use of other languages. However, any such authorization for the use of a language other than the common language in printing informational materials or publications for general distribution must be approved in an open public meeting pursuant to chapter 1-25 by the governing board or authority of the relevant state or municipal entity and the decision shall be recorded in publicly available minutes;

(6) When expert testimony, witnesses, or speakers require a language other than the common language. However, for purposes of deliberation, decision making, or record keeping, the official version of such testimony or commentary shall be the officially translated English language version.
Source: SL 1995, ch 9, § 3



§ 1-27-23 Costs of publication in other languages as separate budget line item.

1-27-23. Costs of publication in other languages as separate budget line item. Pursuant to the exemptions outlined in § 1-27-22, all costs related to the preparation, translation, printing, and recording of documents, records, brochures, pamphlets, flyers, or other informational materials in languages other than the common language shall be delineated as a separate budget line item in the agency, departmental, or office budget.

Source: SL 1995, ch 9, § 4



§ 1-27-24 Effect of common language requirement on state employment.

1-27-24. Effect of common language requirement on state employment. No person may be denied employment with the state or any political subdivision of the state based solely upon that person's lack of facility in a foreign language, except where related to bona fide job needs reflected in the exemptions in § 1-27-22.

Source: SL 1995, ch 9, § 5



§ 1-27-25 Common language requirements not applicable to private activities.

1-27-25. Common language requirements not applicable to private activities. Sections 1-27-20 to 1-27-26, inclusive, may not be construed in any way to infringe upon the rights of citizens under the State Constitution or the Constitution of the United States in the use of language in any private activity. No agency or officer of the state nor any political subdivision of the state may place any restrictions or requirements regarding language usage in any business operating in the private sector other than official documents, forms, submissions, or other communications directed to government agencies and officers, which communications shall be in the common language as recognized in §§ 1-27-20 to 1-27-26, inclusive.

Source: SL 1995, ch 9, § 6



§ 1-27-26 Enforcement of common language requirements.

1-27-26. Enforcement of common language requirements. Any citizen of the state has standing to bring an action against the state to enforce §§ 1-27-20 to 1-27-26, inclusive. The circuit court has jurisdiction to hear and decide any such action brought pursuant to §§ 1-27-20 to 1-27-26, inclusive.

Source: SL 1995, ch 9, § 7



§ 1-27-27 Requesting information or data from a state agency.

1-27-27. Requesting information or data from a state agency. Before requesting or requiring that any local government provide information or data to a state agency, the state agency shall first determine whether the information or data is available from the Department of Legislative Audit. If the information or data is available from the Department of Legislative Audit, the state agency may not require the local government to provide the information or data.

Source: SL 1995, ch 10



§ 1-27-28 Definition of terms.

1-27-28. Definition of terms. Terms used in §§ 1-27-29 to 1-27-32, inclusive, mean:

(1) "Private entity," any person or entity that is not a public entity as defined by subdivision 3-21-1(2);

(2) "State agency," any association, authority, board, commission, committee, council, department, division, office, officer, task force, or other agent of the state vested with the authority to exercise any portion of the state's sovereignty. The term does not include the Legislature, the Unified Judicial System, the Public Utilities Commission, the Department of Environment and Natural Resources, any law enforcement agency, or any unit of local government, or joint venture comprised of local governments;

(3) "Financial investigation, examination, or audit," any examination conducted by a state agency of a private entity's proprietary information or trade secret information;

(4) "Proprietary information," information on pricing, costs, revenue, taxes, market share, customers, and personnel held by private entities and used for that private entity's business purposes;

(5) "Trade secret," information, including a formula, pattern, compilation, program, device, method, technique, process, marketing plan, or strategic planning information that:

(a) Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and

(b) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.
Source: SL 1996, ch 12, § 1; SL 2003, ch 20, § 1; SL 2004, ch 25, § 1



§ 1-27-29 Disclosure of information concerning private entity restricted.

1-27-29. Disclosure of information concerning private entity restricted. No state agency may disclose that it is conducting a financial investigation, examination, or audit of a private entity while the financial investigation, examination, or audit is ongoing, except as provided by § 1-27-31.

Source: SL 1996, ch 12, § 2; SL 2004, ch 25, § 2



§ 1-27-30 Confidentiality of proprietary or trade information of private entity.

1-27-30. Confidentiality of proprietary or trade information of private entity. All proprietary or trade secret information obtained by a state agency from or concerning a private entity is confidential, except as provided by § 1-27-31.

Source: SL 1996, ch 12, § 3; SL 2004, ch 25, § 3



§ 1-27-31 Circumstances allowing for disclosure of information concerning private entity.

1-27-31. Circumstances allowing for disclosure of information concerning private entity. A state agency may disclose that it is conducting a financial investigation, examination, or audit of a private entity and disclose the information obtained from such an investigation, examination, or audit as follows:

(1) To the private entity being investigated, examined, or audited;

(2) To those persons whom the private entity has authorized in writing to receive such information;

(3) To the officers, employees, or legal representatives of any other state agency which requests the information in writing for the purpose of investigating and enforcing civil or criminal matters. The written request will specify the particular information desired and the purpose for which the information is requested;

(4) To any administrative or judicial body if the information is directly related to the resolution of an issue in the proceeding, or pursuant to an administrative or judicial order. However, no person may use a subpoena, discovery, or other applicable statutes to obtain such information;

(5) To another state pursuant to an agreement between the State of South Dakota and the other state, but only if the other state agrees to keep the information confidential as set forth in §§ 1-27-28 to 1-27-32, inclusive;

(6) To the attorney general, state's attorney, or any state, federal, or local law enforcement officer;

(7) To a federal agency pursuant to the provisions of federal law;

(8) To the extent necessary to submit any final reports or filings which are otherwise required by law to be prepared or filed;

(9) Repealed by SL 2004, ch 25, § 4.

(10) To comply with federal law, rules, or program delegation requirements ; or

(11) To the extent necessary to protect the health or welfare of the citizens of this state or nation pursuant to a court order obtained under the same process as orders issued pursuant to § 15-6-65(b).
Source: SL 1996, ch 12, § 4; SL 1997, ch 13, § 1; SL 2004, ch 25, § 4



§ 1-27-32 Disclosure of confidential information as misdemeanor.

1-27-32. Disclosure of confidential information as misdemeanor. Disclosure of information made confidential by §§ 1-27-28 to 1-27-32, inclusive, except as provided in § 1-27-31, is a Class 1 misdemeanor.

Source: SL 1996, ch 12, § 5; SL 2004, ch 25, § 5



§ 1-27-33 Specific public access or confidentiality provisions not superseded by chapterprovisions.

1-27-33. Specific public access or confidentiality provisions not superseded by chapter provisions. The provisions of this chapter do not supersede more specific provisions regarding public access or confidentiality elsewhere in state or federal law.

Source: SL 2004, ch 25, § 6



§ 1-27-34 Unified Judicial System and Public Utilities Commission exempt from certainrecords procedures.

1-27-34. Unified Judicial System and Public Utilities Commission exempt from certain records procedures. The provisions of §§ 1-27-35 to 1-27-43, inclusive, do not apply to the Unified Judicial System or Public Utilities Commission.

Source: SL 2008, ch 14, § 2.



§ 1-27-35 Informal requests for disclosure of records--Costs of retrieval or reproduction.

1-27-35. Informal requests for disclosure of records--Costs of retrieval or reproduction. Any informal request for disclosure of documents or records shall be made to the custodian of the record. The custodian of the record may then provide the requestor with the document or record upon payment of the actual cost of mailing or transmittal, the actual cost of reproduction, or other fee established by statute or administrative rule. A requestor that makes an informal request requiring the dedication of staff time in excess of one hour may be required to pay the cost of the staff time necessary for the location, assembly, or reproduction of the public record. If any records are required or permitted to be made public upon request and no other rate is prescribed for reproduction or retrieval of such records, the Bureau of Administration shall establish, by rules promulgated pursuant to chapter 1-26, the maximum rate, or the formula for calculating rates, for reproduction and retrieval.

Source: SL 2008, ch 14, § 3.



§ 1-27-36 Estimate of retrieval and reproduction cost--Waiver or reduction of fee.

1-27-36. Estimate of retrieval and reproduction cost--Waiver or reduction of fee. For any informal request reasonably likely to involve a fee in excess of fifty dollars, the custodian shall provide an estimate of cost to the requestor prior to assembling the documents or records and the requestor shall confirm in writing his or her acceptance of the cost estimate and agreement to pay. The custodian may exercise discretion to waive or reduce any fee required under this section if the waiver or reduction of the fee would be in the public interest.

Source: SL 2008, ch 14, § 4.



§ 1-27-37 Written request for disclosure of records.

1-27-37. Written request for disclosure of records. If an informal request is denied in whole or in part by the custodian of a document or record, a written request may be made by the requestor pursuant to this section:

(1) A written request may be made to the public record officer of the public entity involved. The public record officer shall promptly respond to the written request but in no event later than ten business days from receipt of the request. The public record officer shall respond to the request by:

(a) Providing the record in whole or in part to the requestor upon payment of any applicable fees pursuant to §§ 1-27-35 and 1-27-36;

(b) Denying the request for the record; or

(c) Acknowledging that the public record officer has received the request and providing an estimate of the time reasonably required to further respond thereto;

(2) Additional time to respond to the written request under subsection (1)(c) of this section may be based upon the need to clarify the nature and scope of the written request, to locate and assemble the information requested, to notify any third persons or government agencies affected by the written request, or to determine whether any of the information requested is not subject to disclosure and whether a denial should be made as to all or part of the written request;

(3) If a written request is unclear, the public record officer may require the requestor to clarify which records are being sought. If the requestor fails to provide a written response to the public record officer's request for clarification within ten business days, the request shall be deemed withdrawn and no further action by the public records officer is required;

(4) If the public record officer denies a written request in whole or in part, the denial shall be accompanied by a written statement of the reasons for the denial;

(5) If the public record officer fails to respond to a written request within ten business days, or fails to comply with the estimate provided under subsection (1)(3) of this section without provision of a revised estimate, the request shall be deemed denied.
Source: SL 2008, ch 14, § 5.



§ 1-27-38 Civil action or administrative review of denial of written request or estimate of fees.

1-27-38. Civil action or administrative review of denial of written request or estimate of fees. If a public record officer denies a written request in whole or in part, or if the requestor objects to the public record officer's estimate of fees or time to respond to the request, a requestor may within ninety days of the denial commence a civil action by summons or, in the alternative, file a written notice of review with the Office of Hearing Examiners. The notice of review shall be mailed, via registered or certified mail, to the Office of Hearing Examiners and shall contain:

(1) The name, address, and telephone number of the requestor;

(2) The name and business address of the public record officer denying the request;

(3) The name and business address of the agency, political subdivision, municipal corporation, or other entity from which the request has been denied;

(4) A copy of the written request;

(5) A copy of any denial or response from the public record officer; and

(6) Any other information relevant to the request that the requestor desires to be considered.
Source: SL 2008, ch 14, § 6.



§ 1-27-39 Response to notice of review.

1-27-39. Response to notice of review. Upon receipt, the Office of Hearing Examiners shall promptly mail a copy of the notice of review filed pursuant to § 1-27-38 and all information submitted by the requestor to the public record officer named in the notice of review. The entity denying the written request may then file a written response to the Office of Hearing Examiners within ten business days. If the entity does not file a written response within ten business days, the Office of Hearing Examiners shall act on the information provided. The Office of Hearing Examiners shall provide a reasonable extension of time to file a written response upon written request or agreement of parties.

Source: SL 2008, ch 14, § 7.



§ 1-27-40 Findings and decision of Office of Hearing Examiners.

1-27-40. Findings and decision of Office of Hearing Examiners. Upon receipt and review of the submissions of the parties, the Office of Hearing Examiners shall make written findings of fact and conclusions of law, and a decision as to the issue presented. Before issuing a decision, the Office of Hearing Examiners may hold a hearing pursuant to chapter 1-26 if good cause is shown.

Source: SL 2008, ch 14, § 8.



§ 1-27-40.1 Time for compliance with decision or appeal.

1-27-40.1. Time for compliance with decision or appeal. If the office of hearing examiners enters a decision pursuant to § 1-27-40 concluding that certain records shall be released or that the fee charged pursuant to §§ 1-27-35 and 1-27-36 was excessive, the public entity has thirty days after the opinion is issued to comply with the order or to file an appeal pursuant to § 1-27-41.

Source: SL 2011, ch 11, § 1.



§ 1-27-40.2 Costs, disbursements, and civil penalty for unreasonable, bad faith denial of access.

1-27-40.2. Costs, disbursements, and civil penalty for unreasonable, bad faith denial of access. In a civil action filed pursuant to § 1-27-38 or upon an appeal filed pursuant to § 1-27-41, if the court determines that the public entity acted unreasonably and in bad faith the court may award costs, disbursements, and a civil penalty not to exceed fifty dollars for each day that the record or records were delayed through the fault of the public entity. Any civil penalty collected pursuant to this section shall be deposited into the state general fund.

Source: SL 2011, ch 11, § 2.



§ 1-27-41 Appeal.

1-27-41. Appeal. The aggrieved party may appeal the decision of the Office of Hearing Examiners to the circuit court pursuant to chapter 1-26. In any action or proceeding under §§ 1-27-35 to 1-27-43, inclusive, no document or record may be publicly released until a final decision or judgment is entered ordering its release.

Source: SL 2008, ch 14, § 9.



§ 1-27-42 Public record officer for the state, county, municipality, township, school district,special district, or other entity.

1-27-42. Public record officer for the state, county, municipality, township, school district, special district, or other entity. The public record officer for the state is the secretary, constitutional officer, elected official, or commissioner of the department, office, or other division to which a request is directed. The public record officer for a county is the county auditor or the custodian of the record for law enforcement records. The public record officer for a first or second class municipality is the finance officer or the clerk or the custodian of the record for law enforcement records. The public record officer for a third class municipality is the president of the board of trustees or the custodian of the record for law enforcement records. The public record officer for an organized township is the township clerk. The public record officer for a school district is the district superintendent or CEO. The public record officer for a special district is the chairperson of the board of directors. The public record officer for any other entity not otherwise designated is the person who acts in the capacity of the chief financial officer or individual as designated by the entity.

Source: SL 2008, ch 14, § 10.



§ 1-27-43 Form of notice of review--Office of Hearing Examiners' notice.

1-27-43. Form of notice of review--Office of Hearing Examiners' notice. The following forms are prescribed for use in the procedures provided for in §§ 1-27-35 to 1-27-42, inclusive, but failure to use or fill out completely or accurately any of the forms does not void acts done pursuant to those sections provided compliance with the information required by those sections is provided in writing.

NOTICE OF REVIEW

REQUEST FOR DISCLOSURE OF PUBLIC RECORDS

Office of Hearing Examiners

500 E. Capitol Avenue

Pierre, South Dakota 57501

605-773-6811

SOUTH DAKOTA OFFICE OF HEARING EXAMINERS

NOTICE OF REQUEST FOR DISCLOSURE

OF PUBLIC RECORDS

TO: (Public Record Officer & Governmental Entity) ______________________________ has filed a Notice of Review--Request for Disclosure of Public Records. A copy of the Notice of Review--Request for Disclosure of Public Records is attached for your review.

You may file a written response to the Notice of Review--Request for Disclosure of Public Records within ten (10) business days of receiving this notice, exclusive of the day of service, at the following address:

Office of Hearing Examiners

500 E. Capitol Avenue
Pierre, South Dakota 57501
605-773-6811

The Office of Hearing Examiners may issue its written decision on the information provided and will only hold a hearing if it deems a hearing necessary.

If you have any questions, please contact the Office of Hearing Examiners.

Dated this ____ day of ________________, 20____.

___________________________

Office of Hearing Examiners

Source: SL 2008, ch 14, § 11.



§ 1-27-44 Restriction on internet use of social security numbers by state agencies and politicalsubdivisions.

1-27-44. Restriction on internet use of social security numbers by state agencies and political subdivisions. No state agency or any of its political subdivisions or any official, agent, or employee of any state agency or political subdivision may:

(1) Knowingly release or post any person's social security number on the internet; or

(2) Require any person to transmit the person's social security number over the internet, unless the connection is secure or the social security number is encrypted; or

(3) Require any person to use the person's social security number to access an internet website, unless a password or unique personal identification number or other authentication device is also required to access the internet website.
Source: SL 2008, ch 15, § 1.



§ 1-27-45 Searchable internet website for posting and access of public records and financialinformation.

1-27-45. Searchable internet website for posting and access of public records and financial information. The state shall maintain a searchable internet website for the posting and access of public records and financial information of the state, municipalities, counties, school districts, and other political subdivisions. The content and operation of the website shall be administered jointly by the Bureau of Administration, Bureau of Finance and Management, and Bureau of Information and Telecommunications.

Source: SL 2009, ch 12, § 1.



§ 1-27-46 Contracts to be displayed on searchable internet website.

1-27-46. Contracts to be displayed on searchable internet website. The state shall display on the searchable internet website created pursuant to § 1-27-45 copies of each written contract for supplies, services, or professional services of ten thousand dollars or more, each written contract filed with the state auditor pursuant to § 1-24A-1, and each written contract filed with the attorney general pursuant to § 1-11-15. Each contract shall be displayed electronically not less than sixty days after commencement of the contract term and for not less than one year following the end of the contract term.

Source: SL 2010, ch 10, § 1.



§ 1-27-47 Affordability of public access to electronic records database.

1-27-47. Affordability of public access to electronic records database. A public entity that creates or maintains an electronic public records database or that enters into a contract for an electronic public records database shall consider the cost and affordability of public access.

Source: SL 2013, ch 12, § 1.



§ 1-27-48 Documentation regarding information stored in electronic records system.

1-27-48. Documentation regarding information stored in electronic records system. A public entity shall make available, upon request, the following documentation for each electronic records system:

(1) A narrative description of the system purpose and functionality; and

(2) Such information as may be reasonably necessary for a member of the public to request the public information that is stored in the electronic records system.
Source: SL 2013, ch 12, § 2.






Chapter 28 - Reports of State Agencies [Repealed]

CHAPTER 1-28

REPORTS OF STATE AGENCIES [REPEALED]

[Repealed by SL 1971, ch 10, § 7; SL 1979, ch 10, §§ 5 to 12; SL 1980, ch 20, §§ 1 to 4; SL

1980, ch 24, § 14; SL 1982, ch 16, §§ 9, 10]



Chapter 29 - Emergency Location of State Government

§ 1-29-1 Proclamation moving capital under emergency conditions--Legislative action orreturn to Pierre.

1-29-1. Proclamation moving capital under emergency conditions--Legislative action or return to Pierre. Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of state government at the normal location of the seat thereof in the city of Pierre, Hughes County, South Dakota, the Governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at such place, or places, within or without this state as he may deem advisable under the circumstances, and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of state government to such emergency temporary location, or locations. Such emergency temporary location, or locations, shall remain as the seat of government until the Legislature shall by law establish a new location, or locations, or until the emergency is declared to be ended by the Governor and the seat of government is returned to its normal location.

Source: SL 1961, ch 287, § 1.



§ 1-29-2 Validity of official acts at emergency capital.

1-29-2. Validity of official acts at emergency capital. During such time as the seat of government remains at such emergency temporary location, or locations, all official acts now or hereafter required by law to be performed at the seat of government by any officer, agency, department, or authority of this state, including the convening and meeting of the Legislature in regular, extraordinary, or emergency session, shall be valid and binding when performed at such emergency temporary location, or locations, as if performed at the normal location of the seat of government.

Source: SL 1961, ch 287, § 2.



§ 1-29-3 Supremacy of chapter over conflicting law.

1-29-3. Supremacy of chapter over conflicting law. The provisions of this chapter shall control and be supreme in the event it shall be employed notwithstanding the provisions of any other law to the contrary or in conflict herewith.

Source: SL 1961, ch 287, § 3.






Chapter 30 - Emergency Interim Succession to Office

§ 1-30-1 Legislative findings and policy.

1-30-1. Legislative findings and policy. Because of the existing possibility of attack upon the United States of unprecedented size and destructiveness, and in order, in the event of such an attack, to assure continuity of government through legally constituted leadership, authority, and responsibility in offices of the government of the state and its political subdivisions; to provide for the effective operation of governments during an emergency; and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for additional officers who can exercise the powers and discharge the duties of Governor; to provide for emergency interim succession to governmental offices of this state, and its political subdivisions, in the event the incumbents thereof (and their deputies, assistants, or other subordinate officers authorized, pursuant to law, to exercise all of the powers and discharge the duties of such offices (hereinafter referred to as deputy)) are unavailable to perform the duties and functions of such offices; and to provide for special emergency judges who can exercise the powers and discharge the duties of judicial offices in the event regular judges are unavailable.

Source: SL 1961, ch 285, § 2.



§ 1-30-2 Definition of terms.

1-30-2. Definition of terms. Unless otherwise clearly required by the context, as used in this chapter:

(1) "Attack" means any attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or processes;

(2) "Emergency interim successor" means a person designated pursuant to this chapter, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the Constitution, statutes, charters, and ordinances or until the lawful incumbent is able to resume the exercises of the powers and discharge the duties of the office;

(3) "Office" includes all state and local offices, the powers and duties of which are defined by the Constitution, statutes, charters, and ordinances, except the Office of Governor, and except those in the Legislature and the judiciary;

(4) "Political subdivision" includes counties, municipalities, townships, districts, authorities, and other public corporations and entities whether organized and existing under charter or general law;

(5) "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office, or that the lawful incumbent of the office (including any deputy exercising the powers and discharging the duties of an office because of a vacancy) and his duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the office.
Source: SL 1961, ch 285, § 3; SL 1992, ch 60, § 2.



§ 1-30-3 Designation by state officers of emergency interim successors.

1-30-3. Designation by state officers of emergency interim successors. All state officers, subject to such regulations as the Governor (or other official authorized under the Constitution or this chapter to exercise the powers and discharge the duties of the office of Governor) may issue, shall, in addition to any deputy authorized pursuant to law to exercise all of the powers and discharge the duties of the office, designate by title emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this chapter to ensure their current status. The officer will designate a sufficient number of such emergency interim successors so that there will be not less than three, nor more than seven, such deputies or emergency interim successors or any combination thereof, at any time.

Source: SL 1961, ch 285, § 4.



§ 1-30-4 Exercise of powers by emergency successor to state office--Termination of powers.

1-30-4. Exercise of powers by emergency successor to state office--Termination of powers. In the event that any state officer is unavailable following an attack, and in the event his deputy, if any, is also unavailable, the said powers of his office shall be exercised and the said duties of his office shall be discharged by his designated emergency interim successors in the order specified. Such emergency interim successors shall exercise said powers and discharge said duties only until such time as the Governor under the Constitution or authority other than this chapter (or other official authorized under the Constitution or this chapter to exercise the powers and discharge the duties of the office of Governor) may, where a vacancy exists, appoint a successor to fill the vacancy or until a successor is otherwise appointed, or elected and qualified as provided by law; or an officer (or his deputy or a preceding named emergency interim successor) becomes available to exercise or resume the exercise of the powers and discharge the duties of his office.

Source: SL 1961, ch 285, § 4.



§ 1-30-5 Local resolutions and ordinances for emergency interim succession.

1-30-5. Local resolutions and ordinances for emergency interim succession. With respect to local offices for which the legislative bodies of municipalities, townships, and counties may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such legislative bodies are hereby authorized to enact resolutions or ordinances providing for emergency interim successors to offices of the aforementioned governmental units. Such resolutions and ordinances shall not be inconsistent with the provisions of this chapter.

Source: SL 1961, ch 285, § 5; SL 1992, ch 60, § 2.



§ 1-30-6 Designation by local officers of emergency interim successors.

1-30-6. Designation by local officers of emergency interim successors. The provisions of this section and § 1-30-7 shall be applicable to officers of political subdivisions (including, but not limited to, municipalities, townships, counties, and school districts) not included in § 1-30-5. Such officers, subject to such regulations as the executive head of the political subdivision may issue, shall designate by title (if feasible) or by named person, emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this chapter to ensure their current status. The officer will designate a sufficient number of persons so that there will be not less than three, nor more than seven, deputies or emergency interim successors or any combination thereof at any time.

Source: SL 1961, ch 285, § 6; SL 1992, ch 60, § 2.



§ 1-30-7 Exercise of powers by emergency successor to local office--Termination of powers.

1-30-7. Exercise of powers by emergency successor to local office--Termination of powers. In the event that any officer of any political subdivision (or his deputy provided for pursuant to law) is unavailable, the powers of the office shall be exercised and duties shall be discharged by his designated emergency interim successors in the order specified. The emergency interim successor shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist shall be filled in accordance with the Constitution or statutes or until the officer (or his deputy or a preceding emergency interim successor) again becomes available to exercise the powers and discharge the duties of his office.

Source: SL 1961, ch 285, § 6.



§ 1-30-8 Oath of office taken at time of designation--Formal qualification waived foremergency successors.

1-30-8. Oath of office taken at time of designation--Formal qualification waived for emergency successors. At the time of their designation, emergency interim successors shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provisions of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he succeeds, shall be required to comply with any other provision of law relative to taking office.

Source: SL 1961, ch 285, § 7.



§ 1-30-9 Enemy attack required for exercise of powers by emergency successors--Legislativetermination of powers.

1-30-9. Enemy attack required for exercise of powers by emergency successors--Legislative termination of powers. Officials authorized to act as Governor pursuant to this chapter, emergency interim successors are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack upon the United States, as defined herein, has occurred. The Legislature, by concurrent resolution, may at any time terminate the authority of said emergency interim successors to exercise the powers and discharge the duties of office as herein provided.

Source: SL 1961, ch 285, § 8.



§ 1-30-10 Removal of designees.

1-30-10. Removal of designees. Until such time as the persons designated as emergency interim successors are authorized to exercise the powers and discharge the duties of an office in accordance with this chapter, including § 1-30-9, said persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by said designating authority at any time, with or without cause.

Source: SL 1961, ch 285, § 9.



§ 1-30-11 Adjudication of disputes.

1-30-11. Adjudication of disputes. Any dispute concerning a question of fact arising under this chapter with respect to an office in the executive branch of the state government (except a dispute of fact relative to the Office of Governor) shall be adjudicated by the Governor (or other official authorized under the Constitution or this chapter to exercise the powers and discharge the duties of the Office of Governor) and his decision shall be final.

Source: SL 1961, ch 285, § 10.



§ 1-30-12 Short title.

1-30-12. Short title. This chapter shall be known and may be cited as "Emergency Interim Executive and Judicial Succession Act."

Source: SL 1961, ch 285, § 1.






Chapter 31 - Commission on Human Relations [Repealed]

CHAPTER 1-31

COMMISSION ON HUMAN RELATIONS [REPEALED]

[Repealed by SL 1972, ch 11, § 19]



Chapter 32 - Executive Reorganization_General Provisions and Definitions

§ 1-32-1 Definition of terms.

1-32-1. Definition of terms. As used in chapters 1-32 to 1-47, inclusive:

(1) "Administrative function" means any management function to include planning, developing, and implementing programs; organizing the internal structure of a department or agency; selecting, appointing, promoting, removing, and managing personnel; directing, administering, reviewing, and coordinating activities and programs assigned to a department, agency, or organizational subunit; reporting; and budgeting and expending funds, including, unless excepted, special budgetary functions;

(2) "Advisory function" means furnishing advice, gathering information, and making recommendations;

(3) "Agency" means any board, commission, department, bureau, division, or any other unit or organization of state government;

(4) "Department," except when used in connection with the name of a departmental level agency existing before July 1, 1973, means the principal functional and administrative entity created by this chapter within the executive department of state government and one of the twenty-five principal departments permitted under the reorganization amendment and includes any subunits of such a department except where otherwise provided;

(5) "Division" means the principal functional subunit within a department and is comprised of those agencies allocated to the division by chapters 1-32 to 1-47, inclusive, except where otherwise provided. Where agencies are not specifically allocated to a division, the department head with the approval of the Governor may form necessary divisions to carry out the purpose of said chapters. The head of the division shall have the title "director" of the division unless otherwise specifically designated by said chapters;

(6) "Executive branch" and "executive department" mean the executive department of state government referred to in the S.D. Const., Art. IV;

(7) "Function" means any authority, power, responsibility, duty, program, or activity of an agency, whether or not specifically provided for by law;

(8) "Head of department," "head of a principal department" or "department head" means the head of one of the principal departments as provided for in chapters 1-33 to 1-47, inclusive. The head of the department shall have the title "secretary" of the department unless otherwise specifically designated by said chapters;

(9) "Office" means the principal functional subunit within a division and is comprised of those agencies allocated to the office by law, executive orders with the force of law, or administrative action, except where otherwise provided. Where agencies are not specifically allocated to an office within a division by law or executive order with the force of law, the department secretary with the approval of the Governor may form necessary offices and allocate agencies to those offices to carry out the purposes of chapters 1-32 to 1-47, inclusive. The head of an office shall have the title "supervisor" of the office unless otherwise specifically designated by law or said chapters;

(10) "Quasi-judicial function" means an adjudicatory function exercised by an agency, involving the exercise of judgment and discretion in making determinations in controversies. The term includes the functions of interpreting, applying, and enforcing existing rules and laws; granting or denying privileges, rights, or benefits; issuing, suspending, or revoking licenses, permits and certificates; determining rights and interests of adverse parties; evaluating and passing on facts; awarding compensation; fixing prices; ordering action or abatement of action; holding hearings; adopting procedural rules or performing any other act necessary to effect the performance of a quasi-judicial function;

(11) "Quasi-legislative function" means making or having the power to make and promulgate rules as defined in subdivision 1-26-1(8);

(12) "Reorganization amendment" means S.D. Const., Art. IV, § 8, as adopted at the general election of November 7, 1972;

(13) "Special budgetary function" is a category of administrative functions and means any statutory power granted to an agency with respect to the receipt, or the approval of budgets or allocations, or the disbursement and expenditure of special revenue funds, capital projects funds, debt service funds, trust and agency funds, public service enterprise funds, and working capital or internal service funds as defined by § 4-4-4. Special budgetary functions are not to be construed, however, to include any authority to select, appoint, promote, or remove any employee.
Source: SL 1973, ch 2, § 2; SL 1974, ch 3, §§ 2, 3; SL 1979, ch 351, § 3; SL 1979, ch 352, § 2; SL 1979, ch 354, § 3; SL 1979, ch 355, § 3; SL 1980, ch 26, § 1.



§ 1-32-2 Principal departments established.

1-32-2. Principal departments established. For the purposes of achieving reorganization under the terms of S. D. Const., Art. IV, § 8, the following principal departments are established:

(1) Department of Executive Management;

(2) Department of Public Safety;

(3) Department of Social Services;

(4) Department of Labor and Regulation;

(5) Department of Education;

(6) Department of Environment and Natural Resources;

(7) Department of Game, Fish and Parks;

(8) Department of Health;

(9) Department of Agriculture;

(10) Department of Transportation;

(11) Department of the Military;

(12) Department of Revenue;

(13) Department of Human Services;

(14) Department of Tourism;

(15) Department of Veterans Affairs;

(16) Department of Tribal Relations;

(17) Department of Corrections.
Source: SL 1973, ch 2, § 6; SL 1973, ch 264, § 6; SL 1975, ch 5, § 13; SL 1977, ch 226, § 10; SL 1978, ch 290, § 1; SL 1979, ch 351, §§ 26, 35; SL 1979, ch 352, § 15; SL 1979, ch 354, §§ 17, 18; SL 1982, ch 17, § 61; SL 1989, ch 21, §§ 1, 26; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 82, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 93, eff. Apr. 12, 2011; SL 2012, ch 4, § 12.



§ 1-32-3 Appointment and tenure of department heads.

1-32-3. Appointment and tenure of department heads. The head of each principal department shall be appointed by the Governor with the consent of the Senate and shall serve at the pleasure of the Governor pursuant to S.D. Const., Art. IV, § 9.

Source: SL 1973, ch 2, §§ 30, 41, 68, 89, 98, 109, 116, 129, 200, 212, 223, 237, 269, 279.



§ 1-32-3.1 Transferred.

1-32-3.1. Transferred to § 1-39-2.1.



§ 1-32-4 Changes in organization or functions within departments.

1-32-4. Changes in organization or functions within departments. In order to promote the efficient administration of the principal departments, the Governor may establish, combine, or abolish divisions, offices, or other administrative subunits, with the exception of boards and commissions authorized by the Legislature, and may allocate and reallocate powers and duties among divisions, offices, or other administrative subunits under the various principal departments if the reallocation of powers and duties allows the departments to continue to perform the functions assigned and mandated by the Constitution and laws of the State of South Dakota.

Source: SL 1973, ch 2, § 7; SL 1996, ch 13.



§ 1-32-4.1 Authority to create advisory councils, committees, boards, or commissions--Governor's approval required--Filing--Compensation.

1-32-4.1. Authority to create advisory councils, committees, boards, or commissions--Governor's approval required--Filing--Compensation. Only a head of department as defined by subdivision § 1-32-1(8), the Governor and the chairman of the Board of Regents may create such advisory councils, committees, boards, or commissions as may be deemed necessary and in the best interests of the State of South Dakota. However, no such advisory council, committee, board, or commission may be created without the approval of the Governor. A copy of such approval shall be filed with the secretary of state. Compensation shall be according to the provisions of § 4-7-10.4.

Source: SL 1976, ch 21, § 1; SL 1989, ch 20, § 43.



§ 1-32-4.2 Request to Governor--Contents.

1-32-4.2. Request to Governor--Contents. Any request submitted to create an advisory council, committee, board, or commission by a head of department or chairman of the board of regents to the Governor shall have the following information:

(1) Name of council, committee, board, or commission;

(2) Date of creation;

(3) Composition and type of citizen or group input that is sought;

(4) Names and addresses of members if appointments have been made, otherwise such information shall be made available to the Governor subsequent to the creation;

(5) Purpose of the creation;

(6) Source and amount of funding, duration of the fund or grant used, applicable restrictions and other stipulations.
Source: SL 1976, ch 21, § 4; SL 1989, ch 20, § 44.



§ 1-32-4.3 Creation without Governor's approval when required for federal funds--Filing withsecretary of state.

1-32-4.3. Creation without Governor's approval when required for federal funds--Filing with secretary of state. Notwithstanding § 1-32-4.1, if federal law or regulation shall require that an advisory council, committee, board, or commission be established in order to receipt federal funds, a department, an agency, or institution, or board or commission may establish an advisory council committee, board, or commission without the approval of the Governor; provided, however, that such appointing authority file such action with the secretary of state.

Source: SL 1976, ch 21, § 2.



§ 1-32-4.4 Maximum duration of federally required agency--Extensions.

1-32-4.4. Maximum duration of federally required agency--Extensions. An advisory council, committee, board, or commission created in response to federal law or regulation may not be created to remain in existence longer than two years after the date of its creation or beyond the period required to receive federal or private funds, whichever occurs later, unless extended by the Governor and filed with the secretary of state. If the existence of an advisory council is extended, the appointing authority shall specify a new date, not more than two years later, when the existence of the advisory council shall end and file a record of the action in the Office of the Secretary of State. The existence of any advisory council may be extended as many times as necessary.

Source: SL 1976, ch 21, § 3.



§ 1-32-4.5 Internal councils and committees not prohibited.

1-32-4.5. Internal councils and committees not prohibited. Nothing in §§ 1-32-4.1 to 1-32-4.4, inclusive, shall be construed as prohibiting the use or creation of internal department or state institutional councils and committees that are comprised of department or institutional employees.

Source: SL 1976, ch 21, § 5.



§ 1-32-5 Secretary's access to records within department--Restrictions on disclosure.

1-32-5. Secretary's access to records within department--Restrictions on disclosure. The secretary of the principal department shall have complete access to the records of any agency within his department, provided, however, that any statutory restrictions on the disclosure of confidential information and penalties for unlawful disclosure of such information shall apply to the secretary of the principal department.

Source: SL 1973, ch 2, § 8.



§ 1-32-6 Appointment and removal of division directors--Qualifications for positions.

1-32-6. Appointment and removal of division directors--Qualifications for positions. Unless otherwise provided by chapters 1-32 to 1-47, inclusive, or § 38-7-2.2, division directors shall be appointed by the head of the department or bureau of which the division is a part, and shall serve at the pleasure of the department or bureau head. However both the appointment and removal of division directors shall be subject to approval by the Governor. Departments and bureaus shall submit for approval to the commissioner of personnel minimum qualifications for the division director positions within their departments or bureaus.

Source: SL 1973, ch 2, § 9; SL 1979, ch 351, § 5; SL 1979, ch 352, § 4; SL 1979, ch 354, § 5; SL 1979, ch 355, § 5; SL 1980, ch 26, § 2; SL 1981, ch 11, § 1.



§ 1-32-6.1 Repealed.

1-32-6.1. Repealed by SL 1976, ch 16, § 2.



§ 1-32-7 Interdepartmental transfers of health and consumer protection functions--Approvalby Governor and filing.

1-32-7. Interdepartmental transfers of health and consumer protection functions--Approval by Governor and filing. The secretaries of the Departments of Health, Agriculture, Public Safety, Revenue, Labor and Regulation and Human Services are hereby authorized to enter into mutual agreements, transferring among the departments any health or consumer protection inspection function assigned to any one of the three departments so as to promote the effectiveness and efficiency of such functions. Any such mutual agreements shall be approved by the Governor and shall be filed in the Office of the Secretary of State.

Source: SL 1973, ch 2, § 55; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 121; SL 2011, ch 1 (Ex. Ord. 11-1), § 94, eff. Apr. 12, 2011.



§ 1-32-8 Assistant attorneys general as employees of attorney general's office.

1-32-8. Assistant attorneys general as employees of attorney general's office. All assistant attorneys general shall be employees of the Office of the Attorney General.

Source: SL 1973, ch 2, § 296; SL 1974, ch 18, § 1.



§ 1-32-9 Interim allocation of functions and resources--Recommendations to Legislature.

1-32-9. Interim allocation of functions and resources--Recommendations to Legislature. In the event that it has been determined that a function of a transferred agency, which has not been eliminated by chapters 1-32 to 1-47, inclusive, and its associated records, personnel, equipment, facilities, unexpended balances or appropriations, allocations, or other funds have not been clearly allocated to a principal department or an administrative subunit or board or commission of such a department, the Governor shall specify by interim procedures the allocation of the function and its associated resources. At the next legislative session following the issuance of such interim procedures, the Governor shall make recommendations concerning the proper allocation of the functions of transferred agencies which are not clearly allocated by said chapters. Any interim procedures issued in conjunction with this section shall be filed with the secretary of state.

Source: SL 1973, ch 2, § 292; SL 1980, ch 26, § 3.



§ 1-32-10 Repeals and amendments not implied.

1-32-10. Repeals and amendments not implied. It is the intent of chapters 1-32 to 1-47, inclusive, not to repeal or amend any laws relating to functions performed by an agency, unless the intent is specifically expressed in said chapters or unless there is an irreconcilable conflict between said chapters and those laws.

Source: SL 1973, ch 2, § 287; SL 1980, ch 26, § 4.



§ 1-32-11 Repealed.

1-32-11. Repealed by SL 1975, ch 16, § 25.



§ 1-32-12 Employees' rights preserved.

1-32-12. Employees' rights preserved. Any employee who was a member of any retirement system before the transfer of any board, commission, department, division, or agency specified by chapters 1-32 to 1-47, inclusive, shall not lose any retirement benefits accrued in such system by virtue of such transfer. An employee so affected shall have the option of continuing as a member of the retirement system of which he was a member at the time of transfer or to join the retirement system to which the transfer makes him eligible. However, the affected employee shall make his election within six months from the date of the transfer. Unless otherwise provided in chapters 1-32 to 1-47, inclusive, each state officer or employee affected by the reorganization of the executive department of state government under said chapters is entitled to all rights which he possessed as a state officer or employee before such reorganization, including rights to tenure in office and rank or grade, rights to vacation and sick pay and leave, rights under any retirement or personnel plan or labor union contract, rights to compensatory time earned, and any other rights under law or administrative policy. This section is not intended to create any new rights for any state officer or employee but to continue only those rights in effect before any transfer or reorganization pursuant to chapters 1-32 to 1-47, inclusive.

Source: SL 1973, ch 2, § 291; SL 1980, ch 26, § 5.



§ 1-32-13 Bondholders' and contractual rights preserved.

1-32-13. Bondholders' and contractual rights preserved. The rights, privileges, and duties of the holders of bonds and other obligations issued, and of the parties to contracts, leases, indentures, and other transactions entered into by the state or by any agency, officer, or employee thereof before the transfer of the functions of an agency or the abolition of an agency in chapters 1-32 to 1-47, inclusive, and covenants and agreements as set forth therein, remain in effect, and none of those rights, privileges, duties, covenants, or agreements is impaired or diminished by reason of such transfer or abolition. The department or unit which succeeds to the functions of an agency is substituted for that agency and succeeds to its rights and duties under the provisions of those bonds, contracts, leases, indentures, and other transactions.

Source: SL 1973, ch 2, § 293; SL 1980, ch 26, § 6.



§ 1-32-14 Pending proceedings continued.

1-32-14. Pending proceedings continued. No judicial or administrative suit, action, or other proceeding lawfully commenced by or against any department, board, commission, agency, or any officer of the state, in his official capacity or in relation to the discharge of his official duties before the taking effect of any reorganization under the provisions of chapters 1-32 to 1-47, inclusive, shall abate or be affected by the reason of the taking effect of such reorganization. The court may allow the suit, action, or other proceeding to be maintained by or against the successor of any department, board, commission, agency, or any officer affected by said chapters.

Source: SL 1973, ch 2, § 294; SL 1980, ch 26, § 7.



§ 1-32-15 Changes to meet federal requirements.

1-32-15. Changes to meet federal requirements. If any part of chapters 1-32 to 1-47, inclusive, is ruled to be in conflict with federal requirements which are a prescribed condition to the receipt of federal aid by the state, an agency, or a political subdivision, that part of said chapters has no effect and the Governor may by executive order make necessary changes to said chapters to receive federal aid, and the changes will remain in effect until the last legislative day of the next legislative session or until the Legislature completes legislation addressed to the same question, whichever comes first.

Source: SL 1973, ch 2, § 295; SL 1980, ch 26, § 8.



§ 1-32-16 Severability of provisions.

1-32-16. Severability of provisions. If a part of chapters 1-32 to 1-47, inclusive, is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of said chapters is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications. It is hereby declared that the sections, clauses, sentences, and parts of said chapters are severable, are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if any section, clause, sentence, or part of said chapters would otherwise be unconstitutional or ineffective.

Source: SL 1973, ch 2, §§ 288, 290; SL 1980, ch 26, § 9.



§ 1-32-17 Superseded.

1-32-17. Superseded.






Chapter 33 - Department of Executive Management

§ 1-33-1 Department continued.

1-33-1. Department continued. The Department of Executive Management is hereby continued.

Source: SL 1973, ch 2, § 10; SL 2005, ch 10, § 9.



§ 1-33-2 Governor as head of office.

1-33-2. Governor as head of office. The head of the Department of Executive Management is the Governor.

Source: SL 1973, ch 2, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82.



§ 1-33-3 Bureaus and other agencies constituting department.

1-33-3. Bureaus and other agencies constituting department. The Department of Executive Management consists of the Bureau of Finance and Management, the Bureau of Administration, the Bureau of Human Resources, the Bureau of Information and Telecommunications, the Governor's Office of Economic Development, and any other agencies created by administrative action or law and placed under the Department of Executive Management.

Source: SL 1973, ch 2, § 12; SL 1974, ch 3, § 9; SL 1982, ch 17, § 1; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 96, eff. Apr. 12, 2011; SL 2012, ch 23, § 1.



§ 1-33-4 Appointment of bureau heads--Titles.

1-33-4. Appointment of bureau heads--Titles. Except as provided by § 1-33-10, the heads of the bureaus within the Department of Executive Management shall be appointed by the Governor and serve at his pleasure, and shall each have the title of commissioner.

Source: SL 1973, ch 2, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82.



§ 1-33-5 , 1-33-6. Repealed.

1-33-5, 1-33-6. Repealed by SL 2012, ch 23, §§ 2, 3.



§ 1-33-7 Annual report and recommendations by finance commissioner on buildingauthorities.

1-33-7. Annual report and recommendations by finance commissioner on building authorities. The commissioner of finance and management shall submit at least annually to the Governor and Legislature a review, analysis, and set of recommendations concerning the operations and structure of the following agencies:

(1) The State Building Authority created by chapter 5-12;

(2) The Health and Educational Facilities Authority created by chapter 1-16A.
Source: SL 1973, ch 2, § 16.



§ 1-33-8 Superseded.

1-33-8. Superseded.



§ 1-33-8.1 Administrative functions performed by Bureau of Administration for board andcommission.

1-33-8.1. Administrative functions performed by Bureau of Administration for board and commission. The Bureau of Administration shall, under the direction and control of the commissioner of administration, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the following agencies:

(1) The Records Destruction Board created by chapter 1-27;

(2) The Capitol Complex Restoration and Beautification Commission continued by chapter 5-15.
Source: SL 1974, ch 3, § 5.



§ 1-33-8.2 Repealed.

1-33-8.2. Divisions abolished--Performance of functions by Bureau of Administration. The following divisions are abolished:

(1) The Purchasing and Printing Division formerly authorized by chapter 1-14;

(2) The Buildings and Grounds Maintenance Division formerly authorized by chapter 1-14;

(3) The Central Administrative Services Division formerly authorized by chapter 1-14;

(4) The Central Data Processing Division formerly authorized by chapter 1-14;

(5) The Division of the State Engineer created by chapter 5-13;

(6) The Division of the State Chemist created by the former § 13-57-12.

The Bureau of Administration shall, under the direction and control of the commissioner of administration, administer all the functions of the divisions enumerated above, but those functions shall not be reallocated into more than six divisions.

Source: SL 1974, ch 3, § 6.



§ 1-33-9 Bureau of Human Resources--Duties.

1-33-9. Bureau of Human Resources--Duties. The Bureau of Human Resources shall:

(1) Provide workers' compensation coverage and a group health and flexible benefit plan for all state employees unless such duties are delegated to another agency pursuant to chapter 1-24;

(2) Administer recruitment and classification for all civil service employees unless such duties are delegated to another agency pursuant to chapter 1-24;

(3) Provide human resource management and programs including programs governing human resource planning, training and development, internships, performance evaluation, employee assessment and testing, classification, compensation, recruitment, and other matters relating to human resource management for all of the executive branch of state government under the control of the Governor and by agreement for other state government agencies;

(4) Perform all administrative functions for the Civil Service Commission;

(5) Employ such staff as are necessary to perform its duties; and

(6) Contract as is necessary to perform its duties.
Source: SL 1973, ch 23, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2012, ch 23, § 4.



§ 1-33-10 Commissioner of human resources--Appointment.

1-33-10. Commissioner of human resources--Appointment. The Bureau of Human Resources is administered by a commissioner appointed by the Governor with the advice and consent of the Senate. The commissioner serves at the pleasure of the Governor.

Source: SL 1973, ch 23, § 7; SL 2010, ch 19, § 1; SL 2012, ch 23, § 5.



§ 1-33-11 to 1-33-13. Repealed.

1-33-11 to 1-33-13. Repealed by SL 2012, ch 23, §§ 6 to 8.



§ 1-33-14 Repealed.

1-33-14. Repealed by SL 1984, ch 207, § 8.



§ 1-33-15 Transferred.

1-33-15. Transferred to § 1-52-3.1 by SL 2005, ch 10, § 10.



§ 1-33-16 to 1-33-17. Repealed.

1-33-16 to 1-33-17. Repealed by SL 2005, ch 10, §§ 11 to 13.



§ 1-33-18 to 1-33-19.1. Transferred.

1-33-18 to 1-33-19.1. Transferred to §§ 1-52-3.2 to 1-52-3.4 by SL 2005, ch 10, §§ 14 to 16.



§ 1-33-19.2 Transferred.

1-33-19.2. Transferred to § 1-52-13 by SL 2009, ch 1, § 120.



§ 1-33-20 Obsolete.

1-33-20. Obsolete.



§ 1-33-20.1 Repealed.

1-33-20.1. Repealed by SL 2005, ch 10, § 19.



§ 1-33-21 Community development block grant program transferred to Governor's Office ofEconomic Development.

1-33-21. Community development block grant program transferred to Governor's Office of Economic Development. The community development block grant program, which has been administered through the Department of Environment and Natural Resources is hereby transferred to the Governor's Office of Economic Development.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 35; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-33-22 Transferred.

1-33-22. Transferred to § 1-52-3.5 by SL 2005, ch 10, §§ 21, 43.



§ 1-33-23 Repealed.

1-33-23. Repealed by SL 2005, ch 10, § 22.



§ 1-33-24 , 1-33-25. Repealed.

1-33-24, 1-33-25. Repealed by SL 1992, ch 13, §§ 1, 2.



§ 1-33-26 Creation of Office of Digital Dakota Network--Purposes_Policies and rules.

1-33-26. Creation of Office of Digital Dakota Network--Purposes--Policies and rules. There is hereby created within the Bureau of Information and Telecommunications an Office of Digital Dakota Network for the purposes of advising the commissioner of information and telecommunications in identifying statewide video telecommunications network options, creating a telecommunications network, providing cost-effective services for education, government, business, and rural economic development, ensuring network uses are consistent with the best interests of the state and network users. The Bureau of Information and Telecommunications shall establish policies and rules to implement the Digital Dakota Network.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 17; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 1995, ch 322 (Ex. Ord. 95-6), §§ 17, 18; SL 2005, ch 16, § 3.



§ 1-33-27 to 1-33-29. Repealed.

1-33-27 to 1-33-29. Repealed by SL 2005, ch 16, §§ 8 to 10.



§ 1-33-30 Responsibilities of commissioner--Network use and programming.

1-33-30. Responsibilities of commissioner--Network use and programming. The commissioner of information and telecommunications shall be responsible for administration of policies and administrative rules, and shall be responsible for network use and programming.

The functions provided in chapter 1-33 and the rule-making authority of § 1-33-38, as it regards the determination of issues related to use, programming, policies, and management of the network are hereby transferred to the Bureau of Information and Telecommunications.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 21; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 1995, ch 322 (Ex. Ord. 95-6), §§ 17, 18.



§ 1-33-31 Bureau authorized to contract for expert assistance.

1-33-31. Bureau authorized to contract for expert assistance. The Bureau of Information and Telecommunications may contract for expert assistance to assist in the performance of its responsibilities under this chapter.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 22; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 1995, ch 322 (Ex. Ord. 95-6), §§ 17, 18.



§ 1-33-32 Bureau to submit budgets and proposals to Governor.

1-33-32. Bureau to submit budgets and proposals to Governor. The Bureau of Information and Telecommunications shall prepare and submit budgets and proposals for management of the Digital Dakota Network to the commissioner of information and telecommunications.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 23; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 1995, ch 322 (Ex. Ord. 95-6), §§ 17, 18; SL 2005, ch 16, § 4.



§ 1-33-33 Acceptance and expenditure of funds.

1-33-33. Acceptance and expenditure of funds. The bureau may accept and expend any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10. The Bureau of Information and Telecommunications shall continue to be responsible for the expenditure of funds authorized for building, expanding, maintaining, and operating the network.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 24; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-34 Repealed.

1-33-34. Repealed by SL 2013, ch 13, § 1.



§ 1-33-35 Operation of network by Bureau of Information and Telecommunications.

1-33-35. Operation of network by Bureau of Information and Telecommunications. Operation of the Digital Dakota Network including design of a video network structure compatible with the existing telecommunications infrastructure, the administration of a billing service system for users of the network and issues related to operation of the network shall continue to be the responsibility of the Bureau of Information and Telecommunications pursuant to chapter 1-33.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 26; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 2005, ch 16, § 5.



§ 1-33-36 Adoption of rules for Digital Dakota Network.

1-33-36. Adoption of rules for Digital Dakota Network. The Bureau of Information and Telecommunications may adopt, pursuant to chapter 1-26, administrative rules regarding Digital Dakota Network operations, practices, procedures, billings, fees, sites, program sources, program content, program distribution, terminal sites, and any other need identified for successful operation of the Digital Dakota Network.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 27; SL 1995, ch 322 (Ex. Ord. 95-6), §§ 17, 18; SL 2005, ch 16, § 6.



§ 1-33-37 Bureau of Information and Telecommunications created.

1-33-37. Bureau of Information and Telecommunications created. There is hereby created within the Department of Executive Management the Bureau of Information and Telecommunications.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 82.



§ 1-33-38 Commissioner of Bureau of Information and Telecommunications--Powers andduties of bureau.

1-33-38. Commissioner of Bureau of Information and Telecommunications--Powers and duties of bureau. The head of the Bureau of Information and Telecommunications is the commissioner of information and telecommunications.

The Bureau of Information and Telecommunications shall be administered by the commissioner of information and telecommunications, who shall:

(1) Provide such assistance, under the rules and regulations as hereinafter provided, as shall be necessary for the efficient performance of the official duties imposed upon the various departments and divisions by this code;

(2) Employ such staff and maintain facilities as necessary to operate a local government services program which shall provide or arrange for services for public corporations pursuant to the provisions of § 1-33-45.
Source: SDC 1939, § 55.2005; SL 1943, ch 257, § 11; SL 1955, ch 243, § 1; SL 1963, ch 353, § 15; SL 1971, ch 5, § 6; SL 1974, ch 7; SL 1975, ch 12; SL 1979, ch 6; SL 1985, ch 33, § 17; SL 1988, ch 11, § 1; SL 1993, ch 162; SDCL, § 1-14-12; SL 1994, ch 412 (Ex. Ord. 94-4), § 18.



§ 1-33-39 Appointment of commissioner of Bureau of Information and Telecommunications.

1-33-39. Appointment of commissioner of Bureau of Information and Telecommunications. The commissioner of the Bureau of Information and Telecommunications shall be appointed by, and serve at, the pleasure of the Governor.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 19.



§ 1-33-40 Determining divisions within the Bureau of Information and Telecommunications.

1-33-40. Determining divisions within the Bureau of Information and Telecommunications. Divisions within the Bureau of Information and Telecommunications shall be determined by the commissioner.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 20.



§ 1-33-41 Bureau of Information and Telecommunications authorized to contract with otherstate agencies.

1-33-41. Bureau of Information and Telecommunications authorized to contract with other state agencies. The Bureau of Information and Telecommunications may contract with other state agencies for administrative support, accounting, payroll, and personnel services.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 28.



§ 1-33-42 Definitions.

1-33-42. Definitions. Terms used in §§ 1-33-37 to 1-33-61, inclusive, unless the context otherwise plainly requires, mean:

(1) "Data processing," any automated collection, storage, manipulation, and retrieval of data including: central processing units for micro, mini, and mainframe computers; any related peripheral equipment such as, but not limited to, terminals, document scanners, word processors, intelligent copiers, disk units, tape units, controllers, plotters, offline memory storage, printer devices, and data transmission equipment; and any software such as, but not limited to, operating systems, teleprocessing monitors, data base monitors, library and maintenance routines, and application programs.

(2) "Office systems technology," office equipment such as typewriters, duplicating, photocopy, and paper handling machines or equipment, micrographic equipment, and printing equipment and services.

(3) "Services," the providing of consultant assistance for any aspect of information technology, to include data processing, office system technology, and telecommunication systems and networks.

(4) "Telecommunications," any transmission, emission, or reception of signals of any kind containing communications of any nature, by wire, radio, optical, or other electromagnetic means, including all facilities, equipment, supplies, and services for transmission, emission, or reception. Telecommunications does not include data processing services provided or authorized by the Bureau of Administration or Federal Communication Commission licensed facilities under the control of the South Dakota Board of Educational Telecommunications.
Source: SL 1983, ch 4, § 1; SL 1990, ch 446; SDCL, § 1-14-12.10.



§ 1-33-43 Functions of Bureau of Information and Telecommunications.

1-33-43. Functions of Bureau of Information and Telecommunications. The Bureau of Information and Telecommunications shall perform functions to include, but not be limited to:

(1) Providing technical and management assistance to state agencies and institutions as to systems or methods to be used to meet information and communication requirements efficiently and effectively;

(2) Developing and proposing operational technical standards for the state information systems which will ensure the interconnection of computer networks and information of state agencies;

(3) Purchasing from, or contracting with, suppliers and communications common carriers for communications facilities or services;

(4) Cooperating with any federal, state, or local emergency management agency in providing for emergency communication and information services;

(5) Providing, where deemed feasible, a means whereby local governmental agencies, the association authorized by § 13-8-10.1, and the school administrators of South Dakota may utilize the state communication and information systems and service; and

(6) In cooperation with the appropriate state agencies, plan, design, and conduct experiments in information services, equipment, and technology, and to implement enhancements in the state information system.
Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 29; SL 1999, ch 227, § 11.



§ 1-33-44 Installation of data processing, telecommunication, and office equipment--Approvalof requests.

1-33-44. Installation of data processing, telecommunication, and office equipment--Approval of requests. The Bureau of Information and Telecommunications shall develop, install, and direct office systems technology, software, and services; telecommunication equipment, software, and services; and data processing equipment, software, and services to serve statewide needs. The Bureau of Information and Telecommunications may approve, disapprove, or modify requests of departments, agencies, commissions, institutions, or any other units of state government which involve the acquisition by lease or purchase of any office systems technology, software, and services; telecommunication equipment, software, and services; and data processing equipment, software, and services.

The bureau shall take into consideration the unique needs of the separate legislative and judicial branches of government, the constitutional offices, and the Public Utilities Commission when evaluating requests for software acquisition. Nothing in this section may be construed to prevent the legislative and judicial branches of government, the constitutional offices, and the Public Utilities Commission from carrying out their separate functions or responsibilities.

Source: SL 1966, ch 170, § 3; SDCL, § 4-7-21; SL 1982, ch 8; SL 1983, ch 4, § 2; SDCL, § 1-14-12.1; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-45 Service agency for data processing--Agreements with political subdivisions.

1-33-45. Service agency for data processing--Agreements with political subdivisions. The Bureau of Information and Telecommunications, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall develop and administer a service agency whose primary purpose shall be to serve statewide needs relating to automatic data processing services and to provide such services for any department, agency, commission, institution, or any other units of state government and for any of the political subdivisions of the state. The commissioner of information and telecommunications is hereby authorized to enter into agreements with any political subdivision for such purposes, and any political subdivision is hereby authorized to enter into such agreements for automatic data processing services.

Source: SL 1966, ch 170, § 3; SDCL, § 4-7-22; SDCL, § 1-14-12.2; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-46 Board of Regents--Joint exercise of power.

1-33-46. Board of Regents--Joint exercise of power. To effectuate the purposes of this chapter, the South Dakota Board of Regents may provide and enter into an agreement for the joint exercise of governmental power with the Bureau of Information and Telecommunications.

Source: SL 1983, ch 4, § 3; SDCL, § 1-14-12.11; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-47 Expenditures of appropriated moneys by board to acquire equipment--Deposit infund.

1-33-47. Expenditures of appropriated moneys by board to acquire equipment--Deposit in fund. Moneys appropriated to state boards, commissions, agencies, and other instrumentalities for the purchase of equipment may be paid to the Bureau of Information and Telecommunication and expended by the bureau to acquire the equipment by purchase or by lease. Moneys so paid in any year but not required to be expended for lease purchase payments shall be deposited in a fund administered by the Bureau of Information and Telecommunication which shall be available for renewal and replacement of existing equipment. Any money in the fund is continuously appropriated for the purposes of §§ 1-33-47 and 1-33-48.

Source: SL 1988, ch 15, § 1; SDCL, § 1-14-16; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-48 Commissioner allowed to enter into agreements to acquire equipment.

1-33-48. Commissioner allowed to enter into agreements to acquire equipment. The commissioner of information and telecommunication may enter into purchase or lease-purchase agreements providing for the acquisition of equipment for state boards, commissions, agencies, and instrumentalities, and shall have all powers determined by the commissioner to be necessary to accomplish this purpose.

Source: SL 1988, ch 15, § 2; SDCL, § 1-14-17; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-49 Rules and regulations by commissioner of information and telecommunications--Administrative charges for contractual services.

1-33-49. Rules and regulations by commissioner of information and telecommunications--Administrative charges for contractual services. The commissioner of information and telecommunications is empowered and it shall be his duty, to prescribe regulations, not inconsistent with law for the government of his bureau, the distribution and performance of its business, and the custody, use, and preservation of records, papers, books, and property pertaining thereto and on such other subjects as the law may specifically authorize him to make regulations.

The commissioner of information and telecommunications shall promulgate rules pursuant to chapter 1-26 to establish administrative charges for the contractual services authorized by § 1-33-38.

Source: SDC 1939, § 55.2004; SL 1988, ch 11, § 11; SDCL §§ 1-14-13, 1-14-14.2; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-50 Internal service fund for data processing--Use of revenues--Maximum operatingbalance.

1-33-50. Internal service fund for data processing--Use of revenues--Maximum operating balance. There is hereby established in the state treasury a data processing internal service fund. Any receipts or revenues into said fund may be expended for the purpose of defraying the expenses of the data processing services provided by the service agency authorized by § 1-33-45. The fee schedule for services rendered by the service agency shall provide for a maximum operating balance of two months' average operating expenditures incurred by such operation. This average shall be calculated on an accrual basis and shall be double a moving monthly average of the twelve months' operating expenditures preceding the month of operation.

Source: SL 1966, ch 181; SDCL, § 4-7-23; SL 1970, ch 30, § 5; SL 1974, ch 41; SDCL, § 1-14-12.3.



§ 1-33-51 Service agency financed by internal service fund--Fee schedule.

1-33-51. Service agency financed by internal service fund--Fee schedule. The operations of the service agency shall be financed by means of appropriations, gifts, grants, or reimbursements for services rendered which shall be receipted into the data processing internal service fund authorized and established in the state treasury by § 1-33-50. The fee schedule for such services shall be designed, to the extent practicable, to recover all costs incurred in the operation of the service agency.

Source: SL 1966, ch 170, § 3; SDCL, § 4-7-24; SDCL, § 1-14-12.5.



§ 1-33-52 Repealed.

1-33-52. Repealed by SL 2013, ch 13, § 2.



§ 1-33-53 Contracts with leasing companies for purchase and lease of data processingequipment.

1-33-53. Contracts with leasing companies for purchase and lease of data processing equipment. A state agency using leased automatic data processing equipment may, with the approval of the commissioner of information and telecommunications, enter into a contract with a leasing company for the lease or purchase by the agency of automatic data processing equipment with nonstate funds furnished by the company, and may transfer the title of the equipment to the leasing company for lease back to the agency at a rate which takes into account the value of any accruals applied to the equipment. A state agency may also transfer nonstate funds from a leasing company to the seller of automatic data processing equipment without complying with the requirements of law relating to the deposit of funds in the state treasury.

Source: SL 1978, ch 7, § 4; SDCL, § 1-14-12.9; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-54 Data processing service and maintenance contracts--Limitation of remedies.

1-33-54. Data processing service and maintenance contracts--Limitation of remedies. The commissioner of information and telecommunications may enter into automatic data processing equipment and maintenance contracts which contain reasonable and lawful provisions regarding limitation of remedies. Nothing in this section, however, shall authorize a limitation of remedies which is contrary to the provisions of chapter 53-9.

Source: SL 1978, ch 7, § 3; SDCL, § 1-14-12.8; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-55 Charges for early termination of data processing equipment contracts--Maximumpayable without legislative appropriation.

1-33-55. Charges for early termination of data processing equipment contracts--Maximum payable without legislative appropriation. Termination charges or fees for early termination of a state contract for automatic data processing equipment, not to exceed five thousand dollars, may be authorized by the commissioner of information and telecommunications if the requesting agency can pay the charges from its operating budget. If the charges or fees needed exceed five thousand dollars, they shall be paid from a special legislative appropriation for the purpose of paying the termination charges or fees for a particular contract.

Source: SL 1978, ch 7, § 2; SDCL, § 1-14-12.7; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-56 Repealed.

1-33-56. Repealed by SL 2013, ch 13, § 3.



§ 1-33-57 Functions, authorities, and positions of the Office of EducationalTelecommunications transferred.

1-33-57. Functions, authorities, and positions of the Office of Educational Telecommunications transferred. The functions, authorities, and positions of the Office of Educational Telecommunications, provided in chapter 13-47, are hereby transferred to the Bureau of Information and Telecommunications.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 22.



§ 1-33-58 Commissioner of Bureau of Information and Telecommunications to performfunctions of secretary of former Department of Education and Cultural Affairs.

1-33-58. Commissioner of Bureau of Information and Telecommunications to perform functions of secretary of former Department of Education and Cultural Affairs. The commissioner of information and telecommunications shall perform the functions of the secretary of the former Department of Education and Cultural Affairs relating to the Office of Educational Telecommunications, provided in chapter 13-47.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 23; SL 2003, ch 272 (Ex. Ord. 03-1), § 82.



§ 1-33-59 Functions, authorities, and positions of Office of Digital Dakota Network transferred.

1-33-59. Functions, authorities, and positions of Office of Digital Dakota Network transferred. The functions, authorities, and positions of the Office of Digital Dakota Network, pursuant to chapter 1-33 are hereby transferred to the Bureau of Information and Telecommunications.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 24; SL 2005, ch 16, § 7.



§ 1-33-60 Repealed.

1-33-60. Repealed by SL 1995, ch 322 (Ex Ord 95-6), §§ 17, 18.



§ 1-33-61 Educational Telecommunications Board of Directors continued.

1-33-61. Educational Telecommunications Board of Directors continued. The Educational Telecommunications Board of Directors is hereby continued and shall exercise its established functions, provided in chapter 13-47, with relation to the Bureau of Information and Telecommunications.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 26.



§ 1-33-62 Repealed.

1-33-62. Repealed by SL 1995, ch 322 (Ex Ord 95-6), § 19.






Chapter 33A - Governor's Office of Energy Policy [Repealed]

CHAPTER 1-33A

GOVERNOR'S OFFICE OF ENERGY POLICY [REPEALED]

[Repealed by SL 1991, ch 16; Repealed and transferred to Chapter 1-33B by SL 1994, ch 410

(Ex. Ord. 93-9), §§ 17, 18]



Chapter 33B - Guaranteed Energy Savings Contracts

§ 1-33B-1 Definition of terms.

1-33B-1. Definition of terms. Terms used in this chapter mean:

(1) "Governmental unit," state government or any political subdivision of the state;

(2) "Guaranteed energy savings contract," a contract for measures which provides that either energy or operational cost savings, or both, are guaranteed to the extent necessary to make payments for the measures recommended in the contract;

(3) "Qualified provider," a person, business, or state agency experienced in the design, implementation, or installation of energy conservation measures who can demonstrate the financial capabilities of completing the obligations stipulated in a guaranteed energy savings contract.
Source: SL 1992, ch 14, § 1.



§ 1-33B-2 Energy conservation measure defined--Inclusions--Limitation.

1-33B-2. Energy conservation measure defined--Inclusions--Limitation. For the purposes of this chapter, the term, energy conservation measure, means a training program or facility alteration intended to reduce either energy consumption or operating costs, or both, or increase operating revenues through the generation of energy, renewable energy, or improved metering technology, including the following:

(1) Insulation of the building or any structure associated with the building;

(2) Window or door replacement, weather stripping, or modifications that reduce energy consumption;

(3) Automated or computerized energy control systems;

(4) Replacement or modification to increase the energy efficiency of the lighting, heating, air conditioning, or ventilating systems;

(5) Energy recovery or cogeneration systems;

(6) Repair or maintenance items, when included in energy efficiency improvements of the building, if overall measures meet the fifteen-year payback as provided in § 1-33B-7;

(7) Energy source conversions which provide either operational or energy cost savings, or both; and

(8) Other energy or utility-related improvements in facilities, systems, or technology that improve energy or metering efficiency or increase operating revenues through the generation of energy, renewable energy, or improved metering technology.

Nothing in this section addresses the relationship between an electric utility and its customer under a proposed energy exchange contract, where the customer seeks status as a qualifying facility under the Public Utility Regulatory Policies Act of 1978, as defined by 18 CFR Part 292, Subpart B, as it existed on January 1, 2005.

Source: SL 1992, ch 14, § 2; SL 2005, ch 20, § 1.



§ 1-33B-3 Request for proposals defined.

1-33B-3. Request for proposals defined. For the purposes of this chapter, the term, request for proposals, means a procurement announcement through a public notice, from a governmental unit which will administer the program, detailing the work, service, or supplies needed for an energy conservation measure. The request for proposal shall include the following:

(1) The name and address of the governmental unit;

(2) The name, address, title, and phone number of contact person;

(3) The response due date and time deadline;

(4) The scope of the project;

(5) The project completion deadline;

(6) The criteria for awarding a contract; and

(7) Any other stipulations and clarifications the governmental unit may require.
Source: SL 1992, ch 14, § 3; SL 2009, ch 1, § 121.



§ 1-33B-4 Evaluation of proposals--Fee.

1-33B-4. Evaluation of proposals--Fee. Before entering into a guaranteed energy savings contract under § 1-33B-7, a governmental unit shall submit a request for proposals. The governmental unit shall evaluate any proposal from a qualified provider. The evaluation shall analyze the estimates of all costs of installations, modifications, or remodeling, including costs of analysis, design, engineering, installation, maintenance, repairs, debt service, or conversions to a different energy or fuel source. The evaluation shall include a detailed analysis of whether either the energy consumed or the operating costs, or both, will be reduced. If technical assistance is not available by a licensed architect or registered professional engineer on the governmental unit staff, then the evaluation of the proposal shall be done by a registered professional engineer or architect, who is retained by the governmental unit. The governmental unit may pay a reasonable fee for evaluation of the proposal or include the fee as part of § 1-33B-8.

Source: SL 1992, ch 14, § 4.



§ 1-33B-4.1 Loans, leases, or grants to municipality or county--Agreement upon terms andconditions.

1-33B-4.1. Loans, leases, or grants to municipality or county--Agreement upon terms and conditions. Notwithstanding § 9-25-16 or any other provision of law, the Governor's Office of Energy Policy may make loans, leases, or grants to any municipality or county from the energy conservation loan special revenue fund. The terms and conditions of loans, leases, or grants made pursuant to this section shall be agreed to by the municipality or county by resolution and the Governor's Office of Energy Policy.

Source: SL 1990, ch 62, § 1; SL 1991, ch 16, § 13.



§ 1-33B-5 Copy of evaluation and proposed contract forwarded to Governor's Office ofEconomic Development.

1-33B-5. Copy of evaluation and proposed contract forwarded to Governor's Office of Economic Development. The governmental unit shall forward a copy of the evaluation and proposed guaranteed energy savings contract to the Governor's Office of Economic Development for inclusion in the documentation of the Governor's Office of Economic Development energy conservation report.

Source: SL 1992, ch 14, § 5; SL 1994, ch 410 (Ex. Ord. 93-9), § 18.



§ 1-33B-6 Proposed improvements to state owned buildings--Review by Bureau ofAdministration.

1-33B-6. Proposed improvements to state owned buildings--Review by Bureau of Administration. For state owned buildings, all improvements proposed under an energy efficiency performance contract shall, prior to submitting a request for proposals, receive prior permission from the Bureau of Administration and conform to all state statutes and rules as they apply to renovating or retrofitting state-owned buildings. The Bureau of Administration shall review the proposal and notify the qualified provider of its findings within thirty days.

Source: SL 1992, ch 14, § 6.



§ 1-33B-7 Notice of award of guaranteed energy savings contract--Amount spent not to exceedamount saved.

1-33B-7. Notice of award of guaranteed energy savings contract--Amount spent not to exceed amount saved. The governmental unit shall provide public notice of the meeting at which it proposes to award a guaranteed energy savings contract, of the names of the parties to the proposed contract, and of the purpose of the contract. The public notice shall be by legal newspaper as provided by chapter 17-2 and be made at least ten days prior to the meeting. After reviewing the report under § 1-33B-4, a governmental unit may enter into a guaranteed energy savings contract with a qualified provider if it finds that the amount it would spend on the energy conservation measures recommended in the proposal would not exceed the amount to be saved in either energy or operation costs, or both, within a fifteen-year period from the date of installation, if the recommendations in the proposal are followed.

Source: SL 1992, ch 14, § 7; SL 2003, ch 21, § 1.



§ 1-33B-8 Written guarantee--Bond--Payment period not to exceed fifteen years.

1-33B-8. Written guarantee--Bond--Payment period not to exceed fifteen years. The contract shall include a written guarantee of the qualified provider that either the energy or operating cost savings, or both, will meet or exceed the costs of the energy efficiency measure within fifteen years. A qualified provider shall provide a sufficient bond to the governmental unit for the installation and the faithful performance of all the measures included in the contract covering the first two years of the contract. The guaranteed energy savings, projected for any additional year of the contract, shall be guaranteed by the qualified provider. The qualified provider shall reimburse the governmental entity for any shortfall of guaranteed energy savings projected in the contract. The guaranteed energy savings contract may provide for payments over a period not exceeding fifteen years.

Source: SL 1992, ch 14, § 8; SL 2003, ch 21, § 2.



§ 1-33B-9 Contracts not subject to chapter 5-18A.

1-33B-9. Contracts not subject to chapter 5-18A. Guaranteed energy savings contracts are not subject to the requirements of chapter 5-18A.

Source: SL 1992, ch 14, § 9; SL 2011, ch 2, § 107.



§ 1-33B-10 Documentation of guaranteed savings--Deficiency paid by qualified provider.

1-33B-10. Documentation of guaranteed savings--Deficiency paid by qualified provider. The governmental unit shall document the operational and energy cost savings specified in the guaranteed energy savings contract and designate and appropriate that amount for an annual payment of the contract. If the annual energy savings are less than projected under the guaranteed energy savings contract the qualified provider shall pay the difference as provided in § 1-33B-8.

Source: SL 1992, ch 14, § 10.



§ 1-33B-11 Executory contract clause--Liability of governmental unit.

1-33B-11. Executory contract clause--Liability of governmental unit. Any guaranteed energy savings contract entered into by a governmental unit shall contain the following clause: "This contract shall be deemed executory only to the extent of the moneys appropriated and available for the purpose of the contract, and no liability on account therefor may be incurred beyond the amount of such moneys. It is understood that neither this contract nor any representation by any public employee or officer creates any legal or moral obligation to request, appropriate, or make available moneys for the purpose of this contract."

Source: SL 1992, ch 14, § 11; SL 2009, ch 1, § 122.



§ 1-33B-12 Continuance of contract--Payments.

1-33B-12. Continuance of contract--Payments. If the governmental unit reasonably believes that legally available funds of an amount sufficient to make all contractual payments during the original term and each of the renewal terms can be obtained either through projected operational or energy savings, or both, or a performance bond guaranteeing such savings, the governmental entity shall continue the contract through the original term and all of the renewal terms and pay the contracted payments.

Source: SL 1992, ch 14, § 12.



§ 1-33B-13 Termination of contract--Notice--Return of equipment or improvement.

1-33B-13. Termination of contract--Notice--Return of equipment or improvement. If the governmental entity, determines not to appropriate funds for contract payments for any contractual term, the governmental entity may terminate the contract at the end of the term in effect. After giving notice of termination, no governmental entity is obligated to make payments under the contract beyond those agreed to for the contractual term in effect. The governmental entity shall deliver notice to terminate the contract to the qualified provider at least ninety days prior to the end of the term. The governmental entity shall peaceably deliver any equipment or improvement purchased under the contract to the qualified provider subject to reasonable terms and conditions agreed upon by both parties.

Source: SL 1992, ch 14, § 13.



§ 1-33B-14 Functions of Governor's Office of Economic Development.

1-33B-14. Functions of Governor's Office of Economic Development. The Governor's Office of Economic Development may perform the following functions:

(1) Advise the Governor on policy matters related to production, allocation, planning, research, development and conservation of energy;

(2) Act as the representative for the State of South Dakota in coordination with federal agencies concerned with energy;

(3) Implement federal energy programs sponsored by the State of South Dakota;

(4) Formulate energy policies and programs to guide the management of energy resources and use within the State of South Dakota;

(5) Coordinate with other agencies and departments of state government concerned with the effects of energy policies and programs;

(6) Collect, analyze, and disseminate information on energy policies and programs;

(7) Promote, through the development and implementation of plans, the conservation of energy resources by all energy consumers, including state and local government;

(8) Evaluate and recommend public policies relative to energy development and distribution which have an impact on South Dakota;

(9) Represent the Governor and the State of South Dakota in regard to national, regional, and state organizations concerned with energy consumption, development, and distribution;

(10) Establish plans and programs, within the established federal guidelines, concerning the use and distribution of the petroleum violation escrow funds, federal funds, or other funds;

(11) Implement energy conservation loan, lease, and grant programs utilizing the petroleum violation escrow funds, federal funds, or other funds; and

(12) Perform such other duties as may be delegated by the Governor.
Source: SL 1991, ch 16, § 3; SL 1994, ch 410 (Ex. Ord. 93-9), § 17; SL 2009, ch 1, § 123; SL 2011, ch 1 (Ex. Ord. 11-1), § 95, eff. Apr. 12, 2011.



§ 1-33B-15 Promulgation of rules.

1-33B-15. Promulgation of rules. The Governor's Office of Economic Development may adopt rules, pursuant to chapter 1-26, to establish procedures to implement loan, lease, and grant programs, including programs developed pursuant to the Institutional Conservation Program as authorized by P.L. 95-691, 92 Stat 3238, 42 U.S.C. 6371, and 10 CFR 455 and for the acceptance and expenditure of any other funds obtained from federal sources, gifts, contributions, or any other source. However, no such funds may be expended until appropriated by the Legislature. The rules may:

(1) Establish the procedures for applicants to apply for loans, leases, or grants under this section;

(2) Establish the criteria for determining which applicants will receive such loans, leases, or grants;

(3) Establish the use of proceeds of such loans, leases, or grants;

(4) Establish the criteria for the terms and conditions upon which such loans, leases, or grants shall be made, including the terms of security given, if any, to secure loans or leases;

(5) Establish the use of proceeds by lenders of funds advanced to such lenders under this section, including the terms and conditions upon which such proceeds shall be loaned to borrowers for the purposes described in this section;

(6) Establish the criteria for the lease and purchase plans, determining the type of equipment and the terms under which it may be leased;

(7) Establish the criteria and procedures for the repayment and redeposit of loan and lease payments;

(8) Establish the criteria and procedures for monitoring use of loan or grant funds and leased equipment, including on-site review; and

(9) Establish the criteria and procedures for terminating the loan, lease, or grant in case of violations of rules established under this section governing the use of funds loaned or granted or equipment leased.
Source: SL 1991, ch 16, § 5; SL 1994, ch 410 (Ex. Ord. 93-9), § 17; SL 2009, ch 1, § 124; SL 2011, ch 1 (Ex. Ord. 11-1), § 95, eff. Apr. 12, 2011.



§ 1-33B-16 Powers of Governor's Office of Economic Development.

1-33B-16. Powers of Governor's Office of Economic Development. The Governor's Office of Economic Development, in order to implement § 1-33B-14, may:

(1) Make contracts and execute all instruments;

(2) Establish interest rates within the bounds as otherwise statutorily provided;

(3) Collect fees and charges, as are determined to be necessary, reasonable and proper in connection with its loans, advances, leases, grants, servicing, and other activities;

(4) Provide for the repayment and redeposit of loan and lease payments;

(5) Sue or be sued;

(6) Foreclose any mortgages, deed of trust, notes, debentures, bonds, and other security interests held by it, either by action or by exercise of a power of sale, and sell the equity of redemption in the security interests in accordance with the terms of the instruments and applicable state law, and take any other actions necessary to enforce any obligation held by it;

(7) Perform any act and execute any instrument which is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it;

(8) Make, and undertake commitments to make, loans or deposits of funds or lease equipment under terms and conditions for the purposes as stated in this chapter; and

(9) Make, and undertake commitments to make, loans or deposits of funds or equipment with lenders under terms and conditions which shall require the lenders to make loans of funds or lease equipment for the purposes as stated in this chapter.
Source: SL 1991, ch 16, § 6; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-17 Establishment of accounts from which loans to be made--Petroleum violation escrowfund--Legislative approval.

1-33B-17. Establishment of accounts from which loans to be made--Petroleum violation escrow fund--Legislative approval. The Governor's Office of Economic Development may establish in the state treasury such accounts as may be necessary to deposit the petroleum violation escrow funds and other funds from which to make the loans and grants authorized under § 1-33B-14. However, no such funds may be expended until appropriated by the Legislature. All funds may be invested by the state investment officer pursuant to chapter 4-5.

Source: SL 1991, ch 16, § 7; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-18 Energy conservation loan special revenue fund established--Purposes--Continuousappropriation.

1-33B-18. Energy conservation loan special revenue fund established--Purposes--Continuous appropriation. There is established in the state treasury a special revenue fund known as the energy conservation loan special revenue fund for the purposes of making loans, leases, or grants for energy conservation. Any money in the conservation loan special revenue fund is continuously appropriated.

Source: SL 1988, ch 22, § 4; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-19 Loans, leases or grants to municipality or county--Agreement upon terms andconditions.

1-33B-19. Loans, leases or grants to municipality or county--Agreement upon terms and conditions. Notwithstanding § 9-25-16 or any other provision of law, the Governor's Office of Economic Development may make loans, leases, or grants to any municipality or county from the energy conservation loan special revenue fund. The terms and conditions of loans, leases, or grants made pursuant to this section shall be agreed to by the municipality or county by resolution and the Governor's Office of Economic Development.

Source: SL 1990, ch 62, § 1; SL 1991 ch 16, § 13; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-20 Loans for analysis and installation of energy conservation measures.

1-33B-20. Loans for analysis and installation of energy conservation measures. The Governor's Office of Economic Development may make loans, leases, or grants for the purposes of conducting technical analyses of facilities to determine appropriate energy conservation measures and to install such energy conservation measures and leased equipment as are approved under applicability rules as may be established for the program.

Source: SL 1991, ch 16, § 8; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-21 Foreclosure to protect loans.

1-33B-21. Foreclosure to protect loans. The Governor's Office of Economic Development may take title by foreclosure to any property given as security if such acquisition is necessary to protect any loan made under this chapter, and may sell, transfer, or convey any such property to any responsible buyer. If such sale, transfer, or conveyance cannot be effected with reasonable promptness, the office may, in order to minimize financial loss, and sustain employment, lease such property to a responsible tenant or tenants.

Source: SL 1991, ch 16, § 9; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-22 Disbursements from energy conservation special revenue fund.

1-33B-22. Disbursements from energy conservation special revenue fund. Disbursements from the energy conservation special revenue fund shall be paid on warrants drawn by the state auditor on vouchers approved by the commissioner of the Governor's Office of Economic Development.

Source: SL 1988, ch 22, § 7; SL 1991, ch 16, § 14; SL 1994, ch 410 (Ex. Ord. 93-9), § 17; SL 2009, ch 1, § 125; SL 2011, ch 1 (Ex. Ord. 11-1), § 97, eff. Apr. 12, 2011.



§ 1-33B-23 Parties to whom loans authorized.

1-33B-23. Parties to whom loans authorized. The Governor's Office of Economic Development may make loans, leases, or grants to other state agencies or institutions, local units of government, public and private nonprofit organizations, commercial enterprises, and individuals.

Source: SL 1991, ch 16, § 10; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-24 Acquisition, lease, and sale of energy saving equipment.

1-33B-24. Acquisition, lease, and sale of energy saving equipment. The Governor's Office of Economic Development may acquire, lease, or sell such energy saving devices and equipment as are appropriate to carry out the programs authorized by this chapter.

Source: SL 1991, ch 16, § 11; SL 1994, ch 410 (Ex. Ord. 93-9), §§ 17, 18.



§ 1-33B-25 Acceptance of aid or contributions.

1-33B-25. Acceptance of aid or contributions. The Governor's Office of Economic Development may receive and accept from any source, aid, or contribution of moneys, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this chapter, subject to the conditions upon which the grants or contributions are made, including, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter.

Source: SL 1991, ch 16, § 12; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-26 Transfer of functions, responsibility, and authority of former Office of Energy Policy.

1-33B-26. Transfer of functions, responsibility, and authority of former Office of Energy Policy. All statutory and other functions, administrative responsibilities, and rule-making authority, including quasi-legislative, quasi-judicial, advisory, and special budgetary functions, of the former Office of Energy Policy shall be transferred to the Governor's Office of Economic Development.

All of the functions, programs, personnel, and property of the former Governor's Office of Energy Policy are transferred to the Governor's Office of Economic Development.

Source: SL 1991, ch 16, § 15; SL 1994, ch 410 (Ex. Ord. 93-9), §§ 17, 18.



§ 1-33B-27 School district authorized to deposit proceeds related to energy savings contract intocertain funds--Repayment from certain funds.

1-33B-27. School district authorized to deposit proceeds related to energy savings contract into certain funds--Repayment from certain funds. If a school district enters into an energy savings contract pursuant to chapter 1-33B, the school district may deposit the proceeds from any loan related to the energy savings contract into its general fund or its capital outlay fund. The school district may deposit money resulting from energy savings pursuant to an energy savings contract into its general fund or its capital outlay fund. The school district may repay the loan pursuant to an energy savings contract out of money in its general fund or its capital outlay fund.

Source: SL 2001, ch 13, § 1.






Chapter 34 - Department of Public Safety [Transferred]

CHAPTER 1-34

DEPARTMENT OF PUBLIC SAFETY [TRANSFERRED]

[Repealed by SL 1984, ch 343, § 17; superseded; transferred to Chapter 1-35]



Chapter 35 - Department of Commerce and Regulation [Repealed and Transferred]

CHAPTER 1-35

DEPARTMENT OF COMMERCE AND REGULATION [REPEALED AND

TRANSFERRED]



Chapter 36 - Department of Social Services

§ 1-36-1 Department continued.

1-36-1. Department continued. The Department of Social Services is hereby continued.

Source: SL 1973, ch 2, § 66.



§ 1-36-2 Secretary as head of department.

1-36-2. Secretary as head of department. The head of the Department of Social Services is the secretary of social services.

Source: SL 1973, ch 2, § 67.



§ 1-36-3 Board of Social Services--Appointment and terms of members.

1-36-3. Board of Social Services--Appointment and terms of members. The Board of Social Services is hereby continued within the Department of Social Services and shall consist of seven members, not more than four of which may be members of the same political party, appointed by the Governor and subject to removal for cause only. The term of office of each member is three years. The terms of members shall begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

A member appointed to fill a vacancy occurring other than by expiration of a term shall be appointed for the unexpired term.

Source: SL 1973, ch 2, § 69; SL 2012, ch 16, § 8; SL 2013, ch 176, § 5.



§ 1-36-4 Officers of board--Functions--Meetings.

1-36-4. Officers of board--Functions--Meetings. The Board of Social Services shall annually elect from its members such officers as it deems advisable. A majority of the board members shall be required to constitute a quorum. The quasi-legislative, quasi-judicial, and special budgetary functions of the Board of Social Services are transferred to the secretary of social services; otherwise the board shall exercise such functions as are assigned to it by this chapter and such other functions as may be assigned to it by law. The board shall hold meetings at the call of the chairman, but there shall be at least one meeting every six months.

Source: SL 1973, ch 2, § 69; SL 1980, ch 372, § 17.



§ 1-36-5 Superseded.

1-36-5. Superseded.



§ 1-36-5.1 Divisions of social welfare, mental health and mental retardation, and humandevelopment abolished--Agencies and programs constituting department.

1-36-5.1. Divisions of social welfare, mental health and mental retardation, and human development abolished--Agencies and programs constituting department. The divisions of social welfare, mental health and mental retardation, and human development within the Department of Social Services pursuant to chapter 1-36 are hereby abolished and the Department of Social Services shall consist of agencies and programs created by law, executive order, and administrative action and placed within the department.

Source: SL 1981, ch 376, § 17.



§ 1-36-6 Superseded.

1-36-6. Superseded.



§ 1-36-6.1 Performance of functions of former director of social welfare and former director ofhuman development.

1-36-6.1. Performance of functions of former director of social welfare and former director of human development. The secretary of social services, as head of the Department of Social Services, shall perform all functions under chapter 1-36 of the former director of social welfare and the former director of human development.

Source: SL 1981, ch 376, § 18; SL 1989, ch 21, § 27.



§ 1-36-7 Superseded.

1-36-7. Superseded.



§ 1-36-7.1 Performance of functions of former Division of Social Welfare.

1-36-7.1. Performance of functions of former Division of Social Welfare. The functions of the former Division of Social Welfare under chapter 1-36 and Title 28, are transferred to the Department of Social Services and the secretary of social services, and may be organized within the Department of Social Services as the secretary, with the approval of the Governor, shall designate.

Source: SL 1981, ch 376, § 19.



§ 1-36-7.2 Performance of functions of former Division of Human Development and formerOffice of Community Services and supervisor of office of community services.

1-36-7.2. Performance of functions of former Division of Human Development and former Office of Community Services and supervisor of office of community services. The functions of the former Division of Human Development under chapter 1-36 and the functions of the former Office of Community Services and the supervisor of the Office of Community Services under chapters 26-4 and 26-6 are transferred to the Department of Social Services and the secretary of social services, and may be organized within the Department of Social Services as the secretary, with the approval of the Governor, shall designate.

Source: SL 1981, ch 376, § 20.



§ 1-36-7.3 Repealed.

1-36-7.3. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 105, eff. Apr. 12, 2011.



§ 1-36-7.4 Performance of administrative functions for commission on status of women.

1-36-7.4. Performance of administrative functions for commission on status of women. The Department of Social Services shall, under the direction of the secretary of social services, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the commission on the status of women created by chapter 20-14, and may provide staff assistance for the commission and may purchase supplies and equipment for the commission as necessary.

Source: SL 1981, ch 376, § 22.



§ 1-36-8 to 1-36-10. Repealed.

1-36-8 to 1-36-10. Repealed by SL 1977, ch 226, § 26.



§ 1-36-11 Superseded.

1-36-11. Superseded.



§ 1-36-12 Repealed.

1-36-12. Repealed by SL 1980, ch 26, § 11.



§ 1-36-13 Superseded.

1-36-13. Superseded.



§ 1-36-14 Repealed.

1-36-14. Repealed by SL 1980, ch 26, § 12.



§ 1-36-15 Superseded.

1-36-15. Superseded.



§ 1-36-16 Superseded.

1-36-16. Superseded.



§ 1-36-16.1 Omitted.

1-36-16.1. Omitted.



§ 1-36-17 , 1-36-18. Repealed.

1-36-17, 1-36-18. Repealed by SL 1977, ch 198, § 22.



§ 1-36-18.1 Superseded.

1-36-18.1. Superseded.



§ 1-36-18.2 Omitted.

1-36-18.2. Omitted.



§ 1-36-19 Repealed.

1-36-19. Repealed by SL 1977, ch 198, § 22.



§ 1-36-20 Secretary may adopt federally mandated rules--Procedure--Effective date.

1-36-20. Secretary may adopt federally mandated rules--Procedure--Effective date. If the secretary of the Department of Social Services is authorized to promulgate rules and the adoption of certain rules is mandated by a federal rule or regulation, the secretary may, without following the procedures set forth in §§ 1-26-4 to 1-26-6, inclusive, serve a copy of the proposed rule, a copy of the appropriate federal statute, rule, or regulation, and an affidavit stating that such proposed rule is mandated by the attached federal statute, rule, or regulation on the director. The director shall review the rules received as to the sufficiency of the form and style and as to their legality. If the director finds need for change, the director shall make any requirements known in writing within three days of service. Five days after service, and upon complying with the requirements of the director, the secretary may file the proposed rule with the secretary of state. Any rule adopted under this section is provisionally effective immediately upon filing or at a later date if required in the federal statute or rule and specified by the department.

Source: SL 1980, ch 19, § 1; SL 1987, ch 29, § 64; SL 1989, ch 16, § 14; SL 1996, ch 15.



§ 1-36-21 Contracts for care of persons subject to or receiving institutional treatment in anotherstate or federal government--Return to sending state or federal government.

1-36-21. Contracts for care of persons subject to or receiving institutional treatment in another state or federal government--Return to sending state or federal government. The Department of Social Services may enter into contracts with the proper authorities of other states or the federal government, to provide for the support, maintenance, care, and treatment of other persons subject to or receiving institutional treatment in any such other state or federal government, in the appropriate institution in South Dakota under the control and jurisdiction of the department. Any person residing in any institution under the provisions of this section is subject to return to the sending state or federal government at the discretion of the head of the institution in which such person is residing.

Source: SL 1989, ch 21, § 12; SDCL § 1-36A-1.12; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 14, 163, eff. Apr. 12, 2011.



§ 1-36-22 Compensation for such support--Disposition of funds.

1-36-22. Compensation for such support--Disposition of funds. The expenses for such support, maintenance, care, and treatment as agreed upon may not be less than an amount required to compensate the State of South Dakota for the total cost thereof to the state. Such compensation when received shall be deposited with the state treasurer and credited to the funds of the institution affected, as directed by the secretary of social services and shall be expended for the same purposes and in the same manner as other funds credited to such institution are expended.

Source: SL 1989, ch 21, § 13; SDCL § 1-36A-1.13; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 14, 163, eff. Apr. 12, 2011.



§ 1-36-23 Transfer of institutional residents--Payment of expenses.

1-36-23. Transfer of institutional residents--Payment of expenses. The Department of Social Services may transfer any person who is a resident at any institution under its control to another state or to the federal government for like institutional care, and contract with the proper authorities of such other state or federal government for the support, maintenance, care, and treatment in the appropriate institution in such state or of the federal government.

The expense for such support, maintenance, care, and treatment as agreed upon shall be paid out of funds available to the department and paid out on vouchers approved by the secretary of social services or in such case as agreed upon by the receiving state or federal government, may be reimbursed by the trading of like residents on a day for day basis.

Source: SL 1989, ch 21, § 14; SDCL § 1-36A-1.14; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 14, 163, eff. Apr. 12, 2011.



§ 1-36-24 Contracts with federal government for care of persons--Compensation.

1-36-24. Contracts with federal government for care of persons--Compensation. The Department of Social Services may contract with the federal government, through any of its authorized departments, boards, commissions, or agencies for the admission, treatment, care, custody, or attendance of those persons who are the responsibility of the federal government or residents of South Dakota, or committed from South Dakota. The contracts shall specify that the federal government shall compensate the State of South Dakota for the total cost to the state for the treatment, care, custody, or attendance of the persons.

Source: SL 1989, ch 21, § 15; SDCL § 1-36A-1.15; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 14, 163, eff. Apr. 12, 2011.



§ 1-36-25 Promulgation of rules for Mental Health Division.

1-36-25. Promulgation of rules for Mental Health Division. The secretary of the Department of Social Services may promulgate rules for the Mental Health Division pertaining to any individual, organization, or corporation which receives directly or indirectly financial assistance from the state if such assistance is under the department's supervision. The secretary's promulgation of rules shall be in accordance with chapter 1-26 governing:

(1) Management and administration, including fiscal control, program planning, implementation, and evaluation;

(2) Physical facilities, except matters covered by local fire and building codes or regulations;

(3) Service administration, including client rights, confidentiality, treatment planning, and statistical reporting;

(4) Service components, including outpatient, emergency, liaison, psychiatric rehabilitation, residential, consultation and education and case management; and

(5) Staff qualifications.
Source: SL 1992, ch 16; SDCL § 1-36A-1.26; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 14, 72, 163, eff. Apr. 12, 2011.



§ 1-36-26 Division of Alcohol and Drug Abuse transferred.

1-36-26. Division of Alcohol and Drug Abuse transferred. The Division of Alcohol and Drug Abuse created by chapter 1-36A is hereby transferred from the Department of Human Services to the Mental Health Division, Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the former secretary of the Department Human Services, relating to the Division of Alcohol and Drug Abuse.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 70, eff. April 12, 2011.



§ 1-36-27 Human Services Center transferred.

1-36-27. Human Services Center transferred. The Human Services Center, Yankton, created by chapter 1-36A is hereby transferred from the Department of Human Services to the Mental Health Division, Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department Human Services, relating to the Human Services Center, Yankton.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. April 12, 2011.



§ 1-36-28 Division of Mental Health transferred.

1-36-28. Division of Mental Health transferred. The Division of Mental Health created by chapter 1-36A is hereby transferred from the Department of Human Services to the Mental Health Division, Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Division of Mental Health.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 72, eff. April 12, 2011.



§ 1-36-29 Board of Social Work Examiners transferred.

1-36-29. Board of Social Work Examiners transferred. The Board of Social Work Examiners, created by chapter 36-26, and its functions in the former Department of Human Services are transferred to the Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Board of Social Work Examiners.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 73, eff. April 12, 2011.



§ 1-36-30 Board of Examiners of Psychologists transferred.

1-36-30. Board of Examiners of Psychologists transferred. The Board of Examiners of Psychologists, created by chapter 36-27A, and its functions in the former Department of Human Services are transferred to the Department of Social Services. The secretary the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Board of Examiners of Psychologists.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 74, eff. April 12, 2011.



§ 1-36-31 Board of Counselor Examiners transferred.

1-36-31. Board of Counselor Examiners transferred. The Board of Counselor Examiners, created by chapter 36-32, and its functions in the former Department of Human Services are transferred to the Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Board of Counselor Examiners.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 75, eff. April 12, 2011.



§ 1-36-32 Certification Board for Alcohol and Drug Professionals transferred.

1-36-32. Certification Board for Alcohol and Drug Professionals transferred. The Certification Board for Alcohol and Drug Professionals created by chapter 36-34, and its functions in the former Department of Human Services are transferred to the Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Certification Board for Alcohol and Drug Professionals.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 76, eff. April 12, 2011.



§ 1-36-33 Mental Health Planning and Coordination Advisory Board transferred.

1-36-33. Mental Health Planning and Coordination Advisory Board transferred. The Mental Health Planning and Coordination Advisory Board and its functions in the former Department of Human Services are transferred to the Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Mental Health Planning and Coordination Advisory Board.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 77, eff. April 12, 2011.



§ 1-36-34 Drug and Alcohol Abuse Advisory Council transferred.

1-36-34. Drug and Alcohol Abuse Advisory Council transferred. The Drug and Alcohol Abuse Advisory Council and its functions in the former Department of Human Services are transferred to the Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Drug and Alcohol Abuse Advisory Council.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 78, eff. April 12, 2011.



§ 1-36-35 Visitation Grant Advisory Group--Members--Terms.

1-36-35. Visitation Grant Advisory Group--Members--Terms. There is hereby created the Visitation Grant Advisory Group to allocate funds received by the Department of Social Services through Part D of Title IV (U.S.C. 651-669). The advisory group shall be composed of three circuit court judges appointed by the Chief Justice of the Supreme Court, two members in good standing of the South Dakota Bar Association with experience in the law of domestic relations, custody, and visitation appointed by the Governor, two at large members appointed by the Governor, and two legislators, one appointed by the speaker of the House of Representatives and one appointed by the president pro tempore of the Senate. The terms of the members of the first advisory group shall be:

(1) One-third selected for one-year terms;

(2) One-third selected for two-year terms; and

(3) One-third selected for three-year terms.
The term of each appointment to the advisory group is three years. No member may serve more than two consecutive three-year terms. The members may elect a chair from among the members. The advisory group shall be staffed by the Department of Social Services.

Source: SL 2011, ch 12, § 1.



§ 1-36-36 Criminal background investigation of new employees--Temporary employment--Fees.

1-36-36. Criminal background investigation of new employees--Temporary employment--Fees. Each person hired by the Department of Social Services to serve as a social service aide, family services specialist, family services specialist supervisor, and regional manager in the Division of Child Protection Services or as a home health aide, adult services and aging specialist, social services supervisor, and regional manager in the Division of Adult Services and Aging shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The department shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results of the criminal background investigation. The department may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals a disqualifying record. Any person whose employment is subject to the requirements of this section shall pay any fees charged for the criminal record check.

Source: SL 2012, ch 29, § 2.






Chapter 36A - Department of Human Services

§ 1-36A-1 Repealed.

1-36A-1. Repealed by SL 1989, ch 21, § 29.



§ 1-36A-1.1 Department created.

1-36A-1.1. Department created. There is created a Department of Human Services.

Source: SL 1989, ch 21, § 1.



§ 1-36A-1.2 Secretary as head of department.

1-36A-1.2. Secretary as head of department. The head of the Department of Human Services is the secretary of human services. The secretary of human services shall be appointed by the Governor with the consent of the Senate and shall serve at the pleasure of the Governor pursuant to S.D. Const., Art. IV, § 9. The secretary of human services shall be qualified by training and experience to administer the programs of the Department of Human Services and have such other qualification as may be specified by statute.

Source: SL 1989, ch 21, § 2.



§ 1-36A-1.3 Agencies constituting department.

1-36A-1.3. Agencies constituting department. The Department of Human Services shall consist of the following agencies:

(1) The Division of Developmental Disabilities;

(2) South Dakota Developmental Center--Redfield;

(3) The Division of Rehabilitation Services;

(4) The Division of Service to the Blind and Visually Impaired.
Source: SL 1989, ch 21, § 3; SL 1996, ch 16, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 100, eff. Apr. 12, 2011.



§ 1-36A-1.4 Repealed.

1-36A-1.4. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 101, eff. Apr. 12, 2011.



§ 1-36A-1.5 Boards and advisory councils transferred to department.

1-36A-1.5. Boards and advisory councils transferred to department. The following boards and advisory councils shall be administered by the Department of Human Services:

(1) The planning council on developmental disabilities;

(2) The board of vocational rehabilitation; and

(3) The board of service to the blind and visually impaired.
Source: SL 1989, ch 21, § 5; SL 1990, ch 213, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 102, eff. Apr. 12, 2011.



§ 1-36A-1.6 Appointment and removal of division directors.

1-36A-1.6. Appointment and removal of division directors. The secretary of human services shall appoint, and may at pleasure remove, subject to approval by the Governor, division directors in the Department of Human Services. The secretary of human services shall submit for approval to the commissioner of personnel minimum qualifications for the division director positions within the Department of Human Services.

Source: SL 1989, ch 21, § 6.



§ 1-36A-1.7 to 1-36A-1.10. Repealed.

1-36A-1.7 to 1-36A-1.10. Repealed by SL 2012, ch 13, §§ 1 to 4.



§ 1-36A-1.11 Department authorized to make certain contracts.

1-36A-1.11. Department authorized to make certain contracts. The Department of Human Services may make contracts for service, the erection of buildings, the purchase and lease of lands, materials, and supplies needed, except such supplies as are under the supervision of the Bureau of Administration as prescribed by chapter 5-18B. The department may expend money, exact and collect penalties and may purchase, lease and sell property within the limitations of the state and national laws to carry out such contracts.

Source: SL 1989, ch 21, § 11; SL 2011, ch 2, § 108.



§ 1-36A-1.12 to 1-36A-1.15. Transferred.

1-36A-1.12 to 1-36A-1.15. Transferred to §§ 1-36-21 to 1-36-24.



§ 1-36A-1.16 Department acceptance and control of funds on behalf of state institutions.

1-36A-1.16. Department acceptance and control of funds on behalf of state institutions. The Department of Human Services may, subject to chapter 4-8B, accept and control on behalf of the institutions of this state under its supervision:

(1) Any federal funds, grants-in-aid, subventions, or other financial aids that may be made available to such institutions for grants, program expansion, establishing institutes or instructional centers or any other program made available to them;

(2) Any federal funds which may become available for equipment, personnel or administrative salaries, educational services, buildings, building repairs and additions or any other institutional program, improvement, or expansion;

(3) Any federal funds made available for medical or nursing care under the Social Security Act, as amended, and the secretary of human services may designate all or part of an institution as a provider of nursing care services for this purpose.

The state treasurer shall receive such sums as may be allotted to the Department of Human Services for institutions under its jurisdiction, for any purpose, from the United States government. Such donations and allotments shall be placed in a special fund available to the institution designated.

The state auditor shall draw warrants upon the fund herein provided for upon presentation of vouchers duly approved by the secretary of human services.

Source: SL 1989, ch 21, § 16.



§ 1-36A-1.17 Condemnation of private property authorized--Private property defined--Procedure.

1-36A-1.17. Condemnation of private property authorized--Private property defined--Procedure. The Department of Human Services may condemn private property for public use. For the purposes of this section, private property includes that portion of any street, alley, or other public highway along both sides of which the land is owned by the state. If the Department of Human Services considers it necessary to condemn any private property for the purpose of erecting or repairing any building or extending grounds and premises of any of the institutions of the state of which the department has control, the secretary of human services shall, by proper resolution and order, declare such condemnation necessary, stating the purposes and extent thereof, and shall notify the attorney general. Thereupon, the condemnation shall proceed, in the name of the state as plaintiff, as provided in chapter 21-35.

Source: SL 1989, ch 21, § 17; SL 2012, ch 13, § 5.



§ 1-36A-1.18 Purchase of fire insurance pending completion of buildings.

1-36A-1.18. Purchase of fire insurance pending completion of buildings. The Department of Human Services and the Department of Social Services may expend from any appropriation of money for the construction of any public building that may lawfully be constructed under its supervision, or from any appropriation made for such purposes, sufficient funds to purchase and secure insurance protection from loss by fire during the erection of such building in an amount determined by the secretary of human services or the secretary of social services.

Source: SL 1989, ch 21, § 18; SL 2011, ch 1 (Ex. Ord. 11-1), § 103, eff. Apr. 12, 2011; SL 2012, ch 13, § 6.



§ 1-36A-1.19 Disposition of temporary buildings--Evaluation by Bureau of Administration.

1-36A-1.19. Disposition of temporary buildings--Evaluation by Bureau of Administration. The Department of Human Services and the Department of Social Services may move, dismantle, destroy, or sell any temporary buildings or structures if the secretaries determine the action is in the best interests of the State of South Dakota, in order to make better use of the area, or because of extensive maintenance and repair costs or fire safety hazards. However, no such action may occur unless the Bureau of Administration evaluates the buildings or structures and subsequently determines that it is not economically feasible to repair, remodel, or redesign the structures for other use.

Receipts from the sale of such structures shall be deposited in the state general fund.

Source: SL 1989, ch 21, § 19; SL 2011, ch 1 (Ex. Ord. 11-1), § 104, eff. Apr. 12, 2011; SL 2012, ch 13, § 7.



§ 1-36A-1.20 Authority to use institutional personnel or inmates for certain projects.

1-36A-1.20. Authority to use institutional personnel or inmates for certain projects. The Department of Human Services and the Department of Social Services may expend any moneys appropriated by the Legislature for maintenance, repair, remodeling, modernization, and replacement projects by using institutional personnel or inmates if the secretaries determine that such use is practicable.

Source: SL 1989, ch 21, § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 104, eff. Apr. 12, 2011; SL 2012, ch 13, § 8.



§ 1-36A-1.21 Secretary to prescribe management of institutions and manner of accounting.

1-36A-1.21. Secretary to prescribe management of institutions and manner of accounting. The secretary of human services shall prescribe the management of the institutions under the department's control, and such manner of keeping the accounts thereof so that all property belonging to the state can be readily ascertained at any time from the books and accounts thereof, and shall provide a method of identification of all property belonging to the state in any of such institutions.

Source: SL 1989, ch 21, § 21.



§ 1-36A-1.22 Promulgation of rules for discipline and order of institutions and management.

1-36A-1.22. Promulgation of rules for discipline and order of institutions and management. The Department of Human Services and the Department of Social Services may promulgate rules pursuant to chapter 1-26 for the discipline and order of any of its institutions and the management thereof, and the officers and employees of such institutions shall comply with all directions and rules of the departments.

Source: SL 1989, ch 21, § 22; SL 2011, ch 1 (Ex. Ord. 11-1), § 104, eff. Apr. 12, 2011.



§ 1-36A-1.23 Disbursements accruing to and for benefit of patients.

1-36A-1.23. Disbursements accruing to and for benefit of patients. The Department of Human Services and the Department of Social Services may receive and disburse from social security benefits, retirement annuities, and such other funds as may accrue to patients in residence at institutions under jurisdiction of the departments. Such disbursement shall be made for the benefit of the patient.

Source: SL 1989, ch 21, § 23; SL 2011, ch 1 (Ex. Ord. 11-1), § 104, eff. Apr. 12, 2011.



§ 1-36A-1.24 Examination of institutions--Secretary to have free access.

1-36A-1.24. Examination of institutions--Secretary to have free access. The secretary of human services may examine the condition of any institution under the department's control, financially or otherwise; examine the methods of instruction and treatment and management of patients, the official conduct of all officers and employees, the condition of the buildings, grounds and other property, and all other matters pertaining to the functioning and management of the institution. For these purposes the secretary shall have free access to the grounds, buildings, and all books and papers relating to the institution, and all persons connected with the institution shall give such information and open such facilities for inspection as the secretary may require, and any neglect or refusal on the part of any officer, employee, or person connected with an institution to comply with the requirements of this section is sufficient cause for removal. The secretary may administer oaths and examine any person in relation to any matter connected with the inquiries authorized by this chapter.

Source: SL 1989, ch 21, § 24; SL 2012, ch 13, § 9.



§ 1-36A-1.25 Legal investigation or action by attorney general--Procedure.

1-36A-1.25. Legal investigation or action by attorney general--Procedure. If, in the opinion of the secretary of human services, any matter in regard to the management of any institution under the department's control, or any matter in regard to any patient of any institution under the department's control, requires legal investigation or action of any kind, the secretary shall notify the attorney general, who shall investigate and take any actions the attorney general considers necessary and proper, and report any actions taken and the results thereof to the secretary without delay.

Source: SL 1989, ch 21, § 25; SL 2012, ch 13, § 10.



§ 1-36A-1.26 Transferred.

1-36A-1.26. Transferred to § 1-36-25.



§ 1-36A-2 Repealed.

1-36A-2. Repealed by SL 1989, ch 21, § 30.



§ 1-36A-3 Division of Rehabilitation Services--Division of Service to the Blind and VisuallyImpaired.

1-36A-3. Division of Rehabilitation Services--Division of Service to the Blind and Visually Impaired. There is hereby created within the Department of Human Services the following divisions:

(1) The Division of Rehabilitation Services, which is the state agency to administer the state vocational rehabilitation plan to provide rehabilitation services to individuals except persons who are blind or visually impaired; and

(2) The Division of Service to the Blind and Visually Impaired, which is the state agency to administer the state vocational rehabilitation plan to provide rehabilitation services to persons who are blind or visually impaired.
Source: SL 1977, ch 226, § 2; SL 1989, ch 21, § 31; SL 2012, ch 13, § 11.



§ 1-36A-3.1 to 1-36A-3.3. Repealed.

1-36A-3.1 to 1-36A-3.3. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), §§ 106 to 108, eff. Apr. 12, 2011.



§ 1-36A-4 Appointment of division directors.

1-36A-4. Appointment of division directors. The head of the Division of Rehabilitation Services and the head of the Division of Service to the Blind and Visually Impaired are the directors of each and shall be appointed by the secretary of human services in accordance with § 1-32-6.

Source: SL 1977, ch 226, § 4; SL 1989, ch 21, § 32.



§ 1-36A-5 Board of Vocational Rehabilitation created.

1-36A-5. Board of Vocational Rehabilitation created. There is hereby created a Board of Vocational Rehabilitation.

Source: SL 1977, ch 226, § 3; SL 1993, ch 20, § 1; SL 2001, ch 15, § 1.



§ 1-36A-6 Repealed.

1-36A-6. Repealed by SL 2012, ch 13, § 12.



§ 1-36A-7 Performance of functions of certain former agencies.

1-36A-7. Performance of functions of certain former agencies. The Department of Human Services shall, under the direction and control of the secretary of human services, perform all the functions of the following former agencies:

(1) The Division of Service to the Blind and Visually Impaired, created by chapter 28-10;

(2) The Division of Vocational Rehabilitation, created by chapter 28-9; and

(3) The disability determination services program in chapter 28-11.
Source: SL 1973, ch 2, §§ 74, 75, 77; SDCL Supp, § 1-36-9; SL 1974, ch 3, § 18; SL 1977, ch 226, § 5; SL 1989, ch 21, § 34; SL 2011, ch 2, § 109.



§ 1-36A-8 Repealed.

1-36A-8. Repealed by SL 2012, ch 14, § 1.



§ 1-36A-9 Repealed.

1-36A-9. Repealed by SL 1990, ch 213, § 4.



§ 1-36A-10 Repealed.

1-36A-10. Repealed by SL 2012, ch 14, § 2.



§ 1-36A-10.1 Registration of certified interpreters--Annual renewal--Fees.

1-36A-10.1. Registration of certified interpreters--Annual renewal--Fees. The Department of Human Services shall register and renew the registration annually of any person certified in accordance with § 1-36A-10.4 or 1-36A-10.5 who demonstrates compliance with §§ 1-36A-10.1 to 1-36A-16, inclusive, and who pays the applicable fees unless good cause exists to deny the registration.

Source: SL 1993, ch 21, § 1; SL 1997, ch 14, § 1; SL 2006, ch 6, § 6; SL 2012, ch 13, § 13.



§ 1-36A-10.2 Interpreting defined.

1-36A-10.2. Interpreting defined. For the purposes of §§ 1-36A-10.1 to 1-36A-16, inclusive, the term, interpreting, means the process of providing accessible communication between and among persons who are deaf or hard-of-hearing and those who are hearing. This process includes communication between American Sign Language and English. Interpreting may involve various other modalities that involve visual, gestural, and tactile methods.

Source: SL 2006, ch 6, § 1.



§ 1-36A-10.3 Certification and registration required for interpreters receiving remuneration--Violation as misdemeanor.

1-36A-10.3. Certification and registration required for interpreters receiving remuneration--Violation as misdemeanor. No person may do any of the following with respect to providing interpreting services for any person who is deaf or hard-of-hearing for a fee or other remuneration unless certified pursuant to § 1-36A-10.4 or 1-36A-10.5 and registered with the Department of Human Services:

(1) Engage in the practice of, or offer to engage in the practice of, interpreting;

(2) Use the title, interpreter, in connection with the person's name; or

(3) Use the title, interpreter, in advertisements or descriptions.

A violation of this section is a Class 2 misdemeanor.

Source: SL 2006, ch 6, § 2.



§ 1-36A-10.4 Provisional certification.

1-36A-10.4. Provisional certification. The Department of Human Services may issue provisional certification to a person who:

(1) Has graduated from a postsecondary degree program of two years or more accredited in interpreter preparation or interpreter education;

(2) Participates in a department approved plan of up to five years in preparation for national testing that includes continuing education units and mentoring; and

(3) Registers annually with the department.

Provisional certification may be granted for no more than five years.

Source: SL 2006, ch 6, § 3.



§ 1-36A-10.5 Certain certifications recognized--Competency standards--Annual registration.

1-36A-10.5. Certain certifications recognized--Competency standards--Annual registration. Any person may be certified if the person is certified by, and in good standing with, at least one of the following and the Department of Human Services finds such certification has met minimum competency standards as established by rules promulgated pursuant to chapter 1-26:

(1) Certified by the Registry of Interpreters for the Deaf;

(2) Certified by the National Association of the Deaf;

(3) Certified by the Educational Interpreters Proficiency Assessment with a score of at least 3.5; or

(4) Certified by the Department of Human Services prior to July 1, 2006.

A person certified pursuant to subdivision (4) may continue this certification only if the person completes eighty continuing education contact hours every four years, remains in good standing with the department, and registers annually with the department. Any person certified pursuant to this section shall register annually with the department.

Source: SL 2006, ch 6, § 4; SL 2010, ch 11, § 1.



§ 1-36A-10.6 Exception for interpreting during religious service.

1-36A-10.6. Exception for interpreting during religious service. Any person may engage in interpreting during the worship service of any religious organization without being certified pursuant to § 1-36A-10.4 or 1-36A-10.5 and registered with the Department of Human Services.

Source: SL 2006, ch 6, § 5.



§ 1-36A-11 Registry of certified interpreters.

1-36A-11. Registry of certified interpreters. The Department of Human Services shall maintain, and publish, and make available upon request a registry of all certified interpreters and their respective levels of qualification.

Source: SL 1987, ch 25, § 1; SL 1992, ch 17, § 1; SL 1993, ch 21, § 2; SL 1996, ch 17, § 1; SL 1997, ch 14, § 2; SL 2001, ch 14, § 1; SL 2006, ch 6, § 7.



§ 1-36A-12 Promulgation of rules concerning interpreters.

1-36A-12. Promulgation of rules concerning interpreters. The Department of Human Services may promulgate rules pursuant to chapter 1-26 to establish continuing education requirements for individuals registered with the department pursuant to subdivision 1-36A-10.5(4), to establish qualifications, continuing education requirements, extension or exception options to continuing education requirements, mentoring requirements, and requirements for an approved plan for provisional certification pursuant to § 1-36A-10.4, to establish qualifications for interpreters serving in medical, educational, or legal settings, to establish a code of professional conduct and standard of practice, and to establish a procedure for discipline.

Source: SL 1987, ch 25, § 2; SL 1992, ch 17, § 2; SL 1993, ch 21, § 3; SL 1997, ch 14, § 3; SL 2006, ch 6, § 8; SL 2010, ch 11, § 2.



§ 1-36A-13 Fund for registration of interpreters for the deaf.

1-36A-13. Fund for registration of interpreters for the deaf. The fund for certification of interpreters for the deaf in the state treasury is renamed the fund for registration of interpreters for the deaf. All fees received by the Department of Human Services and money collected under § 1-36A-15 shall be deposited in the fund. Any money in the fund is continuously appropriated to the department for expenses incurred in the provisional certification and registration of interpreters for the deaf and may be expended by the secretary of human services.

Source: SL 1993, ch 21, § 4; SL 1997, ch 14, § 4; SL 2006, ch 6, § 9.



§ 1-36A-14 Expenditure of surplus funds.

1-36A-14. Expenditure of surplus funds. Any balance of fees received by the Department of Human Services after payment of compensation and expenditures may be expended by the secretary of human services only in administering §§ 1-36A-10.1 to 1-36A-16, inclusive.

Source: SL 1993, ch 21, § 5; SL 1997, ch 14, § 5; SL 2006, ch 6, § 10.



§ 1-36A-15 Fees for provisional certification and registration.

1-36A-15. Fees for provisional certification and registration. The Department of Human Services shall promulgate rules pursuant to chapter 1-26 to establish the following nonrefundable fees for provisional certification and registration:

(1) For provisional certification, not more than three hundred twenty-five dollars;

(2) For initial registration, not more than fifty dollars;

(3) For annual renewal of registration, not more than thirty-five dollars;

(4) For effecting a name change upon the records of a registrant, not more than ten dollars;

(5) For issuing a duplicate registration, not more than ten dollars; and

(6) For initial registration and annual renewal of persons certified pursuant to subdivision 1-36A-10.5(4), not more than seventy-five dollars .
Source: SL 1993, ch 21, § 6; SL 1997, ch 14, § 6; SL 2001, ch 16, § 1; SL 2006, ch 6, § 11.



§ 1-36A-16 Certain practices not prohibited.

1-36A-16. Certain practices not prohibited. The provisions of §§ 1-36A-10.1 to 1-36A-15, inclusive, do not prohibit:

(1) Any signing assistance in a medical emergency until the assistance of a certified interpreter is obtained;

(2) The practice of interpreting, if directly supervised by a certified interpreter, included in a program of study by a student enrolled in an approved program for the preparation of interpreters for the deaf;

(3) The practice of a legally qualified interpreter for the deaf from another state employed by the United States government and performing official duty in this state; and

(4) The practice of interpreting in this state by an interpreter for the deaf currently licensed in another state, territory, or foreign country who is present in this state to lecture relative to the practice of interpreting for a period of not more than twenty days.
Source: SL 1993, ch 21, § 7; SL 2006, ch 6, § 12.



§ 1-36A-17 Repealed.

1-36A-17. Repealed by SL 2000, ch 8.



§ 1-36A-18 Establishment of interpreter mentoring program for interpreters for the deaf.

1-36A-18. Establishment of interpreter mentoring program for interpreters for the deaf. The Department of Human Services shall establish and administer a state-wide interpreter mentoring program for interpreters for the deaf. The program may be implemented through contracts with public and private organizations that provide services to persons who are deaf or hearing impaired.

Source: SL 1993, ch 22, § 2.



§ 1-36A-19 Repealed.

1-36A-19. Repealed by SL 2006, ch 6, § 13.



§ 1-36A-20 to 1-36A-24. Repealed.

1-36A-20 to 1-36A-24. Repealed by SL 2012, ch 23, § 10.






Chapter 37 - Department of Labor and Regulation

§ 1-37-1 Department of Labor and Regulation created--Secretary as head.

1-37-1. Department of Labor and Regulation created--Secretary as head. There is hereby created a Department of Labor and Regulation. The head of the Department of Labor and Regulation is the secretary of labor and regulation who shall be appointed and serve pursuant to the provisions of the Constitution of the State of South Dakota, Article IV, § 9.

Source: SL 1973, ch 2, § 87; SL 1975, ch 5, § 13; SL 2008, ch 276, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 32, eff. Apr. 12, 2011.



§ 1-37-2 Department of Labor functions and duties transferred.

1-37-2. Department of Labor functions and duties transferred. The functions and programs of the former Department of Labor and the duties of the secretary of labor are transferred to the Department of Labor and Regulation and the secretary of labor and regulation.

Source: SL 1973, ch 2, § 88; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-3 Administration of Titles 60, 61, and 62.

1-37-3. Administration of Titles 60, 61, and 62. The Department of Labor and Regulation shall, under the direction and control of the secretary of labor and regulation, administer the provisions of Titles 60, 61, and 62.

Source: SL 1973, ch 2, § 90; SL 2008, ch 276, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-4 Administrative functions performed for advisory councils.

1-37-4. Administrative functions performed for advisory councils. The Department of Labor and Regulation shall, under the direction and control of the secretary of labor and regulation, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the following advisory councils:

(1) The state workers' compensation advisory council;

(2) The unemployment insurance advisory council.
Source: SL 1973, ch 2, §§ 91, 92; SL 2008, ch 276, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-5 Repealed.

1-37-5. Repealed by SL 2008, ch 276, § 4.



§ 1-37-6 Division of Human Rights transferred--Commission on Human Rights transferred.

1-37-6. Division of Human Rights transferred--Commission on Human Rights transferred. The Division of Human Rights and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Division of Human Rights. The Commission on Human Rights created by § 20-13-2 shall continue to perform its functions on issues concerning human rights and is transferred to the Department of Labor and Regulation.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 30; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-6.1 Director of human rights as head of division_Appointment and removal.

1-37-6.1. Director of human rights as head of division--Appointment and removal. The head of the Division of Human Rights of the Department of Labor and Regulation is the director of human rights. The director of human rights shall be subject to appointment and removal in accordance with the provisions of § 1-32-6 concerning the appointment of division directors.

Source: SL 1973, ch 2, § 64; SL 2003, ch 272 (Ex. Ord. 03-1), § 91; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 1-35-13.



§ 1-37-6.2 Administrative functions performed for Commission of Human Rights.

1-37-6.2. Administrative functions performed for Commission of Human Rights. The Division of Human Rights shall, under the direction and control of the director of human rights, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the Commission of Human Rights created by chapter 20-13.

Source: SL 1973, ch 2, § 65; SDCL § 1-35-14.



§ 1-37-7 Repealed.

1-37-7. Repealed by SL 2006, ch 231, § 1.



§ 1-37-8 Board of Technical Professions transferred.

1-37-8. Board of Technical Professions transferred. The Board of Technical Professions, created by chapter 36-18A, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Technical Professions.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 47; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-9 Electrical Commission transferred.

1-37-9. Electrical Commission transferred. The Electrical Commission, created by chapter 36-16, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Electrical Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 48; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-10 Plumbing Commission transferred.

1-37-10. Plumbing Commission transferred. The Plumbing Commission, created by chapter 36-25, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Plumbing Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 49; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-11 Board of Accountancy transferred.

1-37-11. Board of Accountancy transferred. The Board of Accountancy, created by chapter 36-20B, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Accountancy.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 51; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-12 Board of Barber Examiners transferred.

1-37-12. Board of Barber Examiners transferred. The Board of Barber Examiners, created by chapter 36-14, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Barber Examiners.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 52; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-13 Cosmetology Commission transferred.

1-37-13. Cosmetology Commission transferred. The Cosmetology Commission, created by chapter 36-15, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Cosmetology Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 53; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-14 Division of Banking transferred.

1-37-14. Division of Banking transferred. The Division of Banking created by chapter 51A-2 and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Banking.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 36, eff. Apr. 12, 2011.



§ 1-37-15 South Dakota State Banking Commission transferred.

1-37-15. South Dakota State Banking Commission transferred. The South Dakota State Banking Commission created by 51A-2 and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the South Dakota State Banking Commission.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 37, eff. Apr. 12, 2011.



§ 1-37-16 Division of Securities transferred.

1-37-16. Division of Securities transferred. The Division of Securities and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Securities.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 38, eff. Apr. 12, 2011.



§ 1-37-17 Division of Insurance transferred.

1-37-17. Division of Insurance transferred. The Division of Insurance created by chapter 58-2 and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Insurance.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 39, eff. Apr. 12, 2011.



§ 1-37-18 Real Estate Commission transferred.

1-37-18. Real Estate Commission transferred. The Real Estate Commission, created by chapter 36-21A, and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Real Estate Commission.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 41, eff. Apr. 12, 2011.



§ 1-37-19 Abstractors Board of Examiners transferred.

1-37-19. Abstractors Board of Examiners transferred. The Abstractors Board of Examiners, created by chapter 36-13, and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Abstractors Board of Examiners.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 42, eff. Apr. 12, 2011.



§ 1-37-20 Appraiser Certification Program transferred.

1-37-20. Appraiser Certification Program transferred. The Appraiser Certification Program, created by chapter 36-21B, and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Appraiser Certification Program.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 43, eff. Apr. 12, 2011.



§ 1-37-21 Administrative functions performed for subordinate divisions.

1-37-21. Administrative functions performed for subordinate divisions. The Department of Labor and Regulation shall, under the direction and control of the secretary of labor and regulation, perform all administrative functions (as defined in § 1-32-1) of the following divisions:

(1) The Division of Banking, created by chapter 51A-2;

(2) The Division of Securities;

(3) The Division of Insurance, created by chapter 58-2.
This section does not apply to the special budgetary functions (as defined in § 1-32-1) of the State Banking Commission created by chapter 51A-2.

Source: SL 1973, ch 2, §§ 43, 46, 48; SL 1973, ch 290, § 2; SL 1974, ch 3, § 12; SL 1982, ch 17, § 39; SL 1989, ch 30, § 7; SL 1991, ch 391, § 15; SL 2003, ch 272 (Ex. Ord. 03-1), § 85; SL 2011, ch 1 (Ex. Ord. 11-1), § 99, eff. Apr. 12, 2011; SDCL § 1-35-4.






Chapter 38 - Department of Environmental Protection [Transferred]

CHAPTER 1-38

DEPARTMENT OF ENVIRONMENTAL PROTECTION [TRANSFERRED]

[Repealed by SL 1979, ch 354, § 17; superseded and transferred to Chapter 1-40]



Chapter 39 - Department of Game, Fish and Parks

§ 1-39-1 Department continued.

1-39-1. Department continued. The Department of Game, Fish and Parks is hereby continued.

Source: SL 1973, ch 2, § 107; SL 1973, ch 264, § 6.



§ 1-39-2 Secretary as head of department.

1-39-2. Secretary as head of department. The head of the Department of Game, Fish and Parks is the secretary of the Department of Game, Fish and Parks.

Source: SL 1973, ch 2, § 108; SL 1973, ch 264, § 7.



§ 1-39-2.1 Nomination of persons for position of secretary of game, fish and parks.

1-39-2.1. Nomination of persons for position of secretary of game, fish and parks. In addition to the other functions and responsibilities of the Game, Fish and Parks Commission, the commission shall nominate, not less than three persons for the position of secretary of game, fish and parks, who shall be appointed by and serve at the pleasure of the Governor.

Source: SL 1987, ch 392 (Ex. Ord. 87-3), § 17; SDCL § 1-32-3.1.



§ 1-39-3 Qualifications of secretary.

1-39-3. Qualifications of secretary. The secretary of the Department of Game, Fish and Parks shall be qualified by training and experience to administer the programs of the department and shall have such other qualifications as may be specified by statute.

Source: SL 1973, ch 2, § 110.



§ 1-39-4 Agencies constituting department.

1-39-4. Agencies constituting department. The Department of Game, Fish and Parks shall consist of the agencies named in this chapter and such other agencies as may be created by law, executive order, or administrative action and placed within the department.

Source: SL 1973, ch 2, § 111.



§ 1-39-5 Functions of department.

1-39-5. Functions of department. The Department of Game, Fish and Parks shall, under the direction and control of the secretary of the Department of Game, Fish and Parks, perform:

(1) All administrative functions except special budgetary functions (as defined in § 1-32-1) of the Game, Fish and Parks Commission, created by chapter 41-2;

(2) All the functions of the former Department of Game, Fish and Parks, created by chapter 41-2, except that the Game, Fish and Parks Commission shall, in accordance with § 41-2-1.2, retain and perform the quasi-legislative, quasi-judicial, and special budgetary functions (as defined in § 1-32-1) of the department and the function of generally advising the department on its programs.
Source: SL 1973, ch 2, §§ 112, 113.






Chapter 40 - Department of Environment and Natural Resources

§ 1-40-1 Department renamed.

1-40-1. Department renamed. The former Department of Natural Resource Development, also formerly known as the Department of Water and Natural Resources, is hereby continued as the Department of Environment and Natural Resources.

Source: SL 1973, ch 2, § 114; SL 1979, ch 354, § 18; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-2 Secretary as head of department.

1-40-2. Secretary as head of department. The head of the Department of Environment and Natural Resources is the secretary of environment and natural resources.

Source: SL 1973, ch 2, § 115; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-3 Qualifications of secretary.

1-40-3. Qualifications of secretary. The secretary of the Department of Environment and Natural Resources shall be qualified by training and experience to administer the programs of the Department of Environment and Natural Resources and shall have such other qualifications as may be specified by statute.

Source: SL 1973, ch 2, § 117; SL 1991, ch 17, (Ex. Ord. 91-4), § 17.



§ 1-40-4 Divisions constituting department.

1-40-4. Divisions constituting department. The Department of Environment and Natural Resources shall consist of such divisions as the secretary determines in accordance with § 1-32-4.

Source: SL 1973, ch 2, § 118; SL 1991, ch 17 (Ex. Ord. 91-4), § 18.



§ 1-40-4.1 Limitation on stringency of certain rules.

1-40-4.1. Limitation on stringency of certain rules. No rule that has been promulgated pursuant to Title 34A, 45, 46, or 46A may be more stringent than any corresponding federal law, rule, or regulation governing an essentially similar subject or issue.

Source: SL 1992, ch 254, § 100.



§ 1-40-5 Board of Water and Natural Resources created--Functions--Appointment and termsof members.

1-40-5. Board of Water and Natural Resources created--Functions--Appointment and terms of members. The Board of Natural Resource Development is abolished. There is created a Board of Water and Natural Resources. The board shall perform all functions exercised by the former Board of Natural Resource Development. The Board of Water and Natural Resources shall consist of seven members not all of the same political party and appointed by the Governor for four-year terms. The terms of members of the Board of Water and Natural Resources who are first appointed after the effective date of this order shall be: one appointed for a term of one year; two appointed for a term of two years; two for a term of three years; and two for a term of four years, and such initial terms shall be designated by the Governor. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1973, ch 2, § 120; SL 1979, ch 354, §§ 18, 19.



§ 1-40-6 Officers of board--Quorum--Removal of members.

1-40-6. Officers of board--Quorum--Removal of members. The Board of Water and Natural Resources shall annually elect from its members such officers as it deems advisable. A majority of the board members constitutes a quorum. The members are removable for cause only.

Source: SL 1973, ch 2, § 120; SL 1974, ch 3, § 37; SL 2011, ch 165, § 1.



§ 1-40-7 State geologist--Duties.

1-40-7. State geologist--Duties. The secretary of the Department of Environment and Natural Resources may employ a geologist with an advanced degree in geology as state geologist. The state geologist shall act as advisor to the secretary in all matters pertaining to geology, hydrology, and natural history and, particularly, conduct research to evaluate the natural resources of the state.

Source: SL 1973, ch 2, § 119; SL 1991, ch 17 (Ex. Ord. 91-4), § 20.



§ 1-40-7.1 Performance of functions of state geologist relating to oil and gas conservation.

1-40-7.1. Performance of functions of state geologist relating to oil and gas conservation. The functions of the state geologist relative to oil and gas conservation, pursuant to chapter 45-9, are transferred to the Department of Environment and Natural Resources and the secretary of environment and natural resources.

Source: SL 1984, ch 343, § 24; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-8 Superseded.

1-40-8. Superseded.



§ 1-40-9 Performance of administrative functions of conservancy district board.

1-40-9. Performance of administrative functions of conservancy district board. Except as provided in § 1-40-10, the Department of Environment and Natural Resources shall, under the direction and control of the secretary of environment and natural resources, perform all the functions of the former board of directors of the South Dakota Conservancy District, created by chapter 46A-2.

Source: SL 1973, ch 2, §§ 122, 123; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-10 Performance of nonadministrative functions of conservancy district board.

1-40-10. Performance of nonadministrative functions of conservancy district board. The Board of Water and Natural Resources created by this chapter shall perform all quasi-legislative, quasi-judicial, advisory, and special budgetary functions (as defined in § 1-32-1) of the former board of directors of the South Dakota Conservancy District, created by chapter 46A-2.

Source: SL 1973, ch 2, §§ 122, 123; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2004, ch 17, § 5.



§ 1-40-11 Performance of administrative development functions of Water ResourcesCommission.

1-40-11. Performance of administrative development functions of Water Resources Commission. Except as provided in § 1-40-12, the Department of Environment and Natural Resources shall, under the direction and control of the secretary of environment and natural resources, perform all the functions of the former Water Resources Commission relating to assisting and joining in arrangements or activities to promote water and related land development.

Source: SL 1973, ch 2, § 124; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-12 Performance of nonadministrative development functions of former Water ResourcesCommission.

1-40-12. Performance of nonadministrative development functions of former Water Resources Commission. The Board of Water and Natural Resources created by this chapter shall perform all quasi-legislative, quasi-judicial, advisory, and special budgetary functions (as defined in § 1-32-1) of the former Water Resources Commission relating to assisting and joining in arrangements or activities to promote water and related land development.

Source: SL 1973, ch 2, § 124; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2005, ch 10, § 38.



§ 1-40-13 Performance of administrative functions of Water Management Board.

1-40-13. Performance of administrative functions of Water Management Board. The Department of Environment and Natural Resources shall, under the direction and control of the secretary of environment and natural resources, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the Water Management Board.

Source: SL 1973, ch 2, § 124; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-14 Omitted.

1-40-14. Omitted.



§ 1-40-15 Water Management Board created--Appointment and terms of members.

1-40-15. Water Management Board created--Appointment and terms of members. There is created a Water Management Board within the Department of Environment and Natural Resources. The board shall consist of seven members to be appointed by the Governor for a term of four years, and no more than four members shall be of the same political party. The terms of members of the Water Management Board who are first appointed after the effective date of this order shall be: two appointed for a term of one year; two appointed for a term of two years; two for a term of three years; and one for a term of four years, and such initial terms are to be designated by the Governor. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1979, ch 354, §§ 24, 25; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-16 Qualifications of Water Management Board members.

1-40-16. Qualifications of Water Management Board members. One member of the Water Management Board shall be appointed to represent the public at large. One member shall be a person who holds a valid South Dakota well driller's license and is a South Dakota resident. One member shall be experienced in municipal government and operations. One member shall be experienced in irrigation methods and techniques. One member shall have knowledge of the concerns of domestic water users. One member shall be experienced in the area of industrial uses of water. One member shall represent fish and wildlife interests.

Source: SL 1979, ch 354, § 26; SL 1995, ch 11, § 1.



§ 1-40-17 Quorum of Water Management Board.

1-40-17. Quorum of Water Management Board. A majority of the appointed members of the Water Management Board constitutes a quorum. A majority of those present and voting is sufficient to perform official functions of the board.

Source: SL 1979, ch 354, § 27; SL 2011, ch 165, § 2.



§ 1-40-18 Officers of Water Management Board--Meetings.

1-40-18. Officers of Water Management Board--Meetings. The Water Management Board shall annually elect a chairman and other necessary officers. The board shall meet at least four times a year upon the call of the chairman or the secretary of the Department of Environment and Natural Resources.

Source: SL 1979, ch 354, § 28; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-19 Functions of Water Management Board.

1-40-19. Functions of Water Management Board. The Water Management Board shall perform all functions exercised by the former State Water Rights Commission. The Water Management Board shall perform the quasi-legislative, quasi-judicial, and special budgetary functions pursuant to chapters 34A-2 and 34A-3, and all advisory functions relating to water quality and water hygiene, except such functions as are specifically conferred by law upon the secretary.

Source: SL 1979, ch 354, §§ 24, 29; SL 1993, ch 257, § 10.



§ 1-40-20 Water pollution control powers.

1-40-20. Water pollution control powers. The secretary of environment and natural resources and the Water Management Board shall, respectively, exercise the powers vested in the secretary of environmental protection and the Board of Environmental Protection by chapter 34A-2 with respect to control of water pollution.

Source: SL 1973, ch 280, § 7; SDCL Supp, § 1-38-7; SL 1979, ch 354, §§ 20, 24; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-20.1 Performance of functions of Water Management Board relating to water pollutioncontrol grants, community water systems grants, and lake protection grants.

1-40-20.1. Performance of functions of Water Management Board relating to water pollution control grants, community water systems grants, and lake protection grants. The functions of the Water Management Board pursuant to §§ 34A-2-86 and 34A-2-87, relating to water pollution control grants, community water systems grants, and lake protection grants, respectively, are transferred to the Board of Water and Natural Resources.

Source: SL 1981, ch 374, § 17; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1993, ch 34, § 2.



§ 1-40-21 Administrative functions performed for Board of Certification of Water SystemsOperators--Advisory functions.

1-40-21. Administrative functions performed for Board of Certification of Water Systems Operators--Advisory functions. The Department of Environment and Natural Resources shall, under the direction and control of the secretary of environment and natural resources, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the board of certification of water supply and waste-water system operators, created by chapter 34A-3. The board shall continue its advisory function pursuant to chapter 34A-3.

Source: SL 1973, ch 2, §§ 104, 106; SDCL, § 1-38-8; SL 1975, ch 23, § 5; SL 1979, ch 354, §§ 20, 22; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-22 Environmental protection functions of department and secretary.

1-40-22. Environmental protection functions of department and secretary. The Department of Environment and Natural Resources and the secretary of environment and natural resources shall perform the functions of the former Department of Environmental Protection and the former secretary of environmental protection pursuant to chapters 34A-2, 34A-3, and 34A-9.

Source: SL 1979, ch 354, § 20; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-23 Water quality and hygiene functions.

1-40-23. Water quality and hygiene functions. The secretary of the Department of Environment and Natural Resources shall perform the functions of the former secretary of the Department of Environmental Protection, relating to the divisions of water quality and water hygiene, pursuant to chapters 34A-2, 34A-3, and 34A-9.

Source: SL 1979, ch 354, § 21; SL 1991, ch 17 (Ex. Ord. 91-4), § 19.



§ 1-40-24 Transfer of functions relating to air quality and solid waste, radiation monitoring,mineral exploration, and control of hazardous materials and wastes.

1-40-24. Transfer of functions relating to air quality and solid waste, radiation monitoring, mineral exploration, and control of hazardous materials and wastes. The functions of the Department of Health, the secretary of health, and the director of the Division of Environmental Health pursuant to chapters 34A-1 and 34A-6, their functions relating to radiation monitoring and control for mineral exploration, mining, milling, and processing pursuant to chapter 34-21, and their functions dealing with the generation, transportation, treatment, storage, and disposal of hazardous materials and wastes are transferred to the department and secretary of environment and natural resources. The personnel and budget of the Division of Environmental Health are transferred to the Department of Environment and Natural Resources.

Source: SL 1981, ch 374, § 25; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-25 Board of Minerals and Environment--Composition--Appointment and terms ofmembers.

1-40-25. Board of Minerals and Environment--Composition--Appointment and terms of members. The Board of Minerals and Environment consists of nine members appointed by the Governor, not all of whom may be from the same political party. The terms of the members of the board are for four years. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1981, ch 374, §§ 19 to 22; SDCL Supp, § 1-43-7.1; SL 2011, ch 165, § 3.



§ 1-40-25.1 Board of Minerals and Environment composed in conformance with Clean Air Act.

1-40-25.1. Board of Minerals and Environment composed in conformance with Clean Air Act. In addition to the provisions of § 1-40-25, the Board of Minerals and Environment shall be composed in conformance with the requirement of the Clean Air Act § 128 (42 USC § 7428) as amended to January 1, 1995, for all permits and enforcement orders initiated under chapter 34A-1.

Source: SL 1995, ch 318 (Ex. Ord. 95-2), § 15.



§ 1-40-26 Officers of Board of Minerals and Environment--Quorum--Meetings.

1-40-26. Officers of Board of Minerals and Environment--Quorum--Meetings. The Board of Minerals and Environment shall annually elect from its members such officers as it deems advisable. A majority of the board members constitutes a quorum. The board shall hold meetings at the call of the chair or a majority of the members, but at least one meeting shall be held every three months.

Source: SL 1973, ch 2, § 100; SL 1974, ch 3, § 37; SDCL Supp, §§ 1-38-5, 1-43-8; SL 2011, ch 165, § 4.



§ 1-40-27 Rejection of applications for certain environmental protection, mining, oil, and gaspermits.

1-40-27. Rejection of applications for certain environmental protection, mining, oil, and gas permits. The secretary may reject an application for any permit filed pursuant to Title 34A or 45, including any application by any concentrated swine feeding operation for authorization to operate under a general permit, upon making a specific finding that:

(1) The applicant is unsuited or unqualified to perform the obligations of a permit holder based upon a finding that the applicant, any officer, director, partner, or resident general manager of the facility for which application has been made:

(a) Has intentionally misrepresented a material fact in applying for a permit;

(b) Has been convicted of a felony or other crime involving moral turpitude;

(c) Has habitually and intentionally violated environmental laws of any state or the United States which have caused significant and material environmental damage;

(d) Has had any permit revoked under the environmental laws of any state or the United States; or

(e) Has otherwise demonstrated through clear and convincing evidence of previous actions that the applicant lacks the necessary good character and competency to reliably carry out the obligations imposed by law upon the permit holder; or

(2) The application substantially duplicates an application by the same applicant denied within the past five years which denial has not been reversed by a court of competent jurisdiction. Nothing in this subdivision may be construed to prohibit an applicant from submitting a new application for a permit previously denied, if the new application represents a good faith attempt by the applicant to correct the deficiencies that served as the basis for the denial in the original application.

All applications filed pursuant to Titles 34A and 45 shall include a certification, sworn to under oath and signed by the applicant, that he is not disqualified by reason of this section from obtaining a permit. In the absence of evidence to the contrary, that certification shall constitute a prima facie showing of the suitability and qualification of the applicant. If at any point in the application review, recommendation or hearing process, the secretary finds the applicant has intentionally made any material misrepresentation of fact in regard to this certification, consideration of the application may be suspended and the application may be rejected as provided for under this section.

Applications rejected pursuant to this section constitute final agency action upon that application and may be appealed to circuit court as provided for under chapter 1-26.

Source: SL 1991, ch 288, § 1; SL 1993, ch 257, § 3; SL 1997, ch 15, § 1.



§ 1-40-28 Registration for individual permits required by holders of certain general permits.

1-40-28. Registration for individual permits required by holders of certain general permits. General permits issued pursuant to chapter 34A-1, 34A-2, or 34A-6 which, after public notice and opportunity for hearing before the board, are used to regulate a specific category of activities which are conducted statewide, which are similar in design and operation, and which pose relatively low risks to public health and the environment. The secretary and the board shall have the authority to require any person authorized under a general permit to apply for and obtain an individual permit if an operation cannot comply with all the terms of the general permit, if an operation is significantly different from the industry standard in design or operation, if an operation is causing or has the potential to cause a threat to public health or the environment or if a change has occurred in the availability of demonstrated technology for that activity. The secretary shall maintain a list of interested persons for each general permit issued, and shall provide notice to such persons concerning any proposed changes to the terms, content, or conditions of that general permit.

Source: SL 1991, ch 288, § 1A.



§ 1-40-29 Report required following the issuance of uncontested permits.

1-40-29. Report required following the issuance of uncontested permits. Following the issuance of any uncontested permit by the secretary pursuant to chapter 34A-1, 34A-2, 34A-6, 34A-11, 45-6B, 45-6D, or 45-9, the secretary shall give the board having jurisdiction over the permit a report. The report shall identify the activity for which the permit was issued and its location, operator, and proposed duration.

Source: SL 1991, ch 288, § 18.



§ 1-40-30 Establishment of the environment and natural resources fee fund--Source of fund--Administration--Expenditures--Unexpended funds.

1-40-30. Establishment of the environment and natural resources fee fund--Source of fund--Administration--Expenditures--Unexpended funds. There is hereby established in the state treasury the environment and natural resources fee fund. Unless otherwise provided by law, this fund shall consist of all fees imposed pursuant to Titles 34A, 45, 46, and 46A, and chapters 1-40, 10-39B, and 34-44 and legislative appropriations, federal grants, gifts, and civil penalties designated for deposit in the fund. The fund shall be maintained separately and administered by the department to defray the expenses associated with the programs administered by the department and any other purpose authorized by law. Expenditures from the fund shall be budgeted through the normal budget process. Unexpended funds and interest shall remain in the fund until appropriated by the Legislature.

Source: SL 1992, ch 254, § 95; SL 1994, ch 23, § 1.



§ 1-40-31 Full public disclosure of nonconfidential public records--Reproduction--Fee--Waiver--Response time to written requests--Denial of disclosure--Appeals--Promulgation of rules--Attorney's fees and costs for denial of access to hazardouswaste public records.

1-40-31. Full public disclosure of nonconfidential public records--Reproduction--Fee--Waiver--Response time to written requests--Denial of disclosure--Appeals--Promulgation of rules--Attorney's fees and costs for denial of access to hazardous waste public records. Full public inspection and disclosure of all nonconfidential public records relating to the Department of Environment and Natural Resources and those activities within its jurisdiction shall be allowed. The department shall make available for public inspection and disclosure all public records subject to inspection pursuant to § 1-26-2 and chapter 1-27. The department shall provide for the reproduction of all public records subject to inspection and reasonably capable of being reproduced and may impose a fee to recover the reasonable cost of reproduction. Any fee imposed for records reproduction shall be promulgated pursuant to chapter 1-26 and shall provide for fee waiver for public records requests from the press or communications media, public interest groups, educational organizations, and institutions of government. The department shall respond to all written requests for public records within twenty working days of the date when the request was received. The department may deny inspection and disclosure of any public record not subject to inspection under chapter 1-27, or held confidential pursuant to statute or court order. Written notice of denial of inspection or disclosure shall be provided to the person making the request. Such denial or failure by the department to respond within twenty working days shall be considered final agency action and may be appealed to circuit court as provided in chapter 1-26. The secretary, pursuant to chapter 1-26, may promulgate rules to implement the provisions of this section.

Any person denied access to any hazardous waste public record required under chapter 34A-11 may recover in circuit court reasonable attorney's fees and other litigation costs reasonably incurred in an action against the state if the requestor substantially prevails on judicial review.

Source: SL 1992, ch 254, § 96.



§ 1-40-32 Transfer of funds to environment and natural resources fee fund from water andenvironment fund.

1-40-32. Transfer of funds to environment and natural resources fee fund from water and environment fund. On the first of July each year, five hundred thousand dollars or all the interest deposited for the previous year in the water and environment fund established pursuant to § 46A-1-60, whichever is less, shall be transferred from the water and environment fund to the environment and natural resources fee fund established pursuant to § 1-40-30.

Source: SL 1994, ch 23, § 2; SL 2009, ch 13, § 1.



§ 1-40-33 Voluntary environmental audits--Assumption against civil or criminal penalties.

1-40-33. Voluntary environmental audits--Assumption against civil or criminal penalties. An environmental audit is a written, voluntary, internal assessment, evaluation, or review, not required by law, rule, regulation, or permit, that is conducted by a regulated entity or its agent, and initiated by the regulated entity for the purpose of determining compliance with environmental law, rule, regulation, or permit enforced by the department. By completing an environmental audit in compliance with the terms and conditions of §§ 1-40-33 to 1-40-37, inclusive, there shall be a presumption against the imposition of civil or criminal penalties for violations found and disclosed. Nothing in this section authorizes uninterrupted or continuous auditing. An environmental audit may not be used to prevent the department from carrying out its statutory or regulatory functions.

Source: SL 1996, ch 18, § 1.



§ 1-40-34 Application of environmental audit provisions--Discovery of violations.

1-40-34. Application of environmental audit provisions--Discovery of violations. The department may not pursue civil penalties or criminal prosecution for violations found during an environmental audit that are disclosed to the department secretary in writing within thirty days after the violation is found. Violations found by the department prior to the time a regulated entity has disclosed these violations in writing to the department secretary are not covered by the provisions of §§ 1-40-33 to 1-40-37, inclusive. If a state program is required in writing by a federal agency to assess penalties for a violation in order to maintain primacy over a federally-delegated program, or if violations caused damage to human health or the environment, the provisions of §§ 1-40-33 to 1-40-37, inclusive do not apply. If violations are found during an audit and disclosed in writing to the department secretary, the violations must be corrected within sixty days of discovery. If correction is not possible within sixty days, a written compliance schedule shall be negotiated between the department and the regulated entity to correct violations disclosed, unless the violation has been resolved to the satisfaction of the department at the time of the disclosure.

Source: SL 1996, ch 18, § 2.



§ 1-40-35 Environmental audit subject to discovery--Summary of disclosed violation.

1-40-35. Environmental audit subject to discovery--Summary of disclosed violation. The department may not request results of an environmental audit. However, an environmental audit is subject to discovery according to the rules of civil or criminal procedure. If a regulated entity discloses a violation found during an environmental audit, the section of the environmental audit report pertaining to a violation of environmental law, rule, regulation, or permit enforced by the department may be summarized for the purposes of disclosure to the department secretary. The summary shall include the date the violation was found and the entity that conducted the environmental audit.

Documents, communications, compliance data, reports, or other information required to be collected, developed, maintained, or reported to the department according to state law, rule, regulation, or permit are not covered by the provisions of §§ 1-40-33 to 1-40-37, inclusive.

Source: SL 1996, ch 18, § 3.



§ 1-40-36 Use of environmental audit as defense.

1-40-36. Use of environmental audit as defense. An environmental audit may not be used as a defense to a civil or criminal action if a regulated entity:

(1) Has willfully and with knowledge violated state or federal environmental law, rule, regulation, or permit;

(2) Has established a pattern of repeatedly violating environmental law, rule, regulation, permit, order, or compliance schedule within the two years prior to the date of the disclosure;

(3) Has not corrected the violations within sixty days of discovery or according to the negotiated compliance schedule described in §§ 1-40-33 to 1-40-37, inclusive; or

(4) Has been issued a notice of violation resulting in the assessment of a civil penalty within two years before the date of disclosure.
Source: SL 1996, ch 18, § 4.



§ 1-40-37 Removal of regulated entity from environmental audit provisions.

1-40-37. Removal of regulated entity from environmental audit provisions. If abuses of §§ 1-40-33 to 1-40-37, inclusive, occur, the secretary may remove any violation by a regulated entity from the provisions of §§ 1-40-33 to 1-40-37, inclusive, upon entering a finding that the regulated entity has:

(1) Intentionally misrepresented material facts concerning violations disclosed under §§ 1-40-33 to 1-40-37, inclusive, or the nature or extent of any damage to human health or the environment;

(2) Engaged in multiple or continuous self auditing to intentionally avoid liability for violations; or

(3) Initiated a self audit to intentionally avoid liability for violations after the regulated entity's knowledge of imminent discovery.

Within thirty days of the entering of such a finding, the regulated entity shall be afforded an opportunity for a contested case hearing before the secretary on the matter, as provided under chapter 1-26. The final decision of the secretary constitutes final agency action and may be appealed to the circuit and supreme court as provided under chapter 1-26.

Source: SL 1996, ch 18, § 5A.



§ 1-40-38 Promulgation of rules governing inspection of certain concentrated animal feedingoperations.

1-40-38. Promulgation of rules governing inspection of certain concentrated animal feeding operations. The Department of Environment and Natural Resources shall promulgate rules pursuant to chapter 1-26 to establish an inspection and enforcement program or system for any concentrated animal feeding operation that is required to operate under a general or individual water pollution control permit issued under chapter 34A-2 or required to obtain approval of plans and specifications pursuant to § 34A-2-27.

Source: SL 1997, ch 207, § 1.



§ 1-40-39 Electronic signatures permitted on certain documents.

1-40-39. Electronic signatures permitted on certain documents. The department may accept a document with an electronic signature if submitted in that form by the signatory to comply with state environmental regulatory requirements. The department shall provide for the authenticity of each electronic signature by adhering to any standards established by the Bureau of Information and Telecommunications pursuant to §§ 53-12-47 and 53-12-50 or any other standards the department may establish by rules promulgated pursuant to chapter 1-26. Any entity submitting a report to the department as required by the United States Environmental Protection Agency or a state environmental program approved by the United States Environmental Protection Agency may satisfy reporting requirements by cross-media electronic reporting in lieu of paper-based reporting as provided for by the United States Environmental Protection Agency pursuant to the standards promulgated in the Federal Register, Vol. 70, No. 197 (October 13, 2005--40 CFR Parts 3, 9, 51 et al.--Cross-Media Electronic Reporting; Final Rule).

Source: SL 2010, ch 12, § 1.



§ 1-40-40 Establishment of program to separate and recover recyclable materials--Inclusion oflocal government.

1-40-40. Establishment of program to separate and recover recyclable materials--Inclusion of local government. The Department of Environment and Natural Resources shall establish a program to reduce the amount of solid waste generated by state agencies and to promote the separation and recovery of recyclable materials and the procurement of recycled materials and recovered materials by state agencies to include such items as paper, oil, plastics, compost, aggregate, insulation, solvents, and rubber products. Each agency shall participate in the source reduction and recycling program. The Department of Environment and Natural Resources shall also investigate opportunities for the inclusion of local governmental units in the program and shall permit participation of local governmental units in the program if feasible.

Source: SL 1992, ch 254, § 42; SDCL § 5-23-38; SL 2010, ch 31, § 118.



§ 1-40-41 Promulgation of rules for state agency recycling programs.

1-40-41. Promulgation of rules for state agency recycling programs. The Department of Environment and Natural Resources shall promulgate rules pursuant to chapter 1-26 to require each state agency to establish a program for the separation for recycling of all materials listed in § 34A-6-67 or whose disposal is prohibited by rule under §§ 34A-6-59 to 34A-6-92, inclusive, which are generated as waste by the agency. In addition, the rules shall require each agency, in accordance with recommendations made by the Department of Environment and Natural Resources, to establish an agency wastepaper recycling program by July 1, 1993, to ensure the recycling of the wastepaper generated by the agency. All state employees shall practice conservation of paper materials. For the purposes of this section, the term, agency wastepaper, means wastepaper or wastepaper products generated by the agency. The rules promulgated under this section shall provide for the continuation of existing state agency contracts which provide for alternative waste management not including incineration or land burial of agency wastepaper.

Source: SL 1992, ch 254, § 43; SDCL 5-23-39; SL 2010, ch 31, § 118.



§ 1-40-42 Repealed.

1-40-42. Repealed by SL 2012, ch 215, § 29.



§ 1-40-43 Petroleum Release Compensation Board transferred.

1-40-43. Petroleum Release Compensation Board transferred. All functions of the Petroleum Release Compensation Board under chapter 34A-13 including budgeting and administrative support for the petroleum release fund in the former Department of Revenue and Regulation are transferred to the Department of Environment and Natural Resources created by chapter 1-40. The secretary of environment and natural resources shall perform the functions of the former secretary of revenue and regulation, relating to the Petroleum Release Compensation Board. The petroleum release compensation fund board shall continue as an advisory board to the Secretary of Department of Environment and Natural Resources on issues concerning petroleum inspection and release compensation.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 44, eff. Apr. 12, 2011.



§ 1-40-44 Petroleum inspection and release compensation functions transferred.

1-40-44. Petroleum inspection and release compensation functions transferred. All functions of the Department of Transportation under chapter 34A-13 are transferred to the Department of Environment and Natural Resources created by chapter 1-40. The secretary of environment and natural resources shall perform the functions of the former secretary of transportation, relating to chapter 34A-13.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 45, eff. Apr. 12, 2011.






Chapter 41 - Department of Agriculture

§ 1-41-1 Department continued.

1-41-1. Department continued. The Department of Agriculture is hereby continued.

Source: SL 1973, ch 2, § 127.



§ 1-41-2 Secretary as head of department.

1-41-2. Secretary as head of department. The head of the Department of Agriculture is the secretary of agriculture.

Source: SL 1973, ch 2, § 128.



§ 1-41-3 Repealed.

1-41-3. Repealed by SL 2004, ch 26, § 1.



§ 1-41-3.1 Functions of Division of Forestry within Department of Game, Fish and Parkstransferred to Department of Agriculture.

1-41-3.1. Functions of Division of Forestry within Department of Game, Fish and Parks transferred to Department of Agriculture. The functions of forestry pursuant to chapter 41-20 and forest insect and disease control pursuant to chapter 41-21 within the Department of Game, Fish and Parks are hereby transferred under a type 2 transfer, as defined in section 3, chapter 2 of the Session Laws of 1973, to the Department of Agriculture.

Source: SL 1984, ch 276, § 1.



§ 1-41-3.2 Office of agricultural policy created--Responsibilities.

1-41-3.2. Office of agricultural policy created--Responsibilities. There is hereby created within the Department of Agriculture the office of agricultural policy. The office is responsible for researching and developing factual information on issues affecting the State of South Dakota and its agricultural industry. The office may develop briefing documents, policy statements, and other informational documents for the secretary of agriculture and the Governor on a variety of subjects, including:

(1) Federal legislative or regulatory issues;

(2) United States Department of Agriculture programs and policies;

(3) International trade and trade relations;

(4) Wetlands issues;

(5) Forestry and timber cutting issues;

(6) Endangered species issues;

(7) Railroad issues;

(8) Landowner rights issues;

(9) Animal depredation issues;

(10) Weed and pest control issues;

(11) Wilderness designation and development areas;

(12) Food quality, quantity, and protection issues;

(13) Environmental management issues;

(14) Wildland fire policy issues; and

(15) Any other issue or problem designated by the secretary or the Governor.
Source: SL 2000, ch 9, § 1.



§ 1-41-4 Performance of functions of former department.

1-41-4. Performance of functions of former department. The Department of Agriculture shall, under the direction and control of the secretary of agriculture, perform all the functions of the Department of Agriculture created by chapter 38-1, except the inspection functions vested in the Department of Public Safety by §§ 34-39-3.1, 37-21-1.1, and 39-1-1.1.

Source: SL 1973, ch 2, § 131; SL 1980, ch 26, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 23.



§ 1-41-4.1 Performance of functions of abolished agencies.

1-41-4.1. Performance of functions of abolished agencies. The Department of Agriculture shall, under the direction and control of the secretary of agriculture, administer all the functions of the following former agencies:

(1) The Division of Markets created by chapter 38-1;

(2) The Division of Inspections created by chapter 38-1;

(3) The Division of Plant Industry created by chapter 38-1;

(4) The Division of Production and Marketing Cooperatives created by chapter 38-1;

(5) The Division of Weed Control created by chapter 38-1;

(6) The Department of Horticulture created by chapter 38-23.
Source: SL 1974, ch 3, §§ 29, 31.



§ 1-41-5 Administrative functions performed for boards and commissions--Nomination ofofficers.

1-41-5. Administrative functions performed for boards and commissions--Nomination of officers. The Department of Agriculture shall, under the direction and control of the secretary of agriculture, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the following boards and commissions:

(1) The American Dairy Association of South Dakota, created by chapter 40-31;

(2) The Seed Certification Board, created by chapter 38-11;

(3) The South Dakota Weed and Pest Control Commission, created by chapter 38-22;

(4) The State Fair Commission, created by chapter 1-21.

Notwithstanding this section, the staff director of the American Dairy Association of South Dakota shall be nominated pursuant to § 40-31-2.1.

Source: SL 1973, ch 2, §§ 132, 134, 135, 192, 193, 195, 196; SL 1975, ch 6, § 2; SL 1993, ch 302, § 19.



§ 1-41-5.1 Obsolete.

1-41-5.1. Obsolete.



§ 1-41-6 Repealed.

1-41-6. Repealed by SL 2013, ch 191, § 1.



§ 1-41-6.1 Conservation Commission within Division of Resource Conservation and Forestry--Functions performed by division.

1-41-6.1. Conservation Commission within Division of Resource Conservation and Forestry--Functions performed by division. The State Conservation Commission created by § 38-7-3 shall continue within the Division of Resource Conservation and Forestry of the Department of Agriculture and the Division of Resource Conservation and Forestry shall under the direction and control of the director of conservation, perform all the administrative functions, except special budgetary functions (as defined in § 1-32-1) of the State Conservation Commission.

Source: SL 1975, ch 23, § 4.



§ 1-41-7 Repealed.

1-41-7. Repealed by SL 1974, ch 6, § 10.



§ 1-41-8 Obsolete.

1-41-8. Obsolete.



§ 1-41-9 Brand Board transferred.

1-41-9. Brand Board transferred. The Brand Board created in chapter 40-18 is transferred to the Department of Agriculture from the Department of Commerce and Regulation. The board is attached to the Department of Agriculture for reporting purposes only.

Source: SL 1985, ch 399, § 19.



§ 1-41-10 Board of Veterinary Medical Examiners transferred.

1-41-10. Board of Veterinary Medical Examiners transferred. The Board of Veterinary Medical Examiners, created by chapter 36-12, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Agriculture. The secretary of the Department of Agriculture shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Veterinary Medical Examiners.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 33.






Chapter 42 - Department of Tourism [Repealed and Transferred]

§ 1-42-1 Repealed.

1-42-1. Repealed by SL 1982, ch 17, § 52.



§ 1-42-1.1 Obsolete.

1-42-1.1. Obsolete.



§ 1-42-1.2 Repealed.

1-42-1.2. Repealed by SL 2009, ch 1, § 126.



§ 1-42-2 , 1-42-3. Repealed.

1-42-2, 1-42-3. Repealed by SL 1982, ch 17, §§ 53, 54.



§ 1-42-3.1 to 1-42-5.1. Obsolete.

1-42-3.1 to 1-42-5.1. Obsolete.



§ 1-42-6 Obsolete.

1-42-6. Obsolete.



§ 1-42-7 to 1-42-12. Repealed.

1-42-7 to 1-42-12. Repealed by SL 1982, ch 17, §§ 55 to 60.



§ 1-42-13 Transferred.

1-42-13. Transferred to § 1-33-22.



§ 1-42-14 Obsolete.

1-42-14. Obsolete.



§ 1-42-15 Obsolete.

1-42-15. Obsolete.



§ 1-42-15.1 Transferred.

1-42-15.1. Transferred to § 1-16G-1.



§ 1-42-15.2 Transferred.

1-42-15.2. Transferred to § 1-16G-2.



§ 1-42-15.3 to 1-42-15.9. Transferred.

1-42-15.3 to 1-42-15.9. Transferred to §§ 1-16G-12 to 1-16G-18.



§ 1-42-16 Obsolete.

1-42-16. Obsolete.



§ 1-42-17 Obsolete.

1-42-17. Obsolete.



§ 1-42-17.1 Repealed.

1-42-17.1. Repealed by SL 2009, ch 1, § 127.



§ 1-42-17.2 to 1-42-17.5. Repealed.

1-42-17.2 to 1-42-17.5. Repealed by SL 2003, ch 272, §§ 94 to 97.



§ 1-42-17.6 Repealed.

1-42-17.6. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 98, eff. Apr. 12, 2011.



§ 1-42-17.7 Superseded.

1-42-17.7. Superseded.



§ 1-42-18 to 1-42-20. Obsolete.

1-42-18 to 1-42-20. Obsolete.



§ 1-42-21 Obsolete.

1-42-21. Obsolete.



§ 1-42-21.1 to 1-42-23. Transferred.

1-42-21.1 to 1-42-23. Transferred to §§ 1-52-14 to 1-52-16 by SL 2009, ch 1, § 129.



§ 1-42-24 Transferred.

1-42-24. Transferred to § 1-16G-3.



§ 1-42-24.1 Executed.

1-42-24.1. Executed.



§ 1-42-25 Transferred.

1-42-25. Transferred to § 1-16G-4.



§ 1-42-26 Transferred.

1-42-26. Transferred to §§ 1-16G-5 and 1-16G-8.



§ 1-42-27 Transferred.

1-42-27. Transferred to § 1-16G-10.



§ 1-42-28 Transferred.

1-42-28. Transferred to § 1-16G-11.



§ 1-42-28.1 Transferred.

1-42-28.1. Transferred to § 1-16G-6.



§ 1-42-29 Transferred.

1-42-29. Transferred to § 1-16G-9.



§ 1-42-30 Transferred.

1-42-30. Transferred to § 1-16G-7.



§ 1-42-31 Transferred.

1-42-31. Transferred to § 1-52-17 by SL 2009, ch 1, § 129.






Chapter 43 - Department of Health

§ 1-43-1 Department continued.

1-43-1. Department continued. The Department of Health is hereby continued.

Source: SL 1973, ch 2, § 210.



§ 1-43-2 Secretary as head of department--Functions.

1-43-2. Secretary as head of department--Functions. The head of the Department of Health is the secretary of health. He shall administer all the functions of the former position of state health officer, created by chapter 34-1.

Source: SL 1973, ch 2, § 211; SL 1974, ch 3, § 27.



§ 1-43-2.1 Transfer of enforcement of radiation safety control activities, measures pertaining tox-ray producing devices and sources of ionizing radiation used for diagnostic ortherapeutic purposes in the practice of all healing arts to secretary of Department ofHealth.

1-43-2.1. Transfer of enforcement of radiation safety control activities, measures pertaining to x-ray producing devices and sources of ionizing radiation used for diagnostic or therapeutic purposes in the practice of all healing arts to secretary of Department of Health. The authority and function of the Department of Environment and Natural Resources and the Board of Minerals and Environment as it related to the enforcement of radiation safety control activities and measures pertaining to x-ray producing devices and sources of ionizing radiation used for diagnostic or therapeutic purposes in the practice of medicine, chiropractic, podiatry, dentistry, veterinary, and all the healing arts are transferred to the secretary of the Department of Health. The secretary of health shall perform and carry out all the functions and duties relative to the enforcement of radiation safety control activities and measures pertaining to x-ray producing devices and sources of ionizing radiation used for diagnostic or therapeutic purposes in the practice of medicine, chiropractic, podiatry, dentistry, veterinary, and all the healing arts including, but not limited to, the authority for requiring the taking out of licenses for devices and sources and the authority to adopt, promulgate and enforce rules as may be necessary to implement or effectuate the powers and duties of the department.

Source: SL 1987, ch 393 (Ex. Ord. 87-4), § 18; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-43-2.2 Board of Chiropractic Examiners transferred.

1-43-2.2. Board of Chiropractic Examiners transferred. The Board of Chiropractic Examiners, created by chapter 36-5, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Chiropractic Examiners.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 34.



§ 1-43-2.3 Board of Dentistry transferred.

1-43-2.3. Board of Dentistry transferred. The Board of Dentistry, created by chapter 36-6A, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Dentistry.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 35.



§ 1-43-2.4 Board of Hearing Aid Dispensers and Audiologists transferred.

1-43-2.4. Board of Hearing Aid Dispensers and Audiologists transferred. The Board of Hearing Aid Dispensers and Audiologists, created by chapter 36-24, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Hearing Aid Dispensers and Audiologists.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 36.



§ 1-43-2.5 Board of Funeral Service transferred.

1-43-2.5. Board of Funeral Service transferred. The Board of Funeral Service, created by chapter 36-19, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Funeral Service.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 37.



§ 1-43-2.6 Board of Medical and Osteopathic Examiners transferred.

1-43-2.6. Board of Medical and Osteopathic Examiners transferred. The Board of Medical and Osteopathic Examiners, created by chapter 36-4, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Medical and Osteopathic Examiners.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 38.



§ 1-43-2.7 Board of Nursing transferred.

1-43-2.7. Board of Nursing transferred. The Board of Nursing, created by chapter 36-9, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Nursing.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 39.



§ 1-43-2.8 Board of Nursing Facility Administrators transferred.

1-43-2.8. Board of Nursing Facility Administrators transferred. The Board of Nursing Facility Administrators, created by chapter 36-28, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Nursing Facility Administrators.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 40.



§ 1-43-2.9 Board of Examiners in Optometry transferred.

1-43-2.9. Board of Examiners in Optometry transferred. The Board of Examiners in Optometry, created by chapter 36-7, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Examiners in Optometry.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 41.



§ 1-43-2.10 Board of Pharmacy transferred.

1-43-2.10. Board of Pharmacy transferred. The Board of Pharmacy, created by chapter 36-11, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Pharmacy.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 42.



§ 1-43-2.11 Board of Podiatry Examiners transferred.

1-43-2.11. Board of Podiatry Examiners transferred. The Board of Podiatry Examiners, created by chapter 36-8, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Podiatry Examiners.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 43.



§ 1-43-3 Agencies constituting department.

1-43-3. Agencies constituting department. The Department of Health shall consist of the agencies named in this chapter and such other agencies as may be created by law, executive order, and administrative action and placed under the Department of Health.

Source: SL 1973, ch 2, § 213.



§ 1-43-4 Repealed.

1-43-4. Repealed by SL 1989, ch 21, § 37.



§ 1-43-5 Repealed.

1-43-5. Repealed by SL 2013, ch 154, § 1.



§ 1-43-6 Repealed.

1-43-6. Repealed by SL 1988, ch 278, § 3.



§ 1-43-7 Superseded.

1-43-7. Superseded.



§ 1-43-7.1 Transferred.

1-43-7.1. Transferred to § 1-40-25.



§ 1-43-8 Transferred.

1-43-8. Transferred to § 1-40-26.



§ 1-43-9 , 1-43-10. Superseded.

1-43-9, 1-43-10. Superseded.



§ 1-43-11 Cancer data collection system.

1-43-11. Cancer data collection system. The Department of Health shall establish and maintain a central cancer data collection system for cancer cases in South Dakota in accordance with the confidentiality provisions of § 34-14-1 and the terms of §§ 1-43-11 to 1-43-17, inclusive.

Source: SL 1991, ch 18, § 1.



§ 1-43-12 Authority to contract for implementation and maintenance of cancer data collectionsystem.

1-43-12. Authority to contract for implementation and maintenance of cancer data collection system. In establishing a cancer data collection system pursuant to § 1-43-11, the Department of Health may by contract or agreement authorize any person or any public or private entity or any combination of persons or entities to implement and maintain any portion of the cancer data collection system.

Source: SL 1991, ch 18, § 2.



§ 1-43-13 Rules for establishment, maintenance, and use of cancer data collection system.

1-43-13. Rules for establishment, maintenance, and use of cancer data collection system. The Department of Health shall promulgate rules pursuant to chapter 1-26 to provide for the establishment, maintenance, and use of a cancer data collection system pursuant to §§ 1-43-11 and 1-43-12. The rules shall include:

(1) Provisions requiring the reporting of cancer cases or specifying circumstances under which cancer cases shall be reported;

(2) Criteria for authorizing persons or entities to undertake cancer data collection;

(3) Criteria and procedures for maintaining confidentiality as required in § 1-43-11; and

(4) Procedures and requirements governing the structure and objectives of the cancer data collection system and the reporting, collection, analysis, and dissemination of data and information related to the cancer data collection system.
Source: SL 1991, ch 18, § 3.



§ 1-43-14 Cancer detection or treatment reporting requirements.

1-43-14. Cancer detection or treatment reporting requirements. Any hospital licensed pursuant to chapter 34-12, physician licensed pursuant to chapter 36-4, physician assistant licensed pursuant to chapter 36-4A, nurse practitioner or nurse midwife licensed pursuant to chapter 36-9A, pathology laboratory, or free-standing radiology center that detects, diagnoses, or treats a cancer case in South Dakota shall submit a report to the Department of Health as required by §§ 1-43-11 to 1-43-17, inclusive.

Source: SL 1991, ch 18, § 4; SL 2005, ch 22, § 1.



§ 1-43-15 Repealed.

1-43-15. Repealed by SL 2005, ch 22, § 2.



§ 1-43-16 Data collection--Availability to public.

1-43-16. Data collection--Availability to public. Any statistical summary of data collected under the provisions of §§ 1-43-11 to 1-43-17, inclusive, shall be available to the public, but may not be sold by the Department of Health or any agent under contract or agreement with the department pursuant to § 1-43-12. Any data released shall be presented in such a statistical manner that no person, who represents a case contained in the cancer data collection system, may be identified.

Source: SL 1991, ch 18, § 6; SL 1992, ch 20, § 1.



§ 1-43-17 Good faith reporting--Immunity from liability.

1-43-17. Good faith reporting--Immunity from liability. Good faith reporting or disclosure pursuant to §§ 1-43-11 to 1-43-16, inclusive, does not constitute a libel or slander or violation of the right of privacy or privileged communication. Any person who in good faith complies with the reporting requirements of §§ 1-43-11 to 1-43-16, inclusive, or any request that may be made by the Department of Health pursuant to §§ 1-43-11 to 1-43-16, inclusive, is immune from civil and criminal liability for such action taken in compliance with the provisions of §§ 1-43-11 to 1-43-16, inclusive.

Source: SL 1991, ch 18, § 7.



§ 1-43-18 Transmittal of nonresident cancer diagnoses to national cancer registries.

1-43-18. Transmittal of nonresident cancer diagnoses to national cancer registries. The Department of Health, by agreement, may transmit transcripts or copies of reports of cancer diagnoses to state or national cancer registries if the reports relate to residents of other states or countries. The agreement shall require that the transcripts or records be used under the terms provided in §§ 1-43-11 to 1-43-17, inclusive.

Source: SL 1992, ch 20, § 2.



§ 1-43-19 Comprehensive health data system established--Purpose.

1-43-19. Comprehensive health data system established--Purpose. The Department of Health shall coordinate the establishment and maintain oversight of a comprehensive health data system for the purposes of:

(1) Health care planning, policy development, policy evaluation, and research by federal, state, and local governments;

(2) Monitoring payments for health services by the federal and state governments;

(3) Assessing and improving the quality of health care;

(4) Measuring and optimizing access to health care;

(5) Supporting public health functions and objectives;

(6) Improving the ability of health plans, health care providers, and consumers to coordinate, improve, and make choices about health care; and

(7) Monitoring costs at provider and plan levels.
Source: SL 1993, ch 23, § 1; SL 1994, ch 24, § 1.



§ 1-43-20 Public or private entities allowed to implement and maintain health care data system.

1-43-20. Public or private entities allowed to implement and maintain health care data system. In establishing a health care data system pursuant to § 1-43-19, the Department of Health may by contract or agreement authorize any person or any public or private entity or any combination of persons or entities to implement and maintain any portion of the health care data system.

Source: SL 1993, ch 23, § 2.



§ 1-43-21 Promulgation of rules for establishment, maintenance and use of health care datasystem.

1-43-21. Promulgation of rules for establishment, maintenance and use of health care data system. The Department of Health shall promulgate rules pursuant to chapter 1-26 to provide for the establishment, maintenance, and use of a health care data system pursuant to §§ 1-43-19 and 1-43-20. The rules shall include:

(1) A listing of specific data elements to be reported;

(2) Criteria for authorizing persons or entities to undertake health care data collection;

(3) Criteria and procedures for maintaining confidentiality; and

(4) Procedures and requirements governing the structure and objectives of the health care data system and the reporting, collections, analysis, quality assurance, and dissemination of data and information related to the health care data system.
Source: SL 1993, ch 23, § 3.



§ 1-43-22 Repealed.

1-43-22. Repealed by SL 2013, ch 154, § 2.



§ 1-43-23 Repealed.

1-43-23. Repealed by SL 1994, ch 24, § 9.



§ 1-43-24 Annual health data system report available to public.

1-43-24. Annual health data system report available to public. Annual reports of data collected pursuant to §§ 1-43-19 to 1-43-21, inclusive, shall be available to the public. Any data released shall be presented in a manner such that no person may be identified.

Source: SL 1993, ch 23, § 6; SL 2013, ch 154, § 3.



§ 1-43-25 to 1-43-28. Repealed.

1-43-25 to 1-43-28. Repealed by SL 2013, ch 154, §§ 4 to 7.



§ 1-43-29 , 1-43-30. Repealed.

1-43-29, 1-43-30. Repealed by SL 1994 ch 24, § 8.



§ 1-43-31 Information excepted from health data system reporting requirements.

1-43-31. Information excepted from health data system reporting requirements. Nothing established in §§ 1-43-19 and 1-43-33, or in any rules promulgated pursuant thereto requires any health facility as defined in chapter 34-12 to provide any information which would violate the provisions of § 36-4-26.1.

Source: SL 1994, ch 24, § 5; SL 2013, ch 154, § 8.



§ 1-43-32 Contingent implementation of comprehensive health data system.

1-43-32. Contingent implementation of comprehensive health data system. Implementation of the comprehensive health data system shall be contingent upon the receipt of federal or other funds by the Department of Health or other relevant state agencies to the extent necessary to carry out the provisions of §§ 1-43-19 and 1-43-33.

Source: SL 1994, ch 24, § 6; SL 2013, ch 154, § 9.



§ 1-43-33 Promulgation of rules for comprehensive health data system.

1-43-33. Promulgation of rules for comprehensive health data system. The Department of Health shall promulgate rules, pursuant to chapter 1-26, to specify criteria, procedures, and forms for submitting health related data and to establish standards for information collection.

Source: SL 1994, ch 24, § 7.



§ 1-43-34 Criminal background investigation of new forensic chemistry unit employees--Temporary employment--Fees.

1-43-34. Criminal background investigation of new forensic chemistry unit employees--Temporary employment--Fees. Each person hired by the Department of Health, forensic chemistry unit of the public health laboratory shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The department shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results of the criminal background investigation. The department may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals a disqualifying record. Any person whose employment is subject to the requirements of this section shall pay any fees charged for the criminal record check.

Source: SL 2012, ch 29, § 3.






Chapter 44 - Department of Transportation

§ 1-44-1 Department continued.

1-44-1. Department continued. The Department of Transportation is hereby continued.

Source: SL 1973, ch 2, § 221.



§ 1-44-2 Secretary as head of department.

1-44-2. Secretary as head of department. The head of the Department of Transportation is the secretary of transportation.

Source: SL 1973, ch 2, § 222.



§ 1-44-3 Agencies constituting department.

1-44-3. Agencies constituting department. The Department of Transportation shall consist of any agency that may be created by law, executive order, or administrative action and placed under the Department of Transportation.

Source: SL 1973, ch 2, § 224; SL 1996, ch 20, § 1.



§ 1-44-4 Transportation Commission created--Appointment and qualifications of members.

1-44-4. Transportation Commission created--Appointment and qualifications of members. There is created the Transportation Commission within the Department of Transportation. The Transportation Commission consists of nine members. The Governor shall appoint the members. All members are full voting members of the commission. Not all members of the commission may be from the same political party. No two members may at the same time be a resident of the same county.

Source: SL 1973, ch 2, § 233; SL 1973, ch 184, § 1; SL 1979, ch 355, §§ 17, 18, 20; SL 1983, ch 391, § 17; SL 1987, ch 391 (Ex. Ord. 87-2), § 17; SL 2010, ch 145, § 1.



§ 1-44-5 Geographic areas represented on Transportation Commission.

1-44-5. Geographic areas represented on Transportation Commission. Members of the Transportation Commission shall be appointed to represent geographic population areas as follows:

(1) Two members from area 1, consisting of the counties of Beadle, Brookings, Brown, Clark, Codington, Day, Deuel, Edmunds, Faulk, Grant, Hamlin, Hand, Hyde, Kingsbury, Marshall, McPherson, Roberts, and Spink;

(2) Three members from area 2, consisting of the counties of Aurora, Bon Homme, Brule, Buffalo, Charles Mix, Clay, Davison, Douglas, Gregory, Hanson, Hutchinson, Jerauld, Lake, Lincoln, McCook, Miner, Minnehaha, Moody, Sanborn, Turner, Union, and Yankton;

(3) Two members from area 3, consisting of the counties of Bennett, Campbell, Corson, Dewey, Haakon, Hughes, Jackson, Jones, Lyman, Mellette, Potter, Stanley, Sully, Todd, Tripp, Walworth, and Ziebach;

(4) Two members from area 4, consisting of the counties of Butte, Custer, Fall River, Harding, Lawrence, Meade, Pennington, Perkins, and Shannon.

A member shall at all times during each respective appointment be a resident of such area.

Source: SL 1973, ch 184, § 3; SL 1979, ch 355, § 19; SL 1983, ch 391, § 18; SL 1987, ch 391 (Ex. Ord. 87-2), § 17.



§ 1-44-6 Terms of office of commission members--Vacancies.

1-44-6. Terms of office of commission members--Vacancies. Terms of members of the Transportation Commission are four years. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1973, ch 2, § 233; SL 1973, ch 184, § 2; SL 1979, ch 355, § 20; SL 1980, ch 369; SL 1983, ch 391, § 18; SL 2010, ch 145, § 2.



§ 1-44-7 Officers of Transportation Commission--Functions--Meetings.

1-44-7. Officers of Transportation Commission--Functions--Meetings. The Transportation Commission shall annually elect from its members such officers as it deems advisable. A majority of the commission members constitute a quorum. The commission shall exercise such functions as are provided by this chapter and such other functions as may be assigned to it by law. The commission shall hold meetings at the call of the chair or a majority of the members.

Source: SL 1973, ch 2, § 233; SL 2010, ch 145, § 3.



§ 1-44-7.1 Repealed.

1-44-7.1. Repealed by SL 2010, ch 145, § 4.



§ 1-44-7.2 Repealed.

1-44-7.2. Repealed by SL 2007, ch 28, § 7.



§ 1-44-7.3 Rules for disbursement of public transportation assistance.

1-44-7.3. Rules for disbursement of public transportation assistance. The Transportation Commission shall promulgate rules pursuant to chapter 1-26 for administration, terms, and conditions for the disbursements of money to local communities and to establish criteria for the selection of communities to receive public transportation assistance.

Source: SL 1992, ch 21, § 3; SL 2007, ch 28, § 8.



§ 1-44-7.4 Rules for intercity bus service assistance.

1-44-7.4. Rules for intercity bus service assistance. The Transportation Commission shall promulgate rules pursuant to chapter 1-26 for the administration, terms, and conditions for the disbursement of money to the providers of intercity bus service and to establish criteria for the selection of such providers to receive funds appropriated for intercity bus transportation, in conformance with applicable federal guidelines and regulations. In establishing the criteria for disbursement of money under this section, the Transportation Commission shall consider the economic losses of operators providing intercity bus service as documented by a complete description of service and a financial statement of all intercity operators applying for the assistance under this section. The Transportation Commission shall also consider each operator's total number of miles traveled in providing intercity bus service in South Dakota.

Source: SL 1993, ch 345, § 10C.



§ 1-44-8 Transportation Commission authority over allocation of construction funds.

1-44-8. Transportation Commission authority over allocation of construction funds. Notwithstanding other provisions of this title, the Transportation Commission has final authority within the Department of Transportation over the allocation of all funds for the construction of transportation facilities.

Source: SL 1973, ch 2, § 234; SL 2010, ch 145, § 5.



§ 1-44-9 , 1-44-10. Repealed.

1-44-9, 1-44-10. Repealed by SL 1996, ch 20, §§ 2, 3.



§ 1-44-11 Performance of functions of Aeronautics Commission.

1-44-11. Performance of functions of Aeronautics Commission. The Department of Transportation shall, under the direction and control of the secretary of transportation, perform all the functions of the Aeronautics Commission except:

(1) Advisory functions (as defined in § 1-32-1) with respect to programs associated with the commission;

(2) Special budgetary functions (as defined in § 1-32-1) provided for by §§ 50-4-12 to 50-4-17, inclusive, 50-2-12, 50-7-10, and 50-7-15 to 50-7-19, inclusive, and chapter 50-4;

(3) Quasi-legislative and quasi-judicial functions (as defined in § 1-32-1) provided for by chapters 50-2, 50-5, 50-9, 50-10, 50-11, 50-12, and 50-13.
Source: SL 1973, ch 2, §§ 227, 228; SL 1974, ch 3, § 33; SL 1997, ch 16, § 1.



§ 1-44-12 Repealed.

1-44-12. Repealed by SL 1997, ch 16, § 2.



§ 1-44-13 to 1-44-14.1. Repealed.

1-44-13 to 1-44-14.1. Repealed by SL 2010, ch 145, §§ 6 to 8.



§ 1-44-15 Transferred.

1-44-15. Transferred to § 1-33-14.



§ 1-44-16 Contracts for tourism promotion programs.

1-44-16. Contracts for tourism promotion programs. The Department of Transportation shall contract annually with the Tourism Department and with this department only for the conduct of any and all tourism promotion programs to be undertaken by the Department of Transportation.

Source: SL 1973, ch 2, § 207; SL 1984, ch 207, § 11.



§ 1-44-17 Repealed.

1-44-17. Repealed by SL 1996, ch 20, § 4.



§ 1-44-18 Duties of department as to railroads.

1-44-18. Duties of department as to railroads. The Department of Transportation shall conduct research on basic railroad problems, plan and assist in the development of rail transportation, develop and maintain a federal-state relationship of programs relating to railroads, assist any public or private agency or corporation in coordinating railroad services with those of other transportation modes, recommend, prepare, and review plans and specifications for any project undertaken by the South Dakota Railroad Authority, and arrange for and coordinate rail service over any properties and facilities acquired, leased, or controlled by the State of South Dakota Railroad Authority.

Source: SL 1975, ch 26, § 2; SL 1980, ch 325, § 2; SL 1996, ch 20, § 5.



§ 1-44-19 Repealed.

1-44-19. Repealed by SL 1982, ch 19.



§ 1-44-20 Powers of department as to railroads.

1-44-20. Powers of department as to railroads. The Department of Transportation, with the approval of the South Dakota State Railroad Board and the written consent of the Governor, may enter into agreements, contracts, leases (as lessor or lessee), or other arrangements with any corporation, partnership, individual, agency, or authority, on such terms and conditions as the department shall determine, including providing for the acquisition, operation, maintenance, and improvement of public rail lines, and the acquisition and disposition of any and all rights-of-way, land, facilities, fixtures and appurtenant structures, services and equipment, determined by the department to be necessary or appropriate.

Source: SL 1980, ch 325, § 3; SL 1996, ch 20, § 6.



§ 1-44-21 Legislative approval prerequisite to purchase or contract to purchase railroad rollingstock.

1-44-21. Legislative approval prerequisite to purchase or contract to purchase railroad rolling stock. Notwithstanding the provisions of this chapter, the railroad authority or the Department of Transportation may not purchase or contract to purchase any railroad rolling stock without the prior specific approval of the Legislature.

Source: SL 1980, ch 325, § 3A; SL 1981, ch 331, § 2; SL 1996, ch 20, § 7.



§ 1-44-22 Department may accept and spend funds.

1-44-22. Department may accept and spend funds. The Department of Transportation may accept and spend all funds, revenues, and proceeds from any source received in connection with the exercise of its powers.

Source: SL 1980, ch 325, § 4; SL 1996, ch 20, § 8.



§ 1-44-23 Repealed.

1-44-23. Repealed by SL 1987, ch 210, § 1.



§ 1-44-24 Liberal construction of department's authority.

1-44-24. Liberal construction of department's authority. The authority of the Department of Transportation to arrange for and coordinate rail service shall be broadly and liberally construed.

Source: SL 1980, ch 325, § 6; SL 1996, ch 20, § 9.



§ 1-44-25 South Dakota State Railroad Board--Appointment--Terms--Vacancy--Officers--Removal.

1-44-25. South Dakota State Railroad Board--Appointment--Terms--Vacancy--Officers--Removal. The South Dakota State Railroad Board consists of seven members to be appointed by the Governor. Members shall serve a three-year term. No more than five members may be of the same political party. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve only for the unexpired term, but may be reappointed to a full term. The board shall annually choose from its membership a chair, a vice chair, and a secretary-treasurer. No member may be removed from office except for cause.

The terms of members begin on October thirty-first of the calendar year. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SL 1980, ch 325, § 7; SL 2010, ch 145, § 9; SL 2012, ch 16, § 25; SL 2013, ch 176, § 18.



§ 1-44-26 Railroad Board--Qualifications of members.

1-44-26. Railroad Board--Qualifications of members. At least one member, in the opinion of the Governor, shall be a person experienced in or having a favorable reputation for skill, knowledge, and experience in business management. At least one member, in the opinion of the Governor, shall be a person experienced in or having a favorable reputation for skill, knowledge, and experience in the operation of railroad service. At least one member, in the opinion of the Governor, shall be a person experienced in or having a favorable reputation for skill, knowledge, and experience in private or public finance. At least one member, in the opinion of the Governor, shall be a person experienced in or having a favorable reputation for skill, knowledge, and experience in marketing. At least one member of the commission shall be, in the opinion of the Governor, a person who is a user of rail service. Two members shall be from the public at large.

Source: SL 1980, ch 325, § 8.



§ 1-44-27 Approval by Railroad Board of department activities.

1-44-27. Approval by Railroad Board of department activities. The Department of Transportation shall obtain the approval of the Railroad Board in the matters of operation, management, finance, marketing, and development of rail service over all properties and facilities acquired, leased, or controlled by the state.

Source: SL 1980, ch 325, § 9; SL 1996, ch 20, § 10.



§ 1-44-28 Management of state railroad property--Notice of sale--Option to lessee or abuttingowner--Right of use by utility.

1-44-28. Management of state railroad property--Notice of sale--Option to lessee or abutting owner--Right of use by utility. The Department of Transportation shall manage all real and personal property acquired by the state for railroad purposes and shall secure all income available from those properties. The secretary of transportation may negotiate, enter into, execute, and issue leases, licenses, easements, or other agreements as may be necessary to provide for the use of any property or facility not used directly in rail operations. Prior to any sale, except a sale for railroad purposes, of state-owned railroad property, the state shall provide the lessee of any railroad property affected by the sale and, if there is no lessee, the owner of any property abutting railroad property with written notice of the proposed sale. The state shall give the lessee or abutting owner sixty days from the notice to purchase the property at not less than its appraised value. No vacation, change, relocation, or sale of state-owned railway property as provided in this chapter diminishes any existing right of use enjoyed by any public utility, municipally-owned utility, or cooperative utility which provides electricity, gas, water, or telephone service.

Source: SL 1981, ch 12, § 1; SL 1986, ch 23; SL 1996, ch 20, § 11.



§ 1-44-29 Records of railroad property management.

1-44-29. Records of railroad property management. The Department of Transportation shall maintain those property management records generally maintained by railroads for state-owned railroad property and facilities.

Source: SL 1981, ch 12, § 2; SL 1996, ch 20, § 12.



§ 1-44-30 Rules for management of property.

1-44-30. Rules for management of property. Pursuant to chapter 1-26, the railroad board shall adopt and publish rules to implement § 1-44-29. The railroad board may, by board resolution, implement the provisions of § 1-44-28 and need not implement such provisions pursuant to §§ 1-26-4 to 1-26-14, inclusive.

Source: SL 1981, ch 12, § 3; SL 1982, ch 20, § 1; SL 1987, ch 210, § 2.



§ 1-44-31 Railroads administration fund--Creation--Services--Expenditure.

1-44-31. Railroads administration fund--Creation--Services--Expenditure. There is hereby created a special fund in the state treasury known as the railroads administration fund. All rentals, fees, charges, and income received through the management of railroad property, both real and personal, shall be paid into the railroads administration fund. To the extent possible, expenditures for administration and maintenance of railroad property, including, but not limited to, funds sufficient to staff, administer, equip, and maintain the records of state-owned railroad property and facilities and to provide for weed control, fences, security, railroad crossing, and safety warning signs on state railroad property, not otherwise provided for, shall be paid from funds on deposit in the railroads administration fund.

Source: SL 1981, ch 12, § 4.



§ 1-44-32 Funds subject to state budget provisions.

1-44-32. Funds subject to state budget provisions. Expenditures from the railroads administration fund shall be made in accordance with chapter 4-7.

Source: SL 1981, ch 12, § 5.



§ 1-44-33 Essential state-owned railroad lines--Contracts for operation and maintenance.

1-44-33. Essential state-owned railroad lines--Contracts for operation and maintenance. The South Dakota State Railroad Board, with the consent of the Governor, shall contract for railroad operations and maintenance over essential state-owned rail lines identified in South Dakota Rail Plan 1980 approved by the Federal Railroad Administration on September 24, 1980, and approved by the Transportation Commission on September 25, 1980. Such lines are more particularly described as the railroad line segments between and including:

(1) Aberdeen and Sioux City, Iowa;

(2) Chamberlain and Canton;

(3) Canton and Sioux Falls.
Source: SL 1981, ch 331, § 3.



§ 1-44-34 Repealed.

1-44-34. Repealed by SL 1982, ch 21, § 1.



§ 1-44-35 Repealed.

1-44-35. Repealed by SL 2006, ch 2, § 13.



§ 1-44-36 Use of recovered material by Department of Transportation.

1-44-36. Use of recovered material by Department of Transportation. The Department of Transportation shall use or encourage the use of the maximum possible amount of recovered material, such as foundry sand, glass, pavement, and rubber recovered from waste tires as surfacing material, structural material, landscaping material, and fill for all highway improvements, consistent with safe engineering practices. The Department of Transportation shall specify the proportion of recovered material that may be used in various types of highway improvements.

Source: SL 1992, ch 254, § 50D.






Chapter 45 - Department of Education

§ 1-45-1 Department continued.

1-45-1. Department continued. The Department of Education is hereby continued.

Source: SL 1973, ch 2, § 235; SL 2003, ch 272 (Ex. Ord. 03-1), § 63.



§ 1-45-1.1 Department renamed.

1-45-1.1. Department renamed. The Department formerly known as the Department of Education and Cultural Affairs is hereby renamed the Department of Education. The position formerly known as secretary of education and cultural affairs shall be referred to as the secretary of education and shall be appointed and serve pursuant to the provisions of the S.D. Const., Art. IV, § 9. The secretary of the Department of Education shall perform the functions of the former secretary of the Department of Education and Cultural Affairs.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 63.



§ 1-45-1.2 Division of Library Services created--State Library Office transferred.

1-45-1.2. Division of Library Services created--State Library Office transferred. There is created a Division of Library Services within the Department of Education. The State Library Office is transferred from the Division of Cultural Affairs in the former Department of Education and Cultural Affairs to the Division of Library Services in the Department of Education.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 64.



§ 1-45-2 Secretary as head of department.

1-45-2. Secretary as head of department. The head of the Department of Education is the secretary of education.

Source: SL 1973, ch 2, § 236; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-3 Qualifications of secretary.

1-45-3. Qualifications of secretary. The secretary of the Department of Education shall be qualified by training and experience to administer the programs of the Department of Education and shall have such other qualifications as may be specified by statute.

Source: SL 1973, ch 2, § 238; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-4 Divisions and agencies constituting department--Independent functions--Budgetarypowers of secretary--Planning powers of commission.

1-45-4. Divisions and agencies constituting department--Independent functions--Budgetary powers of secretary--Planning powers of commission. The Department of Education consists of the divisions of workforce and career preparation, education services and resources, library services, and such other divisions and agencies as may be created by law, executive order, or administrative action and placed within the department. Each division shall perform its prescribed functions, subject to the following provisions:

(1) The secretary shall review and make recommendations concerning the annual budget request of each division; and

(2) The secretary may approve comprehensive education plans for the department;

(3) The secretary shall perform any functions assigned to the secretary under federal law; and

(4) The secretary shall perform the functions transferred from other agencies as specified in this chapter; and

(5) The secretary shall perform other personnel, organization, staffing, directing, coordinating, and reporting functions as assigned by law or executive directives of the Office of the Governor.
Source: SL 1973, ch 2, § 239; SL 1991, ch 21, § 1; SL 1996, ch 8, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 101.



§ 1-45-4.1 Superseded.

1-45-4.1. Superseded.



§ 1-45-4.2 , 1-45-4.3. Repealed.

1-45-4.2, 1-45-4.3. Repealed by SL 1996, ch 8, §§ 11, 12.



§ 1-45-4.4 Department as coordinator of services to visually and hearing impaired children.

1-45-4.4. Department as coordinator of services to visually and hearing impaired children. The Department of Education shall develop and implement a plan to identify and evaluate hearing and visually impaired children and coordinate delivery of direct educational programs and services to meet the needs of all visually and hearing impaired children in South Dakota.

Source: SL 1991, ch 22; SL 1996, ch 8, § 13; SL 2003, ch 272 (Ex. Ord. 03-1) § 63; SL 2010, ch 77, § 1.



§ 1-45-4.5 Repealed.

1-45-4.5. Repealed by SL 1996, ch 8, § 14.



§ 1-45-5 Obsolete.

1-45-5. Obsolete.



§ 1-45-6 Obsolete.

1-45-6. Obsolete.



§ 1-45-6.1 Board of Education created--Appointment of members--Terms.

1-45-6.1. Board of Education created--Appointment of members--Terms. There is created within the Department of Education the South Dakota Board of Education. The South Dakota Board of Education shall consist of nine members. The members shall be appointed by the Governor with the advice and consent of the Senate. The terms of office for each member shall be four years and shall terminate December thirty-first of the fourth year.

Source: SL 1985, ch 401, § 17; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-6.2 Vacancies on board--Meetings of board.

1-45-6.2. Vacancies on board--Meetings of board. The initial term of office shall be designated by the Governor. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve only the unexpired portion of the term. The South Dakota Board of Education shall meet at least four times annually. Special meetings may be held at the call of the president or in his absence a majority of the board, or at the call of the state superintendent, or at the call of the secretary of the Department of Education.

Source: SL 1985, ch 401, § 19; SL 1991, ch 20 (Ex. Ord. 91-6), §§ 17, 18; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-6.3 Qualifications of board members.

1-45-6.3. Qualifications of board members. Two of the members shall be persons who are representative of vocational education in South Dakota.

Source: SL 1985, ch 401, § 20.



§ 1-45-6.4 Abolition of former boards--Transfer of functions.

1-45-6.4. Abolition of former boards--Transfer of functions. The State Board of Education established pursuant to chapter 13-1, and the Board of Vocational Education established pursuant to chapter 1-45, are abolished. All quasi-legislative and quasi-judicial functions of the former State Board of Education and the former State Board of Vocational Education are transferred to the South Dakota Board of Education. All administrative functions of the former State Board of Education and the former State Board of Vocational Education are transferred to the secretary of education.

Source: SL 1985, ch 401, § 21; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-6.5 Repealed.

1-45-6.5. Repealed by SL 2006, ch 73, § 1.



§ 1-45-6.6 Functions concerning vocational education personnel.

1-45-6.6. Functions concerning vocational education personnel. The function of the former State Board of Vocational Education and the director of the former Division of Vocational Education relating to the selection, the setting of qualifications, requirements, and salaries of assistants, supervisors, staff members, clerks, and other necessary personnel pursuant to § 13-39-6 is transferred to the secretary of education, subject to the provisions of chapter 3-6A.

Source: SL 1985, ch 401, § 25; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-7 Repealed.

1-45-7. Repealed by SL 1995, ch 322 (Ex Ord 95-6), § 19.



§ 1-45-8 Repealed.

1-45-8. Repealed by SL 1976, ch 110, § 3.



§ 1-45-9 to 1-45-12. Obsolete.

1-45-9 to 1-45-12. Obsolete.



§ 1-45-13 Functions performed by board.

1-45-13. Functions performed by board. The South Dakota Board of Education shall perform those functions assigned in chapter 13-39 and all other functions as may be assigned by law.

Source: SL 1973, ch 2, § 248; SL 1975, ch 130, § 5.



§ 1-45-13.1 Establishment of procedures and standards for diagnosis of autism.

1-45-13.1. Establishment of procedures and standards for diagnosis of autism. The Board of Education, with input provided by the South Dakota Autism Society and the South Dakota University affiliated program and center for developmental disabilities autism director, shall promulgate rules pursuant to chapter 1-26 to:

(1) Establish formal diagnostic criteria for autism based upon established methodology;

(2) Establish autism screening procedures. The purpose of the screening procedures is to ensure that all persons suspected of having autism are referred for diagnostic evaluations to agencies specializing in the diagnosis and treatment of autism;

(3) Provide standards for instruments, tests, and methods for use in diagnosing autism; and

(4) Adopt state-of-the-art screening and autism diagnostic instruments for uniform use by those agencies and persons diagnosing autism.
Source: SL 1990, ch 23.



§ 1-45-14 Repealed.

1-45-14. Repealed by SL 1980, ch 26, § 15.



§ 1-45-15 Repealed.

1-45-15. Repealed by SL 1996, ch 8, § 15.



§ 1-45-16 , 1-45-17. Repealed.

1-45-16, 1-45-17. Repealed by SL 1991, ch 21, §§ 2, 3.



§ 1-45-18 Repealed.

1-45-18. Repealed by SL 2003, ch 272, § 102.



§ 1-45-18.1 Office of Cultural Preservation abolished.

1-45-18.1. Office of Cultural Preservation abolished. The Office of Cultural Preservation established pursuant to chapter 1-45 is hereby abolished.

Source: SL 1985, ch 400, § 17.



§ 1-45-19 Obsolete.

1-45-19. Obsolete.



§ 1-45-19.1 Board of Cultural Preservation abolished.

1-45-19.1. Board of Cultural Preservation abolished. The Board of Cultural Preservation established pursuant to chapter 1-45 is hereby abolished.

Source: SL 1985, ch 400, § 20.



§ 1-45-20 , 1-45-21. Obsolete.

1-45-20, 1-45-21. Obsolete.



§ 1-45-22 Transferred.

1-45-22. Transferred to § 1-18-2.1 by SL 2005, ch 10, § 23.



§ 1-45-23 Performance of museum functions.

1-45-23. Performance of museum functions. The Office of History shall perform all the functions of the following museums:

(1) The museum at the University of South Dakota known as the W.H. Over State Museum;

(2) The museum at Dakota State University, provided for by § 13-59-12 known as the Smith-Zimmermann State Museum; and

(3) The museum at Pierre known as the Robinson State Museum.
Source: SL 1973, ch 2, § 255; SL 1975, ch 144, § 2; SL 1985, ch 8, § 4; SL 1985, ch 400, § 19; SL 1990, ch 446 (Ex. Ord. 90-1); SL 1995, ch 319 (Ex. Ord. 95-3), § 17.



§ 1-45-23.1 Transferred.

1-45-23.1. Transferred to § 1-18-2.2 by SL 2005, ch 10, § 24.



§ 1-45-24 , 1-45-25. Repealed.

1-45-24, 1-45-25. Repealed by SL 1996, ch 8, §§ 18, 19.



§ 1-45-26 Composition of State Library Office.

1-45-26. Composition of State Library Office. The State Library Office of the Division of Library Services includes the State Library Board created by § 14-1-55.

Source: SL 1973, ch 2, § 260; SL 1981, ch 163, § 1; SL 1996, ch 8, § 20; SL 2003, ch 272 (Ex. Ord. 03-1), § 104.



§ 1-45-27 Superseded.

1-45-27. Superseded.



§ 1-45-27.1 Functions of planning commission transferred to secretary of education.

1-45-27.1. Functions of planning commission transferred to secretary of education. The functions of the Education and Cultural Affairs Planning Commission created by § 1-45-27 are transferred to the secretary of education.

Source: SL 1983, ch 389, § 17; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-28 Superseded.

1-45-28. Superseded.



§ 1-45-29 Repealed.

1-45-29. Repealed by SL 1996, ch 8, § 21.



§ 1-45-30 Comprehensive plans defined.

1-45-30. Comprehensive plans defined. Comprehensive education and cultural affairs plans shall be defined to mean any plan that involves programs under the jurisdiction of more than one of the divisions of the Department of Education or involving both public and private education or cultural programs.

Source: SL 1973, ch 2, § 264; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-31 Obsolete.

1-45-31. Obsolete.



§ 1-45-32 Superseded.

1-45-32. Superseded.



§ 1-45-33 , 1-45-34. Repealed.

1-45-33, 1-45-34. Repealed by SL 1996, ch 8, §§ 22, 23.



§ 1-45-35 Administrative functions transferred to secretary.

1-45-35. Administrative functions transferred to secretary. All administrative functions of the former Board of Cultural Preservation are transferred to the secretary of education.

Source: SL 1985, ch 400, § 25; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-36 Repealed.

1-45-36. Repealed by SL 1996, ch 8, § 24.



§ 1-45-37 Repealed.

1-45-37. Repealed by SL 2013, ch 4, § 1.






Chapter 46 - Department of the Military

§ 1-46-1 Department created--Adjutant general as head.

1-46-1. Department created--Adjutant general as head. There is hereby created a Department of the Military. The head of the Department of the Military is the adjutant general who shall be appointed and serve pursuant to the provisions of the Constitution of the State of South Dakota, Article IV, § 9.

Source: SL 1973, ch 2, § 268; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.



§ 1-46-2 Superseded.

1-46-2. Superseded.



§ 1-46-3 Adjutant general functions.

1-46-3. Adjutant general functions. The Office of the Adjutant General created by this chapter and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of the Military created by Executive Reorganization Order 2011-01. The adjutant general shall perform the functions of the former secretary of Department of Military and Veterans Affairs, relating to the Office of Adjutant General.

Source: SL 1973, ch 2, § 270; SL 2011, ch 1 (Ex. Ord. 11-1), § 25, eff. Apr. 12, 2011.



§ 1-46-4 Superseded.

1-46-4. Superseded.



§ 1-46-5 Performance of functions of former Department of Military and Veterans Affairs.

1-46-5. Performance of functions of former Department of Military and Veterans Affairs. The Department of the Military shall, under the direction and control of the adjutant general, perform all the functions of the former Department of Military and Veterans Affairs under chapter 33-1.

Source: SL 1973, ch 2, § 276; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.



§ 1-46-6 Board of Military Affairs.

1-46-6. Board of Military Affairs. The Board of Military Affairs created by chapter 33-1 and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of the Military created by Executive Reorganization Order 2011-01. The adjutant general shall perform the functions of the former secretary of the Department of Military and Veterans Affairs, relating to the Board of Military Affairs.

Source: SL 1973, ch 2, § 276; SL 2011, ch 1 (Ex. Ord. 11-1), § 26, eff. Apr. 12, 2011.



§ 1-46-6.1 National Guard.

1-46-6.1. National Guard. The National Guard and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of the Military created by Executive Reorganization Order 2011-1. The adjutant general shall perform the functions of the former secretary of the Department of Military and Veterans Affairs, relating to the National Guard.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 27, eff. Apr. 12, 2011.



§ 1-46-7 to 1-46-9. Superseded.

1-46-7 to 1-46-9. Superseded.



§ 1-46-10 Omitted.

1-46-10. Omitted.



§ 1-46-11 Annual report and recommendations on civil air patrol.

1-46-11. Annual report and recommendations on civil air patrol. The adjutant general shall submit at least annually to the Governor and Legislature a review, analysis, and set of recommendations concerning the operations and structure of the civil air patrol created by chapter 50-3.

Source: SL 1973, ch 2, § 275.






Chapter 46A - Department of Veterans Affairs

§ 1-46A-1 Department created--Secretary as head.

1-46A-1. Department created--Secretary as head. There is hereby created a Department of Veterans Affairs. The head of the Department of Veterans Affairs is the secretary of veterans affairs who shall be appointed and serve pursuant to the provisions of the Constitution of the State of South Dakota, Article IV, § 9.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 19, eff. Apr. 12, 2011.



§ 1-46A-2 Veterans Commission transferred.

1-46A-2. Veterans Commission transferred. The Veterans Commission and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of Veterans Affairs created by Executive Reorganization Order 2011-01. The secretary of veterans affairs shall perform the functions of the former secretary of the Department of Military and Veterans Affairs, relating to the Veterans Commission.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 22, eff. Apr. 12, 2011.



§ 1-46A-3 Division of Veterans Affairs transferred.

1-46A-3. Division of Veterans Affairs transferred. The Division of Veterans Affairs created by chapter 1-46 and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of Veterans Affairs created by Executive Reorganization Order 2011-01. The secretary of veterans affairs shall perform the functions of the former secretary of the Department of Military and Veterans Affairs, relating to the Division of Veterans Affairs.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 23, eff. Apr. 12, 2011.



§ 1-46A-4 Veterans Home transferred.

1-46A-4. Veterans Home transferred. The State Veterans Home created by chapter 33A-4 and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of Veterans Affairs created by Executive Reorganization Order 2011-01. The secretary of veterans affairs shall perform the functions of the former secretary of the Department of Military and Veterans Affairs, relating to the State Veterans Home.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 24, eff. Apr. 12, 2011.






Chapter 47 - Department of Revenue

§ 1-47-1 Repealed.

1-47-1. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 109, eff. Apr. 12, 2011.



§ 1-47-1.1 Department created.

1-47-1.1. Department created. There is hereby created a Department of Revenue.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 1-47-2 Secretary as head of department.

1-47-2. Secretary as head of department. The head of the Department of Revenue is the secretary of revenue who shall be appointed by the Governor, by and with the consent of the senate, and serve at the pleasure of the Governor.

Source: SL 1973, ch 2, § 278; SL 2003, ch 272 (Ex. Ord. 03-1) § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 110, eff. Apr. 12, 2011.



§ 1-47-3 Performance of departmental functions.

1-47-3. Performance of departmental functions. The Department of Revenue shall, under the direction and control of the secretary of revenue, perform all the functions of the Department of Revenue created by chapter 10-1.

Source: SL 1973, ch 2, §§ 54, 280; SL 2003, ch 272 (Ex. Ord. 03-1) § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 111, eff. Apr. 12, 2011.



§ 1-47-4 Obsolete.

1-47-4. Obsolete.



§ 1-47-5 Repealed.

1-47-5. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 112, eff. Apr. 12, 2011.



§ 1-47-5.1 Division of Motor Vehicles transferred.

1-47-5.1. Division of Motor Vehicles transferred. The Division of Motor Vehicles and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Motor Vehicles.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 48, eff. Apr. 12, 2011.



§ 1-47-6 Division of Banking transferred.

1-47-6. Division of Banking transferred. The Division of Banking created by chapter 51A-2 and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Division of Banking.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 24, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 113, eff. Apr. 12, 2011.



§ 1-47-7 Banking Commission continued.

1-47-7. Banking Commission continued. The South Dakota State Banking Commission shall continue in the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the South Dakota State Banking Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 25, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 114, eff. Apr. 12, 2011.



§ 1-47-8 Division of Securities transferred.

1-47-8. Division of Securities transferred. The Division of Securities and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Division of Securities.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 26, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 115, eff. Apr. 12, 2011.



§ 1-47-9 Division of Insurance transferred.

1-47-9. Division of Insurance transferred. The Division of Insurance created by chapter 58-2 and its functions listed under Title 58, in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Division of Insurance.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 27, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 116, eff. Apr. 12, 2011.



§ 1-47-10 Commission on Gaming transferred.

1-47-10. Commission on Gaming transferred. The Commission on Gaming and its functions, including those functions under chapters 42-7 and 42-7B, in the former Department of Revenue and Regulation are transferred to the Department of Revenue. The secretary of the Department of Revenue shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Commission on Gaming.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 28, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 53, 117, eff. Apr. 12, 2011.



§ 1-47-11 Insurance Fraud Prevention Unit transferred.

1-47-11. Insurance Fraud Prevention Unit transferred. The Insurance Fraud Prevention Unit and its functions created and authorized by chapter 58-4A in the former Department of Revenue and Regulation are transferred to the Attorney General. The Attorney General shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Insurance Fraud Prevention Unit.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 29, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 118, eff. Apr. 12, 2011.



§ 1-47-12 Petroleum Release Compensation Board transferred--Fund board continued.

1-47-12. Petroleum Release Compensation Board transferred--Fund board continued. All functions of the Petroleum Release Compensation Board under chapter 34A-13 and its functions in the former Department of Revenue and Regulation are transferred to the Department of Environment and Natural Resources. The secretary of the Department of Environment and Natural Resources shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Petroleum Release Compensation Fund. The petroleum release compensation fund board shall continue as an advisory board to the secretary of environment and natural resources on issues concerning petroleum inspection and release compensation.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 31, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 119, eff. Apr. 12, 2011.



§ 1-47-13 Abstractors Board of Examiners transferred.

1-47-13. Abstractors Board of Examiners transferred. The Abstractors Board of Examiners, created by chapter 36-13, and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Abstractors Board of Examiners.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 54, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 120, eff. Apr. 12, 2011.



§ 1-47-14 Real Estate Commission transferred.

1-47-14. Real Estate Commission transferred. The Real Estate Commission created by chapter 36-21A and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Real Estate Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 55, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 121, eff. Apr. 12, 2011.



§ 1-47-15 Division of Lottery transferred.

1-47-15. Division of Lottery transferred. The Division of Lottery, created by chapter 42-7A and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the Executive Director of the Lottery and the former secretary of revenue and regulation, relating to the Division of Lottery.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 56, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 51, eff. Apr. 12, 2011.



§ 1-47-16 Lottery Commission transferred.

1-47-16. Lottery Commission transferred. The Lottery Commission created by chapter 42-7A and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Lottery Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 57, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 52, eff. Apr. 12, 2011.



§ 1-47-17 Division of the Secretariat transferred.

1-47-17. Division of the Secretariat transferred. The Division of the Secretariat and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Division of the Secretariat.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 46, eff. Apr. 12, 2011.



§ 1-47-18 Division of Business Tax transferred.

1-47-18. Division of Business Tax transferred. The Division of Business Tax and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Business Tax.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 47, eff. Apr. 12, 2011.



§ 1-47-19 Division of Property and Special Taxes transferred.

1-47-19. Division of Property and Special Taxes transferred. The Division of Property and Special Taxes and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Property and Special Taxes.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 49, eff. Apr. 12, 2011.



§ 1-47-20 Division of Audits transferred.

1-47-20. Division of Audits transferred. The Division of Audits and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Audits.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 50, eff. Apr. 12, 2011.






Chapter 48 - State Cement Commission [Repealed]

CHAPTER 1-48

STATE CEMENT COMMISSION [REPEALED]

[Repealed by SL 1979, ch 352, § 15 (Ex. Ord. 79-2)]



Chapter 49 - Office of Laboratory Services

§ 1-49-1 Creation of office--Powers and duties of Board of Regents.

1-49-1. Creation of office--Powers and duties of Board of Regents. There is created an Office of Laboratory Services. The provisions of this chapter do not limit the authority and responsibilities of institutions under the Board of Regents from conducting laboratory training, research, and scientific investigations independent of the office. However, the Board of Regents shall cooperate and coordinate with the office in implementing performance standards and laboratory efficiencies in providing services for executive branch agencies.

Source: SL 1985, ch 283, § 1.



§ 1-49-2 Appointment of director--Functions of office.

1-49-2. Appointment of director--Functions of office. The secretary of the Department of Health shall appoint the director of the Office of Laboratory Services. The Office of Laboratory Services shall meet all applicable state and federal certification standards and regulations, and provide the following specific laboratory, testing, and analytical functions:

(1) The examination of clinical and environmental specimens for the purpose of protecting and promoting the public health;

(2) The testing and analysis of various products, foods, drinks, economic poisons, and other materials regulated or controlled by the state;

(3) The testing, examination, and analysis of samples relating to environmental control;

(4) Laboratory services upon request and in support of law enforcement agencies.
Source: SL 1985, ch 283, § 2; SL 1997, ch 17, § 1.



§ 1-49-3 Duties of director.

1-49-3. Duties of director. The director of laboratories shall:

(1) Protect the health or safety of persons using the services of state laboratories and the health or safety of employees of those laboratories;

(2) Set appropriate performance standards and qualifications of the State Health Laboratory employees;

(3) Administer state and federal laws which pertain to laboratory licensure, certification, or both;

(4) Accept grants and enter into contracts and agreements with state, local, and federal agencies or with private industry if in the public interest; and

(5) Promulgate rules, pursuant to chapter 1-26, to establish:

(a) A list of tests or services to be conducted in the State Health Laboratory; and

(b) A method to determine the fee for each service or test based on the actual cost of performing the service or test and the cost of operating the public health laboratory.
Source: SL 1985, ch 283, § 3; SL 1995, ch 12.



§ 1-49-4 State laboratory fund.

1-49-4. State laboratory fund. Any money that may be received pursuant to this chapter shall be deposited in a special revenue fund in the state treasury which is established and designated as the state laboratory fund. All receipts therein shall be available to the Office of Laboratory Services and may be expended pursuant to chapters 4-7, 4-8, and 4-8A.

Source: SL 1985, ch 283, § 4.



§ 1-49-5 Performance of services for officers and departments.

1-49-5. Performance of services for officers and departments. All examinations, tests, and analysis requested of the director of laboratories shall be provided promptly and the results immediately certified to the officer or department requesting the examination.

Source: SL 1985, ch 283, § 5.



§ 1-49-6 Copies of laboratory results as evidence.

1-49-6. Copies of laboratory results as evidence. A copy of the results of any examination or analysis of any product or article by the director of laboratories duly authenticated by the analyst, is prima facie evidence in all courts of the matters and facts therein contained.

Source: SL 1985, ch 283, § 6.






Chapter 50 - State Emergency Response Commission

§ 1-50-1 State emergency response commission--Membership--Compensation andreimbursement.

1-50-1. State emergency response commission--Membership--Compensation and reimbursement. There is created the South Dakota State Emergency Response Commission. The commission shall consist of ten members. The secretary of the Department of Environment and Natural Resources, the secretary of the Department of Transportation, the director of the Division of Emergency and Disaster Services, and the secretary of public safety or their designees shall be members. Six members shall be appointed by the Governor and shall serve at the pleasure of the Governor. One of the six members appointed by the Governor shall be a member of the chemical industry, one shall be an elected or appointed member of a political subdivision, one shall be actively engaged in an agricultural business, one shall be a health professional, one shall be a member of a fire department, and one shall be a member of a local emergency planning committee. A majority is a quorum and a majority of a quorum may take official action. The commission shall receive per diem compensation and allowable expense reimbursement in an amount set pursuant to § 4-7-10.4 for all time actually spent while attending commission meetings. However, no per diem may be paid to commission members who are state employees. Per diem compensation and expense reimbursement shall be paid from funds appropriated to the Department of Environment and Natural Resources.

Source: SL 1991, ch 14, § 1; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 105.



§ 1-50-2 Commission responsibilities.

1-50-2. Commission responsibilities. The South Dakota State Emergency Response Commission shall:

(1) Coordinate and implement the requirements placed on the state by 42 U.S.C. § 11001 et seq. as in effect on January 1, 1991;

(2) Designate local emergency planning districts and supervise and coordinate the activities of the local emergency planning committees; and

(3) Coordinate and implement federal grants for training of local emergency planning committees and public sector employees.
Source: SL 1991, ch 14, § 2.



§ 1-50-3 Promulgation of rules and procedures.

1-50-3. Promulgation of rules and procedures. The South Dakota State Emergency Response Commission may promulgate rules pursuant to chapter 1-26 to establish procedures for local emergency planning committees to apply for and receive grants from the commission for training and planning. The rules may include provisions to evaluate and enforce compliance with the grant requirements.

Source: SL 1991, ch 14, § 3.



§ 1-50-4 Funds of the Department of Environment and Natural Resources.

1-50-4. Funds of the Department of Environment and Natural Resources. The Department of Environment and Natural Resources may accept and expend for the purpose of this chapter any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10.

Source: SL 1991, ch 14, § 5; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-50-5 State Emergency Response Commission duties.

1-50-5. State Emergency Response Commission duties. In accordance with the requirements imposed on the State Emergency Response Commission by 42 U.S.C. § 11001 et seq. as in effect on January 1, 1990, the commission shall assist with local emergency planning committee plan development and review local plans for completeness. In addition, the commission shall:

(1) Review local plans to determine the level of threat from an accidental release of dangerous chemicals and the local capability to adequately respond to those releases;

(2) Prepare recommendations for action to be taken to develop and coordinate emergency response capabilities, including the feasibility of regional emergency response;

(3) Evaluate various options and prepare a recommendation concerning funding based on user fees to support on-going emergency planning activities and incident response preparedness; and

(4) Develop a recommendation for a future state emergency response commission structure.
Source: SL 1990, ch 291, § 1; SDCL, § 34A-12-18; SL 1993, ch 257, § 1.



§ 1-50-6 Legislative findings--State Emergency Response Commission and fees on facilitiesreporting hazardous substances.

1-50-6. Legislative findings--State Emergency Response Commission and fees on facilities reporting hazardous substances. The Legislature finds that in order to protect the public health, safety, welfare, and the environment of this state, it is in the public interest of the state to have a strong state emergency response commission with such resources as are necessary to fully implement the provisions of the Superfund Amendments and Reauthorization Act of 1986 as amended to January 1, 1992. The Legislature further finds it to be in the public interest and good public policy to impose a reasonable fee upon facilities required to report hazardous substances as provided in that act in order to defray the costs to the state of administering this program.

Source: SL 1992, ch 254, § 61; SDCL, § 34A-12-19; SL 1993, ch 257, § 1.



§ 1-50-7 SERC and SARA defined.

1-50-7. SERC and SARA defined. For purposes of this chapter, "SERC" means State Emergency Response Commission and "SARA" means the Superfund Amendments and Reauthorization Act of 1986 as amended to January 1, 1992.

Source: SL 1992, ch 254, § 62; SDCL § 34A-12-20; SL 1993, ch 257, § 1.



§ 1-50-8 Annual reporting fee schedules for SARA facilities--Maximum fee.

1-50-8. Annual reporting fee schedules for SARA facilities--Maximum fee. There is hereby imposed an annual reporting fee upon each facility required to report hazardous substances as provided in SARA, title III, sections 312 and 313 in accordance with the following schedule:

(1) SARA, title III, section 312--any facility required to report under this section shall submit only tier II forms to the State of South Dakota and the fee shall be based upon the number of chemicals or mixtures reported according to the following schedule:
facilities that report for 1-3 chemicals or mixtures .................... $50;

facilities that report for 4-9 chemicals or mixtures ................... $100;

facilities that report for 10-18 chemicals or mixtures ................. $200;

facilities that report for 19 or more chemicals or mixtures ... $300; and

(2) Toxics release inventory reporting facilities--any facility required to submit release information pursuant to section 313 of SARA title III shall be subject to a fee for each chemical reported. The amount shall be based upon the total amount of each chemical released to the air, land, water and off-site facilities in accordance with the following schedule:

0 -- 9,999 lbs per year ................................................ $ 250

10,000 -- 19,999 lbs per year .......................................... $ 350

20,000 -- 29,999 lbs per year .......................................... $ 450

30,000 -- 39,999 lbs per year .......................................... $ 550

40,000 -- 49,999 lbs per year .......................................... $ 650

50,000 -- 74,999 lbs per year .......................................... $ 800

75,000 -- 99,999 lbs per year ........................................ $ 1,000

100,000 -- 249,999 lbs per year ...................................... $ 1,300

250,000 -- 499,999 lbs per year ...................................... $ 1,600

500,000 -- 749,999 lbs per year ...................................... $ 2,000

750,000 -- 999,999 lbs per year ...................................... $ 2,500

1,000,000 lbs or more per year ...................................... $ 3,000

The fee for all toxics release inventory chemicals reported may not exceed $3,000 per facility.

Source: SL 1992, ch 254, § 63; SDCL, § 34A-12-21; SL 1993, ch 257, § 1.



§ 1-50-9 SARA fee subfund--Agency activities.

1-50-9. SARA fee subfund--Agency activities. There is hereby created the SARA fee subfund of the environmental fee fund established in § 1-40-30. This subfund shall consist of moneys from public and private sources including legislative appropriations, federal grants, gifts and fees received pursuant to § 1-50-8. The subfund shall be separately maintained and be administered by the secretary in order to defray expenses of all activities associated with administering the state emergency response commission including the use of such funds as a match for any grants the commission may receive. Expenditures from the subfund shall be appropriated through the normal budget process.

These activities shall be conducted by the Department of Environment and Natural Resources, the Department of the Military or any other agency designated as staff for the State Emergency Response Commission by the Governor. These activities shall include the following:

(1) Establish a toll-free number to obtain reporting information or assistance;

(2) Assist local and county governments in establishing viable local emergency planning committees;

(3) Assist local emergency planning committees in preparing, exercising and updating emergency response plans required by this program;

(4) Organize or conduct appropriate training activities for representatives of government entities and first responders in accordance with accepted practice as funding is available;

(5) Develop procedures to apply for and distribute grant funding available through any appropriate federal or other nonstate sources;

(6) Produce a compliance package to assist facilities with the requirements of SARA title III, sections 302, 311 and 312;

(7) Deliver the reporting package to known facilities no later than six weeks before the March first reporting deadline;

(8) Identify possible reporting facilities and provide them with the documents necessary to comply with SARA title III, section 313 - the toxics release inventory; and

(9) Develop an educational program including any of the following:

(a) A video detailing facility compliance and illustrating completion of the appropriate forms;

(b) Meeting for facility representatives in various locations around the state before the reporting deadlines to assist with compliance; or

(c) Assistance to local emergency planning committees to improve their ability to identify and provide information to the facilities in their communities.

Unexpended funds and interest shall remain in the subfund until appropriated by the Legislature.

Source: SL 1992, ch 254, § 64; SDCL § 34A-12-22; SL 1993, ch 257, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.



§ 1-50-10 SERC report--Contents--Appropriations--Distribution of grants.

1-50-10. SERC report--Contents--Appropriations--Distribution of grants. At the end of the budget year the SERC shall submit a report to the Legislature detailing any fees collected pursuant to § 1-50-8 which are in excess of the amount appropriated for these purposes and request a budget appropriation to remit this amount to the local emergency planning committees in the form of grants to support emergency planning and community right-to-know activities at the local level. Grants shall be distributed according to the following schedule:

(1) An amount not to exceed sixteen thousand five hundred dollars shall be distributed equally to all active local emergency planning committees if the active committees have addressed the minimum requirements of the program including:

(a) Annually submit a membership roster which meets the requirements of this section to the SERC for approval;

(b) Elect officers and adopt bylaws;

(c) Hold regular meetings at least once per quarter;

(d) Develop a procedure to provide information to the public on request;

(e) Provide public notice of meetings and of the availability of right-to-know information;

(f) Submit a draft emergency response plan; and

(g) Exercise and update the plan as required; and

(2) Any additional excess funds shall be included in the next year's legislative budget to be appropriated to be divided by the total number of facilities reporting statewide and the funds shall be disbursed to the local emergency planning committees on a per-facility basis.

Grants distributed under this program shall be expended by the local emergency planning committees to defray the expenses of operating the SARA title III program and for related SARA title I activities.

Source: SL 1992, ch 254, § 65; SDCL, § 34A-12-23; SL 1993, ch 257, § 1.



§ 1-50-11 Obligation to pay fee imposed on facilities required to report hazardous substances--Dates due--Late fee--Failure to submit forms or submission of fraudulent forms.

1-50-11. Obligation to pay fee imposed on facilities required to report hazardous substances--Dates due--Late fee--Failure to submit forms or submission of fraudulent forms. The obligation to pay the fee imposed by § 1-50-8 shall be upon the owner or operator of any facility required to make notification and shall accrue upon July 1, 1992, and upon the appropriate SARA reporting deadline each year thereafter. The fee is due and payable within thirty days and shall be remitted to the Department of Revenue along with such forms as may be prescribed by the secretary of revenue in rules promulgated pursuant to chapter 1-26. A late reporting fee of ten percent of the amount due under this section or of fifteen dollars, whichever amount is greater, shall be assessed for any fee or portion of a fee not timely paid in accordance with this section.

Any facility that knowingly fails to submit the appropriate forms, or which shall knowingly submit fraudulent forms, shall be reported to the appropriate local emergency planning committee and county commission, and shall be referred to the United States Environmental Protection Agency for appropriate enforcement under section 325 of the Emergency Planning and Community Right-to-Know Act of 1986 as amended to January 1, 1992.

Source: SL 1992, ch 254, § 66; SDCL § 34A-12-24; SL 1993, ch 257, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 51 - Department of Public Safety

§ 1-51-1 Department of Public Safety created.

1-51-1. Department of Public Safety created. There is hereby created a Department of Public Safety. The head of the Department of Public Safety is the Secretary of Public Safety who shall be appointed and serve pursuant to the provisions of the S.D. Const., Art. IV, § 9.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 18.



§ 1-51-2 Division of Highway Patrol transferred.

1-51-2. Division of Highway Patrol transferred. The Division of Highway Patrol and its functions in the former Department of Commerce and Regulation are transferred to the Department of Public Safety created by Executive Reorganization Order 2003-01. The secretary of the Department of Public Safety shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Division of Highway Patrol.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 21, eff. Apr. 17, 2003.



§ 1-51-3 Division of Highway Safety transferred.

1-51-3. Division of Highway Safety transferred. The Division of Highway Safety and its functions in the former Department of Commerce and Regulation are transferred to the Department of Public Safety created by Executive Reorganization Order 2003-01. The secretary of the Department of Public Safety shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Division of Highway Safety.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 22, eff. Apr. 17, 2003.



§ 1-51-4 Division of Commercial Inspection and Licensing, Office of Weights and Measures,Office of Driver Licensing, Office of the Fire Marshal and Office of Inspectionstransferred--Fire Marshal's Advisory Board continued.

1-51-4. Division of Commercial Inspection and Licensing, Office of Weights and Measures, Office of Driver Licensing, Office of the Fire Marshal and Office of Inspections transferred--Fire Marshal's Advisory Board continued. The Division of Commercial Inspection and Licensing, including the offices of Weights and Measures, Driver Licensing and the Office of the Fire Marshal and Office of Inspections, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Public Safety created by Executive Reorganization Order 2003-01. The secretary of the Department of Public Safety shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Division of Commercial Inspection and Licensing. The Fire Marshal's Advisory Board shall continue as an advisory board within the Department of Public Safety created by Executive Reorganization Order 2003-01.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 23, eff. Apr. 17, 2003.



§ 1-51-5 Office of Emergency Medical Services transferred.

1-51-5. Office of Emergency Medical Services transferred. The Office of Emergency Medical Services, Department of Health, and its functions are transferred to the Department of Public Safety created by Executive Reorganization Order 2003-01. The secretary of the Department of Public Safety shall perform the functions of the secretary of the Department of Health, relating to the Office of Emergency Medical Services.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 69, eff. Apr. 17, 2003.



§ 1-51-6 Office of Accident Records transferred.

1-51-6. Office of Accident Records transferred. The Office of Accident Records, Department of Transportation, and its functions are transferred to the Department of Public Safety created by Executive Reorganization Order 2003-01. The secretary of the Department of Public Safety shall perform the functions of the secretary of transportation, relating to the Office of Accident Records.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 70, eff. Apr. 17, 2003.



§ 1-51-7 Office of State Radio transferred.

1-51-7. Office of State Radio transferred. The Office of State Radio, Bureau of Information and Telecommunications, and its functions are transferred to the Department of Public Safety created by Executive Reorganization Order 03-1. The secretary of the Department of Public Safety shall perform the functions of the commissioner of information and telecommunications, relating to the Office of State Radio.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 71, eff. Apr. 17, 2003.



§ 1-51-8 Division of Emergency and Disaster Services transferred.

1-51-8. Division of Emergency and Disaster Services transferred. The Division of Emergency and Disaster Services in the Department of Military and Veterans Affairs and its functions are transferred to the Department of Public Safety. The secretary of the Department of Public Safety shall perform the functions of the secretary of the Department of Military and Veterans Affairs, relating to the Division of Emergency Disaster Services.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 72.



§ 1-51-9 State 911 Coordinated Statewide System Task Force transferred.

1-51-9. State 911 Coordinated Statewide System Task Force transferred. The South Dakota 911 Coordinated Statewide System Task Force attached to the Division of Emergency and Disaster Services in the Department of Military and Veterans Affairs and its functions are transferred to the Department of Public Safety. The secretary of the Department of Public Safety shall perform the functions of the secretary of the Department of Military and Veterans Affairs, relating to the South Dakota 911 Coordinated Statewide System Task Force.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 73.



§ 1-51-10 Functions of Division of Commercial Inspection and Licensing.

1-51-10. Functions of Division of Commercial Inspection and Licensing. The Division of Commercial Inspection and Licensing of the Department of Public Safety shall perform:

(1) The functions of the former Division of Consumer Protection pursuant to chapters 34-39, 37-2, 37-20, 37-21, 37-22, 37-22A, 39-1, 39-4, and 39-13; and

(2) The functions of the Department of Agriculture pursuant to chapter 37-21A.
Source: SL 1979, ch 351, §§ 28 to 32; SL 1979, ch 5, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 87; SL 2004, ch 17, § 3; SDCL § 1-35-6.2.



§ 1-51-11 Performance by Division of Commercial Inspection and Licensing of heavy scalesfunctions.

1-51-11. Performance by Division of Commercial Inspection and Licensing of heavy scales functions. The Division of Commercial Inspection and Licensing shall, under the direction and control of the secretary of public safety, perform all the functions of the former heavy scales division of the Public Utilities Commission, created by chapter 37-22.

Source: SL 1973, ch 2, § 53; SL 1974, ch 19, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 88; SL 2004, ch 17, § 4; SDCL § 1-35-7.






Chapter 52 - Department of Tourism

§ 1-52-1 Department of Tourism created--Secretary as head.

1-52-1. Department of Tourism created--Secretary as head. There is hereby created a Department of Tourism. The head of the Department of Tourism is the secretary of tourism who shall be appointed and serve pursuant to the provisions of the S.D. Const., Art. IV, § 9.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 58, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 54, 91, eff. Apr. 12, 2011.



§ 1-52-2 Department of Tourism and State Development abolished--Functions transferred.

1-52-2. Department of Tourism and State Development abolished--Functions transferred. The Department of Tourism and State Development is abolished. The position of secretary of tourism and state development is abolished. The following functions of the former Department of Tourism and State Development are transferred to the Department of Tourism:

(1) Office of Tourism;

(2) Board of Tourism;

(3) Office of History;

(4) State Historical Society Board of Trustees;

(5) State Arts Council; and
such other tourism related functions as the Governor shall direct.
The secretary of the Department of Tourism shall perform the functions of the former secretary of the Department of Tourism and State Development related to tourism.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 59, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 57, 66, 122, eff. Apr. 12, 2011.



§ 1-52-3 Repealed.

1-52-3. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 123, eff. Apr. 12, 2011.



§ 1-52-3.1 Repealed.

1-52-3.1. Repealed by SL 2009, ch 1, § 130.



§ 1-52-3.2 to 1-52-3.4. Transferred.

1-52-3.2 to 1-52-3.4. Transferred to §§ 1-53-3 to 1-53-5 by SL 2011, ch 1 (Ex. Ord. 11-1), § 56, eff. Apr. 12, 2011.



§ 1-52-3.5 Transferred.

1-52-3.5. Transferred to § 1-53-7 by SL 2011, ch 1 (Ex. Ord. 11-1), § 56, eff. Apr. 12, 2011.



§ 1-52-4 Transferred.

1-52-4. Transferred to § 1-53-10 by SL 2011, ch 1 (Ex. Ord. 11-1), § 124, eff. Apr. 12, 2011.



§ 1-52-5 Transferred.

1-52-5. Transferred to § 1-53-8 by SL 2011, ch 1 (Ex. Ord. 11-1), § 125, eff. Apr. 12, 2011.



§ 1-52-6 , 1-52-7. Repealed.

1-52-6, 1-52-7. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), §§ 126, 127, eff. Apr. 12, 2011.



§ 1-52-7.1 South Dakota Arts Council transferred.

1-52-7.1. South Dakota Arts Council transferred. The South Dakota Arts Council, created by chapter 1-22, and its functions in the former Department of Tourism and State Development are transferred to the Department of Tourism created by Executive Reorganization Order 2011-01. The secretary of tourism shall perform the functions of the former secretary of tourism and state development, relating to the South Dakota Arts Council.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 68, eff. Apr. 12, 2011.



§ 1-52-8 Cultural Heritage Center transferred.

1-52-8. Cultural Heritage Center transferred. The Cultural Heritage Center, and its functions are transferred to the Department of Tourism. The secretary of the Department of Tourism shall perform the functions of the former secretary of the Department of Tourism and State Development, relating to the Cultural Heritage Center.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 67, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 128, eff. Apr. 12, 2011.



§ 1-52-9 Office of History transferred.

1-52-9. Office of History transferred. The Office of History and its functions are transferred to the Department of Tourism. The secretary of the Department of Tourism shall perform the functions of the former secretary of the Department of Tourism and State Development, relating to the Office of History.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 68, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 69, 129, eff. Apr. 12, 2011.



§ 1-52-10 Transferred.

1-52-10. Transferred to § 1-53-9 by SL 2011, ch 1 (Ex. Ord. 11-1),§ 130, eff. Apr. 12, 2011.



§ 1-52-11 Transferred.

1-52-11. Transferred to § 1-54-2 by SL 2011, ch 1 (Ex. Ord. 11-1), § 131, eff. Apr. 12, 2011.



§ 1-52-12 Transferred.

1-52-12. Transferred to § 1-54-6 by SL 2011, ch 1 (Ex. Ord. 11-1), § 132, eff. Apr. 12, 2011.



§ 1-52-13 Transferred.

1-52-13. Transferred to § 1-53-6 by SL 2011, ch 1 (Ex. Ord. 11-1), § 56, eff. Apr. 12, 2011.



§ 1-52-14 Board of Tourism--Advisory functions.

1-52-14. Board of Tourism--Advisory functions. The Board of Tourism is hereby continued and shall exercise advisory functions with relation to the Department of Tourism.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 99; SDCL § 1-42-21.1; SL 2009, ch 1, § 129; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 67, 91, eff. Apr. 12, 2011.



§ 1-52-15 Members--Term--Vacancy.

1-52-15. Members--Term--Vacancy. The Board of Tourism consists of eleven members appointed by the Governor. Not all members may be from the same political party and the members shall be representative of the tourism industry in all geographic areas of the state. The term of each member is four years. A member appointed to fill a vacancy occurring other than by expiration of a term is appointed for the unexpired term.

Source: SL 1982, ch 17, § 47; SDCL Supp, § 1-35-20; SDCL § 1-42-22; SL 2009, ch 1, § 129.



§ 1-52-16 Officers--Quorum--Meetings.

1-52-16. Officers--Quorum--Meetings. The Board of Tourism shall annually elect from its membership any officers it deems advisable. A majority of the members constitutes a quorum. The board shall meet at the call of the chair or a majority of the members but shall meet at least twice annually.

Source: SL 1982, ch 17, § 48; SDCL Supp, § 1-35-21; SDCL § 1-42-23; SL 2009, ch 1, §§ 128, 129.



§ 1-52-17 Tourism promotion fund established.

1-52-17. Tourism promotion fund established. There is hereby established a tourism promotion fund in the Department of Tourism.

Source: SL 1994, ch 332, § 4A; SL 2003, ch 272 (Ex. Ord. 03-1), § 100; SDCL § 1-42-31; SL 2009, ch 1, § 129; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.






Chapter 53 - Governor's Office of Economic Development

§ 1-53-1 Governor's Office of Economic Development created--Commissioner as head.

1-53-1. Governor's Office of Economic Development created--Commissioner as head. There is hereby created a Governor's Office of Economic Development within the Department of Executive Management. The head of the Governor's Office of Economic Development is the commissioner of the Governor' s Office of Economic Development who shall be appointed and serve pursuant to the provisions of the Constitution of the State of South Dakota, Article IV, § 9.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 55, eff. Apr. 12, 2011.



§ 1-53-2 Functions transferred.

1-53-2. Functions transferred. The Governor's Office of Economic Development referenced in chapter 1-52 and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development created by Executive Reorganization Order 2011-01. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the Governor's Office of Economic Development.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 58, eff. Apr. 12, 2011.



§ 1-53-3 Purpose of Governor's Office of Economic Development.

1-53-3. Purpose of Governor's Office of Economic Development. The Governor's Office of Economic Development shall forge a private-public partnership among state government, local communities, higher education, and the private sector to create jobs that create goods and services for use within the state and for export outside the state, which results in the creation of new wealth.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 32; SDCL § 1-33-18; SL 2005, ch 10, § 14; SDCL § 1-52-3.2; SL 2011, ch 1 (Ex. Ord. 11-1), § 56, eff. Apr. 12, 2011.



§ 1-53-4 Functions of Governor's Office of Economic Development.

1-53-4. Functions of Governor's Office of Economic Development. The Governor's Office of Economic Development shall perform the following functions to seek new employment opportunities, strengthen existing employment opportunities, and spawn new and innovative economic development opportunities:

(1) To attract to South Dakota those business enterprises or those subsidiaries or satellite operations that can benefit from our favorable business environment.

(2) To assist in the expansion and diversification of existing businesses.

(3) To encourage and facilitate the initiation of new enterprises and development of new products that respond to identifiable markets.

(4) To establish a viable basis of financing business operations with a substantial venture capital fund, managed effectively, and with the flexibility that will permit application to funding needs of start-up, expansion, and production.

(5) To recognize markets that can be expanded and to discover new markets for agricultural products, manufactured goods, and services.

(6) To promote, by every possible means, all forms of goods and services, agricultural products, processing and packaging to maximize value added before delivery to national or international markets.

(7) To coordinate and exploit the capabilities that exist at the several public and private institutions of higher education and to encourage the development of new processes and technology through expanded programs of research.

(8) To take full advantage of the associations, the public and private organizations, the financial institutions and the governmental entities that exist at the local or community level in implementing programs and in accomplishing specific functions or tasks.

(9) To respond to opportunities that may develop and to meet such other responsibilities as may be assigned by executive or legislative direction.
Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 33; SDCL § 1-33-19; SL 2005, ch 10, § 15; SDCL § 1-52-3.3; SL 2011, ch 1 (Ex. Ord. 11-1), § 56, eff. Apr. 12, 2011.



§ 1-53-5 Information received by Governor's Office of Economic Development--When opento public inspection--Copies.

1-53-5. Information received by Governor's Office of Economic Development--When open to public inspection--Copies. All information received by the Governor's Office of Economic Development shall be open to public inspection if it appears to the commissioner that such inspection may assist in carrying out or furthering the purposes of the office, except if the provider of such information requests that the information remain confidential and not be open to public inspection. The commissioner shall supply at cost, copies of any such information.

Source: SL 1988, ch 17, § 3; SDCL § 1-33-19.1; SL 2005, ch 10, §§ 16, 17; SDCL § 1-52-3.4; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 55, 56, eff. Apr. 12, 2011.



§ 1-53-6 Confidentiality of certain information.

1-53-6. Confidentiality of certain information. The commissioner shall maintain the confidentiality of any information given to GOED or the Economic Development Finance Authority, the South Dakota Development Corporation, and the Board of Economic Development.

Source: SL 1988, ch 17, § 4; SL 2005, ch 10, § 18; SDCL § 1-33-19.2; SL 2009, ch 1, § 120; SDCL § 1-52-13; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 55, 56, eff. Apr. 12, 2011.



§ 1-53-7 Contributions to Governor's Office of Economic Development--Special revenuefund--Use and disbursements.

1-53-7. Contributions to Governor's Office of Economic Development--Special revenue fund--Use and disbursements. The Governor's Office of Economic Development may accept private contributions to supplement other money received by it. Contributions received shall be deposited with the state treasurer and in a fund known as the Governor's Office of Economic Development special revenue fund, which fund shall accumulate and shall not revert to the general fund at the close of the fiscal year. The fund shall be used for legitimate purposes of soliciting industry and carrying into effect the objectives of the Governor's Office of Economic Development. Disbursements from the fund shall be made by warrants drawn by the state auditor on itemized vouchers approved by the commissioner.

Source: SL 1982, ch 17, § 9; SDCL § 1-42-13; SL 1987, ch 390 (Ex. Ord. 87-1); SDCL § 1-33-22; SL 2005, ch 10, §§ 20, 21, 43; SDCL § 1-52-3.5; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 55, 56, eff. Apr. 12, 2011.



§ 1-53-8 Board of Economic Development transferred.

1-53-8. Board of Economic Development transferred. The Board of Economic Development created by Chapter 1-16G and its functions are transferred to the Governor's Office of Economic Development. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the Board of Economic Development.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 62, eff. Apr. 17, 2003; SDCL § 1-52-5; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 61, 125, eff. Apr. 12, 2011.



§ 1-53-9 South Dakota Housing Development Authority transferred.

1-53-9. South Dakota Housing Development Authority transferred. The South Dakota Housing Development Authority created by chapter 11-11, and its functions in the former Department of Tourism and State Development is transferred to the Governor's Office of Economic Development. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development, relating to the South Dakota Housing Development Authority.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 50, eff. Apr. 17, 2003; SDCL § 1-52-10; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 62, 130, eff. Apr. 12, 2011.



§ 1-53-10 Economic Development Finance Authority transferred.

1-53-10. Economic Development Finance Authority transferred. The Economic Development Finance Authority created by Chapter 1-16B and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of tourism and state development relating to the activities of the Economic Development Finance Authority.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 61, eff. Apr. 17, 2003; SDCL § 1-52-4; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 60, 124, eff. Apr. 12, 2011.



§ 1-53-11 South Dakota Ellsworth Development Authority transferred.

1-53-11. South Dakota Ellsworth Development Authority transferred. The South Dakota Ellsworth Development Authority created by chapter 1-16J and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development created by Executive Reorganization Order 2011-01. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the South Dakota Ellsworth Development Authority.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 65, eff. Apr. 12, 2011.



§ 1-53-12 Office of Research Commerce transferred.

1-53-12. Office of Research Commerce transferred. The Office of Research Commerce and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development created by Executive Reorganization Order 2011-01. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the Office of Research Commerce.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 59, eff. Apr. 12, 2011.



§ 1-53-13 South Dakota Science and Technology Authority transferred.

1-53-13. South Dakota Science and Technology Authority transferred. The South Dakota Science and Technology Authority created by chapter 1-16H and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development created by Executive Reorganization Order 2011-01. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the South Dakota Science and Technology Authority.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 63, eff. Apr. 12, 2011.



§ 1-53-14 South Dakota Energy Infrastructure Authority transferred.

1-53-14. South Dakota Energy Infrastructure Authority transferred. The South Dakota Energy Infrastructure Authority created by chapter 1-16I and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development created by Executive Reorganization Order 2011-01. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the South Dakota Energy Infrastructure Authority.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 64, eff. Apr. 12, 2011.



§ 1-53-15 Small business credit initiative fund.

1-53-15. Small business credit initiative fund. There is established within the state treasury a fund to be known as the small business credit initiative fund for the purpose of making loans for economic development as permitted by the Small Business Jobs Act of 2010, 12 U.S.C. Chapter 54.

Source: SL 2012, ch 15, § 1.



§ 1-53-16 Acceptance or expenditure of funds reported in informational budget.

1-53-16. Acceptance or expenditure of funds reported in informational budget. The Governor's Office of Economic Development may accept, expend, or loan for the purposes of §§ 1-53-15 to 1-53-19, inclusive, any funds previously received or to be obtained from federal sources and any funds to be obtained from gifts, contributions, or any other source if such acceptance and expenditure is reported as required by § 4-7-7.2.

Source: SL 2012, ch 15, § 2.



§ 1-53-17 Deposits into and expenditures from small business credit initiative fund.

1-53-17. Deposits into and expenditures from small business credit initiative fund. Any repayment of loans and interest thereon shall be receipted into the small business credit initiative fund and expended by the Governor's Office of Economic Development for the following purposes:

(1) The payment of administrative costs as permitted pursuant to U.S. Office of Management and Budget Circular A-87, Revised, as applicable, as in effect on January 1, 2012;

(2) The payment of taxes and liens and for the procuring of legal services and any other services necessary to protect, recover, maintain, or liquidate the assets of the small business credit initiative fund as permitted pursuant to U.S. Office of Management and Budget Circular A-87, Revised, as applicable, as in effect on January 1, 2012; and

(3) The purpose of making loans for economic development as permitted by the Small Business Jobs Act of 2010, 12 U.S.C. Chapter 54.
Source: SL 2012, ch 15, § 3.



§ 1-53-18 Property given as security for loan.

1-53-18. Property given as security for loan. The Governor's Office of Economic Development may take title by foreclosure or transfer in lieu of foreclosure to any property given as security if the acquisition is necessary to protect or collect any small business credit initiative loan and may sell, transfer, or convey any such property to any responsible buyer.

Source: SL 2012, ch 15, § 4.



§ 1-53-19 Confidentiality of certain information concerning small business credit initiativeloans.

1-53-19. Confidentiality of certain information concerning small business credit initiative loans. The meetings and deliberations of the Governor's Office of Economic Development concerning small business credit initiative loans are confidential and are exempt from public disclosure. Any documentary material or data made or received by the Governor's Office of Economic Development for the purpose of acting upon an application for a small business credit initiative loan or administering the loan, to the extent that such material or data consists of trade secrets or commercial or financial information regarding the operation of such business, are not considered public records, and are exempt from disclosure. Nothing in this section prohibits the disclosure of confidential information to the extent necessary to collect or recoup the loan or as may be required under applicable federal law.

Source: SL 2012, ch 15, § 5.






Chapter 54 - Department of Tribal Relations

§ 1-54-1 Department created--Secretary as head.

1-54-1. Department created--Secretary as head. There is hereby created a Department of Tribal Relations. The head of the Department of Tribal Relations is the secretary of tribal relations who shall be appointed and serve pursuant to the provisions of the Constitution of the State of South Dakota, Article IV, § 9.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 28, eff. Apr. 12, 2011.



§ 1-54-2 Office of Tribal Governmental Relations transferred.

1-54-2. Office of Tribal Governmental Relations transferred. The Office of Tribal Governmental Relations established by chapter 1-4 is transferred to the Department of Tribal Relations.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 74; SDCL § 1-52-11; SL 2011, ch 1 (Ex. Ord. 11-1), § 131, eff. Apr. 12, 2011.



§ 1-54-3 Department functions.

1-54-3. Department functions. The Department of Tribal Relations shall aid in securing and coordinating federal, state, and local resources to help solve problems and to serve as an advocate for Native American people.

Source: SL 1949, ch 244, § 1; SDC Supp 1960, § 65.0801; SL 1974, ch 4, § 1; SL 1975, ch 9, § 1; SL 1987, ch 395 (Ex. Ord. 87-6), § 18; SL 1995, ch 320 (Ex. Ord. 95-4), §§ 17-20; SDCL § 1-4-1; SL 2011, ch 1 (Ex. Ord. 11-1), § 80, eff. Apr. 12, 2011.



§ 1-54-4 Governor to hold hearings before entering into gaming compact.

1-54-4. Governor to hold hearings before entering into gaming compact. Before entering into a compact with an Indian tribe on any class III gaming under the Federal Indian Gaming Regulatory Act, the Governor or his designee shall hold one or more public hearings in the affected area to allow any interested persons to state their views.

Source: SL 1989, ch 373; SDCL 1-4-25; SL 2011, ch 1 (Ex. Ord. 11-1), § 82, eff. Apr. 12, 2011.



§ 1-54-5 Consultation with tribal government regarding state programs.

1-54-5. Consultation with tribal government regarding state programs. It is the policy of the state to consult with a tribal government regarding the conduct of state government programs which have the potential of affecting tribal members on the reservation. This section may not be construed to confer any substantive rights on any party in any litigation or otherwise.

Source: SL 1990, ch 5; SDCL § 1-4-26; SL 2011, ch 1 (Ex. Ord. 11-1), § 83, eff. Apr. 12, 2011.



§ 1-54-6 Advice to Department of Tribal Relations.

1-54-6. Advice to Department of Tribal Relations. The Governor shall invite and solicit the officials of the Bureau of Indian Affairs and officials of the Division of Indian Health of the United States Public Health Service, the United States Departments of Housing and Urban Development, Labor, Justice, Agriculture, and Transportation, and the United States Department of Health and Human Services, the United States Attorney's Office for the district of South Dakota and the United States Economic Development Administration, to participate and act in an advisory capacity to the Department of Tribal Relations.

Any state agency, commission, board, department, or institution shall render such advice and assistance to the Department of Tribal Relations as the office may deem necessary in fulfillment of the provisions of this chapter.

Source: SL 1959, ch 460, § 2; SDC Supp 1960, § 65.0803; SL 1961, ch 463, § 2; SL 1974, ch 4, § 4; SL 1975, ch 9, § 4; SL 1987, ch 395 (Ex. Ord. 87-6), §§ 17-20, 1995, ch 320 (Ex. Ord. 95-4), § 20; SDCL § 1-4-4; SL 2009, ch 1, §§ 1, 2; SDCL § 1-52-12; SL 2011, ch 1 (Ex. Ord. 11-1), § 132, eff. Apr. 12, 2011.



§ 1-54-7 Tribal identification cards.

1-54-7. Tribal identification cards. A tribal identification card is a valid form of identification for all purposes relating to banks or financial institutions for which a South Dakota nondriver identification card or a South Dakota driver license may be used. Furthermore, tribal identification cards shall be accepted as valid forms of identification for the purpose of cashing checks wherever checks may be cashed. For purposes of this section and §§ 22-40-9, 22-40-18, and 34-46-1, the term, tribal identification card, means an unexpired identification card issued by a South Dakota tribal government of a tribe recognized by the Bureau of Indian Affairs, United States Department of the Interior, that contains the legal name, date of birth, signature, and picture of the enrolled tribal member.

Source: SL 2011, ch 13, § 1.



§ 1-54-8 Tribal parole pilot programs.

1-54-8. Tribal parole pilot programs. In cooperation with the Department of Tribal Relations, the Department of Corrections may develop tribal parole pilot programs to supervise parolees on tribal land. The Department of Corrections shall promulgate rules pursuant to chapter 1-26 as necessary for the implementation of the pilot program. The pilot program shall utilize a tribal-state liaison officer. The officer shall use supervision strategies that focus on reducing recidivism and employ evidence-based practices and swift, certain, and proportionate sanctions.

Source: SL 2013, ch 101, § 12.



§ 1-54-9 Performance measures report.

1-54-9. Performance measures report. The Department of Corrections shall report performance measures for the tribal pilot programs semiannually to the oversight council.

Source: SL 2013, ch 101, § 13.









Title 2 - LEGISLATURE AND STATUTES

Chapter 01 - Initiative and Referendum.

§ 2-1-1 Initiative petitions--Number of signatures required.

2-1-1. Initiative petitions--Number of signatures required. All measures proposed by initiative shall be presented by petition. The petition shall be signed by not less than five percent of the qualified electors of the state.

Source: SDC 1939, § 55.0401; SL 1957, ch 278, § 1; SL 1976, ch 105, § 76; SL 1978, ch 19, § 1; SL 1989, ch 23, § 1.



§ 2-1-1.1 Petition to be circulated for initiated constitutional amendment--Time for signaturesand filing.

2-1-1.1. Petition to be circulated for initiated constitutional amendment--Time for signatures and filing. The petition as it is to be circulated for an initiated constitutional amendment shall be filed with the secretary of state prior to circulation for signatures and shall:

(1) Contain the full text of the initiated constitutional amendment;

(2) Contain the date of the general election at which the initiated constitutional amendment is to be submitted;

(3) Contain the title and explanation as prepared by the attorney general;

(4) Be accompanied by a notarized form that includes the names and addresses of the petition sponsors; and

(5) Be accompanied by a statement of organization as provided in § 12-27-6.

The petition circulator shall provide to each person who signs the petition a form containing the title and explanation of the initiated constitutional amendment as prepared by the attorney general. The form shall be approved by the secretary of state prior to circulation.

For any initiated constitutional amendment petition, no signatures may be obtained more than twenty-four months preceding the general election that was designated at the time of filing of the full text. The initiated constitutional amendment petition shall be filed with the secretary of state at least one year before the next general election. A sworn affidavit, signed by at least two-thirds of the petition sponsors, stating that the documents filed constitute the entire petition and to the best of the knowledge of the sponsors contains a sufficient number of signatures shall also be filed with the secretary of state. The form of the petition and affidavit shall be prescribed by the State Board of Elections.

Source: SL 2012, ch 18, § 2.



§ 2-1-1.2 Petition to be circulated for initiated measure--Time for signatures and filing.

2-1-1.2. Petition to be circulated for initiated measure--Time for signatures and filing. The petition as it is to be circulated for an initiated measure shall be filed with the secretary of state prior to circulation for signatures and shall:

(1) Contain the full text of the initiated measure;

(2) Contain the date of the general election at which the initiated measure is to be submitted;

(3) Contain the title and explanation as prepared by the attorney general;

(4) Be accompanied by a notarized form that includes the names and addresses of the petition sponsors; and

(5) Be accompanied by a statement of organization as provided in § 12-27-6.

The petition circulator shall provide to each person who signs the petition a form containing the title and explanation of the initiated measure as prepared by the attorney general. The form shall be approved by the secretary of state prior to circulation.

For any initiated measure petition, no signatures may be obtained more than twenty-four months preceding the general election that was designated at the time of filing of the full text. The initiated measure petition shall be filed with the secretary of state at least one year before the next general election. A sworn affidavit, signed by at least two-thirds of the petition sponsors, stating that the documents filed constitute the entire petition and to the best of the knowledge of the sponsors contains a sufficient number of signatures shall also be filed with the secretary of state. The form of the petition and affidavit shall be prescribed by the State Board of Elections.

Source: SL 2012, ch 18, § 3.



§ 2-1-2 , 2-1-2.1. Repealed.

2-1-2, 2-1-2.1. Repealed by SL 2012, ch 18, §§ 4, 5.



§ 2-1-2.2 Withdrawal of initiated constitutional amendment.

2-1-2.2. Withdrawal of initiated constitutional amendment. A petition of the voters proposing an amendment to the Constitution may be withdrawn within the meaning of section 3 of article XXIII of the Constitution not later than one hundred twenty days prior to the next general election, if not less than two-thirds of the named sponsors file with the secretary of state, in writing, their request for withdrawal of the question from the ballot. The secretary of state shall attach to the petitions on file the request for withdrawal and shall take no other action thereon.

Source: SL 1974, ch 118, § 50.



§ 2-1-2.3 Withdrawal of initiated measure.

2-1-2.3. Withdrawal of initiated measure. A petition of the voters proposing an initiated measure may be withdrawn not later than one hundred twenty days prior to the next general election, if not less than two-thirds of the named sponsors file with the secretary of state, in writing, their request for withdrawal of the question from the ballot. The secretary of state shall attach to the petitions on file the request for withdrawal and shall take no other action thereon.

Source: SL 2009, ch 64, § 9, eff. July 1, 2010.



§ 2-1-3 Referendum--Laws subject to petition--Form.

2-1-3. Referendum--Laws subject to petition--Form. Any law which the Legislature may have enacted, except one which may be necessary for the immediate preservation of the public peace, health, or safety, or support of the state government and its existing public institutions, shall, upon the filing of a petition as hereinafter provided, be submitted to a vote of the electors of the state at the next general election. Such petition shall be signed by not less than five percent of the qualified electors of the state. The form of the petition shall be prescribed by the State Board of Elections.

Source: SDC 1939, § 55.0402; SL 1957, ch 278, § 2; SL 1976, ch 105, § 77.



§ 2-1-3.1 Petition to be circulated for referred law--Time for filing.

2-1-3.1. Petition to be circulated for referred law--Time for filing. The petition as it is to be circulated for a referred law shall be filed with the secretary of state prior to circulation for signatures and shall:

(1) Contain the title of the referred law;

(2) Contain the effective date of the referred law;

(3) Contain the date of the general election at which the referred law is to be submitted;

(4) Be accompanied by a notarized form that includes the names and addresses of the petition sponsors; and

(5) Be accompanied by a statement of organization as provided in § 12-27-6.

The petition shall be filed with the secretary of state within ninety days after the adjournment of the Legislature which passed the referred law. A sworn affidavit, signed by at least two-thirds of the petition sponsors, stating that the documents filed constitute the entire petition and to the best of the knowledge of the sponsors contains a sufficient number of signatures shall also be filed with the secretary of state. The form of the petition and affidavit shall be prescribed by the State Board of Elections.

Source: SL 2012, ch 18, § 1.



§ 2-1-3.2 Withdrawal of petition for referred law.

2-1-3.2. Withdrawal of petition for referred law. A petition of the voters referring a law to the vote of the electors pursuant to § 2-1-3 may be withdrawn no later than one hundred twenty days prior to the next general election, if no less than two-thirds of the petition sponsors file with the secretary of state, in writing, their request for withdrawal of the question from the ballot. The secretary of state shall attach to the petitions on file the request for withdrawal and shall take no other action thereon.

Source: SL 2012, ch 19, § 1.



§ 2-1-4 Repealed.

2-1-4. Repealed by SL 2012, ch 18, § 6.



§ 2-1-5 Total vote used to determine number of signers required in petitions.

2-1-5. Total vote used to determine number of signers required in petitions. The total number of votes cast for Governor at the last preceding gubernatorial election, shall for the purposes of this chapter, be the basis for determining the number of petitioners required.

Source: SDC 1939, § 55.0404; SL 1976, ch 105, § 78.



§ 2-1-6 Persons qualified to sign petitions--False or unqualified signing as misdemeanor.

2-1-6. Persons qualified to sign petitions--False or unqualified signing as misdemeanor. Every person who is a qualified voter may sign a petition to initiate a constitutional amendment or other measure or to refer a law. If a person, knowing he or she is not a qualified voter of the state or knowing that he or she has already signed the same petition, signs a petition for initiation of a constitutional amendment or other measure or for referral of legislation or if any person signs a name other than his or her own, that person is guilty of a Class 1 misdemeanor.

Source: SDC 1939, §§ 55.0404, 55.9901; SL 1980, ch 24, § 15; SL 2007, ch 15, § 2.



§ 2-1-6.1 Repealed.

2-1-6.1. Repealed by SL 1989, ch 23, § 3.



§ 2-1-6.2 Repealed.

2-1-6.2. Repealed by SL 2012, ch 18, § 7.



§ 2-1-6.3 Repealed.

2-1-6.3. Repealed by SL 2009, ch 64, § 6, eff. July 1, 2010.



§ 2-1-7 Petitions to be signed in person.

2-1-7. Petitions to be signed in person. Every petition proposing a measure shall be signed in person by the petitioners.

Source: SDC 1939, § 55.0403; SL 1957, ch 278, § 3; SL 2009, ch 64, § 7, eff. July 1, 2010.



§ 2-1-8 Repealed.

2-1-8. Repealed by SL 1990, ch 104, § 1.



§ 2-1-9 Separate papers constituting single petition.

2-1-9. Separate papers constituting single petition. A single petition may be made up of one or more papers, each having the requisite heading and verification.

Source: SDC 1939, § 55.0403; SL 1957, ch 278, § 3; SL 1986, ch 114, § 2.



§ 2-1-10 Verification of persons circulating initiative or referendum petitions--Form andcontent--Violation as misdemeanor.

2-1-10. Verification of persons circulating initiative or referendum petitions--Form and content--Violation as misdemeanor. Each person, who circulates and secures signatures to a petition to initiate a constitutional amendment or other measure or to refer legislation to the electors, shall sign a verification before filing the petition with the officer in whose office it is by law required to be filed. The verification shall prescribe that the circulator made reasonable inquiry and, to the best of the circulator's knowledge, each person signing the petition is a qualified voter of the state in the county indicated on the signature line and that no state statute regarding the circulation of petitions was knowingly violated. The State Board of Elections shall prescribe the form for the verification. The verification shall be complete and the affixing of the circulator's signature shall be witnessed and notarized by a notary public commissioned in South Dakota or other officer authorized to administer oaths pursuant to § 18-3-1. Any person who falsely swears to the verification provided for in this section is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 55.0405; SL 1957, ch 278, § 4; SL 1974, ch 22; SL 1976, ch 105, § 79; SL 1989, ch 23, § 4; SL 2000, ch 19, § 1; SL 2007, ch 15, § 1; SL 2010, ch 74, § 1.



§ 2-1-11 Petitions liberally construed.

2-1-11. Petitions liberally construed. The petitions herein provided for shall be liberally construed, so that the real intention of the petitioners may not be defeated by a mere technicality.

Source: SDC 1939, § 55.0406.



§ 2-1-12 Effective date of measures approved by voters.

2-1-12. Effective date of measures approved by voters. The constitutional amendments and initiated and referred measures that have been approved by a majority of all votes cast become effective the day after the completion of the official canvass by the State Canvassing Board.

Source: SL 1979, ch 11, § 2.



§ 2-1-13 Repealed.

2-1-13. Repealed by SL 1989, ch 23, § 5.



§ 2-1-14 Signatures secured contrary to chapter not to be counted.

2-1-14. Signatures secured contrary to chapter not to be counted. All signatures secured in a manner contrary to the provisions of this chapter may not be counted.

Source: SL 1988, ch 23, § 2; 1st SS 1991, ch 1, §§ 3, 4.



§ 2-1-15 Examination of petition by secretary of state--Signatures not to be counted unlesspersons are registered voters and information is complete.

2-1-15. Examination of petition by secretary of state--Signatures not to be counted unless persons are registered voters and information is complete. Upon the receiving of any initiative petition, referred law petition, or initiated constitutional amendment petition, the secretary of state shall examine the petition. No signature of a person may be counted by the secretary of state unless the person is a registered voter in the county indicated on the signature line. No signature of a person may be counted if the information required on the petition form is not complete.

Source: SL 2007, ch 16, § 1.



§ 2-1-16 Signatures to be verified by random sampling--Rules.

2-1-16. Signatures to be verified by random sampling--Rules. The secretary of state shall verify the signatures pursuant to § 2-1-15 by random sampling. The random sample of signatures to be verified shall be drawn so that every signature received by the secretary of state shall be given an equal opportunity to be included in the sample. The secretary of state shall calculate the number of valid signatures by multiplying the total number of signatures received by the percentage of successfully verified signatures from the random sample. The secretary of state shall, by rules promulgated pursuant to chapter 1-26, establish the methodology for conducting the random sample. The random sampling shall be an examination of five percent of the signatures received.

Source: SL 2007, ch 16, § 2.



§ 2-1-17 Certification of results of random sampling--Notification of petition sponsors.

2-1-17. Certification of results of random sampling--Notification of petition sponsors. If the random sample indicates that a sufficient number of qualified electors have signed the petition, the secretary of state shall certify that the petition has been signed by the required number of qualified electors and shall place the proposed measure or amendment on the next general election ballot. If the random sample indicates that an insufficient number of qualified electors have signed the petition, the secretary of state shall certify that the petition has not been signed by the required number of qualified electors and may not place the proposed measure or amendment on the next general election ballot. The secretary of state shall, within five days of certifying, notify the petition sponsors of the secretary of state's action pursuant to this section.

Source: SL 2007, ch 16, § 3.



§ 2-1-18 Court challenge of validity of signatures.

2-1-18. Court challenge of validity of signatures. Nothing in §§ 2-1-15 to 2-1-18, inclusive, prohibits any person from challenging in circuit court the validity of signatures or other information required on a petition by statute or administrative rule.

Source: SL 2007, ch 16, § 4.



§ 2-1-19 Fiscal impact statement for legislation or ballot initiative that may impact state prisonor county jail populations.

2-1-19. Fiscal impact statement for legislation or ballot initiative that may impact state prison or county jail populations. A fiscal impact statement shall be attached to any bill or amendment or measures proposed by ballot initiative that may impact state prison or county jail populations. The requirement for a fiscal impact statement includes those bills or amendments that increase the periods of imprisonment authorized for existing crimes, that add new crimes for which imprisonment is authorized, that impose minimum or mandatory minimum terms of imprisonment, or that modify any law governing release of prisoners from imprisonment or supervision.

The sponsor of such legislation or such ballot initiative shall request and allow sufficient time to prepare a fiscal impact statement from the Bureau of Finance and Management or the Legislative Research Council. The fiscal impact statement shall be completed no later than the day the bill is submitted to the committee with subject matter cognizance. Any ballot initiative shall have a fiscal impact statement attached to the Attorney General's statement required pursuant to § 12-13-9 or 12-13-25.1.

Source: SL 2013, ch 101, § 71.



§ 2-1-20 Contents of fiscal impact statement.

2-1-20. Contents of fiscal impact statement. A fiscal impact statement pursuant to § 2-1-19 shall include the following:

(1) An analysis of the specific components of the bill or the ballot initiative that will impact the prison and jail population;

(2) The projected cost of the impact of the bill on the state prison system and the aggregate cost to county jails on an annual basis and cost of the bill over a ten year period; and

(3) Operational costs and capital costs including all manner of construction.
Source: SL 2013, ch 101, § 72.






Chapter 02 - Legislative Districts

§ 2-2-1 to 2-2-8. Repealed.

2-2-1 to 2-2-8. Repealed by SL 1981, ch 14, § 10.



§ 2-2-9 Transferred.

2-2-9. Transferred to § 2-2-20.1.



§ 2-2-10 to 2-2-13. Repealed.

2-2-10 to 2-2-13. Repealed by SL 1981, ch 14, § 10.



§ 2-2-14 to 2-2-22. Repealed.

2-2-14 to 2-2-22. Repealed by SL 1991 (1st SS) ch 1, § 9.



§ 2-2-23 to 2-2-31. Repealed.

2-2-23 to 2-2-31. Repealed by SL 2001 (SS) ch 2, § 9.



§ 2-2-32 to 2-2-40. Repealed.

2-2-32 to 2-2-40. Repealed by SL 2011 (SS), ch 1, § 12, eff. Jan. 23, 2012.



§ 2-2-41 Legislative policy in redistricting.

2-2-41. Legislative policy in redistricting. The Legislature, in making the 2011 redistricting, determines, as a matter of policy, that the following principles are of primary significance:

(1) Adherence to standards of population deviance as established by judicial precedent and to standards of population deviance as prescribed by S.D. Const., Art. III, § 5;

(2) Protection of communities of interest by means of compact and contiguous districts;

(3) Respect for geographical and political boundaries; and

(4) Protection of minority voting rights consistent with the United States Constitution, the South Dakota Constitution, and federal statutes, as interpreted by the United States Supreme Court and other courts with jurisdiction.
Source: SL 2011 (SS), ch 1, § 1, eff. Jan. 23, 2012.



§ 2-2-42 Number of senatorial districts--Number of senators.

2-2-42. Number of senatorial districts--Number of senators. The state shall be divided into thirty-five senatorial districts, as specified in § 2-2-43, and the Senate shall consist of thirty-five members.

Source: SL 2011 (SS), ch 1, § 2, eff. Jan. 23, 2012.



§ 2-2-43 Senatorial districts described.

2-2-43. Senatorial districts described. The senatorial districts are as follows:

(1) District No. 1: Day, Marshall, and Roberts counties and that portion of Brown County consisting of VTD-Precinct 14 Oneota-Brainard-Westport-Garland Township-Westport City, VTD-Precinct 15 Franklin-Carlisle-Ravinia-Mercier-Lincoln Township, VTD-Precinct 21 Liberty-Hecla-Portage-Greenfield-Lansing-North-Detroit Township-Hecla City, and VTD-Precinct 22 Palmyra-Osceola-Savo-Allison-Frederick-Richard Township-Frederick City Voting District;

(2) District No. 2: Clark and Hamlin counties and that portion of Brown county consisting of VTD-Precinct 8 Aberdeen, VTD-Precinct 13 Shelby-Columbia-Cambria-Ordway Township-Columbia City, VTD-Precinct 16 West Aberdeen Township except for those portions in District No. 3, VTD-Precinct 17 Highland-New Hope-Warner Township-Warner, VTD-Precinct 18 Gem-West Rondell-East Rondell Township-Stratford, VTD-Precinct 19, and VTD-Precinct 20 South Detroit-Claremont Township-Claremont City, and that portion of Spink county consisting of VTD-Precinct 1, VTD-Precinct 4, VTD-Precinct 5, VTD-Precinct 6, VTD-Precinct 7, VTD-Precinct 8, VTD-Precinct 9 Redfield City First & Second Wards, and VTD-Precinct 10 Redfield City Third & Fourth Wards;

(3) District No. 3: that portion of Brown county consisting of VTD-Precinct 1 Aberdeen, VTD-Precinct 2 Aberdeen, VTD-Precinct 3 Aberdeen, VTD-Precinct 4 Aberdeen, VTD-Precinct 5 Aberdeen, VTD-Precinct 6 Aberdeen, VTD-Precinct 7 Aberdeen, and VTD-Precinct 9 Aberdeen, VTD-Precinct 10 Aberdeen, VTD-Precinct 11 Aberdeen, VTD-Precinct 12 East Aberdeen, and those portions of VTD-Precinct 16 West Aberdeen Township that are surrounded by VTD-Precinct 3 Aberdeen;

(4) District No. 4: Deuel and Grant counties and that portion of Brookings county not in District No. 7, and that portion of Codington county consisting of VTD-Precinct Dexter, VTD-Precinct Eden and Phillips, VTD-Precinct Fuller and Florence, VTD-Precinct Germantown, VTD-Precinct Graceland and Henry, VTD-Precinct Kampeska, VTD-Precinct Kranzburg, VTD-Precinct Leola and South Shore, VTD-Precinct Rauville, VTD-Precinct Richland, and VTD-Precinct Waverly;

(5) District No. 5: That portion of Codington county not in District No. 4;

(6) District No. 6: That portion of Lincoln county consisting of VTD-Harrisburg Ward 1 (part of Precinct 27), VTD-Harrisburg Ward 2 (part of precinct 27), VTD-La Valley Township, VTD-Lennox Ward 1 (part of precinct 25), VTD-Lennox Ward 2 (part of precinct 25), VTD-Lennox Ward 3 (part of precinct 25), VTD-Sioux Falls Precinct 1-13, VTD-Sioux Falls Precinct 1-14, VTD-Sioux Falls Precinct 1-16, VTD-Sioux Falls Precinct 2-13, VTD-Tea Ward 1 (part of precinct 24), VTD-Tea Ward 2 (part of precinct 24), VTD-Tea Ward 3 (part of precinct 24), VTD-Grant Township, VTD-Perry Township, VTD-Delapre Township except for those portions surrounded by VTD-Sioux Falls 1-11 or VTD-Sioux Falls 1-12, and VTD-Springdale except for those portions surrounded by VTD-Sioux Falls 2-11 or VTD-Sioux Falls 2-15;

(7) District No. 7: That portion of Brookings county consisting of VTD-Precinct 1, VTD-Precinct 2, VTD-Precinct 3, VTD-Precinct 4, VTD-Precinct 5, VTD-Precinct 6, VTD-Precinct 8, and VTD-Precinct 13;

(8) District No. 8: Lake, Miner, Moody, and Sanborn counties;

(9) District No. 9: That portion of Minnehaha county consisting of VTD 3-5, VTD 3-9, VTD 3-12, VTD 3-14, VTD 4-5, VTD-07, VTD VP0-8, VTD 16, VTD VP 17, those portions of VTD 4 surrounded by VTD 3-5, VTD 3-14, or VTD 4-5, and that portion of VTD 6 surrounded by VTD 3-12;

(10) District No. 10: That portion of Minnehaha county consisting of VTD 3, VTD 4-6, VTD 4-7, VTD 4-8, VTD 4-11, VTD 5, VTD 5-16, VTD 15, VTD 4 except for the portions contained in District No. 9, and those portions of VTD 02 surrounded by VTD 4-11;

(11) District No. 11: That portion of Minnehaha county consisting of VTD 1-8, VTD 1-9, VTD 1-10, VTD 1-17, VTD 3-10, VTD 3-11, VTD 3-15, VTD 3-16, VTD 3-17, and VTD 6 except for that portion surrounded by VTD 3-12;

(12) District No. 12: That portion of Lincoln county consisting of VTD-Sioux Falls Precinct 1-11, VTD-Sioux Falls Precinct 1-12, and the portions of Delapre Township surrounded by VTD-Sioux Falls Precinct 1-11 or VTD-Sioux Falls Precinct 1-12; and that portion of Minnehaha county consisting of VTD 1-1, VTD 1-2, VTD 1-3, VTD 1-4, VTD 1-5, VTD 1-6, VTD 3-8, VTD 5-3, and VTD 5-14;

(13) District No. 13: That portion of Lincoln county consisting of VTD-Sioux Falls Precinct 2-10, VTD-Sioux Falls Precinct 2-11, VTD-Sioux Falls Precinct 2-12, VTD-Sioux Falls Precinct 2-15, and that portion of Springdale Township surrounded by VTD-Sioux Falls Precinct 2-11 or VTD-Sioux Falls Precinct 2-15, and that portion of Minnehaha county consisting of VTD 2-1, VTD 5-4, VTD 5-7, VTD 5-8, VTD 5-9, VTD 5-10, VTD 5-11, VTD 5-12, and VTD 5-13;

(14) District No. 14: That portion of Minnehaha county consisting of VTD 2-2, VTD 2-3, VTD 2-4, VTD 2-6, VTD 2-8, VTD 2-9, VTD 2-14, VTD 4-9, VTD 5-5, VTD 5-6, and the portion of VTD 02 surrounded by VTD 2-14;

(15) District No. 15: That portion of Minnehaha county consisting of VTD 3-6, VTD 3-7, VTD 4-1, VTD 4-4, VTD 4-13, VTD 5-1, VTD 5-2, and VTD 5-15;

(16) District No. 16: Union county and that portion of Lincoln county consisting of VTD-Canton Ward 1 (part of precinct 20), VTD-Canton Ward 2 (part of precinct 20), VTD-Canton Ward 3 (part of precinct 20), VTD-Canton Ward 4 (part of precinct 30), VTD-Canton Ward 5 (part of precinct 30), VTD-Dayton Township, VTD-Highland/Canton Township, VTD-Lynn Township-Worthing Town, VTD-Beresford Ward 2 (part of precinct 26), VTD-Beresford Ward 1 (part of precinct 26), VTD-Beresford Ward 3 (part of precinct 26), VTD-Delaware Township, VTD-Fairview Township-Fairview Town, VTD-Hudson/Eden, VTD-Lincoln Township, VTD-Norway Township, and VTD-Precinct 26 Brooklyn, Pleasant Townships, Beresford Town Voting District;

(17) District No. 17: Clay and Turner counties;

(18) District No. 18: Yankton county;

(19) District No. 19: Douglas, Hanson, Hutchinson, and McCook counties and that portion of Bon Homme county consisting of VTD-Scotland Precinct 1, VTD-Tabor Precinct 4, and VTD-Tyndall Precinct 3;

(20) District No. 20: Aurora, Davison and Jerauld counties;

(21) District No. 21: Charles Mix, Gregory, and Tripp counties and that portion of Bon Homme county consisting of VTD-Avon Precinct 2, and VTD-Springfield Precinct 5;

(22) District No. 22: Beadle and Kingsbury counties;

(23) District No. 23: Campbell, Edmunds, Faulk, Hand, McPherson, Potter, and Walworth counties and that portion of Spink county consisting of VTD-Precinct 3;

(24) District No. 24: Hughes, Hyde, Stanley, and Sully counties;

(25) District No. 25: That portion of Minnehaha county consisting of VTD 2-7, VTD 4-10, VTD 4-12, VTD 11, VTD 21, VTD VP 01, VTD VP9, VTD VP10, VTD VP12, VTD VP13, and VTD 02 except for those portions contained in District No. 10 and District No. 14;

(26) District No. 26: Brule, Buffalo, Jones, Lyman, Mellette, and Todd counties;

(27) District No. 27: Bennett, Haakon, Jackson, and Shannon counties and that portion of Pennington county consisting of VTD-CR14, VTD-Q17, VTD-SC11, and that portion of VTD-WL15 not in District No. 30;

(28) District No. 28: Corson, Dewey, Harding, Perkins, and Ziebach counties and that portion of Butte county that is not in District No. 29;

(29) District No. 29: That portion of Butte county consisting of VTD-Precinct Orman, VTD-Precinct 8 Union, VTD-Precinct 13 Horsecreek, VTD-Precinct 14 Newell Independent, VTD-Precinct 18 Nisland, and VTD-Precinct 20 Newell City; Meade county except for that portion in District No. 33; and that portion of Pennington county consisting of that portion of VTD-B33-2 located east of Commercial Gate Road and South Gate Road and north of Interstate 90, that portion of VTD-B33-3 located north of Interstate 90, that portion of VTD-DG7 located north of Interstate 90, east of Commercial Gate Road and South Gate Road, and west of Liberty Boulevard, and that portion of VTD-DG7 located north of 225th Street between North Ellsworth Road and Tower Road;

(30) District No. 30: Custer and Fall River counties and that portion of Pennington county consisting of VTD-B30-2, VTD-B30-3, that portion of VTD-B33-3 located south of Interstate 90 and east of Liberty Boulevard and Spruce Drive, VTD-CA19, VTD-HC1, VTD-HR9, VTD-K3, VTD-R13, VTD-RC 2-6, VTD-RK4, VTD-WA12, VTD-NU10, that portion of VTD-DG7 east of Liberty Boulevard, Spruce Drive and 150th Place and that portion of VTD-WL15 consisting of Block 1239, Block 1240, Block 1241, Block 1242, Block 1243, Block 1244, Block 1245, Block 1246, Block 1247, Block 1248, Block 1249, Block 1250, Block 1254, Block 1255, Block 1256, Block 1257, Block 1258, Block 1259, Block 1260, Block 1261, Block 1262, Block 1263, Block 1264, Block 1265, Block 1266, Block 1267, Block 1268, Block 1269, Block 1270, Block 1271, Block 1272, Block 1273, Block 1274, Block 1275, Block 1276, Block 1277, Block 1278, Block 1279, Block 1280, Block 1281, Block 1282, Block 1283, Block 1284, Block 1285, Block 1286, Block 1287, Block 1288, Block 1289, Block 1290, Block 1291, Block 1292, Block 1293, Block 1294, Block 1295, Block 1296, Block 1297, Block 1298, Block 1299, Block 1300, Block 1301, Block 1337, Block 1338, Block 1340, Block 1341, Block 1447, Block 1452, Block 3177, Block 3184, Block 3185, Block 3186, Block 3187, Block 3192, Block 3193, Block 3196, Block 3197, Block 3198, Block 3200, Block 3201, Block 3202, Block 3204, Block 3205, Block 3206, Block 3207, Block 3208, Block 3209, Block 3210, Block 3211, Block 3212, Block 3213, Block 3214, Block 3215, Block 3251, Block 3357, Block 3369, Block 3370, Block 3371, Block 3372, Block 3373, Block 3374, Block 3375, Block 3376, Block 3377, Block 3378, Block 3379, Block 3380, Block 3381, Block 3382, Block 3383, Block 3384, Block 3385, Block 3386, Block 3387, Block 3396, Block 3397, Block 3398, Block 3399, Block 3407, Block 3408, and Block 3415;

(31) District No. 31: Lawrence county;

(32) District No. 32: That portion of Pennington county consisting of VTD-RC 1-1, VTD-RC 1-2, VTD-RC 1-3, VTD-RC 2-1, VTD-RC 2-4, VTD-RC 5-4, that portion of VTD-RC 1-4 located west of State Highway 79, that portion of VTD-RC 2-3 located south of Omaha Street and west of East Boulevard, that portion of VTD-RC 3-1 east and south of State Highway 44, and that portion of VTD-RVE1 west of State Highway 79;

(33) District No. 33: That portion of Meade county consisting of VTD-Precinct 14--Black Hawk, VTD-Precinct 16--West Black Hawk, VTD-Precinct 19--Central Black Hawk, and that portion of VTD-Rural Black Hawk located west of Interstate 90 and that portion of Pennington county consisting of VTD-CL6, VTD-DT24, VTD-JS5, VTD-NH18, VTD-RC 4-1, VTD-RC 4-3, VTD-RC 4-4, VTD-WP23, that portion of VTD-B33-1 west of Bennett Road, that portion of VTD-DG7 west of Bennett Road, that portion of VTD-RC 3-2 south and east of VTD-WP23 and adjacent to U.S. Highway 16, that portion of VTD-RC 4-2 west of East Boulevard and North Maple Avenue and that portion north of Interstate 90, that portion of VTD-RC 5-2 located north of Interstate 90 and that portion located north of Meadowwood Drive, Timothy Street, and Adventure Trail and west of State Highway 79, that portion of VTD-RC 5-3 north of Galena Drive and City Springs Road, and that portion of VTD-RC 5-5 east of North Haines Avenue;

(34) District No. 34: That portion of Pennington county consisting of VTD-RC 3-3, VTD-RC 3-4, VTD-RC 3-5, VTD-RC 3-6, VTD-RC 3-7, VTD-RC 5-1, that portion of VTD-RC 2-3 north of Omaha Street and west of North Maple Avenue, that portion of VTD-RC 3-1 not in District No. 32, that portion of VTD-RC 3-2 not in District No. 33, that portion of VTD-RC 5-2 not in District No. 33, that portion of VTD-RC 5-3 not in District No. 33, and that portion of VTD-RC 5-5 not in District No. 33; and

(35) District No. 35: That portion of Pennington county consisting of VTD-B35-1, VTD-RC 2-2, VTD-RC 2-5, VTD-RVF1, VTD-RVF2, VTD-RVS1, VTD-VN34, that portion of VTD-B33-1 not in District No. 33, that portion of VTD-B33-2 not in District No. 29, that portion of VTD-B33-3 south of Interstate 90 and not in District No. 30, that portion of VTD-DG7 not in District No. 29, District No. 30, or District No. 33, that portion of VTD-RC 1-4 not in District No. 32, that portion of VTD-RC 2-3 not in District No. 32 or District No. 34, that portion of VTD-RC 4-2 not in District No. 33, and that portion of VTD-RVE1 not in District No. 32.
Source: SL 2011 (SS), ch 1, § 3, eff. Jan. 23, 2012.



§ 2-2-44 Number of representative districts--Number of representatives.

2-2-44. Number of representative districts--Number of representatives. The state shall be divided into thirty-five representative districts, which shall be the same as the senatorial districts provided in § 2-2-43, and the House of Representatives shall consist of seventy members.

Source: SL 2011 (SS), ch 1, § 4, eff. Jan. 23, 2012.



§ 2-2-45 Number of senators from each district.

2-2-45. Number of senators from each district. Each senatorial district as provided for in § 2-2-43 is entitled to one senator.

Source: SL 2011 (SS), ch 1, § 5, eff. Jan. 23, 2012.



§ 2-2-46 Number of representatives from each district.

2-2-46. Number of representatives from each district. Each representative district as provided for in § 2-2-44 is entitled to two representatives. However, in order to protect minority voting rights, District No. 26 and District No. 28 shall each consist of two single-member house districts as provided in §§ 2-2-47 and 2-2-48.

Source: SL 2011 (SS), ch 1, § 6, eff. Jan. 23, 2012.



§ 2-2-47 Single-member house districts in District No. 26.

2-2-47. Single-member house districts in District No. 26. District No. 26 shall consist of two single-member house districts as follows:

(1) District No. 26A: Mellette and Todd counties; and

(2) District No. 26B: Brule, Buffalo, Jones, and Lyman counties.
Source: SL 2011 (SS), ch 1, § 7, eff. Jan. 23, 2012.



§ 2-2-48 Single-member house districts in District No. 28.

2-2-48. Single-member house districts in District No. 28. District No. 28 shall consist of two single-member house districts as follows:

(1) District No. 28A: Corson, Dewey, and Ziebach counties; and

(2) District No. 28B: Harding and Perkins counties and that portion of Butte county that is not in District No. 29.
Source: SL 2011 (SS), ch 1, § 8, eff. Jan. 23, 2012.



§ 2-2-49 Ideal population of senatorial district.

2-2-49. Ideal population of senatorial district. The Legislature finds that, for the purposes of §§ 2-2-41 to 2-2-51, inclusive, the ideal population of a senatorial district, based on the official 2010 federal census, is 23,262 people.

Source: SL 2011 (SS), ch 1, § 9, eff. Jan. 23, 2012.



§ 2-2-50 Voting district boundaries.

2-2-50. Voting district boundaries. For the purposes of §§ 2-2-41 to 2-2-51, inclusive, voting district (VTD) boundaries are those boundaries in existence on April 1, 2010, and utilized by the 2010 federal census.

Source: SL 2011 (SS), ch 1, § 10, eff. Jan. 23, 2012.



§ 2-2-51 Attachment of omitted areas.

2-2-51. Attachment of omitted areas. If any area of this state is omitted from the provisions of § 2-2-43, the county auditor of the county containing the area shall attach the area to the district that surrounds it or, if the area is contiguous to two or more districts, the county auditor shall attach it to the contiguous district that has the least population according to the official 2010 federal census. Any attachment made pursuant to this section shall be certified in writing and filed with the secretary of state. No changes may be made in any such attachment until the next decennial redistricting.

Source: SL 2011 (SS), ch 1, § 11, eff. Jan. 23, 2012.






Chapter 03 - Emergency Interim Legislative Succession [Repealed].

CHAPTER 2-3

EMERGENCY INTERIM LEGISLATIVE SUCCESSION [REPEALED]

[Repealed by SL 1994, ch 26, §§ 1-15]



Chapter 04 - Sessions of Legislature.

§ 2-4-1 Time and place of regular sessions.

2-4-1. Time and place of regular sessions. The Legislature shall meet at the seat of government on the second Tuesday of January at noon.

Source: SDC 1939, § 55.0502; SL 1981, ch 15; SL 1983, ch 13, § 2.



§ 2-4-1.1 Leave of absence from employment for legislative service_Restrictions onemployee's right to serve in Legislature void.

2-4-1.1. Leave of absence from employment for legislative service--Restrictions on employee's right to serve in Legislature void. An employer shall grant a temporary leave of absence without loss of job status or seniority resulting therefrom, to any employee who is a member of the Legislature in order that such employee may perform any official duty as a member of the Legislature. Such temporary leave of absence may be with or without pay within the discretion of the employer. Any agreement between an employer and an employee which, as a condition precedent to employment, promotion or benefit enhancement, restricts the employee's right to serve in the Legislature is void as a matter of public policy.

Source: SL 1974, ch 29; SL 1989, ch 24.



§ 2-4-2 Salary and expense allowances of legislators.

2-4-2. Salary and expense allowances of legislators. The salary of each member of the Legislature is six thousand dollars for every regular legislative session. In addition, each legislator shall receive:

(1) Reimbursement to be paid after the legislative session for actual mileage or its equivalent traveled to and from home not more than once each weekend or between days of recess during the regular legislative session, at state rates established by the Board of Finance;

(2) Expenses of one hundred twenty-three dollars per day for each day of a regular or special legislative session as prepaid reimbursement for living expenses, including meals and lodging, laundry, cleaning and pressing of clothing, and all other uncompensated expenses as defined in § 2-4-2.1 incident to the performance of legislative services, or at the amount fixed for the per diem allowance that is authorized by the United States Internal Revenue Service to be excluded from the gross income without itemization as of October first each year, whichever of the two is greater; and

(3) Five cents once each session for every mile of necessary travel in going to and returning from the place of meeting of the Legislature by the most usual route.

For each day's attendance at special sessions, each member, in addition to mileage and expenses, shall receive a per diem calculated by the director of the Legislative Research Council equal to the normal daily compensation for the regular session immediately preceding the special session.

Source: SL 1947, ch 241, § 5; SL 1957, ch 279, § 1; SDC Supp 1960, § 55.0503-1; SL 1965, ch 230, § 1; SL 1969, ch 207, § 1; SL 1970, ch 14, § 1; SL 1974, ch 23, § 1; SL 1976, ch 23; SL 1978, ch 24, § 7; SL 1981, ch 3, § 10; SL 1983, ch 2, § 11; SL 1988, ch 8, § 5A; SL 1997, ch 18, § 1; SL 1998, ch 10, § 1; SL 2000, ch 20, § 1; SL 2013, ch 15, § 1.



§ 2-4-2.1 Items constituting uncompensated expenses of legislators.

2-4-2.1. Items constituting uncompensated expenses of legislators. The term, "uncompensated expenses," as used in this chapter, includes, but is not limited to, postage, stationery, printing, office supplies, telephone, incidental costs in the maintenance of a legislative office at home, subscriptions to publications, conference dues, and travel for attendance at meetings with constituents, and such other unreimbursed costs associated with legislative service.

Source: SL 1979, ch 13.



§ 2-4-2.2 Salary or per diem for members of the Legislature serving on committees.

2-4-2.2. Salary or per diem for members of the Legislature serving on committees. The salary or per diem compensation for members of the Legislature serving on legislative committees, boards, or commissions is equal to the rate set by subdivision 2-4-2(2).

Source: SL 2002, ch 18, § 4.



§ 2-4-3 Superseded.

2-4-3. Superseded by § 3-8-2.1.



§ 2-4-3.1 Per diem of lieutenant governor for duties as board member.

2-4-3.1. Per diem of lieutenant governor for duties as board member. If the lieutenant governor is not assigned sufficient duties to require his full-time attention, then when carrying out his duties as a member of a board, committee, or commission established by the Legislature, he may receive a per diem of not to exceed seventy-five dollars per day or such amount as may be otherwise provided by law in the legislation establishing the board, committee, or commission. The per diem as authorized by this section may be paid for a maximum of sixty days in any calendar year.

Source: SL 1975, ch 25; SL 1985, ch 17, § 1; SL 1987, ch 8, § 3.



§ 2-4-4 Time of payment of salaries and allowances.

2-4-4. Time of payment of salaries and allowances. The salary of the Legislature and the lieutenant governor shall be payable in the same manner as for other state employees under the provisions of § 3-8-6, provided, however, that final payment shall be made on or before the last day of a legislative session. Mileage of the members of the Legislature and the lieutenant governor, for attendance upon regular and special sessions, shall be paid at the end of such session.

Source: SL 1951, ch 341, §§ 1 to 3; SL 1953, ch 401; SL 1955, ch 333; SL 1957, ch 377; SL 1959, ch 361; SDC Supp 1960, § 55.0503-2; SL 1965, ch 230, § 3; SL 1969, ch 207, § 3; SL 1973, ch 18, § 1.



§ 2-4-5 Repealed.

2-4-5. Repealed by SL 1973, ch 19, § 1.



§ 2-4-6 Preventing Legislature or members from meeting as felony .

2-4-6. Preventing Legislature or members from meeting as felony. Every person who intentionally, by force or fraud, prevents the Legislature of this state or either of the branches composing it, or any of the members thereof, from meeting or organizing, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1001; SL 1980, ch 24, § 16; SL 2006, ch 130, § 2.



§ 2-4-7 Preventing legislator from attending or voting as misdemeanor.

2-4-7. Preventing legislator from attending or voting as misdemeanor. Every person who intentionally, by intimidation or otherwise, prevents any member of the Legislature of this state from attending any session of the branch of which he is a member, or of any committee thereof, or from giving his vote upon any question which may come before such branch, or from performing any other official act, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.1005; SL 1980, ch 24, § 17.



§ 2-4-8 Compelling adjournment of Legislature as felony.

2-4-8. Compelling adjournment of Legislature as felony. Every person who intentionally, by force or fraud, compels or attempts to compel the Legislature of this state, or either of the branches composing it, to adjourn or disperse, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1002; SL 1980, ch 24, § 18; SL 2006, ch 130, § 3.



§ 2-4-9 Disturbance or disorderly conduct in Legislature as misdemeanor.

2-4-9. Disturbance or disorderly conduct in Legislature as misdemeanor. Every person who intentionally disturbs the Legislature of this state, or either of the branches composing it, while in session, or who commits any disorderly conduct in the immediate view and presence of either branch of the Legislature tending to interrupt its proceedings or impair the respect due to its authority, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.1003; SL 1980, ch 24, § 19.



§ 2-4-10 Compelling action or inaction by Legislature as felony.

2-4-10. Compelling action or inaction by Legislature as felony. Every person who intentionally, by force or fraud, compels or attempts to compel either branch of the Legislature of this state to pass, amend, or reject any bill or resolution, or to grant or refuse any petition, or to perform or omit to perform any other official act, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1004; SL 1980, ch 24, § 20; SL 2006, ch 130, § 4.



§ 2-4-11 , 2-4-12. Repealed.

2-4-11, 2-4-12. Repealed by SL 1976, ch 158, § 12A-11.



§ 2-4-13 Forfeiture of office by legislator convicted of violation_Disqualification from publicoffice.

2-4-13. Forfeiture of office by legislator convicted of violation--Disqualification from public office. The conviction of a member of the Legislature of any crime defined in §§ 2-4-6 to 2-4-10, inclusive, involves as a consequence, in addition to the punishment prescribed therein, a forfeiture of his office and disqualifies him from ever thereafter holding any public office under this state.

Source: SDC 1939, § 13.1012; SL 1980, ch 26, § 16.



§ 2-4-14 Contempt of Legislature_Punishment.

2-4-14. Contempt of Legislature--Punishment. The Senate or the House of Representatives may punish, as a contempt, by imprisonment, a breach of its privileges or the privileges of its members; but only for one or more of the following offenses:

(1) Knowingly arresting a member or officer of the Senate or the House of Representatives, or procuring such member or officer to be arrested in violation of his privilege from arrest;

(2) Disorderly conduct in the immediate view of the Senate or the House of Representatives, and directly tending to interrupt its proceedings;

(3) Refusing to be examined as a witness either before the Senate or the House of Representatives, or a committee thereof, or before any person authorized to take testimony in legislative proceedings;

(4) Giving or offering a bribe to a member, or attempting, by menace or other corrupt means or device, directly or indirectly, to control or influence a member in giving his vote, or to prevent his giving the same;
but the term of imprisonment which the Senate or House of Representatives may impose for any contempt specified in this section shall not extend beyond the session of the Legislature.

Source: SDC 1939, § 55.0608.



§ 2-4-15 Contempt of Legislature as misdemeanor.

2-4-15. Contempt of Legislature as misdemeanor. Every person who is guilty of contempt of the State Legislature or either branch thereof, as contempt is defined in § 2-4-14, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 55.9902; SL 1980, ch 24, § 21.






Chapter 05 - Legislative Officers and Employees.

§ 2-5-1 Repealed.

2-5-1. Repealed by omission from SL 1968, ch 201, § 2.



§ 2-5-2 Elective officers of Senate.

2-5-2. Elective officers of Senate. The elective officers of the Senate shall be a president pro tempore of the Senate, who shall be a member of that body, one secretary, and such other officers as shall be necessary to properly conduct the business of the Senate.

Source: SDC 1939, § 55.0505; SL 1947, ch 240; SL 1968, ch 201, § 6.



§ 2-5-3 Elective officers of house.

2-5-3. Elective officers of house. The elective officers of the House of Representatives shall be a speaker and a speaker pro tempore, who shall be members of that body, one chief clerk and such other officers as shall be necessary to properly conduct the business of the House of Representatives.

Source: SDC 1939, § 55.0506; SL 1947, ch 240; SL 1968, ch 201, § 7.



§ 2-5-3.1 Tie vote for organizing House of Representatives.

2-5-3.1. Tie vote for organizing House of Representatives. In the event that there is a tie vote for purposes of organizing the House of Representatives then, for the purposes of organization, the political party's candidate for speaker of the house, speaker pro tempore and clerk, then having a member of its party duly elected as the Governor of the State of South Dakota shall be deemed to be elected.

Source: SL 1972, ch 12; SL 1981, ch 16, § 3.



§ 2-5-4 Repealed.

2-5-4. Repealed by SL 1968, ch 201, § 5.



§ 2-5-5 Appointment of legislative employees by presiding officers.

2-5-5. Appointment of legislative employees by presiding officers. The speaker of the House of Representatives shall appoint employees necessary to properly conduct the business of the house and the president pro tempore of the Senate shall appoint employees necessary to properly conduct the business of the Senate.

Source: SDC 1939, § 55.0508; SL 1947, ch 240; SL 1968, ch 201, § 8; SL 1981, ch 16, § 4; SL 1995, ch 13, § 1.



§ 2-5-6 Repealed.

2-5-6. Repealed by omission from SL 1968, ch 201, § 8.



§ 2-5-7 Repealed.

2-5-7. Repealed by omission from SL 1968, ch 201, § 2.



§ 2-5-8 Determination of amount of compensation of legislative employees.

2-5-8. Determination of amount of compensation of legislative employees. All elective and appointed officers and employees of the Senate and House of Representatives designated in §§ 2-5-2, 2-5-3, and 2-5-5 shall receive compensation determined and agreed upon by a joint select committee of both houses.

Source: SDC 1939, § 55.0508; SL 1947, ch 240; SL 1968, ch 201, § 8.



§ 2-5-9 Certification and payment of compensation to officers and employees.

2-5-9. Certification and payment of compensation to officers and employees. The compensation of the officers and employees of the Senate, except the lieutenant governor, and the compensation of the officers and employees of the House of Representatives shall be fixed by a joint select committee of both houses. The compensation shall be paid out of the state treasury, upon vouchers approved by the director of the Legislative Research Council.

Source: SDC 1939, § 55.0510; SL 1968, ch 201, § 2; SL 1985, ch 17, § 2.



§ 2-5-10 , 2-5-11. Repealed.

2-5-10, 2-5-11. Repealed by SL 1968, ch 201, § 1.



§ 2-5-12 Repealed.

2-5-12. Repealed by SL 1983, ch 13, § 3.






Chapter 06 - Legislative Committees and Investigations.

§ 2-6-1 Administration of oaths by committee member.

2-6-1. Administration of oaths by committee member. Any member of the Senate or House of Representatives, while acting as a member of any committee thereof, shall have authority to administer oaths to such persons as shall be examined before such committee.

Source: SDC 1939, § 55.0609.



§ 2-6-2 Composition and appointment of Government Operations and Audit Committee--Duties and reports--Assistance.

2-6-2. Composition and appointment of Government Operations and Audit Committee--Duties and reports--Assistance. There shall be appointed at each regular session of the Legislature a Government Operations and Audit Committee of ten, consisting of five members of the Senate appointed by the president pro tempore of the Senate, one of whom shall be a member of the Judiciary Committee, and five members of the House of Representatives appointed by the speaker of the house, one of whom shall be a member of the Judiciary Committee, for the purpose of inquiry and review of any phase of the operations and the fiscal affairs of any department, institution, board, or agency of the state, to review any findings of abuse or neglect in a juvenile corrections facility, to make a continuing study of the operation of the state's correctional system, and to make a detailed report to the Senate and House of Representatives and submit a copy of its report to the appropriation committee of each house of the Legislature at the next succeeding session of the Legislature or any special session of the Legislature upon request of the body.

The Department of Legislative Audit shall provide assistance, including clerical help, to the committee upon request.

Source: SDC 1939, § 55.0610; SL 1953, ch 285; SL 1955, ch 234; SL 1957, ch 280; SL 1984, ch 14, § 1; SL 1995, ch 13, § 2; SL 2000, ch 128, § 11.



§ 2-6-3 Repealed.

2-6-3. Repealed by SL 1971, ch 23, § 2.



§ 2-6-4 Investigative powers of Government Operations and Audit Committee.

2-6-4. Investigative powers of Government Operations and Audit Committee. The Government Operations and Audit Committee may examine all records and vouchers, summon witnesses, and thoroughly examine all expenditures and the general management of each department.

Source: SDC 1939, § 55.0610; SL 1953, ch 285; SL 1955, ch 234; SL 1957, ch 280; SL 1984, ch 14, § 2; SL 2000, ch 128, § 12.



§ 2-6-4.1 Report may be required where audit finding reoccurs--Contents of report.

2-6-4.1. Report may be required where audit finding reoccurs--Contents of report. If an audit report of any department, institution, board, or agency of the state includes an audit finding that also occurred in an immediately preceding year, the Government Operations and Audit Committee may require the department, institution, board, or agency to present a report, as part of its budget hearing, during the succeeding legislative session. The report to the Appropriations Committees shall include the reasons for not implementing the audit recommendations and a corrective action plan.

Source: SL 2000, ch 21, § 1.



§ 2-6-5 Disobedience of legislative summons as misdemeanor.

2-6-5. Disobedience of legislative summons as misdemeanor. Any person who is summoned to attend as a witness before either house of the Legislature or any committee thereof authorized to summon or subpoena witnesses, and who refuses or neglects without lawful excuse to attend pursuant to the summons or subpoena, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.1010; SL 1980, ch 24, § 22; SL 1985, ch 17, § 3.



§ 2-6-6 Refusal to testify or produce evidence before Legislature as misdemeanor.

2-6-6. Refusal to testify or produce evidence before Legislature as misdemeanor. Any person who, being present before either house of the Legislature or any committee thereof authorized to summon witnesses, willfully refuses to be sworn or affirmed, or to answer any material and proper question, or to produce upon reasonable notice any material or proper books, papers, or documents in his possession or under his control, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.1011; SL 1980, ch 24, § 23; SL 1985, ch 17, § 4.



§ 2-6-7 Forfeiture of office by legislator in violation--Disqualification from public office.

2-6-7. Forfeiture of office by legislator in violation--Disqualification from public office. The conviction of a member of the Legislature of any crime defined in § 2-6-5 or 2-6-6 involves as a consequence, in addition to the punishment prescribed therein, a forfeiture of his office and disqualifies him from ever thereafter holding any public office under this state.

Source: SDC 1939, § 13.1012.



§ 2-6-8 Retirement laws study committee created--Purpose.

2-6-8. Retirement laws study committee created--Purpose. There is hereby created the South Dakota Retirement Laws Committee to make a continuing study of the pension and annuity and benefit laws relating to employees and officers in public service.

Source: SL 1974, ch 36, § 1.



§ 2-6-9 Appointment and terms of Retirement Laws Committee members--Politicalaffiliations.

2-6-9. Appointment and terms of Retirement Laws Committee members--Political affiliations. The Retirement Laws Committee shall consist of five members of the House of Representatives to be appointed by the speaker of the House of Representatives and five members of the Senate to be appointed by the president pro tempore of the Senate. The members of the Retirement Laws Committee shall be appointed biennially for terms expiring on January first of each succeeding odd-numbered year and shall serve until their respective successors are appointed and qualified. No more than three from each legislative body may be from the same political party.

Source: SL 1974, ch 36, § 2; SL 1985, ch 17, § 5; SL 1995, ch 13, § 3.



§ 2-6-10 Officers of Retirement Laws Committee--Staff assistance.

2-6-10. Officers of Retirement Laws Committee--Staff assistance. The Retirement Laws Committee shall select a chairman and vice-chairman and shall be provided with staff assistance from the Legislative Research Council staff.

Source: SL 1974, ch 36, § 3.



§ 2-6-11 Study of retirement laws by committee--Emphasis.

2-6-11. Study of retirement laws by committee--Emphasis. The Retirement Laws Committee shall continue the study of the retirement and pension laws applicable to employees and officers in government service throughout the state and shall appraise and evaluate existing laws relating to retirement and pension. It shall give particular study and consideration to the financial affairs of the retirement funds and shall recommend revisions in financial provisions and methods of amortizing the accrued liabilities of such funds without impairment of any of the rights and equities of participants and beneficiaries but in conformity with sound and established principles of financing retirement fund obligations.

Source: SL 1974, ch 36, § 3.



§ 2-6-12 Legislative drafts and recommendations by Retirement Laws Committee--Reports--Review of proposals.

2-6-12. Legislative drafts and recommendations by Retirement Laws Committee--Reports--Review of proposals. The Retirement Laws Committee shall present legislative drafts to effect sound and equitable public employees retirement programs. The Retirement Laws Committee shall study and make recommendations concerning the extension of retirement coverage to public employees to whom retirement protection has not been accorded. The Retirement Laws Committee shall from time to time report to the Legislature which report shall include but not be limited to the financial soundness of the system. The Retirement Laws Committee shall review all proposed legislation that affects public employee retirement in the state and shall make its report to the Legislature. During the legislative session, however, the standing committees established to review retirement laws legislation shall review proposed legislation that affects public employee retirement.

Source: SL 1974, ch 36, § 4; SL 1992, ch 24.



§ 2-6-13 Repealed.

2-6-13. Repealed by SL 1989, ch 27, § 1.



§ 2-6-14 Joint Bonding Review Committee established--Agencies subject to review by jointcommittee.

2-6-14. Joint Bonding Review Committee established--Agencies subject to review by joint committee. An interim joint bonding committee, established pursuant to the rules of the Legislature, shall review the operations, programs, accomplishments, and financial status of the South Dakota Housing Development Authority, the South Dakota Health and Educational Facilities Authority, the South Dakota Building Authority, the South Dakota Conservancy District, the South Dakota Railroad Authority, and any other agency, board, or commission authorized to conduct statewide programs in the State of South Dakota and to issue bond and note indebtedness.

Source: SL 1976, ch 26, § 1; SDCL Supp, § 2-9-20; SL 1978, ch 20, § 3; SL 1982, ch 24; SL 1984, ch 15, § 1; SL 1985, ch 7, § 17A; SL 1993, ch 12, § 3.



§ 2-6-15 Reports by bonding entities to joint committee--Contents--Other assistance.

2-6-15. Reports by bonding entities to joint committee--Contents--Other assistance. Each of the entities shall submit to the joint committee a complete and detailed report no later than December first of each year, setting forth:

(1) Its operations and accomplishments;

(2) Its receipts and expenditures during its fiscal year for its operating and capital outlay purposes;

(3) Its assets and liabilities at the end of its fiscal year;

(4) A schedule of its notes and bonds outstanding at the end of its fiscal year, together with a statement of the amounts redeemed and incurred during such fiscal year; and

(5) Information relating to the selection, evaluation and compensation of its professional service providers.

Each of the entities shall assist the joint committee in a continuous review of programs and projected plans for the entities.

Source: SL 1976, ch 26, § 2; SDCL Supp, § 2-9-21; SL 1978, ch 20, § 4; SL 1982, ch 25.



§ 2-6-16 Reports to joint committee on particular issues of bonds or notes--Contents.

2-6-16. Reports to joint committee on particular issues of bonds or notes--Contents. For each issuance of bonds or notes of any such entity, there shall be provided to the joint committee a report of the details of the issuance, including a citation to the resolution providing for the issuance of the bonds and notes, the use of the proceeds of such issuance, the maturity date or dates of the bonds or notes, the interest rate or rates of the bonds or notes, the anticipated source of revenue from which the bonds or notes are to be repaid, and the rating, if any, given by a standard rating service on the bonds or notes.

Source: SL 1976, ch 26, § 3; SDCL Supp, § 2-9-22; SL 1978, ch 20, § 5.



§ 2-6-17 Detailed accounting to committee on underlying security and investments.

2-6-17. Detailed accounting to committee on underlying security and investments. The joint committee may request at any time a detailed accounting of the security underlying outstanding bonds or notes, the ability to make timely repayment of bonds or notes, or the investments of such entity.

Source: SL 1976, ch 26, § 4; SDCL Supp, § 2-9-23; SL 1978, ch 20, § 6.



§ 2-6-18 Agency explanation to committee of programs and operations.

2-6-18. Agency explanation to committee of programs and operations. The joint committee may at any time require the governing board, or its designee, of any such entity to appear before it to provide detailed explanations of the public purpose underlying any of its programs or detailed explanations of any of its operations or activities.

Source: SL 1976, ch 26, § 5; SDCL Supp, § 2-9-24; SL 1978, ch 20, § 7.



§ 2-6-19 Water Development Oversight Committee created--Purpose.

2-6-19. Water Development Oversight Committee created--Purpose. There is hereby created the Legislative Water Development Oversight Committee. The committee shall consist of four legislators, one each appointed by the majority and minority leaders of the Senate and one each appointed by the majority and minority leaders of the House of Representatives. The committee shall monitor the meetings and actions of the Board of Water and Natural Resources and the Water Management Board. The secretary of the Department of Environment and Natural Resources shall cooperate with the members of the committee and assist them in carrying out their responsibilities. The secretary of the Department of Environment and Natural Resources shall inform the members of the committee of the time and place of all meetings of the Board of Water and Natural Resources and Water Management Board and shall forward to the members of the committee copies of all materials sent to the members of those boards.

The committee shall select a chairperson from among its members and shall from time to time report to the Executive Board of the Legislative Research Council on its activities. Members of the committee shall receive compensation as would any member of an interim legislative committee authorized by the Executive Board of the Legislative Research Council under chapter 2-9.

Source: SL 1982, ch 316, § 9A; SL 2004, ch 17, § 6.



§ 2-6-20 State-Tribal Relations Committee created.

2-6-20. State-Tribal Relations Committee created. There is hereby created the South Dakota State-Tribal Relations Committee to make a continuing study of the relations between the state and its political subdivisions and the tribes and their tribal governments.

Source: SL 1993, ch 30, § 1; SDCL 2-16-20.



§ 2-6-21 Membership of State-Tribal Relations Committee.

2-6-21. Membership of State-Tribal Relations Committee. The State-Tribal Relations Committee shall consist of five members of the House of Representatives to be appointed by the speaker of the House of Representatives and five members of the Senate to be appointed by the president pro tempore of the Senate. The members of the State-Tribal Relations Committee shall be appointed biennially for terms expiring on January first of each succeeding odd-numbered year and shall serve until their respective successors are appointed and qualified. No more than three from each legislative body may be from the same political party.

Source: SL 1993, ch 30, § 2; SDCL 2-16-21.



§ 2-6-22 Committee heads--Staff assistance.

2-6-22. Committee heads--Staff assistance. The State-Tribal Relations Committee shall select a chairman and vice-chairman and shall be provided with staff assistance from the Legislative Research Council.

Source: SL 1993, ch 30, § 3; SDCL 2-16-22.



§ 2-6-23 Responsibilities of State-Tribal Relations Committee.

2-6-23. Responsibilities of State-Tribal Relations Committee. The State-Tribal Relations Committee shall continuously study the relationship between the state and its political subdivisions and the tribes and their tribal governments. The committee shall give particular study and consideration to matters concerning jurisdiction, taxation, gaming, economic development and community relations. The committee shall serve as a forum for the discussion of issues of mutual concern to the state and the tribes and shall attempt to foster state-tribal cooperation. The committee shall draw upon public input from all those who may be concerned and knowledgeable about state-tribal relations whether Indian or non-Indian, whether tribal members or nontribal members. The committee may present draft legislation and policy recommendations to the Legislative Research Council Executive Board to effectuate its mission.

Source: SL 1993, ch 30, § 4; SDCL 2-16-23.



§ 2-6-24 Wind Energy Competitive Advisory Task Force established.

2-6-24. Wind Energy Competitive Advisory Task Force established. There is hereby established the Wind Energy Competitive Advisory Task Force. The task force shall consist of the following eleven members:

(1) The speaker of the House of Representatives shall appoint two members of the House of Representatives;

(2) The speaker of the House of Representatives shall appoint two members of the general public;

(3) The president pro tempore of the Senate shall appoint two members of the Senate;

(4) The president pro tempore of the Senate shall appoint two members of the general public; and

(5) The Governor shall appoint three members of the general public.

The initial appointments shall be made no later than July 1, 2011, and shall serve until January 1, 2012. If there is a vacancy on the task force, the vacancy shall be filled in the same manner as the original appointment.

The task force shall review South Dakota wind energy taxation and incentives and shall advise the Governor and Legislature regarding the competitive atmosphere of wind energy incentives and taxation among the several states.

The task force shall make recommendations as to the proper mechanisms to tax wind energy and compete with surrounding states for the construction and maintenance of wind energy installations.

Source: SL 2011, ch 15, § 1.



§ 2-6-25 Supervision of wind energy task force--Funding.

2-6-25. Supervision of wind energy task force--Funding. The Wind Energy Competitive Advisory Task Force shall be under the supervision of the Executive Board of the Legislative Research Council and staffed and funded as an interim legislative committee. The Legislative Research Council may receive additional funds from any legal source to carry out the purposes of § 2-6-24 and this section. The executive board shall designate the chair and the vice chair of the task force.

Source: SL 2011, ch 15, § 2.



§ 2-6-26 Legislature's Planning Committee created.

2-6-26. Legislature's Planning Committee created. There is hereby created the Legislature's Planning Committee to make a continuing study of emerging trends, assets, and challenges in South Dakota and to address the long-term implications of the decisions made by the Legislature.

Source: SL 2012, ch 20, § 1.



§ 2-6-27 Membership of committee.

2-6-27. Membership of committee. The Legislature's Planning Committee shall be composed of the speaker of the House of Representatives, the president pro tempore of the Senate, the chair of the Executive Board of the Legislative Research Council, a member of the House appropriations committee appointed by the speaker of the House and a member of the Senate appropriations committee appointed by the president pro tempore of the Senate as ex officio members. In addition, the committee shall include three members of the House of Representatives appointed by the speaker of the House and three members of the Senate appointed by the president pro tempore of the Senate. The members of the Legislature's Planning Committee shall be appointed biennially for terms expiring January first of each succeeding even-numbered year and shall serve until their respective successors are appointed and qualified. In the event any appointed member does not continue as a current sitting member of the Legislature, a replacement shall be appointed by the speaker of the House if the member to be replaced is a member of the House of Representatives or by the president pro tempore of the Senate if the member to be replaced is a member of the Senate. Any ex officio member of the committee may serve only during the term during which they serve in their respective capacities and when succeeded, their successor shall assume their position on the committee. However, no fewer than two representatives, one from each party, and one senator shall be reappointed each biennium to provide continuity. The total membership shall be appointed in proportion to the political party makeup of the Legislature.

Source: SL 2012, ch 20, § 2; SL 2013, ch 16, § 1.



§ 2-6-28 Annual study.

2-6-28. Annual study. Each year, the Executive Board shall identify up to six categories for the Legislature's Planning Committee to study.

Source: SL 2012, ch 20, § 3.



§ 2-6-29 Chair--Vice chair--Staff.

2-6-29. Chair--Vice chair--Staff. The Legislature's Planning Committee shall select a chair and a vice chair and shall be provided with staff assistance from the Legislative Research Council. The chair and vice chair shall be from different Houses.

Source: SL 2012, ch 20, § 4; SL 2013, ch 16, § 2.



§ 2-6-30 Duties of Legislature's Planning Committee.

2-6-30. Duties of Legislature's Planning Committee. The Legislature's Planning Committee shall collect and analyze data and give special consideration to matters concerning demographics, education, labor, revenue, natural resources, assets, challenges, trends, and the growth and efficiency of government in South Dakota. The committee shall continuously identify long-term issues significant to South Dakota, set goals, and issue a yearly report of its findings. The committee shall draw upon public input from all those who may be concerned and knowledgeable in these areas. The committee may propose draft legislation and policy recommendations to the Legislature to effectuate its mission.

Source: SL 2012, ch 20, § 5.






Chapter 07 - Legislative Printing, Records and Journals.

§ 2-7-1 Compilation, printing, and distribution of legislative manual.

2-7-1. Compilation, printing, and distribution of legislative manual. Each odd-numbered year, the secretary of state shall compile and print a legislative manual. The Bureau of Administration shall distribute the legislative manual free to state officials and agencies who request them and to the public at a price set by the commissioner of administration.

Source: SDC 1939, § 55.0901; SL 1964, ch 152; SL 1965, ch 231; SL 1977, ch 24, § 3; SL 1979, ch 14, § 1; SL 1981, ch 17, § 1.



§ 2-7-2 Repealed.

2-7-2. Repealed by SL 2010, ch 16, §2.



§ 2-7-3 Contents of legislative manual.

2-7-3. Contents of legislative manual. The legislative manual compiled and printed in each odd-numbered year shall contain the following data:

(1) A current official directory of state government;

(2) A current list of county officers;

(3) A compilation of appropriations for state departments made at regular and special sessions during the two years immediately preceding;

(4) A county by county list of election results for all statewide contests and ballot questions for the last general and last primary elections;

(5) A brief biographical statement and picture of all current constitutional officers, legislators, public utility commissioners, supreme court justices, circuit court judges, and United States senators and members of congress;

(6) A listing of all past statewide elected officials;

(7) A brief South Dakota chronology;

(8) A brief statement and pictures regarding the South Dakota institutions;

(9) A brief statement and picture of the state seal and state emblems;

(10) The Constitution of South Dakota;

(11) Population of each county and each municipality;

(12) Names of gubernatorial appointees to boards and commissions; and

(13) A table of contents.
Source: SDC 1939, § 55.0901 as added by SL 1964, ch 152; SL 1965, ch 231; SL 1977, ch 24, § 5; SL 1985, ch 5, § 8; SL 2010, ch 16, § 1.



§ 2-7-4 Prefiling of bills and resolutions with Legislative Research Council--Rules forhandling.

2-7-4. Prefiling of bills and resolutions with Legislative Research Council--Rules for handling. Any person who has been duly elected or appointed to serve during a regular session of the Legislature may file bills and resolutions with the State Legislative Research Council at any time within thirty days prior to the convening of such regular session. Notwithstanding the provisions of § 2-7-6.1, any interim committee of the Legislative Research Council may file bills and resolutions under the provisions of this section. The Executive Board of the State Legislative Research Council shall prescribe rules for the handling and placing in proper form of such bills and resolutions, subject to the provisions of §§ 2-7-4 to 2-7-6, inclusive.

Source: SL 1967, ch 273, § 1; SL 1969, ch 220, § 1; SL 1972, ch 13; SL 1984, ch 16, § 1.



§ 2-7-5 Numbering, printing and disposition of prefiled bills--Date of introduction.

2-7-5. Numbering, printing and disposition of prefiled bills--Date of introduction. The director of the Legislative Research Council shall, within the confines of such rules, receive such bills and resolutions, place them in proper form, assign them numbers for introduction in the proper house, and deliver copies to the printing contractor for presession printing. The director shall deliver the original and one copy of each bill and resolution to the secretary of the Senate or the chief clerk of the House of Representatives, as the case may be, on the day when the session convenes. However, the director may not deliver any prefiled bill or resolution until every sponsor of such bill or resolution has been duly sworn into office.

Upon prefiling, such bills and resolutions become the property of the Legislature and may not thereafter be withdrawn. Prefiled bills and resolutions shall be considered as introduced on the day of their delivery to each house.

Source: SL 1967, ch 273, § 1; SL 1984, ch 16, § 2; SL 1997, ch 19, § 1.



§ 2-7-6 Contract covering printing of prefiled bills and resolutions.

2-7-6. Contract covering printing of prefiled bills and resolutions. The presession printing of all prefiled bills and resolutions shall be included in the general contract for the printing of bills and resolutions for the session for which such bills and resolutions are prefiled.

Source: SL 1967, ch 273, § 2; SL 1968, ch 214; SL 1969, ch 220, § 2.



§ 2-7-6.1 Committee introduction of bills and resolutions.

2-7-6.1. Committee introduction of bills and resolutions. No bill or joint resolution may be introduced in either house of the Legislature by any committee thereof, except:

(1) A bill or a joint resolution introduced by any standing committee of either house;

(2) A bill or joint resolution referred to the Legislature from an interim committee of the State Legislative Research Council;

(3) A bill or joint resolution introduced at the request of the interim Rules Review Committee, the interim Government Operations and Audit Committee, the interim Retirement Laws Committee, the interim Joint Bonding Review Committee, and the interim State-Tribal Relations Committee by one or more committee members upon majority vote of the interim committee; or

(4) A bill or joint resolution introduced at the request of the Governor, an executive agency or of the chief justice of the Supreme Court.

The committee shall obtain a written request for such introduction from either the council, the Governor, department head of an executive agency, a constitutional officer or board, or the chief justice and shall retain such request in its file. Committee bills introduced on behalf of a department head of an executive agency, a constitutional officer or board may be introduced by the chairman without a vote of the committee for purposes of prefiling. Nothing in this section prohibits one or more legislators from introduction of a bill or a joint resolution.

Source: SL 1969, ch 233; SL 1986, ch 24; SL 1989, ch 29; SL 2006, ch 13, § 1.



§ 2-7-7 Officers to keep legislative journals--Custody and disposition of bills and documents.

2-7-7. Officers to keep legislative journals--Custody and disposition of bills and documents. It shall be the duty of the secretary of the Senate and chief clerk of the House of Representatives to keep correct journals of the proceedings of the senate and house, respectively; to have the custody of all records, accounts, and other papers committed to them and at the close of each session of the Legislature to deposit for safekeeping in the Office of the Secretary of State all books, bills, documents, resolutions, and papers in the possession of the Legislature, correctly labeled, folded, and classified, and generally to perform such duties as shall be assigned them by the senate or house, respectively; provided, such journals shall be deposited within forty days after the adjournment of the Legislature.

Source: SDC 1939, §§ 55.0601, 55.0602; SL 1968, ch 201, § 3.



§ 2-7-8 Time of delivery of daily legislative journals--Penalty for delay--Waiver.

2-7-8. Time of delivery of daily legislative journals--Penalty for delay--Waiver. The contractor for printing and binding of the journals of the Legislature shall deliver the daily journals to the Legislature at least two hours before the convening of the Legislature on the following legislative day and, if he fails to do so, he is subject to a penalty of ten dollars per hour for each hour's delay to be deducted from any sum due him on the contract, or recovered from his performance bond in the event such deduction from contract cannot be made. The director of the Legislative Research Council may waive the penalty provisions of this section if failure to deliver the daily journals as required is due to circumstances which the director considers to be sufficiently extenuating.

Source: SDC 1939, § 55.0603; SL 1959, ch 286; SL 1976, ch 24, § 1; SL 1977, ch 24, § 6; SL 1985, ch 17, § 6.



§ 2-7-9 Repealed.

2-7-9. Repealed by omission from SL 1968, ch 201, § 3.



§ 2-7-10 Permanent journals as official record of proceedings.

2-7-10. Permanent journals as official record of proceedings. The corrected daily copies of the journal of the Senate and House of Representatives, together with the index thereof, shall constitute, and be the official permanent record of the legislative proceedings.

Source: SDC 1939, § 55.0602; SL 1968, ch 201, § 3.



§ 2-7-11 Time of delivery of permanent journals--Distribution and price.

2-7-11. Time of delivery of permanent journals--Distribution and price. The contractor for printing the journal indexes of the Legislature shall deliver them to the Legislative Research Council within ninety days after copy therefor has been furnished. The Legislative Research Council shall provide for the distribution of the journals. Price and distribution of the journal indexes shall be determined by a joint-select committee of the Legislature.

Source: SDC 1939, § 55.0902; SL 1977, ch 24, § 7; SL 1979, ch 14, § 2; SL 1985, ch 17, § 7.



§ 2-7-12 Certified copies of journals as prima facie evidence of proceedings.

2-7-12. Certified copies of journals as prima facie evidence of proceedings. Duly certified copies of such journals shall be received in all courts of the state as original evidence, and the volumes wherein the same are published by authority of the state, shall be prima facie evidence of such proceedings.

Source: SDC 1939, § 55.0602; SL 1968, ch 201, § 3.



§ 2-7-13 Repealed.

2-7-13. Repealed by SL 2011, ch 2, § 31.



§ 2-7-14 Time allowed for printing of bills and resolutions.

2-7-14. Time allowed for printing of bills and resolutions. The contractor for printing of the house and senate bills and joint resolutions of any kind shall deliver them, completed, to the Legislature within two days after receiving the copy.

Source: SDC 1939, § 55.0603; SL 1959, ch 286; SL 1985, ch 17, § 9.



§ 2-7-15 Repealed.

2-7-15. Repealed by SL 1997, ch 19, § 3.



§ 2-7-15.1 Fees for copies of bills and journals--Mailing fees--Disposition.

2-7-15.1. Fees for copies of bills and journals--Mailing fees--Disposition. The Executive Board of the Legislative Research Council is authorized to recover up to one-half of the printing costs of legislative bills and journals by establishing uniform fees for the distribution of legislative printed materials, to public agencies, lobbyists, and individuals. Fees for estimated mailing costs may also be charged for mailing printed materials. Fees collected may be deposited in a special fund within the state treasury, the proceeds of which shall be used to pay for printing and postage costs, or transferred to the state general fund.

Source: SL 1981, ch 16, § 2.



§ 2-7-16 Transferred.

2-7-16. Transferred to § 22-12A-17 by SL 2005, ch 120, § 427, eff. July 1, 2006.



§ 2-7-17 Certification and filing of printed bills and resolutions--Judicial notice.

2-7-17. Certification and filing of printed bills and resolutions--Judicial notice. It shall be the duty of the secretary of the Senate and chief clerk of the House of Representatives to preserve one true copy of each printed bill, of each printed joint resolution, and of each printed concurrent resolution of each session of the Legislature; and to attach same together, to attach thereto, their signed certificate that they are true and complete copies of all the printed bills, joint resolutions, and concurrent resolutions of the certain session of the Legislature, and to file said copies so certified in the Office of the Secretary of State within ten days after adjournment of the session.

All copies so certified and filed shall be subject to judicial notice in all courts of record.

Source: SDC 1939, § 55.0604.



§ 2-7-18 Engrossment of bills and amendments.

2-7-18. Engrossment of bills and amendments. All bills, in either house of the Legislature, which have been favorably acted upon, preparatory to going upon the calendar shall be engrossed if amendments have been made thereto. Amendments to any bill made by either Senate or House of Representatives, after engrossment, shall likewise be engrossed.

Source: SDC 1939, § 55.0605; SL 1968, ch 201, § 4; SL 1985, ch 17, § 11.



§ 2-7-19 Enrollment of bill after passage by both houses.

2-7-19. Enrollment of bill after passage by both houses. A bill which has passed both houses of the Legislature shall at once be enrolled by the house in which it originated.

Source: SDC 1939, § 55.0606; SL 1953, ch 284; SL 1968, ch 201, § 9; SL 1979, ch 15, § 1; SL 1985, ch 17, § 12.



§ 2-7-20 Presentation of bill to Governor--Filing with secretary of state--Photocopy to codecounsel.

2-7-20. Presentation of bill to Governor--Filing with secretary of state--Photocopy to code counsel. The original copy of each enrolled bill shall be signed by the president of the Senate, secretary of the Senate, speaker of the House of Representatives, and chief clerk of the House of Representatives and presented to the Governor. If the Governor approves the bill, the Governor shall sign and transmit it to the secretary of state who shall deliver a photocopy of the signature page to the code counsel to be used in preparing copy for session laws. The secretary of state shall provide a permanent form of binder for the original enrolled bills and the bills vetoed with the veto message attached. The secretary of state shall also provide the code counsel with a photocopy of the signature page of each vetoed bill and the veto message.

Source: SDC 1939, § 55.0606; SL 1953, ch 284; SL 1968, ch 201, § 9; SL 1974, ch 24, § 1; SL 1979, ch 15, § 2; SL 1997, ch 19, § 2.



§ 2-7-20.1 Certificate of conformity by Legislature in form and style.

2-7-20.1. Certificate of conformity by Legislature in form and style. Whenever the Governor certifies, pursuant to paragraph four of section 4 of article IV of the Constitution, that the Legislature has conformed a bill to his recommendations, that certificate shall be typed and signed on the enrolled bill.

Source: SL 1974, ch 24, § 3; SL 1979, ch 15, § 3.



§ 2-7-20.2 Veto of bills passed before last four session days--Message to house of origin--Reconsideration--Filing with secretary of state.

2-7-20.2. Veto of bills passed before last four session days--Message to house of origin--Reconsideration--Filing with secretary of state. Whenever the Governor vetoes any bill or any items of a bill which was presented to him five or more calendar days before an adjournment or a recess of the Legislature, he shall transmit his veto message with the original bill to the secretary of the Senate or chief clerk of the House of Representatives, whichever was the house of origin, on the date of his exercise of the power but no later than noon on the last legislative day prior to adjournment or recess. The officer of the house receiving the veto message shall certify on the original copy of the bill whether reconsideration was had and the vote on any reconsideration and shall transmit the bill and veto message to the secretary of state for filing when the time for reconsideration has passed.

Source: SL 1974, ch 24, § 4; SL 1979, ch 15, § 4.



§ 2-7-20.3 Veto of bills too late for return to Legislature--Transmittal to secretary of state.

2-7-20.3. Veto of bills too late for return to Legislature--Transmittal to secretary of state. Whenever the Governor vetoes a bill or any items of a bill which was presented to him during the final four days preceding an adjournment or a recess and it cannot be transmitted to the house of origin in session, he shall transmit the original bill and his veto message to the secretary of state within one day following his veto but no later than the sixteenth day following adjournment or recess.

Source: SL 1974, ch 24, § 5; SL 1979, ch 15, § 5.



§ 2-7-20.4 Bills becoming law without Governor's signature or objections.

2-7-20.4. Bills becoming law without Governor's signature or objections. Whenever the Governor fails to veto any bill which shall become law without his signature or the certificate referred to in § 2-7-20.1, he shall deliver it to the secretary of state who shall note, beneath the signature line provided for the Governor, that it was delivered by the Governor without his signature and without his objections. No communication relating to his reasons for not signing the bill shall be filed or recorded by the secretary of state.

Source: SL 1974, ch 24, § 2; SL 1979, ch 15, § 6.



§ 2-7-21 Transferred.

2-7-21. Transferred to § 22-12A-18 by SL 2005, ch 120, § 427, eff. July 1, 2006.



§ 2-7-22 Forfeiture of office on conviction of legislator--Disqualification from public office.

2-7-22. Forfeiture of office on conviction of legislator--Disqualification from public office. The conviction of a member of the Legislature of any crime defined in § 22-12A-17 or 22-12A-18 involves as a consequence, in addition to the punishment prescribed therein, a forfeiture of his office and disqualifies him from ever thereafter holding any public office under this state.

Source: SDC 1939, § 13.1012.



§ 2-7-23 Repealed.

2-7-23. Repealed by SL 1996, ch 22, § 1.



§ 2-7-24 Preservation of recordings of legislative session by South Dakota PublicBroadcasting.

2-7-24. Preservation of recordings of legislative session by South Dakota Public Broadcasting. If any audio or visual recordings of the legislative session, floor debates, or committee hearings made by South Dakota Public Broadcasting are broadcast over the internet, radio, or television, such recordings shall be preserved by South Dakota Public Broadcasting for not less than three years.

Source: SL 2001, ch 19, § 1.






Chapter 08 - Legislative Fiscal Notes [Repealed].

CHAPTER 2-8

LEGISLATIVE FISCAL NOTES [REPEALED]

[Repealed by SL 1968, ch 201, § 10]



Chapter 09 - Legislative Research Council.

§ 2-9-1 Council continued--Composition and functions.

2-9-1. Council continued--Composition and functions. The State Legislative Research Council shall continue and shall consist of all of the members of the South Dakota Legislature. It shall be the function of the Legislative Research Council to consider legislative policies between sessions of the Legislature and carry out the duties imposed by this chapter.

Source: SL 1951, ch 286, § 1; SDC Supp 1960, § 55.05A01.



§ 2-9-1.1 Annual report of council on judicial opinions.

2-9-1.1. Annual report of council on judicial opinions. The Legislative Research Council shall prepare an annual report to be placed on file in the Legislative Research Council Office, regarding opinions of state and federal courts issued in the preceding year which have sought to interpret the legislative intent of various South Dakota statutes. The report may include recommendations for corrective action if it is determined that the opinion of the court may be adverse to what was intended by the Legislature or if the court's opinion has identified an appropriate area for legislative action.

Source: SL 1982, ch 26, § 2; SL 1990, ch 28, § 2.



§ 2-9-2 Executive board of council--Composition and terms of members--Vacancies.

2-9-2. Executive board of council--Composition and terms of members--Vacancies. The State Legislative Research Council shall have an executive board, to be known as the Executive Board of the Legislative Research Council, which shall consist of fifteen members, as follows: six members from the Senate and seven members from the House of Representatives, to be elected by a majority vote by their respective legislative bodies before the close of each regular session of the Legislature held in odd-numbered years, and ex officio the president pro tempore of the Senate and the speaker of the House of Representatives elected in such regular session. Each senator and each representative serving on the executive board, including each ex officio member, shall serve until a new executive board has been selected at the next such regular legislative session; provided, however, that no senator who is not reelected to the Senate and no representative who is not reelected to the House of Representatives, shall serve as a member of the board beyond the closing day of the term to which he was elected. When the Legislature is not in such regular session, the number of senate and house members on the executive board shall remain constant, and any vacancy then occurring shall be filled by the remaining board members of that legislative body affected. No board member, excepting ex officio, shall serve more than three successive terms.

Source: SL 1951, ch 286, § 2; SL 1953, ch 283, § 1; SDC Supp 1960, § 55.05A02; SL 1963, ch 299; SL 1966, ch 158; SL 1967, ch 247, § 1.



§ 2-9-3 Officers of board.

2-9-3. Officers of board. The board shall choose from its own membership a chairman and a vice-chairman of the board.

Source: SL 1951, ch 286, § 2; SL 1953, ch 283, § 1; SDC Supp 1960, § 55.05A02; SL 1963, ch 299; SL 1970, ch 16, § 1.



§ 2-9-4 Powers and duties of executive board--Committee membership of legislators.

2-9-4. Powers and duties of executive board--Committee membership of legislators. The executive board shall:

(1) Instigate research and collect information concerning the government and general welfare of the state;

(2) Investigate and make recommendations concerning important issues of public policy and questions of statewide interest;

(3) Prepare a legislative program in the form of bills, or otherwise, as in its opinion the welfare of the state may require, to be presented to the Legislature;

(4) Cooperate with the administration in devising means of enforcing the law;

(5) Study, inquire, make recommendations and propose bills in any phase or branch of state government so deemed advisable and necessary;

(6) Appoint and name committees from the members of the State Legislative Research Council, and assign to such committee or committees appropriate subjects and projects of whatever character and nature the executive board deems advisable. Each member of the council is entitled to membership on one study committee of his choice insofar as practicable;

(7) Conduct legislative oversight and management analysis of the executive branch of government by means of a selective program of performance auditing and cooperate with the administration in improving the efficiency and effectiveness of administrative methods; and

(8) Review and make recommendations for further legislative action regarding the opinions of state and federal courts which have sought to interpret the intent of South Dakota legislative acts.
Source: SL 1951, ch 286, § 3; SDC Supp 1960, § 55.05A03; SL 1963, ch 299; SL 1977, ch 20, §§ 1, 2; SL 1982, ch 26, § 1; SL 1993, ch 31.



§ 2-9-5 Meetings and quorum of board--Rules--Annual report filed with LegislativeResearch Council.

2-9-5. Meetings and quorum of board--Rules--Annual report filed with Legislative Research Council. The executive board shall meet as often as may be necessary to perform its duties; provided that in any event, it shall meet at least four times each year. All regular meetings shall be held at the state capitol. A majority of the members shall constitute a quorum, and a majority thereof shall have authority to act on any matter falling within the scope of the executive board's duties, powers, and authority. The board shall make its own rules and regulations, keep complete minutes of its meetings, and prepare an annual report to be placed on file in the Legislative Research Council Office.

Source: SL 1951, ch 286, § 4; SL 1953, ch 283, § 2; SDC Supp 1960, § 55.05A04; SL 1963, ch 299; SL 1970, ch 16, § 2; SL 1990, ch 28, § 1.



§ 2-9-6 Investigative powers of board.

2-9-6. Investigative powers of board. In the discharge of any duty herein imposed, the executive board or its duly appointed committees shall have authority to administer oaths, require reports, issue subpoenas, compel the attendance of witnesses, and the production of any papers, books, accounts, documents, and testimony, and to cause the depositions of witnesses, either residing within or without the state, to be taken in the manner prescribed by law for taking depositions in civil actions in the circuit court.

Source: SL 1951, ch 286, § 5; SDC Supp 1960, § 55.05A05.



§ 2-9-7 Compensation and allowances of council and board members.

2-9-7. Compensation and allowances of council and board members. Claims of members of the State Legislative Research Council and members of the executive board for compensation and expenses shall be paid out of funds appropriated therefor, and on vouchers approved according to rules determined by the executive board.

Source: SL 1951, ch 286, § 6; SL 1953, ch 283, § 3; SDC Supp 1960, § 55.05A06; SL 1970, ch 16, § 3.



§ 2-9-7.1 Charges for printing statutes from data base.

2-9-7.1. Charges for printing statutes from data base. The Executive Board of the Legislative Research Council may establish charges based on actual costs for printing statutes from the computerized statutory data base. This authority does not include charging for copies of proposed rules. Receipts shall be deposited in the fund created by § 2-7-15.1.

Source: SL 1982, ch 7, § 2.



§ 2-9-8 Employment of director and personnel--Supplies and equipment.

2-9-8. Employment of director and personnel--Supplies and equipment. The executive board is hereby authorized and empowered to appoint a director of the Legislative Research Council and employ such clerks, assistants, and other help and provide such supplies and equipment as may be necessary.

Source: SL 1951, ch 286, § 7; SL 1953, ch 283, § 4; SDC Supp 1960, § 55.05A07; SL 1970, ch 16, § 4.



§ 2-9-9 Code counsel established--Qualifications and appointment.

2-9-9. Code counsel established--Qualifications and appointment. There is hereby established within the Office of the State Legislative Research Council the position of code counsel. The executive board of the council shall appoint a code counsel who is a graduate of an accredited law school and who is either admitted to the practice of law in the State of South Dakota at the time of such employment or is eligible to and becomes so admitted within one year after such employment.

Source: SL 1970, ch 15, § 1; SL 1985, ch 15, § 10.



§ 2-9-10 Offices of code counsel.

2-9-10. Offices of code counsel. The code counsel shall be provided with offices adjacent or as near as may be to the office of the State Legislative Research Council.

Source: SL 1970, ch 15, § 4.



§ 2-9-11 Powers and duties of code counsel.

2-9-11. Powers and duties of code counsel. In addition to other powers and duties conferred by law or authorized by the executive board or by the Code Commission, the code counsel shall:

(1) Provide staff assistance to and attend all meetings of the Code Commission and make such recommendations to the commission as he deems essential for the general improvement of the laws of the State of South Dakota;

(2) Submit to each regular session of the Legislature the approved recommendations of the Code Commission as to the laws of the state, draft bills for proposed legislation to carry out such recommendations, and present them to the appropriate legislative committees;

(3) Advise and otherwise assist the members of the Legislature in legal research and in the preparation of bills;

(4) Prepare and index the session laws which shall include all rules of court adopted or amended subsequent to the publication of the last preceding volume of session laws;

(5) Protect the interest of the State of South Dakota in all material published under chapters 2-13 and 2-16, whether printed or on computer retrieval systems.
Source: SL 1970, ch 15, §§ 2, 7; SL 1988, ch 24, § 1.



§ 2-9-12 Repealed.

2-9-12. Repealed by SL 1985, ch 15, § 11.



§ 2-9-13 Legislative student intern program created within council--Purpose.

2-9-13. Legislative student intern program created within council--Purpose. There is hereby created a college student intern program within the Legislative Research Council to provide legislative internships for college students to foster knowledge and understanding of the governmental process and to provide assistance to the legislative branch of state government.

Source: SL 1973, ch 15, § 11.



§ 2-9-14 Administration of intern program--Supervision of interns.

2-9-14. Administration of intern program--Supervision of interns. The Executive Board of the Legislative Research Council shall administer the program and supervise the college student interns who are assigned to the legislative branch of state government.

Source: SL 1973, ch 15, § 12.



§ 2-9-15 Repealed.

2-9-15. Repealed by SL 1976, ch 27, § 1.



§ 2-9-15.1 Repealed.

2-9-15.1. Repealed by SL 1980, ch 23, § 25.



§ 2-9-16 Repealed.

2-9-16. Repealed by SL 1988, ch 25.



§ 2-9-17 Assignment of interns to legislative leaders.

2-9-17. Assignment of interns to legislative leaders. The Executive Board of the Legislative Research Council shall assign college student interns to the legislative branch of government, one each, as follows: speaker of the House of Representatives, president pro tempore of the Senate, majority leader of the House of Representatives, majority leader of the Senate, minority leader of the House of Representatives, minority leader of the Senate, assistant majority leader of the House of Representatives, assistant majority leader of the Senate, assistant minority leader of the House of Representatives, and assistant minority leader of the Senate.

Source: SL 1973, ch 15, § 4.



§ 2-9-18 Interns provided to legislative houses.

2-9-18. Interns provided to legislative houses. The Executive Board of the Legislative Research Council shall provide no more than four additional college student interns for the South Dakota Senate and no more than eight additional college student interns for the South Dakota House of Representatives.

Source: SL 1973, ch 15, § 5; SL 1979, ch 16, § 1.



§ 2-9-18.1 Division of interns between parties in each house.

2-9-18.1. Division of interns between parties in each house. The total number of interns provided for in §§ 2-9-17 and 2-9-18 shall be divided by the Executive Board of the Legislative Research Council between the political parties in each house in proportion to the party membership in each house as nearly as is practicable. The minority party shall have at least those interns specified in § 2-9-17. The leadership of each party in each house shall assign the interns to the respective legislators.

Source: SL 1979, ch 16, § 2.



§ 2-9-19 Legislator's consent to assignment of intern.

2-9-19. Legislator's consent to assignment of intern. No member of the Legislature shall be assigned a student intern without the approval of that legislator.

Source: SL 1973, ch 15, § 7.



§ 2-9-20 to 2-9-24. Repealed.

2-9-20 to 2-9-24. Repealed by SL 1978, ch 20, § 1.



§ 2-9-25 to 2-9-29. Repealed.

2-9-25 to 2-9-29. Repealed by SL 2013, ch 17, §§ 1 to 5.






Chapter 10 - Revisor of Statutes [Repealed].

CHAPTER 2-10

REVISOR OF STATUTES [REPEALED]

[Repealed by SL 1969, ch 143, § 3; SL 1970, ch 15, § 6]



Chapter 11 - Commission on Uniform Legislation.

§ 2-11-1 Composition of commission--Appointment and terms--Life members--Vacancies.

2-11-1. Composition of commission--Appointment and terms--Life members--Vacancies. The appointed members of the Commission on Uniform Legislation consist of five suitable persons learned in the law, appointed by the Executive Board of the Legislative Research Council for terms of three years each. The terms shall begin on the first of August of the year of appointment. The terms shall be staggered so that no more than two terms expire each year. The members shall hold office until their successors have been appointed. Any person, not otherwise a member of the commission, elected as a life member of the National Conference of Commissioners on Uniform State Laws, shall also be a life member of the commission. Vacancies shall be filled by appointment by the Executive Board for the remainder of the term in which the vacancy occurred.

Source: SDC 1939, § 55.0801; SL 1984, ch 17, § 1; SL 1997, ch 20, § 1; SL 2007, ch 17, § 1.



§ 2-11-1.1 Repealed.

2-11-1.1. Repealed by SL 1984, ch 17, § 2.



§ 2-11-2 Meetings of commission--Chairman and secretary--Record of transactions.

2-11-2. Meetings of commission--Chairman and secretary--Record of transactions. The commissioners shall meet at the state capital at least once in two years. They shall organize by the election of one of their number as chairman and another as secretary, who shall hold their respective offices for a term of two years and until their successors are elected and qualified. Said board of commissioners shall keep a record of all its transactions.

Source: SDC 1939, § 55.0802.



§ 2-11-3 Repealed.

2-11-3. Repealed by SL 1984, ch 17, § 3.



§ 2-11-4 Purpose of commission.

2-11-4. Purpose of commission. The general purpose of the commission on uniform legislation shall be the promotion of uniform legislation in the United States.

Source: SDC 1939, § 55.0801.



§ 2-11-5 Subjects studied by commission--Recommendations for legislation.

2-11-5. Subjects studied by commission--Recommendations for legislation. It shall be the duty of said commissioners to examine the subjects of marriage and divorce, insolvency, the form of notarial certificates, the descent and distribution of property, the acknowledgment of deeds, the execution and probate of wills, and other subjects upon which uniformity in state laws is desirable.

It shall also be the duty of said commission on uniform legislation to bring about as far as practicable the uniform judicial interpretation of all uniform laws, and generally to devise and recommend such additional legislation, or other or further course of action as shall tend to accomplish the purposes of this chapter.

Source: SDC 1939, § 55.0803.



§ 2-11-6 Attendance at meetings of National Conference--Promotion of uniformity.

2-11-6. Attendance at meetings of National Conference--Promotion of uniformity. It shall be the duty of each of said commissioners to attend the meetings of the National Conference of Commissioners on Uniform State Laws, or to arrange for the attendance of at least one of their number at such national conference, and both in and out of such national conference they shall do all in their power to promote uniformity in state laws, upon all subjects where uniformity may be deemed desirable and practicable.

Source: SDC 1939, § 55.0803.



§ 2-11-7 Repealed.

2-11-7. Repealed by SL 1977, ch 22.



§ 2-11-8 Commission reports to Legislature.

2-11-8. Commission reports to Legislature. The commission on uniform legislation shall report to the Legislature from time to time as said commission may deem proper, an account of its transactions, and its advice and recommendations for legislation.

Source: SDC 1939, § 55.0803; SL 1963, ch 300.






Chapter 12 - Lobbyists.

§ 2-12-1 Names of lobbyists to be registered with secretary of state--Termination ofemployment.

2-12-1. Names of lobbyists to be registered with secretary of state--Termination of employment. Any person who employs any other person to act as a lobbyist to seek the introduction of legislation or to promote, oppose, or influence in any manner the passage by the Legislature of any legislation affecting the special interests of any agency, individual, association, or business, as distinct from those of the whole people of the state, or to act in any manner as a lobbyist in connection with any such legislation, shall register the name of the person so employed or agreed to be employed, with the secretary of state, to be included in a directory of registered lobbyists as hereinafter provided. The lobbyist shall also register with the secretary of state. Upon the termination of such employment prior to the adjournment sine die of a legislative session, such fact shall be entered opposite the name of any person so employed, either by the employer or employee.

Source: SDC 1939, § 55.0701; SL 1977, ch 23, § 1; SL 1991, ch 23, § 1.



§ 2-12-2 Directory of lobbyists kept by secretary of state--Contents of entries--Open toinspection.

2-12-2. Directory of lobbyists kept by secretary of state--Contents of entries--Open to inspection. The secretary of state shall prepare and keep a directory of registered lobbyists, in conformity with the provisions of this chapter, in which shall be entered the names of all persons employed for any purpose in connection with any legislation included within the terms of this chapter. The directory shall contain the name and business address of the employer, the name, residence, and occupation of the person employed, the date of the employment or agreement therefor, the length of time the employment is to continue, if such time can be determined, and the special subject or subjects of legislation, if any, to which the employment relates. The directory shall be a public record and open to the inspection of any citizen, upon demand, at any time during the regular business hours of the Office of the Secretary of State.

Source: SDC 1939, § 55.0702; SL 1977, ch 23, § 2; SL 1991, ch 23, § 2.



§ 2-12-3 Annual registration fee.

2-12-3. Annual registration fee. Each lobbyist who registers and is employed pursuant to this chapter shall pay to the secretary of state an annual registration fee for each employer represented by the lobbyist. The secretary of state shall promulgate rules pursuant to chapter 1-26 to set the fee for lobbyist registration. The annual registration fee for a lobbyist may not exceed sixty-five dollars. The annual registration fee shall be deposited in the general fund.

Source: SL 1957, ch 281, §§ 1, 2; SDC Supp 1960, § 55.0702-1; SL 1967, ch 248; SL 1977, ch 23, § 3; SL 1978, ch 21, § 2; SL 1981, ch 16, § 1; SL 1991, ch 23, §§ 3, 4; SL 2003, ch 8, § 3; SL 2009, ch 4, § 3; SL 2011, ch 16, § 1.



§ 2-12-4 Authorization to act as lobbyist for employer.

2-12-4. Authorization to act as lobbyist for employer. Each lobbyist or employer shall file with the secretary of state, within ten days after the date of registration, a written or electronic authorization for a person to act as a lobbyist for an employer. The format for the authorization shall be prescribed by the secretary of state.

Source: SDC 1939, § 55.0704; SL 1977, ch 23, § 4; SL 1991, ch 23, § 5; SL 2012, ch 21, § 1.



§ 2-12-5 Specific legislation to be shown in directory entries--Employment of unregisteredlobbyists prohibited.

2-12-5. Specific legislation to be shown in directory entries--Employment of unregistered lobbyists prohibited. Any person employing any lobbyist shall, whenever further subjects of legislation are introduced or arise which such lobbyist is hired to promote or oppose, make or cause to be made additional entries opposite his name in the directory, stating such additional employment in such manner that such entries shall show all the subjects of legislation in relation to which any lobbyist is employed. No person, agency, business organization, or association may, directly or indirectly, employ any person as lobbyist in respect to any legislation coming within the terms of this chapter, unless the name of such person is duly entered on the lobbyist directory as provided by this chapter.

Source: SDC 1939, § 55.0703; SL 1977, ch 23, § 5; SL 1991, ch 23, § 6.



§ 2-12-6 Contingent compensation employment prohibited.

2-12-6. Contingent compensation employment prohibited. No person may be employed as a lobbyist for a compensation dependent in any manner upon the passage or defeat of any proposed legislation or upon any other contingency connected with the action of the Legislature, or of either house thereof, or of any committee thereof.

Source: SDC 1939, § 55.0703; SL 1977, ch 23, § 6; SL 1985, ch 17, § 13.



§ 2-12-7 Repealed.

2-12-7. Repealed by SL 1977, ch 23, § 17.



§ 2-12-7.1 Employees of executive branch, a constitutional office, or the judicial systemrepresentatives required to register as public employee lobbyists--Budgetarytestimony before appropriations committees excepted.

2-12-7.1. Employees of executive branch, a constitutional office, or the judicial system representatives required to register as public employee lobbyists--Budgetary testimony before appropriations committees excepted. Any person employed in the executive branch of state government, a constitutional office, or the judicial system, who is not an elected official or who is not subject to confirmation by the senate, who is authorized to officially represent any department of the executive branch, constitutional office, Public Utilities Commission, or judicial system in any capacity before the Legislature or any of its several committees shall register as an executive or judicial agency representative for such department or office in the same manner and under the same provisions of this chapter as apply to all lobbyists, but need pay no fee. Every executive and judicial agency representative shall wear a badge which shall be visible at all times when engaged in representing the department. The badge shall be provided by the secretary of state and be of a color different from the color of lobbyist badges. The badge shall bear the identity of the agency the person has registered to represent and shall state the name of the person. The provisions of this chapter do not apply to employees of the executive branch testifying on budgetary matters before the appropriations committees of the Legislature.

Source: SL 1977, ch 23, § 14; SL 1986, ch 25, § 1; SL 1991, ch 23, § 7.



§ 2-12-8 Lobbyists not to go on floor except by invitation--Violation as petty offense.

2-12-8. Lobbyists not to go on floor except by invitation--Violation as petty offense. No person, employed for a pecuniary consideration to act as a lobbyist as defined by this chapter, may go upon the floor of either house of the Legislature reserved for the members thereof while in session, except upon the invitation of that house. A violation of this section is a petty offense.

Source: SDC 1939, § 55.0705; SL 1977, ch 23, § 7; SL 1980, ch 24, § 25; SL 1985, ch 17, § 14.



§ 2-12-8.1 Badges required of lobbyists within capitol complex--Fees--Composition--Pettyoffense.

2-12-8.1. Badges required of lobbyists within capitol complex--Fees--Composition--Petty offense. Every lobbyist shall wear a badge which shall be visible at all times when engaged in lobbying within the capitol complex. The badge shall be provided by the secretary of state upon payment of fees and shall bear the word "lobbyist" and the identity of the principal on behalf of whom the lobbyist has registered. The badges for each year shall be of colors designated by the secretary of state. The badge shall state the name of the lobbyist. A violation of this section by a lobbyist is a petty offense.

Source: SL 1977, ch 23, § 16; SL 1978, ch 21, § 1; SL 1980, ch 24, § 26; SL 1986, ch 25, § 2.



§ 2-12-8.2 Elected officer prohibited from lobbying within one year after termination of service--Violation as misdemeanor.

2-12-8.2. Elected officer prohibited from lobbying within one year after termination of service--Violation as misdemeanor. No elected officer may act or register as a lobbyist, other than a public employee lobbyist, during a period of one year after the officer's termination of service in the state government. A violation of this section is a Class 1 misdemeanor.

Source: SL 1977, ch 23, § 15; SL 1980, ch 24, § 27; SL 2011, ch 17, § 1.



§ 2-12-9 Improper influence of legislation or legislators as misdemeanor.

2-12-9. Improper influence of legislation or legislators as misdemeanor. It is a Class 1 misdemeanor to threaten, to harm, to offer or make bribes of money or other inducements, to offer or to give gifts or other types of consideration, to any person for the purpose of obtaining sponsorship or introduction of legislation influencing the form of legislation, attempting to influence any member of the Legislature to vote for or against any measure pending therein, or for or against any candidate for any office to be elected or appointed by the Legislature, attempting to influence any officer of either house of the Legislature in naming of members and officers of committees, or in the performance of any of his duties, or attempting to influence or control the action of any member in relation to any matter coming before the Legislature, or any of its committees.

Source: SDC 1939, § 55.0705; SL 1977, ch 23, § 8; SL 1980, ch 24, § 28.



§ 2-12-10 Restrictions on activities of state and federal agents and employees.

2-12-10. Restrictions on activities of state and federal agents and employees. No person, officer, agent, appointee, or employee in the service of this state or of the United States shall attempt to influence any member of the Legislature to vote for or against any measure pending therein affecting the pecuniary interests of such person, except in the manner authorized herein in the case of lobbyists.

Source: SDC 1939, § 55.0705; SL 1977, ch 23, § 9.



§ 2-12-11 Expense reports filed with secretary of state--Open to public inspection--Administrative penalty for untimely report.

2-12-11. Expense reports filed with secretary of state--Open to public inspection--Administrative penalty for untimely report. On or before July first of each year, each registered lobbyist and each employer of a registered lobbyist whose name appears in the directory in that year shall submit to the secretary of state a complete and detailed report of all costs incurred for the purpose of influencing legislation. The report shall be submitted in writing or electronically in a format prescribed by the secretary of state. However, the personal expenses of the lobbyist spent upon the lobbyist's own meals, travel, lodging, phone calls or other necessary personal needs while in attendance at the legislative session need not be reported. The completed reports shall be open to public inspection. The terms, costs, and expenses, as used in this section do not mean the compensation paid by the employer to the lobbyist.

Any lobbyist expense report filed pursuant to this section is exempt from the ten dollar filing fee prescribed in subdivision 1-8-10(2).

If a person has been authorized to act as a lobbyist on behalf of an employer pursuant to § 2-12-4, but the lobbyist does not conduct any lobbying activities pursuant to § 2-12-1 nor acts in any manner as a lobbyist in connection with representing that employer, a report is not required to be filed under this chapter.

The secretary of state may impose an administrative penalty for the failure to timely file the report required by this section. The secretary of state may impose a penalty on a registered lobbyist or employer of a registered lobbyist for each report not timely filed not to exceed a total of one hundred dollars per report not timely filed. Any administrative penalty collected pursuant to this section shall be deposited in the general fund.

Source: SDC 1939, § 55.0706; SL 1977, ch 23, § 10; SL 1991, ch 23, § 8; SL 1993, ch 32; SL 2009, ch 4, § 4; SL 2011, ch 16, § 2; SL 2012, ch 21, § 2.



§ 2-12-12 Repealed.

2-12-12. Repealed by SL 2011, ch 16, § 3.



§ 2-12-13 Elected members of local governmental board and bona fide church representativesexempt.

2-12-13. Elected members of local governmental board and bona fide church representatives exempt. This chapter does not apply to any elected member of the governing board of any unit of local government, nor to any person representing a bona fide church solely for the purpose of protecting the public right to practice the religious doctrines of such church.

Source: SDC 1939, § 55.0707; SL 1977, ch 23, § 12; SL 1991, ch 23, § 10.



§ 2-12-14 Right of citizens to appear and speak in their own interests not infringed.

2-12-14. Right of citizens to appear and speak in their own interests not infringed. This chapter shall not be construed to infringe upon the right of any citizen to appear as a witness before any legislative committee or any board, commission, or committee of state government to speak in their own name, in their own or in the public interest.

Source: SL 1977, ch 23, § 13.






Chapter 13 - Publication and Distribution of Acts and Session Laws.

§ 2-13-1 Advance copies to judicial officers of acts with emergency clause.

2-13-1. Advance copies to judicial officers of acts with emergency clause. When an act, other than an act appropriating money only, which provides that it shall take effect prior to the first day of July following the adjournment of the Legislature, has been filed in the Office of the Secretary of State, he shall, without charge, within three days after the filing of such act, send a certified copy thereof to the following officers: the chief justice of the Supreme Court, each judge of the circuit court, each clerk of courts, and the attorney general.

Source: SDC 1939, § 55.0607.



§ 2-13-2 Publication of laws, joint resolutions, rules of court, and executive orders--Preparation of index.

2-13-2. Publication of laws, joint resolutions, rules of court, and executive orders--Preparation of index. The director of the Legislative Research Council shall arrange for publication of the session laws, which shall include the laws and joint resolutions passed by each session of the Legislature, the rules of court and executive orders adopted pursuant to the constitution. The code counsel shall prepare a full and complete index of all such laws, which shall refer to the subject matter of each act, whether it is an original enactment or an amendment.

Source: SDC 1939, § 55.0904; SL 1977, ch 24, § 8; SL 1988, ch 24, § 2.



§ 2-13-3 to 2-13-4.1. Repealed.

2-13-3 to 2-13-4.1. Repealed by SL 1977, ch 24, § 13.



§ 2-13-5 Labeling of session law bound volumes.

2-13-5. Labeling of session law bound volumes. All permanent bound volumes of the session laws shall be labeled and well glued.

Source: SDC 1939, § 55.0906; SL 1977, ch 24, § 14; SL 2009, ch 18, § 1.



§ 2-13-6 Repealed.

2-13-6. Repealed by SL 1977, ch 24, § 13.



§ 2-13-7 Free distribution of session laws to state and federal agencies.

2-13-7. Free distribution of session laws to state and federal agencies. The Bureau of Administration shall distribute the printed session laws and shall deliver free copies of the session laws to such county, state, and federal officers and offices as are approved by the Code Commission.

Source: SDC 1939 § 55.0907; SL 1963, ch 302; SL 1977, ch 24, § 9.



§ 2-13-7.1 Repealed.

2-13-7.1. Repealed by SL 1977, ch 24, § 13.



§ 2-13-8 Repealed.

2-13-8. Repealed by SL 1977, ch 24, § 13.



§ 2-13-9 Repealed.

2-13-9. Repealed by SL 1988, ch 24, § 3.



§ 2-13-10 , 2-13-11. Repealed.

2-13-10, 2-13-11. Repealed by SL 1977, ch 24, § 13.



§ 2-13-12 Exchange copies of session laws for Supreme Court, Legislative Research Council,and state library--Distribution to libraries.

2-13-12. Exchange copies of session laws for Supreme Court, Legislative Research Council, and state library--Distribution to libraries. In addition to the distribution authorized by § 2-13-7, the Bureau of Administration shall deliver to the Supreme Court, the director of the Legislative Research Council, and the state library board, upon proper requisition from time to time, copies of the session laws which may be used in their discretion in exchange for the statutes, codes, or reports of other states, territories, or countries, or for textbooks or other works on law, for the purpose of completing and improving the Supreme Court and legislative reference libraries, for distribution to public and academic libraries in this state and for fulfilling the requirements of chapter 14-1A.

Source: SDC 1939, § 55.0911; SL 1977, ch 24, § 10.



§ 2-13-13 to 2-13-15. Repealed.

2-13-13 to 2-13-15. Repealed by SL 1977, ch 24, § 13.



§ 2-13-16 Sale or disposal of session laws.

2-13-16. Sale or disposal of session laws. Session laws shall be sold at a price set to cover their printing and distribution costs plus ten percent. However, any session laws which have not been sold, within two years from the date of their delivery by the printer, may be sold at a price set by order of the commissioner of administration or they may be given away or otherwise disposed of by order of the commissioner of administration.

Source: SDC 1939, § 55.0909; SL 1977, ch 24, § 11; SL 1979, ch 14, § 3.



§ 2-13-17 , 2-13-18. Repealed.

2-13-17, 2-13-18. Repealed by SL 1977, ch 24, § 13.






Chapter 14 - Construction and Effect of Statutes.

§ 2-14-1 Words used in ordinary sense.

2-14-1. Words used in ordinary sense. Words used are to be understood in their ordinary sense except also that words defined or explained in § 2-14-2 are to be understood as thus defined or explained.

Source: SDC 1939, § 65.0202 (7).



§ 2-14-2 Definition of terms used in code.

2-14-2. Definition of terms used in code. Terms used throughout the code of laws enacted by § 2-16-13, mean:

(1) "According to usage," that which is usual and customary;

(2) "Adult," any person who is not a minor as defined in chapter 26-1;

(3) "Children" includes children by birth and by adoption;

(4) "Compound interest," interest added to the principal as the interest becomes due, and thereafter made to bear interest;

(5) "Corporate surety," a corporation acting as surety for a principal obligor, and which corporation is duly authorized under the laws of this state to transact business which involves acting as such surety;

(6) "Creditor," except as defined and used in chapters 54-1 and 54-9, everyone to whom is owed the performance of an obligation;

(7) "Day," the period from midnight to midnight;

(8) "Debtor," except as defined and used in chapters 54-1 and 54-9, everyone who owes to another the performance of an obligation;

(9) "Decree," the same meaning as the word "judgment";

(10) "Depose," every mode of written statement under oath or affirmation;

(11) "Folio," one hundred words, counting every series of figures necessarily used, as a word; and any portion of a folio when in the whole draft or paper there shall not be a complete folio and when there shall be any excess of the last folio;

(12) "Full-time equivalent" or "FTE," a number which designates staffing level where one full-time equivalent position is equal to the number of days, Monday through Friday, in a fiscal year, multiplied by eight hours per day. It excludes: paid overtime hours; hours paid to an employee assigned to a light duty position as approved by the commissioner of the Bureau of Human Resources due to a temporary partial disability as defined in subdivision 62-1-1(8); hours paid for accumulated annual leave and sick leave upon employee termination; hours paid to patient employees of the institutions under the control of the Department of Human Services or the Department of Social Services and the Department of Veterans Affairs; hours paid to work-study students enrolled in postsecondary educational institutions or postsecondary students employed pursuant to chapter 3-6B; hours paid to students enrolled in and employed by postsecondary educational institutions; and hours paid to members of boards and commissions pursuant to § 4-7-10.4. For purposes of salary computation a nine month or more per year full-time teaching or research faculty person, or the equivalent thereof, at the institutions under the jurisdiction of the Board of Regents shall be considered one full-time equivalent;

(13) "Good faith," an honest intention to abstain from taking any unconscientious advantage of another, even through the forms or technicalities of law, together with an absence of all information or belief of facts which would render the transaction unconscientious;

(14) "Indian tribe," any government of any Indian tribe which is located either wholly or partially within the State of South Dakota and which has a constitution or a charter approved by the secretary of the Department of the Interior and which possesses the powers of self-government;

(15) "Month," a calendar month;

(16) "Municipality," any municipality organized as provided in Title 9;

(17) "Oath" includes affirmation;

(18) "Person" includes natural persons, partnerships, associations, cooperative corporations, limited liability companies, and corporations;

(19) "Personal property" includes money, goods, chattels, things in action, and evidences of debt;

(20) "Population," the number of inhabitants as determined by the last preceding federal census;

(21) "Property" includes property, real and personal;

(22) "Real property" is coextensive with lands, tenements, and hereditaments;

(23) "Seal" includes an impression of the seal upon the paper alone, as well as upon wax or a wafer affixed to the paper, and also the word "seal" written or printed on such paper;

(24) "Several," in relation to number, two or more;

(25) "Signature or subscription" includes mark, if the person cannot write, the person's name being written near such mark, and written by a person who writes the person's own name as a witness;

(26) "State," the State of South Dakota;

(27) "Testify," every mode of oral statement under oath or affirmation;

(28) "Third persons" includes all who are not parties to the obligation or transaction concerning which the phrase is used;

(29) "Township boards," the board of supervisors of any organized township;

(30) "Usual and customary," according to usage; usage is a reasonable and lawful public custom concerning transactions of the same nature as those which are to be affected thereby, existing at the place where the obligation is to be performed, and either known to the parties, or so well established, general, and uniform, that they must be presumed to have acted with reference thereto;

(31) "Valuable consideration," a thing of value parted with, or a new obligation assumed at the time of obtaining the thing, which is a substantial compensation for that which is obtained thereby. It is also called simply "value";

(32) "Verdict" includes not only the verdict of a jury, but also the finding upon the facts of a judge, or of a referee appointed to determine the issues in a cause;

(33) "Voter," a person duly registered to vote or one who is performing the act of voting;

(34) "Will" includes a codicil or codicils;

(35) "Writing" and "written" include typewriting and typewritten, printing and printed, except in the case of signatures, and where the words are used by way of contrast to typewriting and printing. Writing may be made in any manner, except that when a person entitled to require the execution of a writing demands that it be made with ink, it must be so made;

(36) "Year," a calendar year.
Source: Subd. (1): SDC 1939, § 65.0201 (1). Subd. (2): SDC 1939, § 65.0201 (2). Subd. (3): SDC 1939, § 65.0201 (3). Subd. (4): SDC 1939, § 65.0201 (4). Subd. (5): SDC 1939, § 65.0201 (5). Subd. (6): SDC 1939, § 65.0201 (6). Subd. (7): SDC 1939, § 65.0402. Subd. (8): SDC 1939, § 65.0201 (7). Subd. (9): SDC 1939, § 65.0201 (8). Subd. (10): SDC 1939, § 65.0201 (9). Subd. (11): SL 1961, ch 461. Subd. (12): SL 1977, ch 40, § 1; SL 1978, ch 22; SL 1981, ch 18; SL 1989, ch 21, § 38; SL 1992, ch 133, § 1; SL 1994, ch 29; SL 1998, ch 11, § 1; SL 2004, ch 30, § 1, eff. June 21, 2004; SL 2010, ch 17, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 133, eff. Apr. 12, 2011; SL 2012, ch 23, § 91. Subd. (13): SDC 1939, § 65.0201 (10). Subd. (14): SL 1974, ch 27. Subd. (15): SDC 1939, § 65.0402. Subd. (16): SDC 1939, § 65.0201 (11); SL 1992, ch 60, § 2. Subd. (17): SDC 1939, § 65.0201 (12). Subd. (18): SDC 1939, § 65.0201 (13); SL 1994, ch 351, § 2; SL 1996, ch 269, § 1. Subd. (19): SDC 1939, § 65.0201 (14). Subd. (20): SDC 1939, § 65.0201 (15). Subd. (21): SDC 1939, § 65.0201 (16). Subd. (22): SDC 1939, § 65.0201 (17). Subd. (23): SDC 1939, § 65.0201 (18). Subd. (24): SDC 1939, § 65.0201 (19). Subd. (25): SDC 1939, § 65.0201 (20); SL 1994, ch 351, § 2. Subd. (26): SDC 1939, § 65.0201 (21). Subd. (27): SDC 1939, § 65.0201 (22). Subd. (28): SDC 1939, § 65.0201 (23). Subd. (29): SDC 1939, § 65.0201 (24). Subd. (30): SDC 1939, §§ 65.0104, 65.0201 (25). Subd. (31): SDC 1939, § 65.0201 (26). Subd. (32): SDC 1939, § 65.0201 (27). Subd. (33): SL 1982, ch 28, § 49. Subd. (34): SDC 1939, § 65.0201 (28). Subd. (35): SDC 1939, § 65.0201 (29). Subd. (36): SDC 1939, § 65.0402.



§ 2-14-2.1 Definition of term "shall".

2-14-2.1. Definition of term "shall". As used in the South Dakota Codified Laws to direct any action, the term, shall, manifests a mandatory directive and does not confer any discretion in carrying out the action so directed.

Source: SL 1997, ch 21, § 1.



§ 2-14-3 Printing not sufficient to seal note.

2-14-3. Printing not sufficient to seal note. Notwithstanding the provisions of subdivision 2-14-2(23) a promissory note shall in no case be deemed or considered a sealed instrument where the word "seal" is printed thereon.

Source: SL 1943, ch 316; SDC Supp 1960, § 65.0201-1.



§ 2-14-4 Application of statutory definitions.

2-14-4. Application of statutory definitions. Whenever the meaning of a word or phrase is defined in any statute such definition is applicable to the same word or phrase wherever it occurs except where a contrary intention plainly appears.

Source: SDC 1939, § 65.0202 (8).



§ 2-14-5 Gender of words.

2-14-5. Gender of words. Words used in the masculine gender include the feminine and neuter. Words used in the feminine gender include the masculine and neuter.

Source: SDC 1939, § 65.0202 (9); SL 1980, ch 23, § 20.



§ 2-14-6 Singular and plural words.

2-14-6. Singular and plural words. Words used in the singular number include the plural, and the plural, the singular, except where a contrary intention plainly appears.

Source: SDC 1939, § 65.0202 (10).



§ 2-14-7 Tense of verbs.

2-14-7. Tense of verbs. Words used in the present tense include the future as well as the present.

Source: SDC 1939, § 65.0202 (11).



§ 2-14-8 Punctuation not controlling.

2-14-8. Punctuation not controlling. Punctuation shall not control or affect the construction of any provision when any construction based on such punctuation would not conform to the spirit and purpose of such provision.

Source: SDC 1939, § 65.0202 (6).



§ 2-14-9 Source notes, cross-references and titles not part of statute.

2-14-9. Source notes, cross-references and titles not part of statute. Source notes, cross-references, and titles whether designating entire titles, parts, chapters, sections, or subdivisions, constitute no part of any statute.

Source: SDC 1939, § 65.0202 (3).



§ 2-14-10 Source notes not a legislative expression.

2-14-10. Source notes not a legislative expression. Nothing contained in any source note shall be deemed as an expression by the Legislature as to the purpose, reason, scope, or effect of any section to which such source note relates.

Source: SDC 1939, § 65.0202 (4).



§ 2-14-11 Arrangement of laws in code.

2-14-11. Arrangement of laws in code. Provisions contained in any title, part, or chapter of the code of laws enacted by § 2-16-13 may be construed and considered in the light of such arrangement and such position in any case where such arrangement or such position tends to show the intended purpose and effect thereof.

Source: SDC 1939, § 65.0202 (5).



§ 2-14-12 Statutes in derogation of common law--Liberal construction.

2-14-12. Statutes in derogation of common law--Liberal construction. The rule of the common law that statutes in derogation thereof are to be strictly construed has no application to the code of laws enacted by § 2-16-13. Such code establishes the law of this state respecting the subjects to which it relates and its provisions and all proceedings under it are to be liberally construed with a view to effect its objects and to promote justice.

Source: SDC 1939, § 65.0202 (1).



§ 2-14-13 Uniformity of interpretation of uniform laws.

2-14-13. Uniformity of interpretation of uniform laws. Whenever a statute appears in the code of laws enacted by § 2-16-13 which, from its title, text, or source note, appears to be a uniform law, it shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SDC 1939, § 65.0202 (2).



§ 2-14-14 Computation of time in statutes.

2-14-14. Computation of time in statutes. The time in which any act provided by law is to be done is computed by excluding the first day and including the last, unless the last is a holiday and then it also is excluded.

Fractions of a day are to be disregarded in computations which include more than one day, and involve no questions of priority.

Source: SDC 1939, §§ 65.0402, 65.0403.



§ 2-14-15 Majority exercising joint authority.

2-14-15. Majority exercising joint authority. Words giving a joint authority to three or more public officers or other persons are construed as giving such authority to a majority of them unless it is otherwise expressed in the act giving the authority.

Source: SDC 1939, § 65.0202 (12).



§ 2-14-16 Effective date of legislative acts.

2-14-16. Effective date of legislative acts. Subject to the provisions of the Constitution and statutes relating to vetoes and the referendum, an act of the Legislature which does not prescribe when it shall take effect, if passed at a regular session, takes effect on the first day of July after its passage and if passed at a special session on the ninety-first day after the final adjournment of such session.

Source: SDC 1939, § 55.0607.



§ 2-14-16.1 Two or more amendments of same section at same session--Reconciliation.

2-14-16.1. Two or more amendments of same section at same session--Reconciliation. If two or more acts amending the same section of the code of laws enacted by § 2-16-13 are passed during a legislative session, each amendment shall be given effect, even if both acts have differing effective dates unless the amendments conflict or a contrary intent plainly appears.

Source: SL 1976, ch 28; SL 1985, ch 15, § 12.



§ 2-14-17 Effect of repeal of act legalizing prior act.

2-14-17. Effect of repeal of act legalizing prior act. The repeal of any statute which legalized or made valid any act which was prior thereto shall not affect the legality or validity of such act which was legalized or validated by such statute.

Source: SDC 1939, § 65.0202 (14).



§ 2-14-18 Penalties and liabilities surviving repeal of act.

2-14-18. Penalties and liabilities surviving repeal of act. The repeal of any statute by the Legislature shall not have the effect to release or extinguish any penalty, forfeiture, or liability incurred under such statute unless the repealing act shall so expressly provide, and such statute shall be treated as still remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of such penalty, forfeiture, or liability.

Source: SDC 1939, § 65.0202 (15).



§ 2-14-19 Revival not implied by repeal of repealer.

2-14-19. Revival not implied by repeal of repealer. Whenever any act of the Legislature is repealed, which repealed a former act, such former act shall not thereby be revived unless it shall be expressly so provided.

Source: SDC 1939, § 65.0202 (13).



§ 2-14-20 Omitted.

2-14-20. Omitted.



§ 2-14-21 Code not retroactive.

2-14-21. Code not retroactive. No part of the code of laws enacted by § 2-16-13 shall be construed as retroactive unless such intention plainly appears.

Source: SDC 1939, § 65.0202 (22).



§ 2-14-22 Transferred.

2-14-22. Transferred to § 2-16-16.



§ 2-14-23 Repeal of acts prior to code--Saving clauses.

2-14-23. Repeal of acts prior to code--Saving clauses. Except as otherwise expressly provided, all general statutes duly enacted prior to the code of laws enacted by § 2-16-13 and not previously repealed are repealed and superseded by the provisions of the code of laws enacted by § 2-16-13, but such repeal shall not in any case affect the validity of any transaction which shall have occurred prior to the taking effect of such code; nor shall such repeal operate to impair the curative or legalizing effect of any statute theretofore enacted; nor shall such repeal have the effect of releasing or extinguishing any penalty, forfeiture, or liability incurred prior to the taking effect of such code, and all offenses committed and all penalties or forfeitures incurred under any statute repealed prior to such repeal may be prosecuted and punished in the same manner and with the same effect as if the statute relating thereto had not been repealed.

Source: SDC 1939, §§ 65.0202 (25), 65.0321.



§ 2-14-24 Actions pending and rights accrued before code.

2-14-24. Actions pending and rights accrued before code. No action or proceeding, civil or criminal, commenced before the code of laws enacted by § 2-16-13 took effect and no right accrued are affected by its provisions, but the proceedings thereunder must conform to the requirements of such code as far as applicable.

Source: SDC 1939, § 65.0202 (16).



§ 2-14-25 Limitation periods beginning before code.

2-14-25. Limitation periods beginning before code. When a limitation or period of time prescribed in any existing statute for acquiring a right or barring a remedy or for any other purpose had begun to run before the code of laws enacted by § 2-16-13 took effect and the same or any limitation was prescribed in such code, the time which had already run is deemed part of the time prescribed in such limitation by such code.

Source: SDC 1939, § 65.0202 (17).



§ 2-14-26 Corporations organized before code.

2-14-26. Corporations organized before code. Nothing in the code of laws enacted by § 2-16-13 shall be so construed as to affect the incorporation of any public or private corporation lawfully incorporated when the code took effect, but such corporation is subject to the provisions thereof applicable thereto.

Source: SDC 1939, § 65.0202 (18).



§ 2-14-27 Rights vested and obligations existing before code.

2-14-27. Rights vested and obligations existing before code. Nothing in the code of laws enacted by § 2-16-13 shall be so construed as to impair any vested right or valid obligation existing when it took effect.

Source: SDC 1939, § 65.0202 (19).



§ 2-14-28 Public officers in office before code.

2-14-28. Public officers in office before code. Except where a different intention plainly appears, the public officers in office when the code of laws enacted by § 2-16-13 took effect continue in office until the expiration of the term for which they were elected or appointed unless sooner removed as provided by law.

Source: SDC 1939, § 65.0202 (20).



§ 2-14-29 Subdivision boundaries existing before code.

2-14-29. Subdivision boundaries existing before code. The boundaries of every county, municipality, school district, and other local subdivision continue as established when the code of laws enacted by § 2-16-13 took effect until changed in the manner provided therein.

Source: SDC 1939, § 65.0202 (21); SL 1992, ch 60, § 2.



§ 2-14-30 Ordinances and regulations adopted before code.

2-14-30. Ordinances and regulations adopted before code. Every ordinance, bylaw, rule, and regulation adopted by any municipality, civil township, court, board, commission, or public officer, not inconsistent with the provisions of the code of laws enacted by § 2-16-13, in force when it took effect continues in force until repealed or amended in the manner provided by law.

Source: SDC 1939, § 65.0202 (21); SL 1992, ch 60, § 2.



§ 2-14-31 Transfer of proceedings pending at time of code.

2-14-31. Transfer of proceedings pending at time of code. If when the code of laws enacted by § 2-16-13 took effect any action or proceeding, properly commenced, was pending before any court, tribunal, board, commission, or public officer, of which such court, tribunal, board, commission, or public officer does not have jurisdiction under the provisions of such code, such action or proceeding is forthwith transferred, together with all the papers relating thereto, to the court, tribunal, board, commission, or public officer having jurisdiction thereof, with the same force and effect as if originally commenced before such court, tribunal, board, commission, or public officer.

Source: SDC 1939, § 65.0202 (24).



§ 2-14-32 Chapter applied to Codified Laws and code.

2-14-32. Chapter applied to Codified Laws and code. Except as provided in §§ 2-16-14 to 2-16-16, the provisions of this chapter apply to the South Dakota Codified Laws and the code of laws enacted by § 2-16-13.

Source: SL 1970, ch 17, § 2; SL 1972, ch 14, § 1; SL 1974, ch 28, § 1; SL 1975, ch 27, § 1.






Chapter 15 - Conventions for Amendment of United States Constitution.

§ 2-15-1 Convention to be held when Congress proposes amendment to be ratified byconvention.

2-15-1. Convention to be held when Congress proposes amendment to be ratified by convention. Whenever the Congress of the United States of America shall propose an amendment to the Constitution of the United States and shall propose that the same be ratified by conventions in the respective states, a convention shall be held as provided for herein, for the purpose of ratifying such amendment.

Source: SDC 1939, § 55.1001.



§ 2-15-2 Apportionment of delegates to convention.

2-15-2. Apportionment of delegates to convention. The number of delegates to be chosen to such convention shall be equal to the number of legislative representatives in the State of South Dakota, and each representative district in the state shall constitute a delegate district and be represented in said convention by the same number of delegates as it is now or may hereafter be entitled to elect legislative representatives.

Source: SDC 1939, § 55.1002.



§ 2-15-3 Election of delegates at next general election--Legislative election laws apply.

2-15-3. Election of delegates at next general election--Legislative election laws apply. The delegates shall be elected at the next general election succeeding the proposal of any amendment to the Constitution of the United States by the Congress of the United States, and except as otherwise herein provided the nomination and election of such delegates shall in all respects be the same as is now by law provided for the nomination and election of representatives of the Legislature of South Dakota, except as herein otherwise provided.

Source: SDC 1939, § 55.1002.



§ 2-15-4 Nominating petitions for candidates--Number of signers required--Contents andfiling.

2-15-4. Nominating petitions for candidates--Number of signers required--Contents and filing. Nomination of candidates for the office of delegate shall be by petition signed by not less than two nor more than five percent of the duly qualified electors of the district respectively in which the candidate or candidates reside, as shown by the total vote cast for the successful candidate for the office of Governor at the last gubernatorial election within said legislative district. Such nomination shall be without party or political designation but shall indicate thereon whether the candidate named in said petition is "in favor of," or "opposed to," the ratification of the proposed amendment, and said petitions shall be filed at the time and in the manner provided for filing nominating petitions for legislative representatives for the primary election, as now provided for.

Source: SDC 1939, § 55.1003; SL 1980, ch 23, § 26.



§ 2-15-5 Certification of nominees to county auditors.

2-15-5. Certification of nominees to county auditors. It shall be the duty of the secretary of state, as soon as the time for filing nominating petitions in his office has expired, to immediately certify to the several county auditors of the state the names of the persons in whose behalf nominating petitions have been filed as a candidate for delegate.

Source: SDC 1939, § 55.1004.



§ 2-15-6 Printing of primary election ballots--Form.

2-15-6. Printing of primary election ballots--Form. The county auditor shall, after certification by the secretary of state, immediately prepare and have printed official primary election ballots for all delegates, nominated upon a separate ballot, without party or political designation, in substance as follows:

_________________________________________________________________________

PROPOSED AMENDMENT TO THE CONSTITUTION OF THE UNITED STATES

Delegates to the Convention to Ratify the Proposed Amendment
The Congress has proposed an amendment to the Constitution of the United States which provides (insert here the substance of the proposed amendment).
The Congress has also proposed that the said amendment shall be ratified by conventions in the States.
____________________________________________________________________



§ 2-15-7 Supply of primary ballots--Conduct of primary election.

2-15-7. Supply of primary ballots--Conduct of primary election. Said official ballots and sample ballots shall be provided in the same manner as the official primary election ballots are supplied, pursuant to the provisions of chapter 12-6. Separate ballots shall be delivered to all electors of whatever party or designation at the biennial primary election to be held as now provided, and the manner of voting, conduct of election, canvass and certification of votes upon said ballots shall be conducted in the same manner as the primary election law now provides for the election of representatives of the Legislature.

Source: SDC 1939, § 55.1004.



§ 2-15-8 Certification of successful candidates at primary--Printing of general election ballots--Form.

2-15-8. Certification of successful candidates at primary--Printing of general election ballots--Form. The secretary of state in the preparation of the ballots for the succeeding general election shall certify to the county auditors of said legislative districts respectively the names of the successful candidates, designating those who are in favor of the ratification of the amendment and those opposed to the ratification of the amendment, and the county auditor of each county in the state at the time of the preparation for the general election, shall prepare separate official ballots upon which shall be printed the substance of the proposed amendment, the names of the candidates for delegates to the convention as theretofore nominated as candidates in favor of and the candidates opposed to the ratification of the amendment, and proper instructions to the voters in substantially the following form, to wit:

_________________________________________________________________________

PROPOSED AMENDMENT TO THE CONSTITUTION OF THE UNITED STATES

Delegates to the Convention to Ratify the Proposed Amendment
The Congress has proposed an amendment to the Constitution of the United States which provides (insert here the substance of the proposed amendment).
The Congress has also proposed that the said amendment shall be ratified by Conventions in the States.
_________________________________________________________________________



§ 2-15-9 Conduct of general election--Canvass and certification of vote.

2-15-9. Conduct of general election--Canvass and certification of vote. Said ballot shall be submitted to the electors of the State of South Dakota in the same manner and at the same time as the official ballots for the general election are now submitted; and the same shall be canvassed and certified by the judges of election and the state canvassing board in the same manner and at the same time as the official ballots for the general election are canvassed, and certificates of election issued accordingly. Except as otherwise provided herein such election shall be conducted and the results thereof ascertained and certified in the same manner as now provided by the laws of this state pertaining to the general election, except insofar as the same may be inconsistent herewith.

Source: SDC 1939, § 55.1006.



§ 2-15-10 Slate voting at general election.

2-15-10. Slate voting at general election. The electors may vote for all of the candidates either in favor of or those opposed to the ratification of said amendment, by putting a cross (.) or check mark (.) in the circle at the head of the names in the column under the designation "In Favor of" the ratification, or in the circle at the head of the names in the column under the designation "Opposed to" the ratification, and a ballot so marked in said circle shall be counted as a vote, by the judges and canvassers, for each of the delegates respectively, whose name or names appear in the column under the circle so marked.

Source: SDC 1939, § 55.1005.



§ 2-15-11 Time and place of holding convention.

2-15-11. Time and place of holding convention. The delegates so elected shall meet at the capitol building in the city of Pierre, on the third Tuesday in the month of January following their election, at two o'clock in the afternoon of said day, and shall constitute a convention to ratify or reject the proposed amendment to the Constitution of the United States.

Source: SDC 1939, § 55.1007.



§ 2-15-12 Quorum of convention--Officers--Rules--Qualifications and election of members.

2-15-12. Quorum of convention--Officers--Rules--Qualifications and election of members. A majority of the total number of delegates to the convention shall constitute a quorum. The convention shall have power to choose a president and secretary and all other necessary officers, and to make rules governing the procedure of the convention; such convention shall be the judge of the qualification and of the election of its own members.

Source: SDC 1939, § 55.1007.



§ 2-15-13 Compensation and mileage of convention delegates--Disbursements for conventionexpenses.

2-15-13. Compensation and mileage of convention delegates--Disbursements for convention expenses. Each delegate shall receive five dollars per day for the first five days he is in attendance at said convention, and ten cents per mile for each mile necessarily traveled in going to and returning from said convention. The secretary and other officers shall receive such compensation as may be fixed by the convention. Disbursements for the foregoing purposes and for other necessary expenses of the convention, when approved by the convention and signed by the president and secretary, shall be made by the state treasurer out of any appropriation available therefor.

Source: SDC 1939, § 55.1007.



§ 2-15-14 Certification of convention results--Transmittal to United States.

2-15-14. Certification of convention results--Transmittal to United States. When the convention shall have agreed by a vote of a majority of the total number of delegates present and voting to the ratification or rejection of the proposed amendment, a certificate to that effect shall be executed by the president and secretary of the convention and filed in the Office of the Secretary of State of South Dakota, and the said secretary of state shall forthwith transmit to the proper officer of the United States of America, a certified copy thereof.

Source: SDC 1939, § 55.1007.



§ 2-15-15 Congressional rules for convention to govern.

2-15-15. Congressional rules for convention to govern. If at or about the time of submitting any such amendment, Congress shall either in a resolution submitting the same or by statute, prescribe the manner in which the conventions shall be constituted, and shall not except from the provisions of such statute or resolution such states as may theretofore have provided for constituting such conventions, the preceding provisions of this chapter shall be inoperative, the convention shall be constituted and shall operate as the said resolution or act of Congress shall direct, and all officers of the state who may by the said resolution or statute be authorized or directed to take any action to constitute such a convention for this state are authorized and directed to act thereunder and in obedience thereto with the same force and effect as if acting under a statute of this state.

Source: SDC 1939, § 55.1008.






Chapter 16 - Codes and Compilations.

§ 2-16-1 , 2-16-2. Omitted.

2-16-1, 2-16-2. Omitted.



§ 2-16-3 Code Commission established--Composition and appointment of members--Vacancies.

2-16-3. Code Commission established--Composition and appointment of members--Vacancies. The South Dakota Code Commission shall consist of one member of the South Dakota Senate appointed by the president pro tempore, one member of the South Dakota House of Representatives appointed by the speaker of the house, and two members of the State Bar of South Dakota to be appointed by the state bar president and one member appointed by the Executive Board of the Legislative Research Council. The legislators shall be appointed for two-year terms. The two members of the state bar shall be appointed for four-year terms. The member appointed by the Executive Board of the Legislative Research Council shall serve a two-year term. Any appointed member of the commission may, upon the expiration of the member's term, be reappointed at the discretion of the appointing authority. If a vacancy occurs, the authority designated to make the original appointment shall fill any vacancy by appointment of a person qualified under the provisions of this section.

Source: SL 1966, ch 239, § 1; SL 1970, ch 18, § 1; SL 1985, ch 17, § 15; SL 1995, ch 13, § 4; SL 1995, ch 14, § 1.



§ 2-16-3.1 to 2-16-4.1. Executed.

2-16-3.1 to 2-16-4.1. Executed.



§ 2-16-4.2 Officers of commission--Meetings and hearings.

2-16-4.2. Officers of commission--Meetings and hearings. The Code Commission shall organize by electing a chairman, vice-chairman, and such other officers from its membership as it may deem necessary, and shall hold meetings and hearings at such times and places as it may designate to accomplish the purposes of this chapter.

Source: SL 1970, ch 18, § 3.



§ 2-16-5 Compensation of commission members--Employment of personnel and incurring ofexpense.

2-16-5. Compensation of commission members--Employment of personnel and incurring of expense. The code counsel shall receive no compensation other than his salary provided by law. The Code Commission may employ such personnel and incur such expense as may be required to perform its duties and may lease or purchase equipment and services to provide for a supervised statutory retrieval system for all departments of government engaged in research and revision of the Constitution and laws of this state.

The expenses of the commission shall be paid on warrants drawn by the state auditor on vouchers approved by the chairman of the commission.

Source: SL 1966, ch 239, § 2; SL 1969, ch 219, § 3.



§ 2-16-5.1 Gifts and contributions to commission--Expenditure.

2-16-5.1. Gifts and contributions to commission--Expenditure. In addition to state appropriated funds, the Code Commission is authorized to accept and expend any funds which it might obtain from any gift or contribution or any other source, public or private, for said purposes.

Source: SL 1970, ch 18, § 4.



§ 2-16-5.2 Assistance, space, and facilities for commission.

2-16-5.2. Assistance, space, and facilities for commission. The director of the State Legislative Research Council and the code counsel are hereby charged with the duty of assisting the Code Commission within such limitations as it may prescribe and to provide space for its supplies and to make available the facilities of the council for its meetings. The director shall also supervise the secretarial functions of the commission and otherwise assist it to the extent feasible.

Source: SL 1970, ch 18, § 6.



§ 2-16-6 Supplements and reprinted volumes to be provided for--Contents.

2-16-6. Supplements and reprinted volumes to be provided for--Contents. The Code Commission shall:

(1) Provide for supplements to, and reprinted volumes of, the code of laws enacted by § 2-16-13;

(2) Determine the contents of the code supplements and reprinted volumes which shall include but not be limited to:

(a) The United States Constitution;

(b) The South Dakota Constitution;

(c) The South Dakota statutes;

(d) Executive orders enacted pursuant to S.D. Const., Art. IV, § 8;

(e) Supreme Court rules adopted pursuant to S.D. Const., Art. V, § 12;

(f) Circuit court rules adopted pursuant to §§ 15-6-83 and 23A-45-12;

(g) Case annotations of the reported decisions of South Dakota, the federal courts, and other state courts construing and interpreting the South Dakota Constitution and statutes, which shall be placed, wherever possible, immediately following the text of the sections being construed;

(h) Other executive orders with a continuing and statewide effect; and

(i) Such special and collateral references as the commission may determine necessary for a complete and useful code;

(3) Determine the physical arrangements and other matters pertaining to the publication of the code.
Source: SL 1966, ch 239, § 3; SL 1988, ch 24, § 4.



§ 2-16-7 Specifications, advertising and award of contract for publication.

2-16-7. Specifications, advertising and award of contract for publication. Notwithstanding chapters 5-18A and 5-18D, the South Dakota Code Commission may draft specifications for material authorized for publication by § 2-16-6 and advertise for and accept bids from editorial, printing, and publishing companies for production of all material authorized by this chapter. The advertisement for bids shall be published twice in at least three newspapers of general circulation in different parts of the state, and in such additional manner as the commission may determine. The terms and conditions of the bids shall be prescribed by the commission. Each contract shall be awarded to the lowest bidder which, in the opinion of the commission, is the best bid consistent with the quality of editorial services, printing, paper, binding, expeditious service and the best interests of the state. If the contract for editorial services is separate from the contract for printing, the specifications shall be drawn in such a manner as not to exclude South Dakota printing firms.

Source: SL 1966, ch 239, § 4 (1); SL 1988, ch 24, § 5; SL 2011, ch 2, § 110.



§ 2-16-7.1 Continuation of contract with publisher of code.

2-16-7.1. Continuation of contract with publisher of code. The Code Commission may continue the contracts with the Thomson West Publishing Company and its successors in interest which are hereby ratified and may contract with that publisher or other publishers, editorial services and printers for continuing editorial work and printing to assure continuity in editorial preparation, printing and binding of supplements and replacement volumes to the code enacted by § 2-16-13 for a term not exceeding five years or may, on negotiation, extend the current contract from year to year so long as the commission deems it to the advantage and best interests of the state.

Source: SL 1969, ch 219, § 6; SL 1972, ch 15, § 1; SL 1988, ch 24, § 6; SL 2005, ch 10, § 42.



§ 2-16-7.2 Advertising for bids for publications.

2-16-7.2. Advertising for bids for publications. The Code Commission may advertise for bids for the production of material authorized for publication by the Legislature including, but not limited to, bulk or other revisions, compilations and supplementations to the South Dakota code.

Source: SL 1970, ch 18, § 7.



§ 2-16-8 Copyrights of material--Contract for use of state's copyright.

2-16-8. Copyrights of material--Contract for use of state's copyright. The South Dakota Code Commission shall provide the material authorized for publication by § 2-16-6 will be copyrighted by the State of South Dakota, in the name of the State of South Dakota. The commission may contract with printers, publishers, and computer retrieval companies for use of the state's copyright.

Source: SL 1966, ch 239, § 4 (2); SL 1988, ch 24, § 7.



§ 2-16-8.1 Restriction on printing or distributing copyrighted material in code--Violation asmisdemeanor.

2-16-8.1. Restriction on printing or distributing copyrighted material in code--Violation as misdemeanor. Except as authorized by federal copyright law, no person may print or distribute copyrighted material from the South Dakota Codified Laws without the express authorization of the Code Commission. A violation of this section is a Class 2 misdemeanor.

Source: SL 1984, ch 10, § 2; SL 1992, ch 158, § 2; SL 1995, ch 14, § 2.



§ 2-16-9 Arrangement, correlation, and text changes in code.

2-16-9. Arrangement, correlation, and text changes in code. The South Dakota Code Commission is hereby authorized to make such changes as may be necessary to correct apparent errors, to correlate and integrate all the laws to harmonize, to assign new title and other designations, to eliminate or clarify obviously obsolete or ambiguous sections that exist, and to substitute terms or phraseology, and names of boards, commissions, and agencies, wherever the Legislature has expressly or by implication indicated an intention to do so, so as to provide consistency in the law.

Source: SL 1966, ch 239, § 4 (4); SL 1967, ch 265.



§ 2-16-9.1 Continuing authority of commission on assimilation of laws into code.

2-16-9.1. Continuing authority of commission on assimilation of laws into code. The Code Commission shall have continuing authority to act as provided in § 2-16-9 to assimilate laws of a permanent nature enacted in 1968 and subsequent sessions into the arrangement adopted in the South Dakota Compiled Laws of 1967.

Source: SL 1969, ch 219, § 4.



§ 2-16-9.2 Repealed.

2-16-9.2. Repealed by SL 1988, ch 24, § 8.



§ 2-16-10 Repealed.

2-16-10. Repealed by SL 1988, ch 24, § 9.



§ 2-16-10.1 Additional powers of commission.

2-16-10.1. Additional powers of commission. In addition to those set forth in this chapter, the Code Commission shall have the following powers and duties:

(1) To advise, assist, and consult with the code counsel regarding any function, power, or duty conferred by law upon said code counsel;

(2) To undertake such substantive or bulk revisions, compilations and supplements to the South Dakota code as may be directed by the Legislature or as may be incidental to the assistance of the code counsel as provided in subdivision (1) of this section;

(3) To make such recommendations to the Legislature as to the laws of this state as it shall determine to be necessary and desirable for the general improvement of this state's laws and to direct the code counsel to prepare such bills as are appropriate to implement such recommendations;

(4) To contract for replacement of volumes whenever such volumes, with the cumulative pocket parts, become too voluminous for practical use; and

(5) To do all things which are consistent with the purpose of this chapter and deemed necessary by it.
Source: SL 1970, ch 18, § 5.



§ 2-16-10.2 Sets of South Dakota Codified Laws to be provided to Legislature and Legislators.

2-16-10.2. South Dakota Codified Laws provided to Legislature--Codified Laws and Administrative Rules provided to legislators. The Code Commission shall provide the Legislature with sets of the South Dakota Codified Laws. The Code Commission may provide each legislator with a copy of the South Dakota Codified Laws, the Administrative Rules of South Dakota and other information on a CD-ROM disc or other digital format. An individual legislator may request one copy of the code identified in § 2-16-13.

Source: SL 1988, ch 24, § 10; SL 2009, ch 18, § 2.



§ 2-16-10.3 Disposal of obsolete materials.

2-16-10.3. Disposal of obsolete materials. State officers and employees may dispose of volumes of, and supplements to, the South Dakota Codified Laws which are obsolete due to reprinting.

Source: SL 1988, ch 24, § 11.



§ 2-16-11 Repealed.

2-16-11. Repealed by SL 1970, ch 15, § 6.



§ 2-16-12 Supplements and revised volumes official after publication--Prima facie evidence oflaw--Citation.

2-16-12. Supplements and revised volumes official after publication--Prima facie evidence of law--Citation. Upon the publication under the supervision of the South Dakota Code Commission, of any revised volume of, or supplement to, the code enacted by § 2-16-13, such revision or supplement shall be in force as prima facie evidence of the laws contained therein, and may be cited as SDCL or as the code or South Dakota Codified Laws.

Source: SL 1966, ch 239, § 5; SL 1976, ch 31, § 1; SL 1978, ch 23, § 1.



§ 2-16-13 Publications constituting official code.

2-16-13. Publications constituting official code. The official code of laws of the State of South Dakota, which may be referred to as the code, consists of all the statutes of a general and permanent nature contained in:

(1) The 2004 revision of volume 1;

(2) The 2012 revision of volume 2;

(3) The 2004 revision of volume 3;

(4) The 2004 revision of volume 4;

(5) The 2004 revision of volume 5;

(6) The 2004 revision of volume 6;

(7) The 2010 revision of volume 7;

(8) The 2004 revision of volume 8;

(9) The 2004 revision of volume 9;

(10) The 2004 revision of volume 10;

(11) The 2004 revision of volume 11;

(12) The 2004 revision of volume 12;

(13) The 2004 revision of volume 13;

(14) The 2006 revision of volume 14;

(15) The 2004 revision of volume 15;

(16) The 2004 revision of volume 16;

(17) The 2004 revision of volume 17;

(18) The 2004 revision of volume 18;

(19) The 2011 revision of volume 19;

(20) The 2011 revision of volume 19A;

(21) The 2011 revision of volume 20;

(22) The 2004 revision of volume 21;

(23) The 2004 revision of volume 22;

(24) The 2004 revision of volume 23;

(25) The 2004 revision of volume 24;

(26) The 2004 revision of volume 25;

(27) The 2004 revision of volume 26;

(28) The 2007 revision of volume 27;

(29) The 2004 revision of volume 28;

(30) The 2004 revision of volume 29;

(31) The 2012 revision of volume 30;

(32) The 2012 revision of volume 31;

(33) The 2004 revision of volume 32;

(34) The 2004 revision of volume 33;

(35) The 2009 revision of volume 34;

(36) The 2004 revision of the Parallel Tables volume;

(37) The December 2012 Interim Annotation Service of the South Dakota Codified Laws beginning with Title 1, chapter 1-1 and ending with Title 62, chapter 62-9; and

(38) The 2012 cumulative annual pocket parts and supplementary pamphlet.
Source: SL 1970, ch 17, § 1; SL 1972, ch 14, § 2; SL 1974, ch 28, § 2; SL 1975, ch 27, § 2; SL 1976, ch 29, § 1; SL 1977, ch 25, § 1; SL 1978, ch 23, § 2; SL 1979, ch 17, § 1; SL 1980, ch 25, § 1; SL 1981, ch 19, § 1; SL 1982, ch 27, § 1; SL 1983, ch 11, § 1; SL 1984, ch 18, § 1; SL 1985, ch 18, § 1; SL 1986, ch 26, § 1; SL 1987, ch 28, § 1; SL 1988, ch 26, § 1; SL 1989, ch 31, § 1; SL 1990, ch 29, § 1; SL 1991, ch 25, § 1; SL 1992, ch 25, § 1; SL 1993, ch 33, § 1; SL 1994, ch 30, § 1; SL 1995, ch 15, § 1; SL 1996, ch 23, § 1; SL 1997, ch 22, § 1; SL 1998, ch 12, § 1; SL 1999, ch 10, § 1; SL 2000, ch 22, § 1; SL 2001, ch 20, § 1; SL 2002, ch 20, § 1; SL 2003, ch 22, § 1; SL 2004, ch 31, § 1; SL 2005, ch 23, § 1; SL 2006, ch 14, § 1; SL 2007, ch 18, § 1; SL 2008, ch 18, § 1; SL 2009, ch 19, § 1; SL 2010, ch 18, § 1; SL 2011, ch 18, § 1; SL 2012, ch 22, § 1; SL 2013, ch 18, § 1.



§ 2-16-13.1 Editorial material and appendices excluded from official code.

2-16-13.1. Editorial material and appendices excluded from official code. The code does not include:

(1) Material set off by overstrikes to show the effect of legislative deletions;

(2) Prefatory subject matter, analyses, catchlines, notes, annotations, appendices, references, tables, and indices;

(3) The list of forms appearing as an appendix to chapters 15-6 and 15-26A and to Title 23A;

(4) The rules of procedure of the judicial qualifications commission appearing as an appendix to chapter 16-1A;

(5) The code of judicial conduct appearing as an appendix to chapter 16-2;

(6) The Rules of Professional Conduct appearing as an appendix to chapter 16-18;

(7) The regulations of the board of bar examiners appearing as an appendix to chapter 16-16; and

(8) The standards of title appearing as an appendix to chapter 43-30.
Source: SL 1984, ch 18, § 2; SL 1989, ch 30, § 9.



§ 2-16-14 Code as continuation of prior law.

2-16-14. Code as continuation of prior law. The provisions of this code, so far as they are the same as those of existing laws, shall be construed as a continuation of those laws and not as new enactments.

Source: SL 1970, ch 17, § 3.



§ 2-16-15 Invalid laws not validated by codification.

2-16-15. Invalid laws not validated by codification. No provision of the code enacted by § 2-16-13, as to which any action or proceeding, civil or criminal, has been commenced prior to July 1, 2013, to determine whether or not such provision was constitutionally enacted, is validated by the enactment of this code.

The enactment of the code:

(1) Does not affect the validity of any transaction;

(2) Does not impair the curative or legalizing effect of any statute; and

(3) Does not release or extinguish any penalty, confiscation, forfeiture, or liability; which accrued, occurred, or took effect prior to the time the code took effect.
Source: SL 1970, ch 17, § 3; SL 1972, ch 14, § 3; SL 1974, ch 28, § 3; SL 1975, ch 27, § 3; SL 1976, ch 29, § 2; SL 1977, ch 25, § 2; SL 1978, ch 23, § 3; SL 1979, ch 17, § 2; SL 1980, ch 25, § 2; SL 1981, ch 19, § 2; SL 1982, ch 27, § 2; SL 1983, ch 11, § 2; SL 1984, ch 18, § 3; SL 1985, ch 18, § 2; SL 1986, ch 26, § 2; SL 1987, ch 28, § 2; SL 1988, ch 26, § 2; SL 1989, ch 31, § 2; SL 1990, ch 29, § 2; SL 1991, ch 25, § 2; SL 1992, ch 25, § 2; SL 1993, ch 33, § 2; SL 1994, ch 30, § 2; SL 1995, ch 15, § 2; SL 1997, ch 22, § 2; SL 1998, ch 12, § 2; SL 1999, ch 10, § 2; SL 2000, ch 22, § 2; SL 2001, ch 20, § 2; SL 2002, ch 20, § 2; SL 2003, ch 22, § 2; SL 2004, ch 31, § 2; SL 2005, ch 23, § 2; SL 2006, ch 14, § 2; SL 2007, ch 18, § 2; SL 2008, ch 18, § 2; SL 2009, ch 19, § 2; SL 2010, ch 18, § 2; SL 2011, ch 18, § 2; SL 2012, ch 22, § 2; SL 2013, ch 18, § 2.



§ 2-16-16 Statutes enacted at latest legislative session prevail over code--Citation of codifiedlaws.

2-16-16. Statutes enacted at latest legislative session prevail over code--Citation of codified laws. All statutes, other than this code, enacted at the 2013 session of the Legislature shall be deemed to have been enacted subsequently to the enactment of this code. If any such statute repeals, amends, contravenes, or is inconsistent with the provisions of this code, the provisions of the statute shall prevail. Any enactment in the 2013 session of the Legislature which cites South Dakota Codified Laws for the purpose of amendment or repeal, shall be construed as having reference to the code enacted by § 2-16-13.

Source: SDC 1939, § 65.0202(23); SDCL § 2-14022; SL 1970, ch 17, § 4; SL 1972, ch 14, § 4; SL 1974, ch 28, § 4; SL 1975, ch 27, § 4; SL 1976, ch 29, § 3; SL 1977, ch 25, § 3; SL 1978, ch 23, § 4; SL 1979, ch 17, § 3; SL 1980, ch 25, § 3; SL 1981, ch 19, § 3; SL 1982, ch 27, § 3; SL 1983, ch 11, § 3; SL 1984, ch 18, § 4; SL 1985, ch 18, § 3; SL 1986, ch 26, § 3; SL 1987, ch 28, § 3; SL 1988, ch 26, § 3; SL 1989, ch 31, § 3; SL 1990, ch 29, § 3; SL 1991, ch 25, § 3; SL 1992, ch 25, § 3; SL 1993, ch 33, § 3; SL 1994, ch 30, § 3; SL 1995, ch 15, § 3; SL 1996, ch 23, § 2; SL 1997, ch 22, § 3; SL 1998, ch 12, § 3; SL 1999, ch 10, § 3; SL 2000, ch 22, § 3; SL 2001, ch 20, § 3; SL 2002, ch 20, § 3; SL 2003, ch 22, § 3; SL 2004, ch 31, § 3; SL 2005, ch 23, § 3; SL 2006, ch 14, § 3; SL 2007, ch 18, § 3; SL 2008, ch 18, § 3; SL 2009, ch 19, § 3; SL 2010, ch 18, § 3; SL 2011, ch 18, § 3; SL 2012, ch 22, § 3; SL 2013, ch 18, § 3.



§ 2-16-17 Official copy of code of laws--Certification.

2-16-17. Official copy of code of laws--Certification. A copy of the code of laws enacted by § 2-16-13 shall be kept in the Office of the Secretary of State, to which copy that officer shall affix a certificate, under her hand and the seal of the state, that the laws therein contained are the statute laws of the State of South Dakota; and that certified copy shall be an authentic record of those laws.

Source: SL 1970, ch 17, § 5; SL 1972, ch 14, § 5; SL 1974, ch 28, § 5; SL 1975, ch 27, § 5.



§ 2-16-18 Citation of code.

2-16-18. Citation of code. The code enacted into law by § 2-16-13, and as hereafter amended and supplemented and printed and published pursuant to law, shall be known as the South Dakota Codified Laws and may be cited as "SDCL" followed by the number of the title, chapter, or section, as appropriate.

Source: SL 1970, ch 17, § 6; SL 1976, ch 31, § 2.



§ 2-16-19 Publication of code on computer media.

2-16-19. Publication of code on computer media. The Code Commission may publish and sell, or contract with the publisher of the printed code, or others, exclusively or not exclusively, for the publication and sale of, with or without compensation, the South Dakota Codified Laws on media which can be read by data processing equipment, including magnetic tapes and disks and CD-ROM discs.

Any publication made by the Code Commission authorized by this section shall be distributed by the Bureau of Administration at prices set by the Code Commission, which shall include mailing costs.

The commission may also authorize, and set the price for, private searches on the commission's statute and administrative rules data bases on the state's mainframe computer.

Source: SL 1991, ch 26.



§ 2-16-20 to 2-16-23. Transferred.

2-16-20 to 2-16-23. Transferred to §§ 2-6-20 to 2-6-23.






Chapter 17 - Constitutional Revision Commission [Obsolete]

CHAPTER 2-17

CONSTITUTIONAL REVISION COMMISSION [OBSOLETE]






Title 3 - PUBLIC OFFICERS AND EMPLOYEES

Chapter 01 - Qualification and Terms of Office

§ 3-1-1 Officers to qualify as provided by chapters--Reelected incumbents.

3-1-1. Officers to qualify as provided by chapters--Reelected incumbents. Except when otherwise expressly provided all civil officers shall qualify substantially in the manner and form prescribed by this chapter and chapter 3-5. When the incumbent of an office is reelected he shall qualify as required in such chapters.

Source: PolC 1877, ch 5, §§ 1, 13; CL 1887, §§ 1370, 1383; RPolC 1903, §§ 1787, 1800; RC 1919, §§ 7024, 7037; SDC 1939, §§ 48.0301, 48.0316.



§ 3-1-1.1 Draft registration compliance required for hiring.

3-1-1.1. Draft registration compliance required for hiring. No person who is required by the Military Selective Service Act, 50 U.S.C. § 453, as amended and in effect on January 1, 2012, to register with the selective service system and who has not done so, may be hired by the state or a county, township, municipality, school district, or any other governmental unit or department in any capacity.

Source: SL 1988, ch 159, § 3; SL 2012, ch 23, § 9.



§ 3-1-2 Time of commencement of term of office.

3-1-2. Time of commencement of term of office. Except as otherwise expressly provided, all state, district, and county officers shall qualify and enter upon the duties of their office on the first Monday of January succeeding their election or within twenty days thereafter.

Source: CL 1887, § 1380; SL 1897, ch 109, § 1; RPolC 1903, § 1797; RC 1919, § 7033; SDC 1939, § 48.0312.



§ 3-1-3 Time allowed for qualification after decision of contest or removal of obstruction.

3-1-3. Time allowed for qualification after decision of contest or removal of obstruction. If there is a contest for such office, or if the person elected to such office is prevented or obstructed in any manner from entering upon the duties of such office, the time prescribed in which he shall qualify and enter upon the duties of his office shall not govern, and he shall be allowed twenty days after the day of such decision or the termination of such preventing or obstructing cause in which to qualify.

Source: SL 1874-5, ch 73, § 2; PolC 1877, ch 5, § 11; CL 1887, § 1381; RPolC 1903, § 1798; RC 1919, § 7034; SDC 1939, § 48.0313.



§ 3-1-4 Repealed.

3-1-4. Repealed by SL 1989, ch 30, § 10.



§ 3-1-5 Oath of office for civil officers--Bond.

3-1-5. Oath of office for civil officers--Bond. Every person elected or appointed to any civil office shall, before entering upon the duties thereof, qualify by taking an oath or affirmation to support the Constitution of the United States and of this state, and faithfully to discharge the duties of his office, naming it; and by giving a bond, when one is required, conditioned that he will faithfully and impartially discharge the duties of his office, naming it, and render a true account of all money, credits, accounts, and public personal property requiring inventory, as defined in rules issued by the commissioner of the bureau of administration, that shall come into his hands as such officer, and pay over and deliver the same according to law.

Source: PolC 1877, ch 5, §§ 2 to 4; CL 1887, § 1371; RPolC 1903, §§ 1788, 1789; RC 1919, § 7025; SDC 1939, § 48.0302; SL 1974, ch 55, § 1; SL 1975, ch 32.



§ 3-1-6 Repealed.

3-1-6. Repealed by SL 1974, ch 55, § 50.



§ 3-1-7 Omitted.

3-1-7. Omitted.



§ 3-1-8 Acting as officer without qualifying as misdemeanor--Validity of acts of de facto officer.

3-1-8. Acting as officer without qualifying as misdemeanor--Validity of acts of de facto officer. Every person who executes any of the functions of a public office without having taken and duly filed the required oath of office, or without having executed and duly filed the required security, is guilty of a Class 2 misdemeanor; and in addition to the punishment prescribed therefor, he forfeits his right to the office. Nothing in this section shall be construed to affect the validity of acts done by a person exercising the functions of a public office in fact, where other persons than himself are interested in maintaining the validity of such acts.

Source: PenC 1877, §§ 96, 97; CL 1887, §§ 6296, 6297; RPenC 1903, §§ 101, 102; RC 1919, §§ 3684, 3685; SDC 1939, § 13.1102; SL 1980, ch 24, § 30.



§ 3-1-9 Falsely pretending to be public officer as misdemeanor.

3-1-9. Falsely pretending to be public officer as misdemeanor. Every person who shall falsely assume or pretend to be any public executive or administrative officer, or who shall knowingly take upon himself to act as such, or to require any person to act as such, or assist him in any matter pertaining to such office, is guilty of a Class 1 misdemeanor.

Source: PenC 1877, § 98; CL 1887, § 6298; RPenC 1903, § 103; RC 1919, § 3686; SDC 1939, § 13.1105; SL 1980, ch 24, § 31.



§ 3-1-10 Definitions.

3-1-10. Definitions. The terms "office," "officer," "executive," and "administrative," when used in § 3-1-8 or 3-1-9 mean and apply to any executive or administrative officer of the state; to any county, municipality, township, or school district; and to any district, board, bureau, commission, department, or other body or office, exercising executive or administrative powers as part of the government, or any arm of the government, of the state. The terms "executive" and "administrative" apply interchangeably to any or all of said offices.

Source: SL 1985, ch 15, § 13; SL 1992, ch 60, § 2.






Chapter 01A - Officers' Statements of Financial Interest

§ 3-1A-1 Definition of terms.

3-1A-1. Definition of terms. Terms used in this chapter mean:

(1) "Any member of his or her immediate family," a spouse or minor children living at home;

(2) "Close economic interest," any enterprise that, in the calendar year preceding filing of a statement under this chapter, contributes either more than ten percent of or more than two thousand dollars, to the gross income of the family which includes the individual required to file the statement and any member of his or her immediate family, or an enterprise in which the individual or any member of his or her immediate family control more than ten percent of the capital or stock;

(3) "Enterprise," any business or economic relationship;

(4) "Statement of financial interest," a description of the type of financial activity and the nature of the association with the enterprise as provided in subdivision (1) of this section.
Source: SL 1974, ch 121, § 1; SL 2010, ch 19, § 2.



§ 3-1A-2 Additions and corrections filed on assumption of elective state office.

3-1A-2. Additions and corrections filed on assumption of elective state office. Persons assuming the Office of Governor, lieutenant governor, state treasurer, attorney general, secretary of state, state auditor, commissioner of school and public lands, Public Utilities Commissioner, Supreme Court justice, circuit court judge, and state legislator shall, within fifteen days thereafter, file a statement setting forth additions and corrections, if any, to their previous statement of financial interest filed pursuant to § 12-25-28 or 12-25-29.

Source: SL 1974, ch 121, § 5.



§ 3-1A-3 Statements required of appointive state officers.

3-1A-3. Statements required of appointive state officers. Any gubernatorial appointee for whom Senate confirmation is required shall file with the secretary of state a statement of financial interest before confirmation.

Source: SL 1974, ch 121, § 6; SL 2010, ch 19, § 3.



§ 3-1A-4 Additions and corrections filed on assumption of elective local office.

3-1A-4. Additions and corrections filed on assumption of elective local office. Each person assuming the office of county commissioner, school board member of a school district with a total enrollment of more than two thousand students, or commissioner, councilman, or mayor in municipalities of the first class, shall within fifteen days thereafter file a statement setting forth the additions and corrections to the previous statement of financial interest filed pursuant to § 12-25-30, if any.

Source: SL 1974, ch 121, § 7; SL 1977, ch 68, § 13; SL 1992, ch 60, § 2.



§ 3-1A-5 Forms provided--Value not required--Verification--Open to public inspection.

3-1A-5. Forms provided--Value not required--Verification--Open to public inspection. The secretary of state shall prescribe and provide forms for the reporting of close economic interest. The value of a close economic interest need not be reported. Each individual filing a statement of financial interest shall subscribe to an oath or affirmation verifying the contents of such statement. All statements of financial interest shall be open to public inspection.

Source: SL 1974, ch 121, §§ 8 to 10.



§ 3-1A-6 Violation as misdemeanor or petty offense.

3-1A-6. Violation as misdemeanor or petty offense. Any person who violates any of the provisions of this chapter commits a petty offense. However, any person who intentionally violates any provision of this chapter is guilty of a Class 2 misdemeanor.

Source: SL 1974, ch 121, § 11; SL 1980, ch 24, § 32; SL 2010, ch 19, § 4.






Chapter 02 - Deputies and Assistants

§ 3-2-1 Appointment of deputy to be in writing--Revocation--Filing.

3-2-1. Appointment of deputy to be in writing--Revocation--Filing. The appointment of every deputy must be in writing and shall be revocable in writing at the pleasure of the principal, and all such appointments and revocations shall be filed as and where required for the bond and oath of the principal.

Source: SL 1872-3, ch 49, § 1; SL 1874-5, ch 27, § 37; PolC 1877, ch 6, § 1; CL 1887, § 1397; SL 1891, ch 108, § 1; RPolC 1903, § 1816; RC 1919, § 7045; SDC 1939, § 48.0401.



§ 3-2-2 Dual offices to be avoided in appointment of deputies.

3-2-2. Dual offices to be avoided in appointment of deputies. No state officer may appoint as a deputy any other state or district officer. No state treasurer may appoint as a deputy any county treasurer, register of deeds, sheriff, or county commissioner.

Source: PolC 1877, ch 6, § 4; CL 1887, § 1400; RPolC 1903, § 1819; RC 1919, § 7047; SDC 1939, § 48.0403; SL 1969, ch 195; SL 2010, ch 19, § 5.



§ 3-2-3 Oath required of deputies and assistants.

3-2-3. Oath required of deputies and assistants. Each deputy or assistant shall take and subscribe the same oath as his or her principal, naming the deputyship. The oath shall be endorsed upon and filed with the deputy's or assistant's certificate of appointment.

Source: PolC 1877, ch 6, § 3; CL 1887, § 1399; RPolC 1903, § 1818; RC 1919, § 7046; SDC 1939, § 48.0402; SL 2010, ch 19, § 6.



§ 3-2-4 Bond required of deputies and assistants.

3-2-4. Bond required of deputies and assistants. Unless otherwise expressly provided, each officer required to give bond may require a bond from the officer's deputy or assistant in a penal sum not greater than half the penal sum of the officer's own bond. The officer may retain the deputy's or assistant's bond for the officer's own protection.

Source: SL 1872-3, ch 49, § 1; SL 1874-5, ch 27, § 37; PolC 1877, ch 6, § 1; CL 1887, § 1397; SL 1891, ch 108, § 1; RPolC 1903, § 1816; RC 1919, § 7045; SDC 1939, § 48.0401; SL 2010, ch 19, § 7.






Chapter 03 - Veterans' Preference in Employment

§ 3-3-1 Veterans preferred in public employment--Age or physical impairment not disqualifying--Veterans with service-connected disabilities preferred.

3-3-1. Veterans preferred in public employment--Age or physical impairment not disqualifying--Veterans with service-connected disabilities preferred. In all public departments and subdivisions and upon all public works of this state and of the counties and municipalities of this state, any veteran, as defined in § 33A-2-1, who is a citizen and resident of the state, shall receive preference for appointment, employment, and promotion. Age, loss of limb, or other physical impairment which does not in fact incapacitate does not disqualify the veteran if the veteran possesses the qualifications and business capacity necessary to discharge the duties of the position involved. A veteran who has a service-connected disability shall be given a preference over a nondisabled veteran.

Source: SL 1935, ch 188, §§ 1, 2; SL 1937, ch 227, § 1; SDC 1939, §§ 41.0501, 41.0502; SL 1939, ch 159, § 1; SL 1943, ch 147, § 1; SL 1951, ch 214, § 1; SDC Supp 1960, § 41.0508; SL 1980, ch 27, § 1; SL 1992, ch 60, § 2; SL 2010, ch 19, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 3-3-2 Investigation and employment of veteran applicants.

3-3-2. Investigation and employment of veteran applicants. If a veteran as defined in § 33A-2-1 applies for appointment for employment under this chapter, the officer, board, or person whose duty it is to appoint or employ some person to fill the position shall, before appointing or employing anyone to fill the position, investigate the qualifications of the applicant. If the applicant is of good moral character and can perform the duties of the position, the officer, board, or person shall appoint the applicant to the position.

Source: SL 1935, ch 188, § 3; SDC 1939, § 41.0503; SL 2010, ch 19, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 3-3-3 Mandamus available to enforce veterans' preference.

3-3-3. Mandamus available to enforce veterans' preference. A refusal to allow the preference provided for in this chapter, or a reduction of the salary for the position with intent to bring about the resignation or discharge of the incumbent, entitles the applicant or incumbent to maintain an action of mandamus to right the wrong.

Source: SL 1935, ch 188, § 4; SDC 1939, § 41.0504; SL 2010, ch 19, § 10.



§ 3-3-4 Restrictions on removal of veteran from employment--Hearing and review--Burden of proof.

3-3-4. Restrictions on removal of veteran from employment--Hearing and review--Burden of proof. No person holding a public position by appointment or employment, and belonging to any of the classes of persons to whom a preference is granted pursuant to this chapter, may be removed from the position or employment unless replaced by another person of a class to whom such preference is granted. However, the person may be removed for incompetency or misconduct shown after a hearing, upon due notice, upon stated charges, and with the right of the employee or appointee to a review by writ of certiorari. The burden of proving incompetency or misconduct rests upon the party alleging the incompetency or misconduct.

Source: SL 1935, ch 188, §§ 5, 6; SL 1937, ch 227, § 2; SDC 1939, §§ 41.0505, 41.0506; SL 2010, ch 19, § 11.



§ 3-3-5 Noncompliance as misdemeanor.

3-3-5. Noncompliance as misdemeanor. Any person in the public service who neglects or refuses to comply with the provisions of this chapter is guilty of a Class 1 misdemeanor.

Source: SL 1935, ch 188, § 8; SDC 1939, § 41.9903; SL 1980, ch 24, § 33; SL 2010, ch 19, § 12.



§ 3-3-6 Confidential and policy-making positions exempt from chapter.

3-3-6. Confidential and policy-making positions exempt from chapter. Nothing in this chapter applies to department heads, to policy-forming officials, to the position of private secretary of any official or department, or to any person holding a strictly confidential relation to the appointing officer.

Source: SL 1935, ch 188, § 7; SDC 1939, § 41.0507; SL 1939, ch 159, § 2; SL 1943, ch 147, § 2; SL 1951, ch 214, § 2; SDC Supp 1960, § 41.0508; SL 2010, ch 19, § 13.



§ 3-3-7 Unmarried spouse of deceased veteran--Entitlement to preference under certain conditions.

3-3-7. Unmarried spouse of deceased veteran--Entitlement to preference under certain conditions. The unmarried spouse of a veteran who died while in service, or later died from a service connected cause, is entitled to the preferences given to the veteran in § 3-3-1 if the spouse possesses the qualifications and business capacity necessary to discharge the duties of the position involved.

Source: SL 1980, ch 27, § 2; SL 2010, ch 19, § 14.



§ 3-3-8 Spouse of disabled veteran--Entitlement to preference under certain conditions.

3-3-8. Spouse of disabled veteran--Entitlement to preference under certain conditions. If a veteran disabled due to a service connected cause is unable to exercise the right to a veteran employment preference due to the disability, the veteran's spouse is entitled to the preferences given in § 3-3-1 if the spouse possesses the qualifications and business capacity necessary to discharge the duties of the position involved.

Source: SL 1980, ch 27, § 3; SL 2010, ch 19, § 15.






Chapter 04 - Vacancies in Office

§ 3-4-1 Events causing vacancy in office.

3-4-1. Events causing vacancy in office. Every office shall become vacant on the happening of any one of the following events before the expiration of the term of such office:

(1) The death of the incumbent;

(2) His resignation;

(3) His removal from office;

(4) His failure to qualify as provided by law;

(5) His ceasing to be a resident of the state, district, county, township, or precinct in which the duties of his office are to be exercised or for which he may have been elected;

(6) His conviction of any infamous crime or of any offense involving a violation of his official oath;

(7) Whenever a judgment shall be obtained against him for a breach of his official bond.
Source: SL 1864-5, ch 12, § 2; PolC 1877, ch 22, § 2; CL 1887, § 1385; RPolC 1903, § 1802; RC 1919, § 7007; SDC 1939, § 48.0101.



§ 3-4-2 Resignation of office--To whom made.

3-4-2. Resignation of office--To whom made. Resignations may be made as follows:

(1) Of all state and district officers, either elective or appointive, to the Governor;

(2) Of all members of the Legislature to the presiding officer of its branches respectively when in session, and when not in session to the Governor; and when made to the presiding officer he shall at once notify the Governor;

(3) Of all officers of the Legislature to the respective branches thereof;

(4) Of all elective county officers, by filing with the county auditor such resignation in writing, which shall be filed or deposited with the board of county commissioners, which resignation unless a different time is fixed therein shall take effect upon such filing;

(5) Of officers of civil township to the board of supervisors of the township, except of members of such board, which shall be to the township clerk; and notice shall forthwith be given by the township clerk to the county auditor of the resignation of all officers whose bonds are filed with that officer;

(6) Of all officers holding office by appointment to the body, board, court, or officer that appointed them.
Source: SL 1864-5, ch 12, § 2; PolC 1877, ch 22, § 1; CL 1887, § 1386; SL 1881, ch 137, § 1; RPolC 1903, § 1803; RC 1919, § 7008; SDC 1939, § 48.0102; SL 1974, ch 55, § 2.



§ 3-4-3 Appointments to fill vacancies--By whom made.

3-4-3. Appointments to fill vacancies--By whom made. All vacancies, except in the office of a member of the Legislature, representative in Congress, and United States Senator, shall be filled by appointment, as follows:

(1) In state and district offices, and the Office of Supreme Court Justice and Circuit Judge, by the Governor;

(2) In county and precinct offices, by the board of county commissioners, except vacancies on such board;

(3) In civil township offices, by the board of supervisors or a majority of them, by warrant under their hands; and if a vacancy occurs from any cause in the foregoing board of appointment the remaining officers of such board shall fill any vacancy therein; and

(4) In special purpose districts, unless otherwise provided, by the remaining board of trustees.
Source: SDC 1939, § 48.0103; SL 1974, ch 153, § 1; SL 2002, ch 144, § 9.



§ 3-4-4 Filling vacancies in board of county commissioners.

3-4-4. Filling vacancies in board of county commissioners. When a vacancy occurs in the board of county commissioners, it shall be the duty of the remaining member or members of such board to appoint immediately some suitable person to fill such vacancy from the district where the vacancy occurs. If there be an even number of county commissioners remaining on the board of county commissioners, the county auditor shall be called in and shall act as a member of such board to fill such vacancy.

Source: SL 1874-5, ch 57, § 53; PolC 1877, ch 22, § 9; SL 1885, ch 148, § 1; CL 1887, § 1393; RPolC 1903, § 1812; RC 1919, § 7018; SDC 1939, § 48.0104; SL 1967, ch 236; SL 1974, ch 55, § 3.



§ 3-4-5 Vacancies occurring immediately prior to election.

3-4-5. Vacancies occurring immediately prior to election. If a vacancy occurs within thirty days preceding an election day at which it may be filled, no appointment shall be made unless it be necessary to carry out such election and the canvass of the same according to law; in that case an appointment may be made at any time previous to such election to hold until after such election or until a successor is elected and qualified.

Source: SL 1864-5, ch 12, § 4; PolC 1877, ch 22, § 10; CL 1887, § 1394; RPolC 1903, § 1813; RC 1919, § 7019; SDC 1939, § 48.0105.



§ 3-4-6 Appointments in writing--Duration of appointment--Filling of vacancies--Officewhere filed.

3-4-6. Appointments in writing--Duration of appointment--Filling of vacancies--Office where filed. Appointments to state offices shall be made in writing and shall continue for the remainder of the unexpired term of office. Unless otherwise provided by law, all other appointments shall be made in writing and shall continue until the next general election and until a successor is elected and qualified. A vacancy must occur prior to May first in an even-numbered year, other than in a year when the term of office would normally expire, for the office to be filled by election for the remainder of the unexpired term. Any person elected to an office that was previously vacant shall take office in the year following the election on the day of that year when a full term for that office would normally commence.

Appointments to state offices shall be filed with the secretary of state. Appointments to county offices shall be filed in the office of the county auditor and entered in the minutes of the commissioners' proceedings.

Source: SDC 1939, § 48.0106; SL 1984, ch 19; SL 1994, ch 31; SL 2001, ch 21, § 1; SL 2002, ch 74, § 3.



§ 3-4-7 Qualification by persons appointed to fill vacancies.

3-4-7. Qualification by persons appointed to fill vacancies. Persons appointed to offices as herein provided shall qualify in the same manner as is required of those elected, the time of which shall be prescribed in their appointment.

Source: SL 1864-5, ch 12, § 6; PolC 1877, ch 22, § 12; CL 1887, § 1396; RPolC 1903, § 1815; RC 1919, § 7021; SDC 1939, § 48.0107.



§ 3-4-8 Temporary resignation for members of National Guard or reserves--Notice--Temporary replacement--Length of term.

3-4-8. Temporary resignation for members of National Guard or reserves--Notice--Temporary replacement--Length of term. If any member of a governing body of a county, municipality, school district, township, or special purpose district, who is also a member of the South Dakota National Guard or another reserve component of the armed forces of the United States, is called into active duty which causes the member to be unable to attend meetings of the governing body, the member may elect to temporarily resign from the governing body. Notice of temporary resignation may be given in the same manner as giving notice of resignation from such governing body. A temporary replacement may be made in accordance with the provisions of statute applying to the governing body. The temporary member shall serve until the member returns from active duty or until the expiration of the member's term, whichever occurs first.

Source: SL 2003, ch 23, § 1.



§ 3-4-9 Temporary resignation of elected official--Notice--Temporary replacement--Lengthof term.

3-4-9. Temporary resignation of elected official--Notice--Temporary replacement--Length of term. If any member of a governing body or any other elected officer of a county, municipality, school district, township, or special purpose district, who is incapacitated by illness or an accident which causes the member or officer to be unable to attend meetings of the governing body or fulfill the duties of the office, the member may elect to temporarily resign from the governing body or office. Notice of temporary resignation may be given in the same manner as giving notice of resignation from the governing body or office. If the member or officer is unable to give notice, the member's or officer's spouse or guardian or any person who has durable power of attorney for the member or officer may give notice of resignation. A temporary replacement may be made in accordance with the provisions of statute applying to the governing body or office. The temporary member or officer shall serve until the member or officer is able to fulfill the requirements of office or until the expiration of the member's or officer's term, whichever comes first.

Source: SL 2004, ch 32, § 1.






Chapter 05 - Official Bonds

§ 3-5-1 Bonds of state officers and employees--Approval, recording, and safekeeping.

3-5-1. Bonds of state officers and employees--Approval, recording, and safekeeping. The bonds of all state officers, appointees of the Governor or employees of the state, required to give bonds, shall be given to the State of South Dakota, and shall be approved by the Governor as to sufficiency and by the attorney general as to form, except that the form of the attorney general's bond shall be approved by one of the justices of the Supreme Court, and all such bonds when so approved, shall be recorded in the Office of the Secretary of State in a book to be known as the "Bond Record" and when such bonds have been recorded the secretary of state shall immediately deliver same to the auditor-general for safekeeping in the State Department of Legislative Audit, who shall index the same alphabetically and file numerically, except the bond of the auditor-general and his employees, which shall be delivered to the state auditor and kept on file in his office. The state auditor's and auditor-general's receipts for said bonds shall be filed with the secretary of state.

Source: CL 1887, § 1373; SL 1895, ch 147, § 1; RPolC 1903, § 1790; SL 1913, ch 283; RC 1919, § 7026; SL 1919, ch 285; SDC 1939, § 48.0303; SL 1955, ch 222.



§ 3-5-2 Bonds of county officers--Approval and filing.

3-5-2. Bonds of county officers--Approval and filing. The bonds of all county officers shall be approved by the board of county commissioners, except bonds of the county commissioners, which shall be approved by the auditor, and shall, together with the oaths of office be filed in the office of the county auditor.

Source: CL 1887, § 1373; SL 1895, ch 147, § 1; RPolC 1903, § 1790; SL 1913, ch 283; RC 1919, § 7026; SL 1919, ch 285; SDC 1939, § 48.0303; SL 1955, ch 222, § 1; SL 1974, ch 55, § 4.



§ 3-5-3 Amount of bonds.

3-5-3. Amount of bonds. The bond of the state auditor shall be in the penal sum of ten thousand dollars, of the state treasurer in the penal sum of five hundred thousand dollars, of the secretary of state in the penal sum of five thousand dollars, of the commissioner of school and public lands in the penal sum of twenty thousand dollars, of the attorney general in the penal sum of three thousand dollars, of county commissioners in the penal sum of one thousand dollars, of the state's attorney in the penal sum of one thousand dollars; the bonds of registers of deeds, county auditors, sheriffs, coroners, treasurers, and constables, whether of the county or any civil township therein, shall each be in the penal sum to be fixed by the board of county commissioners in each county; but that of the county auditor shall not be in a less penal sum than two thousand dollars, and that of the county treasurer shall not be in a less penal sum than four thousand dollars, except when the total amount of taxes to be by him collected in any year is less than two thousand dollars, and then in double the amount of taxes to be by him collected. In no case shall the bond of the county treasurer be less than the sum of one thousand dollars; and those of constables shall not be in a less penal sum than two hundred dollars each.

Source: CL 1887, § 1374; SL 1891, ch 93, § 1; RPolC 1903, §§ 889, 1791; SL 1903, ch 82; RC 1919, § 7027; SDC 1939, § 48.0304; SL 1974, ch 55, § 5; SL 1975, ch 33.



§ 3-5-4 Sureties on bonds.

3-5-4. Sureties on bonds. Every official bond shall be given with at least two sureties, and the bond of the state treasurer shall have at least four sureties, and that of the county treasurer at least three sureties.

In lieu of a bond with personal sureties a bond executed by a surety company legally authorized to transact business in this state may be approved.

Source: PolC 1877, ch 5, § 7; CL 1887, § 1375; RPolC 1903, § 1792; SL 1909, ch 225; RC 1919, § 7028; SDC 1939, § 48.0305.



§ 3-5-5 Premiums on corporate surety bonds.

3-5-5. Premiums on corporate surety bonds. Whenever an officer, deputy, or employee of the State of South Dakota, or its subdivisions including counties, school districts, townships, municipal corporations, and all other governmental subdivisions and departments, in furnishing a bond required by law or rules or regulations of any board, or department, or governmental subdivision of this state, shall furnish a bond executed by a surety company legally authorized to transact business in this state, the state or any of its said departments or subdivisions is hereby authorized and required to pay the premium thereon out of its general funds, upon the lawful approval of said bond.

Source: SL 1933 (SS), ch 5, § 1; SDC 1939, § 48.0306.



§ 3-5-5.1 Blanket or individual bonds for state officers and employees.

3-5-5.1. Blanket or individual bonds for state officers and employees. The Bureau of Administration, with the approval and advice of the attorney general and director of the division of insurance, shall purchase a blanket bond or individual bonds, issued to the state as the insured, covering the honesty and faithful performance of all state employees, officers, members of state boards and commissions, and appointees of the Governor. The terms of bonds authorized under this section may be up to five years. If the bureau purchases a blanket bond pursuant to this section no officer or employee of the state shall be required to furnish an individual bond to qualify for office.

Source: SL 1970, ch 22; SL 1972, ch 17; SL 1988, ch 28.



§ 3-5-6 Limitation of liability by surety.

3-5-6. Limitation of liability by surety. Any surety on any official bond running to the state or any county, may limit his liability by inserting after his name the words "not to exceed" naming the amount to which he desires to limit his liability. Any surety may also limit its or his liability as to time by inserting in the bond a provision that it or he shall not be liable for any acts of the principal prior to the date of the bond.

Source: SL 1907, ch 79; RC 1919, § 7039; SL 1929, ch 206, § 1; SDC 1939, § 48.0307.



§ 3-5-7 Reelected incumbent to account for funds and property before new bond approved.

3-5-7. Reelected incumbent to account for funds and property before new bond approved. When the incumbent of an office is reelected, his bond shall not be approved until he has produced and fully accounted for all public funds and property in his control under color of his office during the expiring term, to the person or authority to whom he should account, and the fact and date of such satisfactory exhibit shall be endorsed upon the new bond before its approval.

Source: PolC 1877, ch 5, § 13; CL 1887, § 1383; RPolC 1903, § 1800; RC 1919, § 7037; SDC 1939, § 48.0316.



§ 3-5-8 Endorsement of approval of bonds.

3-5-8. Endorsement of approval of bonds. The approval of official bonds shall in all cases be endorsed upon the bond and signed by the officer approving, or by the chairman of the board of county commissioners.

Source: PolC 1877, ch 5, § 8; CL 1887, § 1376; RPolC 1903, § 1793; RC 1919, § 7029; SDC 1939, § 48.0308.



§ 3-5-9 Recording of bonds of county and precinct officers.

3-5-9. Recording of bonds of county and precinct officers. The bonds of all county and precinct officers immediately after the approval of the same, shall be recorded at length in the office of the register of deeds of the county to which such bonds are given, in a book to be provided and kept for that purpose. When such bonds are so recorded they shall be forthwith filed respectively as provided in this chapter.

Source: SL 1885, ch 120, § 1; CL 1887, § 1377; RPolC 1903, § 1794; SL 1913, ch 283; RC 1919, § 7030; SDC 1939, § 48.0309.



§ 3-5-10 Recording fee of register of deeds.

3-5-10. Recording fee of register of deeds. The register of deeds shall be entitled to charge and receive a fee of fifty cents for recording each official bond, except the bond of township officers, recorded by him pursuant to this chapter, to be paid by the principal in such bond.

Source: SL 1885, ch 120, § 3; CL 1887, § 1378; RPolC 1903, § 1795; RC 1919, § 7031; SDC 1939, § 48.0310.



§ 3-5-11 Bonds and oaths to cover all duties of office--Noncomplying bonds valid as to mattercontained.

3-5-11. Bonds and oaths to cover all duties of office--Noncomplying bonds valid as to matter contained. The bonds and oaths of all civil officers shall be construed to cover duties required by law subsequent to giving them. No official bond shall be void for want of compliance with the statute, but it shall be valid in law for the matter contained therein.

Source: PolC 1877, ch 5, § 12; CL 1887, § 1382; RPolC 1903, § 1799; RC 1919, § 7036; SDC 1939, § 48.0315.



§ 3-5-12 New bond or restoration of bond becoming insufficient.

3-5-12. New bond or restoration of bond becoming insufficient. When any official bond running to the state or any county becomes insufficient for the purpose thereof, the approving authority shall require a new bond or additional surety or sureties, as shall be necessary to restore the bond to the full amount of liability required by law.

Source: SL 1907, ch 79; RC 1919, § 7039; SL 1929, ch 206, § 1; SDC 1939, § 48.0307.



§ 3-5-13 Bond found insufficient by county commissioners--Determination of sufficiency bycircuit court.

3-5-13. Bond found insufficient by county commissioners--Determination of sufficiency by circuit court. In case the board of county commissioners should decide that a bond presented to it is insufficient, a reasonable time, not to exceed five days, shall be allowed the officer to supply a sufficient bond, and such board may take three days to consider the approval of any bond. If such board refuse or neglect to approve the bond of any county officer or township officer elect, he may present the same to the judge of the circuit court and serve notice of a time of hearing thereof upon the board. Upon due proof of such service being made to the judge at the time therein named, he shall, unless good cause for delay appear, proceed to hear and determine the sufficiency of the bond, and may approve the same, and such approval shall be in all respects valid.

Source: PolC 1877, ch 5, § 8; CL 1887, § 1376; RPolC 1903, § 1793; RC 1919, § 7029; SDC 1939, § 48.0308.






Chapter 06 - Conditions of Employment [Repealed and Transferred]

§ 3-6-1 to 3-6-5. Repealed.

3-6-1 to 3-6-5. Repealed by SL 1973, ch 23, § 30.



§ 3-6-5.1 to 3-6-10.1. Repealed.

3-6-5.1 to 3-6-10.1. Repealed by SL 2012, ch 23, § 10.



§ 3-6-11 to 3-6-16. Repealed.

3-6-11 to 3-6-16. Repealed by SL 1973, ch 23, § 30.



§ 3-6-17 Transferred.

3-6-17. Transferred to § 9-14-43 by SL 2012, ch 23, § 105.



§ 3-6-18 to 3-6-27. Repealed.

3-6-18 to 3-6-27. Repealed by SL 2012, ch 23, § 10.



§ 3-6-28 Repealed.

3-6-28. Repealed by SL 1987, ch 31, § 2.



§ 3-6-29 Repealed.

3-6-29. Repealed by SL 1999, ch 12, § 1.



§ 3-6-30 to 3-6-32. Repealed.

3-6-30 to 3-6-32. Repealed by SL 2012, ch 23, § 10.






Chapter 06A - Career Service Personnel Management System [Repealed]

§ 3-6A-1 , 3-6A-2. Repealed.

3-6A-1, 3-6A-2. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-3 Repealed.

3-6A-3. Repealed by SL 1985, ch 21, § 1.



§ 3-6A-4 to 3-6A-6. Repealed.

3-6A-4 to 3-6A-6. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-7 Repealed.

3-6A-7. Repealed by SL 1988, ch 312, § 3.



§ 3-6A-8 to 3-6A-19. Repealed.

3-6A-8 to 3-6A-19. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-20 Repealed.

3-6A-20. Repealed by SL 1975, ch 16, § 25.



§ 3-6A-21 to 3-6A-24. Repealed.

3-6A-21 to 3-6A-24. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-25 Repealed.

3-6A-25. Repealed by SL 1985, ch 21, § 4.



§ 3-6A-26 to 3-6A-33. Repealed.

3-6A-26 to 3-6A-33. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-34 Repealed.

3-6A-34. Repealed by SL 1985, ch 21, § 6.



§ 3-6A-35 , 3-6A-36. Repealed.

3-6A-35, 3-6A-36. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-36.1 , 3-6A-36.2. Repealed.

3-6A-36.1, 3-6A-36.2. Repealed by SL 1987, ch 31, §§ 4, 5.



§ 3-6A-37 to 3-6A-44. Repealed.

3-6A-37 to 3-6A-44. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-45 Repealed.

3-6A-45. Repealed by SL 1976, ch 158, § 12A-11.



§ 3-6A-46 Repealed.

3-6A-46. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-47 Repealed.

3-6A-47. Repealed by SL 1980, ch 24, § 38.



§ 3-6A-48 Repealed.

3-6A-48. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-49 Repealed.

3-6A-49. Repealed by SL 1982, ch 16, § 8.



§ 3-6A-50 Repealed.

3-6A-50. Repealed by SL 1982, ch 16, § 12.



§ 3-6A-51 Repealed.

3-6A-51. Repealed by SL 2010, ch 19, § 63.



§ 3-6A-52 Repealed.

3-6A-52. Repealed by SL 2012, ch 23, § 10.






Chapter 06B - Student Intern Program [Repealed]

§ 3-6B-1 to 3-6B-5. Repealed.

3-6B-1 to 3-6B-5. Repealed by SL 2012, ch 23, § 10.



§ 3-6B-6 Repealed.

3-6B-6. Repealed by SL 1990, ch 31, § 3.






Chapter 06C - State Employment General Provisions

§ 3-6C-1 Definition of terms in chapters 3-6C to 3-6F.

3-6C-1. Definition of terms in chapters 3-6C to 3-6F. Terms as used in chapters 3-6C to 3-6F, inclusive, mean:

(1) "Appointing authority," the hiring entity;

(2) "Commission," the Civil Service Commission;

(3) "Bureau," the Bureau of Human Resources;

(4) "Bureau commissioner," the head of a bureau;

(5) "Civil service," a system of human resource management for the executive branch of state government based on merit principles governing the appointment, promotion, compensation, removal, transfer, and other matters related to human resource management;

(6) "Civil service employee," a state employee not otherwise exempted by the provisions of this chapter;

(7) "Change in family status," marriage, divorce, or death of the member, spouse, or any covered dependent; birth or adoption of a child; or a change in the employment status of the member, spouse, or any covered dependent;

(8) "Class of positions," all civil service positions which are sufficiently similar in kind or subject matter of work performed, level of difficulty and responsibility, and qualification requirements to warrant similar treatment in personnel and pay administration;

(9) "Compensation," the total compensation, which includes direct salary and fringe benefits. Fringe benefits includes employer paid retirement programs, social security, health insurance, life insurance, and any other programs offering a benefit to the employee in which the employer participates;

(10) "Contribution," the dollar amount established by the commissioner sufficient to cover the cost of the insurance plan;

(11) "Department secretary," a person appointed by and serving at the pleasure of the Governor to administer one of the major departments of state government;

(12) "Dependent," a person who is not an employee and is:

(a) An employee's spouse who is not divorced or legally separated from the employee; or

(b) An employee's child who is:

(i) Under the age of twenty-six or under the age of twenty-nine if a full-time student; and

(ii) Not benefit eligible through their employer or spouses employer; and

(iii) Not in military service;

(13) "Deputy," a person who serves as first assistant to, and at the pleasure of, a department secretary, bureau commissioner, or division director if allowed by law;

(14) "Division director," a person appointed by and serving at the pleasure of the department secretary to administer a division within a major department of state government;

(15) "Eligible employee," an active employee placed in a permanent position, employed by a participating agency and scheduled to work twenty or more hours a week at least six months of the year;

(16) "Employee," any person working for state government, paid by the State of South Dakota, or remunerated by other funds raised, appropriated, or otherwise generated by the state. The term does not include any person working for any authority authorized by law;

(17) "Employer," the State of South Dakota;

(18) "Executive branch employee," any employee working for state government except those working for the legislative or judicial branches of state government;

(19) "Human resources commissioner," the commissioner of the Bureau of Human Resources;

(20) "Law enforcement employee," any certified law enforcement officer working for the Division of Criminal Investigation or the Highway Patrol;

(21) "Member," a state employee or retiree who is covered by the plan as the primary insured and who may elect to have his or her dependents covered by the plan;

(22) "Plan," the state employee's benefit insurance plan as created by chapter 6-E;

(23) "Position," a collection of duties and responsibilities assigned by the appointing authority to one person;

(24) "Safety-sensitive position," any law enforcement officer authorized to carry firearms and any custody staff employed by any agency responsible for the rehabilitation or treatment of any adjudicated adult or juvenile;

(25) "Self-insured," a state-supported benefit plan in which the initial risk for any losses is born by the plan;

(26) "Substance," marijuana as defined in subdivision 22-42-1(7) and any controlled drug or substance as defined in chapter 34-20B.
Source: SL 2012, ch 23, § 12.



§ 3-6C-2 Human resources functions of bureau--Delegation.

3-6C-2. Human resources functions of bureau--Delegation. The Bureau of Human Resources shall perform human resource functions for the following agencies:

(1) Board of Regents;

(2) Board of Trustees of the South Dakota Retirement System; and

(3) All other state departments, bureaus, divisions, boards, and commissions of the executive branch.

The Bureau of Human Resources may delegate human resource functions to either the Board of Regents or the Trustees of the South Dakota Retirement System through agreements entered into pursuant to chapter 1-24.

Source: SL 2012, ch 23, § 13.



§ 3-6C-3 Temporary, patient, inmate, and student employees' holiday compensation.

3-6C-3. Temporary, patient, inmate, and student employees' holiday compensation. No temporary employee nor any patient, inmate, or student employee, as defined by any rules promulgated by the Civil Service Commission pursuant to chapter 1-26, may receive any compensation for any holiday as defined in § 1-5-1. However, the employee shall be compensated for any hours actually worked on such holidays.

Source: SL 2012, ch 23, § 14.



§ 3-6C-4 Vacation leave--Accrual and accumulation--Advanced leave.

3-6C-4. Vacation leave--Accrual and accumulation--Advanced leave. Each state employee shall earn fifteen working days vacation time per full year of employment. Any employee with more than fifteen years employment shall receive twenty working days vacation with pay for each year of employment. Such leave shall be accrued on an hourly, biweekly, semimonthly, or monthly basis as determined by the commissioner of human resources. No vacation hours earned may be used until the employee has served the initial six-month period. Vacation hours are cumulative only to the extent of that which may be earned in a period of time not exceeding two years of regular and continuous state employment. No advanced leave of absence for vacation with pay may be granted at any time.

Source: SL 2012, ch 23, § 15.



§ 3-6C-5 Employees entitled to vacation leave.

3-6C-5. Employees entitled to vacation leave. Any state employee, including any state employee exempt from the provisions of this chapter, who has been employed by the state for a period of six months is entitled to vacation leave. However, no temporary or emergency employee, as defined by any rules promulgated by the Civil Service Commission pursuant to chapter 1-26, and no patient, inmate, or student employee is eligible for vacation leave. Any part-time employee who has served an accumulative six-month period is entitled to vacation leave.

Source: SL 2012, ch 23, § 16.



§ 3-6C-6 Vacation on retirement or resignation--Lump-sum payment option--Payment upondeath.

3-6C-6. Vacation on retirement or resignation--Lump-sum payment option--Payment upon death. Any employee who retires or voluntarily resigns may terminate employment at the end of the employee's accrued vacation period or receive a lump-sum payment for the unused vacation time which has accrued as of the employee's final day on the payroll. Any employee meeting the definition of a participant as set out in subdivision 3-13A-2(8) shall have such lump-sum payment transmitted to the fund pursuant to the provisions of § 3-13A-5. However, if the employee dies, payment for the accumulated leave of absence for vacation time shall be paid according to §§ 3-8-8 to 3-8-11, inclusive.

Source: SL 2012, ch 23, § 17.



§ 3-6C-7 Sick leave--Accrual and accumulation--Medical certificate--Vacation leave used forsickness--Personal emergency leave.

3-6C-7. Sick leave--Accrual and accumulation--Medical certificate--Vacation leave used for sickness--Personal emergency leave. In addition to the leave of absence for vacation as provided in § 3-6C-4, each employee of the state, except temporary and emergency employees as defined by Civil Service Commission rules, and patient, inmate, and student employees, is entitled to fourteen days leave of absence for sickness without loss of pay, exclusive of Saturdays, Sundays, and holidays, for each year the employee is in the employment of the state. Leave of absence for sickness shall be accrued on an hourly, biweekly, semimonthly, or monthly basis as determined by the commissioner of human resources and shall accumulate without limit as to the number of days of such accumulation. Any leave of absence for sickness shall be supported by a medical certificate upon the request of the commissioner of human resources. No employee is entitled to more than the employee's accrued and earned leave of absence for sickness without first using up any and all of the employee's accumulated and earned leave of absence for vacation.

An employee may use up to five days of the employee's sick leave annually for personal emergency reasons. Leave for personal emergencies may not be accrued from year to year. The Civil Service Commission, pursuant to chapter 1-26, shall promulgate rules to implement this provision.

Adoption of a child by any state employee is treated as natural childbirth for leave purposes.

Source: SL 2012, ch 23, § 18.



§ 3-6C-8 Accrual of leave while receiving workers' compensation.

3-6C-8. Accrual of leave while receiving workers' compensation. Any state employee may accrue vacation leave, but not sick leave, while receiving workers' compensation under § 62-4-3.

Source: SL 2012, ch 23, § 19.



§ 3-6C-9 Advanced sick leave.

3-6C-9. Advanced sick leave. Leave of absence for sickness may be advanced to an employee who has been in regular and continuous employment of the state for at least one full year if the employee has used up all of the employee's earned leave of absence for vacation and sickness. If an employee receives advanced sick leave, any subsequent sick leave earned by the employee shall be credited against the employee's negative sick leave balance until the advanced sick leave is repaid. At no time shall the employee's advanced negative sick leave balance exceed twenty-eight days. Advanced leave of absence for sickness is within the discretion of the bureau under rules promulgated by the Civil Service Commission pursuant to chapter 1-26, and is authorized only if the bureau's consent has first been obtained.

Source: SL 2012, ch 23, § 20.



§ 3-6C-10 Workers' compensation not payable while on vacation or sick leave.

3-6C-10. Workers' compensation not payable while on vacation or sick leave. No state employee may be allowed compensation under § 62-4-3 for a period for which the employee has also received sick pay authorized by § 3-6C-7 or 3-6C-9 or vacation pay authorized by § 3-6C-4. Nothing in this section limits any other compensation or benefits due employees of the state under Title 62.

Source: SL 2012, ch 23, § 21.



§ 3-6C-11 Use of sick pay or vacation pay to supplement workers' compensation.

3-6C-11. Use of sick pay or vacation pay to supplement workers' compensation. If an injured state employee's workers' compensation benefits are not equal to the employee's salary, the employee may, notwithstanding any provision in § 3-6C-10, use sick pay or vacation pay in an amount necessary to make up the difference between the employee's salary and the workers' compensation benefits.

Source: SL 2012, ch 23, § 22.



§ 3-6C-12 Payment for accrued unused sick leave on termination of employment.

3-6C-12. Payment for accrued unused sick leave on termination of employment. Every state employee, who has been continuously employed in a permanent position by the State of South Dakota or any department or agency thereof for at least seven years prior to the date of the employee's retirement, voluntary resignation, layoff, termination for inability to perform job functions due to physical disability or death, shall receive payment for one-fourth of the unused leave of absence for sickness which has accrued as of the employee's final day on payroll. The payment may not exceed the sum of four hundred eighty hours. Payment shall be made in a lump sum with the employee's last payroll warrant. Any employee meeting the definition of a participant as set out in subdivision 3-13A-2(8) shall have such lump-sum payment transmitted to the fund pursuant to the provisions of § 3-13A-5. However, in the case of death of the employee, payment for such accumulated leave of absence for sickness shall be paid as provided under the provisions of §§ 3-8-8 to 3-8-11, inclusive.

Source: SL 2012, ch 23, § 23.



§ 3-6C-13 Donation of accrued vested leave to another employee--Approval by bureau.

3-6C-13. Donation of accrued vested leave to another employee--Approval by bureau. Any employee of the state may donate accrued vested leave to another state employee who meets all of the following criteria:

(1) The recipient employee is terminally ill and the employee's condition does not allow a return to work;

(2) The recipient employee is suffering from an acutely life threatening illness or injury which has been certified by a licensed physician as having a significant likelihood of terminating fatally and the employee's physical condition does not allow a return to work for a period of at least ninety consecutive days; and

(3) All leave benefits for which the recipient employee is eligible have been exhausted.

The donation is not allowed after the recipient employee is able to return to work or is approved for disability benefits provided for in § 3-12-98 or any other public disability benefits.

The donation of accrued vested leave may not exceed two thousand eighty hours per recipient employee as defined in subdivision (1) of this section or one thousand forty hours per illness or injury for a recipient employee as defined in subdivision (2) of this section, not to exceed two thousand eighty hours per recipient. The donation shall be approved by the Bureau of Human Resources under rules promulgated by the Civil Service Commission pursuant to chapter 1-26, including number of hours to be donated, confidentiality of a donation, definition of terminally ill, definition of life threatening illness or injury, criteria for determining employee eligibility to receive or donate leave, coordination of leave donation with disability and other public benefits and in compliance with the provisions of § 3-6C-12, and procedures for approval of the donation.

Source: SL 2012, ch 23, § 24.



§ 3-6C-14 Restrictions on donation of leave.

3-6C-14. Restrictions on donation of leave. Any donation of leave pursuant to section § 3-6C-13 or 3-6C-15 may be restricted as follows:

(1) The donating employee may only donate leave to an employee who is at the same or lower paygrade as the donating employee; and

(2) The donation may be denied based upon funding considerations within the agency, at the discretion of the commissioner.
Source: SL 2012, ch 23, § 25.



§ 3-6C-15 Donation of vacation leave to recipient caring for terminally ill family member--Approval by bureau.

3-6C-15. Donation of vacation leave to recipient caring for terminally ill family member--Approval by bureau. Any employee of the state may donate vacation leave to another state employee who meets all of the following criteria:

(1) The recipient employee will use the donated leave to care for the recipient employee's spouse, child, or parent who is terminally ill;

(2) The recipient employee's spouse, child, or parent is suffering from an acutely life threatening illness or injury which has been certified by a licensed physician as having a significant likelihood of terminating fatally; and

(3) All leave benefits for which the recipient employee is eligible have been exhausted.

The total paid leave, including the donated vacation leave pursuant to this section, may not exceed twelve weeks annually per recipient employee. The donation shall be approved by the Bureau of Human Resources under rules promulgated pursuant to chapter 1-26 by the Civil Service Commission, including number of hours to be donated, confidentiality of a donation, definition of terminally ill, definition of life threatening illness or injury, criteria for determining employee eligibility to receive or donate leave and for prorating donated leave for part-time employees, and procedures for approval of the donation. Any donation shall be in compliance with the provisions of §§ 3-6C-4 and 3-6C-5.

Source: SL 2012, ch 23, § 26.



§ 3-6C-16 Accrued leave transferred when employee transferred between agencies.

3-6C-16. Accrued leave transferred when employee transferred between agencies. If an employee transfers from one state department, institution, agency, or office to another state department, institution, agency, or office, the employee may transfer all unused and earned leave of absence for vacation or sickness as was allowed the employee under the provisions of §§ 3-6C-4 and 3-6C-7.

Source: SL 2012, ch 23, § 27.



§ 3-6C-17 Leave of absence without pay.

3-6C-17. Leave of absence without pay. The provisions of §§ 3-6C-4 to 3-6C-16, inclusive, do not prohibit the taking of leave of absence for vacation or sickness without pay if the leave of absence is authorized and approved by the board, commission, agency, department, office, or officer employing the employee, pursuant to rules promulgated pursuant to chapter 1-26 by the commissioner of the Bureau of Human Resources.

Source: SL 2012, ch 23, § 28.



§ 3-6C-18 Promulgation of rules governing leave of absence and other benefits.

3-6C-18. Promulgation of rules governing leave of absence and other benefits. The Civil Service Commission may, pursuant to chapter 1-26, promulgate rules to further define the types of leave permitted to be taken as sick leave, vacation leave, and leave of absence, including the following: child care, jury duty, military service, maternity, and education and other fringe benefits.

Source: SL 2012, ch 23, § 29.



§ 3-6C-19 Freedom of speech of officers and employees--Restrictive rules prohibited.

3-6C-19. Freedom of speech of officers and employees--Restrictive rules prohibited. It is the policy of the State of South Dakota that citizens of this state and of the United States may not be deprived of their freedom of speech guaranteed them by the constitutions of the United States of America and of the State of South Dakota, by reason of the fact that they are state officers and employees. No state agency may pass a rule restricting or prohibiting the constitutionally guaranteed right of its employees and officers to express their opinions.

Source: SL 2012, ch 23, § 30.



§ 3-6C-20 Holiday benefit eligibility.

3-6C-20. Holiday benefit eligibility. Holidays, other than Sundays, enumerated in § 1-5-1, are a benefit for any permanent state employee including those who are not scheduled to work the day on which a holiday falls. A permanent employee is eligible for holiday pay if the employee works at least one shift or is on approved paid leave during the calendar week in which the holiday falls. Part-time employees shall receive prorated holiday pay. For payroll and leave purposes, a holiday is no more than eight hours long.

Source: SL 2012, ch 23, § 31.



§ 3-6C-21 Leave from work for American Red Cross disaster service volunteers.

3-6C-21. Leave from work for American Red Cross disaster service volunteers. Any employee of the State of South Dakota who is a certified disaster service volunteer of the American Red Cross may be granted leave from work with pay not to exceed ten days in any one calendar year to participate in disaster relief services for the American Red Cross during a State of South Dakota declared disaster, upon the request of the American Red Cross for the services of the employee and upon approval of that employee's appointing authority. However, no state employee who is needed by the employee's appointing authority to perform job-related disaster services may be granted this leave. The appointing authority shall compensate an employee granted leave under this section at the employee's regular rate of pay for regular work hours during which the employee is absent from work.

Source: SL 2012, ch 23, § 32.



§ 3-6C-22 Disaster service not to affect other benefits.

3-6C-22. Disaster service not to affect other benefits. Any absence approved pursuant to § 3-6C-21 for disaster service volunteers does not affect the employee's right to receive normal vacation, sick leave, bonus, advancement, and other advantages of employment.

Source: SL 2012, ch 23, § 33.



§ 3-6C-23 Appointing authority to have exclusive authority over final selection of employees.

3-6C-23. Appointing authority to have exclusive authority over final selection of employees. Each appointing authority shall have exclusive authority to make the final selection of employees in the authority's respective department, bureau, division, and institution.

Source: SL 2012, ch 23, § 34.



§ 3-6C-24 Personnel records.

3-6C-24. Personnel records. The human resources commissioner shall establish and maintain appropriate records on all civil service employees relating to the several provisions of this chapter. The Civil Service Commission may promulgate rules pursuant to chapter 1-26 to regulate the records maintained by the Bureau of Human Resources. Any records required or maintained by the Bureau of Human Resources, including performance appraisals, that pertain to an employee shall be available and open to inspection by the employee during normal business hours.

Source: SL 2012, ch 23, § 35.



§ 3-6C-25 Student intern preference to South Dakota residents or students.

3-6C-25. Student intern preference to South Dakota residents or students. Preference in the selection of student interns shall be given to those students who are residents of South Dakota or attending an institution of higher education within this state.

Source: SL 2012, ch 23, § 36.






Chapter 06D - State Civil Service

§ 3-6D-1 Civil Service Commission--Members--Appointment--Terms--Vacancies.

3-6D-1. Civil Service Commission--Members--Appointment--Terms--Vacancies. There is hereby created a Civil Service Commission. The Civil Service Commission consists of seven members, not all of whom may be of the same political party. Three of the members shall be experienced in law enforcement. The Governor shall initially appoint two members for a term of two years, two members for a term of three years, and three members for a term of four years. Thereafter, each appointment shall be for a term of four years, beginning on the first day of July. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 2012, ch 23, § 38.



§ 3-6D-2 Removal of commission member--Procedure.

3-6D-2. Removal of commission member--Procedure. A member of the Civil Service Commission may be removed by the Governor only for cause after being given a copy of the charges and an opportunity to be heard publicly on such charges before the Governor. A copy of the charges and a transcript of the record of the hearing shall be filed with the secretary of state.

Source: SL 2012, ch 23, § 39.



§ 3-6D-3 Meetings--Chair--Quorum--Law enforcement officer discipline.

3-6D-3. Meetings--Chair--Quorum--Law enforcement officer discipline. The Civil Service Commission shall hold such meetings as necessary to carry out its duties under this chapter. The commission shall elect one of its members as chair at its first meeting in each year. Four members shall constitute a quorum for the conduct of business. If the subject of any meeting is the discipline of any law enforcement officer, at least two of the members of the commission in attendance shall be experienced in law enforcement.

Source: SL 2012, ch 23, § 40.



§ 3-6D-4 Employees covered by chapter--Exemptions.

3-6D-4. Employees covered by chapter--Exemptions. This chapter applies to all executive branch employees of state government, but excluding:

(1) Elected officers and all employees in the offices of the secretary of state, state treasurer, state auditor, commissioner of school and public lands, and public utilities commission;

(2) The members of boards and commissions;

(3) Department secretaries, bureau commissioners, division directors, deputy secretaries, deputy bureau commissioners, deputy division directors, and supervisors who determine and publicly advocate substantive program policy, attorneys, physicians, confidential assistants to exempt employees and other directors or administrative policy-making positions of executive branch institutions, commissions, boards and agencies;

(4) All positions in the Office of the Governor and Bureau of Finance and Management;

(5) Presidents, deans, administrative and policy-making positions, student health service physicians, teaching and professional research positions under the jurisdiction of the State Board of Regents and other directors or administrative policy-making positions of such institutions as determined by the human resources commissioner;

(6) Teachers of the several institutions under the jurisdiction of the executive branch;

(7) A person hired to fill the position of an employee who is deployed or activated under circumstances requiring reinstatement under the Uniform Services Employment and Reemployment Rights Act, 38 U.S.C. § 4301 as in effect January 1, 2012;

(8) Patients and inmates who are employed by state institutions under the executive branch;

(9) Temporary employees and interns; and

(10) The attorney general and all employees within its office except certified law enforcement officers within the division of criminal investigation.

The Civil Service Commission may promulgate rules pursuant to chapter 1-26 which establish criteria to implement this section for exemptions from the civil service. The commissioner may determine which positions are eligible for exemption under the provisions of this chapter. Any decision of the commissioner of human resources relating to exemptions from the civil service may be appealed to the commission pursuant to chapter 1-26.

Source: SL 2012, ch 23, § 41.



§ 3-6D-5 Protections for applicants and employees.

3-6D-5. Protections for applicants and employees. Each civil service applicant and civil service employee shall be accorded the following protections:

(1) Discrimination on the basis of political affiliation in regard to the hiring, promotion, termination, or any other tangible employment action relating to a civil service employee is prohibited;

(2) An employee may not be required to participate in partisan political activities;

(3) An employee may not be obliged, by reason of that employment, to contribute to any political funds or collections or render political service. Any employee refusing to contribute such funds or to render that political service may not be removed or otherwise disciplined or prejudiced for such refusal;

(4) An employee retains the right of free speech;

(5) An employee may not be disciplined for the reporting of any violation of state or federal law to any local, state or federal authority;

(6) An employee has the right to obtain a copy of his or her personnel file or any other pertinent data that directly relates to the employee held in the state's files. The cost of the copy shall be borne by the employee;

(7) Prior to any disciplinary action, the employee shall be given verbal or written notice and an opportunity to present reasons, either in person or in writing, why the proposed action should not be taken; and

(8) Such other rights and protections as enumerated by state or federal statute or rule.
Source: SL 2012, ch 23, § 42.



§ 3-6D-6 Merit standards for personnel management actions.

3-6D-6. Merit standards for personnel management actions. Any personnel management actions taken under the provisions of this chapter shall comply with merit standards as follows:

(1) Recruiting, selecting, and advancing employees through open consideration of qualified applicants for initial appointments and promotions. Selection of qualified applicants is based on relative ability, knowledge, and skills;

(2) Providing equitable and adequate compensation;

(3) Training employees to assure high quality performance;

(4) Retaining employees based on performance, correcting inadequate performance, and separating employees whose performance cannot be improved; and

(5) Assuring fair treatment without regard to age, political affiliation, race, color, national origin, sex, or religious creed.
Source: SL 2012, ch 23, § 43.



§ 3-6D-7 Promulgation of rules regarding recruitment, examination, selection, and promotion.

3-6D-7. Promulgation of rules regarding recruitment, examination, selection, and promotion. The Civil Service Commission shall promulgate rules pursuant to chapter 1-26 in the areas of recruitment, examination, selection, and promotion of civil service employees to be administered by the human resources commissioner. Each examination shall relate to matters that will fairly test the relative capacity of the person examined to discharge the duties of the position and may include tests of physical qualifications, training and experience, written examinations, and health and, if appropriate, technical or manual skill. The commissioner shall designate the times and places for each examination.
Source: SL 2012, ch 23, § 44.



§ 3-6D-8 Appointment of best qualified applicants--Eligibility lists--Misdemeanor.

3-6D-8. Appointment of best qualified applicants--Eligibility lists--Misdemeanor. Each civil service appointment shall be made from among the best qualified persons on a list of eligible applicants certified by the human resources commissioner as meeting the minimum qualifications standards for the position to be filled. Any person who makes an appointment contrary to the provisions of this section is guilty of a Class 1 misdemeanor.

Source: SL 2012, ch 23, § 45.



§ 3-6D-9 Delegation of administrative functions to institutions and departments.

3-6D-9. Delegation of administrative functions to institutions and departments. The human resources commissioner may delegate the administration of this chapter to state institutions and departments throughout the state. However, the commissioner shall delegate to institutions under the jurisdiction of the Board of Regents the administration of recruitment, examining, and selection of employees for such institutions. All such delegated administrative authority shall be exercised in accordance with the provisions of this chapter and Civil Service Commission rules.

Source: SL 2012, ch 23, § 46.



§ 3-6D-10 Promulgation of position classification rules.

3-6D-10. Promulgation of position classification rules. The Civil Service Commission shall promulgate rules pursuant to chapter 1-26 to develop a position classification system for all positions in the civil service, based upon similarity of duties performed and responsibilities assumed, so that the same qualifications and pay may reasonably be required and established for positions allocated to the same class.

Source: SL 2012, ch 23, § 47.



§ 3-6D-11 Promulgation of pay system rules.

3-6D-11. Promulgation of pay system rules. The Civil Service commission shall promulgate rules pursuant to chapter 1-26 to develop a statewide pay system which assures the principle of equal pay for equal work applying to positions existing in the civil service.

Source: SL 2012, ch 23, § 48.



§ 3-6D-12 Payroll approval.

3-6D-12. Payroll approval. The commissioner of the Bureau of Human Resources shall approve the payroll for all departments and institutions of the executive branch to ensure compliance with this chapter and chapter 3-6C.

Source: SL 2012, ch 23, § 49.



§ 3-6D-13 Approval or rejection of labor contracts and settlements.

3-6D-13. Approval or rejection of labor contracts and settlements. The commissioner of the Bureau of Human Resources shall give final approval or rejection to all negotiated labor contracts and settlements for civil service employees based on compliance with this chapter and Civil Service Commission rules.

Source: SL 2012, ch 23, § 50.



§ 3-6D-14 Promulgation of rules governing discipline, conditions of work, and grievanceprocedures.

3-6D-14. Promulgation of rules governing discipline, conditions of work, and grievance procedures. The Civil Service Commission shall promulgate rules pursuant to chapter 1-26 governing civil service employees in matters of discipline, retirement, standards of conduct, adverse actions, political activity in employment, hours of work, equal opportunity, complaints, grievances and appeals to the commission, and reductions in force due to nondisciplinary reasons.

Source: SL 2012, ch 23, § 51.



§ 3-6D-15 Grievances--Hearing--Notice--Summary disposition.

3-6D-15. Grievances--Hearing--Notice--Summary disposition. If a grievance remains unresolved after exhaustion of a departmental grievance procedure, an employee may demand a hearing before the Civil Service Commission as provided for in contested cases in chapter 1-26; and proceedings shall be held as provided in chapter 1-26. The Civil Service Commission shall provide notice of the hearing within thirty calendar days of an employee's request for a hearing. The commission shall conduct a hearing within thirty calendar days of the notice of the hearing unless the hearing is continued for good cause or unless the commission determines, upon the motion of any party, that the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that a grievance, defense, or claim presents no genuine issue as to any material fact and a party is entitled to a judgment as a matter of law. The commission, upon the motion of any party, may dispose of any grievance, defense, or claim at the close of the evidence offered by the proponent of the grievance, defense, or claim if it determines that the evidence offered by the proponent of the grievance, defense, or claim is legally insufficient to sustain the grievance, defense, or claim. The commissioner shall schedule the hearing to ensure compliance with the time frames provided in this section. If the grievant agrees, the commissioner may appoint a hearing examiner as authorized in § 1-26-18.1.

Any final action or decision may be appealed pursuant to chapter 1-26.

Source: SL 2012, ch 23, § 52.



§ 3-6D-16 Good cause for employee discipline--Order upholding or reversing agency decision.

3-6D-16. Good cause for employee discipline--Order upholding or reversing agency decision. In resolving grievances involving the discipline of an employee, the Civil Service Commission shall determine and decide whether the action was made for good cause. If the commission finds that the action was made for good cause, the commission shall enter an order upholding the decision of the appointing authority disciplining the employee. If, however, the commission finds that the action was made without good cause, the commission shall enter an order reversing the decision of the appointing authority.

Source: SL 2012, ch 23, § 53.



§ 3-6D-17 Award of back pay and benefits to employees disciplined without good cause--Reinstatement--Adverse impact on budget.

3-6D-17. Award of back pay and benefits to employees disciplined without good cause--Reinstatement--Adverse impact on budget. In resolving a grievance, the commission may reinstate an employee who has been disciplined without good cause. If reinstatement is ordered by the commission, the order shall include one or more of the following forms of relief: an award of back pay, an award of back benefits, placement in the same position and location that the employee held before the discipline, or placement in a comparable position and location that the employee held before the discipline. Any award of back pay and benefits shall include the employer's contribution pursuant to § 3-12-71. Any award of back pay and benefits which adversely affects an agency's budget shall be considered advisory and submitted by the affected agency to the committee created by chapter 4-8A or the next session of the Legislature.

Source: SL 2012, ch 23, § 54; SL 2012, ch 26, § 16.



§ 3-6D-18 Assistance of other state departments--Department procedures.

3-6D-18. Assistance of other state departments--Department procedures. Each state department shall adhere to, and assist the commissioner of the Bureau of Human Resources in administering, the provisions of this chapter. An appointing authority may formulate department level procedures within the limitations of those rules promulgated pursuant to chapter 1-26 by the Civil Service Commission or the commissioner of human resources. The procedures shall be reviewed and approved by the commissioner of human resources before implementation.

Source: SL 2012, ch 23, § 55.



§ 3-6D-19 Records of administrative costs--Billing of agencies.

3-6D-19. Records of administrative costs--Billing of agencies. The human resources commissioner shall maintain accurate records reflecting the costs of administering the provisions of this chapter. The commissioner shall summarize the cost and shall bill each department, office, institution, or bureau for a pro rata share of the administrative cost.

Source: SL 2012, ch 23, § 56.



§ 3-6D-20 Prohibited conduct by applicants--Misdemeanor.

3-6D-20. Prohibited conduct by applicants--Misdemeanor. No applicant for a civil service position shall:

(1) Directly or indirectly give, render, or pay, or promise to give, render, or pay any money, service, or other thing to any person, for or on account of, or in connection with an examination, appointment, or proposed appointment; or

(2) Submit, with the intent to deceive, any false application, credential, test, or examination to a hiring authority for the purpose of obtaining any appointment or proposed appointment or promotion.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2012, ch 23, § 57.



§ 3-6D-21 Interference with rights under chapter--Secret information--Misdemeanor.

3-6D-21. Interference with rights under chapter--Secret information--Misdemeanor. No employee of the Bureau of Human Resources or any other person may defeat, deceive, or obstruct any person's right to examination, eligibility, certification, or appointment pursuant to this chapter, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the civil service. A violation of this section is a Class 1 misdemeanor.

Source: SL 2012, ch 23, § 58.



§ 3-6D-22 Grievance for retaliation against whistleblower.

3-6D-22. Grievance for retaliation against whistleblower. An employee may file a grievance with the Civil Service Commission if the employee believes that there has been retaliation because of reporting a violation of state law through the chain of command of the employee's department or to the attorney general's office or because the employee has filed a suggestion pursuant to this section.

Source: SL 2012, ch 23, § 59.



§ 3-6D-23 Probationary period--Dismissal without cause.

3-6D-23. Probationary period--Dismissal without cause. A person upon accepting civil service employment with any agency covered by this chapter shall be placed on a probationary period. For a law enforcement officer, the probationary period shall be twelve months. For all other civil service employment, the probationary period shall be six months. During this time the person may be dismissed without cause.

Source: SL 2012, ch 23, § 60.



§ 3-6D-24 Records on law enforcement employees.

3-6D-24. Records on law enforcement employees. The director of the Division of Criminal Investigation shall establish and maintain records on law enforcement employees within the Division of Criminal Investigation relating to the provisions of this chapter.

Source: SL 2012, ch 23, § 61.






Chapter 06E - State Employees' Health and Life Insurance

§ 3-6E-1 Benefits plan for employees--Self-funded or group health insurance--Flexible benefitplan.

3-6E-1. Benefits plan for employees--Self-funded or group health insurance--Flexible benefit plan. The Bureau of Human Resources may establish a benefits plan, for employees of the state. The plan may either be self-funded or established as a group health insurance program. The plan may provide for group health coverage against the financial cost of hospital, surgical, pharmacy, and medical treatment and care, and such other coverage or benefits, as deemed appropriate and desirable by the commissioner. The commissioner may include a flexible benefit plan which allows an employee to choose the employee's own benefits or levels of coverage.

Source: SL 2012, ch 23, § 63.



§ 3-6E-2 Self-funded plan.

3-6E-2. Self-funded plan. The commissioner of the Bureau of Human Resources may provide all, or any part of, the benefits under the plan or plans provided pursuant to this chapter by means of a plan which is self-funded in whole or in part.

Source: SL 2012, ch 23, § 64.



§ 3-6E-3 Reinsurance.

3-6E-3. Reinsurance. The commissioner may authorize the purchase of reinsurance to cover against losses incurred by the benefit plan.

Source: SL 2012, ch 23, § 65.



§ 3-6E-4 Enrollment of all eligible employees--Exception.

3-6E-4. Enrollment of all eligible employees--Exception. Each state employee eligible for membership in the health plan shall be enrolled in the plan unless the employee is covered by another group health plan either as a dependent or spouse and the employee provides notice to the plan administrator.

Source: SL 2012, ch 23, § 66.



§ 3-6E-5 Effective date of enrollment.

3-6E-5. Effective date of enrollment. All eligible employees shall be enrolled in the benefit plan on such effective dates as the commissioner may establish.

Source: SL 2012, ch 23, § 67.



§ 3-6E-6 Coverage of eligible dependents.

3-6E-6. Coverage of eligible dependents. Any eligible employee may elect to have any of the employee's eligible dependents covered by the health plan. The election shall be made at the time the employee becomes enrolled in the plan, or such other time as the commissioner allows.

Source: SL 2012, ch 23, § 68.



§ 3-6E-7 Health plan for retiring employees.

3-6E-7. Health plan for retiring employees. The Bureau of Human Resources may provide a health plan for retiring employees and their spouses and dependents as defined by rules of the Bureau of Human Resources, promulgated pursuant to chapter 1-26, and on such terms as the commissioner deems appropriate.

Source: SL 2012, ch 23, § 69.



§ 3-6E-8 Health plan contributions by employer--Crediting and disbursement.

3-6E-8. Health plan contributions by employer--Crediting and disbursement. The State of South Dakota shall either make a monthly contribution to the system or otherwise provide for the amount necessary to make payment to the system for the full single rate monthly health insurance premium or contribution for each employee. This amount shall be transmitted to the account of the state employees benefits plan in the Office of the State Treasurer. The state treasurer, after making a record of the receipts, shall credit the benefits plan with an amount equal to that remitted or otherwise provided. After the contribution has been assigned to the benefits plan, the Bureau of Human Resources shall disburse the contribution in accordance with the provisions of this chapter and the rules promulgated pursuant to chapter 1-26 by the commissioner of the Bureau of Human Resources.

Source: SL 2012, ch 23, § 70.



§ 3-6E-9 Health plan contributions by employees--Crediting and disbursement.

3-6E-9. Health plan contributions by employees--Crediting and disbursement. The employer shall deduct on each payroll of a member for each payroll period the amount of the contribution or premium, including any administrative expense. The employer shall make deductions from salaries of employees and shall transmit monthly the amount specified to be deducted to the state treasurer. The state treasurer, after making a record of receipts, shall credit the benefits plan with an amount equal to that remitted by the employer. After the credit has been assigned to the benefits plan, the commissioner shall disburse credit in accordance with the provisions of this chapter and the rules promulgated pursuant to chapter 1-26 by the commissioner of the Bureau of Human Resources.

Source: SL 2012, ch 23, § 71.



§ 3-6E-10 Funds transferred to trust fund--Disbursements.

3-6E-10. Funds transferred to trust fund--Disbursements. Any funds transmitted to the state treasurer's office as designated transfers to the state employees benefits plan shall be placed in the trust fund established by this chapter and entitled the state employees benefits plan fund. Disbursements from such fund shall be made by warrants drawn by the state auditor upon itemized vouchers duly approved by the commissioner of the Bureau of Human Resources.

Source: SL 2012, ch 23, § 72.



§ 3-6E-11 Certificate of benefits.

3-6E-11. Certificate of benefits. The Bureau of Human Resources shall make available upon request, to each employee who is covered under the plan, a certificate setting forth the benefits to which the employee and the employee's dependents are entitled under this chapter, to whom the benefits are payable, to whom claims shall be submitted, and a summary of the provisions of the plan's benefits as they affect the employee and the employee's dependents.

Source: SL 2012, ch 23, § 73.



§ 3-6E-12 Persons to whom benefits payable.

3-6E-12. Persons to whom benefits payable. Any benefits payable under the benefit plan may be paid either directly to the attending physician, dentist, hospital, medical, or dental group, or other person, corporation, limited liability company, association, or firm furnishing the service upon which the claim is based, or to the insured employee upon presentation of receipted bills for such service.

Source: SL 2012, ch 23, § 74.



§ 3-6E-13 Promulgation of rules regarding benefits plan.

3-6E-13. Promulgation of rules regarding benefits plan. The commissioner of the Bureau of Human Resources is responsible for the administration of this chapter and shall promulgate such rules as are required for the effective administration of the provisions of this chapter in accordance with chapter 1-26. The rules may be promulgated in the following areas:

(1) To establish what benefits will be offered pursuant to this chapter;

(2) Participation in the plan by employees, retired employees, and dependents;

(3) Procedures for election of coverage;

(4) Effective dates of coverage if not specified by statute;

(5) Termination of coverage;

(6) Changes in dependent coverage;

(7) Collection of premiums and contributions;

(8) To coordinate the benefits plan with the health insurance plan authorized in this chapter; and

(9) Other provisions as required to meet federal law.
Source: SL 2012, ch 23, § 75.



§ 3-6E-14 State employee workers' compensation program--Crediting receipts anddisbursement.

3-6E-14. State employee workers' compensation program--Crediting receipts and disbursement. The State of South Dakota shall provide for the amount necessary to make payment to the state employee workers' compensation program for the claims of employees of the state arising under Title 62. This amount shall be transmitted to the account of the state employees workers' compensation program in the Office of the State Treasurer. The treasurer, after making a record of the receipts, shall credit the state employee workers' compensation program with an amount equal to that remitted or otherwise provided. After the contribution has been assigned to the state employees workers' compensation program, the Bureau of Human Resources shall disburse the funds according to the provisions of Title 62 and the rules promulgated by the commissioner of the Bureau of Human Resources pursuant to chapter 1-26.

Source: SL 2012, ch 23, § 76.



§ 3-6E-15 State Cement Plant former employee workers' compensation claims.

3-6E-15. State Cement Plant former employee workers' compensation claims. Responsibility for the administration and payment of workers compensation claims of former employees of the South Dakota State Cement Plant Commission is hereby transferred to the state employees workers' compensation program.

Source: SL 2012, ch 23, § 77.



§ 3-6E-16 Employer contribution of workers' compensation premium--Crediting anddisbursement.

3-6E-16. Employer contribution of workers' compensation premium--Crediting and disbursement. The employer shall contribute on each payroll for an employee for each payroll period the amount of the state employees workers' compensation program premium, including any administrative expense. The employer shall transmit monthly the amount specified to be paid to the state treasurer. The state treasurer, after making a record of receipts, shall credit the state employees workers' compensation program with an amount equal to that remitted by the employer. The credit shall be assigned to the state employee workers' compensation program. The commissioner shall disburse the funds according to Title 62 and the rules promulgated by the Department of Labor and Regulation and the commissioner pursuant to chapter 1-26.

Source: SL 2012, ch 23, § 78.



§ 3-6E-17 State employee workers' compensation program fund.

3-6E-17. State employee workers' compensation program fund. Any funds transmitted to the Office of the State Treasurer as designated transfers to the state employees workers' compensation program shall be placed in the trust fund established by this section and entitled the state employees workers' compensation program fund. Disbursements from this fund shall be made by warrants drawn by the state auditor.

Source: SL 2012, ch 23, § 79.



§ 3-6E-18 Promulgation of rules regarding workers' compensation program.

3-6E-18. Promulgation of rules regarding workers' compensation program. The commissioner of the Bureau of Human Resources may promulgate rules pursuant to chapter 1-26 with respect to the adjustment, administration, and management of the workers' compensation program for state employees.

Source: SL 2012, ch 23, § 80.



§ 3-6E-19 State Cement Plant former employee life insurance benefits.

3-6E-19. State Cement Plant former employee life insurance benefits. Responsibility for the administration and payment of life insurance plan benefits of former employees of the South Dakota State Cement Plant Commission is hereby transferred to the Bureau of Human Resources.

Source: SL 2012, ch 23, § 81.






Chapter 06F - State Employees Drug Testing

§ 3-6F-1 Drug screening program for applicants to certain positions--Program for employeesin those positions.

3-6F-1. Drug screening program for applicants to certain positions--Program for employees in those positions. The commissioner of the Bureau of Human Resources shall establish and implement a drug screening program for applicants who seek the following employment:

(1) Positions at the Human Services Center or the South Dakota Developmental Center whose primary duty includes patient or resident care or supervision;

(2) Positions at the South Dakota State Veterans' Home whose primary duty includes patient or resident care or supervision;

(3) Safety sensitive positions; and

(4) Positions in the Department of Agriculture, Wildland Fire Suppression Division whose duties include firefighting.

The commissioner may also establish and implement a drug screening program for employees holding those positions based upon reasonable suspicion of illegal drug use by any such employee.

Source: SL 2012, ch 23, § 83.



§ 3-6F-2 Solicitation for employment--Notice of drug screening program requirements.

3-6F-2. Solicitation for employment--Notice of drug screening program requirements. Any printed public announcement or advertisement soliciting applications for the positions listed in § 3-6F-1 shall include a statement of the requirements of the drug screening program.

Source: SL 2012, ch 23, § 84.



§ 3-6F-3 Confidentiality of results.

3-6F-3. Confidentiality of results. Individual test results and medical information collected pursuant to this chapter are confidential. This information may be revealed only as authorized by the commissioner of the Bureau of Human Resources. An applicant or employee may have access to the information or test results upon written request to the commissioner.

Source: SL 2012, ch 23, § 85.



§ 3-6F-4 Disclosure of information prohibited--Misdemeanor.

3-6F-4. Disclosure of information prohibited--Misdemeanor. Except as provided in § 3-6F-3, any person responsible for recording, reporting, or maintaining medical information required pursuant to the provisions of this chapter, who knowingly or intentionally discloses or fails to protect medical information declared to be confidential pursuant to § 3-6F-3, or who compels another person to disclose such medical information, is guilty of a Class 2 misdemeanor.

Source: SL 2012, ch 23, § 86.



§ 3-6F-5 Promulgation of rules.

3-6F-5. Promulgation of rules. The commissioner of the Bureau of Human Resources may promulgate rules, pursuant to chapter 1-26, necessary to carry out the provisions of this chapter with regard to:

(1) Listing of positions whose primary duty includes patient or resident care or supervision;

(2) Substances to be screened;

(3) Drug screening procedures;

(4) Procedures for collecting, analyzing, and evaluating test samples;

(5) Confidentiality of testing procedures;

(6) Referral for education or treatment; and

(7) Consequences that may result from valid positive test results or from failure to submit to a test.
Source: SL 2012, ch 23, § 87.






Chapter 07 - Law Enforcement Civil Service [Repealed]

§ 3-7-1 to 3-7-3. Repealed.

3-7-1 to 3-7-3. Repealed by SL 2012, ch 23, § 10.



§ 3-7-4 Repealed.

3-7-4. Repealed by SL 1971, ch 23, § 2.



§ 3-7-5 to 3-7-7.1. Repealed.

3-7-5 to 3-7-7.1. Repealed by SL 2012, ch 23, § 10.



§ 3-7-8 Repealed.

3-7-8. Repealed by SL 1980, ch 29, § 5.



§ 3-7-9 Repealed.

3-7-9. Repealed by SL 2012, ch 23, § 10.



§ 3-7-10 Repealed.

3-7-10. Repealed by SL 1980, ch 29, § 7.



§ 3-7-11 Repealed.

3-7-11. Repealed by SL 2012, ch 23, § 10.



§ 3-7-12 Repealed.

3-7-12. Repealed by SL 1980, ch 29, § 9.



§ 3-7-13 Repealed.

3-7-13. Repealed by SL 2012, ch 23, § 10.



§ 3-7-14 Repealed.

3-7-14. Repealed by SL 1980, ch 29, § 11.



§ 3-7-14.1 Repealed.

3-7-14.1. Repealed by SL 2012, ch 23, § 10.



§ 3-7-15 Repealed.

3-7-15. Repealed by SL 1980, ch 29, § 12.



§ 3-7-16 to 3-7-18. Repealed.

3-7-16 to 3-7-18. Repealed by SL 2012, ch 23, § 10.



§ 3-7-19 Repealed.

3-7-19. Repealed by SL 1980, ch 24, § 40.



§ 3-7-20 to 3-7-25. Repealed.

3-7-20 to 3-7-25. Repealed by SL 2012, ch 23, § 10.






Chapter 08 - Compensation of Officers and Employees

§ 3-8-1 Constitutional officers to devote full time to office--Compensation limited tosalaries--Businesses engaged in prior to taking office.

3-8-1. Constitutional officers to devote full time to office--Compensation limited to salaries--Businesses engaged in prior to taking office. The Governor, justices of the Supreme Court, judges of the circuit courts, attorney general, secretary of state, state treasurer, state auditor, and commissioner of school and public lands shall devote full time to the duties of their respective offices and such officers shall not be entitled to, or authorized to take or receive for any of their official services any other compensation, emoluments, or perquisites than the salaries provided by law. Said constitutional state officers shall, however, be authorized to retain an interest in a business or occupation that said officer was engaged in prior to taking office, provided, however, that said business or occupation does not cause the creation of a benefit or the making of a profit directly or indirectly by the use of state moneys or using the same for a purpose not authorized by law.

Source: SL 1947, ch 241, § 6; SDC Supp 1960, § 48.0611; SL 1963, ch 288.



§ 3-8-1.1 to 3-8-1.12. Repealed.

3-8-1.1 to 3-8-1.12. Repealed by SL 1992, ch 2, §§ 2 to 12.



§ 3-8-1.13 Compensation defined.

3-8-1.13. Compensation defined. The term, compensation, for state employees, means total compensation, which includes direct salary and fringe benefits. Fringe benefits includes employer paid retirement programs, social security, health insurance, life insurance, and any other programs offering a benefit to the employee in which the employer participates.

Source: SL 1993, ch 37.



§ 3-8-2 Annual appropriation for salaries of constitutional officers.

3-8-2. Annual appropriation for salaries of constitutional officers. There is hereby annually appropriated out of any money in the state treasury not otherwise appropriated the sums necessary to meet the expenditures authorized by § 3-8-1, and payments shall be made therefrom upon approved vouchers filed in the Office of the State Auditor.

Source: SL 1947, ch 241, § 8; SDC Supp 1960, § 48.0612.



§ 3-8-2.1 Adjustment of salaries of constitutional officers and judges.

3-8-2.1. Adjustment of salaries of constitutional officers and judges. The annual salaries of the Governor, the lieutenant governor, the secretary of state, the state auditor, the state treasurer, the attorney general, the commissioner of school and public lands, each justice of the Supreme Court and each circuit judge shall be adjusted annually by the same rate appropriated as the across-the-board increase to base salaries of state employees under the General Appropriations Act in each corresponding year.

Source: SL 1992, ch 2, § 1.



§ 3-8-3 Salaried state officer retaining money received as theft.

3-8-3. Salaried state officer retaining money received as theft. Any officer receiving a salary from the state who shall keep or retain any money, emolument, fee, or perquisite, paid to or received by him for the performance of any duty or duties connected with his office, or in any manner paid to him as such officer or by reason of his holding such office is guilty of theft. It is the intent and meaning of this section that no officer receiving a salary from the state shall keep or retain any money, emolument, fee, or perquisite paid to him by reason of his holding such office, other than the annual salary payable to such officer as provided by the Constitution.

Source: SL 1901, ch 127, § 1; RPolC 1903, § 314; RC 1919, § 6965; SDC 1939, § 55.2304; SL 1980, ch 24, § 41.



§ 3-8-4 Dual salaries prohibited.

3-8-4. Dual salaries prohibited. Except as provided in §§ 3-8-4.1 to 3-8-4.3, inclusive, no person receiving a salary payable out of the state treasury or from the funds of any state institution or department, may, during the period for which such salary has been or is to be paid, receive any other salary from the state or any institution or department thereof.

Source: SDC 1939, § 48.0603; SL 1976, ch 37, § 1; SL 1997, ch 23, § 1.



§ 3-8-4.1 Salary or per diem prohibited for service by state employee on board, commission,committee, or council--Reimbursement of expenses.

3-8-4.1. Salary or per diem prohibited for service by state employee on board, commission, committee, or council--Reimbursement of expenses. No employee of the state including any institution thereof serving on a board, commission, committee, or council of the state may receive salary or per diem compensation for serving on such body. Allowable expense reimbursement shall be paid pursuant to § 4-7-10.4.

Source: SDCL, § 3-8-4 as added by SL 1976, ch 37, § 1.



§ 3-8-4.2 Compensation permitted for other state employment during off duty hours.

3-8-4.2. Compensation permitted for other state employment during off duty hours. Any state employee, with the approval of the department head, agency head, or head of the state institution involved, may use annual leave, weekends, legal holidays, and hours after normal working hours for performing compensable services to a state institution, department, office, or agency other than the institution, department, office, or agency which is the employee's primary employer. Compensation for such additional services performed during such times does not constitute dual compensation prohibited by § 3-8-4 or 3-8-4.1.

Source: SL 1976, ch 37, § 4; SL 2010, ch 19, § 78.



§ 3-8-4.3 Compensation permitted for other state employment during unpaid leave of absence.

3-8-4.3. Compensation permitted for other state employment during unpaid leave of absence. Any state employee who takes leave of absence without pay from his or her primary employment with the state may accept payment from the funds of other state institutions, departments, offices, or agencies for services rendered to such other institution, department, office, or agency. Compensation for additional services performed while on leave of absence without pay does not constitute dual compensation within the purview of § 3-8-4 or 3-8-4.1.

Source: SL 1976, ch 37, § 5; SL 2010, ch 19, § 79.



§ 3-8-5 Repealed.

3-8-5. Repealed by SL 1973, ch 23, § 30.



§ 3-8-5.1 to 3-8-5.4. Repealed.

3-8-5.1 to 3-8-5.4. Repealed by SL 1997, ch 23, §§ 2 to 5.



§ 3-8-6 Time of payment of compensation and expenses of state officers and employees.

3-8-6. Time of payment of compensation and expenses of state officers and employees. The compensation and expenses of all officers and employees, payable out of the state treasury, shall be paid at least once each calendar month, but no officer or employee may be paid in advance for any period of service. The Bureau of Finance and Management shall designate pay periods for all payroll systems utilizing funds from the state treasury.

Source: RC 1919, § 7057; SDC 1939, § 48.0601; SL 1972, ch 19; SL 1976, ch 51, § 1; SL 1985, ch 33, § 16; SL 2007, ch 21, § 1.



§ 3-8-6.1 Repealed.

3-8-6.1. Repealed by SL 1971, ch 28, § 2.



§ 3-8-6.2 Central payroll system administered by Bureau of Finance and Management--Rulesand regulations.

3-8-6.2. Central payroll system administered by Bureau of Finance and Management--Rules and regulations. The Bureau of Finance and Management, at the direction and under the control of the Governor, shall develop, maintain, and administer a central payroll system for the efficient compensation payment of officials and employees of the State of South Dakota. The commissioner of the Bureau of Finance and Management may, upon approval of the Governor, issue such rules and regulations as he deems necessary for carrying out of the provisions and intent of this section.

Source: SL 1976, ch 51, § 2; SL 1978, ch 27, § 1.



§ 3-8-6.3 Repealed.

3-8-6.3. Repealed by SL 2012, ch 24, § 1.



§ 3-8-7 Effective date of census in determining salaries.

3-8-7. Effective date of census in determining salaries. Every federal census shall become effective as the basis for salaries of public officers, on the first day of January following the publication thereof by the proper authorities.

Source: SL 1921, ch 342; SDC 1939, § 48.0602.



§ 3-8-8 Accrued compensation payable to spouse and children of deceased employee if estateexempt from creditors' claims.

3-8-8. Accrued compensation payable to spouse and children of deceased employee if estate exempt from creditors' claims. It shall be lawful for the disbursing officers of the state or any of its political subdivisions to pay, or cause to be paid, any lawful claim for salaries, wages, compensation, fees, and expenses due from the state or any of its political subdivisions to any deceased employee thereof, to the spouse or minor children of such employee. Provided, that such claim for salaries, wages, compensation, fees, or expenses has accrued within sixty days prior to the death of such deceased employee. The provisions of this section shall apply only in cases where such deceased employee died possessed of no property, real or personal, except such as is exempt from claims of the creditors of such deceased employee.

Source: SL 1953, ch 491, §§ 1, 2; SDC Supp 1960, § 55.2919 (1), (2).



§ 3-8-9 Information required for payment to spouse or children of deceased employee.

3-8-9. Information required for payment to spouse or children of deceased employee. The disbursing officers shall be authorized to issue and pay such claim by the issuance of a warrant upon presentation to, and filing with the disbursing officers of the state or any of its political subdivisions of a verified claim, executed by such surviving spouse or circuit court judge as hereafter provided together with a showing in respect to:

(1) The time and place of death of the deceased employee;

(2) The department or branch of service of the state, or any political subdivision where the deceased was employed;

(3) The total amount of property, real and personal, owned by the deceased employee at the time of his death;

(4) The amount of her claim and the date of accrual thereof;

(5) And such other information as the disbursing officer may require.
In case the deceased employee left no surviving spouse, the circuit court judge is designated as a person to execute and present the verified claim, required under this section, and to receive and pay over the proceeds for the benefit of the minor children if the same be exempt.

Source: SL 1953, ch 491, §§ 2, 5; SDC Supp 1960, § 55.2919 (2), (5).



§ 3-8-10 Probate proceedings not required for payment to spouse or children of deceasedemployee--Discharge of liability.

3-8-10. Probate proceedings not required for payment to spouse or children of deceased employee--Discharge of liability. No probate proceeding of any kind, nor the appointment of an administrator or agent shall be required and the presentation of a sworn statement by such spouse or circuit court judge shall be sufficient authority for the disbursing officer to pay or to cause to be paid such claims, and the payment of the same shall relieve and discharge the state, or any of its political subdivisions and all disbursing officers thereof, of any liability whatsoever in respect to such claim.

Source: SL 1953, ch 491, § 4; SDC Supp 1960, § 55.2919 (4).



§ 3-8-11 Cancellation and replacement of warrant payable to deceased employee.

3-8-11. Cancellation and replacement of warrant payable to deceased employee. In case a warrant has already issued, payable to such deceased employee, which has not been paid on account of the death of such employee, such disbursing officer shall be authorized to request the return of such warrant to his office by cancellation, and such disbursing officer shall be authorized to cancel the same and issue another warrant payable direct to the surviving spouse or circuit court judge for the benefit of the minor children.

Source: SL 1953, ch 491, § 3; SDC Supp 1960, § 55.2919 (3).



§ 3-8-12 Salary increase of full-time elected official who may vote on own salary delayed.

3-8-12. Salary increase of full-time elected official who may vote on own salary delayed. If the salary of any full-time elected official who may vote on his own salary is increased, the increase for that elected official may not commence until the expiration of the term for which such official was elected, or until two years after the passage of such increase, whichever is less.

Source: SL 1985, ch 22; SL 1986, ch 34.



§ 3-8-13 Longevity pay for state employees.

3-8-13. Longevity pay for state employees. Any state employee who is employed in a position that is eligible for longevity pay and has at least seven years of employment with the State of South Dakota is entitled to longevity compensation. The longevity compensation for years of employment seven to ten, inclusive, is one hundred dollars. The longevity compensation for years of employment eleven to fourteen, inclusive, is equal to ten dollars per year of employment until the fifteenth year of service at which time the longevity pay shall be equal to fifteen dollars per year of service. Longevity pay shall increase at five dollar increments thereafter for each additional five years of employment. The longevity compensation may not be affected by any other compensation and classification plan except that the longevity compensation shall be distributed in the same manner and form as prescribed in § 3-8-6. Longevity compensation is payable annually in one lump sum. Any employee due any portion of the employee's longevity payment upon retirement and meeting the definition of a participant as set out in subdivision 3-13A-2(8) shall have any such lump-sum payment transmitted to the fund pursuant to the provisions of § 3-13A-5. The commissioner of the Bureau of Human Resources shall promulgate rules pursuant to chapter 1-26 to determine the state employee position categories that are eligible for longevity pay, the criteria for payment for prior years of service, the date for payment, and the type of service that may be used to calculate longevity. The only employees of the Board of Regents eligible for longevity pay are those nonfaculty permanent full-time employees who are customarily employed for twenty hours or more a week at least six months a year.

Any agent, patrolman, or employee of the Division of Highway Patrol of the Department of Public Safety may elect to receive longevity pay under this section or under § 32-2-10, but may not receive longevity pay under both provisions at the same time.

Source: SL 1990, ch 32, § 1; SL 1991, ch 34; SL 1995, ch 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 21; SL 2004, ch 43, § 27; SL 2012, ch 23, § 94.



§ 3-8-14 Salary differences for certain National Guard and reserve members to be paid bystate.

3-8-14. Salary differences for certain National Guard and reserve members to be paid by state. Any employee of the State of South Dakota who, as a member of the South Dakota National Guard or any other reserve component of the armed forces of the United States, is ordered into Title 10 and Title 32 service, after January 1, 2002, other than for training purposes, shall receive the difference between the employee's state salary or wage rate at the time the employee was activated and the employee's military salary and allowances for the time the employee is engaged in such active federal service. The salary or wage difference shall be paid on at least a quarterly basis.

Source: SL 2004, ch 33, § 1.






Chapter 09 - Travel Expenses and Allowances

§ 3-9-1 Mileage rate for automobile allowances.

3-9-1. Mileage rate for automobile allowances. The State Board of Finance, on or before the first of July each year, shall prescribe a rate per mile which shall be paid to those operating privately owned automobiles and vehicles on state business. Any person using a privately owned automobile or motorcycle shall be reimbursed at the same rate per mile. However, if no state vehicle is equipped for the transportation of a person with special needs, a different rate per mile may be established. The rate may be changed during a fiscal year with the prior approval of the Legislative Interim Appropriations Committee. The state auditor shall issue warrants covering vehicle expenses at the rate specified by the State Board of Finance upon the sworn statement of the party using the vehicle.

Source: SL 1920 (SS), ch 85, § 2; SL 1925, ch 115; SL 1931, ch 241; SL 1933, ch 179; SDC 1939, § 55.2704; SL 1949, ch 219; SL 1955, ch 247; SL 1968, ch 203; SL 1974, ch 32, § 1; SL 2004, ch 34, § 1.



§ 3-9-2 Meals and lodging expense reimbursable--Per diem allowance--Actual costs.

3-9-2. Meals and lodging expense reimbursable--Per diem allowance--Actual costs. The State Board of Finance may fix the maximum amount which may be allowed per day or fraction of a day as reimbursement for expenses for meals and lodging necessarily incurred by state officers and employees in the performance of their duties as such while away from their places of residence or headquarters station, and change such maximum allowance from time to time as it may deem just and proper under existing conditions. The State Board of Finance may authorize reimbursement on a per diem basis, in lieu of the method described above or any other method provided by law, and fix the amount per day or fraction of a day which may be allowed, and may from time to time change such amount as it may deem just and proper under existing conditions. The chair of a commission or council created by chapters 38-10, 38-27, 38-29, and 38-32 may authorize an employee to be reimbursed for actual costs of lodging and meals, excluding alcoholic beverage as defined in subdivision 35-1-1(1) if:

(1) The lodging and meals are in furtherance of the state's interests, concerns, and activities;

(2) The activities for which the lodging and meals are required fall within the scope of the commission's or council's responsibilities; and

(3) The employee is performing official duties related to trade servicing or promotional activities.

The authorization shall be made on a form prescribed by the Governor and supported by receipts and shall accompany the claim filed pursuant to § 3-9-8. The provisions of this section and the amounts fixed by the State Board of Finance shall prevail notwithstanding the provisions of other statutes, such as provision that a state officer or employee shall be paid or reimbursed for his actual and necessary traveling expenses.

Source: SL 1949, ch 258, §§ 1 to 3; SDC Supp 1960, § 55.2001-1; SL 1999, ch 13, § 1.



§ 3-9-3 Trip insurance on flights.

3-9-3. Trip insurance on flights. Any division of state government may participate in the cost of insurance for any full- or part-time employee when they are performing duties while using aircraft as a means of travel.

Source: SL 1957, ch 318; SDC Supp 1960, § 55.2705.



§ 3-9-4 Consent of responsible officer or department required for out-of-state travel.

3-9-4. Consent of responsible officer or department required for out-of-state travel. No state officer or employee shall incur any expense payable out of any appropriated funds or other agency funds for travel or other personal expense, including meals, lodging, transportation, or other miscellaneous expenses, except on official state business. Whenever any state officer or state employee, other than the Governor, has official business requiring travel outside the boundaries of this state, the provisions of §§ 3-9-5 to 3-9-6, inclusive, shall be adhered to.

Source: SL 1913, ch 330; RC 1919, § 7059; SDC 1939, § 48.0604; SL 1961, ch 259; SL 1964, ch 150; SL 1968, ch 194.



§ 3-9-5 Authorization of out-of-state travel by members and officers of Legislature.

3-9-5. Authorization of out-of-state travel by members and officers of Legislature. Members of the Legislature, and officers of the Legislature who are not members may incur traveling and personal expenditures outside the boundaries of this state by and with the consent of the speaker of the House of Representatives and the president pro tempore of the Senate when the Legislature is in session, and, when the Legislature is not in session, by and with the written consent of the Executive Board of the State Legislative Research Council.

Source: SDC 1939, § 48.0604 (1) as added by SL 1964, ch 150; SL 1968, ch 194.



§ 3-9-5.1 Authorization of out-of-state travel by officers and employees of Department ofLegislative Audit and Legislative Research Council.

3-9-5.1. Authorization of out-of-state travel by officers and employees of Department of Legislative Audit and Legislative Research Council. Officers and employees of the Department of Legislative Audit and the State Legislative Research Council may incur traveling and personal expenditures outside the boundaries of this state by and with the written consent of the chairman of the Executive Board of the State Legislative Research Council.

Source: SDC 1939, § 48.0604 (2) as enacted by SL 1968, ch 194.



§ 3-9-5.2 Authorization of out-of-state travel by employees delegated by Board of Regents.

3-9-5.2. Authorization of out-of-state travel by employees delegated by Board of Regents. The Board of Regents, under policy and procedures developed for such purpose, shall delegate to its executive director and to the head of each institution or other responsible officer, the authority to grant written consent to employees of each institution to incur traveling and personal expenditures for travel outside the boundaries of this state.

Source: SDC 1939, § 48.0604 (2) as added by SL 1964, ch 150; SDCL, § 3-9-6; SDC 1939, § 48.0604 (3) as enacted by SL 1968, ch 194; SL 1970, ch 23, § 1; SL 1985, ch 23.



§ 3-9-6 Delegation to responsible officers of power to authorize out-of-state travel--Federalregulations applicable.

3-9-6. Delegation to responsible officers of power to authorize out-of-state travel--Federal regulations applicable. The Governor may delegate to each responsible officer of any other department, agency, or institution authority to grant written consent for official travel outside this state. The Governor, in his discretion, may establish such general guidelines for travel outside the state as he deems appropriate. For each outside-the-state expenditure there shall be a record signed by the appropriate responsible officer authorizing the same. State agencies are permitted to follow federal regulations for payment of travel and other allowances to state employees, dependents of state employees, or to foreign nationals where the travel and other allowances are funded entirely by federal or private grants in support of international programs.

Source: SDC 1939, § 48.0604 (4) as enacted by SL 1968, ch 194; SL 1979, ch 24.



§ 3-9-7 Expenses for political meetings not reimbursable--Rules for receipt of expenses forattending fairs and other public meetings.

3-9-7. Expenses for political meetings not reimbursable--Rules for receipt of expenses for attending fairs and other public meetings. No state officer or employee who attends a political meeting, the state fair, the inaugural, or other public meeting of like character, shall be entitled to be reimbursed from state funds for travel expenses to such meetings unless the officer's or employee's duties necessarily require that he be present at the meeting.

The Board of Finance shall promulgate rules pursuant to chapter 1-26 to specify the eligibility of state officers and employees to attend the meetings referred to in this section, except that no state officer or employee shall be paid travel for attendance at any political meeting.

Source: SL 1913, ch 358; RC 1919, § 5351; SDC 1939, § 55.1303; SL 1976, ch 38, §§ 1, 2.



§ 3-9-8 Accounting for reimbursable expenses--When receipts required.

3-9-8. Accounting for reimbursable expenses--When receipts required. No warrant shall be issued by the state auditor for the payment of any expense or expenses paid out by any department officer or employee of the state, until such department officer or employee shall have presented to the state auditor an itemized statement and account of such expenses duly verified under oath as to the authenticity of such expenses. Such claims shall be filed in the Office of the State Auditor, together with receipt or receipts from the person or persons to whom such payments shall have been made; provided, however, that receipts shall be required only upon a rule passed by the state auditor pursuant to chapter 1-26.

Source: SL 1899, ch 135, § 1; RPolC 1903, § 76; SL 1909, ch 189; SL 1917, ch 281, § 55; SL 1917, ch 366; RC 1919, § 5345; SDC 1939, § 55.1302; SL 1951, ch 263; SL 1970, ch 24; SL 1975, ch 10, § 2.



§ 3-9-9 Household moving allowance--Persons entitled.

3-9-9. Household moving allowance--Persons entitled. The provisions of any other statutes notwithstanding, all full-time officers and employees, except elected constitutional officers of the State of South Dakota may receive a household moving allowance as provided by this section.

If a full-time officer or employee has been continuously employed by the state for a period of not less than six months and is ordered by the department, institution, board, commission, or other state agency to move from a headquarter duty station in South Dakota to another headquarter duty station in South Dakota, and if such transfer is made at the request and for the benefit of the State of South Dakota, the officer or employee shall be reimbursed for household moving expenses incurred, as approved by the Board of Finance.

Source: SL 1963, ch 292; SL 1968, ch 195, § 1; SL 1972, ch 20; SL 1976, ch 35; SL 1979, ch 25; SL 1981, ch 21; SL 1984, ch 30, § 83.



§ 3-9-10 Voucher and supporting document for household moving allowance.

3-9-10. Voucher and supporting document for household moving allowance. Each officer or employee entitled to reimbursement under § 3-9-9 shall submit a claim voucher supported with evidence of actual household moving expenses and a copy of the official action of the department, institution, board, commission, or other state agency authorizing the move and showing a justifiable need for such moving.

Source: SL 1963, ch 292.



§ 3-9-11 Promulgation of rules regarding travel and moving expenses--Prior approvalrequired.

3-9-11. Promulgation of rules regarding travel and moving expenses--Prior approval required. The State Board of Finance shall promulgate rules pursuant to chapter 1-26 necessary to implement the provisions of §§ 3-9-9, 3-9-10, and 3-9-12. The State Board of Finance shall require that a request for a moving allowance, including reimbursement of travel expenses, be submitted to the board for approval or disapproval before a moving allowance is authorized. The board shall designate what classification of officers and employees may or may not be authorized for the moving allowance.

Source: SL 1963, ch 292; SL 1975, ch 36; SL 2012, ch 25, § 1.



§ 3-9-12 State policy on reimbursement of travel and moving expenses in recruitment ofprofessional staff--Maximum reimbursement.

3-9-12. State policy on reimbursement of travel and moving expenses in recruitment of professional staff--Maximum reimbursement. For the purpose of assisting in the recruitment of professional staff, it is the policy of the State of South Dakota that such persons may be reimbursed for travel and moving expenses. The travel expenses may include the expenses of the person being recruited and the immediate family who are members of the household. The moving expense may include household goods only to the assigned headquarter duty station in South Dakota from the individual's residence in the same manner and amount as established in § 3-9-9 for transfer of state employees. However, in no event may the reimbursement be in excess of one month's salary.

Source: SL 1963, ch 292 as added by SL 1968, ch 195, § 2; SL 1977, ch 27; SL 2012, ch 25, § 2.



§ 3-9-13 Travel advances authorized.

3-9-13. Travel advances authorized. All budget units of the state are authorized to advance moneys to their officers and employees for authorized travel expenses.

Source: SL 1974, ch 45, § 1.



§ 3-9-14 Advances from appropriated funds--Limitation.

3-9-14. Advances from appropriated funds--Limitation. Such advances shall be made from appropriated funds of the budget units in the manner provided for under the rules and regulations promulgated pursuant to § 3-9-18. No advance shall exceed an amount set forth and under the conditions specified in the rules and regulations promulgated pursuant to § 3-9-18.

Source: SL 1974, ch 45, § 2; SL 1975, ch 37, § 1.



§ 3-9-15 Itemized statement of expenses--Repayment of excess--Crediting of repayments.

3-9-15. Itemized statement of expenses--Repayment of excess--Crediting of repayments. Each person receiving a travel advance shall submit an itemized statement meeting the requirements of §§ 3-9-8, 4-9-4, and the rules promulgated pursuant to § 3-9-18. If the advance exceeds the actual expenses, the difference shall be repaid as set forth and under the conditions specified in the rules and regulations promulgated pursuant to § 3-9-18. All amounts repaid pursuant to this section shall be credited back to the budget units' appropriated funds. However, general fund advances, or any portion thereof, which transcend a fiscal year revert to the general fund and become an obligation of the following fiscal year's appropriations.

Source: SL 1974, ch 45, § 3; SL 1975, ch 37, § 2; SL 1984, ch 30, § 81.



§ 3-9-16 Immediate accounting on termination of state employment.

3-9-16. Immediate accounting on termination of state employment. If a person's position with the state is terminated the repayment or statement required by § 3-9-15 shall become due immediately.

Source: SL 1974, ch 45, § 4.



§ 3-9-17 Withholding from payments to employee not accounting for travel advance.

3-9-17. Withholding from payments to employee not accounting for travel advance. The state auditor or the business manager of a state institution not on central payroll is authorized to withhold an amount not to exceed the total amount of travel expense advanced from any moneys due a person who fails to comply with § 3-9-15 or § 3-9-16.

Source: SL 1974, ch 45, § 5; SL 1975, ch 37, § 3.



§ 3-9-18 Rules governing travel advances.

3-9-18. Rules governing travel advances. The commissioner of the Bureau of Finance and Management is authorized to pass rules in compliance with chapter 1-26 to effectuate §§ 3-9-13 to 3-9-17, inclusive.

Source: SL 1974, ch 45, § 6.



§ 3-9-19 Bank cards for employees--Annual fees--Rules.

3-9-19. Bank cards for employees--Annual fees--Rules. Any budget unit of the state may recommend that an employee be issued a bank card. If the employee is issued a bank card by an issuing authority, the budget unit recommending the issuance shall be responsible for any annual fee for the bank card. No bank card may be issued unless the issuing authority has contracted with the state to minimize any state liability for nonpayment of charges on such bank cards. The Bureau of Finance and Management shall promulgate rules, pursuant to chapter 1-26, for recommendation for issuance, use and termination of bank cards.

Source: SL 1990, ch 33.






Chapter 10 - Voluntary Salary Deductions

§ 3-10-1 Savings bond purchase programs authorized by public employers.

3-10-1. Savings bond purchase programs authorized by public employers. The governing bodies of counties, municipalities, political subdivisions, public districts, and other public agencies or subdivisions of the State of South Dakota are hereby authorized to provide for the purchase of United States savings bonds or similar United States obligations by salary or wage deductions for those officers and employees who make written requests for such deductions and such purchases.

Source: SL 1943, ch 172, § 1; SDC Supp 1960, § 48.0609; SL 1992, ch 60, § 2.



§ 3-10-2 Salary deduction authorized by signature of married person or minor.

3-10-2. Salary deduction authorized by signature of married person or minor. If a request for a salary or wage deduction is made by an officer or employee who is a married person his signature is a sufficient authorization and if the request is made by a minor the signature of the minor is a sufficient authorization for the making of a deduction pursuant to provisions of § 3-10-1.

Source: SL 1943, ch 172, § 2; SDC Supp 1960, § 48.0609.



§ 3-10-3 Accounting for funds deducted from salaries--Trust funds--Wage assignmentrestrictions not applicable.

3-10-3. Accounting for funds deducted from salaries--Trust funds--Wage assignment restrictions not applicable. All auditors, treasurers, and other disbursing officers are authorized to recognize and act upon such requests for salary or wage deductions and to establish special accounts for each such officer or employee so that sufficient funds may be accumulated to the credit of such officer or employee for the purchase of United States savings bonds or similar United States obligations. All funds so accumulated are trust funds. No provision of law prohibiting, restricting, or limiting the assignment or order for wages or salaries shall be deemed in any way to prohibit, restrict or limit the powers conferred in §§ 3-10-1 to 3-10-3, inclusive.

Source: SL 1943, ch 172, §§ 1, 2; SDC Supp 1960, § 48.0609.



§ 3-10-4 Participation in tax-sheltered annuities authorized--Salary deductions.

3-10-4. Participation in tax-sheltered annuities authorized--Salary deductions. The state and its political subdivisions and their employees may participate in tax-sheltered annuities or accounts, or both. The employees may authorize their employer to withhold a designated amount from their salary for a retirement annuity or accounts, or both, purchased for their benefit.

Source: SL 1963, ch 329; SL 1989, ch 35.



§ 3-10-5 Withholding from salary and purchase of annuity--Periodic payments.

3-10-5. Withholding from salary and purchase of annuity--Periodic payments. When so authorized by an employee, it shall be the duty of the employer to withhold the amount designated from the salary of the employee and to purchase a retirement annuity from a company or organization licensed to do business in the State of South Dakota, for such employee and to make the periodic payments on such retirement annuity according to the terms of the annuity contract.

Source: SL 1963, ch 329.



§ 3-10-6 Purchase of life insurance to guarantee retirement annuities.

3-10-6. Purchase of life insurance to guarantee retirement annuities. The state and its political subdivisions, and the employees thereof, are authorized to purchase individual life insurance contracts to guarantee such retirement annuity and the employer is hereby authorized to withhold payment from the salary of employees to cover the cost of such purchases as provided in Internal Revenue Service regulations which permit the purchase of tax-sheltered annuities and retirement income contracts.

Source: SL 1966, ch 168.



§ 3-10-7 Transfer of previously owned annuity to payment by public employer.

3-10-7. Transfer of previously owned annuity to payment by public employer. When a public employee has a tax-sheltered annuity prior to employment by the state or a political subdivision of the state, such employee shall have the privilege of transferring the periodic payments on such an annuity to the current employer.

Source: SL 1963, ch 329.



§ 3-10-8 Payroll deductions authorized by officer or employee--Adoption of rules.

3-10-8. Payroll deductions authorized by officer or employee--Adoption of rules. The state, subject to the approval of the Bureau of Finance and Management, and Board of Regents, and, municipal corporations and other political subdivisions, subject to the approval of their governing boards, may authorize payroll deductions and withholding from wages of their officers and employees if authorized in writing or by means of electronic signature by the officer or employee. The Bureau of Finance and Management shall specify by rules, promulgated pursuant to chapter 1-26, the types of voluntary payroll deductions approved for state employees and the procedures for obtaining and revoking approval and may adopt other reasonable rules necessary to implement this section.

Source: SL 1970, ch 28; SDCL Supp, § 3-8-6.1; SL 1971, ch 28, § 1; SL 1985, ch 33, § 9; SL 1989, ch 36; SL 2002, ch 21, § 1.






Chapter 11 - Social Security Coverage

§ 3-11-1 Legislative policy.

3-11-1. Legislative policy. In order to extend to the officers and employees of the State of South Dakota and its political subdivisions and to the dependents and survivors of such officers and employees the basic protection accorded to others by the federal old age and survivors insurance system embodied in Title II of the federal Social Security Act, as amended, it is hereby declared to be the policy of the Legislature, subject to the limitations of this chapter, that steps be taken to provide such protection to the officers and employees of the State of South Dakota and its political subdivisions on as broad a basis as is permitted under Title II of the federal Social Security Act, as amended.

Source: SL 1951, ch 100, § 2; SDC Supp 1960, § 17.1201.



§ 3-11-2 Definition of terms.

3-11-2. Definition of terms. Terms used in this chapter mean:

(1) "Coverage group" has the meaning given that term by the provisions of section 218 of Title II of the Social Security Act, as amended, and applicable federal regulations adopted pursuant thereto;

(2) "Administrator," the administrator of the State Social Security and the Internal Revenue Service Division;

(3) "Division," the State Social Security and the Internal Revenue Service Division in the State Auditor's Office;

(4) "Employee" includes officers of the state, and any political subdivision thereof, including officers and employees of any association organized under and pursuant to the provisions of chapter 9-17;

(5) "Employment," any service performed by an employee of the state, or any political subdivision thereof, for such employer, except:

(a) Service which in the absence of an agreement entered into under this chapter would constitute "employment" as defined in the federal Social Security Act; or

(b) Service which under the federal Social Security Act may not be included in an agreement between the state and the secretary of health, education, and welfare entered into under this chapter;

(6) "Federal Insurance Contributions Act," chapter 21 of subtitle C of the federal Internal Revenue Code as such act has been amended;

(7) "Political subdivision," a subdivision of the state to which has been delegated certain powers of local government, but only if the employees of such subdivision are not by virtue of their relation to such subdivision, employees of the state or another subdivision. The term includes special districts or authorities created by the Legislature, and qualifying governmental instrumentalities;

(8) "Qualifying," any and all coverage groups permitted by the federal Social Security Act when an agreement or any modification thereof is entered into between the State of South Dakota and the secretary of health and human services;

(9) "Secretary of health and human services" includes the former federal security administrator, and it includes any individual to whom either the secretary or the administrator has delegated any of his functions under the federal Social Security Act with respect to coverage under such act of employees of states and their political subdivisions;

(10) "Social Security Act," the act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "Social Security Act," (including regulations and requirements issued pursuant thereto), as such act has been amended;

(11) "Wages" and "salaries," all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act.
Source: SL 1951, ch 100, § 3; SL 1953, ch 82, § 1; SL 1955, ch 63, § 1; SL 1955, ch 64; SL 1957, ch 89; SDC Supp 1960, § 17.1202; SL 1980, ch 30, § 1; SL 2006, ch 16, § 1.



§ 3-11-3 Division in state auditor's office.

3-11-3. Division in state auditor's office. There is hereby created a State Social Security and the Internal Revenue Service Division in the office and under the direction of the state auditor.

Source: SL 1951, ch 100, § 12; SL 1953, ch 86; SDC Supp 1960, § 17.1211 (1); SL 1980, ch 30, § 2.



§ 3-11-4 Administrator and employees of the division.

3-11-4. Administrator and employees of the division. The state auditor shall appoint an administrator and other such employees as may be necessary and fix their bonds, salaries, and compensation. The administrator shall:

(1) Serve as a liaison between the Social Security Administration and the Internal Revenue Service and all state and local government employers in the state;

(2) Administer and maintain the Section 218 Agreement that governs voluntary social security and medicare coverage by state and local government employers in the state;

(3) Prepare Section 218 modifications to include additional coverage groups, correct errors in other modifications, identify additional political subdivisions that join a covered retirement system, and obtain medicare coverage for public employees whose employment relationship with a public employer has been continuous since March 31, 1986;

(4) Provide the Social Security Administration with notice and evidence of the legal dissolution of covered state or political subdivision entities;

(5) Conduct referenda for social security and medicare coverage for services performed by employees in positions under a public retirement system;

(6) Resolve coverage and taxation questions associated with Section 218 Agreements and modifications with the Social Security Administration and the Internal Revenue Service;

(7) Advise public employers on social security, medicare, and other tax withholding matters;

(8) Provide information to state and local public employers as appropriate and in accordance with the state's enabling legislation, policies, procedures and standards;

(9) Provide advice on Section 218 optional exclusions applicable to either the state or individual modifications, or both, and advice on state and local laws, rules, regulations and compliance concerns;

(10) Maintain physical custody of the state's Section 218 Agreement, modifications, dissolutions and intrastate agreements; and

(11) Deposit and report social security tax and federal income tax to the Internal Revenue Service.
Source: SL 1951, ch 100, § 12; SDC Supp 1960, § 17.1211 (2); SL 1980, ch 30, § 3; SL 2006, ch 16, § 3.



§ 3-11-4.1 Payroll deductions authorized--Failure to deduct not release--Adjustment or refundwithout interest.

3-11-4.1. Payroll deductions authorized--Failure to deduct not release--Adjustment or refund without interest. The employee's tax imposed by this chapter may be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee or employer from liability for such contribution. If more or less than the correct amount of the contribution is paid or deducted with respect to any wages, proper adjustment, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the administrator shall prescribe.

Source: SL 1980, ch 30, § 11; SL 2006, ch 16, § 2.



§ 3-11-5 State and subdivision employees covered by federal act--Subdivisions later broughtin.

3-11-5. State and subdivision employees covered by federal act--Subdivisions later brought in. The State of South Dakota and all its political subdivisions may come under and within the provisions of Title II of the federal Social Security Act, as amended, and all qualifying employees and officers of the State of South Dakota and its political subdivisions, shall thereupon be insured under the provisions of said act in the same manner as are all other employees under the federal old age and survivors insurance system. Any subdivision, for any reason not covered, may be brought under this act as soon as practical and as permitted by the laws of this state and the United States. The decision of the administrator as to whether or not a political subdivision may be brought under the act shall be final, except as the Legislature may direct otherwise.

Source: SL 1951, ch 100, § 4; SL 1953, ch 83, § 1; SDC Supp 1960, § 17.1203; SL 2006, ch 16, § 2.



§ 3-11-6 Federal agreement authorized--Scope of agreement--Modification.

3-11-6. Federal agreement authorized--Scope of agreement--Modification. The administrator, with the approval of the Governor, is hereby authorized to enter into, on behalf of the state, an agreement with the secretary of Health and Human Services, consistent with the terms and provisions of this chapter, for the purpose of extending the benefits of the federal old age and survivors insurance system to employees and officials of the state and political subdivisions thereof. The agreement may contain such provisions relating to coverage, benefits, contributions, modification and termination, administration, and other appropriate provisions as the administrator and the secretary of Health and Human Services shall agree upon.

Source: SL 1951, ch 100, § 5; SDC Supp 1960, § 17.1204; SL 2006, ch 16, § 2.



§ 3-11-7 Payment of employer's share for state employees--Payroll deductions of stateemployee's share--Disbursement.

3-11-7. Payment of employer's share for state employees--Payroll deductions of state employee's share--Disbursement. The state auditor shall issue warrants upon the funds in the state treasury, hereinafter appropriated, for such amount as may be required to pay the employer's tax upon wages and salaries of all state employees and shall deduct from the wages and salaries of all state employees covered by this chapter, the amount required to pay the employee's tax under the federal old age and survivors insurance system. Such moneys shall be disbursed upon warrants issued by the state auditor pursuant to sworn vouchers executed by the administrator of the State Social Security and the Internal Revenue Service Division.

Source: SL 1951, ch 100, § 6; SDC Supp 1960, § 17.1205; SL 1980, ch 30, § 4; SL 2006, ch 16, § 2.



§ 3-11-8 Funds acceptable for reimbursement to state of employer contributions.

3-11-8. Funds acceptable for reimbursement to state of employer contributions. The State of South Dakota may receive into its general fund any moneys tendered or available from any source whatever for the purpose of reimbursing the State of South Dakota for the employer contributions made by the state pursuant to the provisions of this chapter.

Source: SL 1953, ch 81; SDC Supp 1960, § 17.1215.



§ 3-11-9 Fee-generating state agencies to pay employer contributions--Report.

3-11-9. Fee-generating state agencies to pay employer contributions--Report. Any and all state agencies, regulatory boards, and commissions whose administrative costs are paid by fees derived by activities of such boards, commissions, or agencies, as authorized by state law to carry on such activities, shall at a time and manner as the administrator may require report to the administrator the wages paid their employees and shall remit to the administrator a sum of money which equals the contributions due with such report.

Source: SL 1959, ch 305; SDC Supp 1960, § 17.1216; SL 1980, ch 30, § 5; SL 2006, ch 16, § 2.



§ 3-11-10 , 3-11-11. Repealed.

3-11-10, 3-11-11. Repealed by SL 1980, ch 30, §§ 6, 7.



§ 3-11-12 State institutions with income-producing auxiliary activities to pay employercontributions--Report.

3-11-12. State institutions with income-producing auxiliary activities to pay employer contributions--Report. Each state institution which has bookstores, cafeterias, and other auxiliary activities, shall at a time and manner as the administrator may require, report to the administrator, the amount of contributions due upon the wages paid to employees of such bookstores, cafeterias, and auxiliary activities for old age and survivors insurance, and shall remit to the administrator, a sum of money which equals such amount with the report.

Source: SL 1959, ch 306; SDC Supp 1960, § 17.1217; SL 1980, ch 30, § 8; SL 2006, ch 16, § 2.



§ 3-11-13 Political subdivisions to pay employer contributions.

3-11-13. Political subdivisions to pay employer contributions. Every political subdivision included in the agreement pursuant to the provisions of this chapter shall be liable for the contributions required of an employer under the provisions of section 3111 of the Internal Revenue Code.

Source: SL 1951, ch 100, § 11; SDC Supp 1960, § 17.1210 (1).



§ 3-11-14 Counties to budget for employer contributions.

3-11-14. Counties to budget for employer contributions. All counties in this state and the officers thereof shall provide sufficient funds to comply with this chapter either in their annual budget or by supplemental budget as provided by law.

Source: SL 1951, ch 100, § 8; SDC Supp 1960, § 17.1207; SL 1963, ch 127, § 2; SL 1985, ch 15, § 16.



§ 3-11-15 County auditors to certify school districts annually.

3-11-15. County auditors to certify school districts annually. County auditors shall certify to the administrator all school districts subject to the federal old age and survivors insurance system tax as of the first day of September of each year and shall submit such certification to the administrator on or before the fifteenth day of September of the same year.

Source: SDC Supp 1960, § 17.1207 as added by SL 1963, ch 127, § 2; SL 1971, ch 19, § 1; SL 1980, ch 30, § 9; SL 2006, ch 16, § 2.



§ 3-11-16 Payment of subdivision contributions authorized--Payroll deductions.

3-11-16. Payment of subdivision contributions authorized--Payroll deductions. The auditor, clerk, or other proper officer of all qualifying political subdivisions shall issue warrants upon the funds in their respective treasuries, not otherwise appropriated, for such amount as may be required to pay the employer's tax upon the wages and salaries of its employees, and may deduct from the wages and salaries of its employees the amount required to pay the employee's tax under the federal old age and survivors insurance system and to pay the same to the division.

Source: SL 1951, ch 100, § 7; SDC Supp 1960, § 17.1206 (1); SL 1980, ch 30, § 10.



§ 3-11-17 Reports required of political subdivisions.

3-11-17. Reports required of political subdivisions. The political subdivision shall make such reports, in such form and containing such information as the administrator may from time to time require and comply with such provisions as the administrator or the secretary of Health and Human Services may from time to time find necessary.

Source: SL 1951, ch 100, § 7; SDC Supp 1960, § 17.1206 (3); SL 2006, ch 16, § 2.



§ 3-11-18 Municipalities to include funds in annual appropriation ordinances--Specialappropriation when omitted.

3-11-18. Municipalities to include funds in annual appropriation ordinances--Special appropriation when omitted. All municipalities of this state and the governing bodies thereof are hereby authorized and directed to provide sufficient funds to comply with the provisions hereof in the annual appropriation ordinance of such municipality, provided that if any municipality shall fail to provide for such funds in any annual appropriation ordinance, then each said municipality and the officers thereof are hereby authorized and directed to provide sufficient funds to comply with the provisions of this chapter by a special appropriation ordinance and may transfer for that purpose any surplus or other funds which will not be needed for other purposes before the next succeeding annual appropriations ordinance.

Source: SL 1951, ch 100, § 9; SL 1953, ch 85; SDC Supp 1960, § 17.1208.



§ 3-11-19 Omitted.

3-11-19. Omitted.



§ 3-11-20 Special appropriations by political subdivisions.

3-11-20. Special appropriations by political subdivisions. To carry out the provisions of this chapter any political subdivision affected by this chapter shall, after the application is made and approved and becomes effective, provide for additional funds to carry out the purposes of § 3-11-18 by special appropriation, and said political subdivision may transfer, for that purpose, any surplus or other funds which will not be needed for other purposes before the next succeeding annual appropriation.

Source: SL 1953, ch 85; SDC Supp 1960, § 17.1208; SL 1980, ch 30, § 12.



§ 3-11-21 Recovery of delinquent payments from subdivisions with interest and penalty.

3-11-21. Recovery of delinquent payments from subdivisions with interest and penalty. Delinquent payments with interest and penalty may be recovered by action in a court of competent jurisdiction against the political subdivision liable therefor or may, at the request of the administrator, be deducted from any other moneys payable to such political subdivision by any department or agency of the state. The interest rate shall be at a rate established by the administrator but shall not exceed the interest rate charged by the federal Social Security Administration for delinquent payment of contributions. For failure to make timely reporting of employee wages and payment of contributions, a delinquent political subdivision shall be assessed a late filing penalty in an amount as the administrator by rule may establish.

Source: SL 1951, ch 100, § 11; SDC Supp 1960, § 17.1210 (2); SL 1972, ch 21, § 1; SL 1980, ch 30, § 13; SL 2006, ch 16, § 2.



§ 3-11-22 County auditor may collect delinquent contributions from subdivisions--Travel costs.

3-11-22. County auditor may collect delinquent contributions from subdivisions--Travel costs. The county auditor may be deputized by the administrator to collect delinquent social security employment taxes and reports and his cost of travel accruing while on official business as a deputy of the administrator shall be reimbursed by his county which shall reclaim such travel costs from the delinquent political subdivision. Reimbursement for the county may be obtained by formal direction of the board of county commissioners to the county treasurer to transfer any funds which the county has in its possession, belonging to such political subdivisions, to the county general fund.

Source: SDC Supp 1960, § 17.1207 as added by SL 1963, ch 127, § 2; SL 1971, ch 19, § 2; SL 1980, ch 30, § 14; SL 2006, ch 16, § 2.



§ 3-11-23 Special revenue fund for premiums and interest on delinquent contributions.

3-11-23. Special revenue fund for premiums and interest on delinquent contributions. The old age and survivors insurance indemnity and interest fund shall not revert but shall continue as a special revenue fund for the purpose of paying premiums and interest due the federal government on delinquent old age and survivors insurance employment taxes and reports of the state and its political subdivisions.

All interest collections on delinquent accounts shall be credited to this fund, and all payments are to be made on vouchers signed by the administrator of the State Social Security and the Internal Revenue Service Division of the State Auditor's Office and approved by the state auditor.

Source: SL 1953, ch 383, § 1; SDC Supp 1960, § 17.1211-1; SL 1963, ch 127, § 3; SL 2006, ch 16, § 2.



§ 3-11-24 Rules and regulations--Required coverage.

3-11-24. Rules and regulations--Required coverage. The administrator shall promulgate rules, pursuant to chapter 1-26, for the administration of this chapter and in conformity with section 218 of Title II of the federal Social Security Act and federal regulations adopted pursuant thereto. Such rules shall include procedures to determine the extent of coverage within separate coverage groups and prescribing the manner and method of filing reports and paying contributions required under the agreement.

Source: SL 1951, ch 100, §§ 7, 12; SL 1953, ch 84; SDC Supp 1960, §§ 17.1206 (2), 17.1211 (3); SL 1963, ch 127, § 1; SL 2006, ch 16, § 4.



§ 3-11-25 Interstate instrumentalities authorized to enter and implement own agreements.

3-11-25. Interstate instrumentalities authorized to enter and implement own agreements. Any instrumentality jointly created by this state and any other state or states is hereby authorized upon the granting of like authority by such other state or states:

(1) To enter into an agreement with the secretary of Health and Human Services whereby the benefits of the federal old age and survivors insurance system shall be extended to employees of such instrumentality,

(2) To require its employees to pay (and for that purpose to deduct from their wages or salaries) the necessary contributions,

(3) To make payments to the secretary of the treasury in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreements.

Such agreement shall, to the extent practicable, be consistent with the proper terms and provisions of this chapter.

Source: SL 1951, ch 100, § 10; SDC Supp 1960, § 17.1209.



§ 3-11-26 Severability of provisions.

3-11-26. Severability of provisions. If any provision of this chapter, or the application thereof to any person or circumstance is held invalid, the remainder of the chapter and the application of such provision to other persons or circumstance shall not be affected thereby.

Source: SL 1951, ch 100, § 13; SDC Supp 1960, § 17.1212.






Chapter 12 - South Dakota Retirement System

§ 3-12-1 Repealed.

3-12-1. Repealed by SL 1974, ch 35, § 80.



§ 3-12-2 to 3-12-45. Repealed.

3-12-2 to 3-12-45. Repealed by SL 1974, ch 35, § 80.



§ 3-12-46 Previous retirement systems consolidated--Purpose.

3-12-46. Previous retirement systems consolidated--Purpose. The Supreme and Circuit Court Judicial Retirement System, district county court and municipal court judges retirement program, South Dakota Teachers Retirement System, South Dakota Municipal Retirement System, South Dakota Law Enforcement Retirement System, and South Dakota Public Employees Retirement System are hereby continued as a consolidated system known as the South Dakota Retirement System to provide an orderly means of continuing benefits of those already retired and those eligible to retire from the respective systems.

Source: SL 1967, ch 303, § 1; SDCL, § 3-12-3; SL 1968, ch 216, § 1; SL 1974, ch 35, § 1; SL 1976, ch 39, § 4.



§ 3-12-47 Definition of terms.

3-12-47. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) Repealed by SL 2000, ch 24, § 1.

(2) "Accumulated contributions," the sum of:

(a) All contributions by a member, including member contributions made by an employer on or after July 1, 1984, pursuant to § 3-12-71;

(b) Seventy-five percent of employer contributions if the member has less than three years contributory service or noncontributory service as delineated in subsections (b), (e), (g), and (h) of subdivision 3-12-47(24) and the contributory service concluded prior to July 1, 2010, or fifty percent of employer contributions if the contributory service concluded on or after July 1, 2010, or one hundred percent of employer contributions if the member has three years or more contributory service or noncontributory service as delineated in subsections (b), (e), (g), and (h) of subdivision 3-12-47(24) and the contributory service concluded prior to July 1, 2010, or eighty-five percent of employer contributions if the contributory service concluded on or after July 1, 2010; and

(c) Member redeposits pursuant to § 3-12-80 and member credited service purchases pursuant to §§ 3-12-83, 3-12-84, and 3-12-84.2;

all together with the effective rate of interest credited thereon.

If credited service is purchased pursuant to § 3-12-83, 3-12-84, or 3-12-84.2, only the amount of the purchase shall be included as accumulated contributions for the purposes of a refund under this chapter;

(2A) "Actuarial accrued liability," the present value of all benefits less the present value of future normal cost contributions;

(3) "Actuarial equivalent," a benefit of equal value, including a three percent annual improvement, when discounted at a seven percent rate of interest and the 1971 group annuity mortality table, projected by Scale D to 1975, using a unisex rate that is fifty percent male and fifty percent female for employees and beneficiaries. However, for purposes of § 3-12-69.5, the 1971 group annuity mortality table, projected by Scale D to 1975 according to the sex of the payee, shall be used;

(4) "Actuarial requirement," the normal cost and the interest on and amortization of the unfunded actuarial accrued liability accumulated to date over a thirty year period, all expressed in terms of a percentage of covered payroll;

(5) "Actuarial experience analysis," a periodic report which reviews basic experience data and furnishes actuarial analysis which substantiates the assumptions adopted for the purpose of making an actuarial valuation of the system;

(6) "Actuarial valuation," a projection of the present value of all benefits and the current funded status of the system, based upon stated assumptions as to rates of interest, mortality, disability, salary progressions, withdrawal, and retirement as established by a periodic actuarial experience analysis which takes into account census data of all active members, vested terminated members and retired members and their beneficiaries under the system;

(6A) "Actuarial value of assets," the total assets of the system, taking market appreciation into account on a rational and systematic basis;

(7) "Air rescue firefighters," employees of the Department of the Military who are stationed at Joe Foss Field, Sioux Falls, and who are directly involved in fire fighting activities on a daily basis;

(8) "Annuity," payment for life; all annuities shall be payable for life unless specifically provided for otherwise;

(9) "Approved actuary," any actuary who is a Fellow of the Society of Actuaries or who has at least fifteen years of service to major public employee funds or any firm retaining such an actuary on its staff;

(9A) "Assumed rate of return," the actuarial assumption adopted by the board pursuant to § 3-12-121 as the annual assumed percentage return on trust fund assets, compounded;

(10) "Beneficiary," the person designated by a member of the system to receive any payments after the death of such member;

(11) "Benefits," the amounts paid to a member, spouse, spouse and family, child, or beneficiary as a result of the provisions of this chapter;

(12) "Board," the Board of Trustees of the South Dakota Retirement System;

(13) "Campus security officers," employees of the Board of Regents whose positions are subject to the minimal educational training standards established by the law enforcement standards commission pursuant to chapter 23-3 and who satisfactorily complete the training required by chapter 23-3 within one year of employment and whose primary duty as sworn law enforcement officers is to preserve the safety of the students, faculty, staff, visitors and the property of the University of South Dakota and South Dakota State University. The employer shall file with the system evidence of the appointment as a sworn law enforcement officer at the time of employment and shall file evidence of satisfactory completion of the training program pursuant to chapter 23-3 within one year of employment;

(14) "Child," depending on the circumstances, as follows:

(a) For purposes of benefits pursuant to §§ 3-12-95 and 3-12-99, an unmarried dependent child of the member, who has not passed the child's nineteenth birthday and each unmarried dependent child, who is totally and permanently disabled, either physically or mentally, regardless of the child's age, if the disability occurred prior to age nineteen. It includes a stepchild or a foster child who depends on the member for support and lives in the household of the member in a regular parent-child relationship. It also includes any child of the member conceived during the member's lifetime and born after the member's death; or

(b) For purposes of beneficiary-type payments pursuant to §§ 3-12-110 and 3-12-116, a person entitled to take as a child via intestate succession pursuant to the provisions of Title 29A;

(15) "Class A credited service," service credited as a Class A member of the system;

(16) "Class A member," all members other than Class B members;

(17) "Class B credited service," service credited as a Class B member of the system;

(18) "Class B member," a member who is a justice, judge, state law enforcement officer, magistrate judge, police officer, firefighter, county sheriff, deputy county sheriff, penitentiary correctional staff, parole agent, air rescue firefighter, campus security officer, court services officer, conservation officer, or park ranger;

(19) "Classified employees," employees of public school districts who are not required by law to be certified as teachers, employees of the colleges and universities under the control of the board of regents who are not faculty or administrators and come within the provisions of chapter 3-6A, employees of public corporations, employees of chartered governmental units, and all other participating employees not elsewhere provided for in this chapter;

(19A) "Comparable level position," a member's position of employment that is generally equivalent to the member's prior position of employment in terms of required education, required experience, required training, required work history, geographic location, and compensation and benefits;

(20) "Compensation," gross wages paid to a member by the employer for personal services rendered during the period considered as credited service:

(a) Compensation includes amounts reported as wages, tips and other compensation on the member's federal form W-2 wage and tax statement, except as otherwise excluded in this subdivision; the amount of member contributions made by an employer on or after July 1, 1984, pursuant to § 3-12-71; any amount contributed to a member's individual retirement plan which meets the requirements of section 401, 403, 408, or 457 of the Internal Revenue Code; and any amount contributed to a plan described in section 125 of the Internal Revenue Code; and any amount contributed to the system pursuant to § 3-12-83.2 in accord with § 414(h)(2) of the Internal Revenue Code;

(b) Compensation does not include travel, meals, lodging, moving or any other expenses incidental to an employer's business which is reimbursed by the employer; lump sum payments for sick leave; lump sum payments for annual leave; payments for insurance coverage of any kind or any other employee benefit by an employer on behalf of an employee or an employee and dependents; any amount paid in a one-time lump sum payment or over a period of time and based on or attributable to retirement or an agreement to retire in the future; payments made upon dismissal or severance; worker's compensation payments; and payments contingent on a member terminating employment at a specified time in the future paid or payable in a lump sum or over a period of time;

(c) Any compensation in excess of the limits established in § 401(a)(17) of the Internal Revenue Code shall be disregarded for purposes of contributions or for benefit calculations under the system. However, the limit does not apply to compensation earned by a member if the member was employed by a participating unit on or before June 30, 1996;

(21) "Conservation officers," employees of the Department of Game, Fish and Parks and the Division of Wildlife or Division of Custer State Park who are employed pursuant to § 41-2-11 and whose positions are subject to the requirements as to education and training provided in chapter 23-3;

(21A) "Consumer price index," the consumer price index for urban wage earners and clerical workers calculated by the United States Bureau of Labor Statistics;

(22) "Contributory service," service to a participating unit during which contributions were made to a South Dakota Retirement System, which may not include years of credited service as granted in § 3-12-84 or 3-12-84.2;

(23) "Court services officers," persons appointed pursuant to § 26-7A-8;

(23A) "Covered employment," a member's employment as a permanent full-time employee by a participating unit;

(24) "Credited service,"

(a) Years of service, or fractions thereof, for which member contributions were made to the system;

(b) Years of noncontributory service, or fractions thereof, credited prior to July 1, 1974, previously credited under the provisions of the retirement systems consolidated pursuant to § 3-12-46;

(c) Any period of authorized leave of absence or sick leave with pay for which deductions for member contributions are made, deposited, and credited to the fund;

(d) Any period of authorized leave of absence or sick leave without pay or temporary layoff, during or for which a member obtained credit by payments to the fund made in lieu of salary deductions;

(e) Any period during which a member is on an authorized leave of absence to enter military service, if the member fulfills the provisions of § 3-12-86;

(f) Years of service, or fractions thereof, by faculty and administrators employed by the board of regents prior to April 1, 1964, credited pursuant to §§ 3-12-69.4 and 3-12-69.5;

(g) Years of noncontributory service, or fractions thereof, earned prior to July 1, 1967, but not credited under the South Dakota public employee retirement system as it was consolidated pursuant to § 3-12-46 because the person earned the service prior to attaining the age of thirty. The service shall be credited only to those persons who are contributing members on July 1, 1987. No service may be credited pursuant to this subsection to any member who has withdrawn the member's accumulated contributions after July 1, 1967; and

(h) Years of noncontributory service, or fractions thereof, earned by a member from July 1, 1967, to June 30, 1974, inclusive, but not credited under the South Dakota public employee retirement system because of the age and service restrictions established under that system.

If the conditions described in § 3-12-122 occur and benefit reductions are necessary to correct those conditions, the credited service granted by this subdivision may be reduced or eliminated;

(25) "Deputy county sheriff," an employee of a county that is a participating unit, appointed by the board of county commissioners pursuant to §§ 7-12-9 and 7-12-10, who is a permanent full-time employee and whose position is subject to the minimum educational and training standards established by the law enforcement standards commission pursuant to chapter 23-3. The term "deputy county sheriff," does not include jailers or clerks appointed pursuant to §§ 7-12-9 and 7-12-10 unless the participating unit has requested that the jailer be considered as a deputy county sheriff and the Board of Trustees has approved the request;

(26) "Disability" or "disabled," any medically determinable physical or mental impairment which prevents a member from performing the member's usual duties for the member's employer or the duties of other employment as outlined in § 3-12-141, and excludes any condition resulting from willful, self-inflicted injury;

(26A) "Effective date of retirement," the first day of the month in which retirement benefits are payable pursuant to § 3-12-90;

(27) "Effective rate of interest," interest at an annually compounded rate to be established by the board for each fiscal year. The rate shall be no greater than ninety percent of the average ninety-one day United States treasury bill rate for the immediately preceding calendar year and in no event may the rate be more than the rate established by the board pursuant to § 3-12-121 for investment return for purposes of the actuarial valuation. If a member withdraws contributions pursuant to § 3-12-76, 3-12-76.1, or 3-12-77, or if benefits are payable under § 3-12-110, the interest shall be as annually compounded on the preceding June thirtieth. With respect to amounts due the system under §§ 3-12-69, 3-12-69.3, 3-12-80, 3-12-83 and 3-12-84, the effective rate of interest shall be the assumed rate of return;

(28) "Eligible retirement plan," the term eligible retirement plan includes those plans described in section 402(c)(8)(B) of the Internal Revenue Code;

(29) "Eligible rollover distribution," any distribution to a member of accumulated contributions pursuant to §§ 3-12-76 and 3-12-76.1. The term does not include any portion of a distribution that represents contributions made to the system on an after tax basis nor distributions paid as a result of the member reaching the required beginning date;

(30) "Employer," the State of South Dakota and any department, bureau, board, or commission thereof, or any of its governmental or political subdivisions or any public corporation of the State of South Dakota which elects to become a participating unit;

(31) "Employer contributions," amounts contributed by the employer of a contributing member, excluding member contributions made by an employer on or after July 1, 1984, pursuant to § 3-12-71;

(32) Repealed by SL 2004, ch 41, § 6.

(32A) "Equivalent public service," any public service other than as a justice, a judge, or a magistrate judge and comparable to class B service as defined by this section, if the service is in the employ of a public entity that is not a participating unit;

(33) "Fiduciary," any person who exercises any discretionary authority or control over the management of the system or the management or disposition of its assets, renders investment advice for a fee or other compensation, direct or indirect, or has any authority or responsibility to do so, or has any discretionary authority or responsibility in the administration of the system;

(34) "Final average compensation," the highest average annual compensation earned by a member during any period of twelve consecutive calendar quarters during the member's last forty calendar quarters of membership in the system including time during which the member was not a member but for which he has received credit under the system. If the compensation received in the last calendar quarter considered exceeds a set percentage of the amount in the highest previous calendar quarter, or if the average compensation received in the last four calendar quarters exceeds a set percentage of the amount earned in the highest calendar quarter prior to the last four calendar quarters considered, only the lesser amount shall be considered and the excess shall be excluded in the computation of final compensation. Those respective set percentages are as follows:

(a) On or before June 30, 2004, one hundred twenty-five percent and one hundred fifteen percent;

(b) Between July 1, 2004, and June 30, 2005, one hundred fifteen and one hundred ten percent; and

(c) On or after July 1, 2005, one hundred five percent and one hundred five percent.

For purposes of determining final compensation periods for service separated by breaks, the service may be aggregated to constitute a period of twelve consecutive calendar quarters. The term calendar quarter means a period of three calendar months ending March thirty-first, June thirtieth, September thirtieth or December thirty-first of any year;

(35) "Firefighter," any full-time firefighter who works at least twenty hours a week and at least six months a year. The term does not include any volunteer firefighter;

(36) "Full-time student," a person who is in full-time attendance as a student at an educational institution, as determined by the board in light of the standards and practices of the institution involved, except that no individual shall be considered a full-time student, if he is paid by his employer while attending such an educational institution at the request of, or pursuant to a requirement of, his employer;

(37) "Fund," public employees retirement fund or funds established for the purposes of administration of this chapter;

(38) "Funded ratio," the actuarial value of assets divided by the actuarial accrued liability;

(39) "General employees," full-time municipal employees who are not firefighters or police officers;

(40) "Highest annual compensation," a member's compensation used to calculate benefits under §§ 3-12-95, 3-12-99 and 3-12-105 prior to July 1, 2004, which was the highest annual compensation earned by the member during any one of the last three years of contributory service and which was not more than one hundred fifteen percent of the member's final compensation calculated as of the date of the member's death or disability;

(41) "Improvement factor," the annual increase in the amount of the benefit allowance commencing on the July first in the year after the member has received benefit payments for at least a twelve-month period, compounded annually. The improvement factor effective July 1, 2010, shall be two and one-tenth percent. Beginning July 1, 2010, the annual increase shall be established by the board for each fiscal year, in part on the basis of the increase in the consumer price index for the preceding third calendar quarter compared to the consumer price index for the third calendar quarter for the base year (the past year in which the consumer price index was the highest), as follows:

(a) If the system's market value funded ratio is less than eighty percent, the improvement factor shall be two and one-tenth percent;

(b) If the system's market value funded ratio is eighty percent or greater but less than ninety percent, the improvement factor shall be the increase in the consumer price index, but no less than two and one-tenth percent or no greater than two and four-tenths percent;

(c) If the system's market value funded ratio is ninety percent or greater but less than one hundred percent, the improvement factor shall be the increase in the consumer price index, but no less than two and one-tenth percent or no greater than two and eight-tenths percent; or

(d) If the system's market value funded ratio is one hundred percent or greater, the improvement factor shall be three and one-tenth percent;

(41A) "Internal Revenue Code," or "code," the Internal Revenue Code as in effect as of the date adopted by the board in rules promulgated pursuant to chapter 1-26;

(42) "Law enforcement officer," an agent of the state division of criminal investigation, an officer of the South Dakota Highway Patrol, a police officer, county sheriff, deputy county sheriff, or a firefighter;

(42A) "Market value of assets," the total assets of the system at fair market value;

(42B) "Market value funded ratio," the market value of assets divided by the actuarial accrued liability;

(43) "Member," any person who is participating in and has made contributions to the system. A person is no longer a member if he withdraws his contributions at termination of employment;

(44) "Member contributions," amounts contributed by members, including member contributions made by an employer on or after July 1, 1984, pursuant to § 3-12-71;

(44A) "Military service," a period of active duty with the United States Army, the United States Navy, the United States Air Force, the United States Marine Corps, or the United States Coast Guard, from which duty the member received an honorable discharge or an honorable release;

(45) "Municipality," any incorporated municipal government under chapter 9-3 or any chartered governmental unit under the provisions of Article IX of the Constitution of the State of South Dakota;

(46) Repealed by SL 2004, ch 42, § 8.

(46A) "Normal cost," the expected long-term cost of the system benefits and expenses expressed as a percentage of payroll;

(47) "Normal retirement," the termination of employment and application for benefits by a member with three or more years of contributory service or noncontributory service as delineated in subsections (b), (e), (g) and (h) of § 3-12-47(24) on or after the member's normal retirement age;

(48) "Normal retirement age," age sixty-five for Class A credited service and for Class B credited service as a justice, judge and magistrate judge and age fifty-five for other Class B credited service;

(49) "Other public benefits," eighty percent of the primary insurance amount or primary social security benefits that would be provided under federal social security;

(49A) "Other public service," service for the government of the United States, including military service; service for the government of any state or political subdivision thereof; service for any agency or instrumentality of any of the foregoing; or service as an employee of an association of government entities described in this subdivision;

(50) "Park rangers," employees of the Department of Game, Fish and Parks within the Division of Parks and Recreation and whose positions are subject to the requirements as to education and training provided in chapter 23-3 and whose primary duty is law enforcement in the state park system;

(51) "Parole agent," employees of the Department of Corrections employed pursuant to § 24-15-14 who are actually involved in direct supervision of parolees on a daily basis;

(52) "Participating unit," the State of South Dakota and any department, bureau, board, or commission thereof, and any of its political subdivisions or any public corporation of the State of South Dakota which has employees who are members of the retirement system created in this chapter;

(53) "Penitentiary correctional staff," the warden, deputy warden, guards, correctional supervisors, correctional officers and their immediate supervisors of the South Dakota state penitentiary and any other classification of penitentiary employees approved by the board of trustees. For purposes of administration of this chapter final determination of penitentiary correctional staff as Class B members shall be made by the board of trustees;

(54) "Permanent full-time employee," those employees who have been placed in a permanent classification who are customarily employed by a participating unit for twenty hours or more a week and at least six months a year. The participating unit shall decide if an employee is a permanent full-time employee and that decision is conclusive;

(54A) "Plan year," a period extending from July first of one calendar year through June thirtieth of the following calendar year;

(55) "Police officer," any employee in the police department of any participating municipality holding the rank of patrol officer, including probationary patrol officer, or higher rank and whose position is subject to the minimum educational and training standards established by the law enforcement officers standards commission pursuant to chapter 23-3. The term, police officer, does not include civilian employees of a police department nor any person employed by a municipality whose services as a police officer require less than twenty hours a week and six months a year. If a municipality which is a participating unit operates a city jail, the participating unit may request that any jailer appointed pursuant to § 9-29-25 be considered a police officer, subject to the approval of the board;

(56) "Political subdivision" includes but is not limited to municipalities, school districts, counties, chartered governmental units, any public corporation or entity, and any special districts created for any governmental function;

(56A) "Present value of all benefits," the present value of all benefits expected to be paid to all retired, terminated, and active members and beneficiaries, based on past and future credited service and future compensation increases.

(57) "Present value of benefits earned to date," the present value of the benefits currently being paid to retired members and their beneficiaries and the present value of benefits payable at retirement to active members, based on their earnings and credited service to date of the actuarial valuation;

(58) "Projected compensation," a deceased or disabled member's final average compensation multiplied by the improvement factor commencing each July first for each complete twelve-month period elapsed between the date of the member's death or disability, whichever occurred earlier, and the date the member would attain normal retirement age;

(59) "Projected service," the credited service plus the service which the member would have been credited with at his normal retirement age had he continued in the system and received credit at the same rate he was credited during the year covered by the compensation that was used in the calculation of the disability or family benefit;

(59A) "Qualified military service," service in the uniformed services as defined in § 414(u)(5) of the Internal Revenue Code;

(60) "Reduction age,"

(a) For Class A credited service, the age at which the sum of the member's age and credited service equals eighty-five. However, the reduction age may not be less than fifty-five for Class A credited service;

(b) For Class B credited service as a justice, judge, or magistrate judge, the age at which the sum of the member's age and credited service equals eighty. The reduction age may not be less than fifty-five for Class B credited service as a justice, judge, or magistrate judge;

(c) For Class B credited service other than as a justice, judge or magistrate judge, the age at which the sum of the member's age and credited service equals seventy-five. The reduction age for Class B credited service other than as a justice, judge, or magistrate judge may not be less than forty-five;

(61) "Required beginning date," the later of April first of the calendar year following the calendar year in which the member attains age seventy and one-half or April first of the calendar year following the calendar year in which the member retires;

(62) "Retiree," any member who retires with an annuity payable from the system;

(63) "Retirement," the severance of a member from the employ of a participating unit with a retirement allowance payable from the system;

(64) "Retirement allowance," the benefits that are payable upon the retirement of a member;

(64A) "Single premium," the lump-sum amount paid by a supplemental pension participant pursuant to a supplemental pension contract in consideration for a supplemental pension benefit;

(64B) "Social investment," investment, divestment, or prohibition of investment of the assets of the system for purposes other than maximum risk-adjusted investment return, which other purposes include ideological purposes, environmental purposes, political purposes, religious purposes, or purposes of local or regional economic development;

(65) "Spouse," a person who was married to the member at the time of the death of the member and whose marriage was both more than twelve months prior to the death of the member and prior to his retirement;

(66) "State employees," employees of the departments, bureaus, commissions, and boards of the State of South Dakota;

(66A) "Supplemental pension benefit," any single-premium immediate pension benefit payable pursuant to §§ 3-12-192 and 3-12-193;

(66B) "Supplemental pension contract," any agreement between a participant and the system upon which a supplemental pension is based, including the amount of the single premium, the type of pension benefit, and the monthly supplemental pension payment amount;

(66C) "Supplemental pension contract record," the record for each supplemental pension participant reflecting relevant participant data; a designation of any beneficiary, if any; the amount of the participant's funds rolled into the fund; the provisions of the participant's supplemental pension contract; and supplemental pension payments made pursuant to the contract;

(66D) "Supplemental pension participant," any retiree receiving a benefit from the system who chooses to purchase a supplemental pension benefit pursuant to the provisions of this chapter;

(66E) "Supplemental pension spouse," any person who was married to a supplemental pension participant at the time the participant entered into the supplemental pension contract;

(67) "System," the South Dakota Retirement System created in this chapter;

(68) "Tax-qualifying purchase unit," any participating unit which elects to allow the unit's employees to purchase credited service on a tax-deferred basis by means of employer contribution agreements as outlined in §§ 3-12-83.1 and 3-12-83.2;

(69) "Teacher," any person who has a valid teacher's certificate issued by the State of South Dakota, who is in the employ of a public school district, and shall also include the certified teachers employed by the Human Services Center, South Dakota Developmental Center--Redfield, State Penitentiary, Department of Education, State Training School, School for the Deaf, School for the Blind and the Visually Impaired, Children's Care Hospital and School, public nonprofit special education facilities, community support providers certified by the Department of Human Services and public financed multi-district education programs;

(70) "Terminated," complete severance of employment from public service of any member by resignation or discharge, not including leave of absence, layoff, vacation leave, sick leave, or jury duty, and involving all termination proceedings routinely followed by the member's participating unit, including payment to the member for unused vacation leave, payment to the member for unused sick leave, payment to the member for severance of an employment contract, severance of employer-provided health insurance coverage, severance of employer-provided life insurance coverage, or severance of any other such employer-provided perquisite of employment granted by the member's participating unit to an active employee;

(71) "Trustee," a member of the board of trustees;

(72) "Unfunded actuarial accrued liability," the actuarial accrued liability less the actuarial value of assets;

(73) "Vested," the right to a retirement annuity from the system based on the provisions of this chapter after three years of contributory service or noncontributory service as delineated in subsections (b), (e), (g) and (h) of § 3-12-47(24), even if the member leaves the employment of a participating unit, provided that the member does not withdraw accumulated contributions. A member who leaves the employment of a participating unit is not entitled to benefits under §§ 3-12-95, 3-12-98, 3-12-99, 3-12-104, and 3-12-105.
Source: SL 1967, ch 303, § 2; SDCL § 3-12-2; SL 1968, ch 216, § 1; SL 1970, ch 25, § 1; SL 1973, ch 24, §§ 1, 2; SL 1974, ch 35, § 2; SL 1975, ch 38, § 6; SL 1975, ch 39, §§ 2, 3; SL 1976, ch 40, § 1; SL 1977, ch 28, §§ 1 to 3; SL 1977, ch 29; SL 1977, ch 31, §§ 1 to 3; SL 1978, ch 31; SL 1978, ch 32, § 5; SL 1979, ch 26, § 1; SL 1980, ch 31, § 1; SL 1982, ch 32, § 1; SL 1982, ch 33; SL 1982, ch 34, § 1; SL 1982, ch 35; SL 1983, ch 17; SL 1983, ch 18; SL 1983, ch 19, §§ 1, 2; SL 1983, ch 22, § 2; SL 1984, ch 23, § 1; SL 1985, ch 24, §§ 1, 2; SL 1986, ch 37, §§ 1-3, 11; SL 1987, ch 35; SL 1987, ch 36, §§ 1, 2; SL 1988, ch 30, §§ 1 to 3; SL 1988, ch 31; SL 1989, ch 21, § 40; SL 1989, ch 38, §§ 5, 9; SL 1989, ch 238, § 3; SL 1990, ch 36; SL 1991, ch 29, §§ 1, 2; SL 1991, ch 30; SL 1992, ch 30, § 1; SL 1992, ch 34, §§ 1, 2; SL 1993, ch 38, §§ 1, 2; SL 1993, ch 39, § 1; SL 1993, ch 40; SL 1993, ch 41; SL 1993, ch 42, §§ 1-3; SL 1993, ch 44, §§ 2, 3; SL 1994, ch 32, §§ 1, 2; SL 1994, ch 34, §§ 1, 2; SL 1995, ch 18, §§ 1, 2, 4; SL 1995, ch 23, § 1; SL 1995, ch 24, §§ 1, 11, 15; SL 1996, ch 29, § 1; SL 1996, ch 30, §§ 1, 5; SL 1997, ch 25, § 1; SL 1997, ch 26, § 1; SL 1997, ch 27, § 1; SL 1998, ch 15, §§ 1, 2, 3, 4, 5; SL 1998, ch 16, § 1; SL 1998, ch 17, § 1; SL 1998, ch 17, § 2; SL 1998, ch 18, § 1; SL 1998, ch 19, § 1; SL 1998, ch 110, § 2; SL 1999, ch 14, §§ 1, 2; SL 1999, ch 15, § 1; SL 2000, ch 24, §§ 1, 2; SL 2002, ch 22, §§ 1, 2; SL 2004, ch 35, § 1; SL 2004, ch 36, §§ 1, 2; SL 2004, ch 37, §§ 1, 2; SL 2004, ch 38, § 7; SL 2004, ch 40, §§ 5 to 7; SL 2004, ch 42, §§ 3 to 11; SL 2005, ch 24, §§ 1, 2; SL 2006, ch 17, § 1; SL 2008, ch 20, §§ 1 to 6; SL 2008, ch 21, § 1; SL 2008, ch 24, § 2; SL 2009, ch 138, § 3; SL 2010, ch 20, §§ 1 to 6; SL 2010, ch 21, § 2; SL 2010, ch 23, §§ 3, 4, eff. Apr. 1, 2010; SL 2010, ch 77, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011; SL 2011, ch 20, § 1; SL 2012, ch 26, §§ 1 to 6; SL 2013, ch 20, §§ 2 to 5.



§ 3-12-47.1 Effect of credited service provision.

3-12-47.1. Effect of credited service provision. Any increase in a retired member's benefit as a result of the provisions of the 1997 amendment to subdivision 3-12-47(24) shall be prospective only from July 1, 1997.

Source: SL 1997, ch 25, § 2.



§ 3-12-47.2 Refund for purchase cost of noncontributing service.

3-12-47.2. Refund for purchase cost of noncontributing service. Any member who, pursuant to the provisions of § 3-12-83, has purchased a portion or all of the member's noncontributory service described in subsection (h) of subdivision § 3-12-47(24) is entitled to a refund of such purchase cost.

Source: SL 1997, ch 25, § 3.



§ 3-12-47.3 Date of application of prorated payment of interest.

3-12-47.3. Date of application of prorated payment of interest. Application of prorated payment of interest applies only to amounts which were first payable after July 1, 1998, but prior to July 1, 2010.

Source: SL 1998, ch 16, § 2; SL 2010, ch 20, § 7.



§ 3-12-47.4 Date of application of prorated payment of improvement factor.

3-12-47.4. Date of application of prorated payment of improvement factor. Application of prorated payment of the improvement factor applies only to benefits which were first payable after July 1, 1998, but prior to July 1, 2010.

Source: SL 2010, ch 20, § 8.



§ 3-12-48 Board of Trustees created--Composition.

3-12-48. Board of Trustees created--Composition. There is created a governing authority of the system to consist of a board known as the Board of Trustees. Voting representation on the board shall be the following:

(1) Two state employee members;

(2) Two teacher members;

(3) A participating municipality member;

(4) A participating county member;

(5) A participating classified employee member;

(6) A current contributing Class B member other than a justice, judge, or magistrate judge;

(7) A justice, judge, or magistrate judge;

(8) One head of a principal department established pursuant to § 1-32-2, or one head of a bureau under the Department of Executive Management established pursuant to § 1-33-3 appointed by the Governor;

(9) An individual appointed by the Governor;

(10) A county commissioner of a participating county;

(11) A school district board member;

(12) An elected municipal official of a participating municipality;

(13) A retiree; and

(14) A faculty or administrative member employed by the Board of Regents and not subject to the provisions of chapter 3-6A.

A representative of the State Investment Council shall serve as an ex officio nonvoting member.

Source: SL 1967, ch 303, § 3; SDCL, § 3-12-4; SL 1968, ch 216, § 1; SL 1973, ch 25; SL 1974, ch 35, § 3; SL 1975, ch 38, § 7; SL 1976, ch 39, § 8; SL 1977, ch 28, § 4; SL 1979, ch 27, § 1; SL 1994, ch 33.



§ 3-12-49 Election of trustees--Terms of office.

3-12-49. Election of trustees--Terms of office. Each group of retirement system members who are vested or are currently contributing or employers as set out in § 3-12-48 shall elect their own trustee or trustees in a separate election. The trustees shall promulgate rules and regulations pursuant to chapter 1-26 to carry out the elections. The regular term of office of a trustee shall be four years with three terms expiring on June thirtieth of each year and two additional terms to expire on June thirtieth every fourth year. The appointees of the Governor shall serve at the pleasure of the Governor. The term of the representative of the Investment Council shall be one year and the representative shall be appointed by the Investment Council. Unless a trustee has resigned, is deemed to have resigned pursuant to § 3-12-53, or has died, the trustee shall continue to serve until the trustee's successor has been designated and has qualified.

Source: SL 1959, ch 84, § 6; SDC Supp 1960, § 15.3910; SL 1961, ch 255, §§ 5, 6; SL 1965, ch 220, §§ 5, 6; SL 1967, ch 303, § 3; SDCL §§ 3-12-4, 9-15-4 (5), 9-15-5, 13-45-9; SL 1968, ch 216, § 1; SL 1970, ch 106, § 1; SL 1973, ch 25; SL 1974, ch 35, §§ 5 to 7; SL 1976, ch 41; SL 1977, ch 28, § 14; SL 1979, ch 27, § 2; SL 2011, ch 21, § 1.



§ 3-12-50 Oath of office of trustees.

3-12-50. Oath of office of trustees. Each trustee within ten days after his appointment or election shall take and file in the Office of the Secretary of State the oath required by § 3-1-5.

Source: SL 1959, ch 84, § 7; SDC Supp 1960, § 15.3911; SL 1961, ch 255, § 8; SL 1967, ch 303, § 3; SDCL, §§ 3-12-5, 9-15-8, 13-45-10; SL 1968, ch 216, § 1; SL 1974, ch 35, § 8.



§ 3-12-51 Compensation and expenses of trustees.

3-12-51. Compensation and expenses of trustees. The trustees shall receive per diem compensation and allowable expenses for their services as trustees as are fixed pursuant to § 4-7-10.4.

Source: SL 1967, ch 303, § 3; SDCL, § 3-12-6; SL 1968, ch 216, § 1; SL 1974, ch 35, § 9.



§ 3-12-52 Meetings of board--Chair and vice chair--Votes required for decision.

3-12-52. Meetings of board--Chair and vice chair--Votes required for decision. The Board of Trustees shall meet at least twice each year, and shall adopt its own rules of procedure. A majority of trustees constitutes a quorum. At the first meeting of each fiscal year the board shall elect from the board's membership a chair and a vice chair. At least eight concurrent votes are required for a decision by the board for any of its meetings.

Source: SL 1959, ch 84, §§ 9, 10; SDC Supp 1960, §§ 15.3913, 15.3914; SL 1961, ch 255, §§ 9 (a), 10; SL 1963, ch 285; SL 1965, ch 220, §§ 7, 8; SL 1967, ch 303, § 3 (1), (2); SDCL §§ 3-12-7, 3-12-8, 9-15-10, 9-15-17, 13-45-13, 13-45-14; SL 1968, ch 216, § 1; SL 1974, ch 35, § 10; SL 2012, ch 26, § 7.



§ 3-12-53 Resignation of trustee due to loss of qualifying status--Filling of vacancy.

3-12-53. Resignation of trustee due to loss of qualifying status--Filling of vacancy. If an employee trustee ceases to be a member, or any nonemployee elected trustee no longer serves in the capacity that qualified the trustee for membership on the Board of Trustees, the trustee is considered to have resigned from the board, and the board shall select a replacement trustee to serve for the remainder of the term.

Source: SL 1959, ch 84, § 8; SDC Supp 1960, § 15.3912; SL 1961, ch 255, § 7; SDCL §§ 9-15-6, 13-45-12; SL 1970, ch 106, § 2; SL 1974, ch 35, § 11; SL 1982, ch 32, § 2; SL 2011, ch 21, § 2.



§ 3-12-54 System managed by board--Standard of conduct--Legal advice.

3-12-54. System managed by board--Standard of conduct--Legal advice. The system shall be under the Board of Trustees. The Board of Trustees shall be held to the standard of conduct of a fiduciary and shall carry out its functions solely in the interest of the members and benefit recipients and for the exclusive purpose of providing benefits and defraying reasonable expenses incurred in performing such duties as required by law. The system may not engage in any activity that is not solely designed to provide for the exclusive benefit of the members and benefit recipients of the system. The attorney general is the legal adviser to the board.

Source: SL 1967, ch 303, § 3; SDCL § 3-12-4; SL 1968, ch 216, § 1; SL 1973, ch 2, § 22 (a) to (d); SL 1973, ch 25; SDCL Supp, §§ 3-12-4.1, 3-13-4.1, 13-45-8.1, 16-8-7.1; SL 1974, ch 35, § 12; SL 1979, ch 27, § 3; SL 1992, ch 30, § 2; SL 2010, ch 21, § 1.



§ 3-12-55 Appointment and term of administrator--Salary--Employment of personnel--Bond ofadministrator.

3-12-55. Appointment and term of administrator--Salary--Employment of personnel--Bond of administrator. The Board of Trustees shall appoint an administrator, qualified by training and experience, to serve at the pleasure of the Board of Trustees. The annual salary of the administrator may be adjusted annually by the same rate appropriated as the across-the-board increase to base salaries of state employees under the General Appropriations Act in each corresponding year.

Before May first of each year, the board shall recommend any additional salary adjustment above the across-the-board increase for the administrator for the upcoming fiscal year. This salary adjustment is not effective unless it is approved by a majority vote of the members of the Retirement Laws Committee. The administrator may hire additional employees as may be required to transact the business of the retirement system and shall fix the remuneration for such services. The board shall require the bonding of the administrator in an amount set by the board which shall be included under the state employees' blanket bond. The premium may be charged to the fund.

Source: SL 1967, ch 303, § 3 (4), (5); SDCL, §§ 3-12-9, 3-12-10; SL 1968, ch 216, § 1; SL 1974, ch 35, § 13; SL 1979, ch 27, § 4; SL 1980, ch 32; SL 1995, ch 17; SL 1998, ch 20, § 1.



§ 3-12-56 Applications to administrator for membership or benefits.

3-12-56. Applications to administrator for membership or benefits. Applications for membership for new or additional benefits, credited service, or benefit payments which may be granted by the Board of Trustees shall be made to the administrator on forms approved by the board.

Source: SL 1974, ch 35, § 14.



§ 3-12-57 Repealed.

3-12-57. Repealed by SL 2008, ch 22, § 2.



§ 3-12-57.1 Grievance procedure--Administrative and judicial review.

3-12-57.1. Grievance procedure--Administrative and judicial review. Any person aggrieved by a determination made by the system's staff may request review of the determination and a decision by the administrator. The person, if then aggrieved by the administrator's decision, may appeal the decision, if the person files a written notice of appeal with the administrator within thirty days of the date of the decision. The notice shall identify the person appealing and the decision appealed. The appeal shall be conducted by a hearing examiner in accordance with chapter 1-26. The hearing examiner, after hearing the evidence in the matter, shall make proposed findings of fact and conclusions of law, and a proposed decision. The administrator shall accept, reject, or modify those findings, conclusions, and decision. The administrator may arrange for the assistance of private counsel throughout the administrator's review of the proposal. The administrator's action constitutes the final agency decision. The final agency decision may be appealed to circuit court pursuant to chapter 1-26.

Source: SL 2008, ch 22, § 1.



§ 3-12-58 Rules for administration.

3-12-58. Rules for administration. The Board of Trustees may adopt such rules as may be necessary to establish uniform procedures for the administration of the system and to insure uniformity of application of the provisions of this chapter. Such rules may be adopted in the following areas:

(1) Membership and class of membership;

(2) Contributions and the collection thereof;

(3) Criteria and procedures for the determination of applications for, and payment of disability allowances;

(4) Procedure for applications for benefits and the payment of benefits;

(5) Election of trustees; and

(6) Procedure for the conduct of meetings of the board.

The rules shall be adopted pursuant to chapter 1-26 and shall be in accordance with the provisions of this chapter.

Source: SL 1967, ch 303, § 3 (9); SDCL, § 3-12-11; SL 1968, ch 216, § 1; SL 1974, ch 35, § 15; SL 1983, ch 22, § 1.



§ 3-12-58.1 Confidentiality of records--Exceptions.

3-12-58.1. Confidentiality of records--Exceptions. Any information contained in any record pertaining to a member of the system is confidential and shall be used for the sole purpose of carrying into effect the provisions of this chapter. Any record containing the information is not open to inspection by any person or entity except the member, the board, the employees of the system, or the member's employer. The information and records may be released to the member or with the member's consent. The information and records may also be released pursuant to a court order or subpoena.

Source: SL 2002, ch 22, § 5.



§ 3-12-59 Record of board proceedings--Biennial report.

3-12-59. Record of board proceedings--Biennial report. The Board of Trustees shall keep complete records of their proceedings which shall be open to public inspection. The board shall prepare a biennial written report setting forth its financial information for the previous fiscal period including the amount of the accumulated cash and securities of the system, and the last actuarial balance sheet. A copy of such report shall be furnished to the fiscal officer of any participating unit, the auditor general, and the director of the Legislative Research Council.

Source: SL 1967, ch 303, § 3 (11); SDCL, § 3-12-12; SL 1968, ch 216, § 1; SL 1974, ch 35, § 16; SL 1977, ch 28, § 5.



§ 3-12-60 Business name of system--Treasurer.

3-12-60. Business name of system--Treasurer. The Board of Trustees shall transact all business and hold all cash in the name of the South Dakota Retirement System. The state treasurer shall be the treasurer of the system.

Source: SL 1967, ch 303, § 3 (3); SDCL, § 3-12-13; SL 1968, ch 216, § 1; SL 1974, ch 35, §§ 1, 17.



§ 3-12-61 Expense fund continued--Transfer from retirement system fund--Report of budget--Appropriation and disbursement for expenses.

3-12-61. Expense fund continued--Transfer from retirement system fund--Report of budget--Appropriation and disbursement for expenses. The South Dakota Retirement System expense fund is hereby continued and the Board of Trustees is hereby authorized to transfer from the South Dakota Retirement System fund an annual amount not to exceed three percent of the annual contributions received by the system, and the moneys so transferred are hereby appropriated for the payment of the administrative costs of the system, provided that the board shall report its proposed annual budget to the Legislature for its approval, within the budget report of the Department of Labor and Regulation. Expenditures from all funds shall be disbursed on warrants drawn by the state auditor and shall be supported by vouchers approved by the administrator of the system.

Source: SL 1967, ch 303, § 12; SDCL § 3-12-42; SL 1968, ch 216, § 1; SL 1970, ch 25, § 12; SL 1974, ch 35, § 18; SL 1976, ch 42; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-12-62 Employees included as members of system.

3-12-62. Employees included as members of system. All of the following permanent full-time employees are included as members in the system:

(1) All state employees;

(2) All teachers;

(3) All justices, judges, and magistrate judges;

(4) All police officers and firefighters of participating municipalities;

(5) All general employees of participating municipalities;

(6) All employees of participating counties;

(7) All classified employees of school districts that are participating with their classified employees;

(8) All employees of the Board of Regents;

(9) All state law enforcement officers.
Source: SL 1957, ch 142, § 8; SL 1959, ch 84, § 15; SDC Supp 1960, §§ 15.3919 (1), 44.06A08; SL 1961, ch 255, § 17; SL 1963, ch 86, § 1; SL 1965, ch 220, § 13; SL 1967, ch 303, § 4; SDCL §§ 3-12-19, 3-13-12, 9-15-25, 9-15-26, 13-45-21; SL 1968, ch 56, § 1; SL 1968, ch 216, § 1; SDCL Supp, § 3-12-19.2; SL 1974, ch 35, § 19; SL 1975, ch 38, § 8; SL 1976, ch 39, § 7; SL 1981, ch 13, § 1; SL 2012, ch 26, § 8.



§ 3-12-62.1 Department of Labor and Regulation employees--Membership in system--Benefitsand credited service.

3-12-62.1. Department of Labor and Regulation employees--Membership in system--Benefits and credited service. All personnel hired on or after July 1, 1980, by the divisions of the Department of Labor and Regulation established by §§ 61-2-10 and 61-2-10.1 shall be members of the system. Any individual so employed prior to July 1, 1980, may elect to become a member of the system, if that election is made prior to July 1, 1981. Benefits accrued to a member prior to the date of such election shall be continued and may not be considered as other public benefits, as defined in subdivision 3-12-47(49), for the purposes of calculating or offsetting any benefit resulting from participation in the system. Credited service earned under the retirement system provided by chapter 61-2 may not be counted for the purpose of calculation of benefits under chapter 3-12. For any individual who elects to be a member of the system pursuant to this section, credited service earned under the retirement system provided by chapter 61-2 shall be counted for the purpose of vesting under chapter 3-12 and for the eligibility requirements under §§ 3-12-95 and 3-12-98, provided that contributions made to the system provided under chapter 61-2 are not withdrawn.

Source: SL 1980, ch 33, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2012, ch 26, § 9.



§ 3-12-62.2 Rapid City firemen--Membership in system--Benefits and credited service.

3-12-62.2. Rapid City firemen--Membership in system--Benefits and credited service. On July 1, 1982, all employees of the municipality of Rapid City who are participants in the municipality of Rapid City firemen pension fund on June 30, 1982, and all retirees receiving benefits from that fund shall become members of the system. Each employee shall receive credited service under the system for all service earned under the municipality of Rapid City firemen pension fund.

Source: SL 1982, ch 37, § 1; SL 1992, ch 60 § 2.



§ 3-12-62.3 Rapid City firemen--Retirement benefits--Normal retirement age.

3-12-62.3. Rapid City firemen--Retirement benefits--Normal retirement age. Upon retirement, each employee described in § 3-12-62.2 shall receive the greater of:

(1) His retirement allowance calculated under this chapter; or

(2) The retirement allowance calculated under the municipality of Rapid City firemen pension fund based on credited service up to June 30, 1982, and compensation up to June 30, 1982.
The normal retirement age of each such employee shall be fifty-five.

Source: SL 1982, ch 37, § 2; SL 1992, ch 60, § 2.



§ 3-12-62.4 Rapid City firemen--Payments from public employees retirement fund.

3-12-62.4. Rapid City firemen--Payments from public employees retirement fund. The benefits of the retirees described in § 3-12-62.2 who are entitled to receive benefits from the municipality of Rapid City firemen pension fund on July 1, 1982, shall be paid from the fund established by this chapter.

Source: SL 1982, ch 37, § 3; SL 1992, ch 60, § 2.



§ 3-12-62.5 Rapid City firemen--Payments by Rapid City.

3-12-62.5. Rapid City firemen--Payments by Rapid City. The municipality of Rapid City shall pay to the system an amount equal to the present value of all benefits earned by employees described in § 3-12-62.2 up to July 1, 1982, multiplied by the funding ratio set forth in the valuation of the actuarial requirements and financial condition of the system as of June 30, 1980. That amount shall be determined as of the close of business on July 1, 1982, by the system's actuary. Any amount to be paid to the system by the municipality of Rapid City which exceeds the value of the assets of the municipality of Rapid City firemen pension fund, determined as of the date of transfer of the assets, may be paid in periodic installments as provided in § 3-12-69.

Source: SL 1982, ch 37, § 4; SL 1992, ch 60, § 2.



§ 3-12-62.6 Rapid City firemen--Crediting of transfers from Rapid City pension fund.

3-12-62.6. Rapid City firemen--Crediting of transfers from Rapid City pension fund. All amounts transferred to the system from the municipality of Rapid City firemen pension fund which, under the fund, were credited to the accounts of individual employees shall be considered employee contributions under this chapter.

Source: SL 1982, ch 37, § 5; SL 1992, ch 60, § 2.



§ 3-12-62.7 Repealed.

3-12-62.7. Repealed by SL 1989, ch 38, § 6.



§ 3-12-62.8 Conservation officers--Calculation of benefits.

3-12-62.8. Conservation officers--Calculation of benefits. For purposes of determining the retirement benefits of conservation officers, for credited service earned prior to July 1, 1983, benefits shall be calculated pursuant to § 3-12-91 and for credited service earned after June 30, 1983, benefits shall be calculated pursuant to § 3-12-92. For purposes of benefits earned prior to July 1, 1983, conservation officers shall have a normal retirement age of sixty-five. For purposes of benefits earned after June 30, 1983, conservation officers shall have a normal retirement age of fifty-five.

Source: SL 1983, ch 19, § 3; SL 1989, ch 38, § 7.



§ 3-12-62.9 Benefits of conservation officers employed by Department of Game, Fish and Parks,Division of Custer State Park, and park rangers--Credited service.

3-12-62.9. Benefits of conservation officers employed by Department of Game, Fish and Parks, Division of Custer State Park, and park rangers--Credited service. To determine the retirement benefits of conservation officers employed by the Department of Game, Fish and Parks, Division of Custer State Park, and park rangers, for credited service earned prior to July 1, 1995, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after June 30, 1995, the benefits shall be calculated pursuant to § 3-12-92.

Source: SL 1995, ch 18, § 3.



§ 3-12-62.10 Watertown firemen pension fund members--Credited service.

3-12-62.10. Watertown firemen pension fund members--Credited service. On July 1, 1995, all members of the city of Watertown firemen pension fund as of June 30, 1995, including all retirees and benefit recipients, shall become members of the system. Each individual shall receive credited service under the system for all service earned under the city of Watertown firemen pension fund.

Source: SL 1995, ch 19, § 1.



§ 3-12-62.11 Watertown firemen--Benefits paid from the system--Minimum benefit.

3-12-62.11. Watertown firemen--Benefits paid from the system--Minimum benefit. Each individual described in § 3-12-62.10 shall receive the same benefit under the form of annuity provided by the city of Watertown firemen pension fund in effect on June 30, 1995, which benefit shall be improved on July 1, 1995, and thereafter in accordance with § 3-12-88. The benefits of individuals described in § 3-12-62.10 who are entitled to receive benefits from the city of Watertown firemen pension fund as of July 1, 1995, shall be paid from the fund established by this chapter and funded pursuant to §§ 3-12-62.12 and 3-12-62.13.

Firemen who are not retired on July 1, 1994, shall be guaranteed a minimum benefit equal to the accrued benefit under the city of Watertown firemen pension fund as of July 1, 1994. If the minimum benefit is paid in lieu of a benefit under chapter 3-12, the minimum benefit may not be improved annually as provided in § 3-12-88 and the member is not entitled to benefits pursuant to § 3-12-94 or subdivision 3-12-95(4).

Source: SL 1995, ch 19, § 2.



§ 3-12-62.12 Watertown firemen--Payments by Watertown.

3-12-62.12. Watertown firemen--Payments by Watertown. The city of Watertown shall pay to the system an amount equal to the present value of all benefits earned by individuals described in § 3-12-62.10 prior to July 1, 1995, and multiplied by the funding ratio set forth in the valuation of the actuarial requirements and financial condition of the system as of June 30, 1994. The amount shall be determined on July 1, 1995, by the system's actuary. Any amount to be paid to the system by the city of Watertown which exceeds the value of the assets of the city of Watertown firemen pension fund, as determined as of the date of transfer, shall be paid pursuant to the provisions of § 3-12-69.

Source: SL 1995, ch 19, § 3.



§ 3-12-62.13 Watertown firemen--Crediting transfers from city of Watertown firemen pensionfund.

3-12-62.13. Watertown firemen--Crediting transfers from city of Watertown firemen pension fund. All amounts transferred to the system from the city of Watertown firemen pension fund which under the city of Watertown firemen pension fund were credited to the accounts of individual employees are considered member contributions under this chapter.

Source: SL 1995, ch 19, § 4.



§ 3-12-63 Officers and employees excluded from membership in the system.

3-12-63. Officers and employees excluded from membership in system. Membership in the system shall exclude the following:

(1) All elective officers except justices and judges, unless such person elects and is otherwise qualified to become a member of the system;

(2) All personnel in the Department of Labor and Regulation who were employed prior to July 1, 1980, and who elect to remain participants in the retirement system provided by chapter 61-2;

(3) State Cement Plant employees;

(4) The governing body of any participating county, municipality, or other political subdivision;

(5) All personnel employed by the municipality of Sioux Falls prior to July 1, 2013. However, any person employed prior to July 1, 2013, who separates from service with the municipality of Sioux Falls and is subsequently rehired by the municipality of Sioux Falls and begins working after June 30, 2013, as a permanent full-time employee as defined in subdivision 3-12-47(54), shall be a member of the system.
Source: SL 1967, ch 303, § 4; SDCL § 3-12-20; SL 1968, ch 216, § 1; SDCL Supp, § 3-12-20.1; SL 1973, ch 24, § 3; SL 1974, ch 35, § 20; SL 1975, ch 38, § 9; SL 1975, ch 39, § 4; SL 1976, ch 39, § 6; SL 1977, ch 30, § 1; SL 1980, ch 33, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2013, ch 19, § 2.



§ 3-12-64 Elective officers permitted to join system--Service credited.

3-12-64. Elective officers permitted to join system--Service credited. A full-time elective officer if he is not a contributing member of the system at the date the participating unit enters the system or on July 1, 1974, and is not otherwise excluded may elect to become a member, provided, however, his credited service shall be limited to service for which contributions were made.

Source: SL 1967, ch 303, § 4; SDCL, § 3-12-21; SL 1968, ch 216, § 1; SL 1970, ch 25, § 3; SL 1974, ch 35, § 21.



§ 3-12-65 Continuation of previously established retirement plan of political subdivision orpublic corporation--Vote of employees required to participate in consolidated system.

3-12-65. Continuation of previously established retirement plan of political subdivision or public corporation--Vote of employees required to participate in consolidated system. Any retirement plan of a political subdivision or public corporation created prior to July 1, 1974, may continue to operate that plan unless accepted in the system created by this chapter. Notwithstanding the provisions of this section and § 3-12-67, in no event, shall employees of such retirement plan be accepted as a participating unit unless the members of such retirement plan vote by a two-thirds majority to become members of the system created by this chapter.

Source: SL 1974, ch 35, § 23.



§ 3-12-66 Newly established retirement plans of political subdivisions and public corporationsto participate in consolidated system.

3-12-66. Newly established retirement plans of political subdivisions and public corporations to participate in consolidated system. No political subdivision or public corporation, including municipalities, counties, and chartered governmental units, may establish any retirement plan unless such political subdivision or public corporation becomes a participating unit of the system created in this chapter.

Source: SL 1974, ch 35, § 24.



§ 3-12-67 Election by political subdivision or public corporation to participate in consolidatedsystem.

3-12-67. Election by political subdivision or public corporation to participate in consolidated system. Any political subdivision and any public corporation, including municipalities, counties and chartered governmental units in the State of South Dakota, may become a participating unit by a duly passed resolution of its governing body. Any political subdivision not participating in the system on June 30, 1985, may become a participating unit for only its class A members or only its class B members, or for both classes together. If a political subdivision elects to participate for either one class of members or for both classes, all permanent full-time employees in that class or classes shall become members.

Source: SL 1961, ch 255, § 16; SL 1965, ch 220, § 12; SL 1967, ch 303, § 10; SDCL, §§ 3-12-36, 9-15-24; SL 1968, ch 216, § 1; SL 1974, ch 35, § 25; SL 1985, ch 25.



§ 3-12-67.1 Election by municipality of Sioux Falls to be participating unit.

3-12-67.1. Election by municipality of Sioux Falls to be participating unit. Notwithstanding the provisions of § 3-12-67, any employee of the municipality of Sioux Falls who begins working after June 30, 2013, as a permanent full-time employee as defined in subdivision 3-12-47(54) shall be a member of the system if the municipality of Sioux Falls elects to be a participating unit by a duly passed resolution of its governing body.

Source: SL 2013, ch 19, § 1.



§ 3-12-68 Coverage of joint employees of participating and nonparticipating politicalsubdivisions.

3-12-68. Coverage of joint employees of participating and nonparticipating political subdivisions. In the event a participating unit and a nonparticipating South Dakota political subdivision or public corporation enter into an agreement to provide certain public services on a joint basis, they may agree to consider persons employed pursuant to such agreement as if they were solely employees of the participating unit for the exclusive purposes of the system created in this chapter. The total compensation paid a person because of such employment shall be considered compensation paid him by the participating unit and services rendered by such person because of such employment shall be considered service rendered by him to the participating unit.

Source: SL 1973, ch 51, § 1; SDCL Supp, § 9-15-25.1; SL 1974, ch 35, § 26.



§ 3-12-69 Accrued benefit deposit required when political subdivision or public corporationjoins consolidated system--Participation by employees--Deferred payment of deposit.

3-12-69. Accrued benefit deposit required when political subdivision or public corporation joins consolidated system--Participation by employees--Deferred payment of deposit. Employees of an eligible political subdivision or public corporation not participating in the systems consolidated into the system created by this chapter, may become a participating unit in the system if the unit commits to deposit an amount equal to the present value of the benefits earned to date, based on the employee's prior service to the unit to be covered by the system. The expense of the actuarial determination of this amount shall be borne by the applicant. All eligible employees of an applicant shall participate in the system upon admission. If the unit is unable to deposit this amount in a single sum, the unit shall have the option to pay the amount by periodic level installments over a period up to twenty years, the value of which, when discounted for interest at the effective rate, is equal to the amount due at the date of participation.

Source: SL 1967, ch 303, § 10; SDCL, § 3-12-36; SL 1968, ch 216, § 1; SL 1974, ch 35, § 27; SL 2004, ch 42, § 12.



§ 3-12-69.1 Board of Regents employees--Definition of balances.

3-12-69.1. Board of Regents employees--Definition of balances. Terms as used in §§ 3-12-69.1 to 3-12-69.5, inclusive, unless the context otherwise requires, shall mean:

(1) "Board of Regents' balance," the contributions from April 1, 1964, to June 30, 1975, plus accumulated interest, made by the Board of Regents and deposited on behalf of an employee in any pension fund that is established by contract with an insurance company;

(2) "Excess balance," the contributions in addition to those accumulated in the individual balance and made from April 1, 1964, to June 30, 1975, with accumulated interest, by a Board of Regents employee included in the provisions of §§ 3-12-69.1 to 3-12-69.5, inclusive, and deposited in any pension fund that is established by contract with an insurance company;

(3) "Individual balance," the contributions from April 1, 1964, to June 30, 1975, with accumulated interest made on a matching basis by the Board of Regents' employees included in the provisions of §§ 3-12-69.1 to 3-12-69.5, inclusive, and the Board of Regents and deposited on behalf of the employee in any pension fund that is established by contract with an insurance company.
Source: SL 1975, ch 38, § 1; SL 1979, ch 29, § 1.



§ 3-12-69.2 Existing regents' contracts preserved--Expansion of retirement plan--Transition.

3-12-69.2. Existing regents' contracts preserved--Expansion of retirement plan--Transition. Nothing in §§ 3-12-69.1 to 3-12-69.5, inclusive, shall be construed to be a termination of any contract made on behalf of the State of South Dakota and its employees by the Board of Regents. The purpose of said sections is to expand the retirement plan of the Board of Regents for faculty and administrators and to allow for the transition of the plan in effect from April 1, 1964, to June 30, 1975, into the South Dakota Retirement System as provided for in this chapter.

Source: SL 1975, ch 38, § 2.



§ 3-12-69.3 Contract for purchase of service for Board of Regents.

3-12-69.3. Contract for purchase of service for Board of Regents. The Board of Regents shall enter into a contractual agreement with the Board of Trustees on the same basis as a new participating unit for purchase of a maximum of twenty years of service prior to April 1, 1964, pursuant to the provisions of § 3-12-69 and subject to the provisions of § 3-12-69.4.

Source: SL 1975, ch 38, § 3.



§ 3-12-69.4 Contributory service credited to Board of Regents employees--Eligibility ofnonparticipating employees--Qualification for prior credited service.

3-12-69.4. Contributory service credited to Board of Regents employees--Eligibility of nonparticipating employees--Qualification for prior credited service. Employees of the Board of Regents shall be credited with contributory service for each year such employee participated in the retirement plan in effect between April 1, 1964, and June 30, 1975. Employees of the Board of Regents who did not participate during all the years that they were eligible to participate in the Board of Regents retirement plan in effect from April 1, 1964, to June 30, 1975, are eligible for credited service only if purchase is made pursuant to § 3-12-83. Credited service must be obtained for all South Dakota service between April 1, 1964, and June 30, 1975, in order to qualify an employee for credited service prior to April 1, 1964, as granted by § 3-12-69.3.

Source: SL 1975, ch 38, § 4.



§ 3-12-69.5 Normal retirement allowance reduced by actuarial equivalent--Deposit of individualbalance--Member contributions.

3-12-69.5. Normal retirement allowance reduced by actuarial equivalent--Deposit of individual balance--Member contributions. All benefits payable pursuant to § 3-12-91 shall be reduced by the actuarial equivalent that could be purchased by a sum of money equal to twice the value of the Board of Regents' balance payable at the member's retirement. The Board of Regents is hereby authorized, if the Board of Regents receives member approval, to deposit with the system the individual balance accumulated in the regents retirement system during the period April 1, 1964, to June 30, 1975. Such deposit shall not include the excess balance as defined in § 3-12-69.1. In the administration of this chapter, the individual balance shall be considered as member contributions.

Source: SL 1975, ch 38, § 5; SL 1976, ch 40, § 2; SL 1979, ch 29, § 2.



§ 3-12-70 Effective date of participation of employees of participating unit.

3-12-70. Effective date of participation of employees of participating unit. The date when the participation of the employees of a participating unit may commence shall be at the beginning of the first month of a calendar quarter.

Source: SL 1967, ch 303, § 10; SDCL § 3-12-37; SL 1968, ch 216, § 1; SL 1974, ch 35, § 28; SL 2009, ch 20, § 1.



§ 3-12-71 Rate of contributions--Deduction from pay--Employer to make members'contributions.

3-12-71. Rate of contributions--Deduction from pay--Employer to make members' contributions. The member shall make a contribution to the system, except as specified in § 3-12-200, and the employer shall make an equal contribution to the system, except as otherwise specified, at the following rates:

(1) Class A members five percent of compensation through June 30, 2002, and six percent of compensation after June 30, 2002;

(2) Justices, judges, and magistrate judges nine percent of compensation;

(3) All other Class B members eight percent of compensation.

The employer shall cause to be deducted on each payroll of a member for each payroll period the contribution payable by the member as provided in this section.

Except for those contributions specified in § 3-12-200, contributions required of members by this section shall be made by the participating unit pursuant to the provisions of § 414(h)(2) of the Internal Revenue Code. Such contributions shall be classified as member contributions for all purposes under this chapter. A member may not receive the amount of such contributions directly rather than as contributions under this section.

Source: SL 1967, ch 303, § 5; SDCL §§ 3-12-22, 3-12-23; SL 1968, ch 216, § 1; SL 1974, ch 35, § 29; SL 1977, ch 31, § 5; SL 1982, ch 38; SL 1984, ch 23, § 2; SL 1989, ch 38, § 8; SL 2000, ch 23, § 1; SL 2010, ch 23, § 5, eff. Apr. 1, 2010; SL 2013, ch 20, § 6.



§ 3-12-72 Monthly transmission of contributions--Deposit in fund.

3-12-72. Monthly transmission of contributions--Deposit in fund. All employee and employer contributions to the system and the necessary supporting data shall be transmitted by the employer at least monthly to the administration office of the system. Each such monthly transmission for each respective calendar month shall be completed by the fifteenth day of the following month. All supporting data shall be transmitted electronically in a format determined by system personnel. All contributions shall be deposited with the state treasurer in the fund duly established to administer this chapter. If any participating unit fails to deliver contributions with respect to compensation paid in any month and the necessary supporting data by the fifteenth day of the following month, the participating unit shall pay to the system a penalty equal to five percent of the delinquent contributions. The delinquent contributions and the penalty shall bear interest at the assumed rate of return from the date due until the date paid. In calculating accumulated contributions pursuant to subdivision 3-12-47(2), all contributions with respect to compensation paid in any fiscal year shall be included in the calculation of interest credited for that fiscal year.

Source: SL 1959, ch 84, § 28; SDC Supp 1960, § 15.3932 (3); SL 1961, ch 255, § 29; SL 1965, ch 220, § 21; SL 1967, ch 50, § 4; SL 1967, ch 303, § 5; SDCL §§ 3-12-22 to 3-12-24, 3-12-28, 9-15-49, 13-45-32; SL 1968, ch 216, § 1; SL 1970, ch 25, § 4; SL 1974, ch 35, § 30; SL 1978, ch 32, § 1; SL 1986, ch 38; SL 2008, ch 20, § 7, eff. Jan. 1, 2009.



§ 3-12-72.1 Use of fund restricted.

3-12-72.1. Use of fund restricted. No part of the fund created by this chapter may be used for any purpose other than for the exclusive benefit of members and their beneficiaries, payment of reasonable administrative expenses of the system, and reimbursement of overpayments made by employers. No participating unit may receive any amounts from the fund except such amounts which may remain after the satisfaction of all liabilities of the system to its members.

Source: SL 1984, ch 23, § 3; SL 2012, ch 26, § 10.



§ 3-12-72.2 Rights of members on termination of system or discontinuance of contributions.

3-12-72.2. Rights of members on termination of system or discontinuance of contributions. If the system is terminated, or if contributions to the system are discontinued, the rights of all members to benefits which have accrued as of the date of termination or discontinuation of contributions shall vest. A member's recourse against the fund shall be limited by the extent to which his benefits are funded.

Source: SL 1984, ch 23, § 4.



§ 3-12-72.3 Diversion of funds prohibited--Legislative policy.

3-12-72.3. Diversion of funds prohibited--Legislative policy. In order to ensure employee confidence in the preservation and management of the South Dakota Retirement System, it is legislative policy that there should be no legislative enactment nor administrative action which would have the effect, directly or indirectly, of diverting any funds of the system to any purpose other than the administration and support of the benefits of members of the system.

Source: SL 1990, ch 34.



§ 3-12-72.4 Privatization of governmental function.

3-12-72.4. Privatization of governmental function. If a participating unit determines that a governmental function is to be privatized, the participating unit shall pass a resolution to that effect determining the date that its employees will cease to be public employees eligible for membership in the system. The participating unit shall notify the system and the employees affected of its resolution and, after the effective date, cease to make contributions to the South Dakota Retirement System as required in §§ 3-12-71 and 3-12-72. Any member affected by privatization is entitled to the benefits accrued as of the effective date under the provisions of chapter 3-12. For the purposes of determining eligibility for vesting pursuant to subdivision § 3-12-47(73) and early retirement pursuant to § 3-12-106, years of service with the successor employer shall be considered.

Source: SL 1997, ch 30, § 1.



§ 3-12-73 Service records and employee information furnished by employers.

3-12-73. Service records and employee information furnished by employers. The officers responsible for the personnel records of employees of each participating unit shall file with the Board of Trustees, in such form as the board shall from time to time prescribe, a detailed statement of all service rendered by each eligible employee of the system; and shall furnish such other information as the board shall from time to time require in the operation of the system.

Source: SL 1967, ch 303, § 10; SDCL, § 3-12-39; SL 1968, ch 216, § 1; SL 1974, ch 35, § 31.



§ 3-12-74 Deduction of delinquent contributions from payments due from state--Penalty andinterest.

3-12-74. Deduction of delinquent contributions from payments due from state_Penalty and interest. If any participating unit becomes delinquent thirty or more days by failure or refusal to pay any amounts due the system, the state treasurer shall, upon certification by the administrator of the delinquency, withhold and deduct the amount of the delinquency, penalty, and interest as specified in § 3-12-72 from the next succeeding payment or payments of any money in the hands of the state treasurer due and payable to the participating unit.

Source: SL 1959, ch 84, § 30; SDC Supp 1960, § 15.3934 (2); SL 1967, ch 50, § 5; SDCL § 13-45-38; SL 1970, ch 25, § 13; SDCL Supp, § 3-12-23.1; SL 1974, ch 35, § 32; SL 2008, ch 20, § 8, eff. Jan. 1, 2009.



§ 3-12-75 Retirement allowance to terminated member with vested right--Calculation.

3-12-75. Retirement allowance to terminated member with vested right--Calculation. A terminated member who has a vested right in the system may leave the member's accumulated contributions on deposit with the system and receive a retirement allowance commencing at the member's retirement. In calculating such allowance, the member's final average compensation shall be increased by the improvement factor commencing each July first for each complete twelve-month period between the member's last termination and the date on which the member's retirement allowance commences.

Source: SL 1974, ch 35, § 33; SL 1982, ch 32, § 4; SL 1986, ch 37, § 4; SL 1998, ch 17, § 3; SL 2004, ch 40, § 8; SL 2010, ch 20, § 9.



§ 3-12-76 Withdrawal of accumulated contributions on termination of public service--Exception.

3-12-76. Withdrawal of accumulated contributions on termination of public service--Exception. A member terminating public service is entitled to the sum of the member's accumulated contributions upon application to the system in lieu of retaining credited service and benefits provided in this chapter.

The right to withdraw accumulated contributions ceases within ninety days of a return to employment with a participating unit.

Source: SL 1967, ch 303, § 8; SDCL, § 3-12-30; SL 1968, ch 216, § 1; SL 1974, ch 35, § 34; SL 1977, ch 28, § 6; SL 1995, ch 24, § 13; SL 1998, ch 15, § 6.



§ 3-12-76.1 Withdrawal of accumulated contributions by member who does not terminate publicservice.

3-12-76.1. Withdrawal of accumulated contributions by member who does not terminate public service. Notwithstanding the provisions of § 3-12-76, a member who ceases to be a permanent full-time employee but who does not terminate public service may withdraw his accumulated contributions from the system, if, at the time of withdrawal, the member has made no contributions to the system for a period of at least one year. A member who withdraws his accumulated contributions under this section forfeits all credited service and benefits under this chapter.

Source: SL 1982, ch 32, § 3.



§ 3-12-76.2 Application of forfeitures.

3-12-76.2. Application of forfeitures. Forfeitures arising because of termination of employment before the member becomes eligible for benefits or for any other reason shall be applied to reduce the costs of the system and not to increase the benefits otherwise payable to members.

Source: SL 1984, ch 23, § 5.



§ 3-12-76.3 Distribution by direct rollover.

3-12-76.3. Distribution by direct rollover. A member who elects to withdraw accumulated contributions as provided in § 3-12-76 or 3-12-76.1, or a member's surviving spouse or nonspouse beneficiary who receives a lump-sum payment pursuant to § 3-12-110, may receive the distribution directly. Eligible rollover distributions may be transferred by the system in a direct rollover to no more than one eligible retirement plan identified by a member, a member's surviving spouse, or a member's nonspouse beneficiary if the individual so elects. The board shall promulgate rules pursuant to chapter 1-26 to comply with federal mandates regarding rollover distributions. The system is not required to make an independent determination as to whether the plan identified by a member, surviving spouse, or nonspouse beneficiary qualifies as an eligible retirement plan. By electing a direct rollover and identifying the eligible retirement plan to which an eligible rollover distribution is to be made, a member, surviving spouse, or nonspouse beneficiary represents to the system that the identified plan qualifies as an eligible retirement plan. If a member, surviving spouse, or nonspouse beneficiary does not elect a direct rollover, the distribution shall be issued in the name of, and directly to, that person.

Source: SL 1993, ch 42, § 5; SL 1995, ch 24, § 17; SL 1998, ch 15, § 7; SL 2009, ch 20, § 2.



§ 3-12-77 Contributions left in system on termination of employment without vested right--Maximum period--Forfeiture.

3-12-77. Contributions left in system on termination of employment without vested right--Maximum period--Forfeiture. A member of the system who is not vested may leave the member's accumulated contributions in the system upon termination of employment for a period not to exceed ten years from the date of termination. However, no additional contributions may be made to the system by the member or a participating unit following the date of termination and no benefits in the retirement system may accrue to a member of the system following the date of termination except as provided in § 3-12-72.4. If the member withdraws the member's accumulated contributions, membership in the system terminates. At the end of the ten-year period, no further interest may be credited with respect to contributions. If the member fails to withdraw the member's accumulated contributions within eleven years following the member's termination, the member shall forfeit all rights to the member's accumulated contributions and to any credited service in connection therewith, if the system has made reasonable efforts to notify the member of the member's withdrawal rights and the effect of this section.

Source: SL 1972, ch 22; SDCL Supp, § 3-12-32; SL 1974, ch 35, § 35; SL 1984, ch 24, § 1; SL 1998, ch 15, § 8; SL 1998, ch 18, § 2.



§ 3-12-77.1 Uncollected payments from system--Reversion.

3-12-77.1. Uncollected payments from system--Reversion. If any payment from the system remains uncollected for a period of three years following the date upon which a warrant for the payment was issued, the payment shall revert to the system and all rights to such payment shall terminate, if the system has made reasonable efforts to notify the person entitled to the payment of his right to the payment and the effect of this section.

Source: SL 1984, ch 24, § 2.



§ 3-12-77.2 Forfeiture of contributions to predecessor system.

3-12-77.2. Forfeiture of contributions to predecessor system. With respect to contributions made prior to July 1, 1974, to any predecessor system consolidated pursuant to § 3-12-46 and with respect to any payment made by any such predecessor system which became due prior to July 1, 1974, the time periods specified in §§ 3-12-77 and 3-12-77.1 commenced on July 1, 1974.

Source: SL 1984, ch 24, § 3.



§ 3-12-77.3 Reinstatement of terminated rights.

3-12-77.3. Reinstatement of terminated rights. Any rights which have terminated pursuant to the provisions of § 3-12-77 or 3-12-77.1 may be reinstated upon presentation to the system administrator of a request for reinstatement of those rights and competent evidence of the rights.

Source: SL 1984, ch 24, § 4.



§ 3-12-77.4 Early withdrawal precludes additional refund.

3-12-77.4. Early withdrawal precludes additional refund. No member or former member of the system who has withdrawn contributions from the system prior to July 1, 1998, may receive any additional refund under the provisions of §§ 3-12-47 to 3-12-152.

Source: SL 1998, ch 15, § 31.



§ 3-12-78 Prior service credit on return of nonvested member to employment.

3-12-78. Prior service credit on return of nonvested member to employment. If a nonvested member who has terminated employment and has left the member's accumulated contributions in the system returns to employment with a participating unit, the system shall credit the member's prior service time toward the total length of service necessary for the member to obtain the credited service necessary for benefits provided by this chapter.

Source: SL 1972, ch 22; SDCL Supp, § 3-12-32; SL 1974, ch 35, § 36; SL 1998, ch 18, § 3; SL 2008, ch 20, § 9.



§ 3-12-79 Repealed.

3-12-79. Repealed by SL 1998, ch 18, § 4.



§ 3-12-80 Redeposit of contributions by member returning to service--Time of redeposit.

3-12-80. Redeposit of contributions by member returning to service--Time of redeposit. If a person whose accumulated contributions have been refunded since July 1, 1974, reenters the system, the person may elect to redeposit the accumulated contributions, with compound interest at the assumed rate of return between the date of withdrawal and the date of redeposit. The redeposit shall be made within two years after reentry into the system and the credited service forfeited when contributions were refunded shall then be reinstated; any employer contributions forfeited at the time of refund shall be reinstated; and the member, except as provided in § 3-12-131, shall be regarded as having never refunded.

Any withdrawals of additional contributions made pursuant to § 3-12-104 shall be considered accumulated contributions for purposes of redeposit to reinstate the credited service forfeited when contributions were refunded.

Source: SL 1974, ch 35, § 38; SL 1977, ch 28, § 7; SL 1978, ch 32, § 2; SL 1996, ch 31; SL 2008, ch 20, § 10; SL 2009, ch 20, § 3.



§ 3-12-81 Repealed.

3-12-81. Repealed by SL 2004, ch 37, § 4.



§ 3-12-81.1 Reemployment of retired member--Termination of relationship with initialparticipating unit--Hiring procedures.

3-12-81.1. Reemployment of retired member--Termination of relationship with initial participating unit--Hiring procedures. If a retired member becomes reemployed as a permanent full-time employee by a participating unit, the member first shall have terminated the member's employment relationship with the initial participating unit, as outlined in subdivision 3-12-47(70) and as required pursuant to Revenue Ruling 57-115 by the Internal Revenue Service. The initial participating unit's system representative shall certify to the system that the termination of the employment relationship took place. In addition, the member shall have been subject to all proceedings and requirements associated with the hiring and employment of any new employee by the second participating unit, and that unit's system representative shall so certify to the system. If a single participating unit is both the member's initial participating unit and the member's second participating unit, it shall follow all termination procedures and all hiring procedures relative to the member as outlined by this section, and its chief executive officer, the officer's agent, or the chair of its governing commission or board shall so certify.

Source: SL 2004, ch 38, § 6; SL 2010, ch 23, § 8, eff. Apr. 1, 2010.



§ 3-12-82 Retirement allowances for members who reentered covered employment betweenJuly 1, 2004 and April 1, 2010.

3-12-82. Retirement allowances for members who reentered covered employment between July 1, 2004 and April 1, 2010. If less than three years of contributory service or noncontributory service as delineated in subsections (b), (e), (g), and (h) of subdivision 3-12-47(24) is acquired after a retired member's reentry into covered employment, the member upon subsequent retirement shall receive a refund of the member's accumulated contributions.

If three years or more of contributory service or noncontributory service as delineated in subsections (b), (e), (g), and (h) of subdivision 3-12-47(24) are acquired after a retired member's reentry into covered employment, the member upon subsequent retirement may receive either a refund of the member's accumulated contributions or an additional allowance based upon the member's credited service and final compensation earned during such reentry. Only the member's credited service from the subsequent employment shall be taken into account in calculating a reduction pursuant to § 3-12-106, if any, in the member's additional allowance. In addition, the annual increase applied to the original allowance pursuant to § 3-12-88 shall be eliminated for such period of reemployment, unless the member retired as a Class B member other than a justice, judge, or magistrate judge and subsequently reentered covered employment as a Class A member.

The provisions of this section apply to any member who retired without any reduction in benefits pursuant to § 3-12-106 and who reenters covered employment on or after July 1, 2004, but prior to April 1, 2010.

Source: SL 1974, ch 35, § 39; SL 1978, ch 32, § 3; SL 1982, ch 32, § 5; SL 1997, ch 28, § 1; SL 1998, ch 15, § 10; SL 2004, ch 38, § 1; SL 2005, ch 24, § 3; SL 2010, ch 20, § 10; SL 2010, ch 23, § 6, eff. Apr. 1, 2010; SL 2012, ch 26, § 11.



§ 3-12-83 Purchase of prior service credit--Calculation of amount due.

3-12-83. Purchase of prior service credit--Calculation of amount due. A current contributing member of the system may receive credited service by election to make, or have made on the member's behalf, contributions, based on the higher of the member's current compensation, or the member's final compensation calculated as if the member retired on the date of election, at an actuarially- determined percentage times the member rate, for each year of service for which the member wishes to receive credit, if:

(1) The current contributing member of the system could have established credit for any South Dakota public service by making contributions under this chapter or any prior law; or

(2) The current contributing member was not permitted to establish credit for any South Dakota public service.

The amount of the credited service and the rate of contribution shall be at class A rates unless the service for which credit is sought was rendered as a class B member in which case class B rates shall apply. If a participating unit has failed to pay employer or member contributions to the system on behalf of a member as required under this chapter or under any predecessor system consolidated pursuant to § 3-12-46, the amount due the system shall be calculated in accordance with this section.

The member rate in effect as of July 1, 2001, shall be used in calculation of the purchase cost of any service performed prior to July 1, 2002, if a contract to purchase such service is in place prior to July 1, 2004. The member rate in effect on and after July 1, 2002, shall be the basis for calculation of the purchase cost of any service if the contract to purchase such service is not in place until on or after July 1, 2004.

Source: SL 1974, ch 35, § 40; SL 1977, ch 28, § 8; SL 1980, ch 31, § 4; SL 1984, ch 24, § 5; SL 1989, ch 38, § 16; SL 2002, ch 23, § 2; SL 2004, ch 39, § 1.



§ 3-12-83.1 Purchase of prior service credit on tax-deferred basis.

3-12-83.1. Purchase of prior service credit on tax-deferred basis. Other provisions of this chapter notwithstanding, any participating unit may become a tax-qualifying purchase unit at any time on or after July 1, 1996, if the unit is able to transmit credited service purchase data to the system by electronic media compatible with the system. The decision to become a tax-qualifying purchase unit shall be made by the elected official, the appointed official, or the governing body in charge of the unit. The unit shall become a tax-qualifying purchase unit as soon as notice of the decision has been delivered in writing to the system. If a unit becomes a tax-qualifying purchase unit, any unit employee member who purchases credited service under this chapter shall do so as provided in § 3-12-83.2. A tax-qualifying purchase unit at a later date may choose to rescind such status and may do so by delivering written notice of the decision to the system. However, if such a rescission, any employer contribution agreement entered into pursuant to § 3-12-83.2, but not yet completed, shall continue until completion or until death or termination of the member.

Source: SL 1996, ch 30, § 2.



§ 3-12-83.2 Purchase of prior service credit by member of tax-qualifying purchase unit.

3-12-83.2. Purchase of prior service credit by member of tax-qualifying purchase unit. The provisions of § 3-12-83 notwithstanding, a member who is employed by a tax-qualifying purchase unit may purchase credited service pursuant to the procedures outlined in §§ 3-12-83 and 3-12-84 on a tax-deferred basis pursuant to § 414(h)(2) of the Internal Revenue Code. The purchase shall be in the nature of a credited service purchase under the provisions of § 3-12-83, except that:

(1) The purchase shall be pursuant to an irrevocable employer contribution agreement entered into between the member and the tax-qualifying purchase unit and shall be executed prior to the period of contribution;

(2) The irrevocable employer contribution agreement may not exceed a period of ten years;

(3) The contributions may represent reductions in the member's compensation but shall be deemed employer contributions pursuant to § 3-12-71;

(4) The contributions may be for any period of uncredited service;

(5) No other purchase of uncredited service pursuant to § 3-12-83 or other provision of this chapter, may take place while an irrevocable employer contribution agreement is in effect pursuant to this section; and

(6) The irrevocable employer contribution agreement shall be for an amount that, when discounted for interest at the assumed rate of return, equals the total purchase cost.

In no event may a member receive the contributions directly. If a member dies or terminates employment prior to completion of the member's irrevocable employer contribution agreement, the member's credited service shall be adjusted by the system on the basis of that portion of the agreement that was completed prior to the death or termination.

A member who is participating in an installment credited service purchase pursuant to § 3-12-87 on the date that the member's employer unit becomes a tax-qualifying purchase unit shall either terminate the purchase or complete the purchase as a tax-deferral purchase pursuant to this section. If the member elects to continue the purchase, the original purchase agreement shall be deemed an irrevocable employer contribution agreement.

Source: SL 1996, ch 30, § 3; SL 2008, ch 20, § 11; SL 2013, ch 20, § 7.



§ 3-12-84 Purchase of prior service credit for public service not covered by retirement plan.

3-12-84. Purchase of prior service credit for public service not covered by retirement plan. If a current contributing member of this system has other public service for which the member is not entitled to retirement benefits from another public retirement system, the member may elect to deposit or have deposited on the member's behalf an amount equal to an actuarially-determined percentage times the Class A rate of contribution multiplied by the higher of the member's annual compensation at the time of making the election, or the member's final compensation calculated as if the member retired on the date of the member's election, for each year of other public service for which the member wishes to receive credit as a Class A member.

The member rate in effect as of July 1, 2001, shall be used in calculation of the purchase cost of any service performed prior to July 1, 2002, if a contract to purchase such service was in place prior to July 1, 2004. The member rate in effect on and after July 1, 2002, shall be the basis for calculation of the purchase cost of any service if the contract to purchase such service is not in place until on or after July 1, 2004.

Source: SL 1974, ch 35, § 41; SL 1980, ch 31, § 5; SL 1984, ch 24, § 6; SL 1989, ch 38, § 17; SL 2002, ch 23, § 3; SL 2004, ch 39, § 2.



§ 3-12-84.1 Acquisition of credited service through transfer of funds--Requirements.

3-12-84.1. Acquisition of credited service through transfer of funds--Requirements. A contributing member may acquire credited service by utilizing a trustee to trustee transfer of funds, excluding any after tax employee contributions, from a member's individual retirement plan that meets the requirements of sections 403(b) or 457 of the Internal Revenue Code to pay the cost of purchase pursuant to § 3-12-83, 3-12-84, or 3-12-84.2 or the amount of a redeposit pursuant to § 3-12-80.

Source: SL 2002, ch 22, § 4; SL 2008, ch 20, § 12; SL 2013, ch 20, § 8.



§ 3-12-84.2 Purchase of nonqualified permissive service credit allowed.

3-12-84.2. Purchase of nonqualified permissive service credit allowed. Notwithstanding the restrictions contained in §§ 3-12-83 and 3-12-84, a current contributing member with over five years of contributory service in the system may purchase nonqualified permissive service credit as defined in and pursuant to the provisions of § 415(n) of the Internal Revenue Code.

Source: SL 2003, ch 94, § 2; SL 2009, ch 21, § 1; SL 2013, ch 20, § 9.



§ 3-12-84.3 Acquisition of credited service for members mobilized into certain federal militaryservice.

3-12-84.3. Acquisition of credited service for members mobilized into certain federal military service. If a contributing member was mobilized into federal military service pursuant to the provisions of United States Code Title 10 after February 1, 2002, but prior to September 30, 2004, the member, after returning to active membership in the system, may acquire credited service at the rates in effect prior to July 1, 2004, for a period of two years after the member's release from such federal military service, the cost provisions of §§ 3-12-83, 3-12-84, and 3-12-130 notwithstanding. All other provisions in regard to credited service acquisition apply.

Source: SL 2005, ch 25, § 1.



§ 3-12-85 Service credit for leave of absence--Contributions to cover period of absence.

3-12-85. Service credit for leave of absence--Contributions to cover period of absence. A member taking a leave of absence authorized by his employer may receive credited service during such leave if employee and employer contributions are made to the system during such leave by or on behalf of the employee. Such contributions shall be at the rates in effect during such leave and shall be based on the member's rate of compensation immediately prior to such leave. Such contributions shall be transmitted to the system at least monthly. For purposes of calculation of benefits, the member shall be considered to have received compensation during the period of such leave at the rate used to calculate the contributions made during such leave. If contributions are not made during such leave, the member may receive credited service for such leave by making, or having made on his behalf, contributions as provided in § 3-12-83.

Source: SL 1967, ch 303, § 9; SDCL, § 3-12-31; SL 1968, ch 216, § 1; SL 1970, ch 25, § 9; SL 1973, ch 27; SL 1974, ch 35, § 42; SL 1980, ch 31, § 7.



§ 3-12-86 Credited service for leave of absence due to qualified military service--Return toemployment after discharge.

3-12-86. Credited service for leave of absence due to qualified military service--Return to employment after discharge. A member shall receive credited service for leave of absence due to qualified military service, authorized in advance by the employer, without contribution by the employee or employer if the member returns to the employ of a participating unit within one year from the member's date of discharge from the member's initial period of qualified military service and if the member remains in the employ of a participating unit for at least one year. The member may not receive credited service for any voluntary extension of qualified military service at the instance of the member beyond the initial period of enlistment, induction, or call to active duty. Credited service granted under this section shall be only for the initial period of time that the member is performing qualified military service. No credited service granted under this section may be considered to represent either member contributions or employer contributions for purposes of contribution withdrawals pursuant to this chapter.

If the member returns to the employ of the member's employer unit within one year of discharge from the initial period of qualified military service, but does not remain in the employ of the unit for at least one year, the member shall be granted credited service for the initial period of qualified military service pursuant to § 414(u)(8) of the Internal Revenue Code if the member deposits with the system employee contributions for the initial period of the qualified military service as provided for in § 414(u)(8)(C). The contributions shall be made in a lump sum, shall be based on the member's compensation immediately prior to the leave of absence, and shall be without interest. The participating unit that was the member's employer prior to the leave of absence shall deposit employer contributions in an equal amount with the system. Other provisions of this chapter notwithstanding, the member need not be a contributing member at the time the member deposits the contributions. The member is subject to the time limitations for payment provided for in § 414(u)(8)(C).

Source: SL 1970, ch 25, § 9; SDCL Supp, § 3-12-31; SL 1973, ch 27; SL 1974, ch 35, § 42; SL 1995, ch 24, § 12; SL 2008, ch 20, § 13; SL 2011, ch 20, § 2; SL 2013, ch 20, § 10.



§ 3-12-86.1 Death or disability of member on leave of absence due to qualified military service--Return to service date and benefits.

3-12-86.1. Death or disability of member on leave of absence due to qualified military service--Return to service date and benefits. If a member on leave of absence performing initial qualified military service dies, the member shall be considered to have returned from the leave of absence on the day prior to the member's death and become a contributing member for purposes of survivor benefits pursuant to § 3-12-95, if the member has at least one year of credited service prior to the member's death, including the initial period of qualified military service. If the member was contributing for additional survivor protection benefits pursuant to § 3-12-104 immediately prior to the leave of absence, the member shall be considered to have resumed such contributions on the day prior to the member's death.

If a member on leave of absence performing initial qualified military service becomes disabled pursuant to the disability criteria set out in chapter 3-12 and ARSD chapter 62:01:04, the member shall be considered to have returned from the leave of absence on the day prior to the member's discharge date and become a contributing member for purposes of eligibility for disability benefits pursuant to § 3-12-98, if the member has at least three years of credited service including the period of initial qualified military service. The provisions of § 3-12-98 notwithstanding, the member need not have been deemed to be a contributing member on the date of the member's disabling event.

Source: SL 2011, ch 20, § 3.



§ 3-12-87 Valuation of purchased prior service credit--Installment payments--Death of member--Adjustment when installments not paid.

3-12-87. Valuation of purchased prior service credit--Installment payments--Death of member--Adjustment when installments not paid. Payment of a deposit with the system for credited service pursuant to §§ 3-12-83 to 3-12-86, inclusive, shall be determined and due at the time the notice of intention to make the payment is received by the system. The amount due may be paid by periodic, level installments over a period of up to ten years, the value of which, when discounted for interest at the assumed rate of return, is equal to the amount due at the date of the notice. If a member dies before completion of the installment payments, the surviving spouse may complete the payments due the system, but, unless the payments are being made by a participating unit, the amount shall be paid in full within ninety days of the member's death or retirement. In the event the periodic payments are not completed or paid when due, the administrator may make an appropriate adjustment to the credited service, benefits payable under this chapter, or schedule of payments to allow for the default. Any member participating in installment payments pursuant to this section prior to July 1, 1989, shall have the balance due on July 1, 1989, recalculated pursuant to §§ 3-12-83 and 3-12-84 and shall have the installment payments due on or after July 1, 1989, recalculated accordingly. The provisions of this section apply only to installment payment purchases of credited service that are not tax-deferred, but do not apply to tax-deferred purchases pursuant to § 3-12-83.2

Source: SL 1974, ch 35, § 43; SL 1977, ch 28, § 9; SL 1980, ch 31, § 6; SL 1989, ch 38, § 18; SL 1996, ch 30, § 4; SL 2008, ch 20, § 14.



§ 3-12-88 Benefits increased by improvement factor--Increase elimination.

3-12-88. Benefits increased by improvement factor--Increase elimination. All benefits except those depending on the member's contribution balance shall be annually increased by the improvement factor. However, the annual increase shall be eliminated for any period of time that a retired member reenters covered employment in the system, unless the member retired as a Class B member other than a justice, judge, or magistrate judge and subsequently has reentered covered employment as a Class A member, or unless the member retired without a benefit suspension pursuant to § 3-12-111 and then reentered active status prior to July 1, 2004. Such elimination shall cease when the member again retires and draws either a refund or an additional retirement allowance.

Source: SL 1974, ch 35, § 44; SL 2004, ch 38, § 2; SL 2005, ch 26, § 1.



§ 3-12-89 Uniform application of service credit rules.

3-12-89. Uniform application of service credit rules. Any period of credited service granted under the rules and regulations adopted by the Board of Trustees must be applied uniformly and consistently to all members.

Source: SL 1974, ch 35, § 45.



§ 3-12-89.1 Rules regulating maximum annual benefit--Tax qualification--Limitation yeardefined.

3-12-89.1. Rules regulating maximum annual benefit--Tax qualification--Limitation year defined. Pursuant to chapter 1-26, the board shall adopt rules regulating the maximum annual benefit that may be paid to a member. The rules shall be consistent with maintaining the tax qualification of the system. No benefit may exceed the limitations imposed by § 415 of the Internal Revenue Code. For the purposes of administering the limitations imposed by § 415, the term, limitation year, means a period extending from July first of one calendar year through June thirtieth of the following calendar year.

Source: SL 1984, ch 23, § 6; SL 1996, ch 29, § 2; SL 1997, ch 32, § 2; SL 2002, ch 22, § 3; SL 2013, ch 20, § 1.



§ 3-12-90 Commencement of benefits on early or normal retirement--Termination of benefits--Maximum retroactive benefits on late application.

3-12-90. Commencement of benefits on early or normal retirement--Termination of benefits--Maximum retroactive benefits on late application. Benefits paid upon early or normal retirement shall commence on the earlier of the member's required beginning date or on the first day of the month following the later of, the date on which the member's contributory service terminated, thirty days after the written application for retirement benefits is received in the office of the administrator, or the date specified in the member's application for retirement. In any event the benefit shall be paid from the first day of the month. The last payment shall be made from the first day of the month in which the member's death occurs.

An individual who fails to make a timely application for retirement benefits may receive up to a maximum of three months of benefits retroactive to the date on which the member's contributory service terminated.

Source: SL 1967, ch 303, § 7; SDCL, § 3-12-27; SL 1968, ch 216, § 1; SDCL Supp, § 3-12-25; SL 1970, ch 25, § 5; SL 1974, ch 35, § 46; SL 1978, ch 32, § 4; SL 1993, ch 42, § 4.



§ 3-12-90.1 to 3-12-90.5. Repealed.

3-12-90.1 to 3-12-90.5. Repealed by SL 1989, ch 38, §§ 10 to 14.



§ 3-12-90.6 to 3-12-90.8. Repealed.

3-12-90.6 to 3-12-90.8. Repealed by SL 1998, ch 15, §§ 11 to 13.



§ 3-12-90.9 Repealed.

3-12-90.9. Repealed by SL 1989, ch 38, § 15.



§ 3-12-90.10 Repealed.

3-12-90.10. Repealed by SL 1998, ch 15, § 14.



§ 3-12-91 Amount of normal retirement allowance for class A members.

3-12-91. Amount of normal retirement allowance for class A members. Upon retirement, a member shall receive a normal retirement allowance, commencing at normal retirement age or thereafter as provided in § 3-12-90, for Class A credited service, equal to the larger of 1.7% of final average compensation for each year of Class A credited service before July 1, 2008, plus 1.55% of final average compensation for each year of Class A credited service after July 1, 2008, or 2.4% of final average compensation for each year of Class A credited service before July 1, 2008, plus 2.25% of final average compensation for each year of Class A credited service after July 1, 2008, less other public benefits. For purposes of this section, federal military retirement or federal national guard retirement benefits are not other public benefits. For the purposes of this section, any Class A member who did not participate in federal social security during the period of credited service shall be presumed to be entitled to the maximum primary social security benefit permitted at the time of retirement. Class A credited service includes all credited service under this or any of the retirement systems consolidated pursuant to § 3-12-46.

Source: SL 1967, ch 303, § 7; SDCL § 3-12-27; SL 1968, ch 216, § 1; SDCL Supp, § 3-12-25; SL 1970, ch 25, § 5; SL 1974, ch 35, § 47; SL 1975, ch 39, § 5; SL 1982, ch 39; SL 1986, ch 37, § 5; SL 1987, ch 37, §§ 7, 8; SL 1989, ch 38, § 4; SL 1990, ch 37; SL 1991, ch 32; SL 1993, ch 44, § 4; SL 1994, ch 34, § 3; SL 1997, ch 26, § 2; SL 1998, ch 15, § 15; SL 1999, ch 15, § 2; SL 2000, ch 25, § 1; SL 2002, ch 23, § 1; SL 2008, ch 23, § 1.



§ 3-12-91.1 Additional contribution by participating unit.

3-12-91.1. Additional contribution by participating unit. Each participating unit shall make an additional contribution in the amount of six and two-tenths percent of any member's compensation in each calendar year that exceeds the maximum taxable amount for social security for the calendar year. The additional contributions shall be made only for Class A members and may not be treated as employer contributions.

Source: SL 2002, ch 23, § 5.



§ 3-12-92 Amount of normal retirement allowance for certain class B members.

3-12-92. Amount of normal retirement allowance for certain class B members. Upon retirement, a member shall receive a normal retirement allowance, commencing at normal retirement age or thereafter as provided in § 3-12-90, for Class B credited service other than as a justice, judge, or magistrate judge, equal to 2.4% of final average compensation for each year of Class B credited service other than as a justice, judge, or magistrate judge before July 1, 2008, plus 2. 0% of final average compensation for each year of Class B credited service other than as a justice, judge, or magistrate judge after July 1, 2008.

Source: SL 1974, ch 35, § 48; SL 1993, ch 44, § 5; SL 1994, ch 34, § 4; SL 1997, ch 26, § 3; SL 1998, ch 15, § 16; SL 1999, ch 15, § 3; SL 2000, ch 25, § 2; SL 2008, ch 23, § 2.



§ 3-12-92.1 Penitentiary correctional staff benefits.

3-12-92.1. Penitentiary correctional staff benefits. For purposes of determining the benefits of a penitentiary correctional staff, for credited service earned prior to July 1, 1978, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after July 1, 1978, the benefits shall be calculated pursuant to § 3-12-92.

Source: SL 1977, ch 31, § 4.



§ 3-12-92.2 Calculation of benefits for sheriffs and deputies--Prior elective rights preserved.

3-12-92.2. Calculation of benefits for sheriffs and deputies--Prior elective rights preserved. For the purposes of determining the benefits of county sheriffs and deputy county sheriffs, for credited service earned prior to January 1, 1980, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after January 1, 1980, the benefits shall be calculated pursuant to § 3-12-92. Nothing in this chapter shall be construed as an abridgement of the right of a sheriff to exercise his right to elect to participate pursuant to § 3-12-64.

Source: SL 1979, ch 26, §§ 2, 3.



§ 3-12-92.3 Calculation of benefits of parole agent.

3-12-92.3. Calculation of benefits of parole agent. For purposes of determining the benefits of a parole agent, for credited service earned prior to July 1, 1991, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after June 30, 1991, the benefits shall be calculated pursuant to § 3-12-92.

Source: SL 1991, ch 29, § 3.



§ 3-12-92.4 Amount of retirement allowance for justice, judge, or magistrate judge.

3-12-92.4. Amount of retirement allowance for justice, judge, or magistrate judge. Upon retirement, a member shall receive a normal retirement allowance, commencing at normal retirement age or thereafter as provided in § 3-12-90, for the first fifteen years of Class B credited service as a justice, judge, or magistrate judge equal to 3.733% of final average compensation for each year of Class B credited service as a justice, judge, or magistrate judge before July 1, 2008, plus 3. 333% of final average compensation for each year of Class B credited service as a justice, judge, or magistrate judge after July 1, 2008. A member shall also receive for Class B credited service as a justice, judge, or magistrate judge in excess of fifteen years, 2.4% of final average compensation for each year of Class B credited service as a justice, judge, or magistrate judge before July 1, 2008, plus 2.0% of final average compensation for each year of Class B credited service as a justice, judge, or magistrate judge after July 1, 2008.

Source: SL 1994, ch 34, § 5; SL 1997, ch 26, § 4; SL 1998, ch 15, § 17; SL 1999, ch 15, § 4; SL 2000, ch 25, § 3; SL 2008, ch 23, § 3.



§ 3-12-92.5 Repealed.

3-12-92.5. Repealed by SL 1999, ch 15, § 5.



§ 3-12-92.6 Adjustments in allowance for certain retirees based on time and circumstances ofretirement.

3-12-92.6. Adjustments in allowance for certain retirees based on time and circumstances of retirement. Each member who retired prior to July 1, 2008, and each beneficiary of a deceased member who retired prior to July 1, 2008, shall receive a retirement allowance based on the provisions of § 3-12-91, 3-12-92, or 3-12-92.4 as applicable based on the member's final average compensation, credited service, and other public benefits at retirement and the benefit formulas in §§ 3-12-91, 3-12-92, and 3-12-92.4 when improved by the improvement factor from the date of retirement to July 1, 2008.

Increased benefits as provided by any amendment to this section are prospective in nature and are effective July 1, 2008.

Each member or beneficiary of a member who retired prior to July 1, 1974, who is receiving benefits pursuant to § 3-12-126 or each member or beneficiary of a member who elected to retire pursuant to § 3-12-127, shall have a benefit increased by an additional 2.0% as of July 1, 2008, in lieu of the increase provided in this section.

If a member retired prior to normal retirement age, the allowance shall be adjusted in accordance with the law in effect at the time of retirement. If a member elected an alternate method of payment under the law in effect at the time of retirement, the allowance shall be adjusted in accordance with the law in effect at the time of retirement. If the additional allowance is to be paid to a beneficiary of a deceased member, the additional allowance shall be adjusted in accordance with the law in effect at the time of the member's retirement.

No member or beneficiary whose retirement allowance terminated prior to July 1, 2008, may receive any benefits pursuant to this section.

Source: SL 1997, ch 26, § 7; SL 1998, ch 15, § 19; SL 1999, ch 15, § 6; SL 2000, ch 25, § 4; SL 2008, ch 23, § 4.



§ 3-12-93 Amount of benefits for justice or judge mandatorily retired.

3-12-93. Amount of benefits for justice or judge mandatorily retired. Any justice of the Supreme Court or judge of the circuit court of this state who is automatically retired pursuant to the provisions of § 16-1-4.1 or 16-6-31, or who, having reached age seventy, retired prior to January 7, 1975, and who has not fully qualified for retirement benefits as provided by this chapter shall nevertheless receive retirement benefits in the proportion that his total time served bears to fifteen years, or if he has served in excess of fifteen years then receive full benefits.

Source: SL 1973, ch 133, § 3; SDCL Supp, § 16-8-9.3; SL 1974, ch 35, § 49.



§ 3-12-94 Spouse's allowance on death of member after retirement age.

3-12-94. Spouse's allowance on death of member after retirement age. Upon the death of a retiree or any member who has reached normal retirement age, the surviving spouse is eligible to receive a normal retirement allowance, payable in monthly installments, equal to sixty percent of the retirement allowance that the member was receiving or was eligible to receive at the time of death.

Source: SL 1967, ch 303, § 9 as added by SL 1968, ch 216, § 1; SDCL Supp, § 3-12-29.2; SL 1970, ch 25, § 8; SL 1974, ch 35, § 50; SL 1999, ch 16, § 1.



§ 3-12-94.1 Allowance to surviving spouse of law enforcement officer retired for disability.

3-12-94.1. Allowance to surviving spouse of law enforcement officer retired for disability. Notwithstanding the repeal of § 3-13-25 by chapter 35 of the 1974 Session Laws, the surviving spouse of a disability retiree under the Law Enforcement Officers' Retirement System as consolidated into the South Dakota Retirement System pursuant to § 3-12-46 shall upon the death of the member be entitled to an annuity equal to one-half the member's annuity at the time of death. The retirement for disability upon which annuity was based shall have been approved prior to July 1, 1974.

Source: SL 1979, ch 26, § 3A.



§ 3-12-95 Family benefits payable on death of contributing member before retirement.

3-12-95. Family benefits payable on death of contributing member before retirement. On the death of a contributing member after July 1, 1974, and prior to the earlier of the member attaining normal retirement age or the member's retirement, who has one or more years of contributory service; or if there has been a break in the member's employment of more than one year, one-half year of contributory service having been performed after the end of the last such break; or if the member was receiving a disability allowance which commenced after July 1, 1974, the following benefits shall be paid:

(1) A surviving spouse having the care of children shall receive an annual amount, payable in monthly installments, equal to forty percent of the member's final average compensation, plus ten percent of such final average compensation for each child to a maximum of six such children;

(2) The conservator or custodian of each child, on whose account there is no benefit payable under subdivision (1), shall receive on behalf of each child, to a maximum of five such children, an annual amount, payable in monthly installments, equal to twenty percent of the member's final average compensation;

(3) If the sum of benefits payable under subdivisions (1) and (2) exceeds one hundred percent of the member's final average compensation, the benefits payable under both subdivisions (1) and (2) shall be proportionally reduced so that the total of the benefits is equal to one hundred percent of the member's final average compensation;

(4) If there are no benefits being paid under subdivision (1) and the member's accumulated contributions have not been withdrawn pursuant to § 3-12-97, the spouse who has reached age sixty-five shall receive a monthly payment equal to sixty percent of the amount which would have been payable to the deceased member at normal retirement age based on the member's credited and projected service and projected compensation. The benefit payable under this subdivision shall be increased by application of the improvement factor commencing each July first for each complete twelve-month period between the date the member would have reached normal retirement age and the date benefits commence to the spouse.

Family benefits begin to accrue on the first day of the month following the death of the member.

Source: SL 1967, ch 303, § 9 as added by SL 1968, ch 216, § 1; SDCL Supp, § 3-12-29.2; SL 1970, ch 25, § 8; SL 1974, ch 35, § 51; SL 1976, ch 40, § 3; SL 1979, ch 30, § 1; SL 1980, ch 31, § 8; SL 1982, ch 34, § 2; SL 1984, ch 25; SL 1993, ch 213, § 78; SL 1999, ch 16, § 2; SL 2004, ch 40, § 1; SL 2005, ch 24, § 4; SL 2006, ch 18, § 2; SL 2010, ch 20, § 11.



§ 3-12-95.1 Benefits payment on minor's behalf to be made to custodian or conservator.

3-12-95.1. Benefits payment on minor's behalf to be made to custodian or conservator. Any payment of any benefit to a minor pursuant to the provisions of this chapter shall be made on the minor's behalf to a custodian or conservator appointed by law. No legal guardian may be deemed a custodian or conservator except by a separate appointment.

Source: SL 2006, ch 18, § 1.



§ 3-12-95.2 Benefits payable directly to child at age eighteen--Elimination upon ineligibility.

3-12-95.2. Benefits payable directly to child at age eighteen--Elimination upon ineligibility. The conservator and custodian provisions of subdivision 3-12-95(2) and § 3-12-95.1 notwithstanding, the benefit becomes payable directly to a child when the child reaches eighteen years of age. The benefit shall be eliminated when the child becomes ineligible pursuant to subdivision 3-12-47(14).

Source: SL 2011, ch 22, § 3.



§ 3-12-95.3 Elimination of family benefit as children become ineligible.

3-12-95.3. Elimination of family benefit as children become ineligible. That portion of a family benefit that is payable on account of children pursuant to subdivision 3-12-95(1) shall be eliminated as each child becomes ineligible pursuant to subdivision 3-12-47(14). The benefit shall be eliminated altogether when the youngest child becomes ineligible pursuant to subdivisions 3-12-47(14).

Source: SL 2011, ch 22, § 2.



§ 3-12-96 Deductions of member's primary social security from benefits.

3-12-96. Deductions of member's primary social security from benefits. Seventy-five percent of a member's primary social security, without regard to any improvements, shall be deducted from the benefits provided in subdivisions 3-12-95(1) and (2).

Source: SL 1974, ch 35, § 51; SL 1977, ch 28, § 10; SL 1986, ch 37, § 6; SL 1994, ch 35, § 1.



§ 3-12-97 Family benefits in lieu of other death benefits--Election by designated beneficiary towithdraw accumulated contributions.

3-12-97. Family benefits in lieu of other death benefits--Election by designated beneficiary to withdraw accumulated contributions. Family benefits payable under § 3-12-95 are in lieu of the death benefits payable under any other provision of this chapter except that a designated beneficiary may elect, subject to a deduction for any benefits previously paid, prior to the receipt of the first payment under subdivision 3-12-95 (4), to withdraw the member's accumulated contributions providing there are no children on account of whom benefits are payable under subdivisions 3-12-95(1) and (2).

Source: SL 1974, ch 35, § 51; SL 1975, ch 39, § 6.



§ 3-12-98 Eligibility for disability allowance--Filing deadline.

3-12-98. Eligibility for disability allowance--Filing deadline. A contributing member who becomes disabled and who has acquired at least three years of contributory service or noncontributory service as delineated in subsections (b), (e), (g) and (h) of § 3-12-47(24) since the member's most recent entry into active status and prior to becoming disabled or was disabled by accidental means while performing usual duties for an employer, is eligible for a disability allowance if the disability is expected to be of long, continued, and indefinite duration of at least one year. In order to be eligible for a disability allowance, a member shall be disabled on the date the contributory service ends. Any member who fails to file with the administrator an application for disability benefits within three years of the date on which the member's contributory service ends, forfeits all rights to disability benefits. For purposes of this section, a transfer within a participating unit, or a change in employment from one participating unit to another participating unit if there is no break in contributory service, does not constitute a new entry into active status.

Source: SL 1974, ch 35, § 52; SL 1977, ch 28, § 11; SL 1979, ch 30, § 2; SL 1980, ch 31, § 3; SL 1992, ch 3; SL 2004, ch 37, § 3; SL 2005, ch 24, § 5.



§ 3-12-99 Amount of monthly disability allowance.

3-12-99. Amount of monthly disability allowance. The disability allowance for the first thirty-six months shall be equal to fifty percent of the member's final average compensation immediately preceding the date of disability, increased by ten percent of such compensation for each child to a maximum of four such children.

Starting with the thirty-seventh month, if the member is eligible for and receiving disability benefits from social security, the disability allowance is equal to the greater of the amount paid during the first thirty-six months less the amount of primary social security or the amount of the member's unreduced accrued retirement allowance as of the date of disability. If the member's unreduced accrued retirement allowance is the greater, it is immediately payable by the system notwithstanding any other provisions to the contrary. In no event may the annual amount of a disability allowance be less than twenty percent of the compensation on which the initial disability allowance was based.

Starting with the thirty-seventh month, if the member is not eligible for and receiving disability benefits from social security, the disability allowance is equal to the greater of twenty percent of the compensation on which the initial disability allowance was based or the amount of the member's unreduced accrued retirement allowance as of the date of disability. If the member's unreduced accrued retirement allowance is the greater, it is immediately payable by the system notwithstanding any other provisions to the contrary. The disability allowance shall be paid only in the form of monthly installments.

Source: SL 1974, ch 35, § 53; SL 1994, ch 32, § 3; SL 2004, ch 40, § 2.



§ 3-12-99.1 Elimination or addition of disability allowances pertaining to children.

3-12-99.1. Elimination or addition of disability allowances pertaining to children. That portion of a disability allowance that is payable on account of children shall be eliminated as each child becomes ineligible pursuant to subdivision 3-12-47(14). However, that portion of a disability allowance that is payable on account of children shall increase if a disabled member gains an additional child who is eligible pursuant to subdivision 3-12-47(14). All other provisions in § 3-12-101 do not apply to members receiving a disability allowance pursuant to this chapter.

Source: SL 1994, ch 32, § 4; SL 2011, ch 22, § 1.



§ 3-12-100 Criteria for determining disability--Uniform application.

3-12-100. Criteria for determining disability--Uniform application. The Board of Trustees shall set the criteria for determining the disability of members. Methods of disability determination shall be applied uniformly and consistently to all members applying for the disability benefits.

Source: SL 1974, ch 35, § 54.



§ 3-12-101 Deduction of other public benefits from disability allowance--Reduction whenchildren become ineligible--Amount of allowance.

3-12-101. Deduction of other public benefits from disability allowance--Reduction when children become ineligible--Amount of allowance. Disability allowances shall be reduced by an amount equal to the unmodified benefits paid or payable under other public systems. Disability allowances payable on account of children shall be reduced when children become ineligible. In no event may the annual amount of a disability allowance be less than the greater of six percent of the compensation on which the disability allowance is based or six hundred dollars a year.

However, any disability allowance effective prior to July 1, 1994, and payable on or after that date may not be reduced by any benefit payable on account of a veteran's disability or from any insured or self-insured short-term disability plan sponsored by an employer and paid for by the employee or paid for under a salary reduction plan. Further, any disability allowance effective prior to July 1, 1994, and payable on or after July 1, 1995, may not be reduced by any benefit payable on account of a federal military retirement or a federal national guard retirement.

Source: SL 1974, ch 35, § 55; SL 1986, ch 37, § 7; SL 1993, ch 43, §§ 1, 2; SL 1994, ch 36; SL 1995, ch 20.



§ 3-12-102 Repealed.

3-12-102. Repealed by SL 1990, ch 38.



§ 3-12-103 Conversion of disability allowance to normal retirement allowance at retirement age.

3-12-103. Conversion of disability allowance to normal retirement allowance at retirement age. When a person who is receiving a disability allowance reaches age sixty-five, or at such later date when there are no eligible children, or if over age sixty at the time of commencement of disability, after a period of five years, his disability allowance shall be terminated and thereafter he shall receive the allowance payable for service retirement at that age, calculated on the projected compensation and projected service. If a person who received a disability allowance returns to employment prior to his normal retirement age, his credited service shall include the time of disability.

Source: SL 1974, ch 35, § 57; SL 1992, ch 33.



§ 3-12-103.1 Termination of disability allowance.

3-12-103.1. Termination of disability allowance. A member's disability allowance shall terminate one year after the earliest of the following:

(1) The member no longer is disabled;

(2) The member no longer is subject to the medical condition that caused the disability;

(3) The member refuses to undergo a medical examination requested by the system for the purpose of reviewing the medical condition that caused the disability;

(4) The member returns to continuous employment in the position the member held prior to becoming disabled; or

(5) The member returns to continuous employment in a position of comparable level to the position the member held prior to becoming disabled.

However, a member's disability allowance shall terminate immediately if the member's disability allowance is converted to a service retirement allowance pursuant to § 3-12-103.

Source: SL 2006, ch 19, § 1.



§ 3-12-104 Election of additional survivor protection--Commencement and termination ofadditional contribution.

3-12-104. Election of additional survivor protection--Commencement and termination of additional contribution. Within three hundred sixty-five days of becoming a member, within ninety days of attaining age thirty-five, or within ninety days of the first anniversary of a marriage, a member may elect to provide the member's spouse with additional survivor protection by increasing the member's contribution by an additional one and five-tenths percent of compensation, which additional contribution may not be matched by the member's employer. The additional contribution shall commence with the first payroll period following the date of the election. It shall continue until the earlier of the member's spouse attaining age sixty-five, the death or disability of the member, the death of the spouse, termination of employment or the termination of the marriage as defined in the rules of the board of trustees. The additional contribution may not be treated as a member contribution for purposes of determining the amount of refund of accumulated contributions. However, the contributions paid prior to January 1, 1979, shall be considered part of accumulated contributions for determining the amount of refund if the member terminates employment. Notwithstanding any other provision of this section, a member who is currently contributing to the system may terminate the additional survivor protection under this section, but all funds contributed for the additional survivor protection shall remain with the system and may not be considered as part of the member's accumulated contributions. For the purposes of implementing this section, the one and two-tenths percent contribution for additional survivor protection was applied to all compensation received on or after July 1, 2004, regardless of when that compensation was earned, and the one and five-tenths percent of compensation shall be applied to all compensation received on or after July 1, 2010, regardless of when that compensation was earned.

Source: SL 1974, ch 35, § 58; SL 1976, ch 40, § 4; SL 1977, ch 28, § 12; SL 1978, ch 33, §§ 1, 3; SL 1982, ch 32, § 6; SL 1995, ch 21; SL 1998, ch 15, § 20; SL 1998, ch 21, § 1; SL 2004, ch 41, § 1; SL 2010, ch 22, § 1.



§ 3-12-104.1 Extension of survivor protection option to current contributing members--Limitationon future extensions.

3-12-104.1. Extension of survivor protection option to current contributing members--Limitation on future extensions. The additional survivor protection option granted under § 3-12-104 is hereby extended to all current contributing members of the system for a period of three months commencing October 1, 1990, and ending December 31, 1990. In no event may the additional survivor protection be made available to a terminated vested member or to a member receiving a retirement allowance from the system. However, the additional survivor protection option may not be so extended again at any time after June 30, 2004.

Source: SL 1982, ch 32, § 7; SL 1986, ch 39; SL 1990, ch 39; SL 2004, ch 41, § 2.



§ 3-12-104.2 New enrollments in additional survivor protection prohibited.

3-12-104.2. New enrollments in additional survivor protection prohibited. The provisions of § 3-12-104 notwithstanding, on or after July 1, 2010, no member of the system may enroll in the program created under that section.

Source: SL 2010, ch 22, § 2.



§ 3-12-105 Amount of additional survivor protection benefits--Termination.

3-12-105. Amount of additional survivor protection benefits--Termination. The additional survivor protection payable under § 3-12-104, on the death of the member or expiration of benefits that may have been paid pursuant to subdivision 3-12-95(1) because there is no eligible child, entitles the surviving spouse of the member to an annual amount, payable in monthly installments, equal to forty percent of the member's final average compensation, multiplied by the improvement factor for each full twelve-month period between the earlier of the date of death or disability of the member and the date the payment of the benefit is due to commence. The additional survivor protection allowance shall continue until the surviving spouse dies or attains age sixty-five, whichever is earlier.

Source: SL 1974, ch 35, § 59; SL 1979, ch 30, § 3; SL 1982, ch 34, § 3; SL 2004, ch 40, § 3; SL 2004, ch 41, § 3.



§ 3-12-106 Early retirement--Reduction of monthly payments.

3-12-106. Early retirement--Reduction of monthly payments. Any vested member can retire in the ten years preceding his normal retirement age and the retirement allowance shall be reduced by the lesser of the following:

(1) One-fourth of one percent for each full month which remains between the date of commencement of payments and the date the member will reach his normal retirement age; or

(2) One-fourth of one percent for each full month which remains between the date of commencement of payments and the date the member will reach his reduction age.
Source: SL 1967, ch 303, § 7 as added by SL 1968, ch 216, § 1; SDCL Supp, § 3-12-27.1; SL 1970, ch 25, § 6; SL 1974, ch 35, § 60; SL 1978, ch 34, § 1; SL 1986, ch 37, § 8.



§ 3-12-107 Adjustment of early retirement benefits so greater initial benefits equal later lesserbenefits when combined with social security.

3-12-107. Adjustment of early retirement benefits so greater initial benefits equal later lesser benefits when combined with social security. Any member who retires before being eligible for social security retirement benefits may elect to receive initial retirement benefit payments from the system in an amount greater than the standard benefit payments computed on the basis of the member's age and earnings at retirement. The greater amount, in conjunction with a later reduced amount, shall be the actuarial equivalent of the normal retirement allowance computed on the basis of age at retirement. The greater amount shall be paid until the member reaches the age of sixty-two, at which time the payment from the system shall be the reduced amount so that, as far as possible, the member's combined monthly retirement income from the system and social security shall approximately equal the greater amount paid prior to age sixty-two.

Source: SL 1974, ch 35, § 61; SL 2006, ch 20, § 1.



§ 3-12-108 Modified monthly allowance permitted--Time and effect of election.

3-12-108. Modified monthly allowance permitted--Time and effect of election. The Board of Trustees may provide under its rules and regulations for a modified monthly allowance to a member or beneficiary in lieu of the monthly benefit allowances payable under any provision of this chapter, provided that such allowance is not greater than the actuarial equivalent of the allowance due him under this chapter. Any such request must be made in writing on the form prescribed by and filed with the board prior to the date of the first payment of the unmodified allowance. An election of a modified form of payment is effective only after the date of acceptance by the board and may not be modified or revoked after that date without the further consent of the board.

Source: SL 1968, ch 216, § 1; SDCL Supp, § 3-12-41; SL 1970, ch 25, § 11; SL 1974, ch 35, § 62.



§ 3-12-109 Duplicate benefits prohibited unless from another member's contributions.

3-12-109. Duplicate benefits prohibited unless from another member's contributions. No person shall be entitled to receive a benefit provided under more than one provision of this chapter at one time, unless such benefit is derived from the contributions of another member.

Source: SL 1974, ch 35, § 63; SL 1977, ch 28, § 13.



§ 3-12-110 Balance of accumulated contributions refunded to beneficiary or family--Reversionto system of unclaimed payments.

3-12-110. Balance of accumulated contributions refunded to beneficiary or family--Reversion to system of unclaimed payments. If the aggregate benefits payable to a member and the member's surviving spouse and minor children pursuant to §§ 3-12-75, 3-12-91, 3-12-92, 3-12-92.4, 3-12-92.6, 3-12-94, 3-12-95, 3-12-99, and 3-12-103, after all allowances currently or potentially payable under any provision of this chapter have terminated, do not total to the member's accumulated contributions including one hundred percent of employer contributions if the member died prior to July 1, 2010, or eighty-five percent of employer contributions if the member died on or after July 1, 2010, then the balance equal to the difference between the accumulated contributions and total payments made to date shall be paid in a lump sum as provided in this section.

Amounts payable under this section shall be paid as follows:

(1) To the beneficiary or entity designated by the member, if any is designated; or

(2) If no beneficiary or entity is designated, then to the member's surviving spouse; or

(3) If no beneficiary or entity is designated and there is no surviving spouse, then to all surviving children, irrespective of age, on a share alike basis; or

(4) If no beneficiary or entity is designated, there is no surviving spouse, and there are no surviving children, then to the member's estate.

If no claim for payment due upon the death of a deceased member is made within three years from date of death, the payment shall revert to the system. However, a claim may be honored after the expiration of the three-year reversion period if, in the opinion of the administrator, payment of the claim is warranted by exceptional circumstances.

This section does not apply to any member who withdraws accumulated contributions pursuant to § 3-12-76, 3-12-76.1, or 3-12-77 after termination of employment, or to any nonvested member who dies after termination of employment.

Source: SL 1974, ch 35, § 64; SL 1986, ch 37, § 9; SL 1995, ch 24, § 16; SL 1997, ch 29, § 1; SL 1998, ch 15, § 21; SL 1999, ch 15, § 7; SL 2006, ch 21, § 1; SL 2010, ch 20, § 12.



§ 3-12-111 Suspension of retirement allowance during reemployment prior to July 1, 2004--Recalculation of additional allowance.

3-12-111. Suspension of retirement allowance during reemployment prior to July 1, 2004--Recalculation of additional allowance. If a retired member whose benefits have been reduced pursuant to § 3-12-106 becomes employed as a permanent full-time employee by a participating unit prior to July 1, 2004, the payment of the member's retirement allowance, including the annual increase pursuant to § 3-12-88, shall be suspended during such period of reemployment. If the member remains in such reemployment for at least three years pursuant to the provisions of § 3-12-82 and then again retires, the member's additional allowance shall be recalculated to consider only the member's credited service and final compensation earned during reentry.

Source: SL 1970, ch 25, § 13; SDCL Supp, § 3-12-29.3; SL 1974, ch 35, § 65; SL 1982, ch 32, § 8; SL 1986, ch 37, § 10; SL 1997, ch 28, § 2; SL 2004, ch 38, § 3.



§ 3-12-111.1 Suspension of retirement allowance during reemployment for members whoreentered employment between July 1, 2004 and April 1, 2010--Allowance uponsubsequent retirement.

3-12-111.1. Suspension of retirement allowance during reemployment for members who reentered employment between July 1, 2004 and April 1, 2010--Allowance upon subsequent retirement. If a retired member whose benefits have been reduced pursuant to § 3-12-106 becomes employed as a permanent full-time employee by a participating unit on or after July 1, 2004, but prior to April 1, 2010, the payment of the member's retirement allowance shall be suspended during the period of reemployment. If the member remains in reemployment for at least three years pursuant to the provisions of § 3-12-82, the member upon subsequent retirement shall receive an additional allowance based upon the member's credited service and final compensation earned during the reentry. Only the member's credited service from the subsequent employment shall be taken into account in calculating a reduction pursuant to § 3-12-106, if any, in the member's additional allowance. If the member remains in reemployment for a period of less than three years, the member upon subsequent retirement shall receive a refund of the member's accumulated contributions. In addition, no matter the duration of the member's reemployment, the annual increase applied to the original allowance pursuant to § 3-12-88 shall be eliminated for the period of reemployment.

Source: SL 2004, ch 38, § 4; SL 2010, ch 20, § 13; SL 2010, ch 23, § 7, eff. Apr. 1, 2010.



§ 3-12-112 Benefits payable only as monthly allowance--Lump-sum payments prohibited unlessspecified.

3-12-112. Benefits payable only as monthly allowance--Lump-sum payments prohibited unless specified. A member in the system may claim the benefits provided for in this chapter only in the form of a monthly benefit payment and only after such time as these benefits are payable. Unless otherwise specifically provided, there shall be no circumstances which shall allow a member or a former member of the system a lump-sum cash payment in lieu of the normal retirement allowance.

Source: SL 1967, ch 303, § 8; SDCL, § 3-12-29; SL 1968, ch 216, § 1; SL 1970, ch 25, § 7; SL 1974, ch 35, § 66.



§ 3-12-113 Time of termination of benefits.

3-12-113. Time of termination of benefits. In the event of the death of a member who is receiving benefits under this chapter, or on whose account a benefit is payable or children are no longer qualified, the benefit payable to or on account of that person shall be terminated on the last day of the month in which an event occurs which effects a termination.

Source: SL 1974, ch 35, § 67.



§ 3-12-114 Correction of errors--Adjustment to actuarial equivalent.

3-12-114. Correction of errors--Adjustment to actuarial equivalent. Should any change or error in the records of the system or any participating unit result in any person receiving from the system more or less than he would have been entitled to receive had the records been correct, the administrator shall correct such error and, as far as practicable, shall adjust the payment in such manner that the actuarial equivalent of the benefit to which such person was correctly entitled shall be paid.

Source: SL 1959, ch 84, § 38; SDC Supp 1960, § 15.3942; SL 1961, ch 255, § 40; SDCL, §§ 9-15-68, 13-45-70; SL 1970, ch 25, § 13; SDCL Supp, § 3-12-44; SL 1974, ch 35, § 68.



§ 3-12-115 Exemption of contributions and benefits from taxation and process.

3-12-115. Exemption of contributions and benefits from taxation and process. The rights of a person to a benefit, return of accumulated contributions, the benefit itself, any optional benefits and any other right accrued or accruing under the provisions of this chapter and all moneys belonging to the system are hereby exempt from any state, county, municipal, or other local tax and may not be subject to execution, garnishment, attachment, operation of bankruptcy or insolvency laws or any other process of law whatsoever and shall be unassignable, except as required under applicable law, including any qualified domestic relations order as defined in § 414(p) of the Internal Revenue Code, or as is otherwise specifically provided in this chapter.

Source: SL 1959, ch 84, § 40; SDC Supp 1960, § 15.3943; SL 1961, ch 255, § 42; SDCL §§ 9-15-70, 13-45-69; SL 1970, ch 25, § 13; SDCL Supp, § 3-12-45; SL 1974, ch 35, § 69; SL 1985, ch 24, § 3; SL 2013, ch 20, § 11.



§ 3-12-116 Lump-sum payments where designated beneficiary does not survive member--Reversion to system of unclaimed payments.

3-12-116. Lump-sum payments where designated beneficiary does not survive member--Reversion to system of unclaimed payments. If a designated beneficiary does not survive the member, any lump-sum payment that may be due shall be payable to the member's surviving spouse. If there is no surviving spouse, the payment shall be payable to all of the member's surviving children, irrespective of age, on a share-alike basis. If there is no surviving spouse and there are no surviving children, the payment shall be payable to the estate of the deceased member. If no claim for payment due upon the death of a deceased member is made within three years from date of death, the payment shall revert to the system. However, a claim may be honored after the expiration of the three-year reversion period if, in the opinion of the administrator, payment of the claim is warranted by exceptional circumstances.

Source: SL 1967, ch 303, § 8 as added by SL 1968, ch 216, § 1; SDCL Supp, § 3-12-29.1; SL 1974, ch 35, § 70; SL 2006, ch 21, § 2.



§ 3-12-117 Investment of assets by investment council--Pooling of funds--Standards forinvestment--Compliance with federal divestiture enactments.

3-12-117. Investment of assets by investment council--Pooling of funds--Standards for investment--Compliance with federal divestiture enactments. The State Investment Council as provided in § 4-5-12 is responsible for the investment of the assets of the system. The Investment Council may pool the several retirement funds for investment purposes and the investment of such funds is not restricted by the provisions of § 4-5-26, but is governed by the provisions of § 4-5-27. However, the assets of the system may not be used as venture capital, nor may the assets of the system be managed in any manner for the purposes of social investment. The State Investment Council shall invest member trust funds in a manner that is solely designed to provide for the exclusive benefit of the members and benefit recipients of the system. However, the foregoing provisions notwithstanding, the State Investment Council shall establish a shareholder activism policy to engage and promote compliance with federal divestiture enactments by the United States Congress and to recognize the risks associated with companies doing business in the countries identified. Once the United States Congress has acted, the State Investment Council may initiate the shareholder activism policy on its own accord, or shall do so at the direction of the Legislature by resolution. The State Investment Council shall report semi-annually and fifteen months after July 1, 2010 on council actions related to the shareholder activism policy. The report shall include an analysis of the success of the policy in accomplishing the goal of promoting compliance with the federal enactments and its impact on all sales of affected companies.

Source: SL 1974, ch 35, § 71; SL 1989, ch 39; SL 2010, ch 21, § 3.



§ 3-12-118 Quadrennial independent report on investment performance--Contents of report.

3-12-118. Quadrennial independent report on investment performance--Contents of report. The Board of Trustees shall retain the services of an independent contractor, not involved in the investment process, to make a report to the board not less than every four years on the investment performance results of the assets of the retirement funds. The report shall include, but not be limited to, the investment for the total portfolio and each major investment category thereof; a comparison of the investment return on the common stocks in the portfolio to market indices in general use and to the results achieved by other institutional investors of pension funds; and an appraisal of the success of the management of the actively traded bond portfolio, including a comparison of the return on the bonds in the portfolio to the bond indices in general use and a quantitative estimate of the aggregate gains or losses arising out of the portfolio transactions, both current exchanges and those that have to be worked out over time by a series of trades.

Source: SL 1974, ch 35, § 72.



§ 3-12-118.1 Alternative benefit enhancement methodology.

3-12-118.1. Alternative benefit enhancement methodology. The board may develop an alternative benefit enhancement methodology based on investment performance that mitigates risk within the South Dakota Retirement System. The funding and operational provisions related to the alternative benefit enhancement methodology shall be submitted for legislative approval prior to implementation.

Source: SL 2012, ch 27, § 1.



§ 3-12-119 Review of investment policy when return lower than average--Report to Governorand Legislature.

3-12-119. Review of investment policy when return lower than average--Report to Governor and Legislature. In the event the investment return on the common stock portfolio or bond portfolio is lower than the average return achieved by other institutional investors of pension funds, then the Investment Council shall review the way in which the assets are being invested and the sources of investment advice being utilized to determine what changes, if any, are desirable to produce an investment return equal to or greater than the average, and shall make a report to the Governor and the Legislature on the investment performance results and any changes necessary to improve the investment return.

Source: SL 1974, ch 35, § 73.



§ 3-12-120 Annual actuarial valuation of system--Scope of valuation.

3-12-120. Annual actuarial valuation of system--Scope of valuation. To determine and verify the adequacy of the members and employer contributions to the system, an actuarial valuation of the system shall be made by an approved actuary annually.

The actuarial valuation shall include:

(1) A demonstration of the relationship of the current member and employer contributions, expressed as a percentage of payroll, to the actuarial requirement; and

(2) The current year's funded ratio as well as the ratios from the prior actuarial valuations performed after July 1, 1974.
Source: SL 1974, ch 35, § 74; SL 1996, ch 27; SL 2004, ch 42, § 13.



§ 3-12-120.1 Independent actuarial review of retirement system mandated--Issues.

3-12-120.1. Independent actuarial review of retirement system mandated--Issues. An independent actuarial review shall be completed of the South Dakota Retirement System, focusing upon issues of equity regarding member benefits, including, but not limited to, the class A alternate formula, class differences, length of service issues, purchase of credited service, cost of living allowance, death and disability benefits, married members, members with younger spouses, life expectancy, early retirement, and reemployment after retirement.

Source: SL 2000, ch 26, § 1.



§ 3-12-120.2 Committee to request proposals--Designation of actuary--Date of report.

3-12-120.2. Committee to request proposals--Designation of actuary--Date of report. The Retirement Laws Committee shall submit a request for proposals, and shall designate an approved actuary to carry out the study no later than July 1, 2000. The approved actuary shall report its findings to the Retirement Laws Committee no later than December 1, 2000.

Source: SL 2000, ch 26, § 2.



§ 3-12-120.3 Payment for review.

3-12-120.3. Payment for review. This independent actuarial review shall be paid for out of the South Dakota Retirement System fund. Expenditures shall be disbursed on warrants drawn by the state auditor and shall be supported by vouchers approved by the administrator of the system.

Source: SL 2000, ch 26, § 3.



§ 3-12-121 Actuarial assumptions on which valuation based--Report of change.

3-12-121. Actuarial assumptions on which valuation based--Report of change. The actuarial valuation required by § 3-12-120 shall be based on actuarial assumptions adopted by the Board of Trustees as a result of an actuarial experience analysis. The board may not make any change in the actuarial assumptions unless the approved actuary retained to make the actuarial valuation certifies that the change is reasonable. If the board makes any such change, it shall report the change to the Governor and to the Retirement Laws Committee. The report shall include the actuary's and board's analysis of the conditions that led to the change.

Source: SL 1974, ch 35, § 76; SL 1980, ch 31, § 2; SL 2004, ch 42, § 2.



§ 3-12-122 System funding review--Report required for specified conditions--Recommendedchanges.

3-12-122. System funding review--Report required for specified conditions--Recommended changes. The board shall review the funding of the system and shall make a report to the Governor and the Retirement Laws Committee if any of the following conditions exist as of the latest annual actuarial valuation of the system:

(1) The contributions do not equal the actuarial requirement for funding;

(2) The funded ratio is less than eighty percent, or a ratio based on the market value of assets is less than eighty percent; or

(3) The market value of assets is less than ninety percent of the actuarial value of assets.

The report shall include an analysis of the conditions and recommendations for the circumstances and timing for any future benefit changes, contribution changes, or any other corrective action, or any combination of actions, to improve the conditions. Based on this report and the recommendations of the board, the Legislature may adopt benefit changes, contribution changes, or any other corrective action, or any combination of actions, to improve the conditions set out in this section.

If any of the conditions set out in this section exist for a period of three consecutive annual actuarial valuations, the board shall recommend benefit reductions, contribution changes, or any other corrective action, or any combination of actions, for approval by the Legislature and the Governor, effective as soon as possible, to improve the conditions set out in this section.

Source: SL 1974, ch 35, § 75; SL 1986, ch 37, § 12; SL 2004, ch 42, § 1; SL 2008, ch 20, § 15; SL 2013, ch 21, § 1.



§ 3-12-123 Intent to protect previously retired members of systems.

3-12-123. Intent to protect previously retired members of systems. It is the intent of the Legislature of the State of South Dakota to provide improved benefits for the already retired members of the retirement systems consolidated into the South Dakota Retirement System created by this chapter and to provide the financial resources necessary to adequately pay for the improved benefits.

Source: SL 1974, ch 35, § 77.



§ 3-12-124 Increase in benefits for previously retired members of systems.

3-12-124. Increase in benefits for previously retired members of systems. Any retired members of the Supreme and Circuit Court Judicial Retirement System, district county court and municipal court judges retirement program, South Dakota Teachers Retirement System, South Dakota Municipal Retirement System, South Dakota Law Enforcement Retirement System, South Dakota Public Employees Retirement System and State Cement Plant Retirement Program as of June 30, 1974, who were receiving or eligible to receive a retirement allowance shall be entitled to an increased monthly annuity commencing with the payment due on or after July 1, 1974, equal to the greater of:

(1) One hundred ten percent of the annuity he was entitled to on June 30, 1974, under the retirement system of which he is a retired member, or

(2) Ten dollars times the years of credited contributory service or fraction thereof, under the retirement system of which he is a retired member, to a maximum of one hundred dollars.

The time, manner and form of payment of the retirement allowance is not modified by the change in benefits provided by this section.

Source: SL 1974, ch 35, §§ 78, 79.



§ 3-12-125 Adjustment of increase for retired members electing optional payment or earlyretirement.

3-12-125. Adjustment of increase for retired members electing optional payment or early retirement. The amount calculated under subdivision 3-12-124(2) will be adjusted to its actuarial equivalent if the retired member had elected an optional form of payment other than the normal form provided by the retirement system of which he is a retired member, or if the age of a retired member is less than the normal retirement age necessary for receiving a normal retirement allowance as provided by the retirement system of which he is a retired member.

Source: SL 1974, ch 35, § 79.



§ 3-12-126 Previously retired members paid from consolidated fund.

3-12-126. Previously retired members paid from consolidated fund. Notwithstanding the repeal on July 1, 1974, of chapters 3-12; 3-13; 9-15; 13-45; certain provisions of chapter 16-8; chapter 16-11A, and certain provisions of chapter 33-13, persons retired under those programs, and teachers retired under the provisions of chapter 51 of the Session Laws of 1939, as amended, who retired pursuant to that act prior to July 1, 1951, and beneficiaries of deceased retirees of those programs, to the extent they are being paid benefits on July 1, 1974, shall be secured in the benefits provided by those provisions from the fund established pursuant to this chapter.

Source: SL 1974, ch 35, § 82.



§ 3-12-127 Members of consolidated systems entitled to benefits of prior law--Retention byadministrator of Compiled Laws and supplements.

3-12-127. Members of consolidated systems entitled to benefits of prior law--Retention by administrator of Compiled Laws and supplements. Notwithstanding the repeal on July 1, 1974, of chapters 3-12; 3-13; 9-15; 13-45; certain provisions of chapter 16-8; chapter 16-11A; and certain provisions of chapter 33-13, all members of systems established thereunder shall be entitled to retire at the age, with the length of service and the benefits available to them under those provisions or the provisions of this chapter. For the purposes of this section, the administrator shall retain as part of the permanent files of his office all volumes of the South Dakota Compiled Laws, together with the 1973 pocket supplements thereto.

Source: SL 1974, ch 35, § 83; SL 1975, ch 39, § 7.



§ 3-12-128 Citation of chapter.

3-12-128. Citation of chapter

This chapter shall be cited as the South Dakota Retirement Act.

Source: SL 1974, ch 35, § 84.



§ 3-12-129 Calculating benefits of air rescue firefighter.

3-12-129. Calculating benefits of air rescue firefighter. For purposes of determining the benefits of an air rescue firefighter, for credited service earned prior to July 1, 1992, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after June 30, 1992, the benefits shall be calculated pursuant to § 3-12-92.

Source: SL 1992, ch 34, § 3.



§ 3-12-130 Conversion of credited service.

3-12-130. Conversion of credited service. A current contributing Class B member other than a justice, judge, or magistrate judge, may convert credited service as a county sheriff or deputy county sheriff prior to January 1, 1980, or credited service as a county sheriff or deputy county sheriff while not certified from January 1, 1980, to June 30, 1988, inclusive; credited service as a police officer while not certified from July 1, 1983, to June 30, 1988, inclusive; credited service as a penitentiary correctional staff member prior to July 1, 1978; credited service as a conservation officer prior to July 1, 1983; credited service as a parole agent prior to July 1, 1991; and credited service as an air rescue firefighter prior to July 1, 1992, from credited service as a Class A member with benefits provided in accordance with § 3-12-91 to credited service as a Class B member other than a justice, judge, or magistrate judge, with benefits provided in accordance with § 3-12-92, by election to make, or have made on the member's behalf, contributions based on the higher of the member's current compensation, or the member's final average compensation calculated as if the member retired on the date of election, at an actuarially-determined percentage times each year of service for which the member wishes to receive such Class B credit. The provisions of this section also apply to a current contributing Class B member, other than a justice, judge, or magistrate judge, who previously has purchased equivalent public service pursuant to the provisions of § 3-12-84.

Payment of a deposit with the system for the conversion of credited service in accordance with this section shall be determined and due at the time the notice of intention to make the payment is received by the system. The amount due may be paid by periodic level installments over a period of up to ten years, the value of which, if discounted for interest at the assumed rate of return, is equal to the amount due at the date of the notice. If a member dies before completion of the installment payments, the surviving spouse may complete the payments due the system, but unless the payments are being made by a participating unit, the amount shall be paid in full within ninety days of the member's death or retirement. If the periodic payments are not completed or paid when due, the administrator may make a pro rata adjustment to the credited service, benefits payable under this chapter or schedule of payments to allow for the default.

If the credited service of any member or group of members becomes Class B credited service on a prospective basis on or after July 1, 1993, the prior credited service as a Class A member may be converted to Class B credited service in accordance with this section. If a jailer becomes a Class B member other than a justice, judge, or magistrate judge pursuant to subdivision 3-12-47(25) or subdivision 3-12-47(55), the jailer is eligible to convert prior credited service as a jailer under this section.

Source: SL 1993, ch 44, § 1; SL 1997, ch 27, § 3; SL 1999, ch 14, § 3; SL 2003, ch 24, § 1; SL 2004, ch 39, § 3; SL 2004, ch 40, § 9; SL 2008, ch 20, § 16; SL 2012, ch 26, § 12.



§ 3-12-130.1 Purchase of certain public service as class B service.

3-12-130.1. Purchase of certain public service as class B service. If a current contributing class B member of this system, other than a justice, a judge, or a magistrate judge, has equivalent public service for which the member is not entitled to retirement benefits from another public retirement system, the member may elect to deposit or have deposited on the member's behalf an amount equal to an actuarially-determined percentage times the appropriate class B rate of contribution multiplied by the higher of the member's annual compensation at the time of making the election, or the member's final average compensation calculated as if the member retired on the date of the election, for each year of equivalent public service for which the member wishes to receive credit as a class B member.

Source: SL 1997, ch 27, § 2; SL 2004, ch 39, § 4; SL 2004, ch 40, § 10.



§ 3-12-131 Eligibility for benefits upon becoming full-time employee within twelve months afterwithdrawal.

3-12-131. Eligibility for benefits upon becoming full-time employee within twelve months after withdrawal. Notwithstanding any provision of this chapter to the contrary, whenever a member withdraws accumulated contributions under § 3-12-76 and becomes a permanent full-time employee within twelve months after withdrawal, contributions must have been made to the system for a period of twelve consecutive months before the member is eligible for benefits pursuant to § 3-12-95. The member shall furthermore be ineligible to apply for additional survivor protection pursuant to § 3-12-104 as a new member of the system and to be eligible for a disability allowance pursuant to § 3-12-98, the member must have at least three years of contributory service since the date of the last withdrawal unless the member was disabled by accidental means while performing the usual duties for the employer.

Source: SL 1993, ch 39, § 2.



§ 3-12-132 Retirement benefits for certain city of Aberdeen employees.

3-12-132. Retirement benefits for certain city of Aberdeen employees. To determine the retirement benefits of Aberdeen ambulance attendants, campus security officers, and court services officers, for credited service earned prior to July 1, 1993, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after June 30, 1993, the benefits shall be calculated pursuant to § 3-12-92.

Source: SL 1993, ch 38, § 3.



§ 3-12-133 Aberdeen firefighters to participate in system.

3-12-133. Aberdeen firefighters to participate in system. On July 1, 1994, all members of the municipality of Aberdeen firemen's relief and pension fund on June 30, 1994, including all retirees and benefit recipients, shall become members of the system. Each individual shall receive credited service under the system for all service earned under the municipality of Aberdeen firemen's relief and pension fund.

Source: SL 1994, ch 37, § 1.



§ 3-12-134 Eligible benefits for Aberdeen firefighters.

3-12-134. Eligible benefits for Aberdeen firefighters. Each individual described in § 3-12-133 shall receive the same benefit provided by the municipality of Aberdeen firemen's relief and pension fund on June 30, 1994, and the benefit shall be improved on July 1, 1994, and thereafter in accordance with § 3-12-88. The benefits of the individuals described in § 3-12-133 who are entitled to receive benefits from the municipality of Aberdeen firemen's relief and pension fund as of July 1, 1994, shall be paid from the fund established by this chapter.

Source: SL 1994, ch 37, § 2.



§ 3-12-135 Amount to be paid by municipality of Aberdeen.

3-12-135. Amount to be paid by municipality of Aberdeen. The municipality of Aberdeen shall pay to the system an amount equal to the present value of all benefits earned by individuals described in § 3-12-133 up to July 1, 1994, multiplied by the funding ratio set forth in the valuation of the actuarial requirements and financial condition of the system as of June 30, 1992. That amount shall be determined on July 1, 1994, by the system's actuary. Any amount to be paid to the system by the municipality of Aberdeen which exceeds the value of the assets of the municipality of Aberdeen firemen's relief and pension fund, determined as of the date of transfer, shall be paid pursuant to the provisions of § 3-12-69.

Source: SL 1994, ch 37, § 3.



§ 3-12-136 Funds from Aberdeen municipality considered member contributions.

3-12-136. Funds from Aberdeen municipality considered member contributions. All amounts transferred to the system from the municipality of Aberdeen firemen's relief and pension fund which, under the Aberdeen firemen's relief and pension fund, were credited to the accounts of individual employees are considered member contributions under this chapter.

Source: SL 1994, ch 37, § 4.



§ 3-12-138 Repealed.

3-12-138. Repealed by SL 1997, ch 26, § 6.



§ 3-12-139 No additional benefits where allowance terminated prior to July 1, 1994.

3-12-139. No additional benefits where allowance terminated prior to July 1, 1994. No member or beneficiary whose retirement allowance terminated prior to July 1, 1994, may receive any additional benefits pursuant to § 3-12-138.

Source: SL 1994, ch 34, § 7.



§ 3-12-140 Regaining credited service lost due to mandatory refunds.

3-12-140. Regaining credited service lost due to mandatory refunds. Any current contributing member who was subject to the withdrawal provisions as a nonvested member from the South Dakota Retirement System or any predecessor public retirement system may redeposit accumulated contributions with compound interest at the current effective rate between the date of withdrawal and the date of redeposit in accordance with § 3-12-80, or to purchase the prior credited service in accordance with § 3-12-83 to include any applicable noncontributory service in addition to the credited service so purchased, if the redeposit or purchase is initiated between July 1, 1995, and June 30, 1996.

Source: SL 1995, ch 22.



§ 3-12-141 Employer certification of inability to provide effective accommodations orcomparable employment.

3-12-141. Employer certification of inability to provide effective accommodations or comparable employment. No application for disability benefits under this chapter may be determined until the employer has certified to the system that, within the employer's understanding of the member's medical condition and the employer's knowledge of the member's employment requirements and duties, the employer is unable to provide either effective accommodations to the member in the member's current position or comparable level employment in another position to the member.

Source: SL 1995, ch 23, § 2; SL 2006, ch 19, § 2.



§ 3-12-142 Disability documentation inadmissible for proceedings relative to workers'compensation.

3-12-142. Disability documentation inadmissible for proceedings relative to workers' compensation. An application for disability benefits pursuant to this chapter, any associated evidence and documents, and the disability determination and decision related thereto shall be inadmissible and nondeterminative for any associated proceeding relative to Title 62.

Source: SL 1995, ch 23, § 3.



§ 3-12-143 Maximum amount of disability allowance--Reporting earned income.

3-12-143. Maximum amount of disability allowance--Reporting earned income. For the first thirty-six months of a disability allowance provided by this chapter, the maximum amount that a member may receive in any calendar year from the disability allowance and earned income, as defined in § 32(c)(2) of the Internal Revenue Code, is one hundred percent of the member's final average compensation. Starting with the thirty-seventh month of such disability allowance, the maximum amount that a member may receive in any calendar year from disability allowances provided by the federal Social Security Act equal to the primary insurance amount, the disability allowance provided by this chapter and earned income, as defined in § 32(c)(2) of the Internal Revenue Code, is one hundred percent of the member's final average compensation. The maximum amount shall be indexed for each full fiscal year during which the member is eligible for such disability allowance by the improvement factor defined in subdivision 3-12-47(41). Any amount exceeding this maximum amount shall reduce each monthly disability allowance payable pursuant to § 3-12-99 in the following fiscal year on a pro rata basis.

Any member eligible to receive a disability allowance shall report to the system in writing any earned income of the member. The report shall be filed with the system no later than May thirty-first following the end of each calendar year in which a disability allowance is paid. A disabled member may file a signed copy of the member's individual income tax return in lieu of the report. No report or return need be filed for the calendar year in which the member dies or converts to a normal or early retirement benefit under this chapter. The disability allowance of any member failing to file a report or return as required in this section shall be suspended until the report or return is filed. The reduction may occur, however, only if a disability allowance is being paid by the system, but may not reduce the disability allowance below the minimum provided for in § 3-12-99. For members with a disability in effect before July 1, 1995, the first report is due on or before May 31, 1996.

This section applies to any member receiving or entitled to receive a disability allowance pursuant to this chapter.

Source: SL 1995, ch 23, §§ 4, 5; SL 2004, ch 40, § 4; SL 2012, ch 26, § 13; SL 2013, ch 20, § 12.



§ 3-12-144 to 3-12-152. Repealed.

3-12-144 to 3-12-152. Repealed by SL 1998, ch 15, §§ 22 to 30.



§ 3-12-153 Mitchell firefighters as members of system.

3-12-153. Mitchell firefighters as members of system. On July 1, 1996, all members of the City of Mitchell firemen's pension plan as of June 30, 1996, including all retirees, vested inactive members, and benefit recipients, shall become members of the system. Each member shall receive credited service under the system for all service earned under the City of Mitchell firemen's pension plan.

Source: SL 1996, ch 28, § 1.



§ 3-12-154 Benefits for Mitchell firefighters--Improvement factor.

3-12-154. Benefits for Mitchell firefighters--Improvement factor. Each retired member or benefit recipient described in § 3-12-153 shall receive the same benefit under the form of annuity provided by the City of Mitchell firemen's pension plan as in effect on June 30, 1996, except for the improvement factor. Each benefit shall be improved on July 1, 2008, and thereafter by the system's improvement factor. The benefits of members described in § 3-12-153 who are entitled to receive benefits from the city of Mitchell firemen's pension plan as of July 1, 1996, shall be paid from the fund established by this chapter.

Source: SL 1996, ch 28, § 2; SL 2008, ch 26, § 1; SL 2010, ch 20, § 14.



§ 3-12-155 Retirement of Mitchell firefighters.

3-12-155. Retirement of Mitchell firefighters. Upon retirement, each member described in § 3-12-153 who is a vested inactive member on July 1, 1996, or an active firefighter in the employ of the city of Mitchell on July 1, 1996, shall receive the greater of:

(1) The member's retirement allowance calculated under this chapter; or

(2) The member's retirement allowance calculated under the city of Mitchell firemen's pension plan based on credited service up to June 30, 1996 and compensation up to June 30, 1996, and utilizing the plan's benefit terms and benefit formula, but applying the system's improvement factor, as specified in § 3-12-154.

In either case, the retirement allowance shall be paid from the fund established by this chapter.

Source: SL 1996, ch 28, § 3; SL 2008, ch 26, § 2.



§ 3-12-156 Amount of payment to system by city of Mitchell.

3-12-156. Amount of payment to system by city of Mitchell. The city of Mitchell shall pay to the system an amount equal to the present value of all benefits earned by the members described in § 3-12-153 up to July 1, 1996, multiplied by the funding ratio set forth in the valuation of the actuarial requirements and financial condition of the system as of June 30, 1996. That amount shall be calculated as of the close of business on June 30, 1996, by the system's actuary. Any amount to be paid to the system by the city of Mitchell which exceeds the value of the assets of the city of Mitchell firemen's pension plan, calculated as of the date of transfer of such assets, may be paid in periodic installments as provided in § 3-12-69.

Source: SL 1996, ch 28, § 4.



§ 3-12-157 Transfer of city of Mitchell firemen's pension plan funds as member contributions.

3-12-157. Transfer of city of Mitchell firemen's pension plan funds as member contributions. All amounts transferred to the system from the city of Mitchell firemen's pension plan which under the plan were credited to the accounts of individual employees are considered member contributions under this chapter.

Source: SL 1996, ch 28, § 5.



§ 3-12-158 Information required of city of Mitchell.

3-12-158. Information required of city of Mitchell. For purposes of payment of retiree benefits pursuant to § 3-12-154 and to calculate the minimum benefit pursuant to § 3-12-155, the city of Mitchell shall provide the following information:

(1) Each retired firefighter's benefit as of June 30, 1996, plus that benefits' annual increase;

(2) Each active or inactive vested firefighter's accrued benefit as of June 30, 1996;

(3) Each active firefighter's final average compensation as of June 30, 1996;

(4) Each active firefighter's credited service as of June 30, 1996;

(5) Each active firefighter's employee contributions, with interest credited thereon, as of June 30, 1996; and

(6) The annual rate of salary for a first-class firefighter as of June 30, 1996.
Source: SL 1996, ch 28, § 6.



§ 3-12-159 Huron firefighters as members of system.

3-12-159. Huron firefighters as members of system. On July 1, 1998, all members of the city of Huron firemen pension fund as of June 30, 1998, including all retirees, any deferred vested members and any benefit recipients, shall become members of the system. Each active member shall receive credited service under the system for all service earned under the city of Huron firemen pension fund.

Source: SL 1998, ch 22, § 1.



§ 3-12-160 Benefits for Huron firefighters--Improvement factor.

3-12-160. Benefits for Huron firefighters--Improvement factor. Each retired member, any benefit recipient, or any deferred vested member described in § 3-12-159 and in such status prior to July 1, 1998, shall receive the member's previously selected annuity option as provided under the city of Huron firemen pension fund as in effect on June 30, 1998, but is not eligible for a benefit pursuant to § 3-12-94. Each such benefit in effect prior to July 1, 1998, shall be improved on that date and thereafter in accordance with § 3-12-88. The retirement benefit of a deferred vested member that goes into effect after July 1, 1998, shall be improved in accordance with § 3-12-88, but the member's final average compensation may not be increased prior to retirement by the improvement factor pursuant to § 3-12-75. The benefits of members described in § 3-12-159 who are entitled to receive benefits from the city of Huron firemen pension fund prior to July 1, 1998, shall be paid from the fund established by this chapter and funded pursuant to § 3-12-162.

Source: SL 1998, ch 22, § 2; SL 2004, ch 40, § 11.



§ 3-12-161 Retirement of Huron firefighters.

3-12-161. Retirement of Huron firefighters. Upon retirement, each member described in § 3-12-159 who is an active firefighter in the employ of the city of Huron on July 1, 1998, shall receive the greater of:

(1) The member's retirement allowance calculated under this chapter; or

(2) The member's retirement allowance calculated under the city of Huron firemen pension fund based on credited service up to June 30, 1998, and compensation up to June 30, 1998, and utilizing the fund's benefit terms and benefit formula.

In either case, such retirement benefit shall be improved in accordance with the provisions of § 3-12-88, shall be paid from the fund established by this chapter and shall be funded pursuant to § 3-12-162 and § 3-12-71. Any allowance granted pursuant to subdivision (2) may not include a benefit pursuant to § 3-12-94.

Source: SL 1998, ch 22, § 3.



§ 3-12-162 Amount of payment to system by City of Huron.

3-12-162. Amount of payment to system by City of Huron. The city of Huron shall pay to the system an amount equal to the present value of all benefits earned by the members described in § 3-12-159 up to July 1, 1998, multiplied by the funding ratio set forth in the valuation of the actuarial requirements and financial condition of the system as of June 30, 1998. That amount shall be calculated as of the close of business on June 30, 1998, by the system's actuary. Any amount to be paid to the system by the city of Huron which exceeds the value of the assets of the city of Huron firemen pension fund, calculated as of the date of transfer of such assets, may be paid in periodic installments as provided in § 3-12-69.

Source: SL 1998, ch 22, § 4.



§ 3-12-163 Transfer of city of Huron firemen's pension plan funds as member contributions.

3-12-163. Transfer of city of Huron firemen's pension plan funds as member contributions. All amounts transferred to the system from the city of Huron firemen pension fund which under the fund were credited to the accounts of individual members are considered member contributions under this chapter.

Source: SL 1998, ch 22, § 5.



§ 3-12-164 Information required of city of Huron.

3-12-164. Information required of city of Huron. For purposes of payment of retirement or other benefits pursuant to § 3-12-160 and to calculate the minimum benefit pursuant to § 3-12-161, the city of Huron shall provide the following information:

(1) Each retired firefighter's benefit and form of payment as of June 30, 1998;

(2) Each active or deferred vested firefighter's accrued benefit as of June 30, 1998;

(3) Each active firefighter's final average compensation as of June 30, 1998.

(4) Each active firefighter's credited service as of June 30, 1998;

(5) Each active firefighter's employee contributions, with interest credited thereon as of June 30, 1998; and

(6) The annual rate of salary for a first-class firefighter as of June 30, 1998.
Source: SL 1998, ch 22, § 6.



§ 3-12-165 to 3-12-188. Transferred.

3-12-165 to 3-12-188. Transferred to §§ 3-13A-1 to 3-13A-25 by SL 2005, ch 28, § 1.



§ 3-12-189 Supplemental pension benefit created.

3-12-189. Supplemental pension benefit created. There is hereby established the South Dakota Retirement System supplemental pension benefit. The supplemental pension benefit shall be within and integral to the South Dakota Retirement System. It is the intent of the Legislature that the provisions related to the supplemental pension benefit shall be qualified under § 401(a) of the Internal Revenue Code and that the provisions constitute one aspect of a governmental plan as identified under § 414(d) of that code.

Source: SL 2008, ch 24, § 1; SL 2013, ch 20, § 13.



§ 3-12-190 Interest rate assumption--Suspension of new supplemental pension contracts--Noright to particular price.

3-12-190. Interest rate assumption--Suspension of new supplemental pension contracts--No right to particular price. On an annual basis, at minimum, the board shall establish an interest rate assumption upon which the provisions of subsequent supplemental pension contracts shall be based. The board shall establish the assumption on the basis of the recommendations of the system's actuary and the state investment officer. The interest rate assumption may not be greater than the actuarial assumed rate of return for the fund, nor may the interest rate assumption be less than the effective rate of interest described in subdivision 3-12-47(27). Any other provision of law notwithstanding, the board may suspend issuance of new supplemental pension contracts at any time. Any suspension of new supplemental pension contracts shall be prospective in operation and may not affect supplemental pension contracts already in effect.

The structure of supplemental pension benefit administration requires that supplemental pension benefit purchase costs vary from one time period to the next. Consequently, participants who accept the option of a supplemental pension benefit have no expectation or fundamental right to any particular supplemental pension benefit purchase price.

Source: SL 2008, ch 24, § 3.



§ 3-12-191 Rollover of funds--Single premium--Contract effective upon signing--Payment ofbenefits.

3-12-191. Rollover of funds--Single premium--Contract effective upon signing--Payment of benefits. A retiree receiving a benefit from the system may become a supplemental pension participant by direct rollover of funds held by the member in either or both of the plans created in chapters 3-13 and 3-13A into the fund. Any rollover shall be in compliance with the provisions of § 401(a)(31) of the Internal Revenue Code and shall be recorded in the participant's supplemental pension contract record. All of a participant's funds rolled into the fund shall be expended in full as the single premium for a supplemental pension contract. No single premium may be less than ten thousand dollars. No participant may have more than one supplemental pension contract. A supplemental pension contract goes into effect when a participant signs the supplemental pension contract. The initial monthly supplemental pension benefit is payable the first day of the first month after the contract goes into effect. Payment of any prior and current supplemental pension benefits shall be made within two months after the contract is in effect.

Source: SL 2008, ch 24, § 4; SL 2013, ch 20, § 14.



§ 3-12-192 Type of supplemental pension benefits based on marital status.

3-12-192. Type of supplemental pension benefits based on marital status. A supplemental pension participant shall receive one of two types of supplemental pension benefits:

(1) A supplemental pension benefit payable monthly for the lifetime of the participant; or

(2) A supplemental pension benefit payable monthly for the lifetime of the participant and, upon the death of the participant, a supplemental pension benefit payable monthly to the participant's supplemental pension spouse equal to sixty percent of the monthly benefit amount that the participant was receiving at the time of death.
A participant who is not married at the time of the supplemental pension benefit purchase may contract only for a supplemental pension benefit as described in subdivision (1) and a participant who is married at the time of the supplemental pension benefit purchase may contract only for a supplemental pension benefit as described in subdivision (2).

Source: SL 2008, ch 24, § 5.



§ 3-12-193 Annual increase in supplemental pension benefits.

3-12-193. Annual increase in supplemental pension benefits. A supplemental pension participant shall receive an annual increase in the amount of the participant's supplemental pension benefit for each year commencing on the July first following the date on which the benefit was first payable, and equal to the improvement factor established in subdivision 3-12-47(41). If a supplemental pension contract goes into effect prior to July 1, 2010, and if the first annual increase is for a period of less than twelve months, the initial increase shall be prorated as described in that subdivision. If a supplemental pension contract goes into effect on or after July 1, 2010, there shall be no initial prorated annual increase for a period of less than twelve months.

Source: SL 2008, ch 24, § 6; SL 2010, ch 20, § 15.



§ 3-12-194 Death of participant or spouse--Lump sum distribution to beneficiaries--Time formaking claim.

3-12-194. Death of participant or spouse--Lump sum distribution to beneficiaries--Time for making claim. If payment of monthly supplemental pension benefits ceases due to the death of the participant or the death of a supplemental pension spouse, and the total of monthly supplemental pension benefits paid is less than the amount of the participant's single premium, the difference between the total benefits paid and the single premium shall be disbursed in a lump sum as provided in this section. Amounts payable under this section shall be disbursed as follows:

(1) To the beneficiary or entity designated by the participant in the participant's supplemental pension contract record, if any is designated;

(2) If no beneficiary or entity is designated, then to all surviving children of the participant, irrespective of age, on a share-alike basis; or

(3) If no beneficiary or entity is designated and there are no surviving children, then to the participant's estate.

If no claim for payment due upon the death of a deceased participant is made within three years from date of death, the payment shall revert to the system. However, a claim may be honored after the expiration of the three-year reversion period if, in the opinion of the administrator, payment of the claim is warranted by exceptional circumstances.

The provisions of this section are not affected by the provisions of § 3-12-110 or 3-12-116.

Source: SL 2008, ch 24, § 7.



§ 3-12-195 Contract purchases and benefit payments deemed qualified plan distributed annuitycontracts.

3-12-195. Contract purchases and benefit payments deemed qualified plan distributed annuity contracts. Supplemental pension contract purchases and supplemental pension benefit payments administered pursuant to the provisions of §§ 3-12-189 to 3-12-198, inclusive, are considered to be qualified plan distributed annuity contracts under Internal Revenue Service Treasury Regulation 1.402(c)-2, as amended through January 1, 2008.

Source: SL 2008, ch 24, § 8.



§ 3-12-196 Minimum distribution rules and annual benefit limitations.

3-12-196. Minimum distribution rules and annual benefit limitations. Supplemental pension benefit payments shall follow the minimum distribution rules of § 401(a)(9) of the Internal Revenue Code and the annual benefit limitations of § 415(b)(1)(A) of that code.

Source: SL 2008, ch 24, § 9; SL 2013, ch 20, § 15.



§ 3-12-197 Applicability of certain retirement system provisions.

3-12-197. Applicability of certain retirement system provisions. Supplemental pension benefits are not subject to the duplicate benefit provisions of § 3-12-109, to the participant reemployment restrictions of § 3-12-82, 3-12-88, 3-12-111, 3-12-111.1, 3-12-199 or 3-12-200, nor to the benefit adjustment provisions of § 3-12-106 or 3-12-107. Supplemental pension benefits are optional benefits granted the protections of the provisions of § 3-12-115.

Source: SL 2008, ch 24, § 10; SL 2010, ch 23, § 9, eff. Apr. 1, 2010.



§ 3-12-198 Exemption from Title 58 and from securities and agent registration.

3-12-198. Exemption from Title 58 and from securities and agent registration. While performing their official duties under the provisions of §§ 3-12-189 to 3-12-198, inclusive, the board, the employees of the system, the system's actuary, the State Investment Council, and the employees of the State Investment Council are exempt from the provisions of Title 58 and any associated provisions of state law. Supplemental pension benefits and supplemental pension contracts are exempt from the provisions of Title 58.

To the extent that supplemental pension contracts may be deemed to be securities, they are exempt from securities registration pursuant to subdivision 47-31B-201(1). While performing their official duties under the provisions of §§ 3-12-189 to 3-12-198, inclusive, the board, the employees of the system, the system's actuary, the State Investment Council, and the employees of the State Investment Council are exempt from agent registration provisions pursuant to subdivision 47-31B-402(b)(3).

Source: SL 2008, ch 24, § 11.



§ 3-12-199 Invalid retirement--Repayment of retirement annuity payments.

3-12-199. Invalid retirement--Repayment of retirement annuity payments. If, on or after April 1, 2010, a retired member reenters covered employment within the three consecutive calendar months that start with the member's effective date of retirement, the member's retirement is deemed invalid. If the member received one or more retirement annuity payments during the invalid retirement, the member shall either repay the payments as a lump sum immediately or the repayments shall be by contractual payments over a period of up to three years, which payments shall include interest at the assumed rate of return, or the repayments shall be by an actuarial reduction in eventual monthly benefits based on the mortality table and scale used to determine an actuarial equivalent, as defined in subdivision 3-12-47(3).

Source: SL 2010, ch 23, § 1, eff. Apr. 1, 2010.



§ 3-12-200 Retired member who reenters covered employment on or after April 1, 2010--Benefits and membership.

3-12-200. Retired member who reenters covered employment on or after April 1, 2010--Benefits and membership. If, on or after April 1, 2010, a retired member reenters covered employment at some time after the three consecutive calendar months that start with the member's effective date of retirement, the member's retirement benefits and continued membership shall be administered pursuant to this section.

If the retired member's benefits have not been reduced pursuant to § 3-12-106, the member's monthly retirement annuity shall be reduced by fifteen percent and the annual increase shall be eliminated throughout the period that the member reenters covered employment in accord with § 3-12-88. The reduction and elimination shall cease if the member again terminates covered employment. However, the foregoing provisions notwithstanding, the reduction and elimination do not apply if the member retired as a Class B member other than a justice, judge, or magistrate judge and subsequently reenters covered employment as a Class A member.

If the retired member's benefits have been reduced pursuant to § 3-12-106, the member's benefits shall be suspended during the period that the member reenters covered employment and the annual increase shall be eliminated during the period that the member reenters covered employment, both in accord with § 3-12-111.1. The suspension and elimination shall cease if the member again terminates covered employment.

Whether the member's retirement benefits are unreduced or have been reduced, contributions required of the member pursuant to § 3-12-71 shall be deposited by the member's participating unit with the system for the benefit of the member to be transferred to an account within the deferred compensation program established pursuant to chapter 3-13. The contributions shall be governed by § 457 of the Internal Revenue Code. The foregoing notwithstanding, the contributions required of the member's employer unit pursuant to § 3-12-71 shall be deposited into the member trust fund created by this chapter, but without any association with or credit to the member. The member may not earn any additional benefits associated with the period that the member reenters covered employment.

Source: SL 2010, ch 23, § 2, eff. Apr. 1, 2010; SL 2013, ch 20, § 16.






Chapter 12A - Public Employees' Health and Life Insurance [Repealed]

§ 3-12A-1 , 3-12A-2. Repealed.

3-12A-1, 3-12A-2. Repealed by SL 2012, ch 23, § 10.



§ 3-12A-2.1 , 3-12A-2.2. Repealed.

3-12A-2.1, 3-12A-2.2. Repealed by SL 1997, ch 31, §§ 1, 2.



§ 3-12A-3 to 3-12A-10. Repealed.

3-12A-3 to 3-12A-10. Repealed by SL 2012, ch 23, § 10.



§ 3-12A-11 to 3-12A-12.1. Repealed.

3-12A-11 to 3-12A-12.1. Repealed by SL 1989, ch 40, §§ 4 to 6.



§ 3-12A-13 to 3-12A-25. Repealed.

3-12A-13 to 3-12A-25. Repealed by SL 2012, ch 23, § 10.



§ 3-12A-26 Repealed.

3-12A-26. Repealed by SL 2010, ch 19, § 92.



§ 3-12A-27 to 3-12A-31. Repealed.

3-12A-27 to 3-12A-31. Repealed by SL 2012, ch 23, § 10.



§ 3-12A-32 Repealed.

3-12A-32. Repealed by SL 1991, ch 33.



§ 3-12A-33 to 3-12A-38. Repealed.

3-12A-33 to 3-12A-38. Repealed by SL 2012, ch 23, § 10.






Chapter 12B - Senior Citizen Prescription Drug Benefit Program [Repealed]

§ 3-12B-1 , 3-12B-2. Repealed.

3-12B-1, 3-12B-2. Repealed by SL 2003, ch 26, § 4, eff. July 1, 2005.



§ 3-12B-2.1 Obsolete.

3-12B-2.1. Obsolete.



§ 3-12B-3 Repealed.

3-12B-3. Repealed by SL 2003, ch 26, § 4, eff. July 1, 2005.






Chapter 13 - Deferred Compensation Plan for Public Employees

§ 3-13-1 to 3-13-38. Repealed.

3-13-1 to 3-13-38. Repealed by SL 1974, ch 35, § 80.



§ 3-13-39 to 3-13-48. Repealed.

3-13-39 to 3-13-48. Repealed by SL 1987, ch 38, §§ 8 to 17.



§ 3-13-49 State deferred compensation plan--Agreements in writing--Administrative charge--Amounts deferred remitted to state deferred compensation fund.

3-13-49. State deferred compensation plan--Agreements in writing--Administrative charge--Amounts deferred remitted to state deferred compensation fund. The board may establish the South Dakota deferred compensation plan for state government and political subdivision governments as determined by the board. Any eligible person wishing to participate shall execute such agreements as the board may require and shall specify in writing the amount of compensation to be deferred. Such agreement shall authorize reduction of compensation by the amount specified plus an administrative charge set by the board. The employer of each participating employee shall remit all amounts so deferred to the South Dakota deferred compensation fund, along with such documentation as may be required, no later than ten days after each payday. No deferral of compensation under this chapter may reduce compensation for the purpose of calculation of contributions and benefits under chapters 3-12 and 3-12A.

Source: SL 1987, ch 38, § 1.



§ 3-13-49.1 Political subdivisions.

3-13-49.1. Political subdivisions. Notwithstanding the provisions of § 3-13-49, any political subdivision may establish a deferred compensation program for its employees. Participation in such program shall be by written agreement between the employees and the governing body of the political subdivision. The agreement shall provide for the deferral of compensation and the investment and administration of such funds.

Source: SL 1989, ch 43.



§ 3-13-50 Administration of plan--Hiring and remuneration of additional employees.

3-13-50. Administration of plan--Hiring and remuneration of additional employees. The administrator shall administer the plan. The administrator may hire additional employees as may be required and shall set the remuneration of such employees.

Source: SL 1987, ch 38, § 2.



§ 3-13-51 Repealed.

3-13-51. Repealed by SL 2000, ch 27, § 1.



§ 3-13-51.1 Participants may invest funds in investments approved by state investment officer--Investment alternatives to be offered--Investment officer as fiduciary.

3-13-51.1. Participants may invest funds in investments approved by state investment officer--Investment alternatives to be offered--Investment officer as fiduciary. Funds held by the fund may be invested by plan participants in such investments as are deemed appropriate by the state investment officer, including, but not limited to, annuity contracts. The state investment officer is authorized to enter into contracts for investment alternatives and to offer internal investment alternatives, and the plan administrator is authorized to transfer funds to, from, and among the respective investment alternatives. The state investment officer shall be held to the standard of conduct of a fiduciary and shall carry out all functions solely in the interests of the participants and benefit recipients and for the exclusive purpose of providing benefits and defraying reasonable expenses incurred in performing such duties as required by law.

Source: SL 2000, ch 27, § 2.



§ 3-13-51.2 Administrator and investment officer authorized to execute necessary contracts--Transfer of contracts in effect on July 1, 2000.

3-13-51.2. Administrator and investment officer authorized to execute necessary contracts--Transfer of contracts in effect on July 1, 2000. The administrator shall execute any agreements as are necessary to carry out the provisions of this chapter, except such agreements as are executed by the state investment officer pursuant to § 3-13-51.1. Any contract for an investment alternative in effect on July 1, 2000, is hereby transferred by operation of law to the state investment officer as of July 1, 2000.

Source: SL 2000, ch 27, § 4.



§ 3-13-51.3 Default designation of new investment selection upon termination of participant'scontract.

3-13-51.3. Default designation of new investment selection upon termination of participant's contract. If a contract with a vendor terminates and a participant fails to notify the third-party administrator of the participant's new investment selection before the contract terminates, the third-party administrator shall transfer that participant's account to the investment alternative designated by the state investment officer.

Source: SL 2000, ch 27, § 5.



§ 3-13-52 Liability of plan or employer--Liability of board member or administrator for actiontaken in bad faith.

3-13-52. Liability of plan or employer--Liability of board member or administrator for action taken in bad faith. Neither the plan nor any participating employer may have any liability to any participant for losses arising out of any decrease in the value of any investments held by the plan. The liability of the plan to any participant is limited to the value of the participant's account on the date the account is made available to the participant pursuant to the provisions of the plan. In no event may any member of the board, the administrator or any member of the administrator's staff have any liability for any action taken with respect to the plan unless such action be taken in bad faith.

Source: SL 1987, ch 38, § 4.



§ 3-13-53 State deferred compensation fund--Deposit of deferred compensation--Payment ofexpenditures from fund--Administrative expenses.

3-13-53. State deferred compensation fund--Deposit of deferred compensation--Payment of expenditures from fund--Administrative expenses. The South Dakota deferred compensation fund is hereby established. All compensation deferred pursuant to this chapter shall be deposited in such fund. Expenditures from the fund shall be paid on warrants drawn by the state auditor on vouchers approved by the administrator. All administrative expenses shall be budgeted and expended pursuant to chapters 4-7, 4-8, 4-8A, and 4-8B. In accord with § 457(g) of the Internal Revenue Code, all money in the fund and all property and rights held by the fund, at all times until made available to a participant or the participant's beneficiary, shall be held in trust for the exclusive benefit of the participant. All compensation deferred pursuant to this chapter shall be transferred not later than fifteen business days after the end of the month in which the compensation otherwise would have been paid to the participant.

Source: SL 1987, ch 38, § 5; SL 1997, ch 32, § 1; SL 2008, ch 20, § 17; SL 2013, ch 20, § 17.



§ 3-13-54 Promulgation of rules--Limitation on availability of accumulated deferredcompensation to participant--Exception.

3-13-54. Promulgation of rules--Limitation on availability of accumulated deferred compensation to participant--Exception. The board may promulgate rules pursuant to chapter 1-26 concerning the time and amount of compensation which may be deferred, the persons who may participate in the plan, the conditions of participation, the time and manner in which accumulated deferrals may be made available to a participant or beneficiary, the establishment of administrative changes, and participation by political subdivisions. Except pursuant to the provisions of an automatic enrollment feature established under subdivision 3-13-56(4), in no event may the accumulated deferred compensation become available to the participant prior to thirty days following the participant's separation from employment with a participating employer unless the participant is faced with an unforeseeable emergency as determined by the board, unless an in-service distribution of a small amount of funds is made, or unless a distribution is made to a participant who has been called to perform qualified military service for a period in excess of thirty days. If a participant returns to service with a participating employer within thirty days following separation from service, the accumulated deferred compensation is not available to the participant.

Source: SL 1987, ch 38, § 6; SL 2009, ch 20, § 4; SL 2011, ch 20, § 4.



§ 3-13-55 Definition of terms.

3-13-55. Definition of terms. The definitions contained in § 3-12-47 apply to this chapter unless the context clearly otherwise requires. In addition the following terms mean:

(1) "Accumulated deferred compensation," compensation deferred by a participant in the plan, plus any investment return thereon;

(2) "Plan," the South Dakota deferred compensation plan created pursuant to this chapter; and

(3) "Plan year," a calendar year ending on December thirty-first.
Source: SL 1987, ch 38, § 7; SL 2012, ch 26, § 14.



§ 3-13-56 Automatic enrollment feature.

3-13-56. Automatic enrollment feature. The board may establish an automatic enrollment feature within the plan by rules promulgated pursuant to chapter 1-26 and § 3-13-54. Any automatic enrollment feature established by the board shall include:

(1) A provision that automatic enrollment shall apply only to newly-employed members hired after a specified future date;

(2) A provision that automatic enrollment shall apply only to the employees of those participating units that choose the automatic enrollment feature for the unit's employees;

(3) A provision that automatic enrollment may not require more than an established maximum contribution per month per automatically-enrolled participant;

(4) A provision that a participant who is automatically enrolled shall have as long as ninety days after the start of employment to discontinue participation in the plan;

(5) A provision that an automatically-enrolled participant who discontinues participation in the plan within ninety days of enrollment shall receive a refund of the participant's account within thirty days after discontinuing participation;

(6) A provision that the state investment officer shall select a default investment fund to receive contributions by any automatically-enrolled participant who does not choose an investment alternative to receive the participant's contributions;

(7) A provision authorizing participating units and the system to make contributions to the plan for the benefit of participants;

(8) A provision that the plan shall adhere to notice requirements to automatically-enrolled participants in accord with Internal Revenue Service Rulings 98-30 and 2000-8; and

(9) A provision that automatic enrollment does not require advance authorization by a participant, which is hereby deemed to be an exception to the provisions of any state law requiring employee authorization for a payroll deduction or any similar ordinance of a local participating unit.

If a participant discontinues participation pursuant to subdivision (4), that act is a permissive withdrawal pursuant to § 414(w) of the Internal Revenue Code.

Source: SL 2008, ch 25, § 1; SL 2013, ch 20, § 18.



§ 3-13-57 Designated Roth contribution program.

3-13-57. Designated Roth contribution program. The board may establish a designated Roth contribution program within the deferred compensation plan. For the purposes of this section, a designated Roth contribution is an elective salary deferral that is:

(1) Designated irrevocably by the participant at the time of the deferred election as a designated Roth contribution that is being made in lieu of all or a portion of the pre-tax elective deferrals the participant is otherwise eligible to make under the plan; and

(2) Treated by the employer as includable in the participant's income at the time the participant would have received that amount in compensation if the participant had not made a deferred election.

The board shall, pursuant to chapter 1-26, promulgate rules relating to distributions, conversions, transfers, rollovers, and limitations with regard to the designated Roth contribution program in accordance with federal law.

Source: SL 2012, ch 28, § 1.






Chapter 13A - South Dakota Special Pay Retirement Program

§ 3-13A-1 Special pay retirement program established.

3-13A-1. Special pay retirement program established. There is hereby established the South Dakota special pay retirement program. It is the intent of the Legislature that the special pay retirement program shall become a qualified plan under § 401(a) of the code and that the program shall be treated as a governmental plan under § 414(d) of the code. It is the further intent of the Legislature that special pay transmitted to the fund is picked up by the participating unit and thus shall be designated as an employer contribution under § 414(h)(2) of the code.

Source: SL 2004, ch 43, § 1; SDCL, § 3-12-165; SL 2005, ch 28, § 1.



§ 3-13A-2 Definitions.

3-13A-2. Definitions. The definitions contained in § 3-12-47 apply to this chapter unless otherwise so specified. In addition, the following terms mean:

(1) "Account," the record for each participant reflecting the amount of the participant's special pay transmitted to the fund, allocated investment gains and losses thereon, and administrative charges against those amounts;

(2) "Accounting date," the date on which an investment is valued and the total investment return is allocated to a participant's account;

(3) "Administrator," the administrator of the South Dakota Retirement System as provided in § 3-12-55;

(4) "Board," the South Dakota Retirement System Board of Trustees as established under § 3-12-48;

(5) Deleted by SL 2013, ch 20, § 19;

(6) "Fund," the South Dakota special pay fund established pursuant to § 3-13A-3;

(7) "Normal retirement date," the date a participant may retire pursuant to the provisions of chapter 3-12 without reduced benefits;

(8) "Participant," a terminated employee of a participating unit who has reached the calendar month prior to the month of the employee's fifty-fifth birthday and who received six hundred dollars or more in special pay;

(9) "Participating unit," the State of South Dakota, the South Dakota Board of Regents, or any other political subdivision of the state that participates in the program;

(9A) "Plan year," a calendar year ending on December thirty-first;

(10) "Program," the South Dakota Special Pay Retirement Program created pursuant to §§ 3-13A-1 to 3-13A-25, inclusive;

(11) "Special pay," compensation other than regular salary or wages granted to a participant and transferred in a lump-sum to the fund at the termination of the participant's employment;

(12) "Third-party administrator," a person who, pursuant to contract, handles administration of the program on behalf of the board and the administrator; and

(13) "Vendor," a person or organization selected by the state investment officer to provide investment or insurance products to the program.
Source: SL 2004, ch 43, § 2; SDCL § 3-12-166; SL 2005, ch 28, § 1; SL 2006, ch 22, § 1; SL 2008, ch 20, § 18; SL 2013, ch 20, § 19; SL 2013, ch 22, §§ 1, 2.



§ 3-13A-3 Special pay fund established.

3-13A-3. Special pay fund established. The South Dakota special pay fund is hereby established. All compensation transmitted to the fund pursuant to §§ 3-13A-1 to 3-13A-25, inclusive, shall be deposited in the fund. Expenditures from the fund shall be paid on warrants drawn by the state auditor and supported by vouchers approved by the administrator. All administrative expenses shall be budgeted and expended pursuant to chapters 4-7, 4-8, 4-8A, and 4-8B. All money in the fund and all property and rights held by the fund shall be held in trust for the exclusive benefit of the participants at all times until made available to a participant or the participant's beneficiary. All benefits payable under this program shall be paid and provided for solely from the fund and a participating unit assumes no liability or responsibility therefor. Any trust under the program shall be established pursuant to a written agreement that constitutes a valid trust under the law of South Dakota.

Source: SL 2004, ch 43, § 3; SDCL, § 3-12-167; SL 2005, ch 28, § 1.



§ 3-13A-4 Board controls program as fiduciary--Promulgation of rules.

3-13A-4. Board controls program as fiduciary--Promulgation of rules. The program shall be under the authority of the board. The board shall be held to the standard of conduct of a fiduciary and shall carry out its functions solely in the interest of the participants and benefit recipients and for the exclusive purpose of providing benefits and defraying reasonable expenses incurred in performing such duties as required by law. The board may promulgate rules necessary to establish uniform procedures for the administration of the program and to insure uniformity of application of the provisions of §§ 3-13A-1 to 3-13A-25, inclusive. Rules may be promulgated in regard to membership, contributions and the collection thereof, fees for administration of the program, and procedures for application for benefits and payment of benefits. The rules shall be promulgated pursuant to chapter 1-26 and shall be in accordance with the provisions of §§ 3-13A-1 to 3-13A-25, inclusive.

Source: SL 2004, ch 43, § 4; SDCL, § 3-12-168; SL 2005, ch 28, § 1.



§ 3-13A-5 Transfer of special pay to fund upon termination of employment--Contribution limit.

3-13A-5. Transfer of special pay to fund upon termination of employment--Contribution limit. Upon a participant's termination of employment, the participating unit shall transmit the gross amount of the participant's special pay to the fund. However, except to the extent permitted under § 414(v) of the code, if applicable, a contribution allocated to a participant's account under the program may not exceed forty-one thousand dollars, as adjusted for increases in the cost-of-living pursuant to § 415(d) of the code, or one hundred percent of the participant's compensation, as identified in § 415(c)(3) of the code for the calendar year. For the purposes of the limitations under this section, all of the defined contribution plans of a participant's employer, whether terminated or current, shall be treated as a single defined contribution plan.

Source: SL 2004, ch 43, § 5; SL 2005, ch 27, § 2; SDCL § 3-12-169; SL 2005, ch 28, § 1; SL 2013, ch 22, § 3.



§ 3-13A-6 Time for transfer of compensation to trust.

3-13A-6. Time for transfer of compensation to trust. For the proper administration of the accounts of participants, all amounts of compensation subject to this chapter shall be transferred to the trust not later than fifteen business days after the end of the month in which the compensation otherwise would have been paid to the participant.

Source: SL 2004, ch 43, § 6; SDCL § 3-12-170; SL 2005, ch 28, § 1; SL 2008, ch 20, § 19.



§ 3-13A-7 Participant account.

3-13A-7. Participant account. An account shall be established for each participant. The account shall be the basis for any distribution to the participant or to the participant's beneficiary, surviving spouse, surviving children, or estate pursuant to § 3-13A-15.

Source: SL 2004, ch 43, § 7; SDCL, § 3-12-171; SL 2005, ch 28, § 1.



§ 3-13A-8 Vesting of participant account--Forfeiture.

3-13A-8. Vesting of participant account--Forfeiture. A participant's account is fully vested in the program at any time on or after the date the participant begins participation in the program. A participant's account is not subject to any forfeiture pursuant to the provisions of the program. A loss as described in § 3-13A-25 is not considered to be a forfeiture.

Source: SL 2005, ch 27, § 1.



§ 3-13A-9 Investment of funds.

3-13A-9. Investment of funds. Moneys held by the fund may be invested by program participants in such investments as are deemed appropriate by the state investment officer. The state investment officer may enter into contracts for investment alternatives and to offer internal investment alternatives. The program administrator or third-party administrator may transfer funds to, from, and among the respective investment alternatives.

Source: SL 2004, ch 43, § 8; SDCL, § 3-12-172; SL 2005, ch 28, § 1.



§ 3-13A-10 Lump-sum distribution to participant.

3-13A-10. Lump-sum distribution to participant. A participant who elects an immediate total lump-sum distribution from the program shall be guaranteed payment of the entire amount of the participant's special pay, plus any earnings, and less any mandatory income tax withholding and fees established by the board, within a period that is not longer than is reasonable from the date the participant's funds were received by the program on behalf of the participant.

Source: SL 2004, ch 43, § 9; SDCL, § 3-12-173; SL 2005, ch 28, § 1.



§ 3-13A-11 Investment alternatives--Transfer of account balances by participants.

3-13A-11. Investment alternatives--Transfer of account balances by participants. Each participant may elect to have the participant's funds invested in one or more of the investment alternatives selected by the state investment officer pursuant to § 3-13A-9. Subject to any limitations imposed by the administrator, a vendor, or a third-party administrator, a participant may elect to transfer any portion of the account balance from one offered investment alternative to another at any time, if notice is given to the administrator or the third-party administrator. Any costs associated with such a transfer shall be borne by the participant and shall be deducted from the participant's account. If, due to a payroll error, a participant's deferral is deposited in an investment alternative other than the one selected by the participant, the administrator or third-party administrator may correct the error by transferring the participant's deferral to the proper investment alternative, subject to any limitations which may be imposed by the vendor. No retroactive adjustment may be made.

Source: SL 2004, ch 43, § 10; SDCL, § 3-12-174; SL 2005, ch 28, § 1.



§ 3-13A-12 Transfer of funds from terminated investment selection.

3-13A-12. Transfer of funds from terminated investment selection. If a contract between the state investment officer and a vendor is terminated and a participant fails to notify the administrator or third-party administrator of the participant's new investment selection before the contract terminates, the administrator or third-party administrator shall transfer that participant's account to the investment alternative designated by the state investment officer.

Source: SL 2004, ch 43, § 11; SDCL, § 3-12-175; SL 2005, ch 28, § 1.



§ 3-13A-13 Allocation of investment return among participant accounts--Accounting dates.

3-13A-13. Allocation of investment return among participant accounts--Accounting dates. The total investment return on any offered investment shall be allocated to the account of each participant based on the proportion the participant's account bears to all other accounts which have been invested in the same investment alternative. Allocations shall be made on each accounting date. The last day of each calendar quarter is an accounting date. The board may provide additional accounting dates.

Source: SL 2004, ch 43, § 12; SDCL, § 3-12-176; SL 2005, ch 28, § 1.



§ 3-13A-14 Valuation of investment alternatives.

3-13A-14. Valuation of investment alternatives. Each offered investment alternative shall be valued on each accounting date. The valuation shall be at market value. Any charges against the value shall be explicitly disclosed. Each participant shall be provided with a statement of the participant's account by no later than forty-five days after the close of each calendar quarter.

Source: SL 2004, ch 43, § 13; SDCL, § 3-12-177; SL 2005, ch 28, § 1.



§ 3-13A-15 Beneficiaries of participant's account.

3-13A-15. Beneficiaries of participant's account. A participant may designate a beneficiary to receive the participant's benefits under the program in case of the death of the participant. If no beneficiary is designated or the beneficiary has predeceased the participant, the participant's benefits shall be paid as follows:

(1) To the participant's surviving spouse;

(2) If there is no surviving spouse, then to all surviving children of the participant, irrespective of age, on a share-alike basis; or

(3) If there is no surviving spouse and there are no surviving children, then to the participant's estate.
Source: SL 2004, ch 43, § 14; SDCL § 3-12-178; SL 2005, ch 28, § 1; SL 2012, ch 26, § 15.



§ 3-13A-16 Payments and benefits under program not assignable or subject to creditors' actions.

3-13A-16. Payments and benefits under program not assignable or subject to creditors' actions. Notwithstanding the provisions of § 3-13A-15, no participant may assign or otherwise alienate any right to any payment or benefit under the program. The right of a participant to any payment or benefit is not subject to the rights of the participant's or any beneficiary's creditors, and is exempt from executions, attachment, prior assignment, or any other judicial relief or order for the benefit of creditors or other third persons, except as required under applicable law, including any qualified domestic relations order as defined in § 414(p) of the Internal Revenue Code, or as is otherwise specifically provided in this chapter.

Source: SL 2004, ch 43, § 15; SDCL § 3-12-179; SL 2005, ch 28, § 1; SL 2008, ch 20, § 20; SL 2013, ch 20, § 20.



§ 3-13A-17 Powers and duties of administrator.

3-13A-17. Powers and duties of administrator. The administrator shall administer the program, shall have all powers necessary to accomplish that purpose, and shall determine all questions arising under or in connection with the program. The administrator may hire additional employees as may be required and shall set the remuneration of such employees. In addition, the administrator, with the approval of the board, may contract with vendors for third-party administration of various duties under the program as the administrator sees fit. The administrator shall execute any agreements as are necessary to carry out the provisions of §§ 3-13A-1 to 3-13A-25, inclusive, except such agreements as are executed by the state investment officer pursuant to § 3-13A-9.

Source: SL 2004, ch 43, § 16; SDCL, § 3-12-180; SL 2005, ch 28, § 1.



§ 3-13A-18 Election by participating units of retirement system to participate in program--Rescission of participation.

3-13A-18. Election by participating units of retirement system to participate in program--Rescission of participation. Any public employer that is a participating unit of the system established under chapter 3-12 may become a participating unit under this chapter at any time on or after July 1, 2004. The decision to become a participating unit shall be made by the elected official, the appointed official, or the governing body in charge of the unit. The unit shall become a participating unit as soon as notice of the decision has been delivered in writing to the system. A participating unit at a later date may choose to rescind such status and may do so by delivering written notice of the decision to the system. However, if such a rescission occurs, the rescission does not affect the status of any participant who was employed by that unit.

Source: SL 2004, ch 43, § 17; SDCL, § 3-12-181; SL 2005, ch 28, § 1.



§ 3-13A-19 Trustee-to-trustee transfer of participant's account to government defined-benefitretirement plan.

3-13A-19. Trustee-to-trustee transfer of participant's account to government defined-benefit retirement plan. For the purpose of acquiring credited service in a qualified governmental defined-benefit retirement plan as identified under § 401(a) and defined in § 414(d) of the code, a participant may transfer a portion or all of the participant's account in the program by trustee-to-trustee transfer to the government defined-benefit retirement plan.

Source: SL 2004, ch 43, § 18; SDCL, § 3-12-182; SL 2005, ch 28, § 1.



§ 3-13A-20 Rollover transfer of participant's account.

3-13A-20. Rollover transfer of participant's account. The board shall establish by rule promulgated pursuant to chapter 1-26 the parameters under which a participant, a participant's surviving spouse, or a participant's beneficiary may transfer a portion or all of the participant's account by rollover to a plan which is an eligible plan under the code.

Source: SL 2004, ch 43, § 19; SDCL § 3-12-183; SL 2005, ch 28, § 1; SL 2009, ch 20, § 5.



§ 3-13A-21 Rollover transfer of participant's account in another plan.

3-13A-21. Rollover transfer of participant's account in another plan. To the extent permitted by law, a participant may transfer a portion or all of the participant's account in another plan which is eligible under § 401(a), 403(b), 408, or 457 of the code into this program by rollover. The program shall account for such amounts separately.

Source: SL 2004, ch 43, § 20; SDCL, § 3-12-184; SL 2005, ch 28, § 1.



§ 3-13A-22 Distribution from participant's account--Forms of distribution--Time for election.

3-13A-22. Distribution from participant's account--Forms of distribution--Time for election. A participant is entitled to receive a distribution from the participant's account upon written application to the administrator or third-party administrator. The participant may elect, on forms prescribed by the administrator or third-party administrator, the time at which distributions under the program are to commence by designating the month and year during which the first distribution is to be made. The participant may elect to receive the participant's distribution in any of the following forms:

(1) A lump sum;

(2) Equal monthly installments over a fixed period; or

(3) Any other form offered by the administrator or a third-party administrator.

The application and election shall be made prior to the time any amounts become payable. A participant or a beneficiary who has chosen a payment form may change that payment option, if no payment has yet been made, and subject to any administrative restrictions and charges established by the board.

Source: SL 2004, ch 43, § 21; SDCL, § 3-12-185; SL 2005, ch 28, §1.



§ 3-13A-23 Date for commencement of annuity distributions--Interest--Distribution afterparticipant's death.

3-13A-23. Date for commencement of annuity distributions--Interest--Distribution after participant's death. A participant who does not take a total lump-sum distribution, transfer funds by rollover pursuant to § 3-13A-20, or transfer funds by trustee-to-trustee transfer pursuant to § 3-13A-19 may begin annuity distributions by selecting a retirement date, as set out in § 3-13A-22. If a participant does not make a selection, the participant's normal retirement date is as defined in subdivision 3-13A-2(7). However, distributions of a participant's benefits shall begin no later than the later of April first of the calendar year following the calendar year in which the participant reaches seventy and one-half years of age, or April first of the calendar year following the calendar year of the participant's retirement.

If the distribution begins prior to the participant's death, the entire interest shall be distributed over a period not to exceed the life expectancy of the participant or the life expectancies of the participant and a designated beneficiary. Any amount not distributed during the participant's life shall be distributed after the participant's death at least as rapidly as under the distribution method being used on the date of the participant's death. If the distribution begins after the participant's death, the entire amount payable to the participant shall be paid during a period of no more than five years, unless the distribution commences within one year and the participant's spouse is the named beneficiary, then during the life expectancy of the surviving spouse. If the surviving spouse is the participant's sole designated beneficiary and the surviving spouse then dies before distributions are required to begin, the provisions of this section apply as if the surviving spouse were the participant.

Source: SL 2004, ch 43, § 22; SDCL, § 3-12-186; SL 2005, ch 28, § 1.



§ 3-13A-24 State investment officer to act as fiduciary--Certain persons prohibited from actingas third-party administrator or vendor.

3-13A-24. State investment officer to act as fiduciary--Certain persons prohibited from acting as third-party administrator or vendor. The state investment officer shall be held to the standard of conduct of a fiduciary and shall carry out all functions solely in the interests of the participants and benefit recipients and for the exclusive purpose of providing benefits and defraying reasonable expenses incurred in performing such duties as required by law. No employee of a participating unit and no spouse or dependent of the employee may act as or represent a third-party administrator or a vendor in a matter concerning the program, except that the state investment officer and the state investment officer's employees may invest all or part of the fund pursuant to § 3-13A-9.

Source: SL 2004, ch 43, § 23; SDCL, § 3-12-187; SL 2005, ch 28, § 1.



§ 3-13A-25 Limitation of liability to participants.

3-13A-25. Limitation of liability to participants. Neither the program nor any participating unit is liable to any participant for losses arising out of any decrease in the value of any investments held under the program. The liability of the program to any participant is limited to the value of the participant's account on the date the participant chooses to begin payment pursuant to the provisions of the program. In no event may any member of the board, the administrator, or any member of the administrator's staff have any liability for any action taken with respect to the program unless such action has been taken in bad faith.

Source: SL 2004, ch 43, § 24; SDCL, § 3-12-188; SL 2005, ch 28, § 1.






Chapter 13B - State Cement Plant Employee Retirement

§ 3-13B-1 State Cement Plant former employee retirement benefits.

3-13B-1. State Cement Plant former employee retirement benefits. Responsibility for the administration of retirement benefits of former employees of the South Dakota State Cement Plant Commission is hereby transferred to the South Dakota Retirement System. Benefit payments and administrative expenses of the state cement plant retirement plan shall be paid from that plan's member trust fund. No funds for the payment of such benefits or administrative expenses may be transferred from the member trust fund created in chapter 3-12.

Source: SL 2010, ch 32, § 3.



§ 3-13B-2 Maximum retirement benefits for cement plant former employees--Computation ofbenefits.

3-13B-2. Maximum retirement benefits for cement plant former employees--Computation of benefits. The retirement plan benefits for State Cement Plant employees shall be no greater than the retirement benefits provided in chapter 3-12; provided, however, that normal retirement benefits for those employed prior to July 1, 1977, shall be equal to one and four-tenths percent times the final compensation times the number of years of credited service. Retirement benefits for employees whose date of first employment is after July 1, 1977, shall be no greater than the benefits provided in chapter 3-12. If benefits outlined in § 3-12-91 exceed one and four-tenths percent times the final compensation times the number of years of credited service, then the benefits of § 3-12-91, when applicable, shall supersede the provisions of this section.

Source: SL 1976, ch 39, § 1; SDCL § 5-17-5.2; SL 2010, ch 32, § 7.



§ 3-13B-3 Promulgation of rules.

3-13B-3. Promulgation of rules. The South Dakota Retirement System Board of Trustees may adopt, pursuant to chapter 1-26, such rules as may be necessary to establish uniform procedures for the administration of the retirement benefits of former employees of the state cement plant retirement plan.

Source: SL 2010, ch 32, § 10.






Chapter 14 - Expiration of Term of Office

§ 3-14-1 Holding over until successor qualified.

3-14-1. Holding over until successor qualified. Except when otherwise expressly provided, every lawful incumbent of any public office, with a definite term, upon the expiration of such term shall continue to discharge its duties until his successor shall have been elected or appointed and has qualified, and shall be entitled to receive the prescribed compensation of such office during the time he shall so discharge its duties.

Source: RC 1919, § 7035; SDC 1939, § 48.0314.



§ 3-14-2 Public property and accounts to be delivered to successor in office.

3-14-2. Public property and accounts to be delivered to successor in office. Every public officer elected or appointed under the laws of this state, on going out of office at the expiration of his term thereof, shall forthwith deliver, and upon his death, resignation, suspension, or removal from office, there shall be forthwith delivered to his successor in office all public money, books, records, accounts, papers, documents, and property in his possession or under his control belonging or appertaining to such office.

Source: PolC 1877, ch 5, § 14; PolC 1877, ch 22, § 7; CL 1887, §§ 1384, 1391; RPolC 1903, §§ 1801, 1810; SL 1915, ch 268, § 1; RC 1919, §§ 7016, 7038; SDC 1939, § 48.0317.



§ 3-14-3 Refusal to surrender official seal, books, or papers as misdemeanor.

3-14-3. Refusal to surrender official seal, books, or papers as misdemeanor. Every person who, having been an executive officer of this state, wrongfully refuses to surrender the official seal or any of the books and papers appertaining to his office, to his successor, who has been duly elected or appointed, and has duly qualified, and has demanded the surrender of the books and papers of such office, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 112; CL 1887, § 6312; RPenC 1903, § 117; RC 1919, § 3700; SDC 1939, § 13.1104; SL 1980, ch 24, § 42.



§ 3-14-4 Exercising functions of office after expiration of term as misdemeanor.

3-14-4. Exercising functions of office after expiration of term as misdemeanor. Every person who, having been an executive officer, willfully exercises any of the functions of his office after his term of office has expired and a successor has been duly elected or appointed, and has qualified in his place, and he has notice thereof, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 111; CL 1887, § 6311; RPenC 1903, § 116; RC 1919, § 3699; SDC 1939, § 13.1103; SL 1980, ch 24, § 43.



§ 3-14-5 Definitions.

3-14-5. Definitions. The terms "office," "officer," "executive," and "administrative," when used in § 3-14-3 or 3-14-4 mean and apply to any executive or administrative officer of the state; to any county, municipality, township, or school district; and to any district, board, bureau, commission, department, or other body or office, exercising executive or administrative powers as part of the government, or any arm of the government, of the state. The terms "executive" and "administrative" apply interchangeably to any or all of said offices.

Source: SL 1985, ch 15, § 17; SL 1992, ch 60, § 2.






Chapter 15 - Bribery and Interference with Officers [Repealed]

CHAPTER 3-15

BRIBERY AND INTERFERENCE WITH OFFICERS [REPEALED]

[Repealed by SL 1976, ch 158, §§ 11-25, 12A-11; SL 1985, ch 15, § 14]



Chapter 16 - Malfeasance, Misfeasance and Nonfeasance in Office

§ 3-16-1 Willful failure to perform official duty as misdemeanor.

3-16-1. Willful failure to perform official duty as misdemeanor. Where any duty is or shall be enjoined by law upon any public officer, or upon any person holding any public trust or employment, every intentional omission to perform such duty, where no special provision shall have been made for the punishment of such delinquency, is a Class 2 misdemeanor.

Source: PenC 1877, § 216; CL 1887, § 6416; RPenC 1903, § 220; RC 1919, § 3806; SDC 1939, § 13.1301; SL 1980, ch 24, § 44.



§ 3-16-2 Keeping office or property at unauthorized place as misdemeanor.

3-16-2. Keeping office or property at unauthorized place as misdemeanor. No state, county, township, or precinct officer in this state shall keep his office, or keep any books, papers, records, or other property belonging thereto, at any place other than that prescribed by law. Any state, county, township, or precinct officer violating this section is guilty of a Class 2 misdemeanor.

Source: SL 1883, ch 90, §§ 1, 2; CL 1887, §§ 1401, 1402; RPolC 1903, §§ 1820, 1821; RC 1919, §§ 7022, 7023; SDC 1939, § 48.9901; SL 1980, ch 24, § 45.



§ 3-16-3 Repealed.

3-16-3. Repealed by SL 1976, ch 158, § 11-25.



§ 3-16-4 , 3-16-5. Repealed.

3-16-4, 3-16-5. Repealed by SL 1976, ch 158, § 30A-18.



§ 3-16-6 Repealed.

3-16-6. Repealed by SL 1976, ch 158, § 42-23.



§ 3-16-7 Officer's interest in public contract as misdemeanor.

3-16-7. Officer's interest in public contract as misdemeanor. Every public officer, being authorized to sell or lease any property, or make any contract in his official capacity, who voluntarily becomes interested individually in such sale, lease, or contract, directly or indirectly, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 499; CL 1887, § 6700; RPenC 1903, § 521; RC 1919, § 3816; SDC 1939, § 13.1308; SL 1980, ch 24, § 46.






Chapter 17 - Removal from Office

§ 3-17-1 Removal of constitutional state officers by Governor--Grounds--Notice and hearing.

3-17-1. Removal of constitutional state officers by Governor--Grounds--Notice and hearing. All constitutional state officers not liable to impeachment may be removed by the Governor, after notice and hearing, for crimes, misconduct, or malfeasance in office or for drunkenness or gross incompetency.

Source: SL 1901, ch 192, § 1; RPolC 1903, § 1804; RC 1919, § 7009; SDC 1939, § 48.0201.



§ 3-17-2 Removal of appointive state officers by Governor without cause.

3-17-2. Removal of appointive state officers by Governor without cause. All state officers not liable to impeachment and not subject to removal by the Governor, in accordance with the provisions of § 3-17-1, and appointed by the Governor with or without the advice and consent of the Senate, shall be subject to removal by the Governor without assigning cause therefor.

Source: SL 1901, ch 192, § 2; RPolC 1903, § 1805; RC 1919, § 7010; SDC 1939, § 48.0202.



§ 3-17-3 Removal of local law enforcement officers by Governor--Grounds.

3-17-3. Removal of local law enforcement officers by Governor--Grounds. The Governor shall have power, after notice and hearing, to remove from office any state's attorney, sheriff, or police officer, or any deputy or assistant state's attorney, or deputy sheriff who shall willfully fail, neglect, or refuse to perform any of the duties imposed upon him by, or to enforce any of the provisions of law relating to intoxicating liquors, or who shall willfully fail, neglect, or refuse to perform any duties imposed upon them by law, or who shall be guilty of intoxication or drunkenness, or who shall be guilty of the violation of any law, or who shall assist or connive in the violation of any law, or who shall be grossly incompetent to perform the duties of his office.

Source: SL 1917, ch 281, § 2; RC 1919, § 7011; SL 1923, ch 248; SDC 1939, § 48.0203.



§ 3-17-4 Notice and hearing on removal of law enforcement officer.

3-17-4. Notice and hearing on removal of law enforcement officer. Proceedings for the removal of any such officer may be commenced either by the Governor on his own motion, or on written complaint of any citizen of the state, filed with the Governor. Written notice of the time and place fixed for the hearing of such complaint, together with a copy thereof, shall be personally served upon such officer at least ten days before such hearing.

Source: SL 1917, ch 281, § 2; RC 1919, § 7011; SL 1923, ch 248; SDC 1939, § 48.0203.



§ 3-17-5 Law enforcement officer removed from office not eligible for new appointmentduring term--Salary payment for office as misdemeanor.

3-17-5. Law enforcement officer removed from office not eligible for new appointment during term--Salary payment for office as misdemeanor. Any person removed under the provisions of §§ 3-17-3 and 3-17-4 shall be ineligible to hold any public appointive or elective office or position of the state or any political subdivision thereof, during the unexpired part of the term of office to which such person was elected or appointed, and from which he has been removed.

It is a Class 2 misdemeanor for any officer or board to allow or pay any person so removed, any salary for any public appointive or elective office or position during the period for which he shall be disqualified to hold such office or position, and any person or board who shall allow or pay any such salary contrary to the provisions of this section shall be liable to the state or political subdivision as the case may be, for the salary so paid or allowed.

Source: SL 1917, ch 281, § 2; RC 1919, § 7011; SL 1923, ch. 248; SDC 1939, § 48.0203; SL 1980, ch 24, § 47.



§ 3-17-6 Grounds for removal of local officers from office.

3-17-6. Grounds for removal of local officers from office. Any officer of any local unit of government may be charged, tried, and removed from office for misconduct, malfeasance, nonfeasance, crimes in office, drunkenness, gross incompetency, corruption, theft, oppression, or gross partiality.

Source: PolC 1877, ch 22, § 3; CL 1887, § 1387; RPolC 1903, § 1806; SL 1915, ch 268, § 1; RC 1919, § 7012; SL 1929, ch 214; SDC 1939, § 48.0204; SL 1977, ch 57; SL 1981, ch 177, § 2.



§ 3-17-7 Proceedings for removal of local officer--Pleadings and process.

3-17-7. Proceedings for removal of local officer--Pleadings and process. The proceedings for removal shall be in the nature of a special proceeding, and shall be brought in the name of the state by the state's attorney of the county in which the officer charged resides, upon his own relation, or by the attorney general of the state upon his own relation, and must be so brought by either of such officers when so directed by the Governor. Such proceeding shall be commenced by the filing of a complaint in the office of the clerk of courts of the proper county, which complaint shall contain a brief and concise statement of the facts constituting the cause of action, without unnecessary repetition and the issuance of a summons in the form of a relief summons in civil action, which summons shall require the defendant to answer the complaint within ten days after the date of service thereof, and shall be served by the sheriff or other officer authorized to serve process, by handing to and leaving with the defendant, personally, a copy of the summons, accompanied by a copy of the complaint, and such proceeding shall be brought on for hearing and determination upon a notice of not less than five days, served upon the opposite party or his attorney, except as hereinafter provided, whereupon it shall be the duty of the judge of the circuit court to at once appoint and hold a special term thereof, at which term the issues in such proceeding shall be heard and determined by the court.

Source: PolC 1877, ch 22, § 3; CL 1887, § 1387; RPolC 1903, § 1806; SL 1915, ch 268, § 1; RC 1919, § 7012; SL 1929, ch 214; SDC 1939, § 48.0204.



§ 3-17-8 Suspension of local officer pending removal proceedings.

3-17-8. Suspension of local officer pending removal proceedings. At any time after the commencement of the proceeding under § 3-17-7 the court shall, upon satisfactory showing, suspend the accused from the functions of his office until the final determination of the issues, and upon such suspension the judge shall immediately appoint some competent person to fill the office during such suspension.

Source: PolC 1877, ch 22, § 5; SL 1881, ch 123, § 1; CL 1887, § 1389; RPolC 1903, § 1808; SL 1915, ch 268, § 1; RC 1919, § 7013; SDC 1939, § 48.0205.



§ 3-17-9 Judgment of ouster in removal proceedings--Enforcement of judgment--Salary duringperiod of suspension if officer vindicated.

3-17-9. Judgment of ouster in removal proceedings--Enforcement of judgment--Salary during period of suspension if officer vindicated. The judgment thereof, if against the defendant, shall be that of immediate ouster from his office, and declaring his office to be vacant.

If the judgment in such proceeding be that of ouster, and the defendant fails or refuses to surrender his office, the circuit court shall issue all needful writs or process, directed to the proper officer, for the execution of such judgment. If the ultimate determination of the issues in the proceeding be in favor of the accused, such suspension shall not work a forfeiture of his salary during the period of such suspension.

Source: PolC 1877, ch 22, §§ 3, 5; SL 1881, ch 123, § 1; CL 1887, §§ 1387, 1389; RPolC 1903, §§ 1806, 1808; SL 1915, ch 268, § 1; RC 1919, §§ 7012, 7013; SDC 1939, §§ 48.0204, 48.0205.



§ 3-17-10 Officer allowed expenses of defense after judgment for him in removal proceedings.

3-17-10. Officer allowed expenses of defense after judgment for him in removal proceedings. If the final determination of such proceeding be favorable to such accused officer, he shall be allowed the reasonable and necessary expenses he has incurred in his defense, including a reasonable attorney fee, to be fixed by the court or judge. Such expenses shall be paid by the county, if he be a county officer; by the township, if he be a township officer; and by the municipality if he be an officer of such municipality.

Source: SL 1915, ch 268, § 1; RC 1919, § 7015; SDC 1939, § 48.0206; SL 1992, ch 60, § 2.



§ 3-17-11 Advancement of appeals on Supreme Court calendar--Circuit court order not stayedpending appeal.

3-17-11. Advancement of appeals on Supreme Court calendar--Circuit court order not stayed pending appeal. In case of appeal to the Supreme Court, such appeal shall be advanced and take precedence over all causes upon the court calendar, and be assigned for hearing as soon after the record on appeal and briefs are filed as the business of the court will permit. The taking of an appeal by the defendant and the filing of a supersedeas bond shall not operate to stay the proceedings of the circuit court or judge, or restore the defendant to office pending such appeal.

Source: SL 1915, ch 268, § 1; RC 1919, § 7015; SDC 1939, § 48.0206.



§ 3-17-12 Suspension of state's attorney or sheriff pending prosecution.

3-17-12. Suspension of state's attorney or sheriff pending prosecution. If any state's attorney or sheriff is arrested for or charged with any offense against the laws of this state or the United States of America, and the Governor is informed that criminal proceedings are pending before any court or officer, the Governor shall in the case of a felony and may in the case of a misdemeanor suspend that state's attorney or sheriff from office until such charge is prosecuted. The effect of such a suspension is to relieve the affected state's attorney or sheriff from all responsibilities provided by law which are pertinent to that position.

Source: SL 1985, ch 28, § 1.



§ 3-17-13 Effect of suspension.

3-17-13. Effect of suspension. A state's attorney or sheriff who is suspended from employment in accordance with the provisions of § 3-17-12 shall assume leave of absence status and shall receive the same salary and employment benefits to which he would otherwise be entitled to be paid by the county he represents. Except as otherwise provided in §§ 3-17-12 to 3-17-19, inclusive, a state's attorney or sheriff who is suspended pursuant to §§ 3-17-12 to 3-17-19, inclusive, has the same rights, benefits, and obligations as any county employee who is on a leave of absence status for any other purpose. Notwithstanding any other law, a state's attorney or sheriff shall receive credit for the period of suspension toward any retirement benefit afforded by the county represented if ultimately reinstated pursuant to §§ 3-17-12 to 3-17-19, inclusive.

Source: SL 1985, ch 28, § 2.



§ 3-17-14 Appointment of acting state's attorney or sheriff.

3-17-14. Appointment of acting state's attorney or sheriff. The Governor shall, in the case of a state's attorney, appoint the attorney general or one of his assistants or some competent attorney of the state selected by the attorney general, and the Governor shall, in the case of a sheriff suspended pursuant to §§ 3-17-12 to 3-17-19, inclusive, appoint a suitable person to discharge the duties of such office during any suspension imposed in accordance with the provisions of §§ 3-17-12 to 3-17-19, inclusive.

Source: SL 1985, ch 28, § 3.



§ 3-17-15 Compensation of acting state's attorney or sheriff.

3-17-15. Compensation of acting state's attorney or sheriff. The county in which an attorney is temporarily appointed state's attorney or a person is temporarily appointed sheriff shall pay such appointee for his services and expenses in an amount determined and fixed by the Governor and certified to the county auditor of the affected county.

Source: SL 1985, ch 28, § 4.



§ 3-17-16 Powers and duties of acting state's attorney or sheriff.

3-17-16. Powers and duties of acting state's attorney or sheriff. Any attorney temporarily appointed may discharge all the duties of an elected state's attorney and shall speedily bring to hearing and determination any charges made against the state's attorney so suspended. Any person temporarily appointed as sheriff may discharge all the duties of an elected sheriff.

Source: SL 1985, ch 28, § 5.



§ 3-17-17 Restoration of state's attorney or sheriff to office.

3-17-17. Restoration of state's attorney or sheriff to office. If it is determined during the criminal proceeding that the state's attorney or sheriff so suspended is not guilty of the offense charged, this fact shall be certified to the county auditor by the Governor, whereupon such suspended state's attorney or sheriff shall be restored to office provided the term for which he was elected or appointed has not expired.

Source: SL 1985, ch 28, § 6.



§ 3-17-18 Time for trial of state's attorney or sheriff.

3-17-18. Time for trial of state's attorney or sheriff. Any trial of a state's attorney or sheriff who has been charged with a criminal offense under the laws of this state, shall be commenced no later than sixty days from the date upon which formal charges are brought unless continued by court order.

Source: SL 1985, ch 28, § 7.



§ 3-17-19 Removal provisions unaffected.

3-17-19. Removal provisions unaffected. Sections 3-17-12 to 3-17-18, inclusive, in no manner affect provisions of law relating to the removal from office of a state's attorney or sheriff.

Source: SL 1985, ch 28, § 8.



§ 3-17-20 Suspension of certain county officials pending completion of criminal prosecution--Appointment of person to discharge duties--Restoration to office.

3-17-20. Suspension of certain county officials pending completion of criminal prosecution--Appointment of person to discharge duties--Restoration to office. If any officer is arrested for or charged with any offense against the laws of this state or the United States of America, and the board of county commissioners is informed that criminal proceedings are pending before any court or officer, the board of county commissioners may in the case of a Class 1 misdemeanor charge that is relevant to the responsibilities and duties of the office and shall in the case of a felony charge suspend that officer from office until such charge is prosecuted. The officer who is suspended pursuant to this section is relieved from all responsibilities provided by law which are pertinent to that office. The county commission shall appoint one of the officer's assistants or a suitable person to discharge the duties of the office during any suspension imposed in accordance with the provisions of §§ 3-17-20 to 3-17-22, inclusive. If it is determined during the criminal proceeding that the officer suspended is not guilty of the offense charged, the court shall so notify the board of county commissioners. If the term for which the officer was elected or appointed has not expired, the suspended officer shall be restored to that office by the board of county commissioners. For the purposes of §§ 3-17-20 to 3-17-22, inclusive, the term, officer, includes the county auditor, county treasurer, and county register of deeds.

Source: SL 2007, ch 22, § 1.



§ 3-17-21 Leave of absence status of suspended person.

3-17-21. Leave of absence status of suspended person. Any officer who is suspended from employment in accordance with the provisions of § 3-17-20 shall assume leave of absence status and shall receive the same salary and employment benefits to which the officer would otherwise be entitled to be paid by the county. Except as otherwise provided in §§ 3-17-20 to 3-17-22, inclusive, an officer who is suspended pursuant to § 3-17-20 has the same rights, benefits, and obligations as any county employee who is on a leave of absence status for any other purpose. Notwithstanding any other provision of law, an officer shall receive credit for the period of suspension toward any retirement benefit afforded by the county, if the officer is reinstated pursuant to § 3-17-20.

Source: SL 2007, ch 22, § 2.



§ 3-17-22 Compensation and duties of temporary appointee.

3-17-22. Compensation and duties of temporary appointee. The county in which an officer is temporarily appointed pursuant to § 3-17-20 shall pay the appointee for services and expenses in an amount determined and fixed by the board of county commissioners for such office. Any person temporarily appointed as an officer may discharge all the duties of such office.

Source: SL 2007, ch 22, § 3.



§ 3-17-23 Suspension of county commissioner pending completion of criminal prosecution--Restoration to office.

3-17-23. Suspension of county commissioner pending completion of criminal prosecution--Restoration to office. If any county commissioner is arrested for or charged with any offense against the laws of this state or the United States of America, and the board of county commissioners is informed that criminal proceedings are pending before any court or officer, the remaining board of county commissioners may in the case of a Class 1 misdemeanor charge that is relevant to the responsibilities and duties of the office and shall in the case of a felony charge suspend that county commissioner from office until such charge is prosecuted. The county commissioner who is suspended pursuant to this section is relieved from all responsibilities provided by law which are pertinent to that office. If it is determined during the criminal proceeding that the county commissioner suspended is not guilty of the offense charged, this fact shall be certified to the board of county commissioners. If the term for which the county commissioner was elected or appointed has not expired, the suspended county commissioner shall be restored to that office by the remaining board of county commissioners.

Source: SL 2007, ch 22, § 4.



§ 3-17-24 Removal from office provisions unaffected.

3-17-24. Removal from office provisions unaffected. Sections 3-17-20 to 3-17-23, inclusive, do not affect the provisions of law relating to the removal from office of any county commissioner, county auditor, county treasurer, or county register of deeds.

Source: SL 2007, ch 22, § 5.






Chapter 18 - Public Employees' Unions

§ 3-18-1 Employees subject to chapter--Excluded officers and employees--Rights preservedto excluded persons.

3-18-1. Employees subject to chapter--Excluded officers and employees--Rights preserved to excluded persons. The words "public employees" as used in this chapter shall mean any person holding a position by appointment or employment in the government of the State of South Dakota or in the government of any one or more of the political subdivisions thereof, or in the service of the public schools, or in the service of any authority, commission, or board, or any other branch of the public service. The term does not include:

(1) Elected officials and persons appointed to fill vacancies in elective offices and members of any board or commission;

(2) Administrators except elementary and secondary school administrators, administrative officers, directors, or chief executive officers of a public employer or major divisions thereof as well as chief deputies, first assistants, and any other public employees having authority in the interest of the public employer to hire, transfer, suspend, layoff, recall, promote, discharge, assign, reward, or discipline other public employees, or the responsibility to direct them, or to adjust their grievances, or to effectively recommend such action, if in connection with the foregoing, the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment;

(3) Students working as part-time employees twenty hours per week or less;

(4) Temporary public employees employed for a period of four months or less;

(5) Commissioned and enlisted personnel of the South Dakota National Guard;

(6) Judges and employees of the unified court system;

(7) Legislators and the full-time and part-time employees of the legislature or any state agency that statutorily is directed by the legislative branch.

This section does not preclude employees described in subdivisions (1) to (7), inclusive, from joining professional, noncollective bargaining organizations.

Source: SL 1969, ch 88, § 1, subdiv 1; SL 1978, ch 35, § 1; SL 1982, ch 41.



§ 3-18-1.1 "Grievance" defined.

3-18-1.1. "Grievance" defined. The term "grievance" as used in this chapter means a complaint by a public employee or group of public employees based upon an alleged violation, misinterpretation, or inequitable application of any existing agreements, contracts, ordinances, policies, or rules of the government of the State of South Dakota or the government of any one or more of the political subdivisions thereof, or of the public schools, or any authority, commission, or board, or any other branch of the public service, as they apply to the conditions of employment. Negotiations for, or a disagreement over, a nonexisting agreement, contract, ordinance, policy, or rule is not a "grievance" and is not subject to this section.

Source: SL 1970, ch 27, § 1; SL 1993, ch 375, § 1.



§ 3-18-2 Rights relating to labor organizations--Designation of representatives--Discrimination against employees exercising rights as misdemeanor--Good faithnegotiations--Intimidation.

3-18-2. Rights relating to labor organizations--Designation of representatives--Discrimination against employees exercising rights as misdemeanor--Good faith negotiations--Intimidation. Public employees shall have the right to form and join labor or employee organizations, and shall have the right not to form and join such organizations. Public employees shall have the right to designate representatives for the purpose of meeting and negotiating with the governmental agency or representatives designated by it with respect to grievance procedures and conditions of employment and after initial recognition by the employer, it shall be continuous until questioned by the governmental agency, labor or employee organization, or employees, pursuant to § 3-18-5. It is a Class 2 misdemeanor to discharge or otherwise discriminate against an employee for the exercise of such rights, and the governmental agency or its designated representatives shall be required to meet and negotiate with the representatives of the employees at reasonable times in connection with such grievance procedures and conditions of employment. The negotiations by the governmental agency or its designated representatives and the employee organization or its designated representatives shall be conducted in good faith. Such obligation does not compel either party to agree to a proposal or require the making of a concession but shall require a statement of rationale for any position taken by either party in negotiations. It shall be unlawful for any person or group of persons, either directly or indirectly to intimidate or coerce any public employee to join, or refrain from joining, a labor or employee organization.

Source: SL 1969, ch 88, § 7, subdiv 2; SL 1970, ch 26, § 1; SL 1973, ch 31; SL 1974, ch 33; SL 1980, ch 24, § 48.



§ 3-18-3 Exclusive representation by designated representatives--Right to adjust grievancespreserved.

3-18-3. Exclusive representation by designated representatives--Right to adjust grievances preserved. Representatives designated or selected for the purpose of formal representation by the majority of the employees in a unit appropriate for such purposes shall be the exclusive representatives of all employees in such unit for the purpose of representation in respect to rates of pay, wages, hours of employment, or other conditions of employment; provided that salary increases for Board of Regents' faculty and exempt staff may only be distributed to address institutional priorities, program needs, performance meeting or exceeding expectations, or internal or external market considerations. Notwithstanding any other provision of this section, any individual employee, or a group of employees, shall have the right at any time to present grievances to their employer and to have such grievances adjusted without the intervention of the formal representative as long as the adjustment is not inconsistent with the terms of any settlement with the formal representative then in effect; provided that the formal representative has been given opportunity to be present at such adjustment.

Source: SL 1969, ch 88, § 7, subdiv 3; SL 1970, ch 26, § 2; SL 1971, ch 20, § 1; SL 1999, ch 17, § 1.



§ 3-18-3.1 Unfair practices of employers defined.

3-18-3.1. Unfair practices of employers defined. It shall be an unfair practice for a public employer to:

(1) Interfere with, restrain, or coerce employees in the exercise of rights guaranteed by law;

(2) Dominate, interfere, or assist in the formation or administration of any employee organization, or contribute financial or other support to it; provided, an employer shall not be prohibited from permitting employees to confer with him during working hours without loss of time or pay;

(3) Discriminate in regard to hire or tenure or employment or any term or condition of employment to encourage or discourage membership in any employee organization;

(4) Discharge or otherwise discriminate against an employee because he has filed a complaint, affidavit, petition, or given any information or testimony under this chapter;

(5) Refuse to negotiate collectively in good faith with a formal representative; and

(6) Fail or refuse to comply with any provision of this chapter.
Source: SL 1973, ch 30, § 1.



§ 3-18-3.2 Unfair practices of employee organizations defined.

3-18-3.2. Unfair practices of employee organizations defined. It is an unfair practice for an employee organization or its agents to:

(1) Restrain or coerce an employee in the exercise of the rights guaranteed by this chapter. However, this subdivision does not impair the right of an employee organization to prescribe its own requirements with respect to the acquisition or retention of membership therein;

(2) Restrain or coerce an employer in the selection of his representative for the purpose of collective bargaining or the adjustment of grievances;

(3) Cause or attempt to cause an employer to discriminate against an employee in violation of subdivision 3-18-3.1(3) or to discriminate against an employee with respect to whom membership in such organization has been denied or terminated on some ground; and

(4) Refuse to negotiate collectively in good faith with an employer, provided it is the formal representative.
Source: SL 1973, ch 30, § 2; SL 1993, ch 375, § 7.



§ 3-18-3.3 Rules on unfair practices.

3-18-3.3. Rules on unfair practices. The Department of Labor and Regulation shall promulgate rules pursuant to chapter 1-26 to specify procedures to enforce the provisions of §§ 3-18-3.1 and 3-18-3.2.

Source: SL 1973, ch 30, § 3; SL 1993, ch 375, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-3.4 Time for filing complaint on unfair practice.

3-18-3.4. Time for filing complaint on unfair practice. Any complaint brought under the provisions of §§ 3-18-3.1 and 3-18-3.2 shall be filed with the Department of Labor and Regulation within sixty days after the alleged commission of an unfair labor practice occurs or within sixty days after the complainant should have known of the offense.

Source: SL 1983, ch 23; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-4 Investigation and hearing on refusal to grant formal recognition or on question ofdesignation of representation unit.

3-18-4. Investigation and hearing on refusal to grant formal recognition or on question of designation of representation unit. When a governmental agency declines to grant formal recognition or when a question concerning the designation of a representation unit is raised by the governmental agency, labor or employee organization, or employees, the Department of Labor and Regulation or any person designated by it shall, at the request of any of the parties, investigate such question and, after a hearing if requested by any party, rule on the definition of the appropriate representation unit. The department shall certify to the parties in writing the proper definition of the unit. In defining the unit, the department shall take into consideration, along with other relevant factors, the principles of efficient administration of government, the principles and the coverage of uniform comprehensive position classification and compensation plans in the governmental agency, the history and extent of organization, occupational classification, administrative and supervisory levels of authority, geographical location, and the recommendations of the parties.

Source: SL 1969, ch 88, § 7, subdiv 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-5 Question on representative of employees--Petition for investigation or certification--Hearing to ascertain representatives for formal recognition.

3-18-5. Question on representative of employees--Petition for investigation or certification--Hearing to ascertain representatives for formal recognition. When a question concerning the representative of employees is raised by the governmental agency, labor or employee organization, or employees, the Department of Labor and Regulation or any person designated by it shall, at the request of any of the parties, investigate such question and certify to the parties in writing, the name or names of the representatives that have been designated or selected. The filing of a petition for the investigation or certification of a representative of employees by any of the parties shall constitute a question within the meaning of this section. In any such investigation, the department may provide for an appropriate hearing, and shall take a secret ballot of employees to ascertain such representatives for the purposes of formal recognition. If the department has certified a formally recognized representative in a unit of employees as provided in § 3-18-4, it shall not be required to consider the matter again for a period of one year unless it appears to it that sufficient reason exists.

Source: SL 1969, ch 88, § 7, subdiv 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-6 Promulgation of rules of procedure for elections and negotiations.

3-18-6. Promulgation of rules of procedure for elections and negotiations. The secretary of labor and regulation shall promulgate rules pursuant to chapter 1-26 to carry out the provisions of §§ 3-18-4, 3-18-5, and 3-18-8.1. The rules shall specify:

(1) The procedure to be used for the election to determine representation for formal recognition; and

(2) The procedure to follow if negotiations reach an impasse.
Source: SL 1969, ch 88, § 7, subdiv 5; SL 1983, ch 22, § 4; SL 1993, ch 375, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-6.1 Repealed.

3-18-6.1. Repealed by SL 1979, ch 21, § 4.



§ 3-18-7 Tentative settlement between labor or employee organization and designatedrepresentatives of agency--Action by governing body or officer.

3-18-7. Tentative settlement between labor or employee organization and designated representatives of agency--Action by governing body or officer. If a tentative settlement is reached between a labor or employee organization or organizations and the designated representatives of the governmental agency, such representatives shall recommend such settlement to the governing body or officer having authority to take action. The governing body or officer shall as soon as practicable consider the recommendations and take such action, if any, upon them as it or he deems appropriate.

Source: SL 1969, ch 88, § 8.



§ 3-18-8 Implementation of settlement between labor or employee organization and governingbody.

3-18-8. Implementation of settlement between labor or employee organization and governing body. If a settlement is reached with a labor or employee organization or organizations and the governing body, such governing body shall implement the settlement in the form of an agreement which shall be effective only upon approval by resolution of the governing body. If the settlement requires the adoption of a law or charter amendment to implement it fully, the governmental agency shall make every reasonable effort to propose and secure the enactment of the law or charter amendment.

Source: SL 1969, ch 88, § 8; SL 1970, ch 27, § 2; SL 1971, ch 20, § 2.



§ 3-18-8.1 Intervention by department on failure to reach agreement.

3-18-8.1. Intervention by department on failure to reach agreement. In case of impasse or failure to reach an agreement in negotiations conducted under the provisions of this chapter, either party may request the Department of Labor and Regulation to intervene under the provisions of §§ 60-10-1 to 60-10-3, inclusive. Such request shall be mailed within ten days after a written statement is delivered to the designated representative for the other party declaring an impasse. Nothing in this section prohibits the parties to an impasse from adopting any other procedure to facilitate a settlement that is mutually agreeable.

Source: SL 1970, ch 26, § 3; SL 1983, ch 24, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-8.2 Issuance of contracts by school districts prior to reaching agreement--Terms andconditions.

3-18-8.2. Issuance of contracts by school districts prior to reaching agreement--Terms and conditions. Any school district issuing contracts to teachers for the ensuing year, but prior to reaching agreement with the representatives of the recognized employee unit, shall issue the contracts under the same terms and conditions as for the current year. If no agreement is reached in negotiations and the intervention of the Department of Labor and Regulation under § 3-18-8.1 fails to bring about an agreement, the board shall implement, as a minimum, the provisions of its last offer, including tentative agreements. If the Department of Labor and Regulation is not requested to intervene under the provisions of § 3-18-8.1, the board shall implement the provisions of its last offer, including tentative agreements, eleven days after an impasse is declared.

Source: SL 1988, ch 38; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-9 "Strike" defined.

3-18-9. Strike defined. The word "strike" as used in this chapter shall mean the failure to report for duty, the willful absence from one's position, the stoppage of work, or the abstinence in whole or in part from the full, faithful and proper performance of the duties of employment by concerting action with others, and without the lawful approval of one's superior, or in any manner interfering with the operation of government of the State of South Dakota, the government of any of the political subdivisions thereof, the public schools or any authority, commission, board, or branch thereof, for the purpose of coercing a change in the conditions or compensation or the rights, privileges, or obligations of employment.

Source: SL 1969, ch 88, § 1, subdiv 2; SL 1970, ch 27, § 3.



§ 3-18-10 Strikes prohibited--Right to submission of grievance.

3-18-10. Strikes prohibited--Right to submission of grievance. No public employee shall strike against the State of South Dakota, any of the political subdivisions thereof, any of its authorities, commissions, or boards, the public school system or any other branch of the public service. Provided, however, that nothing contained in this chapter shall be construed to limit, impair, or affect, the right of any public employee to the expression or communication of a view, grievance, complaint, or opinion on any matter related to the conditions or compensation of public employment or their betterment with the full, faithful and proper performance of the duties of employment.

Source: SL 1969, ch 88, § 2.



§ 3-18-11 Consent to strikes by supervisors prohibited--Discharge from employment forsubmission of grievance prohibited.

3-18-11. Consent to strikes by supervisors prohibited--Discharge from employment for submission of grievance prohibited. No person exercising any authority, supervision, or direction over any public employee shall have the power to authorize, approve or consent to a strike by one or more employees, and such person shall not authorize, approve, or consent to such strike, nor shall any such person discharge or cause any public employee to be discharged or separated from his or her employment because of participation in the submission of a grievance in accordance with the provision of § 3-18-10.

Source: SL 1969, ch 88, § 3.



§ 3-18-12 , 3-18-13. Repealed.

3-18-12, 3-18-13. Repealed by SL 1997, ch 33, §§ 1, 2.



§ 3-18-14 Injunctive relief in case of strike.

3-18-14. Injunctive relief in case of strike. The governing boards of the state and its political subdivisions may apply for injunctive relief in circuit court immediately upon the existence of a strike or related activities, and the state's attorney of every county shall have the same duty and enforcement of the chapter.

Source: SL 1969, ch 88, § 6; SL 1973, ch 32.



§ 3-18-15 Right of employee or representative to expression or communication of grievance notlimited.

3-18-15. Right of employee or representative to expression or communication of grievance not limited. Nothing contained in this chapter shall be construed to limit, impair, or affect the right of any public employee or his or her representative to the expression or communication of a view, grievance, complaint, or opinion on any matter related to the conditions or compensation of public employment or their betterment, so long as the same is not designed to and does not interfere with the full, faithful, and proper performance of the duties of employment; nor shall it be construed to require any public employee to perform labor or services against his will.

Source: SL 1969, ch 88, § 7, subdiv 1.



§ 3-18-15.1 Grievance procedures to be established.

3-18-15.1. Grievance procedures to be established. The governing officer or board of each governmental agency shall enact, by agreement, ordinance, rule, or resolution, and make known to its employees a procedure which its employees may follow for prompt informal dispositions of their grievances.

Source: SL 1970, ch 27, § 1; SL 1993, ch 375, § 5.



§ 3-18-15.2 Appeal to department--Investigation, hearing, and order by department--Summarydisposition of certain claims--Board of Regents employees.

3-18-15.2. Appeal to department--Investigation, hearing, and order by department--Summary disposition of certain claims--Board of Regents employees. If, after following the grievance procedure enacted by the governing body, the grievance remains unresolved, except in cases provided for in § 3-6A-38, it may be appealed to the Department of Labor and Regulation, if notice of appeal is filed with the department within thirty days after the final decision by the governing body is mailed or delivered to the employee. The Department of Labor and Regulation shall conduct an investigation and hearing and shall issue an order covering the points raised, which order is binding on the employees and the governmental agency. However, the department, upon the motion of any party, may dispose of any grievance, defense, or claim:

(1) If the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and a party is entitled to a judgment as a matter of law; or

(2) At the close of the evidence offered by the proponent of the grievance, defense, or claim if it determines that the evidence offered by the proponent of the grievance, defense, or claim is legally insufficient to sustain the grievance, defense, or claim.

Nothing in this section may be interpreted as giving the department power to grant tenure or promotion to a faculty member employed by the Board of Regents.

Source: SL 1970, ch 27, § 1; SL 1976, ch 33, § 5; SL 1983, ch 25; SL 1985, ch 29; SL 2002, ch 16, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-15.3 Grievance procedure adopted in absence of departmental action.

3-18-15.3. Grievance procedure adopted in absence of agency action. If no grievance procedure is enacted as provided in § 3-18-15.1, the Department of Labor and Regulation shall promulgate rules pursuant to chapter 1-26 to adopt a standard grievance procedure to carry out the provisions of § 3-18-15.1.

Source: SL 1970, ch 27, § 1; SL 1973, ch 33; SL 1993, ch 375, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-15.4 Change in policies not prohibited--Contractual rights preserved.

3-18-15.4. Change in policies not prohibited--Contractual rights preserved. Nothing in this chapter prevents a governmental agency from legally changing any ordinance, policy, or rule that is currently the subject matter of a grievance procedure. However, any prior contractual rights may not be affected by a subsequent change of any ordinance, policy, or rule.

Source: SL 1970, ch 27, § 1; SL 1993, ch 375, § 2.



§ 3-18-15.5 Grievance procedures for employees of political subdivisions.

3-18-15.5. Grievance procedures for employees of political subdivisions. The provisions of § 3-18-15.1 do not apply to employees of political subdivisions unless those employees are members of a public employee union or the governing body of a political subdivision has adopted an ordinance or resolution establishing a grievance procedure for all employees of the political subdivision.

Source: SL 2013, ch 23, § 1.



§ 3-18-16 Proceedings to establish nonparticipation in strike--Request by employee--Time forproceedings.

3-18-16. Proceedings to establish nonparticipation in strike--Request by employee--Time for proceedings. Any public employee, upon request, shall be entitled, as hereinafter provided, to establish that he did not violate the provisions of § 3-18-10 or 3-18-11. Such requests must be filed in writing with the officer or body having the power and authority over such employees, within ten days after any action has been taken against such employee, whereupon such officer, or body, shall within ten days commence a proceeding at which time such person shall be entitled to be heard for the purpose of determining whether the provisions of § 3-18-10 or 3-18-11 have been violated by such public employee. Such proceedings shall be undertaken without any unnecessary delay. The decision of such proceedings shall be made within ten days.

Source: SL 1969, ch 88, § 7.



§ 3-18-17 Review by trial de novo of decision establishing violation.

3-18-17. Review by trial de novo of decision establishing violation. In the event that the employee involved is held to have violated § 3-18-10 or 3-18-11 and action is taken against him, he shall have the right of review by a trial de novo in the circuit court. Petition for such trial must be made within twenty days after the decision of the above proceedings is made known to the employee.

Source: SL 1969, ch 88, § 7.



§ 3-18-18 Rejected.

3-18-18. Rejected by referendum.






Chapter 19 - Indemnification of Officers and Employees

§ 3-19-1 Payment or indemnity allowable for costs, fees, judgments, or settlements in claimsor actions against officers or employees.

3-19-1. Payment or indemnity allowable for costs, fees, judgments, or settlements in claims or actions against officers or employees. If any claim or action is instituted against any governing board or member thereof, or an officer or employee of the State of South Dakota, or any political subdivision of the state, including the board of supervisors or members of an improvement district, arising out of an act or omission occurring within the scope of the employment of such employee, or when exercising official duties or responsibilities as an officer or member of such governing board, the entity may elect to do any one or more of the following things:

(1) Indemnify such officer or employee for the court costs incurred in the defense of such claim or action;

(2) Pay or indemnify such officer or employee the reasonable attorney fees incurred by virtue of such claim or action;

(3) Pay or indemnify such officer or employee for a judgment based upon such claim or action; or

(4) Pay or indemnify such officer or employee for a compromise or settlement of such claim or action.
Source: SL 1969, ch 232; SL 1990, ch 52, § 2.



§ 3-19-2 Maximum payment or indemnity_Different maximum established by governingbody--Excess claim to Legislature.

3-19-2. Maximum payment or indemnity--Different maximum established by governing body--Excess claim to Legislature. In no event may the total amount of payment or indemnity for any one officer or employee exceed the sum of twenty-five thousand dollars. However, any political subdivision may establish a different maximum amount of payment or indemnity by a resolution approved by its governing body. Indemnity in excess of twenty-five thousand dollars or the maximum amount of the payment or indemnity approved by a resolution adopted by a political subdivision's governing body, whichever is greater, may be presented as a claim to the Legislature.

Source: SL 1969, ch 232; SL 1974, ch 34; SL 1977, ch 34; SL 1985, ch 30; SL 2005, ch 29, § 1.



§ 3-19-3 Determination of payment or indemnity by governing board or attorney general.

3-19-3. Determination of payment or indemnity by governing board or attorney general. The governing board of the particular political subdivision, including improvement districts, shall act for the entity in determining the election and amount of indemnity or payment to be made to such officer or employee. If the officer or employee is a state officer or employee, the attorney general shall make such election, and determine the amount of reimbursement or payment to be made to such employee.

Source: SL 1969, ch 232; SL 1990, ch 52, § 3.






Chapter 20 - Reduced Tuition at State Colleges and Universities

§ 3-20-1 Reduced tuition for certain state employees--Annual record.

3-20-1. Reduced tuition for certain state employees--Annual record. Any employee of the state who has been continuously employed by the state for a period of one year may, upon compliance with § 3-20-4 and all of the requirements for admission, attend and pursue any undergraduate or graduate course in any state educational institution under the control and management of the Board of Regents upon the payment of fifty percent of tuition and one hundred percent of required fees. The Board of Regents shall maintain an annual record of the number of participants and the tuition dollar value of such participation.

Source: SL 1986, ch 28, § 1; SL 1993, ch 45, § 1; SL 2003, ch 27, § 1.



§ 3-20-2 Maximum credit hours to which reduced tuition may be applied.

3-20-2. Maximum credit hours to which reduced tuition may be applied. Any employee of the state is eligible for the reduced tuition amount provided for in this chapter for a maximum of six credit hours per semester.

Source: SL 1986, ch 28, § 2; SL 1991, ch 35; SL 1993, ch 45, § 2.



§ 3-20-3 Participation in reduced tuition program limited to available space.

3-20-3. Participation in reduced tuition program limited to available space. The right of any employee of the state to participate in the reduced tuition program is limited to the space available, as determined by the instructor, in any course after all of the full-time or full tuition paying students have registered.

Source: SL 1986, ch 28, § 3.



§ 3-20-4 Eligibility for reduced tuition benefits.

3-20-4. Eligibility for reduced tuition benefits. To be eligible for the reduced tuition benefit, any employee of the state shall:

(1) Be a bona fide resident of the state and employed by the state in a permanent classification that is eligible for benefits pursuant to chapter 3-12A;

(2) Maintain an average academic grade of 2.0 or better; and

(3) Have received a merit rating of competent or better in his most recent merit appraisal or is otherwise certified as competent by his immediate supervisor.
Source: SL 1986, ch 28, § 4; SL 1993, ch 45, § 3.



§ 3-20-5 Application for reduced tuition--Rules by Board of Regents.

3-20-5. Application for reduced tuition--Rules by Board of Regents. Any employee of the state desiring the benefits of this chapter shall make application to the Board of Regents. The Board of Regents shall determine whether the person is entitled to the benefits of this chapter. The Board of Regents may promulgate rules pursuant to chapter 1-26 to accomplish the purposes of this chapter.

Source: SL 1986, ch 28, § 5.



§ 3-20-6 Effect of other reduced tuition benefits.

3-20-6. Effect of other reduced tuition benefits. No benefits may accrue under this chapter if a state employee is entitled to other reduced tuition benefits by law.

Source: SL 1986, ch 28, § 6.






Chapter 21 - Liability of Public Entities and Public Officials

§ 3-21-1 Terms defined.

3-21-1. Definitions. Terms used in this chapter, unless the context plainly otherwise requires, mean:

(1) "Employee," all current and former employees and elected and appointed officers of any public entity whether classified, unclassified, licensed or certified, permanent or temporary whether compensated or not. The term includes employees of all branches of government including the judicial and legislative branches and employees of constitutional boards and offices. The term does not include independent contractors;

(2) "Public entities," the State of South Dakota, all of its branches and agencies, boards and commissions. The term also includes all public entities established by law exercising any part of the sovereign power of the state, including, but not limited to municipalities, counties, school districts, townships, sewer and irrigation districts, and all other legal entities that public entities are authorized by law to establish.
Source: SL 1986, ch 4, § 1.



§ 3-21-2 Notice prerequisite to action for damages--Time limit.

3-21-2. Notice prerequisite to action for damages--Time limit. No action for the recovery of damages for personal injury, property damage, error, or omission or death caused by a public entity or its employees may be maintained against the public entity or its employees unless written notice of the time, place, and cause of the injury is given to the public entity as provided by this chapter within one hundred eighty days after the injury. Nothing in this chapter tolls or extends any applicable limitation on the time for commencing an action.

Source: SL 1986, ch 4, § 2; SL 2007, ch 23, § 1.



§ 3-21-3 Persons to whom notice must be given.

3-21-3. Persons to whom notice must be given. Notice shall be given to the following officers as applicable:

(1) In the case of the State of South Dakota, to the attorney general and the commissioner of administration;

(2) In the case of a county, to the county auditor;

(3) In the case of a municipality, to the mayor or city finance officer;

(4) In the case of a school district, to the superintendent of schools;

(5) In the case of other public entities, to the chief executive officer or secretary of the governing board.
Source: SL 1986, ch 4, § 3; SL 1994, ch 40.



§ 3-21-4 Extension of time for service of notice for persons under certain disabilities--Timelimit for application to make extended service.

3-21-4. Extension of time for service of notice for persons under certain disabilities--Time limit for application to make extended service. If the person injured is a minor or is mentally or physically incapacitated, the court may allow that person to serve the notice required by § 3-21-2 within a reasonable time after the expiration of the period of disability. The application to the court to make extended service shall be made within two years of the event upon which the claim is based.

Source: SL 1986, ch 4, § 4.



§ 3-21-5 Effect of inaccuracy in notice.

3-21-5. Effect of inaccuracy in notice. The notice required by § 3-21-2 may not be deemed invalid or insufficient by reason of any inaccuracy in stating the time, place or cause of the injury if it is shown that the claimant had no intention to mislead and that the public entity was not misled.

Source: SL 1986, ch 4, § 5.



§ 3-21-6 Repealed.

3-21-6. Repealed by SL 2007, ch 23, § 2.



§ 3-21-7 No waiver of sovereign immunity.

3-21-7. No waiver of sovereign immunity. Nothing in this chapter shall be deemed to waive the sovereign immunity of the public entities of the State of South Dakota or of their employees.

Source: SL 1986, ch 4, § 7.



§ 3-21-8 No liability for failure to provide correctional facilities or equipment, services, etc.,therein.

3-21-8. No liability for failure to provide correctional facilities or equipment, services, etc., therein. No person, political subdivision, or the state is liable for failure to provide a prison, jail, or penal or correctional facility, or if such facility is provided, for failure to provide sufficient equipment, personnel, programs, facilities, or services in a prison or other correctional facility.

Source: SL 1986, ch 4, § 10.



§ 3-21-9 No liability for parole or release of prisoner or revocation thereof or for certain othermatters.

3-21-9. No liability for parole or release of prisoner or revocation thereof or for certain other matters. No person, political subdivision, or the state is liable for any injury resulting from the parole or release of a prisoner or from the terms and conditions of his parole or release or from the revocation of his parole or release, or for any injury caused by or resulting from:

(1) An escaping or escaped prisoner;

(2) An escaping or escaped person;

(3) A person resisting arrest;

(4) A prisoner to any other prisoner; or

(5) Services or programs administered by or on behalf of the prison, jail, or correctional facility.
Source: SL 1986, ch 4, § 11.



§ 3-21-10 Immunity from lawsuits in courts of other jurisdictions.

3-21-10. Immunity from lawsuits in courts of other jurisdictions. No waiver of state immunity by statute or, where permitted, by any officer or agent of the state may constitute or be interpreted as a waiver of the state's immunity from lawsuits in federal court or the courts of any jurisdiction other than the South Dakota Unified Judicial System.

Source: SL 1986, ch 4, § 12; SL 2002, ch 24, § 1.



§ 3-21-11 Who are agents of state for purposes of § 21-32-17.

3-21-11. Who are agents of state for purposes of § 21-32-17. Any employee, agent, or board member of any authority established by state law are agents of the State of South Dakota for the purposes of § 21-32-17.

Source: SL 1986, ch 4, § 13.



§ 3-21-12 Repealed.

3-21-12. Repealed by SL 2007, ch 24, § 1.






Chapter 22 - Liability Coverage Program for Public Entities

§ 3-22-1 Public entity pool for liability established--Coverage provided--Effect on certainclaims and defenses.

3-22-1. Public entity pool for liability established--Coverage provided--Effect on certain claims and defenses. There is hereby established the South Dakota public entity pool for liability effective March 1, 1987. PEPL shall provide defense and liability coverage for any state entity or employee as provided for within the coverage document issued by PEPL. Nothing in this chapter may be construed to require payment of a particular claim or class of claims, to create any cause of action, nor to waive or limit any immunity or legal defense otherwise available to any covered claim. Punitive damages may not be recovered pursuant to this chapter. No claim for indemnity or contribution by the United States, arising directly or indirectly from the acts or omissions of the South Dakota National Guard, its agents, officers, members, or employees, which is cognizable under the Federal Tort Claims Act may be prosecuted under this chapter.

Source: SL 1986, ch 413, § 1; SL 1993, ch 46; SL 2010, ch 24, § 1.



§ 3-22-2 Definition of terms.

3-22-2. Definition of terms. Terms used in this chapter mean:

(1) "PEPL," the public entity pool for liability established pursuant to this chapter;

(2) "Bureau," the Bureau of Administration;

(3) "Covered claim," a claim or civil action arising in tort from the operation of a motor vehicle, a ministerial act, or another act for which coverage is provided under the PEPL coverage document;

(4) "Coverage document," the written agreement between the director and the Governor setting forth the terms, conditions, limits, and scope of coverage provided by PEPL for a covered claim;

(5) "Director," the director of PEPL appointed by the commissioner of administration pursuant to this chapter;

(6) "Employee," any permanent or temporary employee or elected or appointed officer of any state entity whether compensated or not

(7) "Fund," the public entity pool for liability fund established pursuant to this chapter; and

(8) "State entity," the State of South Dakota and all of its branches, agencies, boards and commissions.
Source: SL 1986, ch 413, § 2; SL 1987, ch 40, § 1; SL 1995, ch 323 (Ex. Ord. 95-7), §§ 17, 18; SL 2010, ch 24, § 2.



§ 3-22-3 , 3-22-4. Repealed.

3-22-3, 3-22-4. Repealed by SL 1995, ch 323 (Ex Ord 95-7), § 17.



§ 3-22-5 Bureau of Administration powers.

3-22-5. Bureau of Administration powers. The bureau may:

(1) Select a director who shall serve at the pleasure of the bureau;

(2) Enter contracts for actuarial determinations, claims adjustment and investigation, loss control and risk management, legal services, or other services the director determines to be necessary to carry out the purposes of this chapter;

(3) Enter contracts for insurance and reinsurance the director determines to be necessary to carry out the purposes of this chapter. Any such contract is not subject to the provisions of chapters 5-18A and 5-18-D;

(4) Develop a coverage document, agreed to by the director and the Governor, to establish the type and scope of covered claims, limits of coverage, terms and conditions of coverage, and costs of coverage; and

(5) Based on annual actuarial calculations, impose and collect contributions from covered state entities for the estimated amount necessary to extend coverage and maintain appropriate reserves for covered claims.
Source: SL 1986, ch 413, § 5; SL 1987, ch 40, § 2; SL 2010, ch 24, § 3; SL 2013, ch 24, § 1.



§ 3-22-5.1 Repealed.

3-22-5.1. Repealed by SL 1995, ch 323 (Ex Ord 95-7), § 17.



§ 3-22-6 Promulgation of rules.

3-22-6. Promulgation of rules. The bureau may, pursuant to chapter 1-26, establish rules for:

(1) Submission, reporting, handling, and payment of claims;

(2) Implementation of risk management and loss control practices;

(3) Rates and timing of contributions by state entities for coverage;

(4) Collection and reporting of data regarding claims; and

(5) Other procedures necessary for operation of PEPL.
Source: SL 1986, ch 413, § 6; SL 2010, ch 24, § 4.



§ 3-22-7 Payment of covered claims--Employee not liable for covered claim in excess ofcoverage--Subrogation.

3-22-7. Payment of covered claims--Employee not liable for covered claim in excess of coverage--Subrogation. PEPL may pay a covered claim established by judgment or negotiated settlement as provided in the coverage document and which is not barred or avoidable through sovereign immunity or other substantive law. No employee is subject to personal liability for any covered claim in excess of the coverage provided by PEPL. The PEPL shall be fully subrogated to any right of recovery a state entity or employee may be entitled to, associated with any claim paid pursuant to this section.

Source: SL 1986, ch 413, § 7; SL 1987, ch 40, § 5; SL 2010, ch 24, § 5.



§ 3-22-8 to 3-22-10. Repealed.

3-22-8 to 3-22-10. Repealed by SL 2010, ch 24, §§ 6 to 8.



§ 3-22-11 Disposition or payment of claims.

3-22-11. Disposition or payment of claims. The director, at the director's sole discretion, may determine the disposition or payment amount of any covered claim. However, the director shall consult with the attorney general prior to entering a negotiated settlement of any civil action arising from a covered claim.

Source: SL 1986, ch 413, § 11; SL 2010, ch 24, § 9.



§ 3-22-12 Fund created--Expenditures--Investment--Purchase of annuity in settlement of claim.

3-22-12. Fund created--Expenditures--Investment--Purchase of annuity in settlement of claim. There is hereby created on March 1, 1987, the public entity pool for liability fund to be used to pay claims pursuant to this chapter and the personal services and operating expenses for the management and operation of the PEPL. Any money in the fund shall be continuously appropriated and expenditures shall be made on warrants drawn by the state auditor on vouchers approved by the director and commissioner of administration. The money in the fund shall be invested by the State Investment Council and the fund shall retain the interest earned. If the bureau determines to purchase an annuity in settlement of a claim, it may purchase an annuity approved by the State Investment Council.

Source: SL 1986, ch 413, § 13; SL 1995, ch 316, § 18.



§ 3-22-13 to 3-22-14. Repealed.

3-22-13 to 3-22-14. Repealed by SL 2010, ch 24, §§ 10 to 12.



§ 3-22-15 Repealed.

3-22-15. Repealed by SL 1995, ch 323 (Ex Ord 95-7), § 17.



§ 3-22-16 Coverage year.

3-22-16. Coverage year. The PEPL coverage year shall be July first through June thirtieth.

Source: SL 1986, ch 413, § 17.



§ 3-22-17 Suits against state authorized only to extent coverage provided in coveragedocument.

3-22-17. Suits against state authorized only to extent coverage provided in coverage document. Pursuant to S.D. Const., Art. III, § 27, suits against the state are authorized only for a covered claim to the extent coverage is provided in the coverage document. Nothing in this chapter may be construed to otherwise waive or abrogate any immunity or defense available to any state entity or employee.

Source: SL 1986, ch 413, § 18; SL 2010, ch 24, § 13.



§ 3-22-18 Liability pool not to be considered insurance or insurance company.

3-22-18. Liability pool not to be considered insurance or insurance company. The PEPL does not constitute insurance nor may it be considered an insurance company under the laws of South Dakota nor is the PEPL under the jurisdiction of the commissioner of insurance.

Source: SL 1986, ch 413, § 19.



§ 3-22-19 Repealed.

3-22-19. Repealed by SL 1986, ch 413, § 20.



§ 3-22-20 Federal antitrust laws--Direct state action.

3-22-20. Federal antitrust laws--Direct state action. This chapter is intended as direct state action within the meaning of federal antitrust laws.

Source: SL 1986, ch 413, § 21; SL 2010, ch 24, § 14.



§ 3-22-21 Immunity of judicial officers and agents--Payment of legal costs.

3-22-21. Immunity of judicial officers and agents--Payment of legal costs. Nothing in this chapter may be construed to remove or waive the immunity of judicial officers or agents in the performance of their duties. The fund shall, however, provide legal services, if requested by the Supreme Court, to defend judicial officers or agents should they be sued in any court for official acts in the performance of their duties. The payment of legal costs shall in no way be construed as a waiver of judicial immunity.

Source: SL 1986, ch 413, § 22.



§ 3-22-22 to 3-22-25. Repealed.

3-22-22 to 3-22-25. Repealed by SL 2010, ch 24, §§ 15 to 18.



§ 3-22-26 Repealed.

3-22-26. Repealed by SL 1987, ch 40, § 11.



§ 3-22-27 Pool arrangement.

3-22-27. Pool arrangement. Nothing in this chapter limits the formation or operation of any pool arrangement formed pursuant to chapter 1-24.

Source: SL 2010, ch 24, § 19.









Title 4 - PUBLIC FISCAL ADMINISTRATION

Chapter 01 - State Board of Finance

§ 4-1-1 Composition of State Board of Finance--Quorum--Chairman and secretary.

4-1-1. Composition of State Board of Finance--Quorum--Chairman and secretary. The State Board of Finance shall consist of the Governor, state treasurer, secretary of state, state auditor, attorney general, commissioner of school and public lands, commissioner of finance and management, and commissioner of administration, any five of whom shall constitute a quorum. The Governor shall be chairman of the board and the secretary of state its secretary.

Source: SL 1909, ch 229, § 1; SL 1911, ch 234, § 1; RC 1919, § 6872; SL 1923, ch 278, § 1; SL 1925, ch 115, ch II, art VI, § 3; SL 1925, ch 280; SDC 1939, § 55.2001; SL 1943, ch 257, § 10; SL 1972, ch 24; SL 1979, ch 31.



§ 4-1-2 Record of proceedings open to public--Meetings of board.

4-1-2. Record of proceedings open to public--Meetings of board. A record of the proceedings of the State Board of Finance shall be kept in the Office of the Secretary of State and be open at all times to public inspection. Such board shall meet on the third Tuesday of each month, or more frequently upon the request of the chairman or secretary.

Source: SL 1909, ch 229, § 1; SL 1911, ch 234, § 1; RC 1919, § 6872; SL 1923, ch 278, § 1; SDC 1939, § 55.2001; SL 1943, ch 257, § 10.



§ 4-1-3 Repealed.

4-1-3. Repealed by SL 1984, ch 30, § 65.



§ 4-1-4 Administrative direction and supervision by secretary of state--Independent functionsretained by board.

4-1-4. Administrative direction and supervision by secretary of state--Independent functions retained by board. The Board of Finance shall be administered under the direction and supervision of the secretary of state, but shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative, and special budgetary functions (as defined in § 1-32-1) otherwise vested in it and shall exercise those functions independently of the secretary of state.

Source: SL 1974, ch 6, § 2.



§ 4-1-5 Disqualification of member of board--Selection of replacement.

4-1-5. Disqualification of member of board--Selection of replacement. If any member of the Board of Finance determines himself disqualified from acting on any matter considered under the provisions of this chapter, he shall notify the board of his determination in writing. Upon receipt of the determination of disqualification, the remaining members of the Board of Finance shall select, by a majority vote, a replacement. The individual selected to replace a disqualified member of the Board of Finance shall have all the powers and duties of a regular member of the board with respect to the matter before the board that caused the regular member to disqualify himself.

Source: SL 1982, ch 43.






Chapter 02 - Department of Legislative Audit

§ 4-2-1 Department continued--Seal.

4-2-1. Department continued--Seal. The department of the state government known as the Department of Legislative Audit is hereby continued. It shall have a seal containing the words: "South Dakota Department of Legislative Audit."

Source: SL 1943, ch 258, § 1; SDC Supp 1960, § 55.2901; SL 1974, ch 37, § 1.



§ 4-2-2 Qualifications and appointment of auditor-general--Term--Vacancies.

4-2-2. Qualifications and appointment of auditor-general--Term--Vacancies. The powers and duties of the Department of Legislative Audit shall be executed and performed by and under the direction of an auditor-general who shall be an experienced public accountant, and who shall be appointed to the Office of Auditor-General by a concurrent resolution of the two houses of the State Legislature. The term of office of the auditor-general shall be eight years and until the appointment and qualification of his successor. Should the office be vacant when the Legislature is not in session, the Executive Board of the Legislative Research Council shall appoint an auditor-general to serve until the next legislative session and the appointment and qualification of his successor.

Source: SL 1943, ch 258, § 2; SDC Supp 1960, § 55.2902; SL 1966, ch 165, § 1; SL 1968, ch 205, § 1.



§ 4-2-3 Oath and bond of auditor-general--Responsibility to Legislature--Scope ofresponsibility.

4-2-3. Oath and bond of auditor-general--Responsibility to Legislature--Scope of responsibility. The auditor-general shall qualify by taking and filing the oath and giving bond in the sum of ten thousand dollars, pursuant to chapters 3-1 and 3-5. He shall be responsible to the Legislature for proper performance of the duties herein prescribed. He shall be responsible for the faithful compliance with all appropriations and use of funds provided by the state or under its control.

Source: SL 1943, ch 258, § 2; SDC Supp 1960, § 55.2902; SL 1966, ch 165, § 1; SL 1968, ch 205, § 1.



§ 4-2-4 Salary of auditor-general.

4-2-4. Salary of auditor-general. The auditor-general's salary shall be set by the Executive Board of the Legislative Research Council.

Source: SL 1943, ch 258, § 2; SL 1951, ch 298; SL 1955, ch 224; SL 1957, ch 262; SL 1959, ch 312; SDC Supp 1960, § 55.2902; SL 1961, ch 260; SL 1966, ch 165, § 1; SL 1968, ch 205, § 1.



§ 4-2-5 Removal of auditor-general from office.

4-2-5. Removal of auditor-general from office. The auditor-general may be removed at any time without assignment of cause by joint resolution or act of the Legislature. He shall not otherwise be subject to removal except that he may be suspended or be removed by a special proceeding in the circuit court for Hughes County, South Dakota, on the grounds and in the manner provided in §§ 3-17-6 to 3-17-11, inclusive, as though he were a local officer.

Source: SL 1943, ch 258, § 2; SDC Supp 1960, § 55.2902; SL 1966, ch 165, § 1; SL 1968, ch 205, § 1.



§ 4-2-6 Employment of personnel for department--Traveling expenses.

4-2-6. Employment of personnel for department--Traveling expenses. The auditor-general shall appoint one or more persons qualified by special training and experience, as assistants and may employ such other examiners, auditors, and clerks as may be necessary to do the work of the Department of Legislative Audit, within the limits of existing appropriations, at salaries fixed by the auditor-general within policy guidelines established by the Executive Board of the Legislative Research Council. The auditor-general, his assistants, and employees shall receive their traveling expenses incurred in the performance of their official duties at state rates established by the Board of Finance.

Source: SL 1943, ch 258, § 3; SDC Supp 1960, § 55.2903; SL 1966, ch 165, § 2; SL 1981, ch 26.



§ 4-2-7 Employment of additional personnel for follow-up services.

4-2-7. Employment of additional personnel for follow-up services. The auditor-general may employ additional personnel whose duties shall be to provide follow-up services, without cost, to all departments and agencies of the state and to all of its political subdivisions, including school districts, in order to facilitate the implementation of recommendations resulting from audits conducted by the Department of Legislative Audit, and further in order to standardize and modernize the records and procedures, including those relating to the utilization of data processing, which are required to be followed by them.

Source: SDC Supp 1960, § 55.2903 as added by SL 1967, ch 255.



§ 4-2-8 Executive Board of Legislative Research Council to direct activities.

4-2-8. Executive Board of Legislative Research Council to direct activities. The Executive Board of the State Legislative Research Council is hereby empowered to act on behalf of the Legislature in directing the activities of the auditor-general.

Source: SL 1966, ch 165, § 17.



§ 4-2-9 Access to books and property for investigations--Space and equipment.

4-2-9. Access to books and property for investigations--Space and equipment. The auditor-general and any of his assistants, examiners, auditors, clerks, or agents shall be entitled to access to any and all of the books, blanks, records, vouchers, cash, and property of each and every department, agency, institution, office, fund, or political subdivision which it may be authorized to investigate and also to have reasonable use of the space and equipment in such places for its officers or employees in making any audit or investigation of any kind.

Source: SL 1943, ch 258, § 4; SDC Supp 1960, § 55.2904; SL 1966, ch 165, § 3.



§ 4-2-10 Subpoena and examination of witnesses in investigations--Expenses and per diem ofwitnesses.

4-2-10. Subpoena and examination of witnesses in investigations--Expenses and per diem of witnesses. The auditor-general and his assistants, examiners, or auditors shall be authorized to issue subpoenas for the attendance of witnesses and for the production of records in connection with any post-audit, investigation, or examination being conducted by any of them. They shall have power to administer oaths to witnesses. No witness shall be entitled to demand or receive his traveling fees or per diem in advance in such cases. The expenses and per diem of such witnesses and service of subpoenas shall be paid by the state when any state department, institution, or office is under investigation and by the particular political subdivision of the state of which any office or account is under investigation.

Source: SL 1943, ch 258, § 4; SDC Supp 1960, § 55.2904; SL 1966, ch 165, § 3.



§ 4-2-11 Failure to permit access or obey subpoena--Punishment as contempt.

4-2-11. Failure to permit access or obey subpoena--Punishment as contempt. Failure to obey any subpoena or to permit access as provided in §§ 4-2-9 and 4-2-10 shall be punished the same as a contempt of court and compliance with the provisions of this chapter may be enforced and contempt punished as provided by chapter 21-34.

Source: SL 1943, ch 258, § 4; SDC Supp 1960, § 55.2904; SL 1966, ch 165, § 3.



§ 4-2-12 Repealed.

4-2-12. Repealed by SL 1974, ch 55, § 50.



§ 4-2-13 Taxing districts not annually audited required to file annual report--Townshipsexcepted.

4-2-13. Taxing districts not annually audited required to file annual report--Townships excepted. Any taxing district which is not otherwise required by law to have an annual audit of its financial records conducted by the Department of Legislative Audit or by an auditor approved by the Department of Legislative Audit, shall file an annual report of the district's financial affairs with the Department of Legislative Audit within ninety days of the close of the district's fiscal year. However, this section does not apply to townships.

Source: SL 1991, ch 38, § 1.



§ 4-2-14 Districts filing annual report may be audited.

4-2-14. Districts filing annual report may be audited. The Department of Legislative Audit may cause an audit of the financial records of any taxing district required to submit an annual report by § 4-2-13.

Source: SL 1991, ch 38, § 2.






Chapter 03 - Revenues and Receipts

§ 4-3-1 Fees may be required in advance.

4-3-1. Fees may be required in advance. Every public officer may in all cases require the person for whom any service is to be rendered to pay the fees in advance of the rendition of such service, or give security for the same, to be approved by the officer.

Source: SL 1868-9, ch 6, § 27; PolC 1877, ch 39, § 32; CL 1887, § 1436; RPolC 1903, § 1858; RC 1919, § 7062; SDC 1939, § 48.0607.



§ 4-3-2 Salaried officers to pay fees into treasury.

4-3-2. Salaried officers to pay fees into treasury. No county or state officer for whose services a salary is provided by law shall receive any compensation for his services other than such salary. All fees received by him shall be paid into the county or state treasury, as the case may be, not later than the time set by § 7-9-17. This section shall not be so construed as to affect in any manner any officer who receives no salary other than the fees paid for his services.

Source: SL 1891, ch 65, § 1; SL 1893, ch 86, § 1; RPolC 1903, § 1862; RC 1919, § 7063; SDC 1939, § 48.0608; SL 1975, ch 43, § 2.



§ 4-3-3 Receipts to be given for state funds--Distribution of copies--Additionalrequirements for uniform accounting system.

4-3-3. Receipts to be given for state funds--Distribution of copies--Additional requirements for uniform accounting system. If any officer or employee of the state receives any money for the state by virtue of his office or employment, he shall enter the amount and the person from whom the money was received on a prenumbered receipt in duplicate. The receipts shall be prenumbered by the printer consecutively and shall be used in numerical order. The original of each receipt shall be delivered to the payer if so requested or if payment was received in cash. The officer or employee shall retain the duplicate receipt in his office or department.

The auditor-general may prescribe additional requirements he considers necessary to create accountability and adequate accounting records for all state revenues compatible with a state uniform accounting system.

Source: SL 1901, ch 127, § 2; RPolC 1903, § 315; SL 1915, ch 276, § 1; RC 1919, § 6966; SDC 1939, § 55.2301; SL 1964, ch 158, § 1; SL 1984, ch 30, § 77.



§ 4-3-4 Repealed.

4-3-4. Repealed by SL 1984, ch 30, § 21.



§ 4-3-4.1 Uncollectible accounts--Removal from records--Evidence retained.

4-3-4.1. Uncollectible accounts--Removal from records--Evidence retained. Upon request by any state department or agency, the Board of Finance may determine that an account is uncollectible and shall by formal action direct that the uncollectible amount be removed from the records and disclosed on the next annual report provided that the account is at least two years delinquent and that reasonable collection efforts have failed. Evidence of the debt removed from the records by such formal action of the board shall be retained by the department or agency to support possible subsequent collection of such debt.

Source: SL 1975, ch 41.



§ 4-3-4.2 Remission of receipts by state officer or employee to state treasury--Accountability.

4-3-4.2. Remission of receipts by state officer or employee to state treasury--Accountability. All money, emoluments, and perquisites other than personal salary received by any officer or employee of this state shall be remitted to the state treasury by the end of the working day following the day money is received or as specified by the state treasurer. The state treasurer shall establish rules and regulations to assure accountability.

Source: SL 1984, ch 30, § 19.



§ 4-3-5 Designation of depositories for current receipts--Accessibility of account toauditor-general.

4-3-5. Designation of depositories for current receipts--Accessibility of account to auditor-general. Each officer or employee shall designate in writing, to be filed in the officer's or employee's office, the bank or banks in which are deposited the current receipts of the office or department. Any account showing any such deposit is an official account and shall be accessible to the inspection of the auditor-general at any time during banking hours.

Source: SDC 1939, § 55.2303; SL 2002, ch 25, § 2.



§ 4-3-6 Repealed.

4-3-6. Repealed by SL 1975, ch 43, § 3.



§ 4-3-6.1 , 4-3-6.2. Repealed.

4-3-6.1, 4-3-6.2. Repealed by SL 1996, ch 5, §§ 6, 7.



§ 4-3-7 Repealed.

4-3-7. Repealed by SL 1980, ch 26, § 18.



§ 4-3-8 Repealed.

4-3-8. Repealed by SL 1984, ch 30, § 22.



§ 4-3-9 Failure of state officer or employee to pay receipts into treasury as theft.

4-3-9. Failure of state officer or employee to pay receipts into treasury as theft. Any salaried state officer or employee who shall fail or refuse to pay into the state treasury any and all money, emoluments, fees, perquisites, or other property received by him for the performance of any duty or duties connected with his office or in any manner paid to him as such officer or employee by reason of his holding such office or employment as is provided in this chapter, and within the time provided therein is guilty of theft.

Source: SL 1901, ch 127, § 4; RPolC 1903, § 316; SL 1915, ch 276, § 2; RC 1919, § 6969; SDC 1939, § 55.9915; SL 1980, ch 24, § 51.



§ 4-3-10 False statement or other violation by state officer or employee receiving publicfunds as misdemeanor.

4-3-10. False statement or other violation by state officer or employee receiving public funds as misdemeanor. Any officer or employee failing to make and file the statement required in this chapter, or who shall make and file a false statement, or who shall violate any of the other provisions of this chapter shall be guilty of a Class 2 misdemeanor.

Source: SL 1901, ch 127, § 4; RPolC 1903, § 316; SL 1915, ch 276, § 2; RC 1919, § 6969; SDC 1939, § 55.9915; SL 1980, ch 24, § 52.



§ 4-3-11 Repealed.

4-3-11. Repealed by SL 1980, ch 10, § 1.



§ 4-3-12 Repealed.

4-3-12. Repealed by SL 1984, ch 30, § 24.



§ 4-3-12.1 Remittance of county collections for state--Time--Procedure.

4-3-12.1. Remittance of county collections for state--Time--Procedure. Unless authorized by statute, all state taxes, licenses, fees, and special taxes collected for or charges due the state from counties shall be received by the state remittance center on or before the fifteenth day of the month following the month that money is collected or following the period of time for which charges are made. The state treasurer is responsible for establishing procedures to be followed by counties in remitting this money.

Source: SL 1984, ch 30, § 23.



§ 4-3-13 Repealed.

4-3-13. Repealed by SL 1984, ch 30, § 25.



§ 4-3-14 Interest on delinquencies in county payments to state.

4-3-14. Interest on delinquencies in county payments to state. All remittances not received from counties within the time provided by this chapter shall bear interest at the Category A rate of interest as established in § 54-3-16 from the first day of the month on which the remittance became due, and the interest shall be credited to the general fund.

Source: SL 1891, ch 113, § 6; RPolC 1903, § 325; RC 1919, § 6939; SL 1921, ch 382, § 6; SDC 1939, § 55.2311; SL 1983, ch 28, § 1; SL 1984, ch 30, § 26; SL 1984, ch 319, § 3.



§ 4-3-15 Repealed.

4-3-15. Repealed by SL 1984, ch 30, § 27.



§ 4-3-16 Repealed.

4-3-16. Repealed by SL 1980, ch 10, § 3.



§ 4-3-17 Receipt by treasurer of federal payments for rent or in lieu of taxes.

4-3-17. Receipt by treasurer of federal payments for rent or in lieu of taxes. The state treasurer is authorized and directed to receive from the federal government or any agency thereof any federal funds which may be made available to any of the taxing subdivisions of this state as rentals upon or income from any lands acquired in this state by the federal government or any of its agencies, or any funds which may be paid in lieu of taxes on said land.

Source: SL 1937, ch 247, § 1; SDC 1939, § 55.1402.



§ 4-3-18 Remittance of federal payments to counties--Distribution to taxing subdivisions.

4-3-18. Remittance of federal payments to counties--Distribution to taxing subdivisions. Upon the receipt of any of the funds referred to in § 4-3-17 the state treasurer shall remit the same to the county treasurer of the county wherein is situated the land on behalf of which such payment is made, and the county treasurer shall then distribute such funds to the credit of the taxing subdivision or subdivisions of the county in the same proportion as the tax upon such lands would be distributed under the laws of this state for the current year in which such payment or payments are made.

Source: SL 1937, ch 247, § 2; SDC 1939, §§ 55.1402, 57.1013.



§ 4-3-19 Misappropriation or refusal to pay over state funds received as theft.

4-3-19. Misappropriation or refusal to pay over state funds received as theft. Every public officer, and every deputy or clerk of any such officer, and every other person receiving any moneys on behalf of or on account of this state, or of any bureau or fund created by law, and in which this state or the people thereof are directly or indirectly interested, who:

(1) Appropriates to his own use or to the use of any person not entitled thereto without authority of law, any money received by him as such officer, clerk, or deputy, or otherwise, on behalf of this state, or the people thereof, or in which they are interested;

(2) Intentionally omits or refuses to pay over to this state or its officer or agent authorized by law to receive the same, any money received by him under any duty imposed by law so to pay over the same;
is guilty of theft.

Source: PenC 1877, § 497; CL 1887, § 6698; SL 1897, ch 105, § 1; RPenC 1903, § 519; RC 1919, § 3814; SDC 1939, § 13.1306; SL 1976, ch 158, § 11-25; SL 1980, ch 24, § 53.



§ 4-3-20 Other violations as misdemeanors.

4-3-20. Other violations as misdemeanors. Every public officer or person who otherwise, or in cases other than those specified in § 4-3-19, intentionally disobeys any provision of law regulating his official conduct, and for which no other punishment is specifically provided, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 498; CL 1887, § 6699; RPenC 1903, § 520; RC 1919, § 3815; SDC 1939, § 13.1306; SL 1980, ch 24, § 54.



§ 4-3-21 State revenue anticipation warrants authorized--Maximum amount--Terms of sale.

4-3-21. State revenue anticipation warrants authorized--Maximum amount--Terms of sale. To protect the public credit and enable the state to provide for current expenses, the state treasurer, with the advice and consent of the Governor and auditor, is authorized and directed, whenever he finds it necessary to do so in order to provide for the actual necessary current expenses of conducting the public business of the state, to issue warrants based upon the revenues of the state already assessed for the current and preceding years but not yet collected, and in amount never exceeding the amount of such revenues so assessed and not yet collected, and for the purpose only of providing for the immediate and necessary current expenses of the state as aforesaid. Such warrants shall be sold at not less than par and at the lowest possible rate of interest, payable annually or semiannually.

Source: SL 1895, ch 91, § 2; SL 1895, ch 92, § 1; SL 1895, ch 93, § 1; RPolC 1903, § 2248; SL 1909, ch 120; RC 1919, § 6971; SL 1921, ch 397; SDC 1939, § 55.2504.



§ 4-3-22 Maturity date for revenue anticipation warrants--Interest provisions.

4-3-22. Maturity date for revenue anticipation warrants--Interest provisions. The treasurer of the state is authorized, in his discretion, based upon estimates as to when uncollected revenues already assessed will be paid, to determine and express upon the face of the warrants issued pursuant to § 4-3-21 the date when such warrants and the interest thereon shall become due and payable; and may also provide in such warrants where such interest shall be payable and whether annually or semiannually.

Source: SL 1895, ch 91, § 2; SL 1895, ch 92, § 1; SL 1895, ch 93, § 1; RPolC 1903, § 2248; SL 1909, ch 120; RC 1919, § 6971; SL 1921, ch 397; SDC 1939, § 55.2504.



§ 4-3-23 Application of revenue from anticipation warrants--Appropriation of collectionsto payment of warrants.

4-3-23. Application of revenue from anticipation warrants--Appropriation of collections to payment of warrants. All money received from the negotiation of revenue warrants pursuant to § 4-3-21 shall be applied only to the payment of the necessary and actual current expenses of the state and outstanding registered state warrants. All money thereafter received or collected from or on account of such revenues assessed but not yet collected, or so much thereof as may be necessary, is set apart and appropriated to the payment of such warrants, if any, as may be issued in pursuance of the foregoing provisions; and the state treasurer is authorized and required to make payment of the same from funds so appropriated.

Source: SL 1895, ch 91, § 2; SL 1895, ch 92, § 1; SL 1895, ch 93, § 1; RPolC 1903, § 2248; SL 1909, ch 120; RC 1919, § 6971; SL 1921, ch 397; SDC 1939, § 55.2504.



§ 4-3-24 Interest payments on revenue anticipation warrants.

4-3-24. Interest payments on revenue anticipation warrants. The state treasurer is authorized and directed to pay the interest due from time to time upon state revenue warrants out of the fund created for the payment of the annual interest upon the public debt, and to charge the items of interest so paid to such fund.

Source: SL 1893, ch 134, § 1; RPolC 1903, § 2249; RC 1919, § 6972; SDC 1939, § 55.2504.



§ 4-3-25 Increase of public debt not authorized.

4-3-25. Increase of public debt not authorized. Sections 4-3-21 to 4-3-24, inclusive, shall not be so construed as to in any way authorize the increase of the public debt.

Source: SL 1895, ch 91, § 2; SL 1895, ch 92, § 1; SL 1895, ch 93, § 1; RPolC 1903, § 2248; SL 1909, ch 120; RC 1919, § 6971; SL 1921, ch 397; SDC 1939, § 55.2504.



§ 4-3-26 Destruction of unusable revenue stamps.

4-3-26. Destruction of unusable revenue stamps. The secretary of revenue may destroy all mutilated, unusable, and obsolete cigarette state revenue stamps.

Source: SL 1949, ch 229, §§ 1, 2; SDC Supp 1960, § 55.1410; SL 1984, ch 30, § 1.



§ 4-3-27 Credit card use and electronic payments for purchases and transactions--Policies--Recipients not required to accept electronic payment--Exception.

4-3-27. Credit card use and electronic payments for purchases and transactions--Policies--Recipients not required to accept electronic payment--Exception. Notwithstanding any other provision of law, local government officials and employees may be permitted to use a credit card or electronic payment for the purchase of materials, supplies, equipment, or other authorized transactions for the benefit of the local government entity. Before authorizing the use of a credit card or electronic payment, the governing body shall, by resolution, establish policies providing for the use and accountability of credit card purchases or electronic transactions. However, no local governing body may mandate that the recipient of the payment for goods or services, other than payroll, shall accept payment by electronic transaction.

Source: SL 2001, ch 22, § 1; SL 2007, ch 26, § 1.



§ 4-3-28 State and political subdivisions permitted to accept credit or debit cards orelectronic payments--Fee--Promulgation of rules.

4-3-28. State and political subdivisions permitted to accept credit or debit cards or electronic payments--Fee--Promulgation of rules. Notwithstanding any other provision of law, the state and its political subdivisions may accept a credit card, a debit card, or an electronic payment as payment for a transaction. The state and its political subdivisions may assess and collect a fee in an amount sufficient to cover any processing fee associated with a credit card, debit card, or electronic transaction. The Bureau of Finance and Management shall promulgate rules pursuant to chapter 1-26 relating to the establishment and collection of a processing fee associated with a credit card or debit card transaction. The governing body of each political subdivision may, by resolution, establish and collect a processing fee associated with a credit card, debit card, or electronic transaction.

Source: SL 2001, ch 22, § 2; SL 2007, ch 26, § 2.



§ 4-3-29 State of South Dakota endowment fund--Administration by South DakotaCommunity Foundation.

4-3-29. State of South Dakota endowment fund--Administration by South Dakota Community Foundation. The State of South Dakota endowment fund may be established within the South Dakota Community Foundation. The purpose of the endowment fund is to provide a fund for any person who wishes to contribute to the endowment fund to further the excellent quality of life which is unique to this state. This fund shall be administered by the South Dakota Community Foundation. Any funds received by the state from the State of South Dakota endowment fund shall be appropriated by the South Dakota Legislature.

Source: SL 2011, ch 25, § 1.






Chapter 04 - State Public Fund Structure

§ 4-4-1 Purpose of chapter.

4-4-1. Purpose of chapter. The purpose of this chapter is to provide for effective legislative and executive control over all state public funds, and to simplify the basis upon which the state's fund accounting records shall be maintained and reported.

Source: SL 1966, ch 188, § 1.



§ 4-4-2 "State public funds" defined.

4-4-2. State public funds defined. The term, state public funds, means cash, checks, bills, notes, drafts, stocks, bonds, and all similar mediums of exchange which are received or disbursed under law, including rules, by a department, institution, commission, any other agency of state government, or any entity created for the purpose of risk sharing by joint powers agreement pursuant to chapter 1-24.

Source: SL 1966, ch 188, § 2; SL 1968, ch 212; SL 1999, ch 20, § 1.



§ 4-4-3 Public funds maintained in state treasury--Local bank accounts as official accounts--Signatories--Statements required of agencies holding state funds in local bank.

4-4-3. Public funds maintained in state treasury--Local bank accounts as official accounts--Signatories--Statements required of agencies holding state funds in local bank. All state public funds shall be received and maintained in the state treasury, and shall be disbursed only upon proper authorization by the state auditor and the state treasurer, unless the state treasurer and state auditor jointly determine a justification exists for maintaining public funds in a local bank account. A local bank account authorized by the state auditor and state treasurer is an official account of the state subject to the custody of the state treasurer under § 1-10-1. Neither the state treasurer nor the state auditor may be a signatory on any local account. Any agency holding state funds in any local bank account shall provide a quarterly statement of activity in that account to the state treasurer and the state auditor.

Source: SL 1966, ch 188, § 3; SL 2002, ch 25, § 1.



§ 4-4-3.1 Local drug buy accounts.

4-4-3.1. Local drug buy accounts. The state treasurer and state auditor shall approve local drug buy accounts at the request of the attorney general.

Source: SL 2002, ch 25, § 3.



§ 4-4-4 Governmental accounting systems to comport with generally accepted accountingprinciples.

4-4-4. Governmental accounting systems to comport with generally accepted accounting principles. Any accounting system used by any state agency or any component unit of state government shall be designed to meet the financial accounting and reporting requirements of generally accepted accounting principles.

Source: SL 1966, ch 188, § 4; SL 1981, ch 27, § 1; SL 1985, ch 33, § 22; SL 1988, ch 81, § 8; SL 2001, ch 23, § 1.



§ 4-4-4.1 Repealed.

4-4-4.1. Repealed by SL 2001, ch 23, § 2.



§ 4-4-4.2 Repealed.

4-4-4.2. Repealed by SL 1986, ch 41.



§ 4-4-4.3 Securities operating fund and insurance operating fund established--Permittedexpenditures.

4-4-4.3. Securities operating fund and insurance operating fund established--Permitted expenditures. There is established within the state treasury the securities operating fund and the insurance operating fund, into which shall be deposited all fees received by each division. All moneys in the funds created by this section shall be budgeted and expended in accordance with the provisions of Title 4 on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Labor and Regulation. Expenditures from these funds may be made only to pay the necessary expenses of purposes specified in §§ 37-5B-1 to 37-5B-50, inclusive, and chapters 37-25A, 47-31B, 47-33, and Title 58.

Source: SL 1989, ch 48, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 121; SL 2004, ch 278, § 55; SL 2008, ch 203, § 60; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 4-4-4.4 Transfer of excess funds at end of fiscal quarter.

4-4-4.4. Transfer of excess funds at end of fiscal quarter. At the end of each fiscal quarter the treasurer shall transfer any cash balance in excess of one hundred seventy-five thousand dollars from the insurance operating fund to the general fund. At the end of each fiscal quarter the treasurer shall transfer any cash balance in excess of fifteen thousand dollars from the securities operating fund to the general fund.

Source: SL 1989, ch 48, § 2; SL 1995, ch 26.



§ 4-4-4.5 Boiler inspection fund established--Permitted expenditures.

4-4-4.5. Boiler inspection fund established--Permitted expenditures. There shall be established within the state treasury the boiler inspection fund, into which shall be deposited all boiler inspection fees received by the Department of Public Safety. All moneys in the fund created by this section shall be budgeted and expended in accordance with the provisions of Title 4 on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Public Safety. Expenditures from these funds may be made only to pay necessary expenses of purposes specified in chapter 34-29A.

Source: SL 1989, ch 48, § 5; SL 2003, ch 272, §§ 20, 121.



§ 4-4-4.6 Transfer of excess funds at end of fiscal year.

4-4-4.6. Transfer of excess funds at end of fiscal year. At the end of the fiscal year the treasurer shall transfer any cash balance in excess of forty thousand dollars from the boiler inspection fund to the general fund.

Source: SL 1989, ch 48, § 6.



§ 4-4-5 Treasury accounts in lieu of funds--Modification to conform to uniform accountingsystem.

4-4-5. Treasury accounts in lieu of funds--Modification to conform to uniform accounting system. The commissioner of finance and management may authorize and direct the state auditor and state treasurer to account for funds in the state treasury as separate accounts in lieu of funds, and the fund structure may be modified to conform to a uniform state accounting system.

Source: SL 1966, ch 188, § 5.



§ 4-4-6 Annual financial statements.

4-4-6. Annual financial statements. The Bureau of Finance and Management shall annually prepare financial statements for the State of South Dakota. The financial statements shall be prepared in accordance with generally accepted accounting principles.

Source: SL 1987, ch 43; SL 2001, ch 23, § 3.



§ 4-4-7 Deposit of indirect cost reimbursements from the federal government--Exemption.

4-4-7. Deposit of indirect cost reimbursements from the federal government--Exemption. Indirect cost reimbursements received from the federal government shall be deposited in the fund that incurred the indirect costs. Funds of the Board of Regents are exempt from this requirement.

Source: SL 2005, ch 37, § 1.



§ 4-4-8 Transfer of funds received from federal government as indirect cost reimbursementsto fund that incurred expenditures--Exemption.

4-4-8. Transfer of funds received from federal government as indirect cost reimbursements to fund that incurred expenditures--Exemption. The state treasurer shall transfer that portion of cash balances in federal funds that have accumulated in each fund over two hundred fifty thousand dollars as of June thirtieth due to indirect cost reimbursements received from the federal government to those funds that incurred the indirect cost expenditures. Funds of the Board of Regents are exempt from this requirement.

Source: SL 2005, ch 37, § 2.






Chapter 05 - Custody and Investment of State Funds

§ 4-5-1 State treasurer not to profit from use of funds--Felony--Civil liability.

4-5-1. State treasurer not to profit from use of funds--Felony--Civil liability. The making of profit, directly or indirectly, by the state treasurer, out of any money in the state treasury belonging to the state, with the custody of which the state treasurer is charged, by loaning or otherwise using it, or the removal by the state treasurer, or by his consent, of such money or any part thereof out of the vault or safe of the treasurer's department, or out of any legal depository of such money, except for the payment of the sums authorized by law to be paid, for the purpose of depositing the same, under the provisions of chapter 4-6, in banks which shall have qualified as depositories, is a Class 6 felony, and the treasurer shall be liable upon his official bond for all profits realized from such unlawful use of such funds.

Source: SL 1909, ch 229, § 10; SL 1911, ch 234, § 10; RC 1919, § 6881; SDC 1939, § 55.9917; SL 1980, ch 24, § 55.



§ 4-5-2 Incidental funds established for state institutions--Initial warrant.

4-5-2. Incidental funds established for state institutions--Initial warrant. A permanent incidental fund is hereby established at each of the institutions under the control of the State Board of Regents and of the executive branch. To provide the money for such fund, the state auditor may issue and deliver a warrant not in excess of five thousand dollars to the proper officer of each of the institutions, drawn on the local and endowment fund thereof, upon presentation of a properly executed voucher therefor.

Source: SL 1953, ch 315; SL 1955, ch 257; SDC Supp 1960, § 55.2205-1; SL 1965, ch 242, § 1; SL 1989, ch 20, § 47.



§ 4-5-3 Purposes for which institution incidental funds may be used.

4-5-3. Purposes for which institution incidental funds may be used. Such permanent incidental fund shall be kept and used by the proper officer of the respective institutions, for the advanced payment of freight, express, periodicals, books, postage, gate money, all United States postal supplies and refund of tuition and student fees, utility bills, farm produce purchased on the open market, compensation and wages of emergency or temporary help in any amount, and such other minor bills and incidental expenses which are not in excess of fifty dollars each as shall require immediate payment, pending the issuance of the state auditor's warrant upon the state treasurer therefor, and for no other purpose whatsoever.

Source: SL 1953, ch 315; SL 1955, ch 257; SDC Supp 1960, § 55.2205-1; SL 1965, ch 242, § 1; SL 1977, ch 38; SL 1980, ch 37.



§ 4-5-4 Accounting for disbursements and reimbursement of institution incidental funds.

4-5-4. Accounting for disbursements and reimbursement of institution incidental funds. In each case, where such a payment is made, the amount thereof shall be returned to said permanent incidental fund immediately upon receipt of the state auditor's warrant drawn on the proper fund or appropriation covering the bill for which said payment was advanced and for that purpose a detailed account of the expenses so paid shall, at regular intervals, be presented with verified vouchers, itemized and supported by receipted bills, or other information as may be required by the state auditor and auditor-general as evidence of payment, which shall be subject to audit and approval as other state claim vouchers. No payments shall be made in advance of the proper presentation of claim vouchers to the state auditor and the issuance of a state warrant on the state treasury by any of the institutions covered by §§ 4-5-2 to 4-5-4, inclusive, except as authorized herein.

Source: SL 1953, ch 315; SL 1955, ch 257; SDC Supp 1960, § 55.2205-1; SL 1965, ch 242, § 1.



§ 4-5-4.1 Limitation of warrants on institutions' funds--Diversion of other funds prohibited--Proration of income.

4-5-4.1. Limitation of warrants on institutions' funds--Diversion of other funds prohibited--Proration of income. No warrants shall be drawn in excess of the funds made available in the institutions' funds by the Board of Regents and at no time shall any money from other funds be diverted to the use of the institutions' funds. The state investment officer shall prorate all income to the institutions as required by § 4-5-30.

Source: SL 1977, ch 37, § 1; SL 1985, ch 33, § 34.



§ 4-5-4.2 Repealed.

4-5-4.2. Repealed by SL 1985, ch 33, § 35.



§ 4-5-5 Investment of political subdivision funds--Funds subject to provisions.

4-5-5. Investment of political subdivision funds--Funds subject to provisions. "Public funds" in §§ 4-5-6 to 4-5-11, inclusive, shall include all general, special, and other funds, regardless of source or purpose, that may now or hereafter be owned, held, or administered by any political subdivision of this state, including counties, municipalities, townships, and school districts, or by any officer, commission, board, bureau, or agency of the political subdivision.

Source: SL 1945, ch 359, § 1; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1.



§ 4-5-6 Investment in securities of or guaranteed by United States, repurchase agreements,or shares of registered investment companies.

4-5-6. Investment in securities of or guaranteed by United States, repurchase agreements, or shares of registered investment companies. Any public funds which will not be needed for current operating expenses may be invested in: (a) securities of the United States and securities guaranteed by the United States government either directly or indirectly including, without limitation, United States treasury bills, notes, bonds, and other obligations issued or directly or indirectly guaranteed by the United States government, or otherwise directly or indirectly backed by the full faith and credit of the United States government; provided that, for other than permanent, trust, retirement, building, and depreciation reserve funds, such securities shall either mature within eighteen months from the date of purchase or be redeemable at the option of the holder within eighteen months from the date of purchase; or (b) repurchase agreements fully collateralized by securities described in (a) and meeting the requirements of § 4-5-9, if the repurchase agreements are entered into only with those primary reporting dealers that report to the Federal Reserve Bank of New York and with the one hundred largest United States commercial banks, as measured by domestic deposits; or (c) in shares of an open-end, no-load fund administered by an investment company registered under the Federal Investment Company Act of 1940, whose shares are registered under the Federal Securities Act of 1933 and whose only investments are in securities described in (a) and repurchase agreements described in (b).

Source: SL 1945, ch 359, § 1; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1; SL 1988, ch 44, § 1; SL 1995, ch 27.



§ 4-5-6.1 Investment of public funds not needed for current operating expenses--Conditions.

4-5-6.1. Investment of public funds not needed for current operating expenses--Conditions. In lieu of or in addition to other statutory authorization for the investment of public funds, any public funds that are not needed for current operating expenses may be invested in accordance with the following conditions:

(1) The public funds shall initially be placed by the public funds depositor in a bank located in this state which offers Federal Deposit Insurance Corporation insurance on its deposits;

(2) The selected bank shall arrange for the deposit of the public funds in one or more federally insured financial institutions wherever located in the United States, for the account of the public funds depositor;

(3) On the same date that the public funds are deposited pursuant to subdivision (2) of this section, the selected bank shall receive an amount of deposits from customers of other federally insured financial institutions equal to the amount of the public funds initially placed by the public funds depositor;

(4) Each such deposit shall be insured by the Federal Deposit Insurance Corporation;

(5) The selected bank shall act as custodian for the public funds depositor with respect to the deposits placed in the depositor's account.
Source: SL 2004, ch 61, § 1; SL 2012, ch 31, § 1.



§ 4-5-6.2 Investment in direct obligations of county, municipality, or school district or in bondsissued by state authority.

4-5-6.2. Investment in direct obligations of county, municipality, or school district or in bonds issued by state authority. In addition to the investments permitted by § 4-5-6, any public funds which are not needed for current operating expenses may be invested in:

(1) Direct obligations of any county, municipality, or school district in the state; and

(2) Bonds issued by the South Dakota Housing Development Authority, the South Dakota Health and Educational Facilities Authority, or the South Dakota Building Authority.

The investments shall be registered in the name of the political subdivision or authority or held under a custodial agreement at a bank. The investments shall be rated at the time of purchase within the two highest general classifications established by a rating service of nationally recognized expertise in rating bonds of states and their political subdivisions. Other than permanent, trust, retirement, building, and depreciation reserve funds, such securities as provided in subdivisions (1) and (2) shall mature with eighteen months from the date of purchase or be redeemable at par at the option of the holder within eighteen months from the date of purchase.

Moneys in any bond redemption fund may be invested only in the types of investments listed in § 4-5-6. The investments shall be due and payable on or before the date when the bonds for the payment of which the bond redemption fund was created become due and payable, except bonds of the United States redeemable at par.

No restriction in this section limits the investment authority otherwise granted under the laws of this state.

Source: SL 2011, ch 26, § 1; SL 2012, ch 32, § 1.



§ 4-5-7 Superseded.

4-5-7. Superseded.



§ 4-5-8 Investment policies for local funds determined by governing board.

4-5-8. Investment policies for local funds determined by governing board. Investments of public funds as defined in § 4-5-5 shall be made only after the adoption of a proper resolution by the governing board of such county, municipality, township, or school district. Such resolution shall state the investment policies to be followed by the treasurer thereof.

Source: SL 1945, ch 359, § 2; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1; SL 1972, ch 25.



§ 4-5-9 Custody or deposit of investments--Exception--Credit of interest earned.

4-5-9. Custody or deposit of investments--Exception--Credit of interest earned. Except for investments authorized by subdivision 4-5-6(c), all investments made pursuant to §§ 4-5-5, 4-5-6, 4-5-8, 4-5-23, and 4-5-28 shall be in the physical custody of the political subdivision or may be deposited in a safekeeping account with any bank or trust company designated by the political subdivision as its fiscal agent. The interest earned shall be credited to the respective fund or the general fund.

Source: SL 1945, ch 359, § 3; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1; SL 1988, ch 44, § 2.



§ 4-5-10 Application for redemption of securities.

4-5-10. Application for redemption of securities. The governing bodies of such counties, municipalities, townships, and school districts shall, either at the time of purchase or at any other time, direct the time and manner of making application for redemption of such securities.

Source: SL 1945, ch 359, § 2; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1.



§ 4-5-11 Supplemental authority for investment of public funds.

4-5-11. Supplemental authority for investment of public funds. Sections 4-5-5 to 4-5-10, inclusive, are supplemental to any other laws relating to the investment, deposit, or administration of the public funds therein specified, and shall supersede the provisions thereof only to the extent that such other laws may restrict or prohibit investments in accordance with the provisions thereof.

Source: SL 1945, ch 359, § 3; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1.



§ 4-5-12 State Investment Council continued.

4-5-12. State Investment Council continued. The State Investment Council is hereby continued.

Source: SL 1971, ch 27, § 1; SL 1974, ch 38, § 1.



§ 4-5-12.1 Regulations and reports provided to state treasurer.

4-5-12.1. Regulations and reports provided to state treasurer. For the purposes of S.D. Const., Art. IV, § 8, the State Investment Council and Division of Investment are allocated to the Office of the State Treasurer for reporting purposes only. For the purposes of this section, reporting purposes shall mean that the State Investment Council shall provide to the state treasurer a report of the investment policy regulations adopted pursuant to § 4-5-28 and the monthly report of the state investment officer submitted to it in compliance with § 4-5-32.

Source: SL 1973, ch 2, §§ 5, 17; SL 1974, ch 38, § 3.



§ 4-5-13 Appointment and terms of investment council members.

4-5-13. Appointment and terms of investment council members. The State Investment Council shall consist of eight voting members. Five members of the council shall be appointed by the Executive Board of the Legislative Research Council and the executive board may appoint persons holding public office, appointive or elective, provided that no more than three members of the State Investment Council, at any one time, shall hold public office. Action shall be by majority vote. Each of the members of the State Investment Council shall be appointed for a term of five years. No more than four appointed members may be members of the same political party. In addition to those members appointed by the executive board, the state treasurer and commissioner of school and public lands shall serve as ex officio voting members and a representative of the Board of Trustees of the South Dakota Retirement System shall serve as an ex officio voting member. The term of the representative of the Board of Trustees shall be one year and he shall be appointed by the Board of Trustees of the South Dakota Retirement System.

Source: SL 1971, ch 27, §§ 2, 3; SL 1976, ch 49; SL 1977, ch 35, § 2; SL 1981, ch 28, § 1; SL 1986, ch 42, § 1.



§ 4-5-14 Qualifications of council members--Restrictions on business and political activities.

4-5-14. Qualifications of council members--Restrictions on business and political activities. The members of the State Investment Council shall be qualified by training and experience in the field of investment or finance. During tenure as a member of the State Investment Council, no member of the council nor the firm of any member may engage in the sale of marketable or public securities to the state or to any fund thereof. Nor may any member benefit directly or indirectly from any transaction made by the state investment officer. Nor may any member hold any office, position, or employment in any political party. Except as provided in § 4-5-14.1, the council may not enter into any contract or transaction with any firm or business in which a council member serves as a principal, shareholder, trustee, director, officer, employee, agent, or independent contractor.

Source: SL 1971, ch 27, § 4; SL 2003, ch 28, § 1.



§ 4-5-14.1 Exceptions to § 4-5-14.

4-5-14.1. Exceptions to § 4-5-14. The provisions of §§ 4-5-14 and 4-5-14.1, inclusive, do not prohibit a transaction that:

(1) Affects the public generally, and the council member's personal interest is only affected by virtue of being a member of the general public; or

(2) Affects participants in the South Dakota Retirement System generally, and the council member's personal interest is only affected by virtue of being a participant in the South Dakota Retirement System; or

(3) Involves the acceptance of deposits under a statewide certificate of deposit program made generally available to South Dakota financial institutions or the sale of interests in the South Dakota Higher Education Savings Program authorized pursuant to chapter 13-63 even though the council member has an interest as a principal, shareholder, trustee, director, officer, employee, independent contractor, or advisor of a financial institution or firm that would accept such deposits or sell such interests, if the council member has disclosed such interest in such financial institution or firm to the council.
Source: SL 2003, ch 28, § 2.



§ 4-5-15 Repealed.

4-5-15. Repealed by SL 1971, ch 23, § 2.



§ 4-5-16 Removal of council member from office--Filling of vacancies.

4-5-16. Removal of council member from office--Filling of vacancies. A member of the State Investment Council appointed by the Executive Board of the Legislative Research Council may be removed from office by the Executive Board of the Legislative Research Council, for cause, upon notice and opportunity to be heard at a public hearing. Any vacancy in the membership of the council occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

Source: SL 1971, ch 27, § 5; SL 1981, ch 28, § 2.



§ 4-5-17 Election of chairman.

4-5-17. Election of chairman. The chairman and presiding officer of the State Investment Council shall be elected by majority vote of the council.

Source: SL 1971, ch 27, § 6.



§ 4-5-18 Division of investment continued--Immediate supervision.

4-5-18. Division of investment continued--Immediate supervision. The division of investment is hereby continued, to conduct the daily operations of the State Investment Council and the division shall be under the immediate supervision and direction of a person who shall be designated the "state investment officer."

Source: SL 1971, ch 27, § 8; SL 1974, ch 38, § 2.



§ 4-5-18.1 Repealed.

4-5-18.1. Repealed by SL 1974, ch 38, § 4.



§ 4-5-19 Appointment of state investment officer--Removal--Qualifications.

4-5-19. Appointment of state investment officer--Removal--Qualifications. The state investment officer shall be appointed by the State Investment Council upon a majority vote and shall serve without term, but he may be removed from office upon a majority vote of the State Investment Council. He shall be a person qualified, by training and investment experience, to direct the work of the Division of Investment.

Source: SL 1971, ch 27, §§ 9, 10; SL 1986, ch 42, § 2.



§ 4-5-20 Investment officer to devote full time--Salary.

4-5-20. Investment officer to devote full time--Salary. The state investment officer shall devote his entire time and attention to the duties of his office, shall not be engaged in any other occupation or profession, nor shall he hold any other public office, appointive or elective. The salary of the state investment officer shall be set by the Executive Board of the Legislative Research Council.

Source: SL 1971, ch 27, § 9.



§ 4-5-21 State employees' blanket bond coverage--Premium.

4-5-21. State employees' blanket bond coverage--Premium. Before the state investment officer, or other responsible employee of the Division of Investment shall enter upon his duties, he shall be included under the state employees' blanket bond, for an amount and for coverage as deemed best to protect the state's interest. The premium thereon shall not be chargeable to the officer or employee.

Source: SL 1971, ch 27, § 11.



§ 4-5-22 Annual budget for division--Appointment of employees.

4-5-22. Annual budget for division--Appointment of employees. The state investment officer shall annually prepare a budget which shall be reviewed and approved by the State Investment Council and the Executive Board of the Legislative Research Council, prior to submission to the Bureau of Finance and Management. Subject to the appropriate rules and regulations regarding state employment, the state investment officer shall appoint all employees of the Division of Investment.

Source: SL 1971, ch 27, § 12; SL 1987, ch 44, § 2.



§ 4-5-23 Public funds to be invested by investment officer--Functions transferred--Agreementswith risk-sharing entities.

4-5-23. Public funds to be invested by investment officer--Functions transferred--Agreements with risk-sharing entities. The state investment officer is responsible for the investment of the state public funds as defined in chapter 4-4. All functions, powers, and duties presently vested by law in any officer, official, employee, agency, or commission which relates to the investment of the state public funds and accounts enumerated in this section are transferred to the state investment officer. In addition, the state investment officer may enter into agreements for the investment of cash accounts, reserves, and surplus funds with public entities created for the purpose of risk sharing pursuant to chapter 1-24. These entities' investments shall be restricted as provided in § 4-5-26. The agreements shall provide for the transfer of money from the public entities investment pool to the investment council expense account as provided in § 4-5-30.

Source: SL 1971, ch 27, § 13; SL 1984, ch 30, § 2; SL 1997, ch 37, § 1; SL 1999, ch 20, § 2.



§ 4-5-24 Omitted.

4-5-24. Omitted.



§ 4-5-25 Monthly reports to investment officer of state transactions.

4-5-25. Monthly reports to investment officer of state transactions. It shall be the duty of the state treasurer and the state auditor to report monthly, or more often as determined by the state investment officer, to the state investment officer as to receipts, expenditures, and warrants paid, so that the state investment officer may be informed as to what moneys will be available for the purposes of §§ 4-5-12 to 4-5-39, inclusive.

Source: SL 1971, ch 27, § 22.



§ 4-5-26 Classes of investments approved.

4-5-26. Classes of investments approved. Money made available for investment may be invested in the following classes of securities and investments and, except as provided by § 3-12-117, chapter 3-13, the South Dakota Cement Plant retirement fund, chapter 13-63, the permanent trust fund containing the net proceeds from the sale of state cement enterprises, the health care trust fund as provided in S.D. Const., Art. XII, § 5, and the education enhancement trust fund as provided in S.D. Const., Art. XII, § 6, not otherwise:

(1) Direct and indirect obligations of the United States government;

(2) Agencies and instrumentalities of the United States government;

(3) Direct obligations of the State of South Dakota and any of its political subdivisions;

(4) Obligations consisting of notes, bonds, debentures, and certificates which are direct obligations of a solvent corporation or trust existing under the laws of the United States or any state thereof, if such investments are rated in the four highest classifications established by at least two standard rating services; or

(5) Savings accounts, share accounts, certificates of deposit of banks, savings and loan associations, building and loan associations, and bankers' acceptances;

(6) In addition to the investments authorized by subdivisions (1) to (5) of this section, inclusive, the investment council may also allocate a sum certain of state public funds for investment in the accounts and certificates of South Dakota banks and associations. This sum shall initially be offered to South Dakota banks and associations, and if not initially fully subscribed, the investment officer shall immediately reoffer the unsubscribed sum to other qualified public depositories defined by subdivision 4-6A-1(7).
Source: SL 1971, ch 27, § 20; SL 1977, ch 36; SL 1986, ch 43; SL 1993, ch 49; SL 2000, ch 27, § 3; SL 2001, ch 24, § 1; SL 2001, ch 25, § 2; SL 2001, ch 26, § 2; SL 2002, ch 26, §§ 2, 4.



§ 4-5-27 Prudent-man standard required in investments.

4-5-27. Prudent-man standard required in investments. Any investments under the provisions of §§ 4-5-12 to 4-5-39, inclusive, shall be made with the exercise of that degree of judgment and care, under circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not for speculation but for investment, considering the probable safety of their capital as well as the probable income to be derived.

Source: SL 1971, ch 27, § 21; SL 1985, ch 15, § 18.



§ 4-5-28 Policy regulations and restrictions formulated by council.

4-5-28. Policy regulations and restrictions formulated by council. The State Investment Council shall formulate investment policy regulations pertaining to the kind or nature of investment of any of the moneys, and any restrictions upon the methods for investment, which shall govern the state investment officer.

Source: SL 1971, ch 27, § 17.



§ 4-5-29 Investment officer authorized to make transactions--Duty to protect state interests.

4-5-29. Investment officer authorized to make transactions--Duty to protect state interests. Subject to any limitations, conditions, and restrictions contained in policy making regulations approved by the State Investment Council or contained in state law or the State Constitution, the state investment officer shall have the power to make purchases, sales, exchanges, and investments, for or on behalf of any of the funds referred to in § 4-5-23 and it shall be his duty to see that moneys invested under the provisions of §§ 4-5-12 to 4-5-39, inclusive, are at all times handled in the best interests of the state.

Source: SL 1971, ch 27, § 15.



§ 4-5-29.1 Health care trust fund--Investment officer to calculate amount eligible fordistribution--Transfer to state general fund.

4-5-29.1. Health care trust fund--Investment officer to calculate amount eligible for distribution--Transfer to state general fund. Pursuant to S.D. Const., Art. XII, § 5, the state investment officer shall determine the market value of the health care trust fund as of December 31, 2003, and each calendar year thereafter less the investment expenses transferred pursuant to § 4-5-30. The state investment officer shall calculate an amount equal to four percent of that market value, without invading principal, as eligible for distribution. For the purpose of this section, the term, principal, means the sum of all contributions to the fund. Beginning with the distribution in fiscal year 2008, the market value shall be determined by adding the market value of the trust fund at the end of the sixteen most recent calendar quarters as of December thirty-first, and dividing the sum by sixteen. Upon notice of that amount by the state investment officer, the state treasurer shall transfer the amount from the health care trust fund to the state general fund as soon as practicable after July first of the next fiscal year.

Source: SL 2002, ch 26, § 3; SL 2004, ch 62, § 1; SL 2006, ch 23, § 1.



§ 4-5-29.2 Education enhancement trust fund--Calculation of amount eligible for distribution--Transfer to general fund--Need-based matching program--Critical teaching needsscholarship program.

4-5-29.2. Education enhancement trust fund--Calculation of amount eligible for distribution--Transfer to general fund--Need-based matching program--Critical teaching needs scholarship program. Pursuant to S.D. Const., Art. XII, § 6, the state investment officer shall determine the market value of the education enhancement trust fund as of December 31, 2003, and each calendar year thereafter less the investment expenses transferred pursuant to § 4-5-30. The state investment officer shall calculate an amount equal to four percent of that market value, without invading principal, as eligible for distribution. For the purpose of this section, the term, principal, means the sum of all contributions to the fund. Beginning with the distribution in fiscal year 2008, the market value shall be determined by adding the market value of the trust fund at the end of the sixteen most recent calendar quarters as of December thirty-first, and dividing the sum by sixteen. Upon notice of that amount by the state investment officer, the state treasurer shall transfer the amount from the education enhancement trust fund to the state general fund as soon as practicable after July first of the next fiscal year. Beginning in fiscal year 2015, the portion of the transfer to the general fund for the need-based matching program, shall be calculated by the state investment officer based on the relative share of the contributions made to the need-based grant fund created pursuant to § 13-55A-14 to the most recently calculated total fair value of the education enhancement fund including the contribution. The calculation shall be updated monthly to reflect any additional contributions to the education enhancement trust fund and the portion of the transfer to the general fund for the need-based matching program shall be based on the average of the monthly calculation.

Beginning in fiscal year 2015, a portion of the funds annually distributed to the general fund pursuant to this section representing the percentage of the appropriation in SL 2013, ch 91, § 9, when deposited, to the total fair value of the education enhancement fund applied to the distribution amount shall be used to fund the critical teaching needs scholarship program created in §§ 13-55-64 to 13-55-71, inclusive.

Source: SL 2002, ch 26, § 4; SL 2004, ch 62, § 2, eff. Mar. 3, 2004; SL 2006, ch 23, § 2, eff. Mar. 10, 2006; SL 2013, ch 91, § 11, eff. Mar. 20, 2013; SL 2013, ch 92, § 13, eff. Mar. 12, 2013.



§ 4-5-30 Pooling of cash accounts--Certification by appropriations committee--Prorating ofincome--Transfer of money to investment council expense fund--Amount.

4-5-30. Pooling of cash accounts--Certification by appropriations committee--Prorating of income--Transfer of money to investment council expense fund--Amount. The state investment officer, utilizing the facilities of the state budgetary accounting system, shall pool cash accounts within the funds enumerated in § 4-5-23. The Appropriations Committee of the Legislature, upon recommendations from the commissioner of finance and management, shall certify those funds which are to participate in the interest income of the pooled investments. The state investment officer shall credit the gain or interest due as a result of investments made pursuant to § 4-5-29 on a pro rata basis to the participating funds in the same ratio as the average daily cash balance of each fund bears to the total average cash balance of all funds.

At the beginning of each fiscal year the state treasurer shall transfer money from the South Dakota retirement fund, cement plant retirement fund, health care trust fund, education enhancement trust fund, the trust fund derived from the sale of state cement enterprises, and any other specific fund approved by the Bureau of Finance and Management, other than the state pooled fund account, to the investment council expense fund, which is hereby created in an amount equal to the ratio of the average assets in each fund for the previous fiscal year to the total average assets managed by the investment council for the previous fiscal year multiplied by the difference between the budget of the investment council for the fiscal year and the beginning cash balance in the investment council expense account. At the beginning of each fiscal year the state treasurer shall transfer money from the pooled income account to the investment council expense account in an amount equal to the ratio of the average daily cash balance of the pooled fund account for the previous fiscal year to total average assets managed by the investment council for the previous fiscal year multiplied by the difference between the budget of the investment council for the fiscal year and the beginning cash balance in the investment council expense account. At the beginning of each fiscal year, the state treasurer shall transfer money from the general fund portion of the pooled income account to the investment council expense account in an amount equal to the ratio of the average daily cash balance of the permanent school and other educational fund provided for in Article VIII of the Constitution for the previous fiscal year to total average assets managed by the investment council for the previous fiscal year multiplied by the difference between the budget of the investment council for the fiscal year and the beginning cash balance in the investment council expense account.

Source: SL 1971, ch 27, § 16; SL 1976, ch 50; SL 1977, ch 35, § 1; SL 1978, ch 36, § 1; SL 1986, ch 49; SL 1987, ch 44, § 1; SL 1998, ch 25, § 1; SL 2002, ch 26, § 1.



§ 4-5-30.1 State investment officer shall conduct annual estimated and actual proration due togeneral fund.

4-5-30.1. State investment officer shall conduct annual estimated and actual proration due to general fund. Notwithstanding the provisions of § 4-5-30, on or about June first of each fiscal year the state investment officer shall estimate the proration due to the general fund for the next fiscal year. No later than June fifteenth of that fiscal year, the state investment officer shall credit the general fund with an amount equal to ninety percent of the estimated proration due to the general fund for the next fiscal year. At such time that the actual proration to the general fund is determined, the state investment officer shall credit or debit the remaining proration due to the general fund.

Source: SL 2003, ch 29, § 1.



§ 4-5-31 Physical custody of securities purchased--Deposit with fiscal agent.

4-5-31. Physical custody of securities purchased--Deposit with fiscal agent. All securities purchased shall be in the physical custody of the state treasurer who may, with the approval of the State Investment Council, deposit with a fiscal agent the securities as he shall consider advisable to be held in safekeeping by said agent for collection of principal and interest.

Source: SL 1971, ch 27, § 23.



§ 4-5-32 Monthly report to investment council--Contents--Public inspection.

4-5-32. Monthly report to investment council--Contents--Public inspection. Not later than fifteen days after the close of each month, the state investment officer shall submit to the State Investment Council a report of the operations of the Division of Investments during the month. Each report shall include a detailed summary of investment, reinvestment, purchase, sale, and exchange transactions, setting forth, among other things, the investments bought, sold, and exchanged, the dates thereof, the prices paid and obtained, the names of the brokers involved, and a statement of the funds or accounts referred to herein. The reports shall be open for inspection to the public.

Source: SL 1971, ch 27, § 24.



§ 4-5-33 Meetings of investment council--Access to records--Inspection and review.

4-5-33. Meetings of investment council--Access to records--Inspection and review. The State Investment Council shall meet at times as it shall deem necessary to carry out the provisions of §§ 4-5-12 to 4-5-39, inclusive, but at least quarterly during the year, to consult with the state investment officer with respect to the work of the Division of Investment. It shall have access to all files and records of the division and may require any officer or employee therein to provide information as it may deem necessary in the performance of its functions. The State Investment Council shall inspect and review the respective funds and accounts administered through the division.

Source: SL 1971, ch 27, § 18.



§ 4-5-34 Proceedings to collect principal or interest on investments--Refunding of securitiesheld.

4-5-34. Proceedings to collect principal or interest on investments--Refunding of securities held. In the event of default in the payment of principal of, or interest on, any investment made, the investment council is authorized to institute the proper proceedings to collect the matured principal or interest and may accept for exchange purposes refunding bonds or other evidences of indebtedness at interest rates to be agreed upon with the obligor.

Source: SL 1971, ch 27, § 19.



§ 4-5-35 Post-audit of investment transactions--Annual report of auditor-general.

4-5-35. Post-audit of investment transactions--Annual report of auditor-general. The state auditor-general shall be responsible for conducting a continuous post-audit of the investment transactions of the state, and shall submit annually a special report on his findings to the State Investment Council and to the appropriate legislative committee.

Source: SL 1971, ch 27, § 25.



§ 4-5-36 Reports to Legislature by investment council.

4-5-36. Reports to Legislature by investment council. On or before February first of each year, and at other times as it may deem in the public interest, the State Investment Council shall report to the Legislature with respect to its review of the work of the Division of Investment.

Source: SL 1971, ch 27, § 26.



§ 4-5-37 Conflicts with other laws.

4-5-37. Conflicts with other laws. To the extent that the provisions of §§ 4-5-12 to 4-5-39, inclusive, are inconsistent with the provisions of any other law, the provisions of said sections shall be controlling.

Source: SL 1971, ch 27, § 27.



§ 4-5-38 Severability of provisions.

4-5-38. Severability of provisions. If any part of §§ 4-5-12 to 4-5-39, inclusive, is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of said sections is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1971, ch 27, § 28.



§ 4-5-39 Short title.

4-5-39. Short title. Sections 4-5-12 to 4-5-39, inclusive, may be cited as the "Investment of State Funds Law."

Source: SL 1971, ch 27, § 29.



§ 4-5-40 Agreement to purchase general obligation funding bonds--Certification and approvalrequired--Bonds to bear interest, mature, etc.

4-5-40. Agreement to purchase general obligation funding bonds--Certification and approval required--Bonds to bear interest, mature, etc.. Notwithstanding the provisions of §§ 4-5-23, 4-5-29, and 4-5-37, upon receipt of the certification of the Health and Educational Facilities Authority as described in § 4-5-41 and receipt of evidence that the Governor has not disapproved of the investment as contemplated by Article VIII, § 12 of the Constitution, the State Investment Council, acting by and through the state investment officer, shall enter into a contingent purchase agreement, bond purchase agreement, or similar instrument or arrangement pursuant to which the State Investment Council shall be obligated to purchase, as an investment of the permanent school and other education funds of the State of South Dakota established pursuant to Article VIII, § 11 of the Constitution, general obligation funding bonds to be issued by any eligible school district participating in a tax anticipation note program established by the Health and Educational Facilities Authority under § 1-16A-75. Such bonds shall bear interest, mature, and contain such other terms and conditions as shall be approved by the Health and Educational Facilities Authority and as otherwise authorized by state law.

Source: SL 1998, ch 24, § 1.



§ 4-5-41 School district eligibility--Determination and certification.

4-5-41. School district eligibility--Determination and certification. A school district is an eligible school district for the purposes of §§ 4-5-40 to 4-5-44, inclusive, if the Health and Educational Facilities Authority determines and certifies to the State Investment Council and the Governor that the school district is:

(1) Expected to have sufficient tax and other revenues in the applicable fiscal year sufficient to pay principal and interest when due on all promissory notes issued or to be issued by the school district in connection with any program established by the Health and Educational Facilities Authority pursuant to § 1-16A-75; and

(2) That the principal amount of any promissory notes issued by the school district in connection with such program does not exceed the principal amount of general obligation funding bonds that the district is, as of the date of certification, authorized to issue under § 13-19-7 and Article XIII, § 4 of the Constitution.
Source: SL 1998, ch 24, § 2.



§ 4-5-42 Prudent investment defined--Liability.

4-5-42. Prudent investment defined--Liability. The state investment officer and the State Investment Council is entitled to conclusively rely, without any duty or obligation for further inquiry, diligence, or investigation, upon the certification of the Health and Educational Facilities Authority as described in § 4-5-41 and written evidence that the Governor has not disapproved the investment as described in § 4-5-40. Any agreement or other arrangement entered into by the State Investment Council and state investment officer pursuant to §§ 4-5-40 to 4-5-44 shall be deemed a prudent investment in full compliance with the requirements of the Constitution and all statutes and applicable common law, including, without limitation, §§ 4-5-27 and 4-5-29. No personal liability adheres to the state investment officer or the State Investment Council by reason of the agreement or arrangement.

Source: SL 1998, ch 24, § 3.



§ 4-5-43 Obligation to purchase--Enforceability.

4-5-43. Obligation to purchase--Enforceability. The obligation of the State Investment Council to purchase any general obligation funding bonds pursuant to any agreement or arrangement described in § 4-5-40 is not enforceable to the extent that the principal amount of such general obligation funding bonds would cause an eligible participating school district to be in violation of the limitations on indebtedness of school districts provided for in Article XIII, § 4 of the Constitution.

Source: SL 1998, ch 24, § 4.



§ 4-5-44 Cost of participation.

4-5-44. Cost of participation. The participation of the State Investment Council and the state investment officer in the tax anticipation note program of the Health and Educational Facilities Authority established under § 1-16A-75 is hereby determined to be in the public interest and for the benefit and maintenance of the public schools and for the equal benefit of and in the best interest of the people of the state and shall be at no cost to the school districts, the Health and Educational Facilities Authority or any other participant of the program.

Source: SL 1998, ch 24, § 5.



§ 4-5-45 Education enhancement tobacco tax fund created.

4-5-45. Education enhancement tobacco tax fund created. There is hereby created in the state treasury the education enhancement tobacco tax fund. All moneys in the education enhancement tobacco tax fund are subject to appropriation by the Legislature through the General Appropriations Act or special appropriations acts for education enhancement programs. Any interest earned shall be credited to the fund.

Source: SL 2007, ch 27, § 1.



§ 4-5-46 Health care tobacco tax fund created.

4-5-46. Health care tobacco tax fund created. There is hereby created in the state treasury the health care tobacco tax fund. All moneys in the health care tobacco tax fund are subject to appropriation by the Legislature through the General Appropriations Act or special appropriations acts for health care related programs. Any interest earned shall be credited to the fund.

Source: SL 2007, ch 27, § 2.



§ 4-5-47 Investment of trust fund containing proceeds from sale of state cement enterprises.

4-5-47. Investment of trust fund containing proceeds from sale of state cement enterprises. The State Investment Council as provided in § 4-5-12 is responsible for the investment of the trust fund containing the net proceeds from the sale of state cement enterprises. The investment of such funds is not restricted by the provisions of § 4-5-26, but is governed by the provisions of § 4-5-27.

Source: SL 2001, ch 25, § 3; SDCL § 5-17-42; SL 2010, ch 32, § 8.



§ 4-5-48 Definition of terms related to investments in companies liable under Iran SanctionsAct.

4-5-48. Definition of terms related to investments in companies liable under Iran Sanctions Act. Terms used in §§ 4-5-48 to 4-5-60, inclusive, mean:

(1) "Active business operations," all business operations that are not inactive business operations;

(2) "Company," any sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, parent companies, or affiliates of such entities or business associations, that exists for profit-making purposes;

(3) "Direct holdings," all publicly traded debt and equity securities of a company that are held directly by the State Investment Council or held in an account or fund in which the State Investment Council owns all shares or interests;

(4) "Government of Iran," the government of the Islamic Republic of Iran or its instrumentalities or political subdivisions and companies owned or controlled by the Islamic Republic of Iran;

(5) "Inactive business operations," the continued holding or renewal of rights to property previously operated for the purpose of generating revenues but not presently deployed for such a purpose;

(6) "Indirect holdings," all investments held in an account or fund, including a mutual fund, a real estate fund, a private equity fund, or a commingled fund, managed by one or more persons who are not employed by the State Investment Council, in which the public funds own shares or interests together with other investors who are not subject to §§ 4-5-48 to 4-5-60, inclusive;

(7) "Scrutinized company," any company engaging in scrutinized business operations;

(8) "Scrutinized business operations," all active business operations that are subject or liable to sanctions under Public Law 104-172, as amended, the Iran Sanctions Act of 1996, and that involve the maintenance of a company's existing assets or investments in Iran, or the deployment of new investments to Iran that meet or exceed the twenty million dollar threshold referred to in Public Law 104-172, as amended, the Iran Sanctions Act of 1996. The term does not include the retail sale of gasoline and related products;

(9) "Substantial action specific to Iran," adopting, publicizing, and implementing a formal plan to cease scrutinized business operations within one year and to refrain from any such new business operations.
Source: SL 2010, ch 27, § 1.



§ 4-5-49 Identification of holdings in scrutinized companies.

4-5-49. Identification of holdings in scrutinized companies. Within ninety days following July 1, 2010, the State Investment Council shall make its best efforts to identify all scrutinized companies in which it has direct holdings. These efforts shall include, as appropriate:

(1) Reviewing and relying, as appropriate, on publicly available information regarding companies with business operations in Iran, including information provided by nonprofit organizations, research firms, international organizations, and government entities;

(2) Contacting asset managers contracting with the State Investment Council who invest in companies with business operations in Iran; and

(3) Contacting other institutional investors that have divested from or engaged with companies with business operations in Iran.
Source: SL 2010, ch 27, § 2.



§ 4-5-50 List of scrutinized companies.

4-5-50. List of scrutinized companies. At the first meeting of the State Investment Council after it has completed the requirements of § 4-5-49, the State Investment Council shall assemble a list of scrutinized companies in which it has direct holdings.

Source: SL 2010, ch 27, § 3.



§ 4-5-51 Updating scrutinized companies list.

4-5-51. Updating scrutinized companies list. The State Investment Council shall update the scrutinized companies list each quarter based on continuing information.

Source: SL 2010, ch 27, § 4.



§ 4-5-52 Procedures with respect to companies on scrutinized companies list.

4-5-52. Procedures with respect to companies on scrutinized companies list. The State Investment Council shall use the following procedures with respect to companies on the scrutinized companies list:

(1) For each company newly identified with scrutinized business operations, the State Investment Council shall, within ninety days following its assembly of the scrutinized companies list, send a written notice informing the company of its scrutinized company status and that it may become subject to divestment by the State Investment Council. The notice shall offer the company the opportunity to clarify its scrutinized business operations and shall encourage the company to cease, within ninety days of the date of the notice, its scrutinized business operations, or to convert them to inactive business operations in order to avoid divestment by the State Investment Council; and

(2) If, within ninety days following the State Investment Council's first engagement with a company, that company publicly announces its commitment to substantial action specific to Iran, that company shall be removed from the scrutinized companies list and the provisions of §§ 4-5-48 to 4-5-60, inclusive, cease to apply to it unless it resumes active business operations in Iran.
Source: SL 2010, ch 27, § 5.



§ 4-5-53 Divestiture of securities in companies with scrutinized business operations.

4-5-53. Divestiture of securities in companies with scrutinized business operations. If, after ninety days following the State Investment Council's first engagement with a company pursuant to § 4-5-52, the company continues to have scrutinized business operations, and only while the company continues to have scrutinized business operations, the State Investment Council shall sell, redeem, divest, or withdraw all publicly traded securities of the company, according to the following schedule:

(1) At least fifty percent of the holdings in the company shall be removed from the State Investment Council's assets under management by nine months after the company's initial appearance on the scrutinized companies list; and

(2) One hundred percent of the holdings in the company shall be removed from the State Investment Council's assets under management within fifteen months after the company's initial appearance on the scrutinized companies list.

If a company that ceased scrutinized business operations following engagement pursuant to § 4-5-52, resumes such operations, §§ 4-5-48 to 4-5-60, inclusive, immediately applies to the company and the State Investment Council shall send a written notice to the company. The company shall also be immediately reintroduced onto the scrutinized companies list.

Source: SL 2010, ch 27, § 6.



§ 4-5-54 Acquisition of securities in companies with scrutinized business operationsprohibited.

4-5-54. Acquisition of securities in companies with scrutinized business operations prohibited. The State Investment Council may not acquire securities of companies on the scrutinized companies list that have scrutinized business operations, except as provided in §§ 4-5-48 to 4-5-60, inclusive.

Source: SL 2010, ch 27, § 7.



§ 4-5-55 Exemption from divestiture requirements.

4-5-55. Exemption from divestiture requirements. If the federal government excludes a company from its present or any future federal sanctions relating to Iran, that company is exempt from the divestment requirements and the investment prohibitions in §§ 4-5-48 to 4-5-60, inclusive.

Source: SL 2010, ch 27, § 8.



§ 4-5-56 Inapplicability to certain investments.

4-5-56. Inapplicability to certain investments. The provisions of §§ 4-5-48 to 4-5-60, inclusive, do not apply to any of the following:

(1) Investments in a company that is primarily engaged in supplying goods or services intended to relieve human suffering in Iran;

(2) Investments in a company that is primarily engaged in promoting health, education, or journalistic, religious, or welfare activities in Iran; and

(3) Investments in a United States company that is authorized by the federal government to have active business operations in Iran.
Source: SL 2010, ch 27, § 9.



§ 4-5-57 Indirect holdings in actively managed investment funds.

4-5-57. Indirect holdings in actively managed investment funds. The provisions of §§ 4-5-48 to 4-5-60, inclusive, do not apply to indirect holdings in actively managed investment funds. The State Investment Council shall submit letters to the managers of investment funds containing companies with scrutinized active business operations requesting the managers to consider removing such companies from the fund or to create a similar actively managed fund with indirect holdings that do not include the companies. If a manager creates a similar fund, the State Investment Council shall promptly replace all applicable investments with investments in the similar fund consistent with prudent investing standards.

Source: SL 2010, ch 27, § 10.



§ 4-5-58 Report to Legislative Research Council Executive Board.

4-5-58. Report to Legislative Research Council Executive Board. By January fifteenth of each calendar year, the State Investment Council shall submit a report to the Executive Board of the Legislative Research Council. The report shall include:

(1) A copy of the most recent list of scrutinized companies;

(2) A summary of correspondence with companies engaged by the State Investment Council pursuant to § 4-5-52;

(3) A list of all investments sold, redeemed, divested, or withdrawn in compliance with § 4-5-53;

(4) A list of all prohibited investments pursuant to § 4-5-54; and

(5) A description of any progress made pursuant to § 4-5-57.
Source: SL 2010, ch 27, § 11.



§ 4-5-59 Circumstances under which §§ 4-5-48 to 4-5-60, inclusive, become inoperative.

4-5-59. Circumstances under which §§ 4-5-48 to 4-5-60, inclusive, become inoperative. The provisions of §§ 4-5-48 to 4-5-60, inclusive, cease to be operative if either of the following occurs:

(1) Iran is removed from the United States Department of State's list of countries that have been determined to repeatedly provide support for acts of international terrorism; or

(2) The President of the United States determines and certifies that state legislation similar to §§ 4-5-48 to 4-5-60, inclusive, interferes with the conduct of United States foreign policy.
Source: SL 2010, ch 27, § 12.



§ 4-5-60 Construction with other state law.

4-5-60. Construction with other state law. The State Investment Council is exempt from any statutory or common law obligations that conflict with actions taken in compliance with §§ 4-5-48 to 4-5-59, inclusive, including all good faith determinations regarding companies as required by §§ 4-5-48 to 4-5-59, inclusive, including any obligations regarding the choice of asset managers, investment funds, or investments for the State Investment Council's securities portfolios.

Source: SL 2010, ch 27, § 13.






Chapter 06 - Depositories of Public Funds

§ 4-6-1 Repealed.

4-6-1. Repealed by SL 1984, ch 30, § 66.



§ 4-6-2 Depository not disqualified by interest of public officer or employee.

4-6-2. Depository not disqualified by interest of public officer or employee. Any state or national bank located in South Dakota, may be designated as the official depository of public moneys, notwithstanding the fact that a public officer, official, or employee may have a direct or an indirect interest in said bank either as an officer, director, stockholder, or employee.

Source: SL 1967, ch 268.



§ 4-6-3 to 4-6-13. Repealed.

4-6-3 to 4-6-13. Repealed by SL 1974, ch 39, § 17.



§ 4-6-14 Repealed.

4-6-14. Repealed by SL 1984, ch 30, § 67.



§ 4-6-15 Repealed.

4-6-15. Repealed by SL 1974, ch 39, § 17.



§ 4-6-16 Active depositories for collection of instruments--Interest paid.

4-6-16. Active depositories for collection of instruments--Interest paid. The state treasurer shall prepare specifications and select successful bidders for a period not to exceed three years to act as active depositories for the collection of drafts, checks, certificates of deposit, or coupons that may be received by the state treasurer on account of claims due the state, in which may be maintained active checking accounts. The state treasurer may negotiate with the successful bidder to continue such depositories for two years beyond the initial three. The state treasurer, on receipt of any draft, check, or certificate of deposit on account of state dues, may place the same in such active depository for collection and the active depository may collect the same without delay. The interest to be paid by such active depository shall be fixed by the state treasurer.

Source: SL 1909, ch 229, §§ 6, 8; SL 1911, ch 234, §§ 6, 8; RC 1919, §§ 6877, 6879; SL 1921, ch 368; SL 1931, ch 229, § 1; SL 1937, ch 234; SDC 1939, § 55.2404; SL 1939, ch 208, § 3; SL 1984, ch 30, § 68; SL 1994, ch 42.



§ 4-6-17 to 4-6-19. Repealed.

4-6-17 to 4-6-19. Repealed by SL 1974, ch 39, § 17.



§ 4-6-20 , 4-6-21. Repealed.

4-6-20, 4-6-21. Repealed by SL 1984, ch 30, §§ 69, 70.



§ 4-6-22 Accounting by treasurer for interest earned--Apportionment of interest to specialfunds.

4-6-22. Accounting by treasurer for interest earned--Apportionment of interest to special funds. The state treasurer shall account to the state for all money and funds directly or indirectly received by him by virtue of his office, or as interest or compensation for the use, deposit, or forbearance of any state money in his hands or under his control. The total interest paid by all depositories of state funds shall be paid into the state treasury and credited to the general fund, except that the interest paid by such depositories upon all money belonging to the funds known as the "permanent school funds" and the "interest and income funds" shall be credited to the latter.

Source: SL 1909, ch 229, § 18; SL 1911, ch 234, § 18; SL 1917, ch 352; RC 1919, § 6886; SDC 1939, § 55.2411; SL 1984, ch 30, § 71.



§ 4-6-23 Depository's monthly statement of deposits, disbursements and interest--Affidavitdenying bribery--False statement as perjury.

4-6-23. Depository's monthly statement of deposits, disbursements and interest--Affidavit denying bribery--False statement as perjury. Every state depository at the end of each month and oftener when required by the state treasurer, shall file with the state treasurer a sworn statement of the amount of state money deposited with it, and of all payments of state money during the month, together with a computation and statement of the amount of interest earned thereon, computed on the average daily balance, which interest shall be remitted to the state treasury at the end of each month. Such statement shall be accompanied by an affidavit of the president or cashier of such depository bank to the effect that it is in all respects true and correct, and that neither the depository nor any officer, agent, or employee thereof, nor any person on its behalf, has in any way given, paid, or rendered, or promised to give, pay, or render to the state treasurer, or any other person, any money, credit, service, or benefit, by reason or in consideration of the deposit with it of any part or portion of the state money. Any person who shall make any false statement in any affidavit required by this section, shall be guilty of perjury, and upon conviction thereof, shall be punished as provided by law.

Source: SL 1909, ch 229, § 17; SL 1911, ch 234, § 17; RC 1919, § 6885; SDC 1939, §§ 55.2409, 55.9920; SL 1984, ch 30, § 72.



§ 4-6-24 Failure of treasurer to perform duty as misdemeanor.

4-6-24. Failure of treasurer to perform duty as misdemeanor. Any state treasurer who shall intentionally fail or refuse at any time to do or perform any act required of him by this chapter shall be guilty of a Class 2 misdemeanor.

Source: SL 1909, ch 229, § 3; SL 1911, ch 234, § 3; RC 1919, § 6874; SDC 1939, § 55.9916; SL 1980, ch 24, § 56.



§ 4-6-25 Repealed.

4-6-25. Repealed by SL 1976, ch 158, § 12A-11.



§ 4-6-26 Borrowing on daily basis for management of state deposits--Repayment.

4-6-26. Borrowing on daily basis for management of state deposits--Repayment. For the purpose of managing deposits of state moneys, the state treasurer may, on a daily basis only, borrow moneys from any depository to cover advances made by a depository of the state on uncollected deposits. The state treasurer may pay interest on such borrowed moneys at a rate to be negotiated by him and the lending depository and may take such measures as are necessary to implement this section. All such moneys shall be repaid, with interest, before the end of the fiscal year in which they were borrowed. The state is not liable to repay such moneys from revenues of any later fiscal year.

Source: SL 1983, ch 3, § 1.






Chapter 06A - Insurance of Public Deposits

§ 4-6A-1 Definition of terms.

4-6A-1. Definition of terms. Terms as used in this chapter mean:

(1) "Commission," the South Dakota Public Deposit Protection Commission created under § 4-6A-2;

(2) "Deposit insurance," insurance provided by the Federal Deposit Insurance Corporation, or the Federal Savings and Loan Insurance Corporation, or the National Credit Union Administration;

(3) "Eligible collateral," collateral which is eligible as security for public deposits pursuant to §§ 51A-10-9, 52-5-20, 51A-4-25, and 51A-4-26 and also includes that portion of loans which are unconditionally guaranteed by a United States government agency including Government National Mortgage Association (GNMA), the Veterans' Administration (VA), the Federal Housing Administration (FHA), the Farmers Home Administration (FmHA), the Export-Import Bank (EXIMBANK), the Overseas Private Investment Corporation (OPIC), the Commodity Credit Corporation (CCC), and the Small Business Administration (SBA). Further, in lieu of pledging eligible securities, a qualified public depository may furnish to a public depositor irrevocable standby letters of credit issued by Federal Home Loan Banks to the public depositor accompanied by a written evidence of that bank's public debt rating which may not be less than "AA" or better by Moody's Investors Service, Inc., or Standard & Poor's Corporation, or a qualified public depository may furnish to a public depositor a corporate surety bond of a corporation authorized to do business in South Dakota;

(4) "Loss," issuance of an order of supervisory authority restraining a qualified public depository from making payments of deposit liabilities or the appointment of a receiver for a qualified public depository;

(5) "Maximum liability," a sum equal to one hundred percent of the public deposit accounts which exceed deposit insurance, which are held by the qualified public depository;

(6) "Public deposit," all general, special, and other funds held or administered by this state or any political subdivision thereof, including counties, municipalities, townships, and school districts, or by any officer, commission, board, bureau, or agency of the state or political subdivision or any tribal government funds, and which public deposit is insured, in whole or in part, by deposit insurance. Deposits placed in banks by the Value Added Finance Authority created pursuant to chapter 1-16E are not public deposits;

(7) "Qualified public depository," a state bank or trust company or national bank or a state chartered or federal savings and loan association or a federally chartered credit union located in this state which receives or holds public deposits; and segregates eligible collateral for public deposits as described in § 4-6A-3;

(8) "Treasurer," the state treasurer, a county treasurer, a treasurer of any other municipal corporation, or the custodian of any public funds.
Source: SL 1974, ch 39, § 2; SL 1982, ch 45, § 1; SL 1986, ch 44, § 1; SL 1986, ch 45, § 2; SL 1986, ch 400, § 16; SL 1987, ch 45, § 1; SL 1991, ch 39; SL 1997, ch 273, § 4; SL 2002, ch 221, § 3.



§ 4-6A-2 Public deposit protection commission established--Function.

4-6A-2. Public deposit protection commission established--Function. The South Dakota Public Deposit Protection Commission shall be the state treasurer and the director of the Division of Banking, and shall supervise insuring of all public funds.

Source: SL 1974, ch 39, § 4; SL 1991, ch 391, § 15.



§ 4-6A-3 Segregation of collateral by public depository--Value--Deposit and designation--Letters of credit and surety bonds.

4-6A-3. Segregation of collateral by public depository--Value--Deposit and designation--Letters of credit and surety bonds. Every qualified public depository shall at all times maintain, segregated from its other assets, eligible collateral having a value at least equal to its maximum liability under this chapter. Such collateral shall be segregated by deposit in such manner as the commission approves. The collateral shall be clearly designated as security for the benefit of public depositors under this chapter and shall be pledged as collateral for those public deposit accounts which exceed deposit insurance. Irrevocable standby letters of credit or surety bonds shall be segregated or issued in such manner as the commission approves.

Source: SL 1974, ch 39, § 6; SL 1982, ch 45, § 1A; SL 1986, ch 44, § 2; SL 1986, ch 45, § 3; SL 1987, ch 45, § 2; SL 1997, ch 273, § 3.



§ 4-6A-4 Valuation of collateral--Substitution of securities.

4-6A-4. Valuation of collateral--Substitution of securities. Securities eligible as collateral shall be valued at face value or market value, whichever is less. A qualified public depository may make substitutions of eligible collateral at any time and shall notify the public deposit protection commission of such change immediately.

Source: SL 1923, ch 281, § 1; SL 1925, ch 281, § 1; SL 1927, ch 196, § 1; SL 1933 (SS), ch 16, § 1; SDC 1939, § 55.2402; SL 1939, ch 208, § 2; SL 1941, ch 302; SDCL, § 4-6-11; SL 1974, ch 39, § 7; SL 1986, ch 44, § 3.



§ 4-6A-5 Income from collateral.

4-6A-5. Income from collateral. The income from the securities which have been segregated as collateral shall belong to the qualified public depository without restriction.

Source: SL 1974, ch 39, § 8; SL 1982, ch 45, § 1B; SL 1986, ch 44, § 4.



§ 4-6A-6 Information required of depository--Disqualification on failure to provideinformation.

4-6A-6. Information required of depository--Disqualification on failure to provide information. The public deposit protection commission may require any qualified public depository to furnish such information dealing only with public deposits as the commission shall request. Any public depository which refuses or neglects to give any information so requested may no longer be a qualified public depository and is excluded from the right to receive public deposits until such time as the commission shall acknowledge that such depository has furnished the information requested.

Source: SL 1974, ch 39, § 5 (2); SL 1982, ch 45, § 1C; SL 1986, ch 44, § 5; SL 1986, ch 45, § 4; SL 1987, ch 45, § 4.



§ 4-6A-7 Reports of public deposits and segregated collateral--False statement as perjury.

4-6A-7. Reports of public deposits and segregated collateral--False statement as perjury. On each call report date, or more often as determined by the public deposit protection commission, each qualified public depository shall render to the commission a written report, certified under oath, indicating the total amount of public deposits held by it and the amount and nature of the eligible collateral segregated and designated therefor in accordance with this chapter. Any person who makes a false statement in any affidavit required by this section is guilty of perjury, and upon conviction thereof, shall be punished as provided by law.

Source: SL 1974, ch 39, § 11; SL 1982, ch 45, § 1D; SL 1986, ch 44, § 6; SL 1986, ch 45, § 5; SL 1987, ch 45, § 5.



§ 4-6A-8 Treasurer not liable for loss from authorized deposits.

4-6A-8. Treasurer not liable for loss from authorized deposits. When deposits are made in accordance with this chapter, a treasurer shall not be liable for any loss thereof resulting from the failure or default of any depository without fault or neglect on his part or on the part of his assistants or clerks.

Source: SL 1909, ch 229, § 2; SL 1911, ch 234, § 2; RC 1919, § 6873; SL 1923, ch 282; SL 1927, ch 200, § 1; SL 1929, ch 233; SDC 1939, § 55.2401; SL 1939, ch 208, § 1; SL 1949, ch 218; SDCL, § 4-6-15; SL 1974, ch 39, § 12.



§ 4-6A-9 Public deposits protected by chapter.

4-6A-9. Public deposits protected by chapter. All public deposits, including accrued interest thereon, in qualified public depositories shall be protected against loss, to the extent provided in this chapter.

Source: SL 1974, ch 39, § 3; SL 1982, ch 45, § 1E; SL 1986, ch 44, § 7; SL 1986, ch 45, § 6; SL 1987, ch 45, § 6.



§ 4-6A-10 Payment to public officers after loss determined--Procedures.

4-6A-10. Payment to public officers after loss determined--Procedures. When the Public Deposit Protection Commission determines that a loss has occurred, the commission shall, as soon as possible, make payment to the proper public officers of all funds subject to such loss, pursuant to the procedures set forth in §§ 4-6A-11 to 4-6A-15, inclusive.

Source: SL 1974, ch 39, § 9.



§ 4-6A-11 Ascertainment of public deposits and insurance when depository restrained or takenin possession--Certification to public depositors.

4-6A-11. Ascertainment of public deposits and insurance when depository restrained or taken in possession--Certification to public depositors. For the purposes of determining the sums to be paid pursuant to § 4-6A-10, the Public Deposit Protection Commission shall, within twenty days after issuance of a restraining order or the taking of possession of any qualified public depository, ascertain the amount of public funds on deposit therein as disclosed by its record and the accounts thereof insured by deposit insurance and certify such insured accounts to each such public depositor.

Source: SL 1974, ch 39, § 9 (1); SL 1982, ch 45, § 1F; SL 1986, ch 44, § 8; SL 1986, ch 45, § 7; SL 1987, ch 45, § 7.



§ 4-6A-12 Depositors' statements of deposits to commission.

4-6A-12. Depositors' statements of deposits to commission. Within ten days after receipt of certification pursuant to § 4-6A-11, each public depositor shall furnish to the Public Deposit Protection Commission verified statements of its deposits in the depository as disclosed by its records.

Source: SL 1974, ch 39, § 9 (2).



§ 4-6A-13 Losses in depositories--Assessment against public depositories.

4-6A-13. Losses in depositories--Assessment against public depositories. If a loss occurs in a qualified public depository, upon receipt of statements furnished pursuant to § 4-6A-12, the Public Deposit Protection Commission shall ascertain and fix the amount of such public deposit accounts net after deduction of deposit insurance and assess the same against that qualified public depository.

Source: SL 1974, ch 39, § 9 (3); SL 1982, ch 45, § 1G; SL 1986, ch 44, § 9; SL 1986, ch 45, § 8; SL 1987, ch 45, § 8.



§ 4-6A-14 Payment of assessments by depositories--Liquidation of collateral on failure to pay.

4-6A-14. Payment of assessments by depositories--Liquidation of collateral on failure to pay. Assessments made by the Public Deposit Protection Commission pursuant to § 4-6A-13 shall be payable on the second business day following demand, and in case of the failure of any qualified public depository so to pay, the commission shall forthwith take possession of the securities segregated as collateral by such depository pursuant to this chapter and liquidate the same for the purpose of paying such assessment.

Source: SL 1974, ch 39, § 9 (4).



§ 4-6A-15 Reimbursement of public depositors from proceeds of assessments.

4-6A-15. Reimbursement of public depositors from proceeds of assessments. Upon receipt of assessment payments under § 4-6A-14, the Public Deposit Protection Commission shall reimburse the public depositors of the qualified public depository in which the loss occurred to the extent of the depository's net deposit liability to them.

Source: SL 1974, ch 39, § 9 (5); SL 1986, ch 44, § 10.



§ 4-6A-16 Actions for protection or settlement of claims.

4-6A-16. Actions for protection or settlement of claims. The Public Deposit Protection Commission shall have the power to take such action as the commission deems best for the protection, collection, compromise, or settlement of any claim arising in case of loss.

Source: SL 1974, ch 39, § 5 (3).



§ 4-6A-17 Fixing date of loss.

4-6A-17. Fixing date of loss. The Public Deposit Protection Commission may fix the official date on which any loss is considered to have occurred for purposes of this chapter taking into consideration the orders, rules, and regulations of supervisory authority as they affect the failure or inability of a qualified public depository to repay public deposits in full.

Source: SL 1974, ch 39, § 5 (4); SL 1982, ch 45, § 1H; SL 1986, ch 44, § 11; SL 1986, ch 45, § 9; SL 1987, ch 45, § 9.



§ 4-6A-18 Repealed.

4-6A-18. Repealed by SL 1986, ch 44, § 12.



§ 4-6A-19 Subrogation of commission to depositors' claims--Apportionment of amountsrecovered--Refund of assessments--Expenses of liquidation.

4-6A-19. Subrogation of commission to depositors' claims--Apportionment of amounts recovered--Refund of assessments--Expenses of liquidation. Upon payment to any public depositor, the public deposit protection commission is subrogated to all of such depositor's right, title and interest against the qualified public depository in which the loss occurred. If the commission incurs expense in enforcing any such claim, the amount shall be paid as a liquidation expense of the depository in which the loss occurred.

Source: SL 1974, ch 39, § 10; SL 1986, ch 44, § 19.



§ 4-6A-20 Rules of commission.

4-6A-20. Rules of commission. The Public Deposit Protection Commission may make and enforce rules necessary and proper to the full and complete performance of the commission's functions under this chapter, including the authority to provide by rule for a sum less than one hundred percent if the depositor of public funds contracts with a qualified public depository for a lesser amount, and including the authority to provide by rule for a sum less than one hundred percent if the qualified public depository is subject to seasonal variances in public deposits.

Source: SL 1974, ch 39, § 5 (1); SL 1991, ch 40; SL 2002, ch 221, § 4.



§ 4-6A-21 Citation of chapter.

4-6A-21. Citation of chapter. This chapter may be cited as the Public Deposit Insurance Act.

Source: SL 1974, ch 39, § 1.






Chapter 07 - Preparation and Adoption of State Budget

§ 4-7-1 Definition of terms.

4-7-1. Definition of terms. Terms used in this chapter, unless the context otherwise requires, mean:

(1) "Appropriation," an authorization by the Legislature to a budget unit to expend, from public funds, a sum of money not in excess of the sum specified, for the purposes specified in the authorization and under the procedure described in this chapter;

(2) "Budget," the complete financial plan for the state for the fiscal period as proposed in the budget report and modified and adopted by appropriation and revenue acts;

(3) "Budget estimate," the statement with accompanying explanations, as provided in this chapter, in which a budget unit sets forth its financial requirements;

(4) "Budget message," the required statement by the Governor to the Legislature after its convening, which gives a summary description of his proposed financial policies and plans contained in the budget report, together with his recommendations for additional revenues, if any;

(5) "Budget report," the recommendations of the Governor to the Legislature as to financial plans and appropriations to be requested, with the accompanying statements and explanations provided for in this chapter;

(6) "Budget unit," a department, institution, commission, agency, board, examining board, or other unit of government for which separate appropriations, continuing appropriations or other dedications or earmarking of funds are made or which otherwise collects fees or funds of any nature under authority of any statute of this state;

(7) "Classification of expenditures," one of the several definite kinds of expenditures denoting a class of service or commodities purchased or properties acquired as specified by the commissioner of finance and management for use in expenditure accounting, in the making of budget estimates, and in the budget reports and budgets. Such classification shall be by program, function, activity, organizational unit, character and object;

(8) "General Appropriations Act," an act of the Legislature which authorizes the expenditure of money from public funds for the ordinary current and capital expenditures of the executive, legislative, and judicial departments of the state, as further defined by rules and regulations issued by the commissioner of finance and management;

(9) "Informational budget," the budget of any budget unit not receiving general fund appropriations;

(10) "Special appropriations act," an act of the Legislature which authorizes the expenditure of money from public funds for any purpose other than those purposes enumerated in the definition of the General Appropriations Act.
Source: SL 1963, ch 353, § 2; SL 1969, ch 217, §§ 1, 2.



§ 4-7-1.1 Definitions.

4-7-1.1. Definitions. For the purposes of this chapter:

(1) An "advisory body" is one which serves as an official consultant or advisor to a state agency without making formal policy decisions for the agency or its programs;

(2) A "legislative body" is one composed primarily of legislators pursuant to chapter 1-4, 1-26, 1-26B, 2-6, 2-9, 2-11, 2-16, 4-8A, 4-8B, or 6-11;

(3) A "management body" is a policymaking body which has additional duties, responsibilities, and authority such that they place additional demands upon the body's members in terms of attending meetings, dealing with state agencies and the public, and being knowledgeable in the body's specific subject area; and

(4) A "policymaking body" is one which monitors and directs the work of an agency by making official policy either through rule making, licensing, or regulatory authority.
Source: SL 1988, ch 45, § 2.



§ 4-7-2 Bureau continued within department of executive management--Purpose--Performance of functions.

4-7-2. Bureau continued within department of executive management--Purpose--Performance of functions. The Bureau of Finance and Management is hereby continued within the Department of Executive Management, for the purpose of promoting economy and efficiency in the fiscal management of the state government. All its functions shall be performed by the Department of Executive Management as provided by § 1-33-6.

Source: SL 1963, ch 353, § 3; SL 1971, ch 22, § 1; SL 1973, ch 2, § 15; SDCL Supp, § 4-7-2.1; SL 2003, ch 272 (Ex. Ord. 03-1) § 82.



§ 4-7-2.1 Transferred.

4-7-2.1. Transferred to § 4-7-2.



§ 4-7-3 General budgetary powers of Governor.

4-7-3. General budgetary powers of Governor. The Governor, through the Bureau of Finance and Management, shall have such supervision of every public department, agency, commission, institution and other governmental units as shall be necessary to secure a uniform and standard classification of accounts and financial reports that will promote the efficient and accurate financial information necessary to conduct the fiscal affairs of state government. He may inquire into the methods of conducting the affairs of any public body; he may prescribe and direct the use of standard forms and uniform records of accounts and standard and uniform financial reports, including, if deemed advisable, an encumbrance system and an allotment system.

Source: SL 1963, ch 353, § 3; SL 1966, ch 170, § 1.



§ 4-7-4 Qualifications of commissioner--Salary.

4-7-4. Qualifications of commissioner--Salary. No person shall be eligible for appointment as commissioner of finance and management who does not hold a baccalaureate degree from a recognized institution of higher education. The appointment of the commissioner shall be based upon the qualifications of eligible persons, without reference to partisan politics. The annual salary of the commissioner shall be fixed by the Governor, but shall not be reduced by the Governor with respect to any commissioner during the latter's term of office.

Source: SL 1963, ch 353, § 3; SL 1971, ch 22, § 2.



§ 4-7-5 Employment of personnel for bureau--Expenses of personnel--Equipment andsupplies--Office space.

4-7-5. Employment of personnel for bureau--Expenses of personnel--Equipment and supplies--Office space. The commissioner of finance and management is hereby authorized with the approval of the Governor to employ and fix the salaries of such other professional, technical, and clerical personnel as he may deem necessary to carry out the duties prescribed in this chapter. In addition to their salaries, the commissioner and other personnel in the Bureau of Finance and Management shall be allowed travel and subsistence expenses, at the same rate as for other employees of state government. The commissioner is authorized with the approval of the Governor to purchase and acquire the equipment and supplies he deems necessary to perform his duties. The Bureau of Administration shall furnish the Bureau of Finance and Management with the necessary office space in a state building in Pierre.

Source: SL 1963, ch 353, § 3; SL 1980, ch 23, § 17.



§ 4-7-6 Assistance to bureau by other state officers.

4-7-6. Assistance to bureau by other state officers. The commissioner of administration, attorney general, state treasurer, state auditor-general, secretary of revenue, state auditor, and the executive director of the Board of Regents shall render such advice and assistance, and furnish such information to the Bureau of Finance and Management as may be requested.

Source: SL 1963, ch 353, § 3; SL 2006, ch 107, § 5.



§ 4-7-7 Annual budget estimates submitted by budget units--Contents and approval--Copiesto Legislative Research Council.

4-7-7. Annual budget estimates submitted by budget units--Contents and approval--Copies to Legislative Research Council. The head of each budget unit, not later than October fifteenth of each year, shall submit, on forms prescribed by the Bureau of Finance and Management and in the manner deemed appropriate, such explanatory data as required and necessary to adequately convey the budget requests, to the Bureau of Finance and Management estimates of the financial requirements of his budget unit for the next fiscal year. The estimates so submitted shall first receive the approval of the board or commission of each budget unit for which a board or commission is constituted. Not later than the November first following such submission, copies of such explanatory data of the budget requests shall be transmitted to the Legislative Research Council by the Bureau of Finance and Management.

Source: SL 1963, ch 353, § 7; SL 1968, ch 209, § 2; SL 1975, ch 44, § 1.



§ 4-7-7.1 Plan of goals and activities submitted with budget request.

4-7-7.1. Plan of goals and activities submitted with budget request. All budget units shall submit to the Bureau of Finance and Management with their budget request a detailed plan of their goals and program activities.

Source: SL 1972, ch 26, § 1; SL 1985, ch 33, § 26.



§ 4-7-7.2 Informational budgets required.

4-7-7.2. Informational budgets required. All budget units not receiving general fund appropriations shall submit informational budgets which shall detail the condition of each and every fund under its control, the nature and extent of all investments of such funds, all receipts and expenditures of all such funds for each of the past two fiscal years and for the next preceding fiscal year, and which shall otherwise comply with all provisions of this chapter to the extent applicable.

Source: SDCL, § 4-7-10 (8) as added by SL 1969, ch 217, § 3.



§ 4-7-7.3 Annual budget statements required by Governor.

4-7-7.3. Annual budget statements required by Governor. The Governor is hereby authorized annually to require the completion of all acts and duties imposed by this chapter in the same manner as prescribed herein for biennial completion.

Source: SL 1963, ch 353, § 14; SDCL, § 4-7-14.



§ 4-7-8 Governor's review and investigation of budget estimates.

4-7-8. Governor's review and investigation of budget estimates. The Governor, before submission of the budget report to the Legislature, shall examine the statements and estimates with a representative or representatives designated by the Legislative Research Council, and shall make or cause to be made such further investigations by the Bureau of Finance and Management, with such hearings before him as he deems advisable. The Governor shall direct such changes or revisions in policy and program and in specific details as he finds warranted, provided, however, that such changes or revisions in policy and program shall be documented in each budget report submitted.

Source: SL 1963, ch 353, § 8 (1); SL 1968, ch 209, § 3.



§ 4-7-9 Preparation and submission of budget report to Legislature.

4-7-9. Preparation and submission of budget report to Legislature. The Governor, through the Bureau of Finance and Management, shall prepare and submit a budget report to the Legislature, and copies thereof shall be transmitted to each member of the Legislature, not later than the first Tuesday after the first Monday of December immediately preceding the session for consideration either with or without amendments and modifications by the Legislature.

Source: SL 1963, ch 353, §§ 5, 8 (2); SDCL, § 4-7-11; SL 1968, ch 209, § 1; SL 1974, ch 40, § 3; SL 1975, ch 44, § 2; SL 1981, ch 29.



§ 4-7-10 Contents of annual budget report.

4-7-10. Contents of annual budget report. The budget report shall contain and include the following information:

(1) Summary statements of the financial condition of the state, accompanied by such detailed schedules of assets and liabilities as the Governor deems desirable, which shall include, but not be limited to, the following:

(a) A comparative consolidated balance sheet showing the fiscal condition of the state general fund and the surplus or deficit, as the case may be, at the close of each of the two fiscal years last concluded.

(b) Summary statements of the general fund balance showing in detail the surplus or deficit at the beginning of each of the two fiscal years last concluded, the actual revenue of that year, the total appropriations of that year, and the total expenditures of that year.

(c) Similar summary statements of the estimated fund balance for the current fiscal year and the next fiscal year.

(2) Statements of actual revenue for each of the two fiscal years last concluded, and the estimated revenue of the current fiscal year and the next fiscal year, and a statement of unappropriated surplus expected to have accrued in the state treasury at the beginning of the next fiscal year. The statements of revenue and estimated revenue shall be classified by source. Existing sources of revenue shall be analyzed as to their equity, productivity, and need for revision, and any proposed new sources of revenue shall be explained.

(3) Summary statements of expenditures, including funds received in accordance with the State and Local Fiscal Assistance Act, for each of the two fiscal years last concluded, itemized by budget units and classified as prescribed by the commissioner of finance and management.

(4) Detailed comparative statements of expenditures and requests for appropriations, including funds received or anticipated to be received in accordance with the State and Local Fiscal Assistance Act, by fund classification, budget units and classification of expenditures, showing the expenditures for each of the two fiscal years last concluded, the budget of the current fiscal year, and the Governor's recommendations for appropriations for each budget unit for the next fiscal year, all distributed according to the prescribed classification of expenditures. Following the lists of actual and proposed expenditures of each budget unit there shall be a brief explanation of the functions of the unit and comments on its policies and plans and on any considerable differences among the amounts expended, and the amounts recommended, with such descriptive, quantitative, comparative, and other data as to work done, unit costs and like information as may be considered necessary or desirable. For capital outlay expenditures involving construction projects to be completed in two or more fiscal years, there shall be shown the total estimated cost of each such project and the amount thereof recommended to be appropriated and expended in each ensuing fiscal year until completion of the project. Capital outlay needs shall be projected for at least three years beyond the period covered by the budget.

(5) A summary statement of the unappropriated fund balances estimated to be available at the beginning of the next fiscal year, and the estimated revenue of the next fiscal year, as compared with the total recommended amounts of appropriation for expenditures for the next fiscal year, and if the total of the recommended expenditures exceeds the total of the estimated resources, recommendations as to how the deficiency is to be met and estimates of any proposed additional revenues.

(6) Informational budgets submitted pursuant to § 4-7-7.2.

(7) Such other information as the Governor deems desirable or as is required by law.

(8) Each program listed in the annual budget report shall contain a description of the revenues related to that program including the actual amounts received for the preceding fiscal years and projections of receipts for the current and next fiscal year.
Source: SL 1963, ch 353, § 6; SL 1969, ch 217, § 3; SL 1974, ch 40, §§ 1, 2; SL 1976, ch 52; SL 1980, ch 38, § 4.



§ 4-7-10.1 Salaries of specified officials included in budget.

4-7-10.1. Salaries of specified officials included in budget. The budget report of the Governor shall contain a separate schedule disclosing the current salaries of elected officials, gubernatorial cabinet members, higher education commissioners and institution heads, executive branch institution heads, public utilities executive director, and unified judicial system administrator.

Source: SL 1963, ch 353, § 6 as added by SL 1969, ch 218, § 1; SL 1973, ch 34, § 1; SL 1981, ch 30, § 1; SL 1989, ch 20, § 48.



§ 4-7-10.2 Repeal of statutes establishing salaries of appointed officials.

4-7-10.2. Repeal of statutes establishing salaries of appointed officials. All statutory provisions specifically establishing salaries or providing administrative procedures to establish salaries for appointed officials of all departments and agencies of the executive branch of state government are hereby repealed.

Source: SL 1969, ch 218, § 2.



§ 4-7-10.3 Repealed.

4-7-10.3. Repealed by SL 1981, ch 30, § 4.



§ 4-7-10.4 Budgeting and appropriations for compensation and expenses of members of stateboards and councils and management, policy making or advisory bodies.

4-7-10.4. Budgeting and appropriations for compensation and expenses of members of state boards and councils and management, policy making or advisory bodies. The budget report of the Governor for each odd-numbered fiscal year shall contain a separate schedule disclosing the current salaries or per diem compensation and allowable expense reimbursement for appointed members of all boards, commissions, councils, committees, and all other statutory or executive created management, policy making, or advisory bodies of the executive branch of state government, whether appointed by the Governor or not, and the recommendations for each of the next two fiscal years. The appropriations committees of the Legislature shall review the recommendations and include in a separate section of the general appropriations act the salary or per diem compensation and allowable expense reimbursement for each such body, based upon whether it be a management, policy making, or advisory body, and which shall constitute the salaries or per diem compensation and allowable expense reimbursement increases for members of such bodies for the next two succeeding fiscal years.

Source: SDCL, § 4-7-10 as added by SL 1971, ch 23, § 1; SL 1988, ch 45, § 1; SL 2002, ch 18, § 3.



§ 4-7-10.5 Repeal of statutory allowances for boards, councils, and advisory bodies.

4-7-10.5. Repeal of statutory allowances for boards, councils, and advisory bodies. All statutory provisions specifically establishing salaries or compensation on a per diem basis and reimbursement of expenses for appointed members of all boards, commissions, councils, committees, and all other statutory or executive created policy making or advisory bodies of state government are hereby repealed.

Source: SL 1971, ch 23, § 2.



§ 4-7-10.6 , 4-7-10.7. Repealed.

4-7-10.6, 4-7-10.7. Repealed by SL 2012, ch 33, §§ 1, 2.



§ 4-7-11 Transferred.

4-7-11. Transferred to § 4-7-9.



§ 4-7-12 Access of Governor-elect to budget report in process--Supplementary budgetmessage by incoming Governor.

4-7-12. Access of Governor-elect to budget report in process--Supplementary budget message by incoming Governor. The Governor-elect and his designated budget representatives shall be entitled to examine the budget report in process and the Bureau of Finance and Management shall provide him with every practicable facility for familiarizing himself with its contents.

In case of a change of administration, the outgoing Governor shall deliver the budget report to the Legislature with his message, and the incoming Governor shall then have ten legislative days in which to review the budget as prepared and delivered by his predecessor, and he may send to the Legislature a supplementary budget message making suggestions for any changes which he deems wise.

Source: SL 1963, ch 353, § 8 (3).



§ 4-7-13 Legislative adoption of financial plan for each year.

4-7-13. Legislative adoption of financial plan for each year. The financial plan for each fiscal year, as presented in the budget report, shall be adopted, with such modifications as are made by the Legislature, by the passage of a general appropriations act and special appropriations acts and such revenue and other acts as are necessary.

Source: SL 1963, ch 353, § 9.



§ 4-7-13.1 Full-time equivalent appropriations separated in financial plan.

4-7-13.1. Full-time equivalent appropriations separated in financial plan. The financial plan adopted by the Legislature as prescribed in § 4-7-13 shall separate the appropriations for full-time equivalent positions as defined in subdivision 2-14-2(12).

Source: SL 1977, ch 40, § 2.



§ 4-7-14 Transferred.

4-7-14. Transferred to § 4-7-7.3.



§ 4-7-15 Development of policies and plan--Detailed documents--Information available toLegislature.

4-7-15. Development of policies and plan--Detailed documents--Information available to Legislature. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall develop financial policies and plans as the basis for budget recommendations to the Legislature, and prepare detailed documents in accordance with such financial policies and plans for presentation to the Legislature. The Bureau of Finance and Management shall make its records and information available at all times to the Legislature and its designees.

Source: SL 1963, ch 353, § 4 (1).



§ 4-7-16 Analysis of proposed legislation by bureau.

4-7-16. Analysis of proposed legislation by bureau. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, § 12-13-9, 12-13-25.1, and pursuant to § 2-1-20, shall analyze financial and administrative aspects of proposed legislation.

Source: SL 1963, ch 353, § 4 (5); SL 2013, ch 101, § 73.



§ 4-7-17 Assistance to Legislature provided by bureau.

4-7-17. Assistance to Legislature provided by bureau. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall provide such assistance as the Legislature may request and be available to assist its appropriations committees with any needed information or material.

Source: SL 1963, ch 353, § 4 (6).



§ 4-7-18 Coordination of procedures to carry out legislative policies.

4-7-18. Coordination of procedures to carry out legislative policies. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall coordinate the fiscal affairs and procedures of the state to assure the carrying out of the financial plans and policies approved by the Legislature, including the administration of a system of expenditure control.

Source: SL 1963, ch 353, § 4 (2).



§ 4-7-19 Long-term capital improvements budget.

4-7-19. Long-term capital improvements budget. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall develop a long-term capital improvements budget for consideration by the Legislature.

Source: SL 1963, ch 353, § 4 (4).



§ 4-7-20 Operational improvements and economies--Automatic data processing systems.

4-7-20. Operational improvements and economies--Automatic data processing systems. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall develop plans for improvements and economies in organization and operation of state agencies and install such plans as are approved by the Legislature. Such installations shall include improved methods through the most efficient use of automatic data processing systems, which may provide for warrant preparation, and other obligation and transaction documents deemed suitable for application on such automatic data processing systems.

Source: SL 1963, ch 353, § 4 (3); SL 1966, ch 170, § 2.



§ 4-7-21 Transferred.

4-7-21. Transferred to § 1-14-12.1.



§ 4-7-21.1 Omitted.

4-7-21.1. Omitted.



§ 4-7-22 to 4-7-24. Transferred.

4-7-22 to 4-7-24. Transferred to §§ 1-14-12.2 to 1-14-12.5.



§ 4-7-25 Other duties of bureau.

4-7-25. Other duties of bureau. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall perform all other duties provided for in this chapter and such other duties as the Legislature may from time to time prescribe.

Source: SL 1963, ch 353, § 4 (7).



§ 4-7-25.1 Budgetary accounting service agency--Administration--Purpose.

4-7-25.1. Budgetary accounting service agency--Administration--Purpose. The Bureau of Finance and Management shall administer a service agency whose primary purpose shall be to serve statewide needs relating to budgetary accounting services and to provide the services for any department, agency, commission, institution, or any other units of state government.

Source: SL 1980, ch 38, § 1.



§ 4-7-25.2 Budgetary accounting fund.

4-7-25.2. Budgetary accounting fund. There is hereby established in the state treasury a budgetary accounting fund. Any receipts or revenues into this fund may be expended pursuant to chapters 4-7, 4-8, and 4-8A for the purpose of defraying the expenses of the budgetary accounting services provided by the service agency authorized by § 4-7-25.1.

Source: SL 1980, ch 38, § 2.



§ 4-7-25.3 Budgetary accounting service agency--Financing.

4-7-25.3. Budgetary accounting service agency--Financing. The operations of the service agency shall be financed by means of appropriations, gifts, grants, or reimbursements for services rendered which shall be receipted into the budgetary accounting fund authorized and established in the state treasury by § 4-7-25.2.

Source: SL 1980, ch 38, § 3.



§ 4-7-25.4 Fees for budgetary accounting services.

4-7-25.4. Fees for budgetary accounting services. The fee schedule for the services shall be designed, to the extent practicable, to recover all costs incurred in the operation of the service agency. No charges shall be assessed for budgetary accounting services performed in relation to general fund accounts.

Source: SL 1980, ch 38, § 3.



§ 4-7-26 Rules and regulations.

4-7-26. Rules and regulations. The commissioner of finance and management is hereby authorized, upon approval of the Governor, to issue such rules and regulations as he deems necessary for the carrying out of the provisions and intent of this chapter.

Source: SL 1963, ch 353, § 3.



§ 4-7-27 Short title of chapter.

4-7-27. Short title of chapter. This chapter shall be known and may be cited as the "Budget Act."

Source: SL 1963, ch 353, § 1.



§ 4-7-28 Salaries established by agencies controlled by Governor--Approval of Governorrequired.

4-7-28. Salaries established by agencies controlled by Governor--Approval of Governor required. Notwithstanding any other provision of the law, salaries set by persons or bodies in agencies under the control of the Governor shall be approved by the Governor prior to becoming effective.

Source: SL 1981, ch 30, § 2.



§ 4-7-29 Exemption of Board of Regents from salary approval requirement.

4-7-29. Exemption of Board of Regents from salary approval requirement. The provisions of § 4-7-28 do not apply to officials under the jurisdiction of the Board of Regents.

Source: SL 1981, ch 30, § 3; SL 1989, ch 20, § 49.



§ 4-7-30 Repealed.

4-7-30. Repealed by SL 2006, ch 2, § 14.



§ 4-7-31 Budget reserve fund established.

4-7-31. Budget reserve fund established. There is hereby established within the state treasury the budget reserve fund.

Source: SL 1991, ch 41, § 1.



§ 4-7-32 Transfer of unobligated cash to budget reserve fund--Legislative action required forreserve fund expenditures.

4-7-32. Transfer of unobligated cash to budget reserve fund--Legislative action required for reserve fund expenditures. On July first of each fiscal year or at such time that the prior fiscal year general fund ending unobligated cash balance is determined, the commissioner of the Bureau of Finance and Management shall transfer all prior year unobligated cash up to an amount equal to ten percent of the general fund appropriations from the general appropriation act for the prior fiscal year into the budget reserve fund. In no event shall the cash balance in the budget reserve fund be greater than ten percent of the general fund appropriations from the general appropriation act for the prior fiscal year.

Expenditures out of the budget reserve fund shall only be by special appropriation of the Legislature and shall only redress such unforeseen expenditure obligations or such unforeseen revenue shortfalls as may constitute an emergency pursuant to S.D. Const., Art. III, § 1.

Source: SL 1991, ch 41, §§ 2, 3; SL 1996, ch 33; SL 2002, ch 27, § 1.



§ 4-7-33 , 4-7-34. Repealed.

4-7-33, 4-7-34. Repealed by SL 1994, ch 43, § 4.



§ 4-7-35 to 4-7-38. Repealed.

4-7-35 to 4-7-38. Repealed by SL 1999, ch 21, §§ 1 to 4.



§ 4-7-39 Transfer of remaining unobligated cash to property tax reduction fund--Condition.

4-7-39. Transfer of remaining unobligated cash to property tax reduction fund--Condition. The commissioner of the Bureau of Finance and Management shall transfer any unobligated cash remaining after the transfer into the budget reserve fund as required by § 4-7-32 into the property tax reduction fund if the amount in the property tax reduction fund does not exceed fifteen percent of the general fund appropriations in the General Appropriations Act for the previous fiscal year.

Source: SL 1998, ch 26, § 1; SL 2002, ch 28, § 1.



§ 4-7-40 Condition statement for fund receiving funding from federal government--Requestsby legislative committee or legislative committee chair.

4-7-40. Condition statement for fund receiving funding from federal government--Requests by legislative committee or legislative committee chair. The commissioner of the Bureau of Finance and Management shall report, upon request, a condition statement for any fund in the state treasury. The commissioner of the Bureau of Finance and Management shall provide condition statements when requested by a legislative committee or a legislative committee chair.

Source: SL 2005, ch 38, § 1; SL 2006, ch 23, § 3.



§ 4-7-41 Condition statement defined--Condition statement forms.

4-7-41. Condition statement defined--Condition statement forms. For the purposes of this chapter, a condition statement is a document that identifies a fund's beginning balance, receipts, disbursements, and ending balance for each of the last two concluded fiscal years and that identifies a fund's beginning balance, projected receipts, projected disbursements, and ending balance for the current fiscal year and the next fiscal year. The fund's ending balance, for the current fiscal year and the next fiscal year, shall represent the ending cash balance of the fund reduced by any money that is reappropriated to the next fiscal year along with any other commitments to be funded from the ending cash balance. Condition statement forms, prescribed by the Bureau of Finance and Management, shall be uniform.

Source: SL 2005, ch 38, § 2.






Chapter 07A - Zero Based Budgets

§ 4-7A-1 Definition of terms.

4-7A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "Agency," a department, division, or office as defined in chapter 1-32;

(2) "Current year," the fiscal year prior to the year for which the budget is being prepared;

(3) "Decision package," a documented program funding level identified and described in a manner that can be evaluated and ranked against other funding levels and functions on a priority basis. It identifies a discrete function at one funding level for evaluation and comparison by purpose, goals, objectives, consequences of not performing the function, measures of performance, alternative courses of action, costs and benefits;

(4) "Expansion levels," each of which shall contain only one specific phase of expansion. The first of these will probably be the funding level necessary to provide current service levels;

(5) "Joint committee on appropriations," a joint committee formed by the members who serve on the Senate and House of Representatives standing committees on appropriations;

(6) "Program," major services rendered by a department for a single identifiable purpose as appropriated within a department budget or any part of a major service as determined by the joint committee on appropriations;

(7) "The minimum level," the lowest level of operation by which a program can maintain the ability to pursue its phase of the division goal. This level shall be less than ninety-one percent of the current year's funding level unless otherwise specified by the joint committee on appropriations;

(8) "Zero based budget," a process of identifying agency operations by analyzing programs by decision packages and allowing for the evaluation of these programs by a ranking process.
Source: SL 1978, ch 37, § 1.



§ 4-7A-2 Annual designation of agencies to prepare zero based budgets--Number of programs--Justifications in decision packages.

4-7A-2. Annual designation of agencies to prepare zero based budgets--Number of programs--Justifications in decision packages. During each legislative session, the joint committee on appropriations may choose and direct a maximum of six departments, or divisions or offices therein, to use the zero based budget format in preparing their next fiscal year budget request submitted pursuant to § 4-7-7. The committee may further limit the number of programs selected in each agency. Decision packages shall include justifications and level of service for each funding level requested by the agency.

Source: SL 1978, ch 37, § 2.



§ 4-7A-3 Decision packages prepared by agency--Levels of decision packages.

4-7A-3. Decision packages prepared by agency--Levels of decision packages. Any agency chosen and directed to undertake zero based budgeting by the joint committee on appropriations shall prepare decision packages for each of its programs not exempted by the joint committee on appropriations. Each program shall delineate a decision package for the minimum level, current year, and expansion level. If no funding is requested beyond the minimum level, the current year and expansion decision packages need not be prepared.

Source: SL 1978, ch 37, § 4.



§ 4-7A-4 Ranking of decision packages by agency--Contents of form.

4-7A-4. Ranking of decision packages by agency--Contents of form. Each agency head shall rank the decision packages of all programs under his supervision in one consecutive ranking form. This form shall include, but not be limited to, cost of each decision package, a cumulative total of funding for each level and a cumulative total of FTE's to be authorized at each funding level.

Source: SL 1978, ch 37, § 5.



§ 4-7A-5 Forms and procedures established by Bureau of Finance and Management.

4-7A-5. Forms and procedures established by Bureau of Finance and Management. The Bureau of Finance and Management shall prepare the necessary forms, to be approved by the joint committee on appropriations, used in presenting zero based budgets. The Bureau of Finance and Management shall establish procedures to be used in preparing zero based budget requests and provide assistance in the completion of the forms to be provided to the agencies.

Source: SL 1978, ch 37, § 3.






Chapter 08 - Authority for State Expenditures

§ 4-8-1 Expenditures to be authorized by appropriations based on budget.

4-8-1. Expenditures to be authorized by appropriations based on budget. All expenditures of the state and of its budget units of moneys drawn from the state treasury shall be made under the authority of appropriation acts, which shall be based upon a budget as provided by law, and no money shall be drawn from the treasury, except by appropriation made by law pursuant to S.D. Const., Art. XII, § 2.

Source: SL 1963, ch 353, § 10.



§ 4-8-2 Payments and obligations to be authorized by law--Liability to state for unauthorizedpayments.

4-8-2. Payments and obligations to be authorized by law--Liability to state for unauthorized payments. No payment shall be made and no obligation shall be incurred against any appropriation unless such payment or obligation has been authorized as provided by law. Every official authorizing payments in violation of this section or § 4-8-1, or taking part therein, and every person receiving such payment, or any part thereof, shall be jointly and severally liable to the state for the full amount so paid or received.

Source: SL 1963, ch 353, § 11.



§ 4-8-3 Expenses in excess of appropriations prohibited--Misdemeanor.

4-8-3. Expenses in excess of appropriations prohibited--Misdemeanor. No officer, board, or commission supported by state appropriation shall incur any expense in excess of the appropriation made for his or its maintenance and support by which a deficiency may be created in the funds appropriated for the maintenance of any department, board, institution, commission, or any other activity supported in whole or in part by state funds. A violation of this section is a Class 2 misdemeanor.

Source: SL 1909, ch 137, §§ 1, 2; SL 1918 (SS), ch 63; RC 1919, § 6891; SL 1923, ch 245; SDC 1939, § 55.2201; SL 1980, ch 24, § 57.



§ 4-8-4 Statutory direction of act without providing funds--Funds appropriated for specificpurpose not to be used for another purpose--Misdemeanor.

4-8-4. Statutory direction of act without providing funds--Funds appropriated for specific purpose not to be used for another purpose--Misdemeanor. When the Legislature passes any law directing any officer, board, or commission to do anything which might legitimately come under his or its jurisdiction and control which requires the expenditure of money and which Legislature fails to provide the necessary funds therefor by appropriation or otherwise, it shall not be competent for such officer, board, or commission to use any other funds under his or its control appropriated for a specific purpose by which such fund shall be depleted, nor shall any funds appropriated by the Legislature for a specific purpose be used for any purpose other than that for which it was appropriated. A violation of this section is a Class 2 misdemeanor.

Source: SL 1923, ch 245; SDC 1939, § 55.2201; SL 1980, ch 24, § 58.



§ 4-8-5 Repealed.

4-8-5. Repealed by SL 1980, ch 24, § 59.



§ 4-8-6 Repealed.

4-8-6. Repealed by SL 1983, ch 29, § 1.



§ 4-8-7 Anticipation of appropriations in extreme emergency.

4-8-7. Anticipation of appropriations in extreme emergency. In case of extreme emergency caused by accident or some other cause wholly unavoidable or unforeseen by any officer, board, or commission supported by state appropriation, he or it may incur the necessary expense upon approval in writing by the Governor, which expense, thus incurred, shall be paid out of the existent appropriation made for the maintenance of such office, board, or commission for the succeeding year when available.

Source: SL 1909, ch 137, §§ 1, 2; SL 1918 (SS), ch 63; RC 1919, § 6891; SL 1923, ch 245; SDC 1939, § 55.2201.



§ 4-8-8 , 4-8-9. Repealed.

4-8-8, 4-8-9. Repealed by SL 1983, ch 29, §§ 2, 3.



§ 4-8-10 Apportionment of interest from dedicated institutional funds.

4-8-10. Apportionment of interest from dedicated institutional funds. The commissioner of school and public lands, after any adjustments that have been made pursuant to § 5-10-18.3, shall apportion the funds arising from interest, dividends, and other income on invested funds derived from the sale of public lands apportioned to the educational, penal, and charitable institutions of the state, or from leases on such lands.

Source: SDC 1939, § 55.2208; SL 1983, ch 29, § 4; SL 2001, ch 26, § 3.



§ 4-8-11 Repealed.

4-8-11. Repealed by SL 1983, ch 29, § 5.



§ 4-8-12 Disbursement of institutional funds.

4-8-12. Disbursement of institutional funds. The state treasurer shall pay out money from the funds described in § 4-8-10 after due audit by and only upon the warrant of the state auditor.

Source: SL 1911, ch 224, § 49; RC 1919, § 5689; SDC 1939, § 55.2208; SL 1983, ch 29, § 6.



§ 4-8-13 Expenditure of anticipated institutional fund income.

4-8-13. Expenditure of anticipated institutional fund income. Anticipated receipts from all such local and endowment sources for educational, penal, and charitable institutions shall be expended from the state treasury pursuant to chapters 4-7, 4-8, and 4-8A.

Source: SDC 1939, § 55.2208 as added by SL 1963, ch 310; SL 1983, ch 29, § 7.



§ 4-8-14 Anticipation of revenue by borrowing from other funds.

4-8-14. Anticipation of revenue by borrowing from other funds. If moneys for the state have been actually provided for by levy of taxes, sale of bonds or warrants, or otherwise, and the moneys have not been collected into the state treasury, but the receipt of the moneys is reasonably certain, the state auditor may anticipate the receipt of the moneys into the fund by drawing temporarily upon the moneys in any other fund of the state for which there is not an immediate use.

Source: SDC 1939, § 55.2006; SL 1964, ch 157, § 1; SL 1997, ch 35, § 1.



§ 4-8-14.1 Issuance of warrants on funds borrowed in anticipation of revenue.

4-8-14.1. Issuance of warrants on funds borrowed in anticipation of revenue. Notwithstanding any other provision of law, the state auditor may issue warrants on any money actually provided for pursuant to § 4-8-14 in an amount not to exceed the amount of revenues anticipated.

Source: SL 1981, ch 31, § 2; SL 1997, ch 35, § 2.



§ 4-8-15 Restoration of fund from which loan made--Treasurer's books to show status of funds.

4-8-15. Restoration of fund from which loan made--Treasurer's books to show status of funds. Any fund temporarily depleted by virtue of § 4-8-14 shall be fully restored within the time frame specified and approved by the state auditor.

The books of the state treasurer shall at all times show the true amount of moneys in any particular fund, as well as any temporary withdrawal therefrom.

Source: SDC 1939, § 55.2006; SL 1964, ch 157, § 1; SL 1997, ch 35, § 3; SL 1998, ch 27, § 1.



§ 4-8-16 Repealed.

4-8-16. Repealed by SL 1971, ch 5, § 7.



§ 4-8-17 Acceptance and disbursement of federal funds.

4-8-17. Acceptance and disbursement of federal funds. The Governor is authorized and empowered to accept on behalf of the state any appropriations made or moneys allotted to the state by the United States of America, as well as the provisions of any act of Congress appropriating or allotting such funds to the state to be used in cooperation with departments of the federal government and appropriations and acts of Congress.

The funds received for the State of South Dakota pursuant to the provisions of this section shall be administered and expended under the immediate supervision of the Governor through such state departments as he shall designate for that purpose, and shall be deposited in the state treasury to be paid out by warrants drawn by the state auditor on vouchers approved by the Governor.

Source: SL 1919, ch 203, §§ 1, 2; SDC 1939, § 55.2209.



§ 4-8-17.1 Budget and appropriation required for expenditures by Department of Transportationand Aeronautics Commission.

4-8-17.1. Budget and appropriation required for expenditures by Department of Transportation and Aeronautics Commission. Notwithstanding any other provision of law, taxes, fees, federal funds, and funds from any source that are received by the Department of Transportation and the Aeronautics Commission shall be expended only when budgeted pursuant to chapter 4-7 and appropriation has been made therefor pursuant to chapter 4-8 and § 31-2-14.

Source: SL 1975, ch 190, § 1.



§ 4-8-18 Capitol communications systems internal service fund--Apportionment of expenses.

4-8-18. Capitol communications systems internal service fund--Apportionment of expenses. There is hereby created a capitol communications systems internal service fund to encompass the operations of the capitol telephone system and any and all other capitol communication systems. The commissioner of the Bureau of Information and Telecommunications shall apportion all expenses encountered in the operation of the capitol communications systems to all state departments, agencies, and institutions that utilize such systems.

Source: SL 1959, ch 310, §§ 1, 2; SDC Supp 1960, § 55.2706; SL 1969, ch 223; SL 2011, ch 2, § 32.



§ 4-8-19 Reversion of unencumbered appropriations at end of year--Period of availability ofencumbered amounts.

4-8-19. Reversion of unencumbered appropriations at end of year--Period of availability of encumbered amounts. All unexpended annual appropriations at the end of the fiscal year covered by the general appropriations act which have not been contractually obligated in writing and approved by the commissioner of finance and management prior to the end of the fiscal year, shall lapse and cease to be available, and shall revert to the fund from which appropriated. Such encumbered amounts shall be only available for such expenditure for a period of not to exceed two fiscal years as determined by the commissioner of finance and management.

Source: SL 1963, ch 353, § 12 (1), (2); SL 1964, ch 167, § 1; SL 1967, ch 260, § 1; SL 1979, ch 32, § 1.



§ 4-8-19.1 Carry forward of funds received through American Recovery and Reinvestment Actor FAA Air Transportation Modernization and Safety Improvement Act.

4-8-19.1. Carry forward of funds received through American Recovery and Reinvestment Act or FAA Air Transportation Modernization and Safety Improvement Act. Notwithstanding the prohibition by § 4-8-19 of funds being carried forward, funds received by the state from the federal government through the American Recovery and Reinvestment Act of 2009, P.L. 111-5 or the FAA Air Transportation Modernization and Safety Improvement Act, P.L. 111-226 may be carried forward.

Source: SL 2011, ch 27, § 4, eff. June 28, 2011.



§ 4-8-19.2 Expired.

4-8-19.2. Expired on June 30, 2012.



§ 4-8-20 Payment of claims contracted in one year from subsequent year's funds.

4-8-20. Payment of claims contracted in one year from subsequent year's funds. Valid claims contracted for in one fiscal year may be paid from an appropriation for a subsequent fiscal year upon specific approval of the commissioner of finance and management.

Source: SL 1963, ch 353, § 12 (3).



§ 4-8-21 Reversion of unencumbered special appropriations after four years--Period ofavailability of encumbered amounts.

4-8-21. Reversion of unencumbered special appropriations after four years--Period of availability of encumbered amounts. At the end of four full fiscal years following the effective date of any special appropriations act, unless such act explicitly states to the contrary, the amount of the appropriation remaining unexpended and which has not been contractually obligated in writing, and approved by the commissioner of finance and management prior to the end of the fiscal year, shall lapse and cease to be available, and revert to the fund from which appropriated. Such encumbered amounts shall be only available for such expenditure for a period of not to exceed two additional fiscal years as determined by the commissioner of finance and management.

Source: SL 1963, ch 353, § 12 (4); SL 1979, ch 32, § 2.



§ 4-8-21.1 Lapse of bonding authorization after four years unless necessary to complete projectcontracted in writing--Exceptions.

4-8-21.1. Lapse of bonding authorization after four years unless necessary to complete project contracted in writing--Exceptions. At the end of four full fiscal years following the effective date of any act authorizing any officer, board, or commission to issue debt for any project or other purpose, unless the act explicitly provides otherwise, the authorization to issue debt shall lapse and cease to be available unless issuance of the debt is necessary to finance the completion of the project or purpose and the issuance of the debt is contractually obligated in writing. This section does not apply to the South Dakota Housing Development Authority, the South Dakota Health and Educational Facilities Authority, the South Dakota Economic Development Finance Authority, the Value Added Finance Authority, and the export development authority, any sum in excess of the cumulative funding need as estimated by the Legislature which may be authorized in § 46A-1-30, or any refunding or refinancing operation undertaken by any officer, board, or commission.

Source: SL 1977, ch 42; SL 1989, ch 45.



§ 4-8-22 Period of availability of maintenance and repair appropriations--Reversion--Availability of encumbered amounts.

4-8-22. Period of availability of maintenance and repair appropriations--Reversion--Availability of encumbered amounts. Any moneys appropriated for maintenance and repair shall be available for expenditure for two full fiscal years following the effective date such appropriation was available for expenditure, at which time, the unexpended balances of such appropriations which have not been contractually obligated in writing and approved by the commissioner of finance and management prior to the end of the fiscal year, shall revert to the fund from which the appropriation was made. Such encumbered amounts shall be only available for such expenditure for a period of not to exceed two additional fiscal years as determined by the commissioner of finance and management.

Source: SL 1967, ch 260, § 3; SL 1979, ch 32, § 3.



§ 4-8-23 Repealed.

4-8-23. Repealed by SL 2010, ch 28, § 1.



§ 4-8-24 Unauthorized payment or obligation as misdemeanor--Revenue anticipation warrantsand school fund distribution excepted.

4-8-24. Unauthorized payment or obligation as misdemeanor--Revenue anticipation warrants and school fund distribution excepted. Any state officer, deputy, agent, employee, or representative of the state in any capacity, who shall create or attempt to create any indebtedness against the state without express authority of a statute so to do, or any state auditor or member of any auditing board who shall draw any voucher or warrant without an appropriation for the specific purpose first having been made by the Legislature, or any state treasurer, or treasurer of any board who shall pay any voucher or warrant so drawn, or who shall make or attempt to make any expenditure of money in excess of the amount appropriated for any purpose by act of the Legislature, shall be guilty of a Class 2 misdemeanor; provided, that nothing in this section shall be deemed to prevent the issuance of funding warrants or warrants based upon the revenues assessed and not yet collected; provided further, that nothing in this section shall be so construed as to forbid the state auditor from issuing warrants apportioning the school funds and taxes collected from corporations to the several counties.

Source: SL 1891, ch 111, § 1; SL 1895, ch 97, § 1; RPenC 1903, § 541; RC 1919, § 3835; SDC 1939, § 13.1307; SL 1980, ch 24, § 60.



§ 4-8-25 Retention of appropriation balance to pay outstanding liabilities of terminated budgetunit--Reversion to general fund after one year.

4-8-25. Retention of appropriation balance to pay outstanding liabilities of terminated budget unit--Reversion to general fund after one year. Whenever, by an act of the Legislature or by directive of any state department or institution, a budget unit, as defined by subdivision 4-7-1(9), becomes nonexistent, the commissioner of the Bureau of Finance and Management shall retain sufficient unexpended appropriation balance to pay all liabilities outstanding at the time the agency becomes nonexistent. At the end of one year, any unexpended balances shall lapse and cease to be available, and shall revert to the general fund if no other fund was designated.

Source: SL 1978, ch 39, § 2; SL 1982, ch 46.



§ 4-8-26 Appropriation of money deposited in treasury in trust or requiring refund.

4-8-26. Appropriation of money deposited in treasury in trust or requiring refund. Money deposited in the state treasury, which necessitates a refund to any party or is held in trust for any party, is appropriated for expenditure from the fund in which the money is deposited.

Source: SL 1984, ch 30, § 20.



§ 4-8-27 Promulgation of rules for temporary draw of money between funds.

4-8-27. Promulgation of rules for temporary draw of money between funds. The state auditor shall promulgate rules pursuant to chapter 1-26 for authorizing, monitoring, and controlling the temporary draw of money between state fund.

Source: SL 1997, ch 35, § 4.






Chapter 08A - Interim Transfers and Appropriations

§ 4-8A-1 Definition of terms.

4-8A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "General appropriation act," the bill enacted by the Legislature in accordance with the provisions of S.D. Const., Art. XII, § 2, requiring a majority vote of all the members of each house of the Legislature;

(2) "General contingency funds," appropriated funds for expenditures arising from or subject to unforeseen conditions of a department's or institution's operations for which a general fund appropriation has not been provided and which are deemed by the Governor and the special committee to be in the interest of the state and its agencies or institutions;

(3) "Maintenance and repair," expenditures authorized for contractual services for repairs, alterations and additions to physical plant and expenditures for supplies and materials purchased by a state institution or agency to be used in the repair, alteration or additions to physical plant, where the same are to be repaired or altered by the use of institution or agency employees, and expenditures for replacement of equipment, the primary use of which is for repair and alteration of physical plant;

(4) "Program," major services rendered by a department for a single identifiable purpose as appropriated within a department budget;

(5) "Special committee," the committee created by § 4-8A-2.
Source: SL 1974, ch 44, § 1; SL 1980, ch 39, § 1.



§ 4-8A-2 Special interim committee created--Approval and removal of members.

4-8A-2. Special interim committee created--Approval and removal of members. Those members of the South Dakota Legislature who serve on the senate and house of representatives standing committees on appropriations during any regular legislative session shall serve as a special committee during the interim between regular legislative sessions. The president pro tempore of the Senate may remove any member of the Senate from the special committee if requested by the member of the special committee. The president pro tempore of the Senate may appoint any member of the Senate to fill a vacancy on the special committee that may occur due to the death, resignation, or removal of a member of the Senate serving on the special committee. The speaker of the House of Representatives may remove any member of the House of Representatives from the special committee if requested by the member of the special committee. The speaker of the House of Representatives may appoint any member of the House of Representatives to fill a vacancy on the special committee that may occur due to the death, resignation, or removal of a member of the House of Representatives serving on the special committee.

Source: SL 1974, ch 44, § 2; SL 1996, ch 34, § 1.



§ 4-8A-3 Powers and duties of special committee.

4-8A-3. Powers and duties of special committee. The special committee shall serve to release sums of money from any general contingency funds appropriated for contingent purposes by the general appropriation act or any special act. The special committee shall also serve to continually review, evaluate, and coordinate state fiscal and budgetary policy including, but not limited to, the adoption of any new programs by any department of state government and shall also carry out any assignments made by the Executive Board of the Legislative Research Council.

Source: SL 1974, ch 44, § 3.



§ 4-8A-4 Meetings of special committee--Quorum.

4-8A-4. Meetings of special committee--Quorum. The special committee shall meet upon the call of the chair or co-chairs between regular legislative sessions. A majority of the membership constitutes a quorum for the transaction of business.

Source: SL 1974, ch 44, § 6; SL 1996, ch 34, § 2.



§ 4-8A-5 Classification and coding of general appropriation amounts.

4-8A-5. Classification and coding of general appropriation amounts. The appropriation amounts authorized as a result of the general appropriation act shall be classified and coded for budgetary accounting purposes in accordance with the provisions of chapter 4-7.

Source: SL 1974, ch 44, § 8.



§ 4-8A-6 Use of general appropriation amounts for specific purposes only--Auditor to issuewarrants.

4-8A-6. Use of general appropriation amounts for specific purposes only--Auditor to issue warrants. All amounts appropriated by the general appropriation act shall be used for the specific purposes therein provided and no other. The state auditor shall issue warrants on itemized and approved vouchers filed in his office, but no warrants shall be issued to or on behalf of any person, department, or institution, on any fund in excess of the appropriation specifically made in the general appropriation act, except as provided by the provisions of this chapter, a special act of the Legislature making a specific appropriation, an internal service fund created by the Legislature, or a continuing appropriation from state revenues.

Source: SL 1974, ch 44, § 9.



§ 4-8A-7 Allocation of general appropriations to Bureau of Administration or institutions--Transfer documents--Adjustment of records.

4-8A-7. Allocation of general appropriations to Bureau of Administration or institutions--Transfer documents--Adjustment of records. Any moneys appropriated in the general appropriation act to the Board of Regents, or the executive branch for operations, maintenance, and repair, and contingency for institutions and programs under their jurisdiction shall be allocated by the board or department heads to the Bureau of Administration or to the expenditure accounts of the institutions to which an allocation of funds is made. Such transfer documents shall be approved by the Bureau of Finance and Management.

Source: SL 1974, ch 44, § 10; SL 1975, ch 45; SL 1989, ch 20, § 50.



§ 4-8A-8 Transfers of general appropriations between programs, departments, and bureaus--Record of transfers.

4-8A-8. Transfers of general appropriations between programs, departments, and bureaus--Record of transfers. Moneys appropriated on a program basis by the General Appropriation Act may be transferred between program accounts within or between programs within departments and bureaus or between departments and bureaus to reflect a reorganization pursuant to Article IV, section 8 of the South Dakota Constitution only at the written request of a governing body, department secretary, or bureau commissioner, or designee, in accordance with procedures established by the Bureau of Finance and Management and only upon written approval of the Bureau of Finance and Management. Transfer of moneys appropriated by the General Appropriations Act between departments, institutions, and bureaus that is not necessary for a reorganization pursuant to Article IV, section 8 of the South Dakota Constitution may only occur at the written request of a governing body, department secretary, or bureau commissioner, or designee, only in accordance with procedures established by the Bureau of Finance and Management and only upon approval by the special committee created in this chapter. The Bureau of Finance and Management shall keep a record of all such authorizations of transfers and make them available for public inspection. The bureau shall also submit an informational report detailing all transfers approved to the special legislative committee established in § 4-8A-2.

Source: SL 1974, ch 44, § 11; SL 1977, ch 40, § 3; SL 1978, ch 38; SL 1986, ch 47, § 1; SL 1997, ch 36, § 1.



§ 4-8A-9 Contingency fund requests--Governor's recommendation to special committee.

4-8A-9. Contingency fund requests--Governor's recommendation to special committee. All requests by state departments and institutions for moneys from any general contingency funds appropriated by the general appropriation act or any special act shall be submitted in writing to the Governor, the Bureau of Finance and Management, and the chairman or chairmen of the special committee, setting forth clearly the proposed usage and necessity for such funds. If the Governor deems any such request to be in the public interest and of sufficient necessity, he shall submit a recommendation to the special committee, for its consideration and disposition.

Source: SL 1974, ch 44, § 4.



§ 4-8A-10 Notice to special committee members of request for contingency funds.

4-8A-10. Notice to special committee members of request for contingency funds. Whenever it shall be deemed necessary for the special committee to consider, pass upon and release general contingency funds for emergency purposes or as supplements to the budgets for the ordinary expenses of state departments and institutions, the Governor shall give due and reasonable notice to the members of the special committee.

Source: SL 1974, ch 44, § 5.



§ 4-8A-11 Vote of committee required for release of contingency funds--Change in Governor'srecommended amount--Transfer of funds.

4-8A-11. Vote of committee required for release of contingency funds--Change in Governor's recommended amount--Transfer of funds. No action shall be taken on release of moneys from any general contingency funds except by majority vote of the entire membership. The special committee by majority vote of the entire membership may reduce or increase the dollar amount recommended by the Governor. The Bureau of Finance and Management shall initiate the transfer of such funds to the proper department fund.

Source: SL 1974, ch 44, § 6.



§ 4-8A-12 Transfer of contingency funds.

4-8A-12. Transfer of contingency funds. Notwithstanding the provisions of § 4-8A-8, the Executive Board of the Legislative Research Council may, by majority vote of the board, transfer money appropriated to a legislative department contingency program line item in the general appropriations act to other program line items within the legislative department upon written request of the division heads. The Legislative Research Council shall keep a record of all such authorizations of transfers and make them available to the public.

Source: SL 1983, ch 30.



§ 4-8A-13 Repealed.

4-8A-13. Repealed by SL 1999, ch 97, § 3.



§ 4-8A-14 Certain statutes inapplicable to funds received through American Recovery andReinvestment Act or FAA Air Transportation Modernization and SafetyImprovement Act.

4-8A-14. Certain statutes inapplicable to funds received through American Recovery and Reinvestment Act or FAA Air Transportation Modernization and Safety Improvement Act. The provisions of §§ 4-7-32, 4-7-39, 4-8A-8, 4-8-17.1, and 31-2-14 do not apply to any funds received by the State of South Dakota from the federal government through the American Recovery and Reinvestment Act of 2009, P.L. 111-5 or the FAA Air Transportation Modernization and Safety Improvement Act, P.L. 111-226. (SL 2009, ch 23, § 3, as amended by SL 2011, ch 27, § 3 provides: This Act is effective June 29, 2009, and expires on June 30, 2016.")

Source: SL 2009, ch 23, § 1, eff. June 29, 2009; SL 2011, ch 27, § 1, eff. June 28, 2011.



§ 4-8A-15 Repealed.

4-8A-15. Repealed by SL 2011, ch 27, § 2, eff. June 28, 2011.






Chapter 08B - Coordination of Federally Aided Programs

§ 4-8B-1 Purpose of chapter.

4-8B-1. Purpose of chapter. The purpose of this chapter is to coordinate federally aided state agency programs with other state programs.

Source: SL 1974, ch 43, § 1.



§ 4-8B-2 Repealed.

4-8B-2. Repealed by SL 2012, ch 76, § 17.



§ 4-8B-3 Federal aid applications and use to comply with chapter.

4-8B-3. Federal aid applications and use to comply with chapter. State agencies shall not make application for or expend federal grants-in-aid for any purpose except in accordance with the provisions of this chapter.

Source: SL 1974, ch 43, § 3.



§ 4-8B-4 to 4-8B-9. Repealed.

4-8B-4 to 4-8B-9. Repealed by SL 2012, ch 76, §§ 18 to 23.



§ 4-8B-10 Review by special committee before expenditure--Bureau of Finance andManagement to make changes--Joint rules.

4-8B-10. Review by special committee before expenditure--Bureau of Finance and Management to make changes--Joint rules. Notwithstanding § 4-8-17, moneys and grants received from the United States or other grants or gifts of other funds in excess of the amounts appropriated in the general appropriations act, shall not be deemed appropriated until after review by the special committee created by chapter 4-8A and then only with an affirmative vote on acceptance of such funds by a majority of the full membership of the special committee. Subsequent to an affirmative action on the part of the special committee, the Bureau of Finance and Management shall make the appropriate changes in the budgetary accounting system. The two houses of the Legislature may establish rules for the interpretation of this section through adoption of joint rules.

Source: SL 1974, ch 44, § 7; SL 1977, ch 43.



§ 4-8B-10.1 Full-time equivalent positions included in review--Approval of position level.

4-8B-10.1. Full-time equivalent positions included in review--Approval of position level. The review, pursuant to § 4-8B-10, of moneys received shall include the number of full-time equivalent positions to be hired as a result of the acceptance of additional moneys. The special committee created by chapter 4-8A shall approve the number of full-time equivalent positions to be hired. No budget unit shall exceed the full-time equivalent position level established without specific approval of the special committee.

Source: SL 1977, ch 44.



§ 4-8B-11 Accounting for federal funds--Auditor-general's procedures acceptable.

4-8B-11. Accounting for federal funds--Auditor-general's procedures acceptable. All expenditures of federal grant funds by state agencies shall be recorded, accounted for, reported and audited in a manner similar to the general funds of the state. The provisions of this section shall not be construed as a requirement for state agencies accounting for federal grant funds in a manner accepted by the state auditor-general to alter the state agencies' methods of administering and accounting for the expenditures of such federal grant funds.

Source: SL 1974, ch 43, § 10.



§ 4-8B-12 Citation of chapter.

4-8B-12. Citation of chapter. This chapter may be cited as the Coordination of Federally Aided State Programs Act.

Source: SL 1974, ch 43, § 11.






Chapter 09 - Disbursement of Funds

§ 4-9-1 Auditor's warrant required for payments.

4-9-1. Auditor's warrant required for payments. Money shall be paid from the state treasury only upon the auditor's warrant, which is defined to be an acceptable instrument of payment.

Source: SL 1891, ch 113, § 10; RPolC 1903, § 329; RC 1919, § 6942; SDC 1939, § 55.2314; SL 1984, ch 30, § 3A; SL 1985, ch 33, § 38; SL 1993, ch 50, § 1.



§ 4-9-1.1 Rules for issuing warrants.

4-9-1.1. Rules for issuing warrants. The state auditor shall adopt, pursuant to chapter 1-26, rules governing the procedure for issuing state warrants and the disbursements for which warrants may and may not be issued.

Source: SL 1975, ch 10, § 1.



§ 4-9-2 Accounts and claims presented to auditor for examination and adjustments--Institutional payrolls.

4-9-2. Accounts and claims presented to auditor for examination and adjustments--Institutional payrolls. All accounts and claims against the state, which shall be by law directed to be paid out of the state treasury thereof, shall be presented to the state auditor, who shall examine and adjust the same; provided, however, that the Bureau of Finance and Management shall have authority to establish rules and regulations under which the State Board of Regents may provide for the processing of payrolls on a local institutional basis, and budgeted funds may be transferred on a monthly basis for this purpose.

Source: SL 1862-63, ch 53, §§ 3, 4; PolC 1877, ch 7, § 2; CL 1887, § 69; RPolC 1903, § 71; RC 1919, § 5342; SDC 1939, § 55.1301; SL 1970, ch 32.



§ 4-9-3 Administration of oaths and certification of accounts by auditor.

4-9-3. Administration of oaths and certification of accounts by auditor. The state auditor or his deputy is authorized to administer oaths to claimants and witnesses in support of the justice of such accounts as may be exhibited to him for allowance, and to certify thereto.

Source: SL 1862-3, ch 53, § 18; PolC 1877, ch 7, § 16; CL 1887, § 82; RPolC 1903, § 85; RC 1919, § 5350; SDC 1939, § 55.1304.



§ 4-9-4 Declaration in lieu of verification or oath--False statement as perjury.

4-9-4. Declaration in lieu of verification or oath--False statement as perjury. Wherever any law of this state requires a claim or account against the state, or any political subdivision thereof, including municipalities and school districts, to be verified or sworn to before an officer authorized to administer oaths, prior to presentation or payment, it shall be a sufficient compliance with such law if the claimant, or authorized officer or agent thereof, in lieu of verification before a notary public shall sign a statement printed or written thereon in the form following: "I declare and affirm under the penalties of perjury that this claim has been examined by me, and to the best of my knowledge and belief, is in all things true and correct." Any person who shall sign a claim or account bearing the statement written or printed thereon as provided for in this section, knowing the same to be false or untrue, in whole or in part, shall be guilty of perjury.

Source: SL 1953, ch 490, §§ 1, 2; SDC Supp 1960, §§ 55.2918, 55.9939; SL 1980, ch 24, § 61.



§ 4-9-5 False instrument to obtain public funds as theft.

4-9-5. False instrument to obtain public funds as theft. Any person or persons who shall knowingly obtain or attempt to obtain any public moneys or public funds from the State of South Dakota, or any of its political subdivisions, by means of or by use of any false affidavit or other instrument, where such affidavit or instrument is the basis for the claim for payment of public moneys or public funds, shall be guilty of theft.

Source: SDC 1939, § 13.4216 as enacted by SL 1964, ch 32; SL 1980, ch 24, § 62.



§ 4-9-6 Notice to attorney general and state's attorney of false affidavits to obtain moneyfrom treasury.

4-9-6. Notice to attorney general and state's attorney of false affidavits to obtain money from treasury. It shall be the duty of the state auditor upon receiving knowledge that any person has made any false affidavit to secure money from the state treasury, to forthwith notify the attorney general, and also the state's attorney of any county in which such oath was made, of such fact and it shall be the duty of the attorney general and of such state's attorney to prosecute such person.

Source: SL 1911, ch 4, § 4; RC 1919, § 5346; SDC 1939, § 55.1305.



§ 4-9-7 Refusal by auditor to issue improper warrant--Appeal to courts.

4-9-7. Refusal by auditor to issue improper warrant--Appeal to courts. The state auditor may refuse to issue a warrant if he determines that such issue and payment is or would be illegal, unauthorized, or improper.

From any decision of the state auditor rejecting a claim or stopping issue or payment of a warrant, any person aggrieved or interested may take an appeal only to the circuit court for Hughes County, South Dakota, in accordance with the provisions of chapter 1-26 and, from the decision of such court, to the Supreme Court.

Source: SL 1966, ch 160; SL 1980, ch 26, § 19.



§ 4-9-8 Issuance of warrants by auditor--Contents--Record of warrants.

4-9-8. Issuance of warrants by auditor--Contents--Record of warrants. The state auditor shall issue warrants payable at the state treasury which shall be numbered consecutively and each shall specify the date of the issue, and the name of the person to whom payable. The number, date of issue, and the name of the person to whom payable, of each warrant, shall be entered upon a record and shall be carefully preserved by the auditor in his office.

Source: SL 1862-3, ch 53, §§ 3, 4; PolC 1877, ch 7, § 2; CL 1887, § 69; RPolC 1903, § 71; RC 1919, § 5342; SDC 1939, § 55.1301; SL 1969, ch 208, § 1; SL 1993, ch 50, § 2.



§ 4-9-9 Auditor's record of warrants issued--Contents--Intra-agency and inter-agencytransactions.

4-9-9. Auditor's record of warrants issued--Contents--Intra-agency and inter-agency transactions. The state auditor shall keep a record of the number of each warrant issued, the amount thereof, the date of its issue, and the name of the person to whom issued, and the fund on which such warrant is drawn. Intra-agency and inter-agency billing for goods provided and services performed by state departments, agencies, and institutions shall be made on a noncash basis through the use of accounting entries.

Source: SL 1862-3, ch 53, § 7; PolC 1877, ch 7, § 5; CL 1887, § 72; RPolC 1903, § 74; RC 1919, § 5343; SDC 1939, § 55.1301; SL 1969, ch 208, § 2; SL 1993, ch 50, § 3.



§ 4-9-10 Apportionment of money due other public agencies--Warrant and notice of amount.

4-9-10. Apportionment of money due other public agencies--Warrant and notice of amount. The apportionment of all money paid into the state treasury, any part of which is required by law to be paid to the several counties, to municipal corporations, or to Indian tribes, or any part of which is to be rebated in compliance with any intergovernmental agreement pursuant to chapter 1-24, shall be made by the auditor and treasurer. The auditor shall, and he is authorized to, draw his warrants on the state treasury for the amount found due each county, corporation, Indian tribe, or other public agency and forward the same to the treasurer of such county, corporation, Indian tribe, or other public agency, and at the same time send a written notice to the auditor of such county, corporation, Indian tribe, or other public agency stating the amount so apportioned.

Source: SL 1891, ch 113, § 9; RPolC 1903, § 328; RC 1919, § 6941; SDC 1939, § 55.2313; SL 1974, ch 42.



§ 4-9-11 Payment of warrants by treasurer--Cancellation, recording, and registration.

4-9-11. Payment of warrants by treasurer--Cancellation, recording, and registration. The state treasurer shall pay warrants drawn by the state auditor in conformity with the provisions of this code, when there is money in the treasury appropriated for that purpose. After a warrant is paid he shall cause it to be indelibly canceled by perforating or stamping it with the word "paid." He shall keep a record of the number of the warrant, its date, amount, the name of the payee, the date of payment, the name of the person to whom paid, and the amount of interest, if any, paid thereon. If a warrant is presented to the state treasurer for payment and there are no funds in the treasury appropriated for that purpose, he shall cause the same to be registered as provided by this code.

Source: SL 1862-3, ch 52, §§ 5 to 7; PolC 1877, ch 8, §§ 5 to 7; CL 1887, §§ 88 to 90; RPolC 1903, §§ 88 to 90; RC 1919, §§ 5355 to 5357; SDC 1939, § 55.1404; SL 1951, ch 264; SL 1973, ch 35; SL 1993, ch 50, § 5.



§ 4-9-12 Treasurer not to purchase warrants at discount nor to receive fees.

4-9-12. Treasurer not to purchase warrants at discount nor to receive fees. The state treasurer shall in no case purchase or receive any warrant payable at the state treasury, or any audited account, at a less value than is expressed therein; nor shall he receive any fee or reward, aside from his annual salary, for transacting any business connected with the duties of his office.

Source: SL 1862-3, ch 52, § 10; PolC 1877, ch 8, § 10; CL 1887, § 93; RPolC 1903, § 95; RC 1919, § 5362; SDC 1939, § 55.1408.



§ 4-9-13 Treasurer's warrant register--Items shown.

4-9-13. Treasurer's warrant register--Items shown. The state treasurer shall provide himself with and keep a warrant register, which register shall show in a column arranged for that purpose the number, date, and amount of each warrant presented, the particular fund upon which the same is drawn, the date of presentation, the name and address of the person in whose name the same is registered, the date of payment when made, the amount of interest, and the total amount paid thereon, with the date when notice to the person in whose name such warrant is registered is mailed as hereinafter provided.

Source: SL 1874-5, ch 74, § 2; PolC 1877, ch 50, § 2; CL 1887, § 1672; RPolC 1903, § 2252; SL 1913, ch 359; RC 1919, § 6974; SDC 1939, § 55.2501.



§ 4-9-14 Registration and endorsement of warrants not paid for want of funds.

4-9-14. Registration and endorsement of warrants not paid for want of funds. Whenever any warrant shall be presented to any such treasurer for payment and there shall be no funds in the treasury appropriated for that purpose, the treasurer shall enter such warrant in his warrant register for payment, in the order of presentation; and upon each warrant so registered, he shall endorse the registry number, date of registration and the words "not paid for want of funds," and sign such endorsement; provided however that nothing in this chapter shall be construed to require the holder of any warrant to register the same.

Source: SL 1874-5, ch 74, § 3; PolC 1877, ch 50, § 3; CL 1887, § 1673; SL 1893, ch 57, § 1; RPolC 1903, § 2253; RC 1919, § 6975; SDC 1939, § 55.2501.



§ 4-9-15 Interest on warrants not paid for want of funds.

4-9-15. Interest on warrants not paid for want of funds. All state warrants shall draw interest after presentation for payment at the office of the state treasurer and endorsement by that officer as "not paid for want of funds," at a rate to be negotiated by the parties.

Source: RPolC 1903, § 2247; SL 1909, ch 120; RC 1919, § 6970; SDC 1939, § 55.2503; SL 1983, ch 28, § 2.



§ 4-9-16 Order of payment of warrants--Notice of sufficiency of funds to holders of registeredwarrants.

4-9-16. Order of payment of warrants--Notice of sufficiency of funds to holders of registered warrants. All warrants upon the state treasurer shall be paid out of the fund on which they were drawn in the order of their presentation.

All registered state warrants shall be paid in the order of their registration, and it shall be the duty of every such treasurer, as soon as money sufficient for the payment of such warrants is received to the credit of the particular fund upon which the same are drawn, to immediately notify, by mail, the persons in whose names the same are drawn or, if he shall receive written notice from some other person that he is the holder of any such warrant, then the treasurer shall notify such other person; and thereupon interest upon such warrants shall cease and the treasurer shall pay and cancel such warrants upon presentation thereof.

Source: SL 1874-5, ch 74, §§ 1, 4; PolC 1877, ch 50, §§ 1, 4; CL 1887, §§ 1671, 1674; SL 1895, ch 186, § 1; RPolC 1903, §§ 2251, 2254; SL 1913, ch 359; RC 1919, §§ 6973, 6976; SDC 1939, § 55.2502.



§ 4-9-17 Termination of funds in treasury--Retention of money to pay outstanding liabilitiesand warrants--Transfer of remaining balance after 180 days.

4-9-17. Termination of funds in treasury--Retention of money to pay outstanding liabilities and warrants--Transfer of remaining balance after 180 days. If a fund other than the general fund becomes nonexistent or is transferred to another fund by an act of the Legislature or by directive of any state department or institution, the commissioner of finance and management shall retain sufficient money within the fund to pay all outstanding liabilities and all outstanding warrants drawn against the fund until the warrants expire one hundred eighty days after their issuance. The commissioner of finance and management shall transfer any balance remaining in the fund after the expiration period to the fund if the original fund was previously transferred or to the general fund if no other fund was designated.

Source: SL 1953, ch 291, § 2; SDC Supp 1960, § 55.2507; SL 1970, ch 31, § 1; SL 1978, ch 39, § 1; SL 1984, ch 30, § 3; SL 1988, ch 47, § 1.



§ 4-9-18 Cancellation of unclaimed warrants held by auditor.

4-9-18. Cancellation of unclaimed warrants held by auditor. The state auditor may cancel all state warrants remaining unclaimed in his office after the expiration of one hundred eighty days from the date of the issue thereof.

Source: SL 1913, ch 360; RC 1919, § 6887; SDC 1939, § 55.2506; SL 1970, ch 31, § 2; SL 1985, ch 33, § 1; SL 1988, ch 47, § 2.



§ 4-9-19 Period allowed for presentation of warrants to treasurer.

4-9-19. Period allowed for presentation of warrants to treasurer. No warrant issued by the state auditor at any time before or after July 1, 1988, may be paid by the state treasurer unless such warrant shall be presented to the state treasurer within one hundred eighty days of the date on which the warrant was issued.

Source: SL 1941, ch 327, § 1; SL 1953, ch 291, § 1; SDC Supp 1960, § 55.2507; SL 1970, ch 31, § 3; SL 1988, ch 47, § 3.



§ 4-9-20 Cancellation of warrants not presented for payment--Record.

4-9-20. Cancellation of warrants not presented for payment--Record. Any warrant that has not been presented for payment at any time within the one hundred eighty-day period from the date on which the warrant was issued by the holder or owner of such warrant shall be canceled by the state auditor and a record kept showing that the original has been canceled.

Source: SL 1941, ch 327, § 3; SL 1953, ch 291, § 2; SDC Supp 1960, § 55.2507; SL 1970, ch 31, § 4; SL 1985, ch 33, § 2; SL 1988, ch 47, § 4.



§ 4-9-21 Replacement of lost and destroyed warrants and checks authorized.

4-9-21. Replacement of lost and destroyed warrants and checks authorized. If any warrant or check issued by the state or any of its political subdivisions is lost or destroyed, so that it cannot be presented for payment the state and its political subdivisions may issue a replacement warrant or check as set forth in §§ 4-9-22 to 4-9-27, inclusive.

Source: SL 1965, ch 243, § 1; SL 1985, ch 33, § 3.



§ 4-9-22 Application and affidavit for replacement of lost or destroyed warrant or check.

4-9-22. Application and affidavit for replacement of lost or destroyed warrant or check. An application and affidavit shall be made to the issuing officer, containing information to identify the original warrant or check with a request that a replacement warrant or check be issued. If the applicant is not the payee of the warrant or check, or a bank, the application shall contain an assignment by the payee to the applicant. The application and affidavit shall be sworn to by the applicant.

Source: SL 1965, ch 243, § 1 (1) to (3); SL 1981, ch 31, § 1; SL 1985, ch 33, § 4; SL 1993, ch 50, § 6; SL 1994, ch 44.



§ 4-9-23 Addition of identifying information to application for replacement warrant or check.

4-9-23. Addition of identifying information to application for replacement warrant or check. The issuing officer shall place on the application provided for by § 4-9-22 sufficient information to show the original warrant or check number, date of issue, payee, and fund.

Source: SL 1965, ch 243, § 1 (4).



§ 4-9-24 Stop order on lost or destroyed warrant or check--Issuance of replacement.

4-9-24. Stop order on lost or destroyed warrant or check--Issuance of replacement. Upon approval of the application by the issuing officer, the issuing officer shall cause a stop-payment order to be filed with the drawee bank and he shall thereafter issue a warrant or check marked "REPLACEMENT OF NO. _ " and deliver the warrant or check to the applicant thereof.

Source: SL 1965, ch 243, § 1 (5); SL 1984, ch 30, § 82; SL 1993, ch 50, § 7.



§ 4-9-25 State and political subdivisions relieved from liability on issuance of replacementwarrant or check.

4-9-25. State and political subdivisions relieved from liability on issuance of replacement warrant or check. If a replacement warrant or check is issued under the provisions of § 4-9-24, the original warrant or check is considered canceled, and the state or its political subdivisions are relieved from any liability for the payment thereof. In no case is either the state or its political subdivisions liable for any damages accruing under the provisions of §§ 4-9-21 to 4-9-27, inclusive.

Source: SL 1965, ch 243, § 1; SL 1985, ch 33, § 5.



§ 4-9-26 Discretion in issuance of duplicate warrant or check.

4-9-26. Discretion in issuance of duplicate warrant or check. The issuing officer shall use his discretion in carrying out the provisions of §§ 4-9-21 to 4-9-25, inclusive, as appears to him to be right and in accordance with justice, honesty, and circumstances.

Source: SL 1965, ch 243, § 1.



§ 4-9-27 Cancellation of replacement warrant or check if not presented in time.

4-9-27. Cancellation of replacement warrant or check if not presented in time. Any replacement warrant or check issued under the provisions of § 4-9-24 remaining unpaid after the expiration of one hundred eighty days from the date of the issue is considered canceled and state warrants are subject to the provisions of §§ 4-9-19 and 4-9-20.

Source: SL 1965, ch 243, § 1; SL 1970, ch 31, § 5; SL 1985, ch 33, § 6; SL 1988, ch 47, § 5.



§ 4-9-28 Payment of warrants not presented in time--Fund or account charged.

4-9-28. Payment of warrants not presented in time--Fund or account charged. Notwithstanding the provisions for cancellation of state warrants as set forth in this chapter the state auditor shall direct the payment of any properly issued warrant to any person entitled to payment thereof within a period of four years from date of issue and may direct the payment for warrants more than four years from the date of issue. Such payments shall be made from the same fund or account from which issuance was originally made.

Source: SL 1970, ch 31, § 6; SL 1985, ch 33, § 7.






Chapter 10 - Accounts and Records

§ 4-10-1 State treasurer's accounts of receipts and disbursements.

4-10-1. State treasurer's accounts of receipts and disbursements. The state treasurer shall keep an accurate account of the receipts and disbursements of the treasury.

Source: SL 1862-3, ch 52, § 4; PolC 1877, ch 8, § 3; CL 1887, § 86; RPolC 1903, § 87; RC 1919, § 5354; SDC 1939, § 55.1403; SL 1984, ch 30, § 73.



§ 4-10-2 Legislative inspection of treasurer's records.

4-10-2. Legislative inspection of treasurer's records. The state treasurer shall as often as required submit his books, accounts, vouchers, and funds in the treasury to the inspection of either branch of the Legislature or to any committee thereof appointed for that purpose.

Source: SL 1862-3, ch 52, § 9; PolC 1877, ch 8, § 9; CL 1887, § 92; RPolC 1903, § 94; RC 1919, § 5361; SDC 1939, § 55.1406.



§ 4-10-3 Accounts kept by state budgetary accounting system.

4-10-3. Accounts kept by state budgetary accounting system. The state budgetary accounting system shall keep an accurate account for revenues received and payments made from the state treasury for the state treasurer and state auditor.

Source: SL 1891, ch 113, § 11; RPolC 1903, § 330; RC 1919, § 6943; SDC 1939, § 55.2315; SL 1984, ch 30, § 74.



§ 4-10-4 Monthly reconciliation of accounting system balances with bank account records.

4-10-4. Monthly reconciliation of accounting system balances with bank account records. At the beginning of each month, the Bureau of Finance and Management shall reconcile the state accounting system balances with the state treasurer's state bank account records. The state treasurer will receive a copy of the reconciliation as soon as it is completed.

Source: SL 1891, ch 113, § 12; RPolC 1903, § 331; RC 1919, § 6944; SDC 1939, § 55.2316; SL 1980, ch 10, § 4; SL 1984, ch 30, § 75.



§ 4-10-5 Reconciliation of auditor's and treasurer's accounts--Adjustments and transfers.

4-10-5. Reconciliation of auditor's and treasurer's accounts--Adjustments and transfers. The state auditor is hereby authorized and required to make a complete reconciliation of all outstanding warrants of his office and records of same with the balance, funds, books, and records of the state treasurer's office, and to continue such reconciliation when completed as an office practice. And in making such reconciliation, the state auditor shall have authority to make proper adjustments, transfer balances to the proper fund or to a trust fund and to do any and all acts necessary to effectuate a proper reconciliation of said offices, and records thereof.

Source: SL 1941, ch 317, § 1; SDC Supp 1960, § 55.1311.



§ 4-10-6 Budgetary accounting reports to state auditor--Review of system--Recommendationsfor change.

4-10-6. Budgetary accounting reports to state auditor--Review of system--Recommendations for change. The state auditor shall be provided in a timely manner, with a copy of all budgetary accounting reports from the Bureau of Finance and Management that he considers necessary to carry out the financial functions of his office. The state auditor shall review the budgetary accounting system and may make recommendations for changes in the system to the Governor.

Source: SL 1862-3, ch 53, § 8; PolC 1877, ch 7, § 6; CL 1887, § 73; RPolC 1903, § 75; SL 1917, ch 347; RC 1919, § 5344; SDC 1939, § 55.1307; SL 1963, ch 304; SL 1967, ch 251; SL 1984, ch 30, § 76.



§ 4-10-7 Receipts, warrants, and documents kept by auditor.

4-10-7. Receipts, warrants, and documents kept by auditor. The state auditor shall also keep records of all such public accounts and other documents as have been or may be by law made returnable to his office, and other vouchers relative to the business of his office.

Source: SL 1862-3, ch 53, § 8; PolC 1877, ch 7, § 6; CL 1887, § 73; RPolC 1903, § 75; SL 1917, ch 347; RC 1919, § 5344; SDC 1939, § 55.1307; SL 1963, ch 304; SL 1967, ch 251; SL 1993, ch 50, § 8.



§ 4-10-8 Photography and reproduction of auditor's files--Destruction of documentsreproduced--Destruction of old warrants without reproduction--Official records.

4-10-8. Photography and reproduction of auditor's files--Destruction of documents reproduced--Destruction of old warrants without reproduction--Official records. Warrants which have been microfilmed may be destroyed by the state auditor in his discretion without further approval or authorization from the records destruction board as soon as the microfilm copy has been verified to be an accurate and complete copy of the original, clearly legible with viewing instruments and capable of being enlarged to produce either a positive or negative copy of the approximate size of the original. He may also destroy all microfilm copies that are at least fifteen years old which have been audited by the auditor-general without further approval or authorization from the records destruction board. Certified copies of such microfilmed records are official records of the state auditor for all purposes, and may be used as evidence in all courts and administrative agencies. Vouchers, and supporting receipts which have been audited by the auditor-general may be destroyed by the state auditor after four years in his discretion without further approval or authorization from the records destruction board. Nothing in this section affects the provisions of §§ 4-9-19 and 4-9-20.

Source: SDC 1939, § 55.1307 as added by SL 1963, ch 304; SL 1967, ch 251; SL 1975, ch 46; SL 1986, ch 48.



§ 4-10-9 Legislative inspection of auditor's records.

4-10-9. Legislative inspection of auditor's records. Whenever required the state auditor shall submit his books, accounts, and vouchers to the inspection of the Legislature or any committee thereof appointed for that purpose.

Source: SL 1862-3, ch 53, § 11; PolC 1877, ch 7, § 9; CL 1887, § 76; RPolC 1903, § 80; RC 1919, § 5348; SDC 1939, § 55.1308.



§ 4-10-10 State fiscal year.

4-10-10. State fiscal year. The fiscal year for the state shall commence on the first day of July and end on the thirtieth day of June in each year.

Source: SL 1891, ch 70, § 1; RPolC 1903, § 309; RC 1919, § 6958; SDC 1939, § 55.2010; SL 1971, ch 24.



§ 4-10-11 Failure by public officer to publish financial statement--Petty offense--Salaryforfeiture--Removal from office.

4-10-11. Failure by public officer to publish financial statement--Petty offense--Salary forfeiture--Removal from office. All public officers of the state, counties, townships, municipalities, and school districts who are required by law to publish legal notices of financial statements and who shall intentionally fail or refuse to make such publications, commits a petty offense and also shall be guilty of nonfeasance of office and subject to forfeiture of salary for the month in which such failure occurs, whichever penalty is greater. Such officers shall be subject to removal from office upon continuance of such neglect of duty.

Suits to enjoin or recover payment of salary and for removal from office under this section shall be instituted in the proper circuit court by the state's attorney of the county in which the offending officer resides.

Source: SL 1951, ch 251, §§ 1, 2; SDC Supp 1960, § 48.0709; SL 1980, ch 24, § 63.



§ 4-10-12 Repealed.

4-10-12. Repealed by SL 1976, ch 158, § 39-6.






Chapter 11 - Post-audit of Accounts

§ 4-11-1 Repealed.

4-11-1. Repealed by SL 1985, ch 34, § 1.



§ 4-11-2 Annual audit of state accounts--Scope.

4-11-2. Annual audit of state accounts--Scope. The Department of Legislative Audit shall perform an annual financial and compliance audit of the State of South Dakota in accordance with generally accepted government auditing standards. The scope of the audit shall include all state officers, departments, agencies, boards, commissions, penal, charitable, and educational institutions, and all regulatory boards and commissions receiving funds by appropriation or that expend funds pursuant to state law. In addition, the Department of Legislative Audit may perform financial and compliance audits of individual state officers, departments, agencies, boards, commissions, penal, charitable, and educational institutions, and all regulatory boards and commissions receiving funds by appropriation or that expend funds pursuant to state law, if deemed necessary and in the public interest by the auditor-general.

Source: SL 1943, ch 258, § 6; SL 1953, ch 293; SDC Supp 1960, § 55.2906 (1); SL 1966, ch 165, § 4; SL 1968, ch 205, § 2; SL 1985, ch 34, § 2; SL 1992, ch 39; SL 2003, ch 30, § 1.



§ 4-11-2.1 Charitable or nonprofit corporations to comply with certain audit requirements.

4-11-2.1. Charitable or nonprofit corporations to comply with certain audit requirements. Any charitable or nonprofit corporation receiving federal funds through the state or its political subdivisions, that is required to be audited in accordance with the Federal Single Audit Act Amendments of 1996 Public Law 104-156 (31 U.S.C. sections 7501 to 7507) as amended to January 1, 2003, shall comply with the provisions of § 4-11-7, except for the restrictions on payment for the audit, when hiring a public accountant to perform the audit. The auditor-general may examine all financial records, related to funds provided by the state or its political subdivisions, of any charitable or nonprofit corporation if deemed necessary and in the public interest by the auditor-general.

Source: SDC Supp 1960, § 55.2906 (1) as added by SL 1968, ch 205, § 2; SL 2003, ch 31, § 1.



§ 4-11-3 Special audit of state accounts on Governor's order--Report of audit.

4-11-3. Special audit of state accounts on Governor's order--Report of audit. A special audit, investigation, or examination of any of such matters specified in § 4-11-2 or of any additional matter relating to state affairs directly or indirectly shall also be made at any time upon written order of the Governor and a report shall likewise be made of such special audit, investigation, or examination and filed with the Governor and secretary of state and be subject to public inspection in the Office of Secretary of State.

Source: SL 1943, ch 258, § 6; SL 1953, ch 293; SDC Supp 1960, § 55.2906 (2).



§ 4-11-4 Audit of municipal and county records--Frequency of examination--Federalguidelines--Annual report in lieu of audit.

4-11-4. Audit of municipal and county records--Frequency of examination--Federal guidelines--Annual report in lieu of audit. The auditor-general shall cause audits as follows:

(1) Financial and compliance audits in accordance with generally accepted government auditing standards of each municipality and county in the state, shall be made at least once every two years;

(2) Municipalities with less than six hundred thousand dollars in annual revenue that are required to have an audit pursuant to federal regulations shall be audited in accordance with federal guidelines;

(3) Municipalities with less than six hundred thousand dollars in annual revenue that are not required to have an audit pursuant to federal regulations may submit an annual report in lieu of a formal audit. Municipalities may subtract the annual revenue received from any municipal enterprise or utility system except utility systems defined in § 9-40-1 from total annual revenue, if the municipal enterprise or utility is audited separately. This report shall be submitted to the auditor-general on forms prescribed by the Department of Legislative Audit.

The auditor-general may audit the books and records of any office or officer of any political subdivision if it is requested by the governing body or auditor-general finds that special reasons exist.

Source: SL 1943, ch 258, § 6; SL 1953, ch 293; SL 1955, ch 249; SDC Supp 1960, § 55.2906 (4); SL 1966, ch 165, § 6; SL 1973, ch 36, § 1; SL 1976, ch 53, § 1; SL 1977, ch 73, § 1; SL 1982, ch 47; SL 1982, ch 48; SL 1985, ch 34, § 3; SL 1989, ch 46; SL 1991, ch 42, § 1; SL 1995, ch 28, § 3; SL 1996, ch 35.



§ 4-11-4.1 Internal control review for certain municipalities.

4-11-4.1. Internal control review for certain municipalities. The auditor general shall cause an internal control review to be performed in municipalities with less than six hundred thousand dollars in revenue at least once every five years if:

(1) They are not required to have an entity-wide audit under § 4-11-4;

(2) They have revenues of one hundred thousand dollars or more in any one year; and

(3) They have not had an internal control review in the last five years.

The auditor general may cause an internal control review of any municipality with less than six hundred thousand dollars in revenue if it is requested by the governing body or he finds that special reason exists.

The auditor general shall develop the minimum procedures and reporting requirements for an internal control review. The governing body may require additional work to be performed as part of the internal control review contract.

The requirements for filing, publication and billing for services for an internal control review report shall be the same as that required for audits pursuant to chapter 4-11.

Source: SL 1991, ch 43, § 1.



§ 4-11-5 Special audit of local accounts on request by governing body or taxpayers--Cost ofexamination.

4-11-5. Special audit of local accounts on request by governing body or taxpayers--Cost of examination. The auditor-general is also authorized to make examinations of the books and accounts of the offices of all municipalities, townships, and school districts when called upon by the governing board of any such taxing district, or upon request by petition when signed by twenty percent of the resident taxpayers of such taxing district, as shown by the assessment roll of the preceding year, and payment of the cost of same shall be made by such subdivision upon bill rendered.

Source: SL 1943, ch 258, § 6; SL 1953, ch 293; SDC Supp 1960, § 55.2906 (5); SL 1966, ch 165, § 7.



§ 4-11-6 Accounting manual for counties, municipalities, school districts, and their agencies.

4-11-6. Accounting manual for counties, municipalities, school districts, and their agencies. The Department of Legislative Audit shall prepare and distribute an accounting manual for counties, municipalities, school districts, and their agencies and update such manual periodically.

Source: SL 1943, ch 258, § 6; SL 1953, ch 293; SDC Supp 1960, § 55.2906 (6); SL 1970, ch 33; SL 1971, ch 25; SL 1991, ch 44; SL 2011, ch 28, § 1.



§ 4-11-7 Audit by private accountant--Acceptance in lieu of required audit.

4-11-7. Audit by private accountant--Acceptance in lieu of required audit. Nothing contained in this chapter prevents a public corporation from employing a private accountant to examine and audit the books and accounts thereof or of any of its officers if the governing body or authorized official believes that the public interest requires it, and if such employment is first approved by the auditor-general. No private audit may be paid for before a copy thereof is filed with and approved by the auditor-general. The entity receiving audit services may approve progress payments proportionate to the audit work completed so long as ten percent of the amount billed is withheld pending approval by the auditor-general of the final report. The auditor-general may accept such audit in lieu of an examination otherwise required to be made by the auditor-general.

Source: SL 1943, ch 258, § 7; SDC Supp 1960, § 55.2907; SL 1966, ch 165, § 8; SL 1981, ch 32, § 1; SL 2011, ch 2, § 111.



§ 4-11-7.1 School district audit by private auditing firm.

4-11-7.1. School district audit by private auditing firm. A school district shall have financial and compliance audits performed at least every two years. The audits shall be performed in accordance with generally accepted government auditing standards. The audits may be done by the Department of Legislative Audit or by a private auditing firm authorized by law to audit the financial records of school districts.

Source: SL 1995, ch 28, § 1.



§ 4-11-7.2 Publication of school district audit results.

4-11-7.2. Publication of school district audit results. Not less than ten days after the date of filing the audit reports, the Department of Legislative Audit or the private auditing firm, whichever performed the audit, shall publish for two issues in each of the official papers of the school district a brief statement of the fact that the audit was made, where the audit may be found on file for public inspection, and a brief recital of the substantial items of error, irregularity, or loss which were discovered, but with enough detail so that the public is informed of the important findings of the audit. The expense of the publication shall be paid at the legal rate by the school district.

Source: SL 1995, ch 28, § 2.



§ 4-11-8 Period of transactions covered by audit--Exceptions.

4-11-8. Period of transactions covered by audit--Exceptions. No examination or audit of the books and accounts of a public corporation shall extend back more than six years from the date such examination is commenced, unless by request of the governing body thereof or upon petition of not less than ten percent of the taxpayers thereof as shown by the last assessment roll, or in case of the state upon order of the Governor.

Source: SL 1943, ch 258, § 5; SDC Supp 1960, § 55.2905.



§ 4-11-9 Reports of audits--Place of filing.

4-11-9. Reports of audits--Place of filing. The auditor-general shall make detailed reports of the result of any audits or investigations made by the Department of Legislative Audit within sixty days after such audits or investigations have been completed. The auditor-general shall file reports of state agencies with the Governor and the respective state agency. The auditor-general shall file reports of political subdivisions with the respective governing board and finance director.

Source: SL 1943, ch 258, § 8; SDC Supp 1960, § 55.2908; SL 1965, ch 244; SL 1966, ch 165, § 9; SL 1974, ch 55, § 7; SL 1995, ch 29.



§ 4-11-10 Contents of audit reports.

4-11-10. Contents of audit reports. The reports made under § 4-11-9 shall contain financial statements presented in accordance with generally accepted accounting principles or other accepted methods of reporting of such subdivision, department, commission, agency, or institution, and such other general information as may be deemed necessary by the auditor or required by such subdivision, department, commission, agency, or institution.

Source: SL 1943, ch 258, § 8; SDC Supp 1960, § 55.2908; SL 1965, ch 244; SL 1966, ch 165, § 9; SL 1985, ch 34, § 4.



§ 4-11-11 Filing of audit reports--Open to public inspection.

4-11-11. Filing of audit reports--Open to public inspection. The auditor-general shall at all times keep on file in his office the original copy and such additional copies as may be deemed necessary of any report of investigations, audits, or examinations made by his department or any private audit under the provisions of this chapter. All of the reports shall at all times be open to public inspection ten days after date of filing in any of the public offices.

Source: SL 1943, ch 258, § 8; SDC Supp 1960, § 55.2908; SL 1965, ch 244; SL 1966, ch 165, § 9; SL 1985, ch 34, § 5.



§ 4-11-12 Publication of notice of county, municipal and school district audit reports--Contentsand expense of notice.

4-11-12. Publication of notice of county, municipal and school district audit reports--Contents and expense of notice. Not less than ten days after the date of filing the reports on audit in any public office the auditor-general shall cause to be published for two issues in each of the official papers of any municipality, school district or county, the audit of which has been completed, a brief statement of the fact that he has made the audit and where the same may be found on file for public inspection and also a brief recital of the substantial items of error, irregularity, or loss which he has discovered but with sufficient detail so that the public may be informed of the important findings of the audit. Expense of such publication is to be paid at legal rate by the said municipality, school district, or county.

Source: SL 1943, ch 258, § 8; SDC Supp 1960, § 55.2908; SL 1965, ch 244; SL 1966, ch 165, § 9; SL 1971, ch 26; SL 1992, ch 60, § 2.



§ 4-11-13 Copies of audit reports received in evidence.

4-11-13. Copies of audit reports received in evidence. A copy of any record or report in the office of the Department of Legislative Audit, certified to by the auditor-general under his seal and attested by the secretary of state with the great seal of the state affixed thereto, shall be received in evidence in all courts of this state with the same effect as the original thereof and without further authentication.

Source: SL 1943, ch 258, § 8; SDC Supp 1960, § 55.2908; SL 1965, ch 244; SL 1966, ch 165, § 9.



§ 4-11-14 Civil action to recover misappropriated funds disclosed by audit report.

4-11-14. Civil action to recover misappropriated funds disclosed by audit report. If any report provided herein discloses malfeasance, misfeasance, or neglect of duty on the part of an employee or officer, upon receipt of a copy of such report it shall be the duty of the proper legal officer, and he is authorized and required to institute in the proper court, within sixty days from the receipt thereof, a civil action on behalf of the state or taxing district to which the right of action has accrued and promptly prosecute the same to final determination to recover any fees or public funds misappropriated, or to otherwise determine the rights of the parties in the premises. If the political subdivision has no legal officer assigned to it, it shall employ one at its expense, to act under the supervision of the attorney general.

Source: SL 1943, ch 258, § 9; SDC Supp 1960, § 55.2909.



§ 4-11-15 Notice to attorney general of civil actions--Compromise of actions.

4-11-15. Notice to attorney general of civil actions--Compromise of actions. The attorney general shall be notified at the beginning of any action, and kept fully advised of the progress thereof, and it shall not be lawful for any board of county commissioners or board of other taxing district to make a settlement or compromise of any claim exceeding the sum of three hundred dollars, or of any civil action or controversy arising out of such malfeasance, misfeasance or neglect of duty so reported, nor for any court to enter any compromise or settlement of such civil action, without giving notice thereof to the attorney general and allowing him to be heard in the matter.

Source: SL 1943, ch 258, § 9; SDC Supp 1960, § 55.2909.



§ 4-11-16 Attorney general to oversee or institute civil actions--Criminal prosecutions notaffected.

4-11-16. Attorney general to oversee or institute civil actions--Criminal prosecutions not affected. It shall be the duty of the Governor and of the attorney general to see that the provisions of §§ 4-11-14 and 4-11-15 are faithfully complied with and upon refusal or neglect of the proper legal officer to institute a civil action as herein provided, the attorney general shall have the power to institute and prosecute such action to final determination at the expense of the subdivision or agency involved. Nothing contained in §§ 4-11-14 to 4-11-16, inclusive, shall in any manner bar or prejudice any criminal actions or prosecutions which may be applicable.

Source: SL 1943, ch 258, § 9; SDC Supp 1960, § 55.2909.



§ 4-11-17 Attorney general to assist and supervise prosecutions.

4-11-17. Attorney general to assist and supervise prosecutions. It shall be the duty of the attorney general, when called upon by the auditor-general, to aid in any investigation or matter needing legal advice or inquiry, and to supervise the prosecution of all offenders under the laws relating thereto.

Source: SL 1887, ch 124, § 10; CL 1887, § 126; RPolC 1903, § 103; RC 1919, § 5368; SDC 1939, § 55.1504.



§ 4-11-18 Costs of audits charged to state agencies and local bodies--Computation--Witnessfees and expenses--Collection of claims.

4-11-18. Costs of audits charged to state agencies and local bodies--Computation--Witness fees and expenses--Collection of claims. For each audit made of any agency of state government, except those agencies or that portion of an agency that is financed with state general fund appropriations, the audited agency shall pay for audit services computed by dividing the estimated total expenses of the department of legislative audit relating to state government audits for the current fiscal year by the estimated number of audit hours to be spent performing state government audits during the same year and the result multiplied by the number of hours spent on the particular audit. For audits of state agencies if more than one fund is involved, the auditor-general shall determine the method of allocating audit costs. For each audit made of any county, municipality, school district, special district, or other local government agency, the audited agency shall pay for audit services computed by dividing the estimated total expenses of the Department of Legislative Audit relating to local government audits for the current fiscal year by the estimated number of audit and travel hours to be spent performing local government audits during the same year and the result multiplied by the number of hours spent on the particular audit. In all cases where the auditor-general, assistant, or employee is subpoenaed as a witness for a county or other public corporation in the prosecution of its officers reported on by the department, the county, or such other public corporation shall pay all witness fees and all expenses of serving subpoenas and attachment for witness and all expenses for procuring testimony, including the necessary expenses of such witness. All claims for services and expense of the auditor-general or assistants against such county or other public corporation shall be prepared in favor of the state treasurer in payment thereof at the first regular or special meeting of the governing board after the audit is completed. Upon the neglect or refusal of the governing board to issue a warrant in payment of the claim as herein provided, interest at the Category A rate of interest as established in § 54-3-16 shall be added for the time the same remains unpaid after the date of such meeting.

Source: SL 1943, ch 258, § 11; SDC Supp 1960, § 55.2911; SL 1963, ch 312; SL 1966, ch 165, § 11; SL 1968, ch 205, § 3; SL 1969, ch 213; SL 1972, ch 27, § 1; SL 1976, ch 54, § 1; SL 1978, ch 40; SL 1983, ch 28, § 3; SL 1984, ch 319, § 4; SL 1991, ch 45.



§ 4-11-19 Deposit and crediting of reimbursed amounts.

4-11-19. Deposit and crediting of reimbursed amounts. All funds coming into the hands of the auditor-general or state treasurer for him shall be deposited with the state treasurer and placed in the state general fund.

Source: SL 1943, ch 258, § 12; SL 1955, ch 250; SDC Supp 1960, § 55.2912; SL 1966, ch 165, § 12; SL 1972, ch 27, § 2.



§ 4-11-20 Audit of vouchers, claims, and accounts of Department of Legislative Audit.

4-11-20. Audit of vouchers, claims, and accounts of Department of Legislative Audit. All salary and expense vouchers of the Department of Legislative Audit shall be audited and passed upon by the state auditor, who shall have the same power respecting such vouchers and claims as is herein conferred upon the auditor-general as to all other state departments, agencies, commissions, and institutions. The state auditor is authorized to make an examination and audit of the Department of Legislative Audit accounts whenever he deems it necessary.

Source: SL 1943, ch 258, § 13; SDC Supp 1960, § 55.2913.



§ 4-11-21 Confidential identity of person supplying information to department.

4-11-21. Confidential identity of person supplying information to department. The identity of a person supplying information to the Department of Legislative Audit in conjunction with the performance of any audit authorized by this chapter may be kept confidential if requested by that person and such confidentiality is determined by the auditor general to be appropriate under the circumstances. After a determination of confidentiality has been made, the identity of the person supplying the information may not be disclosed except pursuant to written consent of that person or by court order. No person may use a subpoena, discovery, or other applicable statute to obtain the identity of the person. This section does not apply to requests from the attorney general or law enforcement officers of any municipality, county, state, or federal agency or department for such information.

Source: SL 1994, ch 45.






Chapter 12 - State Bonds [Repealed]

CHAPTER 4-12

STATE BONDS [REPEALED]

[Repealed by SL 1985, ch 33, §§ 39 to 56]






Title 5 - PUBLIC PROPERTY, PURCHASES AND CONTRACTS

Chapter 01 - Department of School and Public Lands

§ 5-1-1 Repealed.

5-1-1. Repealed by SL 1976, ch 20, § 14.



§ 5-1-1.1 to 5-1-1.3. Repealed.

5-1-1.1 to 5-1-1.3. Repealed by SL 1991, ch 46, §§ 1 to 3.



§ 5-1-2 Definition of terms.

5-1-2. Definition of terms. Terms used in chapters 5-1 to 5-10, inclusive, unless the context otherwise plainly requires, mean:

(1) "Commissioner," the commissioner of school and public lands.

(2) "Geothermal resources," the use of the natural heat of the earth or the energy, in whatever form, below the surface of the earth for commercial or industrial heating or electrical generating purposes.
Source: SL 1911, ch 224, § 87; RC 1919, § 5728; SDC 1939, §§ 15.0101, 15.0201; SL 1976, ch 20, § 14; SL 1980, ch 40, § 11.



§ 5-1-3 Appointment of deputy commissioner--Oath of office--Powers.

5-1-3. Appointment of deputy commissioner--Oath of office--Powers. The commissioner of school and public lands is authorized to appoint a deputy, for whose acts he shall be responsible. The appointment shall be in writing and revocable at the pleasure of the commissioner. Before entering upon the duties of his office, the deputy shall take and subscribe the constitutional official oath, such appointment and oath to be filed in the Office of the Secretary of State. In case of the absence or disability of the commissioner the deputy shall possess the powers and perform the duties of the commissioner.

Source: SL 1911, ch 224, § 3; RC 1919, § 5630; SDC 1939, § 15.0102.



§ 5-1-4 Organization of commissioner's office--Employment of personnel.

5-1-4. Organization of commissioner's office--Employment of personnel. The commissioner of school and public lands may divide the work of his office into such departments and employ such clerks and assistants as may be necessary to properly conduct the work of his office, for each of whose acts he shall be responsible.

Source: SL 1911, ch 224, § 4; RC 1919, § 5631; SDC 1939, § 15.0102.



§ 5-1-5 Superseded.

5-1-5. Superseded by § 3-8-2.1.



§ 5-1-6 Travel and expenses of departmental personnel.

5-1-6. Travel and expenses of departmental personnel. The commissioner of school and public lands, the deputy commissioner, and all other clerks and other employees shall be allowed traveling and other expenses in accordance with chapter 3-9 necessary to the discharge of their respective duties in connection with the Department of School and Public Lands.

Source: SL 1911, ch 224, § 82; RC 1919, § 5712; SDC 1939, § 15.0103; SL 1976, ch 20, § 1; SL 1980, ch 23, § 18.



§ 5-1-7 General powers of commissioner--Plats and records--Sales and leases--Contracts andpatents--Seal of office.

5-1-7. General powers of commissioner--Plats and records--Sales and leases--Contracts and patents--Seal of office. The commissioner of school and public lands shall have the direction, management, and control of all lands heretofore granted or which may hereafter be granted to this state by the United States, or otherwise acquired, and of all the plats and records pertaining to the title thereto and the disposition thereof. He shall conduct all sales and have general supervision of all leasing of school and public lands. He shall issue all contracts and patents, and may approve or disapprove any lease submitted to him by the county auditors of the several counties. He shall keep on file all contracts and leases, and shall keep a complete record of all patents to school and public lands, and of all bonds and mortgages for moneys obtained from the permanent funds of school or endowment lands. He shall keep a seal for the use of his office to be known and designated as "the seal of the commissioner of school and public lands."

Source: SL 1911, ch 224, § 1; RC 1919, § 5628; SDC 1939, § 15.0101.



§ 5-1-7.1 Repealed.

5-1-7.1. Repealed by SL 1976, ch 20, § 14.



§ 5-1-7.2 Additional types of subsidiary leases--Commercial, forestry or military purposes--Rules.

5-1-7.2. Additional types of subsidiary leases--Commercial, forestry or military purposes--Rules. In addition to agricultural and grazing leases pursuant to chapter 5-5 and mineral leases pursuant to chapter 5-7, the commissioner of school and public lands may, from time to time, as circumstances warrant, provide, by rules promulgated pursuant to chapter 1-26, for the establishment of additional types of subsidiary leases on school and public lands. Such leases may be for commercial or forestry purposes and shall be both economical and consistent with the stewardship of the schools and public lands. In addition, leases may be established to authorize the use of such lands for military purposes by state or federal military units. Rules promulgated pursuant to this section may provide for all necessary considerations including the creation, marketing, administration, and termination of such leases.

Source: SL 1992, ch 41; SL 2002, ch 29, § 1.



§ 5-1-8 Land records and conveyances transferred to commissioner--Indexing and filing.

5-1-8. Land records and conveyances transferred to commissioner--Indexing and filing. All boards, commissions, or other agencies of the State of South Dakota having the control of and administering lands in which the title is in the State of South Dakota, or any officer of the state having the custody of any such records shall transfer to the commissioner of school and public lands all records pertaining to the same including deeds, patents, and other conveyances together with all easements or grants of any kind affecting such land. The commissioner of school and public lands shall index such lands in the platbooks of the Department of School and Public Lands according to the legal description thereof and index and file all title papers or easements heretofore or hereafter granted.

Source: SL 1951, ch 86, §§ 1, 2; SDC Supp 1960, § 55.0207.



§ 5-1-9 Records of subdivisions granted to state--Organization and contents.

5-1-9. Records of subdivisions granted to state--Organization and contents. The commissioner of school and public lands shall cause to be prepared and kept in his office a record of each subdivision of lands granted to the state for all purposes. For the lands embraced within each grant for a distinct and specific purpose, separate books of record shall be provided. Such books shall contain a description of each subdivision, and in columns opposite such description there shall be recorded, as may be required, the appraised value of the tract, date of lease, name of lessee, term of lease, and amount of annual rental, date of sale, name of purchaser, price, amount paid in cash, amount unpaid and when due, amount of annual interest, date of patent, name of patentee, and such other information as may be necessary to make a full and complete abstract of the condition of such tract.

Source: SL 1911, ch 224, § 2; RC 1919, § 5629; SDC 1939, § 15.0104.



§ 5-1-10 Public survey records maintained--Access of United States to records.

5-1-10. Public survey records maintained--Access of United States to records. The state archivist shall receive and safely keep in his office as public records of this state all field notes, maps, plats of surveys, mineral survey notes, homestead survey notes, records, or other papers relating to the public survey of this state, whenever the same shall be turned over to the state in pursuance of law. The United States shall at all times have free access thereto for the purpose of taking abstracts therefrom and making copies thereof.

Source: SL 1923, ch 260, § 1; SDC 1939, § 15.0104; SL 1985, ch 35, § 1.



§ 5-1-11 Fees chargeable for copies and examinations of survey records--Disposition.

5-1-11. Fees chargeable for copies and examinations of survey records--Disposition. The state archivist as custodian of the surveyor general's records and the commissioner of school and public lands may charge and receive the following fees:

(1) For copying field notes, fifty cents per page of legal size;

(2) For copying plats, three dollars;

(3) For copies of courses and distances on township map, printed form of thirty-six sections, three dollars;

(4) For examining field notes, maps, or other records, four dollars per hour;

(5) The minimum charge in all the above cases shall be four dollars;

(6) For certificate with seal, two dollars;

(7) For copies of leases, patents, or other instruments on file or of record, including certificate and seal, three dollars.

All fees collected pursuant to this section shall be deposited in the state general fund.

Source: SL 1925, ch 269, § 1; SDC 1939, § 15.0105; SL 1955, ch 34; SL 1981, ch 33; SL 1984, ch 34, § 1; SL 1985, ch 35, § 2.



§ 5-1-12 , 5-1-13. Repealed.

5-1-12, 5-1-13. Repealed by SL 1984, ch 34, §§ 2, 3.



§ 5-1-14 Annual report to Governor--Contents.

5-1-14. Annual report to Governor--Contents. The commissioner of school and public lands shall make a report to the Governor, showing the transactions of his office, the condition of the school and public lands, and the funds arising from the sale and leasing thereof, covering the year ended on the thirtieth day of the preceding June.

Source: SL 1911, ch 224, § 86; SL 1913, ch 291, § 12; RC 1919, § 5632; SDC 1939, § 15.0106; SL 1980, ch 23, § 13.



§ 5-1-15 Permit required for paleontological excavation.

5-1-15. Permit required for paleontological excavation. Before any person may survey or excavate for paleontological resources on any lands under the jurisdiction of the commissioner of school and public lands, the person shall obtain a permit from the commissioner.

Source: SL 1996, ch 36, § 1.



§ 5-1-16 Promulgation of rules governing issue of paleontological excavation.

5-1-16. Promulgation of rules governing issue of paleontological excavation. The commissioner of school and public lands shall promulgate rules pursuant to chapter 1-26 governing the issuance of permits required in § 5-1-15. The rules shall include:

(1) Minimum permittee qualifications;

(2) Duration of permit;

(3) For excavation permits, coordination with the lessee for entry to the property for the purposes of the permit;

(4) For excavation permits, research designs that provide for the recovery of the maximum amount of scientific, paleontological, and educational information, in addition to the physical recovery of specimens and the reporting of paleontological information meeting current standards of scientific rigor;

(5) The need, if any, to submit data obtained in the course of field investigations to the commissioner;

(6) Proof of consultation with a qualified paleontologist regarding curation of collections;

(7) Fees not to exceed twenty-five dollars for an exploration permit and two hundred fifty dollars for an excavation permit; and

(8) Permit application forms.
Source: SL 1996, ch 36, § 2.



§ 5-1-17 Permission required for removal of paleontological specimen.

5-1-17. Permission required for removal of paleontological specimen. No person may remove from the state, any specimen from lands under the jurisdiction of the commissioner of school and public lands, without permission from the commissioner, after consultation with the lessee and any other agencies managing other interests in the land.

Source: SL 1996, ch 36, § 3.



§ 5-1-18 Paleontological collections as property of state.

5-1-18. Paleontological collections as property of state. Any scientifically significant paleontological collections recovered from lands under the jurisdiction of the commissioner of school and public lands are the property of the state. The repository or curation facility for collections from such lands shall be designated by the commissioner in consultation with a qualified paleontologist.

Source: SL 1996, ch 36, § 4.



§ 5-1-19 Revocation or suspension of paleontological excavation license--Violation asmisdemeanor.

5-1-19. Revocation or suspension of paleontological excavation license--Violation as misdemeanor. The commissioner of school and public lands may revoke or suspend a permit if the permittee fails to conduct a survey or excavation pursuant to law, the rules promulgated by the commissioner, or permit provisions. Any person violating §§ 5-1-15 to 5-1-20, inclusive, or the rules promulgated by the commissioner is guilty of a Class 1 misdemeanor, and in addition, shall forfeit to the state any interest in all paleontological resources discovered by or through the person's efforts.

Source: SL 1996, ch 36, § 5.



§ 5-1-20 Discovery of paleontological resources to be reported to commissioner.

5-1-20. Discovery of paleontological resources to be reported to commissioner. Any person who discovers any scientifically significant paleontological resources on lands under the jurisdiction of the commissioner of school and public lands shall promptly report the discovery to the commissioner. Nothing in this section may be construed to authorize any person to survey or excavate for paleontological resources other than as provided in §§ 5-1-15 to 5-1-20, inclusive.

Source: SL 1996, ch 36, § 6.






Chapter 02 - State-owned Lands in General

§ 5-2-1 Acquisition of options for additional lands for institutions.

5-2-1. Acquisition of options for additional lands for institutions. If, in the judgment of the State Board of Regents or of a department head, it is deemed essential to the welfare of any state institution under their control to acquire additional lands for any such institution, the board or department head may, upon the written approval of the Governor, buy an optional right to purchase any such tract or tracts of lands. Every such option shall cover a period expiring not less than thirty days after adjournment of the next regular session of the Legislature.

Source: SL 1919, ch 28, § 1; SDC 1939, § 55.0202; SL 1989, ch 20, § 51.



§ 5-2-2 Repealed.

5-2-2. Repealed by SL 1984, ch 34, § 4.



§ 5-2-2.1 Sale of realty by Board of Regents--Deposit, crediting, and investment of proceeds.

5-2-2.1. Sale of realty by Board of Regents--Deposit, crediting, and investment of proceeds. The Board of Regents may sell extraneous real property subject to the provisions of the Constitution and approval of the Legislature.

The proceeds from a sale of such land under the Board of Regents shall be deposited with the state treasurer and credited to a fund specifically designated as the real property acquisition and capital improvement fund for each institution under the Board of Regents involved in such transaction. The proceeds shall be invested by the State Investment Council in accordance with chapter 4-5. Expenditures from the fund shall be approved by the Legislature.

Source: SL 1976, ch 7, § 1; SL 1982, ch 256, § 3; SL 1989, ch 20, § 52; SL 1989, ch 49, § 1; SL 1990, ch 30, § 18; SL 2011, ch 29, § 6; SL 2011, ch 30, § 5.



§ 5-2-2.2 Minimum cash price--Method of sale--Time, notice, and conduct of auction--Conveyance.

5-2-2.2. Minimum cash price--Method of sale--Time, notice, and conduct of auction--Conveyance. The sale of real property pursuant to § 5-2-2.1 shall be made at not less than the full appraised value established by the commissioner of school and public lands, for cash at public auction or under the terms of an installment sale as provided pursuant to § 5-9-10. The public auction shall be held not less than five days after the last of at least two publications of notice of the sale were published in at least three daily newspapers of the state, which publications of notice shall disclose all details relative to the sale. All such sales shall be conducted by the commissioner of school and public lands. Conveyance shall be made in the name of the State of South Dakota acting through the board or department involved in the transaction and executed in the manner provided by § 5-2-11.

Source: SL 1976, ch 7, § 3; SL 1985, ch 36, § 1; SL 1989, ch 20, § 53.



§ 5-2-2.3 Use of proceeds and interest from sale.

5-2-2.3. Use of proceeds and interest from sale . The proceeds and accumulated interest from sale of land under the Board of Regents pursuant to § 5-2-2.1 shall be used by the Board of Regents for acquisition of real and personal property or capital improvements subject to the approval of the Legislature. For purposes of this section, the definition of capital improvement contained in § 5-14-1 applies.

Source: SL 1976, ch 7, § 2; SL 1989, ch 20, § 54; SL 1989, ch 49, § 2; SL 1990, ch 30, § 19; SL 2011, ch 29, § 7; SL 2011, ch 30, § 6.



§ 5-2-2.4 Lease of land by executive branch--Period of lease--Renewal--Amount.

5-2-2.4. Lease of land by executive branch--Period of lease--Renewal--Amount. The executive branch may lease land for a period not to exceed five years, subject to one renewal for an additional period not to exceed five years upon approval of the board or department involved in the lease. The lease shall be made for an amount established by appraisal by the commissioner of school and public lands.

Source: SL 1976, ch 7, § 4; SL 1989, ch 20, § 55.



§ 5-2-3 Exchange of state lands for federal lands in Indian reservations--Advertising andappraisement not required.

5-2-3. Exchange of state lands for federal lands in Indian reservations--Advertising and appraisement not required. The State of South Dakota through its several departments, agencies, and institutions, and counties through their boards of county commissioners, may exchange with the approval of the appropriate department of the federal government tracts and sections of land belonging to the State of South Dakota for lands of like character in value belonging to the United States government on Indian reservations, and to execute proper conveyances thereof, in manner and form as provided by existing laws, but without the necessity of complying with any statute requiring advertising, notice, or appraisement, and to accept in return therefor a proper instrument of conveyance to the state of the lands for which such lands are exchanged.

Source: SL 1937, ch 215, § 2; SDC 1939, § 55.0206; SL 1984, ch 35, § 3.



§ 5-2-4 State ownership of lake and river beds declared--Riparian owners protected.

5-2-4. State ownership of lake and river beds declared--Riparian owners protected. For the purposes of §§ 5-2-4 to 5-2-9, inclusive, the bed and channel of any lake or river in this state or bordering on this state to the middle of the main channel thereof, and all islands and sand bars lying therein shall be considered the property of the State of South Dakota unless this state or the United States has granted or conveyed an adverse legal or equitable interest therein. Nothing in said sections shall affect or impair the rights of riparian owners.

Source: SL 1921, ch 357, § 6; SDC 1939, § 15.0325.



§ 5-2-5 Contracts permitting taking of sand and gravel from state-owned lake and river beds--Exclusive privilege prohibited.

5-2-5. Contracts permitting taking of sand and gravel from state-owned lake and river beds--Exclusive privilege prohibited. Whenever any person shall desire to take from within or beneath the bed of any navigable river or lake or any other river or lake which is the property of the State of South Dakota any sand, gravel, or other material, he shall first enter into a contract with the commissioner upon such terms and conditions, and upon such terms of payment to the State of South Dakota as the commissioner of school and public lands may determine. No contract shall be made giving any person any exclusive privilege hereunder.

Source: SL 1921, ch 357, § 2; SDC 1939, § 15.0325.



§ 5-2-6 Proceeds of sand and gravel contracts--Payment--Deposit.

5-2-6. Proceeds of sand and gravel contracts--Payment--Deposit. All funds received by the state under contracts pursuant to § 5-2-5, shall be paid to the state treasurer under such rules as the commissioner of school and public lands shall promulgate pursuant to chapter 1-26. The state treasurer shall deposit the funds into the school fund of the state.

Source: SL 1921, ch 357, § 5; SDC 1939, § 15.0325; SL 1984, ch 34, § 5.



§ 5-2-7 Rules and conditions governing sand and gravel contracts.

5-2-7. Rules and conditions governing sand and gravel contracts. The commissioner of school and public lands is authorized and directed to make and publish all necessary and proper rules, terms, and conditions for the taking, purchasing, or selling of the materials and the products mentioned in § 5-2-5, and to make such changes from time to time, upon proper notice, as the rights of the state and interest of the public may require.

Source: SL 1921, ch 357, § 3; SDC 1939, § 15.0325.



§ 5-2-8 Unauthorized taking of materials from lake or river beds as misdemeanor.

5-2-8. Unauthorized taking of materials from lake or river beds as misdemeanor. It is a Class 2 misdemeanor for any person to take from within or beneath the bed of any navigable river or lake or any other river or lake which is the property of the State of South Dakota any sand, gravel, or other material except in the manner provided by law.

Source: SL 1921, ch 357, §§ 1, 7; SDC 1939, § 15.9902; SL 1955, ch 41, ch 17, § 2; SL 1980, ch 24, § 64.



§ 5-2-9 Enforcement of state's right to materials from lake and river beds.

5-2-9. Enforcement of state's right to materials from lake and river beds. It shall be the duty of the attorney general, or any state's attorney, on direction of the Governor, to commence any action necessary to protect the rights of the state under §§ 5-2-4 to 5-2-8, inclusive.

Source: SL 1921, ch 357, § 4; SDC 1939, § 15.0325.



§ 5-2-10 Public easements over state and county lands for conservation and parks--Grant ofeasements for electric, water, sewer, and fuel lines--Air rights.

5-2-10. Public easements over state and county lands for conservation and parks--Grant of easements for electric, water, sewer, and fuel lines--Air rights. The State of South Dakota, through its several departments, agencies, and institutions, and counties through their boards of county commissioners, may grant perpetual easements on lands under their control, dedicating to the public permanent use of the same in the use of water conservation projects or public parks, and may grant easements on or over such lands to any person, association, or corporation, granting the right to erect and maintain poles and wires for the purpose of conducting or transmitting electricity for lighting, heating, and power purposes. The Board of Regents and the executive branch may also grant easements for water, sewer, and fuel lines on land, or air rights over land, at the institutions under their control, which shall be executed pursuant to § 5-2-11.

Source: SL 1937, ch 215, § 1; SDC 1939, § 55.0205; SL 1947, ch 239; SL 1961, ch 266; SL 1967, ch 246; SL 1978, ch 41; SL 1989, ch 20, § 56; SL 1991, ch 47.



§ 5-2-11 Application for conveyance or easement on state-owned lands--Approval byGovernor--Recording--Disposition of payments.

5-2-11. Application for conveyance or easement on state-owned lands--Approval by Governor--Recording--Disposition of payments. Upon application for conveyance of the title, or the granting of an easement of any kind over or across lands in which the title is in the State of South Dakota, the board, commission, or other agency of the State of South Dakota having the control of and administration of such lands shall forward to the commissioner of school and public lands a certified copy of a resolution of the agency requesting the conveyance, stating the consideration and citing the specific authority, if any, authorizing the conveyance. Whereupon, the commissioner shall draw easements or conveyances of the title and submit the same to the Governor for approval; and, if approved by him, such instruments shall be signed by the Governor and attested by the commissioner of school and public lands, who shall cause such conveyance to be recorded in the office of the register of deeds of the county in which said real estate is located. All payments for such land, or easements over or across such lands, shall be paid to the state treasurer, who shall credit such payments to the general fund of the State of South Dakota, unless such funds are otherwise specifically dedicated by law.

Source: SL 1951, ch 86, §§ 3, 4; SDC Supp 1960, § 55.0207.



§ 5-2-11.1 Abandoned railroads on state property--Documentation by affidavit of commissioner.

5-2-11.1. Abandoned railroads on state property--Documentation by affidavit of commissioner. In all cases in which an order, decree, or similar document entered by an authorized office or agency, providing for abandonment of any railroad, or portion thereof, has been recorded in the office of the register of deeds of any county through which such abandoned railroad, or portion thereof, extends, the commissioner of school and public lands shall prepare and execute an affidavit, or document certified as the official act of his office, as to each county through which such abandoned railroad, or portion thereof extends, in which the Department of School and Public Lands presently has, or previously had, since the establishment of such railroad, any right, title, or interest. The affidavit or other document shall describe each legal subdivision through which such railroad extends and the portion acquired for establishing the railroad.

Source: SL 1976, ch 55, § 1.



§ 5-2-11.2 Recording of affidavit.

5-2-11.2. Recording of affidavit. The commissioner of school and public lands shall present the affidavit or other document pertaining to lands in the particular county to the register of deeds who shall record and index the same.

Source: SL 1976, ch 55, § 2.



§ 5-2-11.3 Previously recorded affidavits validated.

5-2-11.3. Previously recorded affidavits validated. All recordations of affidavits or certified documents of the commissioner of school and public lands, as described in § 5-2-11.1, prior to July 1, 1976, are hereby ratified and declared valid for all purposes.

Source: SL 1976, ch 55, § 3.



§ 5-2-12 Mineral reservation in leases and conveyances of state land.

5-2-12. Mineral reservation in leases and conveyances of state land. All sales, leases, and conveyances of lands belonging to the State of South Dakota or to which it may now or hereafter be entitled, including all common school, public buildings, and endowment lands, shall be subject to and contain a reservation to the State of South Dakota of all deposits of coal, ores, metals, and other minerals, asphaltum, oil, gas, geothermal resources, and other like substance in such lands, together with the right to prospect for, mine, and remove the same upon rendering compensation to the owner or lessee for all damages that may be caused by such prospecting or removal. The reserved deposits shall be disposed of only in the manner expressly provided by law.

Source: SL 1919, ch 308, § 1; SDC 1939, § 55.0203; SL 1980, ch 40, § 1.



§ 5-2-13 Disposition of proceeds from sale or lease of reserved minerals.

5-2-13. Disposition of proceeds from sale or lease of reserved minerals. All money and proceeds derived from the sale or lease of the property and rights reserved by and under the provisions of S.D. Const., Art. VIII, § 19, shall inure to the benefit of the funds for which said lands are held by the state or any of its departments.

Source: SL 1919, ch 308, § 1; SDC 1939, § 55.0203; SL 1984, ch 34, § 6.



§ 5-2-14 Conveyance or exchange of reserved minerals with United States--Appraisal.

5-2-14. Conveyance or exchange of reserved minerals with United States--Appraisal. When any board, commission, or department of the state having control of any lands belonging to the state, shall in its judgment be satisfied that it is meet and proper to convey to or exchange with the United States of America or any of its departments any mineral rights now held by it or heretofore reserved to it, they shall so declare by proper resolution and direct the necessary instrument of conveyance to be executed upon the payment of the consideration to be determined by a board of appraisers comprised of the commissioner of school and public lands, the state geologist and the state auditor. Said conveyance shall be executed by the Governor and attested by the secretary of state.

Source: SL 1957, ch 320, §§ 1, 2; SDC Supp 1960, § 55.0208.



§ 5-2-15 Assignment to inferior lien holders of mortgages and sheriffs' certificates held bystate--School fund mortgages.

5-2-15. Assignment to inferior lien holders of mortgages and sheriffs' certificates held by state--School fund mortgages. All mortgages and sheriffs' certificates of sale in the name of the State of South Dakota shall be assignable to any person holding an inferior lien or having any other bona fide interest in the land covered by such mortgage or certificate whenever it shall appear to be to the best interest of the state to make such assignment and upon full payment of the principal and interest payable under such mortgages or certificates and the authority and power is hereby given to any board or commission having charge of any such liens to execute such assignments by and with the approval of the Governor endorsed thereon.

No such mortgage shall be assigned unless the conditions thereof have been broken. No school fund mortgage shall be assigned without approval of the board of county commissioners of the county wherein the real estate affected by such mortgage is situated.

Source: SL 1925, ch 223, § 1; SDC 1939, § 55.0204.



§ 5-2-16 Assignment by county commissioners of sheriffs' certificates in school loanmortgages.

5-2-16. Assignment by county commissioners of sheriffs' certificates in school loan mortgages. Sheriffs' certificates of sale issued in foreclosures of school loan mortgages shall be assignable by the resolution of the board of county commissioners of the county wherein the real estate affected thereby is located, without the approval of the Governor or commissioner of school and public lands. Assignments of such sheriffs' certificates of sale shall be executed by the chairman of the board and attested by the county auditor.

Source: SL 1925, ch 223, § 2; SDC 1939, § 55.0204.



§ 5-2-17 Land sales within federal irrigation projects to conform to federal limitations.

5-2-17. Land sales within federal irrigation projects to conform to federal limitations. No lands belonging to the state within areas to be irrigated from works constructed or controlled by the United States, or its duly authorized agencies, shall be sold except in conformity with the classification of farm units by the United States, and the title to such lands shall not pass from the state until the applicant therefor shall have fully complied with the provisions of the laws of the United States and the regulations thereunder concerning the acquisition of the right to use water from such works, and shall produce the evidence thereof duly issued. After the withdrawal of lands by the United States for any irrigation project, no application for the purchase of state lands within the limits of such withdrawal shall be accepted except upon the conditions prescribed in this section.

Source: SL 1907, ch 180, § 59; RC 1919, § 8258; SDC 1939, § 61.0148; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0134.



§ 5-2-18 Relocation benefits and assistance in acquisition of property--Compliance withfederal act.

5-2-18. Relocation benefits and assistance in acquisition of property--Compliance with federal act. The State of South Dakota, its departments, agencies, instrumentalities, or any political subdivisions may provide relocation benefits and assistance to persons, businesses, and farm operations displaced as the result of the acquisition of land or rehabilitation or demolition of structures in connection with federally assisted projects to the same extent and for the same purposes as provided for in the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (P. L. 91-646) as amended by Surface Transportation and Uniform Relocation Assistance Act of 1987 (P. L. 100-17), and may comply with all the acquisition policies contained in said federal act.

Source: SL 1972, ch 136; SL 1988, ch 48, § 1.



§ 5-2-19 Review process of property given to state.

5-2-19. Review process of property given to state. Any real property given to the State of South Dakota shall undergo a review process. The Bureau of Finance and Management shall prepare a fiscal note showing the cost to state government of the gift. Any gift in which the cost to state government exceeds one thousand dollars in any one year requires legislative approval. The Bureau of Finance and Management shall annually report to the Legislature by the first day of the legislative session the gifts received by the state and their costs.

Source: SL 1992, ch 12, § 2.



§ 5-2-20 Transfer of state's interest in Camp Lakodia to 4-H Foundation.

5-2-20. Transfer of state's interest in Camp Lakodia to 4-H Foundation. The Governor shall execute a quitclaim deed and release of reversionary interest, which shall be attested by the commissioner of school and public lands, to transfer all the state's reversionary rights in the property, commonly known as Camp Lakodia, located at Lot Two (2) of Croisants Subdivision of Lot Four (4) of Section Fifteen (15), Township One Hundred Six (106), Range Fifty-three (53), West of the Fifth Principal Meridian, Lake County, South Dakota (Contains 15 acres, more or less) to the South Dakota 4-H Foundation, Inc.

Source: SL 2002, ch 30, § 1.






Chapter 03 - Selection, Exchange and Classification of School and Public Lands

§ 5-3-1 Attorney general to examine titles and protect state's interest.

5-3-1. Attorney general to examine titles and protect state's interest. It shall be the duty of the attorney general to make examination at each of the United States land offices of this state as to the condition of the titles to all school and public lands, and to take such steps before said land office of the United States and the Department of the Interior as may be necessary to protect the title of the state thereto and he may employ such clerical assistance as is requisite therefor.

Source: SL 1890, ch 139, § 1; RPolC 1903, § 102; RC 1919, § 5367; SDC 1939, § 55.1503.



§ 5-3-2 Acceptance of federal indemnity lands in lieu of statehood grants.

5-3-2. Acceptance of federal indemnity lands in lieu of statehood grants. When lands granted to the state by act of Congress approved February 22, 1889, have been or shall be lost to the state by reason of being otherwise disposed of by the United States prior to survey, or when, prior to survey, any of such lands have been or shall be included in a reservation of the United States and thereby identification and vesting of such lands in the state may be indefinitely deferred, the state accepts the provisions of sections 2275 and 2276 of the Revised Statutes of the United States, as amended by act of Congress approved February 28, 1891, and the provisions of any and all acts of Congress enacted or to be enacted, whereby lands are granted to the state in lieu of lands which have been lost or have not vested as above described; and the state hereby accepts all of the rights and privileges granted to states and territories by such acts.

Source: SL 1917, ch 336, § 1; RC 1919, § 5721; SDC 1939, § 15.0202.



§ 5-3-3 Selection of indemnity lands for land disposed of before statehood.

5-3-3. Selection of indemnity lands for land disposed of before statehood. The commissioner of school and public lands is authorized and directed to ascertain and locate the general grants of land made by Congress to this state and when such commissioner shall find that sections sixteen and thirty-six or any part thereof, in any township of the state, were sold or otherwise disposed of by or under the authority of any act of Congress prior to the admission of the state into the union, then such commissioner shall, by and with the approval of the secretary of the interior or the secretary of agriculture, when necessary, select from the surveyed, unreserved, and unappropriated lands of the United States within the limits of this state, other land equivalent thereto in area and value, in legal subdivisions of not less than one-quarter section if possible, and as contiguous as may be to the section in lieu of which the same is taken.

Source: SL 1917, ch 336, § 3; RC 1919, § 5722; SDC 1939, § 15.0203.



§ 5-3-4 Selection of indemnity lands for land settled before survey.

5-3-4. Selection of indemnity lands for land settled before survey. When the commissioner of school and public lands shall ascertain that sections sixteen and thirty-six or any part thereof granted to the state have been actually settled upon prior to the survey thereof by the general government, and are occupied by bona fide settlers, claiming title thereto under the homestead laws of the United States, such commissioner is authorized, in its discretion, by and with the approval of the secretary of the interior, or the secretary of agriculture, when necessary, to select from the surveyed, unreserved, and unappropriated public lands of the United States within this state other lands equivalent in area and value, in legal subdivisions, and as contiguous as may be to the section in lieu of which the same is taken.

Source: SL 1917, ch 336, § 4; RC 1919, § 5723; SDC 1939, § 15.0204.



§ 5-3-5 Selection of indemnity lands for land within federal reservations--Retention of landwith peculiar value to state.

5-3-5. Selection of indemnity lands for land within federal reservations--Retention of land with peculiar value to state. When the commissioner of school and public lands shall ascertain that sections sixteen and thirty-six, or any part thereof, granted to the state, are or have been lawfully included and embraced within any forest or other reservation established under or by authority of any act of Congress, such commissioner shall, by and with the approval of the secretary of the interior, or the secretary of agriculture when necessary, select from the surveyed, unreserved, and unappropriated public lands of the United States, within this state, other land equivalent thereto in area and value in legal subdivisions and as contiguous as may be to the section in lieu of which the same is taken; provided that if the commissioner shall, upon examination or otherwise, determine that any land, which might ultimately become vested in the state in such forest or other reservation, borders on or is in the vicinity of any lake, waterfall, spring, or other naturally advantageous site, or any natural curiosity, or for any other cause such land has, or in the future may have, peculiar value to the state, then the commissioner shall not certify such lands to the secretary of the interior as a basis for indemnity selections in lieu thereof but the state shall retain its claim to perfect title to such land.

Source: SL 1917, ch 336, § 5; RC 1919, § 5724; SDC 1939, § 15.0205.



§ 5-3-6 Selection of indemnity lands for land in lake or navigable river.

5-3-6. Selection of indemnity lands for land in lake or navigable river. When the commissioner of school and public lands ascertains that what, if surveyed, would be sections sixteen and thirty-six, or any part thereof, granted to the state, falls upon any lake or navigable river, and that the quantity of land intended to be conveyed as sections sixteen or thirty-six is lost to the state thereby, it shall be the duty of such commissioner to apply to the secretary of the interior for permission to select indemnity lands in lieu of the loss, in quantity so sustained by the state.

Source: SL 1917, ch 336, § 6; RC 1919, § 5725; SDC 1939, § 15.0206.



§ 5-3-7 Exchange of school sections--Conditional exchange--Commissioner to promulgaterules.

5-3-7. Exchange of school sections--Conditional exchange--Commissioner to promulgate rules. The commissioner of school and public lands may exchange, with the approval of the Governor and following a public hearing, any school section or portion of a school section for any land located within the State of South Dakota of like appraised value. The commissioner may also exchange, with the approval of the Governor and following a public hearing, any school section or portion of a school section for any land located within the State of South Dakota of appraised value of at least seventy-five percent of the school land if the difference is paid in cash at the time of the exchange. Such exchanges may be conditional as long as the transfer is completed within two years and as long as the trust corpus is never diminished. Any cash received from such an exchange shall be treated as a cash sale pursuant to the provisions of chapter 5-9. The commissioner shall promulgate rules pursuant to chapter 1-26 to establish the procedures and criteria for such exchanges.

Source: SL 1941, ch 70, § 1; SDC Supp 1960, § 15.0208; SL 1982, ch 49, § 1; SL 1984, ch 35, § 1; SL 1992, ch 42; SL 1999, ch 24, § 1.



§ 5-3-7.1 Conservation easement for state land exchanged or sold.

5-3-7.1. Conservation easement for state land exchanged or sold. The State of South Dakota, when exchanging land pursuant to § 5-3-7 or selling land pursuant to chapter 5-9, may hold a perpetual conservation easement preserving the archaeological and paleontological aspects on such land to protect the public interest. The conveyance documents shall specify the conservation easement, if any, and the conservation easement shall be made in accordance with §§ 1-19B-56 to 1-19B-60, inclusive.

Source: SL 2000, ch 28, § 2.



§ 5-3-8 Repealed.

5-3-8. Repealed by SL 1984, ch 35, § 2.



§ 5-3-9 Islands and accumulations within streams and lakes administered as school lands--Exceptions.

5-3-9. Islands and accumulations within streams and lakes administered as school lands--Exceptions. All islands and accumulations of land formed in the beds of navigable streams and meandered lakes, except on the Missouri River below the Fort Randall power plant and Lake Francis Case, belonging to the state shall be under the supervision of the commissioner of school and public lands, subject to all the laws and regulations pertaining to common school lands, and all funds heretofore or which may be derived hereafter from the lease or sale of such land shall be covered into the common school funds, subject to the provisions of § 41-4-11.

Source: RCivC 1903, § 902; SL 1911, ch 189; SL 1915, ch 228; RC 1919, § 5727; SDC 1939, § 15.0314; SL 1981, ch 296, § 2.



§ 5-3-10 Rights not acquired by settlement or improvement of islands--Improvements before1911.

5-3-10. Rights not acquired by settlement or improvement of islands--Improvements before 1911. No person shall acquire any vested rights in and to any islands or land described in § 5-3-9, by reason of residence thereon or improvement thereof, except as herein provided. Any person who, for five years next prior to the first day of July 1911, shall have resided upon and improved any such land, shall have the right to purchase not to exceed one hundred sixty acres of the same, at the price in cash at which it is appraised by the commissioner of school and public lands, and the commissioner shall, upon petition filed in his office, within a reasonable time thereafter, appraise such land and sell and convey the same to such petitioner at the appraised price, upon satisfactory proof of the residence and improvement required by this section, payment thereof to be made within sixty days after notice to the petitioner of such appraisement.

Source: RCivC 1903, § 902; SL 1911, ch 189; SL 1915, ch 228; RC 1919, § 5727; SDC 1939, § 15.0314.



§ 5-3-11 Classification of school and endowment lands according to best use.

5-3-11. Classification of school and endowment lands according to best use. The commissioner of school and public lands shall classify all common school and endowment lands into three classes, as follows:

Class 1: To include all lands which are most valuable for agricultural purposes;

Class 2: To include all lands which are most valuable for meadow and pasturage purposes;

Class 3: To include all lands which are most valuable for timber, coal, or other purposes.

Source: SL 1911, ch 224, art 2; SL 1917, ch 339, § 2; RC 1919, § 5634; SDC 1939, § 15.0207.



§ 5-3-12 List for county auditor of unsold endowment lands in county.

5-3-12. List for county auditor of unsold endowment lands in county. It shall be the duty of the commissioner of school and public lands to supply to the several county auditors of this state a description of all unsold state indemnity and endowment lands situated within the organized school districts of his county.

Source: SL 1917, ch 335, § 4; RC 1919, § 5720; SDC 1939, § 15.0111.






Chapter 04 - Administration of School and Public Lands

§ 5-4-1 Claim not acquired by occupancy by trespasser--Right to remove improvements.

5-4-1. Claim not acquired by occupancy by trespasser--Right to remove improvements. No claim to any school or public lands by any trespasser thereon by reason of occupancy, cultivation, or improvement thereof shall be recognized; nor shall compensation be made on account of any improvements made by any such trespasser; provided, any person who has heretofore entered upon such land and has made permanent improvements thereon in good faith, for the purpose of residence or cultivation, shall have the right to remove all such improvements therefrom in case he does not become a purchaser or lessee of such lands under the provisions of this code; such removal to be made within sixty days after a sale or lease has been made, as the case may be.

Source: SL 1911, ch 224, § 80; RC 1919, § 5711; SDC 1939, § 15.0418.



§ 5-4-2 Right-of-way for federally authorized waterworks and utility lines--Waterworks ofpersons holding water rights--Reservation in conveyances--Purchasers' right toirrigation water.

5-4-2. Right-of-way for federally authorized waterworks and utility lines--Waterworks of persons holding water rights--Reservation in conveyances--Purchasers' right to irrigation water. There is hereby granted over all school and public lands, now or hereafter belonging to the state, a right-of-way for ditches or canals and for tunnels, tramways and telephone and electrical transmission lines, constructed by authority of the United States. There is also hereby granted to any person holding a valid water right under statutes of this state a right-of-way for the construction of dams, canals, water ditches, and laterals over all school and public land now and hereafter belonging to the state, when constructed by authority of the commissioner of school and public lands. All conveyances and contracts of sale of school and public lands shall contain a reservation of such right-of-way. Purchasers of school and public lands shall have the right to obtain water from any irrigation system, parts of which may be located on such school and public lands, provided such lands are purchased within five years after the construction of any such irrigation system.

Source: SL 1907, ch 180, § 58; SL 1911, ch 262; RC 1919, § 8257; SDC 1939, § 61.0147; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0133.



§ 5-4-3 Map of waterworks to be filed.

5-4-3. Map of waterworks to be filed. Prior to the construction of any canal, ditch, or waterway over or across any school or public lands of this state under the provisions of § 5-4-2, there shall be filed in the Office of the Commissioner of School and Public Lands a map or plat of such proposed canal, ditch, or waterway, clearly indicating the course of the same and the acreage required in its construction and the amount of land proposed to be taken out of each smallest legal subdivision of such school or public lands in the construction of the canal, ditch, or waterway.

Source: SL 1907, ch 180, § 59; RC 1919, § 8258; SDC 1939, § 61.0148; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0134.



§ 5-4-4 Validation of conveyances and reservations containing obsolete statutory reference.

5-4-4. Validation of conveyances and reservations containing obsolete statutory reference. Any and all conveyances, contracts, or reservations made subject to SDC 61.0147 and executed and delivered subsequent to July 1, 1955, are deemed to have been executed and delivered subject to the provisions of § 5-4-2.

Source: SL 1963, ch 470.



§ 5-4-5 Easement for utility lines and mains--Cultivation protected--Highways and sectionlines to be used where practical.

5-4-5. Easement for utility lines and mains--Cultivation protected--Highways and section lines to be used where practical. The commissioner of school and public lands shall have authority to grant to any person, or telegraph, telephone, gas, oil, or other company an easement for its lines or mains, or for other public purposes, across or upon school and endowment lands, subject to such reasonable terms, conditions, and regulations as the commissioner may prescribe. Such grant shall not interfere with the cultivation of said lands, and shall not be made unless the public highways or section line rights-of-way are impractical for the purposes of the easement.

Source: SL 1929, ch 219; SDC 1939, § 15.0402.



§ 5-4-5.1 Easements for national guard training sites.

5-4-5.1. Easements for national guard training sites. The commissioner of school and public lands shall have authority to grant to the South Dakota National Guard training site easements on public lands for the use of the national guard at their request and with concurrence of the lessee.

Source: SL 1976, ch 56.



§ 5-4-6 Withholding of land from leasing and cooperative agreement for administration forcommunity public purposes--Maximum tract.

5-4-6. Withholding of land from leasing and cooperative agreement for administration for community public purposes--Maximum tract. Upon petition of a governing board of any state agency, county board, school district board, or organized township board of the state to the commissioner of school and public lands said commissioner of school and public lands may withhold from regular leasing any tract of school and/or endowment land or land held in trust by the State of South Dakota, not to exceed six hundred forty acres in one tract, and offer the same under a special cooperative agreement with such board in accordance with the provisions in §§ 5-4-7 to 5-4-9, inclusive.

Source: SL 1941, ch 71, § 1; SDC Supp 1960, § 15.0420.



§ 5-4-7 Purposes for which land may be placed under local administration--Rules andregulations.

5-4-7. Purposes for which land may be placed under local administration--Rules and regulations. Whenever it shall be the opinion of the commissioner of school and public lands, after presentation of the petition provided in § 5-4-6, and upon investigation of the facts therein contained he shall if, in his opinion, the interests of the citizens of the community can best be served, provide for the setting aside and withholding from regular leasing any such tract not to exceed six hundred forty acres in one tract for soil conservation purposes, public parks or for the purpose of providing a children's recreational playground to be used by the general public under such rules and regulations as the local governing board shall provide and which are approved by the commissioner of school and public lands.

Source: SL 1941, ch 71, § 2; SDC Supp 1960, § 15.0420.



§ 5-4-8 Term of agreement for local administration for public purposes--Renewal--Termination on application for purchase.

5-4-8. Term of agreement for local administration for public purposes--Renewal--Termination on application for purchase. The agreement authorized by § 5-4-6 shall be for a term of five years and may be renewed for an additional term of five years upon approval by the commissioner of school and public lands of an application for such renewal. Provided, however, that the agreement may be terminated at any time by the commissioner of school and public lands if application is made for the purchase of the lands covered by the agreement.

Source: SL 1941, ch 71, § 3; SDC Supp 1960, § 15.0420.



§ 5-4-9 Improvements on tracts administered for public purposes--Reimbursement bypurchaser or lessee.

5-4-9. Improvements on tracts administered for public purposes--Reimbursement by purchaser or lessee. Permits to place improvements on such lands shall be granted in such manner as permits are granted on all leased school and endowment lands or lands held in trust for the State of South Dakota and upon termination of the agreement mentioned in § 5-4-6 the subsequent lessee or the purchaser shall reimburse the holder of such permits as provided in §§ 5-5-29 to 5-5-32, inclusive.

Source: SL 1941, ch 71, § 4; SDC Supp 1960, § 15.0420.



§ 5-4-10 Repealed.

5-4-10. Repealed by SL 1980, ch 41.



§ 5-4-11 Unauthorized removal of wood from school or public lands as misdemeanor.

5-4-11. Unauthorized removal of wood from school or public lands as misdemeanor. Any person who shall cut, remove, or attempt to remove any wood belonging to any school, public, or endowment lands without first having obtained permission from the commissioner of school and public lands so to cut and remove said wood is guilty of a Class 1 misdemeanor.

Source: SL 1890, ch 140, § 2; SL 1901, ch 184, § 2; RPenC 1903, § 539; SL 1911, ch 253, § 1; RC 1919, § 3833; SDC 1939, § 13.1311; SL 1980, ch 24, § 65.



§ 5-4-12 Waste on public lands as misdemeanor.

5-4-12. Waste on public lands as misdemeanor. This section applies to any public lands under the jurisdiction, administration, or control of the commissioner of school and public lands. Any person who, without being duly authorized:

(1) Commits waste or depredation on such lands;

(2) Removes, or attempts to remove from such land any valuable thing naturally a product of or an appurtenance thereto;

(3) Burns, or permits to be burned, any stubble on such lands leased to him;

(4) Uses, or attempts to use, any part of such lands for meadow or pasturage purposes;

(5) Cuts, removes, or attempts to remove therefrom any hay;

(6) Breaks, or attempts to cultivate, any part of such lands;

(7) Sows any flax on such lands;

(8) Fails or neglects to till or manage any such lands leased to him for agricultural purposes without an approved conservation plan as adopted by the local conservation district subject to the commissioner's approval;

(9) Fails or neglects to pile and dispose of all brush and debris on any such lands upon which timber has been cut by him, as provided by law;
is guilty of a Class 2 misdemeanor.

Source: SL 1890, ch 140, § 1; SL 1901, ch 184, § 1; RPenC 1903, § 538; SL 1909, ch 95, § 1; SL 1911, ch 253, § 1; RC 1919, § 3832; SDC 1939, § 13.1310; SL 1980, ch 24, § 66; SL 1985, ch 37, § 1.



§ 5-4-13 Civil liability for waste or unauthorized removal of wood from public lands--Disposition of moneys recovered.

5-4-13. Civil liability for waste or unauthorized removal of wood from public lands--Disposition of moneys recovered. Any person who violates any provision of § 5-4-11 or 5-4-12 shall, in addition to the criminal action therein provided for, be liable in a civil action for double the minimum rental of any legal subdivision used in whole or in part, and for double the damages otherwise resulting from his act. All moneys recovered as a result of such actions shall be paid into the county treasury of the proper county and placed to the credit of the interest and income fund of the class to which the lands belong. Moneys received by county treasurers under the provisions of this section and §§ 5-4-11 and 5-4-12 shall be accounted for and remitted monthly to the commissioner of school and public lands.

Source: SL 1890, ch 140, § 3; SL 1901, ch 184, §§ 4, 5; RPenC 1903, § 540; SL 1909, ch 95, § 1; SL 1911, ch 253, § 1; RC 1919, § 3834; SDC 1939, § 37.1909; SL 1984, ch 34, § 7; SL 1989, ch 30, § 11.



§ 5-4-14 Preparation of advertisements--Publication--Signature.

5-4-14. Preparation of advertisements--Publication--Signature. The commissioner of school and public lands shall prepare all advertisements provided for in this title, cause them to be published and sign them as commissioner.

Source: SL 1911, ch 224, §§ 40, 41; RC 1919, §§ 5664, 5665; SDC 1939, § 15.0607; SL 1984, ch 34, § 8.



§ 5-4-15 Misdemeanor to start open fire on public lands except in established fireplace.

5-4-15. Misdemeanor to start open fire on public lands except in established fireplace. Except in the Black Hills Forest Fire Protection District where it is a Class 1 misdemeanor, it is a Class 2 misdemeanor for any person to start or allow to start an open fire on public lands owned, leased, controlled, or managed by the state or any political subdivision of the state unless the fire is set in an established fireplace approved or provided by the respective governmental entity. This section does not apply to persons authorized by the state or any political subdivision of the state to start fires on such lands within the jurisdiction of the respective governmental entity or to fires on shoreline barren of vegetation which do not constitute an apparent risk of fire to surrounding vegetation not located within a state, county, or municipal park, state recreation area, or nature preserve.

Source: SL 1997, ch 239, § 1.



§ 5-4-16 Misdemeanor to start and fail to extinguish open fire regardless of whether inapproved fireplace.

5-4-16. Misdemeanor to start and fail to extinguish open fire regardless of whether in approved fireplace. It is a Class 1 misdemeanor for any person to start or allow to start an open fire and fail to extinguish that fire on public lands owned, leased, controlled, or managed by the state or any political subdivision of the state regardless of whether the fire was started in an approved fireplace.

Source: SL 1997, ch 239, § 2.



§ 5-4-17 Liability for damages.

5-4-17. Liability for damages. Anyone engaging in any of the activities prohibited by § 5-4-15, 5-4-16, or 34-35-9 is liable for all damages caused by the fire and all fire suppression and extinguishment costs. Criminal prosecution is not a prerequisite to liability for damages or for fire suppression and extinguishment cost.

Source: SL 1997, ch 239, § 3.






Chapter 05 - Agricultural and Grazing Leases of School and Public Lands

§ 5-5-1 Definition of terms.

5-5-1. Definition of terms. Terms used in this chapter mean:

(1) "Commissioner," the commissioner of school and public lands;

(2) "Lease," the original lease or a certified copy thereof;

(3) "Lessee," the original lessee, or the assignee of such lease, provided the assignment has been made upon the reverse of the original copy of the lease, or a certified copy thereof, and provided further that such assignment shall have been submitted to the commissioner on or before the first day of November first preceding the expiration date of the lease.
Source: SL 1949, ch 71, § 1; SDC Supp 1960, § 15.0405-1.



§ 5-5-2 Definition of "agricultural purposes.".

5-5-2. Definition of "agricultural purposes.". Whenever the term "agricultural purposes" is used in this chapter, it means for the purpose of tilling, planting, and producing crops, but does not include grazing land.

Source: SL 1917, ch 339, § 20; RC 1919, § 5652; SDC 1939, § 15.0401; SL 1985, ch 37, § 2.



§ 5-5-3 Designation of lands to be leased--Establishment of regulations.

5-5-3. Designation of lands to be leased--Establishment of regulations. The commissioner of school and public lands shall designate from time to time such lands as may be leased for meadow and pasturage purposes only, also such lands as may be leased for either meadow and pasturage, or for agricultural purposes.

The commissioner shall establish such regulations as in his judgment shall be necessary in order that such lands may be leased most profitably for the state, and upon designation of the lands as herein provided, the commissioner shall proceed to offer the same for lease.

Source: SL 1917, ch 339, §§ 3, 4; RC 1919, §§ 5635, 5636; SDC 1939, § 15.0403.



§ 5-5-4 Leases to be at public auction after notice--Maximum tract.

5-5-4. Leases to be at public auction after notice--Maximum tract. All common school, indemnity, and endowment lands shall be leased for pasturage, meadow, farming, the growing of crops of grain and general agricultural purposes, and at public auction after notice as provided in § 5-5-5 and amendatory acts and in tracts not greater than one section.

Source: SL 1949, ch 71, § 2; SDC Supp 1960, § 15.0405-2.



§ 5-5-5 Publication of notice of leasing auction.

5-5-5. Publication of notice of leasing auction. If land situated in a county is designated for leasing as provided in § 5-5-3, such land shall be advertised for lease at public auction by the publication of a notice stating the time and place at which the leasing of the land will begin. The notice shall be published once each week for at least four consecutive weeks in the official newspapers of the county in which the land is located.

Source: SL 1917, ch 339, § 5; RC 1919, § 5637; SL 1923, ch 256, § 1; SDC 1939, § 15.0405; SL 1982, ch 50, § 1.



§ 5-5-6 Conduct, time, and place of leasing auction--Commissioner to conduct auction.

5-5-6. Conduct, time, and place of leasing auction--Commissioner to conduct auction. The lands designated shall be offered for lease at public auction to the highest bidder, at the courthouse of the county within which the lands are situated; or, if there be no courthouse, at the building in which the office of the county auditor is located. The auction shall be between the hours of ten a.m. and five p.m. The offering for lease shall be conducted by the commissioner, in accordance with the provisions of this chapter, and such instructions as the commissioner may deem necessary.

Source: SL 1917, ch 339, § 8; RC 1919, § 5640; SDC 1939, § 15.0406; SL 1994, ch 47, § 1.



§ 5-5-6.1 Minimum rental rate for agricultural lands.

5-5-6.1. Minimum rental rate for agricultural lands. The commissioner of school and public lands shall establish the minimum annual rental rate per acre of all agricultural lands which are administered by the commissioner. The minimum annual rental rate per acre shall be the rate at which bidding is started. In fixing the minimum annual rental per acre, the following factors shall be considered:

(1) Location, accessibility, and utility of the land as influenced by roads, easements, and topography;

(2) Soil capabilities;

(3) Climate; and

(4) Current rental rates prevailing in the county in which such lands are situated.
Source: SL 1985, ch 37, § 8.



§ 5-5-7 Repealed.

5-5-7. Repealed by SL 1985, ch 15, § 3.



§ 5-5-8 Division or joining of tracts not leased at auction--Continuation and adjournment ofauction.

5-5-8. Division or joining of tracts not leased at auction--Continuation and adjournment of auction. If a tract is offered for lease and no satisfactory bid is received, the legal subdivisions of the tract may be separately offered; or such tract may be offered in connection with other tracts of agricultural or grazing lands within the county which have been offered and for which no acceptable bid has been received.

The auction shall continue from day to day until all tracts of lands advertised for lease have been offered. The commissioner may, for good cause, adjourn the auction for a period of not more than three days.

Source: SL 1917, ch 339, §§ 10, 11; RC 1919, §§ 5642, 5643; SL 1923, ch 257; SDC 1939, § 15.0406; SL 1987, ch 47, § 1; SL 1994, ch 47, § 2.



§ 5-5-9 Repealed.

5-5-9. Repealed by SL 1998, ch 28, § 1.



§ 5-5-10 Repealed.

5-5-10. Repealed by SL 1969, ch 33, § 5.



§ 5-5-10.1 Appraisal of grazing lands--Definition of terms.

5-5-10.1. Appraisal of grazing lands--Definition of terms. Terms used in §§ 5-5-10.2 to 5-5-10.4, inclusive, mean:

(1) "Animal unit," one cow and calf, one horse, five sheep, or five goats;

(2) "Annual animal carrying capacity," the number of acres needed for one animal unit to subsist on natural forage, on a given tract of land for one year;

(3) "Rental rate," twenty percent of the average price of one calf as sold in South Dakota for the last reported five years based on the weight of a four hundred twenty-five pound calf.
Source: SL 1969, ch 33, § 3; SL 1977, ch 46, §§ 1, 2.



§ 5-5-10.2 Commissioner's duty concerning appraisals and records.

5-5-10.2. Commissioner's duty concerning appraisals and records. It shall be the duty of the commissioner of school and public lands, as rapidly as practicable, to cause the grazing lands administered by the state to be appraised as to their annual animal carrying capacity, and to make and preserve a record thereof in his office, and at least every ten years cause said lands to be reexamined as to their annual animal carrying capacity so as to keep the records thereof in his office reasonably accurate.

Source: SL 1969, ch 33, § 1; SL 1977, ch 46, § 3.



§ 5-5-10.3 Factors considered in appraisals of grazing lands.

5-5-10.3. Factors considered in appraisals of grazing lands. In appraising such grazing lands the following factors shall be taken into consideration:

(1) Inventory of the forage resources: kind, amount, and location of vegetation;

(2) Accessibility and usability of the forage resources as influenced by topography, availability of stock water and season of usability;

(3) Condition of soils--the erosion situation;

(4) Other and related resources--such as timber and watershed protection;

(5) Annual animal carrying capacity used by other public agencies in the same locality;

(6) Pertinent facts and figures submitted by stockmen living in the area and directors of state grazing districts including the land or in its vicinity;

(7) Carrying capacity set for similar land in a state grazing district in which the land is situated.
Source: SL 1969, ch 33, § 2; SL 1977, ch 46, § 4.



§ 5-5-10.4 Minimum annual rental for grazing lands--Formula.

5-5-10.4. Minimum annual rental for grazing lands--Formula. The commissioner of school and public lands shall establish the minimum annual rental rate per acre of all grazing lands which are administered by the commissioner. The minimum annual rental rate per acre shall be at the rate at which bidding shall start.

In fixing the minimum annual rental per acre, the following formula shall be used:

The rental rate shall be divided by the annual animal carrying capacity.

The carrying capacity of the land, to be used in the above formula, shall be in accordance with the determination of the commissioner of school and public lands made pursuant to the appraisal of grazing lands provided in § 5-5-10.2.

The average price per pound of all calves sold in South Dakota shall be taken from statistics published by the South Dakota Crop and Livestock Reporting Service of the United States Department of Agriculture current at the time of computation of the rental.

Source: SL 1969, ch 33, § 4; SL 1970, ch 35; SL 1977, ch 46, § 5.



§ 5-5-11 Rent payable in advance--Maximum term of lease--Governor's approval required--Lessee's right to renewal.

5-5-11. Rent payable in advance--Maximum term of lease--Governor's approval required--Lessee's right to renewal. All rents, except rents from sharecropping which shall be paid after the crop has been harvested, shall be paid annually in advance. No term of lease may exceed five years, nor is any lease valid until it receives the approval of the Governor. However, any lessee of such common school, indemnity, or endowment lands is, at the expiration of a five-year lease, entitled, at the lessee's option, to a new lease for the land included in the lessee's original lease, or such portion thereof which has not been sold, for a period of five years.

Source: SL 1949, ch 71, § 2; SDC Supp 1960, § 15.0405-2; SL 1996, ch 37.



§ 5-5-12 Short-term leases acceptable--Leasing without readvertisement--Entitlement to newfive-year lease.

5-5-12. Short-term leases acceptable--Leasing without readvertisement--Entitlement to new five-year lease. The commissioner of school and public lands may accept a bid for a lease covering a period of one year or more, not exceeding five years, and in case no bids or proposals are made for any term, under the publication required in § 5-5-5, or in case of a failure from any cause to complete the leasing of any tract offered, it shall within nine months thereafter be lawful to lease such lands under the provisions of this chapter without a readvertisement. However, any lessee of such common school, indemnity, or endowment lands is, at the expiration of a lease, entitled to a new lease for the land included in his original lease, or such portion thereof which has not been sold, for a period of five years.

Source: SL 1917, ch 339, § 5; RC 1919, § 5637; SL 1923, ch 256, § 1; SDC 1939, § 15.0405; SL 1987, ch 47, § 2.



§ 5-5-13 Special four-year leases for approved land renovation practices--Cancellation--Entitlement to new five-year lease.

5-5-13. Special four-year leases for approved land renovation practices--Cancellation--Entitlement to new five-year lease. The commissioner may lease agricultural and grazing lands for the period of up to four years for the purpose of approved land renovation practices such as summer-fallowing, mechanical or chemical control, ripping, furrowing, contouring, deferred grazing, wildlife production, or conservation plans as approved by the local conservation district, if in his opinion it is necessary to do so in order to bring the land back into production, the lessee to pay only one year's rent for such land. If any lands are leased as above provided, the person leasing such land, before the lease is approved by the commissioner, shall pay to the county treasurer of the county in which the land is situated the total amount of rent therefor. If the lessee so renting the land fails or neglects to implement the above renovation practices at the proper time or in the proper manner, the commissioner in his discretion may declare the lease canceled and the amount paid thereon shall be forfeited. However, any lessee of such common school, indemnity, or endowment lands is, at the expiration of a lease, entitled, at his option, to a new lease for the land included in his original lease, or such portion thereof as has not been sold, for a period of five years.

Source: SL 1917, ch 339, § 15; RC 1919, § 5647; SDC 1939, § 15.0412; SL 1985, ch 37, § 3; SL 1987, ch 47, § 3.



§ 5-5-14 Provisions for sale or exchange of land unimpaired--Cancellation of lease to permitsale or exchange.

5-5-14. Provisions for sale or exchange of land unimpaired--Cancellation of lease to permit sale or exchange. Nothing herein contained in any way prevents the sale or exchange of common school, indemnity, or endowment lands as provided in §§ 5-3-7 and 5-9-1 nor prevents the commissioner of school and public lands from incorporating, into each lease a sales clause permitting the cancellation of any lease on January first of any year of the term thereof for the purpose of sale or exchange.

Source: SL 1949, ch 71, § 6; SDC Supp 1960, § 15.0405-6; SL 1976, ch 20, § 2; SL 1985, ch 38.



§ 5-5-15 Deposit of first year's rent by successful bidder--Approval, execution, and deliveryof lease--Return of deposit if lease disapproved.

5-5-15. Deposit of first year's rent by successful bidder--Approval, execution, and delivery of lease--Return of deposit if lease disapproved. If the highest offer for any tract of land is satisfactory and the tract is reserved for the bidder, the bidder shall at once deposit with the commissioner the amount specified as the annual rental for the tract. A lease of such tract shall be prepared in duplicate, according to the form prescribed by the commissioner. The lessee shall sign the lease.

If the commissioner approves the lease, the commissioner shall submit the lease to the Governor for approval. If the Governor approves the lease, the Governor shall certify the approval and the commissioner shall sign the lease in duplicate on behalf of the state and file a copy of the lease and the Governor's approval in the commissioner's office. The commissioner shall deliver one copy of the lease to the lessee, and notify the county treasurer of the execution and approval of the lease.

If the commissioner or the Governor disapprove the proposed lease, the commissioner shall return to the bidder the sum deposited.

Source: SL 1917, ch 339, § 10; RC 1919, § 5642; SL 1923, ch 257; SDC 1939, § 15.0407; SL 1967, ch 35; SL 1994, ch 47, § 3.



§ 5-5-16 Rent payable annually in advance to commissioner.

5-5-16. Rent payable annually in advance to commissioner. Except as otherwise provided, the rent for all leased lands must be paid annually in advance and must be promptly paid when due, to the commissioner of school and public lands.

Source: SL 1917, ch 339, § 12; RC 1919, § 5644; SL 1933, ch 172, § 1; SDC 1939, § 15.0409; SL 1988, ch 49, § 1.



§ 5-5-17 Action to recover delinquent rent or forfeit lease--Prosecution of action--Proceeds ofaction.

5-5-17. Action to recover delinquent rent or forfeit lease--Prosecution of action--Proceeds of action. Whenever any lessee shall fail to pay the annual rental for any lands leased when the same becomes due, it shall be optional with the commissioner of school and public lands to bring suit against such lessee in any court of competent jurisdiction in the county in which the land is situated, for the recovery of such rental, damages, and costs occasioned by such failure, or to declare such lease forfeited and to proceed to offer such lands for lease.

In case the commissioner considers it to the interest of the state to commence suit against such lessee, it is hereby made the duty of the state's attorney of such county to commence and prosecute such suit whenever he is directed to do so by the commissioner. All money arising from such suit shall be paid into the county treasury of the proper county and be placed to the credit of the interest and income fund of the class to which such lands belong.

Source: SL 1917, ch 339, § 13; RC 1919, § 5645; SL 1921, ch 358; SDC 1939, § 15.0410.



§ 5-5-18 Agricultural lessee to clear weeds and pests.

5-5-18. Agricultural lessee to clear weeds and pests. Any person leasing school or endowment lands for agricultural purposes shall destroy all noxious weeds and pests on any lands so leased pursuant to chapter 38-22.

Source: SL 1917, ch 339, §§ 14, 16; RC 1919, §§ 5646, 5648; SDC 1939, § 15.0411; SL 1985, ch 37, § 4.



§ 5-5-19 Waste and burning on leased lands prohibited--Action for forfeiture and damages.

5-5-19. Waste and burning on leased lands prohibited--Action for forfeiture and damages. No lessee of land for agricultural purposes shall burn or permit to be burned any hay, straw, stubble, or cornstalks on the land covered by his lease, and the commission of such waste or any other waste upon any such land by the lessee shall cause a forfeiture of the lease and shall render the lessee liable to the state for damages caused by such waste. Actions to enforce the provisions of this section shall be prosecuted by the state's attorney of such county, whenever he is directed so to do by the commissioner of school and public lands, in any court of competent jurisdiction of the county in which the land is situated.

Source: SL 1917, ch 339, § 17; RC 1919, § 5649; SDC 1939, § 15.0413.



§ 5-5-20 Assignment of lease--Approval required--Form--Filing--Fee--Subletting prohibited--Double damages for subletting.

5-5-20. Assignment of lease--Approval required--Form--Filing--Fee--Subletting prohibited--Double damages for subletting. The lessee of any school or endowment lands may assign his lease to any third person; but before any such assignment of a lease is effective, the assignment shall be approved by the commissioner of school and public lands and a copy thereof filed by the commissioner. The commissioner shall prescribe the form to be used for such assignment and shall fix a reasonable fee for filing, recording and approval of it. The subletting of any school and endowment lands by the lessee thereof for profit is prohibited. Such subletting shall be cause for the forfeiture of the lease and shall render the lessee liable to the state for damages in double the amount of the difference between the lease rental and the amount paid or agreed to be paid from the sublessee.

Source: SL 1917, ch 339, § 21; RC 1919, § 5653; SDC 1939, § 15.0417; SL 1951, ch 44; SL 1984, ch 36, § 1.



§ 5-5-21 Action to enforce prohibition against subletting--Disposition of proceeds.

5-5-21. Action to enforce prohibition against subletting--Disposition of proceeds. Any action to enforce the provisions of § 5-5-20 shall be prosecuted by the state's attorney of the county, if the state's attorney is directed so to do by the commissioner, in any court of competent jurisdiction of the county in which the land is situated. The gross amount awarded by the court shall be paid to the commissioner and credited to the same account and in the same manner as the lease rental on the lands is credited.

Source: SDC 1939, § 15.0417 as added by SL 1951, ch 44; SL 1994, ch 47, § 4.



§ 5-5-22 Permit for improvements and conservation activities by lessee--Right of removal--State not liable for material or labor.

5-5-22. Permit for improvements and conservation activities by lessee--Right of removal--State not liable for material or labor. In offering any land for leasing or at any time after the lease has been made, the commissioner of school and public lands may grant to any lessee of land under the provisions of this chapter a permit to erect thereon such buildings, corrals, fences, and well apparatus as may be necessary to fully carry out the purposes of the lease, and such lessee may remove such improvements as are capable of removal without damage to the land at any time before the expiration of the term or upon cancellation of the lease, and during a period of sixty days from the date upon which such land is offered for releasing or sale, and may sink such wells and construct such dams thereon as may be necessary, the cost of which may not exceed an amount agreed upon by the commissioner. In addition, the commissioner of school and public lands may grant in like manner a permit to prepare the ground and to plant shelter belts on such land, and to perform government approved ripping, furrowing, contouring, and reseeding. However, the lessee shall notify the county auditor and the commissioner of school and public lands in writing whenever any such improvements are placed upon such lands. In no event is the state liable for any material furnished for, nor for any labor performed on, such improvements.

Source: SL 1917, ch 339, § 18; RC 1919, § 5650; SDC 1939, § 15.0415; SL 1941, ch 52; SL 1943, ch 51; SL 1957, ch 44; SL 1966, ch 36; SL 1985, ch 37, § 5.



§ 5-5-23 State ownership of improvements not removed--Permit renewed by new lease bysame lessee.

5-5-23. State ownership of improvements not removed--Permit renewed by new lease by same lessee. If such improvements are not removed in the manner and within the time specified in § 5-5-22 or within such further period as may be granted by the commissioner of school and public lands for good cause shown, or unless such improvements are disposed of as hereinafter provided, then such improvements shall become the property of the state without further consideration. In the event that any lessee, who, upon the expiration of his lease, re-leases such tract of land at the letting, any permit for improvements previously issued and his rights to the same shall be automatically renewed for the period of time covered by such new lease without any further action on the part of such lessee.

Source: SL 1917, ch 339, §§ 18, 19; RC 1919, §§ 5650, 5651; SL 1923, ch 254; SDC 1939, § 15.0415; SL 1941, ch 52; SL 1943, ch 51; SL 1957, ch 44.



§ 5-5-24 Permit for fall tillage, weed control and planting in final year of lease--Valuation byboard of appraisal.

5-5-24. Permit for fall tillage, weed control and planting in final year of lease--Valuation by board of appraisal. After the first day of September of the last year of such lease on land for agricultural purposes, the lessee may apply for and may receive a permit from the commissioner of school and public lands in the same manner as other permits for improvements are granted for fall tillage or chemical weed control for the planting of a crop the following spring, and in addition thereto the cost of the planting of a crop in the fall.

In no case may the permit exceed the actual cost of tillage or chemical weed control on the land, and in case the land is seeded in the fall, not more than the actual additional cost of the seed and the seeding of the same.

Such permit has the full force and effect of permits for other improvements and shall be handled in like manner.

In the event a board of appraisal as hereinafter provided is required to appraise the value of such improvements, they may not take into consideration the value of any crop growing on the lands covered by a permit but shall appraise only the cost of preparing the land and seeding the same.

Source: SDC 1939, § 15.0415 as added by SL 1941, ch 52; SL 1943, ch 51; SL 1957, ch 44; SL 1985, ch 37, § 6.



§ 5-5-25 Notice to lessee of expiration of lease--Rental rate for extension.

5-5-25. Notice to lessee of expiration of lease--Rental rate for extension. The commissioner shall notify each lessee by certified or registered mail directed to his post office address, as shown by the records in the office of the commissioner, on or before the first day of November first preceding the expiration of each lease that such lease will expire the following March first. Such notice shall be made in triplicate and two copies thereof mailed to the lessee.

The commissioner shall state in such notice the rental rate at which such lease can be extended for an additional five years. Such rate for grazing leases shall be the current rental on common school, indemnity, and endowment lands at the time of the issuance of the notice to the lessee. Such rate for agriculture leases shall be as provided for in § 5-5-6.1.

Source: SL 1949, ch 71, § 3; SDC Supp 1960, § 15.0405-3; SL 1985, ch 37, § 7.



§ 5-5-26 Repealed.

5-5-26. Repealed by SL 1969, ch 33, § 5.



§ 5-5-27 Extension or renewal on application by lessee--Cancellation of lease on failure torenew.

5-5-27. Extension or renewal on application by lessee--Cancellation of lease on failure to renew. If the lessee wishes to exercise the option to receive a new lease, the lessee shall sign one copy of the duplicate notice mailed to the lessee by the commissioner. The lessee shall return it to the commissioner on or before the first day of December preceding the expiration date of the lease. Upon receipt of the signed option, the commissioner shall grant a five-year extension or renewal. The lease may be canceled if the lessee fails to return the notice to the commissioner on or before the first day of December.

Source: SL 1949, ch 71, § 5; SDC Supp 1960, § 15.0405-5; SL 1984, ch 37; SL 1994, ch 47, § 5; SL 1998, ch 29, § 1.



§ 5-5-28 Permit to new lessee to enter for fall tillage, weed control, and planting--Protectionof original lessee.

5-5-28. Permit to new lessee to enter for fall tillage, weed control, and planting--Protection of original lessee. Whenever the commissioner of school and public lands shall offer any school or endowment agricultural lands for re-leasing before the expiration of an existing lease and the lands are leased to any person other than the holder of the unexpired lease, such lease shall permit the new lessee to enter upon such land for the purpose of fall tillage, chemical weed control, and planting, such commissioner being careful to prescribe proper rules and regulations for safeguarding the rights of the holder of the unexpired lease.

Source: SL 1917, ch 339, § 12; RC 1919, § 5644; SL 1933, ch 172, § 1; SDC 1939, § 15.0409; SL 1985, ch 37, § 9.



§ 5-5-29 Deposit by new lessee or purchaser to cover improvements--Alternative proof thatimprovements will be removed.

5-5-29. Deposit by new lessee or purchaser to cover improvements--Alternative proof that improvements will be removed. When improvements are shown to be located on any school or endowment lands which have been under lease, and which have been offered for re-leasing or sale, and a person other than the owner of the improvements thereon is the highest bidder therefor, such bidder, before a lease or conveyance shall issue, shall deposit with the county auditor his receipt showing payment of the amount of rental due, and in addition thereto a receipt showing that he has deposited with the county treasurer an amount equal to the appraised value of such improvements, as shown by the report of the board of appraisal hereinafter provided for, or an amount agreed upon between such successful bidder and the owner of such improvements, or proof that the owner elects to remove all of such improvements.

Source: SL 1917, ch 339, § 19; RC 1919, § 5651; SL 1923, ch 254; SDC 1939, § 15.0416; SL 1971, ch 29, § 1.



§ 5-5-30 Application by owner of improvements for board of appraisal--Deposit for cost ofappraisal.

5-5-30. Application by owner of improvements for board of appraisal--Deposit for cost of appraisal. If the owner of the improvements described in § 5-5-29 elects not to remove them and he cannot agree with the successful bidder on the value of such improvements, he shall within five days from the date on which the land is offered for re-leasing or sale make application to the county auditor asking for the appraisement of such improvements by a board of appraisal appointed by the county auditor in the manner hereinafter provided. Such owner shall be required to make a deposit sufficient to cover the cost of appraisal as determined by the county auditor, the board of appraisal to be paid by the county auditor out of such deposit.

Source: SL 1917, ch 339, § 19; RC 1919, § 5651; SL 1923, ch 254; SDC 1939, § 15.0416.



§ 5-5-31 Appraisal of improvements--Composition and appointment of board--Report ofappraisal--Compensation and expenses of appraisers.

5-5-31. Appraisal of improvements--Composition and appointment of board--Report of appraisal--Compensation and expenses of appraisers. All improvements on any school or endowment lands shall be appraised by a board of three disinterested freeholders who shall be residents of the county wherein the property is situated. The board shall be constituted as follows: the owner of the improvements shall nominate a person to represent him; the new lessee or purchaser shall nominate a person to represent him; these two shall nominate a person to serve with them. The county auditor shall appoint these three persons as a board of appraisal. The board shall file with the county auditor an itemized report of the appraisal, signed by at least two members of the board. The county auditor shall keep a record of the appraisement. The board of appraisal shall be paid at the state rate established pursuant to chapter 3-9 for per diem and mileage necessarily traveled in making the appraisal.

Source: SL 1917, ch 339, § 6; RC 1919, § 5638; SDC 1939, § 15.0414; SL 1963, ch 65; SL 1967, ch 36; SL 1984, ch 34, § 9.



§ 5-5-32 Acceptance or rejection of appraisal values.

5-5-32. Acceptance or rejection of appraisal values. In case such improvements are so appraised, the owner of such improvements shall accept or reject such appraisement by written notice to the county auditor within five days from the date of appraisement or such appraisal shall be deemed rejected and a lease or conveyance shall issue.

Source: SL 1917, ch 339, § 19; RC 1919, § 5651; SL 1923, ch 254; SDC 1939, § 15.0416; SL 1971, ch 29, § 2.



§ 5-5-33 Hunting in crops on school and public lands prohibited--Exception.

5-5-33. Hunting in crops on school and public lands prohibited--Exception. No person may engage in hunting in any standing, unharvested crops on any school and public lands, unless the crop is designated for conservation or wildlife habitat.

Source: SL 2003, ch 32, § 1.






Chapter 06 - Timber Sales on School and Public Lands

§ 5-6-1 Sale of growing timber authorized--Rules and regulations.

5-6-1. Sale of growing timber authorized--Rules and regulations. The commissioner of school and public lands may sell timber growing upon any school lands now owned or which may hereafter be acquired by the state when in his judgment it is conducive to the best interests of the state to sell such timber under such rules and regulations as he may establish.

Source: SL 1911, ch 224, § 70; RC 1919, § 5670; SL 1923, ch 259, § 1; SDC 1939, § 15.0317; SL 1978, ch 42, § 1.



§ 5-6-2 to 5-6-12. Repealed.

5-6-2 to 5-6-12. Repealed by SL 1978, ch 42, §§ 5 to 15.



§ 5-6-13 Determination by state forester of amount of forest products to be harvested.

5-6-13. Determination by state forester of amount of forest products to be harvested. The commissioner of school and public lands may authorize the state forester to determine the amount of forest products to be harvested from school and endowment lands in accordance with § 41-20-8.

Source: SL 1978, ch 42, § 2.



§ 5-6-14 Conduct by state forester of sales of forest products.

5-6-14. Conduct by state forester of sales of forest products. The commissioner of school and public lands may authorize the state forester to conduct sales of forest products on school and endowment lands in accordance with rules or regulations of the Game, Fish and Parks Commission.

Source: SL 1978, ch 42, § 3.



§ 5-6-15 Crediting proceeds of sales of forest products.

5-6-15. Crediting proceeds of sales of forest products. All proceeds from the sale of forest products on school and endowment lands shall be credited to the income fund of the class of land from which the forest product was harvested.

Source: SL 1978, ch 42, § 4.






Chapter 07 - Minerals on School and Public Lands

§ 5-7-1 Commissioner of school and public lands to conduct leasing of state-owned mineralinterests.

5-7-1. Commissioner of school and public lands to conduct leasing of state-owned mineral interests. The commissioner of school and public lands shall conduct all leasing of mineral interests owned by the state, or held in trust by the state, including school, indemnity, and endowment lands, rural credit lands, lands owned by the state and administered by the Department of Game, Fish and Parks, the Board of Regents or any other mineral interest of any kind in the state or any of its departments or institutions. However, with respect to lands administered by the Department of Game, Fish and Parks, the consent of the department shall be obtained.

Source: SL 1953, ch 72, § 1; SDC Supp 1960, § 15.0516 (1); SL 1989, ch 20, § 57.



§ 5-7-2 Advertising and auction of mineral leases--Exemptions.

5-7-2. Advertising and auction of mineral leases--Exemptions. It is hereby specifically provided that all leases for prospecting for, producing, and marketing oil and gas, geothermal resources, bentonite, and gypsum, shall be, and for feldspar, mica, coal, and all other minerals or combinations thereof, may be, issued after advertising and sale at public auction to the highest bidder on oral bids. The sale of sand, gravel, rock, stone, clay, shale, and lake sediment are specifically exempted from the provisions of this section.

Source: SL 1953, ch 72, § 2; SL 1955, ch 47, § 1; SDC Supp 1960, § 15.0517; SL 1980, ch 40, § 2; SL 1980, ch 42, § 1; SL 1998, ch 30, § 1.



§ 5-7-3 Lands subject to lease.

5-7-3. Lands subject to lease. All coal, ores, asphaltum, metals, minerals, and other metallic or mineral products in or upon lands belonging to the state or in lands which subsequent to July 1, 1919, were or may hereafter be sold, granted, conveyed, or leased for agricultural, meadow, pasturage, or other purposes, or in any way transferred by the state, are subject to lease by the state, except as provided in this chapter.

Source: SL 1919, ch 305, § 1; SL 1931, ch 203, § 13; SDC 1939, § 15.0501; SL 1980, ch 42, § 2; SL 1993, ch 53, § 21.



§ 5-7-4 Right of entry to prospect for and remove minerals.

5-7-4. Right of entry to prospect for and remove minerals. The state and all persons claiming under it shall have the right to enter upon such lands and to prospect for, mine, sell, and remove such coal, ores, asphaltum, metals, minerals, and other metallic and mineral products and for such purpose to construct all necessary roads, buildings, and improvements thereon, including machinery for mining or removing such coal, ores, asphaltum, metals, minerals, and other metallic and mineral products in such lands.

Source: SL 1919, ch 305, § 1; SL 1931, ch 203, § 13; SDC 1939, § 15.0501.



§ 5-7-4.1 Lease required to explore for minerals--Civil penalty--Publication of data collected--Judicial remedies for enforcement.

5-7-4.1. Lease required to explore for minerals--Civil penalty--Publication of data collected--Judicial remedies for enforcement. No person may conduct mineral exploration upon state lands, including lands in which the state has a mineral interest, without obtaining a lease under the provisions of this chapter. Any person who violates this section is subject to a civil penalty of not more than one thousand dollars for each day of violation. All data collected on any state lands as a result of such violation shall be made immediately available to the commissioner of school and public lands who shall make such data available to the public as soon as practicable. The penalty may be collected by means of a civil action brought in the circuit court for the county in which any of the affected state lands are found or in the circuit court for Hughes County. The right of the commissioner to any data may be enforced by the circuit court through appropriate injunctive relief.

Source: SL 1978, ch 43, § 2; SL 1993, ch 53, § 22.



§ 5-7-5 Repealed.

5-7-5. Repealed by SL 1993, ch 53, § 23.



§ 5-7-6 Oil, gas, and geothermal resources not subject to provisions--Exemption of lands soldprior to reservation.

5-7-6. Oil, gas, and geothermal resources not subject to provisions--Exemption of lands sold prior to reservation. The provisions of §§ 5-7-3, 5-7-4, 5-7-4.1, 5-7-6, 5-7-8, and 5-7-16 shall not apply to oil and gas, or geothermal resources, and shall not apply to lands sold prior to the reservation of such coal, ores, asphaltum, metals, minerals, and other metallic and mineral products.

Source: SL 1919, ch 305, § 1; SL 1931, ch 203, § 13; SDC 1939, § 15.0501; SL 1980, ch 40, § 3.



§ 5-7-7 , 5-7-7.1. Repealed.

5-7-7, 5-7-7.1. Repealed by SL 1993, ch 53, §§ 24, 25.



§ 5-7-8 Priority to receive permit determined by application date.

5-7-8. Priority to receive permit determined by application date. Priority to receive a permit on each tract, as provided in § 5-7-45, shall be determined by the certification date on the application. The commissioner of school and public lands shall issue the lease accordingly.

Source: SDC 1939, § 15.0503 as added by SL 1953, ch 43, § 1; SL 1975, ch 48, § 2; SL 1993, ch 53, § 26.



§ 5-7-8.1 , 5-7-8.2. Repealed.

5-7-8.1, 5-7-8.2. Repealed by SL 1993, ch 53, §§ 27, 28.



§ 5-7-9 Repealed.

5-7-9. Repealed by SL 1993, ch 53, § 29.



§ 5-7-10 Repealed.

5-7-10. Repealed by SL 1978, ch 43, § 7.



§ 5-7-11 Repealed.

5-7-11. Repealed by SL 1978, ch 43, § 5.



§ 5-7-11.1 Repealed.

5-7-11.1. Repealed by SL 1993, ch 53, § 30.



§ 5-7-12 , 5-7-13. Repealed.

5-7-12, 5-7-13. Repealed by SL 1993, ch 53, §§ 31, 32.



§ 5-7-14 Repealed.

5-7-14. Repealed by SL 1984, ch 34, § 10.



§ 5-7-15 Repealed.

5-7-15. Repealed by SL 1993, ch 53, § 33.



§ 5-7-16 Right of lease holder to enter sold or leased lands.

5-7-16. Right of lease holder to enter sold or leased lands. In all cases where state lands have been sold subject to the reservation regarding coal, ores, asphaltum, metals, and mineral rights referred to in § 5-7-3 and in all cases where such lands have been leased for agricultural, meadow, pasturage, or other purposes, pursuant to the provisions of law, the holder of any lease subsequently issued thereon may nevertheless enter upon the same and prospect thereunder.

Source: SL 1919, ch 305, § 5; SL 1931, ch 203, § 13; SDC 1939, § 15.0504; SL 1993, ch 53, § 34.



§ 5-7-17 Repealed.

5-7-17. Repealed by SL 1993, ch 53, § 35.



§ 5-7-17.1 Disposition of payments for damages.

5-7-17.1. Disposition of payments for damages. Any agreed payments for damages to the lease between the holder and the lessee shall be approved or disapproved by the commissioner of school and public lands and shall be paid fifty percent to the lessee and fifty percent to the state.

Source: SL 1984, ch 38, § 1.



§ 5-7-18 Oil and gas leases--Casing-head gas included.

5-7-18. Oil and gas leases--Casing-head gas included. Where the term "oil and gas" is used in §§ 5-7-19 to 5-7-33, inclusive, it shall be construed to mean "oil, gas, and casing-head gas."

Source: SDC 1939, § 15.0510 as added by SL 1941, ch 53, § 1.



§ 5-7-19 Oil, gas, and geothermal exploration, development and production leases authorized.

5-7-19. Oil, gas, and geothermal exploration, development and production leases authorized. The commissioner of school and public lands may execute and issue in the name of the State of South Dakota, as lessor, under rules and regulations prescribed by the commissioner, leases for the exploration and development of, and production of, oil, gas, or geothermal resources from any lands belonging to the State of South Dakota, including lands which have been or may hereafter be sold by the state with the reservation of the minerals in the land. Such leases to be issued upon such terms and conditions as the commissioner may deem to be to the best interests of the state and not inconsistent with the provisions of §§ 5-7-20 to 5-7-37, inclusive.

Source: SL 1931, ch 203, § 1; SDC 1939, § 15.0507; SL 1980, ch 40, § 4.



§ 5-7-20 Application for oil, gas, or geothermal lease--Tender of annual rental and bonus--Form and contents of application.

5-7-20. Application for oil, gas, or geothermal lease--Tender of annual rental and bonus--Form and contents of application. Applications for the issuance of any such oil, gas, or geothermal resources lease shall be executed under oath by the applicant, or his agent or attorney duly authorized in writing, or by any officer or attorney in fact of the corporation, if the application is made by a corporation. The application shall be accompanied by a certified check, bank draft, or money order in the amount of the annual delay rental for one year and the bonus offered, if any.

The form of the application shall be prescribed by the commissioner of school and public lands and all applications shall contain a description of the lands by legal subdivisions upon which the lease is desired, together with such data and information concerning development on and in the vicinity of the land as may reasonably be required by the commissioner. No lease shall be issued for less than the amount offered by the applicant as a bonus, if any, and the annual delay rental for one year.

Source: SL 1931, ch 203, § 5; SDC 1939, § 15.0508; SL 1953, ch 44, § 1; SL 1980, ch 40, § 5.



§ 5-7-21 Advertising of oil and gas or geothermal leases--Conduct of auction.

5-7-21. Advertising of oil and gas or geothermal leases--Conduct of auction. Whenever an application is made for such an oil and gas or geothermal resources lease the commissioner of school and public lands shall advertise the lands for lease by the publication, once in each week for at least two successive weeks in a newspaper of general circulation published in the county where the lands are located, if there be one, or if there be none, in such newspaper as will be most likely to give notice of the leasing, of a notice stating the time and place at which the leasing of such lands will be held. The commissioner shall conduct the letting at public auction. The commissioner may establish such rules and regulations as in his judgment shall be necessary in order that the lands may be leased most profitably for the state and to carry out the provisions of this chapter. The lands shall be leased to the highest bidder but the commissioner shall have the right to reject any or all bids.

Source: SDC 1939, § 15.0510 as added by SL 1941, ch 53, § 1; SL 1972, ch 28, § 2; SL 1980, ch 40, § 6.



§ 5-7-22 Withholding of tracts from oil, gas, other mineral or geothermal resources leasing.

5-7-22. Withholding of tracts from oil, gas, other mineral or geothermal resources leasing. Nothing contained in this chapter shall be construed as requiring the commissioner of school and public lands to offer any tract of land for lease, nor to lease the same, but the commissioner may withhold any tract from leasing for oil, gas, other mineral or geothermal resources purposes if, in his opinion, the best interests of the state shall be served by so doing.

Source: SL 1931, ch 203, § 7; SDC 1939, § 15.0515; SL 1980, ch 40, § 7; SL 1980, ch 42, § 6.



§ 5-7-23 Term of oil and gas leases--Resumption of drilling operations after cessation ofproduction.

5-7-23. Term of oil and gas leases--Resumption of drilling operations after cessation of production. The term of all such oil and gas leases shall be for a period not to exceed ten years and as long thereafter as oil or gas is produced from the leased land. In no event, however, shall such leases covering lands granted to the state of South Dakota by the Enabling Act of February 22, 1889, or by later congressional act, be for terms longer than as provided in said acts as subsequently amended or to be amended. If for any reason production of oil or gas from the leased lands shall cease after the primary term the lessee shall be entitled to resume drilling operations on said land within such reasonable time as may be prescribed by the rules and regulations of the commissioner of school and public lands, and if such drilling operations shall be conducted with reasonable diligence and the production of oil and gas in paying quantities shall result therefrom, then said lease shall remain in force as long thereafter as oil or gas in paying quantities is or can be produced from the leased lands.

Source: SL 1931, ch 203, § 2; SDC 1939, § 15.0510; SL 1941, ch 53, § 1.



§ 5-7-23.1 Term of geothermal leases.

5-7-23.1. Term of geothermal leases. The term of all geothermal leases shall be for a period not to exceed ten years and as long as geothermal resources are produced from the leased lands.

Source: SL 1980, ch 40, § 8.



§ 5-7-24 Royalty provisions in oil and gas leases--Annual rental.

5-7-24. Royalty provisions in oil and gas leases--Annual rental. All such leases shall provide for delivery to the state in the pipeline to which the lessee may connect the wells of a royalty of not less than one-eighth of the oil and gas produced, saved, and marketed from the leased lands, or the equivalent proportion of the market value of such oil and gas in the field at the time of production; provided, however, that no royalties shall be payable upon oil or gas used in operations on the land for the development and production of oil or gas therefrom.

All such leases shall provide for the payment of a reasonable annual rental, as fixed by the rules and regulations of the commissioner of school and public lands, but in no event to be less than ten cents per acre per annum.

Source: SL 1931, ch 203, § 2 (6); SL 1937, ch 213, § 1; SDC 1939, §§ 15.0509, 15.0510; SL 1941, ch 53, § 1; SL 1976, ch 57.



§ 5-7-24.1 Royalty provisions in geothermal leases--Renegotiation--Annual rental.

5-7-24.1. Royalty provisions in geothermal leases--Renegotiation--Annual rental. All geothermal leases shall provide for the payments of royalty to the state. The royalty payments shall consist of:

(1) Not less than ten percent of the gross revenue, exclusive of charges, approved by the commissioner of school and public lands, that were made or incurred with respect to transmission or other services or processes, received from the sale of steam, brines, from which no minerals have been extracted, and associated gases at the point of delivery to the purchaser; and

(2) A royalty of five percent of the gross revenue, exclusive of charges, approved by the commissioner, that were made or incurred with respect to transmission or other services or processes, received from the sale of mineral products or chemical compounds recovered from geothermal fluids or chemical compounds.

All royalties shall be subject to renegotiation after ten years from the effective date of the lease and at ten-year intervals thereafter.

All geothermal leases shall provide for the payment of a reasonable annual rental, as fixed by the rules and regulations of the commissioner of school and public lands, but in no event to be less than one dollar per acre per year.

Source: SL 1980, ch 40, § 9.



§ 5-7-25 Customary provisions inserted in leases for protection of state and surface ownersand lessees.

5-7-25. Customary provisions inserted in leases for protection of state and surface owners and lessees. The commissioner of school and public lands may insert in oil, gas, and geothermal resources leases such general provisions as are customary and proper for the protection of the rights of the state and of the lessee and of the owners of the surface of the leased land and not inconsistent or in conflict with the provisions of this chapter and of other laws.

Source: SL 1931, ch 203, § 9; SDC 1939, § 15.0510; SL 1941, ch 53, § 1.



§ 5-7-25.1 Geothermal resources--Additional provisions applicable to.

5-7-25.1. Geothermal resources--Additional provisions applicable to. The provisions of §§ 5-7-25 to 5-7-37, inclusive, apply to geothermal resources.

Source: SL 1980, ch 40, § 10.



§ 5-7-26 Leases assignable--Minimum tract assignable.

5-7-26. Leases assignable--Minimum tract assignable. All oil, gas, and geothermal resources leases shall be assignable in whole or in part, provided no assignment of less than a legal subdivision shall be recognized or approved by the commissioner of school and public lands. The term "legal subdivision" as used herein shall be construed in the ordinary sense as used and recognized in the Bureau of Land Management of the United States.

Source: SL 1931, ch 203, § 4; SDC 1939, § 15.0512.



§ 5-7-27 Execution and acknowledgment of assignments of leases--Filing and recordation--Form and fees.

5-7-27. Execution and acknowledgment of assignments of leases--Filing and recordation--Form and fees. The assignments provided for in § 5-7-26 shall be executed and acknowledged in duplicate in the manner prescribed for conveyance of real estate in this state, and subject to recordation as other instruments conveying real estate and, in addition thereto, a duplicate original shall be filed in the office of the commissioner of school and public lands who shall record same in permanent form in his office as a public record and shall return the original to the person entitled thereto after recording. The approval of the commissioner shall be noted upon all originals of the assignment. The commissioner shall prescribe the form to be used for such assignments and shall fix a reasonable fee for the filing, recording, and approval of the same.

Source: SL 1931, ch 203, § 4; SDC 1939, § 15.0512.



§ 5-7-28 Grounds for refusal to approve assignment of lease.

5-7-28. Grounds for refusal to approve assignment of lease. The commissioner of school and public lands shall have the right to refuse approval of any assignment not executed in proper form or by the proper person or persons, or when the lease is not in good standing as to the assigned tracts, or when litigation is pending affecting the lease or the interest of any person therein.

Source: SL 1931, ch 203, § 4; SDC 1939, § 15.0512.



§ 5-7-29 Effect of approved assignment of lease.

5-7-29. Effect of approved assignment of lease. Upon approval by the commissioner of school and public lands of an assignment, the assignor shall stand relieved from all obligations to the state with respect to the lands embraced in the assignment and the state shall likewise be relieved from all obligations to the assignor as to such tract or tracts, and thereupon, the assignee shall succeed to all of the rights and privileges of the assignor with respect to such tracts and shall be held to have assumed all of the duties and obligations of the assignor to the state as to such tracts.

Source: SL 1931, ch 203, § 4; SDC 1939, § 15.0512.



§ 5-7-30 Grounds for cancellation of lease--Notice of intent to cancel and opportunity toremedy default.

5-7-30. Grounds for cancellation of lease--Notice of intent to cancel and opportunity to remedy default. The commissioner of school and public lands is hereby authorized to cancel any lease issued as provided in §§ 5-7-18 to 5-7-32, inclusive, for nonpayment of rentals or nonperformance by the lessee of any requirement of the lease. With the exception of the nonpayment of rentals on or before the date they are due, if any such cancellation shall be made, the commissioner must mail to the lessee or assignee, by registered or certified letter addressed to the post office address of such lessee or assignee shown by the records of the office of the commissioner, a notice of intention to cancel said lease, specifying the default for which the lease is subject to cancellation and if within thirty days after the mailing of said notice to the lessee or assignee he shall remedy the default specified in such notice, then no cancellation of said lease shall be ordered by the commissioner but, otherwise, the cancellation shall be made and all the rights of the lessee or assignee under the lease shall thereupon terminate. No notice of intention to cancel shall be required where the default is the nonpayment of rentals on or before the date they are due.

The mailing of the notice as provided in this section shall constitute notice of the intention of the commissioner to cancel the lease and no proof of receipt of such notice shall be necessary or required.

Source: SL 1931, ch 203, § 8; SDC 1939, § 15.0513; SL 1953, ch 45.



§ 5-7-31 Correction of mistaken land descriptions in leases.

5-7-31. Correction of mistaken land descriptions in leases. Whenever any person, firm, or corporation has been granted a lease or leases and has not tested or prospected the land so leased and a mistake has been made in the description of the land, there may be substituted therefor other land for that leased, under such rules and regulations as may be prescribed by the commissioner of school and public lands; provided however, that such application for such correction must be made within six months from the date of the lease.

Source: SL 1931, ch 203, § 11; SDC 1939, § 15.0514.



§ 5-7-32 Pooling agreements on behalf of state authorized.

5-7-32. Pooling agreements on behalf of state authorized. The commissioner of school and public lands is hereby authorized, in his discretion, to enter into agreements on behalf of the State of South Dakota for the pooling of acreage under his jurisdiction with other acreage for unit operations for the production of oil, gas, or geothermal resources and for the apportionment of oil, gas, or geothermal resources royalties on an acreage or other equitable basis.

Source: SL 1939, ch 164, § 1; SDC Supp 1960, § 42.0815; SL 1976, ch 20, § 3.



§ 5-7-33 Deposit of collections from leases in treasury.

5-7-33. Deposit of collections from leases in treasury. The commissioner of school and public lands shall deposit the money realized from leasing of mineral interests owned by the state, or held in trust by the state with the state treasurer and direct that such money be credited to the appropriate fund.

Source: SL 1953, ch 72, § 1; SDC Supp 1960, § 15.0516 (2); SL 1985, ch 39, § 2.



§ 5-7-34 Apportionment of receipts from leasing of school, indemnity and endowment lands.

5-7-34. Apportionment of receipts from leasing of school, indemnity and endowment lands. All money received from the leasing of all common school, indemnity, and endowment lands for oil and gas and other mineral or geothermal resources leasing of said lands shall be apportioned as follows:

Fifty percent shall be credited to the permanent school funds and fifty percent thereof into the several interest and income funds in the following proportions, to wit:

Common school 82.02289745

South Dakota State University 4.66838105

University of South Dakota 2.51170245

Educational and charitable .72960665

Department of Corrections, juvenile programs 1.16718575

School for Deaf 1.16728565

School for Blind and Visually Impaired .72952995

South Dakota Developmental Center--Redfield 1.16726135

School of Mines and Technology 1.16728735

Black Hills and Dakota State Universities 3.11243403

Northern State University 1.55642832

Source: SL 1955, ch 53; SL 1985, ch 39, § 3; SL 1989, ch 170, § 1; SL 1989, ch 238, § 4; SL 1998, ch 110, § 3; SL 2002, ch 132, § 3.



§ 5-7-35 Repealed.

5-7-35. Repealed by SL 1984, ch 34, § 11.



§ 5-7-36 Records of mineral interests and leases maintained by commissioner.

5-7-36. Records of mineral interests and leases maintained by commissioner. The commissioner of school and public lands shall keep in his office a full and complete record of all lease lettings, sales, copies of all leases, a record of the payment of the rentals, a record of the assignment of the leases, a record of the acquisition of all mineral interests, a record of the royalties due and paid, and such other information as shall be determined by him to be of value to the State of South Dakota and the owners of mineral interests and leases.

Source: SL 1953, ch 72, § 1; SDC Supp 1960, § 15.0516 (4).



§ 5-7-37 Rules and regulations governing leasing--Promulgation.

5-7-37. Rules and regulations governing leasing--Promulgation. The commissioner of school and public lands shall from time to time promulgate such rules and regulations, not in conflict with any of the provisions of this chapter, as may be necessary or proper for carrying out such provisions governing the duties of the commissioner in executing leases of mineral, oil, gas, or geothermal resources rights, specifically prescribing forms to be used, fixing minimum bonus and rentals, and prescribing the method of sale, whether private or by public auction, or either or both.

Source: SL 1919, ch 305, § 9; SL 1931, ch 203, § 10; SDC 1939, § 15.0502.



§ 5-7-38 Water law provisions applicable to certain geothermal leases.

5-7-38. Water law provisions applicable to certain geothermal leases. All leases granted by the commissioner of school and public lands for the development of geothermal resources for industrial or commercial heating or production of electricity or minerals in solution, are subject to all of the provisions of chapters 46-5 and 46-6, inclusive.

Source: SL 1980, ch 40, § 12.



§ 5-7-39 Validation of oil and gas leases prior to July 1, 1981.

5-7-39. Validation of oil and gas leases prior to July 1, 1981. Any oil and gas lease executed by the Governor and the commissioner of school and public lands prior to July 1, 1981, is, notwithstanding any omissions, irregularities, or defects in the procedures, including publications, taken by the State of South Dakota in leasing the same, hereby validated and cured to the extent that the lease shall operate to convey to the person named as the lessee in the lease all of the rights provided in the lease.

Source: SL 1982, ch 51, § 1.



§ 5-7-40 Limitation of actions to contest validity of oil and gas leases.

5-7-40. Limitation of actions to contest validity of oil and gas leases. If any person has a vested right in any real property leased and desires to contest the validity of an oil and gas lease and no action to enforce such right is begun before July 1, 1983, such right shall be forever barred. No action so brought shall be of any force or effect, or maintained in any court in this state, unless before July 1, 1983, there is recorded in the office of the register of deeds of the county in which the real estate is situated, a notice of pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1982, ch 51, § 2.



§ 5-7-41 Assignment of certain state-owned minerals to oil and gas royalty increment status--Required findings.

5-7-41. Assignment of certain state-owned minerals to oil and gas royalty increment status--Required findings. The commissioner of school and public lands may, upon his own motion or upon petition by an interested person assign, specific state-owned minerals to oil and gas royalty increment status. The assignment shall be made pursuant to the contested case requirements of chapter 1-26 and shall include a legal description of the state mineral lands assigned the status and a specific term, under ten years, during which the lands may be leased as on an oil and gas royalty increment status. The assignment may be made only upon a finding by the commissioner that:

(1) There has been no oil or gas production on the state-owned mineral land proposed to be assigned royalty increment status, and on private or federal minerals within the immediate area;

(2) There has been no oil or gas lease issued on the state-owned mineral land proposed to be assigned royalty increment status within the last ten years;

(3) There has been no oil or gas prospecting permit issued for the state-owned mineral land proposed to be assigned royalty increment status within the last five years;

(4) There has been no exploration permit for oil or gas issued by the Department of Environment and Natural Resources in the immediate area of the state-owned mineral land proposed to be assigned royalty increment status within the last five years;

(5) The assignment of oil and gas royalty increment status to the state-owned minerals may encourage the development of oil or gas reserves on those lands; and

(6) The assignment will not have a substantial impact on privately owned minerals within the immediate area surrounding the state-owned mineral land proposed to be assigned royalty increment status.
Source: SL 1992, ch 43, § 1.



§ 5-7-42 Amount of royalty for leases of lands assigned oil and gas royalty increment status.

5-7-42. Amount of royalty for leases of lands assigned oil and gas royalty increment status. Notwithstanding the provisions of § 5-7-24, the commissioner may offer oil and gas leases for lands assigned oil and gas royalty increment status with a royalty of one-sixteenth of the oil and gas produced, saved and marketed from the leased lands for the first three years of the lease. The royalty on the lease shall automatically increase to one-twelfth of the oil and gas produced, saved and marketed from the leased lands for the second three years of the lease. Thereafter, the royalty on the lease shall automatically increase to a minimum of one-eighth of the oil and gas produced, saved and marketed from the leased lands, as established by the commissioner. All other terms of the oil and gas lease for state minerals assigned royalty increment status shall be the same as the standard oil and gas lease for state minerals.

Source: SL 1992, ch 43, § 2.



§ 5-7-43 Royalty increments for commingled lands assigned oil and gas royalty incrementstatus.

5-7-43. Royalty increments for commingled lands assigned oil and gas royalty increment status. The royalty increments of an oil and gas lease for lands assigned royalty increment status may not be altered due to the shut-in of a well. If the mineral lands assigned oil and gas royalty increment status are pooled, unitized, or otherwise commingled with production from other areas, the royalty increment status assignment shall automatically expire and the royalty on the involved state minerals shall automatically increase to a minimum of one-eighth of the oil and gas produced, saved, and marketed from the leased lands, as established by the commissioner.

Source: SL 1992, ch 43, § 3.



§ 5-7-44 Leases offered only during term of royalty increment status.

5-7-44. Leases offered only during term of royalty increment status. Royalty increment status leases may be offered only during the term in which the state-owned minerals are assigned royalty increment status.

Source: SL 1992, ch 43, § 4.



§ 5-7-45 Commissioner authorized to issue leases for prospecting, exploration and mining.

5-7-45. Commissioner authorized to issue leases for prospecting, exploration and mining. The commissioner may execute and issue in the name of the State of South Dakota, as lessor, leases for the sole and exclusive purpose of prospecting, exploration, and mining of all minerals upon or from any public lands over which the commissioner has jurisdiction, direction, control, care, and disposition under the constitution and laws of the State of South Dakota, such leases to be issued upon such terms and conditions as the commissioner may deem to be in the best interests of the State of South Dakota and not inconsistent with the provisions of this chapter.

Source: SL 1993, ch 53, § 1.



§ 5-7-46 Penalties for fraud.

5-7-46. Penalties for fraud. Any lessee of mineral lands under this chapter who conceals, or attempts to conceal any sale of ores or mineral products derived therefrom on which a royalty is payable, or who defrauds, or attempts to defraud, the state out of any such royalty is subject to a civil penalty of not more than one thousand dollars for each day of violation. In addition, such civil penalty does not operate as a bar to the collection of amounts owed to the state by such lessee; and his lease shall be forfeited in the manner provided in this chapter.

Source: SL 1993, ch 53, § 2.



§ 5-7-47 Inspection of records.

5-7-47. Inspection of records. The commissioner may inspect all records or books of account pertaining to the mining, extraction, transportation, reduction, and returns of all ores taken from such leased lands.

Source: SL 1993, ch 53, § 3.



§ 5-7-48 Preferential right of lessee to renew or purchase leased lands.

5-7-48. Preferential right of lessee to renew or purchase leased lands. Any lessee of lands subject to a mineral lease, or the heirs, successors or assigns of such lessee, have a preferential right to renew the lease or to purchase or lease any estate in such lands that the state intends to sell, lease, or otherwise dispose of during the term of the mineral lease on the same terms and conditions as the state otherwise intends to lease, sell, or otherwise dispose of such estate. If the mineral lessee does not exercise such preferential right and the commissioner sells or leases any estate in such lands subject to a mineral lease, including an estate or lease for agricultural, meadow, pasturage, or other purposes, the rights of the purchaser or lessee of such estate are subordinate to the rights of the mineral lessee.

Source: SL 1993, ch 53, § 4.



§ 5-7-49 Definitions.

5-7-49. Definitions. The term, minerals, as used in this chapter means all mineral deposits, whether lode, placer, or otherwise. The term, lessee, as used in this chapter includes an assignee under an approved assignment. The term, legal subdivision, as used in this chapter, has its ordinary meaning, as used and recognized by the Bureau of Land Management of the United States and the Office of School and Public Lands of the State of South Dakota.

Source: SL 1993, ch 53, § 5.



§ 5-7-50 Validity of leases prior to 1993 amendments to this chapter.

5-7-50. Validity of leases prior to 1993 amendments to this chapter. All prospecting permits and leases issued prior to July 1, 1993 which have not expired, or which have not been canceled legally for nonperformance, are hereby declared to be valid and existing contracts with the State of South Dakota according to their terms and provisions, and the commissioner shall accept and recognize all such permits and leases according to their terms and provisions.

Source: SL 1993, ch 53, § 6.



§ 5-7-51 Relinquishment of prospecting permit.

5-7-51. Relinquishment of prospecting permit. Any legal owner of any prospecting permit issued by the commissioner prior to July 1, 1993, if not in default of any of the provisions thereof, may relinquish such permit to the state and, upon application filed at the time of filing such relinquishment, the commissioner shall issue a lease in accordance with the provisions of this chapter.

Source: SL 1993, ch 53, § 7.



§ 5-7-52 Term of permit--Primary and secondary terms--Tertiary and quaternary terms--Royalties.

5-7-52. Term of permit--Primary and secondary terms--Tertiary and quaternary terms--Royalties. All leases issued under these provisions shall be for a primary term of three years and as long thereafter as any mineral or minerals in paying quantities be produced or mined from the lands, subject to the continued payment of annual rentals.

If the lessee fails to discover and produce minerals in paying quantities during the primary term of the lease, the lessee may continue the lease in full force and effect for an additional or secondary term of two years and as long thereafter as any mineral or minerals in paying quantities be produced or mined from the leased land, by paying each year in advance two times the rental provided in the primary term.

However, if the lessee fails to discover and produce minerals in paying quantities during the secondary term of the lease, the lessee of record or the record owner of an approved assignment may continue the lease, as to the portion held by him, in full force and effect for an additional or tertiary term of five years and so long thereafter as any mineral or minerals in paying quantities be produced or mined from the leased land, by paying each year in advance not less than three dollars per acre per year as rental.

If the lessee fails to discover and produce minerals in paying quantities during the tertiary term of the lease, the lessee of record or the record owner of an approved assignment may continue the lease, as to the portion held by him, in full force and effect for an additional or quaternary term of five years and so long thereafter as any mineral or minerals in paying quantities be produced or mined from the leased land, by paying each year in advance of the lease anniversary date not less than ten dollars per acre per year as rental, plus a sum as advance royalty computed as follows:

For the eleventh year, not less than ten dollars per acre per year;

For the twelfth year, not less than twenty dollars per acre per year;

For the thirteenth year, not less than thirty dollars per acre per year;

For the fourteenth year, not less than forty dollars per acre per year; and

For the fifteenth year, not less than fifty dollars per acre per year.

However, upon the commencing of the production of minerals in paying quantities, the principal sum so paid as advance royalty for the lease year in which the mineral is produced and the advance royalty paid for the two previous years shall be credited against the royalty payable to the lessor.

Source: SL 1993, ch 53, § 8.



§ 5-7-53 Conditions warranting suspension of license--Effective date--Term of suspension.

5-7-53. Conditions warranting suspension of license--Effective date--Term of suspension. In all cases where the lessee of a valid lease issued under these provisions, or the record owner of an approved assignment of such lease, provides to the commissioner of school and public lands proof of discovery on such lease of an ore body containing valuable mineral deposits deemed to be of merchantable quality and quantity and the lessee has established commercial production on lands subject to the lease, the commissioner of school and public lands upon proper application by the lessee or the record owner and after notice and hearing shall authorize a suspension of the lease during either the primary, secondary, tertiary, quaternary, or indeterminable terms of such lease for such period as may be fixed by him if the commissioner is satisfied that:

(1) Marketing conditions beyond the control of the lessee are such that the leased land cannot be mined and the ore marketed except at a loss; or

(2) Temporary conditions exist beyond the control of the lessee, with regard to the leased land then being mined which would operate to prevent the mining of the ore in keeping with safe mining practices.

A suspension authorized by the commissioner pursuant to the provisions of this section shall take effect as of the date of the commissioner's decision and shall suspend the lease for the period of such suspension, but in no event may any single suspension be for a period longer than five years.

All obligations of the lessee under a lease suspended pursuant to the provisions of this section are suspended, including the payment of rentals and advance royalties. However, the lessee shall pay an annual rental of not less than sixty dollars per acre per year for each year of suspension.

Source: SL 1993, ch 53, § 9.



§ 5-7-54 Annual rental--Minimum.

5-7-54. Annual rental--Minimum. All leases issued by the commissioner shall provide for an annual rental to be paid by the lessee in advance, the amount thereof to be fixed by the commissioner, but in no case may the annual rental be less than one dollar per acre for the primary term nor less than two dollars per acre for the secondary term. The annual rental for any one lease may not be less than ten dollars.

Source: SL 1993, ch 53, § 10.



§ 5-7-55 Payment of royalty--Amount.

5-7-55. Payment of royalty--Amount. In addition to the annual rental, the lessee shall pay to the commissioner a royalty of not less than two percent of the gross returns from the sale of ores and mineral products derived therefrom, less reasonable transportation and smelting or reduction charges, if any, and such other customary and appropriate charges as determined by the commissioner by rules promulgated pursuant to chapter 1-26, of all ores or materials mined and extracted from the land. In addition, the lessee shall pay to the commissioner as royalty not less than two percent of any premiums and bonuses received in connection with the discovery, production or marketing.

Accounting for all royalties shall be made on the twentieth day of the month following the month of sale or receipt of premium or bonus.

Source: SL 1993, ch 53, § 11.



§ 5-7-56 Marketing minerals.

5-7-56. Marketing minerals. Any lease issued under the provisions of this chapter shall contain provisions requiring the lessee to market the mineral within a reasonable time after production is had.

Source: SL 1993, ch 53, § 12.



§ 5-7-57 Bond required--Amount.

5-7-57. Bond required--Amount. Before any lessee of minerals commences development or operations upon the lands, such lessee shall execute and file with the commissioner a good and sufficient bond or undertaking in an amount to be fixed by the commissioner, but not less than five thousand dollars, in favor of the State of South Dakota, for the benefit of any surface lessee, patentee, or contract purchaser, to secure the payment for such damage to the livestock, water, crops, or other tangible improvements on such lands as may be suffered by reason of development, use and occupation of such lands by the mining lessee. However, any lessee owning one or more mining leases may file a blanket bond in an amount to be fixed by the commissioner, but not less than ten thousand dollars, covering all leases then owned or thereafter acquired by him.

If any surface lessee, patentee, or contract purchaser files with the commissioner a waiver duly executed and acknowledged by him of his right to require such bond, such development, or occupation and use of the lands by a mineral lessee may be permitted without providing for the bond. This bond is in addition to any required by any other statute.

Source: SL 1993, ch 53, § 13.



§ 5-7-58 Records furnished within reasonable bounds--Confidentiality of records.

5-7-58. Records furnished within reasonable bounds--Confidentiality of records. The commissioner or the commissioner's designee may inspect all records, books, or accounts pertaining to the mining, extraction, transportation, and returns of ores taken from such leased lands. At the request of the commissioner, the lessee shall furnish such reports, samples, logs, assays, or cores within reasonable bounds as the commissioner may deem to be necessary to the proper administration of the lands under lease. The commissioner shall unless otherwise required by law keep such reports, samples, logs, assays, and cores confidential and may not disclose any such information to any third party during the life of the lease.

Source: SL 1993, ch 53, § 14.



§ 5-7-59 Relinquishing lease to state.

5-7-59. Relinquishing lease to state. With the consent of the commissioner, any lease issued under the provisions of this chapter may be relinquished in whole or in part to the State of South Dakota.

Source: SL 1993, ch 53, § 15.



§ 5-7-60 Cancellation of lease by commissioner--Notice required.

5-7-60. Cancellation of lease by commissioner--Notice required. The commissioner may cancel any lease issued under the provisions of this chapter for nonpayment of rentals, for nonpayment of royalties or for violation of any of the terms, covenants, or conditions thereof, but before any such cancellation shall be made, the commissioner shall mail to the lessee or assignee, by registered or certified mail, addressed to the post office address of the lessee or assignee as shown by the records of the office of the commissioner, a notice of intention to cancel the lease, specifying the default for which the lease is subject to cancellation. No proof of receipt of notice is necessary. Thirty days after the mailing, the commissioner may enter cancellation unless the lessee has remedied the default or contested in good faith. Any action to cancel a lease as provided in this chapter shall be conducted in accordance with the provisions of chapter 1-26. The lessee may remain in possession until a final decision is rendered.

Source: SL 1993, ch 53, § 16.



§ 5-7-61 Assignment of lease.

5-7-61. Assignment of lease. All leases issued under the provisions of this chapter are assignable in whole or in part. The assignment shall be executed and acknowledged in the manner prescribed for conveyance in this state and shall be filed in the office of the commissioner. Any assignment is subject to the consent of the commissioner who may not withhold his consent unreasonably. The approval of the commissioner shall be noted upon the assignment. The commissioner shall prescribe by rule promulgated pursuant to chapter 1-26 the form to be used for such assignments and shall fix a reasonable fee for the filing, recording and approval of the assignment. Upon approval by the commissioner of an assignment, the assignee is the successor to all of the rights and privileges of the assignor with respect to such tracts and shall be held to have assumed all of the duties and obligations of the assignor to the state as to such tracts. However, the record owner of any mineral lease may enter into any contract for the development of the leasehold premises or any portion thereof, or may create overriding royalties or obligations payable out of production, or enter into any other agreements with respect to the development of the leasehold premises or disposition of the production therefrom, and it is not necessary for any such contracts, agreements or other instruments to be approved by the commissioner of school and public lands. Nothing in this section relieves the record title owner of such lease from complying with any of the terms or provisions thereof. In any controversy respecting any such contracts, agreements or other instruments entered into by such lessee with other persons, neither the State of South Dakota nor the commissioner of school and public lands is a necessary party. All such contracts and other instruments shall be filed in the office of the commissioner of school and public lands and recorded in the office of the register of deeds of the county where the lands are situated, and the filing or recording thereof shall constitute public notice of the existence and contents of the instruments so filed or recorded. The commissioner may by rule promulgated pursuant to chapter 1-26 prescribe a reasonable fee for the filing of such instruments in the office of the commissioner of school and public lands. The production of minerals upon any lands embraced in any mineral lease shall continue such lease as to all of the land embraced therein for as long thereafter as any mineral or minerals in paying quantities are being produced in accordance with the provisions thereof, regardless of any assignment of all or a portion of the lease which may have been made prior or subsequent to the production.

Source: SL 1993, ch 53, § 17.



§ 5-7-62 Removal of improvements and equipment upon termination--Time limit.

5-7-62. Removal of improvements and equipment upon termination--Time limit. Upon termination of any lease issued under the provisions of this chapter by reason of forfeiture, surrender, expiration of term, or for any other reason, the lessee may remove all improvements and equipment as can be removed without material injury to the premises. However, all rents and royalties shall be paid and such removal accomplished within two years from the termination date or before such earlier date as the commissioner may set upon thirty days' written notice to the lessee. All improvements and equipment remaining upon the premises after the removal date as set in accordance with this section shall be forfeited to the State of South Dakota without compensation.

Source: SL 1993, ch 53, § 18.



§ 5-7-63 Authority to withhold land from leasing--Rejection of application--Competitivebidding.

5-7-63. Authority to withhold land from leasing--Rejection of application--Competitive bidding. Nothing contained in this chapter may be construed as requiring the commissioner to offer any tract of land for lease. The commissioner may withhold any tract from leasing for mineral purposes, if, in his opinion, the best interests of the state would be served by so doing, and nothing contained in this chapter may be construed as prohibiting the commissioner from rejecting any application at any time prior to approval and offering acreage embraced therein for lease upon competitive bidding.

Source: SL 1993, ch 53, § 19.



§ 5-7-64 Transfer of State Cement Plant Commission mineral estates to commissioner ofschool and public lands.

5-7-64. Transfer of State Cement Plant Commission mineral estates to commissioner of school and public lands. Notwithstanding any other provisions of law, the commission shall, not later than June 30, 2011, transfer all of the commission's right, title and interest in and to any mineral estates owned or leased by the commission to the commissioner of school and public lands.

Source: SL 2010, ch 32, § 2.






Chapter 08 - Rural Credit Mineral Reservation

§ 5-8-1 Rural credit board abolished--Powers transferred to commissioner of school and public lands.

5-8-1. Rural credit board abolished--Powers transferred to commissioner of school and public lands. The South Dakota Rural Credit Board is hereby abolished and all its powers and duties are hereby transferred to, and shall be exercised and performed by the commissioner of school and public lands; and the duties and powers heretofore vested in the rural credit director are hereby transferred to, and shall be exercised and performed by the commissioner of school and public lands.

Source: SL 1959, ch 292, § 1; SDC Supp 1960, § 55.3201-1.



§ 5-8-2 Validation of sales by Rural Credit Board.

5-8-2. Validation of sales by Rural Credit Board. All sales of real estate made by the State of South Dakota, through its Rural Credit Board, and completed by contract or deed to the purchaser prior to February 23, 1947, and the proof, evidencing a compliance with the provisions of SDC 1960 Supp. 55.3219, has not been supplied or does not appear, are hereby legalized, cured, and validated and such proceedings shall be deemed to have been taken as by law provided.

Source: SL 1945, ch 319, § 1; SL 1949, ch 252, § 1; SDC Supp 1960, § 65.0326.



§ 5-8-3 Income credited to rural credit fund--Transfer to school funds.

5-8-3. Income credited to rural credit fund--Transfer to school funds. All funds heretofore credited to the rural credit fund shall continue to be so credited. The commissioner of school and public lands shall from time to time direct the state treasurer to transfer moneys from the rural credit fund as follows: fifty percent to the common school interest and income fund and fifty percent to the common school permanent fund.

Source: SL 1955, ch 279, §§ 1 to 3; SDC Supp 1960, § 55.3229; SL 1976, ch 20, § 4; SL 1978, ch 44.






Chapter 09 - Sale of School and Public Lands

§ 5-9-1 Selection of school and endowment lands to be sold--Amount sold each year.

5-9-1. Selection of school and endowment lands to be sold--Amount sold each year. The commissioner of school and public lands may select not more than fifty thousand acres from the school and endowment lands of the state, to be offered for sale in each fiscal year. However, in counties in which unsold school land amounts to more than five percent of the total acreage of the county, no more than twenty percent of the total acreage of such school land may be offered for sale, in any one year.

Source: SDC 1939, § 15.0301; SL 1949, ch 46; SL 1968, ch 34, § 1; SL 1975, ch 49; SL 1998, ch 31, § 1.



§ 5-9-2 Repealed.

5-9-2. Repealed by SL 1980, ch 43.



§ 5-9-3 Board of Appraisal--Selection of tracts for sale--Subdivision of lands of specialvalue.

5-9-3. Board of Appraisal--Selection of tracts for sale--Subdivision of lands of special value. There is hereby created a Board of Appraisal consisting of the commissioner of school and public lands and the state auditor. Whenever the commissioner shall direct the selection of lands in any county to be offered for sale, the Board of Appraisal shall select the quantity required and designate for sale each tract. Such Board of Appraisal shall take care to select and designate for sale first the most valuable lands, and shall ascertain all such lands as may be of special and peculiar value other than agricultural and cause the proper subdivision of the same, in order that the highest price may be obtained therefor.

Source: SL 1911, ch 224, § 31; RC 1919, § 5655; SDC 1939, § 15.0302; SL 1961, ch 54.



§ 5-9-4 Designation and appraisal of separate tracts for sale--Reappraisal of unsold land.

5-9-4. Designation and appraisal of separate tracts for sale--Reappraisal of unsold land. Such lands as shall not have been specially subdivided shall be designated and offered for sale in separate tracts of not more than eighty acres each, and the smallest subdivisions of those so subdivided shall be separately designated and offered for sale. The Board of Appraisal shall appraise such separate tract of land so selected and designated at its actual value under the terms of sale.

All lands designated for sale and not sold within two years after their appraisal shall be reappraised by the board of appraisers in the manner provided by law before they are sold.

Source: SL 1911, ch 224, §§ 32, 34; SL 1915, ch 272; RC 1919, §§ 5656, 5658; SL 1919, ch 306, § 2; SL 1927, ch 188; SDC 1939, §§ 15.0303, 15.0305; SL 1949, ch 47.



§ 5-9-5 Offer to purchase particular tract--Forfeiture or return of payment.

5-9-5. Offer to purchase particular tract--Forfeiture or return of payment. Any person may file with the commissioner of school and public lands a written offer on any tract, which offer shall be accompanied by a payment of fifty cents for each acre in the tract on which the offer is made. If the tract of land is selected for sale in the year in which the offer is made, the payment, once received, is not refundable and the amount shall be deposited to the credit of the permanent fund of the class of land involved. If the tract is not selected for sale by the commissioner or the Board of Appraisal in the year in which the offer is made, the payment shall be returned to the offeror.

Source: SDC 1939, § 15.0302 as added by SL 1961, ch 54; SL 1982, ch 52.



§ 5-9-6 Publication of notice of land sale--Selection and appraisal to be concurrent.

5-9-6. Publication of notice of land sale--Selection and appraisal to be concurrent. If land situated in a county is selected and designated for sale by the commissioner of school and public lands pursuant to the provisions of § 5-9-1, the land shall be advertised for sale at public auction by the publication of a notice of the sale, stating the time and place at which the sale of land will begin. The notice shall be published once each week for at least four consecutive weeks in the official newspapers of the county in which the land is located. The published notice of the time and place of the sale need not include the legal descriptions of the land to be offered at the sale. The selection, designation, appraisal, and advertising of the sale of the land shall be done concurrently.

Source: SL 1911, ch 224, § 33; RC 1919, § 5657; SL 1919, ch 306, § 1; SDC 1939, § 15.0304; SL 1961, ch 55; SL 1982, ch 50, § 2; SL 1992, ch 44.



§ 5-9-7 Certification and publication of description and appraised price of land offered.

5-9-7. Certification and publication of description and appraised price of land offered. Fifteen days before the date of sale the commissioner of school and public lands shall certify to the county auditor, the description and appraised price of the land to be offered and shall cause the same to be published in the legal newspapers of the county for two publications.

Source: SDC 1939, § 15.0304 as added by SL 1961, ch 55.



§ 5-9-8 Commissioner to conduct sales.

5-9-8. Commissioner to conduct sales. All sales shall be conducted through the Office of the Commissioner of School and Public Lands. The commissioner shall at the time appointed direct the sale of the lands designated. In case the commissioner is unable to act, the duties prescribed in this section and §§ 5-9-9 to 5-9-11, inclusive, may be performed by an agent duly appointed and commissioned by him for that purpose.

Source: SL 1911, ch 224, § 35; RC 1919, § 5659; SDC 1939, § 15.0306; SL 1957, ch 42.



§ 5-9-9 Time and place of sale--Minimum price--Adjournment of sale--Record of sales.

5-9-9. Time and place of sale--Minimum price--Adjournment of sale--Record of sales. Such lands shall be sold at public auction to the highest bidder, at the courthouse of the county in which the lands are situated; or, if there be no courthouse, at the building in which the office of the county auditor is located, and between the hours of ten a.m. and five p.m. only. No bid shall be received and no land shall be sold for less than the appraised value and in no case for less than ten dollars an acre. The commissioner of school and public lands or his agent may adjourn the sale from day to day, and for good cause may adjourn it for a period of not more than three days.

The county auditor shall act as clerk at all sales of school lands and shall keep a complete record of such sales and forward a certified copy of the same to the commissioner.

Source: SL 1911, ch 224, §§ 34, 35; SL 1915, ch 272; RC 1919, §§ 5658, 5659; SL 1919, ch 306, § 2; SL 1927, ch 188; SDC 1939, §§ 15.0305, 15.0306; SL 1949, ch 47; SL 1957, ch 42.



§ 5-9-10 Terms of installment sale--Interest--Prepayment option.

5-9-10. Terms of installment sale--Interest--Prepayment option. The purchaser of common school lands and other lands donated for educational and charitable purposes, except those sold for cash, shall pay at least thirty percent of the purchase price in cash and the remaining seventy percent of the purchase price shall be paid in equal installments of three and one-half percent of the total purchase price on the first day of January of each succeeding calendar year until the whole is paid with interest thereon at a rate established annually by the commissioner of school and public lands, payable annually on the first day of January each year. The commissioner shall establish such interest rate by rules promulgated pursuant to chapter 1-26. The interest rate shall be not less than one and one-half percent above the New York prime lending rate existing at the end of May first of each year. The purchaser shall have the right or option of paying the balance or any number of installments on any date. The Board of Regents and the executive branch may sell extraneous real property as specifically authorized by the Legislature under the conditions prescribed in this section.

Source: SL 1911, ch 224, § 34; SL 1915, ch 272; RC 1919, § 5658; SL 1919, ch 306, § 2; SL 1927, ch 188; SDC 1939, § 15.0305; SL 1949, ch 47; SL 1983, ch 31; SL 1985, ch 36, § 2; SL 1989, ch 20, § 58; SL 1992, ch 45.



§ 5-9-11 Notice to lessee of sale.

5-9-11. Notice to lessee of sale. Fifteen days before the date of sale of any land, the commissioner of school and public lands shall give notice by registered or certified mail, addressed to the record lessee at his record address, of the day, hour, and place of the sale.

Source: SDC 1939, § 15.0306 as added by SL 1957, ch 42.



§ 5-9-12 Successful bidder's deposit with commissioner.

5-9-12. Successful bidder's deposit with commissioner. If a bid is accepted the purchaser shall at once deposit with the commissioner at least thirty percent of the purchase price, or if the land is sold for cash, the purchaser shall deposit the full amount of the price bid.

Source: SL 1911, ch 224, § 36; SL 1917, ch 337; RC 1919, § 5660; SDC 1939, § 15.0307; SL 1994, ch 47, § 6.



§ 5-9-13 Time of vesting of right or title after sale.

5-9-13. Time of vesting of right or title after sale. No sale shall operate to convey any right or title to any lands for sixty days after the date thereof, nor until the same shall have received the approval of the Governor.

Source: SL 1911, ch 224, § 36; SL 1917, ch 337; RC 1919, § 5660; SDC 1939, § 15.0307.



§ 5-9-14 Report of cash sale to Governor--Preparation and delivery of patent--Recordation--Fee.

5-9-14. Report of cash sale to Governor--Preparation and delivery of patent--Recordation--Fee. If a tract has been sold for cash, the commissioner of school and public lands shall report such sale to the Governor. If the Governor approves the sale, the commissioner shall prepare a patent for the tract according to a form which the commissioner shall prescribe, which shall be executed in the name of the state by the Governor, and attested by the commissioner, under the seal of office. The patent shall be forwarded after the expiration of sixty days from the date of sale to the register of deeds of the county in which the land is located for delivery to the purchaser. The commissioner shall record the patent, deed, or contract in the county in which the land is located and charge the fee assessed by the county plus a transaction fee of ten dollars.

Source: SL 1911, ch 224, § 37; RC 1919, § 5661; SDC 1939, § 15.0308; SL 1949, ch 48; SL 1994, ch 47, § 7.



§ 5-9-15 Report of installment sale to Governor--Preparation, filing and delivery of contract--Copy of abstract to county auditor.

5-9-15. Report of installment sale to Governor--Preparation, filing and delivery of contract--Copy of abstract to county auditor. The commissioner of school and public lands shall, on receipt of a report that a tract has been sold, if the land is to be paid for in installments, cause to be prepared a contract of sale for such tract in duplicate, according to a form which the commissioner shall prescribe, and shall submit the same to the Governor for his approval. Should the Governor approve the sale, he shall certify to such approval and the commissioner shall thereupon execute the same. The approval of the Governor and one copy of such contract shall be filed in the office of the commissioner, and the other copy of the contract shall be forwarded to the purchaser after the expiration of sixty days from the date of sale and a copy of the final abstract of sale shall be forwarded to the county auditor for use as noted in § 5-9-28.

Source: SL 1911, ch 224, § 37; RC 1919, § 5661; SDC 1939, § 15.0308; SL 1949, ch 48; SL 1967, ch 34; SL 1980, ch 44.



§ 5-9-16 Assignment or conveyance under installment contract--Approval required--Form--Filing fee.

5-9-16. Assignment or conveyance under installment contract--Approval required--Form--Filing fee. Any assignment of any rights under such contract, or conveyance of any interest in the lands therein described is ineffective until such assignment or conveyance is first approved, in writing, by the commissioner of school and public lands. The commissioner shall prescribe the form to be used for such assignment or conveyance and shall fix a reasonable fee for filing, recording, and approval of it.

Source: SDC 1939, § 15.0308 as added by SL 1949, ch 48; SL 1984, ch 36, § 2.



§ 5-9-17 Return of purchaser's deposit on governor's disapproval of sale.

5-9-17. Return of purchaser's deposit on governor's disapproval of sale. If the Governor disapproves of the sale of any tract, the commissioner of school and public lands shall return in full to the purchaser, the sum deposited for the tract.

Source: SL 1911, ch 224, § 37; RC 1919, § 5661; SDC 1939, § 15.0308; SL 1949, ch 48; SL 1994, ch 47, § 8.



§ 5-9-18 to 5-9-22. Repealed.

5-9-18 to 5-9-22. Repealed by SL 1980, ch 45, §§ 1 to 5.



§ 5-9-23 Forfeiture of installment contract for delinquency or violation--Retention of purchasemoney and improvements as liquidated damages--Immediate right to reentry andpossession.

5-9-23. Forfeiture of installment contract for delinquency or violation--Retention of purchase money and improvements as liquidated damages--Immediate right to reentry and possession. The deferred payments for lands sold and the interest thereon shall be paid promptly when due to the commissioner of school and public lands. Whenever the purchaser of any tract shall fail to pay the principal and interest due by him to the state for such tract within three months after same shall become due or shall violate any of the provisions of the contract of sale, such contract shall be null and void and he shall forfeit the amount of purchase money and interest paid on the purchase of said land, and all right, title, and interest in all improvements thereon, and such payments and improvements shall be retained by the state for the same purposes for which the proceeds of sale from such lands are used, in full satisfaction and in liquidation of all damages for the use and possession of said property by the purchaser; and the state shall have immediate right to reenter and take possession of said real estate.

Source: SL 1911, ch 224, § 42; RC 1919, § 5666; SL 1919, ch 306, § 3; SL 1929, ch 221; SDC 1939, § 15.0309; SL 1988, ch 49, § 2.



§ 5-9-24 Procedure for forfeiture of installment contract--Service of notice.

5-9-24. Procedure for forfeiture of installment contract--Service of notice. To effect such forfeiture the commissioner of school and public lands shall serve upon the purchaser or his legal representatives or assigns a notice specifying the conditions in which default has been made, stating that such contract will terminate thirty days after the service of such notice or at the expiration of three months after the default, if that time has not already expired, unless prior thereto the purchaser shall comply with such conditions and pay the costs of service. Such notice shall be served personally in the manner provided for the service of summons in civil actions. If the person to be served is not a resident of the state, cannot be found therein, or is deceased, any of which facts the return of the sheriff of the county where the real estate lies shall be prima facie evidence that he cannot be found in such county, then service shall be made by three weeks published notice in a newspaper of general circulation in the county where the real estate is situated, and such service shall be binding upon all parties in interest in said real estate, including all of the personal representatives, heirs at law, devisees, legatees, next of kin, and creditors of any deceased person. Personal service of said notice without the state, proved by the affidavit of the person making the same, made before an authorized officer having a seal, shall have the same effect as the published notice herein provided for.

Source: SL 1919, ch 306, § 3; SL 1929, ch 221; SDC 1939, § 15.0309.



§ 5-9-25 Recording of notice of default--Prima facie evidence.

5-9-25. Recording of notice of default--Prima facie evidence. A copy of the notice with proof of service thereof and the affidavit of the commissioner of school and public lands showing that the purchaser has not complied with the terms of the notice, may be recorded with the register of deeds and shall be prima facie evidence of the facts therein stated.

Source: SL 1919, ch 306, § 3; SL 1929, ch 221; SDC 1939, § 15.0309.



§ 5-9-26 Reinstatement of contract on compliance by purchaser with conditions of notice.

5-9-26. Reinstatement of contract on compliance by purchaser with conditions of notice. If within the time mentioned in the notice, the person served complies with such conditions and pays the cost of service, the contract shall be thereby reinstated to the same effect as though no default had occurred, but otherwise shall terminate as provided in § 5-9-23.

Source: SL 1919, ch 306, § 3; SL 1929, ch 221; SDC 1939, § 15.0309.



§ 5-9-27 Action at law to set aside installment contract in default.

5-9-27. Action at law to set aside installment contract in default. In lieu of or in addition to the forfeiture by notice as hereinbefore provided in the discretion of the commissioner of school and public lands, such contract may be set aside by an action at law in the circuit court for the county in which said real estate is situated under the proceedings provided for the strict foreclosure of real estate contracts, or under any other proceedings provided by law, and the attorney general shall conduct all of said proceedings upon written request filed with him by the commissioner of school and public lands of the State of South Dakota.

Source: SL 1911, ch 224, § 42; RC 1919, § 5666; SL 1919, ch 306, § 3; SL 1929, ch 221; SDC 1939, § 15.0309.



§ 5-9-28 Taxability of land sold--Notice to county auditor of disapproval of sale.

5-9-28. Taxability of land sold--Notice to county auditor of disapproval of sale. Whenever the county auditor shall deliver to the commissioner of school and public lands the certified copy of the record of any land sales as provided in § 5-9-9, the county auditor shall take notice of the same and such land shall thereupon become subject to taxation the same as other lands; and taxes shall be assessed thereon, collected and enforced, in like manner as taxes on other lands, unless the commissioner of school and public lands shall notify the county auditor prior to the next ensuing assessment date that the sale of such lands or any description thereof has been disapproved.

Source: SL 1911, ch 224, § 45; SL 1917, ch 340, § 1; RC 1919, § 5669; SDC 1939, § 15.0311; SL 1955, ch 35.



§ 5-9-29 Tax purchaser's rights under installment contract--Payment of delinquentinstallments.

5-9-29. Tax purchaser's rights under installment contract--Payment of delinquent installments. The purchaser of any such land sold for delinquent taxes shall acquire only such rights and interests as belong to the party holding the contract of sale hereinbefore provided for, and the right to be substituted as the assignee thereof and upon exhibition to the proper officer of the tax certificate given at a tax sale, in case the land has not been redeemed, such tax purchaser shall have the right to make any payment of principal or interest then in default upon the contract of sale, as the assignee thereof, prior to the redemption of such land.

Source: SL 1911, ch 224, § 45; SL 1917, ch 340, § 1; RC 1919, § 5669; SDC 1939, § 15.0311; SL 1955, ch 35.



§ 5-9-30 Special contract of sale given to tax purchaser after issuance of tax deed.

5-9-30. Special contract of sale given to tax purchaser after issuance of tax deed. In case the holder of such contract of sale shall fail to redeem the land within the time allowed by law for the redemption of other lands sold for taxes, and also pay to the proper officer for the use of the holder of the tax certificate all payments of principal and interest if any, made by him upon the contract of sale, with interest from the time so made at the rate provided by law, the holder and owner of such tax certificate, upon the receipt of a tax deed thereon, duly given, and the filing of a certified copy of the same with the commissioner of school and public lands together with a certificate showing that he has caused notice as hereinafter provided to be served upon the legal holder of the contract of sale of his intention of making application for a special contract of sale as herein provided, shall be given by the commissioner a special contract of sale, embodying the same terms and conditions and with like force and effect as the original contract of sale and in lieu thereof.

Source: SL 1911, ch 224, § 45; SL 1917, ch 340, § 1; RC 1919, § 5669; SDC 1939, § 15.0311; SL 1955, ch 35.



§ 5-9-31 Notice to original purchaser of tax purchaser's intent to apply for special contract--Service of notice.

5-9-31. Notice to original purchaser of tax purchaser's intent to apply for special contract--Service of notice. Before the holder of a tax deed as above provided shall be entitled to a special contract of sale, notice shall be served upon the owner of record of the original contract of sale, and upon the person in possession of the land covered by said contract. Such notice shall be signed by the holder of the tax deed, his agent, or attorney, stating the date of the tax deed, the description of the land, the name of the holder of the contract, the date and number of the same, and setting forth the fact that he will make application for a special contract at the expiration of sixty days from the service of the notice. Personal service of such notice in the manner provided by law for the service of summons shall be made upon the holder of the contract if he resides within the state. If he is a nonresident such notice may be served by publication once each week for three consecutive weeks in some newspaper printed in the county where the land is situated.

Source: SL 1911, ch 224, § 45; SL 1917, ch 340, § 1; RC 1919, § 5669; SDC 1939, § 15.0311; SL 1955, ch 35.



§ 5-9-32 Issuance of patent to purchaser or assignee of land--Judicial determination in eventof death--Recordation--Fee.

5-9-32. Issuance of patent to purchaser or assignee of land--Judicial determination in event of death--Recordation--Fee. When full payment has been made for any tract sold, a patent for the tract executed in the name of the state by the Governor, and attested by the commissioner of school and public lands, under the seal of office of the commissioner, shall be made out and delivered by the commissioner to the register of deeds of the county in which the land is situated. The patent shall run to the original purchaser, if the purchaser is living and the purchaser's interest in the land has not been assigned. However, if a legal transfer of the purchaser's interest has been made, the patent shall run to the actual owner of such interest, as may appear from documentary evidence approved by the state's attorney, treasurer, and auditor of the county in which the land is situated, and shall be filed with the application for the patent. In case of the death of the original purchaser or assignee, a patent may not be issued until a court of competent jurisdiction has ascertained and adjudged who is entitled to the patent and a certified copy of the decree or order of the court has been filed with the application for patent. The commissioner shall record the patent, deed, or contract in the county in which the land is located and charge the fee assessed by the county plus a transaction fee of ten dollars.

Source: SL 1911, ch 224, § 44; SL 1915, ch 273; RC 1919, § 5668; SDC 1939, § 15.0312; SL 1994, ch 47, § 9.



§ 5-9-33 Issuance to bankrupt of patent to land set aside as homestead.

5-9-33. Issuance to bankrupt of patent to land set aside as homestead. When, in the adjudication of an estate in bankruptcy proceedings, a portion of a legal subdivision has been decreed and set apart to the bankrupt as exempt under the homestead laws of the state, and a plat showing the exact boundaries of the tract so set apart has been filed in the office of the register of deeds of the county in which the lands are situated and a copy thereof has also been filed in the Office of the Commissioner of School and Public Lands, a patent may be issued for such tract to the bankrupt to whom such tract has been set apart.

Source: SL 1911, ch 224, § 44; SL 1915, ch 273; RC 1919, § 5668; SDC 1939, § 15.0312.



§ 5-9-34 Sale for public purposes of tract not exceeding one hundred sixty acres.

5-9-34. Sale for public purposes of tract not exceeding one hundred sixty acres. Whenever a civil, state, religious, or public organization makes an application for the purchase of any common school or endowment land to be used for public purposes, not exceeding one hundred sixty acres, and files a plat and a statement of the purpose for which the land is to be used in the Office of the Commissioner of School and Public Lands, the commissioner may appraise the tract in the manner provided by law for the appraisement of school and public lands.

Source: SDC 1939, § 15.0313; SL 1949, ch 49; SL 1959, ch 53; SL 1998, ch 32, § 1.



§ 5-9-35 Conveyance of tract not exceeding one hundred sixty acres--Reversion to state.

5-9-35. Conveyance of tract not exceeding one hundred sixty acres--Reversion to state. Upon the payment of the full amount of the appraised price of such tract, a conveyance may be executed by the Governor, attested by the commissioner of school and public lands, with the seal affixed, conditioned that should such lands cease to be used for two successive years for the purpose stated in the application, the title shall revert to the state.

Source: SDC 1939, § 15.0313; SL 1949, ch 49; SL 1959, ch 53; SL 1998, ch 32, § 2.



§ 5-9-36 Sale of improvements on school and public lands authorized.

5-9-36. Sale of improvements on school and public lands authorized. Whenever the right, title, and interest in improvements upon school and public lands shall have vested in the state, the commissioner of school and public lands is authorized, whenever in his judgment it shall be for the best interest of the state to sell and dispose of such improvements for cash at public auction to the highest bidder at the courthouse of the county in which the improvements are situated.

Source: SL 1923, ch 255, § 1; SDC 1939, § 15.0326; SL 1939, ch 37.



§ 5-9-37 Appraisal and minimum price of improvements offered for sale--Disapproval of sale.

5-9-37. Appraisal and minimum price of improvements offered for sale--Disapproval of sale. When improvements are designated to be offered for sale, the commissioner of school and public lands shall make a list of such improvements and present such list to the Board of Appraisal provided for in § 5-9-3, who shall make an itemized appraisement of the same. No improvements shall be sold for less than the appraised value. The commissioner may disapprove any sale if it is not to the best interest of the state.

Source: SL 1923, ch 255, § 2; SDC 1939, § 15.0326; SL 1939, ch 37.



§ 5-9-38 Publication of notice of sale of improvements--Private sales of small value.

5-9-38. Publication of notice of sale of improvements--Private sales of small value. Notice of sale, stating the time, place, and terms of sale and description of the property to be sold shall be given by publishing the same for two successive weeks at least once each week, in a newspaper in the county in which such improvements are situated.

The commissioner of school and public lands, however, is authorized to sell any improvements upon school and public lands, the value of which in his opinion, does not exceed fifty dollars at private sale without publication notice for any amount not exceeding fifty dollars which he may consider a fair selling price.

Source: SL 1923, ch 255, § 2; SDC 1939, § 15.0326; SL 1939, ch 37.



§ 5-9-39 Conservation easement for certain state land conveyed to another party.

5-9-39. Conservation easement for certain state land conveyed to another party. If the federal government conveys the fee title of any land to the State of South Dakota and that land is under the management of the Office of School and Public Lands, the Office of School and Public Lands may reconvey the fee title to another party if the land is no longer used or needed by the state. However, the state may hold a perpetual conservation easement to protect the public interest in preserving the archaeological and paleontological aspects on the land when the fee title is conveyed to another party. The conveyance documents shall specify the conservation easement and the conservation easement shall be made in accordance with §§ 1-19B-56 to 1-19B-60, inclusive.

Source: SL 2000, ch 28, § 1.






Chapter 10 - State School and Endowment Funds

§ 5-10-1 Assignment of receipts from leases, interest, and land sales to income and permanentfunds.

5-10-1. Assignment of receipts from leases, interest, and land sales to income and permanent funds. The income from the leased lands of each class of school and public lands and the interest on the permanent fund of that class shall be assigned by the state treasurer to a fund to be known as the interest and income fund of such class. The principal of money derived from the sale of each class of lands granted to the state for educational and charitable purposes shall be assigned by the state treasurer to a fund to be known as the permanent fund of such class.

Source: SL 1911, ch 224, § 39; RC 1919, § 5663; SDC 1939, § 15.0601; SL 1957, ch 45.



§ 5-10-1.1 Board of Regents endowed institution interest and income fund created.

5-10-1.1. Board of Regents endowed institution interest and income fund created. There is hereby created in the state treasury a fund called the Board of Regents endowed institution interest and income fund to be administered by the commissioner of school and public lands. Any investments of money in the fund shall be made by the State Investment Council. No allocations or expenditures may be made from the fund except as provided in § 5-10-1.2. The fund shall be declared a participating fund and it shall be credited for all interest, dividends, and other income earned on fund balances, in accordance with the provisions of § 5-10-18.3.

Source: SL 1989, ch 50, § 1; SL 1997, ch 37, § 2; SL 2001, ch 26, § 4.



§ 5-10-1.2 Board of Regents endowed institution interest and income fund--Allocation.

5-10-1.2. Board of Regents endowed institution interest and income fund--Allocation. The commissioner of school and public lands shall deposit revenue collected for state endowed institutions under the control of the Board of Regents pursuant to § 5-10-1 and chapters 10-4 and 10-6 in the Board of Regents endowed institution interest and income fund, created by § 5-10-1.1, and credit the appropriate institutional account within the fund. On a periodic basis the commissioner shall allocate the money to the appropriate institutions. The total allocation for an institution for a fiscal year shall be the lesser of that institution's revenue for the fiscal year plus the beginning cash balance of the institution's account or:

$ 236,041 for the University of South Dakota;

$ 548,451 for South Dakota State University;

$ 133,022 for South Dakota School of Mines and Technology;

$ 183,393 for Northern State University;

$ 173,360 for Dakota State University;

$ 173,360 for Black Hills State University;

$ 97,959 for the School for the Deaf;

$ 94,712 for the School for the Blind and the Visually Impaired; and

$ 77,745 for the agricultural experiment station.

Revenue in excess of the allocation shall be credited to the corresponding institutional account. If the cash balance of any institutional account exceeds fifty percent of the maximum allocation for that institution at the end of the fiscal year, the commissioner shall allocate the portion over fifty percent to the institution in the next fiscal year in addition to the normal allocation.

Source: SL 1989, ch 50, § 2; SL 1989, ch 170, §§ 1-3; SL 1990, ch 44; SL 1998, ch 110, § 4; SL 1999, ch 25, § 3.



§ 5-10-2 Repealed.

5-10-2. Repealed by SL 1980, ch 46, § 1.



§ 5-10-3 Accounts and records maintained by commissioner.

5-10-3. Accounts and records maintained by commissioner. The commissioner of school and public lands shall keep an accurate account of all money due or to become due the state on account of sales and leases of school and public lands and the interest arising from the loaning of the permanent school fund.

Source: SL 1911, ch 224, §§ 38, 61; RC 1919, §§ 5662, 5701; SDC 1939, § 15.0601; SL 1957, ch 45; SL 1984, ch 34, § 12.



§ 5-10-4 Supervision by commissioner of collections, apportionment, and distribution offunds.

5-10-4. Supervision by commissioner of collections, apportionment, and distribution of funds. The commissioner of school and public lands shall have supervision of the collection of all money due the state for the purposes aforesaid, and of the apportionment and distribution of such funds to the several counties and public institutions of the state.

Source: SL 1911, ch 224, § 62; RC 1919, § 5702; SDC 1939, § 15.0602.



§ 5-10-5 Annual statement to counties of sale and lease payments coming due.

5-10-5. Annual statement to counties of sale and lease payments coming due. The commissioner of school and public lands shall on or before the fifteenth day of December of each year furnish to the treasurer of each county a full statement of the principal and interest on sales and rental on term leases falling due in such county on the first day of January following.

Source: SL 1911, ch 224, § 63; RC 1919, § 5703; SDC 1939, § 15.0602; SL 1980, ch 46, § 2.



§ 5-10-6 Apportionment among counties and institutions of income from school lands andfunds.

5-10-6. Apportionment among counties and institutions of income from school lands and funds. The commissioner of school and public lands, after any adjustments that have been made pursuant to § 5-10-18.3, shall make a division and apportionment of all funds derived from the leasing of school and public lands, from interest, dividends, and other income on all invested funds derived from the sale of school and public lands, and from interest, dividends, and other income on invested funds derived from the five percent paid to the state by the United States on sales of public lands within the state, such apportionment to be made among the counties, and the educational, penal, and charitable institutions, as provided by law.

Source: SDC 1939, § 15.0108; SL 2001, ch 26, § 5.



§ 5-10-7 County treasurer's receipts for payments by lessees and purchasers--Disposition ofcopies.

5-10-7. County treasurer's receipts for payments by lessees and purchasers--Disposition of copies. The county treasurer shall, for all money paid to him by any lessee or purchaser, execute triplicate receipts, and shall deliver one receipt to the person paying the same, transmit one receipt and the accompanying payment to the commissioner of school and public lands, not later than the third business day, and file the other receipt in his office.

Source: SL 1911, ch 224, § 43; RC 1919, § 5667; SDC 1939, § 15.0601; SL 1957, ch 45; SL 1988, ch 49, § 3.



§ 5-10-8 , 5-10-9. Repealed.

5-10-8, 5-10-9. Repealed by SL 1988, ch 49, §§ 4, 5.



§ 5-10-10 Repealed.

5-10-10. Repealed by SL 1980, ch 46, § 4.



§ 5-10-11 , 5-10-12. Repealed.

5-10-11, 5-10-12. Repealed by SL 1982, ch 53, §§ 4, 5.



§ 5-10-13 , 5-10-14. Repealed.

5-10-13, 5-10-14. Repealed by SL 1988, ch 49, §§ 6, 7.



§ 5-10-15 Repealed.

5-10-15. Repealed by SL 1982, ch 53, § 6.



§ 5-10-16 Delivery of payment by lessee or purchaser to state treasurer.

5-10-16. Delivery of payment by lessee or purchaser to state treasurer. Upon receipt of payment by a lessee or purchaser, if remitted in the proper form and in the proper amount, the commissioner of school and public lands shall forthwith deliver the payment to the state treasurer with instructions as to the fund to be credited.

Source: SL 1945, ch 66, § 3; SDC Supp 1960, § 15.0605-1; SL 1988, ch 49, § 8.



§ 5-10-17 Credit to school and endowment fund.

5-10-17. Credit to school and endowment fund. The state treasurer shall, upon receipt, credit such business receipts to the state school and endowment fund.

Source: SL 1973, ch 37, § 1.



§ 5-10-18 Investment of permanent school funds.

5-10-18. Investment of permanent school funds. The moneys of the common school permanent fund and other educational funds shall be invested by the State Investment Council, in accordance with the provisions of § 4-5-27.

Source: SL 1951, ch 85; SL 1953, ch 47; SL 1955, ch 37; SL 1957, ch 46; SDC Supp 1960, § 15.0609-1; SL 1969, ch 34; SL 1970, ch 36; SL 1970, ch 37; SL 1972, ch 29; SL 1983, ch 28, § 4; SL 1992, ch 60, § 2; SL 1997, ch 37, § 3; SL 2001, ch 26, § 6.



§ 5-10-18.1 , 5-10-18.2. Repealed.

5-10-18.1, 5-10-18.2. Repealed by SL 2001, ch 26, §§ 7, 8.



§ 5-10-18.3 Adjusting funds by rate of inflation--Procedure.

5-10-18.3. Adjusting funds by rate of inflation--Procedure. In adjusting the principal of the common school permanent fund and other educational and charitable funds by the rate of inflation pursuant to Article VIII, Section 3 of the South Dakota Constitution, the State Investment Council shall proceed as follows:

(1) The inflation adjustment period is the fiscal year, beginning July first and ending June thirtieth. The first inflation adjustment period begins on November 15, 2000, and ends on June 30, 2001. The principal shall be credited each year for the inflation adjustment at the time of the common school apportionment beginning in 2002;

(2) The rate of inflation is based on the consumer price index prepared by the Bureau of Labor Statistics of the United States Department of Labor;

(3) The principal balance in each permanent school and other educational and charitable fund as of November 15, 2000, adjusted by amounts as provided by law, is the principal balance to be increased by the rate of inflation; and

(4) The inflation adjustment requirement shall be met using realized net capital gains. If these are not sufficient, the interest, dividends, and other income shall be used. Any excess realized net capital gains shall be carried forward for the following year's inflation adjustment.
Source: SL 2001, ch 26, § 1.



§ 5-10-19 , 5-10-20. Repealed.

5-10-19, 5-10-20. Repealed by SL 1973, ch 37, § 3.



§ 5-10-21 , 5-10-22. Repealed.

5-10-21, 5-10-22. Repealed by SL 1980, ch 46, §§ 5, 6.



§ 5-10-23 Bidding and purchase by state at judgment sale of school and public lands.

5-10-23. Bidding and purchase by state at judgment sale of school and public lands. Whenever any real property is sold to satisfy a judgment in favor of the state in any action relating to the school and public lands, it shall be the duty of the commissioner of school and public lands to represent the state as a bidder at such sale and, if he shall purchase such property, the certificate of sale and sheriff's deed, if one be issued, shall be made to the state.

Source: SL 1911, ch 224, § 83; RC 1919, § 5713; SDC 1939, § 15.0608.



§ 5-10-24 Maximum price bid by state--Allowance for prior encumbrances.

5-10-24. Maximum price bid by state--Allowance for prior encumbrances. The maximum price which the commissioner of school and public lands shall bid for any such property at any such sale shall be determined by an appraisement, to be made in the same manner that the school and public lands of the state are by law required to be appraised, but such price shall never exceed the amount of prior encumbrances, judgments, interest, and costs.

Source: SL 1911, ch 224, § 84; RC 1919, § 5714; SDC 1939, § 15.0608.



§ 5-10-25 Disposition of proceeds of judgment.

5-10-25. Disposition of proceeds of judgment. All money received as the proceeds of any such sales, or in satisfaction of any judgment obtained in favor of the state in any such action shall be paid to the state treasurer and by him be divided and apportioned according to law.

Source: SL 1911, ch 224, § 85; RC 1919, § 5715; SDC 1939, § 15.0608.



§ 5-10-26 to 5-10-31. Repealed.

5-10-26 to 5-10-31. Repealed by SL 1974, ch 47, § 3.



§ 5-10-32 Repealed.

5-10-32. Repealed by SL 1980, ch 46, § 7.



§ 5-10-33 Repealed.

5-10-33. Repealed by SL 1974, ch 47, § 3.



§ 5-10-34 Reporting status of common school interest and income fund and status of commonschool apportionment.

5-10-34. Reporting status of common school interest and income fund and status of common school apportionment. The commissioner of school and public lands shall report the status of the common school interest and income fund to the superintendents of the common schools on a quarterly basis.

The commissioner of school and public lands shall report the status of the common school apportionment by October thirty-first to the Governor, the chairs of the house and senate appropriations committees and the secretary of the Department of Education.

Source: SL 1990, ch 45; SL 2004, ch 17, § 7.






Chapter 11 - Payments in Lieu of Taxes on State Lands

§ 5-11-1 Certification by commissioner of school and endowment land lessees and acreage.

5-11-1. Certification by commissioner of school and endowment land lessees and acreage. The commissioner of school and public lands shall on or before June first of each year certify to the auditor of each county where school and endowment land exists a list of all school and endowment lands in the county, and name and address of each lessee and the number of acres of school and endowment land under lease.

Source: SL 1965, ch 256, § 1; SL 1977, ch 47, § 1; SL 1994, ch 48, § 1.



§ 5-11-1.1 Forfeiture of lease for failure to pay tax--Collection procedures.

5-11-1.1. Forfeiture of lease for failure to pay tax--Collection procedures. Any person who has leased school and endowment lands shall forfeit that lease if that person fails to pay the tax levied upon the leased lands by November first of the year in which it is due and payable. If the tax remains delinquent, each county may proceed with collection under procedures set forth in chapter 10-22 for the collection of mobile home taxes. On December first of each year the county treasurer shall certify to the commissioner of school and public lands any taxes on leased lands that have not been paid.

Source: SL 1977, ch 47, § 7; SL 1981, ch 35; SL 1992, ch 80, § 221; SL 1994, ch 48, § 2.



§ 5-11-2 Computation of value of school lands in county and addition to tax base--Restrictedpurpose of addition to tax base.

5-11-2. Computation of value of school lands in county and addition to tax base--Restricted purpose of addition to tax base. The county auditor of each county having within its boundaries school and endowment lands shall ascertain the average assessed valuation per acre of all taxable agricultural lands within the county, after the assessment of such lands have been finally equalized by the boards of equalization and shall multiply such average assessed valuation by the number of acres of school and endowment lands and the resultant figure shall be added to the assessed valuation of such county to arrive at the rate of tax levy in mills for the county. Provided, however, that the amount ascertained by the county auditor as representing the value of school and endowment lands shall not be included or considered in determining the assessed value of any county or school district for any purpose whatsoever, except as herein expressly provided in establishing rates of levy.

Source: SL 1965, ch 256, § 2.



§ 5-11-3 Computation of value of school lands within school districts--Addition to tax base.

5-11-3. Computation of value of school lands within school districts--Addition to tax base. The county auditor of each county shall ascertain the average assessed valuation per acre of all taxable agricultural lands within the several school districts of his county, within the boundaries of which are school and endowment lands after the assessments of such lands have been finally equalized, and shall multiply such average assessed valuation by the number of acres of school and endowment lands and the resultant figure shall be added to the assessed valuation of such district to arrive at the rate of levy in mills for each school district.

Source: SL 1965, ch 256, § 3.



§ 5-11-4 , 5-11-5. Repealed.

5-11-4, 5-11-5. Repealed by SL 1977, ch 47, § 3.



§ 5-11-6 Distribution of payments in lieu of taxes.

5-11-6. Distribution of payments in lieu of taxes. The county auditor shall distribute federal and state payments in lieu of tax proceeds in the same manner as taxes are distributed.

Source: SL 1965, ch 256, § 5; SL 1977, ch 47, § 2; SL 1979, ch 33, § 1.



§ 5-11-7 Repealed.

5-11-7. Repealed by SL 1977, ch 47, § 3.



§ 5-11-8 Payments in lieu of taxes on land held by state institutions.

5-11-8. Payments in lieu of taxes on land held by state institutions. In addition to the payments heretofore provided for in this chapter the equivalent of taxes shall be determined and paid in like manner on all lands exclusive of the structure thereon located outside of the corporate limits of municipalities and owned by the State of South Dakota and under the supervision of the executive branch or the State Board of Regents.

Source: SL 1965, ch 256, § 7; SL 1989, ch 20, § 59; SL 1992, ch 60, § 2.






Chapter 12 - South Dakota Building Authority

§ 5-12-1 Authority created--Composition--Initial terms--Political affiliation--Chairman.

5-12-1. Authority created--Composition--Initial terms--Political affiliation--Chairman. There is created the South Dakota Building Authority, a body corporate and politic, to consist of seven members appointed by the Governor with the advice and consent of the Senate. The terms for the initial appointments shall be as follows: one member four years; two members three years; two members two years, and two members one year. Not all of the members shall be of the same political party. No person shall be appointed to the building authority who is an elected official of the State of South Dakota or any subdivision thereof. One of the members shall be designated by the Governor as chairman.

Source: SL 1967, ch 276, § 1; SL 1980, ch 21, § 3.



§ 5-12-1.1 Authority continued within Bureau of Finance and Management--Records andreports.

5-12-1.1. Authority continued within Bureau of Finance and Management--Records and reports. The South Dakota Building Authority shall continue within the Bureau of Finance and Management, and shall retain all its prescribed functions, including administrative functions. The authority shall submit such records, information, and reports in the form and at such times as required by the commissioner of finance and management, except that the authority shall report at least annually.

Source: SL 1973, ch 2, § 16 (a).



§ 5-12-1.2 Meaning of United States Department of Agriculture Conservation Reserve Program.

5-12-1.2. Meaning of United States Department of Agriculture Conservation Reserve Program. For the purposes of §§ 5-12-1.2, 5-12-7, 5-12-8, 5-12-8.1, 5-12-16, 5-12-19, 5-12-20, 5-12-22, 5-12-23, and 5-12-37, United States Department of Agriculture Conservation Reserve Program means Subtitle D of Title XII of the United States Food Security Act of 1985, as amended on January 25, 1988, and any rules promulgated thereunder.

Source: SL 1988, ch 50, § 1.



§ 5-12-2 Terms of members--Vacancies--Quorum.

5-12-2. Terms of members--Vacancies--Quorum. All appointments to the South Dakota Building Authority shall be made for a four-year term. Each member's term of office shall expire on the appropriate third Monday in January, but he shall continue to hold office until his successor is appointed and qualified. Any vacancy in the authority shall be filled by appointment for only the balance of the unexpired term. Four members of the authority shall constitute a quorum.

Source: SL 1967, ch 276, § 1; SL 1980, ch 21, § 1.



§ 5-12-3 Oath and bond of members.

5-12-3. Oath and bond of members. Each member shall, before entering upon the duties of his office, take and subscribe the constitutional oath of office and give bond in the penal sum of twenty-five thousand dollars conditioned upon the faithful performance of his duties. The oath and bond shall be filed in the Office of the Secretary of State.

Source: SL 1967, ch 276, § 1.



§ 5-12-4 Members receive no compensation--Reimbursement of expenses.

5-12-4. Members receive no compensation--Reimbursement of expenses. No member of such Building Authority shall receive any compensation for services rendered under this chapter. However, members shall be reimbursed for necessary expenses incurred in connection with duties and powers prescribed by this chapter.

Source: SL 1967, ch 276, § 1.



§ 5-12-5 Employment of personnel.

5-12-5. Employment of personnel. The Building Authority shall possess the power to employ agents and employees necessary to carry out the duties and purposes of the authority.

Source: SL 1967, ch 276, § 5.



§ 5-12-6 Common seal of authority.

5-12-6. Common seal of authority. The Building Authority shall have the power to have and use a common seal and alter the same at pleasure.

Source: SL 1967, ch 276, § 5.



§ 5-12-7 Purposes of authority.

5-12-7. Purposes of authority. The purposes of this authority are:

(1) To build and otherwise provide hospital, housing, penitentiary, administrative, classroom, dining halls, fieldhouses, parking facilities, union buildings, library, recreational, laboratory, office, and similar facilities for use by the State of South Dakota;

(2) To serve the Legislature by making reports concerning the providing of such facilities; and

(3) To make, and undertake commitments to make, loans to farmers or ranchers who are participants in the United States Department of Agriculture Conservation Reserve Program.
Source: SL 1967, ch 276, § 2; SL 1988, ch 50, § 2; SL 1988, ch 51, § 1.



§ 5-12-8 Studies and investigations of land needs.

5-12-8. Studies and investigations of land needs. The authority may make thorough and continuous studies and investigations of land located within the State of South Dakota that is highly-erodible cropland and which is subject to a contract with the United States secretary of agriculture pursuant to the United States Conservation Reserve Program.

Source: SL 1967, ch 276, § 3; SL 1988, ch 50, § 3; SL 1988, ch 51, § 2; SL 1994, ch 50, § 1.



§ 5-12-8.1 Additional powers with respect to projects under § 5-12-8.

5-12-8.1. Additional powers with respect to projects under § 5-12-8. In addition to any other powers granted to the authority pursuant to this chapter, with respect to projects of the kind listed in § 5-12-8, the authority may:

(1) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(2) Employ fiscal consultants, engineers, attorneys, and such other consultants and employees as may be required and contract with the South Dakota Housing Development Authority to provide staff and support services;

(3) Procure insurance against any loss in connection with the property and other assets, including loans and loan notes in such amounts and from such insurers as it may deem advisable;

(4) Procure insurance, letters of credit, guarantees, or other credit enhancement arrangements from any public or private entities, including any department, agency, or instrumentality of the United States, for payment of all or any portion of any bonds issued by the authority, including the power to pay premiums, fees or other charges on any such insurance, letters of credit, guarantees, or credit arrangements;

(5) Receive and accept from any source aid or contributions of moneys, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this chapter subject to the conditions upon which the grants or contributions are made, including, but not limited to, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter;

(6) Enter into agreements with any department, agency, or instrumentality of the United States or this state and with lenders or others and enter into loan agreements, sales contracts and leases, or other financing arrangements with contracting parties for the purpose of planning, regulating and providing for the financing or refinancing of any loans to participants in the United States Department of Agriculture Conservation Reserve Program;

(7) Enter into contracts or agreements with lenders for the servicing and processing of loans or with any person or entity providing credit enhancement for the bonds of the authority;

(8) Cooperate with and exchange services, personnel and information with any federal, state, or local governmental agency;

(9) Sell, at public or private sale, with or without public bidding, any loan or other obligation held by the authority;

(10) Foreclose any mortgages, deeds of trust, notes, debentures, bonds, and other security interests held by it, either by action or by exercise of a power of sale, and to sell the equity of redemption in said security interests in accordance with the terms of said instruments and applicable state law, and to take all other actions necessary to enforce any obligation held by it;

(11) Purchase the equity of redemption in any such mortgage, deed of trust, debenture, bond, or other security interest;

(12) Mortgage, pledge, assign, or grant security interests in any or all of its notes or other instruments, contract rights or other property, including, but without limitation to, any receipts from insurance on or guarantees of any of its notes or other instruments, as security for the payment of the principal of, premium, if any, and interest on any bonds issued by the authority, or as security for any credit enhancement or other agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues from which said bonds are payable and any other available revenues or assets as security for the payment of the principal of, premium, if any, and interest on said bonds and any agreements made in connection thereof;

(13) Enter into agreements for management on behalf of the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(14) Sell, exchange, donate, and convey any or all of its properties whenever the board shall find such action to be in furtherance of the purposes for which the authority was organized;

(15) Do any act and execute any instrument which in the authority's judgment is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it; and

(16) Promulgate rules pursuant to chapter 1-26 to implement the provisions of this chapter.
Source: SL 1988, ch 50, § 10.



§ 5-12-9 Repealed.

5-12-9. Repealed by SL 1988, ch 51, § 3.



§ 5-12-10 Transfer of state property to authority.

5-12-10. Transfer of state property to authority. Any department, board, commission, agency, or officer of this state or the Board of Regents of the State of South Dakota, may transfer jurisdiction of or title to any property under its or his control to the Building Authority when such transfer is approved, in writing by the Governor as being advantageous to the state.

Source: SL 1967, ch 276, § 4.



§ 5-12-11 Power of authority to acquire property--Methods of acquisition.

5-12-11. Power of authority to acquire property--Methods of acquisition. The Building Authority may acquire by purchase, condemnation (including the power of condemnation in accordance with chapter 21-35), gift or otherwise, construct, complete, remodel, maintain, and equip buildings and other facilities as the Legislature by law declares to be in the public interest. In the course of such activities, the authority may acquire property of any kind and description, whether real, personal or mixed, by gift, purchase or otherwise. It may also acquire real estate of the State of South Dakota controlled by any officer, department, board, commission, or other agency of the state, the jurisdiction of which is transferred by such officer, department, board, commission, or other agency, to the authority.

Source: SL 1967, ch 276, § 5; SL 1994, ch 50, § 2.



§ 5-12-11.1 Standards and specifications to accommodate physically handicapped.

5-12-11.1. Standards and specifications to accommodate persons with disabilities. The standards and specifications set forth in § 5-14-13 shall be adhered to by the Bureau of Administration during the construction phase and by the appropriate state agency thereafter in those buildings and facilities constructed by the South Dakota Building Authority or any subdivision thereof if the construction was commenced after January 26, 1992, and in all new construction thereafter.

Source: SL 1972, ch 30; SL 1994, ch 50, § 3; SL 1994, ch 52, § 3.



§ 5-12-12 Plans and specifications for projects to be undertaken.

5-12-12. Plans and specifications for projects to be undertaken. The Board of Regents and the Bureau of Administration on behalf of the executive branch or other agency of state government shall prepare plans and specifications for, and have supervision over, any project to be undertaken by the Building Authority for their use. The Building Authority may only execute those project contracts which are recommended by the Board of Regents, or the Bureau of Administration on behalf of the executive branch, or other agency of state government. Plans and specifications shall be approved by the lessee provided for under § 5-12-13, except as indicated above.

Source: SL 1967, ch 276, § 5; SL 1989, ch 20, § 60; SL 1994, ch 50, § 4.



§ 5-12-13 Lease of facilities and sites to state agencies authorized--Commencement ofpayments under lease.

5-12-13. Lease of facilities and sites to state agencies authorized--Commencement of payments under lease. The Building Authority may execute leases of facilities and sites to, and charge for the use of any such facilities and sites by the Board of Regents, any officer, department, board, commission, or other agency of the State of South Dakota, or the commissioner of administration if the commissioner is requested to, by and on behalf of, or for the use of, any officer, department, board, commission, or other agency of the State of South Dakota. The leases may be entered into contemporaneously with any financing to be done by the authority and payments under the terms of the lease shall begin at any time after execution of any such lease.

Source: SL 1967, ch 276, § 5; SL 1989, ch 20, § 61; SL 1994, ch 50, § 5.



§ 5-12-14 Terms, conditions, and rental under leases--Annual extension provision.

5-12-14. Terms, conditions, and rental under leases--Annual extension provision. Leases may be

(1) Upon such terms, conditions, and rentals, subject to available appropriations, as in the judgment of the building authority are in the public interest, or

(2) For a term of one year from the time the building is completed and ready for occupancy, with an option in the lessee to extend the term of the lease for a term of one year from the expiration of the original term of the lease and for one year from the expiration of each extended term of the lease, until the original term of the lease has been extended for a total number of years to be agreed upon by the parties at a rental which, if paid for the original term and for each of the full number of years for which the term of the lease may be extended, will amortize the total cost of the erection of the building and appurtenances.
The rental shall be paid at such times as the parties to the lease agree upon.

Source: SL 1967, ch 276, § 5.



§ 5-12-15 Lessee's option to purchase--Conveyance on exercise of option.

5-12-15. Lessee's option to purchase--Conveyance on exercise of option. The lease may provide that the lessee may, at the expiration of the original or any extended term, purchase the leased premises at a stated price, which shall be the balance of the total cost of the erection of the building and appurtenances not amortized by the payments of rents previously made by the lessee. The lease may provide that in the event of the exercise of the option to purchase the leased premises or in the event the lease has been extended for the full number of years which it is agreed the same may be extended, and all rents and payments provided for in the lease have been made, the lessor shall convey the premises to the lessee in fee simple with covenant of general warranty of title.

Source: SL 1967, ch 276, § 5; SL 1983, ch 32, § 4.



§ 5-12-16 Taxes and insurance added to rental properties--Authorization to self-insure.

5-12-16. Taxes and insurance added to rental properties--Authorization to self-insure. The lease may provide that the lessee shall, as additional rent for the leased premises, pay, or provide for the payment of, all taxes assessed against the leased premises if any, and the cost of insuring the building erected thereon against loss or damage by fire and windstorm in such sum as may be agreed by the parties thereto. Any lessee of a facility constructed, owned or leased by the authority is hereby authorized to self-insure the facility.

Source: SL 1967, ch 276, § 5; SL 1986, ch 50, § 1; SL 1988, ch 50, § 4.



§ 5-12-17 Authority's power to use facilities for other purposes on nonpayment of rent--Appropriations and funds from which rent payable.

5-12-17. Authority's power to use facilities for other purposes on nonpayment of rent--Appropriations and funds from which rent payable. The Building Authority may, in the event of nonpayment of rents reserved in such leases, maintain and operate such facilities and sites or execute leases thereof to others for any suitable purposes. Such leases to the officers, departments, boards, commissions, other agencies, or the Board of Regents of the State of South Dakota shall contain the provision that rents under said leases shall be payable solely from appropriations to be made by the Legislature for the payment of such rent and any revenues derived by the authority from the operation of the leased premises; and, in the case of the Board of Regents, may contain an additional provision that rents under said leases may be payable from the educational facilities fund established by § 13-51-2.

Source: SL 1967, ch 276, § 5; SL 1975, ch 51, § 1; SL 1989, ch 20, § 62.



§ 5-12-18 Costs and reserves to be covered by rent and charges.

5-12-18. Costs and reserves to be covered by rent and charges. The charges, fees, or rentals established by the Building Authority for the use of any facilities acquired, constructed, completed, remodeled, or equipped in whole or in part with the proceeds of the bonds issued as provided in this chapter shall be sufficient at all times to pay maintenance and operation costs for such facilities (unless under a lease maintenance and operation costs are otherwise provided for), principal of and interest on the bonds and a proportion of the administrative expenses of the authority as provided for by each lease, and such reserves as may be provided in the resolutions of issuance.

Source: SL 1967, ch 276, § 7.



§ 5-12-19 Tax exemption of property owned or leased by authority--Exception.

5-12-19. Tax exemption of property owned or leased by authority--Exception. Except as hereinafter provided, all land, improvements, and capital equipment owned by the Building Authority, or being leased or acquired by the authority pursuant to a lease having a fixed term plus renewal options exceeding three years, or a lease-purchase or installment purchase contract, shall constitute a separate class of property which is exempt from taxation. Land owned by the authority, or being leased or acquired by the authority, to accomplish projects of the kind listed in § 5-12-8 is not exempt from taxation.

Source: SL 1967, ch 276, § 14; SL 1983, ch 32, § 5; SL 1988, ch 50, § 5.



§ 5-12-20 Resolutions for revenue bonds authorized--Purpose--Legislative approval required.

5-12-20. Resolutions for revenue bonds authorized--Purpose--Legislative approval required. The Building Authority may provide by resolution for the issuance of negotiable revenue bonds for the purpose of paying all or any part of the cost of one or a combination of projects. However, no project may be let for construction, nor any revenue bonds be sold to raise the funds for payment of such construction until after the Legislature by law declares the project to be in the public interest and no revenue bonds may be sold to raise funds for the accomplishment of any project of the kind listed in this chapter until after the Legislature by law declares the project to be in the public interest.

Source: SL 1967, ch 276, § 10; SL 1973, ch 38; SL 1988, ch 50, § 6; SL 1994, ch 50, § 7.



§ 5-12-21 Purposes for which bonds issued--Refunding and refinancing--Pledge of income.

5-12-21. Purposes for which bonds issued--Refunding and refinancing--Pledge of income. To accomplish projects of the kind authorized in this chapter, the Building Authority may borrow money and issue and sell bonds in such amount or amounts as the authority may determine for the purpose of acquiring, constructing, completing, or remodeling, maintaining or equipping any such facility; refund and refinance the same from time to time as often as advantageous and in the public interest to do so; and pledge any and all income of the authority, and any revenues derived by the authority from the facilities, or any combination thereof, to secure the payment of the bonds and to redeem the bonds. All such bonds are subject to the provisions of §§ 5-12-22 to 5-12-25, inclusive. Any construction project in the amount of one million five hundred thousand dollars or more which is funded by the Building Authority may, at the option of the Building Authority, have a representative of the Building Authority act as a member of the State Building Committee pursuant to § 5-14-3.

Source: SL 1967, ch 276, § 5; SL 1975, ch 51, § 2; SL 1994, ch 50, § 8.



§ 5-12-22 Terms and interest rate of bonds.

5-12-22. Terms and interest rate of bonds. All such bonds shall mature within twenty-five years from date and shall bear interest at a rate to be negotiated and may be sold by the Building Authority in such manner as it may deem to be in the best public interest.

Source: SL 1967, ch 276, § 6; SL 1970, ch 39; SL 1980, ch 47, § 5; SL 1983, ch 28, § 5; SL 1988, ch 50, § 7.



§ 5-12-23 Revenues and income from which bonds payable--Use of educational facilities fund--Disposition of revenues.

5-12-23. Revenues and income from which bonds payable--Use of educational facilities fund--Disposition of revenues. Such bonds shall be payable solely and only from:

(1) Revenues to be derived by the building authority from the operation of any such facilities acquired, constructed, completed, remodeled or equipped in whole or in part with the proceeds of the bonds;

(2) Income to be derived from rental leases to state departments, boards, commissions or other agencies, or from leases to others as provided in §§ 5-12-13 to 5-12-18, inclusive;

(3) In the case of leases involving institutions under the control of the board of regents, such funds in the educational facilities fund established by chapter 13-51, as are not otherwise appropriated, earmarked, or pledged;

(4) Revenues to be derived by the authority from any department, agency or instrumentality of the United States for any purpose consistent with the provisions of this chapter; and

(5) Revenues to be derived by the authority in connection with projects of the kind listed in this chapter from (a) the foreclosure of any mortgages, deeds of trust, notes, debentures, bonds, and other security interests held by it, or pledged and assigned by it in connection with bonds issued for such a project, either by action or by exercise of a power of sale, (b) the sale of the equity of redemption in said security interests in accordance with the terms of said instruments and applicable state law or (c) other actions to enforce any obligation held by it.

However, for any year in which the Legislature has appropriated funds for the payment of lease rentals with respect to a project of the kind described in this chapter, any revenues received by the authority, other than from the appropriation, as a result of such program shall be assigned to and deposited in the general fund.

Source: SL 1967, ch 276, § 6; SL 1975, ch 51, § 3; SL 1988, ch 50, § 8; SL 1991, ch 24, § 3; SL 1994, ch 50, § 9.



§ 5-12-24 Execution and registration of bonds--Validity of signature by officers.

5-12-24. Execution and registration of bonds--Validity of signature by officers. Such bonds shall be executed by such officers of the Building Authority as shall be designated by the authority, and shall be registered by the state auditor of the State of South Dakota. Any bonds bearing the signature of officers in office at the date of signing thereof shall be valid and binding for all purposes, notwithstanding that before delivery thereof any or all such persons whose signature appears thereon shall have ceased to be such officers.

Source: SL 1967, ch 276, § 6.



§ 5-12-25 Restrictions on obligation stated on face of bonds.

5-12-25. Restrictions on obligation stated on face of bonds. Each such bond shall state upon its face that it is payable solely from revenues derived by the Building Authority from the operation of facilities acquired, constructed, completed, remodeled, or equipped in whole or in part with the proceeds of the sale of such bonds, including income to be derived from rental leases as provided in §§ 5-12-13 to 5-12-18, inclusive. Each such bond shall state upon its face that it does not constitute an obligation of the State of South Dakota within the meaning of any provisions of the Constitution or statutes of the State of South Dakota.

Source: SL 1967, ch 276, § 6; SL 1975, ch 51, § 4.



§ 5-12-26 Creation of state obligation not authorized.

5-12-26. Creation of state obligation not authorized. Nothing in this chapter shall be construed to authorize the Building Authority or any department, board, commission, or other agency to create an obligation of the State of South Dakota within the meaning of the Constitution or statutes of South Dakota.

Source: SL 1967, ch 276, § 13.



§ 5-12-27 Contract with bondholders--Bondholders' remedies.

5-12-27. Contract with bondholders--Bondholders' remedies. The provisions of this chapter and of any resolution or proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds. The provisions thereof shall be enforceable either in law or in equity, by suit, action, mandamus, or other proceeding in any court of competent jurisdiction to enforce and compel the performance of any duties required by this chapter or any resolution or proceeding authorizing the issuance of such bonds, including the establishment of sufficient charges, fees, or rentals and the application of the income from a project under this chapter, as provided in § 5-12-23.

Source: SL 1967, ch 276, § 12.



§ 5-12-27.1 Refunding bonds authorized--Purposes.

5-12-27.1. Refunding bonds authorized--Purposes. The Building Authority may issue negotiable refunding bonds to refund:

(1) Unpaid matured bonds;

(2) Unpaid matured coupons evidencing interest upon its unpaid matured bonds; and

(3) Interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of these bonds.
Source: SL 1975, ch 50, § 1.



§ 5-12-27.2 Amount of refunding bonds.

5-12-27.2. Amount of refunding bonds. The Building Authority may issue negotiable refunding bonds under §§ 5-12-27.1 to 5-12-27.4, inclusive, to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund:

(1) The principal amount of the bonds to be refunded;

(2) The interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date thereof; and

(3) The applicable redemption premiums, if any.
Source: SL 1975, ch 50, § 2.



§ 5-12-27.3 Exchange or sale of refunding bonds--Proceeds of sale--Cancellation of bonds andcoupons--Evidence of discharge of interest obligation.

5-12-27.3. Exchange or sale of refunding bonds--Proceeds of sale--Cancellation of bonds and coupons--Evidence of discharge of interest obligation. Refunding bonds issued pursuant to §§ 5-12-27.1 to 5-12-27.4, inclusive, may be exchanged for the bonds to be refunded on a par for par basis of the bonds, interest coupons and interest not represented by coupons, if any, or may be sold at not less than par, or may be exchanged in part or sold in part, and the proceeds received at any such sale shall be used to pay the bonds, interest coupons and interest not represented by coupons, if any. Bonds and interest coupons which have been received in exchange or paid shall be canceled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.

Source: SL 1975, ch 50, § 1.



§ 5-12-27.4 Exchange or sale of bonds--Disposition of proceeds of sale.

5-12-27.4. Exchange or sale of bonds--Disposition of proceeds of sale. Refunding bonds issued pursuant to §§ 5-12-27.1 to 5-12-27.4, inclusive, may be exchanged for not less than an equal principal amount of bonds to be refunded or may be sold at not less than par, or may be exchanged in part and sold in part. All proceeds received at the sale thereof, excepting the accrued interest received, shall be used:

(1) If the bonds to be refunded are then due, for the payment thereof;

(2) If the bonds to be refunded are voluntarily surrendered with the consent of the holder or holders thereof, for the payment thereof;

(3) If the bonds to be refunded are then subject to prior redemption by their terms, for the redemption thereof;

(4) If the bonds to be refunded are not then subject to payment or redemption, to purchase direct obligations of, or those guaranteed by the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon, and such proceeds or obligations of the United States of America shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of South Dakota, with the power to accept and execute trusts, or any successor thereto, which is also a member of the federal deposit insurance corporation and of the federal reserve system, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded, and any balance remaining in said escrow after the payment and retirement of the bonds to be refunded shall be returned to said authority to be used and held for use as revenues pledged for the payment of said refunding bonds; or

(5) For any combination of the foregoing subdivisions of this section.
Source: SL 1975, ch 50, § 3.



§ 5-12-27.5 Assistance in conserving and improving soil and water resources of highly erodiblecropland by means of loans--Revenue bonds and interim notes authorized.

5-12-27.5. Assistance in conserving and improving soil and water resources of highly erodible cropland by means of loans--Revenue bonds and interim notes authorized. It being declared to be in the public interest, the South Dakota Building Authority may, pursuant to chapter 5-12, finance loans to participants in a program of the United States to assist owners and operators of highly-erodible cropland in conserving and improving the soil and water resources of their farms or ranches within the state and may, for the purpose of financing such loans, issue revenue bonds or interim notes, pursuant to the powers vested in the authority.

Source: SL 1988, ch 52, § 1.



§ 5-12-27.6 No indebtedness to be charged against state.

5-12-27.6. No indebtedness to be charged against state. No indebtedness, bond, or obligation incurred or created under authority of §§ 5-12-27.5 to 5-12-27.8, inclusive, may be or become a lien, charge or liability against the State of South Dakota, nor against the property or funds of the State of South Dakota within the meaning of the Constitution or statutes of South Dakota.

Source: SL 1988, ch 52, § 2.



§ 5-12-27.7 Acceptance and expenditure of gifts, contributions, etc., authorized.

5-12-27.7. Acceptance and expenditure of gifts, contributions, etc., authorized. The Building Authority and the State of South Dakota through any of its departments, agencies, or bureaus, may accept and expend for the purposes stated in § 5-12-27.5, any funds obtained for such purposes from gifts, contributions, or other sources, including any unit of government.

Source: SL 1988, ch 52, § 3.



§ 5-12-27.8 Lease and sublease agreements with South Dakota Building Authority authorized tosupport purpose and payment of revenue bonds or interim notes.

5-12-27.8. Lease and sublease agreements with South Dakota Building Authority authorized to support purpose and payment of revenue bonds or interim notes. The State of South Dakota through any of its departments, agencies, or bureaus, may make and enter into lease and sublease agreements with the South Dakota Building Authority and make rental payments under the terms thereof, pursuant to chapter 5-12, from appropriations to be made by the Legislature for the payment of such rent to support the purpose and the payment of revenue bonds or interim notes issued in connection therewith for the purposes in § 5-12-27.5.

Source: SL 1988, ch 52, § 4.



§ 5-12-28 Interim notes authorized--Purposes of borrowing.

5-12-28. Interim notes authorized--Purposes of borrowing. In addition to the permanent financing authorized by §§ 5-12-20 to 5-12-27, inclusive, the South Dakota Building Authority may borrow money and issue interim notes in evidence thereof for any of the projects, or to perform any of the duties authorized under this chapter, and in addition may borrow money and issue interim notes for planning, architectural, and engineering services, acquisition of land, purchase of equipment, movable or otherwise as set forth in §§ 5-12-29 to 5-12-33, inclusive.

Source: SL 1967, ch 276, § 5.



§ 5-12-29 Resolution for issuance of interim notes--Interest rate--Maturity date.

5-12-29. Resolution for issuance of interim notes--Interest rate--Maturity date. Whenever the Building Authority deems it advisable and in the interests of the authority to borrow funds temporarily for any of the purposes enumerated in § 5-12-28, the authority may from time to time, and pursuant to appropriate resolution, issue interim notes to evidence the borrowings, including funds for the payment of interest on borrowings and funds for all necessary and incidental expenses in connection with any of the purposes provided for by this section and this chapter until the date of the permanent financing. Any resolution authorizing the issuance of these notes shall describe the project to be undertaken and shall specify the principal amount, rate of interest and maturity date, but not to exceed five years from date of issue, and other terms as may be specified in the resolution. However, the time of payment of any such notes may be extended for a period not exceeding three years from the maturity date thereof.

Source: SL 1967, ch 276, § 5; SL 1975, ch 52, § 1; SL 1980, ch 47, § 6; SL 1983, ch 28, § 6.



§ 5-12-30 Terms and registration of interim notes--Redemption prior to maturity--Execution ofnotes--Pledge of income and revenue.

5-12-30. Terms and registration of interim notes--Redemption prior to maturity--Execution of notes--Pledge of income and revenue. The Building Authority may provide for the registration of the notes in the name of the owner either as to principal alone, or as to both principal and interest, on such terms and conditions as the authority may determine by the resolution authorizing their issue. The notes shall be issued from time to time by the authority as funds are borrowed, in the manner the authority may determine. Interest on the notes may be made payable semiannually, annually, or at maturity. The notes may be made redeemable, prior to maturity, at the option of the authority, in the manner and upon the terms fixed by the resolution authorizing their issuance. The notes may be executed in the name of the authority by the chairman of the authority or by any other officer or officers of the authority as the authority by resolution may direct, shall be attested by the secretary or such other officer or officers of the authority as the authority may by resolution direct, and be sealed with the authority's corporate seal. All such notes and the interest thereon may be secured by a pledge of any income and revenue derived by the authority from the project to be undertaken with the proceeds of the notes, after deducting from such income and revenue any reasonable and necessary maintenance and operation expenses, and shall be payable solely from the proceeds to be derived from the sale of any revenue bonds for permanent financing authorized to be issued under §§ 5-12-20 to 5-12-27, inclusive, and from the property acquired with the proceeds of the notes.

Source: SL 1967, ch 276, § 5.



§ 5-12-31 Additional provisions to secure payment of interim notes.

5-12-31. Additional provisions to secure payment of interim notes. The Building Authority, in order further to secure the payment of the interim notes, is, in addition to the foregoing, authorized and empowered to make any other or additional covenants, terms, and conditions not inconsistent with the provisions of §§ 5-12-11 and 5-12-12, and do any and all acts and things as may be necessary or convenient or desirable in order to secure payment of its interim notes, or, in the discretion of the authority, as will tend to make the interim notes more acceptable to lenders, notwithstanding that the covenants, acts or things may not be enumerated herein; provided, however, that nothing contained in this section shall authorize the authority to secure the payment of the interim notes out of property or facilities, other than the facilities acquired with the proceeds of the interim notes, and any net income and revenue derived from the facilities and the proceeds of revenue bonds as hereinabove provided.

Source: SL 1967, ch 276, § 5.



§ 5-12-32 Debt limitations not applicable to interim notes--Personal liability not created byexecution of notes.

5-12-32. Debt limitations not applicable to interim notes--Personal liability not created by execution of notes. The interim notes shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

No member, officer, agent, or employee of the authority, nor any other person who executes interim notes, shall be liable personally by reason of the issuance thereof.

Source: SL 1967, ch 276, § 5.



§ 5-12-33 Payment of interim notes or purchase of government obligations with proceeds fromsale of revenue bonds.

5-12-33. Payment of interim notes or purchase of government obligations with proceeds from sale of revenue bonds. Contemporaneously with the issue of revenue bonds as provided by this chapter, all interim notes, even though they may not then have matured, shall be paid, both principal and interest to date of payment, from the funds derived from the sale of revenue bonds for the permanent financing and such interim notes shall be surrendered and canceled, or the proceeds at the sale of said bonds (excepting the accrued interest received) shall be used to purchase direct obligations of the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the notes to be refunded, together with the interest accrued thereon and any redemption premium due thereon, and such proceeds or obligations of the United States of America shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of South Dakota, with power to accept and execute trusts, or any successor thereto, which is also a member of the federal deposit insurance corporation and of the federal reserve system, to be held in an irrevocable trust solely for and until the payment and redemption of the notes so to be refunded, and any balance remaining in said escrow after the payment and retirement of the notes to be refunded shall be returned to said authority to be used and held for use as revenues pledged for the payment of said refunding bonds.

Source: SL 1967, ch 276, § 5; SL 1975, ch 52, § 2.



§ 5-12-34 Disposition of income under chapter--Public building fund.

5-12-34. Disposition of income under chapter--Public building fund. The gross total income from:

(1) The sale of bonds;

(2) Charges, fees, or rentals; and

(3) All other revenue derived from any project undertaken pursuant to this chapter
shall be paid to the treasurer of the State of South Dakota. Said income shall be held by him in trust for the purposes of this chapter, in a special fund known as "the public building fund." The state treasurer shall be ex officio custodian of such fund. Disbursements shall be made from such fund upon the order of the Building Authority.

Source: SL 1967, ch 276, § 8.



§ 5-12-35 Accounts maintained by authority--Purpose of disbursements from public buildingfund.

5-12-35. Accounts maintained by authority--Purpose of disbursements from public building fund. The Building Authority shall keep account of the gross total income derived from each separate project or any combination thereof undertaken pursuant to this chapter. Disbursements from a given account in the public building fund shall be ordered by the authority only for the payment of:

(1) The cost of maintenance and operation of the facility or facilities, unless otherwise provided for;

(2) The principal of and interest on the bonds issued for each project, or combination thereof; and

(3) Any other purposes set forth in the resolution authorizing the issuance of said bonds.
Source: SL 1967, ch 276, § 9.



§ 5-12-36 Authority to convey property to state when debt paid or payment provided for--Reversion to authority.

5-12-36. Authority to convey property to state when debt paid or payment provided for--Reversion to authority. To accomplish projects of the kind listed in this chapter, the Building Authority may convey property, without charge, to the State of South Dakota, if all debts which have been secured by the income from the property have been paid. The authority may transfer title and jurisdiction to the State of South Dakota of facilities, for which bonds have been issued and payment for the bonds has been provided for by an escrow. The facility shall revert to the authority if the lessee fails to make lease payments in connection with the facility until the bonds are paid.

Source: SL 1967, ch 276, § 5; SL 1986, ch 50, § 2; SL 1994, ch 50, § 10.



§ 5-12-37 Record of rental payments under lease--Conveyance to lessee after amortization ofdebt.

5-12-37. Record of rental payments under lease--Conveyance to lessee after amortization of debt. An accurate record shall be kept of the rental payments under each lease entered into by the Building Authority and any officer, department, board, commission, or other agency of the State of South Dakota, or the commissioner of administration when requested to enter into such leases as provided in §§ 5-12-13 to 5-12-16, inclusive, and when the rentals applicable to each project or facility, or any combination thereof, acquired, constructed, completed, remodeled, maintained, and equipped have been paid, in amounts sufficient to amortize and pay the principal of and interest upon the total principal amounts of bonds of the authority issued to pay the cost of each project or facility, including maintenance and operation expenses and that proportion of the administrative expense of the authority as provided for by each lease, the property shall be conveyed without charge to the lessee.

Source: SL 1967, ch 276, § 10; SL 1988, ch 50, § 9.



§ 5-12-38 Annual audit.

5-12-38. Annual audit. The Building Authority shall be audited annually in accordance with chapter 4-11.

Source: SL 1967, ch 276, § 11; SL 1989, ch 51.



§ 5-12-38.1 Informational budget required.

5-12-38.1. Informational budget required. Notwithstanding any other provisions of law, all funds received by the Building Authority shall be set forth in an informational budget as described in § 4-7-7.2 and be annually reviewed by the Legislature.

Source: SL 1984, ch 4, § 2.



§ 5-12-39 Contractual power of authority.

5-12-39. Contractual power of authority. The Building Authority shall possess the power to enter into contracts regarding any matter connected with any corporate purpose within the objects and purposes of this chapter.

Source: SL 1967, ch 276, § 5.



§ 5-12-40 Bylaws, rules, and regulations of authority.

5-12-40. Bylaws, rules, and regulations of authority. To accomplish projects of the kind listed in this chapter, the authority may adopt all necessary bylaws, rules, and regulations for the conduct of the business and affairs of the authority, and for the management and use of facilities and sites acquired under the powers granted by this chapter.

Source: SL 1967, ch 276, § 5; SL 1994, ch 50, § 11.



§ 5-12-41 Severability of provisions.

5-12-41. Severability of provisions. If any clause or other portion of this chapter shall be held invalid, that decision shall not affect the validity of the remaining portions of this chapter. It is hereby declared that all such remaining portions of this chapter are severable, and that the Legislature would have enacted such remaining portions if the portions that may be so held to be invalid had not been included in this chapter.

Source: SL 1967, ch 276, § 15.



§ 5-12-42 Sale and lease-back arrangements--Sales and land leases authorized--Use ofproceeds.

5-12-42. Sale and lease-back arrangements--Sales and land leases authorized--Use of proceeds. Improved or unimproved land held by or transferred to the Building Authority pursuant to § 5-12-10, may be leased and the improvements thereon sold to a person, partnership, association, limited liability company, or corporation. The improvements may be sold only at their fair market value as determined by the authority, but consideration for a land lease may be nominal. The authority shall obtain and consider when determining the fair market value of improvements to be sold, at least one independent appraisal. The proceeds of sale shall be paid to the Building Authority trust account and shall be applied to such purpose, if any, as may be required by the State Constitution or any contract of the state. If no specific disposition of the proceeds, including any investment income thereon, or any portion thereof is required by the Constitution or any state contract, the proceeds, including any investment income thereon, shall be used in or expended for the acquisition of land, buildings, water development, or other improvements of a capital nature as the Legislature or the special committee created in § 4-8A-2 and Governor may specifically direct. Contracts of the state shall include any contract now in existence and any contract entered into in connection with any sale hereunder and the lease-back of the improvements sold pursuant to § 5-12-43. Except as provided in chapters 5-6 to 5-8, inclusive, all leases and sales of land and improvements may be made without reservation of timber, mineral, or other similar rights.

Source: SL 1983, ch 32, § 1; SL 1989, ch 212, § 2; SL 1994, ch 351, § 4.



§ 5-12-43 Sale and lease-back arrangements--Contracts to acquire use or ownership authorized--Terms.

5-12-43. Sale and lease-back arrangements--Contracts to acquire use or ownership authorized--Terms. The Building Authority may enter into any contract necessary to acquire the right to use or the ownership, or both, of land leased and improvements sold by it under § 5-12-42, and any other improvements made upon such land, and capital equipment needed for the operation of the improvements or property to be acquired by it pursuant to § 5-12-11, including lease, lease-purchase, and, subject to compliance with the provisions of S.D. Const., Art. XIII, § 1, installment purchase contracts. No term of an installment purchase contract may exceed thirty years. The authority may establish the terms of the contracts, subject to the approval of the Governor. The authority may include in such contracts the following provisions:

(1) In lease contracts, options to purchase the property subject to the lease or the lessor's interest therein, and provisions for the payment by lessee to lessor of rent net of all other costs and expenses of ownership, operation, maintenance, and insurance of the leased property by the authority as agent of the lessor, subject only to the laws, rules and regulations as are applicable to the lessor;

(2) In lease-purchase contracts, provisions of the type specified in subdivision (1), and provisions for designating a portion of the periodic payments to be made thereunder as interest, for prepayment, and for acquisition of unencumbered title or fee title to the property subject to the contract.
Source: SL 1983, ch 32, § 2.



§ 5-12-44 Provisions applicable to contracts to acquire use or ownership.

5-12-44. Provisions applicable to contracts to acquire use or ownership. The provisions of §§ 5-12-13 to 5-12-18, inclusive, apply to all land, improvements and capital equipment which the Building Authority may occupy or use pursuant to any contract described in § 5-12-43.

Source: SL 1983, ch 32, § 3.



§ 5-12-45 Revenue bonds to finance sale and lease-back arrangements--Lending proceeds--Refund or refinance of obligations.

5-12-45. Revenue bonds to finance sale and lease-back arrangements--Lending proceeds--Refund or refinance of obligations. The Building Authority may provide, by resolution, for the issuance and sale of revenue bonds to finance all or any part of the capital cost of any land, buildings, or other improvements or equipment of a capital nature to be acquired by any person, partnership, association, limited liability company, or corporation and leased or acquired by the authority pursuant to § 5-12-43, and may loan the proceeds thereof to such person, partnership, association, or corporation. The issuance of the bonds is declared to be for a public purpose, and in selling, securing, and issuing the bonds and applying the proceeds thereof the authority may exercise all powers conferred on any municipality under chapter 9-54, and may pay from the proceeds the cost of any letter of credit, bond insurance, bond guarantee, put option, or other contractual right deemed necessary or desirable to secure the payment of or reduce the net interest cost on the bonds. The provisions of § 5-12-21, except the last sentence thereof, and §§ 5-12-23 to 5-12-27, inclusive, are applicable to the bonds only to the extent they are not inconsistent with the provisions of chapter 9-54. The authority shall also have the powers specified in §§ 5-12-27.1 to 5-12-39, inclusive, with respect to projects and bonds of the type herein described.

The Building Authority may provide, by resolution, for the issuance and sale of revenue obligations to refund or refinance obligations issued pursuant to §§ 5-12-42 and 5-12-43. In connection with such refunding or refinancing, the authority need not determine the fair market value of the improvements to be sold as otherwise required by § 5-12-42. For sufficient consideration received by the authority, as determined by the authority, the authority may enter into contracts with banks, investment bankers, or other purchasers for the sale and issuance of such revenue obligations to refund or refinance obligations issued pursuant to §§ 5-12-42 and 5-12-43, which contracts of sale shall be binding on the authority for the period stated therein, but not exceeding three years.

Source: SL 1983, ch 32, § 6; SL 1994, ch 50, § 13; SL 1994, ch 351, § 5.



§ 5-12-46 Legislative approval required for sale and lease-back arrangements.

5-12-46. Legislative approval required for sale and lease-back arrangements. No sale or lease-back of any land or improvements as described in §§ 5-12-42 and 5-12-43 shall be initiated later than July 1, 1984, without prior legislative approval.

Source: SL 1983, ch 32, § 8.



§ 5-12-47 Revenue obligations--Issuance--Purpose--Funds for payment.

5-12-47. Revenue obligations--Issuance--Purpose--Funds for payment. The authority, with the approval of the Governor, may by resolution provide for the issuance and sale of revenue obligations to finance all or any part of the capital cost of acquiring, constructing, furnishing, equipping, or repairing any state building owned or to be owned by it and for this purpose may exercise all powers conferred upon it by this chapter. Revenue obligations issued pursuant to this section shall be payable solely from moneys, including investment income, derived by the authority from transactions described in §§ 5-12-42 and 5-12-43, transactions authorized by the Legislature and transactions initiated by resolutions of the authority adopted prior to July 1, 1984. Such moneys may be pledged for this purpose.

Source: SL 1985, ch 40, § 1.



§ 5-12-48 Definition of terms.

5-12-48. Definition of terms. Terms used in §§ 5-12-48 to 5-12-61, inclusive, mean:

(1) "Authority," the South Dakota Building Authority, a body corporate and politic, organized and existing under chapter 5-12;

(2) "Bonds," bonds, bond anticipation notes, notes, certificates of ownership or indebtedness, or other obligations issued, incurred, or otherwise created under the authority of §§ 5-12-48 to 5-12-61, inclusive, and payable directly or indirectly out of or representing an interest in tobacco settlement revenues or other rights under or with respect to the master settlement agreement;

(3) "Corporation," the special purpose body corporate and politic established by the authority by resolution as provided in § 5-12-50;

(4) Repealed by SL 2013, ch 28, § 1;

(5) "Master settlement agreement," the master settlement agreement entered into on November 23, 1998, by attorneys general from the several states (including the State of South Dakota) and various tobacco companies, as now or hereafter amended, supplemented, or restated;

(6) "Master settlement escrow agent," the escrow agent under the master settlement agreement;

(7) "Net proceeds of bonds," the original proceeds of bonds issued under §§ 5-12-48 to 5-12-61, inclusive, less any amounts applied or to be applied to pay transaction and administrative expenses and to fund any reserves deemed necessary or appropriate by the corporation, but does not include any investment earnings realized thereon;

(8) "Net proceeds of sale of tobacco settlement revenues," the net proceeds of bonds plus any residual interest in tobacco settlement revenues received or to be received by the State of South Dakota from time to time as a result of any sale, conveyance, or other transfer authorized in § 5-12-49, but does not include any investment earnings realized thereon;

(9) Repealed by SL 2013, ch 28, § 1;

(10) "Permitted investments," any investment authorized by §§ 4-5-23 and 4-5-26 together with noncollateralized direct obligations of any bank or savings institution, insurance company, or bank or insurance holding company if the institution or holding company is rated in the highest four classifications by at least one standard rating service and any bond, note, or other obligation of any state or any agency, authority, or other instrumentality of any state or political subdivision thereof if the bond, note, or other obligation is rated in the four highest classifications established by at least one standard rating service;

(11) "Residual interest in tobacco settlement revenues," any tobacco settlement revenues not required to pay principal or interest on bonds or administrative or transaction expenses of the corporation or authority or to fund reserves or other requirements relating to bonds issued, incurred, or otherwise created under §§ 5-12-48 to 5-12-61, inclusive;

(12) Repealed by SL 2013, ch 28, § 1;

(13) "Tobacco settlement revenues," all of the amounts now or hereafter payable to the State of South Dakota under or in connection with the master settlement agreement.
Source: SL 2001, ch 27, § 1; SL 2013, ch 28, § 1.



§ 5-12-48.1 Authority may invest funds in certain permitted investments.

5-12-48.1. Authority may invest funds in certain permitted investments. In addition to all other powers established pursuant to chapter 5-12, the building authority may invest its funds or the funds under its control or direction in permitted investments as defined in subdivision 5-12-48(10).

Source: SL 2002, ch 31, § 1.



§ 5-12-49 Transfer and sale of state's right to tobacco settlement revenues--Disposition offunds--Written agreement--Filing of agreement.

5-12-49. Transfer and sale of state's right to tobacco settlement revenues--Disposition of funds--Written agreement--Filing of agreement. At any one time or from time to time, all or any portion of the right, title, and interest of the State of South Dakota in, to, and under the master settlement agreement, including the right to receive and collect tobacco settlement revenues, may be sold, conveyed, or otherwise transferred by the state to the authority or to a corporation established by the authority under §§ 5-12-48 to 5-12-61, inclusive, in exchange for the net proceeds of bonds and a right to the residual interest in tobacco settlement revenues. The net proceeds of bonds and the residual interest in tobacco settlement revenues shall be deposited to the education enhancement trust fund established pursuant to S.D. Const., Art. XII, § 6. Any sale, conveyance, or other transfer authorized by this section shall be evidenced by an instrument or agreement in writing signed on behalf of the state by the Governor. The Governor shall file a certified copy of the instrument or agreement with the Legislature promptly upon execution and delivery thereof. The instrument or agreement may include an irrevocable direction to the master settlement escrow agent to pay all or a specified portion of amounts otherwise due to the State of South Dakota under or in connection with the master settlement agreement, including, without limitation, all or any portion of tobacco settlement revenues directly to or upon the order of the authority or corporation, as the case may be, or to any escrow agent or any trustee under an indenture or other agreement securing any bonds issued, incurred, or created under §§ 5-12-48 to 5-12-61, inclusive. The irrevocable direction to the master settlement escrow agent may include the direction to pay any residual interest in tobacco settlement revenues initially to or upon the order of the authority or corporation or to any escrow agent or any trustee under an indenture or other agreement securing any bonds. Upon the filing of a certified copy of the instrument or agreement by the Governor, the sale, conveyance, or other transfer of rights under or with respect to the master settlement agreement, including the right to receive the tobacco settlement revenues, shall, for all purposes, be a true sale and absolute conveyance of all right, title, and interest therein described in accordance with the terms thereof, valid, binding, and enforceable in accordance with the terms thereof and such instrument or agreements and any related instrument, agreement, or other arrangement, including any pledge, grant of security interest, or other encumbrance made by the corporation or the authority to secure any bonds issued, incurred, or created by the corporation or the authority, are not subject to disavowal, disaffirmance, cancellation, or avoidance by reason of insolvency of any party, lack of consideration, or any other fact, occurrence, or rule of law. The procedures and requirements set forth in this section shall be the sole procedures and requirements applicable to the sale of the state's rights under the master settlement agreement, including the sale of tobacco settlement revenues, and it is not necessary to satisfy or comply with any other existing law which would otherwise apply to the sale of assets of the state or impose procedures or restrictions with respect thereto.

Source: SL 2001, ch 27, § 2; SL 2013, ch 28, § 2.



§ 5-12-50 Establishment of special purpose corporation--Limitations--Board membership--Powers of corporation.

5-12-50. Establishment of special purpose corporation--Limitations--Board membership--Powers of corporation. The authority may establish by resolution a special purpose corporation which shall be body corporate and politic and instrumentality of, but having a legal existence independent and separate from, the State of South Dakota and the authority. The corporation shall be established for the express limited public purposes set forth in §§ 5-12-48 to 5-12-59, inclusive, and no part of the net earnings of the corporation shall inure to any private individual.

The corporation shall be governed by a board consisting of the members of the authority and two additional persons appointed by the Governor, which two additional members shall be independent from the state. The resolution establishing the corporation shall serve as the charter of the corporation and may be amended from time to time by the authority, but the resolution shall at all times provide that the power and the authority of the corporation shall be subject to the terms, conditions, and limitations of §§ 5-12-48 to 5-12-59, inclusive, and any applicable covenants or agreements of the corporation in any indenture or other agreement relating to any then outstanding bonds. The corporation may enter into contracts regarding any matter connected with any corporate purpose within the objects and purposes of §§ 5-12-48 to 5-12-59, inclusive.

The authority and corporation may delegate by resolution to one or more officers or employees of the authority or corporation such powers and duties as it may deem proper.

The corporation may issue bonds and secure repayment of the bonds with amounts payable out of tobacco settlement revenues or any other property or funds of the corporation. Bonds issued by the corporation shall be accompanied by an opinion of nationally recognized bond counsel substantially to the effect that the bonds are valid and legal obligations of the corporation.

The corporation may pledge as security for any bonds any rights under the master settlement agreement held by the corporation, including the right to receive or collect tobacco settlement revenues, moneys, or other funds deposited with, payable to or held by or on behalf of the corporation, and the proceeds of the foregoing and any proceeds of bonds. Any right of the state to the residual interest in tobacco settlement revenues shall be, in all respects, junior and subordinate to any such pledge if and to the extent so provided by the terms of any instrument or agreement described in 5-12-49 and signed on behalf of the state by the Governor. Any such pledge made by the corporation shall be valid and binding from the time the pledge is made. The property, revenues, moneys, and other funds so pledged and thereafter held or received by or on behalf of the corporation shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act; and, subject only to the provisions of prior pledges or agreements of the corporation, the lien of the pledge shall be valid and binding as against the state and all parties having claims of any kind in tort, contract, or otherwise against the corporation irrespective of whether such parties have notice thereof. No ordinance, resolution, trust agreement, or other instrument by which such pledge is created need be filed or recorded except in the records of the corporation.

In connection with the issuance of bonds or, at any time with respect to bonds, the corporation may enter into arrangements to provide additional security and liquidity for bonds. The arrangements may include, without limitation, bond insurance, letters of credit, and lines of credit by which the corporation may borrow funds to pay or redeem its bonds and purchase or remarketing arrangements for assuring the ability of owners of the bonds to sell or have redeemed their bonds. The corporation may enter into contracts and may agree to pay fees to persons providing the arrangements, including from bond proceeds.

The resolution authorizing the issuance of bonds or the indenture or other agreement approved by the resolution may provide that interest rates may vary from time to time depending upon criteria established by the corporation, which may include, without limitation, a variation in interest rates as may be necessary to cause bonds to be remarketable from time to time at a price equal to their principal amount, and may provide for appointment of a national banking association, bank, trust company, investment banking firm, or other financial institution to serve as a remarketing agent in that connection. The indenture or other agreement with respect to bonds may provide that alternative interest rates or provisions will apply during such times as bonds are held by a person providing a letter of credit or other credit enhancement arrangement for bonds.

In connection with bonds under §§ 5-12-48 to 5-12-59, inclusive, or the investment of proceeds, bonds, or other funds of the corporation, the corporation may enter into contracts that it determines necessary or appropriate to permit it to manage payment or interest rate risk. These contracts may include, but are not limited to, interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; and contracts incorporating interest rate caps, collars, floors, or locks.

The corporation may not file a voluntary petition under or be or become a debtor or bankrupt under the federal bankruptcy code or any other federal or state bankruptcy, insolvency, or moratorium law or statute as may, from time to time, be in effect and neither any public officer nor any organization, entity, or other person shall authorize the corporation to be or become a debtor or bankrupt under the federal bankruptcy code or any other federal or state bankruptcy, insolvency, or moratorium law or statute, as may, from time to time be in effect.

The corporation may not guarantee the debts of another.

The corporation may not be required to file any reports with the state other than those required to be filed with the Legislature by authorities which issue bonds.

Except for debts incurred directly by the corporation, no indebtedness, bonds, or obligation, issued, incurred, or created by the State of South Dakota or any state agency or instrumentality may be or become a lien, charge, or liability against the corporation or the property or funds of the corporation.

Source: SL 2001, ch 27, § 3; SL 2002, ch 31, § 2.



§ 5-12-50.1 Bond transactions to be public records subject to disclosure.

5-12-50.1. Bond transactions to be public records subject to disclosure. The particulars of any bond transactions made pursuant to §§ 5-12-48.1, 5-12-50, and 5-12-50.1, inclusive, including legal fees and the costs of underwriting the bonds, shall be of public record subject to disclosure pursuant to § 1-27-1.

Source: SL 2002, ch 31, § 3.



§ 5-12-51 Purposes of special purpose corporation.

5-12-51. Purposes of special purpose corporation. The purposes of the corporation established by the authority pursuant to §§ 5-12-48 to 5-12-61, inclusive, are:

(1) To purchase, acquire, own, pledge, encumber, or otherwise transfer all right, title, and interest of the state in, to, and under the master settlement agreement, including, without limitation, all right, title, and interest to receive or collect tobacco settlement revenues;

(2) To raise funds through the issuance of bonds or other obligations or evidences of indebtedness or ownership or through the sale, transfer, pledge, encumbrance, securitization, factoring, or other conveyance of the rights described above in subdivision (1) of this section for the purposes of depositing net proceeds of bonds in the education enhancement trust fund and as otherwise described in §§ 5-12-48 to 5-12-61, inclusive;

(3) To serve the Legislature by making reports concerning the foregoing;

(4) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(5) To have and to use a corporate seal and to alter the same at pleasure;

(6) To maintain an office at such place or places as the authority by resolution may designate;

(7) To receive funds transferred to it by the authority, the state, or others; and

(8) To do all things necessary and convenient to carry out the purposes of this chapter.

The corporation shall also be vested with the same power and authority, and shall be subject to the same limitations and conditions, as are applicable to the authority pursuant to §§ 5-12-1.1, 5-12-4, 5-12-5, 5-12-8.1, 5-12-22, 5-12-24, 5-12-26, 5-12-27, 5-12-27.1, 5-12-27.2, 5-12-27.3, 5-12-27.4, 5-12-27.6, 5-12-28, 5-12-38, 5-12-38.1, and 5-12-40, except such power and authority shall be exercised with respect to and shall be limited to the purposes of the corporation set forth in this section, the final maturity date of any bonds issued, incurred, or created hereunder may not be in excess of forty years for the date of delivery thereof, and the corporation may not engage in any unrelated activities. In addition, the corporation may invest any of its funds in permitted investments.

Source: SL 2001, ch 27, § 4; SL 2013, ch 28, § 3.



§ 5-12-52 Bonds of corporation not a lien, charge or liability against the state--Pledge ofeducation enhancement trust funds prohibited.

5-12-52. Bonds of corporation not a lien, charge or liability against the state--Pledge of education enhancement trust funds prohibited. No bond of the corporation issued, incurred, or created under §§ 5-12-48 to 5-12-61, inclusive, may be or become a lien, charge, or liability against the State of South Dakota or the authority, nor against the property or funds of the State of South Dakota or the authority within the meaning of the Constitution or statutes of South Dakota. In no event may any of the funds deposited into the education enhancement trust fund be pledged to secure payment of any bonds issued under the authority of §§ 5-12-48 to 5-12-61, inclusive.

Source: SL 2001, ch 27, § 5; SL 2013, ch 28, § 4.



§ 5-12-53 Pledge of non-interference by state to impair terms of bonds--Liability of state onbonds.

5-12-53. Pledge of non-interference by state to impair terms of bonds--Liability of state on bonds. The State of South Dakota pledges to and agrees with the holders of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-59, inclusive, that the state will not limit or alter the rights and powers vested in the corporation and the authority by §§ 5-12-48 to 5-12-59, inclusive, so as to impair the terms of any contract made by the corporation or the authority with those holders or in any way impair the rights and remedies of those holders until such bonds, together with interest thereon, interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of those holders are fully met or discharged. In addition, the state pledges to and agrees with the holders of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-59, inclusive, that the state will not limit or alter the basis on which tobacco settlement revenues that have been sold pursuant to §§ 5-12-48 to 5-12-59, inclusive, are to be paid to the corporation or the authority so as to impair the terms of any such contract. The corporation and authority each may include these pledges and agreements of the state in any contract with the holders of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-59, inclusive.

Neither the State of South Dakota nor the authority is liable on bonds issued, incurred, or created under §§ 5-12-48 to 5-12-59, inclusive, those bonds may not be a debt of the state or the authority, and §§ 5-12-48 to 5-12-59, inclusive, may not be construed as a guarantee by the state or the authority of the debts of the corporation. The bonds shall contain a statement to this effect on the face of the bonds.

Source: SL 2001, ch 27, § 6.



§ 5-12-54 Liability of authority and special purpose corporation.

5-12-54. Liability of authority and special purpose corporation. The authority is not liable for any bond issued, incurred, or created by the corporation under §§ 5-12-48 to 5-12-59, inclusive, or for any act or failure to act of the corporation. The corporation may not be liable for any obligation of the South Dakota Building Authority or for any act or failure to act by the building authority.

Source: SL 2001, ch 27, § 7.



§ 5-12-55 Special purpose corporation treated as public instrumentality of state--Income ofauthority and corporation not taxed--Obligations of corporation deemed publicsecurities.

5-12-55. Special purpose corporation treated as public instrumentality of state--Income of authority and corporation not taxed--Obligations of corporation deemed public securities. The corporation is hereby declared to be performing a public function on behalf of the state and to be a public instrumentality of the state. The income of the authority and the corporation, and all properties at any time owned by the authority and the corporation, are exempt from all taxation in the State of South Dakota. In addition, the corporation is exempt from all filing, reporting, and similar requirements otherwise applicable to nonprofit and other corporations.

For purposes of chapter 47-31B, bonds, notes, certificates, or other obligations issued, incurred or created by the corporation under §§ 5-12-48 to 5-12-59, inclusive, are deemed to be securities issued by a public instrumentality of the State of South Dakota.

Source: SL 2001, ch 27, § 8; SL 2004, ch 278, § 56.



§ 5-12-56 Employees of special purpose corporation.

5-12-56. Employees of special purpose corporation. The corporation may employ attorneys, accountants, tobacco industry consultants, and financial experts, managers, and such other employees and agents as may be necessary in its judgment and to fix their compensation.

Source: SL 2001, ch 27, § 9.



§ 5-12-57 , 5-12-58. Repealed.

5-12-57, 5-12-58. Repealed by SL 2013, ch 28, §§ 5, 6.



§ 5-12-59 State pledge to honor agreements of authority or corporation with regard to certainfederal income tax exclusions.

5-12-59. State pledge to honor agreements of authority or corporation with regard to certain federal income tax exclusions. If in order to obtain or preserve any exclusion of interest on bonds from gross income of the holders thereof for purposes of federal income taxation, the corporation or authority enters into any agreement or covenant with the holders of bonds (or the trustee or other fiduciary acting on behalf of or for the benefit of holders of bonds) that imposes restrictions or conditions on the investment, use, expenditure, or other application of the proceeds of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-61, inclusive, including any investment earnings thereon (whether while on deposit in the education enhancement trust fund or otherwise), then the state and each agency, authority, or other body politic of the state or acting on behalf of the state, shall observe and fully honor each such agreement, covenant, or other restriction or condition with respect to investment, use, expenditure, or application thereof. The State of South Dakota pledges to and agrees with the holders of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-61, inclusive, that the state will not invest, use, expend, or otherwise apply such proceeds of bonds and any other amounts so as to impair the terms of any such agreement or covenant made by the corporation or authority with any such holders (or trustee or other fiduciary) or in any way impair the exemption or exclusion of interest on any such bonds from federal income taxation. The corporation and authority each may include these pledges and agreements of the state in any contract with the holders of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-61, inclusive.

Source: SL 2001, ch 27, § 12; SL 2013, ch 28, § 7.



§ 5-12-60 Repealed.

5-12-60. Repealed by SL 2013, ch 28, § 8.



§ 5-12-61 Authority may contract to manage payment or interest rate risk for bonds.

5-12-61. Authority may contract to manage payment or interest rate risk for bonds. The authority may enter into any contract that the authority determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the authority. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 4.



§ 5-12-62 to 5-12-68. Uncodified.

5-12-62 to 5-12-68. Uncodified.






Chapter 13 - State Engineer [Superseded]

CHAPTER 5-13

STATE ENGINEER [SUPERSEDED]



Chapter 14 - Public Buildings and Improvements

§ 5-14-1 Classification of capital improvements.

5-14-1. Classification of capital improvements. Capital improvements shall be classified as follows:

(1) "New construction," expenditures authorized for new buildings or new facilities and includes the cost of architectural and engineering services, site preparation, constructing, furnishing, equipping such buildings and facilities for use, including heating, plumbing, ventilation, water, sewer, and electrical facilities with necessary connections to existing systems, the construction of sidewalks, and landscaping the grounds. No expenditures may be made for land acquisition costs from appropriations provided for new construction. This category does not include roads and highways constructed under the supervision of the Department of Transportation nor minor park improvements and dams constructed under the supervision of the Department of Game, Fish and Parks.

(2) "Land acquisition," expenditures authorized for the purchase of land and improvements affixed to the land including lease-purchase agreements of existing facilities. It also includes sewer, street, and curb and gutter improvements that may start at the time of purchase of the land or later result as improvements to the land so acquired.
Source: SL 1965, ch 255, § 3; SL 1967, ch 262, § 2; SL 1995, ch 73, § 2.



§ 5-14-2 Supervision by Bureau of Administration of capital improvement projects--Paymentof appropriated funds.

5-14-2. Supervision by Bureau of Administration of capital improvement projects--Payment of appropriated funds. The construction of all capital improvements projects as defined in § 5-14-1 of state agencies, boards, commissions, and institutions are under the general charge and supervision of the Bureau of Administration as provided in this chapter. Funds appropriated shall be paid on warrants drawn by the state auditor on vouchers duly approved by the Bureau of Administration and may also be approved by the authorized representative of the agency, board, commission, or institution to which the project appropriation is made.

Source: SL 1965, ch 255, § 1; SL 1967, ch 261; SL 1967, ch 262, § 1; SL 1992, ch 46, § 1; SL 2011, ch 2, § 34.



§ 5-14-3 Preparation of plans and specifications for capital improvements--State buildingcommittees--Approval by board or commission in charge of institution.

5-14-3. Preparation of plans and specifications for capital improvements--State building committees--Approval by board or commission in charge of institution. The Bureau of Administration under the direction of the committee as provided by this section shall have general charge and supervision of the design and construction of all state buildings, power and heating plants, heating, cooling, and air-conditioning systems, water supply, fire protection, sewerage and sewage disposal systems, electrical generation and distribution, and all major repairs, rebuilding or alterations thereof. A State Building Committee is required on all projects of one million five hundred thousand dollars or more. The committee shall consist of a member of the board or commission governing the institution or department concerned, the executive director or like officer of the respective board or commission, a representative of the institution or department appointed by the governing board or commission of that institution or department and a representative of the Bureau of Administration and if the project is funded pursuant to chapter 5-12, the South Dakota Building Authority may appoint a representative. The Bureau of Administration under the direction of the committee shall prepare, or cause to be prepared, the preliminary plans, specifications, and other descriptive material or reports for all proposed new construction, capital improvement, or major repairs and remodeling. After the preliminary plans have been approved by the committee, they shall be presented to the respective board or commission having the institution in charge. Upon proper authorization of the board or commission the Bureau of Administration under the direction of the committee shall prepare or cause to be prepared all final plans, specifications, advertisements, notice, and instructions to bidders, proposal forms, and contract forms and all work incidental to securing bids and contracts for same, according to the direction of the board or commission having the institution in charge. The Bureau of Administration shall supervise the construction, including inspection of construction and critical point inspections on projects of one million five hundred thousand dollars or more, repair, rebuilding, or alterations.

Source: SL 1913, ch 329, § 1; RC 1919, § 8208; SL 1931, ch 240, § 1; SDC 1939, § 55.1814; SL 1955, ch 240, § 1; SL 1963, ch 306; SL 1969, ch 209, § 3; SL 1992, ch 46, § 2; SL 1994, ch 50, § 12.



§ 5-14-4 Bureau review and approval of new construction plans and costs.

5-14-4. Bureau review and approval of new construction plans and costs. The Bureau of Administration shall review and approve all agreements with any architect or consulting engineer for the preparation of new construction plans and cost estimates.

Source: SL 1965, ch 255, § 4; SL 1967, ch 262, § 3; SL 1994, ch 51, § 1.



§ 5-14-5 Plans and specifications for legislative review--Designation of architect or engineer.

5-14-5. Plans and specifications for legislative review--Designation of architect or engineer. The Bureau of Administration, under the direction of the State Building Committee, shall, at the request of any state board that expects to appear before the Legislature for the purpose of asking for any appropriation for state buildings and improvements, prepare such plans and specifications and have the plans and specifications ready before the Legislature meets for their information. If the services of a licensed architect or engineer are deemed to be necessary for this purpose, the building committee as provided in § 5-14-3 shall designate such architect or engineer.

Source: SL 1913, ch 329, § 3; RC 1919, § 8210; SDC 1939, § 55.1815; SL 1955, ch 240, § 2; SL 1969, ch 209, § 4; SL 2011, ch 2, § 35.



§ 5-14-6 Planning and supervisory expenses paid from building funds.

5-14-6. Planning and supervisory expenses paid from building funds. Any board, agency, or other body authorized by law to erect any state building or other improvement provided for in §§ 5-14-3 and 5-14-5, shall pay out of funds appropriated or available for the purpose all expenses incurred for plans, specifications, and supervision of construction, including the actual and necessary expenses of the Bureau of Administration.

Source: SL 1913, ch 329, § 4; RC 1919, § 8211; SL 1931, ch 240, § 2; SDC 1939, § 55.1816; SL 1955, ch 240, § 3; SL 1969, ch 209, § 5; SL 1970, ch 40, § 1; SL 1992, ch 47, § 1.



§ 5-14-7 Repealed.

5-14-7. Repealed by SL 2011, ch 2, § 36.



§ 5-14-8 Acceptance and expenditure of contributions to capital improvements.

5-14-8. Acceptance and expenditure of contributions to capital improvements. The various agencies, boards, commissions, and institutions may accept and expend in addition to the amounts provided for new construction at any of the institutions under their jurisdiction, any funds which may be obtained from any gift or contribution from any source for that purpose.

Source: SL 1965, ch 255, § 2; SL 2011, ch 2, § 37.



§ 5-14-8.1 Acceptance and expenditure of contributions for works of art in state buildings.

5-14-8.1. Acceptance and expenditure of contributions for works of art in state buildings. The South Dakota State Fine Arts Council, the State Building Committee provided for in § 5-14-3, and the Bureau of Administration, may accept and expend for the purpose of this chapter, any funds which it may obtain from federal sources, gifts, contributions, or any other source for the acquisition and installation of works of art in state buildings in which the works of art shall be an integral part of the building, attached to the building, or capable of display in other state buildings.

Source: SL 1979, ch 34, § 1; SL 2011, ch 2, § 38.



§ 5-14-9 Plans, specifications, bids, contracts, and cost records kept by Bureau ofAdministration.

5-14-9. Plans, specifications, bids, contracts, and cost records kept by Bureau of Administration. The Bureau of Administration shall keep the original or a copy of the plans and specifications of all state buildings, of all bids submitted, and of all contracts let for their erection. The bureau shall prepare and keep itemized statements of the cost of construction of all such buildings.

Source: SL 1913, ch 329, § 2; RC 1919, § 8209; SDC 1939, § 55.1814; SL 1955, ch 240, § 1; SL 1963, ch 306; SL 2011, ch 2, § 39.



§ 5-14-10 Clear title to land required before erection of buildings--Certification by attorneygeneral.

5-14-10. Clear title to land required before erection of buildings--Certification by attorney general. No money appropriated by the state may be expended for the erection of any building upon land not previously owned by the state before title thereto has conveyed to the state by a deed duly executed and acknowledged, granting the title in fee, clear of all encumbrances, without any reversionary clause or condition whatever, and the attorney general has certified that the title acquired by the state conforms to the requirements of this section.

Source: SL 1905, ch 97; RC 1919, § 5066; SDC 1939, § 55.0201; SL 1945, ch 295, § 1; SL 2011, ch 2, § 40.



§ 5-14-11 State housing facilities to be fire resistant--Exceptions--Standards--Violation asfelony.

5-14-11. State housing facilities to be fire resistant--Exceptions--Promulgation of rules. No state building may be designed or constructed for the permanent housing of human beings that is not fire resistant. This section does not apply to the use of buildings constructed or renovated prior to July 1, 2007, or to one-family or two-family dwellings used for employees' housing at institutions under the control of the executive branch or the Board of Regents.

A fire resistant building within the meaning of this section is a building with appropriate fire detection devices as approved by the Department of Public Safety and constructed in compliance with the provisions of the International Building Code utilizing fire resistive construction throughout and equipped with an automatic fire-extinguishing system. The Bureau of Administration shall promulgate rules pursuant to chapter 1-26 to establish the edition of the International Building Code which would be applicable to this section. Nothing in this section prevents the application of more restrictive conditions by individual agencies. The Bureau of Administration shall identify those buildings which are subject to this section and make all determinations of compliance with these requirements.

Source: SDC 1939, §§ 55.1817, 55.9911; SL 1955, ch 241; SL 1972, ch 31; SL 1980, ch 24, § 68; SL 1989, ch 20, § 63; SL 1989, ch 238, § 5; SL 1993, ch 54, § 1; SL 2003, ch 272, §§ 20, 121; SL 2007, ch 31, § 1.



§ 5-14-12 Public buildings to accommodate persons with disabilities.

5-14-12. Public buildings to accommodate persons with disabilities. The standards and specifications set forth in § 5-14-13 apply to all buildings and facilities used by the public which are constructed in whole or in part by the use of state, county, or municipal funds, or the funds of any political subdivision of the state. All such buildings and facilities constructed or remodeled after January 26, 1992, shall conform to these standards.

Source: SL 1965, ch 312, § 1; SL 1975, ch 53, § 1; SL 1994, ch 52, § 1; SL 2011, ch 2, § 41.



§ 5-14-13 Standards and specifications for construction to accommodate physicallyhandicapped.

5-14-13. Standards and specifications for construction to accommodate persons with disabilities. The minimum standards required by § 5-14-12 are set forth in the Americans With Disabilities Act Accessibility Guidelines for Buildings and Facilities published by the U.S. Architectural and Transportation Barriers Compliance Board, August 1992.

Source: SL 1965, ch 312, § 2; SL 1986, ch 51; SL 1988, ch 53; SL 1994, ch 52, § 2.



§ 5-14-13.1 International wheelchair symbol to be displayed.

5-14-13.1. International wheelchair symbol to be displayed. All public buildings and facilities providing facilities for the wheelchair user, including entrance and exit facilities, shall display at all entrances the internationally recognized symbol for wheelchair users.

Source: SL 1971, ch 30; SL 2011, ch 2, § 42.



§ 5-14-14 Enforcement of requirements for persons with disabilities.

5-14-14. Enforcement of requirements for persons with disabilities. The administrator in charge of, and authorized to contract for, new construction, remodeling, alteration, or addition on behalf of the political subdivision involved shall enforce the provisions of §§ 5-14-12 and 5-14-13.

Source: SL 1965, ch 312, § 3; SL 1975, ch 53, § 2; SL 2011, ch 2, § 43.



§ 5-14-15 Repealed.

5-14-15. Repealed by SL 1992, ch 46, § 3.



§ 5-14-16 Repealed.

5-14-16. Repealed by SL 1992, ch 46, § 4.



§ 5-14-17 Electric generating plants--Federal contracts for purchase of energy--Discontinuationof generation and maintenance of standby plants.

5-14-17. Electric generating plants--Federal contracts for purchase of energy--Discontinuation of generation and maintenance of standby plants. Each department or agency of state government operating and maintaining an electrical energy producing plant may enter into a contract with the United States of America for the purchase of electrical energy. The contract may include stipulations that the generation of electrical energy may be discontinued. The department or agency may maintain such a plant in a serviceable operating condition for standby service for the generation of electrical energy if required so to do by the United States.

Source: SL 1951, ch 284; SDC Supp 1960, § 55.2016; SL 2011, ch 2, § 44.



§ 5-14-18 Willful injury to public building or improvement--Penalty.

5-14-18. Willful injury to public building or improvement--Penalty. Any person who intentionally burns, destroys, or injures any public building or improvement in this state is punishable as provided in § 22-34-1.

Source: PenC 1877, § 513; CL 1887, § 6714; RPenC 1903, § 535; RC 1919, § 3829; SDC 1939, § 13.1309; SL 1980, ch 24, § 69; SL 2011, ch 2, § 45.



§ 5-14-19 Payment of special assessments for improvement of state property.

5-14-19. Payment of special assessments for improvement of state property. The state auditor shall, upon approval of the commissioner of administration, pay claims for special assessments or interest and penalties thereon for improvements on property of the state, its agencies, institutions, or instrumentalities.

Source: SL 1970, ch 34, § 1; SL 1981, ch 36, § 2; SL 1981, ch 37, § 1; SL 1985, ch 33, § 20.



§ 5-14-20 Sources for payment of special assessments, interest and penalties.

5-14-20. Sources for payment of special assessments, interest and penalties. A special assessment or interest and penalties which affects and is assessed against property of the Department of Game, Fish and Parks or the Department of Transportation shall be paid from money available to the respective department which has property affected. In all other cases special assessments or interest and penalties thereon shall be paid by the Bureau of Administration from money appropriated for the purpose with the exception of those projects which incur a special assessment equal to or greater than twenty thousand dollars. Those projects shall be approved by the Bureau of Administration and then shall be presented in the regular annual budget process by the respective department, agency, board, or commission which has property affected. In each fiscal year, the sum of eighty thousand dollars, or so much thereof as may be necessary, is annually appropriated from the general fund to meet those assessments, interest, and penalties which are less than twenty thousand dollars.

Source: SL 1970, ch 34, § 1; SL 1976, ch 59; SL 1981, ch 36, § 3; SL 1981, ch 38; SL 1985, ch 33, § 21; SL 1994, ch 53; SL 1995, ch 30.



§ 5-14-21 Warrants for special assessments--Vouchers.

5-14-21. Warrants for special assessments--Vouchers. Payments for special assessments provided for in §§ 5-14-19 and 5-14-20 shall be disbursed by warrant, drawn by the state auditor upon duly itemized vouchers, approved by an authorized agent of the department whose property is affected.

Source: SL 1970, ch 34, § 2.



§ 5-14-22 Sale or lease of real property for public purpose or industrial development--Authorization of lease--Legislature to approve sales.

5-14-22. Sale or lease of real property for public purpose or industrial development--Authorization of lease--Legislature to approve sales. The state may lease or sell on a negotiated basis and convey any of its real property to a municipality or county, or to a nonprofit local industrial development corporation as defined by § 5-14-23 and located therein, to be used by such grantee for an authorized public purpose or industrial development purpose as enumerated in § 9-54-1. The lease shall be authorized on the terms and in the manner provided by the Legislature. Each sale is subject to approval by an act of the Legislature.

Source: SL 1976, ch 63, § 1; SL 1977, ch 48, § 1; SL 2011, ch 2, § 46.



§ 5-14-23 Local industrial development corporation defined--Composition--Voting control--Primary objective.

5-14-23. Local industrial development corporation defined--Composition--Voting control--Primary objective. For the purposes of § 5-14-22, the term, local industrial development corporation, is an enterprise incorporated under the laws of the State of South Dakota, formed for the purpose of furthering the economic development of a community and its environs, and with authority to promote and assist in the growth and development of small business concerns in the areas covered by its operation. The corporation shall be organized as a nonprofit enterprise and shall be composed of no fewer than twenty-five members. A local industrial development corporation shall be principally composed of and controlled by persons residing or doing business in the locality. Such persons shall ordinarily constitute not less than seventy-five percent of the voting control of the local development corporation. No member of the development corporation may own in excess of twenty-five percent of the voting control in the development corporation if that member or that member's affiliated interests have direct pecuniary interest in a project involving an application under § 5-14-22. The primary objective of the local industrial development corporation is to benefit the community as measured by increased employment, payroll, business volume, and corresponding factors.

Source: SL 1976, ch 63, § 2; SL 1996, ch 40, § 1; SL 2011, ch 2, § 47.



§ 5-14-24 State facility revolving fund established.

5-14-24. Repealed by SL 2006, ch 2, § 15.



§ 5-14-25 Bureau's evaluation of costs of projects in facility construction plan--Recommendations.

5-14-25 to 5-14-29. Repealed by SL 2007, ch 32, §§ 1 to 5.



§ 5-14-30 State-wide maintenance and repair fund--Priority of projects.

5-14-30. State-wide maintenance and repair fund--Priority of projects. There is hereby established within the Bureau of Administration the state-wide maintenance and repair fund. The bureau shall administer the fund and maintain it separately in order to conduct maintenance and repair on state-owned buildings pursuant to this chapter. The projects to receive funding shall be selected from a state-wide maintenance and repair priority list developed by the bureau. The Board of Regents shall annually establish the priority for maintenance and repair projects involving academic and revenue project buildings under its control. Any project of the Board of Regents involving an academic building pursuant to § 13-51-1 may be financed from the education facilities fund established under § 13-51-2 according to the order of priority determined by the board. The Bureau of Administration shall place on the prioritized list of projects to be financed through the state-wide maintenance and repair fund any project involving an academic building that has not been financed through § 13-51-2. The Board of Regents shall have charge of the maintenance and repair of revenue bond project buildings as provided in chapter 13-51A. However, in order to be eligible to receive funding, in whole or in part, from the state-wide maintenance and repair fund, each agency, board, bureau, or department of state government, including the Board of Regents, shall submit to the Bureau of Administration a complete list of all proposed maintenance and repair projects notwithstanding other available funding sources for those projects. After the bureau determines which projects contained in the priority list are to receive funding, those projects that are not to be funded through the state-wide maintenance and repair fund may be financed by other funding sources. The priority list may be reprioritized if an emergency arises and a written determination made by the bureau of the basis for the emergency is included with the state-wide maintenance and repair priority list.

Source: SL 1994, ch 58, § 3; SL 2011, ch 2, § 48.



§ 5-14-31 Acceptable sources of funds.

5-14-31. Acceptable sources of funds. The Bureau of Administration may accept and expend for the purpose of § 5-14-17 any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10.

Source: SL 1994, ch 58, § 4.



§ 5-14-32 Definition of terms.

5-14-32. Definition of terms. Terms used in this section and §§ 5-14-33 to 5-14-38, inclusive, mean:

(1) "High-performance green building standard," a building that is designed and constructed in a manner that achieves at least:

(a) A silver standard rating under the United States Green Building Council's Leadership in Energy and Environmental Design (LEED) rating system in effect as of July 1, 2009, or earlier if the building was registered or certified under a previous LEED rating system version;

(b) A two globe rating under the Green Building Initiative's Green Globes rating system as of January 1, 2008; or

(c) A comparable numeric rating under a sustainable building certification program recognized by the American National Standards Institute as an accredited standards developer;

(2) "New construction," any new building constructed by any state agency, department, or institution which has a cost of five hundred thousand dollars or more or that includes five thousand square feet or more of space;

(3) "Renovation" or "renovated," any alteration of a state building with a cost of five hundred thousand dollars or more or that includes five thousand square feet or more of the building;

(4) "State building project," new construction or renovation of a building, which has heating, ventilation, or air conditioning, by the Board of Regents or any state agency, department, or institution.
Source: SL 2008, ch 30, § 1; SL 2010, ch 29, § 1.



§ 5-14-33 State buildings to meet high-performance green building standard.

5-14-33. State buildings to meet high-performance green building standard. Any state building projects as defined in § 5-14-32, shall meet or exceed a high-performance green building standard.

Source: SL 2008, ch 30, § 2.



§ 5-14-34 Waiver of requirements.

5-14-34. Waiver of requirements. A waiver of the requirements of § 5-14-33 may be granted by the Office of the State Engineer if:

(1) The building will have minimal human occupancy;

(2) The increased costs of achieving a high-performance green building standard cannot be recouped from decreased operational costs within fifteen years;

(3) A building is on the national register of historic places and achieving a high-performance green building standard would result in noncompliance with standards for historic preservation as set forth in the secretary of the interior's Standards for the Treatment of Historic Properties in effect as of January 1, 2008;

(4) The square footage of the renovation project is less then fifty percent of the total square footage of the building being renovated. If the renovation project is being done in phases, the total square footage of all intended phases combined shall be used in making this calculation; or

(5) The Bureau of Administration determines that extenuating circumstances exist to make impractical high-performance green building standard certification.
Source: SL 2008, ch 30, § 3.



§ 5-14-35 Initial determination of Bureau of Administration.

5-14-35. Initial determination of Bureau of Administration. No state building project may proceed to construction until the Bureau of Administration has determined that the project is satisfactorily designed to achieve or exceed a high-performance green building standard or that a waiver is granted pursuant §§ 5-14-32 to 5-14-38, inclusive.

Source: SL 2008, ch 30, § 4.



§ 5-14-36 Certification of achievement, waiver, or failure.

5-14-36. Certification of achievement, waiver, or failure. Upon completion of a state building project, the Bureau of Administration shall certify:

(1) That the project achieved a high-performance green building standard;

(2) That a waiver was granted pursuant to §§ 5-14-32 to 5-14-38, inclusive; or

(3) That the project failed to comply with the provisions of §§ 5-14-32 to 5-14-38, inclusive.
Source: SL 2008, ch 30, § 5.



§ 5-14-37 Report to the Legislature.

5-14-37. Report to the Legislature. The Bureau of Administration shall annually report to the Legislature a listing of any state building project which was granted a waiver or failed to comply with the provisions of §§ 5-14-32 to 5-14-38, inclusive.

Source: SL 2008, ch 30, § 6.



§ 5-14-38 Promulgation of rules.

5-14-38. Promulgation of rules. The Bureau of Administration shall promulgate rules pursuant to chapter 1-26 establishing the procedures and terms and conditions for certifying a project and granting waivers and the method for calculating the initial costs and the decreased operational costs related to achieving high-performance green building standards.

Source: SL 2008, ch 30, § 7.






Chapter 15 - State Capitol and Grounds

§ 5-15-1 Capitol Complex Restoration and Beautification Commission--Duty to enlarge andbeautify complex.

5-15-1. Capitol Complex Restoration and Beautification Commission--Duty to enlarge and beautify complex. The State of South Dakota declares that it is necessary that the capitol complex in the city of Pierre be enlarged and beautified. The South Dakota Capitol Complex Restoration and Beautification Commission shall accomplish that purpose in the manner provided by this chapter.

Source: SL 1955, ch 300, § 1 as added by SL 1957, ch 340, § 1; SDC Supp 1960, § 55.02A01; SL 1961, ch 316, §§ 1, 8; SL 1980, ch 48, § 1; SL 2011, ch 2, § 49.



§ 5-15-1.1 Direction and supervision of commission by Bureau of Administration--Independentfunctions retained.

5-15-1.1. Direction and supervision of commission by Bureau of Administration--Independent functions retained. The Capitol Complex Restoration and Beautification Commission shall be administered under the direction and supervision of the Bureau of Administration and the commissioner thereof. The commission shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions, as defined in § 1-32-1, otherwise vested in it and shall exercise those functions independently of the commissioner of administration.

Source: SL 1974, ch 3, § 5 (b); SL 1980, ch 48, § 2; SL 2011, ch 2, § 50.



§ 5-15-1.2 Definition of terms.

5-15-1.2. Definition of terms. Terms as used in this chapter mean:

(1) "Commission," the South Dakota Capitol Complex Restoration and Beautification Commission;

(2) "Capitol complex," all state capitol buildings and capitol grounds within the capitol complex.
Source: SL 1980, ch 48, §§ 1, 14.



§ 5-15-2 Appointment and terms of commission members.

5-15-2. Appointment and terms of commission members. The commission consists of one nonappointed member, who shall be the mayor of Pierre or the mayor's designee, and seven appointed members, not all of whom may be of the same political party, to be appointed by the Governor for a term of four years. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1955, ch 300, § 1; SL 1957, ch 340, § 1; SDC Supp 1960, § 55.02A01; SL 1961, ch 316, § 1 (a); SL 1980, ch 48, §§ 3, 4; SL 1982, ch 55, § 3; SL 1989, ch 52; SL 2011, ch 2, § 51.



§ 5-15-3 Oath and bond of commission members.

5-15-3. Oath and bond of commission members. Each member of the commission shall, within ten days after appointment, qualify by taking the oath of office and giving bond to the state, with corporate surety, in the penal sum of twenty-five hundred dollars, the cost to be paid by the state.

Source: SL 1961, ch 316, § 1 (b); SL 2011, ch 2, § 52.



§ 5-15-4 Meetings of commission--Chair and secretary--Reports to Governor and Legislature.

5-15-4. Meetings of commission--Chair and secretary--Reports to Governor and Legislature. The commission shall meet at least twice each year and at such additional times as may be necessary. All meetings shall be held at the state capitol, and a majority of its members constitutes a quorum. The commission shall choose a chair, and one of its members as secretary, who shall keep minutes of its meetings. The commission shall make reports to the Governor on the progress of its work, and to the Legislature.

Source: SL 1955, ch 300, § 3; SL 1957, ch 340, § 2; SDC Supp 1960, § 55.02A03; SL 1961, ch 316, § 1 (a); SL 2011, ch 2, § 53.



§ 5-15-5 Compensation and expenses of commission members.

5-15-5. Compensation and expenses of commission members. The per diem and expenses of commission members shall be paid by warrant of the state auditor by funds appropriated therefor, on vouchers approved by the Bureau of Administration.

Source: SL 1955, ch 300, § 4; SDC Supp 1960, § 55.02A04; SL 2011, ch 2, § 54.



§ 5-15-6 Employment of personnel--Supplies and equipment.

5-15-6. Employment of personnel--Supplies and equipment. The Bureau of Administration shall employ such clerical and other help for the commission as in the bureau's discretion seems necessary. The bureau may employ such assistance and provide such supplies and equipment as may be necessary to properly carry on the work of the commission.

Source: SL 1955, ch 300, § 5; SDC Supp 1960, § 55.02A05; SL 1961, ch 316, § 3; SL 2011, ch 2, § 55.



§ 5-15-7 Plans for enlargement, restoration, and beautification of complex.

5-15-7. Plans for enlargement, restoration, and beautification of complex. The commission shall make all necessary plans for the enlargement, restoration, and beautification of the capitol complex or additions thereto, including uniform plans and specifications for its development.

Source: SL 1961, ch 316, § 2 (a); SL 1980, ch 48, § 5; SL 2011, ch 2, § 56.



§ 5-15-8 Development of areas adjacent to capitol complex--Long-range plan.

5-15-8. Development of areas adjacent to capitol complex--Long-range plan. The commission shall make recommendations for the development of areas immediately adjacent to the state capitol complex and acquaint the people of South Dakota with the need and purpose of a comprehensive long-range plan for capitol complex of sufficient and proper size to serve the future needs of the state and to secure the proper growth and expansion of the city of Pierre. The zone shall be designated the capitol area preservation zone and shall be zoned primarily for residential purposes and for governmental purposes.

Source: SL 1955, ch 300, § 2; SDC Supp 1960, § 55.02A02; SL 1980, ch 48, § 6; SL 1982, ch 55, § 1; SL 2011, ch 2, § 57.



§ 5-15-9 Publications by commission--Maps, surveys, and studies.

5-15-9. Publications by commission--Maps, surveys, and studies. The commission may print and distribute such pamphlets and leaflets and information as is proper and necessary to further and advance the work, objects, and aims of the commission, and acquaint South Dakota citizens with the commission. The Bureau of Administration shall supply the pamphlets and leaflets for the commission. The commission may have maps, diagrams, drawings, sketches, representations, preliminary surveys, and studies made in conjunction with the commission's work, and do all the necessary things to effectuate the purposes and intent of §§ 5-15-1 to 5-15-23, inclusive.

Source: SL 1955, ch 300, § 5; SDC Supp 1960, § 55.02A05; SL 2011, ch 2, § 58.



§ 5-15-10 Acceptance and use of contributions.

5-15-10. Acceptance and use of contributions. The commission may accept and receive gifts of money and contributions and donations of real and personal property from any source, including the city of Pierre, South Dakota, a municipal corporation, and the United States of America, and to use the same for the purposes of §§ 5-15-1 to 5-15-23, inclusive. The commission may deposit such moneys to the credit of the commission, and carry on a campaign for public contribution of such funds, and expend moneys necessary therefor.

Source: SL 1961, ch 316, § 2 (d); SL 2011, ch 2, § 59.



§ 5-15-11 Plats and surveys of capitol complex--Opening and vacating streets and alleys--Utility facilities.

5-15-11. Plats and surveys of capitol complex--Opening and vacating streets and alleys--Utility facilities. The commission may make all necessary surveys in connection with its work, plat and replat the area of the capitol complex acquired by the commission, or any part thereof, and open and dedicate streets to the use of the public in such area, granting easements therein and use thereof to the city of Pierre, South Dakota, and to the public, for sewer, water, and electricity, and other facilities. The commission may vacate any streets or alleys in the manner provided by law in the areas acquired by the commission or bordering on or adjacent thereto. The commission may make agreements with the city for replacement of its facilities in any vacated streets within the area and grant easements for erection and maintenance of other necessary facilities and utilities.

Source: SL 1961, ch 316, § 2 (h); SL 1963, ch 321, § 2; SL 1980, ch 48, § 7; SL 2011, ch 2, § 60.



§ 5-15-12 Acquisition and management of property for enlarged complex.

5-15-12. Acquisition and management of property for enlarged complex. The commission may acquire by gift or the exercise of the power of eminent domain in the manner provided by law, real property necessary for the state capitol complex enlarged as provided by the plans adopted by the commission, lease or manage any such property, and sell excess property of the commission.

Source: SL 1961, ch 316, § 2 (b); SL 1980, ch 48, § 8; SL 2011, ch 2, § 61.



§ 5-15-13 Donation of property by city of Pierre.

5-15-13. Donation of property by city of Pierre. The city of Pierre may convey, without compensation therefor, to the state any property owned by the city within the boundaries of the capitol complex as enlarged pursuant to the plan adopted, and area determined, by the commission.

Source: SL 1961, ch 316, § 6; SL 1980, ch 48, § 9; SL 2011, ch 2, § 62.



§ 5-15-14 Hilger's Gulch condemnation validated.

5-15-14. Hilger's Gulch condemnation validated. The acts of the commission in its exercise of the power of eminent domain on behalf of the state and in the selection of the lands acquired in the action of condemnation heretofore brought by the commission in the circuit court for Hughes County, South Dakota, to acquire unimproved land in the area known as Hilger's Gulch in the city of Pierre adjacent to the existing capitol grounds, are hereby confirmed as if heretofore expressly conferred and the action is cured, validated, and legalized from its inception.

Source: SL 1961, ch 316, § 7; SL 2011, ch 2, § 63.



§ 5-15-15 Board to determine location of any new building in capitol complex.

5-15-15. Board to determine location of any new building in capitol complex. The location of any building to be erected in the capitol complex shall be determined by the majority vote of a board consisting of the Governor, chair of the commission, and the executive head or officer of any of the branches of state government, or the chair, commissioner, or head of any department, board, commission or agency thereof, for which a new building is authorized to be erected.

Source: SL 1963, ch 321, § 3; SL 1980, ch 48, § 10; SL 2011, ch 2, § 64.



§ 5-15-16 Commission power to execute contracts and instruments.

5-15-16. Commission power to execute contracts and instruments. The commission may make and execute all contracts and other instruments which may be required in connection with the enlargement, renovation, and beautification of the state capitol grounds and other duties imposed upon the commission by §§ 5-15-1 to 5-15-23, inclusive.

Source: SL 1961, ch 316, § 2 (c); SL 1980, ch 48, § 11; SL 2011, ch 2, § 65.



§ 5-15-17 Lease and management of property acquired by commission.

5-15-17. Lease and management of property acquired by commission. The commission may lease, manage, control, and maintain any of the property heretofore or hereafter acquired by it, and to execute lease, or rental agreements therefor as the commission deems advisable. No lease agreement may exceed a term of two years. The lease agreement shall be executed by the chair and secretary.

Source: SL 1961, ch 316, § 2 (g); SL 2011, ch 2, § 66.



§ 5-15-18 Sale of excess property by commission--Advertising and notice--Bids and offers.

5-15-18. Sale of excess property by commission--Advertising and notice--Bids and offers. The commission may sell unneeded or excess property of the commission other than real property and sever any buildings or structures from the land. The sale of any property by the commission shall be at public auction or upon sealed bids, to be held in Hughes County, South Dakota, to the highest bidder for cash. Notice of sale, containing terms of sale shall be given by the commission which shall be published in at least two of the official newspapers of the county once a week for two successive weeks next before the day, on or after which the sale is to be made, which date, and the location where such auction will be held, shall be stated in the notice and shall be at least fifteen days from the first publication of notice. The right to reject any and all bids is reserved. A sale may not be made before the day set but shall be made within sixty days thereafter. If bids or offers are used, the bids shall be in writing and shall be filed in the office of the chairman or secretary of the commission in Pierre.

Source: SL 1961, ch 316, § 2 (f); SL 1963, ch 321, § 1; SL 2011, ch 2, § 67.



§ 5-15-19 Sale of property to public agencies--Advertisement not required--Approval by Boardof Finance.

5-15-19. Sale of property to public agencies--Advertisement not required--Approval by Board of Finance. The commission may make sales of structures, material, or property severed from the land, or other personal property to the public and to other state agencies, departments, or political subdivisions. Such sales to state agencies, departments, or political subdivisions shall follow the procedures for other sales. However, no notice or advertisement for bid requirements or time of sale requirements applies to such sale. If the sale of any such property agreed to by the commission exceeds the sum of one hundred dollars, the sale shall be submitted by the commission to the State Board of Finance for approval and, if approved, a bill of sale may be executed by the commission.

Source: SL 1961, ch 316, § 2 (f); SL 1963, ch 321, § 1; SL 2011, ch 2, § 68.



§ 5-15-20 Destruction and disposal of buildings.

5-15-20. Destruction and disposal of buildings. The commission may dispose of, wreck, and destroy any building acquired by it, its determination therefor to be approved by the State Board of Finance.

Source: SL 1961, ch 316, § 2 (f); SL 1963, ch 321, § 1; SL 2011, ch 2, § 69.



§ 5-15-21 Repealed.

5-15-21. Repealed by SL 2006, ch 2, § 18.



§ 5-15-22 Repealed.

5-15-22. Repealed by SL 1997, ch 38, § 2.



§ 5-15-23 Promulgation of rules for complex restoration and beautification.

5-15-23. Promulgation of rules for complex restoration and beautification. The commission may promulgate rules, pursuant to chapter 1-26, necessary and proper for the purposes of and not inconsistent with §§ 5-15-1 to 5-15-20, inclusive.

Source: SL 1961, ch 316, § 2 (e); SL 2006, ch 2, § 19; SL 2011, ch 2, § 70.



§ 5-15-24 Governor's Grove.

5-15-24. Governor's Grove. A portion of the capitol grounds, as now exists and lies north of Church Street located in Hilger's Gulch shall be known as the Governor's Grove. The Governor's Grove shall, under the supervision of the Bureau of Administration, be properly landscaped and parked and shall contain a grove of hardy, long-lived trees, each one properly marked and maintained as a memorial grove to the past, present, and future Governors of South Dakota. A new tree, as an addition to such grove, shall be set out and properly dedicated on the first Arbor Day following the election of each Governor. This grove shall be maintained as an adjunct to the capitol grounds and shall be used for no other memorial purpose than as is provided for in this section. However, a gateway to the grove may be provided in which each county in the state shall be represented by a properly inscribed stone or marker.

Source: SL 1949, ch 243, §§ 1 to 3; SDC Supp 1960, § 55.0114; SL 2011, ch 2, § 71.



§ 5-15-25 Supervision of improvements and extensions of capitol grounds and buildings.

5-15-25. Supervision of improvements and extensions of capitol grounds and buildings. Except as provided by §§ 5-14-2 and 5-15-17, the Bureau of Administration shall have control and supervision of all permanent improvements and extensions of the capitol grounds and buildings and of the disbursement of all moneys appropriated for such purposes.

Source: SL 1907, ch 83; SL 1909, ch 9; SL 1911, ch 27; SL 1913, ch 105; SL 1915, ch 41; SL 1915, ch 56; SL 1917, ch 103; RC 1919, § 10178; SDC 1939, § 55.2008.



§ 5-15-25.1 to 5-15-25.3. Repealed.

5-15-25.1 to 5-15-25.3. Repealed by SL 2011, ch 2, §§ 72 to 74.



§ 5-15-26 Maintenance and protection of buildings and grounds--Employment of personnel.

5-15-26. Maintenance and protection of buildings and grounds--Employment of personnel. The commissioner of administration shall be the superintendent of the state capitol. The commissioner shall control, manage, and supervise the buildings and grounds. The commissioner shall employ engineers, carpenters, electricians, plumbers, mechanics, watchmen, policemen, elevator operators, guides, janitors, and other laborers as may be necessary for the proper care, safety, management, and maintenance of the capitol and grounds, and the public property there kept, and for the proper protection of the properties from injury and deterioration.

Source: SL 1925, ch 115, ch II, art VI, § 2; SDC 1939, § 55.2702; SL 2011, ch 2, § 75.



§ 5-15-27 Procurement of office space outside capitol building.

5-15-27. Procurement of office space outside capitol building. The Bureau of Administration shall also, under the direction of the commissioner of administration, and with the consent of the Governor, arrange for procuring office rooms outside of the capitol where necessity requires.

Source: SL 1925, ch 115, ch II, art VI, § 2; SDC 1939, § 55.2702.



§ 5-15-28 Working capital account for maintenance of buildings and grounds.

5-15-28. Working capital account for maintenance of buildings and grounds. There is hereby established a working capital account in the state treasury for the purpose of providing maintenance services for the various buildings and grounds under the jurisdiction of the Bureau of Administration.

Source: SL 1966, ch 182, § 1.



§ 5-15-29 Reimbursement by agencies of depreciation and maintenance costs.

5-15-29. Reimbursement by agencies of depreciation and maintenance costs. The Bureau of Administration may require state agencies to reimburse the bureau for the depreciation of physical facilities computed on their useful life and the actual cost of providing maintenance of physical facilities, including a proper share of utility costs, janitorial services, and supplies, utilized by the agency receiving such services. Such reimbursements shall be made to the Bureau of Administration on a monthly basis and the receipts from the reimbursements shall be deposited in the maintenance revolving account established in § 5-15-28.

Source: SL 1966, ch 182, § 2; SL 1979, ch 35, § 1; SL 1985, ch 33, § 57.



§ 5-15-29.1 Building depreciation fund--Expenditures.

5-15-29.1. Building depreciation fund--Expenditures. There is hereby established a building depreciation fund in which funds collected for depreciation pursuant to § 5-15-29 shall be deposited. Expenditures from such fund shall be made only upon approval of the Legislature or the special committee created by chapter 4-8A.

Source: SL 1979, ch 35, § 2.



§ 5-15-29.2 Public buildings fund--Deposit of proceeds from sale or lease of public lands.

5-15-29.2. Public buildings fund--Deposit of proceeds from sale or lease of public lands. There is hereby created the public buildings fund in the state treasury into which shall be deposited all proceeds from the sale or lease of those public lands granted in §§ 12 and 17 of the Enabling Act for the construction, reconstruction, repair, renovation, furnishings, and equipment of public buildings at the state capitol. The commissioner of school and public lands is hereby directed to deposit all such proceeds earned after July 1, 1987, into the public buildings fund.

Source: SL 1987, ch 53, § 1.



§ 5-15-30 Expenditures from maintenance working capital account.

5-15-30. Expenditures from maintenance working capital account. Expenditures may be made from the maintenance working capital account established in § 5-15-28 for the purpose of providing maintenance services of buildings and grounds, but for no other purpose. Such expenditures shall be disbursed on warrants drawn by the state auditor pursuant to vouchers approved by the Bureau of Administration.

Source: SL 1966, ch 182, § 3.



§ 5-15-31 to 5-15-33. Repealed.

5-15-31 to 5-15-33. Repealed by SL 2011, ch 2, §§ 76 to 78.



§ 5-15-34 Promulgation of rules for conduct in capitol complex and grounds.

5-15-34. Promulgation of rules for conduct in capitol complex and grounds. The commissioner of administration may promulgate such rules pursuant to chapter 1-26 as may be necessary to promote the health, safety, and general welfare, to prohibit public intoxication, disturbances, and disorderly assemblies, to keep the peace, and to declare what constitutes a nuisance within the buildings of the capitol complex and the capitol grounds. These rules may include the regulation of hours of general public accessibility to buildings within the capitol complex and the regulation of obstruction, speed limits, and parking on the streets and alleys within the capitol grounds.

Source: SL 1974, ch 48, § 2; SL 2011, ch 2, § 79.



§ 5-15-35 Violation of rule as petty offense.

5-15-35. Violation of rule as petty offense. Any person who violates a rule promulgated pursuant to § 5-15-34 commits a petty offense.

Source: SL 1974, ch 48, § 3; SL 1975, ch 54; SL 1980, ch 24, § 71; SL 2011, ch 2, § 80.



§ 5-15-36 Policy-making and oversight duties of commission.

5-15-36. Policy-making and oversight duties of commission. The commission shall set policy for and oversee the restoration and beautification of the state capitol complex, Pierre, South Dakota.

Source: SL 1976, ch 58, § 1; SL 1980, ch 48, § 12; SL 2011, ch 2, § 81.



§ 5-15-36.1 Renovation plans--Commission approval.

5-15-36.1. Renovation plans--Commission approval. The commission shall approve any plan of renovation of the capitol complex before the renovation may be constructed.

Source: SL 1980, ch 48, § 11B; SL 2011, ch 2, § 82.



§ 5-15-37 to 5-15-41. Repealed.

5-15-37 to 5-15-41. Repealed by SL 1980, ch 48, § 13.



§ 5-15-42 Repealed.

5-15-42. Repealed by SL 1982, ch 16, § 13.



§ 5-15-43 Repealed.

5-15-43. Repealed by SL 1980, ch 48, § 15.



§ 5-15-44 Historic areas of capitol building--Protection and preservation--Restoration projects.

5-15-44. Historic areas of capitol building--Protection and preservation--Restoration projects. The commission created by § 5-15-1 shall protect and preserve the integrity of the historic areas of the state capitol building and shall, from time to time, propose restoration projects to restore historic areas to their original appearance insofar as this objective is compatible with modern use.

Source: SL 1980, ch 49, § 1; SL 2011, ch 2, § 83.



§ 5-15-45 Alteration or covering of historic area prohibited--Public access--Exceptions.

5-15-45. Alteration or covering of historic area prohibited--Public access--Exceptions. No person may alter, change, remodel, partition, cover, or conceal an historic area which is a part of the state capitol building. In addition, no person may deny access to an historic area traditionally open to the public by creating physical barriers to access by the public except as may be necessary for public health, safety, or the safety of the property, or for the orderly conduct of state business, without the approval of the commission. However, the commissioner of administration temporarily may deny access to any area by the public or create temporary barriers for a period up to ninety days if, in the commissioner's judgment, it is necessary to do so for the public health, safety, or the safety of the property, or to permit the orderly conduct of state business.

Source: SL 1980, ch 49, § 1; SL 2011, ch 2, § 84.



§ 5-15-46 "Historic area traditionally open to the public" defined.

5-15-46. Historic area traditionally open to the public. For purposes of §§ 5-15-44 to 5-15-48, inclusive, an "historic area traditionally open to the public" includes the exterior of the state capitol building, the grounds of the state capitol building bordered by Capitol Lake, Capitol Avenue, Nicollet Avenue, and Broadway Avenue, the hallways on the first, second, third, and fourth floors of the state capitol building and the rotunda of the state capitol building.

Source: SL 1980, ch 49, § 2.



§ 5-15-47 "Historic area" defined.

5-15-47. Historic area defined. For the purposes of §§ 5-15-44 to 5-15-48, inclusive, an "historic area" includes the chambers of the Supreme Court, the legislative chambers of the State House of Representatives and the State Senate, the reception area traditionally used by the Governor, and any mural, painting, statue, or decoration created for or attached to the state capitol building.

Source: SL 1980, ch 49, § 3.



§ 5-15-48 Control of areas traditionally reserved to Governor, Legislature, and Supreme Court.

5-15-48. Control of areas traditionally reserved to Governor, Legislature, and Supreme Court. Nothing in §§ 5-15-44 to 5-15-48, inclusive, may be construed as to prevent the Governor, Legislature, or Supreme Court from controlling the areas traditionally reserved for their use in the course of the conduct of public business except insofar as such usage may require the permanent alteration of the physical features of the state capitol building which shall require the approval of the State Capitol Complex Restoration and Renovation Commission as provided in § 5-15-45.

Source: SL 1980, ch 49, § 4.



§ 5-15-49 Centennial Cultural Heritage Center established in Pierre.

5-15-49. Centennial Cultural Heritage Center established in Pierre. There is hereby created a South Dakota Centennial Cultural Heritage Center which shall include the storage of archival records, a research center, an exhibit area, and office space. The Centennial Cultural Heritage Center shall be located in Pierre under the control and supervision of the Department of Tourism.

Source: SL 1986, ch 52; SL 2003, ch 272 (Ex. Ord. 03-1), § 106; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 5-15-50 Bust of Peter Norbeck.

5-15-50. Bust of Peter Norbeck. The State of South Dakota accepts the gift of Mrs. Peter Norbeck of a bust of the late United States Senator Norbeck and former Governor of this state, sculptured by the late Gutzon Borglum, to be placed in a suitable place on the capitol grounds to be determined by the commission.

Source: SL 1951, ch 305; SL 1989, ch 53, § 1; SL 2011, ch 2, § 85.



§ 5-15-51 Statue of General William Henry Harrison Beadle.

5-15-51. Statue of General William Henry Harrison Beadle. The granite statue of General William Henry Harrison Beadle, South Dakota educator shall be permanently displayed in the state capitol on an appropriate pedestal.

Source: SL 1987, ch 54; SL 1989, ch 53, § 2; SL 2011, ch 2, § 86.






Chapter 16 - State-owned Housing Facilities

§ 5-16-1 New facilities for officers and employees not to be provided.

5-16-1. New facilities for officers and employees not to be provided. No living quarters, lodging, or domicile for the residency or occupancy of any state employee or officer, with or without his family, shall be constructed, purchased, or otherwise secured with state funds, except as provided in § 5-16-3.

Source: SL 1963, ch 324, § 1.



§ 5-16-2 Provision of facilities for officers and employees to be eliminated or discontinued.

5-16-2. Provision of facilities for officers and employees to be eliminated or discontinued. The chief executive officers and boards of control of all state agencies and institutions which make available living quarters, lodging, or domicile for the residency or occupancy of any state employee or officer, with or without his family, are hereby directed to make an immediate and deliberate effort to eliminate or discontinue such making available of living quarters, lodging, or domicile, or both such elimination and discontinuance, except as provided in § 5-16-3.

Source: SL 1963, ch 324, § 2.



§ 5-16-3 Exemptions from restrictions on housing facilities.

5-16-3. Exemptions from restrictions on housing facilities. The provisions of §§ 5-16-1 and 5-16-2 shall not apply to living quarters, lodging, or domicile for the residency or occupancy of any of the following state employees or officers:

(1) Governor;

(2) Chief executive officers of state institutions;

(3) Any employee of any state institution the nature of whose duties requires his presence at or near such institution as subject to call for duty at any time;

(4) Any employee of any state agency or institution the nature of whose duties requires his presence on or near the grounds of any park, memorial, or campus for security purposes.
Source: SL 1963, ch 324, § 3.



§ 5-16-4 Furnishings not to be provided in state-owned facilities--Exceptions.

5-16-4. Furnishings not to be provided in state-owned facilities--Exceptions. The chief executive officers and boards of control of all state agencies and institutions making available living quarters, lodging, or domicile for the residency or occupancy of any state employee or officer, with or without his family, shall not provide, supply, or otherwise make available any new, additional, or replacement furnishings, furniture, or other nonpermanent equipment, other than floor coverings and window drapes, for such living quarters, lodging, or domicile. Provided, however, that this section shall not apply to the Governor's mansion.

Source: SL 1963, ch 324, § 4; SL 1967, ch 259.






Chapter 17 - State Cement Plant [Repealed and Transferred]

§ 5-17-1 , 5-17-2. Repealed.

5-17-1, 5-17-2. Repealed by SL 2010, ch 32, § 9, eff. June 30, 2011.



§ 5-17-2.1 Superseded.

5-17-2.1. Superseded.



§ 5-17-2.2 to 5-17-5.1. Repealed.

5-17-2.2 to 5-17-5.1. Repealed by SL 2010, ch 32, § 9, eff. June 30, 2011.



§ 5-17-5.2 Transferred.

5-17-5.2. Transferred to § 3-13B-2 by SL 2010, ch 32, § 7.



§ 5-17-5.3 to 5-17-10. Repealed.

5-17-5.3 to 5-17-10. Repealed by SL 2010, ch 32, § 9, eff. June 30, 2011.



§ 5-17-11 Repealed.

5-17-11. Repealed by SL 1997, ch 252, § 2.



§ 5-17-12 to 5-17-19. Repealed.

5-17-12 to 5-17-19. Repealed by SL 2010, ch 32, § 9, eff. June 30, 2011.



§ 5-17-20 Repealed.

5-17-20. Repealed by SL 1988, ch 55, § 2.



§ 5-17-21 to 5-17-30. Repealed.

5-17-21 to 5-17-30. Repealed by SL 2011, ch 32, § 9, eff. June 30, 2011.



§ 5-17-31 Repealed.

5-17-31. Repealed by SL 1991, ch 49.



§ 5-17-32 Repealed.

5-17-32. Repealed by SL 1997, ch 252, § 4.



§ 5-17-33 to 5-17-41. Repealed.

5-17-33 to 5-17-41. Repealed by SL 2010, ch 32, § 9, eff. June 30, 2011.



§ 5-17-42 Transferred.

5-17-42. Transferred to § 4-5-47 by SL 2010, ch 32, § 8.






Chapter 18 - Public Contracts Awarded on Competitive Bids [Repealed]

§ 5-18-1 to 5-18-2. Repealed.

5-18-1 to 5-18-2. Repealed by SL 2010, ch 31, § 1.



§ 5-18-2.1 Repealed.

5-18-2.1. Repealed by SL 2004, ch 63, § 1.



§ 5-18-3 to 5-18-62. Repealed.

5-18-3 to 5-18-62. Repealed by SL 2010, ch 31, § 1.






Chapter 18A - Public Agency Procurement--General Provisions

§ 5-18A-1 Definition of terms.

5-18A-1. Definition of terms. Terms used in this chapter and chapters 5-18B, 5-18C, and 5-18D mean:

(1) "Acceptance," the formal resolution of a purchasing agency authorizing the execution of a design-build contract;

(2) "Biobased," any materials composed wholly or in a significant part of biological products including renewable agricultural materials or forestry materials;

(3) "Contract," any type of agreement, regardless of what the agreement may be called, for the procurement of supplies, services, or construction;

(4) "Construction," and "constructed," in addition to their ordinary meaning, repair, demolition, and alteration;

(5) "Construction management," any project delivery system based on an agreement whereby a construction manager provides leadership to the construction process through a series of services to the purchasing agency;

(6) "Construction manager," any person or entity that provides construction management services for a purchasing agency, and is either a construction manager-agent or construction manager-at-risk;

(7) "Construction manager-agent," any construction manager that provides construction management services to a purchasing agency in a fiduciary capacity;

(8) "Construction manager-at-risk," any construction manager that assumes the risk for construction, rehabilitation, alteration, or repair of a public improvement and that provides construction management services to the purchasing agency;

(9) "Design-build contract," any contract between a purchasing agency and a design-builder to furnish the architecture, engineering, and related services as required, and the labor, materials, and other construction services for a public improvement. A design-build contract may be conditioned upon future refinements in scope and price, and may permit the purchasing agency to make changes in the scope of the project without invalidating the design-build contract;

(10) "Design-build proposal," an offer to enter into a design-build contract;

(11) "Design-build request for proposals," any document or publication whereby a purchasing agency solicits proposals for a design-build contract;

(12) "Design-builder," any person that proposes to design and construct a public improvement covered by the procedures of this chapter and chapters 5-18B, 5-18C, and 5-18D;

(13) "Environmentally preferable product," any cleaning or maintenance product having properties that minimize potential impacts to human health and the environment, any product designed to conserve energy and water, any biobased product, and any product containing recycled materials or recovered materials;

(14) "Internet," the international computer network of both federal and nonfederal interoperable packet switched data networks, including the graphical subnetwork called the world wide web;

(15) "Invitation for bids," any document, whether attached or incorporated by reference, used for soliciting bids;

(16) "Officer," any elected official or administrative officer appointed to that position by the governing body;

(17) "Performance criteria," requirements for the public improvement, including as appropriate, capacity, durability, production standards, ingress and egress requirements, building code requirements, or other criteria for the intended use of the public improvement, expressed in performance-oriented specifications or drawings suitable to allow the design-builder to make a proposal;

(18) "Performance criteria developer," any person and the person's subcontractors retained by the purchasing agency to develop performance criteria;

(19) "Professional services," services arising out of a vocation, calling, occupation, or employment involving specialized knowledge, labor, or skill, and the labor or skill involved is predominantly mental or intellectual, rather than physical or manual;

(20) "Proposal," any offer to enter into contract in response to a request for proposals;

(21) "Purchasing agency," any governmental body or officer authorized by law, administrative rule, or delegated authority, to enter into contracts;

(22) "Public improvement," the process of building, altering, repairing, improving, or demolishing any public infrastructure facility, including any structure, building, or other improvements of any kind to real property, the cost of which is payable from taxes or other funds under the control of the purchasing agency, and includes any local improvement for which a special assessment is to be levied;

(23) "Qualified agency," any public or private nonprofit corporation geographically located in the State of South Dakota that provides services for persons with disabilities and is certified by the Department of Human Services;

(24) "Request for proposals," any document, whether attached or incorporated by reference, utilized by a purchasing agency when soliciting proposals for contracts for the procurement of supplies, services, or construction;

(25) "Request for qualifications," the document or publication whereby a purchasing agency solicits interested design-builders to pre-qualify for a design-build contract;

(26) "Resident," any person, partnership, association, limited liability company, foreign limited liability company, corporation, or foreign corporation licensed to do business within this state that has maintained a substantial and bona fide place of business and has conducted business from within this state for at least one year prior to the date on which a contract was awarded. The members of the partnership or association shall have been bona fide residents of the state for one year or more immediately prior to bidding upon the contract. A foreign corporation licensed pursuant to §§ 47-1A-1501 to 47-1A-1532, inclusive, is not a resident as defined by this section if the state or country in which it is organized enforces or has a preference for resident bidders;

(26A) "Reverse auction," a purchasing process in which bidders submit bids in competing to sell supplies or nonprofessional services in an open environment via the internet;

(27) "Sealed bid or proposal," a response to an invitation for bids or request for proposals submitted in a manner where the contents of the bid or proposal cannot be opened or viewed before the date and time of the formal opening without leaving evidence that the bid or proposal has been opened or viewed;

(28) "Services," furnishing of labor, time, or effort by a contractor not involving the delivery of a specific end product other than reports which are merely incidental to the required performance;

(29) "Supplies," any property, including equipment, materials, and printing;

(30) "Surety," a bond or undertaking executed by a surety company authorized to do business in the State of South Dakota and countersigned by an agent of the company resident in the State of South Dakota. However, nothing in this subdivision requires countersignature of a bid bond.
Source: SL 2010, ch 31, § 2; SL 2013, ch 29, § 4.



§ 5-18A-2 Application to purchasing agency contracts.

5-18A-2. Application to purchasing agency contracts. Unless otherwise authorized by law, the provisions of this chapter and chapters 5-18B, 5-18C, and 5-18D apply to all contracts issued by any purchasing agency.

Source: SL 2010, ch 31, § 3.



§ 5-18A-3 Methods of awarding contracts.

5-18A-3. Methods of awarding contracts. Unless otherwise authorized by law, each contract for supplies, services, and construction shall be awarded by one of the following methods:

(1) Competitive sealed bids as provided in § 5-18A-5;

(2) Competitive sealed proposals as provided in §§ 5-18A-6 and 5-18A-7;

(3) Small purchases as provided in § 5-18A-11;

(4) Sole source procurement as provided in § 5-18A-8; or

(5) Emergency procurement as provided in § 5-18A-9.
Source: SL 2010, ch 31, § 4.



§ 5-18A-4 Competitive sealed bids required.

5-18A-4. Competitive sealed bids required. Contracts shall be awarded by the use of competitive sealed bids except as otherwise provided in this chapter and chapters 5-18B, 5-18C, and 5-18D.

Source: SL 2010, ch 31, § 5.



§ 5-18A-5 Procedures for competitive sealed bids.

5-18A-5. Procedures for competitive sealed bids. The following procedures apply to the use of competitive sealed bids:

(1) Public notice of the invitation for bids shall be given pursuant to § 5-18A-14;

(2) The invitation for bids shall include a purchase description, and all contractual terms and conditions applicable to the procurement;

(3) A bid may be submitted either manually or electronically in a manner authorized by the purchasing agency;

(4) Each bid shall be opened publicly in the presence of one or more witnesses at the time and place designated in the invitation for bids. The amount of each bid, and such other relevant information as may be specified, together with the name of each bidder shall be recorded. Except as otherwise provided by law, the record and each bid shall be open to public inspection;

(5) Each bid shall be unconditionally accepted without alteration or correction, except as authorized in this section. Each bid shall be evaluated based on the requirements set forth in the invitation for bids, which may include criteria to determine acceptability such as inspection, testing, quality, workmanship, delivery, and suitability for a particular purpose. Those criteria that will affect the bid price and be considered in evaluation for award shall be objectively measurable, such as discounts, transportation costs, and total or life cycle costs. The invitation for bids shall set forth the evaluation criteria to be used. No criteria may be used in bid evaluation that are not set forth in the invitation for bids;

(6) Any bid may be withdrawn by letter or by electronic communications or in person before the time specified in the advertisement therefor. The purchasing agency may allow modification of bids by mail, facsimile, or electronic notice received at the place designated in the invitation to bid not later than the time set for the opening of bids. A modification may not reveal the bid price but shall provide the addition or subtraction or the modification so that the final prices or terms will not be known to the purchasing agency until the sealed bid is opened. A modification may not be withdrawn after the time set for the opening of bids. Each modification shall be confirmed in writing by the successful bidder before award of the contract. No bid made may be changed or altered by telephone. After bid opening, no withdrawal of a bid or change in bid prices or other provisions of bids prejudicial to the interest of the purchasing agency or fair competition is permitted. The purchasing agency may waive technical irregularities in the bid or proposal of the low bidder or offeror which irregularities do not alter the price, quality, or quantity of the services, or items of tangible personal property bid or offered. Any decision to permit the correction or withdrawal of a bid, or to cancel an award or a contract based on a bid mistake, shall be supported by a written determination made by the purchasing agency, and included in the bid file;

(7) The contract shall be awarded within thirty days of the bid opening by written notice to the lowest responsible and responsive bidder whose bid meets the requirements and criteria set forth in the invitation for bids. The purchasing agency may reject any and all bids and readvertise for bids if none of the bids are satisfactory, or if the purchasing agency believes an agreement has been entered into by the bidders to prevent competition. If the low bidder is not responsible or the bid is not made in accordance with the requirements of this chapter and chapters 5-18B, 5-18C, and 5-18D or the low bid is withdrawn as authorized by this section, the bid of the next lowest responsible and responsive bidder may be accepted;

(8) If it is considered impractical to initially prepare a purchase description to support an award based on price, an invitation for bids may be issued requesting the submission of unpriced offers to be followed by an invitation for bids limited to those bidders whose offers have been qualified under the criteria set forth in the first solicitation;

(9) If, after advertising for bids, no firm bids are received, the purchasing agency may negotiate a contract for the purchase of the supplies, services, or public improvement projects at the most advantageous price, if the specifications of the original bid are met;

(10) If two or more competitive sealed bids submitted are identical in price and product quality, the bids are the low bid, and no resident bidder preference is applicable, the purchasing agency may:

(a) Award the bid by lottery to one of the identical low bidders; or

(b) Reject all the bids and resolicit bids for the required supplies, services, or public improvement.
Source: SL 2010, ch 31, § 6.



§ 5-18A-6 Competitive sealed proposals--When permitted.

5-18A-6. Competitive sealed proposals--When permitted. A contract may be entered into by competitive sealed proposals if the purchasing agency determines in writing that the use of competitive sealed bids is either not practicable or not advantageous.

Source: SL 2010, ch 31, § 7.



§ 5-18A-7 Procedures for competitive sealed proposals.

5-18A-7. Procedures for competitive sealed proposals. The procedures for issuing a contract through competitive sealed proposals are as follows:

(1) The proposals shall be solicited through a request for proposals. The request for proposals shall state the relative importance of price and other factors, if any;

(2) Public notice of the request for proposals shall be given pursuant to § 5-18A-14;

(3) A proposal may be submitted either manually or electronically in a manner authorized by the purchasing agency;

(4) Each proposal shall be opened so as to avoid disclosure of contents to competing offerors during the process of negotiation. A register of proposals shall be prepared documenting the name and address of each offeror and identifying each offeror awarded a contract. The register shall be open for public inspection after contract award;

(5) As provided in the request for proposals, a discussion may be conducted with any responsible offeror who submitted a proposal determined to be reasonably susceptible of being selected for award for the purpose of clarification to assure full understanding of, and responsiveness to, the solicitation requirements. Each offeror shall be accorded fair and equal treatment with respect to any opportunity for discussion and revision of a proposal. A revision may be permitted after a submission and prior to an award for the purpose of obtaining the best and final offer. In conducting any discussion, there may be no disclosure of any information derived from any proposal submitted by a competing offeror;

(6) An award shall be made to the responsible offeror whose proposal conforms to the solicitation and is determined in writing to be the most advantageous to the purchasing agency taking into consideration price and the evaluation factors set forth in the request for proposals. No other factors or criteria may be used in the evaluation. The contract file shall contain the basis on which the award is made. Written notice of the award of a contract to the successful offeror shall be promptly given to each offeror. The purchasing agency may reject any and all proposals and readvertise for proposals if none of the proposals are satisfactory, or if the purchasing agency believes any agreement has been entered into by the offerors to prevent competition; and

(7) This section does not apply to state professional service contracts issued pursuant to § 5-18A-37 and §§ 5-18D-17 to 5-18D-24, inclusive.
Source: SL 2010, ch 31, § 8.



§ 5-18A-8 Unique supplies or services--Sole source procurement--Negotiations.

5-18A-8. Unique supplies or services--Sole source procurement--Negotiations. A contract may be awarded for supplies or services without competition if the purchasing agency determines in writing that the supplies or services are of such a unique nature that the contractor selected is clearly and justifiably the only practicable source to provide the supplies or services. The determination that the contractor selected is justifiably the sole source shall be based on either the uniqueness of the supplies or services or the sole availability at the location required. In such cases, the purchasing agency shall conduct negotiations, including price, delivery, and quantity to obtain the most advantageous price and shall include the written verification of the sole source in the contract file. This section does not apply to construction services or construction equipment.

Source: SL 2010, ch 31, § 9.



§ 5-18A-9 Emergency procurement.

5-18A-9. Emergency procurement. A purchasing agency may make or authorize others to make an emergency procurement without advertising the procurement if rentals are not practicable and there exists a threat to public health, welfare, or safety or for other urgent and compelling reasons. Failure to abide by the bid provisions of this chapter and chapters 5-18B, 5-18C, and 5-18D in a timely manner is not an emergency. An emergency procurement shall be made with such competition as is practicable under the circumstances. A written determination of the basis for the emergency and for the selection of the particular contractor shall be included in the contract file.

Source: SL 2010, ch 31, § 10.



§ 5-18A-10 Records of sole source procurement and emergency procurement contracts.

5-18A-10. Records of sole source procurement and emergency procurement contracts. The purchasing agency shall maintain a record listing each contract made under sole source procurement and emergency procurement for a minimum of five years. The record shall contain:

(1) Each contractor's name;

(2) The amount and type of each contract; and

(3) A listing of the supplies, services, and public improvements procured under each contract.
Source: SL 2010, ch 31, § 11.



§ 5-18A-11 Purchases of supplies and services under twenty-five thousand dollars.

5-18A-11. Purchases of supplies and services under twenty-five thousand dollars. Unless otherwise specified by statute, purchases of supplies and services under twenty-five thousand dollars shall be made as follows:

(1) Notwithstanding other provisions of chapter 5-18A or 5-18D, the Bureau of Administration may authorize state agencies and institutions to make purchases of supplies over four thousand dollars and under twenty-five thousand dollars by obtaining three quotes from different vendors. If three quotes cannot be obtained, the Bureau of Administration may approve the purchase if in the best interest of the state, require additional quotes to be obtained, or require the purchase be advertised for bids;

(2) State purchases of supplies under four thousand dollars may be made in accordance with procedures established by the purchasing agency in the best interests of the state;

(3) State purchases of services under twenty-five thousand dollars may be made in accordance with procedures established by the purchasing agency in the best interests of the state; and

(4) For all other purchasing agencies, purchases under twenty-five thousand dollars may be made in accordance with procedures established by the purchasing agency.
No purchases may be artificially divided to constitute a small purchase under this section.

Source: SL 2010, ch 31, § 12; SL 2011, ch 31, § 2.



§ 5-18A-12 Cancellation of invitation for bids or request for proposals and rejection of bids orproposals.

5-18A-12. Cancellation of invitation for bids or request for proposals and rejection of bids or proposals. An invitation for bids, a request for proposals, or other solicitation may be canceled, or any or all bids or proposals may be rejected in whole or in part as may be specified in the solicitation, if the purchasing agency determines it is in the best interests of the agency. The reasons for the cancellation or rejection shall be made part of the contract file.

Source: SL 2010, ch 31, § 13.



§ 5-18A-13 Centralized public bid exchange created.

5-18A-13. Centralized public bid exchange created. There is hereby created a centralized public bid exchange. The Bureau of Administration shall establish the exchange either within the bureau or within another public or private organization. The purpose of the exchange is to facilitate the publishing of official state and political subdivision bids to provide greater notice to bidders and to the state and its political subdivisions. The exchange shall maintain a list of all state bids and proposals and all bids and proposals provided by political subdivisions which participate in the exchange. The exchange shall set and charge each bidder, offeror, or political subdivision or both a fee for participation in the exchange to defray the cost of administering the exchange.

Source: SL 2010, ch 31, § 14.



§ 5-18A-14 Public improvement contracts involving fifty thousand dollars or more--Supplies andservices contracts involving twenty-five thousand dollars or more--Advertisement forbids or proposals.

5-18A-14. Public improvement contracts involving fifty thousand dollars or more--Supplies and services contracts involving twenty-five thousand dollars or more--Advertisement for bids or proposals. If the purchasing agency intends to enter into a contract for any public improvement that involves the expenditure of fifty thousand dollars or more, or a contract for the purchase of supplies or services, other than professional services, that involves the expenditure of twenty-five thousand dollars or more, the purchasing agency shall advertise for bids or proposals. The advertisement shall appear as a legal notice in the appointed legal newspaper. The advertisement shall be printed at least twice, with the first publication at least ten days before opening of bids or the deadline for the submission of proposals. The first publication shall be in each official newspaper of the purchasing agency, and the second publication may be in any legal newspaper of the state chosen by the purchasing agency. If the purchasing agency has no official newspaper, the first publication shall be made in a legal newspaper with general circulation in the jurisdiction of the purchasing agency to be selected by the purchasing agency. The advertisement shall state the time and place where the bids will be opened or the deadline for the submission of proposals. In each notice, the purchasing agency shall reserve the right to reject any or all bids or proposals.

Source: SL 2010, ch 31, § 15.



§ 5-18A-15 Time for entering into contract.

5-18A-15. Time for entering into contract. After receiving notice of a contract award, the successful bidder or offeror shall enter into a contract with the purchasing agency within the time specified in the invitation for bids or request for proposals. If any bidder or offeror fails to enter into a contract within the time specified, the contract may be awarded to the next lowest responsive and responsible bidder or offeror for the same kind of work and material, unless all bids or proposals are rejected. The defaulting bidder or offeror shall be responsible for the difference in price.

Source: SL 2010, ch 31, § 16.



§ 5-18A-16 Recovery from defaulting bidder or offeror.

5-18A-16. Recovery from defaulting bidder or offeror. If any successful bidder or offeror fails to fulfill the conditions of an awarded contract, the purchasing agency may proceed to recover from the defaulting party whatever damages may have been sustained as a result of the default. The purchasing agency shall have all remedies provided in the contract and provided by law.

Source: SL 2010, ch 31, § 17.



§ 5-18A-17 State officer or employee interest in contract prohibited--Violation as misdemeanor.

5-18A-17. State officer or employee interest in contract prohibited--Violation as misdemeanor. No state officer or employee who approves, awards, or administers a contract involving the expenditure of public funds or the sale or lease of property, may have an interest in a contract that is within the scope of the officer's or employee's official duties. This prohibition includes any state officer or employee who, in his or her official capacity, recommends the approval or award of the contract or who supervises a person who approves, awards, or administers the contract. This prohibition does not include any state officer who serves without compensation or who may be paid per diem pursuant to § 4-7-10.4. Any contract made in violation of this section is void. Any state officer or employee who knowingly violates this section is guilty of a Class 2 misdemeanor.

Source: SL 2010, ch 31, § 18; SL 2011, ch 2, § 154.



§ 5-18A-18 Specifications to promote economy and encourage competition--Circumstances underwhich brand name or equal specifications permitted.

5-18A-18. Specifications to promote economy and encourage competition--Circumstances under which brand name or equal specifications permitted. Any specification shall seek to promote overall economy for the purposes intended and encourage competition in satisfying the purchasing agency's needs, and may not be unduly restrictive. Brand name or equal specifications may be used if the purchasing agency determines in writing that:

(1) No other design or performance specification or qualified products list is available;

(2) Time does not permit the preparation of another form of purchase description, not including a brand name specification;

(3) The nature of the product or the nature of the purchasing agency's requirements makes use of a brand name or equal specification suitable for the procurement; or

(4) Use of a brand name or equal specification is in the purchasing agency's best interests.
Source: SL 2010, ch 31, § 19.



§ 5-18A-19 Requirements for brand name or equal specifications.

5-18A-19. Requirements for brand name or equal specifications. Brand name or equal specifications shall seek to designate three, or as many different brands as are practicable, as "or equal" references and shall further state that substantially equivalent products to those designated will be considered for award. Unless the purchasing agency determines in writing that the essential characteristics of the brand names included in the specifications are commonly known in the industry or trade, brand name or equal specifications shall include a description of the particular design, functional, or performance characteristics which are required. If a brand name or equal specification is used in a solicitation, the solicitation shall contain explanatory language that the use of a brand name is for the purpose of describing the standard of quality, performance, and characteristics desired and is not intended to limit or restrict competition.

Source: SL 2010, ch 31, § 20.



§ 5-18A-20 Circumstances under which brand name only specifications permitted.

5-18A-20. Circumstances under which brand name only specifications permitted. Brand name specification may be used only if the purchasing agency makes a written determination that only the identified brand name item or items will satisfy the agency's needs. The agency shall seek to identify sources from which the designated brand name item or items can be obtained and shall solicit such sources to achieve whatever degree of price competition is practicable. If only one source can supply the requirement, the procurement shall be made under the sole source procurement provisions of § 5-18A-8.

Source: SL 2010, ch 31, § 21.



§ 5-18A-21 Written contract required--Signatures.

5-18A-21. Written contract required--Signatures. Each contract shall be in writing and shall be signed on behalf of the purchasing agency by the authorized officials.

Source: SL 2010, ch 31, § 22.



§ 5-18A-22 Procurements exempt from chapters 5-18A through 5-18D.

5-18A-22. Procurements exempt from chapters 5-18A through 5-18D. The provisions of this chapter and chapters 5-18B, 5-18C, and 5-18D do not apply to:

(1) Any highway construction contract entered into by the Department of Transportation;

(2) Any contract for the purchase of supplies from the United States or its agencies or any contract issued by the General Services Administration;

(3) Any purchase of supplies or services, other than professional services, by purchasing agencies from any active contract that has been awarded by any government entity by competitive sealed bids or competitive sealed proposals or from any contract that was competitively solicited and awarded within the previous twelve months;

(4) Any equipment repair contract;

(5) Any procurement of electric power, water, or natural gas; chemical and biological products; laboratory apparatus and appliances; published books, maps, periodicals and technical pamphlets; works of art for museum and public display; medical supplies; communications technologies, computer hardware and software, peripheral equipment, and related connectivity; tableware or perishable foods;

(6) Any supplies, services, and professional services required for externally funded research projects at institutions under the control of the Board of Regents;

(7) Any property or liability insurance or performance bonds, except that the actual procurement of any insurance or performance bonds by any department of the state government, state institution, and state agency shall be made under the supervision of the Bureau of Administration;

(8) Any supplies needed by the Department of Human Services or the Department of Social Services or prison industries for the manufacturing of products;

(9) Any printing involving student activities, conducted by student organizations and paid for out of student fees, at institutions under the control of the Board of Regents. However, nothing in this subdivision exempts, from the requirements of this chapter and chapters 5-18B, 5-18C, and 5-18D, purchases that involve printing for other activities at institutions under the control of the Board of Regents;

(10) Any purchase of surplus property from another purchasing agency;

(11) Any animals purchased;

(12) Any purchase by a school district of perishable food, raw materials used in construction or manufacture of products for resale, or for transportation of students;

(13) Any authority authorized by chapters 1-16A, 1-16B, 1-16E, 1-16G, 1-16H, 1-16J, 5-12, or 11-11;

(14) Any seeds, fertilizers, herbicides, pesticides, feeds, and supplies used in the operation of farms by institutions under the control of the Board of Regents;

(15) Any purchase of supplies for any utility owned or operated by a municipality if the purchase does not exceed the limits established in § 5-18A-14;

(16) For political subdivisions, any contract for asbestos removal in emergency response actions and any contract for services provided by individuals or firms for consultants, audits, legal services, ambulance services, architectural services and engineering, insurance, real estate services, or auction services; or

(17) Any purchase of supplies or services from a contract established through a Midwestern Higher Education Compact group purchasing program by a competitive sealed bid or a competitive sealed proposal.
Source: SL 2010, ch 31, § 23; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011; SL 2011, ch 2, § 153; SL 2011, ch 31, § 1.



§ 5-18A-23 Purchase of foreign meat food products prohibited.

5-18A-23. Purchase of foreign meat food products prohibited. Except for canned meat food products that are not available from a domestic source, no purchasing agency may purchase any meat food products that are the products of any foreign country or that are imported from outside the boundaries of the United States.

Source: SL 2010, ch 31, § 26.



§ 5-18A-24 Grade A milk processors preferred.

5-18A-24. Grade A milk processors preferred. Any milk processor licensed pursuant to § 39-6-7, bidding any milk or milk product under a competitive bid contract, shall receive the bid contract if the processor's bid is equal to, or within five percent or less, of any other bidder who is not a licensed processor.

Source: SL 2010, ch 31, § 27.



§ 5-18A-25 Preferences to certain resident businesses, qualified agencies, and businesses usingSouth Dakota supplies or services.

5-18A-25. Preferences to certain resident businesses, qualified agencies, and businesses using South Dakota supplies or services. In awarding a contract, if all things are equal, including the price and quality of the supplies or services, a purchasing agency shall give preference:

(1) To a qualified agency if the other equal low bid or proposal was submitted by a business that was not a qualified agency;

(2) To a resident business if the other equal low bid or proposal was submitted by a nonresident business;

(3) To a resident manufacturer if the other equal low bid or proposal was submitted by a resident business that is not a manufacturer;

(4) To a resident business whose principal place of business is located in the State of South Dakota, if the other equal low bid or proposal was submitted by a resident business whose principal place of business is not located in the State of South Dakota; or

(5) To a nonresident business providing or utilizing supplies or services found in South Dakota, if the other equal low bid or proposal was submitted by a nonresident business not providing or utilizing supplies or services found in South Dakota.

In computing price, the cost of transportation, if any, including delivery, shall be considered.

Source: SL 2010, ch 31, § 28.



§ 5-18A-26 Resident bidder preferred over nonresident bidder from state or foreign province thathas preference for resident bidders.

5-18A-26. Resident bidder preferred over nonresident bidder from state or foreign province that has preference for resident bidders. A resident bidder shall be allowed a preference on a contract against the bid of any bidder from any other state or foreign province that enforces or has a preference for resident bidders. The amount of the preference given to the resident bidder shall be equal to the preference in the other state or foreign province.

Source: SL 2010, ch 31, § 29.



§ 5-18A-27 List of states with resident bidder preferences.

5-18A-27. List of states with resident bidder preferences. The Bureau of Administration shall maintain a current list of all states that have a resident bidder preference law and the amount or percent of preference taken by each state. The bureau shall make the list available upon request to any purchasing agency.

Source: SL 2010, ch 31, § 30.



§ 5-18A-28 List of supplies, custodial services, and maintenance services provided by qualifiedagency.

5-18A-28. List of supplies, custodial services, and maintenance services provided by qualified agency. A qualified agency may submit a list of supplies, custodial services, and maintenance services, provided by the agency, to the Bureau of Administration. The bureau shall make the information available to purchasing agencies of the State of South Dakota on a website maintained by the bureau.

Source: SL 2010, ch 31, § 31.



§ 5-18A-29 Persons with disabilities.

5-18A-29. Persons with disabilities. No provision of this chapter or chapter 5-18B, 5-18C, or 5-18D may be so construed as to prohibit any person with a disability from negotiating a contract for service or supplies or in any other manner doing business with any purchasing agency.

Source: SL 2010, ch 31, § 32.



§ 5-18A-30 Supplies manufactured from recycled or biobased materials.

5-18A-30. Supplies manufactured from recycled or biobased materials. A purchasing agency may give preference to the purchase of supplies manufactured from recycled or biobased materials if the bids are within five percent of the lowest bid offering nonrecycled or nonbiobased materials.

Source: SL 2010, ch 31, § 33.



§ 5-18A-31 Information regarding preferences to be provided.

5-18A-31. Information regarding preferences to be provided. Prior to the award of a contract, the purchasing agency may require of each bidder or offeror such information as shall allow the agency to determine whether a bidder or offeror is entitled to a preference or subject to having a preference enforced against it under this chapter and chapters 5-18B, 5-18C, and 5-18D.

Source: SL 2010, ch 31, § 34.



§ 5-18A-32 Procurements utilizing federal funds.

5-18A-32. Procurements utilizing federal funds. In addition to the provisions of this chapter and chapters 5-18B, 5-18C, and 5-18D, any procurement utilizing federal funds is subject to any federal statutes and regulations governing the use and payment of such funds.

Source: SL 2010, ch 31, § 35.



§ 5-18A-33 Disallowance of noncomplying bid or offer--Contracts in violation void.

5-18A-33. Disallowance of noncomplying bid or offer--Contracts in violation void. Any bidder or offeror who fails to comply with the provisions of this chapter or chapter 5-18B, 5-18C, or 5-18D, or who provides any false information in the submission of any bid or offer is subject to having the bid or offer disallowed by the purchasing agency soliciting the bid or offer. Any contract entered into in violation of this chapter or chapter 5-18B, 5-18C, or 5-18D is null and void.

Source: SL 2010, ch 31, § 36.



§ 5-18A-34 Bureau of Administration to serve as state's central procurement agency.

5-18A-34. Bureau of Administration to serve as state's central procurement agency. The Bureau of Administration shall serve as the central procurement agency of the State of South Dakota. Except for the legislative and judicial branches and as otherwise specifically provided in this chapter and chapters 5-18B, 5-18C, and 5-18D, the Bureau of Administration shall procure, or authorize the procurement of all supplies and public improvements for state government. No claim for any such procurement may be paid unless authorization has been issued by the bureau. All state agencies and institutions are responsible for the procurement of services for their respective governmental unit. The governing body of all other purchasing agencies, including the legislative and judicial branches of state government, is responsible for procuring or authorizing the procurement of supplies, services, and public improvements for their respective governmental unit.

Source: SL 2010, ch 31, § 37.



§ 5-18A-35 Bond or approved security.

5-18A-35. Bond or approved security. In the procurement of supplies or services, a purchasing agency may require a bond or an approved security to be submitted with any bid or proposal as a guarantee that the bidder will enter into a contract with the purchasing agency. No offeror or bidder may be required to leave the bond or security posted for a longer period than thirty days if the bid or proposal is not accepted. The bond or approved security of the successful offeror or bidder shall be returned upon the signing of the contract.

Source: SL 2010, ch 31, § 38.



§ 5-18A-36 Performance and payment bond or approved security.

5-18A-36. Performance and payment bond or approved security. For any public improvement contract, a performance and payment bond is required pursuant to chapter 5-21. For any other contract, a purchasing agency may require a bond or an approved security to be provided by the successful offeror or bidder as a guarantee of faithful performance of the contract. In any case, the bond or approved security of the successful offeror or bidder shall be returned upon satisfactory completion of the contract.

Source: SL 2010, ch 31, § 39.



§ 5-18A-37 Cooperation and agreements with other state and federal purchasing agencies.

5-18A-37. Cooperation and agreements with other state and federal purchasing agencies. Any purchasing agency may enter into agreements with purchasing agents in this or any other state or the United States government under which any of the parties may agree to participate in, administer, sponsor, or conduct purchasing transactions under a joint agreement or contract for the purchase of supplies or contractual services. A purchasing agency may cooperate with purchasing agencies and other interested parties in any other state or the United States government to develop uniform purchasing specifications on a regional or national level to facilitate cooperative interstate purchasing transactions.

Source: SL 2010, ch 31, § 110.



§ 5-18A-38 Environmentally preferable products to be selected.

5-18A-38. Environmentally preferable products to be selected. The Bureau of Administration, any other designated state purchasing agent, and any agency making purchases shall, to the extent practicable, make purchasing selections to maximize the purchase of environmentally preferable products. The Bureau of Administration shall promulgate rules, pursuant to chapter 1-26, to establish specifications, requirements, and certification standards for the purchase for use by state government agencies of environmentally preferable products. The certification standards established by the bureau shall be based on standards established by the United States Environmental Protection Agency's Design for the Environment program, the TerraChoice EcoLogo program, the United States Department of Agriculture's Biopreferred program, the Green Seal program, or any other certification program or comparable data, including life cycle assessment data, approved by the bureau. No rule may prohibit the use of disinfectants, disinfecting cleaners, sanitizers, or any other antimicrobial product regulated by the federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. Sec. 136 et seq.), as amended to January 1, 2010, if the use is necessary to protect public health and if the use is in accordance with responsible cleaning procedure requirements.

Source: SL 2010, ch 31, § 120.



§ 5-18A-39 Reverse auction permitted for certain procurements.

5-18A-39. Reverse auction permitted for certain procurements. Notwithstanding any other provision of this chapter, a purchasing agency may conduct an online reverse auction for the procurement of supplies or nonprofessional services, if the purchasing agency determines in writing that a reverse auction is appropriate for the specific procurement. No reverse auction may be used to establish contracts for public improvements, professional services, or indefinite quantity supply purchases.

Source: SL 2013, ch 29, § 1.



§ 5-18A-40 Procedures applicable to reverse auctions.

5-18A-40. Procedures applicable to reverse auctions. The following procedures apply to the use of an online reverse auction:

(1) The purchasing agency shall pre-qualify bidders to participate in the reverse auction event. The pre-qualification shall be completed by issuing an invitation to qualify. The factors used to determine a vendor qualified for the reverse auction shall be clearly stated in the invitation to qualify. No other factors may be used to qualify a vendor for the reverse auction than those stated in the invitation to qualify;

(2) Public notice shall be given pursuant to § 5-18A-14 of the invitation to qualify;

(3) The purchasing agency shall notify any responding vendor as to whether the vendor has qualified. The purchasing agency may not disclose to the public or other vendors, the name of any vendor that has been invited to the reverse auction until after the reverse auction has occurred;

(4) A bidder shall directly enter bids on the internet to participate in the reverse auction. The purchasing agency may not accept bids via any alternate method;

(5) Any clarification, negotiation, and acceptance of all specifications, requirements, and terms and conditions shall occur before the purchasing agency decides whether to invite a vendor to the reverse auction. After the reverse auction, the purchasing agency may permit changes only if the changes do not affect the justification that was used to eliminate any other vendor from being qualified;

(6) During any reverse auction, the online view of the bids presented to the bidders may not identify who has placed a particular bid. Each bidder may see only the amount of the bid;

(7) If a bidder loses the ability to place bids during an auction for any reason, the auction shall be suspended until all bidders regain the ability to place bids via the internet auction site. If no resolution to the problem is imminent, the reverse auction may be terminated and rescheduled by the purchasing agency. In addition, the auction may be suspended or terminated for any reason by the purchasing agency or the reverse auction service provider. Upon resuming an auction after a suspension, the time remaining shall be the time remaining when the auction was suspended or ten minutes, whichever is greater;

(8) In conducting a reverse auction, the agency may establish an extension activation period, which is the number of minutes before the end of the auction during which, if a bid is received, the auction will be extended by a pre-defined number of additional minutes. The minimum extension activation period that may be used is ten minutes; and

(9) After the reverse auction is completed, the award shall be made in accordance with § 5-18A-5.
Source: SL 2013, ch 29, § 2.



§ 5-18A-41 Bureau of Administration to conduct reverse auction for supplies for state agency.

5-18A-41. Bureau of Administration to conduct reverse auction for supplies for state agency. The Bureau of Administration shall conduct any online reverse auction that is for the procurement of supplies on behalf of any state agency.

Source: SL 2013, ch 29, § 3.






Chapter 18B - Procurement of Public Improvements

§ 5-18B-1 Plans and specifications--Advertisement--Availability.

5-18B-1. Plans and specifications--Advertisement--Availability. If a contract is for the construction of a public improvement, the required advertisement shall state where the plans and specifications may be examined. The plans and specifications for the construction of any public improvement shall be and remain on file in the office of the purchasing agency at all times from the beginning of the publication of the advertisement for bids until the completion of the public improvement. The purchasing agency shall, upon request, furnish at least one copy of the plans and specifications, without charge, to each contractor resident in South Dakota who intends, in good faith, to bid upon the public improvement. The copy shall be available at the date of the first publication of the advertisement for bids. The purchasing agency may require the return of the copy at the time of the opening of the bids.

Source: SL 2010, ch 31, § 40.



§ 5-18B-2 Certified check or cashier's check for percentage ofbid or bid bond required.

5-18B-2. Certified check or cashier's check for percentage of bid or bid bond required. If the invitation for bids is for the construction of a public improvement, each bid shall contain a certified check or a cashier's check, for five percent of the amount of the bid. Such check shall be certified or issued by either a state or a national bank and payable to the purchasing agency or to an officer of the purchasing agency letting the contract and inviting bids. In lieu of a check, a bid may contain a bid bond for ten percent of the amount of the bid. Such bond to be issued by a surety authorized to do business in this state payable to the purchasing agency, as a guaranty that the bidder will enter into a contract with the purchasing agency, its board or officers thereof, in accordance with the terms of the letting and bid in case the bidder be awarded the contract.

Source: SL 2010, ch 31, § 41.



§ 5-18B-3 Waiver of check or bid bond requirement.

5-18B-3. Waiver of check or bid bond requirement. Notwithstanding the provisions of § 5-18B-2, the requirement of a bid bond, certified or cashier's check, cash, or other security may be waived by the purchasing agency if the bid submitted does not exceed fifty thousand dollars.

Source: SL 2010, ch 31, § 42.



§ 5-18B-4 Surety bond or insurance contract required in bid, in contract, or by law.

5-18B-4. Surety bond or insurance contract required in bid, in contract, or by law. No purchasing agency may, directly or indirectly, require or direct a bidder on any public improvement contract that is about to be or has been competitively bid to obtain from a particular insurer or insurance producer any surety bond or contract of insurance required in the bid or contract or required by any law, ordinance, or rule. However, the surety insurer shall be an authorized insurer under Title 58. Nothing in this section prevents any purchasing agency from exercising the right to approve or reject a surety bond or contract of insurance as to its form or sufficiency.

Source: SL 2010, ch 31, § 43.



§ 5-18B-5 Negotiations if lowest responsive and responsible bid exceeds final estimated projectcost.

5-18B-5. Negotiations if lowest responsive and responsible bid exceeds final estimated project cost. If the lowest responsive and responsible bid for a public improvement project exceeds the final estimated project cost, the Bureau of Administration, acting on behalf of the state, or any other purchasing agency may negotiate with that low bidder for the construction of a public improvement at the most advantageous price.

Source: SL 2010, ch 31, § 44.



§ 5-18B-6 Certification regarding labor provided by nonresident subcontractors.

5-18B-6. Certification regarding labor provided by nonresident subcontractors. Prior to execution of a public improvement contract, a successful bidder shall certify:

(1) That no more than twenty percent of the cost of labor included in the contract is being provided by nonresident subcontractors; or

(2) That more then twenty percent of the cost of labor included in the contract is being provided by nonresident subcontractors because resident contractors are not available and at competitive prices.
The bidder shall also provide any information requested by the purchasing agency to verify the certification.

Source: SL 2010, ch 31, § 45.



§ 5-18B-7 Contractor's use tax liability.

5-18B-7. Contractor's use tax liability. If a purchasing agency is to supply tangible personal property to be used in performance of the contract and the personal property is taxable to the contractor under § 10-46-5, the specifications or notice to bidders shall state the purchase price or fair market value of the tangible personal property, whichever is the greater. The stated amount shall be the basis for determining the contractor's liability for tax.

Source: SL 2010, ch 31, § 46.



§ 5-18B-8 Forfeited funds accrue to funds provided for construction.

5-18B-8. Forfeited funds accrue to funds provided for construction. Any funds forfeited by a bidder or surety shall accrue to the funds provided for construction of the public improvement.

Source: SL 2010, ch 31, § 47.



§ 5-18B-9 Return of certified check, cashier's check, or bid bond.

5-18B-9. Return of certified check, cashier's check, or bid bond. No bidder on a public improvement contract may be required, either in the invitation for bids or otherwise, to leave a certified check or cashier's check, or bid bond, posted for a longer period than thirty days if the bid is not accepted. The check or bid bond of the successful bidder shall be returned upon the execution of the contract and surety hereafter provided for. The checks or bid bonds of all unsuccessful bidders shall be, by the purchasing agency, immediately returned to the respective makers thereof and not more than thirty days shall elapse between the opening of the bids and either the acceptance of the bid of the lowest responsible bidder or the rejection of all of the bids presented.

Source: SL 2010, ch 31, § 48.



§ 5-18B-10 Plans and specifications prepared by architect or engineer.

5-18B-10. Plans and specifications prepared by architect or engineer. If a contract is based upon plans and specifications prepared by an architect or engineer, the contract's terms and conditions shall comply with the provisions provided in the "General Conditions of the Contract for Construction," Fourteenth Edition, by the American Institute of Architects in effect on January 1, 2010, the "ConsensusDOCS 200 Standard Agreement and General Conditions Between Owner and Contractor," by ConsensusDOCS LLC in effect January 1, 2010, or the "Standard General Conditions of the Construction Contract," 1990 Edition, by the Engineer's Joint Contract Documents Committee, in effect January 1, 2010, except when in conflict with the laws of this state. However, the purchasing agency may modify or delete, on a contract by contract basis, any portion of the "General Conditions of the Contract for Construction," "ConsensusDOCS 200 Standard Agreement and General Conditions Between Owner and Contractor," or the "Standard General Conditions of the Construction Contract."

Source: SL 2010, ch 31, § 49.



§ 5-18B-11 Progress payments--Retention of funds from final payment--Interest.

5-18B-11. Progress payments--Retention of funds from final payment--Interest. The contract may permit progress payments, but an amount necessary to complete the improvement shall be retained from the final payment until the contract is executed in full and the public improvement completed to the satisfaction and acceptance of the purchasing agency. However, if the contractor has furnished the purchasing agency all required records and reports and a final inspection has been made, the purchasing agency shall pay to the contractor interest as set by the governing body at a rate of not less than the category E rate of interest as established by § 54-3-16 on the amounts retained and on the final payment due the contractor beginning thirty days after the work under the contract has been completed, as evidenced either by the completion date established by the architect's or engineer's letter of acceptance or by the use and occupancy of the public improvement. The interest shall continue until the date when payment is tendered to the contractor unless delay in payment has been the result of federal participation in the contract in which event interest may not begin until thirty days after payment by the federal authority involved. If a portion of a progress payment is retained, other than the final payment, the purchasing agency shall pay to the contractor interest as set by the purchasing agency at a rate of not less than the category E rate of interest as established by § 54-3-16 on the amount retained beginning thirty days after the contractor has furnished the purchasing agency with all required records and reports and a progress inspection.

Source: SL 2010, ch 31, § 50.



§ 5-18B-12 Bond or deposit of securities in lieu of retention of sums due for work performed.

5-18B-12. Bond or deposit of securities in lieu of retention of sums due for work performed. The purchasing agency may include in any contract for a public improvement provisions for a bond or the deposit of securities in lieu of sums retained from payments due a contractor for work performed pursuant to the terms of the contract. The contract document shall state the types of bond or securities to be accepted and the procedural requirements for the deposits.

Source: SL 2010, ch 31, § 51.



§ 5-18B-13 Occupancy before completion and acceptance.

5-18B-13. Occupancy before completion and acceptance. If a purchasing agency elects to use and occupy the public improvement before acceptance, the purchasing agency shall pay all amounts due under the contract except double the amount that the architect or engineer estimates to be necessary to complete the improvement in accordance with the plans and specifications or one percent of the contract price, or in any event not less than three hundred dollars. No interest may commence until thirty days after the work has been fully completed.

Source: SL 2010, ch 31, § 52.



§ 5-18B-14 Project superintendent--Installment payments--Final payment.

5-18B-14. Project superintendent--Installment payments--Final payment. The purchasing agency may appoint a competent superintendent who may be the architect or engineer furnishing the plans and specifications for the public improvement. The superintendent shall report to the purchasing agency or board every thirty days as to the progress and character of the work done by the contractor. Upon the reports of the superintendent, the purchasing agency shall make payments promptly to the contractor during the process of construction to the extent provided by the contract based on the value of the work done and materials furnished. The payments shall be divided into such installments as the board and the contractor may agree upon at the time of entering into the contract, and which shall be included in and be a part of the terms of the contract. No payment, however, constitutes an acceptance, in whole or in part, by the purchasing agency prior to making of the final payment and acceptance in full completion of the contract. Final payment of any sums due to the contractor shall be made within thirty days after the completion and acceptance of the public improvement by the purchasing agency.

Source: SL 2010, ch 31, § 53.



§ 5-18B-15 Architect or engineer may not be contractor on project exceeding one hundredthousand dollars--Exemption.

5-18B-15. Architect or engineer may not be contractor on project exceeding one hundred thousand dollars--Exemption. No person, firm, or corporation may act as architect or engineer and also contractor on any public improvement project if the amount to be expended exceeds one hundred thousand dollars. Any public improvement of an emergency nature which affects the public health and safety of the state and are funded through the use of an emergency appropriation or special appropriation, and any full-service firm which specialize in the design, fabrication, and installation of cultural and educational exhibits are exempt from this section.

Source: SL 2010, ch 31, § 54.



§ 5-18B-16 Unemployment compensation.

5-18B-16. Unemployment compensation. Each purchasing agency, on entering into a contract for a public improvement, shall provide in the contract that the contractor is required to pay the Department of Labor and Regulation of South Dakota all contributions and interest due under the provisions of chapter 61-5, on wages paid to individuals employed in performance of the contract.

Source: SL 2010, ch 31, § 55; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 5-18B-17 Contractor's excise tax license.

5-18B-17. Contractor's excise tax license. No purchasing agency may award any contract for the construction of any public improvement unless the purchasing agency has verified with the Department of Revenue that the contractor has a contractor's excise tax license pursuant to chapter 10-46A or 10-46B.

Source: SL 2010, ch 31, § 56; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 5-18B-18 Contributions and interest due the Department of Labor and Regulation.

5-18B-18. Contributions and interest due the Department of Labor and Regulation. Before final payment may be made on any contract for public improvement, the purchasing agency awarding the contract shall require the contractor to furnish a certificate from the Department of Labor and Regulation that all contributions and interest due to the Department of Labor and Regulation in the performance of the contract have been paid.

Source: SL 2010, ch 31, § 57; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 5-18B-19 Amendment or change order to existing contract.

5-18B-19. Amendment or change order to existing contract. Any amendment or change order to an existing contract for construction, reconstruction, or remodeling of a public improvement does not need to be bid if:

(1) The contract contains unit prices for the same type or class of work;

(2) The change or extra work is necessitated by circumstances related to soils, utilities, or unknown conditions directly affecting the performance of the work that were not reasonably foreseeable at the time the underlying contract was let and the change or extra work is necessary to the completion of the public improvement; or

(3) The sum of the proposed amendment or change order plus the sum of all other prior unbid amendments or change orders, exclusive of change orders issued under subdivisions (1) and (2) of this section, does not exceed the following:

(a) For contracts not more than five hundred thousand dollars, the greater of twenty-five thousand dollars or fifteen percent of the base contract;

(b) For contracts exceeding five hundred thousand dollars but not more than two million five hundred thousand dollars, the greater of seventy-five thousand dollars or ten percent of the base contract; and

(c) For contracts exceeding two million five hundred thousand dollars, the greater of two hundred fifty thousand dollars or five percent of the base contract.
Source: SL 2010, ch 31, § 58.



§ 5-18B-20 Design-build contracts.

5-18B-20. Design-build contracts. A purchasing agency may enter into design-build contracts for public improvements, if the following conditions are met:

(1) The purchasing agency shall, prior to issuing any design-build request for proposals, establish and publish procedures for the solicitation and award of design-build contracts. The Bureau of Administration shall establish the procedures for the state. The procedures shall include the following:

(a) The procedure to select or designate a performance criteria developer utilizing a qualification based process and the procedure to prepare performance criteria;

(b) The procedures for the preparation and contents of a design-build request for proposals;

(c) The procedure and standards to be used to qualify or pre-qualify design-builders;

(d) The procedures for preparing and submitting proposals;

(e) The procedures for evaluating proposals;

(f) The procedures for negotiations between the purchasing agency and those submitting proposals prior to the acceptance of a proposal. The procedures shall contain safeguards to preserve confidential information and proprietary information supplied by those submitting proposals, consistent with § 5-18B-34;

(g) The procedures for awarding and executing design-build contracts;

(h) The procedures for awarding design-build contracts in the event of public emergencies as defined in § 5-18A-9; and

(i) The procedures for acting on formal protests relating to the solicitation or award of design-build contracts;

(2) The purchasing agency shall, for each public improvement under this section, make a determination that it is in the best interest of the public to enter into a design-build contract to complete the public improvement. The determination to utilize design-build and the basis for the determination shall be recorded in the project file or the minutes of the meeting of the governing board of the purchasing agency. In making this determination, design-build projects shall meet one or more of the following criteria:

(a) The purchasing agency requires a project design and construction time line that is faster than the traditional design/bid/build process would allow;

(b) The complexity of the project requires close coordination of design and construction expertise or an extreme amount of coordination;

(c) The purchasing agency requires early cost commitments; or

(d) The project can be defined at an early stage and the purchasing agency is able to specify all requirements; and

(3) The purchasing agency shall follow the procedures of other laws governing public improvement construction contracts to the extent such laws are compatible with the use of design-build contracts.
Source: SL 2010, ch 31, § 59.



§ 5-18B-21 Design-builder to be authorized.

5-18B-21. Design-builder to be authorized. No design-builder may do business in this state unless authorized as either an architect, engineer, or general contractor.

Source: SL 2010, ch 31, § 60.



§ 5-18B-22 Subletting of design services.

5-18B-22. Subletting of design services. A design-builder may sublet responsibility for professional design services to any person licensed and registered to provide professional design services in this state. Nothing in this section limits or eliminates the responsibility or liability of any person registered pursuant to chapter 36-18A, on a design-build project to the purchasing agency or other third parties under existing law.

Source: SL 2010, ch 31, § 61.



§ 5-18B-23 Subletting construction or other services.

5-18B-23. Subletting construction or other services. A design-builder may sublet responsibility for construction or other services to persons registered, licensed, or otherwise qualified to provide those services in this state.

Source: SL 2010, ch 31, § 62.



§ 5-18B-24 Contracts with unlicensed or unqualified design-builder permitted if services subletto licensed or qualified person.

5-18B-24. Contracts with unlicensed or unqualified design-builder permitted if services sublet to licensed or qualified person. A design-builder may contract with the purchasing agency to provide professional services or construction services for which the design-builder is not licensed, registered, or qualified to perform, as long as the design-builder sublets all such services required under the design-build contract to a licensed, registered, or otherwise qualified person.

Source: SL 2010, ch 31, § 63.



§ 5-18B-25 Request for proposals to contain performance criteria--Qualifications of developer.

5-18B-25. Request for proposals to contain performance criteria--Qualifications of developer. Any request for proposals shall contain performance criteria developed by a performance criteria developer and approved by the purchasing agency. For projects not exempted under chapter 36-18A from using a registered design professional, the performance criteria developer shall be a design professional registered under chapter 36-18A. For projects exempt under chapter 36-18A from using a registered design professional, the performance criteria developer shall be hired on the basis of qualifications related to projects of similar scope.

Source: SL 2010, ch 31, § 64.



§ 5-18B-26 Performance criteria developer and design builder to perform separate roles.

5-18B-26. Performance criteria developer and design builder to perform separate roles. The performance criteria developer may not submit a proposal to enter into the design-build contract and the design-builder may not delegate or contract services under the design-build contract to the performance criteria developer.

Source: SL 2010, ch 31, § 65.



§ 5-18B-27 Performance criteria developer to be purchasing agency employee or engaged inaccordance with statutorial procedures--Delegation.

5-18B-27. Performance criteria developer to be purchasing agency employee or engaged in accordance with statutorial procedures--Delegation. The performance criteria developer shall be either an employee of the purchasing agency or shall be engaged in accordance with statutorial procedures for contracting with professional services. With the approval of the purchasing agency, the developer may delegate or contract for the development of specific aspects of the design criteria to other consultants. The performance criteria developer may be retained at the purchasing agency's option through to the completion of the design-build contract.

Source: SL 2010, ch 31, § 66.



§ 5-18B-28 Development of performance criteria.

5-18B-28. Development of performance criteria. The purchasing agency, in consultation with the performance criteria developer, shall determine the scope and level of detail required for the performance criteria. The performance criteria shall be detailed enough to permit a person to submit a proposal in accordance with the design-build request for proposals, given the nature of the public project and the level of design to be provided in the proposal.

Source: SL 2010, ch 31, § 67.



§ 5-18B-29 Elements of design-build request for proposals--Time for mailing to pre-qualifieddesign-builders.

5-18B-29. Elements of design-build request for proposals--Time for mailing to pre-qualified design-builders. After a minimum of three design-builders have been pre- qualified in accordance with § 5-18B-31, a design-build request for proposals shall be mailed to each pre-qualified design-builder. The minimum number of pre-qualified design-builders is not required for any improvement project that is complex in nature, requires close coordination of design and construction expertise, and does not require significant structural changes, additions, reconstruction, or new construction. The design-build request for proposals shall be prepared for each design-build contract containing the following elements:

(1) The identity of the purchasing agency which will award the design-build contract and the identity of the performance criteria developer;

(2) The procedures to be followed for submitting proposals, the criteria for evaluation of a proposal and its relative weight, and the procedures for making awards;

(3) The proposed terms and conditions for the design-build contract;

(4) The performance criteria, which shall include the following:

(a) The owners preliminary program of space needs and special requirements;

(b) Performance standards for materials and equipment; and

(c) Minimum system requirements and efficiencies;

(5) A description of the drawings, specifications, or other submittals to be submitted with the proposal, with guidance as to the form and level of completeness of the drawings, specifications, or submittals that is acceptable;

(6) A schedule for planned commencement and completion of the design-build contract;

(7) Budget limits for the design-build contract;

(8) Affirmative action, disadvantaged business, or set-aside goals or requirements for the design-build contract, if any;

(9) Requirements for performance and payment bonds, and insurance. These requirements shall meet the requirements of § 5-21-1;

(10) The compensation, if any, to be given to design-builders submitting proposals who are not awarded the project;

(11) Whether project financing is in place;

(12) A schedule for payments to the design-builder;

(13) Site identification and geotechnical information if the site is owner-provided;

(14) Location of existing utilities and their capacity if the site is owner-provided; and

(15) Warranty and guarantee requirements.
Source: SL 2010, ch 31, § 68.



§ 5-18B-30 Design-build request not to be detailed--Drawings--Specifications--Standards.

5-18B-30. Design-build request not to be detailed--Drawings--Specifications--Standards. No design-build request for proposals may include detailed designs or detailed drawings prepared by the criteria developer. The request may, however, include drawings of existing conditions and any preliminary conceptual sketches necessary to illustrate the information required by subdivision 5-18B-29(4). Each conceptual drawing shall contain the minimum information necessary to convey the requirements. No design-build request for proposals may include detailed construction specifications. Any design and construction standards in the request for proposals shall be performance standards only.

Source: SL 2010, ch 31, § 69.



§ 5-18B-31 Pre-qualification of design-builders--Elements of request for qualifications.

5-18B-31. Pre-qualification of design-builders--Elements of request for qualifications. A purchasing agency shall pre-qualify design-builders for design-build contracts by advertising its request for qualifications in accordance with § 5-18A-14. A request for qualifications shall contain the following elements:

(1) The identity of the purchasing agency;

(2) A description of the proposed public improvement;

(3) Budget limits for the proposed public improvement;

(4) The requirements the design-builder will be required to have; and

(5) The criteria and their relative weight for prequalification.
Source: SL 2010, ch 31, § 70.



§ 5-18B-32 Deposit or bond submitted with proposal--Forfeiture.

5-18B-32. Deposit or bond submitted with proposal--Forfeiture. Any proposal, submitted pursuant to this section, shall be accompanied by a deposit or bond meeting the requirements of § 5-18B-2. The deposit or security may be forfeited if the proposal is accepted but the design-builder fails to execute the design-build contract.

Source: SL 2010, ch 31, § 71.



§ 5-18B-33 Proposals to be sealed--Contents.

5-18B-33. Proposals to be sealed--Contents. Any proposal shall be sealed and may not be opened until expiration of the time established for making proposals as set forth in the design-build request for proposals. To the extent required by the request for proposals, any proposal shall identify each person to whom the design-builder proposes to sublet obligations under the design-build contract. At a minimum, any proposal shall identify each person to whom the design-builder proposes to sublet any design obligations or general construction obligations. Any person so identified may not be replaced without the approval of the purchasing agency. Any proposal shall establish a cost of the design-build contract that may not be exceeded if the proposal is accepted without change. The maximum cost in the proposal may be converted to fixed prices by negotiated agreement between the purchasing agency and the selected design-builder.

Source: SL 2010, ch 31, § 72.



§ 5-18B-34 Confidentiality of proposals.

5-18B-34. Confidentiality of proposals. Until a proposal is accepted, the drawings, specifications, and other information in the proposal remain the property of the person making the proposal. The purchasing agency shall make reasonable efforts to maintain the secrecy and confidentiality of any proposal and all information contained in any proposal and may not disclose any proposal or the information contained in a proposal to the design-builder's competitors. The purchasing agency may not disclose, except as may be permitted pursuant to chapter 1-27, confidential and proprietary information contained in any proposal to the public until such time as the purchasing agency takes final action to accept a proposal.

Source: SL 2010, ch 31, § 73.



§ 5-18B-35 Review and opinion of performance criteria developer--Submission to governingbody.

5-18B-35. Review and opinion of performance criteria developer--Submission to governing body. Once received, any proposal shall be submitted to the performance criteria developer for review. Clarifications may be required to ensure conformance of any proposal with the performance criteria. In seeking clarifications, the performance criteria developer may not reveal any aspect of any design-builder's proposal to any other design-builder. No proposal may be considered until the performance criteria developer issues a written opinion that the proposal is consistent with the performance criteria. Once the performance criteria developer has issued such an opinion, the proposal shall be submitted to the governing body of the purchasing agency for review and evaluation. No proposal or design-build contract may be accepted unless the purchasing agency determines there was adequate competition for such contract.

Source: SL 2010, ch 31, § 74.



§ 5-18B-36 Acceptance of a proposal--Evaluation criteria scores.

5-18B-36. Acceptance of a proposal--Evaluation criteria scores. After obtaining and evaluating proposals according to the criteria and procedures set forth in the design-build request for proposals, a purchasing agency may accept the proposal it considers most advantageous to the purchasing agency. Acceptance of a proposal shall be by written notice to the design-builder which submitted the accepted proposal. At the same time notice of acceptance is delivered, the purchasing agency shall also inform, in writing, the other design-builders that their proposals were not accepted. Unless all proposals are rejected, a detailed breakdown of the evaluation criteria scores for each proposal received shall be made available to the public after signature execution of the design-build contract. The contract for development of performance criteria shall terminate if a contract is awarded to the design-builder.

Source: SL 2010, ch 31, § 75.



§ 5-18B-37 Rejection of design-build proposals--Solicitation of new proposals.

5-18B-37. Rejection of design-build proposals--Solicitation of new proposals. The purchasing agency may reject any and all design-build proposals. The purchasing agency may solicit new proposals using the same or different performance criteria, budget constraints, or qualifications.

Source: SL 2010, ch 31, § 76.



§ 5-18B-38 Withdrawal of design-build proposal.

5-18B-38. Withdrawal of design-build proposal. Any design-build proposal may be withdrawn by the proposer for any reason at any time prior to acceptance.

Source: SL 2010, ch 31, § 77.



§ 5-18B-39 Construction manager engagement.

5-18B-39. Construction manager engagement. Any purchasing agency may engage a construction manager if planning, designing, or constructing a public improvement, or if improving, altering, or repairing a public improvement. However, no purchasing agency is required to engage a construction manager.

Source: SL 2010, ch 31, § 78.



§ 5-18B-40 Services of construction manager.

5-18B-40. Services of construction manager. Construction management services provided in the planning and design phases of a public improvement project may include:

(1) Services provided in the planning and design phases of a public improvement project including the following:

(a) Consulting with, advising, assisting, and making recommendations to the public corporation and architect or engineer on all aspects of planning for project construction;

(b) Reviewing all plans and specifications as they are being developed and making recommendations with respect to construction feasibility, availability of material and labor, time requirements for procurement and construction, and projected costs;

(c) Making, reviewing, and refining budget estimates based on the public corporation's program and other available information;

(d) Making recommendations to the public corporation and the architect or engineer regarding the division of work in the plans and specifications to facilitate bidding and awarding of contracts;

(e) Soliciting the interest of capable contractors and assisting the public corporation in taking bids on the project;

(f) Analyzing the bids received and awarding contracts; and

(g) Preparing and monitoring a progress schedule during the design phase of the project and preparation of a proposed construction schedule; and

(2) Services provided in the construction phase of the public improvement project including the following:

(a) Maintaining competent supervisory staff to coordinate and provide general direction of the work and progress of the contractors on the project;

(b) Observing the work as it is being performed for general conformance with working drawings and specifications;

(c) Establishing procedures for coordinating among the public corporation, architect or engineer, contractors, and construction manager with respect to all aspects of the project and implementing labor policy in conformance with the requirements of the public corporation's policy and making recommendations;

(d) Reviewing and processing all applications for payment by involved contractors and material suppliers in accordance with the terms of the contract;

(e) Making recommendations for and processing requests for changes in the work and maintaining records of change orders;

(f) Scheduling and conducting job meetings to ensure orderly progress of the work;

(g) Developing and monitoring a project progress schedule, coordinating and expediting the work of all contractors, and providing periodic status reports to the owner and the architect and engineer; and

(h) Establishing and maintaining a cost control system and conducting meetings to review costs.
Source: SL 2010, ch 31, § 79.



§ 5-18B-41 Manager-agent.

5-18B-41. Manager-agent. No construction manager-agent may contract directly with any contractor or supplier for the project.

Source: SL 2010, ch 31, § 80.



§ 5-18B-42 Manager-at-risk.

5-18B-42. Manager-at-risk. The construction manager-at-risk shall directly contract with subcontractors and suppliers for the project.

Source: SL 2010, ch 31, § 81.



§ 5-18B-43 Criteria for construction manager engagement.

5-18B-43. Criteria for construction manager engagement. Unless the construction manager-agent is an employee of the purchasing agency and provides the construction management services pursuant to such employment, no purchasing agency may engage the services of a construction manager except as follows:

(1) The purchasing agency shall first make the following determinations:

(a) That it is in the public interest to utilize the services of a construction manager; and

(b) That the construction management services would not unreasonably duplicate and would be in addition to the normal scope of separate architect or engineer contracts;

(2) Notwithstanding any other provisions of this chapter, no construction manager may contract to perform actual construction on the project, except as follows:

(a) The construction manager may perform general conditions of the construction contract as required by the owner;

(b) The construction manager is a construction manager-at-risk and was solicited through a qualification-based request for proposals method of procurement as provided in § 5-18B-44 and the construction manager-at-risk, for any actual construction contracted by the construction manager-at-risk to be performed on the project, provides payment and performance bonds and competitively bids the work as required by any statute governing bidding and bonding for public improvement projects;

(c) Pursuant to a contract awarded on an emergency basis, pursuant to § 5-18A-9; or

(d) Pursuant to a contract negotiated pursuant to subdivision 5-18A-5(9); and

(3) No person, firm, or corporation may act as a construction manager-agent and also as a contractor on any public improvement, except as follows:

(a) Pursuant to a contract awarded on an emergency basis, pursuant to § 5-18A-9; or

(b) Pursuant to a contract negotiated pursuant to subdivision 5-18A-5(9).
Source: SL 2010, ch 31, § 82.



§ 5-18B-44 Criteria for construction manager-at-risk engagement.

5-18B-44. Criteria for construction manager-at-risk engagement. Each qualification based request for proposals required by subsection 5-18B-43(2)(b) to enter into a construction manager-at-risk services contract where the construction manager-at-risk intends to actually perform construction on the project, shall meet the following criteria:

(1) The purchasing agency shall, prior to issuing any request for proposals to enter in a construction management services contract, establish and publish procedures for the solicitation and award of such contracts, which procedures shall include the following:

(a) The procedures and standards to be used to qualify construction managers;

(b) The procedures for preparing and submitting proposals;

(c) The procedures for evaluating proposals;

(d) The procedures for negotiations between the purchasing agency and those submitting proposals prior to the acceptance of a proposal. The procedures shall contain safeguards to preserve the confidential information and proprietary information supplied by those submitting proposals; and

(e) The procedures for awarding construction management services contracts;

(2) A request for proposals to enter into a construction management services contract shall contain the following elements:

(a) The identity of the purchasing agency;

(b) A description of the proposed public improvement;

(c) A description of the qualifications the construction manager will be required to have;

(d) The procedures to be followed for submitting proposals, the criteria for evaluation of a proposal and its relative weight, and procedures for making awards;

(e) The proposed terms and conditions for the construction management services contract, including a description of the scope of services to be provided;

(3) Notice of any request for proposals shall be advertised in accordance with the provisions of § 5-18A-14;

(4) After obtaining and evaluating proposals, a purchasing agency may accept the proposal it considers the most advantageous to the purchasing agency. Acceptance of a proposal shall be by written notice to the construction manager submitting the accepted proposal, and by simultaneously notifying in writing the other construction managers that their proposals were not accepted; and

(5) The purchasing agency shall reserve the right to reject any or all proposals submitted.
Source: SL 2010, ch 31, § 83.



§ 5-18B-45 Active involvement of licensed design professional required.

5-18B-45. Active involvement of licensed design professional required. Each contract for a public improvement shall have a licensed design professional actively involved in the project from the start of design through final completion as required by chapter 36-18A.

Source: SL 2010, ch 31, § 84.






Chapter 18C - Procurement by Local Government Units

§ 5-18C-1 Contract for transportation of students.

5-18C-1. Contract for transportation of students. No contract for the transportation of students may exceed five years. Specific provisions of the contract may be renegotiated during the term of the contract if guidelines for making changes are in the contract. Any change made during the term of the contract shall be reported in the school board minutes.

Source: SL 2010, ch 31, § 85.



§ 5-18C-2 Contract for services of school food service management company.

5-18C-2. Contract for services of school food service management company. No contract for the services of a local school food service management company may exceed one year. An original contract for the services of a school food service management company may be renewed annually no more than four times consecutively following the original contract. Both bid and contract shall specify that the contract may be renewed, but the local school is not required to renew the contract. Specific provisions of the original contract may be renegotiated prior to renewal if guidelines for making changes are in the original contract. The school board shall record in its minutes any changes made during the term of a food service management contract or renewal.

Source: SL 2010, ch 31, § 86.



§ 5-18C-3 Public sale or auction--Performance bond--Competitive quotations--Records to beretained.

5-18C-3. Public sale or auction--Performance bond--Competitive quotations--Records to be retained. The governing board of a unit of local government shall be exempted from the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18D if it is able to purchase supplies at a substantial savings at a public sale or auction. Any performance bond required by § 5-21-1 may be waived on items purchased for less than ten thousand dollars at a public sale or auction. The governing board shall contact and attempt to obtain competitive quotations from at least three suppliers of identical or similar supplies. The board may authorize an agent to attend a sale or auction and expend an amount not in excess of eighty percent of the average of the quotations received. A record of the names of the suppliers, the quotations received, and the procurement procedures used in purchasing shall be documented, noted in the minutes, and retained on file by the governing board.

Source: SL 2010, ch 31, § 87.



§ 5-18C-4 Water, sanitary sewer, and storm sewer trunk lines or mains, sewer collectionsystems, streets, and regional storm sewer detention ponds installed at developer'sexpense.

5-18C-4. Water, sanitary sewer, and storm sewer trunk lines or mains, sewer collection systems, streets, and regional storm sewer detention ponds installed at developer's expense. If a municipality requires a developer to install water, sanitary sewer, and storm sewer trunk lines or mains; sewer collection systems; or streets at the expense of the developer and the municipality requires the size of the trunk line or main, sewer collection systems, or streets to be larger than the developer's requirements, the price difference paid by the municipality and as determined by a licensed engineer's estimate is exempt from the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18D.

If a developer installs a regional storm sewer detention pond ahead of a municipality's schedule at the expense of the developer, the price of the pond construction paid by the municipality and based on certified quantities provided by a licensed engineer is exempt from the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18D.

Source: SL 2010, ch 31, § 88; SL 2012, ch 45, § 1.



§ 5-18C-5 County highway system and secondary highways--Dams.

5-18C-5. County highway system and secondary highways--Dams. Nothing in this chapter or chapter 5-18A, 5-18B, 5-18D, or 5-21 may be so construed as to prevent counties or townships from constructing or maintaining the county highway system and any secondary highways by means of drags, road planers, tractors, and other approved mechanical devices owned by said counties or townships. Nothing in this chapter or chapter 5-18A, 5-18B, 5-18D, or 5-21 may be construed to prevent the construction of dams in connection with water conservation projects if the cost of materials used does not exceed the total cost of twenty-five hundred dollars.

Source: SL 2010, ch 31, § 89.



§ 5-18C-6 Fuel purchased by local government units.

5-18C-6. Fuel purchased by local government units. The bid requirements of this chapter and chapters 5-18A, 5-18B, and 5-18D do not apply to the purchase of fuel by units of local government. The governing board of a unit of local government may, instead of advertising for bids, negotiate a contract for the purchase of fuel at the most advantageous price. The governing board shall contact and attempt to obtain competitive quotations from at least three suppliers. A record of the names of the suppliers, the quotations received and the procurement procedures used in purchasing shall be documented, noted in the minutes, and retained on file by the governing body. The contract may include a procedure for adjusting prices to meet changing market conditions not within the control of the vendor.

Source: SL 2010, ch 31, § 90.



§ 5-18C-7 Municipal garbage disposal contracts and supply contracts.

5-18C-7. Municipal garbage disposal contracts and supply contracts. For any contracts entered into pursuant to § 9-32-11 or for any supply contract, any local government may include a procedure for adjusting prices to meet changing market conditions not within the control of the vendor. The adjustments may not result in increases in the profit of the vendor, and shall be supported by written justification filed with the purchasing agent of the unit of local government.

Source: SL 2010, ch 31, § 91.



§ 5-18C-8 Purchases from state contract list or below state contract price.

5-18C-8. Purchases from state contract list or below state contract price. Notwithstanding the provisions of this chapter or chapter 5-18A, 5-18B, or 5-18D, any purchasing agency of a local governmental unit may purchase, without advertising for bids, from a willing vendor, any supplies contained in the state contract list established pursuant to § 5-18D-6, or from any willing vendor at a price at or below that shown in the state contract. The governing body of the purchasing agency shall note in its minutes what supplies were purchased from the state contract and shall further note the identity and address of the vendor and the price paid. If an item is purchased at a price lower than that found on the state contract, the purchasing agency shall note that fact in its minutes and show the identity and address of the vendor and the price paid.

Source: SL 2010, ch 31, § 92.






Chapter 18D - Procurement by State Agencies

§ 5-18D-1 Classification of supplies.

5-18D-1. Classification of supplies. The Bureau of Administration shall classify all supplies purchased for the use of every agency of state government. The bureau shall group items of the same class so that contracts may be grouped for like commodities or classes of commodities.

Source: SL 2010, ch 31, § 94.



§ 5-18D-2 Estimates of projected purchases.

5-18D-2. Estimates of projected purchases. State agencies shall submit estimates of projected purchases within established commodity classifications as required by the Bureau of Administration. The bureau may change or modify the agency estimates in any manner determined to be in the best interest of the state.

Source: SL 2010, ch 31, § 95.



§ 5-18D-3 Pooling of combined estimated needs.

5-18D-3. Pooling of combined estimated needs. The Bureau of Administration may pool the combined estimated needs of several agencies for identical supplies or services under one contract.

Source: SL 2010, ch 31, § 96.



§ 5-18D-4 Electronic procurement.

5-18D-4. Electronic procurement. For any state contract, any electronic sealed bid or proposal may only be submitted through an electronic procurement system authorized for use by the Bureau of Administration.

Source: SL 2010, ch 31, § 97.



§ 5-18D-5 Expert advice and assistance.

5-18D-5. Expert advice and assistance. The Bureau of Administration may obtain expert advice and assistance from any officer or employee of any state agency for recommendations or assistance in the preparation of specifications and in the examination of bids or proposals or testing of samples submitted with bids or proposals.

Source: SL 2010, ch 31, § 98.



§ 5-18D-6 State contract list.

5-18D-6. State contract list. The Bureau of Administration shall establish a state contract list that contains a listing of the supplies or services which are in contracts executed by the bureau. The list shall also contain the name and address of the vendor supplying the supplies or services and the price of the item. The bureau shall make the contract list available to other purchasing agencies in a manner determined by the bureau to be the most efficient.

Source: SL 2010, ch 31, § 99.



§ 5-18D-7 State bidders list.

5-18D-7. State bidders list. The Bureau of Administration may establish a state bidders list in order to facilitate the notification of official state invitations for bids or requests for proposals. Bidders may request placement on the state bidders list and notification of any lettings issued under this chapter. The bureau may establish by rules, promulgated pursuant to chapter 1-26, a fee for placement on the list to defray the cost of administration. Any fees charged shall be deposited in the internal service fund created in § 5-18D-8.

Source: SL 2010, ch 31, § 100.



§ 5-18D-8 Procurement management internal service fund created.

5-18D-8. Procurement management internal service fund created. There is hereby created in the state treasury a procurement management internal service fund. The commissioner of administration shall apportion all expenses incurred in the administration of the procurement management system to all state departments, agencies, and institutions utilizing such system. Payments received therefrom shall be deposited into the procurement management internal service fund.

Source: SL 2010, ch 31, § 101.



§ 5-18D-9 Rejection of bids to procure more advantageously elsewhere.

5-18D-9. Rejection of bids to procure more advantageously elsewhere. If, after all bids or proposals are examined, the Bureau of Administration is satisfied that it can procure any or all of the supplies or services covered by the bids or proposals more advantageously elsewhere than from those submitting bids or proposals, it may reject any or all bids or proposals and procure any or all of the required supplies or services at the most advantageous price.

Source: SL 2010, ch 31, § 102.



§ 5-18D-10 Drawing, signing, and filing of contracts.

5-18D-10. Drawing, signing, and filing of contracts. The attorney general shall draw all state contracts for supplies let under the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18C. Each contract shall be signed by the commissioner of administration or a designee, on the part of the state, and by the party to whom the contract has been awarded. Each contract and any required bond shall be filed in the Bureau of Administration.

Source: SL 2010, ch 31, § 103.



§ 5-18D-11 Cancellation or price adjustment for changing market conditions.

5-18D-11. Cancellation or price adjustment for changing market conditions. If a contract price for goods entered into by the state becomes unreasonable in view of changing market conditions, the Bureau of Administration may cancel the contract or adjust the contract price to meet the changing market conditions if it is necessary to obtain necessary supplies at the required time. Any contract price adjustment shall be justified in writing by the contractor to the Bureau of Administration and a copy of the adjustment and the written justification for the adjustment by the contractor and the bureau shall be filed with the auditor general. No contract price adjustment may allow for increased management costs or for an increase in the dollar amount of profit for the contractor having the contract. No contract price adjustment resulting in an increase may be made for or during the first ninety days of an annual contract.

Source: SL 2010, ch 31, § 104.



§ 5-18D-12 Suspension or debarment of business for cause.

5-18D-12. Suspension or debarment of business for cause. The Bureau of Administration, after notice to the business involved, may suspend or debar a business for cause from consideration of any state contracts. The suspension may not exceed three months and the debarment may not exceed three years. Any action to debar or suspend shall be conducted by the Bureau of Administration pursuant to chapter 1-26.

Source: SL 2010, ch 31, § 105.



§ 5-18D-13 Printing contracts--Penalty.

5-18D-13. Printing contracts--Penalty. Each state contract for printing shall provide for a specific amount of penalty for failure on the part of the contractor to deliver the public printing in accordance with the plans and specifications within the time to be designated in the contract. The penalty shall be a fixed sum for each day so delayed. The penalty shall be applied by the Bureau of Administration according to the contract. The amount of the penalty shall be deducted in the voucher for payment for the work done under the contract. The state auditor may draw no warrant for any amount deducted by the bureau in any voucher certified for payment by the bureau. However, no contractor may be held accountable for any delay occasioned by holding proof sheets.

Source: SL 2010, ch 31, § 106.



§ 5-18D-14 Printing office not to accept contracts from private individuals or organizations.

5-18D-14. Printing office not to accept contracts from private individuals or organizations. No printing office within state government, whether the office is within the Bureau of Administration or within an institution of higher education, may accept printing contracts or jobs from private individuals or organizations.

Source: SL 2010, ch 31, § 107.



§ 5-18D-15 Inscription listing publisher, number of copies, and cost of publication per copy.

5-18D-15. Inscription listing publisher, number of copies, and cost of publication per copy. The Bureau of Administration shall establish by rules, promulgated pursuant to chapter 1-26, the criteria by which any publication, brochure, pamphlet, or flyer with a total cost exceeding one hundred dollars, paid for and distributed by a state agency shall bear an inscription listing the publisher, the number of copies published, and the approximate cost of publication per copy.

Source: SL 2010, ch 31, § 108.



§ 5-18D-16 Soybean-based inks.

5-18D-16. Soybean-based inks. The Bureau of Administration shall purchase, if the price is reasonably competitive and the quality is acceptable, soybean-based inks in lieu of conventional inks for use in any state government operations. The bureau may require the use of soybean-based inks by any private vendor under contract to a state agency in carrying out the terms of the contract if the price of the inks is reasonably competitive and the quality is acceptable.

Source: SL 2010, ch 31, § 109.



§ 5-18D-17 Professional services exceeding fifty thousand dollars.

5-18D-17. Professional services exceeding fifty thousand dollars. No agency of the state may award or renew a contract for professional services exceeding fifty thousand dollars without complying with the procedures set forth in this section to § 5-18D-22, inclusive. Any agency seeking such professional services shall issue a request for proposals. The agency shall publish any request for proposals issued pursuant to this section on the electronic procurement system maintained by the Bureau of Administration. The request for proposals shall include the procedures for the solicitation and award of the contract.

Source: SL 2010, ch 31, § 111.



§ 5-18D-18 Evaluation criteria to be stated in request for proposals.

5-18D-18. Evaluation criteria to be stated in request for proposals. The request for proposals shall state the relative importance of evaluation criteria to be used in the ranking of prospective contractors. The agency shall include the following evaluation criteria in any request for proposals:

(1) Specialized expertise, capabilities, and technical competence as demonstrated by the proposed approach and methodology to meet the project requirements;

(2) Resources available to perform the work, including any specialized services, within the specified time limits for the project;

(3) Record of past performance, including price and cost data from previous projects, quality of work, ability to meet schedules, cost control, and contract administration;

(4) Availability to the project locale;

(5) Familiarity with the project locale;

(6) Proposed project management techniques; and

(7) Ability and proven history in handling special project constraints.
Source: SL 2010, ch 31, § 112.



§ 5-18D-19 Discussion and negotiation of project.

5-18D-19. Discussion and negotiation of project. The agency and the highest ranked contractor shall mutually discuss and refine the scope of services for the project and shall negotiate terms, including compensation and performance schedule. The compensation level paid shall be reasonable and fair to the agency, as determined by the agency. If the agency and the highest ranked contractor are unable for any reason to negotiate a contract at a compensation level that is reasonable and fair to the agency, the agency shall, by notification either orally or in writing, terminate negotiations with the contractor. The agency may then negotiate with the next highest ranked contractor. The negotiation process may continue through successive contractors, according to agency ranking, until an agreement is reached or the agency terminates the contracting process.

Source: SL 2010, ch 31, § 113.



§ 5-18D-20 Register of proposals for professional service contract--Confidential information.

5-18D-20. Register of proposals for professional service contract--Confidential information. A register of proposals shall be prepared and maintained by any state agency issuing a request for proposals for a professional service contract. The register shall contain the names of any person whose qualifications were considered and the name of the person that was awarded the contract. Any professional service contract and the documentation that was the basis for the contract is public except for proprietary information which shall remain confidential. The qualifications and any other documentation of any person not issued a contract shall remain confidential.

Source: SL 2010, ch 31, § 114.



§ 5-18D-21 Exemption of certain professional service contracts.

5-18D-21. Exemption of certain professional service contracts. The provisions of §§ 5-18D-17 to 5-18D-20, inclusive, do not apply to contracts issued for:

(1) Services of such a unique nature that the contractor selected is clearly and justifiably the only practicable source to provide the service. Determination that the contractor selected is justifiably the sole source is based on either the uniqueness of the service or sole availability at the location required;

(2) Emergency services necessary to meet an urgent or unexpected requirement or if health and public safety or the conservation of public resources is at risk;

(3) Services subject to federal law, regulation, or policy or state statute, under which a state agency is required to use a different selection process or to contract with an identified contractor or type of contractor;

(4) Services for professional legal services;

(5) Services of expert witnesses, hearing officers, or administrative law judges retained by state agencies for administrative or court proceedings;

(6) Services involving state or federal financial assistance passed through by a state agency to a political subdivision;

(7) Medical services and home and community-based services;

(8) Services to be performed for a state agency by another state or local government agency or contracts made by a state agency with a local government agency for the direct provision of services to the public; or

(9) Services to be provided by entertainers for the state fair and other events.
Source: SL 2010, ch 31, § 115.



§ 5-18D-22 Effect on time deadline in contested case.

5-18D-22. Effect on time deadline in contested case. Notwithstanding any other provisions of law, an agency that is required to issue a decision in a contested case proceeding in one year or less may increase its statutory deadline for issuing the agency decision by sixty days if the agency seeks to enter into a professional services contract covered by §§ 5-18D-17 to 5-18D-20, inclusive.

Source: SL 2010, ch 31, § 116.



§ 5-18D-23 Notice of intent to purchase property or liability insurance or performance bonds.

5-18D-23. Notice of intent to purchase property or liability insurance or performance bonds. The Bureau of Administration shall publish notice of its intent to purchase property or liability insurance or performance bonds. Publication of a notice containing a description of the coverage sought as a display advertisement in at least three newspapers of general circulation in different parts of the state at least sixty days prior to the purchase, along with publication in the South Dakota Register, shall be considered compliance with the notice requirements of this section.

The notice provisions of this section do not apply to expenditures of less than five thousand dollars.

Source: SL 2010, ch 31, § 117.



§ 5-18D-24 Bureau record keeping.

5-18D-24. Bureau record keeping. The Bureau of Administration shall keep suitable records in which shall be recorded all requisitions for public printing, stationery, and supplies, all advertisements, bids, certified checks, bonds, contracts, orders, vouchers, and all acts and proceedings taken under the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18C. All requisitions, advertisements, bids, certified checks, bonds, specifications, schedules of specifications, contracts, reports, and any other papers or documents executed under the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18C shall constitute the files in the bureau, except as otherwise provided for in this chapter and chapters 5-18A, 5-18B, and 5-18C.

Source: SL 2010, ch 31, § 119.



§ 5-18D-25 Motor vehicle procurement.

5-18D-25. Motor vehicle procurement. The procurement of motor vehicles by the state shall only be from authorized dealers licensed by the State of South Dakota.

Source: SL 2010, ch 31, § 93.



§ 5-18D-26 State auditor stop order.

5-18D-26. State auditor stop order. The state auditor may stop the letting or the execution of any contract with the state, or with any state officer, commission, board, institution, or agency by serving a written notice of the order on the officer, commission, or board involved, the secretary of state, the attorney general, and on the contractor, if any, stating the grounds on which the state auditor has determined that the contract is illegal, unauthorized, or improper.

Source: SL 2010, ch 31, § 24.



§ 5-18D-27 Appeal of state auditor stop order.

5-18D-27. Appeal of state auditor stop order. From any order or decision of the state auditor stopping execution of any contract obligation of the state, any person aggrieved or interested may appeal to the State Board of Finance at any time within twenty days after the stop order was filed with either the attorney general, the secretary of state, the state treasurer, or the department involved by serving notice of appeal on the state auditor and the Governor. The notice shall state the decision being appealed and shall ask for a hearing on the appeal. Upon receiving the notice, the Governor shall call a meeting of the State Board of Finance. The board shall consider the appeal, make a decision, enter the decision in the journal, and give notice to the appellant and the department involved. Any order of the Board of Finance as expressed in the board's decision is binding upon the state department, institution, agency, or office involved and shall be carried out accordingly.

Source: SL 2010, ch 31, § 25.






Chapter 19 - Residential Preference in Public Contracts [Repealed]

§ 5-19-1 to 5-19-9. Repealed.

5-19-1 to 5-19-9. Repealed by SL 2010, ch 31, § 1.






Chapter 20 - Preference for Handicapped in Public Contracts [Repealed]

§ 5-20-1 , 5-20-2. Repealed.

5-20-1, 5-20-2. Repealed by SL 2010, ch 31, § 1.



§ 5-20-3 Superseded.

5-20-3. Superseded.



§ 5-20-3.1 Repealed.

5-20-3.1. Repealed by SL 1977, ch 226, § 26.



§ 5-20-4 to 5-20-8. Repealed.

5-20-4 to 5-20-8. Repealed by SL 2010, ch 31, § 1.






Chapter 21 - Performance Bonds for Public Improvement Contracts

§ 5-21-1 Surety bond required--Obligation of prompt payment of laborers and materialmen.

5-21-1. Surety bond required--Obligation of prompt payment of laborers and materialmen. Except as provided in § 31-12-15, when any contract is entered into for the construction of public improvement or the furnishing of any material or labor therefor, the contractor is required, before commencing such work, to furnish surety in an amount not less than the contract price, for the faithful performance of the contract, with the additional obligation that the contractor shall promptly pay all persons supplying him with labor or material in the prosecution of the work provided for in the contract.

Source: SL 1907, ch 138, § 1; SL 1909, ch 245, § 1; RC 1919, § 8215; SDC 1939, § 65.0702; SL 1939, ch 300, § 7; SL 1987, ch 60, § 1.



§ 5-21-1.1 Waiver of performance security requirement on contracts less than certain amount.

5-21-1.1. Waiver of performance security requirement on contracts less than certain amount. The requirement of a performance security may be waived by public corporations when the bid submitted does not exceed twenty-five thousand dollars.

Source: SL 1968, ch 276; SL 1977, ch 51, § 2; SL 1985, ch 42, § 3; SL 1988, ch 56, § 3.



§ 5-21-1.2 Waiver of performance and payment bonds on contracts less than certain amount.

5-21-1.2. Waiver of performance and payment bonds on contracts less than certain amount. The State of South Dakota, acting through the Bureau of Administration, shall waive the requirement of a performance and payment bond, before the bid letting, on state projects if the awarded contract does not exceed fifty thousand dollars.

Source: SL 1999, ch 27, § 1.



§ 5-21-2 Public corporation's civil liability for failure to require bond for protection of laborersand materialmen.

5-21-2. Public corporation's civil liability for failure to require bond for protection of laborers and materialmen. In case any such public corporation shall fail or neglect to require the execution of the surety provided for in § 5-21-1, such public corporation shall be liable to pay any person who shall have performed labor or furnished any material that entered into the erection, alteration, repair or improvement of such building, the value of such work or material and an action may be maintained therefor; provided, that an action brought under the provisions of this section shall be commenced within ninety days from the acceptance of the work for which the same shall be claimed.

Source: SL 1909, ch 245, § 2; RC 1919, § 8217; SDC 1939, § 65.0704; SL 1939, ch 300, § 9.



§ 5-21-3 Surety bond to cover use tax liability--Amount of liability.

5-21-3. Surety bond to cover use tax liability--Amount of liability. If a contract is entered into for the construction, alteration, or repair of improvements to be located in this state, including public improvements, and the contractor or subcontractor furnishes surety for the faithful performance of the contract, there is hereby imposed an additional obligation upon the surety to the State of South Dakota that the contractor or subcontractor shall promptly pay all taxes which may accrue to the State of South Dakota under the provisions of chapters 10-46, 10-46A, and 10-46B. For the purposes of this section and § 5-21-4 the term, surety, means a bond or undertaking executed by a surety company authorized to do business in the State of South Dakota.

Source: SL 1957, ch 479, §§ 1, 2; SDC Supp 1960, § 65.0702-1; SL 1992, ch 48, § 1.



§ 5-21-4 Notice of surety bond to secretary of revenue--Termination of surety's liability for useand excise tax.

5-21-4. Notice of surety bond to secretary of revenue--Termination of surety's liability for use and excise tax. The surety within sixty days after entering into such performance bond shall send notice of the bond to the secretary of revenue. Six months after the completion of the contract and the acceptance of the improvement by the owner thereof, the additional obligation imposed upon the surety shall cease unless written notice, within such period of time, of unpaid use taxes and contractors' excise taxes, is given to the surety by the secretary of revenue.

Source: SL 1957, ch 479, § 2; SDC Supp 1960, § 65.0702-1; SL 1992, ch 48, § 2.



§ 5-21-5 Laborers' and materialmen's right to intervene in action against public contractor--Prorata distribution if surety's liability insufficient.

5-21-5. Laborers' and materialmen's right to intervene in action against public contractor--Pro rata distribution if surety's liability insufficient. Any person who has furnished labor or material used in the construction of any such public improvement as described in § 5-21-1, payment for which has not been made, shall have the right to intervene and be made a party to any action instituted by the public corporation on the surety, and to have his rights and claims adjudicated in such action and judgment rendered thereon, subject, however, to the priority of the claim and judgment of such public corporation. If the full amount of liability of the surety company is insufficient to pay the full amount of such claims and demands, then, after paying the full amount due the public corporation, the remainder shall be distributed pro rata among such interveners.

Source: SL 1907, ch 138, § 1; SL 1909, ch 245, § 1; RC 1919, § 8215; SDC 1939, § 65.0702; SL 1939, ch 300, § 7.



§ 5-21-6 Action by laborer or materialman on public contractor's bond--Limitation of action--Intervention by other claimants--Costs.

5-21-6. Action by laborer or materialman on public contractor's bond--Limitation of action--Intervention by other claimants--Costs. If no suit should be brought by the public corporation within six months from the completion and final settlement of such contract, the person supplying the contractor with labor or material shall, upon application therefor and furnishing affidavit to the corporation that labor or material for the prosecution of such work has been supplied by him and payment for the same has not been made, be furnished with a certified copy of such contract and surety, upon which he shall have a right of action and shall be authorized to bring suit in the name of the public corporation in the circuit court for the county in which such contract was to be performed and not elsewhere, for his use and benefit, against such contractor and his surety, and to prosecute the same to final judgment; provided, that where suit is instituted by any such person on the surety of the contractor, it shall not be commenced until six months after the complete performance of such contract and final settlement thereof but must be commenced within one year thereafter; provided, further, that where suit is so instituted by any such person, only one action shall be brought, and any person may file his claim in such action and be made a party thereto within one year from the completion of the work under such contract, and not later; and provided, further, that costs shall not be taxed in such suit against the public corporation.

Source: SL 1907, ch 138, § 2; RC 1919, § 8216; SDC 1939, § 65.0703; SL 1939, ch 300, § 8.



§ 5-21-7 Pro rata distribution among claimants if bond insufficient--Surety relieved fromliability by payment into court.

5-21-7. Pro rata distribution among claimants if bond insufficient--Surety relieved from liability by payment into court. If recovery on the bond should be inadequate to pay the amounts found due all such persons, judgment shall be given to each person for his pro rata of the amount of recovery. The surety company may pay into court for distribution among such claimants and creditors the full amount of the penalty named in the bond, less any amount which such surety company may have paid to the public corporation by reason of the execution of such bond, and upon so doing the surety company shall be relieved from further liability.

Source: SL 1907, ch 138, § 2; RC 1919, § 8216; SDC 1939, § 65.0703; SL 1939, ch 300, § 8.



§ 5-21-8 Personal and public notice to creditors of action on public contractor's bond.

5-21-8. Personal and public notice to creditors of action on public contractor's bond. In all suits instituted under the provisions of §§ 5-21-5 and 5-21-6, personal notice of the pendency of such suit, informing them of their right to intervene, as the court may order, shall be given to all known creditors, and in addition thereto notice shall be given by publication in some newspaper of general circulation, published in the county where the contract is being performed once each week for at least two successive weeks with the first publication to be made at least three months before the time limited therefor.

Source: SL 1907, ch 138, § 2; RC 1919, § 8216; SDC 1939, § 65.0703; SL 1939, ch 300, § 8; SL 1972, ch 33, § 1.






Chapter 22 - Liens Relating to Public Improvement Contracts

§ 5-22-1 Mechanics' and materialmen's lien on amounts due under contract.

5-22-1. Mechanics' and materialmen's lien on amounts due under contract. Any person who shall furnish skill, labor, materials, machinery, or supplies, services, or equipment, in connection with the carrying on of any work of construction, alteration, or repair of any public improvement work of the State of South Dakota, or any of its political subdivisions including counties, townships, municipalities, school districts, drainage districts, and any departments, bureaus, agencies, or commissions thereof to any person who shall have made any contract or subcontract therefor, shall have a lien for the same upon all moneys in the control of such public body due or to become due under such contract.

Source: SL 1895, ch 133, §§ 1, 9; RCCivP 1903, §§ 713, 721; RC 1919, §§ 1660, 1668; SL 1925, ch 221; SL 1929, ch 213; SDC 1939, § 39.0901.



§ 5-22-2 Filing with public officer of account of claim--Effect of late filing--Agreed statementas equivalent of account.

5-22-2. Filing with public officer of account of claim--Effect of late filing--Agreed statement as equivalent of account. Every person wishing to avail himself of the provisions of the statutes providing liens on proceeds of public improvement contracts shall, within twenty days after any item claimed by him shall have been furnished or any work done by him shall have been performed, file with the officer of such public body who is by law made the custodian of its official records, a just and true account of the demand due or to become due him after allowing all credits and verified by his affidavit. A failure to file the same within the time aforesaid shall not defeat the lien upon the amount remaining due to the contractor at the time of filing. If any person who shall have performed labor or furnished materials as provided in this chapter shall procure from the contractor a settlement and statement of his account, signed by the contractor and verified by his own affidavit, the same may be filed and shall have the same force and effect as the account heretofore mentioned.

Source: SL 1895, ch 133, § 2; RCCivP 1903, § 714; RC 1919, § 1661; SDC 1939, § 39.0902.



§ 5-22-3 Endorsement and report of accounts filed with public officer--Time of attachment oflien--Receipt or certified copy given.

5-22-3. Endorsement and report of accounts filed with public officer--Time of attachment of lien--Receipt or certified copy given. The officer of the public body with whom the account is filed shall endorse upon every account so filed, the date of the filing and report the same to the next meeting of the governing board of such public body. All liens so claimed shall attach from the time of such filing. The officer shall, if demanded, give the person filing, a receipt showing such date of filing or a certified copy of the account or substantial abstract thereof and filing thereon.

Source: SL 1895, ch 133, § 3; RCCivP 1903, § 715; RC 1919, § 1662; SDC 1939, § 39.0903.



§ 5-22-4 Actions to enforce or determine lien--Parties to action--Assertion of lien by answer.

5-22-4. Actions to enforce or determine lien--Parties to action--Assertion of lien by answer. Any person having such lien may bring an action to enforce the same in the circuit court for the county where the work or improvement or any part thereof shall be situated. Actions may likewise be commenced to determine such lien by the public body or the contractor. The plaintiff in any such action must make all persons who shall have filed liens, the contractor, and the public body parties thereto.

Any person claiming a lien, if he be a defendant, may set forth such lien by answer.

Source: SL 1895, ch 133, § 4; RCCivP 1903, § 716; RC 1919, § 1663; SDC 1939, § 39.0904.



§ 5-22-5 Judicial determination of validity of liens and order of payment.

5-22-5. Judicial determination of validity of liens and order of payment. The court shall determine the validity of all liens filed, the amount due upon each, the amount due to the contractor, and if the amount due to the contractor be sufficient, shall order the public body to pay the amounts of all liens adjudged valid to the persons entitled to the same and the costs of the action and the residue, if any, to the contractor.

Source: SL 1895, ch 133, § 4; RCCivP 1903, § 716; RC 1919, § 1663; SDC 1939, § 39.0904.



§ 5-22-6 Pro rata distribution if contract proceeds insufficient--Deficiency judgment againstcontractor--Restriction on public liability.

5-22-6. Pro rata distribution if contract proceeds insufficient--Deficiency judgment against contractor--Restriction on public liability. If the amount due the contractor shall not be sufficient to pay all liens in full, the court shall order and direct the payment of the same, after deducting the costs of the action, to the persons whose liens are adjudged valid, ratably in proportion to the amounts of their several claims; and may render proper judgment against the contractor for any deficiencies.

The public body shall not be liable in any event for more than the amount due to the contractor under provisions of these statutes for any costs of the action.

Source: SL 1895, ch 133, § 4; RCCivP 1903, § 716; RC 1919, § 1663; SDC 1939, § 39.0904.



§ 5-22-7 Limitation of actions to enforce lien.

5-22-7. Limitation of actions to enforce lien. All claims to liens under this chapter relating to public improvement contracts shall cease to have any validity or to be binding upon the public body or the contractor under the provisions of this chapter unless an action to enforce the same as hereinbefore provided shall be commenced within thirty days from the acceptance of the work for which the same shall be claimed or unless asserted under the provisions of §§ 5-22-9 to 5-22-11, inclusive.

Source: SL 1895, ch 133, § 5; RCCivP 1903, § 717; RC 1919, § 1664; SDC 1939, § 39.0905.



§ 5-22-8 Discharge of lien.

5-22-8. Discharge of lien. Any such lien may be discharged:

(1) By filing with the officer with whom the liens shall be filed a certificate of satisfaction of the claimant or his successor in interest duly acknowledged;

(2) By lapse of the time within which an action to enforce the same may be commenced without such action having been commenced;

(3) By satisfaction of any judgment that may be rendered in any action to foreclose such lien.
Source: SL 1895, ch 133, § 6; RCCivP 1903, § 718; RC 1919, § 1665; SDC 1939, § 39.0908.



§ 5-22-9 Notice by public contractor to file claims against subcontractors--Contents of notice.

5-22-9. Notice by public contractor to file claims against subcontractors--Contents of notice. At any time after the completion of any work or improvement for any public body the contractor may issue notice as hereinafter provided, specifically stating that the improvement has been completed and requiring that all subcontractors or persons who furnished any items of labor, service, skill, material, equipment, or supplies for any subcontractor, naming them, must file their claims with the contractor within one hundred twenty days after the first publication of said notice.

The notice shall specify the name and address of the public body, department, bureau, commission, or agency thereof which caused the improvement to be made and the name and address of the contractor, and that claims shall be filed at both addresses so specified. If the contractor be a nonresident of the State of South Dakota, he shall specify a place and address within the state where claims may be filed.

Source: SL 1929, ch 213; SDC 1939, § 39.0906.



§ 5-22-10 Filing and publication of notice to file claims against subcontractors.

5-22-10. Filing and publication of notice to file claims against subcontractors. The contractor shall file such notice with the governing board of the public body in charge of the improvement, and such board shall thereupon by resolution designate a newspaper or newspapers in the vicinity of the work or improvement in which publication of said notice shall be made. The notice shall be published in such newspaper or newspapers once each week for at least two successive weeks and proof of such publication filed with the clerk, secretary, or similar officer of the public body making the improvement.

Source: SL 1929, ch 213; SDC 1939, § 39.0906; SL 1972, ch 33, § 2.



§ 5-22-11 Claims and liens against contractor and public body barred by failure to file--Rightsagainst subcontractor preserved.

5-22-11. Claims and liens against contractor and public body barred by failure to file--Rights against subcontractor preserved. All claims for any items under the provisions of this chapter furnished by any subcontractor or by any person to any subcontractor for making said improvement which are not filed in accordance with the provisions of said notice within one hundred twenty days from the first publication thereof shall be barred as a lien or claim against the public body and contractor, and no action on any claim so barred shall be maintained nor any right of setoff or counterclaim thereon enforced in any court in this state against the public body or the contractor nor against the surety or bonding company for either, but nothing in this statute shall in any manner bar the right of any person who has furnished any lienable items to any subcontractor to collect for the same from the said subcontractor.

Source: SL 1929, ch 213; SDC 1939, § 39.0906.



§ 5-22-12 Right of action not lost by loss of lien.

5-22-12. Right of action not lost by loss of lien. Nothing in the statutes relating to such liens on public funds unless limited as hereinbefore provided shall impair or affect the right of any person to whom any sum may be due for work, skill, services, materials, power, machinery, or supplies furnished to any contractor for any of the work hereinbefore mentioned, to maintain an action against the person liable therefor.

Source: SL 1895, ch 133, § 7; RCCivP 1903, § 719; RC 1919, § 1666; SDC 1939, § 39.0907.






Chapter 23 - State Purchases and Printing [Repealed]

§ 5-23-1 Superseded.

5-23-1. Superseded.



§ 5-23-1.1 to 5-23-5. Repealed.

5-23-1.1 to 5-23-5. Repealed by SL 2010, ch 31, § 1.



§ 5-23-6 Repealed.

5-23-6. Repealed by SL 1985, ch 33, § 18.



§ 5-23-7 to 5-23-13. Repealed.

5-23-7 to 5-23-13. Repealed by SL 2010, ch 31, § 1.



§ 5-23-14 , 5-23-14.1. Repealed.

5-23-14, 5-23-14.1. Repealed by SL 1997, ch 38, §§ 3, 4.



§ 5-23-14.2 to 5-23-22.4. Repealed.

5-23-14.2 to 5-23-22.4. Repealed by SL 2010, ch 31, § 1.



§ 5-23-22.5 Repealed.

5-23-22.5. Repealed by SL 1992, ch 254, § 50A.



§ 5-23-22.6 Repealed.

5-23-22.6. Repealed by SL 2010, ch 31, § 1.



§ 5-23-23 Superseded.

5-23-23. Superseded.



§ 5-23-24 Repealed.

5-23-24. Repealed by SL 1997, ch 38, § 5.



§ 5-23-25 to 5-23-31. Repealed.

5-23-25 to 5-23-31. Repealed by SL 2010, ch 31, § 1.



§ 5-23-32 Repealed.

5-23-32. Repealed by SL 2008, ch 32, § 17.



§ 5-23-32.1 Repealed.

5-23-32.1. Repealed by SL 1987, ch 63, § 2.



§ 5-23-32.2 to 5-23-34. Repealed.

5-23-32.2 to 5-23-34. Repealed by SL 2010, ch 31, § 1.



§ 5-23-35 Repealed.

5-23-35. Repealed by SL 1980, ch 24, § 74.



§ 5-23-36 , 5-23-37. Repealed.

5-23-36, 5-23-37. Repealed by SL 2010, ch 31, § 1.



§ 5-23-38 to 5-23-40. Transferred.

5-23-38 to 5-23-40. Transferred to §§ 1-40-40 to 1-40-42 by SL 2010, ch 31, § 118.



§ 5-23-41 to 5-23-47. Repealed.

5-23-41 to 5-23-47. Repealed by SL 2010, ch 31, § 1.



§ 5-23-48 Repealed.

5-23-48. Repealed by SL 2008, ch 32, § 18.



§ 5-23-49 Repealed.

5-23-49. Repealed by SL 2010, ch 31, § 1.






Chapter 24 - Receipt, Care and Accounting for Public Property

§ 5-24-1 Annual inventory of personal property required of local officers and employees.

5-24-1. Annual inventory of personal property required of local officers and employees. County, township, or municipal officers or employees, having in their custody any public personal property, requiring inventory, as defined in rules issued by the commissioner of the Bureau of Administration shall annually on the thirty-first day of December, or within ten days thereafter, make in duplicate an inventory of all the public personal property. School employees designated by the school board shall make such inventory annually by June thirtieth and file it as provided in § 5-24-3.

Source: SDC 1939, § 48.0501; SL 1961, ch 257; SL 1970, ch 41; SL 1975, ch 61, § 1; SL 1977, ch 54, § 1; SL 1983, ch 36, § 1; SL 2001, ch 31, § 1.



§ 5-24-1.1 Inventory of state personal property required.

5-24-1.1. Inventory of state personal property required. Officers and employees of each state institution and department are required to maintain an inventory of all public personal property in the manner prescribed by rule by the commissioner of the Bureau of Administration.

Source: SL 1977, ch 54, § 2; SL 1984, ch 30, § 78.



§ 5-24-2 Cost or value to be shown in inventory--Filing.

5-24-2. Cost or value to be shown in inventory--Filing. The inventories required by §§ 5-24-1 and 5-24-1.1 shall show the actual cost for each item, or the estimated cost at the time of acquisition, if the actual cost cannot be ascertained. In the case of gifts, the estimated fair market value at the time of acquisition shall be used. The officer or employee shall retain one copy of the inventory in the officer's or employee's office. The others shall be filed as provided in §§ 5-24-1.1 and 5-24-3.

Source: SL 1903, ch 220, §§ 1 to 3; SL 1913, ch 293, § 1; RC 1919, § 7048; SDC 1939, § 48.0501; SL 1975, ch 61, § 2; SL 1977, ch 54, § 3; SL 1983, ch 36, § 2; SL 1984, ch 30, § 79; SL 2011, ch 2, § 87.



§ 5-24-3 Place of filing of duplicate inventories.

5-24-3. Place of filing of duplicate inventories. All officers in state educational institutions shall file one copy of the annual inventory with the secretary of the Board of Regents, and one copy with the commissioner of the Bureau of Administration. All county officers and employees shall file one copy of the annual inventory with the county auditor. All municipal officers and employees shall file one copy of the annual inventory with the city auditor, finance officer, or town clerk of their respective municipalities. All township officers and employees shall file one copy of the annual inventory with the clerks of their respective townships. All school employees shall file one copy of the annual inventory with the business manager.

Source: SL 1903, ch 220, §§ 1 to 3; SL 1913, ch 293, § 1; RC 1919, § 7048; SDC 1939, § 48.0501; SL 1975, ch 61, § 3; SL 1983, ch 36, § 3; SL 1984, ch 30, § 80.



§ 5-24-4 Purchased property to be noted in inventory report.

5-24-4. Purchased property to be noted in inventory report. When any personal property is purchased by the state or any county, municipality, township, or school district, to be utilized in pursuance of the duties of the office for which supplied, a note shall at once be made of its purchase and receipt in the inventory report for that year.

Source: SL 1913, ch 293, § 6; RC 1919, § 7053; SDC 1939, § 48.0504; SL 1977, ch 54, § 4; SL 1992, ch 60, § 2.



§ 5-24-5 Lost or destroyed property to be noted in inventory--Date and circumstances shown.

5-24-5. Lost or destroyed property to be noted in inventory--Date and circumstances shown. If any article in the custody of any officer or employee is lost or destroyed, the officer or employee shall make a note of the loss or destruction in the inventory for the current year, giving the date and circumstances of the loss or destruction.

Source: SL 1903, ch 220, § 4; SL 1913, ch 293, § 2; RC 1919, § 7049; SDC 1939, § 48.0502; SL 2011, ch 2, § 88.



§ 5-24-6 Civil liability of officer for failure to account for property.

5-24-6. Civil liability of officer for failure to account for property. If an officer or employee disposes of personal property without complying with the requirements of this chapter, the officer or employee, in addition to the penal penalty prescribed by law, is liable for the value thereof as shown by the last preceding inventory, to be recovered in a civil suit.

Source: SL 1913, ch 293, § 9; RC 1919, § 7056; SDC 1939, § 48.0506; SL 2011, ch 2, § 89.



§ 5-24-7 Delivery of public property to successor in office--Receipt.

5-24-7. Delivery of public property to successor in office--Receipt. Each officer enumerated in § 5-24-1, shall turn over all the public personal property in the officer's possession to the officer's successor in office. Each officer shall take the receipt of the officer's successor for all property requiring inventory, as defined in rules promulgated by the commissioner of the Bureau of Administration. The officer shall file any receipt in the offices where the officer is, by this chapter, required to file the inventory of the personal property in the officer's possession.

Each officer enumerated in § 5-24-1 shall, upon assuming office, give a receipt to his or her predecessor for all public personal property requiring inventory, as defined in rules promulgated by the commissioner of the Bureau of Administration, turned over to the officer.

Source: SL 1913, ch 293, § 7; RC 1919, § 7054; SDC 1939, § 48.0505; SL 1975, ch 61, § 4; SL 2011, ch 2, § 90.



§ 5-24-8 Failure to account for public property as misdemeanor.

5-24-8. Failure to account for public property as misdemeanor. Any officer who fails to comply with any of the provisions of §§ 5-24-1 to 5-24-7, inclusive, is guilty of a Class 2 misdemeanor.

Source: SL 1913, ch 293, § 8; RC 1919, § 7055; SDC 1939, § 48.9902; SL 1980, ch 24, § 75; SL 2011, ch 2, § 91.



§ 5-24-9 to 5-24-9.5. Repealed.

5-24-9 to 5-24-9.5. Repealed by SL 2008, ch 32, §§ 19 to 24.



§ 5-24-10 Repealed.

5-24-10. Repealed by SL 1977, ch 54, § 14.



§ 5-24-11 Repealed.

5-24-11. Repealed by SL 2011, ch 2, § 92.



§ 5-24-12 Acceptance of gifts to state--Actions for recovery.

5-24-12. Acceptance of gifts to state--Actions for recovery. Whenever any grant, devise, bequest, donation, or gift, or assignment of money, or chose in action, of any property, real or personal, is made to this state, the Governor shall receive the gift, the title thereto shall pass to the state, and the state may, if necessary, commence proceedings for the recovery of such property. However, if such gift is subject to any preexisting condition or contractual obligation, the Governor shall receive it only after determining that it is the best interest of the state to do so. A gift may be received subject to a preexisting condition or contractual obligation which it would be otherwise illegal to impose on state property if the property were already in the possession of the state.

Source: SDC 1939, § 55.1102; SL 1949, ch 216; SL 1977, ch 54, § 7; SL 1996, ch 46.



§ 5-24-13 Acceptance and distribution of federal surplus property--Records.

5-24-13. Acceptance and distribution of federal surplus property--Records. The commissioner of administration shall cooperate with the United States government, the general services administration, or any other duly constituted federal agency, by expending moneys and accepting federal surplus commodities and property for care, exchange, and distribution of them to all eligible institutions. The commissioner of administration shall appoint an administrator who shall keep and maintain an accurate record of all property received and distributed. The record is subject to audit by the Department of Legislative Audit.

Source: SL 1953, ch 286; SL 1959, ch 292, § 3; SDC Supp 1960, § 55.1110; SL 1975, ch 62, § 1; SL 1976, ch 62; SL 2011, ch 2, § 94.



§ 5-24-14 Property management internal service fund.

5-24-14. Property management internal service fund. There is hereby created in the state treasury a property management internal service fund. The commissioner of administration shall apportion all expenses incurred in the administration and operation of the property management program to all state departments, agencies, and institutions utilizing such program. All payments received by the Bureau of Administration pursuant to this section shall be deposited in the property management internal service fund.

Source: SL 1992, ch 47, § 3.



§ 5-24-15 Transfer of property from Homestake Mining Company authorized.

5-24-15. Transfer of property from Homestake Mining Company authorized. The Governor, pursuant to § 5-24-12, may accept, on behalf of the State of South Dakota, the transfer of any property or equipment from the Homestake Mining Company.

Source: SL 2001, ch 33, § 1.



§ 5-24-16 Repealed.

5-24-16. Repealed by SL 2011, ch 2, § 95.



§ 5-24-17 to 5-24-20. Repealed.

5-24-17 to 5-24-20. Repealed by SL 2004, ch 65, § 5, eff. July 1, 2007.



§ 5-24-21 Repealed.

5-24-21. Repealed by SL 2011, ch 2, § 96.






Chapter 24A - Disposal of State Surplus Property

§ 5-24A-1 Definition of terms.

5-24A-1. Definition of terms. Terms used in this chapter mean:

(1) "Administrator," the director of property management for the Bureau of Administration;

(2) "Authorized entity," a political subdivision, school, Indian tribe, or any nonprofit educational or health institutions as determined under Section 501 of the Internal Revenue Code;

(3) "Bureau," the Bureau of Administration;

(4) "Cannibalization," to take salvageable parts from a disabled machine for use in building or repairing another machine; or to make use of a part taken from one thing in building or repairing something else;

(5) "Disposed," the destruction, sale, transfer, trade in, discarding, or donation of state personal property;

(6) "Fair market value," the price at which sales have been consummated for assets of like type, quality, and quantity in a particular market at time of acquisition;

(7) "Fixed asset," personal property that has an expected life exceeding one year and has an initial purchase cost of five thousand dollars or more;

(8) "Net disposal value," the fair market value less the expense of the most cost effective disposal method;

(9) "Personal property," all property which, due to its nature or physical characteristics, cannot be included within the scope or definition of real property. The term includes property capable of being moved from one place to another and usually has a useful life of temporary duration as compared to real property. The term does not include livestock, seed, nursery stock, or organisms purchased for use in research, agricultural, landscaping, or forestry activities of state institutions or agencies or products derived or made from them. The term does not include foodstuffs or inventory purchased for resale by state institutions;

(10) "Proceeds," funds derived from the sale of surplus property;

(11) "Property manager," the chief administrative officer of the agency or an authorized agent;

(12) "Public auction," either a tangible event at a public location, an electronic event which is advertised and made available to the public via the internet, or some other bid process which is advertised and made available to the public;

(13) "Public agency," any unit of state, local, or tribal government within the State of South Dakota;

(14) "Surplus property," any item of personal property that is no longer needed by the owning agency.
Source: SL 2008, ch 32, § 1.



§ 5-24A-2 Disposition of surplus property by Bureau of Administration.

5-24A-2. Disposition of surplus property by Bureau of Administration. The Bureau of Administration is responsible for the disposition of all surplus property for all state agencies. No state agency may dispose of surplus property without the written authorization of the bureau which may be in electronic format.

Source: SL 2008, ch 32, § 2.



§ 5-24A-3 Declaration of surplus property required for disposition.

5-24A-3. Declaration of surplus property required for disposition. Before any state-owned personal property is disposed of, the agency property manager shall declare the property surplus in the manner prescribed by this chapter.

Source: SL 2008, ch 32, § 3.



§ 5-24A-4 Protection of surplus property prior to disposal.

5-24A-4. Protection of surplus property prior to disposal. Any state agency is responsible for the preservation of its surplus property prior to its disposal. The agency shall make reasonable efforts to protect its surplus property from the elements, theft, or any other means of destruction or deterioration.

Source: SL 2008, ch 32, § 4.



§ 5-24A-5 Requirements for disposition.

5-24A-5. Requirements for disposition. State-owned property may not be disposed until the following steps have been taken:

(1) The agency property manager declares the property surplus;

(2) The property manager submits a form, prescribed by the bureau, to the administrator for approval. The form shall state in part:

(a) The legal name of the state agency;

(b) The complete address or location of the surplus property;

(c) A desired method of disposal of the surplus property as authorized in this chapter;

(d) The reason the property has been declared as surplus property;

(e) An estimate, current value, suggested selling price, or minimum acceptable price;

(f) A statement that the contents of the form have been reviewed by the property manager of the agency and that the facts contained in the form are true and correct;

(g) The fixed asset number if applicable; and

(h) Any other information determined by the bureau to be necessary;

(3) The administrator shall review the request and estimate the property's fair market value. The administrator shall, thereupon, designate the manner of disposal. Written notification of the designation shall be sent to the submitting agency property manager; and

(4) The agency shall maintain a record of all property it disposes of in a manner prescribed by the bureau.
Source: SL 2008, ch 32, § 5.



§ 5-24A-6 Property with fair market value greater than one hundred dollars.

5-24A-6. Property with fair market value greater than one hundred dollars. If the property has an estimated fair market value greater than one hundred dollars, the administrator may designate one of the following methods of disposal:

(1) Transfer to another state agency or Indian tribe with or without charge;

(2) Public auction;

(3) Exchange as trade-in for replacement equipment;

(4) Private direct sales at no less than ninety percent of the fair market value;

(5) Direct sales to any authorized entity at no less than ninety percent of the fair market value; or

(6) Cannibalization.

If the expense of disposal under this section would reduce the net disposal value of the property to less than one hundred dollars, the property may be disposed of pursuant to the provisions of § 5-24A-7.

Source: SL 2008, ch 32, § 6.



§ 5-24A-7 Property with fair market value less than one hundred dollars.

5-24A-7. Property with fair market value less than one hundred dollars. If the property has an estimated fair market value less than one hundred dollars, the administrator may designate one of the following methods of disposal:

(1) Transfer to a state agency or authorized entity with or without charge;

(2) Internet sales;

(3) Public auction;

(4) Sale of the property as scrap;

(5) Exchange as trade-in for replacement equipment;

(6) Sales through agents for a negotiated fee;

(7) Direct sales to the public for established prices;

(8) Cannibalization; or

(9) Disposal at a landfill, recycling center, or other waste facility.
Source: SL 2008, ch 32, § 7.



§ 5-24A-8 Surplus personal computer equipment.

5-24A-8. Surplus personal computer equipment. In addition to the disposal options set out in § 5-24A-7, the administrator may designate that surplus personal computer equipment having an estimated fair market value less than one hundred dollars be distributed to families designated by the Department of Social Services as eligible for Title XIX assistance, Temporary Assistance for Needy Families pursuant to chapter 28-7A, or to licensed foster homes.

Source: SL 2008, ch 32, § 8.



§ 5-24A-9 Disposal by agency or bureau.

5-24A-9. Disposal by agency or bureau. The administrator shall either authorize the agency to dispose of the property itself or to transfer the property to the bureau for disposal.

Source: SL 2008, ch 32, § 9.



§ 5-24A-10 Fixed assets.

5-24A-10. Fixed assets. If the property disposed of under the provisions of §§ 5-24A-1 to 5-24A-16, inclusive, is a fixed asset, the agency shall submit a fixed asset retirement form as designated by the bureau.

Source: SL 2008, ch 32, § 10.



§ 5-24A-11 Trade-in requirements.

5-24A-11. Trade-in requirements. Before the administrator authorizes a trade-in of property, the administrator shall determine that the net benefit to the state exceeds the benefit that would be derived from a public sale of the item.

Source: SL 2008, ch 32, § 11.



§ 5-24A-12 Hazardous materials.

5-24A-12. Hazardous materials. The bureau may not receive, store, handle, or process any equipment, fluids, chemicals, residue, or other property which have been identified as hazardous by the bureau. Each state agency that has surplus hazardous materials is responsible for proper handling and disposal of those materials.

Source: SL 2008, ch 32, § 12.



§ 5-24A-13 Retention and disposition of sales proceeds.

5-24A-13. Retention and disposition of sales proceeds. Any money derived from the sale of public personal property shall be retained in a revolving account. This revolving account shall be used to pay the administrative expenses pertaining directly to the transportation, sale, and storage of surplus public personal property. Any money derived from the sale of property acquired by dedicated funds, internal service funds, or property inventoried by constitutional institutions, less the administrative expenses pertaining directly to the transportation, storage, and sale of such property shall be returned to the respective fund or institution. Any money derived from the sale of property not acquired by dedicated funds, internal service funds, or property inventoried by constitutional institutions, less the administrative expenses pertaining directly to the transportation, storage, and sale of the property, shall be paid to the state treasurer at the end of each fiscal year.

Source: SL 2008, ch 32, § 13.



§ 5-24A-14 Conveyance in the name of the state.

5-24A-14. Conveyance in the name of the state. On approval of the sale of any personal property by the bureau, the conveyance of the personal property shall be made in the name of the State of South Dakota acting by and through the bureau by bill of sale or title certificate executed by the commissioner of administration or the commissioner's authorized representative.

Source: SL 2008, ch 32, § 14.



§ 5-24A-15 Donations prohibited--Exception.

5-24A-15. Donations prohibited--Exception. Except as provided in § 5-24A-8, donations of state property to any private individual, for-profit organization, or state employee is prohibited. The sale of state property to any state employee is prohibited unless items are sold at public auctions.

Source: SL 2008, ch 32, § 15.



§ 5-24A-16 Promulgation of rules regarding disposal of surplus property.

5-24A-16. Promulgation of rules regarding disposal of surplus property. The commissioner of the Bureau of Administration may promulgate rules pursuant to chapter 1-26 to carry out the functions of this chapter regarding the disposal of state surplus personal property.

Source: SL 2008, ch 32, § 16.



§ 5-24A-17 Liquidation of State Cement Plant Commission property.

5-24A-17. Liquidation of State Cement Plant Commission property. Notwithstanding any other provision of law, including chapters 5-2, 5-7, and 5-24A, the commission shall, not later than June 30, 2011, liquidate all of the commission's remaining property, excluding any mineral estates owned or leased by the commission. If liquidating property with an estimated fair market value of greater than one hundred dollars, the commission shall dispose of the property in a manner consistent with the provisions of § 5-24A-6.

Source: SL 2010, ch 32, § 1.



§ 5-24A-18 Disbursement of proceeds from liquidation of State Cement Plant Commissionproperty.

5-24A-18. Disbursement of proceeds from liquidation of State Cement Plant Commission property. Notwithstanding any other provision of law, the commission shall disburse the proceeds from the liquidation of the commission's property, to the extent proceeds are available, as follows:

(1) First, to pay any remaining noncontingent, liquidated liabilities of the commission;

(2) Second, the amount of three hundred fifty thousand dollars to the Bureau of Human Resources for the purpose of administering and paying existing and future workers compensation claims and life insurance coverage of former employees of the commission;

(3) Third, to the South Dakota Retirement System for the purpose of funding benefits payable to former employees of the commission. The amount disbursed shall be determined by the commission based upon an actuarial review for the fiscal year ending June 30, 2010; and

(4) Fourth, the remainder shall be paid into the trust fund created by S.D. Const., Art. XIII, § 20.
Source: SL 2010, ch 32, § 6; SL 2012, ch 23, § 92.






Chapter 25 - State Motor Vehicle Pool

§ 5-25-1 Repealed.

5-25-1. Repealed by SL 1985, ch 33, § 19.



§ 5-25-1.1 State-owned or leased vehicles and aircraft to be used only for state business--Exceptions for vehicles--Violation as misdemeanor--Civil action and penalty.

5-25-1.1. State-owned or leased vehicles and aircraft to be used only for state business--Exceptions for vehicles--Violation as misdemeanor--Civil action and penalty. Vehicles owned or leased by the state may be used only in the conduct of state business. No state officer or employee, except the Governor, law enforcement officers of the South Dakota Highway Patrol, law enforcement officers of the Division of Criminal Investigation, and conservation officers may use, or permit the use of, any state-owned motor vehicle other than in the conduct of state business. Nothing in this section prohibits any use of any state vehicle, if, in order to provide for the most efficient use of state equipment or personnel, supervisory personnel issue written instructions to any state employee to use a state vehicle for transportation:

(1) Between the employee's permanent residence and work station; or

(2) Between the employee's temporary residence or eating place and work station if assigned to a locality other than the employee's permanent residence.

For purposes of this section, any aircraft owned or leased by the state may be used only in the conduct of state business. None of the exceptions listed above are applicable regarding the use of any aircraft owned or leased by the state or any of its agencies.

A violation of this section is a Class 2 misdemeanor. The violator is also subject to a civil action by the State of South Dakota in circuit court for the recovery of a civil penalty of not more than one thousand dollars plus ten times the cost incurred by the state for misuse of any aircraft owned or leased by the state. An action for the recovery of a civil penalty or compensatory damages shall, upon demand, be tried by a jury.

Source: SL 1977, ch 56, § 1; Initiated Measure 5 approved Nov. 7, 2006; SL 2007, ch 34, § 1.



§ 5-25-2 Vehicle operation and mileage records--Report attached to claim for reimbursement.

5-25-2. Vehicle operation and mileage records--Report attached to claim for reimbursement. Each office, department, institution, board, and agency of this state operating a state-owned passenger motor vehicle shall keep and maintain in its respective office:

(1) Accurate records of its cost of operation of the motor vehicle;

(2) Travel reports showing destination and miles traveled each day according to speedometer registration and the total speedometer mileage at the beginning and at the end of each travel period, together with all operating expenses incurred for that period.
A copy of such travel report shall be attached to the claim or claims presented for reimbursement of the travel expense covered thereby.

Source: SL 1953, ch 303, § 2; SDC Supp 1960, § 55.1109; SL 2011, ch 2, § 97.



§ 5-25-2.1 , 5-25-3. Repealed.

5-25-2.1, 5-25-3. Repealed by SL 2011, ch 2, §§ 98, 99.



§ 5-25-4 Internal service fund--Collection and disbursement of mileage payments and motorvehicle disbursements.

5-25-4. Internal service fund--Collection and disbursement of mileage payments and motor vehicle disbursements. The Bureau of Administration shall maintain an internal service fund under the supervision of the commissioner of administration to collect and disburse mileage payments and motor vehicle disbursements equitably between the several departments, agencies, and officers of the state.

Source: SL 1943, ch 275, § 3; SDC Supp 1960, § 55.1108; SL 2011, ch 2, § 100.



§ 5-25-5 to 5-25-7. Repealed.

5-25-5 to 5-25-7. Repealed by SL 2011, ch 2, §§ 101 to 103.






Chapter 26 - Prompt Payment Act

§ 5-26-1 Definitions.

5-26-1. Definitions. Terms used in this chapter mean:

(1) "Agency," each association, authority, board, branch, commission, committee, council, department, division, office, officer, system, task force, or other agent of the state government vested with the authority to exercise any portion of the state's sovereignty and any county, municipality, public school district, and any officer, board, or commission empowered by law to enter into contracts for the construction of public improvements or for providing public services;

(2) "Business," a business, institution, association, profession, occupation, or calling of every kind, whether or not conducted for profit;

(3) "Contract," invoice, purchase order, or vendor contract;

(4) "Property," anything of value, including but not limited to, real estate, tangible and intangible personal property, contract rights, choses-in-action and other interests in or claims to wealth, admission or transportation tickets, captured or domestic animals, electric or other power and signatures which purport to create, maintain, or extinguish any legal obligation;

(5) "Service," labor that does not include a tangible commodity. The term includes, but is not limited to: labor; professional advice; telephone, cable television, and other utility service; accommodations in hotels, restaurants, or elsewhere; admissions to exhibits and entertainments; the use of machines designed to be operated by coin or other thing of value; and the use of rented real or personal property.
Source: SL 1984, ch 41, § 1; SL 1985, ch 45, § 1; SL 1988, ch 59, § 1.



§ 5-26-2 Deadlines for payments.

5-26-2. Deadlines for payments. An agency which acquires property or services pursuant to a contract with a business shall pay for each complete delivered item of property or service on the date required by contract between the business and agency or, if no date for payment is specified by contract, within forty-five days after receipt and written acceptance of property or services and receipt of the invoice covering the delivered items or services.

Source: SL 1984, ch 41, § 2; SL 1985, ch 45, § 2; SL 1987, ch 61, § 3; SL 1988, ch 59, § 2.



§ 5-26-3 Interest on overdue payments--Rate--Compounding.

5-26-3. Interest on overdue payments--Rate--Compounding. Proper invoices not paid within forty-five days shall accrue interest beginning on the thirtieth day after receipt of property or service and receipt of the invoice covering the delivered items or services. Interest shall accrue and be charged on payments overdue under § 5-26-2 at one and one-half percent per month or at the rate specified by contract.

Interest which is unpaid at the end of each sixty-day period or at the end of any specified period provided by contract shall be added to the principal amount of the debt and shall thereafter accumulate interest.

Source: SL 1984, ch 41, § 3; SL 1985, ch 45, § 3.



§ 5-26-3.1 Payment of less than five dollars in interest prohibited.

5-26-3.1. Payment of less than five dollars in interest prohibited. No agency is required to pay interest due because of late payment if the interest is less than five dollars.

Source: SL 1985, ch 45, § 5; SL 1988, ch 59, § 3.



§ 5-26-4 Additional appropriations for interest prohibited.

5-26-4. Additional appropriations for interest prohibited. An agency may not seek additional appropriations to pay interest which accrues as a result of its failure to make timely payments required by § 5-26-2.

Source: SL 1984, ch 41, § 4.



§ 5-26-5 Disputed payments exempt--Notice of dispute required.

5-26-5. Disputed payments exempt--Notice of dispute required. This chapter is not applicable if an agency's failure to timely pay interest required by § 5-26-3 is the result of a dispute between the agency and the business over the amount due or over compliance with the contract. In case of dispute, the agency shall, within ten days of receipt of property or services and receipt of invoice, give written notice to the business of disagreement with property or services. The notice shall include the reasons for and other pertinent details of the dispute and a copy of the notice shall be timely filed with the state auditor or treasurer or finance officer of the agency.

Source: SL 1984, ch 41, § 5; SL 1985, ch 45, § 6; SL 1988, ch 59, § 4.



§ 5-26-6 Time for payments to subcontractors and suppliers--Interest on overdue amounts--When payments due.

5-26-6. Time for payments to subcontractors and suppliers--Interest on overdue amounts--When payments due. Upon payment by an agency, a business which has acquired under contract, property or services in connection with its contract with such agency from a subcontractor or supplier, shall pay the subcontractor or supplier within thirty days after receiving payment from the agency. Interest at the rate of one and one-half percent per month shall accrue and is due any subcontractor or supplier who is not paid within thirty days after the business receives payment from the agency, unless otherwise provided by contract between the business and the subcontractor or supplier. Interest begins to accrue on the thirty-first day at the rate specified in this section. Payment shall be due when the subcontractor or material supplier have satisfied the terms of their contract or material delivery agreement.

Source: SL 1984, ch 41, § 6; SL 1988, ch 59, § 5.



§ 5-26-7 Citation of chapter.

5-26-7. Citation of chapter. This chapter may be cited as the South Dakota Prompt Payment Act.

Source: SL 1984, ch 41, § 7.



§ 5-26-8 Exemptions of transactions between government agencies.

5-26-8. Exemptions of transactions between government agencies. The provisions of this chapter do not apply to transactions between government agencies unless otherwise authorized by statute.

Source: SL 1985, ch 45, § 4.






Chapter 27 - Capital Construction Fund

§ 5-27-1 Establishment of state capital construction fund.

5-27-1. Establishment of state capital construction fund. There is hereby established within the state treasury the state capital construction fund into which shall be deposited the remaining net proceeds to the state from the sale of on-line lottery tickets after the first one million four hundred thousand dollars is deposited into the general fund, and such other revenues as the Legislature may designate. The fund shall be a participating fund and shall be credited for all interest earned on fund balances. Expenditures from the fund shall be made only upon approval by the Legislature.

Source: SL 1993, ch 48, § 1; SL 1996, ch 47, § 1.



§ 5-27-2 , 5-27-3. Repealed.

5-27-2, 5-27-3. Repealed by SL 1996, ch 47, §§ 3, 4.



§ 5-27-4 Transfer of funds to ethanol fuel fund.

5-27-4. Transfer of funds to ethanol fuel fund. During fiscal year 1999, the Bureau of Finance and Management shall transfer each month twenty-four and two-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the ethanol fuel fund. Beginning in fiscal year 2000 to December 31, 2002, inclusive, the Bureau of Finance and Management shall transfer each month thirty-three and one-quarter percent of the monthly state capital construction fund revenues from the state capital construction fund to the ethanol fuel fund. Beginning on January 1, 2003, the Bureau of Finance and Management shall transfer each month twenty-five and six-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the ethanol fuel fund.

Source: SL 1993, ch 48, § 23A; SL 1994, ch 57; SL 1995, ch 251, § 33A; SL 1996, ch 47, § 5; SL 1998, ch 218, § 2.



§ 5-27-5 Transfer of funds to state highway fund.

5-27-5. Transfer of funds to state highway fund. During fiscal year 1999, the Bureau of Finance and Management shall transfer each month three and six-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the public and special transportation fund. Beginning in fiscal year 2000 to December 31, 2002, inclusive, the Bureau of Finance and Management shall transfer each month three and one-half percent of the monthly state capital construction fund revenues from the state capital construction fund to the public and special transportation fund. Beginning on January 1, 2003, the Bureau of Finance and Management shall transfer each month two and six-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the state highway fund.

Source: SL 1993, ch 48, § 25A; SL 1996, ch 47, § 6; SL 1998, ch 218, § 3; SL 2002, ch 170, § 4.



§ 5-27-6 Transfer of funds to water and environment fund.

5-27-6. Transfer of funds to water and environment fund. During fiscal year 1999, the Bureau of Finance and Management shall transfer each month seventy-two and two-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the water and environment fund. Beginning in fiscal year 2000 to December 31, 2002, inclusive, the Bureau of Finance and Management shall transfer each month sixty-three and one-quarter percent of the monthly state capital construction fund revenues from the state capital construction fund to the water and environment fund. Beginning on January 1, 2003, the Bureau of Finance and Management shall transfer each month seventy-one and eight-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the water and environment fund.

Source: SL 1993, ch 48, § 25B; SL 1996, ch 47, § 7; SL 1998, ch 218, § 4.



§ 5-27-7 to 5-27-12. Repealed.

5-27-7 to 5-27-12. Repealed by SL 1996, ch 47, §§ 9 to 14.






Chapter 28 - South Dakota Municipal Facilities Authority [Repealed]

§ 5-28-1 to 5-28-33. Repealed.

5-28-1 to 5-28-33. Repealed by SL 2004, ch 66, § 1.






Chapter 29 - Research Parks

§ 5-29-1 Legislative findings.

5-29-1. Legislative findings. The Legislature finds that to increase research and technology- related economic activity in South Dakota and to expand the opportunities for South Dakota faculty members, researchers, and students to participate in the application of research results and technological innovations in commerce, government, or public service, it is critically important to encourage research opportunities and programs within the regental system. To these ends, the Legislature intends that this chapter be construed as authorizing and encouraging coordinated public and private investments in facilities situated on lands controlled by the Board of Regents and designed to support commercial application of research results and technological innovations.

Source: SL 2012, ch 46, § 1.



§ 5-29-2 Definitions.

5-29-2. Definitions. Terms as used in this chapter mean:

(1) "Private party lessee or contractor," a business, a nonprofit corporation, or a research park corporation authorized by lease, contract, or agreement with the Board of Regents to construct, finance, operate, maintain, reconstruct, remodel, and manage, at its expense and risk, any research park established pursuant to this chapter;

(2) "Research," an investigation aimed at the discovery of new knowledge to create a new product or service, a new process or technique, or to bring about a significant improvement in an existing product or process;

(3) "Research park," a planned real estate development designed to promote the practical application of university research, to aid the transfer of knowledge, technology, and business skills through collaboration between universities and industry, government, or other organizations that apply research or technology, and to assist in the growth of research-based and technology-led economic development for the community, region, and state, by bringing together universities, institutes, laboratories, businesses, and governmental and other organizations devoted to testing, research, and development activities, to the commercial, governmental, or public policy application of research results or technological innovation, or to the management of research or technology-based enterprises, agencies, or organizations. The term includes such enterprises as may be necessary to support the activities of the primary tenants, their staff, or visitors; and

(4) "Research park corporation," any nonprofit corporation formed pursuant to this chapter and Title 47 for the purpose of constructing, financing, developing, maintaining, and operating a research park.
Source: SL 2012, ch 46, § 2.



§ 5-29-3 Research parks on state lands.

5-29-3. Research parks on state lands. The Board of Regents may utilize state lands under its control for the construction, development, maintenance, and operation of research parks.

Source: SL 2012, ch 46, § 3.



§ 5-29-4 Accommodation of all kinds of facilities.

5-29-4. Accommodation of all kinds of facilities. A research park authorized by this chapter may accommodate all kinds of facilities, laboratories, businesses, or organizations usually found at research parks affiliated with universities.

Source: SL 2012, ch 46, § 4.



§ 5-29-5 Lands subject to school and public lands trust.

5-29-5. Lands subject to school and public lands trust. If any lands used for purposes of a research park are determined to be subject to the school and public lands trust established pursuant to S.D. Const., Art. VIII, § 7, then:

(1) A civil, state, religious, or public organization seeking to develop and to operate a research park may make application to the commissioner of school and public lands for conveyance pursuant to § 5-9-34. If the Board of Regents agrees to transfer possession of the land, the commissioner may convey defeasible title as provided in § 5-9-35 for the purpose of operating a research park. Upon any reversion, the land shall once again be placed under the control of the Board of Regents as part of the campus from which it was originally severed; or

(2) The Board of Regents may select other lands under its control of equal value, as determined by the commissioner of school and public lands, and exchange such other lands for those comprising the research park in order to maintain the principal of the school and public lands trust.
Source: SL 2012, ch 46, § 5.



§ 5-29-6 Mineral rights.

5-29-6. Mineral rights. Any mineral rights to state lands on which a research park has been established shall be managed in a manner that does not unreasonably interfere with research park operations.

Source: SL 2012, ch 46, § 6; SL 2013, ch 30, § 1.



§ 5-29-7 Geothermal resources.

5-29-7. Geothermal resources. Notwithstanding any other provision of law, including chapter 5-7, the Board of Regents when approving a research park lease or sublease may lease such portions of the mineral interests reserved to the State of South Dakota in the lands occupied by the research park as may be necessary to permit the research park and its tenants to use geothermal resources for heating or cooling on-site facilities. The mineral interests may be leased on behalf of the State of South Dakota acting by and through the Board of Regents in a manner and upon terms acceptable to the board.

Source: SL 2012, ch 46, § 7.



§ 5-29-8 Structures and mineral leases may not disturb use of research park.

5-29-8. Structures and mineral leases may not disturb use of research park. The commissioner of school and public lands may not authorize the lease of mineral rights if exploitation of such rights would disturb the use of the research park, nor authorize construction of dams, canals, water ditches, or laterals if such structures would impair the use of the research park.

Source: SL 2012, ch 46, § 8.



§ 5-29-9 Authorized agreements.

5-29-9. Authorized agreements. The Board of Regents may enter into any lease, contract, or agreement with a business, a nonprofit corporation, or a research park corporation to permit that entity, at its expense and risk, to construct, finance, maintain, and operate any research park established pursuant to this chapter.

Source: SL 2012, ch 46, § 9.



§ 5-29-10 Construction of agreements to permit only authorized uses.

5-29-10. Construction of agreements to permit only authorized uses. No lease, contract, or agreement may be construed to authorize the private party lessee or contractor, or any subtenant, creditor, trustee, receiver, lien holder, heir, assignee, or other party claiming an interest or right through such private party lessee or contractor, to use or to permit the use of the research park for purposes other than those specified in this chapter.

Source: SL 2012, ch 46, § 10.



§ 5-29-11 Security for financing.

5-29-11. Security for financing. The lease, contract, or agreement may permit the private party lessee or contractor, or other parties claiming an interest or right through them, to pledge for commercially reasonable periods of time such rights of use or occupancy as may be possessed in order to obtain financing. However, no such pledge impairs the reversionary interests of the Board of Regents.

Source: SL 2012, ch 46, § 11.



§ 5-29-12 Lease period limit.

5-29-12. Lease period limit. No lease granted pursuant to this chapter may have a duration exceeding ninety-nine years.

Source: SL 2012, ch 46, § 12.



§ 5-29-13 Commercially reasonable performance required--Enforcement and termination.

5-29-13. Commercially reasonable performance required--Enforcement and termination. Each lease, contract, or agreement shall contain provisions that require commercially reasonable performance by the private lessee or contractor. Each lease, contract, or agreement shall contain provisions that reserve to the Board of Regents the power to enforce the requirements of this chapter and of any leases, contracts, or agreements issued pursuant to it, which reserved powers shall include the power of termination.

Source: SL 2012, ch 46, § 13.



§ 5-29-14 Title to improvements upon termination.

5-29-14. Title to improvements upon termination. Notwithstanding any other provision of law to the contrary, upon termination of any such lease, contract, or agreement, the Board of Regents may take title to all improvements comprising the research park.

Source: SL 2012, ch 46, § 14.



§ 5-29-15 State not liable for research park debts.

5-29-15. State not liable for research park debts. Nothing in this chapter authorizes the Board of Regents or any entity operating a research park under a lease, contract, or agreement with the Board of Regents to contract a debt on behalf of, or in any way to obligate, the State of South Dakota, or to pledge, assign, or encumber in any way, or to permit the pledging, assigning, or encumbering in any way, of appropriations made by the Legislature of the State of South Dakota. No debt or liability of a research park is an indebtedness, legal or moral, of the State of South Dakota, and no creditor may have recourse against the State of South Dakota or any fund created or maintained directly or indirectly from state taxation.

Source: SL 2012, ch 46, § 15.



§ 5-29-16 Formation of research park corporations.

5-29-16. Formation of research park corporations. The Board of Regents may form one or more research park corporations, separate and apart from the state, to construct, finance, develop, maintain, and operate research parks or economic development initiatives that support the teaching, research, or service mission of the university system by expanding opportunities for South Dakota faculty members, researchers, and students to participate in the application of research results and technological innovations in commerce, government, or public service.

Source: SL 2012, ch 46, § 16.



§ 5-29-17 Board of directors appointed by Board of Regents.

5-29-17. Board of directors appointed by Board of Regents. Each research park corporation formed pursuant to § 5-29-16 shall be governed by, and all of the corporation's functions, powers, and duties shall be exercised by, a board appointed by the Board of Regents. Each research park corporation shall have the Board of Regents as its sole member. Members of the board may include university presidents, regents, university officers or employees, and other persons selected by the Board of Regents.

Source: SL 2012, ch 46, § 17.



§ 5-29-18 Net earnings of research park corporation.

5-29-18. Net earnings of research park corporation. No portion of the net earnings realized by any research park corporation formed pursuant to § 5-29-16 may inure to any director or officer of the corporation or to any private entity or individual.

Source: SL 2012, ch 46, § 18.



§ 5-29-19 Research park corporation not a public body.

5-29-19. Research park corporation not a public body. No research park corporation formed pursuant to § 5-29-16 may be deemed an agency, public body, or other political subdivision of South Dakota, and no research park corporation formed pursuant to § 5-29-16 may borrow money secured by the State of South Dakota.

Source: SL 2012, ch 46, § 19.



§ 5-29-20 Research park corporation not subject to statutes and rules governing public bodies.

5-29-20. Research park corporation not subject to statutes and rules governing public bodies. No research park corporation formed pursuant to § 5-29-16 is subject to statutes or rules regulating the conduct of public bodies, including those relating to personnel, procurement of goods and services, board meetings, disposition or acquisition of property, capital outlays, per diem and mileage, and inspection of records. Nothing in this section relieves a research park corporation of the obligation to conform to criminal laws or other statutes of general application.

Source: SL 2012, ch 46, § 20.



§ 5-29-21 Research park corporation to have powers of nonprofit corporation.

5-29-21. Research park corporation to have powers of nonprofit corporation. A research park corporation formed pursuant to § 5-29-16 shall have all rights, powers, and privileges granted to nonprofit corporations pursuant to Title 47 which are necessary and convenient to carry out and to effectuate the provisions of this chapter.

Source: SL 2012, ch 46, § 21.









Title 6 - LOCAL GOVERNMENT GENERALLY

Chapter 01 - Acts and Records of Local Officers

§ 6-1-1 Local officer's interest in public purchase or contract unlawful--Contract void.

6-1-1. Local officer's interest in public purchase or contract unlawful--Contract void. It shall be unlawful for any officer of a county, municipality, township, or school district, who has been elected or appointed, to be interested, either by himself or agent, in any contract entered into by said county, municipality, township, or school district, either for labor or services to be rendered, or for the purchase of commodities, materials, supplies, or equipment of any kind, the expense, price, or consideration of which is paid from public funds or from any assessment levied by said county, municipality, township, or school district, or in the purchase of any real or personal property belonging to the county, municipality, township, or school district or which shall be sold for taxes or assessments or by virtue of legal process at the suit of such county, municipality, township, or school district. Such contract shall be null and void from the beginning.

Source: SL 1955, ch 206, § 1; SL 1957, ch 254; SL 1959, ch 273; SDC Supp 1960, § 10.0708; SL 1963, ch 30.



§ 6-1-2 Conditions under which contract with local officer permitted--Contract voidable ifconditions not fully met.

6-1-2. Conditions under which contract with local officer permitted--Contract voidable if conditions not fully met. The provisions of § 6-1-1 are not applicable if the contract is made pursuant to any one of the conditions set forth in the following subdivisions, without fraud or deceit. However, the contract is voidable if the provisions of the applicable subdivision are not fully satisfied or present at the time the contract was entered into:

(1) Any contract involving three thousand dollars or less regardless of whether other sources of supply or services are available within the county, municipality, township, or school district, if the consideration for such supplies or services is reasonable and just;

(2) Any contract involving more than three thousand dollars but less than the amount for which competitive bidding is required, and there is no other source of supply or services available within the county, municipality, township, or school district if the consideration for such supplies or services is reasonable and just and if the accumulated total of such contracts paid during any given fiscal year does not exceed the amount specified in § 5-18A-14;

(3) Any contract with any firm, association, corporation, or cooperative association for which competitive bidding is not required and where other sources of supply and services are available within the county, municipality, township or school district, and the consideration for such supplies or services is reasonable and just, unless the majority of the governing body are members or stockholders who collectively have controlling interest, or any one of them is an officer or manager of any such firm, association, corporation, or cooperative association, in which case any such contract is null and void;

(4) Any contract for which competitive bidding procedures are followed pursuant to chapter 5-18A or 5-18B, and where more than one such competitive bid is submitted;

(5) Any contract for professional services with any individual, firm, association, corporation, or cooperative, if the individual or any member of the firm, association, corporation, or cooperative is an elected or appointed officer of a county, municipality, township, or school district, whether or not other sources of such services are available within the county, municipality, township, or school district, if the consideration for such services is reasonable and just;

(6) Any contract for commodities, materials, supplies, or equipment found in the state contract list established pursuant to § 5-18D-6, at the price there established or below;

(7) Any contract or agreement between a governmental entity specified in § 6-1-1 and a public postsecondary educational institution if an employee of the Board of Regents serves as an elected or appointed officer for the governmental entity, and if the employee does not receive direct compensation or payment as a result of the contract or agreement; and

(8) Any contract with any firm, association, corporation, individual, or cooperative association for which competitive bidding procedures are followed pursuant to chapter 5-18A, and where only one such competitive bid is submitted, provided the procedures established in § 6-1-2.1 are followed.
Source: SL 1955, ch 206, § 1; SL 1957, ch 254; SL 1959, ch 273; SDC Supp 1960, § 10.0708; SL 1963, ch 30; SL 1983, ch 44, § 1; SL 1990, ch 47, § 2; SL 1990, ch 49, § 3; SL 2000, ch 31, § 1; SL 2003, ch 39, § 1; SL 2011, ch 2, § 112; SL 2011, ch 34, § 1.



§ 6-1-2.1 Conditions under which competitive bid pursuant to chapter 5-18A from officer ofgoverning body may be accepted.

6-1-2.1. Conditions under which competitive bid pursuant to chapter 5-18A from officer of governing body may be accepted. If competitive bidding procedures have been followed pursuant to chapter 5-18A, and the bid notice has been placed on the central bid exchange pursuant to § 5-18A-13 for two weeks prior to the opening of bids, a bid from an officer of the governing body may be opened and accepted provided the consideration is reasonable and just as determined by the governing body or a disinterested governmental entity.

Source: SL 2011, ch 34, § 2.



§ 6-1-3 Deposit of funds permitted despite bank connection of public officer.

6-1-3. Deposit of funds permitted despite bank connection of public officer. A bank may be designated as the official depository of county, municipal, township, or school district funds, notwithstanding that an officer, director, stockholder, or employee of a bank is an elected or appointed officer or treasurer of such county, municipality, township, or school district.

Source: SDC Supp 1960, § 10.0708 as added by SL 1963, ch 30.



§ 6-1-4 Limitation of actions to recover amounts paid under unlawful contracts--Fraud ordeceit.

6-1-4. Limitation of actions to recover amounts paid under unlawful contracts--Fraud or deceit. Any civil action to recover the amounts paid by a county, municipality, township or school district under any of the conditions of §§ 6-1-1 to 6-1-3, inclusive, must notwithstanding any other law or statute of limitation, be commenced within six months from the date of publication of the minutes recording the approval of the voucher in payment thereof or within six months from the filing of any audit report covering the expenditure therefor, whichever of the two events occurs the later; but, this limitation for commencement of civil action shall not apply where any fraud or deceit was used in securing or performing such contract.

Source: SL 1955, ch 206, § 1; SL 1957, ch 254; SL 1959, ch 273; SDC Supp 1960, § 10.0708; SL 1963, ch 30.



§ 6-1-5 Failure of local officer to make official report--Procurement of information atexpense of political subdivision.

6-1-5. Failure of local officer to make official report--Procurement of information at expense of political subdivision. In any case where any county, municipality, civil township, or school district officer who is required by law to make an official report to any other county, municipality, civil township, or school corporation officer, board, tribunal, or state officer, and who shall willfully fail or neglect to make such report, or fail to perform such official duty, within the time required by law or at least five days thereafter or such longer time as may be specifically stated in such request, the proper official, department, board, or commission to whom such report was required to be made or who shall be authorized to request the same, shall be authorized to procure such required or requested information at the expense of the political subdivision required to furnish the same.

Source: SL 1891, ch 98, § 1; RPolC 1903, § 980; RC 1919, § 7064; SDC 1939, § 48.0702; SL 1945, ch 212, § 1; SL 1992, ch 60, § 2.



§ 6-1-6 Expense of procuring information omitted from official report--Payment--Civilliability of officer and sureties.

6-1-6. Expense of procuring information omitted from official report--Payment--Civil liability of officer and sureties. The expense of procuring such required or requested information shall not exceed ten dollars per day and the necessary hotel and traveling expenses. The expenses incurred in procuring such information shall be paid to the state or political subdivision entitled to such report or information from whom such report or information is required at the first regular meeting of the governing body of such political subdivision. Such expense shall be paid from funds available for the payment of salaries or maintenance of the office of such delinquent officer. The officer of such political subdivision whose duty it is to furnish such report or information, and the sureties on his bond shall be liable for the costs and expenses incurred in obtaining such report or information to the political subdivision which has paid same and such subdivision may recover in a civil action against him and his sureties in any court having jurisdiction.

Source: SL 1891, ch 98, § 1; RPolC 1903, § 980; RC 1919, § 7064; SDC 1939, § 48.0702; SL 1945, ch 212, § 1.



§ 6-1-7 Examination of county records at end of officer's term--Proceeding against delinquentofficer.

6-1-7. Examination of county records at end of officer's term--Proceeding against delinquent officer. It shall be the duty of the board of county commissioners and the state's attorney in each county to examine the records of the several county officers, at the end of the officer's term of office, to see that they have been properly kept. Any failure must be remedied or it shall become the duty of the state's attorney to proceed against any such officer for neglect as provided in §§ 6-1-5 and 6-1-6.

Source: SL 1891, ch 98, § 2; RPolC 1903, § 981; RC 1919, § 7065; SDC 1939, § 48.0703.



§ 6-1-8 Examination of records and proceedings against municipal, township, and schoolofficers.

6-1-8. Examination of records and proceedings against municipal, township, and school officers. It shall also become the duty of the governing board of each municipality, civil township, or school corporation to examine the records of its several officers in like manner and, upon complaint by the proper board, the state's attorney shall proceed as provided in § 6-1-7 relating to county officers.

Source: SL 1891, ch 98, § 2; RPolC 1903, § 981; RC 1919, § 7065; SDC 1939, § 48.0703; SL 1992, ch 60, § 2.



§ 6-1-9 Officers to provide necessary blanks and records for office.

6-1-9. Officers to provide necessary blanks and records for office. It shall be the duty of the county, municipality, civil township, or school district officer to provide, at the expense of the county, municipality, civil township, or school corporation, such blanks and records as are necessary for making the proper record and the transaction of any official business connected with his office.

Source: SL 1891, ch 98, § 3; RPolC 1903, § 982; RC 1919, § 7066; SDC 1939, § 48.0704; SL 1992, ch 60, § 2.



§ 6-1-10 Publication of payroll information.

6-1-10. Publication of payroll information. Notwithstanding the provisions of §§ 7-18-3, 9-18-1, and 13-8-35, the boards of county commissioners, the governing board of each municipal corporation, and school boards shall publish with the minutes of the first meeting following the beginning of the fiscal year, or within thirty days thereafter, or in the minutes of the first meeting following the completion of salary negotiations with employees for that fiscal year, or within thirty days thereafter, a complete list of all the salaries of all officers and employees and thereafter shall publish once any salary paid to any officer or employee who has been added or whose salary has been increased. The governing board shall publish, in their minutes, at least monthly, a total of payroll by department.

Source: SL 1972, ch 37; SL 1975, ch 67, § 1; SL 1979, ch 38; SL 1985, ch 15, § 19; SL 1986, ch 60; SL 1998, ch 37, § 1.



§ 6-1-11 Form of certain public records--Duplicate--Computerization.

6-1-11. Form of certain public records--Duplicate--Computerization. Whenever the creation, maintenance, or storage of any public record is specified by state law for political subdivisions, such record may be in the form of punched cards, magnetic tapes, disks, and other machine-sensible data media within a data processing system. Such records shall be backed up by a duplicate, be accessible to viewing members of the public, and be retained in accordance with all applicable requirements for the retention of manual records. To the extent an office is computerized, the office need not keep a hard, paper copy. If current public records are converted to a computerized format, the political subdivision may destroy those records which the state records destruction board has pursuant to § 1-27-19, declared to be of no further administrative, legal, fiscal, research, or historical value.

Source: SL 1987, ch 64, § 1; SL 1988, ch 61, § 1.



§ 6-1-12 "Local government" defined.

6-1-12. "Local government" defined. As used in § 6-1-13 local government unit is any political subdivision of this state including a county, township, municipality, or other unit of government, if the political subdivision provides local government services for residents in a geographically limited area of this state as its primary purpose and has the power to act primarily on behalf of that area.

Source: SL 1990, ch 51, § 1.



§ 6-1-13 Rent control of private residential property prohibited.

6-1-13. Rent control of private residential property prohibited. No local governmental unit may enact, maintain, or enforce any ordinance, resolution, or other enactment that would have the effect of controlling the amount of rent charged for leasing private residential property. This section does not impair the right of any local governmental unit to manage and control residential property in which the local governmental unit has a property interest.

Source: SL 1990, ch 51, § 2.



§ 6-1-14 Limitation on delegation, transfer, or assignment of taxing authority.

6-1-14. Limitation on delegation, transfer, or assignment of taxing authority. No governing body of any county, municipality, school district, township, or special taxing district may delegate, transfer, or assign its taxing authority to any commission, board, person, or corporate entity which is entirely or partly comprised of members not duly elected by the voters of said jurisdiction.

Source: SL 1995, ch 265, § 3.



§ 6-1-15 Health and dental insurance.

6-1-15. Health and dental insurance. Any municipality, county, or school district may obtain and pay for all forms of health insurance, a dental insurance plan, or both, or in lieu thereof, make other arrangements, including entering into agreements with others, which agreements may create separate legal or administrative entities pursuant to chapter 1-24.

Source: SL 1997, ch 31, § 3.



§ 6-1-16 Insurance for retiring employees.

6-1-16. Insurance for retiring employees. Any municipality, county, or school district may provide for health insurance for retiring employees and their spouses and dependents as the governing body may deem appropriate.

Source: SL 1997, ch 31, § 4.



§ 6-1-17 Official prohibited from discussing or voting on issue if conflict of interest exists--Legal remedy.

6-1-17. Official prohibited from discussing or voting on issue if conflict of interest exists--Legal remedy. No county, municipal, or school official may participate in discussing or vote on any issue in which the official has a conflict of interest. Each official shall decide if any potential conflict of interest requires such official to be disqualified from participating in discussion or voting. However, no such official may participate in discussing or vote on an issue if the following circumstances apply:

(1) The official has a direct pecuniary interest in the matter before the governing body; or

(2) At least two-thirds of the governing body votes that an official has an identifiable conflict of interest that should prohibit such official from voting on a specific matter.

If an official with a direct pecuniary interest participates in discussion or votes on a matter before the governing body, the legal sole remedy is to invalidate that official's vote.

Source: SL 2005, ch 40, § 1.






Chapter 02 - Liquidation of Retirement Programs

§ 6-2-1 Liquidation authorized--Vested rights protected.

6-2-1. Liquidation authorized--Vested rights protected. Authority is herewith granted any governmental subdivision of this state to liquidate any pension, annuity, or other retirement program existing between the subdivisions of government and its employees where no vested rights in the employees are involved, or, where vested rights are involved, to liquidate such a program with the consent of all the employees covered by the program. Liquidation may be had in such instances by formal action of the governing body of the subdivision of government, without more.

Source: SL 1951, ch 101, § 1; SDC Supp 1960, § 17.1213.



§ 6-2-2 Security for employees retired before liquidation--Retention of funds.

6-2-2. Security for employees retired before liquidation--Retention of funds. In the event any subdivision of government shall liquidate any pension, annuity, or other retirement program existing between the subdivision of government and its employees, the subdivision of government is herewith authorized to secure any employee retired before liquidation of the program in his retirement in a program substantially equivalent to the retirement for which he qualified and the subdivision of government shall retain so much of the money-raising powers granted it to effect the program in the first instance as is necessary to so secure such retired employees.

Source: SL 1951, ch 101, § 2; SDC Supp 1960, § 17.1213.



§ 6-2-3 Judges' retirement program unaffected.

6-2-3. Judges' retirement program unaffected. Nothing within the provisions of this chapter shall change or alter the effect of any pension, annuity, or other retirement program authorized and established by the Legislature of the State of South Dakota relating to Supreme and Circuit Court judges.

Source: SL 1951, ch 101, § 3; SDC Supp 1960, § 17.1213.






Chapter 03 - Joint County-municipal-school District Buildings

§ 6-3-1 Construction, furnishing, operation, and maintenance of common buildingauthorized--Use of existing building.

6-3-1. Construction, furnishing, operation, and maintenance of common building authorized--Use of existing building. As used in §§ 6-3-1 to 6-3-8, inclusive, the term, political subdivision, means any county, any municipality, improvement district, or any school district. Any two or more political subdivisions, each of which has territory overlapping that of all of the others, may agree in the manner set forth in § 6-3-2 to acquire a site for, purchase or construct, equip, furnish, operate, and maintain a public building for their common use, for the purposes authorized by law in the case of each such subdivision, or to improve, extend, equip, and furnish, for such purposes, any such building previously owned by the participating subdivisions or any of them.

Source: SL 1949, ch 447, § 1; SDC Supp 1960, § 65.0714; SL 1991, ch 64, § 8; SL 1992, ch 60, § 2.



§ 6-3-2 Execution of agreement for common building--Contents and filing--Amendment andsupplementation.

6-3-2. Execution of agreement for common building--Contents and filing--Amendment and supplementation. The agreement referred to in § 6-3-1 shall be set forth in writing, approved by resolutions of the governing bodies of the participating political subdivisions and executed by their officers thereunto duly authorized, and shall state the purposes for which the building or improvement shall be used, the estimated cost thereof, the estimated amount of such cost to be borne by each subdivision, the proportion and method of allocating the expenses of operation and maintenance of such building or improvement, and the disposition to be made of any revenues to be derived therefrom; and copies of such written agreement shall be filed and kept of public record by the recording officers of each participating subdivision. Such agreement may be amended or supplemented from time to time by action of the governing bodies of the participating subdivisions, and all such amendments or supplements shall be filed with the recording officers of the respective subdivisions.

Source: SL 1949, ch 447, § 2; SDC Supp 1960, § 65.0715.



§ 6-3-3 Appropriations and bonds authorized for common building--Bond issue prohibiteduntil financing provisions complete.

6-3-3. Appropriations and bonds authorized for common building--Bond issue prohibited until financing provisions complete. The governing body of each participating political subdivision may appropriate money or may also issue the general obligation bonds of the subdivision, as provided in chapter 6-8B for the authorization, issuance, and sale of bonds, for the payment of its share of the cost of the building or improvement. No bonds may be issued until provision has been made by each of the other participating subdivisions for the payment of the subdivision's share of the cost.

Source: SL 1949, ch 447, § 3; SDC Supp 1960, § 65.0716; SL 1984, ch 43, § 60; SL 1999, ch 30, § 1.



§ 6-3-4 Contents of resolution or ordinance, notice and ballot on bond issue.

6-3-4. Contents of resolution or ordinance, notice and ballot on bond issue. The resolution or ordinance, notice and ballot as provided in chapter 6-8B shall include the estimated total cost of the building or improvement, the names of the other participating subdivisions, and shall refer to the agreement on file in the office of the recording officer.

Source: SL 1949, ch 447, § 3; SDC Supp 1960, § 65.0716; SL 1984, ch 43, § 61.



§ 6-3-5 Resubmission of bond proposition after rejection by voters.

6-3-5. Resubmission of bond proposition after rejection by voters. In the event that the proposition of issuing bonds of any of the participating subdivisions for the purposes of §§ 6-3-1 to 6-3-8, inclusive, fails to carry by the requisite vote, such proposition may be resubmitted by the governing body at any time, with the consent of the governing bodies of the other participating subdivisions.

Source: SL 1949, ch 447, § 4; SDC Supp 1960, § 65.0717; SL 1999, ch 30, § 2.



§ 6-3-6 Additional appropriations or bonds when cost exceeds estimates.

6-3-6. Additional appropriations or bonds when cost exceeds estimates. In the event that the cost of any such building or improvement is greater than originally estimated, the governing body of each of the participating subdivisions shall have the power to appropriate additional moneys or submit to the electors the question of the issuance of additional bonds to pay such portion of the increased cost as shall be agreed to be borne by such subdivision.

Source: SL 1949, ch 447, § 4; SDC Supp 1960, § 65.0717.



§ 6-3-7 Improvements and equipping of building by participating subdivision.

6-3-7. Improvements and equipping of building by participating subdivision. Each participating subdivision shall have the power, with the consent of the governing bodies of the other participating subdivisions, to add to, improve, and equip any such building for its own purposes to the same extent and in the same manner as if said building were wholly owned by and devoted to the uses of such subdivision.

Source: SL 1949, ch 447, § 4; SDC Supp 1960, § 65.0717.



§ 6-3-8 Supplemental nature of powers granted.

6-3-8. Supplemental nature of powers granted. The powers granted and procedures prescribed by §§ 6-3-1 to 6-3-7, inclusive, shall be in addition to and not in derogation of any other powers conferred by law upon any of the participating subdivisions to make agreements, to appropriate and expend money, and to issue bonds for the same or similar purposes, or any other methods prescribed by law for the accomplishment of such purposes, and no existing law shall be deemed to be repealed hereby.

Source: SL 1949, ch 447, § 5; SDC Supp 1960, § 65.0718.



§ 6-3-9 Joint county-municipal building in county seat--Resolutions of governing bodies--Plans and specifications.

6-3-9. Joint county-municipal building in county seat--Resolutions of governing bodies--Plans and specifications. The board of county commissioners of any county and the governing body of the county seat of such county, whenever both of such governing bodies by separate resolutions declare that it is for the best interests of the county, or municipality to erect and maintain a joint building for county, municipal, community, and memorial purposes, shall have the power to employ competent architects and engineers and secure plans and specifications for such proposed joint building and shall determine the approximate cost thereof and the proportion thereof to be borne by each.

Source: SL 1921, ch 164, § 1; SDC 1939, § 12.2304; SL 1992, ch 60, § 2.



§ 6-3-10 Elections on bonds for joint building.

6-3-10. Elections on bonds for joint building. After the governing bodies have decided and agreed upon plans and specifications that will provide for all of the needs of the county, municipality, and community and after determining the approximate costs thereof, the governing bodies shall submit the question of issuing bonds of the county and municipality, to cover its share of expense of joint building at the same time and at the same election.

Source: SL 1921, ch 164, § 1; SDC 1939, § 12.2304; SL 1984, ch 43, § 62; SL 1992, ch 60, § 2.



§ 6-3-11 Resubmission of bond question after rejection by voters.

6-3-11. Resubmission of bond question after rejection by voters. If the county, or municipality shall fail to authorize said bond issue, the county or municipality failing to authorize said bond issue may resubmit the same as provided in § 6-3-10 within six months and if then authorized the county or municipality may proceed with such work, otherwise, no further work shall be done until a new vote is had by both the county and municipality interested.

Source: SL 1921, ch 164, § 1; SDC 1939, § 12.2304; SL 1992, ch 60, § 2.



§ 6-3-12 Erection and maintenance of joint building in county seat--Selection of site.

6-3-12. Erection and maintenance of joint building in county seat--Selection of site. After the issuance of bonds is authorized as provided in § 6-3-10, it shall be lawful for the county and municipality to join in the erection and completion of such building, and they shall have authority to make provisions for the maintenance of the same. The site for any such building shall be determined upon by the commissioners and the governing body and they shall have authority to use any site owned by either or they may secure a new site.

Source: SL 1921, ch 164, § 1; SDC 1939, § 12.2304; SL 1992, ch 60, § 2.



§ 6-3-13 Tax proceeds usable for joint building--Special building funds--Bonds--Privatesubscriptions and donations.

6-3-13. Tax proceeds usable for joint building--Special building funds--Bonds--Private subscriptions and donations. Counties or municipalities joining pursuant to § 6-3-12 are authorized to use any and all moneys realized from taxes levied for county, municipal, community, or memorial buildings, and the governing board of any county or municipality so joining is hereby empowered to transfer any building fund moneys now on hand to a special fund to be used for the purpose specified in § 6-3-9, except that funds heretofore raised by taxation for a state memorial building shall not be used by said county. Such counties or municipalities so joining are further empowered to issue their bonds, as now provided by law, and accept private subscriptions and donations for the furtherance and maintenance of such buildings as are erected in compliance with §§ 6-3-9 to 6-3-13, inclusive.

Source: SL 1921, ch 164, §§ 2, 3; SDC 1939, § 12.2304; SL 1992, ch 60, § 2.






Chapter 04 - Auditorium Building Funds

§ 6-4-1 Percentage of admission charge collected for fund--Restrictions on use of fund.

6-4-1. Percentage of admission charge collected for fund--Restrictions on use of fund. Any county, municipality, or school district operating or maintaining, either jointly or severally, an auditorium, coliseum, public gymnasium, or public community house, shall have the power to establish a fund and may collect for such fund not exceeding ten percent of the admission charge paid by each person, except such students or any other group or classification of persons which may be specifically exempted therefrom by the governing body, for admission to such building for any recreational, athletic, or educational activity, exhibition, or entertainment, whether conducted or sponsored by any municipality or any person, firm, organization, or public or private corporation. The money derived shall be kept separate from all other funds of the governmental subdivision and shall be known as the auditorium building fund, and shall not be used for any other purpose except the erection or remodeling of an auditorium, coliseum, public gymnasium, or public community house, and for the acquisition of sites and equipment therefor.

Source: SL 1953, ch 488, § 1; SDC Supp 1960, § 65.0719.



§ 6-4-2 Investment of money in fund--Disposition of income.

6-4-2. Investment of money in fund--Disposition of income. The governing body of such county, municipality, or school district shall have power and authority to invest, from time to time and as such fund accumulates, the moneys derived therefrom in bonds of the State of South Dakota, bonds of any subdivision of government of this state, or bonds of the United States government, and the income derived from such investment shall be paid into and kept in such auditorium building fund.

Source: SL 1953, ch 488, § 2; SDC Supp 1960, § 65.0720.



§ 6-4-3 Purposes for which fund used.

6-4-3. Purposes for which fund used. The governing body may use the moneys in the auditorium building fund with any other funds that may come into its possession for the erection, construction, or remodeling of an auditorium, coliseum, public gymnasium, or public community house, and for the acquisition of sites and equipment therefor.

Source: SL 1953, ch 488, § 2; SDC Supp 1960, § 65.0721.






Chapter 05 - Exchanges of Property and Work

§ 6-5-1 Transfers of land or property between political subdivisions permitted--Workexchanges--Agreements of governing bodies.

6-5-1. Transfers of land or property between political subdivisions permitted--Work exchanges--Agreements of governing bodies. All counties, municipalities, sanitary districts, improvement districts, townships, and school districts of this state may exchange with each other and to transfer and convey from one to the other any land or property belonging to them and under their respective jurisdictions and to perform and exchange work between themselves. All transfers of property and work as authorized by this section shall be upon such terms and conditions as may be determined and agreed upon by the respective governing bodies thereof.

Source: SL 1959, ch 35; SDC Supp 1960, § 45.2713; SL 1976, ch 64; SL 1991, ch 64, § 9.



§ 6-5-2 Gratuitous transfers of property to another political subdivision or nonprofitcorporation.

6-5-2. Gratuitous transfers of property to another political subdivision or nonprofit corporation. Any political subdivision may convey and transfer any real or personal property which is held or owned by it, the title to which has been obtained and which is not held for public use or which is about to be abandoned for public purposes, to another political subdivision or nonprofit corporation for public, charitable, or humanitarian purposes and accommodation without offering the property for sale and without requiring the political subdivision or nonprofit corporation to pay for the property.

Source: SL 1971, ch 41, § 1; SL 1984, ch 42, § 1; SL 2012, ch 48, § 1.



§ 6-5-3 Resolution for gratuitous transfer of real property--Conveyance.

6-5-3. Resolution for gratuitous transfer of real property--Conveyance. If the governing body deems it advisable and to the best interest of the public to convey any such property to another political subdivision or nonprofit corporation pursuant to § 6-5-2, it shall by resolution direct that said property be so conveyed and transferred. Thereupon a deed of conveyance shall be made to the political subdivision or nonprofit corporation, which deed vests in the grantee all the right, title and interest of the transferor in and to the real property so conveyed.

Source: SL 1971, ch 41, § 2; SL 1984, ch 42, § 2.



§ 6-5-4 Exchange of land with private owner--Appraisal--Public notice and hearing.

6-5-4. Exchange of land with private owner--Appraisal--Public notice and hearing. Any county, municipality, sanitary district, township, or school district of this state may, by resolution, exchange any land belonging to them with a private owner. Before entering into a contract for the exchange of real property, the governing body shall cause the real property to be appraised by a board of three disinterested appraisers who are freeholders within the county, municipality, sanitary district, township, or school district or by one or more persons licensed by the state to do fee appraisals. Any exchange shall be made upon such terms, conditions, and in such manner as may be determined and agreed upon by the parties, following public notice and hearing. The notice of the proposed exchange and hearing shall be published once at least ten days before the hearing. The notice shall contain a description of the lands to be exchanged.

Source: SL 1987, ch 65, § 2.



§ 6-5-5 Local governments permitted to lease, sell, give, or otherwise convey real andpersonal property to other units of government.

6-5-5. Local governments permitted to lease, sell, give, or otherwise convey real and personal property to other units of government. Notwithstanding any other provision of law to the contrary, but, in compliance with the provisions of the Constitution of the State of South Dakota, every county, municipality, school district, civil township, or other entity authorized by law to levy taxes may lease or sell or give and convey any personal property, real property, or money of such entity or perform any work or render any services, to the state or any public corporation thereof, to be used by such grantee for an authorized public purpose. Such lease or sale or gift and conveyance, or the performance of such work, to be authorized, shall be made or done on the terms and in the manner provided by resolutions of the governing body. However, no money may be transferred from any sinking or interest fund unless sufficient money is left therein to pay all interest which may accrue on and the principal of all outstanding bonds.

Source: SL 1991, ch 55.






Chapter 05A - Local Improvement Assessments

§ 6-5A-1 Railroad property assessment.

6-5A-1. Railroad property assessment. Whenever a railroad's right-of-way, street, or railroad properties owned or operated for railway purposes shall be included within any assessment for local improvement, such railroad right-of-way, street, or railroad properties owned or operated for railway purposes shall be assessed only if, and to the extent that, it is determined by the Department of Revenue that it will benefit from the proposed improvements. In determining whether or not such railroad right-of-way, street, or railroad properties operated for railway purposes benefits, its existing use as a railroad right-of-way, street, or railroad properties operated for railway purposes shall be presumed to be permanent.

Source: SL 1974, ch 53.






Chapter 06 - Emergency Relocation of Local Governments

§ 6-6-1 Meeting of governing body after or on threat of enemy attack--Designation ofsubstitute place of government--Location within or without subdivision or state.

6-6-1. Meeting of governing body after or on threat of enemy attack--Designation of substitute place of government--Location within or without subdivision or state. Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient, or impossible to conduct the affairs of local government at the regular or usual place or places thereof, the governing body of each political subdivision of this state may meet at any place within or without the territorial limits of such political subdivision on the call of the presiding officer or any two members of such governing body, and shall proceed to establish and designate by ordinance, resolution, or other manner, alternate, or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivision and may be within or without this state.

Source: SL 1961, ch 467, § 1.



§ 6-6-2 Powers exercised at substitute location--Formalities omitted--Validity of acts.

6-6-2. Powers exercised at substitute location--Formalities omitted--Validity of acts. During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision of this state shall have and possess and shall exercise, at such location, or locations, the powers and functions conferred upon such body and officers by or under the laws of this state. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time-consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.

Source: SL 1961, ch 467, § 2.



§ 6-6-3 Supremacy of chapter over other provisions.

6-6-3. Supremacy of chapter over other provisions. The provisions of this chapter shall control and be supreme in the event it shall be employed notwithstanding any statutory, charter, or ordinance provision to the contrary or in conflict herewith.

Source: SL 1961, ch 467, § 3.






Chapter 07 - Claims Against Insolvent Banks [Repealed]

CHAPTER 6-7

CLAIMS AGAINST INSOLVENT BANKS [REPEALED]

[Repealed by SL 1974, ch 68, § 10]



Chapter 08 - Validation of Prior Bonds of Political Subdivisions

§ 6-8-1 Validation of obligations--Subdivisions and obligations included.

6-8-1. Validation of obligations--Subdivisions and obligations included. As used in §§ 6-8-1 to 6-8-4, inclusive, the term, political subdivision, means any county, township, improvement district, municipality, or school district in the State of South Dakota, and the term, bonds, means any obligation payable at a specified future date, including but without limiting the generality hereof, revenue bonds, assessment bonds, improvement bonds, general obligation bonds, and revenue bonds under chapter 9-38, 9-40, 9-41, or 9-52 and assessment bonds or certificates issued pursuant to chapter 9-43, and improvement bonds issued pursuant to chapter 9-44, and all bonds issued pursuant to §§ 6-3-1 to 6-3-8, inclusive, and all bonds issued pursuant to chapter 7-24 or 7-25A.

Source: SL 1967, ch 350, § 1; SL 1969, ch 291, § 1; SL 1991, ch 64, § 5; SL 1992, ch 60, § 2.



§ 6-8-2 Time period of obligations and proceedings validated.

6-8-2. Time period of obligations and proceedings validated. The provisions of § 6-8-3 apply in all cases where a political subdivision has, prior to January 1, 2001, issued bonds or has theretofore commenced proceedings to issue bonds for any lawful purpose.

Source: SL 1967, ch 350, § 2; SL 1969, ch 291, § 2; SL 1971, ch 40, § 1; SL 1973, ch 41, § 1; SL 1984, ch 43, § 62A; SL 1991, ch 64, § 6; SL 1993, ch 62, § 1; SL 2001, ch 34, § 1.



§ 6-8-3 Validation of obligations and proceedings despite irregularities and defects--Constitutionalrequirements not waived.

6-8-3. Validation of obligations and proceedings despite irregularities and defects--Constitutional requirements not waived. In all such cases as described in § 6-8-2, the bonds so issued and all proceedings taken before January 1, 2001, for the issuance of such bonds and for the levy and appropriation of taxes, assessments, or revenues for the payment thereof and all covenants heretofore made for the security of such bonds are hereby declared to be valid and legal, notwithstanding any defect or irregularity, other than constitutional defects, in any of said bonds including, but without limitation of the generality hereof, any defect or irregularity in any election, notice of election, publication, or petition required by law, or in any of the obligations issued before January 1, 2001, which are funded or refunded, by bonds heretofore issued or authorized to be issued, including special assessment proceedings and special assessment certificates or bonds issued in lieu thereof; and all such bonds issued pursuant to said proceedings heretofore taken, shall be legal, valid, and binding obligations of the political subdivision issuing the same, notwithstanding any defects or irregularities, other than actions prohibited by the Constitution or omissions or actions required by the Constitution, in the proceedings taken for the issuance of such bonds.

Source: SL 1967, ch 350, § 3; SL 1969, ch 291, § 3; SL 1971, ch 40, § 2; SL 1973, ch 41, § 2; SL 1984, ch 43, § 62B; SL 1991, ch 64, § 7; SL 1993, ch 62, § 2; SL 2001, ch 34, § 2.



§ 6-8-4 Obligations exceeding debt limitations not validated.

6-8-4. Obligations exceeding debt limitations not validated. Section 6-8-3 shall not be construed as attempting to validate evidences of indebtedness issued by such political subdivision in excess of the constitutional or statutory limitations upon its indebtedness.

Source: SL 1967, ch 350, § 4; SL 1969, ch 291, § 4.



§ 6-8-5 to 6-8-10. Repealed.

6-8-5 to 6-8-10. Repealed by SL 1984, ch 43, § 131.






Chapter 08A - Refunding of Public Securities [Repealed]

CHAPTER 6-8A

REFUNDING OF PUBLIC SECURITIES [REPEALED]

[Repealed by SL 1984, ch 43, § 131]



Chapter 08B - Bonds of Local Public Bodies

§ 6-8B-1 Definitions.

6-8B-1. Definitions. Terms used in this chapter, unless the context otherwise plainly requires, mean:

(1) "Bond," any obligation for the payment of a specified sum of money at a specified future date, for the repayment of money borrowed by a public body, issued by a public body pursuant to authority granted in any law, including but not limited to revenue bonds, assessment bonds, and general obligation bonds;

(2) "Clerk," the clerk, auditor, finance officer, business manager, secretary, or other recording or financial officer of a public body;

(3) "Federal securities," the bills, certificates of indebtedness, notes, bonds, or similar obligations which are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States of America;

(4) "Governing body," the common council, commission, board of commissioners, board of trustees, board of supervisors, board of directors, school board, or other legislative body in which the legislative powers of the public body are vested;

(5) "Ordinance or resolution," an ordinance, resolution, or other proceeding by which a governing body takes formal action and adopts legislative provisions and matters of some permanency;

(6) "Public body," any county, municipality, or township, or any school district, hospital district, sanitary district, irrigation district, drainage district, water user district, or improvement district;

(7) "Refunding bond," a bond which is authorized to be issued pursuant to §§ 6-8B-30 to 6-8B-52, inclusive.
Source: SL 1984, ch 43, § 1; SL 1990, ch 52, § 1.



§ 6-8B-2 Election required for issuance.

6-8B-2. Election required for issuance. Unless otherwise provided, no bonds may be issued either for general or special purposes by any public body unless at an election sixty percent of voters of the public body voting upon the question vote in favor of issuing the bonds. The election shall be held in the manner described by law for other elections of the public body.

Source: SL 1984, ch 43, § 2.



§ 6-8B-3 Resolution or ordinance declaring necessity of bond issue--Contents--Election.

6-8B-3. Resolution or ordinance declaring necessity of bond issue--Contents--Election. If it is determined by the governing body to be necessary or expedient for any public body to issue its bonds the governing body at a regular meeting thereof or a special meeting duly called may by resolution or ordinance declare the necessity thereof and may submit the question of the issuance of bonds to the voters of the public body at any annual election or at a special election called for that purpose. The resolution or ordinance shall set forth clearly the purpose for which the bonds are to be issued and the maximum amount of the bonds. The resolution or ordinance may also include the maximum rate of interest which they draw, and the maximum time within which they shall become due and payable or other matters the governing body determines relevant to the bond issue.

Source: SL 1984, ch 43, § 3.



§ 6-8B-4 Notice of election.

6-8B-4. Notice of election. The governing body shall publish notice of the election once each week for two consecutive weeks in all official newspapers designated by the public body or if there is no official newspaper, a newspaper of general circulation serving the public body. The second notice shall be published not less than four nor more than ten days before the election.

The notice shall state the maximum amount of bonds to be issued, the purpose for which bonds are to be issued, and other matters the governing body determines to be necessary.

Source: SL 1984, ch 43, § 4; SL 2008, ch 34, § 1.



§ 6-8B-5 Ballot form.

6-8B-5. Ballot form. The ballots shall have printed thereon substantially the same language as is included in the notice of election, and there shall be printed the words "Shall the above proposition be approved and the bonds issued?" with the words "Yes" and "No" printed immediately at the left thereof, each preceded by a square or circle wherein the voter shall make a cross (x) or check mark (.) before the word "Yes" for voting in favor of the proposition, or a cross (x) or check mark (.) in the square or circle before the word "No" for voting against the same.

Source: SL 1984, ch 43, § 5.



§ 6-8B-6 Improvement--Authorization of bonds for purchase or construction--Expendituresauthorized.

6-8B-6. Improvement--Authorization of bonds for purchase or construction--Expenditures authorized. The question of the issuance of bonds for the purchase or the construction of any building, facility, or improvement may be treated and submitted as a single proposition, and the governing body may determine, if bonds are authorized, whether the purchase or the construction thereof will better serve the interests of the public body. The authorization of bonds for the purpose of purchase or construction of any building, facility, or improvement includes the authorization to expend the proceeds for any equipment and furnishings, the purchase of any land, and the payment of all fees and expenses reasonably necessary to complete the building, facility, or improvement for the purpose intended. Expenditures for the above purposes need not be included in any annual appropriation ordinance of the public body.

Source: SL 1984, ch 43, § 6.



§ 6-8B-7 School, street, or utility improvements--Authorization of bonds.

6-8B-7. School, street, or utility improvements--Authorization of bonds. The question of the issuance of bonds for the purchase, construction, or improvements to school buildings, streets, or to any plant and distribution system owned and operated by the public body for the furnishing of utility services may be submitted as a single proposition, without specification of the amount to be expended on each improvement.

Source: SL 1984, ch 43, § 7.



§ 6-8B-8 Issuance of bonds on approval by voters.

6-8B-8. Issuance of bonds on approval by voters. If the requisite percentage of the voters cast their vote in favor of a bond issue, the governing body without further act may issue bonds to the amount voted for and sell and negotiate the same.

Source: SL 1984, ch 43, § 8.



§ 6-8B-9 Issuance, form, and terms of bonds.

6-8B-9. Issuance, form, and terms of bonds. Bonds may be issued in one or more series, may bear the date or dates and mature at the time or times and in the amounts as the governing body may provide, except that no bond may mature more than fifty years from the date of its issue. The bonds may bear interest at the rate or rates, payable on the date or dates, may be issued in the denominations, carry the registration privileges, be executed in the manner, be payable in the medium of payment, at the place or places within or without the state, and be subject to redemption, prior to maturity, at the times and prices as the governing body may provide. Bonds may be issued in registered form and shall be so issued when necessary under federal law and regulations as a condition for the exemption of the interest thereon from federal income taxation; or otherwise may be issued in bearer form, with coupons attached representing the interest payable thereon, or may be issued in form permitting registration of ownership of principal only.

Source: SL 1984, ch 43, § 9.



§ 6-8B-10 Public or private sale--Notice and procedure for public sale.

6-8B-10. Public or private sale--Notice and procedure for public sale. The governing body may sell its bonds at a public or private sale at the price or prices the governing body determines. If the governing body determines to sell bonds at a public sale, no bonds may be sold until the sale has been advertised once a week for at least two successive weeks the first publication being at least ten days before the sale in the official newspaper of the public body, and if directed by the governing body, in any other newspaper or publication. The notice of sale shall describe the bond issue, the time and place of sale, the method of competitive bidding, which method may describe different forms or alternative forms of bids, and the place where bids will be received.

Source: SL 1984, ch 43, § 10.



§ 6-8B-11 Single issue of bonds separately approved.

6-8B-11. Single issue of bonds separately approved. Bonds separately voted for two or more purposes may be sold and delivered as a single issue if the governing body determines.

Source: SL 1984, ch 43, § 11.



§ 6-8B-12 Interest rate.

6-8B-12. Interest rate. The maximum allowable interest rate for bonds issued by a public body may be whatever rate the governing body prescribes.

Source: SL 1984, ch 43, § 12.



§ 6-8B-13 Disposition of proceeds.

6-8B-13. Disposition of proceeds. The proceeds derived from the sale of any bonds shall be kept as a special fund apart from the other funds of the public body and shall be used exclusively for the purpose for which the bonds were issued.

Source: SL 1984, ch 43, § 13.



§ 6-8B-14 Negotiable investment security status.

6-8B-14. Negotiable investment security status. All bonds issued by any public body are negotiable investment securities within the meaning of chapter 57A-8.

Source: SL 1984, ch 43, § 14.



§ 6-8B-15 Powers as issuer of negotiable investment securities.

6-8B-15. Powers as issuer of negotiable investment securities. The governing body of each public body may do all acts permitted or required of issuers of negotiable investment securities under chapter 57A-8, including but not limited to, the issuance of bonds in registered form and the registration, exchange, and transfer of ownership thereof on the books of the public body.

Source: SL 1984, ch 43, § 15.



§ 6-8B-16 Agents for authentication, transfer, registration, payment, and other functions--Central depository system.

6-8B-16. Agents for authentication, transfer, registration, payment, and other functions--Central depository system. A governing body may appoint for a term as may be agreed, including for so long as a registered bond may be outstanding, corporate or other authenticating agents, transfer agents, registrars, paying or other agents, located within or without the state, and specify the terms of their appointment, including their rights, their compensation and duties, limits upon their liabilities and provisions for their payment of liquidated damages in the event of breach of certain of the duties imposed, which liquidated damages may be made payable to the issuer, the owner or a financial intermediary. Any bank or trust company appointed as an agent under this section shall comply with §§ 51A-5-7 to 51A-5-10, inclusive. A governing body may agree with custodian banks and financial intermediaries, and nominees of any of them, in connection with the establishment and maintenance by others of a central depository system for the transfer or pledge of registered bonds. Any custodian banks and financial intermediaries, and nominees, may, if qualified and acting as fiduciaries, also serve as authenticating agents, transfer agents, registrars, paying or other agents of the issuer with respect to the same issue of registered public securities. Nothing precludes the governing body through its clerk from itself performing, either alone or jointly with other governing bodies, any transfer, registration, authentication, payment, or other function described in this section.

Source: SL 1984, ch 43, § 16.



§ 6-8B-17 Authentication of bonds--Signatures--Seal.

6-8B-17. Authentication of bonds--Signatures--Seal. No bond issued in registered form, whether initially or upon registration of transfer or exchange, is valid or effective for any purpose unless a certificate of authentication is executed thereon by the registrar, by the manual signature of its authorized representative. Any registered bond may be executed by facsimile signatures, printed or otherwise reproduced thereon, of any officers or other persons who are authorized or required by law to execute the same, or to execute any certification or countersignature thereon, and who have manually signed and filed with the registrar an authorization for the use of facsimile signatures, whether or not they have ceased to hold office before the authentication or delivery of the bond. Every bearer bond shall be manually signed on its face by at least one officer of the public body, or by an authorized representative of a banking institution designated by the governing body as authenticating agent but other signatures on the bond and any coupon pertaining to it may be facsimiles of manual signatures filed with the clerk. The corporate seal, if any, of the public body may but need not be affixed to any bond, or a facsimile of the corporate seal may but need not be printed thereon.

Source: SL 1984, ch 43, § 17.



§ 6-8B-18 Registration books--Disclosure of information.

6-8B-18. Registration books--Disclosure of information. The registration books maintained on behalf of any public body by the clerk or registrar shall not be open to inspection or copying by the general public, and no registrar, officer, or member of the governing body shall disclose information contained therein except in the following cases:

(1) If specifically provided otherwise by state or by federal law or regulations;

(2) If directed by judicial order;

(3) If requested by authorized representatives of the secretary of revenue or attorney general or the commissioner of Internal Revenue of the United States for the purpose of ascertaining the application of any estate, inheritance, or other tax on bonds or the interest thereon;

(4) If determined by the registrar to be necessary for the registration of ownership, transfer, or exchange of bonds in accordance with chapter 57A-8.
Source: SL 1984, ch 43, § 18.



§ 6-8B-19 Information filed with secretary of state by issuer.

6-8B-19. Information filed with secretary of state by issuer. Every public body, authority, or agency issuing any general obligation, revenue, improvements, industrial revenue, special assessment, or other bonds of any type, shall, on forms provided by the secretary of state, file with the secretary of state, the following information concerning each issue of bonds:

(1) Name of issuer;

(2) Designation of issue;

(3) Date of issue;

(4) Purpose of issue;

(5) Type of bond;

(6) Principal amount and denomination of bond;

(7) Paying dates of principal and interest;

(8) Amortization schedule;

(9) Interest rate or rates, including total aggregate interest cost.
Source: SL 1984, ch 43, § 19.



§ 6-8B-20 Costs of issuance and sale.

6-8B-20. Costs of issuance and sale. Costs incidental to the issuance and sale of bonds under this chapter may be paid by the purchaser or defrayed from the general fund of the public body, from the proceeds of bonds, from the interest or other yield derived from the investment of the proceeds or from other sources legally available to the public body.

Source: SL 1984, ch 43, § 20.



§ 6-8B-21 Signature by resident attorney.

6-8B-21. Signature by resident attorney. All bonds of every nature issued by any public body, authority, or agency shall be countersigned by an attorney actually residing in the State of South Dakota and duly licensed to practice therein.

Source: SL 1984, ch 43, § 21.



§ 6-8B-22 Invalidity of bonds without attorney's signature.

6-8B-22. Invalidity of bonds without attorney's signature. If the bonds are not countersigned as provided by § 6-8B-21, the bonds shall be void and unenforceable.

Source: SL 1984, ch 43, § 22.



§ 6-8B-23 Notice of redemption.

6-8B-23. Notice of redemption. If any bonds become prepayable under any option or provision therein contained, notice of the call for redemption may be made by publication once a week for two consecutive weeks in a newspaper of general circulation serving the public body and, if directed by the governing body, in any other newspaper or publication. Alternatively, the notice may be given by mailing it to the place where the bonds are payable and to the holder of each bond to be redeemed, if the holder's name and address is known. The notice of redemption shall contain a description of the bonds to be redeemed and the redemption date and shall state that on the redemption date, not less than thirty days after the date of the first publication or the mailing of the notice, all interest on the bonds shall cease.

Source: SL 1984, ch 43, § 23.



§ 6-8B-24 Replacement of lost, stolen, or destroyed bonds.

6-8B-24. Replacement of lost, stolen, or destroyed bonds. The replacement of lost, destroyed, and stolen bonds issued by a public body shall be handled in the manner provided by chapter 57A-8.

Source: SL 1984, ch 43, § 24.



§ 6-8B-25 Tax exemption.

6-8B-25. Tax exemption. All bonds issued by any public body pursuant to this chapter, their transfer, and the income therefrom, are free from taxation within the State of South Dakota, except for estate, inheritance taxes and taxes imposed upon financial institutions under chapter 10-43.

Source: SL 1984, ch 43, § 51.



§ 6-8B-26 Anticipation notes--When issuance authorized.

6-8B-26. Anticipation notes--When issuance authorized. When all conditions precedent to the offering for sale of bonds of a public body in any amount and for any authorized purpose have been satisfied, the governing body may, by resolution, issue and sell notes in anticipation of the issuance of the bonds in the manner and subject to the limitations set forth in §§ 6-8B-26 to 6-8B-29, inclusive.

Source: SL 1984, ch 43, § 24A.



§ 6-8B-27 Anticipation notes--Amount--Term.

6-8B-27. Anticipation notes--Amount--Term. Bond anticipation notes may be issued in a principal amount not exceeding the authorized principal amount of the bonds in anticipation of which the notes are to be issued. Such notes shall mature not later than three years after their date of issue.

Source: SL 1984, ch 43, § 24B.



§ 6-8B-28 Anticipation notes--Payment--Issuance of bonds required--Exchange--Redemption.

6-8B-28. Anticipation notes--Payment--Issuance of bonds required--Exchange--Redemption. Any amount of the principal of or interest on any bond anticipation notes which cannot be paid at maturity from any other funds which are properly available and appropriated by the governing body for that purpose shall be paid from the proceeds of the bonds in anticipation of which the notes were issued. The public body shall be obligated to issue and sell such bonds on or before the maturity date of the bond anticipation notes. The holders of bond anticipation notes shall have the right to require the offering of such bonds for sale, and, in the event such bonds are not sold on or before the maturity date of the notes, the holders of the notes shall have the right to require such bonds to be issued to them in exchange for the notes, by lot, on a par for par basis. In the event of any such exchange, the bonds so issued shall bear interest at the maximum rate permitted in the proceedings authorizing their issuance, shall mature serially over the maximum number of years permitted in the proceedings authorizing their issuance, and shall be subject to redemption on any interest payment date without penalty. Thereafter, whenever there is a sufficient amount of money in the sinking fund established for the bonds to prepay and redeem one or more bonds the public body shall prepay and redeem such bond or bonds on the next succeeding interest payment date for which notice of redemption can be duly given.

Source: SL 1984, ch 43, § 24C.



§ 6-8B-29 Anticipation notes--Bond provisions applicable.

6-8B-29. Anticipation notes--Bond provisions applicable. The provisions of §§ 6-8B-9 to 6-8B-24, inclusive, shall apply to any bond anticipation notes issued pursuant to this chapter.

Source: SL 1984, ch 43, § 24D.



§ 6-8B-30 Refunding bonds without election--Purposes.

6-8B-30. Refunding bonds without election--Purposes. Any bonds may be refunded, whether or not the bonds have matured or are then subject to redemption, by the public body which issued them, or any successor thereof, in the name of the public body which issued the bonds being refunded, without an election, except as provided in § 6-8B-40, but subject to provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining thereto, for any one or more of the following purposes:

(1) For the purpose of extending the maturity date of all or any part of any outstanding bonds for which payment is in arrears, or for which there is not, or it is certain that there will not be, sufficient money to pay the principal or interest on the outstanding bonds as they respectively become due;

(2) For the purpose of reducing debt service costs or affecting other economies;

(3) For the purpose of reorganizing all or any part of the outstanding bonds of a public body in relation to the resources available for their payment; or

(4) To relieve the public body of restrictions imposed by covenants with respect to the bonds being refunded.
Source: SL 1974, ch 54, § 3; SDCL Supp, § 6-8A-2; SL 1984, ch 43, § 25.



§ 6-8B-31 Repealed.

6-8B-31. Repealed by SL 1986, ch 61.



§ 6-8B-32 Voluntary surrender required to refund bonds not maturing or callable for twenty-fiveyears--Provision for payment.

6-8B-32. Voluntary surrender required to refund bonds not maturing or callable for twenty-five years--Provision for payment. No bonds may be refunded unless the holders thereof voluntarily surrender them for exchange or payment, or unless they either mature or are callable for prior redemption under their terms within twenty-five years from the date of issuance of the refunding bonds. Provision shall be made for paying the bonds being refunded within the period of time.

Source: SL 1974, ch 54, § 5; SDCL Supp, § 6-8A-5; SL 1984, ch 43, § 27.



§ 6-8B-33 Approvals required for refunding bonds of issuer divided into other public bodies.

6-8B-33. Approvals required for refunding bonds of issuer divided into other public bodies. If a public body having outstanding indebtedness has been divided and parts thereof are included within two or more other public bodies, by any lawful means, the refunding of the bonds requires affirmative action by a majority of the members of the governing bodies of each of the public bodies within which any part of the area of the public body which is being lawfully taxed to pay the outstanding indebtedness is then included, except as provided in § 6-8B-34.

Source: SL 1974, ch 54, § 15; SDCL Supp, § 6-8A-6; SL 1984, ch 43, § 28.



§ 6-8B-34 Refunding after detachment of land from issuer.

6-8B-34. Refunding after detachment of land from issuer. Notwithstanding § 6-8B-33, the indebtedness of any public body outstanding at the time part or parts of the public body are detached therefrom by any lawful means and which public body has retained its lawful corporate existence after the detachment of the land from the public body may be refunded by action of the governing body of the public body from which land has been detached with or without concurrence or action by the governing board of the public body, if any, within which the detached land is included.

Source: SL 1974, ch 54, § 15; SDCL Supp, § 6-8A-7; SL 1984, ch 43, § 29.



§ 6-8B-35 Maximum amount of refunding bonds.

6-8B-35. Maximum amount of refunding bonds. The principal amount of the refunding bonds may not exceed the amount necessary to retire the refunded bonds with interest, pursuant to § 6-8B-46, or, as to crossover refunding bonds, pursuant to §§ 6-8B-53 and 6-8B-54, plus any costs or expenses associated with the refunding and the issuance of the refunding bonds.

Source: SL 1974, ch 54, § 5; SDCL Supp, § 6-8A-8; SL 1984, ch 43, § 30; SL 1987, ch 66, § 3.



§ 6-8B-36 Maximum aggregate indebtedness of issuer.

6-8B-36. Maximum aggregate indebtedness of issuer. No refunding bond may cause a public bodies' aggregate amount of indebtedness to exceed the maximum allowable constitutional or statutory provisions, if any, applicable to the public body.

Source: SL 1974, ch 54, § 7; SDCL Supp, § 6-8A-9; SL 1984, ch 43, § 31.



§ 6-8B-37 Bonds not included in computation of aggregate indebtedness.

6-8B-37. Bonds not included in computation of aggregate indebtedness. In computing the aggregate amount of indebtedness of any public body for the purposes of § 6-8B-36, bonds which have been refunded, as provided in this chapter, by immediate payment or prior redemption and retirement or by the placement of the proceeds of refunding bonds or investments thereof in escrow, are not deemed outstanding indebtedness as of the date on which sufficient moneys are placed with the paying agent of the outstanding bonds for the purpose of immediately paying, or redeeming and retiring the bonds, or as of the date on which the proceeds of the refunding bonds or investments thereof are placed in an escrow.

Source: SL 1974, ch 54, § 7; SDCL Supp, § 6-8A-9; SL 1984, ch 43, § 32.



§ 6-8B-38 Combining outstanding issues for refunding--Combining refunding and otherpurposes--Issue in series.

6-8B-38. Combining outstanding issues for refunding--Combining refunding and other purposes--Issue in series. Subject to §§ 6-8B-39 to 6-8B-41, inclusive, a public body may issue refunding bonds to refund one or more or any part of one or more or all issues of its bonds which are outstanding and refunding bonds and bonds authorized for any other purpose or purposes may be issued separately or issued in combination in one series or more by any public body.

Source: SL 1974, ch 54, § 6; SDCL Supp, § 6-8A-11; SL 1984, ch 43, § 33.



§ 6-8B-39 Bonds payable from different sources--Refunding by single issue prohibited.

6-8B-39. Bonds payable from different sources--Refunding by single issue prohibited. No two or more issues or parts of issues of outstanding bonds may be refunded by a single issue of refunding bonds unless all of the outstanding bonds are payable from the same fund or source.

Source: SL 1984, ch 43, § 34A.



§ 6-8B-40 Refunding bonds not payable from same source as bonds being refunded--Electionrequired.

6-8B-40. Refunding bonds not payable from same source as bonds being refunded--Election required. No outstanding bonds may be refunded by an issue of refunding bonds unless either the outstanding bonds and the refunding bonds are payable from the same fund or source or the question of the issuance of the refunding bonds is submitted to and approved by the voters of the public body in accordance with §§ 6-8B-2 to 6-8B-8, inclusive.

Source: SL 1984, ch 43, § 34B.



§ 6-8B-41 Combinations subject to more than one debt limit prohibited.

6-8B-41. Combinations subject to more than one debt limit prohibited. No two or more issues or parts of issues of outstanding bonds or refunding bonds authorized for any other purpose or purposes may be combined in one issue where more than one constitutional or statutory debt limitation is applicable to the combination.

Source: SL 1974, ch 54, § 6; SDCL Supp, § 6-8A-13; SL 1984, ch 43, § 35.



§ 6-8B-42 Issuance and sale of refunding bonds.

6-8B-42. Issuance and sale of refunding bonds. In addition to the provisions of §§ 6-8B-30 to 6-8B-52, inclusive, all refunding bonds shall be issued and sold in accordance with the provisions of §§ 6-8B-9 to 6-8B-24, inclusive.

Source: SL 1984, ch 43, § 37.



§ 6-8B-43 Conclusiveness of determination that limitations have been met.

6-8B-43. Conclusiveness of determination that limitations have been met. The determination by a governing body that all the limitations imposed upon the issuance of refunding bonds have been met is conclusive in the absence of fraud or arbitrary and gross abuse of discretion.

Source: SL 1974, ch 54, § 14; SDCL Supp, § 6-8A-17; SL 1984, ch 43, § 39.



§ 6-8B-44 Recital of authority for issuance--Incontestability after delivery for value.

6-8B-44. Recital of authority for issuance--Incontestability after delivery for value. Any resolution, ordinance, or other instrument may provide that each refunding bond shall recite that it is issued pursuant to this chapter. The recital shall conclusively impart full compliance with §§ 6-8B-30 to 6-8B-52, inclusive. All refunding bonds issued containing the recital are incontestable for any cause whatsoever after their delivery for value.

Source: SL 1974, ch 54, § 12; SDCL Supp, § 6-8A-18; SL 1984, ch 43, § 40.



§ 6-8B-45 Exchange or sale.

6-8B-45. Exchange or sale. Any refunding bonds may either be delivered in exchange for the outstanding bonds being refunded or may be publicly or privately sold at a price and in the manner determined by the governing body, in accordance with § 6-8B-10.

Source: SL 1974, ch 54, § 8; SDCL Supp, § 6-8A-23; SL 1984, ch 43, § 43.



§ 6-8B-46 Disposition of proceeds of sale--Escrow.

6-8B-46. Disposition of proceeds of sale--Escrow. The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded or be placed in escrow in any financial institution within or without the state which has trust powers, and has complied with the applicable provisions of §§ 51A-5-7 to 51A-5-10, inclusive, to be applied to the payment of the bonds being refunded upon their presentation therefor.

Source: SL 1974, ch 54, § 10; SDCL Supp, § 6-8A-24; SL 1984, ch 43, § 44.



§ 6-8B-47 Escrow including other funds.

6-8B-47. Escrow including other funds. The public body may appropriate to any escrow established under § 6-8B-46, any other moneys available for the purpose, including moneys on hand in the sinking fund for the refunded bonds.

Source: SL 1974, ch 54, § 10; SDCL Supp, § 6-8A-25; SL 1984, ch 43, § 45.



§ 6-8B-48 Investment of escrow funds--Amount required in escrow--Appropriation--Verification.

6-8B-48. Investment of escrow funds--Amount required in escrow--Appropriation--Verification. Moneys deposited in any escrow, established under § 6-8B-46, may be invested in federal securities and such investments, together with any interest or other yield to be derived from any such investments and any moneys not invested, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom, to pay the principal of, premium, if any, and interest on the bonds being refunded as such become due at their respective maturities or due at any designated prior redemption date or dates, if called for redemption. The moneys and investments in such escrow account shall be irrevocably appropriated to the payment of the principal of, premium, if any, and interest on the refunded bonds. The computations made in determining the sufficiency of the escrow shall be verified by a certified public accountant licensed or authorized to practice in this state.

Source: SL 1974, ch 54, § 10; SDCL Supp, §§ 6-8A-25, 6-8A-26; SL 1984, ch 43, § 46.



§ 6-8B-49 Purchaser not responsible for application of proceeds.

6-8B-49. Purchaser not responsible for application of proceeds. No purchaser of any refunding bond is responsible for the application of the proceeds thereof by the issuer or any of its officers, agents, or employees.

Source: SL 1974, ch 54, § 10; SDCL Supp, § 6-8A-27; SL 1984, ch 43, § 47.



§ 6-8B-50 Disposition of accrued interest and premiums received on sale.

6-8B-50. Disposition of accrued interest and premiums received on sale. Any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest thereon, the principal thereof, or both interest and principal, or may be deposited in a reserve therefor, or may be used to defray incidental costs, or applied to the payment of the bonds being refunded, or deposited in an escrow, established pursuant to § 6-8B-46, as the governing body determines.

Source: SL 1974, ch 54, § 10; SDCL Supp, § 6-8A-28; SL 1984, ch 43, § 48.



§ 6-8B-51 Outstanding bonds unaffected.

6-8B-51. Outstanding bonds unaffected. Sections 6-8B-30 to 6-8B-52, inclusive, have no effect on the legality of any outstanding bond issued for refunding or other purposes pursuant to any other law.

Source: SL 1984, ch 43, § 56.



§ 6-8B-52 Chapter of full authority--Additional to other laws.

6-8B-52. Chapter of full authority--Additional to other laws. Sections 6-8B-30 to 6-8B-52, inclusive, without reference to other statutes of the state, except as herein otherwise specifically provided, constitute full authority for the authorization and issuance of refunding bonds. No other act or law with regard to the authorization or issuance of bonds that in any way impedes or restricts the carrying out of the acts authorized to be done may be construed as applying to any proceedings taken pursuant to this chapter, except as otherwise provided. The powers conferred by §§ 6-8B-30 to 6-8B-52, inclusive, are in addition and supplemental to, and not a substitution for, and the limitations imposed by §§ 6-8B-30 to 6-8B-52, inclusive, do not affect the powers conferred by any other law except as otherwise provided herein.

Source: SL 1974, ch 54, § 19; SDCL Supp, § 6-8A-37; SL 1984, ch 43, § 57.



§ 6-8B-53 Issuance of crossover refunding bonds--Deposit of proceeds in debt service fund--Maintenance of fund--Taxes levied and appropriated for payment of refunding bonds.

6-8B-53. Issuance of crossover refunding bonds--Deposit of proceeds in debt service fund--Maintenance of fund--Taxes levied and appropriated for payment of refunding bonds. Crossover refunding bonds may be issued by a public body without regard to the limitations in §§ 6-8B-46 and 6-8B-48. The proceeds of crossover refunding bonds less any proceeds applied to payment of the costs of their issuance, shall be deposited in a debt service fund irrevocably appropriated to the payment of principal of and interest on the refunding bonds until the date the proceeds are applied to payment of the bonds to be refunded. The debt service fund shall be maintained as an escrow account with a suitable financial institution within or without the state, which has trust powers and which has complied with the applicable provisions of §§ 51A-5-7 to 51A-5-10, inclusive, and amounts in it shall be invested in securities described in this section. Excess proceeds, if any, of the tax levy made with respect to the bonds to be refunded, and any other available amounts, may be deposited in the escrow account. In the resolution authorizing the issuance of crossover refunding bonds, the governing body may pledge to their payment any source of payment of the bonds to be refunded. In the case of general obligation bonds, taxes shall be levied and appropriated to the debt service fund in the amounts needed, together with estimated investment income of the debt service fund and any other revenues available upon discharge of the bonds refunded, to pay when due the principal of and interest on the refunding bonds. The levy so imposed may be reduced by earnings to be received from investments on hand in the debt service fund to the extent the applicable recording officer certifies to the county auditor that the earnings are expected to be received in amounts and at such times as to be sufficient, together with the remaining levy, to satisfy the purpose of the levy. Any taxes levied for the payment of principal of or interest on the bonds to be refunded shall continue until all of the bonds to be refunded have been fully paid.

Source: SL 1987, ch 66, § 1.



§ 6-8B-54 Securities purchased for debt service fund limited.

6-8B-54. Securities purchased for debt service fund limited. Securities purchased for the debt service fund shall be limited to:

(1) General obligations of the United States, securities whose principal and interest payments are guaranteed by the United States, and securities issued by the following agencies of the United States: banks for cooperatives, federal home loan banks, federal intermediate credit banks, federal land banks, and the federal national mortgage association; or

(2) Obligations issued or guaranteed by any state or any political subdivision of a state, which at the date of purchase are rated the highest or the next highest rating given by Standard and Poor's Corporation, Moody's Investors Service, or a similar nationally recognized rating agency, but not less than the rating on the refunded bonds immediately prior to the refunding.
Source: SL 1987, ch 66, § 2.



§ 6-8B-55 Definition of terms.

6-8B-55. Definition of terms. Terms used in §§ 6-8B-56 to 6-8B-69, inclusive, mean:

(1) "Credit enhancement obligation," an agreement, instrument, or other arrangement described in §§ 6-8B-56 to 6-8B-69, inclusive, pursuant to which any municipality or county covenants or agrees to levy taxes or pledge its full faith and credit or other revenues, funds, fees, or property in amounts estimated by the municipality or county to be necessary to pay debt service and related charges on or in connection with bonds or other obligations issued to finance or refinance property, real or personal, and related costs for a qualified nonprofit corporation which owns or operates a hospital in South Dakota;

(2) "Qualified nonprofit corporation," a nonprofit corporation which owns or operates a hospital which provides or intends to provide services to all or a portion of the residents of a municipality or county which proposes to issue a credit enhancement obligation.
Source: SL 1992, ch 3, § 4.



§ 6-8B-56 Issuance of credit enhancement obligation--Conditions.

6-8B-56. Issuance of credit enhancement obligation--Conditions. The governing body of any municipality or county may authorize the issuance of a credit enhancement obligation upon compliance with the requirements of this section and chapter 1-16A. The governing body shall find and determine that:

(1) The credit enhancement obligation will serve as a public purpose of such municipality or county by promoting the public health, welfare, or safety of residents of the municipality or county by permitting or assisting a qualified nonprofit corporation to borrow money at rates, for a term or in amounts not otherwise available to such corporation;

(2) The purpose of the borrowing by a qualified nonprofit corporation is to finance or refinance real or personal property or other costs incurred by or on behalf of a qualified nonprofit corporation for the purpose of providing hospital services within the State of South Dakota; and

(3) The reasonably anticipated revenues of the qualified nonprofit corporation and any other available amounts or revenues are expected to be sufficient to pay debt service when due with respect to bonds or other obligations to be secured by the credit enhancement obligation.
Source: SL 1992, ch 3, § 5.



§ 6-8B-57 Debt service reserve fund or credit facility.

6-8B-57. Debt service reserve fund or credit facility. If a municipality or county determines that it is not precluded by any applicable law or regulation which may govern the exclusion of interest on the bonds or other obligations from federal income taxation, the terms and conditions applicable to the borrowing by the qualified nonprofit corporation shall include a debt service reserve fund or account or similar arrangement or credit facility as shall be approved by the health and educational facilities authority in an amount approximately equal to maximum annual debt service on the bonds or other obligations to be secured by the credit enhancement obligation.

Source: SL 1992, ch 3, § 6.



§ 6-8B-58 Issuance of credit enhancement obligation--Findings and determinations of chapter1-16A.

6-8B-58. Issuance of credit enhancement obligation--Findings and determinations of chapter 1-16A. Any resolution or ordinance of a municipality or county approving the issuance of a credit enhancement obligation shall require that the health and educational facilities authority make the findings and determinations required by chapter 1-16A with respect to the credit enhancement obligation prior to the issuance and delivery of the credit enhancement obligation and the bonds or other obligations to be secured thereby.

Source: SL 1992, ch 3, § 7.



§ 6-8B-59 Referendum.

6-8B-59. Referendum. Approval of an ordinance or resolution approving a credit enhancement obligation shall be subject to a referendum if five percent of the registered voters, based upon the total number of registered voters at the last preceding general election, petition, within twenty days after such approval, to have the question of approval or disapproval of the credit enhancement obligation placed upon the ballot at the next regular election or at a special election called for such purpose. Except as may be required by a petition for referendum described in the preceding sentence, no election is required to authorize the issuance, delivery, or enforcement of a credit enhancement obligation by a county or municipality.

Source: SL 1992, ch 3, § 8.



§ 6-8B-60 Form of covenants or pledges.

6-8B-60. Form of covenants or pledges. In a resolution setting forth the findings and determinations required by §§ 6-8B-56 to 6-8B-59, inclusive, a governing body may authorize the issuance of a credit enhancement obligation which may be in the form of one or more of the following covenants or pledges:

(1) The governing body may covenant that if at any time the revenues and other sums pledged to pay debt service with respect to the bonds or other obligations to be secured by the credit enhancement obligation are for any reason insufficient for such purpose, the governing body shall levy a general ad valorem tax on all taxable property within the jurisdiction of the municipality or county which issues such credit enhancement obligation for the payment of any such deficiency;

(2) The governing body may covenant that if at any time the revenues and other sums pledged to pay debt service with respect to the bonds or other obligations to be secured by the credit enhancement obligation are for any reason insufficient for such purpose, the governing body shall levy a non-ad valorem sales tax pursuant to chapter 10-52 or any successor statute and pledge all or a portion of the amounts collected therefrom for the payment of any such deficiency or, if such non-ad valorem sales tax has been or will already be so levied, the governing body shall pledge all or a portion of the amounts collected therefrom for the payment of any such deficiency; or

(3) The governing body may covenant that if any time the revenues and other sums pledged to pay such debt service with respect to the bonds or other obligations to be secured by the credit enhancement obligation are for any reason insufficient for such purpose, the governing body shall collect and apply any other identified source of revenues now or hereafter available to the municipality or county which issues such credit enhancement obligation for the payment of any such deficiency.
Source: SL 1992, ch 3, § 9.



§ 6-8B-61 Agreements with health and educational facilities authority or other financialinstitution entered into by state entities.

6-8B-61. Agreements with health and educational facilities authority or other financial institution entered into by state entities. The State of South Dakota and any of its agencies, boards, authorities, departments, and commissions may enter into agreements or other arrangements with the health and educational facilities authority or any financial institution in order to effectuate or implement any pledge or other covenant described in § 6-8B-60.

Source: SL 1992, ch 3, § 10.



§ 6-8B-62 Credit enhancement obligations irrepealable until fully paid.

6-8B-62. Credit enhancement obligations irrepealable until fully paid. Upon the issuance and sale of bonds or other obligations secured by a credit enhancement obligation, any pledge or covenant made relating to such bonds or other obligations pursuant to a resolution or ordinance described in § 6-8B-60 and any agreement or other arrangement made pursuant to § 6-8B-61 shall be irrepealable until such time as such bonds or other obligations are fully paid with interest thereon in the manner described by the documents governing such bonds or other obligations.

Source: SL 1992, ch 3, § 11.



§ 6-8B-63 Determination by governing body on limitations conclusive absent fraud or abuse.

6-8B-63. Determination by governing body on limitations conclusive absent fraud or abuse. The determination by a governing body that all of the limitations imposed upon the issuance of a credit enhancement obligation have been met is conclusive in the absence of fraud or arbitrary and gross abuse of discretion.

Source: SL 1992, ch 3, § 12.



§ 6-8B-64 Ad valorem taxes--Limit.

6-8B-64. Ad valorem taxes--Limit. Any ad valorem taxes levied pursuant to subdivision 6-8B-60(1) may not exceed the amount of the anticipated deficiency by more than five percent, but may not be subject to any other statutory limitation of rate or amount applicable to other taxes levied or collected by the municipality or county which issues such credit enhancement obligation.

Source: SL 1992, ch 3, § 13.



§ 6-8B-65 Agreements with health and educational facilities authority or other financialinstitution entered into by municipality or county--Provisions--Interest deemedperfected.

6-8B-65. Agreements with health and educational facilities authority or other financial institution entered into by municipality or county--Provisions--Interest deemed perfected. In connection with the authorization and issuance of a credit enhancement obligation, any municipality or county may enter into one or more agreements or other arrangements with the health and educational facilities authority or any financial institution acting as trustee or paying agent for bonds or other obligations secured by the credit enhancement obligation for the purpose of implementing the provisions of §§ 6-8B-55 to 6-8B-69, inclusive. Such agreement may contain such provisions as the authority deems necessary and may provide that the financial institution may act as trustee or paying agent for the benefit of and on behalf of the authority and be held accountable as the trustee of an express trust for the application and disposition of the amounts and other funds pledged by any municipality or county pursuant to the provisions of §§ 6-8B-55 to 6-8B-69, inclusive, including the income and proceeds therefrom, solely for the uses and purposes as provided in the agreement. No filing, recording, possession, or other action under the uniform commercial code or any other law of this state may be required to perfect the security interest of the authority or any such financial institution in and to the credit enhancement obligation and amounts payable thereunder. The security interest of the authority and any such financial institution acting shall, for all purposes, be deemed perfected for the benefit of the authority, the financial institution and any holders of bonds or other obligations issued in connection therewith on and after the time of the adoption of the resolution or ordinance making the pledge against all parties having prior unperfected or subsequent security interests or claims of any kind in tort, in contract, or otherwise.

Source: SL 1992, ch 3, § 14.



§ 6-8B-66 Aggregate indebtedness of municipality or county--Limit--Calculation.

6-8B-66. Aggregate indebtedness of municipality or county--Limit--Calculation. No credit enhancement obligation may cause the aggregate amount of indebtedness of the municipality or county which issues such credit enhancement obligation to exceed the maximum allowable constitutional or statutory provisions, if any, applicable to such municipality or county. In computing the aggregate amount of indebtedness of any municipality or county which issues the credit enhancement obligation as provided in this chapter, there shall be included as indebtedness the unpaid principal amount of the outstanding bonds or other obligations secured by the credit enhancement obligation less any amounts on deposit with the health and educational facilities authority or any financial institution acting as trustee, paying agent, or in any other fiduciary capacity with respect to such obligations.

Source: SL 1992, ch 3, § 15.



§ 6-8B-67 Tax or revenue anticipation notes--Limit.

6-8B-67. Tax or revenue anticipation notes--Limit. If a municipality or county is required to or reasonably anticipates that it will be required to make payments on or with respect to a credit enhancement obligation, it may issue tax or revenue anticipation notes in the anticipated amounts of such required payments provided that the principal and interest payable with respect to any such anticipation notes may not exceed the amount of taxes or other fees, funds, revenues, or other amounts anticipated to be received on or before the date or dates on which principal and interest shall be payable on the anticipation notes.

Source: SL 1992, ch 3, § 16.



§ 6-8B-68 Obligation subject to provisions of §§ 6-8B-9 to 6-8B-22, inclusive.

6-8B-68. Obligation subject to provisions of §§ 6-8B-9 to 6-8B-22, inclusive. A credit enhancement obligation, any agreement related thereto and any anticipation note authorized by § 6-8B-67 shall be authorized, issued and sold as provided in, and shall be subject to the provisions of §§ 6-8B-9 to 6-8B-22, inclusive.

Source: SL 1992, ch 3, § 17.



§ 6-8B-69 Exemption from registration under chapter 47-31B.

6-8B-69. Exemption from registration under chapter 47-31B. Any credit enhancement obligation, any agreement or other arrangement related thereto, and any anticipation note authorized hereunder shall be exempt from registration under chapter 47-31B.

Source: SL 1992, ch 3, § 18; SL 2004, ch 278, § 57.






Chapter 09 - Annual Fiscal Reports

§ 6-9-1 Annual fiscal reports to county auditor by township, municipal and school district officers--Contents--Filing.

6-9-1. Annual fiscal reports to county auditor by township, municipal and school district officers--Contents--Filing. The clerk of each township, third class municipality, or school district, and every municipal auditor shall report to the county auditor of each county in which the municipality or school district is situated, the total indebtedness and the purpose for which issued and the liabilities, assets, resources, and expenditures, and the total receipts and disbursements as of December thirty-first of the preceding year, or as of the closing date of the last fiscal year.

The reports shall be filed and kept by the county auditor of each county in a suitable record. However, the county auditor may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1862-3, ch 53, § 10; SL 1874-5, ch 72; PolC 1877, ch 7, § 7; CL 1887, § 74; RPolC 1903, § 77; SL 1905, ch 165; SL 1909, ch 290, § 2; SL 1913, ch 291, § 12; RC 1919, § 5347; SL 1927, ch 195, § 1; SL 1929, ch 240; SDC 1939, § 57.0204; SL 1981, ch 45, § 1; SL 1992, ch 60, § 2.



§ 6-9-2 Repealed.

6-9-2. Repealed by SL 1988, ch 62.



§ 6-9-3 Compilation and publication of reports received by state department.

6-9-3. Compilation and publication of reports received by state department. It shall be the duty of the Department of Revenue to compile and publish in convenient form, the reports as furnished to such department and to furnish to each county auditor in the state a copy of the published report thereof, which copies shall be preserved as permanent records by the county auditors of the respective counties.

Source: SL 1927, ch 195, § 2; SL 1929, ch 240; SDC 1939, § 57.0204.






Chapter 10 - Incorporation and Dissolution of Political Subdivisions

§ 6-10-1 Incorporation or dissolution not effective until notice filed with secretary of state.

6-10-1. Incorporation or dissolution not effective until notice filed with secretary of state. No political subdivision of the State of South Dakota may legally be incorporated or dissolved until notice of such incorporation or dissolution has been filed in the Office of the Secretary of State.

Source: SL 1965, ch 266, § 1.



§ 6-10-2 Form of notice filed with secretary of state--Articles or order.

6-10-2. Form of notice filed with secretary of state--Articles or order. Such notice of incorporation or dissolution shall be in the form of a certified copy of the articles of incorporation, where applicable; or a certified copy of an order of incorporation or an order of dissolution issued by a court of competent jurisdiction or a board or commission authorized by law to effect such incorporation or dissolution.

Source: SL 1965, ch 266, § 2.



§ 6-10-3 Fees and tax money withheld from noncomplying subdivisions.

6-10-3. Fees and tax money withheld from noncomplying subdivisions. No fees or reversions of tax money, authorized by law, shall be made to any subdivision of state government until the provisions of this chapter have been fully complied with by the subdivisions involved.

Source: SL 1965, ch 266, § 3.






Chapter 11 - Local Government Study Commission [Repealed]

CHAPTER 6-11

LOCAL GOVERNMENT STUDY COMMISSION [REPEALED]

[Repealed by SL 1994, ch 59, §§ 1-10]



Chapter 12 - Home Rule Charters

§ 6-12-1 Expenses and cost of charter preparation and election.

6-12-1. Expenses and cost of charter preparation and election. Whether initiated by the voters or provided by the governing boards, counties, and first and second class municipalities are authorized to expend from their general funds expenses in connection with the preparation and sponsorship of a charter proposal and shall pay the cost of election conducted on the question of adoption or amendment of a charter.

Source: SL 1974, ch 52, § 1; SL 1992, ch 60, § 2.



§ 6-12-2 Voting on proposal--Alternatives.

6-12-2. Voting on proposal--Alternatives. When a governing board or a combination of governing boards propose to provide a home rule charter they may either initially submit the proposed charter to a vote or may submit to a vote the question of whether a charter should be initiated and present alternatives as issues upon the same ballot as to the composition and selection of a charter commission to draft the proposed charter.

Source: SL 1974, ch 52, § 2.



§ 6-12-3 Alternatives proposed by board action on initiated petition.

6-12-3. Alternatives proposed by board action on initiated petition. The governing board or boards to whom an initiated petition is presented and to which a proposed charter is not attached, in addition to the question of whether or not a charter should be adopted, shall, unless the petition contains a general statement as to the petitioner's choice as to the composition and the manner of selection of a charter commission, propose alternatives as provided by § 6-12-2.

Source: SL 1974, ch 52, § 3.



§ 6-12-4 Governmental structure to be established in charter.

6-12-4. Governmental structure to be established in charter. A charter, to be valid, must establish therein the form of governmental structure under which the home rule unit will function.

Source: SL 1974, ch 52, § 4.



§ 6-12-5 Standards to be at least as stringent as state law.

6-12-5. Standards to be at least as stringent as state law. Neither charter nor ordinances adopted thereunder may set standards and requirements which are lower or less stringent than those imposed by state law, but they may set standards and requirements which are higher or more stringent than those imposed by state law, unless a state law provides otherwise.

Source: SL 1974, ch 52, § 5.



§ 6-12-6 Restrictions on power of home rule units.

6-12-6. Restrictions on power of home rule units. The power of a home rule unit does not include the power to:

(1) Enact private or civil law governing civil relationships except as incident to the exercise of an independent county or municipal power;

(2) Define and provide for the punishment of a crime, but this limitation shall not abridge the power of a home rule unit to provide punishment for the violation of ordinances or charter provisions by a fine not exceeding five hundred dollars or by imprisonment not exceeding six months or by both such fine and imprisonment;

(3) Abridge laws relating to elementary and secondary education;

(4) Change assessment practices and procedures relating to ad valorem taxation of property;

(5) Exempt itself from providing the necessary personnel and facilities to perform services required by general law to be performed by a like unit or units of local government;

(6) Deny referendum on ordinances or bylaws provided by chapter 9-19;

(7) Regulate rates or conditions of service of any public utility regulated by the South Dakota Public Utilities Commission.
Source: SL 1974, ch 52, § 6; SL 1975, ch 283, § 56.



§ 6-12-7 Time of election on charter proposal by commission.

6-12-7. Time of election on charter proposal by commission. When a commission has been selected or appointed to draft a proposed charter or an amendment to a charter, an election on the question must be held within one year after initiation of the proposed action.

Source: SL 1974, ch 52, § 10.



§ 6-12-8 Special election on home rule charter--Exception.

6-12-8. Special election on home rule charter--Exception. A special election shall be called on any question involving a home rule charter unless another election is scheduled within one hundred twenty days of the initiation of the action.

Source: SL 1974, ch 52, § 8; SL 2005, ch 42, § 1.



§ 6-12-8.1 Initiation of the action defined.

6-12-8.1. Initiation of the action defined. For purposes of §§ 6-12-7 and 6-12-8, an initiation of the action means the point at which the governing body or combination of governing bodies have passed a motion to either submit the proposed charter to a vote or to submit to a vote the question of whether a charter should be initiated pursuant to § 6-12-2.

Source: SL 2005, ch 42, § 2.



§ 6-12-9 Preparation for election--Time of election on initiated charter.

6-12-9. Preparation for election--Time of election on initiated charter. If there is no scheduled election qualifying under § 6-12-8, elections will be noticed and ballots will be prepared to accommodate absentee voting under the general election law, and if it is on the question of adopting of a charter or an amendment which has been drafted and approved by the initiators, such election shall be held within sixty days after its filing.

Source: SL 1974, ch 52, § 9.



§ 6-12-10 Application of general election laws.

6-12-10. Application of general election laws. Except as provided in §§ 6-12-7 to 6-12-9, inclusive, general election laws shall govern elections on questions of adoption, amendment, or repeal of a charter.

Source: SL 1974, ch 52, § 7.



§ 6-12-11 Filing of adopted charter with secretary of state--Violation--Effect.

6-12-11. Filing of adopted charter with secretary of state--Violation--Effect. The person charged with the conduct of an election concerning a question on adoption of a charter or amendment thereto shall, within thirty days after the canvass and return thereon, file with the secretary of state a certified copy of a charter or amendment adopted. Any person violating the provisions of this section is guilty of a Class 2 misdemeanor, but the failure of such person to so file shall not invalidate any election on such a question or a charter or amendment adopted pursuant thereto.

Source: SL 1974, ch 52, § 11; SL 1981, ch 43, § 1.



§ 6-12-12 Chapter not to invalidate prior proceedings.

6-12-12. Chapter not to invalidate prior proceedings. Nothing in this chapter shall be construed to invalidate any proceedings had before July 1, 1974, in connection with the formation or submission of any charter provision instituted prior to July 1, 1974.

Source: SL 1974, ch 52, § 12.



§ 6-12-13 Repealed.

6-12-13. Repealed by SL 1997, ch 42, § 2.



§ 6-12-14 Taxing power limited.

6-12-14. Taxing power limited. No county, city, or other governmental unit, including governmental units chartered under S.D. Const., Art. IX, § 2, unless otherwise specifically provided by statute, may, enact or increase, in any form a tax, fee, or charge that is: related to the state lottery; similar to a tax which provides revenues to the state; or similar to state licensing or regulatory fees enacted by statute or adopted by rule. The provisions of this section do not prohibit any tax or fee enacted and imposed on or before March 1, 1996.

Source: SL 1997, ch 42, § 1.



§ 6-12-15 Scope of section 6-12-14.

6-12-15. Scope of section 6-12-14. Nothing in § 6-12-14 is intended to authorize any county, city, or other governmental unit chartered under S.D. Const., Art. IX, § 2, to enact or increase a tax, fee, or other charge that is denied by its charter, the Constitution, or the general laws of the state.

Source: SL 1997, ch 42, § 3.






Chapter 13 - Disposal of Surplus Government Property

§ 6-13-1 Disposition of surplus property.

6-13-1. Disposition of surplus property. The governing board of a political subdivision may sell, trade, loan, destroy, or otherwise dispose of any land, structures, equipment, or other property which the governing board has, by appropriate motion, determined is no longer necessary, useful, or suitable for the purpose for which it was acquired. No motion is required to sell, trade, loan, destroy, or otherwise dispose of consumable supplies, printed text, zoo animals, or subscriptions.

Source: SL 1988, ch 64, § 1; SL 1998, ch 38, § 1; SL 2005, ch 41, § 1; SL 2012, ch 48, § 2.



§ 6-13-2 Appraisal of value of surplus property--Filing of report.

6-13-2. Appraisal of value of surplus property--Filing of report. After the governing board of a political subdivision has made a determination of surplus property pursuant to § 6-13-1, the governing board shall appoint three real property owners of the political subdivision to appraise the value of such property. Such real property owners shall file a report of the appraisal with the fiscal officer of the political subdivision. The governing board may employ a person or persons licensed by the state to do fee appraisals in lieu of the property owners conducting an appraisal pursuant to this section.

Source: SL 1988, ch 64, § 2; SL 1989, ch 60.



§ 6-13-3 Improvements appraised separately--Equipment and property not appraised.

6-13-3. Improvements appraised separately--Equipment and property not appraised. Any improvements on land shall be appraised separately from the land. Equipment or supplies which are to be traded for other property, property which is to be destroyed, property which is to be transferred to another political subdivision pursuant to § 6-5-1, property being sold which was created as a result of an educational program in a school and property which is to be sold at public auction need not be appraised pursuant to this chapter.

Source: SL 1988, ch 64, § 3.



§ 6-13-4 Notice by publication of sale of surplus property--Exceptions.

6-13-4. Notice by publication of sale of surplus property--Exceptions. Any surplus property appraised pursuant to § 6-13-2 at five hundred dollars or less or any animal owned by a municipality for a zoo may be sold by the governing board at a private or public sale without notice. The governing board of the political subdivision shall give notice of the sale of all other surplus property, including property created as a result of an educational program in a school, by publishing a notice of the sale at least twice, with the first publication not less than ten days prior to the date of the sale. The first publication shall be in the official newspapers of the political subdivision and the second publication may be in any legal newspaper of the state chosen by the governing board of the political subdivision. If the political subdivision has no official newspaper, the first publication shall be made in a legal newspaper with general circulation in the area, to be selected by the governing board of the political subdivision. The notice shall describe the property to be sold and the time when bids will be opened. The governing board may open the bids or may designate an official and a witness to open all bids prior to the meeting of the governing board and shall state such in the notice of sale. Property to be transferred to another political subdivision pursuant to § 6-5-1 need not be advertised.

Source: SL 1988, ch 64, § 4; SL 1990, ch 48, § 2; SL 1990, ch 53; SL 1992, ch 50; SL 1997, ch 43, § 1.



§ 6-13-5 Receipt of sealed bids--Sale to highest bidder--Absence of bids--Private sale.

6-13-5. Receipt of sealed bids--Sale to highest bidder--Absence of bids--Private sale. Sealed bids received on the surplus property shall be filed with the fiscal officer of the political subdivision and shall be opened at a governing board meeting at the time specified in the notice required by § 6-13-4, or the governing board may designate an official of the political subdivision and a witness to open all bids before the meeting of the governing board as specified in the notice required by § 6-13-4. The governing board may reject any and all bids. However, if the governing board accepts a bid, it must be the bid of the highest bidder. If no bids are received, the governing board may have the surplus property reappraised pursuant to § 6-13-2, or may, within twelve months thereafter, sell the property at private sale for not less than ninety percent of the appraised value without further publication or appraisal. If the property to be sold was created as a result of an educational program in a school, the school board may accept the highest bid or it may reject all bids and may sell the property at private sale without further publication.

Source: SL 1988, ch 64, § 5; SL 1995, ch 36; SL 1996, ch 50; SL 2002, ch 38, § 1.



§ 6-13-5.1 Sale of property conveyed by a railroad.

6-13-5.1. Sale of property conveyed by a railroad. The provisions of §§ 6-13-4 and 6-13-5 notwithstanding, property that was conveyed to a political subdivision by a railroad may be sold to the lessee of the property or, if there is no lessee, to the owner of property abutting the property to be sold for not less than its appraised value. No vacation, change, relocation, or sale of the property as provided in this section may diminish any existing right of use enjoyed by any public utility, municipally-owned utility, or cooperative utility.

Source: SL 1989, ch 61.



§ 6-13-5.2 Sale of government property through broker--Offers--Notice.

6-13-5.2. Sale of government property through broker--Offers--Notice. In lieu of receiving sealed bids as required by this chapter, a school district, municipality, or county may sell real property at public auction or by listing the property with one or more licensed real estate brokers. The governing body may accept any offer for purchase of real property provided the offer exceeds ninety percent of the appraised value of the real property as required by § 6-13-2. If a governing body sells real property by public auction or through a real estate broker, the governing body shall give notice of the sale of the real property as required by § 6-13-4.

Source: SL 1998, ch 35, § 2; SL 2002, ch 39, § 1.



§ 6-13-6 Sale by auction--Notice by publication.

6-13-6. Sale by auction--Notice by publication. In lieu of sealed bids, the governing board of a political subdivision may sell surplus property at auction. Such governing board shall advertise such auction by publication pursuant to § 6-13-4. Surplus property may be sold to the highest bidder at such auction.

Source: SL 1988, ch 64, § 6.



§ 6-13-7 Persons prohibited from purchasing surplus property--Exception.

6-13-7. Persons prohibited from purchasing surplus property--Exception. No governing board member, any officer of a county, municipality, township, or school district, who has been elected or appointed, or real property owner acting as an appraiser may purchase the surplus property except at public auction.

Source: SL 1988, ch 64, § 7; SL 1997, ch 43, § 2.



§ 6-13-8 Deposit and credit of sale revenue.

6-13-8. Deposit and credit of sale revenue. All revenue accruing from the sale of surplus property pursuant to this chapter shall be paid into the treasury of such political subdivision and credited, at the discretion of the governing board, to the general fund, to the fund in which such property was inventoried, or to the capital outlay fund of a school district.

Source: SL 1988, ch 64, § 8; SL 2001, ch 35, § 1.



§ 6-13-9 Sale of real property under installment contract.

6-13-9. Sale of real property under installment contract. The governing board may sell any real property with a purchase price in excess of two hundred fifty dollars under an installment contract. The property may not be sold for less than ninety percent of the appraised value. Before the governing board may sell any real property under an installment contract it shall attempt to sell such property pursuant to § 6-13-5 or 6-13-6. The governing board shall determine the terms and conditions of the installment contract including the number of installments, the date of payment and the rate of interest. The purchaser may, at his option, pay the balance or any number of installments on any interest paying date.

Source: SL 1989, ch 62, § 1.



§ 6-13-10 Acceptance of bid for installment contract.

6-13-10. Acceptance of bid for installment contract. Immediately upon the acceptance of any bid under § 6-13-9, the purchaser shall deposit the amount of the cash payment with the fiscal officer. The fiscal officer shall provide the purchaser with a receipt for such payment and retain a copy in his office.

Source: SL 1989, ch 62, § 2.



§ 6-13-11 Board approval of installment contract sales.

6-13-11. Board approval of installment contract sales. At the first meeting of the governing board of the political subdivision after a sale has been made pursuant to §§ 6-13-9 to 6-13-14, inclusive, the fiscal officer shall report the sale to the board together with all his proceedings. The governing board may refuse to approve the sale if the purchase price offered is, in the judgment of the board, less than the true and full value of the real property. If the sale is not approved, the fiscal officer shall return the purchaser's deposit. The purchaser shall surrender the receipt for such deposit.

Source: SL 1989, ch 62, § 3.



§ 6-13-12 Full purchase price paid in cash--Execution of deed.

6-13-12. Full purchase price paid in cash--Execution of deed. If the governing board approves a sale pursuant to § 6-13-11, and the full amount of the purchase price has been paid in cash, the board shall direct that a deed conveying such property be delivered to the purchaser thereof. The deed shall be executed in the name of the chairman of the governing board and attested by the fiscal officer. The deed shall vest in the grantee or grantees all of the right, title, and interest of the political subdivision in and to such real property so sold and every part thereof.

Source: SL 1989, ch 62, § 4.



§ 6-13-13 Less than full amount of purchase price in cash--Execution of contract for deed.

6-13-13. Less than full amount of purchase price in cash--Execution of contract for deed. If the governing board approves the sale pursuant to § 6-13-11, and less than the full amount of the purchase price is paid in cash and the remainder is to be paid in annual installments, the purchaser or purchasers shall be given a contract for deed covering such real property. The contract for deed shall be executed in the name of the chairman of the governing board of the political subdivision and attested by the fiscal officer. The contract for deed shall state that the political subdivision agrees to convey all of the right, title, and interest of the political subdivision in and to such real property so sold and every part thereof upon the full performance thereof by the purchaser. The contract for deed shall contain a recital of the terms of the sale, the amount of cash paid at the sale, the amount of each of the annual installments, the date of payment of such annual installments, and the rate of interest thereon. The contract for deed shall require the purchaser to make the payments of principal and interest in the amounts and at the times provided by § 6-13-9. The contract for deed shall require that all taxes assessed and levied upon the real property described therein shall be paid in full each year during the term of the contract for deed and before the taxes become delinquent. The contract for deed shall provide that in case of default in the payment of any annual installment or interest or taxes assessed and levied, the governing board, at its option, may declare the contract at an end and proceed immediately to foreclose the deed in the manner provided by law for the strict foreclosure of executory contract for the sale of real estate. The contract for deed shall provide that all payments made prior to such default shall be retained by the political subdivision as liquidated damages.

Source: SL 1989, ch 62, § 5.



§ 6-13-14 Transfer, license, or sale of computer software--Notice to board.

6-13-14. Transfer, license, or sale of computer software--Notice to board. Any state agency may transfer, license, or sell any computer software in which the agency possesses a transferable interest upon such terms and conditions as the agency may determine. Notice of negotiations leading to possible transfer, licensure, or sale shall be provided to the Bureau of Administration prior to entering into any agreement to transfer, license, or sell such software.

Source: SL 1989, ch 62, § 6.



§ 6-13-15 Transfer of county or municipal museum collections to certain nonprofitorganizations.

6-13-15. Transfer of county or municipal museum collections to certain nonprofit organizations. Notwithstanding any other provision of law, any county or municipality may provide as a gift to any nonprofit organization that meets the requirements of this section and that is recognized as an exempt organization under § 501(c)3 of the Internal Revenue Code of 1986, as amended to January 1, 1996, any collection of historical artifacts, documents, or other materials that has been housed in a museum or other display owned by the county or municipality. The gift may include collection display and storage fixtures and related tangible personal property. To be eligible to receive the collection the nonprofit organization shall agree to:

(1) Display or store the collection within the State of South Dakota;

(2) Not dispose of the collection except to return the collection to the county or municipality or in accordance with mutually agreed upon collections management policies; and

(3) Return all of the nonprofit organization's assets acquired under this section to the county or municipality upon dissolution of the nonprofit organization.
Source: SL 1996, ch 49.



§ 6-13-16 Loaning of zoo animals.

6-13-16. Loaning of zoo animals. Any municipality or other political subdivision of the state that operates a zoo may enter into an agreement for the loaning of zoo animals with another political subdivision, nonprofit corporation, or other entity that operates a zoo accredited by the Association of Zoos and Aquariums or other appropriate institutions dealing with animal care, breeding, welfare, or wildlife education. The zoo that accepts the loaned zoo animals may be located inside or outside the State of South Dakota. The loan agreement shall be under terms and conditions agreed to by the parties to the agreement. Zoo animals loaned pursuant to this section are not deemed to be surplus property, and no motion is required to enter into an agreement for the loaning of zoo animals.

Source: SL 2012, ch 48, § 3.






Chapter 14 - Endowment Funds

§ 6-14-1 Creation and transfer of endowment fund.

6-14-1. Creation and transfer of endowment fund. The governing body of a political subdivision of this state may, by resolution, create an endowment fund. Notwithstanding any other law to the contrary, the governing body may transfer any gift or donation to the endowment fund. The governing body may transfer ownership of the endowment fund or may transfer the custody of the assets of the endowment fund and retain ownership of the assets of the endowment fund. No limit on the amount of unobligated cash balance applies to the revenue in the fund created by this chapter.

Source: SL 1991, ch 56, § 1; SL 2009, ch 28, § 1.



§ 6-14-2 Spending.

6-14-2. Spending. The interest earned from the revenue in an endowment fund created pursuant to § 6-14-1 may be spent by the governing body of a political subdivision for any legal purpose. The principal in an endowment fund may be expended by the governing body by resolution after a public hearing called for that purpose.

Source: SL 1991, ch 56, § 2.






Chapter 15 - Limitation on State Mandated Services

§ 6-15-1 Limited effect of state mandates to provide new activities or services.

6-15-1. Limited effect of state mandates to provide new activities or services. No state law, rule, or regulation which mandates any county, municipality, or school district to engage in any new activity, to provide any new service, to increase any current level of activity or to provide any service beyond that required by existing law has the force of law unless or until the state provides sufficient new funding or a means of new funding to the county, municipality, or school district to pay the cost of performing the mandated activity or service for the period of time during which the activity or service is required to be performed.

Source: SL 1993, ch 61, § 1.



§ 6-15-2 Laws, rules, or regulations unaffected.

6-15-2. Laws, rules, or regulations unaffected. Section 6-15-1 does not apply to any law, rule, or regulation:

(1) Concerning the conduct of elections;

(2) Required by federal law;

(3) Required to fund the unified judicial system;

(4) Required to fund the welfare system;

(5) Creating, modifying, or repealing any criminal law;

(6) Reauthorizing but not expanding existing statutory authority; or

(7) Specifying a minimum salary for public officials.
Source: SL 1993, ch 61, § 2; SL 2001, ch 37, § 6.






Chapter 16 - Special Districts

§ 6-16-1 Elections--Special districts--Board of directors.

6-16-1. Elections--Special districts--Board of directors. Sections 6-16-1 to 6-16-7, inclusive, apply to elections for the formation of certain special districts and for the initial election of the board of directors or trustees for these districts. The special districts covered are: county road, ambulance, rural fire protection, sanitary, irrigation, watershed, and water project districts.

Source: SL 1998, ch 36, § 1.



§ 6-16-2 Petition--Number of signatories--Deposit for costs.

6-16-2. Petition--Number of signatories--Deposit for costs. The application for organization shall be a petition verified by one or more circulators by affidavit stating that each affiant personally witnessed the signatures on the petition and believe the signatures to be genuine. Except as provided in this section, the petition shall be signed by at least twenty-five percent of the registered voters within the proposed district. If the proposed district is in two or more counties, a petition shall be filed in each county and each petition shall be signed by at least twenty-five percent of the registered voters within the proposed district in that county. The petition shall be accompanied by a deposit covering the estimated costs as determined by the county auditor of the public notices and the conduct of the election for the formation of the district. The county auditor may waive the deposit or payment requirement or may specify other arrangements for payment of the publication and election costs. If the district to be formed is a road district that contains no registered voters, the petition shall be signed by at least twenty-five percent of the landowners of the district. If the district to be formed is a watershed district, the petition shall be signed by at least twenty-five percent of the eligible voters of the district as defined in § 46A-14-15.1 and as provided in § 46A-14-5. If the district to be formed is a water project district, any petition required by this section shall be signed by qualified voters of the proposed district, as defined in §§ 46A-18-2.1 and 46A-18-2.2, in the appropriate county.

Source: SL 1998, ch 36, § 2; SL 1999, ch 151, § 10; SL 2000, ch 32, § 1; SL 2011, ch 35, § 1; SL 2013, ch 228, § 1.



§ 6-16-3 Formation of new district.

6-16-3. Formation of new district. If the proposed district is in two or more counties, each county auditor and board of county commissioners shall cooperate to perform the requirements of §§ 6-16-1 to 6-16-7, inclusive, and the chapter specific to the formation of that district in setting the date for and conducting the election of the proposed district.

Source: SL 1998, ch 36, § 3.



§ 6-16-4 Notification of deadline.

6-16-4. Notification of deadline. The county auditor shall publish the notice of the voter registration deadline at least once each week for two consecutive weeks, the last publication to be not less than twenty-four nor more than thirty days prior to the election. The auditor shall publish notices of election at least once each week for two consecutive weeks, the last publication to be not less than four nor more than ten days before the election in at least one legal newspaper of general circulation in the proposed district.

Source: SL 1998, ch 36, § 4; SL 2000, ch 32, § 2; SL 2008, ch 35, § 1, eff. Feb. 27, 2008.



§ 6-16-5 Election on question of incorporation in districts containing less than one thousandvoters--Election of directors or trustees.

6-16-5. Election on question of incorporation in districts containing less than one thousand voters--Election of directors or trustees. If the proposed district contains less than one thousand eligible voters as defined in § 6-16-6, the county auditor shall set a date, time, and location for a meeting to be held within the district, or at the county seat of any county in which a portion of the proposed district is located, to conduct an election on the question of formation of the special district. The date may not be more than sixty days after the appropriate board declares that the application for incorporation is valid. The auditor shall appoint three judges of election, one of whom shall serve as the superintendent, to conduct the election. The vote upon the question of incorporation shall be by ballot which conforms to a ballot for a statewide question except that the statement required to be printed on the ballot shall be prepared by the state's attorney. After the vote is cast and counted, the judges shall prepare a certification showing the whole number of ballots cast, together with the number voting for and the number voting against incorporation, and shall return the certification to the county auditor. If a majority, or if it is a water project district at least sixty percent, of the votes cast on the question of formation is in favor, an election shall be conducted by those present at the same meeting to elect the initial board of directors or trustees.

Source: SL 1998, ch 36, § 5; SL 2006, ch 29, § 3; SL 2008, ch 35, § 2, eff. Feb. 27, 2008; SL 2010, ch 74, § 2; SL 2013, ch 228, § 2.



§ 6-16-5.1 Election on question of incorporation in districts containing one thousand or morevoters.

6-16-5.1. Election on question of incorporation in districts containing one thousand or more voters. If the proposed district contains one thousand or more eligible voters as defined in § 6-16-6, the county auditor shall set a date for an election to be held within the district, or at the county seat of any county in which a portion of the proposed district is located, on the question of formation of the special district. The date may not be more than sixty days after the appropriate board declares that the application for incorporation is valid. The election shall be conducted pursuant to Title 12. The vote upon the question of incorporation shall be by ballot which conforms to a ballot for a statewide question except that the statement required to be printed on the ballot shall be prepared by the state's attorney. The election shall be canvassed by the county commission.

Source: SL 2008, ch 35, § 4, eff. Feb. 27, 2008; SL 2013, ch 228, § 3.



§ 6-16-5.2 Election of directors or trustees in districts containing one thousand or more voters.

6-16-5.2. Election of directors or trustees in districts containing one thousand or more voters. If a majority, or if it is a water project district at least sixty percent, of the votes cast in an election conducted pursuant to § 6-16-5.1 is in favor on the question of formation of the special district, an election shall be conducted by the county auditor within sixty days after the official canvass to elect the initial board of directors or trustees. The election shall be conducted pursuant to Title 12. The county auditor shall publish a notice of vacancy no later than fifty days prior to the election. Circulation of nominating petitions may begin upon completion of the official canvass of the election to form the district. Nominating petitions shall be filed with the county auditor by 5:00 p.m. at least thirty days before the election. The nominating petitions shall contain signatures of at least twenty-five registered voters in the district. Absentee ballots shall be made available to the voters no later than twenty days before the date of election. The election shall be canvassed by the county commission.

Source: SL 2008, ch 35, § 5, eff. Feb. 27, 2008; SL 2010, ch 74, § 3.



§ 6-16-6 Voter eligibility.

6-16-6. Voter eligibility. Any person who is registered to vote and resides in the proposed district may vote in the elections provided for in § 6-16-5. However, the qualifications of a voter for irrigation district elections are as provided in chapter 46A-4, the qualifications of a voter for water project district elections are as provided in §§ 46A-18-2.1 and 46A-18-2.2, and the qualifications of a voter for watershed district elections are as provided in § 46A-14-15.1. Absentee voting is allowed pursuant to chapter 12-19 for the election on the question of formation of the special district or any other question to be voted on by the eligible voters of the district. If the district to be formed is a road district that contains no registered voters, voter eligibility is based solely on landowners. For the purpose of this section, a person resides in a proposed district if the person actually lives in the proposed district for at least thirty days in the last year.

Source: SL 1998, ch 36, § 6; SL 1999, ch 151, § 11; SL 2000, ch 32, § 3; SL 2011, ch 35, § 2; SL 2013, ch 228, § 4.



§ 6-16-7 Voting rights--Conflict.

6-16-7. Voting rights--Conflict. If there is a conflict regarding who has a right to vote in the election pursuant to §§ 6-16-4 to 6-16-6, inclusive, the judges of election shall settle the conflict by referring to the official records of the county auditor in each county where these official records are held.

Source: SL 1998, ch 36, § 7; SL 2000, ch 32, § 10.



§ 6-16-8 Promulgation of rules.

6-16-8. Promulgation of rules. The State Board of Elections may promulgate rules pursuant to chapter 1-26 concerning:

(1) The petition form for the formation of a special district;

(2) The notice of election; and

(3) The nominating petition.

The petition form and notice of election shall include a description of the proposed district boundaries.

Source: SL 1998, ch 36, § 8; SL 2008, ch 35, § 3, eff. Feb. 27, 2008.






Chapter 17 - Cooperation Between Local Government Entities

§ 6-17-1 Definitions.

6-17-1. Definitions. Terms used in this chapter mean:

(1) "Governing body," the board of commissioners, the common council, the executive board, or other name by which a local government entity is controlled, concerned, or affected;

(2) "Local government entity," the State of South Dakota, county, municipality, or special governmental district authorized by the laws of South Dakota or any of the states that border South Dakota;

(3) "Person in charge of an election" or "person charged with the conduct of an election," the county auditor in all cases except local elections for a municipality, school district, township, or other political subdivision, in which case it is the officer having the position comparable to the auditor in that unit of government if not specifically designated by law;

(4) "Publish" or "publication," publication in the official newspaper of the local government entities concerned or affected; or if no official newspaper is available, publication in a legal newspaper published in the local government entity, if any; or, if no legal newspaper is published within the local entity, publication in any legal newspaper that serves the local government entity;

(5) "Resolution of cooperation or consolidation" or "resolution," any initiated measure made for the purpose if initiating, effecting, or carrying out an intention to cooperate in providing services or functions, or combining services or functions between local governmental entities.
Source: SL 2001, ch 36, § 1.



§ 6-17-2 Resolution for governmental cooperation to be initiated by voters--Filing of petition--Number of signatures required.

6-17-2. Resolution for governmental cooperation to be initiated by voters--Filing of petition--Number of signatures required. The right to propose a resolution of cooperation or consolidation to the government of a local government entity rests with the registered voters of the local government entity. Any resolution proposed under this chapter shall be referred to a vote of the registered voters of the local government entity by the filing, with the entity's person in charge of an election, of a petition signed by a number of voters equivalent to fifteen percent of those voting in the last preceding gubernatorial election in the local government entity. A petition to propose a resolution shall be filed with the person in charge of an election of each of the affected local government entities before an election may occur.

Source: SL 2001, ch 36, § 2.



§ 6-17-3 Majority vote required to approve resolution of cooperation--Effective date.

6-17-3. Majority vote required to approve resolution of cooperation--Effective date. No initiated resolution of cooperation may become operative unless approved by a majority of the votes cast in each of the affected local government entities. If so approved, the resolution takes effect one hundred eighty days after the election or other date as specifically stated in the resolution or within one hundred eighty days after the election as the affected local government entities may agree.

Source: SL 2001, ch 36, § 3.



§ 6-17-4 Subject matter of initiated resolution.

6-17-4. Subject matter of initiated resolution. An initiated resolution may propose combining or consolidating any local government functions including those that may be necessary for the immediate preservation of the public peace, health, or safety or for the support of any government or existing public institutions.

Source: SL 2001, ch 36, § 4.



§ 6-17-5 Promulgation of rules.

6-17-5. Promulgation of rules. The State Board of Elections shall promulgate rules pursuant to chapter 1-26 prescribing the format for a resolution of cooperation or consolidation petition and its verification.

Source: SL 2001, ch 36, § 5.



§ 6-17-6 Signer's address and date of signing--Certain signatures invalid.

6-17-6. Signer's address and date of signing--Certain signatures invalid. The signer or circulator of the petition may add the signer's place of residence and the date of signing. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class. A date may be written in full or may be written using standard abbreviations, including numerals. No signature on a petition is valid if signed more than one year before the filing of the petitions.

Source: SL 2001, ch 36, § 6.



§ 6-17-7 Affidavit required of circulators of petition.

6-17-7. Affidavit required of circulators of petition. Each person who has circulated a petition shall, before filing the petition, sign an affidavit, under oath, verifying that the person circulated the petition and that either the person circulating the petition or the signer added the signer's place of residence and date of signing. If multiple sheets of paper are necessary to obtain the required number of signatures, each sheet shall be self-contained and separately verified by the circulator.

Source: SL 2001, ch 36, § 7.



§ 6-17-8 Election officials duty on receiving petition--Governing board action--Submissionto voters.

6-17-8. Election officials duty on receiving petition--Governing board action--Submission to voters. When a petition to initiate a resolution is filed with a person in charge of an election, that person shall present it to the local government entity governing board at its next regular or special meeting. The local person in charge of an election shall certify that the minimum number of signatures required pursuant to § 6-17-2 have been filed.

The local government entity governing boards shall submit the resolution to a vote in the next general election after filing in all affected local government entities. The filing in all affected local government entities shall occur not later than the second Tuesday in August of a general election year for the question to appear on that year's ballot.

Source: SL 2001, ch 36, § 8.



§ 6-17-9 Costs of election.

6-17-9. Costs of election. If the local government entities cannot reach an agreement on sharing costs, each local government entity is responsible for its costs for the election. If there are any shared costs between the local government entities, they shall be paid in proportional shares based on the number of registered voters in each of the affected jurisdictions.

Source: SL 2001, ch 36, § 9.



§ 6-17-10 Resolution ballot printing and distribution.

6-17-10. Resolution ballot printing and distribution. The person in charge of an election shall have ballots printed for the vote upon the resolution and have them distributed as other official ballots are distributed. All questions to be voted upon at the same election may be submitted upon the same ballot.

Source: SL 2001, ch 36, § 10.



§ 6-17-11 Preservation of resolution petitions--Public inspection.

6-17-11. Preservation of resolution petitions--Public inspection. The person in charge of an election shall preserve all petitions requesting a resolution for at least two years. The petitions are open to public inspection upon reasonable request.

Source: SL 2001, ch 36, § 11.



§ 6-17-12 Waiting period before second vote on resolution.

6-17-12. Waiting period before second vote on resolution. No question contained in an initiated resolution may be voted upon again within one year from the date of the election thereon.

Source: SL 2001, ch 36, § 12.



§ 6-17-13 Local government entity authorized to initiate resolution.

6-17-13. Local government entity authorized to initiate resolution. A local government entity governing board may propose and adopt a resolution under this chapter and directly present it to the people for a vote as allowed under this chapter without resorting to the petition process.

Source: SL 2001, ch 36, § 13.



§ 6-17-14 Judicial notice of local government entities.

6-17-14. Judicial notice of local government entities. The court shall take judicial notice of the existence of all local government entities organized under the general laws of this state and of any change of organization authorized thereby.

Source: SL 2001, ch 36, § 14.



§ 6-17-15 Liberal construction of petitions.

6-17-15. Liberal construction of petitions. Any petition filed pursuant to this chapter may be made up and signed and shall be liberally construed as provided by the statute governing an initiated law.

Source: SL 2001, ch 36, § 15.






Chapter 18 - Certified Site for Development

§ 6-18-1 Superseded.

6-18-1. Superseded.



§ 6-18-1.1 Certified site defined.

6-18-1.1. Certified site defined. For the purposes of this chapter, the term, certified site, means a site that has met the criteria established in this chapter for certification as a site ready for development for industrial, technological, or other business or educational purposes.

Source: SL 2012, ch 49, § 2.



§ 6-18-2 Application for certified site designation.

6-18-2. Application for certified site designation. The governing body of a political subdivision or a public or private developer may apply to the Governor's Office of Economic Development for designation of all or part of the area within its jurisdiction or service area as a certified site. The application shall be in a form specified by the Governor's Office of Economic Development and shall include information the Governor's Office of Economic Development determines necessary to make the determinations required pursuant to this chapter.

Source: SL 2010, ch 33, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 95, eff. Apr. 12, 2011; SL 2012, ch 49, § 1.



§ 6-18-3 Repealed.

6-18-3. Repealed by SL 2012, ch 49, § 3.



§ 6-18-4 Promulgation of rules.

6-18-4. Promulgation of rules. The Governor's Office of Economic Development shall promulgate rules pursuant to chapter 1-26 to:

(1) Prescribe the application procedures and the form and content of the application and business plan for a certified site;

(2) Set the minimum criteria for an area to be designated as a certified site, including access to roads, airports, utilities, and other infrastructure;

(3) Require certain documents and reports regarding the operation and activities of the certified site to be filed with the Governor's Office of Economic Development; and

(4) Provide for the confidentiality of any application for certification and of any denial of application for certification.
Source: SL 2010, ch 33, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 95, eff. Apr. 12, 2011; SL 2012, ch 49, § 4.






Chapter 19 - Certified Technology Parks

§ 6-19-1 Definitions.

6-19-1. Definitions. Terms used in this chapter mean:

(1) "GOED," the Governor's Office of Economic Development;

(2) "Governing body," the governing body of the sponsor;

(3) "High technology activity," includes any of the following:

(a) Advanced computing, which is any technology used in the design or development of computer hardware and software, data communications, or information technologies;

(b) Advanced materials, which are materials with engineered properties created through the development of specialized process and synthesis technology;

(c) Biotechnology, which is any technology that uses living organisms, cells, macromolecules, micro-organisms, or substances from living organisms to make or modify a product, improve plants or animals, or develop micro-organisms for useful purposes. Biotechnology does not include human cloning or stem cell research with embryonic tissue;

(d) Electronic device technology, which is any research or technology that involves:

(i) Microelectronics, semiconductors, or electronic equipment;

(ii) Instrumentation, radio frequency, microwave, and millimeter electronics;

(iii) Optical and optic-electrical devices; or

(iv) Data and digital communications and imaging devices;

(e) Engineering or laboratory testing related to the development of a product;

(f) Technology that assists in the assessment or prevention of threats or damage to human health or the environment, including environmental cleanup technology, pollution prevention technology, or development of alternative energy sources;

(g) Medical device technology, which is any technology that involves medical equipment or products;

(h) Product research and development; or

(i) Advanced vehicles' technology, which is any technology that involves:

(i) Electric vehicles, hybrid vehicles, or alternative fuel vehicles; or

(ii) Components used in the construction of electric vehicles, hybrid vehicles, or alternative fuel vehicles;

(4) "Sponsor," any incorporated municipality, county, or improvement district created pursuant to chapter 7-25A.
Source: SL 2012, ch 50, § 1.



§ 6-19-2 Application for certified technology park designation.

6-19-2. Application for certified technology park designation. The governing body of a sponsor may apply to GOED for designation of all or part of the area within the sponsor's jurisdictional area as a certified technology park. The application shall be in a form specified by GOED and shall include information GOED deems necessary to make the determinations required pursuant to this chapter.

Source: SL 2012, ch 50, § 2.



§ 6-19-3 Term of designation--Criteria for designation.

6-19-3. Term of designation--Criteria for designation. After receipt of an application submitted pursuant to § 6-19-2, GOED may designate a certified technology park for a period of five years if GOED determines that the designation is in the best interests of economic development within this state and the proposed certified technology park satisfies the following criteria:

(1) A firm commitment from at least one business engaged in a high technology activity creating a significant number of jobs at the proposed site;

(2) A firm demonstration of support from a postsecondary educational institution, a public or private institute that engages in research, a public or military research and development or testing facility on an active United States government military base or other military installation located within, or in the vicinity of, the proposed certified technology park, or a laboratory or other research facility owned, operated or funded by the United States located within, or in the vicinity of, the proposed certified technology park; and

(3) A firm demonstration of support from an economic development organization within the sponsor's jurisdictional area.
Source: SL 2012, ch 50, § 3.



§ 6-19-4 Annual report.

6-19-4. Annual report. Within thirty days of the first anniversary of designation and within thirty days of each anniversary thereafter, the sponsor shall furnish on forms provided by GOED all of the following information:

(1) Total employment and payroll levels for businesses operating within the certified technology park;

(2) The nature and extent of any technology transfer and research activity occurring within the certified technology park;

(3) The nature and extent of any nontechnology businesses operating within the certified technology park; and

(4) An analysis of the certified technology park's overall contributions to the technology-based economy in this state.
Source: SL 2012, ch 50, § 4.



§ 6-19-5 Renewal of designation.

6-19-5. Renewal of designation. The sponsor may apply to GOED for renewal of the designation of a certified technology park. The application shall be on forms supplied by GOED and shall be filed at least three months prior to the expiration of the existing designation. GOED may renew the designation of a certified technology park for up to five additional years if the requirements of § 6-19-3 continue to be met and if the sponsor has complied with § 6-19-4.

Source: SL 2012, ch 50, § 5.



§ 6-19-6 Inspections and reviews.

6-19-6. Inspections and reviews. GOED may conduct, or cause to be conducted, such inspections and reviews of the proposed certified technology park site and books and records relating to the application for certification or recertification as GOED deems appropriate to carry out the provisions of this chapter.

Source: SL 2012, ch 50, § 6.



§ 6-19-7 Confidentiality of information--Disclosure.

6-19-7. Confidentiality of information--Disclosure. Each application for designation of a certified technology park, each application for renewal of a designation, and all information related to any such applications, to the extent not already in the public domain, shall be held in confidence by GOED and may not be made available to the public prior to designation. If designation or redesignation is denied, the denial shall remain confidential and no record of the application may be made available to the public. If a designation or redesignation is granted, the information provided to GOED in connection with the application and the information provided pursuant to § 6-19-4 shall be available for public inspection and for use in marketing the certified technology park.

Source: SL 2012, ch 50, § 7.



§ 6-19-8 Revocation of designation.

6-19-8. Revocation of designation. GOED may revoke the designation of a certified technology park after notice and a hearing conducted pursuant to the provisions of chapter 1-26 if the sponsor fails to comply with § 6-19-4 or if the site no longer qualifies for designation as a certified technology park.

Source: SL 2012, ch 50, § 8.









Title 7 - COUNTIES

Chapter 01 - County Names And Boundaries

§ 7-1-1 Names and boundaries unchanged--Prima facie boundary descriptions.

7-1-1. Names and boundaries unchanged--Prima facie boundary descriptions. The names and boundaries of the several counties of this state shall be and remain as now fixed and determined, until changed in the manner provided by law. The following sections shall be deemed to show the boundaries of such counties correctly until the contrary is definitely established.

Source: RPolC 1903, § 749; RC 1919, § 5729; SDC 1939, § 12.0101.



§ 7-1-2 Aurora County boundaries.

7-1-2. Aurora County boundaries. Beginning at the northeast corner of township one hundred five north of range sixty-three, west of the fifth principal meridian; thence west and along the township line between townships one hundred five and one hundred six, to the northwest corner of township one hundred five north of range sixty-six west; thence south along the range line between ranges sixty-six and sixty-seven to the southwest corner of township one hundred one north of range sixty-six west; thence east and along the base line to the southwest corner of township one hundred one north of range sixty-three west; thence north and along the range line between ranges sixty-two and sixty-three west, to the place of beginning.

Source: SL 1879, ch 12, § 10; SL 1881, ch 42, § 1; SL 1883, ch 23, § 1; SDC 1939, § 12.0103.



§ 7-1-3 Beadle County boundaries.

7-1-3. Beadle County boundaries. Beginning at the southeast corner of township one hundred nine north of range fifty-nine, west of the fifth principal meridian; thence north and along the range line between ranges fifty-eight and fifty-nine west, to the northeast corner of township one hundred thirteen north of range fifty-nine west; thence west and along the township line between townships one hundred thirteen and one hundred fourteen to the northwest corner of township one hundred thirteen north of range sixty-five west; thence south and along the range line between ranges sixty-five and sixty-six west to the second standard parallel north; thence along said second standard parallel to the place of beginning.

Source: SL 1879, ch 12, § 12; SDC 1939, § 12.0104.



§ 7-1-4 Bennett County boundaries.

7-1-4. Bennett County boundaries. Beginning on the boundary line between the states of South Dakota and Nebraska where the east boundary line of the Pine Ridge Indian Reservation intersects the same, thence north and along the east boundary line of the Pine Ridge Indian Reservation to the township line separating townships thirty-nine and forty, east Black Hills meridian; thence west and along said township line to the fifth guide meridian west of the sixth principal meridian; thence south and along said fifth guide meridian to the boundary line between the states of South Dakota and Nebraska; thence east and along said state line to the place of beginning.

Source: SL 1909, ch 280; SL 1911, ch 108, § 3; SDC 1939, § 12.0105.



§ 7-1-5 Bon Homme County boundaries.

7-1-5. Bon Homme County boundaries. Beginning at the northeast corner of township ninety-six north of range fifty-eight, west of the fifth principal meridian, thence west and along the township line between townships ninety-six and ninety-seven north, to the intersection of said township line with the eastern boundary of the former Yankton-Sioux Indian Reservation, thence south and along the eastern boundary line of said former reservation and the center of the main channel of Choteau Creek to the boundary of line between the states of South Dakota and Nebraska; thence easterly and along the said state line to the range line between ranges fifty-seven and fifty-eight west, as extended; thence north and along said range line to the place of beginning.

Source: SL 1862, ch 12, § 1; SL 1870-1, ch 10, § 4; SDC 1939, § 12.0106.



§ 7-1-6 Brookings County boundaries.

7-1-6. Brookings County boundaries. Beginning on the boundary line between the states of South Dakota and Minnesota where the township line between townships one hundred twelve and one hundred thirteen north intersects the same, thence west and along said township line to the northwest corner of township one hundred twelve north of range fifty-two, west of the fifth principal meridian; thence south and along the range line between ranges fifty-two and fifty-three west, to the southwest corner of township one hundred nine north of range fifty-two west; thence east and along the second standard parallel north to the boundary line between the states of Minnesota and South Dakota; thence north and along said state line to the place of beginning.

Source: SL 1862, ch 16; SL 1870-1, ch 10; SL 1872-3, ch 16, § 4; SDC 1939, § 12.0107.



§ 7-1-7 Brown County boundaries.

7-1-7. Brown County boundaries. Beginning on the boundary line between the states of South Dakota and North Dakota where the eighth guide meridian west, intersects the same, thence west and along said state line to the northwest corner of township one hundred twenty-eight north of range sixty-five, west of the fifth principal meridian; thence south along the range line between ranges sixty-five and sixty-six west, to the fifth standard parallel north; thence east and along said fifth standard parallel to said eighth guide meridian; thence north along said eighth guide meridian to the place of beginning.

Source: SL 1879, ch 12, § 15; SDC 1939, § 12.0108.



§ 7-1-8 Brule County boundaries.

7-1-8. Brule County boundaries. Beginning at the northeast corner of township one hundred five north of range sixty-seven, west of the fifth principal meridian, thence west and along the township line between townships one hundred five and one hundred six north, to the center of the main channel of the Missouri River; thence southerly and down the center of the main channel of said Missouri River to the base line between townships one hundred and one hundred one north; thence east and along said base line to the southeast corner of township one hundred one north of range sixty-seven west; thence north and along the range line between ranges sixty-six and sixty-seven west, to the place of beginning; and also that tract or parcel of land lying and being in the Missouri River and known as American Island.

Source: SL 1874-5, ch 31; SL 1883, ch 14, § 1; SL 1891, ch 45, § 1; SDC 1939, § 12.0109.



§ 7-1-9 Buffalo County boundaries.

7-1-9. Buffalo County boundaries. Beginning at the northeast corner of township one hundred eight north of range sixty-eight, west of the fifth principal meridian, thence west and along the second standard parallel north, to the center of the main channel of the Missouri River; thence southerly and down the center of the main channel of said Missouri River to the township line between townships one hundred five and one hundred six north; thence east and along said township line to the southeast corner of township one hundred six north of range sixty-eight west; thence north and along the range line between ranges sixty-seven and sixty-eight west, to the place of beginning.

Source: SL 1863-4, ch 12; SL 1870-1, ch 10; SL 1872-3, ch 17, § 1; SL 1883, ch 14, § 1; SL 1883, ch 23, § 1; SDC 1939, § 12.0110.



§ 7-1-10 Butte County boundaries.

7-1-10. Butte County boundaries. Beginning at a point where the center of the main channel of Redwater Creek crosses the boundary line between the states of Wyoming and South Dakota, thence easterly and along the center of the main channel of said Redwater Creek to the intersection of the township line between townships seven and eight north Black Hills base line; thence east and along said township line to the southeast corner of township eight north of range nine, east Black Hills meridian; thence north and along the range line between ranges nine and ten east, to the northeast corner of township fourteen north of range nine east; thence west and along the township line between townships fourteen and fifteen north, to its intersection with the boundary line between the states of South Dakota and Wyoming; thence south along said state line to the place of beginning.

Source: SL 1883, ch 15; SL 1887, ch 179; SL 1889, ch 47; SL 1893, ch 47; SL 1897, ch 43, § 3; election of November, 1908, for division; SDC 1939, § 12.0111.



§ 7-1-11 Campbell County boundaries.

7-1-11. Campbell County boundaries. Beginning on the boundary line between the states of South Dakota and North Dakota where the tenth guide meridian west of the fifth principal meridian intersects the same, thence west and along said state line to the center of the main channel of the Missouri River; thence southerly and along the center of the main channel of said river to the sixth standard parallel north; thence east and along said sixth standard parallel to its intersection with the said tenth guide meridian; thence north and along said tenth guide meridian to the place of beginning.

Source: SL 1872-3, ch 16, § 36; SL 1879, ch 11; SDC 1939, § 12.0112.



§ 7-1-12 Charles Mix County boundaries.

7-1-12. Charles Mix County boundaries. Beginning at a point where the base line between townships one hundred and one hundred one north intersects the center of the main channel of the Missouri River, thence southeasterly and along the center of the main channel of said river to its intersection with the boundary line between the states of South Dakota and Nebraska; thence southeasterly and along said state line to the center of the main channel of Choteau Creek; thence northerly and along the center of the main channel of said Choteau Creek to the northeast corner of the former Yankton-Sioux Indian Reservation; thence northwesterly and along the northern boundary of said former Indian reservation to the northwest corner thereof; thence northerly and along the range line between ranges sixty-six and sixty-seven west of the fifth principal meridian to the base line between townships one hundred and one hundred one north; thence west and along said base line to the place of beginning.

Source: SL 1862, ch 18; SL 1863-4, ch 12; SL 1870-1, ch 10; SL 1872-3, ch 17, § 2; SL 1874-5, ch 31, § 1; SDC 1939, § 12.0113.



§ 7-1-13 Clark County boundaries.

7-1-13. Clark County boundaries. Beginning at the northeast corner of township one hundred nineteen north of range fifty-six, west of the fifth principal meridian, thence west and along the township line between townships one hundred nineteen and one hundred twenty to the eighth guide meridian west; thence south and along said eighth guide meridian to the southwest corner of township one hundred fourteen north of range fifty-nine west; thence east and along the township line between townships one hundred thirteen and one hundred fourteen to the southwest corner of township one hundred fourteen north of range fifty-eight west; thence south and along the range line between ranges fifty-eight and fifty-nine west, to the southwest corner of township one hundred thirteen north of range fifty-eight; thence east and along the third standard parallel north to the southeast corner of township one hundred thirteen north of range fifty-six west; thence north and along the eastern boundary line of said township fifty-six, to the place of beginning.

Source: SL 1872-3, ch 16, § 16; PolC 1877, ch 42; SL 1879, ch 12; SL 1885 (SS), ch 12; SDC 1939, § 12.0114.



§ 7-1-14 Clay County boundaries.

7-1-14. Clay County boundaries. Beginning at the northeast corner of township ninety-five north of range fifty-one west of the fifth principal meridian, thence west and along the township line between townships ninety-five and ninety-six north to the northwest corner of township ninety-five north of range fifty-three west; thence south and along the range line between ranges fifty-three and fifty-four west, as extended, to the boundary line between the states of South Dakota and Nebraska; thence southeasterly and along said state line to the range line between ranges fifty and fifty-one west, as extended; thence north and along said range line to the place of beginning.

Source: SL 1862, ch 13, § 1; SL 1862-3, ch 39; SL 1870-1, ch 10, § 2; SL 1895, ch 113; SL 1899, ch 62; SL 1901, ch 85; SL 1901, ch 86; SDC 1939, § 12.0115.



§ 7-1-15 Codington County boundaries.

7-1-15. Codington County boundaries. Beginning at the northeast corner of township one hundred nineteen north of range fifty-one, west of the fifth principal meridian, thence west along the township line between townships one hundred nineteen and one hundred twenty north, across the former Sisseton and Wahpeton Indian Reservation in the same course, and continuing in the same course to the northwest corner of township one hundred nineteen north of range fifty-five; thence south and along the range line between ranges fifty-five and fifty-six west, to the southwest corner of township one hundred sixteen north of range fifty-five west; thence east and along the township line between townships one hundred fifteen and one hundred sixteen north, to the southeast corner of township one hundred sixteen north of range fifty-one west; thence north and along the range line between ranges fifty and fifty-one west, to the place of beginning.

Source: PolC 1877, ch 42, § 2; SL 1883, ch 30, § 2; SDC 1939, § 12.0116.



§ 7-1-16 Corson County boundaries.

7-1-16. Corson County boundaries. Beginning in the center of the main channel of the Missouri River where the boundary line separating the states of South Dakota and North Dakota crosses the same, thence west and along said state line to the one hundred second meridian west longitude; thence south and along said meridian to the township line between townships seventeen and eighteen, Black Hills base line; thence east and along said township line to the center of the main channel of the Missouri River; thence northerly and along the center of the main channel of said Missouri River, including all the islands in said river, to the place of beginning.

Source: SL 1909, ch 133, § 1; SDC 1939, § 12.0117.



§ 7-1-17 Custer County boundaries.

7-1-17. Custer County boundaries. Beginning at a point on the boundary line between the states of South Dakota and Wyoming ten miles south of its intersection with the forty-fourth parallel of north latitude, thence due east and on a direct line to the center of the main channel of the south fork of the Cheyenne River; thence southwesterly and up the center of the main channel of said south fork of said river to the one hundred third meridian of west longitude; thence south and along said meridian of longitude to the township line between townships six and seven, south of the Black Hills base line; thence west and along said township line to the boundary line between the states of South Dakota and Wyoming; thence north and along said boundary line to the place of beginning.

Source: SL 1874-5, ch 29; PolC 1877, ch 42, § 1; SL 1881, ch 39; SL 1883, ch 18, § 1; SDC 1939, § 12.0118.



§ 7-1-18 Davison County boundaries.

7-1-18. Davison County boundaries. Beginning at the northeast corner of township one hundred four north of range sixty west of the fifth principal meridian, thence west and along the township line between townships one hundred four and one hundred five north, to the northwest corner of township one hundred four north of range sixty-two west; thence south and along the range line between ranges sixty-two and sixty-three west, to the southwest corner of township one hundred one north of range sixty-two west; thence east and along the base line between townships one hundred and one hundred one north, to the southeast corner of township one hundred one north of range sixty west; thence north along the range line between ranges fifty-nine and sixty west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1881, ch 42, § 1; SDC 1939, § 12.0119.



§ 7-1-19 Day County boundaries.

7-1-19. Day County boundaries. Beginning at a point where the township line between townships one hundred nineteen and one hundred twenty north intersects the range line between ranges fifty-two and fifty-three west, according to the survey of the former Sisseton and Wahpeton Indian Reservation, thence north and along said range line to the northeast corner of township one hundred twenty-four north of range fifty-three west, according to said survey; thence west and northwesterly along the township line between townships one hundred twenty-four and one hundred twenty-five north, across said former reservation in the same course, to the northwest corner of township one hundred twenty-four north of range fifty-nine west of the fifth principal meridian; thence south and along the eighth guide meridian west to the southwest corner of township one hundred twenty north of range fifty-nine west; thence east and along the township line between townships one hundred nineteen and one hundred twenty north, to the place of beginning.

Source: SL 1879, ch 12; SL 1883, ch 30; SL 1885 (SS), ch 12, § 2; SL 1889, ch 55, § 2; SL 1891, ch 42; SDC 1939, § 12.0120.



§ 7-1-20 Deuel County boundaries.

7-1-20. Deuel County boundaries. Beginning at a point where the township line between townships one hundred seventeen and one hundred eighteen north intersects the boundary line between the states of South Dakota and Minnesota, thence west and along said township line to the northwest corner of township one hundred seventeen north of range fifty, west of the fifth principal meridian; thence south and along the range line between ranges fifty and fifty-one to the southwest corner of township one hundred thirteen north of range fifty west; thence east and along the township line between townships one hundred twelve and one hundred thirteen north, to the boundary line between the states of South Dakota and Minnesota; thence north and along said line to the place of beginning.

Source: SL 1862, ch 16; SL 1870-1, ch 10; SL 1872-3, ch 16, § 5; SDC 1939, § 12.0121.



§ 7-1-21 Dewey County boundaries.

7-1-21. Dewey County boundaries. Beginning at the intersection of the township line between townships seventeen and eighteen, north Black Hills base line, with the center of the main channel of the Missouri River, thence west and along said township line to its intersection with the range line between ranges twenty-one and twenty-two, east Black Hills meridian; thence south and along said range line to its intersection with the forty-fifth parallel of north latitude; thence east and along said parallel to the intersection of the range line between ranges twenty-four and twenty-five, east Black Hills meridian and the said forty-fifth parallel of north latitude; thence south to the center of the main channel of the Cheyenne River; thence easterly and along the center of the main channel of said river to the center of the main channel of the Missouri River; thence north and along the center of the main channel of the Missouri River to the place of beginning.

Source: SL 1872-3, ch 19, § 7; SL 1874-5, ch 29, § 7; SL 1883, ch 16, § 3; SL 1883, ch 17, § 1; SL 1893, ch 46, § 1; SL 1895, ch 52, § 1; SL 1909, ch 133; SL 1911, ch 107, § 1; SDC 1939, §§ 12.0102, 12.0122; SL 1951, ch 37.



§ 7-1-22 Douglas County boundaries.

7-1-22. Douglas County boundaries. Beginning at the northeast corner of township one hundred north of range sixty-two, west of the fifth principal meridian, thence west and along the base line between townships one hundred and one hundred one north, to the northwest corner of township one hundred, range sixty-six west; thence south and along the range line between ranges sixty-six and sixty-seven to the north boundary of the former Yankton-Sioux Indian Reservation; thence southeasterly and along the said north boundary of said former reservation to its intersection with the range line between ranges sixty-one and sixty-two west; thence north and along said range line to the place of beginning.

Source: SL 1872-3, ch 17, § 3; SDC 1939, § 12.0123.



§ 7-1-23 Edmunds County boundaries.

7-1-23. Edmunds County boundaries. Beginning at the northeast corner of township one hundred twenty-four north of range sixty-six west of the fifth principal meridian, thence west and along the sixth standard parallel north to the northwest corner of township one hundred twenty-four north of range seventy-three west; thence south and along the tenth guide meridian west, to the southwest corner of township one hundred twenty-one north of range seventy-three west; thence east and along the fifth standard parallel north to the southeast corner of township one hundred twenty-one north of range sixty-six west; thence north and along the range line between ranges sixty-five and sixty-six west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1885 (SS), ch 14, § 2; SDC 1939, § 12.0124.



§ 7-1-24 Fall River County boundaries.

7-1-24. Fall River County boundaries. Beginning at a point where the one hundred third meridian of west longitude intersects the boundary line between townships six and seven, south Black Hills base line, thence west and along said township line to the boundary line between the states of South Dakota and Wyoming; thence south and along said state line to its intersection with the boundary line between the states of South Dakota and Nebraska; thence east and along said state line to its intersection with said one hundred third meridian; thence north along said meridian to the place of beginning.

Source: SL 1883, ch 18, § 1; SDC 1939, § 12.0125.



§ 7-1-25 Faulk County boundaries.

7-1-25. Faulk County boundaries. Beginning at the southeast corner of township one hundred seventeen north of range sixty-six, west of the fifth principal meridian, thence north and along the range line between ranges sixty-five and sixty-six west, to the northeast corner of township one hundred twenty north of range sixty-six west; thence west and along the township line between townships one hundred twenty and one hundred twenty-one north, to the northwest corner of township one hundred twenty north of range seventy-two west; thence south and along the range line between ranges seventy-two and seventy-three to the southwest corner of township one hundred seventeen north of range seventy-two west; thence east and along the township line between townships one hundred sixteen and one hundred seventeen north, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1883, ch 19, § 1; SDC 1939, § 12.0126.



§ 7-1-26 Grant County boundaries.

7-1-26. Grant County boundaries. Beginning at a point where the township line between townships one hundred seventeen and one hundred eighteen north intersects the eastern boundary line of the State of South Dakota, thence west and along said township line to the southwest corner of township one hundred eighteen north of range fifty west of the fifth principal meridian; thence north and along the range line between ranges fifty and fifty-one to the township line between townships one hundred nineteen and one hundred twenty north; thence west and along said township line, crossing the Sisseton and Wahpeton Indian Reservation in the same course, to the southwest corner of section nineteen, township one hundred twenty north of range fifty-two west; thence north and along the range line between ranges fifty-two and fifty-three west to the township line between townships one hundred twenty-one and one hundred twenty-two north, according to the survey of the former Sisseton and Wahpeton Indian Reservation; thence east and along said township line to the former easterly boundary of said reservation; thence northeasterly along said former boundary to the township line between townships one hundred twenty-one and one hundred twenty-two north, outside of said former reservation; thence east and along said township line to the eastern boundary of the State of South Dakota; thence southeasterly and south along said state line to the place of beginning.

Source: SL 1872-3, ch 16, § 7; PolC 1877, ch 42; SL 1883, ch 30; SL 1885 (SS), ch 22; SDC 1939, § 12.0127.



§ 7-1-27 Gregory County boundaries.

7-1-27. Gregory County boundaries. Beginning at the point where the township line between townships one hundred and one hundred one north intersects the center of the main channel of the Missouri River, thence west and along said township line to its intersection with the tenth guide meridian west, being the northwest corner of township one hundred north of range seventy-three west of the fifth principal meridian; thence south and along said guide meridian to the boundary line between the states of South Dakota and Nebraska; thence east and along said state line to the center of the main channel of the Missouri River; thence northwesterly and up the center of the main channel of said Missouri River to the place of beginning.

Source: SL 1862, ch 18; SL 1872-3, ch 19; Act of Congress approved March 28, 1882; SL 1897, ch 46, § 1; SDC 1939, § 12.0128.



§ 7-1-28 Haakon County boundaries.

7-1-28. Haakon County boundaries. Beginning at the intersection of the center of the main channel of the Cheyenne River with the sixth guide meridian, east Black Hills meridian, thence south and along said sixth guide meridian to the township line between townships two and three, north; thence east on said township line between townships two and three north to the range line between ranges twenty-five and twenty-six, east Black Hills meridian; thence south on said range line between said ranges twenty-five and twenty-six to the Black Hills base line; thence west on said base line to the range line between ranges seventeen and eighteen, east Black Hills meridian; thence north on the range line between said ranges seventeen and eighteen to the center of the main channel of the Cheyenne River; thence easterly and down the center line of the main channel of said river to the place of beginning.

Source: Election of November, 1914, dividing original Stanley county; SDC 1939, § 12.0129.



§ 7-1-29 Hamlin County boundaries.

7-1-29. Hamlin County boundaries. Beginning at the northeast corner of township one hundred fifteen north of range fifty-one, west of the fifth principal meridian, thence west and along the township line between townships one hundred fifteen and one hundred sixteen north, to the northwest corner of township one hundred fifteen north of range fifty-five west; thence south and along the range line between ranges fifty-five and fifty-six west to the southwest corner of township one hundred thirteen north of range fifty-five west; thence east and along the third standard parallel north, to the southeast corner of township one hundred thirteen north of range fifty-one west; thence north and along the range line between ranges fifty and fifty-one west, to the place of beginning.

Source: SL 1872-3, ch 16; PolC 1877, ch 42, § 1; SDC 1939, § 12.0130.



§ 7-1-30 Hand County boundaries.

7-1-30. Hand County boundaries. Beginning at the northeast corner of township one hundred sixteen north of range sixty-six west of the fifth principal meridian, thence west along the fourth standard parallel north, to the northwest corner of township one hundred sixteen north of range seventy west; thence south along the range line between ranges seventy and seventy-one west, including the offset upon the third standard parallel, to the southwest corner of township one hundred nine north of range seventy west; thence east and along the second standard parallel to the southeast corner of township one hundred nine north of range sixty-six; thence north and along the range line between ranges sixty-five and sixty-six to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12, § 16; SDC 1939, § 12.0131.



§ 7-1-31 Hanson County boundaries.

7-1-31. Hanson County boundaries. Beginning at the southeast corner of township one hundred one north of range fifty-seven west of the fifth principal meridian, thence north and along the said range line to the northeast corner of township one hundred four north of range fifty-seven, west; thence west and along the said township line to the northwest corner of township one hundred four north of range fifty-nine, west; thence south on said range line to the southwest corner of township one hundred one north of range fifty-nine, west; thence east along said township line to the place of beginning.

Source: SL 1870-1, ch 10; SL 1872-3, ch 16; SL 1879, ch 12; SL 1881, ch 42, § 1; SDC 1939, § 12.0132.



§ 7-1-32 Harding County boundaries.

7-1-32. Harding County boundaries. Beginning at a point where the range line between ranges nine and ten east Black Hills meridian intersects the boundary line between the states of South Dakota and North Dakota, thence west and along said state line to the boundary line between the states of South Dakota and Montana; thence south and along said boundary line and the boundary line between the states of South Dakota and Wyoming to the township line between townships fourteen and fifteen north of the Black Hills base line; thence east and along the township line between said townships fourteen and fifteen to the range line between ranges nine and ten east Black Hills meridian; thence north and along the range line between said ranges nine and ten to the place of beginning.

Source: SL 1881, ch 43; SL 1883, ch 38; SL 1889, ch 47; SL 1893, ch 47; SL 1897, ch 43; election of November, 1908, for division; SDC 1939, § 12.0133.



§ 7-1-33 Hughes County boundaries.

7-1-33. Hughes County boundaries. Beginning at the intersection of the third standard parallel north and the tenth guide meridian west of the fifth principal meridian, thence west and along said third standard parallel to the center of the main channel of the Missouri River; thence down the center of the main channel of said river to its intersection with the tenth guide meridian west in township one hundred nine north; thence north and along said tenth guide meridian to the place of beginning, and also all that tract or parcel of land lying and being in the Missouri River and known as Farm Island.

Source: SL 1872-3, ch 16, § 32; SL 1891, ch 45, § 2; SDC 1939, § 12.0134.



§ 7-1-34 Hutchinson County boundaries.

7-1-34. Hutchinson County boundaries. Beginning at the southeast corner of township ninety-seven north of range fifty-six west of the fifth principal meridian, thence north and along the range line between ranges fifty-five and fifty-six to the base line; thence west and along said base line to the northwest corner of township one hundred, range sixty-one west; thence south and along the range line between ranges sixty-one and sixty-two west, to the boundary line of the former Yankton-Sioux Indian Reservation; thence along the said boundary line of said reservation southeastward and southwestward to the southern boundary of township ninety-seven; thence east and along the township line between townships ninety-six and ninety-seven to the place of beginning.

Source: SL 1862, ch 15; SL 1870-1, ch 10, § 7; SL 1872-3, ch 16, § 8; SL 1879, ch 12, § 2; SDC 1939, § 12.0135.



§ 7-1-35 Hyde County boundaries.

7-1-35. Hyde County boundaries. Beginning at the northeast corner of township one hundred sixteen north of range seventy-one west of the fifth principal meridian, thence west and along the fourth standard parallel north, to the northwest corner of township one hundred sixteen north of range seventy-three west; thence south and along the tenth guide meridian west to the center of the main channel of the Missouri River; thence down the center of the main channel of the Missouri River to its intersection with the second standard parallel north; thence east and along said parallel to the southeast corner of township one hundred nine north of range seventy-one west; thence north and along the range line between ranges seventy and seventy-one west, being the tenth guide meridian west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12; SL 1883, ch 21, § 1; SDC 1939, § 12.0136.



§ 7-1-36 Jackson County boundaries.

7-1-36. Jackson County boundaries. Beginning at the northeast corner of township one south of range twenty-five east Black Hills meridian, thence west and along the Black Hills base line to the northwest corner of township one south of range eighteen east; thence south and along the range line between ranges seventeen and eighteen east, to the center of the main channel of White River; thence westerly and along the center of the main channel of said White River to its intersection with the fifth guide meridian west of the sixth principal meridian; thence south and along said fifth guide meridian to the township line between townships thirty-nine and forty; thence east and along said township line to the west boundary line of the former Rosebud Indian Reservation, thence north and along the boundary line of said Indian reservation to the center of the main channel of White River; thence east and along the center of the main channel of White River to the range line between ranges twenty-five and twenty-six east; thence north and along said range line to the place of beginning.

Source: SL 1883, ch 16; SL 1897, ch 41; election of November, 1914, for division; SDC 1939, § 12.0137; SL 1981, ch 47, § 1.



§ 7-1-37 Jerauld County boundaries.

7-1-37. Jerauld County boundaries. Beginning at the northeast corner of township one hundred eight north of range sixty-three west of the fifth principal meridian, thence west and along the second standard parallel north to the northwest corner of township one hundred eight north of range sixty-seven; thence south and along the range line between ranges sixty-seven and sixty-eight to the southwest corner of township one hundred six north of range sixty-seven west; thence east and along the township line between townships one hundred five and one hundred six to the southeast corner of township one hundred six north of range sixty-three west; thence north and along the range line between ranges sixty-two and sixty-three to the place of beginning.

Source: SL 1883, ch 23, § 1; SDC 1939, § 12.0138.



§ 7-1-38 Jones County boundaries.

7-1-38. Jones County boundaries. Beginning at the northwest corner of township two north of range twenty-six east Black Hills meridian, thence south and along the range line between ranges twenty-five and twenty-six east to the center of the main channel of White River; thence easterly and along the center of the main channel of said White River to the west line of range seventy-nine west of the fifth principal meridian; thence north and along said range line to its intersection with the township line between townships two and three north Black Hills base line; thence west and along said township line to the place of beginning.

Source: Election of November, 1916, for division; SDC 1939, § 12.0139.



§ 7-1-39 Kingsbury County boundaries.

7-1-39. Kingsbury County boundaries. Beginning at the northeast corner of township one hundred twelve range fifty-three west of the fifth principal meridian, thence west and along the third standard parallel north to the northwest corner of township one hundred twelve north of range fifty-eight west; thence south and along the range line between ranges fifty-eight and fifty-nine west to the southwest corner of township one hundred nine north of range fifty-eight west; thence east and along the second standard parallel north to the southeast corner of township one hundred nine north of range fifty-three west; thence north and along the seventh guide meridian west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12, § 11; SDC 1939, § 12.0140.



§ 7-1-40 Lake County boundaries.

7-1-40. Lake County boundaries. Beginning at the northeast corner of township one hundred eight north of range fifty-one west of the fifth principal meridian, thence west and along the second standard parallel north to the northwest corner of township one hundred eight north of range fifty-four; thence south and along the range line between ranges fifty-four and fifty-five to the southwest corner of township one hundred five north of range fifty-four west; thence east and along the first standard parallel north, to the southeast corner of township one hundred five north of range fifty-one west; thence north and along the range line between ranges fifty and fifty-one, to the place of beginning.

Source: SL 1872-3, ch 16, § 3; SL 1879, ch 12, § 8; SL 1879, ch 63; SDC 1939, § 12.0141.



§ 7-1-41 Lawrence County boundaries.

7-1-41. Lawrence County boundaries. Beginning at a point on the boundary line between the states of South Dakota and Wyoming ten miles north of the point where the forty-fourth parallel of north latitude intersects the said boundary line, thence due east in a direct line to a point where said line intersects the range line between ranges five and six east Black Hills meridian; thence north and along the range line between ranges five and six east, to the township line between townships three and four north, Black Hills base line; thence west and along said township line to the range line between ranges four and five east Black Hills meridian; thence north and along the range line between said ranges four and five to the township line between townships seven and eight north; thence west and along the township line between said townships seven and eight to the point where said line intersects the center of the main channel of Redwater Creek; thence westerly and along the center of the channel of said Redwater Creek to the said boundary line between the states of South Dakota and Wyoming; thence south and along said state line to the place of beginning.

Source: SL 1874-5, ch 29; PolC 1877, ch 42; SL 1881, ch 45; SL 1887, ch 179, § 3; SL 1889, ch 57, § 1; SDC 1939, § 12.0142.



§ 7-1-42 Lincoln County boundaries.

7-1-42. Lincoln County boundaries. Beginning at a point where the base line between townships one hundred and one hundred one north, intersects the eastern boundary of the State of South Dakota, thence west and along said base line to the northwest corner of township one hundred north of range fifty-one west of the fifth principal meridian; thence south and along the range line between ranges fifty-one and fifty-two west, to the southwest corner of township ninety-six north of range fifty-one west; thence east and along the township line between townships ninety-five and ninety-six north, to the eastern boundary of the State of South Dakota; thence northerly and along the boundary line between the states of South Dakota and Iowa, to the place of beginning.

Source: SL 1862, ch 16; SL 1863-4, ch 14; SL 1867-8, ch 9; SL 1870-1, ch 10, § 9; SDC 1939, § 12.0143.



§ 7-1-43 Lyman County boundaries.

7-1-43. Lyman County boundaries. Beginning at the intersection of the center of the main channel of the Missouri River with the base line forming the southern boundary line of the state of Minnesota extended across the Missouri River, thence west and along said base line to the tenth guide meridian west; thence north and along said tenth guide meridian to its intersection with the center of the main channel of White River; thence west and along the center of the main channel of said White River to its intersection with the west line of the fifth principal meridian survey, being the west range line of range seventy-nine west of said survey; thence north and along said west range line to the northern township line of township one hundred eight north of range seventy-nine west; thence east and along said north line of township one hundred eight north to the center of the main channel of the Missouri River; thence southeasterly down the center of the main channel of the said Missouri River to the north end of the island known as American Island; thence along the west bank of said island to the south end of said island to the point at or near the center of the main channel of said river; thence down the center of the main channel of said river to the place of beginning.

Source: SL 1872-3, ch 19; SL 1891, ch 41; SL 1897, ch 45, § 3; election of November, 1916, for division; SDC 1939, § 12.0144.



§ 7-1-44 McCook County boundaries.

7-1-44. McCook County boundaries. Beginning at the northeast corner of township one hundred four north of range fifty-three west of the fifth principal meridian, thence west and along the first standard parallel north, to the northwest corner of township one hundred four north of range fifty-six west; thence south and along the range line between ranges fifty-six and fifty-seven west, to the southwest corner of township one hundred one north of range fifty-six west; thence east and along the base line to the southeast corner of township one hundred one north of range fifty-three west; thence north and along the range line between ranges fifty-two and fifty-three west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12; SL 1881, ch 46, § 1; SDC 1939, § 12.0145.



§ 7-1-45 McPherson County boundaries.

7-1-45. McPherson County boundaries. Beginning at the intersection of the range line between ranges sixty-five and sixty-six west of the fifth principal meridian, with the boundary line between the states of South Dakota and North Dakota, thence west and along said state line to the northwest corner of township one hundred twenty-eight north of range seventy-three west of the fifth principal meridian; thence south and along said range line between ranges seventy-three and seventy-four west, to the southwest corner of township one hundred twenty-five north of range seventy-three west; thence east and along the sixth standard parallel north, to the southeast corner of township one hundred twenty-five north of range sixty-six west; thence north and along the range line between said ranges sixty-five and sixty-six, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1885 (SS), ch 14, § 1; SDC 1939, § 12.0146.



§ 7-1-46 Marshall County boundaries.

7-1-46. Marshall County boundaries. Beginning on the boundary line between the states of South Dakota and North Dakota where the eighth guide meridian west of the fifth principal meridian intersects the same, thence south and along said guide meridian to the southwest corner of township one hundred twenty-five north of range fifty-nine west of the fifth principal meridian; thence east and along the sixth standard parallel north, according to both the survey for the fifth principal meridian and the survey of the former Sisseton and Wahpeton Indian Reservation, to the southeast corner of township one hundred twenty-five north of range fifty-three west; thence north and along the range line between ranges fifty-two and fifty-three, according to the survey of said former Indian reservation, to the point where said range line intersects the boundary line between the states of South Dakota and North Dakota; thence west and along said state line to the place of beginning.

Source: SL 1885 (SS), ch 12, § 2; SL 1891, ch 42, § 1; SDC 1939, § 12.0147.



§ 7-1-47 Meade County boundaries.

7-1-47. Meade County boundaries. Beginning at the junction of the centers of the main channels of the Belle Fourche and Cheyenne Rivers, thence along the center of the main channel of the Cheyenne river to its intersection with the one hundred second meridian of west longitude; thence north and along said meridian to its intersection with the third standard parallel north; thence west and along said third standard parallel north to the range line between ranges nine and ten east Black Hills meridian; thence south and along said range line to its intersection with the township line between townships seven and eight north of the Black Hills base line; thence west and along said township line to the range line between ranges four and five east; thence south to the township line between townships three and four north; thence east to the southwest corner of township four north of range six east; thence south to the boundary line between Pennington and Meade counties; thence east and along the present boundary line between Meade and Pennington counties to the center of the main channel of the Cheyenne River; thence northeasterly and along the center of the main channel of the said Cheyenne River to the place of beginning.

Source: SL 1889, ch 57, § 1; SL 1897, ch 42, § 3; SDC 1939, § 12.0148.



§ 7-1-48 Mellette County boundaries.

7-1-48. Mellette County boundaries. Beginning at a point on the third guide meridian west of the sixth principal meridian, where the township line between townships thirty-nine and forty north crosses the same, thence north along said guide meridian to the center of the main channel of White River; thence west and along the center of the main channel of White River to the west boundary line of the Pine Ridge Indian Reservation; thence south and along the boundary line of said Indian reservation to the point where it intersects the line between townships thirty-nine and forty north; thence east and along said township line to the place of beginning.

Source: SL 1909, ch 280; SL 1911, ch 108, § 2; SDC 1939, § 12.0149.



§ 7-1-49 Miner County boundaries.

7-1-49. Miner County boundaries. Beginning at the northeast corner of township one hundred eight north of range fifty-five west of the fifth principal meridian, thence west and along the second standard parallel north to the northwest corner of township one hundred eight north of range fifty-eight west; thence south and along the range line between ranges fifty-eight and fifty-nine west, to the southwest corner of township one hundred five north of range fifty-eight west; thence east and along the first standard parallel north, to the southeast corner of township one hundred five north of range fifty-five west; thence north and along the range line between ranges fifty-four and fifty-five west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12; SL 1881, ch 47, § 1; SL 1883, ch 31, § 1; SDC 1939, § 12.0150.



§ 7-1-50 Minnehaha County boundaries.

7-1-50. Minnehaha County boundaries. Beginning at a point where the base line intersects the boundary line between the states of South Dakota and Minnesota, being the southwest corner of the said state of Minnesota, thence north and along said state line to the north line of township one hundred four north, at a point where the first standard parallel north intersects said state line; thence west and along said first standard parallel to the seventh guide meridian west of the fifth principal meridian between ranges fifty-two and fifty-three west; thence south along said seventh guide meridian to the north line of township one hundred; thence east and along said township line to the place of beginning.

Source: SL 1862, ch 16; SL 1870-1, ch 10; SL 1872-3, ch 16, § 1; SDC 1939, § 12.0151.



§ 7-1-51 Moody County boundaries.

7-1-51. Moody County boundaries. Beginning at a point on the boundary line between the states of South Dakota and Minnesota where the first standard parallel north intersects said state line, thence west and along said first standard parallel to the southwest corner of township one hundred five north of range fifty west of the fifth principal meridian; thence north and along the range line between ranges fifty and fifty-one west, to the second standard parallel north; thence east and along said second standard parallel to the said boundary line between said states; thence south and along said state line to the place of beginning.

Source: SL 1872-3, ch 16, § 2; SDC 1939, § 12.0152.



§ 7-1-52 Pennington County boundaries.

7-1-52. Pennington County boundaries. Beginning at a point on the boundary line between the states of South Dakota and Wyoming ten miles south of its intersection with the forty-fourth parallel of north latitude, the same being the northwest corner of Custer County, thence east in a direct line and along the north boundary of Custer County to the center of the main channel of the south fork of the Cheyenne River; thence southerly and up the center of the main channel of said river to its intersection with the northerly boundary of the Pine Ridge Indian Reservation; thence east and along said boundary line of said reservation to its intersection with the center of the main channel of White River; thence easterly and down the center of the main channel of White River to the range line between ranges seventeen and eighteen east Black Hills meridian; thence north and along said range line to the center of the main channel of the Cheyenne River; thence westerly up and along the center of the main channel of said river to its junction with the Belle Fourche River; thence southerly up and along the center of the main channel of the south fork of the Cheyenne River to the boundary line between Meade and Pennington counties; thence west and along said boundary line and along the boundary line between Pennington and Lawrence counties to the boundary line between the states of South Dakota and Wyoming; thence south and along said state line to the place of beginning.

Source: SL 1874-5, ch 29; PolC 1877, ch 42; SL 1897, ch 44, § 3; SDC 1939, § 12.0153.



§ 7-1-53 Perkins County boundaries.

7-1-53. Perkins County boundaries. Beginning at a point where the one hundred second meridian of west longitude intersects the boundary line between the states of South Dakota and North Dakota, thence west and along said state line to the range line between ranges nine and ten east Black Hills meridian; thence south and along said range line to the third standard parallel north of the Black Hills base line; thence east and along said standard parallel to the said one hundred second meridian; thence north and along said meridian to the place of beginning.

Source: Election of November, 1908, for division; SDC 1939, § 12.0154.



§ 7-1-54 Potter County boundaries.

7-1-54. Potter County boundaries. Beginning at the southeast corner of township one hundred seventeen north of range seventy-three, west of the fifth principal meridian, thence north and along the range line between ranges seventy-two and seventy-three west, to the northeast corner of township one hundred twenty, north of range seventy-three; thence west and along the township line between townships one hundred twenty and one hundred twenty-one north, to the center of the main channel of the Missouri River; thence down and along the center of the main channel of the Missouri River to its intersection with the township line between townships one hundred sixteen and one hundred seventeen, north; thence east and along the said township line to the place of beginning.

Source: SL 1874-5, ch 30; SL 1883, ch 19, § 2; SDC 1939, § 12.0155.



§ 7-1-55 Roberts County boundaries.

7-1-55. Roberts County boundaries. Beginning at a point where the boundary line between the states of South Dakota and North Dakota intersects the boundary line between the states of South Dakota and Minnesota, thence west and along said state line between the states of South Dakota and North Dakota to the range line between ranges fifty-two and fifty-three west of the fifth principal meridian, according to the survey of the former Sisseton and Wahpeton Indian Reservation; thence south and along said range line to the township line between townships one hundred twenty-one and one hundred twenty-two north of said survey; thence east and along said township line to the easterly boundary of said former Indian reservation; thence northeasterly along the boundary line of said former Indian reservation to the township line between townships one hundred twenty-one and one hundred twenty-two north, outside of said Indian reservation; thence east on said township line to the boundary line between the states of South Dakota and Minnesota; thence northerly and along said state line to the place of beginning.

Source: SL 1883, ch 30, § 2; SL 1885 (SS), ch 22, § 1; SDC 1939, § 12.0156.



§ 7-1-56 Sanborn County boundaries.

7-1-56. Sanborn County boundaries. Beginning at the northwest corner of township one hundred eight north of range fifty-nine, west of the fifth principal meridian, thence west and along the second standard parallel north to the northwest corner of township one hundred eight north of range sixty-two west; thence south and along the range line between ranges sixty-two and sixty-three west, to the southwest corner of township one hundred five north of range sixty-two west; thence east along the first standard parallel north, to the southeast corner of township one hundred five north of range fifty-nine west; thence north and along the range line between ranges fifty-eight and fifty-nine west, to the place of beginning.

Source: SL 1883, ch 31, § 1; SDC 1939, § 12.0157.



§ 7-1-57 Shannon County boundaries.

7-1-57. Shannon County boundaries. Beginning at a point where the boundary line between the states of South Dakota and Nebraska intersects the fifth guide meridian west of the sixth principal meridian, thence north and along said guide meridian to the center of the main channel of White River; thence westerly and up the center of the main channel of said White River to its intersection with the north boundary of the Pine Ridge Indian Reservation; thence west and along the north boundary of said Indian reservation to its intersection with the south fork of the Cheyenne River; thence southwesterly and along the center of the main channel of the south fork of the Cheyenne River to its intersection with the one hundred third meridian of west longitude; thence south and along said meridian to the said boundary line between the states of South Dakota and Nebraska; thence east and along said state line to the place of beginning.

Source: SL 1874-5, ch 29; SL 1883, ch 40; SL 1897, ch 44; SL 1909, ch 280, §§ 5, 6; SDC 1939, §§ 12.0158, 12.0168; SL 1943, ch 23, §§ 1, 2; SL 1951, ch 22, §§ 1, 2.



§ 7-1-58 Spink County boundaries.

7-1-58. Spink County boundaries. Beginning at the northeast corner of township one hundred twenty north of range sixty, west of the fifth principal meridian, thence west and along the fifth standard parallel north to the northwest corner of township one hundred twenty north of range sixty-five west; thence south and along the range line between ranges sixty-five and sixty-six west, to the southwest corner of township one hundred fourteen north of range sixty-five west; thence east and along the township line between townships one hundred thirteen and one hundred fourteen north, to the southeast corner of township one hundred fourteen north of range sixty west; thence north and along the eighth guide meridian west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12, § 13; SDC 1939, § 12.0159.



§ 7-1-59 Stanley County boundaries.

7-1-59. Stanley County boundaries. Beginning at the intersection of the centers of the main channels of the Cheyenne and Missouri rivers, thence westerly and up the center of the main channel of the Cheyenne River to the sixth guide meridian east Black Hills meridian; thence south and along said guide meridian to the township line between townships two and three north, Black Hills base line; thence east and along said township line to the west line of the fifth principal meridian survey, being the west line of range seventy-nine west of the fifth principal meridian; thence north and along said range line to the north line of township one hundred eight north of range seventy-nine west of the fifth principal meridian; thence east and along said north line of township one hundred eight north, to the center of the main channel of the Missouri River; thence northerly and up the center of the main channel of said river to the place of beginning.

Source: SL 1872-3, ch 19; SL 1883, ch 35; SL 1893, ch 46; SL 1897, ch 41, § 3; election of November, 1914, for division; SDC 1939, § 12.0160.



§ 7-1-60 Sully County boundaries.

7-1-60. Sully County boundaries. Beginning at the intersection of the third standard parallel north with the tenth guide meridian west of the fifth principal meridian, thence north and along said tenth guide meridian to the fourth standard parallel north; thence west and along said fourth standard parallel to the center of the main channel of the Missouri River; thence down the center of the main channel of said river to the said third standard parallel north; thence east and along said third standard parallel to the place of beginning.

Source: SL 1872-3, ch 16, § 33; SL 1917, ch 178, § 1; SDC 1939, § 12.0161.



§ 7-1-61 Todd County boundaries.

7-1-61. Todd County boundaries. Beginning at the intersection of the third guide meridian west of the sixth principal meridian with the boundary line between the states of South Dakota and Nebraska; thence north and along said third guide meridian to the township line between townships thirty-nine and forty, north; thence west and along said township line to its intersection with the western boundary line of the Rosebud Indian Reservation; thence south and along said boundary line of said reservation to the boundary line between the states of South Dakota and Nebraska; thence east and along said state line to the place of beginning.

Source: SL 1909, ch 280; SL 1911, ch 108, § 1; SDC 1939, § 12.0162.



§ 7-1-62 Tripp County boundaries.

7-1-62. Tripp County boundaries. Beginning at the intersection of the third guide meridian west of the sixth principal meridian with the center of the main channel of White River, thence south and along said third guide meridian to the boundary line between the states of South Dakota and Nebraska; thence east on said state line to its intersection by the tenth guide meridian west of the fifth principal meridian; thence north on said last mentioned guide meridian to its intersection with the center of the main channel of White River; thence westerly and up the center of the main channel of said White River to the place of beginning.

Source: SL 1872-3, ch 19; SL 1891, ch 41; SL 1907, ch 99, § 1; SDC 1939, § 12.0163.



§ 7-1-63 Turner County boundaries.

7-1-63. Turner County boundaries. Beginning at the northeast corner of township one hundred north of range fifty-two, west of the fifth principal meridian, thence west and along the base line to the northwest corner of township one hundred north of range fifty-five west; thence south and along the range line between ranges fifty-five and fifty-six to the southwest corner of township ninety-seven north of range fifty-five west; thence east and along the township line between townships ninety-six and ninety-seven north, to the southeast corner of township ninety-seven north of range fifty-four west; thence south and along the range line between ranges fifty-three and fifty-four, to the southwest corner of township ninety-six north of range fifty-three west; thence east and along the township line between townships ninety-five and ninety-six north to the southeast corner of township ninety-six north of range fifty-two west; thence north and along the range line between ranges fifty-one and fifty-two west, to the place of beginning.

Source: SL 1870-1, ch 10, § 8; SDC 1939, § 12.0164.



§ 7-1-64 Union County boundaries.

7-1-64. Union County boundaries. Beginning at a point where the township line between townships ninety-five and ninety-six north intersects the boundary line between the states of South Dakota and Iowa, thence west and along the township line between townships ninety-five and ninety-six north, to the northwest corner of township ninety-five, range fifty, west of the fifth principal meridian; thence south and along the range line between ranges fifty and fifty-one west, to the boundary line between the states of South Dakota and Nebraska; thence southeasterly and along said last mentioned state line to its intersection with the boundary line between the states of South Dakota and Iowa; thence northerly and along the boundary between the states of South Dakota and Iowa, to the place of beginning.

Source: SL 1863-4, ch 14, § 1; SL 1870-1, ch 10, § 1; SD SenJRes 4, 1905; Act of Congress approved March 1, 1905, ch 1295, 33 Stat. 820; SL 1907, ch 245, § 1; SDC 1939, § 12.0165.



§ 7-1-65 Walworth County boundaries.

7-1-65. Walworth County boundaries. Beginning at the northeast corner of township one hundred twenty-four north of range seventy-four, west of the fifth principal meridian, thence west and along the sixth standard parallel north, to the center of the main channel of the Missouri River; thence southerly and down the center of the main channel of the Missouri River to its intersection with the fifth standard parallel, north, as extended; thence east and along the township line between townships one hundred twenty and one hundred twenty-one north, to the southeast corner of township one hundred twenty-one north of range seventy-four, west of the fifth principal meridian; thence north and along the range line between ranges seventy-three and seventy-four west, to the place of beginning.

Source: SL 1872-3, ch 16, § 35; SDC 1939, § 12.0166.



§ 7-1-66 Repealed.

7-1-66. Repealed by SL 1981, ch 47, § 2.



§ 7-1-67 Yankton County boundaries.

7-1-67. Yankton County boundaries. Beginning at the northeast corner of township ninety-six north of range fifty-four west of the fifth principal meridian, thence west and along the township line between townships ninety-six and ninety-seven to the northwest corner of township ninety-six, north of range fifty-seven, west; thence south and along the range line between ranges fifty-seven and fifty-eight west, as extended, to its intersection with the boundary line between the states of South Dakota and Nebraska; thence easterly and along said state line to the range line between ranges fifty-three and fifty-four, as extended; thence north and along said range line to the place of beginning.

Source: SL 1862, ch 19, § 1; SL 1870-1, ch 10, § 3; SDC 1939, § 12.0169.



§ 7-1-68 Ziebach County boundaries.

7-1-68. Ziebach County boundaries. Beginning at the northeast corner of township seventeen north of range twenty-one, east of the Black Hills meridian, thence west and along the township line between townships seventeen and eighteen north, to the one hundred second meridian of west longitude; thence south and along said meridian to the center of the main channel of the Cheyenne River; thence easterly and along the center of the main channel of said Cheyenne River to its intersection with the sixth guide meridian, east, being the range line between ranges twenty-four and twenty-five, east Black Hills meridian; thence north and along said guide meridian to its intersection with the forty-fifth parallel of north latitude; thence west and along said parallel to its intersection with the range line between ranges twenty-one and twenty-two, east; thence north and along said range line to the place of beginning.

Source: SL 1911, ch 107, § 1; SDC 1939, § 12.0170.



§ 7-1-69 Petition to change county name--Election--Ballot.

7-1-69. Petition to change county name--Election--Ballot. Whenever not less than fifteen percent of the registered voters of any organized county in this state, based upon the total number of registered voters at the last preceding general election, shall on or before the first day of July in any general election year, file in the office of county auditor a petition requesting that the name of such county be changed, the county auditor shall at the next regular election, submit to the legal voters of the county on a separate printed ballot the following question:

Shall the name of this county be changed to ____________ ?

____ Yes

____ No

All voters in favor of changing the name of such county shall place either a cross or check mark in the square before the word Yes on the ballot. All voters who do not favor changing the name of such county shall place either a cross or check mark in the square before the word No on the ballot.

Source: SL 1992, ch 51, § 1.



§ 7-1-70 Certification of name change vote result.

7-1-70. Certification of name change vote result. If a two-thirds majority of the votes cast at an election held pursuant to § 7-1-69 are in favor of changing the name of such county, the county auditor shall within ten days after the canvass of said vote, certify under the seal of his office to the Governor, the result of the canvass of the votes cast at such election, and setting forth the new name of such county.

Source: SL 1992, ch 51, § 2.



§ 7-1-71 Legislative resolution to change name.

7-1-71. Legislative resolution to change name. The Governor at the next convention of the annual session of the State Legislature shall communicate the result of an election held pursuant to § 7-1-69 in such county to the presiding officer of each branch of the Legislature, and thereupon the Legislature shall designate by joint resolution the new name of such county.

Source: SL 1992, ch 51, § 3.



§ 7-1-72 Governor's proclamation of new county name.

7-1-72. Governor's proclamation of new county name. Upon the designation made by the Legislature pursuant to § 7-1-71, the Governor shall publicly proclaim the result of the election held pursuant to § 7-1-69 and of the new name of the county. The new name of such county shall be in full force and effect on the first day of the month following such proclamation by the Governor.

Source: SL 1992, ch 51, § 4.






Chapter 02 - Consolidation And Change Of County Boundaries

§ 7-2-1 Petition for consolidation or boundary change--Filing with county auditors--Submission to vote.

7-2-1. Petition for consolidation or boundary change--Filing with county auditors--Submission to vote. If fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election, of each of two or more adjoining counties of this state, petition the board of county commissioners of their respective counties for an election to determine the question of changing the boundary lines or of the consolidation of two or more counties, stating in such petition the names of the counties to be consolidated or boundary lines to be changed, such boards of county commissioners shall at their regular July meeting succeeding the presentation of such petitions provide that the question of consolidation of the counties or the changing of the boundary lines of such counties shall be submitted to a vote at the next general election succeeding the presentation of such petitions. The petitions shall be filed with the county auditors of such counties prior to the first day of the regular July meeting of the board of county commissioners.

The auditor of each county where any such petition has been filed shall transmit to the auditor of the other county or counties affected thereby a certified copy or copies of the petition or petitions filed in his county.

Source: SL 1893, ch 45, §§ 1, 2; RPolC 1903, §§ 775, 776; RC 1919, §§ 5755, 5756; SDC 1939, § 12.0301; SL 1987, ch 67, § 1.



§ 7-2-2 Notice and ballots for election on consolidation or change--General law governing.

7-2-2. Notice and ballots for election on consolidation or change--General law governing. The auditor of each of such counties shall give thirty days' notice of such election by publication and prepare official ballots therefor according to the provisions of this chapter and this code relating to elections and the submission of questions to the voters. The laws governing the holding of general elections in this state shall govern the holding of such election so far as applicable.

Source: SL 1893, ch 45, §§ 3, 8; RPolC 1903, §§ 777, 782; RC 1919, §§ 5757, 5761; SDC 1939, §§ 12.0302, 12.0305.



§ 7-2-3 Majority approval of consolidation or boundary change.

7-2-3. Majority approval of consolidation or boundary change. If at any election held under the provisions of this chapter, a majority of all the votes cast at such election in each of such counties shall be in favor of consolidation of two or more counties or the changing of the boundary lines of such counties, they shall be declared consolidated or changed as hereinafter provided.

Source: SL 1893, ch 45, §§ 5, 6; RPolC 1903, §§ 779, 780; RC 1919, §§ 5758, 5759; SDC 1939, § 12.0303.



§ 7-2-4 Certification of canvass of election returns--Governor's proclamation and notice tocounty auditors.

7-2-4. Certification of canvass of election returns--Governor's proclamation and notice to county auditors. After the canvassing of the returns of such election it shall be the duty of the county auditor of each of such counties to transmit within thirty days a certified report of such canvass to the Governor who shall, within twenty days after the receipt of such report, proclaim the result of such election and officially notify the county auditor of the respective counties of such proclamation.

Source: SL 1893, ch 45, § 9; RPolC 1903, § 783; RC 1919, § 5762; SDC 1939, § 12.0306.



§ 7-2-5 Effective date of consolidation or boundary change.

7-2-5. Effective date of consolidation or boundary change. If the result of such election is in favor of consolidation or change of boundaries, such consolidation or change of boundaries shall be in full force and take effect on the first day of January next after the general election held succeeding the proclamation as provided in § 7-2-4.

Source: SL 1893, ch 45, § 10; RPolC 1903, § 784; RC 1919, § 5763; SDC 1939, § 12.0307.



§ 7-2-6 Repealed.

7-2-6. Repealed by SL 1985, ch 15, § 3.



§ 7-2-7 Name and county seat of consolidated county.

7-2-7. Name and county seat of consolidated county. Any new county formed pursuant to this chapter shall take the name of the senior county and the location receiving the highest number of votes, cast at such election in the two or more counties for the county seat of the consolidated county, shall be the county seat of such new county.

Source: SL 1893, ch 45, § 7; RPolC 1903, § 781; RC 1919, § 5760; SDC 1939, § 12.0304.



§ 7-2-8 Commissioner districts in consolidated county--First election of commissioners afterconsolidation.

7-2-8. Commissioner districts in consolidated county--First election of commissioners after consolidation. The board of county commissioners of each of such counties shall, after the proclamation of consolidation by the Governor, meet in joint session at the office of the county auditor of the county seat of one of such counties on the first Monday in July succeeding such proclamation and proceed to divide each new county into five commissioner districts, numbering them consecutively, complying as nearly as possible with the provisions of the law regulating the districting of counties into commissioner districts. Such commissioner districts so established and the boundaries so fixed shall remain as established and fixed until the same may be changed as provided by law. At the next general election there shall be elected a commissioner for each district, each of whom shall be so chosen for two or four years as that the regular term of his successor shall thereafter conform to the requirements of law.

Source: SL 1893, ch 45, §§ 14, 15; RPolC 1903, §§ 788, 789; SL 1915, ch 134; RC 1919, §§ 5767, 5768, 5786; SDC 1939, §§ 12.0310, 12.0311.



§ 7-2-9 Continuation of terms of officers after consolidation of counties.

7-2-9. Continuation of terms of officers after consolidation of counties. The county officers in each of the counties that may have been consolidated shall continue to act in their respective counties until the officers of the new counties shall have been elected and qualified.

Source: SL 1893, ch 45, § 16; RPolC 1903, § 790; RC 1919, § 5769; SDC 1939, § 12.0311.



§ 7-2-10 First election of county officers after consolidation.

7-2-10. First election of county officers after consolidation. There shall be elected in each new county at the next general election succeeding the proclamation by the Governor, one set of county officers for such new county.

Source: SL 1893, ch 45, § 13; RPolC 1903, § 787; RC 1919, § 5766; SDC 1939, § 12.0309.



§ 7-2-11 Legislative representation of consolidated county.

7-2-11. Legislative representation of consolidated county. Such new county shall be entitled to the same number of members in the Legislature that such counties had in the aggregate before consolidation, and such number shall be elected at each general election until a new apportionment shall have been made.

Source: SL 1893, ch 45, § 13; RPolC 1903, § 787; RC 1919, § 5766; SDC 1939, § 12.0309.



§ 7-2-12 Property and indebtedness of consolidated counties.

7-2-12. Property and indebtedness of consolidated counties. The property of each of such consolidated counties shall after consolidation become the property of the new county. The indebtedness, if any, of each of such counties shall after consolidation be paid out of the taxes levied on the property in the respective territory of the county having contracted the same.

Source: SL 1893, ch 45, §§ 11, 12; RPolC 1903, §§ 785, 786; RC 1919, §§ 5764, 5765; SDC 1939, § 12.0308; SL 1943, ch 24, § 2.



§ 7-2-13 Revision of commissioner districts after change of county boundaries.

7-2-13. Revision of commissioner districts after change of county boundaries. Whenever the area of any county in this state has been altered by the changing of the boundaries, it shall be the duty of the board of county commissioners of such county, at the first regular meeting thereafter, to establish commissioner districts in such county and fix the boundaries thereof in the manner provided by law for establishing commissioner districts and changing the boundaries thereof insofar as the same is applicable. Such commissioner districts so established and the boundaries so fixed shall remain as established and fixed until the same may be changed as provided by law.

Source: SL 1915, ch 134; RC 1919, § 5786; SDC 1939, § 12.0310.



§ 7-2-14 Transcription of records after change of county boundaries.

7-2-14. Transcription of records after change of county boundaries. Whenever the boundaries of a county have been changed, it shall be the duty of the board of county commissioners at once to secure a full, true, and complete transcript of such records of the original county as may relate to or in any manner affect the property rights or interest within the territory included by the changing of the boundaries of said county and theretofore not a part of the records of the original county, such transcript to be obtained and secured in the same manner and to have the same force and effect as transcripts obtained and secured on the division of counties.

Source: SDC 1939, § 12.0312.



§ 7-2-15 Tax levies, assessments, and retirement of indebtedness after change of boundaries.

7-2-15. Tax levies, assessments, and retirement of indebtedness after change of boundaries. Where the boundaries of two or more counties have been changed, pursuant to the provisions of this chapter, and the county or counties from which area has been detached has indebtedness charged against such detached area, all levies of taxes, and special assessments, theretofore made against such lands so detached, for the purpose of retiring such indebtedness, shall be continued and collected by the county to which such area is attached, and paid over to the county from which such area is detached until such indebtedness is fully retired.

Source: SDC 1939, § 12.0308 as added by SL 1943, ch 24, § 2.



§ 7-2-16 Municipal election on adjustment of county boundaries to include all of municipality.

7-2-16. Municipal election on adjustment of county boundaries to include all of municipality. In any case where a municipality in this state is so situated that its boundaries extend into, and its area is a part of two or more adjoining counties of the state, the governing body of such municipality shall, upon petition signed by fifteen percent of the voters of such municipality, submit at a special or regular municipal, or general election held therein, the question of whether or not it is desirable that the boundaries of the counties affected should be changed so as to include all of the area of such municipality within the boundaries of one of such counties.

The voters at such election shall also indicate their choice of which county such municipality should be a part.

Source: SDC 1939, § 12.0313 as enacted by SL 1943, ch 24, § 1; SL 1992, ch 60, § 2.



§ 7-2-17 Certification of municipal election results to county auditors--Submission to votersof counties.

7-2-17. Certification of municipal election results to county auditors--Submission to voters of counties. If a majority of the voters of such municipality are in favor of the change, the auditor or clerk of such municipality, shall certify the result of such election to the county auditor of each county affected, and thereupon the county commissioners of each of such counties shall, at their regular July meeting succeeding the presentation of such certificate, provide that the question of change of the boundary lines of such counties shall be submitted to a vote at the next general election, as provided in § 7-2-1. The filing of the certificate of the auditor or clerk of the municipality herein provided for, shall be in lieu of the petition required by § 7-2-1.

Source: SDC 1939, § 12.0313 as enacted by SL 1943, ch 24, § 1; SL 1992, ch 60, § 2.



§ 7-2-18 Questions submitted to county voters on boundary adjustment to include or excludemunicipality.

7-2-18. Questions submitted to county voters on boundary adjustment to include or exclude municipality. The question to be submitted at the general election in each county affected, shall be substantially in the following form:

Shall the boundaries of ________ county be changed to exclude "or include, as the case may be," that part of ________ county lying within the corporate limits of the city "or town" of South Dakota?

All other applicable provisions of this chapter shall govern.

Source: SDC 1939, § 12.0313 as enacted by SL 1943, ch 24, § 1.



§ 7-2-19 Repealed.

7-2-19. Repealed by SL 1985, ch 15, § 3.






Chapter 03 - Division Of Counties

§ 7-3-1 Petition for division of county--Contents and filing--Minimum size of new county.

7-3-1. Petition for division of county--Contents and filing--Minimum size of new county. If fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election, residing in any portion consisting of not less than twenty-four congressional townships or any portion consisting of not less than one hundred million dollars of real property valuation of any organized county in this state shall petition the county commissioners of such county for division thereof and for the organization of a new county or counties, setting forth in the petition the lines upon which the petitioners desire such county to be divided and the boundaries of the proposed new county or counties, together with the name or names they desire to be given the proposed new county or counties in which such petitioners reside, the county commissioners of such county shall submit the question of the division of such county to the voters thereof at the next general election. Such petition must be filed with the county auditor not later than the first Monday in July of any general election year.

Each county shall, after division as prayed for in such petition, contain not less than twenty-four congressional townships or not less than one hundred million dollars of real property valuation, or no election may be ordered.

Source: SL 1907, ch 100, § 1; RC 1919, § 5770; SDC 1939, § 12.0401; SL 1982, ch 59; SL 1987, ch 67, § 2.



§ 7-3-2 Voters' approval of division--Name and organization of new county.

7-3-2. Voters' approval of division--Name and organization of new county. If a majority of the votes cast at the next general election in such county, and also in each portion thereof proposed to be organized into a new county, shall be favorable to a division of such county, the portion in which the county seat thereof is located shall retain the name and organization of such county and the portion or portions in which the county seat is not located shall take the name or names prayed for in the petition for the division of the county, and the Governor shall forthwith proceed to organize the same as a county or counties under such name or names in the manner provided by law for organizing an unorganized county and, until such organization is perfected, the said portion or portions of such county shall for all governmental purposes remain and be a portion of such original county.

Source: SL 1907, ch 100, § 2; SL 1915, ch 127; SL 1917, ch 173; RC 1919, § 5771; SDC 1939, § 12.0402.



§ 7-3-3 Revision of commissioner districts after division of county.

7-3-3. Revision of commissioner districts after division of county. Whenever the area of any county in this state has been altered by division or by the changing of its boundaries, it shall be the duty of the board of county commissioners of such county, at the first regular meeting thereafter, to establish commissioner districts in such county and fix the boundaries thereof in the manner provided by law for establishing commissioner districts and changing the boundaries thereof insofar as the same is applicable. Such commissioner districts so established and the boundaries so fixed shall remain as established and fixed until the same may be changed as provided by law. Whenever the organization of a new county results from such alteration, the same duty shall devolve upon the commissioners of the new county.

Source: SL 1915, ch 134; RC 1919, § 5786; SDC 1939, § 12.0415.



§ 7-3-4 Apportionment of bonded indebtedness after division of county--Bonds and tax levyof new county.

7-3-4. Apportionment of bonded indebtedness after division of county--Bonds and tax levy of new county. Any bonded indebtedness of such original county shall be apportioned to each division ratably upon the basis of the last equalized assessment previous to the division thereof and each of such divisions shall be charged with, assume, and pay its just portion of such debt upon the basis of such apportionment; and each new division shall, as soon as organized as a county, issue its bonds to meet its portion of such bonded debt. Such bonds shall be made payable to the original county, shall bear the same rate of interest, be of similar tenor, and shall mature on the same date as the outstanding bonds of the original county on account of which the bonds of the new county are issued. The county commissioners of each new county shall annually levy and collect a tax to pay the interest on the bonds issued hereunder as it shall accrue and to meet and discharge the principal thereof at maturity, and the original county shall retain such bonds and not be allowed to dispose of or sell the same.

Source: SL 1907, ch 100, § 3; SL 1909, ch 81; RC 1919, § 5772; SDC 1939, § 12.0403.



§ 7-3-5 Apportionment of floating or warrant indebtedness on division of county--Bond issueby new county to cover proportionate share.

7-3-5. Apportionment of floating or warrant indebtedness on division of county--Bond issue by new county to cover proportionate share. The floating or warrant indebtedness of such original county shall also be apportioned in the same manner to each division and each new county shall be charged with, assume, and pay the amount so apportioned to it.

In any case where, at an election on the question of division of an organized county held pursuant to the provisions of this chapter, there has also been submitted the question of issuing the funding bonds of the county proposed to be divided, and a majority of the votes cast at such election was in favor of the issuance of such funding bonds, or where the funding bonds of such original county have been previously ordered to be issued by a majority vote of the voters thereof voting thereon and the same have not been issued prior to the division of such original county; then, and in either of such events, each new county so created, as well as the original county, shall be and is authorized to issue its bonds for the purpose of funding such proportion of the warrant indebtedness of the original county as has been allotted to it. Such bonds shall be issued in the manner provided by law, except that the proposition of issuing the same need not again be submitted to a vote of the voters of any of such counties.

Source: SL 1907, ch 100, § 3; SL 1909, ch 81; RC 1919, § 5772; SDC 1939, § 12.0403.



§ 7-3-6 Sale of county bonds based on advertising and award before division.

7-3-6. Sale of county bonds based on advertising and award before division. When such original county has, by and through its board of county commissioners, duly advertised for sale its funding bonds so voted and authorized, and has awarded such bonds to the highest and best bidder therefor pursuant to the advertisement for bids, it shall be unnecessary to advertise for sale, the funding bonds to be issued by the new county or counties and the original county as provided in § 7-3-5, but each county may through its board of county commissioners sell and deliver its bonds hereby authorized to the person or persons and under the terms mentioned in the award of the original county as aforesaid.

Source: SL 1907, ch 100, § 3; SL 1909, ch 81; RC 1919, § 5772; SDC 1939, § 12.0403.



§ 7-3-7 Inventory and apportionment of assets and liabilities by auditor-general.

7-3-7. Inventory and apportionment of assets and liabilities by auditor-general. Whenever a new county is organized or created out of an organized county in this state or in counties which have heretofore been divided and the liabilities and assets of the county as it existed prior to the division thereof have not been apportioned and divided by the board of county commissioners of the original county and the newly organized portion thereof, it shall be the duty of the auditor-general of this state, either by himself or his duly authorized assistant, forthwith to make an inventory of all of the assets and liabilities of such original county and such new county or counties and estimate the value and amount of such assets and liabilities. After notice to the county commissioners of the counties affected, it shall be the duty of the auditor-general or his assistant to apportion the liabilities and assets of such counties in the manner provided by law for the apportionment of bonded indebtedness.

Source: SL 1917, ch 175, § 1; RC 1919, § 5776; SDC 1939, § 12.0404.



§ 7-3-8 Auditor-general's report filed with county auditors--Conclusive evidence.

7-3-8. Auditor-general's report filed with county auditors--Conclusive evidence. The auditor-general shall file a report of such apportionment with the county auditor of the original and new county or counties within thirty days after such apportionment is made, and such report shall be conclusive evidence of the amounts due from one county to the other or others, respectively, except as provided in § 7-3-9.

Source: SL 1917, ch 175, § 2; RC 1919, § 5777; SDC 1939, § 12.0405.



§ 7-3-9 County action to set aside auditor-general's report--Time for filing--Estimate andappraisement as prima facie evidence.

7-3-9. County action to set aside auditor-general's report--Time for filing--Estimate and appraisement as prima facie evidence. Any county affected by such apportionment as provided in § 7-3-7, at any time within thirty days after the report of the auditor-general has been filed, may bring its action in equity in the circuit court of such county for the purpose of setting aside such apportionment and causing an apportionment to be made between the counties affected. The estimate and appraisement of the auditor-general shall be prima facie evidence of the facts and values therein stated and shall be admissible in evidence.

Source: SL 1917, ch 175, § 3; RC 1919, § 5778; SDC 1939, § 12.0405.



§ 7-3-10 Auditor-general's apportionment final if no action brought.

7-3-10. Auditor-general's apportionment final if no action brought. In case no action is brought within the time prescribed in § 7-3-9, the apportionment made by the auditor-general shall be final and binding upon all counties and persons affected.

Source: SL 1917, ch 175, § 3; RC 1919, § 5778; SDC 1939, § 12.0405.



§ 7-3-11 Warrants issued for settlement of accounts between counties.

7-3-11. Warrants issued for settlement of accounts between counties. It shall be the duty of the boards of county commissioners of such counties at their next regular meeting after the expiration of thirty days from the filing of the report of the auditor-general, to issue warrants upon the several funds to the creditor county to pay any amounts ascertained by the auditor-general to be due; or, in case the report of the auditor-general is set aside, warrants shall be issued as herein provided within thirty days after the entry of final judgment in such matter.

Source: SL 1917, ch 175, § 4; RC 1919, § 5779; SDC 1939, § 12.0406.



§ 7-3-12 Expenses of auditor-general--Apportionment and payment by counties.

7-3-12. Expenses of auditor-general--Apportionment and payment by counties. For the work herein provided, the auditor-general shall be paid at the rate and in the manner fixed by law for such auditor-general, and the expense of making such apportionment shall be charged to each of the counties and the amount thereof apportioned to each county ratably upon the basis of the last equalized assessment previous to the division. It shall be the duty of the officers of the proper counties immediately after such service has been rendered to issue warrants therefor as provided by law in other cases.

Source: SL 1917, ch 175, § 5; RC 1919, § 5780; SDC 1939, § 12.0407.



§ 7-3-13 Transfer of books, records, and files relating exclusively to new county.

7-3-13. Transfer of books, records, and files relating exclusively to new county. Whenever an organized county has been or shall be divided and a division of the books, records, and files has not been made, it shall be the duty of the county commissioners of the new county or counties to procure from the original county, and it shall be the duty of the proper officers of the original county to surrender, all the books, records, and files of the several offices which relate exclusively to school districts, townships, and municipalities located within the territory embraced within such new county or counties. Such commissioners shall further procure, and it shall be the duty of the proper officers of the original county to surrender, all books, records, and files of the original county which in any manner affect exclusively property rights or interests in such new county or counties.

Source: SL 1917, ch 174, § 1; RC 1919, § 5773; SDC 1939, § 12.0408; SL 1992, ch 60, § 2.



§ 7-3-14 Indexing and marginal notation by original county of records transferred to newcounty--Indexing and preservation in new county.

7-3-14. Indexing and marginal notation by original county of records transferred to new county--Indexing and preservation in new county. In all cases where any files delivered under the provisions of this chapter are indexed in the office of the original county, it shall be the duty of the custodian of such files, before delivering the same, to note in the margin or other proper place in such index that such files were delivered to the officers of the new county, naming it. All files received by any officer of a new county as herein provided shall be indexed and preserved by the proper officer of such county the same as new, original files or records.

Source: SL 1917, ch 174, § 1; RC 1919, § 5773; SDC 1939, § 12.0408.



§ 7-3-15 Inventory of books, records and files transferred to new county.

7-3-15. Inventory of books, records and files transferred to new county. Before any officer of an original county which has been divided or from which the territory has been detached, as mentioned in § 7-3-13, shall surrender any books, records, or files from his office, it shall be the duty of such officer to make a detailed inventory of such books, records, and files which inventory shall be made in duplicate; one copy shall be kept by such officer and the other surrendered to the county commissioners of the new county, and the county commissioners procuring such books, records, or files shall give their receipt therefor, which receipt shall be filed in the proper office of the original county.

Source: SL 1917, ch 174, § 2; RC 1919, § 5774; SDC 1939, § 12.0408.



§ 7-3-16 Transferred records deemed original records--Certified copies as evidence.

7-3-16. Transferred records deemed original records--Certified copies as evidence. The records transferred under the provisions of this chapter shall, after such transfer, be deemed original records of the new county to which they are transferred and certified copies shall be received in all courts in evidence with the same force and effect as original records of both counties.

Source: SL 1917, ch 174, § 3; RC 1919, § 5775; SDC 1939, § 12.0409.



§ 7-3-17 Transcript of records obtained by new county--Evidentiary value.

7-3-17. Transcript of records obtained by new county--Evidentiary value. Whenever an organized county shall be divided, it shall be the duty of the board of county commissioners of such newly organized county at once to secure a full, true, and complete transcript of such records of the original county as may relate to, or in any manner affect, property rights or interests within such newly organized county and, when such records are transcribed and certified to as hereinafter provided, they shall have the same force and effect as though originally filed and recorded in such newly organized county and as the records of such original county, and shall be received in all courts in evidence with the same force and effect as such original records.

Source: SL 1915, ch 132, § 1; RC 1919, § 5781; SDC 1939, § 12.0410.



§ 7-3-18 Contract for transcription of records for new county--Certification of instrumentstranscribed.

7-3-18. Contract for transcription of records for new county--Certification of instruments transcribed. The board of county commissioners may in its discretion let the work of transcribing such records or any part thereof by contract to the lowest and best bidder, but in all events the person transcribing the records of any particular office shall be required to attach his certificate without extra cost to each and every instrument or matter transcribed by him to the effect that such transcript is a full, true, and complete copy of the original instrument as it appears of record in the original county, showing book and page thereof; provided that on matters transcribed from the office of the county treasurer or county auditor it shall only be necessary to make one such certificate at the close of each book transcribed.

Source: SL 1915, ch 132, § 2; RC 1919, § 5782; SDC 1939, § 12.0411.



§ 7-3-19 Repealed.

7-3-19. Repealed by SL 1989, ch 63.



§ 7-3-20 Affidavit as to transcription of all records.

7-3-20. Affidavit as to transcription of all records. Each person to whom such transcribing work shall be let or who shall have in charge the transcribing of the records of any particular office, shall make an affidavit which shall state that the instruments transcribed by such person, included within certain books and pages to be designated, are all the instruments or matters of record in that particular office in the original county affecting any or all property rights or interests in the newly organized county, except such as were omitted by the written order of the board of county commissioners of such newly organized county.

Source: SL 1915, ch 132, § 2; RC 1919, § 5782; SDC 1939, § 12.0411.



§ 7-3-21 County commissioners' certificate of completion of transcriptions--Recording ofinstruments before certificate filed.

7-3-21. County commissioners' certificate of completion of transcriptions--Recording of instruments before certificate filed. It shall be the duty of the board of county commissioners of such newly organized county, as soon as the work of transcribing the records of the original county shall have been completed, to file a certificate to that effect with the auditor of such newly organized county and, until such certificate shall have been filed, any and all instruments or matters of record filed or recorded in the original county pertaining to property rights or interests in such newly organized county shall be deemed constructive notice to all purchasers or encumbrancers the same as though such instruments or matters of record had already been transcribed.

Source: SL 1915, ch 132, § 4; RC 1919, § 5784; SDC 1939, § 12.0413.



§ 7-3-22 County commissioners' discretion in transcription of records.

7-3-22. County commissioners' discretion in transcription of records. Any matter pertaining to the transcribing of such records, not before specifically designated, shall be left to the discretion of the board of county commissioners of such newly organized county subject to the right of appeal as provided by law.

Source: SL 1915, ch 132, § 5; RC 1919, § 5785; SDC 1939, § 12.0414.






Chapter 04 - Organization Of Counties [Repealed]

CHAPTER 7-4

ORGANIZATION OF COUNTIES [REPEALED]

[Repealed by SL 1979, ch 45, § 2; SL 1985, ch 15, §§ 20, 21]



Chapter 05 - Dissolution Of County Organization

§ 7-5-1 Petition and election on abolishment of county organization--Form of ballot.

7-5-1. Petition and election on abolishment of county organization--Form of ballot. Whenever not less than fifteen percent of the registered voters of any organized county in this state, based upon the total number of registered voters at the last preceding general election, shall on or before the first day of July in any general election year, file in the office of the county auditor a petition requesting that the organization of such county be dissolved and that it thereafter be and become an unorganized county, the county auditor shall at the next regular election, submit to the legal voters of said county on a separate printed ballot the following question:

Shall the county organization of ________ county be abolished?

[] Yes

[] No

All voters in favor of abolishing such county organization shall place either a cross (x) or check mark (.) in the square before the word Yes on the ballot. All voters who do not favor the abolishment of such county organization shall place either a cross (x) or check mark (.) in the square before the word No on the ballot.

Source: SL 1943, ch 45, § 1; SDC Supp 1960, § 12.3301; SL 1987, ch 67, § 7.



§ 7-5-2 Certification to Governor of vote favoring abolishment of county organization--Description of county property and indebtedness.

7-5-2. Certification to Governor of vote favoring abolishment of county organization--Description of county property and indebtedness. If a majority of the votes cast at such election shall be in favor of abolishing such county organization, the county auditor shall within ten days after the canvass of said vote, certify under the seal of his office to the Governor, the result of the canvass of the votes cast at such election, and setting forth in such certificate a detailed description of all of the outstanding and unpaid bond and warrant indebtedness of such county, the amount of any and all unpaid claims of every nature and description, and a schedule and legal description of all lands and real estate which have been sold for nonpayment of taxes and to which the county then holds a certificate of tax sale, and a schedule of all lands and legal description thereof acquired in any manner and then owned by the county.

Source: SL 1943, ch 45, § 2; SDC Supp 1960, § 12.3302.



§ 7-5-3 Communication to Legislature of election result--Attachment for judicial purposesafter county organization dissolved.

7-5-3. Communication to Legislature of election result--Attachment for judicial purposes after county organization dissolved. The Governor at the next convention of the annual session of the State Legislature shall communicate the result of such election in such county to the presiding officer of each branch of the Legislature, and thereupon the Legislature shall designate by joint resolution the county to which such county so voting to disorganize shall be attached for judicial purposes.

Source: SL 1943, ch 45, § 3; SDC Supp 1960, § 12.3303.



§ 7-5-4 Governor's proclamation of dissolution of county organization--Notice--Effectivedate.

7-5-4. Governor's proclamation of dissolution of county organization--Notice--Effective date. Upon such designation by the Legislature, the Governor shall publicly proclaim the result of such election and of the designation of the county to which such disorganizing county shall be attached for state and judicial purposes, and officially notify the county auditor of the counties interested, and the disorganization of such county and its status as an unorganized county shall be in full force and effect on the first day of the month following such proclamation by the Governor.

Source: SL 1943, ch 45, § 4; SDC Supp 1960, § 12.3304.



§ 7-5-5 Laws applicable after county organization dissolved--Tax levy to pay indebtedness.

7-5-5. Laws applicable after county organization dissolved--Tax levy to pay indebtedness. Such county so disorganized shall thereafter be subject to all the laws relating to unorganized counties, and all of the indebtedness of such county contracted when an organized county shall be paid out of taxes levied on the property in the territory embraced within the boundaries of such unorganized county as it previously existed as an organized county.

Source: SL 1943, ch 45, § 4; SDC Supp 1960, § 12.3304.






Chapter 06 - County Seats

§ 7-6-1 Submission to voters of location of permanent county seat--Publication of notice.

7-6-1. Submission to voters of location of permanent county seat--Publication of notice. The board of county commissioners of any organized county in this state in which the county seat has not been located by a majority vote, may submit the question of location of the county seat to the voters of its county at the next general election. Notice of the submission of the question shall be included in the notice published by the county auditor giving notice of the time and place of holding such general election.

Source: SDC 1939, § 12.0501; SL 1981, ch 44, § 2.



§ 7-6-2 Form and casting of ballots for selection of county seat--Application of generalelection law.

7-6-2. Form and casting of ballots for selection of county seat--Application of general election law. The ballots used at said election for the location of the county seat shall be in such form as the county commissioners shall prescribe, and such ballots shall be separate from the ballots cast and used for the election of state, county, and other officers, and shall be received and deposited in a separate ballot box, and the municipality receiving a majority of all the votes cast shall be the county seat, and the votes cast shall be returned, canvassed, and certified as provided by law for the return of votes at any general election.

Source: SDC 1939, § 12.0501; SL 1992, ch 60, § 2.



§ 7-6-3 Time required before resubmission of county seat location.

7-6-3. Time required before resubmission of county seat location. If upon a canvass of the votes cast, as provided in § 7-6-2, any municipality shall have received a majority of all votes cast at such election, the question of location of the county seat shall not again be submitted before the expiration of four years; provided that where such vote has already been had without a choice of location, the question of location of the county seat shall not again be submitted until the expiration of four years from the last election held therefor.

Source: SDC 1939, § 12.0501; SL 1992, ch 60, § 2.



§ 7-6-4 Petition and election on change of county seat--Publication of notice.

7-6-4. Petition and election on change of county seat--Publication of notice. If fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election, of any organized county petition the board of county commissioners to change the location of the county seat which has once been located by majority vote, specifying the place to which it is to be changed, the board shall submit the same to the people of the county at the next general election. Notice of the submission of the question shall be included in the notice published once by the county auditor giving notice of the time and place of holding the general election.

Source: SDC 1939, § 12.0502; SL 1982, ch 60, § 1; SL 1987, ch 67, § 3.



§ 7-6-5 Form and casting of ballots on change of county seat--Application of general electionlaw.

7-6-5. Form and casting of ballots on change of county seat--Application of general election law. The ballots used at said election for the change of the county seat shall be in such form as the board of county commissioners shall prescribe, and such ballots shall be separate from the ballots cast and used for the election of state, county, and other officers and shall be received and deposited in a separate ballot box. If the proposition to change the county seat is ratified by two-thirds of the votes cast, then the municipality specified in the petition shall be the county seat. The votes cast shall be returned, canvassed, and certified as provided by law for the return of votes at any general election.

Source: SDC 1939, § 12.0502; SL 1981, ch 44, § 3.



§ 7-6-6 Time required before resubmission of change of county seat.

7-6-6. Time required before resubmission of change of county seat. If upon a canvass of the votes cast as provided in § 7-6-5 any municipality shall not have received the vote as required by the Constitution, the question of the change of the location of the county seat shall not again be submitted before the expiration of four years.

Source: SDC 1939, § 12.0502; SL 1992, ch 60, § 2.



§ 7-6-7 Removal of offices and property to newly designated county seat--Time permitted.

7-6-7. Removal of offices and property to newly designated county seat--Time permitted. It shall be the duty of the county officers whose offices are required by law to be kept at the county seat, to remove their respective offices, files, records, office fixtures, furniture, and all other property pertaining to their offices to the county seat designated by the voters within thirty days after such county seat shall have been designated by the voters under the provisions of this chapter.

Source: SL 1890, ch 64, § 3; RPolC 1903, § 793; RC 1919, § 5789; SDC 1939, § 12.0503.






Chapter 07 - County Officers In General

§ 7-7-1 Commencement of terms of county officers--Vacancy occurring beforecommencement of term.

7-7-1. Commencement of terms of county officers--Vacancy occurring before commencement of term. Except when otherwise expressly provided, the regular term of office for all county officers, when elected for a full term, shall commence on the first Monday in January next succeeding their election, except the office of county auditor, the term of which shall begin on the first Monday of March next succeeding his election. If the office to which any officer was elected be vacant at the time of his election, or becomes vacant after such election, even if he was not elected to fill a vacancy, he shall forthwith qualify and enter upon the duties of his office.

Source: SL 1870-1, ch 17, § 43; PolC 1877, ch 5, § 9; CL 1887, § 1379; RPolC 1903, § 1796; SL 1905, ch 75; RC 1919, § 7032; SDC 1939, § 48.0311.



§ 7-7-1.1 County officers to be elected quadrenially--Staggered terms--Expiration of term forcombined offices.

7-7-1.1. County officers to be elected quadrenially--Staggered terms--Expiration of term for combined offices. Unless otherwise provided by county charter, at primary and general elections there shall be nominated and elected in each organized county of this state county officers as follows:

(1) In 1974 and each fourth year thereafter, a sheriff, county auditor, and register of deeds;

(2) In 1976 and each fourth year thereafter, a treasurer, state's attorney, and coroner.

The terms of all such officers shall be four years, or until their successors have been duly elected and qualified. Nevertheless, the term of any county office, combined with another pursuant to § 7-7-1.2 or 7-7-1.3, shall expire on the first Monday of January following the ordinance authorizing the combination.

Source: SL 1973, ch 48, § 1; SL 1974, ch 56, § 1; SL 1976, ch 66, § 3; SL 1988, ch 65, § 1.



§ 7-7-1.2 Combining county offices.

7-7-1.2. Combining county offices. The board of county commissioners may, by ordinance, combine two or more county offices and that one person shall be elected to, and perform the duties of, the combined offices.

Source: SL 1976, ch 66, § 1; SL 1987, ch 67, § 4; SL 1988, ch 65, § 2.



§ 7-7-1.3 First election of officer for combined office--Term--Salary.

7-7-1.3. First election of officer for combined office--Term--Salary. If a majority of those voting shall approve the question at the special election pursuant to § 7-7-1.5 or if the offices are combined pursuant to § 7-7-1.2, an officer shall be nominated and elected at the next general election to the combined office in the same manner provided by law for the election of other county officers. Such officer shall hold office for a term of four years commencing on the first Monday of January following his election. The salary of the elective officer shall be the higher of either office combined.

Source: SL 1976, ch 66, § 2; SL 1988, ch 65, § 3.



§ 7-7-1.4 Appointment of coroner in certain counties authorized.

7-7-1.4. Appointment of coroner in certain counties authorized. Notwithstanding the provisions of § 7-7-1.1, the board of county commissioners in any county with a population of seventy-five thousand or more may, by resolution, appoint a coroner who shall serve at the pleasure of such board. However, no board of county commissioners may exercise the authority granted pursuant to this section unless:

(1) Not later than the April first preceding the election for coroner, the board, by resolution, adopts the appointment option; and

(2) The appointment of any appointed coroner may not take effect until the expiration of the term of office of any duly elected coroner.
Source: SL 1985, ch 49.



§ 7-7-1.5 Submission of question of combined offices to voters--Procedure.

7-7-1.5. Submission of question of combined offices to voters--Procedure. The board of county commissioners shall upon receiving a petition signed by not less than fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election, submit to the voters of the county the question whether two or more county offices shall be combined and that one person shall be elected to, and perform the duties of, the combined offices. The board of county commissioners shall follow the procedure set forth in chapter 7-18A in submitting such question to the electors.

Source: SL 1988, ch 65, § 4.



§ 7-7-1.6 Submitting to voters the question of combining with other counties a county office--Procedure.

7-7-1.6. Submitting to voters the question of combining with other counties a county office--Procedure. Notwithstanding the provisions of § 7-7-1.1, the board of county commissioners shall upon receiving a petition signed by not less than fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election, submit to the voters of the county the question of whether to combine with one or more other counties a county office. That person shall be elected to and perform the duties of the combined offices. The board of county commissioners shall follow the procedure set forth in chapter 7-18A in submitting such question to the electors.

Source: SL 1988, ch 65, § 5.



§ 7-7-1.7 Nomination and election of officer to combined office--Term.

7-7-1.7. Nomination and election of officer to combined office--Term. If a majority of those voting in each county shall approve the question provided in § 7-7-1.6 at the special election, an officer shall be nominated and elected at the next general election to the combined office provided for in § 7-7-1.6. The officer shall be voted upon by the voters of the counties that have resolved to combine such office. Such officer shall hold office for a term of four years commencing on the first Monday of January following his election.

Source: SL 1988, ch 65, § 6.



§ 7-7-1.8 Ordinance combining with other counties a county office.

7-7-1.8. Ordinance combining with other counties a county office. Notwithstanding the provisions of § 7-7-1.1, the board of county commissioners may by ordinance combine with one or more other counties a county office. That person shall be elected to and perform the duties of the combined offices.

Source: SL 1988, ch 65, § 7.



§ 7-7-1.9 Nomination and election of officer to combined office--Election--Term.

7-7-1.9. Nomination and election of officer to combined office--Election--Term. An officer shall be nominated and elected at the next general election to the combined office provided for in § 7-7-1.8. If the election submitted pursuant to § 7-7-1.5 is held at a primary election, each candidate for the vacant officer shall run as an independent candidate as provided in chapter 12-7, except that the petition filing deadline shall be the first Tuesday in August. The officer shall be voted upon by the voters of the counties that have resolved to combine the office. Such officer shall hold office for a term of four years commencing on the first Monday of January following the officer's election.

Source: SL 1988, ch 65, § 8; SL 2002, ch 74, § 4.



§ 7-7-1.10 Procedure upon vacancy of a combined office.

7-7-1.10. Procedure upon vacancy of a combined office. If the offices are combined pursuant to § 7-7-1.2 and a vacancy occurs in one of the combined offices, the county commission shall appoint the remaining officer to hold the newly combined position until an officer can be nominated and elected.

Source: SL 1989, ch 65.



§ 7-7-2 Hours of operation for county offices established by board of county commissioners--Exceptions.

7-7-2. Hours of operation for county offices established by board of county commissioners--Exceptions. The board of county commissioners shall, by resolution, establish the hours of operation for each county government office, except for the offices of the sheriff and state's attorney. The county auditor's office shall remain open, if requested by the person in charge of a school or municipal election, until the closing of the polls and the tabulation of votes for that election.

Source: SL 1943, ch 41; SL 1957, ch 499; SDC Supp 1960, § 65.0407; SL 1965, ch 309; SL 1974, ch 55, § 10; SL 1976, ch 68, § 1; SL 1978, ch 54, § 1; SL 2004, ch 68, § 1.



§ 7-7-2.1 Closing of courthouse for emergency or severe weather--Emergency defined.

7-7-2.1. Closing of courthouse for emergency or severe weather--Emergency defined. The chairman of the board of county commissioners at his discretion may close the courthouse in case of emergency or severe weather and each such closing shall be for no more than one business day. The public shall be adequately notified. An emergency for the purpose of this section is an unforeseen occurrence or combination of circumstances which calls for immediate action or remedy.

Source: SDCL, § 7-7-2 as added by SL 1976, ch 68, §§ 1, 2.



§ 7-7-3 Compensation of county commissioners.

7-7-3. Compensation of county commissioners. The method of payment, whether per diem or salary, and the amount of per diem or salary shall be determined by the board of county commissioners in each county. If the per diem method is used, the county commissioners shall be allowed the per diem amount for each day they are actually and necessarily employed in the duties and business relating to county affairs and the duties of their office and in attending and returning from sessions of the board. The county commissioners shall be allowed mileage for the distance actually traveled in attending the meetings of the board, or when engaged in other official duties. The per diem shall be paid out of the general county fund. The per diem shall be set by the commission on the first regular meeting date in January of each year.

Source: SL 1868-9, ch 6, § 22; PolC 1877, ch 39, § 24; CL 1887, § 1424; SL 1891, ch 48, § 1; RPolC 1903, § 1841; SL 1903, ch 103; SL 1905, ch 77; SL 1909, ch 147; SL 1913, ch 150; SL 1915, ch 136; SL 1917, ch 187; RC 1919, § 5876; SL 1919, ch 150; SL 1921, ch 168; SL 1929, ch 97; SL 1933, ch 74; SDC 1939, § 12.1704; SL 1943, ch 28, § 1; SL 1947, ch 38, § 1; SL 1951, ch 26, § 1; SL 1953, ch 21; SL 1957, ch 22; SL 1963, ch 43; SL 1967, ch 17, § 1; SL 1971, ch 42, § 1; SL 1974, ch 57, § 1; SL 1975, ch 71; SL 1978, ch 53, § 1; SL 1989, ch 64; SL 2007, ch 36, § 1.



§ 7-7-4 Mileage allowance for county commissioners.

7-7-4. Mileage allowance for county commissioners. The county commissioners shall be paid traveling expenses for each mile traveled in the discharge of their official duties of not more than the state rate. For the purpose of this section, traveling expense incurred by county commissioners to attend meetings in the State of South Dakota, called for the purposes of instructing or exchange of information pertaining to county officers and government, are miles traveled in the discharge of their official duties.

Source: SL 1933, ch 70; SDC 1939, § 12.1710; SL 1943, ch 28, § 2; SL 1947, ch 38, § 2; SL 1951, ch 26, § 2; SL 1953, ch 22, § 6; SL 1968, ch 18, § 1; SL 1978, ch 52, § 1.



§ 7-7-5 Salary of county commissioners.

7-7-5. Salary of county commissioners. The board of county commissioners may determine the salary of the commissioners. Such salary may be set by the board of county commissioners at its first regular meeting of each year. If the board of county commissioners fails to determine a salary, then the salary of a county commissioner in any one year is:

(1) Seven thousand two hundred thirty-three dollars as per diem or salary in counties of thirty thousand population or over;

(2) Six thousand five hundred sixty-six dollars as per diem or salary in counties of fifteen thousand population and over and not more than thirty thousand population;

(3) Five thousand three hundred ninety-seven dollars as per diem or salary in counties of eight thousand population and over and not more than fifteen thousand population;

(4) Four thousand eight hundred ninety-six dollars as per diem or salary in counties of less than eight thousand population.
Source: SL 1868-9, ch 6, § 22; PolC 1877, ch 39, § 24; CL 1887, § 1424; SL 1891, ch 48, § 1; RPolC 1903, § 1841; SL 1903, ch 103; SL 1905, ch 77; SL 1909, ch 147; SL 1913, ch 150; SL 1915, ch 136; SL 1917, ch 187; RC 1919, § 5876; SL 1919, ch 150; SL 1921, ch 168; SL 1929, ch 97; SL 1933, ch 74; SDC 1939, § 12.1704; SL 1943, ch 28, § 1; SL 1947, ch 38, § 1; SL 1951, ch 26, § 1; SL 1953, ch 21; SL 1957, ch 22; SL 1963, ch 43; SL 1967, ch 17, § 1; SL 1970, ch 44; SL 1973, ch 44; SL 1974, ch 57, § 2; SL 1974, ch 58, § 1; SL 1978, ch 53, § 2; SL 1982, ch 61, § 4; SL 1986, ch 63, § 3B; SL 1988, ch 66, § 1A; SL 1992, ch 52, § 1.



§ 7-7-6 Compensation of county commissioners acting in drainage matters.

7-7-6. Compensation of county commissioners acting in drainage matters. When the members of such commission shall act in drainage matters, the rate of compensation shall be set by the commission and the amount so received shall not be included in the compensation provided in § 7-7-5.

Source: SL 1919, ch 150; SL 1921, ch 168; SL 1929, ch 97; SL 1933, ch 74; SDC 1939, § 12.1704; SL 1943, ch 28, § 1; SL 1947, ch 38, § 1; SL 1951, ch 26; SL 1953, ch 21; SL 1957, ch 22; SL 1963, ch 43; SL 1967, ch 17, § 1; SL 2007, ch 36, § 2.



§ 7-7-7 Mileage allowance when commissioners travel together--Pooling of mileageallowances.

7-7-7. Mileage allowance when commissioners travel together--Pooling of mileage allowances. When the county commissioners travel in a body, or when two or more travel together, in the same vehicle not a common carrier only one shall be paid mileage.

The county commissioners may by an annual resolution, pool the mileage allowance as authorized by § 7-7-5 for each commissioner, and thereby authorize each commissioner to be paid his actual mileage expenses incurred, provided, however, that such total mileage expenditures for the fiscal year, for all commissioners shall not exceed the aggregate mileage expenses authorized by § 7-7-5.

Source: SL 1868-9, ch 6, § 22; PolC 1877, ch 39, § 24; CL 1887, § 1424; SL 1891, ch 48, § 1; RPolC 1903, § 1841; SL 1903, ch 103; SL 1905, ch 77; SL 1909, ch 147; SL 1913, ch 150; SL 1915, ch 136; SL 1917, ch 187; RC 1919, § 5876; SL 1919, ch 150; SL 1921, ch 168; SL 1929, ch 97; SL 1933, ch 74; SDC 1939, § 12.1704; SL 1943, ch 28, § 1; SL 1947, ch 38, § 1; SL 1951, ch 26, § 1; SL 1953, ch 21; SL 1957, ch 22; SL 1963, ch 43; SL 1964, ch 25; SL 1967, ch 17, § 1.



§ 7-7-8 Determination of population for county salary purposes.

7-7-8. Determination of population for county salary purposes. The annual salaries of the county auditor, the county treasurer, and the register of deeds of the several counties of this state shall be regulated and fixed by the population of the several counties as shown by the last federal census.

Source: SL 1917, ch 188, § 1; RC 1919, § 5819; SL 1919, ch 148, § 2; SDC 1939, § 12.1705; SL 1961, ch 66, § 2.



§ 7-7-9 Repealed.

7-7-9. Repealed by SL 1981, ch 48, § 2.



§ 7-7-9.1 Amount of salary for county treasurer, auditor and register of deeds--Salaries not tobe decreased during terms of office (Effective until January 1, 2014).

7-7-9.1. (Text of section effective until January 1, 2014) Amount of salary for county treasurer, auditor and register of deeds--Salaries not to be decreased during terms of office. The board of county commissioners shall establish, by resolution, the salary payable to the county treasurer, county auditor, and county register of deeds. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

The board of county commissioners may not decrease the salary of the county treasurer, county auditor, or county register of deeds during consecutive terms of office of the county treasurer, county auditor, or county register of deeds.

(Text of section effective January 1, 2014) Salary for county treasurer, auditor and register of deeds--Salaries not to be decreased during terms of office. The board of county commissioners shall establish, by resolution, the salary payable to the county treasurer, county auditor, and county register of deeds. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

The board of county commissioners may not decrease the salary of the county treasurer, county auditor, or county register of deeds during consecutive terms of office of the county treasurer, county auditor, or county register of deeds.

(Text of section effective January 1, 2015) The board of county commissioners shall establish, by resolution, the salary payable to the county treasurer, county auditor, and county register of deeds. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

The board of county commissioners may not decrease the salary of the county treasurer, county auditor, or county register of deeds during consecutive terms of office of the county treasurer, county auditor, or county register of deeds.

Source: SL 1981, ch 48, § 1; SL 1982, ch 61, § 3; SL 1983, ch 39, § 1; SL 1984, ch 44, § 1; SL 1985, ch 46, § 1; SL 1986, ch 63, § 1; SL 1988, ch 66, § 1; SL 1991, ch 57, § 2; SL 2001, ch 37, §§ 1, 3; SL 2007, ch 37, § 1, eff. Jan. 1, 2008; SL 2007, ch 37, § 2, eff. Jan. 1, 2009; SL 2013, ch 31, § 1, eff. Jan. 1, 2014; SL 2013, ch 31, § 2, eff. Jan. 1, 2015.



§ 7-7-9.1 Salary for county treasurer, auditor and register of deeds--Salaries not to be decreasedduring terms of office (Effective January 1, 2014 until January 1, 2015).

7-7-9.1. (Text of section effective until January 1, 2014) Amount of salary for county treasurer, auditor and register of deeds--Salaries not to be decreased during terms of office. The board of county commissioners shall establish, by resolution, the salary payable to the county treasurer, county auditor, and county register of deeds. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

The board of county commissioners may not decrease the salary of the county treasurer, county auditor, or county register of deeds during consecutive terms of office of the county treasurer, county auditor, or county register of deeds.

(Text of section effective January 1, 2014) Salary for county treasurer, auditor and register of deeds--Salaries not to be decreased during terms of office. The board of county commissioners shall establish, by resolution, the salary payable to the county treasurer, county auditor, and county register of deeds. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

The board of county commissioners may not decrease the salary of the county treasurer, county auditor, or county register of deeds during consecutive terms of office of the county treasurer, county auditor, or county register of deeds.

(Text of section effective January 1, 2015) The board of county commissioners shall establish, by resolution, the salary payable to the county treasurer, county auditor, and county register of deeds. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

The board of county commissioners may not decrease the salary of the county treasurer, county auditor, or county register of deeds during consecutive terms of office of the county treasurer, county auditor, or county register of deeds.

Source: SL 1981, ch 48, § 1; SL 1982, ch 61, § 3; SL 1983, ch 39, § 1; SL 1984, ch 44, § 1; SL 1985, ch 46, § 1; SL 1986, ch 63, § 1; SL 1988, ch 66, § 1; SL 1991, ch 57, § 2; SL 2001, ch 37, §§ 1, 3; SL 2007, ch 37, § 1, eff. Jan. 1, 2008; SL 2007, ch 37, § 2, eff. Jan. 1, 2009; SL 2013, ch 31, § 1, eff. Jan. 1, 2014; SL 2013, ch 31, § 2, eff. Jan. 1, 2015.



§ 7-7-9.1 Salary for county treasurer, auditor and register of deeds--Salaries not to be decreasedduring terms of office (Effective January 1, 2015).

7-7-9.1. (Text of section effective until January 1, 2014) Amount of salary for county treasurer, auditor and register of deeds--Salaries not to be decreased during terms of office. The board of county commissioners shall establish, by resolution, the salary payable to the county treasurer, county auditor, and county register of deeds. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

The board of county commissioners may not decrease the salary of the county treasurer, county auditor, or county register of deeds during consecutive terms of office of the county treasurer, county auditor, or county register of deeds.

(Text of section effective January 1, 2014) Salary for county treasurer, auditor and register of deeds--Salaries not to be decreased during terms of office. The board of county commissioners shall establish, by resolution, the salary payable to the county treasurer, county auditor, and county register of deeds. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

The board of county commissioners may not decrease the salary of the county treasurer, county auditor, or county register of deeds during consecutive terms of office of the county treasurer, county auditor, or county register of deeds.

(Text of section effective January 1, 2015) The board of county commissioners shall establish, by resolution, the salary payable to the county treasurer, county auditor, and county register of deeds. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

The board of county commissioners may not decrease the salary of the county treasurer, county auditor, or county register of deeds during consecutive terms of office of the county treasurer, county auditor, or county register of deeds.

Source: SL 1981, ch 48, § 1; SL 1982, ch 61, § 3; SL 1983, ch 39, § 1; SL 1984, ch 44, § 1; SL 1985, ch 46, § 1; SL 1986, ch 63, § 1; SL 1988, ch 66, § 1; SL 1991, ch 57, § 2; SL 2001, ch 37, §§ 1, 3; SL 2007, ch 37, § 1, eff. Jan. 1, 2008; SL 2007, ch 37, § 2, eff. Jan. 1, 2009; SL 2013, ch 31, § 1, eff. Jan. 1, 2014; SL 2013, ch 31, § 2, eff. Jan. 1, 2015.



§ 7-7-10 Repealed.

7-7-10. Repealed by SL 1974, ch 56, § 2.



§ 7-7-10.1 Amount of salary for combination of two or more elected positions (Effective untilJanuary 1, 2014).

7-7-10.1. (Text of section effective until January 1, 2014) Amount of salary for combination of two or more elected positions. The board of county commissioners shall establish, by resolution, the salary payable for the combination of two or more of the following county elected positions. The salary payable may not be less than the minimum salary provided by this section as based upon the most recent decennial federal census of population for counties.

For the combination of two of the following: county treasurer, county auditor, or county register of deeds, the minimum salary for counties shall be:

For the combination of all three of the following: county treasurer, county auditor, and county register of deeds, the minimum salary for counties shall be:

(Text of section effective January 1, 2014) Salary for combination of two or more elected positions. The board of county commissioners shall establish, by resolution, the salary payable for the combination of two or more of the following county elected positions. The salary payable may not be less than the minimum salary provided by this section as based upon the most recent decennial federal census of population for counties.

For the combination of two of the following: county treasurer, county auditor, or county register of deeds, the minimum salary for counties shall be:

For the combination of all three of the following: county treasurer, county auditor, and county register of deeds, the minimum salary for counties shall be:

(Text of section effective January 1, 2015) Salary for combination of two or more elected positions. The board of county commissioners shall establish, by resolution, the salary payable for the combination of two or more of the following county elected positions. The salary payable may not be less than the minimum salary provided by this section as based upon the most recent decennial federal census of population for counties.

For the combination of two of the following: county treasurer, county auditor, or county register of deeds, the minimum salary for counties shall be:

For the combination of all three of the following: county treasurer, county auditor, and county register of deeds, the minimum salary for counties shall be:



§ 7-7-10.1 Salary for combination of two or more elected positions (Effective January 1, 2014until January 1, 2015).

7-7-10.1. (Text of section effective until January 1, 2014) Amount of salary for combination of two or more elected positions. The board of county commissioners shall establish, by resolution, the salary payable for the combination of two or more of the following county elected positions. The salary payable may not be less than the minimum salary provided by this section as based upon the most recent decennial federal census of population for counties.

For the combination of two of the following: county treasurer, county auditor, or county register of deeds, the minimum salary for counties shall be:

For the combination of all three of the following: county treasurer, county auditor, and county register of deeds, the minimum salary for counties shall be:

(Text of section effective January 1, 2014) Salary for combination of two or more elected positions. The board of county commissioners shall establish, by resolution, the salary payable for the combination of two or more of the following county elected positions. The salary payable may not be less than the minimum salary provided by this section as based upon the most recent decennial federal census of population for counties.

For the combination of two of the following: county treasurer, county auditor, or county register of deeds, the minimum salary for counties shall be:

For the combination of all three of the following: county treasurer, county auditor, and county register of deeds, the minimum salary for counties shall be:

(Text of section effective January 1, 2015) Salary for combination of two or more elected positions. The board of county commissioners shall establish, by resolution, the salary payable for the combination of two or more of the following county elected positions. The salary payable may not be less than the minimum salary provided by this section as based upon the most recent decennial federal census of population for counties.

For the combination of two of the following: county treasurer, county auditor, or county register of deeds, the minimum salary for counties shall be:

For the combination of all three of the following: county treasurer, county auditor, and county register of deeds, the minimum salary for counties shall be:



§ 7-7-10.1 Salary for combination of two or more elected positions (Effective January 1, 2015).

7-7-10.1. (Text of section effective until January 1, 2014) Amount of salary for combination of two or more elected positions. The board of county commissioners shall establish, by resolution, the salary payable for the combination of two or more of the following county elected positions. The salary payable may not be less than the minimum salary provided by this section as based upon the most recent decennial federal census of population for counties.

For the combination of two of the following: county treasurer, county auditor, or county register of deeds, the minimum salary for counties shall be:

For the combination of all three of the following: county treasurer, county auditor, and county register of deeds, the minimum salary for counties shall be:

(Text of section effective January 1, 2014) Salary for combination of two or more elected positions. The board of county commissioners shall establish, by resolution, the salary payable for the combination of two or more of the following county elected positions. The salary payable may not be less than the minimum salary provided by this section as based upon the most recent decennial federal census of population for counties.

For the combination of two of the following: county treasurer, county auditor, or county register of deeds, the minimum salary for counties shall be:

For the combination of all three of the following: county treasurer, county auditor, and county register of deeds, the minimum salary for counties shall be:

(Text of section effective January 1, 2015) Salary for combination of two or more elected positions. The board of county commissioners shall establish, by resolution, the salary payable for the combination of two or more of the following county elected positions. The salary payable may not be less than the minimum salary provided by this section as based upon the most recent decennial federal census of population for counties.

For the combination of two of the following: county treasurer, county auditor, or county register of deeds, the minimum salary for counties shall be:

For the combination of all three of the following: county treasurer, county auditor, and county register of deeds, the minimum salary for counties shall be:



§ 7-7-11 Repealed.

7-7-11. Repealed by SL 1972, ch 38, § 2.



§ 7-7-12 Amount of salary for state's attorney--Salary when position is full-time--Contract forservices when no attorney elected--State's attorney salary not to be decreased duringterm (Effective until January 1, 2014).

7-7-12. (Text of section effective until January 1, 2014) Amount of salary for state's attorney--Salary when position is full-time--Contract for services when no attorney elected--State's attorney salary not to be decreased during term. The board of county commissioners shall establish, by resolution, the salary payable to the state's attorney. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

In counties of over fifty thousand population where a full-time state's attorney is required or in counties where the commissioners designate the position full-time the sum of sixty-one thousand nine hundred dollars per year. In counties of less than fifty thousand population the commissioners may designate the position full-time. The decision by the commissioners shall be adopted prior to the first day of January in the year of the election and may not be amended for that term of office. However, if no state's attorney is elected to the office at any general election, the board of county commissioners may contract for such legal services and negotiate the compensation therefor on terms and conditions determined by the board of county commissioners. The board of county commissioners may not decrease the salary of the state's attorney during consecutive terms of office of the state's attorney.

(Text of section effective January 1, 2014) Salary for state's attorney--Contract for services when no attorney elected--Salary not to be decreased during term of office. The board of county commissioners shall establish, by resolution, the salary payable to the state's attorney. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

In counties of over fifty thousand population where a full-time state's attorney is required or in counties where the commissioners designate the position full-time the sum of sixty-six thousand five hundred forty-three dollars per year. In counties of less than fifty thousand population the commissioners may designate the position full-time. The decision by the commissioners shall be adopted prior to the first day of January in the year of the election and may not be amended for that term of office. However, if no state's attorney is elected to the office at any general election, the board of county commissioners may contract for such legal services and negotiate the compensation therefor on terms and conditions determined by the board of county commissioners. The board of county commissioners may not decrease the salary of the state's attorney during consecutive terms of office of the state's attorney.

(Text of section effective January 1, 2015) Salary for state's attorney--Contract for services when no attorney elected--Salary not to be decreased during term of office. The board of county commissioners shall establish, by resolution, the salary payable to the state's attorney. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

In counties of over fifty thousand population where a full-time state's attorney is required or in counties where the commissioners designate the position full-time the sum of seventy-one thousand five hundred thirty-four dollars per year. In counties of less than fifty thousand population the commissioners may designate the position full-time. The decision by the commissioners shall be adopted prior to the first day of January in the year of the election and may not be amended for that term of office. However, if no state's attorney is elected to the office at any general election, the board of county commissioners may contract for such legal services and negotiate the compensation therefor on terms and conditions determined by the board of county commissioners. The board of county commissioners may not decrease the salary of the state's attorney during consecutive terms of office of the state's attorney.

Source: SDC 1939, § 12.1707; SL 1941, ch 32, § 2; SL 1943, ch 29, § 2; SL 1947, ch 39, § 3; SL 1953, ch 22, § 3; SL 1957, ch 23, § 2; SL 1961, ch 34; SL 1963, ch 45; SL 1964, ch 27; SL 1965, ch 27, § 2; SL 1966, ch 26, § 1; SL 1968, ch 17, § 1; SL 1970, ch 45; SL 1972, ch 39, § 1; SL 1974, ch 60; SL 1975, ch 73; SL 1977, ch 59, § 2; SL 1978, ch 53, § 4; SL 1979, ch 40, § 1; SL 1980, ch 53, § 2; SL 1981, ch 49, § 1; SL 1982, ch 61, § 2; SL 1982, ch 62, § 1; SL 1983, ch 39, § 2; SL 1984, ch 44, § 2; SL 1985, ch 46, § 2; SL 1986, ch 63, § 2; SL 1988, ch 67, § 1; SL 1991, ch 57, § 3; SL 2002, ch 41, §§ 1, 3; SL 2007, ch 37, § 5, eff. Jan. 1, 2008; SL 2007, ch 37, § 6, eff. Jan. 1, 2009; SL 2013, ch 31, § 5, eff. Jan. 1, 2014; SL 2013, ch 31, § 6, eff. Jan. 1, 2015.



§ 7-7-12 Salary for state's attorney--Contract for services when no attorney elected--Salary notto be decreased during term of office (Effective January 1, 2014 until January 1,2015).

7-7-12. (Text of section effective until January 1, 2014) Amount of salary for state's attorney--Salary when position is full-time--Contract for services when no attorney elected--State's attorney salary not to be decreased during term. The board of county commissioners shall establish, by resolution, the salary payable to the state's attorney. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

In counties of over fifty thousand population where a full-time state's attorney is required or in counties where the commissioners designate the position full-time the sum of sixty-one thousand nine hundred dollars per year. In counties of less than fifty thousand population the commissioners may designate the position full-time. The decision by the commissioners shall be adopted prior to the first day of January in the year of the election and may not be amended for that term of office. However, if no state's attorney is elected to the office at any general election, the board of county commissioners may contract for such legal services and negotiate the compensation therefor on terms and conditions determined by the board of county commissioners. The board of county commissioners may not decrease the salary of the state's attorney during consecutive terms of office of the state's attorney.

(Text of section effective January 1, 2014) Salary for state's attorney--Contract for services when no attorney elected--Salary not to be decreased during term of office. The board of county commissioners shall establish, by resolution, the salary payable to the state's attorney. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

In counties of over fifty thousand population where a full-time state's attorney is required or in counties where the commissioners designate the position full-time the sum of sixty-six thousand five hundred forty-three dollars per year. In counties of less than fifty thousand population the commissioners may designate the position full-time. The decision by the commissioners shall be adopted prior to the first day of January in the year of the election and may not be amended for that term of office. However, if no state's attorney is elected to the office at any general election, the board of county commissioners may contract for such legal services and negotiate the compensation therefor on terms and conditions determined by the board of county commissioners. The board of county commissioners may not decrease the salary of the state's attorney during consecutive terms of office of the state's attorney.

(Text of section effective January 1, 2015) Salary for state's attorney--Contract for services when no attorney elected--Salary not to be decreased during term of office. The board of county commissioners shall establish, by resolution, the salary payable to the state's attorney. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

In counties of over fifty thousand population where a full-time state's attorney is required or in counties where the commissioners designate the position full-time the sum of seventy-one thousand five hundred thirty-four dollars per year. In counties of less than fifty thousand population the commissioners may designate the position full-time. The decision by the commissioners shall be adopted prior to the first day of January in the year of the election and may not be amended for that term of office. However, if no state's attorney is elected to the office at any general election, the board of county commissioners may contract for such legal services and negotiate the compensation therefor on terms and conditions determined by the board of county commissioners. The board of county commissioners may not decrease the salary of the state's attorney during consecutive terms of office of the state's attorney.

Source: SDC 1939, § 12.1707; SL 1941, ch 32, § 2; SL 1943, ch 29, § 2; SL 1947, ch 39, § 3; SL 1953, ch 22, § 3; SL 1957, ch 23, § 2; SL 1961, ch 34; SL 1963, ch 45; SL 1964, ch 27; SL 1965, ch 27, § 2; SL 1966, ch 26, § 1; SL 1968, ch 17, § 1; SL 1970, ch 45; SL 1972, ch 39, § 1; SL 1974, ch 60; SL 1975, ch 73; SL 1977, ch 59, § 2; SL 1978, ch 53, § 4; SL 1979, ch 40, § 1; SL 1980, ch 53, § 2; SL 1981, ch 49, § 1; SL 1982, ch 61, § 2; SL 1982, ch 62, § 1; SL 1983, ch 39, § 2; SL 1984, ch 44, § 2; SL 1985, ch 46, § 2; SL 1986, ch 63, § 2; SL 1988, ch 67, § 1; SL 1991, ch 57, § 3; SL 2002, ch 41, §§ 1, 3; SL 2007, ch 37, § 5, eff. Jan. 1, 2008; SL 2007, ch 37, § 6, eff. Jan. 1, 2009; SL 2013, ch 31, § 5, eff. Jan. 1, 2014; SL 2013, ch 31, § 6, eff. Jan. 1, 2015.



§ 7-7-12 Salary for state's attorney--Contract for services when no attorney elected--Salary notto be decreased during term of office (Effective January 1, 2015).

7-7-12. (Text of section effective until January 1, 2014) Amount of salary for state's attorney--Salary when position is full-time--Contract for services when no attorney elected--State's attorney salary not to be decreased during term. The board of county commissioners shall establish, by resolution, the salary payable to the state's attorney. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

In counties of over fifty thousand population where a full-time state's attorney is required or in counties where the commissioners designate the position full-time the sum of sixty-one thousand nine hundred dollars per year. In counties of less than fifty thousand population the commissioners may designate the position full-time. The decision by the commissioners shall be adopted prior to the first day of January in the year of the election and may not be amended for that term of office. However, if no state's attorney is elected to the office at any general election, the board of county commissioners may contract for such legal services and negotiate the compensation therefor on terms and conditions determined by the board of county commissioners. The board of county commissioners may not decrease the salary of the state's attorney during consecutive terms of office of the state's attorney.

(Text of section effective January 1, 2014) Salary for state's attorney--Contract for services when no attorney elected--Salary not to be decreased during term of office. The board of county commissioners shall establish, by resolution, the salary payable to the state's attorney. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

In counties of over fifty thousand population where a full-time state's attorney is required or in counties where the commissioners designate the position full-time the sum of sixty-six thousand five hundred forty-three dollars per year. In counties of less than fifty thousand population the commissioners may designate the position full-time. The decision by the commissioners shall be adopted prior to the first day of January in the year of the election and may not be amended for that term of office. However, if no state's attorney is elected to the office at any general election, the board of county commissioners may contract for such legal services and negotiate the compensation therefor on terms and conditions determined by the board of county commissioners. The board of county commissioners may not decrease the salary of the state's attorney during consecutive terms of office of the state's attorney.

(Text of section effective January 1, 2015) Salary for state's attorney--Contract for services when no attorney elected--Salary not to be decreased during term of office. The board of county commissioners shall establish, by resolution, the salary payable to the state's attorney. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

In counties of over fifty thousand population where a full-time state's attorney is required or in counties where the commissioners designate the position full-time the sum of seventy-one thousand five hundred thirty-four dollars per year. In counties of less than fifty thousand population the commissioners may designate the position full-time. The decision by the commissioners shall be adopted prior to the first day of January in the year of the election and may not be amended for that term of office. However, if no state's attorney is elected to the office at any general election, the board of county commissioners may contract for such legal services and negotiate the compensation therefor on terms and conditions determined by the board of county commissioners. The board of county commissioners may not decrease the salary of the state's attorney during consecutive terms of office of the state's attorney.

Source: SDC 1939, § 12.1707; SL 1941, ch 32, § 2; SL 1943, ch 29, § 2; SL 1947, ch 39, § 3; SL 1953, ch 22, § 3; SL 1957, ch 23, § 2; SL 1961, ch 34; SL 1963, ch 45; SL 1964, ch 27; SL 1965, ch 27, § 2; SL 1966, ch 26, § 1; SL 1968, ch 17, § 1; SL 1970, ch 45; SL 1972, ch 39, § 1; SL 1974, ch 60; SL 1975, ch 73; SL 1977, ch 59, § 2; SL 1978, ch 53, § 4; SL 1979, ch 40, § 1; SL 1980, ch 53, § 2; SL 1981, ch 49, § 1; SL 1982, ch 61, § 2; SL 1982, ch 62, § 1; SL 1983, ch 39, § 2; SL 1984, ch 44, § 2; SL 1985, ch 46, § 2; SL 1986, ch 63, § 2; SL 1988, ch 67, § 1; SL 1991, ch 57, § 3; SL 2002, ch 41, §§ 1, 3; SL 2007, ch 37, § 5, eff. Jan. 1, 2008; SL 2007, ch 37, § 6, eff. Jan. 1, 2009; SL 2013, ch 31, § 5, eff. Jan. 1, 2014; SL 2013, ch 31, § 6, eff. Jan. 1, 2015.



§ 7-7-13 Repealed.

7-7-13. Repealed by SL 1984, ch 44, § 4.



§ 7-7-14 Determination of population of newly created or organized county.

7-7-14. Determination of population of newly created or organized county. The population of the counties of this state as the basis of salaries of county officers shall be determined by the last federal census. In all counties created or organized since the last federal census has been taken, the county commissioners shall provide for the taking of the census of such county as soon as the creation or organization of such county is completed and the expense thereof shall be paid by the county. The compensation of the persons authorized by the board of county commissioners to take such census shall be fixed by the board and the census so taken shall govern as a basis for the salaries of the officers of such county until the next federal census is taken.

Source: SL 1903, ch 104; SL 1911, ch 199; SL 1915, ch 131; RC 1919, § 5818; SL 1919, ch 148, § 1; SDC 1939, § 12.1703.



§ 7-7-15 Repealed.

7-7-15. Repealed by SL 1985, ch 15, § 3.



§ 7-7-16 Repealed.

7-7-16. Repealed by SL 1971, ch 44, § 5.



§ 7-7-17 Salaries as full compensation--Fees paid into treasury.

7-7-17. Salaries as full compensation--Fees paid into treasury. Except as provided in subdivision 7-8-20(11), the salaries provided in § 7-7-9.1 shall be full compensation for all services rendered by such county officials. All fees and per diem collected by any such county officials shall be paid to the county treasurer of their respective counties.

Source: SL 1919, ch 148, § 2; SDC 1939, § 12.1705; SL 1961, ch 66, § 2; SL 1989, ch 30, § 12; SL 1990, ch 30, § 4.



§ 7-7-18 Repealed.

7-7-18. Repealed by SL 1971, ch 44, § 5.



§ 7-7-19 Repealed.

7-7-19. Repealed by SL 1985, ch 77, § 42.



§ 7-7-20 Authorization for employment of deputies and clerks--Payment of compensation.

7-7-20. Authorization for employment of deputies and clerks--Payment of compensation. If in the judgment of the board of county commissioners it shall be deemed necessary for the prompt and accurate dispatch of business in the office of the county treasurer, county auditor, county coroner, or register of deeds that deputies or clerks be employed therein, it shall by resolution fix the number of deputies or clerks to be employed, the time of employment, and compensation which they shall receive. Such compensation shall be paid monthly by warrant on the general fund.

Source: SL 1887, ch 10, § 8; CL 1887, § 653; SL 1890, ch 134, § 5; RPolC 1903, §§ 883, 890; SL 1917, ch 188, § 7; SL 1917, ch 189, § 4; RC 1919, § 5906; SDC 1939, § 12.1601; SL 1955, ch 21; SL 1968, ch 16, § 1; SL 1971, ch 44, § 2.



§ 7-7-21 Appointment and removal of deputies and clerks--Oath of office and bond.

7-7-21. Appointment and removal of deputies and clerks--Oath of office and bond. The officer in whose office such deputies or clerks are employed shall have the sole power of appointing the same or removing them at pleasure, which appointment or removal shall be by a certificate in writing, and any deputy or clerk so appointed shall before entering upon the duties of his office, take and subscribe the oath or affirmation required by the Constitution, which oath or affirmation shall be endorsed on the certificate of appointment and filed as otherwise provided by law. The deputy or clerk shall furnish an official bond in such amount and with such surety or sureties as his principal may deem proper, which bond shall be attached to the certificate of appointment and oath of office.

Source: SL 1887, ch 10, § 8; CL 1887, § 653; SL 1890, ch 134, § 5; RPolC 1903, §§ 883, 890; SL 1917, ch 188, § 7; SL 1917, ch 189, § 4; RC 1919, § 5906; SDC 1939, § 12.1601; SL 1955, ch 21.



§ 7-7-22 Powers of deputies--Responsibility of elected officer.

7-7-22. Powers of deputies--Responsibility of elected officer. Such deputies are authorized to sign all papers and do all other things which the officers themselves may do respectively, and the respective officers shall be responsible for the acts of their respective deputies.

Source: SL 1887, ch 10, § 8; CL 1887, § 653; RPolC 1903, § 890; RC 1919, § 5906; SDC 1939, § 12.1601; SL 1955, ch 21.



§ 7-7-23 Officer receiving salary of deputy or clerk as theft.

7-7-23. Officer receiving salary of deputy or clerk as theft. Any officer who shall receive and appropriate to his own use and benefit any part of the salary allowed any deputy or clerk employed under the provisions of this title shall be guilty of theft.

Source: SL 1887, ch 10, § 8; SL 1890, ch 134, § 5; RPolC 1903, § 883; SL 1917, ch 189, § 4; RC 1919, § 5906; SDC 1939, § 12.9903; SL 1981, ch 43, § 2.



§ 7-7-24 Mileage allowance to county officials.

7-7-24. Mileage allowance to county officials. All county officials, except sheriffs, shall be paid for traveling expenses for each mile traveled in the discharge of their official duties not to exceed state mileage rate.

Source: SL 1933, ch 70; SDC 1939, § 12.1710; SL 1943, ch 28, § 2; SL 1947, ch 38, § 2; SL 1947, ch 39, § 8; SL 1951, ch 26, § 2; SL 1953, ch 22, § 6; SL 1968, ch 18, § 1; SL 1974, ch 58, § 2; SL 1976, ch 71, § 6; SL 1978, ch 52, § 3.



§ 7-7-25 Meetings of county officials for advancement of county government--Authorization.

7-7-25. Meetings of county officials for advancement of county government--Authorization. County commissioners, county highway superintendents, county auditors, county treasurers, registers of deeds, state's attorneys, sheriffs, county assessing officers, and county coroners are hereby authorized to attend educational conferences, meetings, and conventions held and conducted within or without the State of South Dakota pertaining to the betterment and advancement of county government as authorized by resolution of the board of county commissioners.

Source: SL 1931, ch 119; SL 1933, ch 69, § 1; SDC 1939, § 12.1913; SL 1951, ch 28; SL 1953, ch 25; SL 1959, ch 30; SL 1961, ch 36; SL 1964, ch 29; SL 1965, ch 28, § 1; SL 1968, ch 16, § 2; SL 1972, ch 40, § 1; SL 1974, ch 55, § 11; SL 1975, ch 75, § 1.



§ 7-7-26 Prior authorization required for reimbursement of expenses for attending meetings--Vouchers for payment.

7-7-26. Prior authorization required for reimbursement of expenses for attending meetings--Vouchers for payment. No charge for expenses in attending any such meetings shall be a charge against the county unless authorized and approved by the county commissioners prior to convening of any such meeting. Upon the actual attendance at such meetings, conferences, or conventions, all county officers as designated in § 7-7-25 shall be paid their actual necessary expenses on duly executed vouchers submitted to the board.

Source: SL 1931, ch 119; SDC 1939, § 12.1913; SL 1951, ch 28; SL 1953, ch 25; SL 1959, ch 30; SL 1961, ch 36; SL 1964, ch 29; SL 1965, ch 28, § 1; SL 1968, ch 16, § 2.



§ 7-7-27 Payments for research to county commissioners' associations and educationalinstitutions.

7-7-27. Payments for research to county commissioners' associations and educational institutions. The boards of county commissioners may make payment to the South Dakota county commissioners' and officials' associations for the conduct of research on local government, the employment of research and other personnel, the publication of research studies, and the provision for office expenses. State supported educational institutions may be given financial assistance to conduct research as authorized by this section.

Source: SDC 1939, § 12.1913 as added by SL 1953, ch 25; SL 1959, ch 30; omitted SL 1961, ch 36, § 1; restored SL 1964, ch 29; SL 1965, ch 28, § 1; SL 1968, ch 16, § 2; SL 1972, ch 40, § 2; SL 1994, ch 60, § 1.



§ 7-7-28 Formation of association of county commissioners and elected officials--Powers ofassociation--Appropriations for dues.

7-7-28. Formation of association of county commissioners and elected officials--Powers of association--Appropriations for dues. The county commissioners and elected officials of any county may join with the commissioners and elected officials of other counties in formation of an association of county commissioners and elected officials of this state for the purpose of securing concerted action among the counties in behalf of such matters, measures and county affairs as the associations deem to be beneficial to and in the common interest of the counties. Such associations may hold meetings for the discussion and consideration of matters as affect the welfare of the counties.

The board of county commissioners may annually appropriate funds for the payment of reasonable annual dues in any such association.

Source: SDC 1939, § 12.1913 as added by SL 1961, ch 36; omitted SL 1964, ch 29; restored SL 1965, ch 28, § 1; SL 1972, ch 40, § 3; SL 1994, ch 60, § 2.



§ 7-7-29 Local government records destruction board.

7-7-29. Local government records destruction board. The county may create a local government records destruction board to develop record management plans for the consideration of the state records destruction board.

The local board shall consist of a county commissioner, the auditor, the treasurer, and the register of deeds.

Source: SL 1981, ch 10, § 2.






Chapter 08 - County Commissioners

§ 7-8-1 Number and terms of office of commissioners--Staggered terms.

7-8-1. Number and terms of office of commissioners--Staggered terms. Each organized county shall have a board of commissioners consisting of not less than three nor more than seven members, each of whom shall be elected at a general election only and whose term of office shall be four years commencing on the first Tuesday of January following election. Any commissioner who represents an even-numbered district shall run for election at the general election at which the President is elected; any commissioner who represents an odd-numbered or unnumbered district shall run for election at the general election at which the Governor is elected.

Source: SDC 1939, § 12.0601; SL 1998, ch 39, § 1.



§ 7-8-2 Commissioners elected by voters of district--Moving from district or failing to attendmeetings creates vacancy.

7-8-2. Commissioners elected by voters of district--Moving from district or failing to attend meetings creates vacancy. The nomination and election of county commissioners shall be by a vote of the voters of the district of which such candidate is a resident voter. However, if any county commissioner moves from the district to which such person was elected or if any county commissioner fails to attend the commission meetings for four consecutive months, the office shall be declared vacant and such vacancy shall be filled pursuant to chapter 3-4.

Source: SDC 1939, § 12.0602; SL 1982, ch 63; SL 1995, ch 38, § 1; SL 2001, ch 21, § 2.



§ 7-8-2.1 Repealed.

7-8-2.1. Repealed by SL 1979, ch 45, § 2.



§ 7-8-2.2 Candidate to be resident of district at time of signing declaration of candidacy.

7-8-2.2. Candidate to be resident of district at time of signing declaration of candidacy. Any candidate for commissioner shall be a resident of the district for which the person is a candidate at the time the candidate signs the declaration of candidacy as required by § 12-6-8.

Source: SL 2000, ch 33, § 1.



§ 7-8-3 Change in number of commissioners--Petition and submission at election.

7-8-3. Change in number of commissioners--Petition and submission at election. The number of county commissioners of any county may be increased to five or seven or reduced to five or three. If fifteen percent of the registered voters of the county, based upon the total number of registered voters at the last preceding general election, petition the board of county commissioners for an increase or decrease in the number of county commissioners, the board shall submit the question to a vote of the voters of the county at the next general election. Notice of the submission of such question shall be given in the notice of the general election.

Source: SDC 1939 § 12.0603; SL 1987, ch 67, § 5; SL 1998, ch 39, § 2; SL 2003, ch 40, § 1.



§ 7-8-4 Form of ballot on increase of number of commissioners.

7-8-4. Form of ballot on increase of number of commissioners. If the petition is for an increase in the number of commissioners, the proposition shall be submitted by separate ballot in the following form:

Ballot on Increase in Number of County Commissioners and Commissioners' Districts

(Place x or . in square at left of your choice).

* For five commissioners.

* Against five commissioners.

Source: SL 1937, ch 88, § 1; SDC 1939, § 12.0603.



§ 7-8-5 Form of ballot on decrease in number of commissioners.

7-8-5. Form of ballot on decrease in number of commissioners. If it is for reduction, the proposition shall be submitted by separate ballot in the following form:

Ballot on Decrease in Number of County Commissioners and Commissioners' Districts

(Place x or . in square at left of your choice).

* For three commissioners.

* Against three commissioners.

Source: SL 1937, ch 88, § 1; SDC 1939, § 12.0603.



§ 7-8-6 Redistricting and transition after increase in number of commissioners.

7-8-6. Redistricting and transition after increase in number of commissioners. If at such election a majority of all votes cast is for an increase, the board within one hundred eighty days after the votes have been canvassed shall redistrict the county into numbered districts. As to any members of such board whose terms of office extend for an additional two years beyond the next general election, the tenure of office is not affected, and in redistricting the county the board shall designate the districts to be represented by such members. The commissioner shall be a resident of the district that the commissioner is designated to represent. Each district for which representation is not provided by such designations shall, at the next ensuing general election, elect a commissioner, the term of office to be determined as provided in § 7-8-1.

Source: SDC 1939 § 12.0604; SL 1998, ch 39, § 3; SL 2003, ch 40, § 2.



§ 7-8-7 Redistricting and transition after decrease in number of commissioners.

7-8-7. Redistricting and transition after decrease in number of commissioners. If the election results in a majority for a decrease, the five or seven districts are thereby abolished and the board, within one hundred eighty days after the votes have been canvassed, shall redistrict the county into three or five numbered districts from each of which districts a commissioner shall be elected at the next general election, the term of office to be determined as provided in § 7-8-1.

Source: SDC 1939 § 12.0605; SL 1998, ch 39, § 4; SL 2003, ch 40, § 3.



§ 7-8-8 Continuance in office of commissioners elected before change in number ofcommissioners.

7-8-8. Continuance in office of commissioners elected before change in number of commissioners. When a county is redistricted as provided by § 7-8-6 or 7-8-7, the commissioners serving shall continue until their successors are elected or appointed and qualified and the previous district boundaries and commission shall, during such interval, continue for all purposes, except nomination and election of commissioners.

Source: SDC 1939, § 12.0606.



§ 7-8-9 Repealed.

7-8-9. Repealed by SL 2003, ch 40, § 4.



§ 7-8-10 Decennial revision of commissioner districts--At large elections.

7-8-10. Decennial revision of commissioner districts--At large elections. The board of county commissioners, at its regular meeting in February of each year ending in the numeral 2, after giving notice by publication for one week in the official newspapers of the county, shall change the boundaries of the commissioner districts if such change is necessary in order that each district shall be as regular and compact in form as practicable and it shall so divide and redistrict its county that each district may contain as near as possible an equal number of residents, as determined by the last preceding federal decennial census; or the board may, at its discretion, choose to have all of its commissioners run at large.

Source: SL 1890, ch 66, § 1; RPolC 1903, § 813; SL 1915, ch 124; RC 1919, § 5864; SL 1937, ch 75; SL 1937, ch 88, § 4; SDC 1939, § 12.0608; SL 1966, ch 22; SL 1982, ch 64, § 1.



§ 7-8-11 Continuance in office of commissioners elected before decennial redistricting--Designation of district represented--Elections in other districts.

7-8-11. Continuance in office of commissioners elected before decennial redistricting--Designation of district represented--Elections in other districts. Upon such redistricting, as to any member or members of such board whose term or terms of office extend for an additional two years beyond the next election, the tenure of office shall not be affected, and in redistricting the county such board shall designate the district or districts to be represented by such member or members, the district or districts so designated to be a district or districts which would elect a commissioner at the next general election following that to be held in the year of such redistricting. Such commissioner may or may not be a resident of the district he is designated to represent. Each district for which representation is not provided by such designation or designations shall, at the next ensuing general election, elect a commissioner, the term of office to be determined as provided in § 7-8-1.

Source: SL 1890, ch 66, § 1; RPolC 1903, § 813; SL 1915, ch 124; RC 1919, § 5864; SL 1937, ch 75; SL 1937, ch 88, § 4; SDC 1939, § 12.0608; SL 1966, ch 22.



§ 7-8-12 Publication and posting of notice of decennial redistricting.

7-8-12. Publication and posting of notice of decennial redistricting. Whenever the board of county commissioners shall change the boundaries of any commissioner district, as provided in § 7-8-10, it shall publish notice of such change giving the boundaries of the new districts for at least two consecutive weeks in the official paper or papers of the county and when no paper is published in the county, the board shall cause notices to be posted in at least three public places in each commissioner district of which the boundaries have been changed.

Source: SL 1890, ch 66, § 2; RPolC 1903, § 814; RC 1919, § 5865; SDC 1939, § 12.0609; SL 1972, ch 81, § 2.



§ 7-8-12.1 Question as to legality of commissioner districts-Request grant of permission torevise boundaries.

7-8-12.1. Question as to legality of commissioner districts-Request grant of permission to revise boundaries. Notwithstanding the provisions of § 7-8-10, if a majority of the board of county commissioners of any county become aware of facts that call into question whether the county's commissioner districts comply with state or federal law, the board of county commissioners may request that the Governor and secretary of state grant the board permission to revise the boundaries of the county commissioner districts.

Source: SL 2005, ch 43, § 1.



§ 7-8-12.2 Order affirming good cause exists for redistricting--Authorization for revision.

7-8-12.2. Order affirming good cause exists for redistricting--Authorization for revision. The Governor and secretary of state, after consultation with the board of county commissioners, may jointly issue to the board of county commissioners a written order affirming that good cause exists for redistricting and authorizing the board of county commissioners to revise the county's commission districts based on information from the last preceding federal decennial census.

Source: SL 2005, ch 43, § 2.



§ 7-8-12.3 Revision of county commission districts--Notice.

7-8-12.3. Revision of county commission districts--Notice. The board of county commissioners may, within one hundred eighty days of receipt of such written order, redistrict the county's commission districts once to avoid any perceived or potential violation of state or federal law. The commissioners may change the boundaries of the commissioner districts in order that each district shall be as regular and compact in form as practicable and shall redistrict the county so that each commission district contains an appropriate number of residents, as determined by the last preceding federal decennial census; or the board of county commissioners may, at its discretion, choose to have all of its commissioners run at large. Such redistricting shall occur only after giving notice by publication for at least one week in the official newspapers of the county.

Source: SL 2005, ch 43, § 3.



§ 7-8-13 Repealed.

7-8-13. Repealed by SL 1974, ch 55, § 50.



§ 7-8-14 Quarterly meetings of county commissioners--Special sessions.

7-8-14. Quarterly meetings of county commissioners--Special sessions. The board of county commissioners shall meet and hold sessions for the transaction of business at the courthouse or at the usual place of holding court in January, April, July, and October of each year, and may adjourn from time to time. The county auditor or the chairman of the board of county commissioners may call special sessions if the interests of the county demand it by giving three days' notice of the special session by mailing a copy of the notice to each of the county commissioners at their designated post office addresses. In case of an emergency, a special session may be called by giving one day's notice to each commissioner by telephone. An emergency for the purpose of this section is an unforeseen occurrence or combination of circumstances that calls for immediate action or remedy.

Source: SDC 1939, § 12.0611; SL 1963, ch 36; SL 1998, ch 40, § 1.



§ 7-8-15 Chair and vice chair--Election--Vacancy--Duties.

7-8-15. Chair and vice chair--Election--Vacancy--Duties. At the first meeting of the board of county commissioners in each year, the board shall elect a chair and vice chair. The chair shall continue to serve as chair until a successor is elected. If there is a vacancy for the chair or vice chair from any cause, the board shall elect another chair or vice chair.

The chair or, in the chair's absence, the vice chair shall preside at the meetings of the board and sign all orders and claims approved by the board.

Source: SL 1874-5, ch 27, §§ 50, 51; PolC 1877, ch 21, §§ 19, 20; CL 1887, §§ 580, 581; RPolC 1903, §§ 818, 819; RC 1919, §§ 5869, 5870; SDC 1939, § 12.0613; SL 1975, ch 76, § 1; SL 2010, ch 34, § 1.



§ 7-8-16 Open meetings--Location and notice requirements--Joint county-municipal planningsessions--Continuances.

7-8-16. Open meetings--Location and notice requirements--Joint county-municipal planning sessions--Continuances. The board of county commissioners shall hold its sessions as an open meeting and transact all business in a public manner. Meetings shall normally be held at the court house or at the usual place of holding court; however the board may occasionally hold its sessions at any other suitable place at the county seat or at other locations within the geographic county area if the meetings are held in a public place and if notice of the meeting is published once a week for at least two successive weeks before the meeting in the legal newspaper or newspapers of the county in which the meeting is to be held. Joint county-municipal planning sessions may be held at any suitable location within the county. All matters pertaining to the interests of the county shall be heard by the board in session only, but it may continue any business from any regular session to an intermediate day.

Source: SDC 1939, § 12.0612; SL 1983, ch 40; SL 1999, ch 31, § 1.



§ 7-8-17 Recording of votes by county commissioners.

7-8-17. Recording of votes by county commissioners. Whenever any board of county commissioners shall act upon any petition, adopt any resolution, make any appointment to fill any vacancy in a county office, or enter any final order in any proceedings pending before any such board, the members shall vote by yeas and nays and a record of such votes shall be kept by the county auditor who shall include the same in the published report of the minutes containing the record of any such action, resolution, appointment, or order.

Source: SL 1919, ch 152; SDC 1939, § 12.0614.



§ 7-8-18 Tie vote of commissioners.

7-8-18. Tie vote of commissioners. When the board of county commissioners is equally divided on any question, it shall defer a decision until the next meeting of the board and the matter shall then be decided by a majority of the board.

Source: SL 1874-5, ch 27, § 7; PolC 1877, ch 21, § 21; CL 1887, § 582; RPolC 1903, § 820; RC 1919, § 5871; SDC 1939, § 12.0615.



§ 7-8-19 Preservation of order by county commissioners--Contempt power--Enforcement ofobedience to orders.

7-8-19. Preservation of order by county commissioners--Contempt power--Enforcement of obedience to orders. The board of county commissioners shall have the power to preserve order when sitting as a board and may punish contempts by fines not exceeding five dollars or by imprisonment in the county jail not exceeding twenty-four hours. It may enforce obedience to all its orders by attachment or other compulsory process.

Source: SL 1874-5, ch 27, § 9; PolC 1877, ch 21, § 23; CL 1887, § 584; RPolC 1903, § 822; RC 1919, § 5873; SDC 1939, § 12.0616 (1) to (7), (12); SL 1981, ch 44, § 4.



§ 7-8-20 General powers of county commissioners.

7-8-20. General powers of county commissioners. In addition to others specified by law, the board of county commissioners shall have power:

(1) To institute and prosecute civil actions in the name of the county, for and on behalf of the county;

(2) To make orders respecting the care and preservation of all property belonging to the county and to sell any real property of the county when authorized by law so to do;

(3) To levy a tax not exceeding the amount authorized by law, and to liquidate indebtedness;

(4) To audit the accounts of all officers having the care, management, collection or disbursement of any money belonging to the county or appropriated for its benefit;

(5) To construct and repair bridges; to open, lay out, vacate, and change highways; to purchase or acquire grounds for courthouse, jail, or other building sites, locate or relocate the courthouse on such sites; to establish election precincts in its county and appoint the judges of election; and, as a board of equalization, to equalize the assessment roll of its county in the manner provided by law;

(6) To furnish necessary blank books, blanks, and stationery for the county auditor, register of deeds, county treasurer, state's attorney, sheriff, and other elected or appointed county officers, to be paid out of the county treasury; also a fireproof safe or vaults, when in its judgment the same shall be advisable, in which to keep all the books, records, vouchers, and papers pertaining to the business of the board;

(7) To superintend the fiscal concerns of the county and secure their management in the best possible manner;

(8) To regulate the transaction of business in alcoholic beverages and the use and consumption of alcoholic beverages, to establish the number of on-sale licenses which may be issued, to provide for reasonable classification of on-sale licenses and fix the fees to be charged for the licenses consistent with the provisions of Title 35;

(9) To make ordinances prohibiting the sale or exhibition of any obscene matter; however, no county resolution shall be effective in any incorporated area within said county;

(10) To do and perform such other duties and acts as it is or may hereafter be required to do and perform;

(11) To provide additional compensation to the county treasurer, county auditor, county register of deeds, state's attorney, and sheriff. This compensation shall be in addition to the salaries prescribed in §§ 7-7-9.1, 7-7-12, and 7-12-15;

(12) To provide office space, in addition to that provided in the county courthouse, for state's attorneys, appointed officials of the county and other employees;

(13) To receive and administer grants, loans and assistance and to enter into agreements for cooperative action, with or on behalf of any public agency or nonprofit organization, to establish, promote and support community development;

(14) To enact ordinances to regulate and prevent the placing of ashes, dirt, garbage or any offensive matter in any highway or public ground or in any body or stream of water within the county, but outside of an incorporated municipality or outside of the one mile limits of any incorporated municipality;

(15) To enact ordinances to regulate and compel the cleansing, abatement or removal of any sewer, cesspool or any unwholesome or nauseous thing or place;

(16) To license and regulate transient merchants, hawkers, solicitors, peddlers, itinerant vendors, and every person retailing tangible personal property or services, unless such business is carried on exclusively within the boundaries of a municipality or is carried on through home solicitation or from a fixed permanent location and place of business in this state where such goods and services are offered on a continuing basis;

(17) To enact by ordinance, for any portion of the county which is zoned, certain building codes pursuant to § 11-10-5;

(18) To prohibit or restrict open burning, after consultation with local fire officials and law enforcement officials, in order to protect the public health and safety.
Source: SDC 1939, § 12.0617; SL 1971, ch 45, § 1; SL 1974, ch 61, § 1; SL 1981, ch 44, § 5; SL 1981, ch 50; SL 1982, ch 65; SL 1985, ch 47; SL 1987, ch 29, § 2; SL 1987, ch 68; SL 1989, ch 30, § 13; SL 1991, ch 58, § 1; SL 1993, ch 64; SL 1995, ch 81, § 1; SL 1998, ch 77, § 2; SL 2001, ch 47, § 2; SL 2001, ch 187, § 2; SL 2010, ch 183, § 9.



§ 7-8-20.1 Rewards for aid in arrest and conviction of felons.

7-8-20.1. Rewards for aid in arrest and conviction of felons. The county commissioners of any county in this state may offer a standing reward of not more than five thousand dollars for evidence leading to the arrest and conviction of any person or persons guilty of any felony under the laws of this state. They may also in their discretion offer special rewards in reasonable amounts for the purpose of securing the arrest and conviction of any person or persons charged with a felony in any particular case.

Source: SL 1905, ch 134; SL 1911, ch 192; RC 1919, § 5903; SL 1919, ch 147; SL 1921, ch 165; SDC 1939, § 12.1910; SDCL, § 23-13-15; SL 1978, ch 164, § 2.



§ 7-8-20.2 Determination by commissioners of right to reward--Payment.

7-8-20.2. Determination by commissioners of right to reward--Payment. Applications for a reward authorized by § 7-8-20.1 or any part thereof shall be filed with the county commissioners who shall determine the rights of the applicants thereto and cause warrants to be issued upon the general fund of the county for such portion of the reward as is found to be due thereon.

Source: SL 1919, ch 147; SL 1921, ch 165; SDC 1939, § 12.1910; SDCL, § 23-13-16; SL 1978, ch 164, § 4.



§ 7-8-21 Repealed.

7-8-21. Repealed by SL 1988, ch 64, § 9.



§ 7-8-22 Survey notes and map procured by commissioners.

7-8-22. Survey notes and map procured by commissioners. The board of county commissioners shall have power to procure for the county a copy of the field notes of the original survey of the county by the United States and cause a map of the county to be constructed therefrom, on a scale of not less than one inch to a mile and laid off in congressional townships and sections, to be kept in the office of the county auditor and the field notes to be deposited in the same office.

Source: SL 1874-5, ch 27, § 17; PolC 1877, ch 21, § 31; CL 1887, § 594; RPolC 1903, § 832; RC 1919, § 5879; SDC 1939, § 12.0617 (10).



§ 7-8-23 Rights-of-way on highways granted by county commissioners.

7-8-23. Rights-of-way on highways granted by county commissioners. The board of county commissioners may grant the right of constructing, laying, maintaining, and operating on any highway under its jurisdiction, pipelines and gas mains for the transportation of natural or artificial gas.

Source: SL 1929, ch 152, § 1; SDC 1939, § 12.0617(11); SL 1987, ch 210, § 4.



§ 7-8-24 Memorial Day observance.

7-8-24. Memorial Day observance. The board of county commissioners shall have power to appropriate funds for the purpose of defraying necessary expense of proper observance of Memorial Day each year.

Source: SL 1907, ch 187, § 1; RC 1919, § 5901; SDC 1939, § 12.0617 (8).



§ 7-8-25 Distribution of surplus commodities.

7-8-25. Distribution of surplus commodities. The board of county commissioners shall have power to cooperate with the federal or state government or any duly constituted agency thereof by expending moneys for the care and distribution of federal surplus commodities, employing clerical help, office space, office supplies and equipment, telephone, and telegrams, and other incidental expenses and to pay for same out of the general fund and such cooperation shall include fixing of responsibility by designation of a single administrator or officer for the purpose of determining eligibility and supervising distribution and accountability, or the board may request the division of social welfare in writing to determine eligibility, relative to surplus commodities for the needy as defined in Title 28 and acts amendatory thereto.

Source: SL 1935, ch 75, § 1; SDC 1939, § 12.0617 (9); SL 1939, ch 20, § 1; SL 1964, ch 22.



§ 7-8-26 Hospital and medical insurance contracts for county officers and employees.

7-8-26. Hospital and medical insurance contracts for county officers and employees. The board of county commissioners may enter into group hospital and medical insurance contracts for the protection and benefit of its officers and employees, and the immediate families of those officers and employees. The board may pay all or part of the necessary premiums for its officers and employees and for the immediate families of those officers and employees.

Source: SDC 1939, § 12.0617 (13) as added by SL 1957, ch 17; SL 1983, ch 41, § 1; SL 1991, ch 59, § 1.



§ 7-8-26.1 Life and health insurance contracts for county officers and employees.

7-8-26.1. Life and health insurance contracts for county officers and employees. The board of county commissioners may enter into group life and group health insurance contracts for the protection and benefit of its officers and employees, and their immediate families. The board may pay all or part of the necessary premiums for its officers and employees and for the immediate families of those officers and employees.

Source: SDC 1939, § 12.0617 as added by SL 1969, ch 19; SL 1983, ch 41, § 2; SL 1983, ch 42, § 1; SL 1991, ch 59, § 2.



§ 7-8-26.2 Health self-insurance plan for county officers and employees.

7-8-26.2. Health self-insurance plan for county officers and employees. A board of county commissioners may elect to provide group health insurance for its officers and employees and their immediate families under a plan of self-insurance in whole or in part. Any county self-insuring pursuant to this section shall purchase sufficient stop loss insurance and maintain sufficient reserves to ensure the availability of funds for the payment of benefits provided under the self-funded plan.

Source: SL 1983, ch 42, § 2; SL 1994, ch 61, § 1; SL 2013, ch 32, § 1.



§ 7-8-26.3 Annual report of self-insurance system--Audit.

7-8-26.3. Annual report of self-insurance system--Audit. Any self-insurance system created pursuant to § 7-8-26.2 shall publish an annual report. The financial statements contained in the report required by this section shall be audited by an independent certified public accountant.

Source: SL 1983, ch 42, § 3.



§ 7-8-26.4 Individual hospital, medical, or health insurance contracts for county officers andemployees.

7-8-26.4. Individual hospital, medical, or health insurance contracts for county officers and employees. If a county officer or employee can demonstrate to the county commission that he has a condition which will leave him uninsurable upon termination of employment with the county and he elects not to participate in the group hospital, medical, or health insurance plans authorized by §§ 7-8-26 and 7-8-26.1, the board of county commissioners may enter into individual hospital, medical, or health contracts to provide for the protection and benefit of the officer or employee and his immediate family. The board may pay all or part of the necessary premiums for the coverage of the officer or employee and his immediate family. However, the monthly premium for an individual contract shall not exceed the monthly premium for the group plan established in the county pursuant to §§ 7-8-26 and 7-8-26.1.

Source: SL 1984, ch 45.



§ 7-8-26.5 Reinsurance arrangement required for self-insurance.

7-8-26.5. Reinsurance arrangement required for self-insurance. No county or group of counties may provide group health insurance under a plan of self-insurance pursuant to § 7-8-26.2 unless the county or group of counties has a reinsurance arrangement.

Source: SL 1994, ch 61, § 3.



§ 7-8-27 Appeal to circuit court from county commissioners--Bond for costs.

7-8-27. Appeal to circuit court from county commissioners--Bond for costs. From all decisions of the board of county commissioners upon matters properly before it, there may be an appeal to the circuit court by any person aggrieved upon filing a bond in the amount of two hundred fifty dollars with one or more sureties to be approved by the county auditor conditioned that the appellant shall prosecute the appeal without delay and pay all costs that he may be adjudged to pay in the circuit court. Such bond shall be executed to the county and may be sued in the name of the county upon breach of any condition therein.

Source: SL 1874-5, ch 27, § 30; PolC 1877, ch 21, § 46; SL 1883, ch 5, § 1; CL 1887, § 610; RPolC 1903, § 850; RC 1919, § 5886; SDC 1939, § 12.0618; SL 1985, ch 15, § 22.



§ 7-8-28 State's attorney's appeal from action of county commissioners.

7-8-28. State's attorney's appeal from action of county commissioners. Upon written demand of at least fifteen taxpayers of the county, the state's attorney shall take an appeal from any action of such board if such action relates to the interests or affairs of the county at large or any portion thereof, in the name of the county, if he deems it to the interest of the county so to do; and in such case no bond need be required or given and upon serving the notice provided for in § 7-8-29, the county auditor shall proceed the same as if a bond had been filed and his fees for making the transcript shall be paid as other claims by the county.

Source: SL 1874-5, ch 27, § 30; PolC 1877, ch 21, § 46; SL 1883, ch 5, § 1; CL 1887, § 610; RPolC 1903, § 850; RC 1919, § 5886; SDC 1939, § 12.0618; SL 1984, ch 46.



§ 7-8-29 Time allowed for appeal--Service of notice--Transcript of proceedings.

7-8-29. Time allowed for appeal--Service of notice--Transcript of proceedings. Such appeal shall be taken within twenty days after the publication of the decision of the board by serving a written notice on one of the members of the board, when the appeal is taken by any person aggrieved by the decision of the board, and upon the person or persons affected by the decision of the board when the appeal is taken by the state's attorney; and the county auditor shall upon the filing of the required bond and the payment of his fees, which shall be the same as allowed registers of deeds for like services, make out a complete transcript of the proceedings of the board relating to the matter of its decision and deliver the same to the clerk of courts.

Source: SL 1874-5, ch 27, § 31; PolC 1877, ch 21, § 47; CL 1887, § 611; RPolC 1903, § 851; RC 1919, § 5887; SL 1921, ch 160; SDC 1939, § 12.0619.



§ 7-8-30 Filing of appeal and transcript--Docketing and hearing de novo.

7-8-30. Filing of appeal and transcript--Docketing and hearing de novo. Such appeal and transcript shall be filed by the auditor by the first day of the next term of circuit court, and shall stand for trial at such term.

All appeals thus taken to the circuit court shall be docketed as other causes pending therein and the same shall be heard and determined de novo.

Source: SL 1868-9, ch 4, §§ 33, 34; SL 1874-5, ch 27, §§ 32, 33; PolC 1877, ch 21, §§ 48, 49; CL 1887, §§ 612, 613; RPolC 1903, §§ 852, 853; RC 1919, §§ 5888, 5889; SDC 1939, § 12.0620.



§ 7-8-31 Circuit court judgment and order on appeal from county commissioners.

7-8-31. Circuit court judgment and order on appeal from county commissioners. The circuit court may make a final judgment and cause the same to be executed or may send the same back to the board of county commissioners with an order how to proceed, and require such board to comply therewith by mandamus or attachment as for contempt.

Source: SL 1868-9, ch 4, § 35; SL 1874-5, ch 27, § 34; PolC 1877, ch 21, § 50; CL 1887, § 614; RPolC 1903, § 854; RC 1919, § 5890; SDC 1939, § 12.0620.



§ 7-8-32 Appeal as exclusive remedy--Restrictions.

7-8-32. Appeal as exclusive remedy--Restrictions. Appeal to the circuit court from decisions of the board of county commissioners, as provided in this chapter, is an exclusive remedy. Judicial review of county commission action shall be allowed only as provided in §§ 7-8-27, 7-8-28, 7-8-29, 7-8-30, and 7-8-31.

Source: SL 1983, ch 44, § 7.



§ 7-8-33 Declaration and abatement of nuisances by county.

7-8-33. Declaration and abatement of nuisances by county. The board of county commissioners of every county may, by ordinance, allow for the declaration and abatement of a public nuisance within the county outside the corporate limits of any municipality. For purposes of this section only, the feeding, breeding, or raising of livestock or the operations of a livestock sales barn, is not presumed, by that fact alone, to be a nuisance.

Source: SL 1989, ch 186; SL 1991, ch 60; SL 1993, ch 65.



§ 7-8-38 Allocation of county revenues for economic development.

7-8-38. Allocation of county revenues for economic development. Notwithstanding the provisions of §§ 10-13-14, 10-13-15, and 10-13-17, the board of county commissioners may by resolution allocate up to twenty percent of the revenue a county receives pursuant to §§ 10-13-11 to 10-13-21, inclusive, for economic development within such county.

Source: SL 1992, ch 84, § 12A.



§ 7-8-39 Establishment of public works program to provide income for payment of propertytaxes.

7-8-39. Establishment of public works program to provide income for payment of property taxes. The board of county commissioners may by resolution provide for a public works program to provide work for any person for the purpose of providing income for the payment of the property taxes on such person's single-family dwelling. For the purpose of this section and § 7-8-40 a single-family dwelling is a house, condominium apartment, or manufactured home as defined in § 32-3-1 which is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached.

Source: SL 1994, ch 65, § 1.



§ 7-8-40 Conditions of public works program for payment of property taxes--Participation.

7-8-40. Conditions of public works program for payment of property taxes--Participation. Any program created by a county pursuant to § 7-8-39 shall establish the conditions under which such work is conducted and how the income from such employment is to be applied to a person's property taxes. The program may include any unit of government within the county. The conditions the county establishes shall include a direct transfer of revenue between units of government in lieu of property tax abatements or actual payments to individuals. Any person may elect not to participate in the program.

Source: SL 1994, ch 65, § 2.



§ 7-8-41 Passport applications--Assistance by county employees.

7-8-41. Passport applications--Assistance by county employees. Any county employee designated by the board of county commissioners may apply to the United States State Department to assist in the execution of United States passport applications. Any fees collected but not remitted to the United States State Department shall be deposited in the county general fund.

Source: SL 2011, ch 37, § 1, eff. March 7, 2011.






Chapter 08A - Optional Form Of County Government

§ 7-8A-1 Adoption of optional form of government.

7-8A-1. Adoption of optional form of government. The electors of any county may adopt a board of county commissioners-appointed manager form of county government provided for by this chapter.

Source: SL 1986, ch 62, § 1.



§ 7-8A-2 Board as governing body--Election.

7-8A-2. Board as governing body--Election. In each county adopting an optional form of county government, the board of county commissioners shall be the governing body of the county and shall exercise all powers authorized by law and the State Constitution applicable to counties except as otherwise provided by this chapter. The board shall be elected in the same manner as provided by chapter 7-8.

Source: SL 1986, ch 62, § 2.



§ 7-8A-3 County manager--Duties and qualifications.

7-8A-3. County manager--Duties and qualifications. The board of county commissioners-appointed manager form of government shall be that form in which the chief administrative officer is the county manager. The county manager shall be the administrative head of the county and is responsible for the proper administration of the affairs of county government. The county manager shall be appointed solely on the basis of his training, experience, and administrative qualifications and need not be a resident of the county. He shall serve at the pleasure of the board at a salary set by the board.

Source: SL 1986, ch 62, § 3.



§ 7-8A-4 Appointment of county manager.

7-8A-4. Appointment of county manager. The board of county commissioners may appoint as county manager any county officer or employee deemed to be qualified by reason of his training, experience, and administrative qualifications. If any county officer or employee is appointed county manager, the officer or employee shall resign his office or position and terminate his responsibilities before assuming the office of county manager.

Source: SL 1986, ch 62, § 4.



§ 7-8A-5 Duties of county manager.

7-8A-5. Duties of county manager. The county manager shall:

(1) Provide for the proper execution of all orders, resolutions, and regulations established by the board;

(2) Attend all meetings of the board and recommend measures for adoption;

(3) Prepare and submit to the county board a proposed annual budget and long-range capital expenditure program, along with a financial plan for raising revenue, for such a period as the board may direct;

(4) Administer the provisions of the budget when adopted by the board;

(5) Keep the board fully advised of the financial condition and needs of the county and make such other reports from time to time as required by the board or he deems necessary;

(6) Appoint and hire qualified staff to assist in the proper administration of the county affairs; and

(7) Perform such other duties as may be required of him by the board.
Source: SL 1986, ch 62, § 5.



§ 7-8A-6 Election to adopt optional form.

7-8A-6. Election to adopt optional form. The board of county commissioners, by ordinance, or upon receiving a petition signed by not less than fifteen percent of the registered voters in the county, based upon the total number of registered voters at the last preceding general election, shall submit to the electors the question of whether to adopt an optional form of county government authorized by this chapter. The procedures set forth in chapter 7-18A shall govern such initiated measure and election.

Source: SL 1986, ch 62, § 6; SL 1988, ch 63, § 1.



§ 7-8A-7 Election to discontinue optional form.

7-8A-7. Election to discontinue optional form. A petition to discontinue an optional form of county government authorized by this chapter may be submitted to the board for submission to the electors of the county at an election, in the manner provided for the petition of an optional form of county government under the provisions of § 7-8A-6.

Source: SL 1986, ch 62, § 7.



§ 7-8A-8 Effect of adoption or discontinuance.

7-8A-8. Effect of adoption or discontinuance. The adoption or the discontinuance of an optional form of county government, as provided in this chapter, does not affect any act or contract affirmed or ratified.

Source: SL 1986, ch 62, § 8.






Chapter 09 - Register Of Deeds

§ 7-9-1 Duty to keep records of instruments--Destruction of unneeded records.

7-9-1. Duty to keep records of instruments--Destruction of unneeded records. The register of deeds shall keep full and true records in proper books, of all deeds, mortgages, and other instruments authorized by law to be recorded in the register of deeds' office, and records of all chattel mortgages, bills of sale, conditional sale contracts, and other instruments authorized by law to be filed in the register of deeds' office, if the person offering any of such instruments pays the fee required by law for recording or filing the same. Any document presented for recording with the register of deeds shall contain a typed, stamped, or printed legend stating the words, prepared by, followed by the name, address, and telephone number of the preparer. The following documents are exempt from this requirement:

(1) Documents dated prior to July 1, 1994;

(2) Documents prepared by the United States of America, this state, or any instrumentality, agency, or political subdivision of either; and

(3) Court certified documents.

The register of deeds may destroy those records that the state records destruction board, pursuant to § 1-27-19, has declared to be of no further administrative, legal, fiscal, research, or historical value.

Source: SDC 1939, § 12.0702; SL 1980, ch 54; SL 1994, ch 62; SL 1995, ch 39, § 1; SL 1999, ch 32, § 1.



§ 7-9-1.1 Recording, filing, and indexing of records by microfilming or computerization.

7-9-1.1. Recording, filing, and indexing of records by microfilming or computerization. The functions of the register of deeds, including but not limited to, the recording of instruments, liens, satisfactions, and releases and the filing of records, as well as the index to any such record, may be accomplished by means of microfilming or computerization, as provided in § 6-1-11.

Source: SL 1988, ch 61, § 2.



§ 7-9-2 Seal of office--Use on instruments.

7-9-2. Seal of office--Use on instruments. The register of deeds shall provide himself with a seal, which may be a rubber stamp, and make an impression of the same upon every instrument to which he attaches his signature as register of deeds. Such seal or rubber stamp shall bear the following inscription: "Register of deeds of ________ county."

Source: SL 1883, ch 95, § 1; CL 1887, § 625; RPolC 1903, § 867; RC 1919, § 5911; SDC 1939, § 12.0701; SL 1978, ch 55.



§ 7-9-3 Time of delivery and place of recording endorsed on instrument and in record.

7-9-3. Time of delivery and place of recording endorsed on instrument and in record. When any instrument is delivered to the register of deeds for recording or filing, he shall endorse thereon the date, hour, and minute of such delivery and whenever any instrument is recorded he shall also endorse thereon the page and book designated by letter or number in which such instrument is recorded; and in a note at the foot of the record of each recorded instrument he shall write the date, hour, and minute when it was delivered to him and the numbers of the pages on which it is recorded.

Source: SL 1862, ch 61; SL 1863-4, ch 30; SL 1863-4, ch 42, § 1; SL 1870-1, ch 11, § 1; SL 1874-5, ch 27, § 54; PolC 1877, ch 21, § 57; CL 1887, § 624; RPolC 1903, § 866; RC 1919, § 5910; SDC 1939, § 12.0702.



§ 7-9-4 Special townsite deed record required.

7-9-4. Special townsite deed record required. In counties where townsites are now or may hereafter be located upon government lands, it shall be the duty of the register of deeds to procure a book to be known as the townsite deed record, in which he shall record all deeds made by the mayor of any first or second class municipality or other competent officer, conveying any of such townsite property to claimants or trustees.

Source: SL 1895, ch 159, § 1; RPolC 1903, § 872; RC 1919, § 5915; SDC 1939, § 12.0707; SL 1981, ch 44, § 6; SL 1992, ch 60, § 2.



§ 7-9-5 Conveyances of platted land not accepted until plat recorded.

7-9-5. Conveyances of platted land not accepted until plat recorded. No register of deeds shall accept for record or record any deed, mortgage, or other conveyance of any platted plot of land until the plat thereof shall have been accepted for record in his office.

Source: SL 1913, ch 342, § 4; RC 1919, § 5918; SDC 1939, § 12.0709.



§ 7-9-6 Tax payment certificate required for recording of plat--County auditor's, statehighway, and centrally assessed railroad property plats excepted.

7-9-6. Tax payment certificate required for recording of plat--County auditor's, state highway, and centrally assessed railroad property plats excepted. No register of deeds may accept for record or record any plat of any subdivision or rearrangement of any tract of land unless it is accompanied by the certificate of the county treasurer that all taxes which are liens upon the tract so subdivided have been fully paid. This section does not apply to plats of outlots made by the county auditor for purposes of taxation of the property platted. This section does not apply to plats made by the state highway engineer or any registered land surveyor in the employ of the state transportation department, for the purpose of describing rights of way purchased or to be purchased by the state transportation department. This section does not apply to plats made to enable the sale or transfer of centrally assessed railroad property as defined by § 10-28-1. This section does not apply to plats made by a municipality describing easements and rights-of-way for municipal utilities.

Source: SL 1913, ch 342, §§ 1 to 3; RC 1919, § 5917; SDC 1939, § 12.0710; SL 1941, ch 27; SL 1980, ch 55; SL 1992, ch 53.



§ 7-9-7 Names, addresses, and descriptions required in recorded instruments.

7-9-7. Names, addresses, and descriptions required in recorded instruments. No register of deeds may accept for record in the office of the register of deeds:

(1) Any deed, affidavit terminating joint tenancy or life estate interests, or oil, gas, or other mineral lease that does not include the names of the grantor and the grantee or the lessor and the lessee, the names of the joint tenant, the post office address of the grantee or lessee, and a legal description of the property conveyed or leased;

(2) Any mortgage that does not include the names of the mortgagor and the mortgagee, the post office address of the mortgagee, a legal description of the property, and the amount of the mortgage and when it is due;

(3) Any assignment of mortgage or oil, gas, or other mineral lease that does not include the names of the assignor and the assignee, the post office address of the assignee, and a legal description of the property; or

(4) Any deed or contract for deed dated after July 1, 1988, used in the purchase, exchange, transfer, or assignment of interest in real property that is not accompanied by a certificate of value containing the name and address of the buyer and seller, the legal description of the real property, the actual consideration exchanged for the real property, the relationship of the seller and buyer, if any, and the terms of payment if other than payment in full at the time of sale.
Source: SL 1911, ch 257, § 6; RC 1919, § 5916; SDC 1939, § 12.0708; SL 1943, ch 25; SL 1972, ch 41; SL 1983, ch 43; SL 1987, ch 69; SL 1988, ch 68; SL 1991, ch 61, § 1; SL 2006, ch 32, § 1.



§ 7-9-7.1 Report of information in recorded instruments.

7-9-7.1. Report of information in recorded instruments. The register of deeds shall make the information collected pursuant to § 7-9-7 available to the director of equalization and the secretary of revenue in the same manner as is required by § 7-9-10.

Source: SL 1991, ch 61, § 3.



§ 7-9-7.2 Certificate of value--Form.

7-9-7.2. Certificate of value--Form. The form of the certificate of value required by §§ 7-9-7 and 10-13-40 shall be established by the secretary of revenue by rule promulgated pursuant to chapter 1-26.

Source: SL 1991, ch 61, § 2; SL 1999, ch 50, § 2.



§ 7-9-7.3 State exempt from filing certificate of value.

7-9-7.3. State exempt from filing certificate of value. In lieu of filing the certificate of value required by § 7-9-7 when filing deeds or easements conveying highway right-of-way, the State of South Dakota shall file with the director of equalization a statement of the purchase price paid and the date the state received possession of the right-of-way. The state shall also file with the director of equalization a copy of the plat of the right-of-way being conveyed. The State of South Dakota is exempt from the requirement of § 7-9-7 to file a certificate of value with the register of deeds when filing a deed or easement conveying highway right-of-way.

Source: SL 1991, ch 61, § 4.



§ 7-9-8 Numerical indexes of instruments affecting real property--Form.

7-9-8. Numerical indexes of instruments affecting real property--Form. The register of deeds shall keep one numerical index of the deeds, contracts, and other instruments, not liens merely, and another such index of the mortgages and other liens, of record in his office affecting or relating to the title to real property, which indexes shall be substantially or as near as may be in the following form:

Form of Numerical Index to Municipal Property.
__________
BLOCK NO. I, IN . . . . . . . . . . .

Form of Section System of Numerical Index to Real Estate.
__________
TOWNSHIP NO.. . . . . . . . . . RANGE NO.. . . . . . . . . . SECTION NO.. . . . . . . . . .

NE .

NW .

SW .

SE .



§ 7-9-8.1 Indexing by document number where microfilming used.

7-9-8.1. Indexing by document number where microfilming used. In the event that microfilming is used by the register of deeds, all recorded instruments may be indexed by document number.

Source: SDCL, § 7-9-8 as added by SL 1971, ch 46.



§ 7-9-9 Alphabetical indexes of instruments affecting real property.

7-9-9. Alphabetical indexes of instruments affecting real property. In addition to the numerical indexes required by § 7-9-8, there shall be kept one index of the deeds, contracts, and other instruments, not liens merely, and another of the mortgages and other instruments which are liens affecting title to real property, which indexes shall show the names of the grantors and grantees, dates of instruments, dates of filing, and description of property affected.

Source: SL 1887, ch 134; CL 1887, §§ 629, 630; RPolC 1903, §§ 870, 871; RC 1919, § 5914; SDC 1939, § 12.0704.



§ 7-9-10 Monthly report to tax officials of real estate transfers.

7-9-10. Monthly report to tax officials of real estate transfers. It shall be the duty of the register of deeds in each county to keep in his office and to enter therein the name of the grantor and the grantee and a sufficient description of the real estate in each transfer to perfectly identify the same and, on the last working day of each calendar month, he shall certify to the secretary of revenue, county auditor and director of equalization a list of transfers for the current month.

Source: SL 1909, ch 47, § 1; RC 1919, § 5919; SDC 1939, § 12.0711; SL 1959, ch 23; SL 1963, ch 39.



§ 7-9-11 Numbering and alphabetical index of instruments relating to personal property.

7-9-11. Numbering and alphabetical index of instruments relating to personal property. The register of deeds with whom any chattel mortgage, bill of sale, conditional sales contract, lien upon personal property, or other instrument affecting personal property, or authenticated copy of any thereof, is filed, must endorse a number upon the same in consecutive order, together with the time of receiving the same and must enter the name of every party thereto in a book kept for that purpose, alphabetically, placing mortgagors and mortgagees, vendors and vendees, obligors and obligees, under a separate head and stating in separate columns opposite each name, the number endorsed upon the instrument, its date, the date of filing, the nature of the instrument, and in case of a lien, the amount secured or claimed thereby.

Source: CivC 1877, § 1751; CL 1887, § 4386; RCivC 1903, § 2096; RC 1919, § 1581; SDC 1939, § 12.0705; SL 1941, ch 26.



§ 7-9-12 Form of personal property index.

7-9-12. Form of personal property index. The index described in § 7-9-11 shall be substantially, or as near as may be, in the following form:

Personal Property Index

Vendor
or
Obligee

Vendee
or
Obligor

Number

Date

Date
of
Filing

Nature
of
Instrument

Amount

Remarks



§ 7-9-13 Continued use of previously authorized register index.

7-9-13. Continued use of previously authorized register index. Any register of deeds may continue to use the register index heretofore provided by law until space in such record is exhausted after which date the index provided for in §§ 7-9-11 and 7-9-12 shall be used; provided, that any such instrument is not to be deemed defectively filed by reason of any errors in copy filed which do not tend to mislead a party interested; and the negligence of an officer with whom any such instrument is filed does not prejudice the rights of the person for whose protection it is filed.

Source: CivC 1877, § 1751; CL 1887, § 4386; RCivC 1903, § 2096; RC 1919, § 1581; SDC 1939, § 12.0705; SL 1941, ch 26.



§ 7-9-13.1 Release of old age assistance liens.

7-9-13.1. Release of old age assistance liens. All liens and claims in favor of the state arising under former chapter 28-4 are hereby released, satisfied, and discharged in full. The register of deeds of each county shall search the records in his office and enter such action citing this section as his authority.

Source: SL 1974, ch 191, § 2; SL 1981, ch 44, § 7.



§ 7-9-14 Replacement of unusable indexes--Completion of incomplete indexes--Admissibilityin evidence.

7-9-14. Replacement of unusable indexes--Completion of incomplete indexes--Admissibility in evidence. In any county where the register of deeds shall have failed to make or keep proper indexes of the records of that office which by the laws of this state are required to be made or kept, or, where deterioration or destruction from any cause any such indexes become unusable or likely to become unusable by reason of continued use, the board of county commissioners shall have authority to cause such indexes to be made or copied, or cause any incompleted indexes to be completed from the records of that office and may employ competent persons for such purposes.

Such indexes when so made, or copied, or completed and when approved by the board of county commissioners shall be received and admitted in evidence in any court of competent jurisdiction in the same manner as if they had been made and kept as heretofore required by law. Any such indexes which have been heretofore so made, or copied, or completed and approved shall likewise be admissible in evidence.

Source: SL 1937, ch 82; SDC 1939, § 12.0706; SL 1955, ch 18.



§ 7-9-15 Fees--Real estate documents to conform to format standards--Exception.

7-9-15. Fees--Real estate documents to conform to format standards--Exception. The register of deeds shall charge and receive the following fees:

(1) For recording deeds, mortgages, and all other instruments not specifically provided for in this section or this code, the sum of thirty dollars for the first fifty pages plus two dollars for each additional page or fraction thereof exceeding fifty pages. A real estate document recorded with the register of deeds shall conform to § 43-28-23, but may not be rejected for recording if the document does not comply with § 43-28-23 unless it is not sufficiently legible or cannot be reproduced as a readable copy using the register of deeds' current method of reproduction;

(2) For a certified copy of any instrument of record, including certificate and official seal, the sum of five dollars for the first page plus one dollar for each additional page or fraction thereof, and for an uncertified copy one dollar for each page. The fee applies to each copy whether it is a hard copy, microfilm, electronic copy, or facsimile transmission. In addition to the fee for a certified copy of the record of any birth, there is an additional charge of two dollars for each copy requested, which shall be submitted on a monthly basis to the state treasurer to be deposited in the children's trust fund;

(3) For filing and indexing a bill of sale, seed grain lien, or thresher's lien, the sum of thirty dollars for the first fifty pages plus two dollars for each page or fraction thereof exceeding fifty pages. No fee may be charged for filing any satisfaction or termination of any instrument as prescribed in this subdivision;

(4) For recording oil, gas, and mineral leases, and other recorded documents relating to mineral or oil and gas lease exploration and development, the sum of thirty dollars for the first fifty pages plus two dollars for each page or fraction thereof exceeding fifty pages;

(5) For recording an easement filed by any entity created by chapter 34A-5, 46A-3A, or 46A-9 or any nonprofit engaged in the treatment, distribution, and sale of water to rural consumers or any document filed by the Department of Transportation pertaining to the acquisition or disposal of highway right-of-way or lands declared surplus, the sum of twenty dollars for the first three pages plus two dollars for each additional page or fraction thereof; and

(6) Notwithstanding the provisions of subdivision (2) of this section, the board of county commissioners shall fix by resolution the fees to be paid by licensed abstracters of the county or by any person who has passed the written examination established by the Abstracters' Board of Examiners pursuant to § 36-13-11 for uncertified copies of recorded instruments, which fee may not exceed the actual cost to the county for providing such copies.

The register of deeds may not charge a fee for discharging or canceling any personal property lien.

Source: SDC 1939, § 12.0712; SL 1941, ch 28; SL 1943, ch 26; SL 1949, ch 26; SL 1955, ch 19; SL 1971, ch 47, §§ 1 to 3; SL 1976, ch 69; SL 1978, ch 56, §§ 1, 2; SL 1981, ch 51; SL 1984, ch 194, § 2A; SL 1986, ch 64; SL 1988, ch 69; SL 1992, ch 54; SL 1996, ch 51; SL 1997, ch 44, § 1; SL 1999, ch 33, § 1; SL 2001, ch 240, § 2; SL 2012, ch 51, § 1; SL 2013, ch 33, § 1.



§ 7-9-15.1 Immunity from personal liability for bad checks.

7-9-15.1. Immunity from personal liability for bad checks. A register of deeds is not personally liable for any insufficient-funds or no-account checks or uncollectible accounts receivable for any transaction collected or charged if the register of deeds exercised due diligence and if such collections or charges arise in the course of the register of deeds' official duties. The collection and removal procedures of §§ 7-11-4 and 7-11-4.2 also apply to transactions of the register of deeds office.

Source: SL 1999, ch 32, § 3.



§ 7-9-16 Reception record and fee book maintained by register--Entries in record.

7-9-16. Reception record and fee book maintained by register--Entries in record. The register of deeds shall keep a reception record and fee book to be provided by the county which shall be a part of the records of his office and in which shall be entered each item of fees charged or received by him for service rendered as such officer and which book shall also show the name and character of each instrument received for recording or filing, the date of the same, the names of the parties thereto, and the date, hour and minute when received for filing, and the filing number or book and page of record of such instrument.

Source: SL 1890, ch 134, §§ 2, 4; RPolC 1903, § 1828; RC 1919, § 5923; SL 1919, ch 145, § 2; SDC 1939, § 12.0713.



§ 7-9-17 Deposit of fees and other collections received--Charging on account--Record ofaccounts receivable.

7-9-17. Deposit of fees and other collections received--Charging on account--Record of accounts receivable. Within the time frame established by the county commission, the register of deeds shall deposit with the county treasurer the total amount of fees and other collections received. Unless otherwise required, all fees and other collections shall be placed to the credit of the general fund. At the discretion of the register of deeds, fees and other transactions may be charged on account but shall be collected by the end of the following month. The register of deeds shall maintain a detailed record of any accounts receivable.

Source: SDC 1939, § 12.0713; SL 1971, ch 44, § 3; SL 1972, ch 42, § 1; SL 1984, ch 194, § 2B; SL 1999, ch 32, § 2.



§ 7-9-18 Failure by register to collect, record, report or pay over fees as theft.

7-9-18. Failure by register to collect, record, report or pay over fees as theft. Any register of deeds who shall neglect or omit to charge or collect the fees allowed by law for services rendered by him, or shall fail to keep a record of the same, or to make a correct statement thereof to the county auditor, or to pay over such fees to the county treasurer as provided in § 7-9-17, with intent to evade the provisions of said section, shall be guilty of theft.

Source: SL 1890, ch 134, §§ 2, 4; RPolC 1903, § 1828; RC 1919, § 5923; SDC 1939, § 12.9905; SL 1981, ch 43, § 3.



§ 7-9-19 Refusal to record.

7-9-19. Refusal to record. A register of deeds may refuse to record any document that the law does not require or authorize a register to record or any document that the register has reasonable cause to believe is a counterfeit lien as defined in § 22-11-29.

Source: SL 1997, ch 45, § 1.



§ 7-9-20 Court action for refusal to record.

7-9-20. Court action for refusal to record. Any person whose document or lien is refused for recording by the register of deeds pursuant to § 7-9-19 may commence an action in the circuit court for that county for an order directing the register to file the document. If the court determines that the register is required or authorized by law to record the document or that the lien is not counterfeit, it shall order the register to record the document.

Source: SL 1997, ch 45, § 2.



§ 7-9-21 Liability of register for refusal to record.

7-9-21. Liability of register for refusal to record. If a court determines that the register acted reasonably or in good faith in refusing to record a document that the register believed should not be recorded or a document that the register believed to be a counterfeit lien, the register is not liable for any civil damages resulting from the refusal.

Source: SL 1997, ch 45, § 3.



§ 7-9-22 Suspicion of counterfeit recorded documents--Notice.

7-9-22. Suspicion of counterfeit recorded documents--Notice. If a register of deeds has reason to believe that a document or instrument previously recorded is counterfeit pursuant to § 22-11-29, the register of deeds shall provide written notice of the recording of the document or instrument to the stated or last known address of the person who owns any interest in the real property as the obligor or debtor and to any person who owns any interest in the real property described in the document or instrument.

Source: SL 1998, ch 41, § 1.



§ 7-9-23 Repealed.

7-9-23. Repealed by SL 2011, ch 37, § 2, eff. Mar. 7, 2011.



§ 7-9-24 Electronic preservation of documents.

7-9-24. Electronic preservation of documents. Any permanent document filed or recorded in the office of the register of deeds may be electronically preserved provided the original record is retained in hard copy or on microfilm.

Source: SL 2010, ch 35, § 1.



§ 7-9-25 County register of deeds modernization and preservation relief fund.

7-9-25. County register of deeds modernization and preservation relief fund. There is hereby established a county register of deeds modernization and preservation relief fund to be administered by the county register of deeds. The fund shall be used for modernization of information systems and preservation of property and records. The register of deeds may purchase or enter into agreements for software, training, equipment, maintenance, supplies, and contract services. The fund may not be used for salaries. Any money deposited in the county register of deeds modernization and preservation relief fund may not be reverted or transferred to the county general fund or any other county fund.

Source: SL 2012, ch 51, § 8.



§ 7-9-26 Fees deposited into fund--Distribution.

7-9-26. Fees deposited into fund--Distribution. Five dollars of each recording or filing fee collected by the register of deeds, pursuant to subdivisions 7-9-15(1), (3), (4), and (5) and §§ 11-3-11, 43-15A-9, and 43-20-10, shall be deposited into the county register of deeds modernization and preservation relief fund. Sixty percent of the money deposited in the fund pursuant to this section shall remain in the fund for use by the register of deeds pursuant to § 7-9-25. Forty percent of the money deposited in the fund pursuant to this section shall be remitted before the last working day of each month for the previous month's collections to the South Dakota association of county officials register of deeds modernization and preservation relief fund created pursuant to § 7-9-28.

Source: SL 2012, ch 51, § 9.



§ 7-9-27 Duty of the county governing body to fund register of deeds--Gifts, grants,contributions, and funds from other sources.

7-9-27. Duty of the county governing body to fund register of deeds--Gifts, grants, contributions, and funds from other sources. The county register of deeds modernization and preservation relief fund may not be construed to diminish the duty of the county governing body to provide for funding for salaries, personnel, supplies, equipment and other expenses for the register of deeds, even if the funding is relative to technology and preservation in the performance of the duties of the register of deeds and any other laws relating thereto. The register of deeds may accept and fully retain any gifts, grants, contributions, or funds obtained from any other source for the purpose of carrying out the provisions of §§ 7-9-25 and 7-9-26. The gifts, grants, contributions, or funds shall remain entirely with the respective county register of deeds modernization and preservation relief fund.

Source: SL 2012, ch 51, § 10.



§ 7-9-28 South Dakota association of county officials register of deeds modernization andpreservation relief fund.

7-9-28. South Dakota association of county officials register of deeds modernization and preservation relief fund. There is hereby established a South Dakota association of county officials register of deeds modernization and preservation relief fund to be administered by the South Dakota Association of County Officials. Distributions, including the cost to administer the fund, shall be approved by the executive board of the association of county officials.

Source: SL 2012, ch 51, § 11.



§ 7-9-29 Fiscal year of fund--Computation of each county's share of deposits--Division ofmoney in fund--Administrative fee.

7-9-29. Fiscal year of fund--Computation of each county's share of deposits--Division of money in fund--Administrative fee. The fiscal year for the South Dakota association of county officials register of deeds modernization and preservation relief fund begins on July first and ends on June thirtieth. Before July thirty-first of each year, the association of county officials shall compute each county's share of the deposits from the previous fiscal year. The association shall certify each county's share of the total fund and remit the share to the county auditor on or before August thirty-first of each year. The money in the fund shall be divided equally among each of the sixty-six counties, less the administrative fee to be determined by the board of directors for the South Dakota Association of County Officials. The administrative fee may not exceed one percent of the total annual remittance to the fund. The county auditor shall deposit the money received pursuant to this section in the county register of deeds modernization and preservation relief fund.

Source: SL 2012, ch 51, § 12.






Chapter 10 - County Auditor

§ 7-10-1 Auditor as clerk of county commissioners--Preservation and destruction of records.

7-10-1. Auditor as clerk of county commissioners--Preservation and destruction of records. The county auditor is the clerk of the board of county commissioners and shall keep an accurate record of its official proceedings and carefully preserve all of the documents, books, records, maps, and other papers required to be deposited or kept in his office and carefully perform such other acts and duties as are required by law. However, the county auditor may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1887, ch 10, § 4; CL 1887, § 649; RPolC 1903, § 885; RC 1919, § 5944; SDC 1939, § 12.0901; SL 1981, ch 45, § 2.



§ 7-10-2 Accounting records maintained--Destruction.

7-10-2. Accounting records maintained--Destruction. The county auditor is required to keep and maintain such accounting records as set forth in the accounting manual prescribed by the auditor-general. However, the county auditor may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1897, ch 28, § 93; RPolC 1903, § 2156; RC 1919, § 5946; SDC 1939, § 12.0902; SL 1975, ch 76, § 2; SL 1981, ch 45, § 3.



§ 7-10-3 Monthly verification of treasurer's accounts--Report to county commissioners--Contents.

7-10-3. Monthly verification of treasurer's accounts--Report to county commissioners--Contents. The county auditor shall also at the close of each calendar month list all cash and cash items in the hands of the county treasurer and at the same time verify the balances in the several bank depositories. He shall make a report of the same to the board of county commissioners at each regular meeting, showing bank balances, the total amount of actual cash, the total amount of checks and drafts which have been in the treasurer's possession not exceeding three days, and he shall make in detail an itemized report of all cash items, checks, and drafts which have been in the treasurer's possession over three days, which report shall be made a part of the county commissioners' proceedings.

Source: SL 1887, ch 10, § 5; CL 1887, § 650; RPolC 1903, § 886; SL 1913, ch 206; SL 1917, ch 235; RC 1919, § 5945; SL 1931, ch 116; SDC 1939, § 12.0903.



§ 7-10-4 Financial reports--Time for preparation and publication--Filing of publication.

7-10-4. Financial reports--Time for preparation and publication--Filing of publication. The county auditor shall prepare by the first day of March of each year a report of the revenues and expenditures of the previous year and the assets, liabilities, and equity of the county as of December thirty-first of the previous year. The report shall be made in the form prescribed by the auditor-general and shall be published within thirty days in the official newspapers of the county. A copy of the publication shall be filed with the auditor-general.

Source: CL 1887, § 1664; SL 1889, ch 48, § 1; RPolC 1903, § 2240; SL 1913, ch 206, § 15; SL 1917, ch 235, § 2; RC 1919, § 5947; SL 1921, ch 167; SDC 1939, § 12.0904; SL 1957, ch 19; SL 1972, ch 43, § 1; SL 1975, ch 76, § 3; SL 1982, ch 60, § 2; SL 1984, ch 47.



§ 7-10-5 General duties relating to elections.

7-10-5. General duties relating to elections. The county auditor shall perform all the duties required of him by law relative to making out and delivering notices of special and general elections, to making abstracts of and canvassing the votes cast at any special or general election, to issuing certificates of election to members of the Legislature, county, and precinct officers, and to forwarding the abstracts of votes cast at general or special elections to the secretary of state.

Source: SL 1881, ch 73, § 1; CL 1887, § 645; RPolC 1903, § 888; RC 1919, § 5950; SDC 1939, § 12.0908.



§ 7-10-6 Call of special election when county commissioners fail to call.

7-10-6. Call of special election when county commissioners fail to call. If the board of county commissioners for any cause fails or refuses to call special elections, the county auditor may provide for and call any special election under any of the statutes of the state in force within such county, upon the petition of a majority of all the registered voters of the county, based upon the total number of registered voters at the last preceding general election preceding such call.

Source: SL 1881, ch 73, § 1; CL 1887, § 645; RPolC 1903, § 888; RC 1919, § 5950; SDC 1939, § 12.0908; SL 1988, ch 63, § 2.



§ 7-10-7 Repealed.

7-10-7. Repealed by SL 1970, ch 43, § 1.



§ 7-10-8 Fees receivable by auditor--Payment into treasury.

7-10-8. Fees receivable by auditor--Payment into treasury. The county auditor is authorized to charge and receive the following fees: for taking and certifying to the acknowledgment of any instrument, twenty-five cents; for administering an oath and certifying to the same, ten cents. All such fees received by the auditor shall be paid into the county treasury and credited to the special salary fund.

Source: PolC 1877, ch 39, § 30; CL 1887, § 1434; RPolC 1903, § 1856; RC 1919, § 5954; SDC 1939, § 12.0911.



§ 7-10-9 Action against auditor and sureties for misconduct or omission of duty.

7-10-9. Action against auditor and sureties for misconduct or omission of duty. An action may be brought against the county auditor and the sureties upon his official bond, in the name of the state and for its use, or for the use of any county or person injured by the misconduct in office of the auditor, or by the omission of any duty required of him by law.

Source: SL 1887, ch 10, § 10; CL 1887, § 655; RPolC 1903, § 891; RC 1919, § 5951; SDC 1939, § 12.0910.



§ 7-10-10 Calculation of adjusted taxes upon cancellation of historical society moratorium--Payment deadline.

7-10-10. Calculation of adjusted taxes upon cancellation of historical society moratorium--Payment deadline. If a county treasurer receives a notice from the State Historical Society Board of Trustees pursuant to § 1-19A-22, the county auditor shall calculate the taxes that would have been paid on such property had the tax moratorium not been in place and send a tax notice to the owner of such property for the difference between the amount of taxes paid on such property since it was given a moratorium and the amount of tax that would have been paid without the tax moratorium. Such taxes shall be paid by November thirtieth of the year the tax notice was provided and, if delinquent, such property may be sold for such taxes.

Source: SL 1992, ch 6, § 2.






Chapter 11 - County Treasurer

§ 7-11-1 Treasurer as collector of taxes--Office at county seat--Duty to receive county money.

7-11-1. Treasurer as collector of taxes--Office at county seat--Duty to receive county money. The county treasurer is the collector of taxes. He shall keep his office at the county seat. It is his duty to receive all money belonging to the county from whatever source derived and other money which by law is directed to be paid to him.

Source: SL 1868-9, ch 25, § 89; PolC 1877, ch 21, §§ 93, 94; CL 1887, §§ 637, 638; RPolC 1903, §§ 874, 875; SL 1913, ch 206; SL 1917, ch 235; RC 1919, § 5925; SDC 1939, § 12.0803.



§ 7-11-2 Premium on treasurer's bond.

7-11-2. Premium on treasurer's bond. Whenever the county treasurer in furnishing the bond required of him by law shall furnish a bond executed by a surety company legally authorized to transact business in this state, upon the approval of such bond by the county commissioners, the county shall pay the premium for such bond.

Source: SL 1911, ch 91, § 1; RC 1919, § 5942; SDC 1939, § 12.0801.



§ 7-11-3 Additional security required of treasurer by county commissioners--Failure to givesecurity creating vacancy in office.

7-11-3. Additional security required of treasurer by county commissioners--Failure to give security creating vacancy in office. The board of county commissioners may require the county treasurer to give additional sureties whenever in its opinion the existing security shall have become insufficient; and such board is authorized to demand and receive from the county treasurer an additional bond as required by law, with good and sufficient security, in such sum as such board may direct whenever in its opinion more money shall have passed or is about to pass into the hands of such treasurer than could be recovered under the penalty in the previous bond. If any county treasurer shall fail or refuse to give such additional security or bond within ten days after having been required so to do, his office shall be considered vacant and another treasurer shall be appointed.

Source: SL 1868-9, ch 25, §§ 101, 102; PolC 1877, ch 28, §§ 97, 98; CL 1887, §§ 1658, 1659; RPolC 1903, §§ 2235, 2236; RC 1919, §§ 6950, 6951; SDC 1939, § 12.0801.



§ 7-11-4 Treasurer charged with tax lists and credited with collections.

7-11-4. Treasurer charged with tax lists and credited with collections. The county treasurer shall be charged with the amount of all tax lists in his hands for collection and credited with the amounts collected thereon and the delinquent list.

Source: SL 1868-9, ch 25, § 89; PolC 1877, ch 21, § 94; CL 1887, § 638; RPolC 1903, § 875; RC 1919, § 5925; SDC 1939, § 12.0803.



§ 7-11-4.1 Immunity from personal liability for bad checks--Conditions.

7-11-4.1. Immunity from personal liability for bad checks--Conditions. A county treasurer may not be held personally liable for insufficient or no account checks issued to him for the licensure of snowmobiles, cars, trucks, trailers, motorcycles, and manufactured homes, if the county treasurer has exercised due diligence and has taken the following steps:

(1) Required positive identification of the individual presenting the check. Such identification shall include, but not be limited to, a valid driver's license;

(2) Within a thirty-day period of receiving notice that the check has been dishonored, instituted a collection process on the check.
Source: SL 1976, ch 70; SL 1992, ch 80, § 1.



§ 7-11-4.2 Bad check--Collection procedure--Removal as asset.

7-11-4.2. Bad check--Collection procedure--Removal as asset. If a county receives an insufficient fund or no account check, the county shall institute a collection procedure. If after one hundred eighty days the county has not received payment for the insufficient fund or no account check, the county treasurer may, with the majority approval of the board of county commissioners, remove the insufficient fund or no account check as an asset of the county.

Source: SL 1983, ch 48; SL 1994, ch 63.



§ 7-11-5 Payment into treasury of funds received by treasurer.

7-11-5. Payment into treasury of funds received by treasurer. It shall be the duty of the county treasurer to account for and pay into the treasury of the county all money, funds, and sums directly or indirectly received by him by virtue of his office and also all sums received by him as interest or compensation for the use, deposit, or forbearance of any county money or funds in his hands or under his control.

Source: SL 1909, ch 21, § 1; RC 1919, § 5940; SDC 1939, § 12.0804.



§ 7-11-6 Warrants of county auditor required for disbursements by treasurer.

7-11-6. Warrants of county auditor required for disbursements by treasurer. All money received by the county treasurer for the use of the county shall be disbursed by him only on the warrant of the county auditor drawn according to law, and all money shall be paid over by him at the time and in the manner provided by law.

Source: SL 1868-9, ch 25, § 89; PolC 1877, ch 21, § 93; CL 1887, § 637; RPolC 1903, § 874; RC 1919, § 5925; SDC 1939, § 12.0803; SL 1975, ch 76, § 4.



§ 7-11-7 Repealed.

7-11-7. Repealed by SL 1975, ch 76, § 12.



§ 7-11-8 Repealed.

7-11-8. Repealed by SL 1970, ch 43, § 1.



§ 7-11-9 Duplicate receipts for miscellaneous collections.

7-11-9. Duplicate receipts for miscellaneous collections. Whenever the treasurer receives any money, warrants, or orders on any account other than taxes charged on the tax duplicate, he shall make out duplicate receipts for the same, one of which shall be delivered to the person paying such money, warrant, or order and the other shall within one week be filed by the treasurer with the auditor in order that the treasurer may be charged with the amount thereof.

Source: SL 1897, ch 28, § 91; RPolC 1903, § 2154; RC 1919, § 5927; SDC 1939, § 12.0807; SL 1975, ch 76, § 5.



§ 7-11-10 , 7-11-11. Repealed.

7-11-10, 7-11-11. Repealed by SL 1975, ch 76, § 12.



§ 7-11-12 Accounting records maintained--Destruction.

7-11-12. Accounting records maintained--Destruction. The county treasurer shall keep and maintain such accounting records as set forth in the accounting manual prepared by the auditor-general. However, the county treasurer may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1868-9, ch 25, § 89; PolC 1877, ch 21, § 94; CL 1887, § 638; RPolC 1903, § 875; SL 1913, ch 206, § 7; SL 1917, ch 235, § 2; RC 1919, § 5925; SDC 1939, § 12.0803; SL 1975, ch 76, § 6; SL 1981, ch 45, § 4.



§ 7-11-13 Repealed.

7-11-13. Repealed by SL 1975, ch 76, § 12.



§ 7-11-14 Collection fees not deducted from taxes received.

7-11-14. Collection fees not deducted from taxes received. The county treasurer shall not deduct from any tax collected by him, any fee for the collection thereof, and the full amount of tax collected shall be credited to the taxing district from which such tax is collected.

Source: SL 1909, ch 171, § 1; RC 1919, § 5943; SL 1919, ch 146; SDC 1939, § 12.0810.



§ 7-11-15 Repealed.

7-11-15. Repealed by SL 1975, ch 76, § 12.



§ 7-11-16 Failure to collect or account for fees as theft.

7-11-16. Failure to collect or account for fees as theft. Any county treasurer who shall neglect or omit to charge or collect the fees allowed for services rendered or shall fail or neglect to keep a record of the same or to make a correct statement thereof to the county auditor, with the intent to evade the provisions of this chapter shall be guilty of theft.

Source: SL 1890, ch 134, § 4; RPolC 1903, § 882; RC 1919, § 5939; SDC 1939, § 12.9909; SL 1981, ch 43, § 4.



§ 7-11-17 Examination of treasurer's books by county commissioners--Settlement andcertification of accounts.

7-11-17. Examination of treasurer's books by county commissioners--Settlement and certification of accounts. The books, accounts, and vouchers of the county treasurer and all money, warrants, or orders remaining in the treasury shall at all times be subject to the inspection and examination of the board of county commissioners; and at the regular meetings of the board in January and July of each year and at such other times as it may direct, he shall settle with it his accounts as treasurer.

He shall exhibit for that purpose all of his books, accounts, and money, and all vouchers relating to the same to be audited and allowed, which vouchers shall be retained by the board as evidence of his settlement and if found correct, the account shall be so certified; if not, he shall be liable on his bond.

Source: SL 1868-9, ch 25, §§ 80, 91; PolC 1877, ch 21, § 95; CL 1887, § 639; RPolC 1903, § 876; RC 1919, § 5932; SDC 1939, § 12.0817.



§ 7-11-18 Action against treasurer and sureties on failure to settle or pay over money.

7-11-18. Action against treasurer and sureties on failure to settle or pay over money. If any county treasurer shall fail to make return or settlement or to pay over all money with which he may stand charged at the time and in the manner prescribed by law, it shall be the duty of the county auditor, on receiving instructions from the state auditor or from the county commissioners, to cause suit to be instituted against such treasurer and his sureties or any of them in the circuit court of his county.

Source: SL 1868-9, ch 25, § 99; PolC 1877, ch 28, § 95; CL 1887, § 1656; RPolC 1903, § 2233; RC 1919, § 6949; SDC 1939, § 12.0802.



§ 7-11-19 Misappropriation of county funds as theft--Liability on official bond.

7-11-19. Misappropriation of county funds as theft--Liability on official bond. The making of profit and converting the same to his private use or benefit, directly or indirectly, by the county treasurer out of any money in the county treasury with the custody of which he is charged, by using, loaning, or depositing the same in any manner, is theft. In addition the treasurer shall also be liable upon his official bond for the profits realized by such unlawful using of such funds.

Source: SL 1897, ch 104, § 4; RPolC 1903, § 352; RC 1919, § 6890; SDC 1939, § 12.9906; SL 1981, ch 43, § 5.






Chapter 12 - Sheriff

§ 7-12-1 Sheriff to preserve the peace--Apprehension of felons--Execution of process.

7-12-1. Sheriff to preserve the peace--Apprehension of felons--Execution of process. The sheriff shall keep and preserve the peace within his county, for which purpose he is empowered to call to his aid such persons or power of his county as he may deem necessary. He must pursue and apprehend all felons, and must execute all writs, warrants, and other process from any court or magistrate which shall be directed to him by legal authority.

Source: SL 1874-5, ch 27, § 68; PolC 1877, ch 21, § 65; CL 1887, § 661; RPolC 1903, § 896; RC 1919, § 5956; SDC 1939, § 12.1001.



§ 7-12-2 Office at county seat--Service and posting of notices.

7-12-2. Office at county seat--Service and posting of notices. The sheriff shall keep his office at the county seat, serve or post all notices he may receive from the county auditor or the board of county commissioners, and perform such other duties as are prescribed by the laws of this state.

Source: SL 1874-5, ch 27, § 69; PolC 1877, ch 21, § 66; CL 1887, § 662; RPolC 1903, § 897; RC 1919, § 5958; SDC 1939, § 12.1001.



§ 7-12-3 Attendance on courts and county commissioners.

7-12-3. Attendance on courts and county commissioners. The sheriff shall attend the sessions of the circuit court and the sessions of the board of county commissioners when required by the board to attend.

Source: SL 1874-5, ch 27, § 68; PolC 1877, ch 21, § 65; CL 1887, § 661; RPolC 1903, § 896; RC 1919, § 5956; SDC 1939, § 12.1001; SL 1981, ch 44, § 8.



§ 7-12-4 Compliance with attorney general's orders--Enforcement of laws.

7-12-4. Compliance with attorney general's orders--Enforcement of laws. It shall be the duty of the sheriff to comply with all orders of the attorney general or his agents and at all times, whether on duty under the call of the attorney general or his agents or not, to see to it as far as may be possible that all the laws of this state and especially all laws relating to alcoholic beverages are faithfully executed and enforced.

Source: SL 1917, ch 355, § 7; RC 1919, § 5957; SDC 1939, § 12.1002.



§ 7-12-5 Information furnished to attorney general and state's attorney--Assistance inprosecution of offenses.

7-12-5. Information furnished to attorney general and state's attorney--Assistance in prosecution of offenses. The sheriff shall furnish to the attorney general or his agents from time to time any information regarding conditions in his county that may be required, and it shall be his duty to inform himself of all violations of the criminal laws of this state, to notify the state's attorney thereof, to file criminal complaints or preliminary informations therefor, and to arrest and assist in the prosecution of persons charged therewith.

Source: SL 1917, ch 355, § 7; RC 1919, § 5957; SDC 1939, § 12.1002.



§ 7-12-6 Deputy sheriff to act on disqualification or incapacity of sheriff--Coroner to servepapers on sheriff.

7-12-6. Deputy sheriff to act on disqualification or incapacity of sheriff--Coroner to serve papers on sheriff. When the sheriff is sued, the coroner shall serve the papers on him, and his return on all papers served by him shall have the same credit as the sheriff's return, and he shall receive the same fees as the sheriff for like services.

When the sheriff is disqualified or incapacitated, a deputy sheriff shall exercise the powers and duties of the office of sheriff so far as such disqualification or incapacity of the sheriff involved same.

Source: SL 1874-5, ch 27, § 88; PolC 1877, ch 21, § 67; CL 1887, § 663; RPolC 1903, § 898; RC 1919, § 5968; SDC 1939, § 12.1101; SL 1968, ch 16, § 3.



§ 7-12-7 Designation of circuit court commissioner to act in absence, inability, ordisqualification of sheriff and coroner.

7-12-7. Designation of circuit court commissioner to act in absence, inability, or disqualification of sheriff and coroner. When both the sheriff and the coroner are absent, disqualified, or otherwise incapacitated, the circuit court in the circuit in which the county is located may, by order, designate any voter as a commissioner of the court to perform the duties required from a sheriff or coroner in any particular case.

Source: SDC 1939, § 12.1101; SL 1968, ch 16, § 3.



§ 7-12-8 Repealed.

7-12-8. Repealed by SL 1985, ch 15, § 3.



§ 7-12-9 Deputies, jailers, and clerks authorized by county commissioners--Compensation.

7-12-9. Deputies, jailers, and clerks authorized by county commissioners--Compensation. If in the judgment of the board of county commissioners, it shall be necessary for the prompt dispatch of business in the office of the sheriff that one or more deputies, jailers or clerks be appointed therein, the board shall by resolution fix the number of such deputies, jailers or clerks and the compensation which they shall receive. The salary of each clerk, jailer and deputy shall be paid out of the county general fund.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1009; SL 1955, ch 20; SL 1963, ch 40, § 4.



§ 7-12-10 Appointment and removal of deputies, jailers, and clerks--Oath and bond.

7-12-10. Appointment and removal of deputies, jailers, and clerks--Oath and bond. The appointment or removal of each deputy, jailer, and clerk shall be made by the sheriff. Each appointment or removal shall be in writing and filed with the county auditor. Each deputy, jailer, and clerk shall qualify by subscribing the official oath and shall give such bond to the board of county commissioners for the discharge of his duties as the board of county commissioners may require.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1009; SL 1955, ch 20; SL 1963, ch 40, § 4; SL 1989, ch 66.



§ 7-12-10.1 Civil service system for deputies in large county--Features of system--Repeal ormodification.

7-12-10.1. Civil service system for deputies in large county--Features of system--Repeal or modification. A county with a population of seventy-five thousand or more may adopt an ordinance establishing a civil service system for its county deputy sheriffs, and provide for the appointment of a civil service board, and prescribe its powers, duties, and compensation. The civil service system shall provide for the suspension or removal of any deputy sheriff for cause, subject to review and affirmance, reversal, or modification of such action by the civil service board. The deputy sheriff may request a hearing before the board at which he may be present in person or by counsel. The ordinance may be repealed or modified by a majority vote of the county commission.

Source: SL 1979, ch 42.



§ 7-12-11 Responsibility of sheriff for deputies, jailers, and clerks--Summary relief from duties.

7-12-11. Responsibility of sheriff for deputies, jailers, and clerks--Summary relief from duties. The sheriff shall be responsible for the acts of each such deputy, jailer, and clerk in the performance of the duties of his office, provided, however, that the sheriff may relieve any deputy, jailer, or clerk of any or all official responsibilities and duties, summarily.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1009; SL 1955, ch 20; SL 1963, ch 40, § 4.



§ 7-12-12 Vehicles and equipment furnished to sheriff by county--Mileage payments not made.

7-12-12. Vehicles and equipment furnished to sheriff by county--Mileage payments not made. Any county may, at the discretion of the board of county commissioners, furnish any motorcycle, automobile, truck or other vehicle, uniforms and other equipment to the sheriff or his deputies, or both, for law enforcement purposes only. In those counties furnishing motor vehicles, notwithstanding the provisions of this chapter for mileage payments in lieu of expenses, no mileage payments may be paid to sheriffs, deputy sheriffs or other county law enforcement personnel for whom motor vehicles are furnished.

Source: SDC 1939, § 12.1012 as enacted by SL 1963, ch 40, § 7; SL 1970, ch 47.



§ 7-12-13 Payment of expenses where vehicle furnished by county.

7-12-13. Payment of expenses where vehicle furnished by county. The sheriff, deputies, and other law enforcement officials of any county which furnishes motor vehicles for law enforcement purposes shall present itemized vouchers showing all receipted expenses, to be approved by the board of county commissioners, for payment by the county treasurer from the county general fund.

Source: SDC 1939, § 12.1012 as enacted by SL 1963, ch 40, § 7.



§ 7-12-14 County reimbursement of expenses on official business.

7-12-14. County reimbursement of expenses on official business. Reimbursement by counties for all necessary and reasonable expenses incurred by county law enforcement personnel while on official business shall be made, including mileage reimbursement for such personnel for whom motor vehicles are not furnished; such reimbursement may not be impaired by §§ 7-12-12 and 7-12-13.

Source: SDC 1939, § 12.1012 as enacted by SL 1963, ch 40, § 7.



§ 7-12-15 Sheriff's salary schedule.

7-12-15. (Text of section effective until January 1, 2014) Sheriff's salary schedule. The board of county commissioners shall establish, by resolution, the salary payable to the sheriff. The salary payable may not be less than the following schedule based upon the most recent decennial federal census of population of counties.

The board of county commissioners may not decrease the salary of the sheriff during consecutive terms of office of the sheriff. Any sheriff having responsibility for managing a full-time jail shall receive an additional ten percent added to the base salary listed in this section.

(Text of section effective January 1, 2014) The board of county commissioners shall establish, by resolution, the salary payable to the sheriff. The salary payable may not be less than the following schedule based upon the most recent decennial federal census of population of counties.

The board of county commissioners may not decrease the salary of the sheriff during consecutive terms of office of the sheriff. Any sheriff having responsibility for managing a full-time jail shall receive an additional ten percent added to the base salary listed in this section.

(Text of section effective January 1, 2015) The board of county commissioners shall establish, by resolution, the salary payable to the sheriff. The salary payable may not be less than the following schedule based upon the most recent decennial federal census of population of counties.

The board of county commissioners may not decrease the salary of the sheriff during consecutive terms of office of the sheriff. Any sheriff having responsibility for managing a full-time jail shall receive an additional ten percent added to the base salary listed in this section.

Source: SDC 1939, § 12.1011; SL 1947, ch 36; SL 1951, ch 23, § 2; SL 1957, ch 21; SL 1959, ch 28; SL 1963, ch 40, § 6; SL 1966, ch 23, § 1; SL 1968, ch 13; SL 1969, ch 22; SL 1972, ch 44, § 1; SL 1974, ch 62; SL 1975, ch 77, § 1; SL 1977, ch 59, § 3; SL 1978, ch 53, § 5; SL 1979, ch 41, § 1; SL 1980, ch 53, § 3; SL 1981, ch 52; SL 1982, ch 61, § 1; SL 1983, ch 39, § 3; SL 1984, ch 44, § 3; SL 1985, ch 46, § 3; SL 1986, ch 63, § 3A; SL 1988, ch 70, § 1; SL 1991, ch 57, § 1; SL 2002, ch 42, §§ 1, 3; SL 2007, ch 37, § 7, eff. Jan. 1, 2008; SL 2007, ch 37, § 8, eff. Jan. 1, 2009; SL 2013, ch 31, § 7, eff. Jan. 1, 2014; SL 2013, ch 31, § 8, eff. Jan. 1, 2015.



§ 7-12-16 Repealed.

7-12-16. Repealed by SL 1985, ch 15, § 3.



§ 7-12-17 Mileage and food allowances unaffected by salary provisions--Deduction for housingfurnished by county.

7-12-17. Mileage and food allowances unaffected by salary provisions--Deduction for housing furnished by county. Nothing in § 7-12-15 or 7-12-16, however, shall be construed to change the reimbursement of the sheriff for costs of mileage incurred while on official business nor to change the fee received by the sheriff for the costs of food for boarding of prisoners. In the event that housing and utilities are furnished by a county to the sheriff, the county board of commissioners is authorized to establish a reasonable value for such quarters, based upon the general level of housing accommodation rentals prevailing at the county seat, and to deduct from the regular salary of the sheriff an equivalent amount therefor.

Source: SDC 1939, § 12.1011 as added by SL 1963, ch 40, § 6; SL 1966, ch 23, § 1; SL 1968, ch 13; SL 1969, ch 22.



§ 7-12-18 Fees and traveling expenses chargeable by sheriff.

7-12-18. Fees and traveling expenses chargeable by sheriff. The sheriff shall charge and remit the following:

(1) For serving an order of arrest with commitment or bail bond and return, twenty-five dollars;

(2) For serving summons, complaint, warrant of attachment, affidavit, notice and undertaking in claim and delivery, or injunction, order to show cause, citation, or other process, and return of the instrument, twenty-five dollars for all such process or instruments served at the same time upon the same person regardless of the capacities in which such person is served. However, for all such process or instruments served upon another such person at approximately the same time at the same place, five dollars;

(3) For serving subpoena for witness, each person, ten dollars;

(4) For traveling expenses in a motor vehicle, a minimum mileage allowance of at least three cents over and above the rate set for state employees by the State Board of Finance but not more than six cents above the rate set for state employees by the State Board of Finance, as determined by the board of county commissioners, for each mile actually and necessarily traveled by motor vehicle. For traveling expenses in a private plane, a mileage allowance of ten cents above the rate set for state employees by the State Board of Finance for each mile actually and necessarily traveled by private plane. However, actual cost may be paid for travel by train, bus, plane, or other commercial vehicle;

(5) For serving writ of execution and return of the instrument, whether satisfied or unsatisfied, thirty-five dollars;

(6) For levying writ of possession, twenty-five dollars. However, if the sale of the property levied upon is not subsequently held, the actual costs or expenses associated with levying writ of possession shall be paid;

(7) For advertisement of sale in newspaper, in addition to printing, twenty-five dollars;

(8) For posting notices of sale of real property, twenty-five dollars, and mileage;

(9) For executing writ or order of partition, twenty-five dollars;

(10) For making deed for land sold on execution or order of sale, fifty dollars except no fee is charged when the deed only requires the sheriff's signature;

(11) In addition to the applicable fees and expenses, a commission on all money received and disbursed by the sheriff on execution or order of sale, order of attachment, decree or on sale of real property or personal property, for each dollar not exceeding four hundred dollars, eleven cents; for each dollar above four hundred dollars, and not exceeding one thousand dollars, seven cents; for each dollar above one thousand dollars, and not exceeding fifteen thousand dollars, five cents; for each dollar above fifteen thousand dollars, and not exceeding twenty-five thousand dollars, three cents. However, in no case may the commission be less than twenty-five dollars. The commissions shall be included as a part of the cost of execution, order of sale, order of attachment, decree, or on sale of real or personal property, which shall be paid by the debtor out of the proceeds. However, in all cases of redemption prior to the sale, the sheriff is entitled to the commission as stated above, to be paid by the redemptioner as a cost of the redemption;

(12) For cases in the circuit court, if persons, in whose favor an execution or order of sale is issued, bid in the property sold on execution or decree, the sheriff or officer making the sale shall receive the following compensation: If the amount for which the property is bid in is one thousand dollars or less, the sum of twenty dollars. If the amount for which the property is bid in is more than one thousand dollars, the sum of fifty dollars;

(13) For making a sale of real property under a foreclosure of mortgage by advertisement, the same fees as for the sale of real property under a judgment of foreclosure and sale of real property; and

(14) If personal property is taken by the sheriff on execution or warrant of attachment and applied in the satisfaction of the debt without sale, the same percentage on the appraised value of the property as in the case of a sale and all additional reasonable and necessary costs and expenses incurred in executing the duties of sheriff including expenses associated with the removal of property from the premises.

No fee may be charged in any action under § 25-10-3, 25-10-6, 22-19A-8, or 22-19A-12.

The fees established pursuant to this section shall be used for law enforcement purposes.

Source: SDC 1939, § 12.1003; SL 1947, ch 35; SL 1957, ch 20; SL 1959, ch 26; SL 1963, ch 40, § 2; SL 1967, ch 16; SL 1969, ch 21; SL 1970, ch 48; SL 1973, ch 46; SL 1974, ch 63; SL 1974, ch 153, § 2; SL 1975, ch 78; SL 1976, ch 71, §§ 1 to 5, 7 to 9; SL 1977, ch 62; SL 1978, ch 57; SL 1978, ch 58, § 1; SL 1981, ch 53; SL 1982, ch 66; SL 1985, ch 204, § 2; SL 1990, ch 54; SL 1996, ch 52; SL 1998, ch 42, § 1; SL 2002, ch 129, § 4; SL 2007, ch 38, § 1.



§ 7-12-18.1 Uncollectable fees removed as assets of county.

7-12-18.1. Uncollectable fees removed as assets of county. Any fee that is charged by a sheriff and is outstanding for three or more years which the sheriff determines is uncollectable may, with the majority approval of the board of county commissioners, be removed as an asset of the county.

Source: SL 1987, ch 70.



§ 7-12-19 Repealed.

7-12-19. Repealed by SL 1981, ch 44, § 9.



§ 7-12-19.1 Fees paid to sheriff--Remittance to county treasurer.

7-12-19.1. Fees paid to sheriff--Remittance to county treasurer. Any person who is charged any fee and traveling expenses by a sheriff shall make payment to the county sheriff including, but not limited to, the fees provided in § 7-12-18. The sheriff shall keep a record of all fees collected and remit the fees to the county treasurer in accordance with the timeframe established by the county commission.

Source: SL 1978, ch 58, § 2; SL 1981, ch 54; SL 1999, ch 32, § 4.



§ 7-12-20 Endorsement of fees for service of process for state or county--Fees not required ofcounty.

7-12-20. Endorsement of fees for service of process for state or county--Fees not required of county. If any sheriff or other officer serves any summons, subpoena, bench warrant, venire, or other process in any action to which the state is a party, the officer shall be required to endorse upon the writ or process or upon a paper attached thereto, at the time he makes his return of service thereon, a statement of his fees for the service, the number of miles traveled, and the amount of his mileage; and in case he shall fail to make his return with the statement and file the same with the clerk of the court from which the process issued, before judgment shall be pronounced in the action to which the process relates, he shall receive no fees for the service, and the county commissioners of the county where the service is performed are prohibited from allowing the same. No fee may be required of a county, its officers or board of county commissioners in any action commenced by the county.

Source: SL 1883, ch 54, § 1; CL 1887, § 1413; RPolC 1903, § 1834; RC 1919, § 5959; SDC 1939, § 12.1005; SL 1984, ch 161, § 6.



§ 7-12-21 Reimbursement of travel expense outside county.

7-12-21. Reimbursement of travel expense outside county. For all necessary expenses incurred as a result of official travel outside the county, not specifically provided for in § 7-12-18, reimbursement shall be made by the board of county commissioners upon presentation of properly itemized vouchers.

Source: SDC 1939, § 12.1007 as added by SL 1963, ch 40, § 3; SL 1968, ch 12; SL 1984, ch 161, § 4.



§ 7-12-22 Prisoner transportation expenses--State reimbursement.

7-12-22. Prisoner transportation expenses--State reimbursement. The county shall pay all necessary expenses, including travel, incurred in the transportation of adult and juvenile prisoners to state correctional institutions. The county may be reimbursed by the state from funds appropriated for such purpose.

Source: SDC 1939, § 12.1007; SL 1959, ch 27; SL 1963, ch 40, § 3; SL 1968, ch 12; SL 1974, ch 64; SL 1975, ch 83, § 1; SL 1989, ch 20, § 64; SL 1996, ch 53, § 1; SL 1996, ch 172, § 72; SL 1999, ch 35, § 1.



§ 7-12-23 Fees and allowances for taking prisoner before judge.

7-12-23. Fees and allowances for taking prisoner before judge. Whenever any person accused of a public offense is taken before a judge in chambers for the purpose of entering a plea of guilty, and shall receive a penitentiary sentence, the sheriff shall be allowed the same fees and expenses as are provided for in §§ 7-12-21 and 7-12-22, to be paid as therein provided. In all such cases when a penitentiary sentence is not imposed, he shall be allowed his actual expenses and four dollars per day for the time necessarily employed in conveying such person to and from the judge by the nearest traveled route, to be paid by the county wherein the alleged offense was committed.

Source: SL 1913, ch 161, § 3; RC 1919, § 5964; SDC 1939, § 12.1008.



§ 7-12-24 Prisoner transportation allowances not considered fees for salary purposes.

7-12-24. Prisoner transportation allowances not considered fees for salary purposes. Reimbursement for expenses paid to the sheriff under §§ 7-12-21 and 7-12-22 may not be considered fees within the meaning of §§ 7-12-15 to 7-12-17, inclusive.

Source: SDC 1939, § 12.1007 as added by SL 1963, ch 40, § 3; SL 1968, ch 12.



§ 7-12-25 Fees deposited in general fund.

7-12-25. Fees deposited in general fund. The sheriff is hereby authorized and directed to remit to the county treasurer all fees collected for deposit in the county general fund.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1010; SL 1951, ch 23, § 1; SL 1963, ch 40, § 5.



§ 7-12-25.1 Fees deposited in joint law enforcement fund if joint commission exists in county.

7-12-25.1. Fees deposited in joint law enforcement fund if joint commission exists in county. Notwithstanding § 7-12-25, all fees and travel expenses charged by the sheriff under the provisions of § 7-12-18 shall be deposited in a fund known as the "joint law enforcement fund," for use only by the joint municipal-county law enforcement commission if such commission exists in the county.

Source: SL 1977, ch 63; SL 1978, ch 58, § 3.



§ 7-12-26 County payment of judgments against sheriff and deputies.

7-12-26. County payment of judgments against sheriff and deputies. All judgments rendered against the sheriff, deputies, and clerks by reason of any official duties performed by the sheriff, deputies, and clerks shall be paid by the board of county commissioners.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1010; SL 1951, ch 23, § 1; SL 1963, ch 40, § 5.



§ 7-12-26.1 Purchase of liability insurance for sheriff, deputies, and employees.

7-12-26.1. Purchase of liability insurance for sheriff, deputies, and employees. Each board of county commissioners may purchase and pay premiums on insurance covering and insuring the sheriff and each deputy and employee of the sheriff. The insurance shall insure against personal liability as a result of errors and omissions in the performance of official duties. The premiums shall be paid from the county general fund.

Source: SL 1970, ch 54; SL 2010, ch 36, § 1.



§ 7-12-27 Reimbursement of sheriff and deputies paid from county general fund.

7-12-27. Reimbursement of sheriff and deputies paid from county general fund. All claims for reimbursement of the sheriff, deputies, and clerks arising from official duties of such county officials, as provided by law, shall be paid from the general fund of the county by the board of county commissioners.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1010; SL 1951, ch 23, § 1; SL 1963, ch 40, § 5.



§ 7-12-28 Failure to perform duty or account for fees as misdemeanor.

7-12-28. Failure to perform duty or account for fees as misdemeanor. Every sheriff who intentionally fails or refuses to perform any official duty for which a fee is prescribed by law, or who fails or refuses to render a full and true report to the county of all fees charged by his office, is guilty of a Class 1 misdemeanor.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.9911; SL 1978, ch 58, § 4; SL 1981, ch 43, § 6.



§ 7-12-29 Taking and holding animal suspected of being dangerous--Formal determination--Disposal of dangerous animal.

7-12-29. Taking and holding animal suspected of being dangerous--Formal determination--Disposal of dangerous animal. The sheriff may take possession of any animal suspected of being dangerous. The sheriff may hold such animal until a formal determination can be made of the extent of the danger such animal poses. If the animal has attacked or bitten a human or an animal pet, the formal determination shall include consultation with the department of health for the purposes of rabies control. The sheriff may dispose of any animal so determined to be dangerous.

Source: SL 1988, ch 71.






Chapter 13 - County Constables

§ 7-13-1 Appointment and terms of constables--Accountability.

7-13-1. Appointment and terms of constables--Accountability. The board of county commissioners may appoint constables who are registered voters. The constables shall hold office at the pleasure of the board of county commissioners for a term of two years, and until their successors are appointed and qualified. The board of county commissioners may establish guidelines for the accountability of constables.

Source: SL 1920 (SS), ch 38, § 2; SDC 1939, § 12.1501; SL 1961, ch 32, § 1; SL 1979, ch 43; SL 1981, ch 55, § 1.



§ 7-13-2 Jurisdiction and powers of constables for county.

7-13-2. Jurisdiction and powers of constables for county. Such county constables shall have the same powers and jurisdiction throughout the entire county as a township or other constable has within his district; such county constables may serve process and make levies in the same manner and effect as the sheriff, and conduct other official proceedings throughout the county in the same manner and effect as a township or other constable within his district.

Source: SDC 1939, § 12.1501; SL 1961, ch 32, § 1; SL 1973, ch 126, § 1.



§ 7-13-3 Appointment of constables for districts not organized into townships.

7-13-3. Appointment of constables for districts not organized into townships. The board of county commissioners of each organized county having territory therein which is not organized into civil townships shall divide such territory into such number of districts, not exceeding eight, as it shall deem advisable, from each of which districts there may be appointed at the time specified in § 7-13-1, one constable who shall serve for a term of two years.

Source: SL 1901, ch 169, §§ 1, 2; RPolC 1903, § 961; RC 1919, § 6026; SL 1920 (SS), ch 38, § 2; SDC 1939, § 12.1501; SL 1961, ch 32, § 1.



§ 7-13-4 Fees of constables--Record filed with county auditor.

7-13-4. Fees of constables--Record filed with county auditor. County constables may collect the same fees as are allowed sheriffs for like services. The constables shall keep a daily record of all moneys collected and file a copy of that record with the county auditor by the fifteenth day of the following month.

Source: PolC 1877, ch 39, § 19; CL 1887, § 1421; RPolC 1903, § 1839; RC 1919, § 6027; SDC 1939, § 12.1502; SL 1981, ch 55, § 2.






Chapter 14 - Coroner

§ 7-14-1 Fees and expenses allowable to coroner set by board.

7-14-1. Fees and expenses allowable to coroner set by board. The coroner shall receive fees and expenses as set by the board of county commissioners.

Source: SL 1881, ch 75, § 1; CL 1887, § 1414; RPolC 1903, § 1835; RC 1919, § 5974; SL 1933, ch 70; SDC 1939, § 12.1105; SL 1968, ch 16, § 4; SL 1984, ch 44, § 4A; SL 1985, ch 46, § 4; SL 1986, ch 63, § 3; SL 1988, ch 66, § 2; SL 2005, ch 44, § 1.



§ 7-14-2 Reimbursement and source of payment of coroner's expenses.

7-14-2. Reimbursement and source of payment of coroner's expenses. The county coroner shall be reimbursed for all necessary and reasonable expenditures incurred in the discharge of his duty as shall be approved by the board of county commissioners and which shall be paid out of the general fund of the county.

Source: SL 1881, ch 75, § 1; CL 1887, § 1414; RPolC 1903, § 1835; RC 1919, § 5974; SDC 1939, § 12.1105; SL 1968, ch 16, § 4.



§ 7-14-3 Surrender or burial of body viewed by coroner.

7-14-3. Surrender or burial of body viewed by coroner. The coroner shall cause the body of any deceased person which he is called upon to view to be delivered to the person entitled to receive it, if any there be; but if not, he shall cause it to be properly buried and the expense paid from any property found with the body.

Source: SL 1874-5, ch 27, § 103; PolC 1877, ch 21, § 81; CL 1887, § 676; RPolC 1903, § 911; SL 1909, ch 278; RC 1919, § 5969; SDC 1939, § 12.1102.



§ 7-14-4 Offer of body to medical school--Burial if not requisitioned by school.

7-14-4. Offer of body to medical school--Burial if not requisitioned by school. If sufficient property is not found on the body, the coroner shall forthwith give notice to the dean of the department of medicine of the University of South Dakota, specifying in such notice the probable cause of death; and upon the requisition of the dean of such department, he shall forward such body to the university at its expense, within twenty-four hours of the receipt of such requisition. If no such requisition be received within the time stated, it shall be the duty of the coroner to cause the body to be properly buried, and the expense thereof shall be paid by the county from the general fund.

Source: SL 1874-5, ch 27, § 103; PolC 1877, ch 21, § 81; CL 1887, § 676; RPolC 1903, § 911; SL 1909, ch 278; RC 1919, § 5969; SDC 1939, § 12.1102.



§ 7-14-5 Delivery to county treasurer of property found on body--Action for recovery.

7-14-5. Delivery to county treasurer of property found on body--Action for recovery. The coroner must within thirty days after an inquest upon a dead body deliver to the county treasurer any money or other property which may be found upon the body, not expended for burial expenses as provided in § 7-14-3, unless claimed in the meantime by the legal representatives of the decedent. If he fails to do so, the treasurer may proceed against him for its recovery by a civil action in the name of the county.

Source: PolC 1877, ch 21, § 84; CL 1887, § 679; RPolC 1903, § 914; RC 1919, § 5970; SDC 1939, § 12.1103.



§ 7-14-6 Deposit and sale of property found on body--Delivery to decedent's estate.

7-14-6. Deposit and sale of property found on body--Delivery to decedent's estate. Upon the delivery of any property to the treasurer, as provided in § 7-14-5, he must, if it be money, place it to the credit of the county; or, if it be other property, he must within thirty days sell it at public auction, upon reasonable notice, and place the proceeds to the credit of the county. If the money in the treasury be demanded within six years by the legal representatives of the decedent, the treasurer must pay it to them, after deducting the fees and expenses of the coroner and of the county in relation to the matter; or it may be paid at any time thereafter upon the order of the board of county commissioners.

Source: PolC 1877, ch 21, §§ 85, 86; CL 1887, §§ 680, 681; RPolC 1903, §§ 915, 916; RC 1919, §§ 5971, 5972; SDC 1939, § 12.1103.



§ 7-14-7 Coroner to account for property before fees paid.

7-14-7. Coroner to account for property before fees paid. Before auditing and allowing any account of the coroner the board of county commissioners must require from him a statement in writing of any money or other property found upon persons on whom inquests have been held by him, verified by his oath, to the effect that the statement is true, and that the money or property mentioned in it has been delivered to the legal representatives of the decedent or to the county treasurer.

Source: PolC 1877, ch 21, § 87; CL 1887, § 682; RPolC 1903, § 917; RC 1919, § 5973; SDC 1939, § 12.1104.



§ 7-14-8 Salary--Radio.

7-14-8. Salary--Radio. The coroner may receive a salary which shall be set by the board of county commissioners and the coroner may be furnished with a radio by the county capable of transmitting and receiving government bands.

Source: SL 1985, ch 48, § 1.



§ 7-14-9 Appointment and compensation of deputies.

7-14-9. Appointment and compensation of deputies. The coroner may appoint one or more deputies and each deputy shall receive fees and expenses as determined at the discretion of the board of the county commissioners. The deputy coroner may not receive a salary.

Source: SL 1985, ch 48, § 2; SL 2005, ch 45, § 1.



§ 7-14-10 Training programs.

7-14-10. Training programs. Each newly selected county coroner shall participate in the training program established by the Law Enforcement Officers Standards Commission within one year of taking office. Each county coroner shall participate in and successfully complete an advanced or refresher training established by the commission at least every two years.

Source: SL 2010, ch 123, § 3.






Chapter 15 - County Surveyor [Repealed]

CHAPTER 7-15

COUNTY SURVEYOR [REPEALED]

[Repealed by SL 1974, ch 282, § 1]



Chapter 16 - State's Attorney

§ 7-16-1 Election at general election--Oath and bond--Licensed attorney required.

7-16-1. Election at general election--Oath and bond--Licensed attorney required. A state's attorney shall be elected in each organized county of this state at each general election, who shall qualify by taking the oath of office and giving a bond as provided by law.

No person shall be eligible to the Office of State's Attorney who is not duly licensed to practice as an attorney and counselor at law by the Supreme Court of this state.

Source: RPolC 1903, § 9271/2; RC 1919, § 5997; SDC 1939, § 12.1301; SL 1965, ch 27, § 1.



§ 7-16-2 Judicial appointment of acting attorney in event of absence, inability, ordisqualification--Fees.

7-16-2. Judicial appointment of acting attorney in event of absence, inability, or disqualification--Fees. The circuit court, whenever there shall be no state's attorney for the county or when the state's attorney is absent or unable to attend to his duties or is adversely interested or disqualified, may appoint, by an order to be entered in the minutes of the court, some duly licensed attorney and counselor at law to perform for the time being the duties required by law to be performed by the state's attorney and the person so appointed shall thereupon be vested with all the powers of such state's attorney for that purpose; and the circuit court shall, by an order in the minutes of the court, fix his fees therefor, which amount shall be allowed by the board of county commissioners and when so ordered by the court shall be deducted from the salary of the state's attorney. Nothing in this section shall be so construed as to give the court power to permanently fill vacancies in such office.

Source: SL 1883, ch 43, § 7; CL 1887, § 434; SL 1889, ch 59, § 1; RPolC 1903, § 934; SL 1905, ch 90; RC 1919, § 6004; SDC 1939, § 12.1304.



§ 7-16-3 Appointment, qualifications, and powers of deputy attorneys.

7-16-3. Appointment, qualifications, and powers of deputy attorneys. The state's attorney may appoint one deputy or limited deputy who shall be a duly licensed attorney and counselor at law having the qualifications required of state's attorneys, and if authorized by the board of county commissioners by resolution duly entered upon its minutes, the state's attorney may appoint one or more additional deputies or limited deputies, each of whom shall likewise be a duly licensed attorney and counselor at law having the qualifications required of state's attorneys. During such deputyship the person so appointed shall be vested with all the powers of the state's attorney, subject to the control of the state's attorney. A limited deputy shall be vested with only those powers specifically delegated by the state's attorney in writing at the time of his appointment, shall serve at the pleasure of the state's attorney and be under his supervision and control.

Source: SL 1891, ch 108, § 1; RPolC 1903, § 935; SL 1917, ch 191; RC 1919, § 6005; SL 1921, ch 398; SL 1927, ch 194; SDC 1939, § 12.1305; SL 1941, ch 31; SL 1985, ch 50, § 1.



§ 7-16-4 Deputy for desertion and public welfare laws in large counties.

7-16-4. Deputy for desertion and public welfare laws in large counties. In all counties with a population of more than fifteen thousand as shown by the last federal census, the state's attorney shall appoint, and the board of county commissioners must allow a proper compensation as set by a judge of the circuit court for one deputy or limited deputy state's attorney who shall be responsible to assist in the enforcement of the desertion and public welfare laws of this state.

Source: SDC 1939, § 12.1305 as added by SL 1963, ch 42; SL 1985, ch 50, § 2.



§ 7-16-5 Salaries of deputies.

7-16-5. Salaries of deputies. The salaries of the deputy state's attorneys shall be paid in the same manner that the salary of the state's attorney is paid each month.

No deputy state's attorney shall be entitled to receive any salary under the provisions of this section, unless the state's attorney shall, at the same time, attend to and perform the duties of his office as provided by law.

The board of county commissioners may in its discretion allow such compensation for the deputies as it shall deem proper.

Source: SL 1891, ch 108, § 1; RPolC 1903, § 935; SL 1917, ch 191; RC 1919, § 6005; SL 1921, ch 398; SL 1927, ch 194; SDC 1939, § 12.1305; SL 1941, ch 31.



§ 7-16-6 Employment of counsel to assist state's attorney in trial--Employment of state'sattorney or deputy in proceedings outside county.

7-16-6. Employment of counsel to assist state's attorney in trial--Employment of state's attorney or deputy in proceedings outside county. In all criminal cases and in civil cases if the county is a party, if two or more attorneys are employed by the defendant in a criminal case or by the opposite party in civil cases the board of county commissioners may employ counsel to assist the state's attorney in the trial of the cases at the compensation that is agreed upon between the board and counsel. In civil cases or administrative proceedings outside the county if the county or any county officers are named as parties, the board of county commissioners or county officers, if bringing suit in their official capacities or if sued in their individual or official capacities, may employ the county's state's attorney, deputy state's attorney, limited deputy state's attorney or any firm, association or corporation with whom the state's attorney, deputy state's attorney or limited deputy state's attorney is affiliated, to prosecute or defend the actions, and compensation in addition to the state's attorney's salary may be paid for the legal services.

Source: SL 1901, ch 93, § 1; RPolC 1903, § 944; RC 1919, § 6014; SDC 1939, § 12.1306; SL 1983, ch 44, § 2; SL 1985, ch 50, § 3.



§ 7-16-7 Employment of special investigative agents--Qualifications--Compensation--Records.

7-16-7. Employment of special investigative agents--Qualifications--Compensation--Records. The board of county commissioners may by resolution recorded in their minutes, authorize the state's attorney to employ one or more special agents, either continuously or temporarily, to serve upon authorization of the attorney general or his designee, whose duty it shall be to assist the state's attorney in the investigation of crimes. The state's attorney shall inform the attorney general or his designee when special agents are employed or terminated. A special agent shall be a certified law enforcement officer and shall be under the control and direction of the state's attorney. The board of county commissioners, by resolution, shall set a per diem or hourly salary for special agents for actual time worked which shall be paid by the county upon presentation of itemized vouchers approved by the state's attorney. The state's attorney shall maintain offense, investigative and cancellation reports on matters in which he employs special agents in a form substantially similar to those forms used by the division of criminal investigation.

Source: SL 1921, ch 398; SL 1927, ch 194; SDC 1939, § 12.1305; SL 1941, ch 31; SL 1968, ch 14; SL 1979, ch 44.



§ 7-16-7.1 Employment of paralegal and secretarial assistance.

7-16-7.1. Employment of paralegal and secretarial assistance. A state's attorney may employ a paralegal assistant and secretarial assistance as is necessary for the efficient operation of his office. The employment of assistance is subject to prior approval of the board of county commissioners, who shall determine the compensation that the employees receive.

Source: SL 1982, ch 68.



§ 7-16-8 Opinions and advice to county officers--Fees.

7-16-8. Opinions and advice to county officers--Fees. The state's attorney shall give opinions and advice without fee to the board of county commissioners and other civil officers of his county, if requested by the board or officers, upon all matters in which the county is interested or relating to the official duties of the board or officers. However, a part-time state's attorney may receive a fee in addition to the state's attorney's salary for legal services rendered pursuant to contract in behalf of the county or county officers in civil cases and administrative proceedings outside the county, pursuant to § 7-16-6 or to a board or commission acting pursuant to chapter 46A-10A.

Source: SL 1883, ch 43, § 4; CL 1887, § 430; RPolC 1903, § 930; RC 1919, § 6000; SDC 1939, § 12.1302 (1); SL 1983, ch 44, § 5; SL 1986, ch. 378, § 2.



§ 7-16-9 Prosecution and defense of actions for state and county--Proceedings outside countyor in federal court.

7-16-9. Prosecution and defense of actions for state and county--Proceedings outside county or in federal court. The state's attorney shall appear in all courts of his county and prosecute and defend on behalf of the state or his county all actions or proceedings, civil or criminal, in which the state or county is interested or a party. No state's attorney is required to appear in courts outside his county to prosecute and defend on behalf of the state or his county, any action or proceeding, civil or criminal, in which the state or county is interested or a party, except as required under § 7-16-15. If a part-time state's attorney appears in courts outside his county or in federal courts to represent the state or his county, he may receive extra compensation for the legal services pursuant to § 7-16-6.

Source: SL 1883, ch 43, § 2; CL 1887, § 428; RPolC 1903, § 928; RC 1919, § 5998; SDC 1939, § 12.1302 (2); SL 1983, ch 44, § 6; SL 1985, ch 51.



§ 7-16-9.1 Examination of cases where offender committed or released on bail.

7-16-9.1. Examination of cases where offender committed or released on bail. Each state's attorney shall inquire into and make a full examination of all the facts and circumstances of every case where an offender is committed to jail or released on bail.

Source: SL 1895, ch 64, § 6; RCCrimP 1903, § 210; RC 1919, § 4706; SDC 1939 & Supp 1960, § 34.1504; SDCL, § 23-20-8; SL 1978, ch 164, § 8.



§ 7-16-10 Prosecution of preliminary informations before magistrate.

7-16-10. Prosecution of preliminary informations before magistrate. It shall be the duty of the state's attorney, when requested by any magistrate of his county, to appear on behalf of the state before any such magistrate and prosecute all preliminary informations on behalf of the state of which such magistrate shall have jurisdiction.

Source: SL 1883, ch 43, § 3; CL 1887, § 429; RPolC 1903, § 929; RC 1919, § 5999; SDC 1939, § 12.1302 (4).



§ 7-16-11 Attendance and advice to grand jury--Issuance of process.

7-16-11. Attendance and advice to grand jury--Issuance of process. It shall be the duty of the state's attorney whenever required by the grand jury to attend them for the purpose of examining witnesses in their presence or of giving them any advice on any legal matter, and to issue subpoenas or other process to compel the attendance of witnesses.

Source: SL 1883, ch 43, § 11; CL 1887, § 438; RPolC 1903, § 932; RC 1919, § 6002; SDC 1939, § 12.1302 (5).



§ 7-16-12 Repealed.

7-16-12. Repealed by SL 1985, ch 52.



§ 7-16-13 Prosecution of actions by public authorities for child support.

7-16-13. Prosecution of actions by public authorities for child support. It shall be the duty of the state's attorney to commence and prosecute forthwith all actions and proceedings, civil or criminal, brought by the authorities charged with the support of any legitimate or illegitimate child for the recovery and enforcement of support for such child, including actions commenced under chapter 25-9A.

Source: SDC 1939, § 12.1302 (7) as added by SL 1963, ch 41.



§ 7-16-14 Actions against county commissioners for misconduct in office.

7-16-14. Actions against county commissioners for misconduct in office. It shall be the duty of the state's attorney to begin and prosecute a civil action or actions on behalf of the county against the county commissioners, or any one or more of them, for malfeasance in office, misappropriation of public funds, or other misconduct whenever there is reasonable cause therefor and he shall be requested so to do by a written petition signed by fifteen resident taxpayers of the county.

Source: SL 1897, ch 116, § 1; RPolC 1903, § 931; RC 1919, § 6001; SDC 1939, § 12.1302 (3).



§ 7-16-15 Continuation of prosecution or defense after change of venue.

7-16-15. Continuation of prosecution or defense after change of venue. Whenever the venue is changed in any criminal case or in any civil action or proceeding in which his county or the state is interested or a party, it shall be the duty of the state's attorney of the county where such criminal case was commenced, or of the county interested in such civil action or proceeding, to appear and prosecute such criminal case and to prosecute or defend such civil action or proceeding in the county to which the same may be changed.

Source: SL 1883, ch 43, § 2; CL 1887, § 428; RPolC 1903, § 928; RC 1919, § 5998; SL 1927, ch 193; SDC 1939, § 12.1302.



§ 7-16-16 Reimbursement of traveling expenses incurred on official business--Mileageallowances.

7-16-16. Reimbursement of traveling expenses incurred on official business--Mileage allowances. The state's attorney and his deputy and special agents are entitled to receive from the county their necessary traveling and hotel expenses, including necessary telephone and telegraph bills, while traveling for the purpose of making investigations and attending to the duties of their office either within or without the state. The county treasurer shall pay the expenses upon the presentation of itemized vouchers approved by the state's attorney. When the state's attorney or his deputy or special agent uses his own automobile or conveyance, he is entitled to receive not more than the state rate for each mile necessarily traveled.

Source: SL 1921, ch 398; SL 1927, ch 194; SL 1933, ch 70; SDC 1939, § 12.1305; SL 1941, ch 31; SL 1968, ch 14; SL 1978, ch 52, § 2.



§ 7-16-17 Reimbursement of expenses outside county.

7-16-17. Reimbursement of expenses outside county. If the state's attorney of one county shall be requested to go to another county or from one part to another part of his county to transact any business as state's attorney, he shall be paid by his county the amount of his necessary expenses in transacting such business in addition to the salary fixed by the county board.

Source: SL 1883, ch 43, § 6; CL 1887, § 433; RPolC 1903, § 938; RC 1919, § 6008; SDC 1939, § 12.1307.



§ 7-16-18 Extra fees for official business--Representation of private parties--Judicial office--Full-time state's attorney.

7-16-18. Extra fees for official business--Representation of private parties--Judicial office--Full-time state's attorney. Other than fees payable for child support enforcement services upon request of the Department of Social Services under a cooperative agreement with the board of county commissioners, fees payable upon request of the Department of Social Services under a cooperative agreement with the board of county commissioners under the Violence Against Women Act, 42 USC 3796gg et seq. as of January 1, 1997, and fees payable under contract for representation of the county or its officers in civil cases and administrative proceedings outside the county pursuant to § 7-16-6 or fees payable for representation of a board or commission acting pursuant to chapter 46A-10A, the state's attorney may not receive any fee or reward from or on behalf of any prosecutor or other individual for services in any prosecution or business to which it is the state's attorney's official duty to attend, nor be concerned as attorney or counselor for either party, other than for the state or county, in any civil action depending on the same state of facts upon which any criminal prosecution commenced, but undetermined, shall depend. No state's attorney, while in office, is eligible to hold any judicial office. A full-time state's attorney, as defined by § 7-16-19, is not entitled to receive the fees payable for child support enforcement services or services under the Violence Against Women Act provided herein, nor is a full-time state's attorney entitled to extra compensation for representing the county or its officers in civil cases and administrative proceedings outside the county provided herein or for representing a board or commission acting on drainage matters.

Source: SDC 1939, § 12.1307; SL 1977, ch 64, § 1; SL 1983, ch 44, § 3; SL 1986, ch 378, § 3; SL 1997, ch 46, § 1.



§ 7-16-19 Full-time position--Private practice prohibited.

7-16-19. Full-time position--Private practice prohibited. In counties of over fifty thousand population and any other county where the board of county commissioners so designates, the state's attorney shall be a full-time position and the state's attorney may not be counsel or attorney in any action, civil or criminal, in the courts of this state except when acting on behalf of his county or the State of South Dakota.

Source: SDC 1939, § 12.1301 as added by SL 1965, ch 27, § 1; SL 1972, ch 39, § 2; SL 1982, ch 62, § 2.



§ 7-16-19.1 Part-time state's attorney--Office at business address authorized.

7-16-19.1. Part-time state's attorney--Office at business address authorized. The state's attorney of a county not employing a full-time state's attorney may maintain the Office of State's Attorney at his regular business address. The board of county commissioners may provide him an allowance for fixed office overhead expenses in lieu of furnishing office space at the courthouse.

Source: SL 1982, ch 67.



§ 7-16-20 Duplicate receipts issued for fines, penalties, and costs received.

7-16-20. Duplicate receipts issued for fines, penalties, and costs received. It shall be the state's attorney's duty, whenever he shall receive any money for fines, forfeitures, recognizances, penalties, or costs, to deliver to the officer or person paying the same, duplicate receipts, one of which shall be filed by such officer or person in the office of the county treasurer.

Source: SL 1883, ch 43, § 8; CL 1887, § 435; RPolC 1903, § 933; RC 1919, § 6003; SDC 1939, § 12.1308.



§ 7-16-21 Deposit and accounting for fines, penalties, and costs received--Failure to account astheft.

7-16-21. Deposit and accounting for fines, penalties, and costs received--Failure to account as theft. The state's attorney shall pay over to the county treasurer all money he may receive as such state's attorney within ten days after he receives it and shall file with the county auditor a complete list of the amount so paid showing all fees and costs received in civil actions in which the county is the successful party, as well as all fines, recognizances, forfeitures, penalties, or costs received by him, specifying in each instance the name of each person from whom he may have received such money, the particular amount paid by each person, and the cause for which each payment was made. A state's attorney who neglects to account for or pay over the money received by him as required by this section is guilty of theft.

Source: SL 1883, ch 43, §§ 9, 10; SL 1885, ch 45, § 1; CL 1887, §§ 431, 436, 437; SL 1889, ch 60, § 3; RPolC 1903, §§ 937, 939, 940, 945; RC 1919, §§ 6009, 6010; SDC 1939, §§ 12.1308, 12.9913; SL 1981, ch 43, § 7.



§ 7-16-22 Action on attorney's bond for recovery of money received.

7-16-22. Action on attorney's bond for recovery of money received. It shall be the duty of the county treasurer, in his official name and capacity, to cause an action to be instituted upon the bond of such state's attorney for the recovery of the money so received and unpaid by him.

Source: SL 1883, ch 43, § 10; CL 1887, § 437; RPolC 1903, § 940; RC 1919, § 6010; SDC 1939, § 12.1308.



§ 7-16-23 Fees and costs in addition to salary--Full-time state's attorney.

7-16-23. Fees and costs in addition to salary--Full-time state's attorney. Other than fees for child support enforcement services made upon the request of the Department of Social Services to a state's attorney under a cooperative agreement with the board of county commissioners, fees payable upon request of the Department of Social Services under a cooperative agreement with the board of county commissioners under the Violence Against Women Act, 42 USC 3796gg et seq. as of January 1, 1997, and fees payable under contract for representation of the county or its officers in civil cases and administrative proceedings outside the county pursuant to § 7-16-6, a board of county commissioners may not give or pay any fees or costs to a state's attorney as part of a salary or in addition to a salary. However, each board shall participate in the costs of the prosecution and enforcement by the state's attorney of support obligations against any responsible parent, whether of a civil or criminal nature, on a fee for service basis with the Department of Social Services. The fee is paid to the state's attorney in addition to any other compensation of the state's attorney for the performance of other public duties. A full-time state's attorney, as defined by § 7-16-19, is not entitled to receive the fees payable for child support enforcement services or services under the Violence Against Women Act authorized by this section nor is a full-time state's attorney entitled to extra compensation for representation of the county or its officers in civil cases and administrative proceedings outside the county pursuant to § 7-16-6.

Source: SDC 1939, § 12.1308; SL 1977, ch 64, § 2; SL 1978, ch 59; SL 1983, ch 44, § 4; SL 1997, ch 46, § 2.



§ 7-16-24 Consolidation of office of state's attorney to create office of regional prosecutor.

7-16-24. Consolidation of office of state's attorney to create office of regional prosecutor. Any board of county commissioners may by resolution propose to consolidate the office of state's attorney with any other county or counties to create an office of regional prosecutor. The board of county commissioners may negotiate and enter into an agreement concerning the services and functions of the office of the regional prosecutor.

Source: SL 1996, ch 54, § 1.



§ 7-16-25 Establishment of office of regional prosecutor--Notice requirement--Option towithdraw from or modify agreement--Election of state's attorney.

7-16-25. Establishment of office of regional prosecutor--Notice requirement--Option to withdraw from or modify agreement--Election of state's attorney. Any board of county commissioners entering into an agreement establishing the office of regional prosecutor shall give notice before January first of the year of the next general election in which the state's attorney would be elected. Any party to the agreement may give notice of its intent to withdraw from the agreement or to modify the terms of the agreement at any time before January first of the year of the next general election in which the regional prosecutor would be elected. Any county withdrawing from such an agreement, and not entering another, shall proceed to the election of a state's attorney.

Source: SL 1996, ch 54, § 2.



§ 7-16-26 Agreement to create office of regional prosecutor--Specifications of office.

7-16-26. Agreement to create office of regional prosecutor--Specifications of office. Any two or more counties entering into an agreement to create an office of regional prosecutor may specify the following:

(1) The duties of the regional prosecutor on matters such as civil and criminal matters;

(2) The precise organization, composition, and nature of any separate legal or administrative entity created thereby together with the powers delegated thereto;

(3) The purposes, powers, rights, objectives, and responsibilities;

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget therefor;

(5) The rate of compensation and the method of reimbursement for expenses;

(6) The location of the office;

(7) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination; and

(8) Any other related matters.
Source: SL 1996, ch 54, § 3.



§ 7-16-27 Election district for office of regional prosecutor.

7-16-27. Election district for office of regional prosecutor. For purposes of §§ 7-16-24 to 7-16-30, inclusive, the election district for the office of regional prosecutor includes the total election boundaries of each county entering an agreement for merging the functions of the state's attorney.

Source: SL 1996, ch 54, § 4.



§ 7-16-28 Election of state's attorney for office of regional prosecutor--Oath of office, bond andeligibility requirements.

7-16-28. Election of state's attorney for office of regional prosecutor--Oath of office, bond and eligibility requirements. A state's attorney shall be elected for each office of regional prosecutor of this state every fourth year during the general election, who shall qualify by taking the oath of office and giving a bond as provided by law. No person is eligible to the office of regional prosecutor who is not duly licensed to practice as an attorney and counselor at law by the Supreme Court of this state.

Source: SL 1996, ch 54, § 5.



§ 7-16-29 Application of chapter.

7-16-29. Application of chapter. The provisions of chapter 7-16 shall generally apply to any attorney elected to represent the office of regional prosecutor.

Source: SL 1996, ch 54, § 6.



§ 7-16-30 Amendment or modification of regional prosecutor agreement--Existing and futureterms.

7-16-30. Amendment or modification of regional prosecutor agreement--Existing and future terms. A regional prosecutor agreement may be amended or modified as to the existing term only with the consent of all counties that are party to the agreement and the serving regional prosecutor. A regional prosecution agreement may be amended or modified as to the future terms only with the consent of all counties that are party to the agreement.

Source: SL 1996, ch 54, § 7.



§ 7-16-31 Residency requirements for state's attorney in counties with low population.

7-16-31. Residency requirements for state's attorney in counties with low population. In any county with a population of less than five thousand persons, no state's attorney is disqualified from holding office for failure to be a resident of that county if the state's attorney is a resident of a county which is contiguous to the county in which the state's attorney holds such office.

Source: SL 2004, ch 69, § 1.






Chapter 16A - Public Defender

§ 7-16A-1 Establishment of office by commissioners' resolution.

7-16A-1. Establishment of office by commissioners' resolution. Each board of county commissioners may, by resolution, establish and maintain an office of public defender to fulfill the requirements of § 23A-40-7.

Source: SL 1978, ch 152, § 1.



§ 7-16A-2 Joint office established by two or more counties.

7-16A-2. Joint office established by two or more counties. If a board of county commissioners elects to establish and maintain an office of public defender, it may join with the board of county commissioners of one or more other counties to jointly establish and maintain an office of public defender. In that case the participating counties shall be treated for the purpose of this chapter as if they were one county.

Source: SL 1978, ch 152, § 6.



§ 7-16A-3 Provisions by establishing board for office.

7-16A-3. Provisions by establishing board for office. If a board of county commissioners elects to establish an office of public defender it shall:

(1) Prescribe the qualifications of the public defender, the term of office and the rate of annual compensation; and

(2) Provide for the establishment, maintenance, and support of the office.
Source: SL 1978, ch 152, § 1.



§ 7-16A-4 Advisory committee to be established--Composition--Chairman.

7-16A-4. Advisory committee to be established--Composition--Chairman. A public defender advisory committee shall be established whenever an office of public defender is established. A committee shall consist of the following members:

(1) One person not admitted to the practice of law, not an employee of the county, and not a law enforcement officer, who shall be appointed by the county commissioners of the originating county;

(2) Two members of the board of county commissioners of the county, or if two or more counties are participating, one commissioner from each county, who shall be appointed by the chairman of the board of county commissioners of each county;

(3) Two attorneys practicing in the county or one attorney, if available, from each county, if two or more counties are participating in the plan, who shall be appointed by the presiding judge of the county's circuit court.

The committee shall elect one of its members as chairman.

Source: SL 1978, ch 152, § 2; SL 1983, ch 45, § 1.



§ 7-16A-5 Appointment and qualifications of public defender.

7-16A-5. Appointment and qualifications of public defender. The advisory committee shall appoint and dismiss the public defender. To be appointed, a person shall be licensed to practice law in this state, be competent to counsel and defend a person charged with a crime, and have basic knowledge of, and experience in, criminal law.

Source: SL 1978, ch 152, §§ 3, 4; SL 1983, ch 45, § 2.



§ 7-16A-6 Employment of personnel for defender's office--Administration.

7-16A-6. Employment of personnel for defender's office--Administration. If an office of public defender has been established, the board of county commissioners may employ, on recommendation by the public defender and in the manner and at the compensation prescribed by the advisory committee, such assistant public defenders, clerks, investigators, stenographers, and other persons as the advisory committee considers necessary for carrying out the public defender's duties. The employees shall serve at the pleasure of the public defender. Such employees and the public defender shall, for administrative purposes, be considered to be employees of the county which administers the public defender fund.

Source: SL 1978, ch 152, § 7.



§ 7-16A-7 Qualifications of assistant defenders--Assignment to cases.

7-16A-7. Qualifications of assistant defenders--Assignment to cases. An assistant public defender, before employment, must be licensed to practice law in this state and be competent to counsel and defend a person charged with a crime. A public defender may assign and substitute his assistant public defenders to cases referred to the office of the public defender without prior approval of the court.

Source: SL 1978, ch 152, §§ 7, 11.



§ 7-16A-8 Facilities and supplies for office.

7-16A-8. Facilities and supplies for office. If an office of public defender has been established the board of county commissioners shall provide appropriate facilities, including office space, furniture, equipment, books, postage, supplies, and interviewing facilities in the jail, necessary for carrying out the public defender's duties.

Source: SL 1978, ch 152, § 8.



§ 7-16A-9 Persons to be represented--Services provided.

7-16A-9. Persons to be represented--Services provided. A public defender and his assistants shall represent any indigent person who is:

(1) Detained by a law enforcement officer without charge or judicial process;

(2) Arrested or charged with having committed a crime or of being a juvenile delinquent;

(3) Detained under a conviction of a crime, juvenile delinquency, or mental illness; or

(4) Otherwise an indigent person entitled to representation by law, to the same extent as a person having his own counsel, and with the necessary services and facilities of representation, including investigation and other preparation, authorized or approved by a court.
Source: SL 1978, ch 152, § 9.



§ 7-16A-10 Proceedings in which indigents represented--Co-counsel.

7-16A-10. Proceedings in which indigents represented--Co-counsel. An indigent person who is entitled to be represented by a public defender shall be counseled and defended at all stages of the matter beginning with the earliest time when a person providing his own counsel would be entitled to be represented by an attorney, including the revocation of probation or parole, appeal, and any other post-conviction proceeding that the public defender and the indigent consider appropriate, unless the court in which a proceeding is brought determines that it is not a proceeding that a reasonable person with adequate means would be willing to bring at his own expense. Representation may include co-counsel or associate counsel in appropriate cases.

Source: SL 1978, ch 152, § 9.



§ 7-16A-11 Representation restricted to state courts--Federal matters excepted--Compensationpaid by federal courts.

7-16A-11. Representation restricted to state courts--Federal matters excepted--Compensation paid by federal courts. This chapter applies only to representation in the courts of this state, except that it does not prohibit a public defender from representing an indigent person in an action seeking relief other than the recovery of money damages in a federal court of the United States, if;

(1) The matter arises out of or is related to an action pending or recently pending in a court of criminal jurisdiction of the state;

(2) Representation is under a plan of the United States District Court as required by the Criminal Justice Act of 1964 (18 U.S.C. § 3006A) and is approved by the board of county commissioners;

(3) The matter arises out of an action pending in the juvenile courts of this state; or

(4) The matter arises out of an action pending for the involuntary commitment to the state hospital.

Any compensation paid by a federal court of the United States shall be placed directly in the public defender fund.

Source: SL 1978, ch 152, § 16.



§ 7-16A-12 Assignment of substitute when public defender unable to perform--Duty--Compensation of substitute.

7-16A-12. Assignment of substitute when public defender unable to perform--Duty--Compensation of substitute. If at any stage of proceedings, including appeal or other post-judgment proceedings, a public defender is unable to represent an indigent person, because of a conflict of interest or other good cause, the court concerned may assign a substitute private attorney to represent him.

A substitute attorney has the same duty to the indigent person as the public defender for whom he is substituted. The court shall prescribe reasonable compensation for the substitute attorney and approve the expenses necessarily made by him for the defense of the indigent person in the manner prescribed in § 23A-40-8.

Source: SL 1978, ch 152, § 10.



§ 7-16A-13 Extension to representation in municipal ordinance violations--Contributions bymunicipality.

7-16A-13. Extension to representation in municipal ordinance violations--Contributions by municipality. The governing body of a municipality situated in a county in which an office of public defender has been established, may request the board of county commissioners of the county to extend the duties of the public defender to represent all indigent persons who are subject to proceedings for a violation of the ordinances of the municipality. On receipt of the request, the board of county commissioners shall adopt a resolution so extending the duties of the public defender. The contribution that the municipality shall make toward the expenses of the public defender whose duties include the municipality, shall be set and paid as provided by written contract of the board of county commissioners and the governing body of the municipality involved.

Source: SL 1978, ch 152, § 5.



§ 7-16A-14 Payment of expenses directly related to particular cases.

7-16A-14. Payment of expenses directly related to particular cases. Any direct expense, including the cost of a transcript or substitute for a transcript, that is necessarily incurred in representing an indigent under this chapter shall be paid by the municipality or county on behalf of which the service is performed.

Source: SL 1978, ch 152, § 13.



§ 7-16A-15 Apportionment of expenses not otherwise allocable.

7-16A-15. Apportionment of expenses not otherwise allocable. If two or more jurisdictions jointly establish an office of public defender, the expenses not otherwise allocable among the participating jurisdictions, unless otherwise agreed upon, shall be allocated on the basis of population according to the most recent federal decennial census.

Source: SL 1978, ch 152, § 14.



§ 7-16A-16 County appropriations for public defender fund--Administration and accounting forfund--Private contributions.

7-16A-16. County appropriations for public defender fund--Administration and accounting for fund--Private contributions. The board of county commissioners of each county participating in a public defender plan shall annually appropriate money from the general fund to administer the public defender. The funds appropriated by the participating counties shall be placed in a public defender fund which shall be administered by the county originating the public defender plan, unless otherwise agreed upon by the participating boards of county commissioners. Private contributions for the support of the office may be accepted and placed in the fund. The county administering the fund shall give an annual accounting to other participating counties.

Source: SL 1978, ch 152, § 12; SL 1985, ch 77, § 4.



§ 7-16A-17 Monthly report to circuit court for setting liens--Disposition of funds collected fromliens.

7-16A-17. Monthly report to circuit court for setting liens--Disposition of funds collected from liens. Each public defender shall submit, at least monthly, to the presiding judge of his circuit court, a list of cases disposed of by his office for the purpose of setting the liens required by § 23A-40-9. Any funds collected from public defender liens pursuant to the provisions of § 23A-40-9 shall be placed in the public defender fund to carry out the provisions of this chapter.

Source: SL 1978, ch 152, § 15.



§ 7-16A-18 Records maintained by public defender--Annual report to advisory committee.

7-16A-18. Records maintained by public defender--Annual report to advisory committee. A public defender shall keep appropriate records for each indigent represented by his office. A public defender shall submit an annual report to his advisory committee showing the number of persons represented by his office, the crimes involved, the outcome of each case, and the expenditures made in carrying out his responsibilities.

Source: SL 1978, ch 152, § 17.






Chapter 16B - County Legal Expense Relief Program

§ 7-16B-1 to 7-16B-12. Repealed.

7-16B-1 to 7-16B-12. Repealed by SL 1992, ch 55, § 11.



§ 7-16B-13 County legal expense relief fund established--Administration.

7-16B-13. County legal expense relief fund established--Administration. There is established at the association of county commissioners a county legal expense relief fund administered by the board created pursuant to § 7-16B-22. Expenditures from the fund shall be approved by the board.

Source: SL 1992, ch 55, § 1; SL 1995, ch 40; SL 2010, ch 37, § 1.



§ 7-16B-14 Request for participation fund--Minimum number of participating counties requiredfor chapter to become effective--Time limit.

7-16B-14. Request for participation fund--Minimum number of participating counties required for chapter to become effective--Time limit. A majority of the members-elect of the county commission shall pass a resolution requesting participation in the county legal expense relief fund before November 1, 1993, to initially be considered a participating county for the purposes of this chapter. If less than thirty-five of the counties in the state have passed resolutions requesting participation in this chapter before November 1, 1993, this chapter does not become effective. Each board of county commissioners shall by resolution take official action on whether the county will participate in the county legal expense relief fund. Such resolution shall be sent to the Office of the South Dakota Association of County Commissioners.

Source: SL 1992, ch 55, § 2; SL 1993, ch 66, § 1.



§ 7-16B-15 Promulgation of rules.

7-16B-15. Promulgation of rules. If thirty-five or more counties elect to participate in the county legal expense relief fund prior to November 1, 1993, the board established in § 7-16B-22 shall establish administrative rules pursuant to chapter 1-26 regarding the procedure and requirements for allowing additional counties to participate in the fund, the procedure and requirements for allowing participating counties to withdraw from the fund and other policies to facilitate the administration, distributions, and assessments associated with the fund.

Source: SL 1992, ch 55, § 3; SL 1993, ch 66, § 2.



§ 7-16B-16 Application for funds--Qualifying amount of expenses.

7-16B-16. Application for funds--Qualifying amount of expenses. Any participating county may apply to the board for funds from the county legal expense relief fund if that county has incurred expenses related to any one criminal prosecution resulting in a court trial that are in excess of twenty-five thousand dollars.

The application shall include such information as the board may prescribe. No claim may be paid for any legal expenses related to a criminal prosecution resulting in a court trial which were incurred before July 1, 1994.

Source: SL 1992, ch 55, § 4; SL 1993, ch 66, § 3; SL 1995, ch 41, § 1.



§ 7-16B-17 Approval of application and disbursements--Amount.

7-16B-17. Approval of application and disbursements--Amount. The board established pursuant to § 7-16B-22 shall determine if the application is in order and the claim is justified and may approve disbursements to the county for ninety percent of any expenses related to any one criminal prosecution resulting in a court trial which qualifies pursuant to § 7-16B-16 and may continue to reimburse the county for ninety percent of the expenses for that trial. Reimbursement pursuant to this section shall be made only upon that portion of the legal expenses related to such criminal prosecution resulting in a court trial which is in excess of the qualifying amount set forth in § 7-16B-16.

Source: SL 1992, ch 55, § 5; SL 1995, ch 41, § 2.



§ 7-16B-18 Series of trials as one trial.

7-16B-18. Series of trials as one trial. A series of trials arising out of a single incident shall be considered as one court trial in applying the provisions of §§ 7-16B-16 and 7-16B-17.

Source: SL 1992, ch 55, § 6.



§ 7-16B-19 Calculation of disbursements and each county's share--Certification of assessment.

7-16B-19. Calculation of disbursements and each county's share--Certification of assessment. Prior to January thirty-first, the board shall calculate the actual disbursements from the county legal expense relief fund in the previous calendar year and shall compute each participating county's share utilizing the formula established in § 7-16B-20. The board shall certify each participating county's share of the total assessment to the county auditor before the last day of January, April, July, and October. Each participating county shall remit its share of the county legal expense relief fund to the board within thirty days of certification.

Source: SL 1992, ch 55, § 7; SL 2012, ch 52, § 1.



§ 7-16B-19.1 Supplemental assessment if fund reserve is likely to be depleted.

7-16B-19.1. Supplemental assessment if fund reserve is likely to be depleted. If it appears to the board that the county legal expense relief fund reserve is likely to be completely depleted, the board may determine a supplemental assessment is required and shall compute each participating county's share utilizing the formula established in § 7-16B-20. The board shall certify each participating county's share of the supplemental assessment to the county auditor. Each participating county shall remit its share of the supplemental assessment to the board within thirty days of certification.

Source: SL 2012, ch 52, § 2.



§ 7-16B-20 Factors utilized in computing participating county's share of fund.

7-16B-20. Factors utilized in computing participating county's share of fund. Each participating county's share of the county legal expense relief fund shall be computed utilizing the following factors:

(1) The percent of the total population of the participating counties in the state which reside in the county excluding individuals not subject to the jurisdiction of the unified judicial system; and

(2) The percent of the true and full assessed value of the participating counties in the state associated with the county as determined by the Department of Revenue.

Each participating county's share of the county legal expense relief assessment shall be calculated by multiplying the average of the two factors by the total assessment.

Source: SL 1992, ch 55, § 8.



§ 7-16B-21 Acceptance of gifts, contributions or funds authorized.

7-16B-21. Acceptance of gifts, contributions or funds authorized. The board may accept any gifts, contributions, or funds obtained from any other source for the purpose of carrying out the provisions of this chapter. The administration and expenditure of these funds shall be in accordance with this chapter.

Source: SL 1992, ch 55, § 9.



§ 7-16B-22 County legal expense relief board established--Appointment and term of members--Payment of board's costs.

7-16B-22. County legal expense relief board established--Appointment and term of members--Payment of board's costs. There is established a county legal expense relief board to consist of five county commissioners from participating counties appointed by the executive board of the association of county commissioners established pursuant to § 7-7-28. The executive board of the association may appoint an alternate board member to serve when the county legal expense relief board does not have a quorum at meeting. The alternate board member may be a county commissioner or a county manager appointed pursuant to § 7-8A-4. Board members shall serve staggered terms of four years or until their term as county commissioner has expired. Per diem costs for the board shall be established by the executive board of the association and shall be paid from funds collected by the association.

Source: SL 1992, ch 55, § 10; SL 2011, ch 38, § 1.






Chapter 17 - Government Of Unorganized Counties [Repealed]

CHAPTER 7-17

GOVERNMENT OF UNORGANIZED COUNTIES [REPEALED]

[Repealed by SL 1974, ch 153, § 60; SL 1979, ch 45, §§ 1, 2; SL 1985, ch 15, § 3]



Chapter 18 - Corporate Powers And Obligations Of Counties

§ 7-18-1 County as body corporate--Party in court.

7-18-1. County as body corporate--Party in court. Each county is a body corporate for civil and political purposes only, and as such may sue and be sued, plead and be impleaded, in any court in this state.

Source: SL 1874-5, ch 27, § 28; PolC 1877, ch 21, § 13; CL 1887, § 572; RPolC 1903, § 795; RC 1919, § 5791; SL 1935, ch 79; SDC 1939, § 12.1801; SL 1985, ch 15, § 23.



§ 7-18-2 Seal of county.

7-18-2. Seal of county. The board of county commissioners shall procure and keep a seal with such emblems and devices as it may think proper, which shall be the seal of the county, and no other seal shall be used by the county auditor.

Source: SL 1874-5, ch 27, §§ 38, 39; PolC 1877, ch 21, § 17; CL 1887, § 578; RPolC 1903, § 817; RC 1919, § 5868; SDC 1939, § 12.1802.



§ 7-18-3 Designation of official newspapers for county--Publication of board proceedings andnotices.

7-18-3. Designation of official newspapers for county--Publication of board proceedings and notices. At its regular meeting in January of each year the board of county commissioners shall designate three legal newspapers printed in the county as official newspapers. If there are not three legal newspapers within the county, then as many newspapers that are legal newspapers. The board shall publish a full and complete report of all its official proceedings at all regular and special meetings and shall publish proceedings as soon after any meeting as practicable. The board shall pay for publishing the proceedings at a rate not to exceed ninety percent of the legal line rates for weekly newspapers and not to exceed the legal line rate for daily newspapers, as provided in chapter 17-2.

All notices required by law to be published by the county auditor shall also be published in the official newspapers. If any notice includes a legal description of property outside the incorporated limits of a municipality, the notice may include a physical description of the property from the nearest incorporated municipality.

Source: SL 1874-5, ch 25, § 1; PolC 1877, ch 21, § 54; CL 1887, § 619; SL 1901, ch 97, § 1; RPolC 1903, § 859; RC 1919, § 5895; SL 1919, ch 151; SL 1921, ch 170; SDC 1939, § 12.1807; SL 1947, ch 41; SL 1957, ch 26; SL 1963, ch 47; SL 2009, ch 29, § 1.



§ 7-18-3.1 Names of poor relief recipients not published.

7-18-3.1. Names of poor relief recipients not published. The name of any person receiving or who is entitled to poor relief as provided in chapter 28-13 shall not be published as a part of the minutes of county commissioners meetings as provided in § 7-18-3.

Source: SL 1975, ch 79, § 1.



§ 7-18-4 Affidavit of official publications--Location of official newspapers.

7-18-4. Affidavit of official publications--Location of official newspapers. The editor, publisher, or foreman of each official newspaper, shall file or cause to be filed with the county auditor an affidavit of publication, executed in due form, of all legal official publications so made; provided, however, that not more than two newspapers within the same municipality shall be so designated, if there are other legal newspapers published elsewhere within the county.

Source: SL 1874-5, ch 25, § 1; PolC 1877, ch 21, § 54; CL 1887, § 619; SL 1901, ch 97, § 1; RPolC 1903, § 859; RC 1919, § 5895; SL 1919, ch 151; SL 1921, ch 170; SDC 1939, § 12.1807; SL 1947, ch 41; SL 1957, ch 26; SL 1963, ch 47.



§ 7-18-5 Transmission of commissioners' proceedings to official newspapers.

7-18-5. Transmission of commissioners' proceedings to official newspapers. It shall be the duty of the county auditor to make a full and complete report of the proceedings of each regular and special meeting of the board, and to transmit the same to the publishers of the official newspapers. Such report shall be made out and transmitted within one week from the time such meeting is held.

Source: CL 1887, § 620; SL 1895, ch 54, § 1; RPolC 1903, § 860; RC 1919, § 5896; SDC 1939, § 12.1807; SL 1947, ch 41; SL 1957, ch 26; SL 1963, ch 47.



§ 7-18-6 to 7-18-6.4. Repealed.

7-18-6 to 7-18-6.4. Repealed by SL 1986, ch 4, § 8.



§ 7-18-7 Tax levy to pay judgment against county--County property exempt from process.

7-18-7. Tax levy to pay judgment against county--County property exempt from process. If any judgment is obtained against a county, the board of county commissioners may, at any time after the expiration of six months from the rendition of the judgment, assess and collect a sufficient amount of revenue to pay off and discharge the judgment. The property of the county and of persons owning property situated or liable to taxation therein may not be subject to judgment lien or liens, nor to seizure or sale upon execution or other process of any court. The levy authorized by this section is in addition to the levy authorized in § 10-12-21.

Source: SL 1874-5, ch 27, § 29; PolC 1877, ch 21, § 14; SL 1881, ch 54, § 1; CL 1887, § 573; RPolC 1903, § 796; RC 1919, § 5792; SDC 1939, § 12.1805; SL 1985, ch 77, § 5.



§ 7-18-8 Liability insurance and agreements obtained for county--Protection for officers andemployees.

7-18-8. Liability insurance and agreements obtained for county--Protection for officers and employees. Any board of county commissioners may obtain and pay for all forms of liability insurance, or in lieu thereof, make other arrangements, including entering into agreements with others, which agreements may create separate legal or administrative entities pursuant to chapter 1-24, to protect and assist the county in meeting obligations arising from such acts or omissions for which the county may be legally liable. The liability insurance coverage or other arrangement obtained shall protect the county officers and employees in the performance of official duties and against acts committed by them that could be reasonably considered to be within the scope of their official duties.

Source: SL 1949, ch 28; SDC Supp 1960, § 12.1810; SL 1975, ch 80; SL 1978, ch 50, § 1; SL 1987, ch 75, § 2.



§ 7-18-9 Condemnation of private property by county--Resolution of necessity.

7-18-9. Condemnation of private property by county--Resolution of necessity. The board of county commissioners is authorized to condemn private property for public purposes in the manner and to the extent hereinafter provided.

Whenever the board of county commissioners shall deem it necessary to condemn private property for the purpose of opening, constructing, changing, relocating, maintaining, repairing, or extending any highway or bridge within its county, or for the purpose of erecting, repairing, or extending any courthouse, jail, or other public building, and of acquiring other or additional ground therefor, or for the purpose of providing cut slopes, borrow pits, or channel changes, or to afford unobstructed vision on said highways in said county at any point of danger to public travel, for right-of-way and borrow pit, or for the purpose of making any other public improvement or to acquire private property for any public use authorized by law, such board shall by resolution and order declare such appropriation necessary to be made, stating the purpose thereof and the extent of such appropriation, and thereupon proceedings for such condemnation and appropriation shall be had as provided by law.

Nothing herein shall be construed as authorizing county commissioners to condemn property for county courthouse or jail site until a majority of the voters of a county shall have voted in favor of the erection of a courthouse or jail.

Source: SL 1913, ch 152, §§ 1, 2; RC 1919, §§ 5805, 5806; SDC 1939, § 12.1806; SL 1957, ch 25.



§ 7-18-10 Outdoor recreation grants.

7-18-10. Outdoor recreation grants. Any county of this state may, through its board of commissioners, enter into agreements with and receive grants from the United States Bureau of Outdoor Recreation or its successor.

Source: SL 1965, ch 211, § 2.



§ 7-18-11 Repealed.

7-18-11. Repealed by SL 1985, ch 77, § 42.



§ 7-18-12 Expenditures for industrial, tourist and recreational activities to nonprofitcorporations or associations--Reports required--Inspection of books and records.

7-18-12. Expenditures for industrial, tourist and recreational activities to nonprofit corporations or associations--Reports required--Inspection of books and records. The board of county commissioners may promote industrial, tourist, and recreational activities and make payment from the general fund to nonprofit corporations or associations engaged in promotion either within or outside of the boundaries of the county. Any nonprofit corporation or association which accepts funds from a board of county commissioners, shall file an annual report of all receipts and expenditures with the county auditor not later than December thirty-first of each year. All books and records of the nonprofit corporation or association may be inspected by any member of the board of county commissioners, or by any agent or attorney representing the board, for any proper purpose at any reasonable time.

Source: SL 1969, ch 28; SL 1985, ch 77, § 6.



§ 7-18-13 County contributions to safety programs.

7-18-13. County contributions to safety programs. Any county of this state that has a population of thirty thousand or more, through its board of commissioners may, from its general fund, contribute to the support of a program of safety and the prevention of accidents. Such support may be, in whole or in part, to a safety council operated on any plan of membership and action as formulated by the National Safety Council.

Source: SL 1971, ch 49.



§ 7-18-14 Flood control cooperative agreements authorized.

7-18-14. Flood control cooperative agreements authorized. Every county shall have power to enter into agreements with the United States, with the State of South Dakota and with any authorized agency, subdivision, or unit of government, federal or state, to cooperate with and furnish assurances of cooperation and sponsorship as required by federal or state law in preventing or controlling flooding.

Source: SL 1971, ch 48; SL 1972, ch 46.



§ 7-18-15 County powers in implementation of flood control programs.

7-18-15. County powers in implementation of flood control programs. Every county shall have power

(1) To prevent or control flooding within its boundaries which endangers property;

(2) To enter into agreements with the United States, with the State of South Dakota, and with any authorized agency, subdivision, or unit of government, federal or state, to cooperate in preventing or controlling such flooding;

(3) To acquire by lease, purchase, gift, grant-in-aid, condemnation, or other lawful means and hold in its name for use and control as provided by law both real and personal property and easements and rights of way within the boundaries of the county for all purposes necessary to prevent or control such flooding; and

(4) For any and all of the foregoing purposes, to appropriate moneys therefor.
Source: SL 1971, ch 48.



§ 7-18-16 Rental facilities for economic development--Power to issue revenue bonds.

7-18-16. Rental facilities for economic development--Power to issue revenue bonds. All powers conferred upon municipalities under chapter 9-54 relating to the power to issue revenue bonds shall also be applicable to any county.

Source: SL 1972, ch 45, § 1.



§ 7-18-17 Rental facilities for economic development--Agreements for joint or cooperativeaction.

7-18-17. Rental facilities for economic development--Agreements for joint or cooperative action. Any county, in order to accomplish the purposes provided in chapter 9-54, may enter into agreements with any other public agency or agencies for joint or cooperative action and such agreements shall be governed by the provisions of chapter 1-24.

Source: SL 1972, ch 45, § 1.



§ 7-18-18 Deferred compensation program for volunteer firefighters--Establishment andmanagement--Participation optional.

7-18-18. Deferred compensation program for volunteer firefighters--Establishment and management--Participation optional. Any county with a volunteer fire department may establish a deferred compensation program for its volunteer firefighters. Such a program may be financed by the county or by the volunteer firefighters and may be managed through the county or through an insurance company or other financial institution. Such program shall be established by ordinance. Each county shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer firefighter.

Source: SL 1986, ch 71, § 2.



§ 7-18-18.1 Deferred compensation program for volunteer advanced life support personnel.

7-18-18.1. Deferred compensation program for volunteer advanced life support personnel. Any county with volunteer advanced life support personnel may establish a deferred compensation program for its volunteer advanced life support personnel. Such a program may be financed by the county or by the volunteer advanced life support personnel and may be managed through the county or through an insurance company or other financial institution. Such program shall be established by ordinance. Each county shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer advanced life support personnel.

Source: SL 2011, ch 36, § 1.



§ 7-18-19 County authorized to provide funds for air carrier air service.

7-18-19. County authorized to provide funds for air carrier air service. A county may pay compensation to a regularly scheduled commercial air carrier to provide basic or enhanced air service as provided in the Airport and Airway Safety and Capacity Expansion Act of 1987 and may provide compensation to a regularly scheduled air carrier under contract with the South Dakota Airline Authority. Funds provided by a county to pay compensation for such air service shall be budgeted pursuant to chapter 7-21.

Source: SL 1988, ch 376, § 2; SL 1990, ch 377, § 1.



§ 7-18-20 Adoption of ordinances to protect groundwater authorized--Scope and purpose--Agreements to implement and enforce wellhead protection program.

7-18-20. Adoption of ordinances to protect groundwater authorized--Scope and purpose--Agreements to implement and enforce wellhead protection program. A county may adopt ordinances for the purpose of protecting public groundwater supplies from pollution. The ordinances shall be consistent with the wellhead protection program guidelines developed by the department pursuant to § 34A-3A-17, and may include ordinances to establish wellhead protection areas; to zone for the purpose of protecting such areas from pollution; to monitor and regulate activities and sources of potential or actual pollution within the areas; and to provide for the containment and cleanup of pollution or other remedial action within the areas. A county may enter into agreements with the state and with other political subdivisions to implement and enforce a wellhead protection program.

Source: SL 1989, ch 306, § 44.



§ 7-18-21 Temporary campgrounds--Permit required.

7-18-21. Temporary campgrounds--Permit required. The provisions of chapter 34-18 notwithstanding, a county may require that the owners or operators of temporary campgrounds secure a permit from the county before operating as a temporary campground within the county. For the purposes of this section, a temporary campground is any campground which operates at a fixed location for a temporary period of time in connection with a fair, carnival, public exhibition, or similar gathering. The owner or operator of a temporary campground shall apply to the county treasurer upon forms provided by the county treasurer for a permit required by this section. The board of county commissioners may by resolution establish fees for a temporary campground permit.

Source: SL 1991, ch 62, § 1.



§ 7-18-22 Special events--Permits.

7-18-22. Special events--Permits. A county may require that the promoters of a special event secure a permit from the county before a special event may be conducted within the county unless the special event is carried on exclusively within the boundaries of a municipality. For the purposes of this section, a special event includes a fair, carnival, concert, public exhibition, or similar gathering except for special events sponsored, in whole or in part, by an accredited South Dakota educational institution. The promoter of a special event shall apply to the county treasurer upon forms provided by the county treasurer for a permit required by this section. The board of county commissioners may by resolution establish fees for a special event permit.

Source: SL 1991, ch 62, § 2.



§ 7-18-23 County funded fire protection services.

7-18-23. County funded fire protection services. The board of county commissioners of this state may organize and fund fire protection services for that part of the county that does not have fire protection service provided and funded by a township or rural fire protection district or by a volunteer fire department that is funded wholly or in part by donations from the people served by such department. The board of county commissioners may employ such personnel and purchase such equipment and supplies as necessary to provide such fire protection. The expenses incurred by the county pursuant to this section shall be within the maximum tax levy pursuant to § 10-12-21.

Source: SL 1991, ch 68, § 2.



§ 7-18-24 Petition for public hearing on sale of gravel by county.

7-18-24. Petition for public hearing on sale of gravel by county. If no private person sells crushed gravel within a county, twenty residents of such county may petition the board of county commissioners to hold a public hearing on the sale of gravel by the county.

Source: SL 1992, ch 57, § 1.



§ 7-18-25 Scheduling public hearing on sale of gravel--Notice.

7-18-25. Scheduling public hearing on sale of gravel--Notice. If the board of county commissioners receives a petition pursuant to § 7-18-24, the board shall schedule a public hearing to be held within thirty days of receipt of such petition. The board of county commissioners shall publish a notice of such hearing once a week for two successive weeks in the legal newspapers of the county.

Source: SL 1992, ch 57, § 2.



§ 7-18-26 Public testimony--Authorization to sell gravel--Resale prohibited.

7-18-26. Public testimony--Authorization to sell gravel--Resale prohibited. At a hearing held pursuant to §§ 7-18-24 to 7-18-27, inclusive, the board of county commissioners shall take public testimony on the question of whether the county should sell gravel. If, after the hearing, the board determines that it is in the best interests of the residents of the county for the county to sell gravel, the board may authorize the sale of gravel by the county to the residents of such county for not less than the county's cost for such gravel. No person who purchases gravel from a county pursuant to this section may sell such gravel.

Source: SL 1992, ch 57, § 3.



§ 7-18-27 Annual hearing on continuance of sale of gravel--Notice.

7-18-27. Annual hearing on continuance of sale of gravel--Notice. The board of county commissioners shall annually hold a public hearing on the continuance of the sale of gravel by the county. Such hearing shall be published pursuant to § 7-18-25.

Source: SL 1992, ch 57, § 4.



§ 7-18-28 Lease of federal or state real property for public purposes.

7-18-28. Lease of federal or state real property for public purposes. Any county may lease real property within the county from federal or state agencies to promote, establish, and maintain recreational, industrial, or economic development opportunities, and may sublease the property to any person for any such authorized public purpose. Any lease or sublease shall be authorized on the terms and in the manner provided by resolution of the commissioners, and the provisions of chapter 7-30 do not apply.

Source: SL 1992, ch 56.



§ 7-18-29 Authority of county commissioners to regulate hawkers, peddlers, pawnbrokers,ticket scalpers or employment agencies.

7-18-29. Authority of county commissioners to regulate hawkers, peddlers, pawnbrokers, ticket scalpers or employment agencies. Each board of county commissioners may license, tax, regulate, or prohibit any hawkers, peddlers, pawnbrokers, ticket scalpers, or employment agencies not otherwise licensed, taxed, regulated, or prohibited pursuant to § 9-34-8.

Source: SL 1994, ch 64, § 3.



§ 7-18-30 Lease, sale, gift or conveyance by county authorized.

7-18-30. Lease, sale, gift or conveyance by county authorized. Any county may lease or sell or give and convey any personal or real property of the county or perform any work or render any services, to the state or any public corporation thereof, to be used by such grantee for an authorized public purpose. Such lease or sale or gift and conveyance, or the performance of such work, to be authorized, shall be made or done on the terms and in the manner provided by resolution of the governing body.

Source: SL 1996, ch 55, § 1.



§ 7-18-31 Conditions of lease of county-owned property.

7-18-31. Conditions of lease of county-owned property. Any county may lease its county-owned property. Any such lease shall be for a term and upon the conditions provided by resolution of the governing body.

Source: SL 1996, ch 55, § 2.



§ 7-18-32 Hearing required for lease of certain property.

7-18-32. Hearing required for lease of certain property. If the governing body decides to lease any county-owned property to any private person for a term exceeding one hundred twenty days and for an amount exceeding five hundred dollars annual value it shall adopt a resolution of intent to enter into such lease and fix a time and place for public hearing on the adoption of the resolution. Notice of the hearing shall be published in the official newspaper once, at least ten days prior to the hearing. Following the hearing the governing body may proceed to authorize the lease upon the terms and conditions it determines.

Source: SL 1996, ch 55, § 3.



§ 7-18-33 Application of chapter 7-30.

7-18-33. Application of chapter 7-30. The provisions of chapter 7-30 do not apply to §§ 7-18-30 to 7-18-32, inclusive.

Source: SL 1996, ch 55, § 4.






Chapter 18A - Ordinances And Resolutions

§ 7-18A-1 Definition of terms.

7-18A-1. Definition of terms. Terms used in this chapter, unless the context plainly requires otherwise, shall mean:

(1) "Board," a board of county commissioners;

(2) "Ordinance," a permanent legislative act of a board of county commissioners passed within the limits of its powers;

(3) "Publish," publication in the official county newspapers;

(4) "Resolution," any determination, decision, or direction of a board of county commissioners of a special or temporary character, made for the purpose of initiating, effecting, or carrying out its administrative duties and functions.
Source: SL 1975, ch 82, § 1.



§ 7-18A-2 Authority to enact, amend, and repeal ordinances and resolutions--Penalties forviolation.

7-18A-2. Authority to enact, amend, and repeal ordinances and resolutions--Penalties for violation. Each county may enact, amend, and repeal such ordinances and resolutions as may be proper and necessary to carry into effect the powers granted to it by law and provide for the enforcement of each violation of any ordinance by means of any or all of the following:

(1) A fine not to exceed the fine established by subdivision 22-6-2(2) for each violation, or by imprisonment for a period not to exceed thirty days for each violation, or by both the fine and imprisonment; or

(2) An action for civil injunctive relief, pursuant to chapter 21-8.
Source: SL 1975, ch 82, § 2; SL 1989, ch 67, § 1; SL 1991, ch 187, § 1; SL 2007, ch 39, § 1.



§ 7-18A-3 One subject in title.

7-18A-3. One subject in title. An ordinance shall embrace only one subject, which shall be expressed in its title.

Source: SL 1975, ch 82, § 5.



§ 7-18A-4 Ordaining clause.

7-18A-4. Ordaining clause. The style of all ordinances shall be as follows: "An ordinance ________ (inserting the title)" followed by: "Be it ordained by ________ county," followed by the substance of the ordinance.

Source: SL 1975, ch 82, § 6.



§ 7-18A-5 Reading, signing, filing, and publication required.

7-18A-5. Reading, signing, filing, and publication required. The title of all ordinances shall be read twice with at least five days intervening between the first and second reading. Any ordinance shall be signed by the chairman of the board or the acting chairman, filed with the county auditor and published once. However, an ordinance incorporating and adopting comprehensive regulations or a code promulgated, approved, and published by a recognized and established national organization prescribing building, electrical, plumbing, safety, fire, health, or milk regulations need not be published in a newspaper, but, upon adoption of such an ordinance, the auditor shall publish a notice of the fact of adoption once a week for two successive weeks.

Source: SL 1975, ch 82, § 7; SL 1989, ch 68.



§ 7-18A-6 Vote on ordinances--Entry in minutes.

7-18A-6. Vote on ordinances--Entry in minutes. The vote on all ordinances on the second reading shall be taken by yeas and nays and entered in the minutes of the meeting.

Source: SL 1975, ch 82, § 8.



§ 7-18A-7 Passage of resolutions--Record of votes--Publication in minutes.

7-18A-7. Passage of resolutions--Record of votes--Publication in minutes. A resolution may be passed after one reading. It shall be recorded at length in the minutes of the meeting at which it is passed, with a statement of the number of votes for and against the same. It shall be published in full as part of the minutes of the board.

Source: SL 1975, ch 82, § 9.



§ 7-18A-8 Effective date of ordinances and resolutions--Exceptions.

7-18A-8. Effective date of ordinances and resolutions--Exceptions. Except such resolutions or ordinances as may be necessary for the immediate preservation of the public peace, health, or safety, or support of the county government and its existing public institutions; which provide for an election or hearing on an improvement or assessment; or which call for bids which take effect upon the passage and publication thereof, every resolution or ordinance passed by a board shall take effect on the twentieth day after its completed publication unless suspended by operation of a referendum.

Source: SL 1975, ch 82, § 10.



§ 7-18A-9 Initiated measures--Number of voters required.

7-18A-9. Initiated measures--Number of voters required. The right to propose ordinances and resolutions for the government of a county shall rest with five percent of the registered voters in the county, based upon the total number of registered voters at the last preceding general election.

Source: SL 1975, ch 82, § 19; SL 1987, ch 67, § 6.



§ 7-18A-10 Nullification by initiated ordinance of emergency provisions prohibited--Time forinitiated measure to nullify bond purposes.

7-18A-10. Nullification by initiated ordinance of emergency provisions prohibited--Time for initiated measure to nullify bond purposes. An initiated ordinance may not be proposed which would nullify such ordinances or resolutions as may be necessary for the immediate preservation of the public peace, health, or safety or for the support of any government or existing public institutions, or which would nullify the purpose for which bonds have been sold by a county pursuant to statutory authority, unless proposed within a period of thirty days after the first publication of the advertisement of the notice of sale of such bonds.

Source: SL 1975, ch 82, § 22.



§ 7-18A-11 Initiative petition--Form and contents.

7-18A-11. Initiative petition--Form and contents. The right to propose an ordinance or resolution shall be exercised by filing with the auditor a petition in proper form containing the proposed ordinance or resolution, signed by the required number of qualified voters of the county. The signer or circulator of the petition shall add the signer's place of residence and the month and day of signing. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class.

Source: SL 1975, ch 82, § 20; SL 1985, ch 53; SL 1990, ch 104, § 2; SL 1992, ch 110, § 3; SL 2010, ch 74, § 4.



§ 7-18A-12 Affidavit required of circulators of petition.

7-18A-12. Affidavit required of circulators of petition. Each person who has circulated a petition shall, before filing the petition, sign an affidavit, under oath, verifying that he circulated the petition and that either he or the signer added the signer's place of residence and date of signing. If multiple sheets of paper are necessary to obtain the required number of signatures, each sheet shall be self-contained and separately verified by the circulator.

Source: SL 1975, ch 82, § 21; SL 1989, ch 69.



§ 7-18A-13 Board action on initiative petition--Submission to voters.

7-18A-13. Board action on initiative petition--Submission to voters. When a petition to initiate is filed with the auditor, he shall present it to the board of county commissioners at its next regular or special meeting. The board shall enact the proposed ordinance or resolution and shall submit it to a vote of the voters in the manner prescribed for a referendum within sixty days after the final enactment. However, if the petition is filed within three months prior to the primary or general election, the ordinance or resolution may be submitted at the primary or general election.

Source: SL 1975, ch 82, § 23; SL 1983, ch 47, § 1.



§ 7-18A-14 Majority vote required for approval of initiated measure--When measure effective.

7-18A-14. Majority vote required for approval of initiated measure--When measure effective. No initiated ordinance or resolution shall become operative unless approved by a majority of the votes cast for and against the same. If so approved, it shall take effect upon the completion of the canvass of the election returns relating thereto.

Source: SL 1975, ch 82, § 24.



§ 7-18A-15 Referendum petition--Number of signatures required--Emergency measures excepted.

7-18A-15. Referendum petition--Number of signatures required--Emergency measures excepted. Any ordinance or resolution adopted by a board of county commissioners may be referred to a vote of the qualified voters of the county by the filing of a petition signed by five percent of the registered voters in the county, based upon the total number of registered voters at the last preceding general election, except such ordinances and resolutions as may be necessary for the immediate preservation of the public peace, health, or safety, or for the support of the county government and its existing public institutions.

Source: SL 1975, ch 82, § 25; SL 1988, ch 63, § 3.



§ 7-18A-15.1 Legislative decision of board subject to referendum--Administrative decision notsubject to referendum.

7-18A-15.1. Legislative decision of board subject to referendum--Administrative decision not subject to referendum. Any legislative decision of a board of county commissioners is subject to the referendum process. A legislative decision is one that enacts a permanent law or lays down a rule of conduct or course of policy for the guidance of citizens or their officers. Any matter of a permanent or general character is a legislative decision.

No administrative decision of a governing body is subject to the referendum process, unless specifically authorized by this code. An administrative decision is one that merely puts into execution a plan already adopted by the governing body itself or by the Legislature. Supervision of a program is an administrative decision. Hiring, disciplining, and setting the salaries of employees are administrative decisions.

Source: SL 1986, ch 73, § 3.



§ 7-18A-16 Time of filing referendum petition--Submission to voters required.

7-18A-16. Time of filing referendum petition--Submission to voters required. A petition to refer an ordinance or resolution subject to referendum may be filed with the auditor within twenty days after its publication. The filing of such a petition shall require the submission of any such ordinance or resolution to a vote of the qualified voters of the county for its rejection or approval.

Source: SL 1975, ch 82, § 26.



§ 7-18A-17 Description in petition of referred matters.

7-18A-17. Description in petition of referred matters. If the matter intended to be covered by a referendum petition is the whole of any ordinance or resolution, the petition shall contain the title of such ordinance or the subject of such resolution, and the date of its passage, but if only a portion of such ordinance or resolution is intended to be covered by the petition, such portion shall be set out at length.

Source: SL 1975, ch 82, § 27.



§ 7-18A-18 Signature requirements for referendum petition--Verification.

7-18A-18. Signature requirements for referendum petition--Verification. Voters signing a referendum petition shall comply with the requirements of § 7-18A-11, and it shall be verified in accordance with § 7-18A-12.

Source: SL 1975, ch 82, § 28.



§ 7-18A-19 Special election on referendum petition--Submission at primary or general election.

7-18A-19. Special election on referendum petition--Submission at primary or general election. A special election shall be held within sixty days after the filing of a petition under § 7-18A-15. However, if the petition is filed within three months prior to a primary, general, or statewide special election, the ordinance or resolution may be submitted at the primary, general, or statewide special election.

Source: SL 1975, ch 82, § 29; SL 1983, ch 47, § 2; SL 2002, ch 40, § 1.



§ 7-18A-20 Publication of referred measure--Contents.

7-18A-20. Publication of referred measure--Contents. The auditor shall have the entire referred ordinance or resolution published once a week for two successive weeks immediately preceding the election.

Such publication shall include a notice stating the day of election on which the ordinance or resolution will be submitted to the voters. If only a portion thereof is covered by the petition, the notice will state what portion will be submitted.

Source: SL 1975, ch 82, § 30.



§ 7-18A-21 Referendum ballot printing and distribution--Form and contents.

7-18A-21. Referendum ballot printing and distribution--Form and contents. The auditor shall have ballots printed for the vote upon the referred ordinance or resolution and have them distributed as other official ballots are distributed.

Such ballots shall conform as near as may be to the law governing the submission of questions by the Legislature, except that the statement required to be printed on the ballots shall be prepared by the state's attorney.

All questions to be voted upon at the same election may be submitted upon the same ballot.

Source: SL 1975, ch 82, § 31.



§ 7-18A-22 Majority vote required to approve referred measure--Effective date.

7-18A-22. Majority vote required to approve referred measure--Effective date. No referred ordinance or resolution shall become operative unless approved by a majority of the votes cast for and against the same. If approved, it shall take effect upon completion of the canvass of the election returns relating thereto.

Source: SL 1975, ch 82, § 32.



§ 7-18A-23 Preservation of referendum petitions--Public inspection.

7-18A-23. Preservation of referendum petitions--Public inspection. The auditor shall preserve all petitions invoking the referendum for at least two years. The petitions shall be open to public inspection upon reasonable request.

Source: SL 1975, ch 82, § 33.



§ 7-18A-24 Waiting period before second vote on initiated or referred question.

7-18A-24. Waiting period before second vote on initiated or referred question. No question contained in a referred or initiated ordinance or resolution may be voted upon again within one year from the date of the election thereon.

Source: SL 1975, ch 82, § 34.



§ 7-18A-25 Ordinance book kept--Contents.

7-18A-25. Ordinance book kept--Contents. After an ordinance takes effect, the auditor shall record it with a certificate of the date of its publication in a book to be known as the "Ordinance Book" and shall file the affidavit of publication with the original ordinance.

Source: SL 1975, ch 82, § 11.



§ 7-18A-26 Termination of prior ordinances not compiled in book form.

7-18A-26. Termination of prior ordinances not compiled in book form. All county ordinances in effect on July 1, 1975, shall become void unless, prior to July 1, 1978, they have been compiled and published in book form as provided in § 7-18A-27.

Source: SL 1975, ch 82, § 13.



§ 7-18A-27 Compilation of ordinances in book form--Publication.

7-18A-27. Compilation of ordinances in book form--Publication. Every county shall have power to compile its ordinances without revision or amendment, not more often than once in five years, for publication in book form. The compilation shall be effective without the publication required for ordinances.

Source: SL 1975, ch 82, § 12.



§ 7-18A-28 Revision committee appointed by board.

7-18A-28. Revision committee appointed by board. Each board, not more often than once every five years, may appoint a committee of one or more competent persons to prepare and submit for its consideration an ordinance which revises the ordinances of the county.

Source: SL 1975, ch 82, § 14.



§ 7-18A-29 Publication of notice of adoption of revision--Revised ordinance effective unlessreferendum invoked--Ordinances published in book form.

7-18A-29. Publication of notice of adoption of revision--Revised ordinance effective unless referendum invoked--Ordinances published in book form. Upon the adoption of an ordinance in revision by the board, the auditor shall publish a notice, once each week for two successive weeks, that an ordinance in revision was adopted. Twenty days after the completed publication of the notice, unless the referendum shall have been invoked, such ordinance shall become effective without publication in a newspaper. The board shall publish the revised ordinances in book form.

Source: SL 1975, ch 82, § 15.



§ 7-18A-30 Admissibility of ordinances and resolutions as evidence.

7-18A-30. Admissibility of ordinances and resolutions as evidence. An original ordinance or resolution, the record in the ordinance book or a certified copy thereof, or any compilation or revision of ordinances purporting to be printed under the authority of a board are admissible in evidence without further proof.

Source: SL 1975, ch 82, § 16.



§ 7-18A-31 Proof of compliance with procedural provisions not required unless controverted.

7-18A-31. Proof of compliance with procedural provisions not required unless controverted. In any action or proceeding instituted pursuant to an ordinance or resolution passed pursuant to this chapter, it shall not be required to show compliance with the provisions of this chapter as to the passage or publication of any ordinance or resolution unless the same be controverted under oath.

Source: SL 1975, ch 82, § 17.



§ 7-18A-32 Actions for violations as civil cases--County as plaintiff--Pleadings--Rules ofconduct.

7-18A-32. Actions for violations as civil cases--County as plaintiff--Pleadings--Rules of conduct. Actions for violations of county ordinances shall be civil cases and the county shall be the plaintiff. The actions shall be commenced by the filing of a complaint and the response thereto shall be by oral plea or written answer. Conduct for the trials of violation of county ordinances and resolutions shall be governed by the procedure used in all proceedings for violations of ordinances and bylaws of units of local government of this state as referred to in § 23A-1-1. If the procedure does not cover or apply to a specific portion of the proceeding, the rules of civil procedure apply.

Source: SL 1975, ch 82, § 2; SL 1989, ch 67, § 2.



§ 7-18A-33 Degree of proof when jail sentence authorized.

7-18A-33. Degree of proof when jail sentence authorized. In the prosecution for the violation of any county ordinance which authorizes a penalty of a jail sentence, the county shall prove the defendant guilty of the violation of the ordinance beyond a reasonable doubt.

Source: SL 1975, ch 82, § 3.



§ 7-18A-34 Appeal to circuit court from magistrate court--Trial de novo and jury trial.

7-18A-34. Appeal to circuit court from magistrate court--Trial de novo and jury trial. In any action or proceeding brought in magistrate court for the violation of an ordinance or resolution passed pursuant to this chapter, the defendant shall have the right to appeal the verdict to the circuit court and the right to a trial de novo and a jury trial in the circuit court.

Source: SL 1975, ch 82, § 18.



§ 7-18A-35 Disposition of fines and penalties.

7-18A-35. Disposition of fines and penalties. All fines, penalties, and forfeitures collected for violations of a county ordinance, resolution, or charter shall be distributed in accordance with § 16-2-34.

Source: SL 1975, ch 82, § 4; SL 1984, ch 12, § 7.



§ 7-18A-36 Firearms regulation ordinances prohibited.

7-18A-36. Firearms regulation ordinances prohibited. No county may pass any ordinance that restricts possession, transportation, sale, transfer, ownership, manufacture, or repair of firearms or ammunition or their components. Any ordinances prohibited by this section are null and void.

Source: SL 1983, ch 38, § 2.



§ 7-18A-37 Criminal background check of persons seeking employment with county.

7-18A-37. Criminal background check of persons seeking employment with county. Any county may, by ordinance, require any person over eighteen years of age seeking employment with the county to submit to a state and federal criminal background investigation by means of fingerprint checks by the South Dakota Division of Criminal Investigation and the Federal Bureau of Investigation. The ordinance shall specify which occupations or positions require a criminal background check. The county may submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. Upon completion of the state and federal criminal background check, the Division of Criminal Investigation shall forward to the county all information obtained as a result of the check. Failure to submit or cooperate with the criminal background investigation is grounds for denial of employment.

Source: SL 2010, ch 38, § 1.






Chapter 19 - Prosecution Of Claims By County

§ 7-19-1 Circuit court authorization for commencement and prosecution of action.

7-19-1. Circuit court authorization for commencement and prosecution of action. The state's attorney is authorized to commence and prosecute actions in the name of and on behalf of the county, as hereinafter provided.

Whenever in the opinion of the state's attorney the commencement and prosecution of any action is necessary to protect the interests of the county in any matter or to recover any money due the county from any person, he may present to the judge of the circuit court of the circuit in which the county is situated a summons and complaint in such matter and ask leave of the judge to commence such action. If it shall appear to such judge that the interests of the county presumably require the prosecution of such action, he shall make an endorsement to that effect on the summons and thereupon the state's attorney shall have power to commence and prosecute such action.

Source: SL 1897, ch 115, §§ 1 to 3; RPolC 1903, §§ 941 to 943; RC 1919, §§ 6011 to 6013; SDC 1939, § 12.1303.



§ 7-19-2 County purchase of real estate sold on execution.

7-19-2. County purchase of real estate sold on execution. Whenever any real estate shall be advertised to be sold at execution sale, held pursuant to any judgment in an action to which any county shall be a party, the board of county commissioners of such county may instruct the county auditor to bid in such real estate in the name of the county and shall fix the maximum price to be by him bid for such real estate. It shall be the duty of the county auditor upon the receipt of such instructions to attend such sale and, in case no more shall be bid for such real estate than the maximum amount fixed by such board, to purchase such real estate at the lowest price at which the same can be procured. Any county is authorized to hold in its own name and for its own benefit all real estate acquired under the provisions of this section.

Source: SL 1891, ch 43, §§ 1 to 3; RPolC 1903, §§ 797 to 799; RC 1919, §§ 5793 to 5795; SDC 1939, § 12.1915.



§ 7-19-3 Compromise of mortgage indebtedness authorized on refinancing.

7-19-3. Compromise of mortgage indebtedness authorized on refinancing. Whenever any school fund mortgage or courthouse or jail building fund loan mortgage held by any county is in default and is being refinanced through any other loaning agency, and the total amount due thereon for principal, interest, and taxes is greater than the value of the real estate securing such mortgage, and it is impossible to collect the full amount of said mortgage indebtedness by foreclosure of said mortgage or otherwise, the board of county commissioners may in its discretion compromise the amount due on such mortgage for cash or federal farm mortgage corporation bonds which said compromise shall be in full satisfaction of any such loan if in the opinion of said board such compromise would be to the advantage and best interest of said county.

Source: SL 1935, ch 81, § 1; SDC 1939, § 12.1916.



§ 7-19-4 Resolution for compromise of mortgage indebtedness.

7-19-4. Resolution for compromise of mortgage indebtedness. The compromise authorized by § 7-19-3 shall be by resolution duly made and entered of record, setting forth the description of the land secured by said mortgage, the amount due thereon for principal, interest, and taxes, and the sum for which said mortgaged indebtedness is being compromised, which said resolution shall be passed by a unanimous affirmative vote of said board of county commissioners.

Source: SL 1935, ch 81, § 2; SDC 1939, § 12.1916.



§ 7-19-5 Circuit court hearing and confirmation of mortgage indebtedness compromise.

7-19-5. Circuit court hearing and confirmation of mortgage indebtedness compromise. After the passage of the resolution required by § 7-19-4, it shall be the duty of the county auditor within three days to notify the state's attorney in writing of the adoption of the same. The state's attorney shall thereupon petition the circuit court for an order approving and confirming said compromise. Such petition shall be brought on for hearing upon notice setting forth the contents of said resolution and the time and place of hearing said petition which said notice shall be published once in an official newspaper of the county at least six days prior to said hearing.

Source: SL 1935, ch 81, § 2; SDC 1939, § 12.1916.



§ 7-19-6 Validation of prior mortgage compromises by county commissioners.

7-19-6. Validation of prior mortgage compromises by county commissioners. Any school fund loan mortgage or courthouse or jail building fund mortgage compromised by any board of county commissioners before February 16, 1935, is hereby legalized and declared to be valid, if such compromise was made in good faith and in the interest and to the advantage of the county.

Source: SL 1935, ch 81, § 3; SDC 1939, § 12.1916.



§ 7-19-7 School mortgage obligation to state unimpaired.

7-19-7. School mortgage obligation to state unimpaired. Nothing contained in §§ 7-19-3 to 7-19-6, inclusive, shall in any way relieve any county from paying the full amount of principal and interest due to the State of South Dakota on any school fund loan mortgage compromised.

Source: SL 1935, ch 81, § 4; SDC 1939, § 12.1916.



§ 7-19-8 Action to set aside mortgage compromise prohibited.

7-19-8. Action to set aside mortgage compromise prohibited. In all cases where a board of county commissioners of any county has, prior to July 1, 1935, effected a compromise settlement of any indebtedness secured by a state permanent school fund mortgage, no action or proceeding shall be maintained to invalidate or set aside such compromise settlement or the satisfaction of such mortgage on the ground of lack of authority of such board to effect such compromise settlement, any existing statute to the contrary notwithstanding.

Source: SL 1935, ch 145, § 1; SDC 1939, § 12.1917.



§ 7-19-9 Action to set aside county conveyance after mortgage compromise prohibited.

7-19-9. Action to set aside county conveyance after mortgage compromise prohibited. In all cases where real property has, prior to July 1, 1935, been conveyed by deed to any county in satisfaction of a mortgage on said land securing the payment of a state permanent school fund loan and such real property has been thereafter conveyed by such county, no action or proceeding to invalidate, set aside, or annul such conveyance by the county on the ground of any alleged defect in the proceeding for the acquisition of such real property by such county or in the proceedings for the subsequent conveyance of such property by the county shall be maintained, any existing statute to the contrary notwithstanding.

Source: SL 1935, ch 145, § 2; SDC 1939, § 12.1917.






Chapter 20 - Deposit Of County Funds

§ 7-20-1 Banks eligible for deposits--Application for deposit.

7-20-1. Banks eligible for deposits--Application for deposit. The county treasurer shall deposit and at all times keep on deposit the money in his possession as county treasurer in state or national banks within the county. In the event that such deposits exceed the limit prescribed in § 7-20-10 or if there is but one bank located within the county then such deposits may be made in other banks or branch banks within an adjacent county of this state having an approved and responsible financial standing. Any such bank may apply for the privilege of keeping such funds upon the conditions herein prescribed and shall state in the application the amount of money desired. If bond or securities are segregated as provided in § 4-6A-3, it shall be the duty of the board of county commissioners to approve such application.

Source: SL 1897, ch 104, § 1; RPolC 1903, § 349; SL 1917, ch 204, § 1; RC 1919, § 6888; SL 1923, ch 297; SL 1925, ch 295; SL 1929, ch 98; SL 1937, ch 79; SDC 1939, § 12.0818; SL 1941, ch 29; SL 1957, ch 18; SL 1959, ch 24; SL 1974, ch 39, § 13; SL 1976, ch 72.



§ 7-20-1.1 Savings and loan associations as official depositories--Requirements--Maximumamount.

7-20-1.1. Savings and loan associations as official depositories--Requirements--Maximum amount. Domestic savings and loan associations whether chartered by this state or by the United States are official depositories for county funds; provided such funds are invested only in the accounts of such associations which are insured by the Federal Savings and Loan Insurance Corporation. The amount so invested in any one association may not exceed the amount which is covered by such insurance unless such association qualifies as a savings and loan depository as provided by chapter 4-6A. Such funds shall only be deposited with savings and loan associations located within the county where the funds originate. If there is but one such association located within the county, then such deposit may be made in other savings and loan depositories within an adjacent county.

Source: SL 1974, ch 303; SL 1982, ch 45, § 2.



§ 7-20-1.2 Domestic federal credit union as official depository--Requirement.

7-20-1.2. Domestic federal credit union as official depository--Requirement. Any domestic federal credit union chartered by the United States is a qualified public depository for county funds if such funds are invested in accounts which are insured by the National Credit Union Administration.

Source: SL 1987, ch 71, § 1.



§ 7-20-2 Repealed.

7-20-2. Repealed by SL 1972, ch 43, § 5.



§ 7-20-3 Deposit permitted despite interest of county official.

7-20-3. Deposit permitted despite interest of county official. A bank may be selected as a depository for the keeping of county funds notwithstanding a county official may be a stockholder or officer therein, nor shall such action constitute a crime on the part of such county official.

Source: SL 1923, ch 297; SL 1925, ch 295; SL 1929, ch 98; SL 1937, ch 79; SDC 1939, § 12.0818; SL 1941, ch 29, § 1; SL 1957, ch 18, § 1; SL 1959, ch 24, § 1.



§ 7-20-4 to 7-20-7. Repealed.

7-20-4 to 7-20-7. Repealed by SL 1974, ch 39, § 17.



§ 7-20-8 Repealed.

7-20-8. Repealed by SL 1975, ch 76, § 12.



§ 7-20-9 Forms of deposit--Crediting of interest from deposits--Signatures required on checks.

7-20-9. Forms of deposit--Crediting of interest from deposits--Signatures required on checks. All moneys shall be deposited in such banks in demand accounts, savings accounts, or on time deposit, and any interest accrued from such deposits shall be credited to the respective funds or the general fund. All such demand deposits are subject to payment if demanded by the county treasurer on the county treasurer's check, countersigned by the county auditor.

Source: SDC 1939, § 12.0818; SL 1941, ch 29; SL 1957, ch 18; SL 1959, ch 24; SL 1995, ch 42.



§ 7-20-10 Maximum deposit in one bank.

7-20-10. Maximum deposit in one bank. No bank at any time shall have on deposit county funds of any one county in excess of one hundred percent of the capital and surplus of such bank.

Source: SL 1897, ch 104, § 3; RPolC 1903, § 351; SL 1917, ch 204, § 1; RC 1919, § 6888; SL 1923, ch 297; SL 1925, ch 295; SL 1929, ch 98; SL 1937, ch 79; SDC 1939, § 12.0818; SL 1941, ch 29; SL 1957, ch 18; SL 1959, ch 24.



§ 7-20-11 Repealed.

7-20-11. Repealed by SL 1985, ch 15, § 3.



§ 7-20-12 Removal of officer neglecting to comply--Treasurer not liable for losses aftercompliance.

7-20-12. Removal of officer neglecting to comply--Treasurer not liable for losses after compliance. Any county officer neglecting or refusing to comply with the provisions of §§ 7-20-1 to 7-20-11, inclusive, shall be subject to removal from office. The county treasurer shall not be liable on his official bond for any loss of money deposited in compliance with the provisions of said sections.

Source: SL 1897, ch 104, § 8; RPolC 1903, § 356; SL 1917, ch 204, § 2; RC 1919, §§ 6888, 6889; SL 1923, ch 297; SL 1925, ch 295; SL 1929, ch 98; SL 1937, ch 79; SDC 1939, § 12.0818; SL 1941, ch 29; SL 1957, ch 18; SL 1959, ch 24.



§ 7-20-13 Selection of active depositories.

7-20-13. Selection of active depositories. In selecting depositories for the deposit of county funds, the board of county commissioners may designate one or more banks within the county as active depositories for the deposit and withdrawal, by the county treasurer, of daily receipts of cash, checks, drafts, and other cash items.

Source: SL 1927, ch 80, § 1; SDC 1939, § 12.0819.



§ 7-20-14 Active depositories not limited by maximum amount--Authority to exceed statutorymaximum.

7-20-14. Active depositories not limited by maximum amount--Authority to exceed statutory maximum. The limit of deposit which may be carried or deposited in any such bank by the county treasurer, as provided in § 7-20-10, shall not apply to banks designated as active depositories; provided however, that in no event shall the county treasurer deposit in such banks more than the limit provided for by § 7-20-10 unless he shall first receive express authority from the board of county commissioners evidenced by a resolution of such board, duly entered, authorizing the deposit of a greater amount.

Source: SL 1927, ch 80, § 1; SDC 1939, § 12.0819.



§ 7-20-15 , 7-20-16. Repealed.

7-20-15, 7-20-16. Repealed by SL 1975, ch 76, § 12.






Chapter 21 - County Budget And Appropriations

§ 7-21-1 Definition of terms.

7-21-1. Definition of terms. Terms used in this title, unless the context otherwise plainly requires, are defined as follows:

(1) "Institutions and agencies," when used in connection with a county, all subdivisions and departments of a county which are under the supervision or control of the board of county commissioners;

(2) "Fiscal year," the twelve months period ending on the thirty-first day of December, each year;

(3) "Current fiscal year," the then existing fiscal year;

(4) "Next fiscal year" or "following fiscal year," the fiscal year following the fiscal year in which the budget is adopted and levies made.
Source: SL 1927, ch 79, § 2; SDC 1939, § 12.2001.



§ 7-21-2 Commissioners to adopt annual budget.

7-21-2. Commissioners to adopt annual budget. It shall be the duty of the board of county commissioners of each and every county to prepare and adopt an annual budget of all of the contemplated expenditures and revenues of the county and all of its institutions and agencies for each fiscal year, save and except so much of such contemplated expenditures as are for the making or maintenance of special improvements.

Source: SL 1927, ch 79, § 4; SDC 1939, § 12.2002.



§ 7-21-3 Auditor's annual report of transactions for previous fiscal year.

7-21-3. Auditor's annual report of transactions for previous fiscal year. Not later than the first day in June in each year, the county auditor must make and present to the board for its use at the meeting thereof to be held in July for consideration of the annual budget for the following fiscal year a report showing:

(1) The amount of all budget appropriations for each purpose and object and for each item thereof, for each office, board, bureau, department, institution, and agency for the fiscal year immediately preceding, and showing the total amount of such appropriations payable out of each particular fund;

(2) The total amount expended by, through, or for each office, board, bureau, department, institution, and agency, and for each purpose and object and each item thereof, during the whole of the fiscal year immediately preceding, and showing the amount of such expenditures paid out of each particular fund;

(3) An estimate of the amount of all claims and demands on account of liabilities incurred or created during the fiscal year immediately preceding in payment for which no warrants, certificates, or orders have been issued, such estimate showing the amount of such claims and demands payable out of each particular fund;

(4) The balance unpaid on each contract payable out of any budget appropriation for the fiscal year immediately preceding;

(5) The amount of surplus, if any, in the appropriation for each office, board, bureau, department, institution, and agency, and in the appropriation for each purpose and object and such item thereof, for the fiscal year immediately preceding, at the close of such fiscal year, after deducting therefrom the estimated amount of unpaid claims and demands and all balances on contracts payable out of such appropriations;

(6) The balance in money, if any, in each fund at the close of the fiscal year immediately preceding;

(7) The total amount of all revenues received by, paid into, or deposited to the credit of each particular fund of the county and its institutions and agencies during the fiscal year immediately preceding, proper deductions and additions being made for all transfers made from one fund to another during such fiscal year.
Source: SL 1927, ch 79, § 13; SDC 1939, § 12.2011.



§ 7-21-4 Filing and examination of auditor's report.

7-21-4. Filing and examination of auditor's report. All reports made by the county auditor under § 7-21-3, after being examined by the board, shall be filed in the office of the county auditor and shall be subject to inspection and examination by all interested persons during all office hours of such county auditor.

Source: SL 1927, ch 79, § 13; SDC 1939, § 12.2011.



§ 7-21-5 Preparation and filing of provisional budget.

7-21-5. Preparation and filing of provisional budget. From the estimates of revenues and expenditures made as provided for in § 7-21-3, and from such other information as may be required and obtained by the board of county commissioners, the board of each county must, between the fifteenth and thirtieth days of July in each year, make, prepare, and file in the office of the county auditor a provisional budget, for the following fiscal year.

Source: SL 1927, ch 79, § 5; SDC 1939, § 12.2003; SL 1993, ch 86, § 34.



§ 7-21-6 Contents of provisional budget.

7-21-6. Contents of provisional budget. The provisional budget required by § 7-21-5 shall contain:

(1) A detailed statement of the amount of revenues likely to be received from each and every source during the following fiscal year, the amount of revenue received from each and every source during the current fiscal year, and the estimated unexpended balance of money remaining in each fund at the close of the current fiscal year, together with an estimate of all debts and liabilities incurred or created during such fiscal year, and payable out of each of such funds, but remaining unpaid at the close of the fiscal year;

(2) The respective amounts proposed to be appropriated for expenditures for county purposes or its officers or departments or agencies thereof, during the following fiscal year.
Source: SL 1927, ch 79, § 5; SDC 1939, § 12.2003.



§ 7-21-6.1 Line item for contingencies included in annual budget--Amount and source.

7-21-6.1. Line item for contingencies included in annual budget--Amount and source. In preparing the provisional budget as provided by § 7-21-6 the board of county commissioners may include in the budget a line item for contingencies. The line item shall be included in the annual budget adopted pursuant to § 7-21-12 and shall not exceed five percent of the total county budget. The amount to be budgeted for the contingency shall be included in the appropriation for the county commissioners out of general fund revenues.

Source: SL 1974, ch 66, §§ 1, 2.



§ 7-21-7 Repealed.

7-21-7. Repealed by SL 1974, ch 66, § 4.



§ 7-21-8 Publication of notice of commissioners' budget meeting.

7-21-8. Publication of notice of commissioners' budget meeting. After the provisional budget has been filed in the office of the county auditor, the board of county commissioners shall publish a notice once a week for two successive weeks in the official newspapers of the county. The last notice shall be published before the first Tuesday in September, and the notice shall state where and when the board will meet. The board shall meet on the first Tuesday in September for the purpose of considering the budget and the various estimates, items, schedules, amounts, appropriations, and matters contained in the provisional budget. If the board meets prior to the first Tuesday in September for such purpose, the board shall designate certain days in the minutes of the board and the notice. However, the board shall also hold the hearing required on the first Tuesday in September. It shall also be stated in the notice that at any meeting of the board held for the purpose of considering the budget, any interested person may appear, either in person or by representative, and be heard and given an opportunity for a full and complete discussion of all the purposes, objects, items, schedules, appropriations, amounts, estimates, and matters set forth and contained in the provisional budget.

Source: SDC 1939, § 12.2004; SL 1951, ch 29, § 1; SL 1972, ch 43, § 2; SL 2001, ch 39, § 1.



§ 7-21-8.1 Publication of text of provisional budget.

7-21-8.1. Publication of text of provisional budget. With the first notice published pursuant to § 7-21-8, the text of the provisional budget shall also be published. The text shall include each major revenue source and expenditure classified by function, subfunction and activity as defined by the auditor general.

Source: SL 1927, ch 79, § 6; SDC 1939, § 12.2004; SL 1951, ch 29, § 1; SDCL, § 7-21-8; SL 1972, ch 43, § 3; SL 1984, ch 49, § 1.



§ 7-21-9 Commissioners' meeting for consideration of budget--Hearing of interested persons.

7-21-9. Commissioners' meeting for consideration of budget--Hearing of interested persons. At the time and place designated in the notice required by § 7-21-8, the board shall meet for the purpose of considering the provisional budget. The board may adjourn from day to day for further consideration. The board's minutes shall include the day and hour to which each meeting is adjourned. At such meetings any person interested in the provisional budget may appear, either in person or by representative, and shall be permitted to fully discuss the provisional budget and all of the purposes, objects, items, schedules, appropriations, amounts, estimates, and matters contained in the provisional budget. All consideration and hearings on the provisional budget shall be fully concluded by October first of each year.

Source: SDC 1939, § 12.2005; SL 1994, ch 66, § 1; SL 2001, ch 39, § 2.



§ 7-21-10 Amendment and correction of provisional budget by commissioners.

7-21-10. Amendment and correction of provisional budget by commissioners. At any meeting held pursuant to § 7-21-9 and during the consideration of the provisional budget by the board, the board may eliminate, amend, correct, change, or alter any of the purposes, objects, items, schedules, appropriations, amounts, estimates, or matters contained in the provisional budget in such manner as the board may deem necessary and proper. All such amendments, eliminations, corrections, changes, alterations, insertions, and additions shall be made before the final approval and adoption of the budget by the board before October first of each year. All amendments, corrections, changes, alterations, eliminations, insertions, and additions made in or to the provisional budget shall be noted on the provisional budget and shall be entered at length in the minutes of the board.

Source: SDC 1939, § 12.2006; SL 1951, ch 29, § 2; SL 1994, ch 66, § 2.



§ 7-21-11 Maximum expenditures authorized in final budget.

7-21-11. Maximum expenditures authorized in final budget. After all amendments, corrections, changes, alterations, eliminations, insertions, and additions have been made in and to said provisional budget, and when the same is approved and adopted as the annual budget for the next fiscal year, the aggregate of all amounts appropriated therein and to be paid out of each fund must not exceed ninety-five per centum of the amount of all estimated revenues to be received by such fund from all sources during the next fiscal year with the unexpended balance in money remaining in such fund at the close of the current fiscal year in so far as can be estimated.

Source: SL 1927, ch 79, § 8; SDC 1939, § 12.2006; SL 1951, ch 29, § 2.



§ 7-21-12 Resolution adopting provisional budget--Publication of adopted budget.

7-21-12. Resolution adopting provisional budget--Publication of adopted budget. The board of county commissioners shall, before October first in each fiscal year, before finally determining or fixing any of the tax levies for the following fiscal year and after all amendments, corrections, changes, alterations, eliminations, insertions, and additions have been made to the provisional budget, pass and adopt a resolution approving and adopting the provisional budget as the annual budget of appropriations and expenditures for the county, its institutions and agencies for the following fiscal year. The resolution may not thereafter be subject to reconsideration or revision. No amendments, corrections, changes, alterations, insertions, or additions may thereafter be made to the annual budget. Any changes in the provisional budget incorporated into the adopted annual budget shall be published in the minutes of the meeting at which the provisional budget is adopted as the annual budget.

Source: SL 1927, ch 79, § 9; SDC 1939, § 12.2007; SL 1951, ch 29, § 3; SL 1972, ch 43, § 4; SL 1984, ch 49, § 2; SL 1993, ch 86, § 35.



§ 7-21-13 Signing, attestation, and filing of final budget.

7-21-13. Signing, attestation, and filing of final budget. The resolution together with the budget as approved and adopted shall be signed by the members of the board, attested by the county auditor and filed in the office of the county auditor, and such budget, after approval and adoption, shall be known as the "annual budget for the fiscal year, beginning January 1st, 20____, and ending December 31st, 20____."

Source: SL 1927, ch 79, § 9; SDC 1939, § 12.2007; SL 1951, ch 29, § 3; SL 1984, ch 49, § 4.



§ 7-21-14 Trust imposed by adoption of budget.

7-21-14. Trust imposed by adoption of budget. The adoption of such annual budget shall impose a trust upon the separate amounts therein set forth and contained and appropriated for the specific uses, purposes, objects, and items therein named.

Source: SL 1927, ch 79, § 9; SDC 1939, § 12.2007; SL 1951, ch 29, § 3.



§ 7-21-15 Submission of budgets and tax levies to secretary of revenue.

7-21-15. Submission of budgets and tax levies to secretary of revenue. The county auditor shall submit a copy of the annual budget as adopted, to the secretary of revenue together with a report of the annual levies, before the taxes are extended on the tax lists of the county.

Source: SDC 1939, § 12.2007 as added by SL 1951, ch 29, § 3; SL 1974, ch 66, § 3; SL 1996, ch 56.



§ 7-21-16 Debts and liabilities exceeding maximum tax levy prohibited.

7-21-16. Debts and liabilities exceeding maximum tax levy prohibited. It shall be unlawful for the officers of any county, unless specially and expressly authorized by law, to contract any debt or incur any pecuniary liability, unless both the principal and annual interest thereof, in addition to other necessary disbursements, can be paid by the levy for the current year on the taxable property within the county at not exceeding the maximum rate prescribed by law; or in case such levy for the current year has been made, then by levy for the next subsequent year at not exceeding such maximum rate.

Source: SL 1897, ch 28, § 140; RPolC 1903, § 2243; RC 1919, § 6957; SDC 1939, § 12.1901.



§ 7-21-16.1 Counties authorized to enter lease-purchase agreement to lease real or personalproperty--Longer agreements for jails and juvenile detention facilities.

7-21-16.1. Counties authorized to enter lease-purchase agreement to lease real or personal property--Longer agreements for jails and juvenile detention facilities. The provisions of § 7-21-16 or any other provision of law notwithstanding, any county may enter into a lease-purchase agreement for a term of years, not exceeding ten, for the purchase or lease by the county of real or personal property. However, if a lease-purchase agreement is for the purchase or lease of a jail or juvenile detention facility, the agreement may be for a term of years, not exceeding twenty years.

Any lease-purchase agreement for a term exceeding one year requires the approval of more than sixty percent of the members-elect of the board of commissioners. The final adoption of any lease-purchase agreement shall be by resolution which may be referred pursuant to chapter 7-18A.

Source: SL 1995, ch 37, § 1; SL 1996, ch 57.



§ 7-21-16.2 County authorized to issue promissory notes.

7-21-16.2. County authorized to issue promissory notes. The provisions of § 7-21-16 or any other provision of law notwithstanding, a county may borrow money from any source willing to lend the money by issuing a promissory note subject to the limitations set in §§ 7-21-16.3 to 7-21-16.6, inclusive. Notes issued pursuant to this section are payable solely from the sources provided in § 7-21-16.3 and do not constitute an indebtedness of the county within the meaning of any constitutional or statutory provisions or limitations. The notes shall specify the authority under which the notes are issued and shall state that the notes are issued in conformity with the provisions, restrictions, and limitations of §§ 7-21-16.3 to 7-21-16.6, inclusive, and that the notes and the interest on the notes are payable from the sources specified in §§ 7-21-16.3 to 7-21-16.6, inclusive. The notes shall be authorized, issued, and sold in accordance with chapter 6-8B. No election is required, and the notes may not be issued for a term in excess of five years.

Source: SL 2012, ch 53, § 1.



§ 7-21-16.3 Borrowing limit.

7-21-16.3. Borrowing limit. The money borrowed pursuant to § 7-21-16.2 may not exceed the sum of ninety-five percent of the amount of uncollected taxes levied by the county for the current fiscal year plus other receivables of the fund, including state or federal grant moneys, that have been earned by the county or committed by the state or federal governments but not collected at the date of borrowing.

Source: SL 2012, ch 53, § 2.



§ 7-21-16.4 Reduction of borrowing limit for outstanding warrants or promissory notes.

7-21-16.4. Reduction of borrowing limit for outstanding warrants or promissory notes. If any registered warrants or promissory notes are outstanding against the fund for which the money is to be borrowed, the borrowing limit specified in § 7-21-16.3 is reduced by the amount of the outstanding warrants or promissory notes.

Source: SL 2012, ch 53, § 3.



§ 7-21-16.5 Interest rate--Signatures.

7-21-16.5. Interest rate--Signatures. The rate of interest for a promissory note authorized by § 7-21-16.2 shall be stated on the note. The note shall be signed by the chair of the board of county commissioners and by the county auditor.

Source: SL 2012, ch 53, § 4.



§ 7-21-16.6 Notes not paid in full within term.

7-21-16.6. Notes not paid in full within term. If a note authorized by §§ 7-21-16.2 to 7-21-16.5, inclusive, has been issued and not paid in full within the term provided in § 7-21-16.2, no cash receipts may be expended for any purpose except the retirement of principal and interest of notes outstanding against that fund, until all such notes are retired.

Source: SL 2012, ch 53, § 5.



§ 7-21-17 Contracts exceeding maximum tax levy void--Personal liability of consentingofficers--Consent presumed unless dissent recorded.

7-21-17. Contracts exceeding maximum tax levy void--Personal liability of consenting officers--Consent presumed unless dissent recorded. Every contract made in violation of the provisions of § 7-21-16 shall be null and void in regard to any obligation thereby purported to be imposed on the county, but every such officer who makes or participates in making or authorizes the making of any such contract shall be individually liable for its performance.

Every such officer present when such unlawful contract is made, or authorized to be made shall be deemed to have participated in the making or authorization thereof, as the case may be, unless he dissents therefrom and enters, or causes to be entered, such dissent on the records of such county.

Source: SL 1897, ch 28, § 140; RPolC 1903, § 2243; RC 1919, § 6957; SDC 1939, § 12.1901.



§ 7-21-18 Computation of amount to be raised by property tax.

7-21-18. Computation of amount to be raised by property tax. Before October first in each fiscal year and after the annual budget for the following fiscal year has been approved and adopted, the board shall compute and determine:

(1) The total amount of all appropriations contained in the budget for the next fiscal year, and payable out of each particular fund;

(2) The total amount of revenue, except taxes on real property, likely to be received by each particular fund during the next fiscal year from all sources which includes the unobligated fund balance of each particular fund and excludes amounts authorized by law to be held in reserve;

(3) The difference between the total amount determined in subdivision (2) above, and the total amount determined in subdivision (1) above, and to the amount of such difference for each particular fund shall be added an amount equal to five percent of the total amount of all appropriations payable out of such fund during the next fiscal year and the total of such two amounts shall be the amount necessary to be raised for such fund during the next fiscal year by taxes on real property.
Source: SL 1927, ch 79, § 17; SDC 1939, § 12.2015; SL 1981, ch 56, § 1; SL 1992, ch 80, § 2; SL 1993, ch 86, § 36.



§ 7-21-18.1 Unreserved, undesignated general fund balance--Limitation--Publication--Report.

7-21-18.1. Unreserved, undesignated general fund balance--Limitation--Publication--Report. The total unreserved, undesignated fund balance of the general fund may not exceed forty percent of the total amount of all general fund appropriations contained in the budget for the next fiscal year. The total unreserved, undesignated fund balance of the general fund of the county as of March thirty-first and September thirtieth shall be published in the minutes of the proceedings of the board of county commissioners and reported to the Department of Legislative Audit. The report shall be on forms prescribed by the Department of Legislative Audit.

Source: SL 1981, ch 56, § 2; SL 2004, ch 70, § 1.



§ 7-21-19 Annual tax levy on property--Limitation on levies to be observed.

7-21-19. Annual tax levy on property--Limitation on levies to be observed. The board shall, after determining the amount of each fund pursuant to § 7-21-18, levy a tax for each such fund sufficient to raise the required amount therefor. Nothing contained herein shall be construed to authorize any tax levy in excess of any limitation upon tax levies which are now or which may hereafter be imposed by any of the laws of this state.

Source: SL 1927, ch 79, § 17; SDC 1939, § 12.2015.



§ 7-21-20 Appropriations to be within budget--Additions to budget prohibited.

7-21-20. Appropriations to be within budget--Additions to budget prohibited. The board of county commissioners must not at any time or in any manner whatsoever make or provide for any appropriation or appropriations or for any expenditure or expenditures for any purpose, object, or item whatever, other than in and by the annual budget for the fiscal year as hereinbefore provided, and must not after the approval and adoption of such annual budget for any fiscal year make or provide for any increase in or addition to any amount appropriated for any purpose, object, or item in such annual budget, save and except as provided by §§ 7-21-21 and 7-21-22.

Source: SL 1927, ch 79, § 10; SL 1929, ch 95; SDC 1939, § 12.2008.



§ 7-21-20.1 State and federal grants expended without budget--Publication.

7-21-20.1. State and federal grants expended without budget--Publication. Any funds made available after the final budget is adopted by a county from state and federal grants for expenditure by the county shall be paid into the county treasury and may be expended without specific provision in the annual budget of the county. In this case the commissioners shall publish, in the official newspaper of the county, the purpose for which the expenditures were made and to whom the expenditures were made.

Source: SL 1973, ch 42, § 1; SL 1980, ch 56, § 1.



§ 7-21-21 Supplemental budget for unanticipated disaster.

7-21-21. Supplemental budget for unanticipated disaster. In the event of an epidemic or disease or act of God, disaster, catastrophe, or accident, which results in damage to or destruction of any of the works, roads, buildings, or property of the county or any of its institutions or agencies, and the results of which have not been anticipated in the annual budget adopted for the fiscal year in which the same occur or take place, and which require the incurring of liabilities or expenditures of funds in connection with the suppression of the epidemic or disease, restoration of works, roads, buildings or property, or removing the menace above referred to, and restricted to causes where no other funds have been provided or appropriated therefor, the board may without further notice or hearing adopt a supplemental budget making and providing for an appropriation for the purpose and object, and for an amount deemed necessary, and may then incur liabilities or expend funds for such purpose, but not to exceed in the aggregate the amount specified in such supplemental budget.

Source: SL 1927, ch 79, § 10; SL 1929, ch 95; SDC 1939, § 12.2008 (1).



§ 7-21-22 Supplemental budget to meet statutory obligations and indispensable functions ofgovernment--Notice and hearing.

7-21-22. Supplemental budget to meet statutory obligations and indispensable functions of government--Notice and hearing. In the event of the passage and enactment of any law during a fiscal year and after the adoption of the annual budget for a following fiscal year, imposing some new obligation or duty upon a county, or in the event of the failure to provide by the final budget a sufficient revenue to enable the county to conduct the indispensable functions of government in any department, or to pay just obligations upon the county for the necessary conduct of the courts, or for the necessary aid and support of the poor or to discharge any duty which it is the lawful duty of the county to discharge, and of which requires the incurring of liabilities or expenditures of funds for a purpose or object for which no provision has been made in the annual budget for such fiscal year, and when such occasion arises the board must make, approve, and adopt a supplemental budget providing therein for an appropriation for such purposes in such amount as the board may deem necessary, and such budget shall set out in detail each item for which an appropriation is made and the amount thereof. Notice of its intention to make and adopt such supplemental budget, as provided in this section, stating the purpose, object and items and the amount to be appropriated for each item, with the time and place when the same will be considered and adopted by the governing board, shall be given in such manner as the board may determine, provided that the time fixed for considering and adopting the same shall not be less than ten days from date when such notice is first given.

Source: SL 1927, ch 79, § 10; SL 1929, ch 95; SDC 1939, § 12.2008 (2); SL 1943, ch 32; SL 1945, ch 33; SL 1947, ch 43.



§ 7-21-23 Procedural requirements for supplemental budgets.

7-21-23. Procedural requirements for supplemental budgets. All of the provisions of §§ 7-21-12 to 7-21-15, inclusive, with reference to the adoption of the resolution, signing of the resolution and budget, minute entries, and filing, shall apply to any supplemental budget made and adopted under the provisions of § 7-21-21 or § 7-21-22.

Source: SL 1927, ch 79, § 10; SL 1929, ch 95; SDC 1939, § 12.2008; SL 1943, ch 32; SL 1945, ch 33; SL 1947, ch 43.



§ 7-21-24 Notice to county agencies of budget amounts.

7-21-24. Notice to county agencies of budget amounts. After the approval and adoption of the annual budget as provided in § 7-21-12, and immediately after the approval and adoption of each supplemental budget, as provided in § 7-21-21 or § 7-21-22, the county auditor shall notify in writing before the beginning of the next fiscal year, each officer and board, and each employee in charge of an office, bureau, or department, and each head, person, or board in charge of an institution or agency of the county for which any appropriation is provided in such annual or supplemental budget of the amount of such appropriations and the same shall be itemized so as to show in detail each purpose and object and each item thereof for which any appropriation is provided and the amount thereof.

Source: SL 1927, ch 79, § 11; SDC 1939, § 12.2009.



§ 7-21-25 Debts and liabilities exceeding appropriated amounts prohibited.

7-21-25. Debts and liabilities exceeding appropriated amounts prohibited. Unless specially and expressly authorized by law, it shall be unlawful for the board of county commissioners or any member thereof, or for any officer of any county or any employee thereof in charge of any institution or agency of a county, to contract any indebtedness or incur any liabilities for or in behalf of the county, in any manner whatsoever, either for a purpose, object, or item for which no appropriation is provided in the budget of such county for the fiscal year in which such indebtedness is attempted to be contracted or liability attempted to be created, or in excess of the amount of any specific appropriation for any purpose, object, or item set forth in the budgets of such county, for the fiscal year in which such indebtedness is attempted to be contracted or liability attempted to be created.

Source: SDC 1939, § 12.2020; SL 1995, ch 7, § 2.



§ 7-21-26 Excessive debts, liabilities, and payments void.

7-21-26. Excessive debts, liabilities, and payments void. All orders, authorizations, allowances, contracts, payments, or agreements or liabilities to pay, made or attempted to be made in violation of this chapter, shall be void and shall never be the foundation of a claim against any county or against any institution or agency thereof, and all warrants, certificates, orders, or other evidences of indebtedness drawn or issued for the purpose of paying any indebtedness or liabilities incurred or created or attempted to be incurred or created in violation of the provisions of this chapter shall be void.

Source: SL 1927, ch 79, § 22; SDC 1939, § 12.2021.



§ 7-21-27 Personal liability of officers and employees creating or paying debts exceedingappropriated amounts.

7-21-27. Personal liability of officers and employees creating or paying debts exceeding appropriated amounts. All officers, boards, and members of boards, employees, and all other persons authorizing, contracting, or incurring, or attempting to authorize, contract, or incur any indebtedness or liability for or in behalf of any county or any institution or agency thereof in violation of the provisions of this chapter, or auditing, allowing, ordering paid, drawing, or issuing warrants in payment of, or paying any claims or demands upon or against a county or any institution or agency thereof, for any liability or indebtedness attempted to be created or incurred in violation of the provisions of this chapter shall be jointly and severally liable in person and on their official bonds to the county or to the institution or agency thereof of which they are officers or employees, to the extent of any payment or payments made on such void claims.

Source: SL 1927, ch 79, § 23; SDC 1939, § 12.2022.



§ 7-21-28 Liability for damages of officers and employees incurring debts exceedingappropriated amounts.

7-21-28. Liability for damages of officers and employees incurring debts exceeding appropriated amounts. All officers, boards, and members of boards, and employees of a county or any institution or agency thereof, authorizing, contracting, or incurring, or attempting to authorize, contract, or incur any indebtedness or liability for or in behalf of such county or institution thereof of which they are officers or employees, in violation of the provisions of this chapter, shall be jointly and severally liable in person and on their official bonds to the person, persons, corporation, or corporations damaged by such illegal authorization, indebtedness, or liability, to the extent of the loss sustained by such person, persons, corporation, or corporations.

Source: SL 1927, ch 79, § 23; SDC 1939, § 12.2022.



§ 7-21-29 Proration of appropriations covering more than one year.

7-21-29. Proration of appropriations covering more than one year. In all cases where appropriations of money have heretofore or may hereafter be made for periods longer than one year, it shall be unlawful for the person or persons whose duty it is to expend such appropriation to audit, expend, or contract to pay more money in any one year than a pro rata share thereof; that is, the expenditures for one year shall never exceed the proportion which one year of time bears to the whole time unless otherwise expressly provided.

Source: SL 1890, ch 108, § 1; RPolC 1903, § 310; RC 1919, § 6959; SDC 1939, § 12.1902.



§ 7-21-30 Constructive knowledge of county financial condition and limitations.

7-21-30. Constructive knowledge of county financial condition and limitations. All officers, boards, and members of boards, and employees of every county and of all of its agencies and institutions and all other persons and corporations, shall be charged with notice of the financial condition of the county, and of all of its institutions and agencies, the limitations imposed by the budget thereof, the appropriations contained therein, the condition of each thereof, and the claims against the same.

Source: SL 1927, ch 79, § 23; SDC 1939, § 12.2022.



§ 7-21-31 , 7-21-32. Repealed.

7-21-31, 7-21-32. Repealed by SL 1975, ch 76, § 12.



§ 7-21-32.1 Reimbursements from any budget activity added to the activity from which it waspaid.

7-21-32.1. Reimbursements from any budget activity added to the activity from which it was paid. Any reimbursements received for unanticipated expenditures charged to any budget activity may be considered a supplemental budget and added to the budget activity from which it was paid. The supplement shall be recorded in the minutes of the proceedings of the board of county commissioners.

Source: SL 1971, ch 51; SL 1974, ch 67; SL 1991, ch 63.



§ 7-21-32.2 Transfer of appropriation for contingencies.

7-21-32.2. Transfer of appropriation for contingencies. No expenditures shall be charged to the line item authorized for by § 7-21-6.1, but such appropriated amount may be transferred, by resolution of the board, to any other appropriation in which insufficient amounts were provided or for items for which no appropriation was provided. When transfers are made from the contingency budget to other appropriations, whose revenue is provided by other than general fund revenues, a transfer of fund balances may be made from the county general fund to such other fund in the amount of the budget transfer.

Source: SL 1974, ch 66, §§ 1, 2.



§ 7-21-33 Uncollected taxes not considered asset in computing debt limitation.

7-21-33. Uncollected taxes not considered asset in computing debt limitation. Whenever it shall be necessary to compute the indebtedness of a county or of any of its institutions or agencies, for bonding or other indebtedness purposes, delinquent taxes and taxes levied for the purposes set forth in the budget of the county shall not be considered an asset, but shall be deemed for such purposes to have been already pledged and expended for the purposes, objects, and items set forth in the budget; provided however, that all taxes levied for the payment and redemption of bonds, warrants, or other public debts, shall be deemed a competent and sufficient asset to be considered in the calculation of any constitutional or statutory limitation.

Source: SL 1927, ch 79, § 20; SDC 1939, § 12.2019.



§ 7-21-34 Borrowing from county funds against anticipated tax collections--Restoration ofmoneys borrowed.

7-21-34. Borrowing from county funds against anticipated tax collections--Restoration of moneys borrowed. Whenever moneys shall have been actually provided for any funds of the county by a levy of taxes and such moneys shall not have been actually collected and covered into the county treasury but concerning the receipt of which moneys there can be no question, the board of county commissioners is authorized, by a unanimous vote, to anticipate the receipt of such moneys into such fund by drawing temporarily upon the moneys in any other fund of the county for which there shall not be immediate use.

Any fund temporarily depleted by virtue of the foregoing provision shall be fully restored within nine months after a draft upon the same for the benefit of another fund shall have been made, and the moneys coming into the latter fund shall first be used to restore such depletion. The board shall provide, at the time of making such withdrawal, for reimbursing the fund from which moneys are thus temporarily withdrawn.

Source: SL 1921, ch 337; SDC 1939, § 12.1903; SL 1970, ch 20, § 1 (1); SL 1975, ch 76, § 12.



§ 7-21-35 Annual determination of delinquent real estate taxes.

7-21-35. Annual determination of delinquent real estate taxes. The board of county commissioners must, at its regular meeting in January of each year, ascertain and determine the total amount of taxes levied by such county on all real estate payable during the fiscal year just ended and which remained delinquent and unpaid at the close of such fiscal year excluding therefrom any and all amounts added thereto for penalties, interest, and costs of publication because of such delinquency, such delinquent taxes being so segregated as to show the amount thereof levied for each particular fund of the county.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-36 Annual determination of warrants, claims and liabilities outstanding.

7-21-36. Annual determination of warrants, claims and liabilities outstanding. The board of county commissioners must also, at the same time, ascertain and determine the total amount of all warrants issued against each fund payable out of the appropriations for such fiscal year and which remain outstanding and unpaid at the close of such fiscal year because of insufficient money in the fund on which drawn to pay the same, together with the amount of interest accrued thereon, and also the amount of all claims and liabilities payable out of the appropriations for such preceding year for which no warrants have been issued, and the total amount of such claims and liabilities payable out of each particular fund.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-37 Certificates of indebtedness against delinquent taxes for payment of outstandingwarrants, claims, and liabilities.

7-21-37. Certificates of indebtedness against delinquent taxes for payment of outstanding warrants, claims, and liabilities. For the purpose of providing funds for the payment of outstanding warrants and claims and liabilities, the board of county commissioners may, whenever the total amount of delinquent taxes for the preceding year on real estate payable into any fund shall be more than five percent of the total amount of taxes levied on real estate during the preceding year, without being required to submit the question of so doing to any election, by a resolution provide for the borrowing of money for the fund in an amount equal to the excess of delinquent taxes over five percent and shall issue certificates of indebtedness therefor, which shall be in denomination of one hundred dollars or multiples thereof, shall bear interest at a rate to be negotiated by the parties from the date thereof until paid and redeemed and shall be registered in the office of the county treasurer.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014; SL 1983, ch 28, § 9.



§ 7-21-38 Form of certificates of indebtedness against delinquent tax fund.

7-21-38. Form of certificates of indebtedness against delinquent tax fund. The certificates of indebtedness issued pursuant to § 7-21-37 shall be in substantially the same form as warrants drawn against the general fund of the county, except that they shall be known as certificates of indebtedness and each shall recite in the body thereof that it is drawn against and the principal and interest thereof is payable out of a special fund to be known as the "Delinquent tax fund for the fiscal year ending December 31st, 20____," and will be called in and paid and redeemed whenever there is sufficient money in such fund applicable for such purposes.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-39 Sale or exchange of delinquent tax certificates of indebtedness.

7-21-39. Sale or exchange of delinquent tax certificates of indebtedness. Certificates of indebtedness issued pursuant to § 7-21-37 may be sold by the board at either public or private sale, but shall not be sold at less than their par value, or may be exchanged for such outstanding warrants, dollar for dollar with accrued interest thereon, but no brokerage, legal, or other fees, or commissions of any kind shall be paid to any person or corporation for negotiating or assisting in the preparation, sale, or exchange thereof.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-40 Proceeds of certificates of indebtedness--Use to pay outstanding warrants, claims andliabilities.

7-21-40. Proceeds of certificates of indebtedness--Use to pay outstanding warrants, claims and liabilities. The moneys so borrowed for each of such funds shall be deposited to the credit thereof and shall be used for the purpose of paying and redeeming the outstanding warrants drawn against such funds, and the claims and liabilities created, during such fiscal year, together with the interest thereon, and it shall be the duty of the treasurer immediately upon receiving the money so borrowed to deposit the same to the credit of the proper funds and to call in for payment such warrants, claims, and liabilities or so much thereof as such money will pay.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-41 Resolution creating delinquent tax fund--Tax collections paid into fund.

7-21-41. Resolution creating delinquent tax fund--Tax collections paid into fund. Such resolution must create a fund to be known as the "Delinquent tax fund for the fiscal year ending December 31st, 20____," and shall provide that all delinquent taxes levied during such fiscal year for the funds for which such money has been borrowed, together with all penalties, interest, and costs added thereto, shall be, as fast as the same are collected, paid into and deposited to the credit of such fund, and shall be used for the payment of principal of and interest on such certificates of indebtedness and for no other purpose.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-42 Redemption of certificates of indebtedness from delinquent tax fund.

7-21-42. Redemption of certificates of indebtedness from delinquent tax fund. The treasurer shall, whenever there shall be any money in any delinquent tax fund sufficient to pay one or more of the certificates of indebtedness issued against such fund with accrued interest, call the same in for payment and redemption in the same manner that warrants against the general fund of the county are called in for payment and redemption, and interest on such certificates shall cease on the date specified in the notice calling such certificates in for payment.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-43 Apportionment of unused balance in delinquent tax fund.

7-21-43. Apportionment of unused balance in delinquent tax fund. If, after all certificates of indebtedness drawn against any delinquent tax fund shall have been fully paid, there remains any balance in such fund, such balance shall be apportioned to the several funds for which money was borrowed in proportion to the total amount of taxes levied for each fund in such fiscal year, and such fund shall thereupon be terminated and all delinquent taxes for such year thereafter paid shall be apportioned to the funds for which the same were originally levied.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-44 Unused appropriations terminated at end of year--Consideration in next budget.

7-21-44. Unused appropriations terminated at end of year--Consideration in next budget. All appropriations for the expenditure of public moneys contained in the annual and supplemental budgets for such fiscal year, shall cease to be in effect at the expiration of the fiscal year for which the same were made, except as provided in § 7-21-45, and any unused balance appropriated shall be used and considered as revenue in making levy to cover expenditures in the next budget.

Source: SL 1927, ch 79, § 14; SDC 1939, § 12.2012; SL 1975, ch 76, § 7.



§ 7-21-44.1 Unused contingency funds terminated at end of year.

7-21-44.1. Unused contingency funds terminated at end of year. Any unused balance in the contingency budget shall revert at the close of the year and shall not be accumulated.

Source: SL 1974, ch 66, § 2.



§ 7-21-45 Resolution to encumber unexpended appropriations--Contents--Listing kept byauditor.

7-21-45. Resolution to encumber unexpended appropriations--Contents--Listing kept by auditor. The board of county commissioners may by resolution at its first meeting in January or within ten days thereafter encumber that portion of unexpended appropriations from the prior year for which legal obligations were incurred but were not paid. The resolution shall state the appropriation account and amount encumbered. The county auditor shall keep a detailed listing by payee and amount supporting such amount shown in the resolution.

Source: SL 1927, ch 79, § 15; SDC 1939, § 12.2013; SL 1975, ch 76, § 8; SL 1976, ch 74, § 2.



§ 7-21-46 Repealed.

7-21-46. Repealed by SL 1975, ch 76, § 12.



§ 7-21-47 Payment of claims against previous year's appropriation--Registration of warrants notpaid.

7-21-47. Payment of claims against previous year's appropriation--Registration of warrants not paid. Warrants issued for claims allowed against budget appropriations for the previous fiscal year which have been filed before the board's first meeting in January, shall be paid out of the fund on which drawn on the presentation to the treasurer of the county, and in case of insufficient funds on hand to pay such warrants, due to delinquent taxes or other failure of revenue, then such warrants, upon presentation to the treasurer, shall be registered and the amount necessary to pay such warrants, if not paid at the time of the adoption of the annual budget, shall be included in the next annual budget.

Source: SL 1927, ch 79, § 15; SDC 1939, § 12.2013; SL 1975, ch 76, § 9.



§ 7-21-48 Transfer of surplus moneys in county funds--Outstanding warrants and obligationsto be provided for.

7-21-48. Transfer of surplus moneys in county funds--Outstanding warrants and obligations to be provided for. The board of county commissioners may transfer the surplus moneys that may be on hand in any of the several funds to such fund or funds as they may deem for the best interest of the county or may appropriate such surplus moneys to the payment of any outstanding indebtedness of the county. No moneys in any fund shall be transferred therefrom unless there be left in such fund sufficient money to pay all outstanding warrants drawn against such fund, together with any other indebtedness or contemplated expenditures from said fund for the current fiscal year. No money shall be transferred from any sinking or interest fund unless sufficient money be left therein to pay all interest which may accrue on and the principal of all outstanding bonds.

Source: SL 1927, ch 79, § 18; SL 1929, ch 99; SDC 1939, § 12.2016.



§ 7-21-49 Transfer of unused balance of special funds.

7-21-49. Transfer of unused balance of special funds. Whenever there remains in the treasury of any county an unexpended balance of any special fund, and all claims against such fund have been fully paid, and the purpose for which it was created has been fully subserved, and there remains no further use for such balance for the purpose for which it was created, it shall be lawful for the board of county commissioners to transfer such balance to any other fund of the county or subdivision to which such balance belongs.

Source: SL 1887, ch 144, § 1; CL 1887, § 602; RPolC 1903, § 842; RC 1919, § 5880; SDC 1939, § 12.1904.



§ 7-21-50 Repealed.

7-21-50. Repealed by SL 1975, ch 76, § 12.



§ 7-21-51 Accumulation of funds for capital outlay purposes.

7-21-51. Accumulation of funds for capital outlay purposes. A board of county commissioners may, by resolution, authorize the accumulation of funds for a period longer than one year for a capital outlay purpose which is otherwise authorized by law. For the purpose of this section, the term, capital outlay purpose, includes any purpose which is extraordinary in nature, exceeds the funding ability of a single-budget year, and may result in the purchase of services, materials, supplies, or equipment. The resolution is enacted if approved by a vote of sixty percent or more of the governing body and shall clearly set forth the purposes for which the funds are to be accumulated and the maximum amount that may be accumulated. The funds to be accumulated shall be expended within eighty-four months from the date of the resolution. If the specific purpose for which the funds are accumulated is no longer necessary, the funds shall revert to the fund from which the funds were originally appropriated. The amount of accumulation for a specific purpose may not exceed five million dollars. The accumulation of funds pursuant to this chapter is in addition to any accumulation of funds authorized by § 7-21-18.1.

Source: SL 1985, ch 54; SL 1988, ch 73; SL 2008, ch 36, § 1.



§ 7-21-52 Authority to create depreciation reserve for capital acquisitions.

7-21-52. Authority to create depreciation reserve for capital acquisitions. The governing body of any county may, by resolution, create a depreciation reserve within any proprietary fund which may only be used for capital acquisitions, not to exceed the accumulated depreciation of the fixed assets of the respective fund. If the specific purpose for which the funds are accumulated is no longer necessary, the funds shall revert to the general fund. These funds are in addition to those authorized by § 7-21-18.1

Source: SL 1997, ch 47, § 1.






Chapter 22 - County Warrants And Disbursements

§ 7-22-1 Verified statement or invoice required before claim allowed against county--Contentsof statement--Jurors' and witnesses' claims exempt.

7-22-1. Verified statement or invoice required before claim allowed against county--Contents of statement--Jurors' and witnesses' claims exempt. Before any account, claim, or demand against any county for any obligation, property, or services for which such county is liable may be allowed, the person having such account, claim, or demand, either by himself or agent, shall:

(1) Reduce the same to writing, and shall verify the same to the effect that such account is just and true, that the money therein charged was actually paid for the purposes therein stated; that the property therein charged for was actually delivered or used for the purposes therein stated, and was of the value therein charged; and that the services therein charged were actually rendered and of the value as charged, or in case such services were official, for which fees are prescribed by law, that the fees and amounts charged therefore are such as are allowed by law; and that no part of such account, claim, or demand has been paid; or

(2) Present an invoice or verification which shall be attached to a county voucher, the latter being signed or verified by the county official who purchased the property or had the services rendered to the effect that such account is just and true; that the money therein charged was actually paid for the purposes therein stated; that the property therein charged for was actually delivered or used for the purposes therein stated, and was of the value therein charged; and that the services therein charged for were actually rendered and of the value as charged, or in case such services were official, for which fees are prescribed by law, that the fees and amounts charged therefore are such as are allowed by law; and that no part of such account, claim or demand has been paid.

The provisions of this section do not apply to any claim or demand for the per diem of jurors or witnesses fixed by law.

Source: SL 1883, ch 112, § 87; CL 1887, § 800; SL 1893, ch 56, § 1; RPolC 1903, § 861; SL 1911, ch 109; SL 1913, ch 151; RC 1919, § 5897; SDC 1939, § 12.1803; SL 1985, ch 55.



§ 7-22-2 Warrant required for payment of claim against county.

7-22-2. Warrant required for payment of claim against county. No claim against the county shall be paid otherwise than upon the allowance of the county commissioners upon the warrant of the county auditor, except one authorized to be allowed by some other person or tribunal, in which case the claim shall be paid upon the warrant of the county auditor upon the proper certificate of the person or tribunal allowing the same.

Source: SL 1887, ch 10, § 7; CL 1887, § 652; RPolC 1903, § 887; RC 1919, § 5948; SDC 1939, § 12.0906; SL 1975, ch 76, § 10.



§ 7-22-3 Warrant required for disbursement of county funds--Contents.

7-22-3. Warrant required for disbursement of county funds--Contents. No public money shall be disbursed by the county commissioners or any of them, but the same shall be disbursed by the county treasurer upon the warrant of the county auditor specifying the name of the party entitled to the same, on what account, and upon whose allowance, if not fixed by law.

Source: SL 1887, ch 10, § 7; CL 1887, § 652; RPolC 1903, § 887; RC 1919, § 5948; SDC 1939, § 12.0906; SL 1975, ch 76, § 11.



§ 7-22-4 Numbering of warrants--Record maintained by auditor.

7-22-4. Numbering of warrants--Record maintained by auditor. All such warrants shall be progressively numbered, and the numbers, date, and amount of each, and the name of the person to whom payable, and the purpose for which drawn, shall at the time of issuing the same be entered in a book kept by the auditor for that purpose.

Source: SL 1887, ch 10, § 7; CL 1887, § 652; RPolC 1903, § 887; RC 1919, § 5948; SDC 1939, § 12.0906.



§ 7-22-5 Repealed.

7-22-5. Repealed by SL 1976, ch 75, § 7.



§ 7-22-6 Warrants paid in order of presentation.

7-22-6. Warrants paid in order of presentation. All warrants upon the treasurer of any county shall be paid out of the fund on which they are drawn in the order of their presentation.

Source: SL 1874-5, ch 74, § 1; PolC 1877, ch 50, § 1; CL 1887, § 1671; RPolC 1903, § 2251; SL 1913, ch 359; RC 1919, § 6973; SDC 1939, § 12.0812.



§ 7-22-7 Endorsement of warrant for payment by county depository.

7-22-7. Endorsement of warrant for payment by county depository. Every warrant for the payment of money issued by any county, which is not registered because of lack of funds with which to pay such warrant, shall be countersigned by the county treasurer, who shall also endorse on such warrant an order to the depository, by which such warrant is to be paid, to pay such warrant to the order of the payee and charge the same to the account of such treasurer. Such warrant so countersigned and endorsed shall have the same force and effect as a check drawn by said treasurer upon such depository. No such warrant shall be paid by the depository unless so countersigned and endorsed by such treasurer, and no warrant shall be countersigned by the treasurer so long as there are any registered warrants outstanding.

Source: SL 1953, ch 500; SDC Supp 1960, § 45.1438.



§ 7-22-8 Warrant register maintained by treasurer--Form and information shown.

7-22-8. Warrant register maintained by treasurer--Form and information shown. The treasurer of each organized county shall provide himself with and keep a warrant register which register shall show in a column arranged for that purpose the number, date, and amount of each warrant presented, the particular fund upon which the same is drawn, the date of presentation, the name and address of the person in whose name the same is registered, the date of payment when made, the amount of interest, and the total amount paid thereon, with the date when notice to the person in whose name such warrant is registered is mailed, as hereinafter provided.

Source: SL 1874-5, ch 74, § 2; PolC 1877, ch 50, § 2; CL 1887, § 1672; RPolC 1903, § 2252; SL 1913, ch 359; RC 1919, § 6974; SDC 1939, § 12.0811.



§ 7-22-9 Registration of warrants not paid for want of funds.

7-22-9. Registration of warrants not paid for want of funds. Whenever any warrant shall be presented to the treasurer for payment and there shall be no funds in the treasury appropriated for that purpose, the treasurer shall enter such warrant in his warrant register for payment in the order of presentation; and, upon such warrant so registered, he shall endorse the registry number, date of registration, and the words "Not paid for want of funds," and sign such endorsement; provided however, that nothing in this chapter shall be construed to require the holder of any warrant to register the same.

Source: SL 1874-5, ch 74, § 3; PolC 1877, ch 50, § 3; CL 1887, § 1673; SL 1893, ch 57, § 1; RPolC 1903, § 2253; RC 1919, § 6975; SDC 1939, § 12.0813.



§ 7-22-10 Interest payable on warrants not paid at time of presentation.

7-22-10. Interest payable on warrants not paid at time of presentation. All county warrants shall draw interest at a rate of interest to be determined by the county commissioners of the county until paid from the date upon which they are presented to the county treasurer and endorsed "Not paid for want of funds."

Source: SL 1874-5, ch 27, § 40; PolC 1877, ch 21, § 53; SL 1881, ch 139, § 1; CL 1887, § 618; RPolC 1903, § 858; RC 1919, § 5894; SL 1927, ch 82; SDC 1939, § 12.1906; SL 1951, ch 27; SL 1983, ch 28, § 10.



§ 7-22-11 Annual payment of interest on outstanding warrants--Tax levy for interest payments.

7-22-11. Annual payment of interest on outstanding warrants--Tax levy for interest payments. The board of county commissioners may determine by resolution that interest shall be paid annually on all outstanding registered warrants of such county. When it has been so determined, said board shall, at the time and in the manner provided for the levy of taxes, make a separate and special levy of a tax sufficient to pay one year's interest on each county warrant which according to the computation of the said board will be outstanding and unpaid on the anniversary of the date thereof during the next calendar year. Such levy may be made in addition to the maximum levy otherwise allowed by law and shall be certified by the county auditor, placed on the tax roll, and collected by the county treasurer as other taxes, which funds derived from such levy shall be kept separate and apart from other tax collections and shall be used only for the purpose of paying interest on warrants as herein provided.

Source: SL 1933, ch 160, §§ 1, 2; SDC 1939, § 12.0814.



§ 7-22-12 Call of outstanding warrants for annual payment of interest.

7-22-12. Call of outstanding warrants for annual payment of interest. As soon as there is sufficient money in the special warrant interest fund to pay one year's interest on one or more outstanding warrants, the county treasurer shall notify the holder of the oldest registered warrant or warrants to present the same for payment of interest, and such treasurer shall continue to call all outstanding warrants for payment of interest in the order of registration as rapidly as funds are available therefor. No warrant shall be called for payment of interest until the same shall have been registered for at least one year.

Source: SL 1933, ch 160, § 2; SDC 1939, § 12.0814.



§ 7-22-13 Failure of warrant holder to present warrant for annual interest--Failure to notifytreasurer of address.

7-22-13. Failure of warrant holder to present warrant for annual interest--Failure to notify treasurer of address. Any warrant holder who shall fail to present his warrant to the treasurer within thirty days after the treasurer shall have mailed him written notice to present the same, addressed to such holder's last known address, shall lose his right to payment in order provided in § 7-22-12. No holder of a registered warrant shall be entitled to payment in the order provided in § 7-22-12 unless he shall first have filed with the treasurer a description of the warrant or warrants held by him, and his name and post office address.

Source: SL 1933, ch 160, § 2; SDC 1939, § 12.0814.



§ 7-22-14 Endorsement and receipt for annual interest paid--Priority preserved despitenonpayment of annual interest.

7-22-14. Endorsement and receipt for annual interest paid--Priority preserved despite nonpayment of annual interest. All interest payments shall be endorsed by the treasurer on the back of the warrant and the warrant holder shall execute and deliver duplicate receipts for such payment to the treasurer who shall retain one and deliver the other forthwith to the county auditor. All registered warrants, together with interest earned but not paid under the provisions of §§ 7-22-11 to 7-22-14, inclusive, shall continue to be paid in the order of their registration as provided by law.

Source: SL 1933, ch 160, §§ 2, 3; SDC 1939, § 12.0814.



§ 7-22-15 Warrants paid in order of registration--Call of warrants for payment--Termination ofinterest.

7-22-15. Warrants paid in order of registration--Call of warrants for payment--Termination of interest. All such registered warrants shall be paid in the order of their registration and it shall be the duty of every such treasurer, as soon as money sufficient for the payment of such warrants is received to the credit of the particular fund upon which the same are drawn, to immediately notify by mail the persons in whose names the same are drawn or, if he shall receive written notice from some other person that he is the holder of any such warrant, then the treasurer shall notify such other person and thereupon interest upon such warrants shall cease and the treasurer shall pay and cancel such warrants upon presentation thereof.

Source: SL 1874-5, ch 74, § 4; PolC 1877, ch 50, § 4; CL 1887, § 1674; SL 1895, ch 186, § 1; RPolC 1903, § 2254; RC 1919, § 6976; SDC 1939, § 12.0813.



§ 7-22-16 Purchase of warrants by treasurer prohibited--Forfeiture of amount due.

7-22-16. Purchase of warrants by treasurer prohibited--Forfeiture of amount due. No county treasurer shall either directly or indirectly contract for or purchase any warrant issued by the county of which he is the treasurer at any discount whatever upon the sum due on such warrant; and if any county treasurer shall so contract for or purchase any such warrant, he shall not be allowed in settlement the amount of such warrant or any part thereof and shall forfeit the whole amount due on such warrant to be recovered by civil action at the suit of the state for the use of the county.

Source: SL 1868-9, ch 25, § 103; PolC 1877, ch 28, § 99; CL 1887, § 1660; RPolC 1903, § 2237; RC 1919, § 6952; SDC 1939, § 12.0815.



§ 7-22-17 Cancellation of check or warrant not presented within two years of issuance--Notation in register.

7-22-17. Cancellation of check or warrant not presented within two years of issuance--Notation in register. The board of county commissioners may, by resolution, cancel any check or warrant that has not been presented for payment at any time within two years of the date on which the check or warrant was issued. Upon such resolution the county auditor shall note the cancellation in the check or warrant register.

Source: SL 1887, ch 37, §§ 1, 2; CL 1887, §§ 589, 590; RPolC 1903, §§ 827, 828; RC 1919, §§ 5874, 5875; SDC 1939, § 12.1905; SDCL, § 7-22-5; SL 1968, ch 19; SL 1976, ch 75, § 1.



§ 7-22-18 Payment of old checks or warrants at direction of commissioners.

7-22-18. Payment of old checks or warrants at direction of commissioners. Notwithstanding any provision for cancellation of checks or warrants, the board of county commissioners shall direct the payment of any properly issued check or warrant to any person entitled to payment thereof within a period of six years from date of issue thereof and may direct payment of checks or warrants more than six years from date of issue thereof.

Source: SL 1976, ch 75, § 2.






Chapter 23 - Accounting For County Funds

§ 7-23-1 to 7-23-4. Repealed.

7-23-1 to 7-23-4. Repealed by SL 1975, ch 76, § 12.



§ 7-23-5 Annual examination and accounting for tax sales and receipts.

7-23-5. Annual examination and accounting for tax sales and receipts. It shall be the duty of the board of county commissioners, at each annual meeting of such board to examine the county treasurer's "tax-sale book" and "stub receipts," and ascertain the amount of redemption money in the treasury and compel such treasurer to account for the same.

Source: SL 1879, ch 49, § 10; CL 1887, § 616; RPolC 1903, § 856; RC 1919, § 5892; SDC 1939, § 12.1907.



§ 7-23-6 Settlement by county officers for funds received--Payment into treasury.

7-23-6. Settlement by county officers for funds received--Payment into treasury. All treasurers, sheriffs, clerks, constables, and other officers chargeable with money belonging to any county shall render their accounts to and settle with the board of county commissioners at the time required by law and pay into the county treasury any balance which may be due the county, take duplicate receipts therefor, and deposit one of the same with the county auditor within five days thereafter.

Source: SL 1868-9, ch 4, § 36; SL 1874-5, ch 27, § 35; PolC 1877, ch 21, § 51; CL 1887, § 615; RPolC 1903, § 855; RC 1919, § 5891; SDC 1939, § 12.1907.



§ 7-23-7 Adjustment of accounts of delinquent officers--Forfeiture for delinquency.

7-23-7. Adjustment of accounts of delinquent officers--Forfeiture for delinquency. If any person thus chargeable shall neglect or refuse to render true accounts or settle, such board shall adjust the accounts of such delinquent according to the best information it can obtain, and ascertain the balance due the county, and order suit to be brought in the name of the county therefor; and such delinquent shall not be entitled to any commission and shall forfeit and pay to the county a penalty of twenty percent on the amount of funds due the county.

Source: SL 1868-9, ch 4, § 37; SL 1874-5, ch 27, §§ 36, 37; PolC 1877, ch 21, § 52; CL 1887, § 617; RPolC 1903, § 857; RC 1919, § 5893; SDC 1939, § 12.1907.






Chapter 24 - County Bonds

§ 7-24-1 Purposes for which county building bonds authorized.

7-24-1. Purposes for which county building bonds authorized. Whenever any county having five hundred voters or more shall have been organized for four years or more and the county seat of such county has been permanently located as provided by law and the building or buildings occupied by such county for courthouse, office, or jail purposes are inadequate to the wants thereof or unsafe by reason of risk by fire or otherwise or whenever it is deemed necessary and for the best interests of said county to erect a suitable building or buildings for the care of the poor, such county may issue its bonds for the purpose of purchasing a site for a courthouse, office, or a jail building or for purchasing a site or grounds for a building or buildings suitable for the care of the county poor or for the erection of a courthouse, office, or jail, building or buildings suitable for the care of the poor under the restrictions and according to the provisions of this chapter.

Source: SL 1897, ch 49, § 1; RPolC 1903, § 970; RC 1919, § 6983; SL 1927, ch 78; SDC 1939, § 12.2105; SL 1957, ch 27, § 1.



§ 7-24-2 Election on bonds--Issuance.

7-24-2. Election on bonds--Issuance. Bonds shall be authorized, issued and sold as provided in chapter 6-8B if a majority of all registered voters voting at the bond election authorize the bond issue.

Source: SL 1927, ch 65, § 1; SL 1931, ch 91, § 1; SL 1935, ch 64, § 1; SDC 1939, § 12.2105; SL 1957, ch 27, § 1; SL 1984, ch 43, § 63.



§ 7-24-3 to 7-24-8. Repealed.

7-24-3 to 7-24-8. Repealed by SL 1984, ch 43, § 131.



§ 7-24-9 Bond issue for satisfaction of judgment against county.

7-24-9. Bond issue for satisfaction of judgment against county. If a judgment has been recovered against a county upon any claim, and the judgment has become final by expiration of the time for appeal or decision upon appeal, the governing body of the county, by a resolution declaring it to be for the best interests of the county, passed and entered upon its records, published in its proceedings may without submitting the matter to a vote of the voters issue bonds of the county for the purpose of compromising the judgment. The bonds shall be delivered only to the judgment creditor or his successor in ownership of the judgment, upon a complete release and satisfaction of the judgment. The bonds may not exceed the amount due upon the judgment at date of the bonds. All bonds shall be issued and sold as provided in chapter 6-8B.

Source: SL 1903, ch 81; RC 1919, § 6997; SL 1929, ch 78; SDC 1939, § 12.2103; SL 1975, ch 47, § 2; SL 1983, ch 28, § 11; SL 1984, ch 43, § 64; SL 1984, ch 319, § 5.



§ 7-24-10 to 7-24-17. Repealed.

7-24-10 to 7-24-17. Repealed by SL 1984, ch 43, § 131.



§ 7-24-18 Tax levy to pay county bonds--Proceeds placed in debt service fund.

7-24-18. Tax levy to pay county bonds--Proceeds placed in debt service fund. When a county issues bonds, at or before the time of doing so, the governing body thereof shall levy a continuing annual tax sufficient to pay the interest and the principal thereof when due. All taxes so levied, when collected, shall be placed in a debt service fund. No part of the fund may be used for any other purpose than to pay the interest and principal of the bonds for which they were levied and collected. The levy authorized by this section is in addition to the levy authorized in § 10-12-21.

Source: SD Const, art 13, § 5; RC 1919, § 6998; SDC 1939, § 12.2110; SL 1985, ch 77.



§ 7-24-19 Deposit and investment of debt service fund moneys--Resolution of countycommissioners.

7-24-19. Deposit and investment of debt service fund moneys--Resolution of county commissioners. Every county maintaining a debt service fund for the payment of outstanding bonds shall keep the accumulations in said debt service fund deposited with the lawful depositories or invested in registered warrants or bonds of any municipal or public corporation of the State of South Dakota, including those of the county issuing such bonds, or bonds, notes, or other obligations issued by any federal land bank, federal intermediate credit bank, bank for cooperatives, or any or all of the federal farm credit banks, or obligations of the United States, or bonds or securities of any kind issued by the State of South Dakota, and the interest accruing on such investment shall be credited to such debt service fund. Moneys in any debt service fund shall be invested only in such of the above-named securities as will become due and payable on or before the date when the bonds for the payment of which such debt service fund was created become due and payable, except bonds of the United States or of the State of South Dakota. Where such debt service fund is invested in other bonds of such county, there shall be a levy of a tax upon the taxable property of such county of sufficient amount to pay the interest and also the principal thereof when due and such tax, when collected, shall be returned to the debt service fund for that purpose.

In carrying out the provisions of this section, all transactions shall be by resolution of the board of county commissioners which resolution shall be regularly filed and recorded with the county auditor as a public record.

Source: SL 1915, ch 277; RC 1919, § 6999; SL 1933, ch 164; SDC 1939, § 12.2111; SL 1979, ch 37, § 2.



§ 7-24-20 to 7-24-31. Repealed.

7-24-20 to 7-24-31. Repealed by SL 1984, ch 43, § 131.






Chapter 25 - County Buildings And Improvements

§ 7-25-1 Annual tax levy for construction or improvement of certain buildings--Fundaccumulated--Cooperation with other subdivisions--Proceeds pledged to paymentswithout limitation.

7-25-1. Annual tax levy for construction or improvement of certain buildings--Fund accumulated--Cooperation with other subdivisions--Proceeds pledged to payments without limitation. The board of county commissioners may levy a tax not to exceed ninety cents per thousand dollars of taxable valuation to be used or paid into a fund for the purpose of acquiring a site, constructing, renovating, improving, remodeling, altering, adding to, repairing, erecting, or maintaining a courthouse, office, jail building, county exhibition buildings, 4-H and extension buildings, grandstands and bleachers, highway maintenance buildings, or public library. The county may cooperate in a joint undertaking for any of the foregoing purposes with any other county, municipality or school district. The levy authorized by this section is in addition to the levy authorized in § 10-12-21. The proceeds of the levy authorized by this section may be pledged by the county to payments under an agreement entered into pursuant to § 7-25-19 without regard to the limitations of § 7-25-3.

Source: SL 1911, ch 123, § 1; SL 1915, ch 126; RC 1919, § 6953; SL 1931, ch 115, § 1; SDC 1939, § 12.2303; SL 1959, ch 31, § 2; SL 1959, ch 32; SL 1963, ch 49; SL 1968, ch 21; SL 1970, ch 50; SL 1985, ch 15, § 24; SL 1985, ch 77, § 8; SL 1987, ch 185, § 2; SL 1989, ch 87, § 15C.



§ 7-25-2 Investment of building fund--Income paid into fund.

7-25-2. Investment of building fund--Income paid into fund. The board of county commissioners shall have the power to loan or invest any balance of any such fund as referred to in § 7-25-1 upon first mortgages upon real property worth at least double the value of the sum loaned, or upon bonds of the State of South Dakota, or upon bonds or warrants of the county, or upon bonds of any municipality or school district within the county, at such legal rate of interest as may be agreed, and may also loan or invest such funds in United States government bonds, and the income from such loans shall be paid into such fund.

Source: SL 1911, ch 123, § 2; RC 1919, § 6954; SL 1931, ch 115, § 2; SDC 1939, § 12.2303; SL 1959, ch 31, § 2; SL 1959, ch 32; SL 1963, ch 49; SL 1968, ch 21; SL 1992, ch 60, § 2.



§ 7-25-3 County commissioners authorized to construct and improve buildings--Maximumexpenditure authorized without voters' approval.

7-25-3. County commissioners authorized to construct and improve buildings--Maximum expenditure authorized without voters' approval. The board of county commissioners shall have authority to provide for the erection, renovation, improvement, remodeling, alteration, addition to, and repairing of courthouses, jails, memorial buildings, which may contain an auditorium, and other necessary buildings within and for the county and to make contracts on behalf of the county for such purposes; but no expenditure for these purposes, greater than can be paid for out of the annual revenue of the county for the current year, including for courthouse, office, and jail buildings the revenue from the special levy provided by § 7-25-1, together with the amount of any debt service fund theretofore provided for such purpose, shall be made unless the question of such expenditure shall have first been submitted to a vote of the qualified voters of such county and shall have been approved by a majority of the votes so cast; and the board shall determine the amount and rate of taxes to be submitted to a vote for such purpose.

Source: SL 1868-9, ch 4, § 27; SL 1874-5, ch 27, § 27; PolC 1877, ch 21, § 43; CL 1887, § 607; RPolC 1903, § 847; SL 1913, ch 153; RC 1919, § 5883; SL 1920 (SS), ch 42; SDC 1939, § 12.2302; SL 1959, ch 31, § 1.



§ 7-25-4 Building bonds approved by voters--Other funds applicable without additionalapproval.

7-25-4. Building bonds approved by voters--Other funds applicable without additional approval. Whenever the question of bonding the county for the purpose of bonding the county for the purpose of building or renovating, improving, remodeling, altering, adding to, or repairing a courthouse, jail, memorial building, or other county buildings shall have been submitted to a vote of the voters and such bond issue shall have been carried by a vote of the voters, then in addition to the proceeds raised from the sale of such bonds the board may, whenever there remains in the treasury of such county an unexpended balance of any special fund and all claims against such fund have been fully paid, or when there remains an unexpended balance of the general fund and all claims against such fund have been fully paid, in its discretion, apply the whole or any part of such accumulated funds to the purposes specified in this section and it shall not be necessary to submit the question of such expenditure to the voters of the county.

Source: SL 1868-9, ch 4, § 27; SL 1874-5, ch 27, § 27; PolC 1877, ch 21, § 43; CL 1887, § 607; RPolC 1903, § 847; SL 1913, ch 153; RC 1919, § 5883; SL 1920 (SS), ch 42; SDC 1939, § 12.2302; SL 1959, ch 31, § 1.



§ 7-25-5 Commissioners' duty to use accumulated building fund.

7-25-5. Commissioners' duty to use accumulated building fund. After a fund for the construction of a courthouse, office, or jail building, county exhibition buildings, 4-H and extension buildings, grandstands and bleachers, and highway maintenance buildings has accumulated from any source, it shall be the duty of the board of county commissioners within one year from the time such fund becomes available to proceed to the erection of such building or buildings, if such fund shall in the judgment of the board be sufficient for that purpose.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 44; CL 1887, § 608; RPolC 1903, § 848; SL 1911, ch 123, § 3; RC 1919, §§ 5884, 6955; SL 1931, ch 115, § 3; SDC 1939, § 12.2303; SL 1959, ch 31, § 2; SL 1959, ch 32; SL 1963, ch 49; SL 1968, ch 21.



§ 7-25-6 Acquisition of ground for authorized county buildings--Board to superviseconstruction of all buildings.

7-25-6. Acquisition of ground for authorized county buildings--Board to supervise construction of all buildings. The board of county commissioners when authorized to erect any county building or joint county and municipal building shall have power to acquire ground for a site by purchase or condemnation.

The board shall also have the entire supervision of the construction of all county buildings and monuments.

Source: SL 1897, ch 49, § 4; RPolC 1903, § 973; RC 1919, § 6985; SDC 1939, § 12.2307.



§ 7-25-7 Advertising and award procedure for building construction contracts.

7-25-7. Advertising and award procedure for building construction contracts. If any county building is to be constructed, the board shall proceed as required by chapter 5-18B. The time specified for opening of bids shall be at one of the regular or duly adjourned sessions of the board.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51; SL 1972, ch 34, § 2; SL 2011, ch 2, § 113.



§ 7-25-8 Building plans and specifications to remain on file--Petty offense to permit removal.

7-25-8. Building plans and specifications to remain on file--Petty offense to permit removal. One copy of the plans and specifications for any building or buildings to be erected shall be and remain on file in the office of the county auditor at all times from the beginning of the publication of the advertisement for bids until the completion of the building or buildings. Any county auditor who shall allow or permit the original of any plans or specifications filed in his office, as in this section provided, to be taken away from his office after the same shall have been filed commits a petty offense.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, §§ 12.2308, 12.9904; SL 1955, ch 22; SL 1963, ch 51; SL 1981, ch 43, § 8.



§ 7-25-9 Security posted by bidders on construction contract--Return of security tounsuccessful bidders.

7-25-9. Security posted by bidders on construction contract--Return of security to unsuccessful bidders. Each bid shall contain a certified check, cashier's check, or bank money order, in the sum equal to five percent of the amount of the bid. The check or money order shall be certified or issued by either a state or national bank domiciled within this state made payable to the county or the county treasurer. In lieu of a check or money order, a bid bond for ten percent of the bid may be submitted. The bond shall be issued by a surety authorized to do business in this state and payable to the county or the county treasurer as a guaranty that the bidder will enter into contract, if the contract is awarded to the bidder, and furnish a bond as provided by this chapter. If the successful bidder forfeits a check, money order, or bid bond, the proceeds of the check, money order, or bid bond shall be turned into the county general fund. The check, money order, or bid bond of each unsuccessful bidder shall be, by the board, immediately returned to the bidder. No more time may elapse between the opening of the bids and either the acceptance of the bid of the lowest responsible bidder, or the rejection of all bids presented than is permitted in subdivision 5-18A-5(7).

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51; SL 1969, ch 24; SL 1979, ch 46, § 1; SL 1987, ch 72; SL 2011, ch 2, § 114.



§ 7-25-9.1 Waiver of security requirements on bids less than two thousand dollars.

7-25-9.1. Waiver of security requirements on bids less than two thousand dollars. Notwithstanding the provisions of § 7-25-9, the requirement of a bid bond, certified check, money order, cash, or other security may be waived when the bid submitted does not exceed two thousand dollars.

Source: SL 1968, ch 276; SL 1979, ch 46, § 2.



§ 7-25-10 Lowest responsible bid accepted--Progress payments permitted in contract--Intereston payments withheld.

7-25-10. Lowest responsible bid accepted--Progress payments permitted in contract--Interest on payments withheld. The lowest responsible bid in all cases shall be accepted and the contract for the building or buildings may permit progress payments, but if so shall provide for retention of not less than the following percentages: twelve percent of the amount of the contract up to fifty thousand dollars; five percent of the next two hundred thousand dollars of the amount of the contract and two and one-half percent of the amount of the contract in excess of two hundred fifty thousand dollars until the contract is fully executed and the building or buildings completed to the satisfaction and acceptance of the board of county commissioners. However, if the contractor has furnished the board all required records and reports and a final inspection has been made, the board shall pay to the contractor interest at the Category A rate of interest as established in § 54-3-16 on the amounts retained and on the final payment due the contractor beginning sixty days after the work under the contract has been completed, as evidenced either by the completion date established in the superintendent's or architect's letter of acceptance or by the use and occupancy of the building, and running until the date when payment is tendered to the contractor unless delay in payment has been the result of federal participation in such contract, in which event interest may not begin until sixty days after payment by the federal authority involved.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51; SL 1983, ch 28, § 14; SL 1984, ch 319, § 6.



§ 7-25-11 Execution of construction contracts.

7-25-11. Execution of construction contracts. All contracts shall be made and set forth in writing and shall be signed on behalf of the board by the chairman and attested by the county auditor with the county seal affixed after such contract has been voted upon and carried by a majority of the board.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51.



§ 7-25-12 Performance bond required of construction contractor.

7-25-12. Performance bond required of construction contractor. The board must further require a bond from the contractor in a sum equal to the contract price, conditioned that the contractor will execute his contract and complete the building or buildings according to the plans and specifications and to the full satisfaction of the board, and account for all moneys paid to him and pay all bills and claims on account of labor or materials furnished in and about the performance of the contract including all demands of subcontractors, such bond to stand as security for all such bills, claims, and demands and to be a surety bond issued by some surety company authorized to do a surety bonding business in the state or a personal bond with sufficient sureties, to be approved by the board of county commissioners.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51.



§ 7-25-13 Payment required if building occupied before acceptance.

7-25-13. Payment required if building occupied before acceptance. It is further provided that in the event the board elects to use and occupy the public improvement before acceptance, the board shall pay all amounts due under the contract except double the amount the superintendent or architect shall estimate necessary to complete the improvement in accordance with the plans and specifications or one percent of the contract price, whichever is the greater, or in any event not less than three hundred dollars, and no interest shall be allowed thereon until sixty days after said work has been fully completed.

Source: SDC 1939, § 12.2308 as added by SL 1963, ch 51.



§ 7-25-14 Appointment of superintendent to oversee construction--Progress payments based onsuperintendent's reports.

7-25-14. Appointment of superintendent to oversee construction--Progress payments based on superintendent's reports. The board may appoint a competent superintendent, who may be the architect furnishing the plans and specifications for such building or buildings and such superintendent shall report to the board every thirty days as to the progress and character of the work done by the contractor, and upon the reports of the superintendent payments to the extent of the percent specified in § 7-25-10 or the percent embodied in the contract shall be made to the contractor from time to time during the process of construction, divided into such installments as the board and the contractor may agree upon at the time of entering into the contract, and which shall be included in and be a part of the terms of the contract. None of such payments, however, shall be held to constitute an acceptance in whole or in part, by the board prior to the making of the final payment and acceptance in full completion of the contract.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51.



§ 7-25-15 Auditing of commissioners' accounts in connection with erection of buildings.

7-25-15. Auditing of commissioners' accounts in connection with erection of buildings. The county auditor, county treasurer, and some qualified voter and freeholder of such county appointed by the board of county commissioners, not a member thereof, shall act as a board of auditors to audit accounts of such board of county commissioners in connection with the erection of county buildings pursuant to the provisions of §§ 7-25-6 to 7-25-14, inclusive, and such board of auditors shall receive for their services the sum of three dollars each for every day actually and necessarily employed in such capacity to be paid upon the warrant of the board of county commissioners.

Source: SL 1897, ch 49, § 5; RPolC 1903, § 974; RC 1919, § 6986; SDC 1939, § 12.2309.



§ 7-25-16 Insurance on buildings--Application of proceeds--Filing policies.

7-25-16. Insurance on buildings--Application of proceeds--Filing policies. The board of county commissioners may insure any or all of the public buildings and property belonging to the county. In case of the destruction or damage of the buildings or property so insured, such board shall demand and receive any money due on account of such insurance and cause same to be paid into the county treasury. All money received may be applied to the fund for rebuilding or restoring such buildings or property. Such insurance policies shall be filed in the office of the county auditor.

Source: PolC 1877, ch 21, § 96; CL 1887, § 640; RPolC 1903, § 877; RC 1919, § 5933; SDC 1939, § 12.0822; SL 1972, ch 47.



§ 7-25-17 Rental space provided county officers where courthouse or jail insufficient.

7-25-17. Rental space provided county officers where courthouse or jail insufficient. In any county where there is no courthouse or jail erected by the county, or no lodging for prisoners provided under a joint agreement pursuant to § 24-11-4, or where those erected have not sufficient capacity, it shall be the duty of the board of county commissioners to provide for courtroom, jail, and offices for the following named officers: sheriff, treasurer, register of deeds, state's attorney, auditor, clerk of courts, and circuit court judge for the county, to be furnished by such county in a suitable building or buildings for the lowest rent to be obtained at the county seat, or to secure and occupy suitable rooms at a free rent within the limits of the county seat or any of the additions thereto until such county builds a courthouse.

Source: SL 1874-5, ch 27, § 26; PolC 1877, ch 21, § 42; SL 1885, ch 41, § 1; CL 1887, § 606; RPolC 1903, § 846; RC 1919, § 5882; SDC 1939, § 12.2301; SL 1971, ch 52.



§ 7-25-18 Repealed.

7-25-18. Repealed by SL 1975, ch 162, § 17.



§ 7-25-19 Sale and lease-back arrangements--Disposition of sale proceeds--Tax exemption.

7-25-19. Sale and lease-back arrangements--Disposition of sale proceeds--Tax exemption. The board of county commissioners of any county may by resolution exercise all the powers conferred on the South Dakota Building Authority pursuant to and in the manner provided by §§ 5-12-15, 5-12-19 and 5-12-42 to 5-12-45, inclusive, with respect to the acquisition, lease, sale and lease-back of land, improvements, and capital equipment to be used for any lawful purpose, except that the proceeds of sale of any such facility are subject to § 6-13-8. All land, improvements and capital equipment owned or being leased or acquired by the county pursuant to a lease having a fixed term plus renewal options exceeding three years or a lease-purchase or installment purchase contract shall constitute a separate class of property which is exempt from all taxation.

Source: SL 1984, ch 48, § 1; SL 1987, ch 185, § 3; SL 1989, ch 30, § 14.



§ 7-25-20 Sale and lease-back powers additional--Restrictions on exercise.

7-25-20. Sale and lease-back powers additional--Restrictions on exercise. The powers conferred by § 7-25-19 are in addition to all other powers conferred upon the board of county commissioners of any county, and their exercise shall be subject only to such restrictions as may be provided by the South Dakota Constitution and are not subject to any restrictions or procedural requirements prescribed by any other law.

Source: SL 1984, ch 48, § 2.






Chapter 25A - Improvement Districts

§ 7-25A-1 Definition of terms.

7-25A-1. Definition of terms. Terms used in this chapter mean:

(1) "Board" or "board of supervisors," the governing board of the district;

(2) "Bond," any general obligation bond, assessment bond, refunding bond, revenue bond, and other obligation in the nature of a bond as is provided for in this chapter, as the case may be. This term includes "certificate" and the provisions which are applicable to bonds are equally applicable to certificates;

(3) "Cost," if used with reference to any project, includes, but is not limited to:

(a) The expenses of determining the feasibility or practicability of acquisition, construction, or reconstruction;

(b) The cost of surveys, estimates, plans, and specifications;

(c) The cost of improvements;

(d) Engineering, fiscal and legal expenses and charges;

(e) The cost of all labor, materials, machinery, and equipment;

(f) The cost of all lands, properties, rights, easements, and franchises acquired;

(g) Financing charges;

(h) The creation of initial reserve and debt service funds;

(i) Working capital;

(j) Interest charges incurred or estimated to be incurred on money borrowed prior to and during construction and acquisition and for a reasonable period of time after completion of construction or acquisition as the board may determine;

(k) The cost of issuance of bonds pursuant to this chapter, including advertisements and printing;

(l) The cost of any election held pursuant to this chapter and all other expenses of issuance of bonds;

(m) The discount, if any, on the sale or exchange of bonds;

(n) Administrative expenses; and

(o) Such other expenses as may be necessary or incidental to the acquisition, construction, or reconstruction of any project or to the financing thereof, or to the development of any lands within the district;

(4) "District," the improvement district;

(5) "District roads," all highways, streets, roads, alleys, sidewalks, storm drains, bridges, and thoroughfares of all kinds and descriptions contained within the boundaries of the district;

(6) "Improvement district," a local unit of special purpose government which is created pursuant to this chapter and limited to the performance of those functions authorized by this chapter, the boundaries of which contain no less than three hundred twenty acres, the governing head of which is a body created, organized, and authorized to function specifically as prescribed in this chapter;

(7) "Landowner" or "owner," any individual, firm, or corporation, public or private, or public agency, who has legal title to real property as shown by the records of the register of deeds of the county in which the real property is situated;

(8) "Local government," a county, municipality, or any political subdivision thereof;

(9) "Project," any development, improvement, property, utility, facility, works, or service now existing or hereafter undertaken or established under the provisions of subdivisions 7-25A-7(21) and (22);

(10) "Sewer system," any plant, system, facility, or property, and additions, extensions, and improvements thereto at any future time constructed or acquired as part thereof, useful or necessary or having the present capacity for future use in connection with the collection, treatment, purification, or disposal of sewage, including, without limitation, industrial wastes resulting from any process of industry, manufacture, trade, or business or from the development of any natural resource;

(11) "Water management and control facilities," any lakes, canals, ditches, reservoirs, dams, levees, sluiceways, floodways, pumping stations, or any other works, structures or facilities for the conservation, control, development, utilization, and disposal of water, and any purposes appurtenant, necessary, or incidental thereto;

(12) "Water system," any plant, system, facility, or property and additions, extensions, and improvements thereto at any future time constructed or acquired as part thereof, useful or necessary or having the present capacity for future use in connection with the development of sources, treatment, or purification and distribution of water.
Source: SL 1989, ch 59, § 1; SL 2011, ch 39, § 1; SL 2011, ch 136, § 4.



§ 7-25A-2 Petition for establishment of improvement district--Contents.

7-25A-2. Petition for establishment of improvement district--Contents. A petition for the establishment of an improvement district shall be filed with the auditor of each county in which the proposed district is located. The petition shall contain:

(1) The legal description of the property of the district;

(2) The written consent by the owner or owners of one hundred percent of the real property to be included in the district, consenting to the establishment of the district and the filing of the petition, or documentation demonstrating that the petitioner has control by deed, trust agreement, contract, or option of one hundred percent of the real property to be included in the district;

(3) A designation of five persons to be the initial members of the board of supervisors, who shall serve in that office until replaced by elected members;

(4) The proposed name of the district;

(5) An accurate survey and map of the territory intended to be embraced within the proposed district showing the boundaries and area thereof. The accuracy thereof shall be verified by affidavit of a licensed surveyor. The survey and map, when completed and verified, shall be left at a convenient public office, to be designated by the county auditor of the county in which the petition is filed, for a period of not less than twenty days for examination by those having an interest in the application;

(6) The proposed timetable for construction of the district services and the estimated cost of constructing the services;

(7) An economic impact statement of the district upon the county;

(8) An environmental impact survey; and

(9) A statement that the creation of the district is consistent with any applicable comprehensive or effective local government plan.
Source: SL 1989, ch 59, § 2.



§ 7-25A-3 Hearing upon petition--Notice.

7-25A-3. Hearing upon petition--Notice. Upon the filing of the petition, the county commission of the county in which the majority of land in which the proposed district is located shall schedule a hearing to hear objections to the petition, shall give notice of the time and place fixed for the hearing by publication once each week for two consecutive weeks in a newspaper of general circulation in each county in which the proposed district is located, and shall permit the inspection of the petition at the office of the auditor of each county by all persons. The second notice may not be published more than thirty days or less than ten days before the hearing.

Source: SL 1989, ch 59, § 3.



§ 7-25A-4 Factors for consideration--Requirements.

7-25A-4. Factors for consideration--Requirements. The county commission, in considering the petition, shall determine whether all the following requirements have been met:

(1) That all statements contained within the petition have been found to be true and correct;

(2) That the creation of the district is not inconsistent with any applicable comprehensive plan or effective local government plan;

(3) That the area of land within the proposed district is of sufficient size, is sufficiently compact, and is sufficiently contiguous to be developable as one functional interrelated community;

(4) That the probable beneficial impact of the district outweighs any probable adverse socioeconomic impact of the proposed district.
Source: SL 1989, ch 59, § 4.



§ 7-25A-5 Order establishing district--Appointment of additional members to board--Term ofoffice.

7-25A-5. Order establishing district--Appointment of additional members to board--Term of office. Upon conclusion of the hearing, if the county commission determines all requirements of § 7-25A-4 have been satisfied, the commission may enter an order granting the establishment of the district and setting forth its findings and conclusions. If an order is entered granting establishment of the district, the county commission shall appoint two additional members to the board of supervisors. However, if the proposed district is within the three mile radius of a municipality, the county commission shall appoint one member, and the municipal governing body shall appoint one member. An appointed member shall serve until replaced by the governing body responsible for the appointment or until the first election and may not be an elected official of the county or the municipality.

Source: SL 1989, ch 59, § 5.



§ 7-25A-6 Filing of order required.

7-25A-6. Filing of order required. A certified copy of the order shall be filed with the register of deeds and auditor of each county in which the district is located.

Source: SL 1989, ch 59, § 6.



§ 7-25A-7 Powers of district.

7-25A-7. Powers of district. The district shall have, and the board may exercise, the following powers:

(1) To sue and be sued in the name of the district;

(2) To adopt and use a seal and authorize the use of a facsimile thereof;

(3) To acquire, by purchase, gift, devise, or otherwise, real and personal property, or any estate therein;

(4) To make and execute contracts and other instruments necessary or convenient to the exercise of its powers;

(5) To contract for the services of consultants to perform planning, engineering, legal, or other appropriate services of a professional nature;

(6) To borrow money and accept gifts;

(7) To apply for and use grants, or loans of money or other property from the United States, the state, a unit of local government, or any person for any district purposes and enter into agreements required in connection therewith;

(8) To hold, use, and dispose of such moneys or property for any district purposes in accordance with the terms of the gift, grant, loan or agreement relating thereto;

(9) To maintain an office at such place or places as it may designate within a county in which the district is located, which office must be reasonably accessible to the landowners;

(10) To hold, control, and acquire by donation or purchase any public easements, dedications to public use, platted reservations for public purposes, or any reservations for those purposes authorized by this chapter and to make use of such easements, dedications or reservations for any of the purposes authorized by this chapter;

(11) To lease as lessor or lessee to or from any person, firm, limited liability company, corporation, association or body, public or private, any projects of the type that the district may undertake and facilities or property of any nature for the use of the district to carry out any of the purposes authorized by this chapter;

(12) To borrow money and issue bonds, certificates, warrants, notes, or other evidence of indebtedness as provided by this chapter;

(13) To levy such tax and special assessments as may be authorized by this chapter;

(14) To charge, collect, and enforce fees and other user charges;

(15) To raise, by user charges or fees authorized by resolution of the board, amounts of money which are necessary for the conduct of the district activities and services and to enforce their receipt and collection in the manner prescribed by resolution not inconsistent with law;

(16) To exercise within the district the right and power of eminent domain, pursuant to the provisions of chapters 7-18 and 9-27 and over any property within the state, except municipal, county, state, and federal property, for the uses and purposes of the district relating solely to water, sewer, district roads, and water management, specifically including, without limitation, the power for the taking of easements for the drainage of the land of one person over and through the land of another;

(16A) To exercise beyond the district, with prior approval by resolution of the governing body of the county if the taking will occur in an unincorporated area, or with prior approval by resolution of the governing body of the municipality if the taking will occur within a municipality, the right and power of eminent domain, pursuant to the provisions of chapters 7-18 and 9-27 and over any property within the state, except municipal, county, state, and federal property, for the uses and purposes of the district relating solely to a potable water system and sewer system;

(17) To cooperate with, or contract with, other governmental agencies as may be necessary, convenient, incidental, or proper in connection with any of the powers, duties, or purposes authorized by this chapter;

(18) To assess and impose upon lands in the district ad valorem taxes;

(19) To impose and foreclose special assessment liens as provided by this chapter;

(20) To exercise such powers as may be authorized by this chapter and in accordance with the provisions of chapters 1-24 and 1-25;

(21) To plan, establish, acquire, construct or reconstruct, enlarge or extend, equip, operate, and maintain systems and facilities for the following basic infrastructures, all of which shall be exempt from property taxation:

(a) Water management and control for the lands within the district and to connect some or any of such facilities with roads and bridges;

(b) Water supply, sewer and waste water management, or any combination thereof;

(c) Bridges or culverts; and

(d) District roads, equal to or exceeding the specifications of the county in which the district roads are located, and street lights;

(22) After the board has obtained the consent of the local government within the jurisdiction of which a power specified in this subdivision is to be exercised, to plan, establish, acquire, construct or reconstruct, enlarge or extend, equip, operate, and maintain additional systems and facilities for:

(a) Parks and facilities for indoor and outdoor recreational, cultural, and education uses;

(b) Fire prevention and control, including fire stations, water mains, and plugs;

(c) School buildings and related structures;

(d) Security, subject to compliance with all applicable state regulations;

(e) Waste collection and disposal;

(f) Conventions; and

(g) Parking;

(23) To purchase, sell or operate a water or sewer utility;

(24) To adopt and enforce an improvement district building code if the district has first obtained the consent of the county within which the district lies for the exercise of this power;

(25) Notwithstanding the provisions of § 1-24-2, to provide for law enforcement within the district through joint exercise of governmental powers agreements pursuant to chapter 1-24; and

(26) To exercise jointly with other authorized political subdivisions any power granted under chapters 6-3 and 6-5.
Source: SL 1989, ch 59, § 7; SL 1991, ch 64, § 1; SL 1994, ch 351, § 7.



§ 7-25A-8 Hearing prerequisite to purchase or sale of certain water or sewer utilities.

7-25A-8. Hearing prerequisite to purchase or sale of certain water or sewer utilities. No improvement district may purchase or sell a water or sewer utility that provides service to the public for compensation until the governing body of the improvement district has held a public hearing on the purchase or sale and made a determination that the purchase or sale is in the public interest.

Source: SL 1989, ch 59, § 8.



§ 7-25A-9 Powers of board--Composition--Term of office.

7-25A-9. Powers of board--Composition--Term of office. The board of the district may exercise the powers granted to the district pursuant to this chapter. The board shall consist of five to seven members. Each elected member shall hold office for a term of six years and until his successor is chosen and qualifies. The members of the board shall be citizens of the United States.

Source: SL 1989, ch 59, § 9.



§ 7-25A-10 Election of board members.

7-25A-10. Election of board members. The board shall schedule an election of board members to be held not later than the date of the first general municipal election following the tenth anniversary of the formation of the district. At the first election, one board member shall be elected for a six-year term, two members shall be elected for a four-year term, and two members shall be elected for a two-year term. The candidate receiving the highest number of votes shall serve a six-year term, the two candidates receiving the next highest number of votes shall serve four-year terms, and the two candidates receiving the next highest number of votes shall serve two-year terms. In succeeding elections, each board member shall be elected for a six-year term. All elected board members shall be registered voters of the district.

Source: SL 1989, ch 59, § 10; SL 1999, ch 36, § 1.



§ 7-25A-11 Conduct of elections--Costs borne by district.

7-25A-11. Conduct of elections--Costs borne by district. All elections pursuant to this chapter shall be conducted, canvassed, recounted, and contested as other elections under the general municipal election laws of this state. All election costs are to be borne by the improvement district.

Source: SL 1989, ch 59, § 11.



§ 7-25A-12 Conduct of campaigns.

7-25A-12. Conduct of campaigns. Candidates seeking election to office shall conduct their campaigns in accordance with the provisions of Title 12.

Source: SL 1989, ch 59, § 12.



§ 7-25A-13 Appointments made by supervisor of elections--Other duties.

7-25A-13. Appointments made by supervisor of elections--Other duties. The improvement district supervisor of elections shall appoint the inspectors and clerks of elections, prepare and furnish the ballots, designate polling places, and canvass the returns of the election.

Source: SL 1989, ch 59, § 13.



§ 7-25A-14 Board members known as supervisors--Oath and term of office--Vacancies.

7-25A-14. Board members known as supervisors--Oath and term of office--Vacancies. Members of the board shall be known as supervisors and, upon entering into office, shall take and subscribe to the oath of office as prescribed by law. They shall hold office for the terms for which they were elected or appointed and until their successors are chosen and qualified. If, during the term of office, a vacancy occurs, the remaining members of the board shall fill the vacancy by an appointment for the remainder of the unexpired term.

Source: SL 1989, ch 59, § 14.



§ 7-25A-15 Majority constitutes quorum.

7-25A-15. Majority constitutes quorum. A majority of the members of the board constitutes a quorum for the purposes of conducting its business and exercising its powers and for all other purposes. Action taken by the district shall be upon a vote of a majority of the members.

Source: SL 1989, ch 59, § 15.



§ 7-25A-16 Election of chairman--Other officers.

7-25A-16. Election of chairman--Other officers. As soon as practicable after each election or appointment, the board shall organize by electing one of its members as chairman and by electing a secretary, who need not be a member of the board, and such other officers as the board may deem necessary.

Source: SL 1989, ch 59, § 16.



§ 7-25A-17 Compensation of board members.

7-25A-17. Compensation of board members. Each member of the board of supervisors shall receive for his services an amount not to exceed one hundred dollars per month or an amount established by the electors at referendum. In addition, each supervisor shall receive travel and per diem expenses as set by the board.

Source: SL 1989, ch 59, § 17.



§ 7-25A-18 District manager--Compensation--Duties.

7-25A-18. District manager--Compensation--Duties. The board shall employ, and fix the compensation of, a district manager. The district manager shall have charge and supervision of the works of the district and shall be responsible for preserving and maintaining any improvement or facility constructed or erected pursuant to the provisions of this chapter, for maintaining and operating the equipment owned by the district, and for performing such other duties as may be prescribed by the board.

Source: SL 1989, ch 59, § 18.



§ 7-25A-19 Relationships not constituting conflict of interest.

7-25A-19. Relationships not constituting conflict of interest. It is not a conflict of interest for members of the board, the district manager or other employee of the district to be a landowner, or a stockholder, officer, or employee of a landowner.

Source: SL 1989, ch 59, § 19; SL 1991, ch 64, § 2.



§ 7-25A-20 Authority of manager to hire--Compensation of employees determined by board.

7-25A-20. Authority of manager to hire--Compensation of employees determined by board. The district manager may hire or otherwise employ and terminate the employment of such other persons, including, without limitation, professional, supervisory, and clerical employees, as may be necessary and authorized by the board. The compensation and other conditions of employment of the officers and employees of the district shall be as provided by the board.

Source: SL 1989, ch 59, § 20.



§ 7-25A-21 Designation of treasurer--Powers and duties--Disbursement of funds--Bond.

7-25A-21. Designation of treasurer--Powers and duties--Disbursement of funds--Bond. The board shall designate a person as treasurer of the district, who shall have charge of the funds of the district. The funds shall be disbursed only upon the order, or pursuant to the resolution, of the board by warrant or check countersigned by the treasurer and by such other person as may be authorized by the board. The board may give the treasurer other or additional powers and duties as the board may deem appropriate and may fix his compensation. The board may require the treasurer to give a bond in such amount, on such terms, and with such sureties as may be deemed satisfactory to the board to secure the performance by the treasurer of his powers and duties.

Source: SL 1989, ch 59, § 21.



§ 7-25A-22 Selection of depository.

7-25A-22. Selection of depository. The board may select as a depository for its funds any qualified public depository as set out in §§ 9-22-6 and 9-22-6.1.

Source: SL 1989, ch 59, § 22.



§ 7-25A-23 Provision of utilities--Powers of district.

7-25A-23. Provision of utilities--Powers of district. If the board assumes the responsibility for providing utilities, the district shall have the powers provided in chapters 9-40 and 9-47, insofar as such chapters relate to projects undertaken pursuant to subdivision 7-25A-7(21).

Source: SL 1989, ch 59, § 23.



§ 7-25A-24 District's authority to obtain loans--Purpose--Interest.

7-25A-24. District's authority to obtain loans--Purpose--Interest. The district at any time may obtain loans pursuant to chapter 9-25, in such amount and on such terms and conditions as the board may approve, for the purpose of paying any of the expenses of the district or any costs incurred or that may be incurred in connection with any of the projects of the district. The loans shall bear such interest as the board may determine and may be payable from and secured by a pledge of such funds, revenues, taxes, and assessments as the board may determine, subject, however, to the provisions contained in any proceeding under which bonds were theretofore issued and are then outstanding. Notwithstanding the provisions of chapter 9-25, the terms of these loans may not exceed thirty years.

Source: SL 1989, ch 59, § 24; SL 1990, ch 52, § 4.



§ 7-25A-25 District's authority to issue negotiable notes--Payment.

7-25A-25. District's authority to issue negotiable notes--Payment. For the purpose of defraying costs and expenses, the district may issue negotiable notes, warrants, or other evidences of debt to be payable at such times, to bear such interest as the board may determine in compliance with law and to be sold or discounted at such price or prices and on such terms as the board may deem advisable. The board may provide for the payment thereof by pledging the whole or any part of the funds, revenues, taxes, and assessments of the district. All notes shall be authorized, issued, and sold as provided in chapter 6-8B, except no election may be held.

Source: SL 1989, ch 59, § 25.



§ 7-25A-26 Board's authority to issue bonds--Purpose--Limitation.

7-25A-26. Board's authority to issue bonds--Purpose--Limitation. To undertake, accomplish, and complete any project or projects within the powers granted the board, the board may issue and sell bonds and other forms of indebtedness in such amount as the board may determine, for the purpose of acquiring, constructing, completing, or remodeling, maintaining, or equipping any such facility or facilities; refunding and refinancing the same from time to time as often as advantageous and in the public interest to do so; and pledging any income of such district, and any revenues derived by the district from such facilities, or any combination thereof, to secure payment of such bonds and to redeem such bonds. All districts bonds shall be authorized, issued and sold as provided in chapter 6-8B, except no election may be held to issue bonds other than those required by S.D. Const., Art. XIII, § 4.

Source: SL 1989, ch 59, § 26; SL 1990, ch 52, § 5.



§ 7-25A-27 Defeasance of bondholders--Provisions determined by board--Surplus funds.

7-25A-27. Defeasance of bondholders--Provisions determined by board--Surplus funds. The board may make such provision with respect to the defeasance of the right, title, and interest of the holders of any of the bonds and obligations of the district in any revenues, funds, or other properties by which such bonds are secured as the board deems appropriate. The board without limitation on the foregoing, may provide that when the bonds or obligations become due and payable or have called for redemption and the whole amount of the principal and interest and premium, if any, due and payable upon the bonds or obligations then outstanding shall be held in trust for such purpose and provision shall also be made for paying all other sums payable in connection with such bonds or other obligations, then and if the right, title, and interest of the holders of the bonds in any revenues, funds, or other properties by which such bonds are secured shall thereupon cease, terminate and become void. The board may apply any surplus in any sinking fund established in connection with such bonds or obligations and all balances remaining in all other funds or accounts other than money held for the redemption or payment of the bonds or other obligations to any lawful purpose of the district as the board shall determine.

Source: SL 1989, ch 59, § 27.



§ 7-25A-28 Bonds constituting legal investments.

7-25A-28. Bonds constituting legal investments. Notwithstanding any provisions of any other law to the contrary, all bonds issued under the provisions of this chapter shall constitute legal investments for savings and loans, savings banks, banks, trust companies, insurance companies, personal representatives, trustees, conservators, and other fiduciaries.

Source: SL 1989, ch 59, § 28; SL 1993, ch 213, § 79.



§ 7-25A-29 Default not to constitute debt or obligation of local government or state.

7-25A-29. Default not to constitute debt or obligation of local government or state. A default on the bonds or obligations of a district does not constitute a debt or obligation of a local government or the state.

Source: SL 1989, ch 59, § 29.



§ 7-25A-30 Assessment of ad valorem tax--Purpose--Maximum amount--Collection.

7-25A-30. Assessment of ad valorem tax--Purpose--Maximum amount--Collection. The board may levy and assess an ad valorem tax on all the taxable property in the district to construct, operate, and maintain projects; to pay the principal of, and interest on, any general obligation bonds of the district; and to provide for any sinking or other funds established in connection with any such bonds. An ad valorem tax levied by the board for operating purposes, exclusive of debt service on bonds, may not exceed ten dollars per one thousand dollars per taxable value. The ad valorem tax shall be in addition to county and all other ad valorem taxes. The tax shall be assessed, levied, and collected in the same manner and at the same time as county taxes.

Source: SL 1989, ch 59, § 30.



§ 7-25A-31 Ad valorem taxes--Delinquency and penalties.

7-25A-31. Ad valorem taxes--Delinquency and penalties. All ad valorem taxes provided for in this chapter shall become delinquent and bear penalties on the amount of such taxes in the same manner as county taxes.

Source: SL 1989, ch 59, § 31.



§ 7-25A-32 Interest on bonds exempt.

7-25A-32. Interest on bonds exempt. Interest on all bonds issued pursuant to this chapter is exempt from all taxes by the state or by any political subdivision, agency, or instrumentality thereof.

Source: SL 1989, ch 59, § 32.



§ 7-25A-33 Board authorized to levy special assessments for construction or acquisition ofcertain projects--Assessment as continuing lien.

7-25A-33. Board authorized to levy special assessments for construction or acquisition of certain projects--Assessment as continuing lien. The board may levy special assessments for the construction, reconstruction, or acquisition of projects authorized under this chapter using the procedures provided in chapter 9-43. The district assessments may be made payable in thirty annual installments. Such special assessments are a continuing lien on such real property as against all persons except the United States and the state. The district may obtain loans as described in § 7-25A-24, issue negotiable notes, warrants, or other evidences of debt as described in § 7-25A-25 or issue and sell bonds and other forms of indebtedness as described in § 7-25A-26 to finance the construction, reconstruction, or acquisition of a project or projects authorized by this chapter prior to the time the board levies special assessments for such project or projects.

Source: SL 1989, ch 59, § 33; SL 1990, ch 52, § 6.



§ 7-25A-34 Provisions of other chapters pertaining to taxation applicable.

7-25A-34. Provisions of other chapters pertaining to taxation applicable. The provisions of chapters 10-21, 10-22, 10-23, 10-24, and 10-25, shall be applicable to district taxes and special assessments with the same force and effect as if such provisions were expressly set forth in this chapter.

Source: SL 1989, ch 59, § 34.



§ 7-25A-35 Board to require use of water management and control and water and sewer facilitieswithin district.

7-25A-35. Board to require use of water management and control and water and sewer facilities within district. To the full extent permitted by law, the district shall require all lands, buildings, premises, persons, firms, and corporations within the district to use the water management and control facilities and water and sewer facilities of the district.

Source: SL 1989, ch 59, § 35.



§ 7-25A-36 Hearing required before fixing amount charged for services--Notice--Periodicadjournment permitted.

7-25A-36. Hearing required before fixing amount charged for services--Notice--Periodic adjournment permitted. No such rates, fees, rentals, or other charges for any of the facilities or services of the district may be fixed until after a public hearing at which all the users of the proposed facility or services or owners, tenants or occupants served or to be served thereby and all other interested persons shall have an opportunity to be heard concerning the proposed rates, fees, rentals, or other charges. Notice of the public hearing setting forth the proposed schedule or schedules of rates, fees, rentals, and other charges shall be published in a newspaper in the county and of general circulation in the district at least once and at least ten days prior to the public hearing. The hearing may be adjourned from time to time.

Source: SL 1989, ch 59, § 36.



§ 7-25A-37 Final adoption of schedule--Filing requirements--Scope of coverage.

7-25A-37. Final adoption of schedule--Filing requirements--Scope of coverage. After the hearing, the schedule or schedules, either as initially proposed or as modified or amended, may be finally adopted. A copy of the schedule or schedules of the rates, fees, rentals, or charges as finally adopted shall be kept on file in an office designated by the board and shall be open at all reasonable times to public inspection. The rates, fees, rentals, or charges so fixed for any class of users or property served shall be extended to cover any additional users or properties thereafter served which shall fall in the same class, without the necessity of any notice or hearing.

Source: SL 1989, ch 59, § 37.



§ 7-25A-38 Requirements for charges--Uniformity--Production of minimum revenues.

7-25A-38. Requirements for charges--Uniformity--Production of minimum revenues. The rates, fees, rentals, and charges shall be just and equitable and uniform for users of the same class and shall be such as will produce revenues, together with any other assessments, taxes, revenues, or funds available or pledged for such purpose, at least sufficient to provide for the items hereinafter listed, but not necessarily in the order stated:

(1) To provide for all expenses of operation and maintenance of such facility or service;

(2) To pay when due all bonds and interest thereon for the payment of which such revenues are, or shall have been, pledged or encumbered, including reserves for such purpose; and

(3) To provide for any other funds which may be required under the resolution or resolutions authorizing the issuance of bonds pursuant to this chapter.
Source: SL 1989, ch 59, § 38.



§ 7-25A-39 Recovery of charges or penalties upon default.

7-25A-39. Recovery of charges or penalties upon default. If any rates, fees, rentals, charges, or delinquent penalties have not been paid when due and have been in default for sixty days or more, the unpaid balance thereof and all interest accrued thereon, together with reasonable attorney's fees and costs, may be recovered by the district in a civil action.

Source: SL 1989, ch 59, § 39.



§ 7-25A-40 Board's authority to make contracts.

7-25A-40. Board's authority to make contracts. The board may enter into contracts for the use of the projects of the district and with respect to the services and facilities furnished or to be furnished by the district.

Source: SL 1989, ch 59, § 40.



§ 7-25A-41 Petition for termination or contraction of districts--Contents.

7-25A-41. Petition for termination or contraction of districts--Contents. A petition for the expansion, termination, or contraction of an improvement district shall be filed with the county auditor of each county in which the district is located. The petition shall contain:

(1) A copy of the order establishing the district;

(2) A written consent to the expansion, termination, or contraction of the district by the owner or owners of seventy-five percent of the real property in the district which consent has been given within the last one hundred eighty days. The written consent shall contain the legal description of the property and the name of any owner of the property affected;

(3) A statement explaining the reasons for the proposed expansion, termination, or contraction of the district;

(4) For a proposed termination or contraction of the district, a statement that all debts will be paid or assumed;

(5) In the case of a petition for the expansion of an improvement district, the written consent by the owners of one hundred percent of the real property to be newly included in the district as a result of the expansion, consenting to the expansion of the district and the filing of the petition, or documentation demonstrating that the petitioner has control by deed, trust agreement, contract, or option of one hundred percent of the real property to be included in the district as a result of the expansion. Such written consent shall be given within the last one hundred eighty days, and such written consent or other documentation shall contain the legal description of the property and the name of the owners of the property;

(6) A copy of a resolution adopted by the board of supervisors approving the proposed petition;

(7) An accurate survey and map of the territory to be embraced in the boundaries of the district, as contracted or expanded, and the area thereof, which shall be verified by an affidavit of a licensed surveyor. The survey and map shall be left at a convenient public office to be designated by the county auditor of the county in which the petition is filled, for a period of not less than twenty days before the date of the hearing on the petition;

(8) In the case of expansion, the proposed timetable for construction of district services to the expanded area, and the estimated cost of constructing the services; and

(9) In the case of an expansion, an economic impact statement of the district upon the county, an environmental impact survey, and a statement that the expansion of the district is consistent with any applicable comprehensive or effective local government plan.
Source: SL 1989, ch 59, § 41; SL 1990, ch 52, § 7; SL 1991, ch 64, § 3.



§ 7-25A-42 Commission's authority to order termination or contraction.

7-25A-42. Commission's authority to order termination or contraction. The county commission of the county in which the majority of land in the area in which the district is located, upon petition, may order the expansion, termination, or contraction of an improvement district as provided by this chapter.

Source: SL 1989, ch 59, § 42; SL 1990, ch 52, § 8.



§ 7-25A-43 Hearing upon petition to terminate--Notice.

7-25A-43. Hearing upon petition to terminate--Notice. Upon the filing of the petition, the county commission shall schedule a hearing to hear objections to the petition and shall give notice of the time and place fixed for the hearing by publication once each week for two consecutive weeks in a newspaper of general circulation in each county in which the district is located. The second notice may not be published more than thirty days nor less than ten days before the hearing.

Source: SL 1989, ch 59, § 43.



§ 7-25A-44 Factors for consideration by commission.

7-25A-44. Factors for consideration by commission. The county commission after conducting a hearing pursuant to this chapter, shall consider the following:

(1) Whether all statements contained within the petition have been found to be true and correct;

(2) Whether all the debts will be paid or assumed prior to termination;

(3) Whether fifty percent of the owners have consented to the termination or contraction;

(4) Whether, in the sound discretion of the county commissioners, there is good cause for termination or contraction of the district;

(5) Whether, in a proposed expansion, the expansion of the district is consistent with any applicable comprehensive plan or effective local government plan;

(6) Whether, in a proposed expansion, the affected area is sufficiently contiguous to the existing district to be developable with the existing district as one functional interrelated community; and

(7) Whether, in a proposed expansion, the probable beneficial impact of the expansion of the district outweighs any probable adverse socioeconomic impact of the proposed expansion of the district.
Source: SL 1989, ch 59, § 44; SL 1990, ch 52, § 9.



§ 7-25A-45 Order for termination or contraction--Requirements.

7-25A-45. Order for termination or contraction--Requirements. Upon conclusion of the hearing, if the county commission determines all requirements of § 7-25A-44 have been satisfied, the commission may enter an order granting the expansion, termination, or contraction of the district and setting forth its findings and conclusions.

Source: SL 1989, ch 59, § 45; SL 1990, ch 52, § 10.



§ 7-25A-46 Filing of order.

7-25A-46. Filing of order. A certified copy of the order granting the petition for the expansion, termination, or contraction of a district shall be filed with the auditor and register of deeds of each county in which the district was located or will be located as a result of an expansion.

Source: SL 1989, ch 59, § 46; SL 1990, ch 52, § 11; SL 1991, ch 64, § 4.






Chapter 26 - Monuments, Museums And Historic Sites

§ 7-26-1 County monument to veterans--Maintenance and repair.

7-26-1. County monument to veterans--Maintenance and repair. The board of county commissioners may erect in a suitable place a monument suitable to honor and perpetuate the memory of all American veterans from the county. The board shall provide continued maintenance and repair of the monument.

Source: SL 1907, ch 232, § 1; RC 1919, § 5844; SDC 1939, § 12.2306; SL 1980, ch 58, § 2; SL 1985, ch 77, § 9; SL 2011, ch 40, § 1.



§ 7-26-2 Repealed.

7-26-2. Repealed by SL 1980, ch 58, § 1.



§ 7-26-3 Acquisition of historic sites and objects of historic interest--Preservation and display--Historic site markers.

7-26-3. Acquisition of historic sites and objects of historic interest--Preservation and display--Historic site markers. The board of county commissioners may, in its discretion, acquire without cost to the county historic sites located in said county and objects of historic interest including newspapers, magazines, and writings of historical interest of any sort or type whatsoever, and may provide in the county courthouse or elsewhere in the said county a room or rooms for the preservation, display, and maintenance of such objects and writings. They may cause to be erected within the said county suitable markers for any such historic site.

Source: SL 1953, ch 26; SL 1957, ch 28; SL 1959, ch 33; SDC Supp 1960, § 12.2310.



§ 7-26-4 Repealed.

7-26-4. Repealed by SL 1985, ch 77, § 42.



§ 7-26-5 Construction, improvement, and operation of historical museums.

7-26-5. Construction, improvement, and operation of historical museums. The board of county commissioners may provide for the acquisition of sites, purchase, erection, renovation, improvement, remodeling, alteration, operation, addition to, and repairing of county historical museums, or a historical museum owned by an incorporated nonprofit historical association or society, or a historical museum owned by the state located within such county.

Source: SL 1966, ch 28; SL 1967, ch 21; SL 1970, ch 51; SL 1985, ch 77, § 10.



§ 7-26-6 Cemeteries subject to county maintenance.

7-26-6. Cemeteries subject to county maintenance. For the purposes of § 7-26-7 the term "abandoned cemetery" means a cemetery, in which no burial of a human body has taken place for five years and which has not been, for a period of five or more years, maintained by any person, church, religious or benevolent society, or any civic organization.

Source: SL 1973, ch 45, § 1; SL 1981, ch 57, § 1.



§ 7-26-7 Regulation and maintenance of abandoned cemeteries--Cemetery board of directors--Appointment--Powers--Reports--Appropriations.

7-26-7. Regulation and maintenance of abandoned cemeteries--Cemetery board of directors--Appointment--Powers--Reports--Appropriations. The board of county commissioners may regulate and maintain abandoned rural cemeteries. The regulation and maintenance shall include, but is not limited to, the mowing and cutting of weeds and grass, the repairing of fences and corrective measures relative to grave markers. The board of county commissioners may appoint a cemetery board of directors to manage abandoned cemeteries or may assign management as well as funding responsibilities to any interested organization or individual. The board shall have the same powers as nonprofit corporations as provided in § 47-22-55 and shall submit annual reports to the board of county commissioners on its activities. Funds necessary to carry out the provisions of this section may be appropriated from the county general fund.

Source: SL 1973, ch 45, § 2; SL 1981, ch 57, § 2; SL 1991, ch 65.






Chapter 27 - County Fairs And Exhibitions

§ 7-27-1 Construction and maintenance of exhibition buildings--Acquisition of property--Taxlevy.

7-27-1. Construction and maintenance of exhibition buildings--Acquisition of property--Tax levy. The county commissioners may erect, maintain, repair, remodel, and otherwise improve upon any ground owned or acquired by purchase, including by contract for deed or lease with purchase option, lease, gift, bequest, or otherwise, any building to be used for the exhibition of stock, farm produce, school work, and domestic arts, or for the sale of livestock, or for farmers' or other meetings or any other purpose which in the discretion of the county commissioners is to the benefit of the best interests of the county. The board may purchase, including by contract for deed or lease with purchase option, lease, or otherwise acquire by gift, bequest, or otherwise, any other real property in the county with or without buildings thereon, or lease space in any building within the county, for any of the above specified purposes. The county commissioners may levy a tax for any of the purposes not to exceed thirty cents per thousand dollars of taxable valuation of taxable property in the county. The levy authorized by this section is in addition to the levy authorized in § 10-12-21.

Source: SL 1921, ch 169; SDC 1939, § 12.2305; SL 1951, ch 30; SL 1963, ch 50; SL 1973, ch 47, § 1; SL 1975, ch 81, § 1; SL 1985, ch 15, § 25; SL 1985, ch 77, § 11; SL 1990, ch 55.



§ 7-27-1.1 Municipal annexation of fair land--Continued jurisdiction of county commissioners.

7-27-1.1. Municipal annexation of fair land--Continued jurisdiction of county commissioners. If the land upon which any fair established pursuant to the provisions of this chapter is annexed by a municipality, the board of county commissioners shall continue to regulate maintenance, construction, and supervision of the fairgrounds.

Source: SL 1976, ch 99, § 1.



§ 7-27-2 Repealed.

7-27-2. Repealed by SL 1975, ch 81, § 14.



§ 7-27-3 Conduct of county fair by commissioners--Delegation of powers--Purposes of fair.

7-27-3. Conduct of county fair by commissioners--Delegation of powers--Purposes of fair. It shall be lawful for the county commissioners in their discretion to purchase, including by contract for deed or lease with purchase option, or lease or acquire by gift, bequest, or otherwise, land in such county and to erect or lease and maintain, repair, remodel, and otherwise improve at any time suitable buildings thereon for county fair purposes and to conduct a county fair thereon, employing a secretary or manager therefor, and to do any and all things in the premises which are ordinarily done by the manager conducting county agricultural and industrial fairs, or to delegate any and all such powers for the conduct of such fair to a county fair board or nonprofit operating corporation as provided by §§ 7-27-10 and 7-27-11, including the right to charge for entrance thereto and to offer premiums for exhibits thereat. In the discretion of the county commissioners county fair purposes may include buildings, equipment, and other facilities for 4-H achievements days or any other 4-H activity, and any funds provided by this chapter may be allocated and used for such expenditures.

Source: SL 1915, ch 125, § 1; RC 1919, § 5808; SL 1919, ch 144; SL 1929, ch 96, § 1; SL 1937, ch 84, § 1; SDC 1939, § 12.2601; SL 1941, ch 34; SL 1951, ch 31, § 1; SL 1953, ch 27; SDC Supp 1960, § 12.2601 (1); SL 1975, ch 81, § 2.



§ 7-27-4 Repealed.

7-27-4. Repealed by SL 1975, ch 81, § 14.



§ 7-27-5 Repealed.

7-27-5. Repealed by SL 1974, ch 279, § 2.



§ 7-27-6 Lease of fair grounds--Maximum term--Purchase options--Sale or gift.

7-27-6. Lease of fair grounds--Maximum term--Purchase options--Sale or gift. If land or buildings leased by a county or by the county fair board or nonprofit operating corporation for fair grounds is owned by any other public corporation or subdivision, a lease thereof may be made for any period not to exceed ninety-nine years and all public corporations or subdivisions are hereby authorized to make such lease contracts, and to include purchase options therein, or to sell under contract for deed or otherwise or to make a gift of such property to any of the foregoing entities as in the discretion of the governing bodies might best serve the public interest.

Source: SL 1937, ch 84, § 1; SDC 1939, § 12.2601; SL 1941, ch 34; SL 1951, ch 31, § 1; SDC Supp 1960, § 12.2601 (5); SL 1975, ch 81, § 3.



§ 7-27-7 to 7-27-9. Repealed.

7-27-7 to 7-27-9. Repealed by SL 1985, ch 77, § 42.



§ 7-27-10 County fair board--Appointment, organization, and duties of board and officers.

7-27-10. County fair board--Appointment, organization, and duties of board and officers. The county commissioners may, in lieu of appointing a secretary or manager, appoint a county fair board which shall conduct and have full management and control of the county fair. The board of county commissioners shall determine the number and tenure of the members of the board and shall determine the duties of the board. After the appointment of the members of the said board, the members shall organize by selecting one of its members as chairman, another member as secretary and another member as treasurer, provided the same member may be both secretary and treasurer. The treasurer must be bonded. The county fair board shall have authority to do all things necessary to conduct the county fair.

Source: SDC 1939, § 12.2601 (2) as added by SL 1951, ch 31, § 1.



§ 7-27-11 Working agreement with nonprofit operating corporation.

7-27-11. Working agreement with nonprofit operating corporation. In lieu of appointing a secretary or manager, or a county fair board, the county commissioners may enter into a lease or working agreement with a nonprofit operating corporation which shall conduct and have full management and control of the county fair and which is hereby empowered to exercise all rights and privileges and granted all immunities with regard to such conduct, management and control as are granted boards of county commissioners by this chapter and code, except to the extent expressly limited by any such lease or working agreement. One member of the board of county commissioners shall be appointed by it to serve as ex officio member of the board of directors of the nonprofit operating corporation.

Source: SDC 1939, § 12.2601 (2) as added by SL 1951, ch 31, § 1; SL 1975, ch 81, § 6.



§ 7-27-11.1 Organization and incorporation of nonprofit fair corporations.

7-27-11.1. Organization and incorporation of nonprofit fair corporations. For purposes of this chapter, nonprofit fair corporations may be organized and incorporated as in the case of other nonprofit corporations, as provided by this code in chapters 47-22 to 47-28, inclusive, for the operation, conduct, management, and control of county fairs and exhibitions.

Source: CCivC 1877, § 565; SL 1879, ch 8, § 1; CL 1887, § 3165; RCivC 1903, § 810; SL 1907, ch 107, § 2; SL 1909, ch 49; SL 1911, ch 102; SL 1913, ch 142; RC 1919, §§ 7943, 7945; SDC 1939, §§ 53.0402, 53.0404, 53.0405; SDCL, §§ 42-3-1 to 42-3-3; SL 1975, ch 81, § 11.



§ 7-27-12 Lease of fair grounds and buildings--Purposes for which authorized.

7-27-12. Lease of fair grounds and buildings--Purposes for which authorized. The county commissioners, county fair board or nonprofit operating corporation may lease the fair grounds and fair buildings or any part thereof to any person, persons, limited liability company, corporation, association, or organization in their discretion, either for the purpose of having such person, persons, limited liability company, corporation, association, or organization take charge of and operate all or any part of the county fair or for organization meetings, entertainment, livestock shows, horse, or any other types of races and for any and all other purposes in their discretion which serve and benefit the public.

Source: SDC 1939, § 12.2601 (7) as added by SL 1941, ch 34; SL 1951, ch 31, § 1; SL 1975, ch 81, § 7; SL 1994, ch 351, § 8.



§ 7-27-12.1 Corporate county fair prohibited during state fair.

7-27-12.1. Corporate county fair prohibited during state fair. No fair shall be held by a fair corporation receiving aid from any county under the provisions of this chapter during the week of the state fair.

Source: SL 1907, ch 107, § 1; SL 1909, ch 49; SL 1911, ch 102; SL 1913, ch 142; RC 1919, § 7947; SDC 1939, § 53.0407; SDCL, § 42-3-9; SL 1975, ch 81, § 12.



§ 7-27-13 Repealed.

7-27-13. Repealed by SL 1978, ch 50, § 3.



§ 7-27-14 County fair receipts paid into general fund--Expenses paid from general fund.

7-27-14. County fair receipts paid into general fund--Expenses paid from general fund. All amounts collected as entrance money, admission fees, concessions, rentals, or otherwise, pertaining to such county fair shall be paid into the general fund of the county, and all expenses, costs, premiums, and purses incurred and paid on account of such county fair shall be paid out of such general fund.

Source: SL 1915, ch 125, § 2; RC 1919, § 5809; SDC 1939, § 12.2602; SL 1951, ch 31, § 2.



§ 7-27-15 Collection of receipts by fair board or corporation--Expenditure of funds--Annualreport of receipts and expenditures.

7-27-15. Collection of receipts by fair board or corporation--Expenditure of funds--Annual report of receipts and expenditures. In counties having a county fair board, or a lease-working agreement with a nonprofit corporation, such fair board or nonprofit corporation may be authorized to collect all of the above-mentioned receipts, pay all expenses, costs, premiums, and purses, and after the payment of said items, the net receipts shall be kept and maintained by said corporation as trust funds and expended only for the future development of the county fairgrounds and the purpose of the county fair, and related purposes. The county fair board or operating corporation must file with the county auditor an annual report of all receipts and expenditures not later than December thirty-first of each year.

Source: SDC 1939, § 12.2602 as added by SL 1951, ch 31, § 2.



§ 7-27-16 County fair associations and nonprofit corporations--Joint fair with adjacentcounties--Filing of articles and list of officers.

7-27-16. County fair associations and nonprofit corporations--Joint fair with adjacent counties--Filing of articles and list of officers. Associations or nonprofit operating corporations may be formed to serve on behalf of any county or two or more counties jointly for the purpose of holding and conducting annual fairs or exhibitions to promote and encourage agriculture, horticulture, stock-raising, and general domestic industries and for the purpose of disseminating information with respect to agriculture, horticulture, stock-raising, and general domestic industries or any one of them. Any nonprofit operating corporation having a lease or working agreement with any county as provided by § 7-27-11 may contract with additional counties, so long as all such counties are adjacent to each other and form a compact area, for purposes of conducting a joint fair.

The secretary of such association or nonprofit operating corporation shall file a copy of its articles of association or incorporation, as the case may be, with the county auditors of the counties joined in such enterprise and shall annually file a list of officers for that year and a report of all receipts and expenditures not later than December thirty-first of each year with the said county auditors of each such county. One member of the board of county commissioners of each joining county shall be appointed to serve ex officio on the board of directors of the association or corporation, as the case may be.

Source: SL 1927, ch 81, §§ 1, 3; SDC 1939, § 12.2603; SL 1975, ch 81, § 9.



§ 7-27-17 County appropriations for aid of fair association or corporation.

7-27-17. County appropriations for aid of fair association or corporation. It shall be lawful for the boards of county commissioners of the counties embraced within the territory covered by the articles of the fair association or corporation operating under the provisions of this chapter, to appropriate for the aid of such association or nonprofit operating corporation and for such association or corporation to receive, for the purpose of paying premiums or otherwise assisting in the promotion of such fairs or exhibitions, such aid as in the discretion of the county commissioners is just and necessary.

Source: SL 1907, ch 107, § 1; SL 1909, ch 49; SL 1911, ch 102; SL 1913, ch 142; RC 1919, § 7946; SL 1919, ch 202; SL 1927, ch 81, §§ 2, 4; SL 1931, ch 109; SDC 1939, §§ 12.2603, 53.0406; SDCL, § 42-3-7; SL 1975, ch 81, § 10.



§ 7-27-17.1 Time of payment of aid to fair associations and corporations.

7-27-17.1. Time of payment of aid to fair associations and corporations. The county financial aid provided for in this chapter for fair associations and corporations shall be paid at the time or times determined by the county commission in its discretion.

Source: SL 1907, ch 107, § 1; SL 1909, ch 49; SL 1911, ch 102; SL 1913, ch 142; RC 1919, § 7947; SDC 1939, § 53.0407; SDCL, § 42-3-11; SL 1975, ch 81, § 13.



§ 7-27-18 Repealed.

7-27-18. Repealed by SL 1975, ch 81, § 14.



§ 7-27-19 County exhibits at fairs--Expenditures and prizes.

7-27-19. County exhibits at fairs--Expenditures and prizes. The board of county commissioners in each county may appoint some suitable person to collect and send to the annual state or any county fair or other like agricultural exhibition, agricultural, horticultural, mineral, and livestock exhibits, and may expend each year for such purposes a sum not exceeding six hundred dollars. All prizes awarded for such county exhibit shall be paid into the county general fund and become the property of the county.

Source: SL 1907, ch 76, § 8; SL 1913, ch 149; RC 1919, § 5807; SL 1921, ch 166; SDC 1939, § 12.2604.



§ 7-27-20 Confidentiality of contract terms and negotiations.

7-27-20. Confidentiality of contract terms and negotiations. The terms of any contract and the negotiations for any contract between a board of commissioners, county fair board, fair association, or nonprofit operating corporation and any performers or entertainers at a fair or exhibition may be kept confidential. However, sixty days after the expiration of such contract, the terms of such contract shall become a public record.

Source: SL 1993, ch 16, § 2.






Chapter 28 - County Purchases And Supplies

§ 7-28-1 Purchasing committee for county supplies.

7-28-1. Purchasing committee for county supplies. The board of county commissioners of any county of the State of South Dakota may appoint one of its members to act with the county auditor and the county treasurer as a purchasing committee for all supplies required for the offices of county auditor, county treasurer, register of deeds, state's attorney, and sheriff. After a purchasing committee has been established in any county, no supplies for any of such offices shall be purchased except by such purchasing committee. The members of the committee shall receive no compensation for the performance of their duties as such purchasing committee other than or in addition to their regular compensation as county officers.

Source: SL 1943, ch 44; SDC Supp 1960, § 12.0617-2; SL 1981, ch 44, § 10.



§ 7-28-2 Repealed.

7-28-2. Repealed by SL 2009, ch 30, § 1.



§ 7-28-3 Repealed.

7-28-3. Repealed by SL 1975, ch 76, § 12.






Chapter 29 - Sale And Exchange Of County Real Estate In General

§ 7-29-1 to 7-29-13. Repealed.

7-29-1 to 7-29-13. Repealed by SL 1988, ch 64, §§ 10-23.



§ 7-29-14 Proceedings to recover possession or purchase money for county land sold.

7-29-14. Proceedings to recover possession or purchase money for county land sold. In all cases where lands have been granted to any county for public purposes and any part thereof has been sold and the purchase money or any part thereof shall be due and unpaid, all proceedings necessary to recover possession of such lands or to enforce the payment of the purchase money, including the procedure set forth in §§ 7-31-25 to 7-31-30, inclusive, shall be instituted in the name of the proper county.

Source: SL 1874-5, ch 27, § 28; PolC 1877, ch 21, § 13; CL 1887, § 572; RPolC 1903, § 795; RC 1919, § 5791; SL 1935, ch 79; SDC 1939, § 12.1801; SL 1974, ch 68, § 7.



§ 7-29-15 Exchange of isolated tracts with state or United States--Advertising and appraisementnot required.

7-29-15. Exchange of isolated tracts with state or United States--Advertising and appraisement not required. A board of county commissioners may, with the approval of the appropriate department of the State of South Dakota or the federal government, exchange scattered and isolated tracts and sections of land belonging to such county for lands belonging to the State of South Dakota or to the United States Government, value for value, and may execute proper conveyances thereof in manner and in form as provided by existing laws but without the necessity of complying with any statute requiring advertising, notice or appraisement and may accept in return therefor a proper instrument of conveyance to the county of the lands for which such lands are exchanged.

Source: SL 1939, ch 23; SL 1941, ch 35; SDC Supp 1960, § 12.1808; SL 1981, ch 44, § 11.



§ 7-29-16 Exchange of national forest lands with United States--Notice.

7-29-16. Exchange of national forest lands with United States--Notice. The various counties of this state are hereby empowered to take advantage of the act of Congress of March 20, 1922, (42 U.S. Stat., 465) and acts amendatory thereto, relating to the consolidation of national forests, and for that purpose the board of county commissioners of any county shall have authority to sell or otherwise dispose of lands acquired by such county through tax sale proceedings located within the boundaries of any forest or within five miles of the boundaries of any national forest which are chiefly valuable for national forest purposes, to the United States Government, at private sale at such price and upon such terms and conditions as the said board of county commissioners may deem advisable and to the best interests of the county. Before any such sale or transfer is effected, notice of such contemplated sale or transfer shall be given as required by the said acts of Congress and such notice shall be in lieu of any notice required by the laws of this state relating to the sale of such lands.

Source: SL 1931, ch 112; SDC 1939, § 57.1126.



§ 7-29-17 Reservation of mineral rights in national forest exchanges.

7-29-17. Reservation of mineral rights in national forest exchanges. All mineral rights to such lands sold and conveyed to the United States Government pursuant to § 7-29-16 shall be reserved to the county, and such deeds of conveyances shall provide therein that any and all mineral rights in and to said lands are expressly reserved to the county.

Source: SL 1931, ch 112; SDC 1939, § 57.1126.



§ 7-29-18 Donation of land and rights of way to United States for waterworks.

7-29-18. Donation of land and rights of way to United States for waterworks. Whenever the board of county commissioners determines that it is in the public interest, and, in particular, to the interest of the county, said board is hereby authorized to donate by quitclaim deed to the United States of America the vested and after-acquired title to any lands now, or hereafter, belonging to such county, whether such lands be acquired by grant, donation, tax-title proceedings, or otherwise, for sites for dams, reservoirs, and power plants; and said board is further authorized to donate to the United States, over and upon any such acquired lands, easements and rights of way for canals, laterals, tunnels, roads, campsites, and telephone and transmission lines necessary to the construction and operation of any irrigation works or power plants constructed by or under the authority of the United States, and all conveyances by the county of such lands shall be made subject to the grant of such easements and rights of way. All conveyances shall be executed in the name of the county by the chairman of the board of county commissioners and attested by the county auditor.

Source: SL 1941, ch 39, § 1; SDC Supp 1960, § 12.0617-1.



§ 7-29-19 County acquisition of land for donation to United States.

7-29-19. County acquisition of land for donation to United States. The board of county commissioners is hereby granted the power to appropriate moneys out of the general funds of the county for the purpose of acquiring lands, easements, rights of way, and any other interests in lands to be donated to the United States as provided in § 7-29-18, and to exercise the right of eminent domain to acquire such lands, easements, rights-of-way, and other interests in said lands.

Source: SL 1941, ch 39, § 2; SDC Supp 1960, § 12.0617-1.



§ 7-29-20 Acquisition of land and exchange with municipality.

7-29-20. Acquisition of land and exchange with municipality. Any county of this state is hereby authorized and empowered to purchase property, with money from its general fund or otherwise, and thereafter to transfer and convey such property so purchased to any municipal corporation within or partly within the boundary of such county in exchange for property owned by such municipality, provided the property so transferred and conveyed to the county is for a public use and purpose. Said transfers of property shall be upon such terms and conditions as may be determined and agreed upon by the respective governing bodies thereof.

Source: SL 1959, ch 37; SDC Supp 1960, § 12.2223.



§ 7-29-21 Validation of prior conveyances of county land--Right barred by no action.

7-29-21. Validation of prior conveyances of county land--Right barred by no action. All instruments of conveyance of real property made by any county prior to January 1, 1992, which real property was acquired by such county through tax deed proceedings or in satisfaction of school fund mortgages or by compromise with insolvent banks or through foreclosure or settlement of "building fund" mortgages or by exchange or transfer of title of county-owned lands for other lands, or by any other means or from any other source, are, notwithstanding any omissions, irregularities, or defects in the proceedings had and taken by said county to sell and convey the same, hereby validated, legalized and cured to the extent that such conveyances shall operate to convey to the person named as grantee in such instrument of conveyance all of the right, title and interest of said county in and to such real property.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1968, ch 278, § 1; SL 1992, ch 307, § 1.



§ 7-29-22 Validation of prior conveyances subject to vested rights of which notice given.

7-29-22. Validation of prior conveyances subject to vested rights of which notice given. All instruments of conveyance of real property made by any county prior to January 1, 1992, which real property was acquired by such county through tax deed proceedings, or by any other means or from any other source, are, notwithstanding any omissions, irregularities, or defects in the proceedings had and taken by said county to sell and convey the same, hereby validated, legalized, and cured to the extent that such conveyances shall operate to convey to the person named as grantee in such instrument of conveyance all of the right, title, and interest of said county in and to such real property.

If any person has any vested right in any real property so conveyed, and no action or proceeding to enforce such right was begun prior to July 1, 1993, such right shall be forever barred; and no action or proceeding so brought shall be of any force or effect, or maintainable in any court of this state unless, prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1945, ch 43, § 1; SL 1947, ch 45, § 1; SL 1949, ch 27, § 1; SL 1951, ch 36; SL 1953, ch 33; SDC Supp 1960, § 65.0325; SL 1963, ch 461; SL 1970, ch 53; SL 1992, ch 307, § 2.



§ 7-29-23 Sale or lease of real property for industrial development or public purposes--Termsof lease.

7-29-23. Sale or lease of real property for industrial development or public purposes--Terms of lease. Every county shall have power to lease or sell on a negotiated basis and to convey any of its real property to a municipality or the state or another county, or to a nonprofit local industrial development corporation as defined by § 7-29-24 and located therein, to be used by such grantee for an authorized public purpose or industrial development purpose as enumerated in § 9-54-1. Such lease or sale shall be authorized on the terms and in the manner provided by resolution of the county commissioners.

Source: SL 1976, ch 63, § 1; SL 1977, ch 48, § 2.



§ 7-29-24 Local industrial development corporation defined--Organization--Composition--Voting control--Primary objective.

7-29-24. Local industrial development corporation defined--Organization--Composition--Voting control--Primary objective. ''Local industrial development corporation," as that term is used in § 7-29-23, is an enterprise incorporated under the laws of the State of South Dakota, formed for the purpose of furthering the economic development of a community and its environs, and with authority to promote and assist in the growth and development of small business concerns in the areas covered by its operation. Such corporation shall be organized as a nonprofit enterprise, and shall be composed of no fewer than twenty-five members. A local industrial development corporation shall be principally composed of and controlled by persons residing or doing business in the locality. Such persons shall ordinarily constitute not less than seventy-five percent of the voting control of the local development corporation. No member of the development corporation may own in excess of twenty-five percent of the voting control in the development corporation if that member or that member's affiliated interests have direct pecuniary interest in a project involving an application under § 7-29-23. The primary objective of the local industrial development corporation shall be to benefit the community as measured by increased employment, payroll, business volume, and corresponding factors.

Source: SL 1976, ch 63, § 2; SL 1996, ch 40, § 2.



§ 7-29-25 Donation of land to state or first or second class municipality for parks or recreationarea.

7-29-25. Donation of land to state or first or second class municipality for parks or recreation area. By unanimous vote of its members, a board of county commissioners may give, upon such terms and conditions as may be agreed to, any of its lands suitable for parks or recreation areas to the State of South Dakota or to first and second class municipalities in the manner provided by chapter 9-38 or chapter 41-2 for use as state parks, recreation areas, or city parks.

Source: SL 1989, ch 30, § 17; SL 1992, ch 60, § 2.



§ 7-29-26 Donation of property to nonprofit corporations.

7-29-26. Donation of property to nonprofit corporations. By unanimous vote of its members, a board of county commissioners may give, lease or convey, upon such terms and on such conditions as the board shall set forth, personal and real property to corporations organized under chapter 47-22, if the property is to be used exclusively by such corporation for one or more of the purposes specified in § 47-22-4.

Source: SL 1989, ch 30, § 19.



§ 7-29-27 Lease or conveyance of real property to provide health care.

7-29-27. Lease or conveyance of real property to provide health care. By majority vote of its members, a board of county commissioners may lease or convey, upon such conditions as the board shall set forth, real property for the purpose of providing health care.

Source: SL 1989, ch 30, § 21.






Chapter 30 - Lease Of County Real Estate Held For Public Purposes

§ 7-30-1 Real estate subject to lease--Place of offering at public auction--Annual leasing date.

7-30-1. Real estate subject to lease--Place of offering at public auction--Annual leasing date. All real estate belonging to any county in this state, and not required for immediate public use, may be leased as hereinafter provided. Such real estate, except such as is located within the area of a cooperative grazing association and leased to such association, shall be offered for lease at public auction at the courthouse of the county within which such real estate is situated. If there be no courthouse, then at the building in which the office of the county auditor is located. The annual leasing date of such property shall be fixed by the board of county commissioners each year and advertised accordingly.

Source: SL 1937, ch 86, § 1; SDC 1939, § 12.2212.



§ 7-30-2 Publication of notice of leasing.

7-30-2. Publication of notice of leasing. A notice of such leasing shall be published in the official newspapers of the county once during each of the two calendar weeks preceding the auction, stating the time and place at which the leasing of such lands will begin.

Source: SL 1937, ch 86, § 3; SDC 1939, § 12.2213.



§ 7-30-3 Conduct of auction--Continuation--Adjournment.

7-30-3. Conduct of auction--Continuation--Adjournment. The county auditor shall attend to the publishing of such notice and shall conduct the auction. The auction shall continue from day to day until all tracts of land for lease shall have been offered. The county auditor may for good cause adjourn the auction for a period of not more than three days.

Source: SL 1937, ch 86, § 4; SDC 1939, § 12.2214.



§ 7-30-4 Lease to highest bidder--Minimum rental.

7-30-4. Lease to highest bidder--Minimum rental. Each tract of land shall be leased to the highest bidder.

Before the auction date the board of county commissioners shall fix by resolution a minimum rental rate for each tract of land. No bid may be accepted which is less than the minimum rental rate.

Source: SL 1937, ch 86, § 4; SDC 1939, § 12.2214; SL 2011, ch 41, § 1.



§ 7-30-5 Payment of annual rental--Execution of lease.

7-30-5. Payment of annual rental--Execution of lease. Whenever the highest offer for any tract of land payable in cash is satisfactory, such bidder shall immediately pay to the county treasurer the amount specified as the annual rental for the tract, and take the treasurer's receipt therefor, a copy of which shall be retained by the treasurer in his office. The bidder shall exhibit such receipt to the county auditor, who shall thereupon prepare a lease of such tract in duplicate to be signed by the county auditor and the lessee, one copy to be given to the lessee and one copy to be retained by the county auditor in his office.

Source: SL 1937, ch 86, § 4; SDC 1939, § 12.2214.



§ 7-30-6 Form of lease--Entire quarter section leased where water right jeopardized.

7-30-6. Form of lease--Entire quarter section leased where water right jeopardized. The form of the lease shall be such as may have been prescribed by the board of county commissioners, provided, whenever the leasing of a legal subdivision of less than one quarter section containing a water privilege or right shall jeopardize the leasing price of the remaining acreage of said quarter section, no lease of a legal subdivision shall be granted to the lessee unless the lessee shall lease the entire quarter section.

Source: SL 1937, ch 86, § 4; SDC 1939, § 12.2214.



§ 7-30-7 Lease on sharecrop basis--Lien on crop.

7-30-7. Lease on sharecrop basis--Lien on crop. If any of the land offered for lease is land under cultivation, the commissioners may lease the same either for cash or upon part cash and part sharecrop basis or entirely upon a sharecrop basis according to the bid which in their discretion they may decide to be to the best interest of the taxing districts involved. In case of share rent or part share rent, the lease shall provide for a lien upon the crop and the same shall be filed for record notice of such lien.

Source: SL 1937, ch 86, § 2; SDC 1939, § 12.2214.



§ 7-30-8 Terms and conditions of lease.

7-30-8. Terms and conditions of lease. The lease authorized under the provisions of this chapter shall be on such terms and conditions as the board of county commissioners may determine to be most advantageous to such county, unless otherwise provided by statute.

Source: SL 1937, ch 86, § 5; SDC 1939, § 12.2215; SL 1983, ch 49, § 1.



§ 7-30-9 Termination of lease on nonpayment of rent.

7-30-9. Termination of lease on nonpayment of rent. Any lease for more than the current calendar year shall terminate on the last day of January of any year unless the lessee pays prior thereto the amount of the annual rental for the next succeeding year to the county treasurer.

Source: SL 1937, ch 86, § 5; SDC 1939, § 12.2215; SL 1983, ch 49, § 2.



§ 7-30-10 Lease of residential property--Advertising and auction--Payment of rent--Default.

7-30-10. Lease of residential property--Advertising and auction--Payment of rent--Default. The commissioners are authorized to rent such property for residence purposes only for a term not exceeding one year, and subject to the right of sale of the same by the county, and without any guaranty of title and possession by the county, provided the leasing of such property for a term longer than one month has been advertised and the property let to the highest bidder at the annual leasing of other county real estate. In such cases the rent shall be payable monthly in advance and the commissioners may require security for payment of the same in their discretion. Upon default in payment of any such rent, the tenant may be evicted under any procedure provided by law for eviction in leases of private property.

Source: SDC 1939, § 12.2212.



§ 7-30-11 Separation of subdivisions and reoffer if satisfactory bid not received.

7-30-11. Separation of subdivisions and reoffer if satisfactory bid not received. When a tract is offered for lease and no satisfactory bid is received therefor, the legal subdivisions thereof, if any, may be separately offered; or such tract may be offered in connection with contiguous tracts which have been offered and for which no acceptable bid has been received.

Source: SL 1937, ch 86, § 6; SDC 1939, § 12.2216.



§ 7-30-12 Private lease of tracts not leased at annual auction.

7-30-12. Private lease of tracts not leased at annual auction. Any tracts not leased at said annual auction or acquired thereafter may be privately leased by the county auditor, but for not less than the minimum price set by the board of county commissioners and for the current year only.

Source: SL 1937, ch 86, § 7; SDC 1939, § 12.2217.



§ 7-30-13 Lease after auction.

7-30-13. Lease after auction. Nothing in this chapter shall be construed so as to prevent the board of county commissioners from leasing all such real estate, except residence property, after the auction date on such terms and conditions as the board may determine.

Source: SDC 1939, § 12.2217; SL 1983, ch 49, § 3.



§ 7-30-14 Lease of residential property from month to month--Offer of higher rental.

7-30-14. Lease of residential property from month to month--Offer of higher rental. If such real estate is to be leased for residence purposes only, and does not include the lease of any agricultural or grazing lands, it may be leased on terms of month-to-month leasing by resolution of the county commissioners without public auction or advertising. The resolution of the county commissioners in such cases shall recite the monthly rental of such property. If any person shall offer to pay in advance a monthly rental twenty-five percent in excess of the rental then being paid for such residence property, the county commissioners must accept the same upon deposit of such rental in advance.

Source: SDC 1939, § 12.2212.



§ 7-30-15 Permit to build dam on leased land.

7-30-15. Permit to build dam on leased land. Any lessee of county real estate of the character described in § 7-30-1 shall upon application to the board of county commissioners be granted a permit to build a dam on the leased land for the collection and storage of surface water thereon, if the written approval of the federal district range program inspector of the site of the proposed dam and reservoir is attached to said application.

Source: SL 1939, ch 24, § 1; SL 1941, ch 36, § 1; SDC Supp 1960, § 12.2219.



§ 7-30-16 Lessee entitled to payment for dam.

7-30-16. Lessee entitled to payment for dam. Any lessee, who shall complete a dam pursuant to the permit described in § 7-30-15 and cause a certificate, executed by the district range program inspector that he has measured the dam and approved it and that the dam contains a certain number of cubic yards of earth, to be filed in the office of the county auditor, shall thereafter be entitled to payment as provided in § 7-30-17, unless he sooner defaults in the terms of the lease, abandons same or fails to bid at the next letting thereof.

Source: SL 1939, ch 24, § 2; SL 1941, ch 36, § 1; SDC Supp 1960, § 12.2220.



§ 7-30-17 Subsequent lessee to pay cost of dam--Computation of amount payable.

7-30-17. Subsequent lessee to pay cost of dam--Computation of amount payable. No quarter section, or adjoining quarter section which is partially covered by the reservoir at high-water mark shall be leased or sold to another than the lessee unless the new lessee shall first pay to the county auditor for the lessee a reasonable amount for the work, labor, and material used or furnished in the building of such dam or any additions thereto, less ten percent for each year following the building of the dam or the making of any additions thereto. Any payments received from the federal government under its range program, or under any other federal program or project for the building of such dam or any addition thereto, shall also be deducted. The amount which shall be paid for the lessee, as herein provided, shall be determined in the same manner in which the value of other improvements on leased county land are determined under the provisions of §§ 7-31-9 and 7-31-10.

Source: SL 1939, ch 24, § 3; SL 1941, ch 36, § 1; SL 1943, ch 35; SDC Supp 1960, § 12.2221.






Chapter 31 - Management Of Tax Deed And School Fund Mortgage Lands

§ 7-31-1 Legislative policy and purpose.

7-31-1. Legislative policy and purpose. It is hereby declared to be the policy of the Legislature to provide for the conservation of the land resources of the counties, for the establishment of sound administration and management of county-owned lands in order that these lands may be conserved and the maximum revenue obtained, for the protection of the tax base, and for the encouragement of stable operation of farms and ranches.

Source: SL 1939, ch 25, § 2; SDC Supp 1960, § 12.3402.



§ 7-31-2 County commissioners to control land.

7-31-2. County commissioners to control land. The board of county commissioners of any county shall have control of the sale, rental, and management of real property owned by the county acquired in satisfaction of school-fund loan mortgages or through foreclosure, or acquired through tax-deed proceedings or in payment of taxes, as provided in §§ 7-31-1 to 7-31-36, inclusive.

Source: SL 1939, ch 25, § 2; SDC Supp 1960, § 12.3402.



§ 7-31-3 Classification of county-owned land--Procedures for management--Reclassificationof land--Classification of newly acquired land.

7-31-3. Classification of county-owned land--Procedures for management--Reclassification of land--Classification of newly acquired land. In order to carry out the purposes described in § 7-31-1 the board of county commissioners may classify county-owned land into two classes which shall be called class one land and class two land. Such classification shall be based on the method of sale and leasing which will be followed in managing county-owned land. Procedure for sale, lease, transfer, and management may be varied between the two classes as provided herein. The classification shall list the various tracts of county-owned land that are designated class one land and the tracts that are designated as class two land and the general plan of leasing and management that is to be followed including the general type of leases and the standards and criteria that are to be followed in leasing class two land. The classification becomes effective by resolution of the board of county commissioners duly made and entered of record and thereafter the board may proceed in administration and management of the two classes of land as provided herein. The classification of any tract may be changed in the same manner that the original classification was made provided that tracts classified as class two land may not be reclassified as class one land, except at the termination of every five-year period from the date of original classification or at the termination of the lease on said tracts. Until such time as the board of county commissioners by resolution classifies the county-owned land all such land shall be considered class one land and shall be administered and managed as provided herein for class one land. Tracts acquired by the county after the above classification is made may be classified at any time by the board of county commissioners in the same manner, provided that until such classification is made, such tracts shall be considered as class one land.

Source: SL 1939, ch 25, § 3; SDC Supp 1960, § 12.3403.



§ 7-31-4 Lease of class one grazing land.

7-31-4. Lease of class one grazing land. Class one land and all county land in those counties which have not by resolution of the board of county commissioners established a classification may be leased as follows: all grazing land classified as class one land belonging to any county of this state, acquired in satisfaction of a school-fund loan mortgage or through foreclosure of such, or acquired through tax-deed proceedings or in payment of taxes, may be offered for lease at public auction, provided that any land remaining unleased may be offered and leased privately under direction of board of county commissioners.

Source: SL 1939, ch 25, § 7; SL 1941, ch 38, § 3; SDC Supp 1960, § 12.3410 (1).



§ 7-31-5 Lease of class two land--Conservation measures required.

7-31-5. Lease of class two land--Conservation measures required. Class two land shall be leased according to provisions prescribed by the board of county commissioners provided, however, no such lease shall be entered into unless the board of county commissioners in order to conserve and protect the existing forage resources of such county land and to restore the maximum carrying capacity of such land shall reserve the right to regulate and limit the amount of grazing thereon and to change the rentals annually in accordance with a variable scale of rental charges based on market prices for livestock or livestock products, the number and character of stock to be grazed, the carrying capacity of the land, or on any combination of these factors.

Source: SL 1939, ch 25, § 7; SDC Supp 1960, § 12.3410 (2).



§ 7-31-6 Termination of leases on class two land on reclassification or failure of lessee toabide by regulations.

7-31-6. Termination of leases on class two land on reclassification or failure of lessee to abide by regulations. Leases on class two land may be terminated at the option of the board of county commissioners if the lessee fails to abide by the regulations as to use and protection of the land or to pay the annual rental in advance provided that leases on class two land may be terminated by reclassification of the land as class one land as provided in § 7-31-3, all of which provisions shall be made a part of the lease.

Source: SL 1939, ch 25, § 7; SDC Supp 1960, § 12.3410 (3).



§ 7-31-7 Permit to erect improvements on leased land--Ownership of improvements.

7-31-7. Permit to erect improvements on leased land--Ownership of improvements. Whenever any land of a county has been leased, the board of county commissioners may grant to the lessee of such land a permit to erect thereon buildings, corrals, fences, well apparatus, wells, dams, and other water facilities; provided, that in no event shall the county become liable for any material furnished for, nor any labor performed in such improvements. The said lessee shall be the owner of such improvements subject to the provisions of §§ 7-31-8 to 7-31-11, inclusive.

Source: SL 1939, ch 25, § 9; SDC Supp 1960, § 12.3412.



§ 7-31-8 Removal of improvements on termination of lease--County property if not removed.

7-31-8. Removal of improvements on termination of lease--County property if not removed. When improvements have been constructed in accordance with a permit, as provided in § 7-31-7, and the owner of the improvements ceases to lease such lands, he may remove such improvements as are physically capable of removal within ninety days of the termination of his lease. If such improvements are not removed within the said ninety days, or sold within said period to a lessee or purchaser of the lands, they shall become the property of the county.

Source: SL 1939, ch 25, § 9; SDC Supp 1960, § 12.3412.



§ 7-31-9 Payment to lessee for improvements not capable of removal--Time of valuation.

7-31-9. Payment to lessee for improvements not capable of removal--Time of valuation. A subsequent lessee or a purchaser of the land shall pay the prior lessee the reasonable value of improvements erected by him within permission of the board of county commissioners, that are not physically capable of removal, and such payment shall be made before a lease, contract of purchase, or deed is issued to such subsequent lessee or purchaser. The value of the improvements shall be determined as of the date of such lease, contract of purchase, or deed.

Source: SL 1939, ch 25, § 9; SDC Supp 1960, § 12.3412.



§ 7-31-10 Board of appraisal to determine value of improvements--Compensation of appraisers--Payment of costs.

7-31-10. Board of appraisal to determine value of improvements--Compensation of appraisers--Payment of costs. In the event the parties concerned cannot agree upon such value, the board of county commissioners shall appoint a board of appraisal, to view the improvements and determine their value. The said board shall be composed of three disinterested persons who shall file with the board of county commissioners an itemized report of such appraisal, signed by at least two members of such board of appraisal. Members of the board of appraisal shall be paid at the rate of three dollars per diem and five cents per mile for the miles necessarily traveled in making such appraisal. The owner of the improvements shall deposit a sum with the county treasurer, prior to such appraisal sufficient to cover the cost of appraisal as determined by the board of county commissioners. The board of appraisal to be paid from such deposit and any excess shall be refunded to such owner of the improvements.

Source: SL 1939, ch 25, § 9; SDC Supp 1960, § 12.3412.



§ 7-31-11 Deposit of value of improvements--Transfer of ownership.

7-31-11. Deposit of value of improvements--Transfer of ownership. The subsequent lessee, or purchaser shall become the owner of such improvements when he has deposited with the board of county commissioners, for the use of the former owner of the improvements, a sum equal to their value as determined by the board of appraisal.

Source: SL 1939, ch 25, § 9; SDC Supp 1960, § 12.3412.



§ 7-31-12 Apportionment of rental proceeds from tax-deed lands.

7-31-12. Apportionment of rental proceeds from tax-deed lands. The rental proceeds in any one year from the real estate acquired by counties under tax deed shall, after deducting the expenses of taking such tax deed and after deducting an amount agreed upon by the board of county commissioners necessary for general administrative expenses of tax-deed land, be apportioned by the county officials controlling such proceeds in the same manner as taxes on real estate due and payable during the same year are apportioned.

Source: SL 1939, ch 25, § 8; SL 1945, ch 35; SDC Supp 1960, § 12.3411 (1).



§ 7-31-13 Apportionment of rental proceeds from school mortgage lands.

7-31-13. Apportionment of rental proceeds from school mortgage lands. The rental proceeds from real estate acquired by counties in satisfaction of a school-loan mortgage or through foreclosure of such shall be distributed as provided by existing laws.

Source: SL 1939, ch 25, § 8; SL 1945, ch 35; SDC Supp 1960, § 12.3411 (2).



§ 7-31-14 Insurance on county-owned improvements.

7-31-14. Insurance on county-owned improvements. The board of county commissioners may, whenever it appears to be for the best interests of the county and other taxing districts, procure insurance against the hazards of fire, windstorm, tornado, and hail, on buildings held by the county, or in which the county has an interest, situated on land acquired by tax-deed proceedings, foreclosure of school-fund mortgage, or otherwise, and the cost thereof shall be deducted from rentals of such land and buildings in the same manner as administrative expenses, as provided in § 7-31-12.

Source: SL 1945, ch 35; SDC Supp 1960, § 12.3411 (3).



§ 7-31-15 Repealed.

7-31-15. Repealed by SL 1974, ch 68, § 10.



§ 7-31-16 Petition by political subdivision to sell county property--Direction of sale by countycommissioners--Reclassification of class two land.

7-31-16. Petition by political subdivision to sell county property--Direction of sale by county commissioners--Reclassification of class two land. Whenever a majority of the board of county commissioners deems it advisable, or whenever a written petition shall be presented to said board by the governing body of any municipal corporation, school board, board of education or township board, requesting the sale of any real property over which such petitioner has taxing power, the board of county commissioners shall direct that such real property be offered for sale in accordance with chapter 6-13. However, land classified as class two land shall not be offered for sale until after it has been reclassified as class one land by the board of county commissioners as provided in § 7-31-3.

Source: SL 1939, ch 25, § 4; SL 1941, ch 37; SDC Supp 1960, § 12.3404 (2); SL 1974, ch 68, § 8; SL 1989, ch 30, § 15.



§ 7-31-17 to 7-31-24. Repealed.

7-31-17 to 7-31-24. Repealed by SL 1974, ch 68, § 10.



§ 7-31-25 Sale contract void on default in payment of installments--Forfeiture and reentry bycounty.

7-31-25. Sale contract void on default in payment of installments--Forfeiture and reentry by county. The deferred payments for lands sold and the interest thereon shall be paid promptly when due to the county treasurer. Whenever the purchaser of any tract shall fail to pay the principal or interest due by him to the county for such tract within three months after same shall become due, or shall violate any of the provisions of the contract of sale, such contract shall be null and void, and he shall forfeit the amount of purchase money and interest paid on the purchase of said land, and all right, title and interest in all improvements thereon and such payments and improvements shall be retained by the county for the same purposes for which the proceeds of sale from such lands are used, in full satisfaction and in liquidation of all damages for the use and possession of said property by the purchaser; and the county shall have the immediate right to reenter and take possession of said real estate.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (10).



§ 7-31-26 Notice of default given to installment purchaser.

7-31-26. Notice of default given to installment purchaser. To effect such forfeiture the board of county commissioners shall cause to be served upon the purchaser or his legal representative or assigns a notice specifying the conditions in which default has been made, stating that such contract will terminate thirty days after service of such notice or at the expiration of three months after the default, if that time has not already expired, unless prior thereto the purchaser shall comply with such conditions and pay the costs of service.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (11).



§ 7-31-27 Service of notice on defaulting installment purchaser.

7-31-27. Service of notice on defaulting installment purchaser. Such notice shall be served personally in the manner provided for the service of a summons in civil actions. If the person to be served is not a resident of the state, cannot be found therein, or is deceased, any of which facts, recited in the return of the sheriff of the county where real estate lies, shall be prima facie evidence that he cannot be found in such county or state, then service shall be made by notice published once each week for at least two consecutive weeks in a newspaper of general circulation in the county where the real estate is situated, and such service shall be binding upon all parties in interest in said real estate, including all the personal representatives, heirs at law, devisees, legatees, next of kin, and creditors of any deceased person. Personal service of said notice without the state proved by the affidavit of the person making the same, made before an authorized officer having a seal, shall have the same effect as the published notice herein provided for.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (11); SL 1972, ch 28, § 6.



§ 7-31-28 Recording of notice of default.

7-31-28. Recording of notice of default. A copy of the notice with proof of service thereof, and the affidavit of the county auditor showing that the purchaser has not complied with the terms of the notice, may be recorded with the register of deeds and shall be prima facie evidence of the facts therein stated.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (11).



§ 7-31-29 Reinstatement of installment contract on compliance with conditions--Terminationon failure to comply.

7-31-29. Reinstatement of installment contract on compliance with conditions--Termination on failure to comply. If within the time mentioned in the notice, the person served complies with such conditions and pays the costs of service, the contract shall be thereby reinstated to the same effect as though no default had occurred, but otherwise shall terminate as provided in § 7-31-25.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (11).



§ 7-31-30 Proceedings to set aside installment contract in default.

7-31-30. Proceedings to set aside installment contract in default. In lieu of or in addition to the forfeiture by notice as hereinbefore provided, in the discretion of the board of county commissioners such contract may be set aside by an action in the circuit court of the county in which said real estate is situated, under the proceedings provided for the strict foreclosure of real estate contracts, or under other proceedings provided by law, and the state's attorney shall conduct all said proceedings upon request of the board of county commissioners.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (12).



§ 7-31-31 Apportionment of proceeds of sale of land.

7-31-31. Apportionment of proceeds of sale of land. The proceeds of any sale of land bid in and acquired pursuant to chapters 10-23, 10-25, and 10-26, after deducting the expenses incurred by the county in the proceedings to take tax deed and in such sale proceedings, shall be placed to the credit pro rata of the various funds and taxing districts which are the beneficiaries of the tax for the year for which such property was sold at tax sale; provided, however, that it shall be lawful for the county treasurer, in his discretion, to distribute the proceeds received from the sale of any property under the provisions hereof by prorating such proceeds on the basis of the levy for any one year the taxes of which are included in the proceeds of such sale, taking the year which represents the more equitable basis for such distribution.

Source: SL 1939, ch 25, § 4; SL 1941, ch 37; SDC Supp 1960, § 12.3404 (9); SL 1974, ch 68, § 9.



§ 7-31-32 Exchange of isolated tracts--Advertising and appraisement not required.

7-31-32. Exchange of isolated tracts--Advertising and appraisement not required. In order to carry out the purpose of this chapter and to provide for efficient administration and management of county lands and to secure the maximum revenue therefrom the board of county commissioners are hereby authorized and empowered to exchange by transfer of title or lease scattered and isolated tracts and sections of county-owned lands for other public or private lands of like character in value, and to execute proper conveyances or leases thereof, in manner and form as provided by existing laws, but without the necessity of complying with any statute requiring advertising, notice, or appraisement, and to accept in return therefor a proper instrument of conveyance to the county of lands for which such lands are exchanged. Lands acquired by exchange shall be sold and leased as provided herein.

Source: SL 1939, ch 25, § 6; SL 1941, ch 38, § 2; SDC Supp 1960, § 12.3409.



§ 7-31-33 Adjustment between taxing districts after exchange of lands.

7-31-33. Adjustment between taxing districts after exchange of lands. Where the exchange of land shall result in the acquisition by the county of land in a different taxing district than the land which the county has exchanged for, the county commissioners shall pay or adjust any claim for taxes which such district or districts may have against such exchanged lands, and shall be authorized to compromise any claim or claims for taxes or penalty and interest as may be agreed upon between the county commissioners and the governing bodies of such district or districts, all moneys received from the newly acquired land shall be apportioned in the same manner as if no such exchange had been made.

Source: SL 1941, ch 38, § 2; SDC Supp 1960, § 12.3409.



§ 7-31-34 Method of sale of school mortgage lands unaffected.

7-31-34. Method of sale of school mortgage lands unaffected. Nothing in §§ 7-31-1 to 7-31-33, inclusive shall change the method of sale of county-owned land acquired in satisfaction of a school-fund loan mortgage or through foreclosure of such except that the same may be classified, leased, and managed as provided in said sections.

Source: SL 1939, ch 25, § 5; SDC Supp 1960, § 12.3408.



§ 7-31-35 Appeal from county commissioners to circuit court.

7-31-35. Appeal from county commissioners to circuit court. Any person aggrieved by any decision of the board of county commissioners upon matters pertaining to §§ 7-31-1 to 7-31-34, inclusive, shall have the right to appeal to the circuit court, and the procedure of such appeal shall be the same as now provided for by law for appeals from decisions of boards of county commissioners.

Source: SL 1939, ch 25, § 10; SDC Supp 1960, § 12.3413.



§ 7-31-36 Short title of law.

7-31-36. Short title of law. Sections 7-31-1 to 7-31-36, inclusive, may be known as the County Land Administration and Management Law.

Source: SL 1939, ch 25, § 1; SDC Supp 1960, § 12.3401.



§ 7-31-37 Oil and gas pooling agreements permitted.

7-31-37. Oil and gas pooling agreements permitted. The boards of county commissioners of the several counties of the state are hereby authorized in their discretion, to enter by resolution into agreements, with respect to acreage or oil or gas rights owned by the several counties, for the pooling of such acreage with other acreage for unit operations for the production of oil or gas and for the apportionment of oil or gas royalties on an acreage or other equitable basis.

Source: SL 1939, ch 164, § 2; SDC Supp 1960, § 42.0815.



§ 7-31-38 Mineral, oil and gas leases permitted.

7-31-38. Mineral, oil and gas leases permitted. To foster and encourage the development and exploitation of mineral, oil, gas, or other substances or commodities among the natural and physical resources of the State of South Dakota, and for the purpose of developing the resources, and operating and carrying on works of internal improvement in the State of South Dakota, any county of this state, as lessor, through its board of county commissioners, is hereby authorized to execute and issue in the name of such county leases for the exploration and development of, and production of oil or gas from any of the lands belonging to any county of this state acquired in satisfaction of a school-fund loan mortgage or through foreclosure of such, or acquired through tax-deed proceedings or in payment of taxes, to any lessees for such a term of years and upon such terms as may be prescribed and contracted by the board of county commissioners of any county in the state in the exercise of their best judgment, to induce drilling operations and production of oil or gas in paying quantities.

Source: SL 1939, ch 165, § 1; SDC Supp 1960, § 42.0801.



§ 7-31-39 Royalty agreements required in oil and gas leases.

7-31-39. Royalty agreements required in oil and gas leases. All such leases as described in § 7-31-38 shall provide for the delivery to the said county in the pipeline to which said lessee may connect the wells, of a royalty of one-eighth of the oil or gas produced, saved, and marketed from the leased lands, or the equivalent proportion of the market value of such oil and gas in the field at the time of production, at the option of the said board of county commissioners; provided, however, no royalty shall be payable from oil or gas used in operations on the land for the development of oil or gas therefrom. Provided, further, that of the oil or gas so used, the same shall be in the proportion of seven-eighths belonging to the lessee or assigns, and one-eighth which but for such use would be delivered to the said county lessor.

Source: SL 1939, ch 165, § 1; SDC Supp 1960, § 42.0801.



§ 7-31-40 Assignment of mineral, oil and gas leases.

7-31-40. Assignment of mineral, oil and gas leases. All leases issued under the provisions of § 7-31-38 shall be assignable in whole or in part, provided no assignment of less than a legal subdivision shall be recognized or approved by the said county. The term legal subdivision as used in this section shall be construed in its ordinary sense as used and recognized in the Bureau of Land Management of the United States. The assignment provided for herein shall be executed and acknowledged in duplicate in the manner prescribed for the conveyance of real estate in this state and subject to recording as other instruments conveying real estate, with like force and effect.

Source: SL 1939, ch 165, § 2; SDC Supp 1960, § 42.0802.



§ 7-31-41 Cancellation of leases for nonpayment or nonperformance--Notice and opportunityto remedy default.

7-31-41. Cancellation of leases for nonpayment or nonperformance--Notice and opportunity to remedy default. The board of county commissioners of any county is hereby authorized to cancel any lease issued as provided in § 7-31-38 for nonpayment of rentals, if any are required by the lease, or for nonperformance by the lessee of any provision or requirement of the lease; provided, however, that if such cancellation shall be made the said board of county commissioners must mail to the said lessee, or assigns, by registered or certified letter addressed to the post office address of said lessee or assignee, a notice of intention to cancel said lease, specifying the default for which the lease is subject to cancellation, and if within thirty days after the mailing of said notice to the said lessee or assignee, he shall remedy the default specified in said notice, then no cancellation of said lease shall be ordered by the board of county commissioners, but otherwise the cancellation shall be made and all rights of the lessee or assignee under the lease shall thereupon terminate.

Source: SL 1939, ch 165, § 4; SDC Supp 1960, § 42.0804.



§ 7-31-42 Customary provisions inserted in mineral, oil and gas leases.

7-31-42. Customary provisions inserted in mineral, oil and gas leases. The board of county commissioners is authorized to insert in the leases issued under the provisions of §§ 7-31-38 to 7-31-41, inclusive, such general provisions as are customary and proper for the protection of the rights of the lessor and of the lessee of the leased lands, and not inconsistent or in conflict with the provisions of said sections.

Source: SL 1939, ch 165, § 5; SDC Supp 1960, § 42.0805.



§ 7-31-43 Power of county commissioners to withhold land from oil and gas leasing.

7-31-43. Power of county commissioners to withhold land from oil and gas leasing. Nothing contained in §§ 7-31-38 to 7-31-42, inclusive, shall be construed as requiring the board of county commissioners of any county to lease any tract or tracts of land, nor to offer to lease the same, and said board of county commissioners shall have power to withhold any tract or tracts from leasing for oil or gas purposes, if in the opinion of said board the best interests of the county shall be served by so doing.

Source: SL 1939, ch 165, § 3; SDC Supp 1960, § 42.0803.



§ 7-31-44 Sale or other disposition of oil and gas rights.

7-31-44. Sale or other disposition of oil and gas rights. The said board of county commissioners is likewise hereby authorized to sell, assign, or otherwise dispose of any leases to, or interests in, any of said oil or gas rights mentioned in §§ 7-31-38 to 7-31-43, inclusive, or any fraction or part thereof belonging to said county, and such sales are hereby authorized to be made accordingly, whether private or by public auction, or either or both.

Source: SL 1939, ch 165, § 6; SDC Supp 1960, § 42.0806.



§ 7-31-45 Appointment of county agents for management and sale of school mortgage andtax-deed lands.

7-31-45. Appointment of county agents for management and sale of school mortgage and tax-deed lands. The board of county commissioners of any county in this state which has an area of two hundred fifty thousand acres or more in which five percent or more of the taxable land of said county has been acquired, or which is subject to acquisition by the county, through the foreclosure of school-loan mortgages or through tax-deed proceedings or other source, except lands owned and held by the county for public use, may, in their discretion and whenever they deem it in the best interests of the county, employ any necessary agent or agents to expedite the rental and sale of real property acquired by the county and to assist the county treasurer in instituting tax-deed proceedings against property upon which the county holds or may hereafter acquire tax sale certificates.

Source: SL 1937, ch 87, § 1; SDC 1939, § 12.2218.



§ 7-31-46 County commissioners to direct managing agents--Contracts on behalf of county.

7-31-46. County commissioners to direct managing agents--Contracts on behalf of county. Such agent or agents shall act under the direction of the board of county commissioners and with the approval of such board shall enter into all necessary contracts on behalf of the county for the lease or rental of any lands, the title to which has been or may hereafter be acquired by the county through foreclosure of any school-fund mortgage, tax-deed proceeding, or other source, except lands owned and held by the county for public use.

Source: SL 1937, ch 87, § 1; SDC 1939, § 12.2218.



§ 7-31-47 Assistance by agents in tax-deed and mortgage-foreclosure proceedings.

7-31-47. Assistance by agents in tax-deed and mortgage-foreclosure proceedings. Such agent or agents shall also at the direction of the board assist the county treasurer in the preparation and institution of tax-deed proceedings on behalf of the county and render any necessary assistance to the board and the county auditor in the sale of real property acquired by the county through tax-deed proceedings, mortgage foreclosure, or other source, and perform such other duties in relation to any such property as the board of county commissioners may prescribe.

Source: SL 1937, ch 87, § 1; SDC 1939, § 12.2218.



§ 7-31-48 Compensation of managing agents--Clerical assistance and supplies.

7-31-48. Compensation of managing agents--Clerical assistance and supplies. Any agent or agents employed under the provisions of § 7-31-45 shall receive such compensation as may be determined by the board of county commissioners, and the board shall have authority to employ any clerical help and provide any office space and office supplies which may be necessary to carry out the provisions of §§ 7-31-45 to 7-31-48, inclusive.

Source: SL 1937, ch 87, § 2; SDC 1939, § 12.2218.






Chapter 32 - Disposition Of Surplus County Property [Repealed]

CHAPTER 7-32

DISPOSITION OF SURPLUS COUNTY PROPERTY [REPEALED]

[Repealed by SL 1981, ch 58, § 3; 1988, ch 64, §§ 24 to 31; 1989, ch 30, §§ 16, 18, 20]



Chapter 33 - Solid Wastes Management Systems

§ 7-33-1 Commissioners authorized to provide system.

7-33-1. Commissioners authorized to provide system. The board of county commissioners in each county of the state is authorized to plan, organize, and provide a solid wastes management system to adequately handle solid wastes generated or existing within the boundaries of such county.

Source: SL 1971, ch 50.



§ 7-33-2 Agreements for system authorized.

7-33-2. Agreements for system authorized. The board of county commissioners of a county may enter into agreements with other counties, one or more municipalities, townships, governmental agencies, with private persons, trusts, or with any combination thereof to provide a solid wastes management system for all participating counties, an individual county, or any portion thereof.

Source: SL 1971, ch 50; SL 1992, ch 60, § 2.



§ 7-33-3 Lease or purchase of land, facilities and vehicles authorized.

7-33-3. Lease or purchase of land, facilities and vehicles authorized. The board of county commissioners is authorized to contract for the lease or purchase of land, facilities and vehicles for the operation of a solid wastes management system either for the county or as a party to a regional solid wastes authority.

Source: SL 1971, ch 50.



§ 7-33-4 Tax levies and charges authorized--Licenses.

7-33-4. Tax levies and charges authorized--Licenses. The board of county commissioners shall have the authority to levy and collect such taxes, fees, or charges, and require such licenses as may be appropriate to discharge their responsibility for a solid wastes management system or any portion thereof.

Source: SL 1971, ch 50.



§ 7-33-5 Acceptance of grants and gifts.

7-33-5. Acceptance of grants and gifts. The board of county commissioners shall be authorized to accept, receive, and administer grants or other funds or gifts from private and public agencies, including the federal government, for the development and operation of a solid wastes management system.

Source: SL 1971, ch 50.



§ 7-33-6 Policies and requirements for operation of system and for sale or transfer of solidwaste or recycled materials.

7-33-6. Policies and requirements for operation of system and for sale or transfer of solid waste or recycled materials. The board of county commissioners of a county may, in accordance with the provisions of §§ 34A-6-40 and 34A-6-63.1, establish policies and requirements for the operation of solid waste or recycling facilities and systems and the sale or transfer of solid waste materials or by-products or recyclable materials.

Source: SL 1971, ch 50; SL 1976, ch 77; SL 2007, ch 204, § 2.



§ 7-33-7 Board authorized to borrow money for the construction and operation of solid wastemanagement facilities.

7-33-7. Board authorized to borrow money for the construction and operation of solid waste management facilities. For the purpose of defraying the cost of acquiring, establishing, planning, operating, and maintaining a solid waste management system or facility, recycling facility, or any portion of such a system or facility, the board of county commissioners may borrow money and issue negotiable revenue bonds, without pledging or using the credit of the county. All proceedings for the construction and operation of a solid waste management system or facility, recycling facility, or any portion of such a system or facility, and the borrowing of money and issuing of bonds therefore, shall be governed, to the extent applicable, by §§ 7-33-7 to 7-33-9, inclusive, and chapters 9-40 and 34A-6. All revenue bonds shall be authorized, issued, and sold as provided in chapter 6-8B.

Source: SL 2009, ch 31, § 1.



§ 7-33-8 Fixing of rates and charges for services--Pledge of revenues to pay bonds.

7-33-8. Fixing of rates and charges for services--Pledge of revenues to pay bonds. The board of county commissioners may:

(1) Fix reasonable rates and charges for services furnished and made available by the county to users of its facilities;

(2) Provide for the collection of the rates and charges;

(3) Pledge the net revenues derived from the facilities to the payment of bonds made payable from the revenues; and

(4) Make and enforce on behalf of the county any such lawful provisions and stipulations relating to the proper operation and maintenance of the facilities, the administration of the income and revenues, the expenditure of the bond proceeds, and, without limitation, all other matters affecting the security of the bonds and the bondholders, which the board deems necessary.
Source: SL 2009, ch 31, § 2.



§ 7-33-9 Rates to be set in amount sufficient to pay operating costs and produce reserves toretire bonds.

7-33-9. Rates to be set in amount sufficient to pay operating costs and produce reserves to retire bonds. If revenue bonds are issued pursuant to § 7-33-7, the board of county commissioners is obligated, until all the bonds and interest thereon are fully paid, to:

(1) Fix such rates and charges and to revise them from time to time in such manner that the collections thereof will be adequate to pay all current, reasonable, and necessary expenses of the operation and maintenance of all facilities whose revenues are pledged for the payment of the bonds; and

(2) Produce net revenues, in excess of such current costs of operation and maintenance, at all times sufficient to pay the principal and interest due on the bonds and to accumulate and maintain reserves for the further security of the bonds in such amounts as may be agreed in the resolutions authorizing the bonds.
Source: SL 2009, ch 31, § 3.









Title 8 - TOWNSHIPS

Chapter 01 - Establishment, Division, Organization And Disorganization Of Townships

§ 8-1-1 Continuation of existing townships.

8-1-1. Continuation of existing townships. The civil townships heretofore established shall remain as they are, subject to alteration or division as provided in this chapter.

Source: SL 1890, ch 34, § 3; RPolC 1903, § 992; RC 1919, § 6028; SDC 1939, § 58.0101.



§ 8-1-2 Division of county into townships--Boundaries--Alterations.

8-1-2. Division of county into townships--Boundaries--Alterations. The board of county commissioners shall continue to divide the county into as many civil townships as the conveniences of the citizens may require, and shall accurately define the boundaries thereof, and may from time to time make such alterations in the number, names, and boundaries thereof as it may deem proper, by advice of the people as provided for in this chapter.

Source: SL 1890, ch 34, § 1; RPolC 1903, § 987; RC 1919, § 6029; SDC 1939, § 58.0102.



§ 8-1-3 Maximum size and minimum number of voters in civil township.

8-1-3. Maximum size and minimum number of voters in civil township. Any contiguous territory that has at least five resident voters and includes a maximum of four congressional townships, together with any fractional townships that are contiguous with any of the congressional townships, may be organized as a civil township.

Source: SDC 1939, § 58.0103; SL 1980, ch 59, § 1; SL 1996, ch 58, § 1.



§ 8-1-4 Boundary descriptions recorded by county commissioners--Alterations in boundaries.

8-1-4. Boundary descriptions recorded by county commissioners--Alterations in boundaries. A description of the boundaries of each new civil township shall be entered at length in the records of the board of county commissioners; also all alterations in the boundaries of all civil townships which may be hereafter made.

Source: SL 1890, ch 34, § 2; RPolC 1903, § 988; RC 1919, § 6031; SDC 1939, § 58.0104.



§ 8-1-5 Organization of civil township on petition of voters.

8-1-5. Organization of civil township on petition of voters. Whenever a majority of the legal voters of a civil township, formed as provided in § 8-1-2, shall petition the board of county commissioners for civil township organization, such board shall perfect the civil township organization thereof by appointing a board of supervisors for such township to act until its officers are duly elected and qualified as provided by this title.

Source: SL 1890, ch 34, § 5; RPolC 1903, § 990; RC 1919, § 6032; SDC 1939, § 58.0105.



§ 8-1-6 Name of organized township.

8-1-6. Name of organized township. The township so organized shall be named in accordance with the expressed wish of a majority of the voters thereof; but if they fail to so designate a name, the board of county commissioners may select the name.

Source: SL 1890, ch 34, § 10; RPolC 1903, § 991; RC 1919, § 6033; SDC 1939, § 58.0106.



§ 8-1-7 Reorganization, division or merger of civil townships authorized.

8-1-7. Reorganization, division or merger of civil townships authorized. Any township may be reorganized, divided, or merged as provided in §§ 8-1-8, 8-1-9, and 8-1-10 if each resulting township contains at least five resident voters.

Source: SDC 1939, § 58.0107; SL 1996, ch 58, § 2.



§ 8-1-8 Conditions for reorganization, division or merger of townships or of fractions oftownships--Petition by voters.

8-1-8. Conditions for reorganization, division or merger of townships or of fractions of townships--Petition by voters. Any township or fraction of a township may be reorganized, divided, or merged with another township or fraction of a township, subject to approval by the voters in the affected civil townships and the affected portions of unorganized congressional townships as provided in §§ 8-1-7 to 8-1-10, inclusive, if:

(1) The board of county commissioners proposes that the townships or fractions of townships be reorganized, divided, or merged; or

(2) The affected township boards propose to the board of county commissioners that the townships or fractions of townships be reorganized, divided, or merged; or

(3) A majority of the registered voters residing in the affected portions of the affected townships petition the board of county commissioners to propose that the townships or fractions of townships be reorganized, divided, or merged.
Source: SDC 1939, § 58.0114; SL 1957, ch 484; SL 1996, ch 58, § 3.



§ 8-1-9 Hearing to consider proposed reorganization, division or merger of township orfraction of township--Notice.

8-1-9. Hearing to consider proposed reorganization, division or merger of township or fraction of township--Notice. If the conditions of subdivision 8-1-8(1), (2), or (3) are met, the board of county commissioners shall hold a public hearing to consider the proposed reorganization, division, or merger. The hearing may be conducted in conjunction with a regularly scheduled meeting of the board. At least twenty days before the hearing, the board shall publish notice of the hearing in the official newspapers of the county and shall send the notice to the township clerk and to each member of the board of supervisors of the affected townships.

Source: SDC 1939, § 58.0108; SL 1980, ch 59, § 2; SL 1996, ch 58, § 4.



§ 8-1-10 Election to decide reorganization, division, or merger of townships.

8-1-10. Election to decide reorganization, division, or merger of townships. Following the hearing required in § 8-1-9, the proposed reorganization, division, or merger shall be decided by the voters of the affected civil townships and the affected portions of unorganized congressional townships by ballot at the next regular township election. Any registered voter residing in the affected portion of an unorganized congressional township shall be afforded the opportunity to vote in conjunction with the election held in the township to which the unorganized area is proposed to be attached, except that the votes of such persons shall be tabulated separately by officials of the township. The board of supervisors of each affected township shall publish notice of election in the same manner as provided in chapter 8-3 for publication of notice of the annual township meeting. If any portion of an unorganized congressional township is proposed to be attached to a civil township, the affected civil township shall also publish its notice in any official newspaper of the county that is not an official newspaper of the township. If a majority of the votes cast in each of the affected townships and in the affected portion of each affected unorganized congressional township are in favor of the proposed reorganization, division, or merger, the proposal shall be implemented as provided in this chapter. If no vote is cast by any resident of an affected portion of a civil township or unorganized congressional township, the board of county commissioners of the county in which the affected portion is located shall determine the status of the affected portion for purposes of deciding the results of the election in the affected portion.

Source: SDC 1939, § 58.0108; SL 1996, ch 58, § 5.



§ 8-1-11 Name of merged township or newly separated township.

8-1-11. Name of merged township or newly separated township. Any civil township so formed by merger of townships or by separation from the original township shall be named in accordance with the expressed wish of a majority of the legal voters of the new township; but if they fail to designate a name, or the same cannot be properly given to such township, the board of county commissioners may designate a name.

Source: SDC 1939, § 58.0110; SL 1996, ch 58, § 6.



§ 8-1-12 First annual meeting in newly separated township.

8-1-12. First annual meeting in newly separated township. The board of county commissioners shall designate suitable places in each new civil township so formed for holding the first annual township meeting. Notice of the time and place of holding the annual township meeting shall be given by the township clerk of the township so divided as provided by law.

Source: SDC 1939, § 58.0109; SL 1963, ch 451, § 1; SL 1996, ch 58, § 7.



§ 8-1-13 Continuation of civil township from which separation made.

8-1-13. Continuation of civil township from which separation made. The civil township, a division of which has been declared as hereinbefore provided, shall continue as previously organized, and the officers thereof shall hold their offices until the next annual township meeting, at which meeting there shall be elected in each of the new townships so organized, by the legal voters thereof, all the township officers provided by law.

Source: SL 1890, ch 34, § 11; RPolC 1903, § 997; RC 1919, § 6038; SDC 1939, § 58.0111.



§ 8-1-14 Adjustment of assets and indebtedness after division, reorganization or merger oftownships.

8-1-14. Adjustment of assets and indebtedness after division, reorganization or merger of townships. If any civil township is subdivided, reorganized, or merged according to the provisions of this chapter, which has been bonded for school or other purposes, or against which there is any other outstanding indebtedness, and if money raised by taxation in the township has been expended for the erection of school buildings or other public improvements, which on such subdivision, reorganization, or merger inures to the benefit of one of the new townships to a greater extent than is equitable, the matter shall be adjusted as provided in §§ 8-1-15 to 8-1-19, inclusive.

Source: SDC 1939, § 58.0112; SL 1996, ch 58, § 8.



§ 8-1-15 Board for adjustment and settlement after reorganization, division or merger oftownship.

8-1-15. Board for adjustment and settlement after reorganization, division or merger of township. Within ten days after the election and qualification of the boards of supervisors of the respective townships that have been reorganized, divided, or merged as provided in § 8-1-8, each of the boards shall appoint one suitable person, who shall be a legal voter of the township where appointed, and the board of county commissioners at its first meeting after the township election shall choose one disinterested person, who shall be a legal voter of the county but not a resident of either of the townships. The three persons so appointed shall constitute a board for the adjustment and settlement of all differences between the townships growing out of the division, reorganization, or merger of the original township.

Source: SDC 1939, § 58.0112; SL 1996, ch 58, § 9.



§ 8-1-16 First meeting of board of adjustment.

8-1-16. First meeting of board of adjustment. The first meeting of such board of adjustment shall be at a time and place to be designated by the board of county commissioners at the time of its appointment.

Source: SL 1890, ch 34, § 14; RPolC 1903, § 1000; RC 1919, § 6041; SDC 1939, § 58.0113.



§ 8-1-17 Powers of board of adjustment--Criteria for adjustment.

8-1-17. Powers of board of adjustment--Criteria for adjustment. The board of adjustment may determine and declare what portion of the bonded or other indebtedness of the original township shall be assumed and paid by each of the new townships so organized, and also to ascertain and determine what sum either of the new townships shall pay to the other on account of school buildings or other public improvements which the township may have received prior to and retained on the division, reorganization, or merger, and also to make a just and equitable division of all money or other property belonging to the original township at the time of the division, reorganization, or merger. All such divisions and adjustments shall be made, as near as may be, on the basis of the assessed valuation of property in each of the townships, as determined by the director of equalization for the year preceding the division, reorganization, or merger, and on the value of the school buildings and other property at the time of the division, reorganization, or merger of the townships.

Source: SDC 1939, § 58.0112; SL 1989, ch 82, § 41; SL 1996, ch 58, § 10.



§ 8-1-18 Filing of determination by board of adjustment--Binding effect.

8-1-18. Filing of determination by board of adjustment--Binding effect. A written statement of the determination of such board, signed by the members or a majority thereof shall be filed with the township clerk of each of the newly organized townships and also with the county auditor, which determination, when so filed, shall be binding upon each of the townships to which the same relates.

Source: SL 1890, ch 34, § 13; RPolC 1903, § 999; RC 1919, § 6040; SDC 1939, § 58.0113.



§ 8-1-19 Compensation of board of adjustment.

8-1-19. Compensation of board of adjustment. Each member of the board of adjustment shall receive a sum not to exceed thirty dollars per day for each day employed in the discharge of his duties. The sum shall be paid in equal portions by the townships represented by the board.

Source: SL 1890, ch 34, § 15; RPolC 1903, § 1001; RC 1919, § 6042; SDC 1939, § 58.0113; SL 1981, ch 60, § 1.



§ 8-1-20 Petition for separation of village from civil township--Contents and number ofsigners.

8-1-20. Petition for separation of village from civil township--Contents and number of signers. Whenever in any civil township, whether such civil township is or is not coextensive in area with a congressional township, containing an area platted, developed, and occupied as a village in which reside more than twenty-five percent of the legal voters of the civil township, in which village legal voters are no less than fifty in number, and which village has a population of not less than one hundred and has not been incorporated as a municipality, sixty percent of the legal voters residing in the portion of the civil township outside the area of the village shall petition the board of county commissioners, the existing or original civil township shall be divided and the area of the village and the area of the balance of the original civil township shall be set apart and each organized into a separate civil township. The said petition shall describe the original civil township, the area of the village and give the approximate number of legal voters therein, describe the area of the balance of the original civil township and give the approximate number of legal voters therein and state that it is the wish of the signers that the original civil township be divided and that the village area and the area outside the village be set apart and each organized as a separate civil township; said petition shall have endorsed thereon and attached thereto an affidavit of three or more of the signers that it is signed by sixty percent of the legal voters of the area outside the village area.

Source: SDC 1939, § 58.0114 as added by SL 1957, ch 484.



§ 8-1-21 Notice of consideration by county commissioners of petition for separation of village.

8-1-21. Notice of consideration by county commissioners of petition for separation of village. Upon filing such petition with the county auditor such board shall appoint a time and place for consideration of such petition, not less than twenty days thereafter, and shall cause notice thereof to be sent by regular mail or delivered personally to the township clerk and to each member of the board of supervisors of the original civil township at least twenty days before the date set for hearing.

Source: SDC 1939, § 58.0114 as added by SL 1957, ch 484.



§ 8-1-22 Hearing by county commissioners on separation of village from township--Decisionand determination of boundaries.

8-1-22. Hearing by county commissioners on separation of village from township--Decision and determination of boundaries. At the time and place so appointed such board of county commissioners shall proceed to the consideration of such petition, and shall at the same time afford opportunity to any resident of the civil township to be affected thereby to be heard in opposition thereto, and if upon such hearing it shall appear to such board that such petition is signed by and is in accordance with the wishes of sixty percent of the legal voters of the portion of said civil township outside the area of the village, such board shall proceed at once to divide such original civil township into separate civil townships, determine and fix the boundaries of such civil townships resulting from such division. All proceedings thereupon shall be as provided in §§ 8-1-7 to 8-1-9, inclusive, for the division and reorganization of townships.

Source: SDC 1939, § 58.0114 as added by SL 1957, ch 484.



§ 8-1-23 Petition and election on abolition of township organization.

8-1-23. Petition and election on abolition of township organization. Except as provided in § 8-1-28, if fifteen percent of the registered voters of any civil township, based upon the total number of registered voters at the last preceding general election, petition the township clerk, the clerk, at the direction of the board of supervisors, shall call an election. The election shall be called in the manner prescribed by law for holding special township meetings and the question shall be submitted, "Shall the civil township organization of __________ township be abolished?" "Yes." "No." The election shall be held within sixty days of the filing of the petition and in the manner provided by law for holding elections for the election of civil township officers. The township clerk shall provide a sufficient number of printed ballots for the proper conduct of the election.

Source: SDC 1939, § 58.0115; SL 1987, ch 67, § 8; SL 2002, ch 43, § 1.



§ 8-1-23.1 Waiting period for filing petition of abolition.

8-1-23.1. Waiting period for filing petition of abolition. No petition to abolish a township may be filed within one year following an election on the question of abolishing the township.

Source: SL 2002, ch 43, § 2.



§ 8-1-24 Abolition of township organization on approval by voters--Abstract of votes--Delivery of township property to county auditor.

8-1-24. Abolition of township organization on approval by voters--Abstract of votes--Delivery of township property to county auditor. If a majority of the votes cast at such election shall be in favor of abolishing such civil township organization, it shall be abolished. The clerk of such township shall forthwith transmit to the county auditor, a statement of such action, together with an abstract of the number of votes cast for and against such proposition at such election. Within thirty days after the holding of such election the officers of such township shall deliver to the county auditor all township books, moneys, papers, and personal property of every kind, and shall thereupon cease to be such officers.

Source: SL 1897, ch 117, §§ 3, 4; RPolC 1903, §§ 1165, 1166; RC 1919, § 6151; SDC 1939, § 58.0116.



§ 8-1-25 Deposit of money and property after abolition of township organization.

8-1-25. Deposit of money and property after abolition of township organization. The county auditor shall pay all money so received to the county treasurer to be by him disposed of as provided in this chapter. The county auditor shall make an inventory of all books, records, papers, and personal property so received. The books, papers, and records shall become a part of the permanent record of such auditor's office. The auditor shall be the custodian of all personal property belonging to such civil township until it is disposed of as provided in this chapter.

Source: SL 1897, ch 117, § 4; RPolC 1903, § 1166; RC 1919, § 6151; SDC 1939, § 58.0116; SL 1981, ch 44, § 12.



§ 8-1-26 Payment of indebtedness after abolition of township organization--Disposition ofproperty--Tax levy for outstanding indebtedness.

8-1-26. Payment of indebtedness after abolition of township organization--Disposition of property--Tax levy for outstanding indebtedness. At its next session the board of county commissioners shall audit the accounts of such township and shall order the payment of its outstanding debts out of any money in the hands of the county treasurer to the credit of such township, and shall dispose of the personal property of such township and place the proceeds of such sale in the custody of the county treasurer to the credit of such township. If there be not sufficient money for the payment of all outstanding indebtedness, the board of county commissioners shall levy a tax sufficient for such purpose upon the property situated in such territory, which shall be extended by the county auditor upon the tax lists for the year following such election and shall be collected by the county treasurer, and shall be devoted to the extinguishing of the debts of such township in the order of their priority as shown by the records of such township.

Source: SL 1897, ch 117, § 5; RPolC 1903, § 1167; RC 1919, § 6151; SDC 1939, § 58.0116.



§ 8-1-27 Surplus funds expended for road work after abolition of township organization.

8-1-27. Surplus funds expended for road work after abolition of township organization. At its first meeting after any township ceases to be a civil township as provided by this chapter, the board of county commissioners shall expend all money in the hands of the county treasurer to the credit of such township, in excess of the amount required to pay the indebtedness of such township, for road work in such former township territory according to the laws governing such road work.

Source: SL 1897, ch 117, § 6; RPolC 1903, § 1168; RC 1919, § 6152; SDC 1939, § 58.0117.



§ 8-1-28 Township with real property or bonded indebtedness not permitted to abolishorganization.

8-1-28. Township with real property or bonded indebtedness not permitted to abolish organization. The provisions of §§ 8-1-23 to 8-1-27, inclusive, relating to abolishing of township organizations shall not apply to any township having an outstanding bonded indebtedness nor to any township owning any real property.

Source: SL 1897, ch 117, § 7; RPolC 1903, § 1169; RC 1919, § 6153; SDC 1939, § 58.0118.



§ 8-1-29 Reestablishment of township--Reestablishment defined.

8-1-29. Reestablishment of township--Reestablishment defined. Any township may be reestablished pursuant to §§ 8-1-29 to 8-1-32, inclusive, if such township contains at least five resident voters. For the purposes of §§ 8-1-29 to 8-1-32, inclusive, the term, reestablishment, means organizing a township that has been dissolved.

Source: SL 2004, ch 71, § 1.



§ 8-1-30 Reestablishment of township proposed by county commissioners or petition ofvoters.

8-1-30. Reestablishment of township proposed by county commissioners or petition of voters. Any township may be reestablished subject to approval by the voters in any unorganized congressional township as provided in §§ 8-1-29 to 8-1-32, inclusive, if:

(1) The board of county commissioners proposes that the township be reestablished; or

(2) Fifteen percent of the registered voters residing in the affected township petition the board of county commissioners proposing that the township be reestablished.
Source: SL 2004, ch 71, § 2.



§ 8-1-31 Public hearing on reestablishment of township--Notice.

8-1-31. Public hearing on reestablishment of township--Notice. If one of the conditions of § 8-1-30 is met, the board of county commissioners shall hold a public hearing to consider the proposed reestablishment. The hearing may be conducted in conjunction with a regularly scheduled meeting of the board. At least twenty days before the hearing, the board shall publish notice of the hearing in the official newspapers of the county.

Source: SL 2004, ch 71, § 3.



§ 8-1-32 Election on reestablishment of township.

8-1-32. Election on reestablishment of township. Following the hearing required in § 8-1-31, the proposed reestablishment shall be decided by the voters of the affected civil townships on the date set for the township election by the board of county commissioners. Any registered voter residing in the affected portion of an unorganized congressional township shall be afforded the opportunity to vote. If a majority of the votes cast in the township are in favor of the proposed reestablishment, the proposal shall be implemented as provided in this chapter.

Source: SL 2004, ch 71, § 4.






Chapter 02 - Powers And Obligations Of Organized Townships

§ 8-2-1 General corporate and regulatory powers.

8-2-1. General corporate and regulatory powers. Each organized township in the state is a body corporate and has power:

(1) To sue and be sued;

(2) To acquire, by purchase, condemnation, or other lawful means, real property within or without the limits of the township, necessary or convenient for township purposes, or for the exercise of the powers granted to the township;

(3) To make such contracts and purchase and hold such personal property as may be necessary for the exercise of its corporate or administrative powers or for the protection of the property of its inhabitants, including the purchase of or contracting for fire-fighting equipment or protection;

(4) To pass bylaws or ordinances for the government of such township and for the protection of the lives and property of its inhabitants, and to enforce the same in its corporate name before any magistrate;

(5) To make such orders for the disposition, regulation, or use of its corporate property as may be deemed by the board of supervisors conducive to the best interests of the inhabitants.
Source: SL 1872-3, ch 51, § 8; PolC 1877, ch 23, § 7; CL 1887, § 711; SL 1901, ch 200, § 1; RPolC 1903, § 1003; RC 1919, § 6044; SL 1919, ch 347; SL 1925, ch 290; SDC 1939, § 58.0201 (1) to (5); SL 1941, ch 365; SL 1974, ch 153, § 3.



§ 8-2-2 Transactions and conveyances in township name.

8-2-2. Transactions and conveyances in township name. All transactions by or with a township in its corporate capacity shall be conducted in the name of such township, but any conveyance of land within the limits of such township, made in any manner for the use and benefit of its inhabitants, shall have the same effect as if made to the township by name.

Source: SL 1872-3, ch 51, § 10; PolC 1877, ch 23, § 9; SL 1883, ch 112, subch 1, § 10; CL 1887, § 713; RPolC 1903, § 1005; RC 1919, § 6046; SDC 1939, § 58.0203.



§ 8-2-3 Proceedings by and against township in township name.

8-2-3. Proceedings by and against township in township name. In all actions and proceedings the township shall sue and be sued by its name, except where township officers are authorized by law to sue in their official capacity for the benefit of the township.

Source: SL 1883, ch 112, subch 1, § 92; CL 1887, § 805; RPolC 1903, § 1099; RC 1919, § 6117; SDC 1939, § 58.0809.



§ 8-2-4 Defense of proceedings against township.

8-2-4. Defense of proceedings against township. Whenever any legal proceeding is commenced against the township, it shall be the duty of the chairman of the board of supervisors to attend to the defense thereof and to present to the voters, at the first township meeting, a full statement of such proceeding, for their direction regarding the defense thereof.

Source: SL 1872-3, ch 51, § 85; PolC 1877, ch 23, § 73; SL 1883, ch 112, subch 1, § 94; CL 1887, § 807; RPolC 1903, § 1101; RC 1919, § 6118; SDC 1939, § 58.0810.



§ 8-2-5 Repealed.

8-2-5. Repealed by SL 1973, ch 130, § 14.



§ 8-2-6 Township public library services.

8-2-6. Township public library services. Each organized township in the state has power to provide for public library services, subject however to the same conditions as provided in chapter 14-2, and all provisions of such chapter, so far as reasonably adapted to townships, apply with reference to the establishment, management, and operation of such library services.

Source: SL 1913, ch 217, §§ 7 to 13; SL 1915, ch 195, § 2; RC 1919, §§ 9934 to 9940; SDC 1939, § 58.0201 (7); SL 1976, ch 143, § 25.



§ 8-2-7 Liability insurance purchased by township.

8-2-7. Liability insurance purchased by township. Any township in this state may, through its board of supervisors, when and to the extent deemed expedient by said board, obtain and pay for public liability insurance insuring the township, its board, officers, and employees from any and all claims for damages arising from or caused in the discharge, performance, or nonperformance of their duties or employment.

Source: SL 1957, ch 486; SDC Supp 1960, § 58.0201-1; SL 1963, ch 453.



§ 8-2-8 Regulatory powers of township containing unincorporated town.

8-2-8. Regulatory powers of township containing unincorporated town. Each organized township in the state has power, when an unincorporated town is within its limits:

(1) To regulate the laying of sidewalks and crosswalks along, over, or across the streets and alleys thereof;

(2) To regulate the depositing of garbage, ashes, offal, or any offensive matter which might endanger the health of its inhabitants;

(3) To prohibit within the limits of such unincorporated town the use of dangerous or defective stovepipes or chimneys;

(4) To abate any nuisance found within its corporate limits;

(5) To provide for the purchase and operation of such appliances as may be needed to protect the property of its inhabitants from fire;

(6) To provide for planting and caring for shade trees along the streets and on public squares or grounds of such town;

(7) To grant franchises and rights to persons, associations, or corporations, for the sale of electric current, the erection of lampposts, electric towers, light or powerlines, or other apparatus;

(8) To authorize and regulate the erection and maintenance of street lamps, but the township shall incur no expense for such erection or maintenance;

(9) To vote any appropriation necessary for providing a jail, and prescribe such regulations as may be necessary regarding the same. Any civil township providing such jail shall cause notice of the same to be published in the newspaper having the largest circulation in such township, if there be any, or cause the township clerk to post notice therefor in three of the most public places in the township;

(10) To construct, operate, equip, maintain, extend, and improve any system or part of a system of waterworks and sewers for supplying water and sewerage services for an unincorporated town within its boundaries for industrial and domestic use therein, for such compensation and terms and conditions as it may determine;

(11) To purchase, construct, maintain, operate, and lease parks and public recreational facilities when approved by the voters as provided by subdivision 8-3-2(8).
Source: Subd. (1) to (6): SL 1901, ch 200; RPolC 1903, § 1003, subdiv 6; RC 1919, § 6044 (5); SL 1919, ch 347; SL 1925, ch 290; SDC 1939, § 58.0201 (6). Subd. (7) and (8): SL 1925, ch 290; SDC 1939, § 58.0201 (6). Subd. (9): PolC 1877, ch 23, §§ 39, 40; CL 1887, §§ 841, 842; RPolC 1903, §§ 1148, 1149; RC 1919, §§ 6138, 6139; SDC 1939, § 58.0201 (6). Subd. (10): SDC 1939, § 58.0201 (6) as added by SL 1963, ch 452; SL 1968, ch 265; SL 1977, ch 65.



§ 8-2-9 Regulatory powers of township adjacent to large municipality--Subordination topowers of county or municipality.

8-2-9. Regulatory powers of township adjacent to large municipality--Subordination to powers of county or municipality. Each organized township in the state has power, when a municipality with a population of fifty thousand or more is within four miles of the township:

(1) To regulate the depositing of garbage, ashes, offal, or any offensive matter which might endanger the health of its inhabitants;

(2) To compel any privy, sewer or cesspool maintained in such a manner as not to be offensive or endanger the health of any persons in the township;

(3) To prevent the pollution of or any injury to any water supply;

(4) To do what may be necessary or expedient for the promotion of health or the suppression of disease;

(5) To regulate the moving of any house or building into, within, or out of the township, and to prevent the moving into the township of any house or building of dangerous construction or condition, and to require that a license or permit shall first be obtained from the board of township supervisors before any house or building may be moved into, within, or out of the township. The granting of such license or permit shall be within the sound discretion of the board of township supervisors and no house or building shall be moved into, within, or out of the township until such permit or license has first been issued;

(6) To prescribe the manner of constructing buildings and structures to be erected within the township, and to require that a building permit shall be first obtained from the board of township supervisors before the construction of any building or structure within the township;

(7) To prevent and provide for remedying any dangerous construction or condition of any building, enclosure or manufactory or any equipment used therein, and to require all buildings and places to be put in a safe condition;

(8) To regulate and restrict the height, and size of buildings and other structures and the location and use of buildings, structures and land for trade, industry, residence or other purposes, with the object of promoting the health, safety, morals and the general welfare of the township, and for such purpose to divide the township into districts for zoning purposes;

(9) To abate any nuisance found within its corporate limits;

(10) To compel compliance with and to prevent the violation of any of the provisions of this section.

The powers as provided in this section shall be subordinate to any zoning or other powers of the county or adjoining municipality when such powers are, or shall be, exercised by said county or municipality in respect to said township.

Source: SDC 1939, § 58.0201 (9) as added by SL 1959, ch 448, §§ 1, 2; SL 1992, ch 60, § 2.



§ 8-2-10 Powers restricted to those expressly granted.

8-2-10. Powers restricted to those expressly granted. No organized township shall possess or exercise any powers except such as are enumerated in this chapter, or are especially given by law or are necessary to the exercise of the powers so enumerated or granted.

Source: SL 1872-3, ch 51, § 9; PolC 1877, ch 23, § 8; SL 1883, ch 112, subch 1, § 9; CL 1887, § 712; RPolC 1903, § 1004; RC 1919, § 6045; SDC 1939, § 58.0202.



§ 8-2-11 Publication of township bylaws and changes--Effect.

8-2-11. Publication of township bylaws and changes--Effect. No bylaw made by any township shall take effect before the publication thereof for three consecutive days in a daily, or for two consecutive weeks in a weekly newspaper of general circulation in said township; and such bylaws, duly made and so published, are binding upon all persons coming within the limits of the township as well as upon the inhabitants thereof, and shall remain in force until altered or repealed at some subsequent township meeting.

The township clerk shall publish notice of any changes in the bylaws in the manner hereinbefore provided and shall make an entry in the township records of the time when and the manner in which such notice was published.

Source: SL 1883, ch 112, subch 1, §§ 14, 15; CL 1887, §§ 735, 736; RPolC 1903, §§ 1027, 1028; RC 1919, §§ 6067, 6068; SDC 1939, § 58.0205; SL 1963, ch 451, § 1.



§ 8-2-12 Remedies for trespass on township lands.

8-2-12. Remedies for trespass on township lands. Whenever any action is brought to recover a penalty imposed for any trespass committed on the lands belonging to the township, if it appears on the trial thereof that the actual amount of injury to such lands in consequence of such trespass exceeds the sum of twelve dollars and fifty cents, the amount of actual damage with costs of suit shall be recovered in such action instead of any penalty for such trespass imposed by the township meeting, and such recovery shall be a bar to every other action for the same trespass.

Source: SL 1872-3, ch 51, § 87; PolC 1877, ch 23, § 75; SL 1883, ch 112, subch 1, § 96; CL 1887, § 809; RPolC 1903, § 1102; RC 1919, § 6120; SDC 1939, § 58.0812.



§ 8-2-13 Repealed.

8-2-13. Repealed by SL 1981, ch 61, § 1.



§ 8-2-14 Deferred compensation program for volunteer firefighters--Establishment andmanagement--Participation optional.

8-2-14. Deferred compensation program for volunteer firefighters--Establishment and management--Participation optional. Any township with a volunteer fire department may establish a deferred compensation program for its volunteer firefighters. Such a program may be financed by the township or by the volunteer firefighters and may be managed through the township or through an insurance company or other financial institution. Such program shall be established by ordinance. Each township shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer firefighter.

Source: SL 1986, ch 71, § 3.



§ 8-2-14.1 Deferred compensation program for volunteer advanced life support personnel.

8-2-14.1. Deferred compensation program for volunteer advanced life support personnel. Any township with volunteer advanced life support personnel may establish a deferred compensation program for its volunteer advanced life support personnel. Such a program may be financed by the township or by the volunteer advanced life support personnel and may be managed through the township or through an insurance company or other financial institution. Such program shall be established by ordinance. Each township shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer advanced life support personnel.

Source: SL 2011, ch 36, § 2.



§ 8-2-15 Regulation and maintenance of abandoned cemeteries.

8-2-15. Regulation and maintenance of abandoned cemeteries. The township board of supervisors may regulate and maintain abandoned rural cemeteries within their township. The regulation and maintenance may include the mowing and cutting of weeds and grass, the repairing of fences and corrective measures relative to grave markers. Funds necessary to carry out the provisions of this section may be appropriated from the township general fund. The board of supervisors shall notify the board of county commissioners in writing that the board of supervisors will maintain an abandoned cemetery.

Source: SL 1993, ch 67.



§ 8-2-16 Enrollment in group health, life, and disability income insurance plans--Premiums.

8-2-16. Enrollment in group health, life, and disability income insurance plans--Premiums. A township may enroll in any group health insurance plan, group life insurance plan, or group disability income insurance plan permitted by law to be offered in this state for township officers and any employee of the township who is employed for a minimum of one thousand forty hours per year by the township. However, no township may pay the premiums or any portion thereof for the insurance programs allowed by this section.

Source: SL 2010, ch 39, § 1.






Chapter 03 - Township Meetings And Elections

§ 8-3-1 Time and place of annual meeting--Publication of notice.

8-3-1. Time and place of annual meeting--Publication of notice. The citizens of each organized civil township qualified to vote at general elections shall annually assemble and hold a township meeting on the first Tuesday of March. The township board of supervisors shall by resolution establish the location where the annual township meeting shall be held. The location of the annual meeting shall be in the county where the township is located. Notice of the time and place of such township meeting shall be given by the publication thereof for three consecutive days in a daily, or for two consecutive weeks in a weekly newspaper of general circulation in the township beginning not less than twelve calendar days prior to such meeting. If the board of supervisors requires nominating petitions pursuant to § 8-3-1.1, the notice required by this section shall include the names and the office they seek of those who have filed nominating petitions pursuant to § 8-3-1.2.

Source: SL 1872-3, ch 51, § 11; PolC 1877, ch 23, § 11; SL 1883, ch 112, subch 1, § 11; CL 1887, § 714; SL 1899, ch 85, § 1; RPolC 1903, § 1006; RC 1919, § 6047; SDC 1939, § 58.0301; SL 1963, ch 451, § 1; SL 1989, ch 70, § 1; SL 1990, ch 56, § 4; SL 1992, ch 58, § 1.



§ 8-3-1.1 Authority to require nominating petition.

8-3-1.1. Authority to require nominating petition. The board of supervisors of a township may, by ordinance, require a candidate for township office to file a nominating petition pursuant to § 8-3-1.2. If a township has fifty or more registered voters, ten percent or more of the registered voters may file a petition, by October first, requesting that nomination petitions be filed by all candidates for township office. If such petition is filed, the board of supervisors shall adopt a resolution requiring each candidate for township office to file a nominating petition pursuant to § 8-3-1.2.

Source: SL 1990, ch 56, § 1; SL 1998, ch 43, § 1.



§ 8-3-1.2 Filing nominating petition--Contents--Circulation prior to meeting.

8-3-1.2. Filing nominating petition--Contents--Circulation prior to meeting. If the board of supervisors requires nominating petitions pursuant to § 8-3-1.1, no candidate for elective township office may be nominated unless a nominating petition is filed with the township clerk no later than five p.m. of the day twenty-five days prior to the annual township meeting at which such officer is to be elected. The nominating petition shall be signed by no less than ten registered voters of the township and shall be on a form approved by the state board of elections. The nominating petition shall contain the name of the candidate, his residence and business address, and the office for which he is nominated. A formal declaration of the candidate shall be signed by him prior to the circulation of petitions. The signed declaration of the candidate, or a facsimile thereof, may accompany and be part of the petition. The original signed declaration shall accompany and be a part of the petition. The signer or the circulator of the petition shall add the signer's residence address and the date of the signing. No petition may be circulated until forty-five days prior to the annual meeting.

Source: SL 1990, ch 56, § 2.



§ 8-3-1.3 Publication of election notice.

8-3-1.3. Publication of election notice. If the board of supervisors requires nominating petitions pursuant to § 8-3-1.1, the township clerk shall publish a notice stating the offices that will be voted upon at the annual meeting. The notice shall be published in the official newspapers of the township once a week for two consecutive weeks. The last notice shall be at least forty-five days prior to the annual meeting. The notice shall state where nominating petitions shall be filed and the date when the petitions must be filed.

Source: SL 1990, ch 56, § 3.



§ 8-3-1.4 Notice in township of twenty or fewer resident voters.

8-3-1.4. Notice in township of twenty or fewer resident voters. No township with a population of twenty or fewer resident voters is required to publish a notice of the time and place of an annual meeting more than once in any publication.

Source: SL 1992, ch 58, § 2; SL 2002, ch 44, § 1.



§ 8-3-2 Powers of voters at annual meeting.

8-3-2. Powers of voters at annual meeting. The voters of each organized civil township have power at their annual meeting:

(1) To determine the number of poundmasters and the location of pounds, and whether landmarks shall be erected at section and quarter section corners throughout the township;

(2) To select such township officers as are required by law to be chosen;

(3) To direct the institution or defense of actions in all controversies wherein such township is interested;

(4) To direct such sums to be raised for prosecuting or defending such actions as they may deem necessary;

(5) To make rules and regulations for impounding animals;

(6) To impose such penalties on persons offending against any rule or regulation established by the township as they think proper, not exceeding fifty dollars for each offense unless herein otherwise provided;

(7) To apply fines and penalties when collected in such manner as they deem most conducive to the interests of the township;

(8) To vote to raise by taxation such sums as they may deem expedient for authorized township purposes, but the aggregate of such sums shall not exceed the limit of tax levy prescribed by this code.
Source: SL 1872-3, ch 51, § 14; PolC 1877, ch 23, § 10; CL 1887, § 716; SL 1890, ch 35, § 1; SL 1899, ch 41, § 4; RPolC 1903, § 1008; SL 1915, ch 292, § 4; RC 1919, § 6049; SDC 1939, § 58.0303; SL 1965, ch 298.



§ 8-3-3 Special meetings of township electors--Statement calling meeting.

8-3-3. Special meetings of township electors--Statement calling meeting. Special meetings of the township electors may be held for the purpose of electing township officers to fill vacancies that occur, or for the purpose of transacting any lawful business if the entire board of supervisors files or if two members of the board of supervisors, together with at least twelve other resident voters of the township, file in the office of the township clerk a written statement that a special meeting is necessary for the interests of the township. However, special meetings may be called in a township with a population of twenty or fewer resident voters by the entire board of supervisors or by two members of the board of supervisors and four resident voters of the township.

Source: SDC 1939, § 58.0306; SL 1974, ch 153, § 4; SL 1985, ch 56, § 2; SL 1992, ch 59; SL 2002, ch 44, § 2.



§ 8-3-4 Recording and publication of notice of special meeting--Exception.

8-3-4. Recording and publication of notice of special meeting--Exception. Every township clerk with whom such statement is filed as required in § 8-3-3 shall record the same and immediately cause notice to be published in the same manner as provided for the publication of notice of the annual township meeting. However, in a township with a population of twenty or fewer resident voters, the notice of the time and place of any special meeting need not be published more than once in any publication, shall be provided not less than three days before the special meeting, and may be provided by first class mail in lieu of publication.

Source: SDC 1939, § 58.0307; SL 1963, ch 451, § 1; SL 2002, ch 44, § 3.



§ 8-3-5 Contents of notice of special meeting--Business restricted to stated purposes.

8-3-5. Contents of notice of special meeting--Business restricted to stated purposes. Every notice given for a special township meeting shall specify the purpose for which it is to be held, and no business shall be transacted at such meeting except such as is specified in such notice. If vacancies in office are to be filled at such meeting, the notice shall specify the vacancies, how they occurred, who was the last incumbent, and when the legal term of each such office expires.

Source: SL 1872-3, ch 51, § 17; PolC 1877, ch 23, § 14; SL 1883, ch 112, subch 1, § 18; CL 1887, § 719; RPolC 1903, § 1011; RC 1919, § 6055; SDC 1939, § 58.0308.



§ 8-3-6 Organization and officers of township meeting.

8-3-6. Organization and officers of township meeting. The voters present at the annual or special township meeting shall be called to order by the township clerk, if there is one present, and if not the voters shall elect one of their number chairman. Such voters shall elect three of their number judges, who shall be duly sworn and be judges of the qualifications of township voters. They shall then proceed to choose one of their number to preside as moderator. The township clerk shall be clerk of the meeting and keep full minutes of its proceedings, in which he shall enter at length every order or direction and all rules and regulations made by the meeting. If the township clerk is absent, then such person as is elected for that purpose shall act as clerk of the meeting.

Source: SL 1872-3, ch 51, § 18; PolC 1877, ch 23, § 15; SL 1883, ch 112, subch 1, § 19; CL 1887, § 720; RPolC 1903, § 1012; RC 1919, § 6056; SL 1931, ch 261, § 1; SDC 1939, § 58.0309; SL 1976, ch 78.



§ 8-3-7 Registration and residence required to vote at township meeting.

8-3-7. Registration and residence required to vote at township meeting. No person may vote at any township meeting unless the person is registered to vote pursuant to chapter 12-4 and resides in the township. For the purposes of this section, a person resides in the township if the person actually lives in the township for at least thirty consecutive days each year, is a full-time postsecondary education student who resided in the township immediately prior to leaving for the postsecondary education, or is on active duty as a member of the armed forces whose home of record is within the township. A voter's qualification as a resident may be challenged in the manner provided in § 12-18-10. No election may be contested on the grounds that any nonresident was allowed to vote if the nonresident was not challenged in the manner provided in § 12-18-10.

Source: SDC 1939, § 58.0312; SL 1973, ch 69, § 1; SL 1984, ch 50, § 1; SL 2002, ch 43, § 3.



§ 8-3-8 Unlawful voting at meeting as misdemeanor.

8-3-8. Unlawful voting at meeting as misdemeanor. Every person who votes at any civil township meeting, in a township in which he does not reside, or who offers to vote at any annual township meeting, after having voted at an annual township meeting held at another township within the same year, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 741; CL 1887, § 6268; RPenC 1903, § 73; RC 1919, § 6061; SDC 1939, § 58.9903; SL 1981, ch 43, § 9.



§ 8-3-9 Determination of challenge to voter.

8-3-9. Determination of challenge to voter. If any person offering to vote at any election or upon any question arising at any township meeting is challenged as unqualified, the judges shall proceed thereupon in like manner as the judges at the general election are required to proceed, adapting the oath to the circumstances of the township meeting.

Source: SL 1883, ch 112, subch 1, § 23; CL 1887, § 724; RPolC 1903, § 1016; RC 1919, § 6060; SDC 1939, § 58.0313.



§ 8-3-10 Order of business at meeting--Procedural rules.

8-3-10. Order of business at meeting--Procedural rules. At the opening of every township meeting the moderator shall state the business to be transacted, and the order in which it shall be entertained, and no proposition to vote a tax shall be acted on out of the order of business as stated by the moderator, and no proposition to reconsider any vote shall be entertained unless such proposition to reconsider is made within one hour from the time such vote was passed, or the motion for such reconsideration is sustained by a number of voters equal to a majority of all the names entered upon the poll list at such election up to the time such motion is made; and all questions upon motions made shall be determined by a majority of the voters voting; and the moderator shall ascertain and declare the result of the votes on each question.

Source: SL 1872-3, ch 51, § 19; PolC 1877, ch 23, § 16; SL 1883, ch 112, subch 1, § 20; CL 1887, § 721; RPolC 1903, § 1013; RC 1919, § 6057; SDC 1939, § 58.0310.



§ 8-3-11 Filing of minutes of meeting.

8-3-11. Filing of minutes of meeting. The minutes of the proceedings of every township meeting, subscribed by the clerk and judges of such meeting, shall be filed in the office of the township clerk within two days after such meeting.

Source: SL 1883, ch 112, subch 1, § 31; CL 1887, § 732; RPolC 1903, § 1024; RC 1919, § 6064; SDC 1939, § 58.0316.



§ 8-3-12 Supervisor elected at annual meeting--Representation of county seat town.

8-3-12. Supervisor elected at annual meeting--Representation of county seat town. There shall be elected at such annual township meeting one supervisor, who shall hold his office for the term of three years and until his successor is elected and qualified, the senior member of the board of supervisors to be chairman thereof. In any organized civil township containing an unincorporated platted town which is a county seat, at least one member of such board shall be a resident voter of such town.

Source: SL 1872-3, ch 51, §§ 12, 24; PolC 1877, ch 23, § 19; CL 1887, § 715; SL 1899, ch 84, § 2; RPolC 1903, § 1007; SL 1903, ch 136; SL 1905, ch 106; SL 1907, ch 143; SL 1911, ch 221, § 1; SL 1913, ch 232, § 1; RC 1919, § 6048; SL 1933, ch 199; SDC 1939, § 58.0302; SL 1941, ch 366; SL 1967, ch 315, § 2.



§ 8-3-13 Additional officers elected at annual meeting--Term of constable.

8-3-13. Additional officers elected at annual meeting--Term of constable. At each annual meeting, a clerk and a treasurer shall be elected, and a constable may be elected. If a constable is elected, the term of office is two years, except to fill vacancies.

Source: SL 1872-3, ch 51, §§ 12, 24; PolC 1877, ch 23, § 19; CL 1887, § 715; SL 1899, ch 84, § 2; RPolC 1903, § 1007; SL 1903, ch 136; SL 1905, ch 106; SL 1907, ch 143; SL 1911, ch 221, § 1; SL 1913, ch 232, § 1; RC 1919, § 6048; SL 1933, ch 199; SDC 1939, § 58.0302; SL 1941, ch 366; SL 1967, ch 315, § 2; SL 1981, ch 44, § 13; SL 1990, ch 57.



§ 8-3-13.1 Offices of the clerk and treasurer combined--Nomination and election--Powers andresponsibilities.

8-3-13.1. Offices of the clerk and treasurer combined--Nomination and election--Powers and responsibilities. The voters of each organized civil township with fifty or fewer resident voters may combine the offices of the clerk and treasurer during the annual meeting. If a majority of the voters vote to combine the offices, the combined office of the clerk and treasurer shall be nominated and elected in the same manner as other officers are nominated and elected. Any person elected to the combined office of the clerk and treasurer shall have all of the powers and responsibilities of the offices of the clerk and treasurer.

Source: SL 2004, ch 72, § 1; SL 2013, ch 34, § 1.



§ 8-3-14 Proclamation of opening of polls, adjournment and closing of polls.

8-3-14. Proclamation of opening of polls, adjournment and closing of polls. Before the voters proceed to elect any township officer, proclamation shall be made at the opening of the polls by the moderator, and proclamation shall in like manner be made of the adjournment, and of the opening and closing of the polls, until the election is ended.

Source: SL 1883, ch 112, subch 1, § 21; CL 1887, § 722; RPolC 1903, § 1014; RC 1919, § 6058; SDC 1939, § 58.0311.



§ 8-3-15 Method of electing officers.

8-3-15. Method of electing officers. The supervisors, treasurer, clerk, and constable in each township shall be elected by ballot. All other officers, if not otherwise provided by law, shall be chosen either by yeas and nays or by a division, as the voters determine.

Source: SL 1883, ch 112, subch 1, § 24; CL 1887, § 725; RPolC 1903, § 1017; RC 1919, § 6062; SDC 1939, § 58.0314; SL 1981, ch 44, § 14.



§ 8-3-16 Conduct of voting by ballot.

8-3-16. Conduct of voting by ballot. When the voters vote by ballot for township officers, a poll list shall be kept by the clerk of the meeting, on which shall be entered the name of each person whose vote is received. The ballot, which may be written or printed, or partly written and partly printed, shall include all officers to be elected. It shall contain the name of each person voted for and the office for which such person is intended to be chosen. It shall be delivered by the voter to one of the judges, so folded as to conceal its contents, and the judge shall deposit the ballot in a box provided for that purpose.

Source: SL 1883, ch 112, subch 1, §§ 25 to 27; CL 1887, §§ 726 to 728; RPolC 1903, §§ 1018 to 1020; RC 1919, § 6063; SDC 1939, § 58.0315.



§ 8-3-17 Canvass and return of voting by ballot.

8-3-17. Canvass and return of voting by ballot. At the close of the election the judges shall proceed publicly to canvass the votes, which canvass, when commenced, shall continue without adjournment or interruption until the same is completed. The canvass shall be conducted by taking one ballot at a time from the ballot box and counting until the number of ballots is equal to the number of names on the poll list, and if there are any left in the box they shall be immediately destroyed; the person having the greatest number of votes for any office shall be declared duly elected. If two or more persons have an equal and the highest number of votes for any office, the judges of election shall at once publicly, by lot, determine which of such persons shall be declared elected. If on opening the ballots two or more ballots are found to be so folded that it is apparent the same person voted them, such ballots shall immediately be destroyed. The canvass having been completed, a statement of the result shall be entered at length by the clerk in the minutes and publicly read by him to the meeting. Such reading shall be deemed notice of the result of the election to every person whose name is entered on the poll list as a voter.

Source: SL 1883, ch 112, subch 1, §§ 28 to 30; CL 1887, §§ 729 to 731; RPolC 1903, §§ 1021 to 1023; RC 1919, § 6063; SDC 1939, § 58.0315.



§ 8-3-17.1 Absentee voting.

8-3-17.1. Absentee voting. If nominating petitions are required pursuant to § 8-3-1.1, then any voter qualified to vote in a township candidate election may vote by absentee ballot as prescribed in chapter 12-19. Absentee voting shall be allowed for any township ballot question election and shall be conducted as prescribed in chapter 12-19.

Source: SL 1998, ch 43, § 2; SL 2002, ch 43, § 4.



§ 8-3-18 Notice to persons elected to township office.

8-3-18. Notice to persons elected to township office. The clerk of every township meeting, within ten days thereafter, shall transmit to each person elected to any township office, whose name is not entered on the poll list as a voter, notice of his election.

Source: SL 1872-3, ch 51, § 31; PolC 1877, ch 23, § 24; SL 1883, ch 112, subch 1, § 32; CL 1887, § 733; RPolC 1903, § 1025; RC 1919, § 6065; SDC 1939, § 58.0317.



§ 8-3-19 Special meeting called by resident voters after failure to elect officers at annualmeeting.

8-3-19. Special meeting called by resident voters after failure to elect officers at annual meeting. If any township refuses or neglects to organize and elect officers at the time fixed by law for holding the annual meeting, twelve resident voters of the township may call a meeting for such purpose by notice published in the same manner as provided for the publication of notice of the annual township meeting. The notice shall set forth the time, place, and object of the meeting; and the voters, when assembled by virtue of such notice, shall possess all the powers conferred upon them at the annual township meeting.

Source: SDC 1939, § 58.0318; SL 1963, ch 451, § 1; SL 2002, ch 44, § 4.



§ 8-3-20 Appointment of officers by county commissioners after failure of township to elect.

8-3-20. Appointment of officers by county commissioners after failure of township to elect. If no such notice is given as provided in § 8-3-19 within thirty days after the time for holding the annual meeting, the board of county commissioners shall, on the affidavit of any resident voter of the township, filed in the office of the county auditor setting forth the facts, proceed at any regular or special meeting of the board to appoint the necessary township officers. The persons so appointed shall hold their respective offices until others are elected and qualified in their places, and shall have the powers and be subject to the same duties as if they had been duly elected.

Source: SDC 1939, § 58.0318; SL 1963, ch 451, § 1; SL 2002, ch 44, § 5.



§ 8-3-21 Option to adopt campaign finance law.

8-3-21. Option to adopt campaign finance law. The township governing body may, by ordinance or resolution, adopt the provisions of chapter 12-27.

Source: SL 1988, ch 60, § 3; SL 2008, ch 67, § 19.






Chapter 04 - Township Officers

§ 8-4-1 Eligibility to township office.

8-4-1. Eligibility to township office. Any person qualified to vote at a township meeting is eligible to any township office. No person may hold a township office unless he resides in the township.

Source: SL 1883, ch 112, subch 1, § 34; CL 1887, § 737; RPolC 1903, § 1029; RC 1919, § 6069; SDC 1939, § 58.0401; SL 1984, ch 50, § 2.



§ 8-4-2 Repealed.

8-4-2. Repealed by SL 1974, ch 55, § 50.



§ 8-4-3 Oath of office of township officers.

8-4-3. Oath of office of township officers. Every person elected or appointed to any township office, except poundmaster, shall, within ten days after receiving notice of his election or appointment and before entering upon the discharge of his duties, take and subscribe an oath or affirmation as required by § 3-1-5. All such official oaths shall be immediately filed in the office of the county auditor. No fee shall be charged or received by any officer for administering or filing any such official oath, or for filing or recording any township officer's official bond.

Source: SL 1872-3, ch 51, §§ 33, 34; PolC 1877, ch 23, § 26; SL 1883, ch 112, subch 1, §§ 35, 36; CL 1887, §§ 738, 739; RPolC 1903, §§ 1030, 1031; SL 1909, ch 26; SL 1913, ch 283; RC 1919, § 6070; SDC 1939, § 58.0402; SL 1974, ch 55, § 13.



§ 8-4-4 Clerk to require elected officers to qualify--Refusal or neglect as petty offense.

8-4-4. Clerk to require elected officers to qualify--Refusal or neglect as petty offense. The township clerk shall require all legally elected officers, who accept the office to which they are elected, to duly qualify within the time prescribed by law and in accordance with the provisions of law. A township clerk who refuses or neglects to procure and file the bonds of the township officers as prescribed by this section commits a petty offense.

Source: SL 1889, ch 128, § 2; RPolC 1903, § 1038; RC 1919, § 6072; SDC 1939, §§ 58.0606, 58.9907; SL 1981, ch 43, § 10.



§ 8-4-5 Failure to file oath or bond as refusal of office.

8-4-5. Failure to file oath or bond as refusal of office. If any person elected or appointed to any township office, of whom an oath or bond is required, neglects to file the same within the time prescribed by law, such neglect shall be deemed a refusal to serve in such office.

Source: SL 1883, ch 112, subch 1, § 42; CL 1887, § 747; RPolC 1903, § 1041; RC 1919, § 6074; SDC 1939, § 58.0406.



§ 8-4-6 Forfeiture for entry on office without taking oath.

8-4-6. Forfeiture for entry on office without taking oath. If any township officer who is required by law to take an oath of office enters upon the duties of his office before taking such oath, he forfeits to such township the sum of fifty dollars.

Source: SL 1883, ch 112, subch 1, § 43; CL 1887, § 748; RPolC 1903, § 1042; RC 1919, § 6075; SDC 1939, § 58.0407.



§ 8-4-7 Term of office of officers.

8-4-7. Term of office of officers. All township officers, except as otherwise expressly provided, shall hold their offices for the term of one year and until their successors are elected or appointed and qualified.

Source: SL 1883, ch 112, subch 1, § 45; CL 1887, § 750; RPolC 1903, § 1043; RC 1919, § 6076; SDC 1939, § 58.0408.



§ 8-4-8 Salary and compensation of clerk, treasurer and supervisors.

8-4-8. Salary and compensation of clerk, treasurer and supervisors. Except as otherwise provided in this section and § 8-4-9, the clerk, treasurer, and supervisors may each receive an annual salary, plus compensation for each day necessarily devoted to the discharge of their official duties when attending to business in their township. The voters of each township shall establish the annual salary and the rate of daily compensation at the annual township meeting. In addition, the clerk, treasurer, and supervisors may also receive mileage compensation at the rate established for state employees by the State Board of Finance when attending to the business of their township. The township board of supervisors shall limit the total amount of salary and compensation that the clerk, treasurer, and any one supervisor may receive in a year. Any salary and compensation limit established by the township board of supervisors does not apply to compensation received for road work.

Source: SL 1872-3, ch 51, § 80; PolC 1877, ch 23, § 71; SL 1883, ch 112, subch 1, § 86; CL 1887, § 799; SL 1889, ch 126, § 1; RPolC 1903, § 1092; SL 1907, ch 150; RC 1919, § 6112; SL 1919, ch 346; SL 1927, ch 211; SL 1933, ch 200; SDC 1939, § 58.0409; SL 1947, ch 415; SL 1951, ch 464; SL 1957, ch 485; SL 1968, ch 18, § 3; SL 1971, ch 53; SL 1974, ch 69, § 1; SL 1977, ch 66; SL 1982, ch 70; SL 1983, ch 50; SL 1991, ch 66, § 1.



§ 8-4-9 Fees of clerk in lieu of per diem.

8-4-9. Fees of clerk in lieu of per diem. For the following services, the clerk shall charge fees as follows, and is not entitled to any per diem while engaged in performing these services:

(1) For serving notices of election upon township officers as required by law, one dollar and fifty cents for each service;

(2) For filing any paper required by law to be filed in his office, fifty cents each;

(3) For posting notices required by law, one dollar and fifty cents for each notice;

(4) For recording any order or instrument or other writing authorized by law to be so recorded, fifty cents per page;

(5) For copying any record or instrument or file in his office, and certifying the same, one dollar per one hundred words to be paid by the person applying for the copy.
Source: SL 1872-3, ch 51, § 80; PolC 1877, ch 23, § 71; SL 1883, ch 112, subch 1, § 86; CL 1887, § 799; SL 1889, ch 126, § 1; RPolC 1903, § 1092; SL 1907, ch 150; RC 1919, § 6112; SL 1919, ch 346; SL 1927, ch 211; SL 1933, ch 200; SDC 1939, § 58.0409; SL 1947, ch 415; SL 1951, ch 464; SL 1957, ch 485; SL 1968, ch 18, § 3; SL 1981, ch 60, § 2.



§ 8-4-10 Acceptance and notice of resignation by township officer.

8-4-10. Acceptance and notice of resignation by township officer. The board of supervisors may, for sufficient cause shown, accept the resignation of any township officer and thereupon it shall give notice thereof to the township clerk.

Source: SL 1883, ch 112, subch 1, § 46; CL 1887, § 751; RPolC 1903, § 1044; RC 1919, § 6077; SDC 1939, § 58.0410.



§ 8-4-11 Filling of vacancy in township office.

8-4-11. Filling of vacancy in township office. If any township fails to elect any township officer, or if any person elected to an office fails to qualify by refusing to serve in such office or by not being a registered voter or by not having residence in the township, or if any vacancy happens in any office from death, resignation, removal from the township, or other cause, the board of supervisors, or a majority of them, shall fill the vacancy by appointment, by warrant under their hands. Any person so appointed shall hold his office until the next annual township meeting and until his successor has been elected and qualified. Such person shall have the same power and be subject to the same duties and penalties as if he had been duly elected. The township clerk according to § 8-6-6 shall prescribe the oath or affirmation of office required by § 31-1-5 and require the person so appointed to qualify pursuant to §§ 8-4-3 and 8-4-4.

Source: SL 1883, ch 112, subch 1, § 47; CL 1887, § 752; RPolC 1903, § 1045; RC 1919, § 6078; SDC 1939, § 58.0411; SL 1974, ch 153, § 5; SL 1993, ch 68.



§ 8-4-12 Vacancy in board filling vacancies.

8-4-12. Vacancy in board filling vacancies. If for any cause any member of the appointing board prescribed by § 8-4-11 is unable to act, the remaining members of such appointing board shall select a voter of the township to act in his place, and the board so constituted shall proceed as required by § 8-4-11.

Source: SL 1883, ch 112, subch 1, § 48; CL 1887, § 753; RPolC 1903, § 1046; RC 1919, § 6079; SDC 1939, § 58.0412.






Chapter 05 - Township Board Of Supervisors

§ 8-5-1 Time and place of regular meetings of board.

8-5-1. Time and place of regular meetings of board. The township board of supervisors shall hold regular meetings on the last Tuesday of February, the last Tuesday of March, and the last Tuesday of October, of each year. The meetings shall be held at the office of the township clerk or the location established in § 8-3-1 at a time determined by the board. If any two supervisors submit a written statement signed by them not less than twelve days before the meeting requesting that the next regular meeting be held at a different time, the township clerk shall give notice of the time and place of the meeting as provided by § 8-3-1.

Source: SL 1887, ch 155, §§ 1, 2; CL 1887, §§ 765, 766; SL 1899, ch 85, § 1; RPolC 1903, §§ 1057, 1058; SL 1907, ch 242; RC 1919, §§ 6080, 6081; SL 1931, ch 261, § 2; SDC 1939, § 58.0501; SL 1955, ch 426; SL 1981, ch 62; SL 1989, ch 70, § 2.



§ 8-5-2 Business at board meetings--Special meetings--Filing of business with clerk.

8-5-2. Business at board meetings--Special meetings--Filing of business with clerk. At each regular meeting, the board shall perform the duties required of it by law and transact any other business that may legally come before it. The board may adjourn from time to time. The township clerk or the chairman of the board of township supervisors may call special sessions if the interests of the township demand it upon giving three days' notice of such session by mailing a copy of such notice to each of the supervisors at their several post office addresses or by giving such notice to each supervisor by telephone. It shall be the duty of all persons having business to transact with the board to appear before such board at any regular meeting, or file such business with the clerk to be laid before the board by him at its next meeting.

Source: SL 1887, ch 155, §§ 3, 6, 7; CL 1887, §§ 767, 770, 771; RPolC 1903, §§ 1059, 1062, 1063; RC 1919, §§ 6082 to 6084; SDC 1939, § 58.0501; SL 1955, ch 426; SL 1985, ch 56, § 1.



§ 8-5-3 Quorum at meetings of board.

8-5-3. Quorum at meetings of board. Except as otherwise specifically provided any two of the supervisors shall constitute a quorum for the performance of any duties required by law of the supervisors.

Source: SL 1872-3, ch 51, § 61; PolC 1877, ch 23, § 35; SL 1883, ch 112, subch 1, § 63; CL 1887, § 775; RPolC 1903, § 1069; RC 1919, § 6092; SDC 1939, § 58.0510.



§ 8-5-4 General powers of board--Orders for disbursement of funds.

8-5-4. General powers of board--Orders for disbursement of funds. The board shall have charge of such affairs of the township as are not by law committed to other officers; and it shall have power to draw orders on the township treasurer for the disbursement of such sums as may be necessary for the purpose of defraying the incidental expenses of the township and for all money raised by the township to be disbursed for any other purpose. As to any power conferred upon a township when the manner of exercising the same is not otherwise specifically provided, the same shall be exercised by such board, which may by bylaw provide the details necessary for such exercise.

Source: SL 1872-3, ch 51, § 48; PolC 1877, ch 23, § 32; SL 1883, ch 112, subch 1, § 60; CL 1887, § 772; RPolC 1903, § 1064; RC 1919, § 6085; SDC 1939, § 58.0502.



§ 8-5-5 Prosecution of actions for benefit of township--Trespass on township property.

8-5-5. Prosecution of actions for benefit of township--Trespass on township property. The board shall, in the name of the township, prosecute for the benefit of the township all actions upon bonds given to it and shall also sue for and collect all penalties and forfeitures in respect to which no other provision is made, incurred by any officer or inhabitant of the township; and it shall have power, in like manner, to prosecute for any trespass committed on any public inclosure, highway, or property belonging to the township, and shall pay all money collected under this section to the township treasurer.

Source: SL 1872-3, ch 51, § 60; PolC 1877, ch 23, § 34; SL 1883, ch 112, subch 1, § 62; CL 1887, § 774; RPolC 1903, § 1068; RC 1919, § 6090; SDC 1939, § 58.0508.



§ 8-5-6 Equalization of township assessments.

8-5-6. Equalization of township assessments. The township board of supervisors shall perform the duties of a board of equalization of township assessments, as provided in the section of this code relating to assessment and taxation.

Source: SL 1897, ch 28, § 36; RPolC 1903, § 1091; RC 1919, § 6091; SDC 1939, § 58.0509.



§ 8-5-7 Repealed.

8-5-7. Repealed by SL 1981, ch 61, § 2.



§ 8-5-8 Appeals from board of supervisors--Time of taking--Service and filing of notice.

8-5-8. Appeals from board of supervisors--Time for taking--Service and filing of notice. From all decisions, orders, and resolutions of the boards of supervisors of townships, there shall be allowed an appeal by any person aggrieved thereby upon compliance with this section.

Such appeals shall be taken within twenty days after the publication of the decision, order, or resolution of the board, if such be published; and in those cases where there is no publication, then within twenty days from the time of receiving actual notice thereof, by serving a written notice on one of the members of the board, which notice shall describe with reasonable certainty the decision, order, or resolution appealed from, and shall briefly set forth the grounds upon which the appeal is made. The original of such notice of appeal, together with proof of service, shall be filed forthwith in the office of the clerk of courts of the county in which the township is located, and it shall be docketed in the same manner as complaints in civil actions. However, the filing fee is twenty-five dollars.

Source: SL 1961, ch 454, § 1; SL 2007, ch 40, § 1.



§ 8-5-9 Transcript filed by board on appeals--Settlement and framing of issues.

8-5-9. Transcript filed by board on appeals--Settlement and framing of issues. Within thirty days after the service of such notice of appeal, the board of supervisors of the township shall cause to be filed with the clerk of courts a transcript of the proceedings of such board relative to the decision, order, or resolution being appealed, which transcript shall be certified to by the township clerk as being correct. The issue shall be deemed to have been joined from the time of filing of such transcript and the matter may be brought on for trial in the same manner as provided for in civil cases. If the issues do not sufficiently appear from the notice of appeal and such transcript, the court may, upon notice to the parties, settle and frame the issues to be tried.

Source: SL 1961, ch 454, § 2.



§ 8-5-10 Hearing de novo on appeals--Judgment and order of circuit court.

8-5-10. Hearing de novo on appeals--Judgment and order of circuit court. All appeals taken as prescribed by § 8-5-8 shall be heard and determined de novo. The circuit court may make a final judgment and cause the same to be executed or may send the same back to the board of township supervisors with an order how to proceed, and require the board to comply therewith by mandamus or attachment as for contempt.

Source: SL 1961, ch 454, § 3.



§ 8-5-11 Appeals to Supreme Court.

8-5-11. Appeals to Supreme Court. An appeal to the Supreme Court from the final judgment of the circuit court shall be permitted as provided for in civil cases.

Source: SL 1961, ch 454, § 3.



§ 8-5-12 Appeal cumulative to other remedies.

8-5-12. Appeal cumulative to other remedies. The provisions of §§ 8-5-8 to 8-5-11, inclusive, shall be cumulative to any existing remedies, proceedings, or actions available against township and township officers.

Source: SL 1961, ch 454, § 4.



§ 8-5-13 Firearms regulation ordinances prohibited.

8-5-13. Firearms regulation ordinances prohibited. No township may pass any ordinance that restricts possession, transportation, sale, transfer, ownership, manufacture, or repair of firearms or ammunition or their components. Any ordinances prohibited by this section are null and void.

Source: SL 1983, ch 38, § 3.






Chapter 06 - Township Clerk

§ 8-6-1 Bond required of clerk.

8-6-1. Bond required of clerk. Any person elected or appointed to the office of township clerk shall, before the person enters the office and within the time prescribed by law for filing the oath of office, execute a bond, conditioned upon the faithful discharge of the duties of the office, paid for by the township, and with a surety company authorized to conduct business in this state or through a pool arrangement as provided in §§ 1-24-11 to 1-24-17, inclusive. The bond shall be for an amount set by and approved by the board of county commissioners and filed in the office of the county auditor.

Source: SL 1872-3, ch 51, § 64; PolC 1877, ch 23, § 61; SL 1883, ch 112, subch 1, § 67; CL 1887, § 779; RPolC 1903, § 1073; SL 1913, ch 283, § 1; RC 1919, § 6093; SDC 1939, § 58.0601; SL 1949, ch 430, § 1; SL 1974, ch 55, § 14; SL 2004, ch 73, § 1; SL 2006, ch 33, § 1.



§ 8-6-2 Appointment of deputy clerk--Oath of office.

8-6-2. Appointment of deputy clerk--Oath of office. The township clerk may in his discretion appoint a deputy, for whose acts he shall be responsible. Before any deputy shall enter upon the duties of his office he shall take and subscribe the oath or affirmation required by § 3-1-5, which oath shall be filed in the office of the county auditor.

Source: SL 1883, ch 112, subch 1, § 65; CL 1887, § 777; RPolC 1903, § 1071; SL 1913, ch 283, § 1; RC 1919, § 6094; SDC 1939, § 58.0602; SL 1974, ch 55, § 15.



§ 8-6-3 Minutes of township meetings--Orders, rules, and regulations and accounts--Preservation--Destruction.

8-6-3. Minutes of township meetings--Orders, rules, and regulations and accounts--Preservation--Destruction. The township clerk shall record, in the book of records of his township, minutes of the proceedings of every township meeting, and he shall enter therein every order or direction and all rules and regulations of any such meeting, and shall also file and preserve all accounts audited by the township board or allowed at a township meeting, and enter a statement thereof in such book of records. However, the township clerk may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1872-3, ch 51, § 63; PolC 1877, ch 23, § 60; SL 1883, ch 112, subch 1, § 66; CL 1887, § 778; RPolC 1903, § 1072; RC 1919, § 6095; SDC 1939, § 58.0603; SL 1981, ch 45, § 5.



§ 8-6-4 Record of proceedings of supervisors--Preservation--Destruction.

8-6-4. Record of proceedings of supervisors--Preservation--Destruction. The township clerk shall be clerk of the township board of supervisors and shall manage and file a true record of all its proceedings except the records for accounts maintained by the treasurer as prescribed in § 8-10-27 and when no other provision is made by law. However, the township clerk may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1883, ch 112, subch 1, § 83; CL 1887, § 796; RPolC 1903, § 1090; RC 1919, § 6111; SDC 1939, § 58.0604; SL 1981, ch 45, § 6; SL 1993, ch 69, § 1.



§ 8-6-5 Custody, preservation, and destruction of township records.

8-6-5. Custody, preservation, and destruction of township records. If no other provision is made by law, the township clerk shall duly file and safely keep all records and papers required by law to be filed by the township clerk. However, the township clerk may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1883, ch 112, subch 1, § 65; CL 1887, § 777; RPolC 1903, § 1071; SL 1913, ch 283, § 1; RC 1919, § 6094; SDC 1939, § 58.0602; SL 1981, ch 45, § 7; SL 1993, ch 69, § 2.



§ 8-6-6 Oaths administered and acknowledgments taken by clerk.

8-6-6. Oaths administered and acknowledgments taken by clerk. The township clerk is authorized to administer all oaths and take all acknowledgments of instruments authorized or required by law.

Source: SL 1883, ch 112, subch 1, § 64; CL 1887, § 776; RPolC 1903, § 1070; RC 1919, § 6096; SDC 1939, § 58.0605.



§ 8-6-7 Filing annual fiscal report.

8-6-7. Filing annual fiscal report. The township clerk shall file the annual fiscal report of the township with the county auditor pursuant to § 6-9-1 by June first of the year immediately following the close of the township's fiscal year.

Source: SL 1993, ch 69, § 3.



§ 8-6-8 Filing record of notice of injury.

8-6-8. Filing record of notice of injury. The township clerk shall file for the township pursuant to § 3-21-3 any record of notice of injury received by the township.

Source: SL 1993, ch 69, § 4.






Chapter 07 - Township Treasurer

§ 8-7-1 Bond required of treasurer.

8-7-1. Bond required of treasurer. Any person elected or appointed to the office of township treasurer, before the person enters the office, shall give to the county a bond, conditioned upon the faithful discharge of the duties of the office, paid for by the township, and with a surety company authorized to conduct business in this state or through a pool arrangement as provided in §§ 1-24-11 to 1-24-17, inclusive. The bond shall be for an amount set by and approved by the board of county commissioners and filed in the office of the county auditor. The bond shall be set for an amount approximately equal to the sum of money that the treasurer is expected to receive in any one fiscal year.

Source: SL 1883, ch 112, subch 1, § 38; CL 1887, § 743; RPolC 1903, § 1035; SL 1913, ch 283, § 1; RC 1919, § 6098; SL 1925, ch 292; SL 1931, ch 262; SDC 1939, § 58.0701; SL 1949, ch 431, § 1; SL 2004, ch 73, § 2; SL 2006, ch 33, § 2.



§ 8-7-2 Custody of township money--Accounting.

8-7-2. Custody of township money--Accounting. The township treasurer shall receive and take charge of all money belonging to the township or which is by law required to be paid into the township treasury, and shall pay over and account for the same upon the order of the township or the officers thereof duly authorized in that behalf, made pursuant to law, and shall perform such other duties as may be required of him by law.

Source: SL 1872-3, ch 51, § 75; PolC 1877, ch 23, § 66; SL 1883, ch 112, subch 1, § 71; CL 1887, § 783; RPolC 1903, § 1077; RC 1919, § 6099; SDC 1939, § 58.0702.



§ 8-7-3 Forfeiture for failure to perform duties.

8-7-3. Forfeiture for failure to perform duties. Every township treasurer, who refuses or neglects to comply with the provisions of § 8-7-2, shall forfeit not more than two thousand dollars, to be recovered by a civil action in the name of the township, for its use and benefit, in any court of competent jurisdiction; the amount to be fixed by the jury trying the cause or by the court if no jury be impaneled.

Source: SL 1872-3, ch 51, § 79; PolC 1877, ch 23, § 70; SL 1883, ch 112, subch 1, § 75; CL 1887, § 787; RPolC 1903, § 1081; RC 1919, § 6103; SDC 1939, § 58.0706.






Chapter 08 - Township Constable

§ 8-8-1 Repealed.

8-8-1. Repealed by SL 1974, ch 55, § 50.



§ 8-8-2 Power of constable to arrest without process.

8-8-2. Power of constable to arrest without process. Any constable in any organized civil township containing any unincorporated town shall be a proper officer for arresting and detaining persons for disorderly conduct within such town arising from drunkenness or otherwise, without process first issuing.

Source: SL 1879, ch 59, § 95; CL 1887, § 840; RPolC 1903, § 1147; RC 1919, § 6137; SDC 1939, § 58.0405.



§ 8-8-3 Fees of constable.

8-8-3. Fees of constable. Township constables shall be allowed the same fees as are allowed sheriffs for like services.

Source: PolC 1877, ch 39, § 19; CL 1887, § 1421; RPolC 1903, § 1839; RC 1919, § 6027; SDC 1939, § 12.1502.






Chapter 09 - Township Contracts And Purchases

§ 8-9-1 Contracts unlawful unless made at board meeting.

8-9-1. Contracts unlawful unless made at board meeting. All contracts made by any civil township officer or supervisor, in his capacity as such officer, except contracts made at a regular or special meeting of the civil township board, shall be deemed unlawful and not binding upon such civil township.

Source: SL 1897, ch 40, § 1; RPolC 1903, § 1066; RC 1919, § 6087; SDC 1939, § 58.0504.



§ 8-9-2 Contract with township officer void--Removal from office.

8-9-2. Contract with township officer void--Removal from office. No township officer shall become a party to or interested directly or indirectly in any contract made by the township of which he is an officer; and every contract or payment voted for or made contrary to the provisions of this section is void. Any violation of this section shall be a malfeasance in office for which the officer so offending may be removed from office.

Source: SL 1883, ch 112, subch 1, § 119; CL 1887, § 837; RPolC 1903, § 1144; RC 1919, § 6136; SDC 1939, § 58.0403.



§ 8-9-3 Purchase, lease, or lease purchase of equipment--Approval of voters.

8-9-3. Purchase, lease, or lease purchase of equipment--Approval of voters. No township board of supervisors may purchase, lease, or lease purchase any road grader or any other machine or tool, the cost of which exceeds fifteen thousand dollars, without the approval of the voters of such township in the manner provided by law.

Source: SL 1897, ch 118, § 1; RPolC 1903, § 1065; RC 1919, § 6086; SDC 1939, § 58.0503; SL 1991, ch 67; SL 2004, ch 74, § 1.



§ 8-9-4 Fire protection contracts--Maximum term--Cost negotiated--Estimated costs--Amount of contract.

8-9-4. Fire protection contracts--Maximum term--Cost negotiated--Estimated costs--Amount of contract. Every civil township in this state shall, through its board of supervisors, enter into a contract for fire-fighting equipment and protection with a political subdivision or subdivisions of this state or with a nonprofit fire protection corporation or association legally organized and certified in this state. No contract may have a term that exceeds ten years in length. The amount of money each township pays shall be determined through negotiation and shall be specified in the contract. Any political subdivision or nonprofit fire protection corporation or association providing fire protection services shall, as part of any negotiation conducted pursuant to this section, estimate the cost of fire protection, including equipment, buildings, material, and personnel. A contract entered into pursuant to this section shall be for an amount equal to the estimated cost of fire protection as agreed to by the parties. The contract may be for an amount other than the estimated cost of fire protection if agreed to by the parties to such contract. The provisions of this section do not apply to any township or portion thereof that lies within a rural fire protection district established pursuant to chapter 34-31A or an emergency services district established pursuant to chapter 34-47. However, nothing in this section prevents any township and rural fire district from entering into a contract to coordinate and cooperate for mutual fire protection and prevention purposes within any area which they might logically serve.

Source: SL 1961, ch 455, § 1; SL 1983, ch 51; SL 1990, ch 58; SL 1991, ch 68, § 1; SL 2010, ch 40, § 1.



§ 8-9-5 Prior fire protection contracts validated.

8-9-5. Prior fire protection contracts validated. All acts prior to March 3, 1961, of organized civil townships of this state contracting with other political subdivisions or with nonprofit fire protection corporations or associations for the furnishing of fire-fighting equipment and protection for the township are hereby validated.

Source: SL 1961, ch 455, § 2.



§ 8-9-6 Corporations and associations authorized to provide fire protection.

8-9-6. Corporations and associations authorized to provide fire protection. The term "nonprofit fire protection corporation or association" as used in §§ 8-9-4 and 8-9-5 shall include any corporation or association legally organized within this state for the primary purpose of providing fire-fighting equipment and protection for a particular political subdivision or subdivisions within this state and operating on a nonprofit basis.

Source: SL 1961, ch 455, § 1.



§ 8-9-7 Ambulance service contracts authorized--Maximum term and expenditures.

8-9-7. Ambulance service contracts authorized--Maximum term and expenditures. Any civil township in this state may, through its board of supervisors, when and to the extent deemed expedient by the board, enter into contracts for the furnishing of ambulance service, equipment and protection for the township, with any other political subdivision or subdivisions of this state, or any fire protection, ambulance service, or funeral service corporation or association legally organized in this state. No contract authorized by this section may exceed a term of ten years. Further, no contract authorized by this section may provide for an expenditure by a township of more than one thousand dollars per year, unless it has been submitted to, and approved by, the voters of the township in the manner provided by subdivision 8-3-2(8).

Source: SL 1977, ch 67.






Chapter 10 - Township Fiscal Affairs

§ 8-10-1 Property tax levy.

8-10-1. Property tax levy. Taxes necessary to defray the township charges shall be levied on the taxable property in the township in the manner prescribed in this code for raising revenue and other money for state and county purposes and expenses.

Source: SL 1872-3, ch 51, § 98; PolC 1877, ch 23, § 86; SL 1883, ch 112, subch 1, § 101; CL 1887, § 814; RPolC 1903, § 1108; RC 1919, § 6123; SDC 1939, § 58.0817.



§ 8-10-2 Notice to county auditor of township tax levy--Entry on tax list.

8-10-2. Notice to county auditor of township tax levy--Entry on tax list. It shall be the duty of the township clerk, within three days after the board of supervisors has made the levy of taxes, to notify the county auditor of the amount levied, who shall enter the same on the county tax list to be collected by the county treasurer as county taxes are collected.

Source: SL 1879, ch 59, § 33; CL 1887, § 815; RPolC 1903, § 1109; RC 1919, § 6124; SDC 1939, § 58.0818.



§ 8-10-3 Township funds remitted by county treasurer.

8-10-3. Township funds remitted by county treasurer. The county treasurer shall periodically remit any funds that have been received for the township to the depository designated by the township. The county auditor shall send to the township treasurer a statement showing the exact source and amount of such funds.

Source: SL 1872-3, ch 51, § 77; PolC 1877, ch 23, § 68; SL 1883, ch 112, subch 1, § 73; CL 1887, § 785; RPolC 1903, § 1079; SL 1907, ch 102, § 1; SL 1915, ch 299, § 1; SL 1917, ch 370; RC 1919, § 6101; SDC 1939, § 58.0704; SL 1959, ch 449; SL 1989, ch 71.



§ 8-10-4 Repealed.

8-10-4. Repealed by SL 1974, ch 69, § 2.



§ 8-10-5 Selection of township depository--Exoneration of treasurer for losses in depositedfunds.

8-10-5. Selection of township depository--Exoneration of treasurer for losses in deposited funds. A bona fide deposit of township funds in the name of the township in any bank or depository selected by a majority of the township voters, present and voting at any annual township meeting, shall relieve the township treasurer from liability and loss of such deposited funds through the insolvency of such depository or depositories while said funds were on deposit therein. The board of supervisors of any township shall select depositories for township funds upon the failure or refusal of the voters to select depositories at such annual township meeting, and if so selected by the board of supervisors the township treasurer shall be likewise relieved from liability in like manner as if such depository had been selected by the voters. The depository selected in either manner shall be a bank or banks or a federally chartered credit union within the State of South Dakota. If no depository is otherwise designated it shall be designated by the treasurer, with the same effect as if otherwise designated.

Source: SL 1883, ch 112, subch 1, § 38; CL 1887, § 743; RPolC 1903, § 1035; SL 1913, ch 283, § 1; RC 1919, § 6098; SL 1925, ch 292; SL 1931, ch 262; SDC 1939, § 58.0701; SL 1949, ch 431, § 1; SL 1987, ch 71, § 4.



§ 8-10-6 Purposes for which township funds expended.

8-10-6. Purposes for which township funds expended. The following shall be deemed township charges:

(1) The compensation of township officers for services rendered their respective township;

(2) Contingent expenses necessarily incurred for the use and benefit of the township;

(3) The money authorized to be raised by the vote of the township meeting for any township purpose;

(4) Every sum directed by law to be raised for any township purpose;
but no tax for township purposes shall exceed the amount voted to be raised at the annual meeting.

Source: SL 1883, ch 112, subch 1, § 100; CL 1887, § 813; RPolC 1903, § 1107; RC 1919, § 6122; SDC 1939, § 58.0815.



§ 8-10-7 Expenditures exceeding maximum tax levy unlawful--Contracts void--Liability ofofficer authorizing contract--Recording of dissent.

8-10-7. Expenditures exceeding maximum tax levy unlawful--Contracts void--Liability of officer authorizing contract--Recording of dissent. It shall be unlawful for the officers of any civil township, unless specially and expressly authorized by law, to contract any debt or incur any pecuniary liability for the payment of either the principal or interest for which, during the current year or any subsequent year, it will be necessary to levy on the taxable property of such township, a higher rate of tax than the maximum rate prescribed by law; and every contract made in contravention of the provisions of this section shall be null and void in regard to any obligation imposed on the corporation on behalf of which such contract purports to be made; but every such officer, who makes or participates in making or authorizes the making of any such contract, shall be held individually liable for its performance; and every such officer present when any such unlawful contract was made or authorized to be made, shall be deemed to have made or to have participated in making, or to have authorized the making of the same, as the case may be, unless he dissented therefrom and entered or caused to be entered such dissent on the records of such township.

Source: SL 1897, ch 28, § 140; RPolC 1903, § 2243; RC 1919, § 6957; SDC 1939, § 58.0816.



§ 8-10-8 Township expenditures limited by annual tax levy.

8-10-8. Township expenditures limited by annual tax levy. No township has power to contract debts or make expenditures for any one year in excess of the amount of taxes assessed for such year, without having been authorized by a majority of the voters of such township.

Source: SL 1883, ch 112, subch 1, § 115; CL 1887, § 829; RPolC 1903, § 1136; RC 1919, § 6050; SDC 1939, § 58.0304.



§ 8-10-9 Proration of appropriations for more than one year.

8-10-9. Proration of appropriations for more than one year. In all cases where appropriations of money have heretofore or may hereafter be made for periods longer than one year, it shall be unlawful for the person or persons whose duty it is to expend such appropriation, to audit, expend, or contract to pay more money in any one year than a pro rata share thereof; that is, the expenditures for one year shall never exceed the proportion which one year of time bears to the whole time, unless otherwise expressly provided.

Source: SL 1890, ch 108, § 1; RPolC 1903, § 310; RC 1919, § 6959; SDC 1939, § 58.0805.



§ 8-10-10 Verified statement required for claim against township--False verification as perjury.

8-10-10. Verified statement required for claim against township--False verification as perjury. Before any account, claim, or demand against any township for any property or services for which such township is liable shall be audited or allowed by the board or officers authorized by law to audit and allow the same, the person in whose favor such account, claim, or demand exists, or his agent, shall reduce the same to writing in items and shall verify that such account, claim, or demand is just and true, that the money therein charged was actually paid for the purposes therein stated, or that the property therein charged was actually delivered or used for the purposes therein stated and was of the value therein charged, or that the services therein charged were actually rendered and of the value therein charged, or in case such services were official, for which fees are prescribed by law, then that the fees or amounts charged therefor are such as are allowed by law, and that no part of such account, claim, or demand has been paid.

Every person who knowingly swears falsely to the verification required by this section, shall be guilty of perjury and punished accordingly.

Source: SL 1883, ch 112, subch 1, §§ 87, 88; CL 1887, §§ 800, 801; RPolC 1903, §§ 1094, 1095; RC 1919, §§ 6113, 6114; SDC 1939, §§ 58.0806, 58.9905; SL 1981, ch 43, § 11.



§ 8-10-11 Officer before whom verification made--Personal representatives not required toverify.

8-10-11. Officer before whom verification made--Personal representatives not required to verify. The verification required by § 8-10-10, may be made before any officer authorized to administer oaths, or before any member of the board to which the account, claim, or demand shall be presented to be audited, and every member of such board is authorized to administer the proper oath in such case; in case any such account, claim, or demand shall be made or presented by any personal representative on behalf of the estate of a deceased person, he shall not be required to verify the same, but may prove the same otherwise to the satisfaction of the board.

Source: SL 1883, ch 112, subch 1, § 88; CL 1887, § 801; RPolC 1903, § 1095; RC 1919, § 6114; SDC 1939, § 58.0807.



§ 8-10-12 Examination and allowance of verified claims by township board.

8-10-12. Examination and allowance of verified claims by township board. Whenever an account, claim, or demand against any township shall have been verified in the manner prescribed in this chapter, the board to which the same shall be presented may receive and consider the same and may allow or disallow the same in whole or in part, as to such board shall appear just or lawful, saving to the claimant the right of appeal.

Source: SL 1883, ch 112, subch 1, § 89; CL 1887, § 802; RPolC 1903, § 1096; RC 1919, § 6115; SDC 1939, § 58.0808.



§ 8-10-13 Verification not required for salaries and jurors' and witnesses' claims.

8-10-13. Verification not required for salaries and jurors' and witnesses' claims. The provisions of §§ 8-10-10 to 8-10-12, inclusive, shall not apply to any claim or demand for an annual salary or per diem of jurors or witnesses fixed by or in pursuance of any statute.

Source: SL 1883, ch 112, subch 1, § 87; CL 1887, § 800; RPolC 1903, § 1094; RC 1919, § 6113; SDC 1939, § 58.0806.



§ 8-10-14 Allowance of claim without verification as misdemeanor.

8-10-14. Allowance of claim without verification as misdemeanor. Any member of a township board who shall audit and allow any account, claim, or demand, required by this title to be itemized and verified, without the same having been first duly itemized and verified, shall be guilty of a Class 2 misdemeanor.

Source: SL 1883, ch 112, subch 1, § 90; CL 1887, § 803; RPolC 1903, § 1097; RC 1919, § 6116; SDC 1939, § 58.9906; SL 1981, ch 43, § 12.



§ 8-10-15 Auditing of accounts payable--Clerk of the township replacing absent supervisor.

8-10-15. Auditing of accounts payable--Clerk of the township replacing absent supervisor. The board of supervisors shall audit all accounts payable by the township; if for any cause there are not three supervisors present, the chairman, or in his absence either of the supervisors, may notify the clerk of the township, who, together with the supervisors present, shall make a board of three; and the board so constituted shall have authority to act as such board.

Source: SL 1872-3, ch 51, § 68; PolC 1877, ch 23, § 43; SL 1883, ch 112, subch 1, § 77; CL 1887, § 790; RPolC 1903, § 1084; RC 1919, § 6105; SDC 1939, § 58.0801; SL 1974, ch 153, § 6.



§ 8-10-16 Time of meetings for allowance of accounts--Statement of amount allowed.

8-10-16. Time of meetings for allowance of accounts--Statement of amount allowed. The board of supervisors shall meet on the last Tuesday of February and on the last Tuesday of October in each year, and at such other times as it deems necessary and expedient, for the purpose of auditing and settling all charges against the township; and it shall state on each account the amount allowed by it; but no allowance shall be made for any account which does not specifically state each item of the same and the nature thereof.

Source: SL 1872-3, ch 51, § 69; PolC 1877, ch 23, § 44; SL 1883, ch 112, subch 1, § 78; SL 1887, ch 155, § 5; CL 1887, § 791; RPolC 1903, § 1085; RC 1919, § 6106; SDC 1939, § 58.0802.



§ 8-10-17 Warrants for accounts allowed.

8-10-17. Warrants for accounts allowed. The amount of any account audited and allowed by the board of supervisors, and the amount of any account voted to be allowed at any township meeting shall be paid by the treasurer on the warrant of such board signed by the chairman and countersigned by the clerk; and all warrants issued to any person by the board for any sum due from the township shall be receivable in payment of township taxes.

Source: SL 1872-3, ch 51, § 73; PolC 1877, ch 23, § 48; SL 1883, ch 112, subch 1, § 82; CL 1887, § 795; RPolC 1903, § 1089; RC 1919, § 6110; SDC 1939, § 58.0707.



§ 8-10-18 Endorsement of warrant for payment by depository.

8-10-18. Endorsement of warrant for payment by depository. Every warrant for the payment of money issued by any township, which is not registered because of lack of funds with which to pay such warrant, shall be countersigned by the treasurer of such township, who shall also endorse on such warrant an order to the depository, by which such warrant is to be paid, to pay such warrant to the order of the payee and charge the same to the account of such treasurer. Such warrant so countersigned and endorsed shall have the same force and effect as a check drawn by said treasurer upon such depository. No such warrant shall be paid by the depository unless so countersigned and endorsed by such treasurer. No warrant shall be countersigned by the treasurer so long as there are any registered warrants outstanding.

Source: SL 1953, ch 500; SDC Supp 1960, § 45.1438.



§ 8-10-19 Register of warrants not paid on presentation--Data entered.

8-10-19. Register of warrants not paid on presentation--Data entered. The township treasurer shall keep a suitable registry to be provided at the expense of the township in which he shall enter the warrants he cannot pay for want of funds when presented to him for payment, which registry shall show in a column arranged for that purpose the number, date, and amount of each warrant presented, the particular fund upon which the same is drawn, the date of presentation, the name and address of the person in whose name the same is registered, the date of payment when made, the amount of interest and the total amount paid thereon, with the date when notice to the person in whose name such warrant is registered is mailed as hereinafter provided.

Source: SL 1883, ch 112, subch 1, § 76; CL 1887, § 788; RPolC 1903, § 1082; RC 1919, § 6104; SDC 1939, § 58.0708.



§ 8-10-20 Warrants paid in order of presentation--Endorsement of warrants not paid--Interestrate.

8-10-20. Warrants paid in order of presentation--Endorsement of warrants not paid--Interest rate. All warrants upon the township treasurer shall be paid out of the fund on which they were drawn in the order of presentation. Whenever any warrant is presented to the treasurer for payment and there are no funds in the treasury appropriated for that purpose, the treasurer shall enter the warrant in the warrant register for payment, in the order of presentation. On each warrant registered he shall endorse the registry number, date of registration and the words "not paid for want of funds," and sign the endorsement as treasurer. The warrant when endorsed shall bear interest at a rate to be negotiated by the parties from that date until paid, but the holder of any warrant may not be required to register it.

Source: SL 1874-5, ch 74, §§ 1 to 3; PolC 1877, ch 50, §§ 1 to 3; CL 1887, §§ 1671 to 1673; SL 1893, ch 57, § 1; RPolC 1903, §§ 2251 to 2253; SL 1913, ch 359; RC 1919, §§ 6973 to 6975; SL 1927, ch 149; SDC 1939, § 58.0708; SL 1983, ch 28, § 16.



§ 8-10-21 Call of registered warrants for payment--Termination of interest.

8-10-21. Call of registered warrants for payment--Termination of interest. All such registered warrants shall be paid in the order of their registration and it shall be the duty of every such treasurer as soon as money sufficient for the payment of such warrants is received to the credit of the particular fund upon which the same are drawn, immediately to notify, by mail, the persons in whose names the same are drawn, or if he shall receive written notice from some other person that he is the holder of any such warrant, then the treasurer shall notify such other person; and thereupon interest upon such warrants shall cease and the treasurer shall pay and cancel such warrants upon presentation thereof.

Source: SL 1874-5, ch 74, § 4; PolC 1877, ch 50, § 4; CL 1887, § 1674; SL 1895, ch 186, § 1; RPolC 1903, § 2254; RC 1919, § 6976; SDC 1939, § 58.0708.



§ 8-10-22 Tax levy for annual payment of interest on warrants.

8-10-22. Tax levy for annual payment of interest on warrants. The board of supervisors of any organized township may determine by resolution that interest shall be paid annually on all outstanding registered warrants of such township. When it has been so determined said board shall, at the time and in the manner provided for the levy of taxes, make a separate and special levy of a tax sufficient to pay one year's interest on each township warrant, which according to the computation of the board will be outstanding and unpaid on the anniversary of the date thereof during the next calendar year. Such levy may be made in addition to the maximum levy otherwise allowed by law, and shall be certified by the county auditor, placed on the tax roll, and collected by the county treasurer as other taxes, which funds derived from such levy shall be kept separate and apart from other tax collections and shall be used for the purpose of paying interest on warrants as provided in § 8-10-23.

Source: SL 1933, ch 160, §§ 1, 2; SDC 1939, § 58.0709.



§ 8-10-23 Call of warrants for annual payment of interest.

8-10-23. Call of warrants for annual payment of interest. As soon as there is sufficient money in such special warrant interest fund to pay one year's interest on one or more outstanding warrants, the township treasurer shall notify the holder of the oldest registered warrant or warrants to present the same for payment of interest, and such treasurer shall continue to call all outstanding warrants for payment of interest in the order of registration as rapidly as funds are available therefor. No warrant shall, however, be called for payment of interest until the same shall have been registered for at least one year.

Source: SL 1933, ch 160, § 2; SDC 1939, § 58.0709.



§ 8-10-24 Loss of priority by failure to present warrant for annual interest.

8-10-24. Loss of priority by failure to present warrant for annual interest. Any warrant holder who shall fail to present his warrant to the treasurer within thirty days after the treasurer shall have mailed him written notice to present the same, addressed to such holder's last known address, shall lose his right to payment in the order provided in § 8-10-23, and no holder of a registered warrant shall be entitled to payment in the order provided in § 8-10-23 unless he shall first have filed with the treasurer a description of the warrant or warrants held by him and his name and post office address.

Source: SL 1933, ch 160, § 2; SDC 1939, § 58.0709.



§ 8-10-25 Endorsement of interest payments on warrant--Priority preserved though interest notpaid.

8-10-25. Endorsement of interest payments on warrant--Priority preserved though interest not paid. All interest payments shall be endorsed by the treasurer on the back of the warrant and the warrant holder shall execute and deliver duplicate receipts for such payment to the treasurer, who shall retain one and deliver the other forthwith to the township clerk. All registered warrants, together with interest earned, but not paid, under the provisions of § 8-10-23, shall continue to be paid in the order of their registration as provided by law.

Source: SL 1933, ch 160, §§ 2, 3; SDC 1939, § 58.0709.



§ 8-10-26 Township exempt from execution--Payment of judgment by treasurer--Tax levy forpayment of judgment.

8-10-26. Township exempt from execution--Payment of judgment by treasurer--Tax levy for payment of judgment. No execution shall be issued upon any judgment for the recovery of money against the township, in any action or proceeding prosecuted by or against it, in its own name or the name of any of its officers for and on its behalf, but the same, unless reversed or stayed on appeal, shall be paid by the treasurer upon demand and the delivery to him of a properly executed satisfaction of such judgment, if there is sufficient money in the treasury for that purpose not otherwise appropriated. If sufficient funds are not available to pay such judgment, the amount due thereon, with interest, shall be added to the next ensuing tax levy, to be certified and collected as other township taxes are certified and collected, and such judgment shall be paid as soon as sufficient taxes have been collected to pay the same.

Source: SL 1872-3, ch 51, §§ 89, 90; PolC 1877, ch 23, §§ 77, 78; SL 1883, ch 112, subch 1, §§ 98, 99; CL 1887, §§ 811, 812; RPolC 1903, §§ 1105, 1106; RC 1919, § 6121; SDC 1939, § 58.0813.



§ 8-10-27 Accounts maintained by treasurer--Exhibition to township board.

8-10-27. Accounts maintained by treasurer--Exhibition to township board. The township treasurer shall keep a true account of all money by him received by virtue of his office, and the manner in which the same is disbursed, in a book provided by the township for that purpose, and exhibit such account, together with his vouchers, to the township board at its regular meeting on the last Tuesday of February for adjustment.

Source: SL 1872-3, ch 51, § 76; PolC 1877, ch 23, § 67; SL 1883, ch 112, subch 1, § 72; CL 1887, § 784; RPolC 1903, § 1078; RC 1919, § 6100; SDC 1939, § 58.0703.



§ 8-10-28 Examination by board of accounts of treasurer and officers handling money.

8-10-28. Examination by board of accounts of treasurer and officers handling money. The board of supervisors shall, at its regular meeting on the last Tuesday of February in each year, examine and audit the accounts of the treasurer; and it shall audit the accounts of all other officers who are authorized by law to receive or disburse any money of the township by virtue of their offices.

Source: SL 1872-3, ch 51, § 70; PolC 1877, ch 23, § 45; SL 1883, ch 112, subch 1, § 79; CL 1887, § 792; RPolC 1903, § 1086; RC 1919, § 6107; SDC 1939, § 58.0803.



§ 8-10-29 Report of fiscal affairs by board--Reading and publication of report.

8-10-29. Report of fiscal affairs by board--Reading and publication of report. Such board shall make a report, stating in detail the items of account audited and allowed, the nature of each account, and the name of the person to whom such account was allowed, including a statement of the fiscal concerns of the township and an estimate of the sum necessary to meet the lawful expenditures of the ensuing year. Such report shall be produced and publicly read by the clerk at the next ensuing township meeting, and the whole or any portion of such report may be referred by order of the meeting to a committee, whose duty it shall be to examine the same and report thereon to such meeting. A majority of the township voters present at such meeting may cause such complete report, or any part thereof, to be published within ten days in a legal newspaper within the township or nearest to the township for one issue.

Source: SL 1872-3, ch 51, §§ 71, 72; PolC 1877, ch 23, §§ 46, 47; SL 1883, ch 112, subch 1, §§ 80, 81; CL 1887, §§ 793, 794; RPolC 1903, §§ 1087, 1088; RC 1919, §§ 6108, 6109; SL 1925, ch 291; SDC 1939, § 58.0804.



§ 8-10-30 Treasurer's annual financial statement--Contents--Filing.

8-10-30. Treasurer's annual financial statement--Contents--Filing. The township treasurer, within five days before the annual township meeting, shall prepare a report of the cash balance at the start of the fiscal year, receipts and disbursements for the fiscal year, and the cash balance and long-term debt as of the end of the fiscal year. The report shall be in the form prescribed by the auditor general. A copy of the report shall be filed with the township clerk and with the county auditor by the last day of March. Upon receiving a copy of the township annual report from the township treasurer, the county auditor shall forward a copy to the Department of Legislative Audit by the last day of April.

Source: SDC 1939, § 58.0705; SL 1994, ch 67; SL 2001, ch 40, § 1.



§ 8-10-31 Forfeiture by treasurer for neglect of duty.

8-10-31. Forfeiture by treasurer for neglect of duty. Every township treasurer, who refuses or neglects to comply with the provisions of §§ 8-10-3, 8-10-27, and 8-10-30, shall forfeit not more than two thousand dollars, to be recovered by a civil action in the name of the township, for its use and benefit in the circuit court. The amount shall be fixed by the jury trying the cause or by the court if no jury is impaneled.

Source: SL 1872-3, ch 51, § 79; PolC 1877, ch 23, § 70; SL 1883, ch 112, subch 1, § 75; CL 1887, § 787; RPolC 1903, § 1081; RC 1919, § 6103; SDC 1939, § 58.0706; SL 1981, ch 44, § 15.



§ 8-10-32 Township authorized to enter lease-purchase agreement to lease real or personalproperty.

8-10-32. Township authorized to enter lease-purchase agreement to lease real or personal property. The provisions of § 8-10-7 or 8-10-8 or any other provision of law notwithstanding, any township may enter into a lease-purchase agreement for a term of years, not exceeding ten, for the purchase or lease by the municipality of real or personal property. Any lease-purchase agreement for a term exceeding one year requires the approval of more than sixty percent of the members-elect of the board of supervisors.

Source: SL 1995, ch 37, § 3.






Chapter 11 - Township Bonds

§ 8-11-1 , 8-11-2. Repealed.

8-11-1, 8-11-2. Repealed by SL 1984, ch 43, § 131.



§ 8-11-3 Authorization, issuance and sale--Vote required.

8-11-3. Authorization, issuance and sale--Vote required. The governing body of the township, if authorized by law, may authorize, issue, and sell bonds as provided in chapter 6-8B, except that the election shall be conducted by a two-thirds vote of the registered voters present and voting at any annual township meeting or special township meeting called for that purpose.

Source: SL 1883, ch 112, subch 1, § 116; CL 1887, § 830; RPolC 1903, § 1137; SL 1911, ch 250, § 1; RC 1919, § 6133; SDC 1939, § 58.1101; SL 1963, ch 451, § 1; SL 1984, ch 43, § 66.



§ 8-11-4 Refunding bonds issued on judgment against township--Compromise with judgmentcreditor.

8-11-4. Refunding bonds issued on judgment against township--Compromise with judgment creditor. If a judgment has been recovered, either upon the principal or a defaulted coupon of any bond issued by any civil township, establishing the validity thereof in a court of competent jurisdiction, the governing body of the civil township may, by resolution passed and entered upon its records, declaring it to be for the best interests of the civil township, without submitting the matter to a vote of the voters thereof, issue the bonds of the civil township for the purpose of compromising the judgment. The bonds may be delivered to the judgment creditor upon the release by him of the judgment, and shall not exceed the amount due upon the judgment. The township may compromise and settle with the judgment creditor by the delivery of any lesser amount of bonds that the creditor may be willing to accept in settlement or for the release of the judgment. All bonds authorized by this section shall be issued and sold as provided in chapter 6-8B.

Source: SL 1903, ch 81, § 1; RC 1919, § 6997; SDC 1939, § 58.0814; SL 1984, ch 43, § 67.



§ 8-11-5 , 8-11-6. Repealed.

8-11-5, 8-11-6. Repealed by SL 1984, ch 43, § 131.



§ 8-11-7 Tax levy for retirement of bonds--Special fund.

8-11-7. Tax levy for retirement of bonds--Special fund. It shall be the duty of the board of supervisors at or before the issuing of any such bonds to provide by resolution or bylaw for an annual tax sufficient to pay the interest and also the principal thereof, when due, which resolution or bylaw shall be irrepealable until such bonds and interest are fully paid. All taxes so levied, when collected, shall be placed in a special fund and no part thereof shall be used for any other purpose than to pay the interest and principal of the bonds for which they are levied and collected.

Source: SL 1883, ch 112, subch 1, § 118; CL 1887, § 832; SD Const, art 13, § 5; SL 1899, ch 41, § 4; RPolC 1903, § 1139; RC 1919, §§ 6135, 6998; SDC 1939, § 58.1103.



§ 8-11-8 Investment of township debt service funds--Tax levy for bonds in debt service fund.

8-11-8. Investment of township debt service funds--Tax levy for bonds in debt service fund. Every civil township maintaining a debt service fund for the payment of outstanding bonds, shall keep the accumulations in such debt service fund deposited with lawful depositories or invested in registered warrants or bonds of any municipal or public corporation of the State of South Dakota, or bonds, notes, or other obligations issued by any federal land bank, federal intermediate credit bank, bank for cooperatives, or any or all of the federal farm credit banks, or obligations of the United States, or bonds of any joint stock land bank of the United States, or bonds or securities of any kind issued by the State of South Dakota and the interest accruing on such investment of the debt service fund shall be credited to such debt service fund. The board of any township may invest moneys in any debt service funds thereof in bonds or registered warrants of such township. Moneys in any debt service fund shall be invested only in such of the above-named securities as will become due and payable on or before the date when the bonds for the payment of which such debt service fund was created become due and payable, except bonds of the United States or of the State of South Dakota. When such debt service fund is invested in other bonds of such township, there shall be a levy of a tax upon the taxable property of such township of sufficient amount to pay the interest and also the principal thereof when due, and such tax when collected shall be returned to the debt service fund for that purpose.

Source: SL 1915, ch 277, § 1; RC 1919, § 6999; SL 1923, ch 264; SL 1927, ch 189; SL 1933, ch 164; SDC 1939, § 58.1104; SL 1979, ch 37, § 3.



§ 8-11-9 to 8-11-14. Repealed.

8-11-9 to 8-11-14. Repealed by SL 1984, ch 43, § 131.









Title 9 - MUNICIPAL GOVERNMENT

Chapter 01 - Definitions And General Provisions

§ 9-1-1 Definition of terms.

9-1-1. Definition of terms. Terms used in this title, unless the context otherwise plainly requires, shall mean:

(1) "County," the county or counties wherein the municipality concerned or affected is located;

(2) "Elector(s)" or "qualified elector(s)," voter(s);

(3) General terms descriptive of an officer, act, proceeding, or thing shall have reference to a municipality concerned or affected;

(4) "Governing body," the board of trustees, the board of commissioners, or the common council, as the case may be, of a municipality concerned or affected;

(5) "Lot" includes parcel or tract of land;

(6) "Municipal corporation" or "municipality," all cities and towns organized under the laws of this state but shall not include any other political subdivisions;

(7) "Owner," as used in the chapters relating to local improvements, the grantee in the last deed of conveyance of any lot or parcel of land recorded in the office of the register of deeds of the county or counties in which the municipality is located, or his heirs or successors;

(8) Except as provided by § 9-13-13, any requirement for publication shall mean publication in the official newspaper of the municipality concerned or affected, if any; but if none, then, in a legal newspaper published in such municipality, if any; but if none, then, in any legal newspaper which serves such municipality;

(9) "Street" includes "avenue".

Personal service either within or without the state upon the person affected thereby by delivery of a copy of a notice required to be published shall be equivalent to the required publication.

Source: SL 1891, ch 87, § 1; RPolC 1903, § 1567; SL 1909, ch 110, § 19; RC 1919, §§ 6154, 6186, 6358, 6579; SDC 1939, § 45.0101; SL 1949, ch 178; SL 1961, ch 242; SL 1978, ch 60, § 9.



§ 9-1-2 Municipalities governed by title.

9-1-2. Municipalities governed by title. All municipalities organized under the provisions of this title shall be governed by the provisions of this title.

Source: SL 1890, ch 37, art I, § 4; RPolC 1903, §§ 1170, 1173; RC 1919, §§ 6155, 6156; SDC 1939, § 45.0104; SL 1975, ch 84.



§ 9-1-3 Judicial notice of municipal organization.

9-1-3. Judicial notice of municipal organization. The courts of this state shall take judicial notice of the existence of all municipalities organized under the general laws of this state and of any change of organization authorized thereby.

Source: SL 1890, ch 37, art I, § 5; RPolC 1903, § 1174; SL 1913, ch 119, § 5; RC 1919, § 6158; SDC 1939, § 45.0108.



§ 9-1-4 Corporate seal--Corporate name.

9-1-4. Corporate seal--Corporate name. Every municipality shall have and use a corporate seal, which it may change at pleasure.

It also shall have a corporate name and be styled the "city of ____" or the "town of ____," by which style it may exercise the powers conferred upon it.

Source: SL 1890, ch 37, art I, § 6; RPolC 1903, §§ 1175, 1436; SL 1913, ch 119, § 6; RC 1919, § 6161; SDC 1939, § 45.0106.



§ 9-1-5 Contracts to be authorized by governing body--Execution of contracts and other instruments--Delegation of authority.

9-1-5. Contracts to be authorized by governing body--Execution of contracts and other instruments--Delegation of authority. No contract of a municipality is valid unless the contract has been authorized by a vote of the governing body at a duly assembled meeting thereof.

Each written contract shall be executed in the name of the municipality by the mayor or president of the board of trustees, be countersigned by the auditor or clerk, and have the corporate seal attached. However, the governing body of a municipality may, by ordinance or resolution, delegate to any employee of the municipality the authority to enter into a contract on behalf of the municipality and to execute the contract and any other instrument necessary or convenient for the performance of the contract subject to the limitations delegated by the governing body.

Source: RPolC 1903, § 1332; SL 1909, ch 110, § 8; SL 1913, ch 119, § 67; RC 1919, § 6347; SL 1921, ch 297; SL 1925, ch 235; SDC 1939, § 45.0107; SL 2006, ch 34, § 1.



§ 9-1-6 Citizens' remedies to enforce requirements of title.

9-1-6. Citizens' remedies to enforce requirements of title. Any citizen and taxpayer residing within a municipality may maintain an action or proceeding to prevent, by proper remedy, a violation of any provision of this title.

Source: SL 1913, ch 119, § 134; RC 1919, § 6163; SDC 1939, § 45.0112.



§ 9-1-7 Existing rights unaffected--Remedies cumulative.

9-1-7. Existing rights unaffected--Remedies cumulative. The adoption of this code, except as otherwise specifically provided, shall not affect any then existing right or liability of or prosecution by any municipality, but any different applicable remedy provided shall be cumulative to existing remedies.

Source: SL 1890, ch 37, art I, § 7; RPolC 1903, § 1176; SL 1913, ch 119, § 7; RC 1919, § 6160; SDC 1939, § 45.0110.



§ 9-1-8 Repealed.

9-1-8. Repealed by SL 1981, ch 43, § 13.






Chapter 02 - Classes Of Municipalities

§ 9-2-1 Classes enumerated--Population groups.

9-2-1. Classes enumerated--Population groups. There shall be the following three classes of municipal corporations:

(1) Municipalities of the first class are municipal corporations with a population of five thousand and over;

(2) Municipalities of the second class are municipal corporations with a population between five hundred and five thousand;

(3) Municipalities of the third class are municipal corporations with a population of less than five hundred.
Source: SL 1899, ch 61, § 1; RPolC 1903, § 1179; RC 1919, §§ 6164 to 6167; SDC 1939, § 45.0102; SL 1992, ch 60, § 1.



§ 9-2-2 Population determined by census--Estimate by election totals after change of municipalboundaries.

9-2-2. Population determined by census--Estimate by election totals after change of municipal boundaries. For the purpose of classification the population of each municipality shall be determined by the last preceding federal census. Whenever the enumeration of such last preceding census was made with reference to territory substantially different from that embraced by the boundaries of the municipality, the governing body by resolution may authorize and direct its auditor or clerk to determine the population by filing in his office a certificate showing the whole number of persons who voted at the last preceding annual municipal election, which number multiplied by three shall constitute the population for the purpose of classification until the next federal census shall have been completed.

Source: SL 1899, ch 61, § 2; RPolC 1903, § 1180; SL 1913, ch 121; RC 1919, § 6168; SDC 1939, § 45.0103.



§ 9-2-3 Form of municipal government.

9-2-3. Form of municipal government. Each municipality shall be governed by a board of trustees, a mayor and common council, or by a board of commissioners. A city manager may serve with any of the forms of government.

Source: SDC 1939, § 45.0401; SL 1992, ch 60, § 2; SL 2000, ch 34, § 1.



§ 9-2-4 Form of government for existing municipalities continued.

9-2-4. Form of government for existing municipalities continued. The present form of government of existing municipalities shall continue until changed as provided by this title.

Source: RC 1919, § 6188; SDC 1939, § 45.0402.



§ 9-2-5 , 9-2-6. Repealed.

9-2-5, 9-2-6. Repealed by SL 1974, ch 118, § 200.



§ 9-2-7 Determination of number of inhabitants in wards.

9-2-7. Determination of number of inhabitants in wards. For the purpose of dividing a municipality into wards, the number of inhabitants shall be determined by subdivision 2-14-2(20). However, the governing body may, by resolution, authorize its auditor, clerk, or finance officer to determine the number of inhabitants by filing in his office a certificate showing the whole number of persons registered to vote in each ward of the municipality. That number multiplied by two shall constitute the number of inhabitants until the next federal census is completed.

Source: SL 1977, ch 68, § 14; SL 1981, ch 44, § 16.






Chapter 03 - Incorporation Of Municipalities

§ 9-3-1 Minimum population of municipalities.

9-3-1. Minimum population of municipalities. No municipality shall be incorporated which contains less than one hundred legal residents or less than thirty voters.

Source: PolC 1877, ch 24, § 2; CL 1887, § 1023; RPolC 1903, § 1418; SL 1909, ch 73; RC 1919, § 6172; SDC 1939, § 45.0302.



§ 9-3-1.1 Minimum distance from existing municipality--Exceptions.

9-3-1.1. Minimum distance from existing municipality--Exceptions. No municipality may be incorporated if any part of such proposed municipality lies within three miles of any point on the perimeter of the corporate limits of any incorporated municipality, unless the incorporated municipality refuses or fails to annex a territory which is contiguous to said incorporated municipality, and said contiguous territory has properly petitioned said municipality to be annexed thereto, as provided by § 9-4-1. However, a municipality may be incorporated that is within three miles of an incorporated municipality if the territory to be incorporated is in a different county and has a post office prior to incorporation.

Source: SL 1971, ch 54; SL 1987, ch 74.



§ 9-3-2 Survey and map showing proposed municipal boundaries--Affidavit of surveyor.

9-3-2. Survey and map showing proposed municipal boundaries--Affidavit of surveyor. Persons making application for the organization of a municipality shall first cause an accurate survey and map to be made of the territory intended to be embraced within the limits of such municipality showing the boundaries and area thereof and the accuracy of which shall be verified by the affidavit of the surveyor.

Source: PolC 1877, ch 24, § 1; CL 1887, § 1022; RPolC 1903, § 1417; RC 1919, § 6171; SDC 1939, § 45.0301.



§ 9-3-3 Census of proposed municipality--Contents--Verification.

9-3-3. Census of proposed municipality--Contents--Verification. Any person making application for the organization of a municipality shall cause an accurate census to be taken of the landowners and the resident population of the proposed municipality not more than thirty days previous to the time of presenting the application to the board of county commissioners. The census shall exhibit the name of each landowner and person residing in the proposed municipality and the number of persons belonging to each family as of a certain date. The census shall be verified by the affidavit of the person taking the census.

Source: SDC 1939, § 45.0302; SL 1999, ch 37, § 1.



§ 9-3-4 Survey, map, and census available for public inspection.

9-3-4. Survey, map, and census available for public inspection. Such survey, map, and census when completed and verified shall be left at some convenient place within such territory for a period of not less than thirty days for examination by those having an interest in such application.

Source: PolC 1877, ch 24, § 3; CL 1887, § 1024; RPolC 1903, § 1419; RC 1919, § 6173; SDC 1939, § 45.0303.



§ 9-3-5 Voters' petition as application for incorporation--Number of signers required--Contents of petition--Presentation to county commissioners.

9-3-5. Voters' petition as application for incorporation--Number of signers required--Contents of petition--Presentation to county commissioners. The application for incorporation shall be by a petition verified by the circulator and signed by not less than twenty-five percent of the qualified voters who are either registered voters in the proposed municipality or landowners in the proposed municipality who are also registered voters of this state. The application shall identify the type of government to be formed, the number of trustees, commissioners, or wards in the municipality, the boundaries and area according to the survey, and the resident population according to the census taken. The application shall be presented at the time indicated in the notice of the application or as soon thereafter as the board of county commissioners can receive and consider the application.

Source: SDC 1939, § 45.0304; SL 1987, ch 67, § 20; SL 1999, ch 37, § 2.



§ 9-3-6 County commissioners' order to incorporate municipality--Name--Date for election.

9-3-6. County commissioners' order to incorporate municipality--Name--Date for election. If the board, after proof by affidavit or oral examination of witnesses, is satisfied that the requirements of this chapter have been fully complied with, the board shall make an order declaring that the proposed municipality shall, with the assent of the qualified voters who are either registered voters in the proposed municipality or landowners in the proposed municipality who are also registered voters of this state, be an incorporated municipality by the name specified in the application. The name shall be different from that of any other municipality in this state. The board shall also include in the order a date for an election to be conducted pursuant to Title 12.

Source: SDC 1939, § 45.0305; SL 1999, ch 37, § 3.



§ 9-3-7 to 9-3-9. Repealed.

9-3-7 to 9-3-9. Repealed by SL 1999, ch 37, §§ 5 to 7.



§ 9-3-10 Balloting on question of incorporation--Majority required for incorporation.

9-3-10. Balloting on question of incorporation--Majority required for incorporation. The vote upon the question of incorporation of a territory shall be by ballot which conforms to a ballot for a statewide question except that the statement required to be printed on the ballot shall be prepared by the state's attorney.

If a majority vote in favor of the incorporation, such territory is deemed a municipality by the name and style specified in the order of incorporation of the board of county commissioners.

Source: CL 1887, § 1030; SL 1901, ch 74, § 1; RPolC 1903, § 1425; RC 1919, § 6179; SDC 1939, § 45.0309; SL 2006, ch 29, § 4.



§ 9-3-11 Canvass and return of votes to county commissioners.

9-3-11. Canvass and return of votes to county commissioners. After the vote is cast and canvassed, such inspectors shall make a verified statement showing the whole number of ballots cast, together with the number voting for and the number voting against incorporation and shall return the same to the board of county commissioners at its next session.

Source: CL 1887, § 1030; SL 1901, ch 74, § 1; RPolC 1903, § 1425; RC 1919, § 6180; SDC 1939, § 45.0310.



§ 9-3-12 County commissioners' order declaring municipality incorporated--Conclusiveeffect.

9-3-12. County commissioners' order declaring municipality incorporated--Conclusive effect. If satisfied of the legality of such election, the board of county commissioners shall make an order declaring that such municipality has been incorporated by the name adopted. Such order shall be conclusive of the fact of such incorporation in all suits by or against such municipality.

Source: CL 1887, § 1030; SL 1901, ch 74, § 1; RPolC 1903, § 1425; RC 1919, § 6180; SDC 1939, § 45.0310.



§ 9-3-13 Adjustment of claims and accounts between municipality and civil township.

9-3-13. Adjustment of claims and accounts between municipality and civil township. The board of county commissioners shall have full power to settle and adjust all claims and accounts existing between such municipality and the civil township or townships of which the same formed a part previous to its incorporation. It shall immediately proceed to settle and adjust such claims and accounts with due regard for the interests of all concerned.

Source: CL 1887, § 1030; SL 1901, ch 74, § 1; RPolC 1903, § 1425; RC 1919, § 6181; SDC 1939, § 45.0311.



§ 9-3-14 Recording and filing of canvass of votes on incorporation--Registry maintained bysecretary of state.

9-3-14. Recording and filing of canvass of votes on incorporation--Registry maintained by secretary of state. The officers of any municipality organized under this title shall cause to be filed within thirty days thereafter in the office of the register of deeds of the county a certified copy of the canvass of the votes showing the result of the election held to determine the question of such organization, which the register of deeds shall record, and shall also cause a like certificate to be filed in the Office of the Secretary of State, who shall file the same and keep a registry of the municipalities so organized.

Source: RPolC 1903, § 1177; SL 1913, ch 119, § 8; RC 1919, § 6162; SDC 1939, § 45.0105.



§ 9-3-15 , 9-3-16. Repealed.

9-3-15, 9-3-16. Repealed by SL 1974, ch 118, § 200.



§ 9-3-17 Term of office for elected officials.

9-3-17. Term of office for elected officials. Each official elected at the first election shall hold office until the first Monday in May next following or until a successor is elected and qualified.

Source: SDC 1939, § 45.0313; SL 1981, ch 44, § 17; SL 1986, ch 65; SL 1999, ch 37, § 4.



§ 9-3-18 Election by plurality at first election--Tie vote--Certificate as to persons elected.

9-3-18. Election by plurality at first election--Tie vote--Certificate as to persons elected. The person having the highest number of votes respectively for each office to be filled shall be declared elected. In case of a tie the inspectors of such election shall forthwith determine by lot which shall be deemed elected. The inspectors shall subscribe and certify a statement of the persons elected to fill the several offices in such municipality and file the same with the county auditor within ten days after the date of such election.

Source: PolC 1877, ch 24, § 16; CL 1887, § 1037; RPolC 1903, § 1432; SL 1905, ch 170; RC 1919, § 6183; SDC 1939, § 45.0313.



§ 9-3-19 Recording by county auditor of certificate of election.

9-3-19. Recording by county auditor of certificate of election. It shall be the duty of the county auditor to record in his office all certified statements concerning the election of officers, upon the organization of municipal corporations of the third class, required to be filed therein by the inspectors of such election.

Source: PolC 1877, ch 24, § 17; CL 1887, § 1038; RPolC 1903, § 1433; RC 1919, § 5953; SDC 1939, § 12.0909.



§ 9-3-20 Regularity of incorporation questioned only by state.

9-3-20. Regularity of incorporation questioned only by state. The regularity of the organization of any acting municipality shall be inquired into only in an action or proceeding instituted by or on behalf of the state.

Source: PolC 1877, ch 24, § 53; CL 1887, § 1078; RPolC 1903, § 1467; RC 1919, § 6159; SDC 1939, § 45.0111.



§ 9-3-21 Validation of prior incorporation of municipalities.

9-3-21. Validation of prior incorporation of municipalities. In all cases where application has, before July 1, 1939, been made for the organization of a municipality and such municipality has assumed to act as a municipality, the organization thereof is hereby in all things legalized, ratified, and declared valid, notwithstanding any errors, omissions, or informalities therein.

Source: SL 1907, ch 6; SL 1907, ch 8; RC 1919, § 6184; SDC 1939, § 45.0314; SL 1992, ch 60, § 2.



§ 9-3-22 Municipality for historical or educational purposes authorized--Recording of plat.

9-3-22. Municipality for historical or educational purposes authorized--Recording of plat. Any domestic corporation chartered under the laws of the State of South Dakota for historical or educational purposes, which qualifies as a tax exempt corporation under the laws of the State of South Dakota, may form and name a municipal corporation upon land owned by said corporation or in which it has a legal or equitable interest, by causing the same to be platted by a registered land surveyor and recording said plat in the office of the register of deeds of the county in which said land is located, in the same manner as other lands are platted and filed therein.

Source: SL 1970, ch 55, § 1.



§ 9-3-23 Name of historical or educational municipality.

9-3-23. Name of historical or educational municipality. Any such municipal corporation established under § 9-3-22 shall be named by the corporation forming the same and shall be known as an "historical municipality" or an "educational municipality."

Source: SL 1970, ch 55, § 6.



§ 9-3-24 Exemption of historical or educational municipality from usual requirements.

9-3-24. Exemption of historical or educational municipality from usual requirements. Said municipality may be organized without meeting the minimum population or other requirements for municipalities as required under this chapter, and only one resident need reside therein.

Source: SL 1970, ch 55, § 2.



§ 9-3-25 Governing board of historical or educational municipality--Rules and regulations.

9-3-25. Governing board of historical or educational municipality--Rules and regulations. The governing board of such municipality shall be the officers and directors of the corporation forming and organizing such municipality and the rules and regulations of the municipality shall be those as provided in the articles of incorporation and the bylaws of said corporation.

Source: SL 1970, ch 55, § 3.



§ 9-3-26 Public funds not distributed to historical or educational municipality--Exception.

9-3-26. Public funds not distributed to historical or educational municipality--Exception. Such municipality shall not be authorized to receive any state or local tax funds or any distribution from either state or local sources except such as are specifically provided under §§ 7-18-11 and 7-18-12, or any amendments thereto or similar laws hereafter enacted, for tourist, educational, and recreational activities.

Source: SL 1970, ch 55, § 4.



§ 9-3-27 Exemption of historical or educational municipality from public control.

9-3-27. Exemption of historical or educational municipality from public control. Such corporation shall not be subject to any management or control of the state except as specifically provided by the State Legislature or under the normal police powers of the local governmental subdivision in which it is situated.

Source: SL 1970, ch 55, § 5.



§ 9-3-28 Duration of historical or educational municipality--Active operation--Maintenanceof property--Loss of designation.

9-3-28. Duration of historical or educational municipality--Active operation--Maintenance of property--Loss of designation. A municipality incorporated pursuant to § 9-3-22 shall exist so long as the corporation maintains all lands, buildings, fences, fixtures, billboards, signs, and other improvements in good condition and repair, and is actively operating for the purposes for which it is incorporated, or until the corporation is dissolved in accordance with law. The municipality shall possess and maintain its historical or educational integrity of design, materials, and workmanship of the sites, buildings, structures, and objects that are located within the platted municipal corporation, including advertising and promotional signs. The municipality shall lose its historical or educational municipality designation if more than one-fourth of such properties possess any of the following conditions:

(1) Loss or disintegration of the roof or roofing materials;

(2) Loss of windows;

(3) Deterioration or missing siding material;

(4) Unstable foundations;

(5) Leaning severely from plumb; and

(6) Billboards or signs identifying, promoting, or advertising the municipality no longer conform to the requirements of chapter 31-29.

However, for the purposes of subdivision (6), the twelve continuous months required for determining a sign is abandoned does not apply.

Source: SL 2001, ch 41, § 1.



§ 9-3-29 Dissolution of municipal corporation by Department of Transportation or county.

9-3-29. Dissolution of municipal corporation by Department of Transportation or county. The South Dakota Department of Transportation or the county in which the historic or educational municipality is located may take action, pursuant to § 9-3-28, to dissolve the municipal corporation pursuant to the provisions of chapter 1-26.

Source: SL 2001, ch 41, § 2.






Chapter 03A - Townsite Locations On Federal Lands

§ 9-3A-1 Municipal governing bodies and circuit judges authorized to locate townsites underfederal law.

9-3A-1. Municipal governing bodies and circuit judges authorized to locate townsites under federal law. The governing boards of municipal corporations, through their designated officers, or the inhabitants thereof, with the approval of the governing board when authorized by federal law or regulation, or a circuit judge for the county in which an unincorporated town is situated, on petition of fifty percent of the resident freeholders in any unincorporated town, in trust for the several use and benefit of the municipality and the occupants thereof according to their respective interests in accordance with this chapter and federal statutes and regulations of appropriate federal agencies pertaining thereto, are authorized and it shall be their duty to acquire, enter, survey, dedicate, plat, make, and file all petitions, applications, statements, and transcripts necessary to acquire public land available, or made available, for townsites under the provisions of Title 43 of the United States Code, Chapter 17 thereof, relating to townsites on public lands.

Source: SL 1881, ch 105, § 1; SL 1881, ch 135, § 1; CL 1887, § 1168; RPolC 1903, § 1570; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 1.



§ 9-3A-2 Subscription of funds to enter townsite--Repayment.

9-3A-2. Subscription of funds to enter townsite--Repayment. If at any time the petition is presented as provided for in § 9-3A-1 there is not in the treasury of the municipality moneys sufficient to pay for the land settled upon and occupied, the municipal authorities or the judge, as the case may be, may raise by subscription or otherwise sufficient funds to pay for said land and costs of entering the same, and any and all sums so advanced for such purpose shall be repaid in the manner provided for in § 9-3A-7.

Source: SL 1881, ch 135, § 2; CL 1887, § 1169; RPolC 1903, § 1571; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 2.



§ 9-3A-3 Duty of municipal authorities or judge to dispose of trust.

9-3A-3. Duty of municipal authorities or judge to dispose of trust. When the municipal authorities or the judge shall have entered at the proper land office the land, or any part thereof so settled and occupied as the site of such municipality, it shall be the duty of such municipal authorities or judge, his or their successors, to dispose of the trust so created and conferred by said act of Congress in the manner hereinafter specified.

Source: SL 1881, ch 135, § 3; CL 1887, § 1170; RPolC 1903, § 1572; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 3; SL 1992, ch 60, § 2.



§ 9-3A-4 Conveyance of lots to occupants or successors--Execution and acknowledgment ofdeeds.

9-3A-4. Conveyance of lots to occupants or successors--Execution and acknowledgment of deeds. Any such municipal authorities or judge shall, subject to the provisions of this chapter, by a good and sufficient deed of conveyance grant and convey the title to each and every block, lot, share, or parcel of the same to the person, persons, associations, or corporations who shall occupy or possess or be entitled to the right of possession or occupancy thereof, according to several rights and interests of the respective claimants in or to the same as they existed in law or equity at the time of the entry of such lands, or to the heirs or assigns of such claimants. Every such deed of conveyance made by such municipal authorities or judge pursuant to the provisions of this chapter shall be so executed and acknowledged as to admit the same to be recorded.

Source: SL 1881, ch 135, § 4; CL 1887, § 1171; RPolC 1903, § 1573; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 4.



§ 9-3A-5 Notice of townsite entry to be posted--Direction to occupants to file verifiedstatements of occupancy.

9-3A-5. Notice of townsite entry to be posted--Direction to occupants to file verified statements of occupancy. Within thirty days after the entry of such lands, or if entered before July 1, 1971, on or before July 31, 1971, such authorities or judge so entering the same, shall give posted notice of entry in such municipality and publish notice thereof once each week for at least two consecutive weeks in the county where such land is situated. Such notice shall contain an accurate description of the lands so entered as stated in the certificate of entry or duplicate receipt for the purchase money thereof. Such notice shall direct that each and every person, association, or corporation claiming to be an occupant or to have, possess, or be entitled to the right of possession or occupancy of such lands, or any lot, share, or parcel thereof, shall within sixty days from the date of the first publication or posting of such notice, in person or by his, her or their or its duly authorized agent or attorney, sign a statement in writing containing an accurate description of the particular lot, lots, parcel, or parcels of land in which he, she, they or it claim to have an interest; and the specified right, interest or estate so claimed therein, the character and value of the improvements thereon, and how occupied or possessed by such claimant, and for how long a time, and any other matter or thing illustrating or supporting such claimant's right to a deed of the tract so described, such statement to be verified by the affidavit of the party or parties signing the same.

Source: SL 1881, ch 135, § 7; CL 1887, § 1174; RPolC 1903, § 1576; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 5; SL 1972, ch 33, § 4; SL 1992, ch 60, § 2.



§ 9-3A-6 Time allowed to occupants to file statements--Claims barred by failure to file.

9-3A-6. Time allowed to occupants to file statements--Claims barred by failure to file. Every person claiming to be entitled to such land or any part thereof, or his duly authorized agent or attorney, shall within sixty days after the first publication of such notice, sign a written statement containing an accurate description of the parcel or parts in which he claims to have an interest and the specific right, interest or estate which he claims to be entitled to receive and shall deliver the same to such authorities or judge; and any person failing to sign and deliver such statement within the time herein specified, shall as against adverse claimants, be forever barred from the right of claiming or recovering such lands, or any estate or interest therein in any court.

Source: SL 1971, ch 69, § 6.



§ 9-3A-7 Account of expenses filed--Prorata payment by land claimants.

9-3A-7. Account of expenses filed--Prorata payment by land claimants. As soon as may be after the expiration of sixty days from the time of the first published notice required by § 9-3A-5, the authorities or judge holding the title to lands described in such notice shall make a written statement, containing a true account of moneys expended in the acquisition of the title and the administration of the trust, including moneys paid for the purchase of such lands, all necessary traveling expenses, posting and publishing notices, serving summons, subpoenas, and other processes and all other necessary expenses incident to such trust, and also an account of charges for services rendered as such trustee. The whole amount of such statement of account shall be a charge in favor of the trustee upon the lands as held in trust and shall be paid pro rata by the claimants to such land, as their respective entitled shares thereof appear.

Source: SL 1971, ch 69, § 7.



§ 9-3A-8 Settlement of adverse claims.

9-3A-8. Settlement of adverse claims. In case there are adverse claimants to such lands or any part thereof, and the controversy is not settled by written agreement, it may be determined by submission in writing by the parties to reference or arbitration and by the written award of the arbitrators. If it is not so settled or determined within three months from the time of entry of such land, either claimant may commence an action against the other pursuant to chapter 15-3.

Source: SL 1971, ch 69, § 8.



§ 9-3A-9 Payment of share of expenses required before conveyance by municipal authoritiesor judge.

9-3A-9. Payment of share of expenses required before conveyance by municipal authorities or judge. Before any authorities or judge shall be required to execute, acknowledge, or deliver any deed of conveyance of land or any part thereof, as hereinbefore provided, to any person entitled to that deed, the person shall pay or tender to the authorities or judge the amount shown by the statement provided in § 9-3A-7, chargeable upon the same or that part to be conveyed, together with interest on each of the items of the account at the Category A rate of interest as established in § 54-3-16 from the date of each item, and also other amounts as are reasonable for preparing, executing, and acknowledging the deed and acknowledgment fees.

Source: SL 1971, ch 69, § 9; SL 1983, ch 28, § 19; SL 1984, ch 319, § 7.



§ 9-3A-10 Examination by municipal authorities or judge of claims to lots--Conveyances.

9-3A-10. Examination by municipal authorities or judge of claims to lots--Conveyances. After the expiration of sixty days from the date of the first publication of the notice required by § 9-3A-5, the municipal authorities or judge shall proceed to award the lot or lots, parcel or parcels of land as provided in this chapter and for that purpose shall as soon as practicable and as near as practicable in the order of the time of filing the claimant's statements, examine each and every claim, read proofs filed, and hear additional testimony if deemed advisable; and if the claim should be found to comply with the provisions of this chapter, and no adverse claim and notice of contest shall have been filed, the said municipal authorities or judge shall proceed forthwith to make such claimant or claimants a good and sufficient deed of conveyance for such lot or lots or parcels of land so claimed.

Source: SL 1881, ch 135, § 12; CL 1887, § 1179; RPolC 1903, § 1581; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 10.



§ 9-3A-11 Unclaimed lots conveyed to school board.

9-3A-11. Unclaimed lots conveyed to school board. When any lots or parcels of land within the limits of any municipality shall remain unclaimed, after the expiration of the time allowed by this chapter for filing of claimant's statements, it shall be the duty of the municipal authority or the judge to convey the lots or parcels of land so remaining unclaimed, by good and sufficient deed, to the Board of Education or district school board in which such municipality is situated, to be taken and disposed of by such Board of Education or district school board for school purposes, and for the exclusive use and benefit of the occupants of such townsite, under such limitations as are provided by this chapter.

Source: SL 1883, ch 114, § 1; CL 1887, § 1180; SL 1893, ch 165, § 1; RPolC 1903, § 1582; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 11; SL 1992, ch 60, § 2.



§ 9-3A-12 Sale of unclaimed lots in absence of school board.

9-3A-12. Sale of unclaimed lots in absence of school board. If there is no such Board of Education or district school board, then the municipal authorities or judge shall sell and dispose of the said unclaimed lots or parcels of land so remaining for school purposes, and for the exclusive use and benefit of the occupants of such townsite, under the directions, limitations, and provisions contained in this chapter.

Source: SL 1883, ch 114, § 2; CL 1887, § 1181; SL 1893, ch 165, § 2; RPolC 1903, § 1583; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 12.



§ 9-3A-13 Appraisement of lots to be sold.

9-3A-13. Appraisement of lots to be sold. The Board of Education, municipal authorities, or judge aforesaid shall appoint three competent and suitable freeholders of such municipality a board of appraisers, whose duty it shall be to make a careful inspection and examination of all the unclaimed lots or parcels of land aforesaid; and upon each of such lots or parcels of land they shall affix a reasonable and just valuation, and upon the completion of their appraisement they shall make and return a full and complete report of their proceedings and appraisement to the Board of Education, district school board, municipal authorities, or judge of the circuit court, which said report shall contain a full schedule of each and every lot or parcel of land remaining unclaimed, giving an exact description of said lots by their numbers and the numbers of their block, and all parcels of land not so numbered shall be described by metes and boundaries, and upon each lot or parcel of land separately they shall designate the valuation thereof as fixed by their appraisement. Said appraisement and report shall be subscribed and sworn to by at least two of said appraisers.

Source: SL 1883, ch 114, § 3; CL 1887, § 1182; SL 1893, ch 165, § 3; RPolC 1903, § 1584; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 13; SL 1992, ch 60, § 2.



§ 9-3A-14 Notice of sale at public auction.

9-3A-14. Notice of sale at public auction. The Board of Education, district school board, municipal authorities, or judge, shall within thirty days after the receipt of the aforesaid report of said board of appraisers give public notice that all such unclaimed lots or parcels of land, or so much thereof as may be considered for the best interest of the school district, will be sold at public auction to the highest bidder for cash, said notice to be given by publication in at least one newspaper of general circulation in the state once each week for at least two successive weeks immediately prior to such sale, specifying the time and place when said unclaimed lots or parcels of land will be sold, together with a description of the same as returned by the Board of Appraisers.

Source: SL 1883, ch 114, § 4; CL 1887, § 1183; SL 1893, ch 165, § 3; RPolC 1903, § 1585; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 14; SL 1972, ch 28, § 8.



§ 9-3A-15 Auction sale of unclaimed lots--Minimum price--Adjournment of sale--Private sale.

9-3A-15. Auction sale of unclaimed lots--Minimum price--Adjournment of sale--Private sale. At the time and place appointed in said notice the Board of Education, district school board, municipal authorities, or judge shall offer for sale at public auction subject to competitive bids all the lots and parcels of land, or so much thereof as may be considered for the best interest of the school district, returned by the report of said Board of Appraisers as unclaimed; provided, that no bid shall be received or lot or parcel of land sold for a less sum than the appraised valuation; and such sale shall continue open from day to day until all such lots or parcels of land, or so much thereof as may be considered for the best interest of the school district, shall have been offered for sale. Any lots or parcels of land remaining unsold at the close of such sale for want of bids equal to the appraised valuation thereof may thereafter be sold at private sale by said Board of Education, municipal authorities, or judge of the circuit court for a sum of money not less than the appraised valuation thereof, and not otherwise.

Source: SL 1883, ch 114, § 5; CL 1887, § 1184; SL 1893, ch 165, § 3; RPolC 1903, § 1586; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 15.



§ 9-3A-16 Conveyance fee required of purchaser--Combined conveyances.

9-3A-16. Conveyance fee required of purchaser--Combined conveyances. Any purchaser at such sale, in addition to the amount of purchase money paid for any lot, lots, or parcel of land shall pay to the Board of Education, district school board, municipal authorities, or judge the sum of five dollars as a fee for making, executing, and acknowledging a deed of conveyance therefor; and all such lots or parcels of land purchased by any one person may be conveyed to such purchaser in one deed, which fee shall be in full for all charges of conducting sale, giving notice, appointing appraisers, etc.

Source: SL 1883, ch 114, § 6; CL 1887, § 1185; SL 1893, ch 165, § 3; RPolC 1903, § 1587; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 16.



§ 9-3A-17 Proceeds of sale used for educational purposes.

9-3A-17. Proceeds of sale used for educational purposes. The proceeds derived from the sale of such lots or parcels of unclaimed land, after first paying the expenses of advertising, printing, and a per diem of not more than ten dollars per day to each member of the Board of Appraisers, for the days actually and necessarily employed by them in making such appraisements and report as aforesaid, and other expenses actually and necessarily incurred in the proper conduct and management of such sale, shall be immediately turned over at the close of said sale by the Board of Education or district school board, to be, by said treasurer, placed to the credit of a fund of said municipality to be used exclusively for the purchase of ground for school buildings, for the erection, enlarging, repairing, and furnishing of school buildings, and the payment of outstanding bonds, warrants, or other indebtedness contracted or created in the erection or construction of schoolhouses and procuring grounds. And if there be no such Board of Education or district school board, then the net proceeds of such sale of unclaimed lots or parcels of land shall be held by the municipal authorities or the judge of the circuit court, in trust, as a fund for the exclusive use and benefit of the occupants of such townsite for any purpose related to education.

Source: SL 1883, ch 114, § 7; CL 1887, § 1186; SL 1893, ch 165, § 4; RPolC 1903, § 1588; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 17; SL 1992, ch 60, § 2.



§ 9-3A-18 Selection of lands for public purposes--Purchase from occupants.

9-3A-18. Selection of lands for public purposes--Purchase from occupants. Whenever any portion of the public lands of the United States shall be entered at the proper land office as a townsite by the municipal authorities of any municipality, it shall be the duty of such municipal authorities to immediately select so much of said land for the use of said municipality as they shall deem necessary and proper for the purpose of public parks, public buildings, and public school buildings; provided, however, that they shall not select any lands settled upon and occupied as a townsite by individuals or corporations at the time of the entry of such townsite; provided further, that if at the time of such selection any of said lands are settled upon and occupied so as to entitle the claimant to a deed therefor, and the authorities deem it for the best interests of said municipality to obtain said parcels of land to complete their selection, or to have such selection in a compact form, the said municipal authorities are hereby authorized to pay a reasonable compensation for said lands so settled upon and occupied.

Source: SL 1895, ch 153, § 1; RPolC 1903, § 1591; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 18; SL 1992, ch 60, § 2.



§ 9-3A-19 Municipal share of expenses.

9-3A-19. Municipal share of expenses. The said municipality shall pay its proportionate share of the expenses as provided in § 9-3A-7.

Source: SL 1895, ch 153, § 2; RPolC 1903, § 1592; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 19.



§ 9-3A-20 Validation of past proceedings.

9-3A-20. Validation of past proceedings. All acts done by any such corporate authorities or judge and all proceedings had and taken before any county court, in accordance with the provisions of the Revised Political Code of 1903, Article 15, sections 1570 through 1593, inclusive, and amendments thereof, between January 1, 1919, and July 1, 1971, are hereby legalized and validated in all respects, and shall have the same force and effect as if the same had not been repealed by the Revised Code of 1919.

Source: SL 1971, ch 69, § 20.






Chapter 04 - Change Of Municipal Boundaries

§ 9-4-1 Annexation of territory on petition by voters and landowners.

9-4-1. Annexation of territory on petition by voters and landowners. The governing body of a municipality, upon receipt of a written petition describing the boundaries of any territory contiguous to that municipality sought to be annexed to that municipality, may by resolution include such territory or any part thereof within such municipality if the petition is signed by not less than three-fourths of the registered voters and by the owners of not less than three-fourths of the value of the territory sought to be annexed to the municipality.

For purposes of this section, the term, contiguous, includes territory separated from the municipality by reason of intervening ownership of land used as a golf course, railroad, or any land owned by the State of South Dakota or any subdivisions thereof.

Source: SL 1887, ch 104, § 1; CL 1887, § 1114; RPolC 1903, §§ 1375, 1508; RC 1919, § 6559; SDC 1939, § 45.2905; SL 1969, ch 183; SL 1975, ch 85; SL 1982, ch 71, § 2; SL 2009, ch 32, § 1.



§ 9-4-1.1 Municipalities authorized to enter into annexation and development agreements withlandowners.

9-4-1.1. Municipalities authorized to enter into annexation and development agreements with landowners. A municipality may enter into an agreement with any landowner specifying the conditions under which the landowner's property may be annexed pursuant to § 9-4-1 or developed.

Source: SL 2004, ch 102, § 2.



§ 9-4-2 to 9-4-4. Repealed.

9-4-2 to 9-4-4. Repealed by SL 1979, ch 47, §§ 13 to 15.



§ 9-4-4.1 Study required before annexation without petition.

9-4-4.1. Study required before annexation without petition. Except as provided by § 9-4-1, before a municipality may extend its boundaries to include contiguous territory, the governing body shall conduct a study to determine the need for the contiguous territory and to identify the resources necessary to extend the municipal boundaries.

Source: SDC 1939, § 45.2906 as added by SL 1955, ch 215, § 1; SDCL, § 9-4-3; SL 1979, ch 47, § 1.



§ 9-4-4.2 Resolution of intent to annex--Contents for large municipalities.

9-4-4.2. Resolution of intent to annex--Contents for large municipalities. Based on the study provided for in § 9-4-4.1, the governing body may adopt a resolution of intent to extend its boundaries. The resolution, in municipalities of one thousand or more as determined in the last federal census, shall contain the following:

(1) The description and boundaries of the territory to be annexed;

(2) That ample and suitable resources exist to accommodate the orderly growth or development of the contiguous territory;

(3) That municipal utilities and a major street network are considered in terms of the proposed boundary extension and that there is a definite timetable upon which municipal service will be extended into the contiguous territory;

(4) The approximate cost of the extended service to the residents of the contiguous territory and the municipality;

(5) The estimated difference in tax assessment rate for the residents in the contiguous territory;

(6) That exclusions and irregularities in boundary lines are not the result of arbitrariness;

(7) That there is reasonable present or demonstrable future need for annexing the contiguous territory; and

(8) That population and census data indicate that the municipality has or may experience growth or development beyond its present boundaries.
Source: PolC 1877, ch 24, § 48; CL 1887, § 1073; RPolC 1903, §§ 1378, 1379, 1462; RC 1919, § 6560; SDC 1939, § 45.2906; SL 1955, ch 215, § 1; SDCL, §§ 9-4-2, 9-4-3; SL 1979, ch 47, § 2; SL 1984, ch 52, § 1; SL 1988, ch 74, § 1.



§ 9-4-4.3 Notice of hearing on resolution to landowners and county auditor--Adoption.

9-4-4.3. Notice of hearing on resolution to landowners and county auditor--Adoption. Prior to adoption, copies of the resolution of intent with a notice of time and place of the public hearing shall be forwarded by certified mail to the affected landowners and the county auditor, who shall then forward the resolution of intent and notice of public hearing regarding the resolution of intent to the county commissioners. The notice shall be postmarked not less than ten days and not more than twenty days before the date of the public hearing. The resolution of intent may be adopted, pursuant to chapter 9-19, with or without amendments after the public hearing. The governing body shall utilize and rely upon the records of the county director of equalization for the purposes of determining the affected landowners.

Source: SDC 1939, § 45.2906 as added by SL 1955, ch 215, § 1; SDCL § 9-4-4; SL 1979, ch 47, § 3; SL 1984, ch 52, § 2; SL 2012, ch 54, § 1.



§ 9-4-4.4 Hearing on resolution of annexation--Notice to landowners and county auditor--Adoption of resolution--Contents.

9-4-4.4. Hearing on resolution of annexation--Notice to landowners and county auditor--Adoption of resolution--Contents. The governing body shall hold a public hearing to consider extension of its boundaries within sixty days of the adoption of the resolution of intent provided for in §§ 9-4-4.2 and 9-4-4.11. Prior to adoption of the resolution of annexation, a copy of the adopted resolution of intent and a notice of the time and place of the public hearing on the resolution of annexation shall be forwarded by certified mail to the affected landowners and the county auditor, who shall then forward the adopted resolution of intent and notice of public hearing regarding the resolution of annexation to the county commissioners. The notice shall be postmarked not less than ten days and not more than twenty days before the date of the public hearing. The governing body shall utilize and rely upon the records of the county director of equalization for the purposes of determining the affected landowners. The governing body may adopt an annexation resolution, containing the description and boundaries of the territory to be annexed, pursuant to chapter 9-19, within one hundred and twenty days of the public hearing. The governing body shall consider any objections to the resolution of annexation and the adopted resolution of intent, and may adopt the resolution of annexation with or without amendments, and may also add to the resolution of annexation any amendments to the resolution of intent. No amendment may be made affecting any property not described in the original resolution.

Source: SDC 1939, § 45.2906; SL 1955, ch 215, § 1; SDCL §§ 9-4-3, 9-4-4; SL 1979, ch 47, §§ 4, 5; SL 1984, ch 52, § 3; SL 1988, ch 74, § 3; SL 2012, ch 54, § 2.



§ 9-4-4.5 Petition for submission of annexation resolution to voters.

9-4-4.5. Petition for submission of annexation resolution to voters. The required number of voters residing in the combined area of the municipality and special annexation precinct may file within twenty days after the publication of the annexation resolution a petition with the municipal finance officer, requiring the submission of the annexation resolution to a vote of the voters of the combined area of the municipality and special annexation precinct for its rejection or approval.

Source: SL 1979, ch 47, § 6.



§ 9-4-4.6 Contents of referendum petition--Signatures--Verification.

9-4-4.6. Contents of referendum petition--Signatures--Verification. The petition shall contain the title of the resolution or the subject of the resolution and the date of its passage. The petition shall be signed by at least five percent of the registered voters residing in the combined area of the municipality and the special annexation precinct established pursuant to § 9-4-4.8. The percentage shall be based on the number of voters in the municipality at the last preceding general election. Each voter shall add to the voter's signature the voter's place of residence, including street and house number, if any, and the date of signing. The referendum petition shall be verified in the same manner as a petition to initiate a law except that the person verifying shall state that each person signing the petition is a resident and registered voter of the municipality or special annexation precinct. No signature on the petition is valid if signed more than six months prior to the filing of the petition.

Source: SL 1979, ch 47, § 8; SL 1983, ch 52, § 1; SL 1988, ch 63, § 4; SL 2000, ch 19, § 2.



§ 9-4-4.7 Time of election on annexation--Referendum provisions applicable.

9-4-4.7. Time of election on annexation--Referendum provisions applicable. The governing body shall within ten days after the presentation of a petition pursuant to § 9-4-4.5, fix a date for holding a special election, to be on a Tuesday not less than thirty nor more than fifty days from the date of the order of the governing body. If a petition is filed on or after January first prior to the annual municipal election and within sufficient time to comply with the provisions of § 9-13-14, the question shall be submitted at that annual municipal election. The special election shall be conducted pursuant to §§ 9-20-12 to 9-20-14, inclusive, and §§ 9-20-16 and 9-20-17 and shall be under the charge of the municipal finance officer.

Source: SL 1979, ch 47, § 10; SL 1981, ch 63; SL 1983, ch 53, § 1.



§ 9-4-4.8 Special precinct for area to be annexed--Registration lists.

9-4-4.8. Special precinct for area to be annexed--Registration lists. Upon the filing of a petition pursuant to § 9-4-4.5, the county commissioners of the county in which the area to be annexed lies, shall upon request of the municipal finance officer, establish a special election precinct comprising all of the registered voters residing in the area to be annexed. The county commission shall also submit the necessary registration lists to the municipal official in charge of the election at least one day prior to the election.

Source: SL 1979, ch 47, § 7.



§ 9-4-4.9 Vote required to approve annexation--Effective date.

9-4-4.9. Vote required to approve annexation--Effective date. The referred resolution so submitted shall become operative if approved by a majority of the votes cast, in the combined area of the municipality and special annexation precinct. If approved, it shall take effect upon completion of the canvass of the special election returns.

Source: SL 1979, ch 47, § 11.



§ 9-4-4.10 Proceedings to enforce terms of resolution of annexation or resolution of intent.

9-4-4.10. Proceedings to enforce terms of resolution of annexation or resolution of intent. Any person of the annexed area may institute proceedings in the circuit court to compel performance of any aspect of the resolution of intent or the resolution of annexation as finally adopted extending the municipal boundaries and services. The proceedings shall be instituted within seven years of the adoption of the resolution of annexation.

Source: SL 1979, ch 47, § 12; SL 1984, ch 52, § 4.



§ 9-4-4.11 Resolution of intent to annex--Contents for small municipalities.

9-4-4.11. Resolution of intent to annex--Contents for small municipalities. Based on the study provided for in § 9-4-4.1, the governing body may adopt a resolution of intent to extend its boundaries. The resolution, in municipalities of less than one thousand in population as determined in the last federal census, shall contain the following:

(1) The description and boundaries of the territory to be annexed;

(2) That ample and suitable resources exist to accommodate the orderly growth or development of the contiguous territory;

(3) The estimated difference in tax assessment rate for the residents in the contiguous territory;

(4) That exclusions and irregularities in boundary lines are not the result of arbitrariness;

(5) That there is reasonable present or demonstrable future need for annexing the contiguous territory; and

(6) That population and census data indicate that the municipality has or may experience growth or development beyond its present boundaries.
Source: SL 1988, ch 74, § 2.



§ 9-4-4.21 Transferred.

9-4-4.21. Transferred to § 9-4-4.11.



§ 9-4-5 Annexation of unplatted territory subject to approval by county commissioners.

9-4-5. Annexation of unplatted territory subject to approval by county commissioners. No such resolution describing unplatted territory therein may be adopted until it has been approved by the board of county commissioners of the county wherein such unplatted territory is situate. For the purposes of this section, unplatted territory is any land which has not been platted by a duly recorded plat or any agricultural land as defined in § 10-6-31.

Source: SDC 1939, § 45.2906 as added by SL 1955, ch 215, § 1; SL 1982, ch 71, § 1.



§ 9-4-6 Petition for exclusion of territory from municipality--Resolution of governing body.

9-4-6. Petition for exclusion of territory from municipality--Resolution of governing body. On petition in writing signed by not less than three-fourths of the legal voters and by the owners of not less than three-fourths in value of the property in any territory within any municipality being upon the border thereof and not being laid out into lots and blocks, the governing body may by resolution exclude such territory therefrom; provided, however, that if all the land sought to be excluded is more than one-half mile from any platted portion of the municipality, the petition in such case need be signed by the owner only.

Source: SL 1887, ch 104, § 2; CL 1887, § 1115; RPolC 1903, § 1509; RC 1919, § 6555; SDC 1939, § 45.2901; SL 1939, ch 191.



§ 9-4-7 Publication of petition for exclusion of territory.

9-4-7. Publication of petition for exclusion of territory. No final action shall be taken by the governing body upon any petition presented in pursuance of the provisions of § 9-4-6 until notice of the presentation of such petition has been given by the petitioners by publication at least once each week for two successive weeks.

Source: SL 1887, ch 104, § 3; CL 1887, § 1116; RPolC 1903, § 1510; RC 1919, § 6556; SDC 1939, § 45.2902.



§ 9-4-8 Petition to circuit court for exclusion of territory after refusal by governing body.

9-4-8. Petition to circuit court for exclusion of territory after refusal by governing body. Upon the failure of the governing body to grant the request contained in a petition presented in accordance with the provisions of §§ 9-4-6 and 9-4-7, for thirty days after the last publication of the notice or upon a refusal to grant such request, the petitioners may present their petition to the circuit court of the county in which such municipality or the greater portion of it is situated, by filing such petition with the clerk of courts.

Source: SL 1887, ch 104, § 4; CL 1887, § 1117; RPolC 1903, § 1511; RC 1919, § 6557; SDC 1939, § 45.2903.



§ 9-4-9 Service of notice of petition to circuit court--Hearing at term or in vacation.

9-4-9. Service of notice of petition to circuit court--Hearing at term or in vacation. Notice of filing pursuant to § 9-4-8 shall be served by the petitioners upon the mayor or president of the Board of Trustees, as the case may be, together with a notice of the time and place when and where a hearing will be had upon such petition, at least ten days before the date of such hearing.

The hearing on the petition may be had by the court at a regular or special term or in vacation.

Source: SL 1887, ch 104, § 4; CL 1887, § 1117; RPolC 1903, § 1511; RC 1919, § 6557; SDC 1939, § 45.2903.



§ 9-4-10 Court order for exclusion of territory--Dismissal of petition.

9-4-10. Court order for exclusion of territory--Dismissal of petition. If upon the hearing the court shall find that the request of the petitioners ought to be granted and can be granted without injustice to the inhabitants or persons interested, the court shall so order.

If the court shall find against the petitioners, the petition shall be dismissed at the cost of the petitioners.

Source: SL 1887, ch 104, § 5; CL 1887, § 1118; RPolC 1903, § 1512; RC 1919, § 6558; SDC 1939, § 45.2904.



§ 9-4-11 Recording of resolution or decree changing municipal boundaries--Effective date.

9-4-11. Recording of resolution or decree changing municipal boundaries--Effective date. Whenever the limits of any municipality are changed by a resolution of the governing body or by a decree of court it shall be the duty of the mayor or the president of the Board of Trustees to cause an accurate map of such territory, together with a copy of the resolution or decree duly certified, to be recorded in the office of the register of deeds of the county or counties in which such territory is situated, and thereupon such territory shall become and be a part of such municipality or be excluded therefrom as the case may be.

Source: SL 1887, ch 104, § 6; CL 1887, § 1119; RPolC 1903, § 1513; RC 1919, § 6563; SDC 1939, § 45.2908; SL 1955, ch 215, § 2.



§ 9-4-12 Annexation of territory near municipal airport prohibited--Exception.

9-4-12. Annexation of territory near municipal airport prohibited--Exception. No other municipality may annex any territory within one and one-quarter miles of any parcel of land operated as a municipal airport by an airport board organized pursuant to chapter 50-6 or an airport authority organized pursuant to chapter 50-6A. However, if the governing body of the airport-operating municipality consents, by resolution, to such a proposed annexation by another municipality, the provisions of this section do not apply to the extent of the waiver provided in the consent resolution of the airport-operating municipality.

Source: SL 2003, ch 42, § 1; SL 2005, ch 47, § 1.



§ 9-4-13 Annexation of territory near municipal airport between March 15, 2003 and July 1,2003 voidable.

9-4-13. Annexation of territory near municipal airport between March 15, 2003 and July 1, 2003 voidable. If any municipality other than a municipality that operates a municipal airport by an airport board organized pursuant to chapter 50-6 has annexed between March 15, 2003, and July 1, 2003, any territory within one and one-quarter miles of any exterior boundary of such a municipal airport, the governing body of the airport-operating municipality may, by resolution, within sixty days of the date of such annexation, void all or any portion of such annexation within one and one-quarter miles of the exterior boundary of such municipal airport.

Source: SL 2003, ch 42, § 2.



§ 9-4-14 Municipal airport outside corporate limits exempt from annexation restrictions--Extraterritorial jurisdiction--Application to property in another municipality.

9-4-14. Municipal airport outside corporate limits exempt from annexation restrictions--Extraterritorial jurisdiction--Application to property in another municipality. If a municipality operates an airport organized pursuant to Title 50 outside the corporate limits of the municipality, the restrictions of § 9-4-1 against annexation of noncontiguous territory do not apply to the annexation of the airport by such municipality. If the municipality annexes such airport, the municipality may exercise extraterritorial jurisdiction pursuant to chapter 11-6, but only to the extent of one and one-quarter miles of the exterior boundary of the airport property. Such one and one-quarter mile extraterritorial jurisdiction supercedes the three-mile extraterritorial jurisdiction of any other municipality or jurisdiction of any other governmental entity, except as provided in Title 50.

Such one and one-quarter mile extraterritorial jurisdiction does not include property located within the corporate limits of another municipality. However, the latter municipality may not allow any airport hazards as defined in Title 50 in its corporate limits within the one and one-quarter mile extraterritorial jurisdiction around the airport property.

Source: SL 2003, ch 42, § 3.






Chapter 05 - Annexation Of Contiguous Municipalities

§ 9-5-1 Petition by voters of municipality to be annexed--Agreement on terms of annexation--Resolutions of governing bodies.

9-5-1. Petition by voters of municipality to be annexed--Agreement on terms of annexation--Resolutions of governing bodies. No consolidation of contiguous municipalities may be considered unless fifteen percent of the registered voters of the municipality, based upon the total number of registered voters at the last preceding general election, desiring to be annexed to another who are also named as owners of real property in the tax list of the last preceding year, shall file with the municipal finance officer a petition requesting consolidation. When such petition has been filed the governing bodies of the municipalities concerned shall meet and fix the terms upon which the proposed annexation shall be made. If both governing bodies agree upon the proposed terms, they shall by identical resolutions so declare.

Source: SL 1951, ch 249, § 1; SL 1955, ch 214, § 1; SDC Supp 1960, § 45.29A01; SL 1987, ch 67, § 21.



§ 9-5-2 Publication of resolutions of annexation--Approval of voters required.

9-5-2. Publication of resolutions of annexation--Approval of voters required. All resolutions referred to in this chapter shall be adopted and be published and shall take effect as other resolutions provided that the proposed plan of consolidation shall not take effect unless approved by the voters of both municipalities at elections as hereinafter provided.

Source: SL 1951, ch 249, § 1; SL 1955, ch 214, § 1; SDC Supp 1960, § 45.29A01.



§ 9-5-3 Notice, conduct, and canvass of elections on annexation.

9-5-3. Notice, conduct, and canvass of elections on annexation. Such elections on the proposition of consolidating such contiguous municipalities as fixed and called by resolution shall be noticed, held, conducted, and canvassed as provided for a special or annual election as the case be.

Source: SL 1951, ch 249, § 2; SL 1955, ch 214, § 2; SDC Supp 1960, § 45.29A02.



§ 9-5-4 Waiting period after rejection of annexation by voters.

9-5-4. Waiting period after rejection of annexation by voters. If either election fails no other election on the same question shall be held sooner than three years after the effective date of said resolutions proposing the plan for annexation.

Source: SL 1951, ch 249, § 2; SL 1955, ch 214, § 2; SDC Supp 1960, § 45.29A02.



§ 9-5-5 Submission of question to voters of municipality to be annexed--Date of election.

9-5-5. Submission of question to voters of municipality to be annexed--Date of election. After the resolutions proposing the plan for annexation shall take effect, the municipality to be annexed shall, by resolution, submit the question of annexation to the voters of such municipality at a special election called for that purpose fixing the date thereof or at the next annual municipal election, provided that any such election shall be held within sixty days after the said resolutions proposing the plan for annexation shall take effect.

Source: SL 1951, ch 249, § 1; SL 1955, ch 214, § 1; SDC Supp 1960, § 45.29A01.



§ 9-5-6 Form of ballot on question of annexation.

9-5-6. Form of ballot on question of annexation. The proposition for consolidation of such contiguous municipalities shall be submitted to the voters thereof on a separate ballot and shall be so stated so as to enable each voter to vote for or against the proposed consolidation by making a cross (.) or check mark (.) in a square or circle preceding the phrase "For the annexation of (naming the municipality) to (naming the municipality)" or "Against the annexation of (naming the municipality) to (naming the municipality)."

Source: SL 1951, ch 249, § 3; SDC Supp 1960, § 45.29A03.



§ 9-5-7 Resolution declaring approval by voters of municipality to be annexed--Filing withannexing municipality--Submission to voters of annexing municipality--Date ofelection.

9-5-7. Resolution declaring approval by voters of municipality to be annexed--Filing with annexing municipality--Submission to voters of annexing municipality--Date of election. If a majority of the votes cast in the election held in the municipality desiring to be annexed are in favor of annexation, the governing body of the municipality shall so declare by resolution. A certified copy of the whole proceedings for the annexation shall be filed within ten days after the election with the auditor of the municipality to which the annexation is to be made. Upon the filing of the certified copy as provided in this section, the municipality to which annexation is to be made shall by resolution submit the question of annexation to the voters of the municipality at a special election called for that purpose fixing the date thereof within sixty days after the filing of the certified copy of the proceedings as provided in this section. If the filing is on or after January first prior to the annual municipal election and within sufficient time to comply with the provisions of § 9-13-14, the question shall be submitted at that annual municipal election.

Source: SL 1955, ch 214, § 1; SDC Supp 1960, § 45.29A01; SL 1983, ch 53, § 2.



§ 9-5-8 Resolution declaring approval by voters of annexing municipality--Filing andrecording of proceedings.

9-5-8. Resolution declaring approval by voters of annexing municipality--Filing and recording of proceedings. If a majority of the votes cast in the municipality to which annexation is to be made be in favor of annexation, the governing body of such municipality shall so declare by resolution. A certified copy of the whole proceedings of the annexation shall be filed with the auditor of such municipality and he shall file a certified copy of such proceedings and a certified copy of the proceedings of the municipality to be annexed with the secretary of state, and in the office of the register of deeds of the county, who shall record the same.

Source: SL 1951, ch 249, § 4; SL 1955, ch 214, § 3; SDC Supp 1960, § 45.29A04.



§ 9-5-9 Effective date of annexation--Implementing ordinance.

9-5-9. Effective date of annexation--Implementing ordinance. Except as otherwise provided in the plan for consolidation, when certified copies of the proceedings are so filed, the annexation shall be effective and complete and the municipality to which the annexation is made shall have the power, and it shall be its duty, to pass such ordinance as will carry into effect such annexation, and thereafter the municipality annexed shall be a part of the municipality to which the annexation is made.

Source: SL 1951, ch 249, § 5; SL 1953, ch 267; SDC Supp 1960, § 45.29A05.



§ 9-5-10 Proceedings to compel compliance with terms of annexation--Existing rights andliabilities preserved.

9-5-10. Proceedings to compel compliance with terms of annexation--Existing rights and liabilities preserved. Any citizen of the annexed municipality may maintain legal proceedings to compel the municipality and the governing body thereof, to which annexation is made, to execute such terms and conditions, but such annexation shall not affect or impair any rights or liabilities then existing for or against either of such municipalities, and they may be enforced as hereinafter provided.

Source: SL 1951, ch 249, § 6; SDC Supp 1960, § 45.29A06.



§ 9-5-11 Title to municipal property after annexation.

9-5-11. Title to municipal property after annexation. The municipality as enlarged by such consolidation shall have title to all real and personal property of both municipalities.

Source: SL 1951, ch 249, § 9; SDC Supp 1960, § 45.29A09.



§ 9-5-12 Assumption of municipal debts and obligations after annexation.

9-5-12. Assumption of municipal debts and obligations after annexation. All debts and obligations of the municipalities as enlarged by such consolidation, other than existing bonded indebtedness, shall be assumed and be paid by the municipality as enlarged by such consolidation.

Source: SL 1951, ch 249, § 10; SDC Supp 1960, § 45.29A10.



§ 9-5-13 Bonded indebtedness of annexing municipality--Tax levy--Property in annexedmunicipality exempt.

9-5-13. Bonded indebtedness of annexing municipality--Tax levy--Property in annexed municipality exempt. Except as otherwise provided in the plan for consolidation, all existing bonded indebtedness of the municipality to which annexation is made shall be paid by such municipality by a tax to be levied exclusively upon the property subject to taxation within the limits of the same as it existed prior to such annexation or as such original limits are changed, and none of the real estate or property embraced within the limits of the annexed municipality shall ever be subjected, in any way, to the payment of any part of said bonded indebtedness.

Source: SL 1951, ch 249, § 7; SDC Supp 1960, § 45.29A07.



§ 9-5-14 Bonded indebtedness of annexed municipality--Tax levy.

9-5-14. Bonded indebtedness of annexed municipality--Tax levy. Except as otherwise provided in the plan for consolidation, the existing bonded indebtedness of the municipality annexed shall be paid by such municipality; and the governing body of the municipality as it exists after annexation is authorized, and it is made its duty, to provide for the payment of such existing bonded indebtedness by the levy of taxes upon the property subject to taxation within the limits of such municipality so annexed, and to continue such tax from year to year so long as the same shall be necessary.

Source: SL 1951, ch 249, § 8; SDC Supp 1960, § 45.29A08.



§ 9-5-15 Enforcement of claims and demands against annexed municipality--Payment ofjudgments.

9-5-15. Enforcement of claims and demands against annexed municipality--Payment of judgments. Suits to enforce claims or demands existing at the time of annexation against the municipality annexed may be prosecuted or brought against the municipality to which annexation is made, and judgments obtained shall be paid as provided in § 9-5-12 for the payment of the indebtedness of such annexed municipality.

Source: SL 1951, ch 249, § 11; SDC Supp 1960, § 45.29A11.



§ 9-5-16 School districts consolidated on annexation.

9-5-16. School districts consolidated on annexation. Upon consolidation of contiguous municipalities as herein provided, the school districts thereof shall ipso facto be consolidated, the school district of the annexed municipality becoming a part of the school district of the annexing municipality.

Source: SL 1951, ch 249, § 12; SDC Supp 1960, § 45.29A12.



§ 9-5-17 Title to school district property after consolidation--Assumption of debts andobligations.

9-5-17. Title to school district property after consolidation--Assumption of debts and obligations. The school district as enlarged by such consolidation shall have title to all real and personal property of both school districts. All debts and obligations of the school districts as enlarged by such consolidation, other than existing bonded indebtedness, shall be assumed and paid by the school district as enlarged by such consolidation.

Source: SL 1951, ch 249, § 12; SDC Supp 1960, § 45.29A12.



§ 9-5-18 Bonded indebtedness of annexing school district--Tax levy--Property in annexeddistrict exempt.

9-5-18. Bonded indebtedness of annexing school district--Tax levy--Property in annexed district exempt. Except as otherwise provided in the plan for consolidation, all existing bonded indebtedness of the school district to which annexation is made shall be paid by such school district by a tax to be levied exclusively upon the property subject to taxation within the limits of the same as it existed prior to such annexation or as such original limits are changed, and none of the real estate or property embraced within the limits of the annexed school district shall ever be subjected in any way to the payment of any part of said bonded indebtedness.

Source: SL 1951, ch 249, § 12; SDC Supp 1960, § 45.29A12.



§ 9-5-19 Bonded indebtedness of annexed school district--Tax levy.

9-5-19. Bonded indebtedness of annexed school district--Tax levy. Except as otherwise provided in the plan for consolidation, the existing bonded indebtedness of the school district annexed shall be paid by such school district and the board of the school district as it exists after annexation is authorized, and it is made its duty, to provide for the payment of such existing bonded indebtedness by the levy of taxes upon the property subject to taxation within the limits of such school district so annexed and to continue such tax from year to year so long as the same shall be necessary.

Source: SL 1951, ch 249, § 12; SDC Supp 1960, § 45.29A12.



§ 9-5-20 Continuation in force of ordinances, contracts, rights and liabilities of annexedmunicipality and school district.

9-5-20. Continuation in force of ordinances, contracts, rights and liabilities of annexed municipality and school district. All ordinances, resolutions, contracts, franchises, obligations, rights, and liabilities of the annexed municipality or school district shall continue in force and effect the same as though no consolidation had occurred except as herein otherwise provided or except as completed, discharged, modified, repealed, or otherwise changed in the manner provided by law.

Source: SL 1951, ch 249, § 13; SDC Supp 1960, § 45.29A13.






Chapter 06 - Dissolution Of Municipalities

§ 9-6-1 Landowners' petition to circuit court for dissolution by decree.

9-6-1. Landowners' petition to circuit court for dissolution by decree. Whenever a municipality shall have less than two hundred fifty population, the owners of a majority of the real property therein, both in area and assessed valuation, may petition the circuit court of the county in which such municipality or any part thereof is situated for the dissolution of the municipality.

Source: SL 1903, ch 91, § 1; RC 1919, § 6566; SDC 1939, § 45.3002.



§ 9-6-2 Contents of petition for dissolution by decree--Verification and filing.

9-6-2. Contents of petition for dissolution by decree--Verification and filing. Such petition must show the name of the municipality, the date of its incorporation, the fact that it contains a population of less than two hundred fifty persons, and that the petitioners are the owners of more than one-half of the real property contained within its limits, in area, and of more than one-half of such real property in assessed valuation, as shown by the last assessment thereof prior to the filing of such petition. Such petition shall be verified by the affidavit of two or more of the petitioners to the effect that the statements contained in it are true and be filed in the office of the clerk of the circuit court.

Source: SL 1903, ch 91, § 1; RC 1919, § 6566; SDC 1939, § 45.3002.



§ 9-6-3 Show cause order to municipality on petition for dissolution--Service.

9-6-3. Show cause order to municipality on petition for dissolution--Service. Upon the filing of a petition as provided in §§ 9-6-1 and 9-6-2 the circuit court shall issue an order to the municipality, returnable in not less than ten nor more than thirty days, to show cause why the petition should not be granted. Such order shall be served in the same manner as summonses in civil action against municipalities not less than ten nor more than thirty days before the return date thereof.

Source: SL 1903, ch 91, § 2; RC 1919, § 6567; SDC 1939, § 45.3003.



§ 9-6-4 Objections to petition for dissolution--Taking of evidence.

9-6-4. Objections to petition for dissolution--Taking of evidence. Upon the return day of such order, or any day to which the hearing thereon may be adjourned, objections to the petition may be filed on behalf of the municipality or any property owner or taxpayer thereof, which objections shall be in writing and be verified in the same manner as the petition.

The court may upon such hearing take such evidence as it may deem proper to a determination of the petition and objections thereto.

Source: SL 1903, ch 91, § 2; RC 1919, § 6567; SDC 1939, § 45.3003.



§ 9-6-5 Referee to determine facts on petition for dissolution--Report of referee.

9-6-5. Referee to determine facts on petition for dissolution--Report of referee. If upon such hearing it appears to the satisfaction of the court that the interests of such municipality and of its property owners and taxpayers require that the municipality be dissolved, the court shall appoint a referee to make an enumeration of its population and to examine the records of such municipality and of the county in which the same is situated, to ascertain whether such petition has been executed by persons owning more than one-half of the real property within such corporation, both in area and assessed valuation.

The court may also refer to such referee any other question in controversy which may arise upon the petition and objections thereto.

Such referee shall with all convenient speed make his report to the court of all matters referred to him, and upon the filing of such report and upon not less than six days' notice to the municipality, the court shall consider the report of the referee.

Source: SL 1903, ch 91, § 3; RC 1919, § 6568; SDC 1939, § 45.3004.



§ 9-6-6 Decree of dissolution of municipality.

9-6-6. Decree of dissolution of municipality. If it appears from such report that the population of such municipality is less than two hundred fifty, and that such petition has been executed by property owners owning more than one-half of the real property within such municipality, both in area and in assessed valuation; and if it further appears to the satisfaction of the court that it is to the best interests of such municipality and of the property owners thereof that it be dissolved, the court shall render a judgment adjudging and decreeing the dissolution of such municipality.

Source: SL 1903, ch 91, § 3; RC 1919, § 6568; SDC 1939, § 45.3004.



§ 9-6-7 Judgment record in proceedings for dissolution.

9-6-7. Judgment record in proceedings for dissolution. The petition and all objections thereto, the report of the referee, and the judgment of dissolution shall be entered by the clerk of courts upon his judgment record, the same as judgments are entered in civil cases.

Source: SL 1903, ch 91, § 3; RC 1919, § 6568; SDC 1939, § 45.3004.



§ 9-6-8 Filing and recording of decree of dissolution--Cessation of municipal existence.

9-6-8. Filing and recording of decree of dissolution--Cessation of municipal existence. A copy of the judgment of dissolution, certified by the clerk of courts, shall be filed in the office of the register of deeds in the county or counties in which such municipality is situated and in the Office of the Secretary of State, and upon the filing of such copies such municipality shall be deemed to be dissolved, and it shall cease to be a municipality excepting as set forth in § 9-6-9.

Source: SL 1903, ch 91, § 4; RC 1919, § 6569; SDC 1939, § 45.3005.



§ 9-6-9 Jurisdiction of municipal territory after dissolution--Power of municipal officers towind up affairs.

9-6-9. Jurisdiction of municipal territory after dissolution--Power of municipal officers to wind up affairs. After the entry of the judgment of dissolution the territory comprised in such municipality shall revert to the jurisdiction and control and shall become a part of the local subdivision or organization of which it would have been a part had it never existed.

Its governing body and other officers shall cease to possess any powers except that they shall remain in office and shall possess, under the direction of the circuit court, all powers necessary to the winding up of the corporate affairs of such municipality, including the power to levy and collect taxes to pay its indebtedness, and to make all orders necessary for the disposal of its property and for the proper distribution of the proceeds thereof. Such governing body and other officers shall remain in office for such purposes only for the period of six months after the entry of the judgment of dissolution unless the court entering such judgment shall order an extension of such period of six months for the purpose of permitting the affairs of such municipality to be fully closed.

Source: SL 1903, ch 91, § 5; RC 1919, § 6570; SDC 1939, § 45.3006.



§ 9-6-10 Application for dissolution by election--Ballot form and conduct of election.

9-6-10. Application for dissolution by election--Ballot form and conduct of election. If an application signed by fifteen percent of the registered voters of any municipality, based upon the total number of registered voters at the last preceding general election, having less than one thousand inhabitants is presented to the governing body asking for the dissolution of the municipality, the governing body shall call a special election by giving fifty days' published notice thereof to determine whether the municipality shall be dissolved. No signature on the application is valid if signed more than six months prior to the filing of the application. If any such application is presented on or after January first prior to the annual municipal election and within sufficient time to comply with the provisions of § 9-13-14, the question shall be submitted at that annual municipal election.

The vote upon the question of dissolution shall be by ballot and cast in the manner provided by chapter 9-13.

Source: SL 1893, ch 35, § 1; RPolC 1903, §§ 1415, 1465; RC 1919, § 6564; SDC 1939, § 45.3001; SL 1983, ch 52, § 2; SL 1983, ch 53, § 3; SL 1987, ch 67, § 14.



§ 9-6-11 Waiting period after rejection of dissolution by voters.

9-6-11. Waiting period after rejection of dissolution by voters. Where an election is had under § 9-6-10 and a majority of the votes cast at such election shall be against dissolution, there shall be no other election held for the purpose of dissolving the municipality until five years after the date of such first election.

Source: SL 1893, ch 35, § 1; RPolC 1903, §§ 1415, 1465; RC 1919, § 6564; SDC 1939, § 45.3001.



§ 9-6-12 Number of votes required for dissolution--Cessation of municipal existence--Disposition of municipal property--Existing rights preserved.

9-6-12. Number of votes required for dissolution--Cessation of municipal existence--Disposition of municipal property--Existing rights preserved. If a majority of all the votes cast at an election under § 9-6-10 shall be for dissolution and such vote shall have been given by two-fifths of all the legal voters in such municipality, as shown by the vote cast at the last preceding annual election therein, a statement of the vote signed by the mayor or president of the Board of Trustees and attested by the auditor or clerk shall be filed in the office of the register of deeds of the proper county; and such municipality shall, at the expiration of six months from the time of holding such election, cease to be a municipality, and the property belonging to it after the payment of its debts and liabilities shall be disposed of in such manner as the governing body may direct.

Such dissolution shall not affect the rights of any person under any contract with such municipality.

Source: SL 1893, ch 35, §§ 1, 2; RPolC 1903, §§ 1415, 1416, 1465, 1466; RC 1919, §§ 6564, 6565; SDC 1939, § 45.3001.






Chapter 07 - Third Class Municipality Board Of Trustees

§ 9-7-1 Composition and election of board--Qualifications of trustee--Change in number.

9-7-1. Composition and election of board--Qualifications of trustee--Change in number. The Board of Trustees of a third class municipality shall consist of not less than three nor more than five members elected at large. Each shall be a legal voter of the municipality. The number of trustees of a municipality may be increased to five or reduced to three in the manner prescribed by chapter 9-11.

Source: PolC 1877, ch 24, § 15; CL 1887, § 1036; SL 1895, ch 182, § 1; RPolC 1903, § 1431; SL 1905, ch 170; SL 1907, ch 243; RC 1919, § 6196; SL 1933, ch 151; SDC 1939, § 45.0601; SL 1979, ch 48, §§ 1, 2; SL 1992, ch 60, § 2.



§ 9-7-2 Repealed.

9-7-2. Repealed by SL 2009, ch 69, § 7.



§ 9-7-3 Terms of office of trustees.

9-7-3. Terms of office of trustees. The members of the Board of Trustees shall hold office for three years and until their successors are elected and qualified.

Whenever any third class municipality is organized, the trustees shall be elected for terms of one, two, and three years respectively at the first annual election. At subsequent elections each trustee shall be elected for a term of three years.

Source: SL 1907, ch 243, § 1; RC 1919, § 6197; SL 1931, ch 200, § 1; SDC 1939, § 45.0602; SL 1992, ch 60, § 2.



§ 9-7-4 Repealed.

9-7-4. Repealed by SL 1979, ch 50, § 5.



§ 9-7-5 President of board.

9-7-5. President of board. At the first regular meeting after their election the members of the Board of Trustees shall elect one of their number as president to serve for one year and until his successor is elected and qualified.

Source: PolC 1877, ch 24, § 19; CL 1887, § 1040; RPolC 1903, § 1435; RC 1919, § 6200; SDC 1939, § 45.0605.



§ 9-7-6 Regular and special meetings of board.

9-7-6. Regular and special meetings of board. The board shall hold regular meetings at such times as may be provided by ordinance.

Special meetings of the board may be held at any time upon call of the president or clerk by oral or written notice to the members present within the municipality.

Source: PolC 1877, ch 24, § 21; CL 1887, § 1042; RPolC 1903, § 1437; RC 1919, §§ 6201, 6202; SDC 1939, § 45.0606; SL 1989, ch 72, § 1.



§ 9-7-7 Quorum--Majority required for action.

9-7-7. Quorum--Majority required for action. A majority of the members of the board shall constitute a quorum, but no act of the board shall be effective unless assented to by a majority of the members.

Source: RC 1919, § 6203; SDC 1939, § 45.0607.






Chapter 08 - Aldermanic Form Of Government

§ 9-8-1 Mayor--Term of office.

9-8-1. Mayor--Term of office. The chief executive officer of a municipality under the aldermanic form shall be a mayor. The mayor shall hold office for a term of not less than two nor more than five years as determined by ordinance. A person may hold office for more than one term.

Source: SDC 1939, § 45.0701; SL 1959, ch 267; SL 1984, ch 53, § 1; SL 1992, ch 60, § 2; SL 1992, ch 61, § 1; SL 2001, ch 42, § 1.



§ 9-8-1.1 Qualifications of mayor and alderman.

9-8-1.1. Qualifications of mayor and alderman. No person is eligible to be nominated, elected, or appointed as a mayor or as an alderman unless such person is a citizen of the United States, a voter of and resident of the municipality, and, if an alderman, a voter of and resident of the ward for which such person is to hold office.

Source: SL 1992, ch 61, § 2.



§ 9-8-2 Vacancy in office of mayor--Temporary disability.

9-8-2. Vacancy in office of mayor--Temporary disability. If there is a vacancy from any cause in the office of the mayor, the vacancy shall be filled by appointment by a majority vote of the members-elect of the common council, as soon as practicable after the vacancy occurs, to serve until the office is filled by election for the unexpired term at the next annual municipal election or by special election as provided in § 9-13-14.2. Until the vacancy is filled or during the time of temporary disability of the mayor, the powers and duties of mayor shall be executed by the president of the city council.

Source: SL 1890, ch 37, art III, § 2; RPolC 1903, §§ 1182, 1184; SL 1907, ch 89; RC 1919, § 6205; SDC 1939, § 45.0701; SL 1959, ch 267; SL 1981, ch 64; SL 2005, ch 48, § 1.



§ 9-8-3 Powers and duties of mayor--Veto power.

9-8-3. Powers and duties of mayor--Veto power. The mayor shall preside at all meetings of the council but shall have no vote except in case of a tie. He shall perform such other duties as may be prescribed by the laws and ordinances, and take care that such laws and ordinances are faithfully executed. He shall annually and from time to time give the council information relative to the affairs of the first or second class municipality, and shall recommend for their consideration such measures as he may deem expedient. He shall have the power to sign or veto any ordinance or resolution passed by the common council, and the power to veto any part or item of an ordinance or resolution appropriating money.

Source: SL 1890, ch 37, art III, §§ 4, 8, 10, 14; RPolC 1903, §§ 1185, 1189, 1191, 1195; RC 1919, §§ 6206 to 6208; SDC 1939, § 45.0702; SL 1992, ch 60, § 2.



§ 9-8-4 Composition of common council--Election and terms of office of aldermen--Vacancy.

9-8-4. Composition of common council--Election and terms of office of aldermen--Vacancy. The common council consists of the mayor elected at large and two aldermen elected from and by the voters of each ward of the municipality. The term of office is two years, unless a municipality adopts an ordinance establishing the term of office to be three, four, or five years. The mayor and aldermen shall hold office until successors are elected and qualified. At the first election of aldermen, the council shall stagger the initial terms of the alderman in each ward to provide that the two aldermen are not up for reelection in the same year. A person may hold office for more than one term. A vacancy on the common council shall be filled as provided in § 9-13-14.1 or 9-13-14.2

Source: SDC 1939, § 45.0703; SL 1998, ch 44, § 1; SL 2005, ch 48, § 2.



§ 9-8-5 Power of council to judge members and govern proceedings--Bribery vacating office.

9-8-5. Power of council to judge members and govern proceedings--Bribery vacating office. The council shall be the judge of the election and qualification of its own members. It shall determine its own rules of procedure, punish its members for disorderly conduct, and, with the concurrence of two-thirds of the aldermen elected thereto, may expel a member.

Any alderman who shall have been convicted of bribery shall thereby vacate his office.

Source: SL 1890, ch 37, art IV, §§ 6, 7; RPolC 1903, §§ 1203, 1204; RC 1919, § 6210; SDC 1939, § 45.0704.



§ 9-8-6 Repealed.

9-8-6. Repealed by SL 1979, ch 50, § 3.



§ 9-8-7 President and vice president of council--Election and duties.

9-8-7. President and vice president of council--Election and duties. At the first regular meeting after the annual election in each year and after the qualification of the newly elected aldermen, the council shall elect from among its own members a president and vice president, who shall hold their respective offices for the municipal year.

The president of the council in the absence of the mayor shall be the presiding officer of the council, and during the absence of the mayor from the first or second class municipality or his temporary disability shall be acting mayor and possess all the powers of the mayor.

In the absence or disability of the mayor and president of the council the vice president shall perform the duties of the mayor and president of the council.

Source: SL 1890, ch 37, art IV, § 10; RPolC 1903, § 1207; RC 1919, § 6213; SDC 1939, § 45.0706; SL 1992, ch 60, § 2.



§ 9-8-8 Meetings of council--Quorum--Journal of proceedings.

9-8-8. Meetings of council--Quorum--Journal of proceedings. The council shall hold its regular meetings on the first Monday of each month. It may prescribe by ordinance the manner in which special meetings may be called and may so change the day of its regular monthly meetings.

A majority of the aldermen elected shall constitute a quorum to do business, but a smaller number may adjourn from time to time and may compel the attendance of absentees under such penalties as may be prescribed by ordinance.

It shall sit with open doors and shall keep a journal of its proceedings.

Source: SL 1890, ch 37, art IV, §§ 9, 11; RPolC 1903, §§ 1205, 1206, 1208; RC 1919, §§ 6211, 6212, 6214; SDC 1939, § 45.0705.



§ 9-8-9 Repealed.

9-8-9. Repealed by SL 2013, ch 35, § 1.



§ 9-8-10 Recording of votes by council members--Number of votes required for action.

9-8-10. Recording of votes by council members--Number of votes required for action. The yeas and nays shall be taken upon the passage of all ordinances and upon any proposal to create a liability against the first or second class municipality or for the expenditure or appropriation of its money, and in all other cases at the request of any member, which shall be entered on the journal of its proceedings.

The concurrence of a majority of all the aldermen shall be necessary to the passage of any such ordinance or proposal.

It shall require a two-thirds vote of all the aldermen to sell any city property.

Source: SL 1890, ch 37, art IV, § 12; RPolC 1903, § 1209; RC 1919, § 6215; SDC 1939, § 45.0707; SL 1992, ch 60, § 2.



§ 9-8-11 Reconsideration of council action.

9-8-11. Reconsideration of council action. No vote of the council shall be reconsidered or rescinded at a special meeting unless at such special meeting there be present as large a number of aldermen as were present when such vote was taken.

Source: SL 1890, ch 37, art IV, § 13; RPolC 1903, § 1210; RC 1919, § 6216; SDC 1939, § 45.0708.






Chapter 09 - Commissioner Form Of Government

§ 9-9-1 Composition of board of commissioners.

9-9-1. Composition of board of commissioners. Under the commission form, where a city manager is not employed, the board of commissioners shall consist of the mayor and two or four commissioners elected at large.

Source: SL 1913, ch 119, § 10; RC 1919, § 6219; SDC 1939, § 45.0801.



§ 9-9-2 Qualifications of commissioners.

9-9-2. Qualifications of commissioners. No person shall be eligible to nomination or election as a member of the board unless he shall be a citizen of the United States and shall be a resident and voter of the municipality.

Source: SL 1913, ch 119, § 22; RC 1919, § 6220; SDC 1939, § 45.0802; SL 1970, ch 56, § 1; SL 1972, ch 154, § 22.



§ 9-9-3 Terms of office of mayor and commissioners.

9-9-3. Terms of office of mayor and commissioners. The term of office of the members of the board including the mayor may not exceed five years as determined by ordinance, except that at the first election after the adoption of the commission form of government the mayor's term shall be for five years and the commissioners shall determine by lot their respective terms. In case the number of commissioners is four, one shall serve for one year, one for two years, one for three years, and one for four years. In case the number of commissioners is two, one shall serve for two years and one for four years. At the annual election preceding the expiration of the term of office of the mayor or any commissioner, a successor shall be elected for a term not to exceed five years as determined by ordinance.

Source: SL 1913, ch 119, § 10; RC 1919, § 6221; SDC 1939, § 45.0802; SL 1984, ch 53, § 2.



§ 9-9-4 Oath of office of mayor and commissioners.

9-9-4. Oath of office of mayor and commissioners. Before entering upon the discharge of his duties the mayor and each commissioner shall take and file an oath to support the Constitution of the United States and of this state and faithfully to discharge the duties of his office, and that he is not under direct or indirect obligation to appoint or elect any person to any office, position, or employment under the government of the first or second class municipality.

Source: SL 1913, ch 119, § 13; RC 1919, § 6222; SDC 1939, § 45.0803; SL 1992, ch 60, § 2.



§ 9-9-5 Bond of mayor and commissioners.

9-9-5. Bond of mayor and commissioners. Before entering upon the discharge of his duties the mayor and each commissioner shall execute a bond payable to the first or second class municipality in the sum of two thousand dollars in municipalities of the second class and in the sum of five thousand dollars in municipalities of the first class.

Such bond shall be given and executed by a surety company authorized by law to transact business in this state and filed in and remain a permanent record of the Office of the Auditor. Such bond shall be conditioned that the principal thereof shall account for and pay over and deliver to his successor in office and to the municipality any and all money or property belonging to it or which shall come into his hands by reason of his office, and well and faithfully perform the duties of his office according to the laws of the state and the ordinances of the municipality.

Source: SL 1913, ch 119, § 13; RC 1919, § 6222; SDC 1939, § 45.0803; SL 1981, ch 44, § 18; SL 1992, ch 60, § 2.



§ 9-9-6 Resignation or removal of mayor or commissioners--Filling of vacancies.

9-9-6. Resignation or removal of mayor or commissioners--Filling of vacancies. The resignation of the mayor or any commissioner shall be in writing to the board.

The permanent removal of the mayor or any commissioner from the territorial limits of the first or second class municipality creates a vacancy in the office.

In case of any vacancy from any cause in the office of mayor the vacancy shall be filled by appointment pursuant to § 9-9-8 until the position is filled by election at the next annual municipal election or by special election as provided in § 9-13-14.2. A vacancy on the commission shall be filled as provided in § 9-13-14.1 or as provided in § 9-13-14.2.

Source: SL 1913, ch 119, § 16; RC 1919, § 6223; SDC 1939, § 45.0804; SL 1968, ch 181; SL 1979, ch 50, § 4; SL 1992, ch 60, § 2; SL 2005, ch 48, § 3.



§ 9-9-7 Mayor as president of board--Voting power.

9-9-7. Mayor as president of board--Voting power. The mayor shall be president of the board and shall have a vote upon all questions but shall not have the right of veto.

Source: SL 1913, ch 119, § 10; RC 1919, § 6219; SDC 1939, § 45.0801.



§ 9-9-8 Absence or disability of mayor--Acting mayor during vacancy in office.

9-9-8. Absence or disability of mayor--Acting mayor during vacancy in office. In case the mayor is unable to perform the duties of his office by reason of absence or sickness, the board shall appoint by a majority vote of all members thereof one of its members to act in his stead, whose official designation shall be "acting president of the board of commissioners." The commissioner so appointed shall be invested with all the powers and shall perform all the duties of the mayor during such absence or sickness.

In case of a vacancy in the office of mayor, the board of commissioners shall appoint by a majority vote of all the members thereof one of its number as acting mayor, who shall be invested with all the powers and shall perform all the duties of the mayor, until the election of a mayor.

Source: SL 1913, ch 119, § 21; RC 1919, § 6227; SDC 1939, § 45.0808; SL 1968, ch 182, § 1.



§ 9-9-9 General oversight of city departments by board.

9-9-9. General oversight of city departments by board. The board constituted of the mayor and the commissioners shall have control of all departments of the first or second class municipality and to that end shall have power to make and enforce such rules and regulations as it may see fit and proper for the organization, management, and operation of the departments of the municipality and of whatever agencies may be created for the administration of its affairs.

Source: SL 1913, ch 119, § 18; SL 1915, ch 113, § 2; RC 1919, § 6224; SDC 1939, § 45.0805; SL 1992, ch 60, § 2.



§ 9-9-10 Board compelling attendance of witnesses and production of evidence--Executionand service of process.

9-9-10. Board compelling attendance of witnesses and production of evidence--Execution and service of process. The board of commissioners shall have the power to summon and compel the attendance of witnesses and the production of books and papers whenever it may be necessary for the effective discharge of its duties. All process necessary to enforce the powers conferred by this section and § 9-9-9 shall be signed by the mayor and attested by the auditor, and shall be served by its policeman or by the sheriff of the county.

Source: SL 1913, ch 119, § 18; SL 1915, ch 113, § 2; RC 1919, § 6224; SDC 1939, § 45.0805.



§ 9-9-11 Regular meetings of board of commissioners.

9-9-11. Regular meetings of board of commissioners. The board shall meet at least once every week, or as otherwise determined by ordinance, in regular meeting at such time as shall be fixed by the board, at the city hall or other designated place, to consider, take under advisement, and act upon such business as may come before it.

Source: SDC 1939, § 45.0810; SL 1999, ch 38, § 1.



§ 9-9-12 Special meetings of commissioners.

9-9-12. Special meetings of commissioners. Special meetings may be called by the mayor or by any two commissioners at any time, to consider only such matters as shall be mentioned in the call for such meeting by written notice thereof given to each member of the board then in the first or second class municipality.

Source: SL 1913, ch 119, § 31; RC 1919, § 6229; SDC 1939, § 45.0810; SL 1992, ch 60, § 2.



§ 9-9-13 Board meetings open to public--Journal of proceedings.

9-9-13. Board meetings open to public--Journal of proceedings. All sessions of the board shall be open to the public.

It shall keep a journal of its proceedings.

Source: SL 1913, ch 119, §§ 31, 33; RC 1919, §§ 6228, 6229; SDC 1939, § 45.0810.



§ 9-9-14 Quorum of board--Majority vote required for action.

9-9-14. Quorum of board--Majority vote required for action. A majority of the board shall constitute a quorum for the transaction of all business, but a less number may adjourn from time to time and compel the attendance of absentees under such penalties as may be prescribed by ordinance.

No action of the board shall be effective unless upon a vote of a majority of such quorum.

Source: SL 1913, ch 119, §§ 31, 32; RC 1919, §§ 6229, 6230; SDC 1939, § 45.0810.



§ 9-9-15 Board action in absence of commissioner.

9-9-15. Board action in absence of commissioner. No final action shall be taken in any matter concerning the special department of any absent commissioner unless such business has been made a special order of the day, or such action is taken at a regular meeting of the board.

Source: SL 1913, ch 119, § 31; RC 1919, § 6229; SDC 1939, § 45.0810.



§ 9-9-16 Recording of votes of commissioners.

9-9-16. Recording of votes of commissioners. The yeas and nays shall be taken upon the passage of all ordinances and upon any proposals to create a liability against the first or second class municipality or for the expenditure or appropriation of its money, and in all other cases at the request of any member, and shall be entered on the journal of its proceedings.

Source: SL 1913, ch 119, § 33; RC 1919, § 6228; SDC 1939, § 45.0809; SL 1992, ch 60, § 2.



§ 9-9-17 Majority vote required for passage of measures--Two-thirds vote for sale of realproperty.

9-9-17. Majority vote required for passage of measures--Two-thirds vote for sale of real property. The concurrence of a majority of all the members of the board of commissioners shall be necessary to the passage of any such ordinance or proposal. However, the two-thirds vote of all the commissioners elected is required to sell any city real property.

Source: SL 1913, ch 119, § 33; RC 1919, § 6228; SDC 1939, § 45.0809; SL 1979, ch 49; SL 1980, ch 60.



§ 9-9-18 Designation of areas of responsibility in five-commissioner municipalities.

9-9-18. Designation of areas of responsibility in five-commissioner municipalities. In a municipality governed by a board of five commissioners, the commissioners shall designate by a majority vote one member who shall be known as the "public safety commissioner," one who shall be known as the "commissioner of public works," one who shall be known as the "utilities commissioner," and one who shall be known as the "commissioner of finance and revenue."

Source: SL 1913, ch 119, § 18; SL 1915, ch 113, § 2; RC 1919, § 6224; SDC 1939, § 45.0805; SL 1991, ch 69, § 1.



§ 9-9-19 Powers of commissioners in five-commissioner municipalities.

9-9-19. Powers of commissioners in five-commissioner municipalities. In municipalities governed by a board consisting of five members, the mayor and the commissioners shall have the powers and duties described in §§ 9-9-20 to 9-9-24, inclusive.

Source: SL 1913, ch 119, § 19; SL 1915, ch 113, § 3; RC 1919, § 6225; SDC 1939, § 45.0806; SL 1992, ch 60, § 2.



§ 9-9-20 Mayor's area of responsibility in five-commissioner municipality.

9-9-20. Mayor's area of responsibility in five-commissioner municipality. In a municipality governed by a board consisting of five members, the mayor shall have and exercise all the powers and perform all the duties provided by the laws of this state or the ordinances of the municipality not in conflict therewith. He shall be the chief executive officer of the municipality, shall preside at all meetings of the board, and shall have general supervision over all departments and officers. In the absence or inability of a commissioner he shall temporarily take charge of the department of such commissioner. He shall see that all the laws of the municipality are enforced and that the conditions of the grant of any franchise or privilege are faithfully complied with and performed. He shall grant all licenses or permits, except as such are required by ordinance to be granted by the board or by some other department or officer. He shall have under his special charge the supervision of all public buildings of the municipality and of all city parks except in municipalities having a park board, and the lighting of the streets, alleys, and public buildings of the municipality. He shall annually and from time to time give the board information relative to the affairs of the municipality and shall recommend for its consideration such measures as he may deem expedient.

Source: SL 1913, ch 119, § 19; SL 1915, ch 113, § 3; RC 1919, § 6225; SDC 1939, § 45.0806 (1); SL 1992, ch 60, § 2.



§ 9-9-21 Public safety commissioner's area of responsibility in five-commissionermunicipality.

9-9-21. Public safety commissioner's area of responsibility in five-commissioner municipality. In a municipality governed by a board consisting of five members, the public safety commissioner shall supervise the enforcement of all police regulations of the municipality and general supervision of the police and fire departments and their officers and employees. The public safety commissioner shall supervise employees and all other departments assigned or apportioned by resolution of the governing board, adopted by a majority thereof at the first meeting of the board in the month following the election each year. The public safety commissioner shall have charge of all apparatus and personal property used by these departments. The public safety commissioner shall also have charge of the municipal pound and supervision of the public weigher and measurer.

Source: SDC 1939, § 45.0806 (2); SL 1991, ch 69, § 2; SL 2000, ch 35, § 1.



§ 9-9-22 Public works commissioner's area of responsibility in five-commissionermunicipality.

9-9-22. Public works commissioner's area of responsibility in five-commissioner municipality. In a municipality governed by a board consisting of five members, the commissioner of public works shall supervise the streets, alleys, public grounds, and improvements thereof, and all public property, except as otherwise specially provided, and shall maintain such in a clean and sanitary condition, and the enforcement of all contracts, rules, and regulations necessary. The public works commissioner shall supervise all other departments assigned or apportioned by resolution of the governing board, adopted by a majority thereof at the first meeting of the board in the month following the election each year.

Source: SDC 1939, § 45.0806 (3); SL 1991, ch 69, § 3; SL 2000, ch 35, § 2.



§ 9-9-23 Utilities commissioner's area of responsibility in five-commissioner municipality.

9-9-23. Utilities commissioner's area of responsibility in five-commissioner municipality. In a municipality governed by a board consisting of five members, the utilities commissioner shall supervise the construction, maintenance, and operation of the waterworks and sewerage departments of the municipality. The utilities commissioner shall supervise all other departments assigned or apportioned by resolution of the governing board, adopted by a majority thereof at the first meeting of the board in the month following the election each year. The utilities commissioner shall enforce all regulations with respect to that department and its revenue.

Source: SDC 1939, § 45.0806 (4); SL 1991, ch 69, § 4; SL 2000, ch 35, § 3.



§ 9-9-24 Finance and revenue commissioner's area of responsibility in five-commissionermunicipality.

9-9-24. Finance and revenue commissioner's area of responsibility in five-commissioner municipality. In a municipality governed by a board consisting of five members, the commissioner of finance and revenue shall enforce all laws for the assessment and collection of taxes of every kind and collection of all revenues belonging to the municipality from whatever source derived. The finance and revenue commissioner shall examine into and keep the board informed on the finances of the municipality and its assets and property. The finance and revenue commissioner shall also supervise all other departments assigned or apportioned by resolution of the governing board, adopted by a majority thereof at the first meeting of the board in the month following the election each year.

Source: SDC 1939, § 45.0806 (5); SL 1991, ch 69, § 5; SL 2000, ch 35, § 4.



§ 9-9-25 Division of responsibilities in three-commissioner municipalities.

9-9-25. Division of responsibilities in three-commissioner municipalities. In municipalities governed by a board consisting of three members, the mayor and commissioners shall have the powers and duties described in §§ 9-9-26 and 9-9-27.

Source: SL 1913, ch 119, § 19; SL 1915, ch 113, § 3; RC 1919, § 6226; SDC 1939, § 45.0807; SL 1992, ch 60, § 2.



§ 9-9-26 Mayor's area of responsibility in three-commissioner municipality.

9-9-26. Mayor's area of responsibility in three-commissioner municipality. In a municipality governed by a board consisting of three members, the mayor shall have the same powers and duties as the mayor in a municipality governed by a board consisting of five members except as to the city parks and the lighting of the streets, alleys, and public buildings of the municipality. In addition he shall have under his special charge the supervision of the police and fire departments, the public health department, and all matters relating to the public welfare of the municipality.

Source: SL 1913, ch 119, § 19; SL 1915, ch 113, § 3; RC 1919, § 6226; SDC 1939, § 45.0807 (1); SL 1992, ch 60, § 2.



§ 9-9-27 Commissioners' areas of responsibility in three-commissioner municipality.

9-9-27. Commissioners' areas of responsibility in three-commissioner municipality. In a municipality governed by a board consisting of three members, all matters relating to public parks, except in municipalities having a park board, streets, alleys, and public grounds, the sanitary condition thereof, property in connection therewith, and the lighting thereof; the construction, maintenance, and operation of sewers; the finances and revenues and the collection thereof; the assessment and collection of all taxes; the appropriation of all moneys; the general finances and accounting systems of the municipality; and all other matters relating to the management of the affairs of the municipality not specifically assigned as duties of the mayor under § 9-9-26 shall be assigned or apportioned as equally as may be between the members by resolution of the board adopted by a majority thereof at the first meeting of the board in the month following the election each year.

Source: SDC 1939, § 45.0807 (2); SL 1992, ch 60, § 2; SL 2000, ch 35, § 5.






Chapter 10 - City Manager

§ 9-10-1 Petition for employment of city manager--Election.

9-10-1. Petition for employment of city manager--Election. If a petition signed by fifteen percent of the registered voters of any first or second class municipality as determined by the total number of registered voters at the last preceding general election is presented requesting that an election be called to vote upon the proposition of employing a city manager, the governing body shall call an election for that purpose. Upon receipt of a valid petition, the question shall be presented at the next annual municipal election or the next general election, whichever is earlier. However, the governing body may expedite the date of the election by ordering, within ten days of receiving the petition, a special election to be held on a Tuesday not less than thirty days from the date of the order of the governing body.

The election shall be held upon the same notice and conducted in the same manner as other municipal elections. The vote upon the question of employing a city manager shall be by ballot which conforms to a ballot for statewide question except that the statement required to be printed on the ballot shall be prepared by the municipal attorney.

Source: SL 1918, ch 57, § 1; RC 1919, § 6231; SL 1935, ch 158, §§ 2, 11; SDC 1939, § 45.0901; SL 1988, ch 63, § 5; SL 1992, ch 60, § 2; SL 2006, ch 29, § 5; SL 2011, ch 42, § 1, eff. March 14, 2011.



§ 9-10-2 Waiting period after rejection of city manager proposition by voters.

9-10-2. Waiting period after rejection of city manager proposition by voters. When there has been an election as provided in § 9-10-1 and when the proposition to employ a city manager has failed to receive a majority vote, such proposition shall not be again submitted for the period of one year.

Source: SL 1935, ch 158, § 2; SDC 1939, § 45.0901.



§ 9-10-3 Employment of city manager after approval by voters.

9-10-3. Employment of city manager after approval by voters. When authorized by a majority vote of all voters voting at a special election to be called for that purpose, the governing body of any first or second class municipality shall employ a city manager and fix his compensation.

Source: SL 1917, ch 303, § 8; SL 1918, ch 57, §§ 1, 2; RC 1919, § 6236; SL 1935, ch 158, § 2; SDC 1939, § 45.0901; SL 1992, ch 60, § 2.



§ 9-10-4 Mayor and aldermen elected in first or second class municipality under aldermanicform.

9-10-4. Mayor and aldermen elected in first or second class municipality under aldermanic form. In first or second class municipalities under the aldermanic form employing a city manager, a mayor, and aldermen shall be elected as for such municipalities not employing a city manager.

Source: SL 1935, ch 158, § 6; SDC 1939, § 45.0905; SL 1992, ch 60, § 2.



§ 9-10-5 Number, election, and terms of office of commissioners in commission-governedmunicipalities.

9-10-5. Number, election, and terms of office of commissioners in commission-governed municipalities. In all commission-governed municipalities employing a city manager the number of commissioners shall be nine, whose terms of office shall be three years. At the first election thereof there shall be elected nine commissioners, three to serve until the next annual election, three to serve until the second annual election thereafter, three to serve until the third annual election thereafter, and thereafter at each annual municipal election there shall be elected three commissioners for a term of three years each.

Source: SL 1918, ch 56, § 1; RC 1919, § 6233; SL 1935, ch 158, § 12; SDC 1939, § 45.0905; SL 1992, ch 60, § 2.



§ 9-10-6 Special election of commissioners after employment of manager--Mayor--Powers ofboard.

9-10-6. Special election of commissioners after employment of manager--Mayor--Powers of board. Within sixty days after an election directing the employment of a manager in any commission-governed municipality, a special election shall be called and held to elect the nine commissioners. A plurality vote in the election of commissioners is sufficient to elect the commissioners.

The commissioners shall qualify as provided by law and organize by electing a commissioner to act as mayor until the first regular meeting of the board in the month following the first annual election of commissioners. At the first regular meeting in the month following the annual election, the commissioners shall elect a commissioner to act as mayor for a term of one year.

The board has the same powers conferred upon the board of commissioners in a commission-governed municipality pursuant to chapter 9-9. Except as otherwise provided in this chapter, the board shall be governed by the provisions of the law relating to a commission-governed municipality.

Source: SL 1918, ch 56, § 1; RC 1919, § 6234; SL 1935, ch 158, § 13; SDC 1939, § 45.0906; SL 1992, ch 60, § 2; SL 2008, ch 34, § 2.



§ 9-10-7 Powers and duties of mayor.

9-10-7. Powers and duties of mayor. The duties and power of the mayor of any first or second class municipality employing a city manager shall be as follows:

(1) He shall be the presiding officer of the council or commission, and in municipalities having the aldermanic form of government he shall have the powers and duties of an alderman at large;

(2) He shall be the recognized head of the municipality for service of civil process and for military and ceremonial purposes;

(3) He may take command of the police of the municipality, appoint special police, and govern the municipality by proclamation during times of public danger or emergency, and during such times he shall have such powers and authority to call for assistance, as are given to the mayor by § 9-29-17;

(4) He shall have such further authority and perform such further duties as may be prescribed by ordinance or resolution not inconsistent with the provisions of this chapter, but in no case shall he have the right of veto.
Source: SL 1935, ch 158, § 5; SDC 1939, § 45.0904; SL 1992, ch 60, § 2.



§ 9-10-8 Regular and special meetings of governing body.

9-10-8. Regular and special meetings of governing body. The governing body of any first or second class municipality employing a manager shall hold its regular meetings on the first Monday of each month at such hour as may be fixed by it. It may prescribe by ordinance the manner in which special meetings may be called and may also so change the date of its regular monthly meetings and so provide for regular meetings oftener than once a month.

Source: SL 1935, ch 158, § 10; SDC 1939, § 45.0907; SL 1992, ch 60, § 2.



§ 9-10-9 Officers and employees appointed by governing body--Others appointed by citymanager.

9-10-9. Officers and employees appointed by governing body--Others appointed by city manager. The auditor, attorney, library board of trustees, and the treasurer shall be appointed by the governing body and may be removed at any time by such governing body.

The auditor and the treasurer shall each appoint all deputies and employees in his office.

All other officers and employees, including all members of boards and commissions, except as otherwise provided by law, shall be appointed by the manager and may be removed by him.

Source: SL 1935, ch 158, § 7; SDC 1939, § 45.0908.



§ 9-10-10 Qualifications and appointment of city manager--Residence--Restriction onappointment of former member of governing body.

9-10-10. Qualifications and appointment of city manager--Residence--Restriction on appointment of former member of governing body. The manager shall be chosen by the governing body on the basis of his executive and administrative qualifications with special reference to his actual experience in, or his knowledge of accepted practices in respect to the duties of his office. At the time of his appointment he need not be a resident of the city or state, but during his tenure of office he shall reside within the city.

No person elected to membership on the governing body shall be eligible for appointment as manager until one year has elapsed following the expiration of the term for which he was elected.

Source: SL 1935, ch 158, § 4; SDC 1939, § 45.0903.



§ 9-10-11 Removal of city manager from office.

9-10-11. Removal of city manager from office. The manager shall be appointed for an indefinite term but may be removed by majority vote of the members of the governing body. At least thirty days before such removal may become effective, the manager shall be furnished with a formal statement in the form of a resolution passed by a majority vote of such governing body stating the intention of such governing body to remove him, and the reasons therefor. He may reply in writing to such resolution. If so requested by the manager, the governing body shall fix a time for a public hearing upon the question of his removal, and the final resolution removing him shall not be adopted until such public hearing has been had.

Upon passage of a resolution stating the governing body's intention to remove the manager, such governing body may suspend him from duty, but his pay shall continue until his removal shall become effective as herein provided. The action of the governing body in removing the manager shall be final.

Source: SL 1917, ch 303, § 9; SL 1918, ch 57; RC 1919, § 6236; SL 1935, ch 158, § 4; SDC 1939, § 45.0903.



§ 9-10-12 Absence, disability, or suspension of city manager.

9-10-12. Absence, disability, or suspension of city manager. In case of the absence or disability of the manager or in case of his suspension as provided in § 9-10-11, the governing body may designate a qualified administrative officer of the first or second class municipality to perform the duties of the manager during such absence, disability, or suspension.

Source: SL 1917, ch 303, § 9; RC 1919, § 6237; SL 1935, ch 158, § 4; SDC 1939, § 45.0903; SL 1992, ch 60, § 2.



§ 9-10-13 Responsibility of city manager--Power to appoint and remove officers andemployees.

9-10-13. Responsibility of city manager--Power to appoint and remove officers and employees. The manager shall be responsible to the governing body for the proper administration of all affairs of the first or second class municipality placed in his charge. To that end, except as otherwise provided by law, he shall have power to appoint and remove all officers and employees in the administrative service of the municipality and may authorize the head of any department or office responsible to him to appoint and remove subordinates in such department or office. Appointments made by or under the authority of the manager shall be made without definite term on the basis of executive and administrative ability and of the training and experience of such appointees in the work which they are to perform.

Source: SL 1935, ch 158, § 3; SDC 1939, § 45.0902; SL 1992, ch 60, § 2.



§ 9-10-14 Bond required of city manager and officers.

9-10-14. Bond required of city manager and officers. The manager and every officer of the first or second class municipality, whether appointed by the manager or the governing body, shall furnish a bond to the municipality in such form and in such amount as may be required by the governing body. Such bond shall be approved by the governing body and be filed with the auditor.

Source: SL 1917, ch 303, § 9; RC 1919, § 6238; SL 1935, ch 158, § 14; SDC 1939, § 45.0910; SL 1992, ch 60, § 2.



§ 9-10-15 General powers of city manager.

9-10-15. General powers of city manager. The manager shall have the following further powers and duties:

(1) He shall see that the laws and ordinances are enforced;

(2) He shall supervise the administration of the affairs of the first or second class municipality;

(3) He shall make such recommendations to the governing body concerning the affairs of the first or second class municipality as may seem to him desirable;

(4) He shall keep the governing body advised of the financial condition and future needs of the first or second class municipality;

(5) He shall prepare and submit to the governing body an annual budget not later than August first of each year;

(6) He shall see that all terms and conditions imposed in favor of the first or second class municipality or its inhabitants in any contract or franchise to which the municipality is a party are faithfully kept and performed;

(7) Except when the governing body may be considering his removal the manager shall be entitled to be present at all meetings of such governing body and its committees, and to take part in their discussions;

(8) He shall sign all warrants for the payment of money, and the same shall be countersigned by the auditor, but no warrant shall be issued until the claim therefor has been approved by the governing body, except as may be otherwise provided by ordinance or resolution;

(9) He shall have the right to prepare and introduce ordinances and resolutions and take part in the discussions on all matters coming before the governing body, but shall have no vote;

(10) The manager shall have such further powers and duties as may be prescribed by ordinance or resolution.

No contract of the manager for the payment of money in excess of two hundred dollars, except for current necessities, shall be binding upon the first or second class municipality unless the payment shall be approved by the governing body.

Source: SL 1935, ch 158, § 3; SDC 1939, § 45.0902; SL 1992, ch 60, § 2.



§ 9-10-16 Governing body to work through city manager--Violation as misdemeanor--Removalfrom office.

9-10-16. Governing body to work through city manager--Violation as misdemeanor--Removal from office. Except for the purpose of inquiry the governing body and its members shall deal with the administrative service solely through the manager, and it is a Class 2 misdemeanor for any member of the governing body to give orders to any subordinate of the manager. Upon conviction of a violation of this section, the court in which such conviction is had may in its discretion enter an order removing the member of the governing body so convicted from his office.

Source: SL 1935, ch 158, § 7; SDC 1939, §§ 45.0908, 45.9902; SL 1981, ch 43, § 14.



§ 9-10-17 Solicitation of votes by city manager or appointee as misdemeanor.

9-10-17. Solicitation of votes by city manager or appointee as misdemeanor. It is a Class 2 misdemeanor for the manager, or an officer or employee appointed by him, to solicit any person to vote for or against any candidate for alderman or commissioner of the first or second class municipality by which he is employed at any municipal election.

Source: SL 1917, ch 303, § 11; RC 1919, § 6241; SL 1935, ch 158, § 16; SDC 1939, § 45.0912; SL 1981, ch 43, § 15; SL 1992, ch 60, § 2.



§ 9-10-18 Inconsistent statutes inapplicable.

9-10-18. Inconsistent statutes inapplicable. Provisions of the statutes governing first or second class municipalities inconsistent with this chapter shall be inapplicable to municipalities employing a city manager.

Source: SL 1935, ch 158, § 6; SDC 1939, § 45.0905; SL 1992, ch 60, § 2.






Chapter 11 - Change Of Form Of Government

§ 9-11-1 Repealed.

9-11-1. Repealed by SL 2000, ch 34, § 2.



§ 9-11-2 Repealed.

9-11-2. Repealed by SL 2000, ch 34, § 7.



§ 9-11-3 Repealed.

9-11-3. Repealed by SL 2000, ch 34, § 8.



§ 9-11-3.1 Application to circuit court for change in classification of municipality--Publicationand posting of notice of hearing.

9-11-3.1. Application to circuit court for change in classification of municipality--Publication and posting of notice of hearing. If the population of a municipality, as shown by the last preceding federal census, increases or decreases causing the municipality to pass into a different class of municipality pursuant to § 9-2-1, the municipality may, through its governing body, apply to the circuit court having jurisdiction for a judgment authorizing the classification change. Upon the presentation of the application, the court shall establish a time and place for hearing the application. Notice of the hearing shall be given by publishing the order once a week for two successive weeks, the last publication to be not less than ten days prior to the day of the hearing, Not less than ten days prior to the date of the hearing, the notice of hearing shall also be posted in three public places in the municipality.

Source: SL 2000, ch 34, § 9.



§ 9-11-4 Judgment changing classification of municipality--Filing of judgment.

9-11-4. Judgment changing classification of municipality--Filing of judgment. Upon such hearing, if the facts warrant the granting of the application, the court shall make and enter its judgment changing the status of the municipality to that of a municipality of the appropriate class, pursuant to § 9-2-1. The court shall establish the time when the change shall be effective and determine the manner in which the change shall be made.

A certified copy of the judgment shall be filed in the office of the register of deeds of the county wherein such municipality is situated, and also in the Office of the Secretary of State.

Source: SDC 1939, § 45.0506; SL 1992, ch 60, § 2; SL 2000, ch 34, § 10.



§ 9-11-5 City voters authorized to change form of government.

9-11-5. City voters authorized to change form of government. The voters of any municipality may change its form of government or change the number of its commissioners, wards, or trustees by a majority vote of all electors voting at an election called and held as provided. Any municipality under special charter may adopt any form of government as provided in this title.

Source: SDC 1939, § 45.0501; SL 1957, ch 243; SL 1992, ch 60, § 2; SL 2000, ch 34, § 3.



§ 9-11-6 Petition by voters for change in form of municipal government--Election.

9-11-6. Petition by voters for change in form of municipal government--Election. If a petition signed by fifteen percent of the registered voters of any municipality, as determined by the total number of registered voters at the last preceding general election, is presented to the governing body requesting that an election be called for the purpose of voting upon a question of change of form of government or upon a question of the number of wards, commissioners or trustees, the governing body shall call an election to be held within fifty days from the date of the filing of the petition with the municipal finance officer. At that election the question of the change of form of government or the number of wards, commissioners or trustees, or both, shall be submitted to the voters. No signature on the petition is valid if signed more than six months prior to the filing of the petitions. If the petition is filed on or after January first prior to the annual municipal election and within sufficient time to comply with the provisions of § 9-13-14, the question may be submitted at that annual municipal election.

The election shall be held upon the same notice and conducted in the same manner as other city elections.

Source: SDC 1939, § 45.0502; SL 1978, ch 60, § 1; SL 1979, ch 48, § 3; SL 1983, ch 52, § 3; SL 1983, ch 53, § 4; SL 1984, ch 54; SL 1988, ch 63, § 6; SL 1992, ch 60, § 2; SL 2000, ch 34, § 4.



§ 9-11-7 Ballot form on change of form of city government.

9-11-7. Ballot form on change of form of city government. Both the question of form of government and the number of commissioners may be submitted upon one ballot, when both questions are to be voted upon.

The vote upon such questions shall be by ballot in the form and be cast in the manner provided by chapter 9-13.

Source: SL 1913, ch 119, § 4; RC 1919, § 6193; SDC 1939, § 45.0503.



§ 9-11-8 Waiting period after election on form of city government.

9-11-8. Waiting period after election on form of city government. The question of changing the form of government may not be voted upon again within one year after the election held pursuant to § 9-11-6.

Source: RPolC 1903, § 1170; SL 1913, ch 119, § 2; SL 1913, ch 125, § 1; RC 1919, § 6191; SL 1921, ch 299, § 1; SDC 1939, § 45.0501; SL 1957, ch 243; SL 2008, ch 34, § 3.



§ 9-11-9 First election after change in form of municipal government.

9-11-9. First election after change in form of municipal government. If an election changes the form of government or number of commissioners, wards, or trustees is approved, at the next annual municipal election or at a special election called by the governing board and held pursuant to § 9-13-14, officers shall be chosen under the changed form of government.

Source: SDC 1939, § 45.0504; SL 2000, ch 34, § 5.



§ 9-11-10 Continuation in force of ordinances, contracts, rights and liabilities after change inform.

9-11-10. Continuation in force of ordinances, contracts, rights and liabilities after change in form. Any ordinance, resolution, contract, obligation, right, or liability of the municipality shall continue in force and effect the same as though no change of government has occurred.

Source: SDC 1939, § 45.0505; SL 1992, ch 60, § 2; SL 2000, ch 34, § 6.






Chapter 12 - General Powers Of Municipalities

§ 9-12-1 General corporate powers--Municipal property.

9-12-1. General corporate powers--Municipal property. Every municipality shall have power:

(1) To sue and be sued and to contract in its corporate name;

(2) To acquire by lease, purchase, gift, condemnation, or other lawful means and hold in its corporate name or use and control as provided by law both real and personal property and easements and rights of way within or without the corporate limits for all purposes authorized by law or necessary to the exercise of any power granted;

(3) To provide that supplies needed for the use of the municipality shall be furnished by contract let to the lowest responsible bidder, except as otherwise provided by law;

(4) To construct, operate, and maintain an auditorium and all public buildings necessary for the use of the municipality;

(5) To insure the public property of the municipality;

(6) To convey, sell, give, dispose of, or lease both the personal and real property of the municipality as provided by this title.
Source: SDC 1939, § 45.0201 (12)-(15), (17), (18); SL 2002, ch 33, § 3.



§ 9-12-2 Fiscal powers of municipalities.

9-12-2. Fiscal powers of municipalities. Every municipality may:

(1) Control its finances and property;

(2) Levy and collect taxes for general and special purposes on real property within the limits allowed by law;

(3) Appropriate money for authorized purposes and provide for the payment of the debts and expenses of the municipality.
Source: Subd. (1): SL 1890, ch 37, art V, § 1; RPolC 1903, § 1229, subdiv 1; SL 1913, ch 119, § 53, subdiv 1; RC 1919, § 6169 (1); SDC 1939, § 45.0201 (1); SL 1992, ch 80, § 3. Subd. (2): SL 1890, ch 37, art V, § 3; RPolC 1903, § 1229, subdiv 3; RPolC 1903, § 1438, subdiv 16; SL 1913, ch 119, § 53, subdiv 3; RC 1919, § 6169 (2); SDC 1939, § 45.0201 (2); SL 1992, ch 80, § 3. Subd. (3): SL 1890, ch 37, art V, § 2; RPolC 1903, § 1229, subdiv 2; SL 1913, ch 119, § 53, subdiv 2; SL 1915, ch 118; RC 1919, § 6169 (4); SDC 1939, § 45.0201 (3); SL 1992, ch 80, § 3.



§ 9-12-3 Expenses of officers and employees in attending meetings.

9-12-3. Expenses of officers and employees in attending meetings. Every municipality may appropriate funds to pay the necessary expenses of its officers or employees in conducting such business or attending such meetings within or without the state as the governing body shall determine necessary to carry out its authorized municipal activities.

Source: SL 1957, ch 257; SDC Supp 1960, § 45.0201-1 (19).



§ 9-12-3.1 Compensation of board and commission members not already compensated.

9-12-3.1. Compensation of board and commission members not already compensated. The municipal governing body may, by ordinance, authorize the appropriation of funds to provide compensation to members of municipal boards and commissions not already compensated.

Source: SL 1986, ch 66.



§ 9-12-4 Agreements with state and United States to carry out municipal functions.

9-12-4. Agreements with state and United States to carry out municipal functions. Every municipality shall have power to enter into agreements with the United States, with the State of South Dakota and with any authorized agency, subdivision or unit of government, federal or state, to carry out any authorized municipal function.

Source: SL 1964, ch 145.



§ 9-12-5 Lease or transfer of municipal property to state agency for public purposes.

9-12-5. Lease or transfer of municipal property to state agency for public purposes. Every municipality shall have power to lease or sell or give and convey any personal or real property of the municipality or perform any work or render any services, to the state or any public corporation thereof, to be used by such grantee for an authorized public purpose; such lease or sale or gift and conveyance, or the performance of such work, to be authorized, made, or done on the terms and in the manner provided by resolution of the governing body.

Source: SL 1949, ch 179, § 1; SL 1957, ch 242; SDC Supp 1960, § 45.0201 (107).



§ 9-12-5.1 Lease of municipally-owned property--Term and conditions.

9-12-5.1. Lease of municipally-owned property--Term and conditions. Every municipality may lease its municipally-owned property. Any such lease shall be for a term and upon the conditions provided by resolution of the governing body.

Source: SL 1980, ch 61, § 1.



§ 9-12-5.2 Lease to private person--Resolution of intent--Notice and hearing--Authorization.

9-12-5.2. Lease to private person--Resolution of intent--Notice and hearing--Authorization. If the governing body decides to lease any municipally owned property to any private person for a term exceeding one hundred twenty days and for an amount exceeding five hundred dollars annual value it shall adopt a resolution of intent to enter into such lease and fix a time and place for public hearing on the adoption of the resolution. Notice of the hearing shall be published in the official newspaper once, at least ten days prior to the hearing. Following the hearing the governing body may proceed to authorize the lease upon the terms and conditions it determines.

Source: SL 1980, ch 61, § 2; SL 1981, ch 65.



§ 9-12-6 Designation of official newspapers.

9-12-6. Designation of official newspapers. Each municipality shall designate at a meeting of its governing body an official newspaper or newspapers for a period of time, not to be less than twelve months, specified by the governing body in a resolution. The newspaper shall be published in the municipality. However, if there is no newspaper published in the municipality, then a newspaper published outside of the municipality may be used if the newspaper serves the municipality.

Source: SL 1913, ch 119, § 34; RC 1919, § 6169 (83); SL 1921, ch 309; SDC 1939, § 45.0201 (22); SL 1964, ch 137; SL 1985, ch 57, § 1; SL 2013, ch 36, § 1.



§ 9-12-7 Liability insurance and agreements for protection of municipality, officers andemployees.

9-12-7. Liability insurance and agreements for protection of municipality, officers and employees. Any municipality may obtain and pay for all forms of liability insurance, or in lieu thereof, make other arrangements, including entering into agreements with others, which agreements may create separate legal or administrative entities pursuant to chapter 1-24, to protect and assist the municipality in meeting obligations arising from such acts or omissions for which the municipality may be legally liable. The liability insurance coverage obtained or other arrangement shall protect the municipal officers and employees in the performance of official duties and against acts committed by them that could be reasonably considered to be within the scope of their official duties.

Source: SL 1959, ch 276; SDC Supp 1960, § 45.0201-1 (20); SL 1978, ch 50, § 2; SL 1987, ch 75, § 1.



§ 9-12-7.1 , 9-12-8. Repealed.

9-12-7.1, 9-12-8. Repealed by SL 1978, ch 50, §§ 4, 5.



§ 9-12-9 Municipal appropriations for observance of holidays.

9-12-9. Municipal appropriations for observance of holidays. Every municipality shall have power to appropriate funds for the proper observance of Memorial Day and Veterans' Day.

Source: SL 1907, ch 187; RC 1919, § 6169 (80); SL 1923, ch 233; SDC 1939, § 45.0201 (11).



§ 9-12-10 City census.

9-12-10. City census. Every first or second class municipality shall have power to provide for the taking of the census of the municipality not oftener than once in three years.

Source: SL 1890, ch 37, art V, § 69; RPolC 1903, § 1229, subdiv 69; SL 1913, ch 119, § 53, subdiv 69; RC 1919, § 6170 (14); SDC 1939, § 45.0202 (6); SL 1992, ch 60, § 2.



§ 9-12-11 Use of municipal funds to promote municipality--Expenditure through nonprofitcorporation--Records required.

9-12-11. Use of municipal funds to promote municipality--Expenditure through nonprofit corporation--Records required. A municipality may appropriate money from its general fund to promote itself. If there are commercial clubs, chambers of commerce, or industrial development corporations organized and incorporated as nonprofit corporations under the laws of the State of South Dakota for the purpose of promoting the municipality, the appropriations or any part thereof may be paid to such organizations for expenses incurred for promoting the municipality. Payments to these organizations shall be based on programs previously submitted to the governing board by them and they shall be required to maintain complete records on all their activities and shall provide a certified audit of those records to the governing board of the municipality at the close of each fiscal period. In lieu of a certified audit, the governing board may accept a financial statement.

Source: SL 1911, ch 244, §§ 1, 2; SL 1913, ch 124; RC 1919, § 6170 (15); SDC 1939, § 45.0202 (13); SL 1971, ch 55; SL 1978, ch 62, § 3; SL 1989, ch 73.



§ 9-12-12 Employment of welfare workers.

9-12-12. Employment of welfare workers. In addition to other powers granted, every municipality of the first class shall have power to employ one or more persons to act as welfare workers in the distribution of funds derived from any source to needy poor.

Source: SL 1933, ch 154; SDC 1939, § 45.0203 (1).



§ 9-12-13 Power to adopt zoning ordinance.

9-12-13. Power to adopt zoning ordinance. Every municipality shall have power to adopt a zoning ordinance as provided by Title 11.

Source: SL 1927, ch 176, § 1; SDC 1939, § 45.0201 (101).



§ 9-12-14 Power to support airports and landing fields.

9-12-14. Power to support airports and landing fields. Every municipality may exercise the powers as to airports and landing fields for aircraft as provided in Title 50.

Source: SL 1929, ch 71, § 1; SL 1931, ch 86, § 1; SDC 1939, § 45.0201 (102).



§ 9-12-14.1 Municipality authorized to provide funds for air carrier air service.

9-12-14.1. Municipality authorized to provide funds for air carrier air service. A municipality may pay compensation to a regularly scheduled commercial air carrier to provide basic or enhanced air service as provided in the Airport and Airway Safety and Capacity Expansion Act of 1987 and may provide compensation to a regularly scheduled air carrier under contract with the South Dakota Airline Authority. Funds provided by a municipality to pay compensation for such air service shall be budgeted pursuant to chapter 9-21.

Source: SL 1988, ch 376, § 3; SL 1990, ch 377, § 2.



§ 9-12-15 Power to maintain library.

9-12-15. Power to maintain library. Every municipality shall have power to establish and maintain a municipal library, in the manner and subject to the conditions provided in chapter 14-2.

Source: SDC 1939, § 45.0201 (104); SL 1976, ch 143, § 26.



§ 9-12-16 Option to adopt campaign finance law.

9-12-16. Option to adopt campaign finance law. The municipal governing body may adopt an ordinance to make the provisions of chapter 12-27 applicable to municipal elections.

Source: SL 1980, ch 62, § 1; SL 2008, ch 67, § 21.



§ 9-12-17 Power to adopt ordinances to protect groundwater--Scope and purpose--Agreementsto implement and enforce wellhead protection program.

9-12-17. Power to adopt ordinances to protect groundwater--Scope and purpose--Agreements to implement and enforce wellhead protection program. A municipality may adopt ordinances for the purpose of protecting public groundwater supplies from pollution. The ordinances shall be consistent with the wellhead protection program guidelines developed by the department pursuant to § 34A-3A-17, and may include ordinances to establish wellhead protection areas; to zone for the purpose of protecting such areas from pollution; to monitor and regulate activities and sources of potential or actual pollution within the areas; and to provide for the containment and cleanup of pollution or other remedial action within the areas. A municipality may enter into agreements with the state and with other political subdivisions to implement and enforce a wellhead protection program.

Source: SL 1989, ch 306, § 43.



§ 9-12-18 Power to maintain abandoned cemetery--Cemetery board--Funds.

9-12-18. Power to maintain abandoned cemetery--Cemetery board--Funds. The governing body of any municipality may regulate and maintain in a reasonable manner any abandoned cemetery, which regulation and maintenance may include, but need not be limited to, the mowing and cutting of weeds and grass, the repairing of fences and corrective measures relative to grave markers. The governing body may appoint a cemetery board of directors to manage such abandoned cemeteries. The cemetery board shall have the same powers as nonprofit corporations as provided in § 47-22-55 and shall submit annual reports to the governing body on its activities. Funds necessary to carry out the provisions of this section may be appropriated from the municipal general fund.

Source: SL 1990, ch 59.



§ 9-12-19 Inspection fee for government-owned property.

9-12-19. Inspection fee for government-owned property. The governing body of a municipality governed by a home rule charter may not impose any permit or inspection fee, beyond the actual cost of the inspection, on any property which is owned by a unit of government unless a higher fee is established through a joint powers agreement entered into pursuant to chapter 1-24.

Source: SL 1995, ch 43.



§ 9-12-20 Municipality holding required license authorized to serve food, prepared food, andbeverages.

9-12-20. Municipality holding required license authorized to serve food, prepared food, and beverages. Any municipality holding a license pursuant to Title 35 may serve or provide for the service of food, prepared food, and beverages at any establishment operating under such license.

Source: SL 2005, ch 49, § 1.






Chapter 13 - Municipal Elections

§ 9-13-1 Date of annual municipal election--Hours of voting.

9-13-1. Date of annual municipal election--Hours of voting. In each municipality an annual election for the election of officers shall be held on the second Tuesday of April of each year, at a place in each ward of the municipality as the governing body shall designate. If the governing body of the municipality chooses a different election day as provided in this chapter, the governing body shall establish such election day by January fourteenth of the election year. The polls at the election shall be kept open continuously from seven a.m. until seven p.m.

Source: SDC 1939, § 45.1301; SL 1941, ch 196; SL 1955, ch 203; SL 1961, ch 249; SL 1971, ch 56, § 1; SL 1977, ch 68, § 1; SL 1999, ch 39, § 1; SL 2002, ch 45, § 1; SL 2009, ch 69, § 8.



§ 9-13-1.1 Joint municipal and school district elections authorized--Date--Sharing costs andresponsibilities.

9-13-1.1. Joint municipal and school district elections authorized--Date--Sharing costs and responsibilities. Any other provision of this chapter notwithstanding, the members of the governing body of a municipality may choose to hold a general municipal election in conjunction with a regular school district election. The combined election is subject to approval by the governing body of the school district. The combined election shall be held on the regular date set for either the general municipal election or the school district election and all dates associated with either election pursuant to chapters 9-13 and 13-7 shall be adjusted accordingly. Expenses of a combined election shall be shared in a manner agreed upon by the governing bodies of the municipality and the school district. All other governmental responsibilities associated with holding elections under the provisions of chapters 9-13 and 13-7 shall be shared as agreed upon by the governing bodies.

Source: SL 1981, ch 66, § 1.



§ 9-13-1.2 Dates associated with joint election.

9-13-1.2. Dates associated with joint election. If the joint election provided for in §§ 9-13-1.1 and 13-7-10.1 is scheduled for a date other than the second Tuesday in April, all dates associated with the election are those provided in chapter 13-7.

Source: SL 1985, ch 119, § 11; SL 1986, ch 67, § 1; SL 2004, ch 75, § 1.



§ 9-13-2 Repealed.

9-13-2. Repealed by SL 1971, ch 56, § 3.



§ 9-13-3 Repealed.

9-13-3. Repealed by SL 1973, ch 130, § 14.



§ 9-13-4 Superseded.

9-13-4. Superseded.



§ 9-13-4.1 Registration and residence required to vote in municipal election--Residence defined--Challenge--Contest of election.

9-13-4.1. Registration and residence required to vote in municipal election--Residence defined--Challenge--Contest of election. No person may vote at any municipal election unless the person is registered to vote pursuant to chapter 12-4 and resides in the municipality at the time of the election. For the purposes of this section, a person resides in the municipality if the person actually lives in the municipality for at least thirty days each year, is a full-time postsecondary education student who resided in the municipality immediately prior to leaving for the postsecondary education, or is on active duty as a member of the armed forces whose home of record is within the municipality. A voter's qualification as a resident may be challenged in the manner provided in § 12-18-10. No election may be contested on the grounds that any nonresident was allowed to vote if the nonresident was not challenged in the manner provided in § 12-18-10.

Source: SL 1998, ch 45, § 1; SL 2001, ch 43, § 1; SL 2002, ch 46, § 1.



§ 9-13-5 Election not held in absence of contest--Certificate of election issued to unopposedcandidates.

9-13-5. Election not held in absence of contest--Certificate of election issued to unopposed candidates. No election shall be held in any municipality, or ward thereof, wherein there is no question to be submitted to the voters or wherein there are no opposing candidates for any office; in case there are no opposing candidates the auditor or clerk shall issue certificates of election to the nominees, if any, in the same manner as to successful candidates after election.

Source: RC 1919, § 6315; SL 1931, ch 186; SDC 1939, § 45.1301; SL 1941, ch 196; SL 1955, ch 203; SL 1961, ch 249.



§ 9-13-5.1 Repealed.

9-13-5.1. Repealed by SL 2010, ch 41, § 2.



§ 9-13-6 Publication of notice of vacancies--Times.

9-13-6. Publication of notice of vacancies--Times. The finance officer of the municipality shall have a notice published in the official newspaper of the municipality setting forth the vacancies which will occur by termination of the terms of office of elective officers. The notice shall also state the time and place where nominating petitions may be filed for such offices. The notice shall be published once each week for two consecutive weeks between the fifteenth day of January and the thirtieth day of January .

Source: SL 1949, ch 203; SDC Supp 1960, § 45.1301-1; SL 1977, ch 68, § 2; SL 1986, ch 67, § 2; SL 2004, ch 75, § 2.



§ 9-13-6.1 Individual contests authorized when more than one seat vacant.

9-13-6.1. Individual contests authorized when more than one seat vacant. If more than one commissioner or alderman is to be elected for a like term, the governing body before October first in the year preceding the election may approve an ordinance designating that candidates shall run for a specific position such as "A" and "B" with each position representing one of the incumbent seats.

Source: SL 1996, ch 59.



§ 9-13-7 Nominating petition--Time of filing--Data concerning candidate--Form--Acceptance--Effect.

9-13-7. Nominating petition--Time of filing--Data concerning candidate--Form--Acceptance--Effect. No candidate for elective municipal office may be nominated unless a nominating petition is filed with the finance officer no later than five p.m. on the last Friday in February preceding the day of election. The petition shall be considered filed if it is mailed by registered mail by five p.m. on the last Friday in February before the election. The petition shall contain the name, residence address, and mailing address of the candidate and the office for which the candidate is nominated and shall be on the form prescribed by the State Board of Elections. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class. The finance officer may only accept nominating petitions that are on the prescribed form and were circulated and submitted pursuant to the provisions in chapters 9-13 and 12-6. If the nominating petition meets the statutory requirements, the filing of the petition constitutes nomination.

Source: RPolC 1903, § 1902; SL 1915, ch 115, § 4; SL 1915, ch 258, § 4; RC 1919, § 6318; SDC 1939, § 45.1307; SL 1939, ch 186; SL 1985, ch 58, § 1; SL 1986, ch 67, § 3; SL 1992, ch 110, § 4; SL 2004, ch 75, § 3.



§ 9-13-7.1 Withdrawal or death of candidate--Procedure.

9-13-7.1. Withdrawal or death of candidate--Procedure. Any person who has filed a nominating petition pursuant to § 9-13-7 may withdraw from the nomination by a written request, signed by the person and properly acknowledged and filed with the finance officer of the municipality. The name of a withdrawn or deceased candidate may not be printed on the ballot if the candidate withdraws or dies no later than five p.m. on the deadline day for filing nominating petitions. If the withdrawal or death of a candidate occurs at any time prior to five p.m. on the deadline day for filing nominating petitions results in there being no contest on the ballot, that ballot need not be voted. In addition, if that contest constitutes the only ballot to be voted upon, then the election shall be canceled by the official in charge of the election and the unopposed candidate shall be issued a certificate of election.

Source: SL 1980, ch 63; SL 1986, ch 67, § 4; SL 1996, ch 60, § 2; SL 2010, ch 41, § 1.



§ 9-13-8 Repealed.

9-13-8. Repealed by SL 1979, ch 50, § 1.



§ 9-13-9 Number of signers required for nominating petitions in first, second, and third classmunicipalities--Time for circulating petitions.

9-13-9. Number of signers required for nominating petitions in first, second, and third class municipalities--Time for circulating petitions. In municipalities of the first and second class, if the candidate is to be voted for by the voters at large, a nominating petition shall be signed by fifteen registered voters of the municipality for each thousand or major fraction of the population, as shown by the last preceding federal census. No petition need be signed by more than fifty voters.

If the candidate is to be voted for by the voters of a ward of a municipality of the first or second class having more than one ward, a nominating petition shall be signed by at least five percent of the registered voters of the ward. The percentage shall be based on the total number of registered voters voting in the ward at the last preceding general election. No petition need be signed by more than fifty voters.

In municipalities of the third class, if the candidate is to be voted for by the voters at large, the nominating petition shall be signed by not less than ten registered voters of the municipality. If the candidate is to be voted for by the voters of a ward of a municipality having more then one ward, the nominating petition shall be signed by not less than five registered voters of the ward. A petition signer in a municipality of the third class is not restricted in the number of petitions which the person may sign.

No nominating petition may be circulated until on or after the last Friday in January prior to the election.

Source: SL 1913, ch 119, § 106; SL 1915, ch 115, § 4; RC 1919, § 6320; SDC 1939, § 45.1309; SL 1973, ch 49; SL 1978, ch 60, § 2; SL 1980, ch 64, § 1; SL 1981, ch 67; SL 1983, ch 52, § 4; SL 1986, ch 67, § 5; SL 1987, ch 76, § 1; SL 1988, ch 63, § 7; SL 1992, ch 60, § 2; SL 2004, ch 75, § 4.



§ 9-13-10 Repealed.

9-13-10. Repealed by SL 1987, ch 76, § 2.



§ 9-13-11 Residence mailing address and date added to signature--Form and verification ofpetition.

9-13-11. Residence mailing address and date added to signature--Form and verification of petition. Each voter signing a nominating petition or the person circulating such petition shall add to the voter's signature the voter's residence mailing address and the date of signing. The petition may be composed of several sheets, which shall have identical headings and shall be verified under oath by the persons circulating it, attesting the legality of the signatures thereon.

Source: SL 1913, ch 119, § 106; SL 1915, ch 115, § 4; RC 1919, § 6322; SDC 1939, § 45.1311; SL 1973, ch 50; SL 1978, ch 60, § 4; SL 1980, ch 64, § 2; SL 1985, ch 58, § 2; SL 1990, ch 104, § 3.



§ 9-13-12 Repealed.

9-13-12. Repealed by SL 1992, ch 62.



§ 9-13-13 Notice of municipal election--Publication or posting.

9-13-13. Notice of municipal election--Publication or posting. A notice of each municipal election shall be published once each week for two successive weeks, the first publication may not be less than ten days prior to the election. A facsimile of the official ballot shall be published in the calendar week prior to each election. The notice and ballot shall be published in the official newspaper or newspapers of the municipality as designated in § 9-12-6.

If no newspaper is published in the municipality, the notice shall also be posted in three of the most public places in the municipality.

Source: SDC 1939, § 45.1302; SL 1945, ch 201; SL 1977, ch 68, § 3; SL 1985, ch 59, § 1; SL 2002, ch 45, § 2; SL 2003, ch 43, § 1.



§ 9-13-14 Special elections governed by general provisions--Questions to be stated in notice.

9-13-14. Special elections governed by general provisions--Questions to be stated in notice. Every special election authorized by law, except as provided in §§ 6-8B-4 and 9-13-14.2, shall be held upon the same notice, at the same polling places, be conducted, returned, and canvassed, and the result declared as provided herein for the annual municipal election.

The notice of such special election shall state any question or questions to be voted upon.

Source: SL 1890, ch 37, art XIV, § 9; SL 1897, ch 61, § 1; RPolC 1903, §§ 1292, 1437; SL 1913, ch 119, § 111; RC 1919, § 6331; SDC 1939, § 45.1304; SL 1984, ch 43, § 67A; SL 2005, ch 48, § 4.



§ 9-13-14.1 Filling of vacancy on municipal governing body--Appointment or special election.

9-13-14.1. Filling of vacancy on municipal governing body--Appointment or special election. If a vacancy exists on a municipal governing body, the remaining members shall appoint a replacement to serve until the next annual municipal election, or the vacancy may be filled by special election for the remainder of the unexpired term as provided in § 9-13-14.2. In the aldermanic form of municipal government, the appointment shall be a person from the same ward of the municipality. If electing a person to fill the remainder of the unexpired term at an annual municipal election, the vacancy shall have occurred prior to the publication required by § 9-13-6.

Source: PolC 1877, ch 24, § 18; CL 1887, § 1039; SL 1890, ch 37, art IV, §§ 6, 7; RPolC 1903, §§ 1203, 1204, 1434; RC 1919, §§ 6198, 6210; SL 1931, ch 200, § 2; SDC 1939, §§ 45.0603, 45.0704; SDCL §§ 9-7-4, 9-8-6; SL 1979, ch 50, § 2; SL 1992, ch 60, § 2; SL 2005, ch 48, § 5; SL 2006, ch 28, § 1; SL 2010, ch 74, § 5.



§ 9-13-14.2 Special election to fill vacancy on governing body or in office of mayor--Procedures.

9-13-14.2. Special election to fill vacancy on governing body or in office of mayor--Procedures. The governing body of any municipality may, by ordinance enacted prior to the vacancy, require that any vacancy on the governing body or in the office of the mayor is to be filled by a special election called for that purpose to be conducted as provided in § 9-13-14 and this section. No such special election may be held less than ninety days before the annual municipal election. The finance officer of the municipality shall publish a notice in the official newspaper of the municipality stating that a vacancy exists, that the vacancy will be filled by special election, the date of the election, and the time and place where nominating petitions may be filed for the office. The notice shall be published once each week for two consecutive weeks beginning at least sixty days before the date of the special election. Nominating petitions for the vacancy shall be prepared and filed as provided in § 9-13-7, may not be circulated more than sixty days before the date of the special election, and shall be filed at least thirty days before the date of the special election. A notice of the special election shall be published as provided in §§ 9-13-13 and 9-13-14.

Source: SL 2005, ch 48, § 6; SL 2010, ch 74, § 6.



§ 9-13-15 Repealed.

9-13-15. Repealed by SL 1973, ch 69, § 4.



§ 9-13-16 Election precincts--Division and consolidation of wards into precincts--Applicationto state and county elections.

9-13-16. Election precincts--Division and consolidation of wards into precincts--Application to state and county elections. Except as otherwise provided each ward shall constitute an election precinct. Whenever the number of legal voters in any ward shall exceed five hundred, the governing body may divide such ward into two or more precincts by ordinance. Whenever the number of legal voters in any two or more contiguous wards shall not exceed three hundred fifty as determined by the last annual election, the governing body may consolidate by ordinance such two or more wards into one precinct for voting purposes. Such ordinances shall be passed and take effect before the time of giving notice of election. Except as provided in §§ 12-14-1 to 12-14-4, inclusive, such wards and precincts shall be election precincts for all state and county elections.

Source: SL 1890, ch 37, art XIV, § 2; RPolC 1903, § 1285; SL 1915, ch 115, § 2; RC 1919, § 6325; SL 1919, ch 186, § 1; SL 1923, ch 180; SL 1933, ch 103, § 3; SL 1935, ch 110, § 3; SDC 1939, § 45.1319; SL 1941, ch 198; SL 1945, ch 202.



§ 9-13-16.1 Precinct election boards--Composition--Compensation.

9-13-16.1. Precinct election boards--Composition--Compensation. Each voting precinct shall be presided over by an election board consisting of a minimum of two precinct deputies and one precinct superintendent appointed by the governing body. Each precinct superintendent and precinct deputy shall receive compensation which shall be fixed by the governing body.

Source: SL 1985, ch 111, § 2; SL 1999, ch 69, § 1.



§ 9-13-16.2 Terms of and representation by members of governing body following redistricting.

9-13-16.2. Terms of and representation by members of governing body following redistricting. Notwithstanding the redistricting provided in § 9-13-16, the term of office of any member of the governing body whose term of office extends beyond the next annual election is not affected, and the governing body, as part of the redistricting process, shall designate the wards to be represented by such members. Such council members may or may not be residents of the district they are designated to represent. Each ward for which representation is not provided by such designation shall, at the next ensuing annual election, elect a council member, the term of office to be determined as provided in § 9-8-4.

Source: SL 2012, ch 55, § 1.



§ 9-13-17 Repealed.

9-13-17. Repealed by SL 1973, ch 67, § 4.



§ 9-13-18 to 9-13-20. Repealed.

9-13-18 to 9-13-20. Repealed by SL 1971, ch 56, § 3.



§ 9-13-21 Preparation and form of ballots--Absentee ballots--Arrangement of names ofcandidates.

9-13-21. Preparation and form of ballots--Absentee ballots--Arrangement of names of candidates. The finance officer shall prepare and furnish, at the expense of the municipality, all official ballots. The quantity of ballots provided shall be at least ten percent more than the number of voters at the last comparable election. The ballots shall be white in color, of good quality of print paper, printed in black ink, and in the English language only.

The ballots for municipal elections shall be available for absentee voting no later than fifteen days prior to election day. If the ballots are for a secondary election, the ballots shall be available no later than seven days prior to the secondary election day. Absentee voting shall be conducted pursuant chapter 12-19.

The names of the candidates for each office to be voted for in the precinct shall be arranged without any other designation than that of the office for which they are candidates. If more than one member of the governing body is to be elected, the ballot shall contain instructions as to how many candidates for the governing body are to be voted for. The finance officer shall determine, by lot, each candidate's position on the ballot. Each candidate may be present or represented when the position on the ballot is being determined.

No candidate's name may be printed upon the official ballot unless the candidate has been nominated as provided in this chapter.

Source: SDC 1939, § 45.1321; SL 2001, ch 44, § 1; SL 2004, ch 75, § 5; SL 2008, ch 34, § 4; SL 2012, ch 85, § 3.



§ 9-13-22 Repealed.

9-13-22. Repealed by SL 2006, ch 29, § 1.



§ 9-13-23 Repealed.

9-13-23. Repealed by SL 1984, ch 43, § 131.



§ 9-13-24 Return and canvass of votes.

9-13-24. Return and canvass of votes. The election returns shall be reported as soon as possible to the finance officer, and within seven days of the election, the governing body shall canvass the election returns, declare the result, and enter the result on its journal.

Source: SL 1890, ch 37, art XIV, § 5; RPolC 1903, §§ 1288, 1289; SL 1913, ch 119, §§ 105, 108; RC 1919, § 6326; SDC 1939, § 45.1320; SL 1953, ch 256; SL 1988, ch 75.



§ 9-13-25 Person with highest number of votes for office to be declared elected.

9-13-25. Person with highest number of votes for office to be declared elected. In any municipality, the person having the highest number of votes for any office shall be declared elected. However, the governing board of any municipality may, on or before the first of October in the year preceding, approve an ordinance requiring a secondary election to be conducted pursuant to §§ 9-13-26.1 and 9-13-27.1.

Source: RPolC 1903, § 1290; RC 1919, § 6329; SDC 1939, § 45.1323; SL 1963, ch 279, § 2; SL 1992, ch 60, § 2; SL 1993, ch 70, § 1; SL 2009, ch 33, § 1; SL 2010, ch 74, § 7.



§ 9-13-26 Repealed.

9-13-26. Repealed by SL 2009, ch 33, § 2.



§ 9-13-26.1 Secondary election when no candidate receives a majority of votes--Conduct ofelection.

9-13-26.1. Secondary election when no candidate receives a majority of votes--Conduct of election. If a municipality has passed an ordinance requiring a secondary election and no candidate in a race involving three or more candidates receives a majority of the votes cast in the race, a secondary election shall be held three weeks from the date of the first election. At the secondary election, the only persons voted for shall be the two candidates receiving the highest number of votes at the first election. However, if there is a tie for second place in the first election and there is no tie for first place, all tying second place candidates shall be placed along with the first place candidate on the ballot for the secondary election. The secondary election shall be held at the same polling places and shall be conducted, returned, and canvassed in the same manner as the first election. The result shall be declared and entered in the minutes of the municipality in the same manner as the first election. The person receiving the highest number of votes at the secondary election is elected.

Source: SL 2010, ch 74, § 8.



§ 9-13-27 Repealed.

9-13-27. Repealed by SL 2009, ch 33, § 3.



§ 9-13-27.1 Publication of notice of secondary election.

9-13-27.1. Publication of notice of secondary election. The finance officer shall have a notice of election published once during the week next preceding any secondary election. Such notice shall include a list of all persons appearing on the ballot for the election. A facsimile of the official ballot need not be published for secondary elections.

Source: SL 1977, ch 68, § 6; SL 1985, ch 59, § 2.



§ 9-13-27.2 Tie vote--Recount--Determination by lot.

9-13-27.2. Tie vote--Recount--Determination by lot. If a tie vote exists after a canvass of original official returns, the governing body making the canvass shall certify the vote to the finance officer. The finance officer shall then notify the candidates that if no request for recount is made in writing to the finance officer within five days after the certification, the winner shall be determined by drawing of lots. If no recount request is made or a tie vote between candidates is found to exist on the basis of the recount, the finance officer shall fix a time and place for the drawing of lots, giving reasonable notice of the time and place to each of the tied candidates. The drawing of lots shall be in the manner directed by the finance officer and the certificate of election shall be issued to the candidate winning in the drawing.

Source: SL 1983, ch 55; SL 1995, ch 44, § 1.



§ 9-13-27.3 Requests for recounts--Recount board established.

9-13-27.3. Requests for recounts--Recount board established. If any candidate for the municipal governing body is defeated by a margin not exceeding two percent of the total votes cast for all candidates for the office, or by a margin of five votes or less, the candidate may, within five days after completion of the official canvass, file with the municipal finance officer a written request for a recount. Upon receipt of a recount request, the finance officer shall set the time and place for the recount. A recount board shall be established consisting of one person chosen by each candidate declared elected and by each candidate who is eligible to request a recount. If this board consists of an even number of persons, one additional recount board member shall be appointed by the finance officer who shall be mutually agreeable to each candidate involved in the recount. The person having custody of the ballot boxes containing the ballots to be recounted shall deliver them to the recount board. Any question arising on the recount shall be determined by majority vote of the recount board. The recount shall proceed expeditiously until completed.

Source: SL 1984, ch 55, § 2; SL 1995, ch 44, § 2.



§ 9-13-27.4 Recount on ballot question, initiative, referendum or recall.

9-13-27.4. Recount on ballot question, initiative, referendum or recall. Notwithstanding any other provisions of law, recounts of municipal ballot questions shall be conducted when, within five days after completion of the official canvass of a municipal ballot question election at which a question is approved or disapproved by a margin not exceeding two percent of the total votes cast in the election, any three registered voters of the municipality file a petition duly verified by them, setting forth that they believe a recount will change the outcome. A recount board shall be appointed by the finance officer who shall appoint one person on each side of the question and one person who shall be mutually agreed upon by the other two appointed. The recount shall be conducted according to the provisions of § 9-13-27.3.

Source: SL 1984, ch 55, § 3; SL 1995, ch 44, § 3.



§ 9-13-28 Notice to persons elected--Time allowed for qualification.

9-13-28. Notice to persons elected--Time allowed for qualification. The finance officer, within two days after the result of the election is declared, shall notify each person elected to office of the person's election. If a person does not qualify by filing an oath or affirmation of office in the usual form provided by law within ten days after the first meeting of the month next succeeding the election, the office becomes vacant.

Source: SDC 1939, § 45.1324; SL 2002, ch 47, § 1; SL 2008, ch 34, § 5; SL 2009, ch 69, § 9.



§ 9-13-29 Municipal officers subject to recall.

9-13-29. Municipal officers subject to recall. In any municipality, with or without a city manager, the mayor, any commissioner, any alderman, or any member of the board of trustees may be removed from office at any time by the voters qualified to vote for a successor as provided in §§ 9-13-30 to 9-13-32, inclusive.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1935, ch 158, § 9; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280; SL 2009, ch 34, § 1.



§ 9-13-30 Petition for recall--Number of signatures--Grounds--Time limits.

9-13-30. Petition for recall--Number of signatures--Grounds--Time limits. A petition signed by fifteen percent of the registered voters of the municipality, based upon the total number of registered voters at the last preceding general election, demanding the election of a successor to the mayor, commissioner, alderman, or trustee sought to be removed shall be filed with the auditor and presented by the auditor to the governing body. The allowable grounds for removal are misconduct, malfeasance, nonfeasance, crimes in office, drunkenness, gross incompetency, corruption, theft, oppression, or gross partiality. The petition shall contain a specific statement of the grounds on which removal is sought. The form for the municipal recall petition shall be prescribed by the state Board of Elections pursuant to chapter 1-26. No signature on a petition is valid if signed more than sixty days prior to the filing of the petitions.

Source: SDC 1939, § 45.1325; SL 1963, ch 280; SL 1968, ch 184; SL 1979, ch 50, § 6; SL 1983, ch 52, § 6; SL 1987, ch 67, § 13; SL 1992, ch 60, § 2; SL 1997, ch 48, § 1; SL 2009, ch 34, § 2.



§ 9-13-31 Special election on recall petition--Notice and arrangements.

9-13-31. Special election on recall petition--Notice and arrangements. The governing body shall, upon the presentation of a petition pursuant to § 9-13-30, within ten days, order and fix a date for holding a special election, to be on a Tuesday not less than thirty nor more than fifty days from the date of the order of the governing body. If a petition is filed on or after January first prior to the annual municipal election and within sufficient time to comply with the provisions of § 9-13-14, the question of a successor shall be submitted at that annual election.

The governing body shall have a notice of election published in the same manner as provided in § 9-13-13.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280; SL 1977, ch 68, § 7; SL 1983, ch 53, § 5.



§ 9-13-32 Incumbent as candidate in recall election--Other candidates--Secondary election onrecall.

9-13-32. Incumbent as candidate in recall election--Other candidates--Secondary election on recall. Any mayor, commissioner, alderman, or trustee sought to be removed may be a candidate to succeed himself or herself and, unless the incumbent requests otherwise in writing, the auditor shall place the incumbent's name on the official ballot without nomination. The auditor shall also place on the official ballot the name of any other candidate nominated as provided in this chapter. If no other candidate is nominated for the position, no recall election may be held, and the incumbent shall remain in office.

Any secondary election required shall be conducted as provided by this chapter.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280; SL 2009, ch 34, § 3.



§ 9-13-33 Continuation of incumbent in office if re-elected.

9-13-33. Continuation of incumbent in office if re-elected. If the incumbent shall be elected, he shall continue in office and not be obliged again to qualify.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280.



§ 9-13-34 Removal of incumbent from office by election of another at recall--Qualification ofsuccessor.

9-13-34. Removal of incumbent from office by election of another at recall--Qualification of successor. If some person other than the incumbent is elected, the incumbent shall be deemed removed from office upon or at the expiration of the time for qualification of his successor. The successor shall qualify within ten days after receiving notification of his election, and in case of his failure to qualify, the office shall be deemed vacant.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280.



§ 9-13-35 Term of office of successor elected at recall election.

9-13-35. Term of office of successor elected at recall election. The successor of any removed mayor, commissioner, alderman, or trustee shall hold office during the remainder of the predecessor's unexpired term.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280; SL 2009, ch 34, § 4.



§ 9-13-36 Election board for wards--Compensation.

9-13-36. Election board for wards--Compensation. If a municipality is divided into wards and all of the wards use the same polling places, the governing body of the municipality may appoint a single election board for all of the wards. The election board appointed pursuant to this section shall consist of a minimum of one judge and two clerks. The members of the election board shall receive such compensation as shall be fixed by the governing body. If all of the wards are voting on an identical ballot, a single ballot box and one pollbook may be used for all wards.

Source: SL 1990, ch 60; SL 1992, ch 63.



§ 9-13-37 Municipal elections held in conjunction with June primary elections.

9-13-37. Municipal elections held in conjunction with June primary elections. Any other provision of this chapter notwithstanding, the members of the governing body of a municipality may choose to hold a municipal election in conjunction with the regular June primary election. The combined election is subject to approval by the county commissions of the counties in which the municipality is located. Expenses of a combined election shall be shared in a manner agreed upon by the governing body of the municipality and the county commissions involved. All other governmental responsibilities associated with holding elections under the provisions of chapters 9-13 and Title 12 shall be shared as agreed upon by the governing bodies. The finance officer shall publish the notice required in § 9-13-6 between February fifteenth and March first. No nominating petition may be circulated for signatures until March first. Nominating petitions shall be filed under the provisions of § 9-13-7 by the last Tuesday in March. The finance officer shall certify to the appropriate county auditor the candidate names and ballot language to be voted on by the first Thursday after the last Tuesday in March.

Source: SL 1996, ch 60, § 1; SL 2007, ch 81, § 1



§ 9-13-38 , 9-13-39. Transferred.

9-13-38, 9-13-39. Transferred to §§ 12-2-5, 12-2-6.



§ 9-13-40 Municipal elections held on first Tuesday after first Monday in June--Notice--Nominating petitions.

9-13-40. Municipal elections held on first Tuesday after first Monday in June--Notice--Nominating petitions. Any other provision of this chapter notwithstanding, the members of the governing body of a municipality may choose to hold a municipal election on the first Tuesday after the first Monday in June. The finance officer shall publish the notice required in § 9-13-6 between February fifteenth and March first. No nominating petition may be circulated for signature until March first. Nominating petitions shall be filed under the provisions of § 9-13-7 by the last Tuesday in March. All other governmental responsibilities associated with holding elections under the provisions of chapter 9-13 shall be met by the municipality.

Source: SL 1996, ch 60, § 8; SL 2005, ch 87, § 4; SL 2007, ch 81, § 2






Chapter 14 - Municipal Officers And Employees

§ 9-14-1 Repealed.

9-14-1. Repealed by SL 2011, ch 43, § 2.



§ 9-14-1.1 Repealed.

9-14-1.1. Repealed by SL 1995, ch 45, § 2.



§ 9-14-2 Residence requirement for election to office--Exceptions--Defaulters ineligible.

9-14-2. Residence requirement for election to office--Exceptions--Defaulters ineligible. Except as otherwise provided, no person may hold any elected municipal office who is not a qualified voter of the municipality and who has not resided therein at least three months next preceding his election or appointment. If the person has resided in an area annexed, pursuant to chapter 9-4, for at least three months, he may hold any municipal office. No person may hold any municipal office who is a defaulter to the municipality. This section does not apply to appointive officers.

Source: SL 1891, ch 88, § 1; RPolC 1903, § 1240; RC 1919, § 6267; SL 1923, ch 235; SDC 1939, § 45.1101; SL 1955, ch 200, § 1; SL 1969, ch 180; SL 1978, ch 60, § 7; SL 1979, ch 51; SL 1983, ch 56; SL 1989, ch 82, § 41; SL 1992, ch 64.



§ 9-14-3 Appointment of officers.

9-14-3. Appointment of officers. Such officers as needed and provided for by ordinance shall be appointed. Each appointive officer of a municipality governed by a mayor and common council shall be appointed by the mayor with the approval of the council, and in other municipalities, each officer shall be appointed by a majority vote of the members elected to the governing body, except as provided in the city manager law and subject to the provisions of the civil service applying to employees, police, and firefighters. Such officers shall be appointed annually or at intervals determined by the governing body.

Source: SL 1901, ch 73, § 2; RPolC 1903, § 1236; SL 1913, ch 119, §§ 14, 58; RC 1919, § 6270; SDC 1939, § 45.1104; SL 2011, ch 43, § 1; SL 2013, ch 37, § 1.



§ 9-14-4 Commissions and certificates of appointment.

9-14-4. Commissions and certificates of appointment. All appointive officers except the auditor and marshal shall be commissioned by warrant, under the corporate seal, signed by the mayor and auditor. The marshal shall be commissioned by warrant, under the corporate seal, signed by the president of the Board of Trustees and the clerk. The mayor shall issue a certificate of appointment under the seal of the municipality to the auditor.

Source: SL 1890, ch 37, art VI, § 6; RPolC 1903, § 1239; RC 1919, § 6273; SDC 1939, § 45.1107.



§ 9-14-5 Qualification and discharge of duties of office by appointive and elective officers.

9-14-5. Qualification and discharge of duties of office by appointive and elective officers. Each appointive municipal officer shall begin discharging the duties of the office as soon as the officer has qualified and shall hold office until the appointment and qualification of a successor.

Each elective municipal officer, if elected to fill a vacancy, shall begin discharging the duties of the office as soon as the officer has qualified. Except as otherwise provided, each officer, if elected for a full term, shall begin discharging the duties of the office on the first meeting of the month next succeeding the election or as soon thereafter as the officer has qualified.

Source: SDC 1939, § 45.1105; SL 1985, ch 119, § 12; SL 1996, ch 60, § 3; SL 2002, ch 47, § 2.



§ 9-14-6 Oath of office and bond of city officers.

9-14-6. Oath of office and bond of city officers. In first and second class municipalities, all appointive officers before entering upon the discharge of their duties shall take and subscribe an oath or affirmation of office, in the form required by the Constitution, and furnish an undertaking to be approved by the governing body in such sum as it shall prescribe, conditioned for the faithful performance of the duties of their offices and to account, pay over, and deliver all money or property coming into their hands by virtue of their office according to law.

Source: SL 1890, ch 37, art VI, § 4; RPolC 1903, § 1238; SL 1913, ch 119, § 60; RC 1919, § 6272; SL 1920 (SS), ch 72; SDC 1939, § 45.1106; SL 1971, ch 58, § 1; SL 1992, ch 60, § 2.



§ 9-14-6.1 Amount of finance officer's bond.

9-14-6.1. Amount of finance officer's bond. The amount of the bond of the municipal finance officer shall be annually established by the governing board in an amount equal to the maximum monetary total estimated to be on hand at any one time, but the amount of such bond required may not exceed two hundred fifty thousand dollars in municipalities of the first class or one hundred fifty thousand dollars in municipalities of the second or third class.

Source: SL 1971, ch 58, § 2; SL 1981, ch 68; SL 1989, ch 74.



§ 9-14-7 Oath of office and bond of town officers.

9-14-7. Oath of office and bond of town officers. In third class municipalities the clerk, director of equalization, treasurer, and marshal, within ten days after notice of their election or appointment, shall take and subscribe an oath or affirmation of office in the form required by the Constitution and furnish an undertaking to be approved by the Board of Trustees in such sum as it shall direct.

Source: PolC 1877, ch 24, § 28; CL 1887, § 1049; SL 1901, ch 170, § 1; RPolC 1903, § 1447; RC 1919, § 6272; SL 1920 (SS), ch 72; SDC 1939, § 45.1106; SL 1981, ch 44, § 19; SL 1992, ch 60, § 2.



§ 9-14-8 Repealed.

9-14-8. Repealed by SL 1974, ch 153, § 60.



§ 9-14-9 Place of filing of bonds.

9-14-9. Place of filing of bonds. All undertakings provided for in §§ 9-14-6 to 9-14-7, inclusive, shall be filed, after approval, with the governing body.

Source: SL 1890, ch 37, art VI, § 5; RPolC 1903, § 1238; SL 1913, ch 119, § 60; RC 1919, § 6272; SL 1920 (SS), ch 72; SDC 1939, § 45.1106; SL 1981, ch 44, § 20; SL 1995, ch 45, § 3.



§ 9-14-10 Vacancy created by removal of officer from municipality or ward--Failure to qualifyfor office.

9-14-10. Vacancy created by removal of officer from municipality or ward--Failure to qualify for office. The removal of any municipal officer from the ward or municipality for which he was elected or appointed, or his failure, for ten days after notice of his election or appointment, to qualify and enter upon the duties of his office, shall cause a vacancy therein.

Source: SL 1890, ch 37, art III, § 3; SL 1890, ch 37, art XIV, § 11; RPolC 1903, § 1294; SL 1913, ch 119, § 113; RC 1919, § 6274; SDC 1939, § 45.1108.



§ 9-14-11 Repealed.

9-14-11. Repealed by SL 1981, ch 44, § 21.



§ 9-14-12 Removal from office of officer appointed by governing board.

9-14-12. Removal from office of officer appointed by governing board. Except as otherwise provided any appointive officer of a municipality governed by a board of commissioners or board of trustees may be removed by a majority vote of the members of such board.

Source: SL 1913, ch 119, § 23; RC 1919, § 6276; SDC 1939, § 45.1109.



§ 9-14-13 Removal from office of officer appointed by mayor--Report to council.

9-14-13. Removal from office of officer appointed by mayor--Report to council. In an aldermanic-governed first and second class municipality the mayor shall have power except as otherwise provided to remove from office any officer appointed by him, whenever he shall be of the opinion that the interests of the municipality demand such removal, but he shall report the reasons for his removal to the council at its next regular meeting.

Source: SL 1890, ch 37, art III, § 5; RPolC 1903, § 1186; RC 1919, § 6276; SDC 1939, § 45.1109; SL 1992, ch 60, § 2.



§ 9-14-14 Civil service ordinance--Procedure for suspension or removal of employee--Initiatedordinance required for repeal--Appeal.

9-14-14. Civil service ordinance--Procedure for suspension or removal of employee--Initiated ordinance required for repeal--Appeal. Any municipality may adopt an ordinance establishing a civil service system for its municipal employees, policemen and firemen, and providing for the appointment of a civil service board, prescribing its powers, duties and compensation, and providing for the suspension or removal of any employee, policeman or fireman for cause, subject to review and affirmance, reversal or modification of such action by the civil service board at a hearing before such board if requested by the employee, policeman or fireman suspended or discharged, at which hearing the employee, policeman or fireman is entitled to be present in person or by counsel, which ordinance after adoption may not be repealed or modified so as to affect the standing of any employee, policeman or fireman under the provisions thereof, except pursuant to the negotiation process provided for in chapter 3-18, and which may be repealed only by an initiated ordinance. However, an employee, policeman or fireman represented by a labor or employee organization, authorized by chapter 3-18, may not request the civil service board to review any suspension or removal, unless the labor contract covering such employee specifically provides for such review. Any final order of a civil service board may be appealed to the circuit court pursuant to chapter 1-26.

Source: SL 1937, ch 178; SDC 1939, § 45.0201 (103); SL 1945, ch 197; SL 1982, ch 72, § 1; SL 1986, ch 68.



§ 9-14-15 Removal of civil service employees--Governor's authority--Appointees of citymanager.

9-14-15. Removal of civil service employees--Governor's authority--Appointees of city manager. Policemen, firemen, and employees appointed under any civil service ordinance and not represented by any labor or employee organization authorized by chapter 3-18 may be removed only pursuant to the provisions of the ordinance. Nothing in this section restricts the Governor's authority, pursuant to § 3-17-3, to remove local law enforcement officers, including those appointed under any civil service ordinance. Officers and employees appointed by a city manager may be removed by him.

Source: SDC 1939, § 45.1109; SL 1982, ch 72, § 2; SL 1983, ch 57.



§ 9-14-16 Members of governing body not to hold other office--Liquor license notdisqualifying--Auditor or clerk not to serve as treasurer.

9-14-16. Members of governing body not to hold other office--Liquor license not disqualifying--Auditor or clerk not to serve as treasurer. No mayor, alderman, commissioner, or trustee may hold any other office under the municipality while an incumbent of such office. The term "office" does not include membership on any municipality board, if the ordinance or resolution establishing the board specifically includes the mayor, an alderman, commissioner, or trustee in the membership of the board. No mayor, alderman, commissioner, or trustee is disqualified from holding such office in any municipality as a result of holding any liquor license or being the spouse of a person holding any liquor license. No mayor, alderman, commissioner, or trustee who is the holder of a liquor license may vote on the issuance or transfer of any such license. No auditor or clerk may hold the office of treasurer under the municipality while an incumbent of such office.

Source: SL 1890, ch 37, art VI, § 9; RPolC 1903, § 1242; SL 1913, ch 119, § 64; RC 1919, § 6277; SL 1925, ch 246; SDC 1939, § 45.1110; SL 1949, ch 182; SL 1985, ch 61; SL 1986, ch 69; SL 1995, ch 46.



§ 9-14-16.1 Voluntary service, service with annual compensation of five thousand dollars or less,and certain ambulance service permitted.

9-14-16.1. Voluntary service, service with annual compensation of five thousand dollars or less, and certain ambulance service permitted. The provisions of § 9-14-16 do not prohibit any mayor, alderman, commissioner, or trustee from serving in any other volunteer, unsalaried municipal position or providing any service for a municipality if the compensation for such service does not exceed five thousand dollars per calendar year. The provisions of § 9-14-16 do not prohibit any mayor, alderman, commissioner, or trustee from receiving compensation in excess of five thousand dollars per calendar year for service to a municipal ambulance service in municipalities of the second or third class.

Source: SL 1999, ch 40, § 1; SL 2005, ch 50, § 1; SL 2010, ch 42, § 1.



§ 9-14-17 Records maintained by appointed financial official--Warrants on treasury--Expenseestimates, contracts and certificates of work--Destruction of records.

9-14-17. Records maintained by appointed financial official--Warrants on treasury--Expense estimates, contracts and certificates of work--Destruction of records. The appointed financial official shall keep an office at such place as the governing body may direct, keep the corporate seal, all papers, and records of the municipality, and a record of the proceedings of the governing body, whose meetings such official shall attend. Such official shall draw and countersign all warrants on the treasury in pursuance of orders or resolutions of the governing body and keep a full and accurate account thereof in books provided for that purpose. Such official shall make or cause to be made estimates of the expenses of any work to be done by the municipality, countersign all contracts made on its behalf and certificates of work authorized by any committee of the governing body or by any municipal officer. However, the official may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: PolC 1877, ch 24, § 40; CL 1887, § 1065; SL 1890, ch 37, art VII, §§ 1 to 3; RPolC 1903, §§ 1244, 1246, 1454; SL 1913, ch 119, §§ 65, 67; RC 1919, §§ 6285, 6287; SDC 1939, § 45.1119; SL 1959, ch 268; SL 1981, ch 45, § 8; SL 1995, ch 45, § 4.



§ 9-14-18 Financial records maintained by appointed financial official--Signature of evidencesof indebtedness--Destruction of records.

9-14-18. Financial records maintained by appointed financial official--Signature of evidences of indebtedness--Destruction of records. The appointed financial official shall keep regular books of account in which shall be entered all indebtedness of the municipality, and which shall at all times show the financial condition of the municipality, the amount of bonds, warrants, certificates, or other evidences of indebtedness issued by the governing body, and the amounts of all bonds, warrants, certificates, or other evidences of indebtedness which have been redeemed and the amount of each outstanding.

The official shall countersign all bonds, warrants, or other evidences of indebtedness of the municipality and keep accurate accounts thereof, stating to whom and for what purpose issued and the amount thereof. The official shall keep an account with all receiving and disbursing officers of the municipality, showing the amount received from the different sources of revenue and the amount which was disbursed under the direction of the governing body. However, the official may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1890, ch 37, art VII, § 3; RPolC 1903, § 1246; SL 1913, ch 119, § 67; RC 1919, § 6287; SDC 1939, § 45.1119; SL 1959, ch 268; SL 1981, ch 45, § 9; SL 1995, ch 45, § 5.



§ 9-14-19 Supervision of municipal accounting system.

9-14-19. Supervision of municipal accounting system. The appointed financial official shall supervise the accounting system for all departments and offices of the municipality in accordance with the recommendations of the Department of Legislative Audit except that for those municipalities administered under the city manager form of government, the supervision will be by the city manager.

Source: SDC 1939, § 45.1119 as added by SL 1959, ch 268; SL 1995, ch 45, § 6.



§ 9-14-20 Special assessment records and reports by appointed financial official.

9-14-20. Special assessment records and reports by appointed financial official. The appointed financial official shall keep a list of all certificates issued for work or any other purpose, and before the levy by the governing body of any special tax shall, unless that duty is performed by the engineer, report to the governing body a schedule of all lots which may be subject to the proposed special tax or assessment, and also the amount of such special tax or assessment which it may be necessary to levy on such lots which schedule shall be verified by the official's affidavit.

Source: SL 1890, ch 37, art VII, § 3; RPolC 1903, § 1246; SL 1913, ch 119, § 67; RC 1919, § 6287; SDC 1939, § 45.1119; SL 1959, ch 268; SL 1995, ch 45, § 7.



§ 9-14-21 Auditing and adjustment by appointed financial official--Miscellaneous records andduties--Destruction of records.

9-14-21. Auditing and adjustment by appointed financial official--Miscellaneous records and duties--Destruction of records. The appointed financial official shall examine all reports, books, papers, vouchers, and accounts of the treasurer; audit and adjust all claims and demands against the municipality before they are allowed by the governing body; keep a record of the official's acts and doings; keep a book in which the official shall enter all contracts, with an index thereto, which book shall be open to the inspection of all parties interested; and perform such other duties as may be required by ordinance, resolution, or direction of the governing body. However, the appointed financial official may destroy any record which the Records Destruction Board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: PolC 1877, ch 24, § 40; CL 1887, § 1065; SL 1890, ch 37, art VII, § 3; RPolC 1903, §§ 1246, 1454; SL 1913, ch 119, § 67; RC 1919, §§ 6285, 6287; SDC 1939, § 45.1119; SL 1959, ch 268; SL 1981, ch 45, § 10; SL 1995, ch 45, § 8.



§ 9-14-22 Duties of city attorney.

9-14-22. Duties of city attorney. When required by the governing body or any officer of the first and second class municipality, the city attorney shall furnish an opinion upon any matter relating to the affairs of the municipality or the official duties of such officer; conduct the prosecution of all actions or proceedings arising out of the violation of any ordinance; and perform such other professional services incident to his office as may be required by ordinance or directed by the governing body.

Source: SL 1890, ch 37, art VII, § 1; RPolC 1903, § 1247; SL 1913, ch 119, § 68; RC 1919, § 6297; SL 1925, ch 248; SDC 1939, § 45.1129; SL 1957, ch 247; SL 1992, ch 60, § 2.



§ 9-14-23 Employment of attorney--Contract by ordinance or resolution.

9-14-23. Employment of attorney--Contract by ordinance or resolution. The governing body of any municipal corporation may contract for legal services or employ an attorney under such terms and conditions as the governing body shall deem proper. Any contract for legal services with an attorney shall be made by ordinance or resolution. Such contract shall set forth the compensation to be paid and the specific services to be rendered.

Source: SL 1925, ch 248; SDC 1939, § 45.1129; SL 1957, ch 247; SL 1967, ch 219; SL 1978, ch 61.



§ 9-14-24 Qualifications and duties of city engineer--Preservation of surveys, plans andestimates.

9-14-24. Qualifications and duties of city engineer--Preservation of surveys, plans and estimates. If a municipality chooses to employ or retain a person to serve as a city engineer, the city engineer shall be a licensed professional engineer under chapter 36-18A. If the city engineer is not also licensed as a land surveyor under chapter 36-18A, the city engineer shall delegate any duties that are defined in chapter 36-18A as the practice of land surveying to a licensed land surveyor.

The governing body shall by ordinance or agreement prescribe the duties and fix the compensation of the city engineer.

All surveys, profiles, plans, or estimates made by the city engineer for the municipality are the property of the municipality and shall be carefully preserved in the municipality's office or the office of the city engineer and are open to public inspection.

Source: SL 1890, ch 37, art XII; RPolC 1903, § 1281; SL 1913, ch 119, § 100; RC 1919, § 6298; SDC 1939, § 45.1130; SL 2009, ch 35, § 1.



§ 9-14-25 Repealed.

9-14-25. Repealed by SL 1992, ch 80, § 4.



§ 9-14-26 Jurisdiction of municipal peace officers in service of process.

9-14-26. Jurisdiction of municipal peace officers in service of process. Any peace officer of any municipality which is situated in more than one county may serve and execute any civil or criminal process within any of the counties in which such municipality is situated.

Source: SL 1890, ch 37, art XIII, § 1; RPolC 1903, § 1282; SL 1913, ch 119, § 101; RC 1919, § 6301; SL 1923, ch 239, § 1; SDC 1939, § 45.1133.



§ 9-14-27 Additional duties prescribed for municipal officers.

9-14-27. Additional duties prescribed for municipal officers. The governing body may prescribe by ordinance additional duties to be performed by any municipal officer not inconsistent with the laws of this state.

Source: SL 1890, ch 37, art XXII, § 2; RPolC 1903, § 1381; RC 1919, § 6283; SDC 1939, § 45.1117.



§ 9-14-28 Salaries and compensation of municipal officers.

9-14-28. Salaries and compensation of municipal officers. Except as otherwise specially provided, the governing body of every municipality shall fix and determine by ordinance or resolution the amount of salaries and compensation of all municipal officers and the times at which the same shall be paid.

Source: PolC 1877, ch 24, § 44; CL 1887, § 1069; SL 1893, ch 129, § 1; SL 1895, ch 144, §§ 1, 2; RPolC 1903, §§ 1256, 1258, 1458; SL 1913, ch 119, § 77; SL 1917, ch 316, § 1; RC 1919, § 6307; SDC 1939, § 45.1143; SL 1976, ch 80.



§ 9-14-29 Civil process fees accounted for by policemen.

9-14-29. Civil process fees accounted for by policemen. Every chief of police or other policeman, receiving a salary for his services, shall account for and pay over on or before the end of each month to the treasurer all fees received by him in the service of any civil process, taking a receipt therefor and filing an itemized account thereof with the auditor or clerk.

Source: SL 1911, ch 155, §§ 1, 2; RC 1919, § 6303; SDC 1939, § 45.1135.



§ 9-14-30 Life, health and accident insurance provided for municipal officers and employees--Restriction on accident insurance.

9-14-30. Life, health and accident insurance provided for municipal officers and employees--Restriction on accident insurance. The municipalities of the State of South Dakota and their several offices, boards, and departments may, in their discretion, provide either by self insurance, or by purchase from private companies, group life, health and accident insurance, or any one or more of such insurance risks, for their respective employees and officers and the immediate families of such employees and officers, as the terms "employee" and "officer" are defined in § 9-14-31. Such accident insurance applies only if benefits under the worker's compensation law are not applicable.

Source: SL 1949, ch 199, § 2; SDC Supp 1960, § 45.0201-1(7); SL 1978, ch 49, § 1; SL 1986, ch 70, § 1.



§ 9-14-31 Officers and employees covered by insurance authorization.

9-14-31. Officers and employees covered by insurance authorization. The term "employee" is defined to include all persons who receive more than fifty percent of all compensation for personal services, rendered to the State of South Dakota, or to any of its governmental subdivisions, or to any of the several offices, boards, and departments thereof. The term "officer" is defined to include all appointive and elective officers of the municipalities of the State of South Dakota, or of the several offices, boards, and departments thereof, whose official duties, as such officers, require not less than one-half of their time.

Source: SL 1949, ch 199, § 1; SDC Supp 1960, § 45.0201-1 (7); SL 1961, ch 245.



§ 9-14-32 Appropriations authorized for cost of insurance.

9-14-32. Appropriations authorized for cost of insurance. Municipalities of the State of South Dakota are hereby authorized to appropriate the necessary funds for the cost of all or any portion of the insurance provided for by § 9-14-30.

Source: SL 1949, ch 199, § 2; SDC Supp 1960, § 45.0201-1 (7); SL 1974, ch 70.



§ 9-14-33 Salary deductions for insurance participation.

9-14-33. Salary deductions for insurance participation. Authority and power is hereby given to said employees or officers to direct the municipalities of the State of South Dakota covered hereby to pay out of the salary or wages of such employees or officers the amount of their participation in the cost of insurance provided pursuant to § 9-14-30.

Source: SL 1949, ch 199, § 2; SDC Supp 1960, § 45.0201-1 (7).



§ 9-14-34 Administration of insurance programs.

9-14-34. Administration of insurance programs. The policy or policies for the insurance provided in § 9-14-30 may be administered by the municipalities through their respective governing bodies, acting individually or jointly through some joint agency created by such governmental subdivisions for carrying out the purposes of §§ 9-14-30 to 9-14-35, inclusive, or the municipalities may contract with any private firm to administer the policies.

Source: SL 1949, ch 199, § 3; SDC Supp 1960, § 45.0201-1 (7); SL 1978, ch 49, § 2.



§ 9-14-35 Inclusion of retired officers and employees and dependents of deceased officers andemployees in insurance program.

9-14-35. Inclusion of retired officers and employees and dependents of deceased officers and employees in insurance program. The governing body of a municipality, or a municipal retirement system may, in its discretion, include retired employees and officers and their spouses and dependents eligible under the appropriate policy and the spouses and dependents eligible under the appropriate policy of deceased employees and officers under the provisions of §§ 9-14-30 to 9-14-34, inclusive. The governing body may pay fifty percent of the cost of the premiums for such insurance for such retired employee or officer who shall have at least fifteen years' service as an employee or officer of the municipality and who shall have participated at least five years, immediately preceding such retirement, in such municipal insurance program. No eligibility requirement applies to any employee or officer who retired as the result of a duty incurred disability. In addition, the governing body of a municipality or a municipal retirement system may, in its discretion, pay up to fifty percent of the premium for medicare supplemental health insurance for retired employees, officers, their spouses, and the spouses of deceased retired employees and officers if the retired employee or officer had at least fifteen years' service as an employee or officer of the municipality and had participated for at least five years, immediately preceding such retirement, in the municipality's insurance program.

Source: SDC Supp 1960, § 45.0201-1(7) as added by SL 1964, ch 139; SL 1965, ch 212; SL 1986, ch 70, § 2; SL 1993, ch 71.



§ 9-14-35.1 Flexible spending accounts.

9-14-35.1. Flexible spending accounts. Any health insurance plan or policy provided by a municipality for municipal officers and employees and other persons pursuant to §§ 9-14-30 and 9-14-35 may include the use of flexible spending accounts, which may include payment or reimbursement through the use of debit cards, direct deposit to financial institutions, by check, or a combination of these.

Source: SL 2010, ch 43, § 1.



§ 9-14-36 Life insurance and retirement programs authorized for municipal employees--Salarydeductions--Groups covered--Required participation.

9-14-36. Life insurance and retirement programs authorized for municipal employees--Salary deductions--Groups covered--Required participation. The governing body of any municipal corporation in this state is hereby empowered and authorized to enter into insurance contracts for the protection and benefit of its employees and such insurance contracts may be in the form of group life insurance, salary saving, or retirement annuities. A municipal corporation entering into any such insurance contracts is authorized to deduct from the salary or wages of such employee protected by such insurance contract or contracts, his or her pro rata share of the cost of such insurance, and pay the premium for such insurance out of the funds so deducted. Discretion is vested in the governing body to determine what particular class or group of employees shall be protected by such insurance contracts. Provided that when such class or group has been determined, no insurance contracts shall be made or entered into without the consent of at least sixty percent of such class or group.

Source: SL 1939, ch 192; SDC Supp 1960, § 45.0201-1 (1).



§ 9-14-37 Neglect of duty or misconduct by municipal officer as misdemeanor--Removal fromoffice.

9-14-37. Neglect of duty or misconduct by municipal officer as misdemeanor--Removal from office. It is a Class 2 misdemeanor for any member of the governing body or other municipal officer to commit a palpable omission of duty or to intentionally commit oppression, misconduct, or malfeasance in the discharge of the duties of his office. Upon conviction of a violation of this section, the court in which such conviction is had may in its discretion enter an order removing the member of the governing body or other officer so convicted from his office.

Source: SL 1890, ch 37, art III, § 12; RPolC 1903, § 1193; SL 1913, ch 119, § 28; RC 1919, § 6284; SDC 1939, §§ 45.1118, 45.9902; SL 1981, ch 43, § 16.



§ 9-14-38 Repealed.

9-14-38. Repealed by SL 1976, ch 158, § 12A-11.



§ 9-14-39 Delivery of records and property to successor in office--Liability and penalties forrefusal.

9-14-39. Delivery of records and property to successor in office--Liability and penalties for refusal. Any person having been an officer of any municipality shall, within five days after demand, deliver to his successor in office all books, property, and effects of every description in his possession belonging to the municipality or pertaining to his office. Upon refusal so to do he shall be liable for all the damages caused thereby and to such penalties as may be prescribed by ordinance.

Source: SL 1890, ch 37, art VI, § 6; RPolC 1903, § 1239; SL 1913, ch 119, § 61; RC 1919, § 6278; SDC 1939, § 45.1111.



§ 9-14-40 Housing for police officers and personnel--Terms--Rent.

9-14-40. Housing for police officers and personnel--Terms--Rent. Any second or third class municipality within the State of South Dakota may erect, purchase, lease, rent, equip, furnish, insure, sell, and move dwellings to be used as housing for police officers and other police personnel of the municipality. Such municipality may establish the terms and rental amounts under which such dwellings are occupied.

Source: SL 2004, ch 76, § 1.



§ 9-14-41 Payment by occupant of municipal dwelling of amount equal to property tax onproperty.

9-14-41. Payment by occupant of municipal dwelling of amount equal to property tax on property. The occupant of any dwelling owned by a municipality pursuant to § 9-14-40 shall pay to each taxing agency within each taxing jurisdiction in which the property is situated, in lieu of taxes on the property, the amount of the property tax that would be payable if the property were owned by a private person. The dwelling shall be valued in the same manner and by the same procedure as other property is valued.

Source: SL 2004, ch 76, § 2.



§ 9-14-42 Criminal background check of persons seeking employment with municipalities.

9-14-42. Criminal background check of persons seeking employment with municipalities. Each person over eighteen years of age seeking employment with a municipality shall submit, subject to the discretion of the municipality, to a state and federal criminal background investigation by means of fingerprint checks by the South Dakota Division of Criminal Investigation and the Federal Bureau of Investigation. The municipality may submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. Upon completion of the state and federal criminal background check, the Division of Criminal Investigation shall forward to the municipality all information obtained as a result of the check. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application.

Source: SL 2009, ch 36, § 1.



§ 9-14-43 City fire department employees--Hours of employment.

9-14-43. City fire department employees--Hours of employment. The hours of employment of full-time employees of city fire departments are governed by mutual agreements with the respective municipal corporations. The hours of employment for any such employee may not exceed two hundred twelve hours during a twenty-eight-day work period or two hundred four hours during a twenty-seven-day work period as determined by mutual agreement unless the employee is paid additional compensation or is allowed compensatory time off.

Source: SL 1933 (SS), ch 10, § 2; SDC 1939, § 17.0103; SL 1949, ch 75, § 1; SL 1951, ch 93, § 1; SL 1959, ch 100; SL 1966, ch 63, § 1; SL 1976, ch 33, § 1; SL 1986, ch 30; SL 2010, ch 19, § 25; SDCL § 3-6-17; SL 2012, ch 23, § 105.






Chapter 14A - Arbitration Of Firemen's And Policemen's Labor Disputes [Repealed]

CHAPTER 9-14A

ARBITRATION OF FIREMEN'S AND POLICEMEN'S LABOR DISPUTES [REPEALED]

[Repealed by SL 1981, ch 44, § 23]



Chapter 15 - South Dakota Municipal Retirement System [Repealed]

CHAPTER 9-15

SOUTH DAKOTA MUNICIPAL RETIREMENT SYSTEM [REPEALED]

[Repealed by SL 1974, ch 35, § 80]



Chapter 16 - City Retirement Systems And Pensions

§ 9-16-1 Petition for adoption of city retirement system--Submission to voters atelection--Adoption on approval by majority.

9-16-1. Petition for adoption of city retirement system--Submission to voters at election--Adoption on approval by majority. Upon the filing with the auditor of any municipality of the first class of a petition signed by fifteen percent of the registered voters of such municipality, based upon the total number of registered voters at the last preceding general election, the governing body shall submit to the voters of the municipality the question whether such municipality shall adopt a retirement system covering its employees and officers. If such petition is filed not less than twenty nor more than ninety days before the date of the holding of a regular state, county or municipal election, such question shall be submitted at such election, otherwise a special election shall be called for submission of such question. If a majority of the voters voting upon the proposition shall vote in favor of the adoption thereof, the same shall be adopted in such municipality.

Source: SL 1925, ch 239, § 7; SDC 1939, § 45.1204; SL 1949, ch 183, § 4; SL 1987, ch 67, § 15; SL 1992, ch 60, § 2.



§ 9-16-2 Conversion of pension law to retirement system without voters' authorization.

9-16-2. Conversion of pension law to retirement system without voters' authorization. A first or second class municipality which has, prior to July 1, 1949, adopted the city retired employees' and officers' pension law under the provisions of statutes then in force may establish a retirement system under this chapter without further authorization.

Source: SDC 1939, § 45.1204 as added by SL 1949, ch 183, § 4; SL 1992, ch 60, § 2.



§ 9-16-3 Ordinance establishing retirement system--Provisions to be included.

9-16-3. Ordinance establishing retirement system--Provisions to be included. The governing body of any municipality of the first class, after authorization as provided in § 9-16-1 or 9-16-2, may adopt an ordinance establishing a retirement system covering the employees, elective officers, and appointive officers of the municipality. The ordinance shall provide rules and regulations governing the operation of the retirement system; shall prescribe the membership of the retirement system; shall provide for the retirement of members; shall provide for the payment of annuities, pensions, or retirement allowances or may provide for actuarial equivalents thereof in the event of retirement, disability, or death; shall create a Board of Trustees in whom is vested the responsibility for the management of the retirement system; shall provide for the financing of the retirement system by contributions; and shall provide for the investment of the moneys of the retirement system.

Source: SL 1925, ch 239, § 3; SDC 1939, §§ 45.0203 (4), 45.1201; SL 1949, ch 183, § 1; SL 1953, ch 254; SL 1955, ch 201, § 1; SL 1957, ch 253; SL 1967, ch 220, § 1; SL 1984, ch 56, § 1; SL 1992, ch 60, § 2.



§ 9-16-3.1 Board of Trustees.

9-16-3.1. Board of Trustees. The Board of Trustees required under the provisions of § 9-16-3 shall be composed as follows:

(1) Members of the governing body of the municipality or other individuals appointed by the governing body to represent it, the number to be set by ordinance;

(2) Members of the retirement and pension system selected by the membership, the number to equal the number of governing body representatives pursuant to subdivision (1) of this section; and

(3) One resident of the municipality who is not an official or employee of the municipality and whose membership on the Board of Trustees creates no conflict of interest. The member shall be nominated and approved by an affirmative majority vote of the trustees selected pursuant to subdivisions (1) and (2) of this section.
Source: SL 1984, ch 56, § 2.



§ 9-16-3.2 Change of employee contributions or benefits--Requirements.

9-16-3.2. Change of employee contributions or benefits--Requirements. No change may be made in employee contribution levels of a system or present or future benefits of a system, by ordinance or otherwise, without an affirmative vote by both the governing body of the municipality and the membership of that system.

Source: SL 1984, ch 56, § 3.



§ 9-16-3.3 Pension allowed firefighters for impairment caused by cancer.

9-16-3.3. Pension allowed firefighters for impairment caused by cancer. A pension may be allowed pursuant to § 9-16-3.2 for any condition of impairment of health caused by cancer resulting in total or partial disability to an officer or member of a fire department who, upon entering such service, successfully passed a physical examination which failed to reveal any evidence of such condition. This section pertains solely to pension matters under this chapter and does not restrict a claimant's ability to file for benefits under chapter 62-8 or change the burden of proof established in § 62-8-12.

Source: SL 1991, ch 70.



§ 9-16-4 Inclusion of firemen in retirement system.

9-16-4. Inclusion of firemen in retirement system. A municipality of the first class having a retirement system for its employees and officers may, by ordinance adopted by the governing body of the municipality, include the firemen employed by the municipality in the membership of the employees' and officers' retirement system established under authority given by § 9-16-3 in lieu of a separate firemen's pension fund.

Source: SL 1949, ch 183, § 5; SDC Supp 1960, § 45.1204-1; SL 1978, ch 62, § 4; SL 1984, ch 56, § 4; SL 1992, ch 60, § 2.



§ 9-16-4.1 Deferred compensation program for volunteer firefighters--Establishment andmanagement--Participation optional.

9-16-4.1. Deferred compensation program for volunteer firefighters--Establishment and management--Participation optional. Any municipality with a volunteer fire department may establish a deferred compensation program for its volunteer firefighters. Such a program may be financed by the municipality or by the volunteer firefighters and may be managed through the municipality or through an insurance company or other financial institution. Such program shall be established by ordinance. Each municipality shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer firefighter.

Source: SL 1986, ch 71, § 1.



§ 9-16-4.2 Deferred compensation program for volunteer advanced life support personnel.

9-16-4.2. Deferred compensation program for volunteer advanced life support personnel. Any municipality with volunteer advanced life support personnel may establish a deferred compensation program for its volunteer advanced life support personnel. Such a program may be financed by the municipality or by the volunteer advanced life support personnel and may be managed through the municipality or through an insurance company or other financial institution. Such program shall be established by ordinance. Each municipality shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer advanced life support personnel.

Source: SL 2011, ch 36, § 3.



§ 9-16-5 Repealed.

9-16-5. Repealed by SL 1984, ch 56, § 5.



§ 9-16-5.1 Contributions to system--Amount required.

9-16-5.1. Contributions to system--Amount required. Total contributions in each year to a retirement system subject to this chapter shall be sufficient to fund the following:

(1) The administrative cost of the plan during the year;

(2) The actuarially determined cost of future benefits accruing to members during the year; and

(3) An amount sufficient to amortize any unfunded liability of the system over a period not to exceed forty years on the basis of reasonable and generally accepted actuarial assumptions.
Source: SL 1984, ch 56, § 6.



§ 9-16-5.2 Change of benefits--Restrictions.

9-16-5.2. Change of benefits--Restrictions. No benefits, present or future, may be changed or modified in any manner unless the system's actuary or actuaries have prepared an actuarial statement showing the effect of those changes on the system. No benefits, present or future, may be changed or modified if the change or modification will bring the system into noncompliance with the provisions of § 9-16-5.1.

Source: SL 1984, ch 56, § 7.



§ 9-16-5.3 Annual report--Contents--Publication--Filing.

9-16-5.3. Annual report--Contents--Publication--Filing. Any retirement system subject to the provisions of this chapter shall publish an annual report containing financial statements and an actuarial valuation of the system. The report shall be filed with the Retirement Laws Committee created by § 2-6-8 and shall be available to each member of the system.

Source: SL 1984, ch 56, § 8.



§ 9-16-5.4 Audit of financial statements.

9-16-5.4. Audit of financial statements. The financial statements contained in the report required by § 9-16-5.3 shall be audited by an independent qualified, certified public accountant. The actuarial valuation required in the report shall include the information required under the provisions of subdivision 3-12-47(5) and shall be performed by an approved actuary as defined by subdivision 3-12-47(7).

Source: SL 1984, ch 56, § 9.



§ 9-16-5.5 Administrator--Qualifications--Employees--Bond.

9-16-5.5. Administrator--Qualifications--Employees--Bond. The Board of Trustees may appoint an administrator, who shall be qualified by training and experience requirements set by the board. The administrator may hire additional employees as may be required to transact the business of the retirement system. The board shall require bonding of the administrator in an amount set by the board, which may be included under any municipal employees' blanket bond. The bond premium may be paid by the system.

Source: SL 1984, ch 56, § 10.



§ 9-16-5.6 Summary system description--Availability--Contents.

9-16-5.6. Summary system description--Availability--Contents. An administrator of a retirement system subject to the provisions of this chapter shall make available to any member of the system and to any beneficiary of the system a summary system description. The summary system description shall be written in a manner to be understood by the average member of the system and shall be sufficiently accurate and comprehensive to appraise participants and beneficiaries of their rights and obligations under the system. The summary system description shall include:

(1) The name and address of the administrator;

(2) Names, titles, and addresses of any trustee or trustees;

(3) A description of the relevant provisions of any applicable collective bargaining agreement;

(4) The system's requirements respecting eligibility for participation and benefits;

(5) A description of provisions providing for nonforfeitable pension benefits;

(6) Circumstances which may result in disqualification, ineligibility, or denial or loss of benefits;

(7) The source of financing of the system and the identity of any organization through which benefits are provided;

(8) The date of the end of the system year and whether the records of the system are kept on a calendar, policy or fiscal year basis; and

(9) The procedures to be followed in presenting claims for benefits under the system and the remedies available under the system for the redress of claims which are denied in whole or in part.
Source: SL 1984, ch 56, § 11.



§ 9-16-5.7 Description furnished to member--Charge.

9-16-5.7. Description furnished to member--Charge. The administrator of a system shall, upon written request of any participant or beneficiary, furnish a copy of the latest updated summary system description, the latest annual report and any bargaining agreement, trust agreement, contract, or other instrument under which the system is established or operated. The administrator may make a reasonable charge to cover the cost of furnishing such complete copies.

Source: SL 1984, ch 56, § 12.



§ 9-16-5.8 Information furnished to members annually.

9-16-5.8. Information furnished to members annually. Each administrator of a system under this chapter annually shall furnish to each system member or beneficiary a statement showing, on the basis of the latest available information, his total contributions, if any, his total benefits accrued and his nonforfeitable benefits, if any, which have accrued or the earliest date on which his benefits will become nonforfeitable.

Source: SL 1984, ch 56, § 13.



§ 9-16-5.9 Records of employer.

9-16-5.9. Records of employer. An employer who employs one or more individuals who are members of a system covered under this chapter shall maintain records with respect to each employee sufficient to determine benefits due or which may become due to the employee. The employer shall furnish to the system administrator any information necessary for the administrator to make reports required under the provisions of this chapter.

Source: SL 1984, ch 56, § 14.



§ 9-16-5.10 Fiduciary of system--Duties--Definition.

9-16-5.10. Fiduciary of system--Duties--Definition. Every fiduciary of a retirement system subject to the provisions of this chapter shall discharge his duties solely in the interest of the participants and beneficiaries of the system, for the exclusive purpose of providing benefits to participants and their beneficiaries and with the skill, care, prudence, and diligence, under the circumstances then prevailing, of a prudent man, familiar with such matters and acting in a similar capacity. For purposes of this section, the term "fiduciary" means any person or entity which exercises any discretionary authority control over the management of a system or its assets, any person or entity which renders investment advice to a system for a fee or other compensation, or any person or entity which has any discretionary authority or discretionary responsibility in the administration of a system.

Source: SL 1984, ch 56, § 15.



§ 9-16-5.11 Time for compliance--Remedy for noncompliance.

9-16-5.11. Time for compliance--Remedy for noncompliance. Each retirement system subject to the provisions of this chapter shall be in compliance with § 9-16-3.1 and §§ 9-16-5.1 to 9-16-5.8, inclusive, no later than June 12, 1987. At any time thereafter, if the members of the Retirement Laws Committee determine that any such system is not in compliance with § 9-16-5.1, the Retirement Laws Committee shall so certify in writing to the state treasurer. Upon receipt of the certification, the state treasurer shall pay into that municipality's system funds which are due from the state treasury to the municipality until the system complies with § 9-16-5.1.

Source: SL 1984, ch 56, § 16.



§ 9-16-6 Repealed.

9-16-6. Repealed by SL 1984, ch 56, § 17.



§ 9-16-7 Repealed.

9-16-7. Repealed by SL 1984, ch 56, § 18.



§ 9-16-8 Repealed.

9-16-8. Repealed by SL 1978, ch 62, § 34.



§ 9-16-9 Gifts, devises, and bequests for fund.

9-16-9. Gifts, devises, and bequests for fund. The first or second class municipality may accept gifts, devises, and bequests for the pension fund.

Source: SL 1925, ch 239, § 5; SL 1937, ch 177; SDC 1939, § 45.1202; SL 1945, ch 199; SL 1947, ch 204; SL 1949, ch 183, § 2; SL 1955, ch 201, § 2; SL 1967, ch 220, § 2; SL 1992, ch 60, § 2.



§ 9-16-10 Investment of moneys of retirement system.

9-16-10. Investment of moneys of retirement system. All moneys belonging to the retirement system not required for the payment of current annuities, pensions, retirement allowances, other benefits, or administrative expenses in lieu thereof may be invested.

Source: SL 1925, ch 239, § 5; SL 1937, ch 177; SDC 1939, § 45.1202; SL 1945, ch 199; SL 1947, ch 204; SL 1949, ch 183, § 2; SL 1955, ch 201, § 2; SL 1967, ch 220, § 2; SL 1979, ch 37, § 4; SL 1984, ch 56, § 19.



§ 9-16-11 Previously granted pensions as obligation of retirement system.

9-16-11. Previously granted pensions as obligation of retirement system. All pensions granted by a first or second class municipality prior to the adoption of a retirement system under § 9-16-3 shall become an obligation of the retirement system adopted by said municipality under said section.

Source: SL 1949, ch 183, § 6; SDC Supp 1960, § 45.1204-2; SL 1992, ch 60, § 2.



§ 9-16-12 to 9-16-19. Repealed.

9-16-12 to 9-16-19. Repealed by SL 1984, ch 56, §§ 20 to 27.



§ 9-16-20 First and second class municipalities authorized to pension firemen.

9-16-20. First and second class municipalities authorized to pension firemen. In addition to other powers granted, every municipality of the first class shall have power to establish a firemen's relief and pension fund and to pension firemen as provided in this chapter.

Source: SL 1927, ch 172, § 2; SL 1929, ch 189; SDC 1939, § 45.0204; SL 1992, ch 60, § 2.



§ 9-16-21 , 9-16-22. Repealed.

9-16-21, 9-16-22. Repealed by SL 1984, ch 56, §§ 28, 29.



§ 9-16-23 Sources of municipal pension fund.

9-16-23. Sources of municipal pension fund. A municipal pension fund shall consist of:

(1) All sums of money or property that are contributed by gifts, devises, and bequests;

(2) In the case of a firemen's system, all money received by its respective first or second class municipality from the Division of Insurance of the State of South Dakota as its proportionate share of the insurance fund collected from the various insurance companies;

(3) All income derived from investments of moneys in the pension fund;

(4) An amount as may be annually designated by the governing body pursuant to law; and

(5) All contributions by members of the pension fund.
Source: SL 1927, ch 172, § 2; SL 1929, ch 189; SDC 1939, § 45.1206; SL 1939, ch 184; SL 1945, ch 200; SL 1955, ch 202, § 1; SDC Supp 1960, § 45.1206 (1) to (3); SL 1984, ch 56, § 30; SL 1992, ch 60, § 2.



§ 9-16-24 Repealed.

9-16-24. Repealed by SL 1984, ch 56, § 31.



§ 9-16-25 Firemen's contributions to pension fund--Deduction from salary.

9-16-25. Firemen's contributions to pension fund--Deduction from salary. Each member of the firemen's pension fund may be required to contribute to the fund, as determined by ordinance adopted by the municipality of the first class, the contributions to be deducted from his salary beginning with the date of his entry into city service as a fireman, if required by ordinance, and continuing so long as he remains a member until his retirement, if required by ordinance.

Source: SDC 1939, § 45.1206 (5) (a) as added by SL 1955, ch 202, § 1; SL 1977, ch 69; SL 1984, ch 56, § 32; SL 1992, ch 60, § 2.



§ 9-16-26 Refund of members' contributions on termination of employment prior toretirement.

9-16-26. Refund of members' contributions on termination of employment prior to retirement. In the event any member leaves city service before a pension becomes payable on account of his participation in the said pension fund, the total of his contributions to the said fund may be either retained by the said fund or returned to the said individual or his legal representative either with or without interest additions, as the city shall determine by ordinance.

Source: SDC 1939, § 45.1206 (5) (a) as added by SL 1955, ch 202, § 1.



§ 9-16-27 Retirement board to administer pension fund--Rules for operation of fund.

9-16-27. Retirement board to administer pension fund--Rules for operation of fund. The authority and responsibility for the administration, management, and operation of the pension fund shall be vested in and under the control of a retirement board, which shall consist of two city officials to be selected by the governing body of the first or second class municipality; two members of the fire department to be elected by the members of the fire department, and a citizen, who is neither a city official nor a member of the fire department, to be selected by these four members. The retirement board shall adopt such rules, not inconsistent with this chapter and the pension fund ordinance, as are required in the proper operation of the pension fund.

Source: SL 1927, ch 172, § 3; SDC 1939, § 45.1207; SL 1955, ch 202, § 2; SDC Supp 1960, § 45.1207 (2); SL 1992, ch 60, § 2.



§ 9-16-28 City treasurer as custodian of fund--Liability of surety on bond.

9-16-28. City treasurer as custodian of fund--Liability of surety on bond. The treasurer of each municipality shall be the custodian of the investments and other moneys in its pension fund, which shall be kept apart from other funds in his custody. The surety on the official bond of the treasurer shall be liable for the safekeeping and due accounting of the moneys, securities, and other property belonging to the pension fund.

The previous requirements of this section shall not apply when such assets are placed with a funding agent or an investment counsel as provided for in this section. The retirement board of a pension fund may select a funding agent or investment counsel to administer and invest the funds of the system. The selection and the appointment of the funding agent or the investment counsel shall be made by the retirement board which shall have the right from time to time to change the funding agent or the investment counsel as to all or any part of the funds. The board shall have the right to determine the form and substance of each agreement under which the funds are to be held, provided that it shall not be inconsistent with the provisions of this section. The term "funding agent" means a corporate or individual trustee or trustees, insurance company or insurance companies authorized to do business in the State of South Dakota, or combination thereof, appointed and acting from time to time pursuant to the provisions of this section in holding, investing and disbursing the funds of the pension fund. The term "investment counsel" means a corporation or individual authorized to do business under the Federal Investment Advisers Act of 1940 and authorized to do business in the State of South Dakota, appointed and acting from time to time pursuant to the provisions of this section in investing the funds of the pension fund.

The retirement board may contract for investment counsel and advice when it deems necessary.

Source: SL 1927, ch 172, § 3; SDC 1939, § 45.1207; SL 1955, ch 202, § 2; SDC Supp 1960, § 45.1207 (3); SL 1970, ch 60; SL 1977, ch 71.



§ 9-16-29 to 9-16-33.1. Repealed.

9-16-29 to 9-16-33.1. Repealed by SL 1984, ch 56, §§ 33 to 40.



§ 9-16-34 Workmen's compensation benefits deductible from firemen's pensions--Subrogation of first or second class municipality to rights of member orbeneficiary against third party.

9-16-34. Workmen's compensation benefits deductible from firemen's pensions--Subrogation of first or second class municipality to rights of member or beneficiary against third party. Any amounts which may be paid or payable under the provisions of any workmen's compensation or similar law to a member or beneficiary or to the dependents of a member or beneficiary on account of any disability shall be offset against and payable in lieu of any pensions payable as provided in this chapter on account of the same disability. In the event any member or beneficiary, or the dependents of any member or beneficiary becomes entitled to a pension as the result of an accident or injury caused by the act of a third party, the said first or second class municipality shall be subrogated to the rights of the said member or beneficiary, or the dependents of the said member or beneficiary against such third party to the extent of benefits which the municipality pays or becomes liable to pay.

Source: SDC 1939, § 45.1208 (4) as added by SL 1955, ch 202, § 3; SL 1992, ch 60, § 2.



§ 9-16-35 to 9-16-39. Repealed.

9-16-35 to 9-16-39. Repealed by SL 1984, ch 56, §§ 41 to 45.



§ 9-16-40 Repealed.

9-16-40. Repealed by SL 1981, ch 44, § 25.



§ 9-16-41 to 9-16-43. Repealed.

9-16-41 to 9-16-43. Repealed by SL 1984, ch 56, §§ 46 to 48.



§ 9-16-44 Workers' compensation benefits offset against special death benefits--Subrogation of first or second class municipality to rights against third party.

9-16-44. Workers' compensation benefits offset against special death benefits--Subrogation of first or second class municipality to rights against third party. Any amounts which may be paid or payable under the provisions of any workers' compensation or similar law to a member or beneficiary or to the dependents of a member or beneficiary on account of any death shall be offset against and payable in lieu of any pensions payable as provided in this chapter on account of the same death. In the event any member or beneficiary, or the dependents of any member or beneficiary becomes entitled to a pension as the result of an accident or injury caused by the act of a third party, the said first or second class municipality shall be subrogated to the rights of the said member or beneficiary, or the dependents of the said member or beneficiary against such third party to the extent of benefits which the municipality pays or becomes liable to pay.

Source: SDC 1939, § 45.1209 (7) as added by SL 1955, ch 202, § 4; SL 1992, ch 60, § 2.



§ 9-16-45 Circulatory or respiratory disease presumed occupational in firemen.

9-16-45. Circulatory or respiratory disease presumed occupational in firemen. Notwithstanding the provisions of any general or special law to the contrary, any condition of impairment of health caused by hypertension, heart disease, or respiratory disease resulting in total or partial disability to an officer or member of a fire department who successfully passed physical examination on entering into such service, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in line of duty, unless the contrary be shown by competent evidence.

Source: SL 1957, ch 248, § 3; SDC Supp 1960, § 45.1212.



§ 9-16-46 Repealed.

9-16-46. Repealed by SL 1984, ch 56, § 49.



§ 9-16-46.1 Postretirement redetermination of pensions--Restrictions.

9-16-46.1. Postretirement redetermination of pensions--Restrictions. Any pension plan for city employees and officers or firemen, adopted under the provisions of this chapter, may provide for annual or less frequent postretirement redetermination of pensions. The application of any provision redetermining pension amounts may be restricted to pensions having an effective date of payment either prior to or subsequent to a specified date. Any postretirement redetermination of one or more pensions within a system shall be prefunded and may not bring the system into noncompliance with the provisions of subdivision 9-16-5.1(3).

Source: SL 1970, ch 58; SL 1984, ch 56, § 50.



§ 9-16-47 Benefits and contributions exempt from assignment and process.

9-16-47. Benefits and contributions exempt from assignment and process. All annuities, pensions, retirement allowances, the accumulated contributions of any member, or any other benefit whatsoever accrued or accruing to any member or beneficiary shall be unassignable and shall not be subject to execution, attachment, garnishment, or any other process of law whatsoever, except as is specifically provided by this chapter.

Source: SL 1927, ch 172, § 7; SDC 1939, § 45.1211; SL 1943, ch 165, § 3; SL 1955, ch 202, § 6.



§ 9-16-48 Validation of pensions and benefits previously paid.

9-16-48. Validation of pensions and benefits previously paid. In all cases if a municipal retirement system or a first or second class municipality has, prior to July 1, 1985, paid any pension or other benefit out of funds provided by the municipality, the pensions or other benefits and all proceedings thereon, contracts made or performed, ordinances or regulations established, and any levy and appropriation of taxes or revenues for payment thereof, are hereby declared to be valid and legal, notwithstanding any defect or irregularity, other than constitutional defects, in any of the payments, contracts, ordinances, or regulations, including, but not limited to, any conflict with any state statute existing at the time of payments.

Source: SL 1979, ch 53, § 2; SL 1984, ch 56, § 51; SL 1986, ch 72; SL 1992, ch 60, § 2.






Chapter 17 - Associations Of Municipalities

§ 9-17-1 Formation of municipality organization authorized--Purposes.

9-17-1. Formation of municipality organization authorized--Purposes. The governing body of any municipality of this state is hereby authorized to join with the governing body of any other municipality or municipalities of this state in the formation of an organization of municipalities of this state for the purposes of securing concerted action among such municipalities in behalf of such matters, measures, and municipal affairs as such organization shall determine to be beneficial to, in the common interest of, and as concerns and pertains to said municipalities.

Source: SL 1955, ch 217, § 1; SDC Supp 1960, § 45.0201-1 (16).



§ 9-17-2 Meetings of municipality organization--Maintenance of office--Employment ofofficials.

9-17-2. Meetings of municipality organization--Maintenance of office--Employment of officials. Such municipal organization shall have the power and authority to hold annual and special meetings at such times and places as it may determine for the discussions and consideration of such measures and matters as affect the welfare of the municipality members thereof; to maintain an office or offices for the conduct of the business of such organization and to employ and compensate such officials as it shall deem necessary in the support of such organization and the interest and welfare of its municipality members.

Source: SL 1955, ch 217, § 2; SDC Supp 1960, § 45.0201-1 (16).



§ 9-17-3 Municipal payment of dues and delegate expenses for organization.

9-17-3. Municipal payment of dues and delegate expenses for organization. Any municipality which shall join or become a member of such municipal organization is hereby authorized and empowered, by ordinance, to annually appropriate funds for the payment of reasonable annual dues in said organization as the same may be assessed and to pay the expenses of designated representatives or delegates as provided in § 9-17-4, in attending the meetings of said organization.

Source: SL 1955, ch 217, § 3; SDC Supp 1960, § 45.0201-1 (16).



§ 9-17-4 Representation of municipalities at organization meetings.

9-17-4. Representation of municipalities at organization meetings. Each municipality member of said organization is hereby authorized and empowered to designate any member or members of its governing body or other persons in its employ to represent said municipality in said municipal organization and attend the meetings thereof.

Source: SL 1955, ch 217, § 3; SDC Supp 1960, § 45.0201-1 (16).



§ 9-17-5 Repealed.

9-17-5. Repealed by SL 2003, ch 44, § 1.



§ 9-17-6 South Dakota Firefighters' Association, Incorporated continued.

9-17-6. South Dakota Firefighters' Association, Incorporated continued. The furnishing of fire protection is a governmental function and the South Dakota Firefighters Association, Incorporated, composed of the members of the municipal fire departments, is hereby continued as a public state institution of this state.

Source: SL 1919, ch 206, § 1; SDC 1939, § 20.0101; SL 1975, ch 86, § 1; SL 2006, ch 31, § 1.



§ 9-17-7 Schools and promotional activities of South Dakota Firefighters' Association,Incorporated.

9-17-7. Schools and promotional activities of South Dakota Firefighters' Association, Incorporated. The South Dakota Firefighters Association, Incorporated, shall hold annual schools for the purpose of instruction and drilling, as well as testing modern methods and fire extinguishing apparatus, and in general shall encourage and promote the protection of property from loss and destruction by fire.

The time and place of the annual school shall be fixed by the South Dakota Firefighters Association, Incorporated.

Source: SL 1911, ch 157, § 3; RC 1919, § 10176; SL 1919, ch 206, § 3; SL 1931, ch 154; SDC 1939, § 20.0102; SL 1965, ch 101; SL 1975, ch 86, § 2; SL 2006, ch 31, § 2.






Chapter 18 - Municipal Records And Proceedings

§ 9-18-1 Governing body to publish proceedings and statement of expenditures--Rate ofpayment for publication.

9-18-1. Governing body to publish proceedings and statement of expenditures--Rate of payment for publication. The governing body of every municipality shall cause to be published in the official legal newspaper therein, or, if no official legal newspaper is published therein, in any legal newspaper which serves such municipality, within thirty days after each meeting thereof a full account of the proceedings at such meeting, giving a detailed statement of all expenditures of money, the names of the persons to whom payment is made, and showing the service rendered therefor. It shall pay for publishing such proceedings not to exceed ninety percent of the legal line rates for weekly newspapers and not to exceed the legal line rate for daily newspapers, as provided in § 17-2-19.

Source: RC 1919, § 6580; SL 1919, ch 252; SL 1925, ch 215; SDC 1939, § 45.1116; SL 1941, ch 195; SL 1943, ch 164; SL 1947, ch 202; SL 1957, ch 246; SL 1963, ch 278.



§ 9-18-1.1 Time for delivery of copy to official newspaper.

9-18-1.1. Time for delivery of copy to official newspaper. The auditor or clerk responsible for keeping a record of proceedings required to be published pursuant to § 9-18-1 shall cause a copy to be delivered to the official newspaper within one week from the time such meeting is held.

Source: SL 1972, ch 129, § 1.



§ 9-18-2 Records of acts and proceedings of municipal officers--Open to public.

9-18-2. Records of acts and proceedings of municipal officers--Open to public. Every municipal officer shall keep a record of the official acts and proceedings of his office, and such record shall be open to public inspection during business hours under reasonable restrictions.

Source: SL 1890, ch 37, art III, § 9; SL 1890, ch 37, art VII, § 3; RPolC 1903, § 1190; SL 1913, ch 119, § 26; RC 1919, § 6282; SDC 1939, § 45.1115.



§ 9-18-3 Admissibility in evidence of copies and transcripts of municipal records--Prima facieevidence.

9-18-3. Admissibility in evidence of copies and transcripts of municipal records--Prima facie evidence. Copies of all papers filed in the office of the auditor or clerk and transcripts of all records of the governing body certified by him under the corporate seal are admissible in evidence the same as the originals thereof. Such original papers or records or such copies or transcripts thereof are prima facie evidence of the facts stated therein.

Source: SL 1890, ch 37, art VII, § 1; SL 1890, ch 37, art XVI, § 14; RPolC 1903, §§ 1244, 1302; SL 1913, ch 119, § 65; RC 1919, §§ 6285, 6355; SDC 1939, § 45.0113.



§ 9-18-4 Repealed.

9-18-4. Repealed by SL 1970, ch 43, § 1.






Chapter 19 - Ordinances And Resolutions

§ 9-19-1 Definition of terms.

9-19-1. Definition of terms. The word "ordinance" as used in this title shall mean a permanent legislative act of the governing body of a municipality within the limits of its powers.

The word "resolution" as used in this title shall mean any determination, decision, or direction of the governing body of a municipality of a special or temporary character for the purpose of initiating, effecting, or carrying out its administrative duties and functions under the laws and ordinances governing the municipality.

Source: SL 1913, ch 119, § 38; RC 1919, §§ 6242, 6250; SDC 1939, §§ 45.1001, 45.1008.



§ 9-19-2 Continuation in force of prior ordinances and resolutions.

9-19-2. Continuation in force of prior ordinances and resolutions. All ordinances and resolutions in force in any municipality when this code takes effect which are not inconsistent with its provisions shall continue in force and effect until repealed or amended as provided by law.

Source: SL 1890, ch 37, art I, § 9; RPolC 1903, § 1178; RC 1919, § 6157; SDC 1939, § 45.0109.



§ 9-19-3 Authority to enact, amend, and repeal ordinances and resolutions--Penalties forviolation.

9-19-3. Authority to enact, amend, and repeal ordinances and resolutions--Penalties for violation. Every municipality may enact, make, amend, revise, or repeal all such ordinances, resolutions, and regulations as may be proper and necessary to carry into effect the powers granted thereto, and to provide for the punishment of each violation thereof by a fine not to exceed the fine established by subdivision 22-6-2(2), by imprisonment not exceeding thirty days, or by both the fine and imprisonment.

Source: SL 1890, ch 37, art V, § 1, subdiv 79; SL 1890, ch 37, art XXII, § 1; RPolC 1903, § 1229, subdiv 81; RPolC 1903, § 1380; RPolC 1903, § 1438, subdiv 19; SL 1903, ch 90; SL 1913, ch 119, § 53, subdiv 78; RC 1919, § 6169 (81); SL 1923, ch 238; SDC 1939, § 45.0201 (19); SL 1991, ch 187, § 2; SL 2007, ch 39, § 2



§ 9-19-3.1 Degree of proof required when jail sentence authorized--Pleadings--Jury trial--Application of civil rules.

9-19-3.1. Degree of proof required when jail sentence authorized--Pleadings--Jury trial--Application of civil rules. In the prosecution for the violation of any municipal ordinance which authorizes a penalty of a jail sentence, the municipality must prove the defendant guilty of the violation of the ordinance beyond a reasonable doubt. The proceedings shall be commenced by complaint naming the first or second class municipality as plaintiff, and the response thereto shall be by either oral plea or written answer. The defendant shall be entitled, by making demand therefor at any time before the commencement of trial, to trial by jury in the event the defendant is subject to any jail sentence. Except as provided in this section the proceedings shall be governed by the rules of civil procedure.

Source: SL 1975, ch 96, § 1; SL 1992, ch 60, § 2.



§ 9-19-4 Repealed.

9-19-4. Repealed by SL 1973, ch 130, § 14.



§ 9-19-5 One subject expressed in title of ordinance.

9-19-5. One subject expressed in title of ordinance. An ordinance must embrace but one subject which shall be expressed in its title.

Source: RC 1919, § 6242; SDC 1939, § 45.1001.



§ 9-19-6 Style of ordinance.

9-19-6. Style of ordinance. The style of all ordinances shall be as follows: "An ordinance __________ (inserting the title)" followed by: "Be it ordained by the (city or town) of __________ (inserting the name of municipality)" followed by the substance of the ordinance.

Source: SL 1890, ch 37, art IV, § 16; RPolC 1903, § 1213; SL 1913, ch 119, § 36; RC 1919, § 6243; SDC 1939, § 45.1002.



§ 9-19-7 Reading, passage, and publication of ordinances--Codes incorporated by reference.

9-19-7. Reading, passage, and publication of ordinances--Codes incorporated by reference. The title of all ordinances shall be read twice with at least five days intervening between the first and second reading. The ordinance shall be signed by the mayor or acting mayor or president of the Board of Trustees, filed with the auditor or clerk, and published once except that an ordinance incorporating and adopting comprehensive regulations or a code promulgated, approved, and published by a recognized and established national organization prescribing building, electrical, plumbing, safety, fire, health, or milk regulations need not be published in a newspaper, but upon adoption of such an ordinance the auditor or clerk shall publish a notice of the fact of adoption once a week for two successive weeks in the official newspaper, and twenty days after the completed publication of such notice, unless the referendum shall have been invoked, such ordinance shall become effective.

Source: SL 1890, ch 37, art IV, § 16; RPolC 1903, § 1213; SL 1913, ch 119, § 35; RC 1919, § 6244; SDC 1939, § 45.1003; SL 1947, ch 197; SL 1972, ch 49; SL 1982, ch 73.



§ 9-19-8 Passage, recording, and publication of resolutions.

9-19-8. Passage, recording, and publication of resolutions. Any resolution may be passed after one reading and shall be recorded at length in the minutes of the meeting at which it is passed, with a statement of the number of votes for and against it. Such resolution shall be published in full either as part of the minutes or separately.

Source: RC 1919, § 6251; SL 1921, ch 315; SDC 1939, § 45.1009; SL 1987, ch 77.



§ 9-19-9 Recording of votes on ordinances.

9-19-9. Recording of votes on ordinances. The vote upon all ordinances upon the second reading and to pass the same over any veto shall be taken by yeas and nays and entered upon the minutes of the meeting.

Source: SL 1890, ch 37, art IV, § 16; RPolC 1903, § 1213; RC 1919, § 6245; SDC 1939, § 45.1004.



§ 9-19-10 Veto power of mayor under aldermanic form--Items in appropriation ordinances.

9-19-10. Veto power of mayor under aldermanic form--Items in appropriation ordinances. The mayor in any municipality with a common council may veto any ordinance or resolution by filing a written objection with the finance officer within ten days after its passage. The veto may extend to any one or more items contained in an ordinance or resolution making an appropriation or to the entire ordinance or resolution. If the veto only extends to a part of such ordinance or resolution, the remainder shall take effect.

Source: SDC 1939, § 45.1004; SL 2001, ch 45, § 1.



§ 9-19-11 Reconsideration of vetoed ordinance--Vote required to override veto.

9-19-11. Reconsideration of vetoed ordinance--Vote required to override veto. If the mayor vetoes any ordinance or resolution, the finance officer shall present the ordinance or resolution with the mayor's written objection at the next meeting of the council and it may be reconsidered. If the ordinance or resolution is passed by a two-thirds vote of all the aldermen, it shall be published and become effective notwithstanding the mayor's disapproval.

Source: SDC 1939, § 45.1004; SL 2001, ch 45, § 2.



§ 9-19-12 Ordinance becoming law without mayor's signature.

9-19-12. Ordinance becoming law without mayor's signature. If the mayor fails to sign any ordinance or resolution or file written objections thereto within ten days after its passage, the ordinance or resolution shall be published and become a law without the mayor's signature.

Source: SDC 1939, § 45.1004; SL 2001, ch 45, § 3.



§ 9-19-13 Effective date of resolutions and ordinances.

9-19-13. Effective date of resolutions and ordinances. Except such resolutions or ordinances as may be necessary for the immediate preservation of the public peace, health, or safety, or support of the municipal government and its existing public institutions, or which provide for an election or for hearing on an improvement or assessment or which call for bids, which take effect upon the passage and publication thereof, every resolution or ordinance passed by the governing body shall take effect on the twentieth day after its publication unless suspended by operation of a referendum.

Source: SL 1899, ch 94, § 1; RPolC 1903, §§ 1213, 1214; SL 1913, ch 119, § 38; RC 1919, §§ 6246, 6252, 6253; SDC 1939, § 45.1010; SL 1957, ch 244.



§ 9-19-14 Recording of ordinance in ordinance book.

9-19-14. Recording of ordinance in ordinance book. After an ordinance takes effect, the auditor or clerk shall record the same together with a certificate of the date of its publication in a book to be known as the "Ordinance Book," and file the affidavit of publication with the original ordinance.

Source: SL 1890, ch 37, art IV, § 16; RPolC 1903, § 1213; RC 1919, § 6247; SDC 1939, § 45.1005.



§ 9-19-15 Compilation of ordinances--Free copies.

9-19-15. Compilation of ordinances--Free copies. Every municipality may compile the municipal ordinances without revision or amendment for publication in book form. The compilation shall be effective without publication as required for ordinances.

The municipal auditor or clerk shall furnish a free copy of the book to the circuit clerk of court and the county law library of each county in which the municipality is situated.

Source: SDC 1939, § 45.0201 (20); SL 1984, ch 57, § 1; SL 1997, ch 49, § 1.



§ 9-19-16 Revision of ordinances--Committee to prepare revision.

9-19-16. Revision of ordinances--Committee to prepare revision. Every municipality shall have the power to revise the ordinances as provided herein. The governing body of any municipality not oftener than once every five years may appoint a committee of one or more competent persons to prepare and submit for its consideration an ordinance in revision of the ordinances of the municipality.

Source: SL 1890, ch 37, art III, § 13; RPolC 1903, § 1194; SL 1913, ch 119, § 37; RC 1919, § 6249; SL 1925, ch 247; SDC 1939, §§ 45.0201 (21), 45.1007.



§ 9-19-17 Notice of adoption of ordinance in revision--Effective date--Publication in bookform.

9-19-17. Notice of adoption of ordinance in revision--Effective date--Publication in book form. Upon the adoption of an ordinance which revises the ordinances of the municipality by the governing body, the auditor or clerk shall publish a notice of the adoption of the revised ordinances once in the official newspaper. Twenty days after the completed publication of the notice, unless the referendum is invoked, the ordinance shall become effective without publication in a newspaper.

The governing body may publish the revised ordinances in book form. The auditor or clerk shall furnish a free copy of the book or the revised ordinances to the circuit clerk of court and the county law library of each county in which the municipality is situated.

Source: SL 1913, ch 119, § 37; RC 1919, § 6249; SL 1925, ch 247; SDC 1939, § 45.1007; SL 1982, ch 60, § 4; SL 1984, ch 57, § 2; SL 1991, ch 24, § 4.



§ 9-19-18 Evidence of ordinances and resolutions.

9-19-18. Evidence of ordinances and resolutions. An original ordinance or resolution, the record or a certified copy thereof, or any compilation or revision of ordinances purporting to be printed under the authority of the municipality are admissible in evidence without further proof.

Source: PolC 1877, ch 24, § 57; CL 1887, § 1094; SL 1890, ch 37, art IV, § 16; RPolC 1903, §§ 1213, 1470; RC 1919, § 6247; SDC 1939, § 45.0113.



§ 9-19-19 Ordinances and resolutions presumed valid unless controverted.

9-19-19. Ordinances and resolutions presumed valid unless controverted. In any action or proceeding instituted by an acting municipality it shall not be required to show compliance with the provisions of this title as to the passage or publication of any ordinance or resolution unless the same be controverted under oath.

Source: PolC 1877, ch 24, § 53; CL 1887, § 1078; RPolC 1903, § 1467; RC 1919, § 6159; SDC 1939, § 45.0111.



§ 9-19-20 Firearms regulation ordinances prohibited.

9-19-20. Firearms regulation ordinances prohibited. No municipality may pass any ordinance that restricts possession, transportation, sale, transfer, ownership, manufacture, or repair of firearms or ammunition or their components. Any ordinances prohibited by this section are null and void.

Source: SL 1983, ch 38, § 1.



§ 9-19-21 Municipality implementation of pretreatment program--Fines for violations byindustrial users.

9-19-21. Municipality implementation of pretreatment program--Fines for violations by industrial users. Any municipality that is required to develop a pretreatment program in accordance with chapter 34A-2 may enact, make, amend, revise or repeal all such ordinances, resolutions, and regulations as may be proper and necessary to implement the pretreatment program and to provide for the punishment of each pretreatment violation by industrial users pursuant to § 34A-2-15 with a civil penalty of up to one thousand dollars per day for each violation.

Source: SL 1992, ch 254, § 89.






Chapter 20 - Initiative And Referendum

§ 9-20-1 Percentage of voters required to propose ordinance or resolution.

9-20-1. Percentage of voters required to propose ordinance or resolution. The registered voters of any municipality may propose ordinances and resolutions for the government of the municipality if the petition is signed by at least five percent of the registered voters in the municipality. The percentage shall be based on the number of voters of the municipality as determined by the county auditor from the master registration file of registered voters in the municipality as of the time of the filing of the petition mentioned in § 9-20-2.

Source: SDC 1939, § 45.1018; SL 1947, ch 199, § 1; SL 1968, ch 183, § 2; SL 2002, ch 40, § 2.



§ 9-20-2 Petition proposing ordinance or resolution--Contents.

9-20-2. Petition proposing ordinance or resolution--Contents. A petition to propose an ordinance or resolution shall be filed with the finance officer, containing in proper form the proposed ordinance or resolution. It shall be signed by the required number of the resident registered voters of the municipality. The signer or circulator shall add the signer's residence address, county of voter registration, and date of signing. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class. No signature on a petition is valid if signed more than six months prior to the filing of the petitions.

Source: SDC 1939, § 45.1019; SL 1947, ch 199, § 2; SL 1957, ch 245, § 2; SL 1980, ch 64, § 3; SL 1983, ch 52, § 7; SL 1990, ch 104, § 4; SL 1992, ch 110, § 5; SL 1999, ch 41, § 1.



§ 9-20-3 Ordinance may not be initiated to nullify bond purposes.

9-20-3. Ordinance may not be initiated to nullify bond purposes. The right to initiate an ordinance shall not be applicable to ordinances proposed to nullify the purpose for which bonds have been sold by a municipality pursuant to statutory authority.

Source: SL 1961, ch 247; SL 1980, ch 66, § 1.



§ 9-20-4 Presentation of initiative petition to governing body--Submission to voters.

9-20-4. Presentation of initiative petition to governing body--Submission to voters. When a petition to initiate is filed with the finance officer, the finance officer shall present the petition to the governing body at its first ensuing regular or special meeting. The governing body shall submit the petition to a vote of the voters in the manner prescribed for a referendum.

Source: SDC 1939, § 45.1020; SL 1947, ch 199, § 3; SL 1980, ch 67, § 1; SL 2003, ch 41, § 1.



§ 9-20-5 Majority vote at election required for initiated ordinance or resolution--Effectivedate.

9-20-5. Majority vote at election required for initiated ordinance or resolution--Effective date. No initiated ordinance or resolution shall become operative unless approved by a majority of the votes cast for and against the same. If so approved, it shall take effect upon the completion of the canvass of the election returns relating thereto.

Source: SL 1899, ch 94, § 13; RPolC 1903, § 1226; SL 1913, ch 119, § 50; RC 1919, § 6264; SDC 1939, § 45.1021; SL 1947, ch 199, § 4.



§ 9-20-5.1 Year's waiting period required before amendment or repeal.

9-20-5.1. Year's waiting period required before amendment or repeal. No initiated ordinance or resolution may be amended or repealed by the governing body of a municipality until at least one year has passed from its effective date.

Source: SL 1977, ch 72.



§ 9-20-6 Time for filing referendum petition.

9-20-6. Time for filing referendum petition. The required number of voters residing in any municipality may file within twenty days after the publication of any ordinance or resolution subject to referendum a petition with the auditor or clerk, requiring the submission of any such ordinance or resolution to a vote of the voters of the municipality for its rejection or approval. If filed on the twentieth day after publication, such petitions shall be filed no later than normal closing hours of the city hall or city auditor's office on said twentieth day.

Source: SL 1899, ch 94, § 2; RPolC 1903, § 1215; SL 1913, ch 119, § 39; RC 1919, § 6254; SDC 1939, § 45.1011; SL 1947, ch 198; SL 1975, ch 119, § 20.



§ 9-20-7 Description in referendum petition of matter covered.

9-20-7. Description in referendum petition of matter covered. If the matter intended to be covered by the referendum petition is the whole of any ordinance or resolution, the petition shall contain the title of such ordinance or the subject of such resolution, and the date of its passage, but if only a portion of such ordinance or resolution is intended to be covered by the petition, such portion shall be set out at length.

Source: SL 1899, ch 94, § 3; RPolC 1903, § 1216; SL 1913, ch 119, § 40; RC 1919, § 6255; SL 1921, ch 300, § 1; SDC 1939, § 45.1012; SL 1957, ch 245, § 1.



§ 9-20-8 Number of signers required for referendum petition--Data concerning signers.

9-20-8. Number of signers required for referendum petition--Data concerning signers. The referendum petition shall be signed by at least five percent of the registered voters in the municipality. The percentage shall be based on the number of voters of the municipality as determined by the county auditor from the master registration file as of the time of the filing of the petition. The signer or circulator shall add the signer's residence address, county of voter registration, and date of signing. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class.

Source: SDC 1939, § 45.1012; SL 1957, ch 245, § 1; SL 1968, ch 183, § 1; SL 1979, ch 50, § 7; SL 1980, ch 64, § 4; SL 1987, ch 78; SL 1990, ch 104, § 5; SL 1992, ch 110, § 6; SL 1999, ch 41, § 2; SL 2002, ch 40, § 3.



§ 9-20-9 Requirements for persons circulating petition--Board of elections to promulgaterules--Scope of rules.

9-20-9. Requirements for persons circulating petition--Board of elections to promulgate rules--Scope of rules. Any person circulating an initiative or referendum petition shall verify that each person signing the petition is a resident and qualified voter of the municipality. The State Board of Elections shall promulgate rules pursuant to chapter 1-26 prescribing the format for an initiative and referendum petition and its verification.

Source: SDC 1939, § 45.1013; SL 1999, ch 41, § 3; SL 2000, ch 19, § 3.



§ 9-20-10 Liberal construction of referendum petition.

9-20-10. Liberal construction of referendum petition. Such petition may be made up and signed and shall be liberally construed as provided by the statute governing an initiated law.

Source: SDC 1939, § 45.1012; SL 1957, ch 245, § 1.



§ 9-20-11 Date of election on referendum petition--No action taken pending election.

9-20-11. Date of election on referendum petition--No action taken pending election. The governing body shall, upon the presentation of a petition pursuant to § 9-20-6, submit the question to the electors at the next annual municipal election or the next general election, whichever is earlier. Pending the election, the governing body may take no action with respect to the subject matter of the petition that would alter or preempt the effect of the proposed petition. However, the governing body may expedite the date of the election by ordering, within ten days of receiving the petition, a special election to be held on a Tuesday not less than thirty days from the date of the order of the governing body.

Source: SL 1899, ch 94, § 2; RPolC 1903, § 1215; SL 1913, ch 119, § 39; RC 1919, § 6254; SDC 1939, § 45.1011; SL 1947, ch 198; SL 1977, ch 68, § 8; SL 1980, ch 67, § 2; SL 1983, ch 53, § 6; SL 1995, ch 47, § 1.



§ 9-20-11.1 Repealed.

9-20-11.1. Repealed by SL 2003, ch 41, § 2.



§ 9-20-11.2 Date to certify ballot language to county auditor.

9-20-11.2. Date to certify ballot language to county auditor. If a municipality submits a question to the electors at the next general election pursuant to § 9-20-11, the municipality shall certify the ballot language to the county auditor by the second Tuesday in August of the year of the general election. However, the county auditor may extend the certification deadline for the municipality, if the county auditor determines that the extension will not prevent absentee ballots from being available by the date to begin absentee voting.

Source: SL 1995, ch 47, § 3; SL 2003, ch 41, § 3; SL 2007, ch 81, § 3; SL 2009, ch 69, § 10.



§ 9-20-11.3 Additional election costs paid by municipality.

9-20-11.3. Additional election costs paid by municipality. If a municipality submits a question to the electors at the next general election pursuant to § 9-20-11, the municipality shall pay the additional election cost related to the municipal question. The cost shall be agreed upon by the county auditor and the municipal finance officer.

Source: SL 1995, ch 47, § 4.



§ 9-20-12 Publication of referred ordinance or resolution--Notice of election.

9-20-12. Publication of referred ordinance or resolution--Notice of election. The auditor or clerk shall cause the entire referred ordinance or resolution to be published once a week for two successive weeks immediately preceding the election.

Such publication shall include a notice that on the day of election therein stated such ordinance or resolution will be submitted to the voters or, if only a portion thereof is covered by the petition, then notice as to what portion will be submitted.

Source: SL 1899, ch 94, § 5; RPolC 1903, § 1218; SL 1913, ch 119, § 42; RC 1919, § 6257; SDC 1939, § 45.1014.



§ 9-20-13 Ballots used in referendum election--Form and contents.

9-20-13. Ballots used in referendum election--Form and contents. The auditor or clerk shall have ballots printed for the vote upon such referred ordinance or resolution and cause the same to be distributed as other official ballots are distributed.

Such ballots shall conform as near as may be to the law governing the submission of questions by the Legislature, except that the statement required to be printed on the ballots shall be prepared by the city attorney, or if there be no city attorney, by an attorney at law employed by the governing body for that purpose.

All questions to be voted upon at the same election may be submitted upon the same ballot.

Source: SL 1899, ch 94, § 6; RPolC 1903, § 1219; SL 1913, ch 119, § 43; RC 1919, § 6258; SDC 1939, § 45.1015.



§ 9-20-14 General municipal election law applicable to referendum elections.

9-20-14. General municipal election law applicable to referendum elections. The elections provided for in this chapter shall be governed by the provisions of chapter 9-13 except as to the form of the ballots otherwise specifically provided.

Source: SL 1899, ch 94, § 9; RPolC 1903, §§ 1222, 1227; SL 1913, ch 119, §§ 46, 51; RC 1919, § 6265; SDC 1939, § 45.1022.



§ 9-20-15 Majority vote required for approval of referred measure--Effective date.

9-20-15. Majority vote required for approval of referred measure--Effective date. No referred ordinance or resolution so submitted shall become operative unless approved by a majority of the votes cast for and against the same. If so approved, it shall take effect upon completion of the canvass of the election returns relating thereto.

Source: SL 1899, ch 94, § 8; RPolC 1903, § 1221; SL 1913, ch 119, § 45; RC 1919, § 6260; SDC 1939, § 45.1017.



§ 9-20-16 Preservation of referendum petitions--Open to public inspection.

9-20-16. Preservation of referendum petitions--Open to public inspection. The auditor or clerk shall preserve all petitions invoking the referendum filed in his office for a period of at least two years, during which time such petitions shall be open to public inspection upon reasonable request.

Source: SL 1899, ch 94, § 7; RPolC 1903, § 1220; SL 1913, ch 119, § 44; RC 1919, § 6259; SDC 1939, § 45.1016.



§ 9-20-17 Waiting period for new action after referendum election.

9-20-17. Waiting period for new action after referendum election. No referred ordinance or resolution may be again voted upon by the government of any municipality within one year from the date of the election thereon.

Source: SDC Supp 1960, § 45.1022 as enacted by SL 1961, ch 246.



§ 9-20-18 Legislative finding--Actions of municipal governing boards subject to referendum.

9-20-18. Legislative finding--Actions of municipal governing boards subject to referendum. The Legislature finds that in making past grants of decision-making authority to municipal governing authorities, its intent was to grant that authority to the governing bodies of municipalities and that such actions, unless otherwise excluded from the referendum and initiative process by other state law, are subject to the initiative and referendum process. Therefore, the contrary holding in Baker v. Jackson, 372 NW2d 142 (SD, July 31, 1985) is hereby abrogated.

Source: SL 1986, ch 73, § 1.



§ 9-20-19 Legislative decision of governing body subject to referendum--Administrativedecision not subject to referendum.

9-20-19. Legislative decision of governing body subject to referendum--Administrative decision not subject to referendum. Any legislative decision of a governing body is subject to the referendum process. A legislative decision is one that enacts a permanent law or lays down a rule of conduct or course of policy for the guidance of citizens or their officers. Any matter of a permanent or general character is a legislative decision.

No administrative decision of a governing body is subject to the referendum process, unless specifically authorized by this code. An administrative decision is one that merely puts into execution a plan already adopted by the governing body itself or by the Legislature. Supervision of a program is an administrative decision. Hiring, disciplining, and setting the salaries of employees are administrative decisions.

Source: SL 1986, ch 73, § 2.






Chapter 21 - Tax Levies And Appropriations

§ 9-21-1 Fiscal year of municipalities.

9-21-1. Fiscal year of municipalities. The fiscal year of each municipality shall commence on the first day of January of each year.

Source: SL 1890, ch 37, art VII, § 7; SL 1890, ch 37, art XV, § 1; RPolC 1903, § 1295; SL 1913, ch 119, § 114; RC 1919, § 6333; SL 1921, ch 298; SDC 1939, § 45.1401.



§ 9-21-2 Annual appropriation ordinance--Time of introduction--Contents--Enterprise and trust and agency funds.

9-21-2. Annual appropriation ordinance--Time of introduction--Contents--Enterprise and trust and agency funds. The governing body of each municipality shall, no later than its first regular meeting in September of each year or within ten days thereafter, introduce the annual appropriation ordinance for the ensuing fiscal year, in which it shall appropriate the sums of money necessary to meet all lawful expenses and liabilities of the municipality. The ordinance shall specify the function and subfunction as prescribed by the Department of Legislative Audit for which the appropriations are made and the amount appropriated for each function and subfunction, which amount shall be appropriated from the proper fund. It is not necessary to appropriate revenue to be expended from an enterprise or trust and agency fund if the fund is not supported or subsidized by revenue derived from the annual appropriated tax levy. However, an annual budget for these funds shall be developed and published no later than December thirty-first of each year.

Source: SL 1890, ch 37, art XV, § 2; RPolC 1903, § 1296; SL 1913, ch 119, § 115; RC 1919, § 6334; SL 1921, ch 295, § 1; SDC 1939, § 45.1402; SL 1953, ch 257; SDC Supp 1960, § 45.1402 (1); SL 1983, ch 58; SL 1984, ch 58; SL 1985, ch 63.



§ 9-21-3 Appropriations limited to municipal powers.

9-21-3. Appropriations limited to municipal powers. No money belonging to any municipality shall be appropriated except for such objects and the defraying of such expenses as necessarily arise in the exercise of the powers granted to it.

Source: PolC 1877, ch 24, § 24; CL 1887, § 1045; RPolC 1903, § 1443; RC 1919, § 6345; SDC 1939, § 45.1406.



§ 9-21-4 Repealed.

9-21-4. Repealed by SL 1981, ch 44, § 29.



§ 9-21-5 Appropriations for support of Civil Air Patrol.

9-21-5. Appropriations for support of Civil Air Patrol. The governing bodies of municipalities may contribute sums of money annually to the support of units of the Civil Air Patrol located in their respective municipalities. For the purposes of carrying out the provisions of this section, such governing bodies may appropriate out of the general funds of their respective municipalities.

Source: SL 1964, ch 146.



§ 9-21-6 Classification of expenditures in annual appropriation ordinance.

9-21-6. Classification of expenditures in annual appropriation ordinance. The classification of expenditures in the annual appropriation ordinance of municipalities of the first and second class shall conform to the uniform classification in the municipal accounting manual published in accordance with § 4-11-6.

Source: SL 1925, ch 115, ch II, art III, § 3; SL 1931, ch 107; SL 1933, ch 57, § 1; SL 1937, ch 106; SDC 1939, § 45.1403; SL 1957, ch 249; SL 1971, ch 62; SL 1977, ch 73, § 2.



§ 9-21-6.1 Line item for contingencies--Maximum amount--Transfer to otherappropriations.

9-21-6.1. Line item for contingencies--Maximum amount--Transfer to other appropriations. In preparing the annual estimate of expenses as provided by § 9-22-23, the auditor or clerk may include in the budget a line item for contingencies. The line item shall be included in the annual budget adopted pursuant to § 9-21-2 and shall not exceed five percent of the total municipal budget. No expenditures shall be charged to this item but such appropriated amount may be transferred, by resolution of the municipal governing body, to any other appropriation in which insufficient amounts were provided or for items for which no appropriation was provided.

Source: SL 1975, ch 95, § 1.



§ 9-21-7 Supplemental appropriation ordinance for indispensable functions ordischarge of municipal duties.

9-21-7. Supplemental appropriation ordinance for indispensable functions or discharge of municipal duties. In the event of the failure to provide by the annual appropriation ordinance, sufficient revenue to enable the municipality to conduct the indispensable functions of government in any department, or to discharge any duty which it is the lawful duty of the municipality to discharge and which requires the incurring of liabilities or expenditures of funds for a purpose or object for which no provision has been made in the annual appropriation ordinance for such fiscal year, and when any of such occasions arise the governing body of such municipality may make, approve and adopt a supplemental appropriation ordinance, providing therein for appropriations for any or such purposes in such amounts as said governing body may determine necessary and such supplemental appropriation ordinance shall set out in detail each item for which an appropriation is made and the amount thereof. The adoption of such supplemental appropriation ordinance shall be governed by the same laws pertaining to the adoption of the annual appropriation ordinance.

Source: SDC 1939, § 45.1402 (3) as added by SL 1953, ch 257.



§ 9-21-8 Additional appropriations prohibited--Bond authorization as appropriation.

9-21-8. Additional appropriations prohibited--Bond authorization as appropriation. No further appropriations shall be made at any other time for such fiscal year, except as provided in §§ 9-21-2 and 9-21-7. Whenever the governing body is authorized by the voters to issue bonds for a specific purpose, it shall be deemed an appropriation to the extent of the bonds authorized.

Source: SL 1890, ch 37, art XV, § 2; RPolC 1903, § 1296; SL 1913, ch 119, § 115; RC 1919, § 6334; SL 1921, ch 295, § 1; SDC 1939, § 45.1402; SL 1953, ch 257; SDC Supp 1960, § 45.1402 (4).



§ 9-21-9 Expenditures limited to appropriated amounts.

9-21-9. Expenditures limited to appropriated amounts. Neither the governing body nor any department or officer of the municipality shall add to the municipal expenditures in any fiscal year any sum in excess of the amount provided for in the annual appropriation ordinance except as otherwise specially provided. Nor shall the amount spent for any purpose or any department exceed the total amount appropriated for such purpose or for such department in the annual appropriation ordinance for such year, except as otherwise specially provided.

Source: SL 1890, ch 37, art XV, § 3; RPolC 1903, § 1297; SL 1913, ch 119, § 116; RC 1919, § 6335; SL 1921, ch 295, § 2; SL 1933, ch 152; SDC 1939, § 45.1404; SL 1939, ch 187; SL 1949, ch 184.



§ 9-21-9.1 State, county and federal grants expended without provision inappropriation ordinance--Publication.

9-21-9.1. State, county and federal grants expended without provision in appropriation ordinance--Publication. Any funds made available after the final appropriation ordinance is adopted by a municipality from state, county, and federal grants for expenditure by the municipality shall be paid into the municipal treasury and may be expended without specific provision in the appropriations ordinance of the municipality. In this case the governing body shall publish, in the official newspaper of the municipality, the purpose for which the expenditures were made and to whom the expenditures were made.

Source: SL 1973, ch 42, § 2; SL 1980, ch 56, § 2.



§ 9-21-9.2 Restoration of funds on reimbursement from other subdivisions,departments, or insurance.

9-21-9.2. Restoration of funds on reimbursement from other subdivisions, departments, or insurance. If the governing board of any municipality authorizes lawful expenditures from any specific fund for the use or benefit of another municipal department or political subdivision or expenditures to be reimbursed by insurance claims, the reimbursement for such expenditures shall be restored to the fund from which originally withdrawn and the deposit of the same shall restore the budget of such fund in the amount of the reimbursement.

Source: SL 1975, ch 87; SL 1976, ch 81.



§ 9-21-10 Contracts prohibited unless covered by appropriation or bonds.

9-21-10. Contracts prohibited unless covered by appropriation or bonds. Except as otherwise provided no contract shall be made by the governing body of any municipality and no expense shall be incurred by any department or any officer thereof, whether ordered by the governing body or not, unless an appropriation shall have been previously made concerning such expense, or the governing body authorized to issue bonds for a specific purpose.

Source: SL 1890, ch 37, art XV, § 4; RPolC 1903, § 1298; RC 1919, § 6336; SL 1921, ch 295, § 3; SL 1925, ch 233; SDC 1939, § 45.1405; SL 1941, ch 199; SL 1953, ch 258; SL 1959, ch 269.



§ 9-21-11 Long-term contracts authorized for utility services and improvement ofirrigable lands--Appropriation required--Referendum.

9-21-11. Long-term contracts authorized for utility services and improvement of irrigable lands--Appropriation required--Referendum. The governing body may enter into a contract for any term of years as the governing body may determine with any person or any rural water system, water user district, sanitary district, water project district, or like organization for the purchase by the municipality of water, gas, or electricity. If a contract is entered into with the United States government, or any agency or department thereof, providing for the sale and purchase of water or the acquisition of a municipal water supply, the contract may be for any term of years as said governing body may determine, or for the leveling or improvement of irrigable lands belonging to the municipality, which lands were on February 20, 1953, located and situated within the boundaries of an existing irrigation district. If any contract entered into pursuant to this section extends for more than one year, an appropriation need not have been previously made concerning such expense, except sufficient to cover the amount payable or estimated to become payable under such contract for the first year thereof. The governing body shall annually thereafter appropriate an amount sufficient to cover the amount payable or estimated to become payable under such contract during the ensuing fiscal year.

Such contracts shall be subject to referendum as ordinances.

Source: SL 1925, ch 233; SDC 1939, § 45.1405; SL 1941, ch 199; SL 1953, ch 258; SL 1959, ch 269; SL 1974, ch 72; SL 1991, ch 71.



§ 9-21-12 Authorization of depreciation reserve within proprietary fund.

9-21-12. Authorization of depreciation reserve within proprietary fund. The governing body of a municipality may by resolution create a depreciation reserve within each proprietary fund, as necessary, not to exceed the accumulated depreciation of the fixed assets of the respective fund.

Source: SL 1951, ch 247, § 1; SDC Supp 1960, § 45.0201-1 (9); SL 1978, ch 62, § 8; SL 1991, ch 72.



§ 9-21-13 Purposes of depreciation or capital replacement reserves.

9-21-13. Purposes of depreciation or capital replacement reserves. The depreciation or the capital replacement reserves shall be used only to replace and repair equipment belonging to the municipality and may not be used for the acquisition of equipment which would represent a substantial expansion in the total amount of equipment belonging to the municipality. Equipment for the purposes of this section shall mean properties commonly considered as representing capital outlay rather than operating expense outlay and shall include municipally owned buildings and lands.

Source: SL 1951, ch 247, § 2; SDC Supp 1960, § 45.0201-1 (9); SL 1994, ch 69, § 2.



§ 9-21-14 Repealed.

9-21-14. Repealed by SL 1994, ch 69, § 3.



§ 9-21-14.1 Capital outlay accumulations authorized for municipalities--Purposesincluded--Maximum accumulations.

9-21-14.1. Capital outlay accumulations authorized for municipalities--Purposes included--Maximum accumulations. The governing body of a municipality may by resolution authorize the accumulation of funds for a period longer than one year for specific capital outlay purposes otherwise authorized by law. For the purpose of this section, "capital outlay purposes" means purposes which result in the acquisition of or additions to plant, or equipment, including but not limited to expenditures for land, existing facilities, improvement of grounds, construction of facilities, additions to facilities, remodeling of facilities, or for the purchase of equipment.

The maximum capital outlay accumulations shall be as follows:

(1) In first-class municipalities, the amount of the accumulation for all purposes may never exceed an amount equivalent to four dollars per thousand dollars of assessed value of all property within the municipality;

(2) In second-class municipalities, the amount of the accumulation for all purposes may never exceed an amount equivalent to ten dollars per thousand dollars of assessed value of all property within the municipality or one hundred twenty-five thousand dollars, whichever is greater;

(3) In third-class municipalities, the amount of the accumulation may never exceed one hundred twenty-five thousand dollars.
Source: SL 1979, ch 55, § 1; SL 1980, ch 68, § 1; SL 1989, ch 75, § 1.



§ 9-21-14.2 Vote required for capital outlay accumulation--Time of expenditure--Reversion of unused funds.

9-21-14.2. Vote required for capital outlay accumulation--Time of expenditure--Reversion of unused funds. The resolution authorized by § 9-21-14.1 shall be enacted by a two-thirds vote of the governing body and shall set forth clearly the purposes for which the funds are to be accumulated and the maximum amount that may be accumulated. The funds to be accumulated shall be expended within sixty months from the date of the resolution. If the specific purposes for which the funds are accumulated are deemed no longer necessary, these funds shall revert to the general fund.

Source: SL 1979, ch 55, §§ 2, 4.



§ 9-21-14.3 to 9-21-14.5. Repealed.

9-21-14.3 to 9-21-14.5. Repealed by SL 1989, ch 75, §§ 2 to 4.



§ 9-21-15 Replacement or repair required by unanticipated event--Borrowing andaddition to tax levy.

9-21-15. Replacement or repair required by unanticipated event--Borrowing and addition to tax levy. No expenditure for any improvement, replacement, repair or service shall exceed in any one year the amount provided therefor in the annual appropriation ordinance of a municipality, except that the governing body may expend the proceeds of any bond issue authorized by the voters of the municipality, or in case of emergency, by a unanimous vote, may by resolution order any improvement, replacement, repair or lawful service the necessity of which is caused by any casualty, accident, circumstances or event happening after such annual appropriation ordinance is made which could not have reasonably been anticipated at the time of making the annual appropriation ordinance. The governing body may order the mayor or president to borrow in the name of the municipal corporation, with the attest of the auditor or clerk, a sufficient amount to provide for the necessary expense to be incurred in making any improvement, replacement or repair and in furnishing such service the necessity of which has so arisen, for a period not exceeding the close of the next fiscal year, which sum and interest shall be added to the amount authorized to be raised by the next general tax levy.

Source: SDC 1939, § 45.1404; SL 1939, ch 187; SL 1949, ch 184.



§ 9-21-16 Surplus funds used for replacement or repair required by unanticipatedevent.

9-21-16. Surplus funds used for replacement or repair required by unanticipated event. If the municipal corporation has on hand any unappropriated money, or money not raised by taxation, loan, or assessment, which can be spared for the purpose described in § 9-21-15 and which has not been pledged for the payment of any indebtedness of the municipality, or any money in any fund which the governing body by unanimous vote determines will not be needed for any other municipal purpose during the current fiscal year, such money may be transferred by the governing body, by unanimous vote, in order to provide in whole or in part the money made necessary by such unanticipated events or circumstances, and such money may be used in lieu of such borrowing or the borrowing may be supplementary thereto.

Source: SDC 1939, § 45.1404 as added by SL 1949, ch 184.



§ 9-21-16.1 Casualty reserve fund authorized--Limitation on amount and use of fund--Interest.

9-21-16.1. Casualty reserve fund authorized--Limitation on amount and use of fund--Interest. The governing body of a municipality may, by resolution or ordinance, establish a fund to be designated the casualty reserve fund and the governing body may, in their annual appropriation, set forth a specific amount for such fund. The amount appropriated shall be transferred to such fund. However, at no time may the money in such fund exceed the sum of one hundred thousand dollars. The money in the fund may be expended only for the payment of expenses to replace and repair property of the municipality which was damaged or lost as a result of a casualty loss. If this fund is at the maximum amount allowed, the interest earned from the investment of the fund shall be placed in the municipality's general fund.

Source: SL 1968, ch 189; SL 1977, ch 75; SL 1986, ch 74.



§ 9-21-17 Judgment against municipality--Borrowing--Maximum tax levy to payjudgment.

9-21-17. Judgment against municipality--Borrowing--Maximum tax levy to pay judgment. If any judgment is obtained against the municipality, it may borrow for a space of time not exceeding the close of the fiscal year a sum sufficient to pay the judgment, if a tax levy of ten dollars per thousand dollars of taxable valuation of the municipality will be sufficient to pay all judgments subsisting and final at the time of making the levy. No tax levy greater than ten dollars per thousand dollars of taxable valuation of any municipality, may be made in any one year for the payment of a judgment or judgments. If a levy of ten dollars per thousand dollars of taxable valuation per year on such valuation will be insufficient to pay any final judgment within ten years from the date it becomes final in a municipality with a population in excess of five hundred, a tax levy may be made of any amount sufficient to pay every judgment and the interest thereon in ten equal installments within ten years from the date it becomes final. In a municipality with a population of five hundred or less a tax levy of ten dollars per thousand dollars of taxable valuation of such municipality may be made for the payment of the judgment and the interest thereon. However, the levy may not be made for a period in excess of nineteen years for the purpose of payment of any one judgment.

Source: SL 1890, ch 37, art XV, § 3; RPolC 1903, § 1297; SL 1913, ch 119, § 116; RC 1919, § 6335; SL 1921, ch 295, § 2; SL 1933, ch 152; SDC 1939, § 45.1404; SL 1939, ch 187; SL 1949, ch 184; SL 1983, ch 60.



§ 9-21-18 Contracts exceeding maximum tax levy as misdemeanor--Personal liabilityof authorizing officer.

9-21-18. Contracts exceeding maximum tax levy as misdemeanor--Personal liability of authorizing officer. It is a Class 2 misdemeanor for the officers of any municipality, unless expressly authorized by law, to contract any debt or incur any pecuniary liability, for the payment of either the principal or interest, for which during the current year or any subsequent year it will be necessary to levy on the taxable property of such municipality a higher rate of tax than the maximum rate prescribed by law.

Every such contract shall be null and void in regard to any obligation thereby imposed on the municipality on behalf of which such contract purports to be made.

Every officer who makes or participates in making or authorizes the making of any such contract shall be held individually liable for its performance.

Every officer present when any such unlawful contract was made or authorized to be made shall be deemed to have made or to have participated in making or to have authorized the making of the same, as the case may be, unless he dissented therefrom and entered or caused to be entered such dissent on the records of such municipality.

Source: SL 1897, ch 28, § 140; RPolC 1903, § 2243; RC 1919, § 6957; SDC 1939, § 45.1416; SL 1981, ch 43, § 17.



§ 9-21-18.1 Municipality authorized to enter lease-purchase agreement to lease real orpersonal property.

9-21-18.1. Municipality authorized to enter lease-purchase agreement to lease real or personal property. The provisions of § 9-21-18 or any other provision of law notwithstanding, any municipality may enter into a lease-purchase agreement for a term of years, not exceeding ten, for the purchase or lease by the municipality of real or personal property. Any lease-purchase agreement for a term exceeding one year requires the approval of more than sixty percent of the members-elect of the governing body of the municipality.

Source: SL 1995, ch 37, § 2.



§ 9-21-19 Annual tax levy included in appropriation ordinance--Apportionmentamong funds, bond interest, and debt service funds.

9-21-19. Annual tax levy included in appropriation ordinance--Apportionment among funds, bond interest, and debt service funds. The annual appropriation ordinance of each municipality shall also contain the annual tax levy, which for all purposes except park purposes shall not exceed the limitations prescribed by law. It shall apportion among the various funds provided for therein the amount levied for general purposes and shall designate the amount to be applied upon each fund. It shall also specify the amount levied to pay the interest on each outstanding bond issue, and the amount levied for the purpose of each debt service fund established to pay the principal of each series of bonds when matured.

Source: SL 1890, ch 37, art X, § 7; RPolC 1903, § 1229, subdiv 3; SL 1913, ch 119, § 115; RC 1919, § 6334; SL 1921, ch 295, § 1; SDC 1939, § 45.1402; SL 1953, ch 257; SDC Supp 1960, § 45.1402 (2).



§ 9-21-20 Certification of annual tax levy to county auditor.

9-21-20. Certification of annual tax levy to county auditor. Immediately upon the passage and publication of the annual appropriation ordinance the auditor or clerk shall certify the tax levies therein made to the county auditor in the county in which the first or second class municipality is situated in the following form:

For general purposes ..........

For interest and debt service fund ..........

Source: SL 1913, ch 119, § 115; RC 1919, § 6334; SL 1921, ch 295, § 1; SDC 1939, § 45.1402; SL 1953, ch 257; SDC Supp 1960, § 45.1402 (5); SL 1992, ch 60, § 2.



§ 9-21-21 Warrants limited by tax levy--Violation as misdemeanor--Removal ofoffender from office.

9-21-21. Warrants limited by tax levy--Violation as misdemeanor--Removal of offender from office. No liability may be incurred against the municipality in excess of the total appropriation of the fund.

No liability may be incurred under any appropriation for which a warrant cannot be drawn as herein provided.

No member of the governing body may vote to incur a liability or to issue a warrant, nor may any mayor or finance officer sign, issue, or deliver any warrant, nor may any finance officer pay any warrant, issued in violation of the provisions of this section. A violation of this section is a Class 2 misdemeanor.

Upon conviction of a violation of this section the court in which such conviction is had may in its discretion enter an order removing the member of the governing body or other officer so convicted from his office.

Source: SL 1890, ch 37, art XV, § 3; RPolC 1903, § 1246; SL 1913, ch 119, § 119; SL 1915, ch 117, § 1; RC 1919, § 6342; SDC 1939, §§ 45.1414, 45.9902; SL 1976, ch 82; SL 1981, ch 43, § 18; SL 1993, ch 72.



§ 9-21-22 Maximum obligations under appropriation.

9-21-22. Maximum obligations under appropriation. No obligation under any appropriation shall be incurred or warrant drawn in excess of seventy-five percent of the tax levy made for the fund provided for such appropriation for the current fiscal year and seventy-five percent of the cash in the treasury in such fund derived from sources other than such tax levy prior to the second Monday in May of each fiscal year, except under appropriation made exclusively for the purchase of land or buildings or the erection of buildings for the municipality.

Source: SL 1890, ch 37, art VII, § 3; RPolC 1903, § 1246; SL 1913, ch 119, § 120; SL 1915, ch 117, § 2; RC 1919, § 6343; SDC 1939, § 45.1415.



§ 9-21-23 Proration of expenditures under appropriation for more than one year.

9-21-23. Proration of expenditures under appropriation for more than one year. In all cases where appropriations of money are authorized and made for periods longer than one year, the expenditure thereof in any one year shall never exceed the proportion which one year of time bears to the whole time, unless otherwise expressly provided.

Source: SL 1890, ch 108, § 1; RPolC 1903, § 310; RC 1919, § 6959; SDC 1939, § 45.1417.



§ 9-21-24 Highway taxes paid to municipal treasurer quarterly--Purposes for whichexpended.

9-21-24. Highway taxes paid to municipal treasurer quarterly--Purposes for which expended. All highway taxes collected as personal taxes from residents of any municipality and all highway taxes collected on account of real or personal property situated within any municipality by the treasurer of the county in which such municipality is located, shall be turned over quarterly by such treasurer to the treasurer of such municipality to be expended under the direction of its governing body in the improvement of the streets, alleys, highways, or public grounds thereof.

This section shall not apply to taxes levied by the county and state.

Source: SL 1887, ch 147, § 1; CL 1887, § 1167; RPolC 1903, § 1534; RC 1919, § 6524; SL 1919, ch 333, § 67; SDC 1939, § 45.1426.



§ 9-21-24.1 Encumbrance of unexpended appropriations for obligations incurred but notpaid.

9-21-24.1. Encumbrance of unexpended appropriations for obligations incurred but not paid. The governing body may by resolution not later than its first meeting in February encumber that portion of unexpended appropriations from the prior year for which applicable obligations were incurred but were not paid. The resolution shall state the appropriation account and amount encumbered. The auditor, clerk, or finance officer shall keep a detailed listing by payee and amount supporting such amount shown in the resolution for examination at the time of audit.

Source: SL 1971, ch 61; SL 1976, ch 74, § 1; SL 1979, ch 56.



§ 9-21-25 Diversion of money belonging to funds prohibited.

9-21-25. Diversion of money belonging to funds prohibited. Except as herein provided no money belonging to any fund shall ever be diverted to the use of any other fund, and no warrant shall be drawn upon any fund not properly chargeable to such fund.

Source: SL 1913, ch 119, § 118; RC 1919, § 6341; SDC 1939, § 45.1413; SL 1939, ch 187; SL 1955, ch 204; SL 1965, ch 213.



§ 9-21-25.1 Contingency amount included in general fund appropriation--Transfersfrom other funds--Maximum contingency fund balance.

9-21-25.1. Contingency amount included in general fund appropriation--Transfers from other funds--Maximum contingency fund balance. The amount to be budgeted for the contingency pursuant to § 9-21-6.1 shall be included in the appropriation for the municipal governing body out of general fund revenues. When transfers are made from the contingency budget to other appropriations, whose revenue is provided by other than general fund revenues, a transfer of fund balances may be made from the municipal general fund to such other fund in the amount of the budget transfer. At no time shall the balance in the contingency fund exceed five percent of the total municipal budget.

Source: SL 1975, ch 95, § 2.



§ 9-21-26 Repealed.

9-21-26. Repealed by SL 1993, ch 73, § 1.



§ 9-21-26.1 Transfer of surplus funds--Restrictions.

9-21-26.1. Transfer of surplus funds--Restrictions. The governing body may by a two-thirds vote transfer the surplus money in any of the several funds to any other fund or funds or may appropriate such surplus money to the payment of any outstanding indebtedness of the municipality. No money in any fund may be transferred unless a sufficient amount is left to pay all outstanding warrants drawn against the fund, together with any other indebtedness or contemplated expenditures from the fund for the current fiscal year. No money may be transferred from any sinking or interest fund unless sufficient money is left to pay all interest which may accrue on and the principal of all outstanding bonds. If there remains in the treasury of any municipality an unexpended balance of any special fund, and all claims against such fund have been fully paid, and the purpose for which it was created has been fully served, and there remains no further use for such balance for the purpose for which it was created, the governing board of the municipality may transfer such balance to any other fund of the municipality or subdivision to which such balance belongs. Enterprise funds are not construed to be special funds for purposes of this section.

Source: SL 1993, ch 73, § 2.



§ 9-21-27 Transfer of bond redemption funds allowed if certain amount is retained.

9-21-27. Transfer of bond redemption funds allowed if certain amount is retained. No balance remaining at the end of any fiscal year in any fund raised for the purpose of paying the principal or interest upon the bonded indebtedness of the municipality may be transferred to any other fund unless enough money is retained in the fund to retire all outstanding bonds and to pay any interest which will accrue on the bonds.

Source: SL 1913, ch 119, § 118; RC 1919, § 6341; SDC 1939, § 45.1413; SL 1939, ch 187; SL 1955, ch 204; SL 1965, ch 213; SL 1988, ch 77.



§ 9-21-28 Transfer to school districts of surplus from revenue-producing enterprises--Transfer to funds.

9-21-28. Transfer to school districts of surplus from revenue-producing enterprises--Transfer to funds. Authority is hereby granted to all municipalities to transfer surplus funds accumulated through special municipal revenue producing enterprises to public school districts operating within the municipality; provided such transfer of funds shall be made through a majority vote of the governing body of the municipality and accepted by a majority vote of the governing body of such school district.

No funds shall be transferred that are acquired through legal tax levy in the municipality. All such funds may be transferred by the school district to the general fund or the capital outlay fund of such school district.

Source: SL 1947, ch 220, §§ 1, 2; SDC Supp 1960, § 45.1436; SL 2005, ch 98, § 2.



§ 9-21-29 Transfer by county of funds received on behalf of municipality--Statementby county auditor of source and amount of funds.

9-21-29. Transfer by county of funds received on behalf of municipality--Statement by county auditor of source and amount of funds. The county treasurer shall transfer, by the twentieth day of the month, all money received during the prior month on behalf of the municipality to each municipality. Whenever any funds which have been collected by the county for the municipality from taxes or from any other source are remitted to the municipality, the county auditor shall send to the municipal finance officer or treasurer a statement showing the exact source and amount of such funds.

Source: SL 1977, ch 74; SL 1988, ch 78, § 1.



§ 9-21-30 Transfer by county auditor of funds received on behalf of municipality--Interest charged for failure to distribute--Statement of source and amountof funds.

9-21-30. Transfer by county auditor of funds received on behalf of municipality--Interest charged for failure to distribute--Statement of source and amount of funds. The county auditor shall, by the twentieth day of the month, transfer all money received during the prior month on behalf of each municipality to each municipality. Any county failing to distribute the receipts within the time prescribed is subject to an interest charge of one percent per month based on the receipts for the first thirty days of delinquency or part thereof and, thereafter, one percent per month for each month or part thereof. When any funds which have been collected by the county for the municipality from taxes and from any other source are remitted to the municipality, the county auditor shall send to the municipal finance officer a statement showing the exact source and amount of the funds.

Source: SL 1986, ch 75; SL 1988, ch 78, § 2.



§ 9-21-31 Capital replacement reserve fund authorized.

9-21-31. Capital replacement reserve fund authorized. The governing body of a municipality may by ordinance create a capital replacement reserve fund or account for general fixed assets, not to exceed fifty percent of the value of the general fixed assets.

Source: SL 1994, ch 69, § 1.



§ 9-21-32 Internal service fund for equipment purchases authorized--Equipmentdefined.

9-21-32. Internal service fund for equipment purchases authorized--Equipment defined. The governing body of a municipality may by resolution create an internal service fund to provide for the acquisition of equipment. Moneys may be budgeted and transferred to the fund from any source which may lawfully be used for such purpose, including equipment usage charges on any municipal department or agency. For purposes of this section, the term, equipment, includes machinery, motor vehicles, and any other equipment or personal property.

Source: SL 2005, ch 51, § 1.






Chapter 21A - Classification Of Urban And Rural Property For Tax Purposes

§ 9-21A-1 Legislative intent and purpose.

9-21A-1. Legislative intent and purpose. It is hereby declared to be the legislative intent and purpose of this chapter, pursuant to the provisions of S.D. Const., Art. XI, § 2, that the property within the corporate limits of municipalities be classified as urban and rural for purposes of ad valorem property taxation consistent with the provisions herein.

Source: SL 1972, ch 68, § 1; SL 1974, ch 73, § 1; SL 1994, ch 68, § 1.



§ 9-21A-2 Definition of terms.

9-21A-2. Definition of terms. Terms as used in this chapter mean:

(1) "Municipality," all municipalities as defined by § 9-2-1;

(2) "Rural property," all platted or unplatted property not developed for commercial, industrial, or urban residential purposes within the corporate limits of municipalities and placed by the governing body thereof within the rural service district as provided by this chapter;

(3) "Urban property," all platted property developed for commercial, industrial, or urban residential purposes within the corporate limits of municipalities and placed by the governing body thereof within the urban service district as provided by this chapter.
Source: SL 1972, ch 68, § 2; SL 1974, ch 73, § 2; SL 1994, ch 68, § 2.



§ 9-21A-3 Establishment of urban service district and rural service district by ordinance.

9-21A-3. Establishment of urban service district and rural service district by ordinance. The governing body of any municipality may by ordinance divide the area within its corporate limits into an urban service district and a rural service district, constituting separate taxing districts for the urban and rural property classified for such purposes by this chapter and for purposes of all the municipal ad valorem property taxes, except those levied for the payment of bonds.

Source: SL 1972, ch 68, § 3; SL 2003, ch 45, § 1.



§ 9-21A-4 Rural service district--Lands included.

9-21A-4. Rural service district--Lands included. The rural service district shall include only such platted or unplatted lands as in the judgment of the governing body at the time of the adoption of the ordinance are rural in character, are used or usable for agriculture, and are not developed for commercial, industrial, or urban residential purposes, and for these reasons are not benefited to the same degree as other lands by municipal services financed by general taxation. The rural service district may include lands which are not contiguous to one another. The ordinance may designate lands outside the municipality which, if annexed, shall be included within the rural service district.

Source: SL 1972, ch 68, § 4.



§ 9-21A-5 Urban service district--Lands included.

9-21A-5. Urban service district--Lands included. The urban service district shall include all lands within the boundaries of the municipality which are not included in the rural service district.

Source: SL 1972, ch 68, § 4.



§ 9-21A-6 Agricultural land annexed--Limitation on tax levy and assessed value.

9-21A-6. Agricultural land annexed--Limitation on tax levy and assessed value. The ordinance shall determine that the tax levy and assessed value on the agricultural land annexed shall not exceed the average tax levy and average assessed value on unannexed agricultural land in adjoining townships in the county as long as the annexed agricultural land remains rural property as defined by this chapter.

Source: SL 1972, ch 68, § 5.



§ 9-21A-7 to 9-21A-9. Repealed.

9-21A-7 to 9-21A-9. Repealed by SL 2003, ch 45, §§ 2 to 4.



§ 9-21A-10 Platting or construction in rural district--Report--Transfer to urban district.

9-21A-10. Platting or construction in rural district--Report--Transfer to urban district. Whenever any parcel of land, owned by one person or by two or more persons jointly or in common at the time of its inclusion in the rural service district, is platted, in whole or in part, and whenever application is made for a permit for the construction of a commercial, industrial, or urban residential development or improvement to be situated on such parcel or any part thereof, the board or officer approving such plat or building permit shall report this to the governing body, which shall make and enter an order transferring such parcel from the rural service district to the urban service district.

Source: SL 1972, ch 68, § 8.



§ 9-21A-11 Filing ordinance, amendment, or order with county auditor.

9-21A-11. Filing ordinance, amendment, or order with county auditor. A certified copy of every ordinance, amendment, and order adopted or entered pursuant to this chapter shall be filed with the county auditor before it becomes effective.

Source: SL 1972, ch 68, § 9.



§ 9-21A-12 Certification of tax levy to county auditor--Allocation and spread of levies.

9-21A-12. Certification of tax levy to county auditor--Allocation and spread of levies. The amount of taxes levied each year by each municipality shall be certified to the county auditor in the manner now or hereafter provided by law. Taxes levied for payment of bonds shall continue to be spread upon all taxable property within the boundaries of the municipality in proportion to the assessed valuation thereof. The remaining amount of the taxes levied each year shall be allocated by the county auditor to the urban service district and the rural service district in amounts proportionate to the current benefit ratio times the current benefit between the full and true values of all taxable property within the urban service district and all taxable property within the rural service district. Within each district, the amount so allocated shall be spread upon all taxable property in proportion to the assessed valuation thereof.

Source: SL 1972, ch 68, § 9.






Chapter 22 - Custody And Accounting For Municipal Funds

§ 9-22-1 Receipts paid into municipal treasury--Funds designated by annual appropriationordinance.

9-22-1. Receipts paid into municipal treasury--Funds designated by annual appropriation ordinance. All money belonging to the municipality derived from taxation, licenses, fines, forfeitures, the operation of waterworks or other public utility owned or operated by it, or from any other source, shall be paid into the municipal treasury, and the governing body by the annual appropriation ordinance shall designate to what fund or funds such money shall be applied.

Source: SL 1913, ch 119, § 117; RC 1919, § 6340; SDC 1939, § 45.1412.



§ 9-22-2 Treasurer to receive moneys of municipality--Accounting.

9-22-2. Treasurer to receive moneys of municipality--Accounting. The treasurer shall receive all moneys belonging to the municipality, including taxes, licenses, fines, and income from all other sources, and shall receive special assessments as provided in § 9-22-17 and keep accurate and detailed accounts thereof in such manner as the governing body may from time to time direct.

Source: SL 1890, ch 37, art VIII, § 2; RPolC 1903, § 1248; SL 1913, ch 119, § 69; RC 1919, § 6289; SDC 1939, § 45.1121.



§ 9-22-3 Duplicate receipts given by treasurer--Filing with auditor or clerk.

9-22-3. Duplicate receipts given by treasurer--Filing with auditor or clerk. The treasurer shall give every person paying money into the treasury a duplicate receipt therefor, specifying the date of payment and upon what account paid.

He shall also file copies of such receipts with the auditor or clerk at the date of his monthly report.

Source: SL 1890, ch 37, art VIII, § 6; RPolC 1903, § 1252; SL 1913, ch 119, § 73; RC 1919, § 6293; SDC 1939, § 45.1125.



§ 9-22-4 Assignment of delinquent accounts receivable--Disposition of uncollectibleaccounts.

9-22-4. Assignment of delinquent accounts receivable--Disposition of uncollectible accounts. Every municipality may assign for collection any or all delinquent accounts receivable. After reasonable collection efforts the governing body may determine that an account is uncollectible, and by formal action direct that the uncollectible amount be removed from the records and disclosed on that year's financial report. Evidence of the debt removed from the records by the formal action of the governing body shall be retained by the municipality to support possible subsequent collection of that debt.

Source: SDC Supp 1960, § 45.0201-1 (23) as added by SL 1964, ch 138; SL 1974, ch 74; SL 1979, ch 57.



§ 9-22-5 Municipal funds kept separate and not used for personal benefit.

9-22-5. Municipal funds kept separate and not used for personal benefit. The treasurer shall keep all moneys in his hands belonging to the municipality separate and distinct from his own moneys.

He shall not use, directly or indirectly, the municipality's money or warrants in his custody for his own benefit or that of any other person.

Source: SL 1890, ch 37, art VIII, § 7; RPolC 1903, § 1253; SL 1913, ch 119, § 74; RC 1919, § 6294; SDC 1939, § 45.1126.



§ 9-22-6 Designation of depositories for municipal funds.

9-22-6. Designation of depositories for municipal funds. The governing body shall designate the depository or depositories in which the funds belonging to the municipality shall be deposited. Such depository or depositories shall be a bank or banks within the State of South Dakota, unless otherwise specifically provided by law.

Source: SL 1913, ch 119, § 122; RC 1919, § 6344; SL 1919, ch 272; SL 1921, ch 335; SL 1925, ch 236; SL 1929, ch 188; SDC 1939, § 45.1423; SL 1943, ch 166; SL 1959, ch 270; SL 1974, ch 39, § 15.



§ 9-22-6.1 Savings and loan associations as official depositories.

9-22-6.1. Savings and loan associations as official depositories. Domestic savings and loan associations whether chartered by this state or by the United States are official depositories for municipal funds; provided such funds are invested only in the accounts of such associations which are insured by the Federal Savings and Loan Insurance Corporation. The amount so invested in any one association may not exceed the amount which is covered by such insurance unless such association qualifies as a savings and loan depository as provided by chapter 4-6A.

Source: SL 1974, ch 303; SL 1982, ch 45, § 3.



§ 9-22-6.2 Domestic federal credit union as official depository--Requirement.

9-22-6.2. Domestic federal credit union as official depository--Requirement. Any domestic federal credit union chartered by the United States is a qualified public depository for municipal funds if such funds are invested in accounts which are insured by the National Credit Union Administration.

Source: SL 1987, ch 71, § 2.



§ 9-22-7 to 9-22-10. Repealed.

9-22-7 to 9-22-10. Repealed by SL 1974, ch 39, § 17.



§ 9-22-11 Interest from deposited funds property of municipality.

9-22-11. Interest from deposited funds property of municipality. All interest derived from the deposit of its funds shall be the property of the municipality.

Source: SL 1913, ch 119, § 122; RC 1919, § 6344; SL 1919, ch 272; SL 1925, ch 236; SL 1929, ch 188; SDC 1939, § 45.1423; SL 1943, ch 166; SL 1959, ch 270; SL 1981, ch 69.



§ 9-22-12 Investment of debt service funds, surplus, utility revenues and bond proceeds--Special assessment bonds and certificates--Interest on investments.

9-22-12. Investment of debt service funds, surplus, utility revenues and bond proceeds--Special assessment bonds and certificates--Interest on investments. Every municipality maintaining a debt service fund for the payment of outstanding bonds, and every municipality having outstanding revenue bonds and having accumulated "surplus funds" as contemplated by §§ 9-40-30 and 9-40-32, and every municipality owning a public utility or public utilities and having an accumulation of earned reserve or earned surplus funds therefrom, and every municipality having sold its bonds, the proceeds from the sale of which, in the opinion of the governing body, are temporarily not required to carry out the purpose for which the bonds were issued shall keep the accumulations in said funds deposited with the lawful depositories, or invested in registered warrants or bonds of any municipal or public corporation, including those of the municipality issuing such bonds, of the State of South Dakota, or bonds of the United States, or bonds or securities of any kind issued by the State of South Dakota. Nothing herein contained, however, shall be deemed to prevent the transfer, when authorized by law, of special assessment bonds and certificates issued on account of any local improvement to the debt service fund for general obligation bonds, the proceeds of which have been used to finance such improvement. The interest accruing on such investment shall be credited to such fund from which the investment was made.

Source: SL 1915, ch 277; RC 1919, § 6999; SL 1923, ch 264; SL 1927, ch 189; SL 1933, ch 164; SDC 1939, § 45.2310; SL 1941, ch 200; SL 1949, ch 190, § 5.



§ 9-22-13 Maturity dates of securities in which debt service funds invested.

9-22-13. Maturity dates of securities in which debt service funds invested. Moneys in any debt service fund shall be invested only in such of the securities named in § 9-22-12 as will become due and payable on or before the date when the bonds for the payment of which such debt service fund was created become due and payable, except bonds of the United States or of the State of South Dakota.

Source: SL 1915, ch 277; RC 1919, § 6999; SL 1923, ch 264; SL 1927, ch 189; SL 1933, ch 164; SDC 1939, § 45.2310; SL 1941, ch 200; SL 1949, ch 190, § 5.



§ 9-22-14 Tax levy to retire bonds held by debt service fund.

9-22-14. Tax levy to retire bonds held by debt service fund. If a municipal debt service fund is invested in other bonds of such municipality, there shall be a levy of a tax upon the taxable property of such municipality of sufficient amount to pay the interest and also the principal thereof when due, and such tax when collected shall be returned to the respective fund for that purpose.

Source: SL 1915, ch 277; RC 1919, § 6999; SL 1923, ch 264; SL 1927, ch 189; SL 1933, ch 164; SDC 1939, § 45.2310; SL 1941, ch 200; SL 1949, ch 190, § 5.



§ 9-22-15 Resolution required for investment transactions.

9-22-15. Resolution required for investment transactions. In carrying out the provisions of §§ 9-22-12 to 9-22-14, inclusive, all transactions shall be by resolutions of the governing body.

Source: SL 1915, ch 277; RC 1919, § 6999; SL 1923, ch 264; SL 1927, ch 189; SL 1933, ch 164; SDC 1939, § 45.2310; SL 1941, ch 200; SL 1949, ch 190, § 5.



§ 9-22-16 Separate accounting for funds and appropriations.

9-22-16. Separate accounting for funds and appropriations. The treasurer shall keep a separate account of each fund or appropriation and of the debits and credits belonging thereto.

Source: SL 1890, ch 37, art VIII, § 5; RPolC 1903, § 1251; SL 1913, ch 119, § 72; RC 1919, § 6292; SDC 1939, § 45.1124.



§ 9-22-17 Receipt and application of special assessment money--Cancellation ofcertificates.

9-22-17. Receipt and application of special assessment money--Cancellation of certificates. All money received on any special assessment shall be held by the finance officer in its respective fund to be applied only to the payment of the improvements for which the assessment was made. All special assessment certificates received by the finance officer shall immediately be canceled and preserved as vouchers in his office.

Source: SL 1890, ch 37, art VIII, § 9; RPolC 1903, § 1255; SL 1913, ch 119, § 76; RC 1919, § 6296; SDC 1939, § 45.1128; SL 1988, ch 81, § 7.



§ 9-22-18 Register of warrants paid--Examination by finance committee.

9-22-18. Register of warrants paid--Examination by finance committee. The treasurer shall also keep a register of all warrants paid during the year, describing such warrants, their date, amount, number, the fund from which paid, and person to whom paid, specifying also the time of payment.

All such warrants shall be examined by the finance committee of the governing body at the time of making the report required by § 9-22-20.

Source: SL 1890, ch 37, art VIII, § 8; RPolC 1903, § 1254; SL 1913, ch 119, § 75; RC 1919, § 6295; SDC 1939, § 45.1127.



§ 9-22-19 Treasurer's monthly settlement with auditor or clerk.

9-22-19. Treasurer's monthly settlement with auditor or clerk. The treasurer shall have a settlement with the auditor or clerk at the end of every month and turn over all warrants, interest coupons, bonds, or other evidence of indebtedness which may have been paid by him during the month, taking the receipt of the auditor or clerk therefor, and all such evidences of indebtedness shall be canceled by him and have written or stamped thereon the date of their payment.

Source: SL 1890, ch 37, art VIII, § 2; RPolC 1903, § 1248; SL 1913, ch 119, § 69; RC 1919, § 6289; SDC 1939, § 45.1121.



§ 9-22-20 Treasurer's reports to governing body.

9-22-20. Treasurer's reports to governing body. The treasurer shall report to the governing body at such time as may be prescribed by ordinance, giving a full and detailed account of all receipts and expenditures since his last report, and the state of the treasury.

Source: SL 1890, ch 37, art VIII, § 8; RPolC 1903, § 1254; SL 1913, ch 119, § 75; RC 1919, § 6295; SDC 1939, § 45.1127.



§ 9-22-21 Annual financial report--Publication--Filing--Extension of time.

9-22-21. Annual financial report--Publication--Filing--Extension of time. The auditor, financial officer, or clerk shall report to the governing body at the first regular meeting of March of each year, the receipts, expenses and financial condition of the municipality, including the amount of funds in the treasury at the time of making the report and where and in what amounts the funds are deposited or invested. The report shall be published within thirty days thereafter or upon completion of an annual audit in the official newspaper, or other newspaper as the governing body may direct. Immediately after the report to the governing body, the auditor, financial officer, or clerk, of municipalities of the first and second class, shall file a copy of the report with the State Department of Legislative Audit. The auditor-general, upon the request of the auditor, financial officer or clerk, with the approval of the local governing body, may grant a thirty day extension of the reporting and filing dates provided by this section.

Source: SDC 1939, § 45.1120; SL 1961, ch 248; SL 1974, ch 75; SL 1977, ch 73, § 3; SL 1983, ch 61; SL 1997, ch 50, § 1.



§ 9-22-22 Bond record maintained by auditor or clerk.

9-22-22. Bond record maintained by auditor or clerk. The auditor or clerk shall make and keep a list of outstanding municipal bonds, to whom issued, for what purpose, when and where payable, and the rate of interest they respectively bear, and recommend such action to the governing body as will secure the prompt payment of the principal and interest of such bonds.

Source: SL 1890, ch 37, art VII, § 2; RPolC 1903, § 1245; SL 1913, ch 119, § 66; RC 1919, § 6286; SL 1921, ch 314; SDC 1939, § 45.1120; SL 1961, ch 248.



§ 9-22-23 Annual estimate by auditor or clerk of expenses and revenue.

9-22-23. Annual estimate by auditor or clerk of expenses and revenue. The auditor or clerk shall report annually, on or before the first day of September, to the governing body an estimate of the expenses of the municipality and likewise the revenue necessary to be raised for the current year. In municipalities of the first and second class, the budget form shall be similar to that recommended in the municipal accounting manual provided by § 4-11-6.

Source: SL 1890, ch 37, art VII, § 2; RPolC 1903, § 1245; SL 1913, ch 119, § 66; RC 1919, § 6286; SL 1921, ch 314; SDC 1939, § 45.1120; SL 1961, ch 248; SL 1971, ch 63; SL 1977, ch 73, § 4.



§ 9-22-24 Municipal interfund loans.

9-22-24. Municipal interfund loans. Upon approval by the governing body, any unrestricted cash in any municipal fund may be loaned to any other municipal fund.

Source: SL 2010, ch 44, § 1.






Chapter 23 - Municipal Warrants And Disbursements

§ 9-23-1 Itemized invoice and verified voucher required for claim--Prepayment of claims.

9-23-1. Itemized invoice and verified voucher required for claim--Prepayment of claims. Before any claim against any municipality for any property or services for which it is liable is allowed, an itemized invoice accompanied by a voucher verified by the appropriate municipal official that the services, other than those provided by municipal employees, or materials have been received. The invoice and voucher required by this section shall be filed in the office of the municipal finance officer. However, the governing body of any municipality may authorize the prepayment of claims against the municipality for services before they have been provided if the municipality has adopted an ordinance in advance that specifies the maximum amount allowable for any such prepayment and if a service contract exists.

Source: SL 1909, ch 128, § 1; RC 1919, § 6337; SDC 1939, § 45.1407; SL 1983, ch 122, § 3; SL 2013, ch 38, § 1.



§ 9-23-2 Claim to be itemized--Memorandum in minutes of governing body.

9-23-2. Claim to be itemized--Memorandum in minutes of governing body. No claim against any municipality shall be audited or allowed unless it be fully itemized and a memorandum of the same entered upon the minutes of the meetings of the governing body.

Source: PolC 1877, ch 24, § 25; CL 1887, § 1046; RPolC 1903, § 1444; SL 1907, ch 1; RC 1919, § 6346; SDC 1939, § 45.1410.



§ 9-23-2.1 Municipal board requisitions for warrants--Signatures.

9-23-2.1. Municipal board requisitions for warrants--Signatures. Unless otherwise ordered by the governing body or specially provided, all funds to be expended by duly authorized municipal boards shall be by written requisition, signed by the board president, or in his absence or disability, the vice president, and countersigned by the board secretary, upon the city auditor or finance officer, as the case may be, for warrants upon the city treasurer to be issued as provided in § 9-23-3.

Source: SL 1973, ch 53, § 1.



§ 9-23-3 Warrant required for disbursements from treasury--Bonds and coupons.

9-23-3. Warrant required for disbursements from treasury--Bonds and coupons. Unless otherwise ordered by the governing body or specially provided, no money shall be paid out of the treasury except upon the warrant of the mayor or president of the board of trustees, countersigned by the auditor or clerk, except bonds and interest coupons, which when due may be paid upon presentation, or in case the same are payable at some place other than the municipality, then the money for their redemption shall be sent to the place where they are payable in time to meet such payment when due.

Source: PolC 1877, ch 24, § 26; CL 1887, § 1047; SL 1890, ch 37, art VIII, § 3; RPolC 1903, §§ 1249, 1445; SL 1913, ch 119, § 70; RC 1919, § 6290; SDC 1939, § 45.1122.



§ 9-23-4 Warrants paid or registered on presentation.

9-23-4. Warrants paid or registered on presentation. Every warrant on the municipal treasurer shall be paid upon presentation if there is sufficient money in the fund upon which it is drawn to pay the same. If not paid, it shall be registered as provided by law.

Source: SL 1890, ch 37, art VIII, § 4; RPolC 1903, § 1250; SL 1913, ch 119, § 71; RC 1919, § 6291; SDC 1939, § 45.1123.



§ 9-23-5 Warrants paid in order of presentation.

9-23-5. Warrants paid in order of presentation. All warrants upon the treasurer shall be paid out of the fund on which they were drawn in the order of their presentation.

Source: SL 1874-5, ch 74, § 1; PolC 1877, ch 50, § 1; CL 1887, § 1671; SL 1890, ch 37, art VIII, § 4; RPolC 1903, §§ 1250, 2251; SL 1913, ch 119, § 71; SL 1913, ch 359; RC 1919, §§ 6291, 6973; SDC 1939, §§ 45.1123, 45.1418; SL 1950 (SS), ch 11, § 1.



§ 9-23-6 Notation on back of paid warrant.

9-23-6. Notation on back of paid warrant. The treasurer shall note on the back of each warrant presented the date of such presentation, when payment is made, and the date of such payment.

Source: SL 1890, ch 37, art VIII, § 4; RPolC 1903, § 1250; SL 1913, ch 119, § 71; RC 1919, § 6291; SDC 1939, § 45.1123.



§ 9-23-7 Endorsement of warrant for payment by depository.

9-23-7. Endorsement of warrant for payment by depository. Every warrant for the payment of money issued by any municipality, which is not registered because of lack of funds with which to pay such warrant, shall be countersigned by the treasurer of such municipality, who shall also endorse on such warrant an order to the depository, by which such warrant is to be paid, to pay such warrant to the order of the payee and charge the same to the account of such treasurer. Such warrant so countersigned and endorsed shall have the same force and effect as a check drawn by said treasurer upon such depository. No such warrant shall be paid by the depository unless so countersigned and endorsed by such treasurer. No warrant shall be countersigned by the treasurer so long as there are any registered warrants outstanding.

Source: SL 1953, ch 500; SDC Supp 1960, § 45.1438.



§ 9-23-8 Warrant register maintained by treasurer--Contents.

9-23-8. Warrant register maintained by treasurer--Contents. The treasurer shall keep a warrant register which shall show the number, date, and amount of each warrant presented, the particular fund upon which the same is drawn, the date of presentation, the name and address of the person in whose name the same is registered, the date of payment when made, the amount of interest and the total amount paid thereon, with the date when notice to the person in whose name such warrant is registered is mailed as provided in § 9-23-19.

Source: SL 1874-5, ch 74, § 2; PolC 1877, ch 50, § 2; CL 1887, § 1672; RPolC 1903, § 2252; SL 1913, ch 359; RC 1919, § 6974; SDC 1939, § 45.1420.



§ 9-23-9 Registration of warrants presented but not paid.

9-23-9. Registration of warrants presented but not paid. Whenever any warrant shall be presented to the treasurer for payment and there shall be no funds in the treasury appropriated for that purpose, he shall enter such warrant in his warrant register for payment in the order of presentation.

Source: SL 1874-5, ch 74, § 3; PolC 1877, ch 50, § 3; CL 1887, § 1673; SL 1893, ch 57, § 1; RPolC 1903, § 2253; RC 1919, § 6975; SDC 1939, § 45.1421.



§ 9-23-10 Endorsement of warrants not paid for want of funds--Registration not required.

9-23-10. Endorsement of warrants not paid for want of funds--Registration not required. Upon each warrant registered pursuant to § 9-23-9, the treasurer shall endorse the registry number, date of registration, and the words "not paid for want of funds," and sign such endorsement.

The holder of any warrant need not register the same.

Source: SL 1874-5, ch 74, § 3; PolC 1877, ch 50, § 3; CL 1887, § 1673; SL 1893, ch 57, § 1; RPolC 1903, § 2253; RC 1919, § 6975; SDC 1939, § 45.1421.



§ 9-23-11 Registered warrants paid in order of registration.

9-23-11. Registered warrants paid in order of registration. All such registered warrants shall be paid in the order of their registration.

Source: SL 1874-5, ch 74, § 4; PolC 1877, ch 50, § 4; CL 1887, § 1674; SL 1895, ch 186, § 1; RPolC 1903, § 2254; RC 1919, § 6976; SDC 1939, § 45.1422.



§ 9-23-12 Interest payable on warrants not paid for want of funds.

9-23-12. Interest payable on warrants not paid for want of funds. Warrants shall draw interest after presentation for payment at the Office of the Treasurer and endorsement by that officer as "not paid for want of funds" at a rate of interest to be determined by the governing body of the municipality.

Source: SL 1927, ch 149; SDC 1939, § 45.1418; SL 1950 (SS), ch 11, § 1; SL 1982, ch 74.



§ 9-23-13 Resolution for annual payment of interest on register of warrants.

9-23-13. Resolution for annual payment of interest on register of warrants. The governing body may determine by resolution that interest shall be paid annually on all outstanding registered warrants of such municipality.

Source: SL 1933, ch 160, § 1; SDC 1939, § 45.1419.



§ 9-23-14 Repealed.

9-23-14. Repealed by SL 1978, ch 62, § 34.



§ 9-23-15 Call of registered warrants for annual payment of interest.

9-23-15. Call of registered warrants for annual payment of interest. As soon as there is sufficient money in said special warrant interest fund to pay one year's interest on one or more outstanding warrants, the treasurer shall notify the holder of the oldest registered warrant or warrants to present the same for payment of interest. The treasurer shall continue to call outstanding warrants for payment of interest in the order of registration as fast as funds are available therefor except as herein provided.

No warrant shall be called for payment of interest until the same shall have been registered for at least one year.

Source: SL 1933, ch 160, § 2; SDC 1939, § 45.1419.



§ 9-23-16 Loss of priority by failure to present warrant for annual interest--Name and addressfiled with treasurer.

9-23-16. Loss of priority by failure to present warrant for annual interest--Name and address filed with treasurer. Any warrant holder who shall fail to present his warrant to the treasurer within thirty days after the treasurer shall have mailed him notice to present the same, addressed to such holder's last known address, shall lose his right to payment in the order provided in § 9-23-15. No holder of a registered warrant shall be entitled to payment in the order provided in § 9-23-15 unless he shall first have filed with the treasurer a description of the warrant or warrants held by him and his name and post office address.

Source: SL 1933, ch 160, § 2; SDC 1939, § 45.1419.



§ 9-23-17 Endorsement and receipt for annual interest payment.

9-23-17. Endorsement and receipt for annual interest payment. All interest payments shall be endorsed by the treasurer on the back of the warrant, and the warrant holder shall execute and deliver duplicate receipt for such payment to the treasurer, who shall retain one and deliver the other forthwith to the clerk or auditor.

Source: SL 1933, ch 160, § 2; SDC 1939, § 45.1419.



§ 9-23-18 Priority retained by registered warrants not presented for annual interest payment.

9-23-18. Priority retained by registered warrants not presented for annual interest payment. All registered warrants, together with the interest thereon earned but not paid, shall continue to be paid in the order of their registration as provided in § 9-23-11.

Source: SL 1933, ch 160, § 3; SDC 1939, § 45.1419.



§ 9-23-19 Call of registered warrants for payment--Termination of interest.

9-23-19. Call of registered warrants for payment--Termination of interest. The treasurer, as soon as money sufficient for the payment of such warrants is received to the credit of the particular fund upon which the same are drawn, shall immediately notify by mail the persons in whose names the same are drawn, or, if he shall receive written notice from some other person that he is the holder of any such warrant, then the treasurer shall notify such other person.

Thereupon interest upon such warrants shall cease.

Source: SL 1874-5, ch 74, § 4; PolC 1877, ch 50, § 4; CL 1887, § 1674; SL 1895, ch 186, § 1; RPolC 1903, § 2254; RC 1919, § 6976; SDC 1939, § 45.1422.



§ 9-23-20 Cancellation of warrants on payment.

9-23-20. Cancellation of warrants on payment. The treasurer shall pay and cancel such warrants upon presentation.

Source: SL 1874-5, ch 74, § 4; PolC 1877, ch 50, § 4; CL 1887, § 1674; SL 1895, ch 186, § 1; RPolC 1903, § 2254; RC 1919, § 6976; SDC 1939, § 45.1422.



§ 9-23-21 Cancellation of check or warrant not timely presented--Notation in register.

9-23-21. Cancellation of check or warrant not timely presented--Notation in register. The municipal governing body may, by resolution, cancel any check or warrant that has not been presented for payment at any time within one hundred eighty days of the date on which the check or warrant was issued. Upon such resolution the auditor, clerk or finance officer shall note the cancellation in the check or warrant register.

Source: SL 1976, ch 75, § 3; SL 2001, ch 46, § 1.



§ 9-23-22 Payment of old check or warrant at direction of governing body.

9-23-22. Payment of old check or warrant at direction of governing body. Notwithstanding any provision for cancellation of any check or warrant, the municipal governing body shall direct the payment of any properly issued check or warrant to any person entitled to payment thereof until such time as the amount payable on such check or warrant is submitted to the state unclaimed property office.

Source: SL 1976, ch 75, § 4; SL 2001, ch 46, § 2.



§ 9-23-23 Incidental account.

9-23-23. Incidental account. A municipality may establish an incidental account in an amount determined by the governing body by setting aside on an imprest basis money from the general fund. The incidental account shall be kept and used by the officer designated by the governing body for advanced payment or for claims requiring immediate payment, not to exceed an amount established by the governing body. A detailed account of the expenditures from the incidental account shall be presented at regular intervals not to exceed one month with verified vouchers, itemized and supported by receipted bills or other information as general evidence of payment, which are subject to audit. All expenditures from this account shall be listed with other bills in the regular proceedings of the governing body. All claims made on the incidental account require the signatures of two officers of the municipality.

Source: SL 2012, ch 56, § 1.






Chapter 24 - Actions Against Municipalities

§ 9-24-1 to 9-24-4. Repealed.

9-24-1 to 9-24-4. Repealed by SL 1986, ch 4, § 8.



§ 9-24-5 Limitation of action against municipality, employee, official, or volunteer forpersonal injury or death.

9-24-5. Limitation of action against municipality, employee, official, or volunteer for personal injury or death. Any action for recovery of damages for personal injury or death caused by the negligence of a municipality or its employees, elected and appointed officials, and volunteers authorized by the municipality at the time of the alleged negligent act shall be commenced within two years from the occurrence of the accident causing the injury or death. This section applies whether such person is classified, unclassified, licensed, certified, permanent, temporary, compensated, or not compensated.

Source: SL 1907, ch 90, § 1; RC 1919, § 6339; SDC 1939, § 45.1409; SL 1961, ch 251; SL 2011, ch 44, § 1.



§ 9-24-6 Municipal property exempt from taxation and execution.

9-24-6. Municipal property exempt from taxation and execution. Property and assets of every kind belonging to any municipality shall be exempt from taxation and levy and sale on execution.

Source: SL 1890, ch 37, art XXII, § 3; RPolC 1903, § 1382; RC 1919, § 6574; SDC 1939, § 45.1425.






Chapter 25 - Municipal Bonds And Notes

§ 9-25-1 General bonding power of municipalities.

9-25-1. General bonding power of municipalities. Every municipality shall have power to borrow money on the credit of the municipality for any authorized corporate purpose within the constitutional limitations of municipal indebtedness and to issue its negotiable bonds therefor in such amounts, forms, and upon such conditions as it may lawfully prescribe and after authorization as provided by this title; and to issue its refunding, judgment, courthouse, and revenue bonds in the manner, for the purposes, and after authorization as provided by this title.

Source: PolC 1877, ch 24, § 27; CL 1887, § 1048; SL 1890, ch 37, art V, § 1, subdiv 5, 6; SL 1893, ch 33, § 1; SL 1899, ch 51, § 1; SL 1901, ch 199, § 1; RPolC 1903, § 1229, subdiv 5, 6; RPolC 1903, §§ 1385, 1394, 1446, 1484; SL 1903, ch 81; SL 1905, ch 65, § 1; SL 1905, ch 155; SL 1907, ch 91, § 1; SL 1909, ch 96; SL 1911, ch 99; SL 1913, ch 119, § 53, subdiv 5, 6; RC 1919, §§ 6413, 6419, 6423, 6427; SL 1923, ch 228; SL 1931, ch 194, § 2; SDC 1939, § 45.0201 (6).



§ 9-25-1.1 , 9-25-1.2. Repealed.

9-25-1.1, 9-25-1.2. Repealed by SL 1984, ch 43, § 131.



§ 9-25-2 Execution of bonds and coupons--Facsimile signatures.

9-25-2. Execution of bonds and coupons--Facsimile signatures. All bonds and coupons issued by the municipality shall be executed as contracts except that the facsimile signature of such officers to the coupons may be lithographed or engraved.

Source: SL 1899, ch 51, § 2; RPolC 1903, § 1386; SL 1905, ch 155, § 3; RC 1919, § 6431; SDC 1939, § 45.2308.



§ 9-25-3 to 9-25-11. Repealed.

9-25-3 to 9-25-11. Repealed by SL 1984, ch 43, § 131.



§ 9-25-12 Promissory notes authorized--Sources of repayment--Recitals--Issuance andsale--Maximum term.

9-25-12. Promissory notes authorized--Sources of repayment--Recitals--Issuance and sale--Maximum term. A municipality may borrow money from any source willing to lend the money by issuing a promissory note subject to the limitations set in §§ 9-25-13 to 9-25-16, inclusive. Notes issued pursuant to this section are payable solely from the sources provided in § 9-25-13 and do not constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provisions or limitations, any provisions in the notes set forth or set forth in the resolution authorizing the notes to the contrary notwithstanding. The notes shall recite the authority under which the notes are issued and shall state that the notes are issued in conformity with the provisions, restrictions, and limitations of §§ 9-25-13 to 9-25-16, inclusive, and that the notes and the interest thereon are payable from the sources therein provided. The notes shall be authorized, issued, and sold in accordance with chapter 6-8B. No election is required and the notes may not be issued for a term in excess of five years. However, notes issued for loans authorized by the United States Department of Agriculture may be issued for a term of not more than ten years.

Source: SL 1978, ch 63, § 1; SL 1981, ch 70, § 1; SL 1983, ch 62, § 1; SL 1984, ch 43, § 67B; SL 1991, ch 73, § 1; SL 1994, ch 70; SL 2005, ch 52, § 1.



§ 9-25-13 Maximum amount borrowed on promissory note.

9-25-13. Maximum amount borrowed on promissory note. The money borrowed pursuant to § 9-25-12 may not exceed the sum of ninety-five percent of the amount of anticipated special assessment bond proceeds or may not exceed the sum of ninety-five percent of the amount of uncollected taxes levied by the municipality for the current fiscal year plus other receivables of the fund, including state or federal grant moneys, which have been earned by the municipality or committed by the state or federal governments but not collected at the date of borrowing.

Source: SL 1978, ch 63, § 2; SL 1981, ch 70, § 2.



§ 9-25-14 Borrowing limit reduced by outstanding warrants and notes.

9-25-14. Borrowing limit reduced by outstanding warrants and notes. If any registered warrants or promissory notes are outstanding against the fund for which the money is to be borrowed, the borrowing limit specified in § 9-25-13 shall be reduced by the amount of such outstanding warrants or promissory notes.

Source: SL 1978, ch 63, § 3.



§ 9-25-15 Interest rate on promissory notes--Signature of notes.

9-25-15. Interest rate on promissory notes--Signature of notes. The rate of interest shall be stated on the note authorized by § 9-25-12. The notes shall be signed by the chief executive officer of the municipality and by the municipal finance officer.

Source: SL 1978, ch 63, § 4; SL 1981, ch 71.



§ 9-25-16 Cash receipts applied to payment of notes until retired.

9-25-16. Cash receipts applied to payment of notes until retired. If a note authorized by § 9-25-12 has been issued and not paid in full within the term provided in § 9-25-12, then thereafter no cash receipts may be expended for any purpose except the retirement of principal and interest of notes outstanding against that fund, until all such notes are retired.

Source: SL 1978, ch 63, § 5; SL 1983, ch 62, § 2; SL 1991, ch 73, § 3.



§ 9-25-17 to 9-25-20. Repealed.

9-25-17 to 9-25-20. Repealed by SL 1984, ch 43, § 131.






Chapter 26 - General Obligation Bonds

§ 9-26-1 Authorization--Issuance--Sale.

9-26-1. Authorization--Issuance--Sale. All bonds which are a general obligation of the municipality shall be authorized, issued, and sold as provided in chapter 6-8B.

Source: SL 1890, ch 37, art V, § 5; RPolC 1903, § 1229, subdiv 5; SL 1911, ch 99; SL 1913, ch 119, § 53, subdiv 5; RC 1919, § 6413; SL 1923, ch 228; SDC 1939, § 45.2301; SL 1949, ch 190, § 1; SL 1984, ch 43, § 68.



§ 9-26-2 to 9-26-12. Repealed.

9-26-2 to 9-26-12. Repealed by SL 1984, ch 43, § 131.



§ 9-26-13 Courthouse bonds authorized--Use of proceeds of sale--Contract with county formunicipal use of courthouse.

9-26-13. Courthouse bonds authorized--Use of proceeds of sale--Contract with county for municipal use of courthouse. If a county seat has been located at any municipality and the county has no courthouse, the municipality may borrow money on its credit to assist the county in building a courthouse and to issue bonds therefor. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B.

The bonds or proceeds thereof shall be used in constructing or aiding in the construction of a courthouse in the municipality on land owned by the county in which the same is located, and in consideration of the aid the municipality may contract with the county to use the courthouse for municipal purposes.

Source: SL 1893, ch 33, §§ 1 to 3; RPolC 1903, §§ 1394 to 1396; RC 1919, §§ 6427 to 6429; SDC 1939, § 45.2321; SL 1984, ch 43, § 69.



§ 9-26-14 to 9-26-19. Repealed.

9-26-14 to 9-26-19. Repealed by SL 1984, ch 43, § 131.



§ 9-26-20 Judgment bonds authorized without submission to election.

9-26-20. Judgment bonds authorized without submission to election. Whenever any municipality has issued and delivered its bonds and a judgment has been regularly recovered either upon the principal or upon the defaulted coupons belonging to such bonds establishing the validity thereof in a court of competent jurisdiction of this state or of the United States, or whenever any other money judgment has been regularly recovered against a municipality upon any other claim in any such court, such municipality for the purpose of paying or compromising such judgment whenever a majority of the members of the governing body by resolution duly passed shall declare it to be for the best interest of such municipality may issue the bonds of such municipality as herein provided without submitting the matter to a vote of the voters thereof.

Source: SL 1903, ch 81; SL 1905, ch 65, § 1; RC 1919, § 6423; SDC 1939, § 45.2317; SL 1964, ch 143.



§ 9-26-21 Amount of judgment bonds--Issuance--Sale--Maximum levy in smallmunicipalities.

9-26-21. Amount of judgment bonds--Issuance--Sale--Maximum levy in small municipalities. The principal of the judgment bonds may not exceed the amount due upon the judgment at the date which the bonds bear. All bonds shall be issued and sold as provided in chapter 6-8B. However, in municipalities with less than five hundred population the tax levy for the bonds may not exceed ten dollars per thousand dollars of taxable valuation a year.

Source: SL 1905, ch 65, § 3; RC 1919, § 6425; SL 1929, ch 78; SDC 1939, § 45.2319; SL 1975, ch 47, § 8; SL 1982, ch 75, § 5; SL 1983, ch 63; SL 1984, ch 43, § 70.



§ 9-26-22 Compromise of judgment by delivery of bonds to creditor.

9-26-22. Compromise of judgment by delivery of bonds to creditor. Any municipality may compromise and settle with any such judgment creditor by the delivery of any amount of judgment bonds less than the amount due upon such judgment that such creditor may be willing to accept in settlement of such judgment.

Source: SL 1905, ch 65, § 4; RC 1919, § 6426; SDC 1939, § 45.2320.



§ 9-26-23 Agreement with judgment creditor for satisfaction of judgment on delivery ofbonds--Filing of agreement.

9-26-23. Agreement with judgment creditor for satisfaction of judgment on delivery of bonds--Filing of agreement. No judgment bonds shall be issued and delivered to the judgment creditor until after the execution of an agreement between such municipality and such judgment creditor to the effect that upon the payment of the principal and interest upon said bonds according to the terms thereof, such judgment shall be satisfied and discharged, and that prior to the payment in full of the principal and interest of said bonds, together with interest thereon according to the terms and conditions thereof, said judgment shall remain in full force and effect as security for the payment of such principal and interest; and that so long as such municipality shall not make default for more than sixty days in the payment of the principal of such bonds or of the interest thereon, said judgment creditor shall take no proceedings at law or otherwise to enforce payment of such judgment.

Such agreement shall be executed in triplicate and one copy thereof shall be delivered to the judgment creditor, one copy shall remain in the custody of the auditor or clerk, and the third copy shall be filed in the office of the clerk of the court in which such judgment is entered and a memorandum of such contract entered upon the judgment docket of the court.

Source: SL 1905, ch 65, § 2; RC 1919, § 6424; SDC 1939, § 45.2318.



§ 9-26-24 Validity of bonds not impaired by misapplication of proceeds--Change ofpurpose by new election.

9-26-24. Validity of bonds not impaired by misapplication of proceeds--Change of purpose by new election. The validity of bonds which have been sold and the proceeds thereof received by the municipality shall not be impaired by the failure to use the proceeds for the authorized purpose or the insufficiency of the proceeds to accomplish such purpose in whole or in part, but the use of all or part of the proceeds for another purpose may be submitted to and authorized by the voters in the same manner as would have been required if the bonds had originally been authorized for the new purpose; provided, that the proceeds of funding or refunding bonds shall never be used for any purpose other than the payment of outstanding indebtedness.

Source: SDC 1939, § 45.2301 as added by SL 1949, ch 190, § 1.



§ 9-26-25 Tax levy for retirement of general obligation bonds.

9-26-25. Tax levy for retirement of general obligation bonds. Whenever any general obligation bonds are issued by a municipality, it shall be the duty of the governing body by ordinance to levy an annual tax upon the taxable property within the municipality of such an amount as will pay the annual interest thereon and the principal of said bonds at the time they become due.

Source: SD Const, art 13, § 5; RC 1919, § 6998; SL 1919, ch 270; SL 1931, ch 188; SDC 1939, § 45.2303; SL 1949, ch 190, § 3.



§ 9-26-26 Transmission of tax levy to county auditor--Application to property withinmunicipality.

9-26-26. Transmission of tax levy to county auditor--Application to property within municipality. Within thirty days after the adoption and publication of the ordinance required by § 9-26-25 the auditor or clerk shall transmit to the county auditor a certified copy thereof.

Thereupon the county auditor shall spread the tax levied in said ordinance upon all of the taxable property within the municipality at the same time that the other general taxes are spread upon the tax records in his office, and he shall continue so to do from year to year until the provisions of the tax levy in said ordinance are complied with. When any municipality issuing bonds is located within more than one county a copy of the tax levy ordinance shall be certified to the auditor of each such county, who shall spread each annual levy upon all of the taxable property in the municipality and in his county, in such proportion as the assessed valuation of such property bears to the total assessed valuation of taxable property within the municipality.

Source: SL 1919, ch 270; SL 1931, ch 188; SDC 1939, § 45.2303; SL 1949, ch 190, § 3.



§ 9-26-27 Tax proceeds placed in debt service fund--Application of debt service fund--Reduction of levy after transfers to debt service fund.

9-26-27. Tax proceeds placed in debt service fund--Application of debt service fund--Reduction of levy after transfers to debt service fund. All taxes so levied when collected shall be placed in a special debt service fund and no part thereof shall be used for any purpose other than to pay the interest and principal of the bonds for which they were levied and collected; provided, that if any moneys shall upon the expiration of any fiscal year be transferred from other funds and irrevocably appropriated to said debt service fund, pursuant to the provisions of § 9-21-26.1, the governing body may in its discretion cause the amount so transferred to be certified to the county auditor, who shall thereupon reduce the levy to be spread upon the tax lists for collection in the following year by the amount so certified, or by such lesser amount as shall be directed by the governing body.

Source: SDC 1939, § 45.2303 as added by SL 1949, ch 190, § 3.






Chapter 27 - Acquisition And Disposition Of Real Estate

§ 9-27-1 Appropriation and condemnation of private property--Resolution of necessity.

9-27-1. Appropriation and condemnation of private property--Resolution of necessity. Except as otherwise specially provided, whenever the governing body of any municipality shall deem it necessary to appropriate or damage any private property, either within or without the corporate limits of the municipality, for any purpose authorized by law, it shall, by a resolution passed by a two-thirds majority of all the members elected thereto, declare such appropriation necessary, stating the purpose and extent of such appropriation. Thereupon the proceedings for such appropriation and condemnation shall be as provided by law and the rules of practice and procedure adopted by the Supreme Court.

Source: SL 1890, ch 37, art XIX, § 1; RPolC 1903, § 1340; SL 1905, ch 154, §§ 2, 3; RC 1919, § 6571; SDC 1939, § 45.2712.



§ 9-27-2 Acceptance of deed in satisfaction of tax or assessment lien--Freedom fromother liens required.

9-27-2. Acceptance of deed in satisfaction of tax or assessment lien--Freedom from other liens required. Any municipality may accept, as herein provided, from the owner a deed to any real estate within the boundary of such municipality in cases where the municipality has a lien on said real estate for general taxes or special assessments.

The governing body shall not accept such deed to any real estate that is not free from the lien of any mortgage, mechanic's lien, judgment, or other lien or encumbrance except the lien of the state, county, school district, or other taxing subdivision for general taxes, or other special assessments that are a prior lien on said real estate.

Source: SL 1935, ch 156, §§ 1, 2; SDC 1939, § 45.2120.



§ 9-27-3 Payment by municipality of prior lien--Foreclosure after municipal failure topay.

9-27-3. Payment by municipality of prior lien--Foreclosure after municipal failure to pay. The governing body shall have power to pay a prior lien or liens out of any moneys in its general fund in order to protect its interests in property described by § 9-27-2. The holder of a prior lien may foreclose or otherwise realize upon the same if such municipality shall fail to pay said lien either by a sale of such property or otherwise within ninety days after written demand shall have been made upon the governing body.

Source: SL 1935, ch 156, § 3; SDC 1939, § 45.2120.



§ 9-27-4 to 9-27-7. Repealed.

9-27-4 to 9-27-7. Repealed by SL 1988, ch 64, §§ 32 to 35.



§ 9-27-8 Proceeds of sale applied to payment of liens--Cancellation of unpaid balance.

9-27-8. Proceeds of sale applied to payment of liens--Cancellation of unpaid balance. Such municipality shall hold real estate acquired pursuant to § 9-27-2 as a trustee for itself and any other taxing unit having a lien thereon, and upon a sale of said real estate all such liens shall be paid in their order of priority. When all the money received less costs has been applied upon the payment of the tax liens, if there be any unpaid balance left, it shall be canceled.

Source: SL 1935, ch 156, § 3; SDC 1939, § 45.2120.



§ 9-27-9 Purchase of tax sale certificates authorized--Amount paid to county.

9-27-9. Purchase of tax sale certificates authorized--Amount paid to county. Every municipality shall have power to purchase the assignment of tax sale certificates as provided by this section. Whenever any county has bid in at tax sale any lot within the limits of any municipality, the governing body thereof may authorize by resolution the treasurer to demand of the county treasurer an assignment of such certificate of tax sale. Thereupon the county treasurer shall make out and deliver to such municipality an assignment of such certificate upon payment to him of the amount of all the original taxes against such lot, after deducting the amount of the tax belonging to such municipality exclusive of any penalties, interest, or costs.

Source: SL 1899, ch 48, § 1; RPolC 1903, § 1562; RC 1919, § 6533; SL 1931, ch 199, § 1; SDC 1939, §§ 45.0201 (83), 45.1431.



§ 9-27-10 to 9-27-28. Repealed.

9-27-10 to 9-27-28. Repealed by SL 1988, ch 64, §§ 36 to 54.



§ 9-27-29 Conveyance to school district of property not required for public purposes.

9-27-29. Conveyance to school district of property not required for public purposes. Every municipality may convey any real property which is now or may hereafter be held or owned by it, the title to which has been or may be obtained from any source and which is not held for public use or which is about to be abandoned for public purposes, to the school district in which such municipality is located, to be used by the district for school purposes, without offering the property for sale and without requiring the school district to pay therefor.

Source: SL 1925, ch 244, § 1; SDC 1939, § 45.2710; SL 1981, ch 44, § 30.



§ 9-27-30 Resolution for transfer to school district--Deed of conveyance.

9-27-30. Resolution for transfer to school district--Deed of conveyance. Whenever the governing body deems it advisable and to the best interests of the municipality to convey any property to a school district pursuant to § 9-27-29, it shall by resolution direct that the property be so transferred and conveyed.

Thereupon a deed of conveyance shall be made to the school district, which deed shall vest in the school district all the right, title, and interest of the municipality in and to the real property so conveyed.

Source: SL 1925, ch 244, § 2; SDC 1939, § 45.2710; SL 1981, ch 44, § 31.



§ 9-27-31 Petition for donation of courthouse site to county--Submission to voters.

9-27-31. Petition for donation of courthouse site to county--Submission to voters. If any municipality owns land which is suitable for a site upon which to build a courthouse for the county in which such municipality is located, and the county seat of such county has been permanently located in such municipality, fifteen percent of the registered voters of such municipality, based upon the total number of registered voters at the last preceding general election, may petition that the question of donating such site to the county for a courthouse building site be submitted to a vote of the municipality. The petition shall be filed with the municipal finance officer twenty days before the election. The governing body shall submit the proposition to the voters of such municipality either at the annual municipal election or at a special election called for that purpose.

The question shall be submitted on a separate ballot, which shall be in the form and which shall be cast in the manner provided by chapter 9-13.

Source: SL 1915, ch 157, §§ 1, 2; RC 1919, §§ 6576, 6577; SDC 1939, § 45.2709; SL 1987, ch 67, § 16.



§ 9-27-32 Conveyance to county of courthouse site after approval by voters.

9-27-32. Conveyance to county of courthouse site after approval by voters. If a majority of those voting upon a proposition submitted pursuant to § 9-27-31 are in favor of such donation, the governing body shall be authorized to execute a conveyance to such land to such county for a courthouse building site.

Source: SL 1915, ch 157, § 3; RC 1919, § 6578; SDC 1939, § 45.2709.



§ 9-27-33 Acquisition and conveyance or lease to United States of sites for federalbuildings.

9-27-33. Acquisition and conveyance or lease to United States of sites for federal buildings. Every municipality shall have power to acquire land within the limits of such municipality as sites for federal buildings or institutions which have been or may be located therein by the government of the United States, and to sell, convey, or lease property so acquired to the United States upon such terms as may be determined by the governing body.

Source: SL 1931, ch 201; SDC 1939, § 45.2711.



§ 9-27-34 Exchange of lands with United States.

9-27-34. Exchange of lands with United States. Any municipality or other political subdivision of the State of South Dakota, is hereby authorized and empowered to exchange by and with the approval of the federal government, or any agency thereof, any lands or other properties belonging to such municipality or such political subdivision for any lands belonging to the United States of America, or any agency thereof, located within the county making such exchange, or located within the county in which such municipality or such political subdivision is situated. Such exchanges, transfers, and conveyances from one to the other shall be made upon such terms, conditions, and in such manner as may be determined and agreed upon by the parties to such exchanges.

Source: SL 1953, ch 499; SDC Supp 1960, § 45.0208.



§ 9-27-34.1 Exchange of land with private owner--Appraisal--Public notice and hearing.

9-27-34.1. Exchange of land with private owner--Appraisal--Public notice and hearing. Any municipality may, by resolution, exchange any land belonging to such municipality with a private owner. Before entering into a contract for the exchange of real property, the governing body shall cause the real property to be appraised by a board of three disinterested appraisers who are freeholders within the municipality or by one or more persons licensed by the state to do fee appraisals. Any exchange shall be made upon such terms, conditions and in such manner as may be determined and agreed upon by the parties, following public notice and hearing. The notice of the proposed exchange and hearing shall be published once at least ten days before the hearing. The notice shall contain a description of the lands to be exchanged.

Source: SL 1987, ch 65, § 1.



§ 9-27-35 Validation of prior conveyances by municipalities--Limitation on enforcementof vested rights.

9-27-35. Validation of prior conveyances by municipalities--Limitation on enforcement of vested rights. All instruments of conveyance of real property made by any municipal corporation prior to January 1, 1992, are, notwithstanding any omission, irregularities, defects, in the proceedings and resolutions, had and taken by said municipal corporation to sell and convey the same, hereby validated, legalized and cured to the extent that such conveyance shall operate to convey to the person named as such grantee in such instruments of conveyance, all of the right, title and interest of said municipal corporation in and to such real property.

If any person has any vested right in any real property so conveyed, and no action or proceeding to enforce such right was begun before July 1, 1993, such right shall be forever barred; and no action or proceeding so brought may be of any force or effect, or maintainable in any court of this state unless, before July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1955, ch 444; SDC Supp 1960, § 65.0333; SL 1963, ch 462; SL 1976, ch 83; SL 1985, ch 64; SL 1992, ch 307, § 3.



§ 9-27-36 Sale or lease of municipal real property for industrial development or publicpurposes--Terms of lease.

9-27-36. Sale or lease of municipal real property for industrial development or public purposes--Terms of lease. Every municipality shall have power to lease or sell on a negotiated basis and to convey any of its real property to a county or the state or another municipality, or to a nonprofit local industrial development corporation as defined by § 9-27-37 and located therein, to be used by such grantee for an authorized public purpose or industrial development purpose as enumerated in § 9-54-1. Such lease or sale shall be authorized on the terms and in the manner provided by resolution of the governing body.

Source: SL 1976, ch 63, § 1; SL 1977, ch 48, § 3.



§ 9-27-37 Local industrial development corporation defined--Organization--Composition--Voting control--Primary objective.

9-27-37. Local industrial development corporation defined--Organization--Composition--Voting control--Primary objective. Local industrial development corporation, as that term is used in § 9-27-36, is any enterprise incorporated under the laws of the State of South Dakota, formed for the purpose of furthering the economic development of a community and its environs, and with authority to promote and assist in the growth and development of small business concerns in the areas covered by its operation. The corporation shall be organized as a nonprofit enterprise, and shall be composed of no fewer than ten members in municipalities of the first class and no fewer than five in municipalities of the second and third class. A local industrial development corporation shall be principally composed of and controlled by persons residing or doing business in the locality. Such persons shall ordinarily constitute at least seventy-five percent of the voting control of the local development corporation. No member of the development corporation may own in excess of twenty-five percent of the voting control in the development corporation if that member or that member's affiliated interests have direct pecuniary interest in a project involving an application under this section and § 9-27-36. The primary objective of the local industrial development corporation shall be to benefit the community as measured by increased employment, payroll, business volume, and corresponding factors.

Source: SL 1976, ch 63, § 2; SL 1990, ch 63; SL 1996, ch 40, § 3; SL 2000, ch 36, § 1.



§ 9-27-38 Application of chapter to lands transferred to municipality by Public Law 99-88.

9-27-38. Application of chapter to lands transferred to municipality by Public Law 99-88. The provisions of this chapter do not apply to lands transferred to a municipality by Public Law 99-88. If lands are transferred to a municipality by Public Law 99-88, the municipality in disposing of such lands and all improvements on the land shall give the inhabitants of the land the first right of refusal to purchase the land at the appraised value of land as determined at the time of transfer by the federal government. Such right of first refusal shall be exercised within eighteen months of notification to the inhabitant. The municipality shall determine the term of payment for such purchases.

Source: SL 1986, ch 76.






Chapter 28 - Disposition Of Surplus Personal Property [Repealed]

CHAPTER 9-28

DISPOSITION OF SURPLUS PERSONAL PROPERTY [REPEALED]

[Repealed by SL 1988, ch 64, §§ 55 to 60; SL 1989, ch 30, § 22]



Chapter 29 - General Police Powers And Violations

§ 9-29-1 Territorial jurisdiction of municipalities.

9-29-1. Territorial jurisdiction of municipalities. Every municipality shall have power to exercise jurisdiction for all authorized purposes over all territory within the corporate limits and over any public ground or park belonging to the municipality, whether within or without the corporate limits, and in and over all places, except within the corporate limits of another municipality, within one mile of the corporate limits or of any public ground or park belonging to the municipality outside the corporate limits, for the purpose of promoting the health, safety, morals, and general welfare of the community, and of enforcing its ordinances and resolutions relating thereto.

Source: PolC 1877, ch 24, § 23; CL 1887, § 1044; SL 1890, ch 37, art IV, § 15; RPolC 1903, §§ 1212, 1439; SL 1913, ch 119, § 30; RC 1919, § 6187; SL 1931, ch 193; SDC 1939, § 45.0201 (24).



§ 9-29-2 Regulation of police of municipality.

9-29-2. Regulation of police of municipality. Every municipality shall have power to regulate the police of the municipality and pass and enforce all necessary police ordinances.

Source: SL 1913, ch 119, § 53, subdiv 56; RC 1919, § 6169 (34); SDC 1939, § 45.0201 (23).



§ 9-29-3 Prohibition of disorders and disturbances.

9-29-3. Prohibition of disorders and disturbances. Every municipality shall have power to provide for keeping and preserving the peace and quietness of the municipality, to prevent disorderly conduct, to prohibit public intoxication, and to prevent and suppress riots, affrays, noises, disturbances, and disorderly assemblies in any place.

Source: PolC 1877, ch 24, § 22, subdiv 12; CL 1887, § 1043, subdiv 12; SL 1890, ch 37, art V, § 1, subdiv 47, 57; RPolC 1903, § 1229, subdiv 47, 57; RPolC 1903, § 1438, subdiv 12; SL 1913, ch 119, § 53, subdiv 47, 57; RC 1919, § 6169 (35), (36); SDC 1939, § 45.0201 (25).



§ 9-29-4 Disorderly houses and houses of ill fame.

9-29-4. Disorderly houses and houses of ill fame. Every municipality shall have power to suppress bawdy or disorderly houses and houses of ill fame.

Source: SL 1890, ch 37, art V, § 1, subdiv 34; RPolC 1903, § 1229, subdiv 34; SL 1907, ch 94; SL 1913, ch 119, § 53, subdiv 34; RC 1919, § 6169 (57); SDC 1939, § 45.0201 (28).



§ 9-29-5 Gambling and fraudulent practices--Seizure and destruction of instruments anddevices--Exemption of state lottery.

9-29-5. Gambling and fraudulent practices--Seizure and destruction of instruments and devices--Exemption of state lottery. Any municipality may suppress gambling, gaming and gambling houses, lotteries and all fraudulent devices and practices used for obtaining money or property. Any municipality may enter any place where any such activity is practiced or allowed to be practiced, and seize and destroy any instrument, device or thing used for such purpose found therein. The provisions of this section do not apply to any lottery owned and operated by this state.

Source: SL 1890, ch 37, art V, § 1, subdiv 34; RPolC 1903, § 1229, subdiv 34; SL 1907, ch 94; SL 1913, ch 119, § 53, subdiv 34; RC 1919, § 6169 (57); SDC 1939, § 45.0201 (29); SL 1987, ch 313, § 41.



§ 9-29-6 Retailing of alcoholic beverages.

9-29-6. Retailing of alcoholic beverages. Every municipality shall have power to engage in retailing alcoholic beverages as provided in Title 35.

Source: SDC 1939, § 45.0201 (31); SL 1971, ch 65, § 1.



§ 9-29-7 Regulation of alcoholic beverage sales, use, and consumption.

9-29-7. Regulation of alcoholic beverage sales, use, and consumption. Each municipality may prohibit or regulate the transaction of business in alcoholic beverages and the use and consumption of alcoholic beverages, establish the number of on- and off-sale licenses which may be issued and the fees to be charged for the licenses, and provide for reasonable classifications of on-sale and off-sale licenses consistent with the provisions of Title 35.

Source: SL 1941, ch 209; SDC Supp 1960, § 45.0201-1 (3); SL 1971, ch 65, § 2; SL 1980, ch 251, § 3; SL 2010, ch 183, § 8.



§ 9-29-8 Repealed.

9-29-8. Repealed by SL 1994, ch 280, § 9.



§ 9-29-9 Obscene and immoral publications.

9-29-9. Obscene and immoral publications. Every municipality shall have power to prohibit the sale or exhibition of any obscene or immoral publication, print, film, picture, or illustration.

Source: SL 1890, ch 37, art V, § 1, subdiv 34; RPolC 1903, § 1229, subdiv 34; SL 1907, ch 94; SL 1913, ch 119, § 53, subdiv 34; RC 1919, § 6169 (57); SDC 1939, § 45.0201 (27).



§ 9-29-10 Begging.

9-29-10. Begging. A municipality may regulate the practice of begging.

Source: SL 1890, ch 37, art V, § 1, subdiv 59; RPolC 1903, § 1229, subdiv 59; SL 1909, ch 50; SL 1913, ch 119, § 53, subdiv 59; RC 1919, § 6169 (63); SDC 1939, § 45.0201 (26); SL 1981, ch 44, § 32; SL 1982, ch 77.



§ 9-29-11 Cruelty to animals.

9-29-11. Cruelty to animals. Every municipality shall have power to prohibit and punish cruelty to animals.

Source: SL 1890, ch 37, art V, § 1, subdiv 58; RPolC 1903, § 1229, subdiv 58; SL 1913, ch 119, § 53, subdiv 58; RC 1919, § 6169 (39); SDC 1939, § 45.0201 (46).



§ 9-29-12 Animals running at large--Pounds--Dog licenses.

9-29-12. Animals running at large--Pounds--Dog licenses. Every municipality shall have power to regulate or prohibit the running at large of dogs, animals, and poultry, to establish pounds, appoint poundmasters, and regulate the impounding of animals, and to impose a tax or license on dogs running at large.

Source: SL 1890, ch 37, art V, § 1, subdiv 65; RPolC 1903, § 1229, subdiv 65; RPolC 1903, § 1438, subdiv 5, 17; SL 1907, ch 86; SL 1913, ch 119, § 53, subdiv 65; SL 1913, ch 120; RC 1919, § 6169 (37), (38); SDC 1939, § 45.0201 (47).



§ 9-29-13 Abatement of nuisances.

9-29-13. Abatement of nuisances. Every municipality shall have power to declare what shall constitute a nuisance and prevent, abate, and remove the same.

Source: SL 1890, ch 37, art V, § 1, subdiv 60; RPolC 1903, § 1229, subdiv 60; RPolC 1903, § 1438, subdiv 4; SL 1913, ch 119, § 53, subdiv 60; RC 1919, § 6169 (40); SDC 1939, § 45.0201 (34).



§ 9-29-14 Fences and party walls.

9-29-14. Fences and party walls. Every municipality shall have power to regulate partition fences and party walls.

Source: SL 1890, ch 37, art V, § 1, subdiv 48; RPolC 1903, § 1229, subdiv 48; SL 1913, ch 119, § 53, subdiv 48; RC 1919, § 6169 (28); SDC 1939, § 45.0201 (49).



§ 9-29-15 Interference with radio reception.

9-29-15. Interference with radio reception. Every municipality shall have power to regulate the installation and operation of motors and other electrical or mechanical devices so as to prevent interference with radio reception.

Source: SL 1929, ch 196; SDC 1939, § 45.0201 (50).



§ 9-29-16 Police powers of mayor, commissioners, and town marshals.

9-29-16. Police powers of mayor, commissioners, and town marshals. The mayor of a first or second class municipality having a common council, each member of a board of city commissioners, and each town marshal shall possess, within the jurisdiction of the municipality, all the powers conferred by law upon sheriffs to suppress disorder and keep the peace.

Source: PolC 1877, ch 24, § 41; CL 1887, § 1066; SL 1890, ch 37, art III, § 6; RPolC 1903, §§ 1187, 1455; SL 1905, ch 170, § 1; SL 1913, ch 119, § 24; RC 1919, § 6279; SDC 1939, § 45.1112; SL 1992, ch 60, § 2.



§ 9-29-17 Mayor's power to summon aid in preserving order.

9-29-17. Mayor's power to summon aid in preserving order. The mayor of every first or second class municipality shall have the power, when necessary, to call upon every inhabitant of the municipality over the age of eighteen years to aid in enforcing the laws and ordinances, and to call out any organized militia within the county in which the municipality is situated, in suppressing riots and other disorderly conduct, or carrying into effect any law or ordinance, subject to the authority of the Governor as commander in chief thereof.

Source: SL 1890, ch 37, art III, § 11; RPolC 1903, § 1192; SL 1913, ch 119, § 27; RC 1919, § 6280; SDC 1939, § 45.1113; SL 1981, ch 44, § 33; SL 1992, ch 60, § 2.



§ 9-29-18 Duties of chief of police.

9-29-18. Duties of chief of police. The chief of police shall perform such duties as shall be prescribed by the governing body for the preservation of the peace.

Source: SL 1890, ch 37, art XIII, § 1; RPolC 1903, § 1282; SL 1913, ch 119, § 101; RC 1919, § 6301; SL 1923, ch 239, § 1; SDC 1939, § 45.1133.



§ 9-29-19 Powers of policemen--Arrest.

9-29-19. Powers of policemen--Arrest. All policemen of any municipality shall possess the powers of constables. They may pursue and arrest any person fleeing from justice in any part of the state, and when performing the duties aforesaid may arrest and detain any person guilty of any breach of the peace or any violation of the laws of the state or ordinance of the municipality.

Source: SL 1890, ch 37, art XIII, § 1; RPolC 1903, § 1282; SL 1913, ch 119, § 101; RC 1919, § 6301; SL 1923, ch 239, § 1; SDC 1939, § 45.1133; SL 1981, ch 44, § 34.



§ 9-29-19.1 Arrest for ordinance violation--Complaint--Release on promise to appear.

9-29-19.1. Arrest for ordinance violation--Complaint--Release on promise to appear. Whenever any person is arrested for a violation of any municipal ordinance, which occurs in the presence of the arresting law enforcement officer, such officer may take the name and address of the person arrested and issue a complaint or otherwise notify him in writing to appear at a time and place to be specified in such complaint or notice. The time so specified shall be at least five days after the arrest unless the person arrested shall demand an earlier hearing. Such officer may allow the person arrested an earlier hearing. Such officer may allow the person arrested to be released from custody, upon the giving by such person of his written promise to appear at such time and place. Any person refusing to give such written promise to appear may be prosecuted as in the manner of other violations of city ordinances.

Source: SL 1977, ch 76.



§ 9-29-20 Powers of sheriff or constable within municipality.

9-29-20. Powers of sheriff or constable within municipality. The sheriff or any constable of the county or counties in which the municipality is situated may serve any process or make any arrest authorized to be made by any municipal officer.

Source: SL 1890, ch 37, art V, § 6; RPolC 1903, § 1233; SL 1913, ch 119, § 57; RC 1919, § 6313; SDC 1939, § 45.1140.



§ 9-29-21 Salaried police receiving fees for criminal process as misdemeanor.

9-29-21. Salaried police receiving fees for criminal process as misdemeanor. It is a Class 2 misdemeanor for any chief of police or other policeman receiving a salary for services to charge or receive any fee or compensation for the service of any process issued out of any court of this state in any criminal case.

Source: SL 1911, ch 155, § 3; RC 1919, § 6304; SDC 1939, § 45.1135; SL 1981, ch 43, § 19.



§ 9-29-22 Costs in unsuccessful prosecutions for ordinance violations.

9-29-22. Costs in unsuccessful prosecutions for ordinance violations. In any action prosecuted by the city attorney for the violation of any municipal ordinance, if unsuccessful, the municipality shall pay the costs.

Source: SL 1907, ch 191, § 25; SL 1909, ch 176, § 12; SL 1915, ch 151, § 1; RC 1919, § 6314; SDC 1939, § 45.1141; SL 1947, ch 203; SL 1981, ch 44, § 35.



§ 9-29-23 Release and remission of penalties for ordinance violations.

9-29-23. Release and remission of penalties for ordinance violations. The mayor in first or second class municipalities having a common council, and the governing body in all other municipalities may release any person imprisoned for violation of any ordinance or remit any fine or penalty for violation thereof, the reasons therefor being made a matter of record in the office of the auditor or clerk.

Source: SL 1890, ch 37, art III, § 8; RPolC 1903, § 1188; SL 1913, ch 119, § 25; RC 1919, § 6281; SDC 1939, § 45.1114; SL 1992, ch 60, § 2.



§ 9-29-24 Municipal jail--Use of county jail.

9-29-24. Municipal jail--Use of county jail. Every municipality shall have power to establish, maintain, and regulate a jail or, with the consent of the board of county commissioners, to use the county jail for the confinement of persons charged with or convicted of the violation of any ordinance.

Source: SL 1903, ch 94; SL 1913, ch 119, § 53, subdiv 56; RC 1919, § 6169 (33), (34); SDC 1939, § 45.0201 (16).



§ 9-29-25 City workhouse--Purposes for which used.

9-29-25. City workhouse--Purposes for which used. Every first or second class municipality shall have power to establish, maintain, and regulate a city jail, house of correction, and workhouse for the confinement and reformation of disorderly persons, vagrants, tramps, and idle persons, and persons convicted of violating any ordinance of the municipality, and appoint necessary jailers and keepers.

Source: SL 1890, ch 37, art V, § 1, subdiv 55; RPolC 1903, § 1229, subdiv 55; SL 1913, ch 119, § 53, subdiv 55; RC 1919, § 6170 (8); SDC 1939, § 45.0202 (7); SL 1992, ch 60, § 2.



§ 9-29-26 Family day care homes--Regulation and standards of care.

9-29-26. Family day care homes--Regulation and standards of care. Notwithstanding the provisions of §§ 26-6-14.1 and 26-6-14.2, any municipality may provide for the regulation of family day care homes and may adopt standards of care including but not limited to the qualifications of personnel engaged in providing family day care homes; requirements relating to safety, sanitation, condition, and maintenance of physical plant and equipment utilized in child care.

Source: SL 1986, ch 78.






Chapter 30 - Regulation Of Streets And Public Places

§ 9-30-1 Utility openings and lights in streets and alleys.

9-30-1. Utility openings and lights in streets and alleys. Every municipality shall have power to regulate openings in streets or alleys for laying of gas or water mains, sewers, tunnels, and drains, and the erecting of gas or electric lights.

Source: SL 1890, ch 37, art V, § 1, subdiv 13; RPolC 1903, § 1229, subdiv 13; SL 1913, ch 119, § 53, subdiv 12; RC 1919, § 6357; SDC 1939, § 45.0201 (79).



§ 9-30-2 Regulation of use of public places--Cleaning--Obstructions and encroachments.

9-30-2. Regulation of use of public places--Cleaning--Obstructions and encroachments. Every municipality shall have power to regulate the use of sidewalks, streets, alleys, wharves, parks, and public grounds, to provide for cleaning the same, to prevent and remove obstructions and encroachments upon the same, to prevent injury to the same, to regulate or prevent any practice having a tendency to annoy persons frequenting the same, and to regulate or prohibit structures under sidewalks and riding and driving thereon.

Source: PolC 1877, ch 24, § 22, subdiv 11; CL 1887, § 1043, subdiv 11; SL 1890, ch 37, art V, § 1, subdiv 9, 10, 12, 15 to 21, 74; RPolC 1903, § 1229, subdiv 10, 74; RPolC 1903, § 1438, subdiv 11; SL 1909, ch 50; SL 1913, ch 119, § 53, subdiv 9 to 11, 15, 72; RC 1919, § 6169 (47), (48), SDC 1939, § 45.0201 (44).



§ 9-30-3 Signs and advertising in public places.

9-30-3. Signs and advertising in public places. Every municipality shall have power to regulate and prohibit the use of streets, sidewalks, and public grounds for signs, signposts, awnings, flying of flags or banners, posting of bills and advertisements, the exhibition or carrying of banners, placards, or advertisements, and the distribution of handbills.

Source: SL 1890, ch 37, art V, § 1, subdiv 17 to 19; RPolC 1903, § 1229, subdiv 17, 18; SL 1913, ch 119, § 53, subdiv 18, 19; RC 1919, § 6169 (50), (51); SDC 1939, § 45.0201 (43).



§ 9-30-4 Traffic and sales in public places.

9-30-4. Traffic and sales in public places. Every municipality shall have power to regulate traffic and sales upon the streets and sidewalks and in public places.

Source: SL 1890, ch 37, art V, § 1, subdiv 20; RPolC 1903, § 1229, subdiv 20; SL 1913, ch 119, § 53, subdiv 20; RC 1919, § 6169 (52); SDC 1939, § 45.0201 (42).



§ 9-30-5 Snow removal--Weed removal--Expense paid by special assessment.

9-30-5. Snow removal--Weed removal--Expense paid by special assessment. Every municipality shall have power to require the owner of abutting property to remove snow and ice from sidewalks and weeds from parking, and to provide for their removal and for taxing the expense thereof by special assessment against the abutting property.

Source: RPolC 1903, § 1229, subdiv 14; SL 1907, ch 95; SL 1913, ch 119, § 53, subdiv 15; RC 1919, § 6169 (46); SDC 1939, § 45.0201 (45).



§ 9-30-6 , 9-30-7. Repealed.

9-30-6, 9-30-7. Repealed by SL 1978, ch 62, § 34.






Chapter 31 - Traffic Regulation

§ 9-31-1 General authority to regulate use of motor vehicles, bicycles, trailers, and roadmachinery.

9-31-1. General authority to regulate use of motor vehicles, bicycles, trailers, and road machinery. Except as otherwise provided, every municipality may regulate the use of motor vehicles, bicycles, house cars, house trailers, trailer coaches, traction engines, tractors, and road rollers.

Source: SL 1917, ch 311; RC 1919, § 6169 (54); SL 1929, ch 197; SDC 1939, § 45.0201 (32); SL 1974, ch 76, § 1; SL 1982, ch 226, § 1.



§ 9-31-2 Designation of routes of travel for commercial vehicles.

9-31-2. Designation of routes of travel for commercial vehicles. Every municipality shall have the power by ordinance or resolution to designate routes of travel on the public streets and highways within and through the municipality for commercial motor carriers, trucks, and buses and to require such motor vehicles to follow such designated routes of travel within and through the municipality with provision for permission for such motor vehicles to deviate from such designated routes to the extent required to reach a necessary destination within the municipality not on such designated routes.

Source: SL 1949, ch 201; SDC Supp 1960, § 45.0201-1 (6).



§ 9-31-3 Speed regulation.

9-31-3. Speed regulation. Every municipality shall have power to regulate the speed of animals, vehicles, motor vehicles, cars, and locomotives.

Source: SL 1890, ch 37, art V, § 1, subdiv 21; RPolC 1903, § 1229, subdiv 21; SL 1913, ch 119, § 53, subdiv 21; RC 1919, § 6169 (53); SDC 1939, § 45.0201 (41).



§ 9-31-4 Assistance in enforcement of drunk-driving laws.

9-31-4. Assistance in enforcement of drunk-driving laws. The law enforcement officers of every municipality shall assist state law enforcement officers in the apprehension and prosecution of persons suspected of violating the provisions of chapter 32-23.

Source: SL 1941, ch 192; SL 1955, ch 196; SDC Supp 1960, § 45.0201 (106); SL 1974, ch 76, § 2.



§ 9-31-5 Establishment and use of parking meters--Use of proceeds.

9-31-5. Establishment and use of parking meters--Use of proceeds. Every municipality shall have the power to acquire, operate, maintain, and regulate parking meters on the public streets and places and on parking lots and areas controlled by the municipality, to fix and collect regulatory parking fees for the parking of vehicles in parking meter spaces thereon, and to use the proceeds therefrom for traffic regulation, acquiring and maintaining traffic control equipment or facilities, or acquiring, equipping, and maintaining of parking lots and areas or for the construction, maintenance, and upkeep of municipal streets and alleys.

Source: SL 1947, ch 225; SL 1949, ch 196; SL 1951, ch 244, § 1; SL 1953, ch 252, § 1; SDC Supp 1960, § 45.0201-1 (10); SL 1961, ch 243.






Chapter 32 - Sanitation And Health Measures

§ 9-32-1 Promotion of health and suppression of disease.

9-32-1. Promotion of health and suppression of disease. Every municipality shall have power to do what may be necessary or expedient for the promotion of health or the suppression of disease.

Source: SL 1890, ch 37, art V, § 1, subdiv 63; RPolC 1903, § 1229, subdiv 63; RPolC 1903, § 1438, subdiv 4; SL 1913, ch 119, § 53, subdiv 63; RC 1919, § 6169 (41); SDC 1939, § 45.0201 (35).



§ 9-32-2 City board of health--Powers and duties.

9-32-2. City board of health--Powers and duties. Each first or second class municipality may appoint a board of health and prescribe its powers and duties subject to the supervision of the State Department of Health.

Source: SL 1890, ch 37, art V, § 1, subdiv 61; RPolC 1903, § 1229, subdiv 61; SL 1913, ch 119, § 53, subdiv 61; RC 1919, § 6170 (9); SDC 1939, § 45.0202 (1); SL 1981, ch 44, § 36; SL 1992, ch 60, § 2.



§ 9-32-3 Inspection of meats and food products.

9-32-3. Inspection of meats and food products. Every municipality shall have power to provide for the inspection of meats, dairy products, fish, lard, vegetables, flour, and similar provisions.

Source: SL 1890, ch 37, art V, § 1, subdiv 38; RPolC 1903, § 1229, subdiv 38; SL 1913, ch 119, § 53, subdiv 38; RC 1919, § 6169 (67); SDC 1939, § 45-0201 (60).



§ 9-32-4 Inspection of persons employed in food service establishments and stores.

9-32-4. Inspection of persons employed in food service establishments and stores. Any municipal corporation in this state may adopt an ordinance providing for the examination of any person or persons owning or operating, or of any employee or employees employed therein, who conduct or operate a public eating or drinking place where drink or food is provided or offered for sale, or for any retail or wholesale place of business where food or foodstuffs or drinkable products are prepared or offered for sale to the public.

Such ordinance shall provide for the examination of such employer or employee employed as provided herein and for failure to secure such examination and a health certificate said ordinance may provide penalties therefor.

Source: SL 1939, ch 105, §§ 1, 2; SDC Supp 1960, § 45.0201-1 (2).



§ 9-32-5 Maintenance of public toilets in business district.

9-32-5. Maintenance of public toilets in business district. Every first or second class municipality with a population of seven hundred fifty or more, as shown by the last preceding federal census, shall provide and maintain public toilets for each sex in accessible locations near the center of the business district.

Such toilets shall be properly constructed under the supervision of the city board of health and shall be maintained in a clean and sanitary condition.

Source: SL 1917, ch 313; RC 1919, § 6575; SDC 1939, § 45.1819; SL 1992, ch 60, § 2.



§ 9-32-6 Stables, privies, and cesspools.

9-32-6. Stables, privies, and cesspools. Every municipality shall have power to compel the owner of any stable, pigsty, privy, sewer, cesspool, or of any unwholesome or nauseous thing or place to cleanse, abate, or remove the same and to regulate the location thereof.

Source: SL 1890, ch 37, art V, § 1, subdiv 68; RPolC 1903, § 1229, subdiv 68; SL 1913, ch 119, § 53, subdiv 68; RC 1919, § 6169 (44); SDC 1939, § 45.0201 (36).



§ 9-32-7 Slaughterhouses, foundries, livery stables, and blacksmith shops.

9-32-7. Slaughterhouses, foundries, livery stables, and blacksmith shops. Every municipality shall have power to control the location and regulate the management and construction of packinghouses, slaughterhouses, renderies, bone and soap factories, foundries, livery stables, and blacksmith shops and to prohibit any offensive or unwholesome business or establishment within, or within one mile of the corporate limits.

Source: PolC 1877, ch 24, § 22, subdiv 8; CL 1887, § 1043, subdiv 8; SL 1890, ch 37, art V, § 1, subdiv 66; RPolC 1903, § 1229, subdiv 66; RPolC 1903, § 1438, subdiv 8; SL 1909, ch 50; SL 1913, ch 119, § 53, subdiv 66, 67; RC 1919, § 6169 (43); SDC 1939, § 45.0201 (39).



§ 9-32-8 Protection of public water supply.

9-32-8. Protection of public water supply. Every municipality shall have power to prevent the pollution of or injury to any water supply belonging to the municipality or any public water supply within or within one mile of the limits of the municipality.

Source: SL 1909, ch 158; RC 1919, § 6169 (75); SDC 1939, § 45.0201 (37).



§ 9-32-9 Cisterns, hydrants, pumps, sewers, and gutters.

9-32-9. Cisterns, hydrants, pumps, sewers, and gutters. Every municipality shall have power to regulate the construction, repair, and use of vaults, cisterns, areas, hydrants, pumps, sewers, and gutters.

Source: SL 1890, ch 37, art V, § 1, subdiv 42; RPolC 1903, § 1229, subdiv 42; SL 1913, ch 119, § 53, subdiv 42; RC 1919, § 6169 (71); SDC 1939, § 45.0201 (90).



§ 9-32-10 Refuse in public places and streams.

9-32-10. Refuse in public places and streams. Every municipality shall have power to regulate and prevent the placing of ashes, dirt, garbage, or any offensive matter in any street or public ground or in any body or stream of water, within the municipality.

Source: SL 1890, ch 37, art V, § 1, subdiv 15; RPolC 1903, § 1229, subdiv 15; SL 1913, ch 119, § 53, subdiv 16; RC 1919, § 6169 (74); SDC 1939, § 45.0201 (38).



§ 9-32-11 Municipal garbage disposal systems.

9-32-11. Municipal garbage disposal systems. Every municipality shall have power to collect and dispose of and regulate the manner of handling of garbage and other waste material and for such purpose to acquire, establish, maintain, operate, and regulate equipment and garbage disposal plants, incinerators, and dumping grounds and to fix and collect charges for such services, and to contract with one or more persons for the collection and hauling of garbage and other waste material from the municipality or districts established therein.

Source: SL 1947, ch 221; SL 1959, ch 266; SDC Supp 1960, § 45.0201-1 (21).



§ 9-32-12 Noxious and unhealthful vegetation.

9-32-12. Noxious and unhealthful vegetation. Every municipality shall have power to determine what shall be deemed noxious or unhealthful vegetation, fix limits within which the same shall not be permitted to grow, and provide for the destruction thereof and for defraying the cost of the destruction thereof by special assessment against the property upon which the same shall be destroyed.

Source: SL 1907, ch 95; RC 1919, § 6169 (45); SDC 1939, § 45.0201 (33).



§ 9-32-13 Regulation and operation of cemeteries.

9-32-13. Regulation and operation of cemeteries. Every municipality shall have power to establish, maintain, and regulate cemeteries within or without the municipality, to cause cemeteries to be removed and prohibit their establishment within, or within one mile of the corporate limits; and to provide for the operation and control of any cemetery belonging to the municipality by a corporation or association organized for cemetery purposes.

Source: PolC 1877, ch 24, § 22, subdiv 14; CL 1887, § 1043, subdiv 14; SL 1890, ch 37, art V, § 1, subdiv 64; RPolC 1903, § 1229, subdiv 64; RPolC 1903, § 1438, subdiv 14; SL 1905, ch 67; SL 1913, ch 119, § 53, subdiv 64; RC 1919, § 6169 (42); SDC 1939, § 45.0201 (40).



§ 9-32-14 Municipal perpetual care cemeteries authorized.

9-32-14. Municipal perpetual care cemeteries authorized. Cemeteries owned by or under the control of municipalities as provided in § 9-32-13, may, at the discretion of the governing board be maintained as perpetual care cemeteries.

Source: SL 1971, ch 71, § 1.



§ 9-32-15 Municipalities exempt from general perpetual care law.

9-32-15. Municipalities exempt from general perpetual care law. Municipalities who have established perpetual care cemeteries prior to July 1, 1971, or who establish perpetual care cemeteries subsequent to July 1, 1971, shall not be subject to any of the provisions of chapter 55-12.

Source: SL 1971, ch 71, § 4.



§ 9-32-16 Rates for perpetual care and burial spaces.

9-32-16. Rates for perpetual care and burial spaces. The board shall have the power to set rates for perpetual care and the amount to be received for the sale of burial spaces.

Source: SL 1971, ch 71, § 2.



§ 9-32-17 Records of sales--Deeds and perpetual care certificates.

9-32-17. Records of sales--Deeds and perpetual care certificates. The auditor or clerk shall maintain adequate records for the sale of burial spaces and for the sale of perpetual care. The municipality shall issue deeds for sale of burial spaces and certificates of purchase for perpetual care.

Source: SL 1971, ch 71, § 6.



§ 9-32-18 Perpetual care trust fund--Crediting of income.

9-32-18. Perpetual care trust fund--Crediting of income. Payments for perpetual care shall be permanently set aside in a trust fund, and only the income from the trust fund investments shall be used for the care and maintenance of the cemetery. Income from perpetual care investments shall be credited to the cemetery maintenance account as maintained within the municipal general fund. Income received from the sale of burial spaces shall be credited to the cemetery maintenance account.

Source: SL 1971, ch 71, § 3.



§ 9-32-19 Acquisition of additional land for municipal cemetery.

9-32-19. Acquisition of additional land for municipal cemetery. Whenever the municipality operating a cemetery, perpetual care, or nonperpetual care, under the laws of this state, finds it necessary to extend the boundaries of such cemetery or acquire land removed from the present cemetery in order to provide for the burial of the dead, it shall first locate and describe clearly the location and extent of the land desired. The municipality shall then seek to secure the same by offer of purchase. If, however, the owner or owners of such tract or tracts shall refuse to sell the lands described for proper and just compensation and by exorbitant price shall make it impractical for such municipality to purchase the same, such municipality may proceed to have the land located and described by it condemned as provided in the statutes and rules of court for condemnation of private property for public use.

Source: SL 1971, ch 71, § 7.



§ 9-32-20 Use of perpetual care fund for land acquisition.

9-32-20. Use of perpetual care fund for land acquisition. If the municipality finds it necessary to extend the boundaries of such cemetery, or acquire land removed from the present cemetery, a portion of the perpetual care trust fund may be used under the following conditions: If the trust fund is in the amount of fifty thousand dollars or more, and the governing board deems it necessary to acquire more land for the interment of the deceased, one thousand dollars for each three thousand dollars in excess of fifty thousand dollars may be expended for this purpose. The expenditure of perpetual care trust funds as outlined above shall be a one time expenditure only.

Source: SL 1971, ch 71, § 8.



§ 9-32-20.1 Use of perpetual care trust fund to maintain cemetery.

9-32-20.1. Use of perpetual care trust fund to maintain cemetery. Any municipality may expend a portion of the perpetual care trust fund to maintain the cemetery. However, only amounts in excess of fifty thousand dollars may be expended and used for cemetery purposes only. For expenditures in excess of five thousand dollars, notice of hearing shall be published twice, with the second notice not less than ten days in advance of the hearing.

Source: SL 1981, ch 72, § 1; SL 2000, ch 37, § 1.



§ 9-32-20.2 Repealed.

9-32-20.2. Repealed by SL 2000, ch 37, § 2.



§ 9-32-21 Repossession of unused and uncared for lots and mausoleums.

9-32-21. Repossession of unused and uncared for lots and mausoleums. The provisions of § 47-29-9 relating to resales and transfers of unused and uncared for lots and mausoleums shall be equally applicable to cemeteries and mausoleums of a municipality and the provisions of this section shall be retroactive for any municipality who may have repossessed lots, burial spaces, or mausoleums under the provisions of § 47-29-9 or 47-29-10.

Source: SL 1971, ch 71, § 5; SL 1984, ch 302, § 2.



§ 9-32-22 Severability of cemetery provisions.

9-32-22. Severability of cemetery provisions. If a part of §§ 9-32-14 to 9-32-21, inclusive, is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of said sections is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1971, ch 71, § 9.






Chapter 33 - Fire Protection And Safety Regulations

§ 9-33-1 Storage of combustible material--Open fires--Fireworks.

9-33-1. Storage of combustible material--Open fires--Fireworks. Every municipality shall have power to regulate or prohibit the storage of combustible or explosive material, the use of open flame lights, the building of bonfires, and the use or sale of fireworks.

Source: SL 1890, ch 37, art V, § 1, subdiv 53; RPolC 1903, § 1229, subdiv 53; SL 1913, ch 119, § 53, subdiv 53; RC 1919, § 6169 (72); SDC 1939, § 45.0201 (30).



§ 9-33-2 Fire limits for wooden buildings--Condemnation of damaged buildings.

9-33-2. Fire limits for wooden buildings--Condemnation of damaged buildings. Every municipality shall have power to prescribe the fire limits within which wooden buildings shall not be erected, placed, or repaired without permission, and to provide that when a building within such limits has been damaged by fire, decay, or otherwise to an extent of fifty percent of its value, it shall be torn down or removed, and to prescribe the manner of ascertaining such damage.

Source: SL 1890, ch 37, art V, § 1, subdiv 50; RPolC 1903, § 1229, subdiv 50; SL 1903, ch 96; SL 1909, ch 50; SL 1913, ch 119, § 53, subdiv 50; RC 1919, § 6169 (23); SDC 1939, § 45.0201 (52).



§ 9-33-3 Lumber and combustible materials.

9-33-3. Lumber and combustible materials. Every municipality shall have power to regulate or prohibit the keeping of any lumberyard and the keeping or selling of any lumber or other combustible material within the fire limits.

Source: SL 1890, ch 37, art V, § 1, subdiv 74; RPolC 1903, § 1229, subdiv 75; SL 1913, ch 119, § 53, subdiv 73; RC 1919, § 6169 (24); SDC 1939, § 45.0201 (53).



§ 9-33-4 Regulation of building construction--Fire escapes.

9-33-4. Regulation of building construction--Fire escapes. Every municipality shall have power to prescribe the manner of constructing buildings, structures, and the walls thereof, and to require and regulate the construction of fire escapes on buildings.

Source: SL 1890, ch 37, art V, § 1, subdiv 49; RPolC 1903, § 1229, subdiv 49; SL 1909, ch 50; SL 1913, ch 119, § 53, subdiv 49; RC 1919, § 6169 (29); SL 1925, ch 240; SDC 1939, § 45.0201 (55).



§ 9-33-4.1 Adoption of building codes authorized.

9-33-4.1. Adoption of building codes authorized. Each municipality may adopt by ordinance certain building codes pursuant to § 11-10-5.

Source: SL 1973, ch 52; SL 1974, ch 77; SL 2001, ch 47, § 1.



§ 9-33-4.2 Copy of code kept on file--Availability to public.

9-33-4.2. Copy of code kept on file--Availability to public. The city auditor or town clerk shall keep and maintain a master copy of said code including all future deletions, modifications, and amendments which may be adopted by the governing body, and the same shall be available and subject to public inspection at all times.

Source: SL 1973, ch 52.



§ 9-33-5 Electrical wiring and appliances--Gas fittings and appliances.

9-33-5. Electrical wiring and appliances--Gas fittings and appliances. Every municipality shall have power to regulate the construction and installation of and to provide for the inspection of electrical wiring and appliances and of gas piping, fittings, and appliances, and to provide the fees to be paid for such inspection. The exercise of such powers shall not affect any liability of any public utility furnishing gas or electricity.

Source: SL 1913, ch 119, § 53, subdiv 84; RC 1919, § 6169 (30); SL 1935, ch 159; SDC 1939, § 45.0201 (57).



§ 9-33-6 City building inspections and permits.

9-33-6. City building inspections and permits. Every first or second class municipality shall have power to provide for the inspection of buildings and the issuance of building permits and fix the fees therefor.

Source: SL 1913, ch 119, § 53, subdiv 83; RC 1919, § 6170 (13); SDC 1939, § 45.0202 (5); SL 1992, ch 60, § 2.



§ 9-33-7 Safety in theaters and places of amusement.

9-33-7. Safety in theaters and places of amusement. Every municipality shall have power to regulate and provide for the inspection of places of amusement and to require theaters and other places of amusement to provide asbestos stage curtains and sufficient and proper aisles and exits for escape in case of fire.

Source: SL 1890, ch 37, art V, § 1, subdiv 30, 46, 49; RPolC 1903, § 1229, subdiv 46; SL 1913, ch 119, § 53, subdiv 46; RC 1919, § 6169 (59); SDC 1939, § 45.0201 (51).



§ 9-33-8 Steam boiler inspection.

9-33-8. Steam boiler inspection. Every municipality shall have power to provide for the inspection of steam boilers.

Source: SL 1890, ch 37, art V, § 1, subdiv 54; RPolC 1903, § 1229, subdiv 54; SL 1913, ch 119, § 53, subdiv 54; RC 1919, § 6169 (73); SDC 1939, § 45.0201 (61).



§ 9-33-9 Safety regulations in factories and buildings.

9-33-9. Safety regulations in factories and buildings. Every municipality shall have power to prevent and provide for remedying any dangerous construction or condition of any building, enclosure, or manufactory or any equipment used therein, to regulate and prevent the carrying on of manufactories creating a fire hazard, and to prevent the deposit or keeping of ashes or refuse in unsafe places; and to require all buildings and places to be put and kept in a safe condition.

Source: SL 1890, ch 37, art V, § 1, subdiv 51; RPolC 1903, § 1229, subdiv 51; SL 1913, ch 119, § 53, subdiv 51; RC 1919, § 6169 (22); SDC 1939, § 45.0201 (56).



§ 9-33-10 Safety examination of dwellings and enclosures.

9-33-10. Safety examination of dwellings and enclosures. Every municipality shall have power to provide for the examination by duly authorized officers at reasonable hours of dwellings, buildings, and enclosures to ascertain whether in a dangerous condition, and to provide for remedying such condition.

Source: PolC 1877, ch 24, § 22, subdiv 3; CL 1887, § 1043, subdiv 3; RPolC 1903, § 1438, subdiv 3; RC 1919, § 6169 (21); SDC 1939, § 45.0201 (54).



§ 9-33-11 Maintenance of fire-fighting equipment and water supply.

9-33-11. Maintenance of fire-fighting equipment and water supply. Every municipality shall have power to construct, operate, and maintain fire stations, fire engines, fire apparatus, and equipment, a system of fire signals, fire hydrants, and mains, and a water supply for prevention and extinguishment of fires.

Source: SL 1890, ch 37, art V, § 1, subdiv 52, 77; RPolC 1903, § 1229, subdiv 52; RPolC 1903, § 1438, subdiv 3; SL 1913, ch 119, § 53, subdiv 52, 76; RC 1919, § 6169 (13), (20); SDC 1939, § 45.0201 (48).



§ 9-33-12 Purchase and repair of fire-fighting equipment and facilities.

9-33-12. Purchase and repair of fire-fighting equipment and facilities. A municipality may purchase and repair fire-fighting equipment, apparatus, buildings, and sites.

Source: SDC 1939, § 45.0201 (9) as added by SL 1967, ch 217; SL 1975, ch 89, § 1; SL 1978, ch 62, § 9; SL 1978, ch 64.



§ 9-33-13 Appropriations for voluntary fire department authorized.

9-33-13. Appropriations for voluntary fire department authorized. A municipality may appropriate funds for the maintenance of a voluntary fire department, and for transportation of its members to the state firemen's tournament.

Source: SL 1917, ch 308; RC 1919, § 6169 (78); SDC 1939, § 45.0201 (9); SL 1978, ch 62, § 10.



§ 9-33-14 to 9-33-16. Repealed.

9-33-14 to 9-33-16. Repealed by SL 1970, ch 62.



§ 9-33-17 City safety education programs.

9-33-17. City safety education programs. Every municipality of the first class shall have power to establish, conduct, and support a program of education and instruction for the promotion of safety and the prevention of accidents.

Source: SL 1957, ch 256; SDC Supp 1960, § 45.0203 (7); SL 1992, ch 60, § 2.



§ 9-33-18 City safety council.

9-33-18. City safety council. Every municipality of the first class shall have power to establish, maintain, and support, in whole or in part, a safety council operated on any plan of membership and action as formulated by the National Safety Council.

Source: SL 1955, ch 220; SDC Supp 1960, § 45.0203 (6); SL 1992, ch 60, § 2.






Chapter 34 - Trade Regulation And Licenses

§ 9-34-1 Licensing procedure and terms.

9-34-1. Licensing procedure and terms. Every municipality shall have power to fix the amount, terms, and manner of issuing and revoking licenses.

Source: SL 1890, ch 37, art V, § 1, subdiv 4; RPolC 1903, § 1229, subdiv 4; SL 1913, ch 119, § 53, subdiv 4; RC 1919, § 6169 (3); SDC 1939, § 45.0201 (62).



§ 9-34-2 Markets and market houses.

9-34-2. Markets and market houses. Every municipality shall have power to establish and regulate markets and build market houses.

Source: PolC 1877, ch 24, § 22, subdiv 8; CL 1887, § 1043, subdiv 8; SL 1890, ch 37, art V, § 1, subdiv 35; RPolC 1903, § 1229, subdiv 35; RPolC 1903, § 1438, subdiv 8; SL 1913, ch 119, § 53, subdiv 35; RC 1919, § 6169 (66); SDC 1939, § 45.0201 (75).



§ 9-34-3 Inspection of weights and measures.

9-34-3. Inspection of weights and measures. Every municipality shall have power to provide for the inspection and sealing of weights and measures and to enforce the keeping of proper weights and measures by vendors.

Source: SL 1890, ch 37, art V, § 1, subdiv 40, 41; RPolC 1903, § 1229, subdiv 40, 41; SL 1913, ch 119, § 53, subdiv 40, 41; RC 1919, § 6169 (69), (70); SDC 1939, § 45.0201 (58).



§ 9-34-4 Weighing and measuring of articles of merchandise--City scales--Weighers andinspectors.

9-34-4. Weighing and measuring of articles of merchandise--City scales--Weighers and inspectors. Every municipality shall have power to provide for the inspection, weighing, and measuring of articles of merchandise and fuel and for the places and manner of weighing and measuring the same, and to establish city scales, and to appoint weighers and inspectors.

Source: SL 1890, ch 37, art V, § 1, subdiv 39; RPolC 1903, § 1229, subdiv 39; SL 1913, ch 119, § 53, subdiv 39; RC 1919, § 6169 (68); SL 1919, ch 275; SDC 1939, § 45.0201 (59).



§ 9-34-5 Municipal regulation of food sales.

9-34-5. Municipal regulation of food sales. Every first or second class municipality shall have power:

(1) To regulate the place of sale and selling of meats, poultry, fish, cheese, lard, vegetables, and similar provisions;

(2) To regulate the sale and prescribe the weight and quality of bread.
Source: SL 1890, ch 37, art V, § 1, subdiv 36 to 38; RPolC 1903, § 1229, subdiv 36, 37; SL 1913, ch 119, § 53, subdiv 36, 37; RC 1919, § 6170 (11), (12); SDC 1939, § 45.0202 (3), (4); SL 1992, ch 60, § 2.



§ 9-34-6 Repealed.

9-34-6. Repealed by SL 1994, ch 280, § 10.



§ 9-34-7 Transient merchants, auctioneers, and bankrupt stores.

9-34-7. Transient merchants, auctioneers, and bankrupt stores. Each municipality may license, tax, and regulate transient merchants, auctioneers, transient, bankrupt, and auction stores, and stores of like nature, gift enterprises, and any business or vocation of like character. However, the municipality may exempt from any such licensure, taxation, or regulation a transient merchant who is retailing merchandise or products that the municipality determines to be of the person's own manufacture or production. This section does not apply to the distribution of any commodity from a railroad car by a cooperative association purchased in car lot for the personal use of its members.

Source: SDC 1939, § 45.0201 (65); SL 2001, ch 48, § 1.



§ 9-34-8 Hawkers, peddlers, pawnbrokers, scalpers, employment agencies--Provisions notapplicable to peddling or soliciting telecommunications services.

9-34-8. Hawkers, peddlers, pawnbrokers, scalpers, employment agencies--Provisions not applicable to peddling or soliciting telecommunications services. Every municipality may license, tax, regulate, or prohibit hawkers, peddlers, solicitors, pawnbrokers, ticket scalpers, and employment agencies. However, the provisions of § 9-34-18 and this section do not apply to the peddling or soliciting of telecommunications services subject to the provisions of chapter 49-13 or 49-31.

Source: SL 1890, ch 37, art V, § 1, subdiv 30; RPolC 1903, § 1229, subdiv 30; SL 1913, ch 119, § 53, subdiv 30; RC 1919, § 6169 (55); SL 1925, ch 245; SDC 1939, § 45.0201 (73); SL 1992, ch 65.



§ 9-34-9 Secondhand and junk stores.

9-34-9. Secondhand and junk stores. Every municipality shall have power to tax, license, and regulate secondhand and junk stores and to forbid and punish the purchase and receipt by them from minors of any articles without the written consent of their parents or guardians.

Source: SL 1890, ch 37, art V, § 1, subdiv 76; RPolC 1903, § 1229, subdiv 77; SL 1913, ch 119, § 53, subdiv 75; RC 1919, § 6169 (65); SDC 1939, § 45.0201 (63).



§ 9-34-10 Delivery men, taxi drivers, and expressmen.

9-34-10. Delivery men, taxi drivers, and expressmen. Every municipality shall have power to license, tax, and regulate, and prescribe the compensation of draymen, parcel delivery men, bus drivers, cabmen, taxi drivers, porters, expressmen, and others pursuing like occupations.

Source: SL 1890, ch 37, art V, § 1, subdiv 31; RPolC 1903, § 1229, subdiv 31; SL 1913, ch 119, § 53, subdiv 31; RC 1919, § 6169 (56); SDC 1939, § 45.0201 (66).



§ 9-34-11 Delivery vehicles and trucks.

9-34-11. Delivery vehicles and trucks. Every municipality shall have power to provide for the licensing and numbering of motor drays, motor delivery wagons, motor tractors, and motor trucks.

Source: SL 1917, ch 311; RC 1919, § 6169 (54); SL 1929, ch 197; SDC 1939, § 45.0201 (67).



§ 9-34-12 Plumbers, electricians, residential contractors and heating, ventilation, and airconditioning contractors.

9-34-12. Plumbers, electricians, residential contractors and heating, ventilation, and air conditioning contractors. A municipality may license, tax, and regulate plumbers, electricians, electrical workers, residential contractors and heating, ventilation, and air conditioning contractors. The residential contractor provisions of this section do not apply to dealers of manufactured or mobile homes as defined in chapter 32-7A.

Source: SL 1909, ch 31; RC 1919, § 6169 (62); SDC 1939, § 45.0201 (64); SL 1989, ch 76; SL 1994, ch 71.



§ 9-34-13 Exhibitions, shows and amusements.

9-34-13. Exhibitions, shows and amusements. Every municipality shall have power to license, tax, and regulate exhibitions, shows, and amusements.

Source: SL 1890, ch 37, art V, § 1, subdiv 30; RPolC 1903, § 1229, subdiv 30; SL 1913, ch 119, § 53, subdiv 30; RC 1919, § 6169 (55); SL 1925, ch 245; SDC 1939, § 45.0201 (68).



§ 9-34-14 Poolrooms--Bowling alleys.

9-34-14. Poolrooms--Bowling alleys. Every municipality shall have power to license, regulate, or prohibit pool and billiard rooms and bowling alleys.

Source: SL 1890, ch 37, art V, § 1, subdiv 33; RPolC 1903, § 1229, subdiv 33; SL 1903, ch 94; SL 1913, ch 119, § 53, subdiv 33; RC 1919, § 6169 (58); SDC 1939, § 45.0201 (72).



§ 9-34-15 Public dances--Skating rinks.

9-34-15. Public dances--Skating rinks. Every municipality shall have power to license, tax, regulate, or prohibit public dances or public dance halls and skating rinks.

Source: SL 1909, ch 31; RC 1919, § 6169 (60); SL 1921, ch 308; SDC 1939, § 45.0201 (71).



§ 9-34-16 Mind readers and fortunetellers.

9-34-16. Mind readers and fortunetellers. Every municipality shall have power to license, tax, regulate, or prohibit palmists, clairvoyants, phrenologists, mind readers, fortunetellers, and fakirs.

Source: SL 1909, ch 31; RC 1919, § 6169 (61); SDC 1939, § 45.0201 (70).



§ 9-34-17 Tattooing and body piercing.

9-34-17. Tattooing and body piercing. Any municipality may regulate the practice of tattooing and body piercing by licensing tattoo artists and practitioners of body piercing, inspecting tattoo and body piercing establishments, and establishing standards for sanitation that are at least as stringent as those adopted by the Department of Health pursuant to § 34-1-17. The term "tattoo" means to make permanent marks or designs on the skin by puncturing it and inserting indelible colors. The term "body piercing" means to place a permanent or temporary foreign object in a person's body such as ears, nose, lips, genitals, nipples, or parts thereof for a decorative or other nonmedical purpose by a person not directly under the supervision of a licensed physician as defined by § 36-4-11.

Source: SL 1985, ch 216, §§ 1, 2; SL 1992, ch 239, § 13; SL 1995, ch 189, § 1.



§ 9-34-18 Local regulation of peddling and soliciting.

9-34-18. Local regulation of peddling and soliciting. Any county or municipality may regulate door-to-door sales, peddlers and solicitors.

Source: SL 1925, ch 252, § 15; SDC 1939, § 54.0607; SL 1967, ch 245, § 2; SDCL, § 37-13-16; SL 1992, ch 276, § 16.



§ 9-34-19 Exemption of documentary material and data involving trade secrets, etc. fromdisclosure--Consideration in executive session.

9-34-19. Exemption of documentary material and data involving trade secrets, etc. from disclosure--Consideration in executive session. Any documentary material or data compiled or received by a municipal corporation, county, or an economic development corporation receiving municipal or county funds, for the purpose of furnishing assistance to a business, to the extent that such material or data consists of trade secrets or commercial or financial information regarding the operation of such business, is not a public record. Any discussion or consideration of such trade secrets or commercial or financial information by a municipal corporation or county may be done in executive session closed to the public.

Source: SL 1998, ch 48, § 1; SL 2004, ch 77, § 1.






Chapter 35 - Carrier And Utility Franchises And Regulation

§ 9-35-1 Street lighting--Utility poles, pipes, and other facilities in public places--Rateregulation--Municipally owned utilities.

9-35-1. Street lighting--Utility poles, pipes, and other facilities in public places--Rate regulation--Municipally owned utilities. Every municipality may regulate and provide for the lighting of streets, laying of gas or water pipes, and erection of lampposts, electric towers, and apparatus in connection therewith; to fix and determine the charges for telephone and telephone service connections subject to the powers of the Public Utilities Commission; to regulate the placement of water pipelines, the erection of poles for telegraph, telephone, or electric wires in the public grounds, streets, or alleys, and the placing of wire thereon and to require the removal thereof from such places and to require the placing of such wires under ground; and to grant and regulate rights and franchises for such purposes. However, no franchise or any franchise election may be required of any public utility which has been assigned a service area pursuant to § 49-34A-44, telephone company subject to chapter 49-31, or a rural water system. Municipally owned electric utilities may regulate the sale and use of electric power and energy and fix and determine their own rates therefor provided that nothing contained herein may be construed to prevent a municipality from forming its own electric system.

Source: SL 1890, ch 37, art V, § 1, subdiv 13; RPolC 1903, § 1229, subdiv 13; SL 1913, ch 119, § 53, subdiv 13; RC 1919, § 6169 (18); SL 1921, ch 307; SDC 1939, § 45.0201 (78); SL 1975, ch 283, § 57; SL 1976, ch 296, § 29; SL 1978, ch 65; SL 1985, ch 65.



§ 9-35-2 Street railway tracks in first or second class municipalities--Duration of franchise--Municipality's option to purchase.

9-35-2. Street railway tracks in first or second class municipalities--Duration of franchise--Municipality's option to purchase. Every first or second class municipality shall have power to permit, regulate, or prohibit the constructing or laying of tracks of any street railway in any street, alley, or public place; but such permission shall not be for a longer time than twenty years, and any contract in pursuance thereof shall provide that at the option of the municipality, declared not more than three years nor less than one year before the expiration of such permission, the plant and property, if any, belonging to or used by the grantee named in such permission, or his successor in interest, shall, at the termination of such permit or franchise, upon the payment of the fair valuation thereof, exclusive of any franchise valuation, be and become the property of the municipality; but such option shall not be exercised unless the municipality shall then have authority to acquire and operate such a plant or property.

Source: SL 1890, ch 37, art V, § 1, subdiv 24; SL 1901, ch 221, § 1; RPolC 1903, § 1229, subdiv 24; SL 1907, ch 92, § 1; SL 1911, ch 96; SL 1913, ch 119, § 53, subdiv 24; RC 1919, § 6170 (2); SDC 1939, § 45.0202 (10); SL 1992, ch 60, § 2.



§ 9-35-3 Grant of franchise subject to approval by voters--Exception.

9-35-3. Grant of franchise subject to approval by voters--Exception. The governing body may not grant a franchise to any public utility authorizing it to occupy any of the streets, alleys, or public places of the municipality without submitting the proposition of issuing such franchise to a vote of the voters thereof at a general or special election called for the purpose. However, no franchise election is required when granting a franchise to a natural gas utility which is regulated by the Public Utilities Commission.

Source: SL 1913, ch 119, § 123; RC 1919, § 6248; SL 1921, ch 310; SDC 1939, § 45.1006; SL 1986, ch 79.



§ 9-35-4 Adoption of franchise ordinance--Publication and notice of election.

9-35-4. Adoption of franchise ordinance--Publication and notice of election. Before submitting such proposition the governing body shall first approve the proposed franchise by an ordinance duly adopted and published incorporating the proposed franchise in full and providing for submission of such proposition at an election to be held not sooner than thirty days after the publication thereof.

The notice of election and the proposition so submitted shall refer to such ordinance by number and shall include the full title thereof.

Source: SL 1921, ch 310; SDC 1939, § 45.1006.



§ 9-35-5 Majority vote of voters required for franchise.

9-35-5. Majority vote of voters required for franchise. No such franchise or franchise ordinance shall be effective, except as otherwise specifically provided, unless the proposal to grant the same be approved at such election by a majority vote of the voters of such municipality voting thereon.

Source: SL 1913, ch 119, § 53, subdiv 78; SL 1913, ch 119, § 123; RC 1919, § 6248; SL 1921, ch 310; SDC 1939, § 45.1006.



§ 9-35-6 Maximum duration of franchise.

9-35-6. Maximum duration of franchise. Unless otherwise specifically provided, no franchise shall be granted for a longer period than twenty years.

Source: SL 1890, ch 37, art V, § 1, subdiv 24; RPolC 1903, § 1229, subdiv 24; SL 1903, ch 221; SL 1907, ch 92, § 1; SL 1913, ch 119, § 53, subdiv 24; SL 1913, ch 119, § 123; RC 1919, § 6248; SL 1921, ch 310; SDC 1939, § 45.1006.



§ 9-35-7 Extension of streets, alleys, sewers, and waterworks through railroad property--Restoration of railroad property.

9-35-7. Extension of streets, alleys, sewers, and waterworks through railroad property--Restoration of railroad property. Every municipality shall have power to extend any street, alley, or highway over, under, or across, or to construct any sewer, water pipe, or main under or through any railroad track, right-of-way, or land of any railroad company within the corporate limits, but where no compensation is paid therefor, the municipality shall restore such track, right-of-way, or land to its former state as nearly as may be and so as not to impair its usefulness.

Source: SL 1890, ch 37, art V, § 1, subdiv 71; RPolC 1903, § 1229, subdiv 71; SL 1913, ch 119, § 53, subdiv 71; RC 1919, § 6169 (8); SDC 1939, § 45.0201 (92).



§ 9-35-8 Maintenance of railroad crossings and drainage works.

9-35-8. Maintenance of railroad crossings and drainage works. Every municipality shall have power to require railroad companies to make, keep open, and repair their crossings of streets and public roads, and to require them to make, keep open, and repair ditches, drains, sewers, and culverts along and under their tracks, so that drainage of adjacent property shall not be impeded and the right-of-way shall be properly drained.

Source: SL 1909, ch 50; RC 1919, § 6169 (16); SDC 1939, § 45.0201 (93).



§ 9-35-9 Maintenance by railroads of safety devices at crossings--Grade changes--Fencing ofright-of-way.

9-35-9. Maintenance by railroads of safety devices at crossings--Grade changes--Fencing of right-of-way. Every first or second class municipality shall have power to require railroad companies to keep flagmen and maintain lights at railroad crossings of streets and provide for the safety of persons and property; to compel them to construct, maintain, and operate gates at railroad crossings of streets when the keeping of a flagman is not sufficient protection; to compel them to raise or lower their tracks to conform to any grade which may be established by the municipality and to keep such tracks on the level with the street or highway surface, so that such tracks may be crossed at any place on such street or highway; to require them to fence their railroads and construct and repair cattle guards, viaducts, or overhead crossings, and to provide for and change the location, grade, and crossing of any railroad; all subject to the powers vested in the Public Utilities Commission.

Source: SL 1890, ch 37, art V, § 1, subdiv 25 to 27; RPolC 1903, § 1229, subdiv 25 to 27; SL 1913, ch 119, § 53, subdiv 25 to 27; SL 1913, ch 122; RC 1919, § 6170 (3) to (5); SDC 1939, § 45.0202 (9); SL 1992, ch 60, § 2.



§ 9-35-10 Steam, heat, and refrigeration systems--Bond issues.

9-35-10. Steam, heat, and refrigeration systems--Bond issues. Every first or second class municipality shall have power to establish, maintain, and operate, and to regulate the construction or operation of conduits of railroads, or other means of transit or transportation, and of plants and equipment for the production or transmission of steam, heat, or refrigeration, and to issue bonds for such purposes.

Source: SL 1913, ch 119, § 53, subdiv 14; RC 1919, § 6170 (1); SDC 1939, § 45.0202 (11); SL 1992, ch 60, § 2.



§ 9-35-11 Buses and taxis--Intercity service.

9-35-11. Buses and taxis--Intercity service. The governing body of each municipality in this state is empowered and vested with exclusive jurisdiction to license, regulate, prescribe just and reasonable rates and charges, fix the routes of travel and the speed and point for stops, of all motor carriers of passengers, operators of taxicabs and motor buses conducting operations in such municipality or in a zone adjacent thereto not a part of another municipality and not to exceed two miles around the boundaries of such municipality. When such transportation service is being rendered between adjoining municipalities, the governing bodies of each municipality may by concurrent official action fix the rates and charges for intercity service.

Source: SL 1953, ch 272, §§ 1, 2; SDC Supp 1960, § 45.0201-1 (13).



§ 9-35-12 Municipal bus or transit service authorized--Territory serviced.

9-35-12. Municipal bus or transit service authorized--Territory serviced. A municipality may, by vote of its voters as provided in §§ 9-35-13 and 9-35-14, provide bus or transit service within the municipality or a zone adjacent thereto, enter into agreements with other persons for such services, and appropriate funds for such purposes.

Source: SL 1970, ch 65, § 1; SL 1995, ch 48.



§ 9-35-13 Petition for bus or transit service.

9-35-13. Petition for bus or transit service. Fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election may petition for a special election as to the exercise of any of the powers referred to in § 9-35-12.

Source: SL 1970, ch 65, § 2; SL 1988, ch 63, § 8.



§ 9-35-14 Contents of petition for bus or transit service--Conduct of election.

9-35-14. Contents of petition for bus or transit service--Conduct of election. The petition shall set forth the question or questions which the petitioners desire submitted to the voters, and shall be filed with the city auditor. The form of such petition and the conduct of the election shall be carried on in the manner set forth by chapter 9-20.

Source: SL 1970, ch 65, § 3.



§ 9-35-15 Air pollution abatement in operation of municipal bus service.

9-35-15. Air pollution abatement in operation of municipal bus service. Municipalities providing bus or transit service under the provisions of §§ 9-35-12 to 9-35-14, inclusive, shall take all reasonable measures to abate and prevent air pollution caused by the operation of such bus or transit service.

Source: SL 1970, ch 65, § 4.



§ 9-35-16 "Community antenna television system" defined.

9-35-16. "Community antenna television system" defined. "Community antenna television system," hereinafter referred to as "CATV system" or "system" means a system of coaxial cables or other electrical conductors and equipment used or to be used primarily to receive television or radio signals directly or indirectly off-the-air and transmit them to subscribers for a fee.

Source: SL 1972, ch 52, § 1.



§ 9-35-17 Need for local regulation of CATV systems.

9-35-17. Need for local regulation of CATV systems. CATV systems are hereby declared to be a business affected with such a public interest that they must be regulated locally.

Source: SL 1972, ch 52, § 2.



§ 9-35-18 Regulation of CATV systems by ordinance.

9-35-18. Regulation of CATV systems by ordinance. Notwithstanding the provisions of § 9-35-3, all municipalities shall have exclusive jurisdiction by ordinance to regulate, prohibit, and consent to the construction, installation, operation, and maintenance of CATV systems within their corporate limits.

Source: SL 1972, ch 52, § 3.



§ 9-35-19 Service requirement for CATV systems--Performance bonds--Expiration dates.

9-35-19. Service requirement for CATV systems--Performance bonds--Expiration dates. All municipalities may require every person offering a CATV system to furnish any person applying therefor along lines of its wires, cables, or other conduits, with such service and may require performance bonds or expiration dates contingent upon construction or commencement of operations.

Source: SL 1972, ch 52, § 3.



§ 9-35-20 Quality standards for CATV systems--Regulation of rents or rates and installationcharges.

9-35-20. Quality standards for CATV systems--Regulation of rents or rates and installation charges. All municipalities may prescribe reasonable quality standards for CATV systems and regulate and fix reasonable and compensatory rents or rates for such system, including installation charges.

Source: SL 1972, ch 52, § 3.



§ 9-35-21 Map of underground equipment of CATV system.

9-35-21. Map of underground equipment of CATV system. Municipalities may require the filing with the municipality by the person constructing, installing, operating, or maintaining a CATV system of a proper map showing the exact location of all underground cables and equipment, together with a statement showing the exact nature of the same.

Source: SL 1972, ch 52, § 4.



§ 9-35-22 Occupational tax against CATV system.

9-35-22. Occupational tax against CATV system. Municipalities may, by appropriate ordinance, levy an annual occupational tax against any person now maintaining and operating any CATV system within its boundaries; and may levy an annual occupation tax against any person hereafter constructing, installing, operating, or maintaining a CATV system.

Source: SL 1972, ch 52, § 5.



§ 9-35-23 Prior ordinances for operation of CATV systems validated.

9-35-23. Prior ordinances for operation of CATV systems validated. All ordinances, permits, rights, or authorities heretofore adopted granting the right to install and to operate a CATV system, whether or not an election was held thereon, are hereby validated.

Source: SL 1972, ch 52, § 6.



§ 9-35-24 Construction, maintenance, and lease of CATV system by municipality.

9-35-24. Construction, maintenance, and lease of CATV system by municipality. All municipalities which have never granted a franchise for cable television prior to July 1, 1988, may construct, maintain, and lease to others for operations community antenna television systems as defined in § 9-35-16; may issue revenue bonds pursuant to the provisions of chapter 9-40 for such purposes; and may combine such a system with other municipal systems and services into a single utility.

Source: SL 1982, ch 78; SL 1988, ch 79.



§ 9-35-25 Definitions.

9-35-25. Definitions. Terms used in §§ 9-35-25 to 9-35-27, inclusive, mean:

(1) "Cable operator," any person who provides cable service over a cable system;

(2) "Cable service," the one-way transmission to subscribers of video programming or other programming service and the subscriber interaction, if any, which is required for the selection or use of such video programming or other programming service;

(3) "Cable system," a facility consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service to multiple subscribers within a community. The term does not include a facility that serves subscribers without using the public right-of-way; a facility of a telecommunications company that provides telecommunications service as defined and regulated by chapter 49-31, except to the extent that the facility is used to transmit video programming directly to subscribers, unless the extent of such use is solely to provide interactive on-demand services;

(4) "Franchise," an authorization, established by ordinance, issued by a franchising authority, which authorizes the construction and operation of a cable system;

(5) "Franchising authority," a municipality;

(6) "Other programming service," information that a cable operator makes available to all subscribers generally;

(7) "Public, educational, or governmental access facilities," channel capacity designated for public, educational, and governmental use and the facilities and equipment for the use of such channel capacity; and

(8) "Video programming," programming provided by, or generally considered comparable to programming provided by, a television broadcast station.
Source: SL 2005, ch 53, § 1.



§ 9-35-26 Authority of franchising authority to require franchise of cable operator--Ordinance.

9-35-26. Authority of franchising authority to require franchise of cable operator--Ordinance. A franchising authority may require a franchise of any cable operator for the operation of a cable system within its jurisdiction. The exercise of such authority shall be pursuant to an ordinance detailing the basic requirements for a franchise and the terms and conditions for any other contractual arrangement thereafter deemed appropriate and consistent with §§ 9-35-25 to 9-35-27, inclusive, and federal law.

Source: SL 2005, ch 53, § 2.



§ 9-35-27 Grant of additional franchises to other cable operators--Terms.

9-35-27. Grant of additional franchises to other cable operators--Terms. A franchising authority may grant one or more additional franchises to other cable operators under terms that are not substantially more favorable than that which the cable operator designated by § 9-35-26 is required to meet. The terms that may not be substantially more favorable are with regard to right-of-way access; public, educational, or governmental access facilities requirements; and franchise fees.

Source: SL 2005, ch 53, § 3.






Chapter 36 - Flood Control And Stream Improvement

§ 9-36-1 Municipal power to define and improve stream boundaries.

9-36-1. Municipal power to define and improve stream boundaries. Every municipality shall have power to establish and define the boundary lines of rivers and streams and to improve the same as provided by this chapter.

Source: SL 1931, ch 189, § 1; SDC 1939, § 45.0201 (100).



§ 9-36-2 Resolution to establish stream boundaries within corporate limits.

9-36-2. Resolution to establish stream boundaries within corporate limits. The governing body of any municipality may establish by resolution the boundary lines of any river or stream within the corporate limits.

Source: SL 1931, ch 189, § 1; SDC 1939, § 45.2001.



§ 9-36-3 Survey and marking of proposed stream boundaries--Filing of plat.

9-36-3. Survey and marking of proposed stream boundaries--Filing of plat. When it is proposed to exercise the power granted by § 9-36-2, the governing body shall cause a survey to be made of the proposed boundary lines and said lines to be marked upon the ground by suitable stakes or monuments, and a plat of such river or stream showing said boundary lines to be filed in the office of the auditor or clerk.

Source: SL 1931, ch 189, § 2; SDC 1939, § 45.2001.



§ 9-36-4 Notice of proposed resolution to establish stream boundaries--Contents andpublication.

9-36-4. Notice of proposed resolution to establish stream boundaries--Contents and publication. After said plat shall have been filed, notice of such proposed resolution shall be given by the auditor or clerk by publication once each week for at least two successive weeks.

The notice shall refer to the plat on file in the office of the auditor or clerk and shall fix the time and place when the governing body shall meet to act upon said resolution. It shall specify the legal description of all real property abutting upon said river or stream which shall be affected by said proposed boundary lines, and shall require all persons owning or interested in any property affected by said proposed boundary lines to appear at the meeting of the governing body and file in writing any objection which they may have to the said resolution.

Source: SL 1931, ch 189, § 3; SDC 1939, § 45.2002; SL 1972, ch 51, § 1.



§ 9-36-5 Time of meeting to establish stream boundaries--Adjournment.

9-36-5. Time of meeting to establish stream boundaries--Adjournment. Such meeting shall be held not less than ten or more than thirty days subsequent to the last publication of said notice, but the meeting may be adjourned from time to time.

Source: SL 1931, ch 189, § 3; SDC 1939, § 45.2002.



§ 9-36-6 Filing of objections to proposed stream boundaries.

9-36-6. Filing of objections to proposed stream boundaries. Any person owning or interested in any property affected by said proposed boundary lines desiring to object thereto, by himself or his agent or attorney, may file with the auditor or clerk a written statement of his objections thereto on or before the date of the hearing announced pursuant to § 9-36-4.

Source: SL 1931, ch 189, § 4; SDC 1939, § 45.2003.



§ 9-36-7 Hearing and final action by governing body on stream boundaries.

9-36-7. Hearing and final action by governing body on stream boundaries. At the hearing the governing body shall consider any objections, and when it shall have concluded the hearing it may approve and establish by resolution the proposed boundary lines, or change them in such manner as it may deem proper and establish them as so changed and modified, or may reject the same and order a new plat prepared, in which case the proceeding shall be the same as hereinbefore required. If no objections are filed, the action of the governing body shall be final.

Source: SL 1931, ch 189, §§ 5, 6; SDC 1939, §§ 45.2004, 45.2005.



§ 9-36-8 Appeal to circuit court on stream boundaries--Trial de novo.

9-36-8. Appeal to circuit court on stream boundaries--Trial de novo. If any person owning or interested in any property affected by said proposed boundary lines shall have filed written objections to such resolution, such person shall have the right to appeal to the circuit court of the county in which the property affected thereby shall be located. Such appeal shall be taken by serving upon the auditor or clerk a notice of appeal and filing said notice with the clerk of the circuit court within twenty days after the passage of said resolution. The appeal shall stand for trial at the next succeeding term of said court without notice, and the issues thereunder shall be tried de novo.

Source: SL 1931, ch 189, § 6; SDC 1939, § 45.2005.



§ 9-36-9 Municipal acquisition of lands within established stream boundaries.

9-36-9. Municipal acquisition of lands within established stream boundaries. If the boundary lines of said river or stream so established according to said survey shall include lands not included within the bed of said river or stream, said municipality shall have the power to acquire such lands or a perpetual easement therein for public use by purchase or condemnation.

Source: SL 1931, ch 189, § 7; SDC 1939, § 45.2006.



§ 9-36-10 Improvement of stream boundaries--Land acquisition outside boundaries.

9-36-10. Improvement of stream boundaries--Land acquisition outside boundaries. Any municipality having established the boundary lines of any river or stream as provided in §§ 9-36-2 to 9-36-7, inclusive, is authorized to improve the same by retaining walls, walks, and driveways, and if it is necessary for said purpose to include lands outside the boundary lines of said river or stream as established, it may acquire said lands or a perpetual easement therein for public use by purchase or condemnation.

Source: SL 1931, ch 189, § 8; SDC 1939, § 45.2007.



§ 9-36-11 Navigation and flood control improvements within stream boundaries--Acquisitionof property--Assessments against adjoining property.

9-36-11. Navigation and flood control improvements within stream boundaries--Acquisition of property--Assessments against adjoining property. Any municipality may construct, reconstruct, repair, and maintain bulkheads, wharves, levees, or breakwaters along or across any river or stream flowing within or through its boundaries. For that purpose the municipality may purchase or condemn private property and assess the cost against the property upon which the improvement is situated, and upon the lots abutting or adjoining such property upon that side of the river or stream on which the improvement is constructed, as provided in chapter 9-43.

Source: SL 1911, ch 94, § 1; RC 1919, § 6367; SDC 1939, § 45.2008; SL 2012, ch 57, § 68.



§ 9-36-12 Notice to adjoining property owners to make improvements--Publication.

9-36-12. Notice to adjoining property owners to make improvements--Publication. Whenever the governing body shall deem it necessary to make any such improvement as described in § 9-36-11, it shall notify all owners of such abutting or adjoining property to construct, reconstruct, or repair the same at their own cost within the time designated, by publishing once in each week for at least two consecutive weeks a notice to such owners fixing a time and place when and where they may appear and enter their protest against such contemplated improvement, setting forth what work is to be done and the character of the same and the time within which they are required to do the same. Such notice may be general as to the owners but must be specific as to the description of the lots to be affected.

Source: SL 1911, ch 94, § 2; RC 1919, § 6367; SDC 1939, § 45.2008; SL 1972, ch 236, § 1.



§ 9-36-13 Improvements made by municipality--Special assessments for benefits.

9-36-13. Improvements made by municipality--Special assessments for benefits. If a majority of the property owners do not enter a protest against the proposed improvement, and if the improvement is not made in the manner and within the time prescribed in the notice, the governing body by resolution may cause the improvement to be done and the cost of the improvement assessed against the lots chargeable as provided in § 9-36-12, according to the benefits derived by each of the lots from the improvement as provided in chapter 9-43.

Source: SL 1911, ch 94, §§ 2 to 4; RC 1919, § 6367; SDC 1939, § 45.2008; SL 2012, ch 57, § 69.



§ 9-36-14 Neglect by property owner to keep stream improvements in repair--Liability fordamages.

9-36-14. Neglect by property owner to keep stream improvements in repair--Liability for damages. Any owner of property upon which has been or shall hereafter be constructed any such improvement, and any owner of abutting or adjoining property as described in § 9-36-12 who shall neglect to repair such improvement forthwith when notified by the governing body so to do, shall be liable to the municipality for any damages caused by such neglect, but such owner shall not be liable for any damage caused by breaking of dams used for the storage of water or by unusual torrential floods.

Source: SL 1911, ch 94, § 5; RC 1919, § 6367; SDC 1939, § 45.2008.



§ 9-36-15 Agreements with state and United States for cooperation in flood control projects.

9-36-15. Agreements with state and United States for cooperation in flood control projects. Every municipality shall have power to enter into agreements with the United States, with the State of South Dakota and with any authorized agency, subdivision, or unit of government, federal or state, to cooperate in preventing or controlling flooding.

Source: SL 1957, ch 255; SDC Supp 1960, § 45.0201-1 (18).



§ 9-36-16 Powers of first or second class municipalities in implementing flood control projects.

9-36-16. Powers of first or second class municipalities in implementing flood control projects. Every municipality of five hundred or more population as shown by the last federal census may enter into agreements with the United States, with the State of South Dakota and with any authorized agency, subdivision or unit of government, federal or state, to cooperate in preventing or controlling flooding within or without its corporate limits which endangers property within its corporate limits or its water supply. Every municipality of five hundred or more may acquire by lease, purchase, gift, grant-in-aid, condemnation, or other lawful means and hold in its corporate name or use and control as provided by law both real and personal property and easements and rights-of-way within or without its corporate limits for all purposes necessary to prevent or control flooding and may levy taxes and appropriate moneys and issue general obligation bonds pursuant to chapter 9-26, for the purposes described in this section.

Source: SL 1959, ch 275; SDC Supp 1960, § 45.0210; SL 1983, ch 65, § 1; SL 1984, ch 43, § 71; SL 1992, ch 60, § 2.



§ 9-36-17 Validation of prior municipal proceedings to conserve water and control floods.

9-36-17. Validation of prior municipal proceedings to conserve water and control floods. All acts and proceedings had before July 1, 1959, and all contracts, appropriations, expenditures, and acquisitions theretofore made by any municipality of the state for the purpose of conserving its water resources or preventing or controlling flooding within or without its corporate limits which endangers property within its corporate limits or its water supply, either by such municipality acting alone or in cooperation with any authorized agency, subdivision, or unit of government, federal or state, are hereby legalized and declared valid.

Source: SL 1957, ch 505; SL 1959, ch 463; SDC Supp 1960, § 65.0337.






Chapter 37 - Housing And Redevelopment Powers [Transferred]

CHAPTER 9-37

HOUSING AND REDEVELOPMENT POWERS [TRANSFERRED]

[Transferred to Chapter 11-7A]



Chapter 38 - Municipal Parks And Recreational Facilities

§ 9-38-1 Municipal power to maintain facilities and issue bonds--New campgroundsprohibited--Exceptions.

9-38-1. Municipal power to maintain facilities and issue bonds--New campgrounds prohibited--Exceptions. Every municipality may establish, improve, maintain, and regulate public parks, public squares, parkways, boulevards, swimming pools, camping, and other facilities in connection therewith within or without the municipality, and to issue its bonds therefor, as provided by this title. A municipality may establish camping or tourist accommodation facilities if there is no existing private campground, inspected and approved by the South Dakota Department of Health, located within fifteen miles of such municipality. However, a municipality may construct or expand camping or tourist accommodation facilities if there is an existing private campground within fifteen miles of the municipality if the owner of the existing campground approves such construction or expansion in writing. Camping and tourist accommodation facilities established prior to July 1, 1970, are deemed to have been established under the then existing authority to establish public parks, and municipalities may continue to maintain and regulate such facilities.

Source: SL 1890, ch 37, art V, § 1, subdiv 7, 44; RPolC 1903, § 1229, subdiv 7, 44; SL 1913, ch 119, § 53, subdiv 7, 44; RC 1919, § 6169 (10); SDC 1939, § 45.0201 (98); SL 1970, ch 63, § 1; SL 1971, ch 66; SL 1990, ch 64.



§ 9-38-2 Municipal power to preserve trees and inclose public ground.

9-38-2. Municipal power to preserve trees and inclose public ground. Every municipality shall have power to plant and provide for the care and preservation of trees upon public grounds and along the streets and to inclose any public ground.

Source: PolC 1877, ch 24, § 22, subdiv 15; CL 1887, § 1043, subdiv 15; SL 1890, ch 37, art V, § 1, subdiv 8 to 10, 44; RPolC 1903, § 1229, subdiv 8 to 10; RPolC 1903, § 1438, subdiv 15; SL 1913, ch 119, § 53, subdiv 8 to 10, 44; RC 1919, § 6169 (11); SDC 1939, § 45.0201 (99).



§ 9-38-3 Agreements with and grants from federal agency.

9-38-3. Agreements with and grants from federal agency. Every municipality shall have the power to enter into agreements with and receive grants from the United States Bureau of Outdoor Recreation or its successor.

Source: SDC Supp 1960, § 45.0201-1 (24) as added by SL 1965, ch 211, § 1.



§ 9-38-4 Bonding power for park improvements.

9-38-4. Bonding power for park improvements. Every municipality shall have power to borrow money on the credit of the corporation for the purpose of constructing buildings and making improvements for public parks, and to issue its negotiable bonds therefor in the manner provided by law.

Source: SL 1933 (SS), ch 14; SDC 1939, § 45.2535.



§ 9-38-5 Libraries, museums, and art galleries in parks.

9-38-5. Libraries, museums, and art galleries in parks. The governing body shall have authority to authorize the building and maintenance of public libraries, museums, and art galleries in any park. However, in municipalities of the first class, where a park board has been established according to law, such board shall be consulted by the governing body before action is taken authorizing any such building.

Source: SDC 1939, § 45.2522 as added by SL 1967, ch 222, § 2; SL 1992, ch 60, § 2.



§ 9-38-6 Athletic facilities in parks--Fee for use--Special park fund.

9-38-6. Athletic facilities in parks--Fee for use--Special park fund. A municipality may establish, maintain, and operate golf courses, tennis courts, ball grounds, and other athletic amusements, and necessary facilities in connection therewith, as a part of its park system, and charge fees for the use thereof. All fees received under this section and any other money received for use of the board including tax revenues which may be appropriated for park purposes, shall be kept in a special park fund and shall be paid upon requisition by the president and secretary of the board and warrant drawn and executed as other warrants.

Source: SL 1941, ch 206; SDC Supp 1960, § 45.0201-1 (4); SL 1978, ch 62, § 11; SL 1979, ch 58.



§ 9-38-7 Governing body to control parks unless board created.

9-38-7. Governing body to control parks unless board created. Except as provided for first or second class municipalities under a commission form of government the public parks of every municipality, whether within or without the limits of the municipality, shall be under the control and supervision of the governing body thereof unless a park board shall have been created as provided in this chapter.

Source: RC 1919, § 6433; SDC 1939, § 45.2501; SL 1970, ch 63, § 2; SL 1992, ch 60, § 2.



§ 9-38-8 Park boards in second and third class municipalities--Composition andfunctions--Qualifications of members--Teams.

9-38-8. Park boards in second and third class municipalities--Composition and functions--Qualifications of members--Teams. All municipalities other than cities of the first class may create by ordinance a park board, serve without pay, the number of which shall be determined by the governing body of the municipality, and who shall serve at the pleasure of the governing body. The park board shall control and supervise the public parks of the municipality whether within or without the limits of the municipality. The park board shall be under the control and supervision of the governing body of the municipality, and the governing body shall prescribe all rules, regulations, and responsibilities of the park board. The ordinance creating the board shall specify the qualifications, the term of office of the members, the frequency of board meetings, the officers to be selected and a description of their duties, the number of members necessary for a quorum, and the scope of the board's authority.

Source: SL 1955, ch 219; SDC Supp 1960, § 45.0209; SL 1992, ch 60, § 2; SL 1995, ch 49, § 1.



§ 9-38-9 Abolition of board in city-manager city.

9-38-9. Abolition of board in city-manager city. The park board of any first or second class municipality employing a city manager may be abolished by ordinance. Thereupon its powers and duties shall be vested in the governing body.

Source: SL 1935, ch 158, § 15; SDC 1939, § 45.0911; SL 1992, ch 60, § 2.



§ 9-38-10 Park board in municipality of first class--Qualifications and teams ofmembers--Salaries of board members.

9-38-10. Park board in municipality of first class--Qualifications and teams of members--Salaries of board members. All municipalities of the first class may create by ordinance a park board. The ordinance creating the board shall specify the number, the qualifications, the term of office of the members, the frequency of board meetings, the officers to be selected and a description of their duties, the number of members necessary for a quorum, and the scope of the board's authority.

The salaries of the members of the board shall be fixed by such ordinance and be paid as provided for in the ordinance.

Source: SL 1909, ch 272, §§ 1, 10; RC 1919, §§ 6434, 6443; SDC 1939, § 45.2502; SL 1992, ch 60, § 2; SL 1995, ch 49, § 2.



§ 9-38-11 Boards of park supervisors continued as park boards.

9-38-11. Boards of park supervisors continued as park boards. A board of park supervisors created before July 1, 1939, by vote of the voters of a municipality of the first class shall be continued as a park board under §§ 9-38-10 to 9-38-58, inclusive, and shall have all of the powers of a board created by ordinance.

Source: SDC 1939, § 45.2502; SL 1992, ch 60, § 2.



§ 9-38-12 Repealed.

9-38-12. Repealed by SL 1995, ch 49, § 3.



§ 9-38-13 Bonds of park board members--Payment of premiums.

9-38-13. Bonds of park board members--Payment of premiums. Each member of the board before entering upon his official duties shall give bond to the first or second class municipality as may be required by the governing body for the faithful performance of his duties and shall take and file in the auditor's office with any such bond the usual oath of office required from appointive officers of the municipality. The municipality shall pay any premium for bonds required to be given by members of the board or its officers or employees.

All official bonds required under the provisions of this section and § 9-38-27 shall be approved by the governing body.

Source: SL 1915, ch 260, § 2; SL 1917, ch 305, § 1; RC 1919, § 6445; SL 1925, ch 237, § 1; SDC 1939, § 45.2504; SL 1992, ch 60, § 2.



§ 9-38-14 to 9-38-17. Repealed.

9-38-14 to 9-38-17. Repealed by SL 1995, ch 49, §§ 4 to 7.



§ 9-38-18 Repealed.

9-38-18. Repealed by SL 1978, ch 62, § 34.



§ 9-38-19 Legal assistance to park board.

9-38-19. Legal assistance to park board. The city attorney as a part of his duties shall conduct all court proceedings under §§ 9-38-10 to 9-38-58, inclusive, and shall be the legal adviser of the board. When in its judgment the interests of the first or second class municipality demand, the board may employ special counsel to assist the city attorney.

Source: SL 1915, ch 260, § 47; RC 1919, § 6491; SL 1923, ch 236, § 2; SDC 1939, § 45.2516; SL 1992, ch 60, § 2.



§ 9-38-20 Regulations for park board business--Contracts on behalf of city.

9-38-20. Regulations for park board business--Contracts on behalf of city. Subject to the approval of the governing body the board shall make bylaws, rules, and regulations for the orderly transaction and conduct of its business. Subject to the approval of the governing body, the board may make and enforce contracts in the name of the city to carry out the purposes expressed in §§ 9-38-10 to 9-38-58, inclusive.

Source: SL 1915, ch 260, § 8; RC 1919, § 6451; SL 1925, ch 237, § 4; SDC 1939, § 45.2506; SL 1992, ch 60, § 2; SL 1995, ch 49, § 8.



§ 9-38-21 Repealed.

9-38-21. Repealed by SL 1995, ch 49, § 9.



§ 9-38-22 Park board records as evidence.

9-38-22. Park board records as evidence. The records of such board, kept by its secretary, or copies of any such records when duly certified by the secretary shall be competent evidence of the proceedings of such board.

Source: SL 1915, ch 260, § 5; RC 1919, § 6448; SDC 1939, § 45.2509.



§ 9-38-23 Reports by park board to governing body--Records subject to inspection.

9-38-23. Reports by park board to governing body--Records subject to inspection. The board shall make an annual report to the governing body of its acts and all its expenditures, showing the condition of all affairs under its control.

The governing body may require a report from such board at any time, and the records, books, papers, and accounts of the board shall at all times be subject to inspection by the mayor, auditor, or any committee appointed by the governing body for that purpose.

Source: SL 1915, ch 260, § 60; RC 1919, § 6503; SDC 1939, § 45.2515.



§ 9-38-24 Powers of board over parks and boulevards--Special assessments.

9-38-24. Powers of board over parks and boulevards--Special assessments. The board may establish, improve, care for, regulate, and manage a system of public parks, parkways, and boulevards and with the approval of the governing body may acquire land for such purposes. The board may regulate the planting and trimming of trees and shrubbery in such areas and may establish the channel of any stream or watercourse forming a part of the park system and improve the banks of the stream or watercourse. The board may provide parkways and boulevards for the streets and maintain and regulate the care of the parkways and boulevards. The board may cause the cost of construction and maintenance of the street parkways and boulevards to be assessed against the abutting property as provided in chapter 9-43. The board may establish, maintain, and conduct with or without charge or grant concessions for places of public amusement, recreation, or refreshment within or in connection with such parks. No concession lease or grant may be made for longer than three years, and no professional shows or exhibitions for which an admission price is charged may be given in such parks. However, a lease or grant to a concession may be made by the board for a period not to exceed fifteen years if the concession requires a realty improvement investment of at least fifty thousand dollars or for a period not to exceed fifty years if the concession requires a realty improvement investment of at least one hundred thousand dollars.

Source: SL 1909, ch 272, § 7; SL 1915, ch 260, §§ 9, 65; SL 1917, ch 305, § 2; RC 1919, §§ 6440, 6452, 6508; SL 1919, ch 274; SL 1925, ch 237, § 9; SL 1925, ch 238; SDC 1939, § 45.2510; SL 1982, ch 79; SL 1993, ch 74; SL 2012, ch 57, § 70.



§ 9-38-25 Placement under park board of trees, vegetation, sidewalks, and crossingsalong parks and thoroughfares.

9-38-25. Placement under park board of trees, vegetation, sidewalks, and crossings along parks and thoroughfares. The governing body may place under the control and management of the board the planting, maintenance, trimming, and removal of trees, shrubs, and plants in any and all public grounds, thoroughfares, or lands appurtenant thereto throughout the limits of the first or second class municipality, the cutting of weeds and grass upon all public grounds and thoroughfares and lands adjacent or appertaining thereto, and the location of all sidewalks or crossings upon or adjacent to such public grounds or thoroughfares.

Source: SL 1915, ch 260, § 11; RC 1919, § 6454; SL 1925, ch 237, § 5; SDC 1939, § 45.2511; SL 1992, ch 60, § 2.



§ 9-38-26 Qualifications and appointment of park superintendent--Duties and salary--Employment of other officers and employees.

9-38-26. Qualifications and appointment of park superintendent--Duties and salary--Employment of other officers and employees. With the approval of the governing body the park board may appoint a park superintendent who shall be the chief executive officer under the board and who may or may not be a landscape architect. He shall hold office at the pleasure of the board and receive such salary as the board may determine with the approval of the governing body and shall on its behalf have charge, supervision and direction of all work and of all officers and employees under the board.

With the approval of the governing body, the board may also appoint and employ other officers and employees and shall prescribe and fix their duties and compensation.

Source: SL 1915, ch 260, § 6; RC 1919, § 6449; SL 1925, ch 237, § 3; SDC 1939, § 45.2512; SL 1984, ch 59, § 1.



§ 9-38-27 Bonds required of park board officers and employees.

9-38-27. Bonds required of park board officers and employees. The board may require all of its officers and employees, except laborers, to give bond for the faithful performance of their duties in such sum as shall be fixed by it, which bonds shall be filed with the auditor.

Source: SL 1915, ch 260, § 7; RC 1919, § 6450; SDC 1939, § 45.2513.



§ 9-38-28 Destruction of weeds in first or second class municipality--Notice toproperty owners by publication.

9-38-28. Destruction of weeds in first or second class municipality--Notice to property owners by publication. The board shall have power to require all noxious and unsightly weeds on any lot in the first or second class municipality to be destroyed by the owner thereof.

General notice to property owners to destroy such weeds may be given by the secretary by publication once a week for two successive weeks.

Source: SL 1909, ch 272, § 6; RC 1919, § 6439; SDC 1939, § 45.2538; SL 1992, ch 60, § 2.



§ 9-38-29 Destruction of weeds by park board--Special assessment against property tocover cost.

9-38-29. Destruction of weeds by park board--Special assessment against property to cover cost. Should the owner of any lot fail to cause such weeds to be destroyed within two days after the last publication, the board may cause the same to be done. The expense thereof shall be paid out of the fund appropriated for the board and shall be certified to the auditor, and the same shall be levied as a special assessment against the property upon which such weeds were destroyed and when collected shall be covered into the park fund and be subject to the order of the park board.

Source: SL 1909, ch 272, § 6; RC 1919, § 6439; SDC 1939, § 45.2538.



§ 9-38-30 Division of first or second class municipality into park districts--Change indistricts on change in municipal boundaries.

9-38-30. Division of first or second class municipality into park districts--Change in districts on change in municipal boundaries. Upon the recommendation of the board the governing body may divide the first or second class municipality into park districts.

Whenever the municipality shall extend or change its limits, the governing body upon the recommendation of the board may divide the added territory into new park districts or add the same to districts already established.

Source: SL 1915, ch 260, § 12; RC 1919, § 6455; SDC 1939, § 45.2518; SL 1992, ch 60, § 2.



§ 9-38-31 Acquisition of property for parks and boulevards--Sources of payment.

9-38-31. Acquisition of property for parks and boulevards--Sources of payment. Upon recommendation of the board the governing body may provide by ordinance for the purchase, condemnation, or otherwise obtaining of land within or without the city limits for public parks, parkways, and boulevards, and establish the same.

Payment for any such land so selected and acquired may be made by cash, by purchase by installment payments with or without a mortgage, by entering into lease-purchase agreements, or by lease with option to purchase, out of the general fund, park fund, or by the issue and sale of bonds of the first or second class municipality after authorization as and in the manner provided by this title. No mortgage given hereunder shall provide as security property other than the specific land acquired pursuant to the provisions hereof.

Source: SL 1915, ch 260, § 13; RC 1919, § 6456; SL 1921, ch 303; SDC 1939, § 45.2519; SL 1969, ch 182; SL 1992, ch 60, § 2.



§ 9-38-32 Acceptance of gifts for parks and boulevards--Conditions permissible.

9-38-32. Acceptance of gifts for parks and boulevards--Conditions permissible. Real or personal property or the income thereof may be granted, bequeathed, devised, or conveyed to the first or second class municipality for the purpose of parks, parkways, or boulevards or for improvement or ornamentation of the same, or for the establishment or maintenance in any park of zoological or other gardens or observatories, monuments or works of art, or other park purposes, upon such trusts and conditions, including exemption from payment of assessments, as may be prescribed by the grantors, donors, or devisors thereof and agreed to by the governing body and board.

Source: SL 1915, ch 260, §§ 62, 63; RC 1919, §§ 6505, 6506; SDC 1939, § 45.2520; SL 1992, ch 60, § 2.



§ 9-38-33 Purposes for which acquired land used.

9-38-33. Purposes for which acquired land used. The lands which may be selected and obtained under the provisions of this chapter shall be used solely for parks, parkways, and boulevards, and for public libraries, museums, and art galleries.

Source: SL 1915, ch 260, § 46; RC 1919, § 6490; SL 1927, ch 173; SDC 1939, § 45.2521; SL 1967, ch 222, § 1.



§ 9-38-34 Change of use of lands authorized by election.

9-38-34. Change of use of lands authorized by election. A change of use of such lands may be authorized by an affirmative majority vote of the voters of said city voting at an election on the question of such change of use. Such question may be submitted to the voters of such first or second class municipality at a regular annual or special city election.

Source: SL 1927, ch 173; SDC 1939, § 45.2521; SL 1992, ch 60, § 2.



§ 9-38-34.1 Private sale of park land occupied by encroaching building prior to January1, 1988--Appraisal--Election exemption--Exchange of land--Sale asadministrative decision.

9-38-34.1. Private sale of park land occupied by encroaching building prior to January 1, 1988--Appraisal--Election exemption--Exchange of land--Sale as administrative decision. The governing body of a municipality may, by private sale, sell park land physically occupied by an encroaching building and the park land around the building extending a distance not to exceed ten feet from the foundation of the building provided the building was in existence prior to January 1, 1988. Such park land may only be sold to the owner of the encroaching building and may be sold without competitive bidding. The municipality shall have such land appraised by one or more persons licensed by the state to do fee appraisals. The municipality may not sell the property for less than the appraisal price. The change of the use of such land need not be submitted to the voters of the municipality pursuant to § 9-38-34. If the governing board of the first or second class municipality desires to exchange the land that it is disposing of for other land owned by the person whose building encroaches on the park property, the governing body may do so as long as the municipality has both properties appraised and receives equivalent value in the form of land and cash for the park property disposed of. The sale of property pursuant to this section is an administrative decision pursuant to § 9-20-19.

Source: SL 1988, ch 80; SL 1992, ch 60, § 2.



§ 9-38-35 Structures within parks--Purposes for which authorized.

9-38-35. Structures within parks--Purposes for which authorized. Neither the governing body nor the board may permit any person to build or maintain any structure within any park or parkway under the control of the board. No structure may be erected or maintained within any park or parkway except such structures or buildings as may be erected by the board for park purposes, and such statues, monuments, works of art, or structures intended for ornamentation only as may be erected by authority of the board. However, the governing body or the board may authorize the building and operation of tourism, science, or information centers within any park or parkway. The centers may include the administrative offices of any nonprofit association or corporation responsible for the operation of the center. If a water tower is located within a park or on park land, the governing body or the board may authorize the installation of communications equipment, including personal wireless service equipment, on the tower or on the ground and may authorize the installation of equipment to run wires or cables underground across the park land in order to connect the installation with facilities located outside the park land. The governing body or board shall establish the terms and conditions for any such installation in a lease or license agreement.

Source: SL 1915, ch 260, § 64; RC 1919, § 6507; SDC 1939, § 45.2522; SL 1992, ch 66; SL 2004, ch 78, § 1.



§ 9-38-36 Board consent required for streets through parks--Vacation of streets andalleys--Special assessments.

9-38-36. Board consent required for streets through parks--Vacation of streets and alleys--Special assessments. No roads or streets may be laid out or constructed through any park without consent of the board.

Upon recommendation of the board, any road, street, or alley, or part thereof, excepting railroads, that passes through or into or divides any land used for parks may be vacated by the governing body and made a part of the park. Upon recommendation of the board, the governing body may provide for special assessments to be made pursuant to chapter 9-43 for improvements to any road, street, alley, or part thereof under control of the board.

Source: SL 1915, ch 260, § 61; RC 1919, § 6504; SDC 1939, § 45.2523; SL 2012, ch 57, § 71.



§ 9-38-37 Improvement and maintenance of streets under park board--Payment fromdistrict funds.

9-38-37. Improvement and maintenance of streets under park board--Payment from district funds. The board may have any road, parkway, boulevard, or street or part thereof, under its control and management, graded, regraded, paved, repaved, curbed, recurbed, guttered, reguttered, or otherwise improved, repaired, and maintained, including the construction, repair, and maintenance of bridges, retaining walls, viaducts, and sidewalks, and the planting of trees and shrubbery, in a manner and at such times and with such material as the board may determine and may pay for the work or improvements or any part thereof out of the funds not otherwise appropriated belonging to the park district in which the work or improvement is done or made.

Source: SL 1915, ch 260, § 49; RC 1919, § 6493; SDC 1939, § 45.2525; SL 1978, ch 62, § 12.



§ 9-38-38 Contract for street improvements under park board--Supervision by board.

9-38-38. Contract for street improvements under park board--Supervision by board. The contract for doing the work of construction and furnishing material for any such improvement for which special assessments are not to be levied shall be let by the board to the lowest and best bidder in the same manner and subject to the same provisions as similar work not under the control of the board is let by the governing body.

All such work shall be done under the supervision and control of the board.

Source: SL 1915, ch 260, § 50; RC 1919, § 6494; SDC 1939, § 45.2526.



§ 9-38-39 Grading of streets after condemnation--Jury assessment of benefits anddamages.

9-38-39. Grading of streets after condemnation--Jury assessment of benefits and damages. In all cases of the condemnation of private property under the provisions of §§ 9-38-10 to 9-38-58, inclusive, for the opening or establishing of any parkway, road, boulevard, or street to be controlled by the board, the governing body, upon the recommendation of the board, by ordinance may establish the grade of that portion of such boulevard, parkway, road, or street proposed to be condemned and opened or established, and provide for the grading of the same.

In such case the petition required to be filed for the condemnation of private property shall state that benefits and damages, if any, arising from the grading of such boulevard, parkway, road, or street to the established grade shall be assessed by the jury in said condemnation proceedings. The jury shall find the amount of damages, if any, and benefits and in assessing the benefits shall consider the benefits caused by the opening of such boulevard, parkway, road, or street.

Source: SL 1915, ch 260, §§ 76, 77; RC 1919, §§ 6519, 6520; SDC 1939, § 45.2524.



§ 9-38-40 Proceedings for ascertaining damages and benefits on grading of streetsunder park board.

9-38-40. Proceedings for ascertaining damages and benefits on grading of streets under park board. Before any road, parkway, boulevard, or street under the control of the board shall be graded, or regraded, if the property owners to be damaged thereby shall not have waived all rights to compensation for damages, proceedings shall be had for the ascertainment of the damages and benefits to arise from such grading or regrading of such parkway, boulevard, road, or street in the manner provided by law.

The governing body upon the recommendation of the board may institute such proceedings and conduct the same to a conclusion.

Source: SL 1915, ch 260, § 53; RC 1919, § 6497; SDC 1939, § 45.2529.



§ 9-38-41 Appropriations and expenditures for park and boulevard improvements.

9-38-41. Appropriations and expenditures for park and boulevard improvements. Except as otherwise specifically provided all sums used for improving any public park, parkway, road, boulevard, or street under the control of the board and all sums required for the general expenses of such board and for other park purposes shall be paid out of moneys appropriated from the general fund of the first or second class municipality and shall be appropriated and expended in the same manner as other money is appropriated and expended by the governing body.

Source: SL 1915, ch 260, § 59; SL 1917, ch 305, § 5; RC 1919, § 6502; SDC 1939, § 45.2534; SL 1967, ch 223, § 2; SL 1992, ch 60, § 2.



§ 9-38-42 Annual estimate by board of funds required for maintenance andimprovements of parks and boulevards--Specification by park districts--Certification to city auditor.

9-38-42. Annual estimate by board of funds required for maintenance and improvements of parks and boulevards--Specification by park districts--Certification to city auditor. The park board on or before the fifteenth day of July of each year shall make an estimate of the moneys necessary for maintaining, constructing, and improving, for the ensuing fiscal year, parks, parkways, roads, boulevards, and avenues which are under its control. The estimate shall specify the amount required for each park district and the amount required for general park purposes and shall be certified by the secretary of the board to the auditor on or before the first day of August of each year.

Source: SL 1909, ch 272, § 5; SL 1915, ch 260, § 55; SL 1917, ch 305, § 3; RC 1919, §§ 6438, 6499; SL 1925, ch 237, § 6; SDC 1939, § 45.2533; SL 1945, ch 206; SL 1955, ch 213; SL 1959, ch 271; SL 1967, ch 223, § 1; SL 1983, ch 66.



§ 9-38-43 Repealed.

9-38-43. Repealed by SL 1978, ch 62, § 34.



§ 9-38-44 Annual estimate by park board of funds required for forestry purposes withinfirst or second class municipality--Certification to city auditor.

9-38-44. Annual estimate by park board of funds required for forestry purposes within first or second class municipality--Certification to city auditor. In addition to the estimate made pursuant to § 9-38-42, the board shall, at the time referred to in § 9-38-42, make an estimate of the moneys necessary for the planting, maintenance, treatment, or removal of trees and shrubbery in the streets, alleys, avenues, boulevards, and parks within the first or second class municipality or which are under its control. Such estimates shall specify the amount required for forestry purposes and shall be certified by the secretary of the board to the auditor on or before the fifteenth day of August of each year.

Source: SDC 1939, § 45.2533 as added by SL 1967, ch 223, § 1; SL 1992, ch 60, § 2.



§ 9-38-45 , 9-38-46. Repealed.

9-38-45, 9-38-46. Repealed by SL 1978, ch 62, § 34.



§ 9-38-47 Requisition by park board for expenditure of appropriated funds.

9-38-47. Requisition by park board for expenditure of appropriated funds. The board by requisition may expend the money appropriated for construction and maintenance of the parks, parkways, and boulevards and for the plantings, maintenance, treatment, or removal of trees and shrubbery in the streets, alleys, avenues, boulevards, and parks within the first or second class municipality or which are under its control in each park district and for the use of the districts.

Source: SL 1915, ch 260, §§ 41, 59; SL 1917, ch 305, § 5; RC 1919, §§ 6485, 6502; SDC 1939, § 45.2534; SL 1967, ch 223, § 2; SL 1973, ch 53, § 3; SL 1978, ch 62, § 13; SL 1992, ch 60, § 2.



§ 9-38-48 Park district moneys not to be diverted to other districts.

9-38-48. Park district moneys not to be diverted to other districts. The board shall not expend the money of one park district for use in any other park district.

Source: SL 1915, ch 260, § 59; SL 1917, ch 305, § 5; RC 1919, § 6502; SDC 1939, § 45.2534; SL 1967, ch 223, § 2.



§ 9-38-49 Repealed.

9-38-49. Repealed by SL 2012, ch 57, § 72.



§ 9-38-50 Procedure for adoption of street improvements by special assessment.

9-38-50. Procedure for adoption of street improvements by special assessment. The resolution authorized by § 9-38-49 shall be proposed, notice of adoption thereon given, hearing thereon held, and adoption and publication thereof made, and shall be subject to protest and referendum, in the same manner as provided for a resolution by the governing body for improvement of a street not under control of the board.

Source: SL 1915, ch 260, § 49; RC 1919, § 6493; SDC 1939, § 45.2527.



§ 9-38-51 to 9-38-53. Repealed.

9-38-51 to 9-38-53. Repealed by SL 2012, ch 57, §§ 74 to 76.



§ 9-38-54 Water for park purposes supplied by municipality--Charges against parkdistrict.

9-38-54. Water for park purposes supplied by municipality--Charges against park district. The board is authorized to take from the hydrants and water pipes of the municipality, and to make sewer connections, under such reasonable rules and regulations as may be prescribed by ordinance or by the water or sewer department, all water and sewer needs which may be required for park purposes, and at the option of the governing body, charges may be made on account thereof against the funds of any park district or other funds under the control of such board.

Source: SL 1915, ch 260, § 75; RC 1919, § 6518; SDC 1939, § 45.2537; SL 1977, ch 77.



§ 9-38-55 First or second class municipality not liable for negligent injuries inimprovement or operation of park--Employee's rights preserved.

9-38-55. First or second class municipality not liable for negligent injuries in improvement or operation of park--Employee's rights preserved. No action shall lie against the board or against the first or second class municipality or the governing body of the municipality to recover for injuries sustained by any person through the negligence of the officers or employees of the board while engaged in the improvement, maintenance, or operation of property owned or operated as a park or used for park purposes; provided that nothing herein contained shall operate to prevent any employee of the board or of the municipality from maintaining an action to recover damages for injuries received in the course of his employment.

Source: SL 1915, ch 260, § 65; RC 1919, § 6508; SL 1925, ch 237, § 9; SDC 1939, § 45.2539; SL 1992, ch 60, § 2.



§ 9-38-56 Ordinance required for building of railway across park or boulevard.

9-38-56. Ordinance required for building of railway across park or boulevard. No railway shall be built into, through, or over any park, parkway, or boulevard without the consent of the governing body evidenced by ordinance passed upon recommendation of the board.

Source: SL 1915, ch 260, § 61; RC 1919, § 6504; SDC 1939, § 45.2523.



§ 9-38-57 Board consent required for utility wires or posts on parks or boulevards--Regulation by board.

9-38-57. Board consent required for utility wires or posts on parks or boulevards--Regulation by board. No telegraph, telephone, or electric light wires, or other wires or posts or supports thereof shall be erected or placed in, upon, through, or over any park without the consent of the board, and the board shall have power to designate the place or places for and manner of erecting, placing, and maintaining the same in or upon any park or boulevard and may cause the place and manner of maintaining the same to be altered at such times and in such manner as it shall deem best for the interests of the first or second class municipality and may require such wires in any park, parkway, or boulevard to be put and kept underground.

Source: SL 1915, ch 260, § 61; RC 1919, § 6504; SDC 1939, § 45.2523; SL 1992, ch 60, § 2.



§ 9-38-58 Assessments for street and sewer improvements benefitting park land paidfrom park funds.

9-38-58. Assessments for street and sewer improvements benefitting park land paid from park funds. Whenever any street not under the control of the board upon which any park land under the control of such board fronts or abuts shall be improved or repaired, or when any drain or sewer shall be built in the sewer district in which any park land under the control of such board is situated, and special assessments have been issued against such park land or against the first or second class municipality on account of the benefit deemed to have accrued to such park land or to the municipality on account of such park land by virtue of such improvement, the board shall pay such special assessments or any judgments obtained against the municipality on account thereof, out of the funds under the control of such board not otherwise appropriated.

Source: SL 1915, ch 260, § 74; SL 1917, ch 305, § 6; RC 1919, § 6517; SDC 1939, § 45.2531; SL 1992, ch 60, § 2.



§ 9-38-59 Repealed.

9-38-59. Repealed by SL 2012, ch 57, § 73.



§ 9-38-60 Municipal power to construct and operate swimming pools--Resolution ofnecessity--Sources of funds used.

9-38-60. Municipal power to construct and operate swimming pools--Resolution of necessity--Sources of funds used. Any municipality shall have power to construct, equip, provide, maintain, operate, and regulate swimming pools and necessary buildings in connection therewith on lands of or in parks of such municipality.

Whenever it is proposed to exercise such power, the governing body by resolution shall declare the necessity for the making of such improvement, describing the contemplated improvement and stating the maximum amount of money to be expended for the same.

The governing body may provide for such expenditure from the general fund of the municipality or through the issuance and sale of bonds in the manner provided by law.

Source: SL 1937, ch 180, §§ 1, 2; SDC 1939, § 45.2536.



§ 9-38-61 Swimming pool revenue bonds authorized.

9-38-61. Swimming pool revenue bonds authorized. A municipality may issue revenue bonds to provide funds for the purpose of acquiring, constructing, and operating municipally owned swimming pools or for the purpose of refunding outstanding revenue bonds issued under the provisions of §§ 9-38-61 to 9-38-75, inclusive.

Source: SL 1957, ch 258, § 1; SDC Supp 1960, § 45.24D01; SL 1984, ch 43, § 72.



§ 9-38-62 Authorization, issuance, and sale of bonds.

9-38-62. Authorization, issuance, and sale of bonds. Bonds shall be authorized, issued, and sold as provided in chapter 6-8B.

Source: SL 1957, ch 258, § 1; SDC Supp 1960, § 45.24D01; SL 1984, ch 43, § 73.



§ 9-38-63 Repealed.

9-38-63. Repealed by SL 1984, ch 43, § 131.



§ 9-38-64 Revenue from which swimming pool bonds payable--Lien on revenues--Municipal credit and taxing powers not pledged.

9-38-64. Revenue from which swimming pool bonds payable--Lien on revenues--Municipal credit and taxing powers not pledged. Such revenue bonds shall be payable solely from and shall constitute a lien upon the gross revenues derived from and traceable to properties acquired by the expenditure of the proceeds of revenue bonds, or of bonds refunded thereby, as fixed and determined by the governing body in accordance with the provisions of §§ 9-38-61 to 9-38-75, inclusive. The credit and taxing powers of the municipality shall not be pledged for the payment of revenue bonds issued hereunder and the bondholders shall have no right to compel the appropriation of any of the municipality's other funds, money, or property for the payment of the principal thereof or interest thereon.

Source: SL 1957, ch 258, § 1; SDC Supp 1960, § 45.24D01.



§ 9-38-65 Covenant and agreements with holders of swimming pool revenue bonds--Application of revenues--Remedies of bondholders.

9-38-65. Covenant and agreements with holders of swimming pool revenue bonds--Application of revenues--Remedies of bondholders. By the resolution or ordinance authorizing revenue bonds, the governing body may make and enter into on the part of the municipality covenants and agreements with the purchasers and holders thereof from time to time concerning minimum rentals and charges, continuance of ownership and proper operation and maintenance of swimming pool facilities, administration, application, and investment of and accounting for the revenues thereof and the proceeds of the bonds, insurance on swimming pool properties and bonds of employees, relative priorities of lien of outstanding and future bonds upon the gross revenues, refunding of bonds, and the enforcement of bondholders' rights, and any other lawful stipulations and covenants which the governing body deems suitable for the security of the bondholders or to reduce the interest cost on the bonds, and the holder of any bond issued hereunder may compel by appropriate court action the performance thereof, whether or not his bond is then in default.

Source: SL 1957, ch 258, § 3; SDC Supp 1960, § 45.24D03; SL 1984, ch 43, § 74.



§ 9-38-66 References in revenue bonds to authorizing resolution--Negotiability ofbonds.

9-38-66. References in revenue bonds to authorizing resolution--Negotiability of bonds. Bonds issued pursuant to §§ 9-38-61 to 9-38-75, inclusive, may refer to the authorizing resolution or resolutions for matters not expressed in the bonds, but they shall be negotiable investment securities within the meaning of chapter 57A-8 notwithstanding any conditions expressed therein or in the resolutions.

Source: SL 1957, ch 258, § 5; SDC Supp 1960, § 45.24D05; SL 1984, ch 43, § 75.



§ 9-38-67 , 9-38-68. Repealed.

9-38-67, 9-38-68. Repealed by SL 1984, ch 43, § 131.



§ 9-38-69 Special fund for swimming pool revenue bonds--Pledge of income.

9-38-69. Special fund for swimming pool revenue bonds--Pledge of income. Prior to delivery of any such bonds, the governing body shall by said resolutions create a special fund and appropriate and pledge thereto all gross receipts in respect of rentals, fees, licenses, and other charges however designated, imposed by the municipality for the use or occupancy of swimming pool facilities and of any future additions and betterments thereto or for admission of individuals to the same or any part thereof.

Source: SL 1957, ch 258, § 2; SDC Supp 1960, § 45.24D02.



§ 9-38-70 Repealed.

9-38-70. Repealed by SL 1984, ch 43, § 131.



§ 9-38-71 Establishment and collection of admission charges and rent for use ofswimming pools--Expenses and bond payments to be covered by rents andcharges.

9-38-71. Establishment and collection of admission charges and rent for use of swimming pools--Expenses and bond payments to be covered by rents and charges. The governing body of each municipality issuing bonds hereunder shall have the authority, and it shall be its duty, to establish and collect reasonable charges for the admission of all persons to swimming pool premises for the purpose of use of any of the swimming pool facilities and for attendance at or participation in any recreational, athletic or exhibition activities conducted by the municipality or any board or department thereof, or for any other purpose, and shall also have the authority and duty to establish and collect reasonable rentals for all use and occupancy and reservation for use or occupancy of the premises and any part thereof, for any purpose, by any person, firm or public or private corporation other than the municipality itself, whether or not such person, firm or corporation shall charge for admission of individuals to the premises so rented. Such rentals and charges shall be fixed according to schedules, and shall be revised when necessary, so as to produce gross revenues at all times sufficient for current operation and maintenance of the swimming pool facility and sufficient for prompt payment of all outstanding revenue bonds and interest and creation and maintenance of agreed reserves.

Source: SL 1957, ch 258, § 3; SDC Supp 1960, § 45.24D03.



§ 9-38-72 Operating expenses paid from swimming pool fund--Appropriations fromfund for bond payments and reserves.

9-38-72. Operating expenses paid from swimming pool fund--Appropriations from fund for bond payments and reserves. From the fund created pursuant to § 9-38-69 shall be paid as incurred and allowed all normal, reasonable, and current expenses of the operation and maintenance of the facilities, and the revenues remaining in said fund from time to time after payment of such expenses shall be appropriated to a separate account to the extent necessary for the payment of principal of and interest on the bonds and maintenance of such reserves securing said payments as shall be covenanted and agreed with the purchaser and holders of said bonds.

Source: SL 1957, ch 258, § 2; SDC Supp 1960, § 45.24D02.



§ 9-38-73 Findings and determinations as covenants with holders of swimming poolrevenue bonds.

9-38-73. Findings and determinations as covenants with holders of swimming pool revenue bonds. The findings and determinations authorized in §§ 9-38-61 to 9-38-72, inclusive, shall constitute binding representations, recitals and covenants of each municipality issuing revenue bonds thereunder to and with the purchasers and holders of all such bonds.

Source: SL 1957, ch 258, § 2; SDC Supp 1960, § 45.24D02.



§ 9-38-74 Municipal indebtedness not authorized by swimming pool revenue bondlaw.

9-38-74. Municipal indebtedness not authorized by swimming pool revenue bond law. Nothing contained in §§ 9-38-61 to 9-38-73, inclusive, shall be deemed to authorize the incurring by any municipality of indebtedness within the meaning of any constitutional or statutory limitation upon municipal indebtedness.

Source: SL 1957, ch 258, § 7; SDC Supp 1960, § 45.24D07.



§ 9-38-75 Severability of swimming pool revenue bond law and resolutions.

9-38-75. Severability of swimming pool revenue bond law and resolutions. If any provision of §§ 9-38-61 to 9-38-74, inclusive, or any resolution or resolutions authorizing the issuance of bonds pursuant to said sections, or the application thereof to any person or circumstances, shall be held invalid in any legal proceedings, such invalidity shall not affect other provisions or applications of said sections or of such resolutions which can be given effect without the invalid provision or application, and shall not affect the validity of such bonds as special and limited obligations of the municipality issuing the same, and to this end all such resolutions shall be subject to all of the provisions and limitations of said sections, and the provisions and applications of said sections are declared to be severable.

Source: SL 1957, ch 258, § 7; SDC Supp 1960, § 45.24D07.



§ 9-38-76 Gymnasium or community house authorized by voters--Bond issue.

9-38-76. Gymnasium or community house authorized by voters--Bond issue. A first or second class municipality may establish and maintain a public gymnasium or public community house and the grounds therefor within the city limits when authorized by a majority vote of the voters of the city voting on the proposition at any annual or special election and may issue bonds for that purpose.

Source: SL 1917, ch 312; RC 1919, § 6170 (16); SL 1923, ch 230; SDC 1939, § 45.0202 (14); SL 1978, ch 62, § 14; SL 1992, ch 60, § 2.



§ 9-38-77 Municipal borrowing power for recreation and playgrounds--Negotiablebonds.

9-38-77. Municipal borrowing power for recreation and playgrounds--Negotiable bonds. Every municipality shall have the power to borrow money on the credit of the corporation for the purpose of acquiring sites, purchasing or constructing buildings and facilities for public recreation and playground purposes, and to issue its negotiable bonds therefor in the manner provided by §§ 9-38-60 to 9-38-75, inclusive.

Source: SL 1949, ch 202, § 22; SDC Supp 1960, § 45.3222; SL 1973, ch 55.



§ 9-38-78 Appropriations for playgrounds and athletics.

9-38-78. Appropriations for playgrounds and athletics. A municipality may appropriate funds for the purchase, establishment, and maintenance of playgrounds or children's parks and the support and encouragement of athletics within the municipality.

Source: SL 1921, ch 306; SDC 1939, § 45.0201 (8); SL 1978, ch 62, § 15.



§ 9-38-79 Repealed.

9-38-79. Repealed by SL 1978, ch 62, § 34.



§ 9-38-80 Creation and purpose of recreation board--Delegation of powers to parkboard.

9-38-80. Creation and purpose of recreation board--Delegation of powers to park board. A governing body may by ordinance create a recreation board, the membership to be determined by the governing body, to operate a system of public recreation, playgrounds, and children's parks, except that in first and second class municipalities having a park board, the powers and duties of a recreation board may be delegated to the park board of the municipality, which board shall then be designated as a park and recreation board, which, in addition to its powers and duties relating to parks, shall have all the powers and duties of a recreation board as provided in this chapter. The governing body of a municipality may exercise all the powers and duties of a recreation board in lieu thereof if it determines the same to be in the best interest of the municipality. The ordinance creating the board shall specify the number, the qualifications, the term of office of the members, the frequency of board meetings, the officers to be selected and a description of their duties, the number of members necessary for a quorum, and the scope of the board's authority.

Source: SL 1949, ch 202, § 1; SDC Supp 1960, § 45.3201; SL 1965, ch 218; SL 1970, ch 63, § 4; SL 1971, ch 67; SL 1978, ch 62, § 16; SL 1992, ch 60, § 2; SL 1995, ch 49, § 10.



§ 9-38-81 Repealed.

9-38-81. Repealed by SL 1995, ch 49, § 11.



§ 9-38-82 Bond required of recreation board members--Payment of premiums.

9-38-82. Bond required of recreation board members--Payment of premiums. Each member of the recreation board before entering upon his official duties shall give such bond to the first or second class municipality, as may be required by the governing body, for the faithful performance of his duties and shall take and file in the city auditor's office with any such bond the usual oath of office required from appointive officers of the municipality. The municipality shall pay any premium required to be given by the members of the recreation board or its officers or employees. All official bonds required by the governing body under the provisions of §§ 9-38-80 to 9-38-106, inclusive, shall be approved by the governing body.

Source: SL 1949, ch 202, § 3; SDC Supp 1960, § 45.3203; SL 1992, ch 60, § 2.



§ 9-38-83 Repealed.

9-38-83. Repealed by SL 1995, ch 49, § 12.



§ 9-38-84 Documents and requisitions signed by board president or vice president--Countersigning of requisitions.

9-38-84. Documents and requisitions signed by board president or vice president--Countersigning of requisitions. The president, and in his absence or disability, the vice president, shall have authority to sign, execute and acknowledge in the name of the recreation board all contracts or documents of any character as authorized by and to carry out the purposes of chapter 42-2 and § 9-38-78, and to sign requisitions upon the city auditor for warrants upon the city treasurer for funds under control of and authorized to be expended by such recreation board. All such requisitions shall be countersigned by the secretary and, in his absence or disability, by some member of the recreation board other than the president or vice president.

Source: SL 1949, ch 202, § 5; SDC Supp 1960, § 45.3205; SL 1973, ch 53, § 4.



§ 9-38-85 Repealed.

9-38-85. Repealed by SL 1995, ch 49, § 13.



§ 9-38-86 Regulations for proceedings of recreation board--Contracts on behalf of city.

9-38-86. Regulations for proceedings of recreation board--Contracts on behalf of city. Subject to the approval of the governing body, the board shall make bylaws, rules, and regulations for the orderly transaction and conduct of its business. Subject to the approval of the governing body the board may make and enforce contracts in the name of the city to carry out the purposes of §§ 9-38-80 to 9-38-106, inclusive, and chapter 42-2.

Source: SL 1949, ch 202, § 5; SDC Supp 1960, § 45.3205; SL 1992, ch 60, § 2; SL 1995, ch 49, § 14.



§ 9-38-87 Repealed.

9-38-87. Repealed by SL 1995, ch 49, § 15.



§ 9-38-88 Records of recreation board as evidence.

9-38-88. Records of recreation board as evidence. The records of such recreation board, kept by its secretary, or copies of any such records when duly certified by the secretary shall be competent evidence of the proceedings of such recreation board.

Source: SL 1949, ch 202, § 8; SDC Supp 1960, § 45.3208.



§ 9-38-89 Repealed.

9-38-89. Repealed by SL 1978, ch 62, § 34.



§ 9-38-90 Legal assistance to recreation board.

9-38-90. Legal assistance to recreation board. The city attorney as a part of his duties shall conduct all court proceedings under §§ 9-38-79 to 9-38-106, inclusive, and shall be the legal adviser of the recreation board. When in its judgment the interests of the first or second class municipality demand, the recreation board may employ special counsel to assist the city attorney.

Source: SL 1949, ch 202, § 14; SDC Supp 1960, § 45.3214; SL 1992, ch 60, § 2.



§ 9-38-90.1 Combined park and recreation board--Powers and duties.

9-38-90.1. Combined park and recreation board--Powers and duties. If a second or third class municipality has created a park board according to the provisions of § 9-38-8, or if a first class municipality has created a park board according to the provisions of §§ 9-38-10 and 9-38-11, and if such a municipality has created a recreation board according to the provisions of § 9-38-80, such a municipality may combine the park board and the recreation board at any time by ordinance of the governing body. The combined board shall be designated as the park and recreation board. The park and recreation board shall exercise all the powers and duties that a park board and a recreation board are permitted to exercise separately by law.

Source: SL 1969, ch 191, § 1; SL 1992, ch 60, § 2.



§ 9-38-90.2 Members of combined board--Supervision.

9-38-90.2. Members of combined board--Supervision. The governing body of the municipality shall determine the number of members of the park and recreation board. The park and recreation board shall be under the control and supervision of the governing body of the municipality, and the governing body shall prescribe all rules, regulations, and responsibilities of the park and recreation board in a manner consistent with law.

Source: SL 1969, ch 191, § 2; SL 1992, ch 60, § 2.



§ 9-38-90.3 Funds of combined board.

9-38-90.3. Funds of combined board. Subsequent to any such consolidation, the receipts derived from the separate levies provided for park and for recreation purposes may be maintained in separate accounts, or the governing body may provide for their being combined into one account.

Source: SL 1969, ch 191, § 3.



§ 9-38-91 Powers of recreation board--Acquisition, maintenance, and supervision ofland and facilities.

9-38-91. Powers of recreation board--Acquisition, maintenance, and supervision of land and facilities. The recreation board may operate a system of public recreation and playgrounds within the municipality as provided by chapter 42-2, and for such purposes the recreation board may acquire, equip, and maintain land, buildings, or other recreational facilities, and expend money appropriated for that purpose, and any other moneys received for the use of the recreation board. The acquisition of any land for such purposes by the recreation board shall be subject to the approval of the governing body of the first or second class municipality. The recreation board shall supply all of the supervision and management for the use of all recreation facilities.

Source: SL 1949, ch 202, § 9; SDC Supp 1960, § 45.3209; SL 1978, ch 62, § 17; SL 1992, ch 60, § 2.



§ 9-38-92 Park board responsibility for maintenance and improvement of recreationgrounds--Parks used where possible.

9-38-92. Park board responsibility for maintenance and improvement of recreation grounds--Parks used where possible. Except in those first and second class municipalities in which the powers and duties of a recreation board have been delegated to the park board of the municipality, the maintenance and improvement of the grounds of any land acquired by the recreation board for public recreation, playground, or children's park purposes shall be the responsibility of the park board of the municipality; and, when possible, public parks, or designated areas thereof, within the municipality shall be used in the operation of a system of public recreation, playgrounds, and children's parks.

Source: SL 1949, ch 202, § 23; SDC Supp 1960, § 45.3223; SL 1992, ch 60, § 2.



§ 9-38-93 Agreements by recreation board and park board for use of park grounds--Coordination of activities of boards.

9-38-93. Agreements by recreation board and park board for use of park grounds--Coordination of activities of boards. In first and second class municipalities where there are separate boards, the designation or the use of any public park, or designated area thereof, for recreational purposes shall be by agreement of the recreation board and park board, subject to review or determination by the governing body of the municipality in the event of disagreement as to such use. In order to facilitate the carrying out of the authorized purposes of the recreation board and the park board in municipalities where there are separate boards and to coordinate the activities of each board, the recreation board may require that the park superintendent, the executive officer of the park board, attend any regular or special meeting of the recreation board, and the park board may require that the director of recreation, the executive officer of the recreation board, attend any regular or special meeting of the park board.

Source: SL 1949, ch 202, § 23; SDC Supp 1960, § 45.3223; SL 1992, ch 60, § 2.



§ 9-38-94 Appointment, duties and compensation of director of recreation--Employment of other officers and employees.

9-38-94. Appointment, duties and compensation of director of recreation--Employment of other officers and employees. With the approval of the governing body the recreation board may appoint a director of recreation, who shall be the chief executive officer under the recreation board. He shall hold office at the pleasure of the recreation board and receive such salary as the recreation board may determine and shall on its behalf have charge, supervision, and direction of all work and of all officers and employees under the recreation board. The recreation board may also appoint and employ other officers and employees as it may deem necessary and shall prescribe and fix their duties and compensation.

Source: SL 1949, ch 202, § 10; SDC Supp 1960, § 45.3210.



§ 9-38-95 Bonds required of recreation board officers and employees.

9-38-95. Bonds required of recreation board officers and employees. The recreation board may require all of its officers and employees, except laborers, to give bond for the faithful performance of their duties in such sum as shall be fixed by it, which bonds shall be filed with the city auditor.

Source: SL 1949, ch 202, § 11; SDC Supp 1960, § 45.3211.



§ 9-38-96 Recreation board recommendations by resolution--Ordinance based onrecommendation.

9-38-96. Recreation board recommendations by resolution--Ordinance based on recommendation. Any recommendation by the recreation board to the governing body shall be by resolution. When any ordinance of the governing body shall be passed upon the recommendation of the recreation board, it shall not be necessary for such ordinance to recite at length the resolution of the recreation board recommending the same, but it shall be sufficient to recite the fact of such recommendation by such recreation board, which recital shall be conclusive of the making and regularity of such resolution in all proceedings thereafter.

Source: SL 1949, ch 202, § 12; SDC Supp 1960, § 45.3212.



§ 9-38-97 Recreation board reports to governing body--Records subject to inspection.

9-38-97. Recreation board reports to governing body--Records subject to inspection. The recreation board shall make an annual report to the governing body of its acts and all its expenditures, showing the condition of all affairs under its control. The governing body may require a report from such recreation board at any time, and the records, books, papers, and accounts of the recreation board shall at all times be subject to inspection by the mayor, auditor, or any committee appointed by the governing body for that purpose or any citizen.

Source: SL 1949, ch 202, § 13; SDC Supp 1960, § 45.3213.



§ 9-38-98 Acceptance of gifts to first or second class municipality for recreationalpurposes.

9-38-98. Acceptance of gifts to first or second class municipality for recreational purposes. Real or personal property or the income thereof may be granted, bequeathed, devised, or conveyed to the first or second class municipality for the recreational purposes authorized by chapter 42-2 and upon such conditions as may be prescribed by the grantors, donors, or devisors thereof and agreed to by the governing body of the municipality and the recreation board.

Source: SL 1949, ch 202, § 17; SDC Supp 1960, § 45.3217; SL 1992, ch 60, § 2.



§ 9-38-99 Land acquisition for playgrounds and recreational purposes--Sources ofmoney used in payment.

9-38-99. Land acquisition for playgrounds and recreational purposes--Sources of money used in payment. Upon recommendation of the recreation board the governing body may provide by ordinance for the purchase, condemnation, or otherwise obtaining of land within or without the city limits for public recreation, playgrounds, and children's parks, and establish the same. Payment for any land so selected and acquired may be made out of any money received for the use of the recreation board or by the issue and sale of bonds of the first or second class municipality after authorization as provided by law.

Source: SL 1949, ch 202, § 16; SDC Supp 1960, § 45.3216; SL 1978, ch 62, § 18; SL 1992, ch 60, § 2.



§ 9-38-100 Contracts for construction and improvement of playgrounds and recreationalfacilities--Supervision by recreation board.

9-38-100. Contracts for construction and improvement of playgrounds and recreational facilities--Supervision by recreation board. Contracts for doing any construction or improvements incidental to the operation of a system of public recreation, playgrounds and children's parks shall be let by the recreation board to the lowest and best bidder in the same manner and subject to the same provisions as similar work not under control of the recreation board is let by the governing body of the first or second class municipality. All such work shall be done under the supervision and control of the recreation board.

Source: SL 1949, ch 202, § 18; SDC Supp 1960, § 45.3218; SL 1992, ch 60, § 2.



§ 9-38-101 Expenses paid out of appropriated funds--Expenditure as other municipalfunds.

9-38-101. Expenses paid out of appropriated funds--Expenditure as other municipal funds. Except as otherwise specifically provided all sums used for the purpose of acquiring, equipping, and maintaining land, buildings, or recreational facilities as authorized by chapter 42-2 and § 9-38-78 and all sums required for the general expenses of the recreation board shall be paid out of money appropriated for that purpose. Such money shall be appropriated and expended in the same manner as other money is appropriated and expended by the governing body of the first or second class municipality.

Source: SL 1949, ch 202, § 21; SDC Supp 1960, § 45.3221; SL 1978, ch 62, § 19; SL 1992, ch 60, § 2.



§ 9-38-102 to 9-38-104. Repealed.

9-38-102 to 9-38-104. Repealed by SL 1978, ch 62, § 34.



§ 9-38-105 Municipality not liable for negligent injury in operation of playground andrecreation system--Employee's rights preserved.

9-38-105. Municipality not liable for negligent injury in operation of playground and recreation system--Employee's rights preserved. No action shall lie against the recreation board or against the first or second class municipality or the governing body of the municipality to recover for injuries sustained by any person through the negligence of the officers or employees of the recreation board while engaged in the operation of a system of public recreation and playgrounds; provided that nothing herein contained shall operate to prevent any employee of the recreation board or of the municipality from maintaining an action to recover damages for injuries received in the course of his employment.

Source: SL 1949, ch 202, § 23A; SDC Supp 1960, § 45.3224; SL 1992, ch 60, § 2.



§ 9-38-106 Special assessments for street and sewer improvements benefittingplayground areas paid from recreational funds.

9-38-106. Special assessments for street and sewer improvements benefitting playground areas paid from recreational funds. Whenever any street not under the control of the recreation board upon which any property for public recreation, playgrounds, or children's parks under the control of such recreation board fronts or abuts shall be improved or repaired, or when any drain or sewer shall be built in the sewer district in which any property for public recreation, playgrounds, or children's parks under the control of such recreation board is situated, and special assessments have been issued against such property for public recreation, playgrounds, or children's parks or against the first or second class municipality on account of the benefit deemed to have accrued to such property for public recreation, playgrounds, or children's parks or to the municipality on account of such property for public recreation, playgrounds, or children's parks by virtue of such improvement, the recreation board shall pay such special assessments or any judgments obtained against the municipality on account thereof, out of the funds under the control of such recreation board not otherwise appropriated.

Source: SL 1949, ch 202, § 19; SDC Supp 1960, § 45.3219; SL 1992, ch 60, § 2.



§ 9-38-107 Appropriations for art galleries and museums--Board to controlexpenditures.

9-38-107. Appropriations for art galleries and museums--Board to control expenditures. A municipality may appropriate money for the purchase, construction, maintenance, and operation within the municipality of a public art gallery or public museum, or both, or for the support of an established art gallery or museum, or both, conducted for the use and benefit of the public and not for profit. The expenditure of such money shall be under the supervision of a three-member board appointed by the governing body of the municipality. Not more than one member of the board shall be a member of the governing body.

Source: SDC 1939, § 45.0201 (110) as added by SL 1965, ch 209; SL 1978, ch 62, § 20.



§ 9-38-108 Appropriations for free musical concerts.

9-38-108. Appropriations for free musical concerts. Every municipality may appropriate funds for the furnishing of free musical concerts to the public.

Source: SL 1915, ch 295; RC 1919, § 6169 (79); SL 1923, ch 234; SDC 1939, § 45.0201 (7); SL 1978, ch 62, § 21.



§ 9-38-109 to 9-38-111. Repealed.

9-38-109 to 9-38-111. Repealed by SL 1978, ch 62, § 34.



§ 9-38-112 Special park gift fund authorized.

9-38-112. Special park gift fund authorized. Any park board may accept any gift, grant, devise or bequest made or offered by any person, private agency, agency of state government, the federal government, or any of its agencies, for park purposes. Each donation shall be administered in accordance with its terms. The park board may establish a special park gift fund. The moneys in the fund shall be derived from all or any part of any gift, bequest or devise, including the interest thereon. The special park gift fund shall be a separate and continuing fund, and no moneys in the fund may revert to the general fund of any local governmental unit.

Source: SL 1996, ch 61, § 1.



§ 9-38-113 Special recreation gift fund authorized.

9-38-113. Special recreation gift fund authorized. Any recreation board may accept any gift, grant, devise or bequest made or offered by any person, private agency, agency of state government, the federal government, or any of its agencies, for recreation purposes. Each donation shall be administered in accordance with its terms. The recreation board may establish a special recreation gift fund. The moneys in the fund shall be derived from all or any part of any gift, bequest or devise, including the interest thereon. The special recreation gift fund shall be a separate and continuing fund, and no moneys in the fund may revert to the general fund of any local governmental unit.

Source: SL 1996, ch 61, § 2.






Chapter 39 - Municipal Utilities In General

§ 9-39-1 Municipal power to construct and operate electric, light, heat, and power utilities.

9-39-1. Municipal power to construct and operate electric, light, heat, and power utilities. Every municipality shall have power to construct, operate, and maintain any system or part thereof to provide light, heat, and power; to purchase electric current from without the limits of the municipality; to sell electric current to be transmitted to any point without the municipality; and to maintain transmission lines for such purposes without the municipality.

Source: SL 1915, ch 112, § 1; SL 1915, ch 118; RC 1919, § 6169 (17); SL 1925, ch 241; SDC 1939, § 45.0201 (77); SL 1951, ch 237; SL 1965, ch 210; SL 1965, ch 254, § 11; SL 1970, ch 261, § 11.



§ 9-39-2 Agreement with state or other governmental units for cooperative exercise ofstatutory powers and duties.

9-39-2. Agreement with state or other governmental units for cooperative exercise of statutory powers and duties. Any municipal corporation which had a municipal electrical plant, or electrical distribution system or electrical generating plant, or a combination thereof, in existence, or authorized, on July 1, 1961, may, by action of the governing body thereof, enter into an agreement with any such other governmental unit or units or with the state or any department or agency thereof, for the joint or cooperative exercise of any power or duty required or authorized by statute, and as a part of such agreement may provide a plan for prorating any expenditures involved.

Source: SL 1961, ch 254, § 1.



§ 9-39-3 Contracts between municipalities for joint projects.

9-39-3. Contracts between municipalities for joint projects. Any municipal corporation which had a municipal electrical plant, or electrical distribution system, or electrical generating plant or a combination thereof, in existence, or authorized, on July 1, 1961, in the exercise of its powers may contract jointly with any such other municipal corporation, for any joint project, wherever each portion of the project is within the scope of authority of the respective municipal corporations.

Source: SL 1961, ch 254, § 2.



§ 9-39-3.1 Joint electric generation and transmission facilities--Bond issue for financing--Saleof services to other entities--Liberal construction.

9-39-3.1. Joint electric generation and transmission facilities--Bond issue for financing--Sale of services to other entities--Liberal construction. Pursuant to the provisions of S.D. Const., Art. IX, § 3, any municipality owning an electric utility system may, pursuant to an agreement or agreements with any other governmental entities, either within or without the state, which own electric utility systems, acquire, construct, and finance by issuance of its revenue bonds in the manner prescribed in chapter 9-40, electric generation and transmission facilities, or any interest therein, and sell the output, capacity and services of such facilities to such other governmental entities in such respective amounts as shall be determined by such municipality to be necessary or appropriate in order to make the most efficient and effective use of its powers and responsibilities to supply the electric needs of its electric customers, and to this end this section shall be liberally construed.

Source: SL 1976, ch 84, § 1.



§ 9-39-4 Agreements with other public bodies and utilities--Purposes.

9-39-4. Agreements with other public bodies and utilities--Purposes. Every municipality shall have power to enter into contracts or agreements with the United States of America, or any agency thereof, the State of South Dakota, or any agency thereof, the political subdivisions of South Dakota or any other state, and the cooperative and privately owned power companies for such purposes as are herein set forth. Such purposes shall be for the purchase of electrical energy service and for the resale of electrical energy; to discontinue the generation of energy by its existing producing plants and to maintain such plants in a serviceable condition for standby service and to sell such electrical energy; to acquire electrical generation equipment and to maintain and construct the necessary facilities for the generation or transmission of electrical energy from a point within or without the State of South Dakota.

Source: SDC 1939, § 45.0201 (77) as added by SL 1951, ch 237; SL 1965, ch 210; SL 1965, ch 254, § 11; SL 1970, ch 261, § 11; SL 1972, ch 50; SL 1975, ch 90, § 1; SL 1977, ch 78.



§ 9-39-4.1 Contracts with municipal power agencies--Action contesting validity--Voters'approval not required.

9-39-4.1. Contracts with municipal power agencies--Action contesting validity--Voters' approval not required. A municipal corporation, which operates its own electric distribution system, whether or not a member of a municipal power agency, may by resolution of its city council and utility board, if any, enter into a contract or contracts with one or more municipal power agencies for the purchase, sale, exchange, or transmission of electric energy extending for such term of years and with such provisions for the charges made thereunder as determined in the authorizing resolution or resolutions. Every resolution adopted in accordance with this section shall be published in the official newspaper of the first or second class municipality. No action may be brought and no defense may be interposed in an action brought more than twenty days after publication of the resolution, placing at issue the validity of any provision of the resolution or the power of the municipality to make any contract or incur any obligation authorized thereby. The provisions of §§ 9-39-36 to 9-39-39, inclusive, shall not apply to the resolutions or contracts.

Source: SL 1978, ch 66, § 48; SL 1992, ch 60, § 2.



§ 9-39-5 Repealed.

9-39-5. Repealed by SL 1976, ch 85.



§ 9-39-6 Municipal power to place utilities under utility board--Utilities subject to provisions.

9-39-6. Municipal power to place utilities under utility board--Utilities subject to provisions. Any municipality may, by vote of its voters, as hereinafter provided, determine whether or not the management and control of one or more utility which the municipality owns or may acquire, such as waterworks, heating plant, gas works, electric light or power plant, or other revenue producing municipal utility or business, shall be placed in the hands of a municipal utility board for the management and control of such utility.

Source: SL 1955, ch 221, § 1; SDC Supp 1960, § 45.3901.



§ 9-39-7 Petition for placement of utility under utility board--Number of signers required.

9-39-7. Petition for placement of utility under utility board--Number of signers required. The municipal governing body, upon a petition signed by fifteen percent of the registered voters in the municipality, based upon the total number of registered voters at the last preceding general election, filed with the municipal finance officer, shall submit to the voters of the municipality the question described in § 9-39-6 at a special election to be governed by the provisions of § 9-13-14. The petition shall set forth the question which the petitioners desire submitted.

Source: SL 1955, ch 221, § 1; SDC Supp 1960, § 45.3901; SL 1987, ch 67, § 17.



§ 9-39-8 Form of question on placement of utility under utility board.

9-39-8. Form of question on placement of utility under utility board. The question to be submitted and voted upon at such special election shall be: "Shall the municipality of ____ (naming the municipality) place the management and control of its ____ (naming the utility) in the hands of a municipal utility board composed of ____ (either three or five) members?"

Source: SL 1955, ch 221, § 2; SDC Supp 1960, § 45.3902.



§ 9-39-9 Appointment of members of utility board.

9-39-9. Appointment of members of utility board. When at such election on the question specified in § 9-39-8, the majority vote is in the affirmative, the mayor, or in the case of municipalities not having a mayor, the chairman of the town board, shall appoint a board of the number designated in the question to be known as the "municipal utility board," which appointment shall be approved and confirmed by the governing body.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-10 Terms of office of three-member utility board.

9-39-10. Terms of office of three-member utility board. In the case of a three-member municipal utility board, one member shall be appointed to hold office until the first regular meeting of the governing body in the second month of May after his appointment and until his successor is appointed and qualified, one to hold office until the first regular meeting of the governing body in the fourth month of May after his appointment and until his successor is appointed and qualified, and one to hold office until the first regular meeting of the governing body in the sixth month of May after his appointment and until his successor is appointed and qualified. At the first regular meeting of the governing body in May of the year in which a member's term expires, of a three-member board, a member shall be appointed and confirmed for a term of six years.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-11 Terms of office of five-member utility board.

9-39-11. Terms of office of five-member utility board. Five-member municipal utility boards shall be appointed in such manner that one member shall be appointed to hold office until the first regular meeting of the governing body in May after his appointment and until his successor is appointed and qualified, and one to hold office for one year, one to hold office for two years, one to hold office for three years, and one to hold office for four years after the first regular meeting of the governing body in May after his appointment and until his successor is appointed and qualified and at the first regular meeting of the governing body in May of each year one member shall be appointed for a term of five years to succeed the retiring member.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-12 Vacancies on utility board--Qualifications of members.

9-39-12. Vacancies on utility board--Qualifications of members. All vacancies occurring on the municipal utility board during the term of the office shall be filled for the unexpired term in the manner original appointments are made. Each board member shall be a resident and freeholder of the municipality.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-13 Bond required of utility board members--Payment of premium.

9-39-13. Bond required of utility board members--Payment of premium. Each municipal utility board member shall execute and furnish to the municipality an official bond in the sum of twenty-five hundred dollars to be approved by the mayor or chairman of the town board and filed with the city auditor or town clerk with the premium on said bond to be paid by the municipality from the fund of the utility or utilities being controlled or managed or to be controlled and managed by such municipal utility board.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-14 Removal of utility board members from office.

9-39-14. Removal of utility board members from office. The members of the municipal utility board shall be removable during their respective terms of office only under the provisions of chapter 3-17.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-15 Salary of utility board members.

9-39-15. Salary of utility board members. No member of the municipal utility board shall receive a salary except as same may be fixed by the governing body of the municipality.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-16 Rules for utility board proceedings--Monthly meetings.

9-39-16. Rules for utility board proceedings--Monthly meetings. The municipal utility board shall adopt rules for its own proceedings which shall provide among other things for at least one regular meeting by such board each month.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (2).



§ 9-39-17 President and secretary of utility board--Salary of secretary.

9-39-17. President and secretary of utility board--Salary of secretary. The municipal utility board shall annually at its meeting in May choose a president from among its own members. It shall also appoint a secretary for an indefinite term. The secretary need not be a member of the municipal utility board and may be the city auditor or town clerk. The secretary shall receive a salary to be fixed by the municipal utility board to be paid from funds under its control.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (2).



§ 9-39-18 Time of assumption of control by utility board.

9-39-18. Time of assumption of control by utility board. The municipal utility board shall assume the management and control of the utility designated in the question upon which the vote was had at the time of the first regular meeting of the governing body of the municipality following such special election.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-19 Extension, improvement, and operation of utility--Contracts.

9-39-19. Extension, improvement, and operation of utility--Contracts. The municipal utility board shall have power to extend, modify, or rebuild any public utility under its management and control, and to do anything such board deems necessary for the proper and efficient operation of such utility. Said board may enter necessary contracts for these purposes.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (1).



§ 9-39-20 Law applicable to utility board contracts.

9-39-20. Law applicable to utility board contracts. The provisions of chapter 5-18A relating to advertisement for bids and §§ 6-1-1 to 6-1-4, inclusive, relative to participation in contracts by members of the governing body, apply to contracts of and members of municipal utility boards.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (1); SL 2011, ch 2, § 115.



§ 9-39-21 Employment of personnel by utility board--Inclusion in civil service system.

9-39-21. Employment of personnel by utility board--Inclusion in civil service system. The municipal utility board shall have the power to employ all necessary help for the management and operation of the utility or utilities under its control and management, prescribe duties of officers and employees and fix their compensation. The governing body of the municipality shall retain the power to determine whether utility employees shall be included in the municipality's civil service system.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (2).



§ 9-39-21.1 Appointment of municipal industrial development director.

9-39-21.1. Appointment of municipal industrial development director. The municipal utility board shall have power to appoint a municipal industrial development director, to fix his compensation to be paid from funds under the control of such board, and under its control and management, and prescribe the duties of such officer.

Source: SDC Supp 1960, § 45.3904 as added by SL 1969, ch 186.



§ 9-39-22 Purchase of supplies by utility board--Wholesale purchase of utility service.

9-39-22. Purchase of supplies by utility board--Wholesale purchase of utility service. The municipal utility board shall have power to buy all fuel and supplies and where the utility is engaged in distribution it may purchase wholesale electric energy, steam heat, gas, or water as the case may be for municipal distribution.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (3).



§ 9-39-23 Rates, fees, charges, and assessments fixed by utility board--Rules and regulations.

9-39-23. Rates, fees, charges, and assessments fixed by utility board--Rules and regulations. The municipal utility board has all of the powers granted to a governing body in this title to fix reasonable rates, fees, and charges, and to make special assessments for improvements as provided in chapter 9-43. The board may adopt, by resolution, reasonable rules and regulations for utility services supplied by the municipally owned public utilities under its control and management within the limits permitted by the statutes of this state.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (4); SL 1980, ch 70, § 1; SL 2012, ch 57, § 77.



§ 9-39-24 Agreements between utility board and governing body--Services furnished tomunicipality--Surplus funds.

9-39-24. Agreements between utility board and governing body--Services furnished to municipality--Surplus funds. The municipal utility board shall have power to enter into all necessary working agreements with the officials and governing body of the municipality and such agreements may contemplate arrangements for furnishing utility services to the municipality by such board, compensation for use by either the municipal utility board or the municipality of buildings, equipment, and personnel under the control of the other and transfers of surplus funds in the control of the municipal utility board to the general fund of the municipality.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (5).



§ 9-39-25 Utility board powers limited by municipal powers.

9-39-25. Utility board powers limited by municipal powers. Nothing in §§ 9-39-19 to 9-39-24, inclusive, is to be construed as vesting any power or powers in any such municipal utilities board or in any municipality beyond the powers now vested in municipal corporations relative to the management and control of utilities.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (6).



§ 9-39-26 Separate fund for utility receipts and disbursements--Separate accounts for eachutility.

9-39-26. Separate fund for utility receipts and disbursements--Separate accounts for each utility. A separate fund shall be established in the municipal treasury. Into this fund shall be paid all receipts from the utility operations under the control of the municipal utility board and from it shall be paid all disbursements attributable to the utility operations under the control of the utility board. The utility board shall maintain separate accounts for each utility in such a manner that the accounting records will show proper classification of the revenues and expenditures and the true operating results for each utility.

Source: SL 1955, ch 221, § 5; SDC Supp 1960, § 45.3905 (1); SL 1961, ch 253.



§ 9-39-27 Audit and allowance of claims against public utilities fund.

9-39-27. Audit and allowance of claims against public utilities fund. The municipal utility board shall in the same manner and to the same extent as the governing board under chapter 9-23 audit claims to be paid from the public utilities fund under the control of said board, which claims arise by reason of the operation of utilities under the management and control of said board. As to such claims the municipal utility board shall assume the duties of the governing body under said chapter 9-23.

Source: SL 1955, ch 221, § 5; SDC Supp 1960, § 45.3905 (2); SL 1961, ch 253.



§ 9-39-28 Warrants on municipal treasurer for disbursements from utilities fund.

9-39-28. Warrants on municipal treasurer for disbursements from utilities fund. The city auditor or town clerk shall draw his warrant upon the municipal treasurer and countersign all warrants for the proper amount allowed pursuant to orders or resolutions of the municipal utility board. The president of the utility board shall countersign all warrants in lieu of the mayor and the warrants will then be presented to the municipal treasurer for countersignature and the warrant shall be paid by such municipal treasurer as provided by § 9-23-7.

Source: SL 1955, ch 221, § 5; SDC Supp 1960, § 45.3905 (2); SL 1961, ch 253.



§ 9-39-29 Fiscal reports by utility board to governing body.

9-39-29. Fiscal reports by utility board to governing body. The municipal utility board shall, immediately after the close of each fiscal year and as often additionally as may be required by the municipal governing body upon thirty days' written notice to the secretary of the board, file with the city auditor or town clerk, a detailed written report of all money and moneys received and disbursed by said board for said fiscal year, in the case of an annual report, and since such last report was given in the case of any other report required by the governing body.

Source: SL 1955, ch 221, § 6; SDC Supp 1960, § 45.3906.



§ 9-39-30 Municipal power to abolish utility board or terminate authority over utility.

9-39-30. Municipal power to abolish utility board or terminate authority over utility. Any municipality may, by vote of its voters, as hereinafter provided, determine whether its municipal utility board shall be abolished, or whether its authority over any particular utility shall be terminated.

Source: SL 1955, ch 221, § 7; SDC Supp 1960, § 45.3907 (1).



§ 9-39-31 Petition to abolish utility board or terminate authority.

9-39-31. Petition to abolish utility board or terminate authority. As to any question referred to in § 9-39-30, fifteen percent of the registered voters residing in a municipality, based upon the total number of registered voters at the last preceding general election, may petition for a special election to determine such question.

Source: SL 1955, ch 221, § 7; SDC Supp 1960, § 45.3907 (2); SL 1987, ch 67, § 19.



§ 9-39-32 Form of question on election to abolish utility board or terminate authority.

9-39-32. Form of question on election to abolish utility board or terminate authority. The form of submitting questions to be voted upon at such special election shall be:

On the question of whether the municipal utility board shall be abolished--"Shall the municipal utility board be abolished?"

On the question of whether the authority of the municipal utility board over any particular utility shall be terminated--"Shall the authority of the municipal utility board over ____ (naming the utility) be terminated?"

Source: SL 1955, ch 221, § 7; SDC Supp 1960, § 45.3907 (2).



§ 9-39-33 Time of change in utility management after approval by voters.

9-39-33. Time of change in utility management after approval by voters. If a majority of the votes cast on such question is in the affirmative, the change in utility management and control indicated thereby shall take place at the first regular meeting of the governing body following such special election.

Source: SL 1955, ch 221, § 7; SDC Supp 1960, § 45.3907 (2).



§ 9-39-34 Control by governing body after utility board abolished or authority terminated.

9-39-34. Control by governing body after utility board abolished or authority terminated. When at such election on the questions specified in § 9-39-32 the majority vote is in the affirmative, from the time of the next regular meeting of the governing body thereafter, the utility or utilities affected shall be subject to the authority and control of the governing body of the municipality in the same manner as if they had never been under the authority of such municipal utility board.

Source: SL 1955, ch 221, § 8; SDC Supp 1960, § 45.3908.



§ 9-39-35 Waiting period after election on powers of utility board.

9-39-35. Waiting period after election on powers of utility board. The question of whether to establish a municipal utility board, or of abolishing same, or of terminating its authority as to any municipal utility, having been submitted to a vote of the electorate, shall not be resubmitted within a period of three years thereafter.

Source: SL 1955, ch 221, § 9; SDC Supp 1960, § 45.3909.



§ 9-39-36 Municipal power to sell, lease, or grant operating contract for utility.

9-39-36. Municipal power to sell, lease, or grant operating contract for utility. Every municipality shall have power to sell, convey, and dispose of the plant or equipment of any public utility owned by the municipality and to contract for the leasing or operation of such plant, equipment, or utility by others, and to grant to the lessee or operator under such a contract the right to purchase such plant, equipment, or utility upon such terms and conditions as may be expressed in the contract, after authorization as provided by this title.

Source: SL 1917, ch 314; RC 1919, § 6169 (19); SL 1925, ch 242; SL 1929, ch 201; SL 1931, ch 195; SDC 1939, § 45.0201 (76).



§ 9-39-37 Petition for sale, lease, or operating contract for utility--Number of signers required.

9-39-37. Petition for sale, lease, or operating contract for utility--Number of signers required. Before any sale, conveyance, lease, or operating contract is made of any plant or equipment of any public utility owned by the municipality, there is filed with the municipal finance officer a petition signed by at least fifteen percent of the registered voters of the municipality, based upon the total number of registered voters at the last preceding general election, requesting that the proposition be submitted to the voters at a regular or special election, which petition shall be filed at least ten days preceding the date set for such regular or special election.

Source: SL 1917, ch 314; RC 1919, § 6169 (19); SL 1925, ch 242; SL 1929, ch 201; SL 1931, ch 195; SDC 1939, § 45.1305; SL 1976, ch 84, § 2; SL 1987, ch 67, § 18.



§ 9-39-38 Election on sale, lease or operating contract for utility--Percentage of favorable votesrequired.

9-39-38. Election on sale, lease or operating contract for utility--Percentage of favorable votes required. Upon the filing of such petition it shall be the duty of the auditor or clerk to submit such proposition upon a separate ballot to the voters of the municipality at a regular or special election as prayed for in such petition.

If sixty percent of the voters of such municipality voting thereon shall vote in favor of such proposition, a sale, conveyance, lease, or contract for the operation of such plant, equipment, or public utility shall be deemed authorized.

Source: SL 1917, ch 314; RC 1919, § 6169 (19); SL 1925, ch 242; SL 1929, ch 201; SL 1931, ch 195; SDC 1939, § 45.1305.



§ 9-39-39 Election requirement inapplicable to jointly owned facilities contracts.

9-39-39. Election requirement inapplicable to jointly owned facilities contracts. The provisions of §§ 9-39-37 and 9-39-38 shall not apply to contracts entered into by a municipality with others for the construction, operation, or maintenance of jointly owned electric generation or transmission facilities.

Source: SDCL, § 9-39-37 as added by SL 1976, ch 84, § 2.






Chapter 40 - Utility Facilities And Revenue Bonds

§ 9-40-1 Municipal power to acquire and operate utility systems--Types of servicesprovided--Limits of service area.

9-40-1. Municipal power to acquire and operate utility systems--Types of services provided--Limits of service area. Any municipality may purchase, construct, or otherwise acquire, establish, equip, maintain, operate, extend, or improve any system or part of system for the purpose of providing electric, gas, or other light, heat, and power for municipal, industrial, and domestic purposes; or any system or part of system of waterworks for the purpose of providing water and water supply for municipal, industrial, and domestic purposes; or any system or part of system for the collection, treatment, and disposal of sewage and other domestic, commercial, and industrial wastes; or any system for the control of floods and drainage; or any combination of such light, heat and power, waterworks, sewerage, or flood and drainage control systems, together with extensions, additions, and necessary appurtenances. The systems shall supply the municipality or any specified portion of the municipality or adjacent territory within ten miles of its corporate limits and the inhabitants thereof with electricity, gas, light, heat, power, water supply, sewerage, and flood and drainage control service. A drainage basin utility district established pursuant to chapter 46A-10B may operate within or without its boundaries.

Source: SL 1931, ch 194, § 1; SDC 1939, § 45.2401; SL 1947, ch 211, § 1; SL 1949, ch 191, § 1; SL 1957, ch 251; SL 1989, ch 388, § 16.



§ 9-40-2 Systems defined as utilities.

9-40-2. Systems defined as utilities. The term "utility" as used in this chapter means any system or part of system as referred to in § 9-40-1, and any extensions, additions, improvements, or appurtenances to any such system or combination of systems; or a drainage basin utility district established pursuant to chapter 46A-10B.

Source: SL 1931, ch 194, § 1; SDC 1939, § 45.2401; SL 1947, ch 211, § 1; SL 1949, ch 191, § 1; SL 1957, ch 251; SL 1989, ch 388, § 17.



§ 9-40-3 Combining of systems and services into single utility system.

9-40-3. Combining of systems and services into single utility system. Any combined system furnishing light, heat, power, water supply, and sewerage service, or any of such services may be hereafter acquired, established, equipped, maintained, operated, extended, or improved as a single utility under the provisions of this chapter, and any two or more systems owned and operated by a municipality may be combined for such purposes, or additional services of the types mentioned in § 9-40-1 may be added to those furnished by any utility system owned and operated by the municipality; provided, that the nature of such combined system shall be set forth and the necessity for such combination determined in and by the ordinance required by the provisions of § 9-40-5.

Source: SDC 1939, § 45.2401 as added by SL 1949, ch 191, § 1; SL 1957, ch 251.



§ 9-40-4 Utility facilities outside municipal limits.

9-40-4. Utility facilities outside municipal limits. Every municipality may procure a supply of water, electricity, or gas and may dispose of sewage outside its corporate limits, and for such purposes may construct, operate, and maintain outside its corporate limits, as a part of any such system, dams, reservoirs, intakes, spillways, conduits, or other devices to gather and store surface, flood, or other waters, pipelines, poles, wires, and cables for the transmission of water, electric current, and gas, and sewer mains, outlets, and treatment and disposal plants.

Source: SDC 1939, § 45.2401 as added by SL 1957, ch 251.



§ 9-40-4.1 Water pollution prevention contracts.

9-40-4.1. Water pollution prevention contracts. Every municipality shall have the further right, power, and authority to accept contributions or other aid from commercial, industrial, or other establishments for the purpose of aiding in the prevention or abatement of water pollution, and in furtherance of such purpose to enter into contracts and agreements, either long term or short term, with any such establishment covering the collection, treatment, or disposal by the municipality of sewage and other wastes from any establishment, the financing, construction, operation, and maintenance of facilities therefor, the charges or compensation to be paid by such establishment, the use and operation by any municipality of sewage collection, treatment, or disposal facilities owned by any such establishment, and the coordination of the sewage collection, treatment, or disposal facilities of the municipality with the sewage collection, treatment, or disposal facilities of any such establishment.

Source: SL 1975, ch 92, § 1; SL 1992, ch 60, § 2.



§ 9-40-4.2 Financial aid for sewerage and water facility systems--Federal contracts.

9-40-4.2. Financial aid for sewerage and water facility systems--Federal contracts. Every municipality may accept grants or contributions and obtain loans from the United States of America, or any agency or instrumentality thereof presently or hereafter constituted, for the purpose of aiding in financing the cost of planning, construction, equipping, acquiring, extending, and improving facilities for the collection, treatment, or disposal of sewage and other domestic, commercial, and industrial wastes, or for supplying water for municipal, industrial, and domestic use, or for any combination of sewerage and water facilities, and may enter into contracts with the United States of America or any of its agencies or instrumentalities respecting any such grants, contributions, or loans.

Source: SL 1975, ch 92, § 2; SL 1992, ch 60, § 2.



§ 9-40-4.3 Contracts and creation of body for operation of sewerage and water facilitysystems.

9-40-4.3. Contracts and creation of body for operation of sewerage and water facility systems. Every municipality shall have the right, power, and authority to contract with municipalities or governmental agencies within or outside the state and take all action necessary for the creation or appointment of a board, commission, authority, or such other body as the governing body of the municipality may deem proper to plan, finance, construct, equip, supervise, operate, maintain, extend, and improve any such system or systems and may prescribe the powers and duties and fix the compensation of the members thereof.

Source: SL 1975, ch 92, § 3; SL 1992, ch 60, § 2.



§ 9-40-5 Bond issue for erection or acquisition of utility--Credit of municipality notused--Authorization--Issuance--Sale.

9-40-5. Bond issue for erection or acquisition of utility--Credit of municipality not used--Authorization--Issuance--Sale. For the purpose of defraying the cost of erecting, acquiring, and establishing the utility, any municipality may borrow money and issue negotiable bonds, without pledging or using the credit of the municipality. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B.

Source: SL 1931, ch 194, § 2; SDC 1939, § 45.2402; SL 1949, ch 191, § 2; SL 1982, ch 75, § 6; SL 1984, ch 43, § 76.



§ 9-40-6 Revenue bond issue for extension or improvement of utility.

9-40-6. Revenue bond issue for extension or improvement of utility. For the purpose of defraying the cost of extensions, additions, and improvements to any utility previously owned and operated by the municipality, every municipality may borrow money and issue negotiable bonds, without pledging or using its credit, in the same manner as provided in § 9-40-5 for the establishment of any such utility.

Source: SDC 1939, § 45.2402 as added by SL 1949, ch 191, § 2.



§ 9-40-7 Additional revenue bonds authorized when original issue insufficient--Priorityof issues.

9-40-7. Additional revenue bonds authorized when original issue insufficient--Priority of issues. If the governing body finds that the bonds authorized by ordinance or resolution will be insufficient to accomplish the purpose desired, additional bonds may be authorized, issued, and disposed of under the procedure provided in §§ 9-40-8 and 9-40-9, but the additional issues shall be junior to all prior issues, unless provision has been made in the contract and covenants of the first or second class municipality with the holders of the original bonds for the issuance of the additional bonds on a parity therewith.

Source: SL 1931, ch 194, § 14; SDC 1939, § 45.2414; SL 1949, ch 191, § 6; SL 1984, ch 43, § 77; SL 1992, ch 60, § 2.



§ 9-40-8 Provision for additional bond issues of equal standing.

9-40-8. Provision for additional bond issues of equal standing. Any municipality may at the time of the issuance of revenue bonds for acquisition, extensions, or improvements of any utility provide for additional bonds of the same issue for extensions, additions, and permanent improvements, to be negotiated from time to time as may be necessary to defray the cost of such extensions, additions, and improvements. Such bonds when so issued and negotiated shall have equal standing with the other bonds of the same issue.

Source: SL 1931, ch 194, § 15; SDC 1939, § 45.2415; SL 1949, ch 191, § 7.



§ 9-40-9 Provision for extension or improvement of utility by additional bond issue--Junior to prior issues.

9-40-9. Provision for extension or improvement of utility by additional bond issue--Junior to prior issues. In like manner such municipality acquiring or improving any utility under the provisions hereof may provide for additions to and extensions or improvements of such utility by an additional issue or issues of bonds in the manner and form provided in this chapter; but such additional issue or issues of bonds shall be junior to all prior issues as provided in § 9-40-7, unless provision shall have been made in the contract and covenants of the first or second class municipality with the holders of the prior bonds for the issuance of such additional bonds on a parity therewith.

Source: SL 1931, ch 194, § 16; SDC 1939, § 45.2415; SL 1949, ch 191, § 7; SL 1992, ch 60, § 2.



§ 9-40-10 Resolution or ordinance to refer to chapter--Purchase price for utility to bespecified.

9-40-10. Resolution or ordinance to refer to chapter--Purchase price for utility to be specified. The resolution or ordinance shall provide that the proposed utility or the proposed extensions, additions, and improvements thereto, are to be acquired pursuant to the provisions of this chapter. It shall further describe or specify the agreed price for the purchase or acquisition of the utility, if the price has been agreed to between the owner or owners thereof and the governing body.

Source: SL 1931, ch 194, § 2; SDC 1939, § 45.2402; SL 1949, ch 191, § 2; SL 1984, ch 43, § 78.



§ 9-40-11 Ordinance provisions for utility operation and security of bondholders.

9-40-11. Ordinance provisions for utility operation and security of bondholders. A municipality acquiring, adding to, improving, or extending any utility under the provisions of this chapter may provide by ordinance or resolution duly adopted by its governing body any such lawful provisions and stipulations for the proper operation and maintenance thereof, the administration of the income and revenues, and for the security of the bondholders as the governing body may deem necessary.

Source: SL 1931, ch 194, § 17; SDC 1939, § 45.2416; SL 1949, ch 191, § 8.



§ 9-40-12 to 9-40-14. Repealed.

9-40-12 to 9-40-14. Repealed by SL 1984, ch 43, § 131.



§ 9-40-15 Bonds payable from revenue--Circumstances not requiring election.

9-40-15. Bonds payable from revenue--Circumstances not requiring election. Bonds issued pursuant to this chapter shall be payable solely from the revenue or income derived from the operation of such utility constructed or otherwise acquired or extended or improved hereunder. The municipality may, in the resolution or ordinance authorizing the bonds, provide that all or any portion of the revenue or income from the utility to be constructed, or otherwise acquired, extended, or improved hereunder, or any part thereof, be segregated from the other revenue or income of the utility, and that only the segregated portion of the revenue or income so segregated be used for the payment of such bonds. The municipality may for this purpose establish a special charge or surcharge for the services of the facilities financed by the bonds. If the bonds are made payable solely from such segregated revenue or income, or if the bonds are issued in connection with a financing agreement described in § 46A-1-49, then no election is required to authorize the issuance of the bonds, unless required by S.D. Const., Art. XIII, § 4.

Source: SL 1931, ch 194, § 5; SDC 1939, § 45.2405; SL 1989, ch 77; SL 1990, ch 65.



§ 9-40-15.1 Collection of charges for sewerage, water services, and drainage basin utilitydistricts--Amount and basis of charges--Surcharge on water bills.

9-40-15.1. Collection of charges for sewerage, water services, and drainage basin utility districts--Amount and basis of charges--Surcharge on water bills. The governing body of each municipality issuing bonds under this chapter shall establish and collect equitable rates, charges, or rentals for all services and benefits furnished by such sewerage and water facility system or systems or drainage basin utility districts. The rates, charges, or rentals shall be sufficient to produce net revenues adequate to pay the principal of and interest on the bonds issued hereunder as such principal and interest become due, and to create and maintain reasonable reserves therefor. The charges may include a reasonable minimum amount for standby or ready-to-serve benefits and may be based on any factors reasonably related to the character, quantity, and quality of the service or benefits furnished. Rates and charges for sewerage improvements may, but need not, be established as a surcharge on water bills to the extent that the governing body shall determine either that water consumed is a fair measure of sewage produced or that the sewerage improvement prevents pollution of the water supply.

Source: SL 1975, ch 92, § 4; SL 1989, ch 388, § 18.



§ 9-40-16 Pledge of revenue to separate fund--Separate account for bond payments andreserve--Depreciation account and operational costs.

9-40-16. Pledge of revenue to separate fund--Separate account for bond payments and reserve--Depreciation account and operational costs. At or before the issuance of such revenue bonds the governing body by ordinance or resolution shall set aside, appropriate, and pledge the income and revenues of such utility, or such specified portion thereof as shall be determined by the governing body, into a separate and special fund or funds to be used and applied in payment of the cost thereof and in the maintenance, operation, repair, and depreciation thereof. Said ordinance or resolution shall provide that so much of the revenues from said utility as shall be necessary shall be set apart in a separate account and applied to the payment of the principal and interest of such revenue bonds and the accumulation of such reserve therefor as may be determined by the governing body to be necessary, and shall fix and determine as near as may be the monthly or annual proportion or amount of such income and revenues which is to be set aside as a proper and adequate depreciation account, and the balance shall be set aside and applied to the extent necessary for the reasonable and proper operation and maintenance thereof.

Source: SL 1931, ch 194, § 9; SDC 1939, § 45.2409; SL 1949, ch 191, § 4.



§ 9-40-17 Revenue pledged to payment of extension and improvement bonds--Priorpledge for original bond issue.

9-40-17. Revenue pledged to payment of extension and improvement bonds--Prior pledge for original bond issue. If revenue bonds were issued pursuant to this chapter to make extensions, additions, or improvements to a utility previously owned by the municipality, then only the net income or revenues from such utility as so extended, added to, or improved can be pledged to the payment of such revenue bonds. The net income from the utility as extended, added to, or improved in such case shall be the excess of revenues or income remaining from time to time after first paying all reasonable and current expenses of maintenance, repairs, replacements, and operation including the interest on any general obligation bonds authorized to construct or acquire or improve such original utility and including the necessary debt service funds required to be provided for the retirement of said bond issues, and including the interest and debt service funds required annually to be paid or set aside on any refunding bonds issued to refund such general bonds issued for the original construction or acquisition or improvement of said utility, so extended, added to, or improved.

Source: SL 1931, ch 194, § 9; SDC 1939, § 45.2409; SL 1949, ch 191, § 4.



§ 9-40-18 Taxing power not used for payment of revenue bonds--Restriction on use ofother municipal funds.

9-40-18. Taxing power not used for payment of revenue bonds--Restriction on use of other municipal funds. The taxing powers of such municipality shall never be used for the payment of either the principal of or interest on revenue bonds issued pursuant to this chapter or any part thereof.

No other funds or revenues or property of said municipality shall ever be used to pay such bonds or interest thereon except as may be otherwise provided by law.

Source: SL 1931, ch 194, § 5; SDC 1939, § 45.2405.



§ 9-40-19 Chapter and resolution or ordinance incorporated in terms of bonds.

9-40-19. Chapter and resolution or ordinance incorporated in terms of bonds. Revenue bonds issued pursuant to this chapter shall refer expressly to the resolution or ordinance, this chapter and any acts amendatory thereto and shall state that they are subject to all of the provisions and limitations thereof, and thereby all provisions and limitations of the resolution or ordinance and of this chapter and amendments thereto shall become a part of the bonds the same as if set forth at length.

Source: SL 1931, ch 194, § 5; SDC 1939, § 45.2405; SL 1984, ch 43, § 79.



§ 9-40-20 Repealed.

9-40-20. Repealed by SL 1984, ch 43, § 131.



§ 9-40-21 Separate or combined acquisition of utilities--Purchase price.

9-40-21. Separate or combined acquisition of utilities--Purchase price. One or more such utilities owned by one or more persons may be acquired hereunder separately as a single enterprise or otherwise, and the governing board may agree with the owner or owners as to the value thereof and purchase the same at such agreed price or value.

Source: SL 1931, ch 194, § 3; SDC 1939, § 45.2403.



§ 9-40-22 Payment of purchase price by issuance of bonds.

9-40-22. Payment of purchase price by issuance of bonds. Any contract for the purchase, construction, or acquisition of a utility may provide that payment therefor shall be made in revenue bonds issued pursuant to this chapter.

Source: SL 1931, ch 194, § 5; SDC 1939, § 45.2405; SL 1982, ch 75, § 8; SL 1984, ch 43, § 80.



§ 9-40-23 Bonds set apart for payment of underlying debt--Income set aside for debtretirement.

9-40-23. Bonds set apart for payment of underlying debt--Income set aside for debt retirement. The governing body may also set apart bonds hereunder authorized equal to the amount of any lien, secured debt, or charge then subsisting against any utility at the time of the purchase or acquisition of such utility pursuant to this chapter, and shall set aside for interest and debt service funds from the balance of the income and revenues of such utility, remaining after setting aside the necessary amount or funds for the payment of principal of and interest on the revenue bonds, a sum sufficient to comply with the requirements of the instrument or contract creating the underlying lien, debt, or charge; or, if such instrument or contract does not make any provision therefor, said governing body shall fix and determine the amount which shall be set aside into said interest and debt service funds for interest and principal payments on said underlying lien, debt, or charge at the maturity thereof. Any surplus after satisfying the underlying lien, debt, or charge may be transferred to the fund for the redemption of the principal and interest of bonds issued hereunder.

Source: SL 1931, ch 194, § 18; SDC 1939, § 45.2417; SL 1949, ch 191, § 9.



§ 9-40-24 Exchange of bonds for underlying debt--Application of proceeds to debt.

9-40-24. Exchange of bonds for underlying debt--Application of proceeds to debt. Bonds may be issued and negotiated subject to this chapter, in exchange for or in satisfaction of an underlying lien, debt, or charge on the utility, and the proceeds applied in payment of the same at or before maturity of the underlying lien or debt.

Source: SL 1931, ch 194, § 18; SDC 1939, § 45.2417; SL 1949, ch 191, § 9; SL 1984, ch 43, § 81.



§ 9-40-25 Bondholders' statutory mortgage on utility--Disposition of utility prohibiteduntil bonds retired.

9-40-25. Bondholders' statutory mortgage on utility--Disposition of utility prohibited until bonds retired. There shall be a statutory mortgage lien upon such utility and the extensions, additions, and improvements thereto acquired pursuant to this chapter, in favor of and for the equal benefit of the lawful holders of bonds issued pursuant to this chapter and interest coupons and each of them, but no such lien shall attach to or become a charge upon or against any property or utility or any part thereof previously owned by such municipality by whatever means or funds acquired. Until all such bonds are fully paid with interest, the municipality shall not sell or otherwise dispose of said utility and shall not establish, authorize, or grant a franchise for the operation of any other utility for supplying like products or services in competition therewith.

Source: SL 1931, ch 194, § 6; SDC 1939, § 45.2406; SL 1949, ch 191, § 3.



§ 9-40-26 Statutory lien continued until bonds paid.

9-40-26. Statutory lien continued until bonds paid. Any such utility shall remain subject to the statutory lien described in § 9-40-25, subject always, however, to the limitations specified in said section, until the payment in full of the principal and interest of such bonds.

Source: SL 1931, ch 194, § 7; SDC 1939, § 45.2407.



§ 9-40-27 Enforcement by bondholders of statutory mortgage and requirements ofchapter.

9-40-27. Enforcement by bondholders of statutory mortgage and requirements of chapter. Any holder of bonds issued pursuant to this chapter or of any of the coupons may by proper proceeding protect and enforce the statutory mortgage lien conferred by § 9-40-25 and may enforce and compel performance of all duties required by this chapter, including the making and collecting of sufficient rates, the segregation of the income and revenue, and the proper application thereof.

Source: SL 1931, ch 194, § 7; SDC 1939, § 45.2407.



§ 9-40-28 Rates to cover bond retirement and operational costs.

9-40-28. Rates to cover bond retirement and operational costs. The rates to be charged for the service from such utility shall be sufficient to provide for the payment of interest upon all bonds and to create a debt service fund to pay the principal thereof as and when the same becomes due, and to provide for the operation and maintenance and repairs thereof and depreciation, and shall be revised from time to time so as to produce these amounts.

Source: SL 1931, ch 194, § 9; SDC 1939, § 45.2409; SL 1949, ch 191, § 4.



§ 9-40-29 Municipality to pay for services rendered by utility.

9-40-29. Municipality to pay for services rendered by utility. The reasonable cost and value of any service rendered to such municipality by such utility subject to revenue bonds issued pursuant to this chapter shall be charged against the municipality and shall be paid for monthly as the service accrues from the current funds applicable to the payment thereof, or from proceeds of taxes which such municipality is hereby authorized and required to levy in an amount sufficient for that purpose. Such funds paid for service shall be accounted for in the same manner as other revenues of such utility.

Source: SL 1931, ch 194, § 12; SDC 1939, § 45.2412.



§ 9-40-30 Surplus transferred to depreciation account.

9-40-30. Surplus transferred to depreciation account. If any surplus shall be accumulated at any time in the operation and maintenance fund, in excess of a reasonable reserve for current and anticipated expenses of operation and maintenance and in excess of the amount currently required to be set aside for the payment of any outstanding revenue bonds and interest thereon and for the accumulation of a reserve securing such bond and interest payments, in accordance with the ordinances or resolutions authorizing said bonds, any such surplus or any part thereof may be transferred at any time by the governing body to the depreciation account to be used for any improvements, extensions, or additions to such utility as provided in § 9-40-31, or for the redemption of any bonds which constitute a lien upon the earnings of the utility, as and when the same become redeemable by their terms.

Source: SL 1931, ch 194, § 10; SDC 1939, § 45.2410; SL 1949, ch 191, § 5; SL 1953, ch 265.



§ 9-40-31 Expenditures from depreciation account--Investment of accumulations.

9-40-31. Expenditures from depreciation account--Investment of accumulations. The funds accumulating to the depreciation account shall be expended in balancing depreciation in such utility, or in making any constructions, extensions, or additions thereto. Any such accumulations may be invested as the governing body may designate, to the same extent and in the same manner as any other funds of the municipality may be invested as otherwise provided by law; and if invested, the income from such investment shall be carried into the depreciation account.

Source: SL 1931, ch 194, § 11; SDC 1939, § 45.2411.



§ 9-40-32 Surplus applied to other municipal or public purposes.

9-40-32. Surplus applied to other municipal or public purposes. If any surplus, as defined in § 9-40-30, remains in the operation and maintenance fund upon the expiration of any fiscal year, and the governing body determines that such surplus is not needed for the maintenance of the depreciation account, said surplus may be transferred to any other fund of the municipality in accordance with the provisions of § 9-21-26.1, and may be used for any proper municipal purpose as directed by the governing body, or may be transferred to a public school district as provided in § 9-21-28, or a hospital corporation as provided in chapter 34-9; provided that all such surplus funds on hand at any time prior to such transfer shall be available and shall be used to such extent as may be required for the payment of principal and interest on any outstanding revenue bonds, if other net revenues of the utility are insufficient for such purpose, and no such transfer shall at any time be made in contravention of any covenant of the municipality contained in the ordinances of resolutions authorizing said bonds.

Source: SDC 1939, § 45.2410 as added by SL 1953, ch 265.



§ 9-40-33 Receivership on default or mismanagement--Powers of receiver.

9-40-33. Receivership on default or mismanagement--Powers of receiver. If there be any default in the payment of the principal or interest of any bonds issued pursuant to this chapter, or in any other condition thereof materially affecting the rights of any bondholder, and such default shall continue for a period of not less than three months, or if said utility affected by said bonds or subject to the payment thereof be mismanaged by the municipal authorities in charge thereof, or if the revenues from such utility be dissipated, wasted, or be diverted from their proper application to the payment of said bonds and to the operation, maintenance, and upkeep of said utility, then any court having jurisdiction of the action, in a proper suit commenced by either a resident taxpayer of said municipality whose rights may have been or may be affected, injured, or lost thereby, or commenced by any bondholder similarly affected by any such default, may appoint a receiver to operate and administer such utility subject to the payment thereof or subject to the lien declared in § 9-40-25, with power on the part of such receiver to charge and collect rates reasonably sufficient to provide for the payment of any bonds or obligations subsisting against such utility, and for the payment of the maintenance and operating expenses, including the expenses of administration, and to apply the net income and revenue in conformity with this chapter and the ordinance referred to therein.

Source: SL 1931, ch 194, § 8; SDC 1939, § 45.2408.



§ 9-40-34 Judicial approval of rates charged during receivership--Criteria forestablishment of rates.

9-40-34. Judicial approval of rates charged during receivership--Criteria for establishment of rates. The court appointing the receiver authorized by § 9-40-33 shall first approve such rates and in doing so the receiver and the court shall take into consideration the capital cost of such utility and the expenses reasonably required to operate and maintain the utility as well as any schedule of rates previously adopted by such municipality or fixed by a valid contract between the first or second class municipality and any third persons.

Source: SL 1931, ch 194, § 8; SDC 1939, § 45.2408; SL 1992, ch 60, § 2.



§ 9-40-35 Termination of receivership and restoration of municipal control.

9-40-35. Termination of receivership and restoration of municipal control. When and if the default described in § 9-40-33 be made good through the operation of such utility by such receiver, then such utility and the operation and control thereof shall be restored to the proper municipal authorities by court order.

Source: SL 1931, ch 194, § 8; SDC 1939, § 45.2408.



§ 9-40-36 Repealed.

9-40-36. Repealed by SL 1984, ch 43, § 131.



§ 9-40-37 Sale and lease-back arrangements for waterworks and waste disposal facilities.

9-40-37. Sale and lease-back arrangements for waterworks and waste disposal facilities. The governing body of a municipality may by ordinance exercise all the powers conferred on the South Dakota Building Authority and the Governor pursuant to §§ 5-12-15, 5-12-19 and 5-12-42 to 5-12-45, inclusive, with respect to the acquisition, lease, sale, and leaseback of land, improvements and equipment comprising all or a portion of a system or part of system of waterworks for the purpose of providing water and water supply for municipal, industrial, and domestic purposes, and any system or part of system for the collection, treatment, and disposal of sewage and other domestic, commercial, and industrial wastes, together with extensions, additions, and necessary appurtenances all as provided in this chapter. However, the proceeds of the sale of any such facilities are subject to § 6-13-8.

Source: SL 1985, ch 66, § 1; SL 1988, ch 64, §§ 8, 54; SL 1989, ch 30, § 23.



§ 9-40-38 Sale of waterworks and waste disposal facilities--Conditions.

9-40-38. Sale of waterworks and waste disposal facilities--Conditions. Subject only to the limitation hereinafter set forth, the governing body of a municipality may by ordinance authorize the sale of land, improvements and capital equipment comprising all or a portion of a system or part of system of waterworks, or sewage and waste disposal described in § 9-40-1. Any sale made pursuant to this section is subject to the following conditions:

(1) The sale price shall be not less than the greater of an amount equal to the depreciated value of the facilities sold or an amount sufficient to pay, redeem, or discharge all outstanding indebtedness of the municipality incurred with respect to the facilities sold;

(2) The sale proceeds are subject to § 6-13-8; and

(3) At the time of sale the municipality shall enter into a franchise agreement, a utility service contract, or other contract, requiring the purchaser to furnish to the municipality, its residents and users located in the area now served by the facilities sold, utility service, at such rates as are approved by the municipality or another governmental entity having rate regulating authority, if any, and on such further terms and conditions as are determined by the municipality's governing body. The municipality may enter into all other contracts considered necessary or desirable with respect to the facility being sold, including but not limited to, contracts relating to the operation, maintenance, insurance, improvements, replacement, and extension of the facilities sold or similar new facilities to be operated in conjunction therewith by the municipality or the other contracting party.
Source: SL 1985, ch 66, § 2; SL 1988, ch 64, §§ 8, 54; SL 1989, ch 30, § 24.



§ 9-40-39 Tax exemption of waterworks and waste disposal facilities.

9-40-39. Tax exemption of waterworks and waste disposal facilities. All land, improvements and capital equipment owned, leased, acquired, or operated by the municipality pursuant to a lease having a fixed term plus renewal options exceeding three years or a lease-purchase or installment purchase contract, or pursuant to an operating contract described in § 9-40-38 constitute a separate class of property which is exempt from all taxation.

Source: SL 1985, ch 66, § 3.



§ 9-40-40 Sale and lease-back powers additional--Restrictions.

9-40-40. Sale and lease-back powers additional--Restrictions. The powers conferred by §§ 9-40-37 and 9-40-38 are in addition to all other powers conferred upon the governing body of any municipality, and their exercise shall be subject only to such restrictions as may be provided by the South Dakota Constitution and are not subject to any restriction or procedural requirements prescribed by any other law.

Source: SL 1985, ch 66, § 4.



§ 9-40-41 Drainage utility fund--Fees.

9-40-41. Drainage utility fund--Fees. A governing body that establishes a flood or drainage control utility may adopt the same fee structure authorized for drainage basin utility districts in §§ 46A-10B-20, 46A-10B-21, and 46A-10B-22. Any fees collected pursuant to this section shall be placed in a special fund and may only be used to pay for new drainage improvements, maintenance of existing drainage improvements, and operation of the drainage utility. The provisions of §§ 46A-10B-24, 46A-10B-25, and 46A-10B-28 also apply to any fees collected by a municipality pursuant to this section.

Source: SL 2013, ch 39, § 2.






Chapter 41 - Municipal Telephone Systems

§ 9-41-1 Power of municipality to establish and operate telephone system--Connection andjoint operation with rural telephone system.

9-41-1. Power of municipality to establish and operate telephone system--Connection and joint operation with rural telephone system. Every first or second class municipality by itself or in conjunction with others within or without such municipality, subject to the supervision of the Public Utilities Commission as otherwise provided by law, may establish, maintain, operate, and regulate a telephone system and related services for its customers, and such power shall include, without being limited by this section, the power to contract with the owners of rural telephone lines serving the surrounding area and, under such contracts, the municipality may build and maintain telephone lines or cable to connect with the rural lines at the boundaries of the municipality and the municipality may perform the switching service for such rural telephone lines, or permit the owner of such rural lines to do the switching in the central office of the municipality on a lease basis, and, in general, facilitate telephone service between the municipality and the country, and, if such rural lines are financed in whole or in part by the United States government or an agency thereof, such contract or lease between the municipality and the owner of the rural lines may be for the duration of the loan made by the government or its agency.

Source: SL 1907, ch 88; RC 1919, § 6170 (7); SDC 1939, § 45.0202 (12); SL 1955, ch 198; SL 1984, ch 60; SL 1992, ch 60, § 2.



§ 9-41-1.1 Purchase of equipment for resale.

9-41-1.1. Purchase of equipment for resale. Notwithstanding the provisions of chapter 5-18A or any of the provisions of Title 9 regarding the sale and purchase of property, a municipality operating a telephone system pursuant to § 9-41-1 may lease and purchase equipment for resale to its customers and may contract for services relating to the lease, purchase, sale, installation, and maintenance of such property, in a manner and for a price and terms determined by the governing body. If practicable the governing body shall secure at least two competitive quotations and retain them for its files.

Source: SL 1982, ch 80; SL 2011, ch 2, § 116.



§ 9-41-2 Revenue bonds authorized--Issuance--Sale--Segregated revenue or income.

9-41-2. Revenue bonds authorized--Issuance--Sale--Segregated revenue or income. To pay the cost of the improvement, expansion, reconstruction, and operation of telephone lines or facilities, every municipality may borrow money and issue negotiable bonds, without pledging or using the credit of the municipality. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B. Bonds issued pursuant to this section may be payable solely from the revenue or income derived from the operation of the facilities that were constructed, expanded, or improved. The municipality may, in a resolution or ordinance authorizing the bonds, provide that all or any portion of the revenue or income from the facilities to be constructed, expanded, or improved, or any part thereof, shall be segregated from the other revenue or income of the facilities, and that only the segregated portion of the revenue or income shall be used for the payment of such bonds. The municipality may establish a special charge or surcharge for the services of the facilities financed by the bonds. However, the municipality shall obtain Public Utilities Commission approval before establishing a special charge or surcharge on any services which are regulated. If the bonds are payable solely from such segregated revenue or income, no election is required to authorize the issuance of the bonds, unless required by S.D. Const., Art. XIII, § 4.

Source: SL 1953, ch 275, § 1; SDC Supp 1960, § 45.24C01; SL 1982, ch 75, § 9; SL 1984, ch 43, § 82; SL 1995, ch 51.



§ 9-41-3 Additional bonds authorized when original issue insufficient--Priority of issues.

9-41-3. Additional bonds authorized when original issue insufficient--Priority of issues. If the governing body finds that the bonds authorized by the original resolution or ordinance shall be insufficient to accomplish the purpose desired, additional bonds may be authorized, issued, and disposed of under the procedure provided in this chapter, but the additional issues shall be junior to all prior issues, unless provision has been made in the contract and covenants of the first or second class municipality with the holders of the original bonds for the issuance of additional bonds on a parity therewith.

Source: SL 1953, ch 275, § 6; SDC Supp 1960, § 45.24C06; SL 1984, ch 43, § 83; SL 1992, ch 60, § 2.



§ 9-41-4 Ordinance provisions for operation of system and security of bondholders.

9-41-4. Ordinance provisions for operation of system and security of bondholders. A municipality so improving, expanding, or reconstructing its telephone lines or facilities may provide by ordinance or resolution duly adopted by its governing body any such lawful provisions and stipulations for the proper operation and maintenance thereof, the administration of the income and revenues, and for the security of the bondholders as a governing body may deem necessary.

Source: SL 1953, ch 275, § 7; SDC Supp 1960, § 45.24C07.



§ 9-41-5 , 9-41-6. Repealed.

9-41-5, 9-41-6. Repealed by SL 1984, ch 43, § 131.



§ 9-41-7 Bondholders' statutory mortgage on telephone improvements--Disposition ofsystem prohibited until bonds retired.

9-41-7. Bondholders' statutory mortgage on telephone improvements--Disposition of system prohibited until bonds retired. There shall be a statutory mortgage lien upon the improvements, expanded or reconstructed telephone plant in favor of and for the equal benefit of the lawful holders of said bonds and interest coupons, and each of them, but no such lien shall attach to or become a charge upon or against those portions of the municipality's telephone lines or facilities which were not improved, expanded, or reconstructed with the proceeds of the revenue bonds. Until all such bonds are fully paid with interest, the municipality shall not sell or otherwise dispose of its improved, expanded, or reconstructed telephone lines or facilities and shall not establish, authorize, or grant a franchise for the operation of any other telephone company for furnishing exchange telephone service in competition with the municipal telephone lines and facilities within the municipal limits.

Source: SL 1953, ch 275, § 3; SDC Supp 1960, § 45.24C03.



§ 9-41-8 Pledge of telephone revenues to separate fund--Separate account for bond paymentsand reserve--Depreciation account and operational expenses.

9-41-8. Pledge of telephone revenues to separate fund--Separate account for bond payments and reserve--Depreciation account and operational expenses. At or before the issuance of such revenue bonds, the governing body by ordinance or resolution shall set aside, appropriate, and pledge the income and revenues of its telephone lines and facilities, or such specified portion thereof as shall be determined by the governing body into a separate fund or funds thereby used and applied in payment of the cost thereof and in the maintenance, operation, repair, and depreciation thereof. Said ordinance or resolution shall provide that so much of the revenues from the telephone lines or facilities as shall be necessary shall be set apart in a separate account and applied to the payment and interest of such revenue bonds and the accumulation of such reserve therefor as may be determined by the governing body to be necessary, and shall fix and determine as near as may be the monthly or annual proportion or amount of such income and reserve which is to be set aside as a proper and adequate depreciation account, and the balance shall be set aside and applied to the extent for the reasonable and proper operation and maintenance thereof.

Source: SL 1953, ch 275, § 4; SDC Supp 1960, § 45.24C04.



§ 9-41-9 Rates supervised by Public Utilities Commission--Sufficient for bond retirementand operation.

9-41-9. Rates supervised by Public Utilities Commission--Sufficient for bond retirement and operation. The rates to be charged by the municipality for the telephone service shall be subject to the supervision of the Public Utilities Commission and shall be sufficient to provide for the payment of interest upon all bonds and to create a debt service fund to pay the principal thereof as and when the same becomes due and to provide for the operation and maintenance and repairs thereof and depreciation and shall be revised from time to time with the consent of the Public Utilities Commission so as to produce these amounts.

Source: SL 1953, ch 275, § 4; SDC Supp 1960, § 45.24C04.



§ 9-41-10 Transfer of surplus to depreciation account.

9-41-10. Transfer of surplus to depreciation account. If any surplus shall be accumulated at any time in the operation and maintenance fund, in excess of a reasonable reserve for current and anticipated expenses of operation and expenses, any such excess may be transferred at any time by the governing body to the depreciation account to be used for any improvements, expansion, or reconstruction of the municipality's telephone lines or facilities, or for the redemption of any bonds which constitute a lien on the earnings of the telephone lines or facilities, as and when the same become redeemable by their terms.

Source: SL 1953, ch 275, § 5; SDC Supp 1960, § 45.24C05.



§ 9-41-11 Severability of chapter and resolutions.

9-41-11. Severability of chapter and resolutions. If any provision of this chapter, or of any resolution or resolutions authorizing the issuance of bonds pursuant to this chapter, or the application thereof to any person or circumstances, shall be held invalid in any legal proceedings, such invalidity shall not affect other provisions or applications of this chapter or of such resolutions which can be given effect without the invalid provision or application, and shall not affect the validity of such bonds as special and limited obligations of the municipality issuing the same, and to this end all such resolutions shall be subject to all of the provisions and limitations of this chapter, and the provisions and applications of this chapter are declared to be severable.

Source: SL 1953, ch 275, § 8; SDC Supp 1960, § 45.24C08.






Chapter 41A - Municipal Power Agencies

§ 9-41A-1 Definition of terms.

9-41A-1. Definition of terms. Terms used in this chapter, unless the context plainly otherwise requires, mean:

(1) "Agency agreement," the written agreement between or among two or more cities establishing a municipal power agency;

(2) "City," a city organized and existing under the laws of South Dakota, and authorized by such laws or charter to engage in the local distribution and sale of electric energy. Any city so engaged on January 1, 1978, may continue the distribution and sale of electric energy, and every city now or hereafter authorized may exercise, either individually or as a member of a municipal power agency, all of the powers granted in this chapter;

(3) "City council," the city council or other similar board, commission, or body within a city which is charged by law or its charter with the general control of the city's governmental affairs;

(4) "Distribution," the conveyance of electric energy to retail consumers from a transmission system, or from a generation facility situated within or in the immediate vicinity of a city;

(5) "Generation," the production of electricity by any means and the acquisition of fuel of any kind for that purpose, and includes but is not limited to the acquisition of fuel deposits and the acquisition or construction and operation of facilities for extracting fuel from natural deposits, for converting it for use in another form, for burning it in place, and for transportation and storage;

(6) "Governing body," the city council or, if another board, commission, or body is empowered by law or its charter or by resolution of the city council to establish and regulate rates and charges for the distribution of electric energy within the city, such board, commission, or body shall be deemed to be the governing body. When the levy of a tax or the incurring of an obligation payable from taxes or any other action of the board, commission, or body requires the concurrence, approval, or independent action of the city council or another body under the city's charter or any other law, the action shall not be exercised under this chapter until the concurrence or approval is received or the independent action is taken. The concurrence of the city council or other elected body charged with the general management of a city shall be required, prior to the adoption by the city of any resolution approving an agency agreement or any amendment thereto;

(7) "Municipal power agency," a separate political subdivision and municipal corporation created by agreement between or among two or more cities exercising any of the powers of acquisition, construction, reconstruction, operation, repair, extension, or improvement of electric generation or transmission facilities or the acquisition of any interest therein or any right to part or all of the capacity thereof;

(8) "Project," any plant, works, system, facilities, and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances hereto, used or useful in the generation, production, transmission, purchase, sale, exchange, or interchange of electric energy or any interest therein or capacity thereof;

(9) "Public agency," any city or other municipal corporation, political subdivision, governmental unit, or public corporation created by or pursuant to the laws of this state or of another state or of the United States, and any state or the United States, and any person, board, or other body declared by the laws of any state or the United States to be a department, agency, or instrumentality thereof;

(10) "Real property," lands, structures, franchises, and interests in land, including but not limited to lands under water, riparian rights, fees simple absolute, lesser interests such as easements, rights-of-way, uses, leases, licenses, and all other incorporeal hereditaments, legal and equitable estates, interests, and rights, terms of years, liens on real property by way of judgments, mortgages, or otherwise, and claims for damage to real property;

(11) "Transmission," the transfer of electric energy from a generating facility to, between, or among one or more cities or municipal power agencies or other persons with whom they may contract, and includes but is not limited to conversion of current and voltage and transfer of energy from another source in exchange for energy supplied by the contracting parties, but does not include distribution.
Source: SL 1978, ch 66, § 1.



§ 9-41A-2 Formation of agency by agency agreement.

9-41A-2. Formation of agency by agency agreement. Two or more first or second class municipalities may form a municipal power agency by the execution of an agency agreement authorized by a resolution of the governing body of each municipality.

Source: SL 1978, ch 66, § 2; SL 1992, ch 60, § 2.



§ 9-41A-3 Contents of agency agreement.

9-41A-3. Contents of agency agreement. The agency agreement authorized in § 9-41A-2 shall state:

(1) That the municipal power agency is created and incorporated under the provisions of this chapter as a municipal corporation and a political subdivision of the state, to exercise thereunder a part of the sovereign powers of the state;

(2) The name of the agency, which shall include the words "municipal power agency";

(3) The names of the first and second class municipalities which have approved the agency agreement and are the initial members of the municipal power agency;

(4) The names and addresses of the persons initially appointed by the resolutions approving the agreement to act as the representatives or alternate representatives of the first and second class municipalities, respectively, in the exercise of their powers as members;

(5) Limitations upon the terms of representatives or alternate representatives of the respective member first and second class municipalities, provided that the representatives or alternate representatives shall be selected and vacancies in their offices declared and filled by resolutions of the governing bodies of the respective municipalities;

(6) The names of the initial board of directors of the municipal power agency, who shall be not less than three persons who are representatives of the respective member first and second class municipalities, selected by the representatives; or the agreement may provide that the representatives of the member municipalities from time to time shall be and constitute the board of directors;

(7) The location by municipality, or other community in the state, of the registered office of the municipal power agency;

(8) That the first and second class municipalities which are members of the municipal power agency are not liable for its obligations; and

(9) Any other provision for regulating the business of the municipal power agency or the conduct of its affairs which may be agreed by the member first and second class municipalities.
Source: SL 1978, ch 66, § 3; SL 1992, ch 60, § 2.



§ 9-41A-4 Filing of agency agreement and resolutions--Certificate issued.

9-41A-4. Filing of agency agreement and resolutions--Certificate issued. The agency agreement and a certified copy of the resolution of the governing body of each first or second class municipality shall be filed with the secretary of state. If the agency agreement conforms to the requirements of this section, the secretary of state shall record it and issue and record a certificate of incorporation. The certificate shall state the name of the municipal power agency and the date of incorporation.

Source: SL 1978, ch 66, § 4; SL 1992, ch 60, § 2.



§ 9-41A-5 Commencement of corporate existence--Certificate as evidence of incorporation.

9-41A-5. Commencement of corporate existence--Certificate as evidence of incorporation. Upon the issuance of the certificate of incorporation, the existence of the municipal power agency as a political subdivision of the state and a municipal corporation shall begin. The certificate of incorporation shall be conclusive evidence of the due and valid incorporation of the municipal power agency.

Source: SL 1978, ch 66, § 4.



§ 9-41A-6 Powers of city representatives--Meetings--Quorum.

9-41A-6. Powers of city representatives--Meetings--Quorum. Except as otherwise provided in the agency agreement or the bylaws, the duly authorized representatives of each member first or second class municipality shall act as, and vote on behalf of, the municipality. An alternate representative may be appointed by a member municipality and, in the absence of the representative, may act as, and vote on behalf of, the municipality except where the agency agreement or bylaws provide otherwise, representatives of the member municipalities shall hold at least one meeting each year for the election of directors and for the transaction of any other business. Unless the agency agreement or bylaws prescribe otherwise, special meetings of the representatives may be called for any purpose upon written request to the president or secretary to call the meeting. The officer shall give notice of the meeting to be held between three and sixty days after receipt of the request. Unless the agency agreement or bylaws provide for a different percentage, a quorum for a meeting of the representatives of the member municipalities is a majority of the total representatives.

Source: SL 1978, ch 66, § 10; SL 1992, ch 60, § 2.



§ 9-41A-7 Expenses of formation of agency--City representatives' expenses.

9-41A-7. Expenses of formation of agency--City representatives' expenses. Each member first or second class municipality may appropriate money for the payment of expenses of the formation of the municipal power agency and of its representative in exercising its functions as a member of the agency.

Source: SL 1978, ch 66, § 12; SL 1992, ch 60, § 2.



§ 9-41A-8 Amendment of agency agreement--Ratification and filing.

9-41A-8. Amendment of agency agreement--Ratification and filing. The agency agreement may be amended as proposed at any meeting of the representatives of the members for which notice, stating the purpose, shall be given to each representative and, unless the agency agreement or bylaws require otherwise, shall become effective when ratified by resolutions of a majority of the governing bodies of the member first or second class municipalities. Each amendment and the resolutions approving it shall be filed for record with the secretary of state.

Source: SL 1978, ch 66, § 11; SL 1992, ch 60, § 2.



§ 9-41A-9 Initial meeting of directors.

9-41A-9. Initial meeting of directors. After commencement of existence, the first meeting of the board of directors shall be held at the call of the directors, after notice, for the purpose of adopting the initial bylaws, electing officers, and for any other business that comes before the meeting.

Source: SL 1978, ch 66, § 5.



§ 9-41A-10 Adoption of bylaws--Contents.

9-41A-10. Adoption of bylaws--Contents. The bylaws of the municipal power agency, and any amendments thereto, shall be proposed by the board of directors and shall be adopted by the representatives of the member first and second class municipalities, at a meeting held after notice. Subject to the provisions of the agency agreement, the bylaws shall state:

(1) The qualifications of member first and second class municipalities, and limitations upon their number;

(2) Conditions of membership;

(3) Manner and time of calling regular meetings of representatives of member first and second class municipalities;

(4) Manner and conditions of termination of membership; and

(5) Other provisions for regulating the affairs of the municipal power agency as the representatives of the member first and second class municipalities shall determine to be necessary.
Source: SL 1978, ch 66, § 6; SL 1992, ch 60, § 2.



§ 9-41A-11 Registered office of agency--Change of location.

9-41A-11. Registered office of agency--Change of location. Every municipal power agency shall maintain an office in this state to be known as its registered office. When a municipal power agency desires to change the location of its registered office, it shall file with the secretary of state a certificate of change of location of the registered office, stating the new location by municipality, or other community and the effective date of change. If the certificate of change of location has been duly filed, the board of directors may make the change without any further action.

Source: SL 1978, ch 66, § 7; SL 1992, ch 60, § 2.



§ 9-41A-12 Composition and powers of board of directors--Terms of office--Filling of vacancies.

9-41A-12. Composition and powers of board of directors--Terms of office--Filling of vacancies. The agency agreement or the bylaws may prescribe the number, term of office, powers, authority, and duties of directors, the time and place of their meetings, and other regulations concerning directors. Unless the agency agreement or bylaws prescribe otherwise, the term of office of a director shall be for one year. Each director shall hold office for the term for which he has been selected and until a qualified successor has been selected. Unless the agency agreement or bylaws prescribe otherwise, any vacancy occurring on the board shall be filled by a person nominated by the remaining members of the board and elected by a majority of representatives of the member first or second class municipalities.

Source: SL 1978, ch 66, § 8; SL 1992, ch 60, § 2.



§ 9-41A-13 Meetings of directors--Quorum.

9-41A-13. Meetings of directors--Quorum. Unless the agency agreement or bylaws prescribe otherwise, a meeting of the board of directors may be held at any place, within or without the state, designated by the board, after notice, and an act of the majority of the directors present at a meeting at which a quorum is present is the act of the board. Unless the agency agreement or bylaws provide for a different percentage, a quorum for meetings of the board of directors is a majority of the membership of the board.

Source: SL 1978, ch 66, §§ 8, 10.



§ 9-41A-14 Appointment of officers of agency--Removal--Powers and duties.

9-41A-14. Appointment of officers of agency--Removal--Powers and duties. Unless the agency agreement or bylaws prescribe otherwise, the board of directors shall appoint a president from its membership, and a secretary and treasurer, and any other officers or agents deemed to be necessary, who may be representatives or directors. An officer may be removed with or without cause by the board of directors. Officers of the municipal power agency shall have the authority and duties in the management of the business of the municipal power agency that the agency agreement or bylaws prescribe, or, in the absence of such prescription, as the board of directors determines.

Source: SL 1978, ch 66, § 9.



§ 9-41A-15 Employee unions and collective bargaining.

9-41A-15. Employee unions and collective bargaining. Employees of a municipal power agency shall be public employees within the meaning of § 3-18-1, and the provisions of chapter 3-18 shall apply to a municipal power agency.

Source: SL 1978, ch 66, § 51.



§ 9-41A-16 Indemnity of officers and employees for official acts--Liability insurance forprotection.

9-41A-16. Indemnity of officers and employees for official acts--Liability insurance for protection. A municipal power agency may indemnify any director, officer, employee, or agent of the municipal power agency, in connection with any threatened, pending, or completed action, suit, or proceeding, arising out of an act or omission occurring within the scope of the employment or exercise of duty by such director, officer, employee or agent as provided in § 3-19-1. The municipal power agency may also procure insurance against any such liability of a director, officer, employee, or agent in such amount as the board of directors of the agency may determine to be necessary or desirable, without regard to the indemnity limit set forth in § 3-19-2.

Source: SL 1978, ch 66, § 43.



§ 9-41A-17 Powers exercised by directors--Good faith required.

9-41A-17. Powers exercised by directors--Good faith required. All powers of the municipal power agency shall be exercised by its board of directors, unless otherwise provided by the agency agreement or bylaws. Directors shall discharge their duties in good faith.

Source: SL 1978, ch 66, §§ 8, 13.



§ 9-41A-18 Action through agents or by contract.

9-41A-18. Action through agents or by contract. A municipal power agency may perform any act authorized by sections of this chapter through or by means of its officers, agents, or employees or by contract with any person.

Source: SL 1978, ch 66, § 18.



§ 9-41A-19 Acquisition, maintenance, and improvement of projects--Agency.

9-41A-19. Acquisition, maintenance, and improvement of projects--Agency. A municipal power agency may plan, acquire, construct, reconstruct, operate, maintain, repair, extend, or improve one or more projects within or outside the state; or acquire any interest in or any right to capacity of a project and may act as agent, or designate one or more of the other persons participating in a project to act as its agent, in connection with the planning, acquisition, construction, reconstruction, operation, maintenance, repair, extension, or improvement of the project.

Source: SL 1978, ch 66, § 14.



§ 9-41A-20 Investigation, surveys, and estimates of additional sources of energy.

9-41A-20. Investigation, surveys, and estimates of additional sources of energy. A municipal power agency may investigate the desirability of and necessity for additional sources and supplies of electric energy, and make studies, surveys, and estimates as may be necessary to determine the feasibility and cost thereof.

Source: SL 1978, ch 66, § 30.



§ 9-41A-21 Cooperation with others in development of energy sources.

9-41A-21. Cooperation with others in development of energy sources. A municipal power agency may cooperate with other persons in the development of sources and supplies of electric energy.

Source: SL 1978, ch 66, § 16.



§ 9-41A-22 Applications to regulatory agencies--Compliance with requirements.

9-41A-22. Applications to regulatory agencies--Compliance with requirements. A municipal power agency may apply to any public agency for consents, authorizations, or approvals required for any project within its powers and take all actions necessary to comply with the conditions thereof.

Source: SL 1978, ch 66, § 17.



§ 9-41A-23 Determination of location and character of projects.

9-41A-23. Determination of location and character of projects. A municipal power agency may determine the location and character of, and all other matters in connection with, any and all projects it is authorized to acquire, hold, establish, effectuate, operate, or control.

Source: SL 1978, ch 66, § 26.



§ 9-41A-24 Contracts for project construction and sale of energy.

9-41A-24. Contracts for project construction and sale of energy. A municipal power agency may contract with any person, within or outside the state, for the construction of any project or for the sale or transmission of electric energy generated by any project, or for any interest therein or any right to capacity thereof, on such terms and for such period of time as its board of directors determines.

Source: SL 1978, ch 66, § 27.



§ 9-41A-25 Purchase, sale, and transmission of electric energy--Agreements.

9-41A-25. Purchase, sale, and transmission of electric energy--Agreements. A municipal power agency may purchase, sell, exchange, or transmit electric energy within and outside the state in amounts it shall determine to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, and may enter into agreements with any person with respect to that purchase, sale, exchange, or transmission, on terms and for a period of time as its board of directors determines.

Source: SL 1978, ch 66, § 28.



§ 9-41A-26 Powers over money.

9-41A-26. Powers over money. A municipal power agency may acquire, hold, use, and dispose of income, revenues, funds, and money.

Source: SL 1978, ch 66, § 19.



§ 9-41A-27 Acceptance of loans and grants--Compliance with conditions.

9-41A-27. Acceptance of loans and grants--Compliance with conditions. A municipal power agency may contract for and accept any gifts or grants or loans of funds or property or financial or other aid in any form from any public agency or other person, and may comply, subject to the provisions of this chapter with the terms and conditions thereof.

Source: SL 1978, ch 66, § 30.



§ 9-41A-28 Borrowing power--Bonds and notes.

9-41A-28. Borrowing power--Bonds and notes. A municipal power agency may borrow money and issue negotiable bonds or notes, secured or unsecured, in accordance with §§ 9-41A-38 to 9-41A-50, inclusive.

Source: SL 1978, ch 66, § 23.



§ 9-41A-29 Investment of funds.

9-41A-29. Investment of funds. Subject to any agreement with bondholders or noteholders, a municipal power agency may invest money of the municipal power agency not required for immediate use, including proceeds from the sale of any bonds or notes, in obligations, securities, and other investments as the municipal power agency shall deem prudent.

Source: SL 1978, ch 66, § 24.



§ 9-41A-30 Powers over personal property.

9-41A-30. Powers over personal property. A municipal power agency may acquire, own, hire, use, operate, and dispose of personal property.

Source: SL 1978, ch 66, § 20.



§ 9-41A-31 Powers over real property.

9-41A-31. Powers over real property. A municipal power agency may acquire, own, use, lease as lessor or lessee, operate, and dispose of real property and interests in real property, and make improvements thereon.

Source: SL 1978, ch 66, § 21.



§ 9-41A-32 Power of eminent domain.

9-41A-32. Power of eminent domain. A municipal power agency may exercise the power of eminent domain in accordance with §§ 9-41A-51 and 9-41A-52.

Source: SL 1978, ch 66, § 25.



§ 9-41A-33 Franchises and leases of facilities.

9-41A-33. Franchises and leases of facilities. A municipal power agency may grant the use by franchise, lease, or otherwise, and make charges for the use of any property or facility owned or controlled by it.

Source: SL 1978, ch 66, § 22.



§ 9-41A-34 Encumbrance of property to secure obligations.

9-41A-34. Encumbrance of property to secure obligations. A municipal power agency may mortgage, pledge, and grant a security interest in any or all of its real and personal property to secure the payment of its bonds, notes, or other obligations or contracts.

Source: SL 1978, ch 66, § 31.



§ 9-41A-35 Insurance against losses to property.

9-41A-35. Insurance against losses to property. A municipal power agency may procure insurance against any losses in connection with its property, operations, or assets in such amounts and from such insurers as it deems desirable.

Source: SL 1978, ch 66, § 29.



§ 9-41A-36 Payments in lieu of property tax--Valuation of property.

9-41A-36. Payments in lieu of property tax--Valuation of property. A municipal power agency shall pay to each taxing agency within whose taxing jurisdiction its property is situated, in lieu of taxes on its property, the amounts of the taxes which would be payable if its property were owned by a private person. For this purpose the property of a municipal power agency shall be valued in the same manner and by the same procedure as the property of private persons.

Source: SL 1978, ch 66, § 32.



§ 9-41A-37 Powers incidental to purposes of chapter.

9-41A-37. Powers incidental to purposes of chapter. A municipal power agency may exercise all other powers reasonably necessary or appropriate for or incidental to the effectuation of its authorized purposes or to the exercise of any of the powers enumerated in §§ 9-41A-17 to 9-41A-37, inclusive, and generally may exercise in connection with its property and affairs, and in connection with property within its control, any and all powers which might be exercised by a natural person or a private corporation in connection with similar property and affairs.

Source: SL 1978, ch 66, § 33.



§ 9-41A-38 Bonds and notes authorized--Purposes.

9-41A-38. Bonds and notes authorized--Purposes. A municipal power agency may from time to time issue its bonds or notes in such principal amounts as the municipal power agency shall deem necessary to provide sufficient funds to carry out any of its corporate purposes and powers, including but not limited to:

(1) The acquisition or construction of any project to be owned or leased by the municipal power agency, or the acquisition of any interest therein or any right to capacity thereof;

(2) The funding or refunding of the principal of, or interest or redemption premiums on, any bonds or notes issued by it whether or not the bonds or notes or interest to be funded or refunded have or have not become due;

(3) The establishment or increase of reserves to secure or to pay the bonds or notes or interest thereon; and

(4) The payment of all other costs or expenses of the municipal power agency incident to and necessary to carry out its corporate purposes and powers.
Source: SL 1978, ch 66, § 34.



§ 9-41A-39 Terms of bonds and notes.

9-41A-39. Terms of bonds and notes. Bonds or notes of a municipal power agency shall be authorized by resolution of its board of directors and may be issued under the resolution or under a trust indenture or other security agreement, in one or more series, and shall:

(1) Bear such date or dates;

(2) Mature at such time or times;

(3) Bear interest at such rate or rates;

(4) Be in such denominations;

(5) Be in such form, either coupon or registered;

(6) Carry such conversion, registration, and exchange privileges;

(7) Have such rank or priority;

(8) Be executed in such manner;

(9) Be payable in such medium of payment at such place or places within or outside the state;

(10) Be subject to such terms of redemption with or without premium; and

(11) Contain or be subject to such other terms
as the resolution, trust indenture, or other security agreement may provide, and shall not be restricted by the provisions of any other law limiting the amounts, maturities, interest rates, or other terms of obligation of public agencies or private persons.

Source: SL 1978, ch 66, § 37.



§ 9-41A-40 Bonds and notes payable solely from agency revenues--State and first or second classmunicipalities not obligated.

9-41A-40. Bonds and notes payable solely from agency revenues--State and first or second class municipalities not obligated. The principal of and interest upon any bonds or notes issued by a municipal power agency shall be payable solely from the revenues or funds pledged or available for their payment as authorized in this chapter. Each bond and note shall contain a statement that the principal thereof or interest thereon is payable solely from revenues or funds of the municipal power agency and that neither the state nor any political subdivision thereof, other than the municipal power agency, nor any first or second class municipality which is a member of the municipal power agency is obligated to pay the principal or interest and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof or of any such municipality is pledged to the payment of the principal of or the interest on the bonds or notes. Nothing herein precludes the use of tax or other revenue by a municipality for payment of amounts due and performance of covenants under any contract of the municipality as provided in § 9-39-4.1.

Source: SL 1978, ch 66, § 45; SL 1992, ch 60, § 2.



§ 9-41A-41 Agency funds pledged for security of bonds and notes.

9-41A-41. Agency funds pledged for security of bonds and notes. Except as may be otherwise expressly provided by this chapter or by the municipal power agency, every issue of bonds or notes of the agency shall be payable out of any revenues or funds of the agency, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or funds. A municipal power agency may issue types of bonds or notes as it may determine, including bonds or notes as to which the principal and interest are payable exclusively from the revenues from one or more projects, or from an interest therein or a right to capacity thereof, or from one or more revenue producing contracts made by the municipal power agency with any person or persons, or from its revenues generally. Any bonds or notes may be additionally secured by a pledge of any grant, subsidy, or contribution from any public agency or other person, or a pledge of any income or revenues, funds, or moneys of the municipal power agency from any source whatsoever.

Source: SL 1978, ch 66, § 35.



§ 9-41A-42 State approval not required for bonds and notes--Establishment and pledge of rentsand charges.

9-41A-42. State approval not required for bonds and notes--Establishment and pledge of rents and charges. Bonds or notes of a municipal power agency may be issued under the provisions of this chapter, and rents, rates, and charges may be established pursuant to § 9-41A-54 and pledged for the security of bonds or notes and interest and redemption premiums thereon, without obtaining the consent of any department, division, commission, board, bureau, or agency of the State of South Dakota and without any other proceeding or the happening of any other condition or occurrence except as specifically required by this chapter.

Source: SL 1978, ch 66, § 40.



§ 9-41A-43 Negotiability of bonds and notes.

9-41A-43. Negotiability of bonds and notes. All bonds and notes of a municipal power agency shall be negotiable within the meaning and for all the purposes of the Uniform Commercial Code, subject only to any registration requirement.

Source: SL 1978, ch 66, § 36.



§ 9-41A-44 Continuing validity of officers' signatures on bonds and notes--Temporary bonds.

9-41A-44. Continuing validity of officers' signatures on bonds and notes--Temporary bonds. Any bonds or notes may be issued and delivered, notwithstanding that one or more of the officers executing them shall have ceased to hold office at the time when the bonds or notes are actually delivered. Pending preparation of definitive bonds, a municipal power agency may issue temporary bonds which shall be exchanged for the definitive bonds.

Source: SL 1978, ch 66, § 38.



§ 9-41A-45 Sale of bonds and notes.

9-41A-45. Sale of bonds and notes. Bonds or notes of a municipal power agency may be sold at public or private sale for a price and in a manner determined by the agency.

Source: SL 1978, ch 66, § 39.



§ 9-41A-46 Bonds and notes as legal investments for public, corporate and fiduciary funds.

9-41A-46. Bonds and notes as legal investments for public, corporate and fiduciary funds. The State of South Dakota and all its public officers, governmental units, agencies and instrumentalities, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all personal representatives, conservators, trustees, and other fiduciaries, may legally invest any debt service funds, money, or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter, and the bonds or notes shall be authorized security for any and all public deposits.

Source: SL 1978, ch 66, § 50; SL 1993, ch 213, § 80.



§ 9-41A-47 Trust indenture or security agreement as contract with holders of bonds or notes--Contents.

9-41A-47. Trust indenture or security agreement as contract with holders of bonds or notes--Contents. The resolution, trust indenture, or other security agreement under which any bonds or notes are issued shall constitute a contract with the holders of the bonds or notes, and may contain provisions, among others, prescribing:

(1) The terms and provisions of the bonds or notes;

(2) The mortgage or pledge of and the grant of a security interest in any real or personal property and all or any part of the revenue from any project or any revenue producing contract made by the municipal power agency with any person to secure the payment of bonds or notes, subject to any agreements with the holders of bonds or notes which might then exist;

(3) The custody, collection, securing, investment, and payment of any revenues, assets, money, funds, or property with respect to which the municipal power agency may have any rights or interest;

(4) The rates or charges for electric energy sold by, or services rendered by, the municipal power agency, the amount to be raised by the rates or charges, and the use and disposition of any or all revenue;

(5) The creation of reserves or debt service funds and the regulation and disposition thereof;

(6) The purposes to which the proceeds from the sale of any bonds or notes to be issued may be applied, and the pledge of the proceeds to secure the payment of the bonds or notes;

(7) Limitations on the issuance of any additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and the refunding of outstanding bonds or notes;

(8) The rank or priority of any bonds or notes with respect to any lien or security;

(9) The creation of special funds or moneys to be held in trust or otherwise for operating expenses, payment, or redemption of bonds or notes, reserves or other purposes, and the use and disposition of moneys held in these funds;

(10) The procedure by which the terms of any contract with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which consent may be given;

(11) The definition of the acts or omissions to act which shall constitute a default in the duties of the municipal power agency to holders of its bonds or notes, and the rights and remedies of the holders in the event of default including, if the municipal power agency so determines, the right to accelerate the due date of the bonds or notes or the right to appoint a receiver or receivers of the property or revenues subject to the lien of the resolution, trust indenture, or other security agreement;

(12) Any other or additional agreements with or for the benefit of the holders of bonds or notes or any covenants or restrictions necessary or desirable to safeguard the interests of the holders;

(13) The custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance proceeds;

(14) The vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers, and duties in trust as the municipal power agency may determine; or the limiting or abrogating of the rights of the holders of any bonds or notes to appoint a trustee, or the limiting of the rights, powers, and duties of such trustee; or

(15) The appointment of and the establishment of the duties and obligations of any paying agent or other fiduciary within or outside the state.
Source: SL 1978, ch 66, § 41.



§ 9-41A-48 Encumbrance of property to secure bonds and notes--Filings.

9-41A-48. Encumbrance of property to secure bonds and notes--Filings. For the security of bonds or notes issued, or to be issued, by a municipal power agency, the municipal power agency may mortgage or execute deeds of trust of the whole or any part of its property and franchises in the same manner and with the same effect as provided for public utilities in § 49-34-9. Any mortgage or deed of trust and any assignment or discharge thereof shall be filed and recorded in the Office of the Secretary of State with the same force and effect as provided in §§ 49-34-11 and 49-34-12. All filings required under the Uniform Commercial Code to perfect a security interest against the personal property or fixtures of a municipal power agency shall be made and maintained in the Office of the Secretary of State, with the same force and effect as provided in the case of a debtor public utility under the provisions of §§ 57A-9-403.1 to 57A-9-403.5, inclusive.

Source: SL 1978, ch 66, § 42.



§ 9-41A-49 Officers and members of agency not personally liable on bonds or notes.

9-41A-49. Officers and members of agency not personally liable on bonds or notes. Neither the officials, the directors, nor the members of a municipal power agency nor any person executing bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

Source: SL 1978, ch 66, § 43.



§ 9-41A-50 Repurchase of bonds and notes--Cancellation or resale.

9-41A-50. Repurchase of bonds and notes--Cancellation or resale. A municipal power agency may purchase, out of any funds available therefor, bonds or notes, and to hold, pledge, cancel, or resell the bonds or notes, subject to and in accordance with any agreements with the holders.

Source: SL 1978, ch 66, § 44.



§ 9-41A-51 Condemnation under power of eminent domain--Continuing power.

9-41A-51. Condemnation under power of eminent domain--Continuing power. Except as otherwise provided by § 9-41A-52, a municipal power agency may acquire all real or personal property that it deems necessary for carrying out the purposes of this chapter, whether in fee simple absolute or a lesser interest, by condemnation and the exercise of the power of eminent domain in accordance with chapter 21-35. The authority of a municipal power agency to acquire real or personal property by condemnation or the exercise of the power of eminent domain shall be a continuing power, and no exercise thereof shall exhaust it.

Source: SL 1978, ch 66, § 46.



§ 9-41A-52 Property already used for electric power not subject to condemnation.

9-41A-52. Property already used for electric power not subject to condemnation. A municipal power agency shall have no power of eminent domain with respect to any real or personal property owned by any person as part of a system, whether existing, under construction, or being planned, of facilities for the generation, transmission, or distribution of electric power.

Source: SL 1978, ch 66, § 46.



§ 9-41A-53 Exemption from bidding and performance bond requirements applicable to publiccontracts.

9-41A-53. Exemption from bidding and performance bond requirements applicable to public contracts. A municipal power agency may contract for planning, acquisition, construction, reconstruction, operation, maintenance, repair, extension, and improvement of generation and transmission facilities outside of the corporate limits of its members, or may contract with other public or private owners of these facilities to perform these functions, without advertising for bids, preparing final plans and specifications in advance of construction, or securing performance and payment bonds as required for other public contracts in § 5-21-1, except to the extent that its governing body determines that these actions are desirable in furtherance of the purposes of this chapter. Except as otherwise provided by this section, no contract shall be invalid or unenforceable by reason of nonperformance of the conditions required by any other law relating to public contracts. If a bond is secured, no lien may be filed under chapter 44-9 for the furnishing of labor, skill, material, or machinery for the improvement covered thereby.

Source: SL 1978, ch 66, § 49.



§ 9-41A-54 Establishment of rates, charges and reserves.

9-41A-54. Establishment of rates, charges and reserves. A municipal power agency may make and enforce bylaws or rules which it deems necessary or desirable, and may establish, levy, and collect or may authorize, by contract, franchise, lease, or otherwise, the establishment, levying, and collection of, rents, rates, and other charges for the services afforded by the municipal power agency or by or in connection with any project or properties which it may construct, erect, acquire, own, operate, or control, or with respect to which it may have any interest or any right to capacity thereof, and for the sale of electric energy or of generation or transmission capacity or service as it may deem necessary, proper, desirable, and reasonable. Rents, rates, and other charges shall be sufficient to meet the expenses thereof, including reasonable reserves, interest, and principal payments, including payments into one or more debt service funds for the retirement of principal.

Source: SL 1978, ch 66, § 47.



§ 9-41A-55 Pledge of revenues to bonds, notes and contractual obligations.

9-41A-55. Pledge of revenues to bonds, notes and contractual obligations. A municipal power agency may pledge its rates, rents, and other revenues, or any part thereof, as security for the repayment, with interest and redemption premiums, if any, of the moneys borrowed by it or advanced to it for any of its authorized purposes and as security for the payment of amounts due and owed by it under any contract.

Source: SL 1978, ch 66, § 47.






Chapter 42 - Construction Of Local Improvements

§ 9-42-1 Definition of terms.

9-42-1. Definition of terms. The words "local improvements" as used in this chapter shall mean and include all such public buildings, public works, and improvements or the repair thereof.

Source: SDC 1939, § 45.1501 as added by SL 1939, ch 189, § 1; SL 1953, ch 260, § 1.



§ 9-42-2 Approval required for use of municipal funds for private benefit or improvementsoutside corporate limits.

9-42-2. Approval required for use of municipal funds for private benefit or improvements outside corporate limits. No claim against any municipality shall be allowed or paid for making improvements for the benefit of private individuals within the corporate limits nor in third class municipalities for grading, draining, or bridging outside of the corporate limits, without a majority vote of all the voters of the municipality.

Source: PolC 1877, ch 24, § 25; CL 1887, § 1046; RPolC 1903, § 1444; SL 1907, ch 1; RC 1919, § 6346; SDC 1939, § 45.1411; SL 1992, ch 60, § 2.



§ 9-42-3 Local improvements by day's work--Maximum cost--Engineer's estimate--Itemizedstatement of costs.

9-42-3. Local improvements by day's work--Maximum cost--Engineer's estimate--Itemized statement of costs. Every municipality shall have power to provide for and regulate the construction of local improvements by day's pay in the cases provided by this title.

The governing body may direct any local improvement except local improvements for which special assessments are to be levied to be done by day's work if the reasonable cost thereof is not in excess of fifteen hundred dollars. An estimate of the cost thereof shall be prepared by the city engineer, if there be a city engineer, or by the governing body if there be no city engineer, and filed for public inspection in the city engineer's office or in the office of the governing body, at least five days before any such local improvement by day's work shall be directed.

Whenever any such improvement is done by day's work, upon the completion thereof the auditor shall prepare and file forthwith for public inspection in his office an itemized statement of the cost paid out or incurred in the construction of such improvement, verified by him.

Source: SL 1921, ch 297; SL 1921, ch 305; SDC 1939, §§ 45.0201 (88), 45.1501; SL 1939, ch 189, § 1; SL 1953, ch 260, § 1; SL 1971, ch 68.



§ 9-42-4 Plans and specifications for local improvements--Notice and advertising for bids.

9-42-4. Plans and specifications for local improvements--Notice and advertising for bids. If any local improvement other than a sidewalk or bulkhead is ordered by the governing body, the governing body shall have plans and specifications prepared and filed in the office of the auditor or clerk. The governing body shall designate a time, not less than two weeks from the date of the filing, at which sealed bids for the construction of the improvement will be received.

The governing body shall publish notice in the official paper, or elsewhere if deemed advisable, in accordance with the provisions of chapters 5-18A and 5-18B. The notice shall specify whether the improvement shall be paid for in cash or by special assessment certificates and the rate of interest which the certificates shall bear.

Source: SL 1909, ch 110; RC 1919, § 6348; SDC 1939, § 45.1502; SL 1972, ch 34, § 3; SL 1979, ch 59, § 1; SL 1983, ch 28, § 22; SL 2011, ch 2, § 117.



§ 9-42-5 Construction and repair contracts awarded on competitive bids--Rejection of bids andreadvertisement.

9-42-5. Construction and repair contracts awarded on competitive bids--Rejection of bids and readvertisement. Any contract for the construction or repair of a public building or for public works or improvements, and any contract for material used therefor and equipment purchased or rented in connection therewith, and any contract for local improvements for which a special assessment is to be levied, except as provided in this chapter and as provided in chapters 5-18A and 5-18B, shall be let to the lowest responsible bidder in accordance with the provisions of chapters 5-18A and 5-18B.

The governing body may reject all bids and readvertise for proposals, if none of the bids are satisfactory or if the governing body believes any agreement has been entered into between the bidders to prevent competition.

Source: SL 1890, ch 37, art XVI, § 15; SL 1890, ch 37, art XX, § 4; RPolC 1903, § 1344; SL 1909, ch 110, § 8; RC 1919, § 6347; SL 1921, ch 297; SL 1925, ch 235; SDC 1939, § 45.1501; SL 1939, ch 189, § 1; SL 1953, ch 260, § 1; SL 2011, ch 2, § 118.



§ 9-42-6 Plans prepared and contract awarded by state or federal agency financing localimprovement.

9-42-6. Plans prepared and contract awarded by state or federal agency financing local improvement. Whenever any local improvement is to be financed in whole or in part by any agency of the state or federal government, whether or not such improvement is also to be financed in part by special assessments to be levied upon property within the municipality, the plans and specifications therefor may be prepared and the contract therefor may be advertised and awarded by or under the direction of such state or federal agency, in accordance with the laws applicable to such agency, with like effect in all respects as if such plans and specifications had been prepared and such contract had been awarded by the municipality.

Source: SDC 1939, § 45.1501 as added by SL 1953, ch 260, § 1.



§ 9-42-7 Combining improvements for purposes of plans and contract--Allocation of costs.

9-42-7. Combining improvements for purposes of plans and contract--Allocation of costs. Two or more local improvements, the proceedings for which have been or are to be instituted separately, due to differences in the areas to be served by such improvements or the type of work involved therein, may be governed by a single set of plans and specifications and a single contract, and such plans and specifications and contract may also include work inside or outside of the municipality which is to be financed solely by such state or federal agency, if such method of advertising and award shall be deemed most feasible and economical by the governing body and by said agency, but in this event the governing body shall take the necessary steps to assure that the contract and incidental costs are allocated on a reasonable basis to the respective improvements involved.

Source: SDC 1939, § 45.1501 as added by SL 1953, ch 260, § 1.



§ 9-42-8 Engineer's estimate of costs to be paid by municipality, state and federal agency--Basis for special assessments--Revision of estimate on completion of work.

9-42-8. Engineer's estimate of costs to be paid by municipality, state and federal agency--Basis for special assessments--Revision of estimate on completion of work. In the event that any improvement covered by such a contract as described in §§ 9-42-6 and 9-42-7 is to be financed in part by special assessments, the city engineer, or the governing body if there be no city engineer, upon the award of such contract, shall make and file for public inspection in the city engineer's office or in the office of the governing body an estimate of the portion of the cost thereof to be paid by the municipality under the terms of said contract and the agreement made with such state or federal agency for the financing thereof, plus any incidental costs necessary to be paid by the first or second class municipality for the completion of the improvement, and such estimate, when approved by the governing body, shall constitute the basis for the special assessments to be levied as now provided by statute. Such estimate shall be subject to revision in the course of or upon the completion of the work, as the facts may appear, and supplemental assessments may be levied upon the basis of any such revised estimate in the manner provided by law.

Source: SDC 1939, § 45.1501 as added by SL 1953, ch 260, § 1; SL 1992, ch 60, § 2.



§ 9-42-9 Validation of local improvement proceedings prior to 1953.

9-42-9. Validation of local improvement proceedings prior to 1953. In all cases where, prior to July 1, 1953, contracts for local improvements have been awarded in accordance with the procedure prescribed in §§ 9-42-3 to 9-42-8, inclusive, all such proceedings, and all special assessments levied on the basis of such contracts prior to July 1, 1953, are legalized and validated.

Source: SL 1953, ch 260, § 2; SDC Supp 1960, § 45.1501-1.



§ 9-42-10 Repealed.

9-42-10. Repealed by SL 1989, ch 78.



§ 9-42-11 Contract executed after acceptance of bid--Provision for payment by specialassessment certificates.

9-42-11. Contract executed after acceptance of bid--Provision for payment by special assessment certificates. When any bid is accepted, the governing body shall direct a contract to be entered into with the successful bidder.

When the improvement is to be paid for by special assessment certificates, such contract shall provide that the contractor shall receive in payment such certificates at their face value bearing interest at the rate specified in the notice for bids, to be issued as provided in this title.

Source: SL 1890, ch 37, art XX, § 4; RPolC 1903, § 1344; SL 1909, ch 110, § 9; RC 1919, § 6350; SDC 1939, § 45.1504.



§ 9-42-12 Approval and adoption of work required before payment--Progress payments--Interest on delayed payments.

9-42-12. Approval and adoption of work required before payment--Progress payments--Interest on delayed payments. No payment may be made upon any contract for any local improvement until the work is approved and adopted by resolution of the governing body. However, the contracts may permit progress payments, but an amount necessary to complete the improvement shall be retained from the final payment until the contract is executed in full and the public improvement completed to the satisfaction and acceptance of the public corporation or its governing body. Further, if the contractor has furnished the governing body all required records and reports and a final inspection has been made, the governing body shall pay to the contractor interest as set by the governing body at a rate of not less than the Category E rate of interest as established by § 54-3-16 on the amounts retained and on the final payment due the contractor, beginning thirty days after the work under the contract has been completed, as evidenced either by the completion date established by the resolution of the governing body or by the use and occupancy of the public improvement. The interest shall continue until the date when payment is tendered to the contractor, unless delay in payment has been the result of federal participation in the contract, in which event interest may not begin until thirty days after payment by the federal authority involved.

Source: SL 1890, ch 37, art XX, § 5; RPolC 1903, § 1345; RC 1919, § 6351; SL 1931, ch 187; SDC 1939, § 45.1505; SL 1955, ch 205; SL 1963, ch 281; SL 1977, ch 79, § 1; SL 1983, ch 28, § 23; SL 1984, ch 319, § 8; SL 1987, ch 57, § 2.



§ 9-42-12.1 Payments from general fund of municipality.

9-42-12.1. Payments from general fund of municipality. If progress payments or final payment become due under the provisions of § 9-42-12 and if the improvements are to be financed by bonds authorized under the provisions of chapter 9-44 and the bonds have not been sold, the municipality may transfer the necessary funds from general funds in order to make the payments.

Source: SL 1981, ch 74.



§ 9-42-13 Payment due on occupancy of improvement before completion.

9-42-13. Payment due on occupancy of improvement before completion. In the event the governing body elects to use and occupy the public improvement before completion, the governing body shall pay all amounts due under the contract except double the amount its architect or engineer shall estimate necessary to complete the improvement in accordance with the plans and specifications or one percent of the contract price, whichever is greater, or in any event not less than three hundred dollars, and no interest shall be allowed thereon until thirty days after said work has been fully completed.

Source: SDC 1939, § 45.1505 as added by SL 1955, ch 205; SL 1963, ch 281; SL 1977, ch 79, § 2.






Chapter 43 - Special Assessments And Financing Of Improvements

§ 9-43-1 Repealed.

9-43-1. Repealed by SL 2012, ch 57, § 1.



§ 9-43-2 to 9-43-4. Repealed.

9-43-2 to 9-43-4. Repealed by SL 1975, ch 89, § 2.



§ 9-43-5 to 9-43-41. Repealed.

9-43-5 to 9-43-41. Repealed by SL 2012, ch 57, § 2.



§ 9-43-41.1 Repealed.

9-43-41.1. Repealed by SL 1974, ch 78, § 6.



§ 9-43-42 to 9-43-53. Repealed.

9-43-42 to 9-43-53. Repealed by SL 2012, ch 57, § 2.



§ 9-43-53.1 Repealed.

9-43-53.1. Repealed by SL 1974, ch 78, § 6.



§ 9-43-54 to 9-43-74. Repealed.

9-43-54 to 9-43-74. Repealed by SL 2012, ch 57, § 2.



§ 9-43-75 Local improvement defined.

9-43-75. Local improvement defined. For purposes of this chapter, the term, local improvement, means the process of building, altering, repairing, improving, or demolishing any local infrastructure facility, including any structure, building, or other improvement of any kind to real property, the cost of which is payable from taxes or special assessments.

Source: SL 2012, ch 57, § 3.



§ 9-43-76 Municipal powers relating to special assessments and financing localimprovements.

9-43-76. Municipal powers relating to special assessments and financing local improvements. Any municipality may make assessments for local improvements on property adjoining or benefiting from the improvements, collect the assessments in the manner provided by law, and fix, determine, and collect penalties for nonpayment of any special assessments. Any municipality may construct and finance combined improvements if the benefits of each improvement will accrue to the same lots and tracts of land within the municipality. Any municipality may accept and consider petitions by owners of property within the municipality for local improvements to be specially assessed against the properties benefiting from the improvement.

Source: SL 2012, ch 57, § 4.



§ 9-43-77 Sources of funds for payment of cost of improvement.

9-43-77. Sources of funds for payment of cost of improvement. The entire cost of a local improvement or any part of the improvement may be paid out of the funds of the municipality not otherwise appropriated, paid by funds received through any authorized financing mechanism, or the governing body may issue general obligation bonds in accordance with the provisions of chapter 6-8B.

Source: SL 2012, ch 57, § 5.



§ 9-43-78 Calculation of special assessments--Property outside municipal boundaries.

9-43-78. Calculation of special assessments--Property outside municipal boundaries. After investigation by the governing body to determine the amount of benefit from construction of the local improvement to the lots and tracts fronting or abutting the improvement, the amount to be assessed against each lot for any local improvement for which special assessments are to be levied may be determined by dividing the total cost of the improvement by the number of feet fronting or abutting the improvement, and the quotient may be assessed per front foot upon the property fronting or abutting the improvement. If any of the property assessed is outside of municipal boundaries, the amount levied and assessed may not be collected unless the property has been annexed into the municipality.

Source: SL 2012, ch 57, § 6.



§ 9-43-79 Assessment according to special benefit.

9-43-79. Assessment according to special benefit. In lieu of the method prescribed in § 9-43-78, the governing body may provide by resolution that the costs of the local improvement shall be assessed against all lots and tracts according to the benefits determined by the governing body to accrue to each lot and tract from the construction of the improvement. In such event the governing body shall make an investigation and shall determine the amount in which each lot and tract will be specially benefitted by the construction of the improvement and shall assess against each lot and tract the amount, not exceeding the special benefit, as is necessary to pay its just portion of the total cost of the work to be assessed.

Source: SL 2012, ch 57, § 7.



§ 9-43-80 Total benefit of local improvement.

9-43-80. Total benefit of local improvement. The total benefit of the local improvement may not be deemed to be less than the total cost of the improvement, including the contract price and all the engineering, inspection, publication, fiscal, legal, and other expenses incidental to the improvement.

Source: SL 2012, ch 57, § 8.



§ 9-43-81 Plans and specifications.

9-43-81. Plans and specifications. If the governing body deems it necessary that a local improvement to be financed in total or in part by special assessment be constructed or maintained, it shall cause plans and specifications showing the location, arrangement, form, size, and materials to be used in the construction to be prepared by the city engineer or other competent person. The plans and specifications shall be filed in the office of the finance officer and available for examination by any interested party.

Source: SL 2012, ch 57, § 9.



§ 9-43-82 Proposed resolution of necessity--Public hearing.

9-43-82. Proposed resolution of necessity--Public hearing. If the governing body deems it necessary that a local improvement to be financed in total or in part by special assessment be constructed or maintained, and after plans and specifications have been filed with the finance officer, the governing body shall draft a proposed resolution of necessity for the improvement and shall schedule a public hearing on the resolution.

The proposed resolution of necessity shall include the general nature of the proposed improvement, the material to be used or materials from which a choice may be made, an estimate of the total cost or cost per linear foot, a description of the classes of lots to be assessed and of the method of apportioning the benefits to the lots.

If it is deemed expedient for the municipality to assume and pay any portion of the cost of the improvement, the proposed resolution may so provide, or the portion to be assumed may be provided by a subsequent resolution.

The proposed resolution may provide that the municipality will pay any definite, specified portion or all of the cost of the improvements in street and alley intersections.

The proposed resolution may provide that the municipality will pay any definite, specified portion or all of the cost of improvements fronting or abutting on the side of a corner lot, or it may provide that that portion of the cost may be spread as an area tax on the properties benefitting from the improvement.

The proposed resolution of necessity shall state that details, plans, and specifications may be reviewed at the finance office during regular office hours.

Multiple improvements may be embraced by one resolution of necessity if the general nature of each improvement is stated.

Source: SL 2012, ch 57, § 10.



§ 9-43-83 Notice of hearing--Publication.

9-43-83. Notice of hearing--Publication. The notice of hearing on the proposed resolution of necessity shall contain the time and place of the hearing and shall state that the governing body will consider any objections to the proposed resolution by owners of the property liable to be assessed. Notice of hearing on the proposed resolution of necessity shall be published once, not less than ten nor more than twenty days before the hearing on the resolution of necessity.

Source: SL 2012, ch 57, § 11.



§ 9-43-84 Personal notice of hearing by mail.

9-43-84. Personal notice of hearing by mail. In addition to the published notice, the governing body, not less than ten nor more than twenty days before the hearing on the adoption of the proposed resolution of necessity, shall cause personal notice to be mailed by first class or certified mail to each person owning property liable to be assessed for the improvement, as shown by records kept by the director of equalization. The mailed notice shall contain a copy of the notice of hearing and the proposed resolution of necessity.

Source: SL 2012, ch 57, § 12.



§ 9-43-85 Objections--Adoption--Amendment.

9-43-85. Objections--Adoption--Amendment. At the time and place of the hearing required by § 9-43-82, the governing body shall consider any objections to the proposed resolution and may adopt the resolution, with or without amendment. No amendment may be made affecting property of any class not included in the original proposed resolution unless the owner of that property has been given the notice and opportunity to be heard as provided by §§ 9-43-82 to 9-43-84, inclusive.

Source: SL 2012, ch 57, § 13.



§ 9-43-86 Time for construction, contract, levy and collection of assessments.

9-43-86. Time for construction, contract, levy and collection of assessments. Twenty days after publication of the adopted resolution of necessity, unless the referendum is invoked or unless a written protest is filed with the finance officer signed by the owners of more than fifty-five percent of the frontage of the property to be assessed, the governing body may cause the local improvement to be made, may contract for the improvement, and may levy and collect special assessments as provided in this chapter.

Source: SL 2012, ch 57, § 14.



§ 9-43-87 Assessment roll.

9-43-87. Assessment roll. At any time after the execution of any contract for any local improvement for which special assessments are to be levied, the governing body may cause to be made and filed in the office of the finance officer an assessment roll showing:

(1) The name of the owner of each lot to be assessed as shown by the assessment roll of the county director of equalization;

(2) The legal description of each parcel of land to be assessed. The division by deeds of platted lots shall be recognized. The legal description of lands included in the assessment roll shall be taken as of the date of the adoption of the resolution of necessity;

(3) The amount assessed against each lot.
Source: SL 2012, ch 57, § 15.



§ 9-43-88 Lot defined.

9-43-88. Lot defined. Wherever the term, lot, appears in this chapter, it shall be construed to include tracts or other parcels of land.

Source: SL 2012, ch 57, § 16.



§ 9-43-89 Assessment payable in installments.

9-43-89. Assessment payable in installments. If the assessment is payable in installments, the special assessment roll shall specify the number of installments, the rate of interest that deferred installments shall bear, that the whole assessment or any installment may be paid at any time, and that all installments paid before their respective due dates are deemed paid in inverse order of their due dates.

Source: SL 2012, ch 57, § 17.



§ 9-43-90 Hearing on assessment roll--Notice.

9-43-90. Hearing on assessment roll--Notice. Upon the filing of the assessment roll with the finance officer, the governing body shall fix a time and place for hearing on the assessment roll. The finance officer shall publish a notice of the time and place of hearing in the official newspaper not less than ten nor more than twenty days before the date set for the hearing. The notice shall, in general terms, describe the improvement for which the special assessment is levied, the time and place of the hearing, and that the roll will be open for public inspection at the office of the finance officer and shall refer to the special assessment roll for further particulars.

In addition to the publication of the notice of hearing, the finance officer shall mail a copy of the notice, by first class or certified mail, addressed to the owner or owners of any property to be assessed for the improvement at the address shown by the records of the director of equalization. The mailing may not be less than ten nor more than twenty days before the date set for the hearing.

Source: SL 2012, ch 57, § 18.



§ 9-43-91 Approval, equalization, amendment, or rejection of assessment roll.

9-43-91. Approval, equalization, amendment, or rejection of assessment roll. At the time and place fixed for the hearing, the governing body shall meet to consider the assessment roll and hear any objections. At the hearing, the governing body may approve, equalize, amend, or reject the assessment roll.

Source: SL 2012, ch 57, § 19.



§ 9-43-92 New roll to be made upon rejection.

9-43-92. New roll to be made upon rejection. If the governing body rejects the assessment roll, a new one may be made and filed, and notice and hearing shall be held as provided in § 9-43-90.

Source: SL 2012, ch 57, § 20.



§ 9-43-93 List of amended items to be published--Hearing.

9-43-93. List of amended items to be published--Hearing. If the governing body equalizes or amends the assessment roll, a list of all items of assessment changed or amended shall be published and notice and hearing shall be held as provided in § 9-43-90.

Source: SL 2012, ch 57, § 21.



§ 9-43-94 Approval and levy of assessment.

9-43-94. Approval and levy of assessment. After any corrections in the assessment roll have been made, the governing body by resolution shall approve and levy the assessment, describing the assessment and the local improvement, and providing the dates of the official approval of the assessment roll.

Source: SL 2012, ch 57, § 22.



§ 9-43-95 Resolution to specify payment plan.

9-43-95. Resolution to specify payment plan. The resolution approving the assessment roll shall also state under which plan the assessment and installments thereof shall be paid as provided by § 9-43-102.

Source: SL 2012, ch 57, § 23.



§ 9-43-96 Appeal of decision--Time for appeal--Notice of appeal.

9-43-96. Appeal of decision--Time for appeal--Notice of appeal. The decision of a municipal governing body upon a special assessment roll may be appealed to circuit court. The appeal shall be made within twenty days after publication of a notice that the resolution confirming the special assessment roll has been adopted by filing written notice of the appeal with the municipal finance officer and the clerk of the circuit court in the county in which the real property is situated. The notice of appeal shall describe the property and set forth the objections of the appellant to the special assessment.

Source: SL 2012, ch 57, § 24.



§ 9-43-97 Numbering of each item of assessment.

9-43-97. Numbering of each item of assessment. Each item of assessment shall be numbered consecutively by the finance officer without regard to date, character of local improvement, or description of property. No number may be duplicated.

Source: SL 2012, ch 57, § 25.



§ 9-43-98 Special record.

9-43-98. Special record. The finance officer shall prepare a special record which shall contain the following:

(1) A record of all special assessments;

(2) The consecutive number of the item;

(3) The date the assessment is due;

(4) The name of the property owner as provided by the director of equalization;

(5) The legal description of the property;

(6) The amount assessed against each lot;

(7) The character of the improvement for which the assessment is made; and

(8) The date of payment of each assessment or installment that is paid to the municipality.

The finance officer shall include in the special record a suitable index to the real property against which special assessments have been levied. The finance officer may destroy any record as provided by chapter 1-27.

Source: SL 2012, ch 57, § 26.



§ 9-43-99 Notice of assessment mailed to owners.

9-43-99. Notice of assessment mailed to owners. The municipal finance officer shall immediately mail to the owners of each lot, parcel, or piece of land as shown by the special assessment roll, a notice specifying the amount of the assessment, the number of installments, the date of the approval of the assessment roll, and a statement that any number of the installments may be paid without interest at the office of the finance officer within thirty days from the date of approval of the roll, after which the unpaid balance will draw interest at the rate fixed by the governing body from the date of the approval of the assessment roll.

Source: SL 2012, ch 57, § 27.



§ 9-43-100 Continuing lien on property--Exceptions.

9-43-100. Continuing lien on property--Exceptions. Any special assessment lawfully levied upon real property assessed pursuant to this chapter, except land that is used for agricultural purposes as defined in § 10-6-31, is a continuing lien on the property as against all persons except the United States and this state. The lien shall continue for fifteen years from the date of the due date of the last installment.

Source: SL 2012, ch 57, § 28.



§ 9-43-101 Waiver or reduction of special assessments.

9-43-101. Waiver or reduction of special assessments. A municipality may waive or reduce special assessments levied against owner-occupied single family dwellings if the head of the household is sixty-five years of age or older, or is disabled, or if the annual household income does not exceed the federal poverty level as updated annually on the Department of Social Services website. The terms used in this section are defined in § 10-18A-1.

Source: SL 2012, ch 57, § 29.



§ 9-43-102 Resolution to specify payment under Plan One or Plan Two.

9-43-102. Resolution to specify payment under Plan One or Plan Two. All special assessments are payable under Plan One or Plan Two.

Plan One--Collection by county treasurer.

Plan Two--Collection by municipal finance officer.

Before any contract is let or before bonds are issued for any local improvement for which special assessments are to be levied, the governing body shall provide by resolution or ordinance whether the assessments and installments are payable under Plan One or under Plan Two. The resolution or ordinance may provide for the assessment to be divided into any number of annual installments not exceeding forty.

Source: SL 2012, ch 57, § 30.



§ 9-43-103 Payment due dates--Interest on unpaid installments.

9-43-103. Payment due dates--Interest on unpaid installments. The installments of each assessment under Plan One or Plan Two are due and payable, one on January first following the date of approval of the assessment roll, and one on January first of each succeeding year until the entire assessment is paid. The governing body shall fix the interest rate to be borne by unpaid installments.

Source: SL 2012, ch 57, § 31.



§ 9-43-104 Payment without interest or interest to the date of payment.

9-43-104. Payment without interest or interest to the date of payment. Any assessment or installment under Plan One or Plan Two may be paid without interest to the municipal finance officer at any time within thirty days after the approval of the assessment roll. Thereafter, and before the due date of the first installment, the entire assessment remaining, or any number of installments, plus interest from the approval date to the date of payment may be paid to the municipal finance officer. After the due date of the first installment, if the installments that are due together with interest have been paid, any of the remaining installments not yet due may be paid without additional interest to the municipal finance officer. All installments paid before their respective due dates shall be paid in inverse order of their due dates.

Source: SL 2012, ch 57, § 32.



§ 9-43-105 Delivery of assessment roll to county auditor under Plan One.

9-43-105. Delivery of assessment roll to county auditor under Plan One. Under Plan One, the assessment roll shall be delivered to the county auditor not later than November first next following the date of approval or at the expiration of the thirty-day period for prepayment without interest, whichever is later. Before delivering the assessment roll to the county auditor, the municipal finance officer shall cancel in inverse order of their due dates all installments of any assessment previously paid. After delivery of the assessment role to the county auditor, the municipal finance officer shall promptly notify the county auditor of all installments of assessments paid to the finance officer, and the auditor shall cancel the installments in inverse order of their due dates upon the assessment roll.

Source: SL 2012, ch 57, § 33.



§ 9-43-106 Delivery of assessment roll to county auditor under Plan Two.

9-43-106. Delivery of assessment roll to county auditor under Plan Two. Under Plan Two, the finance officer shall deliver no later than November first to the county auditor of the county in which the property assessed is located, all special assessments remaining unpaid that have become delinquent on or before October first. The finance officer shall certify to the county auditor the original amount of the assessment or installment, the amount of accrued interest of the assessment, the name of the property owner as provided by the director of equalization, the character of the improvement for which the assessment was made, and the legal description of the property. The county auditor shall include the delinquent installment and accrued interest in the following year at the time the real property tax is paid and shall certify the installment and interest, together with the general taxes, to the county treasurer for collection in accordance with chapter 10-17.

Source: SL 2012, ch 57, § 34.



§ 9-43-107 Time for Plan One payment to municipal finance officer.

9-43-107. Time for Plan One payment to municipal finance officer. No installment under Plan One may be paid to the municipal finance officer on or after January first after certification to the county auditor.

Source: SL 2012, ch 57, § 35.



§ 9-43-108 County auditor to certify installment, interest, and general taxes to the countytreasurer for collection.

9-43-108. County auditor to certify installment, interest, and general taxes to the county treasurer for collection. The county auditor shall include each installment under Plan One, unless advised by the finance officer of the municipality of the prior payment, in the taxes collectible in the year in which the installment is due, upon each parcel of land assessed, including interest upon that installment and all subsequent unpaid installments, at the rate fixed by the governing body. The county auditor shall certify the installment and interest, together with general taxes, to the county treasurer for collection in accordance with chapter 10-17.

Source: SL 2012, ch 57, § 36.



§ 9-43-109 Calculation of interest on installments--Delinquent installments--Penalty.

9-43-109. Calculation of interest on installments--Delinquent installments--Penalty. The first installment under Plan One or Plan Two shall include interest from the date of approval of the assessment roll with the finance officer of the municipality to May first of the year in which the first installment is due. Each subsequent installment shall include one year's interest. Each of the installments, including interest as provided above, becomes delinquent on May first of the year in which the installment becomes due and shall have interest and penalty added each month at the same rate as provided in § 10-21-23 for delinquent real estate taxes.

Source: SL 2012, ch 57, § 37.



§ 9-43-110 Amount owing by county, municipality, school district, or the state on accountof assessments against property within municipality.

9-43-110. Amount owing by county, municipality, school district, or the state on account of assessments against property within municipality. The amount owing by any county, municipality, school district, or the state on account of assessments under Plan One or Plan Two against property within the municipality is payable by the treasurer of the governmental subdivision affected and shall be paid in like installments and with like interest and penalty as provided by law for other assessable real property.

Source: SL 2012, ch 57, § 38.



§ 9-43-111 Payment of proceeds of special assessments under Plan One or delinquent PlanTwo.

9-43-111. Payment of proceeds of special assessments under Plan One or delinquent Plan Two. All proceeds of special assessments under Plan One or delinquent Plan Two shall be paid to the finance officer of the municipality with the proceeds of other taxes.

Source: SL 2012, ch 57, § 39.



§ 9-43-112 Sale of parcel for nonpayment of taxes and assessments--Redemption.

9-43-112. Sale of parcel for nonpayment of taxes and assessments--Redemption. If the combined taxes and assessment installments under Plan One or delinquent Plan Two are not paid, the parcel may be sold for all such taxes and assessments in accordance with chapter 10-23. There may be no separate sale as provided in § 10-23-1 but each parcel may be sold for both taxes and special assessments at a single sale, and redemption must be made by payment of all such special assessments and taxes. No tax sale relieves the land from liability for subsequent installments of special assessments.

Source: SL 2012, ch 57, § 40.



§ 9-43-113 County bid to include assessments--Payment and discharge of lien.

9-43-113. County bid to include assessments--Payment and discharge of lien. If any such parcel is bid off in the name of the county, the bid shall include the amount of the delinquent installment of special assessments under Plan One or Plan Two. Any parcel may be discharged from the assessments at any time by paying to the county treasurer an amount equal to the then due and past-due installments, with accrued interest, penalty, and cost, if any, and paying to the municipal finance officer all subsequent installments without additional interest; at which point the parcel is relieved from the lien of the assessment.

Source: SL 2012, ch 57, § 41.



§ 9-43-114 Negotiable bonds to finance local improvement.

9-43-114. Negotiable bonds to finance local improvement. The governing body may provide by ordinance or resolution for the issuance of negotiable bonds without a vote of the voters in an amount not exceeding the entire cost of the local improvement. The bonds shall be issued and sold as provided in chapter 6-8B. However, all bonds shall mature not later than one year after the maturity of the last assessment installment. A single issue may be sold to finance several improvements.

Source: SL 2012, ch 57, § 42.



§ 9-43-115 Fund for payment of cost of improvements.

9-43-115. Fund for payment of cost of improvements. All amounts derived from special assessments for all local improvements shall be receipted into the account of the municipality. The proceeds of the sale of bonds issued pursuant to § 9-43-114 shall be placed into a fund and may be used only for the payment of the cost of the improvements. No moneys may be transferred out of the fund until all obligations that are charged against it have been discharged. Thereafter the governing body may transfer any unexpended and unobligated balance to the general fund.

Source: SL 2012, ch 57, § 43.



§ 9-43-116 Transfer of special assessment bonds to general obligation bond sinking fund.

9-43-116. Transfer of special assessment bonds to general obligation bond sinking fund. If general obligation bonds are authorized, issued, and sold and the proceeds expended for the purpose of any local improvements of a type for which assessments may lawfully be levied, and if assessments have been levied on account of such improvements in the manner prescribed by law, special assessment bonds may be issued in anticipation of the collection of the assessments and may be transferred and appropriated to the debt service fund for the general obligation bonds, in reimbursement of all or any part of the sum expended. The amount of bonds transferred and appropriated may not exceed the sum expended, less any portion of the cost of the improvements to be assumed by the municipality. Any assessment bonds not transferred may be sold to third parties to provide additional moneys for financing the improvement.

Source: SL 2012, ch 57, § 44.



§ 9-43-117 Application of moneys received from collection of assessments.

9-43-117. Application of moneys received from collection of assessments. All moneys received from collections of assessments for any local improvement wholly or partially financed from the proceeds of general obligation bonds shall be applied toward payment of the assessment bonds issued on account thereof, including those held in the debt service fund for the general obligation bonds, in the same manner as if all such assessment bonds were held by third persons.

Source: SL 2012, ch 57, § 45.



§ 9-43-118 Application of moneys collected in debt service fund for general obligationbonds--Tax levy for payment of general obligation bonds--Transfer of assessmentbonds.

9-43-118. Application of moneys collected in debt service fund for general obligation bonds--Tax levy for payment of general obligation bonds--Transfer of assessment bonds. The moneys collected in and held by the debt service fund for the general obligation bonds shall be applied toward the payment of the general obligation bonds and interest, and the governing body may annually cause to be certified to the county auditor the amount applied. The governing body may direct that the tax levy collectible in the following year for the payment of the bonds be reduced by an amount not exceeding the sum certified. However, the municipality remains obligated to levy general taxes sufficient, together with other resources of the debt service fund, for the prompt payment of all principal and interest due on the general obligation bonds. No assessment bond transferred to any debt service fund pursuant to the provisions of § 9-43-116 may subsequently be transferred to any other fund until the general obligation bonds for which the fund is maintained have been fully paid with interest.

Source: SL 2012, ch 57, § 46.



§ 9-43-119 Calculation of net indebtedness of municipality on general obligation bonds.

9-43-119. Calculation of net indebtedness of municipality on general obligation bonds. The principal amount of all special assessment bonds that are held in any debt service fund and that are not in default as to either principal or interest, as well as other assets of the fund, are deductible from the principal amount of the outstanding general obligation bonds for which the debt service fund is maintained, in determining at any time the net indebtedness of the municipality represented by the general obligation bonds.

Source: SL 2012, ch 57, § 47.



§ 9-43-120 Special assessment accounts--Source of moneys for accounts.

9-43-120. Special assessment accounts--Source of moneys for accounts. The governing body may by ordinance or resolution create and maintain special assessment accounts for financing local improvements for which assessments are to be levied. The governing body may provide moneys for the accounts in the annual appropriation ordinance or by transfer of unused balances from other funds in accordance with the provisions of chapter 9-21, or it may provide for the issuance of general obligation bonds for the purpose of creating and maintaining the account after authorization by the voters and in the manner provided by chapter 9-26. Creating and maintaining the account is deemed a single purpose in framing the question to be submitted to the voters.

Source: SL 2012, ch 57, § 48.



§ 9-43-121 Separate fund to pay cost of local improvements.

9-43-121. Separate fund to pay cost of local improvements. A separate fund may be established to be used only to pay, in whole or in part, the cost of local improvements of the type for which the fund has been created and for which assessments are to be levied. Money in the fund may be used both to pay the portion of the cost of the improvement assumed by the municipality and to advance the portion of the cost ultimately to be paid from collections of assessments.

Source: SL 2012, ch 57, § 49.



§ 9-43-122 Transfer of special assessment bonds to special assessment accounts.

9-43-122. Transfer of special assessment bonds to special assessment accounts. Special assessment bonds may be transferred and appropriated to the special assessment accounts in the same manner and to the same extent as provided in § 9-43-116 for the transfer of the bonds to general obligation bond sinking funds. All collections of assessments for assessment bonds transferred shall be held in and used only for the purposes of debt retirement.

Source: SL 2012, ch 57, § 50.



§ 9-43-123 Transfer of excess assets to sinking fund for general obligation bonds issued tocreate and maintain special assessments.

9-43-123. Transfer of excess assets to sinking fund for general obligation bonds issued to create and maintain special assessments. If the governing body determines that the cash, assessment bonds, and any other investments held in the special assessment accounts are in excess of amounts required for financing contemplated future local improvements, it may transfer all or any part of the assets to the sinking fund for any outstanding general obligation bonds issued to create and maintain special assessments. The transfer is irrevocable, and the principal amount of all assessment bonds transferred that are not in default as to principal or interest, together with the other assets of the sinking fund, are deductible from the principal amount of the general obligation bonds in determining the net indebtedness of the municipality.

Source: SL 2012, ch 57, § 51.



§ 9-43-124 Restriction on transfer of special assessment moneys to other municipal fund.

9-43-124. Restriction on transfer of special assessment moneys to other municipal fund. No special assessment moneys may be transferred to any other fund of the municipality until all general obligation bonds issued to create or maintain the special assessments have been fully paid with interest.

Source: SL 2012, ch 57, § 52.



§ 9-43-125 Restriction on injunctions--Time for commencing action on assessment.

9-43-125. Restriction on injunctions--Time for commencing action on assessment. No injunction restraining the making of any local improvement under the provisions of this chapter may be issued after the letting of the contract. No action or proceedings may be commenced or maintained in any court attacking the validity of the proceedings for special assessments up to and including the approval of the assessment roll or questioning the amount of the assessment unless the action is commenced within twenty days after the publication of the resolution approving the assessment roll and notice that assessments are due and payable as provided in § 9-43-99.

Source: SL 2012, ch 57, § 53.



§ 9-43-126 Action challenging assessment to resolve all issues in one proceeding.

9-43-126. Action challenging assessment to resolve all issues in one proceeding. If any action or proceeding is commenced and maintained in any court to restrain the collection of any assessment levied for any municipal local improvement, to recover any such assessment previously paid, to recover the possession or title of any real property sold for such an assessment, to invalidate or cancel any deed or grant thereof for such an assessment, or to restrain or delay the payment of any such assessment, the true and just amount of the assessment due upon the property shall be ascertained and judgment shall be rendered for the assessment, making the assessment a lien upon the property and authorizing execution or process to issue for the collection of the assessment by a sale of the property. If in the opinion of the court the assessment has been rendered void or voidable by any act or omission, the court may order that a reassessment be made under the provisions of §§ 9-43-134 and 9-43-135. The court may require the payment of the assessment as a condition for granting such relief, or declare by its judgment that the assessment is a lien upon the property, and authorize the issuing of execution or proper process for its collection by a sale of the property, to the end that the whole matter may be adjudicated in the one action or proceeding and the proper proportion or ratio of the assessment be paid by the property owner. The cost of such an action or proceeding shall be taxed as the court may direct.

Source: SL 2012, ch 57, § 54.



§ 9-43-127 Districts for construction and maintenance of local improvements.

9-43-127. Districts for construction and maintenance of local improvements. The governing body of any municipality may establish one or more districts for the construction and maintenance of local improvements. The governing body may establish or modify the boundary of the district, construct improvements or portions of improvements, and assess the cost of the improvement to the property within the district as provided in this chapter.

Source: SL 2012, ch 57, § 55.



§ 9-43-128 Plan for local improvement district.

9-43-128. Plan for local improvement district. If the governing body deems it necessary to establish a local improvement district, the governing body shall have a plan of the district prepared by the city engineer or other competent person, showing the boundaries of the district and lots or parts of lots included in the district. The plan shall be filed in the office of the finance officer for public inspection. No district need be established for the purpose of constructing or maintaining any improvement.

Source: SL 2012, ch 57, § 56.



§ 9-43-129 Publication of notice of plan for local improvement district--Public hearing.

9-43-129. Publication of notice of plan for local improvement district--Public hearing. Upon filing of the plan, a notice signed by the finance officer shall be published once stating that a plan for a public district, bounded as described in the notice and designated by number has been prepared and is on file in the office of the finance officer. The notice shall state that all persons owning property or interested in any real estate in the district may examine the notice during regular office hours and may file objections within ten days after the publication of the notice, and that on the date stated the governing body will hold a public hearing at a place named to consider any objections, at which time all persons may be heard. The notice shall be published once, and the hearing may not be less than ten nor more than twenty days after publication.

Source: SL 2012, ch 57, § 57.



§ 9-43-130 Approval, modification or rejection of plan.

9-43-130. Approval, modification or rejection of plan. At the hearing, the governing body shall consider any objections and may by resolution approve and adopt the proposed plan or change it in such manner as it may deem necessary. The governing body may adopt and approve the plan or may reject the plan and order a new plan prepared in accordance with §§ 9-43-81 and 9-43-82.

Source: SL 2012, ch 57, § 58.



§ 9-43-131 Lots in district liable for assessments upon approval of plan.

9-43-131. Lots in district liable for assessments upon approval of plan. When a resolution adopting and approving a local improvement district plan takes effect, the plan shall be numbered and filed in the office of the finance officer and shall then constitute the plan of the district, and the lots contained in the district are liable to assessment for the construction of improvements within the district in the same manner as other assessed property not within a district and in accordance with the provisions of this chapter.

Source: SL 2012, ch 57, § 59.



§ 9-43-132 Apportionment of costs according to benefits accruing to lots.

9-43-132. Apportionment of costs according to benefits accruing to lots. The total cost, or any portion of the cost that is assessable against all the real property within any district or area benefited by the local improvement, may be apportioned according to the benefits to accrue to each lot or tract, as determined by the governing body. In determining benefits to a district or area, the governing body shall determine the amount in which each lot or tract located within the district or area will be benefited by the construction of the improvement, and shall assess against each lot or tract that amount, not exceeding its special benefit, as is necessary to pay its just portion of the total cost of the work to be assessed.

Source: SL 2012, ch 57, § 60.



§ 9-43-133 Lots subject to assessment both as fronting and abutting property and as propertybenefited.

9-43-133. Lots subject to assessment both as fronting and abutting property and as property benefited. If any lot is subject to assessment both as fronting and abutting property and as property within the district or area benefited by the local improvement, the sum of both assessments may be the amount to be stated in the assessment roll against each such lot.

Source: SL 2012, ch 57, § 61.



§ 9-43-134 New assessment or reassessment for irregularities.

9-43-134. New assessment or reassessment for irregularities. If any special assessment for any local improvement is set aside for irregularity in the proceedings or declared void by reason of noncompliance with the provisions of law when ordering or letting the work or making the assessment, or if the collection of any portion of the assessment has been restrained or enjoined, or if any special assessment made upon any lot has been set aside or in any manner rendered or found to be ineffectual, the governing body may make a new assessment or reassessment. The governing body may collect the assessment or reassessment in the manner provided for the collection of the original assessment, to an amount not exceeding the amount of the original assessment, to bear interest at the rate provided by the governing body for unpaid installments of the original assessment from the date of approval of the assessment roll.

Source: SL 2012, ch 57, § 62.



§ 9-43-135 Notice of reassessment.

9-43-135. Notice of reassessment. If any reassessment is required, the governing body shall appoint a time for making the reassessment. The finance officer shall give ten days' notice to the owner of any lot to be reassessed, by mail addressed to the owner's last mailing address as shown by the records of the director of equalization, and shall publish notice of the reassessment once not less than ten nor more than twenty days before the time set for the reassessment. After publication of the approved resolution, the governing body may proceed with the levying and forwarding for the collection of special assessments.

Source: SL 2012, ch 57, § 63.



§ 9-43-136 Assessment of additional cost of improvement--Public hearing.

9-43-136. Assessment of additional cost of improvement--Public hearing. If the assessment originally levied, together with any sum to be paid by the municipality from its general fund or from the proceeds of general obligation bonds, is insufficient to pay the total cost of the improvement, the governing body may assess the additional cost to each lot in the same proportion as provided in the original assessment roll, after public hearing in the same manner as required for the adoption of the original assessment roll. The governing body shall adopt a resolution proposing to increase the special assessment contained in the original special assessment roll by the proportion it determines to be sufficient to pay the total cost of the improvement. The resolution, notice of hearing, and hearing procedures shall be carried out as provided in § 9-43-90. The amount by which each assessment is increased shall be collected by the same procedure and at the same time as the original assessment. However, if any installment of the original assessment has been paid before the levy of the supplemental assessment, the amount of the increase shall be added to the balance unpaid and becomes payable with and as a part of the remaining installments. Interest shall be computed in the same manner as provided for in the original assessment.

Source: SL 2012, ch 57, § 64.



§ 9-43-137 Federal loans.

9-43-137. Federal loans. If public moneys are made available by loan from any federal source to the state, an agency of state government, a public body created by the state, or a political subdivision of the state for the direct or indirect aid of landowners or owners of real property in the public or private improvement of their property in a manner specified by competent federal, state, or local authority, the owners are entitled to retire their obligations for the improvements in like pro rata installments over the same period of time as the loan of federal moneys will be retired, or, if permissible, to accelerate the installments as they are able, and at the same rate of interest as the loan of federal moneys to the state, state agency, public body, or political subdivision of the state. However, if the loan of federal moneys requires different or more stringent terms be met by the owners with regard to time period, installments, or rate of interest, then the terms allowed shall be the most liberal possible that still comply with the federal requirements.

The provisions of this section, in a proper case, are in lieu of assessment under any other law granting power to assess for property improvement.

Source: SL 2012, ch 57, § 65.



§ 9-43-138 Special maintenance fee.

9-43-138. Special maintenance fee. The governing body prior to the assessment of real property within the municipality for the next fiscal year, may levy, annually, for the purpose of maintaining or repairing public improvements, a special maintenance fee upon the lots fronting and abutting any improvements within the municipality that are maintained by the municipality. The governing body prior to the assessment of real property may, by resolution, designate the lot or portion of lots against which the fee is to be levied and the amount of the fee to be assessed against each lot or portions of lots for such purposes, or may apportion the fee pursuant to § 46A-10B-20. The governing body may directly bill the affected property owner for the fee in a manner determined by the municipality, or the governing body may require the county treasurer to add the fee assessed to the general assessment against the property and certify the fee assessed together with the regular assessment to the county auditor to be collected in the same manner as municipal taxes are collected for general purposes. The fee assessed is subject to review and equalization the same as assessments or taxes for general purposes.

Source: SL 2012, ch 57, § 66.



§ 9-43-139 Application of chapter.

9-43-139. Application of chapter. The provisions of this chapter do not apply to chapters 9-53, 9-55, or 21-10.

Source: SL 2012, ch 57, § 67.






Chapter 44 - Municipal Improvement Bonds

§ 9-44-1 Municipal improvement bonds authorized in lieu of special assessment certificates.

9-44-1. Municipal improvement bonds authorized in lieu of special assessment certificates. If the special assessments to be levied by any municipality for any local improvement or improvements are divided into installments pursuant to the provisions of chapter 9-43, the governing body of the municipality, in lieu of issuing assessment certificates or bonds as provided in chapter 9-43, may issue municipal improvement bonds.

Source: SL 1947, ch 219, § 1; SDC Supp 1960, § 45.21A01; SL 1984, ch 43, § 85.



§ 9-44-2 Authorization--Issuance--Sale--Maturity.

9-44-2. Authorization--Issuance--Sale--Maturity. Municipal improvement bonds shall be authorized, issued, and sold as provided in chapter 6-8B, except that all bonds shall mature not later than one year after the due date of the last assessment installment. In fixing serial maturities, the governing body shall estimate the amounts of money which will be available from time to time through collections of assessments, taxes, and service charges levied or imposed as herein provided, and shall adopt a schedule of maturities such that to the best of their judgment moneys will be available from sources at times and in amounts as to permit payment of all principal and interest as the payments become due.

Source: SL 1947, ch 219, § 3; SDC Supp 1960, § 45.21A03; SL 1984, ch 43, § 86.



§ 9-44-3 Amount of bond issue.

9-44-3. Amount of bond issue. Municipal improvement bonds under this chapter may be issued in an amount equal to the total cost of the improvement or improvements.

Source: SL 1947, ch 219, § 3; SDC Supp 1960, § 45.21A03; SL 1984, ch 43, § 87.



§ 9-44-4 Repealed.

9-44-4. Repealed by SL 1984, ch 43, § 131.



§ 9-44-5 Covenants with bondholders authorized.

9-44-5. Covenants with bondholders authorized. In and by the resolution authorizing municipal improvement bonds, the governing body may on behalf of the municipality make any or all of the covenants described in §§ 9-44-6 to 9-44-8, inclusive, with and for the benefit of the holders from time to time of said bonds.

Source: SL 1947, ch 219, § 4; SDC Supp 1960, § 45.21A04.



§ 9-44-6 Agreement by municipality to pay part of bonds from tax proceeds--Constitutionallimitation--Irrepealable tax levy.

9-44-6. Agreement by municipality to pay part of bonds from tax proceeds--Constitutional limitation--Irrepealable tax levy. The municipality may agree to pay any part not exceeding one-half of the principal of and interest on municipal improvement bonds by ad valorem taxation on all property within the municipality. Such part of the principal shall be a general obligation indebtedness of the municipality and shall not, together with other indebtedness as of the date of issue of the bonds, exceed any constitutional limitation. In computing the municipality's indebtedness at any time after the issuance of the bonds, the same fraction of the principal amount of the bonds then outstanding, less an equal fraction of any moneys in the fund of the improvement, shall be included. Before delivery of the bonds the governing body shall levy and cause to be certified to the county auditor a direct, annual, irrepealable, ad valorem tax, to be spread upon the tax rolls for the same years as the special assessments, in amounts sufficient to pay the proportionate part of each installment of principal and interest as the same matures. Said tax may not exceed the part of principal and interest so payable by more than five percent, but shall not be subject to any other tax levy limitation provided by law. The levy of taxes or assumption of payment of a part of principal and interest requirements in excess of the limitations herein shall be invalid only as to such excess.

Source: SL 1947, ch 219, § 4; SDC Supp 1960, § 45.21A04 (1).



§ 9-44-7 Municipal agreement as to water and sewer service charges--Adequacy of rates.

9-44-7. Municipal agreement as to water and sewer service charges--Adequacy of rates. In the case of water and sewer improvements undertaken pursuant to chapters 9-47 and 9-48, the municipality may agree to establish, impose, and collect just and equitable charges for services furnished by such improvement or improvements, and to pledge and appropriate all or any portion of the net revenues derived from such charges to the improvement fund for payment of municipal improvement bonds and interest. The municipality may further agree to establish and maintain such rates as shall at all times be at least sufficient to produce net revenue which, together with collections of assessments and taxes, will be adequate to pay the principal of and interest on each and all of the bonds as such principal and interest become due. In connection with such service charges, the governing body shall have all of the rights and powers which it would have with respect to like matters under chapter 9-40.

Source: SL 1947, ch 219, § 4; SDC Supp 1960, § 45.21A04 (2); SL 1980, ch 26, § 20.



§ 9-44-8 Tax levy to pay deficiency in improvement fund--Covenant to levy--Limitation oflevy.

9-44-8. Tax levy to pay deficiency in improvement fund--Covenant to levy--Limitation of levy. The municipality may agree that in the event of a deficiency in the improvement fund, the governing body will levy an ad valorem tax upon all of the taxable property within the municipality in an amount as may be necessary to pay the deficiency. The covenant may be limited to the levy of a tax for the payment of any deficiency existing at the maturity of the last outstanding bond, or may provide for the levy of a tax whenever any amount of principal or interest shall become due and the moneys in the fund shall be insufficient to pay the same. Notwithstanding the omission of a covenant in the resolution authorizing the bonds, or the limitation of the same to payment of a deficiency at the maturity of the last outstanding bond, the governing body may levy a tax upon the occurrence of any deficiency, and may also levy such tax in anticipation of any deficiency for the purpose of paying the next maturing principal and interest. Taxes levied pursuant hereto may not exceed by more than five percent the deficiency for which they are levied, but are not subject to any other limitation as to rate or amount; and levies in excess of such limitation shall be invalid only as to the excess.

Source: SL 1947, ch 219, § 4; SDC Supp 1960, § 45.21A04 (3); SL 1984, ch 43, § 87A.



§ 9-44-9 Reduction of assessments on decision to pay bonds from taxes or service charges--Supplemental assessments on property benefited.

9-44-9. Reduction of assessments on decision to pay bonds from taxes or service charges--Supplemental assessments on property benefited. In the event that the governing body shall determine to pay any portion of municipal improvement bonds from taxes and/or collections of service charges, it may direct that the estimate for special assessments and the assessment roll shall specify the portion of cost to be paid by assessment, the portion to be paid by taxes, and the portion to be paid exclusively by revenues, and the assessment on benefited property may be reduced proportionately; but the assessable cost of the improvement shall not be decreased by the reduction of the assessment, and the governing body may and if necessary shall levy supplemental assessments on specially benefited property to the full amount of such benefit.

Source: SL 1947, ch 219, § 5; SDC Supp 1960, § 45.21A05.



§ 9-44-10 Bonds payable from improvement fund--Negotiability--Municipal obligation limited.

9-44-10. Bonds payable from improvement fund--Negotiability--Municipal obligation limited. All bonds shall be payable solely out of the fund of the improvement or improvements to be financed thereby but they shall be negotiable investment securities within the meaning of chapter 57A-8. The obligation of the municipality with reference thereto shall be limited to the proper administration of the fund and the support of the same by the methods provided in this chapter and as provided in the resolution or ordinance authorizing the bond issue.

Source: SL 1947, ch 219, § 2; SDC Supp 1960, § 45.21A02; SL 1984, ch 43, § 88.



§ 9-44-11 Assessments, taxes, and revenues paid into improvement fund--Use of fund--Unexpended balance.

9-44-11. Assessments, taxes, and revenues paid into improvement fund--Use of fund--Unexpended balance. Into the fund of the improvement financed by municipal improvement bonds shall be paid all assessments and taxes levied on account of the improvement and any net revenues appropriated for the payment of the bonds as provided in this chapter. Moneys in said fund shall be used for no purpose other than the payment of the principal of and interest on said bonds as the same shall become due. After the payment of all principal and interest the governing body may transfer any unexpended balance in said fund to the general fund of the municipality.

Source: SL 1947, ch 219, § 2; SDC Supp 1960, § 45.21A02.



§ 9-44-12 Repealed.

9-44-12. Repealed by SL 1984, ch 43, § 131.






Chapter 45 - Street And Alley Improvements

§ 9-45-1 Municipal power over streets, alleys, and public grounds--Types of improvementspermitted.

9-45-1. Municipal power over streets, alleys, and public grounds--Types of improvements permitted. Every municipality shall have power to lay out, establish, open, vacate, alter, widen, extend, improve, repair, grade, gravel, surface, pave, repave, bridge, construct a viaduct upon or over, erect equipment for street lighting in and otherwise improve, and establish and change the grade of roads, streets, alleys, sidewalks, and public grounds, and to regulate the making of openings and connections therein and the erection of lights thereon as provided by this title.

Source: SL 1890, ch 37, art V, § 1, subdivs 7, 13, 45; SL 1890, ch 37, art XVI, § 18; SL 1890, ch 37, art XVII, § 1; SL 1895, ch 182, § 14; RPolC 1903, § 1229, subdivs 7, 13, 45; RPolC 1903, §§ 1303, 1306, 1441, 1442; SL 1911, ch 95, § 1; SL 1913, ch 111; SL 1913, ch 119, § 53, subdivs 7, 12, 45; SL 1913, ch 126, § 1; RC 1919, §§ 6169 (7), (9), 6356, 6357, 6364; SL 1923, ch 240; SL 1929, ch 195; SDC 1939, § 45.0201 (94).



§ 9-45-2 Street names and numbering of houses.

9-45-2. Street names and numbering of houses. Every municipality shall have power:

(1) To name and change the name of any street, avenue, alley, or other public place;

(2) To regulate the numbering of houses and lots.
Source: SL 1890, ch 37, art V, § 1, subdivs 22, 23; RPolC 1903, § 1229, subdivs 22, 23; SL 1913, ch 119, § 53, subdivs 22, 23; RC 1919, § 6169 (31), (32); SDC 1939, § 45.0201 (96), (97).



§ 9-45-3 Bridges, culverts and sluiceways.

9-45-3. Bridges, culverts and sluiceways. Every municipality shall have power to construct and keep in repair bridges, culverts, and sluiceways.

Source: SL 1895, ch 182, § 14; RPolC 1903, § 1441; SL 1913, ch 111, § 1; RC 1919, § 6169 (7); SDC 1939, § 45.0201 (91).



§ 9-45-4 City power over bridges, viaducts, and tunnels.

9-45-4. City power over bridges, viaducts, and tunnels. Every first or second class municipality shall have power to establish, maintain, and regulate the use of bridges, viaducts, and tunnels.

Source: SL 1890, ch 37, art V, § 1, subdiv 28; RPolC 1903, § 1229, subdiv 28; SL 1913, ch 119, § 53, subdiv 28; RC 1919, § 6170 (6); SDC 1939, § 45.0202 (8); SL 1992, ch 60, § 2.



§ 9-45-5 Crosswalks, curbs, gutters, and drains.

9-45-5. Crosswalks, curbs, gutters, and drains. Every municipality shall have power to provide for and regulate crosswalks, curbs, gutters, and drains.

Source: SL 1890, ch 37, art V, § 1, subdiv 16; RPolC 1903, § 1229, subdiv 16; SL 1913, ch 119, § 53, subdiv 17; RC 1919, § 6169 (49); SDC 1939, § 45.0201 (95).



§ 9-45-6 Survey and plat filed on laying out or boundary change in street, alley, or publicground.

9-45-6. Survey and plat filed on laying out or boundary change in street, alley, or public ground. When any street, alley, or public ground in a municipality is laid out or its boundaries changed, the governing body shall cause an accurate survey and plat thereof to be made and filed in the office of the finance officer and in the office of the register of deeds of the county. Any municipality may widen an existing street within the platted right-of-way without filing new plats.

Source: SL 1890, ch 37, art XVI, § 12; RPolC 1903, § 1300; RC 1919, § 6355; SDC 1939, § 45.1709; SL 1991, ch 74, § 1.



§ 9-45-7 Petition of property owners or landowners required for vacation of street, alley, orpublic ground--Plat--Verification of petition.

9-45-7. Petition of property owners or landowners required for vacation of street, alley, or public ground--Plat--Verification of petition. No street, alley, or public ground, or part thereof, shall be vacated by the governing body except upon the petition and consent in writing of all of the owners of the property adjoining the part of the street, alley, or public ground to be vacated. Such petition shall set forth the facts and the reasons for such vacation, accompanied by a plat of such street, alley, or public ground proposed to be vacated, and shall be verified by the oath of one or more of the petitioners, provided, in the event all the land subject to the proposed petition to vacate is located on the land of a landowner, the petition of the landowner shall be sufficient.

Source: SL 1890, ch 37, art XVI, § 13; RPolC 1903, § 1301; RC 1919, § 6354; SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1; SL 1975, ch 91.



§ 9-45-8 Publication of notice of petition and hearing on vacation.

9-45-8. Publication of notice of petition and hearing on vacation. Upon the filing of a petition pursuant to § 9-45-7, the governing body, if it deems it expedient that the matter should be proceeded with, shall order the petition to be filed with the auditor or clerk, who shall give notice by publication once each week for at least two successive weeks, to the effect that the petition has been filed and stating in brief its object and that the petition will be heard and considered by the governing body, or a committee appointed by the governing body for that purpose, on a day specified not less than ten days from the last publication of the notice.

Source: SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1; SL 1972, ch 51, § 2; SL 2003, ch 46, § 1.



§ 9-45-9 Hearing and decision on vacation of street, alley, or public ground--Vote required.

9-45-9. Hearing and decision on vacation of street, alley, or public ground--Vote required. The governing body or such committee at the time and place appointed shall investigate and consider the matter and shall hear the evidence and testimony of the parties interested. The governing body, after hearing the same or upon the report of such committee favoring the granting of such petition, may declare by resolution passed by a two-thirds vote of all the members, such street, alley, or public ground vacated.

Source: SL 1890, ch 37, art XVI, § 13; RPolC 1903, § 1301; RC 1919, § 6354; SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1.



§ 9-45-10 Vacation after nonuser of platted street or alley--Petition of property owners.

9-45-10. Vacation after nonuser of platted street or alley--Petition of property owners. In any first or second class municipality whenever any street or alley or any part thereof as designated upon any recorded plat of the same shall not have been used or traveled as a street or alley at any time during the period of twenty years subsequent to the recording of the plat, the same may be vacated by the governing body upon application of the owner or owners of all the real property abutting upon both sides thereof. The application for such vacation shall be made upon the petition of the abutting owner or owners and shall be verified by the affidavit of such owner or owners or his or their agent or attorney.

Source: SL 1893, ch 122, § 1; RPolC 1903, § 1301; RC 1919, § 6354; SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1; SL 1992, ch 60, § 2.



§ 9-45-11 Notice and hearing on vacation of platted street or alley--Evidence of nonuser.

9-45-11. Notice and hearing on vacation of platted street or alley--Evidence of nonuser. After the filing of a petition pursuant to § 9-45-10, the governing body shall give notice by publication once each week for at least two successive weeks. The notice shall state that a petition has been filed, briefly state the object of the petition, and the date that the petition will be heard and considered by the governing body or the committee appointed by the governing body for that purpose. The hearing shall be held not less than ten days from the last publication of the notice. Upon the hearing it is sufficient to establish that the street, or alley, or any part thereof to be vacated, has not been used, worked, or traveled during the twenty years preceding the time for the meeting and since the recording of the plat thereof.

Source: SL 1893, ch 122, § 1; RPolC 1903, § 1301; RC 1919, § 6354; SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1; SL 1972, ch 51, § 3; SL 2007, ch 42, § 1; SL 2011, ch 45, § 1.



§ 9-45-12 Publication and filing of resolution vacating platted street or alley.

9-45-12. Publication and filing of resolution vacating platted street or alley. A resolution of vacation pursuant to § 9-45-9 or 9-45-11 shall be published, to take effect, and be subject to referendum as other resolutions, and upon taking effect a transcript of such resolution duly certified by the auditor or clerk shall be filed for record and duly recorded in the office of the register of deeds of the county.

Source: SL 1890, ch 37, art XVI, § 13; SL 1893, ch 122, § 1; RPolC 1903, § 1301; RC 1919, § 6354; SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1.



§ 9-45-13 Irregularities in vacation proceedings cured after two years.

9-45-13. Irregularities in vacation proceedings cured after two years. Whenever the governing body of any municipality, township, or county of this state having jurisdiction has had, or shall have, presented to it a petition for the vacation of any public highway, street, alley, or public ground or any part thereof, and, after published notice and public hearing, such governing body has granted or shall grant the petition in whole or in part and there was, or shall be recorded in the office of the register of deeds of the county wherein such area is located a certified copy of the resolution or record of the action taken by such body relative to such petition, any defect or irregularity in the proceedings in such matter shall be deemed validated, legalized, and cured at the end of two years following the date of such recording and any easement or interest of the public in or upon the area so vacated shall then be terminated and action thereon barred.

Source: SL 1951, ch 241, § 2; SDC Supp 1960, § 45.1708-1.



§ 9-45-13.1 Vacation of street in extraterritorial jurisdiction of municipality.

9-45-13.1. Vacation of street in extraterritorial jurisdiction of municipality. A municipal governing body may vacate a street within its extraterritorial jurisdiction, as defined in § 11-6-10, upon approval of the board of county commissioners.

Source: SL 1981, ch 75.



§ 9-45-14 Establishment of grade of street, alley, or sidewalk--Record kept by auditor or clerk.

9-45-14. Establishment of grade of street, alley, or sidewalk--Record kept by auditor or clerk. The governing body of any municipality by ordinance may establish the grade of any street, alley, or sidewalk in the municipality. A record of the same shall be kept, together with the profile thereof in the office of the auditor or clerk.

Source: SL 1890, ch 37, art XVI, § 18; RPolC 1903, § 1306; RC 1919, § 6356; SDC 1939, § 45.1707.



§ 9-45-15 Change of grade of street--Municipal liability for damage to abutting property.

9-45-15. Change of grade of street--Municipal liability for damage to abutting property. After the grade of any street has been established as provided by § 9-45-14, the municipality shall, if it changes the grade, be liable to the abutting property owners for any damage they may sustain by reason of any permanent improvements having been made in conformity to the grade as first established.

Source: SL 1890, ch 37, art XVI, § 18; RPolC 1903, § 1306; RC 1919, § 6356; SDC 1939, § 45.1707.



§ 9-45-16 Resolution of necessity for construction of viaduct--Assessment and liability fordamage to property.

9-45-16. Resolution of necessity for construction of viaduct--Assessment and liability for damage to property. If any viaduct is declared by resolution necessary for the safety and protection of the public, the governing body of any first or second class municipality shall provide for appraising, assessing, and determining the damages, if any, that may be caused to any property by reason of the construction of the viaduct and its approaches. The resolution is effective thirty days after its publication, unless nullified by an order of the Public Utilities Commission.

Such damage shall be paid by the municipality and may be assessed against the property benefited as provided in chapter 9-43.

Source: SL 1909, ch 126; RC 1919, § 6366; SDC 1939, § 45.1706; SL 1992, ch 60, § 2; SL 2012, ch 57, § 78.



§ 9-45-17 Viaduct specifications determined by governing body.

9-45-17. Viaduct specifications determined by governing body. The width, height, and strength of any such viaduct and approaches thereto, the material therefor, and the manner of construction thereof shall be as required by the governing body.

Source: SL 1909, ch 126; RC 1919, § 6366; SDC 1939, § 45.1706.



§ 9-45-18 Viaduct costs borne and work done by railroads--Neglect as petty offense--Proceedings to compel compliance.

9-45-18. Viaduct costs borne and work done by railroads--Neglect as petty offense--Proceedings to compel compliance. When two or more railroad companies own or operate separate lines of track to be crossed by any viaduct, the proportion of such viaduct and the approaches thereto to be constructed by each, or the cost to be borne by each, shall be determined by the governing body. Any railroad company shall proceed within the time and in the manner required by the governing body to construct, reconstruct, or repair any viaduct as required. It is a petty offense for any railroad company to neglect to perform such duty, and each day such company shall neglect to perform such duty shall constitute a separate offense.

Any such company may be compelled by mandamus or other appropriate proceeding to construct, reconstruct, or repair any viaduct so required.

Source: SL 1909, ch 126; RC 1919, § 6366; SDC 1939, §§ 45.1706, 45.9904; SL 1981, ch 43, § 20.



§ 9-45-19 Viaduct work done by municipality on failure by railroad--Costs charged againstrailroad.

9-45-19. Viaduct work done by municipality on failure by railroad--Costs charged against railroad. If any railroad company shall fail, neglect, or refuse to construct, reconstruct, or repair any viaduct as required by § 9-45-18, the governing body may proceed to do so in such manner as may be provided by resolution and assess the cost thereof against the property of such railroad company, and such cost shall be a valid and subsisting lien against such property and shall also be a legal indebtedness of such company in favor of such first or second class municipality.

Source: SL 1909, ch 126; RC 1919, § 6366; SDC 1939, § 45.1706; SL 1992, ch 60, § 2.



§ 9-45-20 to 9-45-34. Repealed.

9-45-20 to 9-45-34. Repealed by SL 2012, ch 57, §§ 79 to 93.



§ 9-45-35 Assumption by municipality of cost of repairing street previously constructed byassessment.

9-45-35. Assumption by municipality of cost of repairing street previously constructed by assessment. The resolution of necessity may provide that the municipality may pay any portion or all of the cost of resurfacing, rebuilding, or repaving the portion of any street, alley, or public way in which pavement has previously been placed and paid for wholly or in part by assessment of benefited property.

Source: SL 1929, ch 193; SDC 1939, § 45.1705; SL 1949, ch 185, § 5; SL 2012, ch 57, § 94.



§ 9-45-36 Sidewalk relocation costs shared by municipality.

9-45-36. Sidewalk relocation costs shared by municipality. Where, in the process of widening a public way, it is necessary to relocate sidewalks, the governing body of any municipality may provide by ordinance that such municipality shall share with the abutting property owners fifty percent of the assessed cost for replacement of all sidewalks which were not in a highly deteriorated condition prior to such widening of the public way.

Source: SL 1963, ch 287.



§ 9-45-37 Record of street proceedings kept by auditor or clerk.

9-45-37. Record of street proceedings kept by auditor or clerk. The auditor or clerk shall keep in his office a record of all proceedings taken in the matter of opening, altering, vacating, paving, or otherwise improving any street, alley, or other public ground, and after the confirmation of any report in such matters he shall record all the proceedings taken in relation to the same.

Source: SL 1890, ch 37, art XVI, § 14; RPolC 1903, § 1302; RC 1919, § 6355; SDC 1939, § 45.1709.



§ 9-45-38 , 9-45-39. Repealed.

9-45-38, 9-45-39. Repealed by SL 2012, ch 57, §§ 95, 96.






Chapter 46 - Sidewalk Improvements

§ 9-46-1 Width and material of sidewalks prescribed by ordinance.

9-46-1. Width and material of sidewalks prescribed by ordinance. The governing body by ordinance shall prescribe the width of sidewalks and may establish different widths in different localities and determine the kind of material of which they shall be constructed, having regard to the business and amount of travel in the vicinity of each.

Source: SL 1890, ch 37, art XVI, § 19; RPolC 1903, § 1307; SL 1913, ch 324; RC 1919, § 6359; SDC 1939, § 45.1601.



§ 9-46-1.1 Repealed.

9-46-1.1. Repealed by SL 1994, ch 52, § 4.



§ 9-46-1.2 Ramp specifications from transportation department.

9-46-1.2. Ramp specifications from transportation department. Any ramp shall be constructed or installed in accordance with design specifications therefor prepared by the Department of Transportation, according to the Americans With Disabilities Act Accessibility Guidelines for Buildings and Facilities as published by the U.S. Architectural and Transportation Barriers Compliance Board, August, 1992. The department shall make available to such municipalities design standards for such ramps.

Source: SL 1975, ch 94, § 2; SL 1978, ch 67, § 2; SL 1994, ch 52, § 5.



§ 9-46-2 Liability of adjoining property owner for failure to keep sidewalks in repair--Notification of nonresident owner.

9-46-2. Liability of adjoining property owner for failure to keep sidewalks in repair--Notification of nonresident owner. Any owner of real property who fails to keep in repair the sidewalks in front of or along such property if he resides thereon, or if he does not reside thereon, to repair the same forthwith when notified, is liable to the municipality for any damage caused by such neglect. The duty of the municipality to notify the nonresident owner does not affect the liability of the owner for any injury proximately caused by the negligent construction or repair of the sidewalk. The failure of the municipality to notify the nonresident owner does not result in any liability on the part of the municipality for any injury proximately caused by the negligent construction or repair of the sidewalk.

Source: SL 1890, ch 37, art XVI, § 24; RPolC 1903, § 1312; RC 1919, § 6363; SDC 1939, § 45.1605; SL 1986, ch 80.



§ 9-46-3 Notice to adjoining property owners to construct or repair sidewalk--Service ofnotice--Contents.

9-46-3. Notice to adjoining property owners to construct or repair sidewalk--Service of notice--Contents. If the governing body deems it necessary to construct, rebuild, or repair any sidewalk, it shall notify all owners of lots adjoining such sidewalk to construct, rebuild, or repair the sidewalk at their own expense within a time designated.

Such notice shall be in writing and either be served personally or by return receipt mail, on each owner or by publication once in each week for two consecutive weeks. It shall set forth the character of the work and the time within which it is to be done. Such notice may be general as to the owners but shall be specific as to the description of such lots.

Source: SL 1890, ch 37, art XVI, § 20; SL 1901, ch 79, § 1; RPolC 1903, §§ 1308, 1541; SL 1913, ch 324; RC 1919, § 6360; SL 1929, ch 198; SDC 1939, § 45.1602; SL 1987, ch 80, § 1.



§ 9-46-4 Municipal construction or repair on failure by adjoining owner.

9-46-4. Municipal construction or repair on failure by adjoining owner. If such sidewalk is not constructed, reconstructed, or repaired in the manner and within the time prescribed pursuant to § 9-46-3, the governing body by resolution may cause the work to be done by day labor or by job. If the amount of the contract is less than the amount provided for in § 5-18A-14, it is not necessary to advertise for bids.

Source: SL 1890, ch 37, art XVI, § 21; SL 1901, ch 75, § 1; SL 1901, ch 79, § 2; RPolC 1903, §§ 1309, 1542; SL 1913, ch 324; SL 1915, ch 110; RC 1919, § 6361; SDC 1939, § 45.1603; SL 1955, ch 207; SL 1963, ch 282; SL 1987, ch 80, § 2; SL 2011, ch 2, § 119.



§ 9-46-5 Assessment of sidewalk costs against abutting property.

9-46-5. Assessment of sidewalk costs against abutting property. The cost thereof shall be assessed against the lots fronting or abutting upon the sidewalk so constructed, reconstructed, or repaired, as provided in this title or hereinafter provided. In estimating such assessment the entire cost of the improvement fronting on the property to be assessed shall be divided by the number of feet fronting or abutting on the same, and the quotient shall be the sum to be assessed per front foot against each lot so fronting or abutting.

Source: SL 1890, ch 37, art XVI, § 21; SL 1901, ch 75, § 1; SL 1901, ch 79, § 2; RPolC 1903, §§ 1309, 1542; SL 1913, ch 324; SL 1915, ch 110; RC 1919, § 6361; SDC 1939, § 45.1603; SL 1955, ch 207; SL 1963, ch 282.



§ 9-46-6 Filing of assessment roll for sidewalk construction or repair--Costs covered byassessment.

9-46-6. Filing of assessment roll for sidewalk construction or repair--Costs covered by assessment. After the completion of the construction or repair of said sidewalk, the municipal engineer or such other person designated for that purpose shall file in the office of the city auditor or clerk, an assessment roll showing the amount to be assessed against each lot or parcel of ground which amount shall include the contract price or the cost of the work by day labor, engineering and any other costs entering into such construction or repair, the description of the property abutting upon said sidewalk which is to be assessed and the name of the owner or owners thereof as shown by the records in the office of the director of equalization.

Source: SDC 1939, § 45.1603 as added by SL 1955, ch 207; SL 1963, ch 282.



§ 9-46-7 Division of sidewalk assessment into annual installments--Notice of filing andhearing on assessment roll.

9-46-7. Division of sidewalk assessment into annual installments--Notice of filing and hearing on assessment roll. Upon the filing of the assessment roll, the governing body shall by resolution provide that the assessment shall be divided in any number of equal annual installments not exceeding five and shall fix a time and place for hearing upon the same not less than twenty days from the date of filing thereof. The auditor or town clerk shall publish a notice of the time and place of the hearing one week before the date of hearing. The notice shall state the general nature of the improvements for which the assessment is made, the date of filing the assessment roll, and that the roll will be open for public inspection at the office of the city auditor or clerk and shall refer to the assessment roll for further particulars.

Source: SDC 1939, § 45.1603 as added by SL 1955, ch 207; SL 1963, ch 282; SL 1982, ch 60, § 7.



§ 9-46-8 Amendment and approval or rejection of assessment roll--Certification to countyofficers and collection of assessments.

9-46-8. Amendment and approval or rejection of assessment roll--Certification to county officers and collection of assessments. Upon the hearing, the governing body may approve said roll with or without amendment, or reject the same, and upon the approval thereof shall direct the city auditor or town clerk to file a certified copy of the assessment roll in the office of the county auditor who shall thereupon certify said assessment to the county treasurer to be collected in the manner provided for the collection of special assessments as provided in chapter 9-43.

Source: SDC 1939, § 45.1603 as added by SL 1955, ch 207; SL 1963, ch 282.



§ 9-46-9 General assessment law applicable to sidewalk improvements.

9-46-9. General assessment law applicable to sidewalk improvements. Except as otherwise expressly provided in §§ 9-46-4 to 9-46-8, inclusive, proceedings for levy of and collecting sidewalk assessments shall be governed by and performed according to the provisions of chapter 9-43, including without limitation, provisions relating to the mailing of notices of assessment hearings, reassessment proceedings, the interest to be borne by deferred installments, filing of the assessment roll, giving notice of filing, prepayments of deferred installments, assessment certificates and bonds, actions and remedies, compromises and deeds in settlement, and limitations of proceedings.

Source: SDC 1939, § 45.1603 as added by SL 1963, ch 282.



§ 9-46-10 Repealed.

9-46-10. Repealed by SL 1987, ch 80, § 3.



§ 9-46-11 Mailboxes on or adjacent to curbs or sidewalks.

9-46-11. Mailboxes on or adjacent to curbs or sidewalks. The governing body shall be authorized by ordinance to allow mailboxes to be located on or adjacent to a municipal street curb or sidewalk.

Source: SL 1976, ch 86.






Chapter 47 - Water Supply Systems

§ 9-47-1 General municipal power to construct and operate systems--Separate fund--Agreements with state and federal agencies.

9-47-1. General municipal power to construct and operate systems--Separate fund--Agreements with state and federal agencies. Every municipality may construct, establish, operate, and maintain a system of waterworks and facilities in connection therewith; may regulate the distribution and use of water supplied thereby; may acquire a suitable supply of water, whether within or without the municipality; may maintain dams, reservoirs, intakes, spillways, conduits, or other devices to gather and store surface, flood, or other waters within or without the municipality either as a direct source of water to the municipality or as a supply of water from which any other source of the water supply of the municipality may be replenished or restored; may advantageously dispose of, to districts, subdivisions, and areas, outside the limits of the municipality to which supply lines may extend, any municipal supply of water, including stored water, not required or used for municipal purposes and any surplus water may be disposed of to any outside district where the water is delivered into a natural watercourse for irrigation purposes; may assess, levy, and collect taxes and special assessments for such purposes; and may appropriate funds and levy taxes to accumulate funds for such purposes, as provided by this title. The accumulated funds shall be placed in a separate fund which may not revert at the end of the fiscal year. The amount of the fund may never exceed an amount equivalent to ten dollars per thousand dollars of taxable valuation of all property within the municipality. The fund shall be established by a resolution adopted pursuant to chapter 9-19. Every municipality may enter into agreements with the United States, with the State of South Dakota and with any authorized agency, subdivision, or unit of government, federal or state, to carry out such purposes.

Source: PolC 1877, ch 24, § 22, subdiv 3; SL 1887, ch 105, § 1; CL 1887, § 1043, subdiv 3; CL 1887, § 1135; SL 1890, ch 37, art V, § 1, subdiv 43; SL 1901, ch 81, § 1; RPolC 1903, § 1229, subdiv 43; RPolC 1903, § 1438, subdiv 3; RPolC 1903, § 1520; SL 1905, ch 174, § 1; SL 1905, ch 175, § 1; SL 1913, ch 119, § 53, subdiv 43; SL 1913, ch 367; RC 1919, §§ 6169 (12), 6393, 6394; SL 1923, ch 231; SL 1927, ch 175; SL 1937, ch 174; SDC 1939, § 45.0201 (81); SL 1939, ch 183; SL 1941, ch 193; SL 1941, ch 194; SL 1951, ch 238; SL 1963, ch 277; SL 1974, ch 80; SL 1978, ch 68, § 1; SL 1982, ch 82, § 1; SL 1983, ch 68.



§ 9-47-2 Real property in adjoining states.

9-47-2. Real property in adjoining states. Every municipality shall have power to purchase, lease, own, and hold real property and easements therein in an adjoining state for waterworks purposes.

Source: SL 1917, ch 317; RC 1919, § 6169 (77); SDC 1939, § 45.0201 (82).



§ 9-47-3 Emergency contract for repair or replacement on complete failure of water supply.

9-47-3. Emergency contract for repair or replacement on complete failure of water supply. Wherever, in any municipality, the emergency specified in § 9-21-15 is the complete failure of the water supply of such municipality, the governing body thereof is authorized to contract for the drilling of a new well or for such repairs, replacements, and new equipment as may be necessary, privately, without advertising for bids as required by the laws of this state relating to contracts of municipalities, and to pay therefor as provided in §§ 9-21-15 and 9-21-16 as to emergencies; provided, however, that no such contract shall be executed until the governing body has adopted a resolution of necessity therefor, by unanimous vote, which resolution shall become effective immediately upon its passage and publication.

Any contract entered into as provided by this section shall be as binding, and have the same force and effect, as though the same were let in all particulars as provided by the laws of this state relating to contracts of municipalities.

Source: SL 1953, ch 269, §§ 1, 2; SDC Supp 1960, § 45.1404-1.



§ 9-47-4 Contract for waterworks system--Maximum tax levy without approval by voters.

9-47-4. Contract for waterworks system--Maximum tax levy without approval by voters. When the expense in connection with the waterworks system is to be raised by general taxation, no contract for construction, purchase, lease, or maintenance which shall stipulate for an annual payment greater than an annual levy of five mills on each dollar of the assessed valuation of the municipality shall be authorized until such contract shall first have been submitted to a vote of the voters of such municipality at a general or special election and ratified by a majority of those voting at such election.

Source: SL 1901, ch 81, § 1; RPolC 1903, § 1520; SL 1913, ch 367; RC 1919, § 6394; SDC 1939, § 45.1904.



§ 9-47-5 Special assessments.

9-47-5. Special assessments. If the expense in connection with the waterworks system is raised by special assessments, the assessments shall be levied and collected in the manner provided in chapter 9-43.

Source: RC 1919, § 6394; SDC 1939, § 45.1904; SL 2012, ch 57, § 97.



§ 9-47-6 Connections from water main to lot line--Assessment.

9-47-6. Connections from water main to lot line--Assessment. Every municipality shall have power to regulate and provide for the laying of water connections from the city water mains to the lot line, and to assess the cost against the abutting property owner as provided by this title.

Source: SL 1890, ch 37, art V, § 1, subdiv 13; RPolC 1903, § 1229, subdiv 13; SL 1913, ch 119, § 53, subdiv 12; RC 1919, § 6357; SDC 1939, § 45.0201 (85).



§ 9-47-7 Repealed.

9-47-7. Repealed by SL 2012, ch 57, § 98.



§ 9-47-8 Classification of water pipes and mains.

9-47-8. Classification of water pipes and mains. Water pipes or mains are classified as:

(1) A service pipe or main is one designed to supply water to the property abutting upon the particular street or way in which it is laid;

(2) A trunk pipe is one designed to supply water to the property abutting upon the street or way in which it is laid and to other pipes or mains in a defined district or portion of the municipality;

(3) A supply pipe or main is any pipe, ditch, flume, conduit, or other appliance designed to conduct a supply of water from its source to the municipality.
Source: RC 1919, §§ 6388 to 6391; SDC 1939, § 45.1901.



§ 9-47-9 , 9-47-10. Repealed.

9-47-9, 9-47-10. Repealed by SL 2009, ch 38, § 1, 2.



§ 9-47-11 , 9-47-12. Repealed.

9-47-11, 9-47-12. Repealed by SL 2012, ch 57, §§ 99, 100.



§ 9-47-13 Purchase of pipes or mains financed by special assessments--Protest by propertyowners.

9-47-13. Purchase of pipes or mains financed by special assessments--Protest by property owners. The purchase authorized in § 9-47-9 may be financed by assessing such cost to the property fronting or abutting upon the water pipe or main so purchased in the same manner as provided for construction of service sewers, except that in the event the owners of a majority of the real property fronting or abutting thereon prior to such resolution becoming effective shall file a written protest against a purchase by special assessment, the governing body shall not have power to purchase the same in that manner.

Source: SL 1959, ch 278, § 3; SDC Supp 1960, § 45.1907.



§ 9-47-14 Notice, hearing, and action by governing body on purchase of pipes and mains.

9-47-14. Notice, hearing, and action by governing body on purchase of pipes and mains. When the adoption of a resolution to purchase a private water pipe or main in the manner provided in §§ 9-47-9 to 9-47-13, inclusive, shall be proposed to the governing body of the municipality, notice of the proposed passage of same shall be given by publication once each week for two successive weeks. Such notice shall contain the text of the proposed resolution, and shall state the time and place when and where any interested party may make objection to such purchase. Such hearing shall be held not less than ten nor more than twenty days after the final publication of such notice. After such hearing, the governing body may adopt or reject such resolution, and in the event of approval may proceed to effect such purchase accordingly.

Source: SL 1959, ch 278, § 4; SDC Supp 1960, § 45.1907.



§ 9-47-15 Competitive bids not required for purchase of pipes or mains.

9-47-15. Competitive bids not required for purchase of pipes or mains. No statutory requirement of bidding shall apply to a purchase made in accordance with the terms of §§ 9-47-9 to 9-47-14, inclusive.

Source: SL 1959, ch 278, § 4; SDC Supp 1960, § 45.1907.



§ 9-47-16 Repealed.

9-47-16. Repealed by SL 2012, ch 57, § 101.



§ 9-47-17 Acquisition of water mains in newly annexed area.

9-47-17. Acquisition of water mains in newly annexed area. Every municipality shall have the power, within the discretion of the governing board of the municipality, to purchase, lease with purchase option, lease or otherwise acquire from the owners thereof, or condemn under provision of subdivision 9-12-1(2), any water main or mains laid in, on or under any street or alley or otherwise located in any municipality, district or subdivision outside the corporate limits of the municipality and which subdivision or district shall have been, by annexation proceedings or otherwise, annexed to the municipality.

Source: SL 1951, ch 239; SDC Supp 1960, § 45.0201 (108); SL 1974, ch 81; SL 1982, ch 83, § 1; SL 1992, ch 60, § 2.



§ 9-47-18 Distance between water connections.

9-47-18. Distance between water connections. No more than one water connection shall be made for each platted lot or for each forty-four feet of frontage of unplatted ground in the residence section, and for each twenty-two feet of frontage in the business section of the municipality, except when the abutting owner requests in writing the placing of water connections at a less number of feet.

Source: SL 1913, ch 119, § 53, subdiv 12; RC 1919, § 6357; SDC 1939, § 45.1906.



§ 9-47-19 Repealed.

9-47-19. Repealed by SL 2012, ch 57, § 102.



§ 9-47-20 Municipal artesian wells authorized.

9-47-20. Municipal artesian wells authorized. Every municipality shall have power to establish and maintain artesian wells.

Source: SDC 1939, § 45.0201 (105).



§ 9-47-21 Operation of irrigation system authorized--Special assessments--Election on watersupply--Regulation of use of water.

9-47-21. Operation of irrigation system authorized--Special assessments--Election on water supply--Regulation of use of water. Any municipality may operate and maintain a system of irrigation within the municipality. The municipality may assess the cost of the system against abutting or benefited property in the manner provided by chapter 9-43, if a connection with an irrigation water supply system is available. If such a connection is not available, the providing of a means of a water supply for irrigation shall be first authorized at a regular or special election. The municipality may regulate the distribution and use of water supplied for irrigation.

Source: SL 1923, ch 231; SDC 1939, § 45.0201 (80); SL 2012, ch 57, § 103.



§ 9-47-22 Request for rural water system to provide water service by persons living within threemiles of certain municipalities--Notification and election of municipality.

9-47-22. Request for rural water system to provide water service by persons living within three miles of certain municipalities--Notification and election of municipality. If a rural water system is requested after July 1, 1989, to provide water service to any person who resides within three miles of a municipality owning and operating a water supply system, the rural water system shall promptly notify such municipality of such request in writing. Within sixty days from the receipt of such notice, the municipality may elect to provide water service to such person. If the municipality does not so elect, the rural water system may provide such service.

Source: SL 1989, ch 387, § 1.



§ 9-47-23 Election of municipality to provide service after previously declining--Requirementsof purchase.

9-47-23. Election of municipality to provide service after previously declining--Requirements of purchase. If a rural water system provides service to a person whom a municipality has declined to serve, pursuant to § 9-47-22, and the municipality thereafter elects to provide water service to such person, the municipality shall first purchase the facilities of the rural water system which were required and used to provide service to such person. The purchase price shall be the present day reproduction cost, new, of the facilities being acquired, less depreciation computed on a thirty-year straight-line basis, plus an amount equal to the cost on a nonbetterment basis of constructing any necessary facilities to reintegrate the system of the rural water system after detaching the portion to be sold; plus as compensation for service rights, an annual amount, payable each year for a period of five years, equal to the sum of five percent of the gross revenues received from the sale of water service to such person during the five-year period. Gross revenues received shall be determined by applying the rate in effect by the purchased rural water system at the time of purchase.

Source: SL 1989, ch 387, § 2; SL 1994, ch 72.



§ 9-47-24 Election to provide service to persons being served by rural water system--Purchaseof facilities.

9-47-24. Election to provide service to persons being served by rural water system--Purchase of facilities. If a municipality elects to provide water service to any person who is being served by a rural water system and who resides within the boundaries of a municipality or within three miles of the municipality as the boundaries exist on July 1, 1989, the municipality shall purchase the facilities of the rural water system which were required and used to provide service to such person. The purchase price shall be as set forth in § 9-47-23.

Source: SL 1989, ch 387, § 3.



§ 9-47-25 Election to provide service to persons within extended areas as a result of annexation,consolidation, or incorporation.

9-47-25. Election to provide service to persons within extended areas as a result of annexation, consolidation, or incorporation. If the three-mile area referred to in § 9-47-24 is extended as a result of annexation, consolidation, or incorporation after July 1, 1989, and the municipality elects to provide service to any person receiving service from a rural water system residing within the newly extended three-mile area, the municipality shall purchase the facilities of the rural water system which were required and used to provide service to such person. The purchase price shall be determined pursuant to § 9-47-23. The provisions of § 9-47-22 are applicable to all persons seeking water service in the newly extended area from and after the effective date of such extension.

Source: SL 1989, ch 387, § 4.



§ 9-47-26 Election to provide service to persons outside three-mile area.

9-47-26. Election to provide service to persons outside three-mile area. If a municipality elects to provide water service to any person being served by a rural water system and located more than three miles from the municipal boundaries, the municipality shall purchase the facilities of the rural water system which were required and used to provide service to such person. The purchase price shall be determined pursuant to § 9-47-23.

Source: SL 1989, ch 387, § 5.



§ 9-47-27 Certain matters negotiable for contract between parties.

9-47-27. Certain matters negotiable for contract between parties. The provisions of §§ 9-47-22 to 9-47-26, inclusive, do not prevent a municipality and a rural water system from contracting with each other relative to the transfer of customers, disposition, and sale of facilities and related matters on such terms and conditions as they may determine.

Source: SL 1989, ch 387, § 6.



§ 9-47-28 Connection of plumbing fixtures to public water supply system--Purchase or leaseof preexisting private wells by municipalities--Exemption of first classmunicipalities.

9-47-28. Connection of plumbing fixtures to public water supply system--Purchase or lease of preexisting private wells by municipalities--Exemption of first class municipalities. Each building in which plumbing fixtures are installed shall connect to a public water supply system if available. A public water system is available to a premise used for human occupancy if the property line of the premise is within two hundred feet of the system. A municipality may purchase, lease with purchase option, lease, or otherwise acquire from the owners, any preexisting private wells located within the municipality. The provisions of this section do not apply to municipalities of the first class . Nothing in this section requires any municipality to provide any municipal service outside of its municipal boundaries.

Source: SL 1989, ch 80, § 1; SL 2000, ch 39, § 1.






Chapter 48 - Sewer Systems

§ 9-48-1 Classification of sewers.

9-48-1. Classification of sewers. Sewers are classified as follows:

(1) A service sewer is one designed to carry sewage or water from the property abutting upon the street or way in which it is laid into a trunk or main sewer, or into the sewer outlet, septic, or disposal plant;

(2) A trunk sewer is one designed to carry the sewage or water from any particular district or portion of the municipality as well as the sewage or water from property abutting upon the street or way in which it is laid, and of sufficient capacity to carry the sewage or water from the service sewers in the district or portion of the municipality in which it is laid, to the main sewer outlet, septic, or disposal plant;

(3) A main sewer is one designed to carry the entire sewage or water of a municipality or sewerage district to the sewer outlet, septic, or disposal plant;

(4) A sanitary sewer is one designed solely to carry sewage and wastes from buildings or structures;

(5) A storm sewer is one designed solely to carry storm or surface waters;

(6) A sewer which is not designated as either a storm sewer or sanitary sewer is one designed for use as a combined sanitary and storm sewer;

(7) The term sanitary sewer shall exclude drainage from roofs, sidewalks, roadways, streets, alleys, or other surface drainage.
Source: RC 1919, §§ 6368 to 6371; SDC 1939, § 45.1801; SL 1955, ch 209.



§ 9-48-2 Authority to establish, construct, and maintain sewer systems--Separate fund.

9-48-2. Authority to establish, construct, and maintain sewer systems--Separate fund. Each municipality may:

(1) Establish, construct, and maintain main, trunk, sanitary, storm, and service sewers, and septic or sewage treatment plants, drains, and manholes either within its corporate limits or within ten miles of its corporate limits;

(2) Appropriate funds and levy taxes to accumulate funds for the purposes identified in this section;

(3) Establish sewer districts as provided by this title;

(4) Acquire any sewer, drain, or system of sewerage and drainage already established and constructed; and

(5) Acquire land within or without the municipality for a septic or sewage treatment plant or outlet to any main sewer and may assess the cost of the land and the cost of any necessary extension or connection of the main sewer to all the property within the sewer district benefited as provided by this title.

The proceeds of any taxes levied for the accumulation of funds under this section shall be placed in a separate fund which may not revert at the end of the fiscal year. The amount of the fund may never exceed an amount equivalent to ten dollars per thousand dollars of taxable valuation of all property within the municipality. The fund shall be established by a resolution adopted pursuant to chapter 9-19.

Source: SL 1890, ch 37, art XX, § 2; RPolC 1903, § 1229, subdiv 13; SL 1909, ch 110, § 13; SL 1913, ch 119, § 53, subdiv 82; RC 1919, §§ 6169 (14), 6380; SDC 1939, § 45.0201 (84); SL 1974, ch 82; SL 1978, ch 68, § 2; SL 1982, ch 82, § 2; SL 2007, ch 43, § 1



§ 9-48-3 Real property in adjoining state.

9-48-3. Real property in adjoining state. Every municipality shall have power to purchase, lease, own, and hold real property and easements therein in an adjoining state for sewerage purposes.

Source: SL 1917, ch 317; RC 1919, § 6169 (77); SDC 1939, § 45.0201 (82).



§ 9-48-4 Sewer pipes on private property--Discharge of sewage into stream.

9-48-4. Sewer pipes on private property--Discharge of sewage into stream. Every municipality may construct, maintain, or authorize the construction and maintenance of sewer pipes on private property or in or along any stream of water, or empty or discharge the sewage of the municipality into any stream of water within or without its limits, subject to the provisions of chapter 34A-2, if such can be done without creating any foul or noxious odors in the air over or along such stream.

Source: SL 1909, ch 50; RC 1919, § 6169 (15); SDC 1939, § 45.0201 (89); SL 1979, ch 18, § 1.



§ 9-48-5 Acquisition of sewer mains in newly annexed area.

9-48-5. Acquisition of sewer mains in newly annexed area. Every municipality shall have power, within the discretion of the governing board of the municipality, to purchase, lease with purchase option, lease or otherwise acquire from the owners thereof, or condemn under provision of subdivision 9-12-1(2), any sewer main or mains laid in, on or under any street or alley or otherwise located in any municipality, district or subdivision outside the corporate limits of the municipality and which subdivision or district shall have been, by annexation proceedings or otherwise, annexed to the municipality.

Source: SDC 1939, § 45.0201 (108) as added by SL 1951, ch 239; SL 1974, ch 83; SL 1982, ch 83, § 2; SL 1992, ch 60, § 2.



§ 9-48-6 General obligation bonds for financing of sewers.

9-48-6. General obligation bonds for financing of sewers. Every municipality may issue its general obligation bonds pursuant to chapter 9-26 for the purpose of financing the construction of sewers.

Source: SL 1921, ch 316; SDC 1939, § 45.0201 (86); SL 1984, ch 43, § 89.



§ 9-48-7 Connections from sewers to lot line.

9-48-7. Connections from sewers to lot line. Any municipality may regulate and provide for the laying of sewer connections from the city trunk or service sewers, to the lot line. The municipality may assess the cost against the abutting property owner as provided by chapter 9-43.

Source: SL 1913, ch 119, § 53, subdiv 12; RC 1919, § 6357; SDC 1939, § 45.0201 (85); SL 2012, ch 57, § 104.



§ 9-48-8 to 9-48-14. Repealed.

9-48-8 to 9-48-14. Repealed by SL 2012, ch 57, §§ 105 to 111.



§ 9-48-15 Assessment of property for proportionate share of sewer previously constructed--Apportionment among persons paying cost.

9-48-15. Assessment of property for proportionate share of sewer previously constructed--Apportionment among persons paying cost. If either a main sewer or trunk sewer or service sewer has been constructed for which the cost has not been apportioned against property that may be benefited thereby as provided by this chapter or chapter 9-43, the governing body may require the property to pay its proportionate share of the cost of the construction, without interest, according to the benefits to accrue to the property before the property may be served by the facilities. The governing body shall investigate and determine the amount to be paid. The amount shall be apportioned by the governing body as it determines among the persons, including the municipality, paying the appropriate cost.

Source: SDC 1939, § 45.1824 as enacted by SL 1965, ch 214; SL 2012, ch 57, § 112.



§ 9-48-16 Municipal purchase of private sewers.

9-48-16. Municipal purchase of private sewers. If any person has constructed within any street or alley a private sewer that is wholly or partly within any district subsequently established as provided in this chapter, the municipality may purchase the sewer or any part of the sewer and assess the cost to the property fronting or abutting upon the sewer as provided in chapter 9-43.

Source: SL 1909, ch 110, § 16; RC 1919, § 6383; SDC 1939, § 45.1815; SL 2012, ch 57, § 113.



§ 9-48-17 Plans, specifications and cost estimate filed before purchase of sewer--Resolution.

9-48-17. Plans, specifications and cost estimate filed before purchase of sewer--Resolution. No purchase pursuant to § 9-48-16 shall be made until plans and specifications of the location, arrangement, form, and size, and material to be used in the construction of such sewer or sewers and an estimate of the cost of constructing the same at the time of making such estimate shall have been made and filed by the engineer or other competent person and a resolution providing for such purchase has become effective after notice and hearing thereon as provided in the case of a resolution to construct service sewers.

Source: SL 1909, ch 110, § 16; RC 1919, § 6383; SDC 1939, § 45.1815.



§ 9-48-18 Property owners' protest against purchase of private sewer.

9-48-18. Property owners' protest against purchase of private sewer. If the owners of a majority of the real property fronting or abutting on a sewer described in § 9-48-16 prior to such resolution becoming effective shall file a written protest against such purchase, the governing body shall not have power to purchase the same.

Source: SL 1909, ch 110, § 16; RC 1919, § 6383; SDC 1939, § 45.1815.



§ 9-48-19 Repealed.

9-48-19. Repealed by SL 2012, ch 57, § 114.



§ 9-48-20 Minimum distance between sewer connections.

9-48-20. Minimum distance between sewer connections. No more than one sewer connection shall be made for each platted lot, or for each forty-four feet of frontage of unplatted ground, in the residence section, and for each twenty-two feet of frontage in the business section of the municipality, except when the abutting owner requests in writing the placing of sewer connections at a less number of feet.

Source: SL 1913, ch 119, § 53, subdiv 12; RC 1919, § 6357; SDC 1939, § 45.1818.



§ 9-48-21 to 9-48-25. Repealed.

9-48-21 to 9-48-25. Repealed by SL 2012, ch 57, §§ 115 to 119.



§ 9-48-26 Sewer utility charges established by ordinance, resolution, or with voters' approval.

9-48-26. Sewer utility charges established by ordinance, resolution, or with voters' approval. Any municipality which has installed or plans to install sewer utilities for public use may by ordinance or resolution establish charges to be paid to the municipality for the use of the sewer utilities by every user whose premises are served by a connection to the sewer utilities, directly or indirectly. A municipality may also submit to the voters of the municipality at any general election or any special election called for such purpose the question of whether or not the municipality shall establish charges for the use of sewer utilities. If a majority of the voters voting upon the question vote in favor of the question, then the municipality may by ordinance or resolution establish charges to be paid to the municipality for the use of the sewer utilities by every user whose premises are served by a connection to the sewer utilities, directly or indirectly. For the purposes of this section the term, sewer utilities, means any main, trunk, and service sewers; sanitary and storm sewers; and septic or sewage treatment plants, drains, and manholes.

Source: SL 1949, ch 204, § 1; SDC Supp 1960, § 45.1820; SL 1973, ch 57; SL 1982, ch 84, § 1; SL 2007, ch 44, § 1



§ 9-48-27 Factors considered in establishing sewer charges--Collection with water rentals.

9-48-27. Factors considered in establishing sewer charges--Collection with water rentals. Such charges shall be as nearly as may be in the judgment of the governing body equitable and in proportion to the services rendered and taking into consideration in the case of each such premises the quantity of sewage therein or thereby produced and its concentration, strength, or river pollution qualities in general, and, in the case of storm drainage, taking into consideration in the case of each premises the quantity of storm runoff and may use the square footage of impervious surfaces as a basis for charges or the total square footage weighted by the classification of existing land use or total square footage weighted by zoning designation or total square footage. Such charges may be collected at the same time, place, and in conjunction with the water rentals in any municipality owning and operating the municipal water supply system and distribution system.

Source: SL 1949, ch 204, § 2; SDC Supp 1960, § 45.1821; SL 1982, ch 84, § 2.



§ 9-48-28 Metering of water supply to determine sewer charges--Consideration of waterconsumed without return to sewer system.

9-48-28. Metering of water supply to determine sewer charges--Consideration of water consumed without return to sewer system. The metering of private water supplies produced or operated on premises served by public sewer utilities may be required. If the use or consumption of water on any premises is taken into consideration in determining the charge to be made for the use of sewer utilities serving the premises, the municipality shall consider the amount or proportion of water used on the premises that does not reach or burden the sewer utilities.

Source: SL 1949, ch 204, § 2; SDC Supp 1960, § 45,1821; SL 1982, ch 84, § 3; SL 2000, ch 40, § 1.



§ 9-48-29 Sewer charges and rentals kept in separate fund--Limit on accumulation--Use offund.

9-48-29. Sewer charges and rentals kept in separate fund--Limit on accumulation--Use of fund. Any funds, fees, rentals, charges, or rates collected under the authority of §§ 9-48-26 to 9-48-28, inclusive, shall be remitted to the finance officer by the officer charged with their collection at least once each month and shall be kept in a separate fund to be known as the sewer rental fund. Such fund shall be used for the purpose of paying the cost of financing the operation, maintenance or construction of the sewer utilities. However, no part of such fund may be used to meet the cost of construction of lateral sewers serving local territory or the portion of the cost of sewer utilities which have been financed by special assessment against benefited properties. Surplus funds may be transferred in the manner described in chapter 9-21.

Source: SL 1949, ch 204, § 3; SDC Supp 1960, § 45.1822; SL 1982, ch 84, § 4; SL 1985, ch 67; SL 1993, ch 73, § 3.



§ 9-48-30 Special contract powers unimpaired.

9-48-30. Special contract powers unimpaired. Nothing contained in §§ 9-48-26 to 9-48-29, inclusive, shall be construed to limit or restrict the power of municipalities to contract as granted by § 9-48-32, and any contract heretofore or hereafter entered into under such power shall be in lieu of any fees, rates, rentals, or charges established under §§ 9-48-26 to 9-48-29, inclusive.

Source: SL 1949, ch 204, § 4; SL 1953, ch 261; SDC Supp 1960, § 45.1823.



§ 9-48-31 Revenue bond authority unimpaired by provisions as to sewer charges and rentals.

9-48-31. Revenue bond authority unimpaired by provisions as to sewer charges and rentals. Nothing contained in §§ 9-48-26 to 9-48-29, inclusive, shall be construed to limit or restrict the power of municipalities to establish, equip, maintain, operate, extend, or improve water and sewer systems or combined water and sewer systems in the manner provided in chapter 9-40, and any statutes heretofore or hereafter enacted amendatory thereof and supplemental thereof, and to fix, impose, and collect rents and charges for the service of such utility systems, and to issue revenue bonds and make the same payable from the revenues provided by such rates and charges, and to provide lawful stipulations and covenants for the security of such bonds. The procedural requirements in chapter 9-40 shall constitute the only conditions prerequisite to the carrying out of such undertakings, the issuance of such bonds and the fixing and collection of such rates and charges. The moneys derived from such rates and charges may be used and accounted for in accordance with the provisions of chapter 9-40, and are not subject to the limitations of §§ 9-48-26 to 9-48-29, inclusive.

Source: SDC Supp, § 45.1823 as added by SL 1953, ch 261; SL 1980, ch 26, § 21.



§ 9-48-32 Special contract for disposing of private sewage or industrial waste throughmunicipal sewage treatment plant.

9-48-32. Special contract for disposing of private sewage or industrial waste through municipal sewage treatment plant. A municipality where a sewage treatment or septic plant is maintained may enter into a contract to connect to the plant for the purpose of treating or disposing of private sewage or industrial waste originating within the municipality or within ten miles of the corporate limits of the municipality, if the plant has the capacity to handle the sewage or industrial waste.

Source: SL 1931, ch 190, § 1; SDC 1939, § 45.1811; SL 1945, ch 204; SL 1993, ch 75.



§ 9-48-32.1 Sewer utility rates and charges for recovery of capital costs--Intergovernmentalcooperation.

9-48-32.1. Sewer utility rates and charges for recovery of capital costs--Intergovernmental cooperation. Notwithstanding any other provision in this chapter, any municipality, sanitary district, other political subdivision of this state, or any combination thereof which maintains, has installed, or plans to install sewer utilities for public use may establish, by ordinance or resolution, fair and equitable rates and charges for sewer utilities to be paid by the users of the sewer utilities and others connected thereto. The rates and charges may be established to recover past capital costs and pay for the capital costs of developing new capacity. For the purposes of this section, the term, capital costs, includes:

(1) Costs of construction or expansion of infrastructure that is necessary to serve a new development, including the design, surveying, engineering, environmental, and other professional fees that are directly related to the construction or expansion of the sewer utility;

(2) Land acquisition costs including the purchase of interest in land, any court award or settlement, appraisal, relocation service, negotiation service, title insurance, expert witness, attorney, and other professional fees that are directly related to the land acquisition;

(3) Debt service;

(4) Rate of return including a risk premium for any potential default; and

(5) Directly related expenses incurred in preparing or updating the comprehensive plan or zone improvement plan, including all administrative, consulting, attorney, and other professional fees.

The rates and charges may be assessed separately or added to other rates established pursuant to this chapter. Two or more municipalities, sanitary districts, political subdivisions of this state, or any combination thereof, may enter into an agreement or contract with each other, or otherwise enter into an agreement as permitted by law, for the provision of sewer utilities. For the purposes of this section, the term, sewer utility, means any main, trunk, service sewer, sanitary and storm sewer, and septic or treatment facility, drain, pumping station, lift station, interceptor, force main, manhole, flow equalization structure, and any other equipment, material, and facility related thereto.

Source: SL 2013, ch 40, § 1.



§ 9-48-33 to 9-48-52. Repealed.

9-48-33 to 9-48-52. Repealed by SL 2012, ch 57, §§ 120 to 139.



§ 9-48-53 Connection of plumbing fixtures to public water sewer system--Purchase or lease ofpreexisting private sewers--Exemption of first class municipalities.

9-48-53. Connection of plumbing fixtures to public water sewer system--Purchase or lease of preexisting private sewers--Exemption of first class municipalities. Each building in which plumbing fixtures are installed shall connect to a public water sewer system if available. A public sewer system is available to a premise used for human occupancy if the property line of the premise is within two hundred feet of the system. A municipality may purchase, lease with purchase option, lease, or otherwise acquire from the owners, or condemn pursuant to subdivision 9-12-1(2), any preexisting private sewers located within the municipality. The provisions of this section do not apply to municipalities of the first class. Nothing in this section requires any municipality to provide any municipal service outside of its municipal boundaries.

Source: SL 1989, ch 80, § 2; SL 2000, ch 39, § 2.






Chapter 49 - Combined Sewer And Waterworks Improvements [Repealed]

§ 9-49-1 to 9-49-4. Repealed.

9-49-1 to 9-49-4. Repealed by SL 2012, ch 57, §§ 140 to 143.






Chapter 50 - Financing Of Sewer And Waterworks Improvements [Repealed]

CHAPTER 9-50

FINANCING OF SEWER AND WATERWORKS IMPROVEMENTS [REPEALED]

[Repealed by SL 1975, ch 92, § 5]



Chapter 51 - Municipal Parking Facilities

§ 9-51-1 Legislative findings and policy.

9-51-1. Legislative findings and policy. It is hereby declared that the free circulation of traffic through the streets of any municipality is necessary to the health, safety, and general welfare of the public; that the greatly increased use by the public of motor vehicles and the parking of such vehicles in the streets and the lack of adequate off-street parking facilities creates congestion, obstructs the free circulation of traffic, diminishes property values and endangers the health, safety, and general welfare of the public; that the provision of conveniently located automobile parking facilities is therefore necessary to the exercise of the police power in the regulation and control of traffic and to alleviate such conditions, and the establishment of automobile parking facilities including off-street parking facilities is deemed to be a proper public or municipal purpose.

Source: SL 1955, ch 216, § 1; SDC Supp 1960, § 45.02A01.



§ 9-51-1.1 Appointive board to manage parking facilities--Contents of ordinance.

9-51-1.1. Appointive board to manage parking facilities--Contents of ordinance. Every municipality shall have power to create an appointive board of not more than seven and not less than three members in first class municipalities for the purpose of managing public parking facilities and automobile parking facilities including on-street parking facilities and to provide by ordinance the qualifications, mode of appointment, tenure of office, compensation, powers, duties of and rules and regulations governing such board.

Source: SL 1973, ch 58, § 5; SL 1974, ch 84.



§ 9-51-2 Portion of parking meter revenues accumulated in parking lot and area fund--Approval of voters required--Computation of revenues.

9-51-2. Portion of parking meter revenues accumulated in parking lot and area fund--Approval of voters required--Computation of revenues. A municipality shall be required to accumulate at least fifty percent of the revenues derived from parking meters in a special fund to be known as the "parking lot and area fund"; provided that a majority of the voters of the municipality voting at any regular or special election called for that purpose, shall have first determined that fifty percent of the revenues so derived shall be deposited and used. Fifty percent of the revenue shall mean one-half of the revenues remaining after payments on purchase price and the actual cost of repairing said meters.

Source: SL 1951, ch 244, § 2; SL 1953, ch 252, § 1; SDC Supp 1960, § 45.0201-1 (10); SL 1961, ch 243.



§ 9-51-3 Parking meter revenues released on determination to issue bonds.

9-51-3. Parking meter revenues released on determination to issue bonds. Any election previously held in any municipality under the provisions of § 9-51-2 may be disregarded upon the determination of any municipality to issue bonds under the provisions of §§ 9-51-9 to 9-51-34, inclusive.

Source: SL 1955, ch 216, § 11; SDC Supp 1960, § 45.02A11.



§ 9-51-4 Use of moneys in parking lot and area fund--Retirement of bonds as proper purpose--Use for street construction and maintenance.

9-51-4. Use of moneys in parking lot and area fund--Retirement of bonds as proper purpose--Use for street construction and maintenance. Moneys in the parking lot and area fund referred to in § 9-51-2 shall be disbursed only for the purpose of acquiring parking lots and areas, and for surfacing or otherwise improving said lots or areas making them suitable for public parking, provided that the retirement of revenue bonds or general obligation bonds issued for the financing of the purchase of parking lots and areas shall be considered as an acquisition of such properties within the meaning of this section.

When funds have accumulated in the parking lot and area fund, under the provisions of § 9-51-2, and it shall be determined by a majority vote of the voters of the municipality, voting at any regular or special election, called for the purpose by the governing body, that such funds, or any portion thereof, are no longer needed for the purposes declared in this section, the governing body of such municipality may then use such funds for the construction or maintenance of the city streets.

Source: SL 1951, ch 244, § 2; SL 1953, ch 252, §§ 1, 2; SDC Supp 1960, § 45.0201-1 (10); SL 1961, ch 243; SL 1992, ch 60, § 2.



§ 9-51-5 Utility revenue bonds and general obligation bonds authorized for acquisition,improvement, and operation of off-street parking lots.

9-51-5. Utility revenue bonds and general obligation bonds authorized for acquisition, improvement, and operation of off-street parking lots. Every municipality shall have the power to acquire, improve, equip, operate, maintain, and regulate parking lots and areas for the off-street parking of vehicles, to fix and collect parking fees for the parking of vehicles therein and to issue its revenue bonds for such purposes in the manner and after authorization as provided by chapter 9-40 payable solely from the revenues from such parking lots and on-street or off-street parking meters and also for such purposes to issue its general obligation bonds after authorization as provided by statute for payment of which the municipality in addition to pledging its general credit may set aside or pledge in whole or in part the revenues from parking lots or parking meters, or both, operated by it.

Source: SL 1947, ch 223; SL 1949, ch 195; SDC Supp 1960, § 45.0201-1 (11).



§ 9-51-6 Contract for purchase or lease of parking lot authorized--Maximum term.

9-51-6. Contract for purchase or lease of parking lot authorized--Maximum term. The governing body of any municipality may enter into a contract for a term of years, not exceeding fifteen, for the purchase or lease by the municipality of real property to be used as a parking lot and area.

Source: SL 1953, ch 273; SDC Supp 1960, § 45.0201-1 (14).



§ 9-51-7 Appraisement of property being purchased for parking lot--Maximum price.

9-51-7. Appraisement of property being purchased for parking lot--Maximum price. Before entering into a contract for the purchase of real property under the terms of § 9-51-6, the governing body shall cause such real property to be appraised by a board of three disinterested appraisers who are freeholders within the municipality or by one or more persons licensed by the state to do fee appraisals. No contract may be entered into by the governing body if the purchase price is in excess of the amount of such appraisement.

Source: SL 1953, ch 273; SDC Supp 1960, § 45.0201-1 (14); SL 1987, ch. 81.



§ 9-51-8 Annual appropriations for parking lot operated under contract--Prior application ofparking meter revenues.

9-51-8. Annual appropriations for parking lot operated under contract--Prior application of parking meter revenues. If the term of such contract as described in § 9-51-6 shall extend for more than one year an appropriation need not have been previously made concerning such expense except sufficient to cover the amount payable or estimated to become payable under such contract for the first year thereof, and the governing body shall annually thereafter appropriate sufficient money to cover the amount payable or estimated to become payable under such contract during the ensuing fiscal year, provided, however, that at least fifty percent of the revenues derived each year from parking meters as defined by § 9-51-2, shall be first applied in payment of all sums payable in any one year under such contract or contracts.

Source: SL 1953, ch 273; SDC Supp 1960, § 45.0201-1 (14).



§ 9-51-9 Parking facility financing law--Definition of terms.

9-51-9. Parking facility financing law--Definition of terms. The term "automobile parking facilities" as used in §§ 9-51-9 to 9-51-34, inclusive, shall include off-street parking lots, lanes, garages, ramps, buildings, or other structures and accessories used or useful in the parking of motor vehicles including parking meters and traffic devices. Such facilities may be on the surface, above or under the ground.

The term "revenue" or "revenues" as used in §§ 9-51-9 to 9-51-34, inclusive, shall include the moneys or proceeds from the rates, rents, fees, or charges collected and received by a municipality for the use of or benefits received from off-street parking facilities and, to the extent determined by the ordinance or ordinances adopted hereunder, from on-street parking facilities and including rents and income from the leasing of off-street parking facilities.

Source: SL 1955, ch 216, § 2; SDC Supp 1960, § 45.02A02.



§ 9-51-10 Acquisition, improvement and operation of parking facilities--Traffic controldevices--Use of municipal funds.

9-51-10. Acquisition, improvement and operation of parking facilities--Traffic control devices--Use of municipal funds. Every municipality shall have power to acquire by gift, lease, purchase, or condemnation proceedings any property, whether real, personal, or mixed, deemed by its governing body to be needed for the municipality's regulation and control of traffic on its streets, alleys, and public grounds by providing, regulating, and operating on-street or off-street parking lanes or areas and may acquire by purchase or lease parking meters or other traffic control devices and may construct or otherwise provide, equip, maintain, and operate automobile parking facilities and may expend municipal funds for these purposes.

Source: SL 1955, ch 216, § 3; SDC Supp 1960, § 45.02A03.



§ 9-51-11 Alternative means of financing parking facilities.

9-51-11. Alternative means of financing parking facilities. Any municipality may pay for any portion of the cost of providing automobile parking facilities by:

(1) Appropriating moneys for the purposes authorized in § 9-51-10;

(2) Appropriating any part or all of the net revenues derived from the operation of its automobile parking facilities including the net revenue from on-street parking meters;

(3) Imposing reasonable rates, rents, fees, and charges for the use of any on-street or off-street parking privilege or facility which may be in excess of actual cost of operation, maintenance, regulation, and supervision of parking at the particular location where the privilege is exercised;

(4) Leasing any off-street facilities at specified or determinable rents to be paid the municipality under a lease made as authorized and limited in § 9-51-32;

(5) Borrowing money and issuing bonds as authorized and limited in §§ 9-51-13 to 9-51-28, inclusive;

(6) Borrowing money and issuing general obligation bonds in the manner and after authorization as provided in chapter 9-26 as may be hereafter amended;

(7) Any combination of all or any of the foregoing.
Source: SL 1955, ch 216, § 4; SDC Supp 1960, § 45.02A04; SL 1984, ch 43, § 90.



§ 9-51-11.1 Repealed.

9-51-11.1. Repealed by SL 2012, ch 57, § 144.



§ 9-51-12 State and federal aid to municipal parking facilities--Agreement by municipality.

9-51-12. State and federal aid to municipal parking facilities--Agreement by municipality. Any municipality shall have power to accept state and federal aid in carrying out the provisions of §§ 9-51-9 to 9-51-33, inclusive, and shall have authority to enter into any lawful agreement with the state or federal government, or any agency thereof, in regard thereto.

Source: SL 1955, ch 216, § 10; SDC Supp 1960, § 45.02A10.



§ 9-51-13 Issuance of parking facility revenue bonds authorized.

9-51-13. Issuance of parking facility revenue bonds authorized. For the purpose of financing the cost of the acquisition, construction, or improvement of automobile parking facilities any municipality may issue bonds for the payment of which the credit and taxing powers of the municipality are not pledged, but as to which the principal and interest shall be payable solely out of the net revenue set aside, appropriated and pledged as hereinafter set forth and provided.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05.



§ 9-51-14 Ordinance authorizing revenue bonds--Pledge and definition of net revenues.

9-51-14. Ordinance authorizing revenue bonds--Pledge and definition of net revenues. The bonds described in § 9-51-13 shall be authorized by an ordinance duly adopted by the governing body and subject to referendum as other ordinances, in which ordinance the governing body may pledge all or any part of any one or more of the following:

(1) The net revenues derived from the property acquired or constructed from the proceeds of such bonds;

(2) Any net revenues of any other similar project or automobile parking facility whether acquired from proceeds of similar bonds or otherwise;

(3) Any net revenues derived by the municipality from on-street parking meters.

The governing body shall make such investigation of facts and circumstances as is necessary and based upon the findings made in such investigation and in accordance with sound accounting practices shall find and determine what portion of the revenues are net revenues and shall so define "net revenues" in the ordinance or ordinances adopted hereunder.

Source: SL 1955, ch 216, §§ 2, 5; SDC Supp 1960, §§ 45.02A02, 45.02A05.



§ 9-51-15 Contents of resolution or ordinance--Covenants and agreements with bondholders.

9-51-15. Contents of resolution or ordinance--Covenants and agreements with bondholders. The resolution or ordinance described in § 9-51-14 shall be as provided in chapter 6-8B and shall designate a special fund from which the principal and interest shall be payable, shall fix and define the net revenues appropriated and pledged to the special fund and shall contain the covenants and agreements which are to be in effect between the municipality and the purchasers and holders of the bonds.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05; SL 1984, ch 43, § 91.



§ 9-51-16 Issuance and sale of bonds--Reference to ordinance for matters not covered in bonds--Negotiability.

9-51-16. Issuance and sale of bonds--Reference to ordinance for matters not covered in bonds--Negotiability. Bonds shall be issued and sold as provided in chapter 6-8B, except that no election shall be required other than as provided in § 9-51-14. All bonds may refer to the ordinance for matters not expressed in the bonds, but they shall be negotiable investment securities within the meaning of chapter 57A-8, notwithstanding any conditions expressed therein or in the ordinance.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05; SL 1984, ch 43, § 92.



§ 9-51-17 Repealed.

9-51-17. Repealed by SL 1984, ch 43, § 131.



§ 9-51-18 Bondholders have no right to compel tax levy or appropriation.

9-51-18. Bondholders have no right to compel tax levy or appropriation. No purchaser or holder of any bond issued under § 9-51-13 shall ever have any right to compel the exercise of any taxing powers of the municipality or the appropriation of any of its funds or moneys save and except as set forth in the ordinance of the municipality authorizing the issuance of such bonds and as provided in §§ 9-51-13 to 9-51-21, inclusive.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05.



§ 9-51-19 Additional bonds if original issue insufficient--Junior to prior issues unless otherprovision made.

9-51-19. Additional bonds if original issue insufficient--Junior to prior issues unless other provision made. Should the governing body find that the proceeds from any bonds issued under § 9-51-13, by reason of error of calculation or otherwise, will be insufficient to accomplish the purpose desired, additional bonds may be authorized, issued and disposed of under the procedure provided in §§ 9-51-13 to 9-51-18, inclusive, but such additional issues shall be junior to all prior issues, unless provision shall have been made in the ordinance setting forth the covenants and agreements of the municipality with the holders of the original bonds for the issuance of such additional bonds on a parity therewith.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05.



§ 9-51-20 Repealed.

9-51-20. Repealed by SL 1984, ch 43, § 131.



§ 9-51-21 Revenue bonds not municipal indebtedness.

9-51-21. Revenue bonds not municipal indebtedness. No bonds issued under §§ 9-51-13 to 9-51-19, inclusive, constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provisions or limitations, any provisions in the bonds set forth, or set forth in the ordinance authorizing the bonds to the contrary notwithstanding.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05; SL 1984, ch 43, § 93.



§ 9-51-22 General obligation bonds authorized for parking facilities.

9-51-22. General obligation bonds authorized for parking facilities. Any municipality may issue bonds for the acquisition, construction, or improvement of automobile parking facilities. All bonds shall be authorized, issued, and sold as provided in chapter 9-26, and shall in all respects be governed by that chapter except as otherwise provided in §§ 9-51-22 to 9-51-28, inclusive.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06; SL 1984, ch 43, § 94.



§ 9-51-23 Net revenues pledged to payment of special obligation bonds--Additional covenantsauthorized.

9-51-23. Net revenues pledged to payment of special obligation bonds--Additional covenants authorized. Bonds authorized and issued under §§ 9-51-22 to 9-51-29, inclusive, may be made payable as to both principal and interest out of the net revenues or moneys levied and appropriated as set forth in § 9-51-14, provided that in the ordinance authorizing such bonds the governing body may on behalf of the municipality make any or all of the irrevocable covenants in §§ 9-51-24 to 9-51-28, inclusive, with and for the benefit of the holders from time to time of said bonds.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06.



§ 9-51-24 Agreement by municipality to levy property tax--Indebtedness within constitutionallimitation--Levy of irrepealable tax--Maximum levy.

9-51-24. Agreement by municipality to levy property tax--Indebtedness within constitutional limitation--Levy of irrepealable tax--Maximum levy. The municipality may agree to pay any part of the principal and interest on said bonds by ad valorem taxation on all property within the municipality. Such part of the principal as the municipality shall so agree to pay shall be a general obligation indebtedness of the municipality and shall not, together with other indebtedness as of the date of issue of the bonds, exceed any constitutional limitation. In computing the municipality's indebtedness at any time after issuance of the bonds, the same fraction of the principal amount of the bonds then outstanding, less an equal fraction of any moneys in the revenue fund as set up in the ordinance, shall be included. Before delivery of the bonds the governing body shall by ordinance levy and cause to be certified to the county auditor a direct, annual, irrepealable, ad valorem tax to be spread upon the tax rolls in amounts sufficient to pay the proportionate part of each installment of principal and interest as the same matures. Said tax may not exceed the part of principal and interest so payable by more than five percent, but shall not be subject to any other tax levy limitation provided by law. The levy of taxes or assumption of payments of a part of principal and interest requirements in excess of the limitations herein shall be invalid only as to such excess.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06 (1).



§ 9-51-25 Agreement to levy tax to cover deficiency--Levy notwithstanding omission ofcovenant--Levy in anticipation of deficiency--Maximum levy.

9-51-25. Agreement to levy tax to cover deficiency--Levy notwithstanding omission of covenant--Levy in anticipation of deficiency--Maximum levy. The municipality may agree that in the event of a deficiency in the revenue fund as set up in the ordinance, the governing body shall levy an ad valorem tax upon all the taxable property within the municipality in such amount as may be necessary to pay such deficiency. Such covenant may be limited to the levy of a tax for the payment of any deficiency existing at the maturity of the last outstanding bond, or may provide for the levy of such tax whenever any amount of principal and interest shall become due and the moneys in said revenue fund shall be insufficient to pay the same. Notwithstanding the omission of such covenants in the ordinance authorizing the bonds, or the limitation of the same to payment of a deficiency at the maturity of the last outstanding bond, the governing body may levy such tax upon the occurrence of any deficiency and may also levy such tax in anticipation of any deficiency for the purpose of paying the next maturing principal and interest. Taxes levied pursuant hereto shall not exceed by more than five percent the deficiency or estimated deficiency for which they are levied, but shall not be subject to any other tax levy limitation provided by law. Levies in excess of the limitations herein shall be invalid only as to such excess.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06 (2).



§ 9-51-26 Agreement to levy tax when bonds due--Certification to county auditor.

9-51-26. Agreement to levy tax when bonds due--Certification to county auditor. The municipality may agree, prior to the issuance or delivery of any bonds, to levy by ordinance an annual ad valorem tax upon all the taxable property within the municipality in such amount as will pay the annual interest thereon and the principal of said bonds at the time the same become due. Within thirty days after the adoption and publication of said ordinance, the auditor or clerk shall transmit to the county auditor a certified copy thereof.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06 (3).



§ 9-51-27 Spread of tax against taxable property within municipality--Certification to auditorof more than one county.

9-51-27. Spread of tax against taxable property within municipality--Certification to auditor of more than one county. Upon transmittal to the county auditor of the certified copy pursuant to § 9-51-26, the county auditor shall spread the tax levied in said ordinance upon all of the taxable property within the municipality at the same time that the other general taxes are spread upon the tax records in his office, and he shall continue so to do from year to year except as hereinafter provided until the provisions of the tax levy in said ordinance are complied with. When any municipality issuing bonds is located within more than one county a copy of the tax levy ordinance shall be certified to the auditor of each such county, who shall spread each annual levy upon all of the taxable property in the municipality and in his county, in such proportion as the assessed valuation of such property bears to the total assessed valuation of taxable property within the municipality.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06 (3).



§ 9-51-28 Tax proceeds placed in debt service fund--Transfers from revenue fund to debtservice fund--Reduction of tax levy.

9-51-28. Tax proceeds placed in debt service fund--Transfers from revenue fund to debt service fund--Reduction of tax levy. All taxes levied pursuant to § 9-51-26 when collected shall be placed in a special debt service fund and no part thereof shall be used for any purpose other than to pay the interest and principal of the bonds for which they were levied and collected; provided, that all moneys in the revenue fund set up in the ordinance authorizing the issuance of the bonds shall, from time to time, be transferred and irrevocably appropriated to said debt service fund and the governing body shall cause the amount so transferred to be certified to the county auditor and the total of the moneys so transferred and irrevocably appropriated shall be used and applied to reduce and eliminate the taxes theretofore levied and next thereafter to be spread upon the tax rolls.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06 (3).



§ 9-51-29 Repealed.

9-51-29. Repealed by SL 1984, ch 43, § 131.



§ 9-51-30 Covenants and stipulations for administration of parking facilities and security ofbondholders--Bondholders' right to compel performance--Lien not granted.

9-51-30. Covenants and stipulations for administration of parking facilities and security of bondholders--Bondholders' right to compel performance--Lien not granted. The resolution or ordinance authorizing the bonds as provided in §§ 9-51-13 to 9-51-28, inclusive, may contain any reasonable and lawful covenants and stipulations for the proper operation and maintenance of the automobile parking facilities, for the administration of and the accounting for the income and revenues, and for the security of the bondholders, and the holder of any bond issued as provided in §§ 9-51-13 to 9-51-28, inclusive, may compel by appropriate court action the performance thereof, whether or not his bond is in default. No mortgage or other lien on any automobile parking facilities may be given to secure any bonds issued under said sections.

Source: SL 1955, ch 216, § 7; SDC Supp 1960, § 45.02A07; SL 1984, ch 43, § 95.



§ 9-51-31 Repealed.

9-51-31. Repealed by SL 1984, ch 43, § 131.



§ 9-51-32 Lease of municipally owned parking facilities--Regulation of rates--Improvementsby lessee--Publication of terms of lease.

9-51-32. Lease of municipally owned parking facilities--Regulation of rates--Improvements by lessee--Publication of terms of lease. The governing body of any municipality providing automobile parking facilities may make such other provisions for their operation and management as it may deem necessary and it may lease or rent for a term of years, not exceeding forty, any or all off-street facilities to persons, firms, or corporations to be used for purposes of automobile parking and fix the rentals to be charged therefor, and when so leased the governing body shall regulate the rates and charges to be exacted for services so provided. Such lease may require the lessee to make improvements which may become the property of the municipality upon the completion thereof or upon the expiration or termination of the lease. Provided, however, that the terms of any lease or rental agreement must be published in the official newspaper of the municipality once a week for at least two successive weeks, prior to entering into such lease or rental agreement by the governing body of the municipality.

Source: SL 1955, ch 216, § 9; SDC Supp 1960, § 45.02A09; SL 1972, ch 28, § 10.



§ 9-51-33 Operating management contracts for municipally owned parking facilities.

9-51-33. Operating management contracts for municipally owned parking facilities. The governing body may, in the alternative, employ any person, firm, or corporation as operating manager and agent for the municipality to operate and maintain any automobile parking facility or facilities in behalf of the municipality under a contract defining the terms of such employment.

Source: SL 1955, ch 216, § 9; SDC Supp 1960, § 45.02A09.



§ 9-51-34 Financing law alternative and independent of other laws.

9-51-34. Financing law alternative and independent of other laws. The powers conferred in §§ 9-51-9 to 9-51-33, inclusive, shall be in addition and alternative to the powers conferred by any other law and said sections shall be construed as complete and independent and may be used notwithstanding and without reference to or limitation by any other laws relating to on-street or off-street parking lots and areas or facilities or the revenues obtained therefrom including §§ 9-51-2 to 9-51-8, inclusive.

Source: SL 1955, ch 216, § 11; SDC Supp 1960, § 45.02A11.



§ 9-51-35 Parking district law--Definition of terms.

9-51-35. Parking district law--Definition of terms. Terms as used in §§ 9-51-35 to 9-51-49, inclusive, unless the context otherwise plainly requires, shall mean:

(1) "Public parking facility" shall mean real estate acquired by gift, purchase, by contract for deed or otherwise, lease, or for the purpose of providing space for parking vehicles, and all improvements thereon including the surfacing of such lots and shall further include the erection or improvement of parking ramps, structures, buildings or other off-street parking areas thereon, including areas above, at, or below street level for the parking of vehicles;

(2) "Privately owned property" shall mean all real property, except that property upon which is situated a one-family or two-family dwelling and which is used only for residential purposes which residential property shall be exempt from assessment;

(3) "Governing body" shall mean the governing body of a municipal corporation;

(4) "Public parking facility fund" shall mean a fund established for the placing of all receipts from all assessments and revenues and disbursements therefrom under the provisions of §§ 9-51-35 to 9-51-49, inclusive.
Source: SL 1967, ch 231, § 2.



§ 9-51-36 Acquisition, improvement and maintenance of parking facilities authorized--Additional to other powers.

9-51-36. Acquisition, improvement and maintenance of parking facilities authorized--Additional to other powers. In addition to and not to the exclusion of any power granted to it by any law now in effect or hereafter enacted, any municipal corporation may provide for the acquisition, improvement, and maintenance of sites as public parking facilities in conformity to §§ 9-51-35 to 9-51-49, inclusive.

Source: SL 1967, ch 231, § 1.



§ 9-51-37 to 9-51-47.1. Repealed.

9-51-37 to 9-51-47.1. Repealed by SL 2012, ch 57, §§ 145 to 156.



§ 9-51-48 Municipal and parking meter funds used to maintain parking facilities.

9-51-48. Municipal and parking meter funds used to maintain parking facilities. The municipality may maintain public parking facilities constructed under §§ 9-51-35 to 9-51-49, inclusive, either partially or wholly from the general fund or parking meter fund duly appropriated.

Source: SL 1967, ch 231, § 12.



§ 9-51-49 Charges for use of parking facilities--Public parking facility fund--Application offund.

9-51-49. Charges for use of parking facilities--Public parking facility fund--Application of fund. The governing body by resolution may impose and collect reasonable charges for the use of public parking facilities constructed under the provisions of §§ 9-51-35 to 9-51-49, inclusive. The money so received shall be deposited in the municipal treasury to the credit of the public parking facility fund and applied, in order, to the following purposes exclusively:

(1) The payment of necessary expenses of maintaining, insuring and repairing such parking facilities;

(2) Annually on the first day of January of each year, the balance remaining to the credit of such parking facility shall be applied to the payment of the principal and interest of the cost of acquiring and improving the public parking facility and the retirement of any bonds issued therefor as soon as said bonds are callable;

(3) At such time that all indebtedness, including bonds issued for the improvement of the parking facility, have been paid in full and any and all other indebtedness owed for the acquiring and maintaining of the public parking facility have been paid in full, the balance of said fund shall be retained in the public parking facility fund where it may be used only for the purpose of acquiring or improving public parking facilities within the parking district. Providing, however, that any municipality having a parking meter fund for purchase and development of parking lots, may by written consent by the then owners of fifty-five percent of the total assessed valuation of the privately owned property within the benefit district, deposit said balance in such parking meter fund and use the same for purchase and development of other parking lots or facilities within the municipality. No part of such money shall be deposited or credited to the general fund.
Source: SL 1967, ch 231, § 11.



§ 9-51-50 Repealed.

9-51-50. Repealed by SL 2012, ch 57, § 157.



§ 9-51-51 Discontinuance or diversion of use of parking facilities--Contracts and covenants tobe honored--Referendum.

9-51-51. Discontinuance or diversion of use of parking facilities--Contracts and covenants to be honored--Referendum. The governing body of any municipality may discontinue or use for another purpose any parking lot or area or off-street parking facility heretofore or hereafter acquired upon resolution of the governing body. No such discontinuance or diversion of its use shall be made if prohibited by any contract provision or bond covenant binding upon the municipality. Such resolution shall be subject to referendum as provided by law.

Source: SL 1966, ch 148.






Chapter 52 - Municipal Auditoriums

§ 9-52-1 Power to construct, operate, and maintain auditorium.

9-52-1. Power to construct, operate, and maintain auditorium. Every municipality shall have power to construct, operate, and maintain an auditorium.

Source: SL 1917, ch 310, § 1; RC 1919, § 6169 (26); SDC 1939, § 45.0201 (15).



§ 9-52-1.1 Lease of auditorium or convention center--Terms--Rent.

9-52-1.1. Lease of auditorium or convention center--Terms--Rent. A municipality, in order to establish a municipal auditorium or convention center as defined and empowered by law, shall have the power to enter into a long-term lease, for a term not to exceed thirty years, with or without an option to renew or purchase, for the acquisition of such facilities. Such lease may be on both real and personal property, or either exclusively, and may cover the structure, site and contents, or structure and contents only, with or without furniture and equipment and may provide for erection of the structure upon a site owned by the municipality. A lease may be entered into for an existing building or for one to be erected in the future. Rent paid under the terms of the lease may be paid from the general funds of the municipality or may be paid from any fund established for maintenance of such a facility or construction of same by the municipality.

Source: SL 1972, ch 53; SL 1980, ch 72.



§ 9-52-2 Power to create auditorium board.

9-52-2. Power to create auditorium board. Every municipality may create an appointive board for the purpose of managing municipal auditoriums and to provide by ordinance the number, the qualifications, mode of appointment, tenure of office, compensation, powers, duties of, and rules and regulations governing such board.

Source: SL 1955, ch 197; SDC Supp 1960, § 45.0201 (109); SL 1992, ch 67; SL 1995, ch 49, § 16.



§ 9-52-3 Auditorium revenue bonds authorized--Purposes for which proceeds used.

9-52-3. Auditorium revenue bonds authorized--Purposes for which proceeds used. Any municipality may issue revenue bonds to provide funds for the purpose of acquiring a municipal auditorium, or for the purpose of improving an existing auditorium, or for the purpose of refunding outstanding revenue bonds issued under the provisions of this chapter.

Source: SL 1951, ch 246, § 1; SDC Supp 1960, § 45.24B01; SL 1984, ch 43, § 96.



§ 9-52-4 Authorization, issuance and sale of bonds--Vote required.

9-52-4. Authorization, issuance and sale of bonds--Vote required. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B, if a majority of the registered voters voting at the bond election vote to authorize the bond issue.

Source: SL 1951, ch 246, § 1; SDC Supp 1960, § 45.24B01; SL 1984, ch 43, § 97.



§ 9-52-5 Municipal indebtedness not authorized by chapter.

9-52-5. Municipal indebtedness not authorized by chapter. Nothing contained in this chapter shall be deemed to authorize the incurring by any municipality of indebtedness within the meaning of any constitutional or statutory limitation upon municipal indebtedness.

Source: SL 1951, ch 246, § 10; SDC Supp 1960, § 45.24B10.



§ 9-52-6 Revenue bonds payable solely from auditorium revenues--Credit and taxingpowers not pledged.

9-52-6. Revenue bonds payable solely from auditorium revenues--Credit and taxing powers not pledged. Revenue bonds issued under this chapter shall be payable solely from the net revenue derived from and traceable to properties acquired by the expenditure of the proceeds of revenue bonds, or of bonds refunded thereby, as fixed and determined by the governing body in accordance with the provisions of this chapter, and the credit and taxing powers of the municipality shall not be pledged for the payment thereof, and the bondholders shall have no right to compel the appropriation of any of the municipality's other funds, money, or property for the payment of the principal thereof or interest thereon.

Source: SL 1951, ch 246, § 1; SDC Supp 1960, § 45.24B01.



§ 9-52-7 Repealed.

9-52-7. Repealed by SL 1984, ch 43, § 131.



§ 9-52-8 Auditorium revenues appropriated to special fund--Operating expenses paidfrom fund--Net revenue pledged to separate account for bond retirement andreserves.

9-52-8. Auditorium revenues appropriated to special fund--Operating expenses paid from fund--Net revenue pledged to separate account for bond retirement and reserves. Prior to delivery of any such bonds the governing body shall by the resolutions adopted under § 9-52-3 create a special fund and appropriate and pledge thereto all gross receipts in respect of rentals, fees, licenses, and other charges however designated, imposed by the municipality for the use or occupancy of the auditorium premises and of any future additions and betterments thereto or for admission of individuals to the same or any part thereof, and from said fund shall be paid as incurred and allowed all normal, reasonable, and current expenses of the operation and maintenance of the premises, and the net revenues remaining in said fund from time to time after payments of such expenses shall be pledged and appropriated to a separate account to the extent necessary for payment of the principal of and interest on the bonds and maintenance of such reserve securing said payments as shall be covenanted and agreed with the purchaser and holders of said bonds.

Source: SL 1951, ch 246, § 2; SDC Supp 1960, § 45.24B02.



§ 9-52-9 Covenants and agreements with bondholders for administration and security ofbonds--Bondholders' right to compel performance.

9-52-9. Covenants and agreements with bondholders for administration and security of bonds--Bondholders' right to compel performance. In and by the resolutions authorizing revenue bonds the governing body shall also have the power to make and enter into on the part of the municipality covenants and agreements with the purchasers and holders thereof from time to time concerning minimum rentals and charges, continuance of ownership and proper operation and maintenance of the auditorium, administration, application, and investment of and accounting for the revenues thereof and the proceeds of the bonds, insurance on auditorium properties and bonds of employees, relative priorities of lien of outstanding and future bonds upon the net revenues, refunding of bonds, and the enforcement of bondholders' rights, and any other lawful stipulations and covenants which the governing body deems suitable for the security of the bondholders or to reduce the interest cost on the bonds, and the holder of any bond issued hereunder shall have the right to compel by appropriate court action the performance thereof, whether or not his bond is then in default.

Source: SL 1951, ch 246, § 3; SDC Supp 1960, § 45.24B03.



§ 9-52-10 Repealed.

9-52-10. Repealed by SL 1984, ch 43, § 131.



§ 9-52-11 Findings and determinations as binding covenants.

9-52-11. Findings and determinations as binding covenants. The findings and determinations herein authorized shall constitute binding representations, recitals, and covenants of each municipality issuing revenue bonds hereunder to and with the purchasers and holders of all such bonds.

Source: SL 1951, ch 246, § 2; SDC Supp 1960, § 45.24B02.



§ 9-52-12 Reference to authorizing resolutions for matters not covered in bonds--Negotiability.

9-52-12. Reference to authorizing resolutions for matters not covered in bonds--Negotiability. Bonds issued pursuant to this chapter may refer to the authorizing resolution or resolutions for matters not expressed in the bonds, but they shall be negotiable investment securities within the meaning of chapter 57A-8, notwithstanding any conditions expressed therein or in the resolutions.

Source: SL 1951, ch 246, § 6; SDC Supp 1960, § 45.24B06; SL 1984, ch 43, § 98.



§ 9-52-13 , 9-52-14. Repealed.

9-52-13, 9-52-14. Repealed by SL 1984, ch 43, § 131.



§ 9-52-15 Bondholders' statutory mortgage on auditorium property--Enforcement of lienand compelling performance of duties.

9-52-15. Bondholders' statutory mortgage on auditorium property--Enforcement of lien and compelling performance of duties. There shall be a statutory mortgage lien upon all properties acquired by any municipality for auditorium purposes by the use of the proceeds of revenue bonds issued under the provisions of this chapter, and all additions and improvements thereto financed out of the earnings of the auditorium or by the issuance of revenue bonds, in favor of and for the benefit of the lawful holders of all revenue bonds issued pursuant hereto, but no such lien shall attach to or become a charge upon or against any other property of the municipality by whatever means or funds acquired. Said properties shall remain subject to such statutory mortgage lien until the payment in full of the principal and interest of all revenue bonds issued pursuant to this chapter. Any holder of said bonds or of any coupons thereto attached may by proper proceeding either at law or in equity protect and enforce said lien and compel performance of all duties required by this chapter.

Source: SL 1951, ch 246, § 4; SDC Supp 1960, § 45.24B04.



§ 9-52-16 Admission charges and auditorium rentals--Adequacy for expenses, return onmunicipal investment and retirement of bonds.

9-52-16. Admission charges and auditorium rentals--Adequacy for expenses, return on municipal investment and retirement of bonds. The governing body of each municipality issuing bonds under this chapter shall have the authority, and it shall be its duty, to establish and collect reasonable charges for the admission of all persons to the auditorium premises for the purpose of use of any of the facilities of the auditorium and for attendance at or participation in any recreational, athletic, or educational activities or exhibitions conducted by the municipality or any board or department thereof, or for any other purpose except operation and maintenance of the premises and activities necessary to the functioning of the municipal government, and shall also have the authority and duty to establish and collect reasonable rentals for all use and occupancy and reservation for use or occupancy of the premises and any part thereof, for any purpose, by any person, firm, or public or private corporation other than the municipality itself, whether or not such person, firm, or corporation shall charge for admission of individuals to the premises when so rented. Such rentals and charges shall be fixed according to schedules, and shall be revised when necessary, so as to produce gross revenues at all times sufficient for current operation and maintenance of the auditorium and payment of a reasonable return to the municipality on any investment of general funds therein, and to produce net revenues sufficient for prompt payment of all outstanding revenue bonds and interest and creation and maintenance of agreed reserves.

Source: SL 1951, ch 246, § 3; SDC Supp 1960, § 45.24B03.



§ 9-52-17 Operation for purpose of profit prohibited.

9-52-17. Operation for purpose of profit prohibited. Municipalities shall not be authorized to operate revenue-producing enterprises of the nature described in this chapter for the purpose of profit or return greater than necessary to pay the cost of acquisition, improvement, operation, and maintenance thereof and interest on money borrowed or advanced from general funds for such purposes.

Source: SL 1951, ch 246, § 2; SDC Supp 1960, § 45.24B02.



§ 9-52-18 Municipality and board exempt from liability for negligence of officers andemployees--Employees' rights preserved.

9-52-18. Municipality and board exempt from liability for negligence of officers and employees--Employees' rights preserved. No action shall lie against any municipality or its governing body or auditorium board to recover for injuries sustained by any person through the negligence of municipal officers or employees while engaged in the operation of a municipal auditorium; provided, that nothing herein contained shall prevent any employee of the municipality or auditorium from maintaining an action to recover damages for injuries received in the course of his employment.

Source: SL 1951, ch 246, § 9; SDC Supp 1960, § 45.24B09.



§ 9-52-19 to 9-52-22. Repealed.

9-52-19 to 9-52-22. Repealed by SL 1995, ch 49, §§ 17 to 20.



§ 9-52-23 General powers of auditorium board--Copies of board proceedings as evidence.

9-52-23. General powers of auditorium board--Copies of board proceedings as evidence. The board shall have power to contract for supplies and services necessary to the operation and maintenance of the auditorium, and for the rental of the same or any part thereof; to fix and collect rentals and charges for admission; to schedule and determine priorities among activities proposed to be conducted in the auditorium; to allow claims for supplies and services necessary to the operation and maintenance of the auditorium; and to do all other things necessary and proper, to assure the maximum use of the auditorium for the general welfare of the municipality and its inhabitants and industries, and the sufficiency of the revenues thereof for the payment of all proper charges thereon. Copies of proceedings of the board, certified by its appointed secretary, shall be competent as evidence in any legal action or proceedings.

Source: SL 1951, ch 246, § 8; SDC Supp 1960, § 45.24B08.



§ 9-52-24 Custody and disbursement of auditorium funds--Petty cash fund.

9-52-24. Custody and disbursement of auditorium funds--Petty cash fund. All funds pertaining to the auditorium shall be placed in the custody of the municipal treasurer, and shall be expended only upon warrants drawn by the municipal auditor or clerk on said treasurer, pursuant to allowance by the auditorium board of duly verified claims; provided, that a petty cash fund may be maintained in such amount and for such expenditures and in the custody of such officer or employee as the board shall determine. A verified account of expenditures from such fund shall be submitted monthly to the board, which may thereupon authorize issuance of a warrant covering such expenditures.

Source: SL 1951, ch 246, § 8; SDC Supp 1960, § 45.24B08.



§ 9-52-25 Annual report by auditorium board to governing body--Records subject toinspection.

9-52-25. Annual report by auditorium board to governing body--Records subject to inspection. The auditorium board shall make an annual report to the governing body of its acts and all its expenditures, showing the condition of all affairs under its control, and its records, books, papers, and accounts shall at all reasonable times be subject to inspection by the executive officer, auditor, or clerk of the municipality, or any committee appointed by the governing body for that purpose, or any citizen.

Source: SL 1951, ch 246, § 8; SDC Supp 1960, § 45.24B08.



§ 9-52-26 Auditorium board governed by terms of bonds and resolutions.

9-52-26. Auditorium board governed by terms of bonds and resolutions. All actions of the board shall at all times be governed by and subject to all covenants, agreements and limitations contained in the resolutions of the governing body authorizing outstanding revenue bonds, and such resolutions may reserve to the governing body the exercise or supervision of the exercise of any of the powers granted and referred to in §§ 9-52-23 to 9-52-25, inclusive; or such resolutions may define the limitations within which such powers shall be exercised by the auditorium board.

Source: SL 1951, ch 246, § 8; SDC Supp 1960, § 45.24B08.



§ 9-52-27 Receivership on default in bonds or dissipation of auditorium assets--Powersof receiver--Termination of receivership.

9-52-27. Receivership on default in bonds or dissipation of auditorium assets--Powers of receiver--Termination of receivership. If there be any default in the payment of the principal of or interest on any bonds issued pursuant to this chapter, or a breach of any other condition thereof materially affecting the rights of any bondholder and continuing for not less than three months, or if the revenues from such auditorium be dissipated, wasted, or diverted from their proper application to the payment of said bonds and to the operation and maintenance of said auditorium, any court having jurisdiction of the action, in a proper suit commenced by either a resident taxpayer of the municipality whose rights may have been or may be affected, injured or lost thereby, or by any bondholder similarly affected, may appoint a receiver to administer said auditorium on behalf of the municipality and the bondholders, with power to impose and collect rentals and charges sufficient to provide for the payment of the operating expenses and of said bonds and interest, and to apply the income and revenues thereof in conformity with this chapter and with the resolutions authorizing said bonds. When and if such default or breach be made good through the operation of the auditorium by such receiver, then said auditorium and control thereof shall be restored to the proper municipal authorities by court order.

Source: SL 1951, ch 246, § 4; SDC Supp 1960, § 45.24B04.



§ 9-52-28 Severability of chapter and resolutions.

9-52-28. Severability of chapter and resolutions. If any provision of this chapter, or of any resolution or resolutions authorizing the issuance of bonds pursuant to this chapter, or the application thereof to any person or circumstances, shall be held invalid in any legal proceedings, such invalidity shall not affect other provisions or applications of this chapter or of such resolutions which can be given effect without the invalid provision or application, and shall not affect the validity of such bonds as special and limited obligations of the municipality issuing the same, and to this end all such resolutions shall be subject to all of the provisions and limitations of this chapter, and the provisions and applications of this chapter are declared to be severable.

Source: SL 1951, ch 246, § 10; SDC Supp 1960, § 45.24B10.



§ 9-52-29 Sale and lease-back arrangements--Tax exemption.

9-52-29. Sale and lease-back arrangements--Tax exemption. The governing body of a municipality may by ordinance exercise all the powers conferred on the South Dakota Building Authority and the Governor pursuant to and in the manner provided by §§ 5-12-15, 5-12-19, 5-12-42 to 5-12-45, inclusive, with respect to the acquisition, lease, sale and lease-back of land, improvements and capital equipment for the municipality's auditorium or convention center and all related facilities, except that the proceeds of sale of any such facility are subject to § 6-13-8. All land, improvements and capital equipment owned or being leased or acquired by the municipality pursuant to a lease having a fixed term plus renewal options exceeding three years or a lease-purchase or installment purchase contract shall constitute a separate class of property which is exempt from all taxation.

Source: SL 1984, ch 63, § 1; SL 1985, ch 68; SL 1988, ch 64, §§ 8, 54; SL 1989, ch 30, § 25.



§ 9-52-30 Sale and lease-back arrangements--Validation of prior actions.

9-52-30. Sale and lease-back arrangements--Validation of prior actions. All ordinances, resolutions, and other actions and proceedings adopted before June 12, 1984, and taken by the governing body of a municipality with respect to an existing auditorium or convention center and related facilities in the exercise of the powers granted by §§ 9-52-29 to 9-52-31, inclusive, and all purchase, sale, lease, and other agreements authorized thereby, are hereby validated and confirmed, and such agreements may be executed, delivered, and performed.

Source: SL 1984, ch 63, § 2.



§ 9-52-31 Sale and lease-back arrangements--Powers additional.

9-52-31. Sale and lease-back arrangements--Powers additional. The powers conferred by §§ 9-52-29 to 9-52-31, inclusive, are in addition to all other powers conferred upon the governing body of any such municipality, and their exercise shall be subject only to such restrictions as may be provided by the South Dakota Constitution and are not subject to any restrictions or procedural requirements prescribed by any other law.

Source: SL 1984, ch 63, § 3.






Chapter 53 - Public Convention Halls

§ 9-53-1 Definition of terms.

9-53-1. Definition of terms. Terms as used in this chapter, unless the context otherwise plainly requires, shall mean:

(1) "Public convention hall" shall mean a real estate site and building, structure, or edifice which may be used by the general public or portions of the public for the purposes of meetings, discussions, conventions, shows, displays, amusements, and any other public purpose;

(2) "Privately owned property" shall mean all real property, except that property upon which is situated a one-family or two-family dwelling and which is used only for residential purposes which residential property shall be exempt from assessment;

(3) "Governing body" shall mean the governing body of a municipal corporation;

(4) "Convention hall fund" shall mean a fund established for the placing of all receipts from all assessments and revenues and disbursements therefrom under the provisions of this chapter.
Source: SL 1967, ch 230, § 2.



§ 9-53-2 Municipal power to acquire, build, improve and maintain convention halls.

9-53-2. Municipal power to acquire, build, improve and maintain convention halls. In addition to and not to the exclusion of any power granted to it by any law now in effect or hereafter enacted, any municipal corporation may provide for the acquisition of sites, building or improvement, and maintenance of a public convention hall as defined in this chapter and in conformity to this chapter.

Source: SL 1967, ch 230, § 1.



§ 9-53-3 Establishment of benefit district--Assessment of costs against property.

9-53-3. Establishment of benefit district--Assessment of costs against property. The governing body of a municipality shall have the power to establish a district for the acquisition of sites, building of a public convention hall or for the improving of an existing public convention hall, to establish the boundaries of such district, and to assess all or any part of the cost of acquisition and improvement and building of a public convention hall against the privately owned property within the district so created.

Source: SL 1967, ch 230, § 3.



§ 9-53-4 Feasibility survey conducted prior to establishment of district.

9-53-4. Feasibility survey conducted prior to establishment of district. Prior to the establishment of any benefit district for the acquiring or improving of a public convention hall, the governing body shall cause to be conducted a survey and investigation of the feasibility of such proposed district. Such survey shall include a determination of the desirability of the proposed location of such convention hall, the approximate cost to acquire a site and to make the proposed improvement, the area to be included within such district, the assessed valuation of the privately owned property subject to assessment in such proposed district, the necessity for the creation of such a district, and such other matters as the governing body deems necessary to properly consider the necessity for such a district and the financial feasibility of its creation.

Source: SL 1967, ch 230, § 4.



§ 9-53-5 Plat showing district boundaries and location of hall.

9-53-5. Plat showing district boundaries and location of hall. The governing body shall also cause to be prepared and filed with the city auditor or town clerk a plat showing the exterior boundaries of the proposed benefit district and the location of the public convention hall.

Source: SL 1967, ch 230, § 4.



§ 9-53-6 Schedule of cost estimates and financing plan.

9-53-6. Schedule of cost estimates and financing plan. In addition to complying with §§ 9-53-4 and 9-53-5, the governing body shall cause to be prepared and filed with the city auditor or town clerk schedules showing the following:

(1) A description of such facility and the equipping and furnishing thereof;

(2) An estimate of the cost to acquire and improve the same;

(3) An estimate of the annual cost to maintain such facility;

(4) An estimate of the proposed rentals to be charged for the use of the convention hall by the public, and the estimated annual revenue to be derived from the use thereof;

(5) A proposed method for financing the acquisition of the site, and building or improvement of the public convention hall and an estimate of the total cost of the project, including the percentage of all costs which will be assessed against the privately owned property within the benefit district and the percentages of costs to be paid by the municipality from other sources, describing each source.
Source: SL 1967, ch 230, § 4.



§ 9-53-7 Preparation and filing of proposed resolution of necessity--Contents.

9-53-7. Preparation and filing of proposed resolution of necessity--Contents. The governing body shall consider the survey and investigation and the plat and schedules prepared for such public convention hall. If it appears to the governing body that there is a public need for such a facility; that there is sufficient privately owned properties situated in such proposed district, and estimated revenue from such facility and that the plan to finance the acquisition and construction as well as the maintenance of the public convention hall is financially feasible, it shall prepare and file in the office of the city auditor or town clerk a proposed resolution of necessity which shall describe the benefit district for the purpose of assessment, declaring the acquiring of a site, building or improvement of a public convention hall a necessity, describe the location of the proposed public convention hall and a general description of the construction to be placed thereon, the estimated cost to acquire and improve such public convention hall, and the estimated annual cost of maintaining such public convention hall, state either that all or what cost of the public convention hall is to be paid by special assessment and what portion is expected to be paid from the revenue to be derived from the public convention hall, shall state that the cost to be assessed shall be apportioned according to the benefits to accrue to each lot or tract as determined by the governing body, and shall state that a plat and schedule are on file in the office of the city auditor or the town clerk giving further details of the proposed project.

Source: SL 1967, ch 230, § 5.



§ 9-53-8 Costs of preliminary papers and resolution.

9-53-8. Costs of preliminary papers and resolution. The survey, investigation, plats, schedules, and resolutions shall be prepared by municipal employees, officers, or such other persons or experts as the governing body shall deem necessary and the cost thereof shall be included as a part of the cost of the public convention hall, if one is subsequently acquired, or may be paid for from the general fund after being duly appropriated.

Source: SL 1967, ch 230, § 6.



§ 9-53-9 Mailing of notice of hearing on resolution of necessity.

9-53-9. Mailing of notice of hearing on resolution of necessity. After the completion of all requirements set forth in §§ 9-53-4 to 9-53-7, inclusive, the governing body shall fix a time and place for a public hearing thereon and shall cause a notice of hearing of the proposed resolution of necessity to be given by the city auditor or town clerk who shall mail, at least fifteen days before the date set for the hearing, true copies of the proposed resolution of necessity and a notice of hearing appended thereto by first class mail to all those persons addressed to their respective post office addresses as those persons and respective addresses appear as owners of the privately owned property within the proposed district in the records of the county director of equalization. The notice of hearing shall state the time and place the governing body shall meet for the purpose of considering the adoption of the resolution of necessity either as proposed or as might be amended at the same time and place of the hearing, and at said time and place that the governing body will consider any objections to the proposed resolution.

Source: SL 1967, ch 230, § 7.



§ 9-53-10 Hearing and action by governing body on resolution of necessity.

9-53-10. Hearing and action by governing body on resolution of necessity. At the time of such hearing or at any adjournment thereof, the governing body shall consider any objections to such proposed resolution and may adopt such resolution, with or without amendment as it may deem proper, except that the boundaries of the benefit district may not be enlarged so as to include property not contained within the original proposed resolution.

Source: SL 1967, ch 230, § 8.



§ 9-53-11 Repealed.

9-53-11. Repealed by SL 1981, ch 44, § 37.



§ 9-53-12 Authority to proceed with improvement and assessments after adoption of resolution.

9-53-12. Authority to proceed with improvement and assessments after adoption of resolution. After twenty days from the adoption and publication of such resolution of necessity, unless the referendum be invoked or unless a written protest shall have been filed with the auditor or clerk signed by the owners of more than fifty-five percent of the total tax-assessed valuation of the property subject to assessment, the governing body shall have the power to acquire property by lease, gift, or purchase, to cause such improvement to be made, to contract therefor, and to levy and collect special assessments therefor as provided by chapter 9-43.

Source: SL 1967, ch 230, § 9.



§ 9-53-13 Levy and collection of special assessments--Assessment bonds.

9-53-13. Levy and collection of special assessments--Assessment bonds. Special assessments may be made, levied, and collected and assessed and assessment bonds may be issued to finance the improvement all as now provided by chapter 9-43. Assessment bonds shall be called public convention hall bonds.

Source: SL 1967, ch 230, § 10.



§ 9-53-14 Contract or assessment not invalidated by irregularity--Determination of governingbody conclusive.

9-53-14. Contract or assessment not invalidated by irregularity--Determination of governing body conclusive. No contract made or assessment levied for any such improvement shall be void by reason of any defect or irregularity in the resolution of necessity or notice or in the publication thereof, and the determination of the governing body as to the sufficiency or insufficiency of protest thereto shall be conclusive unless such determination is unreasonably and arbitrarily or fraudulently made.

Source: SL 1967, ch 230, § 9.



§ 9-53-15 Supervision of operation of hall--Maintenance funds.

9-53-15. Supervision of operation of hall--Maintenance funds. The governing body shall be in charge of running and operating the public convention hall and may appropriate additional municipal revenues or funds raised by taxation for the maintenance of said public convention hall.

Source: SL 1967, ch 230, § 11.



§ 9-53-16 Charges for use of hall--Purposes to which applied.

9-53-16. Charges for use of hall--Purposes to which applied. In addition the governing body by resolution may impose and collect reasonable charges for the use of the public convention hall constructed under the provisions of this chapter. The money so received shall be deposited in the municipal treasury to the credit of the public convention hall fund and applied in order to the following purposes exclusively:

(1) The payment of necessary expenses of maintaining, insuring, and repairing such public convention hall;

(2) Annually on the first day of January of each year, the balance remaining to the credit of such public convention hall shall be applied to the payment of the principal and interest of the cost of acquiring and improving the public convention hall, and the retirement of any bonds issued therefor as soon as said bonds are callable;

(3) At the time all indebtedness has been paid in full, the balance, if any, after paragraph (1) herein is satisfied shall be transferred to the general fund of the municipality.
Source: SL 1967, ch 230, § 11.






Chapter 54 - Economic Development Projects

§ 9-54-1 Purpose of chapter.

9-54-1. Purpose of chapter. The purpose of this chapter is to stimulate and develop the general economic welfare and prosperity of the state through the promotion and advancement of industrial, commercial, manufacturing, agricultural, natural resources, postsecondary technical education, limited to bonding for public postsecondary technical institutions in operation on July 1, 1981, research, data collection, health service, housing for the elderly, housing for the handicapped, primary, secondary, and postsecondary education, recreational development, and the reduction of water and air pollution resulting from such developments; to encourage and assist in the location of new business and industry in this state and the expansion of existing business development; to assist in the construction of postsecondary technical education facilities, for public postsecondary technical institutions in operation on July 1, 1981; and to promote the economic stability of the state by providing greater employment opportunities and diversification of industry thus promoting the general welfare of the citizens by authorizing all municipalities of the state to issue revenue bonds to finance projects comprising real or personal property or both, useful for any of these purposes.

The purpose of this chapter is also to promote health services, housing for the elderly and housing for the handicapped at reasonable costs, thus promoting the general welfare of the citizens, by authorizing all municipalities of the state to issue revenue bonds to pay, purchase or discharge all or any part of the outstanding indebtedness of any nonprofit corporation incurred in the purchase, construction, reconstruction, acquisition of sites for, enlargement, improvement, or remodeling of health service facilities, housing for the elderly or housing for the handicapped.

Source: SL 1964, ch 148, § 1; SL 1972, ch 45, § 3; SL 1973, ch 59, § 1; SL 1981, ch 77, § 1; SL 1981, ch 78; SL 1998, ch 46, § 1.



§ 9-54-2 Power to issue bonds, acquire or construct projects and enter revenue agreements--Location of projects.

9-54-2. Power to issue bonds, acquire or construct projects and enter revenue agreements--Location of projects. For the purposes stated in § 9-54-1, any municipality may issue revenue bonds, the proceeds of which shall be used only to purchase, construct, reconstruct, acquire sites for, enlarge, improve, or remodel buildings, structures, or equipment, and to enter into revenue agreements as defined in § 9-54-3.1 with any person, firm, limited liability company, corporation, or governmental entity, the projects to be situated in any municipality or its environs without limitation as to distance, providing the governing body of the municipality declares that the project, if in being, would promote the welfare of the municipality.

Source: SL 1964, ch 148, § 2; SL 1972, ch 45, § 4; SL 1973, ch 59, § 2; SL 1981, ch 77, § 2; SL 1984, ch 43, § 98A; SL 1994, ch 351, § 9.



§ 9-54-2.1 Power to issue revenue bonds, purchase or discharge debt of nonprofit corporationoperating health care or housing facility and enter revenue agreements--Location ofproject.

9-54-2.1. Power to issue revenue bonds, purchase or discharge debt of nonprofit corporation operating health care or housing facility and enter revenue agreements--Location of project. With respect to hospitals, nursing homes, other health care facilities, housing for the elderly, housing for the handicapped, wellness centers, or primary, secondary, or postsecondary schools to be operated by any nonprofit corporation, for any purpose stated in § 9-54-1, a municipality may issue revenue bonds to pay, purchase, or discharge all or any part of the outstanding indebtedness of a nonprofit corporation incurred in the purchase, construction, reconstruction, acquisition of sites for, enlargement, improvement, or remodeling of hospitals, nursing homes, other health care facilities, housing for the elderly, housing for the handicapped, wellness centers, or primary, secondary, or postsecondary schools, including, to the extent deemed necessary or desirable by the municipality, any unpaid interest on indebtedness accrued or to accrue to the date on which the indebtedness is finally paid, and any premium the municipality determines to be necessary or desirable to be paid to pay, purchase, or decease outstanding indebtedness, and to enter into revenue agreements as defined in § 9-54-3.1, with any nonprofit corporation, the projects to be situated in any municipality or its environs without limitation as to distance, providing the governing body of the municipality declares that the project would promote the welfare of the municipality. Nothing in this section is intended to prohibit the use of revenue bonds to pay outstanding indebtedness of any person, firm, limited liability company, corporation, or governmental entity to the extent now permitted by law.

Source: SL 1981, ch 77, § 3; SL 1982, ch 28, § 2; SL 1984, ch 43, § 98B; SL 1991, ch 75, § 1; SL 1994, ch 351, § 10; SL 1998, ch 46, § 2.



§ 9-54-2.2 Restriction on use of bonds for elderly housing projects.

9-54-2.2. Restriction on use of bonds for elderly housing projects. Any housing for the elderly financed by revenue bonds shall be operated by either a nonprofit corporation or a corporation wholly owned, either directly or indirectly, by a nonprofit corporation.

Source: SL 1981, ch 77, § 9; SL 1984, ch 62; SL 1990, ch 67; SL 1991, ch 76.



§ 9-54-3 "Revenue bonds" defined.

9-54-3. "Revenue bonds" defined. Revenue bonds, as the term is used in this chapter, are bonds to be paid exclusively from the revenue produced by the project financed by the use of the proceeds thereof, including but not limited to payments due under any revenue agreement, or under any bond or other obligation issued in payment therefor or any mortgage, pledge, or security agreement given with respect to the project or any other property of the lessee, purchaser, or borrower with respect to the project.

Source: SL 1964, ch 148, § 7; SL 1973, ch 59, § 3; SL 1981, ch 77, § 4.



§ 9-54-3.1 "Revenue agreement" defined.

9-54-3.1. "Revenue agreement" defined. Revenue agreement, as the term is used in this chapter, is any written agreement between a municipality and another person, firm, limited liability company, corporation, or governmental entity with respect to a project whereby such other person, firm, limited liability company, corporation, or governmental entity agrees to pay to the municipality or to its order amounts sufficient at all times to pay when due the principal of, premium, if any, and interest on all bonds issued by the municipality with respect to that project. A revenue agreement includes, but is not limited to, a lease, a direct or installment sale contract, or a loan agreement.

Source: SL 1981, ch 77, § 5; SL 1994, ch 351, § 11.



§ 9-54-4 Costs to be covered by bonds--Authorization, issuance and sale of bonds.

9-54-4. Costs to be covered by bonds--Authorization, issuance and sale of bonds. Bonds may be issued in amounts as may be necessary to provide sufficient funds to pay all the costs of purchase or construction of each project which under accepted accounting practice are capital costs, including goodwill and other intangible costs, as well as site, engineering, and all other expenses of its planning and completion , together with additional amounts as may be agreed to by the lessee, purchaser, or borrower with respect to the project and the purchasers of the bonds as a discount or underwriters' fee, and to pay interest accruing before completion of the project, to establish a reserve securing payment of the bonds, and, with respect to hospitals, nursing homes, other health care facilities, housing for the elderly, housing for the handicapped or wellness centers, comprising a project, the cost of paying, purchasing or discharging any outstanding indebtedness or other cost as authorized in § 9-54-2.1. Bonds issued under the provisions of this chapter shall be authorized, issued and sold in accordance with chapter 6-8B, except that no election is required.

Source: SL 1964, ch 148, § 4; SL 1973, ch 59, § 4; SL 1981, ch 77, § 6; SL 1984, ch 43, § 98C; SL 1991, ch 75, § 2; SL 1998, ch 47, § 1.



§ 9-54-5 Amount of bond issue limited by costs.

9-54-5. Amount of bond issue limited by costs. In no case shall any revenue bonds be issued for an amount in excess of the actual cost of the project, including the site therefor and all other items referred to in § 9-54-4.

Source: SL 1964, ch 148, § 6; SL 1973, ch 59, § 5.



§ 9-54-6 Bonds not general obligations nor payable by taxation--Recitals in bonds.

9-54-6. Bonds not general obligations nor payable by taxation--Recitals in bonds. Revenue bonds issued pursuant to this chapter shall not be general obligations of the municipality nor shall they be payable in any manner by taxation. Such revenue bonds shall recite the authority under which they are issued, and shall state that they are issued in conformity with the provisions, restrictions, and limitations of this chapter, and that such bonds and the interest thereon are to be paid from the revenue received from the project financed, in whole or in part, by the issuance of the revenue bonds.

Source: SL 1964, ch 148, § 8; SL 1973, ch 59, § 6; SL 1984, ch 43, § 98E.



§ 9-54-7 Mortgage of project and pledge of revenues to payment of bonds--Trust funds--Othercovenants and agreements.

9-54-7. Mortgage of project and pledge of revenues to payment of bonds--Trust funds--Other covenants and agreements. The governing body of the municipality may, by ordinance, resolution, or by a trust indenture executed under authority of a resolution or ordinance, pledge the revenues of the project and any other security of whatsoever nature, offered by the lessee, purchaser, or borrower with respect to the project, and may mortgage the project, for the payment of the bonds and the interest thereon, and provide that the revenues shall be set apart in one or more special trust funds for that purpose. The resolution, ordinance, or indenture may include covenants and agreements as the governing body deems necessary or desirable to secure the bonds, including the establishment of a reserve from the bond proceeds, and may authorize a trustee appointed under an indenture to enforce all rights and remedies of the municipality under the revenue agreement with respect to the project.

Source: SL 1964, ch 148, § 5; SL 1969, ch 188, § 1; SL 1973, ch 59, § 7; SL 1981, ch 77, § 7; SL 1984, ch 43, § 98D.



§ 9-54-8 Lease or sale payments sufficient to pay bonds and costs--Payments in lieu ofproperty taxes.

9-54-8. Lease or sale payments sufficient to pay bonds and costs--Payments in lieu of property taxes. Revenue agreements pursuant to § 9-54-3.1 shall provide for contractual payments sufficient to pay the principal, premium, if any, and interest on any bonds issued by the municipality under the resolution or ordinance or trust indenture, when due or subject to mandatory redemption, and also to pay all taxes, special assessments and other governmental charges levied or imposed with respect to the project, and to pay all costs of insurance, operation, and maintenance thereof. The agreements shall also reimburse the municipality for the cost of any other obligation assumed by it in connection with the project. Revenue agreements in the form of a lease or sale contract shall further provide for payment of a sum equal to the amount of property taxes which would be due if the lessee or purchaser were the owner of the project, to be prorated among the taxing districts involved and taking into consideration reductions permitted pursuant to §§ 10-6-35.1 to 10-6-35.4, inclusive, for the term of the agreement.

Source: SL 1964, ch 148, § 3; SL 1973, ch 59, § 8; SL 1975, ch 93, § 1; SL 1981, ch 77, § 8; SL 1981, ch 79; SL 1984, ch 43, § 98F.



§ 9-54-8.1 Lease with option to purchase--Title acquired before bonds retired--Pledge forpayment of bonds.

9-54-8.1. Lease with option to purchase--Title acquired before bonds retired--Pledge for payment of bonds. Any lease agreement may grant an option to the lessee to purchase the project at a price and upon other conditions sufficient to assure the payment and redemption of the bonds and payment and reimbursement of all such other charges and costs. Any lease or sale agreement may provide for acquisition of title to the project by the lessee or purchaser in advance of the retirement of the bonds, if such retirement is assured by the deposit with the municipality or the trustee of funds or of bonds or other obligations issued by the lessee or purchaser to the municipality, or bonds or other obligations issued or guaranteed by the United States or an agency thereof, which are payable as to principal and interest at the times and in the amounts required to pay the municipality's bonds at or before maturity and all interest and redemption premiums thereon when due. In this event the payments of principal and interest on such obligations, and any mortgage or pledge of property or funds securing such payments, shall be irrevocably pledged for the payment of the bonds, interest and redemption premiums and payment and reimbursement of all other costs.

Source: SDCL, § 9-54-8 as added by SL 1973, ch 59, § 8.



§ 9-54-9 Municipal obligations restricted by contractual payments from facilities.

9-54-9. Municipal obligations restricted by contractual payments from facilities. Nothing in this chapter shall be so construed as to authorize or permit any municipality to make any contract or to incur any obligation of any kind or nature except such as shall be payable solely out of the contractual payments from such facilities.

Source: SL 1964, ch 148, § 4.



§ 9-54-10 County and sanitary district powers.

9-54-10. County and sanitary district powers. Any county shall have the same powers as a municipality under this chapter. Any sanitary district shall have the same powers as a municipality under this chapter with respect to any project providing sewer service or control of water pollution.

Source: SL 1972, ch 45, § 5.



§ 9-54-11 Municipal joint or cooperative agreements.

9-54-11. Municipal joint or cooperative agreements. Any municipality, in order to accomplish the purposes provided in this chapter, may enter into agreements with any other public agency or agencies for joint or cooperative action and such agreements shall be governed by the provisions of chapter 1-24.

Source: SL 1972, ch 45, § 2.



§ 9-54-12 Compliance with federal requirements for tax exemption.

9-54-12. Compliance with federal requirements for tax exemption. Notwithstanding any provision under the laws of the State of South Dakota, a municipality in order to accomplish the purposes provided in this section and chapter 6-8B may perform all acts necessary to comply with the requirements of § 103 of the Internal Revenue Code of 1954, as amended, and any regulation promulgated pursuant to § 103 to insure that all interest from bonds issued under this chapter is tax exempt.

All hearings or acts necessary to comply with § 103(k) of the Internal Revenue Code of 1954, as amended, and any regulations promulgated pursuant to § 103(k) are exempt from the requirements and procedures of chapter 1-26.

The Governor is the approving representative for the state for the purpose of complying with the applicable provisions of § 103(k) of the Internal Revenue Code of 1954, as amended, and any regulation promulgated pursuant to § 103(k) necessary to insure that all interest from bonds issued is tax exempt.

Source: SL 1984, ch 43, § 58.






Chapter 55 - Business Improvement Districts

§ 9-55-1 Definition of terms.

9-55-1. Definition of terms. Terms as used in this chapter mean:

(1) "Assessable unit," the front foot, square foot, equivalent front foot, or other unit of assessment established under the proposed method of assessment set forth in the resolution of intent to create a business improvement district;

(2) "Occupation tax," a fee imposed on any person with an established place of business within the district for the privilege of doing business;

(3) "Record owner," the fee owner of real property as shown in the records of the office of the register of deeds in the county in which the business area is located. A contract purchaser of real property is the record owner for the purpose of this chapter and the only person entitled to petition pursuant to § 9-55-9 or protest pursuant to § 9-55-10; and

(4) "Space," the square foot space wherein customers, patients, clients, or other invitees are received and space from time to time used or available for use in connection with a business or profession of a user, except all space owned or used by political subdivisions.
Source: SL 1986, ch 81, § 1.



§ 9-55-2 Imposition of special assessment or general business license and occupation tax.

9-55-2. Imposition of special assessment or general business license and occupation tax. Any municipality may impose a special assessment upon the property within a business improvement district in the municipality or a general business license and occupation tax on businesses and users of space within a business improvement district or both.

Source: SL 1986, ch 81, § 2; SL 2003, ch 47, § 2.



§ 9-55-3 Uses to which generated funds may be put.

9-55-3. Uses to which generated funds may be put. Any money generated pursuant to § 9-55-2 may be used for any one or more of the following purposes:

(1) The acquisition, construction, maintenance, and operation of public off-street parking facilities for the benefit of the district area;

(2) Improvement of any public place or facility in the district area, including landscaping and plantings;

(3) Construction or installation of convention or event centers, pedestrian shopping malls or plazas, sidewalks, including moving sidewalks, parks, meeting and display facilities, bus stop shelters, lighting, benches or other seating furniture, sculptures, trash receptacles, shelters, fountains, skywalks, and pedestrian and vehicular overpasses and underpasses or any useful or necessary public improvement;

(4) Leasing, acquiring, constructing, reconstructing, extending, maintaining, or repairing parking lots or parking garages, both above and below ground, or other facilities for the parking of vehicles, including the power to install such facilities in public areas, whether such areas are owned in fee or by easement, in the district area;

(5) Creation and implementation of a plan for improving the general architectural design of public areas in the district area;

(6) The development of any activities and promotion of the district area;

(7) Maintenance, repair, and reconstruction of any improvements or facilities authorized by this chapter;

(8) Any other project or undertaking for the betterment of the facilities in the district area, whether the project is capital or noncapital in nature;

(9) Enforcement of parking regulations within the district area; and

(10) Employing or contracting for personnel, including administrators for any improvement or promotional program under this chapter, and providing for any service necessary or proper to carry out the purposes of this chapter.
Source: SL 1986, ch 81, § 3; SL 2005, ch 54, § 1.



§ 9-55-4 Creation of business improvement district--Established business area.

9-55-4. Creation of business improvement district--Established business area. A business improvement district may only be created as provided by this chapter and shall be within the boundaries of an established business area of the municipality zoned for business, public, or commercial purposes. For the purposes of this chapter, an established business area, may also include noncontiguous property within the incorporated municipality that has a common zoning designation. Any business improvement district that includes noncontiguous property pursuant to this section, may by resolution of the governing body, add qualifying property to the business improvement district.

Source: SL 1986, ch 81, § 4; SL 2005, ch 54, § 2; SL 2007, ch 41, § 1



§ 9-55-5 Appointment of business improvement board--Designation of boundaries of district--Duties of board--Proposal of more than one district as part of same developmentplan.

9-55-5. Appointment of business improvement board--Designation of boundaries of district--Duties of board--Proposal of more than one district as part of same development plan. The mayor shall, with the approval of the governing body, appoint a business improvement board consisting of property owners, residents, business operators or users of space within the business area to be improved. The governing body shall, by resolution, designate the boundaries of the business area prior to the time of the appointment of the board. The board shall make recommendations to the governing body for the establishment of a plan or plans for improvements in the business area. If the improvements to be included in one business area offer benefits that cannot be equitably assessed together under this chapter, more than one business improvement district as part of the same development plan for that business area may be proposed. The board may make recommendations to the municipality as to the use of any revenue collected pursuant to § 9-55-2.

Source: SL 1986, ch 81, § 5.



§ 9-55-6 Composition of board--Vacancies--Terms--Officers.

9-55-6. Composition of board--Vacancies--Terms--Officers. The board shall consist of no less than five members to serve such terms as the governing body, by resolution, determines. The mayor, with the approval of the governing body, shall fill any vacancy for the remainder of the term vacated. A member of such board may serve more than one term. The board shall select from its members a chairperson and a secretary.

Source: SL 1986, ch 81, § 6.



§ 9-55-7 Creation of districts by resolution of intent--Contents--Basis of occupation tax orspecial assessment.

9-55-7. Creation of districts by resolution of intent--Contents--Basis of occupation tax or special assessment. Upon receiving a recommendation from the business improvement board, the governing body may create one or more business improvement districts by adopting a resolution of intent to establish a district or districts. The resolution shall contain the following information:

(1) A description of the boundaries of any proposed district;

(2) The time and place of a hearing to be held by the governing body to consider establishment of a district or districts;

(3) The proposed public facilities and improvements to be made or maintained within any such district; and

(4) The proposed or estimated costs for improvements, facilities and activities within any district, and the method by which the revenue shall be raised. If a special assessment is proposed, the resolution also shall state the proposed method of assessment.

The notice of intent shall recite that the method of raising revenue shall be fair and equitable. In the use of a general occupation tax, the tax shall be based primarily on the square footage of the owner's and user's place of business or based on rooms rented by any lodging establishment to transient guests as defined in § 10-45-7. If the occupational tax is based on rooms rented by a lodging establishment, the tax shall be imposed on the transient guest and such tax may not exceed two dollars per occupied room per night. However, no occupational tax may be imposed on any transient guest who has been offered a room by a lodging establishment on a complimentary basis and no fee or rent was charged for such room. In the use of a special assessment, the assessment shall be based upon the special benefit to the property within the district.

Source: SL 1986, ch 81, § 7; SL 2005, ch 54, § 3.



§ 9-55-8 Notice of hearing.

9-55-8. Notice of hearing. A notice of a hearing required under subdivision 9-55-7(2) shall be given by mailing a complete copy of the resolution of intent to each owner of taxable property as shown on the property tax roll for the proposed district. If an occupation tax is to be imposed, a copy of the resolution of intent shall also be mailed to the occupant of each address located in the proposed district. Mailing shall be completed at least thirty days prior to the time of hearing.

Source: SL 1986, ch 81, § 8; SL 1990, ch 68, § 2; SL 2006, ch 35, § 1.



§ 9-55-9 Petition for hearing.

9-55-9. Petition for hearing. The owners of a majority of the assessable front footage in a business area or the users of a majority of space in a business area may, by petition, direct the governing body to hold a hearing to create a district pursuant to this chapter.

Source: SL 1986, ch 81, § 9; SL 1990, ch 68, § 3.



§ 9-55-10 Duties of governing body at hearing--Termination of hearing--Issuance of bonds forconvention center from proceeds of general occupational tax.

9-55-10. Duties of governing body at hearing--Termination of hearing--Issuance of bonds for convention center from proceeds of general occupational tax. If a hearing is held under subdivision 9-55-7(2), the governing body shall:

(1) Hear all protests and receive evidence for or against the proposed action;

(2) Rule upon all written protests received prior to the close of the hearing, which ruling shall be final; and

(3) Continue the hearing from time to time as the governing body deems necessary.

If a special assessment is to be used, the proceedings shall terminate if written protest is made prior to the close of the hearing by the owners of a majority of the assessable front footage in the proposed district. If an occupation tax is to be used, the proceedings shall terminate if protest is made by the users of a majority of the space in the proposed district. If the general occupational tax is based upon rented hotel and motel rooms pursuant to § 9-55-7, the proceedings shall terminate if written protest is made prior to the close of the hearing by the owners of a majority of the hotels and motels in the proposed district.

Any bonds for the construction of a convention facility that are payable from the proceeds of the hotel and motel room general occupational tax may only be issued and sold if at least two-thirds of the hotel and motel owners in the proposed district approve in writing of the issuance and sale of the bonds.

Source: SL 1986, ch 81, § 10; SL 1990, ch 68, § 4; SL 2004, ch 79, § 1; SL 2005, ch 54, § 4.



§ 9-55-11 Procedure for change of boundaries.

9-55-11. Procedure for change of boundaries. If the governing body decides to change the boundaries of a proposed district, the hearing shall be continued to a time at least thirty days after such decision and the notice shall be given as prescribed in § 9-55-8, showing the boundary amendments. However, no new or additional resolution of intent is required for a proposed change in the boundary of a district.

Source: SL 1986, ch 81, § 11; SL 1990, ch 68, § 5.



§ 9-55-12 Establishment or rejection of districts--Adoption of ordinance establishing district--Contents.

9-55-12. Establishment or rejection of districts--Adoption of ordinance establishing district--Contents. The governing body, following a hearing held pursuant to subdivision 9-55-7(2), may establish or reject any proposed district or districts. If the governing body decides to establish a district, it shall adopt an ordinance to that effect. The ordinance shall contain the following information:

(1) The number of the resolution of intent and the date it was adopted;

(2) The time and place of the hearing that was held on the formation of such district;

(3) A statement that a business improvement district has been established pursuant to the provisions of this chapter;

(4) The purposes of the district and the public improvements and facilities to be included in such district;

(5) The description of the boundaries of such district;

(6) A statement that the businesses and professions in the district shall be subject to the general business occupation tax or that the real property in the area will be subject to the special assessment authorized by § 9-55-2;

(7) The proposed method of assessment to be imposed on the property within the district or the initial rate of the occupation tax to be imposed on the business users of the space in the district; and

(8) Any penalties to be imposed for failure to pay the occupation tax.
Source: SL 1986, ch 81, § 12.



§ 9-55-13 Special assessment against real property located in district--Procedure.

9-55-13. Special assessment against real property located in district--Procedure. A municipality may levy a special assessment against the real property located in a district, to the extent of the special benefit on such property, for the purpose of paying all or any part of the total costs and expenses of any project authorized by this chapter, within the district. The amount of each special assessment shall be determined by the governing body. Assessments shall be levied in accordance with the method of assessment proposed in the ordinance creating the district. If the governing body finds that the proposed method of assessment does not provide a fair and equitable method of apportioning costs, then the governing body may assess the costs under a method the governing body finds to be fair and equitable. Notice of a hearing on any special assessments to be levied under this chapter shall be given to the landowners in the district by publication of the description of the land, the amount proposed to be assessed, and the general purpose for which the assessment is to be made, once a week for two weeks in a daily or weekly newspaper of general circulation published in the municipality. The notice shall be published at least thirty days prior to the hearing and shall provide the date, time, and place of the hearing to hear any objections or protests by landowners in the district as to the amount of assessment made against their property. All special assessments levied under this chapter constitute liens on the property and shall be certified for collection and collected in such manner as the governing body determines by ordinance.

Source: SL 1986, ch 81, § 13; SL 1990, ch 68, § 6; SL 2003, ch 47, § 1; SL 2005, ch 54, § 5; SL 2012, ch 57, § 158.



§ 9-55-14 Levy of general business occupation tax in addition to or in place of specialassessments.

9-55-14. Levy of general business occupation tax in addition to or in place of special assessments. In addition to or in place of a special assessment, a municipality may levy a general business occupation tax upon the businesses and users of space within a district established for acquiring, constructing, maintaining, or operating public off-street parking facilities and providing in connection therewith other public improvements, facilities and activities authorized by this chapter, for the purpose of paying all or any part of the total cost and expenses of any authorized improvement, facility or activity within such district. Notice of a hearing on any such tax shall be given to the businesses and users of space of such districts in the same manner as provided in § 9-55-13.

Source: SL 1986, ch 81, § 14.



§ 9-55-15 Procedure for implementation of tax.

9-55-15. Procedure for implementation of tax. For the purposes of implementing the tax imposed under § 9-55-14, the governing body may make a reasonable classification of businesses or users of space in a district. The collection of the tax imposed pursuant to § 9-55-14, shall be made and enforced in such a manner as the governing body shall by resolution determine. The governing body may by resolution provide that failure to pay such tax shall constitute a violation of the resolution and shall subject the violator to a fine or other punishment as provided in such resolution.

Source: SL 1986, ch 81, § 15.



§ 9-55-16 Reassessment or changes in rate of levy of special assessment or occupation tax--Procedure.

9-55-16. Reassessment or changes in rate of levy of special assessment or occupation tax--Procedure. If, subsequent to the levy of an occupation tax or a special assessment, the use of any parcel of land shall change so that, had the new use existed at the time of making such levy, the assessment or levy on such property would have been higher than the levy or assessment actually made, an additional assessment or levy may be made on such property by the governing body. The governing body shall take into consideration the new and changed use of such property. Reassessments or changes in the rate of levy of special assessments or occupation taxes may be made by the governing body after notice and hearing as provided in § 9-55-13. The governing body shall adopt a resolution of intent to change the assessment or rate of levy at least thirty days prior to the hearing on such change. Such resolution shall specify the proposed change and shall give the time and place of the hearing.

Source: SL 1986, ch 81, § 16; SL 1990, ch 68, § 7.



§ 9-55-17 Limitations on amount of assessments or taxes.

9-55-17. Limitations on amount of assessments or taxes. The total amount of special assessments or general business occupation taxes levied under this chapter may not exceed the total costs and expenses of the projects authorized in the resolution of intent for such district. The levy of any additional special assessment or occupation tax may not reduce or affect in any manner the assessments previously levied. The special assessments or occupation taxes levied shall be for the purposes specified in the resolution of intent for each district and the proceeds may not be used for any other purpose.

Source: SL 1986, ch 81, § 17.



§ 9-55-18 Purpose of taxation or assessment by municipality--Limitations on taxation andassessment--Method of taxation or assessment.

9-55-18. Purpose of taxation or assessment by municipality--Limitations on taxation and assessment--Method of taxation or assessment. A municipality may levy a general business occupation tax, or a special assessment against the real property located in a district to the extent of the special benefit to such property, for the purpose of paying all or any part of the cost of maintenance, repair and reconstruction, including utility costs, of any improvement or facility in the district. Districts created for taxation or assessment of maintenance, repair and reconstruction costs, including utility costs, of improvements or facilities which are authorized by this chapter but which were not acquired or constructed pursuant to this chapter, may be taxed or assessed as provided in this chapter. Any occupation tax levied under this chapter shall be limited to those improvements and facilities authorized by this chapter. The governing body may levy such occupation taxes or special assessments under either of the following methods:

(1) The governing body may not more frequently than annually, determine the costs of maintenance, repair and reconstruction of a facility. Such costs shall be either assessed to the real property located in such district in accordance with the proposed method of assessment, or taxed against the businesses and users of space in the district, whichever may be applicable as determined by the resolution creating the district. However, if the governing body finds that the method of assessment proposed in the resolution creating the district does not provide a fair and equitable method of apportioning such costs, then it may assess the costs under such method as the governing body finds to be fair and equitable. At the hearing on such taxes or assessments, objections may be made to the total cost and the proposed allocation of such costs among the parcels of real property or businesses in such district; or

(2) After notice is given to the owners or businesses as provided in this chapter, the governing body may establish and may from time to time change the percentage of such costs for maintenance, repair and reconstruction which each parcel of real property or each business or user of space in any district shall pay. The governing body shall annually determine the total amount of such costs for each period since costs were last taxed or assessed, and shall, after a hearing, tax or assess such costs to the real property in the district in accordance with the percentages previously established at such hearing. Notice of such hearing shall be given as provided in § 9-55-13 and shall state the total costs and percentage to be taxed or assessed to each parcel of real property. Unless objections are filed with the finance officer at least five days before such hearing, all objections to the amount of total costs and the assessments shall be levied as stated in such notice. However, the governing body may reduce any assessment percentage.
Source: SL 1986, ch 81, § 18.



§ 9-55-18.1 Issuance and sale of bonds--Permissible uses of proceeds--Business improvementdistrict to remain in effect.

9-55-18.1. Issuance and sale of bonds--Permissible uses of proceeds--Business improvement district to remain in effect. Any municipality which has created a business improvement district as provided by this chapter, and which has levied special assessments or general business occupation taxes, or both, may issue and sell bonds payable from the special assessments, business occupation taxes, or both, as provided in this section and chapter 6-8B if the owners of a majority of the assessable front footage in the district or the users of a majority of the space in the district petition the municipality to issue such bonds. Unless the bonds are to be general obligations which pledge the full faith and credit of the municipality, no election is required for the issuance of the bonds. The proceeds of the bonds shall be used only for the purposes for which the collections of the special assessments or general business occupation taxes from which the bonds are payable may be used under the provisions of this chapter, to fund a debt service reserve for bonds which are not general obligations of the municipality, to pay the interest estimated to accrue on the bonds until the first collections of the special assessments or general business improvement taxes and to pay the costs of issuance of the bonds. The governing body shall, in the resolution or ordinance authorizing the issuance of the bonds, agree that it shall keep the business improvement district in effect, shall continue to impose and collect the special assessments and general business occupation taxes so long as the bonds are outstanding, and shall pledge so much of the collections of the special assessments and general business occupation taxes as may be necessary to pay the principal of, premium, if any, and interest on the bonds, and to maintain any debt service reserve established for the bonds.

The municipality may also pledge any part of the collections of special assessments or general business improvement taxes, in excess of those pledged to the payment of bonds issued under this section, to the payment of utility revenue bonds issued under chapter 9-40 or tax incremental revenue bonds issued under chapters 11-8 and 11-9, but only if the proceeds of the utility revenue bonds or tax incremental revenue bonds are used to finance improvements located, in whole or in part, in the business improvement district.

Source: SL 1990, ch 68, § 1.



§ 9-55-19 Procedure for abolishment of district.

9-55-19. Procedure for abolishment of district. The governing body may, by ordinance, abolish a district after a hearing thereon. The governing body shall adopt a resolution of intent to abolish the area at least thirty days prior to the hearing required by this section. The resolution shall give the time and place of the hearing. Notice of the hearing shall be given as provided in § 9-55-13.

Source: SL 1986, ch 81, § 19; SL 1990, ch 68, § 8.



§ 9-55-20 Disposition of proceeds of tax or assessment upon abolishment.

9-55-20. Disposition of proceeds of tax or assessment upon abolishment. Upon abolishment of a district, any proceeds of the occupation tax or the special assessment, or assets acquired with such proceeds, are subject to disposition as the governing body shall determine.

Source: SL 1986, ch 81, § 20.



§ 9-55-21 Use of donated funds or grants.

9-55-21. Use of donated funds or grants. The municipality may receive, administer, and disburse donated funds or grants for the purposes of and in the manner authorized by this chapter.

Source: SL 1986, ch 81, § 21.



§ 9-55-22 Dissolution of district imposing occupational tax on rooms rented.

9-55-22. Dissolution of district imposing occupational tax on rooms rented. If a district has imposed an occupation tax based on rooms rented and the occupational tax revenue was used only for the promotion of the district, a majority of the landowners may dissolve the district established pursuant to § 9-55-7 by submitting a petition to the governing body requesting the district to be dissolved. On and after the date the petition is filed with the governing body, the district may not enter into any new obligations or contracts. Not withstanding the other provisions of this chapter, the governing body, upon receiving the petition and verifying that a majority of the landowners have signed the petition, shall by resolution dissolve the district. However, the governing body may not dissolve the district until there are sufficient funds available to extinguish all of the debts and obligations of the district. The governing body shall administer any remaining affairs and issues concerning the dissolved district.

Source: SL 2006, ch 35, § 2.









Title 10 - TAXATION

Chapter 01 - Department Of Revenue

§ 10-1-1 Department created--Seal of department.

10-1-1. Department created--Seal of department. There is hereby constituted an executive department of the state government to be known as the Department of Revenue, with the powers, duties, and functions established by this chapter. The department shall have a seal which shall contain the words "Seal of the Department of Revenue."

Source: SL 1955, ch 246, § 1; SDC Supp 1960, § 57.01A01; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-1.1 , 10-1-2. Repealed.

10-1-1.1, 10-1-2. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), §§ 135, 136, eff. Apr. 12, 2011.



§ 10-1-3 Secretary's full time service required--Annual report to Governor--Oath and bond.

10-1-3. Secretary's full time service required--Annual report to Governor--Oath and bond. The secretary of revenue shall devote full time to the performance of the duties of the office and may hold no other office or position of profit. The secretary shall be paid a salary to be determined by law. The secretary shall make an annual report to the Governor in the manner provided by law for annual reports of state officers. Before entering upon the discharge of the duties of the office, the secretary shall take and subscribe the oath required by section 3 of article XXI of the Constitution and give bond to the state in the penal sum of five thousand dollars conditioned for the faithful performance of the duties of the office and for an accounting of all money and other property coming into the secretary's hands or under the secretary's control. The secretary shall file the bond with the secretary of state. The form of the bond shall be approved by the attorney general and the sufficiency of the bond by the Governor. The premium for the bond shall be paid by the state.

Source: SL 1955, ch 246, § 3; SDC Supp 1960, § 57.01A03; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-4 Repealed.

10-1-4. Repealed by SL 1969, ch 218, § 2.



§ 10-1-5 Deputy secretary of revenue--Appointment and oath of office--Absence or disabilityof secretary.

10-1-5. Deputy secretary of revenue--Appointment and oath of office--Absence or disability of secretary. The secretary of revenue may appoint a deputy secretary of revenue, whose appointment shall be evidenced by a certificate under the official seal of the state, and continues at the pleasure of the secretary. The deputy secretary of revenue, before entering upon the duties of office, shall take and subscribe the usual oath of office required by the Constitution, which appointment and oath shall be filed in the office of the secretary of state. In case of the absence or disability of the secretary of revenue, the deputy secretary shall perform the duties required by law of the secretary.

Source: SL 1955, ch 246, § 3; SDC Supp 1960, § 57.01A03; SL 1995, ch 2, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-1-6 Divisions within department--Directors and deputy directors of divisions--Employeesof department.

10-1-6. Divisions within department--Directors and deputy directors of divisions--Employees of department. The secretary of revenue may establish divisions within the Department of Revenue as necessary for the proper functioning of the department and shall prescribe, assign, and delegate the powers, duties, and functions of each division. The secretary may appoint one or more directors and deputy directors for each of the divisions to serve at the secretary's pleasure. The secretary may employ such clerical and other employees and assistants as the secretary deems necessary for the proper transaction of the business of the department and its divisions, and the secretary may fix their salaries, except as otherwise provided by law.

Source: SL 1955, ch 246, § 4; SDC Supp 1960, § 57.01A04; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-6.1 Special agents--Appointment and authority.

10-1-6.1. Special agents--Appointment and authority. The secretary of revenue may appoint up to five special agents to investigate violations of any of the provisions of Title 10 and chapters 35-1 to 35-10, inclusive, and chapter 37-10, and to enforce any statutes which the secretary is given the power to enforce. The special agents shall have all of the powers and authority of law enforcement officers while performing duties pursuant to this section. The special agents appointed by the secretary of revenue are subject to the requirements of §§ 23-3-41, 23-3-42 and 23-3-44, shall cooperate with local law enforcement officers who have primary responsibility for law enforcement in their jurisdiction, and shall keep those officers informed concerning investigations within those officers' jurisdiction. The special agents appointed by the secretary of revenue pursuant to this section are class A employees for retirement purposes.

Source: SL 1986, ch 82; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-7 Appointment and tenure of directors--Full time service required--Oath and bond.

10-1-7. Appointment and tenure of directors--Full time service required--Oath and bond. Directors of the respective divisions shall be appointed by the secretary of the Department of Revenue and serve at the pleasure of the secretary. The directors shall devote their full time to their duties and may hold no other office or position of profit. Before entering upon the duties of their office, the directors and deputies shall take and subscribe the oath required by S.D. Const., Art. XXI, § 3 and give bond to the state in like manner and form as the secretary, and file the bond in the Office of the Secretary of State. The form of the bond shall be approved by the attorney general and the sufficiency of the bond by the Governor. The premium for the bond shall be paid by the state.

Source: SL 1955, ch 246, § 4; SDC Supp 1960, § 57.01A04; SL 1995, ch 2, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-8 Deputy to substitute for director of division.

10-1-8. Deputy to substitute for director of division. In case of the absence or disability of the director, the deputy shall perform the duties required by law of such director.

Source: SL 1955, ch 246, § 4; SDC Supp 1960, § 57.01A04.



§ 10-1-9 Fees and employee expenses charged against departmental appropriations--Vouchers.

10-1-9. Fees and employee expenses charged against departmental appropriations--Vouchers. The fees of officers certifying to lists or information required by the Department of Revenue and the expenses of employees of such department in performing the duties assigned to them shall be proper charges against the appropriations of and for such department. All vouchers covering such fees or charges shall be approved by the secretary of revenue.

Source: SDC 1939, § 57.0206; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-10 Attorney general to assist department--Prosecution of actions.

10-1-10. Attorney general to assist department--Prosecution of actions. The attorney general shall, if requested, give the Department of Revenue such counsel and advice as the department may from time to time require. The attorney general shall institute and prosecute, if requested by the secretary of revenue, any suit that the secretary deems expedient and proper to institute. The attorney general shall render to the secretary such counsel, advice, and opinions, in writing if requested, as are necessary to carry out the provisions of this chapter or any law of this state.

Source: SL 1951, ch 295, § 1; SDC Supp 1960, § 55.1509; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-11 Assistant attorney general for Department of Revenue.

10-1-11. Assistant attorney general for Department of Revenue. The attorney general may, with the approval of the secretary of revenue appoint an attorney for the Department of Revenue, who shall be an assistant attorney general of the state.

Source: SL 1951, ch 295, § 2; SDC Supp 1960, § 55.1509; SL 1995, ch 2, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-12 State's attorneys to assist in prosecutions.

10-1-12. State's attorneys to assist in prosecutions. The state's attorney of any county in which suit is instituted or prosecuted shall aid in the prosecution of the suit to a final issue upon the request of the secretary of revenue or the attorney general.

Source: SL 1951, ch 295, § 3; SDC Supp 1960, § 55.1509; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-13 General functions of secretary.

10-1-13. General functions of secretary. The powers, duties, and functions of the secretary of revenue are those powers, duties, and functions and responsibilities set forth and prescribed in this title.

Source: SL 1955, ch 246, § 5; SDC Supp 1960, § 57.01A05; SL 1974, ch 86; SL 1987, ch 82, § 1; SL 1995, ch 53, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-13.1 Interstate agreements for administration of excise and income taxes--Exchange ofinformation.

10-1-13.1. Interstate agreements for administration of excise and income taxes--Exchange of information. The secretary of revenue shall have power to enter into agreements with the taxing officials of other states for the interpretation and administration of the acts of the several states providing for the collection of excise or income taxes for the purpose of promoting fair and equitable administration of such acts and to eliminate double taxation. Such agreements shall conform generally to the provisions of chapter 1-24 relating to the joint exercise of governmental powers with other public agencies and may include provisions relating to the exchange of any information necessary for the proper administration and implementation of the tax laws of this state on a reciprocal basis with another state.

Source: SL 1971, ch 72; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-14 Licensing powers with respect to alcoholic beverages.

10-1-14. Licensing powers with respect to alcoholic beverages. The Department of Revenue and the secretary thereof shall have all the powers and duties:

(1) Imposed upon them under the provisions of Title 35 relating to alcoholic beverages;

(2) Imposed upon the secretary under the provisions of chapter 39-13 relating to the registration of brands of alcoholic beverages.
Source: SL 1943, ch 257, §§ 4, 5, 9; SDC Supp 1960, § 55.27A01; SL 1972, ch 54; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-15 General supervision of assessment of property for taxation--Forms--Classification ofproperty.

10-1-15. General supervision of assessment of property for taxation--Forms--Classification of property. The secretary of revenue shall exercise general supervision over the administration of the assessment and tax laws of the state, over all boards of review and equalization, and all other assessing officers in the performance of their duties. The secretary of revenue shall provide that all assessments of property are made relatively just and equal in compliance with the laws of this state. The secretary of revenue shall prepare suitable forms for the listing of property and shall arrange and classify the items of all property in such groups and classes, and from time to time may change and separate or consolidate the groups or classes as necessary to secure more accurate and perfect listing and valuation of all property of the state. The secretary shall require all assessing and taxing officers to use blanks, forms, and books corresponding and conforming in size, form, and arrangement to those prescribed by the secretary of revenue.

Source: SDC 1939, § 57.0101 (1); SL 1995, ch 57, § 32; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-15.1 State contracts for tax collection and reporting.

10-1-15.1. State contracts for tax collection and reporting. The secretary of revenue may enter into contracts with certified service providers for the collection and reporting of the tax imposed under chapters 10-45, 10-46, and 10-52. The secretary may enter into such contracts in conjunction with other states.

Source: SL 2003, ch 61, § 23; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-15.2 Employment of collection agencies or attorneys to collect delinquent accounts.

10-1-15.2. Employment of collection agencies or attorneys to collect delinquent accounts. If it appears to the satisfaction of the secretary of revenue that state collection efforts have failed, the secretary may employ collection agencies or attorneys on a contingent fee basis to collect any such delinquent accounts.

Source: SL 2004, ch 80, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-16 Advice and direction to directors of equalization and boards--Instructional meetingsof directors.

10-1-16. Advice and direction to directors of equalization and boards--Instructional meetings of directors. The secretary of revenue shall confer with, advise, and direct directors of equalization and boards of review and equalization, as to their duties under the laws of the state. The secretary of revenue shall call meetings of all directors for the purpose of instruction as to the law governing the assessment and taxation of all classes of property.

Source: SDC 1939, § 57.0101 (2); SL 1989, ch 82, § 41; SL 1995, ch 57, § 33; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-16.1 Standard real estate appraisal manual.

10-1-16.1. Standard real estate appraisal manual. The secretary of revenue shall adopt, by rule promulgated pursuant to chapter 1-26, a standard real estate appraisal manual for all urban and rural property which shall be used by all directors of equalization in the state in complying with the provisions of chapter 10-6. The secretary shall also establish, by rule, the information and the procedures to be used in the cost, market and income approaches to valuation.

Source: SL 1974, ch 85; SL 1987, ch 82, § 2; SL 1989, ch 86, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-17 Tax assessment and collection reports required of local officers.

10-1-17. Tax assessment and collection reports required of local officers. It shall be the duty of the secretary of revenue and he shall have power to require municipality, county, and other public officers to report information as to the assessment of property, collection of taxes, receipts from licenses and other sources, and such other information as may be needful in the work of the secretary, in such form and upon such blanks as the secretary may prescribe.

Source: SDC 1939, § 57.0101 (5); SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-18 Investigation of assessment and equalization work--Visits to counties.

10-1-18. Investigation of assessment and equalization work--Visits to counties. The secretary of revenue shall investigate the work of all directors of equalization and all taxing officers in the assessment, equalization, and taxation of all property subject to taxation. The secretary may visit any county in the state for such purposes.

Source: SDC 1939, § 57.0101 (9); SL 1989, ch 82, § 41; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-19 , 10-1-20. Repealed.

10-1-19, 10-1-20. Repealed by SL 1988, ch 82, §§ 1, 2.



§ 10-1-21 Order by secretary for reassessment of property in district.

10-1-21. Order by secretary for reassessment of property in district. The secretary of revenue may order the reassessment of real property of any class in any assessment district if, in the judgment of the secretary, such reassessment is advisable or necessary in order to ensure that all classes of property in the assessment district are assessed in compliance with law. For that purpose, the secretary may require the director of equalization making the assessment to make the reassessment.

Source: SDC 1939, § 57.0101 (12); SL 1989, ch 82, § 41; SL 1992, ch 80, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-22 Reassessment lists--Filing of copies with secretary.

10-1-22. Reassessment lists--Filing of copies with secretary. In making any reassessment pursuant to § 10-1-21, the director of equalization shall examine and reassess the property and shall duplicate the lists of such reassessments in such forms as the secretary of revenue prescribes. The director of equalization shall file both copies of the list with the secretary within the time designated by the secretary.

Source: SDC 1939, § 57.0101 (12); SL 1989, ch 82, § 41; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-23 Equalization of reassessments by secretary--Transmittal to and use by county auditor--Right of appeal preserved.

10-1-23. Equalization of reassessments by secretary--Transmittal to and use by county auditor--Right of appeal preserved. Upon the filing of reassessment lists pursuant to § 10-1-22, the secretary of revenue shall examine, equalize, and correct the reassessment so as to conform substantially with the assessment of like property throughout the state. The secretary shall transmit to the county auditor of the county in which the reassessment was made one corrected and equalized copy of the reassessment. The reassessment list for all purposes supersedes the original assessment for the year upon the property. Upon receipt of the reassessment list, the county auditor shall extend and levy the taxes on the reassessed property for the year according to the reassessment, in the same manner as though the list were the original list of the property. However, nothing in the reassessment proceedings prevents any person feeling aggrieved by the reassessment proceedings from appealing to the secretary of revenue.

Source: SDC 1939, § 57.0101 (12); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-24 Placement of omitted property on assessment rolls.

10-1-24. Placement of omitted property on assessment rolls. The secretary of revenue shall require county auditors to place upon the assessment rolls property that is discovered to have for any reason, in whole or in part, escaped assessment and taxation in the current or previous years.

Source: SDC 1939, § 57.0101 (11); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 10; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-25 Investigation of evasions and violations of tax and assessment laws--Proceedings toremedy improper administration.

10-1-25. Investigation of evasions and violations of tax and assessment laws--Proceedings to remedy improper administration. The secretary of revenue shall examine all cases in which evasions or violations of the laws of this state relating to the assessment and taxation of property are complained of or discovered. The secretary shall examine all cases in which property subject to taxation has not been assessed or has been fraudulently or for any reason improperly or unequally assessed or in which the laws in any manner have been evaded or violated. The secretary shall institute proceedings to remedy improper or negligent administration of the laws relating to the taxing of property in the state.

Source: SDC 1939, § 57.0101 (10); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 11; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-26 Summons of witnesses and evidence in departmental investigations.

10-1-26. Summons of witnesses and evidence in departmental investigations. The secretary of revenue may summon witnesses to appear and give testimony and to produce records, books, papers, and documents relating to any matter on which the secretary has authority to investigate or determine.

Source: SDC 1939, § 57.0101 (7); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 12; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-27 Depositions in departmental investigations.

10-1-27. Depositions in departmental investigations. The secretary of revenue shall cause the deposition of witnesses residing within or without the state or absent from the state to be taken upon notice to the interested person, if any, in like manner that depositions of witnesses are taken in civil actions pending in the circuit court, in any matter on which the secretary has authority to investigate or determine.

Source: SDC 1939, § 57.0101 (8); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 13; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-28 Administration of oaths to witnesses--Proceedings on refusal of witness to testify orproduce evidence--Compensation of witnesses and officers serving summons--Falsetestimony as perjury.

10-1-28. Administration of oaths to witnesses--Proceedings on refusal of witness to testify or produce evidence--Compensation of witnesses and officers serving summons--False testimony as perjury. The secretary of revenue, in any matter under investigation or consideration, may administer oaths to witnesses. If any witness fails to obey any summons to appear before the secretary, refuses to testify or answer any question, or fails to produce records, books, papers, or documents if required so to do, such failure or refusal shall be reported to the attorney general who shall institute proceedings in the proper circuit court to compel obedience to any summons or order of the secretary. Officers who serve summonses or subpoenas and witnesses attending shall receive like compensation as officers and witnesses in the circuit court. Such compensation shall be paid by the county for whose benefit the investigation is made, upon certificate of the secretary of revenue.

Any person who testifies falsely in any matter under consideration by the secretary of revenue in an investigation as provided in this section is guilty of perjury.

Source: SDC 1939, §§ 57.0201, 57.9901; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 14; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-28.1 Confidentiality of return information--Definition of terms.

10-1-28.1. Confidentiality of return information--Definition of terms. Terms used in §§ 10-1-28.1 to 10-1-28.5, inclusive, mean:

(1) "Department," the Department of Revenue;

(2) "Return information," any information collected, prepared or received by the department which relates to a return, including the nature or amount of a taxpayer's income, receipts, deductions, net worth, tax liability, or deficiencies, or any part of any written determination or background file documents relating to such information. The term does not include data in a form which cannot be associated with or otherwise identify, directly or indirectly, a particular taxpayer;

(3) "Returns," all tax returns, tax reports or claims for refund which are filed with the Department of Revenue, except those returns or claims for refund filed under the provisions of chapters 10-28 to 10-38, inclusive;

(4) "Secretary," the secretary of the Department of Revenue.
Source: SL 1978, ch 70, § 1; SL 1993, ch 76, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-28.2 Lists compiled by department confidential--Unauthorized disclosure as misdemeanor.

10-1-28.2. Lists compiled by department confidential--Unauthorized disclosure as misdemeanor. All lists of taxpayers, licensees, or applicants compiled by the Department of Revenue are confidential except licensees which were licensed under the provisions of chapter 10-47B, 32-6B, 32-6C, 32-7A, or 32-7B. It is a Class 2 misdemeanor to disclose any such list except to the extent necessary to carry out the official duties of the department.

Source: SL 1978, ch 70, § 5; SL 1997, ch 182, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 41, § 1.



§ 10-1-28.3 Return information confidential--Unauthorized disclosure as misdemeanor.

10-1-28.3. Return information confidential--Unauthorized disclosure as misdemeanor. Returns and return information are confidential. It is a Class 1 misdemeanor to disclose such information except in accordance with §§ 10-1-28.4 and 10-1-28.5.

Source: SL 1978, ch 70, § 3.



§ 10-1-28.4 Persons to whom return information may be disclosed--Purposes.

10-1-28.4. Persons to whom return information may be disclosed--Purposes. Returns and return information may be disclosed to the following:

(1) The taxpayer who is required to submit the information to the department, or the taxpayer's designee appointed in writing;

(2) Other states, in accordance with agreements executed pursuant to § 10-1-13.1;

(3) Any agency, body, commission, or legal representative of the United States charged with the administration of the United States tax laws for the purpose of, and only to the extent necessary in, the administration of such laws;

(4) Officers, employees, or legal representatives of the Department of Revenue, but only to the extent necessary to carry out their official duties;

(5) Officers, employees, or legal representatives of any other state agency or department or political subdivision of the state for a civil or criminal law enforcement activity, if the agency, department, or political subdivision desiring such information has made a written request to the secretary specifying the particular information desired and the law enforcement activity for which the information is sought;

(6) Officers, employees, or legal representatives of the commission on gaming and the lottery commission for the purpose of, and only to the extent necessary for, the administration of chapters 42-7A and 42-7B.
Source: SL 1978, ch 70, § 3; SL 1992, ch 70, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 58, § 1.



§ 10-1-28.5 Disclosure of return information in judicial or administrative proceedings.

10-1-28.5. Disclosure of return information in judicial or administrative proceedings. Returns and return information may be disclosed in a judicial or administrative proceeding:

(1) If the information is directly related to the resolution of an issue in the proceeding; or

(2) To the extent required by a proper judicial or administrative order.
Source: SL 1978, ch 70, § 4.



§ 10-1-28.6 Federal taxpayer information defined.

10-1-28.6. Federal taxpayer information defined. Federal taxpayer information means a federal tax return or portion thereof, or information reflected thereon, which the state requires a taxpayer to attach to, or include in, any state tax return. The term does not include data in a form which cannot be associated with, or otherwise identify, directly or indirectly, a particular taxpayer.

Source: SL 1978, ch 69, § 1.



§ 10-1-28.7 Federal taxpayer information confidential--Unauthorized disclosure as misdemeanor.

10-1-28.7. Federal taxpayer information confidential--Unauthorized disclosure as misdemeanor. All federal taxpayer information is confidential. It is a Class 1 misdemeanor to disclose such information except in accordance with § 10-1-28.8 or 10-1-28.9.

Source: SL 1978, ch 69, § 2.



§ 10-1-28.8 Persons to whom federal taxpayer information may be disclosed--Purposes.

10-1-28.8. Persons to whom federal taxpayer information may be disclosed--Purposes. Federal taxpayer information may be disclosed to:

(1) The taxpayer who is required to submit the information to the state, or his designee appointed in writing;

(2) Officers, employees, or legal representatives of the state agency or department receiving or collecting the information, but only to the extent necessary to carry out their official duties; and

(3) Officers, employees, or legal representatives of any state agency or department for a civil or criminal law enforcement activity if the head of the agency or department has made a written request to the department having the information in which is specified the particular information desired and the law enforcement activity for which the information is sought.
Source: SL 1978, ch 69, § 3.



§ 10-1-28.9 Disclosure of federal taxpayer information in judicial or administrative proceedings.

10-1-28.9. Disclosure of federal taxpayer information in judicial or administrative proceedings. Returns and return information may be disclosed in a judicial or administrative proceeding:

(1) If the information is directly related to the resolution of an issue in the proceeding; or

(2) To the extent required by a proper judicial or administrative order.
Source: SL 1978, ch 69, § 4.



§ 10-1-29 Payment of expense for enforcement of petroleum products law.

10-1-29. Payment of expense for enforcement of petroleum products law. The expense of all inspections, collections, and refunds in connection with the safety and taxation of all petroleum products shall be paid out of the collection of taxes or licenses therefrom by the state treasurer, upon bills, vouchers, and payrolls approved by the secretary of revenue.

Source: SL 1943, ch 257, §§ 5, 6; SDC Supp 1960, § 55.27A01 (2), (3); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-30 Allocation of funds from taxes and license on petroleum products.

10-1-30. Allocation of funds from taxes and license on petroleum products. The allocation of funds from the net collections of taxes and licenses on all petroleum products shall be made by the state treasurer in the manner and in the amounts prescribed by law.

Source: SL 1943, ch 257, § 5; SDC Supp 1960, § 55.27A01 (2).



§ 10-1-31 Direction of proceedings for violation of tax laws--Removal of tax officials fromoffice.

10-1-31. Direction of proceedings for violation of tax laws--Removal of tax officials from office. The secretary of revenue shall direct any proceedings, actions, and prosecutions to be instituted to enforce the laws relating to penalties, liabilities, and punishment of public officers and officers and agents of corporations for failure or neglect to comply with the provisions of the laws of this state governing the assessment and taxation of property. The secretary shall cause complaints to be made to the proper authority against directors of equalization, members of boards of review, members of boards of equalization, or other assessing and taxing officers for their removal from office for official misconduct or neglect of duty.

Source: SDC 1939, § 57.0101 (3); SL 1989, ch 82, § 41; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 15; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-32 State's attorneys to assist in prosecution of violations of tax and assessment laws.

10-1-32. State's attorneys to assist in prosecution of violations of tax and assessment laws. The secretary of revenue shall require state's attorneys to assist in the commencement and prosecution of actions or proceedings for penalties, forfeitures, removals, or other punishment for violation of the laws of this state with respect to the assessment and taxation of property in their respective counties.

Source: SDC 1939, § 57.0101 (4); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 16; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-33 Economic and financial information required of individuals, partnerships,associations, and corporations.

10-1-33. Economic and financial information required of individuals, partnerships, associations, and corporations. The secretary of revenue shall require individuals, partnerships, companies, associations, and corporations to furnish information concerning their capital, bonded and other debts, current assets and liabilities, value of property, earnings, operating and other expenses, taxes, and all other facts that may assist the secretary in ascertaining the value and the relative tax burden borne by all kinds of property in the state.

Source: SDC 1939, § 57.0101 (6); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 17; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-34 Compilation and reporting of natural resources statistics.

10-1-34. Compilation and reporting of natural resources statistics. The Department of Revenue shall ascertain, compile, record, and report statistics relative to the natural resources of the state, including school and public lands and waters, for the purpose of promoting the conservation, use, and operation of such resources and to facilitate the collection for state revenue purposes of any royalties derived from such resources as provided for by law.

Source: SDC 1939, § 57.0202; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 18; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-35 Annual report to Governor--Contents and date of filing.

10-1-35. Annual report to Governor--Contents and date of filing. The Department of Revenue shall make an annual report to the Governor showing in the tabulated form the value of property for the purposes of taxation for the current year, together with such other information as the department may deem advisable. Such report shall be made and filed, in duplicate, on the first day of July or as soon thereafter as possible and not later than the first day of November.

Source: SDC 1939, § 57.0205; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-36 Transmittal to Governor and legislators of report on taxable property--Recommendations for improvement.

10-1-36. Transmittal to Governor and legislators of report on taxable property--Recommendations for improvement. The secretary of revenue shall transmit to the Governor and to each member elected to the Legislature, thirty days before the meeting of the Legislature, the report of the secretary, showing all taxable property in the state and the value of the property in tabulated form. The report shall include other information as may be advisable and recommendations for improvement in the system of taxation in the state, together with measures proposed by the secretary for consideration by the Legislature.

Source: SDC 1939, § 57.0101 (15); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 19; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-37 Consultation with and reports to Governor.

10-1-37. Consultation with and reports to Governor. The secretary of revenue shall consult and confer with the Governor upon the subject of taxation, the administration of the laws in relation to taxation, and the progress of the work of the secretary. The secretary shall furnish the Governor such reports, assistance, and information as the Governor may require.

Source: SDC 1939, § 57.0101 (13); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-38 Formulation and recommendation of legislation.

10-1-38. Formulation and recommendation of legislation. The secretary of revenue shall formulate and recommend legislation to prevent evasions of assessment and taxing laws and to secure just taxation and improvement in the system of taxation in this state.

Source: SDC 1939, § 57.0101 (14); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 21; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-39 Reports on licensing and regulatory legislation.

10-1-39. Reports on licensing and regulatory legislation. The Department of Revenue shall devise and report in favor of legislation that is necessary and expedient for the levying and collection for state purposes of license fees, franchise or charter fees, stamp taxes, royalties, privileges and business taxes, and other revenues derived from the regulation of state affairs and the exercise of the police powers of the state.

Source: SDC 1939, § 57.0202; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 22; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-40 Construction of tax laws by secretary--Other powers provided by law.

10-1-40. Construction of tax laws by secretary--Other powers provided by law. The secretary of revenue shall construe the tax laws of the state if requested by any officer acting under such laws; shall ensure that all taxes due the state, counties, municipalities, and other local subdivisions are collected; and shall perform such other duties and exercise such other powers as are provided by law.

Source: SDC 1939, § 57.0101 (16); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 23; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-41 Appeals from departmental decisions.

10-1-41. Appeals from departmental decisions. From any decision of the secretary of revenue, or of the director of any division of the Department of Revenue, or either or any or all of them, relating to licensing, revocation of license, compromise, or adjustment of taxes, or refund of taxes, any person aggrieved or interested, including any officer, department, board, commission, agency, institution, or subdivision of the state, may take an appeal to the circuit court, as provided by chapter 1-26.

Source: SL 1943, ch 257, § 13; SDC Supp 1960, § 55.2009-1; SL 1984, ch 12, § 67; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-42 Repealed.

10-1-42. Repealed by SL 1982, ch 86, § 1.



§ 10-1-43 Names and addresses of attorneys handling similar cases.

10-1-43. Names and addresses of attorneys handling similar cases. Upon request, the department shall furnish any taxpayer having a hearing or appeal pending with the department, with the names and addresses of the attorneys for other taxpayers who have a hearing or appeal pending with the department with substantially similar issues.

Source: SL 1992, ch 102, § 12.



§ 10-1-44 Establishment of sales and use tax collection fund.

10-1-44. Establishment of sales and use tax collection fund. There shall be established within the state treasury the sales and use tax collection fund for the purpose of administering the sales, use, municipal non-ad valorem, and contractors' excise taxes. Charges for the administration and collection of taxes collected pursuant to chapter 10-52 shall be deposited into the sales and use tax collection fund. In addition, the secretary of the Department of Revenue shall, on a monthly basis, deposit revenue collected as a result of taxes imposed in chapters 10-45, 10-46, and 10-58 in the sales and use tax collection fund. The total amount deposited in the sales and use tax collection fund may not exceed the amount budgeted for such purposes. All money in the fund created by this section shall be budgeted and expended in accordance with the provisions of Title 4 on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Revenue.

At the end of each fiscal year any cash balance left in the sales and use tax collection fund shall be transferred to the general fund.

Source: SL 1994, ch 95, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-44.1 , 10-1-44.2. Repealed.

10-1-44.1, 10-1-44.2. Repealed by SL 2002, ch 64, §§ 9, 10.



§ 10-1-44.3 Secretary of revenue may release lists of persons exempt from sales and use taxes.

10-1-44.3. Secretary of revenue may release lists of persons exempt from sales and use taxes. As required by the agreement entered into pursuant to § 10-45C-3, the secretary of revenue may release lists of persons licensed under chapters 10-45 and 10-46 who are exempt from taxes imposed under chapters 10-45 and 10-46 to the extent necessary to verify each person's exempt status.

Source: SL 2000, ch 41, § 3; SL 2002, ch 64, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-44.4 Repealed.

10-1-44.4. Repealed by SL 2002, ch 64, § 12.



§ 10-1-45 Examination of business records of holder of abandoned property.

10-1-45. Examination of business records of holder of abandoned property. Upon written request of the administrator pursuant to § 43-41B-31, the secretary of revenue may examine the records of any business which is the holder of abandoned property for the purpose of ascertaining such business' compliance with chapter 43-41B.

Source: SL 1996, ch 261, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-46 Pilot program to grant secured party access to state's computer to cancel liens--Secretary to determine procedure, promulgate rules.

10-1-46. Pilot program to grant secured party access to state's computer to cancel liens--Secretary to determine procedure, promulgate rules. The secretary of revenue shall conduct a pilot program granting a secured party access to the state's computer system which allows the secured party to directly note and cancel the secured party's liens as defined in chapters 32-3 and 32-3A on the state's computer system. The secretary shall determine the procedure and the parameters on how the pilot program shall be implemented and select the banks to participate in the pilot program. The secretary may promulgate rules pursuant to chapter 1-26 concerning the procedure for providing a secured party access to, adequate security for, and confidentiality of any public records related to the secured party's liens listed on the state's computer system.

Source: SL 1999, ch 42, § 1; SL 2002, ch 48, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 02 - State Board Of Equalization [Repealed]

CHAPTER 10-2

STATE BOARD OF EQUALIZATION [REPEALED]

[Repealed by SL 1994, ch 73, §§ 2 to 7]



Chapter 03 - County Directors Of Equalization

§ 10-3-1 Office of county director of equalization established.

10-3-1. Office of county director of equalization established. The office of county director of equalization is hereby established in each organized county of this state.

Source: SL 1957, ch 477, § 1; SDC Supp 1960, § 57.03A01.



§ 10-3-1.1 Certification required for assessing or appraising officials.

10-3-1.1. Certification required for assessing or appraising officials. No state or county official or any other person charged with the duty of assessing or appraising real property for purposes of taxation may continue in office unless he holds an appropriate certificate issued by the Department of Revenue, upon successful completion of a written examination or has been accepted for enrollment in a certification program to be conducted by the department and approved by the South Dakota Association of Assessing Officers, to be completed within one year. Certification is not required of clerical staff not engaged in field assessing or appraising.

Source: SL 1974, ch 87, § 1; SL 1989, ch 81; SL 1992, ch 80, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-1.2 Examination of applicants for certification--Enrollment--Standards.

10-3-1.2. Examination of applicants for certification--Enrollment--Standards. The Department of Revenue shall provide for the examination of applicants for certification or renewal. No certificate or renewal thereof may be issued to any person who has not demonstrated to the satisfaction of the department that he is competent to perform the designated duties of his office. Prior to accepting persons for enrollment or issuing certificates, the secretary of the department shall promulgate rules pursuant to chapter 1-26 for determining enrollment in its certification program and setting standards for certification.

Source: SL 1974, ch 87, § 2; SL 1987, ch 82, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-2 Qualifications of county director.

10-3-2. Qualifications of county director. The county director of equalization shall possess knowledge and training in the field of property taxation.

Source: SL 1957, ch 477, § 2; SDC Supp 1960, § 57.03A02; SL 1996, ch 62.



§ 10-3-3 Appointment of county director--Mayor participating.

10-3-3. Appointment of county director--Mayor participating. The county director of equalization shall be appointed by the board of county commissioners at either a special or regular meeting of the commissioners. If a single municipality contains fifty percent or more of the population of a county, the mayor of the municipality and the board of county commissioners shall make the appointment, and the mayor is entitled to sit and vote with the board.

Source: SL 1957, ch 477, § 2; SDC Supp 1960, § 57.03A02; SL 2008, ch 37, § 24.



§ 10-3-4 Oath and bond of director.

10-3-4. Oath and bond of director. The director of equalization, before entering upon the duties of the office, shall file with the county auditor the oath of office and a bond, in the manner and form prescribed by § 10-3-12.

Source: SL 1957, ch 477, § 4; SDC Supp 1960, § 57.03A04; SL 2008, ch 37, § 25.



§ 10-3-5 Term of office of director--Dismissal--Subsequent terms--Vacancies in office.

10-3-5. Term of office of director--Dismissal--Subsequent terms--Vacancies in office. The term of office of the director of equalization shall commence upon appointment and may be terminated for cause as provided in § 3-17-6 upon recommendation of the appointing governing body after hearing upon not less than ten days' notice. However, the board of county commissioners may dismiss the director of equalization without cause during the first year of such appointment. After the first year of such appointment, no person is qualified to serve unless such person holds an appropriate certificate issued by the Department of Revenue. Vacancies in office shall be filled in the same manner as the original appointment is made.

Source: SL 1957, ch 477, § 2; SDC Supp 1960, § 57.03A02; SL 1974, ch 87, § 3; SL 1976, ch 87, § 14; SL 1993, ch 77; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-6 Salary of county director.

10-3-6. Salary of county director. The board of county commissioners shall fix the salary of the director and in fixing the salary shall take into consideration the number of deputies, the number of first, second, and third class municipalities within the county, the number of real property assessments made during the previous year, the character of the services, amount of labor to be performed, and such surrounding circumstances as affect the cost of living and supporting oneself at the county seat, compatible with the dignity of the office.

The salary of a county director of equalization shall be paid on a monthly basis.

Source: SL 1957, ch 477, § 3; SDC Supp 1960, § 57.03A03; SL 1963, ch 442; SL 1982, ch 28, § 21; SL 1989, ch 82, § 2; SL 1992, ch 80, § 7.



§ 10-3-7 Traveling expenses of county director.

10-3-7. Traveling expenses of county director. The county director of equalization shall receive necessary traveling expenses as fixed for county officials by § 7-7-24. The director shall receive necessary traveling expenses as provided by § 7-7-24 if attending meetings called by the secretary of revenue.

Source: SL 1957, ch 477, § 3; SDC Supp 1960, § 57.03A03; SL 1963, ch 442; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 26; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-8 Repealed.

10-3-8. Repealed by SL 1989, ch 82, § 3.



§ 10-3-9 Repealed.

10-3-9. Repealed by SL 1989, ch 82, § 1A.



§ 10-3-10 Repealed.

10-3-10. Repealed by SL 1989, ch 82, § 5.



§ 10-3-11 Appointment of deputies subject to recommendations of director--Powers and duties.

10-3-11. Appointment of deputies subject to recommendations of director--Powers and duties. The county commissioners may appoint deputies to the county director of equalization. Such deputies shall hold office at the pleasure of the county commissioners and are subject to the recommendations of the director of equalization and have the same powers and duties as the director of equalization.

Source: SL 1957, ch 477, § 5; SL 1959, ch 445; SDC Supp 1960, § 57.03A05; SL 1968, ch 256; SL 1989, ch 82, § 6.



§ 10-3-12 Oath and bond of county director and deputies--Form of oath--Failure to give bondor take oath.

10-3-12. Oath and bond of county director and deputies--Form of oath--Failure to give bond or take oath. The county director of equalization and each of the director's deputies shall, within ten days of appointment, file with the county auditor the oath of office and a bond, payable to the county, with one or more sufficient sureties, in a penal sum fixed by the board of county commissioners, to be approved by the board of county commissioners, and conditioned that the director or deputy will diligently, faithfully, and impartially perform the duties of the office. The director and each deputy shall take and subscribe on such bond the following oath:
State of South Dakota,
County of ____________, ss.

I, _____________, do solemnly swear that I will support the Constitution of the United States and the Constitution of the State of South Dakota, that I will faithfully, impartially, and honestly discharge the duties of my office as (director of equalization)(assessor)(deputy), particularly that I will assess all property assessed by me at its true cash value according to my best knowledge and judgment, so help me God.

______________________________

Subscribed and sworn to before me this ________ day of ________, 20______.

______________________________

If any person so appointed fails to give the bond, or fails to take the required oath within the time prescribed, such failure constitutes a refusal to serve.

Source: SL 1897, ch 28, § 29; SL 1899, ch 40, § 2; RPolC 1903, § 2088; SL 1913, ch 283; RC 1919, § 5978; SDC 1939, § 57.0306; SL 1989, ch 82, § 7; SL 2008, ch 37, § 27.



§ 10-3-13 Qualification by deputies--Compensation.

10-3-13. Qualification by deputies--Compensation. Deputies to the director of equalization shall qualify in the same manner as a director of equalization, and the compensation of such deputies shall be fixed by the board of county commissioners and paid out of the general fund upon warrants of the county auditor after allowance by such board. No claim of a deputy may be allowed unless it has attached thereto the affidavit of the director of equalization stating the amount due such deputy.

Source: SL 1957, ch 477, § 5; SL 1959, ch 445; SDC Supp 1960, § 57.03A05; SL 1968, ch 256; SL 1982, ch 28, § 23; SL 1989, ch 82, § 8.



§ 10-3-14 Annual conference of commissioners and director.

10-3-14. Annual conference of commissioners and director. The director of equalization shall meet the county commissioners at the office of the county commissioners on the first Tuesday of April for conference in reference to the performance of the director's duties.

Source: SL 1901, ch 58, § 1; RPolC 1903, § 2086; RC 1919, § 6701; SDC 1939, § 57.0330; SL 1989, ch 82, § 41; SL 2011, ch 47, § 1.



§ 10-3-15 Facilities and supplies furnished to county director and municipal deputy.

10-3-15. Facilities and supplies furnished to county director and municipal deputy. The board of county commissioners of each county in this state shall furnish to the director of equalization of said county, an office, all necessary furniture, equipment, fixtures, and supplies, including heat, light, stationery, books, maps, assessment rolls, and such material as may be necessary for the proper discharge of the duties of his office. A municipally appointed deputy shall be furnished with necessary like items by the governing body of the respective first or second class municipality.

Source: SL 1957, ch 477, § 6; SDC Supp 1960, § 57.03A06; SL 1992, ch 60, § 2.



§ 10-3-16 Assessment of property by director--Exception--County as assessment district.

10-3-16. Assessment of property by director--Exception--County as assessment district. The director of equalization shall assess for taxation all property subject to taxation, except property which the secretary of revenue has been directed to assess, which is situated in the county or municipality for which the director is appointed, including all property located within the corporate limits of each municipality. No legal presumption of correctness attaches to the director's assessed valuation of property. Each county in this state is an assessment district.

Source: SL 1957, ch 477, § 7 (1); SDC Supp 1960, § 57.03A07 (1); SL 1982, ch 28, § 24; SL 1992, ch 60, § 2; SL 2000, ch 43, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-17 , 10-3-18. Repealed.

10-3-17, 10-3-18. Repealed by SL 1992, ch 80, §§ 8, 9.



§ 10-3-19 Requiring statement for agricultural census.

10-3-19. Requiring statement for agricultural census. The director of equalization may require the person to fill out and submit the statement required for the agricultural census as provided in chapter 38-5.

Source: SL 1957, ch 477, § 8 (3); SDC Supp 1960, § 57.03A08 (3); SL 2008, ch 37, § 28.



§ 10-3-20 Requiring affidavit of name and residence.

10-3-20. Requiring affidavit of name and residence. The director of equalization may require any person found within the director's county to make and subscribe an affidavit, giving the person's name and place of residence and post office address.

Source: SL 1957, ch 477, § 8 (4); SDC Supp 1960, § 57.03A08 (4); SL 2008, ch 37, § 29.



§ 10-3-21 Affidavit of name and residence transmitted to other county.

10-3-21. Affidavit of name and residence transmitted to other county. If the affidavit provided for in § 10-3-20 shows the residence of the person making the affidavit to be in any county other than that in which the affidavit is made, the director of equalization shall, in the respective case, file the affidavit in the director's office and transmit a copy of the affidavit, certified by the director, to the director of the county in which the residence or property is shown in the affidavit to be located. Any expense in connection with the requirements of this section shall be paid by the county at the rates as provided in circuit court actions.

Source: SL 1957, ch 477, § 8 (5); SDC Supp 1960, § 57.03A08 (5); SL 2008, ch 37, § 30.



§ 10-3-22 Subpoena and examination with respect to assessment statement--Place ofexamination.

10-3-22. Subpoena and examination with respect to assessment statement--Place of examination. The director of equalization may subpoena and examine any person in relation to any statement furnished to the director that discloses property that is assessable in the county of the taxpayer. The director may exercise this power in any county where the person whom the director desires to examine may be found. However, the director may not require such persons to appear before the director in any other county than that in which the subpoena is served.

Source: SL 1957, ch 477, § 8 (5); SDC Supp 1960, § 57.03A08 (5); SL 2008, ch 37, § 31.



§ 10-3-23 Entry on and inspection of property--Listing of taxpayers.

10-3-23. Entry on and inspection of property--Listing of taxpayers. The director of equalization may enter upon and inspect all property for the purpose of determining the value of the property or to discover and list property that has been omitted from the assessment rolls. Each year, the director shall list the taxpayers whose property has been inspected as provided in this section and shall file the list with the county auditor.

Source: SL 1957, ch 477, § 8 (6); SDC Supp 1960, § 57.03A08 (6); SL 2008, ch 37, § 32.



§ 10-3-24 Addition of omitted property to assessment rolls.

10-3-24. Addition of omitted property to assessment rolls. The director of equalization shall add all omitted property to the assessment rolls at any time up to their delivery to the county auditor as required in § 10-3-36. The director shall give notice as prescribed by §§ 10-11-3 and 10-11-6 to the taxpayer that such property is to be added to the assessment rolls.

Source: SL 1957, ch 477, § 7 (4); SDC Supp 1960, § 57.03A07 (4); SL 2008, ch 37, § 33.



§ 10-3-25 Assessment of property of absent or unknown owner.

10-3-25. Assessment of property of absent or unknown owner. The director of equalization shall assess property in the name of an absent owner if the name is known to the director. If the name is unknown to the director, the director shall add the property to unknown owners.

Source: SL 1957, ch 477, § 7 (12); SDC Supp 1960, § 57.03A07 (12); SL 2008, ch 37, § 34.



§ 10-3-26 Valuation of property of absent or unknown owner.

10-3-26. Valuation of property of absent or unknown owner. The director of equalization shall make an estimate of the value of property, if the owner or claimant of the property is absent or unknown and the property is not listed by another person.

Source: SL 1957, ch 477, § 7 (11); SDC Supp 1960, § 57.03A07 (11); SL 2008, ch 37, § 35.



§ 10-3-27 Valuation of property on neglect or refusal by owner to comply with requirements--Notation of neglect or refusal.

10-3-27. Valuation of property on neglect or refusal by owner to comply with requirements--Notation of neglect or refusal. The director of equalization shall make an estimate of the value of property if any person, after demand by the director, neglects or refuses to give under oath the statement required by § 10-6-8 or to comply with the other requirements of this chapter or chapter 10-6. The director shall note the neglect or refusal on the assessment book opposite the name of any such person.

Source: SL 1957, ch 477, § 7 (10); SDC Supp 1960, § 57.03A07 (10); SL 2008, ch 37, § 36.



§ 10-3-28 Listing of assessed property by districts--Delivery of assessment rolls to boards ofequalization and county commissioners--Duplicate copy for municipality.

10-3-28. Listing of assessed property by districts--Delivery of assessment rolls to boards of equalization and county commissioners--Duplicate copy for municipality. The director of equalization and the director's deputies shall list or assess the property described in § 10-3-16 separately as to each incorporated municipality, each organized civil township, and unorganized territory within or without the county and shall deliver separate complete assessment rolls for each such entity to the local board of equalization of such entities no later than the third Monday in March and to the board of county commissioners for all unorganized territory, not later than the second Monday in April of each year, with the proper affidavits or certificates or return as provided by law. A duplicate copy of the assessment roll shall be furnished each municipality and each organized civil township that has requested such a copy by resolution of the governing body presented to the director of equalization before December first. The municipality or township shall pay the cost of the duplicate copy.

Source: SL 1957, ch 477, § 7 (2); SDC Supp 1960, § 57.03A07 (2); SL 1964, ch 211; SL 1969, ch 262, § 1; SL 1992, ch 60, § 2; SL 1993, ch 86, § 3; SL 2001, ch 49, § 1.



§ 10-3-29 Preparation and maintenance of county topographical map and tables--Contents.

10-3-29. Preparation and maintenance of county topographical map and tables--Contents. The director of equalization shall prepare a large scale topographical land map of the county showing the location of all railroads, highways, roads, bridges, rivers, lakes, swamp areas, wooded tracts, stony ridges, and other features that might affect the value of the land and appropriate symbols to indicate the best, the fair, and the poor land of the county. The director shall prepare and keep available in the director's office tables showing the classification of cultivated, meadow, pasture, cut-over timber, and wastelands of each congressional and organized township, for use in connection with the map. The director shall keep the map and tables available in the office for the director's use and for the guidance of local and county boards of equalization.

Source: SL 1957, ch 477, § 7 (9); SDC Supp 1960, § 57.03A07 (9); SL 2008, ch 37, § 37.



§ 10-3-30 Preparation and maintenance of county land valuation map--Contents.

10-3-30. Preparation and maintenance of county land valuation map--Contents. The director of equalization shall prepare and keep available in the director's office a land valuation map of the county. The map shall include the bordering tier of townships of each county adjoining and shall show the true and full value per acre, both with and without improvements, of all lands that lie outside the corporate limits of municipalities. The map shall show the average assessed valuation per acre of real property by taxing districts, excluding the valuation of structures on the real property, and excluding real property located within the corporate limits of municipalities.

Source: SL 1957, ch 477, § 7 (5); SDC Supp 1960, § 57.03A07 (5); SL 2008, ch 37, § 38.



§ 10-3-31 Examination of recorded real estate conveyances--Record of considerations shown--Destruction.

10-3-31. Examination of recorded real estate conveyances--Record of considerations shown--Destruction. The director of equalization shall regularly examine all conveyances of real estate in the county as filed with the register of deeds and keep a record by description of the considerations shown on the conveyances. However, the director of equalization may destroy any record that is declared by the records destruction board, acting pursuant to § 1-27-19, to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1957, ch 477, § 7 (6); SDC Supp 1960, § 57.03A07 (6); SL 1981, ch 45, § 12; SL 2008, ch 37, § 39.



§ 10-3-32 Posting of real estate transfers to assessment rolls.

10-3-32. Posting of real estate transfers to assessment rolls. Upon receipt from the register of deeds of the certified list of transfers of real estate, the county director of equalization shall check the assessment rolls of real estate for that year and shall revise the assessment rolls so that the real estate is assessed to the true owner as shown by the list of transfers.

Source: SL 1959, ch 446; SDC Supp 1960, § 57.03A07 (14); SL 2008, ch 37, § 40.



§ 10-3-33 Assistance to county commissioners and boards of equalization.

10-3-33. Assistance to county commissioners and boards of equalization. The director of equalization shall assist the boards of county commissioners and the consolidated, local, and county boards of equalization to enable them to perform their duties, and shall furnish such boards with all necessary charts, tables, comparisons, and data that they may require. The director of equalization shall, upon request, also furnish any person or taxing district contemplating an appeal pursuant to statute with all existing charts, tables, comparisons, and data pertinent to the appeal.

Source: SL 1957, ch 477, § 7 (7); SDC Supp 1960, § 57.03A07 (7); SL 2008, ch 37, § 41; SL 2008, ch 38, § 1.



§ 10-3-34 Investigation of applications for reduction of value, abatement, and settlement--Recommendations.

10-3-34. Investigation of applications for reduction of value, abatement, and settlement--Recommendations. The director of equalization shall investigate applications for reductions of value and abatements and settlements of taxes, examine the real property involved, and submit reports and recommendations with respect to the application, if requested by either the board of county commissioners or the secretary of revenue.

Source: SL 1957, ch 477, § 7 (8); SDC Supp 1960, § 57.03A07 (8); SL 1992, ch 80, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 42; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-35 Appeal by director to county board of equalization--Taxpayer's right to appeal tocircuit court preserved--Stay of appeal to Office of Hearing Examiners.

10-3-35. Appeal by director to county board of equalization--Taxpayer's right to appeal to circuit court preserved--Stay of appeal to Office of Hearing Examiners. The director of equalization may appeal any decision of the local board of equalization to the county board of equalization. An appeal from a decision of the local board shall be made and perfected by the filing of a notice with the county auditor and mailing a copy of such notice to the property owners and to the clerk or auditor, as the case may be, of the local board on or before the third Tuesday in April. Nothing in this chapter affects the right of a taxpayer to appeal from the decision of the county board of equalization to the circuit court. Such an appeal by a taxpayer to the circuit court shall preclude and stay any appeal taken by the director of equalization to the Office of Hearing Examiners.

Source: SL 1957, ch 477, § 8 (7); SDC Supp 1960, § 57.03A08 (7); SL 1994, ch 73, § 8; SL 1996, ch 66, § 2.



§ 10-3-36 Extension of changes made by boards of equalization--Abstract submitted toDepartment of Revenue.

10-3-36. Extension of changes made by boards of equalization--Abstract submitted to Department of Revenue. The director of equalization and the director's deputies shall prepare and extend all changes made by the local or county boards of equalization and submit an abstract of all the assessed property within the county to the Department of Revenue on or before the third Monday in May of each year.

Source: SL 1957, ch 477, § 7 (3); SDC Supp 1960, § 57.03A07 (3); SL 1969, ch 262, § 2; SL 1979, ch 66, § 3; SL 1993, ch 86, § 25; SL 1994, ch 73, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-37 Other assessors' powers exercised by director.

10-3-37. Other assessors' powers exercised by director. The director of equalization shall exercise all the duties and powers formerly imposed on municipal and township assessors not inconsistent with the provisions of this chapter.

Source: SL 1957, ch 477, § 7 (13); SDC Supp 1960, § 57.03A07 (13); SL 1985, ch 15, § 26; SL 1992, ch 60, § 2; SL 2008, ch 37, § 43.



§ 10-3-38 Repealed.

10-3-38. Repealed by SL 1982, ch 86, § 2.



§ 10-3-39 Liability on bond for taxes not assessed.

10-3-39. Liability on bond for taxes not assessed. The director of equalization is liable on the director's official bond for all taxes on property within the county that, through the director's willful failure or willful neglect, is unassessed. Any deputy of the director of equalization is liable on the deputy's official bond for all taxes on property within the county that, through the deputy's willful failure or willful neglect, is unassessed.

Source: SL 1957, ch 477, § 11; SDC Supp 1960, § 57.03A11; SL 2008, ch 37, § 44.



§ 10-3-40 Action on director's bond for taxes lost through failure or neglect--Judgment.

10-3-40. Action on director's bond for taxes lost through failure or neglect--Judgment. The state's attorney must commence an action on the director of equalization's bond for the amount of taxes lost for such willful failure or willful neglect. On trial of such action, the value of the property unassessed being shown, judgment for the amount of taxes that should have been collected thereon must be entered.

Source: SL 1957, ch 477, § 12; SDC Supp 1960, § 57.03A12.



§ 10-3-41 Median level of assessment to represent eighty-five percent of market value.

10-3-41. Median level of assessment to represent eighty-five percent of market value. The director of equalization shall make the necessary adjustments to the valuations before the notice of assessment pursuant to § 10-6-50, so that the median level of assessment represents at least eighty-five percent of market value as determined by the Department of Revenue.

Source: SL 1995, ch 57, § 34; SL 1996, ch 73, § 4A; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 04 - Property Subject To Taxation

§ 10-4-1 Property generally subject to taxation.

10-4-1. Property generally subject to taxation. All real property in this state and the property of corporations existing or hereafter created, and the property of all banks or banking companies existing or hereafter created, except such as is hereinafter expressly excepted, is subject to taxation; and such property, or the value thereof, shall be entered in the list of taxable property for that purpose, in the manner prescribed in chapter 10-6.

Source: SL 1897, ch 28, § 2; RPolC 1903, § 2053; RC 1919, § 6667; SDC 1939, § 57.0310; SL 1992, ch 80, § 11.



§ 10-4-2 Definition of real property for ad valorem taxation purposes.

10-4-2. Definition of real property for ad valorem taxation purposes. Real property, for the purposes of ad valorem taxation, includes:

(1) Land and all rights and privileges thereto belonging;

(2) Improvements to land and all rights and privileges thereto belonging, consisting of items permanently affixed to and becoming part of the real estate. The term, permanently affixed, refers to the economic life of the improvement rather than perpetuity;

(3) Mines, minerals, and quarries;

(4) Buildings and structures which are on foundations, and improvements to buildings and structures including any heating system, air conditioning, ventilation, sanitation, lighting, or plumbing which is part of the building or structure; and

(5) Mobile homes as defined in subdivision 32-3-1(8) which are on foundations.

For assessment purposes, a structure is anything constructed or erected from an assembly of materials, which requires a permanent location on or in the ground.

For assessment purposes, a building is a structure designed to stand permanently and cover a space of land which is enclosed by walls and is covered with a roof.

Source: SDC 1939, § 57.0312; SL 1974, ch 88, § 3; SL 1987, ch 29, § 3; SL 1992, ch 74, § 1; SL 1997, ch 51, § 1.



§ 10-4-2.1 Improvements on leased sites taxed as real property--Collection of delinquent taxes.

10-4-2.1. Improvements on leased sites taxed as real property--Collection of delinquent taxes. Buildings and improvements on leased sites are classified for tax purposes and are taxed as real property. Delinquent taxes on these buildings and improvements shall be collected as provided for the collection of taxes on manufactured homes pursuant to chapter 10-22.

Source: SL 1978, ch 72, § 4; SL 1982, ch 87; SL 1992, ch 80, § 12.



§ 10-4-2.2 Personal property defined for ad valorem taxation.

10-4-2.2. Personal property defined for ad valorem taxation. Personal property for the purpose of ad valorem taxation is all property not included within the definition of real property. Tools, implements, machinery, or equipment used in the business, production, trade, processing, or manufacturing activities are personal property.

Source: SL 1992, ch 74, § 2; SL 1997, ch 51, § 2.



§ 10-4-2.3 Portable livestock shelters not real property.

10-4-2.3. Portable livestock shelters not real property. Real property as defined in § 10-4-2 does not include portable livestock shelters.

Source: SL 1993, ch 78.



§ 10-4-2.4 Manufactured homes as real property.

10-4-2.4. Manufactured homes as real property. Real property, for the purposes of ad valorem taxation, includes manufactured homes as defined in subdivision 32-3-1(6) with a model year of 1977 or newer. This section does not apply to any manufactured home in the inventory of any dealer as defined in subdivision 32-7A-1(2).

Source: SL 1997, ch 52, § 1; SL 1998, ch 49, § 1; SL 1999, ch 83, §§ 2, 4, 7, 10.



§ 10-4-2.5 Transfer or reassignment of manufactured home classed as real property--Affidavitrequirement.

10-4-2.5. Transfer or reassignment of manufactured home classed as real property--Affidavit requirement. Any transfer or reassignment of a manufactured home classified as real property pursuant to § 10-4-2.4 shall be accompanied by an affidavit, issued by the county treasurer of the county in which the manufactured home is assessed, stating the current year's real property taxes are paid.

Source: SL 1997, ch 52, § 2.



§ 10-4-2.6 Sale of manufactured home by licensed dealer--Dealer reporting requirements.

10-4-2.6. Sale of manufactured home by licensed dealer--Dealer reporting requirements. If a manufactured home with a model year of 1977 or newer, is sold by a licensed manufactured home dealer, the dealer shall complete the manufactured home listing form, as prescribed by the secretary of revenue, and send the completed form to the director of equalization of the county in which the manufactured home was delivered. The form shall be sent within thirty days after the delivery of the manufactured home.

Source: SL 1997, ch 52, § 3; SL 1998, ch 49, § 2; SL 1999, ch 83, §§ 3, 5, 8, 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-3 Assessment and description of land acquired by reliction.

10-4-3. Assessment and description of land acquired by reliction. Lands acquired by reliction in meandered dry lake beds shall be assessed as platted by number of lots in the same manner as other real estate is assessed, and such lands shall be taxed in the same manner as other real estate, and the description of such relicted land by the number of the lot thereof without giving the metes and bounds shall be deemed a sufficient description in all assessments, and notices and taxation proceedings.

Source: SL 1903, ch 173, § 5; RC 1919, § 6706; SDC 1939, § 57.0312.



§ 10-4-4 Trees under Timber Culture Act not considered improvement.

10-4-4. Trees under Timber Culture Act not considered improvement. Trees planted under the Timber Culture Act of Congress shall not be considered as improvement on land for the purpose of taxation.

Source: SL 1897, ch 28, § 3; RPolC 1903, § 2054; RC 1919, § 6668; SDC 1939, § 57.0312.



§ 10-4-5 Valuation of land containing artesian well.

10-4-5. Valuation of land containing artesian well. The land upon which any artesian well is located shall not be assessed at any greater value by reason of such improvement, but such land shall be assessed the same as other lands in that locality of the same general character not irrigated or watered by artesian wells.

Source: SL 1897, ch 28, § 3; RPolC 1903, § 2054; RC 1919, § 6668; SDC 1939, § 57.0312.



§ 10-4-6 Repealed.

10-4-6. Repealed by SL 1992, ch 80, § 13.



§ 10-4-6.1 Exemption from taxation of personal property not centrally assessed--Taxes or feesin lieu unimpaired.

10-4-6.1. Exemption from taxation of personal property not centrally assessed--Taxes or fees in lieu unimpaired. Personal property, as defined in this chapter, which is not centrally assessed is hereby classified for ad valorem tax purposes and is exempt from ad valorem taxation. This exemption does not impair or repeal any tax or fee authorized to be levied or imposed in lieu of personal property tax.

Source: SL 1978, ch 72, §§ 2, 9; SL 1992, ch 80, § 14.



§ 10-4-7 Report of publicly owned property filed with secretary of revenue--Availability tocounty director.

10-4-7. Report of publicly owned property filed with secretary of revenue--Availability to county director. The state and all political subdivisions shall file a report with the secretary of revenue of all its tax-exempt property upon such forms and at such times as shall be determined by the secretary of revenue and such reports shall be made available to the county director of equalization.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-8 Property acquired for highway purposes exempt.

10-4-8. Property acquired for highway purposes exempt. All real property, irrespective of the person or persons to whom the same shall be assessed, acquired by the State of South Dakota or by any political or executive subdivision thereof, and used exclusively for public highway purposes, shall be exempt from taxation.

Source: SDC 1939, § 57.0311 as added by SL 1961, ch 439.



§ 10-4-8.1 Local industrial development corporation property exempt from taxation--Limitation.

10-4-8.1. Local industrial development corporation property exempt from taxation--Limitation. One hundred thousand dollars of the full and true value of the total amount of real property or portion thereof owned by a local industrial development corporation defined pursuant to § 5-14-23 is exempt from property taxation. The full and true value of the real property that is in excess of one hundred thousand dollars shall be taxed as other property of the same class is taxed. If any municipality has more than one local industrial development corporation owning real property within its incorporated boundaries, the total value of exempt property provided by this section shall be equally divided between each local industrial development corporation.

Source: SL 2006, ch 36, § 1.



§ 10-4-9 Property owned by religious society and used exclusively for religious purposesexempt--Sale of property by religious society.

10-4-9. Property owned by religious society and used exclusively for religious purposes exempt--Sale of property by religious society. Property owned by any religious society and used exclusively for religious purposes, is exempt from taxation. Property of a religious society is exempt from taxation if such property is a building or structure used exclusively for religious purposes, is a lot owned by a religious society for the exclusive purpose of parking vehicles owned by members of such society and is not rented or leased to nonmembers of such society, is an educational plant owned and operated by a religious society or is a building or structure used to house any cleric of a religious society. However, any property which is sold by a religious society under a contract for deed shall be taxed as other property of the same class, unless such property is sold to an entity which is exempt from taxation pursuant to this chapter and the property is used for an exempt purpose.

Source: SL 1897, ch 28, § 5; RPolC 1903, § 2056; RC 1919, § 6670; SL 1919, ch 106; SL 1927, ch 46, § 2; SL 1929, ch 243; SDC 1939, § 57.0311 (3); SL 1986, ch 83, § 1; SL 1995, ch 54, § 1.



§ 10-4-9.1 Property owned by public charity and used for charitable purposes exempt.

10-4-9.1. Property owned by public charity and used for charitable purposes exempt. Property owned by a public charity and used for charitable purposes is exempt from taxation. A public charity is any organization or society which devotes its resources to the relief of the poor, distressed, or underprivileged. A public charity shall receive a majority of its revenue from donations, public funds, membership fees, or program fees generated solely to cover operating expenses; it shall lessen a governmental burden by providing its services to people who would otherwise use governmental services; it shall offer its services to people regardless of their ability to pay for such services; it shall be nonprofit and recognized as an exempt organization under section 501(c)(3) of the United States Internal Revenue Code, as amended and in effect on January 1, 2013; and it may not have any of its assets available to any private interest.

Source: SL 1986, ch 83, § 2; SL 2009, ch 39, § 1; SL 2010, ch 45, § 1; SL 2011, ch 48, § 1; SL 2012, ch 59, § 1; SL 2013, ch 42, § 1.



§ 10-4-9.2 Property owned by benevolent organization and used exclusively for benevolentpurposes exempt--Exception.

10-4-9.2. Property owned by benevolent organization and used exclusively for benevolent purposes exempt--Exception. Property owned by a benevolent organization and used exclusively for benevolent purposes is exempt from taxation. A benevolent organization is any lodge, patriotic organization, memorial association, educational association, cemetery association, or similar association. A benevolent organization shall be nonprofit and recognized as an exempt organization under section 501(c)(3), 501(c)(7), 501(c)(8), 501(c)(10), or 501(c)(19) of the United States Internal Revenue Code, as amended and in effect on January 1, 2013. However, if any such property consists of improved or unimproved property located within a municipality not occupied or directly used in carrying out the primary objective of the benevolent organization owning the same, such property shall be taxed the same as other property of the same class is taxed. However, if any such property consists of agricultural land, such property shall be taxed the same as other property of the same class is taxed. For the purposes of this section, an educational association is a group of accredited elementary, secondary or postsecondary schools. For the purposes of this section, a benevolent organization also includes a congressionally chartered veterans organization which is nonprofit and recognized as an exempt organization under section 501(c)(4) of the United States Internal Revenue Code, as amended and in effect on January 1, 2013.

For purposes of this section, benevolent purpose means an activity that serves the poor, distressed or underprivileged, promotes the physical or mental welfare of youths or disadvantaged individuals, or relieves a government burden.

Source: SL 1986, ch 83, § 3; SL 1991, ch 77; SL 1992, ch 71; SL 1992, ch 72; SL 1992, ch 75; SL 2009, ch 39, § 2; SL 2010, ch 45, § 2; SL 2011, ch 48, § 2; SL 2012, ch 59, § 2; SL 2013, ch 42, § 2.



§ 10-4-9.3 Property owned by nonprofit corporation, organization, or society and used primarilyfor health care and related purposes exempt.

10-4-9.3. Property owned by nonprofit corporation, organization, or society and used primarily for health care and related purposes exempt. Property owned by any corporation, organization, or society and used primarily for human health care and health care related purposes is exempt from taxation. Such corporation, organization or society shall be nonprofit and recognized as an exempt organization under section 501(c)(3) of the United States Internal Revenue Code, as amended and in effect on January 1, 2013, and none of its assets may be available to any private interest. The property shall be a health care facility licensed pursuant to chapter 34-12, orphanage, mental health center or community support provider regulated under chapter 27A-5, or camp. The facility shall admit all persons for treatment consistent with the facility's ability to provide health care services required by the patient until the facility is filled to its ordinary capacity and conform to all applicable regulations of and permit inspections by the state as otherwise provided by law.

Source: SL 1986, ch 83, § 4; SL 1988, ch 83; SL 2004, ch 81, § 1; SL 2009, ch 39, § 3; SL 2009, ch 138, § 4; SL 2010, ch 45, § 3; SL 2011, ch 48, § 3; SL 2012, ch 59, § 3; SL 2013, ch 42, § 3.



§ 10-4-9.4 Congregate housing facility owned by nonprofit corporation, organization, or societyexempt--Conditions.

10-4-9.4. Congregate housing facility owned by nonprofit corporation, organization, or society exempt--Conditions. Any congregate housing facility owned by a corporation, organization, or society is exempt from certain property taxes, if the facility provides certain health care services and is recognized as an exempt nonprofit corporation, organization, or society under section 501(c)(3) of the United States Internal Revenue Code, as amended and in effect on January 1, 2013, and if none of its assets are available to any private interest. A congregate housing facility does provide health care services if the facility is an independent group-living environment operated and owned by a health care facility licensed pursuant to chapter 34-12 which offers a continuum of care, residential accommodations, and supporting services primarily for persons at least sixty-two years of age or disabled as defined pursuant to chapter 10-6A. Supporting services include the ability to provide health care and a food service that satisfies a balanced nutrition program. As part of the statement required by § 10-4-19, the owner of the congregate housing facility shall submit a statement to the county director of equalization listing the health cares services provided and method used to satisfy the balanced nutrition program.

In addition, no owner may apply for a property tax exemption for a congregate housing facility constructed after July 1, 2004, unless the congregate housing facility:

(1) Consists of two or more individual housing units located within one structure; and

(2) Not more than twenty-five percent of the individual housing units exceed fifteen hundred square feet.
Source: SL 2004, ch 81, § 2; SL 2009, ch 39, § 4; SL 2010, ch 45, § 4; SL 2011, ch 48, § 4; SL 2012, ch 59, § 4; SL 2013, ch 42, § 4.



§ 10-4-9.5 Continuum of care defined--Additional health care.

10-4-9.5. Continuum of care defined--Additional health care. For the purposes of § 10-4-9.4, the term, continuum of care, means the ability of a licensed health care facility to provide living accommodations to any resident living in a congregate housing facility owned by such health care facility. If the resident requires additional health care services, the health care facility shall have sufficient facilities to permit residents to move into another level of care. This section does not require such health care facility to necessarily offer services normally provided by a hospital.

Source: SL 2004, ch 81, § 3.



§ 10-4-10 Agricultural land of charitable, benevolent and religious societies.

10-4-10. Agricultural land of charitable, benevolent and religious societies. Agricultural land owned by a charitable, benevolent or religious society as described in §§ 10-4-9 to 10-4-9.2, inclusive, and used exclusively for charitable, benevolent, or religious purposes upon which the buildings used by such society or institution are situated is exempt from taxation up to but not exceeding eighty acres. Land conveyed by the United States government under 25 U.S.C. § 280, in aid of Indian mission schools is exempt from taxation. However, all other agricultural land owned by such societies or institutions shall be taxed as other agricultural land is taxed.

Source: SL 1929, ch 243; SDC 1939, § 57.0311(3); SL 1986, ch 83, § 5.



§ 10-4-11 Residential and mercantile property belonging to societies taxable.

10-4-11. Residential and mercantile property belonging to societies taxable. If any property owned by any society or institution described in §§ 10-4-9 to 10-4-9.3, inclusive, shall consist of hotel or residence property, or any other class of retail business and such property is used or owned primarily for the purposes of revenue, and not for the primary object of such charitable, benevolent, or religious society, it shall be taxed as other property of the same class is taxed.

Source: SL 1927, ch 46, § 2; SL 1929, ch 243; SDC 1939, § 57.0311(3)(a); SL 1986, ch 83, § 6.



§ 10-4-12 Property of charitable, benevolent or religious society used partly for income andpartly for society purposes.

10-4-12. Property of charitable, benevolent or religious society used partly for income and partly for society purposes. If property owned by any health care organization or charitable, benevolent, or religious society described in § 10-4-9.4 and §§ 10-4-9 to 10-4-9.3, inclusive, other than agricultural land, is used partly by such health care organization or charitable, benevolent, or religious society for health care, charitable, benevolent, or religious purposes, and the remaining part is occupied, rented, or used for other than health care, charitable, benevolent, or religious purposes, the portion of property that is so occupied, rented, or used for other purposes, shall be taxed as other property of the same class is taxed. For the purpose of determining the value of the taxable portion of the property, the appraised value of the entire property shall be multiplied by the percentage of the entire property used for other than health care, charitable, benevolent, or religious purposes. The resulting value shall be multiplied by the percentage of time the property is used for other than health care, charitable, benevolent, or religious purposes. The resulting value shall be the assessed value for taxation purposes.

Source: SL 1927, ch 46, § 2; SL 1929, ch 243; SDC 1939, § 57.0311(3)(b); SL 1986, ch 83, § 7; SL 2004, ch 81, § 4.



§ 10-4-13 Educational institution property exempt--Income property taxable.

10-4-13. Educational institution property exempt--Income property taxable. All property owned by any educational institution in this state as a school which is accredited or approved as a school by the accreditation division within the Department of Education, by the board of regents or by a nationally recognized accreditation service is exempt from taxation. However, if any such property consists of agricultural land or improved or unimproved municipal property not occupied or directly used in carrying out the primary object of the educational institution owning the same, it shall be taxed the same as other property of the same class is taxed. However, if any such educational institution is operated for profit, this exemption applies only to that portion of property which is used exclusively for student housing, student and administrative parking and instructional or administrative purposes.

Source: SDC 1939, § 57.0311(2); SL 1967, ch 317; SL 1986, ch 83, § 8; SL 1989, ch 84; SL 1991, ch 78; SL 2003, ch 272, § 63.



§ 10-4-13.1 Agricultural structures specially classified--Amount exempt from taxation--Relativedefined.

10-4-13.1. Agricultural structures specially classified--Amount exempt from taxation--Relative defined. Buildings and structures, other than normally occupied dwellings on agricultural land and automobile garages or portions of buildings used for that purpose, which are used exclusively for agricultural purposes and situated on agricultural land are hereby specifically classified for tax purposes as agricultural property. Ten thousand dollars of the full and true value of all buildings located upon each building site and used in connection with the taxpayer's agricultural pursuits is exempt if there is a dwelling which is occupied by an owner or relative of an owner or a beneficiary of a trust or a trustee for at least six months of a year but not necessarily on the assessment date. Such dwelling shall be located on agricultural land and classified as nonagricultural property under § 10-6-31. The application requirement in § 10-4-15 does not apply to this section. If an owner is a corporation, trust, or a partnership, each stockholder, member, beneficiary, trustee, or partner who resides on such property shall be an owner pursuant to this section. For the purposes of this section, a relative is a person who is related within the third degree of kinship. However, no building site may receive more than one ten thousand dollar exemption pursuant to this section. For the purposes of this section, a manufactured home or a mobile home is a dwelling.

Source: SL 1977, ch 81, § 2; SL 1978, ch 71, § 2; SL 1979, ch 63, § 1; SL 1979, ch 64, § 1; SL 1991, ch 79; SL 1992, ch 76; SL 1993, ch 79; SL 1993, ch 80.



§ 10-4-13.2 Nonexempt use of educational institution property--Assessed value.

10-4-13.2. Nonexempt use of educational institution property--Assessed value. If any property owned by an educational institution is used partly by such institution for purposes that are exempt under § 10-4-13 and partly for purposes that are not exempt under § 10-4-13, the portion of the property that is used for purposes that are not exempt shall be taxed as other property of the same class is taxed.

The appraised value of the entire property utilized by educational institutions operated for profit shall be multiplied by the percentage of the entire property used for other than student housing, student and administrative parking, and instructional or administrative purposes. The resulting value shall be multiplied by the percentage of time such property is used for other than student housing, student and administrative parking, and instructional or administrative purposes. The resulting value shall be the assessed value for taxation purposes.

Source: SL 1990, ch 69.



§ 10-4-14 Property of agricultural and horticultural societies exempt.

10-4-14. Property of agricultural and horticultural societies exempt. The grounds, buildings, and all property belonging to or used exclusively by agricultural and horticultural societies shall be exempt from taxation.

Source: SL 1897, ch 28, § 5; RPolC 1903, § 2056; RC 1919, § 6670; SL 1919, ch 106; SDC 1939, § 57.0311 (1).



§ 10-4-15 Application for exemption of business incubator, charitable, religious, educational,or local industrial development property.

10-4-15. Application for exemption of business incubator, charitable, religious, educational, or local industrial development property. Any person, organization, corporation, or association claiming a property tax exemption status for any property under §§ 10-4-8.1 to 10-4-14, inclusive, § 10-4-39, or as may otherwise be provided by law, shall apply for such exemption to the county director of equalization on forms prescribed by the secretary of revenue prior to November first of the tax year.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316; SL 1986, ch 83, § 9; SL 1991, ch 80; SL 1994, ch 74, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 36, § 2; SL 2006, ch 37, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-15.1 Publication of list of tax-exempt property.

10-4-15.1. Publication of list of tax-exempt property. The director of equalization shall publish at least six days prior to the last Tuesday of March of each year in the official newspapers published in the county a list showing the legal owner, utilization, and a description of all property for which tax-exempt status is claimed under §§ 10-4-9 to 10-4-14, inclusive.

Source: SL 1973, ch 60; SL 1979, ch 66, § 4; SL 1986, ch 83, § 10; SL 1987, ch 83; SL 1996, ch 63, § 2.



§ 10-4-16 Examination, recommendations, and determination of application for tax-exemptstatus.

10-4-16. Examination, recommendations, and determination of application for tax-exempt status. The county director of equalization shall examine and review applications under § 10-4-15 and shall recommend a taxable status or an exempt status for all or any part of such property at the annual meeting of the county board of equalization. The county board of equalization shall make a determination as to the status of such property.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316.



§ 10-4-17 Notice and hearing on preliminary determination of taxability of charitable, religiousand educational institution property--Final determination.

10-4-17. Notice and hearing on preliminary determination of taxability of charitable, religious and educational institution property--Final determination. If the county board of equalization makes a preliminary determination that all or any part of the property listed in the application has a taxable status, such applicant shall be given no less than seven days' written notice thereof and shall have an opportunity to be heard at any current session of the board and be given the opportunity to present any information relating to the issue. The board, after such hearing, shall make a final determination as to the status of such property.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316.



§ 10-4-18 Appeal from county board determination that property is taxable.

10-4-18. Appeal from county board determination that property is taxable. When an applicant under § 10-4-15 is denied a tax-exempt status on all or any part of such property by the board, the applicant shall have the right to appeal in the same manner and under the same procedure as provided by law from any other actions of the county board of equalization.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316.



§ 10-4-19 Continuation of tax-exempt status of property--Annual statement required--Recommendation for change in status--Annual statement not necessary for certainproperty.

10-4-19. Continuation of tax-exempt status of property--Annual statement required--Recommendation for change in status--Annual statement not necessary for certain property. If property has been granted a tax-exemption status under §§ 10-4-15 to 10-4-18, inclusive, such status for the property shall continue in such status commencing with the next taxable year following the final determination not subject to appeal. However, an annual statement shall be filed with the county director of equalization on or before November first of each year certifying that the use of the property has not changed during the year. Failure to file such a statement shall cause the county director of equalization to review the status of the property. The director may recommend to the county board of equalization that the status of the property be changed. Such a recommendation for a change in status constitutes a new application and the same procedures provided in §§ 10-4-15 to 10-4-18, inclusive, for the original application apply. Once a structure that is used exclusively for religious purposes or a cemetery is granted tax-exempt status pursuant to §§ 10-4-15 to 10-4-18, inclusive, it is not necessary to file the annual statement required by this section to maintain such status. However, if the use of the property changes, or if any transfers of ownership by contract for deed have been entered into, the owner shall reapply pursuant to §§ 10-4-15 to 10-4-18, inclusive.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316; SL 1988, ch 84; SL 1995, ch 54, § 2; SL 1996, ch 63, § 3.



§ 10-4-19.1 Time of determination of exempt status--Apportionment when property transferredto exempt entity.

10-4-19.1. Time of determination of exempt status--Apportionment when property transferred to exempt entity. Any exemption from ad valorem taxation in this state as provided by this chapter on account of the use or ownership of real property on the part of any governmental or private entity shall be determined with respect to the ownership and use of such property on the legal assessment day regardless of after acquired or disposed of property, except as provided in § 10-4-19.2. However, any person, firm, or corporation, owning or controlling any property transferred to any entity exempt from taxation as provided in this chapter shall be liable for the payment of all taxes based on an assessment during the year of transfer, proportionate to the length of time such nonexempt person, firm, or corporation owned such property, and until the date on which such tax-exempt entity is legally entitled to and has acquired actual possession of such property and is making use of the same for the purposes of the tax-exempt entity. Such transferred property may not be taxed for any month in the taxable year in which such property is in the legal possession of any such tax-exempt entity for more than sixteen days.

Source: SL 1970, ch 68; SL 1985, ch 69, § 1; SL 1992, ch 80, § 15.



§ 10-4-19.2 Apportionment when property transferred from exempt entity to nonexempt entity.

10-4-19.2. Apportionment when property transferred from exempt entity to nonexempt entity. Any real property which is owned or controlled by a tax-exempt entity and which is transferred to a nonexempt person, firm, or corporation after the legal assessment date is liable for taxation for that portion of the taxable year in which it is not owned or controlled by a tax-exempt entity. The nonexempt person, firm, or corporation is liable for the payment of all taxes based on an assessment during the year of transfer, proportionate to the length of time such nonexempt person, firm, or corporation owns such property. Such transferred property may not be taxed for any month in the taxable year in which such property is in the legal possession of any such tax-exempt entity for more than sixteen days. Such property shall be valued for tax purposes as of the legal assessment day.

Source: SL 1985, ch 69, § 2.



§ 10-4-20 Permanent record and annual report of tax-exempt property.

10-4-20. Permanent record and annual report of tax-exempt property. The county director of equalization shall maintain a separate permanent record of the tax-exempt property in his county and a report of such tax-exempt property shall be made to the secretary of revenue. The secretary of revenue shall prescribe the forms and the method of making reports.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-21 Periodic review of tax-exempt property--Board action to change status--Reviewrequested by secretary of revenue.

10-4-21. Periodic review of tax-exempt property--Board action to change status--Review requested by secretary of revenue. The director of equalization shall, during each five-year period of time, review the status of all tax-exempt property and file a report of such review with the county board of equalization. Any action by the county board of equalization to change the status of tax-exempt property shall be the same as though it were an original application. The secretary of revenue may request a review of the tax-exempt status of property at any time and such request shall be made to the county board of equalization and the procedure shall then be the same as though it were an original application.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-22 Effective date of change in tax-exempt status.

10-4-22. Effective date of change in tax-exempt status. Any review or recommendation for a change in the tax-exempt status shall not become effective until the final determination, including appeal, has been made and the effective date shall then be January first, following such final date.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316.



§ 10-4-23 Tax-exempt and railroad property taxed to long-term lessee or contract purchaser.

10-4-23. Tax-exempt and railroad property taxed to long-term lessee or contract purchaser. Property held under a lease for a term of three or more years, or a contract for the purchase thereof, belonging to the state or to any religious, scientific, or benevolent society or institution, whether incorporated or unincorporated, or to any railroad company or corporation whose property is not taxed in the same manner as other property, shall be considered for all purposes of taxation as the property of the person so holding the same.

Source: SL 1897, ch 28, § 24; RPolC 1903, § 2084; RC 1919, § 6699; SDC 1939, § 57.0314.



§ 10-4-23.1 Validation of economic development contracts providing for payment in lieu oftaxes--Property classified.

10-4-23.1. Validation of economic development contracts providing for payment in lieu of taxes--Property classified. Notwithstanding the provisions of § 10-4-23, all contracts and agreements entered into on or before July 1, 1975, that have resulted in the acquisition of property under chapter 9-54, that provide for total or partial payment in lieu of taxes are validated, ratified, and confirmed and said acquired property is hereby classified for purposes of taxation.

Source: SL 1975, ch 93, § 2.



§ 10-4-24 Homestead exempt from state taxes--Description of homestead included inassessment statement--Apportionment of value.

10-4-24. Homestead exempt from state taxes--Description of homestead included in assessment statement--Apportionment of value. The homestead as defined by law, except a homestead consisting of a mobile home, when owned and occupied by the owner and his family as a home at the time of assessment shall be exempt from any tax imposed by the Legislature to defray the expenses of the state, or to pay any deficiency thereof. Each person liable to assessment and taxation shall separately list his or her homestead, giving the exact description thereof at the time of the assessment and shall give to the director of equalization at the time of assessment a sworn statement in writing on a form prescribed by the secretary of revenue and provided by the county auditor setting forth the legal description of the premises claimed as the homestead, and in case such homestead is situated within a shop, store, or other building used for business purposes shall specifically set forth the exact description of the portion of such store, shop, or other building being used by the owner thereof as a dwelling, and the director of equalization shall divide the valuation so that the portion claimed as a homestead shall be listed and valued separately from the business portion of said premises and the county auditor of the county where such homestead is situated shall exclude such homestead from his total assessment in determining the amount of the state tax. Nothing herein shall be construed to exempt such homestead from any tax legally imposed for county, township, municipality, or school purposes.

Source: SDC 1939, § 57.0311 (7); SL 1939, ch 262; SL 1972, ch 233, § 1; SL 1989, ch 82, § 41; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-24.1 to 10-4-24.8. Repealed.

10-4-24.1 to 10-4-24.8. Repealed by SL 1974, ch 89, § 15.



§ 10-4-24.9 Paraplegic dwellings specially classified for tax purposes--Lands included.

10-4-24.9. Paraplegic dwellings specially classified for tax purposes--Lands included. All dwellings or parts of multiple family dwellings which are specifically designed for use by paraplegics as wheelchair homes are hereby specifically classified for the purposes of taxation. For purposes of this section and § 10-4-24.10, the term, dwellings, shall include real estate in an amount not to exceed one acre upon which the building is situated or so much of the surrounding real estate as is necessarily incident to the use of the premises as a dwelling.

Source: SL 1972, ch 55; SL 1976, ch 88.



§ 10-4-24.10 Tax exemption of dwelling of paraplegic or amputee veteran.

10-4-24.10. Tax exemption of dwelling of paraplegic or amputee veteran. To the extent that a dwelling or part thereof designed as provided in § 10-4-24.9 is owned and occupied for the full calendar year in which a tax is to be levied by a paraplegic veteran, a veteran with the loss or loss of use of both lower extremities, or the unremarried widow or widower of such a veteran, the same shall be exempt from taxation.

Source: SL 1972, ch 55.



§ 10-4-24.11 Reduction of tax on dwelling owned by paraplegic.

10-4-24.11. Reduction of tax on dwelling owned by paraplegic. To the extent that a dwelling or part thereof is owned and occupied by a paraplegic or an individual with the loss or loss of use of both lower extremities, the individual's tax liability shall be reduced as provided in §§ 10-4-24.12 and 10-4-24.13 on that portion of the dwelling, provided the dwelling was owned and occupied for the full calendar year prior to the year in which the taxes are due and receivable. The term, household income, as used in §§ 10-4-24.12 and 10-4-24.13 is the same as defined in subdivision 10-18A-1(5).

Source: SL 1979, ch 62, §§ 1, 2.



§ 10-4-24.12 Percentage of paraplegic's tax reduction for single-member household.

10-4-24.12. Percentage of paraplegic's tax reduction for single-member household. The percentage tax reduction of real property taxes, as provided in § 10-4-24.11, due or paid on a single family dwelling for a single member household shall be according to the following schedule:



§ 10-4-24.13 Percentage of paraplegic's tax reduction for multiple-member household.

10-4-24.13. Percentage of paraplegic's tax reduction for multiple-member household. The percentage tax reduction of real property taxes, as provided for in § 10-4-24.11, due or paid on a single family dwelling for a multiple member household shall be according to the following schedule:



§ 10-4-25 Cemetery lot exempt.

10-4-25. Cemetery lot exempt. One lot in a cemetery for family use shall be exempt from taxation.

Source: SL 1897, ch 28, § 5; RPolC 1903, § 2056; RC 1919, § 6670; SL 1919, ch 106; SDC 1939, § 57.0311 (4).



§ 10-4-26 Exemption from property tax penalties of persons serving in armed forces duringhostilities.

10-4-26. Exemption from property tax penalties of persons serving in armed forces during hostilities. All persons serving in the armed forces of the United States as that term is defined by S.D. Const., Art. XIII, § 19, during the time when a state of war exists between this and any other nation, or during the period between August 5, 1964, and the date when the Governor by proclamation shall have declared existing hostilities to have ceased, are hereby exempt from the payment of interest and penalty on all real property and manufactured home taxes assessed against such person from the date of his or her entry into the service and for a period of six months after discharge from such service. No exemption may be allowed of any interest or penalty on taxes accumulated or accruing on real estate or manufactured homes transferred of record by such person or persons during the period of their service.

Source: SL 1945, ch 180, § 1; SL 1953, ch 461; SDC Supp 1960, § 57.1004-1; SL 1992, ch 80, § 16.



§ 10-4-27 Repealed.

10-4-27. Repealed by SL 1978, ch 72, § 30.



§ 10-4-28 Repealed.

10-4-28. Repealed by SL 1992, ch 80, § 17.



§ 10-4-29 Repealed.

10-4-29. Repealed by SL 2012, ch 60, § 1.



§ 10-4-30 Single-family dwellings of disabled or senior citizens classified.

10-4-30. Single-family dwellings of disabled or senior citizens classified. Single-family dwellings owned by heads of households sixty-five years of age or disabled are hereby classified for purposes of taxation.

Source: SL 1980, ch 74, § 12.



§ 10-4-31 , 10-4-32. Repealed.

10-4-31, 10-4-32. Repealed by SL 1997, ch 57, §§ 4, 5.



§ 10-4-33 Property used as employee day-care cooperative exempt--Determining value.

10-4-33. Property used as employee day-care cooperative exempt--Determining value. The board of county commissioners may exempt from taxation property used as an employee day-care cooperative which is licensed pursuant to § 26-6-31. Property used by the employees of a business exclusively for a day-care cooperative licensed pursuant to § 26-6-31, may be exempt from taxation. For the purposes of determining the value of the taxable portion of the property, the appraised value of the entire property shall be multiplied by the percentage of the entire property used for other than day-care purposes.

Source: SL 1990, ch 192, § 6.



§ 10-4-34 Exemption of property used for storing and dispensing alternative fuels.

10-4-34. Exemption of property used for storing and dispensing alternative fuels. The board of county commissioners may exempt from ad valorem taxation equipment, buildings, and structures attached to real property and used exclusively for the storing, dispensing, and retail sale of alternative fuels as defined by § 10-47A-1, for the operation of motor vehicles for a period of five years from the date of construction.

Source: SL 1993, ch 104, § 3.



§ 10-4-35 Wellness center defined--Taxable percentage.

10-4-35. Wellness center defined--Taxable percentage. For the purposes of § 10-4-9.3, a "wellness center" is a health care facility if it links on- and off-site medical consultants with physical activity staff and programs of health and fitness facilities, can and does provide fitness testing and prescription exercise tailored to specific individual needs and capabilities, and the property is used for rehabilitation services or prescriptive exercise. For the purposes of § 10-4-12, the taxable percentage of a wellness center shall be determined by computing the percentage of the total membership that do not use the facility for physician prescribed rehabilitation or prescriptive exercise.

Source: SL 1994, ch 75, § 2.



§ 10-4-36 to 10-4-38. Repealed.

10-4-36 to 10-4-38. Repealed by SL 2010, ch 47, §§ 5 to 7.



§ 10-4-39 Exemption of facility operated as a multi-tenant business incubator.

10-4-39. Exemption of facility operated as a multi-tenant business incubator. Any facility operated as a multi-tenant business incubator and owned by an entity recognized as an exempt nonprofit corporation pursuant to section 501(c)(3), 501(c)(4), or 501(c)(6) of the Internal Revenue Code as amended and in effect on January 1, 2013, is exempt from property taxation. A business incubator is any facility that supports the development and operation of a number of small start-up businesses. Tenants of the facility may share a number of support services and the tenants may receive technical assistance, business planning, legal, financial, and marketing advice. If any portion of the facility is occupied by an incubated business for more than five years, that portion of the facility shall be taxed as other property of the same class is taxed.

Source: SL 2006, ch 37, § 1; SL 2009, ch 39, § 5; SL 2010, ch 45, § 5; SL 2011, ch 48, § 5; SL 2012, ch 59, § 5; SL 2013, ch 42, § 5.



§ 10-4-40 Partial exemption of dwellings owned by certain disabled veterans.

10-4-40. Partial exemption of dwellings owned by certain disabled veterans. One hundred thousand dollars of the full and true value of the total amount of a dwelling or portion thereof classified as owner-occupied pursuant to §§ 10-13-39 to 10-13-40.4, inclusive, that is owned and occupied by a veteran who is rated as permanently and totally disabled from a service-connected disability is exempt from property taxation. The veteran shall apply for this partial exemption on a form prescribed by the secretary of revenue. Any application or supporting document for this exemption is confidential. Any veteran who would otherwise qualify for this exemption but fails to comply with the application deadline for the owner-occupied classification or the deadline for application for this exemption may petition the board of county commissioners to recalculate the taxes based upon the owner-occupied classification and this exemption and abate or refund the difference in taxes pursuant to chapter 10-18.

If the director of equalization determines that the veteran receives an exemption for the veteran's dwelling pursuant to this section, the veteran retains that exemption until such time as the property ownership is transferred, the veteran does not occupy the dwelling, or the property has a change in use. If the legal description of property is changed or amended and the veteran continues to reside in the dwelling, the veteran retains the exemption provided by this section.

Source: SL 2007, ch 45, § 1; SL 2008, ch 39, § 1, eff. Nov. 1, 2007; SL 2008, ch 40, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-41 Partial exemption for owner-occupied dwellings of surviving spouses of certaindisabled veterans.

10-4-41. Partial exemption for owner-occupied dwellings of surviving spouses of certain disabled veterans. One hundred thousand dollars of the full and true value of the total amount of a dwelling or portion thereof classified as owner-occupied pursuant to §§ 10-13-39 to 10-13-40.4, inclusive, that is owned and occupied by the surviving spouse of a veteran who was rated as permanently and totally disabled from a service-connected disability is exempt from property taxation. The surviving spouse shall apply for this partial exemption on a form prescribed by the secretary of revenue. Any application or supporting document for this exemption is confidential. Any surviving spouse who would otherwise qualify for this exemption but fails to comply with the application deadline for the owner-occupied classification or the deadline for application for this exemption may petition the board of county commissioners to recalculate the taxes based upon the owner-occupied classification and this exemption and abate or refund the difference in taxes pursuant to chapter 10-18.

If the director of equalization determines that the surviving spouse receives an exemption for the dwelling pursuant to this section, the surviving spouse retains that exemption until such time as the property ownership is transferred, the surviving spouse does not occupy the dwelling, the surviving spouse remarries, or the property has a change in use. If the legal description of property is changed or amended and the surviving spouse continues to reside in the dwelling, the surviving spouse retains the exemption provided by this section.

Source: SL 2010, ch 46, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-42 Renewable resource defined.

10-4-42. Renewable resource defined. For purposes of §§ 10-4-42 to 10-4-45, inclusive, a renewable resource is a resource that generates electricity or energy from facilities using one or more of the following sources:

(1) Wind that uses wind as the source of energy to produce electricity;

(2) Solar that uses the sun as the source of energy to produce electricity or energy;

(3) Hydroelectric that uses water as the source of energy to produce electricity;

(4) Hydrogen that is generated from one of the sources listed in this section;

(5) Biomass that uses agricultural crops and agricultural wastes and residues, wood and wood wastes and residues, animal and other degradable organic wastes, municipal solid waste, or landfill gas as the fuel to produce electricity; or

(6) Geothermal that uses energy contained in heat that continuously flows outward from the earth as the source of energy to produce electricity or energy.
Source: SL 2010, ch 47, § 1.



§ 10-4-43 Renewable energy facility defined.

10-4-43. Renewable energy facility defined. For purposes of §§ 10-4-42 to 10-4-45, inclusive, a renewable energy facility is a facility that uses a renewable resource as its energy source for the purpose of producing electricity or energy.

Source: SL 2010, ch 47, § 2.



§ 10-4-44 Renewable energy facilities with less than five megawatts of nameplate capacityclassified--Property taxable--Exemption.

10-4-44. Renewable energy facilities with less than five megawatts of nameplate capacity classified--Property taxable--Exemption. For renewable energy facilities with less than five megawatts of nameplate capacity, all real property used or constructed for the purpose of producing electricity using a renewable resource as an energy source is classified for tax purposes as renewable energy property and shall be assessed and taxed in the same manner as other real property and shall be locally assessed by the county director of equalization pursuant to § 10-3-16. For the purposes of §§ 10-4-42 to 10-4-45, inclusive, the first fifty thousand dollars of the assessed value of the renewable energy property or seventy percent of the assessed value of the renewable energy property, whichever is greater, is exempt from the real property tax. However, for geothermal renewable energy facilities that produce energy, but not electricity, this exemption is limited to the first four continuous years for residential geothermal renewable energy facilities and the first three continuous years for commercial geothermal renewable energy facilities.

Source: SL 2010, ch 47, § 3.



§ 10-4-45 Renewable energy property not subject to discretionary formulas.

10-4-45. Renewable energy property not subject to discretionary formulas. Renewable energy property is not subject to any discretionary formulas authorized by this title.

Source: SL 2010, ch 47, § 4.



§ 10-4-46 Labor union property used exclusively for educational purpose exempt.

10-4-46. Labor union property used exclusively for educational purpose exempt. All property or any portion thereof owned by a labor union and used exclusively for an educational purpose is exempt from taxation. To receive the exemption, a labor union shall be recognized as an exempt organization under section 501(c)(5) of the United States Internal Revenue Code, as amended and in effect on January 1, 2013. For purposes of this section, educational purpose, means apprenticeship or training programs that have been accredited or approved by the Bureau of Apprenticeship and Training within the United States Department of Labor. However, if any such property consists of improved or unimproved property located within a municipality not occupied or directly used in carrying out the primary objective of the labor union owning the same, the property shall be taxed the same as other property of the same class is taxed. However, if any such property consists of agricultural land, the property shall be taxed the same as other property of the same class is taxed.

Source: SL 2013, ch 43, § 1.






Chapter 05 - Situs Of Property For Taxation

§ 10-5-1 Real estate assessed where situated.

10-5-1. Real estate assessed where situated. Real estate, unless otherwise provided by law, shall be assessed in the taxing district and by the director of equalization of the subdivision in which it is situated.

Source: SDC 1939, § 57.0323; SL 1989, ch 82, § 41.



§ 10-5-2 Road, bridge, or railroad property assessed within county.

10-5-2. Road, bridge, or railroad property assessed within county. The track, road, or bridge, and the equipment and appurtenances thereunto belonging, of any railroad, street railway, plank road, gravel road, logging road, turnpike, or bridge company, or of any person or corporation owning and using any such track, road, or bridge as one of the facilities for the transaction of its business, when such track, road, or bridge lies wholly within one county, shall be assessed in the county, municipality, or district where such track, road, or bridge and the appurtenances thereto are located. This chapter shall not apply to the property of any railroad company in this state whose property is assessed for the purposes of taxation by the Department of Revenue.

Source: SDC 1939, § 57.0323; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-5-3 to 10-5-4.1. Repealed.

10-5-3 to 10-5-4.1. Repealed by SL 1992, ch 80, §§ 18 to 20.



§ 10-5-5 Merchants' and manufacturers' property assessed at place of business.

10-5-5. Merchants' and manufacturers' property assessed at place of business. Merchants' and manufacturers' property pertaining to the business carried on shall be assessed in the county, municipality, or district where the business is carried on and the property located for such purpose.

Source: SL 1901, ch 55, § 1; RPolC 1903, § 2059; RC 1919, § 6673; SDC 1939, § 57.0323; SL 1992, ch 60, § 2.



§ 10-5-6 Repealed.

10-5-6. Repealed by SL 1992, ch 80, § 21.



§ 10-5-7 Repealed.

10-5-7. Repealed by SL 1978, ch 72, § 10.



§ 10-5-8 to 10-5-14. Repealed.

10-5-8 to 10-5-14. Repealed by SL 1992, ch 80, §§ 22 to 28.



§ 10-5-15 Appeal from county commissioners on decision as to place of assessment.

10-5-15. Appeal from county commissioners on decision as to place of assessment. Any taxpayer may appeal to the secretary of revenue from any action taken by the board of county commissioners within thirty days from the date of such action.

Source: SDC 1939, § 57.0329; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-5-16 Appeal from secretary of revenue on decision as to place of taxation--Appeal bond.

10-5-16. Appeal from secretary of revenue on decision as to place of taxation--Appeal bond. An appeal from any decision of the secretary of revenue under the provisions of § 10-5-15 may be taken by the person aggrieved to the circuit court in and for the county designated by the secretary of revenue as the proper county for assessing the property in question, upon filing a bond with sufficient penalty and one or more sureties to be approved by the secretary of revenue, conditioned that the appellant will prosecute his appeal without delay and pay all costs that he may be adjudged to pay in such court; such bond shall be executed to the county, and may be sued in the name of the county upon breach of any condition therein.

Source: SDC 1939, § 57.0329; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-5-17 Time of appeal from secretary--Transcript--Hearing de novo and judgment.

10-5-17. Time of appeal from secretary--Transcript--Hearing de novo and judgment. An appeal under § 10-5-16 shall be taken within thirty days after the decision of the secretary of revenue by serving written notice on him; and the secretary of revenue shall, upon the filing of the bond, make out a transcript relating to the matter of his decision thereon and shall transmit the same to the clerk of the circuit court. Such appeal shall be filed by the first day of the next term of the circuit court after the decision of the secretary of revenue and such cause shall stand for trial at such term. All appeals thus taken to the circuit court shall be docketed as other causes pending therein, and the same shall be heard and determined de novo, and the circuit court shall make its final judgment.

Source: SDC 1939, § 57.0329; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-5-18 Improvements on leased sites owned by municipality subject to levy by municipality.

10-5-18. Improvements on leased sites owned by municipality subject to levy by municipality. Any building or improvement on a leased site owned by a municipality and classified for taxation pursuant to § 10-4-2.1 is subject to levy by the municipality that owns the leased site. This section does not apply to any property situated in a township organized pursuant to chapter 8-1.

Source: SL 1982, ch 88.






Chapter 06 - Annual Assessment Of Property

§ 10-6-1 Definition of terms.

10-6-1. Definition of terms. Terms used in this chapter mean:

(1) "Credit," every claim and demand for money or other valuable thing and every annuity or sum of money receivable at stated periods, due or to become due, and all claims and demands secured by deeds or mortgages due or to become due, except for contracts for deed and mortgages, in which case the term means only the payment received each year under the contract or mortgage;

(2) "District," township, municipality or ward, as the case may be;

(3) "Full agricultural land value," the value of agricultural land as determined by the application of this chapter;

(4) "Money," gold and silver coin, treasury notes, bank notes, and every deposit which any person owning the same or holding in trust and residing in this state is entitled to withdraw in money on demand;

(5) "Tract," "lot," "piece," or "parcel" of real property, or "piece or parcel of land," any contiguous quantity of land in the possession of, owned by, or recorded as, the property of the same claimant, person, or company;

(6) "True and full value," for all real property, the usual cash selling price at the place where the property to which the term is applied shall be at the time of the assessment.
Source: SL 1897, ch 28, § 1; RPolC 1903, § 2052; RC 1919, § 6666; SDC 1939, § 57.0301; SL 1976, ch 89; SL 1980, ch 77, § 2; SL 1989, ch 86, § 10.



§ 10-6-1.1 Mill levy defined--Substitution.

10-6-1.1. Mill levy defined--Substitution. The term, mill levy, wherever it is used in this code means "tax levy." The code commission in future supplements and revisions of the South Dakota Codified Laws is directed to substitute the term, tax levy, and derivatives thereof for the term, mill levy, and its derivatives.

Source: SL 1988, ch 94, § 3.



§ 10-6-1.2 One mill defined--Substitution.

10-6-1.2. One mill defined--Substitution. The term, one mill, wherever it is used in this code means "one dollar per thousand dollars of taxable valuation." The Code Commission in future supplements and revisions of the South Dakota Codified Laws is directed to substitute "one dollar per thousand dollars of taxable valuation" and derivatives thereof for the term, one mill, and its derivatives.

Source: SL 1988, ch 94, § 4.



§ 10-6-1.3 "Fair market value" and "full and true value" defined.

10-6-1.3. "Fair market value" and "full and true value" defined. As used in this chapter and §§ 10-28-12, 10-28-13, 10-29-9, 10-29-9.1, 10-33-14.1, 10-35-10.1, 10-37-8, 10-37-9.1, 10-38-1, and 10-38-14, the term, fair market value, and the term, full and true value, mean the price in money that property will bring in a competitive and open market under all conditions requisite to a fair sale between a willing buyer and a willing seller, each acting prudently and with full knowledge of the relevant facts, and assuming the price is not affected by any undue stimulus.

Source: SL 1997, ch 61, § 13; SL 2000, ch 45, § 1.



§ 10-6-1.4 "Arms-length transaction" defined.

10-6-1.4. "Arms-length transaction" defined. The definition of the term, arms-length transaction, as provided in § 10-11-56, also applies to the provisions of this chapter.

Source: SL 2000, ch 45, § 2.



§ 10-6-2 Period during which assessment made--Date of assessment.

10-6-2. Period during which assessment made--Date of assessment. All real property subject to taxation shall be listed and assessed annually, but the value of such property is to be determined according to its value on the first day of November preceding the assessment.

Source: SL 1897, ch 28, § 6; RPolC 1903, § 2057; RC 1919, § 6671; SL 1919, ch 112, § 1; SDC 1939, § 57.0322; SL 1939, ch 264; SL 1941, ch 333; SL 1943, ch 284; SL 1947, ch 399; SL 1957, ch 458; SL 1967, ch 318; SL 1979, ch 66, § 1; SL 1992, ch 80, § 29; SL 1993, ch 86, § 37.



§ 10-6-2.1 , 10-6-2.2. Repealed.

10-6-2.1, 10-6-2.2. Repealed by SL 1992, ch 80, §§ 30, 31.



§ 10-6-3 Repealed.

10-6-3. Repealed by SL 2000, ch 42, § 1.



§ 10-6-3.1 Assessment date for leased school and endowment lands--Valuation date.

10-6-3.1. Assessment date for leased school and endowment lands--Valuation date. For purposes of taxation of leased school and endowment lands, the assessment date shall be June first and the valuation date the preceding November first.

Source: SL 1977, ch 47, § 6; SL 1994, ch 48, § 5.



§ 10-6-4 Information as to land becoming taxable for first time--Transmittal to countyofficials.

10-6-4. Information as to land becoming taxable for first time--Transmittal to county officials. The Department of Revenue shall secure information concerning lands within the state becoming taxable for the first time, together with the cancellation of title or evidence of title to any such lands. The whole or any part of the list or lists of such lands may be secured from the officials having charge of the records, with the certificate of such official attached, or by representatives of the Department of Revenue from the records. The information may be secured at any time during the year but on or before the first day of May of each year shall be transmitted by the Department of Revenue to the proper officer of each county in which the lands affected are situated, and such officer shall make necessary entries in his records to the end that the assessment and tax records of all counties in the state may be complete and correct.

Source: SDC 1939, § 57.0203; SL 1992, ch 80, § 32; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-5 Repealed.

10-6-5. Repealed by SL 1992, ch 80, § 33.



§ 10-6-6 Repealed.

10-6-6. Repealed by SL 2000, ch 42, § 2.



§ 10-6-7 Repealed.

10-6-7. Repealed by SL 1992, ch 80, § 34.



§ 10-6-8 Statement of personal property required of taxpayers--Property and information tobe included.

10-6-8. Statement of personal property required of taxpayers--Property and information to be included. The director of equalization may require each person subject to this chapter to furnish to such director of equalization a statement under oath setting forth specifically all real property owned by such person or under his control on the statutory assessment day. Such statement must be in writing upon blanks furnished under the provisions of this chapter, showing separately:

(1) to (3) Repealed by SL 1992, ch 80, § 35.

(4) All structures and improvements that have been erected or placed upon said person's real estate subsequent to the preceding assessment day;

(5) The county in which such property is situated, or in which it is liable to taxation, and (if liable to taxation in the county in which the statement is made) also the municipal, school district, township, or other taxing districts in which it is situated.
Source: SL 1955, ch 422, § 24; SL 1957, ch 477, § 13; SDC Supp 1960, § 57.03A13; SL 1992, ch 80, § 35.



§ 10-6-9 Repealed.

10-6-9. Repealed by SL 2000, ch 42, § 3.



§ 10-6-10 Statement forms to be furnished by county commissioners--Affidavit requirements.

10-6-10. Statement forms to be furnished by county commissioners--Affidavit requirements. The board of county commissioners must furnish blank forms, as approved by the secretary of revenue, of the statements provided for in § 10-6-8, affixing thereto an affidavit, which must be substantially as follows:

"I, ________ do swear that I am a resident of the county of ________ (naming it), and that my post-office address is ________; that the above list contains a full and correct statement of all structures and improvements erected or placed upon my real estate subsequent to the preceding assessment day subject to taxation, which I, or any firm of which I am a member, or any corporation, association, or company of which I am president, secretary, treasurer, or managing agent, owned, claimed or controlled on the statutory assessment day; and that I have not in any manner whatsoever transferred any property for the purpose of avoiding any assessment upon the same, or of making this statement."

The affidavit of the statement made on behalf of a firm or corporation must state the principal place of business of the firm or corporation, and in other respects must conform substantially to the preceding form. The time of the meeting of the local and county board of equalization must be stated in such form. The signing of the above affidavit by the taxpayer or his agent shall be in lieu of verification before a notary public.

Source: SL 1955, ch 422, § 21; SL 1957, ch 477, § 10; SDC Supp 1960, § 57.03A10; SL 1992, ch 80, § 36; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-11 to 10-6-16. Repealed.

10-6-11 to 10-6-16. Repealed by SL 1992, ch 80, §§ 37 to 42.



§ 10-6-17 Repealed.

10-6-17. Repealed by SL 2000, ch 42, § 4.



§ 10-6-18 Repealed.

10-6-18. Repealed by SL 1982, ch 86, § 3.



§ 10-6-19 Repealed.

10-6-19. Repealed by SL 1992, ch 80, § 43.



§ 10-6-20 Penalty for intentional evasion, deceit or failure to list property.

10-6-20. Penalty for intentional evasion, deceit or failure to list property. Any person who shall intentionally evade, deceive, or by any manner or means, not list all the property of every description which he is required to list, shall, in addition to any and all other penalties, be subject to the penalty of having added to his assessment as previously listed, the amount not listed and an additional penalty of fifty percent of the amount not listed.

Source: SL 1899, ch 40, § 13; RPolC 1903, § 2074; RC 1919, § 6691; SDC 1939, § 57.0341; SL 1955, ch 422, § 28; SL 1957, ch 477, § 16; SDC Supp 1960, § 57.03A16; SL 1992, ch 80, § 44.



§ 10-6-21 False or fraudulent property statement--Intentional failure or refusal to deliver taxlist--Conversion of property to evade tax--Misdemeanor.

10-6-21. False or fraudulent property statement--Intentional failure or refusal to deliver tax list--Conversion of property to evade tax--Misdemeanor. A person who gives a false or fraudulent list, schedule, or statement required by this chapter, who intentionally fails or refuses to deliver to the director of equalization, when called on for that purpose, a list of the taxable property which he is required to list under this chapter, or who temporarily converts any part of his property into property not taxable, for the fraudulent purpose of preventing such property from being listed, and of evading the payment of taxes thereon, is guilty of a Class 2 misdemeanor.

Source: SL 1899, ch 40, § 8; RPolC 1903, § 2069; RC 1919, § 6686; SDC 1939, § 57.0338; SL 1982, ch 86, § 4; SL 1989, ch 82, § 41.



§ 10-6-22 Prosecution of tax evaders--Disposition of fines.

10-6-22. Prosecution of tax evaders--Disposition of fines. The director of equalization shall forthwith notify the state's attorney of any such delinquency or offense as described by § 10-6-21 and he shall prosecute such offender to final judgment and execution, and such fine when collected shall be paid into the county treasury for the use of the public schools.

Source: SL 1899, ch 40; RPolC 1903, § 2069; RC 1919, § 6686; SDC 1939, § 57.0338; SL 1989, ch 82, § 41.



§ 10-6-23 , 10-6-24. Repealed.

10-6-23, 10-6-24. Repealed by SL 1992, ch 80, §§ 45, 46.



§ 10-6-25 Examination of property by director or deputy--Inspection of records--Administrationof oaths.

10-6-25. Examination of property by director or deputy--Inspection of records--Administration of oaths. For the purpose of properly assessing property for taxation and equalizing and collecting taxes, the county director of equalization or the director's deputy shall personally inspect and examine all property listed and assessed. The director or the director's deputies may inspect and examine the records of all public offices and the books and papers relating to the fair market value of the property being assessed of all corporations, banks, and taxpayers in this state, without charge. The director or the director's deputies may administer oaths or affirmation to any person in the discharge of their duties.

Source: SDC 1939, § 57.0340; SL 1989, ch 82, § 29; SL 2000, ch 42, § 5.



§ 10-6-25.1 , 10-6-25.2. Repealed.

10-6-25.1, 10-6-25.2. Repealed by SL 2000, ch 42, §§ 6, 7.



§ 10-6-26 , 10-6-27. Repealed.

10-6-26, 10-6-27. Repealed by SL 1982, ch 86, §§ 5, 6.



§ 10-6-28 Repealed.

10-6-28. Repealed by SL 1992, ch 80, § 47.



§ 10-6-29 Repealed.

10-6-29. Repealed by SL 2000, ch 42, § 8.



§ 10-6-30 Repealed.

10-6-30. Repealed by SL 1992, ch 80, § 48.



§ 10-6-31 Classification of property--Notation by director of equalization.

10-6-31. Classification of property--Notation by director of equalization. For the purposes of taxation, all property is hereby classified into the following classes:

(1) Agricultural property;

(2) Nonagricultural property;

(3) Owner-occupied single-family dwellings; and

(4) Nonagricultural acreage property.

Agricultural property includes all property and land used exclusively for agricultural purposes, both tilled and untilled, and the improvements on the land. However, agricultural property does not include any normally occupied dwelling or automobile garage or portion of a building used for that purpose by the occupant of such dwelling. Owner-occupied single-family dwellings include all property classified pursuant to § 10-13-39 and nonagricultural acreage property includes all property classified pursuant to § 10-6-33.14.

Nonagricultural property includes all other property not otherwise classified.

The director of equalization in listing and assessing all property to which this section applies shall designate opposite each description the class to which the property belongs.

Source: SL 1931, ch 256; SL 1933, ch 191, § 1; SDC 1939, § 57.0332; SL 1953, ch 458; SL 1964, ch 210; SL 1965, ch 282, § 1; SL 1967, ch 319; SL 1977, ch 81, § 1; SL 1978, ch 71, § 1; SL 1979, ch 63, § 2; SL 1989, ch 82, § 41; SL 2008, ch 41, § 1.



§ 10-6-31.1 Agricultural land classified and taxed without regard to zoning.

10-6-31.1. Agricultural land classified and taxed without regard to zoning. Land devoted to agricultural use shall be classified and taxed as agricultural land without regard to the zoning classification which it may be given; provided, however, that all or any portion of such land which is sold or otherwise converted to a use other than agricultural shall be classified and taxed accordingly.

Source: SL 1974, ch 90.



§ 10-6-31.2 Leased school lands classified separately.

10-6-31.2. Leased school lands classified separately. Leased school and endowment lands as provided in chapter 5-11 are hereby separately classified for the purpose of taxation.

Source: SL 1977, ch 47, § 4; SL 1994, ch 48, § 6.



§ 10-6-31.3 Criteria for classification of land as agricultural.

10-6-31.3. Criteria for classification of land as agricultural. For tax purposes, land is agricultural land if it meets two of the following three criteria:

(1) At least thirty-three and one-third percent of the total family gross income of the owner is derived from the pursuit of agriculture as defined in subdivision (2) of this section or it is a state-owned public shooting area or a state-owned game production area as identified in § 41-4-8 and it is owned and managed by the Department of Game, Fish and Parks;

(2) Its principal use is devoted to the raising and harvesting of crops or timber or fruit trees, the rearing, feeding, and management of farm livestock, poultry, fish, or nursery stock, the production of bees and apiary products, or horticulture, all for intended profit pursuant to subdivision (1) of this section. Agricultural real estate also includes woodland, wasteland, and pasture land, but only if the land is held and operated in conjunction with agricultural real estate as defined and it is under the same ownership;

(3) It consists of not less than twenty acres of unplatted land or is a part of a contiguous ownership of not less than eighty acres of unplatted land. The same acreage specifications apply to platted land, excluding land platted as a subdivision, which is in an unincorporated area. However, the board of county commissioners may increase the minimum acre requirement up to one hundred sixty acres.
Source: SL 1979, ch 65; SL 1991, ch 81; SL 1992, ch 77; SL 1992, ch 78; SL 1993, ch 83; SL 1998, ch 51, § 7; SL 2008, ch 44, § 18, eff. July 1, 2009.



§ 10-6-31.4 Property tax freeze authorized for agricultural property of beginning farmer.

10-6-31.4. Property tax freeze authorized for agricultural property of beginning farmer. Agricultural property classified pursuant to § 10-6-31 shall be valued for taxation purposes in the usual manner. However, the board of county commissioners of the county where such property is located may, in its discretion, freeze the property taxes levied for a period of five years immediately following the purchase of agricultural property by a beginning farmer.

Source: SL 1994, ch 81, § 1.



§ 10-6-31.5 Criteria for qualifying for tax freeze on agricultural property of beginning farmer.

10-6-31.5. Criteria for qualifying for tax freeze on agricultural property of beginning farmer. The tax freeze in § 10-6-31.4 may be applied to agricultural property classified pursuant to § 10-6-31 if the following criteria are met:

(1) The owner of the property is a beginning farmer who has never before owned agricultural land;

(2) The property does not exceed one hundred sixty acres or one-half of the median-sized farm in the county as determined by the board of commissioners, whichever is greater;

(3) The beginning farmer works on and operates the farm;

(4) At least half of the beginning farmer's gross income is derived from agriculture;

(5) The property has not been subject to a beginning farmer's tax freeze for at least twenty years prior to the purchase date.
Source: SL 1994, ch 81, § 2.



§ 10-6-32 Repealed.

10-6-32. Repealed by SL 1995, ch 55.



§ 10-6-33 Basis for determining valuation for tax purposes--Forced sale value not to be used--Cost, market and income approaches to appraisal considered.

10-6-33. Basis for determining valuation for tax purposes--Forced sale value not to be used--Cost, market and income approaches to appraisal considered. All property shall be assessed at its true and full value in money. The true and full value is the taxable value of such property upon which the levy shall be made and applied and the taxes computed. In determining the true and full value of property the director of equalization may not adopt a lower or different standard of value because it is to serve as a basis of taxation. The director may not adopt as a criterion of value the price for which the property would sell at a forced sale, or in the aggregate with all the property in the third class municipality or district. The director shall value each article or description by itself and at an amount or price as he believes the property to be fairly worth in money. The true and full value shall be determined by appropriate consideration of the cost approach, the market approach and the income approach to appraisal. The director of equalization shall consider and document all elements of such approaches that are applicable prior to a determination of true and full value.

Source: SL 1897, ch 28, § 25; RPolC 1903, § 2085; RC 1919, § 6700; SDC 1939, § 57.0334; SL 1957, ch 459, § 1; SL 1977, ch 86, § 1; SL 1989, ch 86, § 1; SL 1989, ch 87, § 1; SL 1992, ch 60, § 2.



§ 10-6-33.1 Repealed.

10-6-33.1. Repealed by SL 2008, ch 44, §§ 23, 24, eff. July 1, 2009.



§ 10-6-33.2 Determination of capacity to produce agricultural products--Sources of information.

10-6-33.2. Determination of capacity to produce agricultural products--Sources of information. The capacity of agricultural land to produce agricultural products shall be based on average yields under natural conditions for land producing crops or plants and on the average acres per animal unit for grazing land. The average shall affect each operating unit and shall be based on the ten-year period immediately preceding the tax year in issue. In determining the capacity to produce, the county director of equalization and the county board of equalization shall consider yields, the extent to which the land is able to be tilled or is nontillable based upon soil type, terrain, topographical, and surface conditions, and animal unit carrying capacity, as determined by the natural resources conservation service, farm credit services of America, farm service agency, the extension service, and private lending agencies dealing with land production capacities.

Source: SL 1970, ch 79, § 2; SL 2005, ch 57, § 1.



§ 10-6-33.3 Property not used for agriculture separately assessed.

10-6-33.3. Property not used for agriculture separately assessed. Land or improvement on land within an operating unit which is not used incident to an agricultural pursuit shall be separately listed and assessed.

Source: SL 1970, ch 79, § 4; SL 2008, ch 44, § 15, eff. July 1, 2009.



§ 10-6-33.4 Repealed.

10-6-33.4. Repealed by SL 2008, ch 44, §§ 23, 24, eff. July 1, 2009.



§ 10-6-33.5 Assessment, valuation, equalization, and taxation of school and endowment lands.

10-6-33.5. Assessment, valuation, equalization, and taxation of school and endowment lands. The assessment, valuation, equalization, and taxation of school and endowment lands shall be at the same level and on the same basis as lands assessed, valued, and equalized according to §§ 10-6-33.28 to 10-6-33.33, inclusive.

Source: SL 1977, ch 47, § 5; SL 1994, ch 48, § 7; SL 2008, ch 44, § 16, eff. July 1, 2009.



§ 10-6-33.6 Repealed.

10-6-33.6. Repealed by SL 2008, ch 44, §§ 23, 24, eff. July 1, 2009.



§ 10-6-33.7 Classification of agricultural land in each county--Basis for soil valuation.

10-6-33.7. Classification of agricultural land in each county--Basis for soil valuation. Agricultural land in each county shall be divided into the eight classes defined by the United States Department of Agriculture's soil conservation service as published in its soil survey for each county. The county director of equalization shall, based on the agricultural lands soil survey classification, determine a value for each soil type.

Source: SL 1989, ch 86, § 5; SL 1991, ch 82, § 2; SL 2008, ch 44, § 17, eff. July 1, 2009.



§ 10-6-33.8 Minimum and maximum median sales to assessment ratio.

10-6-33.8. Minimum and maximum median sales to assessment ratio. The median sales to assessment ratio of all real property may not be less than eighty-five percent or more than one hundred percent.

Source: SL 1989, ch 86, § 6; SL 1990, ch 71, § 1; SL 1993, ch 84, § 3.



§ 10-6-33.9 Maximum coefficient of dispersion--Necessity for certificate of compliance.

10-6-33.9. Maximum coefficient of dispersion--Necessity for certificate of compliance. The coefficient of dispersion for real property in a county, as calculated pursuant to § 10-11-59, may not be more than twenty-five percent.

Source: SL 1989, ch 86, § 7; SL 1990, ch 71, §§ 2, 9.



§ 10-6-33.10 Repealed.

10-6-33.10. Repealed by SL 1995, ch 68, § 64.



§ 10-6-33.11 Repealed.

10-6-33.11. Repealed by SL 2000, ch 42, § 9.



§ 10-6-33.12 Distinction between agricultural and nonagricultural real property.

10-6-33.12. Distinction between agricultural and nonagricultural real property. For the purposes of §§ 10-6-33.8 and 10-6-33.9, there shall be a separate median sales to assessment ratio and coefficient of dispersion for agricultural and nonagricultural real property.

Source: SL 1990, ch 71, § 6.



§ 10-6-33.13 Promulgation of rules--Purposes.

10-6-33.13. Promulgation of rules--Purposes. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the:

(1) Collection and tabulation of information required to determine median appraisal or sales assessment ratio, and coefficient of dispersion;

(2) Criteria to be included in a compliance audit of assessment practices;

(3) Conditions under which a certificate of compliance may be issued to a county;

(4) Procedures for determining the valuation of agricultural buildings and structures;

(5) Procedures for determining the valuation of dwellings on agricultural land and automobile garages or portions of buildings used as automobile garages;

(6) Application of cropland and noncropland income values;

(7) Application of soil classification standards; and

(8) Procedures for making adjustments to the value of agricultural land pursuant to §§ 10-6-33.28 to 10-6-33.33, inclusive.

Before the secretary promulgates any rules pursuant to subdivision (4) to (8), inclusive, the secretary shall present the proposed rules to the Agricultural Land Assessment Implementation and Oversight Advisory Task Force established pursuant to § 10-6-33.35.

Source: SL 1990, ch 71, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 44, § 13; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-33.14 to 10-6-33.20. Repealed.

10-6-33.14 to 10-6-33.20. Repealed by SL 2008, ch 44, §§ 23, 24, eff. July 1, 2009.



§ 10-6-33.21 Assessed value of inundated farmlands--Classification.

10-6-33.21. Assessed value of inundated farmlands--Classification. If an application is submitted pursuant to § 10-6-33.22, the director of equalization shall take into consideration and make adjustments in setting the assessed value for agricultural land which has been inundated by floods and is not farmable during the past three growing seasons. The director of equalization shall use the marshland soils rating classification pursuant to §§ 10-6-33.2 and 10-6-33.7 to determine the assessed value of the acreage inundated and not farmable.

Source: SL 1998, ch 55, § 1; SL 1999, ch 43, § 1.



§ 10-6-33.22 Request for special assessment for inundated farmland--Time limit--Description ofland.

10-6-33.22. Request for special assessment for inundated farmland--Time limit--Description of land. If agricultural land has been inundated by floods and was not farmable during the past three growing seasons, any landowner or the landowner's agent or attorney may request the director of equalization to specially assess the land for the purpose of taxation by submitting an application before November first. The landowner or the landowner's agent or attorney shall describe on the application the portion of the agricultural land that has been inundated by floods and was not farmable during the past three growing seasons.

Source: SL 1999, ch 43, § 2.



§ 10-6-33.23 to 10-6-33.27. Repealed.

10-6-33.23 to 10-6-33.27. Repealed by SL 2008, ch 44, §§ 23, 24, eff. July 1, 2009.



§ 10-6-33.28 Agricultural land to be assessed based on agricultural income value.

10-6-33.28. Agricultural land to be assessed based on agricultural income value. Notwithstanding the provisions of § 10-6-33, beginning on July 1, 2009, agricultural land shall be assessed based on its agricultural income value on a per acre basis. The agricultural income value of agricultural land shall be determined on the basis of productivity and the annual earnings capacity of the agricultural land. The productivity of agricultural land and its annual earning capacity shall be based on data collected and analyzed pursuant to this section and §§ 10-6-33.29 to 10-6-33. 33, inclusive.

Agricultural income value is defined as the capitalized annual earning capacity on a per acre basis which has been adjusted by an amount that reflects the landowner's share of the gross return. The capacity of cropland to produce agricultural products shall be based on the income from crops or plants produced on the land. The capacity of noncropland to produce agricultural products shall be based on cash rents or the animal unit carrying capacity of the land, or a combination of both. For the purpose of this section, annual earning capacity for:

(1) Cropland is thirty-five percent of the annual gross return to the land; and

(2) Noncropland is one hundred percent of the annual gross return to the land based on cash rent for noncropland.

The annual earning capacity shall be capitalized at a rate of six and six-tenths percent to determine the agricultural income value.

Source: SL 2008, ch 44, § 5; SL 2009, ch 40, § 1.



§ 10-6-33.29 Database to determine agricultural income value.

10-6-33.29. Database to determine agricultural income value. The secretary of revenue shall enter into contracts with South Dakota State University and, if necessary, the South Dakota Agricultural Statistics Service for the purpose of creating a database to determine the agricultural income value of agricultural land by county. The cropland data may include: acres planted, acres harvested, yield per acre, and statewide crop prices. The noncropland data may include: cash rents, rangeland acres, pastureland acres, rangeland AUM's per acre, pastureland AUM's per acre, grazing season data, and statewide cow and calf prices. The Agricultural Land Assessment Implementation and Oversight Advisory Task Force may recommend other cropland and noncropland data to the Legislature for subsequent use in the database. The secretary shall have such data collected for 2001, which will serve as the first year of the database, and each year thereafter. The database shall consist of the most recent eight years of data that have been collected and the two years, one year representing the highest agricultural income value and one year representing the lowest agricultural income value, shall be discarded from the database. The database for the 2010 assessment for taxes payable in 2011 shall consist of data from 2001 to 2008, inclusive, and the database for each assessment year thereafter shall be adjusted accordingly. South Dakota State University shall provide the data for each county to the secretary of revenue by June first of each year.

Source: SL 2008, ch 44, § 6; SL 2009, ch 40, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 49, § 1.



§ 10-6-33.30 Factors used for percentage of annual earning capacity.

10-6-33.30. Factors used for percentage of annual earning capacity. The economics department of South Dakota State University shall submit recommendations to the Agricultural Land Assessment Implementation and Oversight Advisory Task Force by November 1, 2008, regarding factors to use for the percentage of annual earning capacity to be used to determine the agricultural income value of the land pursuant to § 10-6-33.28 and other provisions used to assess agricultural land that will provide the least amount of shift between cropland and noncropland on a statewide basis. Thereafter, the economics department shall submit such recommendations, if any, to the task force by September first of each year.

Source: SL 2008, ch 44, § 7.



§ 10-6-33.31 Director of equalization to be provided agricultural income value for county--Adjustment of assessed value.

10-6-33.31. Director of equalization to be provided agricultural income value for county--Adjustment of assessed value. Before July first each year, the secretary of revenue shall annually provide each director of equalization the agricultural income value for each county as computed pursuant to § 10-6-33.28. The director of equalization shall annually determine the assessed value of agricultural land. The assessed value of agricultural land may be adjusted by the following factors affecting productivity:

(1) The capacity of the land to produce agricultural products as defined in § 10-6-33.2; and

(2) The location, size, soil survey statistics, terrain, and topographical condition of the land including the climate, accessibility, and surface obstructions.

Each adjustment shall be documented. The director of equalization may document an adjustment by using data from sources reasonably related to the adjustment being made. In addition, the director of equalization may use data from comparable sales of agricultural land to document the adjustment concerning productivity for any of the factors listed in this section.

If the actual use of agricultural land varies from the land use category specified by soil classification standards, the property owner may request an examination of the land by the director of equalization. The director of equalization shall make a determination of whether to adjust the assessed value of the agricultural land pursuant to the factors listed in subdivision (2).

Source: SL 2008, ch 44, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 50, § 1; SL 2013, ch 44, § 1.



§ 10-6-33.32 Division of land into categories.

10-6-33.32. Division of land into categories. Agricultural land shall be divided by the director of equalization into categories, including cropland and noncropland. Each category shall be divided into classes based on soil classification standards developed by the United States Department of Agriculture Natural Resources Conservation Service.

Source: SL 2008, ch 44, § 9.



§ 10-6-33.33 Classification of buildings and structures.

10-6-33.33. Classification of buildings and structures. Buildings and structures, other than normally occupied dwellings on agricultural land and automobile garages or portions of buildings used as automobile garages, which are used exclusively for agricultural purposes and situated on agricultural land, are hereby specifically classified for tax purposes as agricultural property and shall be assessed as similar nonagricultural property.

Source: SL 2008, ch 44, § 10.



§ 10-6-33.34 Market value of agricultural land.

10-6-33.34. Market value of agricultural land. The agricultural income value for agricultural land as determined by §§ 10-6-33.28 to 10-6-33.33, inclusive, represents the market value of agricultural land, and the Department of Revenue shall provide the director of equalization of each county the factor of adjustment necessary for the computation required pursuant to §§ 10-3-41, 10-12-31.1, 10-12-42, and 10-13-37.

Source: SL 2008, ch 44, § 11; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-33.35 Agricultural Land Assessment Implementation and Oversight Advisory Task Force.

10-6-33.35. Agricultural Land Assessment Implementation and Oversight Advisory Task Force. There is hereby established the Agricultural Land Assessment Implementation and Oversight Advisory Task Force. The task force shall consist of the following fourteen members:

(1) The speaker of the House of Representatives shall appoint four members of the House of Representatives, no more than two of whom may be from one political party;

(2) The speaker of the House of Representatives shall appoint three members of the general public, at least one of the members shall have an agricultural background and at least one of the members shall have a business background;

(3) The president pro tempore of the Senate shall appoint four members of the Senate, no more than two of whom may be from one political party; and

(4) The president pro tempore of the Senate shall appoint three members of the general public, at least one of the members shall have an agricultural background and at least one of the members shall have a business background.

The initial appointments shall be made no later than July 1, 2008, and shall serve until January 12, 2009. The speaker of the House of Representatives and president pro tempore of the Senate before the close of each regular session of the Legislature held in odd-numbered years shall appoint members to the task force for a term of two years. If there is a vacancy on the task force, the vacancy shall be filled in the same manner as the original appointment.

The task force shall advise the department regarding the rules promulgated by the department to administer the provisions concerning the assessment and taxation of agricultural lands and shall review the implementation of the provisions of law concerning the assessment and taxation of agricultural land. The task force shall report to the Senate and House of Representatives and may submit a copy of its report to the Governor. The task force may present draft legislation and policy recommendations to the Legislative Research Council Executive Board.

The task force shall make recommendations in the following areas:

(1) The proper percentage of annual earning capacity to be used to determine the agricultural income value pursuant to § 10-6-33.28;

(2) The proper capitalization rate in order to have total taxable valuation for the taxes payable in 2011 from agricultural property be not more than total taxable valuation for the taxes payable in 2010 from agricultural property plus the estimated growth in agricultural property value in 2010;

(3) The changes, if any, that must be made to §§ 13-10-6, 13-16-7, 13-37-16, and 13-37-35.1 to ensure that the total amount of additional taxes that may be generated on agricultural land by a school district pursuant to the provisions of §§ 13-10-6, 13-16-7, 13-37-16, and 13-37-35.1 will not provide a substantial property tax revenue increase for the school district pursuant to the implementation of the productivity system pursuant to §§ 10-6-33.28 to 10-6-33.33, inclusive;

(4) The changes, if any, that must be made to §§ 13-10-6, 13-16-7, 13-37-16, and 13-37-35.1 to ensure that the total amount of property taxes that may be lost on agricultural land by a school district pursuant to the provisions of §§ 13-10-6, 13-16-7, 13-37-16, and 13-37-35.1 will not provide a substantial property tax revenue decrease for the school district pursuant to the implementation of the productivity system pursuant to §§ 10-6-33.28 to 10-6-33.33, inclusive; and

(5) The distribution of the local effort for the general fund of school districts between the classifications of real property as provided by § 13-13-72.1 which establishes the real property tax contribution from agricultural property for the general fund of school districts as a fixed ratio of the total local effort for such levies. The task force shall also consider the other taxes paid by agricultural property, the relationship of the total assessed value of agricultural property to the total assessed value of all real property, and other factors the task force deems appropriate.



§ 10-6-33.36 Contract for collection of cash rent information.

10-6-33.36. Contract for collection of cash rent information. The secretary of revenue may enter into a contract for the collection of cash rent information for agricultural land by county. Cash rent information shall be adjusted by soil survey statistics if available.

Source: SL 2009, ch 40, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-33.37 Equalization of assessed valuation of cropland and noncropland.

10-6-33.37. Equalization of assessed valuation of cropland and noncropland. Notwithstanding the provisions of §§ 10-6-33.28 to 10-6-33.33, inclusive, the director of equalization may equalize the assessed valuation of all cropland if the total assessed valuation of all cropland and total assessed valuation of all noncropland is equal to the total assessed valuation of agricultural land as determined by the application of the provisions of this chapter. Notwithstanding the provisions of §§ 10-6-33.28 to 10-6-33.33, inclusive, the director of equalization may equalize the assessed valuation of all noncropland if the total assessed valuation of all cropland and total assessed valuation of all noncropland is equal to the total assessed valuation of agricultural land as determined by the application of the provisions of this chapter.

Source: SL 2009, ch 40, § 6.



§ 10-6-34 Repealed.

10-6-34. Repealed by SL 2000, ch 42, § 10.



§ 10-6-34.1 Centrally assessed operating property classified--Percentage of value at whichequalized.

10-6-34.1. Centrally assessed operating property classified--Percentage of value at which equalized. All centrally assessed operating property, whether real, personal, or mixed, is hereby classified for purposes of ad valorem taxation and shall be assessed and equalized at the same percentage as other real property in the county.

Source: SL 1978, ch 72, § 14; SL 1990, ch 73.



§ 10-6-35 Value of land excluding improvements determined--Value including improvements--Mines and quarries included.

10-6-35. Value of land excluding improvements determined--Value including improvements--Mines and quarries included. In assessing any tract or lot of real property, the value of the land, exclusive of improvements, shall be determined; also the value of all improvements and structures thereon, and the aggregate value of the property including all structures and other improvements, excluding the value of crops upon cultivated lands shall be assessed against it. In valuing any real property upon which there is a coal or other mine, or stone or other quarry, the same shall be valued at such a price as such property, including the mine or quarry, would sell at a fair voluntary sale for cash.

Source: SL 1897, ch 28, § 25; RPolC 1903, § 2085; RC 1919, § 6700; SDC 1939, § 57.0334; SL 1957, ch 459.



§ 10-6-35.1 New industrial structures and additions specifically classified for tax purposes.

10-6-35.1. New industrial structures and additions specifically classified for tax purposes. Any new industrial structure, including a power generation facility, or an addition to an existing structure which new structure or addition has a true and full value of thirty thousand dollars or more, added to real property is specifically classified for the purpose of taxation.

Source: SL 1970, ch 81, §§ 1, 4; SL 1971, ch 73; SL 1974, ch 91, § 1; SL 1985, ch 70; SL 1987, ch 84, § 1; SL 1989, ch 82, § 41; SL 1993, ch 85, § 1; SL 2000, ch 42, § 11; SL 2007, ch 53, § 2.



§ 10-6-35.2 Discretionary formula for reduced taxation of new structures and additions--Partiallyconstructed structures.

10-6-35.2. Discretionary formula for reduced taxation of new structures and additions--Partially constructed structures. Any structure classified pursuant to § 10-6-35.1, 10-6-35.21, 10-6-35.22, 10-6-35.24, or 10-6-35.25 shall, following construction, be valued for taxation purposes in the usual manner. However, the board of county commissioners of the county where the structure is located, may adopt any formula for assessed value to be used for tax purposes. The formula may include for any or all of the five tax years following construction all, any portion or none of the assessed valuation for tax purposes. The board of county commissioners of the county where the structure is located may, if requested by the owner of the structure, not apply the discretionary formula and the full assessment shall be made without application of the formula. In waiving the formula for the structure of one owner, the board of county commissioners is not prohibited from applying the formula for subsequent new structures. The assessed valuation during any of the five years may not be less than the assessed valuation of the property in the year preceding the first year of the tax years following construction.

Any structure that is partially constructed on the assessment date may be valued for tax purposes pursuant to this section and the valuation may not be less than the assessed valuation of the property in the year preceding the beginning of construction. During any period of time that the property is valued for tax purposes pursuant to this section, the period of time may include the years when the property is partially constructed.

Thereafter the property shall be assessed at the same percentage as is all other property for tax purposes.

Source: SL 1970, ch 81, § 2; SL 1974, ch 91, § 3; SL 1977, ch 82, § 1; SL 1986, ch 84; SL 1987, ch 85; SL 1991, ch 83, § 1; SL 1993, ch 85, § 3; SL 1994, ch 78, § 1; SL 1994, ch 79, § 3; SL 2000, ch 42, § 12.



§ 10-6-35.3 Pollution standards to qualify for construction tax incentive.

10-6-35.3. Pollution standards to qualify for construction tax incentive. No real property shall qualify for this new construction tax incentive if the structure fails to comply with all air and water pollution laws and standards which are enacted and may be enacted from time to time by the State of South Dakota.

Source: SL 1970, ch 81, § 3.



§ 10-6-35.4 Municipal adoption of reduction for new property.

10-6-35.4. Municipal adoption of reduction for new property. If the board of county commissioners of a county has not adopted a formula pursuant to § 10-6-35.2 or 10-6-55, the governing board of a municipality where the structures defined in §§ 10-6-35.1, 10-6-35.24, 10-6-35.25, and 10-6-54 are located, or within three miles of the corporate limits of the municipality may in their discretion adopt all or any part of the formula for assessed value pursuant to § 10-6-35.2 or 10-6-55.

Source: SL 1974, ch 91, § 2; SL 1977, ch 82, § 2; SL 1993, ch 82, § 3; SL 1993, ch 85, § 4; SL 1994, ch 79, § 4.



§ 10-6-35.5 to 10-6-35.7. Repealed.

10-6-35.5 to 10-6-35.7. Repealed by SL 1978, ch 74, § 12.



§ 10-6-35.8 to 10-6-35.18. Repealed.

10-6-35.8 to 10-6-35.18. Repealed by SL 2010, ch 47, §§ 8 to 18.



§ 10-6-35.19 Nonresidential property--Increased value due to reconstruction or renovation--Specialclassification.

10-6-35.19. Nonresidential property--Increased value due to reconstruction or renovation--Special classification. Any commercial, industrial, and nonresidential agricultural real property which increases more than ten thousand dollars in true and full value as a result of reconstruction or renovation of structures is specially classified for purposes of taxation.

The increase in true and full value resulting from the reconstruction or renovation of qualifying property shall be given tax treatment in the manner provided for in § 10-6-35.2.

Source: SL 1980, ch 73; SL 1981, ch 80; SL 1989, ch. 82, § 41; SL 2000, ch 42, § 13.



§ 10-6-35.20 Tax credit allowed for system producing ethyl alcohol fuel--Fuel for resale excluded.

10-6-35.20. Tax credit allowed for system producing ethyl alcohol fuel--Fuel for resale excluded. An owner of real property is entitled to a property tax assessment credit for a renewable energy resource system that produces ethyl alcohol for use as fuel. Such fuel may be consumed anywhere subject to the limitation provided for in § 10-6-35.10.

Source: SL 1980, ch 84, § 5.



§ 10-6-35.21 New nonresidential agricultural structures and additions specifically classified for taxpurposes.

10-6-35.21. New nonresidential agricultural structures and additions specifically classified for tax purposes. Any new nonresidential agricultural structure, or addition to an existing structure, which new structure or addition has a true and full value of ten thousand dollars or more, added to real property is specifically classified for the purpose of taxation.

Source: SL 1987, ch 84, § 2; SL 1989, ch. 82, § 41; SL 2000, ch 42, § 14.



§ 10-6-35.22 New industrial or commercial structures, additions, renovation, or reconstructionspecifically classified for tax purposes.

10-6-35.22. New industrial or commercial structures, additions, renovation, or reconstruction specifically classified for tax purposes. All new industrial or commercial structures or additions, renovation, or reconstruction to existing structures, which new structures or additions, renovation, or reconstruction have a full and true value of thirty thousand dollars or more, located within a designated urban renewal area as defined in § 11-8-4, are specifically classified for the purpose of taxation.

Source: SL 1987, ch 84, § 3; SL 1988, ch 87.



§ 10-6-35.23 Adoption of assessed value formula by governing board of improvement district.

10-6-35.23. Adoption of assessed value formula by governing board of improvement district. If the board of county commissioners of a county has not adopted a formula pursuant to § 10-6-35.2, the governing board of an improvement district wherein structures, as defined in § 10-6-35.1, are located may in its discretion adopt all or any part of the formula for assessed value pursuant to § 10-6-35.2.

Source: SL 1991, ch 64, § 10.



§ 10-6-35.24 New commercial structures and additions specifically classified for tax purposes.

10-6-35.24. New commercial structures and additions specifically classified for tax purposes. Any new commercial structure, except a commercial residential structure, or addition to an existing structure, which new structure or addition has a true and full value of thirty thousand dollars or more, added to real property is specifically classified for the purpose of taxation.

Source: SL 1993, ch 85, § 2; SL 1994, ch 79, § 1; SL 2000, ch 42, § 15.



§ 10-6-35.25 New commercial structures and additions specifically classified for tax purposes.

10-6-35.25. New commercial structures and additions specifically classified for tax purposes. Any new commercial residential structure, or addition to an existing structure, which new structure or addition has a true and full value of thirty thousand dollars or more, added to real property is specifically classified for the purpose of taxation. For purposes of this section, a commercial residential structure shall contain four or more units .

Source: SL 1994, ch 79, § 2; SL 2000, ch 42, § 16.



§ 10-6-36 Real property to be viewed--Entry of values for land, improvements and total.

10-6-36. Real property to be viewed--Entry of values for land, improvements and total. The director of equalization shall actually view, when practicable, and determine the true and full value of each tract or lot of real property listed for taxation, and shall enter the value thereof in one column, and the value of all improvements or structures thereon in another column, opposite each description of property, also the total value of the same including improvements and structures.

Source: SL 1897, ch 28, § 30; RPolC 1903, § 2089; SL 1913, ch 21; RC 1919, § 6708; SDC 1939, § 57.0331; SL 1989, ch. 82, § 41.



§ 10-6-36.1 Unrecorded improvements to real property--Notification of value to county auditor.

10-6-36.1. Unrecorded improvements to real property--Notification of value to county auditor. If the director of equalization finds improvements to real property when assessing such property for tax purposes, and if the improvements are not recorded in the director's records for such property and the improvements were not made in the year immediately preceding the assessment date, the director shall notify the county auditor of the value of such improvements and the date when the improvements were added to the real property.

Source: SL 1989, ch 85, § 1.



§ 10-6-36.2 Improvements to which provisions not applicable--Petition and hearing prior tonotification of auditor.

10-6-36.2. Improvements to which provisions not applicable--Petition and hearing prior to notification of auditor. The provisions of §§ 10-6-36.1 to 10-6-36.3, inclusive, may not be applied to improvements to real property made two or more years prior to the assessment date unless the owner of the real property willfully hid or attempted to hide the improvements from the director of equalization for the purpose of evading the taxation of such improvements. Before the director of equalization may notify the county auditor of improvements made two or more years prior to the assessment date, the director shall petition the circuit court where such real property is located. The court shall hold a hearing on such petition and shall determine if the owner of the real property hid or attempted to hide the improvements for the purpose of evading the taxation of such improvements. The court shall provide reasonable notice of the hearing to the director of equalization and the owner of such real property. The director of equalization and the owner of the real property shall be given opportunity to present evidence and be represented by counsel.

Source: SL 1989, ch 85, § 1A.



§ 10-6-36.3 Petition for reversal of director's decision--Notice and hearing.

10-6-36.3. Petition for reversal of director's decision--Notice and hearing. Any person whose improvements are added to the tax roll pursuant to §§ 10-6-36.1 to 10-6-36.3, inclusive, but feels that the improvements were not added to the property tax roll in the year the improvements should have been added because of poor assessment practices, may petition the circuit court where such real property is located for a reversal of the director of equalization's decision. The court shall hold a hearing on such petition and shall determine if poor assessment practice was the reason the improvements were not added to the tax roll in the year such improvements should have been added. The court shall provide reasonable notice of the hearing to the director of equalization and the owner of such real property. The director of equalization and the owner of the real property shall be given opportunity to present evidence and be represented by counsel.

Source: SL 1989, ch 85, § 1B.



§ 10-6-37 Railroad and highway rights-of-way deducted in valuing land.

10-6-37. Railroad and highway rights-of-way deducted in valuing land. The county director of equalization shall, in assessing lands for taxation through or over which any railroad or public highway runs, deduct from the entire area of such land the amount of land embraced within the limits of the right-of-way of such railroad or public highway, and assess to the owner of such land through or over which such right-of-way or other highway extends, only the amount of such land less the amount so deducted. This section does not apply to highways running upon section lines.

Source: SL 1890, ch 24, § 1; RPolC 1903, § 2096; RC 1919, § 6715; SDC 1939, § 57.0335; SL 1989, ch 82, § 30.



§ 10-6-38 Real estate list included in assessment lists, rolls, and book--Contents.

10-6-38. Real estate list included in assessment lists, rolls, and book--Contents. The assessment lists, rolls, and book shall contain a list of all the taxable lands in the county in numerical order, beginning with the lowest numbered section in the lowest numbered township in the lowest numbered range in the county, and ending with the highest numbered section, township, and range, with the number of acres in each tract set opposite the same in a column provided for that purpose, and the assessed value thereof in another column, and the name of the owner or person listing the same in another column, with the columns of acres and values footed up. Also stating the number of the school and road district in which such property and the owner thereof is situated: provided that where the district has no board of equalization, such assessment roll shall be delivered to the county auditor.

Source: PolC 1877, ch 28, § 26; SL 1881, ch 118, § 2; SL 1883, ch 98, § 1; CL 1887, § 1582; RPolC 1903, § 2101; RC 1919, § 6718; SDC 1939, § 57.0344.



§ 10-6-39 Form for real estate list.

10-6-39. Form for real estate list. The list required by § 10-6-38 shall be as nearly as practicable in the following form:

RETURN OF TAXABLE LANDS IN ________ COUNTY, SOUTH DAKOTA,
AS ASSESSED FOR THE YEAR 20____



§ 10-6-40 Equalization director's affidavit attached to real estate list.

10-6-40. Equalization director's affidavit attached to real estate list. Each director of equalization or deputy director shall take and subscribe an oath, which shall be certified by the county auditor or other officer administering the same, and attach to the return which he is required to make, in the following form:

I, __________, director of equalization for the ________________of ________________in __________ county, in the State of South Dakota, do solemnly swear (or affirm), that the return to which this is attached contains a correct description of each parcel of real property within such municipality, township, or assessment district, as far as I have been able to ascertain the same; that the value attached to each parcel in such return is, as I verily believe, the full and true cash value thereof; that in no case have I knowingly omitted to demand a statement of the description and value of all the real property which I am required by law to list, or in any way connived at any violation or evasion of any of the requirements of the law in relation to the listing and valuing of real property.

Source: SL 1899, ch 40, § 3; RPolC 1903, § 2102; RC 1919, § 6719; SDC 1939, § 57.0344; SL 1989, ch. 82, § 41; SL 1992, ch 60, § 2.



§ 10-6-41 , 10-6-42. Repealed.

10-6-41, 10-6-42. Repealed by SL 1992, ch 80, §§ 49, 50.



§ 10-6-43 Looseleaf records and card systems authorized--Validation of records previouslyused.

10-6-43. Looseleaf records and card systems authorized--Validation of records previously used. The use of looseleaf books and records, lists, card systems, auxiliary and miscellaneous records, in lieu of the equalization director's or assessment books, as tax records, in the office of the county auditor and treasurer, is hereby authorized and the use of such looseleaf books and records, lists, card systems, auxiliary and miscellaneous records, prior to July 1, 1951, is hereby legalized and validated. The form of the tax assessment records herein authorized shall be approved by the secretary of revenue. The use of such records herein authorized prior to July 1, 1951, shall not be deemed or considered an irregularity or defect in any court in any proceeding to recover real or personal property sold for taxes, or to invalidate or cancel any tax sale certificate, tax deed, or other tax sale proceeding.

Source: SL 1951, ch 460; SDC Supp 1960, § 57.0352; SL 1989, ch. 82, § 41; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-44 Delivery to boards of equalization of assessment books, lists, rolls and returns--Opento public inspection.

10-6-44. Delivery to boards of equalization of assessment books, lists, rolls and returns--Open to public inspection. In districts having local boards of equalization each director of equalization shall, on or before the third Monday in March, annually make out and deliver to the clerk of the local board, or if there is no local board of equalization, then to the county auditor, the assessment books, lists, rolls, looseleaf books and records, lists, card system, auxiliary and miscellaneous records, and returns herein provided for. Such books, lists, rolls, and returns are open to public inspection by all interested persons, until the following Saturday.

Source: SDC 1939, § 57.0345; SL 1951, ch 436; SL 1969, ch 262, § 3; SL 1979, ch 66, § 5; SL 1989, ch 82, § 41; SL 1991, ch 84; SL 1994, ch 74, § 2; SL 2001, ch 49, § 2.



§ 10-6-45 Repealed.

10-6-45. Repealed by SL 1992, ch 80, § 51.



§ 10-6-46 , 10-6-47. Repealed.

10-6-46, 10-6-47. Repealed by SL 1972, ch 56, § 2.



§ 10-6-48 Repealed.

10-6-48. Repealed by SL 1992, ch 80, § 52.



§ 10-6-49 Repealed.

10-6-49. Repealed by SL 2011, ch 51, § 1.



§ 10-6-50 Notice of assessment--Use of uniform information.

10-6-50. Notice of assessment--Use of uniform information. The director of equalization shall mail or transmit electronically a notice of assessment to each property owner not later than March first. The secretary of revenue shall prescribe uniform information which shall be used by the director of equalization for notification of property owners as required by this section.

Source: SL 1988, ch 88; SL 1989, ch 88, § 1; SL 1993, ch 86, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 61, § 1.



§ 10-6-51 Counties not in compliance--Basis of request for and issuance of certificate ofcompliance.

10-6-51. Counties not in compliance--Basis of request for and issuance of certificate of compliance. Any county not in compliance with the provisions of this chapter may request the secretary of revenue to issue a certificate of compliance if significant changes in market conditions occurred during the previous two years or if the county is in the process of a county-wide reappraisal, at least sixty percent of the properties in the county have been reappraised within the previous three years and the reappraisal is scheduled for completion without undue delay. The secretary may issue a certificate of compliance if he determines that the failure to comply with the standards was through no fault of the assessment practices in the county.

Source: SL 1990, ch 71, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-52 , 10-6-53. Repealed.

10-6-52, 10-6-53. Repealed by SL 2000, ch 42, §§ 17, 18.



§ 10-6-54 Classification for new structures or additions or renovations in redevelopmentneighborhood.

10-6-54. Classification for new structures or additions or renovations in redevelopment neighborhood. Any new residential structure, or any addition to or renovation of an existing structure, located within a redevelopment neighborhood established pursuant to § 10-6-56 which new structure, addition, or renovation has a true and full value of five thousand dollars or more, added to real property is specifically classified for the purpose of taxation. The structure shall be located in an area defined and designated as a redevelopment neighborhood based on conditions provided in § 11-7-2 or 11-7-3.

Source: SL 1993, ch 82, § 1; SL 2000, ch 42, § 19; SL 2003, ch 51, § 1.



§ 10-6-55 Adoption of formula for assessed value of structures classified pursuant to § 10-6-54.

10-6-55. Adoption of formula for assessed value of structures classified pursuant to § 10-6-54. Any structure classified pursuant to § 10-6-54 shall, following construction, be valued for taxation purposes in the usual manner. However, after notice to the governing body of each municipality within the county, the board of county commissioners of the county where the structure is located, may, in the board's discretion, adopt any formula for assessed value to be used for tax purposes. The formula may include for any or all of the five tax years following construction all, any portion or none of the assessed valuation for tax purposes. The assessed valuation during any of the five years may not be less than the assessed valuation of the property in the year preceding the first year of the tax years following construction. Any structure that is partially constructed on the assessment date may be valued for tax purposes pursuant to this section and the valuation may not be less than the assessed valuation of the property in the year preceding the beginning of construction. During any period of time that the property is valued for tax purposes pursuant to this section, the period of time may include the years when the property is partially constructed. Thereafter the property shall be assessed at the same percentage as is all other property for tax purposes.

Source: SL 1993, ch 82, § 2; SL 2000, ch 42, § 20.



§ 10-6-56 Boundaries of redevelopment neighborhood.

10-6-56. Boundaries of redevelopment neighborhood. The board of county commissioners or the municipal governing body which approves the adoption of a reduced valuation pursuant to §§ 10-6-54 and 10-6-55 shall by ordinance identify the exact boundaries of the redevelopment neighborhood where such reduced valuation will be available.

Source: SL 1993, ch 82, § 2A.



§ 10-6-57 Standards for redevelopment neighborhood property within municipality.

10-6-57. Standards for redevelopment neighborhood property within municipality. Any property located in any redevelopment neighborhood which is located within the corporate limits of a municipality and valued pursuant to this chapter shall meet any standards as set by the governing body of the municipality.

Source: SL 1993, ch 82, § 4.



§ 10-6-58 to 10-6-65. Repealed.

10-6-58 to 10-6-65. Repealed by SL 1998, ch 53, §§ 1 to 8.



§ 10-6-66 Classification of certain residential property.

10-6-66. Classification of certain residential property. Real property that is zoned residential which is platted and improved with the necessary infrastructure to allow for future residential construction and which is owned by the person or corporation who developed the real property is specifically classified for the purpose of taxation.

Source: SL 1993, ch 81, § 12.



§ 10-6-66.1 Transferred.

10-6-66.1. Transferred to § 10-13-39.1.



§ 10-6-67 Valuation of certain residential property.

10-6-67. Valuation of certain residential property. Property classified pursuant to § 10-6-66 shall be valued for taxation purposes in the usual manner. However, the board of county commissioners of the county where the property is located may, in the board's discretion, adopt any formula for assessed value to be used for tax purposes. The formula may include for any or all of the five tax years following the filing of the plat for the subdivision all, any portion or none of the assessed valuation for tax purposes. The assessed valuation during any of the five years may not be less than the assessed valuation of the property in the year preceding the first year of the tax years following the filing of the plat for the subdivision. The board of county commissioners of a county where property classified pursuant to § 10-6-66 is located may, in the board's discretion, if requested by the owner of the property, not apply the discretionary formula and the full assessment shall be made without application of the formula. In waiving the formula for the property of one owner, the board of county commissioners is not prohibited from applying the formula for subsequent property.

Source: SL 1993, ch 81, § 13; SL 2000, ch 42, § 21.



§ 10-6-68 Repealed.

10-6-68. Repealed by SL 2000, ch 42, § 22.



§ 10-6-69 Repealed.

10-6-69. Repealed by SL 1998, ch 50, § 1.



§ 10-6-70 Transferred.

10-6-70. Transferred to § 10-21-36.



§ 10-6-71 Transferred.

10-6-71. Transferred to § 10-21-37.



§ 10-6-72 Transferred.

10-6-72. Transferred to § 10-21-38.



§ 10-6-73 Transferred.

10-6-73. Transferred to § 10-21-39.



§ 10-6-74 Restrictions on using certain real property to value other real property--Exclusionfrom sales ratio study.

10-6-74. Restrictions on using certain real property to value other real property--Exclusion from sales ratio study. Any real property which sells for more than one hundred fifty percent of its assessed value, may not be used for the purpose of valuing other real property. The sale of any real property which is not used for the purpose of valuing other real property pursuant to this section may not be used in any sales ratio study. (This section is repealed effective July 1, 2014 pursuant to SL 2008, ch 44, § 4.)

Source: SL 1999, ch 44, § 1.



§ 10-6-75 Notice to real property owners of certain increases in assessed valuation--Contents--Promulgation of rules.

10-6-75. Notice to real property owners of certain increases in assessed valuation--Contents--Promulgation of rules. If the assessed valuation of any real property increases by more than twenty percent in a year, the director of equalization shall provide written notice to the property owner, unless the property was subject to an addition, improvement, or change in use or classification. The written notice shall provide:

(1) Notification of the current assessed valuation, the prior year's assessment, and the percentage increase of the assessed valuation;

(2) A statement that the director of equalization will provide to the property owner, upon request, sales of comparable property or other information supporting the increased assessed valuation; and

(3) Information about the appeal process.

The secretary of the Department of Revenue may promulgate rules, pursuant to chapter 1-26, concerning the form and content of the notice.

Source: SL 2007, ch 46, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-76 Use of arms-length sales of nonagricultural and owner-occupied property to valueother real property.

10-6-76. Use of arms-length sales of nonagricultural and owner-occupied property to value other real property. Notwithstanding the provisions of § 10-6-74, if any nonagricultural or owner-occupied property sells for more than one hundred fifty percent of its assessed value after November 1, 2008, the sale of such property shall be used to value other real property if the sale is an arms-length transaction. However, for the taxable valuation for the taxes payable in 2011, 2012, 2013, 2014, and 2015, no nonagricultural or owner-occupied property's valuation may increase more than five percent per year because of such sales. The sales of nonagricultural and owner-occupied property may only be used in a sales ratio study as allowed by this section. (This section is repealed effective July 1, 2017 pursuant to SL 2008, ch 44, § 3, as amended by SL 2009, ch 40, § 4.)

Source: SL 2008, ch 44, § 1.



§ 10-6-77 Limitation on increase and decrease of taxable value of cropland and noncropland.

10-6-77. Limitation on increase and decrease of taxable value of cropland and noncropland. For the taxes payable in 2014, 2015, 2016, 2017, 2018, and 2019, the total taxable value of cropland within any county may not increase or decrease more than:

(1) Fifteen percent in any year, if the county is less than thirty percent from its full agricultural income value;

(2) Twenty percent in any year, if the county is thirty percent or more but less than fifty percent from its full agricultural income value; and

(3) Twenty-five percent in any year, if the county is fifty percent or more from its full agricultural income value.

For the taxes payable in 2014, 2015, 2016, 2017, 2018, and 2019, the total taxable value of noncropland within any county may not increase or decrease more than:

(1) Fifteen percent in any year, if the county is less than thirty percent from its full agricultural income value;

(2) Twenty percent in any year, if the county is thirty percent or more but less than fifty percent from its full agricultural income value; and

(3) Twenty-five percent in any year, if the county is fifty percent or more from its full agricultural income value. (This section is repealed effective July 1, 2017 pursuant to SL 2008, ch 44, § 3, as amended by SL 2009, ch 40, § 4.)
Source: SL 2008, ch 44, § 2; SL 2009, ch 40, § 3; SL 2012, ch 62, § 1.



§ 10-6-78 Consideration of federal income tax credits in assessing property prohibited.

10-6-78. Consideration of federal income tax credits in assessing property prohibited. No county director of equalization may consider any federal income tax credit that is extended to the property owner under sections 38, 42, and 47 of the Internal Revenue Code as of January 1, 2001, for the purpose of assessing any real property. The provisions of this section are effective retroactively to November 1, 2008.

Source: SL 2009, ch 42, § 1, eff. Nov. 1, 2008.






Chapter 06A - Freeze On Assessments Of Dwellings Of Disabled And Senior Citizens

§ 10-6A-1 Definition of terms.

10-6A-1. Definition of terms. Terms as used in this chapter mean:

(1) "Base year," for any property owner who reached sixty-five years of age or became disabled in or prior to 1981, the base year is 1977. For any property owner who reaches sixty-five years of age or becomes disabled after 1981, the base year is the year in which the property owner reaches the age of sixty-five or the year in which the property owner becomes disabled. In the case of a surviving spouse, the base year is the year that would have been the base year of the deceased spouse;

(2) "Base year assessment," the actual assessed value of a single-family dwelling in the base year or, at the applicant's election, a year subsequent to the base year. The applicant need not have been the owner of the dwelling during the base year;

(3) "Department," the South Dakota Department of Revenue;

(4) "Disabled," any person who receives or is qualified to receive monetary payments, pursuant to Title II, X, XIV, or XVI of the Social Security Act, as amended to January 1, 2008, for all or part of the year for which a property tax assessment freeze application is made;

(5) "Household," the association of persons who live in the same dwelling, sharing its furnishings, facilities, and accommodations, but not including bona fide lessees, tenants, or roomers and boarders on contract;

(6) "Household income," all income received during the preceding calendar year by all persons of a household while members of the household;

(7) "Income," the sum of adjusted gross income as defined in the United States Internal Revenue Code, as amended and in effect on January 1, 2013, and IRA disbursements, the amount of capital gains excluded from adjusted gross income, alimony, support money, nontaxable strike benefits, cash public assistance and relief, the gross amount of any pension or annuity, including Railroad Retirement Act benefits and veterans disability pensions, all payments received under the federal social security and state unemployment insurance laws, nontaxable interest, life insurance proceeds that exceed twenty thousand dollars, any gift or inheritance that exceeds five hundred dollars, proceeds from a court action, any sale of a personal item that exceeds five hundred dollars, foster care income, and workers' compensation;

(8) "Property owner," the owner of a dwelling as recorded by the register of deeds in the county where the dwelling is located. A joint tenant, an owner of a life estate, a beneficiary of a trust, and a vendee of a contract for deed as filed with the register of deeds in the county where the dwelling is located is considered to be an owner;

(9) "Real property tax assessment freeze," for tax purposes, the assessment of a single-family dwelling as recorded in the base year on the county assessment roll and held constant at that value;

(10) "Secretary," the secretary of the South Dakota Department of Revenue;

(11) "Single-family dwelling," a house, condominium apartment, or manufactured home as defined in § 32-3-1 that is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached;

(12) "Surviving spouse," the spouse of a deceased property owner who has not remarried.
Source: SL 1980, ch 74, § 1; SL 1981, ch 81, § 1; SL 1981, ch 82; SL 1983, ch 69, § 1; SL 1990, ch 74, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 45, § 1; SL 2008, ch 46, § 1; SL 2009, ch 39, § 6; SL 2010, ch 45, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 48, § 6; SL 2012, ch 59, § 6; SL 2013, ch 42, § 6.



§ 10-6A-2 Freeze on assessment of single-family dwellings--Conditions determiningentitlement.

10-6A-2. Freeze on assessment of single-family dwellings--Conditions determining entitlement. Any person making an application under the provisions of this chapter is entitled to a real property tax assessment freeze upon the person's single-family dwelling if the following conditions are met. The person:

(1) Has a household income of less than twenty thousand dollars if the household is a single-member household or the person has a household income of less than twenty-five thousand dollars if the household is a multiple-member household; and

(2) Has been a property owner and a resident of South Dakota for at least one year; and

(3) Has resided for at least two hundred days of the previous calendar year in the single-family dwelling; and

(4) Has established a base year.

The surviving spouse of a person who has previously qualified is entitled to the real property tax assessment freeze if the surviving spouse meets the other conditions of this chapter.

Beginning on January 1, 2005, the household income listed in subdivision (1) of this section shall increase by the index factor. The index factor is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment or the annual percentage change in federal social security payments for the preceding year, whichever is greater.

Source: SL 1980, ch 74, § 2; SL 1981, ch 81, § 2; SL 1984, ch 65, § 1; SL 1990, ch 74, § 2; SL 1993, ch 87; SL 1998, ch 56, § 1; SL 2002, ch 50, § 1; SL 2004, ch 82, § 1, eff. Feb. 12, 2004; SL 2008, ch 45, § 2.



§ 10-6A-3 Ceiling on market value of dwelling--Exceptions--Value increased by index factor.

10-6A-3. Ceiling on market value of dwelling--Exceptions--Value increased by index factor. This chapter does not apply to a single-family dwelling with a full and true market value of one hundred fifty thousand dollars or more unless the applicant has received the freeze on assessments in a preceding year on the single-family dwelling. Beginning on January 1, 2008, the eligibility qualification value of the single-family dwelling provided in this section shall be annually increased by an index factor. The index factor is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment or the annual percentage change in federal social security payments for the preceding year, whichever is greater.

Source: SL 1980, ch 74, § 3; SL 1984, ch 65, § 2; SL 1996, ch 64; SL 2004, ch 82, § 2, eff. Feb. 12, 2004; SL 2007, ch 47, § 1.



§ 10-6A-4 Annual application for assessment freeze--Filing deadline--Forms--Petition forrecalculation of taxes upon failure to meet deadline.

10-6A-4. Annual application for assessment freeze--Filing deadline--Forms--Petition for recalculation of taxes upon failure to meet deadline. The application for the real property tax assessment freeze provided under this chapter shall be annually submitted on or before April first on forms prescribed by the secretary of revenue. The form shall be made available to the county treasurer who shall, upon request of an applicant, assist the applicant in completing the form. The property owner shall sign the certificate under penalty of perjury. A person failing to comply with the April first deadline for the previous year, but otherwise qualifying for the real property tax assessment freeze provided under this chapter, may petition the board of county commissioners to recalculate the taxes based on the valuation the person would have received under this program and abate the difference in taxes.

Source: SL 1980, ch 74, § 4; SL 1981, ch 81, § 3; SL 1994, ch 74, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 39, § 1; SL 2008, ch 45, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6A-5 Applications to include supporting documents.

10-6A-5. Applications to include supporting documents. Application for the real property tax assessment freeze shall include such documentary evidence as the county treasurer deems necessary to assure validity of the claim.

Source: SL 1980, ch 74, § 5; SL 1981, ch 81, § 4.



§ 10-6A-6 County treasurer to determine eligibility.

10-6A-6. County treasurer to determine eligibility. The county treasurer shall make the final determination whether an applicant seeking the real property tax assessment freeze pursuant to this chapter is qualified.

Source: SL 1980, ch 74, § 6.



§ 10-6A-7 Certification of eligibility and income by treasurer--Freeze of assessment.

10-6A-7. Certification of eligibility and income by treasurer--Freeze of assessment. The county treasurer shall certify the eligibility and household income of each applicant to the county director of equalization of the county in which the dwelling of each applicant is located. Upon such certification, the director of equalization shall freeze the real property tax assessment.

Source: SL 1980, ch 74, § 7; SL 1981, ch 81, § 5.



§ 10-6A-7.1 Records of values of frozen assessments.

10-6A-7.1. Records of values of frozen assessments. A director of equalization shall maintain records showing the value at which property is frozen under provisions of this chapter. However, the director of equalization shall in addition reassess such property in the same manner as all other property and keep a record of that value.

Source: SL 1981, ch 81, § 7.



§ 10-6A-8 Repealed.

10-6A-8. Repealed by SL 1981, ch 81, § 6.



§ 10-6A-9 Denial of claim--Hearing before secretary of revenue--Appeals.

10-6A-9. Denial of claim--Hearing before secretary of revenue--Appeals. Any person aggrieved by the denial in whole or in part of relief claimed under the provisions of this chapter may, within thirty days after receiving notice of such denial by the county treasurer, demand and shall receive a hearing, upon notice, before the secretary on the question. The hearing shall be conducted and appeals allowed in the manner specified in chapter 1-26.

Source: SL 1980, ch 74, § 9.



§ 10-6A-10 Repealed.

10-6A-10. Repealed by SL 1995, ch 53, § 11.



§ 10-6A-11 Refund eligibility unaffected.

10-6A-11. Refund eligibility unaffected. Property tax relief granted through the provisions of this chapter shall not affect a person's eligibility for a refund of property taxes as provided for in chapter 10-18A or for a retail sales and service tax refund under the provisions of chapter 10-45A.

Source: SL 1980, ch 74, § 11.



§ 10-6A-12 False application for assessment freeze--Assessment--Lien--Three-year bar.

10-6A-12. False application for assessment freeze--Assessment--Lien--Three-year bar. Any person who receives a reduction in value due to false application for the real property tax assessment freeze by misrepresenting the facts as to the person's ownership or income shall be assessed the amount of tax reduction received due to the assessment freeze. The assessment is a perpetual lien on the property pursuant to § 10-21-33. The person is barred from receiving the assessment freeze reduction on any property in the state for the following three years.

Source: SL 2008, ch 45, § 4.






Chapter 06B - Property Tax Reduction From Municipal Taxes For The Elderly And Disabled

§ 10-6B-1 Definition of terms.

10-6B-1. Definition of terms. Terms used in this chapter mean:

(1) "Disabled," persons receiving or having qualified to receive monetary payments, pursuant to Title II, X, XIV, or XVI of the Social Security Act, as amended, and in effect on January 1, 1974, for all or part of the year for which a refund is claimed;

(2) "Head of household," a married person, a single person, a widow or widower, or a divorced person;

(3) "Household," the association of persons who live in the same dwelling, sharing its furnishings, facilities, and accommodations, but not including bona fide lessees, tenants, or roomers and boarders on contract;

(4) "Household income," all income received by all persons of a household while members of the household;

(5) "Income," the sum of adjusted gross income as defined in the United States Internal Revenue Code, as amended and in effect on January 1, 2013, and all nontaxable income, including the amount of capital gains excluded from adjusted gross income, alimony, support money, nontaxable strike benefits, cash, public assistance and relief, not including relief granted under this chapter, the gross amount of any pension or annuity, including Railroad Retirement Act benefits and veterans' disability pensions, all payments received under the federal social security and state unemployment insurance laws, nontaxable interest received from the federal government or any of its instrumentalities, workers' compensation, and the gross amount of "loss of time" insurance, but not including gifts from nongovernmental sources, food stamps, or surplus foods or other relief in kind provided by a public agency less real estate taxes payable on the applicant's principal residence for the year in which application is made;

(6) "Single-family dwelling," a house, condominium apartment or manufactured home as defined in § 32-3-1 which is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached;

(7) "Tax year" or "taxable year," the year in which real property is assessed and the taxes levied thereon.
Source: SL 1987, ch 86, § 1; SL 2008, ch 46, § 2; SL 2009, ch 39, § 7; SL 2010, ch 45, § 7; SL 2011, ch 48, § 7; SL 2012, ch 59, § 7; SL 2013, ch 42, § 7.



§ 10-6B-2 Adoption of chapter by governing board of municipality.

10-6B-2. Adoption of chapter by governing board of municipality. The governing board of a municipality may, by resolution, adopt the provisions of this chapter. Only taxes levied by the municipal government that has enacted a resolution adopting this chapter may be reduced pursuant to this chapter.

Source: SL 1987, ch 86, § 2.



§ 10-6B-3 Amount of reduction in income allowed for taxes paid.

10-6B-3. Amount of reduction in income allowed for taxes paid. The amount of the reduction in income allowed for taxes paid pursuant to subdivision 10-6B-1(5) shall be equal to the real property taxes paid on the principal residence of the claimant. If the residence is a single-family dwelling, then the amount of the reduction shall equal the taxes paid on the residence structure, platted lot upon which the structure is located or one acre, whichever is less, and the garage, whether attached or unattached. If the residence is not a single-family dwelling, then the reduction shall be equal to the amount of tax paid on or allocated to the structure and the platted lot upon which the structure is situated or one acre, whichever is less, used as a residence by the claimant including the garage, whether attached or unattached.

Source: SL 1987, ch 86, § 3.



§ 10-6B-4 Requirements for reduction of real property taxes due on single family dwelling.

10-6B-4. Requirements for reduction of real property taxes due on single family dwelling. Any person making application under the provisions of this chapter is entitled to a reduction of the real property taxes due on his single family dwelling according to the schedule provided in §§ 10-6B-6 and 10-6B-7, provided the following conditions are met:

(1) The head of a household is sixty-five years of age or older or is disabled, prior to January first of the year in which the real property is assessed and the taxes levied thereon;

(2) The person claiming a reduction has owned, either in fee or by contract purchase, and has resided in the real property for which the reduction is claimed for at least five years;

(3) A claim for reduction can only be made for a single family dwelling as defined in subdivision 10-6B-1(6).
Source: SL 1987, ch 86, § 4.



§ 10-6B-5 Survival of right to file claim.

10-6B-5. Survival of right to file claim. The right to file a claim under this chapter is personal to the claimant, and may not survive his death.

Source: SL 1987, ch 86, § 5.



§ 10-6B-6 Amount of reduction of real property taxes due for a single-member household.

10-6B-6. Amount of reduction of real property taxes due for a single-member household. The amount of reduction of real property taxes due for a single-member household made pursuant to this chapter shall be according to the following schedule:

If household income is

at least:



§ 10-6B-7 Amount of reduction of real property taxes due for a multiple-member household.

10-6B-7. Amount of reduction of real property taxes due for a multiple-member household. The amount of reduction of real property taxes due for a multiple-member household made pursuant to this chapter is according to the following schedule:



§ 10-6B-8 Eligibility of head of household for reduction--Requirements.

10-6B-8. Eligibility of head of household for reduction--Requirements. The head of household shall be eligible for a reduction computed pursuant to the schedule in § 10-6B-7 if each of the following conditions is satisfied:

(1) The head of household is a widow or widower;

(2) The dwelling upon which the reduction is claimed qualified for and received a reduction pursuant to § 10-6B-7 in the year immediately preceding the death of the deceased spouse;

(3) The head of household has continued to live in the same dwelling;

(4) The head of household has not remarried.
Source: SL 1987, ch 86, § 8.



§ 10-6B-9 Claims for reduction of real property taxes--Forms.

10-6B-9. Claims for reduction of real property taxes--Forms. Claims for a reduction of real property taxes under this chapter shall be made annually on or before April first upon forms prescribed by the secretary of revenue. Forms shall be made available to county treasurers who shall, upon request of a claimant, assist the claimant in completing the application.

Source: SL 1987, ch 86, § 9; SL 1994, ch 74, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6B-10 Applicant not required to record on application amount claimed--Reductioncomputed by county auditor.

10-6B-10. Applicant not required to record on application amount claimed--Reduction computed by county auditor. The applicant, at his election, is not required to record on his application the amount claimed by him. The reduction allowable to persons making the election shall be computed by the county auditor.

Source: SL 1987, ch 86, § 10.



§ 10-6B-11 Documentary evidence.

10-6B-11. Documentary evidence. Any application for a reduction shall include such documentary evidence as the county treasurer deems necessary to assure validity of the application.

Source: SL 1987, ch 86, § 11.



§ 10-6B-12 Claim for reduction signed and delivered to county auditor.

10-6B-12. Claim for reduction signed and delivered to county auditor. Any claim for a reduction shall be signed and delivered to the county auditor or his deputy in the county where the real property is located.

Source: SL 1987, ch 86, § 12.



§ 10-6B-13 Reduction of taxes by county treasurer.

10-6B-13. Reduction of taxes by county treasurer. The county treasurer shall reduce the taxes due and payable in the year next succeeding the year of application from any person eligible for a reduction under the provisions of this chapter.

Source: SL 1987, ch 86, § 13.



§ 10-6B-14 Protest of denial of reduction--Hearing.

10-6B-14. Protest of denial of reduction--Hearing. Any person aggrieved by the denial by the county treasurer in whole or in part of reduction claimed under this chapter, may within thirty days after receiving notice of such denial, demand and shall be entitled to a hearing, upon notice, before the county treasurer on the question.

Source: SL 1987, ch 86, § 14.



§ 10-6B-15 Denial of reduction because of refund or freeze.

10-6B-15. Denial of reduction because of refund or freeze. No person who receives a property tax refund under chapter 10-18A or a retail sales and service tax refund under chapter 10-45A or a real property tax assessment freeze under chapter 10-6A may be denied a property tax reduction under this chapter because of such refund or freeze.

Source: SL 1987, ch 86, § 15.






Chapter 07 - Additional Information Obtained By Assessors [Repealed]

CHAPTER 10-7

ADDITIONAL INFORMATION OBTAINED BY ASSESSORS [REPEALED]

[Repealed by SL 1982, ch 86, § 7; SL 1983, ch 70; SL 1992, ch 80, §§ 55 to 61]



Chapter 08 - Assessment Of Range Livestock [Repealed]

CHAPTER 10-8

ASSESSMENT OF RANGE LIVESTOCK [REPEALED]

[Repealed by SL 1982, ch 86, §§ 8, 9; SL 1992, ch 80, §§ 62 to 79]



Chapter 09 - Assessment Of Mobile Homes

§ 10-9-1 "Mobile home" defined.

10-9-1. "Mobile home" defined. As used in this chapter, unless the context otherwise plainly requires, "mobile home" means a mobile home as that term is defined in subdivision § 32-3-1(8).

Source: SL 1961, ch 450, § 1; SL 1965, ch 294, § 1; SL 1974, ch 92, § 3; SL 1987, ch 29, § 4.



§ 10-9-2 Assessment and taxation in lieu of other taxes--Exceptions.

10-9-2. Assessment and taxation in lieu of other taxes--Exceptions. All mobile homes, as defined in § 10-9-1, shall be valued, assessed, and taxed in the manner provided by this chapter, and the tax shall be in lieu of all other property taxes thereon. This chapter does not apply to mobile homes in inventory in the hands of dealers.

Source: SL 1961, ch 450, § 2; SL 1974, ch 92, § 1; SL 1979, ch 18, § 2; SL 1980, ch 75, § 1.



§ 10-9-3 Annual listing of mobile home with county director--Information and copy of titlefurnished.

10-9-3. Annual listing of mobile home with county director--Information and copy of title furnished. The owner of each mobile home shall, on or before the first day of February of each year, list the mobile home with the county director of equalization in the county where the mobile home is located. The owner shall also provide the director of equalization a copy of the valid title to the mobile home if not previously provided. The listing shall be on a form prescribed by the secretary of revenue and provided by the director of equalization and a copy thereof shall be furnished to the county auditor. The applicant shall state, under oath, his name; address; location of mobile home; manufacturer's name; or make of trailer; model; serial number; width; length; weight; and shall also furnish the name and number of the school district, or municipality and the county in which the mobile home is parked or occupied.

Source: SL 1961, ch 450, § 3; SL 1965, ch 294, § 2; SL 1979, ch 66, § 2; SL 1980, ch 76; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-9-3.1 Listing of mobile home on sale by dealer--Notation of taxes paid.

10-9-3.1. Listing of mobile home on sale by dealer--Notation of taxes paid. When a mobile home or manufactured home is sold by a licensed mobile home or manufactured home dealer, the dealer shall complete the mobile home or manufactured home listing form and send the completed form to the director of equalization of the county in which the mobile home or manufactured home was delivered. The form shall be sent within thirty days after the delivery of the mobile home or manufactured home. If current taxes have been paid, the selling mobile home or manufactured home dealer shall make a notation of such on the listing form under the signature of the taxpayer giving the county in which the taxes were paid and the decal number.

Source: SL 1968, ch 263, § 1; SL 1993, ch 88, § 1.



§ 10-9-3.2 Affidavit of taxes paid and registration of mobile home required for transfer of title.

10-9-3.2. Affidavit of taxes paid and registration of mobile home required for transfer of title. Any transfer or reassignment of a mobile home title shall be accompanied by an affidavit issued by the county treasurer of the county in which the mobile home is registered, stating that the current year's taxes are paid. No title will be transferred or license plate issued other than on a new mobile home registration until the taxes under § 10-9-3 are paid. No transfer of title shall be completed unless the mobile home is registered as provided in § 10-9-3.

Source: SL 1968, ch 263, § 2; SL 1972, ch 57, § 1; SL 1974, ch 93; SL 1976, ch 90.



§ 10-9-4 Period of exemption of mobile home bearing foreign license plate--Listing onacceptance of employment by occupant.

10-9-4. Period of exemption of mobile home bearing foreign license plate--Listing on acceptance of employment by occupant. A mobile home bearing a license plate issued by any state other than South Dakota is exempt from listing hereunder for a period of ninety days in any twelve-month period, provided no person occupying such mobile home is employed in this state. When any person occupying a mobile home bearing a license plate issued by any state other than South Dakota accepts employment within this state, he shall within thirty days after the first day of such employment, list his mobile home as herein provided.

Source: SL 1961, ch 450, § 4.



§ 10-9-5 Failure to list mobile home as misdemeanor--Liability for tax--Penalty assessment.

10-9-5. Failure to list mobile home as misdemeanor--Liability for tax--Penalty assessment. Any owner who fails to list his mobile home, as required by this chapter, is guilty of a Class 2 misdemeanor. In addition he shall be required to pay the tax together with penalty and interest. Any person failing or neglecting to register his mobile home for taxation, shall in addition, be subject to the penalty of having added to his assessment the additional sum of five percent of such assessment for any period the registration is delinquent up to thirty days, and thereafter the additional sum of ten percent of such assessment.

Source: SL 1961, ch 450, § 13; SL 1970, ch 69; SL 1982, ch 86, § 10.



§ 10-9-6 Repealed.

10-9-6. Repealed by SL 2011, ch 52, § 1.



§ 10-9-7 Valuation of mobile homes.

10-9-7. Valuation of mobile homes. All mobile homes shall be valued and assessed by the county director of equalization in accordance with the provisions of this chapter, and in the same manner as such value and assessment is determined by the secretary of revenue. In determining the valuation of mobile homes, the director of equalization shall use a nationally recognized appraisal guide approved by the secretary of revenue.

Source: SL 1961, ch 450, § 6; SL 1965, ch 294, § 3; SL 1992, ch 81; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-9-8 Proration of tax on mobile homes taxable for part of year.

10-9-8. Proration of tax on mobile homes taxable for part of year. Mobile homes which are purchased during the year, or are moved into the State of South Dakota during the year and have not theretofore been listed as required by this chapter, shall be subject to taxation under this chapter on a pro rata basis, determined by the number of months remaining in the year. In making this determination, a period of less than one-half month shall be ignored and a period of one-half month or more shall be counted as a full month.

Source: SL 1961, ch 450, § 5.



§ 10-9-9 Levy of tax by application of mill rate.

10-9-9. Levy of tax by application of mill rate. The county auditor shall levy the tax by applying the mill rate of that district used for taxes payable during the current year on other property in the taxing district.

Source: SL 1961, ch 450, § 7; SL 1980, ch 75, § 2.



§ 10-9-10 Tax immediately payable--Deferred payment--Action on delinquencies.

10-9-10. Tax immediately payable--Deferred payment--Action on delinquencies. On May first, after the tax as computed as prescribed in § 10-9-9 has been assessed, one-half of the unpaid real estate tax is delinquent. However, any real estate tax totaling fifty dollars or less shall be paid in full on or before April thirtieth. If the other half of the real estate tax is not paid on or before October thirty-first of that year, that portion of the unpaid real estate tax is delinquent. If a mobile home is registered after October thirty-first, the taxes for that year shall be paid within thirty days. Any delinquent tax immediately becomes subject to the provisions of §§ 10-9-12, 10-9-13, and 10-9-13.1.

Source: SL 1961, ch 450, § 8; SL 1972, ch 57, § 2; SL 1985, ch 71, § 2; SL 1990, ch 75; SL 1999, ch 46, § 1.



§ 10-9-10.1 Removal of mobile home from state--Refund of tax on pro rata basis.

10-9-10.1. Removal of mobile home from state--Refund of tax on pro rata basis. The owner of a mobile home removed from the state, upon which the tax provided for in this chapter has been paid, may apply and receive on a pro rata basis from the county a refund determined by the number of months remaining in the year. If the owner opted to make two equal payments as provided for in § 10-9-10 and the mobile home is removed from the state prior to July first, the second payment of the mobile home tax is forgiven. In making the pro rata determination, a period of less than one-half month shall be ignored and a period of one-half month or more shall be counted as a full month.

Source: SL 1982, ch 90.



§ 10-9-11 Decalcomania issued to taxpayer--Display on mobile home--Failure to display,alteration and wrongful use as petty offense.

10-9-11. Decalcomania issued to taxpayer--Display on mobile home--Failure to display, alteration and wrongful use as petty offense. Upon valuation and assessment pursuant to this chapter, the county director of equalization shall issue to the taxpayer a decalcomania prescribed by the Department of Revenue, which shall indicate that the mobile home has been assessed for the current year. The mobile home owner shall thereafter prominently display the same on the right front of the mobile home. Failure to display this decalcomania or alteration or wrongful use thereof is a petty offense.

Source: SL 1961, ch 450, § 14; SL 1965, ch 294, § 4; SL 1974, ch 88, § 1; SL 1982, ch 86, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-9-12 Pecuniary penalty for delay in payment of tax.

10-9-12. Pecuniary penalty for delay in payment of tax. Any tax not paid within the period prescribed in § 10-9-10 is subject to a penalty of the Category G rate of interest as established in § 54-3-16. The penalty shall attach and be a charge upon the tax.

Source: SL 1961, ch 450, § 10; SL 1977, ch 83; SL 1981, ch 83; SL 1984, ch 319, § 37; SL 1985, ch 71, § 1; SL 1999, ch 53, § 1; SL 2000, ch 226, § 2.



§ 10-9-13 Lien of tax on mobile home--Collection of delinquent tax.

10-9-13. Lien of tax on mobile home--Collection of delinquent tax. This tax shall become a lien upon the mobile home assessed from and after the date of listing of the mobile home. If the taxpayer fails to pay within the period prescribed in § 10-9-10, the statutory remedies for the collection of delinquent taxes shall be applicable.

Source: SL 1961, ch 450, § 11; SL 1968, ch 263, § 3; SL 1992, ch 80, § 93.



§ 10-9-13.1 Time for collection of delinquent tax--Notification and publication--Distress warrant.

10-9-13.1. Time for collection of delinquent tax--Notification and publication--Distress warrant. The county treasurer shall collect the tax imposed by this chapter upon mobile homes and buildings located on leased sites within sixty days after the notification and publication as provided by §§ 10-22-1 and 10-22-2 that the taxes are delinquent is given to the owner and conditional vendor. However, no distress warrant may be issued unless the owner and conditional vendor received notice of the delinquency at least forty-five days prior to the issuance of the distress warrant.

Source: SL 1968, ch 263, § 4; SL 2000, ch 47, § 1.



§ 10-9-14 Distribution of taxes collected.

10-9-14. Distribution of taxes collected. All taxes collected hereunder shall be distributed by the county treasurer on the same basis as taxes on other property.

Source: SL 1961, ch 450, § 12; SL 1980, ch 75, § 3.



§ 10-9-15 Payment under protest and appeal to board of equalization.

10-9-15. Payment under protest and appeal to board of equalization. Nothing in this chapter shall be construed to prevent the payment under protest of any tax hereunder assessed and appeal to the appropriate board of equalization in the manner provided by law at the next annual meeting of said board.

Source: SL 1961, ch 450, § 9.



§ 10-9-15.1 Collection of taxes on mobile homes removed from county.

10-9-15.1. Collection of taxes on mobile homes removed from county. The county treasurer shall proceed to collect the taxes upon mobile homes assessed for the current year whenever such property is removed or about to be removed from the county or state or when in the opinion of the county treasurer the owner or owners, or person in charge or control of such mobile home performs any act which would have a tendency to hinder, delay or prejudice the collection of such taxes. The county treasurer shall collect such taxes regardless of whether such taxes have been levied or placed upon the duplicate tax list of the county.

Source: SL 1992, ch 80, § 95.






Chapter 09A - Assessment Of Machinery And Equipment [Repealed]

CHAPTER 10-9A

ASSESSMENT OF MACHINERY AND EQUIPMENT [REPEALED]

[Repealed by SL 1992, ch 80, §§ 96 to 105]



Chapter 10 - Classification And Valuation Of Real Estate

§ 10-10-1 Petition by freeholders for county classification of real property--Number of signers--Time of filing.

10-10-1. Petition by freeholders for county classification of real property--Number of signers--Time of filing. The board of county commissioners in any county in this state may, upon petition signed by at least twenty percent of the resident freeholder voters of the county and filed with the county auditor before April first of the year in which classification is sought, authorize the classification of all real property subject to taxation within such counties, for taxation purposes on the basis and in the manner hereinafter specified.

Source: SL 1931, ch 255, § 1; SDC 1939, § 57.0412.



§ 10-10-2 Resolution by county commissioners for classification--Filing--Employment ofperson to make classifications.

10-10-2. Resolution by county commissioners for classification--Filing--Employment of person to make classifications. In the event the board of county secretaries determines to have such property classified, it shall adopt a resolution to that effect and forthwith file a certified copy thereof with the secretary of revenue.

Upon the receipt of a certified copy of such resolution, the secretary of revenue shall appoint and employ, by and with the approval of such board of county commissioners, a person competent to make such classifications at such compensation as may be agreed upon by such board of county commissioners and the secretary of revenue.

Source: SDC 1939, § 57.0412; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-10-3 Repealed.

10-10-3. Repealed by SL 1985, ch 77, § 42.



§ 10-10-4 Preparation of list of taxable real estate within county--Land acquired fromgovernment.

10-10-4. Preparation of list of taxable real estate within county--Land acquired from government. The person employed to make the classification under the provisions of §§ 10-10-1 and 10-10-2 shall procure a list of all real estate within the county subject to taxation. He shall secure and compile data concerning the listing of property within said county and prepare such data from public records and such other sources as may be available, so as to enable him to list accurately all property located within the county. It shall be his duty to compile information as to land acquired from the government by individuals or corporations for the purpose of listing and making a valuation thereof for the purpose of taxation.

Source: SL 1931, ch 255, § 3; SDC 1939, § 57.0414.



§ 10-10-5 Classification of real estate--Factors considered--Inspection and hearings.

10-10-5. Classification of real estate--Factors considered--Inspection and hearings. The person employed pursuant to § 10-10-2 shall make a classification of all lands and other real estate as a basis for fixing values for taxation purposes. In making such classification, he shall personally inspect such real estate and place each legal subdivision in its proper class, making the proper distinction between each legal subdivision as to topography, soil, location, and other factors that may reasonably enter into valuation. He shall enter such classification in a permanent record which shall be open to examination and inspection by any interested taxpayer. In working out a classification of all lands for taxation purposes, he shall hold hearings in convenient places within the county for the purpose of obtaining information from local property owners to aid him in working out an equitable classification for taxation purposes.

Source: SL 1931, ch 255, § 3; SDC 1939, § 57.0414.



§ 10-10-6 Rules for classification of real property.

10-10-6. Rules for classification of real property. The secretary of revenue shall promulgate rules pursuant to chapter 1-26 for the classification of real property, under the provisions of §§ 10-10-1 and 10-10-2, to prescribe uniform blanks and records to be used in connection therewith and to establish and prescribe the various different classes upon which such classification shall be based.

Source: SDC 1939, § 57.0413; SL 1987, ch 82, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-10-7 Classification records filed with county auditor--Valuation by county commissioners.

10-10-7. Classification records filed with county auditor--Valuation by county commissioners. When the classification records specified in §§ 10-10-4 and 10-10-5 shall have been completed and accepted by the board of county commissioners, the same shall be deposited in the office of the county auditor, and the county commissioners shall forthwith proceed to place a value upon each separate tract of land so reported and insert such value in said classification record. Such valuation shall be made separately for each and every civil township, or municipality within the county.

Source: SL 1931, ch 255, § 4; SDC 1939, § 57.0415; SL 1992, ch 60, § 2.



§ 10-10-8 Consideration and equalization of classification and valuations at annual equalizationmeeting--Changes by Office of Hearing Examiners.

10-10-8. Consideration and equalization of classification and valuations at annual equalization meeting--Changes by Office of Hearing Examiners. The county commissioners at the regular annual equalization meeting, shall consider the classification made pursuant to § 10-10-5, together with the value placed upon each tract of land and the value of the improvements thereon, and may, for good cause shown, change such classification and value thereon as may be just, and shall make such equalization thereof between the various townships as is now provided by law therefor. The valuations placed upon such lands shall become the basis for taxation purposes subject only to any change that may be made under the law by the Office of Hearing Examiners in equalizing property valuations between the different classes of property in the various counties of the state. However, the Office of Hearing Examiners may not in any way raise the total valuation of such property within the state.

Source: SL 1931, ch 255, § 5; SDC 1939, § 57.0415; SL 1994, ch 73, § 11.



§ 10-10-9 Changes in classification and valuation--Notice to taxpayers.

10-10-9. Changes in classification and valuation--Notice to taxpayers. Whenever the board of county commissioners, acting as board of equalization, shall determine to change the classification and value of any real estate valued by it pursuant to classification as herein provided, fifteen days' notice shall be given of such contemplated action to the taxpayers affected by the county auditor within which to show cause why such change in classification and value should not be made.

Source: SL 1931, ch 255, § 5; SDC 1939, § 57.0415.



§ 10-10-10 Copies of classifications and valuations delivered to townships, municipalities andDepartment of Revenue.

10-10-10. Copies of classifications and valuations delivered to townships, municipalities and Department of Revenue. After classifications and valuations shall be made as provided by §§ 10-10-1 to 10-10-9, inclusive, it shall be the duty of the county auditor forthwith to deliver to each and every clerk of the respective townships and municipalities of his county, a copy of the classifications and valuations of the property within said respective political subdivisions, and transmit a copy thereof to the Department of Revenue, the original record to remain in his office.

Source: SDC 1939, § 57.0416; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-10-11 Appeal from county board in classification, valuation and equalization matters.

10-10-11. Appeal from county board in classification, valuation and equalization matters. Any person, firm, limited liability company, corporation, public or private, taxing district, or state department interested, may appeal from any action of the board of county commissioners or the county board of equalization in making classification, valuation, or equalization under §§ 10-10-1 to 10-10-9, inclusive, either to the circuit court or to the Office of Hearing Examiners. Appeals to the circuit court shall be taken in the manner prescribed in chapter 10-11 for taking appeals from decisions of the county board of equalization. Appeals to the Office of Hearing Examiners shall be taken and conducted pursuant to chapter 1-26. A decision of the Office of Hearing Examiners shall be final without further agency action.

Source: SL 1931, ch 255, § 7; SDC 1939, § 57.0417; SL 1994, ch 73, § 12; SL 1994, ch 351, § 12.



§ 10-10-12 Repealed.

10-10-12. Repealed by SL 1994, ch 73, § 13.



§ 10-10-13 Time of taking appeal from state or county board.

10-10-13. Time of taking appeal from state or county board. Any appeal under §§ 10-10-11 and 10-10-12 must be taken within thirty days after the filing of the decision in the office of the board making the same.

Source: SL 1931, ch 255, § 7; SDC 1939, § 57.0417.



§ 10-10-14 Petition and special election on township resurvey for tax purposes.

10-10-14. Petition and special election on township resurvey for tax purposes. Whenever one-fourth of the freeholders of any township shall petition so to do, the township board of supervisors shall call a special election, to be held in connection with the next regular township election, at which shall be submitted to the voters of the township the question, "Shall this township be resurveyed for taxation purposes?"

Source: SL 1911, ch 240, § 1; RC 1919, § 6052; SL 1923, ch 293; SDC 1939, § 58.0204.



§ 10-10-15 Township resurvey after approval by voters--Recording of plat--Acreage used forassessment purposes.

10-10-15. Township resurvey after approval by voters--Recording of plat--Acreage used for assessment purposes. If a majority of the votes cast at such special election upon the question stated in § 10-10-14 shall be in favor of such resurvey, a registered land surveyor shall be employed to survey such township and shall ascertain and designate the true number of acres in each regular subdivision thereof, and he shall make a plat of such township, upon each subdivision of which shall be plainly printed the number of acres contained therein, which plat shall be duly recorded in the office of the county auditor and the original shall be preserved in the office of the township clerk, and thereafter the county director of equalization shall observe the acreage so determined to be in each subdivision of land in assessing the same. Such survey shall be competent for no other purpose.

Source: SL 1911, ch 240, § 1; RC 1919, § 6052; SL 1923, ch 293; SDC 1939, § 58.0204; SL 1974, ch 282, § 3; SL 1989, ch. 82, § 41.



§ 10-10-16 Private resurvey for tax purposes--Recording of plat--Acreage observed inassessments.

10-10-16. Private resurvey for tax purposes--Recording of plat--Acreage observed in assessments. When one or more persons desire a resurvey of any particular tract or tracts at their own expense, he or they may call upon a registered land surveyor to survey such tract or tracts of land, and such surveyor shall ascertain and designate the true number of acres in each regular subdivision thereof, and he shall make a plat of such tract or tracts, upon each subdivision of which shall be plainly printed the number of acres contained therein, which plat when approved by the board of county commissioners shall be duly recorded in the office of the county auditor and the original shall be preserved in the office of the township clerk and thereafter the county director of equalization shall observe the acreage so determined to be in each subdivision of land in assessing the same. Such survey shall be competent for no other purpose.

Source: SL 1923, ch 293; SDC 1939, § 58.0204; SL 1974, ch 282, § 4; SL 1989, ch. 82, § 41.



§ 10-10-17 to 10-10-19. Transferred.

10-10-17 to 10-10-19. Transferred to §§ 10-4-30 to 10-4-32.






Chapter 10A - Taxation Of Severed Mineral Interests [Repealed]

CHAPTER 10-10A

TAXATION OF SEVERED MINERAL INTERESTS [REPEALED]

[Repealed by SL 1988, ch 85, §§ 7 to 19]



Chapter 11 - Equalization, Review And Correction Of Assessments

§ 10-11-1 County auditor to add omitted property to assessment rolls.

10-11-1. County auditor to add omitted property to assessment rolls. It shall be the duty of the county auditor of each county after delivery of the assessment rolls by the director of equalization to his office on September fifteenth of each year to add omitted property to the assessment rolls, as provided by §§ 10-11-2 to 10-11-8, inclusive.

Source: SL 1955, ch 422, § 26; SL 1957, ch 477, § 14; SDC Supp 1960, § 57.03A14.



§ 10-11-2 Correction of assessment rolls by addition of property and valuation.

10-11-2. Correction of assessment rolls by addition of property and valuation. Whenever the county auditor shall discover or receive credible information, or if he shall have reason to believe that any real property has from any cause been omitted, in whole or in part, in the assessment of any year or number of years, he shall proceed to correct the assessment rolls and add such property thereto, with the valuation.

Source: SL 1897, ch 28, § 40; RPolC 1903, § 2106; RC 1919, § 6723; SL 1919, ch 110, § 1; SDC 1939, § 57.0346; SL 1992, ch 80, § 106.



§ 10-11-3 Notice to property owner or occupant to show cause before addition of property toassessment rolls.

10-11-3. Notice to property owner or occupant to show cause before addition of property to assessment rolls. If the person claiming to own the property referred to in § 10-11-2, or occupying it, or in possession thereof, resides in the county and is not present, the county auditor shall give such person notice in writing of his action in adding such property to the assessment rolls, describing it in general terms, and requiring such person to appear before him at his office at a specified time within fifteen days after giving such notice, and to show cause, if any, why such property should not be added to the assessment rolls.

Source: SL 1919, ch 110, § 2; SDC 1939, § 57.0346.



§ 10-11-4 Addition of property and valuation after failure of owner to show cause againstassessment.

10-11-4. Addition of property and valuation after failure of owner to show cause against assessment. If the party notified as provided by § 10-11-3 does not appear, or if he appears and fails to show any good and sufficient cause why such assessment shall not be made, the same shall be made, and the county auditor shall charge such property and the owner thereof with the amount of taxes thereon, and enter such valuation and taxes so extended on the tax list of the year for which such omitted property is liable, and to enable him to do so he is invested with all the powers of directors of equalization under this title.

Source: SL 1919, ch 110, § 2; SDC 1939, § 57.0346; SL 1989, ch. 82, § 41.



§ 10-11-5 Extension of omitted tax to tax list--Certification to county treasurer--Warrant forcollection--Evidence filed by county auditor.

10-11-5. Extension of omitted tax to tax list--Certification to county treasurer--Warrant for collection--Evidence filed by county auditor. The county auditor shall upon completing such assessment and extending the tax thereon, immediately make the necessary entries upon the proper tax lists which are in his possession, to add the omitted tax, and as to such tax lists as are in possession of the county treasurer he shall immediately certify to such county treasurer the name of the owner, the value of the property so assessed, and the year or years for which such assessment is made, the name or number of the school district and the name of the township or municipality in which such property is located, and the amount of tax extended against the same, and if such assessment be upon any tract or tracts of real property, a legal description of same must be given, and there shall be attached to said certificate a warrant for the collection of such taxes, and the county auditor shall, in all cases, file in his office a statement of the facts or evidence on which he made such correction or additional assessment.

Source: SL 1919, ch 110, § 2; SDC 1939, § 57.0346; SL 1992, ch 60, § 2.



§ 10-11-6 Notice mailed to taxpayer of addition of omitted property.

10-11-6. Notice mailed to taxpayer of addition of omitted property. The county auditor so entering such omitted property for taxation shall, at the time of entering the same on the tax rolls, deposit in the United States mails, properly addressed to the taxpayer against whom the assessment is made, a notice of said assessment.

Source: SL 1919, ch 110, § 2; SDC 1939, § 57.0346.



§ 10-11-7 Entry of omitted taxes on duplicate tax list--Collection.

10-11-7. Entry of omitted taxes on duplicate tax list--Collection. The county treasurer shall, upon receipt of the certificate described by § 10-11-5, enter said assessment and the taxes so extended upon the duplicate tax list for such year or years, and proceed to collect the same in the manner provided by law for the collection of other taxes.

Source: SL 1919, ch 110, § 3; SDC 1939, § 57.0346.



§ 10-11-8 Power of state department to direct addition of omitted property--Procedure.

10-11-8. Power of state department to direct addition of omitted property--Procedure. Nothing in §§ 10-11-2 to 10-11-7, inclusive, shall in any manner deprive the Department of Revenue or its proper official of the right to require county auditors to place upon the assessment rolls omitted property which may have escaped assessment and taxation in the current or previous years, and in which event the procedure prescribed in said sections shall be followed by the county auditor upon receiving proper information and order from the secretary of revenue.

Source: SDC 1939, § 57.0346; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-9 Change of assessment roll or tax list to correct error in name of taxpayer, descriptionor quantity of real property.

10-11-9. Change of assessment roll or tax list to correct error in name of taxpayer, description or quantity of real property. If on any assessment roll or tax list there be any error in the name of the person assessed or taxed, the name may be changed and the tax collected from the person intended, if he be taxable and can be identified by the director of equalization or county treasurer. If there shall be any error in the description or quantity of real property assessed or taxed such error may in like manner be corrected and the tax collected in the proper amount as determined by computation.

Source: SL 1897, ch 28, § 96; RPolC 1903, § 2159; RC 1919, § 6771; SL 1921, ch 126, § 1; SDC 1939, § 57.1002; SL 1989, ch. 82, § 41.



§ 10-11-10 Change of tax lists to correct error in computation or extension.

10-11-10. Change of tax lists to correct error in computation or extension. If any error appears in the computation or extension of the amount of any tax the county treasurer shall notify the county auditor who shall forthwith correct the original and duplicate tax lists and the correct amount shall then be collected by the treasurer.

Source: SDC 1939, § 57.1002.



§ 10-11-11 Change of assessment and tax lists to add omitted property discovered by treasurer.

10-11-11. Change of assessment and tax lists to add omitted property discovered by treasurer. When the county treasurer, after the tax list is committed to him, shall ascertain that any land or other property is omitted, he shall report the fact to the county auditor, who, upon being satisfied thereof, shall enter the same upon his assessment list and assess the value, and the treasurer shall enter it upon the tax list and collect the tax as in other cases.

Source: SL 1897, ch 28, § 96; RPolC 1903, § 2159; RC 1919, § 6771; SL 1921, ch 126, § 1; SDC 1939, § 57.1002.



§ 10-11-12 Form of amendments to tax lists.

10-11-12. Form of amendments to tax lists. In all such cases of addition, correction, or other amendment of the tax lists, the fact that the same was made as an addition, correction, or amendment shall be made and the date of making the same shall be entered in the "remarks" or other appropriate column of the tax list. The original entries in such cases shall be left standing, but interlined and the new or corrected entries made with red ink.

Source: SDC 1939, § 57.1002.



§ 10-11-13 Composition of local boards of equalization--Time and place of annual meeting.

10-11-13. Composition of local boards of equalization--Time and place of annual meeting. The board of supervisors of each township and the governing body of each incorporated municipality, together with a member of the school board or school boards whose district comprises all or a part of the township or municipality, shall meet on the third Monday of March for the purpose of equalizing the assessment of property in each township or municipality. The meeting shall be held at the office of the municipal clerk or finance officer, the office of the township clerk, or the location established pursuant to § 8-3-1 by the township board. The equalization board shall immediately ascertain whether all taxable property in the respective township or municipality has been properly placed upon the assessment roll and has been duly valued by the director of equalization.

Source: SL 1890, ch 37, Art X, §§ 3 to 5; SL 1897, ch 28, § 36; RPolC 1903, §§ 1261 to 1263, 2098; SL 1905, ch 39; SL 1913, ch 119, §§ 80 to 82; RC 1919, § 6724; SL 1937, ch 240, § 2; SDC 1939, § 57.0401; SL 1949, ch 408, § 1; SL 1951, ch 437; SL 1953, ch 459; SL 1969, ch 262, § 6; SL 1976, ch 91, § 45; SL 1977, ch 89, § 2; SL 1979, ch 66, § 6; SL 1985, ch 73; SL 1989, ch 82, § 41; SL 1992, ch 82, § 1; SL 1993, ch 86, § 4; SL 2010, ch 48, § 1.



§ 10-11-13.1 , 10-11-13.2. Repealed.

10-11-13.1, 10-11-13.2. Repealed by SL 1977, ch 89, § 9.



§ 10-11-14 Quorum of a local board of equalization--Adjournment from day to day--Timeallowed to complete equalization--Participation by school board members.

10-11-14. Quorum of a local board of equalization--Adjournment from day to day--Time allowed to complete equalization--Participation by school board members. A quorum of a local board of equalization is a simple majority of the local board. A majority of the quorum present may act for the local board of equalization and may adjourn from day to day. They shall, within five consecutive days, complete the equalization. School board members may participate and vote only in the equalization between property within the boundaries of their respective districts.

Source: SL 1890, ch 37, art X, § 3; SL 1897, ch 28, § 36; RPolC 1903, § 2098; SL 1905, ch 39; SL 1913, ch 119, § 80; RC 1919, § 6724; SL 1937, ch 240, § 2; SDC 1939, § 57.0401; SL 1949, ch 408, § 1; SL 1951, ch 437; SL 1953, ch 459; SL 1992, ch 60, § 2; SL 1993, ch 86, § 5.



§ 10-11-15 Clerk of local equalization board--Minutes--Form of action--Adjournment in absenceof quorum.

10-11-15. Clerk of local equalization board--Minutes--Form of action--Adjournment in absence of quorum. The township clerk or municipal finance officer shall act as clerk of the equalization board and keep an accurate record of all changes made in the valuation and of all other proceedings. The minutes shall contain the following information: name of property owner appealing assessment, legal description of property being appealed, change to land or structure value by local board of equalization and reason for such change. All actions shall be taken in the form of a motion, second and vote. If no quorum is present, the clerk of such board may adjourn from day to day, and publicly announce the time to which the meeting is adjourned.

Source: SL 1890, ch 37, art X, § 3; RPolC 1903, § 1261; SL 1913, ch 119, § 80; RC 1919, § 6725; SDC 1939, § 57.0402; SL 1977, ch 85; SL 1989, ch 82, § 41; SL 1992, ch 82, § 2; SL 1993, ch 86, § 6.



§ 10-11-16 Appeal to local board of equalization--Notice of appeal.

10-11-16. Appeal to local board of equalization--Notice of appeal. Any property owner or taxpayer of a township or municipality, as an individual or through an attorney or agent, feeling aggrieved by anything in the assessment roll may appeal to the local board of equalization for the correction of alleged errors in the listing or valuation of the person's property. Any lessee responsible for payment of taxes pursuant to the provisions of a lease shall be considered the taxpayer and may appeal anything in the assessment roll for the correction of alleged errors in the listing or valuation of the leased property. An appeal to the local board of equalization shall be perfected by mailing or by filing a notice of appeal with the clerk of the local board of equalization. If perfected by mailing, the postmark shall be conclusive evidence regarding the timeliness of the appeal. The clerk of the local board of equalization shall be notified of the appeal no later than the Thursday preceding the third Monday in March. An appeal to the local board shall encompass the aggregate valuation of the property being appealed or the property classification.

Source: SDC 1939 § 57.0401; SL 1949, ch 408, § 1; SL 1951, ch 437; SL 1953, ch 459; SL 1990, ch 76; SL 1991, ch 85; SL 1993, ch 86, § 7; SL 1996, ch 65, § 1; SL 2002, ch 51, § 1.



§ 10-11-16.1 Appeals--Notice of decision by local board of equalization.

10-11-16.1. Appeals--Notice of decision by local board of equalization. A local board of equalization shall hear individual valuation, classification, and assessment questions of property owners or taxpayers who have appealed to the local board of equalization, and may make adjustments and corrections in the assessment roll. The board shall notify each appellant of the decision affecting the appellant's property in writing seven days after the adjournment of the local board of equalization.

Source: SL 1993, ch 86, § 8; SL 1996, ch 65, § 2; SL 2002, ch 51, § 2.



§ 10-11-17 Repealed.

10-11-17. Repealed by SL 1993, ch 86, § 9.



§ 10-11-18 Repealed.

10-11-18. Repealed by SL 1992, ch 80, § 108.



§ 10-11-19 Addition of omitted property by local board--Procedure for assessment.

10-11-19. Addition of omitted property by local board--Procedure for assessment. If any real property is omitted by inadvertence or otherwise, the township or municipal board of equalization shall place the property upon the assessment roll with the true value of the property and shall correct the assessment so that each tract or lot of real property is entered on the assessment roll at its true value. The procedure provided for in §§ 10-11-2 to 10-11-8, inclusive, relating to the assessment of omitted property is applicable as far as practicable.

Source: SL 1890, ch 37, art X, § 5; SL 1897, ch 28, § 36; RPol C 1903, §§ 1263, 2098; SL 1905, ch 39; SL 1913, ch 119, § 82; RC 1919, § 6724; SL 1937, ch 240, § 2; SDC 1939, § 57.0401; SL 1949, ch 408, § 1; SL 1951, ch 437; SL 1953, ch 459; SL 1976, ch 91, § 46; SL 1977, ch 89, § 3; SL 1992, ch 80, § 109; SL 1993, ch 86, § 10.



§ 10-11-20 Notice to taxpayer before increase in assessment by local board.

10-11-20. Notice to taxpayer before increase in assessment by local board. The assessment of the property of any person or agent residing in the taxing district shall not be raised until such person or agent shall have been duly notified of the time and place and intent of the township, town, or city board of equalization so to do, and such notice shall be by personal service upon the owner or agent, or by leaving a copy at his place of business or last place of residence, and shall state the time and place where the board will be in session to act upon the matter.

Source: SL 1890, ch 37, art X, § 4; SL 1897, ch 28, § 36; RPol C 1903, §§ 1262, 2098; SL 1905, ch 39; SL 1913, ch 119, § 81; RC 1919, § 6724; SL 1937, ch 240, § 2; SDC 1939, § 57.0401; SL 1949, ch 408, § 1; SL 1951, ch 437; SL 1953, ch 459; SL 1976, ch 91, § 47; SL 1977, ch 89, § 4.



§ 10-11-21 Delivery of equalized assessment roll to director of equalization--Acceptance bycounty commissioners.

10-11-21. Delivery of equalized assessment roll to director of equalization--Acceptance by county commissioners. After completing the equalization as provided in this chapter, and on or before the fourth Monday of March, the clerk of the township or municipal equalization board shall deliver the assessment roll to the director of equalization, with a record of proceedings pursuant to § 10-11-15 and a certificate that the assessment roll is correct as equalized by the board of equalization, and that the assessment roll shall be accepted by the board of county commissioners of the county in lieu of all other assessment rolls for the property in the township or municipality subject to equalization.

Source: SL 1890, ch 37, Art X, § 6; RPolC 1903, § 1264; SL 1913, ch 119, § 83; RC 1919, § 6726; SL 1937, ch 240, § 3; SDC 1939, § 57.0403; SL 1949, ch 408, § 2; SL 1969, ch 262, § 7; SL 1976, ch 91, § 48; SL 1977, ch 89, § 5; SL 1979, ch 66, § 7; SL 1986, ch 86; SL 1991, ch 86; SL 1993, ch 86, § 11.



§ 10-11-22 Right of appeal from local board to county board of equalization.

10-11-22. Right of appeal from local board to county board of equalization. Any property owner or taxpayer feeling aggrieved may appeal from the decision of any local board of equalization to the board of equalization of the county in which the municipality or township is situated.

Source: SDC 1939, § 57.0404; SL 1992, ch 60, § 2; SL 1993, ch 86, § 12; SL 2002, ch 51, § 3.



§ 10-11-23 Method of appeal to county board.

10-11-23. Method of appeal to county board. An appeal from the local board of equalization to a county board of equalization shall be perfected by mailing or by filing a written notice of appeal with the county auditor on or before the first Tuesday in April. If perfected by mailing, the postmark shall be conclusive evidence regarding the timeliness of the appeal. Appeals made pursuant to § 10-11-27 shall be perfected by filing a written notice of appeal with the county auditor on or before the first Tuesday in April. The county auditor shall file a copy of the notice of appeal with the appropriate clerk of the local board of equalization prior to the hearing of the appeal by the county board of equalization.

Source: SDC 1939, § 57.0404; SL 1970, ch 70, § 1; SL 1993, ch 86, § 13; SL 1996, ch 66, § 1; SL 1999, ch 47, § 1; SL 2002, ch 51, § 4.



§ 10-11-24 Repealed.

10-11-24. Repealed by SL 1993, ch 86, § 14.



§ 10-11-25 Composition of county board of equalization--Oath of office--Time, place andduration of meetings.

10-11-25. Composition of county board of equalization--Oath of office--Time, place and duration of meetings. The county commissioners, or a majority of them, constitute a board for the equalization of the assessment of property. Before entering upon the discharge of their duties, each member of the board shall take an oath to fairly and impartially perform the duties of a member of the board. The board shall meet for the purpose of hearing appeals and equalizing the assessments of property. The board shall meet annually on the second Tuesday in April at the Office of the Auditor. The board shall continue in session and may adjourn from time to time until all properly filed appeals have been determined and equalization is completed. The board may remain in session no longer than three weeks after the second Tuesday in April.

Source: SDC 1939, § 57.0405; SL 1969, ch 262, § 8; SL 1970, ch 70, § 2; SL 1976, ch 91, § 49; SL 1977, ch 86, § 2; SL 1977, ch 89, § 6; SL 1979, ch 66, § 8; SL 1980, ch 78; SL 1981, ch 84; SL 1986, ch 89; SL 1989, ch 87, § 11; SL 1990, ch 77; SL 1993, ch 86, § 15; SL 2000, ch 49, § 1; SL 2008, ch 47, § 1.



§ 10-11-26 Powers of county board of equalization--Corrections--De novo appeals.

10-11-26. Powers of county board of equalization--Corrections--De novo appeals. A county board of equalization has all the power and authority of a local board of equalization in all unorganized territories. A county board of equalization may:

(1) Make adjustments and corrections pursuant to § 10-11-61;

(2) Correct clerical errors of the assessment roll;

(3) Hear appeals from individuals regarding aggregate assessments, classification, and equalization; and

(4) Equalize between taxing districts and between classes of property. The board shall raise or lower, if necessary, each class of property on a percentage basis covering the class as a whole within the assessment district.

Appeals to the county board of equalization shall be heard de novo.

Source: SL 1897, ch 28, § 41; SL 1901, ch 52, § 1; RPolC 1903, § 2107; RC 1919, § 6732; SDC 1939, § 57.0409; SL 1992, ch 80, § 110; SL 1993, ch 86, § 16; SL 1994, ch 74, § 6.



§ 10-11-26.1 Notice of decision by county board of equalization--Publication of minutes.

10-11-26.1. Notice of decision by county board of equalization--Publication of minutes. The county board of equalization shall give written notice of its decision to be postmarked on or before the Friday following its adjournment to each person owning property on which action was taken and to the clerk of the affected local board of equalization. In addition, the county shall publish the minutes in a legal newspaper of the county in the same manner as other proceedings of the board of county commissioners are published as provided in § 10-11-40.

Source: SL 1993, ch 86, § 17; SL 1996, ch 67; SL 2005, ch 59, § 1.



§ 10-11-27 Complaint to local board required before consideration by county board.

10-11-27. Complaint to local board required before consideration by county board. No complaint concerning property assessed in any district having a local board of equalization shall be considered unless it has first been made to such local board, except a nonresident owner or nonresident taxpayer of the taxing district may be heard without such original complaint.

Source: SDC 1939, § 57.0409; SL 2002, ch 51, § 5.



§ 10-11-28 Repealed.

10-11-28. Repealed by SL 1993, ch 86, § 18.



§ 10-11-29 Addition of omitted property by county board--Procedure for assessment.

10-11-29. Addition of omitted property by county board--Procedure for assessment. The county board of equalization shall place upon the books of any taxing district within the county any property that may have been omitted by error or neglect of the director of equalization or board of equalization of the local assessment district. The procedure provided for in §§ 10-11-2 to 10-11-8, inclusive, relating to the assessment of omitted property is applicable as far as practicable.

Source: SL 1917, ch 124; RC 1919, § 6729; SDC 1939, § 57.0406; SL 1957, ch 460; SL 1976, ch 91, § 50; SL 1977, ch 89, § 7; SL 1989, ch. 82, § 41; SL 1993, ch 86, § 19.



§ 10-11-30 Repealed.

10-11-30. Repealed by SL 1993, ch 86, § 20.



§ 10-11-31 Changes in real property assessments not to create inequalities requiring completereassessment.

10-11-31. Changes in real property assessments not to create inequalities requiring complete reassessment. Nothing contained in § 10-11-29 shall be construed to authorize any county board of equalization to raise or lower the assessment on any piece or parcel of real property, with or without the improvements thereon, above or below that of an adjoining piece or parcel of real property of equal value, by which an inequality may be produced which would allow or cause a reassessment by such county board of equalization to be made of the real property of the whole taxing district.

Source: SL 1917, ch 124; RC 1919, § 6729; SDC 1939, § 57.0406; SL 1957, ch 460.



§ 10-11-32 , 10-11-33. Repealed.

10-11-32, 10-11-33. Repealed by SL 1993, ch 86, §§ 21, 22.



§ 10-11-34 Advance notice required before increase in individual assessment.

10-11-34. Advance notice required before increase in individual assessment. No individual assessment of any property owner of the county may be raised without notice in advance to the property owner, except as authorized in subdivision 10-11-26(4).

Source: SDC 1939, § 57.0406; SL 1957, ch 460; SL 1993, ch 86, § 23.



§ 10-11-35 Repealed.

10-11-35. Repealed by SL 1993, ch 86, § 24.



§ 10-11-36 , 10-11-37. Repealed.

10-11-36, 10-11-37. Repealed by SL 1992, ch 80, §§ 114, 115.



§ 10-11-38 , 10-11-39. Repealed.

10-11-38, 10-11-39. Repealed by SL 1982, ch 28, §§ 26, 27.



§ 10-11-40 Record of county board proceedings maintained by auditor--Copy transmitted toDepartment of Revenue.

10-11-40. Record of county board proceedings maintained by auditor--Copy transmitted to Department of Revenue. The county auditor shall keep an accurate record of the proceedings and orders of the county board of equalization, which record shall be published the same as other proceedings of the board of county commissioners, and a copy of such published proceedings shall be transmitted to the Department of Revenue with the abstract of the assessment required by § 10-11-41.

Source: SDC 1939, § 57.0405; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-41 Correction of assessment lists to show changes by county board--Abstracts of lists.

10-11-41. Correction of assessment lists to show changes by county board--Abstracts of lists. The county director of equalization shall calculate the changes of the assessment lists determined by the county board of equalization and make corrections accordingly. Having made corrections of the lists, the director shall make duplicate abstracts of the list, one copy of which shall be filed in his office and one copy shall be forwarded to the Department of Revenue on or before the third Monday of May following each county equalization. The abstract shall be in the form prescribed by the Department of Revenue.

Source: SDC 1939, § 57.0410; SL 1969, ch 262, § 9; SL 1979, ch 66, § 9; SL 1992, ch 80, § 116; SL 1993, ch 86, § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-42 Appeal from county board to Office of Hearing Examiners--Notice by county board--Procedure--Right of appeal to circuit court preserved.

10-11-42. Appeal from county board to Office of Hearing Examiners--Notice by county board--Procedure--Right of appeal to circuit court preserved. Any owner or taxpayer feeling aggrieved by the decision of the county board of equalization relative to the assessment of its property or any taxing district or governmental subdivision or agency in which such property is located, feeling aggrieved by the decision of the county board of equalization may appeal to the Office of Hearing Examiners. An appeal to the Office of Hearing Examiners from a county board of equalization shall be perfected by mailing or by filing a notice of appeal with the chief administrative law judge, Pierre, South Dakota, no later than the third Friday in May. If perfected by mailing, the postmark shall be conclusive evidence regarding the timeliness of the appeal. The chief administrative law judge shall file a copy of the notice with the county director of equalization within ten days after receipt of notice of appeal. The county director of equalization shall file notice of appeal to the appropriate clerk of the local board of equalization prior to the hearing of the appeal by the Office of Hearing Examiners. The notice shall state informally the substance of the decision appealed from and the grounds upon which appeal is taken. The county board of equalization or any person pecuniarily interested in sustaining its decision, as well as the appellant, may be heard in person or by attorney upon appeals to the Office of Hearing Examiners. Nothing in this section prevents an appeal to the circuit court as provided in § 10-11-44, but an appeal to either tribunal excludes an appeal to the other.

Source: SDC 1939, § 57.0411; SL 1957, ch 461, § 1; SL 1972, ch 59, § 1; SL 1979, ch 66, § 10; SL 1985, ch 74; SL 1988, ch 27, § 1; SL 1991, ch 87; SL 1993, ch 86, § 26; SL 1994, ch 73, § 14; SL 1994, ch 74, § 7; SL 1998, ch 57, § 1; SL 2002, ch 51, § 6.



§ 10-11-42.1 Powers of secretary of revenue--De novo appeals.

10-11-42.1. Powers of secretary of revenue--De novo appeals. The secretary of revenue shall adopt an equalization factor for centrally assessed property pursuant to § 10-6-34.1, and the secretary of revenue may invalidate acts taken by local or county boards of equalization for which there is no legislative authority.

Appeals to the Office of Hearing Examiners shall be heard de novo and conducted as contested cases under chapter 1-26. A decision of the Office of Hearing Examiners shall be final without further agency action.

Source: SL 1993, ch 86, § 28; SL 1994, ch 73, § 15; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-42.2 Notice of decision by Office of Hearing Examiners.

10-11-42.2. Notice of decision by Office of Hearing Examiners. The Office of Hearing Examiners shall serve notice of its decision, by certified mail, on the parties to the appeal, the county auditor, the secretary of revenue, and on permitted intervenors before the Office of Hearing Examiners. The decision shall be in the form required by § 1-26-25.

Source: SL 1993, ch 86, § 29; SL 1994, ch 73, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-42.3 Designated shareholder permitted to represent subchapter S corporation on appeal.

10-11-42.3. Designated shareholder permitted to represent subchapter S corporation on appeal. After notice and unanimous vote of the shareholders, a shareholder of a subchapter S corporation that has ten or fewer shareholders, may represent the corporation during a property tax appeal, pursuant to this chapter, to the Office of Hearing Examiners. The designated shareholder does not need to be a licensed attorney. In order to exercise this option, the corporation shall present to the Office of Hearing Examiners, the name and mailing address of each of the shareholders, proof of notice to the shareholders, and a copy of the minutes and motion or resolution reflecting the unanimous vote authorizing the designated shareholder to represent the corporation in the appeal.

Source: SL 2012, ch 63, § 1.



§ 10-11-43 Appeal from Office of Hearing Examiners to circuit court.

10-11-43. Appeal from Office of Hearing Examiners to circuit court. An appeal from the Office of Hearing Examiners to circuit court may be taken by the parties to the appeal and intervenors before the Office of Hearing Examiners. The appeal shall be taken and conducted pursuant to the provisions of chapter 1-26.

The venue of the appeal shall be in the circuit court for the county in which the property subject to the appeal is situated.

Source: SDC 1939, § 57.0411 as added by SL 1957, ch 461, § 1; SL 1972, ch 59, § 2; SL 1985, ch 75; SL 1993, ch 86, § 30; SL 1994, ch 73, § 17.



§ 10-11-44 Appeal from county board of equalization to circuit court.

10-11-44. Appeal from county board of equalization to circuit court. Any person, firm, limited liability company, corporation, taxing district, governmental subdivision, or agency interested as described in § 10-11-42 may appeal from a decision of the county board of equalization to the circuit court in and for such county. Such appeal shall be filed within thirty days of the published notice required by § 10-11-26.1 or the written notice that has been served of the decision by the county board of equalization, whichever occurred last. The appeal shall be filed in the same manner and upon the same conditions and terms as other appeals may be taken from decisions of a board of county commissioners.

Source: SL 1907, ch 124; SL 1909, ch 193; RC 1919, § 6727; SDC 1939, § 57.0411; SL 1957, ch 461, § 1; SL 1994, ch 351, § 14; SL 1995, ch 56, § 1; SL 2005, ch 59, § 2.



§ 10-11-45 Docketing and hearing of appeals to circuit court--Combining decisions in appeal.

10-11-45. Docketing and hearing of appeals to circuit court--Combining decisions in appeal. All appeals taken to the circuit court pursuant to § 10-11-43 or 10-11-44 shall be docketed as other causes pending therein. Appeals taken pursuant to § 10-11-44 shall be heard and conducted and determined as provided by §§ 7-8-30 and 7-8-31. All decisions of such county boards of equalization affecting any party or parties appellant, may be included in one appeal.

Source: SL 1907, ch 124; SL 1909, ch 193; RC 1919, § 6727; SDC 1939, § 57.0411; SL 1957, ch 461, § 1; SL 1994, ch 73, § 18.



§ 10-11-45.1 Circuit court may award costs against unsuccessful appellant.

10-11-45.1. Circuit court may award costs against unsuccessful appellant. The circuit court may award disbursements, including reasonable attorneys' fees, in an action brought to circuit court pursuant to this chapter by any appellant relative to the assessment of property, if the appellant does not prevail in its appeal of the property assessment.

Source: SL 1999, ch 48, § 1.



§ 10-11-46 Repealed.

10-11-46. Repealed by SL 1994, ch 73, § 19.



§ 10-11-47 Assessments within equalization jurisdiction of secretary of revenue.

10-11-47. Assessments within equalization jurisdiction of secretary of revenue. The secretary of revenue may equalize the assessment:

(1) Of all property between those counties where a school district or municipality lies partly in each, but only if the board of county commissioners of one of the counties makes request in writing for such equalization;

(2) Of all property between counties whenever a state levy is made pursuant to § 10-12-1.
Source: SDC 1939, § 57.0419; SL 1957, ch 461, § 2; SL 1968, ch 257; SL 1977, ch 86, § 3; SL 1994, ch 73, § 20; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-48 Percentage changes by secretary of revenue in real property assessments withincounty.

10-11-48. Percentage changes by secretary of revenue in real property assessments within county. Whenever assessments may be equalized pursuant to § 10-11-47, the secretary of revenue shall equalize the assessment of land and structures thereon, separately, by adding to the aggregate value thereof, in every county in which the secretary of revenue may believe the valuation to be less than required by law for assessment purposes, such rate percent as will raise the same to its proper proportionate value, and by deducting from the aggregate assessed value thereof, in every county in which the secretary of revenue may believe the value to be more than required by law for assessment purposes, such percent as will reduce the same to its proper proportionate value. Town and city lots shall be equalized in the same manner as herein provided for equalizing lands.

Any person aggrieved by the actions of the secretary of revenue taken pursuant to this section and §§ 10-11-47 and 10-11-50 may appeal to the Office of Hearing Examiners, which appeal shall be taken and conducted pursuant to the provisions of chapter 1-26. A decision of the Office of Hearing Examiners shall be final without further agency action.

Source: SDC 1939, § 57.0420 (1); SL 1957, ch 461, § 3; SL 1994, ch 73, § 21; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-49 Repealed.

10-11-49. Repealed by SL 1992, ch 80, § 117.



§ 10-11-50 Evidence required for percentage change in assessments--Rate of change not to befractional.

10-11-50. Evidence required for percentage change in assessments--Rate of change not to be fractional. The secretary of revenue, in making such equalization, may add to or deduct from the aggregate assessed valuation of lands, municipal lots, and structures thereon. However, in all cases of addition to or deduction from the assessed valuation of any class of property in the several counties or throughout the state, such additions to or deductions from the assessed valuation shall be based upon competent and tangible evidence and the rate percent of addition or deduction may not be fractional.

Source: SDC 1939, § 57.0420 (3); SL 1957, ch 461, § 3; SL 1992, ch 80, § 118; SL 1994, ch 73, § 22; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-51 Certification to county auditors of percentage changes made by secretary of revenue--State levy certified.

10-11-51. Certification to county auditors of percentage changes made by secretary of revenue--State levy certified. On or before the fourth Monday in August, the Department of Revenue shall transmit to each county auditor a certificate, specifying the percent added to or deducted from the valuation of each class of real property in the several counties of the state and the adjustment made pursuant to § 10-13-37. The certificates shall show the equalized valuation of all property within such county assessed by the secretary of revenue as required by law. If equalization is made pursuant to subdivision 10-11-47(2), the certificate shall show the levy or levies for state purposes made by the secretary of revenue.

Source: SDC 1939, § 57.0420 (4); SL 1957, ch 461, § 3; SL 1979, ch 66, § 12; SL 1992, ch 80, § 119; SL 1993, ch 86, § 32; SL 1994, ch 73, § 23; SL 1996, ch 73, § 4B; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-52 Assessments not invalidated by late transmittal of certificate.

10-11-52. Assessments not invalidated by late transmittal of certificate. Failure on the part of the Department of Revenue to transmit the certificate required by § 10-11-51, on or before the second Monday of August, does not in any way invalidate the assessment or tax levied, if it is transmitted to the county auditor within a reasonable time.

Source: SDC 1939, § 57.0420 (4); SL 1957, ch 461, § 3; SL 1979, ch 66, § 13; SL 1994, ch 73, § 24; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-53 Correction of assessment lists to show changes made by state board--Fractionalamounts.

10-11-53. Correction of assessment lists to show changes made by state board--Fractional amounts. The county auditor shall add to or deduct from each tract or lot of real property in his county the required percent of the valuation thereof, as it stands after the same has been equalized by the county board of equalization, adding in each case any fractional sum of fifty cents or more, and deducting in each case any fractional sum of less than fifty cents, so that the value of separate tracts or lots contain no fraction of a dollar.

Source: SL 1915, ch 298, § 13; RC 1919, § 6590; SDC 1939, § 57.0420 (4); SL 1957, ch 461, § 3; SL 1992, ch 80, § 120.



§ 10-11-54 Directors of equalization to report data on assessed valuation and sales to statedepartment.

10-11-54. Directors of equalization to report data on assessed valuation and sales to state department. The secretary of revenue shall require all county directors of equalization to report to the Department of Revenue, data on assessed valuation and sales for such periods and in such form and content the secretary of revenue may require.

Source: SL 1978, ch 76, § 5; SL 1989, ch. 82, § 41; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-55 Annual studies by department of assessment to sales ratios.

10-11-55. Annual studies by department of assessment to sales ratios. The secretary of revenue annually shall prepare and publish comprehensive assessment to sales ratio studies of the average level of assessment, the degree of assessment uniformity, and the overall compliance with assessment requirements for each class of property in each county in the state.

Source: SL 1978, ch 76, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-55.1 Repealed.

10-11-55.1. Repealed by SL 1992, ch 83, § 2.



§ 10-11-56 Arms-length transactions included in departmental studies.

10-11-56. Arms-length transactions included in departmental studies. Any sale which has been verified to be an arms-length transaction shall be included in the annual study. For purposes of this section, the term, arms-length transaction, means the transfer of property offered on the open market for a reasonable period of time between a willing seller and a willing buyer with no coercion or advantage taken by either party. The director of equalization shall analyze each sale to eliminate factors related to the sale which affect the sale price but which do not reflect the actual value of the real property.

Source: SL 1978, ch 76, § 6; SL 1985, ch 76, §§ 1, 2; SL 1991, ch 88.



§ 10-11-56.5 Repealed.

10-11-56.5. Repealed by SL 2000, ch 42, § 23.



§ 10-11-57 Assessed valuation used in application of studies to agricultural land.

10-11-57. Assessed valuation used in application of studies to agricultural land. In order to determine the ratio for agricultural land assessed pursuant to § 10-6-33.1, the secretary of revenue shall compare the assessed valuations on properties used for tax purposes in the year sold with the agricultural values of those properties as determined under §§ 10-6-33.1 and 10-6-33.2.

Source: SL 1978, ch 76, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-58 Computation of median level of assessment in each county.

10-11-58. Computation of median level of assessment in each county. In order to determine the average level of assessment in each county the secretary of revenue shall compute the median ratio. The median ratio is the middle value in the array of ratios of assessed valuations to sales, from the highest to the lowest for the current year and one year preceding the assessment year. If there are fewer than ten sales, medians may, in the case of agricultural land, be determined by bridging sales information from adjoining counties or in the case of nonagricultural land from other municipalities.

Source: SL 1978, ch 76, § 2; SL 1987, ch 87; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-59 Computation of coefficient of dispersion for each county.

10-11-59. Computation of coefficient of dispersion for each county. In order to determine the degree of assessment uniformity and compliance in the assessment of property within each county, the secretary of revenue shall compute the coefficient of dispersion. The coefficient of dispersion is the percentage which the average of the deviation of the assessment ratio of individual sale properties bears to their median ratio.

Source: SL 1978, ch 76, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-60 Publication of findings from assessment to sales ratio studies.

10-11-60. Publication of findings from assessment to sales ratio studies. The secretary of revenue shall publish annually the findings of the assessment to sales ratio study along with whatever additional information he shall determine necessary to equalize and evaluate assessment of property in South Dakota.

Source: SL 1978, ch 76, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-61 Repealed.

10-11-61. Repealed by SL 1995, ch 57, § 41.



§ 10-11-62 Repealed.

10-11-62. Repealed by SL 1993, ch 86, § 33.



§ 10-11-63 Definition of terms.

10-11-63. Definition of terms. Terms used in § 10-11-64 mean:

(1) "County of jurisdiction," the county in which the majority of people in an overlapping municipality reside as determined by the last federal census;

(2) "Overlapping municipality," a municipality having territory in two or more adjoining counties.
Source: SL 1987, ch 88, § 1.



§ 10-11-64 Annual valuation of property within municipality.

10-11-64. Annual valuation of property within municipality. The director of equalization in the county of jurisdiction shall annually, in cooperation with the directors of equalization in the other counties of an overlapping municipality, establish the assessed valuation for all property within the municipality for the purpose of levying municipal taxes. The taxable percentages of the property within the municipality shall be equal to the taxable percentage in the county of jurisdiction.

Source: SL 1987, ch 88, § 2.



§ 10-11-65 Appeal from assessment to sales ratio studies.

10-11-65. Appeal from assessment to sales ratio studies. Any person, firm, corporation, public or private, taxing district, or state department interested, may appeal from the assessment to sales ratio studies prepared by the Department of Revenue pursuant to § 10-11-55 to the Office of Hearing Examiners in the manner prescribed in chapter 10-11 for taking appeals from decisions of the county board of equalization.

Source: SL 1994, ch 73, § 45; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-66 Consolidated board of equalization authorized--Membership.

10-11-66. Consolidated board of equalization authorized--Membership. In lieu of the local board of equalization and county board of equalization established and governed pursuant to §§ 10-11-13 to 10-11-31, inclusive, the governing boards of any county, municipality, school, and township may agree by resolution to consolidate the local board of equalization with the county board of equalization no later than the second Tuesday of November. The resolution shall state the number of members from each governing board that will sit as a consolidated board of equalization. Membership of the consolidated board of equalization shall include members of school and municipal governing boards and the county commission. Membership of the consolidated board may also include members of township governing boards. All governmental responsibilities and expenses associated with equalization of property under the provisions of chapters 10-3 and 10-11 shall be shared as mutually agreed upon by the governing bodies. Governing bodies not exercising this option shall continue to hear appeals as prescribed in §§ 10-11-13 to 10-11-31, inclusive.

Source: SL 1996, ch 68, § 1.



§ 10-11-67 Filing complaint with consolidated board.

10-11-67. Filing complaint with consolidated board. Any resident, feeling aggrieved by anything in the assessment roll, may apply, personally or through an attorney or agent, to the consolidated board of equalization for the correction of alleged errors in the listing or valuation of the resident's property. A notice of a complaint or grievance shall be mailed or filed in writing with the county auditor no later than the first Tuesday in April. If the notice is mailed, the postmark shall be conclusive evidence regarding the timeliness of the appeal. An appeal to the board shall encompass the aggregate valuation of the property being appealed or the property classification.

Source: SL 1996, ch 68, § 2; SL 1999, ch 47, § 2; SL 2002, ch 51, § 7.



§ 10-11-68 Consolidated board to hear valuation, classification, and assessment questions--Adjustments in assessment roll.

10-11-68. Consolidated board to hear valuation, classification, and assessment questions--Adjustments in assessment roll. A consolidated board of equalization may hear individual valuation, classification, and assessment questions of owners who have appealed to the consolidated board of equalization, and may make adjustments and corrections in the assessment roll.

Source: SL 1996, ch 68, § 3.



§ 10-11-69 Assessment of omitted property by consolidated board.

10-11-69. Assessment of omitted property by consolidated board. If any real property is omitted by inadvertence or otherwise, the consolidated board of equalization shall place the property upon the assessment roll with the true value of the property and shall correct the assessment so that each tract or lot of real property is entered on the assessment roll at its true value. The procedure provided for in §§ 10-11-2 to 10-11-8, inclusive, relating to the assessment of omitted property is applicable as far as practicable.

Source: SL 1996, ch 68, § 4.



§ 10-11-70 Notice of raise in assessment by consolidated board.

10-11-70. Notice of raise in assessment by consolidated board. The assessment of the property of any person or agent residing in the taxing district shall not be raised until such person or agent has been duly notified of the time and place and intent of the consolidated board of equalization so to do, and such notice shall be by personal service upon the owner or agent, or by leaving a copy at the owner's or agent's place of business or last place of residence, and shall state the time and place where the board will be in session to act upon the matter.

Source: SL 1996, ch 68, § 5.



§ 10-11-71 Voting on property valuation by consolidated board--Oath of board members--Annual session.

10-11-71. Voting on property valuation by consolidated board--Oath of board members--Annual session. Municipal, school, and township board members may participate and vote only in the equalization of property within the boundaries of each member's respective taxing district. The county commissioners shall be a majority of the members eligible to vote on the property valuation in question. A majority of the members of the consolidated board eligible to vote on the property value in question constitutes a quorum. Before entering upon the discharge of duties, each member of the board shall take an oath to fairly and impartially perform such duties as a member of the board. The board shall meet for the purpose of hearing appeals and equalizing the assessments of property. The board shall meet annually on the second Tuesday in April at a site agreed upon by each governing board of any municipality or school agreeing to consolidate the local board of equalization with the county board of equalization. The board shall continue in session and may adjourn from time to time until all properly filed appeals have been determined and equalization is completed. The board shall remain in session no longer than three weeks after the second Tuesday in April.

Source: SL 1996, ch 68, § 6.



§ 10-11-72 Authority of consolidated board of equalization.

10-11-72. Authority of consolidated board of equalization. A consolidated board of equalization may:

(1) Make adjustments and corrections pursuant to § 10-11-61;

(2) Correct clerical errors of the assessment roll;

(3) Hear appeals from individuals regarding aggregate assessments, classification, and equalization; and

(4) Equalize between taxing districts and between classes of property. The board shall raise or lower, if necessary, each class of property on a percentage basis covering the class as a whole within the assessment district.
Source: SL 1996, ch 68, § 7.



§ 10-11-73 Written notice of consolidated board decisions.

10-11-73. Written notice of consolidated board decisions. The consolidated board of equalization shall give written notice of its decision to be postmarked on or before the Friday following its adjournment to each person owning property on which action was taken.

Source: SL 1996, ch 68, § 8.



§ 10-11-74 Placement of omitted property on taxing district books by consolidated board.

10-11-74. Placement of omitted property on taxing district books by consolidated board. The consolidated board of equalization shall place upon the books of any taxing district within the county any property that may have been omitted by error or neglect of the director of equalization. The procedure provided for in §§ 10-11-2 to 10-11-8, inclusive, relating to the assessment of omitted property is applicable as far as practicable.

Source: SL 1996, ch 68, § 9.



§ 10-11-75 Reassessment of taxing district caused by consolidated board decision prohibited.

10-11-75. Reassessment of taxing district caused by consolidated board decision prohibited. Nothing contained in § 10-11-74 authorizes any consolidated board of equalization to raise or lower the assessment on any piece or parcel of real property, with or without the improvements above or below that of an adjoining piece or parcel of real property of equal value, by which an inequality may be produced which would allow or cause a reassessment by such consolidated board of equalization to be made of the real property of the whole taxing district.

Source: SL 1996, ch 68, § 10.



§ 10-11-76 Appeal of consolidated board of equalization's decision.

10-11-76. Appeal of consolidated board of equalization's decision. Any person feeling aggrieved by the decision of the consolidated board of equalization may appeal that decision in the same manner as prescribed in § 10-11-42 for the county board of equalization.

Source: SL 1996, ch 68, § 10A.



§ 10-11-77 Application of §§ 10-11-13 to 10-11-31.

10-11-77. Application of §§ 10-11-13 to 10-11-31. The provisions of §§ 10-11-13 to 10-11-31, inclusive, do not apply to §§ 10-11-66 to 10-11-76, inclusive.

Source: SL 1996, ch 68, § 11.



§ 10-11-78 Supreme Court may award attorney fees against unsuccessful appellant--Motion andstatement of costs.

10-11-78. Supreme Court may award attorney fees against unsuccessful appellant--Motion and statement of costs. On motion, the Supreme Court may award reasonable attorneys' fees in an action brought to the Supreme Court pursuant to this chapter against any appellant relative to the assessment of property, if the appellant does not prevail in its appeal of the property assessment. The motion shall be accompanied by counsel's verified itemized statement of costs incurred and legal services rendered.

Source: SL 1999, ch 48, § 2.






Chapter 12 - State And Local Property Tax Levies

§ 10-12-1 Levy of state tax--Purposes covered by levy.

10-12-1. Levy of state tax--Purposes covered by levy. The state tax shall be levied by the Department of Revenue. The department shall determine the rate of state tax to be levied for the purposes prescribed by law and such rate shall be based on the aggregate value of the taxable property within the state as assessed and equalized by the department, and may not exceed a rate which will produce a revenue sufficient to defray the estimated expense of the current year and any deficiency that may remain unpaid of the expenses of the preceding year, together with a sufficient amount to pay the annual interest and provide a debt service fund for the payment of the public debt of the state, and for the payment of all appropriations made by the Legislature.

Source: SDC 1939, § 57.0501; SL 1994, ch 73, § 25; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-2 Maximum state levy.

10-12-2. Maximum state levy. The rates of levy for state purposes shall in no event exceed two mills on the dollar in any one year.

Source: SL 1915, ch 298, § 14; RC 1919, § 6747; SL 1933, ch 193; SDC 1939, § 57.0501.



§ 10-12-3 Determination of rate of state levy--Certification and deduction of amounts availablefrom other sources.

10-12-3. Determination of rate of state levy--Certification and deduction of amounts available from other sources. The board of equalization, in determining the rate of tax to be levied against the taxable property in the state, shall ascertain the amount in dollars necessary to meet the estimated ordinary expenses of the state for each year; the amount in dollars necessary to pay the deficiency of the preceding years and the amount in dollars necessary to pay the annual interest and to provide a debt service fund for the payment of the public debt of the state. When these amounts have been ascertained, the board shall require the commissioner of finance and management to certify to such board of equalization the amounts available in the general fund of the state and the probable amounts to become available during the year, from whatever source other than the general property tax. The board of equalization shall then deduct from the amount ascertained to be necessary to meet the requirements of the state for the purposes hereinbefore enumerated the amounts so certified to it by the commissioner of finance and management and as ascertained and determined by such board as being or to become available in the general fund, and shall then levy a tax against the taxable property in the state sufficient only to provide the revenues necessary to equal the balance of the sum ascertained to be necessary to meet the requirements of the state for the purposes hereinbefore enumerated.

Source: SL 1933, ch 193; SDC 1939, § 57.0501; SL 1977, ch 87.



§ 10-12-4 Constitutional limitations on state levy to be observed.

10-12-4. Constitutional limitations on state levy to be observed. The amounts applied to the purposes enumerated in § 10-12-3 including the amounts available from the general fund and the amounts raised through the annual tax levied against the taxable property in the state when combined shall not exceed the limitations in amount and in rates of levy as provided by S.D. Const., Art. XI, § 1, the tax levies imposed against the taxable property being restricted for the respective purposes as enumerated, to the combined general fund applications and to the balances over and above the amounts available from general fund revenues, required for the respective purposes as enumerated and as restricted and limited by the Constitution and this chapter.

Source: SL 1933, ch 193; SDC 1939, § 57.0501.



§ 10-12-5 State treasurer to transfer sums to interest and debt service funds.

10-12-5. State treasurer to transfer sums to interest and debt service funds. The state treasurer is hereby directed to transfer the sums available or to become available in the general fund of the state to the proper interest and debt service funds or other funds, when such sums have been allocated and included as a part of the amounts to be raised for the purposes enumerated in § 10-12-3 to the end that such sums may be available for the purposes to which they may be allocated as a part of the authorized tax levies.

Source: SL 1933, ch 193; SDC 1939, § 57.0501.



§ 10-12-6 Repealed.

10-12-6. Repealed by SL 2005, ch 149, § 1.



§ 10-12-7 Local levies in specific amounts--Certification to county auditor--Change in levyafter certification.

10-12-7. Local levies in specific amounts--Certification to county auditor--Change in levy after certification. All county, township, municipal, sanitary district, and school taxes, except special assessments in municipalities, shall be levied or voted in specific amounts of money required and within the limitations fixed by law. The amount of such levies made by any of such taxing districts except counties shall be certified to the county auditor of the county by the clerk or corresponding officer of the taxing district on or before the first day of October of each year and such certificates shall be filed by such auditor as permanent records of his office and be open to public inspection at all times.

Any levy so filed may be altered in any respect permitted by law, by proper action of the governing body of the taxing district involved, at any time before extension of the tax for said district has been commenced by the county auditor, upon filing a properly amended certificate showing the alteration required.

Source: SL 1901, ch 50, § 1; RPolC 1903, § 2135; RC 1919, § 6752; SDC 1939, § 57.0510; SL 1992, ch 73, § 4.



§ 10-12-7.1 Repealed.

10-12-7.1. Repealed by SL 1992, ch 73, § 1.



§ 10-12-7.2 Repealed.

10-12-7.2. Repealed by SL 2003, ch 53, § 2.



§ 10-12-8 Annual county levy for general purposes--Estimate of expenses as basis for levy.

10-12-8. Annual county levy for general purposes--Estimate of expenses as basis for levy. On the first Tuesday in September of each year, or within ten days thereafter, the board of county commissioners shall levy the necessary taxes for the current fiscal year on all taxable property in the county. The taxes shall be based upon an itemized estimate of the county expenses for the ensuing year. No greater levy of county tax may be made upon the taxable property of any county than will be equal to the amount of such expenses, with an excess of five percent of the same.

Source: SL 1899, ch 41, § 3; RPolC 1903, § 2137; SL 1905, ch 43; SL 1918 (SS), ch 51; RC 1919, § 6749; SDC 1939, § 57.0505; SL 1959, ch 434, § 1; SL 1984, ch 49, § 3.



§ 10-12-9 Purposes included in county general-purpose levy.

10-12-9. Purposes included in county general-purpose levy. The levy of county taxes pursuant to § 10-12-8 shall include the following purposes:

(1) For general county purposes;

(2) For the support of the mentally ill pursuant to § 27A-13-15 and developmentally disabled pursuant to chapters 27B-4 and 27B-9;

(3) For salaries;

(4) For county roads, in addition to the road taxes levied by townships and municipalities, and it shall have the entire supervision of the expenditure of such taxes. In all municipalities an amount equal to the average road levy distributed to the municipalities within the county for calendar years 1984, 1985, and 1986 shall be paid by the county treasurer to the municipal finance officer of the municipality. If a municipality is incorporated after January 1, 1984, the amount paid to the municipality shall be determined pursuant to § 10-12-32.1. Such money shall be expended by the governing body of the municipality only for bridge and street purposes within the municipality;

(5) For fire guards in territory not organized into civil townships, to be levied against the taxable property of such unorganized territory;

(6) For county bridges;

(7) For county parks pursuant to chapter 41-18;

(8) For support of the poor pursuant to chapter 28-13;

(9) For a public defender pursuant to chapter 7-16A;

(10) For recreation, tourism and industrial development pursuant to § 7-18-12;

(11) For contingency appropriations pursuant to §§ 7-21-6.1 and 7-21-32.2;

(12) For county monuments pursuant to § 7-26-1;

(13) For historical sites pursuant to § 7-26-3;

(14) For historical museums pursuant to § 7-26-5;

(15) For abandoned cemeteries pursuant to § 7-26-7;

(16) For a county fair pursuant to chapter 7-27;

(17) For real estate classification pursuant to § 10-10-2;

(18) For weather modification pursuant to § 10-12-18;

(19) For operation of a public library pursuant to § 14-2-47;

(20) For the judicial system pursuant to chapter 16-2;

(21) For day care centers pursuant to § 26-6-18.3;

(22) For mental health centers pursuant to § 27A-5-9;

(23) For senior citizens pursuant to § 28-18-6;

(24) For emergency welfare pursuant to § 28-13-19;

(25) For roads in national forests pursuant to § 31-9-4;

(26) For health departments pursuant to § 34-3-22;

(27) For drug abuse pursuant to chapter 34-3B;

(28) For hospital operation and maintenance pursuant to §§ 34-8-19 and 34-8-20;

(29) For hospital wards pursuant to § 34-8-23;

(30) For aid to city hospitals pursuant to chapter 34-9;

(31) For ambulance service pursuant to § 34-11-1;

(32) For fire protection pursuant to chapter 34-31;

(33) For conservation districts pursuant to §§ 38-8-49.1, 38-8-55, 38-8-56, and 38-8-57;

(34) For weed and pest control pursuant to §§ 38-22-24 and 38-22-26;

(35) For animal damage control pursuant to § 40-36-11;

(36) For cooperative parks pursuant to §§ 42-2-10 and 42-2-11;

(37) For recreation systems pursuant to chapter 42-2;

(38) For activities of the elderly pursuant to §§ 42-2-6 and 42-2-7;

(39) For geological survey pursuant to § 45-2-3;

(40) For flood control pursuant to §§ 7-18-14, 7-18-15, and 46A-14-71;

(41) For safety programs pursuant to § 7-18-13;

(42) For airports pursuant to chapter 50-7;

(43) For emergencies and disasters pursuant to chapter 34-48A;

(44) For Memorial Day expense pursuant to § 7-8-24;

(45) For the fiscal and managerial affairs of the county pursuant to § 7-8-20;

(46) For extension services pursuant to §§ 13-54-8 to 13-54-13, inclusive.
Source: SDC 1939, § 57.0505 (1) to (7); SL 1945, ch 322; SL 1947, ch 44, § 1; SL 1959, ch 434, §§ 1, 2; SDC Supp 1960, § 57.0505 (1) to (7), (10), (11); SL 1985, ch 77, § 2; SL 1987, ch 89; SL 1998, ch 58, § 1.



§ 10-12-9.1 Repealed.

10-12-9.1. Repealed by SL 1985, ch 77, § 42.



§ 10-12-9.2 Levy for library purposes--Certain municipalities exempted.

10-12-9.2. Levy for library purposes--Certain municipalities exempted. If a county is taxing under the provisions of subdivision 10-12-9(19) for library purposes and such county contains within its geographical boundaries one or more municipalities which use public funds pursuant to § 14-2-47, then the tax for library purposes shall be levied only outside the boundaries of the municipality.

Source: SL 1986, ch 90.



§ 10-12-10 , 10-12-11. Repealed.

10-12-10, 10-12-11. Repealed by SL 1982, ch 28, §§ 28, 29.



§ 10-12-12 Repealed.

10-12-12. Repealed by SL 1985, ch 77, § 42.



§ 10-12-13 County levy to match federal aid to roads and bridges--Special fund created.

10-12-13. County levy to match federal aid to roads and bridges--Special fund created. The board of county commissioners may levy an annual tax not to exceed one dollar and twenty cents per thousand dollars of taxable valuation as a reserve fund to be accumulated and used for the purpose of matching federal aid grants which have or may hereafter become available. Moneys in the fund may be expended in cooperation with the federal government in the laying out, marking, constructing and reconstructing roads and constructing and reconstructing bridges, under the jurisdiction of the board of county commissioners. The tax levy shall be in addition to all other levies authorized to be made by the board of county commissioners for road and bridge purposes provided for in § 10-12-21. The proceeds of such levy shall be placed in a special fund to be known as the "county highway and bridge reserve fund."

Source: SL 1951, ch 35, § 1; SL 1953, ch 29, § 1; SL 1957, ch 29, § 1; SDC Supp 1960, § 57.0505-1; SL 1982, ch 28, § 30; SL 1989, ch 87, § 15B.



§ 10-12-14 Payment to municipalities from federal matching-aid levy.

10-12-14. Payment to municipalities from federal matching-aid levy. In all municipalities, twenty-five percent of the money raised by the levy made pursuant to § 10-12-13 within said municipalities shall be paid by the county treasurer to the treasurer of said municipality to be expended by the governing body of said municipality for bridge and street purposes within said municipality.

Source: SL 1953, ch 29, § 4; SL 1957, ch 29, § 4; SDC Supp 1960, § 57.0505-1; SL 1992, ch 60, § 2.



§ 10-12-15 County highway and bridge reserve fund exempt from budget law.

10-12-15. County highway and bridge reserve fund exempt from budget law. The provisions of §§ 10-12-13 to 10-12-17, inclusive, relating to the administration, use, or expenditure of any fund in the county highway and bridge reserve fund shall not be subject to or limited by any provision contained in the county budget law.

Source: SL 1951, ch 35, § 3; SL 1953, ch 29, § 3; SL 1957, ch 29, § 3; SDC Supp 1960, § 57.0505-1.



§ 10-12-16 Use of unexpended balances in county road and bridge funds--Reversion to generalfund prohibited.

10-12-16. Use of unexpended balances in county road and bridge funds--Reversion to general fund prohibited. Any unexpended balance remaining in any road, highway, or bridge fund of the county may, at the end of the fiscal year be transferred to the county highway and bridge reserve fund established in § 10-12-13. Any money in said fund, not necessary for the purpose of matching federal aid grants heretofore made or for the current year may be expended for laying out, marking, constructing, reconstructing, and maintaining any roads and any bridges on the county secondary federal aid system under the jurisdiction of the board of county commissioners, or such funds may be allowed to accumulate as a reserve fund and be used for future improvement and construction of public highways and bridges. No part of such fund shall revert to the general funds of the county nor shall any of said funds be used for any other purpose than for highway or bridge purposes as provided herein.

Source: SL 1951, ch 35, §§ 2, 3; SL 1953, ch 29, §§ 2, 3; SL 1957, ch 29, §§ 2, 3; SDC Supp 1960, § 57.0505-1.



§ 10-12-17 Use of general road and bridge funds for matching aid permitted.

10-12-17. Use of general road and bridge funds for matching aid permitted. Nothing in §§ 10-12-13 to 10-12-16, inclusive, may be construed to prohibit the board of county commissioners from using any other funds appropriated for highway and bridge purposes for the purpose of matching federal aid grants heretofore or hereafter made.

Source: SL 1951, ch 35, § 3; SL 1953, ch 29, § 3; SL 1957, ch 29, § 3; SDC Supp 1960, § 57.0505-1; SL 1982, ch 28, § 31.



§ 10-12-18 County weather-modification expenditure authorized--Contractors to be licensed.

10-12-18. County weather-modification expenditure authorized--Contractors to be licensed. The board of county commissioners may appropriate money from the general fund for "weather-modification." The money may be used only for the gathering of information upon, aiding in, or conducting any program for weather modification, as defined by law, within said county, or in conjunction with any other county or counties. The board of county commissioners may not enter into a contract or agreement for any such purpose except with one who has been licensed pursuant to chapter 46-3A, except for the purpose of gathering information they may enter into a contract or agreement with a state agency not licensed.

Source: SL 1955, ch 264, §§ 1, 2; SDC Supp 1960, § 57.0505-3; SL 1963, ch 443; SL 1969, ch 264; SL 1985, ch 77, § 12.



§ 10-12-19 , 10-12-20. Repealed.

10-12-19, 10-12-20. Repealed by SL 1982, ch 28, §§ 32, 33.



§ 10-12-21 Maximum county levy for all purposes.

10-12-21. Maximum county levy for all purposes. The total annual county tax levy for all purposes may not exceed twelve dollars per thousand dollars of taxable valuation.

Source: SL 1915, ch 292, § 1; RC 1919, § 6737; SDC 1939, § 57.0511; SL 1941, ch 335; SL 1943, ch 285, § 1; SL 1945, ch 324, § 1; SL 1947, ch 400; SL 1949, ch 409; SL 1951, ch 438, § 1; SL 1959, ch 434, § 3; SL 1967, ch 320; SL 1977, ch 88; SL 1985, ch 77, § 1; SL 1989, ch 87, § 2.



§ 10-12-21.1 Levies in addition to limit.

10-12-21.1. Levies in addition to limit. A county may levy taxes in addition to the limit prescribed in § 10-12-21 for the following purposes:

(1) Accumulation for all county buildings and structures pursuant to §§ 7-25-1, 7-27-1, and 34-8-5;

(2) Accumulations for interest and principal payments on all county bonds, long-term indebtedness, and judgments pursuant to §§ 7-18-7, 7-22-11, 7-24-18, and 41-18-6;

(3) For the highway and bridge reserve fund pursuant to § 10-12-13;

(4) For the snow removal and emergency disaster fund pursuant to § 34-5-2;

(5) For a railroad authority pursuant to § 49-17A-22;

(6) For regional airport authorities pursuant to § 50-6A-24;

(7) For secondary roads pursuant to § 31-12-27;

(8) For fire protection pursuant to § 34-31-3.
Source: SL 1985, ch 77, § 3; SL 1987, ch 29, § 5.



§ 10-12-22 Obsolete.

10-12-22. Obsolete.



§ 10-12-23 Repealed.

10-12-23. Repealed by SL 1982, ch 28, § 34.



§ 10-12-24 , 10-12-25. Repealed.

10-12-24, 10-12-25. Repealed by SL 1978, ch 72, §§ 28, 29.



§ 10-12-26 Annual levy of organized township--Certification to county auditor.

10-12-26. Annual levy of organized township--Certification to county auditor. On the last Tuesday in March of each year, or within ten days thereafter, the board of supervisors of each organized civil township shall levy the annual taxes for the ensuing year, as voted at the annual town meeting, and immediately thereafter the township clerk shall certify to the county auditor the amounts of such levies, in substantially the following form:

For general purposes _______________ dollars.

For bridge purposes _______________ dollars.

For fireguard purposes _______________ dollars.

Source: SL 1899, ch 41, § 4; RPolC 1903, § 2138; RC 1919, § 6751; SDC 1939, § 57.0509.



§ 10-12-27 Township levy for bond interest and debt service fund--Surplus transferred to generalfund.

10-12-27. Township levy for bond interest and debt service fund--Surplus transferred to general fund. At the time specified in § 10-12-26 in every township where there are bonds outstanding, the township board of supervisors shall levy a tax sufficient to pay the interest on such bonds and not to exceed fifteen percent of the principal of such debt, as a debt service fund, the money from which tax shall be applied to no other purpose than the payment of outstanding bonds and interest on the same, until such bonds and interest are fully paid, when any surplus remaining shall be transferred to the township general fund, the amounts of which levy shall be certified as prescribed in § 10-12-26.

Source: SL 1899, ch 41, § 4; RPolC 1903, § 2138; RC 1919, § 6751; SDC 1939, § 57.0509.



§ 10-12-28 Maximum rate of township levy.

10-12-28. Maximum rate of township levy. The total rate of the annual tax levy in civil townships may not exceed three dollars per thousand dollars of taxable valuation.

Source: SL 1915, ch 292, § 4; RC 1919, § 6741; SDC 1939, § 57.0513; SL 1989, ch 87, § 3.



§ 10-12-28.1 Additional township levy for fire protection.

10-12-28.1. Additional township levy for fire protection. If the allowable tax levy for a township in § 10-12-28 is insufficient to meet other allowable expenses and fire protection expenses, an additional annual tax for the purpose of providing fire protection may be levied. However, such additional levy may not exceed one dollar and twenty cents per thousand dollars of taxable valuation within the township.

Source: SL 1981, ch 85; SL 1988, ch 94, § 3; SL 1989, ch 87, § 15O.



§ 10-12-29 Annual school district levy--Report to county auditor--Spread against property.

10-12-29. Annual school district levy--Report to county auditor--Spread against property. The school district board of a school district shall by resolution adopt a levy in dollars and cents sufficient to meet the school budget for the general fund of the district for the current fiscal school year. The school district shall report the levy to the county auditor by the first of October on forms prescribed by the county auditor. The county auditor shall spread a levy in dollars and cents over the taxable property of the school district sufficient to raise the money requested by the school district, subject to the legal dollar limitations provided by law.

Source: SDC 1939, § 57.0515 as added by SL 1953, ch 460, § 1; SL 1969, ch 44, § 35; SL 1971, ch 74, § 1; SL 1986, ch 126, § 22; SL 1989, ch 30, § 26; SL 1997, ch 87, § 3.



§ 10-12-30 , 10-12-31. Repealed.

10-12-30, 10-12-31. Repealed by SL 1995, ch 57, §§ 35, 36; SL 1995, ch 59.



§ 10-12-31.1 Adjusting level of assessment for school districts.

10-12-31.1. Adjusting level of assessment for school districts. Notwithstanding other provision of law, when applying the levies for school purposes, the county director of equalization of each county shall adjust the level of assessment in that district so that the level of assessment as indicated by the most recent assessment to sales ratio as provided for in § 10-11-55 and the most recent agricultural income value as provided for in § 10-6-33.28 to 10-6-33.33, inclusive, in that district are equal to eighty-five percent of market value or agricultural income value. The Department of Revenue shall provide the director of equalization of each county all of the factors of adjustment necessary for the computations required in this section.

Source: SL 1980, ch 77, § 1; SL 1983, ch 73; SL 1984, ch 68; SL 1989, ch 87, § 6; SL 1995, ch 57, § 38; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 44, § 14, eff. July 1, 2009; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-31.2 Repealed.

10-12-31.2. Repealed by SL 1986, ch 88, § 2A.



§ 10-12-31.3 , 10-12-31.4. Repealed.

10-12-31.3, 10-12-31.4. Repealed by SL 1995, ch 57, §§ 39, 40.



§ 10-12-32 Maximum rate of levy in municipalities.

10-12-32. Maximum rate of levy in municipalities. In municipalities, the levy may not exceed twenty-seven dollars per thousand dollars of taxable valuation.

Source: SL 1915, ch 292, § 2; RC 1919, § 6739; SL 1919, ch 114; SDC 1939, § 57.0517; SL 1945, ch 325; SL 1951, ch 442, § 1; SL 1959, ch 435, § 1; SL 1978, ch 62, § 1; SL 1989, ch 87, § 7.



§ 10-12-32.1 Municipalities incorporated after January 1, 1984.

10-12-32.1. Municipalities incorporated after January 1, 1984. If a municipality was incorporated after January 1, 1984, the municipality shall receive twenty-five percent of the money raised for county roads for calendar years 1984, 1985, and 1986, within the area that is now incorporated as a municipality.

Source: SL 1998, ch 58, § 2.



§ 10-12-33 Repealed.

10-12-33. Repealed by SL 1989, ch 87, § 8.



§ 10-12-34 Repealed.

10-12-34. Repealed by SL 1982, ch 86, § 12.



§ 10-12-34.1 Tax levies based on true and full valuation.

10-12-34.1. Tax levies based on true and full valuation. Tax levy limitations shall be applied, and taxes shall be computed, on the true and full valuation.

Source: SL 1978, ch 77, § 1; SL 1988, ch 94, § 3; SL 1989, ch 87, § 9.



§ 10-12-35 Judgment levies exempt from limitations--Levies to pay bonds--Levies authorizedby voters.

10-12-35. Judgment levies exempt from limitations--Levies to pay bonds--Levies authorized by voters. Nothing in this chapter shall prohibit the making of any levy directed by the order of any court for the purpose of paying a judgment or judgments against any taxing district for indebtedness created or existing prior to July 1, 1919. The levy limits fixed by this chapter do not limit or include any levies made to pay the annual interest on the bonded indebtedness of any taxing district or to pay bonds heretofore or hereafter legally issued by any taxing district at the maturity thereof; nor shall the levy limits fixed by this chapter include the levies for any purpose which have been or may hereafter be authorized by a vote of the people.

Source: SL 1915, ch 292, § 9; SL 1917, ch 128, § 2; RC 1919, § 6745; SDC 1939, § 57.0519; SL 1943, ch 287; SL 1945, ch 324, § 3; SL 1978, ch 62, § 22.



§ 10-12-36 Special election on tax levy exceeding limitations--Vote required for approval--Maximum excess.

10-12-36. Special election on tax levy exceeding limitations--Vote required for approval--Maximum excess. If the governing body of any county, municipality, or township, determines that the amount of taxes which may be levied under the rates limited by this chapter will be insufficient to meet the needs of the taxing district for the current year, the question of an increased levy may be submitted to the voters thereof at a special election called and conducted in the same manner as other special elections therein. If three-fourths of the votes cast at any such election are in favor of the increased levy, the governing board may, without further act, increase the maximum rate as limited by this chapter to the extent of six dollars per thousand dollars of taxable valuation.

Source: SL 1915, ch 292, § 7; RC 1919, § 6744; SDC 1939, § 57.0520; SL 1951, ch 443; SL 1989, ch 87, § 10; SL 1996, ch 69, § 3.



§ 10-12-37 Repealed.

10-12-37. Repealed by SL 1989, ch 91, § 2.



§ 10-12-38 Equalizing assessment of all property between counties.

10-12-38. Equalizing assessment of all property between counties. The Department of Revenue may equalize the assessment of all property between counties:

(1) If a school district or municipality lies partly in each, but only if the board of county commissioners of any one of the counties makes a request in writing for such equalization;

(2) If a state levy is made pursuant to § 10-12-1.
Source: SL 1994, ch 73, § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-39 Equalizing assessment of land and structures on property between counties.

10-12-39. Equalizing assessment of land and structures on property between counties. If assessments have been equalized pursuant to § 10-12-38, the Department of Revenue in connection with its general and specific powers and duties, shall equalize the assessment of land and structures thereon, separately, by adding to the aggregate value thereof, in every county in which the department may believe the valuation to be less than required by law for assessment purposes, such rate percent as will raise the same to its proper proportionate value, and by deducting from the aggregate assessed value thereof, in every county in which the department may believe the value to be more than required by law for assessment purposes, such percent as will reduce the same to its proper proportionate value. Municipal lots shall be equalized in the same manner as provided in this section for equalizing lands.

Source: SL 1994, ch 73, § 28; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-40 Addition to or deduction from valuation of lands, municipal lots and structures onland between counties.

10-12-40. Addition to or deduction from valuation of lands, municipal lots and structures on land between counties. The Department of Revenue, in making such equalization, may add to or deduct from the aggregate assessed valuation of lands, municipal lots, and structures thereon, separately, or any class of personal property throughout the state as provided by § 10-11-48, but in all cases of addition to or deduction from the assessed valuation of any class of property in the several counties or throughout the state, such additions to or deductions from the assessed valuation shall be based upon competent and tangible evidence and the rate percent of addition or deduction may not be fractional.

Source: SL 1994, ch 73, § 29; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-41 Certification of percent added to or deducted from valuation of property.

10-12-41. Certification of percent added to or deducted from valuation of property. On or before the second Monday in August, the Department of Revenue shall transmit to each county auditor a certificate, specifying the percent added to or deducted from the valuation of each class of real and personal property in the several counties of the state. Such certificates shall show the equalized valuation of all property within such county. The certificate shall also, if equalization is made pursuant to subdivision 10-12-38(2), show the levy or levies for state purposes made by the department.

Source: SL 1994, ch 73, § 30; SL 2003, ch 272, § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-42 Annual levy for general fund of a school district.

10-12-42. Annual levy for general fund of a school district. For taxes payable in 2014 and each year thereafter, the levy for the general fund of a school district shall be as follows:

(1) The maximum tax levy shall be nine dollars and twenty cents per thousand dollars of taxable valuation subject to the limitations on agricultural property as provided in subdivision (2) of this section, and owner-occupied property as provided in subdivision (3) of this section;

(2) The maximum tax levy on agricultural property for such school district shall be two dollars and nine cents per thousand dollars of taxable valuation. If the district's levies are less than the maximum levies as stated in this section, the levies shall maintain the same proportion to each other as represented in the mathematical relationship at the maximum levies; and

(3) The maximum tax levy for an owner-occupied single-family dwelling as defined in § 10-13-40 for such school district shall be four dollars and twenty-nine and six tenths cents per thousand dollars of taxable valuation. If the district's levies are less than the maximum levies as stated in this section, the levies shall maintain the same proportion to each other as represented in the mathematical relationship at the maximum levies.

All levies in this section shall be imposed on valuations where the median level of assessment represents eighty-five percent of market value as determined by the Department of Revenue. These valuations shall be used for all school funding purposes. If the district has imposed an excess levy pursuant to § 10-12-43, the levies shall maintain the same proportion to each other as represented in the mathematical relationship at the maximum levies in this section. The school district may elect to tax at less than the maximum amounts set forth in this section.

Source: SL 1995, ch 57, § 37 as amended by SL 1995, ch 77, § 6; SL 1996, ch 69, § 5; SL 1997, ch 53, § 1; SL 1998, ch 51, § 8; SL 1998, ch 59, § 1; SL 1999, ch 49, § 1; SL 2000, ch 50, § 1; SL 2001, ch 51, § 1; SL 2002, ch 52, § 1; SL 2003, ch 52, § 1; SL 2003, ch 272, § 82; SL 2004, ch 83, § 1; SL 2005, ch 60, § 1; SL 2006, ch 41, § 1; SL 2007, ch 48, § 1; SL 2008, ch 44, § 21; SL 2008, ch 48, § 1; SL 2009, ch 43, §§ 1, 2; SL 2010, ch 49, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 90, § 4; SL 2012, ch 64, § 1; SL 2013, ch 46, § 1.



§ 10-12-42.1 Repealed.

10-12-42.1. Repealed by SL 2002, ch 52, § 2.



§ 10-12-43 Excess tax levy authorized for school districts--Vote by governing body--Announcement requirements--Referendum election.

10-12-43. Excess tax levy authorized for school districts--Vote by governing body--Announcement requirements--Referendum election. The governing body of the school district may raise additional revenues for general fund purposes only, from property tax through the imposition of an excess tax levy. The governing body of a school district may impose the excess tax levy with an affirmative two-thirds vote of the governing body on or before July fifteenth of the year prior to the year the taxes are payable. On any excess tax levy approved after July 1, 2002, the governing body of the taxing district shall specify in the resolution the year or number of years the excess tax levy will be applied.

The requirements for an announcement made pursuant to this section are as follows:

(1) The decision of the governing body to originally impose or subsequently increase an excess tax levy shall be first published within ten days of the decision;

(2) Publication shall be made at least twice in the legal newspaper designated pursuant to § 13-8-10, with no fewer than five days between publication dates, before the opt out takes effect;

(3) The announcement shall be at least three newspaper columns in width and four inches in length or at least one-sixth of a page in size, whichever size is greater;

(4) The announcement shall be headed with the following statement in a typeface no less than eighteen point type: "ATTENTION TAXPAYERS: NOTICE OF PROPERTY TAX INCREASE OF $(fill in amount)." The remainder of the announcement shall consist of a reproduction of the "Resolution for Opt Out," including the amount that property taxes will be increased annually by the proposed opt out and a statement of the right to refer the decision of the board to a vote of the people as provided in this section. The secretary of revenue, in rules promulgated pursuant to chapter 1-26, shall prescribe a uniform form to be used by the school district for notification of taxpayers as required by this section.

However, the requirements of subdivisions (3) and (4) shall be waived if:

(A) The opt out is for less than fifteen thousand dollars; or

(B) A copy of the resolution for opt out is mailed to every property taxpayer in the local governmental unit, by first class mail or bulk mail, within twenty days of the decision to opt out; and

(C) A copy of the resolution for opt out is printed in each official newspaper in the local governmental unit's boundaries.

For the purposes of subsections (A), (B), and (C), the first publication is not deemed to have occurred until three days after the mailing is sent or the resolution is delivered to the official newspaper.

The opt out decision may be referred to a vote of the people upon a resolution of the governing body of the school district or by a petition signed by at least five percent of the registered voters in the school district and filed with the governing body within twenty days of the first publication of the decision. The referendum election shall be held on or before October first of the year prior to the time the taxes are payable.

Source: SL 1995, ch 57, § 42; SL 1996, ch 69, § 1; SL 1997, ch 54, § 1; SL 2002, ch 53, § 1; SL 2002, ch 54, § 1; SL 2002, ch 55, § 1; SL 2003, ch 272, § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-44 County auditor in school districts authorized to raise additional revenue for generalfund and special education funds.

10-12-44. County auditor in school districts authorized to raise additional revenue for general fund and special education funds. The county auditor in each school district shall raise additional revenue, for the general fund and special education funds, from property taxes to compensate for tax abatement, tax increment financing district, or discretionary formula as follows:

(1) For tax incremental districts created pursuant to chapter 11-9 and formed after December 31, 1994, the county auditor shall levy an additional tax levy for an amount not to exceed an amount equal to the sum of the levies in §§ 10-12-42 and 13-37-16 times the tax increment valuation as defined in § 11-9-1;

(2) For property subject to § 10-6-35.2, 10-6-35.24, 10-6-35.25, 10-6-54, 10-6-55, or 10-6-67 the county auditor shall levy an additional tax levy for an amount not to exceed the amount of taxes that were not collected due to the reduction in valuation based on the maximum levies pursuant to §§ 10-12-42 and 13-37-16;

(3) For abated taxes the county auditor shall levy an additional tax levy for an amount not to exceed the amount of the school district's portion of the taxes that were abated pursuant to chapter 10-18 during the previous tax year.

The levies in this section are not subject to the referendum provision of § 10-12-43 and these levies shall maintain the same proportion to each other as represented in the mathematical relationship at the maximum levies pursuant to § 10-12-42.

Source: SL 1996, ch 69, § 17; SL 1997, ch 54, § 2.






Chapter 12A - Tax Collection Agreements With Indian Tribes

§ 10-12A-1 Definition of terms.

10-12A-1. Definition of terms. Terms as used in this chapter mean:

(1) "Department," the South Dakota Department of Revenue;

(2) "Indian country," those areas defined in 18 U.S.C. § 1151; and

(3) "Tribal tax," any tax imposed by an Indian tribe on persons subject to the Indian tribe's taxing powers.
Source: SL 1974, ch 105, § 1; SL 2003, ch 54, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12A-2 Legislative findings--Agreements authorized.

10-12A-2. Legislative findings--Agreements authorized. The Legislature finds that the public interest of both Indians and non-Indians is best served by close cooperation between the state government and the Indian tribes. The Legislature finds this cooperation to be especially important in the area of taxation. Accordingly, the department is hereby authorized to enter into tax collection agreements with Indian tribes.

Source: SL 1974, ch 105, § 2; SL 2003, ch 54, § 2.



§ 10-12A-3 Repealed.

10-12A-3. Repealed by SL 2003, ch 54, § 3.



§ 10-12A-4 Agreement to collect taxes for tribes--Department of Revenue and Regulation fee.

10-12A-4. Agreement to collect taxes for tribes--Department of Revenue and Regulation fee. The department may enter into tax collection agreements with any Indian tribe under the provisions of this chapter and chapter 1-24. These agreements may provide for the collection of any of the following state taxes and any tribal taxes imposed by a tribe that are identical to the following state taxes:

(1) The retail sales and service tax imposed by chapter 10-45;

(2) The use tax imposed by chapter 10-46;

(3) The contractors' excise tax imposed by chapter 10-46A;

(4) The alternate contractors' excise tax imposed by chapter 10-46B;

(5) The cigarette tax imposed by chapter 10-50;

(6) The motor vehicle excise tax imposed by chapter 32-5B;

(7) The fuel excise tax imposed by chapter 10-47B;

(8) The wholesale tax on tobacco products imposed by chapter 10-50;

(9) The amusement device tax imposed by chapter 10-58;

(10) The gross receipts tax on visitor related businesses imposed by chapter 10-45D;

(11) The excise tax on farm machinery, attachment units, and irrigation equipment imposed by chapter 10-46E;

(12) The contractor's excise tax on new or expanded power production facilities imposed by chapter 10-46C.

The agreement may provide for the retention by the department of an agreed-upon percentage of the gross revenue as an administrative fee.

Source: SL 1974, ch 105, § 4; SL 1981, ch 86, § 2; SL 1991, ch 89, § 2; SL 2003, ch 54, § 4; SL 2003, ch 272, § 82; SL 2005, ch 61, § 1; SL 2006, ch 58, § 23, eff. Mar. 2, 2006; SL 2010, ch 50, § 1.



§ 10-12A-4.1 Approval by Governor and attorney general required--Publication in countiesaffected.

10-12A-4.1. Approval by Governor and attorney general required--Publication in counties affected. Any tax collection agreement entered into pursuant to this chapter is binding and effective only after it is approved by the Governor and attorney general of the State of South Dakota. Prior to approval by the Governor and the attorney general, notice of the pending agreement shall be published by the department in the legal newspaper of the county or counties to be affected by the agreement, not less than two weeks prior to approval.

Source: SL 1978, ch 78; SL 2003, ch 54, § 5.



§ 10-12A-5 Percentage of state and tribal tax proceeds remitted to tribe.

10-12A-5. Percentage of state and tribal tax proceeds remitted to tribe. A tax collection agreement between the department and an Indian tribe may provide, if agreed upon by the parties, that a fixed percentage of the total annual state and tribal tax proceeds from an area of Indian country shall be remitted to the Indian tribe in lieu of the exact amount of the revenue collected as a result of the imposition of tribal taxes.

Source: SL 1974, ch 105, § 5; SL 2003, ch 54, § 6.



§ 10-12A-6 Duration of collection agreements--Renewal.

10-12A-6. Duration of collection agreements--Renewal. Any tax collection agreements between the department and an Indian tribe shall be for a term not to exceed five years. Such agreement, however, is renewable upon expiration by the mutual consent of the parties.

Source: SL 1974, ch 105, § 6; SL 2003, ch 54, § 7.



§ 10-12A-7 Repealed.

10-12A-7. Repealed by SL 2003, ch 54, § 8.



§ 10-12A-8 State jurisdiction within Indian country.

10-12A-8. State jurisdiction within Indian country. Nothing in this chapter may be construed to relinquish any jurisdiction the state might have to levy or collect from any person any tax or fee within Indian country.

Source: SL 1991, ch 89, § 3; SL 2003, ch 54, § 9.



§ 10-12A-9 Authority to collect fuel excise taxes under this chapter revoked if Hayden-Cartwright Act authorizes state imposition of tax.

10-12A-9. Authority to collect fuel excise taxes under this chapter revoked if Hayden-Cartwright Act authorizes state imposition of tax. The authority granted by subdivision 10-12A-4(7) is hereby revoked if the South Dakota Supreme Court or the United States Supreme Court rules that the Hayden-Cartwright Act, 4 U.S.C. § 104, authorizes the state to impose state motor fuel taxes on enrolled tribal members on Indian country controlled by the member's tribe.

Source: SL 2003, ch 54, § 10.






Chapter 12B - Limitation On Property Taxes [Repealed]

CHAPTER 10-12B

LIMITATION ON PROPERTY TAXES [REPEALED]

[Repealed by SL 1989, ch 89, § 21]



Chapter 13 - Property Tax Relief

§ 10-13-1 to 10-13-10. Repealed.

10-13-1 to 10-13-10. Repealed by SL 1992, ch 84, § 11.



§ 10-13-11 to 10-13-19. Repealed.

10-13-11 to 10-13-19. Repealed by SL 1995, ch 57, §§ 22 to 30.



§ 10-13-20 Construction of chapter.

10-13-20. Construction of chapter. The provisions of this chapter may not be construed to deny a tax refund pursuant to chapter 10-18A or 10-45A.

Source: SL 1992, ch 84, § 10.



§ 10-13-21 Promulgation of rules.

10-13-21. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 governing the administration of this chapter.

Source: SL 1992, ch 84, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-22 to 10-13-34. Repealed.

10-13-22 to 10-13-34. Repealed by SL 1995, ch 57, § 13.



§ 10-13-35 Limitation on tax levy increase on real property for 1997 and years thereafter--Schooldistricts excepted.

10-13-35. Limitation on tax levy increase on real property for 1997 and years thereafter--School districts excepted. This section does not apply to school districts. For taxes payable in 1997, and each year thereafter, the total amount of revenue payable from taxes on real property within a taxing district, excluding the levy pursuant to § 10-13-36, may increase no more than the lesser of three percent or the index factor, as defined in § 10-13-38, over the amount of revenue payable from taxes on real property in the preceding year, excluding the amount of taxes levied pursuant to § 10-13-36. After applying the index factor, a taxing district may increase the revenue payable from taxes on real property above the limitations provided by this section by the percentage increase of value resulting from any improvements or change in use of real property, annexation, minor boundary changes, and any adjustments in taxation of property separately classified and subject to statutory adjustments and reductions under chapters 10-4, 10-6, 10-6A, and 10-6B, except § 10-6-31.4, only if assessed the same as property of equal value. A taxing district may increase the revenue it receives from taxes on real property above the limit provided by this section for taxes levied to pay the principal, interest, and redemption charges on any bonds issued after January 1, 1997, which are subject to referendum, scheduled payment increases on bonds and for a levy directed by the order of a court for the purpose of paying a judgment against such taxing district. Any taxing district created after the effective date of this section is exempt from the limitation provided by this section for a period of two years immediately following its creation.

Source: SL 1995, ch 57, § 14; SL 1997, ch 55, § 1; SL 2003, ch 55, § 1; SL 2004, ch 84, § 1.



§ 10-13-35.1 Exception to limitation on tax levy increase when consolidating services.

10-13-35.1. Exception to limitation on tax levy increase when consolidating services. Any taxing district subject to the limitations of § 10-13-35 may increase the revenue payable from taxes on real property above the limitation provided in § 10-13-35 to replace a corresponding reduction in revenue payable from taxes on real property in another taxing district for the purpose of consolidating services. Before the consolidation takes effect, the taxing districts shall enter into an agreement prescribing the amount of taxing authority to be transferred and the terms for consolidating services and disposing of property or equipment acquired through the agreement.

Source: SL 1996, ch 70, § 1.



§ 10-13-35.2 Districts' taxing authority returned upon discontinuance of consolidation of services.

10-13-35.2. Districts' taxing authority returned upon discontinuance of consolidation of services. In the event that the consolidation of services, pursuant to § 10-13-35.1, is discontinued, the taxing authority for the full amount of revenue payable from taxes on real property and indexed as prescribed by § 10-13-35 shall be returned to the original taxing district.

Source: SL 1996, ch 70, § 2.



§ 10-13-35.3 Revenue payable from real property taxes may be decreased.

10-13-35.3. Revenue payable from real property taxes may be decreased. Any county or municipality may decrease the total amount of revenue payable from taxes on real property below the maximum limit allowed by § 10-13-35 in any year. The decrease may not affect the amount of revenue payable that may be raised in accordance with §§ 10-13-35.4 and 10-13-35.5.

Source: SL 2002, ch 56, § 1; SL 2010, ch 51, § 1.



§ 10-13-35.4 County auditor to calculate maximum revenue amount payable--Factors--Exclusion.

10-13-35.4. County auditor to calculate maximum revenue amount payable--Factors--Exclusion. For taxes payable in the year 2003 and each year thereafter, the county auditor shall calculate what the maximum amount of revenue payable the county or municipality may request based on growth and the index factor pursuant to § 10-13-35. The calculation shall also show any accumulative percent of the index factor not used by the county or municipality. This calculation shall exclude the levy pursuant to § 10-13-36.

Source: SL 2002, ch 56, § 2; SL 2010, ch 51, § 2.



§ 10-13-35.5 Revenue payable from real property taxes may be increased.

10-13-35.5. Revenue payable from real property taxes may be increased. The county or municipality may increase the total amount of revenue payable from taxes on real property in any year up to the maximum amount calculated in accordance with § 10-13-35.4 utilizing any unused index factor from the prior three years. However, such an amount may not exceed the prior three year index factor total or ten percent, whichever is less.

Source: SL 2002, ch 56, § 3; SL 2010, ch 51, § 3.



§ 10-13-35.6 Counties that lowered property tax levies to comply with general fund carryoverrequirements authorized to revise levies.

10-13-35.6. Counties that lowered property tax levies to comply with general fund carryover requirements authorized to revise levies. Notwithstanding the provisions of § 10-13-35, if any county has decreased the total amount of revenue payable from taxes on real property since 1998 to comply with the provisions § 7-21-18.1 after receiving federal funds for disaster relief, such county may increase the total amount of revenue payable from taxes on real property in 2004 to any previous amount of revenue payable since 1999. For taxes payable in 2004, the county auditor shall calculate the maximum amount of revenue payable that the county may have requested based on growth and the index factor pursuant to § 10-13-35 and apply such growth and index factor to the previous amount.

Source: SL 2003, ch 56, § 1.



§ 10-13-35.7 Rural fire protection district--Decrease of revenue payable from real property taxes--Effect.

10-13-35.7. Rural fire protection district--Decrease of revenue payable from real property taxes--Effect. Any rural fire protection district may decrease the total amount of revenue payable from taxes on real property below the maximum limit allowed by § 10-13-35 in any year. The decrease may not affect the amount of revenue payable that may be raised in accordance with §§ 10-13-35.8 and 10-13-35.9.

Source: SL 2004, ch 85, § 1.



§ 10-13-35.8 Calculation of maximum amount of revenue payable--Rural fire district request--Factors--Exclusion.

10-13-35.8. Calculation of maximum amount of revenue payable--Rural fire district request--Factors--Exclusion. For taxes payable in the year 2005 and each year thereafter, the county auditor shall calculate what the maximum amount of revenue payable the rural fire district may request based on growth and the index factor pursuant to § 10-13-35. The calculation shall also show any accumulative percent of the index factor not used by the rural fire district and decrease in amount of revenue payable from property taxes requested by the rural fire district. This calculation shall exclude the levy pursuant to § 10-13-36.

Source: SL 2004, ch 85, § 2.



§ 10-13-35.9 Rural fire district--Increase of revenue payable from real property taxes--Limitations.

10-13-35.9. Rural fire district--Increase of revenue payable from real property taxes--Limitations. The rural fire district may increase the total amount of revenue payable from taxes on real property in any year up to the maximum amount calculated in accordance with § 10-13-35.8 utilizing any unused index factor or reduced amount of revenue payable from property taxes for the prior three years. However, such an amount may not exceed the prior three year index factor total or ten percent, whichever is less.

Source: SL 2004, ch 85, § 3.



§ 10-13-35.10 Abolished townships--Exemption from limitation on tax levy increase on real propertyfor two years following abolishment.

10-13-35.10. Abolished townships--Exemption from limitation on tax levy increase on real property for two years following abolishment. If a township is abolished pursuant to § 8-1-23 and there was previously no unorganized territory in the county, the county levy for maintaining secondary roads in such area as required by § 31-12-26 and providing fire protection pursuant to chapter 8-2 are exempt from the limitation provided by § 10-13-35 for a period of two years immediately following the township's abolishment.

Source: SL 2004, ch 84, § 2.



§ 10-13-35.11 Abolished townships--Exemption from limitation on tax levy increase on real propertyfor taxes payable in 2005 and 2006.

10-13-35.11. Abolished townships--Exemption from limitation on tax levy increase on real property for taxes payable in 2005 and 2006. Any county which prior to January 1, 1996, contained no unorganized territory and as of July 1, 2004, contains unorganized territory as a result of the dissolution of one or more townships pursuant to § 8-1-23, is, for such unorganized territory and taxes payable in 2005 and 2006, exempt from the tax limitation imposed by § 10-13-35 for the purpose of establishing an appropriate levy for secondary roads pursuant to § 31-12-26 and for fire protection pursuant to chapter 8-2.

Source: SL 2004, ch 84, § 3.



§ 10-13-35.12 Exemption from limitation on tax levy increase for taxing district that has not leviedproperty tax for general fund purposes since 1996.

10-13-35.12. Exemption from limitation on tax levy increase for taxing district that has not levied property tax for general fund purposes since 1996. Any taxing district that did not levy a property tax for general fund purposes in any year since 1996 is exempt from the provisions of § 10-13-35 if the taxing district establishes the amount of revenue payable from taxes on real property for general fund purposes pursuant to § 10-13-35.13. Each year thereafter such taxing district may increase the amount of revenue payable from property taxes by applying the growth and the index factor pursuant to § 10-13-35. Any excess levy imposed on property pursuant to § 10-13-36 terminates when a general fund levy is imposed by such taxing district pursuant to § 10-13-35.13.

Source: SL 2007, ch 49, § 1.



§ 10-13-35.13 Imposition of levy by resolution--Publication--Reference of decision to voters.

10-13-35.13. Imposition of levy by resolution--Publication--Reference of decision to voters. The governing body of a taxing district may, by resolution, impose the levy provided in § 10-13-35.12 with an affirmative two-thirds vote of the governing body on or before July fifteenth. The decision of the governing body to impose the levy shall be published within ten days of the decision as follows:

(1) Publication shall be made at least twice in the legal newspaper designated by the governing body pursuant to law, with no fewer than five days between publication dates, before the tax imposition takes effect;

(2) The announcement shall be at least three newspaper columns in width and four inches in length or at least one-sixth of a page in size, whichever size is greater;

(3) The announcement shall be headed with the following statement in a typeface no less than eighteen point type: "ATTENTION TAXPAYERS: NOTICE OF PROPERTY TAX IMPOSED OF $(fill in amount)." The remainder of the announcement shall consist of a reproduction of the resolution including the amount that property taxes will be imposed and a statement of the right to refer the decision of the board to a vote of the people as provided in this section. The secretary of revenue, in rules promulgated pursuant to chapter 1-26, shall prescribe a uniform form to be used by the taxing district for notification of taxpayers as required by this section.

However, the requirements of subdivisions (2) and (3) are waived if:

(a) The property tax imposed is for less than fifteen thousand dollars; or

(b) A copy of the resolution is mailed to every property taxpayer in the taxing district, by first class mail or bulk mail, within twenty days of the decision; and

(c) A copy of the resolution is printed in each legal newspaper in the taxing district's boundaries.

For the purposes of subsections (a), (b), and (c), the first publication is not deemed to have occurred until three days after the mailing is sent or the resolution is delivered to the legal newspaper.

The governing body's decision may be referred to a vote of the people upon a resolution of the governing body of the taxing district or by a petition signed by at least five percent of the registered voters in the taxing district and filed with the respective governing body within twenty days of the first publication of the decision. The referendum election shall be held on or before October first preceding the year the taxes are payable.

Source: SL 2007, ch 49, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-36 Excess tax levy authorized--Vote of governing body--Announcement requirements--Referendum election.

10-13-36. Excess tax levy authorized--Vote of governing body--Announcement requirements--Referendum election. The governing body of a taxing district may exceed the limit pursuant to § 10-13-35 through the imposition of an excess tax levy. The governing body of a taxing district may impose an excess tax levy with an affirmative two-thirds vote of the governing body on or before July fifteenth of the year prior to the year the taxes are payable. On any excess tax levy approved after July 1, 2002, the governing body of the taxing district shall specify in the resolution the year or number of years the excess tax levy will be applied.

The requirements for an announcement made pursuant to this section are as follows:

(1) The decision of the governing body to originally impose or subsequently increase an excess tax levy shall be published within ten days of the decision;

(2) Publication shall be made at least twice in the legal newspaper designated by the governing body pursuant to law, with no fewer than five days between publication dates, before the opt out takes effect;

(3) The announcement shall be at least three newspaper columns in width and four inches in length or at least one-sixth of a page in size, whichever size is greater;

(4) The announcement shall be headed with the following statement in a typeface no less than eighteen point type: "ATTENTION TAXPAYERS: NOTICE OF PROPERTY TAX INCREASE OF $(fill in amount)." The remainder of the announcement shall consist of a reproduction of the "Resolution for Opt Out," including the amount that property taxes will be increased annually by the proposed opt out and a statement of the right to refer the decision of the board to a vote of the people as provided in this section. The secretary of revenue, in rules promulgated pursuant to chapter 1-26, shall prescribe a uniform form to be used by the taxing district for notification of taxpayers as required by this section.

However, the requirements of subdivisions (3) and (4) shall be waived if:

(A) The opt out is for less than fifteen thousand dollars; or

(B) A copy of the resolution for opt out is mailed to every property taxpayer in the local governmental unit, by first class mail or bulk mail, within twenty days of the decision to opt out; and

(C) A copy of the resolution for opt out is printed in each official newspaper in the local governmental unit's boundaries.

For the purposes of subsections (A), (B), and (C), the first publication is not deemed to have occurred until three days after the mailing is sent or the resolution is delivered to the official newspaper.

The opt out decision may be referred to a vote of the people upon a resolution of the governing body of the taxing district or by a petition signed by at least five percent of the registered voters in the taxing district and filed with the respective governing body within twenty days of the first publication of the decision. The referendum election shall be held on or before October first preceding the year the taxes are payable. If the opt out is for the purpose of increasing the secondary road levy pursuant to § 31-12-27, only the registered voters within the area of the county not included in any municipality, organized civil township, improvement district organized pursuant to chapter 7-25A, or county road district organized pursuant to chapter 31-12 may petition or vote on the referred decision. The taxing districts may not exceed the levy limits provided in chapter 10-12 except for the provisions in § 10-12-36.

Source: SL 1995, ch 57, § 14A; SL 1996, ch 69, § 2; SL 1997, ch 54, § 3; SL 2002, ch 54, § 2; SL 2003, ch 55, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 40, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 136, § 3.



§ 10-13-37 Median level of assessment to be eighty-five percent of market value.

10-13-37. Median level of assessment to be eighty-five percent of market value. Property taxes shall be levied on valuations where the median level of assessment represents eighty-five percent of the market value as determined by the Department of Revenue.

Source: SL 1995, ch 57, § 15; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-37.1 Calculation of factor for nonagricultural valuations--Sales and assessments frompreceding year.

10-13-37.1. Calculation of factor for nonagricultural valuations--Sales and assessments from preceding year. For purposes of §§ 10-3-41, 10-12-31.1, and 10-13-37, the secretary of revenue shall calculate a factor for each county for nonagricultural valuations. The factor shall be calculated by using the sales of arms-length transactions and the assessments from the preceding assessment year. The secretary shall take into consideration any reappraisals completed by the director of equalization. If there are fewer than fifteen sales, the secretary shall use the preceding year's sales of that class with current assessments.

Source: SL 1998, ch 61, § 1; SL 2003, ch 50, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 44, § 19, eff. July 1, 2009; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-37.2 Appeal of valuation decision.

10-13-37.2. Appeal of valuation decision. Any person, firm, corporation, public or private, taxing district, or state department interested, may appeal from the decision of the secretary of revenue in calculating a factor for agricultural and nonagricultural valuations pursuant to § 10-13-37.1. The appeal may be made to the office of hearing examiners or the circuit court in the manner prescribed in chapter 10-11 for taking appeals from decisions of the county board of equalization.

Source: SL 2000, ch 52, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-37.3 Application of factor pending appeal.

10-13-37.3. Application of factor pending appeal. Any appeal made pursuant to § 10-13-37.2 does not prevent the application of the factor calculated by the secretary of revenue pursuant to § 10-13-37.1 pending exhaustion of all appeal rights of the parties to the appeal. If the factor calculated by the secretary of revenue is revised on appeal, appropriate relief shall be provided for that class of property affected in the next budget cycle following the final decision of such appeal.

Source: SL 2000, ch 52, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-37.4 Circuit court may award costs and attorneys' fees.

10-13-37.4. Circuit court may award costs and attorneys' fees. The circuit court may award disbursements, including reasonable attorneys' fees, in an action brought pursuant to § 10-13-37.2 by any appellant if the appellant does not prevail in its appeal of any factor calculated in § 10-13-37.1.

Source: SL 2000, ch 52, § 3.



§ 10-13-37.5 Supreme Court may award attorneys' fees--Motion and itemized statement required.

10-13-37.5. Supreme Court may award attorneys' fees--Motion and itemized statement required. On motion, the Supreme Court may award reasonable attorneys' fees in an action brought to the Supreme Court pursuant to §§ 10-13-37.2 to 10-13-37.5, inclusive, against any appellant relative to a factor calculated in § 10-13-37.1, if the appellant does not prevail in its appeal. The motion shall be accompanied by counsel's verified itemized statement of costs incurred and legal services rendered.

Source: SL 2000, ch 52, § 4.



§ 10-13-38 Determining index factor--Notice to county auditor of revenue to be raised--Notice totaxing district--School districts excepted.

10-13-38. Determining index factor--Notice to county auditor of revenue to be raised--Notice to taxing district--School districts excepted. The index factor is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics, United States Department of Labor for the year prior to the year immediately preceding the year in which the taxes are payable. The secretary of revenue shall notify the county auditor of the amount of revenue which may be raised with the standard levy pursuant to § 10-13-35 by February first. The county auditor shall notify each taxing district in the county of the amount of revenue to be raised with the standard levy, except school districts, on or before March first.

Source: SL 1995, ch 57, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-39 Classification of owner-occupied single-family dwelling.

10-13-39. Classification of owner-occupied single-family dwelling. Each owner-occupied single-family dwelling in this state is specifically classified for the purpose of taxation. For the purposes of this section, an owner-occupied single-family dwelling is a house, condominium apartment, residential housing consisting of four or less family units, town house, town home, housing cooperatives where membership in the cooperative is strictly limited to stockholder occupants of the building, dwelling as classified in § 10-13-39.1, and manufactured or mobile home as defined in § 32-3-1, which is assessed and taxed as a separate unit, including an attached or unattached garage and the parcel of land upon which the structure is situated as recorded in the records of the director of equalization. A person may only have one dwelling, which is the person's principal place of residence as defined in § 12-1-4, classified as an owner-occupied single-family dwelling. If the owner occupies fifty percent or more of the living space within the dwelling, the entire dwelling is classified as an owner-occupied single- family dwelling. If the owner occupies a duplex, triplex, or fourplex, or less than fifty percent of the living space within the dwelling, the portion of the dwelling so occupied shall be classified as an owner-occupied single-family dwelling.

Source: SL 1995, ch 57, § 17 as amended by SL 1995, ch 77, § 4; SL 1996, ch 73, § 1; SL 1997, ch 56, § 1; SL 1997, ch 57, § 1; SL 2000, ch 42, § 25; SL 2005, ch 62, § 3.



§ 10-13-39.1 Request to classify certain owner occupied property--Portion occupied by ownerassessed as separate unit--Appeal.

10-13-39.1. Request to classify certain owner occupied property--Portion occupied by owner assessed as separate unit--Appeal. Any person may request the director of equalization before August first to specifically classify certain property for the purpose of taxation if a portion of any property, building, or structure is occupied by the owner. If the director of equalization determines that such portion is occupied by the owner and meets the requirements of § 10-13-39, the director of equalization shall assess as a separate unit the portion of the property, building, or structure occupied and it shall be specifically classified for the purpose of taxation. An aggrieved person may appeal the decision of the director pursuant to chapter 1-26D. The director shall act upon the request within thirty days of the date of the request.

Source: SL 1997, ch 57, § 2; SDCL 10-6-66.1; SL 2005, ch 62, § 4.



§ 10-13-39.2 Review of owner-occupied single-family classifications determined before July 1,2005.

10-13-39.2. Review of owner-occupied single-family classifications determined before July 1, 2005. No amendment to § 10-13-40 made pursuant to SL 2005, ch 62, § 1, compels the director of equalization to review any owner-occupied single-family classifications determined before July 1, 2005. However, the director of equalization may review such classifications if information is provided or discovered concerning the eligibility of any dwelling that is classified as an owner-occupied single-family dwelling.

Source: SL 2005, ch 62, § 2.



§ 10-13-40 Eligibility for owner-occupied classification.

10-13-40. Eligibility for owner-occupied classification. To be eligible for a property classification pursuant to § 10-13-39, the owner of each owner-occupied dwelling, as defined in § 10-13-39, shall submit a certificate to the county director of equalization stating such person is the owner and occupant of the dwelling as of the assessment date pursuant to § 10-6-2 and that the dwelling is the owner's principal place of residence as defined in § 12-1-4. If the owner occupies two or more dwellings during an assessment year, the owner shall provide the location of any other dwellings that the owner occupies when submitting the certificate. The director of equalization may request additional documentation from the owner when making the determination of eligibility. If any person submits information to the director of equalization contesting the eligibility of a dwelling to be classified as an owner-occupied single-family dwelling, the director of equalization shall review the classification and make a determination of eligibility. The owner shall state on the certificate the portion of the dwelling so occupied by the owner if it is less than fifty percent of the dwelling or if the dwelling is a duplex, triplex, or fourplex. The owner-occupant shall submit the certificate by March fifteenth. The owner of each manufactured or mobile home as defined in § 32-3-1, shall submit a certificate to the county director of equalization stating such person is the owner and occupant of the dwelling as of the assessment date. The owner-occupant of each manufactured or mobile home shall submit the certificate during the time of registration pursuant to §§ 10-9-3 to 10-9-4, inclusive. If the owner-occupant of a manufactured or mobile home fails to submit the certificate by the date or time frame required pursuant to §§ 10-9-3 to 10-9-4, inclusive, it does not affect the eligibility of the property to be classified as an owner-occupied dwelling. The owner-occupant shall sign the certificate under penalty of perjury. If the director of equalization classifies the property, mobile home, or manufactured home as owner-occupied single-family dwelling, it shall retain the classification until such time as the property ownership is transferred or the property has a change in use. The new owner-occupant of transferred property which is already classified as owner-occupied may meet the requirements of this section by completing and filing the certificate of value required pursuant to § 7-9-7 at the time of the transfer of the property. If the legal description of property is changed or amended and the owner continues to reside in the dwelling that is classified as a owner-occupied single-family dwelling, the owner shall retain the owner-occupied single-family dwelling classification. The Department of Revenue shall prescribe the form of the certificate and the certificate of value required pursuant to § 7-9-7. Appeals regarding the owner-occupied classification shall be made directly to the county board of equalization pursuant to § 10-11-23.

Source: SL 1995, ch 57, § 18; SL 1996, ch 73, § 2; SL 1997, ch 56, § 2; SL 1998, ch 60, § 1; SL 1999, ch 50, § 1; SL 2000, ch 51, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 62, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-40.1 , 10-13-40.2. Repealed.

10-13-40.1, 10-13-40.2. Repealed by SL 2004, ch 86, §§ 1, 2.



§ 10-13-40.3 Penalty for fraudulent receipt of owner-occupied single-family dwelling classification.

10-13-40.3. Penalty for fraudulent receipt of owner-occupied single-family dwelling classification. Any person who receives an owner-occupied single-family dwelling classification by misrepresenting the facts as to the person's ownership or occupancy of the dwelling shall be assessed a penalty equal to ten dollars per thousand dollars of valuation on the subject dwelling, which assessment shall become a perpetual lien on the property pursuant to § 10-21-33. The person shall be barred from receiving the owner-occupied single-family dwelling classification for any property in the state for the following three years.

Source: SL 1996, ch 73, § 3.



§ 10-13-40.4 Abatement or refund of tax where failure to meet application deadline forclassification of owner-occupied single-family dwelling is due to military service.

10-13-40.4. Abatement or refund of tax where failure to meet application deadline for classification of owner-occupied single-family dwelling is due to military service. Any person who is on temporary duty assignment for the military which causes the person to fail to comply with the application deadline for a property classification as an owner-occupied single-family dwelling pursuant to §§ 10-13-39 to 10-13-40.3, inclusive, but otherwise qualifying for the classification provided under this chapter, may petition the board of county commissioners to recalculate the taxes based on the classification the person would have received under this chapter and abate or refund the difference in taxes pursuant to chapter 10-18.

Source: SL 2007, ch 50, § 1, eff. Mar. 2, 2007.



§ 10-13-41 Repealed.

10-13-41. Repealed by SL 2004, ch 86, § 3.



§ 10-13-42 Repealed.

10-13-42. Repealed by SL 1997, ch 54, § 4.



§ 10-13-43 Information provided by county auditor to Department of Revenue.

10-13-43. Information provided by county auditor to Department of Revenue. By November first of each year, each county auditor shall provide to the Department of Revenue the following information:

(1) Such county's property levy sheet;

(2) Such county's recapitulation of tax lists which includes total amount of taxes and valuations by agricultural, owner-occupied, non-ag which is not owner-occupied and utilities.

By December first of each year, the Department of Revenue shall approve the levies of all property taxing jurisdictions in the state certifying that the property tax jurisdictions have not exceeded the maximums prescribed in law before any tax levies are extended by the county auditor.

Source: SL 1995, ch 57, § 21; SL 1996, ch 69, § 18; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-44 Property tax reduction fund--Distribution of money--Tax credit payments.

10-13-44. Property tax reduction fund--Distribution of money--Tax credit payments. The property tax reduction fund is hereby created in the state treasury. The Department of Revenue shall distribute any money appropriated to the fund. Effective January 1, 1996, through December 31, 1996, the State of South Dakota may remit tax credit payments on a monthly basis for eligible property taxpayers on or about the last day of every month. Tax credit payments shall be sent to counties based upon information received from the counties pursuant to § 10-13-43. In fiscal year 1997 and each year thereafter, the commissioner of finance and management may transfer moneys available from the property tax reduction fund to the general fund necessary to provide property tax relief through state aid to education.

Source: SL 1995, ch 57, § 31; SL 1996, ch 72, § 2C; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-45 Classification of single-family dwelling constructed or being constructed for sale bycontractor as owner-occupied single-family dwelling--Restrictions.

10-13-45. Classification of single-family dwelling constructed or being constructed for sale by contractor as owner-occupied single-family dwelling--Restrictions. Any contractor that has constructed or is constructing a single-family dwelling for the purpose of selling the dwelling to be occupied as a single-family dwelling may apply to have the property specifically classified for the purpose of taxation pursuant to §§ 10-13-39 to 10-13-40.3, inclusive, as an owner-occupied single-family dwelling. For the purposes of this section, a single-family dwelling is a house, condominium apartment, residential housing consisting of four or less family units, town house, or town home, which may be assessed and taxed as a separate unit, including an attached or unattached garage and the parcel of land upon which the structure is situated as recorded in the records of the director of equalization. A contractor may only have a maximum of four dwellings classified as owner-occupied single-family dwellings. If any portion of the space is or has been occupied, only the portion of the dwelling not currently or previously occupied shall be classified as an owner-occupied single-family dwelling. The contractor shall comply with the application provisions imposed on the owner-occupant pursuant to §§ 10-13-39 to 10-13-40.3, inclusive. However, no dwelling, pursuant to this section, may be classified as an owner-occupied single-family dwelling for more than two consecutive years.

Source: SL 2009, ch 44, § 1.






Chapter 13A - Property Tax Replacement Distributions [Repealed]

§ 10-13A-1 , 10-13A-1.1. Repealed.

10-13A-1, 10-13A-1.1. Repealed by SL 1995, ch 68, §§ 53, 54.



§ 10-13A-2 Repealed.

10-13A-2. Repealed by SL 1981, ch 88, § 1.



§ 10-13A-3 Repealed.

10-13A-3. Repealed by SL 1979, ch 67, § 1.



§ 10-13A-3.1 to 10-13A-9. Repealed.

10-13A-3.1 to 10-13A-9. Repealed by SL 1995, ch 68, §§ 55 to 62.






Chapter 14 - Taxation Of Grain And Seed [Repealed]

CHAPTER 10-14

TAXATION OF GRAIN AND SEED [REPEALED]

[Repealed by SL 1978, ch 72, §§ 18 to 21]



Chapter 14A - Taxation Of Cattle And Sheep [Repealed]

CHAPTER 10-14A

TAXATION OF CATTLE AND SHEEP [REPEALED]

[Repealed by SL 1976, ch 91, § 57; SL 1977, ch 89, § 9]



Chapter 15 - Taxation Of Honey And Sugar Beets [Repealed]

CHAPTER 10-15

TAXATION OF HONEY AND SUGAR BEETS [REPEALED]

[Repealed by SL 1978, ch 72, §§ 22 to 27]



Chapter 16 - Taxation Of Moneys And Credits [Repealed]

CHAPTER 10-16

TAXATION OF MONEYS AND CREDITS [REPEALED]

[Repealed by SL 1978, ch 72, §§ 11 to 13; SL 1992, ch 80, §§ 121 to 144]



Chapter 17 - Property Tax Lists

§ 10-17-1 Preparation of list for each assessment district--Lands and lots listed.

10-17-1. Preparation of list for each assessment district--Lands and lots listed. As soon as practicable after the taxes are levied the county auditor shall make out a tax list for each assessment district, in such form as the auditor-general may prescribe, containing:

(1) Repealed by SL 1992, ch 80, § 145.

(2) A list of the taxable lands in the district, not including municipal lots, with the valuation thereof;

(3) A list of the municipal lots in each municipality in or composing such district, with the valuation thereof.
Source: SL 1897, ch 28, § 72; RPolC 1903, § 2141; SL 1913, ch 352, § 8; SL 1915, ch 298, § 1; RC 1919, § 6754; SDC 1939, § 57.0602; SL 1947, ch 403; SL 1992, ch 80, § 145.



§ 10-17-2 Calculation and extension of tax levies--Limitations on levies applied.

10-17-2. Calculation and extension of tax levies--Limitations on levies applied. The rate percent of all county, township, municipal, and school taxes shall be calculated and fixed by the county auditor, in dollars and cents, within the limitations prescribed by this code, and all such taxes shall be extended by the county auditor. If any county, township, municipality, or school district shall return a greater amount than the prescribed rate will raise, the county auditor shall extend only such amount of tax as the prescribed rate will produce.

Source: SL 1901, ch 50, § 1; RPolC 1903, § 2135; RC 1919, § 6752; SDC 1939, § 57.0601; SL 1988, ch 94, § 1.



§ 10-17-3 Extension of total consolidated tax--Apportionment to state and subdivisions.

10-17-3. Extension of total consolidated tax--Apportionment to state and subdivisions. After the county auditor has calculated and fixed, in dollars and cents, the rate percent of all taxes for counties, townships, municipalities, or school districts, as provided in this chapter, the auditor may extend the same upon the tax lists, including the state tax levies, as one amount under the heading, "total consolidated tax," which, when collected, shall be apportioned by the county at the end of each month to the state, county, township, municipality, or school district for which it was levied and be paid to such state, county, township, municipality, or school district.

Source: SL 1901, ch 50, § 1; RPolC 1903, § 2135; RC 1919, § 6752; SDC 1939, § 57.0601; SL 1988, ch 94, § 2; SL 1995, ch 61, § 1.



§ 10-17-4 Recapitulation of columns in tax list.

10-17-4. Recapitulation of columns in tax list. The county auditor shall recapitulate the tax list. Such recapitulation shall separately show the total amount of taxes for each specific purpose for which a levy has been made, and the aggregate of such taxes upon the lands and municipal lots.

Source: SL 1897, ch 28, § 72; RPolC 1903, § 2141; RC 1919, § 6754; SDC 1939, § 57.0602 (4); SL 1947, ch 403; SL 1992, ch 80, § 146; SL 1995, ch 61, § 2.



§ 10-17-5 Repealed.

10-17-5. Repealed by SL 1982, ch 28, § 35.



§ 10-17-6 Repealed.

10-17-6. Repealed by SL 1995, ch 61, § 3.



§ 10-17-7 Preparation of tax list--Notation as to real property sold for taxes.

10-17-7. Preparation of tax list--Notation as to real property sold for taxes. The county auditor shall prepare the tax list on or before the first day of January following the date of the levy for the current year, and the county treasurer shall immediately upon receipt of such tax lists, specify the years for which any of the real property described therein has been sold for taxes and not redeemed.

Source: SL 1897, ch 28, § 74; RPolC 1903, § 2143; SL 1917, ch 132, § 1; RC 1919, § 6755; SDC 1939, § 57.0603; SL 1987, ch 64, § 2; SL 1995, ch 61, § 4; SL 1996, ch 75.



§ 10-17-8 Warrant for collection of taxes attached to duplicate tax list.

10-17-8. Warrant for collection of taxes attached to duplicate tax list. The county auditor shall attach to each tax list his warrant, under his hand and official seal, in general terms, requiring the county treasurer to collect the taxes therein levied according to law; but no informality as to the requirements of this section shall render any proceeding for the collection of taxes illegal.

Source: SL 1897, ch 28, § 75; RPolC 1903, § 2144; SL 1911, ch 243; RC 1919, § 6756; SDC 1939, § 57.0604.



§ 10-17-9 Charging county treasurer with amount in tax lists--Additional assessments--Creditfor amounts collected--Reconciliation of unpaid taxes to unpaid tax list balance.

10-17-9. Charging county treasurer with amount in tax lists--Additional assessments--Credit for amounts collected--Reconciliation of unpaid taxes to unpaid tax list balance. The county auditor shall, immediately after preparation of the tax lists, charge the county treasurer with the amount of the lists as shown in the recapitulation thereof, in a record prepared for that purpose. The auditor shall also charge the treasurer in the tax list account with all additional assessments made after the list is prepared and shall credit the treasurer with all amounts collected and any other amounts as may be lawfully deducted from such lists. The auditor shall reconcile the unpaid taxes shown in the tax lists that are no more than six years old to the unpaid balance of taxes in the tax list account each December thirty-first or within thirty days thereafter.

Source: SDC 1939, § 57.0605; SL 1987, ch 64, § 3; SL 1995, ch 61, § 5; SL 1997, ch 58, § 1.






Chapter 18 - Property Tax Abatement And Refunds

§ 10-18-1 Invalid or erroneous assessment or tax--Claims for abatement or refund--Certificateoutstanding on real property sold for taxes.

10-18-1. Invalid or erroneous assessment or tax--Claims for abatement or refund--Certificate outstanding on real property sold for taxes. Unless otherwise expressly provided, if a person, against whom an assessment has been made or a tax levied, claims that the assessment or tax or any part of the assessment or tax is invalid for any reason provided in subdivisions (1) to (6), inclusive, the assessment or tax may be abated, or the tax refunded if paid. The board of county commissioners may abate or refund, in whole or in part, the invalid assessment or tax in the following cases only:

(1) If an error has been made in any identifying entry or description of the real property, in entering the valuation of the real property or in the extension of the tax, to the injury of the complainant;

(2) If improvements on any real property were considered or included in the valuation of the real property, which did not exist on the real property at the time fixed by law for making the assessment;

(3) If the complainant or the property is exempt from the tax;

(4) If the complainant had no taxable interest in the property assessed against the complainant at the time fixed by law for making the assessments;

(5) If taxes have been erroneously paid or error made in noting payment or issuing receipt for the taxes paid;

(6) If the same property has been assessed against the complainant more than once in the same year, and the complainant produces satisfactory evidence that the tax for the year has been paid.

However, no tax may be abated on any real property which has been sold for taxes, while a tax certificate is outstanding.

Source: SL 1917, ch 130, § 1; RC 1919, § 6813; SDC 1939, § 57.0801; SL 2005, ch 63, § 1.



§ 10-18-1.1 Time allowed for abatement or refund of invalid, inequitable or unjust tax.

10-18-1.1. Time allowed for abatement or refund of invalid, inequitable or unjust tax. If the board of county commissioners is satisfied beyond a doubt that the assessment of real property described in an application for abatement or refund under the provisions of § 10-18-1 is invalid, inequitable, or unjust, the board, if application is filed no later than the first day of November of the fourth year after which such taxes would have become delinquent, may abate or refund any part thereof in excess of a just, fair, and equitable assessment if such application for correction complies with requirements of this chapter.

Source: SL 1970, ch 71; SL 1990, ch 30, § 5; SL 1992, ch 80, § 147.



§ 10-18-2 Compromise, abatement or rebate of uncollectible tax--Circumstances in whichauthorized--Apportionment among funds and taxing districts.

10-18-2. Compromise, abatement or rebate of uncollectible tax--Circumstances in which authorized--Apportionment among funds and taxing districts. The board of county commissioners may compromise, abate or rebate taxes in the following cases:

(1) The board may abate any or all of the delinquent taxes and penalty on real property if taxes remain unpaid and the property has been offered for sale as required by the code for two successive years and not sold because of depreciation in the value of the property or otherwise, or if any property has been bid in by the county and one year has elapsed since the bid;

(2) If the board determines that the full amount of any taxes extended and charged against any real property platted into lots and blocks cannot be realized by a sale of the property or otherwise, it may settle or compromise any of the taxes for any year or years as in its judgment is in the best interest of the county;

(3) The board may compromise, abate, or cancel any taxes extended against any real property conveyed to the State of South Dakota for the benefit of any of its educational institutions, or when the county has acquired lands through foreclosure of permanent school fund mortgage loans, courthouse building fund loans, jail building fund loans, courthouse and jail building fund loans, or through foreclosure of mortgages pledged to the county to secure county deposits or lands taken in satisfaction thereof;

(4) The board may, as a means of relief, abate in an equitable manner the taxes assessed or extended against real property for the year in which a loss occurred because of flood, fire, storm, or other unavoidable casualty;

(5) Repealed by SL 1992, ch 80, § 148;

(6) If the board determines that the full amount of any taxes extended and charged against a centrally assessed railroad company cannot be realized by a sale of the property or otherwise, and the railroad is in bankruptcy or receivership, the board may settle or compromise any of the taxes for any year or years as in its judgment is in the best interest of the county;

(7) The board may abate or refund the taxes assessed or extended on any real property from which structures have been removed after the assessment date upon verification by the director of equalization;

(8) The board may abate or refund the taxes pursuant to § 10-6A-4;

(9) The board may abate or refund the taxes pursuant to § 10-13-40.4;

(10) The board may abate or refund the taxes pursuant to § 10-4-40.

The amount of any such taxes so compromised, abated, or refunded shall be apportioned pro rata among the several funds and taxing districts affected thereby.

Source: SL 1889, ch 118, § 1; SL 1895, ch 181, § 1; SL 1897, ch 34, § 1; RPolC 1903, §§ 2222 to 2224; RC 1919, §§ 6809 to 6812; SL 1925, ch 89; SL 1931, ch 260; SL 1933, ch 192; SDC 1939, § 57.0802; SL 1941, ch. 336; SL 1943, ch 288; SL 1968, ch 258, § 1; SL 1983, ch 75, § 1; SL 1986, ch 92; SL 1989, ch 91, § 1; SL 1992, ch 80, § 148; SL 2006, ch 39, § 2; SL 2007, ch 50, § 2, eff. Mar. 2, 2007; SL 2008, ch 39, § 2, eff. Nov. 1, 2007.



§ 10-18-3 Procedure applicable to compromise of uncollectible taxes.

10-18-3. Procedure applicable to compromise of uncollectible taxes. Applications for any compromises, abatements, rebates, or refunds pursuant to § 10-18-2 shall be made, filed, and acted upon in the same form and manner as provided in §§ 10-18-4 to 10-18-11, inclusive.

Source: SDC 1939, § 57.0802.



§ 10-18-4 Contents and verification of application for abatement or refund.

10-18-4. Contents and verification of application for abatement or refund. Applications for adjustments, compromises, abatements, or refunds shall be subscribed and sworn to by the applicant; shall describe the tax and property involved; shall set out one or more of the grounds for abatement or refund specified in §§ 10-18-1 and 10-18-2 and relied on by the applicant, and shall ask the board of county commissioners to grant the relief required or permitted by law in such cases.

Source: SL 1917, ch 130, § 2; RC 1919, § 6814; SDC 1939, § 57.0803.



§ 10-18-5 Presentation of application to county commissioners--Approval or rejection--Evidence heard--Amendment of application.

10-18-5. Presentation of application to county commissioners--Approval or rejection--Evidence heard--Amendment of application. Upon receipt of any such application the county auditor shall note the date of receipt thereon and file the same, and he shall present the application to the board of county commissioners at its next regular meeting. The board shall, by a majority vote, either approve or reject the application, in whole or in part. If rejected, a statement of the reasons for such rejection, signed by the chairman of the board, shall be attached to the application. Before the board takes final action it may permit or require the production of additional evidence and the amendment of the application.

Source: SL 1917, ch 130, § 3; RC 1919, § 6815; SL 1919, ch 101; SDC 1939, § 57.0803.



§ 10-18-6 Concurrence of municipal governing body required for abatement of tax withinmunicipal corporation.

10-18-6. Concurrence of municipal governing body required for abatement of tax within municipal corporation. No tax on property within a municipal corporation shall be abated without the approval of the governing body of said municipal corporation, duly filed with said application.

Source: SL 1919, ch 101; SDC 1939, § 57.0803.



§ 10-18-7 Certification of municipal action where concurrence required--Failure to filecertificate as concurrence.

10-18-7. Certification of municipal action where concurrence required--Failure to file certificate as concurrence. In any case where the concurrence of a municipality in the granting of any abatement or refund is required, the action of the municipality shall be certified to and filed with the county auditor of the county within thirty days after an application for such concurrence shall have been filed with the clerk or the presiding officer of the governing body of such municipality, and if not so filed with said county auditor within such time, the municipality shall be deemed to have concurred in granting the application.

Source: SDC 1939, § 57.0806.



§ 10-18-8 Hearing and decision by county commissioners on municipal refusal to concur--Appeal to circuit court.

10-18-8. Hearing and decision by county commissioners on municipal refusal to concur--Appeal to circuit court. If the certificate of the municipality shows that it refuses concurrence, the board of county commissioners shall cause notice of not less than ten days of a time and place for hearing the controversy to be served upon the municipality and the applicant, at which time and place the municipality and the applicant may be heard and the board of county commissioners shall thereupon decide the matter of granting the application in whole or in part and from which decision, either the applicant or the municipality may appeal to the circuit court in the same form, manner, and time as other appeals are taken from decisions of the board of county commissioners.

Source: SDC 1939, § 57.0806.



§ 10-18-9 Correction of tax lists on grant of abatement or compromise.

10-18-9. Correction of tax lists on grant of abatement or compromise. When any application for adjustment, abatement, or compromise under this chapter is granted, the county auditor shall correct both the original and duplicate tax lists in accordance with the order and the applicant shall be relieved of further liability for the tax abated.

Source: SL 1917, ch 130, § 4; RC 1919, § 6816; SDC 1939, § 57.0804.



§ 10-18-10 Order and payment of refund--Charging to tax districts.

10-18-10. Order and payment of refund--Charging to tax districts. When any application for refund under this chapter is granted, the county auditor shall issue and deliver to the applicant a refund order on the county treasurer in the amount ordered refunded, stating therein what sum shall be refunded, and the county treasurer shall refund the same, and write opposite such taxes in his tax duplicate, the word "refunded," and the date and number of the order. The amount so refunded shall be paid in preference to other claims upon the treasury and the amount so refunded shall be charged to the state, county, municipality, township, or school corporation which may have received any part of such money, in proportion to the levies for the year for which the tax was extended.

Source: SL 1917, ch 130, § 5; RC 1919, § 6817; SDC 1939, § 57.0804; SL 1992, ch 60, § 2.



§ 10-18-11 Credit to county for state tax abated or refunded.

10-18-11. Credit to county for state tax abated or refunded. Whenever any state tax is so ordered abated or refunded, the county shall be entitled to proper credit therefor in its account with the state.

Source: SL 1917, ch 130, § 6; RC 1919, § 6818; SDC 1939, § 57.0804.



§ 10-18-12 Appeal from county commissioners to circuit court.

10-18-12. Appeal from county commissioners to circuit court. The same right of appeal to the circuit court from the decision of the board of county commissioners, compromising, abating, or refunding any tax, shall exist and be governed by the rules of procedure as appeals from decisions of such board in other matters, the right to proceed under the provisions of this code relating to actions to recover taxes paid, under protest, not being qualified or limited by this chapter.

Source: SL 1917, ch 130, § 8; RC 1919, § 6819; SDC 1939, § 57.0807.



§ 10-18-13 Mandatory refund of taxes after determination of disputed county boundary--Apportionment of charges to state and taxing districts.

10-18-13. Mandatory refund of taxes after determination of disputed county boundary--Apportionment of charges to state and taxing districts. If the boundary line between any counties is in dispute and a court of competent jurisdiction decides that any certain territory was not situated within the county in which the assessment was made, the county commissioners of the county which erroneously entered such property for taxation and collected taxes thereon by reason of mistake of fact or such dispute as to the boundary line shall, within sixty days after the final determination of the action or litigation, refund to the persons entitled thereto, or to any person that shall have purchased at tax sale any such property, all taxes or money so paid by him, with interest at the rate specified in § 54-3-5.1 for any and all years when assessments of such property were made in the proper county; and the pro rata share of the money so refunded shall be charged to the state and each taxing district which may have assessed any part of such tax.

Source: SL 1913, ch 339, § 1; RC 1919, § 6821; SDC 1939, § 57.0805; SL 1982, ch 28, § 6.



§ 10-18-14 Retroactive application of chapter.

10-18-14. Retroactive application of chapter. The provisions of this chapter shall apply to assessments and taxes heretofore or hereafter made or levied.

Source: SL 1917, ch 130, § 9; RC 1919, § 6820; SDC 1939, § 57.0808.



§ 10-18-15 Payment of property tax refunds for taxes erroneously collected.

10-18-15. Payment of property tax refunds for taxes erroneously collected. Any refund owed as the result of an abatement pursuant to this chapter or any taxpayer action brought pursuant to § 10-27-2, or any other real property tax refund which any governmental entity is required to reimburse for any real property taxes previously received, shall be due and payable to the taxpayer as follows:

(1) If the judicial order or resolution was entered after January first but, before September first, the refund is due on or before the second Monday of January in the year following the entry of judgment or other judicial order requiring the refund or the resolution of abatement.

(2) If the order or resolution was entered between September first through December thirty-first, the refund is due on or before the second Monday of January in the second year following the entry of judgment or other judicial order requiring the refund.
Source: SL 1994, ch 83, § 1.



§ 10-18-16 Refund date for property taxes erroneously collected.

10-18-16. Refund date for property taxes erroneously collected. A county commission paying a refund pursuant to § 10-18-15, with the concurrence of all governmental entities required to make the refund, may pay the refund prior to the date specified in § 10-18-15.

Source: SL 1994, ch 83, § 2.



§ 10-18-17 Interest on property taxes erroneously collected.

10-18-17. Interest on property taxes erroneously collected. In addition to the amount of any refund, the taxpayer shall receive interest on the amount from the date that the tax was paid until such time as the refund is made. Interest shall be at the Category E rate as set forth in § 54-3-16.

Source: SL 1994, ch 83, § 3.






Chapter 18A - Property Tax Refund For Aged And Disabled Persons

§ 10-18A-1 Definition of terms.

10-18A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise clearly requires, mean:

(1) "Department," the South Dakota Department of Revenue;

(2) "Disabled," persons receiving or having qualified to receive monetary payments, pursuant to Title II, X, XIV, or XVI of the Social Security Act, as amended, and in effect on January 1, 1974, for all or part of the year for which a refund is claimed;

(3) "Head of household," a married person, a single person, a widow or widower or a divorced person;

(4) "Household," the association of persons who live in the same dwelling, sharing its furnishings, facilities, and accommodations, but not including bona fide lessees, tenants, or roomers and boarders on contract;

(5) "Household income" all income received by all persons of a household while members of the household;

(6) "Income," the sum of adjusted gross income as defined in the United States Internal Revenue Code, as amended and in effect on January 1, 2013 and all nontaxable income, including the amount of capital gains excluded from adjusted gross income, alimony, support money, nontaxable strike benefits, cash public assistance and relief, not including relief granted under this chapter, the gross amount of any pension or annuity, including Railroad Retirement Act benefits and veterans' disability pensions, all payments received under the federal social security and state unemployment insurance laws, nontaxable interest received from the federal government or any of its instrumentalities, workers' compensation, and the gross amount of loss of time insurance, but not including gifts from nongovernmental sources, food stamps, or surplus foods, or other relief in kind provided by a public agency less real estate taxes payable on the applicant's principal residence for the year in which application is made. However, the reduction in the applicant's income for real estate taxes payable may not exceed four hundred dollars;

(7) "Secretary" the secretary of the South Dakota Department of Revenue;

(8) "Single-family dwelling" a house, condominium apartment or manufactured home as defined in § 32-3-1 which is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached;

(9) "Tax year" or "taxable year" the year in which real property is assessed and the taxes levied thereon.
Source: SL 1976, ch 92, § 1; SL 1979, ch 72, § 1A; SL 1980, ch 81, §§ 1, 4; SL 1982, ch 95, § 1; SL 1983, ch 69, § 2; SL 1983, ch 82, § 2; SL 1984, ch 70, § 2; SL 1985, ch 83, § 2; SL 1986, ch 98, § 2; SL 1988, ch 96, § 5; SL 1988, ch 103, § 2; SL 1989, ch 101, § 2; SL 1990, ch 83, § 2; SL 1991, ch 98, § 2; SL 1992, ch 68, § 2; SL 1993, ch 95, § 2; SL 1994, ch 92, § 2; SL 1995, ch 65, § 2; SL 1996, ch 79, § 2; SL 1997, ch 65, § 2; SL 1998, ch 68, § 2; SL 1999, ch 56, § 2; SL 2000, ch 59, § 2; SL 2001, ch 53, § 2; SL 2002, ch 59, § 2; SL 2003, ch 60, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 90, § 2; SL 2005, ch 67, § 2; SL 2006, ch 45, § 2; SL 2007, ch 54, § 2; SL 2009, ch 39, § 8; SL 2010, ch 45, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 48, § 8; SL 2012, ch 59, § 8; SL 2013, ch 42, § 8.



§ 10-18A-1.1 Reduction in income allowed for taxes paid--Determination of amount.

10-18A-1.1. Reduction in income allowed for taxes paid--Determination of amount. The amount of the reduction in income allowed for taxes paid pursuant to subdivision 10-18A-1(6) shall be equal to the real property taxes paid on the principal residence of the claimant. If the residence is a single-family dwelling, then the amount of the reduction shall equal the taxes paid on the residence structure, platted lot upon which the structure is located or one acre, whichever is less, and the garage, whether attached or unattached. If the residence is not a single-family dwelling, then the reduction shall be equal to the amount of tax paid on or allocated to the structure and the platted lot upon which the structure is situated or one acre, whichever is less, used as a residence by the claimant including the garage, whether attached or unattached.

Source: SL 1980, ch 81, § 2.



§ 10-18A-2 Refund of taxes paid on single family dwelling--Conditions.

10-18A-2. Refund of taxes paid on single family dwelling--Conditions. Any person making application under the provisions of this chapter shall be entitled to a refund of the real property taxes due or paid on his single-family dwelling according to the schedule provided in §§ 10-18A-5 and 10-18A-6, provided the following conditions are met:

(1) The head of a household shall be sixty-five years of age or older or shall be disabled, prior to January first of the year in which the real property is assessed and the taxes levied thereon;

(2) The person claiming refund shall have owned, either in fee or by contract purchase, the real property for which the refund is claimed for at least three years or have been resident of the State of South Dakota for at least five years if not qualified under the three years' ownership limitation;

(3) A claim for refund can only be made for a single-family dwelling as defined in subdivision § 10-18A-1(8).
Source: SL 1976, ch 92, § 2; SL 1977, ch 91.



§ 10-18A-3 Refund denied after refund of sales tax.

10-18A-3. Refund denied after refund of sales tax. No person who received a refund of retail sales and service tax under the provisions of chapter 10-45A shall be eligible for a refund of real property taxes as provided in this chapter.

Source: SL 1976, ch 92, § 10.



§ 10-18A-4 Right to file lost on death.

10-18A-4. Right to file lost on death. The right to file a claim under this chapter shall be personal to the claimant, and shall not survive his death.

Source: SL 1976, ch 92, § 13.



§ 10-18A-5 Single-member household refund schedule.

10-18A-5. Single-member household refund schedule. The amount of refund of real property taxes due or paid for a single-member household made pursuant to this chapter shall be according to the following schedule:



§ 10-18A-6 Multiple-member household refund schedule.

10-18A-6. Multiple-member household refund schedule. The amount of refund of real property taxes due or paid for a multiple-member household made pursuant to this chapter shall be according to the following schedule:



§ 10-18A-6.1 Multiple-member household refund--Eligibility of head of household--Conditions.

10-18A-6.1. Multiple-member household refund--Eligibility of head of household--Conditions. The head of household shall be eligible for the refund computed pursuant to the schedule in § 10-18A-6 if each of the following conditions are satisfied:

(1) The head of household is a widow or widower;

(2) The dwelling upon which the refund is claimed qualified for and received a refund pursuant to § 10-18A-6 in the year immediately preceding the death of the deceased spouse;

(3) The head of household has continued to live in the same dwelling;

(4) The head of household has not remarried.
Source: SL 1979, ch 72, § 2.



§ 10-18A-7 Time for claiming refund--Forms--Assistance rendered to claimants--Extension oftime.

10-18A-7. Time for claiming refund--Forms--Assistance rendered to claimants--Extension of time. Claims for refund of real property taxes under this chapter shall be made annually on or before July first upon forms prescribed by the secretary of revenue. Forms shall be made available to county treasurers who shall, upon request of a claimant, assist the claimant in completing the application. In case of sickness, absence, or other disability of the claimant, or if other good cause exists, the secretary may extend for a period not to exceed six months the time for filing a claim.

Source: SL 1976, ch 92, § 5; SL 1980, ch 81, § 6; SL 1995, ch 62, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-18A-8 Amount claimed not required on application--Computation by county auditor.

10-18A-8. Amount claimed not required on application--Computation by county auditor. The applicant, at his election, shall not be required to record on his application the amount claimed by him. The reduction allowable to persons making the election shall be computed by the county auditor.

Source: SL 1976, ch 92, § 6.



§ 10-18A-9 Documentary evidence in application.

10-18A-9. Documentary evidence in application. Any application for reduction shall include such documentary evidence as the secretary of revenue deems necessary to assure validity of the application.

Source: SL 1976, ch 92, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-18A-10 Signing of refund claim--Delivery to proper officer.

10-18A-10. Signing of refund claim--Delivery to proper officer. Any claim for refund shall be signed and delivered to any officer authorized to take acknowledgments, or the county auditor or his deputy in the county where the real property is located.

Source: SL 1976, ch 92, § 9.



§ 10-18A-11 Reimbursement of eligible claimants--Payment from retail sales and service taxrefund appropriations--Time for payment--Forms.

10-18A-11. Reimbursement of eligible claimants--Payment from retail sales and service tax refund appropriations--Time for payment--Forms. The secretary of revenue shall reimburse to any person eligible for payment under the provisions of this chapter. The reimbursement shall be paid out of appropriations for retail sales and service tax refunds to the elderly and disabled. Any claim for reimbursement by any person shall be paid within sixty days after the deadline, as prescribed in § 10-18A-7, upon forms prescribed by the secretary.

Source: SL 1976, ch 92, § 11; SL 1989, ch 93, § 5; SL 1995, ch 62, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-18A-12 Appropriations insufficient for all payments--Proration to timely filed claims.

10-18A-12. Appropriations insufficient for all payments--Proration to timely filed claims. If appropriations for refund of real property taxes to the elderly and disabled are not sufficient to pay all claims authorized by this chapter, funds so appropriated shall be prorated to such claims as have been timely filed.

Source: SL 1976, ch 92, § 12; SL 1990, ch 81, § 5.



§ 10-18A-13 Hearing on denial of claim--Time for demand.

10-18A-13. Hearing on denial of claim--Time for demand. Any person aggrieved by the denial by the secretary of revenue in whole or in part of reduction claimed under this chapter, may within thirty days after receiving notice of such denial, demand and shall be entitled to a hearing, upon notice, before the secretary on the question.

Source: SL 1976, ch 92, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-18A-14 Fraudulent refund claims as petty offense.

10-18A-14. Fraudulent refund claims as petty offense. Filing an application for refund with fraudulent intent is a petty offense.

Source: SL 1976, ch 92, § 9; SL 1982, ch 86, § 17.



§ 10-18A-15 Promulgation of rules.

10-18A-15. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for filing a refund claim;

(2) The requirements necessary to qualify for a refund; and

(3) The definition of income.
Source: SL 1976, ch 92, § 14; SL 1987, ch 82, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-18A-16 Distribution of unspent sales and property tax refunds.

10-18A-16. Distribution of unspent sales and property tax refunds. If, after the distribution required by chapters 10-18A and 10-45A, there is twenty-five thousand dollars or more remaining from the annual appropriation for refunds pursuant to such chapters, the secretary of revenue shall distribute the remaining revenue to the one thousand applicants with the least income as defined in subdivision 10-18A-1(6) or 10-45A-1(5). Each applicant shall receive an equal amount from the distribution made pursuant to this section. But in no instance may an applicant receive a distribution of more than one hundred dollars under this section. Any cost associated with the distribution provided in this section shall be paid from the revenue remaining from the appropriation for chapters 10-18A and 10-45A before any distribution pursuant to this section.

Source: SL 1994, ch 85; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 19 - Lien Of Property Tax [Repealed]

CHAPTER 10-19

LIEN OF PROPERTY TAX [REPEALED]

[Repealed by SL 1992, ch 80, §§ 149 to 154]



Chapter 20 - Removal Of Taxable Property

§ 10-20-1 to 10-20-9. Repealed.

10-20-1 to 10-20-9. Repealed by SL 1992, ch 80, §§ 155 to 163.



§ 10-20-10 Removal or destruction of building in municipality before taxes paid asmisdemeanor--Lien on lot and materials--Condemned fire hazards excepted.

10-20-10. Removal or destruction of building in municipality before taxes paid as misdemeanor--Lien on lot and materials--Condemned fire hazards excepted. It is a Class 2 misdemeanor for any person to move, tear down, or destroy any building on a lot in a municipality upon which taxes have been levied until after such taxes have been fully paid. If such a building is removed, torn down, or destroyed without the payment of taxes, the unpaid taxes shall be a lien upon the building, the lot from which it was removed, and the lumber and other materials of which the building was constructed. This section does not apply to any building condemned as a fire hazard.

Source: SL 1899, ch 45, §§ 1, 2; RPolC 1903, §§ 1568, 1569; RC 1919, § 6573; SDC 1939, §§ 45.1424, 45.9901; SL 1943, ch 167; SL 1982, ch 86, § 19.



§ 10-20-11 Removal of building from land outside municipality before taxes paid asmisdemeanor--Lien on building and lot.

10-20-11. Removal of building from land outside municipality before taxes paid as misdemeanor--Lien on building and lot. It is a Class 2 misdemeanor for any person to move any building off any land or lot situated outside the limits of a municipal corporation, upon which taxes have been levied, until the taxes have been fully paid. If such a building is removed without the payment of the taxes, the unpaid taxes are a lien upon the building and the lot from which it was removed. This section does not affect the provisions of § 10-20-10.

Source: SL 1941, ch 357, §§ 1 to 3; SDC Supp 1960, §§ 58.0819, 58.9908; SL 1982, ch 86, § 20.






Chapter 21 - Payment And Receipt Of Property Taxes

§ 10-21-1 County treasurer as collector of all taxes--Collection and credit to proper funds.

10-21-1. County treasurer as collector of all taxes--Collection and credit to proper funds. The county treasurer shall be the collector of all taxes extended upon the tax list of the county, and all delinquent taxes whether levied for state, county, township, municipality, school, or other purposes, anything in the charter of any municipality to the contrary notwithstanding, and he shall proceed to collect the same according to law, and to place the same when collected to the credit of the proper funds.

Source: SL 1897, ch 28, § 79; RPolC 1903, § 2145; RC 1919, § 6762; SDC 1939, § 57.1001; SL 1992, ch 60, § 2.



§ 10-21-1.1 Written bill sent to each property taxpayer--Contents--Annual levy sheet--Form.

10-21-1.1. Written bill sent to each property taxpayer--Contents--Annual levy sheet--Form. The county treasurer shall mail or transmit electronically a written tax bill to each taxpayer against whom a property tax has been assessed. The property tax bill sent to each taxpayer may reflect the breakdown of the tax by tax levies. However, the property tax bill shall at least provide a tax total for each taxing district. A definition shall be provided for any abbreviation used to describe any entity imposing a tax or special assessment. The property tax bill shall also separately state the amount of any taxes due as a result of a local decision to exceed the tax increase limits set forth in § 10-13-36 or 10-12-43 and shall be marked by an asterisk. The notice shall include the statement: "INDICATES A LOCAL DECISION TO OPT OUT OF THE TAX LIMITATION." If the local vote to increase taxes had not passed, your taxes would not have included the items marked with an asterisk (*). If the treasurer does not mail the property tax receipts described in § 10-21-14, the treasurer shall indicate in the property tax bill or a notice enclosed with the bill that the treasurer does not intend to send a receipt unless requested by the taxpayer. The county treasurer shall provide to a taxpayer a tax levy sheet, if the tax levy breakdown is not shown on the tax bill, or upon the taxpayer's request. The annual levy sheet shall contain an example of the computation of the total tax for an individual. The secretary of revenue shall prescribe a uniform form which shall be used by the county treasurer for notification of taxpayers as required by this section.

Source: SL 1979, ch 73, §§ 1, 2; SL 1988, ch 97; SL 1989, ch 88, § 2; SL 1997, ch 54, § 5; SL 1998, ch 63, § 1; SL 1999, ch 52, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 53, § 2; SL 2012, ch 61, § 2; SL 2013, ch 48, § 1.



§ 10-21-2 Demand not necessary to fix liability--Duty of taxpayer.

10-21-2. Demand not necessary to fix liability--Duty of taxpayer. No demand for taxes shall be necessary in order to fix the liability of the person against whom they are assessed, but it shall be the duty of every person subject to taxation under this chapter to pay or cause to be paid to the county treasurer the amount thereof.

Source: SL 1915, ch 296, § 1; RC 1919, § 6760; SDC 1939, § 57.1003.



§ 10-21-3 Repealed.

10-21-3. Repealed by SL 1982, ch 86, § 21.



§ 10-21-4 Due date of taxes--Acceleration on removal of property.

10-21-4. Due date of taxes--Acceleration on removal of property. Except as provided in § 10-9-10, all taxes shall become due on the first day of January of each year next following assessment, levy, or extension of the taxes and as between vendor and vendee shall become a lien upon real property on and after such date.

Source: SDC 1939, § 57.1004; SL 1941, ch 338; SL 1943, ch 289; SL 1992, ch 80, § 164.



§ 10-21-5 Preferred claim in receivership, bankruptcy and trust administration.

10-21-5. Preferred claim in receivership, bankruptcy and trust administration. In all cases where a receiver shall be appointed, or an assignment for benefit of creditors made or bankruptcy proceedings instituted or administration of trusts or estates or similar court administration invoked, of, for, or in behalf of any person, firm, or corporation in any court in this state, the personal taxes of such person, firm, or corporation shall be a first and preferred claim and charge and paid as part of the expense of administration out of the first funds or property accruing, subject only to the actual court costs and fees allowed by the court necessary for conducting the administration, and subject also to any absolute exemptions and family allowance provided by law.

Source: SDC 1939, § 57.1028.



§ 10-21-6 Notice to county treasurer as creditor in receivership, bankruptcy and trustadministration--Assertion of claim for taxes.

10-21-6. Notice to county treasurer as creditor in receivership, bankruptcy and trust administration--Assertion of claim for taxes. In all cases described in § 10-21-5 of administration of property of any person, firm, or corporation by any court of this state, notice of the proceedings must be served upon the county treasurer of the county in which the proceedings are conducted, the same as required for notice to any other creditor. Such county treasurer shall thereupon make proper claim for such personal taxes as may be due, or about to become due after assessment, or delinquent, and if it appears that the property of the estate is situated in some other county of the state or the person involved is a resident of some other county, such county treasurer shall prepare and forward a copy of the notice to such other county treasurers who shall thereupon present any such claims as their respective counties may have for personal taxes.

Source: SDC 1939, § 57.1028.



§ 10-21-7 Acceptance of partial payments authorized by county commissioners--Personalproperty taxes paid first--Designation of real property to which partial paymentapplied.

10-21-7. Acceptance of partial payments authorized by county commissioners--Personal property taxes paid first--Designation of real property to which partial payment applied. The county commissioners of any county may authorize the county treasurer to accept partial payments of taxes, upon application, thereof, any time after January first to apply against the taxes due. In cases where the applicant for partial payment owes taxes on more than one tract or parcel of real property, he must, at the time of application for the privilege of partial payment, designate the tract or parcel upon which said partial payments are to be first applied.

Source: SDC 1939, § 57.1004 as added by SL 1941, ch 338; SL 1943, ch 289; SL 1992, ch 80, § 165.



§ 10-21-7.1 Monthly payment of property taxes by electronic transmission.

10-21-7.1. Monthly payment of property taxes by electronic transmission. The board of county commissioners may permit any person to remit property taxes by electronic transmission in ten equal monthly installments. The first payment shall be made on January first and the final payment shall be made by October first in the year the taxes are payable. The board of county commissioners shall by resolution establish the criteria for determining which taxpayers may remit property taxes by electronic transmission.

Source: SL 1995, ch 63, § 1.



§ 10-21-7.2 Deadline for electronically transmitted payments.

10-21-7.2. Deadline for electronically transmitted payments. Any remittance transmitted electronically pursuant to § 10-21-7.1 shall be made on or before the first day of the month and are considered to have been made on the date that the remittance is credited to the bank account designated by the county treasurer. For purposes of making any electronic transfers of remittances pursuant to §§ 10-21-7.1 to 10-21-7.3, inclusive, the first day of the month means the first day of the month that is not a Saturday or Sunday or a state or federal holiday.

Source: SL 1995, ch 63, § 2.



§ 10-21-7.3 Determining delinquency of electronically transmitted payments.

10-21-7.3. Determining delinquency of electronically transmitted payments. Any property taxes remitted by electronic transmission pursuant to § 10-21-7.1 are delinquent if not remitted by the third day of the month following the month the taxes are due. However, notwithstanding the provisions of § 10-21-23, the first half of property taxes are not delinquent if the fifth payment made monthly pursuant to §§ 10-21-7.1 to 10-21-7.3, inclusive, is credited to the bank account designated by the county treasurer on or before May first. If taxes become delinquent pursuant to this section, interest shall be added to the delinquent taxes at the Category G rate as established pursuant to § 54-3-16 for each day the taxes are delinquent.

Source: SL 1995, ch 63, § 3; SL 1999, ch 53, § 2; SL 2000, ch 226, § 3.



§ 10-21-7.4 Receipt for monthly electronically transmitted payments.

10-21-7.4. Receipt for monthly electronically transmitted payments. The county treasurer is not required to provide a duplicate tax receipt pursuant to § 10-21-14 for each tax payment made monthly pursuant to §§ 10-21-7.1 to 10-21-7.3, inclusive. The county treasurer may provide a receipt for taxes paid when the entire year's taxes are paid in full. The county treasurer shall provide a receipt if requested by any person who has paid the entire year's taxes in full.

Source: SL 1995, ch 63, § 5; SL 1998, ch 63, § 2.



§ 10-21-8 Proportionate share of taxes paid by part owner of real estate--Interest relieved fromsale for delinquent taxes.

10-21-8. Proportionate share of taxes paid by part owner of real estate--Interest relieved from sale for delinquent taxes. Any person having an interest in any real estate, whether divided or undivided, may pay his proportionate share of the taxes against such real estate without paying all of the taxes charged upon the tax list of the county against such real property. A statement of the portion of the taxes paid, the extent of the interest of such person in such real estate, and the name and address of the person paying same shall be shown upon the tax receipt and entered on the tax lists. In the event of the failure of any co-owner to pay his share of such taxes against such real estate, only the interest of such co-owner or co-owners shall be sold for delinquent taxes.

Source: SL 1939, ch 282, §§ 1, 2; SDC Supp 1960, § 57.1001-1.



§ 10-21-9 , 10-21-10. Repealed.

10-21-9, 10-21-10. Repealed by SL 1992, ch 80, §§ 166, 167.



§ 10-21-11 Warrants receivable in payment of taxes.

10-21-11. Warrants receivable in payment of taxes. State warrants are receivable for the amount payable into the state treasury on account of the ordinary state tax; county warrants are receivable in the treasury of the proper county for the amount of county tax payable into the county treasury, except when otherwise provided by law; city warrants shall be receivable on city taxes; town warrants shall be receivable on town taxes; school warrants shall be received for school taxes; civil township warrants shall be received for civil township taxes; and road and bridge warrants shall be received for road and bridge taxes in the district or township where such warrants are issued, provided that no warrants shall be so receivable unless offered by the person originally owning the account or to whom the warrant was originally issued and in payment of his own tax.

Source: SL 1899, ch 47, § 1; RPolC 1903, § 2146; RC 1919, § 6764; SDC 1939, § 57.1010.



§ 10-21-12 Endorsement of warrant exceeding amount of tax payable--Receipts taken fromtaxpayer.

10-21-12. Endorsement of warrant exceeding amount of tax payable--Receipts taken from taxpayer. When any person desiring to pay any taxes due and unpaid shall present a warrant to the treasurer of any county in payment for such tax, which shall exceed the amount that such treasurer is authorized to receive in warrants in payment for such tax, he shall endorse on the back of such warrant in part payment the amount he is authorized by law to receive, and date the same. Such treasurer shall take two receipts from the holder of such warrant for the amount so endorsed and paid, showing the date of the endorsement, a full description of such warrant, including the date thereof, to whom given, the amount for which it was given, and all the endorsements thereon; one of which receipts he shall forthwith file with the county auditor, the other he shall retain as his voucher. A copy of such receipt shall be forwarded to the taxing district involved with the next disbursement of tax collections made to such taxing district.

Source: SL 1868-9, ch 25, § 94; PolC 1877, ch 28, § 93; CL 1887, § 1654; RPolC 1903, § 2232; RC 1919, § 6948; SDC 1939, § 57.1010.



§ 10-21-13 Dispute by taxing district of application of warrant to taxes.

10-21-13. Dispute by taxing district of application of warrant to taxes. If any taxing district disputes the validity or inapplicability of any warrant issued on any tax due it, notice of the dispute shall be served upon the county treasurer and such warrant shall thereafter not be received in payment of any such tax, except upon judgment of the court or unless the protest against its application is properly withdrawn by the taxing district involved.

Source: SDC 1939, § 57.1010.



§ 10-21-14 Duplicate tax receipts issued by treasurer--Contents--Failure to show state taxseparately or required information as misdemeanor.

10-21-14. Duplicate tax receipts issued by treasurer--Contents--Failure to show state tax separately or required information as misdemeanor. The county treasurer shall make duplicate receipts for tax payments. One receipt may be delivered to the person paying the taxes and the other shall, within one week, be filed with the auditor. The auditor's copy of the receipt shall specify the property on which the tax was assessed, the amount of taxes collected for state purposes including the levy for state highways, the amount of each separate and distinct fund the tax is allocated to, and the years for which any of the real property described has been sold for taxes and not redeemed, unless the certificates for such tax sales are more than six years old.

Any county auditor who fails to enter upon any tax receipt the amount of taxes for state purposes, or any county treasurer who fails to specify on the duplicate tax receipt the information required by this section, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, §§ 57.1007, 57.9911; SL 1947, ch 404; SL 1982, ch 86, § 22; SL 1992, ch 80, § 168; SL 1998, ch 63, § 3.



§ 10-21-15 Repealed.

10-21-15. Repealed by SL 2011, ch 53, § 1.



§ 10-21-16 Binding and numbering of tax receipts--Separate series used for separate years.

10-21-16. Binding and numbering of tax receipts--Separate series used for separate years. All tax receipts issued by the county treasurer shall be bound in books of convenient size, or in such form as may be prescribed by the auditor-general and numbered consecutively, commencing with number one on the first receipt issued for the taxes of any one year, and he shall not receipt for more than one year's taxes on the same property in one tax receipt, nor shall more than one series of numbers be used for any one year's taxes, but a separate and distinct series of numbers of receipts shall be kept and issued for the taxes of each year for which the same have been levied and assessed.

Source: SL 1897, ch 28, § 88; RPolC 1903, § 2151; RC 1919, § 6765; SDC 1939, § 57.1007; SL 1947, ch 404.



§ 10-21-17 Intentionally issuing tax receipt or duplicate stating payment in warrants or orderswhen payment in cash constitutes theft.

10-21-17. Intentionally issuing tax receipt or duplicate stating payment in warrants or orders when payment in cash constitutes theft. A county treasurer or his deputy or any other person who intentionally issues a tax receipt or duplicate tax receipt which states that any part of the amount thereof was paid in warrants or orders when the same was paid in cash is guilty of a theft.

Source: SL 1868-9, ch 25, § 83; PolC 1877, ch 28, § 87; CL 1887, § 1648; RPolC 1903, § 2227; RC 1919, § 6946; SDC 1939, § 12.9907; SL 1982, ch 86, § 23.



§ 10-21-18 Fraudulent variations between original and duplicate receipt as theft.

10-21-18. Fraudulent variations between original and duplicate receipt as theft. A county treasurer or his deputy, or any other person, who intentionally issues a tax receipt, or duplicate tax receipt, required by this title, by fraudulently making the tax receipt and its duplicate, or the paper purporting to be its duplicate, different from each other, with intent to defraud the state, any county, or any person, is guilty of theft.

Source: SL 1868-9, ch 25, § 84; PolC 1877, ch 28, § 88; CL 1887, § 1649; RPolC 1903, § 2228; RC 1919, § 6947; SDC 1939, § 12.9908; SL 1982, ch 86, § 24.



§ 10-21-19 Posting of payments to tax lists.

10-21-19. Posting of payments to tax lists. Whenever any taxes are paid, the county shall record in the tax list, opposite on the record of the description of the property whereon the same were levied, the date of such payment and the name of the person paying the same.

Source: SL 1897, ch 28, § 89; RPolC 1903, § 2152; RC 1919, § 6768; SDC 1939, § 57.1006; SL 1992, ch 80, § 170; SL 1995, ch 61, § 6.



§ 10-21-20 Tax payment certificate attached to subdivision plat.

10-21-20. Tax payment certificate attached to subdivision plat. Upon payment in full of all taxes upon any tract of land which has been subdivided, rearranged, or platted into lots, it shall be the duty of the county treasurer of the county in which such tract is situated to attach to the plat of such subdivision his certificate that all taxes which are liens upon the tract so subdivided as shown by the records of his office have been fully paid, for which certificate the treasurer shall receive no fee.

Source: SL 1913, ch 342, § 2; RC 1919, § 5935; SDC 1939, § 12.0821.



§ 10-21-21 Ensuring proper amount of taxes collected--Liability of treasurer for deficiencies incollection.

10-21-21. Ensuring proper amount of taxes collected--Liability of treasurer for deficiencies in collection. The county shall establish a system of procedures to ensure that the proper amount of taxes have been collected, receipted into accountability, and deposited in the proper amount. If it appears that the treasurer has not collected the full amount of taxes and interest which according to the tax list and the terms of the receipt the treasurer should have collected, the auditor shall forthwith charge the treasurer with the amount such receipt falls short of the true amount, and the treasurer shall be liable on the official bond to account for and pay over the same.

Source: SL 1897, ch 28, § 87; RPolC 1903, § 2150; RC 1919, § 6767; SDC 1939, § 57.1008; SL 1995, ch 61, § 7.



§ 10-21-22 Repealed.

10-21-22. Repealed by SL 1982, ch 28, § 36.



§ 10-21-23 Delinquency dates for real estate taxes--Interest.

10-21-23. Delinquency dates for real estate taxes--Interest. On the first day of May of the year after which taxes have been assessed, one-half of all unpaid real estate taxes are delinquent. However, all real estate taxes totaling fifty dollars or less shall be paid in full on or before April thirtieth. On the first day of each month thereafter there shall be added as interest on the delinquent taxes at the Category G rate of interest as established in § 54-3-16. If the other half is not paid on or before the thirty-first day of October of the same year, that also becomes delinquent on November first and the same interest shall attach in the same manner. If the last day of April or October falls on a Saturday or Sunday, the tax is due and payable on the last working day of that month. The tax payment shall either be received in the office on the last working day or the tax payment shall be postmarked by the last day prior to the taxes becoming delinquent.

Source: SDC 1939, § 57.1004; SL 1941, ch 338; SL 1943, ch 289; SL 1971, ch 75, § 1; SL 1980, ch 83, § 1; SL 1981, ch 90, § 1; SL 1984, ch 319, § 36; SL 1990, ch 82; SL 1999, ch 53, § 3; SL 2000, ch 54; ch 226, § 4.



§ 10-21-24 Repealed.

10-21-24. Repealed by SL 1992, ch 80, § 171.



§ 10-21-25 Penalties and interest collected in addition to principal amount.

10-21-25. Penalties and interest collected in addition to principal amount. All penalty and interest provided for in § 10-21-23 shall be collected by the treasurer in addition to the principal amount thereof.

Source: SL 1899, ch 42, § 1; RPolC 1903, § 2192; SL 1913, ch 350, § 3; RC 1919, § 6761; SL 1925, ch 87; SL 1931, ch 254, § 1; SL 1933, ch 197, § 1; SDC 1939, § 57.1004; SL 1941, ch 338; SL 1943, ch 289.



§ 10-21-26 Delinquency date postponed when tax records destroyed.

10-21-26. Delinquency date postponed when tax records destroyed. Whenever the tax books or tax records of any county shall in any manner become destroyed, the first half of said taxes shall not become delinquent until July first following.

Source: SL 1911, ch 241; RC 1919, § 6761; SL 1925, ch 87; SL 1931, ch 254, § 1; SL 1933, ch 197, § 1; SDC 1939, § 57.1004; SL 1941, ch 338; SL 1943, ch 289.



§ 10-21-27 Distribution of tax collections to municipalities, townships and school districts.

10-21-27. Distribution of tax collections to municipalities, townships and school districts. The county treasurer shall pay over to the treasurer of any municipality, township, or school district, on the order of the county auditor, all money received by him arising from taxes levied and collected, belonging to such municipality, township, or school district, and shall require the treasurer to whom such payment is made to receipt upon the back of such order for the same, or the county treasurer may, on written order, duly signed and acknowledged by any municipality, township or school district treasurer, either transmit the money by mail or deposit the money to the credit of the local treasurer in the bank in which his account of tax money is kept.

Source: SL 1897, ch 28, § 95; RPolC 1903, § 2158; RC 1919, § 6770; SDC 1939, § 57.1012; SL 1947, ch 405; SL 1992, ch 60, § 2.



§ 10-21-28 Prepayment of tax by mining, processing, electrical generating, or other industrialoperation--County commissioners may negotiate--Special classification not affected.

10-21-28. Prepayment of tax by mining, processing, electrical generating, or other industrial operation--County commissioners may negotiate--Special classification not affected. Any person or corporation intending to construct or expand a mining operation, processing plant, electrical generating plant, or other industrial operation may prepay an amount up to five times the estimated property tax due the year the operation or plant is to be completed or expanded, upon the request of the board of county commissioners of the county in which the facility is to be located. The provisions of §§ 10-21-28 to 10-21-30, inclusive, shall not affect property from qualifying for the property tax provisions of §§ 10-6-35.1 and 10-6-35.2.

Source: SL 1980, ch 84, § 1.



§ 10-21-29 Prepayment to be voluntary--Compulsion as malfeasance.

10-21-29. Prepayment to be voluntary--Compulsion as malfeasance. Nothing in §§ 10-21-28 to 10-21-30, inclusive, shall be construed to obligate a person or corporation to prepay property tax except under voluntary agreement. Any action by a county commissioner or any other public official to compel involuntary prepayment of property tax shall constitute malfeasance of office.

Source: SL 1980, ch 84, § 2.



§ 10-21-30 Computation of tax--Credit for tax prepaid.

10-21-30. Computation of tax--Credit for tax prepaid. If a new or expanded mining operation, processing plant, electrical generating plant, or other industrial operation is assessed, it shall be subject to taxation in the same manner as is all other property similarly situated except that the amount of prepaid taxes collected shall be credited against the property taxes which the person or corporation would have paid without a prepayment agreement. The tax credit shall cease when the amount of prepaid property tax is equal to the amount of property tax due without a prepayment agreement.

Source: SL 1980, ch 84, § 3.



§ 10-21-31 Addition of unreported real property improvements to tax roll--Notice to owner ofproperty--Hearing.

10-21-31. Addition of unreported real property improvements to tax roll--Notice to owner of property--Hearing. The county auditor, upon notification by the director of equalization of unreported improvements pursuant to § 10-6-36.1, shall notify the owner of such property that the improvements shall be added to the tax roll for each year that the improvements were made to the real property and that taxes and interest shall be due on such improvements from the first assessment date after such improvements were made. The notice shall describe the real property in general terms, describe the improvements to be added to the tax roll with their value, the years that such improvements shall be added to, specify the amount of tax and interest that shall be owed and inform the person when he shall appear before the auditor to show cause why such improvements should not be added to the tax roll. The notice shall be sent at least fifteen days before the hearing to the last known address of the owner of the real property.

Source: SL 1989, ch 85, § 2.



§ 10-21-32 Addition of improvements--Collection of taxes and interest owed--Amount.

10-21-32. Addition of improvements--Collection of taxes and interest owed--Amount. If, after the hearing required by § 10-21-31, the owner of such real property has not shown cause why such improvements should not be added to the tax roll, the county auditor shall add such improvements to the tax roll for each year that such improvements existed and the county treasurer shall collect the taxes and interest owed on such improvements. The interest provided in § 10-21-23 shall apply to the taxes owed on improvements added to the tax roll pursuant to this section from the first assessment date after the real property was improved.

Source: SL 1989, ch 85, § 3.



§ 10-21-33 Taxes as perpetual lien.

10-21-33. Taxes as perpetual lien. Taxes upon real property and any penalty and interest imposed thereon shall be a perpetual lien thereon against all persons and bodies corporate, except the United States and this state.

Source: SL 1992, ch 80, § 172.



§ 10-21-34 Continuing authorization for payment of property taxes permitted--Electronictransfers.

10-21-34. Continuing authorization for payment of property taxes permitted--Electronic transfers. The board of county commissioners may provide for the payment of property taxes through the use of a continuing authorization by the taxpayer for the county to automatically collect the property taxes. The board may provide for the payment of property taxes through the use of electronic fund transfers. The board may establish the application process, the type of transfer, the timing and frequency of the transfer, and any other criteria the board determines necessary to provide for the payment of property taxes. However, the board may not require any taxpayer to use a continuing authorization as provided in this section.

Source: SL 1994, ch 86.



§ 10-21-35 Divided assessment when portion of real estate purchased.

10-21-35. Divided assessment when portion of real estate purchased. Any person who has purchased an interest in any real estate causing the property to be divided and has filed all legal documents with the register of deeds may request the director of equalization to divide the assessed value between each property. The person requesting the assessed value to be divided shall pay the share of taxes against such real estate without requiring the immediate payment of the taxes charged against the remaining property. The taxes shall be divided according to any agreement made by the purchaser and seller; if there is no agreement, the taxes shall be divided by the proportionate area purchased. The tax receipt shall show the portion of the taxes paid and the name and address of the person paying the tax.

Source: SL 1997, ch 60, § 1.



§ 10-21-36 Manufactured home on site for certain short time period exempt from taxes.

10-21-36. Manufactured home on site for certain short time period exempt from taxes. If a manufactured home is purchased or moved to a specific site after November first and the manufactured home is moved, sold, transferred, or reassigned before November first in the following year, no property taxes are due. The county treasurer shall issue an affidavit stating that no taxes are due.

Source: SL 1999, ch 45, § 1; SDCL 10-6-70.



§ 10-21-37 Manufactured home on site assessed as real property--Tax levy--Taxes to be paid infull before transfer.

10-21-37. Manufactured home on site assessed as real property--Tax levy--Taxes to be paid in full before transfer. If a manufactured home is purchased or moved to a specific site on or before November first and the property has been assessed as real property and the owner of the manufactured home plans to move, sell, transfer, or reassign the manufactured home before November first in the following year, the county auditor shall levy a tax by applying the tax levy used for taxes payable during the current year on other property in the same taxing district. The owner shall pay such tax in full for the current year, not on a pro rata basis. If the taxes are paid in full, the county treasurer shall issue an affidavit stating that the current year's taxes are paid.

Source: SL 1999, ch 45, § 2; SDCL 10-6-71.



§ 10-21-38 Manufactured home assessed as real property--Current taxes to be paid in full priorto transfer.

10-21-38. Manufactured home assessed as real property--Current taxes to be paid in full prior to transfer. If a manufactured home has been assessed as real property and taxes are payable and the owner of the manufactured home plans to move, sell, transfer, or reassign the manufactured home before all the current taxes are paid, then the owner shall pay the current taxes in full, not on a pro rata basis. If the taxes are paid in full, the county treasurer shall issue an affidavit stating that the current year's taxes are paid.

Source: SL 1999, ch 45, § 3; SDCL 10-6-72.



§ 10-21-39 No taxes due on manufactured home in dealer's inventory.

10-21-39. No taxes due on manufactured home in dealer's inventory. No property taxes are due on any manufactured home in or sold from the inventory of any dealer as defined in subdivision 32-7A-1(2).

Source: SL 1999, ch 45, § 8; SDCL 10-6-73.






Chapter 22 - Collection Of Delinquent Property Taxes

§ 10-22-1 November notice to delinquent taxpayers--Contents.

10-22-1. November notice to delinquent taxpayers--Contents. Between the first and fifteenth day of November in each year, the county treasurer shall prepare and mail or transmit electronically a statement to each person owing mobile home taxes or taxes on a building located on a leased site which are delinquent, except those entered on the uncollectible mobile home tax list or owing by persons known to the treasurer to be dead. The statement shall show the amount of the delinquent mobile home taxes or delinquent taxes on a building located on a leased site computed to the date of the statement and shall notify the person owing the delinquent taxes that unless the delinquent taxes are paid in full on or before the thirtieth day of November, a penalty of one dollar shall be added each year to the delinquent taxes and a notice of the delinquent taxes shall be published in the official newspapers of the county during the week next preceding the third Monday in December.

Source: SL 1945, ch 326, § 3; SDC Supp 1960, § 57.1014-1 (2); SL 1992, ch 80, § 173; SL 2000; ch 47, § 2; SL 2012, ch 61, § 3.



§ 10-22-2 Annual publication of list of delinquent taxpayers--Charges--Payment to publisher.

10-22-2. Annual publication of list of delinquent taxpayers--Charges--Payment to publisher. During the week next preceding the third Monday in December in each year, the county treasurer shall publish in each of the official newspapers of the county, the name of each person whose mobile home taxes or taxes on a building located on a leased site are delinquent. The notice shall contain the name of each taxpayer owing delinquent mobile home taxes or delinquent taxes on a building located on a leased site and the aggregate amount, including interest and penalty, remaining unpaid. The notice does not need to include the name of any delinquent taxpayer known to the county treasurer to be dead. The county treasurer shall charge and collect in addition to the taxes, penalty and interest, the sum of one dollar against each person whose name appears in the publication. The county treasurer shall deposit the money collected into the county treasury. The county shall pay the publisher of the notice the sum of thirty-three cents for each name appearing in the notice.

Source: SL 1945, ch 326, § 4; SDC Supp 1960, § 57.1014-1 (3); SL 1961, ch 443; SL 1972, ch 62; SL 1976, ch 93; SL 1984, ch 73, § 1; SL 1992, ch 80, § 174; SL 2000, ch 47, § 3.



§ 10-22-3 Repealed.

10-22-3. Repealed by SL 2000, ch 47, § 4.



§ 10-22-3.1 Transferred.

10-22-3.1. Transferred to § 10-23-2.4.



§ 10-22-4 Repealed.

10-22-4. Repealed by SL 1992, ch 80, § 176.



§ 10-22-5 Deduction of delinquent real property taxes or mobile home taxes from warrant forclaim against county.

10-22-5. Deduction of delinquent real property taxes or mobile home taxes from warrant for claim against county. If the owner of any bill or claim against the county, other than salary, which has been allowed either in whole or in part by the board of county commissioners, owes any delinquent real property taxes or delinquent mobile home taxes in that county, the county auditor of that county shall deduct the amount of such delinquent taxes from the amount so allowed, and issue to the owner of the bill or claim a warrant for the balance, if any. In case the amount due for delinquent real property taxes or delinquent mobile home taxes exceeds the amount allowed on that bill or claim, the county auditor shall apply the whole amount allowed toward the payment of such delinquent taxes.

Source: SL 1901, ch 47, § 1; RPolC 1903, § 2186; RC 1919, § 6769; SDC 1939, § 57.1011; SL 1967, ch 322; SL 1972, ch 61, § 1; SL 1982, ch 96, § 1; SL 1992, ch 80, § 177.



§ 10-22-5.1 , 10-22-5.2. Repealed.

10-22-5.1, 10-22-5.2. Repealed by SL 1982, ch 96, §§ 2, 3.



§ 10-22-6 Repealed.

10-22-6. Repealed by SL 1992, ch 80, § 178.



§ 10-22-7 Payment to county treasurer of taxes deducted from claim against county--Form ofwarrant.

10-22-7. Payment to county treasurer of taxes deducted from claim against county--Form of warrant. Whenever the county auditor shall deduct or apply any amount to taxes pursuant to § 10-22-5 he shall issue and deliver to the county treasurer a warrant for the amount so deducted or applied, and shall write on the face of such warrant, in red ink, the following: "Issued in payment (or part payment) of delinquent taxes of ________," giving the name of the person whose delinquent taxes are thus paid or partly paid.

Source: SL 1901, ch 47, § 2; RPolC 1903, § 2187; RC 1919, § 6769; SDC 1939, § 57.1011; SL 1967, ch 322; SL 1992, ch 80, § 179.



§ 10-22-8 Treasurer's power to issue distress warrant for delinquent taxes--Issuance on requestby county commissioner or sheriff.

10-22-8. Treasurer's power to issue distress warrant for delinquent taxes--Issuance on request by county commissioner or sheriff. The county treasurer may issue a distress warrant against any person whose mobile home taxes are delinquent at any time and he shall issue a distress warrant against any person whose mobile home taxes are delinquent when requested by any county commissioner or sheriff of the county.

Source: SL 1945, ch 326, § 6; SDC Supp 1960, § 57.1014-1 (5); SL 1992, ch 80, § 180.



§ 10-22-9 Form of treasurer's distress warrant.

10-22-9. Form of treasurer's distress warrant. County treasurers' distress warrants shall be addressed to the sheriff and shall be in substantially the following form:

I hereby certify that the mobile home taxes for the year ________, assessed against ________ in the sum of ________ dollars, are unpaid, and I desire such taxes to be collected, and authorize and direct the sheriff of this county to proceed forthwith to collect the same.

Given under my hand this ________ day of ________, 20 ____.
__________ County treasurer of _______ county

Source: SL 1915, ch 296; § 4; RC 1919, § 6774; SDC 1939, § 57.1015; SL 1992, ch 80, § 181.



§ 10-22-10 Distress warrant issued in duplicate--Sheriff's power and duty to seize property.

10-22-10. Distress warrant issued in duplicate--Sheriff's power and duty to seize property. The county treasurer shall issue and deliver the distress warrant in duplicate to the sheriff. Such warrant shall constitute the sheriff's authority and he shall immediately proceed to execute the same, and collect the tax by seizure of personal property of such person to an amount sufficient to pay such tax, with accrued penalty and interest, if any, and all accruing costs, wherever the same may be found in the county.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-11 Exemption from seizure limited to property absolutely exempt.

10-22-11. Exemption from seizure limited to property absolutely exempt. No property shall be exempt from such seizure except personal property absolutely exempt from execution.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-12 Failure of sheriff to execute distress warrant as nonfeasance in office.

10-22-12. Failure of sheriff to execute distress warrant as nonfeasance in office. The sheriff shall, upon receipt of distress warrants from the treasurer showing delinquent mobile home taxes, immediately proceed with due diligence to collect all taxes shown by each of said distress warrants to be delinquent in accordance with the provisions of §§ 10-22-14 to 10-22-27, inclusive. The failure of the sheriff to so proceed constitutes nonfeasance in office and shall subject such sheriff to removal from office in the manner provided in § 10-22-13.

Source: SL 1939, ch 285, § 1; SDC Supp 1960, § 57.1016-1; SL 1992, ch 80, § 182.



§ 10-22-13 Removal of sheriff from office for failure to proceed in collection of delinquenttaxes--Procedure.

10-22-13. Removal of sheriff from office for failure to proceed in collection of delinquent taxes--Procedure. If the sheriff of any county fails to proceed in the collection of delinquent mobile home taxes as provided in § 10-22-12, the state's attorney of said county shall, upon resolution of the board of county commissioners, institute proceedings in the circuit court for his county, which shall constitute a special proceeding. Such proceeding shall be instituted by petition of the state's attorney to the circuit court who shall thereupon issue its order fixing time and place of hearing on said petition. Said order and copy of said petition shall be served upon said sheriff not less than ten days prior to the date fixed for hearing. Upon such hearing, if the court finds such sheriff guilty of nonfeasance of office as defined in § 10-22-12, the court shall, by appropriate order, remove such sheriff from office and the vacancy thereby created shall be filled as provided by law.

Source: SL 1939, ch 285, § 2; SDC Supp 1960, § 57.1016-1; SL 1992, ch 80, § 183.



§ 10-22-14 Sheriff to check records for encumbrances against personal property--Copy ofassessment blank procured.

10-22-14. Sheriff to check records for encumbrances against personal property--Copy of assessment blank procured. Before making seizure of any property the sheriff shall ascertain from the records in the office of the register of deeds, the amount of any mortgages, conditional sales contracts, or other liens upon the property, and also the names and addresses of the lien holders and shall also procure from the county auditor a copy of the assessment blank upon which the tax is based, if the same is then on file with such county auditor.

Source: SL 1915, ch 246, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-15 Seizure of unencumbered before encumbered property--Encumbered property seizedif necessary.

10-22-15. Seizure of unencumbered before encumbered property--Encumbered property seized if necessary. In making the seizure of property, the sheriff shall first seize such property as is not encumbered by any lien of record but nothing herein contained shall prevent the sheriff from seizing any property for the tax based on that specific property, nor from seizing sufficient encumbered property to exact the proportion of the whole tax to be collected, which the value of such encumbered property bears to all of the available property subject to the distress warrant, nor shall anything herein contained prevent the sheriff from resorting to encumbered property for collection of all of said tax, if the same is otherwise liable, and if the sheriff is unable after due diligence to collect the said tax as hereinbefore otherwise specified.

Source: SDC 1939, § 57.1016.



§ 10-22-16 Execution of warrant by seizure and service of notice--Service by mail or posting.

10-22-16. Execution of warrant by seizure and service of notice--Service by mail or posting. The warrant shall be executed by service of a copy of the same together with a notice of the levy upon the owner of the property, or if he cannot be conveniently found by service of the same upon the person from whose possession the property is taken, and mailing copies of the same to the last known address of the owner, and if no one in possession can be found, nor any address of the owner be ascertained, then by seizure of the property, and posting a copy of the distress warrant and the notice of levy upon the bulletin board at the front door of the courthouse of the county.

Source: SDC 1939, § 57.1016.



§ 10-22-17 Seizure without moving property--Notice filed with register of deeds.

10-22-17. Seizure without moving property--Notice filed with register of deeds. If the property consists of bulky materials or property which cannot be practicably or conveniently moved, the sheriff may hold the same and the sale thereof at the place where it is located, and in such cases in addition to the service and notice specified in § 10-22-16, he shall file a copy of his notice of levy in the office of the register of deeds of the county, stating among other things the name of the person against whom the distress warrant was issued, the description of the property, the amount of the tax claim, and a description of the real estate where the property is located.

Source: SDC 1939, § 57.1016.



§ 10-22-18 Notice of sale of property--Contents--Posting and mailing.

10-22-18. Notice of sale of property--Contents--Posting and mailing. The sheriff shall forthwith fix a time and place for sale of the property seized, which time must be not less than ten nor more than thirty days after the seizure, and which place may be at any public place within the county or where the property is located in case of bulky material or property incapable of being conveniently moved. Notice of the sale shall be given by posting the same in three public places in the county, at least ten days before the date of the sale. The notice shall state the time and place of the sale; the name of the person against whom the distress warrant was issued; a description of the property; and the amount of the tax claim, and identify the particular taxes for which the sale is to be made; it shall also refer to the warrant under which the sale is to be held. Copies of the notice shall also be mailed to all encumbrancers of record at their addresses as shown by the encumbrances of record and if no address appears in such encumbrances, mailing of notice shall not be required. The failure so to mail notice shall not invalidate the sale but the encumbrancer shall have recourse against the sheriff for any damage he may show.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-19 Release of property seized on payment of taxes to sheriff.

10-22-19. Release of property seized on payment of taxes to sheriff. If upon seizure being made and any time before sale, the property owner, or any person interested, or anyone in his behalf shall pay to the sheriff the amount of the tax with the legal interest, penalty, and costs then due, the levy or seizure shall be abated, and the property released to the owner, at the place it may then be, and receipt given for the taxes so paid.

Source: SDC 1939, § 57.1016.



§ 10-22-20 Sheriff's receipt for taxes--Cancellation of tax and issuance of treasurer's receipt.

10-22-20. Sheriff's receipt for taxes--Cancellation of tax and issuance of treasurer's receipt. The county treasurer shall furnish the sheriff with triplicate receipts having the following words printed thereon: "Sheriff's receipt for mobile home taxes." Upon the collection of any taxes, interest, penalties, fees, or costs, the sheriff shall issue receipts therefor, the original to be delivered to the payor and the duplicate receipt to be filed with the treasurer. The treasurer shall cancel such tax upon the duplicate tax list in his office and enter thereon the date and number of the sheriff's receipt. The treasurer shall issue a regular tax receipt for the full amount and promptly deliver the receipt to the tax debtor.

Source: SL 1915, ch 296, § 7; SL 1917, ch 133, § 4; RC 1919, § 6777; SDC 1939, § 57.1016; SL 1992, ch 80, § 184.



§ 10-22-21 Sale of property at public auction--Effect of sale--Sheriff's bill or certificate of sale.

10-22-21. Sale of property at public auction--Effect of sale--Sheriff's bill or certificate of sale. If the tax, penalty, interest, and costs are not paid before the time fixed for sale, the sheriff shall sell the property or so much thereof as may be necessary, at the time and place fixed in the notice, at public auction to the highest bidder for cash. The sale shall be absolute and without right of redemption. The sheriff shall give to the purchaser, if demanded, a bill or certificate of the sale which shall transfer to said purchaser the property with same legal effect as if executed by the owner and same shall be accepted as evidence of such title by all public officials and departments of the state or any of its subdivisions, and in the courts thereof.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-22 Adjournment of sale--Notice.

10-22-22. Adjournment of sale--Notice. The sheriff may adjourn the sale from time to time, not exceeding three days, and shall adjourn at least once if there are no bidders. The adjournment shall be made by public announcement at the time and place of sale and by posting notice thereof at such time and place.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-23 Return of property if not sold for want of bidders.

10-22-23. Return of property if not sold for want of bidders. If the property cannot be sold for want of bidders, the sheriff shall return the property to the possession of the person from whom or to the place where he took the same and the taxes shall be returned as unpaid.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-24 Sheriff's return on distress warrants--Contents--Information as to sale.

10-22-24. Sheriff's return on distress warrants--Contents--Information as to sale. The sheriff shall make returns to the county treasurer on all distress warrants as soon as executed, and at least within one year after date of issue of the same, stating the amounts, if any, which have been collected upon the warrant, or that upon diligent search no property could be found whereof to collect the same, and showing the number of miles actually and necessarily traveled in executing each warrant and the number of warrants executed on each trip. If a sale was made under any warrant he shall show the procedure thereof, including the giving of notice as required and the time and place of the sale, names, amounts bid and paid by purchasers, and the property struck and sold to each.

Source: SL 1915, ch 296, § 6; SL 1917, ch 133, § 3; RC 1919, § 6776; SDC 1939, § 57.1017; SL 1967, ch 323.



§ 10-22-25 Payment to treasurer of amount collected by sheriff--Receipt.

10-22-25. Payment to treasurer of amount collected by sheriff--Receipt. At the time of making each return, the sheriff shall turn over to the county treasurer the full amount collected together with his duplicate receipt therefor, and shall take a receipt from the treasurer for the same.

Source: SL 1915, ch 296, § 6; SL 1917, ch 133, § 3; RC 1919, § 6776; SDC 1939, § 57.1017; SL 1967, ch 323.



§ 10-22-26 Uncollected balance remains collectible--Subsequent remedies.

10-22-26. Uncollected balance remains collectible--Subsequent remedies. The balance remaining due on any tax after deducting the net collections made by the sheriff as shown by his return on the warrant shall remain collectible as a tax with the same force and effect as before the warrant was issued and subsequent distress warrants may be issued therefor or other remedies for collection invoked.

Source: SDC 1939, § 57.1017; SL 1967, ch 323.



§ 10-22-27 Surplus returned to owner of property--Deposit with clerk of courts.

10-22-27. Surplus returned to owner of property--Deposit with clerk of courts. Any surplus remaining after paying the taxes, penalty, interest, and costs, shall be returned to the owner and if he cannot be found shall be deposited with the clerk of courts for the benefit of any person who may be entitled thereto.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-28 Sheriff's fees and allowances--Mileage allowed by county.

10-22-28. Sheriff's fees and allowances--Mileage allowed by county. The sheriff is allowed for collecting taxes the following fees: twenty-five dollars for making the sheriff's return on the sheriff's warrant of authority; fifteen dollars for each levy; ten dollars for each sale and necessary costs of distress and sale, which fees and costs shall be collected from the tax debtor or the tax debtor's property. If actual travel is made in collecting taxes, the sheriff shall also collect from the tax debtor or the tax debtor's property an additional penalty, in lieu of mileage, equal to fifteen percent of the amount of tax and interest due, which, with all fees and costs collected, shall be credited to the general fund of the county. The sheriff shall receive from the county mileage for each mile actually and necessarily traveled at the rate provided by law. However, the sheriff is not allowed mileage for collecting taxes within the corporate limits of the county seat.

Source: SDC 1939, § 57.1018; SL 1998, ch 64, § 1.



§ 10-22-29 Monthly certification of amounts due sheriff--Filing with county auditor.

10-22-29. Monthly certification of amounts due sheriff--Filing with county auditor. The treasurer shall, on the first day of each month, furnish the sheriff with a certified list of his fees, costs, and mileage provided for in § 10-22-28, and the sheriff shall file such list with the county auditor as a bill against the county to be audited and paid as other claims against the county.

Source: SL 1915, ch 296, § 6; SL 1917, ch 133, § 3; RC 1919, § 6776; SDC 1939, § 57.1018.



§ 10-22-30 Presentation to county commissioners of uncollected distress warrants--Examinationand transfer to uncollectible list.

10-22-30. Presentation to county commissioners of uncollected distress warrants--Examination and transfer to uncollectible list. On the first day of each regular meeting of the board of county commissioners, the treasurer shall present all distress warrants returned by the sheriff uncollected. The board shall then examine such returns and, if satisfied from any report of the sheriff or treasurer or facts in its own knowledge, that the taxes described in any such warrant cannot be collected, it shall declare the same to be uncollectible and the treasurer shall thereupon place the same on the uncollectible list in a book provided for that purpose, and no distress warrant shall thereafter be issued therefor except on order of the board or on written demand of the sheriff.

Source: SL 1915, ch 296, § 11; SL 1917, ch 133, § 7; RC 1919, § 6781; SDC 1939, § 57.1019.



§ 10-22-31 Annual presentation to county commissioners of unpaid tax list--Information shown.

10-22-31. Annual presentation to county commissioners of unpaid tax list--Information shown. On the first Tuesday in January of each year the county treasurer shall present to the board of county commissioners a list of all mobile home taxes unpaid at the close of business on December thirty-first of the preceding year which became delinquent during the preceding year. Such list shall show the taxing district in which such taxes were assessed, the address of the taxpayer, opposite which shall be a blank space for notation of payment of the tax when the same is paid. The county auditor shall note on such list the payment of any tax listed thereon when collected.

Source: SL 1945, ch 326, § 1; SDC Supp 1960, § 57.1014-1 (1); SL 1992, ch 80, § 185.



§ 10-22-32 Quarterly examination by county commissioners of unpaid tax list--Transfer of itemsto uncollectible tax list--Further collection effort not required.

10-22-32. Quarterly examination by county commissioners of unpaid tax list--Transfer of items to uncollectible tax list--Further collection effort not required. At their meeting during the month of July following, and every three months thereafter until all such taxes are paid or declared uncollectible, the board of county commissioners shall examine the unpaid items on the list described in § 10-22-31 and by resolution declare uncollectible any such taxes as in their judgment cannot be collected. The county auditor shall furnish the county treasurer certified copies of such resolutions in which shall be listed the name of the person against whose mobile home the tax was assessed, the taxing district in which assessed, the amount of tax and year for which assessed. The county treasurer shall make appropriate entry on his duplicate tax list that such taxes have been transferred to a special record in his office to be known as the uncollectible mobile home tax list. The county treasurer need make no further effort to collect mobile home taxes declared to be uncollectible until it is determined either by the board of county commissioners or the county treasurer that such taxes have become or may have become collectible.

Source: SL 1945, ch 326, § 1; SDC Supp 1960, § 57.1014-1 (1); SL 1992, ch 80, § 186.



§ 10-22-33 Distress warrants required for all taxes not declared uncollectible.

10-22-33. Distress warrants required for all taxes not declared uncollectible. The treasurer shall issue distress warrants covering all taxes not declared uncollectible unless other remedies be pursued for the collection thereof as provided by law.

Source: SL 1915, ch 296, § 11; SL 1917, ch 133, § 7; RC 1919, § 6781; SDC 1939, § 57.1019.



§ 10-22-34 to 10-22-41. Repealed.

10-22-34 to 10-22-41. Repealed by SL 1992, ch 80, §§ 187 to 194.



§ 10-22-42 to 10-22-46. Repealed.

10-22-42 to 10-22-46. Repealed by SL 1972, ch 63, § 3.



§ 10-22-47 to 10-22-52. Repealed.

10-22-47 to 10-22-52. Repealed by SL 1992, ch 80, §§ 195 to 200.



§ 10-22-53 Civil action for personal property taxes--Venue of action.

10-22-53. Civil action for personal property taxes--Venue of action. When any mobile home taxes heretofore or hereafter levied shall stand charged against any person, and the same is not paid within the time prescribed by law, the county treasurer whose duty it is to collect such taxes, in addition to any other remedy provided by law for the collection of such taxes, may enforce the collection thereof by a civil action in the circuit court for his county, in his name as such treasurer, against such person for the recovery of such unpaid taxes. The venue of such action shall remain in the county where the tax is of record regardless of the residence of the parties and such action may be so maintained against nonresidents of the state.

Source: SL 1915, ch 296, § 12; RC 1919, § 6822; SDC 1939, § 57.1026; SL 1943, ch 291; SL 1992, ch 80, § 201.



§ 10-22-54 Action in federal courts or another state.

10-22-54. Action in federal courts or another state. The county treasurer may also, upon securing approval of the board of county commissioners, institute and maintain such an action in another state or in the federal courts, at his election.

Source: SDC 1939, § 57.1026; SL 1943, ch 291.



§ 10-22-55 Ancillary remedies and proceedings invoked by treasurer in civil action.

10-22-55. Ancillary remedies and proceedings invoked by treasurer in civil action. The county treasurer may invoke all ancillary remedies and proceedings, including attachment, garnishment, receivership, and others provided by law of this or any jurisdiction in which an action under § 10-22-53 or 10-22-54 may be brought.

Source: SDC 1939, § 57.1026; SL 1943, ch 291.



§ 10-22-56 Allegations in county treasurer's complaint--Tax lists as evidence--Exemptions fromexecution limited to absolute exemptions.

10-22-56. Allegations in county treasurer's complaint--Tax lists as evidence--Exemptions from execution limited to absolute exemptions. It shall be sufficient for such treasurer to allege in his complaint that the taxes stand charged against the defendant, that the same are delinquent and unpaid, stating the year or years and the amount for each year, and such treasurer shall not be required to set forth in his complaint or by a bill of particulars any other or further matter relating thereto and the duplicate tax list or lists shall be prima facie evidence of the amount and validity of such taxes appearing due and unpaid thereon, and of the nonpayment of the same; and if, on the trial of the action, it shall be found that such person is so indebted, judgment shall be rendered in favor of such treasurer so prosecuting such action as in other cases, and the judgment debtor shall not be entitled to the benefit of any exemptions other than those made absolute.

Source: SL 1915, ch 296, § 12; RC 1919, § 6822; SDC 1939, § 57.1026; SL 1943, ch 291.



§ 10-22-57 Defenses in civil action for mobile home taxes--Reassessment and judgment forproper amount.

10-22-57. Defenses in civil action for mobile home taxes--Reassessment and judgment for proper amount. The defendant may set up by way of answer any defense which he may have to the collection of the taxes. If the defendant claims the taxes to be void, the court must in the action ascertain the just amount of mobile home taxes due from the person for the year or years for which it is claimed the taxes are delinquent, and if, in its opinion, the assessment or any subsequent proceeding has been rendered void or voidable by the omission or commission of any act required or prohibited, the court shall reassess the property or order it reassessed by the director of equalization acting at the time of such order, and shall thereupon render judgment for the just amount of taxes due from the defendant for that year or years.

Source: SL 1915, ch 296, § 13; RC 1919, § 6823; SDC 1939, § 57.1027; SL 1989, ch. 82, § 41; SL 1992, ch 80, § 202.



§ 10-22-58 Employment of assistance outside state for collection from taxpayer who has movedfrom state--Commission.

10-22-58. Employment of assistance outside state for collection from taxpayer who has moved from state--Commission. When any person having delinquent mobile home taxes charged against him leaves the state and establishes residence outside the state, the board of county commissioners of the county wherein such taxes were levied, may employ assistance outside of this state to collect such delinquent taxes, and may pay out of the funds of the county for such collection services a commission of not to exceed fifty percent.

Source: SDC 1939, § 57.1026 as added by SL 1943, ch 291; SL 1971, ch 76, § 3; SL 1992, ch 80, § 203.



§ 10-22-59 Reciprocal enforcement of tax liability to other states--Proof of reciprocity.

10-22-59. Reciprocal enforcement of tax liability to other states--Proof of reciprocity. The courts of this state shall recognize and enforce the liability for taxes lawfully imposed by the laws of any other state which extends like comity in respect of the liability for taxes lawfully imposed by the laws of this state. The officials of such other state are authorized to bring action in the courts of this state for the collection of such taxes. The certificate of the secretary of state of such other state that such officials have the authority to collect the taxes so to be collected by such action shall be conclusive proof of that authority.

Source: SL 1953, ch 478, § 1; SDC Supp 1960, § 57.1029.



§ 10-22-60 Taxes, penalties, and interest subject to reciprocal enforcement.

10-22-60. Taxes, penalties, and interest subject to reciprocal enforcement. The term, taxes, as used in §§ 10-22-59 and 10-22-61 shall include:

(1) Any and all tax assessments lawfully made whether they be based upon a return or other disclosure of the taxpayer, upon the information and belief of the taxing authority, or otherwise;

(2) Any and all penalties lawfully imposed pursuant to a taxing statute;

(3) Interest charges lawfully added to the tax liability which constitutes the subject of the action.
Source: SL 1953, ch 478, § 2; SDC Supp 1960, § 57.1029.



§ 10-22-61 Attorney general's power to bring action in other states.

10-22-61. Attorney general's power to bring action in other states. The attorney general of this state is empowered to bring action in the courts of other states to collect taxes legally due this state.

Source: SL 1953, ch 478, § 3; SDC Supp 1960, § 57.1029.



§ 10-22-62 Chapter applicable to collection of moneys owed on unreported improvements to realestate.

10-22-62. Chapter applicable to collection of moneys owed on unreported improvements to real estate. The provisions of this chapter shall apply to the collection of the taxes and interest owed on improvements added to the tax roll pursuant to §§ 10-6-36.1 to 10-6-36.3, inclusive, and §§ 10-21-31 and 10-21-32.

Source: SL 1989, ch 85, § 4.






Chapter 23 - Sale Of Real Property For Taxes And Assessments

§ 10-23-1 Special assessment delinquencies certified to county treasurer--Collection by sale ofproperty as for taxes.

10-23-1. Special assessment delinquencies certified to county treasurer--Collection by sale of property as for taxes. Whenever delinquent special assessments levied in any municipality shall be certified to the county auditor as provided in Title 9, it shall be the duty of such auditor immediately to certify the same to the county treasurer, and such delinquent special assessments shall be collected by the county treasurer, by sale of the lots or parcels of land so assessed at the next succeeding sale of real property for delinquent taxes, in the same manner and at the same time and place.

Source: SL 1911, ch 243; RC 1919, § 6797; SDC 1939, § 57.1109; SL 1992, ch 60, § 2.



§ 10-23-1.1 Application of assessment procedures.

10-23-1.1. Application of assessment procedures. The procedures in this chapter shall be followed whenever a municipality certifies a delinquent assessment as provided in § 9-38-29, 21-10-6, or 34A-6-29 or any other assessment the municipality is legally able to certify to the county auditor for collection.

Source: SL 1989, ch 95.



§ 10-23-2 Publication or posting of notice of sale--Reconciliation of published list to tax list.

10-23-2. Publication or posting of notice of sale--Reconciliation of published list to tax list. The treasurer shall give notice of the sale of real property for taxes or assessments by publication thereof once during the week before the sale in the official newspapers of the county as designated by the board of county commissioners. If there is no newspaper published in the county, the treasurer shall give notice by written or printed notice posted at the door of the courthouse or building in which the circuit court is commonly held, or the usual place of meeting of the county commissioners, for two weeks previous to the sale. The county auditor shall reconcile the published list of unpaid taxes to the unpaid taxes in the tax list.

Source: SL 1897, ch 28, § 115; RPolC 1903, § 2194; SL 1905, ch 53; SL 1913, ch 338, § 1; SL 1913, ch 350, § 4; SL 1917, ch 131; RC 1919, § 6785; SL 1921, ch 129; SL 1933, ch 195, § 1; SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444; SL 1986, ch 94, § 1; SL 1987, ch 64, § 4.



§ 10-23-2.1 Additional notices to owner, special assessment holder, bond holder, and municipalofficer.

10-23-2.1. Additional notices to owner, special assessment holder, bond holder, and municipal officer. In addition to the notice required by § 10-23-2, the county treasurer shall send the notice containing the information set forth in §§ 10-23-2.5 and 10-23-3 by first class mail or by electronic means to:

(1) Any owner of the real property at the owner's last known address;

(2) Any person holding a special assessment certificate which is a lien upon the real estate;

(3) If bonds have been issued in lieu of assessments certificates, to the holder of the bond last maturing; and

(4) If the property is located in a municipality, to the auditor, clerk, or finance officer of the municipality.

The county treasurer shall mail or transmit electronically the notice at least fourteen days before the day of sale. The county treasurer shall certify, on the tax certificate record book for that tax year, that notice was given in the manner prescribed by this section.

Source: SL 1984, ch 74, § 1; SL 1985, ch 80, § 1; SL 2010, ch 52, § 2; SL 2012, ch 61, § 5.



§ 10-23-2.2 Additional notices to requesting claimants--Fee.

10-23-2.2. Additional notices to requesting claimants--Fee. If any of the following persons has annually, on or before November fifteenth, on a form prescribed by the Department of Revenue:

(1) Requested that a notice of sale of the real property be sent to him or her by mail or by electronic means; and

(2) Paid a three dollar fee to the county treasurer to cover the cost of sending the notice, if requested to be sent by mail,
the county treasurer shall, in addition to the notice required by § 10-23-2, send the notice of sale containing the information set forth in § 10-23-3 to the person in possession of the real property, the person in whose name the property is taxed, the mortgagee named in any unsatisfied mortgage then in force upon the real property, and, if the mortgage has been assigned, to the assignee of the mortgage and to any other person who has or claims an interest in the real estate.

The county treasurer shall send the notice of sale by certified mail, if requested to be sent by mail, to such person at the address as shown on the form. The notice shall contain the information set forth in § 10-23-3 and shall be mailed or transmitted electronically at least fourteen days before the date of sale.

Source: SL 1984, ch 74, § 2; SL 1985, ch 80, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 61, § 4.



§ 10-23-2.3 Resolution authorized to publish information about delinquent taxpayer whereproperty was offered for sale.

10-23-2.3. Resolution authorized to publish information about delinquent taxpayer where property was offered for sale. The board of county commissioners may by resolution require that the name, address, and amount of taxes, penalty, and interest due and the years the taxes are due of any delinquent taxpayer whose real property was sold or offered for sale at a tax sale pursuant to this chapter be published each year that a tax certificate is outstanding until such time as a tax deed is issued.

Source: SL 1988, ch 98, § 1; SL 1989, ch 96.



§ 10-23-2.4 Notice to seller and buyer under contract for deed--Contents--Prerequisite toimposition of interest penalty.

10-23-2.4. Notice to seller and buyer under contract for deed--Contents--Prerequisite to imposition of interest penalty. The county treasurer shall notify both the seller and the buyer under a contract for deed of delinquent property taxes if the contract has been recorded in the Office of the Register of Deeds. The notice shall include the years that the taxes are delinquent and the amount of delinquent taxes. If the seller and buyer are not notified, the county may not impose an interest penalty on the property because the taxes are delinquent.

Source: SL 1989, ch 94.



§ 10-23-2.5 Homestead property owner meeting certain age requirements affecting sale fordelinquent taxes to notify county treasurer--Penalty.

10-23-2.5. Homestead property owner meeting certain age requirements affecting sale for delinquent taxes to notify county treasurer--Penalty. Any property owner of a homestead that receives a notice of delinquent taxes or a notice pursuant to § 10-23-2.1 who will be seventy years of age or older by the date of the tax certificate sale for the homestead shall notify the county treasurer prior to the sale that the owner meets the age requirement for the homestead exemption provided pursuant to chapter 43-31. If the owner fails to notify the county treasurer that the owner meets or will meet the age requirement for the homestead exemption, the owner shall be held responsible for any costs incurred related to the sale of the tax certificate and the payment of the taxes and interest on the tax certificate. The notice required by § 10-23-2.1 shall include a statement informing the owner of the requirement imposed by this section and the applicable penalties.

Source: SL 2010, ch 52, § 1.



§ 10-23-3 Contents of notice of sale.

10-23-3. Contents of notice of sale. The notice required by § 10-23-2 shall contain a notification that all real property on which the taxes of the preceding year or years remain unpaid will be sold, and of the time and place of the sale and the notice must contain a list of the real property to be sold on which the taxes of the preceding year or years were unpaid as of the close of business on the first Monday of December, the name of the parties, against whom it is assessed, and the amount of taxes due.

Source: SL 1897, ch 28, § 115; RPolC 1903, § 2194; SL 1905, ch 53; SL 1913, ch 338, § 1; SL 1917, ch 131; RC 1919, § 6785; SL 1921, ch 129; SL 1933, ch 195, § 1; SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444; SL 1975, ch 101; SL 1981, ch 91; SL 1986, ch 94, § 2.



§ 10-23-4 Combined description of tracts assessed to same person.

10-23-4. Combined description of tracts assessed to same person. If two or more lots or tracts in the same block are assessed to the same person, the lots or tracts may be designated in one description and charged for at the rate of one lot or tract.

Source: SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444; SL 2000, ch 56, § 1.



§ 10-23-5 Charge against property for publication--Payment of cost of publication.

10-23-5. Charge against property for publication--Payment of cost of publication. The county treasurer shall charge and collect, in addition to the taxes and interest and penalty, the sum of four dollars and fifty cents on each tract of real property and on each municipal lot or group of municipal lots advertised for sale or published pursuant to § 10-23-2.3, and each municipal lot or group of municipal lots, comprising a single description, if the municipal lot or group of municipal lots are sold for delinquent special assessments or published pursuant to § 10-23-2.3, which sum shall be paid into the county treasury. The county shall pay the cost of publication.

Source: SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444; SL 1973, ch 61; SL 1976, ch 94; SL 1984, ch 73, § 2; SL 1988, ch 98, § 2; SL 1998, ch 65, § 1.



§ 10-23-6 Amounts paid to newspapers for publication of notice of sale.

10-23-6. Amounts paid to newspapers for publication of notice of sale. Within thirty days after the completed publication required by § 10-23-2, each official newspaper in which any such notice is published, whether there be one, two, or three such newspapers, shall receive one-third of the total sum charged to the delinquent lands for advertising.

Source: SL 1897, ch 28, § 115; RPolC 1903, § 2194; SL 1905, ch 53; SL 1913, ch 338, § 1; SL 1913, ch 350, § 4; SL 1917, ch 131; RC 1919, § 6785; SL 1921, ch 129; SL 1933, ch 195, § 1; SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444.



§ 10-23-7 Time and place of annual sale--Adjournment from day to day--All taxable propertysubject to sale except certain homesteads.

10-23-7. Time and place of annual sale--Adjournment from day to day--All taxable property subject to sale except certain homesteads. On the third Monday of December in each year, between the hours of nine a.m. and four p.m. the treasurer shall offer at public sale at the courthouse, or at the place of holding circuit court in his county, or at the treasurer's office where by law, the taxes are made payable, all lands, town lots, or other real property which shall be liable for taxes of any description for the preceding year or years, and which shall remain due and unpaid, and he may adjourn the sale from day to day until all the lands, lots, or other real property have been offered. No taxable property shall be exempt from levy and sale for taxes except as provided in § 43-31-1.

Source: SL 1897, ch 28, § 116; RPolC 1903, § 2195; SL 1905, ch 53; SL 1913, ch 338, § 2; SL 1913, ch 350, § 5; RC 1919, § 6786; SL 1929, ch 248; SDC 1939, § 57.1102; SL 1980, ch 296, § 2.



§ 10-23-8 Offer of lands and receipt of bids--Lowest interest rate as best bid--Maximum interestrate--Fee on redemption of certificate of sale--Entire tract sold.

10-23-8. Offer of lands and receipt of bids--Lowest interest rate as best bid--Maximum interest rate--Fee on redemption of certificate of sale--Entire tract sold. Before making a sale of lands and town lots on which taxes have not been paid, the treasurer shall offer each separate tract for sale in the numerical order in which it appears on the tax list and receive bids for it. If any person bids the full amount of the taxes, interest, and costs due on the land or town lots, stating in the bid the lowest rate of interest per year at which the bidder will pay the taxes assessed and due against the land and lots, the treasurer shall sell to that person the land or town lots and shall issue a certificate of sale to the purchaser. In no case may the rate of interest exceed the rate named in the bid and the bid offered on the land or lots at the lowest rate of interest per year shall be considered the best bid. No rate of interest higher than ten percent per year is a valid bid pursuant to this section. Upon redemption of a certificate that has been sold or assigned to a purchaser other than the county, a fee shall be deducted from the proceeds paid to the holder of the certificate. The county commission may, by resolution, establish a fee not to exceed fifty dollars. No property owner may be assessed this additional fee. The fee shall be deposited in the county general fund. Nothing less than the entire tract or lot may be sold.

Source: SDC 1939, § 57.1103; SL 1983, ch 28, § 24; SL 1984, ch 75, § 1; SL 1986, ch 95; SL 1988, ch 99; SL 1999, ch 53, § 4.



§ 10-23-9 New sale on bidder's failure to pay--Civil action against defaulting bidder.

10-23-9. New sale on bidder's failure to pay--Civil action against defaulting bidder. Should any person bidding fail to pay the amount due, the treasurer may again offer the land or town lot for sale if the sale has not been closed, and if it has been closed, he may again advertise it specially and by description by one written or printed notice posted for two weeks on the door of the courthouse or place where the circuit court is usually held, after which it may be sold at public sale; or the treasurer may recover the amount by civil action, brought in the name of the county in which the sale was held.

Source: SL 1897, ch 28, § 118; RPolC 1903, § 2197; RC 1919, § 6788; SDC 1939, § 57.1104.



§ 10-23-10 Conduct of sales for delinquent special assessments--Redemption right--Noticebefore issuance of deed.

10-23-10. Conduct of sales for delinquent special assessments--Redemption right--Notice before issuance of deed. Sales of property made for the collection of delinquent special assessments shall be conducted in the same manner as other tax sales made by the county treasurer and the owners of the property so sold shall have the same length of time in which to redeem the same, and be entitled to the same notice before the issuance of a tax deed as in other cases of tax sales.

Source: SL 1911, ch 243; RC 1919, § 6797; SDC 1939, § 57.1109.



§ 10-23-11 Return of sale filed with county auditor--Contents and attached papers--Evidence ofregularity of proceedings.

10-23-11. Return of sale filed with county auditor--Contents and attached papers--Evidence of regularity of proceedings. On or before the last Monday of December following the sale of real property, the treasurer is required to file in the office of the auditor of his county a return of his sale, retaining a copy in his office, showing the real property sold, the names of the purchasers and the sums paid by them, and also a copy of the notice of the sale, with a certificate of the advertisement, verified by an affidavit, and such returns shall be evidence of the regularity of the proceedings. The description of the real property in such return shall be entered in the same numerical order as required in the tax list.

Source: SL 1897, ch 28, § 119; RPolC 1903, § 2198; SL 1913, ch 350, § 6; RC 1919, § 6789; SDC 1939, § 57.1111.



§ 10-23-12 Private sale of property not sold at public sale--Certificate of sale--Tax receipts.

10-23-12. Private sale of property not sold at public sale--Certificate of sale--Tax receipts. After the tax sale shall have been closed, and after the treasurer has made his return thereto to the county auditor, if any real property remains unsold for want of bidders, the treasurer is authorized and required to sell the same at private sale at his office to any person who will pay the amount of taxes, penalty, and costs thereon for the same, and to deliver to purchasers a certificate as provided by law and to make out duplicate receipts for the taxes on such real estate, and deliver one to the purchaser and the other to the county auditor as in this title provided, with the additional statement inserted in the certificate that such real property has been offered at public sale for taxes but not sold for want of bidders, and in which certificate he is required to write "sold for taxes at private sale." The treasurer is further authorized and required to sell as aforesaid all real property in his county in which taxes remain unpaid and delinquent for any previous year or years.

Source: SL 1897, ch 28, § 122; RPolC 1903, § 2201; RC 1919, § 6792; SDC 1939, § 57.1105.



§ 10-23-13 Posting in lieu of advertising for unsold property of small value.

10-23-13. Posting in lieu of advertising for unsold property of small value. When any real property not exceeding twenty-five dollars in assessed value shall have been advertised in a newspaper for two successive years, and not sold, the treasurer shall give notice of the sale of such property by posting a written notice in the manner provided when there is no newspaper published in the county, and the same shall not be advertised in a newspaper.

Source: SL 1897, ch 28, § 115; RPolC 1903, § 2194; SL 1905, ch 53; SL 1913, ch 338, § 1; SL 1917, ch 131; RC 1919, § 6785; SL 1921, ch 129; SL 1933, ch 195, § 1; SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444.



§ 10-23-14 Erroneous or wrongful sale of property--Refund to purchaser--Liability of treasurer.

10-23-14. Erroneous or wrongful sale of property--Refund to purchaser--Liability of treasurer. If real property is sold by mistake or wrongful act of the treasurer, the county shall refund the purchaser, his heirs, assigns or personal representatives the amount paid upon the sale and any subsequent taxes paid to protect the tax sale certificate, with interest at the Category A rate of interest as established in § 54-3-16 from the date of the payment. The refund shall continue until paid or until notice is served by the county treasurer of the county, either personally or by registered or certified mail, upon the purchaser, his heirs, assigns or personal representatives, demanding that the certificate be surrendered in for cancellation. The treasurer and sureties on his official bond shall be liable to the county for any amounts so refunded in cases where no tax was due and a sale was made by mistake or wrongful act of the treasurer.

Source: SL 1897, ch 28, § 123; RPolC 1903, § 2202; SL 1909, ch 129; RC 1919, § 6793; SL 1925, ch 88; SL 1927, ch 50; SL 1933, ch 196; SDC 1939, § 57.1113; SL 1983, ch 28, § 25; SL 1984, ch 319, § 9.



§ 10-23-15 Title becoming defective subsequent to sale--Refund to purchaser.

10-23-15. Title becoming defective subsequent to sale--Refund to purchaser. When, after any real property has been assessed, the entry is canceled by the United States government, or when a contract of sale upon school land has been canceled prior or subsequent to tax sale or when a mortgage securing moneys belonging to the permanent school or educational funds has been foreclosed and no redemption has been made prior or subsequent to tax sale, and the same has been sold for taxes to an innocent purchaser, the county shall refund to such purchaser, his heirs, assigns, or personal representatives, the amount paid upon the same and any subsequent taxes paid to protect the tax sale certificate, with interest as provided in § 10-23-14.

Source: SL 1897, ch 28, § 123; RPolC 1903, § 2202; SL 1909, ch 129; RC 1919, § 6793; SL 1925, ch 88; SL 1927, ch 50; SL 1933, ch 196; SDC 1939, § 57.1113.



§ 10-23-16 Assessment of subsequent taxes after refund to purchaser.

10-23-16. Assessment of subsequent taxes after refund to purchaser. When any real property upon which taxes are refunded to the purchaser as provided in §§ 10-23-14 and 10-23-15 shall have become liable to taxation subsequent to the assessment for which it was sold the county auditor shall assess the same and extend taxes legally chargeable thereto for each of the years the owner or owners thereof should have paid taxes thereon and such taxes shall be collected as other taxes upon real property.

Source: SL 1897, ch 28, § 123; RPolC 1903, § 2202; SL 1909, ch 129; RC 1919, § 6793; SL 1925, ch 88; SL 1927, ch 50; SL 1933, ch 196; SDC 1939, § 57.1113.



§ 10-23-17 Apportionment to taxing districts of refunds to purchaser.

10-23-17. Apportionment to taxing districts of refunds to purchaser. The taxes refunded as provided in §§ 10-23-14 and 10-23-15 shall be apportioned to the respective taxing districts for which they were levied.

Source: SL 1897, ch 28, § 123; RPolC 1903, § 2202; SL 1909, ch 129; RC 1919, § 6793; SL 1925, ch 88; SL 1927, ch 50; SL 1933, ch 196; SDC 1939, § 57.1113.



§ 10-23-18 Purchaser at sale entitled to certificate--Contents--Evidence of regularity ofproceedings.

10-23-18. Purchaser at sale entitled to certificate--Contents--Evidence of regularity of proceedings. The purchaser of any tract of real property sold by the county treasurer for taxes shall be entitled to a certificate describing the land so purchased, the sum paid, and stating the time when the purchaser will be entitled to a deed, which certificate shall be signed by the treasurer in his official capacity, and shall be presumptive evidence of the regularity of all prior proceedings.

Source: SL 1897, ch 28, § 120; RPolC 1903, § 2199; SL 1903, ch 76; SL 1909, ch 25; RC 1919, § 6790; SL 1923, ch 113; SDC 1939, § 57.1106.



§ 10-23-19 Treasurer's fees for issuance of certificate and deed--Combining of parcels in deedor certificate--Notation of deed in sale book.

10-23-19. Treasurer's fees for issuance of certificate and deed--Combining of parcels in deed or certificate--Notation of deed in sale book. The treasurer shall collect five dollars for each certificate, and five dollars for each deed made by him on such sale, and the fee for the notary public or other officer acknowledging the deed or certificate. However, any number of parcels of land bought by one person may be included in one deed or certificate, if desired by the purchaser, and whenever the treasurer makes a deed to any real property sold for taxes, he shall make an entry thereof in the sale book opposite the description of the real property covered.

Source: SL 1897, ch 28, § 121; RPolC 1903, § 2200; RC 1919, § 6791; SDC 1939, § 57.1107; SL 1986, ch 96.



§ 10-23-20 Tax receipt on property sold.

10-23-20. Tax receipt on property sold. In all tax sales made as provided in this chapter the treasurer shall make out the tax receipt and duplicate for the taxes of the real property mentioned in such certificate the same as in other cases, and shall write thereon "sold for taxes at public sale."

Source: SL 1897, ch 28, § 120; RPolC 1903, § 2199; SL 1903, ch 76; SL 1909, ch 25; RC 1919, § 6790; SL 1923, ch 113; SDC 1939, § 57.1106.



§ 10-23-21 Assignment of tax sale certificate--Presentation to and entry by county treasurer.

10-23-21. Assignment of tax sale certificate--Presentation to and entry by county treasurer. Any certificate issued pursuant to § 10-23-18 shall be assignable and any assignment thereof must be acknowledged before some officer authorized to take acknowledgments of deeds. Any assignee of such certificate acquires the lien of the taxes on the real property; provided he presents the assigned certificate to the county treasurer for entry and such county treasurer shall enter on the record of such sale the fact that the certificate has been assigned, entering the name and address of the assignee and the date when such assignment was presented for such entry.

Source: SL 1897, ch 28, § 120; RPolC 1903, § 2199; SL 1903, ch 76; SL 1909, ch 25; RC 1919, § 6790; SL 1923, ch 113; SDC 1939, § 57.1106.



§ 10-23-22 Payment of previous or subsequent taxes by certificate holder--Interest from date ofdelinquency--Addition to amount paid under certificate--Tax receipt.

10-23-22. Payment of previous or subsequent taxes by certificate holder--Interest from date of delinquency--Addition to amount paid under certificate--Tax receipt. The purchaser at tax sale or assignee of such certificate may pay any taxes levied on such real property so purchased, whether levied for any year or years previous or subsequent to such sale and still unpaid. The amount or amounts paid as subsequent taxes shall not bear interest until on and after the date when the subsequent taxes so paid would become delinquent. The purchaser or assignee shall have the same lien for such taxes paid subsequently and may add them to the amount paid under the original tax sale certificate, provided that he informs the county treasurer when paying such taxes that he desires to pay them as subsequent to such certificate. The treasurer shall make out the tax receipt and duplicate for such taxes paid as subsequent, and shall write thereon, "paid as subsequent taxes" and shall enter on the record of the original tax sale the payment of such subsequent taxes, giving the name of the person by whom paid, the date when paid, and the amount paid, and for what year such subsequent tax was levied.

Source: SL 1897, ch 28, § 120; RPolC 1903, § 2199; SL 1903, ch 76; SL 1909, ch 25; RC 1919, § 6790; SL 1923, ch 113; SDC 1939, § 57.1106.



§ 10-23-23 Taxation of property sold for delinquent special assessments--Interest and costsadded.

10-23-23. Taxation of property sold for delinquent special assessments--Interest and costs added. All real property sold for delinquent special assessments pursuant to § 10-23-1 and not redeemed shall be entered by the county treasurer upon the duplicate tax lists of the county for the succeeding years and noted upon all duplicate tax receipts for the real property. The county treasurer shall add to the amount of each special assessment so certified interest at the Category G rate of interest as established in § 54-3-16, and ten cents on each lot or parcel of ground for the cost of advertising. No other costs or penalties may be added except as provided by law for certificate of sale, deed, and acknowledgment.

Source: SDC 1939, § 57.1109; SL 1983, ch 28, § 26; SL 1984, ch 319, § 10; SL 1999, ch 53, § 5; SL 2000, ch 226, § 5.



§ 10-23-24 Bidding off for county at tax sale--Interest taken by county.

10-23-24. Bidding off for county at tax sale--Interest taken by county. The county treasurer is authorized at all tax sales made under the laws of this state, in case there are no other bidders offering the amount due, to bid off all or any real property offered at such sale for the amount of taxes, penalty, interest, and costs due and unpaid thereon, in the name of the county in which the sale takes place, such county acquiring all the rights, both legal and equitable, that any purchaser could acquire by reason of such purchase.

Source: SL 1901, ch 46, § 1; RPolC 1903, § 2203; RC 1919, § 6794; SDC 1939, § 57.1108.



§ 10-23-25 Certificate of sale to county--Tax receipt not issued--Interest on certificate.

10-23-25. Certificate of sale to county--Tax receipt not issued--Interest on certificate. If the county treasurer of any county bids off any real property in the name of the county, the treasurer shall make out a certificate of purchase to the county in the same manner as if sale had been made to any other person. The certificate shall be retained by the treasurer, but no tax receipt may be issued and no amount may be due the state, or any other fund. No treasurer's commission may be paid by the county until redemption has been made from the sale or the time of redemption has expired, or until the interest of the county has been assigned. The certificate issued to the county shall bear interest at the Category G rate of interest as established in § 54-3-16.

Source: SDC 1939, § 57.1108; SL 1981, ch 92; SL 1984, ch 319, § 38; SL 1999, ch 53, § 6; SL 2000, ch 226, § 6.



§ 10-23-26 Readvertising and sale not required after acquisition by county.

10-23-26. Readvertising and sale not required after acquisition by county. Whenever any county shall acquire an interest in real property, or any rights with respect thereto, by reason of the same having been bid off in the name of the county as provided in § 10-23-24, such real property shall not be again advertised and sold for delinquent taxes so long as the county retains its interest in and rights to such real property.

Source: SL 1901, ch 46, § 1; RPolC 1903, § 2203; RC 1919, § 6794; SDC 1939, § 57.1108.



§ 10-23-27 Unpaid and subsequent taxes included in price at which certificate sold by county.

10-23-27. Unpaid and subsequent taxes included in price at which certificate sold by county. All taxes subsequently accruing against such real property, or that were unpaid at the time of such sale and a lien thereon but not included in such bid, shall be considered as "subsequent tax," and before the county can make an assignment of such interest in and rights to such real property, or before an assignment of the certificate of such sale is made, all such taxes must be paid in full, including the amount for which such real property was so bid off, unless a compromise thereof is made as permitted by law, in which case the amount at which such compromise is made must be paid.

Source: SL 1901, ch 46, § 1; RPolC 1903, § 2203; RC 1919, § 6794; SDC 1939, § 57.1108.



§ 10-23-28 Sale of tax certificate by county--Price--Tax receipt issued--Rights acquired bypurchaser.

10-23-28. Sale of tax certificate by county--Price--Tax receipt issued--Rights acquired by purchaser. If any person is desirous of purchasing the interest of the county in the real property acquired by reason of the county treasurer buying the same for the county, he may do so by paying to the treasurer the amount of the taxes, penalty, interest, and costs of sale and transfer and all unpaid or subsequent taxes as specified in § 10-23-27, up to the date he so pays, and thereupon the treasurer shall issue a tax receipt and duplicate for such taxes, penalty, interest, and costs, which shall be entered upon his cashbook as other tax receipts; and he shall assign and deliver to such purchaser the certificate of purchase held by the county for such real property, which assignment and transfer shall convey unto such purchaser all the rights of the county, both legal and equitable, in and to such real property as much so as if he had been the original purchaser at the tax sale.

Source: SL 1897, ch 28, § 127; RPolC 1903, § 2206; RC 1919, § 6796; SDC 1939, § 57.1108.



§ 10-23-28.1 Sale of tax certificates after July 1, 2006.

10-23-28.1. Sale of tax certificates after July 1, 2006. Notwithstanding the provisions of chapters 10-23, 10-24, and 10-25, no county may sell any tax certificate after July 1, 2006, unless the board of county commissioners adopts a resolution waiving the provisions of this section that prohibit the sale of tax certificates. The county shall be the holder of any tax certificate issued by the county after July 1, 2006, unless the board of county commissioners adopts a resolution waiving the provisions of this section that prohibit the sale of tax certificates. The county treasurer shall continue to serve notice on the owner of record of the real property, publish notice, and attend to the other administrative provisions imposed by chapter 10-23, 10-24, and 10-25. Nothing in this section affects the holder of any existing tax certificate, the method in which the tax certificate is redeemed, or the sale of real property for taxes or assessments.

Source: SL 2006, ch 43, § 1; SL 2007, ch 51, § 1.



§ 10-23-29 Tax sales not invalidated by irregularities.

10-23-29. Tax sales not invalidated by irregularities. No sale of real property for nonpayment of taxes nor any conveyance issued thereon shall be invalid or voidable on account of such real property having been listed or charged on any tax list in any other name than that of the rightful owner nor on account of neglect or failure of the treasurer or any other officer to collect the tax for which the real property was sold, by distraint and sale of personal property.

Source: SL 1897, ch 28, § 134; RPolC 1903, § 2215; RC 1919, § 6807; SDC 1939, § 57.1112.



§ 10-23-30 , 10-23-31. Repealed.

10-23-30, 10-23-31. Repealed by SL 1974, ch 78, § 6.



§ 10-23-32 Chapter applicable to collection of moneys owed on unreported improvements to realestate.

10-23-32. Chapter applicable to collection of moneys owed on unreported improvements to real estate. The provisions of this chapter shall apply to the collection of the taxes and interest owed on improvements added to the tax roll pursuant to §§ 10-6-36.1 to 10-6-36.3, inclusive, and §§ 10-21-31 and 10-21-32.

Source: SL 1989, ch 85, § 5.



§ 10-23-33 Sale of property where electronically transmitted taxes are delinquent.

10-23-33. Sale of property where electronically transmitted taxes are delinquent. Any lot or parcel of real property upon which any tax is delinquent pursuant to § 10-21-7.3 may be sold pursuant to this chapter.

Source: SL 1995, ch 63, § 4.






Chapter 24 - Redemption From Tax Sales

§ 10-24-1 Right to redeem real property sold--Amount paid--Memorandum and receipt bytreasurer.

10-24-1. Right to redeem real property sold--Amount paid--Memorandum and receipt by treasurer. Any person may redeem real property sold for taxes at any time before issue of a tax deed for the property, by paying the treasurer, for the use of the purchaser or the purchaser's heirs or assigns, the sum mentioned in the certificate, and interest on the sum at the rate at which the real property was sold from the date of purchase, together with all other taxes subsequently paid, whether for any year or years previous or subsequent to the sale, and interest on the taxes at the same rate from the date of the payment. The treasurer shall enter a memorandum of the redemption in the list of sales and give a receipt for the redemption to the person redeeming the property. The treasurer shall file a duplicate of the receipt with the county auditor as in other cases. The treasurer shall hold the money subject to the order of the purchaser, the purchaser's agent, or the purchaser's attorney.

Source: SL 1897, ch 28, § 129; RPolC 1903, § 2208; SL 1913, ch 351; RC 1919, § 6799; SL 1933, ch 198, § 1; SDC 1939, § 57.1115; SL 2008, ch 37, § 45.



§ 10-24-2 Return of tax sale certificate as release of claims--Notations in record by treasurer.

10-24-2. Return of tax sale certificate as release of claims--Notations in record by treasurer. If the person who desires to redeem does not demand a receipt or certificate of redemption from the treasurer, the return of the certificate of purchase for cancellation operates as a release of all claims to the tract or lot described in the certificate, under or by virtue of the purchase, and under and by virtue of the payment of any taxes subsequently paid in accordance with the provisions of law as to subsequent payment of taxes. The county treasurer, upon receiving the certificate of purchase, shall mark on the tax sale record opposite the description of the property for which the certificate of purchase has been issued, and opposite the record showing all payments of subsequent taxes, "sale canceled by return of certificate."

Source: SL 1897, ch 28, § 129; RPolC 1903, § 2208; SL 1913, ch 351; RC 1919, § 6799; SL 1933, ch 198, § 1; SDC 1939, § 57.1115; SL 2008, ch 37, § 46.



§ 10-24-3 Time allowed for redemption by persons under disability--Right to partitionpreserved.

10-24-3. Time allowed for redemption by persons under disability--Right to partition preserved. Any mentally ill or developmentally disabled person may redeem any real property belonging to the person and sold for taxes, within one year after the expiration of the person's disability. Any minor may redeem any real property belonging to the minor and sold for taxes, within one year after the minor reaches the age of eighteen. Nothing in this section prevents partition proceedings according to law as to such real estate, by the tax deed holder or the holder's successor as to any real estate in which any such minor or any such person under disability may have any interest.

Source: SL 1897, ch 28, § 129; RPolC 1903, § 2208; SL 1913, ch 351; RC 1919, § 6799; SL 1933, ch 198, § 1; SDC 1939, § 57.1115; SL 2008, ch 37, § 47.



§ 10-24-4 No fees for services in redemption.

10-24-4. No fees for services in redemption. No fee may be charged for any service provided for in §§ 10-24-1 to 10-24-3, inclusive.

Source: SL 1897, ch 28, § 129; RPolC 1903, § 2208; SL 1913, ch 351; RC 1919, § 6799; SL 1933, ch 198, § 1; SDC 1939, § 57.1115; SL 2008, ch 37, § 48.



§ 10-24-5 Right to redeem property bid off by county--Tax receipts and duplicate--Notations.

10-24-5. Right to redeem property bid off by county--Tax receipts and duplicate--Notations. Any person may redeem property bid off by the treasurer in the name of the county at a tax sale, at any time before the tax deed has been issued by paying the amount of all delinquent taxes with penalty and interest up to the date of redemption and the costs of advertising and selling the property. Upon the payment of the taxes, penalties, interests, and costs, the treasurer shall issue a tax receipt and duplicate for the taxes, penalty, interest, and costs, which shall be entered in the treasurer's cashbook as other tax receipts. The treasurer shall also mark upon the tax duplicate in the treasurer's office opposite the description of the real estate the word, redeemed, with the date and name of the person who redeemed the property.

Source: SL 1897, ch 28, § 126; RPolC 1903, § 2205; RC 1919, § 6798; SL 1933, ch 65; SDC 1939, § 57.1114; SL 2004, ch 87, § 1.



§ 10-24-6 Payment of subsequent taxes without full redemption from county--Receipt andnotations by treasurer.

10-24-6. Payment of subsequent taxes without full redemption from county--Receipt and notations by treasurer. In cases where lands have been purchased by and certificates of sale issued to the county at any tax sale, and subsequent taxes have accrued and become due against said lands, and such certificates are still owned by the county, any person may pay the amount due on one or more years of such subsequent taxes without making full redemption from any such sale, and without depriving the county of its rights to enforce its tax liens under any such tax sale certificate. The county treasurer in issuing a receipt for such payment shall recite thereon the years for which prior taxes on said lands remain unpaid, and shall mark upon the tax list opposite the entry of the tax so paid, a notation showing for what year or years prior taxes remain unpaid.

Source: SL 1933, ch 65; SDC 1939, § 57.1114.



§ 10-24-7 County right to require payment of taxes preserved.

10-24-7. County right to require payment of taxes preserved. Nothing contained in § 10-24-5 or 10-24-6 prevents the county from requiring payment of any tax that the county requires from any owner or other person interested in the property, if the owner or interested person is seeking to redeem or pay a subsequent tax.

Source: SDC 1939, § 57.1114; SL 2008, ch 37, § 49.



§ 10-24-8 Disinterested persons not granted lien or claim.

10-24-8. Disinterested persons not granted lien or claim. Nothing contained in § 10-24-5 or 10-24-6 grants any disinterested person redeeming or paying taxes any lien upon the property or claim against owners or lien claimants, except such as the disinterested person may have by contract with them or by law.

Source: SDC 1939, § 57.1114; SL 2008, ch 37, § 50.



§ 10-24-9 Right of part owner to make partial redemption from real property sale--Acceptanceby certificate holder or decision required for completion of redemption.

10-24-9. Right of part owner to make partial redemption from real property sale--Acceptance by certificate holder or decision required for completion of redemption. Any person claiming a part of or an undivided interest in any real property sold for taxes, if the part or undivided interest was acquired before the tax sale from which redemption is sought, may redeem the part or undivided interest at any time before a tax deed has been issued on the property by paying the just proportion of the total amount required for redemption. The just proportion is the proportion that the then existing value of the part or interest for which redemption is sought bears to the then existing value of the whole, as computed by the county treasurer at the time. If the tax sale certificate is held by a person other than the county, the redemption is not complete until the certificate holder accepts the portion so determined by the county treasurer or until the matter is decided as provided in §§ 10-24-12 to 10-24-15, inclusive.

Source: SL 1897, ch 28, §§ 130, 131; RPolC 1903, §§ 2209, 2210; RC 1919, §§ 6800, 6801; SDC 1939, § 57.1116; SL 2008, ch 37, § 51.



§ 10-24-10 Valuation and amounts tendered for partial redemption endorsed on redemptioncertificate, tax list, and notice to certificate holder.

10-24-10. Valuation and amounts tendered for partial redemption endorsed on redemption certificate, tax list, and notice to certificate holder. In all such cases, the treasurer shall endorse the following upon the redemption certificate or tax receipt issued to the redemptioner, upon the tax list opposite the real estate description involved, and upon the notice sent to the certificate holder:

(1) The amount of the total value as determined by the treasurer;

(2) The amount of the value of the part or interest sought to be redeemed; and

(3) The amount paid as tender for the partial redemption by the proposed redemptioner.
Source: SL 1897, ch 28, § 130; RPolC 1903, § 2209; RC 1919, § 6800; SDC 1939, § 57.1116; SL 2008, ch 37, § 52.



§ 10-24-11 Holding and disposition of amount tendered for partial redemption.

10-24-11. Holding and disposition of amount tendered for partial redemption. Such tender may not be withdrawn by the proposed redemptioner but shall be held by the treasurer subject to acceptance by the certificate holder, or final determination as provided in §§ 10-24-12 to 10-24-15, inclusive, and then disposed of according to the acceptance of the certificate holder or decision on appeal, and paid over to the certificate holder or returned to the proposed redemptioner, according to the acceptance or decision.

Source: SDC 1939, § 57.1116; SL 2008, ch 37, § 53.



§ 10-24-12 Notice to certificate holder of proposed partial redemption--Redemption final unlessappealed to county commissioners.

10-24-12. Notice to certificate holder of proposed partial redemption--Redemption final unless appealed to county commissioners. Notice of the proposed partial redemption shall be immediately served upon the certificate holder by personal service or by registered or certified mail. The proposed partial redemption is final within ten days after receipt of the notice by the certificate holder or the certificate holder's agent or attorney, unless within such time the certificate holder or the certificate holder's agent or attorney appeals to the board of county commissioners of the county from the determination of the treasurer.

Source: SDC 1939, § 57.1116; SL 2008, ch 37, § 54.



§ 10-24-13 Acceptance of partial redemption by certificate holder.

10-24-13. Acceptance of partial redemption by certificate holder. The certificate holder may accept the amount so paid at any time before its return to the prospective redemptioner, regardless of the pendency of appeal proceedings or decision on the proceedings.

Source: SDC 1939, § 57.1116; SL 2008, ch 37, § 55.



§ 10-24-14 Rejection of partial redemption and appeal to county commissioners--Notice to anddecision by commissioners.

10-24-14. Rejection of partial redemption and appeal to county commissioners--Notice to and decision by commissioners. The appeal referred to in § 10-24-12 may be taken by any informal notification filed with or mailed to the treasurer stating that the certificate holder rejects the amount paid or determined for the proposed partial redemption. If no such appeal is taken, the redemption is final and the part or interest is released from the effect of the tax sale certificate and taxes paid as subsequent to the redemption. If the appeal is taken, the county commissioners shall be notified by the county treasurer and shall decide the matter at their next regular or special meeting after the notice. The commissioners shall note the decision in the minutes.

Source: SDC 1939, § 57.1116; SL 2008, ch 37, § 56.



§ 10-24-15 Hearing by county commissioners on partial redemption--Appeal to circuit court.

10-24-15. Hearing by county commissioners on partial redemption--Appeal to circuit court. Any person interested shall be heard by the county commissioners, and from their decision, any person aggrieved may appeal to the circuit court the same as other appeals are taken from their decisions.

Source: SDC 1939, § 57.1116.



§ 10-24-16 Right of lien holder to pay taxes or redeem from sale--Addition to lien--Interest rate.

10-24-16. Right of lien holder to pay taxes or redeem from sale--Addition to lien--Interest rate. Any person having a lien upon any property sold or about to be sold for taxes or on which the taxes are delinquent and unpaid may redeem from the tax sale if the property is still subject to redemption or may pay such taxes, interest, penalty, and costs as are delinquent. The receipt of the county treasurer or the certificate of redemption constitutes an increase of the amount of the lien held by the party paying the taxes or making the redemption. The amount paid and the interest on the amount at the rate specified in the lien instrument, or if none is specified then at the rate that such taxes would bear according to law, shall be collected with, as a part of, and in the same manner as the amount secured by the original lien.

Source: SL 1913, ch 343; RC 1919, § 2918; SDC 1939, § 37.3201; SL 2008, ch 37, § 57.



§ 10-24-17 Notice to certificate holder of redemption from tax sale.

10-24-17. Notice to certificate holder of redemption from tax sale. Immediately after redemption from any tax sale, the county treasurer shall notify the purchaser or present holder of the redeemed tax certificate of such redemption. The notice shall be sent by mail to the address as shown by the record of the certificate or assignment of the purchaser or present holder. If there is no such address, the notice shall be sent to the last known address of the purchaser or present holder. The notice shall give the description of the property and amount of redemption. The county treasurer shall charge a fee in accordance with § 10-23-8 for each notice. The fee shall be deposited in the county general fund. If the certificate has been assigned and assignment recorded, the notice shall be sent to the assignee only.

Source: SDC 1939, § 57.1117; SL 1989, ch 97; SL 2000, ch 55, § 1.






Chapter 25 - Tax Deeds

§ 10-25-1 Period within which tax deed may be procured.

10-25-1. Period within which tax deed may be procured. In the case of any real property sold for taxes and not yet redeemed, the owner or holder of the tax certificate may conduct, or cause to be conducted, proceedings to procure a tax deed on the real property, as provided by §§ 10-25-2 to 10-25-12, inclusive. The proceedings shall be initiated no sooner than three years from the date of the tax sale or at any time thereafter within six years from the date of the tax sale subject to the provisions of §§ 10-25-16 to 10-25-19, inclusive. The time period applies equally to the county or any other purchaser of the tax certificate. Any assignee of a tax certificate shall take the certificate subject to the time period of the first owner of the tax certificate.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 1979, ch 74, § 1; SL 1988, ch 100, § 1; SL 2008, ch 37, § 58; SL 2010, ch 53, § 1.



§ 10-25-2 Contents of notice of intention to take tax deed--Notice combining descriptions ofdifferent tracts.

10-25-2. Contents of notice of intention to take tax deed--Notice combining descriptions of different tracts. A notice of intention to take tax deed shall be signed by the lawful holder of the tax sale certificate, or the holder's agent or attorney, stating the date of sale, the description of the property sold, the name of the purchaser, and the name of the assignee, if any. The notice shall also state that the right of redemption will expire and a deed for the real property will be made upon the expiration of sixty days from the completed service, unless the property is redeemed as permitted by law. If two or more certificates covering different descriptions of property are held by the same person, either by purchase or assignment or both, the descriptions may all be included in one notice if the notice includes the information required in this section for each such description.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 59.



§ 10-25-3 Persons entitled to notice of intention to take tax deed.

10-25-3. Persons entitled to notice of intention to take tax deed. The notice of intention to take a tax deed shall be served upon the owner of record of the real property so sold, upon the person in possession thereof, upon the person in whose name the property is taxed, upon the mortgagee named in any unsatisfied mortgage in force upon the real property of record in the office of the register of deeds of the county in which the property is located, and if the mortgage has been assigned and the assignment thereof placed upon record in the office of the register of deeds, then upon the assignee in lieu of the mortgagee named in the mortgage. The notice of intention to take a tax deed shall also be served upon any lienholder, any creditor of record and other interested person as may appear from the records in the office of the register of deeds, the county treasurer or the clerk of courts. The county treasurer may obtain any title information necessary to identify persons who appear from the records to be interested in such real property as owners, mortgagees, lienholders or otherwise.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 1991, ch 92, § 1; SL 1992, ch 86.



§ 10-25-4 Additional persons entitled to notice where property subject to municipal specialassessment.

10-25-4. Additional persons entitled to notice where property subject to municipal special assessment. If the real property is situated within a municipal corporation, notice also shall be served upon the following:

(1) The holder of any special assessment certificate that is a lien upon the real estate;

(2) The holder of any tax certificate issued upon sale for any special assessment;

(3) If bonds have been issued in lieu of assessment certificates, upon the holder of the bond last maturing; and

(4) The city auditor or town clerk of the municipal corporation.

The service provided for in this section may be made only upon those persons described in this section whose names and post-office addresses are known to the holder of the tax certificates or can be obtained from the treasurer of the municipal corporation or the county treasurer, as provided for in § 10-25-7.

Source: SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 60.



§ 10-25-5 Service of notice of intention to take tax deed--Personal service--Publication--Mailing.

10-25-5. Service of notice of intention to take tax deed--Personal service--Publication--Mailing. Personal service of the notice shall be served upon the owner of record of the real property, upon the person in possession of the real property, and upon the person in whose name the real property is taxed in the manner provided by law for the service of summons. All other persons mentioned in §§ 10-25-3 and 10-25-4 may be served in the manner provided by law for the service of summons or the notice may be served by publishing the notice once a week for at least two successive weeks in a newspaper printed in the county where the real property is situated, and if no newspaper is printed in the county, in the nearest legal newspaper printed in the state. In addition to the service by publication, the holder of the tax certificate shall send to any person served by publication a true copy of the notice through the United States mails, properly addressed, to the last known address of the person. The notice to the mortgagee or the mortgagee's assignee shall be directed to the mortgagee or assignee to the address appearing in the mortgage of record, or in the assignment thereof. The notice to a lienholder or to any other interested person as may appear from the records in the office of the register of deeds, the county treasurer, or the clerk of courts shall be sent to the last known address of the person. The notice shall be sent by registered or certified mail, return receipt requested, with all proper postage prepaid.

Source: SDC 1939, § 57.1119; SL 1972, ch 64, § 1; SL 1991, ch 92, § 2; SL 1998, ch 66, § 1.



§ 10-25-6 Service on decedent's representative or heirs.

10-25-6. Service on decedent's representative or heirs. If any of the persons on whom notice is required to be served by §§ 10-25-3 and 10-25-4 is deceased, the notice shall be served on the person's personal representative, foreign or resident, or upon the resident agent of a foreign personal representative, if any are known to the certificate holder. If no such persons are known, the notice shall be served upon any known heirs, devisees, and legatees of the decedent, in the same manner as if they were owners of record. For any unknown heirs, devisees, and legatees of the decedent, notice shall be served by including in and publishing the notice, the same as required for nonresidents, designating such unknown persons as "the unknown personal representatives, heirs, devisees, legatees of _____________, deceased," naming the decedent. For unknown persons, no mailing is required. The fact of whether the decedent, the decedent's personal representative or resident agent, or any heirs, devisees, and legatees are known or unknown shall be sufficiently established for tax-deed proceedings by the affidavit of the certificate holder or the certificate holder's agent or attorney conducting the proceedings.

Source: SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 61.



§ 10-25-7 Mailing of notice to holder of special assessment certificate or bond--When servicenot required.

10-25-7. Mailing of notice to holder of special assessment certificate or bond--When service not required. The notice to the holder of any special assessment certificate, or bond issued in lieu of a special assessment certificate, shall be directed to the certificate holder or bondholder at the address that appears for the certificate holder or bond holder in connection with the record of the certificate or bond in the office of the treasurer of the municipal corporation. The notice shall be sent by registered or certified mail with all proper postage prepaid. A like notice, by registered or certified mail, shall be given to the holder of any tax certificate issued upon a sale for any special assessment, by mailing to the tax certificate holder's address as the address appears in the office of the county treasurer. Such service is not required for any certificate holder or bondholder whose name and address do not appear in the record and for whom an affidavit or certificate is made by the treasurer stating that the person's name or address is not known to the treasurer, accompanied by an affidavit of the holder of the tax certificate that the holder does not know the name and address of the person.

Source: SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 62.



§ 10-25-8 Completion of service by filing of affidavit--Expiration of right of redemption.

10-25-8. Completion of service by filing of affidavit--Expiration of right of redemption. The service of the notice is complete when an affidavit of the service of the notice and of the particular mode of the notice, duly signed and verified by the person or officer making the service, has been filed with the treasurer authorized to execute the tax deed. The record or affidavit is presumptive evidence of the completed service of the notice. The right of redemption from the sale does not expire until sixty days after the filing of affidavit of completed service of the notice.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 63.



§ 10-25-8.1 Failure to redeem tax certificate.

10-25-8.1. Failure to redeem tax certificate. The failure of the owner, any mortgagee, any lienholder or any other interested person to redeem the tax certificate within sixty days of the date of the filing of the affidavit of completed service of the notice as provided in § 10-25-8 passes all of the right, title, and interest of the owner, mortgagee, lienholder, and the other interested person to the holder of the tax certificate subject to the taxes, liens, and encumbrances as provided by § 10-25-12.

Source: SL 1991, ch 92, § 3.



§ 10-25-9 Costs and attorney fee added to amount required for redemption--Apportionment ofcosts among tracts.

10-25-9. Costs and attorney fee added to amount required for redemption--Apportionment of costs among tracts. The costs of serving such notice, whether by publication or otherwise, together with the costs of the affidavit and cost of records search, cost of location of owners and attorney fee, all such costs and fees combined not to exceed two hundred dollars, shall be added to the redemption money if the treasurer received written notice that the service had begun or was made, and a verified statement of such costs was filed in his office, before redemption is made. If more than one description is included in any such notice, and service is made by publication, the cost of such publication shall be apportioned among the various descriptions in the proportion that each such description bears to the entire cost of publication of such notice.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 1979, ch 75, § 2; SL 1988, ch 100, § 2.



§ 10-25-10 Purchase of prior tax certificates required before issuance of deed.

10-25-10. Purchase of prior tax certificates required before issuance of deed. The person demanding the tax deed shall purchase the assignment of all prior tax certificates held by the county on the real property before the county treasurer may issue the tax deed.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 64.



§ 10-25-11 Preparation and delivery of tax deed--Fee.

10-25-11. Preparation and delivery of tax deed--Fee. Immediately after the expiration of sixty days from the date of the filing of affidavit of completed service of the notice provided in § 10-25-8, the treasurer shall prepare a deed for each lot or parcel of real property sold and remaining unredeemed. The deed shall be signed by the county treasurer and attested by the county auditor, under seal, and shall be delivered to the purchaser or the purchaser's assignee upon the return of the certificate of tax sale. The treasurer shall receive five dollars for each deed prepared by the treasurer on such sales, but any number of parcels of real property bought by one person may be included in one deed, as the holder may desire.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 65; SL 2013, ch 49, § 1.



§ 10-25-12 Title and possessory right vested by tax deed.

10-25-12. Title and possessory right vested by tax deed. Any deed issued pursuant to this chapter or chapter 10-26 vests in the grantee an absolute estate in fee simple in the real property. However, the real property is subject to any claim that the state may have in the real property for taxes, liens, or encumbrances. The real property is also subject to any lien for past-due installments of special assessments for the financing of municipal improvements levied pursuant to chapter 9-43, including principal and interest on the installments except as provided by § 9-43-60. The holder of the deed or the holder's successor in interest is entitled to immediate exclusive possession of the real estate described in the deed regardless of rights of any person to redeem or question exclusive possession thereafter.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 1974, ch 78, § 5; SL 2008, ch 37, § 66; SL 2009, ch 45, § 1.



§ 10-25-13 Form of tax deed--Prima facie evidence of regularity of proceedings.

10-25-13. Form of tax deed--Prima facie evidence of regularity of proceedings. Such deed shall be prima facie evidence of the truth of all the facts therein recited, and of the regularity of all proceedings from the valuation of the land by the director of equalization up to the execution of the deed, and such deed shall be substantially in the following form:

Whereas, _______________ did on the _______________ day ________________, 20_______ produce to the undersigned, _________________, treasurer of the county of ______________, in the State of South Dakota, a certificate of tax sale, bearing date the _______________ day of __________, 20________, signed by _______________, who at the last-mentioned date was treasurer of said county, from which it appears that _______________ did on the _______________ day of _____________, 20________, purchase at public auction, at the place prescribed by law in said county, the real property in this indenture described and which real property was sold to _______________ for the sum of _______________, being the amount due thereon for the nonpayment of taxes, penalties, interest, and costs for the year 20________, and it appearing that the said _______________ is the legal owner of such certificate of tax sale; that such real property has not been redeemed from such sale; that notice of the expiration of the right to redeem from such sale has been given as required by law; that sixty days have expired since the completed service of such notice; that the grantee named herein has purchased the assignment of all prior tax-sale certificates held by the county on such real property; and that such real property was legally liable for taxation, had been duly assessed and properly charged on the tax lists for the year 20________, and that the same had been legally advertised for sale and was sold on the _______________ day of _________, 20________.

Now, therefore, this indenture made this _______________ day of _________, 20________, between the State of South Dakota, by _________, treasurer of said county, party of the first part, and the said _______________ of the second part, Witnesseth: that the said party of the first part, for and in consideration of the premises and the sum of one dollar in hand paid, has granted, bargained, and sold and by these presents does grant, bargain, sell, and convey unto the said party of the second part, __________ heirs and assigns, forever, the real property mentioned in such certificate and described as follows, to wit: (describe the land), to have and to hold, with the appurtenances thereto belonging, to the said party of the second part, _______________ heirs and assigns forever; in as full and ample manner as the treasurer of said county is empowered by law to sell the same.

In testimony whereof the said _______________ treasurer of said county of _______________ has hereunto set his hand on the day and year first above written.

__________ Treasurer of __________ county.

Attest: _________________________ Auditor of __________ county.
(SEAL)

Such deed shall be acknowledged by the treasurer before someone authorized by law to take acknowledgments of deeds.

Source: PolC 1877, ch 28, § 74; CL 1887, § 1639; SL 1897, ch 32, § 1; RPolC 1903, § 2213; RC 1919, § 6805; SDC 1939, § 57.1120; SL 1989, ch. 82, § 41.



§ 10-25-14 Form of tax deed based on private sale.

10-25-14. Form of tax deed based on private sale. In case the real property is sold at private sale there shall be inserted in the deed, in place of the words "Did on the _______________ day of _________, 20 ________, purchase at public auction at the place prescribed by law, in said county, the real property in this indenture described," the following: "Did on the _______________ day of _________, 20 ________, purchase at private sale at the Office of the County Treasurer in said county, the real property in this indenture described, which had been offered at public sale for taxes but not sold for want of bidders."

Source: SL 1897, ch 32, § 1; RPolC 1903, § 2213; RC 1919, § 6805; SDC 1939, § 57.1120.



§ 10-25-15 Cancellation of certificate on delivery of deed--Proof and bond for lost certificate.

10-25-15. Cancellation of certificate on delivery of deed--Proof and bond for lost certificate. When deeds are delivered by the county treasurer for real property sold for taxes, the certificate therefor must be canceled and filed by the county auditor, and in case of loss of any certificate, on being satisfied thereof by due proof, and bond being given to the state in the sum equal to the value of the property conveyed, as in cases of lost notes or other commercial paper, the county treasurer may execute and deliver the proper conveyance and file such proof and bond with the county auditor.

Source: SL 1897, ch 28, § 135; RPolC 1903, § 2216; RC 1919, § 6808; SDC 1939, § 57.1121.



§ 10-25-16 Limitation of proceedings to procure tax deed--Cancellation of certificate and bar oflien.

10-25-16. Limitation of proceedings to procure tax deed--Cancellation of certificate and bar of lien. If proceedings to procure a tax deed are not commenced within six years after the date of the tax sale certificate on which the proceedings are based, the tax sale certificate, the lien for taxes, the lien of any taxes paid by the holder of the tax sale certificate as subsequent taxes, and all rights thereunder cease and are forever barred. The county treasurer shall cancel the certificate on the treasurer's record and shall note on the sale records and the tax books of the treasurer's office that the tax sale certificate and the lien of subsequent tax receipts held by the owner of the tax sale certificate are barred and of no validity.

Source: SL 1909, ch 10, § 1; SL 1913, ch 355; SL 1915, ch 294; RC 1919, § 6806; SL 1921, ch 130, § 1; SDC 1939, § 57.1118; SL 2008, ch 37, § 67.



§ 10-25-17 Limitation not applicable to certificates held by county--Time allowed afterassignment by county.

10-25-17. Limitation not applicable to certificates held by county--Time allowed after assignment by county. The provisions of § 10-25-16 do not apply to tax sale certificates that are held by the county. If any such certificate is assigned by the county, and if the certificate is dated more than four years preceding the date of its assignment, the purchaser of the certificate has one year from the date of its assignment within which to commence proceedings to procure a tax deed.

Source: SL 1915, ch 294; RC 1919, § 6806; SL 1921, ch 130, § 1; SDC 1939, § 57.1118; SL 2008, ch 37, § 68.



§ 10-25-18 Time allowed for completion of proceedings to procure tax deed--Cancellation ofcertificate and bar of lien.

10-25-18. Time allowed for completion of proceedings to procure tax deed--Cancellation of certificate and bar of lien. The commencement of proceedings to procure a tax deed within the periods limited in §§ 10-25-16 and 10-25-17 does not extend the lien of the holder of the tax sale certificates more than six months beyond the expiration of the periods of limitations. If any such proceedings, commenced within the time limited by §§ 10-25-16 and 10-25-17, are not completed, and the right of the party instituting the proceedings to receive a tax deed under the provisions of §§ 10-25-1 to 10-25-12, inclusive, is not fully completed and established, within six months after the expiration of six years from the date of the tax sale certificate upon which the proceedings are based; allowing, however, to purchasers of tax sale certificates assigned by the county the additional period of one year from the date of the assignment within which to commence such proceedings and six months after the expiration of the period of one year within which to complete the proceedings; then all rights under the proceedings cease and are forever barred and the county treasurer shall cancel the tax sale certificate in the manner provided in § 10-25-16. Thereupon, the lien of the holder of the tax sale certificate is extinguished and all further proceedings on the tax sale certificate are barred.

Source: SL 1921, ch 130, § 1; SDC 1939, § 57.1118; SL 1979, ch 75, § 1; SL 2008, ch 37, § 69.



§ 10-25-19 Acts constituting commencement and completion of proceedings to procure tax deed.

10-25-19. Acts constituting commencement and completion of proceedings to procure tax deed. Commencement of proceedings as provided for in §§ 10-25-16 to 10-25-18, inclusive, means any act done or record made by or for the certificate holder indicating that proceedings have been commenced. Completion of proceedings as used in §§ 10-25-16 to 10-25-18, inclusive, means the completed service and filing of proof of service in the office of the county treasurer so as to start running the sixty days allowed for redemption.

Source: SDC 1939, § 57.1118; SL 2008, ch 37, § 70.



§ 10-25-20 Treasurer's duty to issue tax deed on property bid in by county on application bycounty commissioners or taxing district--Enforcement by mandamus.

10-25-20. Treasurer's duty to issue tax deed on property bid in by county on application by county commissioners or taxing district--Enforcement by mandamus. If any real property has been bid in by the county treasurer in the name of the county at tax sale and has not been redeemed from the sale or the county has not assigned the certificate of purchase, and if sufficient time has elapsed since the tax sale that a tax deed may properly issue, if the county treasurer fails, refuses, or neglects to take proceedings for the issuance of a tax deed to the county, the county treasurer shall, upon written application of the county commissioners, or the governing body of any municipal corporation, school district, or township within the county that would be beneficiaries of the tax for which the property was sold, immediately give notice of intention to take tax deed as required by law. Upon such notice being given, if there is no redemption within the time allowed by law, the county treasurer shall issue a tax deed for the real property to the county as provided by law. If the county treasurer fails, refuses, or neglects to comply with the provisions of this section, the county treasurer's duty to comply may be enforced by writ of mandamus.

Source: SL 1897, ch 28, § 128; RPolC 1903, § 2207; SL 1911, ch 246; SL 1913, ch 354; SL 1917, ch 136; RC 1919, § 6803; SL 1937, ch 206; SDC 1939, § 57.1122; SL 2008, ch 37, § 71.



§ 10-25-21 Conveyance to county in lieu of tax deed--Maximum consideration.

10-25-21. Conveyance to county in lieu of tax deed--Maximum consideration. If any real property has been bid in by the county treasurer in the name of the county, at tax sale, and has not been redeemed from the sale, or the county has not assigned the certificate of sale, and sufficient time has elapsed since the sale that a tax deed may properly issue, the board of county commissioners may, in lieu of taking tax deed, procure from any person, firm, or corporation having any interest in the real property, real or apparent, a transfer by deed of the interest. However, the consideration for the transfer may not exceed the sum of fifteen dollars exclusive of taxes in connection with any one piece or parcel of land.

Source: SL 1943, ch 304, § 1; SDC Supp 1960, § 57.1117-1; SL 2008, ch 37, § 72.



§ 10-25-22 Compromise or abatement of taxes on property conveyed to county.

10-25-22. Compromise or abatement of taxes on property conveyed to county. If title to real property has been acquired by the county under the provisions of § 10-25-21, the board of county commissioners may compromise, abate, or fully cancel any taxes previously extended against the property.

Source: SL 1943, ch 304, § 2; SDC Supp 1960, § 57.1117-1; SL 2008, ch 37, § 73.



§ 10-25-23 Sale or rental of property conveyed in lieu of tax-deed proceedings.

10-25-23. Sale or rental of property conveyed in lieu of tax-deed proceedings. Any sale or rental of real property acquired by a county by transfer in lieu of tax-deed proceedings, shall be made in the same manner as provided for sale or rental of real property acquired by tax deed, in this chapter.

Source: SL 1943, ch 304, § 3; SDC Supp 1960, § 57.1117-1.



§ 10-25-24 County action to quiet title acquired by tax deed--Prosecution by state's attorney.

10-25-24. County action to quiet title acquired by tax deed--Prosecution by state's attorney. Any county that has acquired or may acquire title to any land by tax deed may commence an action in the county to quiet the title to the land. In any such action, several tracts of land, contiguous or noncontiguous, may be included in one complaint and all persons claiming any title to, interest in, or lien upon any of the lands may be joined as defendants. Upon request of the board of county commissioners of the county, the state's attorney shall promptly commence and prosecute to final judgment any such action.

Source: SL 1941, ch 43, § 1; SL 1943, ch 36; SDC Supp 1960, § 37.1501-1; SL 2008, ch 37, § 74.



§ 10-25-25 Procedure in quiet-title action--Bond not required of county.

10-25-25. Procedure in quiet-title action--Bond not required of county. The procedure in such action shall be as provided in chapter 21-41, except that the provisions of chapter 21-41 requiring the plaintiff to execute an indemnity bond, before entry of judgment, to the defendants who are served by publication are not applicable to the county.

Source: SL 1941, ch 43, § 1; SL 1943, ch 36; SDC Supp 1960, § 37.1501-1; SL 2008, ch 37, § 75.



§ 10-25-26 Removal of cloud on title by transfer, assignment, or satisfaction--Maximumconsideration.

10-25-26. Removal of cloud on title by transfer, assignment, or satisfaction--Maximum consideration. The board of county commissioners may procure from any person, firm, or corporation having any interest in such land, real or apparent, a transfer, assignment, or satisfaction of the interest for the purpose of removing any cloud from the title of the land. The authority granted in this section may be exercised either in lieu of an action to quiet title or in connection with such an action. However, the consideration for the transfer, assignment, or satisfaction may not exceed twenty-five dollars in connection with any one piece or parcel of land, the title to which is sought to be quieted or cloud to the title removed. The board of county commissioners may negotiate with any person having any interest, real or apparent, in any such real estate, for such transfers, assignments, or satisfactions and may pay for the transfers, assignments, or satisfactions within the limitations provided in this section.

Source: SL 1941, ch 43, § 2; SDC Supp 1960, § 37.1501-2; SL 2008, ch 37, § 76.



§ 10-25-27 Rental of property acquired by county under tax deed--Apportionment of proceeds.

10-25-27. Rental of property acquired by county under tax deed--Apportionment of proceeds. The board of county commissioners shall have control of the rental of property acquired by their county under tax deed. The rental proceeds from real estate acquired by counties under tax deed shall, after deducting the expenses of collecting the same, be apportioned by the county officials controlling such proceeds in the same manner as taxes would be apportioned from the said real estate if said land were still contributing in taxes.

Source: SL 1933, ch 66; SDC 1939, § 57.1123.



§ 10-25-28 to 10-25-38. Repealed.

10-25-28 to 10-25-38. Repealed by SL 1974, ch 68, § 10.



§ 10-25-39 Apportionment of proceeds of tax deed sale--Levies used as basis for apportionment.

10-25-39. Apportionment of proceeds of tax deed sale--Levies used as basis for apportionment. The proceeds of the sale, after deducting the expenses incurred by the county in the proceedings to take tax deed and in the sale proceedings, shall be placed to the credit pro rata of the various funds and taxing districts that are the beneficiaries of the tax for the year for which the property was sold at tax sale. However, the county treasurer may distribute the proceeds received from the sale of any real property under the provisions of this section by prorating the proceeds on the basis of the levy for any one year for which the taxes are included in the proceeds of the sale, taking the year that represents the more equitable basis for the distribution.

Source: SL 1911, ch 246; SL 1913, ch 354; SL 1917, ch 136; RC 1919, § 6803; SL 1931, ch 113; SL 1933, ch 64; SL 1933, ch 198, § 2; SL 1937, ch 83; SDC 1939, § 57.1124; SL 2008, ch 37, § 77.



§ 10-25-40 Cancellation of taxes on sale of tax-deed land by county--Reinstatement when deeddeclared void.

10-25-40. Cancellation of taxes on sale of tax-deed land by county--Reinstatement when deed declared void. After a county has sold and issued to a purchaser at any time prior or subsequent to the effective date of this section a deed to any real property for which the county has taken tax title, the county auditor shall forthwith cancel the taxes levied against said real property prior to the sale by the county and enter such cancellation on the records of the county treasurer. Should the tax deed to the county and the county deed to the purchaser be by a court of competent jurisdiction decreed to be void prior to three years after the execution of such tax deed to the county, such taxes shall be reinstated by the county auditor on the records of the county auditor and the records of the county treasurer, and shall again become a lien against said premises.

Source: SL 1949, ch 427, §§ 1, 2; SL 1953, ch 463; SDC Supp 1960, § 57.1124-1.



§ 10-25-41 Reconveyance to record owner of land held by county under tax deed--Considerationrequired.

10-25-41. Reconveyance to record owner of land held by county under tax deed--Consideration required. The county commissioners shall have authority to authorize a reconveyance by quitclaim deed to the record owner or his assignees or successors only of any real estate held by the county under tax-deed title only, at any consideration not less than the total principal, interest, and costs of all taxes represented in the tax deed and any other taxes and interest which are unpaid upon said real estate.

Source: SDC 1939, § 57.1125; SL 1943, ch 292; SL 1974, ch 68, § 10.



§ 10-25-42 Price, conditions, and qualifications required by county commissioners forreconveyance to record owner.

10-25-42. Price, conditions, and qualifications required by county commissioners for reconveyance to record owner. Nothing contained in § 10-25-41 limits the discretion of the county commissioners to fix any higher price for such reconveyance or to annex to the reconveyance any such conditions or qualifications as the county commissioners may decide.

Source: SDC 1939, § 57.1125; SL 1943, ch 292; SL 2008, ch 37, § 78.



§ 10-25-43 Resolution of county commissioners for reconveyance to record owner--Quitclaimdeed.

10-25-43. Resolution of county commissioners for reconveyance to record owner--Quitclaim deed. Reconveyance pursuant to § 10-25-41 may be authorized only by resolution of the county commissioners duly published in their minutes, and the reconveyance may be made only after the time for appealing from the resolution has expired. The reconveyance shall be made by quitclaim deed substantially in the form provided by chapter 43-25 and may be made only upon payment in cash of the price fixed by the resolution of the county commissioners. The quitclaim deed shall be executed by the treasurer and attested by the auditor under seal. The quitclaim deed has the effect only of releasing the title and claim that the county and the taxing districts represented by the county have under the tax deed and any of the taxes that are paid as a part of the price fixed by the county commissioners.

Source: SDC 1939, § 57.1125; SL 1943, ch 292; SL 2008, ch 37, § 79.



§ 10-25-44 Limitation of proceedings to contest tax deed--Defenses in action by tax-deedgrantee.

10-25-44. Limitation of proceedings to contest tax deed--Defenses in action by tax-deed grantee. No action may be commenced by the former owner or by any person claiming under him, to recover possession of any real property which has been sold and conveyed by deed for nonpayment of taxes or to avoid such deed, unless such action is commenced within one hundred eighty days after the recording of such deed. No defense may be interposed or maintained by the former owner, or by any person claiming under him, in any action brought to quiet the title in the grantee in any tax deed, or by any person claiming under such grantee, in any tax deed issued and delivered by any county treasurer of any county in this state, unless such defense is interposed within one hundred eighty days after the recording of such tax deed in the Office of the Register of Deeds of the county in which the real estate described in such tax deed is located.

Source: SL 1901, ch 56, § 1; RPolC 1903, § 2214; SL 1903, ch 70; RC 1919, § 6825; SDC 1939, § 57.0903; SL 1941, ch 337; SL 1983, ch 77; SL 1993, ch 91.



§ 10-25-45 Denial of bid on county sale of tax deed property if bidder not current on propertytaxes.

10-25-45. Denial of bid on county sale of tax deed property if bidder not current on property taxes. If any person bidding on a county sale of tax deed property pursuant to this chapter is not current on all property taxes due within the county, the county may refuse to accept the bid from such person.

Source: SL 2013, ch 50, § 1.






Chapter 26 - Scavenger Tax Law

§ 10-26-1 List of delinquent real property taxes compiled by county treasurer--Lands included--Information shown.

10-26-1. List of delinquent real property taxes compiled by county treasurer--Lands included--Information shown. The treasurer of each county within this state may make a list of all taxes upon all real property in the county that appear from the tax records to be delinquent for a period of at least six years and that have not been satisfied by payment, or redemption, or sale of real estate, against which such taxes are assessed, to actual purchasers. The list shall include all such taxes upon any real estate that may at any tax sale have been bid in for the county, except real estate upon which the county holds school loans, and shall include all tax judgments against lands that have not been sold or bid off for the payment of the judgment. If a tax judgment stands against any such real estate, unsatisfied, the taxes and interest shall be computed as if the judgment had not been taken, and a sale of the real estate under the provisions of this chapter satisfies the judgment. The list shall contain a description of each piece or parcel of land and each lot, block, and addition, upon which taxes have not been paid as specified in this section. Opposite each description the name of the owner to whom the taxes are assessed, if known, shall be specified. If the name of the owner is unknown, a statement to that effect shall be provided. The year for which the taxes are delinquent shall be shown giving the year and the amount of tax for each year including the penalty and interest for each year and the total aggregate amount of all taxes delinquent and the penalty and interest. The year given is deemed inclusive.

Source: SL 1953, ch 479, § 1; SL 1966, ch 257, § 1; SL 2008, ch 37, § 80.



§ 10-26-2 Affidavit of treasurer attached to list--Filing of list.

10-26-2. Affidavit of treasurer attached to list--Filing of list. The treasurer shall attach to the list an affidavit to the effect that the list is a correct list and that the taxes as shown on the list are due, unpaid, and delinquent according to the records of the treasurer's office. The treasurer shall, on or before September tenth in the year in which the treasurer prepares the list, also file the list in the office of the county treasurer and county auditor of the treasurer's county.

Source: SL 1953, ch 479, § 1; SL 1966, ch 257, § 1; SL 2008, ch 37, § 81.



§ 10-26-3 Filing of list and mailing of notice as notice to owners of proceedings forenforcement of taxes.

10-26-3. Filing of list and mailing of notice as notice to owners of proceedings for enforcement of taxes. The filing of such list and the mailing of notice as is required under § 10-26-5.1 shall be deemed to give notice to the owners or owner and other persons interested of the real estate described therein of the statements or the matter therein appearing and shall have the effect of notice of all the proceedings provided for in this chapter for the enforcement of the payment of taxes on such real estate.

Source: SL 1953, ch 479, § 1; SL 1966, ch 257, § 1; SL 1984, ch 74, § 4.



§ 10-26-4 Notice that tax deed will issue--Service on owner and posting--Form of notice.

10-26-4. Notice that tax deed will issue--Service on owner and posting--Form of notice. On or before October tenth in the year in which the list of unpaid taxes is prepared by the treasurer and after the filing of the list as required by this chapter, the county treasurer shall give notice that tax deed will issue on the lands described in the delinquent tax list by serving notice to take tax deed by county on the recorded owner of the property. Notice shall be served either in person or by registered or certified mail sent to the recorded owner's last known address and posting a copy of the list at the place designated by the county commissioners under the provisions of § 17-3-1 in the county in which the lands are situated. A notice in substantially the following form shall be attached to the list:
"NOTICE TO TAKE TAX DEED BY COUNTY

"NOTICE IS HEREBY GIVEN to all persons, firms, or corporations, who have, or claim any estate, right, title, or interest on, or claim to, or lien upon, any of the several pieces or parcels or lots of lands described in the list hereto attached. The list of taxes, including taxes reduced to judgment, upon real estate, which appear from the records in the office of the county treasurer of the county of _________, State of South Dakota, which are delinquent for the year as therein shown, which have not been paid for any of the years as therein shown, having been filed as required by law in the office of the county treasurer and county auditor of said county of _________, of which the list attached is a copy, pursuant to the provisions of chapter 10-26 of the South Dakota Codified Laws, being a proceeding for enforcing the payment of taxes upon real estate for the said county of _______________ remaining delinquent for six years or more.

"NOTICE IS HEREBY GIVEN that the right of redemption will expire AND TAX DEED will be issued to _______________ county upon the expiration of sixty days from the completed service of this notice unless redemption is made as provided by law.
(Signed) __________ Treasurer of __________ county"

Source: SL 1953, ch 479, § 1; SL 1966, ch 257, § 1; SL 1975, ch 102; SL 2008, ch 37, § 82.



§ 10-26-5 Publication of notice of county intention to take tax deed--Form.

10-26-5. Publication of notice of county intention to take tax deed--Form. The county treasurer shall also give notice of intention to take tax deed by the county of the property by publishing notice in the designated newspapers of the county in which the real estate is situated. The notice shall be published at least two successive weeks before November tenth of the year in which the list is prepared and filed. The notice shall be substantially in the following form:
"NOTICE OF INTENTION TO TAKE TAX DEED BY COUNTY

"NOTICE IS HEREBY GIVEN that WHEREAS the taxes remain unpaid upon real property described in that certain delinquent tax list, which is now on file in the offices of the county treasurer and county auditor of _______________ county of South Dakota, giving the years of all taxes delinquent for a period of six years or more immediately preceding the filing of said list as aforesaid, that the right of redemption will expire and TAX DEED will be issued to _______________ county upon the expiration of sixty days from the completed service of this notice unless redemption is made as provided by law.
(Signed) __________ Treasurer of __________ county"

Source: SL 1953, ch 479, § 1; SL 1966, ch 257, § 1; SL 1972, ch 64, § 2; SL 2008, ch 37, § 83.



§ 10-26-5.1 Additional notices required.

10-26-5.1. Additional notices required. If any of the following persons has annually, on or before September tenth, on a form prescribed by the Department of Revenue:

(1) Requested that a notice to take tax deed of the real property be sent to him; and

(2) Paid a three dollar fee to the county treasurer to cover the cost of sending the notice,
the county treasurer shall, in addition to the notice required by §§ 10-26-4 and 10-26-5, send the notice to take tax deed containing the information set forth in § 10-26-4 to the person in possession of the real property, the person in whose name the property is taxed, the mortgagee named in any unsatisfied mortgage then in force upon the real property, and, if the mortgage has been assigned, to the assignee of the mortgage, to any person holding a special assessment certificate which is a lien upon the real estate, and, in case bonds have been issued in lieu of assessment certificates, to the holder of the bond last maturing and also to the city auditor or town clerk of such municipal corporation, and to any other person who has or claims an interest in the real estate.

The county treasurer shall send the notice to take tax deed by certified mail to such person at the address as shown on the form. The notice shall contain the information set forth in § 10-26-4 and shall be mailed on or before November tenth.

Source: SL 1984, ch 74, § 3; SL 1985, ch 80, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-26-6 Affidavit of completed service of notice to take tax deed--Form.

10-26-6. Affidavit of completed service of notice to take tax deed--Form. The treasurer shall file in the treasurer's office and in the auditor's office on or before November twentieth of the year in which the list is prepared and filed an affidavit of completed service that tax deed will issue, which shall be substantially in the following form:

"AFFIDAVIT OF COMPLETED SERVICE OF NOTICE TO TAKE TAX DEED

"State of South Dakota
County of ______________ ss.

"______________, being first duly sworn, on oath states that he or she is (agent or attorney for) the duly elected, qualified, and acting county treasurer of __________ county, South Dakota; that he or she has conducted the proceedings to take TAX DEED FOR SAID REAL ESTATE, PURSUANT TO THE PROVISIONS OF CHAPTER 10-26 of the South Dakota Codified Laws. Affiant further states that he or she filed in the office of the county treasurer and county auditor a copy of the DELINQUENT TAX LIST and posted one, at the place designated by the county commissioners for posting legal notices at the county courthouse pursuant to § 17-3-1 of the South Dakota Codified Laws and sent such notices, as required by this chapter. Affiant further states that he or she caused notice to be served by publishing the same once a week for two successive weeks in the official newspaper of the county; and proof of such publication is attached hereto and made a part of this affidavit. That such service is now complete in all things and the costs and expenses in connection therewith were as follows:
(Here insert a list of all costs and expenses) (Signed) __________

"Subscribed and sworn to before me this ______ day of ______, 20 ______.
__________
Notary Public"

Source: SL 1953, ch 479, § 2; SL 1966, ch 257, § 2; SL 1984, ch 74, § 5; SL 1986, ch 97; SL 2008, ch 37, § 84.



§ 10-26-7 Execution of tax deed--Form.

10-26-7. Execution of tax deed--Form. The treasurer shall execute a tax deed to the county of any piece or parcel or lot of land and shall include in the deed any number of descriptions, which may be substantially in the following form:

"I, __________, treasurer of the county of __________ do hereby certify that pursuant to chapter 10-26 of the South Dakota Codified Laws in proceedings to enforce the payment of taxes delinquent upon real estate for six years or more, in the county of __________, I did on or before the tenth day of September __________, file in my office and in the office of the county auditor, a list of all taxes upon all real property which appear from the tax records to be delinquent, in the office of the county treasurer in said county.

"And it appearing that such real property has not been redeemed; that notice of right to redeem has been given as required by law; that sixty days have expired since the completed service of such notice; that such real property was charged on the tax list, and that the same was legally advertised.

"NOW, THEREFORE, THIS INDENTURE made this __________ day of __________, _______, by __________, treasurer of said county, party of the first part, and the said __________ county, party of the second part, I do, therefore, pursuant to the statute in such cases made and provided, convey the said piece, parcel or lot or pieces, parcels or lots of land in fee simple to __________ county as provided by said chapter 10-26 of the South Dakota Compiled Laws of 1967, described as follows, to wit: to have and to hold the said mentioned tract or parcel of land, with the appurtenances thereto belonging, to __________ county, the said party of the second part, and its assigns forever, in as full and ample manner as the said treasurer of said county is empowered by law to convey the same.

"In Testimony Whereof, the said _______________ treasurer of the said county of _______________ has hereunto set his hand and seal on the day and year aforesaid.
"ATTEST:
__________
Treasurer of __________ county
____________________________ Auditor of __________ county

"ACKNOWLEDGMENT

"State of South Dakota
County of ______________ ss.

"On this __________ day of __________, in the year __________, before me personally appeared __________ county treasurer of the said county of __________ known to me to be the person who is described in and who executed the within instrument and acknowledged to me that he executed the same.
__________
__________
"Office of Register of Deeds
State of South Dakota ss.
______________ County

"I hereby certify that the within instrument was filed in this office for record on the __________ day of __________ A. D., __________ at __________ o'clock ______m., and recorded in Volume __________ of __________ on page __________.
REGISTER OF DEEDS
By _______________ Deputy"

Source: SL 1953, ch 479, § 3; SL 1966, ch 257, § 3; SL 1982, ch 28, § 7; SL 2008, ch 37, § 85.



§ 10-26-8 Copy of affidavit attached to delinquent tax record.

10-26-8. Copy of affidavit attached to delinquent tax records. The county treasurer shall attach a copy of the affidavit of completed service to the copy of delinquent taxes on file in the treasurer's office and that of the county auditor's office.

Source: SL 1953, ch 479, § 4; SL 1966, ch 257, § 4; SL 2008, ch 37, § 86.



§ 10-26-9 No fees to county treasurer--Agent or attorney to assist treasurer--Compensation.

10-26-9. No fees to county treasurer--Agent or attorney to assist treasurer--Compensation. The county treasurer may not charge or collect any fee for any of the services required of the treasurer in this chapter. However, the county treasurer may appoint an agent or attorney, with the approval of the board of county commissioners, at such compensation as the board may determine, to assist the county treasurer in administering the provisions of this chapter.

Source: SL 1953, ch 479, § 5; SL 1966, ch 257, § 5; SL 2008, ch 37, § 87.



§ 10-26-10 Chapter alternative to other procedures.

10-26-10. Chapter alternative to other procedures. The provisions of this chapter are deemed to be supplemental and in addition to, but not in lieu of the present procedure provided by law for the collection of unpaid real estate taxes and the taking of tax deeds.

Source: SL 1953, ch 479, § 6; SL 1966, ch 257, § 6.






Chapter 27 - Actions For Refund And Invalidation Of Taxes

§ 10-27-1 Injunction against tax collection prohibited--Form of remedy.

10-27-1. Injunction against tax collection prohibited--Form of remedy. No injunction to restrain or delay the collection of any tax claimed to be due may be issued by any court. However, in any case in which, for any reason, it is claimed that any tax about to be collected is wrongful or illegal, in whole or in part, the remedy, except as otherwise expressly provided by this code, is by payment under protest and action to recover, as provided in § 10-27-2.

Source: SL 1915, ch 289, § 1; RC 1919, § 6826; SDC 1939, § 57.0901; SL 2008, ch 37, § 88.



§ 10-27-2 Tax payment under protest and action for recovery--Judgment for taxpayer--Apportionment of refund to taxing districts--Right of appeal.

10-27-2. Tax payment under protest and action for recovery--Judgment for taxpayer--Apportionment of refund to taxing districts--Right of appeal. Any person against whom any tax is levied or who may be required to pay the tax, who pays the tax prior to the tax becoming delinquent and under protest to the treasurer authorized to collect the tax, giving notice at the time of payment of the reasons for such protest may, at any time within thirty days thereafter, commence an action against such treasurer for the recovery of the tax in any court of competent jurisdiction. If the court determines that the tax was wrongfully collected, in whole or in part, for any reason going to the merits of the tax, the court shall enter judgment accordingly, and such judgment shall be paid in preference to any other claim against the county, upon the final determination of the action. A pro rata share of the money so refunded shall be charged to the state and each taxing district which may have received any part of the tax. The right of appeal shall exist for both parties as in other civil actions.

Source: SL 1915, ch 289, § 1; RC 1919, § 6826; SDC 1939, § 57.0901; SL 1994, ch 83, § 4.



§ 10-27-3 Tender of conceded tax in action to recover property sold for taxes--Acceptance anddeposit of tender.

10-27-3. Tender of conceded tax in action to recover property sold for taxes--Acceptance and deposit of tender. In any action or proceeding to recover real property sold for taxes, or to invalidate or cancel any tax sale certificate, tax deed, or other tax sale proceeding, the party seeking such relief shall specify and tender in the party's pleading the amount of the tax, if any, that the party concedes to be due. If any opposing party who claims an interest in the tax or property serves and files a pleading accepting the amount so tendered, the party seeking relief shall within ten days thereafter deposit the sum tendered with the county treasurer of the county or counties involved, and take and file with the clerk of the court the receipt provided by the treasurer for the deposit.

Source: SL 1897, ch 28, § 133; SL 1901, ch 56, § 1; RPolC 1903, § 2214; SL 1903, ch 70; RC 1919, § 6825; SDC 1939, § 57.0902; SL 1992, ch 80, § 204; SL 2008, ch 37, § 89.



§ 10-27-4 Dismissal of action on failure by plaintiff to deposit amount tendered.

10-27-4. Dismissal of action on failure by plaintiff to deposit amount tendered. If such deposit is not made by the party seeking the relief within ten days after service and filing an acceptance of the same by any party, the action shall be dismissed upon the merits with costs to the party seeking relief.

Source: SL 1901, ch 56, § 1; RPolC 1903, § 2214; SL 1903, ch 70; RC 1919, § 6825; SDC 1939, § 57.0902.



§ 10-27-5 Tender not required if invalidity of tax asserted--Preliminary determination by court--Deposit ordered by court.

10-27-5. Tender not required if invalidity of tax asserted--Preliminary determination by court--Deposit ordered by court. If the party seeking relief asserts the invalidity of the tax, its application or its legal existence as a lien or claim against the property involved, as distinguished from irregularities in procedure no tender may be required as to any portion properly asserted to be invalid or void as a tax for any reason going to its base or legal existence. In all such cases, the court in the action or proceeding shall first determine the question of the legality or existence of any tax and, if necessary, to make proper assessment, calculation, and order as to the amount, if any, which should have been legally paid. All of this shall be determined as of the date when the assessment and levy was or should have been made, except that the due date of the tax shall be established as the first day of January next following the date when an assessment originally was or should have been made. The court shall enter its order directing the party seeking relief to deposit a sum with interest at the Category G rate of interest as established in § 54-3-16 from the date when the tax originally became or should have become due.

Source: SDC 1939, § 57.0902; SL 1983, ch 28, § 27; SL 1984, ch 319, § 11; SL 1999, ch 53, § 7; SL 2000, ch 226, § 7.



§ 10-27-6 Waiver of deposit of interest due to irregularity in proceedings--Deposit on order ofcourt--Admission not implied from deposit.

10-27-6. Waiver of deposit of interest due to irregularity in proceedings--Deposit on order of court--Admission not implied from deposit. If the court finds that the party seeking relief was prevented from paying the tax because of lack of any original legal assessment, equalization, levy, or listing of the tax and that the party or the party's predecessors in interest in good faith failed or neglected to pay the tax on that account, the court may waive the requirement of deposit of interest. However, this provision does not relieve the county and taxing districts involved from payment of interest to the person who may originally have paid the tax or any part of the tax to or for them if the county has been made a party to the action. The court's order may direct the deposit to be made within such time as the court deems just but not less than ten days nor more than ninety days may be allowed for the deposit. Unless the party seeking such relief makes the deposit within such time as ordered, or stays the order by appeal to the Supreme Court, the action shall be dismissed upon the merits upon motion of any party to the action. If the party seeking relief makes the deposit as directed by the court, the action or proceeding shall then proceed to final determination, upon all issues involved. The making of the deposit is not an admission, estoppel, or other legal conclusion for or against any party. The making of the deposit may be considered only as a security for the purposes contemplated by this chapter.

Source: SDC 1939, § 57.0902; SL 2008, ch 37, § 90.



§ 10-27-7 Judgment directing disposition of deposit--Payments by county directed.

10-27-7. Judgment directing disposition of deposit--Payments by county directed. The fund when deposited shall be held by the county treasurer subject to the final judgment of the court in the action or proceeding. In the judgment the court may direct payment from the fund sums it finds to be due to any of the parties involved. If the county involved has been made a party, the court may direct the retention of a sum by the county and also adjudge that the county pay to the parties entitled thereto a sum as the court finds to be due, which sum may not exceed the amount which the county would have originally received from the tax collection or proceeding and at the Category A rate of interest as established in § 54-3-16 thereon from that date. In these cases the amount adjudged to be paid by the county shall be paid immediately unless stayed by appeal and the sum paid shall be charged proportionately to the taxing districts involved.

Source: SDC 1939, § 57.0902; SL 1983, ch 28, § 28; SL 1984, ch 319, § 12.



§ 10-27-8 Costs in action for recovery of property sold for taxes.

10-27-8. Costs in action for recovery of property sold for taxes. Costs in such action or proceeding shall be allowed according to determination of the issues as litigated and in the amounts prescribed by statute relating to costs generally in circuit and Supreme Courts.

Source: SL 1893, ch 160, § 1; RPolC 1903, § 2225; RC 1919, § 6824; SDC 1939, § 57.0902.



§ 10-27-9 Appeals to Supreme Court in action to recover property sold for taxes.

10-27-9. Appeals to Supreme Court in action to recover property sold for taxes. From any order directing a deposit to be made under this chapter, or from the final judgment of the court, any party may appeal to the Supreme Court under the same terms and conditions as other appeals may be taken from the circuit court to the Supreme Court.

Source: SDC 1939, § 57.0902.






Chapter 28 - Taxation Of Railroad Operating Property

§ 10-28-1 Secretary to assess operating property.

10-28-1. Secretary to assess operating property. All property, real and personal, belonging to any railroad company in this state actually and necessarily used in the operation of its line or lines of railway in this state shall be considered as "operating property," and shall be assessed for the purposes of taxation by the secretary of revenue, and not otherwise.

Source: SDC 1939, § 57.1301; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-2 Assets included in operating property.

10-28-2. Assets included in operating property. The term "operating property" shall mean and include all tracks and right-of-way, station grounds, all structures, and improvements on such right-of-way or station grounds, all rights and franchises, all rolling stock and car equipment, and all other property, real or personal, tangible or intangible, connected with or used in the operation of the railroad, including real estate contiguous to railroad right-of-way or station grounds held for reasonable expansion or future development.

Source: SL 1915, ch 100, § 5; RC 1919, § 6600; SL 1923, ch 112; SDC 1939, § 57.1301.



§ 10-28-3 Annual statement required of railroad company--Date of filing--Contents.

10-28-3. Annual statement required of railroad company--Date of filing--Contents. It shall be the duty of the duly authorized officer of any railroad company owning, leasing, or operating any railroad within this state, to furnish the Department of Revenue on or before May first each year a statement signed and sworn to by such officer. Such statement shall be made as of the thirty-first day of the preceding December, according to the instructions and on the forms prescribed by the Department of Revenue, which shall embrace and show:

(1) The whole number of miles of main line or lines and branches thereof owned, operated, or leased in the state by the railroad company making the return, and the present true cash value thereof per mile;

(2) The number of miles of main line or lines and branches thereof owned, operated, or leased by such company, the number of miles of sidetrack and the present true cash value thereof per mile, the quantity of land actually used for gravel or sand beds or for snow protection, and the number and character of buildings and present cash value thereof, the width of right-of-way, the width and length of warehouse lots located in each county in the state, and the value thereof;

(3) The number of miles of main line and the number of miles of sidetrack and passing tracks and value thereof, the width and length of right-of-way, the number and size of warehouse lots upon or contiguous to the right-of-way, the size, cost, and character of the passenger depot, freight depot, warehouse or warehouses, shops, turntables, roundhouses, engine stables, coal houses, stockyards, and of all other buildings; the amount of ground used for yards in addition to ground already specified, and the quantity of unplatted land held or actually and necessarily used exclusively for railway purposes, owned by such company and situated within the limits of each municipality, and the value thereof, and of any terminals therein owned by such company;

(4) The number of engines, passenger, mail, express, baggage, freight, and other cars owned by such company and used in operating such railroad in this state, and on roads having various lines and branches within the state the statement shall show the actual amount of rolling stock owned by the company, in use on each of such lines and branches within this state during the year for which the report is made;

(5) The total gross earnings of the company for the year for which the report is made, the amount paid out for operating expenses, taxes, interest on bonds, and permanent improvements;

(6) The total net earnings of the company for the year for which the report is made, and the total number of miles owned and operated;

(7) The total gross earnings of the various lines and branches owned and operated by the company within this state during the year for which the report is made, the amount paid out of the same for operating expenses incurred in operating such lines and branches, the total amount of taxes levied upon such property for such year, the amount paid out for interest on bonds issued upon the lines and branches in the state, the amount of such bonds per mile and the interest which they bear, and the amount paid out for permanent improvements upon the lines and branches within the state during such year;

(8) The percent paid to the stockholders of such company during such year as dividends, upon both common and preferred stock, and the surplus representing undivided profits on hand at the time of making such statement;

(9) Such other information and statistics as the Department of Revenue may require.
Source: SDC 1939, § 57.1302; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-4 Annual statement of railroad property occupied by warehousemen and others.

10-28-4. Annual statement of railroad property occupied by warehousemen and others. It shall be the duty of each and every railroad company operating in this state, on or before May first of each year, to furnish the Department of Revenue a statement in addition to that required by § 10-28-3, which statement shall describe each site occupied by any public warehouse, retail coal dealer, lumber dealer, or other occupant, upon the right-of-way, depot grounds, or warehouse lots of said railroad company. Such statement shall contain the name of the carrier, name of each individual lessee of such site, size of leased site, and value thereof.

Source: SDC 1939, §§ 57.1303, 60.0503; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-5 Addition to assessment value on failure of railroad to make statements.

10-28-5. Addition to assessment value on failure of railroad to make statements. In case the proper officer of any railroad company shall fail to make the statement under oath required by §§ 10-28-3 and 10-28-4, at the time therein provided, the Department of Revenue may, in its discretion, add twenty-five percent to the assessable value of the property of such company.

Source: SDC 1939, § 57.1304; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-6 Annual list of warehousemen and other occupants of railroad property--Contents.

10-28-6. Annual list of warehousemen and other occupants of railroad property--Contents. The Department of Revenue is required, on or before the first day of July of each year, to make a list of all public warehouses, retail coal dealers, lumber dealers, or other occupant of sites upon the right-of-way, depot grounds, or warehouse lots of any railroad company in this state, which list so certified shall show the name of the railroad company, the municipality where such sites are located, the description and area of each individual site, also the value thereof as returned by the railroad company upon whose right-of-way such site is located.

Source: SDC 1939, §§ 57.1303, 60.0503; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-7 Time of annual assessment of operating property--Separation of main lines, branchesand sidetracks.

10-28-7. Time of annual assessment of operating property--Separation of main lines, branches and sidetracks. The secretary of revenue shall assess the operating property of railroads on the seventh day of July and if the seventh day of July falls on Sunday or on a legal holiday, then the following day, each year. The ownership and valuation of the assessment shall be as of January first each year, and shall be made upon the main line or lines and branches thereof and all sidetracks outside the limits of cities and incorporated towns within the state, separately.

Source: SDC 1939, § 57.1305; SL 1992, ch 60, § 2; SL 1996, ch 77, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-8 Capital stock and other property included--Nonoperating property excepted.

10-28-8. Capital stock and other property included--Nonoperating property excepted. The assessment by the secretary of revenue shall include capital stock and all other property of railroad companies, except such property as is found by the secretary of revenue to be nonoperating property as defined in §§ 10-28-10 and 10-28-11.

Source: SDC 1939, § 57.1305; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-9 Allocation of valuation for railroad operating partly without state.

10-28-9. Allocation of valuation for railroad operating partly without state. If any railroad company owns or uses operating property partly within and partly without this state, the secretary of revenue shall determine the value of the entire operating property of such railroad and shall allocate or assign a part of said value to this state by the use of such factors or methods as are reasonable and equitable.

Source: SDC 1939, § 57.1305; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-10 Local assessment of nonoperating property permitted.

10-28-10. Local assessment of nonoperating property permitted. All property of such railroad company, both real and personal, not actually and necessarily used in the operation of its line or lines of railway in this state shall be considered as "nonoperating property," and nothing in this chapter shall be so construed as to prevent the local assessment and taxation of said "nonoperating property."

Source: SL 1897, ch 28, § 48; RPolC 1903, § 2113; SL 1907, ch 64, § 1; re-en SL 1913, ch 347, § 1; SL 1915, ch 100, § 1; RC 1919, § 6596; SDC 1939, § 57.1301.



§ 10-28-11 Nonoperating property defined--Rules.

10-28-11. Nonoperating property defined--Rules. The term "nonoperating property" means all land and improvements on such land, not situated on the right-of-way or station grounds of the railroad and not used as "operating property" within the meaning of the definition set out in §§ 10-28-1 and 10-28-2. The secretary of revenue may promulgate rules pursuant to chapter 1-26 to define "nonoperating property."

Source: SDC 1939, § 57.1301; SL 1987, ch 82, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-12 Unit valuation of railroad operating property.

10-28-12. Unit valuation of railroad operating property. The secretary of revenue shall, in determining the fair market value of the property, value all the property of any railroad company as a unit, but shall make due allowance for any nonoperating property.

Source: SDC 1939, § 57.1305; SL 1997, ch 61, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-13 Cost approach, market approach and income approach considered in determinationof value of railroad company property.

10-28-13. Cost approach, market approach and income approach considered in determination of value of railroad company property. For the purpose of determining the fair market value of the property of any railroad company, the secretary of revenue shall take into consideration the cost approach, the market approach, and the income approach to appraisal. In the market approach, the secretary shall consider the actual or market value of the shares of stock outstanding, the actual or market value of all bonds outstanding and all other indebtedness as may be applicable, for operating the road. In the income approach, the secretary may consider the company's growth rate and the rate of inflation in determining the capitalization rate. The secretary of revenue may take into consideration any other information or data of any kind or nature which the secretary deems material in arriving at the fair market value of the property.

Source: SDC 1939, § 57.1305; SL 1996, ch 77, § 6; SL 1997, ch 61, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-14 Department of Transportation to assist in valuation.

10-28-14. Department of Transportation to assist in valuation. The secretary of revenue, as an aid to this determination of value as provided by this chapter, may call upon the Department of Transportation for any information and facts which the department may have concerning the property of any railroad company in this state. The Department of Transportation shall furnish the information upon request.

Source: SDC 1939, § 57.1305; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 64, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-15 Notice to railroad of assessment--Hearing--Notice of equalized assessment.

10-28-15. Notice to railroad of assessment--Hearing--Notice of equalized assessment. The Department of Revenue shall give notice by registered or certified mail to the officer of any railroad company making a return of property, of the assessment and equalization made by it, and such notice shall fix a time not less than ten days after the mailing thereof, when such railroad company may appear before the secretary of revenue and be heard upon all matters relating to such assessment. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the conduct of such hearings.

Source: SDC 1939, § 57.1306; SL 1987, ch 82, § 8; SL 1994, ch 73, § 31; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-16 Notice to county auditors of railroad mileage and assessments--Distribution.

10-28-16. Notice to county auditors of railroad mileage and assessments--Distribution. The Department of Revenue shall, on or before the fourth Monday in August, each year, transmit to the county auditor of each county through which any railroad runs, a statement showing the length of main track, of main line or lines, and the branches thereof and sidetracks within such county, and the assessed value based on a statewide formula that weights traffic (ton miles) fifty percent and miles of track in the county by fifty percent. The county auditor shall then distribute the value to each taxing district where the line runs on a per mile basis within the county.

Source: SDC 1939, § 57.1307; SL 1992, ch 60, § 2; SL 1996, ch 78, § 1; SL 1999, ch 222, § 8; SL 2003, ch 57, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-17 Repealed.

10-28-17. Repealed by SL 1996, ch 78, § 2.



§ 10-28-18 Determination by county commissioners of railroad valuations in taxing districts--Entry in assessment records--Notice to taxing districts.

10-28-18. Determination by county commissioners of railroad valuations in taxing districts--Entry in assessment records--Notice to taxing districts. It shall be the duty of the county auditor, after receiving such statement from the Department of Revenue, to turn such statement over to the board of county commissioners, who, at its first meeting after receiving such statement, shall make and enter in the proper record an order stating and declaring the length of the main track of road, branches, and sidetracks and assessed valuation of such road, branches, and sidetracks lying within each township and lesser taxing district in the county through or into which such road or branches thereof run as fixed by the rate of assessment per mile as made by the Department of Revenue; and shall also enter in the proper record the assessment made by the Department of Revenue of the railroad property in such county located within the limits of each municipality transmitted to the city auditor or town clerk thereof, and the amounts so entered of record shall constitute the taxable value of such property for all taxable purposes. They shall transmit a copy of such order and record to the city auditor of each first or second class municipality, the clerk of each third class municipality or civil township, and the proper officer of each lesser taxing district and also to such railroad company.

Source: SDC 1939, § 57.1308; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-19 Railroad map filed with county auditor--Exemption of operating property from localassessment.

10-28-19. Railroad map filed with county auditor--Exemption of operating property from local assessment. Every railroad company shall keep on file, with the county auditor of each county through or into which its line or lines of railroad run, a map showing correctly the right-of-way, length of sidetracks outside the corporate limits of municipalities, depot grounds, yard room, gravel or sand beds, and lands for snow protection, and lands otherwise actually and necessarily used by it in the maintenance and operation of its railway at the date of filing such map showing lots or parts of lots and blocks in municipalities and the number of acres in each government subdivision, and it shall be the duty of the county auditor to provide for the exception from assessment by the director of equalization of all such right-of-way, depot grounds, yard room, gravel or sand beds, and lands for snow protection, or land otherwise actually and necessarily used in the operation of its railway.

Source: SL 1915, ch 100, § 12; RC 1919, § 6607; SL 1923, ch 112; SDC 1939, § 57.1309; SL 1989, ch 82, § 41; SL 1992, ch 60, § 2.



§ 10-28-20 Notice to county auditor of deeds to railroads--Entry on railroad map.

10-28-20. Notice to county auditor of deeds to railroads--Entry on railroad map. It shall be the duty of the register of deeds of the county to notify the county auditor of any deed to any railroad company for the right-of-way, depot grounds, yard room, gravel or sand beds, or lands for snow protection, that may be filed in his office for record so that the same may be entered by such county auditor on such map for the purposes mentioned in § 10-28-19.

Source: SL 1915, ch 100, § 12; RC 1919, § 6607; SL 1923, ch 112; SDC 1939, § 57.1309.



§ 10-28-21 Application of tax levies against railroad property--Extension in railroad tax book.

10-28-21. Application of tax levies against railroad property--Extension in railroad tax book. All railroad property assessed by the Department of Revenue shall be taxable upon such assessment at the same rates and for the same purposes as the property of individuals within such counties, municipalities, civil townships, and lesser taxing districts. The proper officer of each taxing district shall certify to the county auditor the several amounts to be levied in such district, and the county auditor shall extend the taxes against such assessment in a book to be called the "railroad tax book," and shall transmit a copy of the taxes so extended to each railroad company.

Source: SDC 1939, § 57.1310; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-21.1 Repealed.

10-28-21.1. Repealed by SL 1999, ch 222, § 2.



§ 10-28-21.2 Tax credit for expenses of a capital nature incurred by public railroad or railwaycorporation--Application of credit.

10-28-21.2. Tax credit for expenses of a capital nature incurred by public railroad or railway corporation--Application of credit. Any publicly operated railroad or railway corporation operating over rail lines owned by the publicly operated railroad or railway corporation located within this state may claim a credit against the tax levied on such rail lines for amounts that the railroad or railway corporation has certified as having been expended in the replacement , improvement, and repair of such rail lines. Only those expenses of a capital nature may be certified as an expense eligible for a credit pursuant to this section. The certification required by this section shall be on forms provided by the Department of Revenue. The labor and material expenses certified pursuant to this section shall be itemized separately by rail line and mile post locations . The credit provided in this section shall be applied proportionally across the railroad's entire mainline within this state. The credit shall be applied to tax liability over a three-year period in an amount equal to thirty-three and one-third percent the first year following certification; thirty-three and one-third percent of such an amount shall carry forward into the second year following certification; and thirty-three and one-third percent shall carry forward into the third year following certification. Each year's carryover shall be accumulated as a tax credit with other years' annual tax credits. No credit may be given for the repair or replacement of railway line necessitated by washout, fire, or train derailment. No credit may be given for that portion of a project that is funded with state or federal grant funds or paid for by any third party. If any rail line goes over ten million gross ton miles of revenue freight per mile annually in a calendar year, the rail line may not receive a credit pursuant to this section in the following calendar year.

Source: SL 2003, ch 57, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 88, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-21.3 "Expenses of a capital nature" defined.

10-28-21.3. "Expenses of a capital nature" defined. Expenses of a capital nature contained in § 10-28-21.2 are as defined in CFR 49 Parts 1200 through 1219 Subpart A Uniform Systems of Accounts for Railroad Companies, as amended through January 1, 2004, for Class 1 railroads or as defined in accordance with generally accepted accounting principles for regulated industries for Class 2 and Class 3 railroads.

Source: SL 2004, ch 88, § 2.



§ 10-28-21.4 Capital improvement plan required to claim tax credit.

10-28-21.4. Capital improvement plan required to claim tax credit. Each year the railroad or railroad corporation requesting tax credits shall prepare a capital improvement plan detailing the proposed mainline and secondary line capital improvement projects including the project scope, estimated value, approximate scheduling of the projects, and the current category of the line on the railroad's system diagram map as provided in 49 CFR § 1152.10 as of January 1, 2004. The plan shall be presented to the Department of Transportation by March first of each year for any capital improvement project for which a tax credit will be requested.

Source: SL 2004, ch 88, § 3.



§ 10-28-21.5 Notification of completion of capital project--Inspection and audit--Eligibility forcredit--Administrative hearing.

10-28-21.5. Notification of completion of capital project--Inspection and audit--Eligibility for credit--Administrative hearing. The railroad shall annually notify the Department of Transportation of completion of any capital project. However, if the cost of the capital project exceeds three hundred thousand dollars, the railroad shall notify the department immediately upon completion. The department may conduct a verification inspection of capital improvement project completion and may audit the capital improvement project according to South Dakota Department of Transportation Audit guidelines and the Federal-Aid Policy Guide 23 CFR Chapter 1, Subchapter B, Part 140, Subpart 1, as amended through January 1, 2004, to determine project value. The department shall report its findings to each county where the railroad has requested a tax credit. Only those capital expenses that have been claimed on the railroad's certification and verified by the department are eligible for a credit pursuant to § 10-28-21.2. Any railroad aggrieved by the decision of the department concerning the eligibility of a claimed capital expenditure for the tax credit authorized by § 10-28-21.2 is entitled to an administrative hearing conducted in accordance with the provisions of chapter 1-26.

Source: SL 2004, ch 88, § 4.



§ 10-28-21.6 Promulgation of rules on capital expense tax credits.

10-28-21.6. Promulgation of rules on capital expense tax credits. The State Railroad Board shall, in accordance with chapter 1-26, promulgate rules establishing the form upon which a railroad shall submit verification information for capital expenses being claimed as tax credits authorized by § 10-28-21.2, when the information is to be submitted, and the manner in which the certification is submitted.

Source: SL 2004, ch 88, § 5.



§ 10-28-22 Duplicate railroad tax book delivered to county treasurer--Collection and distributionof railroad taxes.

10-28-22. Duplicate railroad tax book delivered to county treasurer--Collection and distribution of railroad taxes. The county auditor shall make and deliver a duplicate of such railroad tax book to the county treasurer, and the county treasurer shall be charged with the collection of such railroad taxes; and the amount due each municipality, civil township, or lesser taxing district shall be paid over when collected by the county treasurer to such municipality, township, or lesser taxing district.

Source: SL 1915, ch 100, § 10; RC 1919, § 6605; SDC 1939, § 57.1310; SL 1992, ch 60, § 2.



§ 10-28-23 Collection of delinquent railroad taxes.

10-28-23. Collection of delinquent railroad taxes. All laws relating to the enforcement of the payment of delinquent taxes shall be applicable to all taxes levied under the provisions of this chapter, and whenever any taxes levied under the provisions of this chapter shall become delinquent, the county treasurer having control of such delinquent taxes may proceed to collect the same in the same manner and with the same right and power as a sheriff under execution, except that no process shall be necessary to authorize him to sell engines, cars, or any rolling stock for collection of such taxes.

Source: SL 1915, ch 100, § 11; RC 1919, § 6606; SDC 1939, § 57.1311.



§ 10-28-24 Exemption of railroad companies operating over state-owned rail lines.

10-28-24. Exemption of railroad companies operating over state-owned rail lines. Any railroad company operating over state-owned rail lines while under contract to the state is exempt from the provisions of chapter 10-28 only for purposes of assessment and taxation of railroad property.

Source: SL 1981, ch 331, § 13.



§ 10-28-25 Promulgation of rules concerning leased property.

10-28-25. Promulgation of rules concerning leased property. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the assessment and reporting of leased property.

Source: SL 1995, ch 53, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 29 - Taxation Of Airline Flight Property

§ 10-29-1 Definition of terms.

10-29-1. Definition of terms. Terms as used in this chapter mean:

(1) "Air commerce," the transportation by aircraft of persons or property for hire in interstate or international transportation on regularly scheduled flights;

(2) "Aircraft," any contrivance used or designed for navigation of, or flight in the air;

(3) "Airline company," any person who undertakes directly to engage in the business of air commerce;

(4) "Flight property," all aircraft fully equipped ready for flight used in air commerce;

(5) "Flight time," hours spent by aircraft in flight on regularly scheduled flights;

(6) "Person," any individual, corporation, limited liability company, firm, copartnership, company, or association and includes any guardian, trustee, personal representative, receiver, conservator, or any person acting in any fiduciary capacity therefor;

(7) "Secretary," the secretary of revenue.
Source: SL 1961, ch 449, § 1; SL 1994, ch 351, § 15; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-2 Department to assess flight property.

10-29-2. Department to assess flight property. Flight property of airline companies operating in the state shall be assessed for the purpose of taxation by the Department of Revenue and not otherwise.

Source: SL 1961, ch 449, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-3 Annual report required of airline company--Date of filing--Contents.

10-29-3. Annual report required of airline company--Date of filing--Contents. It shall be the duty of every airline company doing business in the state to furnish to the Department of Revenue on or before the first day of June of each year, a report under oath on forms furnished by the department according to instructions issued by the secretary of revenue with reference to property owned, leased or controlled on the first day of January of the year for which the report is made. Such report shall include the following: Name of company; nature of company; location of principal office; officers of company; annual financial statement; total tonnage of passengers, express and freight first received and finally discharged in the state; total hours flown by aircraft serving the state; total revenue ton miles in the state; total ton miles within and without the state; air flight property accounts by types of equipment; inventory of real and personal property by location, and original cost.

Source: SL 1961, ch 449, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-4 Additional information in annual report--Blanks furnished.

10-29-4. Additional information in annual report--Blanks furnished. Such other facts or information may be furnished as the company may deem material upon the question of its taxation within the state. The company shall furnish such other facts or information as the secretary of revenue shall call for. Blanks for making the statement required by § 10-29-3 shall be prepared and furnished by the Department of Revenue.

Source: SL 1961, ch 449, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-5 Extension of time for filing of report.

10-29-5. Extension of time for filing of report. The secretary of revenue for good cause may extend the time for filing such report, provided, however, such extension shall not exceed thirty days.

Source: SL 1961, ch 449, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-6 Valuation by department on failure of company to make report--Notice to company.

10-29-6. Valuation by department on failure of company to make report--Notice to company. If any airline company shall fail, refuse or neglect to make the report as required of it, the Department of Revenue shall proceed upon the best information available to make a statement for such company of the facts which should have been so reported, and shall notify such company by registered or certified mail of the determination in that regard.

Source: SL 1961, ch 449, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-7 Examination of corporate books by secretary--Requiring attendance of witnesses andproduction of evidence.

10-29-7. Examination of corporate books by secretary--Requiring attendance of witnesses and production of evidence. The secretary of revenue may cause an examination to be made of the books of any airline company for the purpose of determining the accuracy and truth of any statements filed by such company; he shall have the power to require any officer or agent of the company to attend before the Department of Revenue and bring with him for inspection any books or papers of such company in his possession, custody, or control, and to testify under oath touching any matter relating to the business, property, moneys or credits, and the value thereof of such company; and the secretary of revenue or his deputy is authorized and empowered to administer such oath.

Source: SL 1961, ch 449, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-8 Annual assessment of flight property--Information considered--Addition of omittedproperty.

10-29-8. Annual assessment of flight property--Information considered--Addition of omitted property. The Department of Revenue shall assess annually on the fifth day of July of each year all flight property of airline companies serving the state. In making such assessment, the Department of Revenue shall consider all the reports, facts, and information filed, with any other information obtainable, concerning the value of the flight property of airline companies and may add any property omitted from the return of such companies.

Source: SL 1961, ch 449, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-9 Determination of value of flight property.

10-29-9. Determination of value of flight property. In making such assessment, which is in reference to value and ownership on February first of the year for which the assessment is made, the secretary of revenue shall determine the fair market value of that flight property actually providing service in this state.

Source: SL 1961, ch 449, § 7; SL 1978, ch 80; SL 1989, ch 87, § 12; SL 1996, ch 77, § 2; SL 1997, ch 61, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-9.1 Assessment of flight property for certain turboprops and other propeller drivenaircraft.

10-29-9.1. Assessment of flight property for certain turboprops and other propeller driven aircraft. The flight property of an airline company that owns or leases aircraft the majority of which are turboprops and other propeller driven aircraft, and which provides, during six months or more of the year that the taxes are levied, scheduled passenger service to three or more airports inside or outside of this state that serve communities of one hundred thousand or less population, shall be assessed at fifty percent of its fair market value as provided in § 10-29-9.

Source: SL 1989, ch 98, § 1; SL 1997, ch 61, § 4.



§ 10-29-10 Apportionment to state of total value of flight property--Ratios used.

10-29-10. Apportionment to state of total value of flight property--Ratios used. The valuation of such flight property properly apportioned to this state shall be determined to be the proportion of the total valuation thereof, based on the average of the total of the following three ratios for each type of aircraft:

(1) That ratio which the total tonnage of passengers, express and freight first received by the airline company in this state during the preceding calendar year plus the total tonnage of passenger, express, and freight finally discharged by it within this state during the preceding calendar year bears to the total of such tonnage first received by the airline company or finally discharged by it, within and without this state during the preceding calendar year;

(2) That ratio which the flight time of all aircraft of the airline company on flights serving this state during the preceding calendar year bears to the total of such time in flight within and without this state during the preceding calendar year;

(3) That ratio which the number of revenue ton miles of passengers, mail, express, and freight flown by the airline company on flights serving this state during the preceding calendar year bears to the total number of such miles flown by it within and without this state during the preceding calendar year.
Source: SL 1961, ch 449, § 7.



§ 10-29-11 Use of other methods of valuation and apportionment on petition by airline company.

10-29-11. Use of other methods of valuation and apportionment on petition by airline company. Any airline aggrieved by the valuation of the flight property, or the application to its case of the apportionment methods prescribed by § 10-29-10, may petition the secretary of revenue for determination of the valuation or the apportionment thereof to this state by the use of some other method. Thereupon, if the secretary finds that the application of the methods prescribed in § 10-29-10 will result in inequities, he may determine the valuation, or apportionment thereof, by other methods if satisfied that such other methods will fairly reflect such valuation or apportionment thereof.

Source: SL 1961, ch 449, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-12 Notice to airline company of hearing--Equalization of assessment.

10-29-12. Notice to airline company of hearing--Equalization of assessment. The Department of Revenue shall give notice by registered or certified mail to the office of any airline company making a return of property of the assessment made by it, and the notice shall fix a time, not less than ten days after the mailing thereof, when the airline company may appear before the secretary of revenue and be heard upon all matters relating to the assessment. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the conduct of the hearings. After the hearing, the secretary of revenue shall, on or before the fourth Monday in August, equalize the assessment and notify each company thereof by registered or certified mail.

Source: SL 1961, ch 449, § 9; SL 1987, ch 82, § 9; SL 1995, ch 56, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-13 Repealed.

10-29-13. Repealed by SL 1995, ch 56, § 3.



§ 10-29-14 Application of average tax levy to assessed valuation of flight property.

10-29-14. Application of average tax levy to assessed valuation of flight property. The secretary of revenue shall, after assessing airline flight property as provided in this chapter, compute a tax on that valuation by applying to that portion of the valuation which by law is subject to tax, the average tax levy which is obtained by dividing the total taxable valuation of all property for the preceding year within this state into the total of all state and local taxes levied within the state for the present year.

Source: SL 1961, ch 449, § 11; SL 1968, ch 262; SL 1970, ch 72; SL 1994, ch 73, § 32; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-15 Allocation of tax proceeds to airports.

10-29-15. Allocation of tax proceeds to airports. The taxes imposed by this chapter shall be allocated by the secretary of revenue to the airports where such airline companies make regularly scheduled landings and shall be used exclusively by such airports for airport purposes as determined by the local airport governing body and approved by the Department of Transportation. Allocation shall be as follows:

(1) Twenty-five percent of the total tax assessed from each airline company shall be allocated equally to each airport in this state served by such airline company;

(2) Seventy-five percent of the total tax assessed to each airline company shall be allocated to each airport in this state served by each airline company on the basis which that ratio of total tonnage of passengers, mail, express, and freight first received and finally discharged at each airport in this state by such airline company during the preceding calendar year bears to the total tonnage of passengers, mail, express and freight first received and finally discharged at all airports in this state served by such airline company during the preceding calendar year.
Source: SL 1961, ch 449, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-16 Certification to county auditors of taxes assessed on flight property--Date ofpayment.

10-29-16. Certification to county auditors of taxes assessed on flight property--Date of payment. On or before the fourth Monday in August, the secretary of revenue shall transmit to the county auditor of each county in which there is located an airport being utilized in air commerce, as defined in § 10-29-1, a certified list of all companies assessed under the provisions of this chapter for the current year, together with the valuations and taxes assessed in each case. Such taxes shall be due upon the first day of January next following the date of certification.

Source: SL 1961, ch 449, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-16.1 Reassessment and reapportionment after gross error.

10-29-16.1. Reassessment and reapportionment after gross error. Whenever it is found by the Department of Revenue, charged with the assessment of airline flight property under the provisions of this chapter, that there has been a gross error in the report or assessment of an airline company which produces an inequality in the valuation or apportionment of the flight property of such company, at any time within three years after the date of assessment; the Department of Revenue shall reassess the said property and reapportion the same to the several municipalities involved, and certify the same thereto.

Source: SL 1970, ch 80, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-16.2 Period allowed for adjustment after reassessment on gross error.

10-29-16.2. Period allowed for adjustment after reassessment on gross error. Upon such reassessment and recertification to a municipality, the airline company shall be allowed a period as determined by the Department of Revenue of not to exceed five years to absorb such adjustment, as shall be equitable to the taxpayer and the municipality concerned.

Source: SL 1970, ch 80, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-17 Collection of delinquent taxes.

10-29-17. Collection of delinquent taxes. All laws relating to the enforcement of the payment of delinquent taxes, penalties, and interest shall be applicable to all taxes levied under the provisions of this chapter. Whenever any taxes levied under the provisions of this chapter shall become delinquent, the county treasurer having control of such delinquent taxes may proceed to collect the same in the same manner and with the same right and power as a sheriff under execution, except that no process shall be necessary to authorize him to sell flight property for collection of such taxes.

Source: SL 1961, ch 449, § 10.



§ 10-29-18 Airline flight property tax in lieu of use tax.

10-29-18. Airline flight property tax in lieu of use tax. The tax imposed by this chapter on aircraft is in lieu of the tax imposed by chapter 10-46 on tangible personal property that is used or consumed or stored for use and consumption in the service, repair, or maintenance of such aircraft.

Source: SL 1997, ch 61, § 14.






Chapter 30 - Taxation Of Sleeping-Car Companies [Repealed]

CHAPTER 10-30

TAXATION OF SLEEPING-CAR COMPANIES [REPEALED]

[Repealed by SL 1980, ch 85, §§ 1, 2]



Chapter 31 - Taxation Of Private Car-Line Companies [Repealed]

CHAPTER 10-31

TAXATION OF PRIVATE CAR-LINE COMPANIES [REPEALED]

[Repealed by SL 1985, ch 81, §§ 1 to 10]



Chapter 32 - Taxation Of Express Companies [Repealed]

§ 10-32-1 to 10-32-11. Repealed.

10-32-1 to 10-32-11. Repealed by SL 1997, ch 62, §§ 1, 2.






Chapter 33 - Taxation Of Telephone Companies

§ 10-33-1 Annual report of gross receipts--Date of filing--Contents.

10-33-1. Annual report of gross receipts--Date of filing--Contents. On April fifteenth of each year, each telephone company subject to the tax imposed by § 10-33-21 shall file with the secretary of revenue on forms prescribed by the secretary a report of its gross receipts derived from the furnishing of the telephone and exchange service, rental and toll service, during the preceding calendar year. The report shall set forth the total gross receipts of the company in the State of South Dakota, together with the gross receipts within each school district in which the company operates. Each company shall furnish such other further information as the secretary shall from time to time require. The report shall be sworn to and verified by an officer of the company.

Source: SL 1955, ch 423, § 2; SDC Supp 1960, § 57.1809; SL 1965, ch 287, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 1.



§ 10-33-2 "Gross receipts" defined.

10-33-2. "Gross receipts" defined. The term, gross receipts, as used in this chapter means all earnings of a telephone company derived from the furnishing of such telephone and exchange service, rental and toll service, excluding receipts for capital stock issued, state sales and use taxes paid, federal excise taxes paid, uncollected bills, tolls not retained by a company and directory advertising receipts not retained by a company.

Source: SDC 1939, § 57.1801 as enacted by SL 1965, ch 287, § 1; SL 1983, ch 78.



§ 10-33-3 Repealed.

10-33-3. Repealed by SL 2011, ch 54, § 2.



§ 10-33-4 Annual report of telephone company property--Date of filing.

10-33-4. Annual report of telephone company property--Date of filing. The president, secretary, general manager, or superintendent of each telephone company not subject to the tax imposed by § 10-33-21 shall furnish to the Department of Revenue on or before April fifteenth, each year, a report under oath, on the forms furnished and according to the instructions issued by the department, with reference to the property owned, leased, or controlled on December thirty-first of the preceding calendar year.

Source: SDC 1939, § 57.1802; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 3.



§ 10-33-5 Telephone lines listed in annual report--Description.

10-33-5. Telephone lines listed in annual report--Description. With reference to property without the limits of municipalities, exclusive of all exchanges or central office equipment, the statement required by § 10-33-4 shall show the following items:

(1) The counties of this state in which the company making the report owns or operates any line or lines, arranged in alphabetical order;

(2) The number of miles of pole lines, whether rural or toll or both and with a detailed description of the construction of such lines, and the cost of construction, together with the present or depreciated value of such line or lines in each county.
Source: SL 1915, ch 100, § 14; RC 1919, § 6622; SDC 1939, § 57.1802 (1); SL 1992, ch 60, § 2.



§ 10-33-6 Telephone exchanges and other property listed in annual report--Description.

10-33-6. Telephone exchanges and other property listed in annual report--Description. The report required by § 10-33-4 shall give the following items of information concerning any and all exchanges owned or operated by the reporting company:

(1) The location of all exchanges in each county, with the names of the municipalities in each county and the counties arranged in alphabetical order;

(2) A description in detail of the construction and equipment of each exchange, with the cost of construction and equipment, and the present or depreciated value;

(3) A description of each tract or parcel of real estate and any and all buildings thereon, owned and used exclusively for telephone purposes, with the present cash value of each tract and improvements thereon;

(4) The present cash value of any and all franchises or permits under which the reporting company does business in any municipality;

(5) All other property used exclusively in the operation and maintenance of the telephone business of the reporting company.
Source: SL 1915, ch 100, § 14; RC 1919, § 6622; SDC 1939, § 57.1802 (2); SL 1992, ch 60, § 2.



§ 10-33-7 Capitalization and financial data listed in annual report.

10-33-7. Capitalization and financial data listed in annual report. The report required by § 10-33-4 shall show the following details concerning the financial organization and operation of the company:

(1) The amount of capital stock authorized and the amount issued as preferred stock or as common stock, with the present actual cash value of the same;

(2) All assets and liabilities;

(3) All receipts and disbursements.
Source: SL 1915, ch 100, § 14; RC 1919, § 6622; SDC 1939, § 57.1802 (3).



§ 10-33-8 Additional information given in annual report.

10-33-8. Additional information given in annual report. The statement required by § 10-33-4 shall include such other facts and information as the Department of Revenue may require.

Source: SDC 1939, § 57.1802 (4); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-9 Addition to assessable value for failure to file report.

10-33-9. Addition to assessable value for failure to file report. In case any telephone company fails to make the report required by § 10-33-4, on or before April fifteenth of each year, the Department of Revenue in its discretion may add twenty-five percent to the assessable value of the property of such company.

Source: SDC 1939, § 57.1802; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-10 Operating property assessed for taxation by department.

10-33-10. Operating property assessed for taxation by department. All property, real and personal, which is actually and necessarily used in providing telephone and exchange service comprising rental and toll service by means of wired circuits and otherwise in this state, and which belongs to any telephone company in this state which is not subject to the tax imposed by § 10-33-21 shall be assessed for the purpose of taxation by the Department of Revenue, and not otherwise.

Source: SDC 1939, § 57.1801; SL 1941, ch 341; SL 1965, ch 287, § 1; SL 1974, ch 94, § 3; SL 1998, ch 67, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 4.



§ 10-33-11 Time of property assessment--Information to be considered.

10-33-11. Time of property assessment--Information to be considered. The Department of Revenue shall assess the property of all telephone companies not subject to the tax imposed by § 10-33-21 on the fifth day of July of each year. In making the assessment, the department shall consider all the reports, facts, information filed, with any other information obtainable, concerning the value of the property of all telephone companies and may add any property omitted from the return of the companies. In making the assessment, which shall be with reference to value and ownership on January first of the year for which the assessment is made, the department shall take into consideration, among other things, the amount of gross earnings and net incomes, and the value to each telephone company of its franchises, rights, and privileges, granted under the laws of this state to do business in this state.

Source: SDC 1939, § 57.1804; SL 1992, ch 60, § 2; SL 1996, ch 77, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 5.



§ 10-33-12 Repealed.

10-33-12. Repealed by SL 1998, ch 67, § 2.



§ 10-33-13 Separate valuation of exchanges outside municipalities.

10-33-13. Separate valuation of exchanges outside municipalities. A separate valuation shall be made for each exchange not located within corporate limits, but such valuation or valuations shall be subject to the levy provided in § 10-33-17 for property without corporate limits.

Source: SL 1915, ch 100, § 17; RC 1919, § 6625; SDC 1939, § 57.1804.



§ 10-33-14 Public Utilities Commission to provide information for uniform and fair taxation.

10-33-14. Public Utilities Commission to provide information for uniform and fair taxation. For the purpose of aiding the Department of Revenue in implementing the taxes imposed by this chapter, the Public Utilities Commission shall provide any information requested by the secretary and deemed necessary by the secretary to ensure uniform and fair taxation.

Source: SDC 1939, § 57.1803; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 6.



§ 10-33-14.1 Considerations in determining fair market value of telephone company property.

10-33-14.1. Considerations in determining fair market value of telephone company property. For the purpose of determining the fair market value of the property of any telephone company not subject to the tax imposed by § 10-33-21, the Department of Revenue shall take into consideration the cost approach, the market approach, and the income approach to appraisal. In the market approach, the department shall consider the actual or market value of the shares of stock outstanding, the actual or market value of all bonds outstanding, and all other indebtedness as may be applicable for operating the company. In the income approach, the department may consider the company's growth rate and the rate of inflation in determining the capitalization rate. The department may take into consideration any other information or data of any kind or nature which the department may deem material in arriving at the fair market value of the property.

Source: SL 1996, ch 77, § 7; SL 1997, ch 61, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 7.



§ 10-33-15 Notice of assessment and hearing date before secretary of revenue.

10-33-15. Notice of assessment and hearing date before secretary of revenue. After the assessment is made on each company not subject to the tax imposed by § 10-33-21, the Department of Revenue shall give notice by mail to the officers of each telephone company making return to the department, setting out the assessment and fixing a date at least ten days in advance when the representatives of any telephone company, so desiring, may appear before the secretary of revenue and be heard in all matters relating to the correctness of the assessment of the property of the company. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the conduct of the hearings.

Source: SDC 1939, § 57.1804; SL 1987, ch 82, § 10; SL 1995, ch 56, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 8.



§ 10-33-16 Equalization of assessments--Notice to company--Certification to county auditors.

10-33-16. Equalization of assessments--Notice to company--Certification to county auditors. After the date of hearing, and on or before the fourth Monday of August, the Department of Revenue shall finally equalize the assessment of each company not subject to the tax imposed by § 10-33-21 and notify each company by mail.

The department shall certify the value finally determined to the county auditor of each county in which the company assessed owns property.

Source: SDC 1939, § 57.1804; SL 1994, ch 73, § 33; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 9.



§ 10-33-17 Rates of taxation applied to telephone property.

10-33-17. Rates of taxation applied to telephone property. All telephone property so assessed by the Department of Revenue shall be taxed in the following manner:

(1) Property within corporate limits shall be subject to all taxes that other property within the same corporate limits is subject to for the current year;

(2) Property without corporate limits shall be subject to a rate of taxation which shall be equal to the average rate of taxation borne by other property outside the corporate limits for the current year, which rate shall be the average rate of all state, county, school, municipal, road, bridge, and other local taxes on other property, which tax so levied and extended shall be in lieu of all other taxes.
Source: SDC 1939, § 57.1805; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-18 Extension of taxes to tax book--Duplicate to county treasurer--Collection of tax.

10-33-18. Extension of taxes to tax book--Duplicate to county treasurer--Collection of tax. The county auditor shall extend the above-mentioned taxes against the assessment certified to him by the Department of Revenue in a book to be called "the telephone tax book," and shall make and deliver a duplicate of such telephone book to the county treasurer and the county treasurer shall be charged with the collection of such telephone tax.

Source: SDC 1939, § 57.1806; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-19 Collection of delinquent taxes.

10-33-19. Collection of delinquent taxes. All laws relating to the enforcement of the payment of delinquent taxes are applicable to each company not subject to the tax imposed by § 10-33-21.

Source: SL 1915, ch 100, § 20; RC 1919, § 6628; SDC 1939, § 57.1807; SL 2011, ch 54, § 10.



§ 10-33-20 Distribution of tax proceeds--Tax receipt.

10-33-20. Distribution of tax proceeds--Tax receipt. When taxes on telephone property located within a municipality are collected, the amount due each municipality, or school district shall be paid over by the county treasurer to the treasurer of such municipality, or school district and the treasurer shall credit the remainder to the several state and county funds. When collecting taxes on property located without the corporate limits of any municipality, the treasurer shall use a tax receipt to be called the "telephone tax receipt," and shall credit the proper amount to the state funds and the balance to the county general fund.

Source: SL 1915, ch 100, § 19; RC 1919, § 6627; SDC 1939, § 57.1806; SL 1992, ch 60, § 2.



§ 10-33-21 Companies providing local exchange telephone service taxed on gross receipts--Rate--Minimum tax.

10-33-21. Companies providing local exchange telephone service taxed on gross receipts--Rate--Minimum tax. Each telephone company engaged in furnishing and providing telephone and exchange service comprising rental and toll service by means of wired circuits and otherwise shall be taxed on the basis of gross receipts at the rate of four percent. This tax does not apply to any company that does not provide local exchange telephone service to patrons.

However, no telephone company operating in this state may be taxed less than an amount equal to fifty cents per year per telephone serviced.

Source: SL 1955, ch 423, § 1; SDC Supp 1960, § 57.1808; SL 1965, ch 287, § 2; SL 1974, ch 94, § 1; SL 1980, ch 86; SL 2002, ch 58, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 89, § 1; SL 2009, ch 46, § 1; SL 2011, ch 54, § 11.



§ 10-33-22 Definition of "company".

10-33-22. Definition of "company". The term, company, means any person, corporation, cooperative, association, or other entity providing telephone and exchange service, rental and toll service.

Source: SL 1955, ch 423, § 1; SDC Supp 1960, § 57.1808; SL 1965, ch 287, § 2; SL 2004, ch 89, § 2.



§ 10-33-23 Repealed.

10-33-23. Repealed by SL 2011, ch 54, § 12.



§ 10-33-24 Determination and certification of gross receipts tax payable to school districts.

10-33-24. Determination and certification of gross receipts tax payable to school districts. The secretary of revenue shall compute and determine the amount of tax to be paid by each company as provided in § 10-33-21. The secretary shall on or before July first of each year certify to each school district in the state in which the company operates the amount of the tax to be paid to the school district on the basis of the gross receipts received by the company in each school district.

Source: SL 1955, ch 423, § 3; SDC Supp 1960, § 57.1810; SL 1965, ch 287, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 52, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-25 Time of payment of gross receipts tax.

10-33-25. Time of payment of gross receipts tax. The tax levied in § 10-33-21 is due and payable to the secretary of revenue by August first of each year following the filing of the report of the gross receipts. The secretary of revenue shall distribute the taxes paid pursuant §§ 10-33-21 and 10-33-24 to each school district by September first of each year. The secretary of revenue shall approve vouchers and the state auditor shall draw warrants to pay each school district its share of the distribution.

Source: SL 1955, ch 423, § 3; SDC Supp 1960, § 57.1810; SL 1965, ch 287, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 52, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-26 Gross receipts tax in lieu of tax on operating property--Sales and use taxes.

10-33-26. Gross receipts tax in lieu of tax on operating property--Sales and use taxes. The tax imposed by § 10-33-21 shall be in lieu of all taxes levied by the state, counties, municipalities, townships, school districts, or other political subdivisions of the state on the personal and real property of the company which is used or intended for use in the furnishing and providing telephone and exchange service, rental and toll service, but shall not be in lieu of the retail occupational sales and use tax, and this chapter shall in no manner exempt such companies from the payment of such retail occupational sales and use tax.

Source: SL 1955, ch 423, § 3; SDC Supp 1960, § 57.1810; SL 1965, ch 287, § 4; SL 1992, ch 60, § 2.



§ 10-33-27 Penalties for delinquency or failure to report--Collection by distress and sale.

10-33-27. Penalties for delinquency or failure to report--Collection by distress and sale. If the tax levied under § 10-33-21 is not paid on the due date a penalty of up to five percent of the amount of the tax may be imposed for each month of delinquency, and if any telephone company fails to report its gross receipts to the secretary of revenue, the company may be penalized up to twenty-five percent of the tax due. Such tax may be enforced and collected by distress and sale of the personal and real property of such company in the same manner as is now provided for the collection of real property taxes and mobile home taxes pursuant to chapter 10-22. The tax levied under § 10-33-21 shall be administered pursuant to chapter 10-59, unless a contrary provision in this chapter applies.

Source: SL 1955, ch 423, § 4; SDC Supp 1960, § 57.1811; SL 1965, ch 287, § 5; SL 1992, ch 80, § 205; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 89, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-28 Repealed.

10-33-28. Repealed by SL 2007, ch 52, § 3.



§ 10-33-29 Local taxation of nonoperating property permitted.

10-33-29. Local taxation of nonoperating property permitted. All property of such telephone company, both real and personal, not actually and necessarily used in the operation and maintenance of its lines in this state shall be considered "nonoperating property," and nothing in this chapter shall be so construed as to prevent local assessment and taxation of such "nonoperating property."

Source: SDC 1939, § 57.1801 as added by SL 1941, ch 341; SL 1965, ch 287, § 1.



§ 10-33-30 Municipally owned utilities exempt.

10-33-30. Municipally owned utilities exempt. This chapter shall have no application to a telephone utility owned and operated by a municipality.

Source: SL 1955, ch 423, § 7; SDC Supp 1960, § 57.1814.






Chapter 33A - Taxation Of Telecommunications Companies

§ 10-33A-1 Definitions.

10-33A-1. Definitions. Terms used in this chapter mean:

(1) "Department," the South Dakota Department of Revenue;

(2) "Engaging in business," carrying on or causing to be carried on any activity with the purpose of direct or indirect benefit;

(3) "Secretary," the secretary of the Department of Revenue;

(4) "Telecommunications company," any person, as defined by § 2-14-2, trustee, lessee, receiver, or municipality providing any telecommunications service as defined in § 10-33A-2;

(5) "Telecommunications gross receipts tax," the gross receipts tax imposed by this chapter.
Source: SL 2003, ch 58, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33A-2 "Telecommunications service" defined.

10-33A-2. "Telecommunications service" defined. The term, telecommunications service, as used in this chapter, means wireless personal communications services, wireless local loop services, enhanced special mobile radio services, fixed wireless services, and cellular services that provide two-way communication. The term, telecommunications service, does not include the provision of terminal equipment used to originate or terminate such service. The term, telecommunications service, does not include specialized mobile radio service, non-network two-way radio telephone service, private mobile radio service, one-way cable television service, or two-way cable system subscriber interaction that may be required for the selection of video or other programing services.

Source: SL 2003, ch 58, § 2.



§ 10-33A-3 "Gross receipts" defined.

10-33A-3. "Gross receipts" defined. The term, gross receipts, as used in this chapter, includes only revenue of a telecommunications company from the sale at retail of intrastate and interstate telecommunications services. Sale at retail does not include special access or toll-free incoming calls or the sale of any telecommunications service by a telecommunications company to another telecommunications company if the service is resold or becomes a component part of the sale by the second telecommunications company. Any hospital, hotel, motel, or place that provides temporary accommodations selling telecommunications services to its patients or guests is not a telecommunications company for the purposes of this chapter.

Source: SL 2003, ch 58, § 3.



§ 10-33A-4 Tax imposed on gross receipts of certain telecommunications services--Amount--Mobile telecommunications services excepted.

10-33A-4. Tax imposed on gross receipts of certain telecommunications services--Amount--Mobile telecommunications services excepted. There is hereby imposed a tax of four percent upon the gross receipts of telecommunications services, as defined in § 10-33A-2, that originate and terminate in the same state and are billed to a customer with a place of primary use in this state or are deemed to have originated or been received in this state and to be billed or charged to a service address in this state if the customer's place of primary use is located in this state regardless of where the service actually originates or terminates. Notwithstanding any other provision of this chapter and for purposes of the tax imposed by this section, the tax imposed upon mobile telecommunication services shall be administered in accordance with 4 U.S.C. §§ 116-126 as of July 28, 2000.

Source: SL 2003, ch 58, § 4.



§ 10-33A-5 Repealed.

10-33A-5. Repealed by SL 2005, ch 65, § 4, eff. March 7, 2005.



§ 10-33A-5.1 Disposition of revenues--County telecommunications gross receipts fund created.

10-33A-5.1. Disposition of revenues--County telecommunications gross receipts fund created. The secretary shall deposit sixty percent of the revenue collected from the tax imposed by this chapter into the property tax reduction fund and forty percent of the revenue collected from the tax imposed by this chapter into the county telecommunications gross receipts fund. There is hereby created in the state treasury the county telecommunications gross receipts fund.

Source: SL 2005, ch 65, § 1.



§ 10-33A-6 Repealed.

10-33A-6. Repealed by SL 2005, ch 65, § 5, eff. March 7, 2005.



§ 10-33A-6.1 Distribution of moneys.

10-33A-6.1. Distribution of moneys. The secretary shall distribute to each county an amount equal to the money deposited in the county telecommunications gross receipts fund times the ratio of population of the county to the total population of all counties. The secretary shall base the allocation of money on the most recent decennial census of the United States Department of Commerce, Bureau of the Census. The secretary shall make distributions from the county telecommunications gross receipts fund each March, June, September, and December. The secretary shall approve vouchers and the state auditor shall draw warrants to pay each county its share of the distribution.

Source: SL 2005, ch 65, § 2.



§ 10-33A-7 Companies subject to tax to apply for tax license--Contents.

10-33A-7. Companies subject to tax to apply for tax license--Contents. Any telecommunications company engaging in a business in this state whose gross receipts from telecommunications services are subject to the telecommunications gross receipts tax shall file with the department, an application for a telecommunications gross receipts tax license. An application for a license shall be made upon a form prescribed by the secretary and shall set forth the name under which the applicant transacts or intends to transact business, the location of the place of business, and such other information as the secretary may require. The application shall be signed by the owner, if a natural person; in the case of an association or partnership, by a member or partner thereof; or in the case of a corporation or a municipality, by an executive officer thereof or some person specifically authorized by the corporation or the municipality to sign the application, to which shall be attached the written evidence of the person's authority.

Source: SL 2003, ch 58, § 7.



§ 10-33A-8 Issuance of tax license--Validity.

10-33A-8. Issuance of tax license--Validity. The secretary shall grant and issue to each applicant a telecommunications gross receipts tax license. A license is not assignable and is valid only for the telecommunications company to which it was issued. Any license issued is valid and effective without further payment of fees until canceled or revoked.

Source: SL 2003, ch 58, § 8.



§ 10-33A-9 Refusal of tax license to persons delinquent on other state taxes--Bond or securitymay be required.

10-33A-9. Refusal of tax license to persons delinquent on other state taxes--Bond or security may be required. The secretary may refuse to issue a telecommunications gross receipts tax license to any person who is delinquent in payment of other taxes levied by the State of South Dakota. The secretary may also require an applicant to furnish to the state a bond, or other adequate security, as security for payment of any gross receipts tax that may become due, or require a bond or security as a condition precedent to remaining in business as a telecommunications company.

Source: SL 2003, ch 58, § 9.



§ 10-33A-10 Repealed.

10-33A-10. Repealed by SL 2006, ch 61, § 7, eff. Feb. 6, 2006.



§ 10-33A-10.1 Filing return and remitting tax--Time for filing and remittance--Extension--Penaltyfor untimely return or remittance.

10-33A-10.1. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33A-11 Repealed.

10-33A-11. Repealed by SL 2010, ch 69, § 3.



§ 10-33A-12 Appeal.

10-33A-12. Appeal. Any appeal from a decision of the secretary in a contested case shall be taken in accordance with chapter 1-26.

Source: SL 2003, ch 58, § 12.



§ 10-33A-13 Repealed.

10-33A-13. Repealed by SL 2010, ch 69, § 4.



§ 10-33A-14 Uncollectible debts may be deducted from gross receipts--Subsequent collectionsubject to tax.

10-33A-14. Uncollectible debts may be deducted from gross receipts--Subsequent collection subject to tax. Any refund or allowance made by any telecommunication service or any amount written off the books of a telecommunications company reporting financial information on an accrual basis may be reported as an uncollectible debt and deducted from the gross receipts of any telecommunications service. If any uncollectible debt is subsequently collected, the amount is subject to the telecommunications gross receipts tax and shall be reported to the department in the month of collection.

Source: SL 2003, ch 58, § 14.



§ 10-33A-15 Records to be kept by company--Subject to inspection--Retention period.

10-33A-15. Records to be kept by company--Subject to inspection--Retention period. Any telecommunications company subject to the telecommunications gross receipts tax shall keep records of all receipts and telecommunications service sales. The records are, at all times during business hours of the day, subject to inspection by the department to determine the amount of tax due. The records shall be preserved for a period of three years unless the secretary, in writing, authorized their destruction or disposal at an earlier date.

Source: SL 2003, ch 58, § 15.



§ 10-33A-16 Promulgation of rules--Scope.

10-33A-16. Promulgation of rules--Scope. The secretary may promulgate rules, pursuant to chapter 1-26, concerning:

(1) Telecommunications tax licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the telecommunications tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 2003, ch 58, § 16.



§ 10-33A-17 Violation of chapter as criminal offense--Classification.

10-33A-17. Violation of chapter as criminal offense--Classification. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the telecommunications gross receipts tax is guilty of a Class 6 felony;

(2) Fails to pay the telecommunications gross receipts tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records required by this chapter or refuses to exhibit these records to the department for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Engages in business as a telecommunications company under this chapter without obtaining a telecommunications gross receipts tax license is guilty of a Class 1 misdemeanor;

(6) Engages in business as a telecommunications company under this chapter after the company's telecommunications gross receipts tax license has been revoked or canceled by the secretary is guilty of a Class 6 felony;

(7) Willfully violates any rule of the secretary for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor;

(8) Violates either subdivision (2) or subdivision (4) of this section two or more times in any twelve-month period is guilty of a Class 6 felony; or

(9) Engages in business as a telecommunications company under this chapter without obtaining a telecommunications gross receipts tax license after having been notified in writing by the secretary that the telecommunications company is subject to the provisions of this chapter is guilty of a Class 6 felony. However, it is not a violation of this subdivision if the telecommunications company providing any telecommunications service files an application for a telecommunications gross receipts tax license and meets all lawful prerequisites for obtaining such license within three days from receipt of written notice from the secretary.

For purposes of this section, the term, person, includes corporate officers, member-managers or managers of limited liability companies, or partners that control, supervise, or are charged with the responsibility of filing tax returns or remitting tax payments pursuant to this chapter.

Source: SL 2003, ch 58, § 17; SL 2004, ch 96, § 6; SL 2009, ch 49, § 9.



§ 10-33A-18 Personal liability of officers, managers, or partners of entity failing to file returns orpay tax--Security in lieu of liability--Bonded municipal officials exempt.

10-33A-18. Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to the gross receipts tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments are personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the responsible corporate officers, limited liability company member-managers, managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the department with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual gross receipts multiplied by the applicable sales or gross receipts tax rate. This section does not apply to elected or appointed officials of a municipality if bonded pursuant to §§ 9-14-6 and 9-14-6.1.

Source: SL 2003, ch 58, § 18; SL 2009, ch 49, § 10.



§ 10-33A-19 Certain property of telecommunications company exempt from property taxes.

10-33A-19. Certain property of telecommunications company exempt from property taxes. Any real and personal property owned by a telecommunications company that is used or intended for use in furnishing and providing telecommunication services is exempt from real and personal property taxes levied by the state, counties, municipalities, townships, or other political subdivisions of the state.

Source: SL 2003, ch 58, § 19.



§ 10-33A-20 Chapter not applicable to certain tax-exempt property.

10-33A-20. Chapter not applicable to certain tax-exempt property. The provisions of this chapter do not apply to any property exempt from taxation pursuant to S.D. Const., Art. XI, § 5.

Source: SL 2003, ch 58, § 20.






Chapter 34 - Taxation Of Telegraph Companies [Repealed]

§ 10-34-1 to 10-34-16. Repealed.

10-34-1 to 10-34-16. Repealed by SL 1997, ch 63, §§ 1, 2.






Chapter 35 - Taxation Of Electric, Heating, Water And Gas Companies

§ 10-35-1 Companies subject to tax.

10-35-1. Companies subject to tax. Any person, corporation, limited liability company, association, company, or partnership owning or holding under lease, or otherwise, any property in this state and operating the same for the purpose of furnishing electricity, heat, power, water, natural or artificial gas, or distributing the same for public use by means of transmission lines, gas or water pipelines, shall for the purposes of this chapter be held to be a light or power company, heating company, water company, or gas company.

Source: SL 1929, ch 247, § 1; SDC 1939, § 57.1901; SL 1994, ch 351, § 16.



§ 10-35-1.1 Tax on electric generation and transmission facilities used for out-of-state consumers.

10-35-1.1. Tax on electric generation and transmission facilities used for out-of-state consumers. If an agreement is made between a municipality of this state and a governmental entity located outside this state to acquire, construct, or finance electric generation and transmission facilities, if the output, capacity, or services are to be used for the benefit of consumers outside the boundaries of this state, there is hereby levied upon the generation or transmission facilities or both, and the revenues therefrom, all taxes, including licenses, excise, property, and special assessment taxes, which a person, partnership, association, limited liability company, or private corporation engaged in a similar business would have to pay, and the same shall be collected from the state municipality or municipalities or the governmental entity or entities outside the state which own the facilities, either jointly or severally.

Source: SL 1976, ch 84, § 3; SL 1994, ch 351, § 17.



§ 10-35-1.2 Generating property of rural electric companies subject to tax.

10-35-1.2. Generating property of rural electric companies subject to tax. All property, real and personal, used or intended for use by a rural electric company as defined by § 10-36-1 for the generation of electricity excluding transmission or distribution facilities shall be taxed and administered in the manner provided for in this chapter.

Source: SL 1981, ch 94, § 5.



§ 10-35-1.3 Definitions.

10-35-1.3. Definitions. Terms as used in §§ 10-35-1.3 to 10-35-1.6, inclusive, mean:

(1) "Commercial operation date," the first date that a power generation facility is producing electricity on a continuous basis and is delivering electricity to customers;

(2) "Construction date," is the first date earth is excavated for the purpose of constructing the power generation facility;

(3) "Construction period," the time period between the construction date and the commercial operation date;

(4) "Nameplate capacity," the number of kilowatts a power generation facility can produce, as assigned to the power unit by the manufacturer and determined by the secretary;

(5) "Power generation facility," a facility with one power unit that generates electricity, with a nameplate capacity of no less than five hundred megawatts or a facility that generates at least five hundred megawatts of electricity by converting coal to synthesis gas which is used to fuel a combined-cycle power unit that generates electricity from one or more combustion turbines and one or more steam turbines;

(6) "Secretary," the secretary of the Department of Revenue.
Source: SL 2005, ch 66, § 1; SL 2007, ch 53, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-1.4 Application for partial tax exemption for power generation facility prior toconstruction.

10-35-1.4. Application for partial tax exemption for power generation facility prior to construction. Any person, corporation, limited liability company, association, company, partnership, political subdivision, municipality, rural electric cooperative, consumers power district, or any group or combination acting as a unit, owning or holding under lease, or otherwise, real or personal property used, or intended for use, as a power generation facility shall apply to the secretary for the exemption provided for in § 10-35-1.5, before beginning construction of the power generation facility on forms prescribed by the secretary.

Source: SL 2005, ch 66, § 2.



§ 10-35-1.5 Partial exemption for power generation facility--Allocation of exemption.

10-35-1.5. Partial exemption for power generation facility--Allocation of exemption. The full and true value of real and personal property used, or intended for use, as a power generation facility is exempt from ad valorem taxation to the extent the value is in excess of the amount of five hundred dollars multiplied by the nameplate capacity of the power generation facility. This exemption shall be allocated proportionately based upon percentage ownership of the power generation facility.

Source: SL 2005, ch 66, § 3.



§ 10-35-1.6 Amount of tax exemption during construction of qualifying power generation facility.

10-35-1.6. Amount of tax exemption during construction of qualifying power generation facility. During the construction period of a qualifying power generation facility, the exemption provided in § 10-35-1.5 shall be as follows:

(1) For the first legal assessment date after the construction date of the power generation facility, as provided in § 10-35-9, upon all value in excess of ten percent of the amount provided in § 10-35-1.5;

(2) For the second legal assessment date after the construction date of the power generation facility, as provided in § 10-35-9, upon all value in excess of twenty percent of the amount provided in § 10-35-1.5; and

(3) For the third and subsequent legal assessment dates after the construction date of the power generation facility, as provided in § 10-35-9, upon all value in excess of thirty percent of the amount provided in § 10-35-1.5.
Source: SL 2005, ch 66, § 4.



§ 10-35-1.7 Definitions.

10-35-1.7. Definitions. Terms as used in §§ 10-35-1.7 to 10-35-1.10, inclusive, mean:

(1) "Coal-fired power plant," any person, corporation, limited liability company, association, company, partnership, political subdivision, municipality, rural electric cooperative, consumers power district, or any group or combination acting as a unit, owning or holding under lease, or otherwise, real property used, or intended for use, for the conversion of coal into electric power;

(2) "Environmental upgrade," an investment in an existing coal-fired power plant of more than ten million dollars in real or personal property that is designed to facilitate environmental improvements, including any requirements under the Clean Air Act, the Clean Water Act, or any other federal law or rule, or any state law or rule implementing a federal law or rule. (This section is repealed effective January 1, 2046 pursuant to SL 2013, ch 51, § 2.)
Source: SL 2006, ch 44, § 1; SL 2010, ch 54, § 1.



§ 10-35-1.8 Application for exemption for coal-fired power plant performing environmentalupgrade.

10-35-1.8. Application for exemption for coal-fired power plant performing environmental upgrade. Any coal-fired power plant performing an environmental upgrade may apply for the exemption in § 10-35-1.9 upon forms provided by the secretary of revenue before beginning the environmental upgrade. Upon approval of the application, the secretary shall issue a certificate of exemption. The secretary may require any information from the coal-fired power plant necessary to administer this exemption. The secretary of revenue, as an aid to the determination of the exemption provided by §§ 10-35-1.7 to 10-35-1.10, inclusive, may call upon the Department of Environment and Natural Resources for any information and facts which the department may have concerning a coal-fired power plant seeking the exemption provided by § 10-35-1.9. The Department of Environment and Natural Resources shall furnish the information upon request.

Any coal-fired power plant receiving the exemption provided in § 10-35-1.9 may waive the exemption and the hold harmless provision of § 10-35-1.9 for subsequent assessment years by filing a waiver with the secretary of revenue before the second Tuesday of August. (This section is repealed effective January 1, 2046 pursuant to SL 2013, ch 51, § 2.)

Source: SL 2006, ch 44, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-1.9 Exemption for coal-fired power plant performing environmental upgrade--Allocationof exemption.

10-35-1.9. Exemption for coal-fired power plant performing environmental upgrade--Allocation of exemption. The first year after the environmental upgrade is operational, the original cost of the environmental upgrade, as reported to the agency regulating the coal-fired power plant, is exempt from ad valorem taxation. In the second and subsequent years after the environmental upgrade is operational, the depreciated cost of the environmental upgrade, as reported to the agency regulating the coal-fired power plant, is exempt from ad valorem taxation. Any value that is attributable to the construction work in progress on the environmental upgrade shall be excluded from the assessment process of the owner or owners of the coal fired power plant.

This exemption shall be allocated proportionately, based upon percentage ownership of the coal-fired power plant. However, no coal-fired power plant may have its assessed valuation reduced below its valuation for the year preceding the first year the environmental upgrade is operational. (This section is repealed January 1, 2046 pursuant to SL 2013, ch 51, § 2.)

Source: SL 2006, ch 44, § 3; SL 2013, ch 51, § 1.



§ 10-35-1.10 Promulgation of rules on environmental upgrade exemption.

10-35-1.10. Promulgation of rules on environmental upgrade exemption. The secretary of the Department of Revenue may promulgate rules, pursuant to chapter 1-26, concerning this exemption to:

(1) Specify the real and personal property that makes up an environmental upgrade;

(2) Determine the original and depreciated cost of the environmental upgrade;

(3) Establish a procedure to calculate the effect of the exemption upon the assessed value of the coal-fired power plant; and

(4) Allocate the exemption between the ownership of the coal-fired power plant. (This section is repealed effective January 1, 2046 pursuant to SL 2013, ch 51, § 2.)
Source: SL 2006, ch 44, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-2 Operating property assessed by department.

10-35-2. Operating property assessed by department. All property, real and personal, belonging to or held under lease or otherwise by any light or power company, heating company, water company, or gas company as the same is defined in § 10-35-1 and used by it exclusively in the operation of its line or lines in this state, except such as is held under lease and used in such manner as to make it taxable to the owner under the general property tax laws, shall be assessed annually for taxation by the Department of Revenue, and not otherwise.

Source: SDC 1939, § 57.1902; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-3 Annual report required of companies--Date of filing.

10-35-3. Annual report required of companies--Date of filing. It shall be the duty of the president, secretary, general manager, or superintendent of every light and power company, heating company, water company, and natural or artificial gas company doing business in this state, to furnish to the Department of Revenue, on or before April fifteenth each year, a report under oath, on the forms furnished and according to the instructions issued by the Department of Revenue, with reference to the property owned, leased, or controlled on December thirty-first of the calendar year preceding the year for which the report is made.

Source: SDC 1939, § 57.1903; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-4 Information given in annual report on property within municipalities.

10-35-4. Information given in annual report on property within municipalities. With reference to property within the corporate limits of municipalities, the statement required by § 10-35-3 shall show the following items:

(1) A legal description of all real estate owned, leased, or otherwise held for the exclusive use or accommodation of such light or power, heating, water, natural or artificial gas company in the conduct of its business and value thereof;

(2) A statement of the value of all equipment and other personal property not a part of real estate which shall be itemized so far as practicable, giving the cost of same, together with the present or depreciated value, all of which information shall be given by listing such municipalities in alphabetical order.
Source: SL 1929, ch 247, § 3; SDC 1939, § 57.1903 (1); SL 1992, ch 60, § 2.



§ 10-35-5 Information given in annual report on property outside municipalities.

10-35-5. Information given in annual report on property outside municipalities. With reference to property without corporate limits, the statement required by § 10-35-3 shall give the following information:

(1) The number of miles of pole lines, gas or water mains in each county in the state in alphabetical order;

(2) The number of poles per mile and length and size of the same, and the length and size of gas or water pipes;

(3) The number of miles of wire and a detailed description of the same;

(4) The cost of construction of such lines fully equipped, together with the present or depreciated value per mile of such lines in each county.
Source: SL 1929, ch 247, § 3; SDC 1939, § 57.1903(2).



§ 10-35-6 Capitalization and financial data given in annual report.

10-35-6. Capitalization and financial data given in annual report. The report required by § 10-35-3 shall show the following details concerning the financial organization and operation of the company:

(1) The amount of capital stock authorized and the amount issued as preferred stock, or as common stock, with the present actual cash value of the same;

(2) All assets and liabilities;

(3) All receipts and disbursements.
Source: SL 1929, ch 247, § 3; SDC 1939, § 57.1903 (3).



§ 10-35-7 Additional information given in annual report.

10-35-7. Additional information given in annual report. The statement required by § 10-35-3 shall include such other facts and information as the Department of Revenue may require.

Source: SDC 1939, § 57.1903(4); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-8 Addition to assessable value for failure to file annual report.

10-35-8. Addition to assessable value for failure to file annual report. In case any light or power, heating, water, natural or artificial gas company fails to make the report required by § 10-35-3 on or before April fifteenth of each year, the Department of Revenue in its discretion may add twenty-five percent to the assessable value of the property of such company.

Source: SDC 1939, § 57.1904; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-9 Date of annual assessment of property--Information considered--Earnings, incomeand franchises considered--Separate valuation of property within municipalities.

10-35-9. Date of annual assessment of property--Information considered--Earnings, income and franchises considered--Separate valuation of property within municipalities. The Department of Revenue shall assess the property of all light and power, heating, water, natural or artificial gas companies on the fifth day of July of each year. In making the assessment, the department shall consider all the reports, facts, and information filed, with any other information obtainable, concerning the value of the property of all light and power, heating, water, natural or artificial gas companies and may add any property omitted from the return of such companies. In making the assessment, which shall be with reference to value and ownership on January first of the year for which the assessment is made, the department shall take into consideration, among other things, the amount of gross earnings and net incomes, and the value to each light and power, heating, water, natural or artificial gas company of its franchises, rights, and privileges, granted under the laws of this state to do business in this state. In making the assessment the department shall fix a value on all the property of each company which is situated within the limits of any city or incorporated town, separately.

Source: SDC 1939, § 57.1905; SL 1992, ch 60, § 2; SL 1996, ch 77, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-10 Valuation of power and pipelines--Application of property tax levies.

10-35-10. Valuation of power and pipelines--Application of property tax levies. The Department of Revenue shall also fix the assessed valuation per mile of each class of the power or pipeline or lines of each company in each county in the state, which valuation shall be the average value of each class of lines of the company in such county, without corporate limits and such valuation or valuations together with that within the corporate limits of municipalities shall be subject to the levy imposed on all other property in the same taxing district, which is subject to ad valorem levies.

Source: SDC 1939, § 57.1905; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-10.1 Determining fair market value of public utility property.

10-35-10.1. Determining fair market value of public utility property. For the purpose of determining the fair market value of the property of any public utility company, the Department of Revenue shall take into consideration the cost approach, the market approach, and the income approach to appraisal. In the market approach, the department shall consider the actual or market value of the shares of stock outstanding, the actual or market value of all bonds outstanding, and all other indebtedness as may be applicable for operating the company. In the income approach, the department may consider the company's growth rate and the rate of inflation in determining the capitalization rate. The Department of Revenue may take into consideration any other information or data of any kind or nature which the department may deem material in arriving at the fair market value of the property.

Source: SL 1996, ch 77, § 9; SL 1997, ch 61, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-11 Notice of assessment to company--Hearing.

10-35-11. Notice of assessment to company--Hearing. After the assessment is made, the Department of Revenue shall give notice by mail to the officers of each company making return to the Department of Revenue, setting out the amount of such assessment and fixing a date at least ten days in advance when the representatives of any light or power, heating, water, natural or artificial gas company, so desiring, may appear before the Department of Revenue and be heard in all matters relating to the correctness of the assessment of the property of such company. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the conduct of such hearings.

Source: SDC 1939, § 57.1905; SL 1987, ch 82, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-12 Equalization and notice of assessments--Certification to county auditors--Extension,collection and distribution of tax.

10-35-12. Equalization and notice of assessments--Certification to county auditors--Extension, collection and distribution of tax. After such date of hearing, and on or before the fourth Monday of August, the Department of Revenue shall finally equalize the assessments and notify each company thereof by mail. The Department of Revenue shall certify the value finally determined to the county auditor of each county in which the company assessed owns property, which value shall be entered on the tax lists of such county and the proper levies extended thereon, and the tax so extended shall be collected by the county treasurer and distributed by him in the same manner as other taxes.

Source: SDC 1939, § 57.1905; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-13 County commissioners' allocation of assessed valuations to taxing districts--Noticeto company.

10-35-13. County commissioners' allocation of assessed valuations to taxing districts--Notice to company. It shall be the duty of the county auditor after receiving a statement from the Department of Revenue setting forth the valuation as finally equalized of any light or power, heating, water, natural or artificial gas company owning and operating a power or pipeline in his respective county, to turn such statement over to the board of county commissioners, who at its first meeting after receiving such statement, shall make and enter in the proper record an order stating and declaring the length of the line or lines of each light or power, heating, water, natural or artificial gas company running through or extending into each township or lesser taxing district of such county, together with the valuation, based on the value per mile as certified by the Department of Revenue and the amounts so extended shall constitute the taxable value of such property for all taxable purposes and the county auditor of such county shall within three days after the making of such order transmit a copy of the same to the secretary or accounting officer of such company.

Source: SDC 1939, § 57.1906; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-14 Map of lines filed with county auditor--Use in allocating valuation to taxing districts.

10-35-14. Map of lines filed with county auditor--Use in allocating valuation to taxing districts. Every light and power, heating, water, natural or artificial gas company shall keep on file with the county auditor of each county through or into which its line or lines run, a map or blueprints showing correctly the location of its line or lines in such county and giving the length of the same in each governmental subdivision thereof and the same shall be used by the county commissioners in determining the length of line and valuation in each township or lesser taxing district, as provided for in § 10-35-13.

Source: SL 1929, ch 247, § 7; SDC 1939, § 57.1907.



§ 10-35-15 Collection of delinquent taxes.

10-35-15. Collection of delinquent taxes. All laws relating to the enforcement of the payment of delinquent taxes shall be applicable to all taxes levied under the provisions of this chapter. When any taxes levied under the provisions of this chapter shall become delinquent, the county treasurer having control of such delinquent taxes, may proceed to collect the same in the manner as now provided for the collection of other taxes and with the same right and power as the sheriff under execution, except that no process shall be necessary to authorize him to sell any property belonging to any light or power, heating, water, natural or artificial gas company for the collection of such taxes.

Source: SL 1929, ch 247, § 8; SDC 1939, § 57.1908.



§ 10-35-16 Definition of terms.

10-35-16. Definition of terms. Terms as used in this section and §§ 10-35-17 to 10-35-22, inclusive, mean:

(1) "Collector system," all property used or constructed to interconnect individual wind turbines within a wind farm into a common project, including step-up transformers, electrical collection equipment, collector substation transformers, and communication systems;

(2) "Company," any person, corporation, limited liability company, association, company, partnership, political subdivision, rural electric cooperative, or any group or combination acting as a unit;

(3) "Nameplate capacity," the number of kilowatts a wind farm can produce, as assigned to the power units in the wind farm by the manufacturer and determined by the secretary;

(4) "Wind farm," all real or personal property used or constructed for the purpose of producing electricity for commercial purposes utilizing the wind as an energy source and with a nameplate capacity of at least five thousand kilowatts. The term includes the collector system;

(5) "Transmission line," an electric transmission line and associated facilities including the collector system, with a design of one hundred fifteen kilovolts or more.
Source: SL 2008, ch 49, § 1.



§ 10-35-17 Alternative annual tax on wind farm property.

10-35-17. Alternative annual tax on wind farm property. Any company owning or holding under lease, or otherwise, real or personal property used, or intended for use, as a wind farm producing power for the first time on or after July 1, 2007, shall pay the alternative annual taxes provided in §§ 10-35-18 and 10-35-19. The alternative taxes imposed by §§ 10-35-18 and 10-35-19 are in lieu of all taxes levied by the state, counties, municipalities, school districts, or other political subdivisions of the state on the personal and real property of the company which is used or intended for use as a wind farm, but are not in lieu of the retail sales and service tax imposed by chapter 10-45, the use tax imposed by chapter 10-46, or any other tax.

Source: SL 2008, ch 49, § 2.



§ 10-35-18 Annual tax based on nameplate capacity of wind farm.

10-35-18. Annual tax based on nameplate capacity of wind farm. Any company owning or holding under lease, or otherwise, real or personal property used, or intended for use, as a wind farm producing power for the first time on or after July 1, 2007, shall pay an annual tax equal to three dollars multiplied by the nameplate capacity of the wind farm. The tax shall be imposed beginning the first calendar year the wind farm generates gross receipts. The tax shall be paid annually to the secretary the first day of February of the following year. The tax for the first calendar year shall be prorated based upon the percentage of the calendar year remaining after the company generates gross receipts. Except as otherwise provided in §§ 10-35-16 to 10-35-22, inclusive, the provisions of chapter 10-59 apply to the administration of the tax.

Source: SL 2008, ch 49, § 3.



§ 10-35-19 Annual tax on gross receipts of wind farm.

10-35-19. Annual tax on gross receipts of wind farm. Any company owning or holding under lease, or otherwise, real or personal property used, or intended for use, as a wind farm producing power for the first time on or after July 1, 2007, shall pay an annual tax of two percent of the gross receipts of the wind farm. For purposes of this section, the gross receipts of the wind farm is its production of electricity in kilowatt hours multiplied by the South Dakota electricity base rate of $0.0475 per kilowatt hour in 2008, with the electricity base rate of $0.0475 per kilowatt hour increasing by 2.5 percent on an annual basis thereafter, as determined by the secretary. The owner of a wind farm subject to tax under this section shall file a report with the secretary detailing the amount of electricity in kilowatt-hours that was produced by the wind farm for the previous calendar year. The secretary shall prescribe the form of the report. The tax for the gross receipts generated in a calendar year shall become due and be payable to the secretary on the first day of February of the following year. Except as otherwise provided in §§ 10-35-16 to 10-35-22, inclusive, the provisions of chapter 10-59 apply to the administration of the tax.

Source: SL 2008, ch 49, § 4.



§ 10-35-20 Wind energy tax fund created.

10-35-20. Wind energy tax fund created. The secretary shall deposit the tax imposed by §§ 10-35-18 and 10-35-19 into the wind energy tax fund. There is created in the state treasury the wind energy tax fund.

Source: SL 2008, ch 49, § 5.



§ 10-35-21 Distributions from wind energy tax fund.

10-35-21. Distributions from wind energy tax fund. The secretary shall distribute all of the tax deposited in the wind energy tax fund pursuant to § 10-35-18 and twenty percent of the tax deposited in the wind energy tax fund pursuant to § 10-35-19 to the county treasurer where the wind farm is located. If the wind energy tax fund contains less than twenty percent of the gross receipts tax from § 10-35-19, due to the transmission line rebate under § 10-35-22, the secretary shall distribute the remainder of funds after the rebate to the county treasurer where the wind farm is located. If a wind farm is located in more than one county, each county shall receive the same percentage of the tax as the percentage of wind towers in the wind farm located in the county. Upon receipt of the taxes, the county auditor shall apportion the tax among the school districts, the county, and the organized townships where a wind tower is located. The tax shall be apportioned by the county auditor by allocating fifty percent of the tax to the school district where each wind tower is located, fifteen percent to the organized township where each wind tower is located, and thirty-five percent to the county. If a wind tower is located in a township that is not organized, the unorganized township's share of the tax for that wind tower is allocated to the county. The secretary shall distribute the money to the counties on or before the first day of May.

Source: SL 2008, ch 49, § 6; SL 2013, ch 52, § 1.



§ 10-35-22 Company requiring transmission lines or wind farm collector systems--Eligibility forpartial tax rebate.

10-35-22. Company requiring transmission lines or wind farm collector systems--Eligibility for partial tax rebate. Any company requiring transmission lines or wind farm collector systems or both in South Dakota for a wind farm or a power generation facility as described in § 10-35-1.3, is eligible for a partial rebate of the tax paid under § 10-35-19. The company shall apply for the rebate on forms prescribed by the secretary. The total amount of tax rebated shall be no more than fifty percent of the cost of the transmission lines and wind farm collector systems in South Dakota.

The maximum rebate any company may receive in one year is ninety percent of the tax paid under § 10-35-19 for the first five years and fifty percent of the tax paid under § 10-35-19 for the next five years. The secretary shall determine when the wind farm is commercially operational. No wind farm may receive a rebate under this section after this ten year period.

The secretary shall rebate the tax from the wind energy tax fund prior to the distribution of any money as provided in § 10-35-21. The secretary may provide a tax credit, in lieu of full payment of the gross receipts tax, of up to eighty percent of the transmission rebate value that has been approved by the secretary. Any revenue in the wind energy tax fund after the rebates are paid shall be deposited in the property tax reduction fund.

Source: SL 2008, ch 49, § 7.






Chapter 36 - Taxation Of Rural Electric Companies

§ 10-36-1 Companies subject to tax--Classification of personal property for taxation.

10-36-1. Companies subject to tax--Classification of personal property for taxation. The personal property of persons, corporations, cooperatives, and associations engaged in the distribution or transmission of electric energy solely within the United States for consumption principally in rural areas is hereby expressly classified for the purpose of taxation.

Source: SL 1941, ch 363, § 1; SDC Supp 1960, § 57.19B01; SL 1981, ch 94, § 1; SL 1982, ch 97.



§ 10-36-2 Types of property subject to taxation.

10-36-2. Types of property subject to taxation. The term, personal property, used in this chapter shall include but shall not be limited to the following property used or intended for use by a company in connection with the distribution or transmission of electric energy: all poles, wires, lines, transformers, meters, machinery, fixtures, and all attachments and appurtenances thereto.

Source: SL 1941, ch 363, § 6; SDC Supp 1960, § 57.19B06; SL 1981, ch 94, § 2.



§ 10-36-3 Definition of terms.

10-36-3. Definition of terms. Terms used in this chapter mean:

(1) "Company," any person, corporation, cooperative, or association engaged in the distribution or transmission of electric energy solely within the United States for consumption principally in rural areas;

(2) "Line," a succession of poles connected by wires regardless of the number of circuits on a particular pole or poles;

(3) "Personal property," any property used or intended for use by a company in connection with the distribution or transmission of electric energy including all poles, wires, lines, transformers, meters, machinery, fixtures, and all attachments and appurtenances thereto;

(4) "Retail company," any company engaged in the distribution of retail electric energy for end user consumption principally in rural areas in South Dakota;

(5) "Rural area," any area not included within the boundaries of any municipality having a population in excess of fifteen hundred inhabitants or the assigned service area or areas of a rural electric cooperative determined pursuant to chapter 49-34A;

(6) "Wholesale power supplier," any company engaged in the delivery of wholesale electric energy to another company for resale in South Dakota.
Source: SL 1941, ch 363, § 1; SDC Supp 1960, § 57.19B01; SL 1981, ch 94, § 3; SL 1992, ch 60, § 2; SL 2012, ch 66, § 2.



§ 10-36-4 Map of lines in county filed with county auditor.

10-36-4. Map of lines in county filed with county auditor. Each company as defined in § 10-36-1, shall keep on file with the county auditor of each county through or into which its line or lines run, a map or blueprints showing correctly the location of its line or lines in the county and in each governmental subdivision thereof.

Source: SL 1941, ch 363, § 8; SDC Supp 1960, § 57.19B08; SL 2012, ch 66, § 3.



§ 10-36-5 Annual report of electric energy subject to taxation apportioned to counties andschool districts.

10-36-5. Annual report of electric energy subject to taxation apportioned to counties and school districts. On February fifteenth of each year, each retail company on behalf of itself and its wholesale power supplier shall file with the secretary of revenue on forms prescribed by the secretary a report of the number of kilowatt hours of retail and wholesale electric energy subject to taxation pursuant to this chapter apportioned to each county and school district in proportion to electric energy delivered at retail. The report shall be sworn to and verified by an officer of the retail company.

Source: SL 1941, ch 363, § 2; SDC Supp 1960, § 57.19B02; SL 1987, ch 92, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 66, § 4.



§ 10-36-6 Tax levied on electric energy delivered--Credit.

10-36-6. Tax levied on electric energy delivered--Credit. There is levied on each company subject to §§ 10-36-1 and 10-36-2, as of May first of each year, a tax of $0.0016 per kilowatt hour of retail electric energy and a tax of $0.0008 per kilowatt hour of wholesale electric energy delivered to its customer within the State of South Dakota during the preceding calendar year.

Each company taxed pursuant to this section shall receive a credit against the taxes due and payable under this section if it has contracted jointly or severally for the use of property in this state owned, held under lease, or otherwise by a light or power company defined in § 10-35-2, a consumer power district organized pursuant to chapter 49-35, or a municipal power agency organized pursuant to chapter 9-41A if the property is assessed for taxation pursuant to chapter 10-35, subject to an excise tax as provided in § 49-37-13, or taxed as provided in § 9-41A-36. A company taxed pursuant to this section may deduct as a credit from the taxes to be paid under this section, that portion of the taxes included in the payments by the company to such organizations for the use of the property described in the contract.

Source: SL 1941, ch 363, § 3; SDC Supp 1960, § 57.19B03; SL 1987, ch 92, § 2; SL 1994, ch 88; SL 2012, ch 66, § 1.



§ 10-36-7 Determination and certification to county auditors of tax payable to counties andschool districts--Extension and certification to treasurer.

10-36-7. Determination and certification to county auditors of tax payable to counties and school districts--Extension and certification to treasurer. The secretary of revenue shall compute and determine the amount of tax to be paid by each company as provided in § 10-36-6, which shall be remitted by the retail company. The secretary shall on or before May fifteenth certify to the county auditor of each county in the state in which the company operates the amount of the tax to be paid in the county based on the kilowatt hours delivered. The secretary shall further certify to the county auditor the amount to which each school district shall be entitled in each county based on the kilowatt hours delivered. The county auditor shall extend such tax on the books and certify the same to the county treasurer.

Source: SL 1941, ch 363, § 3; SDC Supp 1960, § 57.19B03; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 66, § 5.



§ 10-36-8 Time of payment of tax.

10-36-8. Time of payment of tax. The tax levied by § 10-36-6 shall become due and be payable to the county treasurer of each county in which the retail company operates and as certified by the secretary of revenue on June fifteenth of each year following the filing of the report of kilowatt hours delivered.

Source: SL 1941, ch 363, § 3; SDC Supp 1960, § 57.19B03; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 66, § 6.



§ 10-36-9 Penalty for delinquent payment--Collection by distress and sale.

10-36-9. Penalty for delinquent payment--Collection by distress and sale. If the tax levied under this chapter is not paid on the due date a penalty of five percent of the amount of the tax shall be imposed for each month of such delinquency. Provided further that the tax may be enforced and collected by distress and sale of the personal property of the company.

Source: SL 1941, ch 363, § 4; SDC Supp 1960, § 57.19B04; SL 2012, ch 66, § 7.



§ 10-36-10 Distribution of tax proceeds to school districts.

10-36-10. Distribution of tax proceeds to school districts. The county treasurer shall allocate and transmit the taxes collected from each company to the school treasurer of each school district in which the company operates on the basis of the number of kilowatt hours delivered by the company from its operations within each school district within the county.

Source: SL 1941, ch 363, § 5; SDC Supp 1960, § 57.19B05; SL 2012, ch 66, § 8.



§ 10-36-11 Tax in lieu of other tax on operating property--Sales and use taxes.

10-36-11. Tax in lieu of other tax on operating property--Sales and use taxes. The tax imposed by § 10-36-6 is in lieu of any and all taxes levied by the state, counties, municipalities, townships, school districts, or other political subdivisions of the state on the personal property of the company located in any such rural area and used or intended for use in the distribution or transmission of electric energy, but is not in lieu of the retail occupational sales tax or the use tax, and this chapter does not exempt such companies from the payment of the retail occupational sales tax or use tax.

Source: SL 1941, ch 363, § 3; SDC Supp 1960, § 57.19B03; SL 1981, ch 94, § 4; SL 1983, ch 98, § 2; SL 1992, ch 60, § 2.



§ 10-36-12 Municipal utilities exempt.

10-36-12. Municipal utilities exempt. This chapter shall have no application to an electric utility owned and operated by a municipality.

Source: SL 1941, ch 363, § 7; SDC Supp 1960, § 57.19B07.






Chapter 36A - Taxation Of Rural Water Supply Companies

§ 10-36A-1 Property exempt from ad valorem tax.

10-36A-1. Property exempt from ad valorem tax. All real and personal property, including but not limited to works, machinery, pipelines, and fixtures, belonging to any nonprofit corporation or association engaged in the treatment, distribution, and sale of water to a rural area or a municipality, where such property is used exclusively for conveying water to its customers is exempt from ad valorem taxation.

Source: SL 1970, ch 67, § 1; SL 1982, ch 98.



§ 10-36A-2 Maps of water lines filed with county auditors.

10-36A-2. Maps of water lines filed with county auditors. Each nonprofit corporation or association as provided in § 10-36A-1, shall keep on file with the county auditor of each county through or into which its water line or lines run, a map or blueprints showing correctly the location of its water line or lines in such county and in each governmental subdivision thereof.

Source: SL 1970, ch 67, § 2.



§ 10-36A-3 to 10-36A-8. Repealed.

10-36A-3 to 10-36A-8. Repealed by SL 1983, ch 91, § 1.






Chapter 37 - Taxation Of Pipeline Companies

§ 10-37-1 Common carriers subject to tax.

10-37-1. Common carriers subject to tax. Every person, copartnership, association, limited liability company, corporation, or syndicate engaged in the business of transporting or transmitting gas, gasoline, oils, or motor fuels by means of pipelines as a common carrier, whether such pipelines be owned or leased, shall be taxed as herein provided.

Source: SL 1947, ch 413, § 1; SDC Supp 1960, § 57.19A01; SL 1994, ch 351, § 18.



§ 10-37-2 "Pipeline company" defined.

10-37-2. "Pipeline company" defined. The term, pipeline company, as used in this chapter, means a person, partnership, association, limited liability company, corporation, joint venture, or syndicate that may own or operate or be engaged in operating or utilizing pipelines for the purposes described in § 10-37-1 or 46A-1-72.

Source: SL 1947, ch 413, § 2; SDC Supp 1960, § 57.19A02; SL 1981 (2d SS), ch 1, § 26; SL 1984, ch 12, § 6; SL 1994, ch 351, § 19.



§ 10-37-2.1 Classification for taxation purposes of property used for transporting water bypipelines for carrying energy, minerals or production of synthetic fuels--Propertyused to deliver water for domestic or municipal use exempt from taxation.

10-37-2.1. Classification for taxation purposes of property used for transporting water by pipelines for carrying energy, minerals or production of synthetic fuels--Property used to deliver water for domestic or municipal use exempt from taxation. The property of every person, partnership, association, limited liability company, corporation, joint venture, or syndicate used in the business of transporting or transmitting water by pipelines for use as a medium for carrying coal or other energy minerals, as that term is defined in § 10-39A-1.1, for use in the extraction or refining of energy minerals, or for use in the production of synthetic fuels, whether such pipelines are owned or leased, is hereby specifically classified for taxation purposes and shall be taxed as provided in this chapter on the portion of the pipeline company's property that is actually used for the foregoing purposes. The proportional share of a pipeline company's property that is used to deliver water for domestic or municipal use in this state is exempt from ad valorem taxation.

Source: SL 1981 (2d SS), ch 1, § 25; SL 1994, ch 351, § 20.



§ 10-37-3 Annual statement required of pipeline companies--Date of filing--Contents.

10-37-3. Annual statement required of pipeline companies--Date of filing--Contents. Any pipeline company having lines in this state shall annually, on or before April fifteenth of each year, make out and deliver to the Department of Revenue a statement, verified by the oath of an officer or agent of such pipeline company making such statement, showing in detail for the year ended December thirty-first next preceding:

(1) The name of the company;

(2) The nature of the company, whether a person or persons, an association, copartnership, corporation or syndicate, and under the laws of what state organized;

(3) The location of its principal office or place of business;

(4) The name and post office address of the president, secretary, auditor, treasurer, and superintendent or general manager;

(5) The name and post office address of the chief officer or managing agent in this state;

(6) The whole number of miles of pipeline owned, operated, or leased within the state, including a classification of the size, kind, and weight thereof, separated, so as to show the mileage in each county, and each lesser taxing district;

(7) A full and complete statement of the cost and actual present value of all buildings of every description owned by said pipeline company within the state and each lesser taxing district, not otherwise assessed;

(8) The number, location, size, and cost of each pressure pump or station;

(9) Any and all other property owned by said pipeline company within the state which property shall be classified and scheduled in such a manner as the secretary of revenue may by rule promulgated pursuant to chapter 1-26 require;

(10) The gross earnings of the entire company, and the gross earnings on business done within this state;

(11) The operating expenses of the entire company and the operating expenses within this state; and

(12) The net earnings of the entire company and the net earnings within this state.
Source: SL 1947, ch 413, § 3; SDC Supp 1960, § 57.19A03; SL 1987, ch 82, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-4 Statement required annually as to real estate owned or used.

10-37-4. Statement required annually as to real estate owned or used. Every pipeline company required by law to report to the Department of Revenue under the provisions of this chapter shall, on or before April fifteenth in each year make to the Department of Revenue, a detailed statement showing the amount of real estate owned or used by it on December thirty-first next preceding for pipeline purposes, the county in which said real estate is situated, including the rights-of-way, pumping or station grounds, buildings, storage or tank yards, equipment grounds for any and all purposes, with the estimated actual value thereof, in such manner as may be required by the secretary of revenue.

Source: SL 1947, ch 413, § 4; SDC Supp 1960, § 57.19A04; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-5 Additional information required by secretary.

10-37-5. Additional information required by secretary. The secretary of revenue may demand, in writing, detailed, explanatory and amended statements of any of the items mentioned in §§ 10-37-3 and 10-37-4 or any other item deemed to be important, to be furnished it by such pipeline company within thirty days from such demand in such form as the secretary of revenue may designate, which shall be verified as required for the original statement. The returns, both original and amended, shall show such other facts as the secretary of revenue, in writing, shall require.

Source: SL 1947, ch 413, § 7; SDC Supp 1960, § 57.19A07; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-6 Accounting rules prescribed by department.

10-37-6. Accounting rules prescribed by department. The secretary of revenue may promulgate rules concerning the keeping of accounts by the pipeline companies doing business or having property in this state to ensure the accurate division of the accounts and the information to be reported and uniformity in reporting to the Department of Revenue.

Source: SL 1947, ch 413, § 5; SDC Supp 1960, § 57.19A05; SL 1987, ch 82, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-7 Information used by department on failure of company to file valid report--Penaltyaddition to valuation.

10-37-7. Information used by department on failure of company to file valid report--Penalty addition to valuation. If any pipeline company fails or refuses to obey and conform to the rules, method and requirements prescribed by the Department of Revenue under the provisions of this chapter, or to make the reports required by §§ 10-37-3 and 10-37-4, the Department of Revenue shall assess the property of such pipeline company according to the best information obtainable, and shall then add to its valuation of such pipeline company twenty-five percent thereof, which valuation and penalty shall be separately shown, and together shall constitute the assessment for that year.

Source: SL 1947, ch 413, § 6; SDC Supp 1960, § 57.19A06; SL 1987, ch 82, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-8 Property subject to assessment--Earnings and other evidence considered.

10-37-8. Property subject to assessment--Earnings and other evidence considered. The property shall be valued at its fair market value, and the assessment shall be made upon the fair market value of the entire pipeline property within the state and shall include the rights-of-way, easements, the pipelines, stations, grounds, shops, buildings, pumps and all other property, real and personal, exclusively used in the operation of the pipeline. In assessing any pipeline company and its equipment, the Department of Revenue shall take into consideration the gross earnings and the net earnings for the entire property, and per mile, for the year ending December thirty-first preceding, and any and all other matters necessary to enable the department to make a just and equitable assessment of pipeline property.

Source: SL 1947, ch 413, § 8; SDC Supp 1960, § 57.19A08; SL 1989, ch 87, § 13; SL 1997, ch 61, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-9 Determination and transmittal to county auditors of property valuations within taxingdistricts--Taxation as other property.

10-37-9. Determination and transmittal to county auditors of property valuations within taxing districts--Taxation as other property. The Department of Revenue shall on the fifth day of July of each year determine the true and actual value of pipeline property located in each taxing district of the state, and in fixing said value shall take into consideration the structures, equipment, pumping stations, etc., located in said taxing district, and shall transmit to the county auditor of each such county through and into which any pipeline may extend, a statement showing the assessed value of said property in each of the taxing districts of said county. The said property shall then be taxed in said county and lesser taxing districts, based upon the valuation so certified, in the same manner as other property is taxed.

Source: SL 1947, ch 413, § 9; SDC Supp 1960, § 57.19A09; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-9.1 Determining fair market value of pipeline company property.

10-37-9.1. Determining fair market value of pipeline company property. For the purpose of determining the fair market value of the property of any pipeline company, the Department of Revenue shall take into consideration the cost approach, the market approach, and the income approach to appraisal. In the market approach, the department shall consider the actual or market value of the shares of stock outstanding, the actual or market value of all bonds outstanding, and all other indebtedness as may be applicable for operating the company. In the income approach, the department may consider the company's growth rate and the rate of inflation in determining the capitalization rate. The Department of Revenue may take into consideration any other information or data of any kind or nature which the department may deem material in arriving at the fair market value of the property.

Source: SL 1996, ch 77, § 10; SL 1997, ch 61, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-10 County commissioners' allocation of assessed valuation to taxing districts--Notice tocompany.

10-37-10. County commissioners' allocation of assessed valuation to taxing districts--Notice to company. It shall be the duty of the county auditor, after receiving said statement from the Department of Revenue setting forth the valuation as finally equalized of any pipeline company owning and operating a pipeline in his respective county, to turn such statement over to the board of county commissioners, who at its first meeting after receiving such statement, shall make and enter in the proper record an order stating and declaring the length of such pipeline or lines of each pipeline company running through or extending into each township or lesser taxing district of such county, together with the valuation as certified by the Department of Revenue, which shall constitute the assessed valuation of said property for taxing purposes; and the taxes on said property when collected by the county treasurer, shall be disposed of as other taxes. The county auditor of such county shall within three days after the making of such order transmit a copy of the same to the secretary or accounting officer of such company.

Source: SL 1947, ch 413, § 10; SDC Supp 1960, § 57.19A10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-11 Map of lines filed with county auditor--Use in allocating valuation to taxing districts.

10-37-11. Map of lines filed with county auditor--Use in allocating valuation to taxing districts. Every pipeline company shall keep on file in the office of the Department of Revenue and the county auditor of each county through or into which its line or lines run, a map or blueprint showing clearly the location of its line or lines in such county and giving the length of the same in each governmental subdivision thereof, and the same shall be used by the county commissioners in determining the length of line and valuation in each township or lesser taxing district, as provided for in § 10-37-10.

Source: SL 1947, ch 413, § 11; SDC Supp 1960, § 57.19A11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-12 Assessment of private pipelines--Annual statement by owner.

10-37-12. Assessment of private pipelines--Annual statement by owner. The Department of Revenue shall also determine and fix the value for tax purposes of any private pipeline owned and operated by any oil company and extending into or through two or more counties of this state up to, but not including, any property located upon land upon which is operated any pipeline terminal or pump station. The owner of such pipeline shall, at the time provided in § 10-37-3, make a return to the Department of Revenue of the information required under subdivisions (1) to (6)(both inclusive) of said section together with a statement of the value of said pipeline in each county or each lesser taxing district in this state.

Source: SL 1947, ch 413, § 12; SDC Supp 1960, § 57.19A12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-13 Determination and transmittal to county auditors of private pipeline assessmentswithin taxing districts--Taxation as other property.

10-37-13. Determination and transmittal to county auditors of private pipeline assessments within taxing districts--Taxation as other property. The Department of Revenue shall determine the true and actual value of the pipeline referred to in § 10-37-12 in each taxing district of the state and shall transmit to the county auditor of each county through or into which each pipeline extends a statement showing the assessed value of said pipeline in each of the taxing districts of said county, equalized on a uniform basis with the assessments of real estate in said county; and said property shall then be taxed in the same manner as provided in § 10-37-10 for the property of pipeline companies.

Source: SL 1947, ch 413, § 12; SDC Supp 1960, § 57.19A12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-14 Local assessment of oil company property other than pipelines.

10-37-14. Local assessment of oil company property other than pipelines. All other property of oil companies described in § 10-37-12, other than pipeline up to the line of any terminal or pumping station premises, including real estate and all buildings, facilities, or equipment thereon shall be assessed for taxation by the director of equalization in the taxing district in which the same is located.

Source: SL 1947, ch 413, § 12; SDC Supp 1960, § 57.19A12.



§ 10-37-15 Collection of delinquent taxes--Action in circuit court.

10-37-15. Collection of delinquent taxes--Action in circuit court. All laws relating to the enforcement of the payment of delinquent taxes shall be applicable to all taxes levied under the provisions of this chapter. When any tax levied under the provisions of this chapter shall become delinquent, the county treasurer having control of such delinquent taxes may proceed to collect the same in the manner as now provided for the collection of other taxes and with the same right and power of the sheriff under execution, except that no process shall be necessary to authorize him to sell any property belonging to any pipeline company for the collection of such taxes. The additional remedy provided for in § 10-38-10 by action in the circuit court shall also be available to the county treasurer.

Source: SL 1947, ch 413, § 13; SDC Supp 1960, § 57.19A13.



§ 10-37-16 Exemption of gas companies otherwise taxed.

10-37-16. Exemption of gas companies otherwise taxed. The provisions of this chapter shall not apply to any gas company distributing or transmitting natural or artificial gas otherwise assessed and taxed as a public utility company.

Source: SL 1947, ch 413, § 14; SDC Supp 1960, § 57.19A14.






Chapter 38 - Administration Of Taxes And Assessments On Utilities And Carriers

§ 10-38-1 Opportunity for hearing before department--Purpose of hearings--Notice to taxpayer.

10-38-1. Opportunity for hearing before department--Purpose of hearings--Notice to taxpayer. All utilities assessed by the Department of Revenue shall have an opportunity for a hearing before the department during the months of June and July, for the purpose of determining the fair market value of the utilities or of obtaining additional information or of making corrections on the reports of utilities as previously submitted. The hearings prescribed by this section shall be held upon ten days' notice to the utility concerned and subsequent to the hearing the Department of Revenue shall notify the company, in writing, of the amount of its taxable gross receipts or fair market value for the year.

Source: SL 1963, ch 295, § 2; SL 1997, ch 61, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-2 to 10-38-4. Repealed.

10-38-2 to 10-38-4. Repealed by SL 1994, ch 73, §§ 35 to 37.



§ 10-38-5 False statement in utility report as petty offense.

10-38-5. False statement in utility report as petty offense. It is a petty offense for a public utility which is required by chapters 10-28, 10-32, 10-33, 10-34, and 10-35, to make any report or statement for purposes of taxation, to knowingly make a false statement in any material respect.

Source: SL 1917, ch 120, § 5; SL 1917, ch 121, § 5; SL 1917, ch 122, § 5; RC 1919, §§ 6612, 6633, 6646; SDC 1939, § 57.9917; SL 1982, ch 86, § 25.



§ 10-38-6 Failure of utility to file report as petty offense--Each day as separate offense--Noticeand opportunity to correct defect required on good faith attempt to comply.

10-38-6. Failure of utility to file report as petty offense--Each day as separate offense--Notice and opportunity to correct defect required on good faith attempt to comply. It is a petty offense for a public utility company to fail to file any statement or report required by any of such chapters. Each day the statement or report is not filed is a separate offense.

If any such public utility shall make an attempt in good faith to comply with the provisions relating to it in such chapters in the furnishing of any such report or statement, it shall not be subject to such penalty until after the Department of Revenue shall have given such utility formal written notice by registered or certified mail of any defect or delay, and such company shall have failed for a period of twenty days after the mailing of such notice to file a report or statement correcting the defect or omission.

Source: SDC 1939, § 57.9917; SL 1982, ch 86, § 26; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-7 Disposition of penalties.

10-38-7. Disposition of penalties. The penalties provided in §§ 10-38-5 and 10-38-6 shall be paid into the general fund of the state.

Source: SL 1917, ch 120, § 5; SL 1917, ch 121, § 5; SL 1917, ch 122, § 5; RC 1919, §§ 6612, 6633, 6646; SL 1925, ch 90, § 5; SDC 1939, § 57.9917.



§ 10-38-8 Addition to assessment or tax for failure of utility to make report.

10-38-8. Addition to assessment or tax for failure of utility to make report. In addition to such penalties, the Department of Revenue may, in its discretion, add twenty-five percent to the assessable value or the amount of taxation due from such company for failure to make the report or statement required on the specified date.

Source: SDC 1939, § 57.9917; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-9 False statement or failure to furnish information concerning utility as misdemeanor.

10-38-9. False statement or failure to furnish information concerning utility as misdemeanor. Any agent of any public utility company who shall knowingly make to any official of this state having the right to require the same for taxation purposes, any false or fraudulent statement or report concerning any of the affairs of such public utility company which is required for the purposes of determining any taxation matter, or who shall fail for a period of twenty days after mailing by registered or certified mail by the Department of Revenue to him, a request for such information, to furnish the same, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 57.9918; SL 1982, ch 86, § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-10 Action in circuit court for collection of tax, penalties and interest.

10-38-10. Action in circuit court for collection of tax, penalties and interest. If any company or corporation subject to the assessment of its property for tax purposes by the Department of Revenue and subject to the provisions of this chapter, refuses or neglects, for a period of thirty days after the tax has become delinquent, to pay any tax levied against it, the state or county treasurer to whom such tax is payable may institute and maintain an action in the circuit court, in his name as such treasurer, against such company to collect the tax, with penalties and interest as provided by law. In addition, such tax may be enforced and collected by distress and sale of the personal and real property of such company in the same manner as is provided for the collection of real property taxes and mobile home taxes pursuant to chapter 10-22.

Source: SDC 1939, § 57.2001; SL 1992, ch 80, § 206; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-11 Allegation of tax liability--Treasurer's books as prima facie evidence.

10-38-11. Allegation of tax liability--Treasurer's books as prima facie evidence. In any such action it shall be sufficient for the treasurer to allege in his complaint that the taxes stand charged upon his books against such company and the same are due and unpaid, and that a debt is thereby created, and that such company is indebted in the amount appearing to be due on the treasurer's books. The treasurer's books shall be received as prima facie evidence, on the trial of the action, of the amount and validity of such tax appearing due and unpaid thereon, and of the nonpayment of the same.

Source: SL 1915, ch 100, § 46; SL 1917, ch 120, § 11; SL 1917, ch 121, § 12; SL 1917, ch 122, § 12; RC 1919, § 6662; SDC 1939, § 57.2001.



§ 10-38-12 Judgment for taxes, penalties and costs.

10-38-12. Judgment for taxes, penalties and costs. If on the trial of the action it shall be found that such company is so indebted, judgment shall be rendered in favor of the treasurer prosecuting such action for the taxes, penalties, and costs as in other actions.

Source: SL 1915, ch 100, § 46; SL 1917, ch 120, § 11; SL 1917, ch 121, § 12; SL 1917, ch 122, § 12; RC 1919, § 6662; SDC 1939, § 57.2001.



§ 10-38-13 Defenses in action for collection of taxes--Reassessment ordered by court.

10-38-13. Defenses in action for collection of taxes--Reassessment ordered by court. The defendant may set up by way of answer any defense which it may have to the collection of such taxes. If the defendant claims the tax to be void, the court must in the action ascertain the just amount of the taxes due for the year it is claimed the taxes are delinquent, and if, in its opinion, the assessment or any subsequent proceeding has been rendered void or voidable by the omission or commission of any act required or prohibited, the court shall order it reassessed by the Department of Revenue, and shall thereupon render judgment for the just amount of taxes due from the defendant for that year or years.

Source: SDC 1939, § 57.2001; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-14 Secretary to redetermine tax when set aside by court.

10-38-14. Secretary to redetermine tax when set aside by court. If any tax assessment or tax assessed or levied originally and directly by the Department of Revenue is adjudged illegal and nonenforceable, or set aside by any court of competent jurisdiction, the secretary of revenue, whether any part of the taxes assessed or levied has been paid or not, shall reascertain and redetermine the fair market value of all the taxable property of the utility.

Source: SL 1939, ch 281, § 1; SDC Supp 1960, § 57.0207; SL 1994, ch 73, § 38; SL 1997, ch 61, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-15 Information required by secretary for purpose of reassessment.

10-38-15. Information required by secretary for purpose of reassessment. The secretary of revenue is hereby vested with authority to require any person or company whose property is sought to be reassessed and retaxed, to furnish such information and statistics in addition to that contained in its original return, as he may deem necessary to assist him in making such reassessment and revaluation.

Source: SL 1939, ch 281, § 2; SDC Supp 1960, § 57.0208; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-16 Notice to taxpayer of time and place of reassessment.

10-38-16. Notice to taxpayer of time and place of reassessment. Before making such reassessment and revaluation, the secretary of revenue shall give notice to the person or company making a return of property, by registered or certified mail, that he intends to reassess and revalue the property of such person or company and the time and place at which such reassessment and revaluation will be made, which date shall be not less than ten days from the date of mailing such notice.

Source: SL 1939, ch 281, § 3; SDC Supp 1960, § 57.2709; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-17 Reassessment as of original assessment date.

10-38-17. Reassessment as of original assessment date. At the time and place specified in such notice, the secretary of revenue shall proceed to reassess and revalue such property. The ownership and valuation of the reassessment shall be as of the original assessment date, and shall be in the manner provided by law.

Source: SL 1939, ch 281, § 4; SDC Supp 1960, § 57.0210; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-18 , 10-38-19. Repealed.

10-38-18, 10-38-19. Repealed by SL 1994, ch 73, §§ 39, 40.



§ 10-38-20 Rate of tax on reassessment--Interest from original delinquency date.

10-38-20. Rate of tax on reassessment--Interest from original delinquency date. The tax upon such reassessment shall be computed and determined at the same tax rate as the original tax on said property for the year or years for which such reassessment was made. Any portion of the relevied tax that shall not have been paid prior to the date of delinquency of the original tax shall bear interest at the same rate and from the same dates as the unpaid portion of the original tax.

Source: SL 1939, ch 281, § 7; SDC Supp 1960, § 57.0213.



§ 10-38-21 Repeated reassessments.

10-38-21. Repeated reassessments. The power to reassess and to reascertain and redetermine the value of property and the taxes due thereon may be exercised as provided for in §§ 10-38-14 to 10-38-20, inclusive, as often as may be necessary until the amount of taxes legally due from any such person or company or upon his or its property for any year has been finally and definitely determined.

Source: SL 1939, ch 281, § 8; SDC Supp 1960, § 57.0214.



§ 10-38-22 Reassessments subject to laws applicable to original assessment.

10-38-22. Reassessments subject to laws applicable to original assessment. For the purpose of §§ 10-38-14 to 10-38-21, inclusive, all the provisions of the laws of this state in respect to the original assessment and taxation of the properties of the class referred to in § 10-38-14, shall apply to such reassessment and the levy and extension of taxes thereon insofar as they are consistent and applicable.

Source: SL 1939, ch 281, § 6; SDC Supp 1960, § 57.0212.



§ 10-38-23 General tax laws applicable to collection of special assessments from utilities.

10-38-23. General tax laws applicable to collection of special assessments from utilities. The provisions of this code relating to general taxes shall apply to the enforcement and collection of any delinquent special assessment against a public utility company, so far as such provisions are applicable, and wherever in this code reference is made to general taxes, the same shall be construed to include special assessments, as well as taxes for general purposes.

Source: SL 1913, ch 340, § 2; RC 1919, § 6664; SDC 1939, § 57.2004.



§ 10-38-24 Seizure and advertisement for sale of property of utility delinquent in specialassessment.

10-38-24. Seizure and advertisement for sale of property of utility delinquent in special assessment. If any public utility company, subject to taxation under any of chapters 10-28, 10-32, 10-33, 10-34, and 10-35 shall neglect or refuse to pay any special assessment levied against such utility company, the county treasurer, city treasurer, or other officer charged with its collection, whenever such special assessment shall become delinquent, shall collect the same by seizure of engines, cars, rolling stock, and any personal property of such company, in an amount sufficient to pay such special assessment, with accrued penalty and interest and all accrued costs, wherever the same may be found in the county or counties in which such special assessment may have been made and levied, and shall immediately proceed to advertise the same for sale in three public places in the county, or by advertisement in one of the newspapers published in the county where such property is taken, for a period of at least ten days before such sale, stating the time when and place where such property will be sold.

Source: SL 1913, ch 340, § 1; RC 1919, § 6663; SDC 1939, § 57.2002.



§ 10-38-25 Sale of utility property for special assessment.

10-38-25. Sale of utility property for special assessment. If the special assessment or assessments for which such property is distrained, and the accrued costs thereon, are not paid before the day appointed for such sale, such treasurer shall proceed to sell such property at public auction, or so much thereof as shall be sufficient to pay such special assessment, penalty, and cost of such seizure and sale.

Source: SL 1913, ch 340, § 1; RC 1919, § 6663; SDC 1939, § 57.2002.



§ 10-38-26 Surplus above special assessments and expenses returned to utility--Accounting bytreasurer.

10-38-26. Surplus above special assessments and expenses returned to utility--Accounting by treasurer. Any surplus remaining above the special assessment or assessments, charges for keeping, fees for sale, fees for levying on the property and mileage, as allowed by law, shall be returned to the owner; and the treasurer shall, on demand, render an account in writing of the sale and charges.

Source: SL 1913, ch 340, § 1; RC 1919, § 6663; SDC 1939, § 57.2002.



§ 10-38-27 Return to utility of property not sold for want of bidders.

10-38-27. Return to utility of property not sold for want of bidders. If the property so distrained and seized cannot be sold for want of bidders, the treasurer shall return a statement of the fact, and return the property to the possession of the public utility company from which the same was taken and such tax shall be returned as unpaid.

Source: SL 1913, ch 340, § 1; RC 1919, § 6663; SDC 1939, § 57.2002.



§ 10-38-28 Special assessment collection procedure applicable to past delinquencies.

10-38-28. Special assessment collection procedure applicable to past delinquencies. Sections 10-38-23 to 10-38-27, inclusive, shall apply to the enforcement and collection of all delinquent special assessments or taxes that may have heretofore become delinquent, as well as to all special assessments or taxes which shall hereafter become delinquent.

Source: SL 1913, ch 340, § 3; RC 1919, § 6665; SDC 1939, § 57.2003.



§ 10-38-29 Notice of valuation of centrally assessed property.

10-38-29. Notice of valuation of centrally assessed property. Notwithstanding any provision of any law to the contrary, the Department of Revenue shall send a notice, by registered or certified mail not later than the first Monday of September of each year, to the county auditor of each county where any centrally assessed property is located which is subject to taxation under the provisions of chapters 10-28, 10-29, 10-33, 10-34, 10-35, 10-37, and 49-37. The notice shall advise the county auditor of the final assessed valuation of each such utility's taxable value within the county for the applicable tax year.

Source: SL 1993, ch 92, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-30 Appeal of valuation of centrally assessed property--Notice of appeal.

10-38-30. Appeal of valuation of centrally assessed property--Notice of appeal. Any public taxing district, governmental subdivision of this state, or affected utility feeling aggrieved by any decision of the Department of Revenue as to the final assessed valuation of the utility, or the equalization of the utility's valuation, or from any decision relating to the allocation or distribution of such utility's taxable property among the taxing districts or governmental subdivisions of this state may appeal such decision to the sixth judicial circuit court in Hughes County. Any utility affected by such appeal shall be a party to such proceeding and notice of such appeal shall be given to such utility. Any governmental subdivision or public taxing district affected by the appeal of any utility shall be entitled to notice of such proceedings in writing by the appealing party and the affected taxing district shall be entitled to intervene in such appeal.

Source: SL 1993, ch 92, § 2; SL 1996, ch 77, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-31 De novo appeals of centrally assessed property.

10-38-31. De novo appeals of centrally assessed property. All appeals pursuant to § 10-38-30 shall be considered de novo by the sixth judicial circuit court in Hughes County.

Source: SL 1993, ch 92, § 3.



§ 10-38-32 Perfection of appeals of centrally assessed property.

10-38-32. Perfection of appeals of centrally assessed property. Any appeal to the sixth judicial circuit pursuant to § 10-38-30 shall be perfected by the filing of a notice of appeal in the Office of the Clerk of Courts of Hughes County on or before the first Monday in October of the subject tax year.

Source: SL 1993, ch 92, § 4; SL 1994, ch 73, § 43.



§ 10-38-33 Consolidation of appeals of centrally assessed property.

10-38-33. Consolidation of appeals of centrally assessed property. All appeals regarding a utility's property shall be consolidated by the circuit court into a single action.

Source: SL 1993, ch 92, § 5.



§ 10-38-33.1 Circuit court may award attorney fees against unsuccessful appellant.

10-38-33.1. Circuit court may award attorney fees against unsuccessful appellant. The sixth judicial circuit court may award reasonable attorneys' fees, in an action brought to court pursuant to this chapter against any appellant relative to the assessment, allocation, equalization, or distribution of property if the appellant does not prevail in its appeal of the property assessment, allocation, equalization, or distribution.

Source: SL 1999, ch 48, § 3.



§ 10-38-33.2 Supreme Court may award attorney fees against unsuccessful appellant--Exemptionif appellant is state.

10-38-33.2. Supreme Court may award attorney fees against unsuccessful appellant--Exemption if appellant is state. On motion, the Supreme Court may award reasonable attorneys' fees in an action brought to the Supreme Court pursuant to this chapter against any appellant relative to the assessment, allocation, equalization, or distribution of property if the appellant does not prevail in its appeal of the property assessment, allocation, equalization, or distribution. The motion shall be accompanied by counsel's verified itemized statement of costs incurred and legal services rendered. No award for attorney's fees may be made for or against the State of South Dakota in the Supreme Court.

Source: SL 1999, ch 48, § 4.



§ 10-38-34 Nonparticipation in administrative action not a bar to appeal.

10-38-34. Nonparticipation in administrative action not a bar to appeal. It is not a bar to any appeal by a public taxing district or governmental subdivision under § 10-38-30 that the public taxing district or governmental subdivision did not participate or intervene in the administrative action of the Department of Revenue.

Source: SL 1993, ch 92, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 39 - Mineral Severance Tax

§ 10-39-1 to 10-39-22. Repealed.

10-39-1 to 10-39-22. Repealed by SL 1970, ch 73.



§ 10-39-23 to 10-39-41. Repealed.

10-39-23 to 10-39-41. Repealed by SL 1981, ch 95, § 15.



§ 10-39-42 Definitions.

10-39-42. Definitions. Terms used in this chapter mean:

(1) "Department," the South Dakota Department of Revenue;

(2) "Precious metals," gold and silver;

(3) "Secretary," the secretary of the South Dakota Department of Revenue;

(4) "Severing," the mining, extracting, or producing of any precious metal.
Source: SL 1981, ch 95, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 91; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-43 Severance tax on gold.

10-39-43. Severance tax on gold. For the privilege of severing precious metals in this state, there is imposed a severance tax of four dollars per ounce of gold severed in this state.

Source: SL 1981, ch 95, § 2; SL 1984, ch 78, § 1; SL 1994, ch 89, § 1.



§ 10-39-44 Gross yield and gross production defined.

10-39-44. Gross yield and gross production defined. In this chapter, gross yield means total receipts from the sale of precious metals severed in this state. Gross yield includes the amount received in money, credits, property, or other consideration from the sale of precious metals severed in this state without any deduction for the cost of severing precious metals, the cost of labor or services, deduction for losses, or any other expenses. Gross production means the total number of ounces of precious metals severed in this state.

Source: SL 1981, ch 95, § 3; SL 1994, ch 89, § 2.



§ 10-39-45 Finished value subject to tax--Allocation between processors.

10-39-45. Finished value subject to tax--Allocation between processors. For the purposes of this chapter, the severing of precious metals and the further acts or processes necessary to separate, refine, or finish the product are construed to be a continuous and uninterrupted process, and the tax imposed by this chapter shall apply to the value of the finished product. If the processes of refining, finishing, or smelting are carried on by a different person than mined or severed the ore or product from its natural state, the tax shall apply to the value of the finished product and the amount payable by each part engaged in the production shall be allocated by the secretary of revenue by a computation of the value of the product in each state of production. The total tax so allocated may not exceed the total percent to be collected.

Source: SL 1981, ch 95, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-45.1 Imposition of tax on net profit--Rate.

10-39-45.1. Imposition of tax on net profit--Rate. In addition to any other tax imposed in chapter 10-39, there is imposed a tax of ten percent of the net profits from the sale of precious metals severed in this state.

Source: SL 1984, ch 78, § 2; SL 1994, ch 89, § 3.



§ 10-39-45.2 Deductions for determining net profit.

10-39-45.2. Deductions for determining net profit. Net profits shall be determined by subtracting from the gross yield, as defined by § 10-39-44, the following deductions for costs paid or incurred during the period for which the tax is paid:

(1) The cost of extracting the precious metals;

(2) The cost of transporting the precious metals from the mines to the place or places of reduction, refining, and sale;

(3) The cost of reduction, refining, and sale;

(4) The cost of marketing and delivering the products and the conversion of the products into money;

(5) The cost of maintenance and repairs of all mine machinery, equipment, apparatus, and facilities; all milling, smelting, and reduction works, plants, and facilities; all transportation facilities and equipment; and general administrative buildings and facilities within the State of South Dakota;

(6) All interest costs and all insurance costs paid or accrued on the machinery, equipment, apparatus, works, plants, and facilities, including moneys expended for industrial insurance or workers' compensation, the actual cost of hospital and medical attention, accident benefits, group insurance, pensions, recreation, and payments into pension and profit-sharing trusts and employee welfare;

(7) Depreciation on the cost of the machinery, equipment, apparatus, works, plants, and facilities mentioned in subdivision (5) of this section at the same rates allowable for federal income tax purposes;

(8) The cost of development and exploration work in or about the mine or upon a group of mines when operated as a unit;

(9) The cost of reclamation pursuant to chapter 45-6B;

(10) The cost of royalty payments;

(11) All state and local taxes;

(12) General administrative expense in connection with mining or extracting and milling operations incurred within the State of South Dakota.

Such deductions do not include general administrative costs or salaries incurred outside the State of South Dakota.

Source: SL 1984, ch 78, § 3.



§ 10-39-45.3 Estimated tax--Filing--Payment.

10-39-45.3. Estimated tax--Filing--Payment. On or before the last day of January, April, July, and October, each person who mined or extracted precious metals during the previous calendar year shall file with the Department of Revenue a verified estimate of the person's tax for the current year and pay one-fourth of the estimated taxes.

Source: SL 1984, ch 78, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 92; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-45.4 Annual filing--Payment, refund, or application to next estimate.

10-39-45.4. Annual filing--Payment, refund, or application to next estimate. On or before the first day of June, each person subject to the tax imposed by this chapter shall file and pay the balance of any tax due from the previous calendar year. If the estimated tax payments made for the previous calendar year exceed the amount due, the excess shall be refunded or applied to the next quarterly estimate.

Source: SL 1984, ch 78, § 5.



§ 10-39-45.5 Annual statement required--Form--Contents.

10-39-45.5. Annual statement required--Form--Contents. Any person engaged in mining or extracting precious metals in the state shall annually on the first day of June file a statement with the secretary of revenue showing the gross yield, gross production, and net profits from precious metal mining or extraction for the previous calendar year. This statement shall indicate each deduction from gross yield and the details as provided in § 10-39-45.2. The secretary shall prescribe the form for the statement required by this section. A person filing the form required by this section shall verify the accuracy of all the information contained in the report.

Source: SL 1984, ch 78, § 6; SL 1994, ch 89, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-45.6 Delinquency.

10-39-45.6. Delinquency. If the total tax due is paid on or before June first and if the quarterly estimates total more than eighty percent of the total tax, no delinquency exists.

Source: SL 1984, ch 78, § 7.



§ 10-39-46 Superseded.

10-39-46. Superseded.



§ 10-39-47 Lien of tax--Recording--Release.

10-39-47. Lien of tax--Recording--Release. A tax due and unpaid under this chapter is a lien on all of the property of the taxpayer. The lien shall be perfected by the filing and recording of a notice of lien with the register of deeds in the county where the taxpayer resides or has property and shall thereafter constitute constructive notice to purchasers of the existence and superiority of the lien. The notice of lien shall contain the name of the tax debtor, the amount of taxes claimed to be due, and a description of the property against which the lien is claimed. The register of deeds of any county in which the lien is filed shall index the lien in the same form and manner and in the same book as provided for the indexing of income tax liens in chapter 10-43, except that the entry in the index shall show that the lien is a severance tax lien. On payment of the tax, the secretary of revenue shall release the lien.

Source: SL 1981, ch 95, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-48 Failure to file statements as misdemeanor--Determination of tax.

10-39-48. Failure to file statements as misdemeanor--Determination of tax. Every person severing precious metals in this state who fails to file the required statements with the Department of Revenue is guilty of a Class 1 misdemeanor. If any person fails to file required statements, the secretary of revenue may determine the value of the precious metals severed and the amount of tax due.

Source: SL 1981, ch 95, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-49 Promulgation of rules.

10-39-49. Promulgation of rules. The secretary of revenue may, pursuant to chapter 1-26, promulgate rules concerning:

(1) The procedures for filing a tax return and payment of the tax;

(2) The definition of deductible costs; and

(3) Determining the application of the tax and exemptions.
Source: SL 1981, ch 95, § 8; SL 1987, ch. 82, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-50 Access to taxpayer's records--Violation as misdemeanor.

10-39-50. Access to taxpayer's records--Violation as misdemeanor. Any person owning a precious metal mine or severing precious metals shall, on demand by the secretary of revenue, make available all books, records, inventories, correspondence, and memoranda relating to the severing of precious metals. Any person violating the provisions of this section is guilty of a Class 2 misdemeanor.

Source: SL 1981, ch 95, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-51 Payment under protest--Action for recovery--Repayment--Restraining collectionprohibited.

10-39-51. Payment under protest--Action for recovery--Repayment--Restraining collection prohibited. A taxpayer who is required by the secretary of revenue to pay a tax that the taxpayer deems improper or unlawful in amount may pay the tax under protest and may recover the tax without interest, if an action is commenced in the circuit court against the secretary within six months after payment and a judgment is granted to the taxpayer. A judgment against the secretary shall be paid out of any money not otherwise appropriated in the state general fund upon a voucher duly approved by the secretary. This remedy is exclusive of all other remedies and no injunction to restrain or delay the collection of a tax claimed to be due may be issued by any court in this state.

Source: SL 1981, ch 95, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 93; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-52 False statement as felony--Forfeiture.

10-39-52. False statement as felony--Forfeiture. A person who intentionally makes or files, under oath, a statement required by this chapter which is false, is guilty of a Class 6 felony. The market value of all precious metals on which the person makes a false statement shall be forfeited to the State of South Dakota.

Source: SL 1981, ch 95, § 11.



§ 10-39-53 Exemption of persons severing small amounts.

10-39-53. Exemption of persons severing small amounts. Each person severing precious metals shall be given an exemption from the taxes imposed by this chapter for the first twenty ounces of precious metals severed each year.

Source: SL 1981, ch 95, § 12; SL 1984, ch 78, § 8.



§ 10-39-54 Distribution of proceeds.

10-39-54. Distribution of proceeds. All taxes, interest and penalties imposed and collected by the secretary of revenue under this chapter shall be distributed as follows:

(1) For persons severing precious metals that were in business in the state prior to January 1, 1981, all revenues collected shall be deposited in the state treasury and credited to the general fund;

(2) For persons permitted on or after January 1, 1981, for the purpose of severing precious metals, eighty percent of the revenues collected shall be deposited in the state treasury and credited to the general fund, while the remaining twenty percent shall be remitted by the secretary of revenue to the treasurer of the county in which the precious metals were severed. When the county has received a total of one million dollars attributable to any person subject to the tax, all future revenues attributable to that person shall be deposited in the state treasury and credited to the general fund. No merger, consolidation or acquisition of a person subject to §§ 10-39-54 to 10-39-54.4, inclusive, by another such person shall limit the share of revenue due to the county from the person so acquired.

However, any revenues attributed to the severance of precious metals from lands owned or controlled by the State of South Dakota shall be deposited in the common school permanent fund.

Source: SL 1981, ch 95, § 13; SL 1988, ch 101, § 1; SL 1993, ch 53, § 20; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-54.1 Transfer of revenue payable to county.

10-39-54.1. Transfer of revenue payable to county. The secretary of revenue shall transfer by the end of the calendar month next succeeding each reporting period the revenue payable to a county pursuant to subdivision § 10-39-54(2).

Source: SL 1988, ch 101, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-54.2 Impact and economic diversification trust fund--Deposit of county funds therein--Threshold level for allocations.

10-39-54.2. Impact and economic diversification trust fund--Deposit of county funds therein--Threshold level for allocations. Upon receipt of any funds paid to a county under the provisions of §§ 10-39-54 to 10-39-54.4, inclusive, the county treasurer shall deposit the funds in a trust account to be known as the impact and economic diversification trust fund. No allocation of such funds for authorized purposes may be made until the balance of such fund, including accumulated interest, initially reaches or exceeds a threshold level of four hundred thousand dollars.

Source: SL 1988, ch 101, § 3.



§ 10-39-54.3 Allocation of funds by county--Purposes.

10-39-54.3. Allocation of funds by county--Purposes. The county auditor shall, at the direction of the board of county commissioners, allocate funds received by the county pursuant to §§ 10-39-54 to 10-39-54.4, inclusive, to be distributed by the county treasurer for the following purposes in the indicated amounts:

(1) On a yearly basis, the board of county commissioners may allocate funds, in an amount not exceeding one hundred thousand dollars, for road and school purposes to offset social, economic, or physical impacts, either direct or indirect, resulting from mineral development or production in the county;

(2) Accumulated interest income earned on the principal of the fund may be allocated under terms and conditions to be determined by the board of county commissioners for the purpose of fostering the diversification and expansion of the economic base of the county by assisting the private sector in generating employment and income opportunities for county residents;

(3) As a result of either a severe economic impact that would have widespread negative income and employment consequences on the residents of the county or the presence of an unusual economic development opportunity that would have a significant positive impact on the economic base and income or employment levels of the county, the commissioners may allocate any amount of revenue contained in the fund. Any funds spent pursuant to this subdivision shall be based upon a credible feasibility analysis or mitigation plan and shall have the approval of the Governor's Office of Economic Development or any successor agency that is charged with promoting economic development in the state;

(4) A maximum of ten thousand dollars per year may be allocated for research activities that will foster the expansion and diversification of the economic base of the county, including but not limited to economic feasibility studies, recreation planning and land utilization studies designed to analyze potential, adaptive reuse of previously reclaimed mining land.
Source: SL 1988, ch 101, § 4.



§ 10-39-54.4 Annual accounting by county.

10-39-54.4. Annual accounting by county. On or before January thirty-first of each year, the board of county commissioners shall cause to be filed with the state auditor general a financial accounting of all funds held at the beginning and end of the previous calendar year, segregating such funds into severance tax payments and interest earnings generated from such payments. The county shall report the uses associated with the spending of any fund proceeds during the previous calendar year, categorized in accordance with the four classes of use specified in § 10-39-54.3.

Source: SL 1988, ch 101, § 5.



§ 10-39-55 Repealed.

10-39-55. Repealed by SL 1984, ch 78, § 9.



§ 10-39-56 Tax on owners of royalty or working interests--Withholding and remittance--Exemptions.

10-39-56. Tax on owners of royalty or working interests--Withholding and remittance--Exemptions. The owner of a royalty interest, of an overriding royalty or of profits or working interest shall pay a tax equal to eight percent of the value received for the right to sever precious metals. The person severing precious metals shall withhold the tax from the distributions made to the owner of interest. The person severing precious metals shall remit the tax with his quarterly remittance following the distribution. The provisions of this section do not apply to royalty interests owned by the federal government, state government, or a local government.

Source: SL 1984, ch 78, § 10.



§ 10-39-58 Temporary provisions for severance tax on precious metals--Rate according to valueof gross yield.

10-39-58. Temporary provisions for severance tax on precious metals--Rate according to value of gross yield. Notwithstanding the provisions of § 10-39-43, for the privilege of severing precious metals in this state, for the time period beginning July 1, 1993, and ending June 30, 1994, there is imposed a severance tax of two percent of the first fifty million dollars of the gross yield from the sale of precious metals severed in this state, and a severance tax of one percent of the gross yield from the sale of precious metals in excess of fifty million dollars severed in this state.

Source: SL 1992, ch 87, § 1; SL 1993, ch 93, § 1.



§ 10-39-59 Due dates of quarterly payments.

10-39-59. Due dates of quarterly payments. Notwithstanding the provisions of §§ 10-39-45.3, 10-39-45.4, and 10-39-45.5, the period set forth in § 10-39-58 shall be treated as a separate tax year. The estimated payment for the quarter ending September 30, 1993, is due on or before the last day of October; the estimated payment for the quarter ending December 31, 1993, is due on or before the last day of January 1994; the estimated payment for the quarter ending March 31, 1994, is due on or before the last day of April 1994, and the estimated payment for the quarter ending June 30, 1994, is due on or before the last day of July 1994.

The final return and final payment of tax for the period provided for in § 10-39-58 is due December 1, 1994. If the total tax due is paid on or before December 1, 1994, and if the quarterly estimates total more than eighty percent of the total tax, no delinquency exists. The final return and final payment of tax for that portion of the calendar tax year ending December 31, 1994, not included within the provisions of § 10-39-58, is due as provided in §§ 10-39-45.4 and 10-39-45.5.

Source: SL 1992, ch 87, § 2; SL 1993, ch 93, § 2.



§ 10-39-60 Temporary tax not additional tax.

10-39-60. Temporary tax not additional tax. Nothing in § 10-39-58 or 10-39-59 may be construed to mean that the tax imposed under § 10-39-58 is in addition to the tax imposed by § 10-39-43.

Source: SL 1992, ch 87, § 3.



§ 10-39-61 to 10-39-66. Repealed.

10-39-61 to 10-39-66. Repealed by SL 1997, ch 66, §§ 11 to 16.



§ 10-39-67 Filing verified estimates--Payment due.

10-39-67. Filing verified estimates--Payment due. Effective January 1, 1993, persons required to report net profits tax shall file verified estimates of the tax due and pay one-fourth of the tax on the last day of April for the quarter ending on March thirty-first, on the last day of July for the quarter ending June thirtieth, on the last day of October for the quarter ending September thirtieth, and on the last day of January for the quarter ending December thirty-first. The final return and final payment of any additional tax due for the preceding calendar year is due June first of the year following the year for which the report is due.

Source: SL 1994, ch 89, § 4.



§ 10-39-68 Additional tax on precious metals--Rate.

10-39-68. Additional tax on precious metals--Rate. In addition to the tax imposed in § 10-39-43, there is hereby imposed an additional tax on each ounce of precious metals severed as follows:

(1) Four dollars per ounce of gold severed during a quarter if the average price of the precious metal is eight hundred dollars per ounce or greater;

(2) Three dollars per ounce of gold severed during a quarter if the average price of the precious metal is seven hundred dollars per ounce or greater;

(3) Two dollars per ounce of gold severed during a quarter if the average price of the precious metal is six hundred dollars per ounce or greater; and

(4) One dollar per ounce of gold severed during a quarter if the average price of the precious metal is five hundred dollars per ounce or greater.

The average price of gold shall be computed by summing the daily London Final price of the precious metal for each business day of the quarter and dividing by the number of business days in the quarter.

Source: SL 1994, ch 89, § 5.






Chapter 39A - Energy Minerals Severance Tax

§ 10-39A-1 Severance tax imposed on energy minerals--Rate.

10-39A-1. Severance tax imposed on energy minerals--Rate. For the privilege of severing energy minerals in this state, there is imposed on the owner or operator of any energy mineral an excise tax, to be termed a "severance tax," equal to four and one-half percent of the taxable value of any energy minerals severed and saved by or for the owner or operator.

Source: SL 1977, ch 93, § 1; SL 1978, ch 81, § 1; SL 1979, ch 78, § 1; SL 2008, ch 37, § 94.



§ 10-39A-1.1 Definition of terms.

10-39A-1.1. Definition of terms. Terms used in this chapter mean:

(1) "Energy minerals," any mineral fuel including coal, lignite, petroleum, oil, natural gas, uranium, and thorium and any combination of minerals used in the production of energy;

(2) "Market value," the price at which the property would change hands between a willing buyer and willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of the facts;

(3) "Operator," a person who directly or physically severs minerals from the land;

(4) "Owner of interest" or "owner," an owner of a landowner's royalty, of an overriding royalty, or of profits and working interests, or any combination thereof. The term does not include an owner of federal, state, or local governmental royalty interest;

(5) "Sale price," the total consideration received in exchange for energy minerals;

(6) "Secretary," the secretary of the South Dakota Department of Revenue;

(7) "Severing," the mining, extracting, or producing of any energy minerals in South Dakota;

(8) "Severor," a person engaging in the business of severing energy minerals that the person owns or a person who is the owner of energy minerals and has another person performing the severing of such energy minerals, except that the term does not include the State of South Dakota or its political subdivisions.
Source: SL 1978, ch 81, § 2; SL 1979, ch 78, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 95; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39A-2 Taxable value based on sale price or market value--Governmental royalty interestsdeducted.

10-39A-2. Taxable value based on sale price or market value--Governmental royalty interests deducted. Except as otherwise provided in this chapter, the taxable value of any energy mineral which has been sold is the sale price of such mineral less any rental or royalty payment belonging to the United States or the State of South Dakota or its political subdivisions and the taxable value of any severed and saved energy mineral which has not been sold is the market value of such mineral less any rental or royalty payment belonging to the United States or the State of South Dakota or its political subdivisions.

Source: SL 1977, ch 93, § 1; SL 1978, ch 81, § 4.



§ 10-39A-2.1 Posted field price as taxable value.

10-39A-2.1. Posted field price as taxable value. When any energy mineral has a posted field price at the point of productions, the taxable value of such mineral is the posted field price.

Source: SL 1978, ch 81, § 5.



§ 10-39A-2.2 Uranium ore taxed on triuranium octa-oxide content.

10-39A-2.2. Uranium ore taxed on triuranium octa-oxide content. The taxable value of severed and saved uranium-bearing material is the sales price per pound of the content of triuranium octa-oxide contained in the severed and saved uranium ore or processed yellow-cake concentrate, regardless of the form in which the product is actually disposed of. However, if the severed and saved uranium ore or processed uranium yellow-cake concentrate is not sold, the taxable value is the market value of the triuranium octa-oxide in such material.

Source: SL 1978, ch 81, § 6.



§ 10-39A-3 Collection and administration according to mineral severance tax procedures.

10-39A-3. Collection and administration according to mineral severance tax procedures. The tax provided for in this chapter shall be collected and administered as provided in chapter 10-39. However, §§ 10-39-24 to 10-39-26, inclusive, §§ 10-39-28 to 10-39-31, inclusive and § 10-39-35 do not apply to the tax imposed by this chapter.

Source: SL 1977, ch 93, § 3; SL 2008, ch 37, § 96.



§ 10-39A-3.1 Point of imposition of severance tax.

10-39A-3.1. Point of imposition of severance tax. An energy mineral is subject to the severance tax when it is sold or consumed, whichever occurs first.

Source: SL 1978, ch 81, § 7; SL 1991, ch 93.



§ 10-39A-4 Operator to be designated to file returns and pay tax--Tax withheld from owner--Designated operator.

10-39A-4. Operator to be designated to file returns and pay tax--Tax withheld from owner--Designated operator. Each owner of interests in energy minerals produced from a single well or mine shall designate an operator to file all required returns and to pay the tax due under this chapter. The tax, subject to any provisions to the contrary in any written contract, lease, or other form of agreement, shall be withheld from distributions that would otherwise be made to each owner by the operator for payment to the state. If any owner of interests in energy minerals produced from a single well or mine fails to designate such an operator, then the person designated as operator by the owner of the working interest in the well or mine, or, if no such person has been designated, then the person holding the greatest portion of the working interest in such well or mine, is the designated operator for purposes of this section.

Source: SL 1977, ch 93, § 4; SL 1978, ch 81, § 8; SL 2008, ch 37, § 97.



§ 10-39A-5 Quarterly filing of reports and remission of tax due--Forms--Violation asmisdemeanor.

10-39A-5. Quarterly filing of reports and remission of tax due--Forms--Violation as misdemeanor. Within thirty days after the close of each quarter ending respectively on March thirty-first, June thirtieth, September thirtieth, and December thirty-first of each year, each owner of severed energy minerals or person designated to remit the tax on behalf of the owners shall file with the secretary of revenue under oath a report of the amount of energy minerals which became subject to the severance tax in the previous quarter and the amount of tax due under the provisions of this chapter and shall remit with such report the amount of tax thereof shown to be due. Any report made shall be on forms and in accordance with rules promulgated by the secretary of revenue pursuant to chapter 1-26. A violation of this section is a Class 1 misdemeanor.

Source: SL 1977, ch 93, § 2; SL 1978, ch 81, § 9; SL 1987, ch 82, § 17; SL 1992, ch 158, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39A-6 Superseded.

10-39A-6. Superseded.



§ 10-39A-7 Severance tax in lieu of taxes other than sales, use, and property taxes.

10-39A-7. Severance tax in lieu of taxes other than sales, use, and property taxes. This tax is in lieu of the tax provided in § 10-39-24 and in lieu of all other occupational, excise, income, privilege, franchise taxes, and any other mineral taxes levied by the State of South Dakota, but is not in lieu of sales, use, and property taxes.

Source: SL 1977, ch 93, § 1; SL 2008, ch 37, § 98.



§ 10-39A-8 Division of tax proceeds between county and state.

10-39A-8. Division of tax proceeds between county and state. All taxes, interest and penalties imposed and collected by the secretary of revenue under this chapter shall be distributed as follows:

(1) One-half shall be returned to the county in which the energy minerals or mineral products were severed;

(2) One-half share shall be paid into the state treasury and credited to the general fund.
Source: SL 1978, ch 81, §§ 11, 12; SL 1979, ch 77, §§ 4, 5; SL 1981, ch 96; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 28, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39A-8.1 , 10-39A-8.2. Repealed.

10-39A-8.1, 10-39A-8.2. Repealed by SL 2007, ch 28, §§ 2, 3.



§ 10-39A-9 Vouchers and warrants for payments to counties.

10-39A-9. Vouchers and warrants for payments to counties. Funds paid to counties under this chapter shall be paid out on warrants drawn by the state auditor on vouchers approved by the director of the Office of Economic Development or his designee.

Source: SL 1978, ch 81, § 13; SL 1979, ch 77, § 2.



§ 10-39A-10 County trust and agency account--Purposes for which proceeds used by counties.

10-39A-10. County trust and agency account--Purposes for which proceeds used by counties. Upon receipt of any funds paid to a county under the provisions of this chapter, the county treasurer shall deposit the funds in a trust and agency account. The county auditor shall at the direction of the board of county commissioners, allocate the funds to be distributed by the county treasurer for school and road purposes to offset social, economic, or physical impacts, either direct or indirect, resulting from energy development or production in the county.

Source: SL 1978, ch 81, § 14; SL 1979, ch 77, § 3.



§ 10-39A-11 Prepayment of county share of tax.

10-39A-11. Prepayment of county share of tax. Any person or corporation intending to mine or extract minerals may, upon the request of the board of county commissioners of the county in which the mine or extraction of minerals is to occur, prepay an amount equal to five times the county share of the estimated severance tax which would be due the year the mine or mineral extraction facility is at peak production.

Source: SL 1980, ch 88, § 1.



§ 10-39A-12 Prepayment to be voluntary--Compulsion as malfeasance.

10-39A-12. Prepayment to be voluntary--Compulsion as malfeasance. Nothing in §§ 10-39A-11 to 10-39A-14, inclusive, obligates any person or corporation to prepay a severance tax except under voluntary agreement. Any action by a county commissioner or any other public official to compel involuntary prepayment of severance tax constitutes malfeasance of office.

Source: SL 1980, ch 88, § 2; SL 2008, ch 37, § 100.



§ 10-39A-13 Prepayment limited to county portion of tax.

10-39A-13. Prepayment limited to county portion of tax. No agreement for prepayment of severance tax may involve funds other than those to be returned to a county under the provisions of subdivision 10-39A-8(1).

Source: SL 1980, ch 88, § 2; SL 2008, ch 37, § 101.



§ 10-39A-14 Computation of tax due--Credit for tax prepaid.

10-39A-14. Computation of tax due--Credit for tax prepaid. If a mineral subject to the severance tax is mined or extracted, the severance tax obligation shall be computed, in accordance with this chapter except that the prepaid severance tax shall be credited against the county share of the severance tax pursuant to subdivision 10-39A-8(1) which the person or corporation would have paid without a prepayment agreement. The tax credit shall cease when the amount of prepaid severance tax is equal to the county apportionment of severance tax due without a prepayment agreement.

Source: SL 1980, ch 88, § 3.



§ 10-39A-15 Superseded.

10-39A-15. Superseded.



§ 10-39A-16 Action by secretary for collection of delinquent taxes--Exemption from execution.

10-39A-16. Action by secretary for collection of delinquent taxes--Exemption from execution. All delinquent taxes imposed by this chapter shall constitute a debt due to the State of South Dakota and may be collected by action brought by the secretary in the name of the state against the delinquent tax debtor in any court of competent jurisdiction. No exemptions from the execution of a judgment so obtained may be permitted except those made absolute by the exemption laws of this state.

Source: SL 1982, ch 100, § 2.



§ 10-39A-17 Lien of tax--Filing and recording--Indexing.

10-39A-17. Lien of tax--Filing and recording--Indexing. A tax due and unpaid under this chapter is a lien upon all the property of the taxpayer against whom the taxes are assessed. A lien is perfected by the filing and recording of a notice of lien with the register of deeds of the county where the taxpayer resides or has property and constitutes constructive notice to purchasers of the existence and superiority of the lien. A notice of lien shall contain the name of the tax debtor, the amount of taxes claimed to be due, and a description of the property against which the lien is claimed. The register of deeds of the county in which such a lien is filed shall index the lien in the same form and manner and in the same book as provided for the indexing of income tax liens in chapter 10-43, except that the entry in the index shall show that the lien is a severance tax lien. Upon payment of the tax, the secretary shall release the lien.

Source: SL 1982, ch 100, § 3.



§ 10-39A-18 Inspection of books and records--Authority of secretary--Violation as misdemeanor.

10-39A-18. Inspection of books and records--Authority of secretary--Violation as misdemeanor. The secretary may inspect or examine any books, waybills, inventories, correspondence, and memoranda relating to or used in the transaction of the business of a person subject to the tax imposed by this chapter. It is a Class 1 misdemeanor for any person having charge, control, or possession of those papers, books, or records to neglect or refuse the secretary full and free access to any books, papers, or records that he requires for the purposes of this chapter.

Source: SL 1982, ch 100, § 4.



§ 10-39A-19 Inspection of books and records--Authority of county commissioner--Violation asmisdemeanor.

10-39A-19. Inspection of books and records--Authority of county commissioner--Violation as misdemeanor. The board of county commissioners of the affected county may inspect or examine any books, waybills, inventories, correspondence, and memoranda relating to or used in the transaction of the business of a person subject to the tax imposed by this chapter and severing energy minerals within that county. It is a Class 1 misdemeanor for any person having charge, control, or possession of those papers, books, or records to neglect or refuse the board full and free access to any books, papers, or records that it requires pursuant to this section.

Source: SL 1982, ch 100, § 4A.



§ 10-39A-20 False statement under oath as perjury.

10-39A-20. False statement under oath as perjury. Any person, required by this chapter to make or file a statement or to verify it under oath, who intentionally makes or verifies under oath a false statement is guilty of perjury with punishment, upon conviction, as provided by law.

Source: SL 1982, ch 100, § 5.



§ 10-39A-21 Repealed.

10-39A-21. Repealed by SL 1992, ch 158, § 4.






Chapter 39B - Conservation Tax On Severance Of Energy Minerals

§ 10-39B-1 Legislative findings.

10-39B-1. Legislative findings. The Legislature finds that:

(1) Exploration for and development of energy minerals in this state may from time to time require the expenditure of state funds in the administration of the rules and statutes; and

(2) The State of South Dakota should be compensated for those reasonable costs incurred in carrying out the duties as set forth in chapters 45-9, 45-6B, and 45-6D.
Source: SL 1983, ch 313, § 1; SL 2009, ch 13, § 6.



§ 10-39B-2 Imposition of tax--Rate--Payment--Disposition--Collection.

10-39B-2. Imposition of tax--Rate--Payment--Disposition--Collection. There is imposed on the severance of energy minerals in this state an excise tax, to be known as a conservation tax, equal to two and four-tenths mills of the taxable value of any energy minerals severed and saved. The tax shall be paid by the operator as defined in subdivision 10-39A-1.1(3). An operator may not pass the tax on to the owner of the energy minerals. The tax provided for in this chapter shall be placed in the environment and natural resources fee fund established pursuant to § 1-40-30 and collected in accordance with chapter 10-39A except that §§ 10-39A-1, 10-39A-3, and 10-39A-7 to 10-39A-14, inclusive, do not apply to the tax imposed by this chapter. The tax collected from the production of oil or gas may be used to carry out the duties as set forth in chapter 45-9. The tax collected from the production of coal or uranium may be used to carry out the duties as set forth in chapters 45-6B and 45-6D.

Source: SL 1983, ch 313, § 2; SL 1984, ch 80; SL 1994, ch 23, § 3; SL 2009, ch 13, § 7.






Chapter 40 - Imposition And Amount Of Inheritance Tax

§ 10-40-1 Definition of terms.

10-40-1. Definition of terms. Terms used in relation to inheritance taxation mean:

(1) "Contemplation of death," any transfer made with a dominant intention of avoiding the passing of the property transferred by testate or intestate laws. Any transfer made within one year of the transferor's death shall be presumed to have been made in contemplation of death, to the extent that the aggregate value of the transfers to any single donee during a calendar year exceed ten thousand dollars, and the burden of proof to show otherwise is upon the person seeking to rebut the presumption. The first ten thousand dollars of transfers to any single donee during a calendar year or transfers made more than one year prior to the transferor's death shall be deemed not to have been made in contemplation of death;

(2) "County treasurer," "state's attorney," "circuit court," and "clerk of courts," the treasurer, state's attorney, circuit court, and clerk of courts of the county having jurisdiction as provided herein;

(3) "Decedent," includes the testator, intestate, grantor, bargainor, vendor, or donor;

(4) "Estate" and "property," the real and personal property or interest therein of the testator, intestate, grantor, bargainor, vendor, or donor passing to individual legatees, devisees, heirs, next of kin, grantees, donees, vendees, or successors and includes all personal property within or without the state;

(5) "Intangible asset" or "security," any intangible personal property interest of a resident decedent, held in the name of a decedent, held in joint tenancy or in the names of one or more persons with the decedent, or held in trust by or for the decedent, including a deposit as defined by § 51A-10-1, checking account, savings account, money market account, demand deposit account, margin account, individual retirement account, P.O.D. account, certificate of deposit, account receivable, retirement fund proceeds, "security" as defined by subdivision 47-31A-401(m), predeath dividend paid or payable after death, option, bill of lading, warehouse receipt, put, call or limited partnership and also including any accrued interest or other accrued right;

(6) "Person interested in property," includes a surviving joint tenant, the trustee of any trust in which decedent had an interest, a beneficiary of decedent's trust, or the beneficiary or remainderman of any property in which decedent retained a life interest, income or other use of the property;

(7) "Power of appointment," a general power of appointment which is exercisable in favor of the decedent, his estate, his creditors, or the creditors of his estate. The term does not include any power of appointment which by its terms is:

(a) Exercisable only in favor of one or more designated persons or classes other than the decedent, his creditors, the decedent's estate, or the creditors of his estate; or

(b) Expressly not exercisable in favor of the decedent's estate or the creditors of his estate; or

(c) Limited by an ascertainable standard relating to the decedent's health, education, support, or maintenance;

(8) "Transfer," the passing of property, or any interest therein, in possession or enjoyment, present or future, by inheritance, descent, devise, succession, bequest, grant, deed, bargain, sale, gift, or appointment, in the manner herein described;

(9) "Transferee," any person to whom such property or interest therein passes, or his successor;

(10) "True and full value in money" and "value," the usual cash selling price at the place where the property to which the term is applied is at the time of determining its value.
Source: SL 1915, ch 217, § 23; RC 1919, § 6869; SDC 1939, § 57.2101 (1) to (7); SL 1943, ch 293; SL 1989, ch 99, § 1; SL 1989, ch 100; SL 1992, ch 88, §§ 1, 2.



§ 10-40-2 Tax imposed--Transfers subject to tax.

10-40-2. Tax imposed--Transfers subject to tax. A tax shall be imposed upon any transfer of property, real, personal, or mixed, or any interest therein or income therefrom, in trust or otherwise, to any person, association, or corporation except a county, township, or municipal corporation, within the state, for strictly county, township, or municipal purposes, in the following cases:

(1) When the transfer is by will or by intestate laws of this state from any person dying possessed of the property while a resident of the state;

(2) When a transfer is by will or intestate law, of property within the state or within its jurisdiction and the decedent was a nonresident of the state at the time of his death;

(3) When the transfer is of property made by a resident or by a nonresident when such nonresident's property is within this state, or within its jurisdiction, by deed, grant, bargain, sale, or gift, made in contemplation of the death of the grantor, vendor, or donor, or intended to take effect in possession or enjoyment at or after such death.

(4) Intangible personal property owned by a nonresident of South Dakota is not subject to the tax imposed by this section. Intangible personal property held by a revocable or irrevocable trust, which property was transferred to the trust by a decedent who was a nonresident of South Dakota both at the time that such property was transferred to the trust and at the time of death is not subject to the tax imposed by this section. Nothing contained in this subdivision may be construed to alter or affect existing laws concerning transfers by residents of South Dakota.
Source: SDC 1939, § 57.2104; SL 2000, ch 57, § 2.



§ 10-40-3 Contemplation of death presumed where instrument delivered on or after death.

10-40-3. Contemplation of death presumed where instrument delivered on or after death. Notwithstanding subdivision 10-40-1(1), in any action or proceeding by or on behalf of the state, or under the authority thereof, to enforce an inheritance tax against property claimed to have been transferred in contemplation of death, in all cases where the instrument of conveyance shall have been delivered, or delivered out of escrow, or recorded, upon or after the death of the decedent, it shall be presumed that such transfer was made in contemplation of death within the meaning of this code, and the burden of proof to show otherwise shall be upon the person claiming under such transfer.

Source: SL 1915, ch 217, § 23; RC 1919, § 6870; SDC 1939, § 57.2102; SL 1945, ch 330, § 1; SL 1949, ch 414, § 1; SL 1989, ch 99, § 2.



§ 10-40-4 Personal property of nonresident exempt if state of residence does not tax SouthDakota residents--Tangible personal property excepted.

10-40-4. Personal property of nonresident exempt if state of residence does not tax South Dakota residents--Tangible personal property excepted. The tax imposed by this chapter, in respect of personal property, except tangible personal property having an actual situs in this state, shall not be payable if the transferor is a resident of a state or territory of the United States which at the time of the transfer did not impose a transfer tax or death tax of any character in respect of personal property of residents of this state, except tangible personal property having an actual situs in such state or territory.

Source: SL 1945, ch 343, § 1; SDC Supp 1960, § 57.25A01 (1).



§ 10-40-5 Personal property of nonresident exempt if state of residence grants reciprocalexemption--Tangible personal property excepted.

10-40-5. Personal property of nonresident exempt if state of residence grants reciprocal exemption--Tangible personal property excepted. The tax imposed by this chapter, in respect of personal property, except tangible personal property having an actual situs in this state, shall not be payable if the laws of the state or territory of residence of the transferor at the time of the transfer contained a reciprocal provision under which nonresidents were exempted from transfer taxes or death taxes of every character in respect of personal property, except tangible personal property having an actual situs therein, provided the state or territory of residence of such nonresidents allowed a similar exemption to residents of the state or territory of residence of such transferor.

Source: SL 1945, ch 343, § 1; SDC Supp 1960, § 57.25A01 (2).



§ 10-40-6 Jurisdictions to which reciprocal exemptions extend.

10-40-6. Jurisdictions to which reciprocal exemptions extend. For the purposes of §§ 10-40-4 and 10-40-5 the District of Columbia, Puerto Rico, and the Philippine Islands shall be considered territories of the United States.

Source: SL 1945, ch 343, § 1; SDC Supp 1960, § 57.25A01 (2).



§ 10-40-7 Uniformity of interpretation of reciprocal exemptions.

10-40-7. Uniformity of interpretation of reciprocal exemptions. Sections 10-40-4 to 10-40-6, inclusive, shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them.

Source: SL 1945, ch 343, § 2; SDC Supp 1960, § 57.25A02.



§ 10-40-8 Time of imposition of tax.

10-40-8. Time of imposition of tax. The tax described in § 10-40-2 shall be imposed when any transferee person or corporation referred to in § 10-40-2 becomes beneficially entitled in possession or expectancy to any property or the income thereof, by any such transfer, whether made before or after the taking effect of this code.

Source: SL 1905, ch 54; SL 1913, ch 243; SL 1915, ch 217, § 1; RC 1919, § 6827; SDC 1939, § 57.2104.



§ 10-40-9 Taxation of property held jointly by husband and wife.

10-40-9. Taxation of property held jointly by husband and wife. Whenever any property, real or personal, including bonds and deposits in banks, depositories and other institutions, is held in joint tenancy or joint names of a husband or wife so that upon the death of one of them the survivor has a right to the immediate ownership or possession and enjoyment of the whole property, the accrual of such right by the death of one of them shall be deemed a transfer taxable under the provisions of this chapter of one half the value of the whole property.

Source: SDC 1939, § 57.2101 (8) (a) as added by SL 1959, ch 436.



§ 10-40-10 Taxation of property held jointly other than by husband and wife.

10-40-10. Taxation of property held jointly other than by husband and wife. Whenever any property, real or personal, including bonds and deposits in banks, depositories, and other institutions, is held in joint tenancy or joint names of two or more persons, other than husband and wife, so that upon the death of one of them the survivor or survivors have a right to the immediate ownership or possession and enjoyment of the whole property, the accrual of such right by the death shall be deemed a transfer taxable as though the whole property to which such relates belonged absolutely to the deceased joint tenant, owner, or depositor and had been devised or bequeathed to the surviving joint tenant or tenants, person or persons, by such deceased joint tenant, owner, or depositor by will, excepting therefrom such part thereof as may be proved originally belonged to him or them and never to have belonged to the decedent.

Source: SDC 1939, § 57.2101 (8) (b) as added by SL 1943, ch 293; SL 1953, ch 464; SL 1959, ch 436.



§ 10-40-11 Joint property provisions retroactive.

10-40-11. Joint property provisions retroactive. Sections 10-40-9 and 10-40-10 shall apply to all joint property transfers as defined whether created or existing before or after the effective date of said sections.

Source: SDC 1939, § 57.2101 (8) (c) as added by SL 1953, ch 464; SL 1959, ch 436.



§ 10-40-12 Exercise of power of appointment as taxable transfer--Failure to exercise power.

10-40-12. Exercise of power of appointment as taxable transfer--Failure to exercise power. Whenever any person or corporation shall exercise a power of appointment derived from any disposition of property made either before or after the taking effect of this code, such appointment when made shall be deemed a transfer taxable under the provisions of this code relating to inheritance taxation, in the same manner as though the property to which such appointment relates belonged absolutely to the donee of such power and had been bequeathed or devised to such donee by will; and whenever any person or corporation possessing such power of appointment so derived shall omit or fail to exercise the same within the time provided therefor, in whole or in part, a transfer taxable under the provisions of this code shall be deemed to take place to the extent of such omission or failure, in the same manner as though the person or corporation thereby becoming entitled to the possession or enjoyment of the property to which such power related had succeeded thereto by a will of the donee of the power failing to exercise such power, taking effect at the time of such omission or failure.

Source: SL 1905, ch 54; SL 1913, ch 243; SL 1915, ch 217, § 1; RC 1919, § 6827; SDC 1939, § 57.2104.



§ 10-40-13 Taxation of transfer in trust.

10-40-13. Taxation of transfer in trust. When any transfer is made in trust for any person or corporation, and the right of the beneficiary to receive the property embraced in such trust is susceptible of present valuation, the tax thereon shall be paid at the same time, in the same manner, and in like amount as would be the case if the beneficiary received the same directly from the decedent or the person from whom the property is transferred.

Source: SL 1915, ch 217, § 12; RC 1919, § 6842; SDC 1939, § 57.2319.



§ 10-40-14 Valuation of estates dependent on lives in being.

10-40-14. Valuation of estates dependent on lives in being. The value of every future or limited estate, income, interest, or annuity, dependent upon any life or lives in being, shall be determined by the rule, method, and standard of mortality and value employed by the director of the Division of Insurance in ascertaining the value of policies of life insurance and annuities for the determination of liabilities of life insurance companies, except that the rate of interest for making such computation shall be seven and one-half percent per year.

Source: SL 1915, ch 217, § 12, subdiv 1; SL 1918, ch 27, § 1; RC 1919, § 6841; SDC 1939, § 57.2317; SL 1973, ch 2, § 49; SL 1991, ch 94.



§ 10-40-15 Valuation of estate subject to divestiture by act of legatee or devisee.

10-40-15. Valuation of estate subject to divestiture by act of legatee or devisee. Where an estate for life or for years can be divested by the act or omission of the legatee or devisee, it shall be taxed as if there were no possibility of such divesting.

Source: SL 1915, ch 217, § 12; RC 1919, § 6843; SDC 1939, § 57.2320.



§ 10-40-16 Contingent and conditional transfers taxed at highest possible rate--Return ofoverpayment on happening of contingency taxed at lower rate--Exception.

10-40-16. Contingent and conditional transfers taxed at highest possible rate--Return of overpayment on happening of contingency taxed at lower rate--Exception. When property is transferred in trust or otherwise and the rights, interests, or estates of the transferee are dependent upon contingencies or conditions whereby they may be wholly or in part defeated, extended, or abridged, a tax shall be imposed upon such transfer at the highest rate which, on the happening of any of such contingencies or conditions would be possible under the provisions of this code, and such tax so imposed shall be due and payable forthwith by the executors or trustees out of the property transferred. However, upon the happening of any contingency where such property or any part thereof is transferred to a person or corporation exempt from taxation under the provisions of this chapter, or to any persons taxable at a rate less than the rate imposed and paid, such person or corporation shall be entitled to a return of so much of the tax imposed and paid as equals the difference between the amount paid and the amount which such person or corporation should pay under the provisions of this code, with interest thereon at the rate of three percent per annum except in the case of estates of decedents dying after June 30, 1991, where interest at the Category E rate as established in § 54-3-16 shall be paid from the time of payment. Such return of overpayment shall be made in the manner provided in chapter 10-41 for refunds of tax paid in error.

Source: SL 1915, ch 217, § 12; RC 1919, § 6844; SDC 1939, § 57.2321; SL 1991, ch 95, § 1.



§ 10-40-16.1 Residuary trust for spouse taxed as life estate.

10-40-16.1. Residuary trust for spouse taxed as life estate. Notwithstanding § 10-40-16, if property is transferred in trust with discretion to pay the income from the trust to the decedent's spouse or others, or both, the transfer shall be considered and taxed as a life estate to the spouse and a remainder interest to the others.

Source: SL 1982, ch 103.



§ 10-40-17 Valuation of estate subject to contingency--Return of overpayment on happening ofcontingency.

10-40-17. Valuation of estate subject to contingency--Return of overpayment on happening of contingency. In estimating the value of any estate or interest in property, to the beneficial enjoyment or possession of which there are persons or corporations presently entitled, no allowance shall be made on account of any contingent encumbrance thereon, nor on account of any contingency upon the happening of which the estate or property, or some part thereof or interest therein, might be abridged, defeated, or diminished. In the event of such encumbrance taking effect as an actual burden upon the interest of the beneficiary or in the event of the abridgment, defeat, or diminution of such estate or property, or interest therein, as aforesaid, a return shall be made to the person entitled thereto of a proportionate amount of such tax on account of the encumbrance having taken effect, or of so much of the tax as will reduce the same to the amount which would have been assessed on account of the actual duration or extent of the estate or interest enjoyed. Such return shall be made in the manner provided in chapter 10-41 for refunds of tax paid in error.

Source: SL 1915, ch 217, § 12; RC 1919, § 6845; SDC 1939, § 57.2322.



§ 10-40-18 Contingent transfer taxed when transferee comes into possession.

10-40-18. Contingent transfer taxed when transferee comes into possession. The tax upon any devise, bequest, gift, or transfer limited, conditioned, dependent, or determinable upon the happening of any contingency or further event, by reason of which the full, true, and actual value thereof cannot be ascertained, as provided for by the provisions of this chapter, at or before the time when the taxes become due and payable as provided in chapter 10-41, shall accrue and become payable when the person or corporation beneficially entitled thereto shall come into the actual possession or enjoyment thereof.

Source: SL 1915, ch 217, § 12; RC 1919, § 6847; SDC 1939, § 57.2316.



§ 10-40-19 Removal of charge against estate taxed as transfer from original donor.

10-40-19. Removal of charge against estate taxed as transfer from original donor. Whenever any property shall hereafter be transferred subject to any charge, estate, or interest determinable by the death of any person, or at any period ascertainable only by reference to death, the increase accruing to any person or corporation upon the extinction or determination of such charge, estate, or interest shall be deemed a transfer of property taxable under the provisions of this chapter, in the same manner as though the person or corporation beneficially entitled thereto had then acquired such increase from the person from whom the title to their respective estates or interests is derived.

Source: SL 1915, ch 217, § 12; RC 1919, § 6846; SDC 1939, § 57.2323.



§ 10-40-20 Estates in expectancy taxed at full value on coming into possession.

10-40-20. Estates in expectancy taxed at full value on coming into possession. Estates in expectancy which are contingent or defeasible and in which the proceedings for the determination of the amount of the tax have not been taken, or where the taxation thereof has been held in abeyance, shall be fixed at their full, undiminished value when the persons entitled thereto shall come into the beneficial enjoyment or possession thereof, without diminution for or on account of any valuation made of the particular estates for the purposes of taxation, upon which such estates in expectancy may have been limited.

Source: SL 1915, ch 217, § 12; RC 1919, § 6848; SDC 1939, § 57.2318.



§ 10-40-21 Primary rates of tax.

10-40-21. Primary rates of tax. When property or any beneficial interest in such property passes by a transfer subject to taxation under this chapter and the property exceeds the value of the exemption specified in § 10-40-23 and does not exceed in value fifteen thousand dollars, the tax hereby imposed is:

(1) One and one-half percent of the clear value of such interest in such property if the person entitled to any beneficial interest in such property is a lineal issue of the decedent, or any child adopted as such in conformity with the laws of this or any other state, or any stepchild, or any child to whom such decedent for not less than ten years prior to such transfer stood in mutually acknowledged relationship of a parent if such relationship began at or before the child's fifteenth birthday and was continuous for ten years thereafter, or any lineal issue of such adopted, step, or mutually acknowledged child. For purposes of this subdivision, a stepchild is any child of a decedent's spouse;

(2) Three percent of the clear value of such interest in such property if the person entitled to any beneficial interest in such property is a lineal ancestor of the decedent;

(3) Four percent of the clear value of such interest in such property if the person entitled to any beneficial interest in such property is a brother or sister or a descendant of a brother or sister of the decedent, a wife or widow of a son, or the husband or widower of a daughter of the decedent except as provided in subdivision (6) of this section;

(4) Five percent of the clear value of such interest in such property if the person entitled to any beneficial interest in such property is the brother or sister of the father or mother or a descendant of a brother or sister of the father or mother of the decedent, except as provided in subdivision (6) of this section;

(5) Six percent of the clear value of such interest in such property if the person entitled to any beneficial interest in such property is in any other degree of collateral consanguinity than is hereinbefore stated, or is a stranger in blood to the decedent, or is a body politic or corporate, except as provided in subdivision (6) of this section;

(6) Three percent of the clear value of such interest in such property if the person entitled to any beneficial interest in such property other than those persons defined in subdivisions (1) and (2) of this section, continuously operated the business or farming enterprise with the decedent for at least ten of the fifteen years immediately prior to the decedent's death and if such property constituted real or tangible personal property physically used by such person and the decedent in such business or farming enterprise or if such property constitutes shares of stock in a closely held corporation to the extent that those shares represent real or tangible personal property. In determining the inheritance tax on a qualifying transferee who is also receiving nonfarm or nonbusiness property, the inheritance tax rates and increased rates shall be applied in a consecutive manner. The tax shall first be imposed on the value of the nonfarm or nonbusiness property received by the qualifying transferee. Then the tax shall be imposed on the value of the farm or business property starting in the same rate or increased rate category where the value of the nonfarm or nonbusiness property ends.
Source: SL 1915, ch 217, § 3a; RC 1919, § 6830; SL 1919, ch 108; SDC 1939, § 57.2402; SL 1943, ch 294; SL 1953, ch 466, §§ 1, 2; SL 1969, ch 265; SL 1979, ch 79; SL 1980, ch 89, § 1; SL 1982, ch 28, § 8; SL 1987, ch 93; SL 1991, ch 96; SL 1994, ch 90, § 1.



§ 10-40-22 Increased rates of tax on large estates.

10-40-22. Increased rates of tax on large estates. The rates in § 10-40-21 are for convenience termed primary rates. When the amount of the clear value of such property or interest exceeds fifteen thousand dollars, the rate of tax upon the excess shall be as follows:

(1) Upon all excess of fifteen thousand dollars and up to fifty thousand dollars, two and one-half times the primary rate;

(2) Upon all in excess of fifty thousand dollars and up to one hundred thousand dollars, four times the primary rate;

(3) Upon all in excess of one hundred thousand dollars, five times the primary rate.
Source: SL 1915, ch 217, § 3b; RC 1919, § 6831; SL 1919, ch 108; SDC 1939, § 57.2403; SL 1980, ch 89, § 4.



§ 10-40-23 Personal, charitable and educational exemptions from tax.

10-40-23. Personal, charitable and educational exemptions from tax. The following exemptions from the tax are hereby allowed:

(1) All property transferred to public corporations within the state for strictly county, township, school, or municipal purposes, all property which escheats to the State of South Dakota for the benefit of the common school permanent school fund, and all property transferred in any manner to the State of South Dakota for the benefit of any permanent school fund;

(2) Property transferred to a nonprofit hospital, nonprofit nursing facility, nonprofit foundation, elementary and secondary school, college, university, seminary of learning, church, or to an organization operating the same within the state or to a health care organization or charitable, benevolent, or religious society or institution or foundation as defined in §§ 10-4-9 to 10-4-9.3, inclusive. However, property transferred after July 1, 1949, to any such institution or organization operating the same without the state shall also be exempt if the laws of the state, territory or country in which such institution is located at the time of the transfer contained a reciprocal exemption provision under which was allowed a similar exemption of transfers to such institutions or organization operating the same within this state;

(3) Property of the clear value of thirty thousand dollars transferred to each of the lineal issue of the decedent, or any child adopted as such in conformity with the laws of any state, or any stepchild, or any child to whom the decedent for not less than ten years prior to such transfer stood in mutually acknowledged relation of a parent, if such relationship began at or before the child's fifteenth birthday and was continuous for ten years thereafter, or any lineal issue of such adopted, step, or mutually acknowledged child. For purposes of this subdivision, a stepchild is any child of a decedent's spouse;

(4) Property of the clear value of three thousand dollars transferred to each of the lineal ancestors of the decedent;

(5) Property of the clear value of five hundred dollars transferred to each of the persons described in subdivision 10-40-21(3);

(6) Property of the clear value of two hundred dollars transferred to each of the persons described in subdivision 10-40-21(4);

(7) Property of the clear value of one hundred dollars transferred to each of the persons and corporations described in subdivision 10-40-21(5).
Source: SL 1915, ch 217, § 3c; RC 1919, § 6832; SL 1919, ch 108; SL 1923, ch 107, § 1; SDC 1939, § 57.2404; SL 1945, ch 331; SL 1949, ch 416; SL 1961, ch 445, § 2; SL 1974, ch 95; SL 1976, ch 95, § 1; SL 1977, ch 94; SL 1977, ch 95, § 1; SL 1978, ch 82, § 1; SL 1980, ch 89, § 2; SL 1984, ch 81; SL 1986, ch 83, § 11; SL 1994, ch 90, § 2.



§ 10-40-23.1 Spousal transfers exempt from tax.

10-40-23.1. Spousal transfers exempt from tax. No property transferred to the spouse of the decedent shall be subject to the taxation under the provisions of this chapter. Any property for which the marital deduction is allowed under § 2056 of the Internal Revenue Code of 1954, as now amended, shall be considered, for the purposes of this section, to be property transferred to the spouse of the decedent.

Source: SL 1980, ch 89, § 3; SL 1982, ch 104, § 1.



§ 10-40-23.2 Exempt spousal transfer subject to tax when transferred at death.

10-40-23.2. Exempt spousal transfer subject to tax when transferred at death. Any property transferred to the spouse of a decedent which was exempt under § 10-40-23.1 shall be subject to taxation under the provisions of this chapter when transferred at the death of the spouse.

Source: SL 1982, ch 104, § 2.



§ 10-40-23.3 Relationship determining tax rate on spousal transfer.

10-40-23.3. Relationship determining tax rate on spousal transfer. Property subject to the tax imposed by this chapter by § 10-40-23.2 which:

(1) Was exempt from taxation under § 10-40-23.1; and

(2) Constitutes a qualified terminable interest in property under the Internal Revenue Code, as amended, and in effect on January 1, 2001; is subject to the tax imposed by this chapter on the death of the testator's or grantor's spouse. The tax shall be based on the relationship between the testator or grantor of the qualified terminable interest in the property and the beneficiaries of the property.
Source: SL 1983, ch 79; SL 1989, ch 101, § 5; SL 1990, ch 83, § 5; SL 1991, ch 98, § 5; SL 1992, ch 68, § 5; SL 1993, ch 95, § 5; SL 1994, ch 92, § 5; SL 1995, ch 65, § 5; SL 1996, ch 79, § 5; SL 1997, ch 65, § 5; SL 1998, ch 68, § 5; SL 1999, ch 56, § 5; SL 2000, ch 59, § 5; SL 2001, ch 53, § 5.



§ 10-40-23.4 Inheritance tax exemption for lineal issue--Revised.

10-40-23.4. Inheritance tax exemption for lineal issue--Revised. The inheritance tax exemption for lineal issue provided for in subdivision 10-40-23(3) is:

(1) July 1, 2000, to June 30, 2001, inclusive, forty thousand dollars;

(2) July 1, 2001, to June 30, 2002, inclusive, fifty thousand dollars;

(3) July 1, 2002, to June 30, 2003, inclusive, sixty thousand dollars;

(4) July 1, 2003, to June 30, 2004, inclusive, seventy thousand dollars;

(5) July 1, 2004, to June 30, 2005, inclusive, eighty thousand dollars;

(6) July 1, 2005, to June 30, 2006, inclusive, ninety thousand dollars; and

(7) July 1, 2006, and thereafter, one hundred thousand dollars.
Source: SL 1999, ch 54, § 1.



§ 10-40-23.5 Exemptions in § 10-40-23.4--Death of decedent during specified time period.

10-40-23.5. Exemptions in § 10-40-23.4--Death of decedent during specified time period. The exemptions provided for in § 10-40-23.4 apply to any inheritance resulting from the death of any decedent during the time period specified.

Source: SL 1999, ch 54, § 2.



§ 10-40-24 Repealed.

10-40-24. Repealed by SL 1979, ch 80.



§ 10-40-25 Exemptions exclusive.

10-40-25. Exemptions exclusive. No other exemptions shall be allowed to the persons named in § 10-40-23 by reason of any other statute of this state.

Source: SL 1919, ch 108; SL 1923, ch 107, § 1; SDC 1939, § 57.2404; SL 1945, ch 331; SL 1949, ch 416.



§ 10-40-26 Valuation of property transferred--Debts and expenses of administration deducted.

10-40-26. Valuation of property transferred--Debts and expenses of administration deducted. The tax imposed by this chapter shall be computed upon the true and full market value in money of such property less any indebtedness, and expenses of administration, chargeable against such property, and at the rates prescribed in §§ 10-40-21 and 10-40-22 and only upon the amount in excess of the exemptions granted in § 10-40-23.

Source: SL 1915, ch 217, § 3; RC 1919, § 6829; SL 1919, ch 108; SDC 1939, § 57.2401; SL 1961, ch 445, § 1.



§ 10-40-27 Homestead deduction not allowed.

10-40-27. Homestead deduction not allowed. In determining the true and full market value in money of such property no deductions shall be made by reason of any part of the property being claimed, used, or occupied as the homestead as created and defined by any law of this state.

Source: SL 1919, ch 108; SDC 1939, § 57.2401; SL 1961, ch 445, § 1.



§ 10-40-28 Federal estate tax deduction not allowed.

10-40-28. Federal estate tax deduction not allowed. In determining the true and full market value in money of such property no deductions shall be made for any inheritance tax or estate tax paid to the government of the United States.

Source: SL 1919, ch 108; SDC 1939, § 57.2401; SL 1961, ch 445, § 1.






Chapter 40A - Estate Tax

§ 10-40A-1 Definition of terms.

10-40A-1. Definition of terms. Terms used in this chapter, unless the context otherwise plainly requires, mean:

(1) "Death tax credit," the maximum allowable credit against the federal tax for state death taxes;

(2) "Decedent," a decedent upon whose estate a tax is imposed by this chapter;

(3) "Department," the Department of Revenue;

(4) "Personal representative," the person responsible for filing a report under § 10-41-17 or an application under § 10-41-40;

(5) "Federal tax," the tax imposed on the transfer of the taxable estate of decedents by the Internal Revenue Code;

(6) "Gross estate," the gross estate of a decedent as finally determined and valued for federal estate tax purposes;

(7) "Internal Revenue Code," the federal Internal Revenue Code, as amended, and in effect on January 1, 2007;

(8) "Secretary," the secretary of revenue;

(9) "State," any state, the District of Columbia, Puerto Rico, and any possession of the United States;

(10) "State death taxes," any estate, inheritance, legacy, or succession taxes actually paid to any state for which credit against the federal tax is allowable under the Internal Revenue Code.
Source: SL 1979, ch 81, § 1; SL 1989, ch 101, § 4; SL 1990, ch 83, § 4; SL 1991, ch 98, § 4; SL 1992, ch 68, § 4; SL 1993, ch 95, § 4; SL 1994, ch 92, § 4; SL 1995, ch 65, § 4; SL 1996, ch 79, § 4; SL 1997, ch 65, § 4; SL 1998, ch 68, § 4; SL 1999, ch 56, § 4; SL 2000, ch 59, § 4; SL 2001, ch 53, § 4; SL 2002, ch 59, § 4; SL 2003, ch 60, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 90, § 4; SL 2005, ch 67, § 4; SL 2006, ch 45, § 4; SL 2007, ch 54, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-40A-2 Estate tax imposed--Estates taxable.

10-40A-2. Estate tax imposed--Estates taxable. There is hereby imposed an estate tax upon all estates which are subject to the federal tax. The estate tax shall be upon the transfer of the estate of every decedent who, at the time of death, was a resident of this state or was a nonresident with tangible personal property or real property in this state.

Source: SL 1979, ch 81, § 2; SL 2001, ch 52, § 1.



§ 10-40A-3 Estate tax equal to federal death tax credit--Reduction for taxes imposed by otherstates.

10-40A-3. Estate tax equal to federal death tax credit--Reduction for taxes imposed by other states. The tax imposed by § 10-40A-2 shall be against the estate of every decedent who was a resident of this state on the transfer of his estate in an amount, which, together with any other state death taxes imposed by this state on the estate, equals the amount of the death tax credit. The tax shall be reduced by any state death taxes other than "pick-up" taxes imposed by any other state in respect to any property included in a decedent's gross estate.

Source: SL 1979, ch 81, §§ 3, 4; SL 1985, ch 82, § 1.



§ 10-40A-4 Repealed.

10-40A-4. Repealed by SL 2002, ch 100, § 16.



§ 10-40A-5 Administration of estate tax.

10-40A-5. Administration of estate tax. The tax imposed under this chapter shall be collected, administered and enforced in the same manner as the inheritance tax imposed by § 10-40-2.

Source: SL 1979, ch 81, § 9.



§ 10-40A-6 Amounts of death taxes shown in inheritance tax reports.

10-40A-6. Amounts of death taxes shown in inheritance tax reports. Every personal representative of an estate upon which a federal tax is due shall state in the copy of the report filed with the revenue department which is required by §§ 10-41-17 and 10-41-40:

(1) The amount of death tax credit allowable to the estate; and

(2) The amount of death taxes imposed by any other state on any property included in the decedent's gross estate.
Source: SL 1979, ch 81, § 6; Sl 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-40A-7 Judicial determination of estate tax.

10-40A-7. Judicial determination of estate tax. Any tax due under this chapter shall be judicially determined by the circuit court at the same time as the inheritance tax due under § 10-40-2 is determined.

Source: SL 1979, ch 81, § 7.



§ 10-40A-8 Modification of court order to increase estate tax.

10-40A-8. Modification of court order to increase estate tax. If the amount of the state death tax credit is later found to exceed the total amount of tax as determined by an order of the circuit court, the court which made the order shall, upon petition of the secretary after notice to the persons chargeable with any increased tax, modify it to fix the true amount of additional tax due under this chapter. The secretary of revenue's petition for modification may be filed at any time within six months after he has received knowledge that the federal tax has been finally determined.

Source: SL 1979, ch 81, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-40A-9 Modification of court order to reduce estate tax.

10-40A-9. Modification of court order to reduce estate tax. If the amount of the state death tax credit is later found to be less than the total amount of tax determined by an order of the circuit court which included the tax computed under this chapter, the court which made the order shall, upon petition of the personal representative or other persons liable for the tax, after notice to the secretary of revenue, modify it to fix the true amount of tax due under this chapter. The petition may be filed any time within six months after the federal tax has finally been determined.

Source: SL 1979, ch 81, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-40A-10 Apportionment of estate tax among distributees of estate.

10-40A-10. Apportionment of estate tax among distributees of estate. The tax due under this chapter shall be apportioned as provided in § 29A-3-916, and all of the provisions of § 29A-3-916 shall be applicable to the tax due under this chapter.

Source: SL 1979, ch 81, § 8.



§ 10-40A-11 Construction of certain instruments to refer to certain federal estate tax andgeneration-skipping transfer tax laws.

10-40A-11. Construction of certain instruments to refer to certain federal estate tax and generation-skipping transfer tax laws. A will, trust, or other instrument of a decedent who dies after December 31, 2009, and before January 1, 2011, that contains a formula referring to the unified credit, estate tax exemption, applicable exemption amount, applicable credit amount, applicable exclusion amount, generation-skipping transfer tax exemption, GST exemption, marital deduction, maximum marital deduction, unlimited marital deduction, inclusion ratio, applicable fraction, or any section of the Internal Revenue Code relating to the federal estate tax or generation-skipping transfer tax, or that measures a share of an estate or trust based on the amount that can pass free of federal estate taxes or the amount that can pass free of federal generation-skipping transfer taxes, or that is otherwise based on a similar provision of federal estate tax or generation-skipping transfer tax law, shall be deemed to refer to the federal estate tax and generation-skipping transfer tax laws as they applied with respect to estates of decedents dying in 2010 regardless of whether the decedent's personal representative or other fiduciary elects not to have the estate tax apply with respect to the estate. This provision does not apply with respect to a will, trust, or other instrument that manifests an intent that a contrary rule applies.

Source: SL 2010, ch 55, § 1, eff. Mar. 10, 2010; SL 2011, ch 212, § 42.



§ 10-40A-12 Proceedings to determine decedent's intent--Time limit.

10-40A-12. Proceedings to determine decedent's intent--Time limit. The personal representative or any affected beneficiary under the will or other instrument described in § 10-40A-11 may bring a proceeding to determine whether the decedent intended that the formulae under § 10-40A-11 be construed with respect to the law as it existed after December 31, 2009. Such a proceeding shall be commenced within twelve months following the death of the testator or grantor.

Source: SL 2010, ch 55, § 2, eff. Mar. 10, 2010.



§ 10-40A-12.1 Proceedings to determine decedent's intent--Time limit--Powers of court--Burden ofproof.

10-40A-12.1. Proceedings to determine decedent's intent--Time limit--Powers of court--Burden of proof. The personal representative, trustee, other fiduciary, or any affected beneficiary under the will, trust, or other instrument may bring a proceeding to determine whether the decedent intended that the will, trust, or other instrument be construed in a manner other than as provided in § 10-40A-11. Any proceeding pursuant to §§ 10-40A-11, 10-40A-12.1, and 10-40A-12.2 shall be commenced prior to January 1, 2012. In such a proceeding, the court may consider extrinsic evidence that contradicts the plain meaning of the will, trust, or other instrument. The court has the power to modify a provision of a will, trust, or other instrument that refers to the federal estate tax or generation skipping transfer tax laws as described in § 10-40A-11 to conform the terms to the decedent's intention or achieve the decedent's tax objectives in a manner that is not contrary to the decedent's probable intention. The court may provide that its decision, including any decision to modify a provision of a will, trust, or other instrument shall be effective as of the date of the decedent's death. Any person who commences a proceeding pursuant to §§ 10-40A-11, 10-40A-12.1, and 10-40A-12.2 has the burden of proof, by clear and convincing evidence, and persuasion in establishing the decedent's intention that the will, trust, or other instrument be construed in a manner other than as provided in § 10-40A-11.

Source: SL 2011, ch 212, § 43.



§ 10-40A-12.2 Agreement determining decedent's intent--Court proceedings.

10-40A-12.2. Agreement determining decedent's intent--Court proceedings. For purposes of § 10-40A-11, any interested person may enter into a binding agreement to determine whether the decedent intended that the will, trust, or other instrument shall be construed in a manner other than as provided in § 10-40A-11, and to conform the terms of the will, trust, or other instrument to the decedent's intention without court approval as provided in § 10-40A-12.1. Any interested person may petition the court to approve the agreement or to determine whether all interested persons are parties to the agreement, either in person or by adequate representation where permitted by law, and whether the agreement contains terms the court could have properly approved. In the case of a trust, the agreement may be by nonjudicial settlement agreement. For the purposes of this section, an interested person means any person whose consent is required in order to achieve a binding settlement were the settlement to be approved by the court.

Source: SL 2011, ch 212, § 44.



§ 10-40A-13 Applicability of §§ 10-40A-11 to 10-40A-12.2.

10-40A-13. Applicability of §§ 10-40A-11 to 10-40A-12.2. The provisions of §§ 10-40A-11 to 10-40A-12.2, inclusive, apply to decedents dying after December 31, 2009, and before January 1, 2011.

Source: SL 2010, ch 55, § 3, eff. Mar. 10, 2010; SL 2011, ch 212, § 45.






Chapter 41 - Administration And Collection Of Inheritance Tax

§ 10-41-1 General supervision by Department of Revenue.

10-41-1. General supervision by Department of Revenue. The Department of Revenue shall have general charge and supervision of the collection of inheritance tax, and among others shall have the jurisdiction, powers, and duties set forth in §§ 10-41-2 to 10-41-12, inclusive.

Source: SDC 1939, § 57.2201; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-2 Investigatory powers of Department of Revenue.

10-41-2. Investigatory powers of Department of Revenue. The Department of Revenue in the supervision and administration of inheritance tax matters shall have the same and similar powers and authority for gathering information and making investigations as are conferred upon it by law in performance of all or any of its other duties.

Source: SDC 1939, § 57.2201 (1); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-3 Secretary or deputy secretary in special charge of inheritance tax.

10-41-3. Secretary or deputy secretary in special charge of inheritance tax. The Department of Revenue shall appoint either the secretary of revenue or the deputy secretary, who is a qualified and licensed attorney at law of the State of South Dakota, to have special charge of supervision and administration of inheritance tax matters under the general supervision and control of the Department of Revenue, and may provide such official with such further assistance from time to time as the proper administration of his duties may require.

Source: SDC 1939, § 57.2201 (6); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-4 Investigations and appearances before circuit court by department--Notice todepartment of hearings on inheritance taxes.

10-41-4. Investigations and appearances before circuit court by department--Notice to department of hearings on inheritance taxes. The secretary of revenue or deputy secretary in special charge of inheritance taxation shall gather information and make investigations concerning the estates of decedents from which inheritance taxes may be due or he or any representative of the Department of Revenue may appear for the state before the circuit court at any hearing for the appraisement and determination of inheritance taxes and no such hearing shall be had without notice to the Department of Revenue. The right of representatives of the Department of Revenue to appear at hearings on inheritance tax matters shall not in any manner be construed to limit the general powers of supervision and administration of inheritance taxation given to the Department of Revenue hereunder or by other law.

Source: SDC 1939, § 57.2201 (7); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-5 Assistance to department by attorney general.

10-41-5. Assistance to department by attorney general. The attorney general and his assistants shall be legal advisers of the Department of Revenue in all inheritance tax matters, and shall appear for the state in all suits and litigation in such matters, except upon hearings therein before the circuit court, and shall appear there when requested by the Department of Revenue.

Source: SDC 1939, § 57.2201 (8); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-6 Assistance to department by state's attorneys.

10-41-6. Assistance to department by state's attorneys. The state's attorney of any county in which an estate is being probated or investigated, upon request of the attorney general or the Department of Revenue, unless disqualified by reason of his relation to the decedent or any adverse interest, must appear for the state at hearings upon inheritance tax matters before the circuit court in his county and shall assist the Department of Revenue in the conduct of such hearings and make such reports and investigations as may be required of him by the Department of Revenue in such cases.

Source: SDC 1939, § 57.2201 (9); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-7 Repealed.

10-41-7. Repealed by SL 1983, ch 80, § 3.



§ 10-41-8 Inheritance tax forms and blanks--Distribution to county treasurers.

10-41-8. Inheritance tax forms and blanks--Distribution to county treasurers. The Department of Revenue shall prepare forms and blanks to be used in inheritance taxation matters. It shall furnish such blanks to county treasurers as they may need to properly discharge their duties under this chapter and chapter 10-40.

Source: SDC 1939, § 57.2201 (4), (10); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-9 Promulgation of rules.

10-41-9. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for filing a tax return and payment of the tax;

(2) The procedure for valuation of stocks, bonds and other assets;

(3) The procedure for determining debts and expenses that may be deducted from an estate;

(4) The procedure for determining the application of the tax and exemptions; and

(5) The procedure for issuing its waiver and consent to transfer.
Source: SDC 1939, § 57.2201 (3); SL 1987, ch 82, § 18; SL 1992, ch 88, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-10 Destruction of old reports and records.

10-41-10. Destruction of old reports and records. The secretary of revenue is authorized to destroy the inheritance tax reports and records of decedents who have been deceased for twelve years or more.

Source: SL 1955, ch 424; SDC Supp 1960, § 57.2509; SL 1967, ch 327; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-11 Auditing of administrative expenses--Vouchers and warrants.

10-41-11. Auditing of administrative expenses--Vouchers and warrants. The Department of Revenue shall audit all expenditures and costs made or authorized by it, in carrying out the provisions of the inheritance tax laws, and shall approve vouchers therefor, on which the state auditor shall issue warrants against funds appropriated for that purpose.

Source: SDC 1939, § 57.2201 (5); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-12 Reports and recommendations to Governor and Legislature.

10-41-12. Reports and recommendations to Governor and Legislature. The Department of Revenue shall investigate the administration and operation of inheritance tax laws and make reports and recommendations thereof to the Governor and the Legislature as to it shall seem expedient, or as either the Governor or either house of the Legislature may by resolution require.

Source: SDC 1939, § 57.2201 (2); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-13 Circuit court jurisdiction to determine inheritance tax questions--Exclusivejurisdiction retained by first court.

10-41-13. Circuit court jurisdiction to determine inheritance tax questions--Exclusive jurisdiction retained by first court. The circuit court having jurisdiction to grant letters testamentary or of administration upon the estate of a decedent whose property is chargeable with any tax under this chapter and chapter 10-40, or to issue ancillary letters thereon or any part thereof, shall have jurisdiction to hear and determine all questions relating to inheritance taxes arising under the provisions of said chapters, and to do any act in relation thereto which is authorized by law to be done by such court in other matters or proceedings coming within its jurisdiction; and if two or more courts shall be entitled to exercise any such jurisdiction, the court first acquiring jurisdiction hereunder shall retain the same to the exclusion of every other court.

Source: SL 1915, ch 217, § 4; RC 1919, § 6833; SDC 1939, § 57.2202.



§ 10-41-14 Jurisdiction of inheritance tax questions on nonresident estates--Estates transferredin contemplation of death.

10-41-14. Jurisdiction of inheritance tax questions on nonresident estates--Estates transferred in contemplation of death. The jurisdiction of circuit courts shall extend to all questions relating to the determination and adjustment of inheritance taxes in the estates of nonresidents in which it does not otherwise appear necessary for regular administration to be had therein; and shall extend to the determination and adjustment of inheritance taxes upon the estate of a deceased person which has been transferred in contemplation of death.

Source: SL 1915, ch 217, § 4; RC 1919, § 6833; SDC 1939, § 57.2202.



§ 10-41-15 Grant of administration for adjustment of inheritance tax--Determination withoutadministration.

10-41-15. Grant of administration for adjustment of inheritance tax--Determination without administration. In the exercise of its jurisdiction the circuit court may grant such general or special administration as may be necessary for the adjustment and payment of the inheritance taxes provided by law or it may proceed, without administration proceedings, directly by citation or stipulation issued to or with the parties in interest to determine and adjust the inheritance tax due from any estate.

Source: SL 1915, ch 217, § 4; RC 1919, § 6833; SDC 1939, § 57.2202.



§ 10-41-16 Circuit court to make appraisement--Appointment of appraisement days.

10-41-16. Circuit court to make appraisement--Appointment of appraisement days. It shall be the duty of the circuit court to make the appraisement for inheritance taxes provided in §§ 10-41-25 to 10-41-28, inclusive. Upon the application of the Department of Revenue, the circuit court for each county shall appoint at least four days each year, one in each quarter, as regular days for the appraisement of estates for inheritance taxes.

Source: SDC 1939, § 57.2304; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-17 Report required of personal representative--Time of filing--Contents--Confidentiality.

10-41-17. Report required of personal representative--Time of filing--Contents--Confidentiality. Within nine months after the date of a decedent's death, the decedent's personal representative, or where none has been appointed, any person receiving property as a result of the death of a decedent shall make and return under oath to the clerk of the court that issued the letters, or if no letters were issued, to the Department of Revenue, a full and detailed report upon forms prescribed by the Department of Revenue as follows:

(1) Name and last residence of decedent;

(2) Date of death;

(3) Whether or not the decedent left a will;

(4) Name and post office address of personal representative or trustee;

(5) Name and post office address of surviving husband or wife, if any, and the age of such surviving husband or wife at the date of decedent's death;

(6) If testate, name and post office address of each beneficiary in the will;

(7) Relationship of each beneficiary to the testator;

(8) If intestate, name and post office address of each heir at law;

(9) Relationship of each heir at law to the decedent;

(10) Inventory of all property of the decedent, located within or without the state, including any property transferred in contemplation of death or which the personal representative, or where none has been appointed, any person receiving property as a result of the death of a decedent may have reason to believe was so transferred, together with the value of each item of property, except property outside the state, and as to that property the gross value of the whole of such property;

(11) Whether or not the property passes in possession and enjoyment in fee, for life or for a term of years, with a copy of any will, deed, or instrument of transfer and such other information as the Department of Revenue may require.

Upon request of the Department of Revenue, the personal representative, or where none has been appointed, any person receiving property as a result of the death of a decedent shall furnish the department with such further information as the department may require. Any personal representative, or where none has been appointed, any person receiving property as a result of the death of a decedent failing to file this report and pay the tax imposed by chapter 10-40 prior to distribution is subject to a civil penalty in the amount of five hundred dollars or one hundred percent of the inheritance tax due by reason of the death of the decedent, whichever is less. This penalty applies only if it is ultimately determined that there was inheritance tax due. Upon request of the person filing the report, the report and report information are confidential and may not be disclosed except by order of the circuit court or in accordance with §§ 10-1-28.4 and 10-1-28.5. However, the report and report information is freely accessible to employees of abstractors licensed pursuant to chapter 36-13, employees and agents of title insurance companies licensed pursuant to chapter 58-25, attorneys who are licensed to practice pursuant to chapter 16-16 and who are representing a client, relatives of the decedent within the third degree of kinship, the spouse of the decedent, joint tenants of the decedent, any beneficiary of the will of the decedent, any intestate heirs of the decedent which relationship shall be established by sworn affidavit, and such other persons as may be ordered by a circuit court.

Source: SDC 1939, § 57.2301; SL 1980, ch 90; SL 1982, ch 105, § 1; SL 1993, ch 76, § 2; SL 1995, ch 64; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-18 Copy of report mailed to department--Department receipt filed with clerk.

10-41-18. Copy of report mailed to department--Department receipt filed with clerk. A copy of the report required by § 10-41-17 shall forthwith be mailed by such personal representative, or the attorney representing him, to the Department of Revenue and the receipt of such department therefor shall be filed with the clerk.

Source: SDC 1939, § 57.2301; SL 1967, ch 326; SL 1974, ch 55, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-19 Complete report required for department receipt--Receipt required for decision.

10-41-19. Complete report required for department receipt--Receipt required for decision. The receipt of the Department of Revenue for the copy of the report required by § 10-41-17 may not be filed until such report is made complete as required by § 10-41-17. No decision of the court determining whether there be a tax or no tax shall be made by the court until the formal receipt of such department is filed with the clerk.

Source: SDC 1939, § 57.2301; SL 1967, ch 326; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-20 Extension of time for filing of inventory--Notice to department.

10-41-20. Extension of time for filing of inventory--Notice to department. Whenever by reason of the complicated nature of the estate, or by reason of the confused condition of the decedent's affairs, it is impracticable for the personal representative to file with the clerk of courts a full, complete, and itemized inventory of the property in the estate within the time required, the circuit court may on application extend the time for filing the same and the clerk shall notify the Department of Revenue of such extended time.

Source: SDC 1939, § 57.2301; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-21 Destruction of reports and inventories by county treasurer.

10-41-21. Destruction of reports and inventories by county treasurer. Each county treasurer in this state is hereby authorized to remove all copies of inheritance tax report and inventory on file in his office and to destroy the same.

Source: SDC 1939, § 57.2301 as added by SL 1967, ch 326.



§ 10-41-22 Application by county treasurer for determination of inheritance tax in absence ofprobate--Information supplied by treasurer.

10-41-22. Application by county treasurer for determination of inheritance tax in absence of probate--Information supplied by treasurer. In all cases where no application for probate of an estate is made within three months after the death of the decedent, and the county treasurer has reason to believe an inheritance tax is due the state, it shall be his duty to make application to the circuit court for determination of such inheritance tax. In making the application above provided for, the county treasurer shall give the information required to be reported by the personal representative in § 10-41-17, and shall forthwith mail a copy thereof to the Department of Revenue.

Source: SDC 1939, § 57.2302; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-23 Application by county treasurer for determination of tax on transfer in contemplationof death--Recording of application and application for probate.

10-41-23. Application by county treasurer for determination of tax on transfer in contemplation of death--Recording of application and application for probate. If the treasurer of any county shall have reason to believe that any real or personal property in his county has been transferred in contemplation of death and an inheritance tax thereon is due the state, it shall be his duty forthwith to make application to the circuit court to have the inheritance tax against such property determined, and to file for record a certified copy of such application with the register of deeds of each county where any of the real property so transferred is located. If application has been made to probate the estate of a decedent in such a case, and such application describes the real property so conveyed, he may record a certified copy of such application in like manner. No fee shall be charged by the clerk for such certified copy of application nor by the register of deeds for recording the same.

Source: SL 1915, ch 217, § 8; RC 1919, § 6837; SDC 1939, § 57.2302.



§ 10-41-24 Legal assistance to county treasurer in inheritance tax matters.

10-41-24. Legal assistance to county treasurer in inheritance tax matters. The state's attorney shall advise and assist the county treasurer in all of his duties under the inheritance tax laws unless by reason of relations with the decedent, or other reason, it should be improper for him to do so; in which case the attorney general shall furnish such assistance.

Source: SL 1915, ch 217, § 8; RC 1919, § 6837; SDC 1939, § 57.2302.



§ 10-41-25 Demand by department for hearing on appraisement of estate.

10-41-25. Demand by department for hearing on appraisement of estate. Upon the filing of the report by the personal representative or the filing of the application of the county treasurer provided for in § 10-41-22 or 10-41-23, the Department of Revenue may demand a hearing upon such appraisement by mailing a copy to the personal representative and filing such demand, with proof of mailing, with the clerk of courts.

Source: SDC 1939, § 57.2304; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-26 Determination of no inheritance tax due in absence of demand for hearing.

10-41-26. Determination of no inheritance tax due in absence of demand for hearing. If no hearing is demanded prior to the second regular appraisement day after the receipt of such report or application by the Department of Revenue, the circuit court, after examination of the personal representative and such other investigation as it deems necessary, may, if satisfied that no inheritance tax is due, enter its order to that effect.

Source: SDC 1939, § 57.2304; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-27 Time of hearing on inheritance tax--Citation to parties--Service of citation.

10-41-27. Time of hearing on inheritance tax--Citation to parties--Service of citation. If the circuit court is not satisfied that no inheritance tax is due, or if a hearing has been demanded, the court shall appoint a time therefor, which shall be upon a regular appraisement day unless the court for the convenience of the parties shall otherwise order, and shall issue a citation to all parties in interest to appear at such hearing and be heard with reference to such tax. Such citation shall provide for service by mailing a copy thereof to the last known post office address of each party, to be served at least ten days before such hearing, and the clerk of courts shall make such service as directed and file proof in his office.

Source: SL 1915, ch 217, § 9; RC 1919, § 6838; SDC 1939, § 57.2304.



§ 10-41-28 Hearing on value of taxable transfers--Adjournment to ascertain indebtedness--Probate procedure applicable.

10-41-28. Hearing on value of taxable transfers--Adjournment to ascertain indebtedness--Probate procedure applicable. At such hearing the court shall investigate the extent and value of all property, the transfer of which may have become taxable under the provisions of this code. If it is necessary that the indebtedness chargeable against the estate be determined in order to compute the extent and value of the property transferred to any person from whom an inheritance tax is due, the hearing may be adjourned until such indebtedness is ascertained. Such hearing shall be had and all questions of fact determined in the same manner as provided by law for the determination of any question of fact in the probate courts of this state.

Source: SL 1915, ch 217, § 10; RC 1919, § 6839; SDC 1939, § 57.2305.



§ 10-41-29 Personal representative to attend hearings and submit to examination.

10-41-29. Personal representative to attend hearings and submit to examination. Any resident personal representative shall attend the hearings of the circuit court on inheritance tax matters whenever required by the court and may be examined regarding his estate.

Source: SL 1915, ch 217, § 13; RC 1919, § 6849; SDC 1939, § 57.2325.



§ 10-41-30 Appearance and evidence for state--Evidence received--Stenographic record andtranscript.

10-41-30. Appearance and evidence for state--Evidence received--Stenographic record and transcript. The attorney general, secretary of revenue or his deputy, and the state's attorney, or any of them, shall have the right to appear at such hearing for and on behalf of the state, to subpoena witnesses, and introduce evidence. Evidence upon all matters pertinent to the extent of the property of the decedent, the manner of the transfer thereof, and its value shall be received by the court. The court may upon demand of any party in interest require the testimony to be reduced to writing or appoint a competent stenographer for the taking of such testimony, and when so appointed such stenographer shall make and file in the case a transcript of all the evidence taken at such hearing.

Source: SDC 1939, § 57.2305; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-31 Costs of state witnesses and stenographic record.

10-41-31. Costs of state witnesses and stenographic record. The state shall pay the cost of procuring its witnesses, but the same may be taxed as part of the costs of the proceedings. Stenographer's fees at the hearing shall be paid by the party demanding the taking and transcribing of the testimony, and the same may in the discretion of the court be taxed as part of the costs of the proceedings.

Source: SL 1915, ch 217, § 13; RC 1919, § 6849; SDC 1939, § 57.2325.



§ 10-41-32 Stipulation as to value of estate being probated--Approval by court.

10-41-32. Stipulation as to value of estate being probated--Approval by court. The Department of Revenue shall have power to stipulate as to the value of any property where the estate is being probated, and any such stipulation when approved by the court shall be of the same force and effect as a decree to the same effect made by the court.

Source: SDC 1939, § 57.2303; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-33 Findings and decree by court determining tax on transfers.

10-41-33. Findings and decree by court determining tax on transfers. The court shall make specific findings, which shall be binding for inheritance tax purposes only except as hereinafter provided, upon all of the facts necessary in order to compute and determine the amount of tax due upon any transfer, from any heir, devisee, grantee, or donee, and determine the amount due from each person and enter its decree accordingly.

Source: SL 1915, ch 217, § 10; RC 1919, § 6839; SDC 1939, § 57.2305.



§ 10-41-33.1 Value of probate estate and tax liability to be sealed--Available to certain persons.

10-41-33.1. Value of probate estate and tax liability to be sealed--Available to certain persons. Upon request of the person filing the report described in § 10-41-17, the stipulation of the value of any property of the estate as described in § 10-41-32 and the decree of the court as described in § 10-41-33, shall be sealed and may not be disclosed except by order of the court. However, the stipulation and decree shall be available to abstractors or employees of abstractors licensed pursuant to chapter 36-13, employees and agents of title insurance companies licensed pursuant to chapter 58-25, attorneys who are licensed to practice law pursuant to chapter 16-16 and who are representing a client, relatives of the decedent within the third degree of kinship, the spouse of the decedent, joint tenants of the decedent, any intestate heirs of the decedent which relationship shall be established by sworn affidavit, and such other interested persons as the court may order upon a showing of the need therefor.

Source: SL 1999, ch 55, § 1.



§ 10-41-34 Circuit court determination final unless appealed--New appraisement on discoveryof other assets.

10-41-34. Circuit court determination final unless appealed--New appraisement on discovery of other assets. Unless an appeal is taken, the determination of the circuit court upon the amount of tax due shall be final as to all property described in the report or the findings of the court, except as provided in §§ 10-40-16 to 10-40-18, inclusive, but a new appraisement may be had in the court at any time upon the discovery of further assets of the estate.

Source: SL 1915, ch 217, § 11; SL 1918, ch 27, § 1; RC 1919, § 6840; SDC 1939, § 57.2306.



§ 10-41-35 Repealed.

10-41-35. Repealed by SL 1974, ch 55, § 50.



§ 10-41-36 Appeal to Supreme Court by estate or person interested.

10-41-36. Appeal to Supreme Court by estate or person interested. Any personal representative, or other person interested in the estate shall have the right to appeal from any such decree of the circuit court, to the Supreme Court at any time within the time and in like manner and to the same effect as is provided by law for appeals from the circuit court in probate matters.

Source: SL 1915, ch 217, § 11; SL 1918, ch 27, § 1; RC 1919, § 6840; SDC 1939, § 57.2306; SL 1971, ch 151, § 1; SL 1974, ch 153, § 60.



§ 10-41-37 Appeal to Supreme Court by state.

10-41-37. Appeal to Supreme Court by state. The state shall have the right to appeal in the same manner and to the same effect within thirty days from the receipt of notice given by the clerk of courts or any person interested in the property involved to the Department of Revenue of the entry of such decree.

Source: SDC 1939, § 57.2306; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-38 Notice and bond required on appeal.

10-41-38. Notice and bond required on appeal. When the appeal is taken by the state, it shall only be necessary to file in the matter a notice of appeal. When the appeal is taken by the personal representative, or other person interested in the estate, such appellant shall furnish a bond with securities to be approved by the court in an amount to be fixed by the court, conditioned that the appeal will be prosecuted with diligence, that the appellant will pay any and all costs adjudged against him or the estate on such appeal, and will pay all taxes adjudged to be due by the appellate court.

Source: SL 1915, ch 217, § 11; SL 1918, ch 27, § 1; RC 1919, § 6840; SDC 1939, § 57.2306.



§ 10-41-39 Right to judicial determination of tax without probate--Waiver to transfer investmentsecurity--Investment security jointly owned by spouses.

10-41-39. Right to judicial determination of tax without probate--Waiver to transfer investment security--Investment security jointly owned by spouses. Any person interested in property in this state shall, if no probate proceeding involving such property has been instituted within six months after the decedent's death, obtain under the provisions of the inheritance tax of this state, a judicial determination as to the taxability of, and the amount of tax, if any, there may be chargeable against, all property in which the decedent had any interest by the circuit court for any county in which any of such property is located. If no tax is found due or if the tax found due has been paid as provided in this chapter on any intangible asset or security in which decedent had any interest, the Department of Revenue shall issue its waiver to transfer any security. However, if spouses own intangible assets or securities as joint tenants with rights of survivorship and a joint tenant spouse dies, the ownership may be transferred to the surviving spouse without a Department of Revenue waiver to transfer, by mailing to the issuer of the intangible asset or security a certified copy of the death certificate.

Source: SL 1941, ch 342; SDC Supp 1960, § 57.2326; SL 1972, ch 65, § 2; SL 1983, ch 81, § 3; SL 1984, ch 82; SL 1992, ch 88, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-40 Application for judicial determination of tax--Information supplied--Notice tosecretary.

10-41-40. Application for judicial determination of tax--Information supplied--Notice to secretary. A proceeding for such purpose may be instituted by filing an application stating briefly the purpose of the proceeding, and including information required to be set forth in the inventory and report prescribed by § 10-41-17. Within ten days after the filing of such application the applicant, or his agent or attorney, shall, by ordinary mail, notify the secretary of revenue that the proceeding has been instituted. Affidavit of such mailing or the receipt of the secretary for such notice shall be promptly filed.

Source: SL 1941, ch 342; SDC Supp 1960, § 57.2327; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-41 Investigation and certificate of determination of tax by secretary.

10-41-41. Investigation and certificate of determination of tax by secretary. The secretary of revenue shall investigate the taxability of said property and shall file a certificate of his determination thereof with the circuit court where such proceeding is pending and mail a copy thereof to the applicant.

Source: SL 1941, ch 342; SL 1949, ch 415; SL 1953, ch 465; SDC Supp 1960, § 57.2328; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-42 Hearing on taxability of property--Notice to secretary--Hearing without notice.

10-41-42. Hearing on taxability of property--Notice to secretary--Hearing without notice. Where such certificate shows that a tax is due, the applicant or any person interested in the property, within ten days after the filing thereof, may demand a hearing upon the taxability of said property for inheritance tax purposes. Thereupon the court shall by order fix a time and place for such hearing, and prescribe the method and manner of giving notice thereof, which shall include a direction for the mailing of notice to the secretary of revenue by ordinary mail at least five days before the hearing date. At the time and place so fixed, and after proof is filed of the giving of the prescribed notice, the court shall proceed to hear and determine the matter and enter its order accordingly. If no hearing is demanded during such ten-day period, the court at any time thereafter, upon the request of the applicant, or any person interested in the property, shall proceed to hear and determine the matter without notice, and enter its order accordingly.

Source: SL 1941, ch 342; SL 1955, ch 411, § 1; SDC Supp 1960, § 57.2329; SL 1964, ch 214, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-42.1 Hearing on tax on waiver of notice.

10-41-42.1. Hearing on tax on waiver of notice. Notwithstanding the provisions of § 10-41-42, if the taxpayer or his attorney of record and the secretary of revenue or his deputy enter into a written stipulation waiving notice of hearing on determination of inheritance tax, then such matter may be brought on for hearing without notice or the order entered without hearing.

Source: SL 1971, ch 77; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-43 Hearing on certificate of no tax due.

10-41-43. Hearing on certificate of no tax due. Where the certificate required by § 10-41-41 shows no tax to be due, the court at any time after the filing thereof upon request of the applicant or any person interested in the property, shall proceed to hear and determine the matter without notice, and enter its order accordingly.

Source: SL 1941, ch 342; SL 1955, ch 411, § 2; SDC Supp 1960, § 57.2330; SL 1964, ch 214, § 2.



§ 10-41-44 Reassessment in circuit court on fraudulent or erroneous appraisement--Referee.

10-41-44. Reassessment in circuit court on fraudulent or erroneous appraisement--Referee. Within three years after the entry of an order or decree determining the value of an estate and assessing the tax thereon, the circuit court for the county where the estate was originally appraised may, upon a showing by the attorney general that such appraisement was fraudulently, collusively, inaccurately, or erroneously made, order a reappraisement. Such reappraisement shall be by a referee appointed by the court for that purpose, who shall proceed to ascertain the facts as a referee appointed in an action in court and shall report the same to the court, which upon such report shall reappraise the property of the estate and shall reassess the amount of tax due upon such estate from any person.

Source: SL 1915, ch 217, § 14; RC 1919, § 6850; SDC 1939, § 57.2324; SL 1987, ch 94.



§ 10-41-45 Original assessment superseded by reassessment--Enforcement of order.

10-41-45. Original assessment superseded by reassessment--Enforcement of order. The determination and assessment of the circuit court shall be final, and shall supersede the original determination and assessment. The same shall be enforced as the original order or decree of determination.

Source: SL 1915, ch 217, § 14; RC 1919, § 6850; SDC 1939, § 57.2324.



§ 10-41-46 Reassessment without prejudice to party acting in good faith.

10-41-46. Reassessment without prejudice to party acting in good faith. Such reassessment, however, shall be without prejudice to any personal representative, or bona fide purchaser or encumbrancer of any property of the estate, who in good faith has acted upon the order or decree of determination made by the original court.

Source: SL 1915, ch 217, § 14; RC 1919, § 6850; SDC 1939, § 57.2324.



§ 10-41-47 to 10-41-49. Repealed.

10-41-47 to 10-41-49. Repealed by SL 1992, ch 88, §§ 4 to 4B.



§ 10-41-50 Application by foreign personal representative for determination of tax on propertywithin state.

10-41-50. Application by foreign personal representative for determination of tax on property within state. Every foreign personal representative of the estate of a nonresident decedent having property within this state, or within its jurisdiction, in which no ancillary probate proceedings are instituted in the circuit courts of this state for the purpose of probating such estate, shall within ninety days after the issuing of letters testamentary or letters of administration, as the case may be in the foreign state, make application to the Department of Revenue of this state for the determination of whether there is an inheritance tax due to this state on account of the transfer of the nonresident decedent's property.

Source: SDC 1939, § 57.2307; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-51 Affidavit by foreign personal representative as to property within state--Informationas to mortgages and debts.

10-41-51. Affidavit by foreign personal representative as to property within state--Information as to mortgages and debts. Such applicant shall furnish to the Department of Revenue with his application an affidavit setting forth a description of the property owned by such decedent at the time of his death, and being within this state or within its jurisdiction, and the value thereof as of the date of the nonresident decedent's death. If such property consists in whole or in part of mortgages secured upon real or personal property situated within this state, such list shall enumerate each mortgage separately, stating the name and post office address of the mortgagor, the county in which the mortgaged property is situated, the date of the execution of the mortgage, the amount for which such mortgage is given, the rate of interest, and the amount due on such mortgage at the date of death of the decedent, and in addition, if such mortgage is on real property, the legal description of the same shall be given, the county in which the mortgage is recorded, the date when recorded, and the book and page where recorded within such county. If such property consists in whole or in part of a debt or debts evidenced in any other manner than by mortgages secured on real or personal property, such list shall contain the name of the debtor, the amount of the debt as of the date of the death of the decedent, and the nature of the debt.

Source: SDC 1939, § 57.2307; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-52 Additional information required of foreign personal representative by department.

10-41-52. Additional information required of foreign personal representative by department. The list required by § 10-41-51 shall also include when required by the Department of Revenue a description and statement of the aggregate true value of all the property owned by the nonresident decedent at the time of his death having its situs outside of this state; a copy of the last will of the decedent, in case he died testate, the name, relationship, and post office address of each beneficiary of the testator, if intestate, the name, post office address, and relationship of each heir at law, and such other information as the Department of Revenue may require to enable it to determine the inheritance tax.

Source: SDC 1939, § 57.2307; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-53 Verification of application and statements by foreign personal representative--Statements not binding on department.

10-41-53. Verification of application and statements by foreign personal representative--Statements not binding on department. Such application and statements shall be subscribed and sworn to by the personal representative of such nonresident decedent, or some other person having knowledge of the facts therein set forth. The statements in such affidavits as to value or otherwise shall not be binding upon the Department of Revenue in case it believes the same to be incorrect in any respect.

Source: SDC 1939, § 57.2307; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-54 Determination and notice of tax due from nonresident estate.

10-41-54. Determination and notice of tax due from nonresident estate. The Department of Revenue shall determine with reasonable dispatch, from the information so furnished and such other information as it may acquire, the amount of inheritance tax, if any, due to the state and notify the person making the application under § 10-41-50 of the amount thereof claimed to be due.

Source: SDC 1939, § 57.2307; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-55 Receipt issued to personal representative--Certificate of no tax due.

10-41-55. Receipt issued to personal representative--Certificate of no tax due. The Department of Revenue shall issue a receipt to the personal representative paying the tax. If no tax is due, the Department of Revenue shall issue its certificate to that effect. The receipt or certificate may be sent to the personal representative by the usual and ordinary course of United States mail.

Source: SDC 1939, § 57.2307; SL 1983, ch 80, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-56 Agreement by department on tax due from nonresident estate--Presentation andpayment to state treasurer--Tax retained by state.

10-41-56. Agreement by department on tax due from nonresident estate--Presentation and payment to state treasurer--Tax retained by state. The Department of Revenue in case of the estate of a nonresident decedent whose estate has not been probated in this state, shall have power to agree upon the amount of the tax due upon any transfer, and the person paying such tax may present such agreement to the state treasurer and, upon payment of the amount fixed in such agreement, shall be discharged from further liability under the provisions of this chapter and chapter 10-40. In such case the state shall retain the whole of such tax.

Source: SDC 1939, § 57.2310; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-57 Agreement with trustees of nonresident estate as to taxation of remainders andexpectant estates--Agreement not conclusive against beneficiary.

10-41-57. Agreement with trustees of nonresident estate as to taxation of remainders and expectant estates--Agreement not conclusive against beneficiary. The Department of Revenue may, in case of the estate of a nonresident decedent whose estate has not been probated in this state, and with the consent and approval of the circuit court in the case of an estate probated in this state, expressed in writing, enter into an agreement with the trustees of any estate in which remainders or expectant estates are of such a nature or the circumstances such that the taxes are not presently payable or where the interests of the legatees or devisees are or were not ascertainable, under the provisions of this chapter and chapter 10-40, at the time fixed for the determination thereof, as hereinbefore provided, and to compound the tax upon any transfers upon such terms as are deemed equitable and expedient; to grant a discharge to such trustees on account thereof upon the payment of the taxes provided for in such composition agreement. No such agreement is conclusive in favor of any trustee as against the interest of any cestui que trust who may possess either present rights of enjoyment or fixed, absolute, and indefeasible rights of future enjoyment or of such as would possess such rights in the event of the immediate termination of any particular estate, unless he consents thereto either personally or by duly authorized attorney, when competent, or by conservator when incompetent.

Source: SDC 1939, § 57.2311; SL 1993, ch 213, § 81; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-58 Tax payment or agreement required before transfer of property in nonresident estate--Bond for payment of tax.

10-41-58. Tax payment or agreement required before transfer of property in nonresident estate--Bond for payment of tax. The Department of Revenue shall not consent to the assignment or delivery of any property embraced in any legacy, devise, or transfer from a nonresident decedent to a nonresident trustee, where the property embraced in such legacy, devise, or transfer is so situated and disposed of as to be presently ascertained, until the tax thereon shall have been paid as in this code provided; nor shall the Department of Revenue consent to the assignment or delivery of any property embraced in any such legacy, devise, or transfer, where the property embraced therein is so situated and disposed of as to authorize it to enter into a composition agreement with reference thereto, until the tax thereon shall have been compromised and the tax paid as in this code provided, or the trustee or other person to whom the possession of such property is delivered, shall have executed and delivered to the Department of Revenue a bond to the state, in an amount equal to the amount of tax which in any contingency may become due and owing to the state on account of the transfer of such property; such bond to be approved by the Department of Revenue and conditioned for the payment to the state of any tax which may accrue to the state under this chapter and chapter 10-40, on the subsequent transfer or delivery of the property to any person beneficially entitled thereto.

Source: SDC 1939, § 57.2313; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-59 Execution and filing of composition agreements.

10-41-59. Execution and filing of composition agreements. Composition agreements under the provisions of this chapter shall be executed either in duplicate or triplicate as the case may require, one of which shall be filed in the probate court in the county in which the tax is to be paid, if the estate is being probated in this state, one with the Department of Revenue, and one shall be delivered to the person paying the tax thereunder.

Source: SDC 1939, § 57.2312; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-60 Tax payment provision required before transfer of property to nonresident trustee.

10-41-60. Tax payment provision required before transfer of property to nonresident trustee. No property having its situs in this state embraced in any legacy or devise bequeathed or devised to a nonresident trustee, and situated or disposed of as described in § 10-41-58, shall be decreed or distributed by any court of this state to such nonresident trustee until he shall have compromised and paid the tax as provided for in that section, or in lieu thereof given a bond to the state as provided for therein.

Source: SL 1915, ch 217, § 22; RC 1919, § 6868; SDC 1939, § 57.2314.



§ 10-41-61 Tax accrued on death--Time due and payable.

10-41-61. Tax accrued on death--Time due and payable. All inheritance taxes imposed by this code shall take effect and accrue upon the death of the decedent, and shall be due and payable as soon as the amount thereof shall be determined as provided in this chapter.

Source: SL 1915, ch 217, § 5; RC 1919, § 6834; SDC 1939, § 57.2501.



§ 10-41-62 Time of accrual of tax on contingent or conditional transfer.

10-41-62. Time of accrual of tax on contingent or conditional transfer. Taxes upon any devise, bequest, legacy, or gift, limited, conditioned, dependent, or determinable upon the happening of any contingency or future event by reason of which the full and true value thereof cannot be ascertained when or before the taxes become due and payable as provided in § 10-41-61, shall accrue and become due and payable when the person or corporation becomes beneficially entitled in possession or expectancy thereto.

Source: SL 1915, ch 217, § 5; RC 1919, § 6834; SDC 1939, § 57.2501.



§ 10-41-63 Interest on tax--Category B rate.

10-41-63. Interest on tax--Category B rate. If the tax is paid within one year from the death of the decedent, no interest may be charged, and if not so paid, interest shall be charged thereon at the Category B rate as established in § 54-3-16 from the date of delinquency.

Source: SL 1915, ch 217, § 18; RC 1919, § 6854; SDC 1939, § 57.2504; SL 1941, ch 343; SL 1949, ch 417; SL 1983, ch 81, § 1; SL 1991, ch 95, § 2.



§ 10-41-63.1 Application of interest rates to taxes of existing estates.

10-41-63.1. Application of interest rates to taxes of existing estates. The category B rate of interest applies only to estates of decedents whose death occurs after July 1, 1991, the interest rate of one and one-half percent per month or fraction thereof only applies to estates of decedents whose death occurs after July 1, 1983, and before July 1, 1991, all other delinquent inheritance tax payments will continue to accrue interest at the rate of six percent per annum.

Source: SL 1983, ch 81, § 2; SL 1991, ch 95, § 3.



§ 10-41-64 Waiver or compromise of interest in case of litigation.

10-41-64. Waiver or compromise of interest in case of litigation. In any case where the inheritance tax has not been paid within one year after the date of death by reason of litigation involving the property of the estate, and it shall appear to the satisfaction of the secretary of revenue that the inability or failure to determine such tax within one year after decedent's death is due to such cause, the said secretary of revenue may, in his discretion, waive or compromise the interest on such tax from the date when first accrued until such time as, in the judgment of the secretary, such disability or cause is removed.

Source: SDC 1939, § 57.2504 as added by SL 1949, ch 417; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-64.1 Waiver or compromise of interest in case of difficulty in identifying heirs.

10-41-64.1. Waiver or compromise of interest in case of difficulty in identifying heirs. If the inheritance tax has not been paid within one year after the date of death of the decedent and it appears to the satisfaction of the secretary of revenue that the failure to pay such tax within one year after the decedent's death is due to the difficulty or impossibility of identifying the heirs of the decedent, the secretary may waive or compromise the interest on such tax from the date when first accrued until such time as, in the judgment of the secretary, such cause is removed.

Source: SL 2000, ch 57, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-65 Deduction of tax from property transferred--Payment--Delivery of property notrequired until tax collected.

10-41-65. Deduction of tax from property transferred--Payment--Delivery of property not required until tax collected. Any personal representative or trustee having in charge or in trust any property for distribution embraced in or belonging to any inheritance, devise, bequest, legacy, or gift, subject to the tax imposed by chapter 10-40, shall deduct the tax therefrom, and within thirty days thereafter shall pay the tax to the Department of Revenue. He shall not deliver or be compelled to deliver any property embraced in any inheritance, devise, bequest, legacy, or gift, subject to taxation under chapter 10-40, to any person until he has collected the tax thereon.

Source: SDC 1939, § 57.2502; SL 1983, ch 80, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-66 Payment to department--Receipt.

10-41-66. Payment to department--Receipt. The tax imposed by chapter 10-40 shall be paid to the Department of Revenue and a receipt given in return for payment.

Source: SDC 1939, § 57.2503; SL 1983, ch 80, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-67 Apportionment of revenue between state and counties.

10-41-67. Apportionment of revenue between state and counties. Ninety percent of the taxes paid under the provisions of this chapter shall be deposited into the state general fund. Ten percent of the taxes paid under the provisions of this chapter shall be remitted by the secretary of revenue to the county from which they were collected on or about the last day of the month following the month in which the tax was paid.

Source: SDC 1939, § 57.2503; SL 1983, ch 80, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-68 Tax lien on property transferred.

10-41-68. Tax lien on property transferred. The tax imposed by chapter 10-40 shall be and remain a lien upon the property passed or transferred until paid, except where the transfer is by deed or grant in the hands of a bona fide purchaser or encumbrancer without notice or except where the court having jurisdiction over the proceeding shall authorize the waiver of such lien.

Source: SL 1915, ch 217, § 2; RC 1919, § 6828; SDC 1939, § 57.2505; SL 1980, ch 91.



§ 10-41-69 Recording of application for probate or application for tax determination--Notice topurchasers and encumbrancers of real property--Discharge of record.

10-41-69. Recording of application for probate or application for tax determination--Notice to purchasers and encumbrancers of real property--Discharge of record. A certified copy of the application for probate of the will or estate of the decedent, or a certified copy of the application for a determination of the inheritance taxes, may be recorded in the Office of the Register of Deeds of the county where any real property described therein is situated, which record shall thereafter be deemed to be notice of such taxes to subsequent purchasers and encumbrancers of such real property, which record may be discharged by recording the certificate of the county treasurer to that effect, or by recording a certified copy of the order of the circuit court to that effect.

Source: SL 1915, ch 217, § 2; RC 1919, § 6828; SDC 1939, § 57.2505.



§ 10-41-70 Tax liability of transferees, personal representatives and trustees.

10-41-70. Tax liability of transferees, personal representatives and trustees. The person to whom the property passes or is transferred and all personal representatives, and the trustees of every estate shall be liable for any and all such taxes until the same shall have been paid as in this chapter directed.

Source: SL 1915, ch 217, § 2; RC 1919, § 6828; SDC 1939, § 57.2505.



§ 10-41-71 Enforcement of tax as claim against decedent's estate--Sale of property insatisfaction.

10-41-71. Enforcement of tax as claim against decedent's estate--Sale of property in satisfaction. Such inheritance tax may be enforced in the circuit court in the same manner provided for the enforcement of a claim against the estate of a decedent, except that no claim need be presented by the state therefor, and the tax shall be collected from the portion of the estate to which any person is entitled as an inheritance, devise, bequest, legacy, grant, or gift.

The property of the estate, or any part thereof chargeable with the payment of any such tax, may be sold in satisfaction thereof as provided for the sale of the assets of an estate to pay the debts of the decedent.

Source: SL 1915, ch 217, § 15; RC 1919, § 6851; SDC 1939, § 57.2502.



§ 10-41-72 Civil action for collection of tax.

10-41-72. Civil action for collection of tax. In addition to any other remedy for the collection of inheritance taxes, the state may enforce its claim therefor and the lien thereof by an action at law or a suit in equity, in any court of competent jurisdiction within the proper county, against any person liable to pay the same and against any property subject to the lien thereof.

Source: SL 1915, ch 217, § 16; RC 1919, § 6852; SDC 1939, § 57.2506.



§ 10-41-73 Repealed.

10-41-73. Repealed by SL 2002, ch 222, § 1.



§ 10-41-74 Repealed.

10-41-74. Repealed by SL 1992, ch 88, § 5.



§ 10-41-75 Repealed.

10-41-75. Repealed by SL 1972, ch 65, § 1.



§ 10-41-76 Appeal to circuit court from determination on taxability of corporate stock--Hearingand decree.

10-41-76. Appeal to circuit court from determination on taxability of corporate stock--Hearing and decree. Any person aggrieved by the determination of the Department of Revenue in any matter provided for in § 10-41-74, may within thirty days thereafter appeal to the circuit court for the county in which the decedent was a resident by filing with the Department of Revenue a notice of appeal; and thereafter and within thirty days, the Department of Revenue shall transmit the original papers and records to the clerk of the circuit court to which such appeal has been taken. Upon twenty days' notice by either party the matter may be brought on for hearing and determination by the court. The court may determine any and all questions of law and fact and may by decree direct the correction, amendment or modification of any determination made by the Department of Revenue. On such hearing either party may introduce the testimony of witnesses and other evidence, in the same manner and subject to the same rules which govern in civil actions.

Source: SDC 1939, § 57.2309; SL 1959, ch 437; SL 1972, ch 65, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-77 Appeal to Supreme Court on corporate stock liability for tax.

10-41-77. Appeal to Supreme Court on corporate stock liability for tax. The Department of Revenue for and on behalf of the state and any person aggrieved by the decree of the circuit court may appeal from any such decree within the time and in the manner now provided by law for taking of appeals from judgments in civil actions, except no undertaking shall be required when the appeal is taken on behalf of the state.

Source: SDC 1939, § 57.2309; SL 1959, ch 437; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-78 Tax payment required before order of complete settlement.

10-41-78. Tax payment required before order of complete settlement. Before the circuit court issues an order of complete settlement pursuant to § 29A-3-1001, the court shall satisfy itself that all inheritance taxes due from the estate have been duly determined and are fully paid.

Source: SL 1915, ch 217, § 17; RC 1919, § 6853; SDC 1939, § 57.2502; SL 1995, ch 167, § 91.



§ 10-41-79 Tax receipt required for order of complete settlement.

10-41-79. Tax receipt required for order of complete settlement. No personal representative is entitled to an order of complete settlement pursuant to § 29A-3-1001, in the course of settling an estate in which a tax may become due under the provisions of this chapter and chapter 10-40, until the personal representative produces a receipt from the Department of Revenue.

Source: SDC 1939, § 57.2503; SL 1983, ch 80, § 8; SL 1995, ch 167, § 92; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-80 Costs of proceedings paid from estate and charged to property transferred--Paymentby transferee or state--Lien to cover costs.

10-41-80. Costs of proceedings paid from estate and charged to property transferred--Payment by transferee or state--Lien to cover costs. All costs incurred in any manner in assessing and determining the true value of an estate for the purpose of inheritance taxation shall be paid by the personal representative as part of the costs of the estate, and, if any tax is found to be due, shall be charged against the portion of the estate passing to the person from whom the tax is due. If there are no regular or special administration proceedings and the proceeding is for the sole purpose of determining the amount of inheritance tax, if any, the costs of such proceeding shall be paid by the transferee if any tax is found to be due; otherwise, the costs of such proceeding shall be paid by the state. The lien for inheritance taxes shall include and cover the costs incurred in assessing and determining the same.

Source: SL 1915, ch 217, § 13; RC 1919, § 6849; SDC 1939, § 57.2325.



§ 10-41-81 Tax and lien satisfied after twelve years.

10-41-81. Tax and lien satisfied after twelve years. Any inheritance tax due under the provisions of the inheritance tax law of the State of South Dakota from the estates of decedents who have been deceased for twelve years or more, is declared fully paid and any inheritance tax liens on property passed or transferred from the estates of such decedents are declared satisfied.

Source: SL 1955, ch 424; SDC Supp 1960, § 57.2509; SL 1967, ch 327.



§ 10-41-82 Waiver or compromise of interest after ten years.

10-41-82. Waiver or compromise of interest after ten years. The secretary of revenue shall have power to compromise the interest on all claims of the state for inheritance taxes, where he shall deem it to be in the interests of justice in cases where the person whose estate is involved has been deceased for a period of ten years, or where the transfer, concerning which it is claimed there was a tax due, was made more than ten years prior to such compromise, and in such compromises waive, on behalf of the state, any part of the interest thereon, in whole or in part.

Source: SL 1945, ch 341; SDC Supp 1960, § 57.2508; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-83 Refund of erroneous payments.

10-41-83. Refund of erroneous payments. If any inheritance tax imposed by this chapter and chapter 10-40 has been erroneously paid, wholly or in part, the person paying the tax is entitled to a refund of the amount erroneously paid. The Department of Revenue shall refund the state portion of the amount due the claimant. The county commissioners shall refund the county portion of any erroneously paid tax from the county general funds.

Source: SDC 1939, § 57.2507; SL 1983, ch 80, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-41-84 Time allowed to apply for refund.

10-41-84. Time allowed to apply for refund. All applications for such refunding of erroneous taxes shall be made within three years from the payment thereof or in cases arising under § 10-40-16, within one year after happening of the contingency whereby a refund becomes due.

Source: SL 1915, ch 217, § 19; RC 1919, § 6855; SDC 1939, § 57.2507.



§ 10-41-85 Annual appropriation for refunds.

10-41-85. Annual appropriation for refunds. There is annually appropriated from any funds in the state treasury, not otherwise appropriated, such amount as shall be necessary to make the refunds provided for in § 10-41-83.

Source: SL 1915, ch 217, § 19; RC 1919, § 6855; SDC 1939, § 57.2507.



§ 10-41-86 to 10-41-89. Repealed.

10-41-86 to 10-41-89. Repealed by SL 2002, ch 222, §§ 2 to 5.






Chapter 42 - Transient Farmer Tax [Repealed]

CHAPTER 10-42

TRANSIENT FARMER TAX [REPEALED]

[Repealed by SL 1982, ch 86, § 30; SL 1989, ch 30, § 28; SL 1992, ch 89]



Chapter 43 - Income Tax On Banks And Financial Corporations

§ 10-43-1 Definition of terms.

10-43-1. Definition of terms. Terms used in this chapter mean:

(1) "Corporation," joint stock companies, limited partnerships, limited liability companies, and associations organized for pecuniary profit;

(a) "Domestic corporation," any corporation organized under the laws of this state;

(b) "Foreign corporation," any corporation other than a domestic corporation;

(1A) "Credit card bank," any financial institution that is subject to the tax imposed by this chapter that:

(a) Derives the majority of its income apportioned to this state from the use of credit cards, including income derived from fees, transactional costs, interest, and penalties, and also has total assets over ten billion dollars; or

(b) Was subject to the tax imposed by this chapter before July 1, 2013, and ninety-five percent of its tax receipts were historically distributed to the state general fund pursuant to § 10-43-76 before July 1, 2013.

(2) "Depository," any bank with deposits insured under the Federal Deposit Insurance Act, any institution with accounts insured by the federal savings and loan insurance corporation, or any thrift or home financing institution which is a member of a federal home loan bank; any other bank or thrift institution, incorporated or organized under the laws of any state, which is engaged in the business of receiving deposits; or any company, organized or created under the laws of a foreign country, which maintains or owns a branch or subsidiary in the United States receiving deposits;

(3) "Dividend," any distribution made by a corporation out of its earnings or profits to its shareholders or members, whether in cash or in other property of the corporation;

(4) "Financial institution," any banking institution or savings and loan association organized under the laws of the United States and located or doing business in this state; any bank, savings and loan association, mutual saving bank, or trust company, organized under the laws of this state or of any other state, district, territory, or country, doing business within this state; any person licensed in this state pursuant to chapter 54-4, the installment repayment small loan and consumer finance law; and any person in the business of buying loans, notes, or other evidences of debt except those persons registered as broker-dealers pursuant to chapter 47-31B; and persons in the business of making installment repayment and open-end loans which may be unsecured or secured by real or personal property, which loans are in an aggregate amount exceeding five hundred dollars, which are repaid in two or more installment payments or one lump sum payment extending over a time exceeding thirty days from the day the loan was made except where the loan is made by the person selling the property, incidental to the sale of the property and where the seller is primarily in the business of selling such real or personal property or except where the loan is made to a related corporation and the primary business of these related corporations is the production and sale of tangible personal property or where the loan is made in the form of an advance to secure the production of equipment to be obtained by the lender or to finance a joint venture between the lender and others which has been formed to produce and sell tangible personal property;

(5) "Fiscal year," an accounting period of twelve months, ending on the last day of any month other than December;

(6) "Foreign country," any jurisdiction other than one embraced within the United States. "United States," when used in a geographical sense, includes the states, the District of Columbia, and the possessions of the United States;

(7) "Income year," the calendar year or the fiscal year upon which the net income is computed;

(8) "Individual," a natural person;

(9) "Paid," for the purposes of the deductions means paid or accrued or paid or incurred, and the terms paid or incurred and paid or accrued are construed according to the accounting method used for computing net income; received, for the purpose of the computation of net income means received or accrued, and the term received or accrued is construed according to the accounting method used for computing net income;

(10) "Person," includes individuals, firms, associations, limited liability companies, corporations, estates, fiduciaries, and all entities from which income tax may be due. In no event shall a pass-through entity owned in whole or in part, directly or indirectly, by a financial institution subject to tax under this chapter, and formed primarily to facilitate the securitization of assets, be treated as a person for the purpose of subdivision 10-43-1(4);

(11) "Related corporation," a corporation associated with another as its parent or subsidiary, or in a brother-sister relation;

(12) "Taxable income," all net income;

(13) "Taxpayer," includes any person, corporation, or fiduciary who is subject to a tax imposed by this chapter;

(14) "Tax year," the calendar year, or the fiscal year ending during a calendar year, used for computing net income.
Source: SDC 1939, § 57.2601; SL 1939, ch 263, §§ 1, 2; SDC Supp 1960, §§ 57.30A01, 57.30A02; SL 1977, ch 96, §§ 1, 20, 21; SL 1982, ch 106; SL 1984, ch 83; SL 1989, ch 30, § 31; SL 1994, ch 91; SL 2000, ch 58, § 2; SL 2003, ch 59, § 1; SL 2004, ch 278, § 58; SL 2013, ch 53, § 1.



§ 10-43-2 Tax imposed on financial institutions.

10-43-2. Tax imposed on financial institutions. An annual tax is hereby imposed on every financial institution, except those institutions organized under the laws of the United States, doing business in this state for the grant to it of the privilege of transacting or for the actual transaction by it, of business in this state during any part of its tax year.

Source: SL 1939, ch 263, §§ 3, 4; SDC Supp 1960, §§ 57.30A03, 57.30A04; SDCL, § 10-43-3; SL 1977, ch 96, § 2.



§ 10-43-2.1 Tax imposed on national banks, production credit and savings and loan associations.

10-43-2.1. Tax imposed on national banks, production credit and savings and loan associations. An annual tax is hereby imposed upon every national banking corporation or production credit association or savings and loan association doing business within this state, according to or measured by its net income, to be computed in the manner provided in this chapter, on the basis of its net income during any part of its tax year.

Source: SL 1939, ch 263, § 3; SDC Supp 1960, § 57.30A03; SDCL, § 10-43-2; SL 1977, ch 96, § 2.



§ 10-43-3 Repealed.

10-43-3. Repealed by SL 1977, ch 96, § 20.



§ 10-43-4 Time of liability for tax--Rate of tax--Minimum.

10-43-4. Time of liability for tax--Rate of tax--Minimum. The liability for the tax imposed by §§ 10-43-2 and 10-43-2.1 shall arise upon the first day of each tax year and shall be based upon the net income assignable to this state at the rate of six percent on net income of four hundred million dollars or less; at the rate of five percent on net income exceeding four hundred million dollars but equal to or less than four hundred twenty-five million dollars; at the rate of four percent on the net income exceeding four hundred twenty-five million dollars but equal to or less than four hundred fifty million dollars; at the rate of three percent on the net income exceeding four hundred fifty million dollars but equal to or less than four hundred seventy-five million dollars; at the rate of two percent on the net income exceeding four hundred seventy-five million dollars but equal to or less than five hundred million dollars; at the rate of one percent on the net income exceeding five hundred million dollars but equal to or less than six hundred million dollars; at the rate of one-half of one percent on the net income exceeding six hundred million dollars but equal to or less than one billion two hundred million dollars; and at the rate of one-quarter of one percent on the net income exceeding one billion two hundred million dollars. The tax payable under this section may be no less than two hundred dollars for each authorized location at which the financial institution subject to taxation under § 10-43-2 regularly conducts business.

Source: SL 1939, ch 263, §§ 5, 8; SL 1941, ch 356, § 1; SL 1943, ch 300; SL 1957, ch 467; SDC Supp 1960, §§ 57.30A05, 57.30A08; SL 1969, ch 266, § 1; SL 1976, ch 96, § 1; SL 1977, ch 97; SL 1979, ch 82, § 1; SL 1991, ch 97; SL 2000, ch 58, § 1.



§ 10-43-5 Income tax in lieu of other taxes.

10-43-5. Income tax in lieu of other taxes. The tax referred to in §§ 10-43-2 and 10-43-2.1 is in lieu of all other taxes and licenses, state, county and local, except taxes upon the institutions' real property, taxes upon the institutions' leased sites, taxes upon tangible personal property and products transferred electronically not normally used in extension of credit or acceptance of deposits and the retail sales tax or the use tax on tangible personal property and any product transferred electronically. However, tangible personal property and any product transferred electronically acquired by the financial institution through a foreclosure proceeding are exempt from such other taxes. The institutions taxed by §§ 10-43-2 and 10-43-2.1 are exempt from other net income taxation by this state.

Source: SL 1939, ch 263, §§ 8, 10; SL 1943, ch 300; SDC Supp 1960, §§ 57.30A08, 57.30A10; SL 1977, ch 96, § 3; SL 1983, ch 356, § 6; SL 2008, ch 37, § 102; SL 2008, ch 51, § 68.



§ 10-43-6 to 10-43-10. Repealed.

10-43-6 to 10-43-10. Repealed by SL 1977, ch 96, § 20.



§ 10-43-10.1 Net income defined.

10-43-10.1. Net income defined. Net income, in the case of a financial institution, is taxable income as defined in the Internal Revenue Code, as amended and in effect on January 1, 2013, and reportable for federal income tax purposes for the taxable year, but subject to the adjustments as provided in §§ 10-43-10.2 and 10-43-10.3. If a financial institution has elected to file its federal tax return pursuant to 26 USC § 1362(a), as amended, and in effect on January 1, 1997, net income shall be computed in the same manner and in the same amount as if that institution had continued to file its federal tax return without making the election and the financial institution shall continue to be treated as a separate corporation for the purposes of this chapter. If a financial institution is organized as a limited liability company, the limited liability company shall be treated as a separate corporation for the purpose of this chapter.

Source: SL 1977, ch 96, § 4; SL 1978, ch 83, § 5; SL 1979, ch 82, § 3; SL 1981, ch 98; SL 1982, ch 95, § 3; SL 1983, ch 82, § 1; SL 1984, ch 70, § 1; SL 1985, ch 83, § 1; SL 1986, ch 98, § 1; SL 1987, ch 95; SL 1988, ch 103, § 1; SL 1989, ch 101, § 1; SL 1990, ch 83, § 1; SL 1991, ch 98, § 1; SL 1992, ch 68, § 1; SL 1993, ch 95, § 1; SL 1994, ch 92, § 1; SL 1995, ch 65, § 1; SL 1996, ch 79, § 1; SL 1997, ch 64, § 1; SL 1997, ch 65, § 1; SL 1998, ch 68, § 1; SL 1999, ch 56, § 1; SL 2000, ch 59, § 1; SL 2001, ch 53, § 1; SL 2002, ch 59, § 1; SL 2003, ch 60, § 1; SL 2004, ch 90, § 1; SL 2004, ch 289, § 3; SL 2005, ch 67, § 1; SL 2006, ch 45, § 1; SL 2007, ch 54, § 1; SL 2008, ch 46, § 3; SL 2009, ch 39, § 9; SL 2010, ch 45, § 9; SL 2011, ch 48, § 9; SL 2012, ch 59, § 9; SL 2013, ch 42, § 9.



§ 10-43-10.2 Other taxable income.

10-43-10.2. Other taxable income. Additional items of taxable income are:

(1) Net operating losses or capital losses incurred prior to July 1, 1978, included in taxable income under the Internal Revenue Code;

(2) Interest or dividend income derived from obligations or securities of states or political subdivisions or authorities thereof not included in taxable income as determined under the Internal Revenue Code;

(3) All income taxes paid or accrued, as the case may be, during the tax year under the provisions of chapter 10-43 or under the provisions of any income tax, or franchise or privilege taxes measured by income levied by any other state or political subdivision to the extent that such taxes were deducted to determine federal taxable income;

(4) Bad debt deductions in excess of credits actually ascertained to be worthless and charged off within the tax year;

(5) Any amount subsequently received on account of a bad debt previously charged off as a deduction for tax purposes;

(6) Any amount received as a refund of federal income taxes during the tax year if that amount was previously deducted in determining net income;

(7) Dividends received from other corporations to the extent that such dividends have been deducted from net income as determined under the Internal Revenue Code;

(8) The difference obtained by subtracting net income under the accrual method of accounting from net income under the cash method of accounting. If the difference is less than zero then the provisions of § 10-43-10.3 apply. This is an optional adjustment and is available only to financial institutions first doing business in South Dakota after January 1, 1987, or to financial institutions that are required to switch from the cash method of accounting to the accrual method of accounting under § 448 of the Internal Revenue Code;

(9) Any capital loss from liquidating sales within the twelve-month period beginning on the date on which a financial institution adopts a plan of complete liquidation if all of the assets of the financial institution are distributed in complete liquidation less assets retained to meet claims within such twelve-month period, or from the distribution of property in complete liquidation of the financial institution which is subject to federal corporate income taxes pursuant to § 336 of the Internal Revenue Code.
Source: SL 1977, ch 96, § 4(1); SL 1978, ch 83, § 1; SL 1987, ch 96, §§ 1, 5.



§ 10-43-10.3 Subtractions from taxable income.

10-43-10.3. Subtractions from taxable income. Subtracted from taxable income are:

(1) Interest and dividends from obligations of the United States government and its agencies which this state is prohibited by federal law or treaty from taxing by an income tax, a franchise tax or a privilege tax;

(2) Dividends received from financial institutions subject to taxation under this chapter to the extent such dividends were included in taxable income as determined under the Internal Revenue Code;

(3) Taxes imposed upon the financial institution within the tax year, under the Internal Revenue Code excluding any taxes imposed under 26 USC § 1374 and 26 USC § 1375;

(4) Additional depreciation expenses to provide for the amortization of the excess, if any, of the remaining undepreciated tax basis as determined under the provisions of this chapter, over the depreciable basis as determined for federal tax purposes. Such excess shall be determined as of January 1, 1977, or on the first day of the first taxable year starting after January 1, 1977, and amortized over the remaining depreciable life of that asset or group of assets;

(5) Any interest expense described in §§ 291(e)(1)(B) and 265(b) of the Internal Revenue Code, which interest expense shall be deductible;

(6) The difference obtained by subtracting net income under the cash method of accounting from net income under the accrual method of accounting. If the difference is less than zero then the provisions of § 10-43-10.2 apply. This is an optional adjustment and is available only to financial institutions first doing business in South Dakota after January 1, 1987, or to financial institutions that are required to switch from the cash method of accounting to the accrual method of accounting under § 448 of the Internal Revenue Code;

(7) Any meal expense and entertainment expense disallowed under § 274(n) of the Internal Revenue Code;

(8) Any capital gain from liquidating sales within the twelve-month period beginning on the date on which a financial institution adopts a plan of complete liquidation if all of the assets of the financial institution are distributed in complete liquidation less assets retained to meet claims within such twelve-month period, or from the distribution of property in complete liquidation of the financial institution which is subject to federal corporate income taxes pursuant to § 336 of the Internal Revenue Code;

(9) Any adjustment to taxable income due to a change in the method used to compute the federal bad debt deduction where the adjustment has already been included in taxable income for purposes of the tax imposed by this chapter;

(10) For those financial institutions making an election pursuant to 26 USC § 1362(a), as amended, and in effect on January 1, 1997, imputed federal income taxes in an amount equal to the taxes that would have been paid on net income as defined in § 10-43-10.1 had the financial institution continued to file its federal tax return without making an election to file pursuant to 26 USC § 1362(a).

(11) For those financial institutions organized as limited liability companies, imputed federal income taxes in an amount equal to the taxes that would have been paid on net income as defined in § 10-43-10.1 had the financial institution elected to file as a subchapter C corporation under the Internal Revenue Code.
Source: SL 1977, ch 96, § 4 (2); SL 1978, ch 83, § 2; SL 1985, ch 84; SL 1987, ch 96, §§ 2-4; SL 1988, ch 104; SL 1997, ch 64, § 2; SL 2004, ch 289, § 4.



§ 10-43-10.4 Carryover of net operating losses or capital losses not deductible.

10-43-10.4. Carryover of net operating losses or capital losses not deductible. No carryover of net operating losses or capital losses may be deducted from the items of additional taxable income includable for state tax purposes pursuant to § 10-43-10.2.

Source: SL 1982, ch 108.



§ 10-43-11 Repealed.

10-43-11. Repealed by SL 1978, ch 83, § 3.



§ 10-43-12 to 10-43-22. Repealed.

10-43-12 to 10-43-22. Repealed by SL 1977, ch 96, § 20.



§ 10-43-22.1 Tax limited to income from business within state--Formula for net incomeapportionment.

10-43-22.1. Tax limited to income from business within state--Formula for net income apportionment. Financial institutions engaged in business within and without the state shall be taxed only on such business as is properly apportioned to this state. All net income shall be apportioned to this state by multiplying the net income by a fraction, the numerator of which is the property factor, plus the payroll factor plus the receipts factor, the denominator of which is three.

Source: SL 1935, ch 205, § 15-a; SDC 1939, § 57.2707; SDCL, § 10-43-22; SL 1977, ch 96, § 5.



§ 10-43-23 Repealed.

10-43-23. Repealed by SL 1977, ch 96, § 20.



§ 10-43-23.1 Property factor.

10-43-23.1. Property factor. The property factor used in § 10-43-22.1 is a fraction, the numerator of which is the average value of the financial institution's real and tangible property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the financial institution's real and tangible personal property owned or rented and used during the tax period in all the states of the United States, the District of Columbia, and any territory or political subdivision thereof.

Source: SL 1977, ch 96, § 6.



§ 10-43-23.2 Valuation of property owned or rented--Net annual rental rate.

10-43-23.2. Valuation of property owned or rented--Net annual rental rate. Property owned by the financial institution is valued at its original cost. Property rented by the financial institution is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental received by the financial institution from subrentals.

Source: SL 1977, ch 96, § 7.



§ 10-43-23.3 Average value determination.

10-43-23.3. Average value determination. The average value of property shall be determined by averaging the values at the beginning and ending of the tax period if reasonably required to reflect properly the average value of the financial institution's property.

Source: SL 1977, ch 96, § 8.



§ 10-43-24 Repealed.

10-43-24. Repealed by SL 1977, ch 96, § 20.



§ 10-43-24.1 Payroll factor.

10-43-24.1. Payroll factor. The payroll factor used in § 10-43-22.1 is a fraction, the numerator of which is the total amount paid in this state during the tax period by the financial institution for compensation, and the denominator of which is the total compensation paid in all states of the United States, the District of Columbia, and any territory or political subdivision thereof during the tax period.

Source: SL 1977, ch 96, § 9.



§ 10-43-24.2 Compensation paid in state--Service entirely or partially within state.

10-43-24.2. Compensation paid in state--Service entirely or partially within state. Compensation is paid in this state if:

(1) The individual's service is performed entirely within this state; or

(2) The individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state.
Source: SL 1977, ch 96, § 10 (1), (2).



§ 10-43-24.3 Compensation paid in state--Some service performed in state.

10-43-24.3. Compensation paid in state--Some service performed in state. Compensation is paid in this state if some of the service is performed in the state and:

(1) The base of operations, or if there is no base of operations, the place from which the service is directed or controlled, is in this state; or

(2) The base of operations or place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.
Source: SL 1977, ch 96, § 10 (3).



§ 10-43-25 Repealed.

10-43-25. Repealed by SL 1977, ch 96, § 20.



§ 10-43-25.1 Receipts factor.

10-43-25.1. Receipts factor. The receipts factor used in § 10-43-22.1 is a fraction, the numerator of which is the total receipts of the financial institution in the state during the tax period, and the denominator of which is the total receipts of the financial institution in all the states of the United States, the District of Columbia, and all territories and political subdivisions thereof.

Source: SL 1977, ch 96, § 11.



§ 10-43-25.2 Interest, discount, and net gain from loans as part of receipts factor.

10-43-25.2. Interest, discount, and net gain from loans as part of receipts factor. Interest, discount, and net gain from loans, including federal funds sold and acceptances, and other installment obligations shall be included in the numerator specified in § 10-43-25.1 if:

(1) The loan was applied for by the borrower at an office of the financial institution, located in South Dakota; or

(2) The loan was purchased, or involved in participation or other pooling arrangement, and the office of the financial institution which made the purchase or entered into the participation is in South Dakota; or

(3) The loan was solicited by an employee of the financial institution, and such employee is located in South Dakota or the office out of which he operates is located in South Dakota.
Source: SL 1977, ch 96, § 12.



§ 10-43-25.3 Fees, commissions, service charges, and other receipts as part of receipt factor.

10-43-25.3. Fees, commissions, service charges, and other receipts as part of receipt factor. Fees, commissions, service charges, and other receipts from the rendering of financial or fiduciary services shall be included in the numerator specified in § 10-43-25.1 if the service is principally performed in South Dakota unless the fees, commissions, service charges, and other receipts are affiliated service income as provided in § 10-43-25.8.

Source: SL 1977, ch 96, § 13; SL 1996, ch 80, § 1.



§ 10-43-25.4 Property rental receipts attributable to state if property in-state.

10-43-25.4. Property rental receipts attributable to state if property in-state. Receipts from the rental of real or tangible personal property shall be attributed to this state if the property is principally located in South Dakota.

Source: SL 1977, ch 96, § 14.



§ 10-43-25.5 Interests, dividends, and net gains from securities transactions attributable to state.

10-43-25.5. Interests, dividends, and net gains from securities transactions attributable to state. Interest, dividends, and net gains from transactions in securities, including stocks, bonds, and all other money markets instruments, are attributed to this state if the financial institution's principal place of business is in South Dakota.

Source: SL 1977, ch 96, § 15.



§ 10-43-25.6 Receipts from securities used to maintain reserves against deposits.

10-43-25.6. Receipts from securities used to maintain reserves against deposits. Notwithstanding the provisions of § 10-43-25.5, receipts from securities used to maintain reserves against deposits to meet federal and state reserve requirements shall be attributed to this state based on the ratio that the deposits in South Dakota bear to total deposits in all of the states of the United States, District of Columbia, and any territory or subdivision thereof.

Source: SL 1977, ch 96, § 15 (1).



§ 10-43-25.7 Receipts from securities held or pledged for public or trust funds.

10-43-25.7. Receipts from securities held or pledged for public or trust funds. Receipts from securities owned by a financial institution but held or pledged to secure public or trust funds shall be attributed to this state if the financial institution's office where the deposits are maintained is in South Dakota.

Source: SL 1977, ch 96, §§ 15 (2), 20.



§ 10-43-25.8 Affiliated service income as a factor in net income apportionment formula.

10-43-25.8. Affiliated service income as a factor in net income apportionment formula. Affiliated service income shall be included in the numerator specified in § 10-43-25.1 only if the income relates to:

(1) Loans secured primarily by real property or tangible personal property located in this state; or

(2) Loans made to customers located in this state, which are not secured by real property or tangible personal property.
Source: SL 1996, ch 80, § 2.



§ 10-43-25.9 Affiliated service income defined.

10-43-25.9. Affiliated service income defined. For the purposes of §§ 10-43-25.3 and 10-43-25.8, affiliated service income means fees, commissions, service charges, and other receipts from the production or servicing of loans by a nondepository financial institution for another nondepository financial institution, if each nondepository financial institution is in the same affiliated group for purposes of filing a consolidated federal corporate income tax return.

Source: SL 1996, ch 80, § 3.



§ 10-43-26 to 10-43-29. Repealed.

10-43-26 to 10-43-29. Repealed by SL 1977, ch 96, § 20.



§ 10-43-29.1 Alternative apportionment methods.

10-43-29.1. Alternative apportionment methods. If the apportionment methods included in §§ 10-43-22.1 to 10-43-25.9, inclusive, do not fairly represent the financial institution's net income in this state, the financial institution may petition for, or the secretary may require with respect to all or any part of the taxpayer's business activity:

(1) Separate accounting;

(2) The exclusion of any one or more of the factors;

(3) The inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(4) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's taxable income.

The secretary shall promulgate rules pursuant to chapter 1-26 within six months of any decision to use any of the alternative apportionment methods provided under this section.

Source: SL 1935, ch 205, § 15-a; SDC 1939, § 57.2707; SDCL § 10-43-29; SL 1977, ch 96, § 16; SL 1987, ch 82, § 19; SL 2013, ch 54, § 1; SL 2013, ch 55, § 1.



§ 10-43-30 Estimated tax payments--Time for filing annual return--Interest and penalty onunderpayment and delinquency.

10-43-30. Estimated tax payments--Time for filing annual return--Interest and penalty on underpayment and delinquency. Any person required to file and pay tax pursuant to this chapter and whose tax liability in the previous year exceeded ten thousand dollars shall file with the Department of Revenue a quarterly estimate of the amount of tax due for the current year and make payment of the estimated amount. If the tax year of the person ends on December thirty-first, the estimated amount shall be paid on or before the fifteenth day of January, April, July, and October of each year. If the tax year of the person ends on a date other than December thirty-first, the estimated amount shall be made on or before the fifteenth day of the month following the end of the quarter for which the estimate is due. In determining the amount of each quarterly payment, the taxpayer shall estimate the taxpayer's total tax liability for the entire tax year and make payment of one-fourth of the estimate.

Each taxpayer shall file the final return for the tax year within fifteen days after the taxpayer's federal income tax return is due. For taxpayers required to make quarterly estimated payments, if the total quarterly estimated payments do not equal ninety percent of the total tax due, then interest, but not penalty, accrues at the rate provided in § 10-59-6 and is applied to the amount by which one-fourth of ninety percent of the total tax due exceeds the amount of any quarterly estimate filed or required to be filed from the time the estimate was due until finally paid. Neither interest nor penalty may be imposed on quarterly estimates if each estimate equaled an amount which would have been required on that date had the estimated tax been based upon the tax shown on the previous year's return.

Any tax due but not paid on the due date is delinquent and bears penalty and interest as provided in § 10-59-6.

Source: SDC 1939, § 57.2701; SL 1977, ch 96, § 17; SL 1983, ch 80, § 1; SL 1985, ch 85; SL 1988, ch 105; SL 1993, ch 96, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 50, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-30.1 Extension of time to file return--Request for federal extension and payment ofestimate required--Interest.

10-43-30.1. Extension of time to file return--Request for federal extension and payment of estimate required--Interest. Any taxpayer shall receive an extension of time to file the return required by this chapter to a day not later than six months from the day the return was originally due, if the taxpayer:

(1) Files for an extension of time to file the taxpayer's federal income tax return;

(2) Files a copy of the federal income tax return extension request with the Department of Revenue; and

(3) Makes a reasonable estimate of the amount of tax due and pays that amount with or prior to the request for extension of time to file.

If the time for filing the return is extended at the request of the taxpayer, interest, but not penalty, shall be added at the same rate as provided for in § 10-59-6 from the time the payments were originally due until the taxes are paid.

Source: SL 1987, ch 97; SL 2008, ch 50, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-31 Preparation and distribution of income tax forms.

10-43-31. Preparation and distribution of income tax forms. The secretary of revenue shall cause to be prepared blank forms for said returns and shall cause them to be distributed throughout the state and to be furnished upon application, but failure to receive or secure the form shall not relieve the taxpayer from the obligations of making any return herein required.

Source: SDC 1939, § 57.2701; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-32 Jeopardy assessment of income tax--Distress warrant or lien if tax not paid.

10-43-32. Jeopardy assessment of income tax--Distress warrant or lien if tax not paid. If the secretary of revenue believes that the assessment or collection of taxes will be jeopardized by delay, the secretary of revenue may immediately make an assessment of the estimated amount of tax due, together with all interest, additional amounts or penalties, as provided by law, and demand payment thereof from the taxpayer. If such payment is not made, a distress warrant may be issued or a lien filed against such taxpayer immediately.

Source: SDC 1939, § 57.2906; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-33 Repealed.

10-43-33. Repealed by SL 1977, ch 96, § 20.



§ 10-43-34 Execution of corporate return--Final return on dissolution.

10-43-34. Execution of corporate return--Final return on dissolution. Every corporation taxable under this chapter shall make a return and the return shall be sworn to by the president, vice-president, or other principal officer, and by the treasurer or assistant treasurer. Before a corporation may be dissolved and its assets distributed, the corporation shall make a return for any settlement of the tax for any income earned in the income year up to its final date of dissolution.

Source: SL 1935, ch 205, § 15; SDC 1939, § 57.2713; SL 2008, ch 37, § 103.



§ 10-43-35 Repealed.

10-43-35. Repealed by SL 1977, ch 96, § 20.



§ 10-43-36 Consolidated report of related corporations.

10-43-36. Consolidated report of related corporations. Any related corporation required to report under this chapter and owned or controlled either directly or indirectly by another corporation may petition the secretary of revenue, or may be required by the secretary of revenue, to make a consolidated report with related corporations that are required to report under this chapter showing the combined net income, such assets of the corporation as are required for the purpose of this chapter, and such other information as the secretary of revenue may require by rule promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 57.2714; SL 1977, ch 96, § 18; SL 1987, ch 82, § 20; SL 2000, ch 58, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 54, § 2.



§ 10-43-37 Repealed.

10-43-37. Repealed by SL 1978, ch 83, § 4.



§ 10-43-38 to 10-43-42. Repealed.

10-43-38 to 10-43-42. Repealed by SL 1977, ch 96, § 20.



§ 10-43-42.1 Administration of chapter by secretary of revenue--Promulgation of rules.

10-43-42.1. Administration of chapter by secretary of revenue--Promulgation of rules. The provisions of this chapter shall be administered by the secretary of revenue and the secretary may promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for filing tax returns and payment of the tax;

(2) The type of accounting to be used;

(3) The definition and deductibility of net federal income taxes; and

(4) Determining the application of the tax and exemptions.
Source: SL 1977, ch 96, § 19; SL 1987, ch 82, § 21; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-43 Repealed.

10-43-43. Repealed by SL 1977, ch 96, § 20.



§ 10-43-43.1 Records kept by taxpayers--Inspection by secretary--Out-of-state records.

10-43-43.1. Records kept by taxpayers--Inspection by secretary--Out-of-state records. Every person subject to tax under this chapter shall make and keep for a period of six years such records as required by the secretary of revenue for the administration of this chapter. Such books and documents shall, at all times during business hours of the day, be subject to inspection by the secretary of revenue or his duly authorized agents and employees to determine the amount of tax due.

If in the normal conduct of the business, the required records are maintained and kept at an office outside the State of South Dakota, it shall be a sufficient compliance with this section if the records are made available for audit and examination by the Department of Revenue at the office outside of South Dakota.

Source: SL 1976, ch 96, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-44 , 10-43-45. Repealed.

10-43-44, 10-43-45. Repealed by SL 1977, ch 96, § 20.



§ 10-43-46 False or fraudulent return or information with intent to evade legal requirements asmisdemeanor--Civil penalty.

10-43-46. False or fraudulent return or information with intent to evade legal requirements as misdemeanor--Civil penalty. Any person, corporation, or any officer or employee of a corporation, or member or employee of any partnership, who, with intent to evade any of the requirements of this chapter or any lawful requirements of the secretary of revenue pursuant to this chapter, makes a false or fraudulent return or statement or supplies false or fraudulent information is guilty of a Class 1 misdemeanor. In addition, the person, corporation, officer, employee, or member is liable for a civil penalty of not more than five thousand dollars, to be recovered by the attorney general, in the name of the state. The civil penalty is in addition to all other penalties in this chapter.

Source: SDC 1939, § 57.9922; SL 1982, ch 86, § 31; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 104; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-47 Repealed.

10-43-47. Repealed by SL 1977, ch 96, § 20.



§ 10-43-48 Repealed.

10-43-48. Repealed by SL 1978, ch 70, § 6.



§ 10-43-49 Repealed.

10-43-49. Repealed by SL 1977, ch 96, § 20.



§ 10-43-50 Time of examination of return and determination of tax by secretary--Payment ofexcess found due.

10-43-50. Time of examination of return and determination of tax by secretary--Payment of excess found due. As soon as practicable and in any event within three years after the return is filed, the secretary of revenue shall examine it and determine the correct amount of tax, and the amount so determined by the secretary is the tax. If the tax found due is greater than the amount previously paid, the excess, together with interest and penalty as provided in § 10-59-6 shall be paid by the taxpayer within ten days after the secretary gives notice to the taxpayer by registered or certified mail.

Source: SDC 1939, § 57.2803 (1); SL 1983, ch 83, § 1; SL 1986, ch 111, § 35; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-51 Time for determination of tax on failure to file return or list income--Time ofpayment.

10-43-51. Time for determination of tax on failure to file return or list income--Time of payment. If the secretary of revenue discovers from the examination of the return or otherwise that the income of the taxpayer, or any portion of the income, has not been listed in the return, or that no return was filed when one was due, the secretary may at any time within five years after the time when the return was due, determine the correct amount of the tax together with interest and penalty as provided in § 10-59-6. The tax, interest, and penalty shall be paid within ten days after the secretary of revenue has given notice of the tax, interest, and penalty to the taxpayer by registered or certified mail.

Source: SDC 1939, § 57.2803 (2); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 105; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-51.1 Time allowed for determination of tax after fraudulent return--Time for payment.

10-43-51.1. Time allowed for determination of tax after fraudulent return--Time for payment. If a taxpayer makes a fraudulent return in an attempt to evade the tax imposed by this chapter, the secretary of revenue may at any time after the time when the return was due, determine the correct amount of the tax together with interest and penalty as provided in § 10-59-6 and the amount so determined shall be paid within ten days after the secretary gives notice thereof to the taxpayer by registered or certified mail.

Source: SL 1983, ch 83, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-52 , 10-43-53. Superseded.

10-43-52, 10-43-53. Superseded.



§ 10-43-54 Payments credited first to penalty and interest.

10-43-54. Payments credited first to penalty and interest. All payments received must be credited first, to the penalty and interest accrued, and then to the tax due.

Source: SL 1935, ch 205, § 27, subdiv 5; SDC 1939, § 57.2803 (5).



§ 10-43-55 Refund and interest on overpayments.

10-43-55. Refund and interest on overpayments. If the amount of the tax, as determined by the secretary of revenue, is less than the amount paid, the excess shall be refunded with interest after sixty days from the date of payment at six percent per year pursuant to the procedure established by the secretary of revenue by rule promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 57.2803 (4); SL 1987, ch 82, § 22; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-56 to 10-43-59. Repealed.

10-43-56 to 10-43-59. Repealed by SL 1977, ch 96, § 20.



§ 10-43-60 Appeal to Supreme Court.

10-43-60. Appeal to Supreme Court. An appeal may be taken by the taxpayer or the secretary of revenue to the Supreme Court of this state in the same manner that appeals are taken in other actions, irrespective of the amount involved.

Source: SDC 1939, § 57.3002; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-61 Repealed.

10-43-61. Repealed by SL 1977, ch 96, § 20.



§ 10-43-62 Interest payable on extension of time for filing return.

10-43-62. Interest payable on extension of time for filing return. If the time for filing the return is extended at the request of the taxpayer, interest shall be added at the same rate as provided in § 10-59-6, from the time when the return was originally required to be filed to the time of payment.

Source: SL 1935, ch 205, § 26; SDC 1939, § 57.2901; SL 1982, ch 109, § 2.



§ 10-43-63 Action for collection of tax--Exemptions from execution restricted to statutoryexemptions.

10-43-63. Action for collection of tax--Exemptions from execution restricted to statutory exemptions. Any delinquent tax constitutes a debt due to the State of South Dakota and may be collected by action brought by the secretary of revenue in a court of competent jurisdiction. No exemptions from execution of a judgment so obtained are permitted except those made absolute by the exemption statutes of this state.

Source: SDC 1939, § 57.2904; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 106; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-64 Tax lien on property of taxpayer.

10-43-64. Tax lien on property of taxpayer. If any taxpayer liable to pay a tax or penalty imposed refuses or neglects to pay the tax or penalty, the amount, including any interest, penalty, or addition to the tax, together with the costs that may accrue in addition to the tax, penalty, and interest, constitute a lien in favor of the State of South Dakota upon all property and rights to property, whether real or personal, belonging to the taxpayer.

The lien attaches at the time the tax becomes due and payable and continues until the liability for the amount is satisfied.

Source: SL 1935, ch 205, § 28; SDC 1939, § 57.2902; SL 2008, ch 37, § 107.



§ 10-43-65 Index of income tax liens maintained by register of deeds--Contents.

10-43-65. Index of income tax liens maintained by register of deeds--Contents. The register of deeds of each county shall prepare and keep in the office of the register of deeds a book to be known as "index of income tax liens," so ruled as to show in appropriate columns the following data, under the names of taxpayers, arranged alphabetically:

(1) The name of the taxpayer;

(2) The name "State of South Dakota" as claimant;

(3) Time notice of lien was received;

(4) Date of notice;

(5) Amount of lien then due;

(6) When satisfied.
Source: SL 1935, ch 205, § 28; SDC 1939, § 57.2902; SL 2008, ch 37, § 108.



§ 10-43-66 Notice of lien filed with register of deeds--Contents.

10-43-66. Notice of lien filed with register of deeds--Contents. In order to preserve the lien provided by § 10-43-64 against subsequent mortgagees, purchasers, or judgment creditors for value and without notice of the lien, on any property situated in a county, the secretary of revenue shall file with the register of deeds of the county in which the property is located a notice of the lien. The notice of lien shall be signed by the secretary, shall be in a form determined by the secretary, and shall contain the information prescribed in § 10-43-65 for the register of deeds' index.

Source: SDC 1939, § 57.2902; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 109; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-67 Endorsement and preservation of notice of lien--Indexing and recording.

10-43-67. Endorsement and preservation of notice of lien--Indexing and recording. The register of deeds shall endorse on each notice of lien the day, hour, and minute when received and preserve the notice. The register of deeds shall, without delay, index the notice in the index book and shall immediately record the lien in the manner provided for recording real estate mortgages. The lien is effective from the time the lien is indexed.

Source: SL 1935, ch 205, § 28; SDC 1939, § 57.2902; SL 2008, ch 37, § 110.



§ 10-43-68 Repealed.

10-43-68. Repealed by SL 1977, ch 96, § 20.



§ 10-43-69 Recording of satisfaction of tax in lien record.

10-43-69. Recording of satisfaction of tax in lien record. Upon the payment of a tax as to which the secretary of revenue has filed notice with a register of deeds, the secretary of revenue shall immediately file with the register of deeds a satisfaction of the tax. The register of deeds shall enter the satisfaction on the notice on file in the office of the register of deeds and indicate that fact on the index.

Source: SDC 1939, § 57.2902; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 111; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-70 Distress warrant on property subject to lien--Seizure and sale of property--Compensation of sheriff.

10-43-70. Distress warrant on property subject to lien--Seizure and sale of property--Compensation of sheriff. After a notice of lien has been filed as provided in § 10-43-66, the secretary of revenue may at any time require the county treasurer to issue a distress warrant in the same form as provided by statutes relating to distress warrant for mobile home taxes pursuant to chapter 10-22 and to deliver the warrant to the sheriff of the county. Upon receipt of the warrant, the sheriff shall, without delay, proceed to collect the tax by seizure and sale of personal property in the manner provided in the statutes relating to collection by distress warrant and shall remit the tax so collected to the county treasurer. For such services, the sheriff may collect from the taxpayer and retain the compensation provided in statute prescribing compensation of sheriff for distress warrant procedure.

Source: SDC 1939, § 57.2903; SL 1992, ch 80, § 208; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 112; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-71 Endorsement and return of uncollectible distress warrant.

10-43-71. Endorsement and return of uncollectible distress warrant. If the sheriff is unable to find property of the taxpayer that may be seized and sold, the sheriff shall, within thirty days after receipt of the warrant, endorse upon the face of the warrant the word, uncollectible, and return the warrant to the county treasurer.

Source: SL 1935, ch 205, § 28; SDC 1939, § 57.2903; SL 2008, ch 37, § 113.



§ 10-43-72 Personal liability of county officers for failure to issue or execute distress warrant.

10-43-72. Personal liability of county officers for failure to issue or execute distress warrant. Failure or refusal of the county treasurer to issue a distress warrant if requested to do so, or of the sheriff to attempt to execute the warrant, makes the officer failing to perform the officer's duty personally liable for the delinquent tax. The tax may be recovered in an action brought against the officer and the officer's sureties by the secretary of revenue.

Source: SDC 1939, § 57.2903; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 114; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-73 Tax payment as condition precedent to doing business--Injunction againstcontinuation in business by delinquent taxpayer.

10-43-73. Tax payment as condition precedent to doing business--Injunction against continuation in business by delinquent taxpayer. The payment of the tax levied by this chapter is, in addition to all other licenses and taxes imposed by the laws of this state, a condition precedent to the engaging or continuing to engage in a business or occupation within this state. Default in the payment of taxes as provided in this chapter constitutes cause for injunction in any court of competent jurisdiction upon application of the secretary of revenue for an order and judgment restraining and enjoining any delinquent taxpayer from engaging or continuing to engage in an occupation or business within this state.

Source: SDC 1939, § 57.2904; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 115; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-74 Repealed.

10-43-74. Repealed by SL 1982, ch 86, § 32.



§ 10-43-75 Repealed.

10-43-75. Repealed by SL 1977, ch 96, § 20.



§ 10-43-75.1 Deposit by financial institution to be applied toward future tax liability--Remissionto county--Record--Interest--Refund.

10-43-75.1. Deposit by financial institution to be applied toward future tax liability--Remission to county--Record--Interest--Refund. A financial institution may deposit with the secretary of revenue an amount determined by the financial institution to be applied toward the future tax liability of the financial institution under this chapter to the extent of the share of the tax the state would be required to remit to the county. The secretary of revenue shall remit, as provided in § 10-43-76, the amount of the deposit to the county or counties where the financial institution does business. The secretary of revenue shall record any deposit received pursuant to this section as a credit toward the future tax liability of the financial institution. No interest may accrue on any deposit received pursuant to this section.

If any amount deposited pursuant to this section is not applied to the financial institution's tax liability under this chapter within ten years of the date of deposit, the secretary of revenue shall refund the amount of any remaining deposit to the financial institution.

Source: SL 2005, ch 68, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-76 Percentage of proceeds retained by state--Payment of remainder to counties--Branchoffice remittances kept separate.

10-43-76. Percentage of proceeds retained by state--Payment of remainder to counties--Branch office remittances kept separate. Upon the receipt of the funds referred to in this chapter, the secretary of revenue shall deposit ninety-five percent of the taxes paid by credit card banks and twenty-six and two-thirds percent of all other revenue to the general fund. The secretary of revenue shall remit the remainder, on or before February first of each year, to the county treasurer of the county wherein is situated the bank or financial institution remitting the tax. However, the remittance of tax from all branch banks, branch offices, or branches of other financial institutions subject to this tax shall be separated from the remittance of the parent bank or financial institution and shall be remitted to the county treasurer of the county in which the branch bank, branch office, or financial institution is located.

Source: SL 1957, ch 468; SDC Supp 1960, § 57.30A11; SL 1969, ch 266, § 2; SL 1979, ch 82, § 2; SL 1983, ch 80, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 67, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 53, § 2.



§ 10-43-77 Apportionment of tax proceeds among taxing subdivisions--School districts--Supportof subdivision.

10-43-77. Apportionment of tax proceeds among taxing subdivisions--School districts--Support of subdivision. The county treasurer upon receipt of the funds, remitted to the county pursuant to §§ 10-43-75.1 and 10-43-76, shall apportion and distribute the funds between the taxing subdivisions, including the county, in the same proportion as the average of personal property taxes assessed in each taxing subdivision, including the county, for calendar years 1972, 1973, 1974, 1975, and 1976 were distributed as determined and certified by the secretary of revenue.

For any school district affected by a consolidation on or after July 1, 2003, as defined in § 13-6-1, the successor school district shall receive the funds allocated to each of the former school districts. For any school district eliminated or subdivided by a reorganization on or after July 1, 2003, as defined in § 13-6-1, each successor school district shall receive a portion of the funds allocated to the former school district. Each successor school district's portion of the funds shall be based upon the percentage of the total taxable valuation of the former school district transferred to the successor school district, at the time of the reorganization. Any amount received by the county and taxing subdivisions pursuant to this section may upon receipt be used to support the functions of such taxing subdivision.

Source: SL 1957, ch 468; SDC Supp 1960, § 57.30A11; SL 1978, ch 72, § 5; SL 1991, ch 99; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 68, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-78 QUEST entity subject to tax.

10-43-78. QUEST entity subject to tax. Any QUEST entity certified pursuant to §§ 10-43-82 is subject to the tax provided by this chapter. For the purposes of collecting the tax pursuant to this chapter, a QUEST entity shall be considered a financial institution as defined by § 10-43-1.

Source: SL 1993, ch 96, § 10; SL 1994, ch 361, § 8.



§ 10-43-79 to 10-43-81. Repealed.

10-43-79 to 10-43-81. Repealed by SL 1997, ch 66, §§ 1 to 3.



§ 10-43-82 Designation and certification for QUEST entity.

10-43-82. Designation and certification for QUEST entity. Any for-profit corporation which seeks to be designated as a QUEST entity shall supply the secretary of state with the necessary information to prove it meets the definition of a QUEST entity as provided by § 10-43-81. Upon receipt of such information, the secretary shall certify the corporation as a QUEST entity. The secretary may not certify any corporation as a QUEST entity after July 1, 1997.

Source: SL 1993, ch 96, § 4; SL 1997, ch 66, § 4.



§ 10-43-83 to 10-43-87. Repealed.

10-43-83 to 10-43-87. Repealed by SL 1997, ch 66, §§ 5 to 10.



§ 10-43-88 Financial institution authorized to engage in trust business.

10-43-88. Financial institution authorized to engage in trust business. For the purpose of this section and §§ 10-43-89 and 10-43-90, financial institution means a financial institution defined in subdivision § 10-43-1(4) but is one which is authorized to engage in the trust business and has not been authorized to accept deposits by the director, comptroller of the currency, or the office of thrift supervision and is not a related corporation of a depository institution subject to the tax imposed by this chapter.

Source: SL 1995, ch 268, § 86; SL 1997, ch 272, § 17.



§ 10-43-89 Tax on financial institutions engaging in trust business.

10-43-89. Tax on financial institutions engaging in trust business. There is hereby imposed an annual minimum tax upon the financial institutions defined in § 10-43-88. This tax is the tax otherwise computed according to chapter 10-43 or the tax provided in § 10-43-90, whichever is greater.

Source: SL 1995, ch 268, § 87.



§ 10-43-90 Determining minimum tax imposed upon financial institutions engaged in the trustbusiness.

10-43-90. Determining minimum tax imposed upon financial institutions engaged in the trust business. If a financial institution as described in § 10-43-88 has been authorized to engage in the trust business in South Dakota for fewer than twelve months, the annual minimum tax is five hundred dollars; for more than twelve months, but fewer than twenty-four months the annual minimum tax is two thousand dollars; for more than twenty-four months, but fewer than thirty-six months the annual minimum tax is five thousand dollars; for thirty-six months, but fewer than forty-eight months the annual minimum tax is ten thousand dollars; and for forty-eight months or more, the annual minimum tax is twenty-five thousand dollars.

Source: SL 1995, ch 268; § 88; SL 1997, ch 272, § 2.



§ 10-43-91 Tax on trustee of extended term trust.

10-43-91. Tax on trustee of extended term trust. Any corporation, limited liability company, partnership, or other business entity which serves as a trustee or co-trustee for an extended term trust, which trust has a situs for state income tax purposes in the State of South Dakota, is subject to the South Dakota income tax on banks and financial corporations as set forth in chapter 10-43 and if the trustee has not been authorized to accept deposits by the South Dakota director of banking, the comptroller of the currency, the Office of Thrift Supervision, or the Federal Deposit Insurance Corporation, the trustee is deemed to be a financial institution as described in § 10-43-88 and is subject to the minimum tax set forth in § 10-43-90.

Source: SL 1997, ch 272, § 4.



§ 10-43-92 Extended term trust defined.

10-43-92. Extended term trust defined. As used in § 10-43-91, the term, extended term trust, means any trust which has no limitation on duration which would require the trust to cease and terminate on a date not later than twenty-one years beyond any life in being. Extended term trusts may not include any trust subject to the Employee Retirement Income Security Act of 1974, as amended as of January 1, 1997.

Source: SL 1997, ch 272, § 3.



§ 10-43-93 Repealed.

10-43-93. Repealed by SL 2009, ch 39, § 13.



§ 10-43-94 Entities exempt from payment of tax.

10-43-94. Entities exempt from payment of tax. The State of South Dakota, any political subdivision of the state, and any quasi-governmental organization created by an executive order of the State of South Dakota and any subsidiary of such organization; any nonprofit United States Treasury Community Development Financial Institution, Small Business Administration Certified Development Company, or Regional Revolving Loan Fund; or any commercial club, chamber of commerce, or industrial development corporation formed pursuant to § 9-12-11 or 9-27-37 is exempt from the payment of this tax.

Source: SL 2005, ch 257, § 7.






Chapter 44 - Insurance Company Premium And Annuity Tax

§ 10-44-1 Definition of terms.

10-44-1. Definition of terms. Terms used in this chapter mean:

(1) "Company," any corporation, association, reciprocal or inter-insurance exchange, and any other organization whatsoever, whether foreign or domestic, transacting business in South Dakota under the insurance laws of this state, as insurer, indemnitor, or surety;

(2) "Consideration for annuity contracts," the gross amount of consideration received by a company during the preceding calendar year for annuity contracts on lives of residents in this state less annuity considerations returned, termination allowances on group annuity contracts and so-called dividends on participating annuity contracts;

(3) "Domestic company," any company organized under the laws of South Dakota;

(4) "Foreign company," any company organized under the laws of a jurisdiction other than South Dakota;

(5) "Premiums," as defined under § 58-11-1, (but not including premiums received for re-insurance and not including any consideration for annuity contracts) upon property or risks, resident or located within this state, less premium refunds, including refunds of deposits to subscribers of reciprocal or inter-insurance exchanges, and so-called dividends on participating policies.
Source: SL 1951, ch 456, § 1; SDC Supp 1960, § 57.35A01; SL 1993, ch 98, § 2; SL 1995, ch 66, § 1.



§ 10-44-1.1 Rules of director of insurance.

10-44-1.1. Rules of director of insurance. The director of the Division of Insurance may make reasonable rules to administer or interpret the provisions of this chapter to include, but not be limited to, definition of terms.

Source: SL 1982, ch 110, § 4.



§ 10-44-2 Tax levied on premiums and consideration for annuities--Time of payment--Overpayment refund or credit--Rates.

10-44-2. Tax levied on premiums and consideration for annuities--Time of payment--Overpayment refund or credit--Rates. Any company doing insurance business in this state shall pay a tax at the rates specified in this section. The tax shall be paid to the Division of Insurance at the time the company files its annual statement, or, if no annual statement is required, then before March first of each year.

If, during the previous year, a company paid more than five thousand dollars in premium taxes in this state, the company shall submit payments equal to one-quarter of the previous year's premium taxes to the Division of Insurance on April thirtieth, July thirty-first, October thirty-first, and January thirty-first. The quarterly payments shall be credited against the amount due from the company at the time the company files its annual statement, or if no annual statement is required, then on March first of each year. The director of the Division of Insurance may waive the requirement in writing for quarterly payments or reduce the amount of deposit if the director finds the requirement would impose an undue premium tax on a company because of a significant decline in sales within the state. If the sum of the quarterly payments exceeds the total taxes due, the director shall credit the overpayment against subsequent amounts due or, if requested in writing at the time the company files its annual statement, refund the overpayment to the company. If the overpayment cannot be credited, there is excess remaining after the credit is taken on the annual statement, or the refund is not requested, the division may refund the amount overpaid by May first of the following year. The rates are:

(1) On each domestic company, two and one-half percent of premiums, except for life insurance policies, other than credit life as defined in chapter 58-19, of a face amount of seven thousand dollars or less, for which the rate is one and one-fourth percent of premiums; and one and one-fourth percent of the consideration for annuity contracts. However, the rate for life insurance, annuities, and court appearance bonds shall be computed as follows:

(a) Two and one-half percent of premiums for a life policy on the first one hundred thousand dollars of annual premium, and eight one-hundredths of a percent for that portion of a policy's annual life premiums exceeding one hundred thousand dollars;

(b) One and one-fourth percent of the consideration for an annuity contract on the first five hundred thousand dollars of consideration, and eight one-hundredths of a percent for that portion of the consideration on an annuity contract exceeding five hundred thousand dollars; and

(c) One percent of premiums for court appearance bonds.

The tax also applies to premiums for insurance written on individuals residing outside this state or property located outside this state if no comparable tax is paid by the direct writing company to any other appropriate taxing authority. However, the tax applies only to premiums for insurance written after July 1, 1980, on individuals residing outside of the United States;

(2) On each foreign company the rate shall be computed as follows:

(a) Two and one-half percent of premiums, except for life insurance policies, other than credit life as defined in chapter 58-19, of a face amount of seven thousand dollars or less, for which the rate is one and one-fourth percent of premiums;

(b) Two and one-half percent of premiums for a life policy on the first one hundred thousand dollars of annual premium, and eight one-hundredths of a percent for the portion of a policy's annual life premiums exceeding one hundred thousand dollars;

(c) One and one-fourth percent of the consideration for an annuity contract on the first five hundred thousand dollars of consideration, and eight one-hundredths of a percent for that portion of the consideration on an annuity contract exceeding five hundred thousand dollars; and

(d) One percent of premiums for court appearance bonds;

(3) On each insurer not licensed or not authorized to do business in this state the rate shall be computed as follows:

(a) Two and one-half percent of premiums, except for life insurance policies, other than credit life as defined in chapter 58-19, of a face amount of seven thousand dollars or less, for which the rate is one and one- fourth percent of premiums;

(b) Two and one-half percent of premiums for a life policy on the first one hundred thousand dollars of annual premium, and eight one-hundredths of a percent for that portion of a policy's annual life premiums exceeding one hundred thousand dollars;

(c) One and one-fourth percent of the consideration for an annuity contract on the first five hundred thousand dollars of consideration, and eight one-hundredths of a percent for that portion of the consideration on an annuity contract exceeding five hundred thousand dollars; and

(d) One percent of premiums for court appearance bonds;

(4) Fourteen dollars for each insurance policy issued or renewed for workers' compensation coverage.

Revenue from subdivision (4) of this section shall be deposited in the insurance operating fund of the state treasury and is dedicated to the Department of Labor and Regulation for purposes of automating the administration of the workers' compensation law and supporting the Workers' Compensation Advisory Council.

Source: SDC 1939, § 57.3510; SL 1939, ch 274; SL 1951, ch 456, § 2; SL 1955, ch 413; SL 1959, ch 210; SDC Supp 1960, § 57.35A02; SL 1966, ch 255; SL 1979, ch 83; SL 1980, ch 92; SL 1981, ch 99; SL 1982, ch 110, § 1; SL 1983, ch 84; SL 1986, ch 99, § 1; SL 1993, ch 97, § 1; SL 1993, ch 98, § 1; SL 1994, ch 93, § 1; SL 2001, ch 54, §§ 1, 8; SL 2002, ch 60, § 1; SL 2003, ch 245, §§ 1, 2; SL 2004, ch 91, § 1; SL 2006, ch 46, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2011, ch 55, § 1.



§ 10-44-2.1 Applicability of tax on premiums and consideration for annuities.

10-44-2.1. Applicability of tax on premiums and consideration for annuities. The provisions of § 10-44-2 and this section shall be retroactive to July 1, 2001, and shall apply to any premium tax for any life insurance policy with an annual premium exceeding one hundred thousand dollars and to any annuity with an annual consideration exceeding five hundred thousand dollars.

Source: SL 2006, ch 46, § 2.



§ 10-44-3 Farm mutual insurers and fraternal benefit societies exempt from tax.

10-44-3. Farm mutual insurers and fraternal benefit societies exempt from tax. Farm mutual insurers organized and operating under chapter 58-35 and fraternal benefit societies organized, licensed, or operating under chapter 58-37A are hereby declared to constitute a distinct and separate classification of insurance companies and shall be exempt from the tax imposed by this chapter.

Source: SL 1951, ch 456, § 3; SDC Supp 1960, § 57.35A03; SL 2007, ch 55, § 1.



§ 10-44-4 Tax credit for principal office or regional home office.

10-44-4. Tax credit for principal office or regional home office. Any insurer subject to payment of tax provided for in § 10-44-2, and which has in this state its principal office, or a regional home office as defined in § 10-44-5, for over one-half the tax year is entitled to the following credits and deductions against such tax:

(1) An amount equal to fifty percent of the tax as determined under § 10-44-2; and

(2) An amount equal to ad valorem taxes or payments made in lieu of taxes paid by such insurer, whether direct or in the form of rent, on that proportion of the premises occupied as a principal or regional home office during the year next preceding the filing of its annual tax return.

However, in no event shall such credits and deductions reduce the amount of tax to less than thirty percent of the amount of the tax otherwise payable without the application of the credit provided by this section. Any insurer who qualifies for a credit pursuant to this section shall meet the requirements provided for in § 58-5-93.

Source: SDC Supp 1960, § 57.35A02 as added by SL 1967, ch 330; SL 1982, ch 110, § 2; SL 2004, ch 92, § 1.



§ 10-44-5 Functions of regional home office and principal office--Rules.

10-44-5. Functions of regional home office and principal office--Rules. A regional home office, for the purposes of § 10-44-4, means an office performing, for an area covering one or more states, the following functions: the marketing, claims, underwriting, and policyholder servicing. A regional home office may also perform the following functions: actuarial; medical (where required); law; advertising and publications; public relations; and supervision and training of sales and service forces. A principal office shall perform the same functions in addition to decision making and corporate activities. The director may promulgate rules pursuant to chapter 1-26 to define the functions that qualify for the regional home office credit.

Source: SDC Supp 1960, § 57.35A02 as added by SL 1967, ch 330; SL 1982, ch 110, § 2A; SL 1993, ch 97, § 2; SL 2004, ch 92, § 2.



§ 10-44-6 Proof of maintenance of principal office or regional home office and payment of advalorem taxes--Certificate allowing tax credit.

10-44-6. Proof of maintenance of principal office or regional home office and payment of ad valorem taxes--Certificate allowing tax credit. Any insurer claiming the credits and deductions provided by § 10-44-4 shall furnish satisfactory proof by March first of each year, on forms to be prescribed by the director of the Division of Insurance, that the insurer maintained its principal office or regional home office within this state and paid ad valorem taxes. Upon receipt of proof, the director of the Division of Insurance shall issue his certificate, allowing the credits and deductions provided for in § 10-44-4 with respect to the tax imposed by § 10-44-2.

Source: SDC Supp 1960, § 57.35A02 as added by SL 1967, ch 330; SL 1982, ch 110, § 3; SL 1984, ch 30, § 4.



§ 10-44-7 Payment required for certificate permitting continuance in business.

10-44-7. Payment required for certificate permitting continuance in business. The director of the Division of Insurance may not issue a certificate permitting a company to continue doing business in this state until payment of the tax imposed by § 10-44-2.

Source: SL 1951, ch 456, § 2; SL 1955, ch 413; SL 1959, ch 210; SDC Supp 1960, § 57.35A02; SL 1984, ch 30, § 5.



§ 10-44-8 Exemption of taxpayer from other taxes.

10-44-8. Exemption of taxpayer from other taxes. Each company required to pay a tax under this chapter is exempt from all other taxes, state and local, except taxes upon real property as may be owned by the company and the retail sales tax and the use tax on tangible personal property and any product transferred electronically. An insurance policy or annuity contract is considered intangible personal property for the purposes of this section.

Source: SL 1951, ch 456, § 5; SDC Supp 1960, § 57.35A05; SL 1983, ch 356, § 7; SL 1992, ch 80, § 209; SL 2008, ch 51, § 69.



§ 10-44-9 Additional tax levied on fire insurance premiums.

10-44-9. Additional tax levied on fire insurance premiums. Every insurance company doing fire insurance business in this state, including a fire reciprocal insurer under chapter 58-34, shall pay in addition to the tax set forth in § 10-44-2 one-half of one percentum of the gross premium receipts of such company on all fire insurance business done in this state during the year next preceding as shown by its annual statement.

Source: SDC Supp 1960, § 57.35A02 (1) as added by SL 1966, ch 255.



§ 10-44-9.1 Determining amount of fire insurance premium tax--Distribution.

10-44-9.1. Determining amount of fire insurance premium tax--Distribution. On July fifteenth of each year the secretary of the Department of Labor and Regulation shall determine the amount of fire insurance premium tax collected by the state under the provisions of §§ 10-44-2 and 10-44-9 for the previous calendar year. Thirty thousand dollars of that amount is hereby annually appropriated to the Department of Public Safety for distribution to the South Dakota Firefighters Association, Incorporated, for training at state and district fire schools. Fifty percent of the amount remaining shall be distributed according to § 10-44-9.4.

All amounts determined for distribution are hereby appropriated out of the general fund to the Department of Public Safety. Each fire department receiving funds from the fire insurance premium tax shall continue to receive an amount not less than the amount received on July 1, 1989.

Source: SL 1977, ch 98, § 1; SL 1984, ch 30, § 6; SL 1990, ch 84; SL 1994, ch 94, § 1; SL 1995, ch 67; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 121; SL 2006, ch 31, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 10-44-9.2 Fire departments eligible for tax distribution certified annually by department.

10-44-9.2. Fire departments eligible for tax distribution certified annually by department. Any fire department which was formed at least one year prior to making application, which has not less than fifteen members and one fire truck with pumper housed in a heated building, and which has complied with § 34-29B-9 shall be certified annually on or before the last day of May by the Department of Public Safety for distribution of the fire insurance premium tax.

Source: SDC 1939, § 57.3511; SL 1959, ch 440, § 2; SL 1966, ch 254; SDCL, § 10-44-11; SL 1977, ch 98, § 2; SL 1984, ch 30, § 7; SL 1984, ch 343, §§ 17, 18; SL 1990, ch 85; SL 1994, ch 94, § 2; SL 2003, ch 272, §§ 20, 121.



§ 10-44-9.3 Repealed.

10-44-9.3. Repealed by SL 1984, ch 30, § 8.



§ 10-44-9.4 Allocation to counties--Amount.

10-44-9.4. Allocation to counties--Amount. On or about July fifteenth of each year, the secretary of public safety shall send to each county auditor a list of certified county fire departments and a warrant in an amount equal to one-half of the amount appropriated pursuant to § 10-44-9.1, times the ratio of the assessed valuation of the county to the assessed valuation of the state, plus one-half of the amount appropriated pursuant to § 10-44-9.1, times the ratio of the population of the county to the population of the state. The secretary of public safety shall base the allocation on figures contained in the most recent published annual statistical report of the Department of Revenue and census or population estimates of the United States Department of Commerce Bureau of the Census. Warrants shall be drawn by the state auditor.

Source: SL 1951, ch 456, § 4; SL 1957, ch 469; SL 1959, ch 440, § 1; SDC Supp 1960, § 57.35A04; SDCL § 10-44-13; SL 1977, ch 98, § 4; SL 1978, ch 84; SL 1984, ch 30, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 82, 121; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-44-9.5 Allocation to fire departments serving county--Amount.

10-44-9.5. Allocation to fire departments serving county--Amount. Upon receipt of the funds as provided in § 10-44-9.4 each county auditor shall determine the amount to be received by each certified fire department servicing the county, including those domiciled outside the county. All the funds received shall be divided one-half in the same ratio as the assessed valuation of all property within the service area of the department to the assessed valuation of all property within the service areas of all fire departments within the county, and one-half in the same ratio as the population of the area serviced by the department to the population within the service areas of all fire departments within the county. The county auditor shall base the allocation on figures contained in the most recent published annual statistical report of the Department of Revenue, and census or population estimates of the United States Department of Commerce Bureau of the Census.

Source: SL 1977, ch 98, § 5; SL 1984, ch 30, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-44-9.6 Payments to fire departments--Uses of money--Accumulation of funds--Reallocationif fire department ceases to exist--Unused balance to general fund.

10-44-9.6. Payments to fire departments--Uses of money--Accumulation of funds--Reallocation if fire department ceases to exist--Unused balance to general fund. After the allocation of funds as provided in § 10-44-9.5, the county shall pay over to each of the certified fire departments servicing the county the amount of money determined to be their share under § 10-44-9.5. The money paid shall be used only for paying operating expenses, pension contributions, and the cost of capital improvements for the fire departments.

A fire department may accumulate funds in its account from year to year. If a fire department ceases to exist, the funds in that account shall be reallocated to the remaining certified fire departments servicing the county in the same proportion as the last previous distribution. If no other certified fire departments operate in the county the balance of the fund shall be paid into the state general fund.

Source: SL 1951, ch 456, § 4; SL 1957, ch 469; SL 1959, ch 440, § 1; SDC Supp 1960, § 57.35A04; SDCL, § 10-44-14; SL 1977, ch 98, § 6.



§ 10-44-10 to 10-44-14. Repealed.

10-44-10 to 10-44-14. Repealed by SL 1977, ch 98, § 8.



§ 10-44-15 Payment of fire insurance tax proceeds into firemen's pension fund.

10-44-15. Payment of fire insurance tax proceeds into firemen's pension fund. Any municipality of the first class having a paid fire department with three or more full-time members shall be required to pay over the money so received as provided by § 9-16-23.

Source: SL 1951, ch 456, § 4; SL 1957, ch 469; SL 1959, ch 440, § 1; SDC Supp 1960, § 57.03A04; SL 1977, ch 98, § 7; SL 1992, ch 60, § 2.



§ 10-44-16 Penalty on unpaid taxes and installments--Refunds.

10-44-16. Penalty on unpaid taxes and installments--Refunds. All taxes and installments not paid when due shall be paid together with a penalty assessment on the unpaid balance at the rate of one and one-half percent per month, or fraction thereof. The Division of Insurance may refund any penalty or interest paid in error. Upon written request by a receiver, the director of the Division of Insurance may extend the time for payment of the tax and may waive any penalty assessment.

Source: SL 1982, ch 110, § 5A; SL 1984, ch 84; SL 1993, ch 97, § 3.






Chapter 45 - Retail Sales And Service Tax

§ 10-45-1 Definition of terms.

10-45-1. Definition of terms. Terms used in this chapter mean:

(1) "Agricultural purposes," the producing, raising, growing, or harvesting of food or fiber upon agricultural land, including dairy products, livestock, and crops. The services of custom harvesters, chemical applicators, fertilizer spreaders, hay grinders, and cultivators are considered agricultural purposes;

(2) "Business," any activity engaged in by any person or caused to be engaged in by such person with the object of gain, benefit, or advantage, either direct or indirect;

(3) "Candy," any preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruits, nuts or other ingredients or flavorings in the form of bars, drops, or pieces. The term, candy, does not include any preparation containing flour and does not require refrigeration;

(4) "Delivery charges," charges by the retailer for preparation and delivery to a location designated by the purchaser of tangible personal property, any product transferred electronically, or services including transportation, shipping, postage, handling, crating, and packing. The term does not include postage for direct mail;

(5) "Food" and "food ingredient," any substance, whether in liquid, concentrated, solid, frozen, dried, or dehydrated form, that is sold for ingestion or chewing by humans and is consumed for its taste or nutritional value. The term, food, does not include alcoholic beverages, tobacco, or prepared food;

(6) Repealed by SL 2007, ch 56, § 1.

(7) "Person," any individual, firm, copartnership, joint adventure, association, limited liability company, corporation, municipal corporation, estate, trust, business trust, receiver, the State of South Dakota and its political subdivisions, or any group or combination acting as a unit;

(8) "Prepared food," any food sold in a heated state or heated by the seller; two or more food ingredients mixed or combined by the seller for sale as a single item; or food sold with eating utensils provided by the seller, including plates, knives, forks, spoons, glasses, cups, napkins, or straws. A plate does not include a container or packaging used to transport the food.

Prepared food does not include food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the Food and Drug Administration in chapter 3, part 401.11 of its Food Code as of January 1, 2003, so as to prevent food borne illnesses;

(8A) "Product transferred electronically," any product obtained by the purchaser by means other than tangible storage media. A product transferred electronically does not include any intangible such as a patent, stock, bond, goodwill, trademark, franchise, or copyright.

(9) "Relief agency," the state, and county, municipality or district thereof, or any agency engaged in actual relief work;

(10) "Retail sale" or "sale at retail,' ' any sale, lease, or rental for any purpose other than for resale, sublease, or subrent;

(11) "Retailer," any person engaged in the business of selling tangible goods, wares, or merchandise at retail, or the furnishing of gas, electricity, water, and communication service, and tickets or admissions to places of amusement and athletic events as provided in this chapter, and the sale at retail of products transferred electronically. The term also includes any person subject to the tax imposed by §§ 10-45-4 and 10-45-5. The isolated or occasional sale of tangible personal property or any product transferred electronically at retail by a person who does not hold himself or herself out as engaging in the business of selling such tangible personal property or products transferred electronically at retail does not constitute such person a retailer;

(12) "Sale," any transfer, exchange, or barter, conditional or otherwise, in any manner or by any means whatsoever, for a consideration;

(13) "Soft drinks," any nonalcoholic beverages that contain natural or artificial sweeteners. The term, soft drinks, does not include any beverage that contains milk or milk products, soy, rice of similar milk substitutes, or greater than fifty percent of vegetable or fruit juice by volume;

(14) "Tangible personal property," personal property that can be seen, weighed, measured, felt, or touched, or that is in any other manner perceptible to the senses. The term includes electricity, water, gas, steam, and prewritten computer software.
Source: SDC 1939, § 57.3101; SL 1979, ch 84, § 6; SL 1980, ch 93; SL 1989, ch 102; SL 1989, ch 103; SL 1990, ch 87; SL 1994, ch 96, § 1; SL 1994, ch 351, § 24; SL 1995, ch 68, § 1; SL 1996, ch 87; SL 2002, ch 64, § 13; SL 2003, ch 61, § 1; SL 2004, ch 187, § 5; SL 2005, ch 69, § 1; SL 2005, ch 70, § 1; SL 2007, ch 56, § 1; SL 2008, ch 51, §§ 2 to 4; SL 2010, ch 59, § 3.



§ 10-45-1.1 Gross receipts not to include late charge fees.

10-45-1.1. Gross receipts not to include late charge fees. For purposes of the tax imposed by this chapter, gross receipts do not include any fees or other interest imposed by a retailer for late charges on overdue accounts, no account, or nonsufficient funds checks.

Source: SL 2002, ch 64, § 14.



§ 10-45-1.2 Gross receipts not to include refunded sale price of property.

10-45-1.2. Gross receipts not to include refunded sale price of property. For purposes of the tax imposed by this chapter, the sale price of property returned by customers are not gross receipts if the full sale price thereof is refunded either in cash or by credit.

Source: SL 2002, ch 64, § 15.



§ 10-45-1.3 Gross receipts not to include credit or trade-in value of certain personal property.

10-45-1.3. Gross receipts not to include credit or trade-in value of certain personal property. For purposes of the tax imposed by this chapter, if any tangible personal property or any product transferred electronically is taken in trade or in a series of trades as a credit or part payment of a retail sale taxable under this chapter, and the tangible personal property or the product transferred electronically taken in trade is subject to the sales tax imposed by this chapter when sold, the credit or trade-in value allowed by the retailer may not be included as gross receipts.

Source: SL 2002, ch 64, § 16; SL 2008, ch 51, § 5.



§ 10-45-1.4 Computation of tax to third decimal place.

10-45-1.4. Computation of tax to third decimal place. In computing the tax to be remitted under this chapter as the result of any transaction, the tax amount shall be carried to the third decimal place. Amounts of tax less than one-half of one cent shall be disregarded and amounts of tax of one-half cent or more shall be considered an additional cent.

Source: SL 2002, ch 64, § 24.



§ 10-45-1.5 Lease or rental defined--Exclusions.

10-45-1.5. Lease or rental defined--Exclusions. For the purposes of the tax imposed by this chapter, the term, lease or rental, means any transfer of possession or control of tangible personal property or any product transferred electronically for a fixed or indeterminate term for consideration. A lease or rental may include future options to purchase or extend. Lease or rental does not include:

(1) A transfer of possession or control of property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments;

(2) A transfer or possession or control of property under an agreement that requires the transfer of title upon completion of required payments and payment of an option price does not exceed the greater of one hundred dollars or one percent of the total required payments; or

(3) Providing tangible personal property along with an operator for a fixed or indeterminate period of time. A condition of this exclusion is that the operator is necessary for the equipment to perform as designed. For the purpose of this subdivision, an operator shall do more than maintain, inspect, or set-up the tangible personal property.
Source: SL 2003, ch 61, § 2; SL 2008, ch 51, § 6.



§ 10-45-1.6 Exemption for gross receipts pursuant to contract requiring retailer to displayproducts or signage--Exception.

10-45-1.6. Exemption for gross receipts pursuant to contract requiring retailer to display products or signage--Exception. There are hereby exempted from the provisions of this chapter and the tax imposed by it, gross receipts received by a retailer from a manufacturer, wholesaler, or distributor pursuant to a written contract between the retailer and manufacturer, wholesaler, or distributor that requires the retailer to display the manufacturer, wholesaler, or distributor's product or signage in a specified manner or location. Any discount or deferred payment received by a retailer from a distributor, wholesaler, or manufacturer for purchasing a product for sale at retail does not constitute gross receipts subject to the tax imposed by this chapter.

Source: SL 2003, ch 62, § 1.



§ 10-45-1.7 Certain nontaxable portions of bundled telecommunications transactions subject totax.

10-45-1.7. Certain nontaxable portions of bundled telecommunications transactions subject to tax. In the case of a bundled transaction that includes any of the following: telecommunications services, ancillary services, internet access, or audio or video programming services and the charges are attributable to retail sales that are taxable and retail sales that are nontaxable, the portion of the price attributable to the nontaxable retail sales is subject to tax unless the provider can identify by reasonable and verifiable standards such portion from its books and records kept in the regular course of business.

Source: SL 2003, ch 64, § 1; SL 2007, ch 57, § 1.



§ 10-45-1.8 Entire gross receipts from sale of bundled transactions subject to tax.

10-45-1.8. Entire gross receipts from sale of bundled transactions subject to tax. Except for the provisions of § 10-45-1.7, the tax imposed by this chapter applies to the entire gross receipts resulting from the sale of bundled transactions.

Source: SL 2007, ch 58, § 1.



§ 10-45-1.9 Bundled transaction defined.

10-45-1.9. Bundled transaction defined. For the purposes of this chapter, the term, bundled transaction, means the retail sale of two or more distinct and identifiable products sold for one nonitemized price.

Source: SL 2007, ch 58, § 2.



§ 10-45-1.10 Distinct and identifiable products--Exclusions.

10-45-1.10. Distinct and identifiable products--Exclusions. For the purposes of this chapter, the phrase, distinct and identifiable products, does not include:

(1) Packaging, including containers, boxes, sacks, bags, bottles, wrapping, labels, tags, and instruction guides, that accompany the retail sale of the products and are incidental or immaterial to the retail sale;

(2) A product provided free of charge with the required purchase of another product, if the sales price of the product purchased does not vary depending on the inclusion of the product provided free of charge; or

(3) Items included in gross receipts.
Source: SL 2007, ch 58, § 3.



§ 10-45-1.11 One nonitemized price--Exclusions.

10-45-1.11. One nonitemized price--Exclusions. For the purposes of this chapter, the phrase, one nonitemized price, does not include a price that is separately identified by product on binding sales or other supporting sales-related documentation made available to the customer in paper or electronic form including an invoice, bill of sale, receipt, contract, service agreement, lease agreement, periodic notice of rates and services, rate card, or price list.

Source: SL 2007, ch 58, § 4.



§ 10-45-1.12 Bundled transaction--Exclusions.

10-45-1.12. Bundled transaction--Exclusions. For the purposes of this chapter, the term, bundled transaction, does not include:

(1) A transaction that includes the retail sale of real property or services to real property;

(2) A transaction that includes the retail sale of any products in which the gross receipts varies, or is negotiable, based on the selection by the purchaser of the products included in the transaction;

(3) A transaction that includes the retail sale of tangible personal property and a service where the tangible personal property is essential to the use of the service, and is provided exclusively in connection with the service, and the true object of the transaction is the service;

(4) A transaction that includes the retail sale of any product transferred electronically and a service where the product transferred electronically is essential to the use of the service, and is provided exclusively in connection with the service, and the true object of the transaction is the service;

(5) A transaction that includes the retail sale of services where one service is provided that is essential to the use or receipt of a second service and the first service is provided exclusively in connection with the second service and the true object of the transaction is the second service;

(6) A transaction that includes the retail sale of taxable products and nontaxable products and the purchase price or gross receipts of the taxable products is de minimis; or

(7) A transaction that includes the retail sale of exempt tangible personal property and taxable tangible personal property where:

(a) The transaction includes food and food ingredients, drugs, durable medical equipment, mobility enhancing equipment, or prosthetic devices all as defined in chapter 10-45, or over-the-counter drugs or medical supplies; and

(b) The retailer's purchase price or gross receipts of the taxable tangible personal property is fifty percent or less of the total purchase price or gross receipts of the bundled tangible personal property. No retailer may use a combination of the purchase price and gross receipts of the tangible personal property when making the fifty percent determination for a transaction.
Source: SL 2007, ch 58, § 5; SL 2008, ch 51, § 7.



§ 10-45-1.13 De minimis defined.

10-45-1.13. De minimis defined. For the purposes of § 10-45-1.12, the term, de minimis, means the retailer's purchase price or gross receipts of the taxable products is ten percent or less of the total purchase price or gross receipts of the bundled products. A retailer shall use either the purchase price or the gross receipts of the products to determine if the taxable products are de minimis. No retailer may use a combination of the purchase price and gross receipts of the products to determine if the taxable products are de minimis. A retailer shall use the full term of a service contract to determine if the taxable products are de minimis.

Source: SL 2007, ch 58, § 6.



§ 10-45-1.14 Gross receipts defined.

10-45-1.14. Gross receipts defined. For the purposes of this chapter, the term, gross receipts, means the total amount or consideration, including cash, credit, property, and services, for which tangible personal property, any product transferred electronically, or services are sold, leased, or rented, valued in money, whether received in money or otherwise, without any deduction for the following:

(1) The retailer's cost of the property or service sold;

(2) The cost of materials used, labor or service cost, interest, losses, all costs of transportation to the retailer, all taxes imposed on the retailer, and any other expense of the retailer; and

(3) Except as provided in chapter 10-46A or 10-46B, charges by the retailer for any services necessary to complete the sale whether or not separately stated, including delivery charges.
Source: SL 2007, ch 56, § 2; SL 2008, ch 51, § 8.



§ 10-45-1.15 Conditions under which gross receipts include consideration retailer received fromthird parties.

10-45-1.15. Conditions under which gross receipts include consideration retailer received from third parties. Gross receipts, as defined in § 10-45-1.14, include consideration received by the retailer from third parties if:

(1) The retailer actually receives consideration from a party other than the purchaser and the consideration is directly related to a price reduction or discount on the sale;

(2) The retailer has an obligation to pass the price reduction or discount through to the purchaser;

(3) The amount of the consideration attributable to the sale is fixed and determined by the retailer at the time of the sale of the item to the purchaser; and

(4) One of the following criteria is met:

(a) The purchaser presents a coupon, certificate, or other documentation to the retailer to claim a price reduction or discount where the coupon, certificate, or documentation is authorized, distributed, or granted by a third party with the understanding that the third party will reimburse any retailer to whom the coupon, certificate, or documentation is presented;

(b) The purchaser identifies himself or herself to the retailer as a member of a group or organization entitled to a price reduction or discount (a preferred customer card that is available to any patron does not constitute membership in such a group); or

(c) The price reduction or discount is identified as a third party price reduction or discount on the invoice received by the purchaser or on a coupon, certificate, or other documentation presented by the purchaser.

For the purposes of this section, the purchaser is the end consumer.

Source: SL 2007, ch 56, § 3.



§ 10-45-1.16 Exclusions from definition of gross receipts.

10-45-1.16. Exclusions from definition of gross receipts. Gross receipts, as defined in § 10-45-1.14, do not include:

(1) Discounts, including cash, term, or coupons that are not reimbursed by a third party that are allowed by a retailer and taken by a purchaser on a sale;

(2) Interest, financing, and carrying charges from credit extended on the sale of tangible personal property, any product transferred electronically, or services, if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser; and

(3) Any taxes legally imposed directly on the consumer that are separately stated on the invoice, bill of sale, or similar document given to the purchaser.
Source: SL 2007, ch 56, § 4; SL 2008, ch 51, § 9.



§ 10-45-1.17 Telecommunications service defined.

10-45-1.17. Telecommunications service defined. The term, telecommunications service, as used in this chapter, means the electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points. The term, telecommunications service, includes such transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether such service is referred to as voice over internet protocol services or is classified by the Federal Communications Commission as enhanced or value added.

The term, telecommunications service, does not include:

(1) Data processing and information services that allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser where such purchaser's primary purpose for the underlying transaction is the processed data or information;

(2) Installation or maintenance of wiring or equipment on a customer's premises;

(3) Tangible personal property;

(4) Advertising, including directory advertising;

(5) Billing and collection services provided to third parties;

(6) Internet access service;

(7) Radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance and routing of such services by the programming service provider. Radio and television audio and video programming services shall include but not be limited to cable service as defined in 47 USC 522(6), as of June 1, 2007, and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 CFR 20.3;

(8) Ancillary services; or

(9) Digital products delivered electronically, including but not limited to software, music, video, reading materials, or ring tones.

The term, telecommunications service, includes the following services:

(1) "800 service," any telecommunications service that allows a caller to dial a toll-free number without incurring a charge for the call;

(2) "900 service," an inbound toll telecommunications service purchased by a subscriber that allows the subscriber's customers to call in to the subscriber's prerecorded announcement or live service. A 900 service does not include the charge for the collection of services provided by the seller of the telecommunications services to the subscriber or service or product sold by the subscriber to the subscriber's customer;

(3) "Fixed wireless service," a telecommunications service that provides radio communication between fixed points;

(4) "Mobile wireless service," a telecommunications service that is transmitted, conveyed, or routed regardless of the technology used, where either the origination point or termination point, or both, of the transmission, conveyance, or routing are not fixed;

(5) "Paging service," a telecommunications service that provides transmission of coded radio signals for the purpose of activation specific pages. Such transmissions may include either messages or sounds, or both;

(6) "Prepaid calling service," the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(7) "Prepaid wireless calling service," a telecommunications service that provides the right to utilize mobile wireless service as well as other nontelecommunications services, including the download of digital products delivered electronically, content and ancillary services, which must be paid for in advance that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(8) "Private communication service," a telecommunications service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels; and

(9) "Value-added non-voice data service," a service that otherwise meets the definition of telecommunications services in which computer processing applications are used to act on the form, content, code, or protocol of the information or data primarily for a purpose other than transmission, conveyance, or routing.
Source: SL 2008, ch 52, § 2; SL 2009, ch 47, § 1.



§ 10-45-1.18 Definition of terms related to telecommunications service and ancillary services.

10-45-1.18. Definition of terms related to telecommunications service and ancillary services. Terms used in this chapter mean:

(1) "Intrastate telecommunications service," a telecommunications service that originates in one United States state or a United States territory or possession, and terminates in the same United States state or a United States territory or possession;

(2) "Interstate telecommunications service," a telecommunications service that originates in one United States state, or a United States territory or possession, and terminates in a different United States state or a United States territory or possession;

(3) "International telecommunications service," a telecommunications service that originates or terminates in the United States and terminates or originates outside the United States, respectively. United States includes the District of Columbia or a United States territory or possession;

(4) "Ancillary services," services that are associated with or incidental to the provision of telecommunications services, including detailed telecommunications billing, directory assistance, vertical service, and voice mail services;

(5) "Detailed telecommunications billing service," an ancillary service of separately stating information pertaining to individual calls on a customer's billing statement;

(6) "Directory assistance," an ancillary service of providing telephone number information, address information, or telephone number information and address information;

(7) "Vertical service," an ancillary service that is offered in connection with one or more telecommunications services, which offers advanced calling features that allow customers to identify callers and to manage multiple calls and call connections, including conference bridging services;

(8) "Voice mail service," an ancillary service that enables the customer to store, send, or receive recorded messages. The term does not include any vertical services that the customer may be required to have in order to utilize the voice mail service;

(9) "Conference bridging service," an ancillary service that links two or more participants of an audio or video conference call and may include the provision of a telephone number. The term does not include the telecommunications services used to reach the conference bridge.
Source: SL 2009, ch 47, § 2; SL 2010, ch 56, § 1.



§ 10-45-1.19 Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A.

10-45-1.19. Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A. Notwithstanding any other provision of law, gross receipts as defined in this chapter do not include any tax imposed by this chapter and chapters 10-45D, 10-52, and 10-52A that is separately stated on the invoice, bill of sale, or similar document given to the purchaser.

Source: SL 2013, ch 56, § 1.



§ 10-45-2 Tax on sale of tangible property.

10-45-2. Tax on sale of tangible property. There is hereby imposed a tax upon the privilege of engaging in business as a retailer, a tax of four percent upon the gross receipts of all sales of tangible personal property consisting of goods, wares, or merchandise, except as otherwise provided in this chapter, sold at retail in the State of South Dakota to consumers or users.

Source: SL 1935, ch 205, § 34; SL 1937, ch 253, § 1; SDC 1939, § 57.3201; SL 1941, ch 345; SL 1943, ch 296; SL 1965, ch 288, § 1; SL 1967, ch 335; SL 1969, ch 267, § 1; SL 1978, ch 72, § 37; SL 1979, ch 84, § 1; SL 1980, ch 325, § 14; SL 1987, ch 98, § 2; SL 1988, ch 106, § 1.



§ 10-45-2.1 Tax on sales of sectional homes--Sectional homes defined.

10-45-2.1. Tax on sales of sectional homes--Sectional homes defined. Sales of sectional homes are subject to sales tax, which shall be based upon the fair market value of the raw materials used to construct each home.

For the purpose of this section, the term, sectional homes, means any home pre-built in whole or in part for the purpose of permanent placement on a foundation. Mobile homes as defined in subdivision 32-3-1(8) and manufactured homes as defined in subdivision 32-3-1(6) are not sectional homes.

Source: SL 1977, ch 99, § 1; SL 1987, ch 29, § 6; SL 2005, ch 71, § 1.



§ 10-45-2.2 Materials incorporated in construction work--Restriction on application of rateincrease.

10-45-2.2. Materials incorporated in construction work--Restriction on application of rate increase. No tax increase may be levied on materials incorporated in construction work pursuant to construction contracts bid or entered into on or before the effective date of the tax increase.

Source: SL 1984, ch 93, § 1; SL 2001, ch 56, § 1.



§ 10-45-2.3 Conditional or installment sales--Actual cash receipts subject to tax.

10-45-2.3. Conditional or installment sales--Actual cash receipts subject to tax. For purposes of the tax imposed by this chapter, on any sale made under a conditional sales contract, or under other forms of sale wherein the payment of the principal sum is extended over a period longer than sixty days from the date of sale, only the portion of the sale amount that has actually been received in cash by the retailer during each reporting period is subject to the tax imposed by this chapter.

Source: SL 2002, ch 64, § 17.



§ 10-45-2.4 Tax on products transferred electronically.

10-45-2.4. Tax on products transferred electronically. There is hereby imposed a tax at the same rate as that imposed upon sales of tangible personal property in this state upon the gross receipts of all sales, leases, or rentals of any product transferred electronically.

The tax is imposed if:

(1) The sale is to an end user;

(2) The sale is to a person who is not an end user, unless otherwise exempted by this chapter;

(3) The seller grants the right of permanent or less than permanent use of the products transferred electronically; or

(4) The sale is conditioned or not conditioned upon continued payment.

For the purposes of this section, the term, end user, does not include any person who received by contract any product transferred electronically for further commercial broadcast, rebroadcast, transmission, retransmission, licensing, relicensing, distribution, redistribution, or exhibition of the product, in whole or in part, to another person.

For the purposes of this section, the term, permanent use, means perpetual or for an indefinite or unspecified length of time. The sale of a digital code that may be utilized to obtain a product transferred electronically shall be taxed in the same manner as the product transferred electronically. A digital code is a code that permits a purchaser to obtain at a later date a product transferred electronically.

Source: SL 2008, ch 51, § 1.



§ 10-45-2.5 Retailer engaged in business of selling tangible personal property, services, andproducts transferred electronically for use in state.

10-45-2.5. Retailer engaged in business of selling tangible personal property, services, and products transferred electronically for use in state. Pursuant to §§ 10-45-2.5 to 10-45-2.9, inclusive, a retailer is engaged in the business of selling tangible personal property, services, and products transferred electronically for use in this state if:

(1) Both of the following conditions exist:

(a) The retailer holds a substantial ownership interest in, or is owned in whole or in substantial part by, a retailer maintaining a place of business within this state; and

(b) The retailer sells the same or a substantially similar line of products as the related retailer in this state and does so under the same or a substantially similar business name, or the instate facility or instate employee of the related retailer is used to advertise, promote, or facilitate sales by the retailer to a consumer; or

(2) The retailer holds a substantial ownership interest in, or is owned in whole or in substantial part by, a business that maintains a distribution house, sales house, warehouse, or similar place of business in this state that delivers property sold by the retailer to consumers.
Source: SL 2011, ch 56, § 1.



§ 10-45-2.6 Definition of terms used in § 10-45-2.5.

10-45-2.6. Definition of terms used in § 10-45-2.5. Terms used in § 10-45-2.5 mean:

(1) "Substantial ownership interest," an interest in an entity that is not less than the degree of ownership of equity interest in an entity that is specified by Section 78p of Title 15 of the United States Code as of January 1, 2011, with respect to a person other than a director or officer;

(2) "Ownership," includes both direct ownership and indirect ownership through a parent, subsidiary, or affiliate.
Source: SL 2011, ch 56, § 2.



§ 10-45-2.7 Retailers processing orders electronically.

10-45-2.7. Retailers processing orders electronically. The processing of orders electronically, including facsimile, telephone, the internet, or other electronic ordering process, does not relieve a retailer of responsibility for collection of the tax from the purchaser if the retailer is doing business in this state pursuant to §§ 10-45-2.5 to 10-45-2.9, inclusive.

Source: SL 2011, ch 56, § 3.



§ 10-45-2.8 Retailers that are part of controlled group.

10-45-2.8. Retailers that are part of controlled group. Any retailer that is part of a controlled group as defined in § 10-45-20.3 and that controlled group has a component member that is a retailer engaged in business in this state as described in §§ 10-45-2.5 to 10-45-2.9, inclusive, shall be presumed to be a retailer engaged in business in this state. This presumption may be rebutted by evidence that during the calendar year at issue the component member that is a retailer engaged in business in this state did not engage in any of the activities described in §§ 10-45-2.5 to 10-45-2.9, inclusive, on behalf of the retailer. For purposes of this section, the term, component member, means any component member as defined in Section 1563(b) of the Internal Revenue Code as of January 1, 2011.

Source: SL 2011, ch 56, § 4.



§ 10-45-2.9 Retailers having contractual relationship with entity for installation, maintenance, orrepair of purchases.

10-45-2.9. Retailers having contractual relationship with entity for installation, maintenance, or repair of purchases. Any retailer making sales of tangible personal property to purchasers in this state by mail, telephone, the internet, or other media which has a contractual relationship with an entity to provide and perform installation, maintenance, or repair services for the retailer's purchasers within this state shall be included within the definition of retailer under the provisions of §§ 10-45-2.5 to 10-45-2.9, inclusive.

Source: SL 2011, ch 56, § 5.



§ 10-45-3 Repealed.

10-45-3. Repealed by SL 2006, ch 58, § 15, eff. April 1, 2006.



§ 10-45-3.1 Repealed.

10-45-3.1. Repealed by SL 1982, ch 112, § 1.



§ 10-45-3.2 , 10-45-3.3. Repealed.

10-45-3.2, 10-45-3.3. Repealed by SL 2006, ch 58, §§ 16, 17, eff. April 1, 2006.



§ 10-45-3.4 Exemption of certain parts, repairs, or maintenance on agricultural or irrigationequipment.

10-45-3.4. Exemption of certain parts, repairs, or maintenance on agricultural or irrigation equipment. There are exempted from the provisions of this chapter and the tax imposed by it, gross receipts from the sale of the following:

(1) Parts or repairs on machinery or equipment which are clearly identifiable as used primarily for agricultural purposes, including irrigation equipment, if the part replaces a farm machinery or irrigation equipment part assigned a specific or generic part number by the manufacturer of the farm machinery or irrigation equipment; and

(2) Maintenance items and maintenance services used on machinery or equipment which are clearly identifiable as used primarily for agricultural purposes, including irrigation equipment.
Source: SL 2002, ch 64, § 19; SL 2006, ch 47, § 1.



§ 10-45-3.5 Exemption for gross receipts from sale, resale, or lease of farm machinery,attachment units, and irrigation equipment.

10-45-3.5. Exemption for gross receipts from sale, resale, or lease of farm machinery, attachment units, and irrigation equipment. There are exempted from the provisions of this chapter and from the tax imposed by it, gross receipts from the sale, resale, or leasing of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes. The term, farm machinery, includes all-terrain vehicles of three or more wheels used exclusively by the purchaser for agricultural purposes on agricultural land. The purchaser shall sign and deliver to the seller a statement that the all-terrain vehicle will be used exclusively for agricultural purposes.

Source: SL 2006, ch 58, § 14.



§ 10-45-4 Tax on receipts from business services.

10-45-4. Tax on receipts from business services. There is hereby imposed a tax at the same rate as that imposed upon sales of tangible personal property in this state upon the gross receipts of any person from the engaging or continuing in the practice of any business in which a service is rendered. Any service as defined by § 10-45-4.1 shall be taxable, unless the service is specifically exempt from the provisions of this chapter.

Source: SL 1965, ch 296, § 1; SL 1979, ch 84, §§ 7, 12.



§ 10-45-4.1 Services subject to taxation.

10-45-4.1. Services subject to taxation. "Service" means all activities engaged in for other persons for a fee, retainer, commission, or other monetary charge, which activities involve predominantly the performance of a service as distinguished from selling property. In determining what is a service, the intended use, principal objective or ultimate objective of the contracting parties shall not be controlling. For the purposes of this chapter services rendered by an employee for his employer are not taxable.

Source: SL 1979, ch 84, § 9; SL 1980, ch 100, § 6.



§ 10-45-4.2 Certain purchases considered for resale purposes.

10-45-4.2. Certain purchases considered for resale purposes. Services purchased by an engineer, architect, or surveyor on behalf of a client in the performance of a contract for such client shall be considered purchases for resale purposes.

Source: SL 1988, ch 107, § 1.



§ 10-45-5 Tax on receipts from specific enumerated businesses and services.

10-45-5. Tax on receipts from specific enumerated businesses and services. There is imposed a tax at the rate of four percent upon the gross receipts of any person from engaging or continuing in any of the following businesses or services in this state: abstracters; accountants; ancillary services; architects; barbers; beauty shops; bill collection services; blacksmith shops; car washing; dry cleaning; dyeing; exterminators; garage and service stations; garment alteration; cleaning and pressing; janitorial services and supplies; specialty cleaners; laundry; linen and towel supply; membership or entrance fees for the use of a facility or for the right to purchase tangible personal property, any product transferred electronically, or services; photography; photo developing and enlarging; tire recapping; welding and all repair services, except farm machinery, farm attachment units, or irrigation equipment repair services; cable television; and rentals of tangible personal property except leases of tangible personal property between one telephone company and another telephone company, motor vehicles as defined by § 32-5-1 leased under a single contract for more than twenty-eight days and mobile homes. However, the specific enumeration of businesses and professions made in this section does not, in any way, limit the scope and effect of § 10-45-4.

Source: SL 1965, ch 296, § 2; SL 1969, ch 274, § 1; SL 1971, ch 80; SL 1974, ch 100; SL 1975, ch 103; SL 1978, ch 147, § 2; SL 1983, ch 86, § 1; SL 1983, ch 87; SL 1987, ch 98, § 4; SL 1988, ch 106, § 1; SL 2002, ch 64, § 20, eff. Jan. 1, 2006; SL 2006, ch 58, § 18, eff. Apr. 1, 2006; SL 2008, ch 51, § 10; SL 2009, ch 47, § 4.



§ 10-45-5.1 Coin operated washers and dryers--License in lieu of tax--Failure to pay fee asmisdemeanor--Interest--Collection.

10-45-5.1. Coin operated washers and dryers--License in lieu of tax--Failure to pay fee as misdemeanor--Interest--Collection. The annual license fee for each coin operated washer and dryer in this state is twenty dollars. However, in municipalities having a population of one thousand persons or less, the annual license fee is sixteen dollars. The license fee is in lieu of any sales or gross receipts taxes from the operation or ownership of coin operated washers and dryers. Any person who fails to pay the fee is guilty of a Class 2 misdemeanor. Any person who fails to pay the fee prescribed on or before December thirty-first of the year prior to the year for which the fee is due is subject to an interest charge on the unpaid fee at the rate of two percent per month or part thereof. The interest charge commences immediately after the date the fee becomes due and is payable immediately. The secretary of revenue shall promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for license application;

(2) The collection of the license fee;

(3) The placement of the license or decalcomania; and

(4) The transfer of a license to a new owner.
Source: SL 1969, ch 274, § 2; SL 1982, ch 86, § 33; SL 1983, ch 27, § 6; SL 1987, ch 82, § 24; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 48, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-5.2 Services enumerated in standard industrial classification manual subject to tax--Otherservices subject to tax.

10-45-5.2. Services enumerated in standard industrial classification manual subject to tax--Other services subject to tax. The following services enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are specifically subject to the tax levied by this chapter: metal mining services (group no. 108); coal mining (major group 12); nonmetallic minerals (except fuels) services (group no. 148); service industries for the printing trade (group no. 279); coating, engraving and allied services (group no. 347); communication, electric and gas services (division E except group nos. 483, 494 and 495); hotels, motels, and tourist courts (group no. 701); rooming and boarding houses (group no. 702); camps and recreational vehicle parks (group no. 703); personal services (major group 72); business services (major group 73); automotive repair, services, and parking (major group 75); miscellaneous repair services (major group 76), except farm machinery, farm attachment units, or irrigation equipment repair services; amusement and recreation services (major group 79); legal services (major group 81); landscape and horticultural services (group no. 078); engineering, accounting, research, management, and related services (major group 87, except industry no. 8733); title abstract offices (group no. 654); consumer credit reporting agencies, mercantile reporting agencies, and adjustment and collection agencies (group no. 732); real estate agents and managers (group no. 653); funeral service and crematories (group no. 726), except that purchases of goods or services with money advanced as an accommodation are retail purchases and are not includable in gross receipts for funeral services and fees paid or donated for religious ceremonies are not includable in gross receipts for funeral services; loan brokers (industry no. 6163); repair shops and related services, not elsewhere classified (industry no. 7699) but only locksmiths and locksmith shops; and floor laying and other floor work not elsewhere classified (industry no. 1752). In addition, the following services are also specifically subject to the tax levied by this chapter: livestock slaughtering services; dog grooming services; airplane, helicopter, balloon, dirigible and blimp rides for amusement or sightseeing; the collection and disposal of solid waste; and all appraiser's services. The services enumerated in this section may not be construed as a comprehensive list of taxable services but rather as a representative list of services intended to be taxable under this chapter.

Source: SL 1979, ch 84, § 10; SL 1980, ch 94; SL 1980, ch 95; SL 1982, ch 113, § 1; SL 1986, ch 100, § 1; SL 1988, ch 108, § 1; SL 1988, ch 112, § 2; SL 1989, ch 30, § 32; SL 1989, ch 104, § 1; SL 1991, ch 108, § 3; SL 1995, ch 68, § 7; SL 1996, ch 83, § 12; SL 1998, ch 71, § 4; SL 2006, ch 58, § 19.



§ 10-45-5.3 Tax on oil and gas field services.

10-45-5.3. Tax on oil and gas field services. There is imposed, at the rate of four percent, an excise tax on the gross receipts of any person engaging in oil and gas field services (group no. 138) as enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President.

Source: SL 1982, ch 113, § 2; SL 1987, ch 98, § 5; SL 1988, ch 106, § 1; SL 1988, ch 108, § 2; SL 1991, ch 100, § 1; SL 2002, ch 64, § 21.



§ 10-45-5.4 Repealed.

10-45-5.4. Repealed by SL 2005, ch 72, § 3.



§ 10-45-5.5 Chemicals purchased for use by lawn and garden services considered purchases forresale.

10-45-5.5. Chemicals purchased for use by lawn and garden services considered purchases for resale. Chemicals purchased for use by lawn and garden services (industry no. 0782) as enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, and used in such services shall be considered as purchases for resale.

Source: SL 1989, ch 114, § 1.



§ 10-45-5.6 Exemptions for charitable organization devoted exclusively to relief of poor,distressed or underprivileged.

10-45-5.6. Exemptions for charitable organization devoted exclusively to relief of poor, distressed or underprivileged. Any nonprofit charitable organization which devotes its resources exclusively to the relief of the poor, distressed or underprivileged and has been recognized as an exempt organization under § 501(c)(3) of the Internal Revenue Code is specifically exempted from the license fee provided in § 10-45-5.1 and any sales, use or gross receipts taxes imposed on the operation or ownership of coin operated washers and dryers placed and used in living accommodations provided by such organization to the poor, distressed or underprivileged.

Source: SL 1992, ch 90.



§ 10-45-6 Tax on utility services.

10-45-6. Tax on utility services. There is hereby imposed a tax of four percent upon the gross receipts from sales, furnishing, or service of gas, electricity, and water, including the gross receipts from such sales by any municipal corporation furnishing gas, and electricity, to the public in its proprietary capacity, except as otherwise provided in this chapter, when sold at retail in the State of South Dakota to consumers or users.

Source: SL 1935, ch 205, § 34; SL 1937, ch 253, § 1; SDC 1939, § 57.3201; SL 1941, ch 345; SL 1943, ch 296; SL 1974, ch 97, § 1; SL 1981, ch 102, §§ 2, 3; SL 1987, ch 98, § 6; SL 1988, ch 106, § 1.



§ 10-45-6.1 Tax on intrastate, interstate, or international telecommunications service--Exemptions.

10-45-6.1. Tax on intrastate, interstate, or international telecommunications service--Exemptions. Except as provided in § 10-45-6.2, there is hereby imposed a tax of four percent upon the gross receipts from providing any intrastate, interstate, or international telecommunications service that originates or terminates in this state and that is billed or charged to a service address in this state, or that both originates and terminates in this state. However, the tax imposed by this section does not apply to:

(1) Any eight hundred or eight hundred type service unless the service both originates and terminates in this state;

(2) Any sale of a telecommunication service to a provider of telecommunication services, including access service, for use in providing any telecommunication service; or

(3) Any sale of interstate telecommunication service provided to a call center that has been certified by the secretary of revenue to meet the criterion established in § 10-45-6.3 and the call center has provided to the telecommunications service provider an exemption certificate issued by the secretary indicating that it meets the criterion.

If a call center uses an exemption certificate to purchase services not meeting the criterion established in § 10-45-6.3, the call center is liable for the applicable tax, penalty, and interest.

Source: SL 1974, ch 97, § 2; SL 1980, ch 325, § 17; SL 1987, ch 98, § 7; SL 1988, ch 106, § 1; SL 2002, ch 61, § 5; SL 2003, ch 63, § 1, eff. May 1, 2003; SL 2008, ch 52, § 1; SL 2009, ch 47, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-45-6.2 Tax on certain mobile telecommunications services.

10-45-6.2. Tax on certain mobile telecommunications services. There is hereby imposed a tax of four percent upon the gross receipts of mobile telecommunications services, as defined in 4 U.S.C. § 124(7) as of January 1, 2002, that originate and terminate in the same state and are billed to a customer with a place of primary use in this state or are deemed to have originated or been received in this state and to be billed or charged to a service address in this state if the customer's place of primary use is located in this state regardless of where the service actually originates or terminates. Notwithstanding any other provision of this chapter and for purposes of the tax imposed by this section, the tax imposed upon mobile telecommunication services shall be administered in accordance with 4 U.S.C. §§ 116-126 as in effect on July 28, 2000.

Source: SL 2002, ch 61, § 1; SL 2003, ch 63, § 4.



§ 10-45-6.3 "Call center" defined--Exclusions.

10-45-6.3. Call center defined--Exclusions. As used in § 10-45-6.1, the term, call center, means any physical location where telephone calls are placed, or received, for the purpose of making sales, marketing, customer service, or technical support. The term does not include:

(1) Any location where telephone calls are primarily placed to, or received from, the same taxpayer, or affiliates of the same taxpayer, that owns or operates the location; or

(2) Any insurance, real estate, or brokerage company.
Source: SL 2003, ch 63, § 2.



§ 10-45-7 Tax on room or parking site rentals to transient guests.

10-45-7. Tax on room or parking site rentals to transient guests. There is hereby imposed a tax at the same rate as that imposed upon sales of tangible personal property in this state upon the gross receipts from rentals of rooms or parking sites by lodging establishments or campgrounds received from transient guests. A lodging establishment is any building, structure, property or premise kept, used, maintained, advertised or held out to the public to be a place where sleeping accommodations are furnished to transient guests. A campground is any property or premise kept, used, maintained, advertised or held out to the public to be a place where sites are available for the placing of tents, campers, trailers, mobile homes or other mobile accommodations to transient guests. A transient guest is any person who resides in a lodging establishment or campground less than twenty-eight consecutive days. The provisions of this section do not apply to the casual or occasional rental of a sleeping accommodation or camping site. For the purposes of this section, casual or occasional is the rental of a sleeping accommodation or camping site by any establishment or campground for ten or less days in a calendar year. Any establishment or campground which has a permit or license issued under this chapter, is not offering the rental of sleeping accommodations or camping sites on a casual or occasional basis.

Source: SDC 1939, § 57.3201 as added by SL 1963, ch 444; SL 1976, ch 98; SL 1997, ch 67, § 1.



§ 10-45-7.1 Exemption for lodging house or hotel membership fees.

10-45-7.1. Exemption for lodging house or hotel membership fees. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts from membership fees paid to any lodging house and hotel membership organization operated for the benefit of its members. However, this exemption does not apply to any membership fee that represents payment for tangible personal property, any product transferred electronically, and services provided by the membership organization.

Source: SL 2001, ch 55, § 1; SL 2008, ch 51, § 11.



§ 10-45-8 Tax on admissions to amusements and athletic contests or events.

10-45-8. Tax on admissions to amusements and athletic contests or events. There is imposed a tax of four percent upon the gross receipts from all sales of tickets or admissions to places of amusement and athletic contests or events, except as otherwise provided in this chapter.

Source: SDC 1939, § 57.3201; SL 1941, ch 345; SL 1943, ch 296; SL 1980, ch 325, § 18; SL 1981, ch 102, § 4; SL 1985, ch 87, § 1; SL 1987, ch 98, § 8; SL 1988, ch 106, § 1; SL 2002, ch 64, § 22.



§ 10-45-8.1 Repealed.

10-45-8.1. Repealed by SL 1987, ch 102, § 2.



§ 10-45-8.2 Repealed.

10-45-8.2. Repealed by SL 2012, ch 67, § 1.



§ 10-45-9 Constitutional and statutory exemptions from taxation.

10-45-9. Constitutional and statutory exemptions from taxation. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from sales of tangible personal property and any product transferred electronically which this state is prohibited from taxing under the Constitution or laws of the United States or under the Constitution or laws of the State of South Dakota.

Source: SL 1935, ch 205, § 34-a; SDC 1939, § 57.3202 (1); SL 1939, ch 269; SL 2008, ch 51, § 12.



§ 10-45-9.1 Exemption of property sold for lease.

10-45-9.1. Exemption of property sold for lease. Gross receipts from the sale of tangible personal property and any product transferred electronically to a person who intends to lease the property to persons in this state and actually does so are exempted from the provisions of this chapter and the tax composed by it.

Source: SL 1983, ch 86, § 4; SL 2008, ch 51, § 13.



§ 10-45-10 Exempt sales to United States, states, municipalities, charities, and Indian tribes.

10-45-10. Exemption of sales to United States, states, municipalities, charities, and Indian tribes. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from sales of tangible personal property, any product transferred electronically, and services to the United States, to the State of South Dakota or to any other state of the United States or the District of Columbia if the other state provides a reciprocal exemption for South Dakota, to public or municipal corporations of the State of South Dakota or of any other state of the United States or the District of Columbia if the other state provides a reciprocal exemption to South Dakota public or municipal corporations, to any nonprofit charitable organization maintaining a physical location within this state which devotes its resources exclusively to the relief of the poor, distressed or underprivileged, and has been recognized as an exempt organization under § 501(c)(3) of the Internal Revenue Code, or to any Indian tribe.

Source: SL 1935, ch 205, § 34-a; SDC 1939, § 57.3202 (5); SL 1939, ch 269; SL 1974, ch 101, § 1; SL 1975, ch 104; SL 1979, ch 84, § 8; SL 1983, ch 88, § 1; SL 1984, ch 87; SL 1987, ch 100; SL 2008, ch 51, § 14; SL 2011, ch 57, § 1.



§ 10-45-10.1 Repealed.

10-45-10.1. Repealed by SL 1979, ch 84, § 13.



§ 10-45-10.2 Repealed.

10-45-10.2. Repealed by SL 1995, ch 68, § 10.



§ 10-45-10.3 Exemption of freeport merchandise and stocks of merchandise brought as foreign ordomestic merchandise into foreign trade zone--Stocks of merchandise defined--Application.

10-45-10.3. Exemption of freeport merchandise and stocks of merchandise brought as foreign or domestic merchandise into foreign trade zone--Stocks of merchandise defined--Application. There is exempted from the provisions of this chapter and from the computation of the tax imposed by it, freeport merchandise and stocks of merchandise brought as foreign or domestic merchandise into a foreign trade zone. For the purposes of this section, stocks of merchandise is personal property which is held primarily for sale and not subject to annual depreciation. However, the exemption only applies if written evidence of the contract of sale is retained, and such contract indicates that the merchandise is to be shipped in international commerce to a point outside the United States not to be returned to a point within the United States.

Source: SL 1988, ch 109, § 1; SL 2001, ch 56, § 2; SL 2004, ch 93, § 1.



§ 10-45-10.4 Exemption of handling fees paid by religious organizations to relief agencies for fooddistribution through giveaway programs.

10-45-10.4. Exemption of handling fees paid by religious organizations to relief agencies for food distribution through giveaway programs. There are specifically exempted from the provisions of this chapter and the computation of the amount of tax imposed by it, the gross receipts from the handling fee paid by a religious organization recognized as an exempt organization under section 501(c)(3) of the Internal Revenue Code to an approved relief agency recognized as an exempt organization pursuant to § 10-45-10 for the distribution of food which is used for the assistance or relief to the poor, distressed, or underprivileged through a food giveaway program.

Source: SL 2012, ch 68, § 1.



§ 10-45-11 Exemption of sales otherwise taxed.

10-45-11. Exemption of sales otherwise taxed. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of gasoline, motor fuel, and special fuel subject to tax under chapter 10-47B.

Source: SDC 1939, § 57.3202 (6); SL 1939, ch 269; SL 1949, ch 418; SL 1969, ch 267, § 3; SL 1970, ch 74, § 2; SL 1979, ch 87, § 4; SL 1987, ch 29, § 71; ch 101; SL 1987, ch 102, § 1; SL 1989, ch 117; SL 2001, ch 56, § 3.



§ 10-45-11.1 Exemption of goods and services furnished to meet warranty obligation withoutcharge.

10-45-11.1. Exemption of goods and services furnished to meet warranty obligation without charge. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from furnishing goods or services to the purchaser or the purchaser's successor in interest of tangible personal property and any product transferred electronically to fulfill a warranty obligation of the manufacturer to the extent that the goods or services are not charged to the purchaser or the purchaser's successor in interest.

Source: SL 1971, ch 79; SL 2008, ch 51, § 15.



§ 10-45-11.2 Exemption of gross receipts from sale of motor vehicles exempt from excise tax.

10-45-11.2. Exemption of gross receipts from sale of motor vehicles exempt from excise tax. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of motor vehicles exempt from the motor vehicle excise tax pursuant to § 32-5B-2.

Source: SL 1987, ch 103, § 1; SL 1988, ch 110, § 1; SL 2012, ch 67, § 3.



§ 10-45-11.3 Repealed.

10-45-11.3. Repealed by SL 1995, ch 68, § 11.



§ 10-45-12 Repealed.

10-45-12. Repealed by SL 1981, ch 103, § 2.



§ 10-45-12.1 Services specifically exempt from tax.

10-45-12.1. Services specifically exempt from tax. The following services enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President are exempt from the provisions of this chapter: health services (major group 80); educational services (major group 82) except schools and educational services not elsewhere classified (industry no. 8299); social services (major group 83); agricultural services (major group 07) except veterinarian services (group no. 074) and animal specialty services, except veterinary (industry no. 0752); forestry services (group no. 085); radio and television broadcasting (group no. 483); railroad transportation (major group 40); local and suburban passenger transportation (group no. 411) except limousine services; school buses (group no. 415); trucking and courier services, except air (group no. 421) except collection and disposal of solid waste; farm product warehousing and storage (industry no. 4221); establishments primarily engaged in transportation on rivers and canals (group no. 444); establishments primarily engaged in air transportation, certified carriers (group no. 451); establishments primarily engaged in air transportation, noncertified carriers (group no. 452) except chartered flights (industry no. 4522) and airplane, helicopter, balloon, dirigible, and blimp rides for amusement or sightseeing; pipe lines, except natural gas (major group 46); arrangement of passenger transportation (group no. 472); arrangement of transportation of freight and cargo (group no. 473); rental of railroad cars (group no. 474); water supply (industry no. 4941); sewerage systems (industry no. 4952); security brokers, dealers and flotation companies (group no. 621); commodity contracts brokers and dealers (group no. 622); credit counseling services provided by individual and family social services (industry no. 8322); construction services (division C) except industry no. 1752 and locksmiths and locksmith shops; consumer credit reporting agencies, mercantile reporting agencies, and adjustment and collection agencies (group no. 732), if the debt was incurred out-of-state and the client does not reside within the state. The following are also specifically exempt from the provisions of this chapter: financial services of institutions subject to tax under chapter 10-43 including loan origination fees, late payment charges, nonsufficient fund check charges, stop payment charges, safe deposit box rent, exchange charges, commission on travelers checks, charges for administration of trusts, interest charges, and points charged on loans; commissions earned or service fees paid by an insurance company to an agent or representative for the sale of a policy; services of brokers and agents licensed under Title 47; the sale of trading stamps; rentals of motor vehicles as defined by § 32-5-1 leased under a single contract for more than twenty-eight days; advertising services; services provided by any corporation to another corporation which is centrally assessed having identical ownership and services provided by any corporation to a wholly owned subsidiary which is centrally assessed; continuing education programs; tutoring; vocational counseling, except rehabilitation counseling; and motion picture rentals to a commercially operated theater primarily engaged in the exhibition of motion pictures.

Source: SL 1979, ch 84, § 11; SL 1979, ch 306, § 2; SL 1980, ch 97; SL 1981, ch 103, § 1; SL 1983, ch 86, § 2; SL 1986, ch 100, § 2; SL 1987, ch 104; SL 1988, ch 108, § 3; SL 1988, ch 111; SL 1988, ch 112, § 1; SL 1989, ch 104, § 2; SL 1991, ch 101; SL 1991, ch 108, § 5; SL 1995, ch 68, § 12; SL 1996, ch 83, § 9; SL 1998, ch 71, § 5; SL 2001, ch 56, § 4; SL 2003, ch 63, § 3; SL 2004, ch 94, § 1.



§ 10-45-12.2 Exemption of engineering, architectural, and surveying services.

10-45-12.2. Exemption of engineering, architectural, and surveying services. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by §§ 10-45-4 and 10-45-5, the gross receipts from engineering, architectural, and surveying services (group no. 871, Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President) rendered for a project entirely outside this state.

Source: SL 1982, ch 111; SL 1988, ch 108, § 4.



§ 10-45-12.3 Repealed.

10-45-12.3. Repealed by SL 2003, ch 61, § 3.



§ 10-45-12.4 Certain services provided to rural water system by wholly owned cooperative ornonprofit corporation exempt from tax.

10-45-12.4. Certain services provided to rural water system by wholly owned cooperative or nonprofit corporation exempt from tax. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it, gross receipts from management, billing, bookkeeping, administrative, and related services provided to a rural water system by any cooperative or nonprofit corporation which is wholly owned by the water systems receiving such services.

Source: SL 1986, ch 102.



§ 10-45-12.5 Exemption of certain sales commissions.

10-45-12.5. Exemption of certain sales commissions. Unless otherwise specifically subject to tax, the gross receipts resulting from fees or commissions received for rendering a service which provides for the sale of tangible personal property, any product transferred electronically, or services is exempt from the tax imposed by this chapter.

Source: SL 1988, ch 113, § 1; SL 2008, ch 51, § 16.



§ 10-45-12.6 Exemption for credit services by credit bureaus to certain financial institutions.

10-45-12.6. Exemption for credit services by credit bureaus to certain financial institutions. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of credit services by credit bureaus to financial institutions as defined in § 10-43-1, which financial institutions are paying taxes pursuant to the provisions of chapter 10-43.

Source: SL 1991, ch 102, § 1.



§ 10-45-12.7 Exemption for gross receipts of person officiating amateur sporting event--Exception.

10-45-12.7. Exemption for gross receipts of person officiating amateur sporting event--Exception. There are exempted from the provisions of this chapter and from the computation of the tax imposed by it, gross receipts of any person officiating an amateur sporting event. However, this exemption does not apply to any person officiating any sporting event sponsored and operated by any elementary, secondary, or postsecondary school.

Source: SL 2005, ch 76, § 1.



§ 10-45-13 Exemption of receipts used for civic and nonprofit associations and purposes.

10-45-13. Exemption of receipts used for civic and nonprofit associations and purposes. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from the following:

(1) Sales of tickets or admissions to the grounds and grandstand attractions of state, county, district, regional, and local fairs;

(2) Admissions to nonprofit historic sites and repertory theater performances operated by nonprofit organizations;

(3) Admissions to community operated celebrations and shows sponsored by a chamber of commerce or other similar nonprofit organization if the county or municipality in which the activity takes place officially sponsors the activity and no charge is made to the operators of the celebration or show for the use of county, city or town facilities or services;

(4) Admissions to events or receipts from activities sponsored and operated by colleges or vocational schools or elementary or high schools or related clubs or supporting organizations approved or supervised by a school or college when the entire net proceeds are spent for educational purposes and any associations of them and receipts from tangible personal property or any product transferred electronically sold at such events. However, receipts from tangible personal property or any product transferred electronically sold at such events or activities are included in the measure of sales tax at the time of purchase by the college or school or related club or supporting organization;

(5) Religious, benevolent, fraternal, youth association or charitable activities, including any bingo or lottery conducted pursuant to § 22-25-25, where the entire amount of such receipts after deducting all costs directly related to the conduct of such activities is expended for religious, benevolent, fraternal, youth association or charitable purposes, and, except for any bingo or lottery, the receipts are not the result of engaging in business for more than three consecutive days. For the purposes of determining whether this business has been engaged in for more than three days, days necessary to set up, organize, prepare for, take down, or disassemble the business or activity may not be construed as days engaged in business. However, receipts from tangible personal property, any product transferred electronically, or services purchased for use in the activity are included in the measure of sales tax;

(6) Sales of tangible personal property or any product transferred electronically when the net receipts therefrom are used primarily for the restoration or maintenance of the Governor's mansion and capitol grounds;

(7) Any charge or entry fee made to persons for engaging in participatory events limited to tournaments, contests and league activities. However, receipts from tangible personal property, any product transferred electronically, or services purchased for use in tournaments, contests and league activities shall be included in the measure of the tax imposed by this chapter;

(8) Admissions to events or receipts from activities sponsored and operated by county or municipal historical societies or centennial committees when the entire net proceeds are spent for centennial celebration purposes. However, receipts from tangible personal property, any product transferred electronically, or services purchased for use in the activity are included in the measure of sales tax;

(9) Religious, benevolent, fraternal, youth association or charitable activities conducted at county fairs, if the entire amount of such receipts after deducting all costs directly related to the conduct of such activities is expended for religious, benevolent, fraternal, youth association or charitable purposes, and the receipts are not the result of engaging in business for more than five consecutive days. However, receipts from tangible personal property, any product transferred electronically, or services purchased for use in the activity are included in the measure of sales tax;

(10) Admissions to circus performances sponsored or operated by religious, benevolent, fraternal or youth associations, if the entire amount of the receipts after deducting all costs directly related to the conduct of the circus performances is expended for religious, benevolent, fraternal, youth associations or charitable purposes;

(11) Admissions to events or receipts from activities sponsored and operated by religious, benevolent, or charitable organizations for a period not to exceed thirty days in any calendar year, if the entire amount of the receipts after deducting all costs directly related to the conduct of the event or activity is expended for the benefit of homeless persons.
Source: SDC 1939, § 57.3202 (4); SL 1939, ch 269; SL 1961, ch 446; SL 1968, ch 259; SL 1976, ch 99, § 2; SL 1978, ch 86; SL 1983, ch 89; SL 1988, ch 114; SL 1988, ch 115; SL 1989, ch 105, §§ 1, 2; SL 1990, ch 90; SL 1991, ch 103; SL 1992, ch 60, § 2; SL 1992, ch 93, § 1; SL 2000, ch 60, § 1; SL 2008, ch 51, § 17; SL 2012, ch 69, § 1.



§ 10-45-13.1 Exemption of membership organizations.

10-45-13.1. Exemption of membership organizations. Membership organizations, major group 86, as enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are exempt from the tax imposed by this chapter on receipts from sales of services by them and their membership fees. This exemption does not apply to the tax imposed upon the gross receipts of sales of tangible personal property or any product transferred electronically by such organizations. This section does not exempt the gross receipts of a retailer which are the result of sales to organizations in major group 86 or exempt such organizations from payment of use tax on goods and services used in the conduct of their activities.

Source: SL 1981, ch 104; SL 1988, ch 108, § 5; SL 2008, ch 51, § 18.



§ 10-45-13.2 Exemption of fair market value of personal property or service given without chargeto exempt organization.

10-45-13.2. Exemption of fair market value of personal property or service given without charge to exempt organization. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, the fair market value of any tangible personal property, product transferred electronically, or service given without charge to an institution, organization, or group exempt from the tax imposed by this chapter.

Source: SL 1987, ch 105, § 1; SL 2008, ch 51, § 19.



§ 10-45-13.3 Exemption of lottery tickets.

10-45-13.3. Exemption of lottery tickets. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it, the gross receipts from the sale of lottery tickets made as part of a lottery operated by this state.

Source: SL 1987, ch 313, § 39.



§ 10-45-13.4 Exemption of gross receipts from library copying charges.

10-45-13.4. Exemption of gross receipts from library copying charges. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts from library copying charges.

Source: SL 1990, ch 86.



§ 10-45-13.5 Exemption of receipts received by the state and political subdivisions frommanagement services provided to nonprofit entity.

10-45-13.5. Exemption of receipts received by the state and political subdivisions from management services provided to nonprofit entity. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, the gross receipts received by the State of South Dakota and any of its political subdivisions including multi-county planning and development districts, established pursuant to Executive Order 70-7, or its successor, from management services provided to a revolving loan fund operated by a nonprofit entity.

Source: SL 2005, ch 75, § 1.



§ 10-45-14 Exemption of sales to educational institutions and hospitals--Purchases for membersor employees taxable--Motor vehicle registration fee--Lists maintained by exemptinstitutions.

10-45-14. Exemption of sales to educational institutions and hospitals--Purchases for members or employees taxable--Motor vehicle registration fee--Lists maintained by exempt institutions. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from sales of tangible personal property, any product transferred electronically, and services to and for use by religious educational institutions, private educational institutions currently recognized as exempt under section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 2011, and nonprofit, charitable hospitals when purchases are made by authorized officials, payment made from the institution funds and title to the property retained in the name of such institution. For the purposes of this section, a private educational institution shall be defined as an institution currently recognized as exempt under section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 2011, maintaining a campus physically located within this state; and accredited by the South Dakota Department of Education or the North Central Association of Colleges and Schools. For the purposes of this section, a religious educational institution shall be defined as an institution currently recognized as exempt under section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 2011, that maintains a campus physically located within this state.

This exemption does not extend to sales to or purchases of tangible personal property or any product transferred electronically for the personal use of officials, members or employees of such institutions or to sales to or purchases of tangible personal property or any product transferred electronically used in the operation of a taxable retail business.

The exemption provided in this section does not, in any manner, relieve the institution from the payment of the additional and further license fee imposed on the registration of motor vehicles.

Each institution claiming this exemption shall prepare and maintain a list of all purchases on which the exemption was claimed, fully itemized, showing name and address of vendors, description of property purchased, date or dates of purchase, purchase price, and brief explanation of use or intended use.

Source: SDC 1939, § 57.3202 (8) as added by SL 1951, ch 445; SL 1983, ch 96, § 1; SL 1988, ch 116; SL 1995, ch 68, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2008, ch 51, § 20; SL 2011, ch 57, § 2.



§ 10-45-14.1 Repealed.

10-45-14.1. Repealed by SL 2005, ch 72, § 1.



§ 10-45-14.2 Ink and newsprint exempt when used to produce shoppers' guides--Shoppers' guidesdefined.

10-45-14.2. Ink and newsprint exempt when used to produce shoppers' guides--Shoppers' guides defined. Ink and newsprint when used in the production of shoppers' guides are hereby exempt from the tax imposed under this chapter.

For the purposes of this section the term, shoppers' guide, includes for numerous advertisers advertising publications whose advertisements are solicited from the general public and whose publications are for free distribution to the general public and are published regularly at least once a month, consisting of printed sheets containing advertising, bearing a date of issue, and devoted to advertising of general interest.

Source: SL 1977, ch 100, § 1.



§ 10-45-14.3 Repealed.

10-45-14.3. Repealed by SL 2005, ch 72, § 2.



§ 10-45-14.4 Packaging and container materials as tax exempt raw material.

10-45-14.4. Packaging and container materials as tax exempt raw material. Containers, labels, cartons, packing cases, wrapping paper, twine, glue, bags, bottles, shipping cases, wrapping film, strapping, rope, tape, cans, lids, boxes, pads, dividers, stockinettes, casings, and similar articles and receptacles used or consumed by manufacturers, processors, or fabricators are raw material within the meaning of § 10-46-9 and are not subject to sales or use tax.

Source: SL 1982, ch 114.



§ 10-45-14.5 Packaging and container materials sold to retailers exempt.

10-45-14.5. Packaging and container materials sold to retailers exempt. There are specifically exempted from the provisions of this chapter, and from the computation of tax imposed by it, gross receipts from the sale of paper and plastic bags, wrapping paper, twine, tape, and similar articles sold to retailers licensed under this chapter if the retailer uses the articles as wrappers or containers to hold other tangible personal property sold by the retailer and subject to sales or use tax and the articles are supplied free by the retailer as a convenience to the customer.

Source: SL 1984, ch 85, § 1.



§ 10-45-14.6 Exemption of hospital meals paid for by public entity.

10-45-14.6. Exemption of hospital meals paid for by public entity. There are specifically exempted from the provisions of this chapter and the computation of the amount of tax imposed by it, the gross receipts from the sale of meals to inpatients of hospitals if such meals are paid for, by law or by contract, by the United States, this state or a political subdivision, including, but not limited to, meals provided to medicare, medicaid, champus, Indian health service, or county poor relief patients.

Source: SL 1985, ch 86.



§ 10-45-14.7 Exemption of authorized purchases made with food stamps.

10-45-14.7. Exemption of authorized purchases made with food stamps. There are hereby specifically exempted from the tax imposed by this chapter the gross receipts resulting from authorized purchases made with food stamps under the provision of the Food Stamp Act of 1977 (P.L. 95-113).

Source: SL 1987, ch 106, § 1.



§ 10-45-14.8 Exemption of authorized purchases of food.

10-45-14.8. Exemption of authorized purchases of food. There are hereby specifically exempted from the tax imposed by this chapter the gross receipts resulting from authorized purchases of food made under Section 17(c) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(c)).

Source: SL 1987, ch 106, § 3.



§ 10-45-14.9 Exemption of certain insulin sales.

10-45-14.9. Exemption of certain insulin sales. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of insulin, to the extent used by humans, that is not sold by prescription.

Source: SL 2003, ch 61, § 5.



§ 10-45-14.10 Exemption of certain drugs.

10-45-14.10. Exemption of certain drugs. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of drugs as defined by rule promulgated by the secretary of revenue pursuant to chapter 1-26 to the extent used by humans, if the drugs are prescribed by prescription, dispensed, or administered by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist.

Source: SL 2003, ch 61, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-45-14.11 Exemption of certain durable medical equipment and prosthetic devices.

10-45-14.11. Exemption of certain durable medical equipment and prosthetic devices. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of durable medical equipment, mobility enhancing equipment, and prosthetic devices as defined by rule promulgated by the secretary of revenue pursuant to chapter 1-26 to the extent used by humans, if the durable medical equipment, mobility enhancing equipment, and prosthetic devices are prescribed by prescription by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist.

Source: SL 2003, ch 61, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-45-14.12 Exemption of certain medical devices.

10-45-14.12. Exemption of certain medical devices. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of any medical device, as that term is defined in this section, to the extent used by humans, if the medical device is prescribed by prescription by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist. The term, medical device, means any instrument, apparatus, implement, contrivance, or other similar or related article, including a component, part, or accessory, that is prescribed for use on a single patient and that is:

(1) Recognized in the official National Formulary, or the United States Pharmacopoeia, or any supplement to them;

(2) Intended for use in the diagnosis of disease or other conditions, or in the cure, mitigation, treatment, detection, or prevention of disease, of the human body; or

(3) Intended to affect the structure or any function of the human body, and that does not achieve any of its primary intended purposes through chemical action within or on the human body and that is not dependent upon being metabolized for the achievement of any of its primary intended purposes.

A medical device is not durable medical equipment, mobility enhancing equipment, or a prosthetic device.

Source: SL 2003, ch 61, § 8.



§ 10-45-15 Exemption of seed used for agricultural purposes.

10-45-15. Exemption of seed used for agricultural purposes. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of seed legumes, seed grasses, and seed grains, when twenty-five pounds or more are sold in a single sale to be used exclusively for agricultural purposes.

Source: SDC 1939, § 57.3202 (11) as added by SL 1965, ch 289, § 1.



§ 10-45-15.1 Repealed.

10-45-15.1. Repealed by SL 1995, ch 68, § 14.



§ 10-45-16 Exemption of commercial fertilizer used for agricultural purposes.

10-45-16. Exemption of commercial fertilizer used for agricultural purposes. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of commercial fertilizers, either liquid or solid, when five hundred pounds or more are sold in a single sale to be used exclusively for agricultural purposes.

Source: SDC 1939, § 57.3202 (10) as added by SL 1964, ch 215.



§ 10-45-16.1 Exemption of pesticides and products or substances used in conjunction withapplication of pesticides used for agricultural purposes--Use of funds from tax onendoparasiticides and ectoparasiticides.

10-45-16.1. Exemption of pesticides and products or substances used in conjunction with application of pesticides used for agricultural purposes--Use of funds from tax on endoparasiticides and ectoparasiticides. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of pesticides, as defined in § 38-20A-1, to be used exclusively by the purchaser for agricultural purposes. Any product or substance to be used in conjunction with the application or use of pesticides for agricultural purposes is also exempt. The products or substances include adjuvants, surfactants, ammonium sulfate, inoculants, drift retardants, water conditioners, seed treatments, foam markers, and foam dyes. Equipment, other than farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes for the application of pesticides and related products and substances is not exempt. The tax imposed by this chapter on endoparasiticides and ectoparasiticides shall be deposited in the veterinary student tuition and animal disease research and diagnostic laboratory fund to be used for veterinary student tuition grants and the operations and activities conducted by the State Animal Disease Research and Diagnostic Laboratory established in § 13-58-13.

Source: SL 1971, ch 78; SL 1989, ch 107, § 1; SL 1993, ch 48, § 13; SL 1995, ch 69; SL 2005, ch 73, § 1; SL 2006, ch 58, § 21.



§ 10-45-16.2 Exemption of gross receipts from rental of devices used to apply agriculturalfertilizers and pesticides.

10-45-16.2. Exemption of gross receipts from rental of devices used to apply agricultural fertilizers and pesticides. There are specifically exempted from the tax imposed by this chapter, gross receipts from the rental of devices primarily used to apply fertilizers and pesticides, as defined in § 38-20A-1, for agricultural purposes, if sales tax or use tax was paid upon the original purchase of the device.

Source: SL 1986, ch 103; SL 2006, ch 48, § 1.



§ 10-45-16.3 Exemption of gross receipts from rental of agricultural devices owned byconservation district.

10-45-16.3. Exemption of gross receipts from rental of agricultural devices owned by conservation district. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it, gross receipts from the rental of devices used primarily for agricultural purposes if such devices are owned by a conservation district organized pursuant to chapter 38-8.

Source: SL 1988, ch 118.



§ 10-45-16.4 , 10-45-17. Repealed.

10-45-16.4, 10-45-17. Repealed by SL 1995, ch 68, §§ 15, 16.



§ 10-45-18 Exemption of sales of livestock, poultry, ostriches, emus, or rheas other than ultimateretail sale.

10-45-18. Exemption of sales of livestock, poultry, ostriches, emus, or rheas other than ultimate retail sale. No gross receipts from sales of livestock or live poultry, ostriches, emus, or rheas, if such sales are a part of a series of transactions incident to producing a finished product intended to be offered for an ultimate retail sale, are taxable under this chapter, except that an ultimate retail sale interrupting the series of transactions with an intended final use or consumption is taxable.

Source: SL 1951, ch 461; SDC Supp 1960, § 57.3202-1; SL 1992, ch 94, § 1.



§ 10-45-18.1 Exemption of gross receipts from sale of live gamebirds by producer to certainnonprofit organizations.

10-45-18.1. Exemption of gross receipts from sale of live gamebirds by producer to certain nonprofit organizations. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, the gross receipts from the sale of live gamebirds sold by the producer to nonprofit organizations which release such birds or to commercial hunting operators who charge fees to hunt such birds.

Source: SL 1989, ch 108, § 1.



§ 10-45-18.2 Exemption of gross receipts from sales of certain animals.

10-45-18.2. Exemption of gross receipts from sales of certain animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of live cattle, buffalo, sheep, goats, swine, poultry, ostriches, emus, rheas, and domesticated fur-bearing animals defined in chapter 40-35, used or to be used as breeding or production stock, and horses and other animals within the family equidae. The term, poultry, does not include any fowl other than domestic fowl kept and raised for the market or the production of eggs for human consumption.

Source: SL 1989, ch 113, § 1; SL 1992, ch 94, § 2.



§ 10-45-18.3 Exemption of gross receipts from sale of feed and bedding for certain animals.

10-45-18.3. Exemption of gross receipts from sale of feed and bedding for certain animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of feed and bedding for cattle, buffalo, sheep, goats, swine, pheasants, partridges, quail, poultry, ostriches, emus, rheas, and domesticated fur-bearing animals defined in chapter 40-35, if such feed or bedding is used by farmers or ranchers who are regularly engaged in the business of raising and feeding such animals, or producing milk for sale for human consumption, and horses and other animals within the family equidae. The term, poultry, does not include any fowl other than domestic fowl kept and raised for the market or the production of eggs for human consumption. The term, bedding, only includes straw, corn stover, and bean straw.

Source: SL 1989, ch 113, § 2; SL 1992, ch 94, § 3; SL 2006, ch 49, § 1; SL 2012, ch 70, § 1.



§ 10-45-18.4 Exemption for sale of certain live nondomestic animals.

10-45-18.4. Exemption for sale of certain live nondomestic animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of any live nondomestic animal regulated by the Animal Industry Board pursuant to § 40-3-26, if the animal is to be used by a farmer or rancher who is regularly engaged in the breeding and raising of such animals.

Source: SL 1993, ch 311, § 10.



§ 10-45-18.5 Exemption for sale of feed for certain nondomestic animals.

10-45-18.5. Exemption for sale of feed for certain nondomestic animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of feed for any nondomestic animal regulated by the Animal Industry Board pursuant to § 40-3-26, if the feed is to be used by a farmer or rancher who is regularly engaged in the breeding and raising of such animals.

Source: SL 1993, ch 311, § 11.



§ 10-45-18.6 Exemption for sale of swine or cattle semen.

10-45-18.6. Exemption for sale of swine or cattle semen. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of swine semen and cattle semen to be used for agricultural purposes.

Source: SL 2006, ch 50, § 1.



§ 10-45-19 Exemption of fuel used for agricultural or railroad purposes.

10-45-19. Exemption of fuel used for agricultural or railroad purposes. Motor fuel, including kerosene, tractor fuel, liquefied petroleum gas, natural and artificial gas, diesel fuels, and distillate, when used for agricultural or railroad purposes, is exempt from the tax imposed by this chapter.

For the purposes of this section, agricultural purposes does not include the lighting or heating of any farm residence.

For the purposes of this section, railroad purposes includes only locomotives or track motor cars being operated on railroad tracks in road service in this state.

Source: SL 1945, ch 342, § 1; SL 1951, ch 457, §§ 1, 2; SL 1959, ch 439; SDC Supp 1960, § 57.3202-2; SL 1974, ch 102; SL 1985, ch 89, § 1; SL 1994, ch 96, § 2; SL 2012, ch 67, § 5.



§ 10-45-19.1 Power charges for irrigation pumps exempt.

10-45-19.1. Power charges for irrigation pumps exempt. There are hereby specifically exempted from the provisions of this chapter and from the amount of tax imposed by it, gross receipts from the sale of electricity used to power irrigation pumps and the gross receipts from the horsepower charge on electric motors powering irrigation pumps whenever the purchaser has made the purchase exclusively for agricultural purposes.

Source: SL 1979, ch 85, § 1.



§ 10-45-19.2 Repealed.

10-45-19.2. Repealed by SL 1995, ch 68, § 19.



§ 10-45-19.3 Exemption of bulk water for domestic use.

10-45-19.3. Exemption of bulk water for domestic use. There are specifically exempted from the provisions of this chapter and from the computation of tax imposed by it, the gross receipts from the sales of bulk water which are delivered for domestic use.

Source: SL 1983, ch 91, § 2.



§ 10-45-20 Exemptions applied to taxable services.

10-45-20. Exemptions applied to taxable services. The exemptions from sales tax relative to sales of tangible personal property shall apply to services included in §§ 10-45-4 and 10-45-5.

Source: SL 1965, ch 296, § 3.



§ 10-45-20.1 Exemption of payments between members of controlled group--Exception.

10-45-20.1. Exemption of payments between members of controlled group--Exception. Payments made by one member of the controlled group to another member of a controlled group which represent an allocation, reimbursement, or charge for services provided by or rendered by the members of the controlled group are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it. The exemption provided in this section does not apply to the lease of tangible personal property or any product transferred electronically unless the sales or use tax has been paid on the property by the lessor.

Source: SL 1983, ch 93, § 1; SL 1989, ch 109, § 1; SL 2004, ch 95, § 1; SL 2008, ch 51, § 21.



§ 10-45-20.2 Exemption of payments between members of controlled group--Reimbursement forthird-party services to group.

10-45-20.2. Exemption of payments between members of controlled group--Reimbursement for third-party services to group. Payments made by one member of a controlled group to another member of a controlled group which represent an allocation, reimbursement or charge for third-party services rendered to the controlled group and upon which a sales or use tax has been paid may not be considered as gross receipts under this chapter.

Source: SL 1983, ch 93, § 2.



§ 10-45-20.3 "Controlled group" defined.

10-45-20.3. "Controlled group" defined. For the purposes of this chapter, a controlled group consists of any corporations or other entities eligible to file a consolidated federal income tax return under the Internal Revenue Code as in effect on January 1, 2002, or entitled to only a single surtax exemption for federal corporate income tax purposes under the Internal Revenue Code as in effect on January 1, 2002, and includes a controlled group of corporations as defined at 26 U.S.C. § 1563 as in effect on January 1, 2002. A controlled group also consists of any subchapter S corporation, limited liability company, limited liability partnership, general partnership, or limited partnership with at least eighty percent common ownership as if the entity was converted to or taxed as a subchapter C corporation under the Internal Revenue Code as in effect on January 1, 2002.

Source: SL 1983, ch 93, § 3; SL 1989, ch 109, § 2; SL 2002, ch 62, § 1.



§ 10-45-20.4 Repealed.

10-45-20.4. Repealed by SL 1989, ch 109, § 3.



§ 10-45-20.5 Exemption of gross receipts from sale of services rendered--Exception.

10-45-20.5. Exemption of gross receipts from sale of services rendered--Exception. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts from the sale of services rendered by a related corporation as defined in subdivision 10-43-1(11) for use by a financial institution as defined in subdivision 10-43-1(4) or on any service rendered by a financial institution as defined in subdivision 10-43-1(4) for use by a related corporation as defined in subdivision 10-43-1(11). For the purposes of this section, the term, related corporation, includes a corporation which together with the financial institution is part of a controlled group of corporations as defined in 26 U.S.C. § 1563 as in effect on January 1, 1989, except that the eighty percent ownership requirements set forth in 26 U.S.C. § 1563(a)(2)(A) for a brother-sister controlled group are reduced to fifty-one percent. The exemption provided in this section does not apply to the lease of tangible personal property or any product transferred electronically unless the sales or use tax has been paid on the property by the lessor.

Source: SL 1986, ch 101; SL 1989, ch 110, § 1; SL 2004, ch 95, § 2; SL 2008, ch 51, § 22.



§ 10-45-20.6 Exemption of gross receipts from sale of certain replacement parts.

10-45-20.6. Exemption of gross receipts from sale of certain replacement parts. There are exempted from the provisions of this chapter and from the computation of the tax imposed by it, the gross receipts from the sale of replacement parts that are sold to retailers and which will be installed in tangible personal property that will ultimately be for resale.

Source: SL 1989, ch 111, § 1.



§ 10-45-20.7 , 10-45-20.8. Repealed.

10-45-20.7, 10-45-20.8. Repealed by SL 1995, ch 68, §§ 20, 21.



§ 10-45-21 Tax additional to other occupation and privilege taxes.

10-45-21. Tax additional to other occupation and privilege taxes. The taxes imposed under this chapter shall be in addition to all other occupation or privilege taxes imposed by the State of South Dakota, or by any municipal corporation or political subdivision thereof, unless otherwise specifically exempted by this chapter.

Source: SL 1935, ch 205, § 44; SDC 1939, § 57.3102.



§ 10-45-22 Addition of tax to price of product or service.

10-45-22. Addition of tax to price of product or service. Retailers may add the tax imposed by this chapter to the price of their product or service as provided by law. If no provision is made, the average equivalent of the tax may be added. Any person or retailer subject to taxation under this chapter may add the tax under this chapter, or the average equivalent thereof, to his price or charge.

Source: SL 1935, ch 205, § 34; SL 1937, ch 252, § 1; SDC 1939, §§ 57.3304, 57.3305; SL 1965, ch 296, § 4; SL 1967, ch 329, § 3; SL 1982, ch 86, § 34; SL 1983, ch 90, § 1.



§ 10-45-23 Schedule for collection of tax from consumer.

10-45-23. Schedule for collection of tax from consumer. The schedules for collection of the tax imposed by this chapter and chapter 10-52 shall be established in rule by the secretary of revenue pursuant to chapter 1-26. The schedules established by rule shall spread the tax proportionately on fractions of dollars.

Source: SL 1965, ch 288, § 2; SL 1969, ch 267, § 2; SL 1970, ch 168, § 3; SL 1973, ch 62, § 1; SL 1978, ch 72, § 38; SL 1979, ch 84, §§ 2, 4; SL 1980, ch 325, § 20; SL 1987, ch 98, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-24 Application for retailer permit--Contents and execution--Application for statewidepermit--Exceptions.

10-45-24. Application for retailer permit--Contents and execution--Application for statewide permit--Exceptions. Each retailer or person engaging in a business in this state whose receipts are subject to sales tax shall file with the Department of Revenue, an application for a permit. Each application shall be made on a form prescribed by the secretary of revenue and shall require the name under which the applicant transacts or intends to transact business, the location of each business, and other information as the secretary of revenue may require. The applicant shall have a permit for each place of business, unless the secretary of revenue grants a request for a statewide permit. A statewide permit may be granted if the applicant demonstrates the ability to comply with the filing, auditing, and record-keeping requirements specified in rules promulgated pursuant to § 10-45-47.1 for each location specified in the application.

Any seller registering under the agreement as defined in § 10-45C-1 shall be registered in this state, provided this state has entered into the agreement as provided in § 10-45C-3. Any seller who is registered under such agreement may cancel its registration at any time, but is liable for remitting any sales tax previously collected.

Source: SDC 1939, § 57.3301; SL 1967, ch 329, § 1; SL 1972, ch 66, § 1; SL 2000, ch 61, § 1; SL 2002, ch 64, § 23; SL 2003, ch 61, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-25 Issuance of retailer permit--Limited to person and place designated--Display in placeof business--Effective until canceled or revoked.

10-45-25. Issuance of retailer permit--Limited to person and place designated--Display in place of business--Effective until canceled or revoked. The secretary of revenue shall grant and issue to each applicant a permit for each place of business within the state, unless a statewide permit is granted. If a statewide permit is granted, the secretary of revenue shall issue a copy of the statewide permit for each place of business within the state. A permit is not assignable and shall be valid only for the person in whose name it is issued and for the transaction of business at the place designated therein. The permit shall at all times be conspicuously displayed at the place for which issued. Each permit is valid and effective without further payment of fees until canceled or revoked.

Source: SDC 1939, § 57.3301; SL 1967, ch 329, § 1; SL 1972, ch 66, § 2; SL 2000, ch 61, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-26 Refusal of permit to delinquent taxpayer--Bond to secure payment of tax.

10-45-26. Refusal of permit to delinquent taxpayer--Bond to secure payment of tax. The secretary of revenue may, at his discretion, refuse to issue a permit to any person who is delinquent in payment of occupation taxes levied by the State of South Dakota. He may also, in his discretion, require an applicant to furnish a bond to the state, or other adequate security, as security for payment of any sales tax that may become due, or require a bond or security as a condition precedent to remaining in business as a retailer.

Source: SDC 1939, § 57.3301; SL 1967, ch 329, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-27 , 10-45-27.1. Repealed.

10-45-27, 10-45-27.1. Repealed by SL 2006, ch 61, §§ 2, 10, eff. Feb. 6, 2006.



§ 10-45-27.2 Collection allowance credit for collecting sales tax.

10-45-27.2. Collection allowance credit for collecting sales tax. Any person required to file a return and remit the tax imposed by chapter 10-45, who holds a license issued pursuant to chapter 10-45, who timely files the return due, and who timely remits the tax due, is allowed, as compensation for the expense of collecting and paying the tax, a credit equal to one and one-half percent of the gross amount of the tax due. However, the credit may not exceed seventy dollars per return period.

If a person is required to file a return and to remit tax more than once within a thirty day period, the collection allowance credit may not exceed seventy dollars for all returns filed and all remittances made within the thirty day period.

The collection allowance credit authorized by this section only applies to taxes reported on the sales and use tax return, including the taxes imposed by chapters 10-45, 10-45D, 10-46, 10-46E, 10-52, 10-52A, 10-58, and 10-33A, and §§ 32-5B-20 and 10-62-2.

The collection allowance credit authorized by this section shall be granted for any return to be filed and for any tax to be remitted after January 1, 2014.

The collection allowance credit authorized by this section shall only be granted to a person who timely files the return due by electronic means and who timely remits the tax due by electronic means.

For any tax collected by the department on behalf of another entity, upon which the collection allowance credit is calculated, the entities shall negotiate in good faith to share in the payment of the collection allowance credit. The department may implement such allocation of collection allowance credit directly or through the adjustment of any administrative fee charged pursuant to § 10-59-52.

No person that has selected a certified service provider as its agent as set forth in § 10-45C-1 is entitled to the collection allowance credit authorized by this section if the certified service provider receives a monetary allowance as provided by the Streamlined Sales and Use Tax Agreement authorized by chapter 10-45C for performing the retailer's sales and use tax functions in this state.

No collection allowance credit authorized by this section may be granted to any person who has outstanding tax returns due to the department or who has outstanding tax remittances due to the department.

Source: SL 2006, ch 51, § 1; SL 2013, ch 57, § 1.



§ 10-45-27.3 Filing return and remitting tax--Time for filing and remittance--Extension--Penaltyfor untimely return or remittance.

10-45-27.3. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period, or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance. However, the secretary may grant an extension for remitting the tax to a qualified business as provided in §§ 10-45-99 to 10-45-107, inclusive, for six months.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-28 Repealed.

10-45-28. Repealed by SL 2007, ch 65, § 2.



§ 10-45-28.1 Repealed.

10-45-28.1. Repealed by SL 1995, ch 68, § 22.



§ 10-45-29 Deduction allowed for sales refunds.

10-45-29. Deduction allowed for sales refunds. Refunds made by a retailer during the reporting period shall be allowed as a deduction in case the retailer included the receipts, for which a refund is made, in the net taxable sales or has previously paid the sales tax.

Source: SDC 1939, § 57.3310 as amended by SL 1967, ch 329, § 7.



§ 10-45-29.1 Deduction allowed attorneys and accountants for amounts spent on behalf of clients.

10-45-29.1. Deduction allowed attorneys and accountants for amounts spent on behalf of clients. In determining the amount of tax due under this chapter, a person licensed pursuant to chapter 16-16 and a person licensed pursuant to chapter 36-20B may deduct from gross receipts amounts which represent charges to clients for tangible personal property, any product transferred electronically, or services purchased by the attorney or accountant on behalf of a client. However, the sale of the property or service to the attorney or accountant is not a sale for resale if this deduction is taken. This deduction may only be taken if the amount to be deducted represents an expense specifically incurred for a particular client and the amount is itemized and separately billed as a reimbursable expense by the attorney or accountant.

Source: SL 1983, ch 94; SL 1984, ch 254, §§ 1-31; SL 2008, ch 51, § 23; SL 2010, ch 57, § 1.



§ 10-45-30 Bad debts--Deduction from amount upon which tax is calculated--Return deductionallowed--Credit or refund.

10-45-30. Bad debts--Deduction from amount upon which tax is calculated--Return deduction allowed--Credit or refund. For purposes of this chapter, a bad debt means the same as the term is defined at 26 U.S.C. § 166 as of January 1, 2005, and is any portion of the purchase price of a transaction that a seller has reported as taxable and for which the seller or any party related to the seller within the meaning of section 267 or 707 of the Internal Revenue Code (related party), as of January 1, 2003, or any disregarded entity for federal income tax purposes that is owned by the seller or a related party, has written off as uncollectible for federal income tax purposes. In computing the amount of tax due, a seller may deduct bad debts from the total amount upon which the tax is calculated for any return. Any deduction taken or refund paid which is attributed to bad debts may not include interest. Bad debts include worthless checks, worthless credit card payments, and uncollectible credit accounts. Bad debts do not include financing charges or interest, sales or use taxes charged on the purchase price, uncollectible amounts on property that remain in the possession of the seller until the full purchase price is paid, expenses incurred in attempting to collect any debt, debts sold, or assigned to unrelated third parties for collection, and repossessed property. No bad debt deduction may be claimed by any person that has purchased accounts receivable for collection unless the person is a successor that has acquired the entire business of the seller that incurred the bad debt, the person is a related party, or the person is a disregarded entity for federal income tax purposes that is owned by the seller or a related party.

A bad debt may be deducted on the return for the period during which the bad debt is written off as uncollectible in the claimant's books and records and is eligible to be deducted for federal income tax purposes. For purposes of this section, a claimant who is not required to file federal income tax returns may deduct a bad debt on a return filed for the period in which the bad debt is written off as uncollectible in the claimant's books and records and would be eligible for a bad debt deduction for federal income tax purposes if the claimant was required to file a federal income tax return. If a deduction is taken for a bad debt and the seller subsequently collects the debt in whole or in part, the tax on the amount so collected shall be paid and reported on the next return due after the collection. A seller may allocate its bad debts among states if the books and records of the seller claiming the bad debt can support such allocation.

If a seller's amount of bad debt exceeds the amount of taxable sales for the period during which the bad debt is written off, the seller may obtain a credit or refund of tax on any amount of bad debt as provided in chapter 10-59. However, a credit or refund under this paragraph may not include interest.

If a seller's filing responsibilities have been assumed by a certified service provider as defined in § 10-45C-1, the service provider may claim, on behalf of the seller, any bad debt allowance provided by this section. The service provider shall credit or refund the full amount of any bad debt allowance or refund received to the seller.

Source: SDC 1939, § 57.3310 as amended by SL 1967, ch 329, § 7; SL 2002, ch 64, § 25; SL 2003, ch 65, § 1; SL 2005, ch 74, § 1.



§ 10-45-30.1 Cash basis reporting and payment.

10-45-30.1. Cash basis reporting and payment. Notwithstanding other provisions of this chapter, the secretary of revenue shall allow retailers to report and pay sales tax measured by gross receipts upon a cash basis if:

(1) The retailer has not changed his basis in the previous calendar year;

(2) The retailer's records are kept in a manner which may be audited to determine whether sales tax is paid upon all taxable sales;

(3) The retailer has made a written request to the secretary for authority to pay tax on the cash basis; and

(4) Authority to pay tax on the cash basis applies only to sales made after the authority is granted.
Source: SL 1983, ch 85, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-30.2 Accrual basis reporting and payment.

10-45-30.2. Accrual basis reporting and payment. If the secretary of revenue has granted a retailer the authority to report and pay sales tax on the cash basis and a retailer requests in writing for the authority to report and pay sales tax upon the accrual basis, the secretary may grant such authority if assessment and collection of taxes are not jeopardized.

Source: SL 1983, ch 85, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-31 Receipts not issued for taxes remitted.

10-45-31. Receipts not issued for taxes remitted. The secretary of revenue shall not be required to issue receipts for sales tax remitted to the Department of Revenue.

Source: SL 1951, ch 463, § 1; SDC Supp 1960, § 57.3302-1; SDC Supp 1960, § 57.3302 as added by SL 1967, ch 329, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-32 , 10-45-33. Repealed.

10-45-32, 10-45-33. Repealed by SL 1986, ch 111, § 27.



§ 10-45-34 Revocation of retailer's license for failure to file return or pay tax--Continuation inbusiness a misdemeanor.

10-45-34. Repealed by SL 2010, ch 69, § 5.



§ 10-45-35 Appeals from decisions of secretary.

10-45-35. Appeals from decisions of secretary. Appeals from decisions of the secretary of revenue in contested cases may be taken in accordance with chapter 1-26.

Source: SL 1967, ch 329, § 16; SL 1982, ch 115, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-36 Reinstatement of revoked retailer's license--Fee.

10-45-36. Repealed by SL 2010, ch 69, § 6.



§ 10-45-37 Jeopardy assessment of sales tax--Lien and distress warrant--Bond to pay tax.

10-45-37. Jeopardy assessment of sales tax--Lien and distress warrant--Bond to pay tax. If the secretary of revenue believes that the assessment or collection of taxes will be jeopardized by delay, he may immediately make an assessment of the estimated tax and penalty, and demand payment thereof from the taxpayer. If such payment is not made, a lien may be filed and a distress warrant issued. The secretary of revenue shall be permitted to accept a bond from the taxpayer to satisfy collection until the amount of tax legally due shall be determined and paid.

Source: SL 1967, ch 329, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-38 to 10-45-41.1. Repealed.

10-45-38 to 10-45-41.1. Repealed by SL 1986, ch 111, § 28.



§ 10-45-42 Endorsement and return of uncollectible warrant--Liability of officer for failure toissue or execute warrant.

10-45-42. Endorsement and return of uncollectible warrant--Liability of officer for failure to issue or execute warrant. When the sheriff is unable to find property of the taxpayer which may be seized and sold, he shall, within thirty days after receipt of the warrant, endorse upon the case of the warrant the word "uncollectible" and return the warrant to the county treasurer. Failure or refusal of the county treasurer to issue a distress warrant when requested to do so, or of the sheriff to attempt to execute the same, shall make the officer failing to perform his duty personally liable for the delinquent tax, and said tax may be recovered in an action brought against him and his sureties by the secretary of revenue.

Source: SL 1967, ch 329, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-43 , 10-45-44. Repealed.

10-45-43, 10-45-44. Repealed by SL 1986, ch 111, § 29.



§ 10-45-45 Records preserved by persons subject to tax--Inspection by department.

10-45-45. Records preserved by persons subject to tax--Inspection by department. Every person subject to tax under this chapter shall keep records and books of all receipts and sales, together with invoices, bills of lading, copies of bills of sale, and other pertinent papers and documents. Such books and records and other papers and documents shall, at all times during business hours of the day, be subject to inspection by the secretary of revenue or his duly authorized agents and employees to determine the amount of tax due. Such books and records shall be preserved for a period of three years unless the secretary of revenue, in writing, authorized their destruction or disposal at an earlier date.

Source: SDC 1939, § 57.3311; SL 1967, ch 329, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-46 Repealed.

10-45-46. Repealed by SL 1978, ch 70, § 7.



§ 10-45-47 Superseded.

10-45-47. Superseded.



§ 10-45-47.1 Promulgation of rules.

10-45-47.1. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 1987, ch 82, § 23; SL 1995, ch 53, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-48 Repealed.

10-45-48. Repealed by SL 1984, ch 86, § 2.



§ 10-45-48.1 Violation of chapter as criminal offense--Classification.

10-45-48.1. Violation of chapter as criminal offense--Classification. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by § 10-45-45 or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Engages in business as a retailer under this chapter without obtaining a sales tax license is guilty of a Class 1 misdemeanor;

(6) Engages in business as a retailer under this chapter after the person's sales tax license has been revoked by the secretary of revenue is guilty of a Class 6 felony;

(7) Willfully violates any rule of the secretary of revenue for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor;

(8) Violates either subdivision (2) or subdivision (4) two or more times in any twelve-month period is guilty of a Class 6 felony; or

(9) Engages in business as a retailer under this chapter without obtaining a sales tax license after having been notified in writing by the secretary of revenue that the person is a retailer subject to the provisions of the sales and use tax laws is guilty of a Class 6 felony. It is not a violation of this subdivision if the person engaging in business as a retailer files an application for a sales tax license and meets all lawful prerequisites for obtaining such license within three days from receipt of written notice from the secretary.

For purposes of this section, the term, person, includes corporate officers, member-managers or managers of limited liability companies, or partners that control, supervise, or are charged with the responsibility of filing tax returns or remitting tax payments pursuant to § 10-45-55.

Source: SL 1984, ch 86, § 1; SL 1985, ch 91; SL 1987, ch 82, § 26; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 96, § 1; SL 2009, ch 49, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-49 to 10-45-51. Repealed.

10-45-49 to 10-45-51. Repealed by SL 1984, ch 86, §§ 3 to 6.



§ 10-45-52 Tax proceeds credited to general fund.

10-45-52. Tax proceeds credited to general fund. All taxes and license fees collected by the secretary of revenue pursuant to this chapter, shall immediately be turned over to the state treasurer and credited to the state general fund, except as otherwise provided.

Source: SDC 1939, § 57.3103; SL 1939, ch 267; SL 2001, ch 56, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-53 , 10-45-54. Repealed.

10-45-53, 10-45-54. Repealed by SL 1986, ch 111, § 30.



§ 10-45-55 Personal liability of officers, managers, or partners of entity failing to file returns orpay tax--Security in lieu of liability--Bonded municipal officials exempt.

10-45-55. Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments shall be personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the corporate officers, limited liability company member-managers or managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the Department of Revenue with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual gross receipts multiplied by the applicable sales or excise tax rate. This section does not apply to elected or appointed officials of a municipality if bonded pursuant to §§ 9-14-6 and 9-14-6.1.

Source: SL 1981, ch 105; SL 1982, ch 120, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 49, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-56 Repealed.

10-45-56. Repealed by SL 1995, ch 94, § 1.



§ 10-45-57 Obsolete.

10-45-57. Obsolete.



§ 10-45-58 Materials used by floor laying as purchases for resale.

10-45-58. Materials used by floor laying as purchases for resale. Carpet, floor covering, tacks, glue, and other materials purchased for use by floor laying and other floor work not elsewhere classified (industry no. 1752) as enumerated in the Standard Industrial Classification Manual of 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, and used for such work are purchases for resale.

Source: SL 1991, ch 108, § 4.



§ 10-45-59 , 10-45-60. Repealed.

10-45-59, 10-45-60. Repealed by SL 1995, ch 68, §§ 23, 24.



§ 10-45-61 Exemption certificate--Responsibilities of purchaser--Violation as misdemeanor--Retention of certificate--Rules and forms.

10-45-61. Exemption certificate--Responsibilities of purchaser--Violation as misdemeanor--Retention of certificate--Rules and forms. Notwithstanding § 10-54-1, a seller, who possesses an exemption certificate from a purchaser of tangible personal property, any product transferred electronically, or services which indicates the items or services being purchased are exempt, may rely on the exemption certificate and not charge sales tax to the provider of the exemption certificate until the provider of the exemption certificate gives notice that the items or services being purchased are no longer exempt by filing a new exemption certificate with the seller.

The exemption certificate shall be signed by the purchaser. The exemption certificate shall provide the purchaser's name, address, and valid state tax license number, if applicable. However, any person filing an electronic exemption certificate is not required to sign the exemption certificate.

The purchaser claiming the protection of an exemption certificate is responsible for assuring that the goods and services delivered thereafter are of a type covered by the exemption certificate. A seller of property, any product transferred electronically, or services which are generally described under the exemption certificate is not responsible for the collection of the tax unless otherwise directed by the purchaser.

If the purchaser later determines there is any tax due and owing, the purchaser shall remit the tax owed by the purchaser to the state. If the purchaser makes an exempt purchase and later determines that the goods or services purchased are not exempt, the purchaser shall report the transaction and pay the use tax on the next filing of the purchaser's return.

Any purchaser who knowingly files an exemption certificate with a retailer in order to purchase tangible personal property, any product transferred electronically, or services with the intent to evade payment of the tax, and fails to timely report the same with the department is guilty of a Class 1 misdemeanor. The secretary of revenue may assess a penalty of up to fifty percent of the tax owed, in addition to the tax owed. No interest may be charged on the penalty.

The seller shall retain the exemption certificate for a period of three years from the date it is filed by the purchaser and provide the exemption certificate to the department upon request.

The secretary may promulgate rules pursuant to chapter 1-26 to adopt forms for exemption certificates.

Source: SL 1993, ch 99; SL 2002, ch 64, § 26; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 24; SL 2010, ch 58, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-61.1 Time for presenting exemption certificate or proving transaction not subject to taxby other means.

10-45-61.1. Time for presenting exemption certificate or proving transaction not subject to tax by other means. Notwithstanding the provisions of §§ 10-45-61, 10-59-3, and 10-59-7, if the seller has not obtained an exemption certificate or all relevant data elements for exemption certificates, the seller may, within one hundred twenty days subsequent to a request for substantiation, either prove that the transaction was not subject to tax by other means or obtain a fully completed exemption certificate from the purchaser. Any exemption certificate presented after one hundred twenty days need not be considered by the department.

Source: SL 2007, ch 59, § 1.



§ 10-45-62 Exemption of large boats subject to excise tax.

10-45-62. Exemption of large boats subject to excise tax. Any large boat as defined by § 32-3A-2 is hereby exempted from sales tax if subject to the tax imposed by § 32-3A-50.

Source: SL 1993, ch 102, § 14; SL 2001, ch 56, § 6.



§ 10-45-63 Repealed.

10-45-63. Repealed by SL 1995, ch 68, § 25.



§ 10-45-64 Exemption of gaming proceeds.

10-45-64. Exemption of gaming proceeds. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it gross proceeds of gaming allowed by chapter 42-7B.

Source: SL 1994, ch 331, § 2.



§ 10-45-65 , 10-45-66. Repealed.

10-45-65, 10-45-66. Repealed by SL 1995, ch 68, §§ 26, 27.



§ 10-45-67 Exemption of natural gas transportation services by pipeline.

10-45-67. Exemption of natural gas transportation services by pipeline. The provision of natural gas transportation services by a pipeline is exempted from the provisions of this chapter and from the computation of the tax imposed by this chapter.

Source: SL 1994, ch 99, § 1.



§ 10-45-68 Exemption for the sale of credit card processing services.

10-45-68. Exemption for the sale of credit card processing services. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of credit card processing services to retailers.

Source: SL 1994, ch 100, § 1.



§ 10-45-69 Repealed.

10-45-69. Repealed by SL 1997, ch 68, § 11.



§ 10-45-69.1 to 10-45-69.10. Repealed.

10-45-69.1 to 10-45-69.10. Repealed by SL 2002, ch 63, §§ 16 to 25.



§ 10-45-70 Repealed.

10-45-70. Repealed by SL 2004, ch 94, § 2.



§ 10-45-71 Passenger transportation gross receipts tax imposed--Transportation to be withinstate.

10-45-71. Passenger transportation gross receipts tax imposed--Transportation to be within state. There is imposed a tax of four percent on the gross receipts from the transportation of passengers. The tax imposed by this section shall apply to any transportation of passengers if the passenger boards and exits the mode of transportation within this state.

Source: SL 1996, ch 83, § 3.



§ 10-45-72 Inapplicability of tax.

10-45-72. Inapplicability of tax. The tax imposed by § 10-45-71 does not apply to any transportation service which the state is prohibited from taxing by federal law or the United States Constitution.

Source: SL 1996, ch 83, § 5; SL 2004, ch 94, § 3.



§ 10-45-73 to 10-45-79. Repealed.

10-45-73 to 10-45-79. Repealed by SL 2004, ch 94, §§ 4 to 10.



§ 10-45-80 Repealed.

10-45-80. Repealed by SL 1997, ch 69, § 1.



§ 10-45-81 Repealed.

10-45-81. Repealed by SL 2004, ch 94, § 11.



§ 10-45-82 Gross receipts from charge of interest exempted.

10-45-82. Gross receipts from charge of interest exempted. There are exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from the charge of interest as defined in § 54-3-1.

Source: SL 1996, ch 88, § 1.



§ 10-45-83 Pawnbrokers not eligible for exemption.

10-45-83. Pawnbrokers not eligible for exemption. The provisions of §§ 10-45-82 and 10-46-62 do not apply to the gross receipts from interest paid any pawnbroker from the tax imposed by chapters 10-45 and 10-46. For the purposes of this section, a pawnbroker means any person who is engaged in the business of lending money and who accepts the possession of tangible personal property or any product transferred electronically as security for the loan.

Source: SL 1996, ch 88, § 3; SL 2008, ch 51, § 25.



§ 10-45-84 Fee or commission not subject to tax.

10-45-84. Fee or commission not subject to tax. Any fee or commission received by a retailer for arranging or assisting in the arrangement of a loan for a customer to pay for tangible personal property or any product transferred electronically sold by such retailer does not constitute gross receipts subject to the tax imposed by this chapter.

Source: SL 1996, ch 88, § 4; SL 2008, ch 51, § 26.



§ 10-45-85 Temporary vendor to maintain inventory records--Violation as misdemeanor.

10-45-85. Temporary vendor to maintain inventory records--Violation as misdemeanor. A temporary vendor shall maintain, for a minimum of three years, inventory records, including a beginning inventory of merchandise. The vendor shall provide such records for immediate inspection and review to any agent or representative of the Department of Revenue upon request. Failure to comply with this section is a Class 1 misdemeanor.

Source: SL 1996, ch 82, § 1; SL 2003, ch 66, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-86 Temporary vendor to maintain sales receipts--Violation as misdemeanor.

10-45-86. Temporary vendor to maintain sales receipts--Violation as misdemeanor. A temporary vendor shall maintain daily sales receipts, such as cash register tapes, hand written receipts, credit card receipts, or other receipts, for a minimum of three years. The vendor shall provide such receipts for immediate inspection and review to any agent or representative of the Department of Revenue upon request. Failure to comply with this section is a Class 1 misdemeanor.

Source: SL 1996, ch 82, § 2; SL 2003, ch 66, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-87 Temporary vendor to furnish list of suppliers--Violation as misdemeanor.

10-45-87. Temporary vendor to furnish list of suppliers--Violation as misdemeanor. A temporary vendor shall maintain for a minimum of three years, a complete list of suppliers, including names and addresses. The vendor shall provide for immediate inspection and review of such list to any agent or representative of the Department of Revenue upon request. Failure to comply with this section is a Class 1 misdemeanor.

Source: SL 1996, ch 82, § 3; SL 2003, ch 66, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-88 Review and audit of temporary vendors.

10-45-88. Review and audit of temporary vendors. A temporary vendor operating in this state may be subjected to reviews and audits without notice.

Source: SL 1996, ch 82, § 4; SL 2003, ch 66, § 4.



§ 10-45-89 Failure to maintain records--Revocation of temporary license.

10-45-89. Failure to maintain records--Revocation of temporary license. The secretary shall revoke the temporary license of any person that fails to comply with the provisions of §§ 10-45-85 to 10-45-89, inclusive.

Source: SL 1996, ch 82, § 5; SL 2003, ch 66, § 5.



§ 10-45-90 Exemption for gross receipts from certain rodeo services.

10-45-90. Exemption for gross receipts from certain rodeo services. There are exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts resulting from services performed for rodeos by promoters, stock contractors, stock handlers, announcers, judges, and clowns.

Source: SL 1996, ch 85, § 1.



§ 10-45-91 Admissions to rodeos and related activities taxable.

10-45-91. Admissions to rodeos and related activities taxable. Notwithstanding the provisions of § 10-45-13, admissions to rodeos and rodeo related activities and events are subject to the tax imposed by §§ 10-45-8 and 10-45D-2.

Source: SL 1996, ch 85, § 3; SL 1997, ch 68, § 12; SL 2002, ch 63, § 26.



§ 10-45-92 Allowable deductions for auctioneers.

10-45-92. Allowable deductions for auctioneers. In determining the amount of tax due under this chapter, auctioneers may deduct from gross receipts amounts which represent direct expense charges for clients for tangible personal property, any product transferred electronically, or services purchased by the auctioneer on behalf of a client. However, the sale of the property or service to the auctioneer is not a sale for resale if this deduction is taken. This deduction may only be taken if the amount to be deducted represents an expense specifically incurred for a particular client and the amount is itemized and paid from the client's auction proceeds by the auctioneer or closing agent. The deduction shall be disallowed if the auctioneer receives any profit or remuneration directly or indirectly from the client's expense.

Source: SL 1996, ch 84; SL 2008, ch 51, § 27.



§ 10-45-92.1 Retail sales include auctions, consignments, products transferred electronically, andservices--Responsibilities of auction clerk and auctioneer.

10-45-92.1. Retail sales include auctions, consignments, products transferred electronically, and services--Responsibilities of auction clerk and auctioneer. All auction sales and consignment sales of tangible personal property, any product transferred electronically, and services are sales at retail. The auction clerk shall file the return and remit the tax imposed by this chapter on the gross receipts from each auction after applying the deductions provided by § 10-45-92. However, the auctioneer is responsible for the payment of the tax imposed by this chapter if the auction clerk is an employee of the auctioneer or if the auction clerk does not have a permit as required by this chapter. In addition to any other information required to be kept by this chapter, each auction clerk shall keep records that identify the owner of the property sold at auction and the auctioneer who conducts the sale of such property.

Source: SL 2000, ch 63, § 1; SL 2008, ch 51, § 28.



§ 10-45-93 Exemption for gross receipts from international sale of agricultural and industrialequipment.

10-45-93. Exemption for gross receipts from international sale of agricultural and industrial equipment. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts resulting from the sale of agricultural and industrial production equipment in international commerce if, under the terms of the sales agreement, physical delivery of the goods takes place in South Dakota. However, the exemption only applies if written evidence of the contract of sale is retained, and such contract indicates that the goods are to be shipped in international commerce to a point outside the United States not to be returned to a point within the United States.

Source: SL 1996, ch 86, § 1.



§ 10-45-94 Mailing service--gross receipts.

10-45-94. Exemption for gross receipts from direct mail service. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, the gross receipts received by a direct mail service for the cost of United States postage paid by the direct mail service if the cost of postage, including any markup that is reasonable and customary in the seller's industry, is listed by the direct mail service as a separate line item on the customer's bill.

For the purposes of this section, a direct mail service is any business that prepares direct mail.

Source: SL 1998, ch 69, § 1; SL 2010, ch 59, § 1.



§ 10-45-95 Materials purchased by locksmiths are purchases for resale.

10-45-95. Materials purchased by locksmiths are purchases for resale. Locks, lock parts, other materials purchased for use by locksmiths as classified in repair shops and related services, not elsewhere classified (industry no. 7699) as enumerated in the Standard Industrial Classification Manual of 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, and used for such work are purchases for resale.

Source: SL 1998, ch 71, § 3.



§ 10-45-96 Tax on gross receipts of professional employer organization--Deduction available.

10-45-96. Tax on gross receipts of professional employer organization--Deduction available. The gross receipts of a professional employer organization are specifically subject to the tax imposed by this chapter. However, a professional employer organization may deduct from its taxable gross receipts its actual disbursements, including appropriate reserves, for the wages, salaries, payroll taxes, payroll deductions, workers' compensation costs, insurance premiums, welfare benefits, retirement benefits, and other employee benefits of its co-employees.

Source: SL 1999, ch 57, § 1.



§ 10-45-97 "Professional employer organization" defined.

10-45-97. "Professional employer organization" defined. For the purposes of § 10-45-96, the term, professional employer organization, means a firm which:

(1) Enters into a contractual agreement with a client company to create a co-employment relationship for the provision of payroll, benefits, and other human resources functions;

(2) Covers at least seventy-five percent of the client company's full-time or full-time equivalent employees domiciled in South Dakota; and

(3) Maintains separate books and records of account for each client company.
Source: SL 1999, ch 57, § 2.



§ 10-45-98 Temporary help services not subject to § 10-45-96.

10-45-98. Temporary help services not subject to § 10-45-96. The provisions of §§ 10-45-96 and 10-45-97 do not apply to the providing of temporary help services or to any other arrangement whereby a firm temporarily assigns employees of the firm to support or supplement a client company's regular work force in special situations such as employee absences, temporary skill shortages, seasonal workloads and special assignments, or projects.

Source: SL 1999, ch 57, § 3.



§ 10-45-99 Definitions.

10-45-99. Definitions. Terms used in §§ 10-45-99 to 10-45-107, inclusive, mean:

(1) "Department," the Department of Revenue;

(2) "Business," a business that has purchased and is installing tangible personal property in the form of equipment or machinery for direct use in a manufacturing, fabricating, or processing business, which is subject to sales or use tax pursuant to chapter 10-45 or 10-46;

(3) "Project," the purchase and installation of equipment or machinery;

(4) "Project cost," the amount paid in money for a project;

(5) "Secretary," the secretary of the Department of Revenue.
Source: SL 2001, ch 57, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-100 Extension for remitting sales and use tax on manufacturing equipment.

10-45-100. Extension for remitting sales and use tax on manufacturing equipment. Any manufacturing, fabricating, or processing business may apply for and obtain an extension for remitting the sales and use tax imposed and due under the provisions of chapter 10-45 or 10-46 for equipment or machinery that will be for direct use in a manufacturing, fabricating, or processing business. The extension shall end after six months.

Source: SL 2001, ch 57, § 3.



§ 10-45-101 Requirements for extension.

10-45-101. Requirements for extension. The extension pertains only to equipment and machinery purchased and installed after July 1, 2001. No extension may be made unless:

(1) The project cost exceeds twenty thousand dollars; and

(2) The business applying for the extension obtains a permit from the secretary as set forth in § 10-45-103.
Source: SL 2001, ch 57, § 4.



§ 10-45-102 Extension applies to full costs and installation fees.

10-45-102. Extension applies to full costs and installation fees. The amount of the tax extension shall apply to one hundred percent of the equipment and machinery costs and installation fees.

Source: SL 2001, ch 57, § 5.



§ 10-45-103 Application for extension permit--Permit nontransferable.

10-45-103. Application for extension permit--Permit nontransferable. Any business desiring an extension pursuant to §§ 10-45-99 to 10-45-107, inclusive, shall apply for a permit from the secretary at least thirty days prior to commencement of the project. The application for a permit shall be submitted on a form prescribed by the secretary. A separate application shall be made and submitted for each project. Upon approval of the application, the secretary shall issue a permit entitling the applicant to an extension as provided by §§ 10-45-99 to 10-45-107, inclusive. The permit or extension is not assignable or transferable.

Source: SL 2001, ch 57, § 6.



§ 10-45-104 Secretary to prescribe form and documentation requirements.

10-45-104. Secretary to prescribe form and documentation requirements. Any extension shall be submitted on forms prescribed by the secretary and shall be supported by such documentation as the secretary may require. The secretary may deny any extension where the business has failed to provide information or documentation requested or considered necessary by the secretary to determine the validity of the extension.

Source: SL 2001, ch 57, § 7.



§ 10-45-105 Fraudulent claim--Tax due constitutes lien in favor of state.

10-45-105. Fraudulent claim--Tax due constitutes lien in favor of state. If any extension has been fraudulently presented or supported as to any item in the claim, or if the business fails to meet all the conditions §§ 10-45-99 to 10-45-107, inclusive, then the business may be rejected in its entirety and any tax due from the business shall constitute a debt to the state and a lien in favor of the state upon all property and rights to property whether real or personal belonging to the business and may be recovered in an action of debt.

Source: SL 2001, ch 57, § 8.



§ 10-45-106 Right to hearing on denial of extension request.

10-45-106. Right to hearing on denial of extension request. Any business aggrieved by the denial in whole or in part of a extension requested under §§ 10-45-99 to 10-45-107, inclusive, may within thirty days after service of the notice of a denial by the secretary, demand and is entitled to a hearing, upon notice, before the secretary. The hearing shall be conducted pursuant to chapter 1-26.

Source: SL 2001, ch 57, § 9.



§ 10-45-107 Promulgation of rules.

10-45-107. Promulgation of rules. The secretary may promulgate rules, pursuant to chapter 1-26, concerning the procedures for filing extensions and the requirements necessary to qualify for an extension.

Source: SL 2001, ch 57, § 10.



§ 10-45-108 Sourcing of sales and services.

10-45-108. Sourcing of sales and services. For purposes of the tax imposed by this chapter, a retailer shall source sales of tangible personal property, any product transferred electronically, and services to the location where the tangible personal property, the product transferred electronically, or service is received. The department shall promulgate rules, pursuant to chapter 1-26, defining the location of receipt. The rules promulgated pursuant to this section may provide an alternative method of sourcing telecommunication services.

Source: SL 2002, ch 64, § 27; SL 2008, ch 51, § 29.



§ 10-45-109 Registration and tax collection does not create nexus for other taxes.

10-45-109. Registration and tax collection does not create nexus for other taxes. Registration under the agreement and collection of tax imposed under this chapter or chapter 10-46 does not in and of itself create nexus for other taxes or fees imposed by this state.

Source: SL 2002, ch 64, § 28.



§ 10-45-110 Exemption for sale of coins, currency, or bullion.

10-45-110. Exemption for sale of coins, currency, or bullion. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of coins, currency, or bullion. For the purposes of this section, the term, bullion, means any bar, ingot, or commemorative medallion of gold, silver, platinum, palladium, or a combination of these metals where the value of the metal depends on its content and not the form. For the purposes of this section, the terms, coins and currency, mean any coins or currency made of gold, silver, or other metal or paper which is or has been used as legal tender.

Source: SL 2007, ch 60, § 1.






Chapter 45A - Retail Sales And Service Tax Refunds

§ 10-45A-1 Definition of terms.

10-45A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise clearly requires, mean:

(1) "Department," the South Dakota Department of Revenue;

(2) "Disabled," persons receiving or having qualified to receive monetary payments, Pursuant to Title II, X, or XVI of the Social Security Act, as amended, and in effect on January 1, 1974, for all or part of the year for which a refund is claimed;

(3) "Household," the association of persons who live in the same dwelling, share its furnishings, facilities, and accommodation, but not including bona fide lessees, tenants, or roomers and boarders on contract;

(4) "Household income," all income received by all persons of a household while members of the household;

(5) "Income," the sum of adjusted gross income as defined in the United States Internal Revenue Code, as amended and in effect on January 1, 2013, and all nontaxable income, including the amount of capital gains excluded from adjusted gross income, alimony, support money, nontaxable strike benefits, cash public assistance and relief, not including relief granted under this chapter, the gross amount of any pension or annuity, including Railroad Retirement Act benefits and veterans' disability pensions, all payments received under the federal social security and state unemployment insurance laws, nontaxable interest received from the federal government or any of its instrumentalities, workers' compensation, and the gross amount of loss of time insurance, but not including gifts from nongovernmental sources, food stamps, or surplus foods, or other relief in kind provided by a public agency, less real estate taxes payable or ten percent of rent paid on the applicant's principal residence for the year in which application is made. However, the reduction in the individual's income may not exceed four hundred dollars;

(6) "Secretary," the secretary of the South Dakota Department of Revenue;

(7) "Single-family dwelling," a house, condominium apartment or manufactured home as defined in § 32-3-1 which is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached;

(8) "Tax year" or "taxable year," the calendar year or the fiscal year ending during a calendar year, used for computing household income under this chapter. A claimant's tax year is the same period as is covered by his federal income tax return.
Source: SL 1974, ch 89, § 1; SL 1979, ch 72, § 1; SL 1982, ch 95, § 2; SL 1983, ch 69, § 3; SL 1983, ch 82, § 3; SL 1984, ch 70, § 3; SL 1985, ch 83, § 3; SL 1986, ch 98, § 3; SL 1988, ch 103, § 3; SL 1989, ch 101, § 3; SL 1990, ch 83, § 3; SL 1991, ch 98, § 3; SL 1992, ch 68, § 3; SL 1993, ch 95, § 3; SL 1994, ch 92, § 3; SL 1995, ch 65, § 3; SL 1996, ch 79, § 3; SL 1997, ch 65, § 3; SL 1998, ch 68, § 3; SL 1999, ch 56, § 3; SL 2000, ch 59, § 3; SL 2001, ch 53, § 3; SL 2002, ch 59, § 3; SL 2003, ch 60, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 90, § 3; SL 2005, ch 67, § 3; SL 2006, ch 45, § 3; SL 2007, ch 54, § 3; SL 2009, ch 39, § 10; SL 2010, ch 45, § 10; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 48, § 10; SL 2012, ch 59, § 10; SL 2013, ch 42, § 10.



§ 10-45A-1.1 Reduction in income allowed for taxes paid--Determination of amount.

10-45A-1.1. Reduction in income allowed for taxes paid--Determination of amount. The amount of the reduction in income allowed for taxes paid pursuant to subdivision 10-45A-1(5) shall be equal to the real property taxes paid on the principal residence of the claimant. If the residence is a single-family dwelling, then the amount of the reduction shall equal the taxes paid on the residence structure, the platted lot upon which the structure is located or one acre, whichever is less, and the garage, whether attached or unattached. If the residence is not a single-family dwelling, then the reduction shall be equal to the amount of the tax paid on or allocated to the structure and the platted lot upon which the structure is situated or one acre whichever is less, used as a residence by the claimant including the garage, whether attached or unattached.

Source: SL 1980, ch 81, § 3.



§ 10-45A-2 Refund of sales and service tax to elderly and disabled persons.

10-45A-2. Refund of sales and service tax to elderly and disabled persons. Any person sixty-five years of age or older prior to January first in the year for which a claim for refund is made, and any disabled person as defined in subdivision 10-45A-1(2), and resident of this state for that entire calendar year, shall be reimbursed and repaid as a refund for retail sales and service taxes paid, within sixty days after the deadline, as prescribed in § 10-45A-8, for the filing of a claim with the secretary of the Department of Revenue, according to the schedule in §§ 10-45A-5 to 10-45A-7, inclusive.

Source: SL 1974, ch 89, § 2; SL 1975, ch 106, § 1; SL 1989, ch 93, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-2.1 Refund denied after refund of real property taxes.

10-45A-2.1. Refund denied after refund of real property taxes. No person who receives a refund of real property taxes under the provisions of chapter 10-18A shall be eligible for a refund of retail sales and service tax as provided in this chapter.

Source: SL 1976, ch 92, § 10.



§ 10-45A-3 Right to file lost on death--Filing by guardian or attorney.

10-45A-3. Right to file lost on death--Filing by guardian or attorney. The right to file a claim under this chapter is personal to the claimant, and does not survive his death, but such right may be exercised on behalf of a claimant by his guardian or attorney-in-fact.

Source: SL 1974, ch 89, § 5; SL 1993, ch 213, § 82.



§ 10-45A-4 Relief limited to one claimant per household--Secretary to resolve disputes.

10-45A-4. Relief limited to one claimant per household--Secretary to resolve disputes. Only one claimant per household per year shall be entitled to relief under this chapter. When two or more individuals of a household are able to meet the qualifications for a claimant, they may determine among them as to who the claimant shall be. If they are unable to agree, the matter shall be referred to the secretary of revenue and his decision shall be final.

Source: SL 1974, ch 89, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-5 Refund amounts for single-member households.

10-45A-5. Refund amounts for single-member households. The amount of any claim made pursuant to this chapter by a claimant from a household consisting solely of one person shall be determined as follows:

(1) If the claimant's income is four thousand five hundred dollars or less, a sum of two hundred fifty-eight dollars;

(2) If the claimant's income is four thousand five hundred one dollars and not more than ten thousand seven hundred fifty dollars, a sum of forty-six dollars plus three and four-tenths percent of the difference between ten thousand seven hundred fifty dollars and the income of the claimant; and

(3) If the claimant's income is more than ten thousand seven hundred fifty dollars, no refund.
Source: SL 1974, ch 89, § 3 (1); SL 1978, ch 79, § 1; SL 1988, ch 96, § 3; SL 1989, ch 93, § 3; SL 1990, ch 81, § 3; SL 2000, ch 53, § 3; SL 2002, ch 57, § 6; SL 2006, ch 42, § 6; SL 2008, ch 59, § 6; SL 2012, ch 65, § 6, eff. Mar. 20, 2012; SL 2013, ch 47, § 6, eff. Mar. 6, 2013.



§ 10-45A-6 Refund schedule for multiple-member households.

10-45A-6. Refund schedule for multiple-member households. The amount of any claim made pursuant to this chapter by a claimant from a household consisting of more than one person shall be determined as follows:

(1) If household income is seven thousand seven hundred fifty dollars or less, the sum of five hundred eighty-one dollars;

(2) If household income is seven thousand seven hundred fifty-one dollars and not more than fourteen thousand two hundred fifty dollars, a sum of seventy-four dollars plus seven and eight-tenths percent of the difference between fourteen thousand two hundred fifty dollars and total household income; and

(3) If household income is more than fourteen thousand two hundred fifty dollars, no refund.
Source: SL 1974, ch 89, § 3 (2); SL 1978, ch 79, § 2; SL 1988, ch 96, § 4; SL 1989, ch 93, § 4; SL 1990, ch 81, § 4; SL 2000, ch 53, § 4; SL 2002, ch 57, § 7; SL 2006, ch 42, § 7; SL 2008, ch 59, § 7; SL 2012, ch 65, § 7, eff. Mar. 20, 2012; SL 2013, ch 47, § 7, eff. Mar. 6, 2013.



§ 10-45A-7 Secretary to prepare table.

10-45A-7. Secretary to prepare table. The secretary of revenue shall prepare a table under which claims shall be determined. The amount of the claim as shown in the table for each bracket shall be computed only to the nearest dollar.

Source: SL 1974, ch 89, § 3 (3); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-8 Deadline for claims--Forms and assistance from county treasurers--Extension ofdeadline.

10-45A-8. Deadline for claims--Forms and assistance from county treasurers--Extension of deadline. Claims for refund under § 10-45A-2 shall be made annually on or before July first upon forms prescribed by the secretary of revenue. Forms shall be made available to county treasurers who shall, upon request of a claimant, assist the claimant in completing the application and shall forward the same to the Department of Revenue. In case of sickness, absence, or other disability of the claimant, or if other good cause exists, the secretary may extend for a period not to exceed six months the time for filing a claim.

Source: SL 1974, ch 89, § 4; SL 1980, ch 81, § 5; SL 1995, ch 62, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-9 Claim computed by department at election of claimant.

10-45A-9. Claim computed by department at election of claimant. The claimant, at his election, shall not be required to record on his claim the amount claimed by him. The claim allowable to persons making the election shall be computed by the department.

Source: SL 1974, ch 89, § 3 (4).



§ 10-45A-10 Documentary evidence with claim.

10-45A-10. Documentary evidence with claim. Claims for refund shall include such documentary evidence as the secretary of revenue deems necessary to assure validity of the claim.

Source: SL 1974, ch 89, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-11 Secretary to determine disability claims.

10-45A-11. Secretary to determine disability claims. The secretary of the Department of Revenue shall make the final determination as to whether a claimant seeking refund pursuant to subdivision 10-45A-1(2) is qualified thereunder.

Source: SL 1974, ch 89, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-12 Death of claimant--Disposition of claim.

10-45A-12. Death of claimant--Disposition of claim. If a claimant dies after having filed a timely claim, the amount thereof shall be disbursed to another member of the household as determined by the secretary of revenue. If the claimant was the only member of his household, the claim may be paid to his personal representative, but if neither is appointed and qualified within two years of the filing of the claim, the amount of the claim shall escheat to the state.

Source: SL 1974, ch 89, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-13 Proration of funds insufficient to pay all claims.

10-45A-13. Proration of funds insufficient to pay all claims. In the event that funds appropriated are not sufficient to pay all claims authorized by this chapter, funds so appropriated shall be prorated to such claimants as have timely filed.

Source: SL 1974, ch 89, § 3 (5).



§ 10-45A-14 Denial of claim--Hearing before secretary of revenue and regulation--Appeals.

10-45A-14. Denial of claim--Hearing before secretary of revenue and regulation--Appeals. Any person aggrieved by the denial in whole or in part of relief claimed under this chapter, may within thirty days after receiving notice of such denial by the secretary of the Department of Revenue, demand and shall be entitled to a hearing, upon notice, before the secretary on the question. The procedures therein shall be conducted and appeals allowed and perfected pursuant to chapter 1-26.

Source: SL 1974, ch 89, § 10; SL 1984, ch 12, § 69; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-15 Fraudulent claims--Recovery of excess payment--Filing as petty offense.

10-45A-15. Fraudulent claims--Recovery of excess payment--Filing as petty offense. If it is determined that a claim is excessive and was filed with fraudulent intent, the claim shall be disallowed in full, and, if the claim has been paid, the department may initiate appropriate legal actions to recover the amount paid. Fraudulently filing an excessive claim is a petty offense.

Source: SL 1974, ch 89, § 9; SL 1982, ch 86, § 38.



§ 10-45A-16 Promulgation of rules.

10-45A-16. Promulgation of rules. The secretary of revenue shall promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for filing a refund claim;

(2) The requirements necessary to qualify for a refund; and

(3) The definition of income.
Source: SL 1974, ch 89, § 11; SL 1987, ch 82, § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 45B - Tax Refunds For Construction Of Agricultural Processing And New Business Facilities

§ 10-45B-1 Definitions.

10-45B-1. Definitions. Terms used in this chapter mean:

(1) "Construction date," the first date earth is excavated for the purpose of constructing a project;

(2) "Department," the Department of Revenue;

(3) "Nameplate capacity," the number of kilowatts a power unit can produce according to the nameplate assigned to the power unit generator by the manufacturer;

(4) "New agricultural processing facility," a new building or structure, or the expansion of an existing building or structure, the construction of which is subject to contractors' excise tax pursuant to chapter 10-46A or 10-46B. A new agricultural processing facility is any new building or structure, or the expansion of an existing building or structure, constructed for the initial or subsequent processing of any form of agricultural commodity, product, or by-product. A new agricultural processing facility does not include any building or structure constructed for raising or feeding of livestock;

(5) "Person," any individual, firm, copartnership, joint venture, association, limited liability company, limited liability partnership, corporation, estate, trust, business trust, receiver, unit of government, political subdivision of any state, rural electric cooperative, consumers power district or any group or combination acting as a unit;

(6) "Power generation facility," a facility with one power unit that generates electricity with a nameplate capacity of no less than five hundred megawatts;

(7) "Project," the construction of a new agricultural processing facility or a new business facility at a single site;

(8) "Project cost," the amount paid in money, credits, property, or other money's worth for a project;

(9) "Secretary," the secretary of the Department of Revenue.
Source: SL 1991, ch 105, § 1; SL 1994, ch 101, § 1; SL 1994, ch 351, § 25; SL 1997, ch 70, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 78, § 1; SL 2005, ch 79, § 1; SL 2006, ch 52, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45B-1.1 New business facility defined.

10-45B-1.1. New business facility defined. For the purposes of this chapter, the term, new business facility, means a new building or structure or the expansion of an existing building or structure, including a power generation facility, the construction of which is subject to the contractor's excise tax pursuant to chapter 10-46A or 10-46B. A new business facility does not include any building or structure:

(1) Used predominantly for the sale of products at retail, other than the sale of electricity at retail, to individual consumers;

(2) Used predominantly for residential housing or transient lodging;

(3) Used predominantly to provide health care services; or

(4) That is not subject to ad valorem real property taxation or equivalent taxes measured by gross receipts.
Source: SL 2005, ch 78, § 2; SL 2005, ch 80, § 1.



§ 10-45B-1.2 Repealed.

10-45B-1.2. Repealed by SL 2006, ch 52, § 2.



§ 10-45B-1.3 Criteria for expansion of existing building or structure.

10-45B-1.3. Criteria for expansion of existing building or structure. For the purposes of this chapter, to qualify for the refund, the expansion of an existing building or structure shall meet the following criteria:

(1) The expansion shall significantly increase the floor space of an existing building or an existing structure; and

(2) The expansion shall consist of a single project rather than an ongoing, systematic process of upgrading, retooling, or modernizing the existing building or structure.
Source: SL 2007, ch 61, § 1.



§ 10-45B-2 Refund or credit for contractors' excise taxes on construction of agriculturalprocessing facility and for sales or use taxes on equipment.

10-45B-2. Refund or credit for contractors' excise taxes on construction of agricultural processing facility and for sales or use taxes on equipment. As provided in this chapter, any person holding a permit issued pursuant to § 10-45B-6 may apply for and obtain a refund or credit for contractors' excise taxes imposed and paid under the provisions of chapter 10-46A for the construction of a new agricultural processing facility and for sales or use taxes imposed and paid by such person under the provisions of chapters 10-45 and 10-46 for the purchase or use of agricultural processing equipment.

Source: SL 1991, ch 105, § 2; SL 1994, ch 101, § 2; SL 1997, ch 70, § 2; SL 2010, ch 61, § 1.



§ 10-45B-2.1 Refund or credit for sales or use tax and contractors' excise tax on project costs fornew business facility.

10-45B-2.1. Refund or credit for sales or use tax and contractors' excise tax on project costs for new business facility. As provided in this chapter, any person holding a permit issued pursuant to § 10-45B-6 may apply for and obtain a refund or credit for sales or use tax imposed and paid by such person under the provisions of chapter 10-45 or 10-46 and contractors' excise taxes imposed and paid under the provisions of chapter 10-46A or 10-46B on the project costs for a new business facility.

Source: SL 2005, ch 78, § 3.



§ 10-45B-2.2 Refund pertains only to certain project costs--Permit required.

10-45B-2.2. Refund pertains only to certain project costs--Permit required. The refund of taxes pursuant to §§ 10-45B-2 and 10-45B-2.1 pertains only to project costs incurred and paid after January 1, 2008, up to and including thirty-six months from the construction date. No refund may be paid unless the person applying for the refund obtains a permit from the secretary as set forth in § 10-45B-6.

Source: SL 2010, ch 61, § 4.



§ 10-45B-2.3 Amount of refunds payable for facility with construction date on or after January 1,2010.

10-45B-2.3. Amount of refunds payable for facility with construction date on or after January 1, 2010. Notwithstanding any provision of this chapter, this section controls the amount of refunds payable under this chapter for any new agricultural processing facility or new business facility that has a construction date on or after January 1, 2010. For project cost incurred and paid from July 1, 2010, to December 31, 2012, inclusive, the amount of the refund shall be determined by applying the provisions of this chapter in effect on July 1, 2010. The amount of the tax refund for a new agricultural processing facility or new business facility shall be a percentage of the taxes paid, as follows:

(1) For project costs of less than ten million dollars, there shall be no refund;

(2) For project costs of ten or more million dollars but less than forty million dollars, there shall be a refund of forty-five percent of the taxes paid;

(3) For project costs of forty or more million dollars but less than five hundred million dollars, there shall be a refund of fifty-five percent of the taxes paid; and

(4) For projects costs of five hundred million or more dollars, there shall be no refund.

No tax refund may be given for any project cost incurred and paid on or after January 1, 2013, except for performance retainage amounts, not to exceed ten percent, related to the project.

Source: SL 2010, ch 61, § 8.



§ 10-45B-2.4 Applicability of chapter to projects with construction date before January 1, 2010.

10-45B-2.4. Applicability of chapter to projects with construction date before January 1, 2010. The provisions of this chapter in effect prior to January 1, 2010, apply to any project where the construction date was before January 1, 2010.

Source: SL 2010, ch 61, § 9.



§ 10-45B-3 Repealed.

10-45B-3. Repealed by SL 1994, ch 101, § 3.



§ 10-45B-4 to 10-45B-5.1. Repealed.

10-45B-4 to 10-45B-5.1. Repealed by SL 2010, ch 61, §§ 2, 3, 5, 6.



§ 10-45B-6 Application for permit--Issuance--Assignment or transfer.

10-45B-6. Application for permit--Issuance--Assignment or transfer. Any person desiring to claim a refund pursuant to this chapter shall apply for a permit from the secretary prior to or within one hundred eighty days after the construction date. The application for a permit shall be submitted on a form prescribed by the secretary. A separate application shall be made and submitted for each project. Upon approval of the application, the secretary shall issue a permit entitling the applicant to submit refund claims as provided by §§ 10-45B-7 and 10-45B-8. Such permit or refund claims are not assignable or transferable except as collateral or security pursuant to chapter 57A-9. However, the secretary may permit the assignment or transfer of a permit and refund claim if the initial permit holder entity reorganizes into a new entity, if the new entity and the initial entity share common ownership and the reorganization was completed solely for a legitimate business purpose. The new entity shall file with the department an amended application for permit.

Source: SL 1991, ch 105, § 5; SL 2005, ch 78, § 8; SL 2005, ch 80, § 2; SL 2006, ch 52, § 4; SL 2009, ch 50, § 1.



§ 10-45B-6.1 Repealed.

10-45B-6.1. Repealed by SL 2010, ch 61, § 7.



§ 10-45B-6.2 Repealed.

10-45B-6.2. Repealed by SL 1997, ch 70, § 6.



§ 10-45B-7 Claim for refund--Documentation.

10-45B-7. Claim for refund--Documentation. Any claim for refund shall be submitted on forms prescribed by the secretary and shall be supported by such documentation as the secretary may require. The secretary may deny any claim where the claimant has failed to provide information or documentation requested or considered necessary by the secretary to determine the validity of the claim.

Source: SL 1991, ch 105, § 6.



§ 10-45B-8 Frequency of claim submission--Payment--Portion withheld--No interest--Electronicfunds transfer.

10-45B-8. Frequency of claim submission--Payment--Portion withheld--No interest--Electronic funds transfer. Any person issued a permit pursuant to this chapter shall submit a claim for refund to the department no more frequently than on or before the last day of each month and no less frequently than on or before the last day of each month following each calendar quarter. The secretary shall determine and pay the amount of the tax refund within ninety days of receipt of the claim for refund. However, no refund claim may be paid until on or after the construction date. Ninety-five percent of the amount of refund shall be paid to the claimant in accordance with §§ 10-59-22 and 10-59-23, and five percent shall be withheld by the department. No interest may be paid on the refund amount. The secretary shall pay the refund by electronic funds transfer.

Source: SL 1991, ch 105, § 7; SL 1997, ch 70, § 7; SL 2005, ch 78, § 9; SL 2009, ch 51, § 1; SL 2010, ch 61, § 10; SL 2010, ch 62, § 2.



§ 10-45B-8.1 to 10-45B-8.3. Repealed.

10-45B-8.1 to 10-45B-8.3. Repealed by SL 2010, ch 61, §§ 11, 13, 15.



§ 10-45B-8.4 Time for submission of refund claim.

10-45B-8.4. Time for submission of refund claim. No claim for refund pursuant to this chapter may be considered by the department if the claim for refund is received twelve months after the thirty-six month time period of § 10-45B-2.2. Moreover, any such claim is barred from any future refund eligibility.

Source: SL 2010, ch 61, § 12.



§ 10-45B-8.5 Time for submission of documents in support of claim.

10-45B-8.5. Time for submission of documents in support of claim. No document or record in support of any claim for refund may be considered by the department if the document or record in support of any claim for refund is received twelve months after the thirty-six month time period of § 10-45B-2.2. Moreover, any such document or record is barred from any future consideration.

However, if the department requests any additional document or record from the project owner after a review of the claim for refund, and the request is made after the applicable time period provided by this section has expired, the project owner has sixty days to provide the requested document or record. No document or record received after this sixty-day period may be considered by the department. Moreover, any such document or record is barred from any future consideration.

Source: SL 2010, ch 61, § 14.



§ 10-45B-9 Payment of withheld portion of refund.

10-45B-9. Payment of withheld portion of refund. The amounts withheld by the department in accordance with § 10-45B-8 shall be retained until the project has been completed and the claimant has met all the conditions of § 10-45B-2.2, at which time all sums retained shall be paid to claimant.

Source: SL 1991, ch 105, § 8; SL 2005, ch 78, § 10; SL 2010, ch 61, § 16.



§ 10-45B-10 Rejection of fraudulent claim.

10-45B-10. Rejection of fraudulent claim. If any claim has been fraudulently presented or supported as to any item in the claim, or if the claimant fails to meet all the conditions of this chapter, then the claim may be rejected in its entirety and all sums previously refunded to the claimant shall constitute a debt to the state and a lien in favor of the state upon all property and rights to property whether real or personal belonging to the claimant and may be recovered in an action of debt.

Source: SL 1991, ch 105, § 9; SL 2005, ch 78, § 11.



§ 10-45B-11 Hearing upon denial of refund.

10-45B-11. Hearing upon denial of refund. Any person aggrieved by the denial in whole or in part of a refund claimed under this chapter, may within thirty days after service of the notice of such denial by the secretary, demand and is entitled to a hearing, upon notice, before the secretary. The hearing shall be conducted pursuant to chapter 1-26.

Source: SL 1991, ch 105, § 10.



§ 10-45B-11.1 Return of amount refunded for new business facility not completed within timeframes.

10-45B-11.1. Return of amount refunded for new business facility not completed within time frames. Any amount refunded pursuant to this chapter for a project that is not completed within the time frames prescribed in this chapter, including any extensions granted by the secretary, shall be returned to the state without interest. Any refunded amounts not returned pursuant to this section and all sums previously refunded to the claimant constitute a debt to the state and a lien in favor of the state upon all property and rights to property whether real or personal belonging to the claimant and may be recovered in an action of debt.

Source: SL 2005, ch 78, § 12; SL 2010, ch 62, § 1.



§ 10-45B-11.2 Request for hearing if aggrieved by decision of secretary--Hearing examiner--Appeal.

10-45B-11.2. Request for hearing if aggrieved by decision of secretary--Hearing examiner--Appeal. Any person aggrieved by a decision of the secretary under this chapter may, within thirty days of receipt of written notice of the secretary's decision, make written application to the secretary for a hearing to be conducted pursuant to chapter 1-26. Hearings are to be conducted and appeals taken pursuant to the provisions of chapters 1-26 and 1-26D. A copy of the hearing examiner's proposed decision, findings of fact, and conclusions of law shall be served on all parties when furnished to the secretary. If the secretary, pursuant to chapter 1-26D, accepts the final decision of the hearing examiner, no appeal from a final decision of the secretary upon any additional tax to be paid may be taken unless any amount ordered paid by the secretary is paid or a bond filed to insure payment of the amount. However, if the final decision of the secretary, pursuant to chapter 1-26D, rejects or modifies the decision of the hearing examiner regarding the amount due, an appeal may be taken without payment of the amount ordered to be paid and without filing of a bond. If the secretary's decision is affirmed by the circuit court, no appeal may be taken unless any amount ordered to be paid by the secretary is paid or a bond is filed to insure payment of such amount.

Source: SL 2005, ch 78, § 13.



§ 10-45B-12 Promulgation of rules.

10-45B-12. Promulgation of rules. The secretary shall promulgate rules, pursuant to chapter 1-26, concerning the procedures for filing refund claims and the requirements necessary to qualify for a refund.

Source: SL 1991, ch 105, § 11.



§ 10-45B-13 Projects ineligible for chapter 10-46C permit.

10-45B-13. Projects ineligible for chapter 10-46C permit. Any project receiving a permit for the refund of the tax pursuant to chapter 10-45B is not eligible for the permit provided in chapter 10-46C.

Source: SL 2008, ch 49, § 11.



§ 10-45B-14 Projects located in areas included in tax collection agreement between the state andan Indian tribe.

10-45B-14. Projects located in areas included in tax collection agreement between the state and an Indian tribe. If the project is located on land that is included within the agreement area of a tax collection agreement entered into by the state and an Indian tribe pursuant to chapter 10-12A, the department is only obligated to pay a percentage of the refund as required by this chapter equal to the percentage of funds that the department retains pursuant to the terms of the tax collection agreement.

Source: SL 2009, ch 52, § 1.



§ 10-45B-15 Public information open to public inspection.

10-45B-15. Public information open to public inspection. The name of any person or entity that receives a refund or credit of sales, use, or contractors excise tax pursuant to this chapter and the amount of any such refund or credit is public information and shall be available and open to public inspection as provided in § 1-27-1.

Source: SL 2009, ch 10, § 23.



§ 10-45B-16 Wind energy facility defined.

10-45B-16. Wind energy facility defined. For the purposes of this chapter, the term, wind energy facility, means:

(1) Any new facility, or facility expansion, consisting of a commonly managed integrated system of towers, wind turbine generators with blades, power collection systems, and electric interconnection systems, that converts wind movement into electricity;

(2) Any new or upgraded electric transmission line and associated facilities; or

(3) Any new business facility that manufactures, assembles, or distributes wind or transmission components.
Source: SL 2010, ch 63, § 1.



§ 10-45B-17 Refund for wind energy facilities.

10-45B-17. Refund for wind energy facilities. Notwithstanding any provision of this chapter, this section controls the amount of refunds payable under this chapter for any new business facility that is a wind energy facility and has a construction date on or after January 1, 2010. For project costs incurred and paid from July 1, 2010, to December 31, 2012, inclusive, the amount of the refund shall be determined by applying the provisions of this chapter in effect on July 1, 2010. The amount of the tax refund for a wind energy facility shall be a percentage of the taxes paid, as follows:

(1) For project costs of less than ten million dollars, there shall be no refund;

(2) For project costs of ten or more million dollars but less than forty million dollars, there shall be a refund of forty-five percent of the taxes paid; and

(3) For project costs of forty or more million dollars, there shall be a refund of fifty-five percent of the taxes paid.

No tax refund may be given for any project cost incurred and paid on or after January 1, 2013, except for performance retainage amounts, not to exceed ten percent, related to the project.

Source: SL 2010, ch 63, § 2.






Chapter 45C - Uniform Sales And Use Tax Administration Act

§ 10-45C-1 Definitions.

10-45C-1. Definitions. As used in this chapter:

(a) "Agreement," means the Streamlined Sales and Use Tax Agreement;

(b) "Certified automated system," means software certified jointly by the states that are signatories to the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction;

(c) "Certified service provider," means an agent certified jointly by the states that are signatories to the agreement to perform all of the seller's sales tax functions;

(d) "Person," means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity;

(e) "Sales tax," means the tax levied under chapter 10-45;

(f) "Seller," means any person making sales, leases, or rentals of personal property or services;

(g) "State," means any state of the United States and the District of Columbia;

(h) "Use tax," means the tax levied under chapter 10-46.
Source: SL 2002, ch 64, § 1.



§ 10-45C-2 Legislative findings.

10-45C-2. Legislative findings. The Legislature finds that this state should enter into an agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce.

Source: SL 2002, ch 64, § 2.



§ 10-45C-3 Authority to enter agreement.

10-45C-3. Authority to enter into agreement. The Department of Revenue is authorized and directed to enter into the Streamlined Sales and Use Tax Agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce. In furtherance of the agreement, the Department of Revenue is authorized to act jointly with other states that are members of the agreement to establish standards for certification of a certified service provider and certified automated system and establish performance standards for multistate sellers.

The Department of Revenue is further authorized to take other actions reasonably required to implement the provisions set forth in this chapter. Other actions authorized by this chapter include, but are not limited to, the adoption of rules pursuant to chapter 1-26 consistent with the Department of Revenue's rule-making authority in §§ 10-45-47.1 and 10-46-35.1 and the joint procurement, with other member states, of goods and services in furtherance of the cooperative agreement.

The secretary of revenue or the secretary's designee and two legislators are authorized to represent this state before the other states that are signatories to the agreement. The Executive Board of the Legislative Research Council shall appoint one senator and one representative to represent this state.

Source: SL 2002, ch 64, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45C-4 Relationship to state law.

10-45C-4. Relationship to state law. No provision of the agreement authorized by this chapter in whole or part invalidates or amends any provision of the law of this state. Adoption of the agreement by this state does not amend or modify any law of this state. Implementation of any condition of the agreement in this state, whether adopted before, at, or after membership of this state in the agreement, must be by the action of this state.

Source: SL 2002, ch 64, § 4.



§ 10-45C-5 Agreement requirements.

10-45C-5. Agreement requirements. The Department of Revenue shall not enter into the Streamlined Sales and Use Tax Agreement unless the agreement requires each state to abide by the following requirements:

(a) The agreement must set restrictions to achieve over time more uniform state rates through the following:

(1) Limiting the number of state rates.

(2) Limiting the application of maximums on the amount of state tax that is due on a transaction.

(3) Limiting the application of thresholds on the application of state tax.

(b) The agreement must establish uniform standards for the following:

(1) The sourcing of transactions to taxing jurisdictions.

(2) The administration of exempt sales.

(3) The allowances a seller may take for bad debts.

(4) Sales and use tax returns and remittances.

(c) The agreement must require states to develop and adopt uniform definitions of sales and use tax terms. The definitions must enable a state to preserve its ability to make policy choices not inconsistent with the uniform definitions.

(d) The agreement must provide a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states.

(e) The agreement must provide that registration with the central registration system and the collection of sales and use taxes in the signatory states will not be used as a factor in determining whether the seller has nexus with a state for any tax.

(f) The agreement must provide for reduction of the burdens of complying with local sales and use taxes through the following:

(1) Restricting variances between the state and local tax bases.

(2) Requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions.

(3) Restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes.

(4) Providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions.

(g) The agreement must outline any monetary allowances that are to be provided by the states to sellers or certified service providers.

(h) The agreement must require each state to certify compliance with the terms of the agreement prior to joining and to maintain compliance, under the laws of the member state, with all provision of the agreement while a member.

(i) The agreement must require each state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information.

(j) The agreement must provide for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives to consult with in the administration of the agreement.
Source: SL 2002, ch 64, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45C-6 Cooperating sovereigns.

10-45C-6. Cooperating sovereigns. The agreement authorized by this chapter is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.

Source: SL 2002, ch 64, § 6.



§ 10-45C-7 Seller and third party liability.

10-45C-7. Seller and third party liability. A certified service provider is the agent of a seller, with whom the certified service provider has contracted, for the collection and remittance of sales and use taxes. As the seller's agent, the certified service provider is liable for sales and use tax due each member state on all sales transactions it processes for the seller except as set out in this section.

A seller that contracts with a certified service provider is not liable to the state for sales or use tax due on transactions processed by the certified service provider unless the seller misrepresented the type of items it sells or committed fraud. In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on the transactions processed by the certified service provider. A seller is subject to audit for transactions not processed by the certified service provider. The member states acting jointly may perform a system check of the seller and review the seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by the certified service provider.

A person that provides a certified automated system is responsible for the proper functioning of that system and is liable to the state for underpayments of tax attributable to errors in the functioning of the certified automated system. A seller that uses a certified automated system remains responsible and is liable to the state for reporting and remitting tax.

A seller that has a proprietary system for determining the amount of tax due on transactions and has signed an agreement establishing a performance standard for that system is liable for the failure of the system to meet the performance standard.

Source: SL 2002, ch 64, § 7.



§ 10-45C-8 Short title.

10-45C-8. Short title. This chapter shall be known as and referred to as the Uniform Sales and Use Tax Administration Act.

Source: SL 2002, ch 64, § 8.



§ 10-45C-9 Seller registering to collect sales and use tax not liable for uncollected tax--Exception.

10-45C-9. Seller registering to collect sales and use tax not liable for uncollected tax--Exception. No seller who registers to pay or to collect and remit applicable South Dakota sales or use tax in accordance with the terms of the Streamlined Sales and Use Tax Agreement is liable for any uncollected or unpaid sales or use tax, penalty or interest, unless the seller was registered in this state during the twelve-month period preceding the date the state is found in compliance with the Streamlined Sales and Use Tax Agreement. For any seller who is not obligated to collect and remit the tax imposed under chapters 10-45, 10-46, or 10-52, the amnesty period provided by this section ends twelve months after the date the Streamlined Sales Tax Governing Board has determined that adequate certified service providers and certified automated systems are available.

Source: SL 2005, ch 81, § 1; SL 2006, ch 54, § 1.



§ 10-45C-10 Assessment for uncollected tax prohibited for period seller not registered ifregistration occurs as required.

10-45C-10. Assessment for uncollected tax prohibited for period seller not registered if registration occurs as required. The provisions of § 10-45C-9 preclude assessment for any uncollected or unpaid sales or use tax, penalty, or interest for sales made during the period the seller was not registered in the state, if registration occurs within twelve months of the date the state is found in compliance with the Streamlined Sales and Use Tax Agreement.

Source: SL 2005, ch 81, § 2.



§ 10-45C-11 Provisions not applicable to matters relating to unresolved audits or paid taxes.

10-45C-11. Provisions not applicable to matters relating to unresolved audits or paid taxes. The provisions of § 10-45C-9 do not apply to any seller with respect to any matter or matters for which the seller received notice of the commencement of an audit and the audit is not yet finally resolved, including any related administrative and judicial processes. The provisions of § 10-45C-9 do not apply to any sales or use taxes already paid or remitted to the state or to taxes collected by the seller.

Source: SL 2005, ch 81, § 3.



§ 10-45C-12 Effectiveness of provisions of § 10-45C-9--Requirements--Tolling of statute oflimitations.

10-45C-12. Effectiveness of provisions of § 10-45C-9--Requirements--Tolling of statute of limitations. Absent the seller's fraud or intentional misrepresentation of a material fact, the provisions of § 10-45C-9 are fully effective, if the seller remains registered and continues payment or collection and remittance of applicable sales or use taxes for a period of at least thirty-six months from the date of the seller's original registration. The state's statute of limitations applicable to asserting a tax liability is tolled during this thirty-six month period.

Source: SL 2005, ch 81, § 4.



§ 10-45C-13 Provisions applicable to taxes due from seller in capacity as seller.

10-45C-13. Provisions applicable to taxes due from seller in capacity as seller. The provisions of § 10-45C-9 are applicable only to sales or use taxes due from a seller in its capacity as a seller and not to sales or use taxes due from a seller in its capacity as a buyer.

Source: SL 2005, ch 81, § 5.



§ 10-45C-14 Tax relief fund created.

10-45C-14. Tax relief fund created. There is hereby created in the state treasury the tax relief fund. The revenue collected pursuant to § 10-45C-15 shall be deposited in the tax relief fund for the purpose of reducing the rate of taxation or reducing property taxes. The fund shall be invested as provided by law, and the interest earned shall be credited to the fund. The Legislature may not appropriate any money from the tax relief fund until the second fiscal year after Congress approves legislation giving states the authority to require retailers to collect South Dakota's sales and use tax.

Source: SL 2006, ch 55, § 1.



§ 10-45C-15 Revenue received from voluntary retail licensees to be deposited in tax relief fund.

10-45C-15. Revenue received from voluntary retail licensees to be deposited in tax relief fund. The additional net revenue received by the state from voluntary retail licensees shall be deposited in the tax relief fund created pursuant to § 10-45C-14. For the purposes of § 10-45C-14 and this section, a voluntary retail licensee is any person licensed through the Streamlined Sales and Use Tax Agreement to remit sales and use tax pursuant to chapters 10-45 and 10-46 who does not otherwise have a legal obligation to remit such taxes.

Source: SL 2006, ch 55, § 2.



§ 10-45C-16 Repealed.

10-45C-16. Repealed by SL 2013, ch 57, § 2.






Chapter 45D - Gross Receipts Tax On Visitor Related Businesses

§ 10-45D-1 Definitions.

10-45D-1. Definitions. Terms used in this chapter mean:

(1) "Lodging establishment," any building, structure, property, or premise kept, used, maintained, advertised, or held out to the public to be a place where sleeping accommodations are furnished to transient guests. The following constitute lodging establishments: bed and breakfast inns, boarding houses, bungalows, cabins, condominiums, cottages, dude ranches, guest houses, guest ranches, hostels, hotels, inns, lodges, motels, resorts, tourist homes, timeshare rentals, vacation home rentals, and villas;

(2) "Campground," any property or premise kept, used, maintained, advertised, or held out to the public to be a place where sites are available for placing of tents, campers, trailers, recreational park trailers, mobile homes, or other mobile accommodations to transient guests. Campgrounds include city, county, and state-owned campgrounds, as well as concessionaires or contractors who manage or operate publicly owned campgrounds. The following constitute campgrounds: campgrounds, camping cabins, camping resorts, commercial picnic grounds, organizational camps, park units, recreational vehicle parks, trailer parks, and youth camps;

(3) "Visitor attraction," any business establishment that offers recreation, entertainment, or interpretation of natural or cultural history. The following constitute visitor attractions: aerial tramways, amusement parks, animal exhibits, animal shows, antique car exhibits, antique exhibits, arboreta, aquariums, batting cages, botanical gardens, bumper boats, bumper cars, bungee jumps, carnival rides, chuck wagon suppers, commercial playgrounds, go-cart raceways, gold mines, golf driving ranges, historic sites, human mazes, hunting preserves, miniature golf courses, museums, music shows, observation towers, outdoor dramas, pitch 'n putt golf courses, playhouses, racetracks, recreational gold mining, reptile exhibits, restorations, scenic railroads, shooting preserves, show caves, ski areas, spectator events, water slides, wave pools, wax figure exhibits, and zoological gardens. A visitor attraction includes any business which is being conducted on the site of another visitor attraction;

(4) "Recreational service," any business establishment that provides leisure or recreational experiences. The following constitute recreational services: aerial sightseeing tours, amusement rides, bath houses, carriage rides, climbing guides, day camps, fishing guides, fishing ponds, golf driving ranges, hunting guides, outfitters, pack trains, private beaches, river rafting, saddle horse rides, sightseeing guides, sightseeing tours, shooting galleries, shooting ranges, skeet ranges, ski instruction, ski lift tickets, ski trails, spas, trail rides, trap ranges, tour bus excursions, and youth camps;

(5) "Recreational equipment rental," include all items rented for twenty-eight days or less whose primary purpose is recreational use. Rental, under such circumstances, of the following constitute recreational equipment rentals: all-terrain vehicles, beach chairs, bicycles, bumper boats, bumper cars, campers, camping trailers, firearms, fishing equipment, flotation devices, go carts, golf clubs, hunting dogs, hunting equipment, mopeds, motor coaches, motorcycles, pack animals, recreational courts and equipment, recreational gold mining equipment, recreational vehicles, recreational water equipment, rock climbing gear, roller blades, saddle horses, skis, snowboards, snowmobiles, snowmobile trailers, snowshoes, watercraft, and watercraft trailers;

(6) "Spectator event," any organized activity meant for entertainment or education and open to the public. The following constitute spectator events: air shows, auto races, auto shows, balloon shows, boat races, car rallies, carnivals, circuses, concerts, dance festivals, draft horse contests, ethnic festivals, exhibitions, expositions, fairs, greyhound races, horse races, horse shows, monster truck shows, motorcycle expositions, motorcycle races, music festivals, rodeos, sporting events, stage performances, threshing bees, tractor pull contests, and water-skiing shows. A spectator event includes any business which is conducted on the site of another spectator event;

(7) "Visitor intensive business," any antique shop, book store, candy store, flea market, gift shop, indigenous arts and crafts shop, jewelry, lapidary shop, leather goods shop, marina, novelty shop, pottery shop, rock shop, souvenir shop, and tee shirt shop if fifty percent or more of annual total receipts are derived from the sale of tangible personal property or any product transferred electronically, during the months of June, July, August, and September. No postsecondary, college, and university book store is, however, included.
Source: SL 2002, ch 63, § 1; SL 2008, ch 51, § 62; SL 2008, ch 53, § 1.



§ 10-45D-2 Tax on gross receipts of certain visitor-related businesses.

10-45D-2. Tax on gross receipts of certain visitor-related businesses. There is hereby imposed a tax of one and one-half percent on the gross receipts from any lodging establishment, campground, motor vehicle rental, visitor attraction, recreational equipment rental, recreational service, spectator event, and visitor-intensive business. The tax imposed by this section on the gross receipts of any visitor-intensive business shall apply to the gross receipts received by such business during the months of June, July, August, and September. The tax imposed by this section is in addition to any other tax imposed by chapters 10-45 and 10-46. Tangible personal property, any product transferred electronically, services, and admissions are subject to the tax imposed by this section only if subject to tax by chapters 10-45 and 10-46.

Source: SL 2002, ch 63, § 2; SL 2008, ch 51, § 63; SL 2009, ch 54, § 1; SL 2009, ch 54, § 2, eff. July 1, 2013; SL 2013, ch 58, § 1.



§ 10-45D-2.1 Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A.

10-45D-2.1. Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A. Notwithstanding any other provision of law, gross receipts as defined in this chapter do not include any tax imposed by this chapter and chapters 10-45, 10-52, and 10-52A that is separately stated on the invoice, bill of sale, or similar document given to the purchaser.

Source: SL 2013, ch 56, § 2.



§ 10-45D-3 Tax revenue to be deposited in tourism promotion fund.

10-45D-3. Tax revenue to be deposited in tourism promotion fund. The revenue from the tax imposed by § 10-45D-2 shall be deposited in the tourism promotion fund created in § 1-52-17.

Source: SL 2002, ch 63, § 3.



§ 10-45D-4 Application of seasonal tax on lodging establishments.

10-45D-4. Application of seasonal tax on lodging establishments. The tax imposed by § 10-45D-2 on any lodging establishment applies only to the gross receipts from the rental of rooms by a lodging establishment.

Source: SL 2002, ch 63, § 4.



§ 10-45D-5 Application of seasonal tax on campgrounds.

10-45D-5. Application of seasonal tax on campgrounds. The tax imposed by § 10-45D-2 on any campground applies to the gross receipts from the rental of campground space.

Source: SL 2002, ch 63, § 5.



§ 10-45D-6 Application of seasonal tax on visitor attractions.

10-45D-6. Application of seasonal tax on visitor attractions. The tax imposed by § 10-45D-2 applies to the gross receipts from admission to a visitor attraction and from the sale of tangible personal property, any product transferred electronically, services, parking, or transportation at a visitor attraction.

Source: SL 2002, ch 63, § 6; SL 2008, ch 51, § 64.



§ 10-45D-7 Application of seasonal tax on spectator events.

10-45D-7. Application of seasonal tax on spectator events. The tax imposed by § 10-45D-2 applies to the gross receipts from admission to a spectator event and from the sale of tangible personal property, any product transferred electronically, services, parking, or transportation at a spectator event.

Source: SL 2002, ch 63, § 7; SL 2008, ch 51, § 65.



§ 10-45D-8 Nonprofit organizations exempt.

10-45D-8. Nonprofit organizations exempt. Gross receipts from the rental of rooms or sites at a lodging establishment or campground owned by nonprofit religious, educational, or youth organization are exempt from the tax imposed by § 10-45D-2 if rented to a member of such organization.

Source: SL 2002, ch 63, § 8.



§ 10-45D-8.1 Receipts from nonprofit shooting range exempt.

10-45D-8.1. Receipts from nonprofit shooting range exempt. Gross receipts from the operation of a shooting range owned by any nonprofit organization are exempt from the tax imposed by § 10-45D-2.

Source: SL 2003, ch 71, § 1.



§ 10-45D-9 Administration by department.

10-45D-9. Administration by department. The tax imposed by § 10-45D-2 shall be collected and administered by the Department of Revenue.

Source: SL 2002, ch 63, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45D-10 , 10-45D-10.1. Repealed.

10-45D-10, 10-45D-10.1. Repealed by SL 2006, ch 61, §§ 3, 11, eff. Feb. 6, 2006.



§ 10-45D-10.2 Filing return and remitting tax--Time for filing and remittance--Extension--Penaltyfor untimely return or remittance.

10-45D-10.2. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period, or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45D-11 Repealed.

10-45D-11. Repealed by SL 2007, ch 65, § 4.



§ 10-45D-12 Application of other laws.

10-45D-12. Application of other laws. The definitions, administrative, collection, and enforcement provisions of chapters 10-45 and 10-46 apply to the tax imposed by §§ 10-45D-1 to 10-45D-14, inclusive, where applicable.

Source: SL 2002, ch 63, § 12.



§ 10-45D-13 Promulgation of rules.

10-45D-13. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 2002, ch 63, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45D-14 Prohibited acts--Misdemeanor or felony.

10-45D-14. Prohibited acts--Misdemeanor or felony. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by §§ 10-45D-1 to 10-45D-2, inclusive, is guilty of a Class 6 felony;

(2) Fails to pay tax due under §§ 10-45D-1 to 10-45D-14, inclusive, within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by § 10-45D-13 or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by §§ 10-45D-1 to 10-45D-14, inclusive, within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Willfully violates any rule of the secretary of revenue for the administration and enforcement of the provisions of §§ 10-45D-1 to 10-45D-14, inclusive, is guilty of a Class 1 misdemeanor; or

(6) Violates either subdivision (2) or subdivision (4) of this section two or more times in any twelve-month period is guilty of a Class 6 felony.
Source: SL 2002, ch 63, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 96, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 46 - Use Tax

§ 10-46-1 Definition of terms.

10-46-1. Definition of terms. Terms, as used in this chapter mean:

(1) "Business," any activity engaged in by any person or caused to be engaged in by such person with the object of gain, benefit or advantage either direct or indirect;

(2) "Candy," any preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruits, nuts or other ingredients or flavorings in the form of bars, drops, or pieces. The term, candy, does not include any preparation containing flour and does not require refrigeration;

(3) "Delivery charges," charges by the retailer for preparation and delivery to a location designated by the purchaser of tangible personal property, any product transferred electronically, or services including transportation, shipping, postage, handling, crating, and packing. The term does not include postage for direct mail;

(4) "Fair market value," the price at which a willing seller and willing buyer will trade. Fair market value shall be determined at the time of purchase. If a public corporation is supplying tangible personal property or any product transferred electronically that will be used in the performance of a contract, fair market value shall be determined pursuant to § 5-18B-7. This definition also applies to chapter 10-45;

(5) "Food" and "food ingredient," any substance, whether in liquid, concentrated, solid, frozen, dried, or dehydrated form, that is sold for ingestion or chewing by humans and is consumed for its taste or nutritional value. The term, food, does not include alcoholic beverages, tobacco, or prepared food;

(6) "Included in the measure of tax," the tangible personal property, any product transferred electronically, or the service was purchased from a retailer licensed under chapter 10-45 and that retailer has included the tax in the amount received from the sale;

(7) "In this state" or "in the state," within the exterior limits of the State of South Dakota and includes all territory within such limits owned by or ceded to the United States of America;

(8) "Prepared food," any food sold in a heated state or heated by the seller; two or more food ingredients mixed or combined by the seller for sale as a single item; or food sold with eating utensils provided by the seller, including plates, knives, forks, spoons, glasses, cups, napkins, or straws. A plate does not include a container or packaging used to transport the food.

Prepared food does not include food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the Food and Drug Administration in chapter 3, part 401.11 of its Food Code as of January 1, 2003, so as to prevent food borne illnesses;

(8A) "Product transferred electronically," any product obtained by the purchaser by means other than tangible storage media. A product transferred electronically does not include any intangible such as a patent, stock, bond, goodwill, trademark, franchise, or copyright.

(9) "Purchase," any transfer, exchange, or barter, conditional or otherwise, in any manner or by any means whatsoever, for a consideration. A transaction, whereby the possession of property is transferred but the seller retains the title as security for the payment of the price, is a purchase;

(10) "Purchase price," shall have the same meaning as gross receipts defined in chapter 10-45;

(11) "Retailer," any person performing services in this state or engaged in the business of selling tangible personal property or products transferred electronically for use, storage or other consumption within the meaning of this chapter. However, if in the opinion of the secretary of revenue, it is necessary for the efficient administration of this chapter to regard any salesmen, representatives, truckers, peddlers, or canvassers as agents of the dealers, distributors, supervisors, employers, or persons under whom they operate or from whom they obtain the tangible personal property or any product transferred electronically sold by them irrespective of whether they are making sales on their own behalf or on behalf of such dealers, distributors, supervisors, employers, or persons, the secretary of revenue may so regard them and may regard the dealers, distributors, supervisors, employers, or persons as retailers for purposes of this chapter;

(12) "Retailer maintaining a place of business in the state," any retailer having or maintaining within this state, directly or by a subsidiary, an office, distribution house, sales house, warehouse, or other place of business, or any agents operating within the state under the authority of the retailer or its subsidiary, irrespective of whether such place of business or agent is located here permanently or temporarily or whether such retailer or subsidiary is admitted to do business within this state pursuant to the laws of the State of South Dakota granting the rights of foreign corporations to do business in this state;

(13) "Secretary," the secretary of the Department of Revenue or any duly authorized and appointed assistant, deputies, or agents of the secretary charged with the administration or enforcement of this chapter;

(14) "Soft drinks," any nonalcoholic beverages that contain natural or artificial sweeteners. The term, soft drinks, does not include any beverage that contains milk or milk products, soy, rice of similar milk substitutes, or greater than fifty percent of vegetable or fruit juice by volume;

(15) "Storage," any keeping or retention in this state for use or other consumption in the State of South Dakota for any purpose except sale in the regular course of business;

(16) "Tangible personal property," personal property that can be seen, weighed, measured, felt, or touched, or that is in any other manner perceptible to the senses if furnished or delivered to consumers or users within this state. The term includes electricity, water, gas, steam, and prewritten computer software;

(17) "Use," the exercise of right or power over tangible personal property or any product transferred electronically incidental to the ownership of that property, except that it does not include the sale of that property in the regular course of business. Use also includes the use of the types of services, the gross receipts from the sale of which are to be included in the measure of the tax imposed by chapter 10-45, and the delivery or causing delivery into this state of tangible personal property or any product transferred electronically intended to advertise any product or service or promote or facilitate any sale to South Dakota residents.
Source: SL 1939, ch 276, § 2; SDC Supp 1960, § 57.4302; SL 1979, ch 84, § 6A; SL 1982, ch 117, § 1; SL 1982, ch 118, § 3; SL 1987, ch 108, § 1; SL 2002, ch 64, § 29; SL 2003, ch 61, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 187, § 6; SL 2005, ch 69, § 2; SL 2007, ch 62, § 1; SL 2008, ch 51, §§ 31 to 36; SL 2010, ch 59, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 2, § 120.



§ 10-46-1.1 Lease or rental defined--Exclusions.

10-46-1.1. Lease or rental defined--Exclusions. For the purpose of the tax imposed by this chapter, the term, lease or rental, means any transfer of possession or control of tangible personal property or any product transferred electronically for a fixed or indeterminate term for consideration. A lease or rental may include future options to purchase or extend. Lease or rental does not include:

(1) A transfer of possession or control of property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments;

(2) A transfer or possession or control of property under an agreement that requires the transfer of title upon completion of required payments and payment of an option price does not exceed the greater of one hundred dollars or one percent of the total required payments; or

(3) Providing tangible personal property along with an operator for a fixed or indeterminate period of time. A condition of this exclusion is that the operator is necessary for the equipment to perform as designed. For the purpose of this subdivision, an operator shall do more than maintain, inspect, or set-up the tangible personal property.
Source: SL 2003, ch 61, § 11; SL 2008, ch 51, § 37.



§ 10-46-1.2 Telecommunications service defined.

10-46-1.2. Telecommunications service defined. The term, telecommunications service, as used in this chapter, means the electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points. The term, telecommunications service, includes such transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether such service is referred to as voice over internet protocol services or is classified by the Federal Communications Commission as enhanced or value added.

The term, telecommunications service, does not include:

(1) Data processing and information services that allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser where such purchaser's primary purpose for the underlying transaction is the processed data or information;

(2) Installation or maintenance of wiring or equipment on a customer's premises;

(3) Tangible personal property;

(4) Advertising, including directory advertising;

(5) Billing and collection services provided to third parties;

(6) Internet access service;

(7) Radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance and routing of such services by the programming service provider. Radio and television audio and video programming services shall include but not be limited to cable service as defined in 47 USC 522(6), as of June 1, 2007, and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 CFR 20.3;

(8) Ancillary services; or

(9) Digital products delivered electronically, including but not limited to software, music, video, reading materials, or ring tones.

The term, telecommunications service, includes the following services:

(1) "800 service," any telecommunications service that allows a caller to dial a toll-free number without incurring a charge for the call;

(2) "900 service," an inbound toll telecommunications service purchased by a subscriber that allows the subscriber's customers to call in to the subscriber's prerecorded announcement or live service. A 900 service does not include the charge for the collection of services provided by the seller of the telecommunications services to the subscriber or service or product sold by the subscriber to the subscriber's customer;

(3) "Fixed wireless service," a telecommunications service that provides radio communication between fixed points;

(4) "Mobile wireless service," a telecommunications service that is transmitted, conveyed, or routed regardless of the technology used, where either the origination point or termination point, or both, of the transmission, conveyance, or routing are not fixed;

(5) "Paging service," a telecommunications service that provides transmission of coded radio signals for the purpose of activation specific pages. Such transmissions may include either messages or sounds, or both;

(6) "Prepaid calling service," the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(7) "Prepaid wireless calling service," a telecommunications service that provides the right to utilize mobile wireless service as well as other nontelecommunications services, including the download of digital products delivered electronically, content and ancillary services, which must be paid for in advance that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(8) "Private communication service," a telecommunications service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels; and

(9) "Value-added non-voice data service," a service that otherwise meets the definition of telecommunications services in which computer processing applications are used to act on the form, content, code, or protocol of the information or data primarily for a purpose other than transmission, conveyance, or routing.
Source: SL 2008, ch 52, § 3; SL 2009, ch 47, § 5.



§ 10-46-1.3 Definition of terms related to telecommunications service and ancillary services.

10-46-1.3. Definition of terms related to telecommunications service and ancillary services. Terms used in this chapter mean:

(1) "Intrastate telecommunications service," a telecommunications service that originates in one United States state or a United States territory or possession, and terminates in the same United States state or a United States territory or possession;

(2) "Interstate telecommunications service," a telecommunications service that originates in one United States state, or a United States territory or possession, and terminates in a different United States state or a United States territory or possession;

(3) "International telecommunications service," a telecommunications service that originates or terminates in the United States and terminates or originates outside the United States, respectively. United States includes the District of Columbia or a United States territory or possession;

(4) "Ancillary services," services that are associated with or incidental to the provision of telecommunications services, including detailed telecommunications billing, directory assistance, vertical service, and voice mail services;

(5) "Detailed telecommunications billing service," an ancillary service of separately stating information pertaining to individual calls on a customer's billing statement;

(6) "Directory assistance," an ancillary service of providing telephone number information, address information, or telephone number information and address information;

(7) "Vertical service," an ancillary service that is offered in connection with one or more telecommunications services, which offers advanced calling features that allow customers to identify callers and to manage multiple calls and call connections, including conference bridging services;

(8) "Voice mail service," an ancillary service that enables the customer to store, send, or receive recorded messages. The term does not include any vertical services that the customer may be required to have in order to utilize the voice mail service;

(9) "Conference bridging service," an ancillary service that links two or more participants of an audio or video conference call and may include the provision of a telephone number. The term does not include the telecommunications services used to reach the conference bridge.
Source: SL 2009, ch 47, § 6; SL 2010, ch 56, § 2.



§ 10-46-2 Tax on tangible personal property purchased for use in state--Rate based on purchaseprice.

10-46-2. Tax on tangible personal property purchased for use in state--Rate based on purchase price. An excise tax is hereby imposed on the privilege of the use, storage, and consumption in this state of tangible personal property purchased for use in this state at the same rate of percent of the purchase price of said property as is imposed pursuant to chapter 10-45.

Source: SL 1939, ch 276, § 3; SL 1953, ch 471, § 1; SDC Supp 1960, § 57.4303 (1); SL 2001, ch 56, § 7.



§ 10-46-2.1 Tax imposed on use of services--Exemptions--"Related corporation" defined.

10-46-2.1. Tax imposed on use of services--Exemptions--"Related corporation" defined. For the privilege of using services in South Dakota, except those types of services exempted by § 10-46-17.3, there is imposed on the person using the service an excise tax equal to four percent of the value of the services at the time they are rendered. However, this tax may not be imposed on any service rendered by a related corporation as defined in subdivision 10-43-1(11) for use by a financial institution as defined in subdivision 10-43-1(4) or on any service rendered by a financial institution as defined in subdivision 10-43-1(4) for use by a related corporation as defined in subdivision 10-43-1(11). For the purposes of this section, the term related corporation includes a corporation which together with the financial institution is part of a controlled group of corporations as defined in 26 U.S.C. § 1563 as in effect on January 1, 1989, except that the eighty percent ownership requirements set forth in 26 U.S.C. § 563(a)(2)(A) for a brother-sister controlled group are reduced to fifty-one percent. For the purpose of this chapter, services rendered by an employee for the use of his employer are not taxable.

Source: SL 1979, ch 84, § 6D; SL 1980, ch 325, § 21; SL 1983, ch 97, § 2; SL 1987, ch 98, § 10; SL 1988, ch 106, § 1; SL 1989, ch 110, § 2.



§ 10-46-2.2 Tax on use of rented property and products transferred electronically.

10-46-2.2. Tax on use of rented property and products transferred electronically. An excise tax is imposed upon the privilege of the use of rented tangible personal property and any product transferred electronically in this state at the rate of four percent of the rental payments upon the property.

Source: SL 1983, ch 86, § 7; SL 1987, ch 98, § 11; SL 1988, ch 106, § 1; SL 2008, ch 51, § 38.



§ 10-46-2.3 Exemption of use of property leased.

10-46-2.3. Exemption of use of property leased. The use, storage, or consumption of tangible personal property and any product transferred electronically actually leased to persons in this state is exempted from the provisions of this chapter and the tax imposed by it.

Source: SL 1983, ch 86, § 5; SL 2008, ch 51, § 39.



§ 10-46-2.4 Certain purchases considered for resale purposes.

10-46-2.4. Certain purchases considered for resale purposes. Services purchased by an engineer, architect, or surveyor on behalf of a client in the performance of a contract for such client shall be considered purchases for resale purposes.

Source: SL 1988, ch 107, § 2.



§ 10-46-2.5 Chemicals purchased for use by lawn and garden services considered purchases forresale.

10-46-2.5. Chemicals purchased for use by lawn and garden services considered purchases for resale. Chemicals purchased for use by lawn and garden services (industry no. 0782) as enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, and used in such services shall be considered as purchases for resale.

Source: SL 1989, ch 114, § 2.



§ 10-46-2.6 Materials purchased for floor laying service considered purchase for resale.

10-46-2.6. Materials purchased for floor laying service considered purchase for resale. Carpet, floor covering, tacks, glue, and other materials purchased for use by floor laying and other floor work not elsewhere classified (industry no. 1752) as enumerated in the Standard Industrial Classification Manual of 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, and used for such work are purchases for resale.

Source: SL 1991, ch 108, § 7.



§ 10-46-2.7 Exemption for gross receipts pursuant to contract requiring retailer to displayproducts or signage--Exception.

10-46-2.7. Exemption for gross receipts pursuant to contract requiring retailer to display products or signage--Exception. There are hereby exempted from the provisions of this chapter and the tax imposed by it, gross receipts received by a retailer from a manufacturer, wholesaler, or distributor pursuant to a written contract between the retailer and manufacturer, wholesaler, or distributor that requires the retailer to display the manufacturer, wholesaler, or distributor's product or signage in a specified manner or location. Any discount or deferred payment received by a retailer from a distributor, wholesaler, or manufacturer for purchasing a product for sale at retail does not constitute gross receipts subject to the tax imposed by this chapter.

Source: SL 2003, ch 62, § 2.



§ 10-46-2.8 Tax on use of product transferred electronically.

10-46-2.8. Tax on use of product transferred electronically. An excise tax is hereby imposed on the use, storage, or consumption in this state of any product transferred electronically purchased for use in this state at the same rate of percent of the purchase price of any product transferred electronically as is imposed pursuant to chapter 10-45.

The tax is imposed if:

(1) The sale is to an end user;

(2) The sale is to a person who is not an end user, unless otherwise exempted by this chapter;

(3) The seller grants the right of permanent or less than permanent user of the products transferred electronically; or

(4) The sale is conditioned or not conditioned upon continued payment.

For the purposes of this section, the term, end user, does not include any person who received by contract any product transferred electronically for further commercial broadcast, rebroadcast, transmission, retransmission, licensing, relicensing, distribution, redistribution, or exhibition of the product, in whole or in part, to another person.

For the purposes of this section, the term, permanent use, means perpetual or for an indefinite or unspecified length of time. The sale of a digital code that may be utilized to obtain a product transferred electronically shall be taxed in the same manner as the product transferred electronically. A digital code is a code that permits a purchaser to obtain at a later date a product transferred electronically.

Source: SL 2008, ch 51, § 30.



§ 10-46-3 Tax on tangible personal property and electronically transferred products notoriginally purchased for use in state--Property more than seven years old.

10-46-3. Tax on tangible personal property and electronically transferred products not originally purchased for use in state--Property more than seven years old. An excise tax is imposed on the privilege of the use, storage or consumption in this state of tangible personal property or any product transferred electronically not originally purchased for use in this state, but thereafter used, stored or consumed in this state, at the same rate of percent of the fair market value of the property at the time it is brought into this state as is imposed by § 10-45-2. The use, storage, or consumption of tangible personal property or any product transferred electronically more than seven years old at the time it is brought into the state by the person who purchased such property for use in another state is exempt from the tax imposed herein. The secretary may promulgate rules pursuant to chapter 1-26 relating to the determination of the age and value of the tangible personal property or the product transferred electronically brought into this state.

Source: SL 1953, ch 471, § 1; SDC Supp 1960, § 57.4303 (2); SL 1984, ch 90; SL 1991, ch 106; SL 2008, ch 51, § 40.



§ 10-46-4 Tax imposed on person using property.

10-46-4. Tax imposed on person using property. In addition, said tax is hereby imposed upon every person using, storing, or otherwise consuming such property within this state until such tax has been paid directly to a retailer or the secretary of revenue as hereinafter provided.

Source: SL 1939, ch 276, § 3; SL 1953, ch 471, § 1; SDC Supp 1960, § 57.4303 (3); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-5 Contractors and subcontractors taxed on property used in performance of contract--Fabrication costs excluded.

10-46-5. Contractors and subcontractors taxed on property used in performance of contract--Fabrication costs excluded. If a contractor or subcontractor, as defined in chapters 10-46A and 10-46B, uses tangible personal property or any product transferred electronically in the performance of a contract or to fulfill contract or subcontract obligations, whether the title to the property is in the name of the contractor, subcontractor, contractee, subcontractee, or any other person, or whether the titleholder of the property would be subject to pay the sales or use tax, the contractor or subcontractor shall pay a tax at the rate prescribed by § 10-45-2, measured by the purchase price or fair market value of the property, whichever is greater, unless the property has been previously subjected to a sales or use tax, in this state and the tax due thereon has been paid. However, if the contractor or subcontractor fabricates tangible personal property for use in the performance of a contract, fair market value excludes the value of the contractor's or subcontractor's fabrication costs.

Source: SDC Supp 1960, § 57.4303 (4) as added by SL 1966, ch 256; SL 1977, ch 99, § 2; SL 1982, ch 118, § 1; SL 1992, ch 91, § 1; SL 2008, ch 51, § 41.



§ 10-46-5.1 Sectional homes not vehicles--Contractors taxed on materials used in construction--Sectional homes defined.

10-46-5.1. Sectional homes not vehicles--Contractors taxed on materials used in construction--Sectional homes defined. If a sectional home is permanently affixed to real property, it is not a vehicle subject to registration under chapter 32-3, and shall be classified as real property. A contractor who erects such a home shall hold a sales tax or use tax license and pay use tax based upon the fair market value of the raw materials used to construct and erect the home.

For the purpose of this section, the term, sectional home, means any home pre-built in part or in whole for the purpose of permanent placement on a foundation. Mobile homes as defined by subdivision 32-3-1(8) and manufactured homes as defined in subdivision 32-3-1(6) are not sectional homes.

Source: SDCL, § 10-46-5 as added by SL 1977, ch 99, § 2; SL 1987, ch 29, § 7; SL 2005, ch 71, § 2.



§ 10-46-5.2 Materials incorporated in construction work--Restriction on application of rateincrease.

10-46-5.2. Materials incorporated in construction work--Restriction on application of rate increase. No tax increase may be levied on materials incorporated in construction work pursuant to construction contracts bid or entered into on or before the effective date of the tax increase.

Source: SL 1984, ch 93, § 2; SL 2001, ch 56, § 8.



§ 10-46-5.3 Value of molds and dies.

10-46-5.3. Value of molds and dies. The value of molds and dies produced in connection with the fabrication or manufacture of other tangible personal property is limited to the cost of materials incorporated in the molds or dies to the extent the cost of such materials have not previously been subjected to sales or use tax.

Source: SL 1992, ch 91, § 2.



§ 10-46-5.4 Exemption of materials becoming part of out-of-state signage or advertising.

10-46-5.4. Exemption of materials becoming part of out-of-state signage or advertising. Notwithstanding the provisions of § 10-46-5, the use in this state of tangible personal property and any product transferred electronically that becomes an integral and component part of a final product manufactured by a business classified in signs and advertising specialities, (industry no. 3993) in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, that is installed by the manufacturer outside of this state is exempt from the tax imposed by this chapter.

Source: SL 2003, ch 67, § 1; SL 2008, ch 51, § 42.



§ 10-46-6 Exemption of property and services subject to sales tax.

10-46-6. Exemption of property and services subject to sales tax. The use in this state of tangible personal property, any product transferred electronically, or services, the gross receipts from the sale of which are to be included in the measure of the tax imposed by chapter 10-45, and any amendments made or which may hereafter be made thereto, is hereby specifically exempted from the tax imposed by this chapter.

Source: SL 1939, ch 276, § 4 (1); SDC Supp 1960, § 57.4304 (1); SL 1979, ch 84, § 6B; SL 2008, ch 51, § 43.



§ 10-46-6.1 Credit for sales or use tax paid to another state--Reciprocity required.

10-46-6.1. Credit for sales or use tax paid to another state--Reciprocity required. The amount of any use tax imposed with respect to tangible personal property, any product transferred electronically, or services shall be reduced by the amount of any sales or use tax previously paid by the taxpayer with respect to the property on account of liability to another state or its political subdivisions. However, no credit may be given under this section where taxes paid on tangible personal property, any product transferred electronically, or services in another state or its political subdivisions of that state does not reciprocally grant a credit for taxes paid on similar tangible personal property or any product transferred electronically.

Source: SL 1971, ch 81; SL 1979, ch 84, § 6C; SL 2008, ch 51, § 44.



§ 10-46-6.2 Exemption for credit services by credit bureaus to certain financial institutions.

10-46-6.2. Exemption for credit services by credit bureaus to certain financial institutions. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the use of credit services provided by credit bureaus to financial institutions as defined in § 10-43-1, which financial institutions are paying taxes pursuant to the provisions of chapter 10-43.

Source: SL 1991, ch 102, § 2.



§ 10-46-7 Constitutional exemptions from tax--Property of public agencies.

10-46-7. Constitutional exemptions from tax--Property of public agencies. Tangible personal property and any product transferred electronically, the storage, use, or other consumption of which this state is prohibited from taxing under the Constitution or laws of the United States of America or under the Constitution of this state, or tangible personal property and any product transferred electronically sold to the United States, the State of South Dakota, or any public or municipal corporation of the state which is for the use, storage, or consumption of such public corporations is hereby specifically exempt from the tax imposed by this chapter.

Source: SL 1939, ch 276, § 4 (3); SL 1943, ch 301; SL 1953, ch 471; SL 1955, ch 419, § 1; SDC Supp 1960, § 57.4304 (3); SL 1970, ch 75; SL 1999, ch 222, § 1; SL 2008, ch 51, § 45.



§ 10-46-7.1 Repealed.

10-46-7.1. Repealed by SL 1995, ch 68, § 30.



§ 10-46-8 Exemption of property brought in for personal use of nonresident.

10-46-8. Exemption of property brought in for personal use of nonresident. The use in this state of all articles of tangible personal property and any product transferred electronically brought into the State of South Dakota by a nonresident individual thereof for his or her personal use or enjoyment while within the state, is hereby specifically exempted from the tax imposed by this chapter.

Source: SL 1939, ch 276, § 4 (5); SDC Supp 1960, § 57.4304 (5); SL 2008, ch 51, § 46.



§ 10-46-9 Exemption of raw material, parts and newsprint for manufacture of products to besold at retail.

10-46-9. Exemption of raw material, parts and newsprint for manufacture of products to be sold at retail. The use in this state of tangible personal property including containers, labels and shipping case thereof which is intended shall, by means of fabrication, compounding or manufacture become a part of other tangible personal property intended to be sold ultimately at retail within or without the State of South Dakota, is hereby specifically exempted from the tax imposed by this chapter. The term tangible personal property shall be construed to include without limiting the meaning of said term, raw material and newspaper print.

Source: SL 1939, ch 276, § 4 (7); SL 1943, ch 303; SDC Supp 1960, § 57.4304 (6).



§ 10-46-9.1 Ink and newsprint used to produce shoppers' guides exempt--Shoppers' guidesdefined.

10-46-9.1. Ink and newsprint used to produce shoppers' guides exempt--Shoppers' guides defined. Ink and newsprint when used in the production of shoppers' guides are hereby exempt from the tax imposed under this chapter.

For the purposes of this section the term, shoppers' guide, includes advertising publications whose advertisements are solicited from the general public and whose publications are for free distribution to the general public and are published regularly at least once a month, consisting of printed sheets containing advertising, bearing a date of issue, and devoted to advertising of general interest.

Source: SL 1977, ch 100, § 2.



§ 10-46-9.2 Brokers' and agents' services exempt from tax.

10-46-9.2. Brokers' and agents' services exempt from tax. The tax imposed by this chapter shall not apply to services of brokers and agents licensed under Title 47.

Source: SL 1979, ch 306, § 3.



§ 10-46-9.3 Packaging and container materials as tax exempt raw material.

10-46-9.3. Packaging and container materials as tax exempt raw material. Containers, labels, cartons, packing cases, wrapping paper, twine, glue, bags, bottles, shipping cases, wrapping film, strapping, rope, tape, cans, lids, boxes, pads, dividers, stockinettes, casings, and similar articles and receptacles used or consumed by manufacturers, processors, or fabricators are raw material within the meaning of § 10-46-9 and are not subject to sales or use tax.

Source: SL 1982, ch 114.



§ 10-46-9.4 Packaging and container materials sold to retailers exempt.

10-46-9.4. Packaging and container materials sold to retailers exempt. There are specifically exempted from the provisions of this chapter, and from the computation of tax imposed by it, gross receipts from the sale of paper and plastic bags, wrapping paper, twine, tape, and similar articles sold to retailers licensed under this chapter if the retailer uses the articles as wrappers or containers to hold other tangible personal property sold by the retailer and subject to sales or use tax and the articles are supplied free by the retailer as a convenience to the customer.

Source: SL 1984, ch 85, § 2.



§ 10-46-9.5 Exemption of certain sales commissions.

10-46-9.5. Exemption of certain sales commissions. Unless otherwise specifically subject to tax, the gross receipts resulting from fees or commissions received for rendering a service which provides for the sale of tangible personal property, any product transferred electronically, or services is exempt from the tax imposed by this chapter.

Source: SL 1988, ch 113, § 2; SL 2008, ch 51, § 47.



§ 10-46-9.6 Exemption of gross receipts from sale of certain replacement parts.

10-46-9.6. Exemption of gross receipts from sale of certain replacement parts. There are exempted from the provisions of this chapter and from the computation of the tax imposed by it, the gross receipts from the sale of replacement parts that are sold to retailers and which will be installed in tangible personal property that will ultimately be for resale.

Source: SL 1989, ch 111, § 2.



§ 10-46-9.7 to 10-46-12.1. Repealed.

10-46-9.7 to 10-46-12.1. Repealed by SL 1995, ch 68, §§ 31 to 35.



§ 10-46-13 Repealed.

10-46-13. Repealed by SL 1985, ch 241, § 20.



§ 10-46-13.1 Exemption of motor vehicles exempt from excise tax.

10-46-13.1. Exemption of motor vehicles exempt from excise tax. The use in this state of motor vehicles exempt from the motor vehicle excise tax pursuant to § 32-5B-2 is specifically exempted from the tax imposed by this chapter.

Source: SL 1987, ch 103, § 2; SL 1988, ch 110, § 2; SL 2012, ch 67, § 4.



§ 10-46-13.2 Repealed.

10-46-13.2. Repealed by SL 1995, ch 68, § 36.



§ 10-46-14 Exemption of commodities otherwise taxed.

10-46-14. Exemption of commodities otherwise taxed. The use in this state of gasoline, motor fuel, and special fuel subject to tax under chapter 10-47B is specifically exempted from the tax imposed by this chapter.

Source: SL 1939, ch 276, § 4(4); SL 1949, ch 424; SDC Supp 1960, § 57.4304(4); SL 1970, ch 74, § 3; SL 1979, ch 87, § 5; SL 1982, ch 119; SL 1983, ch 100, § 72; SL 1989, ch 117; SL 1991, ch 107, § 1.



§ 10-46-15 Exemption of property of educational institutions and hospitals--Use of property byindividuals taxable--Registration of motor vehicles--Quarterly reports.

10-46-15. Exemption of property of educational institutions and hospitals--Use of property by individuals taxable--Registration of motor vehicles--Quarterly reports. The gross receipts from sales of tangible personal property, any product transferred electronically, and the gross receipts from sales, furnishing or service of electrical energy, natural and artificial gas, water and communication service to and for use by religious educational institutions and private educational institutions currently recognized as exempt under section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 1983, and nonprofit, charitable hospitals when purchases are made by authorized officials, payment made from the institution's funds and title to the property retained in the name of the institutions, are specifically exempted from the tax imposed by this chapter. For the purposes of this section, a private educational institution shall be defined as an institution currently recognized as exempt under section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 1995, maintaining a campus physically located within this state; and accredited by the South Dakota Department of Education or the North Central Association of Colleges and Schools.

This exemption does not extend to sales to or purchases of tangible personal property or any product transferred electronically for the personal use of officials, members, or employees of such institutions or to sales to or purchases of tangible personal property or any product transferred electronically used in the operation of a taxable retail business. The exemption provided in this section does not, in any manner, relieve the institution from the payment of the additional and further license fee imposed on the registration of motor vehicles. All institutions claiming this exemption shall, at the end of each quarter of each calendar year, file with the Department of Revenue a list of all purchases on which exemption was claimed, fully itemized, showing name and address of vendors, description of property purchased, purchase price, and brief explanation of use or intended use.

Source: SL 1951, ch 453; SDC Supp 1960, § 57.4304 (8); SL 1983, ch 96, § 2; SL 1995, ch 68, § 37; SL 2003, ch 272, § 63; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 63, 82; SL 2008, ch 51, § 48; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-15.1 Exemption of insulin for human use.

10-46-15.1. Exemption of insulin for human use. The use in this state of insulin, to the extent used by humans, that is not sold by prescription is specifically exempt from the tax imposed by this chapter.

Source: SL 1974, ch 98, § 2; SL 1984, ch 88, § 2; SL 1989, ch 106, § 2; SL 2003, ch 61, § 12.



§ 10-46-15.2 Exemption of authorized purchases made with food stamps.

10-46-15.2. Exemption of authorized purchases made with food stamps. There are hereby specifically exempted from the tax imposed by this chapter the gross receipts resulting from authorize purchases made with food stamps under the provision of the Food Stamp Act of 1977 (P.L. 95-113), codified at 7 U.S.C. § 2012(g), as amended through January 1, 2001.

Source: SL 1987, ch 106, § 2; SL 2001, ch 56, § 9.



§ 10-46-15.3 Exemption of authorized purchases of food.

10-46-15.3. Exemption of authorized purchases of food. There are hereby specifically exempted from the tax imposed by this chapter the gross receipts resulting from authorized purchases of food made under Section 17(c) of the Child Nutrition Act of 1966 (42 U.S.C. § 1786(c)).

Source: SL 1987, ch 106, § 4.



§ 10-46-15.4 Exemption of fair market value of property or service given without charge to exemptorganization.

10-46-15.4. Exemption of fair market value of property or service given without charge to exempt organization. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, the fair market value of any tangible personal property, product transferred electronically, or service given without charge to an institution, organization, or group exempt from the tax imposed by this chapter.

Source: SL 1987, ch 105, § 2; SL 2008, ch 51, § 49.



§ 10-46-15.5 Exemption of prescribed drugs used by humans.

10-46-15.5. Exemption of prescribed drugs used by humans. The use in this state of drugs as defined by rule promulgated by the secretary of revenue pursuant to chapter 1-26 to the extent used by humans, if the drugs are prescribed by prescription, dispensed, or administered by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist, is specifically exempt from the tax imposed by this chapter.

Source: SL 2003, ch 61, § 14; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46-15.6 Exemption of prescribed medical equipment or prosthetic devices used by humans.

10-46-15.6. Exemption of prescribed medical equipment or prosthetic devices used by humans. The use in this state of durable medical equipment, mobility enhancing equipment, and prosthetic devices as defined by rule promulgated by the secretary of revenue pursuant to chapter 1-26 to the extent used by humans, if the durable medical equipment, mobility enhancing equipment, and prosthetic devices are prescribed by prescription by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist, is specifically exempt from the tax imposed by this chapter.

Source: SL 2003, ch 61, § 15; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46-15.7 Exemption of prescribed medical devices used by humans.

10-46-15.7. Exemption of prescribed medical devices used by humans. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the use of any medical device, as that term is defined in this section, to the extent used by humans, if the medical device is prescribed by prescription by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist. The term, medical device, means any instrument, apparatus, implement, contrivance, or other similar or related article, including a component, part, or accessory, that is prescribed for use on a single patient and that is:

(1) Recognized in the official National Formulary, or the United States Pharmacopoeia, or any supplement to them;

(2) Intended for use in the diagnosis of disease or other conditions, or in the cure, mitigation, treatment, detection, or prevention of disease, of the human body; or

(3) Intended to affect the structure or any function of the human body, and that does not achieve any of it's primary intended purposes through chemical action within or on the human body and that is not dependent upon being metabolized for the achievement of any of its primary intended purposes.

A medical device is not durable medical equipment, mobility enhancing equipment, or a prosthetic device.

Source: SL 2003, ch 61, § 16.



§ 10-46-16 Exemption of livestock, poultry, ostriches, emus, or rheas used in producing taxablefinal product.

10-46-16. Exemption of livestock, poultry, ostriches, emus, or rheas used in producing taxable final product. No gross receipts from sales of livestock or live poultry, ostriches, emus, or rheas, if such sales are a part of a series of transactions incident to producing a finished product intended to be offered for an ultimate retail sale, shall be taxable under this chapter, except that an ultimate retail sale interrupting the series of transactions with an intended final use or consumption shall be taxable.

Source: SL 1951, ch 461; SDC Supp 1960, § 57.3202-1; SL 1992, ch 94, § 4.



§ 10-46-16.1 Exemption of gross receipts from sale of live gamebirds by producer to certainnonprofit organizations.

10-46-16.1. Exemption of gross receipts from sale of live gamebirds by producer to certain nonprofit organizations. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts from the sale of live gamebirds sold by the producer to nonprofit organizations which release such birds or to commercial hunting operators who charge fees to hunt such birds.

Source: SL 1989, ch 108, § 2.



§ 10-46-16.2 Exemption of gross receipts from sales of certain animals.

10-46-16.2. Exemption of gross receipts from sales of certain animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of live cattle, buffalo, sheep, goats, swine, poultry, ostriches, emus, rheas, and domesticated fur-bearing animals defined in chapter 40-35, used or to be used as breeding or production stock, and horses and other animals within the family equidae. The term, poultry, does not include any fowl other than domestic fowl kept and raised for the market or the production of eggs for human consumption.

Source: SL 1989, ch 113, § 3; SL 1992, ch 94, § 5.



§ 10-46-16.3 Exemption of gross receipts from sale of feed and bedding for certain animals.

10-46-16.3. Exemption of gross receipts from sale of feed and bedding for certain animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of feed and bedding for cattle, buffalo, sheep, goats, swine, pheasants, partridges, quail, poultry, ostriches, emus, rheas, and domesticated fur-bearing animals defined in chapter 40-35, if such feed or bedding is used by farmers or ranchers who are regularly engaged in the business of raising and feeding such animals, or producing milk for sale for human consumption, and horses and other animals within the family equidae. The term, poultry, does not include any fowl other than domestic fowl kept and raised for the market or the production of eggs for human consumption. The term, bedding, only includes straw, corn stover, and bean straw.

Source: SL 1989, ch 113, § 4; SL 1992, ch 94, § 6; SL 2006, ch 49, § 2; SL 2012, ch 70, § 2.



§ 10-46-16.4 Exemption for sale of certain live nondomestic animals.

10-46-16.4. Exemption for sale of certain live nondomestic animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of any live nondomestic animal regulated by the Animal Industry Board pursuant to § 40-3-26, if the animal is to be used by a farmer or rancher who is regularly engaged in the breeding and raising of such animals.

Source: SL 1993, ch 311, § 12.



§ 10-46-16.5 Exemption for sale of feed for certain live nondomestic animals.

10-46-16.5. Exemption for sale of feed for certain live nondomestic animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of feed for any nondomestic animal regulated by the Animal Industry Board pursuant to § 40-3-26, if the feed is to be used by a farmer or rancher who is regularly engaged in the breeding and raising of such animals.

Source: SL 1993, ch 311, § 13.



§ 10-46-16.6 Exemption for sale of swine or cattle semen.

10-46-16.6. Exemption for sale of swine or cattle semen. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of swine semen and cattle semen to be used for agricultural purposes.

Source: SL 2006, ch 50, § 2.



§ 10-46-17 Exemption of motor fuel used for agricultural purposes.

10-46-17. Exemption of motor fuel used for agricultural purposes. Motor fuel, including kerosene, tractor fuel, natural and artificial gas, liquefied petroleum gas, and distillate, when used for agricultural purposes, is exempt from the tax imposed by this chapter.

For the purposes of this section, agricultural purposes does not include the lighting or heating of any farm residence.

Source: SL 1945, ch 342, § 1; SL 1951, ch 457, §§ 1, 2; SL 1959, ch 439; SDC Supp 1960, § 57.3202-2; SL 1985, ch 89, § 2; SL 1994, ch 96, § 3; SL 2012, ch 67, § 6.



§ 10-46-17.1 Repealed.

10-46-17.1. Repealed by SL 1983, ch 86, § 3.



§ 10-46-17.2 Power for irrigation pumps exempt from tax.

10-46-17.2. Power for irrigation pumps exempt from tax. There are hereby specifically exempted from the provisions of this chapter and from the amount of tax imposed by it, gross receipts from the sale of electricity used to power irrigation pumps and the gross receipts from the horsepower charge on electric motors powering irrigation pumps whenever the purchaser has made the purchase exclusively for agricultural purposes.

Source: SL 1979, ch 85, § 2.



§ 10-46-17.3 Exemption of goods and services furnished to meet warranty obligation, servicesenumerated in Standard Industrial Classification Manual and power changes forirrigation pumps exempt.

10-46-17.3. Exemption of goods and services furnished to meet warranty obligation, services enumerated in Standard Industrial Classification Manual and power changes for irrigation pumps exempt. The use in this state of the types of services specifically exempt, under §§ 10-45-11.1, 10-45-12.1, and 10-45-19.1, from the tax imposed by chapter 10-45 is exempt from the tax imposed by this chapter.

Source: SL 1982, ch 118, § 2.



§ 10-46-17.4 Exemption of freeport merchandise and stocks of merchandise brought as foreign ordomestic merchandise into foreign trade zone--Stocks of merchandise defined--Application.

10-46-17.4. Exemption of freeport merchandise and stocks of merchandise brought as foreign or domestic merchandise into foreign trade zone--Stocks of merchandise defined--Application. There is exempted from the provisions of this chapter and from the computation of the tax imposed by it, freeport merchandise and stocks of merchandise brought as foreign or domestic merchandise into a foreign trade zone. For the purposes of this section, stocks of merchandise is personal property which is held primarily for sale and not subject to annual depreciation. However, the exemption only applies if written evidence of the contract of sale is retained, and such contract indicates that the merchandise is to be shipped in international commerce to a point outside the United States not to be returned to a point within the United States.

Source: SL 1988, ch 109, § 2; SL 2001, ch 56, § 10; SL 2004, ch 93, § 2.



§ 10-46-17.5 Exemption of pesticides and related products used for agricultural purposes--Depositof taxes.

10-46-17.5. Exemption of pesticides and related products used for agricultural purposes--Deposit of taxes. The use in this state of pesticides as defined in § 38-20A-1 to be used exclusively for agricultural purposes is specifically exempted from the tax imposed by this chapter. Any product or substance to be used in conjunction with the application or use of pesticides for agricultural purposes is also exempt. These products or substances include adjuvants, surfactants, ammonium sulfate, inoculants, drift retardants, water conditioners, seed treatments, foam markers, and foam dyes. Equipment, other than farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes, for the application of pesticides and related products and substances is not exempt. The tax imposed by this chapter on endoparasiticides and ectoparasiticides shall be deposited in the veterinary student tuition and animal disease research and diagnostic laboratory fund to be used for veterinary student tuition grants and the operations and activities conducted by the State Animal Disease Research and Diagnostic Laboratory established in § 13-58-13.

Source: SL 1989, ch 107, § 2; SL 1993, ch 48, § 14; SL 2001, ch 56, § 11; SL 2006, ch 48, § 2; SL 2006, ch 58, § 22.



§ 10-46-17.6 Exemption of use of certain parts, repairs, or maintenance on agricultural or irrigationequipment.

10-46-17.6. Exemption of use of certain parts, repairs, or maintenance on agricultural or irrigation equipment. There are exempted from the provisions of this chapter and the tax imposed by it, the use of the following:

(1) Parts or repairs on machinery or equipment which are clearly identifiable as used primarily for agricultural purposes, including irrigation equipment, if the part replaces a farm machinery or irrigation equipment part assigned a specific or generic part number by the manufacturer of the farm machinery or irrigation equipment; and

(2) Maintenance items and maintenance services used on machinery or equipment which are clearly identifiable as used primarily for agricultural purposes, including irrigation equipment.
Source: SL 2002, ch 64, § 30; SL 2006, ch 47, § 2.



§ 10-46-17.7 Exemption for gross receipts from sale, resale, or lease of farm machinery,attachment units, and irrigation equipment.

10-46-17.7. Exemption for gross receipts from sale, resale, or lease of farm machinery, attachment units, and irrigation equipment. There are exempted from the provisions of this chapter and from the tax imposed by it, gross receipts from the sale, resale, or lease of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes. The term, farm machinery, includes all-terrain vehicles of three or more wheels used exclusively by the purchaser for agricultural purposes on agricultural land. The purchaser shall sign and deliver to the seller a statement that the all-terrain vehicle will be used exclusively for agricultural purposes.

Source: SL 2006, ch 58, § 20.



§ 10-46-17.8 Exemption of rental of devices used to apply agricultural fertilizers and pesticides.

10-46-17.8. Exemption of rental of devices used to apply agricultural fertilizers and pesticides. There is specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the rental of devices primarily used to apply fertilizers and pesticides, as defined in § 38-20A-1, for agricultural purposes.

Source: SL 2006, ch 48, § 3.



§ 10-46-18 Delivery in state as prima facie evidence of sale for use in state.

10-46-18. Delivery in state as prima facie evidence of sale for use in state. For the purpose of the proper administration of this chapter and to prevent the evasion of the tax, evidence that tangible personal property or any product transferred electronically was sold by any person for delivery in this state shall be prima facie evidence that the tangible personal property or the product transferred electronically was sold for use in this state.

Source: SL 1939, ch 276, § 5; SDC Supp 1960, § 57.4305; SL 2008, ch 51, § 50.



§ 10-46-18.1 Use of service in state prima facie evidence of taxability.

10-46-18.1. Use of service in state prima facie evidence of taxability. For the purposes of proper administration of this chapter and to prevent evasion of tax, evidence that a service is used in this state shall be prima facie evidence that the service is subject to tax.

Source: SL 1979, ch 84, § 6E; SL 2003, ch 61, § 13.



§ 10-46-18.2 Money paid as evidence of value of service--Reasonable value governs.

10-46-18.2. Money paid as evidence of value of service--Reasonable value governs. In determining the amount of tax due on the use of a service it is presumed, in the absence of preponderant evidence of another value, that the value means the total amount of money or the reasonable value of other consideration paid for the service exclusive of any type of time-price differential. However, in an exchange in which the amount paid does not represent the value of the service purchased, the tax shall be imposed on the reasonable value of the service purchased.

Source: SL 1979, ch 84, § 6F.



§ 10-46-18.3 List of sales property or services to residents--Cost.

10-46-18.3. List of sales property or services to residents--Cost. Any person selling property or services to residents of this state, where the property is delivered to this state or the beneficial use of the service occurs in this state, shall provide a list of such sales to the secretary of revenue. The list shall include the names and addresses of the purchasers and the amount of the sale. The secretary of revenue shall pay to any person furnishing a list under this section an amount equal to the reasonable cost of reproducing the list.

Source: SL 1987, ch 109, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-19 Manner of collection of tax.

10-46-19. Manner of collection of tax. The tax herein imposed shall be collected in the manner provided by §§ 10-46-23, 10-46-32, and 10-46-33.

Source: SL 1939, ch 276, § 6; SDC Supp 1960, § 57.4306.



§ 10-46-20 Collection of tax by retailer maintaining place of business in state--Receipt given topurchaser--Agents and places of business listed with secretary.

10-46-20. Collection of tax by retailer maintaining place of business in state--Receipt given to purchaser--Agents and places of business listed with secretary. Any retailer maintaining a place of business in this state, and making sales of tangible personal property, any product transferred electronically, or services for storage, use or other consumption in this state, not exempted under the provisions of §§ 10-46-6 to 10-46-17.5, inclusive, shall, at the time of making such sale, whether within or without the state, collect the tax imposed by this chapter from the purchaser, and give to the purchaser a receipt therefor in the manner and form prescribed by the secretary of revenue, if the secretary of revenue, by rule promulgated pursuant to chapter 1-26, requires a receipt. The retailer shall list with the secretary of revenue the name and address of all the retailer's agents operating in this state, and the location of any of the retailer's distribution or sales houses or offices or other places of business in this state.

Source: SL 1939, ch 276, § 7; SDC Supp 1960, § 57.4307; SL 1986, ch 105; SL 1987, ch 82, § 29; SL 1991, ch 107, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 51; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-21 Semiannual report of sales by retailer maintaining place of business in state--Contents.

10-46-21. Semiannual report of sales by retailer maintaining place of business in state--Contents. Every retailer maintaining a place of business in this state and making sales of tangible personal property or any product transferred electronically for storage, use, or other consumption in this state, shall, twice annually furnish the secretary of revenue with a list, covering the six-month period just preceding the submission of such list, which shall contain the names and addresses of all persons within the State of South Dakota who have made purchases of tangible personal property or any product transferred electronically from the retailer for use, storage, or consumption. The list shall contain the total amount of the purchase price of all such personal property so purchased during the period by such persons. The list required to be submitted need not contain any information on the sale of tangible personal property or any product transferred electronically if exempt under §§ 10-46-6 to 10-46-15, inclusive.

Source: SL 1939, ch 276, § 7; SDC Supp 1960, § 57.4307; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 52; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-22 Permit for collection of tax by retailer not maintaining place of business in state--Security for collection and payment--Cancellation of permit.

10-46-22. Permit for collection of tax by retailer not maintaining place of business in state--Security for collection and payment--Cancellation of permit. The secretary of revenue may, upon application, authorize the collection of the tax imposed by this chapter by any retailer not maintaining a place of business within this state, who, to the satisfaction of the secretary of revenue furnishes adequate security to ensure collection and payment of the tax. The retailer shall be issued, without charge, a permit to collect the tax in such manner, and subject to such requirements as the secretary of revenue may prescribe by rule promulgated pursuant to chapter 1-26. If so authorized, the retailer shall collect the tax upon any tangible personal property or any product transferred electronically sold to the retailer's knowledge for use, storage, or other consumption within this state, in the same manner and subject to the same requirements as a retailer maintaining a place of business within this state. The authority and permit may be canceled if, at any time, the secretary of revenue considers the security inadequate, or that such tax can more effectively be collected from the person using the property in this state.

Source: SL 1939, ch 276, § 8; SDC Supp 1960, § 57.4308; SL 1987, ch 82, § 30; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 53; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-23 Collection and remittance of tax by retailer.

10-46-23. Collection and remittance of tax by retailer. The tax upon the use, storage, or other consumption of all tangible personal property or any product transferred electronically which is sold by a retailer maintaining a place of business in this state, or by such other retailer as the secretary of revenue shall authorize pursuant to § 10-46-22, shall be collected by the retailer and remitted to the Department of Revenue pursuant to the provisions of §§ 10-46-24 to 10-46-31, inclusive.

Source: SL 1939, ch 276, § 6 (1); SDC Supp 1960, § 57.4306 (1); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 54; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-24 Surety bond filed by retailer.

10-46-24. Surety bond filed by retailer. The secretary of revenue may, when in his judgment it is necessary and advisable to do so in order to ensure the collection of the tax levied under this chapter, authorize any person subject to such tax, and any retailer required or authorized to collect such tax pursuant to the provisions of §§ 10-46-20 to 10-46-22, inclusive, to file with him a bond issued by a surety company authorized to transact business in this state and approved by the secretary of revenue, in such amount as the secretary of revenue may fix, to secure the payment of any tax or penalties due or which may become due from such person.

Source: SL 1939, ch 276, § 13; SDC Supp 1960, § 57.4312; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-25 Securities deposited by retailer in lieu of bond.

10-46-25. Securities deposited by retailer in lieu of bond. In lieu of such bond, securities approved by the secretary of revenue, in such amount as he may prescribe, may be deposited with him, which securities shall be kept in the custody of the secretary of revenue and may be sold by him at public or private sale, without notice to the depositor thereof, if it becomes necessary to do so in order to recover any tax or penalties due. Upon any such sale, the surplus, if any, above the amounts due under this chapter shall be returned to the person who deposited the securities.

Source: SL 1939, ch 276, § 13; SDC Supp 1960, § 57.4312; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-26 Tax collected as debt of retailer.

10-46-26. Tax collected as debt of retailer. The tax required to be collected by any retailer pursuant to §§ 10-46-20 to 10-46-22, inclusive, and any tax collected by any retailer pursuant to said sections, shall constitute a debt owed by the retailer to this state.

Source: SL 1939, ch 276, § 10; SDC Supp 1960, § 57.4309; SL 1991, ch 107, § 3.



§ 10-46-27 Repealed.

10-46-27. Repealed by SL 2010, ch 64, § 1.



§ 10-46-27.1 Time for filing of return and payment of tax--Extension.

10-46-27.1. Time for filing of return and payment of tax--Extension. Any person required to pay or any retailer required or authorized, pursuant to this chapter, to collect the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person or retailer remits the tax by electronic transfer to the state, the return shall be filed by electronic means on or before the twenty-third day of the month following each monthly period and the tax remitted on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person or retailer to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period, or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance. However, the secretary may grant an extension for remitting the tax to a qualified business as provided in §§ 10-45-99 to 10-45-107, inclusive, for six months.

Unless an extension is granted, any penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2010, ch 64, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-28 Contents of return--Remittance.

10-46-28. Contents of return--Remittance. At the time specified in § 10-46-27.1, the person or retailer shall file with the secretary a return for the preceding reporting period in a form prescribed by the secretary showing the sales price of any tangible personal property, any product transferred electronically, or services sold by the retailer during the preceding reporting period, the use, storage, or consumption of which is subject to the tax imposed by this chapter, and such other information as the secretary deems necessary for the proper administration of this chapter. Each return shall be accompanied by a remittance of the amount of such tax for the period covered by the return.

Source: SL 1939, ch 276, § 11; SDC Supp 1960, § 57.4310; SL 1981, ch 106, § 6; SL 1984, ch 91, § 3; SL 2003, ch 272, § 82; SL 2008, ch 51, § 55; SL 2010, ch 64, § 3.



§ 10-46-29 Repealed.

10-46-29. Repealed by SL 2010, ch 64, § 4.



§ 10-46-30 Execution of retailers' returns.

10-46-30. Execution of retailers' returns. Returns shall be signed by the retailer or his duly authorized agent, and must be certified by him to be correct.

Source: SL 1939, ch 276, § 11; SDC Supp 1960, § 57.4310.



§ 10-46-31 Amounts of tax paid on conditional sales or installment contract receipts.

10-46-31. Amounts of tax paid on conditional sales or installment contract receipts. If tangible personal property or any product transferred electronically is sold under a conditional sales contract, or under any other form of sale wherein the payment of the principal sum, or a part thereof, is extended over a period longer than sixty days from the date of the sale thereof, the retailer may collect and remit for each month that portion of the tax equal to the rate of tax as provided for in this chapter of that portion of the purchase price actually received during the month.

Source: SL 1939, ch 276, § 11; SDC Supp 1960, § 57.4310; SL 2001, ch 56, § 12; SL 2008, ch 51, § 56.



§ 10-46-32 Collection of tax by deduction from motor fuel tax refunds.

10-46-32. Collection of tax by deduction from motor fuel tax refunds. The tax imposed by this chapter upon those sales of motor vehicle fuel which are subject to tax under this chapter, shall be collected by the state auditor by way of deduction of refunds otherwise allowable under the provisions of the South Dakota statutes applicable thereto. The state auditor shall, when issuing a warrant in payment of any refund claimed under chapter 10-47B after the application for said refund has been approved by the secretary of revenue, first cause to be determined the amount of tax due imposed by this chapter on the purchase price of the motor fuel on which the refund is claimed and shall issue the warrant for refund in the amount claimed after deducting the amount of tax due on the purchase price of said motor fuel that is imposed by this chapter and shall issue a warrant to the Department of Revenue once each month for the total amount of the deduction made from such refunds and the secretary of revenue shall employ the necessary clerical help, auditors or bookkeepers to aid the said state auditor to determine the correct amount due under this chapter upon those sales of motor vehicle fuel upon which an application for refund of the motor fuel tax is made.

Source: SL 1939, ch 276, § 6 (2); SDC Supp 1960, § 57.4306 (2); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-33 Direct payment of tax by user.

10-46-33. Direct payment of tax by user. The tax upon the use, storage, or consumption of any tangible personal property or any product transferred electronically not paid pursuant to §§ 10-46-23 and 10-46-32 shall be paid to the secretary of revenue directly by any person using such property within this state, pursuant to the provisions of § 10-46-34.

Source: SL 1939, ch 276, § 6 (3); SDC Supp 1960, § 57.4306 (3); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 57; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-34 Liability of user for tax--Returns and payments.

10-46-34. Liability of user for tax--Returns and payments. Any person who uses, stores, or otherwise consumes any property or services subject to tax by this chapter upon which the tax has not been paid, either to a retailer or direct to the secretary as provided by this chapter, is liable therefor, and shall, on or before the time specified in § 10-46-27.1, pay the tax upon all such property used by the person during the preceding month in such manner and accompanied by such returns as required by § 10-46-27.1. All of the provisions of §§ 10-46-27.1 to 10-46-31, inclusive, with reference to such returns and payments are applicable to the returns and payments required by this chapter.

Source: SL 1939, ch 276, § 12; SDC Supp 1960, § 57.4311; SL 1981, ch 106, § 8; SL 1984, ch 91, § 4; SL 2003, ch 272, § 82; SL 2010, ch 64, § 5.



§ 10-46-34.1 Credit for sales or use tax paid to another state--Reciprocal grant of credit required.

10-46-34.1. Credit for sales or use tax paid to another state--Reciprocal grant of credit required. The amount of use tax imposed with respect to tangible personal property and any product transferred electronically in the form of equipment brought into this state on a permanent basis for direct use in a manufacturing, fabricating, or processing business shall be reduced by the amount of any sales or use tax previously paid by the taxpayer with respect to the property on account of liability to another state or its political subdivisions to the extent that such tax equals or exceeds the rate of the tax in this state. If the sales or use tax of the other state is less than the tax of this state, the taxpayer shall be subject to the payment of the balance to this state. No credit may be given under this section for taxes paid on tangible personal property or any product transferred electronically subject to the credit of this section in another state or its political subdivisions if that state does not reciprocally grant a credit for taxes paid on similar tangible personal property or any product transferred electronically in this state.

Source: SL 1968, ch 261; SL 2008, ch 51, § 58.



§ 10-46-35 Repealed.

10-46-35. Repealed by SL 1982, ch 86, § 39.



§ 10-46-35.1 Promulgation of rules.

10-46-35.1. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 1987, ch 82, § 28; SL 1995, ch 53, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-36 Repealed.

10-46-36. Repealed by SL 1981, ch 106, § 1.



§ 10-46-37 False or fraudulent return in attempt to evade tax as misdemeanor.

10-46-37. False or fraudulent return in attempt to evade tax as misdemeanor. Any person required to make, render, sign, or certify any return or supplementary return who makes any false or fraudulent return in attempt to defeat or evade the tax imposed by this chapter is guilty of a Class 1 misdemeanor.

Source: SL 1939, ch 276, § 16; SDC Supp 1960, § 57.9945; SL 1982, ch 86, § 40.



§ 10-46-38 Failure to file return as misdemeanor.

10-46-38. Failure to file return as misdemeanor. Any retailer or other person failing or refusing to furnish any return by this chapter required to be made or failing or refusing to furnish a supplemental return or other data required by the secretary of revenue is guilty of a Class 1 misdemeanor.

Source: SL 1939, ch 276, § 17; SDC Supp 1960, § 57.9946; SL 1981, ch 106, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-39 Administration and enforcement--Sales tax procedural and collection provisionsapplicable.

10-46-39. Administration and enforcement--Sales tax procedural and collection provisions applicable. The secretary of revenue shall enforce and administer this chapter in the same manner and subject to all of the provisions contained in chapter 10-45. Sections 10-45-22, 10-45-29, 10-45-30, and 10-45-37 to 10-45-45, inclusive, are by reference incorporated as part of this chapter.

Source: SL 1939, ch 276, § 20; SDC Supp 1960, § 57.4317; SL 1978, ch 70, § 8; SL 1980, ch 99, § 7; SL 1981, ch 106, § 2; SL 2001, ch 56, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-40 Rules for administration--Uniformity of application.

10-46-40. Rules for administration--Uniformity of application. The secretary of revenue may promulgate rules pursuant to chapter 1-26 for the administration and enforcement of this chapter and for adding such tax, or the average equivalent thereof, providing this method applies uniformly to retailers within the same general classification for the purpose of enabling such retailers to add and collect, as far as practical, the amount of such tax.

Source: SL 1939, ch 276, § 9; SDC Supp 1960, § 57.9944; SL 1987, ch 82, § 31; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-41 Determination of tax by secretary in absence of correct return.

10-46-41. Determination of tax by secretary in absence of correct return. If any return required by this chapter is not filed, or if any return when filed is incorrect or insufficient, and the maker or person from whom it is due fails to file a corrected or sufficient return within ten days after the same is required by notice from the secretary, the secretary shall determine the amount due pursuant to § 10-59-10.

Source: SL 1939, ch 276, § 14; SDC Supp 1960, § 57.4313; SL 1986, ch 111, §§ 27, 30; SL 2003, ch 272, § 82; SL 2010, ch 64, § 6.



§ 10-46-42 Secretary's certificate as prima facie evidence of failure to file return or pay tax.

10-46-42. Secretary's certificate as prima facie evidence of failure to file return or pay tax. The certificate of the secretary of revenue to the effect that a tax or amount required to be paid by this chapter has not been paid, that a return has not been filed, or that information has not been supplied pursuant to the provisions of this chapter shall be prima facie evidence thereof.

Source: SL 1939, ch 276, § 15; SL 1953, ch 472; SL 1955, ch 420; SDC Supp 1960, § 57.4314; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-43 Records maintained by retailers and users--Examination and investigations bysecretary--Access to records.

10-46-43. Records maintained by retailers and users--Examination and investigations by secretary--Access to records. Each retailer required or authorized to collect taxes imposed by this chapter and each person using, storing or otherwise consuming in this state tangible personal property or any product transferred electronically purchased on or after July 1, 1939, shall keep such records, receipts, invoices, and other pertinent papers as the secretary of revenue shall require, in such form as the secretary of revenue shall require. The secretary of revenue and any of the secretary's duly authorized agents may examine the books, papers, records, and equipment of any person either selling tangible personal property or products transferred electronically or liable for the tax imposed by this chapter, and investigate the character of the business of any such person in order to verify the accuracy of any return made, or if the return was made by such person, to ascertain and determine the amount due under the provisions of this chapter. Any such books, papers, and records shall be made available within this state for such examination upon reasonable notice if the secretary of revenue deems it advisable and so orders.

Source: SL 1939, ch 276, § 18; SDC Supp 1960, § 57.4315; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 59; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-44 Revocation of retailer's sales tax permit on failure to comply--Revocation ofcorporate authority to do business.

10-46-44. Revocation of retailer's sales tax permit on failure to comply--Revocation of corporate authority to do business. If any retailer maintaining a place of business in this state, who is authorized to collect the tax imposed pursuant to § 10-46-22, fails to comply with any of the provisions of this chapter or any orders or rules of the secretary of revenue prescribed and adopted under this chapter, the secretary of revenue may, upon notice and hearing as hereinafter provided, by order revoke the permit, if any, issued to such retailer under § 10-45-25, or if such retailer is a corporation authorized to do business in this state, may certify to the secretary of state a copy of an order finding that such retailer has failed to comply with certain specified provisions, orders or rules. The secretary of state shall, upon receipt of such certified copy, revoke the permit authorizing said corporation to do business in this state, and shall issue a new permit only when such corporation has obtained from the secretary of revenue an order finding that said corporation has complied with its obligations under this chapter.

Source: SL 1939, ch 276, § 19; SDC Supp 1960, § 57.4316; SL 1987, ch 82, § 32; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-45 Notice and hearing on revocation of permit or authority to do business.

10-46-45. Notice and hearing on revocation of permit or authority to do business. No order authorized in § 10-46-44 shall be made until the retailer is given an opportunity to be heard and show cause why such order should not be made, and shall be given ten days' notice of the time, place and purpose of such hearing. Such notice shall be served in the manner provided for service of summons in civil actions.

Source: SL 1939, ch 276, § 19; SDC Supp 1960, § 57.4316.



§ 10-46-46 Restoration of revoked sales tax permit.

10-46-46. Restoration of revoked sales tax permit. The secretary of revenue shall also have the power to restore such licenses after such revocation in his discretion.

Source: SL 1939, ch 276, § 19; SDC Supp 1960, § 57.4316; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-47 Application of income tax provisions for liens and distress warrants.

10-46-47. Application of income tax provisions for liens and distress warrants. All of the provisions of §§ 10-43-63 to 10-43-73, inclusive, and all amendments that may hereafter be made thereto, providing for creation, notice, recording, and enforcement of liens and collection by distress warrant shall apply to and be available for collection of the tax imposed by this chapter and said §§ 10-43-63 to 10-43-73, inclusive, are by reference incorporated herein.

Source: SL 1939, ch 276, § 20; SDC Supp 1960, § 57.4317.



§ 10-46-47.1 Personal liability of officers, managers, or partners of entity failing to file returns orpay tax--Security in lieu of liability--Bonded municipal officials exempt.

10-46-47.1. Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments shall be personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the corporate officers, limited liability company member-managers or managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the Department of Revenue with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual gross receipts multiplied by the applicable sales or excise tax rate. This section does not apply to elected or appointed officials if bonded pursuant to §§ 9-14-6 and 9-14-6.1.

Source: SL 1981, ch 105; SL 1982, ch 120, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 49, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-48 Revenue credited to general fund.

10-46-48. Revenue credited to general fund. All revenue arising under the operation of this chapter shall immediately be turned over to the state treasurer and by him credited to the general fund.

Source: SL 1939, ch 276, § 21; SDC Supp 1960, § 57.4318.



§ 10-46-49 Repealed.

10-46-49. Repealed by SL 2001, ch 56, § 14.



§ 10-46-50 Floor laying service subject to tax.

10-46-50. Floor laying service subject to tax. The following service enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, is subject to the tax levied by this chapter: industry no. 1752 floor laying and other floor work, not elsewhere classified.

Source: SL 1991, ch 108, § 6.



§ 10-46-51 Exemption of large boats subject to excise tax.

10-46-51. Exemption of large boats subject to excise tax. Any large boat as defined by § 32-3A-2 is hereby exempted from the tax imposed by this chapter if subject to the tax imposed by § 32-3A-50.

Source: SL 1993, ch 102, § 15A; SL 2001, ch 56, § 15.



§ 10-46-52 Exemption of gaming proceeds.

10-46-52. Exemption of gaming proceeds. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it gross proceeds of gaming allowed by chapter 42-7B.

Source: SL 1994, ch 331, § 3.



§ 10-46-53 , 10-46-54. Repealed.

10-46-53, 10-46-54. Repealed by SL 1995, ch 68, §§ 40, 41.



§ 10-46-55 Exemption of natural gas transportation services by pipeline.

10-46-55. Exemption of natural gas transportation services by pipeline. The provision of natural gas transportation services by a pipeline is exempt from the provisions of this chapter and from the computation of the tax imposed by this chapter.

Source: SL 1994, ch 99, § 2.



§ 10-46-56 Exemption for the use of credit card processing services.

10-46-56. Exemption for the use of credit card processing services. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the use of credit card processing services by retailers.

Source: SL 1994, ch 100, § 2.



§ 10-46-57 Repealed.

10-46-57. Repealed by SL 2004, ch 94, § 12.



§ 10-46-58 Passenger transportation tax imposed--Transportation to be within state.

10-46-58. Passenger transportation tax imposed--Transportation to be within state. There is imposed a tax of four percent on the privilege of the use of any transportation of passengers. The tax imposed by this section shall apply to any transportation of passengers if the passenger boards and exits the mode of transportation within this state.

Source: SL 1996, ch 83, § 4.



§ 10-46-59 Inapplicability of tax.

10-46-59. Inapplicability of tax. The tax imposed by § 10-46-58 does not apply to any transportation service which the state is prohibited from taxing by federal law or the United States Constitution.

Source: SL 1996, ch 83, § 6; SL 2004, ch 94, § 13.



§ 10-46-60 Repealed.

10-46-60. Repealed by SL 2004, ch 94, § 14.



§ 10-46-61 Repealed.

10-46-61. Repealed by SL 2001, ch 56, § 16.



§ 10-46-62 Gross receipts from charge of interest exempted.

10-46-62. Gross receipts from charge of interest exempted. There are exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from the charge of interest as defined in § 54-3-1.

Source: SL 1996, ch 88, § 2.



§ 10-46-63 Exemption for use of certain rodeo services.

10-46-63. Exemption for use of certain rodeo services. There are exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the use of services provided by promoters, stock contractors, stock handlers, announcers, judges, and clowns.

Source: SL 1996, ch 85, § 2.



§ 10-46-64 Exemption of repair shops, locksmiths, locksmith shops, and lock parts.

10-46-64. Exemption of repair shops, locksmiths, locksmith shops, and lock parts. The following services enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are subject to the tax levied by this chapter: repair shops and related services, not elsewhere classified (industry no. 7699) but only locksmiths, locksmith shops, and lock parts made to individual order.

Source: SL 1998, ch 71, § 6.



§ 10-46-65 Exemptions.

10-46-65. Exemptions. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, the use of United States postage.

Source: SL 1998, ch 69, § 2.



§ 10-46-66 Retail sales include auctions, consignments, products transferred electronically, andservices--Responsibilities of auction clerk and auctioneer.

10-46-66. Retail sales include auctions, consignments, products transferred electronically, and services--Responsibilities of auction clerk and auctioneer. All auction sales and consignment sales of tangible personal property, any product transferred electronically, and services are sales at retail. The auction clerk shall file the return and remit the tax imposed by this chapter on the gross receipts from each auction after applying the deductions provided by § 10-45-92. However, the auctioneer is responsible for the payment of the tax imposed by this chapter if the auction clerk is an employee of the auctioneer or if the auction clerk does not have a permit as required by this chapter. In addition to any other information required to be kept by this chapter, each auction clerk shall keep records that identify the owner of the property sold at auction and the auctioneer who conducts the sale of such property.

Source: SL 2000, ch 63, § 2; SL 2008, ch 51, § 60.



§ 10-46-67 Department authorized to issue direct payment permits to certain retailers--Application procedure--"Direct payment permit" defined--Liability for sales tax onsale to permit holder--Promulgation of rules.

10-46-67. Department authorized to issue direct payment permits to certain retailers--Application procedure--Direct payment permit defined--Liability for sales tax on sale to permit holder--Promulgation of rules. The secretary of revenue may authorize a retailer to use a direct payment permit if the retailer purchases goods or services subject to the tax imposed by chapter 10-45. Applicants for a direct payment permit shall apply in writing to the secretary. A retailer may appeal the denial of a direct payment permit or contest a revocation of a direct payment permit pursuant to chapters 1-26 and 1-26D. For purposes of this section, the term, direct payment permit, means a permit issued by the department that allows a holder of the permit to accrue and pay the taxes imposed by chapter 10-45 directly to the department. A retailer that makes a sale to a direct payment permit holder has no liability for sales tax on such sale if the retailer has written evidence of the sale. Such written evidence shall clearly indicate the name of the buyer, the product or service purchased, and the amount of the purchase. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the administration and use of a direct payment permit.

Source: SL 2001, ch 58, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-68 Exemption for lodging house or hotel membership fees.

10-46-68. Exemption for lodging house or hotel membership fees. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts from membership fees paid to any lodging house and hotel membership organization operated for the benefit of its members. However, this exemption does not apply to any membership fee that represents payment for tangible personal property, any product transferred electronically, and services provided by the membership organization.

Source: SL 2001, ch 55, § 2; SL 2008, ch 51, § 61.



§ 10-46-69 Tax on use of certain mobile telecommunications services.

10-46-69. Tax on use of certain mobile telecommunications services. There is hereby imposed a tax of four percent upon the privilege of the use of mobile telecommunications services, as defined in 4 U.S.C. § 124(7) as of January 1, 2002, that originate and terminate in the same state and are billed to a customer with a place of primary use in this state. Notwithstanding any other provision of this chapter and for purposes of the tax imposed by this section, the tax imposed upon mobile telecommunication services shall be administered in accordance with 4 U.S.C. §§ 116-126 as in effect on July 28, 2000.

Source: SL 2002, ch 61, § 2.



§ 10-46-69.1 Tax on intrastate, interstate, or international telecommunications service--Exemptions.

10-46-69.1. Tax on intrastate, interstate, or international telecommunications service--Exemptions. Except as provided in § 10-46-69, there is hereby imposed a tax of four percent upon the privilege of the use of any intrastate, interstate, or international telecommunications service that originates or terminates in this state and that is billed or charged to a service address in this state, or that both originates and terminates in this state. However, the tax imposed by this section does not apply to:

(1) Any eight hundred or eight hundred type service unless the service both originates and terminates in this state;

(2) Any sale of a telecommunication service to a provider of telecommunication services, including access service, for use in providing any telecommunication service; or

(3) Any sale of interstate telecommunication service provided to a call center that has been certified by the secretary of revenue to meet the criterion established in § 10-45-6.3 and the call center has provided to the telecommunications service provider an exemption certificate issued by the secretary indicating that it meets the criterion.

If a call center uses an exemption certificate to purchase services not meeting the criterion established in § 10-45-6.3, the call center is liable for the applicable tax, penalty, and interest.

Source: SL 2009, ch 47, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46-69.2 Tax on ancillary services.

10-46-69.2. Tax on ancillary services. There is hereby imposed a tax of four percent upon the privilege of the use of any ancillary services.

Source: SL 2009, ch 47, § 8.



§ 10-46-70 Exemption of receipts received by the state and political subdivisions frommanagement services provided to nonprofit entity.

10-46-70. Exemption of receipts received by the state and political subdivisions from management services provided to nonprofit entity. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, the gross receipts received by the State of South Dakota and any of its political subdivisions including multi-county planning and development districts, established pursuant to Executive Order 70-7, or its successor, from management services provided to a revolving loan fund operated by a nonprofit entity.

Source: SL 2005, ch 75, § 2.



§ 10-46-71 Exemption for sale of coins, currency, or bullion.

10-46-71. Exemption for sale of coins, currency, or bullion. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of coins, currency, or bullion. For the purposes of this section, the term, bullion, means any bar, ingot, or commemorative medallion of gold, silver, platinum, palladium, or a combination of these metals where the value of the metal depends on its content and not the form. For the purposes of this section, the terms, coins and currency, mean any coins or currency made of gold, silver, or other metal or paper which is or has been used as legal tender.

Source: SL 2007, ch 60, § 2.



§ 10-46-72 Relief from liability for failing to report tax at new rate--Conditions.

10-46-72. Relief from liability for failing to report tax at new rate--Conditions. A retailer is relieved of any liability for failing to report a tax pursuant to this chapter at the new effective rate if the state fails to provide a period of at least thirty days between enactment of the statute providing for a rate change and the effective date of the rate change if:

(1) The retailer reported the tax at the immediately preceding effective rate; and

(2) The retailer's failure to report at the newly effective rate does not extend beyond thirty days after the date of enactment of the new rate.

This section does not apply if the retailer fraudulently failed to report the tax at the new rate.

Source: SL 2010, ch 60, § 2.






Chapter 46A - Realty Improvement Contractor's Excise Tax

§ 10-46A-1 Tax imposed on prime contractor's receipts from realty improvement contracts--Rateof tax.

10-46A-1. Tax imposed on prime contractor's receipts from realty improvement contracts--Rate of tax. There is imposed an excise tax upon the gross receipts of all prime contractors engaged in realty improvement contracts, at the rate of two percent.

Source: SL 1979, ch 84, § 12A; SL 1980, ch 100, § 1; SL 1984, ch 92, §§ 1, 1A; SL 1985, ch 92.



§ 10-46A-1.1 Effective date--Application to contracts, sales and change orders.

10-46A-1.1. Effective date--Application to contracts, sales and change orders. This chapter is effective on May 1, 1984, and applies to:

(1) All realty improvement contracts bid after April 30, 1984;

(2) All realty improvement contracts under which construction commences after April 30, 1984, if there is no bid;

(3) Receipts from sales of real property pursuant to § 10-46A-5 if the contract to sell the property is executed after April 30, 1984.

Change orders or other amendments, made after April 30, 1984, to realty improvement contracts or purchase contracts entered into prior to May 1, 1984, shall be taxed at the rate and under the provisions of this chapter which were in effect on the date of the original contract.

Source: SL 1984, ch 92, § 2.



§ 10-46A-1.2 Contracts subject to alternative tax--Exception.

10-46A-1.2. Contracts subject to alternative tax--Exception. The tax imposed upon contractors performing realty improvement contracts for those persons subject to tax under chapter 10-28, 10-33, 10-34, 10-35, 10-36 or 10-36A or any municipal telephone company subject to chapter 9-41 or any rural water system is not subject to this chapter and the contracts are subject to the contractors' excise tax imposed by chapter 10-46B. Notwithstanding the provisions of this section, the tax imposed by this chapter applies to the construction of a power generation facility as defined by § 10-45B-1.

Source: SL 1984, ch 92, § 3; SL 2005, ch 78, § 15; SL 2010, ch 65, § 1, eff. Feb. 24, 2010.



§ 10-46A-1.3 Tax measured by gross receipts upon accrual basis.

10-46A-1.3. Tax measured by gross receipts upon accrual basis. The secretary of revenue shall allow contractors to report and pay contractor's excise tax measured by gross receipts upon an accrual basis if:

(1) The contractor has not changed his basis in the previous calendar year;

(2) The contractor's records are kept in a manner which may be audited to determine whether contractor's excise tax and use tax are paid for all realty improvement contracts;

(3) The contractor has made a written request to the secretary of revenue for authority to pay tax on the accrual basis; and

(4) Authority to pay tax on the accrual basis applies only to realty improvement contracts commencing after the authority is granted.
Source: SL 1990, ch 93, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-1.4 Payment of tax on cash basis.

10-46A-1.4. Payment of tax on cash basis. If the secretary of revenue has granted a contractor the authority to report and pay contractor's excise tax on the accrual basis and the contractor requests in writing for the authority to report and pay the tax on the cash basis, the secretary may grant such authority if assessment and collection of taxes are not jeopardized.

Source: SL 1990, ch 93, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-1.5 Taxes on receipts of worthless accounts.

10-46A-1.5. Taxes on receipts of worthless accounts. Taxes paid on gross receipts represented by accounts found to be worthless and actually charged off for income tax purposes, may be credited upon a subsequent payment of the tax. If such accounts are thereafter collected by the contractor, the tax shall be paid upon the amount so collected.

Source: SL 1990, ch 93, § 3.



§ 10-46A-1.6 Repealed.

10-46A-1.6. Repealed by SL 2006, ch 61, § 4, eff. Feb. 6, 2006.



§ 10-46A-1.7 Repealed.

10-46A-1.7. Repealed by SL 2007, ch 65, § 6.



§ 10-46A-1.8 Filing return and remitting tax-Time for filing and remittance--Extension--Penaltyfor untimely return or remittance.

10-46A-1.8. Filing return and remitting tax-Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period, or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-2 Prime contractors and subcontractors subject to tax.

10-46A-2. Prime contractors and subcontractors subject to tax. Prime contractors and subcontractors subject to the tax imposed by § 10-46A-1 include without limitation those enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President: construction (division c).

Source: SL 1979, ch 84, §§ 12B, 12D; SL 1980, ch 100, § 2; SL 1988, ch 108, § 6; SL 1993, ch 101, § 1.



§ 10-46A-2.1 Subcontractors--Definition--Certificate issued by prime contractor--Tax liability--Misuse of certificate--Government entities not to issue certificates.

10-46A-2.1. Subcontractors--Definition--Certificate issued by prime contractor--Tax liability--Misuse of certificate--Government entities not to issue certificates. For the purpose of this chapter, a subcontractor is a person contracting with a prime contractor to perform all or part of a realty improvement the prime contractor has contracted to perform. For highway construction projects, a subcontractor includes any person contracting with a prime contractor to perform any of the following services as part of the project: traffic control, striping, flagging, operation of pilot cars, signing, landscaping, seeding, sodding, mulching, and erosion control. A prime contractor shall issue a certificate to a subcontractor showing the prime contractor's valid contractors' excise tax license number. The form shall be prescribed by the secretary of revenue. Any subcontractor who fails to retain a certificate and a record of project designations is considered a prime contractor and is subject to tax under this chapter. Any person not a prime contractor who provides a certificate is liable for tax equal to the amount of tax the person accepting the certificate would have been liable for if the certificate had not been issued. The tax is due at the time the person accepting the certificate would have been required to pay the tax. In addition to any tax or interest due, persons who are not prime contractors providing certificates are liable for a penalty of ten percent of the tax. The United States, the State of South Dakota, or any other state or public or municipal corporation in this state may not issue a certificate.

Source: SL 1984, ch 92, § 6; SL 1990, ch 94; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-2.2 Prime contractor--Definition.

10-46A-2.2. Prime contractor--Definition. For the purpose of this chapter, a prime contractor is a person entering into a realty improvement contract or a contract for construction services as enumerated in division c of the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, with the United States and its instrumentalities, the State of South Dakota and its subdivisions, or any other state or public corporation, or person as defined in § 10-45-1. If a contractor engages in services not specifically listed in division c of the Standard Industrial Classification Manual, 1987, then the services must entail the construction, building, installation, or repair of a fixture to realty before the gross receipts are subject to the tax imposed by § 10-46A-1. Operative builders, industry number 1531, as enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are prime contractors regardless of whether they perform construction work themselves or contract with other contractors. A person who is not primarily in the business of making realty improvements and regularly employs persons for the purpose of repairing, maintaining or making realty improvements for his own use and who repairs, maintains or makes a realty improvement for his own use with his regular employees is not a prime contractor and is not liable for the tax herein.

Source: SL 1984, ch 92, § 7; SL 1985, ch 93, § 1; SL 1988, ch 108, § 7; SL 1988, ch 120, § 3; SL 1993, ch 101, § 2.



§ 10-46A-3 Total contract price as basis of tax--Purchased materials.

10-46A-3. Total contract price as basis of tax--Purchased materials. The tax imposed by this chapter applies to the total contract price including all labor and materials. Materials include those purchased by the contractor and those purchased by the person who let the contract or his designee.

Source: SL 1979, ch 84, § 12E; SL 1980, ch 100, § 3; SL 1984, ch 92, § 4.



§ 10-46A-4 Gross receipts defined--Items not deductible.

10-46A-4. Gross receipts defined--Items not deductible. For the purpose of this chapter, the term, gross receipts, means the amount received directly or indirectly in money, credits, property, or other money's worth in consideration of the performance of realty improvement contracts within this state, without any deduction on account of the cost of the property sold, the cost of materials used, the cost of services or labor purchased, amounts paid for interest or discounts or any other expenses whatsoever, nor may any deduction be allowed for losses. Gross receipts include those materials furnished to the prime contractor or subcontractor by the owner or the lessee of the realty improvement. For the purposes of measuring the tax imposed by this chapter, gross receipts include the greater of the cost or fair market value of materials used by a contractor or subcontractor in the performance of a contract regardless of whether the contractor or subcontractor owns or furnishes the materials.

Source: SL 1979, ch 84, § 12J; SL 1984, ch 92, § 5.



§ 10-46A-5 Improvement without contract taxable when sold within four years after completion--Exceptions--Determination of gross receipts.

10-46A-5. Improvement without contract taxable when sold within four years after completion--Exceptions--Determination of gross receipts. If any person, except for a person making an isolated or occasional realty improvement and who does not hold himself out as engaging in the business of making realty improvements, makes a realty improvement without a realty improvement contract and subsequently sells the property containing the realty improvement or the realty improvement at any time subsequent to the commencement of the project and within four years of its completion, the gross receipts from the sale of the realty improvement shall be subject to the excise tax imposed on the gross receipts of contractors engaged in realty improvement contracts. In determining the gross receipts from the sale of such realty improvements when land or land and improvements completed four years prior to sale are included in the sale, land and such improvements shall be valued at cost or fair market value, whichever is greater, and the portion of the gross receipts attributable to land or land and improvements completed four years prior to sale shall be deducted from the sale price.

Source: SL 1979, ch 84, § 12L; SL 1980, ch 100, § 4.



§ 10-46A-5.1 Tax imposed on improvements built for lease--Credit against tax on sale--Due date--Exemptions.

10-46A-5.1. Tax imposed on improvements built for lease--Credit against tax on sale--Due date--Exemptions. There is imposed a tax at the rate provided in § 10-46A-1, on the fair market value of the improvement upon any person who builds a building for lease to himself or others, with a value of over one hundred thousand dollars. If the realty improvement becomes subject to tax under § 10-46A-5, credit for tax due under that section is given for any tax paid under this section. The tax imposed by this section is due the next reporting date after the improvement is used or leased. The tax imposed by this section does not apply to the United States, the State of South Dakota and its subdivisions, or public or municipal corporation in the State of South Dakota. This section applies only to buildings substantially completed after April 30, 1984.

Source: SL 1984, ch 92, § 8.



§ 10-46A-6 Repealed.

10-46A-6. Repealed by SL 1980, ch 100, § 5.



§ 10-46A-7 Administration of tax--Sales tax provisions applicable.

10-46A-7. Administration of tax--Sales tax provisions applicable. The secretary of revenue is hereby charged with the enforcement and administration of the provisions of this chapter, and as to licensing and reports, it shall be administered in the same manner as the tax imposed by chapter 10-45. For enforcement and interest purposes §§ 10-45-24 to 10-45-52, inclusive, and all amendments that may hereafter be made thereto shall apply to and be available and said sections are by reference incorporated herein.

Source: SL 1979, ch 84, §§ 12G, 12I; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46A-8 Report and payment of tax.

10-46A-8. Report and payment of tax. The tax imposed shall be reported and paid pursuant to § 10-46A-1.8, upon the receipts received under the contract during the period.

Source: SL 1979, ch 84, § 12F; SL 1984, ch 91, § 1; SL 1998, ch 70, § 1; SL 2007, ch 65, § 7.



§ 10-46A-8.1 Repealed.

10-46A-8.1. Repealed by SL 2006, ch 61, § 12, eff. Feb. 6, 2006.



§ 10-46A-9 Lien and enforcement provisions applicable to contractors' tax.

10-46A-9. Lien and enforcement provisions applicable to contractors' tax. All of the provisions of §§ 10-43-63 to 10-43-73, inclusive, and all amendments that may hereafter be made thereto providing for creation, notice, recording, and enforcement of liens and collections by distress warrant shall apply to and be available for collection of the tax imposed by this chapter and said sections are by reference incorporated herein.

Source: SL 1979, ch 84, § 12H.



§ 10-46A-10 Repealed.

10-46A-10. Repealed by SL 1980, ch 100, § 7.



§ 10-46A-11 Municipal tax on contractors--Rate--Restitution.

10-46A-11. Municipal tax on contractors--Rate--Restitution. Any municipality may impose an excise tax on contractors gross receipts in a similar manner as imposed by this chapter; provided however, that the same shall be adopted in conformity with chapter 10-52 and the rate thereof shall not exceed one-half percent. Municipalities that have a non-ad valorem tax in effect as provided for in chapter 10-52 may not continue the tax imposed by this section on or after April 1, 1980.

Source: SL 1979, ch 84, § 12K; SL 1980, ch 100, § 8.



§ 10-46A-12 Contractors may list excise and use taxes as separate line item on contracts and bills.

10-46A-12. Contractors may list excise and use taxes as separate line item on contracts and bills. A contractor may list the contractor's excise tax and any use tax imposed under chapter 10-45, 10-46, or 10-52 as a separate line item on all contracts and bills, both for public and private entities. The line item for excise and use taxes is a part of the contractor's total bill and is collectible from all entities, both public and private.

Source: SL 1980, ch 100, § 10; SL 1988, ch 120, § 1.



§ 10-46A-12.1 Contractor to post excise tax license number with building permit for realtyimprovement project.

10-46A-12.1. Contractor to post excise tax license number with building permit for realty improvement project. A contractor shall post his excise tax license number assigned pursuant to this chapter with the building permit for a realty improvement project.

The provisions of §§ 10-46A-12.1 and 10-46B-10.1 do not require a building permit if the political subdivision where the realty improvement is located does not require a building permit.

Source: SL 1989, ch 115, § 1.



§ 10-46A-12.2 When building permit not required.

10-46A-12.2. When building permit not required. The provisions of §§ 10-46A-12.1 and 10-46B-10.1 do not require a building permit if the political subdivision where the realty improvement is located does not require a building permit.

Source: SL 1989, ch 115, § 3.



§ 10-46A-13 Personal liability of officers, managers, or partners of entity failing to file returns orpay tax--Security in lieu of liability--Bonded municipal officials exempt.

10-46A-13. Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments shall be personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the corporate officers, limited liability company member-managers or managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the Department of Revenue with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual gross receipts multiplied by the applicable sales or excise tax rate. This section does not apply to elected or appointed officials of a municipality if bonded pursuant to §§ 9-14-6 and 9-14-6.1.

Source: SL 1981, ch 105; SL 1982, ch 120, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 49, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46A-13.1 Violation of chapter as criminal offense--Classification.

10-46A-13.1. Violation of chapter as criminal offense--Classification. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by § 10-45-45 or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Engages in business under this chapter without obtaining a contractor's excise tax license is guilty of a Class 1 misdemeanor;

(6) Engages in business under this chapter after the person's contractor's excise tax license has been revoked by the secretary of revenue is guilty of a Class 6 felony;

(7) Violates either subdivision (2) or subdivision (4) of this section two or more times in any twelve-month period is guilty of a Class 6 felony; or

(8) Engages in business under this chapter without obtaining a contractor's excise tax license after having been notified in writing by the secretary of revenue that the person is a contractor subject to the provisions of the contractors' excise tax laws is guilty of a Class 6 felony. It is not a violation of this subdivision if the person engaging in business files an application for a contractor's excise tax license and meets all lawful prerequisites for obtaining such license within three days from receipt of written notice from the secretary.

For purposes of this section, the term, person, includes corporate officers, member-managers or managers of limited liability companies, or partners that control, supervise, or are charged with the responsibility of filing tax returns or remitting tax payments pursuant to § 10-46A-13.

Source: SL 1988, ch 121, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 96, § 3; SL 2009, ch 49, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46A-14 Restriction on application of rate increase.

10-46A-14. Restriction on application of rate increase. No tax increase imposed after March 9, 1984, may be levied on the gross receipts of realty improvement contracts bid or entered into on or before the effective date of the tax increase.

Source: SL 1984, ch 93, § 4.



§ 10-46A-15 Contractor's excise tax license required--Application.

10-46A-15. Contractor's excise tax license required--Application. Every contractor or person engaging in a business in this state whose receipts are subject to tax under this chapter shall file with the Department of Revenue an application for a contractor's excise tax license. Every application shall be made upon a form prescribed by the secretary of revenue and shall set forth the name under which the applicant transacts or intends to transact business, the location of the applicant's place or places of business, and such other information as the secretary of revenue may require.

Source: SL 1989, ch 116, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 56, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46A-16 Issuance of license--Assignment prohibited.

10-46A-16. Issuance of license--Assignment prohibited. The secretary of revenue shall grant and issue to each applicant a contractor's excise tax license. A license is not assignable and shall be valid only for the person in whose name it is issued. Any license issued is valid and effective without further payment of fees until canceled or revoked.

Source: SL 1989, ch 116, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-17 Refusal to issue license for failure to pay tax--Bond.

10-46A-17. Refusal to issue license for failure to pay tax--Bond. The secretary of revenue may, at his discretion, refuse to issue a license to any person who is delinquent in payment of contractor's excise tax or use tax levied by the State of South Dakota. He may also, in his discretion, require an applicant to furnish bond to the state, or other adequate security, as security for payment of any contractor's excise tax and use tax that may become due, or require a bond or security as a condition precedent to continuing in business as a contractor.

Source: SL 1989, ch 116, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-18 Exemption for floor laying.

10-46A-18. Exemption for floor laying. The following service enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, is exempt from the provisions of this chapter: industry no. 1752 floor laying and other floor work, not elsewhere classified.

Source: SL 1991, ch 108, § 1.



§ 10-46A-18.1 Exemption of repair shops, locksmiths, and locksmith shops.

10-46A-18.1. Exemption of repair shops, locksmiths, and locksmith shops. The following services enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are exempt from the provisions of this chapter: repair shops and related services, not elsewhere classified (industry no. 7699) but only locksmiths and locksmith shops.

Source: SL 1998, ch 71, § 1.



§ 10-46A-19 Promulgation of rules.

10-46A-19. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 1995, ch 53, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 46B - Alternate Realty Improvement Contractor's Excise Tax

§ 10-46B-1 Tax imposed on receipts from certain realty improvement contracts--Rate of tax--Exception.

10-46B-1. Tax imposed on receipts from certain realty improvement contracts--Rate of tax--Exception. There is imposed an excise tax upon the gross receipts of all prime contractors and subcontractors engaged in realty improvement contracts for those persons subject to tax under chapter 10-28, 10-33, 10-34, 10-35, 10-36, or 10-36A or any municipal telephone company subject to chapter 9-41 or any rural water system, at the rate of two percent. Notwithstanding the provisions of this section, the tax imposed by this chapter does not apply to the construction of a power generation facility as defined by § 10-45B-1.

Source: SL 1979, ch 84, § 12A; SL 1980, ch 100, § 1; SDCL § 10-49A-1; SL 1984, ch 92, § 3; SL 1986, ch 106; SL 1995, ch 68, § 44; SL 2005, ch 78, § 14; SL 2010, ch 65, § 2, eff. Feb. 24, 2010.



§ 10-46B-1.1 Tax measured on accrual basis.

10-46B-1.1. Tax measured on accrual basis. The secretary of revenue shall allow contractors to report and pay contractor's excise tax measured by gross receipts upon an accrual basis if:

(1) The contractor has not changed his basis in the previous calendar year;

(2) The contractor's records are kept in a manner which may be audited to determine whether contractor's excise tax and use tax are paid for all realty improvement contracts;

(3) The contractor has made a written request to the secretary of revenue for authority to pay tax on the accrual basis; and

(4) Authority to pay tax on the accrual basis applies only to realty improvement contracts commencing after the authority is granted.
Source: SL 1990, ch 93, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-1.2 Tax paid on cash basis.

10-46B-1.2. Tax paid on cash basis. If the secretary of revenue has granted a contractor the authority to report and pay contractor's excise tax on the accrual basis and the contractor requests in writing for the authority to report and pay the tax on the cash basis, the secretary may grant such authority if assessment and collection of taxes are not jeopardized.

Source: SL 1990, ch 93, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-1.3 Taxes on receipts of worthless accounts.

10-46B-1.3. Taxes on receipts of worthless accounts. Taxes paid on gross receipts represented by accounts found to be worthless and actually charged off for income tax purposes, may be credited upon a subsequent payment of the tax. If such accounts are thereafter collected by the contractor, the tax shall be paid upon the amount so collected.

Source: SL 1990, ch 93, § 6.



§ 10-46B-1.4 Repealed.

10-46B-1.4. Repealed by SL 2006, ch 61, § 5, eff. Feb. 6, 2006.



§ 10-46B-1.5 Repealed.

10-46B-1.5. Repealed by SL 2007, ch 65, § 9.



§ 10-46B-1.6 Filing return and remitting tax--Time for filing and remittance--Extension--Penaltyfor untimely return or remittance.

10-46B-1.6. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period, or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 11; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-2 Prime contractors and subcontractors subject to tax.

10-46B-2. Prime contractors and subcontractors subject to tax. Prime contractors and subcontractors subject to the tax imposed by § 10-46B-1 include without limitation those enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President: construction (division c). If a contractor engages in services not specifically listed in division c of the Standard Industrial Classification Manual, 1987, then the services must entail the construction, building, installation, or repair of a fixture to realty before the gross receipts are subject to the tax imposed by § 10-46B-1.

Source: SL 1979, ch 84, §§ 12B, 12D; SL 1980, ch 100, § 2; SDCL Supp, § 10-46A-2; SL 1988, ch 108, § 8; SL 1993, ch 101, § 3.



§ 10-46B-3 Total contract price as basis of tax.

10-46B-3. Total contract price as basis of tax. The tax imposed by this chapter shall apply to the total contract price including all labor and materials.

Source: SL 1979, ch 84, § 12E; SL 1980, ch 100, § 3; SDCL Supp, § 10-46A-3.



§ 10-46B-4 Gross receipts defined--Items not deductible.

10-46B-4. Gross receipts defined--Items not deductible. For the purpose of this chapter, the term, gross receipts, means the amount received in money, credits, property, or other money's worth in consideration of the performance of realty improvement contracts within this state, without any deduction on account of the cost of the property sold, the cost of materials used, the cost of services or labor purchased, amounts paid for interest or discounts, or any other expenses whatsoever, nor shall any deduction be allowed for losses.

Source: SL 1979, ch 84, § 12J; SDCL Supp, § 10-46A-4.



§ 10-46B-5 Improvement without contract taxable when sold within four years after completion--Exceptions--Determination of gross receipts.

10-46B-5. Improvement without contract taxable when sold within four years after completion--Exceptions--Determination of gross receipts. If any person, except for a person making an isolated or occasional realty improvement and who does not hold himself out as engaging in the business of making realty improvements, makes a realty improvement without a realty improvement contract and subsequently sells the property containing the realty improvement or the realty improvement at any time subsequent to the commencement of the project and within four years of its completion, the gross receipts from the sale of the realty improvement shall be subject to the excise tax imposed on the gross receipts of contractors engaged in realty improvement contracts. In determining the gross receipts from the sale of such realty improvements when land or land and improvements completed four years prior to sale are included in the sale, land and such improvements shall be valued at cost or fair market value, whichever is greater, and the portion of the gross receipts attributable to land or land and improvements completed four years prior to sale shall be deducted from the sale price.

Source: SL 1979, ch 84, § 12L; SL 1980, ch 100, § 4; SDCL Supp, § 10-46A-5.



§ 10-46B-6 Administration of tax--Sales tax provisions applicable.

10-46B-6. Administration of tax--Sales tax provisions applicable. The secretary of revenue is hereby charged with the enforcement and administration of the provisions of this chapter, and as to licensing and reports, it shall be administered in the same manner as the tax imposed by chapter 10-45. For enforcement and interest purposes §§ 10-45-24 to 10-45-52, inclusive, and all amendments that may hereafter be made thereto shall apply to and be available and said sections are by reference incorporated herein.

Source: SL 1979, ch 84, §§ 12G, 12I; SDCL Supp, § 10-46A-7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-7 Report and payment of tax.

10-46B-7. Report and payment of tax. The tax imposed shall be reported and paid pursuant to § 10-46B-1.6 upon the receipts received under the contract during the period.

Source: SL 1979, ch 84, § 12F; SDCL Supp, § 10-46A-8; SL 1998, ch 70, § 4; SL 2007, ch 65, § 10.



§ 10-46B-8 Lien and enforcement provisions applicable to contractors' tax.

10-46B-8. Lien and enforcement provisions applicable to contractors' tax. All of the provisions of §§ 10-43-63 to 10-43-73, inclusive, and all amendments that may hereafter be made thereto providing for creation, notice, recording, and enforcement of liens and collections by distress warrant shall apply to and be available for collection of the tax imposed by this chapter and said sections are by reference incorporated herein.

Source: SL 1979, ch 84, § 12H; SDCL Supp, § 10-46A-9.



§ 10-46B-9 Municipal tax on contractors--Rate--Restitution.

10-46B-9. Municipal tax on contractors--Rate--Restitution. Any municipality may impose an excise tax on contractors gross receipts in a similar manner as imposed by this chapter; provided however, that the same shall be adopted in conformity with chapter 10-52 and the rate thereof shall not exceed one-half percent. Municipalities that have a non-ad valorem tax in effect as provided for in chapter 10-52 may not continue the tax imposed by this section on or after April 1, 1980.

Source: SL 1979, ch 84, § 12K; SL 1980, ch 100, § 8; SDCL Supp, § 10-46A-11.



§ 10-46B-10 Contractors may list excise and use taxes as separate line item on contracts and bills.

10-46B-10. Contractors may list excise and use taxes as separate line item on contracts and bills. A contractor may list the contractor's excise tax and any use tax imposed under chapter 10-45, 10-46, or 10-52 as a separate line item on all contracts and bills, both for public and private entities. The line item for excise and use taxes is a part of the contractor's total bill and is collectible from all entities, both public and private.

Source: SL 1980, ch 100, § 10; SDCL Supp, § 10-46A-12; SL 1988, ch 120, § 2.



§ 10-46B-10.1 Contractor to post excise tax license number with building permit for a realtyimprovement contract.

10-46B-10.1. Contractor to post excise tax license number with building permit for a realty improvement contract. A contractor shall post his excise tax license number assigned pursuant to this chapter with the building permit for a realty improvement contract.

The provisions of § 10-46A-12.1 and this section do not require a building permit if the political subdivision where the realty improvement is located does not require a building permit.

Source: SL 1989, ch 115, § 2.



§ 10-46B-11 Personal liability of officers, managers, or partners of entity failing to file returns orpay tax--Security in lieu of liability--Bonded municipal officials exempt.

10-46B-11. Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments shall be personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the corporate officers, limited liability company member-managers or managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the Department of Revenue with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual gross receipts multiplied by the applicable sales or excise tax rate. This section does not apply to elected or appointed officials of a municipality if bonded pursuant to §§ 9-14-6 and 9-14-6.1.

Source: SL 1981, ch 105; SL 1982, ch 120, § 1; SDCL Supp, § 10-46A-13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 49, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-11.1 Violation of chapter as criminal offense--Classification.

10-46B-11.1. Violation of chapter as criminal offense--Classification. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by § 10-45-45 or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Engages in business under this chapter without obtaining a contractor's excise tax license is guilty of a Class 1 misdemeanor;

(6) Engages in business under this chapter after the person's contractor's excise tax license has been revoked by the secretary of revenue is guilty of a Class 6 felony;

(7) Violates either subdivision (2) or subdivision (4) two or more times in any twelve-month period is guilty of a Class 6 felony; or

(8) Engages in business under this chapter without obtaining a contractor's excise tax license after having been notified in writing by the secretary of revenue that the person is a contractor subject to the provisions of the contractors' excise tax laws is guilty of a Class 6 felony. It is not a violation of this subdivision if the person engaging in business files an application for a contractor's excise tax license and meets all lawful prerequisites for obtaining such license within three days from receipt of written notice from the secretary.

For purposes of this section, the term, person, includes corporate officers, member-managers or managers of limited liability companies, or partners that control, supervise, or are charged with the responsibility of filing tax returns or remitting tax payments pursuant to § 10-46B-11.

Source: SL 1988, ch 121, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 96, § 4; SL 2009, ch 49, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-12 Prospective application of increases in tax.

10-46B-12. Prospective application of increases in tax. No tax increase imposed after March 9, 1984, may be levied on the gross receipts of realty improvement contracts bid or entered into on or before the effective date of the tax increase.

Source: SL 1984, ch 93, § 4.



§ 10-46B-13 Contractor's excise tax license required--Application.

10-46B-13. Contractor's excise tax license required--Application. Every contractor or person engaging in a business in this state whose receipts are subject to tax under this chapter shall file with the Department of Revenue an application for a contractor's excise tax license. Every application shall be made upon a form prescribed by the secretary of revenue and shall set forth the name under which the applicant transacts or intends to transact business, the location of the applicant's place or places of business, and such other information as the secretary of revenue may require.

Source: SL 1989, ch 116, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 56, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-14 Issuance of license--Assignment prohibited.

10-46B-14. Issuance of license--Assignment prohibited. The secretary of revenue shall grant and issue to each applicant a contractor's excise tax license. A license is not assignable and shall be valid only for the person in whose name it is issued. Any license issued is valid and effective without further payment of fees until canceled or revoked.

Source: SL 1989, ch 116, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-15 Refusal to issue license for failure to pay tax--Bond.

10-46B-15. Refusal to issue license for failure to pay tax--Bond. The secretary of revenue may, at his discretion, refuse to issue a license to any person who is delinquent in payment of contractor's excise tax or use tax levied by the State of South Dakota. He may also, in his discretion, require an applicant to furnish bond to the state, or other adequate security, as security for payment of any contractor's excise tax and use tax that may become due, or require a bond or security as a condition precedent to continuing in business as a contractor.

Source: SL 1989, ch 116, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-15.1 Repealed.

10-46B-15.1. Repealed by SL 2006, ch 61, § 13, eff. Feb. 6, 2006.



§ 10-46B-16 Exemption for floor laying.

10-46B-16. Exemption for floor laying. The following service enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, is exempt from the provisions of this chapter: industry no. 1752 floor laying and other floor work, not elsewhere classified.

Source: SL 1991, ch 108, § 2.



§ 10-46B-16.1 Exemption of repair shops, locksmiths, and locksmith shops.

10-46B-16.1. Exemption of repair shops, locksmiths, and locksmith shops. The following services enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are exempt from the provisions of this chapter: repair shops and related services, not elsewhere classified (industry no. 7699) but only locksmiths and locksmith shops.

Source: SL 1998, ch 71, § 2.



§ 10-46B-17 Allocation of certain revenues to water and environment fund.

10-46B-17. Allocation of certain revenues to water and environment fund. Any contractor's excise taxes imposed and paid under the provisions of chapters 10-46A and 10-46B for the construction of water development projects included in the state water resources management system whose cost exceeds the sum of twenty million dollars shall be deposited into the water and environment fund. The secretary of revenue shall promulgate rules pursuant to chapter 1-26 concerning the procedures for reporting and paying the tax collected under this section.

Source: SL 1993, ch 48, § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-18 Promulgation of rules.

10-46B-18. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 1995, ch 53, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 46C - Contractor's Excise Tax On New Or Expanded Power Production Facilities

§ 10-46C-1 Certain power production facilities using renewable resources subject to chapter.

10-46C-1. Certain power production facilities using renewable resources subject to chapter. Any commercial power production facility, utilizing renewable resources, such as sun, wind, geothermal, or biomass, that begins generating electricity after June 30, 2002, and produces more than ten megawatts of electricity as measured by nameplate rating, and is owned by a natural person, corporation, nonprofit or for profit business organization, or tribal council (if the facility is located outside the boundaries of the reservation), irrigation district, drainage district, or other political subdivision or agency of the state authorized by statute to carry on the business of developing, transmitting, utilizing, or distributing electric power is subject to the provisions of this chapter for any new or expanded facility.

Source: SL 2002, ch 65, § 1.



§ 10-46C-2 Repealed.

10-46C-2. Repealed by SL 2003, ch 49, § 5.



§ 10-46C-3 Definitions.

10-46C-3. Definitions. Terms used in this chapter mean:

(1) "Department," the Department of Revenue;

(2) "New or expanded facility," a new commercial power production facility as defined in § 10-46C-1 or an addition to an existing commercial power production facility, the construction or installation of which is subject to contractors' excise tax pursuant to chapter 10-46A or 10-46B;

(3) "Project," the installation or construction of generation capacity of a new or expanded facility, excluding any associated transmission facilities;

(4) "Project cost," the amount of money incurred and paid after July 1, 2002, for a project;

(5) "Secretary," the secretary of the Department of Revenue.
Source: SL 2002, ch 65, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46C-4 Rate of tax on new or expanded power production facilities.

10-46C-4. Rate of tax on new or expanded power production facilities. Notwithstanding the rate of taxation imposed by §§ 10-46A-1 and 10-46B-1, the tax imposed under chapters 10-46A and 10-46B on a new or expanded facility shall be imposed at a rate of one percent, and remitted to the state by the holder of the permit issued pursuant to § 10-46C-6.

Source: SL 2002, ch 65, § 4.



§ 10-46C-5 Filing of tax return--Payment of taxes due.

10-46C-5. Filing of tax return--Payment of taxes due. The owner shall file a tax return on or before December thirty-first of each year reporting the project costs subject to tax under chapter 10-46A or 10-46B incurred during the previous twelve months. The tax due from such return shall be paid in four equal annual payments with the first payment due no later than December thirty-first following the filing of the tax return. Each subsequent annual payment shall be made no later than December thirty-first following the last payment.

Source: SL 2002, ch 65, § 5.



§ 10-46C-6 Permit required for new or expanded facility tax rate--Application.

10-46C-6. Permit required for new or expanded facility tax rate--Application. A person may pay the contractor's excise tax pursuant to § 10-46C-4 if the person applies for and obtains a permit from the secretary at least thirty days prior to commencement of the project. The application for a permit shall be submitted on a form prescribed by the secretary. A separate application shall be made and submitted for each project. Upon approval of the application, the secretary shall issue a permit to the applicant. The permit is not assignable or transferable except as collateral or security pursuant to chapter 57A-9.

Source: SL 2002, ch 65, § 6.



§ 10-46C-7 Hearing available on denial of permit.

10-46C-7. Hearing available on denial of permit. Any person aggrieved by the denial of a permit, may within thirty days after service of the notice of a denial by the secretary, demand and is entitled to a hearing, upon notice, before the secretary. The hearing shall be conducted pursuant to chapter 1-26.

Source: SL 2002, ch 65, § 7.



§ 10-46C-8 Promulgation of rules--Scope of rules.

10-46C-8. Promulgation of rules--Scope of rules. The secretary may promulgate rules, pursuant to chapter 1-26, concerning:

(1) Permitting, including the permit application;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer and owner record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 2002, ch 65, § 8.



§ 10-46C-9 Secretary's remedy if tax collection jeopardized--Lien--Distress warrant.

10-46C-9. Secretary's remedy if tax collection jeopardized--Lien--Distress warrant. If the secretary of revenue finds that the assessment or collection of the tax required to be paid under this chapter is in jeopardy, the secretary may immediately make an assessment of the estimated tax, penalty, or interest and demand payment from the owner. If the payment is not made, a lien may be filed on the owner's real and personal property located in the state and a distress warrant issued.

Source: SL 2002, ch 65, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46C-10 Records to be kept by taxpayer--Inspection by secretary--Retention of records.

10-46C-10. Records to be kept by taxpayer--Inspection by secretary--Retention of records. Each person subject to tax or responsible for payment of tax under this chapter shall keep records and books of all receipts and sales, together with invoices, bills of lading, copies of bills of sale, and other pertinent papers and documents. Such books and records and other papers and documents shall, at all times during business hours of the day, be subject to inspection by the secretary of revenue or the secretary's duly authorized agents and employees to determine the amount of tax due. Such books and records shall be preserved for a period of three years unless the secretary of revenue, in writing, authorized their destruction or disposal at an earlier date.

Source: SL 2002, ch 65, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46C-11 Projects ineligible for chapter 10-45B refund.

10-46C-11. Projects ineligible for chapter 10-45B refund. Any project receiving a permit for the payment of the tax pursuant to chapter 10-46C is not eligible for the refund provided in chapter 10-45B.

Source: SL 2008, ch 49, § 10.






Chapter 46D - Refunds Of Contractor's Excise, Sales, And Use Tax On Motion Picture, Documentary, AndTelevision Productions [Repealed]

§ 10-46D-1 to 10-46D-12. Repealed.

10-46D-1 to 10-46D-12. Repealed by SL 2006, ch 57, § 13, eff. June 30, 2011.






Chapter 46E - Excise Tax On Farm Machinery, Farm Attachment Units, And Irrigation Equipment

§ 10-46E-1 Tax imposed on gross receipts from sale, resale, or lease of farm machinery,attachment units, and irrigation equipment--Rate--Trade-ins.

10-46E-1. Tax imposed on gross receipts from sale, resale, or lease of farm machinery, attachment units, and irrigation equipment--Rate--Trade-ins. There is hereby imposed an excise tax of four percent on the gross receipts from the sale, resale, or lease of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes. However, if any trade-in or exchange of used farm machinery, attachment units, and irrigation equipment is involved in the transaction, the excise tax is only due and may only be collected on the cash difference.

Source: SL 2006, ch 58, § 1.



§ 10-46E-2 Tax imposed on use, storage, and consumption of farm machinery, attachment units,and irrigation equipment purchased or leased for use in state--Rate.

10-46E-2. Tax imposed on use, storage, and consumption of farm machinery, attachment units, and irrigation equipment purchased or leased for use in state--Rate. An excise tax is hereby imposed on the privilege of the use, storage, and consumption in this state of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes purchased or leased for use in this state at the same rate of the purchase price of said property as imposed pursuant to § 10-46E-1.

Source: SL 2006, ch 58, § 2.



§ 10-46E-3 Tax imposed on use, storage, and consumption of farm machinery, attachment units,and irrigation equipment not originally purchased for in-state use--Rate--Trade-ins--Exemption.

10-46E-3. Tax imposed on use, storage, and consumption of farm machinery, attachment units, and irrigation equipment not originally purchased for in-state use--Rate--Trade-ins--Exemption. An excise tax is imposed at the same rate as imposed by § 10-46E-1 on the privilege of the use, storage, or consumption in this state of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes not originally purchased for use in this state, but thereafter used, stored, or consumed in this state, at the same rate as provided in § 10-46E-1 and imposed on the fair market value of the property at the time it is brought into this state. However, if any trade-in or exchange of used farm machinery, attachment units, and irrigation equipment is involved in the transaction, the excise tax is only due and may only be collected on the cash difference. The use, storage, or consumption of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes that is more than seven years old at the time it is brought into the state by the person who purchased such property for use in another state is exempt from the tax imposed by this chapter.

Source: SL 2006, ch 58, § 3.



§ 10-46E-4 Farm machinery defined.

10-46E-4. Farm machinery defined. For purposes of this chapter, farm machinery, includes all-terrain vehicles of three or more wheels used exclusively by the purchaser for agricultural purposes on agricultural land. The purchaser shall sign and deliver to the seller a statement that the all-terrain vehicle will be used exclusively for agricultural purposes.

Source: SL 2006, ch 58, § 4.



§ 10-46E-5 Farm machinery and attachment units sold at public auction.

10-46E-5. Farm machinery and attachment units sold at public auction. Farm machinery and attachment units, other than replacement parts, and irrigation equipment sold at public auction shall be taxed pursuant to § 10-46E-1 without regard to its intended use.

Source: SL 2006, ch 58, § 5.



§ 10-46E-6 Tax collection and administration.

10-46E-6. Tax collection and administration. The tax imposed by § 10-46E-1 shall be collected and administered by the Department of Revenue.

Source: SL 2006, ch 58, § 6, eff. Apr. 1, 2006; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46E-7 Filing of returns and payment of tax due.

10-46E-7. Filing of returns and payment of tax due. Any person who holds a license issued pursuant to this chapter or chapters 10-33A, 10-45, 10-45D, 10-46A, 10-46B, or 10-52A or who is a person whose receipts are subject to the tax imposed by this chapter or chapters 10-33A, 10-45, 10-45D, 10-46A, 10-46B, or 10-52A shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly and the return and remittance is due the last day of the month following the reporting period, or at time otherwise determined by the secretary.

The secretary of revenue may grant an extension of not more than five days for filing a return and remittance. However, the secretary of revenue may grant an extension for remitting the tax to a qualified business as provided in §§ 10-45-99 to 10-45-107, inclusive, for six months.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2006, ch 58, § 7, eff. Apr. 1, 2006; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46E-8 Application of chapters 10-45 and 10-46.

10-46E-8. Application of chapters 10-45 and 10-46. Where applicable and not inconsistent with this chapter, the provisions of chapters 10-45 and 10-46, including the exemption, definition, administrative, collection, and enforcement provisions, including penalty and interest, are applicable to the tax imposed by this chapter.

Source: SL 2006, ch 58, § 8.



§ 10-46E-9 Revenue deposited in general fund.

10-46E-9. Revenue deposited in general fund. The revenue from the tax imposed by this chapter shall be deposited in the general fund.

Source: SL 2006, ch 58, § 9.



§ 10-46E-10 Rental of fertilizer and pesticide devices exempt--Conditions.

10-46E-10. Rental of fertilizer and pesticide devices exempt--Conditions. There are exempted from the tax imposed by this chapter, gross receipts from the rental of devices primarily used to apply fertilizers and pesticides as defined in § 38-20A-1, for agricultural purposes, if the tax imposed by this chapter was paid upon the original purchase of the device.

Source: SL 2006, ch 58, § 10.



§ 10-46E-11 Promulgation of rules.

10-46E-11. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements;

(5) Determining auditing methods; and

(6) Determining the age and value of the farm machinery, attachment units, and irrigation equipment brought into this state.
Source: SL 2006, ch 58, § 11, eff. Apr. 1, 2006; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46E-12 Prohibited acts--Misdemeanor or felony.

10-46E-12. Prohibited acts--Misdemeanor or felony. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within thirty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by this chapter or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within thirty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Willfully violates any rule of the secretary of revenue for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor; or

(6) Violates either subdivision (2) or subdivision (4) two or more times in any twelve-month period is guilty of a Class 6 felony.

For purposes of this section, the term, person, includes an officer, member, member-manager, partner, general partner, or limited partner of an entity organized pursuant to Title 47 or 48 who has control or supervision of, or is charged with the responsibility for, making tax returns or payments pursuant to this chapter.

Source: SL 2006, ch 58, § 12, eff. Apr. 1, 2006; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46E-13 Credit for sales, use, or gross receipts tax paid to another state or its politicalsubdivisions--Reciprocity.

10-46E-13. Credit for sales, use, or gross receipts tax paid to another state or its political subdivisions--Reciprocity. The amount of any use tax imposed with respect to the sale or lease of farm machinery, attachment units, and irrigation equipment shall be reduced by the amount of any sales, use, or gross receipts tax previously paid by the taxpayer with respect to the property on account of liability to another state or its political subdivisions. If the sales, use, or gross receipts tax of the other state is less than the tax of this state, the taxpayer is liable for the payment of the balance to this state. However, no credit may be given under this section if that state does not reciprocally grant a credit for taxes paid on similar tangible personal property.

Source: SL 2007, ch 63, § 1.






Chapter 47 - Motor Vehicle Fuel Tax [Repealed]

CHAPTER 10-47

MOTOR VEHICLE FUEL TAX [REPEALED]

[Repealed by SL 1969, ch 270; SL 1981, ch 108, § 4; SL 1981, ch 109, §§ 3, 4; SL 1981, ch 331,

§ 9; SL 1982, ch 28, §§ 37, 50; SL 1982, ch 86, §§ 45, 61; SL 1984, ch 30, §§ 54, 59, 61; SL 1985, ch 252, §§ 2, 3; SL 1986, ch 107, § 1; SL 1986, ch 108, §§ 2, 4, 10, 11; SL 1986, ch 111, § 31; SL 1987, ch 29, § 72; SL 1987, ch 82, § 33; SL 1989, ch 117, § 74]



Chapter 47A - Fuel Taxation [Repealed]

§ 10-47A-1 to 10-47A-73. Repealed.

10-47A-1 to 10-47A-73. Repealed by SL 1995, ch 71, § 186.






Chapter 47B - Fuel Taxation

§ 10-47B-1 Secretary to collect taxes.

10-47B-1. Secretary to collect taxes. The secretary shall administer this chapter and the collection of tax imposed by this chapter.

Source: SL 1995, ch 71, § 1.



§ 10-47B-1.1 Point or location of sale or transfer.

10-47B-1.1. Point or location of sale or transfer. For purposes of the enforcement of this chapter, the point or location of a sale or transfer of fuel shall be at the location the fuel is delivered to the purchaser, transferee, or the person acting on behalf of the purchaser or transferee unless the point or location of sale or transfer is otherwise clearly indicated on the sale's invoice.

Source: SL 1999, ch 58, § 51.



§ 10-47B-2 Promulgation of rules.

10-47B-2. Promulgation of rules. The secretary may promulgate rules pursuant to chapter 1-26 concerning the requirements for taxpayer licensing, bonding, auditing, recordkeeping, forms and procedures, reporting and payment, enforcement and collection, deductions, refunds, credits and reimbursements, tax paid and tax unpaid purchases of fuel, and the application of tax and exemptions. These rules may address interstate fuel taxation agreements, exchange of information, ethyl alcohol production and production payments, or fuel tax refund programs. All fuel tax administrative rules promulgated prior to the implementation of this chapter are hereby repealed.

Source: SL 1995, ch 71, § 2.



§ 10-47B-3 Definition of terms.

10-47B-3. Definition of terms. Terms used in this chapter mean:

(1) "ASTM," the American Society for Testing and Materials, a private organization that utilizes committees of industry representatives and regulators to develop product quality standards and test methods to be used by industries, regulator agencies, and purchasing agents;

(1A) "Aviation gasoline," a motor fuel that is formulated and produced specifically for use in aircraft;

(1B) "Biobutanol," butyl alcohol produced from cereal grains;

(1C) "Biodiesel," a fuel that is comprised of:

(a) Mono-alkyl esters of long chain fatty acids derived from vegetable oils or animal fats, designated B100, and meeting the requirements of the American Society of Testing and Materials D 6751 as of January 1, 2008;

(b) A derivative of any organic material, without regard to the process used, that meets the registration requirements for fuels and chemicals established by the Environmental Protection Agency under section 211 of the Clean Air Act (42 U.S.C. 7545) as of January 1, 2008, and the American Society of Testing and Materials (ASTM) D975 or D396 as of January 1, 2008, but does not include oil, natural gas, or coal (including lignite), or any products thereof; or

(c) Both;

(1D) "Biodiesel blend," a blended special fuel containing a minimum of five percent by volume of biodiesel;

(1E) "Biodiesel producer," a person who engages in the business of producing biodiesel for sale, use, or distribution.

(2) "Blender," a person engaged in the activity of making blends. A person need not be a blender to mix two or more substances which have previously been subject to the fuel excise tax imposed by this chapter. A person need not be a blender to mix two or more substances which have not been subject to the fuel excise tax imposed by this chapter, if the mixed product does not result in producing a motor fuel or special fuel;

(3) "Blends," one or more petroleum product, mixed with or without another product, regardless of the original character of the product blended, if the product obtained by the blending is capable of use in the generation of power for the propulsion of a motor vehicle, an airplane, or a motorboat. The term does not include those blends that occur in the process of refining by the original refiner of crude petroleum or by the blending of products known as lubricating oil and greases. The term does not apply to fuel additives which have been subject to sales or use tax imposed by chapters 10-45 and 10-46, or to dye;

(3A) "Book transfer," a transaction in which a product is transferred from one supplier or out-of-state supplier or positionholder to another, if:

(a) The transaction includes a transfer from the person who holds the inventory position for motor fuel or special fuel in the terminal as indicated in the records of the terminal operator; and

(b) The transfer is completed within the terminal at the time of the removal from the terminal for delivery to a customer of the transferee. The bill of lading issued by the terminal operator shall indicate the transferee as the supplier or shipper;

(4) "Bulk container" or "bulk cargo area," any tank, vessel, or container used to store or transport fuel. This term does not include a supply tank which is mounted on a motor vehicle and connected to the engine of that motor vehicle;

(5) "Bulk plant," a motor fuel or special fuel storage facility, other than a terminal, that is primarily used for redistribution of motor fuel or special fuel by a transport truck, tank wagon, or rail car;

(5A) "Bulk plant operator," a person who has responsibility and physical control over the operation of a bulk plant.

(6) "Compressed natural gas," natural gas which has been compressed, but not to a liquid state, for use as a motor vehicle fuel and which for purposes of taxation as a motor vehicle fuel, shall be converted to equivalent liquid gallons of gasoline at the rate of one hundred twenty cubic feet of natural gas as its natural service delivery line pressure to equal one volumetric gross gallon of gasoline;

(7) "Compressed natural gas vendor," a person engaged in the business of selling compressed natural gas for use in the engine fuel supply tanks of motor vehicles and is regulated by the Public Utilities Commission;

(7A) "Consignee," the first person to hold title to fuel after it is withdrawn at a terminal rack or bulk plant and delivered into a bulk cargo area of a transport truck or railcar. The name of the consignee shall be identified and prominently displayed on the bill of lading;

(8) "Department," the Department of Revenue;

(9) "Destination state," the state for which a motor vehicle, railcar, or barge is destined for off-loading of motor fuel or special fuel from its bulk cargo area by the consignee into storage facilities for consumption or resale. If title of the fuel passes from the consignee to another party prior to off-loading, the destination state is the state in which title passes. The destination state shall be identified and prominently displayed on the bill of lading. If the destination state is not prominently displayed on the bill of lading, it is presumed that South Dakota is the destination state;

(10) "Ethanol blend," a blended motor fuel containing ethyl alcohol of at least ninety-nine percent purity typically derived from agricultural products which is blended exclusively with a product commonly or commercially known or sold as gasoline;

(10A) "Ethanol broker," any person who engages in the business of marketing ethyl alcohol produced by ethanol producers located in South Dakota;

(11) Repealed by SL 2009, ch 55, § 3.

(12) "Ethanol producer," any person who engages in the business of producing ethyl alcohol for sale, use, or distribution;

(12A) "Ethyl alcohol," a motor fuel typically derived from agricultural products that has been denatured as prescribed in § 10-47B-166. This definition does not apply to § 10-47B-162;

(13) "Export," with respect:

(a) To a seller, when the seller's motor fuel or special fuel is delivered out-of-state by or for the seller; and

(b) To a purchaser, when the purchaser's motor fuel or special fuel is delivered out-of-state by or for the purchaser;

(14) "Exporter," any person, who purchases or owns motor fuel or special fuel in this state and transports or delivers or causes the fuel to be transported or delivered to another state or country by any means other than pipeline;

(14A) "Fuel additive," a product purchased or acquired for the purpose of adding it to motor fuel or special fuel which was formulated and produced exclusively to enhance the performance or quality of the fuel. The term does not include kerosene;

(15) "Gallon," for purposes of fuel taxation, a United States gallon measured on a gross volume basis. Temperature adjusted or net gallons of measurement are not acceptable as units of measurement for taxation purposes unless used for the calculation of liquid petroleum gas or compressed natural gas;

(16) "Gasoline," a fuel product commonly or commercially known or sold as gasoline or reformulated gasoline, which has not been blended with alcohol, naphtha, or any other fuel products such as casinghead, absorption, drip, or natural gasolines;

(17) "Heating fuel," a special fuel that is burned in a boiler furnace, or stove for heating or industrial processing purposes;

(18) "Highway construction work," all work which is performed in any capacity to propel vehicles, machinery, or equipment within the right-of-way in the construction, reconstruction, repair, or maintenance of public highways;

(18A) "Highway contractor," any person engaged in the activity of highway construction work in this state. The term does not include any person who only owns and operates motor vehicles within the right-of-way hauling gravel or concrete and does not own or operate off-road machinery in the highway construction work;

(19) "Import," with respect:

(a) To a seller, when the seller's motor fuel or special fuel is delivered into South Dakota from out-of-state by or for the seller; and

(b) To a purchaser, when the purchaser's motor fuel or special fuel is delivered into South Dakota from out-of-state by or for the purchaser;

(20) "Importer," any person who purchases or owns motor fuel or special fuel in another state or country and transports or delivers or causes the fuel to be transported or delivered into this state by any means other than pipeline;

(21) "Jet fuel," a special fuel that is formulated and produced specifically for use in jet aircraft;

(22) "Liquid," any substance that is liquid in excess of sixty degrees Fahrenheit and a pressure of fourteen and seven-tenths pounds per square inch absolute;

(23) "Liquid petroleum gas," liquid petroleum gas (LPG) when used as a motor vehicle fuel shall be converted for purposes of taxation to equivalent liquid gross gallons using the conversion factor of 4.24 pounds per gallon of liquid at sixty degrees Fahrenheit;

(24) "Liquid petroleum gas user" a person who uses liquid petroleum gas in the engine fuel supply tank of a motor vehicle and wishes to purchase liquid petroleum gas in bulk into a storage tank which has a delivery hose attached thereto on a tax unpaid basis in this state;

(25) "Liquid petroleum gas vendor," a person engaged in the business of selling liquid petroleum gas, wholesale or retail, for use in the engine fuel supply tank of a motor vehicle in this state or has the capability of selling liquid petroleum gas for use in the engine fuel supply tank of a motor vehicle. The term applies to any vendor who uses LPG in a motor vehicle;

(26) Repealed by SL 2009, ch 55, § 8.

(26A) "Marketer," any person who is engaged in business as a wholesale distributor or retail dealer;

(26B) "Methanol producer," any person who engages in the business of producing methyl alcohol for sale, use, or distribution;

(26C) "Methyl alcohol," a motor fuel typically derived from wood products;

(27) "Motor fuel," includes:

(a) All products commonly or commercially known or sold as gasoline, ethyl alcohol, methyl alcohol, and all gasoline blends. These products may include in some quantity casinghead, absorption, natural gasoline, benzol, benzene, naphtha, except that flashing above one hundred degrees Fahrenheit, and Tagliabue closed cup test, which is sold and used only as cleaner's or painter's solvent; and

(b) Any liquid prepared, advertised, offered for sale, or sold for use as commonly and commercially used as a fuel in internal combustion engines, which when subjected to distillation in accordance with the standard method of test for distillation of gasoline, naphtha, kerosene, and similar petroleum products (American Society of Testing Material Designation D-86) shows not less than ten percent distilled (recovered) below three hundred forty-seven degrees Fahrenheit and not less than ninety-five percent distilled (recovered) below four hundred sixty-four degrees Fahrenheit;

(c) The term does not include liquefied gases which would not exist as liquids at a temperature of sixty degrees Fahrenheit and a pressure of fourteen and seven-tenths pounds per square inch absolute;

(28) "Motor vehicle," includes all vehicles that are required to be registered and licensed by a jurisdiction and are designed for use upon the public roads and highways. Terrigators and spray coupes that are not designed for use upon the public roads and highways are not included in this definition;

(29) "Nonhighway agricultural use," fuel used off the public highways and roads of this state for producing, raising or growing, and harvesting of food or fiber upon agricultural land, including dairy products, livestock, and crops. The services of custom harvesters, chemical applicators, fertilizer spreaders, hay grinders, and cultivators are considered agricultural purposes;

(30) "Nonhighway commercial use," fuel used off the public highways and roads of this state for business purposes other than a nonhighway agricultural use. Recreational vehicles including snowmobiles, go-carts, golf carts, bumper boats, and similar vehicles are not included in this definition;

(31) "Out-of-state supplier," any person who does not meet the geographic jurisdictional connections to this state required of a supplier, and is registered under Section 4101 of the Internal Revenue Code;

(32) "Person," a natural person, a partnership, a limited partnership, a joint venture, a firm, an association, a corporation, a cooperative, a representative appointed by a court, the state, a political subdivision, or any other entity, group, or syndicate;

(33) "Petroex number," a string of alpha or numeric characters that are used to communicate transactional information between a transporter or consignee and a supplier;

(33A) "Public highways or roads," any way or place of whatever nature, including waterways and snowmobile trails, which are open to the use of the public as a matter of right for the purpose of vehicular, snowmobile, or watercraft travel, even if the way or place is temporarily closed for the purpose of construction, reconstruction, maintenance, or repair;

(33B) "Qualified biobutanol producer," any person who engages in the business of producing biobutanol for sale, use, or distribution and who produced qualified ethyl alcohol on or before December 31, 2006, and is therefore eligible for receiving incentive payments for the production of ethyl alcohol under § 10-47B-162;

(34) "Qualified motor vehicle," a motor vehicle used, designed, or maintained for transportation of persons or property and:

(a) Having two axles and a gross vehicle weight or registered gross vehicle weight exceeding twenty-six thousand pounds;

(b) Having three or more axles regardless of weight; or

(c) Is used in combination when the weight of such combination exceeds twenty-six thousand pounds gross vehicle weight. The term does not include recreational vehicles used for pleasure;

(34A) "Racing fuel," a motor or special fuel that is specifically produced for use in race cars;

(35) "Rack," a dock, a platform, or an open bay with metered pipes, hoses or both that is used for delivering motor fuel or special fuel from a refinery or terminal into the cargo area of a motor vehicle, rail car, marine vessel, or aircraft for subsequent transfer or use into the engine fuel supply tank of a locomotive or any self-propelled vehicle. The term includes a pipe, series of pipes, or pipeline used to withdraw motor fuel or special fuel from one pipeline system to another pipeline system or storage facility, if the fuel withdrawn is committed for sale or use in this state;

(36) "Retail dealer," a person who sells or distributes motor fuel or special fuel to the end user within this state;

(37) "Sale," the title of fuel passed from the seller to the buyer for a consideration;

(38) "Secretary," the secretary of the Department of Revenue;

(39) "Special fuel," all combustible gases and liquids that are:

(a) Suitable for the generation of power in an internal combustion engine or motor; or

(b) Used exclusively for heating, industrial, or farm purposes other than for the operation of a motor vehicle.

The term includes diesel fuel, fuel oil, heating fuel, biodiesel, all special fuel blends, and all kerosene products except K-1. The term does not include motor fuel, liquid petroleum gas, compressed natural gas, or natural gas which is not compressed natural gas. The term, special use fuel, is synonymous with the term, special fuel;

(40) "Supplier or shipper," a person that imports or acquires upon import into this state motor fuel or special fuel by pipeline or marine vessel from another state, territory, or possession of the United States into a terminal within this state, or that imports motor fuel or special fuel into this state from a foreign country or that produces, manufactures, or refines motor fuel or special fuel within this state, or that owns motor fuel or special fuel in the pipeline and terminal distribution system in this state and makes sales or authorizes removal of motor fuel or special fuel from a terminal in this state at the rack or is the receiving exchange partner in a two party exchange or the final transferee in a book transfer, and is subject to the general taxing or police jurisdiction of this state, or is required to be registered under Section 4101 of the Internal Revenue Code for transactions in taxable fuels in the bulk distribution system. The person need not be required to be registered under Section 4101 of the Internal Revenue Code if operating as a railroad company or utility company. A terminal operator may not be considered a supplier merely because the terminal operator handles motor fuel or special fuel consigned to it within a terminal. The name of the supplier or shipper shall be identified and prominently displayed on the bill of lading;

(41) "Tank wagon," a vehicle designed to transport motor fuel or special fuel in bulk, in lots of four thousand two hundred gallons or less;

(42) "Terminal," a fuel refinery or storage and distribution facility that is supplied by pipeline or marine vessel, from which motor fuel or special fuel may be removed at a rack and that has been registered as a qualified terminal by the Internal Revenue Service for receipt of taxable fuels free of federal fuel taxes;

(43) "Terminal operator," the person who by ownership or contractual agreement is charged with the responsibility and physical control over the operation of the terminal;

(44) "Transfer in bulk into or within a terminal" includes the following:

(a) A marine barge movement of fuel from a refinery or terminal to a terminal;

(b) Pipeline movements of fuel from a refinery or terminal to terminal;

(c) Book transfers of product within a terminal between suppliers, out-of-state suppliers, or positionholders before completion of the removal of the fuel across the terminal rack;

(d) Two-party exchanges between licensed suppliers and out-of-state suppliers or position holders;

(45) "Transmix," the buffer between two different products in a pipeline shipment, or a mix of two different products within a refinery or terminal that results in an off-grade mixture;

(46) "Transporter or carrier," any person who engages in the activity of interstate or intrastate movement of fuel within this state by transport truck, rail car, or by any other means in quantities of over four thousand two hundred gallons. The term does not include persons who transport fuel by pipeline or barge. The name of the transporter or carrier shall be identified and prominently displayed on the bill of lading;

(47) "Transport truck," a vehicle, combination of vehicles, or railcar designed to transport motor fuel or special fuel in bulk, in lots greater than four thousand two hundred gallons;

(48) "Two-party exchange," a transaction in which a product is transferred from one supplier or out-of-state supplier or position holder to another in exchange for other product, sometimes located at a different location, if:

(a) The transaction includes a transfer from the person who holds the original inventory position for motor fuel or special fuel in the terminal as indicated in the records of the terminal operator; and

(b) The exchange transaction is completed before removal from the terminal by the receiving exchange partner. The bill of lading issued by the terminal operator shall indicate the receiving exchange partner as the supplier or shipper;

(49) "Wholesale distributor," any person who purchases motor fuel or special fuel from a supplier or another wholesale distributor, or removes the fuel from a terminal at the rack, for subsequent sale to another wholesale distributor or retail dealer.
Source: SL 1995, ch 71, § 3; SL 1996, ch 90, §§ 1, 2, 3, 4; SL 1999, ch 58, § 1; SL 2003, ch 68, § 1; SL 2003, ch 69, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 97, § 5; SL 2006, ch 59, §§ 1, 2; SL 2008, ch 54, §§ 1, 2; SL 2009, ch 55, §§ 1 to 10; SL 2010, ch 66, §§ 1, 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 71, §§ 1, 2; SL 2013, ch 59, §§ 1 to 3.



§ 10-47B-3.1 Blending of casinghead or natural gasoline with ethyl alcohol prohibited in quantitieslarger than required for denaturing--Natural gasoline blended products.

10-47B-3.1. Blending of casinghead or natural gasoline with ethyl alcohol prohibited in quantities larger than required for denaturing--Natural gasoline blended products. The blending of casinghead or natural gasoline is not permitted in an ethanol blend fuel product in quantities larger than required to denature the ethyl alcohol. Notwithstanding this prohibition, a natural gasoline blended product can be made by blending natural gasoline and ethyl alcohol. The natural gasoline blended product shall contain no more than twenty-five percent of natural gasoline and shall contain no less than seventy-five percent of ethyl alcohol. The natural gasoline blended product may only be further blended using gasoline.

Source: SL 2010, ch 66, § 2.



§ 10-47B-4 Fuel excise tax rates.

10-47B-4. (Text of section effective until the quarter after biodiesel production facilities in South Dakota reach a name plate capacity of at least twenty million gallons per year and fully produce at least ten million gallons of biodiesel within one year as determined by the secretary of revenue) Fuel excise tax rates. The fuel excise tax rates for the tax imposed by this chapter are as follows:

(1) Motor fuel (except ethyl alcohol, methyl alcohol, and aviation gasoline)--$.22 per gallon;

(2) Special fuel (except jet fuel)--$.22 per gallon;

(3) Aviation gasoline--$.06 per gallon;

(4) Jet fuel--$.04 per gallon;

(5) Liquid petroleum gas--$.20 per gallon;

(6) Compressed natural gas--$.10 per gallon;

(7) Ethyl alcohol and methyl alcohol--$.08 per gallon.

(Text of section effective in the quarter after biodiesel production facilities in South Dakota reach a name plate capacity of at least twenty million gallons per year and fully produce at least ten million gallons of biodiesel within one year as determined by the secretary of revenue) The fuel excise tax rates for the tax imposed by this chapter are as follows:

(1) Motor fuel (except biodiesel, biodiesel blends, ethyl alcohol, methyl alcohol, and aviation gasoline)--$.22 per gallon;

(2) Special fuel (except jet fuel)--$.22 per gallon;

(3) Aviation gasoline--$.06 per gallon;

(4) Jet fuel--$.04 per gallon;

(5) Liquid petroleum gas--$.20 per gallon;

(6) Compressed natural gas--$.10 per gallon;

(7) Ethyl alcohol and methyl alcohol--$.08 per gallon;

(8) Biodiesel and biodiesel blends--$.20 per gallon.
Source: SL 1995, ch 71, § 4; 1st SS 1997, ch 1, § 1; SL 1999, ch 59, § 1; SL 2008, ch 54, § 3; SL 2009, ch 55, § 12.



§ 10-47B-4.1 Repealed.

10-47B-4.1. Repealed by SL 2013, ch 60, § 1.



§ 10-47B-5 Excise tax on motor fuel and special fuel removed from terminal or used at terminal--Exceptions.

10-47B-5. Excise tax on motor fuel and special fuel removed from terminal or used at terminal--Exceptions. A fuel excise tax is imposed on all motor fuel and special fuel that is removed from a terminal in this state at the rack or used at the terminal. This tax is not imposed if the fuel is withdrawn from a terminal for export by the consignee, if the consignee is specifically licensed to export fuel from this state, into the state which is indicated as the destination state on the bill of lading which was issued by the terminal operator for the fuel. This tax is not imposed if the fuel removed is biodiesel which has been removed by a licensed blender or supplier, for resale over a terminal rack and is not sold as a biodiesel blend. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 5; SL 1996, ch 90, § 5; SL 1999, ch 58, § 2; SL 2004, ch 97, § 1; SL 2009, ch 55, § 13.



§ 10-47B-6 Excise tax on certain imported fuel.

10-47B-6. Excise tax on certain imported fuel. A fuel excise tax is imposed on all motor fuel or special fuel, except unblended biodiesel, imported into this state in the bulk cargo area of any motor vehicle, vessel rail car, or trailer by any means other than through a terminal located in this state, upon its entry into this state. The tax imposed shall be at the rate provided for in § 10-47B-4.

If the motor fuel imported into this state contains ethyl alcohol or methyl alcohol, the importer shall provide documentation as required by the secretary of the number of gallons that are ethyl alcohol, the number of gallons that are methyl alcohol, the number of gallons that are gasoline, or the number of gallons of any other motor fuel that are contained therein.

Source: SL 1995, ch 71, § 6; SL 2004, ch 97, § 2; SL 2009, ch 55, § 14.



§ 10-47B-7 Excise tax on special fuel in supply tank of qualified motor vehicles involved ininterstate commerce.

10-47B-7. Excise tax on special fuel in supply tank of qualified motor vehicles involved in interstate commerce. A fuel excise tax is imposed on all special fuel used in this state in the engine fuel supply tank of qualified motor vehicles involved in interstate commerce. The tax imposed shall be at the rate indicated in § 10-47B-4.

Source: SL 1995, ch 71, § 7.



§ 10-47B-8 Excise tax on substances blended with motor fuel or undyed special fuel.

10-47B-8. Excise tax on substances blended with motor fuel or undyed special fuel. A fuel excise tax is imposed on all substances blended with motor fuel or undyed special fuel unless the substance has previously been taxed by the provisions of this chapter. The tax imposed shall be at the rate provided for in § 10-47B-4 of the dominant motor fuel or undyed special fuel with which the substance is blended.

Source: SL 1995, ch 71, § 8; SL 2009, ch 55, § 15.



§ 10-47B-9 Excise tax on unblended biodiesel--Exceptions.

10-47B-9. Excise tax on unblended biodiesel--Exceptions. A fuel excise tax is imposed on unblended biodiesel sold by a licensed producer, supplier, importer, or blender unless the sale is made to a licensed supplier for resale, to a licensed blender, or to a licensed exporter for export to another state who is specifically licensed to export to that state. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 9; SL 1999, ch 58, § 3; SL 2004, ch 97, § 3; SL 2008, ch 54, § 7; SL 2009, ch 55, § 16.



§ 10-47B-9.1 Excise tax on ethyl alcohol or methyl alcohol--Exceptions.

10-47B-9.1. Excise tax on ethyl alcohol or methyl alcohol--Exceptions. A fuel excise tax is imposed on ethyl alcohol or methyl alcohol sold by an ethanol producer, methanol producer, supplier, importer, or ethanol broker, unless the sale is made to a licensed exporter for export to another state who is specifically licensed to export to that state. Notwithstanding this provision, no fuel excise tax is imposed on ethyl alcohol that is sold by an ethanol producer to a licensed ethanol broker. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 2009, ch 55, § 17; SL 2010, ch 66, § 4.



§ 10-47B-10 Excise tax on fuel destined for another state but diverted or transferred in-state--Exceptions.

10-47B-10. Excise tax on fuel destined for another state but diverted or transferred in-state--Exceptions. A fuel excise tax is imposed on all motor fuel or special fuel which has been removed from a terminal in this state at the rack, or removed from an ethanol producer's plant in this state, by a licensed exporter for which the bill of lading issued for the fuel by the terminal operator or ethanol producer indicates a destination state other than South Dakota, and the fuel is later diverted by the exporter to a destination within this state for off-loading or is transferred or sold to another person within this state prior to off-loading in any destination state. This tax is not imposed if the fuel is biodiesel and the exporter is also licensed as a blender or supplier. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 10; SL 1996, ch 90, § 6; SL 1999, ch 58, § 4; SL 2004, ch 97, § 4; SL 2009, ch 55, § 18; SL 2010, ch 66, § 5.



§ 10-47B-11 Excise tax on liquid petroleum gas and compressed natural gas sold or used bylicensed vendors--Exception.

10-47B-11. Excise tax on liquid petroleum gas and compressed natural gas sold or used by licensed vendors--Exception. A fuel excise tax is imposed on liquid petroleum gas and compressed natural gas sold or used by licensed vendors in this state for use in motor vehicles unless liquid petroleum gas is sold to a licensed liquid petroleum gas user. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 11; SL 2009, ch 55, § 19.



§ 10-47B-12 Excise tax on liquid petroleum gas in tank of vehicle used on public roads.

10-47B-12. Excise tax on liquid petroleum gas in tank of vehicle used on public roads. A fuel excise tax is imposed on liquid petroleum gas used in the engine fuel supply tank of a motor vehicle owned or operated by a liquid petroleum user which is used on the public highways or roads of this state. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 12; SL 2009, ch 55, § 20.



§ 10-47B-13 Excise tax on motor fuel, special fuel, and liquid petroleum gas used in certainself-propelled highway construction machinery or vehicles.

10-47B-13. Excise tax on motor fuel, special fuel, and liquid petroleum gas used in certain self-propelled highway construction machinery or vehicles. A fuel excise tax is imposed on all motor fuel, special fuel, and liquid petroleum gas used in the engine fuel supply tank of self-propelled machinery, equipment, or vehicles used in highway construction or repair work done in this state within the right-of-way, unless the self-propelled machinery, equipment, and vehicles are owned by this state or a county or municipality of this state. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 13; SL 2009, ch 55, § 21.



§ 10-47B-14 Inventory tax on fuel in storage.

10-47B-14. Inventory tax on fuel in storage. Any person having title to any fuel in storage subject to the fuel excise tax pursuant to § 10-47B-4 immediately prior to a tax increase under this chapter, is subject to an inventory tax based on the gallons in storage as of the close of the business day preceding the effective date of the increased tax rate.

Source: SL 1995, ch 71, § 14; SL 2009, ch 57, § 1.



§ 10-47B-15 Required action of person subject to inventory tax on undyed special fuel and jet fuel.

10-47B-15. Required action of person subject to inventory tax on undyed special fuel and jet fuel. Any person subject to the tax imposed by § 10-47B-14 shall:

(1) Take an inventory to determine the gallons in storage for purposes of determining the inventory tax;

(2) Report the gallons listed in § 10-47B-14 on forms provided by the secretary; and

(3) Pay the tax due not more than thirty days after the prescribed inventory date.
Source: SL 1995, ch 71, § 15.



§ 10-47B-16 Determining amount of fuel to be taxed by inventory tax.

10-47B-16. Determining amount of fuel to be taxed by inventory tax. In determining the amount of fuel tax due under §§ 10-47B-14 and 10-47B-15, the person may exclude the amount of fuel that will not be pumped out of the storage tank because the fuel is below the mouth of the draw pipe. For this purpose, the person may deduct two hundred gallons for a storage tank with a capacity of more than one thousand gallons and less than ten thousand gallons, and four hundred gallons for a storage tank with a capacity of ten thousand gallons or more.

Source: SL 1995, ch 71, § 16; SL 2009, ch 57, § 2.



§ 10-47B-17 Determining amount of inventory tax.

10-47B-17. Determining amount of inventory tax. The amount of the inventory tax imposed by § 10-47B-14 is equal to the tax rate indicated in § 10-47B-4 times the gallons in storage as determined under §§ 10-47B-15 and 10-47B-16.

Source: SL 1995, ch 71, § 17; SL 2009, ch 57, § 3.



§ 10-47B-18 Repealed.

10-47B-18. Repealed by SL 1999, ch 58, § 5.



§ 10-47B-19 Exemptions from fuel excise tax.

10-47B-19. Exemptions from fuel excise tax. The following are exempt from fuel excise tax imposed by this chapter:

(1) Motor fuel or undyed special fuel removed from a terminal in this state at the rack by the federal government or defense fuel supply center for consumption in any federal government motor vehicle, machinery, equipment, or aircraft;

(2) Motor fuel or undyed special fuel imported into this state by the federal government or defense fuel supply center for consumption in any federal government motor vehicle, machinery, equipment, or aircraft;

(3) Special fuel that has been dyed in accordance with this chapter. The tax liability is reestablished if the dyed special fuel is used in the engine fuel supply tank of self-propelled machinery and equipment for use in highway construction or repair work within the right-of-way within this state;

(4) Transmix removed from a terminal in this state at the rack by the terminal operator and transferred to another terminal, or to a licensed supplier for refinement and re-introduction into the pipeline system;

(5) Undyed special fuel removed from a terminal in this state at the rack and delivered directly into a railroad locomotive if the railroad company is also the supplier. Undyed special fuel transported from the terminal to the locomotive fueling site by truck or railcar is not exempt from the tax;

(6) Motor fuel or undyed special fuel removed from a terminal in this state by an electrical power company or cooperative and directly used for the generation of electricity. Motor fuel or undyed diesel fuel transported from the terminal to an electrical generation plant by truck or railcar is not exempt from the tax; or

(7) Motor fuel or special fuel transfers in bulk by pipeline into a terminal or in bulk by pipeline within a terminal. This subdivision does not apply to any transfers of ethyl alcohol or methyl alcohol into a terminal or within a terminal. The subsequent removal of the fuel from the terminal is not exempt from tax.
Source: SL 1995, ch 71, § 19; SL 1996, ch 90, § 7; SL 1999, ch 58, § 6; SL 2010, ch 66, § 6; SL 2011, ch 60, § 1.



§ 10-47B-20 Dye added to exempted special fuel.

10-47B-20. Dye added to exempted special fuel. Special fuel exempted under subdivision 10-47B-19(3) shall have dye added to it at or before the time of withdrawal at a terminal or refinery rack. At the option of the supplier, the dye added may be either:

(1) Dye required to be added pursuant to United States Environmental Protection Agency requirements; or

(2) Dye with specifications and amounts as required by the Internal Revenue Service.
Source: SL 1995, ch 71, § 20.



§ 10-47B-21 Remittance of excise tax on fuels imposed by § 10-47B-5.

10-47B-21. Remittance of excise tax on fuels imposed by § 10-47B-5. The fuel excise tax imposed on motor fuel and special fuel by § 10-47B-5 and not exempted by § 10-47B-19 shall be remitted to the state by the supplier who owns title to the fuel immediately before it is removed from a terminal in this state at the rack or used at the terminal. If a two party exchange has taken place, the receiving exchange partner shall remit the tax upon the subsequent removal of the fuel from the terminal. If a book transfer has taken place, the transferee shall remit the tax upon the subsequent removal of the fuel from the terminal. If the destination state is not clearly indicated on the face of the bill of lading as required by § 10-47B-53, South Dakota taxes shall be remitted by the supplier.

Source: SL 1995, ch 71, § 21; SL 1999, ch 58, § 7.



§ 10-47B-22 Remittance by importer of certain imported fuel--Exception.

10-47B-22. Remittance by importer of certain imported fuel--Exception. The tax imposed on motor fuel and special fuel by § 10-47B-6 and not exempted by § 10-47B-19 shall be remitted by the importer. The importer does not need to remit this tax if the importer demonstrates that the fuel was acquired by the importer from an out-of-state supplier licensed in accordance with the provisions of this chapter at an out-of-state terminal and that South Dakota will be paid the tax by the out-of-state supplier. This may be evidenced with a bill of lading indicating South Dakota as the destination state and an invoice indicating that South Dakota tax was charged by the out-of-state supplier. An importer is not responsible for payment of the tax if the tax is being paid to this state by another jurisdiction with whom this state has entered into an interstate precollection agreement.

Source: SL 1995, ch 71, § 22; SL 1999, ch 58, § 8.



§ 10-47B-23 Remittance of tax when out-of-state supplier owns title to fuel.

10-47B-23. Remittance of tax when out-of-state supplier owns title to fuel. The tax imposed on motor fuel and special fuel by § 10-47B-6 and not exempted by § 10-47B-19 shall be remitted by the out-of-state supplier who owns title to the fuel immediately before it is removed from a terminal located outside of this state if the bill-of-lading issued for the fuel by the terminal operator indicates South Dakota as the destination state unless the fuel is removed by the federal government or defense fuel supply center. If a two party exchange has taken place, the receiving exchange partner shall remit the tax upon the subsequent removal of the fuel from the terminal. If a book transfer has taken place, the transferee shall remit the tax upon the subsequent removal of the fuel from the terminal.

Source: SL 1995, ch 71, § 23; SL 1999, ch 58, § 9.



§ 10-47B-24 Remittance of tax on ethyl alcohol and other substances blended with fuel or undyedspecial fuel.

10-47B-24. Remittance of tax on ethyl alcohol and other substances blended with fuel or undyed special fuel. The tax imposed by § 10-47B-8 and not exempted by § 10-47B-19 shall be remitted by the blender.

Source: SL 1995, ch 71, § 24.



§ 10-47B-25 Remittance of tax on ethyl alcohol and methyl alcohol.

10-47B-25. Remittance of tax on ethyl alcohol and methyl alcohol.. The tax imposed on ethyl alcohol and methyl alcohol by § 10-47B-9.1 and not exempted by § 10-47B-19 shall be remitted by the selling ethanol producer, methanol producer, supplier, importer, or ethanol broker.

Source: SL 1995, ch 71, § 25; SL 2009, ch 55, § 22; SL 2010, ch 66, § 7.



§ 10-47B-25.1 Remittance of tax on unblended biodiesel.

10-47B-25.1. Remittance of tax on unblended biodiesel. The tax imposed on unblended biodiesel pursuant to § 10-47B-9 and not exempted by § 10-47B-19 shall be remitted by the biodiesel producer, supplier, importer, or blender.

Source: SL 2009, ch 56, § 2.



§ 10-47B-26 Remittance of tax on fuel destined for another state but diverted or transferredin-state.

10-47B-26. Remittance of tax on fuel destined for another state but diverted or transferred in-state. The tax imposed by § 10-47B-10 and not exempted by § 10-47B-19 shall be remitted by the exporter who diverts the fuel to a destination within this state. The party who withdrew the fuel from the terminal at the rack shall pay the tax if the fuel is transferred or sold to another person within this state prior to off-loading in any destination state.

Source: SL 1995, ch 71, § 26; SL 1999, ch 58, § 10.



§ 10-47B-27 Remittance of tax on liquid petroleum gas and compressed natural gas sold or usedby licensed vendors.

10-47B-27. Remittance of tax on liquid petroleum gas and compressed natural gas sold or used by licensed vendors. The tax imposed by § 10-47B-11 shall be remitted by the liquid petroleum gas vendor or compressed natural gas vendor.

Source: SL 1995, ch 71, § 27.



§ 10-47B-28 Remittance of tax on liquid petroleum gas in vehicle used on public roads.

10-47B-28. Remittance of tax on liquid petroleum gas in vehicle used on public roads. The tax imposed by § 10-47B-12 shall be remitted by the liquid petroleum gas user and is due on a semiannual calendar basis. The tax is due and payable by electronic transfer on or before the second to the last day of the month following each semiannual period. For the purpose of remitting any tax by electronic transfer pursuant to this section, the last day and the second to the last day of the month means the last day and the second to the last day of the month which are not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 28; SL 2011, ch 64, § 6; SL 2013, ch 60, § 2.



§ 10-47B-29 Due date for remittance of excise taxes.

10-47B-29. Due date for remittance of excise taxes. All tax required to be remitted by §§ 10-47B-21 to 10-47B-27, inclusive, is due and payable by electronic transfer on or before the second to the last day of the month following each monthly period. For the purpose of remitting any tax by electronic transfer pursuant to this section, the last day and the second to the last day of the month means the last day and the second to the last day of the month which are not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 29; SL 2011, ch 64, § 7; SL 2013, ch 60, § 3.



§ 10-47B-30 Calculation and payment of tax on special fuel used by qualified motor vehicles ininterstate commerce.

10-47B-30. Calculation and payment of tax on special fuel used by qualified motor vehicles in interstate commerce. The tax imposed by § 10-47B-7 shall be calculated and paid in accordance with the interstate compact or reciprocal agreement under which the person is licensed or governed.

Source: SL 1995, ch 71, § 30; SL 1999, ch 58, § 11.



§ 10-47B-31 Payment of tax on certain fuels used in self-propelled highway constructionmachinery or vehicles.

10-47B-31. Payment of tax on certain fuels used in self-propelled highway construction machinery or vehicles. The tax imposed by § 10-47B-13 shall be paid by the highway contractor and is due on a quarterly basis. All tax required to be remitted by this section is due and payable by electronic transfer on or before the second to the last day of the month following each quarterly period. For the purpose of remitting any tax by electronic transfer pursuant to this section, the last day and the second to the last day of the month means the last day and the second to the last day of the month which are not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

The department shall certify that a return has been filed and taxes paid before the state, or any county, township, or municipality makes final payment on any highway or street project or contract. The final payment may be off-set against any tax, penalty, or interest which the contractor owes for that or any other project or contract. Certification that tax has been paid does not preclude the state from conducting an audit of the project or contract at a later date.

Source: SL 1995, ch 71, § 31; SL 2013, ch 60, § 4.



§ 10-47B-32 Delayed payment of tax by wholesale distributor or retail dealer.

10-47B-32. Delayed payment of tax by wholesale distributor or retail dealer. A wholesale distributor or retail dealer who purchases fuel from a licensed supplier or out-of-state supplier may delay the payment of an amount equal to the tax and the tank inspection fee as defined in § 34A-13-22 required to be paid by the supplier or out-of-state supplier on the fuel removed from a terminal at the rack by the wholesale distributor or retail dealer or their shipper until the twenty-eighth day of the month except the month of February which is due on the twenty-seventh day of the month in which the tax is due and payable by the supplier. The supplier or out-of-state supplier may not require payment prior to that date.

Source: SL 1995, ch 71, § 32; SL 1996, ch 90, § 7A.



§ 10-47B-33 Repealed.

10-47B-33. Repealed by SL 2013, ch 59, § 4.



§ 10-47B-34 Percentage allowed to be retained to off-set administrative expenses of timelyreporting.

10-47B-34. Percentage allowed to be retained to off-set administrative expenses of timely reporting. Any supplier, out-of-state supplier, ethanol producer, or ethanol broker who properly remits tax under this chapter shall be allowed to retain an amount not to exceed two and one-fourth percent of the tax required to be paid on each gallon of fuel to this state. The amount to be retained is to help off-set the administrative expenses of timely reporting and payment of tax.

Source: SL 1995, ch 71, § 34; SL 2010, ch 66, § 8.



§ 10-47B-35 Distribution of amount retained for administrative expenses.

10-47B-35. Distribution of amount retained for administrative expenses. The amount that the supplier, ethanol producer, or ethanol broker is permitted to retain under § 10-47B-34 shall be distributed by the supplier, out-of-state supplier, ethanol producer, or ethanol broker as follows:

(1) One-third retained by the supplier, out-of-state supplier, ethanol producer, or ethanol broker to help off-set the administrative expense of timely reporting and remitting of tax;

(2) Two-thirds to the wholesale distributor, retail dealer, or end user who withdraws fuel from the terminal at the rack to help off-set the cost of fuel lost due to shrinkage caused by evaporation or temperature change.
Source: SL 1995, ch 71, § 35; SL 2010, ch 66, § 9.



§ 10-47B-36 Retention of administrative expenses not allowed for late reporting or remittance oftax.

10-47B-36. Retention of administrative expenses not allowed for late reporting or remittance of tax. If a monthly report is filed or the amount due is remitted later than the time required by this chapter, the supplier, out-of-state supplier, importer, ethanol producer, or ethanol broker may retain none of the money authorized by § 10-47B-34 or 10-47B-38.

Source: SL 1995, ch 71, § 36; SL 1996, ch 90, § 8; SL 1999, ch 58, § 12; SL 2010, ch 66, § 10.



§ 10-47B-37 Percentage supplier allowed to retain if payment is late from wholesale distributor,retail dealer, or end user.

10-47B-37. Percentage supplier allowed to retain if payment is late from wholesale distributor, retail dealer, or end user. If the purchasing wholesale distributor, retail dealer, or end user pays the amount authorized to be delayed by § 10-47B-32 to the supplier later than allowed by this chapter, the supplier may retain the entire two and one-fourth percent allowed by § 10-47B-34.

Source: SL 1995, ch 71, § 37.



§ 10-47B-38 Amount importer allowed to retain for timely remittance.

10-47B-38. Amount importer allowed to retain for timely remittance. A licensed importer may retain an amount equal to two-thirds of the allowance provided for in § 10-47B-34 for the tax timely reported and remitted by the importer to the state.

Source: SL 1995, ch 71, § 38.



§ 10-47B-39 Payment by exporter of administrative cost allowance on refunded tax for fueldiverted to out-of-state location.

10-47B-39. Payment by exporter of administrative cost allowance on refunded tax for fuel diverted to out-of-state location. An exporter of fuel shall pay to this state an amount equal to two-thirds of the allowance provided for in § 10-47B-34 or the entire amount allowed for in § 10-47B-38 on the tax that the exporter is entitled to be refunded by § 10-47B-125 for motor fuel or undyed special fuel exported from this state which was withdrawn from a bulk plant in this state, from a terminal in this state, or from an ethanol producer's plant in this state for which a bill of lading was issued with a South Dakota destination which was later diverted to a location outside of this state.

Source: SL 1995, ch 71, § 39; SL 1999, ch 58, § 13; SL 2010, ch 66, § 11.



§ 10-47B-40 Percent of remitted tax liquid petroleum vendor allowed to retain.

10-47B-40. Percent of remitted tax liquid petroleum vendor allowed to retain. Any liquid petroleum vendor who properly remits tax under this chapter may retain an amount equal to the percentage of tax remitted as follows:

(1) Two percent of the first twenty-five thousand gallons taxed each month;

(2) One percent on the gallons taxed in excess of twenty-five thousand each month;

(3) The maximum amount retained each month shall be five hundred dollars.
Source: SL 1995, ch 71, § 40.



§ 10-47B-41 Joint and several liability of officers, managers, or partners with entity for filingreturns and payment of tax..

10-47B-41. Joint and several liability of officers, managers, or partners with entity for filing returns and payment of tax. A corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to the taxes imposed by this chapter and its corporate officers, member-managers or managers of limited liability companies, or partners of partnerships are jointly and severally liable for the filing of reports or returns and the payment of tax, penalty, and interest due. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. An officer, member-manager, manager, or partner subject to personal liability is not discharged from that liability upon vacating the office. An officer, member, or partner may be discharged from future liability upon notifying the secretary in writing. The sum due for such a liability may be assessed and collected as provided by law.

Source: SL 1995, ch 71, § 41; SL 1999, ch 58, § 14; SL 2009, ch 49, § 8.



§ 10-47B-42 Required taxes belong to state.

10-47B-42. Required taxes belong to state. The tax required to be paid by this chapter belongs to the state. The legal incidence of the tax falls upon the consumer of the fuel for the privilege of operating vehicles on the roads and highways of the state. A licensee, as a fiduciary of the state, shall hold the money in trust for the state and for payment to the department as provided in this chapter from the time the liability arises until it is paid to the state.

Source: SL 1995, ch 71, § 42; SL 1996, ch 90, § 9.



§ 10-47B-43 Preparation and delivery of bill-of-lading setting out fuel destination.

10-47B-43. Preparation and delivery of bill-of-lading setting out fuel destination. Any person operating a refinery, terminal, bulk plant, or as an ethanol producer in this state shall prepare and provide to the driver of every vehicle removing motor fuel or special fuel from the facility a bill-of-lading, setting out on its face the destination state as represented to the facility operator by the transporter or the transporter's agent.

Source: SL 1995, ch 71, § 43; SL 1996, ch 90, § 10; SL 2010, ch 66, § 12.



§ 10-47B-44 Transportation of motor fuel or special fuel to carry bill-of-lading--Diversion ticketsor drop load tickets also required.

10-47B-44. Transportation of motor fuel or special fuel to carry bill-of-lading--Diversion tickets or drop load tickets also required. Any person transporting motor fuel or special fuel in vehicles upon the public highways of this state shall carry on board a bill of lading issued by the terminal operator or the bulk plant operator of the facility where the motor fuel or special fuel was obtained. The bill of lading shall set out on its face the destination state of the motor fuel or special fuel transported in the vehicle. The transporter shall also carry on board any diversion tickets or drop load tickets issued for the shipment.

Source: SL 1995, ch 71, § 44; SL 1999, ch 58, § 15.



§ 10-47B-45 Required documentation for importing motor fuel or special fuel.

10-47B-45. Required documentation for importing motor fuel or special fuel. Any person transporting motor fuel or special fuel in a vehicle, rail car, or vessel into this state from another state or country, as or for an importer, shall insure that a bill of lading has been issued by the terminal or bulk plant from which the fuel was removed indicating South Dakota as the destination. If the bill of lading is issued by the out-of-state terminal or the bulk plant indicates a destination other than South Dakota, the transporter shall issue a diversion ticket indicating South Dakota as the destination state. If a bill of lading was not issued by the terminal or bulk plant, the transporter shall issue for each shipment, a bill of lading indicating South Dakota as the destination state. A copy of all diversion tickets and bills of lading prepared by the transporter shall be provided to the department in a manner required by the department before the fuel is imported.

Source: SL 1995, ch 71, § 45; SL 1996, ch 90, § 11; SL 2013, ch 59, § 5.



§ 10-47B-46 Bill-of-lading, drop load tickets, or diversion tickets provided to receiver of fuel.

10-47B-46. Bill-of-lading, drop load tickets, or diversion tickets provided to receiver of fuel. Any person transporting motor fuel or special fuel in vehicles upon the public highways of this state shall provide a copy of the bill-of-lading accompanying the shipment or a drop load ticket, along with any diversion tickets issued for the delivered fuel to the bulk plant operator, wholesale distributor, retail dealer, or end consumer to which delivery of the shipment was made.

Source: SL 1995, ch 71, § 46; SL 1996, ch 90, § 12.



§ 10-47B-47 Required time period for retention of shipping papers by receiver of fuel.

10-47B-47. Required time period for retention of shipping papers by receiver of fuel. Any bulk plant operator, wholesale distributor, retail dealer, or end consumer taking delivery of motor fuel or special fuel shall receive, examine, and retain for a period of thirty days at the delivery location or a location approved by the secretary, the bill-of-lading along with any drop load tickets and diversion tickets received from the transporter for every shipment of motor fuel or special fuel that is delivered to that location, with record retention of the shipping papers of three years required off-site.

Source: SL 1995, ch 71, § 47.



§ 10-47B-48 Acceptance of fuel without bill-of-lading, drop load ticket, or diversion ticketprohibited--Inadvertent acceptance.

10-47B-48. Acceptance of fuel without bill-of-lading, drop load ticket, or diversion ticket prohibited--Inadvertent acceptance. No bulk plant operator, wholesale distributor, retail dealer, or end consumer may knowingly accept delivery of motor fuel or special fuel into storage facilities in this state if that delivery is not accompanied by a bill of lading, drop load ticket, and any diversion ticket issued by the terminal operator, bulk plant operator, or transporter, that sets out on its face South Dakota as the destination state of the fuel. If acceptance of a shipment was inadvertent, the bulk plant operator, wholesale distributor, retail dealer, or end user shall notify the department within twenty-four hours of the delivery and make arrangements for the proper payment of the tax.

Source: SL 1995, ch 71, § 48; SL 1996, ch 90, § 13; SL 1999, ch 58, § 16.



§ 10-47B-49 Circumstances requiring issuance of diversion ticket.

10-47B-49. Circumstances requiring issuance of diversion ticket. If a shipment or partial shipment of motor fuel or special fuel needs to be legitimately diverted from the represented destination state after the bill of lading has been issued by the terminal operator, bulk plant operator, or transporter, or where the issuer failed to cause proper information to be printed on the document, the transporter shall issue a diversion ticket for the shipment, or partial shipment. The diversion ticket shall be provided to the department in a manner required by the department before the shipment is diverted and a copy of the diversion ticket shall accompany the bill of lading or copy thereof that is given to the bulk plant operator, wholesale distributor, retail dealer, or end consumer taking delivery of the fuel.

Source: SL 1995, ch 71, § 49; SL 2013, ch 59, § 6.



§ 10-47B-50 Issuance of drop load ticket--Copy of ticket.

10-47B-50. Issuance of drop load ticket--Copy of ticket. If a person transporting motor fuel or special fuel in this state unloads only a portion of a shipment at more than one location, the transporter shall issue a drop load ticket for each location. A copy of the ticket shall be provided to the bulk plant operator, wholesale distributor, retail dealer, or end consumer which takes delivery of the fuel. A copy of the bill-of-lading may also be provided.

Source: SL 1995, ch 71, § 50; SL 1996, ch 90, § 14.



§ 10-47B-51 Reliance on transporter's intended destination state--Joint and several liability for fueltax.

10-47B-51. Reliance on transporter's intended destination state--Joint and several liability for fuel tax. The supplier and the terminal operator are entitled to rely for all purposes of this chapter on the representation made by the transporter or transporter's agent as to the destination state the terminal operator prints on the bill of lading. A petroex or similar number may not be relied upon by the terminal operator or supplier as a representation of a destination state.

In all cases, the importer, the exporter, the transporter, the transporter's agent, and any purchaser are jointly and severally liable for any fuel tax due to this state. A defense available to one party to an action for the collection of the fuel tax imposed by this chapter is not available to the other parties. Each party's tax liability arises separately and shall be defended separately.

Source: SL 1995, ch 71, § 51; SL 1996, ch 90, § 15; SL 1999, ch 58, § 17.



§ 10-47B-52 Exemptions for bulk plant operator delivering fuel into tank wagon.

10-47B-52. Exemptions for bulk plant operator delivering fuel into tank wagon. An operator of a bulk plant in this state delivering motor fuel or special fuel into a tank wagon for subsequent delivery to an end consumer is exempt from the requirements of §§ 10-47B-43 to 10-47B-46, inclusive, and 10-47B-49 to 10-47B-51, inclusive.

Source: SL 1995, ch 71, § 52; SL 1996, ch 90, § 16.



§ 10-47B-53 Information required on bill-of-lading.

10-47B-53. Information required on bill-of-lading. The bill of lading issued by a terminal operator, bulk plant operator, transporter, or ethanol producer as dictated by this chapter shall contain the following information:

(1) The terminal, bulk plant, or ethanol producer's plant name and address;

(2) The date the fuel was withdrawn from the terminal or ethanol producer's plant;

(3) The name and address of the supplier, shipper, or owner of fuel within a bulk plant if withdrawn from a bulk plant;

(4) The name of the transporter or carrier;

(5) The destination state. A petroex or similar number does not fulfill this requirement;

(6) The bill-of-lading number;

(7) The number of gross gallons of each type of fuel;

(8) The type of fuel product transported;

(9) If the fuel contains ethyl alcohol or methyl alcohol, the number of gallons of ethyl alcohol, the number of gallons of methyl alcohol, the number of gallons of gasoline, or the number of gallons of any other motor fuel that are contained therein;

(10) The name and address of the consignee; and

(11) Any other information which the secretary deems necessary for the administration and enforcement of this chapter.
Source: SL 1995, ch 71, § 53; SL 1996, ch 90, § 17; SL 1999, ch 58, § 18; SL 2009, ch 55, § 23; SL 2010, ch 66, § 13.



§ 10-47B-54 Information required on diversion ticket.

10-47B-54. Information required on diversion ticket. The diversion ticket issued by a transporter shall contain the following information:

(1) The transporter's or carrier's name and address;

(2) The date and time the fuel was withdrawn from the terminal or the ethanol producer's plant;

(3) The diversion ticket number;

(4) The name and address of the supplier or shipper indicated on the original bill of lading or the owner of fuel within a bulk plant if withdrawn from a bulk plant;

(5) The destination state;

(6) The original bill-of-lading number;

(7) The terminal, bulk plant, or ethanol producer's plant from which the product was withdrawn;

(8) The number of gross gallons of each fuel type being diverted;

(9) The type of fuel being diverted;

(10) If the fuel contains ethyl alcohol or methyl alcohol, the number of gallons of ethyl alcohol, the number of gallons of methyl alcohol, the number of gallons of gasoline, or the number of gallons of any other motor fuel that are contained therein; and

(11) Any other information which the secretary deems necessary for the administration and enforcement of this chapter.
Source: SL 1995, ch 71, § 54; SL 1996, ch 90, § 18; SL 1999, ch 58, § 19; SL 2009, ch 55, § 24; SL 2010, ch 66, § 14.



§ 10-47B-55 Information required on drop load ticket.

10-47B-55. Information required on drop load ticket. The drop load ticket issued by a transporter shall contain the following information:

(1) The transporter's or carrier's name and address;

(2) The date of delivery of the fuel;

(3) The drop load ticket number;

(4) The destination state on the original bill-of-lading, or diversion ticket, if issued;

(5) The original bill of lading, and if available the diversion ticket number;

(6) The destination state of each location at which the fuel was off-loaded;

(7) The number of gross gallons off-loaded at each location;

(8) The type of fuel off-loaded at each location;

(9) If the fuel contains ethyl alcohol or methyl alcohol, the number of gallons of ethyl alcohol, the number of gallons of methyl alcohol, the number of gallons of gasoline, or the number of gallons of any other motor fuel that are contained therein; and

(10) Any other information which the secretary deems necessary for the administration and enforcement of this chapter.
Source: SL 1995, ch 71, § 55; SL 1996, ch 90, § 19; SL 1999, ch 58, § 20; SL 2009, ch 55, § 25.



§ 10-47B-56 Supplier's license required.

10-47B-56. Supplier's license required. Any person acting in South Dakota as a supplier shall first obtain a supplier's license.

Source: SL 1995, ch 71, § 56; SL 1999, ch 58, § 21.



§ 10-47B-57 Application for out-of-state supplier's license.

10-47B-57. Application for out-of-state supplier's license. Any person who desires to collect the tax imposed by this chapter as a supplier and who meets the definition of an out-of-state supplier may obtain an out-of-state supplier's license. Application for or possession of an out-of-state supplier's license is voluntary. However, application for the license constitutes a surrender of jurisdiction to this state and its courts for purposes of the collection and administration of the fuel excise tax imposed by this chapter.

Source: SL 1995, ch 71, § 57.



§ 10-47B-58 Terminal operator's license required.

10-47B-58. Terminal operator's license required. Any person engaged in business in this state as a terminal operator shall first obtain a terminal operator's license for each terminal site operated within this state.

Source: SL 1995, ch 71, § 58; SL 2013, ch 59, § 7.



§ 10-47B-59 Exporter's license required--Licensure in destination state required.

10-47B-59. Exporter's license required--Licensure in destination state required. Any person acting in this state as an exporter shall first obtain an exporter's license. However, to obtain a license to export motor fuel or special fuel from South Dakota to another specified state, a person shall be licensed either to collect and remit fuel taxes or be licensed to deal in tax free fuel in the other specified destination state to which the fuel is exported.

Source: SL 1995, ch 71, § 59; SL 1996, ch 90, § 20; SL 1999, ch 58, § 22.



§ 10-47B-60 Transporter's license required.

10-47B-60. Transporter's license required. Any person acting in this state as a transporter shall be licensed as a transporter.

Source: SL 1995, ch 71, § 60; SL 1996, ch 90, § 21; SL 1999, ch 58, § 23.



§ 10-47B-61 Importer's license required.

10-47B-61. Importer's license required. Any person acting in this state as an importer shall be licensed as an importer.

Source: SL 1995, ch 71, § 61; SL 1999, ch 58, § 24.



§ 10-47B-62 Blender's license required.

10-47B-62. Blender's license required. Any person acting in this state as a blender shall be licensed as a blender.

Source: SL 1995, ch 71, § 62; SL 1999, ch 58, § 25.



§ 10-47B-63 Liquid petroleum gas vendor's license required.

10-47B-63. Liquid petroleum gas vendor's license required. Any person acting in this state as a liquid petroleum gas vendor shall be licensed as a liquid petroleum gas vendor.

Source: SL 1995, ch 71, § 63; SL 1999, ch 58, § 26.



§ 10-47B-64 Compressed natural gas vendor's license required.

10-47B-64. Compressed natural gas vendor's license required. Any person acting in this state as a compressed natural gas vendor shall be licensed as a compressed natural gas vendor.

Source: SL 1995, ch 71, § 64; SL 1999, ch 58, § 27.



§ 10-47B-65 Marketer license for wholesale distributor or retail dealer.

10-47B-65. Marketer license for wholesale distributor or retail dealer. Any person who is acting in this state as a wholesale distributor or retail dealer shall be licensed as a marketer. A separate license shall be obtained and maintained for each business location within this state.

Source: SL 1995, ch 71, § 65; SL 1999, ch 58, § 28.



§ 10-47B-66 Liquid petroleum gas user's license required.

10-47B-66. Liquid petroleum gas user's license required. Any person acting in this state as a liquid petroleum gas user shall be licensed as a liquid petroleum gas user.

Source: SL 1995, ch 71, § 66; SL 1999, ch 58, § 29.



§ 10-47B-67 Ethanol producer's license required.

10-47B-67. Ethanol producer's license required. Any person who is engaged in the production of ethanol in this state shall be licensed as an ethanol producer.

Source: SL 1995, ch 71, § 67; SL 1999, ch 58, § 30; SL 2013, ch 59, § 8.



§ 10-47B-67.1 Biodiesel producer's license required.

10-47B-67.1. Biodiesel producer's license required. Any person who is engaged in the production of biodiesel in this state shall be licensed as a biodiesel producer.

Source: SL 2009, ch 56, § 1; SL 2013, ch 59, § 9.



§ 10-47B-67.2 Methanol producer's license required.

10-47B-67.2. Methanol producer's license required. Any person who is engaged in the production of methanol in this state shall be licensed as a methanol producer.

Source: SL 2009, ch 55, § 26; SL 2013, ch 59, § 10.



§ 10-47B-68 Bulk plant operator's license required.

10-47B-68. Bulk plant operator's license required. Any person in this state who operates a bulk plant as defined by this chapter shall first obtain a bulk plant operator's license for each bulk plant.

Source: SL 1995, ch 71, § 68; SL 1999, ch 58, § 31; SL 2013, ch 59, § 11.



§ 10-47B-68.1 Ethanol broker's license required.

10-47B-68.1. Ethanol broker's license required. Any person acting in this state as an ethanol broker shall be licensed as an ethanol broker.

Source: SL 2010, ch 66, § 15.



§ 10-47B-69 Highway contractor fuel tax license required.

10-47B-69. Highway contractor fuel tax license required. Any person acting as a highway contractor in this state as defined by this chapter shall obtain a highway contractor fuel tax license. No state, county, township, or municipality may award a public highway or street contract to a contractor who has not been issued a highway contractor fuel tax license. A highway contractor, with a highway contractor fuel tax license, may also operate as a licensed liquid petroleum gas user.

Source: SL 1995, ch 71, § 69; SL 1996, ch 90, § 22; SL 1999, ch 58, § 32.



§ 10-47B-70 Refund claimant license required.

10-47B-70. Refund claimant license required. Any consumer of fuel who wishes to submit a refund claim to this state pursuant to §§ 10-47B-128, 10-47B-132, 10-47B-114, and 10-47B-114.1 shall be licensed as a refund claimant.

Source: SL 1995, ch 71, § 70; SL 1996, ch 90, § 23.



§ 10-47B-71 Information required on license form.

10-47B-71. Information required on license form. Each application for a license under §§ 10-47B-56 to 10-47B-70, inclusive, or interstate fuel tax agreement license shall be made upon a form prepared and furnished by the department. It shall be subscribed to by the applicant and shall contain the following information:

(1) The name and mailing address of the business owner;

(2) The name under which business is to be conducted;

(3) The principal place of business of the owner and the location of any subsidiary operations which are to be included under the license application. Licensed marketers, bulk plant operators, and terminal operators, shall provide the address of each business location;

(4) The type of business organization used by the applicant along with the names, addresses, social security numbers, and phone numbers of all owners, partners, officers, agents, or managers affiliated with the organization;

(5) The applicant's federal employer identification number if available;

(6) A description of the nature and extent of fuel transactions to be conducted by the applicant;

(7) The types of fuel products to be handled;

(8) Whether or not the applicant has previously held a fuel tax license issued by the state;

(9) The names and addresses of banking references for those applicants who will be acquiring fuel tax liabilities with the department;

(10) If applying for an interstate fuel tax agreement license, a properly signed agreement to maintain records;

(11) A properly signed power of attorney, if the applicant's licensing responsibilities are completed by an independent reporting agent and the applicant wishes all department correspondence to be mailed to the agent;

(12) If applying for an exporter's license, a copy of the applicant's license to purchase or handle motor fuel or special fuel tax free in the specified destination state or state for which the export license is to be issued; and

(13) Any other information which the secretary deems necessary for the administration and enforcement of this chapter.
Source: SL 1995, ch 71, § 71; SL 1999, ch 58, § 33; SL 2013, ch 59, § 12.



§ 10-47B-72 Renewal of licenses.

10-47B-72. Renewal of licenses. All licenses issued pursuant to this chapter, except refund licenses, may, at the discretion of the department, be renewed on an annual basis.

Source: SL 1995, ch 71, § 72; SL 1996, ch 90, § 24; SL 1999, ch 58, § 34.



§ 10-47B-73 Reasons for refusal to issue license.

10-47B-73. Reasons for refusal to issue license. The secretary may refuse to issue or renew a license required under this chapter for the following reasons:

(1) The application is filed by a person whose license at any time has been cancelled for cause by the secretary;

(2) The person has made false or misleading statements in the application;

(3) The application is filed by a person as a subterfuge for the real person in interest whose license has been cancelled for cause by the secretary;

(4) At the time of application for license renewal, the person is found to have been delinquent in the filing of tax returns or the payment of taxes twice or more during the preceding license year;

(5) The applicant was convicted of crime involving fuel tax or owes fuel tax, penalty or interest to this or another state;

(6) The secretary reasonably concludes that the applicant will not fulfill the applicant's fiduciary obligations to the state as a licensee. Such obligations include properly filing returns, maintaining records and the payment of tax; or

(7) The applicant fails to comply with any of the provisions of the chapter.

Upon such refusal, the applicant may request an administrative hearing before the secretary to review the application by submitting a written request to the secretary within fifteen days of the date of notification of the refusal.

Source: SL 1995, ch 71, § 73; SL 1996, ch 90, § 25.



§ 10-47B-74 Fuel license application process.

10-47B-74. Fuel license application process. Any person who wishes to obtain a fuel license shall make application to the department by submitting a fully completed and signed application form which has been prescribed by the department along with any applicable fee. Any license application which requires a surety bond or other security to be posted shall be accompanied by the required security before approval can be given to the application. Upon approval of the license application, the department shall issue a license, commensurate with the application, which permits the licensees to conduct those activities allowed by the license.

Source: SL 1995, ch 71, § 74.



§ 10-47B-75 Revocation and cancellation of license or permit--Hearing--Notice.

10-47B-75. Revocation and cancellation of license or permit--Hearing--Notice. The secretary may revoke and cancel any license or permit issued pursuant to this chapter for any violation of the provisions of this chapter after and as the result of an administrative hearing held by the secretary pursuant to chapter 1-26. Notice of the cancellation may be given to the licensee of record on the date of cancellation. The cancellation shall remain in full force and effect until all hearing orders are complied with and the license is reissued by the secretary.

Source: SL 1995, ch 71, § 75.



§ 10-47B-76 Cancellation of license by written request.

10-47B-76. Cancellation of license by written request. Upon receipt of a written request from a person who holds a valid license issued pursuant to this chapter, to cancel the license issued to the person, the secretary may cancel the license.

Source: SL 1995, ch 71, § 76.



§ 10-47B-77 Cessation of business--Notice to secretary--Reports and payments due.

10-47B-77. Cessation of business--Notice to secretary--Reports and payments due. If a person licensed under this chapter ceases to engage in business as a licensee, the person shall notify the secretary in writing within thirty days after discontinuance. All taxes, penalties, and interest not yet due and payable under the provisions of this chapter shall, together with all interest accruing or penalties imposed under this chapter, become due and payable concurrently with such discontinuance. The person shall make a report, pay all such taxes, interest and penalties, and surrender the license to the secretary.

Source: SL 1995, ch 71, § 77.



§ 10-47B-78 Cancellation of license for non-activity--Request for hearing.

10-47B-78. Cancellation of license for non-activity--Request for hearing. The secretary may cancel the license of any person upon the determination that the license holder is no longer engaged in a business activity for which the license is issued. The person shall request within fifteen days of the license cancellation a hearing before the secretary to show reason for retaining the license.

Source: SL 1995, ch 71, § 78.



§ 10-47B-79 Assignment of license prohibited--License presented upon request--Reporting sale--Application for license by new owner.

10-47B-79. Assignment of license prohibited--License presented upon request--Reporting sale--Application for license by new owner. No license issued by the secretary may be assigned and is valid only for the licensee in whose name it is issued. A valid license shall be presented upon request at any time when fuel subject to taxation under this chapter is purchased. The sale of a licensee's business shall be reported to the secretary by the licensee. The new owner of a previously licensed business shall make application for a new license under the provisions of this chapter.

Source: SL 1995, ch 71, § 79; SL 1999, ch 58, § 35.



§ 10-47B-80 Filing security concurrently with license application.

10-47B-80. Filing security concurrently with license application. Concurrently with the filing of an application for a license under this chapter, the department may require the applicant to file with the secretary a surety bond, cash deposit, or other security approved by the secretary:

(1) In an amount determined by the secretary of not less than one thousand dollars or not more than a two-month tax liability for the applicant as estimated by the secretary;

(2) If an applicant has purchased or succeeded to a business of a person previously licensed under this chapter, the amount of security the applicant shall furnish shall be the same as would have been required of the applicant's assignor, transferor, or antecedent license of the business; and

(3) Conditioned upon the keeping of records and the making of full and complete reports and payments as required by this chapter.
Source: SL 1995, ch 71, § 80.



§ 10-47B-81 Bond requirements.

10-47B-81. Bond requirements. If the applicant files a bond pursuant to § 10-47B-80, the bond shall:

(1) Be with a surety company approved by the secretary;

(2) Name the applicant as the principal and the state as the obligee; and

(3) Be on forms prescribed by the department.
Source: SL 1995, ch 71, § 81.



§ 10-47B-82 Form of security other than bond.

10-47B-82. Form of security other than bond. Other security used pursuant to § 10-47B-80 shall be in the form of money or negotiable instruments assigned in writing to the department. The applicant is entitled to any interest accumulations accruing to negotiable instruments.

Source: SL 1995, ch 71, § 82.



§ 10-47B-83 Reasons for requiring increase in amount of security or bond--Notice--Cancellationof license--Hearing.

10-47B-83. Reasons for requiring increase in amount of security or bond--Notice--Cancellation of license--Hearing. The secretary may require a licensee to replace or increase the amount of the security or bond, if at any time in the secretary's opinion the tax revenues are not adequately protected under the existing security or bond. Reasons for such action include:

(1) The reduction of a bond or security whether by judgment rendered, payment made, or otherwise;

(2) The secretary's judgment that any surety on a bond becomes unsatisfactory or discontinues conducting business within this state;

(3) The secretary's judgment that because of taxpayer reporting or payment delinquencies, or issuance of checks against insufficient funds or with no account, the state's tax revenues may be jeopardized. Each check issued against insufficient funds or with no account or each delinquency is a separate incident and is subject to additional security in accordance with the schedule in this section. The increase in security shall remain in effect until the taxpayer has filed returns and remitted tax payments on time for twelve consecutive months; or

(4) The cancellation of a bond by a surety or the withdrawal of security by a licensee.

In such cases, the secretary shall notify the licensee in writing of the increased or replacement security requirements. The licensee shall have thirty days from the date of written notification by the secretary to provide evidence of the replacement or supplemental security to the secretary. Failure of the licensee to provide such evidence shall be cause for the secretary to immediately cancel the license and send written notification of the cancellation to the licensee. After the cancellation, the licensee has thirty days in which to submit a written request to the secretary for an administrative hearing to review the cancellation.

Source: SL 1995, ch 71, § 83; SL 1999, ch 58, § 36.



§ 10-47B-84 Determining amount of increased security.

10-47B-84. Determining amount of increased security. If the secretary requires increased security under 10-47B-83, the amount of security shall be the greater of the following amounts:

(1) If a check is issued against insufficient funds or with no account, the amount of the tax owed;

(2) If a delinquent tax return, the amount of the most recent tax return on which tax was submitted by the taxpayer;

(3) If an interstate fuel tax agreement licensee, the minimum shall be calculated by multiplying two hundred fifty dollars times the number of member states within the interstate fuel tax agreement at the time of the delinquency or receipt of the check issued against insufficient funds or with no account;

(4) A minimum of one thousand dollars; or

(5) If a jeopardy assessment is made, the amount of the assessment.
Source: SL 1995, ch 71, § 84; SL 1999, ch 58, § 37.



§ 10-47B-85 Release of surety on a bond--Written request for release--Replacement bond orsecurity--Cancellation of license for failure to file new bond or security.

10-47B-85. Release of surety on a bond--Written request for release--Replacement bond or security--Cancellation of license for failure to file new bond or security. Any surety on a bond furnished by a licensee shall be released and discharged from all liability to this state accruing on such bond sixty days after a written request to release and discharge the bond is filed with the secretary. However, the request does not relieve, release, or discharge the surety from any liability already accrued or which shall accrue, before the expiration of the sixty-day period. The secretary shall promptly, on receipt of notice of the cancellation, notify the licensee to furnish a replacement bond or security. Unless the licensee files with the secretary, on or before the expiration of the sixty-day cancellation period, a new bond or security in the amount and form provided in this chapter, the secretary shall immediately cancel the taxpayer's fuel tax license. If a new bond or security is furnished by the licensee, the secretary shall cancel the old bond or security.

Source: SL 1995, ch 71, § 85.



§ 10-47B-86 Cancellation of bond.

10-47B-86. Cancellation of bond. If a license is cancelled by the secretary as provided in this chapter and if the license holder has paid all taxes due and payable under this chapter, together with all penalties and interest accruing under the provisions of this chapter, then the secretary shall cancel the bond. Any negotiable instrument or security which is held in lieu of a surety bond shall be surrendered three years after the license is cancelled.

Source: SL 1995, ch 71, § 86.



§ 10-47B-87 Surety company to send bond form, rider, amendment, or cancellation notice todepartment by registered mail.

10-47B-87. Surety company to send bond form, rider, amendment, or cancellation notice to department by registered mail. Any surety company which issues a bond to the State of South Dakota as security for a fuel tax license issued under this chapter shall send any bond form, bond rider, bond amendment, or notice of bond cancellation to the department by registered or certified mail. The bond, rider, amendment, or cancellation notice is not in force or effect until it has been received by the department.

Source: SL 1995, ch 71, § 87.



§ 10-47B-88 Decrease in bond amount, or waiver of bond, upon demonstration of financialcondition.

10-47B-88. Decrease in bond amount, or waiver of bond, upon demonstration of financial condition. The secretary may review evidence provided by a licensee or applicant for license which demonstrates that the licensee's financial condition warrants a decrease in the bond amount or waiver of the bond. If the secretary determines that a decrease in the bond amount or waiver of the bond is warranted, the secretary may order a decrease in the bond amount or waive the requirement.

Source: SL 1995, ch 71, § 88; SL 1996, ch 90, § 26.



§ 10-47B-89 Display of license at place of business.

10-47B-89. Display of license at place of business. Each license shall be preserved and displayed at the place of business for which it is issued in a location visible to the public.

Source: SL 1995, ch 71, § 89.



§ 10-47B-90 Surrender of license upon discontinuance of business.

10-47B-90. Surrender of license upon discontinuance of business. Upon the discontinuance of the business, the license issued for the place shall be immediately surrendered to the department.

Source: SL 1995, ch 71, § 90.



§ 10-47B-91 Monthly report by supplier--Information required.

10-47B-91. Monthly report by supplier--Information required. For the purpose of determining the amount of motor fuel and special fuel tax due, each licensed supplier and out-of-state supplier shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to §§ 10-47B-93 and 10-47B-94, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 91; SL 2013, ch 60, § 5.



§ 10-47B-92 Time for filing supplier's report.

10-47B-92. Time for filing supplier's report. Any report required by § 10-47B-91 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 92; SL 2011, ch 64, § 8; SL 2013, ch 60, § 6.



§ 10-47B-93 Necessary information reported by supplier.

10-47B-93. Necessary information reported by supplier. The supplier shall report pursuant to § 10-47B-91, if deemed necessary by the secretary:

(1) All motor fuel and special fuel that the supplier owned title to immediately before it was removed from the terminal at the rack which the transporter indicated would be exported from this state and for which the terminal operator issued a bill of lading indicating a destination state other than South Dakota;

(2) If removed by an exporter, the exporter's license number; and

(3) All motor fuel and special fuel that the supplier owned title to immediately before it was removed from the terminal at the rack which the transporter indicated would be delivered to a destination within this state and for which the terminal operator issued a bill of lading indicating South Dakota as the destination state.
Source: SL 1995, ch 71, § 93; SL 2013, ch 59, § 13.



§ 10-47B-94 All fuel destined for South Dakota to be reported monthly by out-of-state supplier.

10-47B-94. All fuel destined for South Dakota to be reported monthly by out-of-state supplier. If deemed necessary by the secretary, each out-of-state supplier shall report pursuant to § 10-47B-91 all motor fuel and special fuel that the supplier owned title to immediately before it was removed from the terminal at the rack which the transporter indicated would be delivered to a destination within this state and for which the terminal operator issued a bill-of-lading indicating South Dakota as the destination state and any other information reasonably necessary to determine the amount of fuel tax due.

Source: SL 1995, ch 71, § 94; SL 1996, ch 90, § 27.



§ 10-47B-95 Monthly report required from importer.

10-47B-95. Monthly report required from importer. For the purpose of determining the amount of motor fuel and special fuel tax due, each importer shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-97, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 95; SL 1999, ch 58, § 38; SL 2012, ch 73, § 3; SL 2013, ch 60, § 7.



§ 10-47B-96 Time for filing importer's report.

10-47B-96. Time for filing importer's report. Any report required by § 10-47B-95 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 96; SL 2011, ch 64, § 9; SL 2013, ch 60, § 8.



§ 10-47B-97 Necessary information reported by importer.

10-47B-97. Necessary information reported by importer. The importer shall report pursuant to § 10-47B-95, if deemed necessary by the secretary:

(1) All motor fuel and special fuel acquired from an out-of-state supplier imported into South Dakota for which the terminal operator has issued a bill-of-lading indicating South Dakota as the destination state;

(2) The out-of-state supplier's license number if acquired from an out-of-state supplier; and

(3) A schedule of all imports delivered into this state including the names and addresses of all customers or off-loading locations.
Source: SL 1995, ch 71, § 97.



§ 10-47B-98 Monthly report required from terminal operator.

10-47B-98. Monthly report required from terminal operator. For the purpose of determining the amount of motor fuel and special fuel tax due, each terminal operator shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-100, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 98; SL 1999, ch 58, § 39; SL 2013, ch 60, § 9.



§ 10-47B-99 Time for filing terminal operator's report.

10-47B-99. Time for filing terminal operator's report. Any report required by § 10-47B-98 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 99; SL 1996, ch 90, § 28; SL 2011, ch 64, § 10; SL 2013, ch 60, § 10.



§ 10-47B-100 Necessary information reported by terminal operator.

10-47B-100. Necessary information reported by terminal operator. The terminal operator shall report pursuant to § 10-47B-98, if deemed necessary by the secretary:

(1) The names and addresses of all suppliers; and

(2) Copies of all bills-of-lading issued by the terminal or computer generated bill-of-lading information approved by the department.
Source: SL 1995, ch 71, § 100.



§ 10-47B-101 Monthly report required from bulk plant operator.

10-47B-101. Monthly report required from bulk plant operator. For the purpose of determining the amount of motor fuel and special fuel tax due, each bulk plant operator shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-103, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 101; SL 2013, ch 60, § 11.



§ 10-47B-102 Time for filing bulk plant operator's report.

10-47B-102. Time for filing bulk plant operator's report. Any report required by § 10-47B-101 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 102; SL 2011, ch 64, § 11; SL 2013, ch 60, § 12.



§ 10-47B-103 Necessary information to be reported by bulk plant operator.

10-47B-103. Necessary information to be reported by bulk plant operator. The bulk plant operator shall report pursuant to § 10-47B-101, if deemed necessary by the secretary:

(1) All motor fuel and special fuel received into storage; and

(2) Copies of all bills-of-lading issued by the bulk plant for motor fuel or special fuel withdrawn from storage into transport trucks or railcars.
Source: SL 1995, ch 71, § 103.



§ 10-47B-104 Monthly report required from exporter.

10-47B-104. Monthly report required from exporter. For the purpose of determining the amount of motor fuel and special fuel tax due, each licensed exporter shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-106, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 104; SL 2013, ch 60, § 13.



§ 10-47B-105 Time for filing exporter's report.

10-47B-105. Time for filing exporter's report. Any report required by § 10-47B-104 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 105; SL 2011, ch 64, § 12; SL 2013, ch 60, § 14.



§ 10-47B-106 Necessary information reported by exporter.

10-47B-106. Necessary information reported by exporter. The exporter report required pursuant to § 10-47B-104 shall contain the following information, if deemed necessary by the secretary:

(1) The motor fuel and special fuel loaded in South Dakota from a location other than a terminal for delivery outside of this state;

(2) The motor fuel and special fuel acquired from a supplier at a terminal in this state and delivered into another state or country;

(3) The name, address, and federal employer identification or social security number of the receiver of the exported special fuel. If the fuel is delivered to an end consumer, only the name and address is required;

(4) Motor fuel and special fuel that a terminal operator in this state issued a bill-of-lading indicating a state other than South Dakota as the destination state which was later diverted to and off-loaded in South Dakota; and

(5) Motor fuel and special fuel that a terminal operator in this state issued a bill-of-lading indicating South Dakota as the destination state which was later diverted to another state for off-loading.
Source: SL 1995, ch 71, § 106.



§ 10-47B-107 Monthly report required from transporter.

10-47B-107. Monthly report required from transporter. For the purpose of determining the amount of motor fuel and special fuel tax due, each licensed transporter shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. The department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 107; SL 2013, ch 60, § 15.



§ 10-47B-108 Time for filing transporter's report--Request for specific information.

10-47B-108. Time for filing transporter's report--Request for specific information. Any report required by § 10-47B-107 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed. The secretary may also request specific information regarding shipments of fuel delivered in this state or exported at any time after the shipment is made including the address or location of the delivery site.

Source: SL 1995, ch 71, § 108; SL 1996, ch 90, § 29; SL 2011, ch 64, § 13; SL 2013, ch 60, § 16.



§ 10-47B-109 Penalty for transporter's failure to report--Hearing.

10-47B-109. Penalty for transporter's failure to report--Hearing. If a transporter fails to provide the information required by §§ 10-47B-107 and 10-47B-108, the person is subject to a civil penalty of one thousand dollars for each violation. If the person believes that the assessment arose from a mistake of fact or error of law, the person may request a hearing in accordance with § 10-59-9.

Source: SL 1995, ch 71, § 109; SL 1996, ch 90, § 30.



§ 10-47B-110 Waiver of certain reporting requirements.

10-47B-110. Waiver of certain reporting requirements. Any report required by §§ 10-47B-101, 10-47B-102, 10-47B-107, and 10-47B-108 are for information purposes only and the secretary may waive the filing of the report if the report is unnecessary for the proper administration of this chapter.

Source: SL 1995, ch 71, § 110; SL 2013, ch 59, § 14.



§ 10-47B-111 Monthly report required from blender.

10-47B-111. Monthly report required from blender. For the purpose of determining the amount of motor fuel and special fuel tax due, each licensed blender shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-113, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 111; SL 2013, ch 60, § 17.



§ 10-47B-112 Time for filing blender's report.

10-47B-112. Time for filing blender's report. Any report required by § 10-47B-111 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 112; SL 2011, ch 64, § 14; SL 2013, ch 60, § 18.



§ 10-47B-113 Necessary information reported by blender.

10-47B-113. Necessary information reported by blender. The blender report required pursuant to § 10-47B-111 shall contain the following information, if deemed necessary by the secretary:

(1) The number of gallons of any substances blended with motor fuel or special fuel;

(2) A schedule of the names and addresses of all sales of blends in quantities of twenty-five gallons or more;

(3) The number of gallons of biodiesel, the number of gallons of biodiesel blend, and the number of gallons of special fuel used to make a biodiesel blend; and

(4) The number of gallons of unblended biodiesel sold, including the tax exempt sales made to licensed blenders, to licensed suppliers for resale, and to licensed exports for export to a state for which the exporter is specifically licensed to export.
Source: SL 1995, ch 71, § 113; SL 2009, ch 55, § 27; SL 2009, ch 56, § 4.



§ 10-47B-114 Quarterly report required from highway contractor.

10-47B-114. Quarterly report required from highway contractor. For the purpose of determining the amount of motor fuel, liquid petroleum gas, and special fuel tax due, each highway contractor shall file with the department a report on a quarterly basis by electronic means on an electronic reporting system furnished by the department. The secretary shall approve the final payment of each project or contract. In addition to the information required pursuant to § 10-47B-115, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due. If the highway contractor is also licensed as an importer or exporter, the importer and exporter information may be reported on a quarterly basis with the highway contractor report.

Source: SL 1995, ch 71, § 114; SL 1996, ch 90, § 31; SL 2013, ch 60, § 19.



§ 10-47B-114.1 Time for filing highway contractor's report.

10-47B-114.1. Time for filing highway contractor's report. Any report required by § 10-47B-114 shall be filed with respect to information for the preceding quarter by electronic means on or before the twenty-third day of the month following each quarterly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1996, ch 90, § 32; SL 2011, ch 64, § 15; SL 2013, ch 60, § 20.



§ 10-47B-115 Necessary information reported by highway contractor.

10-47B-115. Necessary information reported by highway contractor. The highway contractor shall report pursuant to § 10-47B-114, if deemed necessary by the secretary:

(1) The serial numbers and years of manufacture of all motor vehicles, machinery, and equipment used to complete the project or contract;

(2) All fuel used in self-propelled motor vehicle and equipment within the right-of-way;

(3) All fuel used in stationary equipment or in self-propelled motor vehicles, machinery, and equipment outside of the right-of-way.

Upon the request of the secretary, the contractor shall submit copies of all purchase invoices for fuel used to complete the project or contract.

Source: SL 1995, ch 71, § 115.



§ 10-47B-115.1 Monthly report required from ethanol producer.

10-47B-115.1. Monthly report required from ethanol producer. For the purpose of determining the amount of motor fuel tax due, each ethanol producer shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-115.3, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 2010, ch 66, § 16; SL 2013, ch 60, § 21.



§ 10-47B-115.2 Time for filing ethanol producer's report.

10-47B-115.2. Time for filing ethanol producer's report. Any report required by § 10-47B-115.1 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 2010, ch 66, § 17; SL 2011, ch 64, § 16; SL 2013, ch 60, § 22.



§ 10-47B-115.3 Necessary information reported by ethanol producer.

10-47B-115.3. Necessary information reported by ethanol producer. The ethanol producer shall report pursuant to § 10-47B-115.1, if deemed necessary by the secretary:

(1) All ethyl alcohol sold to a licensed exporter for export or to a licensed ethanol broker;

(2) All ethyl alcohol sold with fuel tax due; and

(3) Copies of all bills of lading issued by the ethanol producer for ethyl alcohol produced by the ethanol producer's plant.
Source: SL 2010, ch 66, § 18.



§ 10-47B-115.4 Monthly report required from ethanol broker.

10-47B-115.4. Monthly report required from ethanol broker. For the purpose of determining the amount of motor fuel tax due, each ethanol broker shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-115.6, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 2010, ch 66, § 19; SL 2013, ch 60, § 23.



§ 10-47B-115.5 Time for filing ethanol broker's report.

10-47B-115.5. Time for filing ethanol broker's report. Any report required by § 10-47B-115.4 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 2010, ch 66, § 20; SL 2011, ch 64, § 17; SL 2013, ch 60, § 24.



§ 10-47B-115.6 Necessary information reported by ethanol broker.

10-47B-115.6. Necessary information reported by ethanol broker. The ethanol broker shall report pursuant to § 10-47B-115.4, if deemed necessary by the secretary:

(1) All ethyl alcohol sold to a licensed exporter for export;

(2) All ethyl alcohol sold with fuel tax due; and

(3) Copies of all bills of lading issued by the ethanol producer for ethyl alcohol produced by the ethanol producer's plant.
Source: SL 2010, ch 66, § 21.



§ 10-47B-115.7 Monthly report required from methanol producer.

10-47B-115.7. Monthly report required from methanol producer. For the purpose of determining the amount of motor fuel tax due, each methanol producer shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-115.9, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 2013, ch 60, § 32.



§ 10-47B-115.8 Time for filing methanol producer's report.

10-47B-115.8. Time for filing methanol producer's report. Any report required by § 10-47B-115.7 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 2013, ch 60, § 33.



§ 10-47B-115.9 Necessary information reported by methanol producer.

10-47B-115.9. Necessary information reported by methanol producer. The methanol producer shall report pursuant to § 10-47B-115.7, if deemed necessary by the secretary:

(1) All methyl alcohol sold to a licensed exporter for export;

(2) All methyl alcohol sold with fuel tax due; and

(3) Copies of all bills of lading issued by the methanol producer for methyl alcohol produced by the methanol producer's plant.
Source: SL 2013, ch 60, § 34.



§ 10-47B-115.10 Monthly report required from biodiesel producer.

10-47B-115.10. Monthly report required from biodiesel producer. For the purpose of determining the amount of motor fuel tax due, each biodiesel producer shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-115.12, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 2013, ch 60, § 35.



§ 10-47B-115.11 Time for filing biodiesel producer's report.

10-47B-115.11. Time for filing biodiesel producer's report. Any report required by § 10-47B-115.10 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 2013, ch 60, § 36.



§ 10-47B-115.12 Necessary information reported by biodiesel producer.

10-47B-115.12. Necessary information reported by biodiesel producer. The biodiesel producer shall report pursuant to § 10-47B-115.10, if deemed necessary by the secretary:

(1) All biodiesel sold to a licensed exporter for export;

(2) All biodiesel sold with fuel tax due; and

(3) Copies of all bills of lading issued by the biodiesel producer for biodiesel produced by the biodiesel producer's plant.
Source: SL 2013, ch 60, § 37.



§ 10-47B-116 Final report by licensee.

10-47B-116. Final report by licensee. A licensee shall, upon the discontinuance, sale, or transfer of the business, or upon the cancellation or revocation of a license, make a report as required under this chapter marked "Final Report." The licensee shall pay all motor fuel and special fuel taxes and penalties that may be due the state except as may otherwise be provided by law.

Source: SL 1995, ch 71, § 116.



§ 10-47B-117 Aggregate reporting.

10-47B-117. Aggregate reporting. The department may aggregate the information required in any of the reports required by this chapter into one or more composite or modified reports in order to avoid duplicate reporting.

Source: SL 1995, ch 71, § 117.



§ 10-47B-118 Importing, selling, using, delivering or storing fuel in bulk prohibited if no dye addedor taxes unpaid--Penalty.

10-47B-118. Importing, selling, using, delivering or storing fuel in bulk prohibited if no dye added or taxes unpaid--Penalty. No person may import, sell, use, deliver, or store in this state motor fuel or special fuel in bulk as to which dye has not been added in accordance with this chapter, or as to which the tax imposed by this chapter has not been paid unless specifically exempted by this chapter. A violation of this section may result in an assessment by the secretary of not more than twice the tax rate imposed by this chapter.

Source: SL 1995, ch 71, § 118.



§ 10-47B-119 Repealed.

10-47B-119. Repealed by SL 2011, ch 61, § 1.



§ 10-47B-119.1 Repealed.

10-47B-119.1. Repealed by SL 2011, ch 61, § 9.



§ 10-47B-119.2 Tax refund for motor fuel that is integral component of product that is not motorfuel or special fuel.

10-47B-119.2. Tax refund for motor fuel that is integral component of product that is not motor fuel or special fuel. Any licensed marketer may apply for and obtain a refund of fuel taxes imposed and paid to this state on motor fuel that becomes an integral component of a product that does not meet the definition of motor fuel or special fuel.

Source: SL 2006, ch 59, § 4.



§ 10-47B-120 Tax refund for gasoline and natural gasoline used to denature ethyl alcohol.

10-47B-120. Tax refund for gasoline and natural gasoline used to denature ethyl alcohol. A licensed ethanol producer may apply for and obtain a refund of fuel taxes paid to this state, for gasoline and natural gasoline used to denature ethyl alcohol.

Source: SL 1995, ch 71, § 120; SL 2010, ch 66, § 22.



§ 10-47B-120.1 Tax refund for methanol used to produce biodiesel.

10-47B-120.1. Tax refund for methanol used to produce biodiesel. A biodiesel producer may apply for and obtain a refund of fuel taxes paid to this state for methanol used to produce biodiesel.

Source: SL 2009, ch 56, § 3.



§ 10-47B-121 Tax report credit available to blender--No refund.

10-47B-121. Tax report credit available to blender--No refund. A licensed blender may apply for and obtain a tax report credit in accordance with the provisions of § 10-47B-133. No refund to a blender is authorized.

Source: SL 1995, ch 71, § 121.



§ 10-47B-121.1 Tax report credit allowed to blender for special fuel blended with biodiesel.

10-47B-121.1. Tax report credit allowed to blender for special fuel blended with biodiesel. A tax report credit for special fuel blended with biodiesel to create biodiesel blend shall be allowed to the licensed blender who performs the blending activity. The tax report credit shall be granted on a per gallon basis in the amount that the rate for special fuel exceeds the rate for biodiesel blend. The credit shall be used to off-set any tax liability resulting from the blending of previously untaxed biodiesel.

This credit is extended only for special fuel which is blended with biodiesel and for no other fuel product. The further blending of additional fuel products with a motor fuel, special fuel, or biodiesel blend as defined under this chapter shall cause this credit to be cancelled and the blended product shall be taxed at the rate of tax for motor fuel and special fuel provided for in § 10-47B-4.

Source: SL 2009, ch 56, § 5.



§ 10-47B-122 Tax refund to dealer for sale of fuel to approved tribal Indian school.

10-47B-122. Tax refund to dealer for sale of fuel to approved tribal Indian school. A retail dealer, holding any license issued by this chapter may apply for and obtain a refund of taxes paid to this state on motor fuel sold in bulk to a tribal Indian school which has been approved by the department and to which the department has issued an exempt user number.

Source: SL 1995, ch 71, § 122.



§ 10-47B-123 Tax refund to dealer for lost fuel.

10-47B-123. Tax refund to dealer for lost fuel. A wholesale distributor or retail dealer, holding any license issued by this chapter may apply for and obtain a refund for taxes paid to this state on motor fuel or special fuel lost as specified in § 10-47B-137 if all the conditions of that section are met.

Source: SL 1995, ch 71, § 123.



§ 10-47B-124 Tax refund to retail dealer on fuel sold to federal government or defense supplycenter.

10-47B-124. Tax refund to retail dealer on fuel sold to federal government or defense supply center. A retail dealer, holding any license issued by this chapter may apply for and obtain a refund of taxes paid to this state on motor fuel or special fuel, sold to the federal government or defense supply center for its consumption.

Source: SL 1995, ch 71, § 124.



§ 10-47B-125 Tax refund available to licensed exporter.

10-47B-125. Tax refund available to licensed exporter. A licensed exporter may apply for and obtain a refund for taxes paid to this state on motor fuel and undyed special fuel under the following conditions:

(1) Fuel which was loaded at a bulk plant in this state and exported to another state or country for which the exporter was specifically licensed and for which a bill of lading or diversion ticket was issued indicating a destination state other than South Dakota, and the fuel was reported to the export state;

(2) Fuel that is loaded at a terminal in this state for which a bill of lading was issued indicating South Dakota as the destination state, if the fuel or a portion thereof is diverted to another state and if a diversion ticket is issued indicating the export state as the destination state; and the exporter is specifically licensed to import fuel into that state;

(3) Fuel that is withdrawn from an out-of-state terminal, and purchased from a licensed out-of-state supplier, with a South Dakota destination, and is then diverted to another state; and

(4) Ethyl alcohol loaded at an ethanol producer's plant in this state for which a bill of lading was issued indicating South Dakota as the destination state, if the fuel or a portion thereof is diverted to another state and if a diversion ticket is issued indicating the export state as the destination state; and the exporter is specifically licensed to import fuel into that state.

The claimant shall submit a copy of the original bill of lading, and a copy of the diversion ticket.

Source: SL 1995, ch 71, § 125; SL 1999, ch 58, § 41; SL 2010, ch 66, § 23; SL 2013, ch 59, § 15.



§ 10-47B-126 Credit for taxes paid on fuel acquired by importer from out-of-state supplier.

10-47B-126. Credit for taxes paid on fuel acquired by importer from out-of-state supplier. A licensed importer may apply for and obtain a credit for taxes paid to this state on fuel which was acquired from a licensed out-of-state supplier for which the terminal operator issued a bill-of-lading indicating South Dakota as the destination state which was later diverted to a destination outside of this state. If the credit is not used by the person in the normal course of business within a two-month period a refund shall be paid to the person. The claimant shall submit a copy of the original bill-of-lading, a copy of the diversion ticket, and evidence that the fuel was reported to the other state.

Source: SL 1995, ch 71, § 126.



§ 10-47B-127 Repealed.

10-47B-127. Repealed by SL 2011, ch 61, § 10.



§ 10-47B-128 Circumstances allowing tax refund for undyed special fuel used as heating oil.

10-47B-128. Circumstances allowing tax refund for undyed special fuel used as heating oil. Any consumer may apply for and obtain a refund of fuel taxes imposed and paid to this state, for undyed special fuel purchased and used as heating oil if no dyed heating oil is available from the retail dealer. The claimant shall submit a sworn affidavit from the retail dealer testifying that the dealer had tried to obtain dyed heating oil from the dealer's regular sources but was unable to obtain the fuel because no dyed heating fuel was available.

Source: SL 1995, ch 71, § 128.



§ 10-47B-129 Tax credit for special fuel exported in supply tank of qualified motor vehicle engagedin interstate commerce.

10-47B-129. Tax credit for special fuel exported in supply tank of qualified motor vehicle engaged in interstate commerce. Any person who has exported special fuel in the engine fuel supply tank of a qualified motor vehicle engaged in interstate commerce upon which tax has been paid to this state shall be given a credit for the amount of fuel as calculated by the provisions of the interstate user license, an interstate compact, or reciprocal agreement under which the person is licensed or governed. The credit shall be paid to the jurisdictions in which the person has accrued a fuel tax liability under the provisions of an interstate compact or reciprocal agreement. If no liability exists, the credit shall be refunded to the person.

Source: SL 1995, ch 71, § 129.



§ 10-47B-130 Credit for taxes mistakenly paid--Refund.

10-47B-130. Credit for taxes mistakenly paid--Refund. Any person who holds a license in accordance with the provisions of this chapter, may apply for and obtain a credit of fuel tax paid to this state, if the person mistakenly paid tax to this state that was not due. If the credit is not used by the person in the normal course of business within a two-month period a refund shall be paid to the person. The claimant shall amend any report filed on which the mistake occurred and submit a sworn affidavit of the person explaining the facts involved in the mistake before a credit is granted.

Source: SL 1995, ch 71, § 130.



§ 10-47B-131 Tax refund to dealer for undyed special fuel delivered to certain motor carrierrefrigeration units.

10-47B-131. Tax refund to dealer for undyed special fuel delivered to certain motor carrier refrigeration units. A retail dealer, holding any license issued by this chapter may apply for and obtain a refund of taxes paid to this state on undyed special fuel, delivered into a motor carrier refrigeration unit which is not attached to engine fuel supply tank of the vehicle. The claim shall indicate the sales tax due on the sales transactions. The claim shall be supported by sales invoices which have "reefer" noted on them and state the amount of sales tax due on the sale.

Source: SL 1995, ch 71, § 131; SL 1996, ch 90, § 33.



§ 10-47B-131.1 Refund of taxes on undyed special fuel used in process where dyed special fuelcannot be used.

10-47B-131.1. Refund of taxes on undyed special fuel used in process where dyed special fuel cannot be used. A consumer of undyed special fuel may apply for a refund of fuel taxes imposed and paid to this state, for undyed special fuel in a manufacturing process for which dyed special fuel cannot be used. Adequate records shall be maintained to support such claims.

Source: SL 1996, ch 90, § 35.



§ 10-47B-131.2 Refund of taxes on motor fuel or undyed special fuel preempted by federal orconstitutional law.

10-47B-131.2. Refund of taxes on motor fuel or undyed special fuel preempted by federal or constitutional law. A consumer of motor fuel or undyed special fuel may apply for and obtain a refund of fuel taxes imposed and paid to this state, if a state or federal court of final appeals finds that taxation of the purchase or use of the fuel is preempted by federal law or unconstitutional. If applicable, the claim shall be supported by fuel purchase invoices, odometer readings, log books and calculated on an average mile per gallon basis.

Source: SL 1996, ch 90, § 36.



§ 10-47B-131.3 Refund of taxes on undyed special fuel purchased during shortage of dyed specialfuel.

10-47B-131.3. Refund of taxes on undyed special fuel purchased during shortage of dyed special fuel. Any person who holds a license in accordance with the provision of this chapter may apply for a credit or refund of fuel taxes imposed and paid to this state for undyed special fuel purchased and used in a nontaxable manner if it has been determined by the secretary that a shortage of dyed special fuel existed at the time of the sale. The claimant shall submit a sworn affidavit from the retail dealer testifying that the dealer tried to obtain dyed special fuel from the dealer's supplier but was unable to obtain the fuel because of a lack of dyed special fuel available at the time.

Source: SL 2008, ch 56, § 1.



§ 10-47B-132 Refund for taxes paid when undyed diesel fuel accidentally mixed with dyed dieselfuel--Conditions for refund.

10-47B-132. Refund for taxes paid when undyed diesel fuel accidentally mixed with dyed diesel fuel--Conditions for refund. Any person may apply for and obtain a refund of taxes paid by the person to this state when undyed diesel is accidentally mixed with dyed diesel fuel if the following conditions are met:

(1) The amount of undyed diesel fuel accidentally mixed with dyed diesel fuel equals five hundred gallons or more;

(2) The claimant notifies the department of the accidental mixing within five days of the incident;

(3) The department can determine with reasonable certainty the amount of dyed and undyed diesel fuel involved in the accidental mixing; and

(4) The mixed fuel is dyed by the department to the specifications set forth in this chapter if deemed necessary by the secretary.

No interest may be paid to a claimant applying for a refund under this section.

Source: SL 1995, ch 71, § 131A; SL 1996, ch 90, § 34.



§ 10-47B-133 Tax refund to supplier if purchaser fails to pay for product and taxes--Application--Limitations.

10-47B-133. Tax refund to supplier if purchaser fails to pay for product and taxes--Application--Limitations. Any licensed supplier or out-of-state supplier may apply for and obtain a refund for taxes paid to this state on any gallons of motor fuel or undyed special fuel withdrawn from a terminal at the rack and sold to a party who fails to pay the supplier or out-of-state supplier for the product and the taxes owed to this state. Application for this refund shall be made within sixty days of the occurrence of the delinquency. Upon application, all unpaid taxes of the delinquent party become due and owing. The application for refund may include all taxes credited to the delinquent party since the occurrence of the delinquency. To qualify for a refund, a supplier or out-of-state supplier shall supply the department sufficient evidence and testimony to enforce any tax collection action by the department. Upon application of this refund, the department may make an assessment and take collection action against the purchaser of the fuel in accordance with the provisions of chapter 10-59. The supplier or out-of-state supplier is only eligible for a refund for the taxes not paid by a customer once every three years. The supplier or out-of-state supplier is responsible for the tax on all sales that take place after the application for refund is made and are not eligible for further refunds. Upon application for a refund under this provision, a delinquent purchaser is no longer entitled to delay the payment of tax to a supplier or out-of-state supplier as set forth in § 10-47B-32 for a period of three years. The department shall notify all licensed suppliers, out-of-state suppliers, and marketers that the party has been delinquent in the payment of tax and is not entitled to the delayed payment of tax as set forth in § 10-47B-32 for a three-year period and that no further refunds will be paid for sales made to the party during the next three-year period. Once notified of a delinquent purchaser, no supplier, out-of-state supplier, or marketer may make a refund for tax under this section arising from a sale to the party during the three-year period.

Source: SL 1995, ch 71, § 131B; SL 1996, ch 90, § 37; SL 1999, ch 58, § 42.



§ 10-47B-134 Refund for taxes paid on fuel sold to customer whose accounts are worthless--Sufficient evidence and testimony.

10-47B-134. Refund for taxes paid on fuel sold to customer whose accounts are worthless--Sufficient evidence and testimony. Any wholesale distributor or retail dealer licensed as a marketer in this state may apply for and obtain a refund for taxes paid to this state on any gallons of motor fuel, undyed special fuel, or liquid petroleum gas sold to customers whose accounts are found to be worthless. Accounts may not be deemed to be worthless unless they have been claimed as uncollectible and deducted as an expense on the licensee's federal income tax return. Upon application of this refund, the department shall have cause and authority to make an assessment and take collection action against the purchaser of the fuel in accordance with the provisions of chapter 10-59. A refund claimant shall only be eligible for a refund for the taxes not paid by a customer once every three years. The department shall notify all licensed suppliers, out-of-state suppliers, and marketers that the party has been delinquent in the payment of tax and that no further refunds will be paid for sales made to the party during the next three-year period. To qualify for a refund a marketer shall supply the department sufficient evidence and testimony to enforce any tax collection action by the department.

Source: SL 1995, ch 71, § 131C.



§ 10-47B-135 No tax refund for certain uses of fuel.

10-47B-135. No tax refund for certain uses of fuel. No refund of motor fuel or special fuel taxes paid may be made for any of the following uses of fuel:

(1) Fuel used in motor vehicles operated on the public highways of this state;

(2) Fuel used for propulsion on the highway in any vehicles, machinery, or equipment for any highway construction or maintenance work which is paid for, wholly or in part, by public moneys;

(3) Fuel used in aircraft or watercraft;

(4) Undyed special fuel used in off-road machinery or equipment;

(5) Fuel used from the engine fuel supply tank by a motor vehicle while idling. Fuel used by a motor vehicle while idling shall be included in the total amount of fuel consumed when calculating average miles per gallon; or

(6) Fuel used in any motor vehicle, recreation vehicle, or farm equipment used for nonhighway agricultural purposes or, unless otherwise provided by this chapter, used in any motor vehicle or equipment for nonhighway commercial uses.
Source: SL 1995, ch 71, § 132; SL 2011, ch 61, § 5.



§ 10-47B-136 Repealed.

10-47B-136. Repealed by SL 2009, ch 55, § 28.



§ 10-47B-136.1 Tax report credit for special fuel blended with biodiesel to create biodiesel blend.

10-47B-136.1. Tax report credit for special fuel blended with biodiesel to create biodiesel blend. A tax report credit for special fuel blended with biodiesel to create biodiesel blend shall be allowed to the licensed blender who performs the blending activity. The tax report credit shall be granted on a per gallon basis in the amount that the rate for special fuel exceeds the rate for biodiesel blend. The credit shall be used to off-set any tax liability resulting from the blending of previously untaxed biodiesel.

This credit is extended only for special fuel which is blended with biodiesel and for no other fuel product. The further blending of additional fuel products with a motor fuel, special fuel, or biodiesel blend as defined under this chapter shall cause this credit to be cancelled and the blended product shall be taxed at the rate of tax for motor fuel and special fuel provided for in § 10-47B-4.

Source: SL 2009, ch 55, § 29.



§ 10-47B-137 Lost fuel--Requirements for tax refund.

10-47B-137. Lost fuel--Requirements for tax refund. Any person engaged in the sale of motor fuel or special fuel and licensed in accordance with the provisions of this chapter, who has lost motor fuel or undyed special fuel, upon which fuel excise tax has been paid to this state, by leakage or theft, or a single incident of loss or destruction caused by fire, flood, tornado, wind storm, or explosion exceeding one hundred gallons, on which the fuel tax imposed by this chapter, has been paid shall be refunded the amount of tax on the lost gallons upon compliance with the following requirements:

(1) The claimant shall notify the secretary of the loss, by registered or certified mail, within ten days after the loss is discovered;

(2) Copies of police reports in cases of theft and insurance reports shall accompany all claims;

(3) Claims for refunds shall be filed with the secretary within thirty days after the loss is discovered, or the claim is thereafter barred;

(4) No claims for a refund for a loss by leakage or theft of less than five hundred gallons may be considered or allowed. Such loss is presumed to be shrinkage; and

(5) The books and records of the claimant shall be available for inspection by the department.

If a claim for refund under this section is allowed and approved by the secretary, the state auditor shall issue a warrant for the amount allowed, upon the presentation of a claim bearing the approval of the secretary.

Source: SL 1995, ch 71, § 134; SL 2013, ch 59, § 16.



§ 10-47B-138 to 10-47B-142. Repealed.

10-47B-138 to 10-47B-142. Repealed by SL 2011, ch 61, §§ 11 to 15.



§ 10-47B-143 Rejection of fraudulent claim.

10-47B-143. Rejection of fraudulent claim. If upon investigation it is determined that any claim has been fraudulently presented or supported as to any item therein, either by invoices fraudulently made or altered or that any statement in the claim is willfully false in any particular, then the claim may be rejected in its entirety.

Source: SL 1995, ch 71, § 140.



§ 10-47B-144 Interest on refund claim not refunded within required time period.

10-47B-144. Interest on refund claim not refunded within required time period. Interest at the rate provided for under § 10-59-6 shall be paid on any refund claim amount authorized by §§ 10-47B-119.2 to 10-47B-131, inclusive, which has not been refunded to the claimant within sixty days of acceptance by the department during the months of January, February, or March. Claims received during any other month shall be paid within forty-five days, otherwise interest shall be paid to the claimant. No interest may be paid for refunds made to interstate fuel tax agreement licensees or licensed interstate users.

Source: SL 1995, ch 71, § 141; SL 2011, ch 61, § 6.



§ 10-47B-145 Rejection of tax refund claim--Assessment of tax against refund claimant.

10-47B-145. Rejection of tax refund claim--Assessment of tax against refund claimant. The secretary may reject any claims for tax refunds which do not conform to the criteria set forth under this chapter or reject any claim which cannot be supported by the claimant's records. The secretary may also assess tax against a refund claimant if it is determined that a refund claim was improperly paid from the claim.

Source: SL 1995, ch 71, § 142; SL 1999, ch 58, § 43.



§ 10-47B-146 Cooperation of state agencies--Information exchange with federal government andagencies of other states.

10-47B-146. Cooperation of state agencies--Information exchange with federal government and agencies of other states. Any department and division of state government having functions connected with the control, licensing, registry, or regulation of motor vehicles or their operations shall cooperate with the department in obtaining information and data necessary to administer this chapter. In addition, the secretary may exchange information with the federal government and the enforcement, revenue, and licensing agencies of other state governments.

Source: SL 1995, ch 71, § 143.



§ 10-47B-147 Interstate agreements or compacts authorized--Access to instruments.

10-47B-147. Interstate agreements or compacts authorized--Access to instruments. The secretary may enter into interstate agreements or compacts with authorized representatives of other jurisdictions to provide for the collection, auditing, and distribution of fuel taxes collected for such jurisdictions under the provisions of a signed interstate agreement or compact. In administering any interstate agreement on behalf of this state, the secretary may adopt the policies, principles, and guidelines contained within such interstate agreement. Copies of the interstate agreement or compact, procedures manual, and guidelines shall be filed within fifteen days after execution or the effective date of the instrument, whichever is the later at the Department of Revenue and made available upon request. The administrator shall provide access to the instrument to any agency administering or enforcing laws relating to vehicles.

Source: SL 1995, ch 71, § 144; SL 2003, ch 48, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-47B-148 Collection and distribution of tax, fee, penalty assessment, and interest assessment.

10-47B-148. Collection and distribution of tax, fee, penalty assessment, and interest assessment. Any tax, fee, penalty assessment, and interest assessment collected under this chapter are to be deposited with the state treasurer who shall credit the amount received to the motor fuel tax fund. However, taxes collected under this chapter on behalf of other jurisdictions under the provisions of an interstate agreement are to be distributed under the provisions of that agreement.

Source: SL 1995, ch 71, § 145.



§ 10-47B-149 Monthly adjustment to motor fuel tax fund balance.

10-47B-149. Monthly adjustment to motor fuel tax fund balance. At the beginning of each month, the secretary shall make adjustments to the motor fuel tax fund balance in the following manner:

(1) Each July transfer an amount to the snowmobile trails' fund equal to the product of multiplying the number of licensed snowmobiles as of July first, times one hundred twenty-five gallons, times the rate of tax provided for motor fuel under this chapter;

(2) Each July transfer from the amount of motor fuel tax collected from the motor fuel used for nonhighway purposes to the value added agriculture subfund created in § 38-6-13 one hundred thirty-five thousand dollars;

(3) Each July transfer from the amount of motor fuel tax collected from the motor fuel used for nonhighway purposes to the Department of Agriculture seventy-five thousand dollars to be used for a grant to the Northern Crops Institute;

(4) Transfer to the motor fuel tax administration account two percent of the deposits made to the motor fuel tax fund during the preceding month to cover the expenses incurred in administering all motor fuel and special fuel tax laws of this state. On or about August first of each year, the preceding year's remaining motor fuel tax administration account balance, less an amount to provide cash flow within the account, shall be transferred to the state highway fund. The remaining balance is to be calculated by subtracting from the total of monthly deposits, the amount of corresponding expenses. The expense of administering the chapters relating to motor and special fuel taxation shall be paid out of appropriations made by the Legislature;

(5) Each July transfer from the amount of motor fuel tax collected from the motor fuel used for nonhighway purposes to the coordinated natural resources conservation fund five hundred thousand dollars;

(6) Each July transfer to the parks and recreation fund an amount equal to the product of multiplying the number of licensed motorized boats as of the previous December thirty-first, times one hundred forty gallons, times the rate of tax provided for motor fuels under this chapter;

(7) Each July distribute to counties and townships as provided in § 10-47B-149.1 seven hundred thousand dollars;

(8) Transfer to the member jurisdictions taxes collected under the provisions of the international fuel tax agreement; and

(9) Transfer the remaining cash balance to the state highway fund.
Source: SL 1995, ch 71, § 146; SL 2000, ch 62, § 1; SL 2007, ch 227, § 5; SL 2011, ch 61, § 2; SL 2013, ch 192, § 10.



§ 10-47B-149.1 Distribution to counties and townships.

10-47B-149.1. Distribution to counties and townships. The amount to be distributed to counties and townships pursuant to § 10-47B-149 shall be distributed among the counties, pro rata, twenty-five percent according to truck registrations, twenty-five percent according to population, and fifty percent according to total road mileage. Each county shall distribute sixty percent of the amount received pursuant to this section to the county road and bridge fund and forty percent to the special highway fund to be distributed pursuant to the provisions of subdivision 32-11-4.1(2) and § 32-11-6.

Source: SL 2011, ch 61, § 3.



§ 10-47B-149.2 Amount of motor fuel taxes collected annually on motor fuel for nonhighwayagricultural uses.

10-47B-149.2. Amount of motor fuel taxes collected annually on motor fuel for nonhighway agricultural uses. The Legislature finds, based on historical data, that one million four hundred ten thousand dollars represents the amount of motor fuel taxes collected annually on motor fuel for nonhighway agricultural uses. The Legislature further finds that these funds should be utilized in a manner which benefits agriculture and the citizens of the state.

Source: SL 2011, ch 61, § 7.



§ 10-47B-150 Taxes used in airplanes and aircraft transferred to state aeronautics fund.

10-47B-150. Taxes used in airplanes and aircraft transferred to state aeronautics fund. The secretary shall ascertain the number of gallons of motor fuel and special fuel purchased, imported, received, or distributed each month in South Dakota for use in airplanes and aircraft and shall transfer the taxes collected thereon to the state aeronautics fund.

Source: SL 1995, ch 71, § 147.



§ 10-47B-151 Funds from motor fuel tax used to improve boating facilities.

10-47B-151. Funds from motor fuel tax used to improve boating facilities. The Legislature hereby finds that of all the motor fuel sold in this state on which the tax provided in this chapter, is imposed and collected and is not refunded, an amount equal to one hundred forty gallons per registered motorized boat is used to propel motorboats on the inland and surrounding waterways of this state. The Legislature hereby declares that it is the policy of this state to use the funds derived from the sale of motor fuel for such propulsion of motorboats to improve boating facilities throughout the state.

Source: SL 1995, ch 71, § 148; SL 2000, ch 62, § 2.



§ 10-47B-152 Use of funds transferred to parks and recreation fund.

10-47B-152. Use of funds transferred to parks and recreation fund. The secretary shall transfer to the parks and recreation fund an amount as provided by subdivision 10-47B-149(5) for the following purposes: the treatment of water; the control of pollution; and the acquisition, construction, and maintenance of facilities, including landings, harbors, dams, and channels for motorboats, in and adjacent to the waterways lying within the boundaries of this state. The Department of Game, Fish and Parks may cooperate with and use these funds on a matching basis with the United States or any agency thereof, with any other department of state government, with any unit of local government or with a private organization in this state for the purposes prescribed in this section.

Source: SL 1995, ch 71, § 149.



§ 10-47B-153 Improving boating facilities declared to be public purpose.

10-47B-153. Improving boating facilities declared to be public purpose. The purposes stated in § 10-47B-151, even if done in conjunction or cooperation with a private developer are declared to be public purposes. Any private developer shall be selected by the managing governmental entity through a formal request for proposal purposes.

Source: SL 1995, ch 71, § 150.



§ 10-47B-154 Repealed.

10-47B-154. Repealed by SL 2011, ch 61, § 16.



§ 10-47B-155 License revocation hearing--Written notice of revocation.

10-47B-155. License revocation hearing--Written notice of revocation. If any person licensed pursuant to this chapter fails to file a report or remit the tax payment when due, the secretary may immediately schedule a license revocation hearing. Upon revocation of the license the person shall cease any business activity authorized by the license. Written notice of the secretary's action shall be given to the licensee and to all other license holders of record on the date of notification.

Source: SL 1995, ch 71, § 152.



§ 10-47B-156 Sworn statement in lieu of verification of report before a notary public.

10-47B-156. Sworn statement in lieu of verification of report before a notary public. Any law of this state which requires a sworn or verified report or return to be made to the secretary by any person licensed pursuant to this chapter, is satisfied if the person required to make the report or the person's authorized officer or agent, in lieu of verification before a notary public, shall sign a statement printed or written thereon in the following form: "I declare and affirm under the penalties of perjury that this report has been examined by me, and to the best of my knowledge and belief is in all things true and correct."

Source: SL 1995, ch 71, § 153.



§ 10-47B-157 Record keeping required of licensee.

10-47B-157. Record keeping required of licensee. Each person issued a license pursuant to this chapter shall keep and preserve for the current and the three preceding calendar years an accurate record of all sales receipts, disbursement records, sales/purchase invoices, bills-of-lading, diversion tickets, partial load tickets, alcohol denaturing records, monthly inventory, and weekly pump meter readings and other pertinent records and papers considered necessary for the enforcement of this chapter by the secretary, including all ledgers and checking accounts.

Source: SL 1995, ch 71, § 154.



§ 10-47B-158 Additional records to be kept by liquid petroleum gas user or consumer refundclaimant.

10-47B-158. Additional records to be kept by liquid petroleum gas user or consumer refund claimant. In addition to the requirement set forth in § 10-47B-157, a liquid petroleum gas user or a consumer refund claimant shall keep individual vehicle and machinery consumption records, motor vehicle odometer readings, machinery hour readings, monthly consumption and odometer summaries, and individual vehicle and machinery off-road log books.

Source: SL 1995, ch 71, § 155; SL 1996, ch 90, § 38.



§ 10-47B-159 Fuel transactions to be supported by sales/purchase invoice--Copies--Requiredinformation.

10-47B-159. Fuel transactions to be supported by sales/purchase invoice--Copies--Required information. Each fuel transaction in this state or between an out-of-state supplier and importer shall be supported by a sales/purchase invoice. A copy of the invoice shall be maintained in the records of both the seller and the purchaser. The invoices shall be serially numbered and shall contain the following information:

(1) The seller's name and address;

(2) The seller's supplier's license number issued by the department if the fuel was sold at the pipeline or the seller's marketer's number if not sold at a pipeline;

(3) The purchaser's name and address;

(4) The date of sale and delivery of the fuel;

(5) The number of gallons of fuel sold and delivered to the purchaser, the type of fuel and if diesel whether it is dyed or not;

(6) The price charged per gallon of fuel;

(7) If charged, the amount of fuel or sales tax. Fuel tax shall either be listed separately or as a statement by the marketer that the price per gallon required under subdivision (6) of this section includes the South Dakota fuel tax; and

(8) The total amount of the sales invoice.
Source: SL 1995, ch 71, § 156; SL 1996, ch 90, § 39; SL 1999, ch 58, § 44; SL 2013, ch 59, § 17.



§ 10-47B-160 Examination of licensee by secretary--Reason for examination.

10-47B-160. Examination of licensee by secretary--Reason for examination. The secretary may examine the records, books, papers, fuel, and any other equipment of a person licensed pursuant to the provisions of this chapter or refund claimant pertaining to fuel received, sold, or used to verify the truth and accuracy of any statement, claim, or report; or to ascertain whether the tax imposed by this chapter has been paid; or to determine the financial responsibility of the licensee for the payment of the taxes imposed by this chapter.

Source: SL 1995, ch 71, § 157.



§ 10-47B-161 In-office review of refund claimant's or licensee's, records--Full field audit notprecluded.

10-47B-161. In-office review of refund claimant's or licensee's, records--Full field audit not precluded. The department may order an in-office review of a refund claimant or licensee's records in lieu of a full field audit. If an in-office review is ordered, the department shall provide all pertinent forms to the refund claimant or licensee with instructions for completion and return to the department. An in-office review does not preclude the ordering of a full field audit of the fuel user's records if discrepancies are found during the in-office review. The results of a field audit take precedence over any actions which result from the in-office review during the period being audited.

Source: SL 1995, ch 71, § 158.



§ 10-47B-162 Production incentive payments to ethanol producers for ethyl alcohol and to qualifiedbiobutanol producers for biobutanol--Eligibility--Proration.

10-47B-162. Production incentive payments to ethanol producers for ethyl alcohol and to qualified biobutanol producers for biobutanol--Eligibility--Proration. A production incentive payment of twenty cents per gallon is available to ethanol producers for ethyl alcohol which is fully distilled and produced in South Dakota and to qualified biobutanol producers for biobutanol fully produced in South Dakota. The ethyl alcohol shall be ninety-nine percent pure and shall be distilled from cereal grains. Annual production incentive payments for any facility may not exceed one million dollars. An ethanol production facility is eligible for a production incentive payment under this section only if the facility has produced qualifying ethyl alcohol on or before December 31, 2006. No facility may receive any production incentive payments in an amount greater than nine million six hundred eighty-two thousand dollars. The cumulative annual production incentive payments made under this section may not exceed four million dollars for fiscal year 2003, five million dollars for fiscal year 2004, six million dollars for fiscal year 2005, seven million dollars for fiscal year 2006, seven million dollars for fiscal year 2007, seven million dollars for fiscal year 2008, seven million dollars for fiscal year 2009, seven million dollars for fiscal year 2010, seven million dollars for fiscal year 2011, four million dollars for fiscal year 2012, four million dollars for fiscal year 2013, four million five hundred thousand dollars for fiscal year 2014, four million five hundred thousand dollars for fiscal year 2015, four million five hundred thousand dollars for fiscal year 2016, and seven million dollars per fiscal year thereafter. Payments from the ethanol fuel fund shall be prorated equally to all of the facilities each month based on claims submitted for that month and the amount of funds available for that month. No facility may receive payment for more than four hundred sixteen thousand six hundred sixty-seven gallons per month. If excess funds are available in the fund in any given month, payment may be made to facilities for previous months when funds were not sufficient to pay the claims from the previous months. All moneys available in the ethanol fuel fund at the end of the fiscal year shall be prorated equally to the facilities based upon all unpaid claims received through the end of that fiscal year.

Source: SL 1995, ch 71, § 159; SL 1996, ch 47, § 18; SL 1998, ch 72, § 1; SL 2002, ch 66, § 1; SL 2002, ch 170, § 2; SL 2003, ch 70, § 1; SL 2011, ch 62, § 1; SL 2012, ch 71, § 3; SL 2013, ch 61, § 1.



§ 10-47B-163 Application for ethanol production incentive payment.

10-47B-163. Application for ethanol production incentive payment. Any ethanol producer who intends to file for an ethanol production incentive payment shall first apply to the secretary on prescribed forms and obtain an ethanol producer license issued by the department. Any person licensed pursuant to this chapter shall obtain a license, maintain records, submit claims, and conduct taxable fuel transactions in accordance with the provisions of this chapter.

Source: SL 1995, ch 71, § 160.



§ 10-47B-164 Appropriation of money in ethanol fuel fund--Transfers of funds.

10-47B-164. Appropriation of money in ethanol fuel fund--Transfers of funds. Any money in the ethanol fuel fund is continuously appropriated for purposes of providing ethanol production payments to qualified ethanol producers for purposes of making deposits into the ethanol infrastructure incentive fund, and for purposes of making deposits into the revolving economic development and initiative fund. The department may receive and approve ethanol production incentive payment claims and authorize the issuance of payment warrants to licensed ethanol producer claimants based on claims presented by the licensees. At the end of each fiscal year, any unobligated cash in excess of one hundred thousand dollars in the ethanol fuel fund shall be transferred to the state highway fund.

There shall be a transfer from the ethanol fuel fund to the ethanol infrastructure incentive fund in fiscal year 2012 of one million dollars, a transfer from the ethanol fuel fund to the ethanol infrastructure incentive fund in fiscal year 2013 of one million dollars, a transfer from the ethanol fuel fund to the ethanol infrastructure incentive fund in fiscal year 2014 of five hundred thousand dollars, a transfer from the ethanol fuel fund to the ethanol infrastructure incentive fund in fiscal year 2015 of five hundred thousand dollars, and a transfer from the ethanol fuel fund to the ethanol infrastructure incentive fund in fiscal year 2016 of five hundred thousand dollars.

There shall be a transfer from the ethanol fuel fund to the revolving economic development and initiative fund in fiscal year 2012 of two million dollars, a transfer from the ethanol fuel fund to the revolving economic development and initiative fund in fiscal year 2013 of two million dollars, a transfer from the ethanol fuel fund to the revolving economic development and initiative fund in fiscal year 2014 of two million dollars, a transfer from the ethanol fuel fund to the revolving economic development and initiative fund in fiscal year 2015 of two million dollars, and a transfer from the ethanol fuel fund to the revolving economic development and initiative fund in fiscal year 2016 of two million dollars.

The transfers from the ethanol fuel fund to the ethanol infrastructure incentive fund and the revolving economic development and initiative fund in each fiscal year shall be made before any production incentive payment is made pursuant to § 10-47B-162 in the fiscal year.

No production incentive payment may be made pursuant to § 10-47B-162 unless the ethanol fuel fund has a balance of at least nine hundred fifty thousand dollars.

Source: SL 1995, ch 71, § 161; SL 2002, ch 170, § 3; SL 2011, ch 62, § 4.



§ 10-47B-164.1 Ethanol infrastructure incentive fund established.

10-47B-164.1. Ethanol infrastructure incentive fund established. There is hereby established the ethanol infrastructure incentive fund to receive funds transferred from the ethanol fuel fund pursuant to § 10-47B-164. Any money in the ethanol infrastructure incentive fund is continuously appropriated for the following purposes:

(1) To award incentive grants to motor fuel retail dealers as defined in § 10-47B-3 for the purpose of entering into contracts for the purchase or installation, or for the purchase and installation, of ethanol blender pumps and associated piping and storage systems and related equipment to be used at facilities operated by the motor fuel retail dealers for the sale of motor fuel to the public;

(2) To award incentive grants to motor fuel retail dealers as defined in § 10-47B-3 for the purpose of entering into contracts for the purchase, or the purchase, of pumps and pump equipment authorized to dispense gasoline containing up to and including eighty-five percent ethanol;

(3) To award incentive grants to encourage the purchase of flex fuel vehicles;

(4) To encourage the increased use of ethanol in South Dakota; and

(5) To otherwise encourage the installation of infrastructure related to sale and distribution of ethanol.

The Governor's Office of Economic Development shall establish, by rules promulgated pursuant to chapter 1-26, such regulations and procedures as are necessary to implement this section. For the purposes of this section, the term, ethanol blender pump, refers to a mechanism provided by the retail dealer for the dispensing at retail as defined in § 10-47B-3 of ethanol blend so that the end user may choose a particular grade of ethanol to gasoline to be dispensed. The Governor's Office of Economic Development may use up to five percent of any amount appropriated to the ethanol infrastructure incentive fund for administration of the fund or any incentive programs established by this section.

Source: SL 2011, ch 62, § 2.



§ 10-47B-164.2 Promulgation of rules concerning the ethanol infrastructure incentive fund.

10-47B-164.2. Promulgation of rules concerning the ethanol infrastructure incentive fund. The Governor's Office of Economic Development may promulgate rules pursuant to chapter 1-26 concerning the ethanol infrastructure incentive fund as follows:

(1) The submission of grant applications for the ethanol infrastructure incentive fund;

(2) Eligibility criteria for grants from the ethanol infrastructure incentive fund;

(3) Application procedures for grants from the ethanol infrastructure incentive fund;

(4) Criteria for determining which applicants will receive grants from the ethanol infrastructure incentive fund; and

(5) Follow-up reporting to the Governor's Office of Economic Development by grant recipients.
Source: SL 2011, ch 62, § 3.



§ 10-47B-165 Information required on ethanol production payment claim form.

10-47B-165. Information required on ethanol production payment claim form. The ethanol production payment claim form shall contain the following elements for each eligible ethanol production facility:

(1) The licensee's name and license number and the ethanol production period for which payment is being claimed;

(2) An inventory summary which identifies any unblended, but qualified, ethanol on hand at the beginning of the claim period, plus any ethanol refined during the claim period, less any ethanol sold during the period which results in the inventory on hand at the end of the claim period;

(3) Information specifying the amount of ethanol sold and blended during the claim period;

(4) A production payment calculation section which identifies the amount of production payment being claimed on qualified ethanol for the claim period; and

(5) The claimant's signature on a certification statement which affirms that the ethanol was produced from cereal grain at a facility located in this state and that the information contained on the claim form is accurate and complete.
Source: SL 1995, ch 71, § 162; SL 1998, ch 72, § 2.



§ 10-47B-166 Denaturing of ethyl alcohol required for production incentive payment--Exception.

10-47B-166. Denaturing of ethyl alcohol required for production incentive payment--Exception. Ethyl alcohol shall be denatured before it qualifies for the ethanol production incentive payment. A producer may denature the alcohol by adding gasoline or natural gasoline to it in amounts equal to at least two gallons of gasoline or natural gasoline for each ninety-eight gallons of alcohol. The alcohol may also be denatured by any other method common in the industry if the secretary is notified in writing of the method of denaturing before the denaturing occurs. If the ethyl alcohol is to be shipped outside of the United States of America, the ethyl alcohol does not need to meet the provisions of this section to qualify for the ethanol production incentive payment.

Source: SL 1995, ch 71, § 163; SL 1998, ch 73, § 1; SL 2010, ch 66, § 24; SL 2013, ch 61, § 2.



§ 10-47B-167 Exemption from fuel tax for certain sales of liquefied petroleum gas--Conditions.

10-47B-167. Exemption from fuel tax for certain sales of liquefied petroleum gas--Conditions. A licensed liquid petroleum gas vendor may sell liquefied petroleum gas exempt from the fuel tax imposed by this chapter, to a licensed liquid petroleum gas user or to a purchaser who owns a motor vehicle propelled by liquefied petroleum gas if the vendor delivers the gas into a bulk storage tank which has no liquid transfer line which could be used to deliver fuel into the fuel supply tank of a motor vehicle. The vendor shall certify that the vendor has inspected the bulk storage tank and that no liquid transfer line existed on the tank at the time of inspection. A purchaser shall obtain a propane user license before receiving liquefied petroleum gas into a bulk storage tank which has a liquid transfer line which could be used to deliver fuel into the fuel supply tank of a motor vehicle.

Source: SL 1995, ch 71, § 164; SL 1999, ch 58, § 45.



§ 10-47B-168 Monthly report by liquid petroleum gas and natural gas vendor required.

10-47B-168. Monthly report by liquid petroleum gas and natural gas vendor required. For the purpose of determining the amount of liquid petroleum gas and compressed natural gas tax due, each liquid petroleum gas and natural gas vendor shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-170, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 165; SL 2013, ch 60, § 25.



§ 10-47B-169 Time for filing liquid petroleum gas and natural gas vendor's report.

10-47B-169. Time for filing liquid petroleum gas and natural gas vendor's report. Any report required by § 10-47B-168 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 166; SL 2011, ch 64, § 18; SL 2013, ch 60, § 26.



§ 10-47B-170 Information required in report of liquid petroleum gas and natural gas vendors.

10-47B-170. Information required in report of liquid petroleum gas and natural gas vendors. The vendors shall report pursuant to § 10-47B-168:

(1) The number of gallons of liquid petroleum gas sold upon which fuel tax was charged;

(2) The number of gallons of liquid petroleum gas sold upon which sales tax was charged; and

(3) The number of gallons of compressed natural gas sold upon which fuel tax was charged. Compressed natural gas sold for use in motor vehicles shall be metered separately from other sales.
Source: SL 1995, ch 71, § 167.



§ 10-47B-170.1 Semiannual report required of liquid petroleum gas users.

10-47B-170.1. Semiannual report required of liquid petroleum gas users. For the purpose of determining the amount of liquid petroleum gas tax due, each liquid petroleum gas user shall file with the department a semiannual report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-171, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 2013, ch 60, § 27.



§ 10-47B-170.2 Time for filing liquid petroleum gas user's report.

10-47B-170.2. Time for filing liquid petroleum gas user's report. Any report required by § 10-47B-170.1 shall be filed with respect to information for the preceding semiannual period by electronic means on or before the twenty-third day of the month following each semiannual period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 2013, ch 60, § 28.



§ 10-47B-171 Information in liquid petroleum gas user's report.

10-47B-171. Information in liquid petroleum gas user's report. The liquid petroleum gas users shall report pursuant to § 10-47B-170.1 the number of gallons used in motor vehicles.

Source: SL 1995, ch 71, § 168; SL 2013, ch 60, § 29.



§ 10-47B-172 Advanced arrangements for paying taxes on special fuels.

10-47B-172. Advanced arrangements for paying taxes on special fuels. The purpose of this section and §§ 10-47B-173 to 10-47B-180, inclusive, is to provide an additional method of collecting special fuel taxes from interstate operators of qualified motor vehicles commensurate with their operations on South Dakota highways. No person may bring into this state in the fuel supply tanks of a licensed qualified motor vehicle, or in any other container regardless of whether it is connected to the motor of the qualified vehicle, any special fuel to be used in the operation of the qualified vehicle in this state unless advance arrangements have been made for payment of this state's fuel tax on all fuel consumed. These advance arrangements may include the obtaining of either a permanent interstate fuel user license or a temporary single-trip fuel permit issued by the department or its authorized agent or authorization to operate under the provisions of an interstate compact or reciprocal agreement.

Source: SL 1995, ch 71, § 169.



§ 10-47B-173 Application for permanent fuel user license--Security--Fees.

10-47B-173. Application for permanent fuel user license--Security--Fees. Any person who desires to obtain a permanent interstate fuel user license shall apply for a license on a form prescribed by the department and may be required to post acceptable security in accordance with the provisions of this chapter. The secretary shall require suitable security of any license applicant who has been delinquent in filing tax reports with the department or paying fuel tax. This license allows the holder to bring special fuel into this state in a vehicle supply tank, and for that privilege, the licensee shall pay to this state the tax on fuel consumed on the highways of this state, all in accordance with the provisions for the licensure set forth under this chapter. There is a fee of ten dollars for the initial license and a fee of ten dollars for the subsequent renewal of the license for each year thereafter. There is a fee of one dollar and fifty cents per vehicle for each set of decals requested along with a fee of one dollar for mailing each set of decals. The fees collected shall be deposited into the motor fuel administration fund.

Source: SL 1995, ch 71, § 170; SL 2012, ch 72, § 1.



§ 10-47B-174 Permanent fuel user licensee to carry copy of license in vehicle--Quarterly report byuser required.

10-47B-174. Permanent fuel user licensee to carry copy of license in vehicle--Quarterly report by user required. Each qualified special fuel powered vehicle which operates into or through this state in interstate operations shall carry evidence of compliance with this chapter. For any carrier who is permanently licensed, a copy or photocopy of the permanent license issued to the carrier shall be carried in each vehicle operated by the licensee within this state. The license copies shall bear the vehicle unit number assigned by the operator. No other alterations to the license or a copy thereof may be allowed.

Notwithstanding any provision of this chapter, a permanent interstate fuel user licensee shall file reports with the department and remit tax to the department on a quarterly basis. The reports and remittance shall be due on the last day of the month following each quarterly period. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report or remittance is due on the next succeeding day which is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 171; SL 2013, ch 60, § 30.



§ 10-47B-175 Temporary single-trip permit for unlicensed interstate fuel user--Cost of permit.

10-47B-175. Temporary single-trip permit for unlicensed interstate fuel user--Cost of permit. Any interstate fuel user, who is not the holder of a valid interstate fuel user license or operating under the authority of an interstate compact or reciprocal agreement shall, before entering this state, obtain a temporary single-trip permit from the department or any agents appointed by the secretary for issuance of these permits. Temporary single-trip permits shall cost twenty dollars each. The permit is for one trip into or through the state and automatically expires as soon as the vehicle leaves this state. This permit does not allow the holder to purchase fuel on a tax-unpaid basis from any source within this state. The permit fee is in lieu of any other fuel permit fees.

Source: SL 1995, ch 71, § 172.



§ 10-47B-176 Determining tax liability of interstate fuel user licensee--Overpayment refund.

10-47B-176. Determining tax liability of interstate fuel user licensee--Overpayment refund. The tax liability of an interstate fuel user licensee shall be determined based on average fuel consumption for all qualified vehicles operated by the licensee within this state. Average fuel consumption is equal to the total fleet vehicle miles traveled divided by total fleet gallons of fuel consumed to calculate an average mile per gallon (AMPG) for all vehicles operated. This AMPG is then divided into the total miles traveled within South Dakota by all vehicles to determine the total gallons of fuel attributable to South Dakota operations. The gallons thus calculated shall be multiplied times the special fuel per gallon tax rate currently in force at the time the return is completed to determine the total tax due from the licensee. This tax liability can be credited in the amount of any South Dakota special fuel tax paid at the time the fuel is purchased within this state. Over purchases of special fuel which result in a tax overpayment shall be refunded to the licensee in accordance with the provisions of § 10-47B-177.

Source: SL 1995, ch 71, § 173.



§ 10-47B-176.1 Repealed.

10-47B-176.1. Repealed by 1st SS 1997, ch 1, § 2.



§ 10-47B-177 Information required in interstate fuel user's report.

10-47B-177. Information required in interstate fuel user's report. The reports filed by interstate fuel users shall contain the following information for all qualified vehicles operating under the taxpayer's license:

(1) The total miles driven in all states;

(2) The total gallons of fuel consumed in all states;

(3) The total miles driven within South Dakota, recorded separately from the miles driven in other states; and

(4) The total gallons of fuel purchased in South Dakota on which the state's fuel tax was paid at the time of purchase.

Once the license holder's tax liability has been calculated in accordance with the provisions of § 10-47B-176, the amount of tax-paid fuel gallonage listed under subdivision (4) of this section shall be applied against the calculated fuel tax liability for South Dakota. The resultant gallonage determines either an additional tax liability or a tax credit on the license holder's quarterly tax return.

Source: SL 1995, ch 71, § 174.



§ 10-47B-178 Leased qualified vehicles used by interstate user--Copy of lease agreement in vehicle--Types of lease agreements--Records.

10-47B-178. Leased qualified vehicles used by interstate user--Copy of lease agreement in vehicle--Types of lease agreements--Records. If the qualified vehicles used by an interstate user are leased, the operator shall carry a copy of the lease agreement in the vehicle while operating in this state. The lease agreement shall clearly indicate the party responsible for the fuel user license and for the reporting and payment of fuel taxes. The following types of lease agreements shall be recognized by the department:

(1) Temporary leases, which are leases for less than thirty days or leases for more than thirty days without exclusive use of the leased vehicle; and

(2) Permanent leases, which are leases for more than thirty days with exclusive use of the leased vehicle.

The party responsible for the reporting and payment of fuel taxes shall maintain complete and accurate records of the operations conducted for purposes of tax return completion and audit examination.

Source: SL 1995, ch 71, § 175.



§ 10-47B-179 Calculating tax liability of interstate fuel user when user's records are inadequate.

10-47B-179. Calculating tax liability of interstate fuel user when user's records are inadequate. If an interstate fuel user does not keep records adequate to verify either miles traveled or fuel purchased, tax shall be calculated on fuel consumption using the average miles per gallon (AMPG) allowance. The AMPG allowance is four miles per gallon for all miles attributable to established travel within South Dakota. If no records exist to support miles driven during a tax reporting period, the period's mileage shall be calculated based on the average mileage driven during the four preceding reporting periods.

Source: SL 1995, ch 71, § 176.



§ 10-47B-180 Interstate fuel user required to keep operational records.

10-47B-180. Interstate fuel user required to keep operational records. Any person holding an interstate fuel user license issued by this state shall make and keep for the current calendar year plus the three prior calendar years, the operational records as may be reasonably required by the secretary. If in the normal conduct of business, the required records are maintained and kept at any office located outside of South Dakota, compliance with this section can be accomplished if the records are made available for audit purposes at a location within the State of South Dakota. If required operational records are not made available at a location within this state, the licensee is liable to this state for reimbursement of actual per diem travel expenses incurred in conducting the audit at the out-of-state site. Per diem expense reimbursement shall be assessed based on the prevailing out-of-state travel expense rates for the State of South Dakota.

Source: SL 1995, ch 71, § 177.



§ 10-47B-180.1 Records required of persons who store motor fuel or special fuel--Penalties.

10-47B-180.1. Records required of persons who store motor fuel or special fuel--Penalties. Any person in this state who stores motor fuel or special fuel for sale or use in this state shall maintain records to demonstrate that all taxes imposed by this state have been paid. If it is determined that all taxes due have not been paid or if adequate records are not maintained to show that all taxes due have been paid, the fuel is subject to an assessment by the department of up to twice the tax rate on all fuel involved.

Source: SL 1999, ch 58, § 50; SL 2013, ch 59, § 18.



§ 10-47B-181 Supplier or bulk plant operator penalized for authorizing sales for export tounlicensed person.

10-47B-181. Supplier or bulk plant operator penalized for authorizing sales for export to unlicensed person. A supplier or bulk plant operator who authorizes motor fuel or special fuel sales for export to a person who does not have an appropriate export license which allows the person to export to the destination state indicated on the bill-of-lading issued by the terminal operator shall be assessed up to twice the amount of the tax due.

Source: SL 1995, ch 71, § 178; SL 1996, ch 90, § 40.



§ 10-47B-182 Civil penalty for failure to issue required documents--Request for hearing.

10-47B-182. Civil penalty for failure to issue required documents--Request for hearing. Any person who fails to issue a document pursuant to the provisions of §§ 10-47B-43, 10-47B-45, 10-47B-49, and 10-47B-50 or who fails to provide all of the information set forth by §§ 10-47B-53 to 10-47B-55, inclusive, is subject to a civil penalty of one thousand dollars per document. If the person believes that the assessment arose from a mistake of fact or error of law, the person may request a hearing in accordance with § 10-59-9.

Source: SL 1995, ch 71, § 179; SL 1999, ch 58, § 46.



§ 10-47B-183 Civil penalty against importer or transporter for importation or sale without validdocuments--Request for hearing.

10-47B-183. Civil penalty against importer or transporter for importation or sale without valid documents--Request for hearing. Each importer or transporter who knowingly imports or delivers motor fuel or special fuel without a valid importer or transporter license or a bill of lading or diversion ticket showing South Dakota as the destination state is subject to a civil penalty of up to ten thousand dollars for each occurrence described in this section. If the person believes that the assessment arose from a mistake of fact or error of law, the person may request a hearing in accordance with § 10-59-9.

Source: SL 1995, ch 71, § 180; SL 1996, ch 90, § 41; SL 1999, ch 58, § 47.



§ 10-47B-184 Repealed.

10-47B-184. Repealed by SL 2009, ch 55, § 30.



§ 10-47B-185 Civil penalty for operation of vehicle with certain dyed special fuels--Request forhearing--Criminal penalty for failure to pay civil assessment--Exempted vehicles.

10-47B-185. Civil penalty for operation of vehicle with certain dyed special fuels--Request for hearing--Criminal penalty for failure to pay civil assessment--Exempted vehicles. A person who operates or maintains a motor vehicle in this state with special fuel that contains dye as provided under § 10-47B-20 in the engine fuel supply tank is subject to a civil penalty of two hundred fifty dollars if the violation occurs in a motor vehicle which is not a qualified vehicle. If the violation occurs in a qualified vehicle, the person is subject to a civil penalty of five hundred dollars. The person is subject to a five hundred dollar civil penalty on all subsequent violations which occur in any motor vehicle other than a qualified vehicle and subject to a civil penalty of one thousand dollars on all subsequent violations which occur in any qualified vehicle. If the person believes that the assessment arose from a mistake of fact or error of law, the person may request a hearing in accordance with § 10-59-9. Failure to pay the civil assessment within ninety days after the date of the assessment or ninety days after the civil assessment becomes final pursuant to an administrative appeal, is a Class 1 misdemeanor. Any motor vehicle owned by the state, a county, or municipal corporation for the construction, repair, and maintenance of the public highways on any public highway is not subject to this section. Any intercity bus as defined by 26 U.S.C. § 6427(b) is not subject to this section with regards to any dyed diesel fuel purchased in another state and imported in the engine fuel supply tank of the bus. Any fuel purchased in this state for use in an intercity bus shall be taxed and undyed. Any motor vehicle owned by the federal government is not subject to this section.

Source: SL 1995, ch 71, § 182; SL 1996, ch 90, § 44; SL 1999, ch 58, § 48; SL 2004, ch 98, § 1.



§ 10-47B-186 Penalty for inadequate records of bills-of-lading, diversion tickets, or drop loadtickets.

10-47B-186. Penalty for inadequate records of bills-of-lading, diversion tickets, or drop load tickets. Any person who fails to provide, inspect, or maintain in the person's records bills-of-lading, diversion tickets, or drop load tickets as required by this chapter or fails to provide, inspect, or maintain bills-of-lading and diversion tickets that indicate South Dakota as the destination state may be subject to an assessment by the department of up to twice the tax rate on all fuel involved.

Source: SL 1995, ch 71, § 183.



§ 10-47B-187 Penalties for violations.

10-47B-187. Penalties for violations. Any person who:

(1) Makes any false or fraudulent return or report in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by this chapter or refuses to exhibit these records to the secretary or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return or report required by this chapter within sixty days from the date the return or report is due is guilty of a Class 1 misdemeanor;

(5) Engages in business as a licensee under this chapter without obtaining a fuel tax license is guilty of a Class 1 misdemeanor;

(6) Engages in business as a licensee under this chapter after the licensee's fuel tax license has been revoked by the secretary is guilty of a Class 6 felony;

(7) Willfully violates any rule of the secretary for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor;

(8) Violates either subdivision (2) or subdivision (4) of this section two or more times in any twelve-month period is guilty of a Class 6 felony;

(9) Engages in the business as a licensee under this chapter without obtaining a fuel tax license after having been notified in writing by the secretary that the person is subject to the provisions of the motor fuel tax laws is guilty of a Class 6 felony. It is not a violation of this subdivision if the person engaging in business as a licensee files an application for a fuel tax license and meets all lawful prerequisites for obtaining the license within three days from receipt of written notice from the secretary;

(10) Makes false or deceptive statements in applying for a license issued pursuant to this chapter or files an application as a subterfuge for the real person in interest whose license has been canceled for cause by the secretary is guilty of a Class 6 felony;

(11) Ceases conducting business as a licensee as defined under this chapter and fails to surrender a license to the secretary as required after discontinuance is guilty of a Class 1 misdemeanor;

(12) Knowingly submits a fraudulently prepared or supported claim for the refund of motor or special fuel taxes is guilty of a Class 6 felony;

(13) Operates or maintains a motor vehicle in this state with special fuel that contains dye as provided in this chapter in the engine fuel supply tank, is guilty of a Class 2 misdemeanor. Any subsequent violation is a Class 1 misdemeanor. Any motor vehicle owned by the state, a county, or municipal corporation for the construction, repair, and maintenance of the public highways on any public highway and intercity buses as defined by 26 U.S.C. § 6427(b) is not subject to this subdivision. Any vehicle owned by the federal government is not subject to this subdivision;

(14) Signs any form prescribed by the department with knowledge that the form contains false or untrue information, in whole or in part, is guilty of a Class 6 felony;

(15) Fails to carry aboard a qualified motor vehicle, fuel use tax operating credentials required under this chapter or fails to exhibit such fuel use tax credentials if so required by a law enforcement officer is guilty of a Class 2 misdemeanor; or

(16) Operates a motor vehicle with a capacity of more than four thousand two hundred gallons that is engaged in the shipment of motor fuel and special fuel on the public highways of this state without a bill of lading containing the information required by this chapter is guilty of a Class 1 misdemeanor.
Source: SL 1995, ch 71, § 184; SL 1996, ch 90, § 45; SL 1999, ch 58, § 49; SL 2009, ch 55, §§ 31, 32; SL 2013, ch 59, § 19.



§ 10-47B-188 State officials authorized to withdraw fuel for testing.

10-47B-188. State officials authorized to withdraw fuel for testing. Authorized personnel of the department, the Internal Revenue Service, the Highway Patrol, and local law enforcement agencies may withdraw fuel from motor vehicles, machinery, equipment, and storage facilities in quantities sufficient to test for purposes of enforcing the provisions of this chapter.

Source: SL 1995, ch 71, § 185; SL 2003, ch 272, §§ 20, 121.



§ 10-47B-189 Refusal to allow inspection as misdemeanor.

10-47B-189. Refusal to allow inspection as misdemeanor. Any person who refuses to allow an inspection of equipment or fuel authorized by this chapter is guilty of a Class 2 misdemeanor.

Source: SL 1996, ch 90, § 42.



§ 10-47B-190 Electronic filing of returns and reports and electronic transfer of funds required--Exception.

10-47B-190. Electronic filing of returns and reports and electronic transfer of funds required--Exception. Any entity who holds a license issued pursuant to this chapter or any entity subject to the provisions of this chapter shall file returns or reports by electronic means with the department and shall remit tax by electronic transfer to the department unless the secretary permits an entity to file returns or reports by nonelectronic means and permits an entity to remit tax by nonelectronic means.

If the secretary permits any entity to file returns or reports by nonelectronic means, permits any entity to remit tax by nonelectronic means, or both, any return, report, or remittance which is required to be filed is timely filed if mailed, postage prepaid, on or before the due date for the particular reporting period, and is received by the department. The return or report to be filed shall be on forms prescribed and furnished by the department. For the purposes of this section only, the due date for the particular reporting period is the last day of the month following the particular reporting period, unless the last day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed in which case it is due on the next day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed. A United States Postal Service postmark is evidence of the date of mailing for the purpose of timely filing of returns, reports, or remittances.

Source: SL 2012, ch 73, § 1; SL 2013, ch 60, § 31.






Chapter 48 - Special Fuel Tax [Repealed]

CHAPTER 10-48

SPECIAL FUEL TAX [REPEALED]

[Repealed by SL 1980, ch 105, § 2; SL 1981, ch 111, § 2; SL 1981, ch 331, § 9; SL 1982, ch 86,

§ 69; SL 1983, ch 100, §§ 26, 42, 45, 64-66, 69, 70; SL 1984, ch 97, §§ 3-5, 9-14; SL 1984, ch 98, §§ 1-3, 8-13; SL 1986, ch 107, § 1; SL 1986, ch 111, §§ 32, 33; SL 1987, ch 29, § 73; SL 1989, ch 117, § 75]



Chapter 49 - Interstate Fuel Use Tax [Repealed]

CHAPTER 10-49

INTERSTATE FUEL USE TAX [REPEALED]

[Repealed by SL 1986, ch 111, § 34; SL 1987, ch 110, § 10; SL 1989, ch 117, § 76]



Chapter 50 - Cigarette Tax

§ 10-50-1 Definition of terms.

10-50-1. Definition of terms. Terms used in this chapter mean:

(1) "Consumer," any individual who is not a retailer or a licensed distributor or wholesaler pursuant to § 10-50-9;

(2) "Dealer," or "retailer," any person other than a distributor or wholesaler, as defined herein, who is engaged in this state in the business of selling cigarettes or tobacco products at retail;

(3) "Distributor," any person engaged in this state in the business of producing or manufacturing cigarettes, or importing into the state cigarettes, at least seventy-five percent of which are purchased directly from the manufacturers thereof;

(4) "Licensed distributor," or "licensed wholesaler," a distributor or wholesaler licensed under the provisions of this chapter;

(5) "Person," any individual, firm, fiduciary, partnership, limited liability company, corporation, trust, or association, however formed;

(6) "Sale" or "sell," shall include or apply to gifts, exchanges, and barter;

(7) "Secretary," the secretary of revenue;

(8) "Tobacco products," cigars, snuff, chewing tobacco, and any other products made up or composed of tobacco in whole or in part, except cigarettes.
Source: SDC 1939, § 57.3901; SL 1951, ch 452, § 1; SL 1970, ch 78, § 1; SL 1973, ch 2, § 278; SL 1994, ch 351, § 27; SL 1995, ch 72, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 82, § 1; SL 2009, ch 58, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-2 Number of cigarettes in package.

10-50-2. Number of cigarettes in package. All cigarettes sold in this state shall be put up in packages containing twenty or twenty-five cigarettes each except for those cigarettes offered by manufacturers for gratis distribution as samples. Manufacturers, through their sales representatives or agents, may distribute, within the state, sample cigarettes in any package size or quantity.

Source: SL 1937, ch 243, § 5; SDC 1939, § 57.3905; SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 1984, ch 101, § 1.



§ 10-50-3 Tax imposed on cigarettes held for sale--Rates of tax.

10-50-3. Tax imposed on cigarettes held for sale--Rates of tax. A tax is imposed, whether or not a sale occurs, at the following rates on all cigarettes held in this state for sale by any person:

Class A, on cigarettes weighing not more than three pounds per thousand, seventy-six and one-half mills on each cigarette.

Class B, on cigarettes weighing more than three pounds per thousand, seventy-six and one-half mills on each cigarette.

Source: SDC 1939, § 57.3905; SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 1969, ch 271, § 1; SL 1979, ch 90, § 1; SL 1981, ch 114, § 1; SL 1985, ch 97; SL 1995, ch 72, § 1; SL 2003, ch 72, § 1; Initiated Measure 2, approved Nov. 7, 2006, eff. Jan. 1, 2007.



§ 10-50-4 Stamps affixed to evidence tax payment--Samples excepted.

10-50-4. Stamps affixed to evidence tax payment--Samples excepted. The payment of the tax imposed by § 10-50-3 shall be evidenced by the affixing of stamps to the packages containing the cigarettes as provided by this chapter. However, for cigarettes offered by manufacturers for gratis distribution as samples, the stamps are not required to be affixed to sample packages if the manufacturer of the cigarette reports and pays the tax directly to the state tax authority.

Source: SDC 1939, § 57.3905; SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 1984, ch 101, § 2; SL 1995, ch 72, § 6; SL 2003, ch 272, § 82; SL 2007, ch 66, § 2.



§ 10-50-5 Denominations of stamps--Fractional parts of cent.

10-50-5. Denominations of stamps--Fractional parts of cent. No stamps evidencing payment of the tax prescribed in § 10-50-3 shall be in a denomination of less than one cent and whenever the tax at the rate therein prescribed shall be a specified amount plus a fractional part of one cent, the package or carton shall be stamped for the next full cent, provided, that whenever the tax at the rate therein prescribed shall amount to twelve cents the package or carton shall be stamped for the exact amount of twelve cents.

Source: SDC 1939, § 57.3905 as added by SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 1969, ch 271, § 2.



§ 10-50-6 Stamped cigarettes not subject to further tax--Person in possession of unstampedcigarettes liable for tax and penalty.

10-50-6. Stamped cigarettes not subject to further tax--Person in possession of unstamped cigarettes liable for tax and penalty. Any cigarette on which a tax has been paid, the payment being evidenced by the affixing of the stamp, is not subject to a further tax under this chapter. However, any person, who possesses two thousand or more cigarettes that do not bear a tax stamp indicating that the South Dakota cigarette tax has been paid, shall pay the tax imposed pursuant to § 10-50-3 plus a penalty equal to ten percent of the total tax due.

Source: SDC 1939, § 57.3905; SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 2000, ch 64, § 1; SL 2007, ch 66, § 3.



§ 10-50-7 Transactions constitutionally exempt from taxation.

10-50-7. Transactions constitutionally exempt from taxation. Nothing contained in this chapter shall be construed to impose a tax on any transaction the taxation of which by this state is prohibited by the Constitution of the United States.

Source: SL 1937, ch 243, § 5; SDC 1939, § 57.3905; SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1.



§ 10-50-8 Impact of tax borne by consumer--Separate statement on invoice--Method ofcollection unaffected.

10-50-8. Impact of tax borne by consumer--Separate statement on invoice--Method of collection unaffected. The impact of the tax levied by this chapter is hereby declared to be on the vendee, user, consumer, or possessor of cigarettes or tobacco products in this state and when said tax is paid by any other person such payment shall be considered as an advance payment and shall thereafter be added to the price of the cigarettes or tobacco products and recovered from the ultimate consumer or user. In making a sale of cigarettes or tobacco products in this state a distributor may separately state and show upon the invoice covering such sale the amount of tax on the cigarettes or tobacco products sold. The provisions of this section shall in no way affect the method of collection of such tax on cigarettes as now provided by existing law.

Source: SDC 1939, § 57.3905 as added by SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 1970, ch 78, § 2; SL 1995, ch 72, § 7.



§ 10-50-9 License required of distributors and wholesalers--Registration required of retailers--Separate license or registration for each outlet--Violation as petty offense.

10-50-9. License required of distributors and wholesalers--Registration required of retailers--Separate license or registration for each outlet--Violation as petty offense. Each person, except a retailer, engaging in the business of selling cigarettes or tobacco products in this state, including any distributor or wholesaler, shall secure a license therefore from the secretary of revenue. A separate application and license is required for each wholesale outlet if a person owns or controls more than one place of business dealing in cigarettes or tobacco products. Each person selling cigarettes or tobacco products at retail shall register with the Department of Revenue. A separate registration is required for each retail outlet operated within the state. No fee may be charged for this registration.

Any person, except a retailer, who sells, offers for sale, or possesses with intent to sell, any cigarettes or tobacco products, without a license or registration commits a petty offense.

Source: SDC 1939, §§ 57.3903, 57.9932; SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415; SL 1982, ch 86, § 73; SL 1995, ch 72, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 64, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-10 Contents of application for license.

10-50-10. Contents of application for license. Such license shall be issued by the secretary of revenue on application, stating, on forms prescribed by the secretary, the name and address of the applicant, the address of the place of business at which it is proposed to engage in such business, the type of business, and such other information as the secretary may require for the proper administration of this chapter.

Source: SDC 1939, § 57.3903; SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-11 Fee for distributor or wholesaler license--Reduced fee for part of year.

10-50-11. Fee for distributor or wholesaler license--Reduced fee for part of year. Each application for a distributor or wholesaler license shall be accompanied by a fee of one hundred fifty dollars. If the applicant for a license has not entered upon the business of selling cigarettes or tobacco products until after the first day of January in any year, then the fee for a license during the remainder of the fiscal year is one-half the amount set forth in this section.

Source: SL 1937, ch 243, § 2; SDC 1939, § 57.3903; SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415; SL 1966, ch 157, § 14; SL 1970, ch 78, § 3; SL 1995, ch 72, § 9.



§ 10-50-12 Display of license--Duration--Return of license on revocation.

10-50-12. Display of license--Duration--Return of license on revocation. Each license so issued shall be prominently displayed on the premises covered by the license. Each license shall be valid until the first day of July subsequent to the date of issuance of such license unless sooner revoked by the secretary of revenue pursuant to the provisions of this chapter, in which case the holder of the license shall immediately return it to the secretary of revenue.

Source: SDC 1939, § 57.3903; SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-13 Transfer of license to different location or person--Contents of application fortransfer.

10-50-13. Transfer of license to different location or person--Contents of application for transfer. Any license granted under this chapter may be transferred to a new location or to another person. If the transfer is to another person, the licensee shall show in writing, under oath, that the licensee has made a bulk sale of the business operated under the license. The transferee shall make an application exactly as if an original applicant, setting forth therein that the transferee is the bulk sale purchaser of the business operated under the license and requesting that the license be transferred to him or her. If the transfer is to a new location, the licensee shall make application showing all the relevant facts as to the new location. The application shall take the same course and be acted upon as if an original application.

Source: SDC 1939, § 57.3903 as added by SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415; SL 2007, ch 64, § 2.



§ 10-50-14 Annual renewal of license--Fee.

10-50-14. Annual renewal of license--Fee. The holder of each license may, annually, before the expiration date of the license then held by him, renew his license for a further period of one year, on application accompanied by a fee in the amount as prescribed in § 10-50-11.

Source: SL 1937, ch 243, § 3; SDC 1939, § 57.3903; SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415.



§ 10-50-15 Revocation of license or registration--Appeal.

10-50-15. Revocation of license or registration--Appeal. The secretary of revenue may revoke the license of any distributor or wholesaler or the registration of a dealer for failure to comply with any of the provisions of this chapter. Any person aggrieved by the revocation may apply to the secretary for a hearing as provided in § 10-50-46 and may further appeal to the court as provided in § 10-50-49.

Source: SDC 1939, § 57.3904; SL 1970, ch 78, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 64, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-16 Sale of cigarettes after license or registration revocation as petty offense--Forfeiture.

10-50-16. Sale of cigarettes after license or registration revocation as petty offense--Forfeiture. Any person who sells any cigarettes or tobacco products after such person's license or registration has been revoked commits a petty offense, and all cigarettes or tobacco products in such person's possession shall be seized and forfeited to the state pursuant to chapter 23A-37.

Source: SL 1937, ch 243, § 4; SDC 1939, § 57.9933; SL 1982, ch 86, § 74; SL 1995, ch 72, § 10; SL 2007, ch 64, § 8.



§ 10-50-17 Repealed.

10-50-17. Repealed by SL 1982, ch 28, § 51.



§ 10-50-18 Stamps secured and sold by secretary--Discount.

10-50-18. Stamps secured and sold by secretary--Discount. The secretary of revenue shall secure stamps, of the design and denomination as the secretary prescribes, suitable to be affixed to packages of cigarettes as evidence of the payment of the tax imposed by this chapter. The secretary shall sell the stamps to licensed distributors at a discount of one percent of their face value and to no other person.

Source: SDC 1939, § 57.3906; SL 1951, ch 452, § 4; SL 1963, ch 446, § 2; SL 1965, ch 293, § 2; SL 1969, ch 271, § 3; SL 1970, ch 78, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 66, § 1; SL 2010, ch 67, § 1; SL 2010, ch 67, § 2, eff. July 1, 2012; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-19 Payment for stamps after purchase--Bond or depository agreement required.

10-50-19. Payment for stamps after purchase--Bond or depository agreement required. The secretary of revenue may, in his discretion, permit a licensed distributor to pay for such stamps within thirty days after the date of purchase, provided a bond satisfactory to the secretary of revenue in an amount not less than the sale price of such stamps shall have been filed with the secretary conditioned upon payment for such stamps or upon a satisfactory depository agreement between the secretary of revenue and such licensed distributor, provided for a deposit of money or security in a depository to be named, such agreement conditioned upon payment for such stamps.

Source: SDC 1939, § 57.3906; SL 1951, ch 452, § 4; SL 1963, ch 446, § 2; SL 1965, ch 293, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-20 Resale of stamps prohibited--Redemption of unused and uncanceled stamps.

10-50-20. Resale of stamps prohibited--Redemption of unused and uncanceled stamps. No distributor shall sell or transfer any stamps issued under the provisions of this chapter. The secretary of revenue shall redeem any unused, uncanceled stamps presented by any licensed distributor at a price equal to ninety-five percent of their face value.

Source: SDC 1939, § 57.3907; SL 1970, ch 78, § 6; SL 1974, ch 103, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-20.1 Refund for stamped cigarettes destroyed by distributor.

10-50-20.1. Refund for stamped cigarettes destroyed by distributor. Whenever a distributor destroys cigarettes accidentally or intentionally because of staleness or other unfitness for sale which have been stamped as provided in this chapter, a credit or refund shall be given to the distributor at a price equal to ninety-five percent of the face value of the stamps upon proof of loss presented to the department within one year after the destruction of the stamped cigarettes if loss is established to the satisfaction of the Department of Revenue.

Source: SL 1974, ch 103, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-21 Use or possession of counterfeit stamp as felony--Reuse of stamp.

10-50-21. Use or possession of counterfeit stamp as felony--Reuse of stamp. Any person who forges a counterfeit of any stamp prescribed by the secretary of revenue under the provisions of this chapter, or who uses a counterfeited stamp, or who knowingly possesses a counterfeited stamp, or who uses more than once any stamp required by this chapter, for the purpose of evading the tax thereby imposed, is guilty of a Class 4 felony.

Source: SDC 1939, § 57.9935; SL 1982, ch 86, § 75; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-22 to 10-50-24.1. Repealed.

10-50-22 to 10-50-24.1. Repealed by SL 2007, ch 66, §§ 4 to 7.



§ 10-50-25 Authorization to nonresident to affix stamps--Sale of stamps.

10-50-25. Authorization to nonresident to affix stamps--Sale of stamps. If the secretary of revenue finds that the collection of the tax imposed by this chapter would be facilitated thereby, the secretary may authorize any person, resident or located outside this state, engaged in the business of selling and shipping cigarettes into this state and purchasing at least seventy-five percent of the cigarettes from the manufacturers thereof, and who is a resident of any state authorizing by law the licensing of nonresidents, including residents of this state, to distribute cigarettes therein, upon complying with the requirements of the secretary of revenue, to affix or cause to be affixed the stamps required by this chapter on behalf of the purchasers of the cigarettes, who would otherwise be taxable therefor. The secretary of revenue may sell the stamps to such person as hereinbefore provided.

Source: SDC 1939, § 57.3909; SL 1951, ch 452, § 6; SL 1957, ch 473; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 66, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-26 Bond or depository agreement required of authorized nonresident--Duration of bondor agreement.

10-50-26. Bond or depository agreement required of authorized nonresident--Duration of bond or agreement. The secretary of revenue shall require bond of such nonresident person, satisfactory to the secretary of revenue, in an amount not to exceed ten thousand dollars, which said bond shall be filed with the secretary of revenue conditioned upon the payment of the tax in compliance with such other requirements as the secretary of revenue may specify. Such bond shall be issued by a surety company licensed to do business in this state, and shall be in full force and effect for a period of one year and a day after the expiration of the bond, and until or unless a certificate be issued by the secretary of revenue to the effect that all taxes due to the state under this chapter have been paid. In the discretion of the secretary of revenue, a depository agreement may be accepted by the secretary of revenue in lieu of such surety bond, which said depository agreement shall be upon the same conditions as the bond above referred to, and shall be in full force and effect for one year and a day and until or unless a certificate be issued by the secretary of revenue to the effect that all taxes due to the state under this chapter have been paid.

Source: SDC 1939, § 57.3909; SL 1951, ch 452, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-27 Agreement by nonresident to permit examination of records.

10-50-27. Agreement by nonresident to permit examination of records. Such nonresident person shall agree to submit his books, accounts, and records to examination during reasonable business hours by the secretary of revenue or his duly authorized agent.

Source: SDC 1939, § 57.3909; SL 1951, ch 452, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-28 Appointment of attorney by authorized nonresident--Service of process on attorney--Notice to nonresident.

10-50-28. Appointment of attorney by authorized nonresident--Service of process on attorney--Notice to nonresident. Each such nonresident person, other than a foreign corporation which has complied with the provisions of the statutes of this state relative to foreign corporations, shall, in writing, appoint the secretary of state and his successors in office to be his attorney, such appointment to be made, acknowledged, and filed in the manner prescribed in the statutes relative to foreign corporations. Service upon said attorney shall be sufficient service upon any such nonresident person, whether a foreign corporation which has complied with the provisions of the statutes relating to foreign corporations or not, and may be made by leaving a true copy of the process with the secretary of state or at his office. When legal process against any such nonresident person shall be served upon the secretary of state he shall notify such nonresident person in the manner specified in the statutes relating to service of process upon foreign corporations licensed to do business in this state, and shall collect the fee as therein specified.

Source: SL 1937, ch 243, § 9; SDC 1939, § 57.3909; SL 1951, ch 452, § 6.



§ 10-50-29 Authorized nonresident as licensed distributor.

10-50-29. Authorized nonresident as licensed distributor. Any person complying with the provisions of §§ 10-50-25 to 10-50-28, inclusive, shall thereupon become a licensed distributor within the meaning of this chapter and shall be subject to all provisions of this chapter applicable to licensed distributors.

Source: SL 1937, ch 243, § 9; SDC 1939, § 57.3909; SL 1951, ch 452, § 6.



§ 10-50-30 Affixing of stamps by distributor--Invoice and stamps to accompany unstampedcigarettes.

10-50-30. Affixing of stamps by distributor--Invoice and stamps to accompany unstamped cigarettes. Each distributor shall affix or cause to be affixed, in the manner as the secretary of revenue may specify in rules promulgated pursuant to chapter 1-26, to each individual package of cigarettes, to cartons containing more than one individual package of three, four, or five cigarettes sold or distributed by such distributor, stamps of the proper denomination, as required by this chapter. The stamps shall be affixed by a distributor before the cigarettes are transferred out of the distributor's premises, or in lieu thereof the amount of the tax due shall be entered on the invoice and stamps sufficient in denominations and amount shall accompany the invoice on every delivery of cigarettes.

Source: SDC 1939, § 57.3910; SL 1949, ch 422, § 2; SL 1951, ch 452, § 7; SL 1987, ch 82, § 43; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 66, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-31 Affixing of stamps by dealer.

10-50-31. Affixing of stamps by dealer. Each dealer upon opening any shipping package containing any unstamped taxable articles for purposes of sale or delivery to consumers, shall immediately affix the tax stamps required by this chapter.

Source: SL 1937, ch 243, § 11; SDC 1939, § 57.3911; SL 2007, ch 66, § 10.



§ 10-50-32 Sale of unstamped cigarettes as misdemeanor--Subsequent violation a felony.

10-50-32. Sale of unstamped cigarettes as misdemeanor--Subsequent violation a felony. No person, other than a licensed distributor, may sell, offer for sale, display for sale, or possess with intent to sell, advertise for sale, ship or cause to be shipped, or possess with intent to deliver to another person, any cigarettes which do not bear stamps evidencing the payment of the tax imposed by this chapter.

A violation of this section is a Class 2 misdemeanor. Any subsequent violation is a Class 6 felony.

Source: SDC 1939, §§ 57.3912, 57.9934; SL 1951, ch 452, § 8; SL 1982, ch 86, § 76; SL 2003, ch 73, § 1; SL 2007, ch 64, § 4; SL 2007, ch 66, § 11.



§ 10-50-33 Display or possession of unstamped cigarettes as evidence of intent to sell.

10-50-33. Display or possession of unstamped cigarettes as evidence of intent to sell. The display or possession, except in original unopened shipping package, container, or case, of cigarettes by any dealers unless fully stamped as required by this chapter shall constitute prima facie evidence of possession with intent to sell the same.

Source: SL 1937, ch 243, § 12; SDC 1939, § 57.3912; SL 1951, ch 452, § 8.



§ 10-50-34 Enforcement powers of department personnel--Arrest--Complaint--Seizure ofcounterfeit license or stamp.

10-50-34. Enforcement powers of department personnel--Arrest--Complaint--Seizure of counterfeit license or stamp. The secretary of revenue and inspectors of the Department of Revenue are charged with the duty of enforcing the provisions of this chapter, and are given the power of peace officers and authorized and empowered to arrest any violator of the provisions of this chapter, to enter complaint before any court of competent jurisdiction and to seize without formal warrant and use as evidence any forged, counterfeited, spurious, or altered license or stamp found in possession of any person in violation of this chapter.

Source: SDC 1939, § 57.3902; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-35 Unstamped cigarettes as contraband--Seizure without warrant.

10-50-35. Unstamped cigarettes as contraband--Seizure without warrant. Any cigarettes found at any place in this state without stamps affixed thereto as required by this chapter unless the cigarettes are in the possession of a licensed distributor or wholesaler in the original unopened shipping package or unless they are in a course of transit from without this state and consigned to a licensed distributor or a licensed wholesaler, are declared to be contraband goods and may be seized by the secretary, the secretary's agents, or employees, or by any law enforcement of this state if directed by the secretary to do so, without a warrant.

Source: SDC 1939, § 57.3913; SL 1951, ch 452, § 9; SL 1970, ch 78, § 10; SL 2003, ch 272, § 82; SL 2007, ch 66, § 12.



§ 10-50-36 Forfeiture of contraband cigarettes--Sale by secretary--Proceeds of sale--Purchaserto pay tax.

10-50-36. Forfeiture of contraband cigarettes--Sale by secretary--Proceeds of sale--Purchaser to pay tax. Any cigarettes seized under the provisions of this chapter shall be confiscated and forfeited to the state, and the secretary shall sell such confiscated property to a licensed dealer or distributor to the best advantage to the state. The proceeds from such sale shall be forthwith remitted to the secretary of revenue as part of the income for the enforcement of this chapter. Such sale by the state shall not relieve the purchaser from paying the tax and stamping the articles so sold to him, as in this chapter otherwise provided.

Source: SDC 1939, § 57.3913; SL 1951, ch 452, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-37 Confiscation of unstamped cigarettes not required if no intentional evasion.

10-50-37. Confiscation of unstamped cigarettes not required if no intentional evasion. Nothing in § 10-50-35 or 10-50-36 shall be construed to require the secretary of revenue to confiscate unstamped cigarettes when he shall have reason to believe that the owner thereof is not willfully or intentionally evading the tax imposed by this chapter.

Source: SDC 1939, § 57.3913; SL 1951, ch 452, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-38 Act of agent as act of principal.

10-50-38. Act of agent as act of principal. For the purpose of this chapter, the act or omission of any officer, agent, or other person acting for or employed by any person, corporation, limited liability company, association, or partnership within the scope of that office, agency, or employment is deemed to be the act or omission of such person, corporation, limited liability company, association, or partnership as well as that person's own.

Source: SL 1937, ch 243, § 13; SDC 1939, § 57.3913; SL 1951, ch 452, § 9; SL 1994, ch 351, § 28.



§ 10-50-39 Monthly reports by distributors--Contents and time of filing.

10-50-39. Monthly reports by distributors--Contents and time of filing. On or before the fifteenth day of each month each distributor shall render to the secretary of revenue a verified report of all sales and deliveries on forms prescribed by the secretary, showing the quantity of cigarettes sold or delivered in this state during the preceding calendar month, the amount of stamps purchased and used during such period of time and the amount of stamps on hand at the end of the reporting period and such other information as the secretary shall require.

Source: SDC 1939, § 57.3914 as added by SL 1955, ch 417; SL 1970, ch 78, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-40 Records preserved by distributors, wholesalers and dealers.

10-50-40. Records preserved by distributors, wholesalers and dealers. Each distributor, wholesaler, and dealer shall keep complete and accurate records of all cigarettes or tobacco products manufactured, produced, purchased, or sold. Such records shall be of such kind and such form as the secretary of revenue may prescribe and shall be safely preserved for three years in such manner as to ensure permanency and accessibility for inspection by the secretary.

Source: SDC 1939, § 57.3914; SL 1951, ch 452, § 10; SL 1955, ch 417; SL 1970, ch 78, § 12; SL 1995, ch 72, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-41 Examination of distributor's, wholesaler's, and dealer's records--Inspection ofpremises--Records to be kept by dealer.

10-50-41. Examination of distributor's, wholesaler's, and dealer's records--Inspection of premises--Records to be kept by dealer. The secretary of revenue may examine the books, papers, and records of any distributor, wholesaler, or dealer in this state, for the purpose of determining whether the tax imposed by this chapter has been fully paid, and may investigate and examine the stock of cigarettes or tobacco products in or upon any premises where the cigarettes or tobacco products are possessed, stored, or sold, for the purpose of determining whether the provisions of this chapter are being obeyed. The secretary may make the inspections and examinations at any time during ordinary business hours, and may inspect at the times the premises and all desks, safes, vaults, and other fixtures and furniture contained in or upon the premises for the purpose of ascertaining whether cigarettes or tobacco products are held or possessed in violation of this chapter. Each dealer shall keep documents establishing that the cigarettes and tobacco products in the dealer's inventory were purchased from a distributor or wholesaler licensed by the State of South Dakota. The documents shall be kept for at least three months. If the documents are not stored at the dealer's registered location, the documents shall be made available in physical or electronic form to the secretary within five business days of the receipt of the request from the secretary.

Source: SDC 1939, § 57.3914; SL 1951, ch 452, § 10; SL 1955, ch 417; SL 1970, ch 78, § 13; SL 1995, ch 72, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 64, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-42 Investigations and taking of testimony.

10-50-42. Investigations and taking of testimony. The secretary of revenue and any agent of the secretary duly authorized to conduct any inquiry, investigation, or hearing hereunder shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation.

Source: SDC 1939, § 57.3915; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-43 Subpoena of witnesses and evidence in department hearings.

10-50-43. Subpoena of witnesses and evidence in department hearings. At any hearing ordered by the secretary of revenue, the secretary or his agent is authorized to conduct such hearing and having authority by law to issue such process, may subpoena witnesses and require the production of books, papers, and documents pertinent to such inquiry.

Source: SDC 1939, § 57.3915; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-44 Witnesses not excused by self-incrimination--Evidence produced not used againstwitness.

10-50-44. Witnesses not excused by self-incrimination--Evidence produced not used against witness. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him.

Source: SL 1937, ch 243, § 16; SDC 1939, § 57.3915.



§ 10-50-45 Judicial enforcement of departmental process--Commitment to jail--Furtherproceedings by secretary.

10-50-45. Judicial enforcement of departmental process--Commitment to jail--Further proceedings by secretary. If any person shall disobey the process authorized by § 10-50-43 or having appeared in obedience thereto shall refuse to answer any pertinent question put to him by the secretary of revenue or his authorized agent or to produce any books and papers pursuant thereto, the secretary or such agent may apply to the circuit court for the county wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same shall not be in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers, and, upon his refusal so to do, shall commit him to jail until he shall testify, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the secretary may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify.

Source: SDC 1939, § 57.3915; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-46 Application for hearing by secretary--Notice of grant or denial of hearing.

10-50-46. Application for hearing by secretary--Notice of grant or denial of hearing. Any person aggrieved by any action under this chapter of the secretary of revenue or his authorized agent for which hearing is not elsewhere provided may apply to the secretary, in writing, within ten days after the notice of such action is delivered or mailed to him, for a hearing, setting forth the reasons why such hearing should be granted and the manner of relief sought. The secretary shall promptly consider each such application and may grant or deny the hearing requested. If the hearing be denied, the applicant shall be notified thereof forthwith; if it be granted, the secretary shall notify the applicant of the time and place fixed for such hearing.

Source: SDC 1939, § 57.3916; SL 1951, ch 452, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-47 Hearing ordered by secretary--Requiring appearance of witnesses and production ofevidence.

10-50-47. Hearing ordered by secretary--Requiring appearance of witnesses and production of evidence. The secretary of revenue may, by notice in writing, at any time, order a hearing and require the taxpayer or any other individual whom the secretary believes to be in possession of information concerning any manufacture, importation, or sale of cigarettes or tobacco products which have escaped taxation to appear before the secretary with any specific books of account, papers, or other documents, for examination relative thereto.

Source: SDC 1939, § 57.3916; SL 1951, ch 452, § 11; SL 1995, ch 72, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-48 Secretary's order after hearing--Copy to applicant.

10-50-48. Secretary's order after hearing--Copy to applicant. After any such hearing, the secretary of revenue may make such order in the premises as may appear to him just and lawful and shall furnish a copy of such order to the applicant.

Source: SDC 1939, § 57.3916; SL 1951, ch 452, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-49 Appeal from secretary to circuit court--Notice of appeal.

10-50-49. Appeal from secretary to circuit court--Notice of appeal. Any person aggrieved because of any action or decision of the secretary of revenue under the provisions of this chapter may appeal therefrom to the circuit court for the county of the taxpayer's residence or place of business, which appeal shall be taken by a notice of appeal in writing, setting forth the grounds upon which the appeal is taken or the action or decision of the secretary of which the appellant is aggrieved.

Source: SDC 1939, § 57.3917; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-50 Service of notice of appeal--Notice and bond filed with clerk of courts--Time ofhearing by court.

10-50-50. Service of notice of appeal--Notice and bond filed with clerk of courts--Time of hearing by court. Such appeal shall be perfected by the serving of a copy of the notice of appeal upon the secretary of revenue and filing the same with the clerk of courts of the county in which the appeal is taken, together with the filing with said clerk of courts of a bond to the State of South Dakota conditioned upon the prosecution of said appeal and the compliance with the orders and decrees of the court in the premises, and with such surety and in such amount as the court may require. Such notice of appeal shall be signed by the appellant or his attorney and shall be heard upon ten days' notice by either party or upon stipulation between the secretary and the appellant or his attorney.

Source: SDC 1939, § 57.3917; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-51 Relief granted by circuit court--Costs.

10-50-51. Relief granted by circuit court--Costs. The court may grant equitable relief and may order the treasurer to pay the amount of the relief, with interest at the rate of eighteen percent per year to the aggrieved taxpayer. If the appeal was taken without probable cause, the court may double or triple costs as the case may demand. On all appeals which are denied, costs may be taxed against the appellant at the discretion of the court, but no costs may be taxed against the state.

Source: SL 1937, ch 243, § 18; SDC 1939, § 57.3917; SL 1983, ch 28, § 34.



§ 10-50-52 Disposition of proceeds of tax.

10-50-52. Disposition of proceeds of tax. The first thirty million dollars in revenue collected annually pursuant to this chapter shall be deposited in the general fund. All revenue in excess of thirty million dollars collected annually shall be deposited in the tobacco prevention and reduction trust fund. Five million dollars of the revenue deposited annually in the tobacco prevention and reduction trust fund pursuant to this section shall be used to implement the tobacco prevention and reduction program. Thirty-three percent of any revenue deposited in the tobacco prevention and reduction trust fund in excess of five million dollars shall be transferred to the property tax reduction fund. Thirty-three percent of any revenue deposited in the tobacco prevention and reduction trust fund in excess of five million dollars shall be transferred to the education enhancement tobacco tax fund. Thirty-four percent of any revenue deposited in the tobacco prevention and reduction trust fund in excess of five million dollars shall be transferred to the health care tobacco tax fund.

Source: SDC 1939, § 57.3918; SL 1959, ch 442, § 2; SL 1965, ch 293, § 3; SL 1969, ch 271, § 4; SL 2003, ch 272, § 82; Initiated Measure 2, approved Nov. 7, 2006, eff. Jan. 1, 2007; SL 2007, ch 27, § 3.



§ 10-50-53 to 10-50-57. Repealed.

10-50-53 to 10-50-57. Repealed by SL 1970, ch 78, § 14.



§ 10-50-58 Cigarette stamp purchasing fund established.

10-50-58. Cigarette stamp purchasing fund established. There is established in the state treasury a special revenue fund to be known as the cigarette stamp purchasing fund.

Source: SL 1994, ch 102, § 1.



§ 10-50-59 Recovery of cigarette stamp costs--Deposit of funds.

10-50-59. Recovery of cigarette stamp costs--Deposit of funds. In addition to the taxes and fees imposed by this chapter, the secretary of revenue may recover the cost of any stamps or other indicia that are required to be affixed to packages of cigarettes from those licensees affixing said stamps or indicia. The amount so recovered shall be deposited into the cigarette stamp purchasing fund and all money in the fund is continuously appropriated to the Department of Revenue to be used to purchase stamps or other indicia.

Source: SL 1994, ch 102, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-60 Promulgation of rules.

10-50-60. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Credit for damaged or unfit cigarette packages;

(2) Refund for unused stamps and other indicia;

(3) The definition of cigarette wholesaler;

(4) Licensing, including bonding and filing license applications;

(5) The filing of returns and payment of tax;

(6) Determining the application of the tax and exemptions;

(7) Taxpayer record-keeping requirements; and

(8) Determining auditing methods.
Source: SL 1995, ch 53, § 8; SL 1995, ch 72, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-61 Wholesale tax on all tobacco products.

10-50-61. Wholesale tax on all tobacco products. In addition to the tax imposed by § 10-50-3, there is imposed, whether or not a sale occurs, a tax upon all tobacco products in this state and upon any person engaged in business as a licensed distributor or licensed wholesaler thereof, at the rate of thirty-five percent of the wholesale purchase price of such tobacco products. Such tax shall be imposed at the time the distributor or wholesaler brings or causes to be brought into this state tobacco products for sale; makes, manufactures, or fabricates tobacco products in this state for sale in this state; or ships or transports tobacco products to dealers in this state to be sold by those dealers. For the purposes of this chapter, wholesale purchase price is the price for which a manufacturer sells tobacco products to a licensed distributor or licensed wholesaler exclusive of any discount or other reduction.

Source: SL 1995, ch 72, § 2; Initiated Measure 2 approved Nov. 7, 2006, eff. Jan. 1, 2007.



§ 10-50-62 Licensed distributors and wholesalers to sell only to dealers--Dealers to buy onlyfrom licensed distributors and wholesales--Violation as misdemeanor.

10-50-62. Licensed distributors and wholesalers to sell only to dealers--Dealers to buy only from licensed distributors and wholesales--Violation as misdemeanor. Tobacco products may be sold by licensed distributors and licensed wholesalers only to dealers. Tobacco dealers may purchase tobacco products only from wholesalers and distributors licensed by the State of South Dakota. A violation of this section is a Class 2 misdemeanor.

Source: SL 1995, ch 72, § 3; SL 2007, ch 64, § 6.



§ 10-50-63 Deadline for reporting and remitting wholesale tobacco tax--Penalty--Credit orrefund for destroyed unfit tobacco.

10-50-63. Deadline for reporting and remitting wholesale tobacco tax--Penalty--Credit or refund for destroyed unfit tobacco. On or before the fifteenth day of each calendar month, each person required to pay the tax imposed by § 10-50-61 shall report, on forms prescribed by the secretary, the amount and type of tobacco products manufactured or brought into this state during the month preceding the month in which the report is made, the source of those tobacco products, and the wholesale purchase price of those tobacco products. The person shall remit the tax due on those tobacco products with the filing of the form. Any person who fails to timely file the form and pay the tax in this section may be subject to penalty and interest as prescribed in § 10-59-6. Any person seeking to recover overpayment of the tax imposed in § 10-50-61, may do so in the manner prescribed in §§ 10-59-19, 10-59-20, 10-59-21, 10-59-22, 10-59-23, and 10-59-24. The secretary may secure the payment of any unpaid tax in the same manner as prescribed in chapter 10-59. If any taxpayer destroys tobacco products upon which the tax imposed by § 10-50-61 or 10-50-62 has been paid because of unfitness for sale, a credit or refund in the amount of the tax paid on those products shall be granted as prescribed in this section for the overpayment of tax.

Source: SL 1995, ch 72, § 4; SL 1996, ch 91.



§ 10-50-64 Voluntary regulation of use of tobacco products.

10-50-64. Voluntary regulation of use of tobacco products. The Legislature is the exclusive regulator of all matters relating to the use of tobacco products. Nothing prohibits a person or a public entity from voluntarily regulating the use of tobacco products on the person's or entity's property.

Source: SL 1995, ch 72, § 15.



§ 10-50-65 Certain activities regarding for-export-only tobacco products prohibited.

10-50-65. Certain activities regarding for-export-only tobacco products prohibited. No dealer, licensed distributor, licensed wholesaler, or any other person in this state may acquire, import, hold, own, possess, sell, or distribute or transport for sale or distribution:

(1) Any cigarettes or tobacco products intended for export or previously exported from the United States;

(2) Any cigarettes or tobacco products, the package of which bears any statement, label, stamp, sticker, or notice indicating that the manufacturer did not intend the cigarettes or tobacco products to be sold, distributed, or used in the United States, including labels stating, For Export Only, U.S. Tax-Exempt, For Use Outside U.S., or similar wording; or

(3) Any cigarettes or tobacco products that the person knows or has reason to know the manufacturer did not intend to be sold, distributed, or used in the United States.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2000, ch 65, § 1.



§ 10-50-66 Seizure and destruction of contraband tobacco products.

10-50-66. Seizure and destruction of contraband tobacco products. Any cigarettes or tobacco products found at any place in this state that have been imported in violation of §§ 10-50-65 to 10-50-67, inclusive, are declared to be contraband goods and may be seized without a warrant by the secretary, agents or employees of the secretary, or any law enforcement officer of this state when directed to do so by the secretary. Notwithstanding the provisions of § 10-50-36, cigarettes or tobacco products imported in violation of §§ 10-50-65 to 10-50-67, inclusive, shall be destroyed by the secretary.

Source: SL 2000, ch 65, § 2.



§ 10-50-67 Relief for violation of § 10-50-65.

10-50-67. Relief for violation of § 10-50-65. In addition to any other remedy provided by law, any person may bring an action for appropriate injunctive or other equitable relief for a violation of § 10-50-65; actual damages, if any, from the distributor, wholesaler, or other violator sustained by reason of the violation; and, as determined by the court, interest on the damages from the date of the complaint, taxable costs, and reasonable attorney's fees. If the trier of fact finds that the violation is flagrant, it may increase recovery to an amount not in excess of three times the actual damages sustained by reason of the violation.

Source: SL 2000, ch 65, § 3.



§ 10-50-68 to 10-50-71. Repealed.

10-50-68 to 10-50-71. Repealed by SL 2003, ch 74, §§ 22 to 25.



§ 10-50-72 Definition of terms.

10-50-72. Definition of terms. Terms used in §§ 10-50-72 to 10-50-92, inclusive, mean:

(1) "Brand family," all styles of cigarettes sold under the same trade mark and differentiated from one another by means of additional modifiers or descriptors, including menthol, lights, kings, and 100s and any brand name (alone or in conjunction with any other word), trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical, similar to, or identifiable with a previously known brand of cigarettes;

(2) "Cigarette," the same meaning as in § 10-50B-4;

(3) "Master Settlement Agreement," the same meaning as in subdivision 10-50B-3(4);

(4) "Nonparticipating manufacturer," any tobacco product manufacturer that is not a participating manufacturer;

(5) "Participating manufacturer," the same meaning as that term is defined in section II(jj) of the Master Settlement Agreement as of January 1, 2003;

(6) "Qualified escrow fund," the same meaning as in subdivision 10-50B-3(5);

(7) "Tobacco product manufacturer," the same meaning as in § 10-50B-5; and

(8) "Units sold," the same meaning as in § 10-50B-6.
Source: SL 2003, ch 74, § 1.



§ 10-50-73 Manufacturer to certify participation or compliance--Form--Delivery--Contents.

10-50-73. Manufacturer to certify participation or compliance--Form--Delivery--Contents. Any tobacco product manufacturer whose cigarettes are sold in this state whether directly or through a distributor, wholesaler, retailer, or similar intermediary or intermediaries shall execute and deliver a certification that, as of the date certified, the tobacco product manufacturer is either a participating manufacturer or is in full compliance with chapter 10-50B. The certification shall be made on a form prescribed by the secretary and delivered to the secretary no later than the thirtieth day of April of each year. A participating manufacturer shall include in its certification a list of its brand families. A nonparticipating manufacturer shall include in its certification:

(1) A complete list of all of its brand families that separately lists brand families of cigarettes and the units sold for each brand family in the state during the preceding calendar year, indicating by an asterisk any brand family sold in the state during that year that is no longer being sold in the state as of the date of the certification, and identification by name and address of any other manufacturer of listed brand families in that year and the current calendar year, and all of its brand families that have been sold in the state at any time during the current calendar year;

(2) That the nonparticipating manufacturer is registered to do business in the state or has appointed a resident agent for service of process and provided notice thereof as required by § 10-50-83;

(3) That the nonparticipating manufacturer has established and continues to maintain a qualified escrow fund, and has executed a qualified escrow agreement governing the qualified escrow fund that has been reviewed and approved by the attorney general;

(4) That the nonparticipating manufacturer is in full compliance with chapter 10-50B, §§ 10-50-72 to 10-50-92, inclusive, and any rules promulgated pursuant thereto;

(5) The name, address, and telephone number of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund, the account number of the qualified escrow fund and sub-account number for the state, the amount the nonparticipating manufacturer placed in the fund for cigarettes sold in the state during the preceding calendar year, the date, and amount of each deposit, the amount and date of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from the fund, or from any other qualified escrow fund into which it ever made escrow payments, and such evidence or verification as may be deemed necessary by the secretary to confirm the foregoing; and

(6) That the nonparticipating manufacturer consents to be sued in the circuit courts of the state for purposes of the secretary enforcing any provision of chapter 10-50B, §§ 10-50-72 to 10-50-92, inclusive, and any rules promulgated pursuant thereto. The consent to suit shall be demonstrated by the execution and submission of a consent to suit form prepared by the attorney general, with proof of authority to consent and execute the form.
Source: SL 2003, ch 74, § 2; SL 2005, ch 83, § 1.



§ 10-50-74 Certification update--Supplemental certification.

10-50-74. Certification update--Supplemental certification. A tobacco product manufacturer shall update the brand families list included in its certification thirty days prior to any addition to or modification of its brand families by executing and delivering to the secretary a supplemental certification.

Source: SL 2003, ch 74, § 3.



§ 10-50-75 Inclusion of brand families--Requirements--No limitation on rights of State.

10-50-75. Inclusion of brand families--Requirements--No limitation on rights of State. A tobacco product manufacturer may not include a brand family in its certification unless:

(1) In the case of a participating manufacturer, the participating manufacturer affirms that the brand family is to be deemed its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year in the volume and shares determined pursuant to the Master Settlement Agreement; and

(2) In the case of a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the brand family is to be deemed its cigarettes for purposes of chapter 10-50B.

Nothing in this section limits or otherwise affects the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for the purposes of chapter 10-50B.

Source: SL 2003, ch 74, § 4.



§ 10-50-76 Maintenance of records--Exception.

10-50-76. Maintenance of records--Exception. Each tobacco product manufacturer shall maintain all invoices and documentation of sales and such other information relied upon for the certification for a period of six years, unless otherwise required by law to be maintained for a greater period of time.

Source: SL 2003, ch 74, § 5.



§ 10-50-77 Annual publication of directory on internet website--Date of publication--Development, contents and maintenance.

10-50-77. Annual publication of directory on internet website--Date of publication--Development, contents and maintenance. The secretary shall annually develop and publish on the Department of Revenue's internet website no later than May fifteenth of each year, a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of §§ 10-50-72 to 10-50-92, inclusive, and all brand families that are listed in the certifications except as provided in § 10-50-78. The secretary shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand families to keep the directory in conformity with the requirements of §§ 10-50-72 to 10-50-92, inclusive. The attorney general shall, if requested by the secretary, assist in the development and maintenance of the directory.

Source: SL 2003, ch 74, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-78 Exclusion from directory--Cure.

10-50-78. Exclusion from directory--Cure. The secretary may not include or retain in the directory the name or brand families of any nonparticipating manufacturer that fails to provide the required certification or whose certification the secretary determines is not in compliance with §§ 10-50-72 to 10-50-92, inclusive, unless the noncompliance has been cured to the satisfaction of the secretary. No nonparticipating manufacturer or brand family may be included or retained in the directory if the secretary concludes that:

(1) Any escrow payment required pursuant to chapter 10-50B for any period for any brand family, whether or not listed by the nonparticipating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the attorney general; or

(2) Any outstanding final judgment, including interest thereon, for violations of chapter 10-50B has not been fully satisfied for the brand family or the manufacturer.
Source: SL 2003, ch 74, § 7.



§ 10-50-79 Hearing and appeal.

10-50-79. Hearing and appeal. Any tobacco product manufacturer excluded or removed from the directory may request a contested case hearing before the secretary. A request for hearing shall be made within sixty days of the manufacturer's exclusion or removal from the directory, and shall contain the evidence supporting the manufacturer's compliance with chapter 10-50B and §§ 10-50-72 to 10-50-92, inclusive. At the hearing, the secretary shall determine whether the tobacco product manufacturer is in compliance with chapter 10-50B and §§ 10-50-72 to 10-50-92, inclusive, and whether the manufacturer should be listed in the directory. Any decision of the secretary may be appealed to the circuit court as provided by chapter 1-26.

Source: SL 2003, ch 74, § 8.



§ 10-50-80 Distributors and wholesalers to submit information to secretary--Maintenance andavailability of records--Monetary penalty--Deposit in general fund.

10-50-80. Distributors and wholesalers to submit information to secretary--Maintenance and availability of records--Monetary penalty--Deposit in general fund. No later than twenty days after the end of each calendar quarter, and more frequently if so directed by the secretary, each distributor and wholesaler shall submit information concerning each nonparticipating manufacturer as the secretary requires to facilitate compliance with §§ 10-50-72 to 10-50-92, inclusive, including, a list by brand family of the total number of cigarettes or, in the case of roll-your-own, the equivalent stick count, for which the distributor or wholesaler affixed cigarette tax stamps to a cigarette package, or otherwise paid the cigarette tax due during the previous calendar quarter. The distributor or wholesaler shall maintain and make available to the secretary all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the secretary for a period of six years. The secretary may, in addition to any other provision of law, impose and collect a monetary penalty in an amount not to exceed five hundred dollars per day, for the failure of a distributor or wholesaler to timely or accurately comply with this section. Any monetary penalty collected pursuant to this section shall be deposited in the state general fund.

Source: SL 2003, ch 74, § 9; SL 2005, ch 84, § 1; SL 2007, ch 66, § 13.



§ 10-50-81 Secretary may require additional information.

10-50-81. Secretary may require additional information. In addition to the information required to be submitted pursuant to §§ 10-50-72 to 10-50-92, inclusive, the secretary may require a distributor, wholesaler, or tobacco product manufacturer to submit information, including samples of the packaging or labeling of each brand family, as necessary to determine whether a tobacco product manufacturer, distributor, or wholesaler is in compliance with §§ 10-50-72 to 10-50-92, inclusive.

Source: SL 2003, ch 74, § 10.



§ 10-50-82 Inclusion in directory prerequisite to affixing tax stamp or distribution--Monetarypenalty--Deposit in general fund.

10-50-82. Inclusion in directory prerequisite to affixing tax stamp or distribution--Monetary penalty--Deposit in general fund. No distributor or wholesaler or other person may:

(1) Affix a South Dakota cigarette tax stamp to a package or other container of cigarettes, or pay South Dakota cigarette tax on cigarettes of a tobacco product manufacturer or brand family not included in the directory; or

(2) Sell or distribute, or acquire, hold, own, possess, transport, import, or cause to be imported, cigarettes of a tobacco product manufacturer or brand family not included in the directory that the distributor, wholesaler, or other person knows or should know are intended for distribution or sale in this state.

The secretary may, in addition to any other provision of law, impose and collect a monetary penalty in an amount not to exceed the greater of five hundred percent of the retail value of the cigarettes or five thousand dollars for each violation of this section by a distributor or wholesaler. Any monetary penalty collected pursuant to this section shall be deposited in the state general fund.

Source: SL 2003, ch 74, § 11; SL 2005, ch 84, § 2; SL 2007, ch 66, § 14.



§ 10-50-83 Inclusion of unregistered nonresident or foreign manufacturers in directory--Serviceof process--Information to be provided to secretary.

10-50-83. Inclusion of unregistered nonresident or foreign manufacturers in directory--Service of process--Information to be provided to secretary. Any nonresident or foreign nonparticipating manufacturer that has not registered to do business in the state as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory, appoint and continually engage without interruption the services of an agent in the United States to act as agent for the service of process upon whom all process, and any action or proceeding against it concerning or arising out of the enforcement of §§ 10-50-72 to 10-50-92, inclusive, and chapter 10-50B, may be served in any manner authorized by law. Service under this section constitutes legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of the agent to, and to the satisfaction of, the secretary.

Source: SL 2003, ch 74, § 12.



§ 10-50-84 Notice to secretary of agent's authority--Termination or appointment of agent.

10-50-84. Notice to secretary of agent's authority--Termination or appointment of agent. A nonparticipating manufacturer shall provide notice to the secretary thirty calendar days prior to termination of the authority of an agent established by § 10-50-83 and shall further provide proof to the satisfaction of the secretary of the appointment of a new agent no less than five calendar days prior to the termination of an existing agent appointment. If an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the secretary of the termination within five calendar days and shall include proof to the satisfaction of the secretary of the appointment of a new agent.

Source: SL 2003, ch 74, § 13.



§ 10-50-85 Service upon secretary of state in lieu of appointed or designated agent--Such servicedoes not constitute compliance.

10-50-85. Service upon secretary of state in lieu of appointed or designated agent--Such service does not constitute compliance. Any nonparticipating manufacturer whose products are sold in this state without appointing or designating an agent as required by §§ 10-50-72 to 10-50-92, inclusive, shall be deemed to have appointed the secretary of state as its agent and may be proceeded against in courts of this state by service of process upon the secretary of state. However, the appointment of the secretary of state as its agent does not constitute compliance for the purpose of having a nonparticipating manufacturer or its brand families listed or retained in the directory.

Source: SL 2003, ch 74, § 14.



§ 10-50-86 Disclosure of information to attorney general--Inter-agency sharing of information.

10-50-86. Disclosure of information to attorney general--Inter-agency sharing of information. The secretary may disclose to the attorney general any information received under §§ 10-50-72 to 10-50-92, inclusive, and requested by the attorney general for purposes of determining compliance with and enforcing the provisions of §§ 10-50-72 to 10-50-92, inclusive, and chapter 10-50B. The secretary and attorney general shall share with each other the information received under §§ 10-50-72 to 10-50-92, inclusive, and may share such information with other federal, state, or local agencies only for purposes of enforcement of §§ 10-50-72 to 10-50-92, inclusive, chapter 10-50B, or corresponding laws of other states.

Source: SL 2003, ch 74, § 15.



§ 10-50-87 Financial information to be made available to attorney general.

10-50-87. Financial information to be made available to attorney general. The attorney general may require a nonparticipating manufacturer to provide proof from the financial institution in which the manufacturer has established a qualified escrow fund for the purpose of compliance with chapter 10-50B, of the amount of money in the fund being held in escrow, the dates of deposits, and a listing of the amounts of all withdrawals from the fund and the dates thereof.

Source: SL 2003, ch 74, § 16.



§ 10-50-88 Declaration of contraband--Seizure, forfeiture and destruction.

10-50-88. Declaration of contraband--Seizure, forfeiture and destruction. Any cigarettes that have been sold, offered for sale, or possessed for sale in violation of §§ 10-50-72 to 10-50-92, inclusive, are contraband goods and may be legally seized, without a warrant, by the secretary, the secretary's agents or employees, or by any law enforcement officer of this state if directed by the secretary to do so. Any cigarettes seized and forfeited under this section shall be destroyed.

Source: SL 2003, ch 74, § 17.



§ 10-50-89 Promulgation of rules--Certification, reporting and directory.

10-50-89. Promulgation of rules--Certification, reporting and directory. The secretary, for purposes of §§ 10-50-72 to 10-50-92, inclusive, may promulgate rules pursuant to chapter 1-26 concerning the procedures, forms, and contents for:

(1) The certification process for tobacco product manufacturers;

(2) The reporting requirements for distributors and wholesalers; and

(3) The directory of tobacco product manufacturers that have complied with the requirements of §§ 10-50-72 to 10-50-92, inclusive.
Source: SL 2003, ch 74, § 18.



§ 10-50-90 Attorney general may seek restraining order--Action for enforcement--Compensationfor costs.

10-50-90. Attorney general may seek restraining order--Action for enforcement--Compensation for costs. The attorney general may seek an injunction to restrain a threatened or actual violation of §§ 10-50-72 to 10-50-92, inclusive. In any action brought by the state to enforce the provisions of §§ 10-50-72 to 10-50-92, inclusive, the court shall award the state the recovery of its expert witness fees, costs, and reasonable attorney fees.

Source: SL 2003, ch 74, § 19.



§ 10-50-91 Schedule of reports--Publication--Pre-publication sales, distribution, etc.

10-50-91. Schedule of reports--Publication--Pre-publication sales, distribution, etc. The first report required of a distributor or wholesaler under §§ 10-50-72 to 10-50-92, inclusive, is due July 15, 2003, the tobacco product manufacturer certifications required under §§ 10-50-72 to 10-50-92, inclusive, are due August 15, 2003, and the secretary shall have the directory published on the Department of Revenue's internet website required under §§ 10-50-72 to 10-50-92, inclusive, no later than September 30, 2003. Until the secretary publishes the directory pursuant to this section, the cigarettes of any participating manufacturer and of any nonparticipating manufacturer included on the directory published by the secretary under § 10-50-69 as it exists on June 30, 2003, may be sold, distributed, acquired, held, owned, possessed, transported, imported, or caused to be imported in this state.

Source: SL 2003, ch 74, § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-92 Conflict with other law.

10-50-92. Conflict with other law. If a court of competent jurisdiction finds that the provisions of §§ 10-50-72 to 10-50-92, inclusive, and of chapter 10-50B conflict and cannot be harmonized, then the provisions of chapter 10-50B shall control. If any provision of §§ 10-50-72 to 10-50-92, inclusive, causes chapter 10-50B to no longer constitute a qualifying or model statute, as those terms are defined in the Master Settlement Agreement, then that portion of §§ 10-50-72 to 10-50-92, inclusive, is not valid.

Source: SL 2003, ch 74, § 21.



§ 10-50-93 to 10-50-98. Repealed.

10-50-93 to 10-50-98. Repealed by SL 2009, ch 58, §§ 2 to 7.



§ 10-50-99 Shipment or transportation of cigarettes and tobacco products to consumers by sellersor distributors prohibited.

10-50-99. Shipment or transportation of cigarettes and tobacco products to consumers by sellers or distributors prohibited. No person who is engaged in the business of selling or distributing cigarettes or tobacco products may ship or transport, or cause to be shipped or transported, cigarettes or tobacco products to any consumer in the state. This section applies regardless of whether the person engaged in the business of selling or distributing cigarettes or tobacco products is located within or without the state.

Source: SL 2009, ch 58, § 8.



§ 10-50-100 Injunction for actual or threatened violation.

10-50-100. Injunction for actual or threatened violation. The attorney general may seek an injunction to restrain a threatened or actual violation of § 10-50-99.

Source: SL 2009, ch 58, § 9.



§ 10-50-101 Civil action for violation--Civil penalty.

10-50-101. Civil action for violation--Civil penalty. The attorney general may bring a civil action in circuit court for any violation of § 10-50-99. In a civil action, in addition to injunctive or any other relief, the court may impose a civil penalty, for a first violation of § 10-50-99, in the amount of one thousand dollars or five times the retail value of the cigarettes or tobacco products involved, whichever is greater. A subsequent violation of § 10-50-99 is punishable by a civil penalty of five thousand dollars or five times the retail value of the cigarettes or tobacco products involved, whichever is greater.

Source: SL 2009, ch 58, § 10.



§ 10-50-102 Separate violations.

10-50-102. Separate violations. Each shipment, transport, or attempted shipment or transport, of cigarettes or tobacco products in violation of § 10-50-99 constitutes a separate violation.

Source: SL 2009, ch 58, § 11.



§ 10-50-103 Forfeiture of products, profits, and benefits.

10-50-103. Forfeiture of products, profits, and benefits. Any cigarettes or tobacco products shipped, transported, or attempted to be shipped or transported, in violation of § 10-50-99 shall be forfeited to the state and destroyed. In addition, any profit, gain, gross receipt, or other benefit from the violation of § 10-50-99 shall be disgorged and paid to the state treasurer for deposit in the state's general fund.

Source: SL 2009, ch 58, § 12.



§ 10-50-104 Other available penalties and remedies--Tax collected from person receivingproducts.

10-50-104. Other available penalties and remedies--Tax collected from person receiving products. Unless otherwise expressly provided, the penalties or remedies, or both, under §§ 10-50-100 to 10-50-103, inclusive, are in addition to any other penalties and remedies available under any other law of the state. Nothing in §§ 10-50-99 to 10-50-103, inclusive, prohibits the collection of tax against a person receiving cigarettes or tobacco products in violation of this chapter.

Source: SL 2009, ch 58, § 13.



§ 10-50-105 Provider of roll-your-own cigarette machine at retail establishment is cigarettemanufacturer.

10-50-105. Provider of roll-your-own cigarette machine at retail establishment is cigarette manufacturer. Any person that maintains or provides a machine at any retail establishment that enables any consumer to process at that establishment tobacco or any product that is made or derived from tobacco into a roll or tube is deemed to be a manufacturer of cigarettes. The product produced by the machine is deemed to be a cigarette that was sold to a consumer for purposes of this chapter and chapter 10-50B. The product produced by the machine shall comply with the provisions of chapter 34-49 by July 1, 2014.

Source: SL 2012, ch 74, § 1.






Chapter 50A - Luxury Tax On Controlled Substances And Marijuana [Repealed]

CHAPTER 10-50A

LUXURY TAX ON CONTROLLED SUBSTANCES AND MARIJUANA [REPEALED]

[Repealed by SL 1987, ch 111, §§ 1 to 15]



Chapter 50B - Escrow Fund For Tobacco Litigation

§ 10-50B-1 Legislative findings.

10-50B-1. Legislative findings. The Legislature finds the following:

(1) Cigarette smoking presents serious public health concerns to the State of South Dakota and to the citizens of the state. The surgeon general of the United States has determined that smoking causes lung cancer, heart disease, and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking;

(2) Cigarette smoking also presents serious financial concerns for the state. Under certain health care programs, the state may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance;

(3) Under these programs, the state pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking; and

(4) On November 23, 1998, major United States tobacco product manufacturers entered into a settlement agreement, entitled Master Settlement Agreement, with the state. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present, and certain future claims against them as described therein, to pay substantial sums to the state, tied in part to their volume of sales; to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.
Source: SL 1999, ch 60, § 1.



§ 10-50B-2 Legislative intent.

10-50B-2. Legislative intent. In enacting §§ 10-50B-1 to 10-50B-10, inclusive, it is the intention of the Legislature that:

(1) It is the policy of the state that financial burdens imposed on the state by cigarette smoking be borne by tobacco product manufacturers rather than by the State of South Dakota to the extent that such manufacturers either determine to enter into a settlement with the state or are found culpable by the courts; and

(2) It would be contrary to this policy of the State of South Dakota if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the state will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the state to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.
Source: SL 1999, ch 60, § 2.



§ 10-50B-3 Definitions of terms.

10-50B-3. Definitions of terms. Terms used in §§ 10-50B-1 to 10-50B-10, inclusive, mean:

(1) "Adjusted for inflation," increased in accordance with the formula for inflation adjustment set forth in the Master Settlement Agreement;

(2) "Affiliate," a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms, owns, is owned, and ownership, mean ownership of an equity interest, or the equivalent thereof, of ten percent or more, and the term, person, means an individual, partnership, committee, association, corporation, or any other organization or group of persons;

(3) "Allocable share," allocable share as that term is defined in the Master Settlement Agreement;

(4) "Master Settlement Agreement," the settlement agreement, and related documents, entered into on November 23, 1998, by the State of South Dakota and major United States tobacco product manufacturers which is filed as part of the court record in State of South Dakota, et al. v. Philip Morris, Inc., et al., Civ. No. 98-65, Sixth Judicial Circuit, Hughes County;

(5) "Qualified escrow fund," an escrow arrangement with a federally or state-chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars where such arrangement requires that the financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the funds' principal except as consistent with § 10-50B-8;

(6) "Released claims," released claims as that term is defined in the Master Settlement Agreement;

(7) "Releasing parties," releasing parties as that term is defined in the Master Settlement Agreement.
Source: SL 1999, ch 60, § 3.



§ 10-50B-4 "Cigarette" defined.

10-50B-4. "Cigarette" defined. For the purposes of §§ 10-50B-1 to 10-50B-10, inclusive, the term, cigarette, means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(1) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(2) Tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette;

(3) Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subdivision (1) of this definition.

The term, cigarette, includes, roll-your-own, meaning any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of this definition, 0.09 ounces of roll-your-own tobacco constitutes one individual cigarette.

Source: SL 1999, ch 60, § 4.



§ 10-50B-5 "Tobacco product manufacturer" defined.

10-50B-5. "Tobacco product manufacturer" defined. For the purposes of §§ 10-50B-1 to 10-50B-10, inclusive, the term, tobacco product manufacturer, means an entity that, on or after July 1, 1999, directly, and not exclusively through any affiliate:

(1) Manufactures cigarettes anywhere which the manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer. However, any entity that manufacturers cigarettes that it intends to be sold in the United States is not a tobacco product manufacturer under this subdivision if the cigarettes are sold in the United States exclusively through an importer that is an original participating manufacturer, as that term is defined in the Master Settlement Agreement, that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsections II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and if the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States;

(2) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(3) Becomes a successor of an entity described in subdivision (1) or (2).

The term does not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within subdivision (1), (2), or (3).

Source: SL 1999, ch 60, § 5.



§ 10-50B-6 Units sold defined.

10-50B-6. Units sold defined. For the purposes of §§ 10-50B-1 to 10-50B-10, inclusive, the term, units sold, means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, during the year in question, as measured by excise taxes collected by the state on packs bearing the excise tax stamp of the state, or on roll-your-own tobacco. The secretary of revenue shall promulgate, pursuant to chapter 1-26, such rules as are necessary to obtain information from any licensee, licensed under the authority of the Department of Revenue, to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year. The Department of Revenue may provide information obtained pursuant to this section as is necessary for a tobacco product manufacturer to compute its escrow payment under § 10-50B-7.

Source: SL 1999, ch 60, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 66, § 15; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50B-7 Requirements for tobacco product manufacturers selling cigarettes in state--Quarterlyinstallment deposits.

10-50B-7. Requirements for tobacco product manufacturers selling cigarettes in state--Quarterly installment deposits. Any tobacco product manufacturer selling cigarettes to consumers within the state, on or after July 1, 1999, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, shall do one of the following:

(1) Become a participating manufacturer, as that term is defined in section II(jj) of the Master Settlement Agreement, and generally perform its financial obligations under the Master Settlement Agreement; or

(2) Place into a qualified escrow fund for the year in question the following amounts, as such amounts are adjusted for inflation:

(a) For 1999: $.0094241 per unit sold after the date of enactment of §§ 10-50B-1 to 10-50B-10, inclusive;

(b) For 2000: $.0104712 per unit sold;

(c) For each of 2001 and 2002: $.0136125 per unit sold;

(d) For each of 2003 through 2006: $.0167539 per unit sold;

(e) For each of 2007 and each year thereafter: $.0188482 per unit sold.

Beginning in 2010, the escrow fund deposits required by this section shall be made in quarterly installments. For purposes of this section, the calendar year shall be divided into the following quarters: January first to March thirty-first, inclusive; April first to June thirtieth, inclusive; July first to September thirtieth, inclusive; and October first to December thirty-first, inclusive. The deposit for the first two quarters of 2010 shall be made by August 31, 2010. The first quarterly deposit for each year thereafter shall be made by May thirty-first of each year. The second quarterly deposit shall be made by August thirty-first of each year. The third quarterly deposit shall be made by November thirtieth of each year. The fourth quarterly deposit shall be made by April fifteenth of the following year.

For each of the first three quarters, the quarterly deposit shall be based upon units sold in that quarter together with an estimated inflation adjustment provided by the attorney general. The fourth quarterly deposit shall be based upon units sold in that quarter. In addition, the fourth quarterly deposit shall include the inflation adjustment for all units sold during the entire year, as set forth in the Master Settlement Agreement, less any amounts previously paid as estimated inflation adjustments for that year.

The attorney general may require production of information sufficient to enable the attorney general to determine the adequacy of the amount of the quarterly installment deposit.

Source: SL 1999, ch 60, § 7; SL 2010, ch 68, § 1.



§ 10-50B-8 Tobacco product manufacturers to receive appreciation on funds--Funds releasedfrom escrow for specified purposes.

10-50B-8. Tobacco product manufacturers to receive appreciation on funds--Funds released from escrow for specified purposes. A tobacco product manufacturer that places funds into escrow pursuant to § 10-50B-7 shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(1) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this subdivision in the order in which they were placed into escrow and only to the extent and at the time necessary to make payments required under such judgment or settlement;

(2) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the state in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(I) of that agreement including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(3) To the extent not released from escrow under subdivision (1) or (2) of this section, funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which they were placed into escrow.
Source: SL 1999, ch 60, § 8; SL 2004, ch 99, § 1; SL 2010, ch 68, § 5.



§ 10-50B-8.1 Repeal of subdivision 10-50B-8(2) upon finding of subdivision amendmentunconstitutionality--Restoration of subdivision prior to amendment on finding repealrendered section unconstitutional--Effect.

10-50B-8.1. Repeal of subdivision 10-50B-8(2) upon finding of subdivision amendment unconstitutionality--Restoration of subdivision prior to amendment on finding repeal rendered section unconstitutional--Effect. If any portion of the amendment to subdivision 10-50B-8(2) made by SL 2004, ch 99 is held by a court of competent jurisdiction to be unconstitutional, then subdivision 10-50B-8(2) shall be deemed to be repealed in its entirety. If that repeal of subdivision 10-50B-8(2) is thereafter held by a court of competent jurisdiction to render § 10-50B-8 unconstitutional, then SL 2004, ch 99 shall be deemed repealed, and subdivision 10-50B-8(2) restored as if no such amendment had been made. Neither any holding of unconstitutionality nor the repeal of subdivision 10-50B-8(2) affects, impairs, or invalidates any other portion of § 10-50B-8, or the application of such section to any other person or circumstance, and such remaining portions of § 10-50B-8 shall at all times continue in full force and effect.

Source: SL 2004, ch 99, § 2.



§ 10-50B-9 Certification of compliance by tobacco product manufacturer--Civil action for non-compliance--Penalties.

10-50B-9. Certification of compliance by tobacco product manufacturer--Civil action for non-compliance--Penalties. Each tobacco product manufacturer that elects to place funds into escrow shall quarterly certify its compliance with § 10-50B-7 to the attorney general. The attorney general may bring a civil action on behalf of the State of South Dakota against any tobacco product manufacturer that fails to place into escrow the funds required. Any tobacco product manufacturer that fails in any quarter to place into escrow the funds required by § 10-50B-7 shall:

(1) Within fifteen days place such funds into escrow as shall bring it into compliance with § 10-50B-7. The court, upon a finding of a violation of § 10-50B-7, may impose a civil penalty to be paid to the state general fund in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent of the original amount improperly withheld from escrow;

(2) In the case of a knowing violation, within fifteen days place such funds into escrow as shall bring it into compliance with § 10-50B-7. The court, upon a finding of a knowing violation of § 10-50B-7, may impose a civil penalty to be paid to the state general fund in an amount not to exceed fifteen percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent of the original amount improperly withheld from escrow; and

(3) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary, for a period not to exceed two years.
Source: SL 1999, ch 60, § 9; SL 2010, ch 68, § 2.



§ 10-50B-10 Each failure to make deposit a separate violation.

10-50B-10. Each failure to make deposit a separate violation. Each failure to make a quarterly deposit required under § 10-50B-7 constitutes a separate violation.

Source: SL 1999, ch 60, § 10; SL 2010, ch 68, § 3.



§ 10-50B-11 Master Settlement Agreement monies to be deposited in education enhancement trustfund.

10-50B-11. Master Settlement Agreement monies to be deposited in education enhancement trust fund. Any money received from the Master Settlement Agreement signed on November 23, 1998, by attorneys general from several states and various tobacco companies shall be deposited in the education enhancement trust fund as provided in S.D. Const., Art. XII, § 6.

Source: SL 2000, ch 66, § 1; SL 2001, ch 152, § 5.



§ 10-50B-11.1 Code provisions governing investment in education enhancement trust fund.

10-50B-11.1. Code provisions governing investment in education enhancement trust fund. The investment of moneys in the education enhancement trust fund as provided in S.D. Const., Art. XII, § 6 is not restricted by the provisions of § 4-5-26, but is governed by the provisions of § 4-5-27.

Source: SL 2001, ch 152, § 6.



§ 10-50B-12 Repealed.

10-50B-12. Repealed by SL 2001, ch 152, § 10.



§ 10-50B-13 Revocation of license--Hearing--Reinstatement.

10-50B-13. Revocation of license--Hearing--Reinstatement. The secretary of revenue may revoke the license of any distributor or wholesaler for failure to comply with the provisions of § 10-50B-6 and any rule promulgated pursuant to that section. Any person aggrieved by such revocation may apply to the secretary for a hearing as provided in chapter 1-26.

The license of a distributor or wholesaler which has been revoked pursuant to this section may not be reinstated by the secretary of revenue until the person has fully complied with the provisions of § 10-50B-6.

Source: SL 2001, ch 59, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50B-14 Repeal of SL 2010, ch 68 upon holding of unconstitutionality--Effect.

10-50B-14. Repeal of SL 2010, ch 68 upon holding of unconstitutionality--Effect. If any portion of SL 2010, ch 68 is held by a court of competent jurisdiction to be unconstitutional, then SL 2010, ch 68 is deemed repealed and the provisions of chapter 10-50B are deemed unaltered. Neither any holding of unconstitutionality nor the repeal of SL 2010, ch 68 affects, impairs, or invalidates any other portion of § 10-50B-7, or the application of the section to any other person or circumstance, and such remaining portions of § 10-50B-7 shall at all times continue in full force and effect.

Source: SL 2010, ch 68, § 4.






Chapter 51 - Tax On Butter Substitutes [Repealed]

CHAPTER 10-51

TAX ON BUTTER SUBSTITUTES [REPEALED]

[Repealed by SL 1970, ch 74, § 1]



Chapter 52 - Uniform Municipal Non-Ad Valorem Tax Law

§ 10-52-1 "Non-ad valorem tax" defined.

10-52-1. "Non-ad valorem tax" defined. Non-ad valorem tax, as used in this chapter, shall mean any tax other than an ad valorem real property tax.

Source: SL 1969, ch 190, § 2; SL 1992, ch 80, § 210.



§ 10-52-1.1 Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A.

10-52-1.1. Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A. Notwithstanding any other provision of law, gross receipts as defined in this chapter do not include any tax imposed by this chapter and chapters 10-45, 10-45D, and 10-52A that is separately stated on the invoice, bill of sale, or similar document given to the purchaser.

Source: SL 2013, ch 56, § 3.



§ 10-52-2 Imposition of tax--Conformance to state sales and use tax--Rate.

10-52-2. Imposition of tax--Conformance to state sales and use tax--Rate. Any incorporated municipality within this state may impose any non-ad valorem tax in accordance with the provisions of this chapter, except upon fuel used for motor vehicles, by ordinance enacted by its local governing board. However, no tax may be levied on the sale, use, storage and consumption of items taxed under chapters 10-45 and 10-46, unless such tax conforms in all respects to the state tax on such items with the exception of the rate, and the rate levied does not exceed two percent.

Source: SL 1969, ch 190, § 3; SL 1977, ch 103, § 1; SL 1983, ch 101, § 2; SL 1987, ch 112, § 1; SL 1991, ch 111, § 1; SL 1994, ch 103; SL 1995, ch 68, § 46; SL 1995, ch 73, § 1; SL 1997, ch 71, § 1; SL 2002, ch 64, § 32.



§ 10-52-2.1 Repealed.

10-52-2.1. Repealed by SL 2002, ch 64, § 33.



§ 10-52-2.2 Tax on sale or use of motor and special fuel by certain municipalities--Rate--Exemptions.

10-52-2.2. Tax on sale or use of motor and special fuel by certain municipalities--Rate--Exemptions. A municipality of the second and third class as defined by § 9-2-1 may levy a tax on the sale or use of motor and special fuel as defined in chapter 10-47B by motor vehicles operated upon the public highways of the state and the streets and highways of the municipality. This tax may not exceed the rate of one cent per gallon. The tax authorized pursuant to this section may not apply to motor or special fuel for the purpose of operating or propelling stationary gas engines, tractors used for agricultural purposes, or the purchase of fuel for lighting, heating, cleaning, or other commercial use.

Source: SL 1980, ch 106, § 1; SL 1983, ch 100, § 73; SL 1995, ch 71, § 188.



§ 10-52-2.3 Imposition of both non-ad valorem tax and motor and use fuel tax prohibited.

10-52-2.3. Imposition of both non-ad valorem tax and motor and use fuel tax prohibited. A municipality may not impose both a municipal non-ad valorem tax as provided for in this chapter and a tax on motor fuel and on users of fuel as provided for and defined in § 10-52-2.2.

Source: SL 1980, ch 106, § 4.



§ 10-52-2.4 Additional non-ad valorem tax authorized--Prerequisites--Adoption--Referendum--Limitation.

10-52-2.4. Additional non-ad valorem tax authorized--Prerequisites--Adoption--Referendum--Limitation. A municipality which has warranted indebtedness in an amount which is fifty percent or more of its current budget, may, upon a two-thirds vote of the members of its governing body, adopt a non-ad valorem tax of one percent over and above the other limits allowed by this chapter.

The tax authorized by this section may be referred.

The amount of warranted indebtedness to be eliminated under this section shall be specified in the ordinance adopting the tax. The tax shall cease at the end of the quarter in which the amount of the warranted indebtedness is eliminated. No municipality using this section may impose the tax allowed herein for two years after the warranted indebtedness is eliminated as provided herein.

Source: SL 1981, ch 115.



§ 10-52-2.5 Repealed.

10-52-2.5. Repealed by SL 2002, ch 64, § 34.



§ 10-52-2.6 Repealed.

10-52-2.6. Repealed by SL 2002, ch 64, § 35, as amended by SL 2003, ch 61, § 21, eff. Jan. 1, 2006.



§ 10-52-2.7 Materials incorporated in construction work--Restriction on application of rateincrease.

10-52-2.7. Materials incorporated in construction work--Restriction on application of rate increase. No tax increase may be levied on materials incorporated in construction work pursuant to construction contracts bid or entered into on or before the effective date of the tax increase.

Source: SL 1984, ch 93, § 3; SL 2001, ch 56, § 17.



§ 10-52-2.8 Alcoholic beverage sales--Non-ad valorem tax prohibited--Exception.

10-52-2.8. Alcoholic beverage sales--Non-ad valorem tax prohibited--Exception. No non-ad valorem tax may be levied under chapter 10-52 which is based upon the amount of or receipts from the sale of alcoholic beverages as that term is defined in § 35-1-1 except for sales or use taxes similar to those imposed by chapter 10-45 or 10-46.

Source: SL 1984, ch 104.



§ 10-52-2.9 Repealed.

10-52-2.9. Repealed by SL 2002, ch 64, § 36.



§ 10-52-2.10 Issuance of municipal non-ad valorem tax revenue bonds.

10-52-2.10. Issuance of municipal non-ad valorem tax revenue bonds. Any incorporated municipality imposing a non-ad valorem tax in accordance with § 10-52-2 may issue municipal non-ad valorem tax revenue bonds pursuant to this section and chapter 6-8B in anticipation of the collection of the taxes. The bonds shall be payable solely from the collections of the taxes imposed by the municipality under § 10-52-2, as determined by the governing body. The governing body shall, in the resolution or ordinance authorizing the bonds, agree that it will continue to impose and collect the taxes so long as the bonds are outstanding. The governing body shall also pledge so much of the collections of the taxes as may be necessary to pay the principal premium and interest on the bonds and to maintain any debt service reserve established for the bonds. For bonds issued prior to January 1, 2004, the proceeds of the bonds may be used for land acquisition, the funding of public ambulances and medical emergency response vehicles, public hospitals or nonprofit hospitals with fifty or fewer licensed beds and other public health care facilities or nonprofit health care facilities with fifty or fewer licensed beds, capital asset acquisition and capital improvements, to establish a debt service reserve fund for the bonds and to pay not more than one year's capitalized interest on the bonds.

No election is required to authorize the issuance of municipal non-ad valorem tax revenue bonds. The bonds shall be issued and sold as provided in chapter 6-8B.

Source: SL 1987, ch 113; SL 1990, ch 98; SL 1991, ch 111, § 2; SL 2002, ch 64, § 38; SL 2003, ch 61, § 18.



§ 10-52-2.11 Imposition of non-ad valorem tax on municipally owned airport--Manner ofimposition.

10-52-2.11. Imposition of non-ad valorem tax on municipally owned airport--Manner of imposition. Any incorporated municipality within this state may impose any non-ad valorem tax in accordance with the provisions of chapters 10-52 and 10-52A at a municipally owned airport outside the municipality's corporate limits by ordinance enacted by its local governing board. The municipality shall levy a rate of taxation and apply the tax in the same manner that the municipality applies the tax within the municipal corporate limits.

Source: SL 2003, ch 75, § 1.



§ 10-52-3 Referendum procedure--Certain municipalities to review tax ordinances.

10-52-3. Referendum procedure--Certain municipalities to review tax ordinances. Any tax imposed by the governing board of any municipality pursuant to the provisions of this chapter, may be referred to a vote of the people for its approval or disapproval in the same manner as provided in §§ 9-20-7, 9-20-8, and 9-20-10. A tax imposed by municipal ordinance which was in effect on December 31, 2003, is continued under the provisions of this chapter if:

(1) The governing board of the municipality has reviewed the existing tax ordinance to determine compliance with the provisions of this chapter; and

(2) The governing board of the municipality documents the review, any amendment, and the intent to continue the tax in the official minutes of the governing board.

Any amendment made by the municipality to comply with the provisions of chapter 10-45C, §§ 10-1-44.3, 10-45-1 to 10-45-1.4, inclusive, 10-45-2.3, 10-45-3.4, 10-45-5, 10-45-5.3, 10-45-8, 10-45-24, 10-45-30, 10-45-61, 10-45-108 and 10-45-109, 10-46-1, 10-46-17.6, 10-52-2, 10-52-2.10, 10-52-3, 10-52-9, 10-52-13 to 10-52-16, inclusive, and 10-59-27 or the determination to continue the tax under the provisions of this chapter is deemed to be an administrative decision pursuant to § 9-20-19 and is not subject to referendum.

Source: SL 1969, ch 190, § 6; SL 1992, ch 60, § 2; SL 2002, ch 64, § 37; SL 2003, ch 61, § 17.



§ 10-52-4 State administration--Exception.

10-52-4. State administration--Exception. The administration of non-ad valorem taxes adopted under this chapter shall be by the Department of Revenue whenever a similar tax is imposed by the state except the tax on motor and use fuel authorized pursuant to this chapter. The Department of Revenue may prescribe forms and promulgate rules pursuant to chapter 1-26 for the making of returns and for the ascertainment, assessment, and collection of the tax imposed pursuant hereto including the tax on motor and use fuel as provided by this chapter. It shall keep full and accurate records of all moneys received and distributed under this chapter. Nothing in this chapter prevents incorporated municipalities from contracting with the Department of Revenue for the administration and collection of other taxes imposed pursuant to this chapter.

Source: SL 1969, ch 190, § 4; SL 1980, ch 106, § 3; SL 1987, ch 82, § 46; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52-5 Distribution of collections.

10-52-5. Distribution of collections. All moneys received and collected on behalf of a particular political subdivision by the Department of Revenue, pursuant to this chapter, shall be credited to a special municipal non-ad valorem tax fund which is hereby established in the state treasury and after deducting the amount of refunds made, the amounts necessary to defray the cost of collecting the tax, and the administrative expenses incident thereto, shall be paid within thirty days after collection to the municipality entitled thereto.

Source: SL 1969, ch 190, § 5; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52-5.1 Distribution of motor and use fuel collections.

10-52-5.1. Distribution of motor and use fuel collections. The proceeds of the tax on motor and use fuel authorized by § 10-52-2.2 shall be credited to a municipal street fund to be expended under the supervision of the governing body of the municipality for the purposes of reconstructing, supervising, and maintaining of highways, streets, and bridges under the jurisdiction of the municipality.

Source: SL 1980, ch 106, § 2.



§ 10-52-6 , 10-52-7. Repealed.

10-52-6, 10-52-7. Repealed by SL 2001, ch 56, §§ 18, 19.



§ 10-52-8 Repealed.

10-52-8. Repealed by SL 2002, ch 64, § 39; SL 2002, ch 68, § 3.



§ 10-52-9 Effective date of ordinance.

10-52-9. Effective date of ordinance. Notwithstanding § 9-19-13, any new ordinance or amendment to an ordinance enacted under the authority of this chapter, and any tax rate affected thereby, can be effective only on January first or July first of a calendar year. The ordinance or amendment shall be effective on the earlier of January first or July first following at least ninety days notification by the municipality to the secretary of revenue that the ordinance or amendment has been enacted unless the ordinance or amendment is suspended by operation of a referendum. If an ordinance or amendment enacted under this chapter is referred and the referred ordinance or amendment is approved the effective date is the earlier of January first or July first following at least ninety days notification by the municipality to the secretary of revenue that the ordinance or amendment has been approved notwithstanding § 9-20-15. Notification of the enactment or approval of the ordinance shall be in writing and mailed, along with a copy of the ordinance or amendment, by registered or certified mail to the secretary of revenue.

Source: SL 1983, ch 101, § 5; SL 1987, ch 29, § 74; SL 1987, ch 114; SL 1992, ch 101; SL 2002, ch 64, § 40; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52-10 Refund of tax on capital assets used in manufacturing personal property for sale orlease.

10-52-10. Refund of tax on capital assets used in manufacturing personal property for sale or lease. A municipality imposing a sales or use tax under this chapter may by ordinance enacted by its local governing body provide for a refund for such taxes to the consumer or user of machinery or other tangible personal property in the nature of a capital asset which is used directly in the manufacturing or processing or fabricating or compounding of personal property which is intended to be sold or leased for final use consumption. The ordinance shall provide a procedure for making application for refund and the payment of the refund by the municipality.

Source: SL 1985, ch 98.



§ 10-52-11 Repealed.

10-52-11. Repealed by SL 2002, ch 64, § 41, as amended by SL 2003, ch 61, § 21, eff. Jan. 1, 2006.



§ 10-52-12 Repealed.

10-52-12. Repealed by SL 2002, ch 64, § 42, as amended by SL 2003, ch 61, § 21, eff. Jan. 1, 2006.



§ 10-52-13 Municipality to report boundary changes to secretary of revenue--Effective date ofchanges--Changes to streets and addresses.

10-52-13. Municipality to report boundary changes to secretary of revenue--Effective date of changes--Changes to streets and addresses. For purposes of this chapter, any new resolution or amendment enacted by a municipality that changes the boundaries of the municipality is effective on the first day of the first calendar quarter following at least ninety days notification by the municipality to the secretary of revenue that the resolution or amendment has been enacted unless the ordinance or amendment is suspended by operation of a referendum. If a resolution or amendment enacted pursuant to chapter 9-4 is referred and the referred resolution or amendment is approved, the effective date is the first day of the first calendar quarter following at least ninety days notification by a municipality to the secretary of revenue that the resolution or amendment has been approved. The municipality shall provide written notification of the enactment or approval of the resolution or amendment, along with a copy of the resolution or amendment by registered or certified mail or by any electronic means to the secretary of revenue. The municipality shall also provide any changes or additions to streets and addresses.

Source: SL 2000, ch 67, § 1; SL 2002, ch 64, § 43; SL 2003, ch 61, § 19; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52-14 Transportation of property and passengers within single municipality subject to tax.

10-52-14. Transportation of property and passengers within single municipality subject to tax. For the purposes of the tax imposed by this chapter, the transportation of tangible personal property and passengers shall be taxed only if the origins and destination of the property or passenger are within the same municipality.

Source: SL 2002, ch 64, § 44.



§ 10-52-15 Legislative findings--Certain municipalities not to reduce tax levies.

10-52-15. Legislative findings--Certain municipalities not to reduce tax levies. The Legislature hereby finds that the amendments to chapter 10-52 contained in SL 2002, ch 64, will result in a broader and more uniform tax base for the sales tax levied by municipalities under this chapter, and that, absent a reduction in the current tax levy of a municipality, it is anticipated that total sales tax revenues of a municipality may increase as a result of these amendments. However, so long as a municipality has any bonds or other obligations outstanding which are secured directly or indirectly by the pledge or collection and application of sales taxes levied pursuant to chapter 10-52 as in effect immediately prior to January 1, 2004, no municipality may reduce its tax levy under chapter 10-52 to a rate which, in the exercise of the sound discretion of the governing body, would be expected to produce less total revenue than was collected in the immediately preceding year.

Source: SL 2002, ch 64, § 45; SL 2003, ch 61, § 20.



§ 10-52-16 Repealed.

10-52-16. Repealed by SL 2002, ch 64, § 48, as amended by SL 2003, ch 61, § 22, effective January 1, 2005.



§ 10-52-17 Refund to contractors or subcontractors of sales or use tax upon certain fabricatedtangible personal property.

10-52-17. Refund to contractors or subcontractors of sales or use tax upon certain fabricated tangible personal property. A municipality imposing a sales or use tax under this chapter may by ordinance enacted by its local governing body provide for a refund of such taxes to a contractor or subcontractor licensed pursuant to chapter 10-46A or 10-46B if the contractor or subcontractor meets the requirements provided in § 10-61-1. The ordinance shall provide a procedure for filing an application for the refund and receiving the payment of the refund by the municipality.

Source: SL 2006, ch 60, § 1.



§ 10-52-18 Timely filing of returns and payment of taxes--Extension--Penalty or interest.

10-52-18. Timely filing of returns and payment of taxes--Extension--Penalty or interest. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period, or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2011, ch 64, § 5.






Chapter 52A - Municipal Gross Receipts Tax

§ 10-52A-1 Definitions.

10-52A-1. Definitions. Terms used in this chapter mean:

(1) "Department," the Department of Revenue;

(2) Repealed by SL 2007, ch 56, § 5.
Source: SL 2002, ch 68, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 56, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-1.1 Gross receipts defined.

10-52A-1.1. Gross receipts defined. For the purposes of this chapter, the term, gross receipts, means the total amount or consideration, including cash, credit, property, and services, for which tangible personal property, any product transferred electronically, or services are sold, leased, or rented, valued in money, whether received in money or otherwise, without any deduction for the following:

(1) The retailer's cost of the property or service sold;

(2) The cost of materials used, labor or service cost, interest, losses, all costs of transportation to the retailer, all taxes imposed on the retailer, and any other expense of the retailer; and

(3) Except as provided in chapter 10-46A or 10-46B, charges by the retailer for any services necessary to complete the sale whether or not separately stated, including delivery charges.
Source: SL 2007, ch 56, § 6; SL 2008, ch 51, § 66.



§ 10-52A-1.2 Conditions under which gross receipts include consideration retailer received fromthird parties.

10-52A-1.2. Conditions under which gross receipts include consideration retailer received from third parties. Gross receipts, as defined in § 10-52A-1.1, include consideration received by the retailer from third parties if:

(1) The retailer actually receives consideration from a party other than the purchaser and the consideration is directly related to a price reduction or discount on the sale;

(2) The retailer has an obligation to pass the price reduction or discount through to the purchaser;

(3) The amount of the consideration attributable to the sale is fixed and determinable by the retailer at the time of the sale of the item to the purchaser; and

(4) One of the following criteria is met:

(a) The purchaser presents a coupon, certificate, or other documentation to the retailer to claim a price reduction or discount where the coupon, certificate, or documentation is authorized, distributed, or granted by a third party with the understanding that the third party will reimburse any retailer to whom the coupon, certificate, or documentation is presented;

(b) The purchaser identifies himself or herself to the retailer as a member of a group or organization entitled to a price reduction or discount (a preferred customer card that is available to any patron does not constitute membership in such a group); or

(c) The price reduction or discount is identified as a third party price reduction or discount on the invoice received by the purchaser or on a coupon, certificate, or other documentation presented by the purchaser.

For the purposes of this section, the purchaser is the end consumer.

Source: SL 2007, ch 56, § 7.



§ 10-52A-1.3 Exclusions from definition of gross receipts.

10-52A-1.3. Exclusions from definition of gross receipts. Gross receipts, as defined in § 10-52A-1.1, do not include:

(1) Discounts, including cash, term, or coupons that are not reimbursed by a third party that are allowed by a retailer and taken by a purchaser on a sale;

(2) Interest, financing, and carrying charges from credit extended on the sale of tangible personal property, any product transferred electronically, or services, if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser; and

(3) Any taxes legally imposed directly on the consumer that are separately stated on the invoice, bill of sale, or similar document given to the purchaser.
Source: SL 2007, ch 56, § 8; SL 2008, ch 51, § 67.



§ 10-52A-1.4 Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A.

10-52A-1.4. Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A. Notwithstanding any other provision of law, gross receipts as defined in this chapter do not include any tax imposed by this chapter and chapters 10-45, 10-45D, and 10-52 that is separately stated on the invoice, bill of sale, or similar document given to the purchaser.

Source: SL 2013, ch 56, § 4.



§ 10-52A-2 Additional municipal non-ad valorem tax authorized--Rate--Purpose.

10-52A-2. Additional municipal non-ad valorem tax authorized--Rate--Purpose. Any municipality may impose an additional municipal non-ad valorem tax at the rate of one percent upon the gross receipts of all leases or rentals of hotel, motel, campsites, or other lodging accommodations within the municipality for periods of less than twenty-eight consecutive days, or sales of alcoholic beverages as defined in § 35-1-1, or establishments where the public is invited to eat, dine, or purchase and carry out prepared food for immediate consumption, or ticket sales or admissions to places of amusement, athletic, and cultural events, or any combination thereof. The tax shall be levied for the purpose of land acquisition, architectural fees, construction costs, payments for civic center, auditorium, or athletic facility buildings, including the maintenance, staffing, and operations of such facilities and the promotion and advertising of the city, its facilities, attractions, and activities.

Source: SL 2002, ch 68, § 2.



§ 10-52A-3 Department to administer tax.

10-52A-3. Department to administer tax. The tax imposed by § 10-52A-2 shall be collected and administered by the department.

Source: SL 2002, ch 68, § 4.



§ 10-52A-4 , 10-52A-4.1. Repealed.

10-52A-4, 10-52A-4.1. Repealed by SL 2006, ch 61, §§ 6, 14, eff. Feb. 6, 2006.



§ 10-52A-4.2 Filing return and remitting tax--Time for filing and remittance--Extension--Penaltyfor untimely return or remittance.

10-52A-4.2. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period, or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 13; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-5 Repealed.

10-52A-5. Repealed by SL 2007, ch 65, § 12.



§ 10-52A-6 Applicability of certain other provisions.

10-52A-6. Applicability of certain other provisions. The definitions, administrative, collection, and enforcement provisions of chapters 10-45 and 10-46 apply to the tax imposed by this chapter, where applicable.

Source: SL 2002, ch 68, § 7.



§ 10-52A-7 Promulgation of rules--Scope.

10-52A-7. Promulgation of rules--Scope. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 2002, ch 68, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-8 Violations.

10-52A-8. Penalties for violations. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by § 10-52A-9 or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Willfully violates any rule of the secretary of revenue for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor; or

(6) Violates either subdivision (2) or subdivision (4) two or more times in any twelve-month period is guilty of a Class 6 felony.
Source: SL 2002, ch 68, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 96, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-9 Taxpayer to keep books and records--Inspection--Retention period.

10-52A-9. Taxpayer to keep books and records--Inspection--Retention period. Each person subject to tax under this chapter shall keep records and books of all receipts and sales, together with invoices, bills of lading, copies of bills of sale, and other pertinent papers and documents. The books and records and other papers and documents are, at all times during business hours of the day, subject to inspection by the secretary of revenue or the secretary's agents and employees to determine the amount of tax due. The books and records shall be preserved for a period of three years unless the secretary of revenue, in writing, authorized their destruction or disposal at an earlier date.

Source: SL 2002, ch 68, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-10 Tax may be referred to voters--Certain taxes to continue.

10-52A-10. Tax may be referred to voters--Certain taxes to continue. Any tax imposed by the governing board of any municipality pursuant to the provisions of this chapter, may be referred to a vote of the people for its approval or disapproval in the same manner as provided in §§ 9-20-7, 9-20-8, and 9-20-10. A tax imposed by municipal ordinance which was in effect on July 1, 2002, is continued under the provisions of this chapter if:

(1) The governing board of the municipality has reviewed the existing tax ordinance to determine compliance with the provisions of this chapter; and

(2) The governing board of the municipality documents the review, any amendment, and the intent to continue the tax in the official minutes of the governing board.

Any amendment made by the municipality to comply with the provisions of this chapter or the determination to continue the tax under the provisions of this chapter is deemed to be an administrative decision pursuant to § 9-20-19 and not subject to referendum.

Source: SL 2002, ch 68, § 11.



§ 10-52A-11 Administration of taxes--Forms and rules--Records.

10-52A-11. Administration of taxes--Forms and rules--Records. The administration of the taxes adopted under this chapter shall be by the department. The department may prescribe forms and promulgate rules pursuant to chapter 1-26 for the making of returns and for the ascertainment, assessment, and collection of the tax imposed pursuant to this chapter. The department shall keep full and accurate records of all moneys received and distributed under this chapter.

Source: SL 2002, ch 68, § 12.



§ 10-52A-12 Moneys received credited to special municipal tax fund--Disbursement.

10-52A-12. Moneys received credited to special municipal tax fund--Disbursement. All moneys received and collected on behalf of a municipality by the department, pursuant to this chapter, shall be credited to a special municipal tax fund and after deducting the amount of refunds made, the amounts necessary to defray the cost of collecting the tax, and the administrative expenses incident thereto, shall be paid within thirty days after collection to the municipality entitled thereto.

Source: SL 2002, ch 68, § 13.



§ 10-52A-13 Ordinance or amendment enacted under chapter--Notification--Effective date.

10-52A-13. Ordinance or amendment enacted under chapter--Notification--Effective date. Notwithstanding § 9-19-13, any new ordinance or amendment to an ordinance enacted under the authority of this chapter, and any tax rate affected thereby, can be effective only on January first or July first of a calendar year. The ordinance or amendment shall be effective on the earlier of January first or July first following at least ninety days notification by the municipality to the secretary of revenue that the ordinance or amendment has been enacted unless the ordinance or amendment is suspended by operation of a referendum. If an ordinance or amendment enacted under this chapter is referred and the referred ordinance or amendment is approved the effective date shall be the earlier of January first or July first following at least ninety days notification by the municipality to the secretary of revenue that the ordinance or amendment has been approved notwithstanding § 9-20-15. Notification of the enactment or approval of the ordinance shall be in writing and mailed, along with a copy of the ordinance or amendment, by registered or certified mail to the secretary of revenue.

Source: SL 2002, ch 68, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-14 Issuance of bonds--Use of proceeds of bonds.

10-52A-14. Issuance of bonds--Use of proceeds of bonds. Any municipality imposing a tax pursuant to this chapter may issue municipal non-ad valorem tax revenue bonds pursuant to this section and chapter 6-8B in anticipation of the collection of the taxes. The bonds shall be payable solely from the collections of the taxes imposed by the municipality under this chapter, as determined by the governing body. The governing body shall, in the resolution or ordinance authorizing the bonds, agree that it will continue to impose and collect the taxes so long as the bonds are outstanding. The governing body shall also pledge so much of the collections of the taxes as may be necessary to pay the principal premium and interest on the bonds and to maintain any debt service reserve established for the bonds. The proceeds of the bonds may be used for land acquisition, the funding of public ambulances and medical emergency response vehicles, public hospitals or nonprofit hospitals with fifty or fewer licensed beds and other public health care facilities or nonprofit health care facilities with fifty or fewer licensed beds, capital asset acquisition and capital improvements, to establish a debt service reserve fund for the bonds and to pay not more than one year's capitalized interest on the bonds. If the proceeds of the tax imposed by this chapter are pledged to payment of the bonds, the land acquisition and capital improvements financed with the proceeds of the bonds shall relate to the purposes enumerated in § 10-52A-2.

No election is required to authorize the issuance of municipal non-ad valorem tax revenue bonds. The bonds shall be issued and sold as provided in chapter 6-8B.

Source: SL 2002, ch 68, § 16.



§ 10-52A-15 Legislative findings--Limitations on reduction of tax levy.

10-52A-15. Legislative findings--Limitations on reduction of tax levy. The Legislature hereby finds that the amendments to chapter 10-52 contained in chapter 68 of the 2002 Session Laws shall result in a broader and more uniform tax base for the tax levied by municipalities under this chapter, and that, absent a reduction in the current tax levy of a municipality, it is anticipated that total tax revenues of a municipality may increase as a result of these amendments. However, so long as a municipality has any bonds or other obligations outstanding which are secured directly or indirectly by the pledge or collection and application of taxes levied pursuant to § 10-52-8 as in effect immediately prior to July 1, 2002, no municipality may reduce its tax levy under this chapter to a rate which, in the exercise of the sound discretion of the governing body, would be expected to produce less total revenue than was collected in the immediately preceding year pursuant to the tax imposed under § 10-52-8.

Source: SL 2002, ch 68, § 17.






Chapter 53 - Nonresident Contractor Registration [Repealed]

CHAPTER 10-53

NONRESIDENT CONTRACTOR REGISTRATION [REPEALED]

[Repealed by SL 1974, ch 104]



Chapter 54 - Multistate Tax Compact [Repealed]

§ 10-54-1 to 10-54-4. Repealed.

10-54-1 to 10-54-4. Repealed by SL 2013, ch 62, §§ 1, 2.






Chapter 55 - Actions For Recovery Of Certain Taxes Paid Under Protest [Repealed]

CHAPTER 10-55

ACTIONS FOR RECOVERY OF CERTAIN TAXES PAID UNDER PROTEST [REPEALED]

[Repealed by SL 1981, ch 97, § 11]



Chapter 55A - Recovery Of Certain Taxes

§ 10-55A-1 Compliance with procedures prerequisite to jurisdiction of courts.

10-55A-1. Compliance with procedures prerequisite to jurisdiction of courts. A person seeking recovery of a tax imposed by chapter 10-44 shall follow the procedure established in this chapter. No court has jurisdiction of a suit to recover a tax imposed by chapter 10-44 unless the person seeking the recovery of the tax complies with the provisions of this chapter.

Source: SL 1982, ch 99, § 1; SL 1984, ch 102, § 15; SL 1986, ch 111, § 36.



§ 10-55A-2 Time for filing claim for recovery.

10-55A-2. Time for filing claim for recovery. Beginning with the tax year 1993, a person seeking recovery of an allegedly overpaid tax shall file a claim for recovery, with the secretary, within one year from the due date of the annual statement under § 58-6-75. A claim for recovery not filed within one year of the due date is barred. For claims correctly filed prior to July 1, 1993, the director shall send by certified mail to each insurer a summary of the amount shown on file with the Division of Insurance for the 1992 tax year and all prior years. The insurer has thirty days from receipt of the summary to file a protest of that amount together with a corrected amount and substantiating documentation. If the insurer fails to file a protest within the thirty days, the amount set by the director of insurance is correct and any further claim by the insurer is barred. An insurer may request an extension of thirty days in writing and the director may grant an extension of not more than thirty days. This does not allow an insurer which did not file correctly under the provisions of this section before July 1, 1993, to now file for any overpayment of taxes.

Source: SL 1982, ch 99, § 2; SL 1993, ch 97, § 5.



§ 10-55A-3 Collection and payment of tax not to be restrained or delayed--Person to pay taxesand seek recovery.

10-55A-3. Collection and payment of tax not to be restrained or delayed--Person to pay taxes and seek recovery. No court may restrain or delay the collection and payment of a tax imposed by chapter 10-44. A person shall pay the taxes when due and may seek recovery as provided in this chapter.

Source: SL 1982, ch 99, § 3; SL 1985, ch 15, § 28; SL 1986, ch 111, § 37.



§ 10-55A-4 Tax recovery claim forms--Required information.

10-55A-4. Tax recovery claim forms--Required information. The secretary shall prescribe and furnish tax recovery claim forms. A taxpayer shall provide any information requested by the secretary and deemed necessary by the secretary to determine the validity of a claim. The secretary may deny the claim of a taxpayer failing to provide information requested by the secretary and deemed necessary by the secretary to determine the validity of a claim.

Source: SL 1982, ch 99, § 4.



§ 10-55A-5 Determination of overpayment by secretary.

10-55A-5. Determination of overpayment by secretary. The secretary shall determine the amount of any tax overpayment recoverable by a taxpayer. The secretary's determination of the amount of the overpayment recoverable is, for the purpose of judicial review, a final decision in a contested case.

Source: SL 1982, ch 99, § 5.



§ 10-55A-6 Credit of overpaid taxes against future taxes--Eligibility for refund.

10-55A-6. Credit of overpaid taxes against future taxes--Eligibility for refund. The secretary shall credit any recovery of overpaid taxes against the future taxes of the taxpayer, except:

(1) A taxpayer having no future tax obligations may receive a refund; or

(2) A taxpayer whose recovery credit is not used within one year may receive a refund equal to the amount of recovery credit unused at the end of the one year period.
Source: SL 1982, ch 99, § 6.



§ 10-55A-7 Payment of recovery refund.

10-55A-7. Payment of recovery refund. A recovery refund shall be paid to an eligible taxpayer on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Revenue, or his designee.

Source: SL 1982, ch 99, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-55A-8 Interest on recovery credit or refund.

10-55A-8. Interest on recovery credit or refund. A recovery credit or a recovery refund shall include interest at the same rate the taxpayer would be charged, except a recovery of an overpayment, resulting from a taxpayer's error, shall not include interest.

Source: SL 1982, ch 99, § 8.



§ 10-55A-9 Secretary defined.

10-55A-9. Secretary defined. As used in this chapter, unless the context otherwise requires, "secretary" means the secretary of revenue.

Source: SL 1982, ch 99, § 10; SL 1985, ch 15, § 29; SL 1986, ch 111, § 38; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 121; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-55A-10 Notice of administrative or court proceeding.

10-55A-10. Notice of administrative or court proceeding. The secretary shall provide a reasonable notice of each administrative or court proceeding that results in the recovery of taxes. For the purpose of this section, a notice is reasonable if it is published as a display advertisement in at least three newspapers of general circulation in different parts of the state and in the South Dakota register or individual notice may be given to each taxpayer affected.

Source: SL 1982, ch 99, § 10A.



§ 10-55A-11 Taxes paid before June 29, 1982 not covered.

10-55A-11. Taxes paid before June 29, 1982 not covered. This chapter is effective on June 30, 1982, and does not apply to any claim for the recovery of taxes paid on or before June 29, 1982.

Source: SL 1982, ch 99, § 11.






Chapter 56 - Collection Of Delinquent Taxes

§ 10-56-1 Taxes to which procedures apply.

10-56-1. Taxes to which procedures apply. The procedures provided for in this chapter apply to the collection of any delinquent taxes imposed by chapters 10-43, 10-44, 10-45, 10-46, 10-46A, 10-46B, 10-47B, 10-50, 10-52, 32-3, 32-5, and 32-5B and §§ 50-11-19 and 50-4-13 to 50-4-17, inclusive.

Source: SL 1982, ch 107, § 1; SL 1983, ch 102; SL 1983, ch 103, § 1; SL 1983, ch 104, § 1; SL 1984, ch 102, § 16; SL 1985, ch 241; SL 1989, ch 117, §§ 74-76; SL 2000, ch 144, § 2.



§ 10-56-2 Issuance of distress warrant by county treasurer on request.

10-56-2. Issuance of distress warrant by county treasurer on request. If requested by the secretary of revenue, the secretary of the Department of Transportation, a county commissioner, or a sheriff, the county treasurer shall issue a distress warrant against any person whose taxes are delinquent.

Source: SL 1982, ch 107, § 2; SL 1983, ch 103, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 116; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-56-3 Form of distress warrant.

10-56-3. Form of distress warrant. A county treasurer's distress warrant shall be addressed to the sheriff and be in substantially the following form:

I hereby certify that taxes assessed against __________ in the sum of __________ dollars, are unpaid. I desire that the taxes be collected, and I authorize and direct the sheriff of this county to proceed immediately to collect the taxes.

Given under my hand this ________________ day of ______, 20__.
__________ County Treasurer of _______ county

Source: SL 1982, ch 107, § 3.



§ 10-56-4 Execution of distress warrant by sheriff.

10-56-4. Execution of distress warrant by sheriff. The county treasurer shall issue and deliver the distress warrant in duplicate to the sheriff. The warrant shall constitute the sheriff's authority and he shall immediately proceed to execute the warrant and to collect the tax by seizure of the person's property in an amount sufficient to pay the tax, with any accrued penalty and interest, and all accruing costs, where the property may be found in the county.

Source: SL 1982, ch 107, § 4.



§ 10-56-5 Seizure of property--Exempt property.

10-56-5. Seizure of property--Exempt property. No property is exempt from seizure except property absolutely exempt from execution under chapters 43-31 and 43-45.

Source: SL 1982, ch 107, § 5.



§ 10-56-6 Duty of sheriff to collect taxes--Failure to proceed deemed nonfeasance of office.

10-56-6. Duty of sheriff to collect taxes--Failure to proceed deemed nonfeasance of office. Upon receipt of a distress warrant from the county treasurer showing delinquent taxes, the sheriff shall, without delay, diligently proceed, in accordance with §§ 10-56-8 to 10-56-21, inclusive, to collect all taxes shown to be delinquent by each distress warrant. Failure by the sheriff to so proceed is nonfeasance of office and subjects that sheriff to removal from office in the manner provided by § 10-56-7.

Source: SL 1982, ch 107, § 6; SL 2008, ch 37, § 117.



§ 10-56-7 Proceedings against sheriff for nonfeasance of office.

10-56-7. Proceedings against sheriff for nonfeasance of office. If any sheriff fails to proceed in the collection of delinquent taxes as provided by § 10-56-6, the state's attorney of that county, or the attorney general upon the affidavit of the secretary of revenue or the board of county commissioners, shall institute special proceedings in the circuit court for that county. The special proceeding shall be instituted by petition of the state's attorney or the attorney general to the circuit court. The court shall issue its order fixing the time and place of the hearing on the petition. The order and a copy of the petition shall be served upon the sheriff not less than ten days prior to the date fixed for hearing. Upon such hearing, if the court finds that the sheriff has been guilty of nonfeasance of office as defined in § 10-56-6, it shall remove that sheriff from office by appropriate order.

Source: SL 1982, ch 107, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-56-8 Determination of liens--Procurement of assessment blank.

10-56-8. Determination of liens--Procurement of assessment blank. Before seizing any property, the sheriff shall ascertain from the records of the Office of the Register of Deeds, the amount of any mortgages, conditional sales contracts, or other liens upon the property, and also the names and addresses of the lien holders. If the assessment blank is on file with the county auditor, the sheriff shall procure a copy from the county auditor of the assessment blank upon which the tax is based.

Source: SL 1982, ch 107, § 8; SL 2008, ch 37, § 118.



§ 10-56-9 Seizure of property--Unencumbered property seized first.

10-56-9. Seizure of property--Unencumbered property seized first. In making the seizure of property, the sheriff shall first seize property that is not encumbered by any lien of record. The sheriff may seize encumbered property if, after due diligence, the sheriff is unable to collect the tax from unencumbered property.

Source: SL 1982, ch 107, § 9; SL 2008, ch 37, § 119.



§ 10-56-10 Service of distress warrant--Notice of levy.

10-56-10. Service of distress warrant--Notice of levy. The warrant is deemed executed by serving a copy of it together with the notice of levy on the owner of the property or, if the owner cannot be conveniently found, by serving a copy of it on the person from whose possession the property is taken or by mailing copies of the warrant to the last known address of the owner. If no one in possession can be found, nor an address of the owner can be ascertained, then the warrant shall be executed by seizure of the property and by posting a copy of the distress warrant and the notice of levy on the bulletin board established pursuant to § 17-3-1.

Source: SL 1982, ch 107, § 10; SL 2008, ch 37, § 120.



§ 10-56-11 Sale of property which cannot be moved--Filing of notice of levy.

10-56-11. Sale of property which cannot be moved--Filing of notice of levy. If the property consists of property which cannot be practicably or conveniently moved, the sheriff may hold the property and conduct the sale at the place where the property is located. In that case, in addition to the service and notice specified in § 10-56-10, the sheriff shall file a copy of his notice of levy in the Office of the Register of Deeds of the county, along with the name of the person against whom the distress warrant was issued, the description of the property, the amount of the tax claim and a description of the real estate where the property is located.

Source: SL 1982, ch 107, § 11.



§ 10-56-12 Sale of property seized--Time for sale--Notice of sale--Notice to encumbrancers.

10-56-12. Sale of property seized--Time for sale--Notice of sale--Notice to encumbrancers. The sheriff shall, without delay, fix a time and place for sale of the property seized, which may not be less than ten nor more than thirty days after the seizure. The place may be at any public place in the county or where the property is located if the property cannot be conveniently moved. Notice of the sale shall be given by posting the notice in three public places in the county, at least ten days before the date of the sale. The notice shall state the time and place of the sale, the name of the person against whom the distress warrant was issued, a description of the property, and the amount of the tax claim. The notice shall identify the particular taxes for which the sale is to be made and shall refer to the warrant under which the sale is to be held. Copies of the notice shall also be mailed to all encumbrancers of record at their addresses shown in the encumbrances. If no address appears in the encumbrances, mailing the notice is not required. The failure to mail notice does not invalidate the sale, but the encumbrancer has recourse against the sheriff for any damage the encumbrancer may show.

Source: SL 1982, ch 107, § 12; SL 2008, ch 37, § 121.



§ 10-56-13 Payment of tax before sale--Release of property to owner.

10-56-13. Payment of tax before sale--Release of property to owner. If, after the seizure and any time before sale, the property owner, or any interested person, or anyone in the owner's or the interested person's behalf, pays the sheriff the amount of the tax with the legal interest, penalty, and costs that are due, then the levy or seizure is abated. The property shall be released to the owner, at the place it may then be and a receipt shall be given for the taxes paid.

Source: SL 1982, ch 107, § 13; SL 2008, ch 37, § 122.



§ 10-56-14 Sheriff's receipt for taxes--Issuance and filing--Issuance of regular receipt.

10-56-14. Sheriff's receipt for taxes--Issuance and filing--Issuance of regular receipt. The county treasurer shall furnish the sheriff with triplicate receipts on which is printed: "Sheriff's receipt for taxes." The sheriff shall issue receipts for any taxes, interest, penalties, fees, or costs collected. The original shall be delivered to the payor and the duplicate receipt shall be filed immediately with the treasurer, who shall cancel the tax on the duplicate tax list in the treasurer's office and enter on the duplicate tax list the date and number of the sheriff's receipt. The treasurer shall then issue a regular tax receipt for the full amount and have the receipt promptly delivered to the tax debtor.

Source: SL 1982, ch 107, § 14; SL 2008, ch 37, § 123.



§ 10-56-15 Sale of property at public auction to highest bidder--Transfer of title.

10-56-15. Sale of property at public auction to highest bidder--Transfer of title. If the tax, penalty, interest, and costs are not paid before the time fixed for the sale, the sheriff shall sell the property or so much thereof as may be necessary, at the time and place fixed in the notice, at public auction to the highest bidder for cash. The sale is absolute and without right of redemption. The sheriff shall give to the purchaser, if demanded, a bill or certificate of the sale which transfers the property to the purchaser with the same legal effect as if executed by the owner. All public officials, departments of the state, or any of its subdivisions, and the courts thereof shall accept that bill or certificate as evidence of title.

Source: SL 1982, ch 107, § 15.



§ 10-56-16 Adjournment of sale if no bidders.

10-56-16. Adjournment of sale if no bidders. The sheriff may adjourn the sale at least once if there are no bidders. The adjournment shall be made by public announcement at the time and place of sale by posting notice at that time and place.

Source: SL 1982, ch 107, § 16.



§ 10-56-17 Property not sold for want of bidders--Return.

10-56-17. Property not sold for want of bidders--Return. If the property cannot be sold for want of bidders, the sheriff shall return the property to the possession of the person from whom or to the place where the sheriff took the property, and the taxes shall be returned as unpaid.

Source: SL 1982, ch 107, § 17; SL 2008, ch 37, § 124.



§ 10-56-18 Returns of sheriff on distress warrants--Contents of returns.

10-56-18. Returns of sheriff on distress warrants--Contents of returns. The sheriff shall make returns to the county treasurer on all distress warrants as soon as executed, and at least three months after the date of issue of the warrant. The returns shall state the amounts, if any, that have been collected upon the warrant or that, upon diligent search, no property could be found to collect the tax. The returns shall show the number of miles actually and necessarily traveled in executing each warrant and the number of warrants executed on each trip. If a sale was made under any warrant, the sheriff shall show the procedure used for the sale, including the giving of notice as required and the time and place of the sale, names, amounts bid and paid by purchasers, and the property sold to each.

Source: SL 1982, ch 107, § 18; SL 2008, ch 37, § 125.



§ 10-56-19 Amount collected turned over to county treasurer.

10-56-19. Amount collected turned over to county treasurer. At the time of making each return, the sheriff shall turn over to the county treasurer the full amount collected together with his duplicate receipt and shall receive a receipt from the treasurer for the same.

Source: SL 1982, ch 107, § 19.



§ 10-56-20 Balance due on tax after sheriff's collections--Remedies for collection.

10-56-20. Balance due on tax after sheriff's collections--Remedies for collection. The balance remaining due on any tax after deducting the net collections made by the sheriff, as shown by his return on the warrant, shall remain collectible as a tax with the same force and effect as before the warrant was issued, and subsequent distress warrants may be issued therefor or other remedies for collection invoked.

Source: SL 1982, ch 107, § 20.



§ 10-56-21 Surplus after sheriff's collections--Payment to owner or deposit with clerk of courts.

10-56-21. Surplus after sheriff's collections--Payment to owner or deposit with clerk of courts. Any surplus remaining after paying the taxes, penalty, interest, and costs shall be returned to the owner or, if the owner cannot be found, shall be deposited with the clerk of courts for the benefit of any person who may be entitled to it.

Source: SL 1982, ch 107, § 21; SL 2008, ch 37, § 126.



§ 10-56-22 Fees, costs, and penalty in lieu of mileage--Credit to county general fund.

10-56-22. Fees, costs, and penalty in lieu of mileage--Credit to county general fund. The sheriff shall collect the following fees for collecting taxes: twenty-five dollars for making the sheriff's return on the sheriff's warrant of authority; fifteen dollars for each levy; ten dollars for each sale; and the necessary costs of distress and sale. The fees and costs shall be collected from the tax debtor or the tax debtor's property. If actual travel is made in collecting taxes, the sheriff shall also collect from the tax debtor or the tax debtor's property an additional penalty, in lieu of mileage, equal to fifteen percent of the amount of tax and interest due, which, with all fees and costs collected, shall be credited to the general fund of the county.

Source: SL 1982, ch 107, § 22; SL 2008, ch 37, § 127; SL 2008, ch 57, § 1.



§ 10-56-23 Fees, costs and mileage of sheriff--Certified list--Payment as claim.

10-56-23. Fees, costs and mileage of sheriff--Certified list--Payment as claim. On the first day of each month, the treasurer shall furnish the sheriff with a certified list of the fees, costs, and mileage provided for in § 10-56-22, and the sheriff shall file this list with the county auditor as a bill against the county to be audited and paid as other claims against the county.

Source: SL 1982, ch 107, § 23.



§ 10-56-24 Distress warrant for motor vehicle license plates or tags--Prosecution by state'sattorney.

10-56-24. Distress warrant for motor vehicle license plates or tags--Prosecution by state's attorney. A distress warrant may be issued to recover license plates or tags, issued pursuant to chapter 32-5 or 32-9, if the purchaser purchased the license plates or paid the excise tax pursuant to chapter 32-5B or paid fees pursuant to chapter 32-3 with an insufficient funds or no account check . If the check is not honored pursuant to § 57A-3-422 and is not made good within ten days, the county treasurer shall report the matter to the state's attorney for prosecution.

Source: SL 1983, ch 104, § 2; SL 2000, ch 144, § 3.



§ 10-56-25 Execution of distress warrant for licenses or tags.

10-56-25. Execution of distress warrant for licenses or tags. Upon receipt of a distress warrant issued pursuant to § 10-56-24, the sheriff shall immediately seize the license plates or tags.

Source: SL 1983, ch 104, § 3.



§ 10-56-26 Disposition of seized plates or tags.

10-56-26. Disposition of seized plates or tags. Any license plates or tags recovered pursuant to § 10-56-25 shall be kept by the county treasurer and may not be reissued except to the original purchaser upon payment.

Source: SL 1983, ch 104, § 4.






Chapter 57 - Penalties And Interest [Repealed]

CHAPTER 10-57

PENALTIES AND INTEREST [REPEALED]

[Repealed by SL 1986, ch 111, § 35]



Chapter 58 - Amusement Device Tax

§ 10-58-1 Imposition of tax--Rate.

10-58-1. Imposition of tax--Rate. There is imposed upon owners and operators a special amusement excise tax of four percent of the gross receipts from the operation of any mechanical or electronic amusement device.

Source: SL 1985, ch 87, § 4; SL 1991, ch 100, § 2.



§ 10-58-2 Registration of devices.

10-58-2. Registration of devices. Every machine or device referred to in § 10-58-1 shall be registered by the owner or person in possession thereof before it is offered to the public or any person for use.

Source: SL 1985, ch 87, § 5.



§ 10-58-2.1 Older devices subject to regulation--Exempt from registration fee.

10-58-2.1. Older devices subject to regulation--Exempt from registration fee. Any mechanical or electronic amusement device constructed before 1940 shall comply with the provisions of this chapter except that no fee is due on the registration of such device.

Source: SL 1986, ch 110, § 1.



§ 10-58-2.2 Mechanical or electronic amusement devices used exclusively at governmentsponsored fairs to comply with chapter--Registration fee--Validity of special fairregistration.

10-58-2.2. Mechanical or electronic amusement devices used exclusively at government sponsored fairs to comply with chapter--Registration fee--Validity of special fair registration. Any mechanical or electronic amusement device used exclusively at government sponsored fairs, exempt under subdivision 10-45-13(1) shall comply with the provisions of this chapter except that the fee due upon registration is three dollars for each device. The special fair registration is valid for a period of thirty days.

Source: SL 1986, ch 110, § 2.



§ 10-58-3 Registration fee in lieu of local fees and taxes--Location of machine to be indicated.

10-58-3. Registration fee in lieu of local fees and taxes--Location of machine to be indicated. Such owner or operator shall pay an annual registration fee of twelve dollars per machine. Payment of the registration fee allows the machine to be offered to the public or any person until June thirtieth. Each person tendering a registration fee shall indicate whether the machine is being operated within an incorporated municipality and which municipality. The registration fee is in lieu of municipal sales or use tax incurred on account of the sale or use of the machine and is also in lieu of all other permits, licenses, permit fees, or license fees imposed by political subdivisions of the state.

Source: SL 1985, ch 87, § 6.



§ 10-58-4 Collection and administration.

10-58-4. Collection and administration. The tax and the registration fees imposed under this chapter shall be collected and administered by the Department of Revenue. The secretary of revenue shall insure that all amusement machines which are available to the public are taxed and registered.

Source: SL 1985, ch 87, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-58-5 Disposition of tax and fee proceeds.

10-58-5. Disposition of tax and fee proceeds. The tax generated by this chapter shall be deposited in the general fund. The registration fees collected by the Department of Revenue shall be paid within thirty days to the municipality in which the machine is located on the date the registration fee is tendered. Registration fees for machines not located within a municipality shall be paid to the state general fund.

Source: SL 1985, ch 87, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-58-6 Display of registration--Effect of failure.

10-58-6. Display of registration--Effect of failure. Every owner or operator shall properly display the owner's or operator's registration on each machine as prescribed by the Department of Revenue. Failure to so display the prescribed indicia of registration constitutes prima facie evidence that the machine is not registered.

Source: SL 1985, ch 87, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 128; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-58-7 Device without registration displayed as contraband--Confiscation.

10-58-7. Device without registration displayed as contraband--Confiscation. Any machine or device which does not display the owner's registration as required by this chapter is declared contraband and subject to confiscation by any law enforcement officer or agent of the Department of Revenue.

Source: SL 1985, ch 87, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-58-8 Judicial order for destruction or sale of confiscated devices--Disposition of saleproceeds.

10-58-8. Judicial order for destruction or sale of confiscated devices--Disposition of sale proceeds. If a machine or device is confiscated as provided in § 10-58-7, an application shall be made to the presiding judge of the circuit court for an order to show cause why the same should not be destroyed or sold. Upon a hearing duly noticed to any person whom the Department of Revenue can reasonably ascertain may have an interest in the machine or device, the presiding judge shall make a finding as to whether the machine or device did in fact fail to carry an indicia of registration. If the presiding judge determines that the machine or device did not carry the prescribed indicia, he may order it destroyed or sold by the department or its agent. Proceeds from sales, after deduction of sale expenses, shall be paid into the state general fund.

Source: SL 1985, ch 87, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-58-9 Collection and enforcement.

10-58-9. Collection and enforcement. All tax collection and enforcement provisions of chapter 10-45, including penalty and interest, apply to this chapter where applicable.

Source: SL 1985, ch 87, § 12.



§ 10-58-10 Classification of violations.

10-58-10. Classification of violations. Failure to comply with the licensing, registration or tax payment requirements of this chapter shall constitute a Class 1 misdemeanor for the first offense and a Class 6 felony for any subsequent offense occurring within one year.

Source: SL 1985, ch 87, § 13.



§ 10-58-11 Exemption for video lottery machines--Gross receipts specifically exempted.

10-58-11. Exemption for video lottery machines--Gross receipts specifically exempted. Video lottery machines licensed pursuant to § 42-7A-41 are exempt from the registration and tax imposed by this chapter. There is specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it, the gross receipts from video lottery machines licensed pursuant to § 42-7A-41 and operated as part of a lottery operated by this state.

Source: SL 1989, ch 368, § 28.



§ 10-58-12 Exemption of gaming proceeds.

10-58-12. Exemption of gaming proceeds. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it gross proceeds of gaming allowed by chapter 42-7B.

Source: SL 1994, ch 331, § 4.



§ 10-58-12.1 Exemption of cigarette sales through vending machines.

10-58-12.1. Exemption of cigarette sales through vending machines. The provisions of this chapter do not apply to gross receipts derived from the sale of cigarettes through a vending machine.

Source: SL 2012, ch 67, § 2.



§ 10-58-13 Promulgation of rules.

10-58-13. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Proper display of decals; and

(2) Record-keeping requirements.
Source: SL 1995, ch 53, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 59 - Uniform Administration Of Certain State Taxes

§ 10-59-1 Application.

10-59-1. Application. The provisions of this chapter may only apply to proceedings commenced under this chapter concerning the taxes, the fees, the surcharges, or the persons subject to the taxes, fees, or surcharges imposed by, or any civil or criminal investigation authorized by, chapters 10-33A, 10-39, 10-39A, 10-39B, 10-43, 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46C, 10-46E, 10-47B, 10-52, 10-52A, 32-3, 32-3A, 32-5, 32-5B, 32-6B, 32-9, 32-10, 34-45, and 34A-13 and §§ 22-25-48, 49-31-51, 50-4-13 to 50-4-17, inclusive, and the provisions of chapter 10-45B.

Source: SL 1986, ch 111, § 1; SL 1989, ch 121; SL 1990, ch 99, § 1; SL 1991, ch 105, § 12; SL 1994, ch 241, § 2; SL 1995, ch 71, § 187; SL 1999, ch 61, § 1; SL 2000, ch 68, § 1; SL 2002, ch 63, § 15; SL 2002, ch 65, § 9; SL 2002, ch 68, § 15; SL 2004, ch 100, § 1; SL 2006, ch 58, § 13, eff. Apr. 1, 2006; SL 2011, ch 63, § 1; SL 2012, ch 188, § 27.



§ 10-59-2 Definition of terms.

10-59-2. Definition of terms. Terms used in this chapter mean:

(1) "Auditor," any employee of the Department of Revenue authorized by the secretary to perform audits of the books and records of persons subject to any of the taxes or fees provided for in § 10-59-1;

(2) "Secretary," the secretary of revenue;

(3) "Taxpayer," any person subject to any of the taxes or fees provided for in § 10-59-1.
Source: SL 1986, ch 111, § 2; SL 1990, ch 99, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-59-3 Notice of intent to audit defined.

10-59-3. Notice of intent to audit defined. For the purposes of this chapter, "notice of intent to audit," is any notice mailed to any taxpayer indicating that an auditor intends to perform an audit of the books and records of or, concerning a taxpayer, to determine whether the proper amount of tax, penalty or interest has been paid. The notice indicates the type of tax which is the subject of the audit and the date of commencement of the audit. The notice also contains the statement "All records, books, and documents must be prepared for presentation to the auditor on the date of commencement of the audit. All documents evidencing reduction, deduction or exemption of tax not prepared for presentation within sixty days of the date of commencement of the audit need not be considered by the auditor."

Source: SL 1986, ch 111, § 3; SL 1992, ch 102, § 4.



§ 10-59-4 Certificate of assessment defined.

10-59-4. Certificate of assessment defined. For the purposes of this chapter, the term, certificate of assessment, means any certificate issued by the secretary indicating tax, penalty, or interest due. The certificate indicates the type of tax due, the amount of tax due, and the period of time covered by the assessment. The certificate also contains a short statement of the reasons for the assessment. The secretary shall use his or her best judgment in preparing the certificate, but error in the certificate does not relieve a taxpayer of liability for tax, penalty, or interest due under the laws of this state.

Source: SL 1986, ch 111, § 4; SL 2008, ch 37, § 129.



§ 10-59-5 Investigation and examination by secretary.

10-59-5. Investigation and examination by secretary. The secretary may investigate any taxpayer and examine records relevant to the chapters set out in § 10-59-1, including the licensing of taxpayers, the filing and correctness of returns, and the payment of taxes, interest, and penalties.

Source: SL 1986, ch 111, § 5.



§ 10-59-6 Penalty for failure to file return--Penalty reduced or eliminated--Interest charged forlate payment--Interest tolled during appeal--Maximum interest rate for mistake oflaw.

10-59-6. Penalty for failure to file return--Penalty reduced or eliminated--Interest charged for late payment--Interest tolled during appeal--Maximum interest rate for mistake of law. Any person required to file returns or reports under the chapters set out in § 10-59-1, who fails to file a return or report which includes all taxable transactions within thirty days following the month the return or report is due is subject to an additional amount, assessed as a penalty, equal to ten percent of the tax or ten dollars whichever is greater. However, for reasonable cause shown, the secretary may reduce or eliminate such penalty. Any person subject to tax under the chapters set out in § 10-59-1 who fails to pay the tax within the time prescribed is subject to an interest charge for each month or part thereof for which the payment is late, which interest shall be one and one-quarter percent or five dollars whichever is greater for the first month, and one and one-quarter percent per month thereafter. If the failure to pay tax was with the intent to intentionally avoid or delay the payment of tax, the person who fails to pay the tax within the time prescribed is subject to an interest charge for each month or part thereof for which the payment is late, which interest shall be one and one-half percent or five dollars, whichever is greater. Interest is tolled during any appeal taken by the department or during any period the hearing examiner extends the time in which to submit a proposed decision or during any period the secretary fails to rule within thirty days after receiving the proposed decision. Penalty and interest are considered the same as tax for the purposes of collection and enforcement including liens, distress warrants, and criminal violations. Any payment received for taxes, penalty, or interest is applied first to tax, beginning with the oldest delinquency, then to interest and then to penalty.

The secretary may, upon application of the taxpayer, establish a maximum interest rate of thirty percent upon delinquent taxes if the secretary determines that the delinquent payment was caused by a mistake of law and was not caused by an intent to evade the tax.

Source: SL 1986, ch 111, § 6; SL 1988, ch 124, § 7; SL 1989, ch 122; SL 1992, ch 102, § 6.



§ 10-59-6.1 Interest assessed for failure to pay taxes when taxable transactions reported.

10-59-6.1. Interest assessed for failure to pay taxes when taxable transactions reported. Any person required to file returns or reports under the chapters set out in § 10-59-1, who has reported taxable transactions as required but who has failed to pay the full amount of taxes due on such transactions at the time the transactions are reported is subject to the assessment of interest charges in accordance with the provisions contained under § 10-59-6.

Source: SL 1989, ch 117, § 72.



§ 10-59-7 Audits--Notice of intent to audit required--Consideration of papers not presented toauditor.

10-59-7. Audits--Notice of intent to audit required--Consideration of papers not presented to auditor. The secretary may perform audits of the books and records of any person subject to tax in the chapters set out in § 10-59-1. Unless the secretary determines that delay may jeopardize the collection of a tax, the secretary shall mail a notice of intent to audit at least thirty days before commencement of the audit to the person to be audited. The thirty-day period may be waived by mutual consent of both parties. Any documents or records required to be kept by law to evidence reduction, deduction, or exemption from tax not prepared for presentation to the auditor within sixty days from the commencement date of the audit do not have to be considered by the auditor or the secretary. However, additional pertinent papers or documents shall be considered if all the following apply:

(1) The additional pertinent papers or documents are material;

(2) There were good reasons for failure to present other pertinent papers or documents as referenced in § 10-45-45 or 10-46-43, within the prescribed time period; and

(3) The additional pertinent papers or documents are submitted within a reasonable time period prior to any hearing scheduled pursuant to § 10-59-9.
Source: SL 1986, ch 111, § 7; SL 1992, ch 102, § 5; SL 2007, ch 67, § 1.



§ 10-59-8 Issuance of certificate of assessment--Certificate deemed prima facie correct--Copyto taxpayer--Payment--Hearing.

10-59-8. Issuance of certificate of assessment--Certificate deemed prima facie correct--Copy to taxpayer--Payment--Hearing. If the secretary determines that any taxpayer owes tax, penalty, or interest, the secretary shall issue a certificate of assessment and mail a copy of the certificate to the last known address of the taxpayer by certified mail. The certificate of assessment shall be deemed prima facie correct. Any taxpayer against whom an assessment is made shall either pay the amount of the assessment or make arrangements agreeable to the secretary to pay the assessment plus additional interest required by § 10-59-6 within sixty days from the date of the certificate or request a hearing pursuant to the provisions of § 10-59-9.

Source: SL 1986, ch 111, § 8; SL 1988, ch 125; SL 2008, ch 58, § 2.



§ 10-59-9 Hearing--Request in writing--Payment required before appeal--Amended oradditional statements of fact--Appeal.

10-59-9. Hearing--Request in writing--Payment required before appeal--Amended or additional statements of fact--Appeal. Any taxpayer against whom a certificate of assessment is issued may request a hearing before the secretary if the taxpayer believes that the assessment is based upon a mistake of fact or an error of law. A request for hearing shall be made in writing within sixty days from the date of the certificate of assessment and shall contain a statement indicating the portion of the assessment being contested and the mistake of fact or error of law the taxpayer believes resulted in an invalid assessment. Amended or additional statements of facts or errors of law may be made not less than fourteen days prior to the hearing if the hearing examiner determines such additional or amended statements are in the interest of justice and do not prejudice either party. Hearings are conducted and appeals taken pursuant to the provisions of chapters 1-26 and 1-26D. A copy of the hearing examiner's proposed decision, findings of fact and conclusions of law shall be served on all parties when furnished to the secretary. If the secretary, pursuant to chapter 1-26D, accepts the final decision of the hearing examiner, no appeal from a final decision of the secretary upon an assessment may be taken unless any amount ordered paid by the secretary is paid or a bond filed to insure payment of such amount. However, if the final decision of the secretary, pursuant to chapter 1-26D, rejects or modifies the decision of the hearing examiner regarding the amount due on the assessment, an appeal may be taken without payment of the amount ordered to be paid and without filing of a bond. If the secretary's decision is affirmed by the circuit court, no appeal may be taken unless any amount ordered to be paid by the secretary is paid or a bond is filed to insure payment of such amount.

Source: SL 1986, ch 111, § 9; SL 1992, ch 102, § 13; SL 2001, ch 60, § 1; SL 2008, ch 58, § 1.



§ 10-59-10 Immediate assessment and demand for payment--Lien filed and distress warrantissued if not paid--Acceptance of bond.

10-59-10. Immediate assessment and demand for payment--Lien filed and distress warrant issued if not paid--Acceptance of bond. If the secretary finds that the assessment or collection of any tax is jeopardized by delay, he may immediately make an assessment of the estimated tax, penalty, or interest and demand payment from the taxpayer. If the payment is not made, a lien may be filed and a distress warrant issued. The secretary may accept a bond from the taxpayer to satisfy collection until the amount of tax, penalty, or interest legally due is determined and paid.

Source: SL 1986, ch 111, § 10.



§ 10-59-11 Lien in favor of state--Preservation of lien--Priority--Lien in county where noticerecorded.

10-59-11. Lien in favor of state--Preservation of lien--Priority--Lien in county where notice recorded. Any tax, penalty, or interest due from a taxpayer is a lien in favor of the state upon all property and rights to property whether real or personal belonging to the taxpayer. In order to preserve the lien against subsequent mortgages, purchaser, or judgment creditors for value and without actual notice of the lien on any property situated in a county, the secretary may file with the register of deeds of the county a notice of the tax lien in such form as he determines. The priority of the lien shall be determined as of the date the notice of tax lien is received and indexed by the register of deeds. The notice of tax lien shall create a lien in each county where the notice of tax lien is recorded.

Source: SL 1986, ch 111, § 11.



§ 10-59-12 Register of deeds--Tax lien index book--Procedure to record lien--Filing of notice ofsatisfaction.

10-59-12. Register of deeds--Tax lien index book--Procedure to record lien--Filing of notice of satisfaction. The register of deeds of each county shall prepare and keep in his office a tax lien index book which provides:

(1) An alphabetical list of taxpayer's names;

(2) Claims made by the State of South Dakota;

(3) The time and date the notice of lien was received;

(4) The amount of the lien; and

(5) When the lien was satisfied.

The register of deeds shall endorse on each notice of lien the day, hour, and minute when received, index the notice in the tax lien index book and record the lien in the manner provided for recording real estate mortgages. Upon payment of the tax, penalty, and interest the secretary shall file a notice of satisfaction with the register of deeds, who shall file such notice in his office and indicate such record in the lien index. The filing and recording of the liens and satisfaction is done at no cost to the state.

Source: SL 1986, ch 111, § 12.



§ 10-59-13 Issuance of distress warrant--Collection and remittance of tax--Compensation forsheriff--Accounts subject to seizure.

10-59-13. Issuance of distress warrant--Collection and remittance of tax--Compensation for sheriff--Accounts subject to seizure. After a notice of lien has been filed as provided in § 10-59-11, the secretary may at any time require the county treasurer to issue a distress warrant in the manner provided in chapter 10-56. Immediately upon receipt of the warrant the sheriff shall proceed to collect the tax, penalty, or interest due by seizure and sale of personal property as provided in chapter 10-56. The sheriff shall remit the amount collected to the county treasurer who shall remit the money to the Department of Revenue. For such service the sheriff may collect from the taxpayer and retain the compensation provided in chapter 10-56, but the sheriff's compensation may not be deducted from any taxes, penalty or interest collected.

Checking, savings and similar accounts are personal property and are subject to seizure by the sheriff for the purpose of satisfying the distress warrant.

Source: SL 1986, ch 111, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-59-14 Injunction for performing activity without license or permit--Petition by secretary--Contents--Issuance--Hearing.

10-59-14. Injunction for performing activity without license or permit--Petition by secretary--Contents--Issuance--Hearing. Any person who is required by law to obtain or maintain a license or permit issued or approved by the secretary to legally perform any act or engage in any form of business, who fails to obtain or maintain such license or permit or whose license or permit has been revoked and cancelled, may be enjoined from performing the act or engaging in the business. The secretary may petition a judge of the circuit court for the county where the licensed or permitted activity takes place for a temporary restraining order restraining that activity. The petition shall be verified by the secretary and set forth reasons why the petition should be granted. The petition shall include a certification by the secretary that a license or permit has not been obtained or maintained or has been revoked or cancelled after notice and hearing. Upon receipt of the petition and verification that the petition complies with this section, the circuit court judge shall issue a temporary restraining order restraining the person from engaging in the activity. The order shall have the effect of a temporary restraining order under chapter 21-8. With at least three days notice to the parties, a hearing shall be held within five days from the granting of the temporary restraining order. The person being restrained shall be given an opportunity to show compliance with all lawful requirements for obtaining the license or permit. If the person shows compliance with all lawful requirements for obtaining the license or permit, including any bonding requirements, the temporary restraining order shall be dissolved. If the person does not show compliance with all lawful requirements for obtaining the license or permit, he shall be enjoined from engaging in the activity until all lawful requirements for obtaining the license or permit are met or further order of the court.

Source: SL 1986, ch 111, § 14.



§ 10-59-15 Recovery of tax, penalty, or interest by action of debt.

10-59-15. Recovery of tax, penalty, or interest by action of debt. In any case of failure to pay a tax, penalty, or interest when due, the amount of such tax, penalty, or interest may be recovered in action of debt.

Source: SL 1986, ch 111, § 15.



§ 10-59-16 Time limitation for collection--Exceptions.

10-59-16. Time limitation for collection--Exceptions. Unless a proceeding, audit, action, or jeopardy assessment is commenced to determine or collect the tax, the collection thereof is barred three years from the date the return reporting the tax is filed by or on behalf of the taxpayer. There is no bar to assessment or collection of taxes, penalty, or interest in the following instances:

(1) Any period for which a taxpayer fails to obtain or maintain a license or permit required to engage in the activity which results in the tax obligation;

(2) Any period for which a taxpayer fails to file a required return or report or files a fraudulent return or report;

(3) Any tax, penalty, or interest first legally due and payable within three years of the date of mailing of a notice of intent to audit; or

(4) Any period for which a taxpayer files a return reporting tax due and fails to remit the tax reported on the return in full.
Source: SL 1986, ch 111, § 16; SL 1994, ch 104.



§ 10-59-17 Compliance with procedures prerequisite to jurisdiction of courts.

10-59-17. Compliance with procedures prerequisite to jurisdiction of courts. A taxpayer seeking recovery of tax, penalty, or interest imposed by the chapters set out in § 10-59-1 shall follow the procedure established in this chapter. No court has jurisdiction of a suit to recover such taxes, penalty, or interest unless the taxpayer seeking the recovery of tax complies with the provisions of this chapter.

Source: SL 1986, ch 111, § 17.



§ 10-59-18 Compliance with procedures for recovery of taxes paid pursuant to certificate ofassessment.

10-59-18. Compliance with procedures for recovery of taxes paid pursuant to certificate of assessment. Any taxpayer seeking recovery of taxes, penalty, or interest paid under the provisions of § 10-59-8 or 10-59-9 may only recover such tax, penalty, or interest by following the procedures found in § 10-59-9.

Source: SL 1986, ch 111, § 18.



§ 10-59-19 Recovery of overpaid taxes--Time limitation.

10-59-19. Recovery of overpaid taxes--Time limitation. A taxpayer seeking recovery of an allegedly overpaid tax, penalty, or interest shall file a claim for recovery with the secretary, within three years from the date the tax, penalty, or interest was paid or within three years from the date the return was due, whichever date is earlier. A claim for recovery not filed within three years of the date the tax was paid or within three years of the date the return was due, whichever date is earlier, is barred.

Source: SL 1986, ch 111, § 19; SL 1989, ch 123.



§ 10-59-19.1 Repealed.

10-59-19.1. Repealed by SL 2007, ch 68, § 1.



§ 10-59-20 Collection and payment of tax not to be restrained or delayed--Person to pay taxesand seek recovery.

10-59-20. Collection and payment of tax not to be restrained or delayed--Person to pay taxes and seek recovery. No court may restrain or delay the collection and payment of a tax, penalty, or interest provided for in this chapter. A taxpayer shall pay the taxes when due and may seek recovery as provided in this chapter.

Source: SL 1986, ch 111, § 20.



§ 10-59-21 Tax recovery claim forms provided by secretary--Information provided by taxpayer--Denial of claim for failure to provide information.

10-59-21. Tax recovery claim forms provided by secretary--Information provided by taxpayer--Denial of claim for failure to provide information. The secretary shall prescribe and furnish tax recovery claim forms. A taxpayer shall provide any information requested or considered necessary by the secretary to determine the validity of a claim. The secretary may deny the claim of a taxpayer failing to provide information requested or considered necessary by the secretary to determine the validity of a claim.

Source: SL 1986, ch 111, § 21.



§ 10-59-22 Determination of amount of tax overpayment by secretary--Recovery credited againstfuture taxes--Exceptions.

10-59-22. Determination of amount of tax overpayment by secretary--Recovery credited against future taxes--Exceptions. The secretary shall determine the amount of any tax overpayment recoverable by a taxpayer. The secretary shall credit any recovery of overpaid taxes against the future taxes of the taxpayer, except:

(1) A taxpayer having no future tax obligations may receive a refund; or

(2) A taxpayer whose recovery credit is not used within one year may receive a refund equal to the amount of recovery credit unused at the end of the one-year period.
Source: SL 1986, ch 111, § 22; SL 2009, ch 59, § 1.



§ 10-59-22.1 Request for contested case hearing upon denial of overpayment claim--Hearing andappeal procedure.

10-59-22.1. Request for contested case hearing upon denial of overpayment claim--Hearing and appeal procedure. Any taxpayer aggrieved by the denial in whole or in part of a claim for recovery of an allegedly overpaid tax, penalty, or interest, may in writing request a contested case hearing before the secretary. The written hearing request shall be mailed to the department on or before thirty days from the date that notice of denial was mailed to the taxpayer by certified mail, return receipt requested. Any hearing shall be conducted and any appeal shall be taken pursuant to the provisions of chapters 1-26 and 1-26D.

Source: SL 2009, ch 59, § 2.



§ 10-59-23 Recovery refund paid to taxpayer.

10-59-23. Recovery refund paid to taxpayer. A recovery refund shall be paid to an eligible taxpayer on warrants drawn by the state auditor on vouchers approved by the secretary if the secretary finds no outstanding tax liabilities in the taxpayer's name while currently or previously licensed under any of the chapters set out in § 10-59-1. If an unpaid tax liability for the taxpayer is found under any of these chapters, then the secretary is to apply the amount of the approved recovery refund to the unpaid tax liabilities discovered under other chapters cited under § 10-59-1.

Source: SL 1986, ch 111, § 23; SL 1989, ch 117, § 73.



§ 10-59-24 Recovery refund--Interest included--Exception.

10-59-24. Recovery refund--Interest included--Exception. A recovery credit or a recovery refund shall include interest at the same rate the taxpayer would be charged, except a recover of an overpayment, resulting from a taxpayer's error, may not include interest.

Source: SL 1986, ch 111, § 24.



§ 10-59-24.1 Over-collected sales or use taxes--Purchaser notice to seller requesting refund--Response.

10-59-24.1. Over-collected sales or use taxes--Purchaser notice to seller requesting refund--Response. No purchaser has a cause of action against a seller for over-collected sales or use taxes until the purchaser has provided written notice to a seller requesting a refund of over-collected sales or use taxes and the seller has had sixty days to respond. The notice to the seller shall contain the information necessary to determine the validity of the request.

Source: SL 2005, ch 85, § 1.



§ 10-59-24.2 Notice requesting refund of over-collected sales or use taxes--Presumption ofreasonable business practice.

10-59-24.2. Notice requesting refund of over-collected sales or use taxes--Presumption of reasonable business practice. In connection with a purchaser's written notice to a seller requesting a refund of over-collected sales or use taxes pursuant to § 10-59-24.1, a seller is presumed to have a reasonable business practice, if in the collection of such sales or use taxes, the seller uses either a provider or a system, including a proprietary system, that is certified by the state or the Streamlined Sales Tax Governing Board; and has remitted to the state all taxes collected less any deductions, credits, or collection allowances.

Source: SL 2005, ch 85, § 2.



§ 10-59-25 Application of subsequent sections.

10-59-25. Application of subsequent sections. The provisions of §§ 10-59-26 to 10-59-33, inclusive, apply to those taxes enumerated in § 10-59-1.

Source: SL 1990, ch 100, § 1.



§ 10-59-26 Appeal from additional tax assessment--Notification of right to appeal--Hearingexaminer.

10-59-26. Appeal from additional tax assessment--Notification of right to appeal--Hearing examiner. Any taxpayer against whom additional tax has been assessed may appeal before an impartial hearing examiner. Written notification of the appeal rights shall be given by the secretary and shall accompany each certificate of assessment. The notice shall set forth the time period within which the taxpayer may file an appeal. In hearings conducted pursuant to § 10-59-9, the impartial hearing examiner may not be an employee of the Department of Revenue.

Source: SL 1990, ch 100, § 2; SL 1992, ch 102, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-59-27 Reliance on written advice--Inconsistent position by department.

10-59-27. Reliance on written advice--Inconsistent position by department. Any taxpayer who has received written advice from the Department of Revenue concerning the taxability of transactions shall be allowed to rely on such advice when filing tax returns. However, the taxpayer shall maintain a copy of the advice in the taxpayer's business records. The department may not maintain a position against a taxpayer which is inconsistent with a prior written opinion issued to the same taxpayer unless rescinded by the department, by a change in statutory law or reported case law, by a change in federal interpretation in cases if the department's written advice was predicated upon a federal interpretation or by a change in material facts or circumstances relating to the taxpayer. For the purposes of this section, written advice includes municipal boundary information, and zip codes and addresses located within municipalities provided by the department.

Source: SL 1990, ch 100, § 3; SL 2002, ch 64, § 31; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-59-28 Reduction or abatement of penalty or interest.

10-59-28. Reduction or abatement of penalty or interest. Penalty or interest may be reduced or abated if the secretary determines such reduction or abatement is just and equitable or that the department has been negligent by unduly delaying in giving notice to the taxpayer of the assessment or the tax liability.

Source: SL 1990, ch 100, § 4.



§ 10-59-29 Evaluation of employees or imposition of quotas from revenue amount prohibited.

10-59-29. Evaluation of employees or imposition of quotas from revenue amount prohibited. The amount of revenue collected or assessed by the department may not be used:

(1) To evaluate individual officers or employees; or

(2) To impose or suggest production quotas or goals.
Source: SL 1990, ch 100, § 5.



§ 10-59-30 Release of tax lien--Erroneous liens--Costs.

10-59-30. Release of tax lien--Erroneous liens--Costs. The department shall release any lien upon the property of a taxpayer upon payment of all tax, penalty, and interest within thirty days of payment. Liens filed in error shall be so noted on the records of the register of deeds. The department shall be liable for any court costs associated with the release of such erroneous liens.

Source: SL 1990, ch 100, § 6.



§ 10-59-31 Reduction of taxes, interest, and penalty upon widespread misunderstanding andgood faith effort.

10-59-31. Reduction of taxes, interest, and penalty upon widespread misunderstanding and good faith effort. The secretary may reduce or abate the taxes, interest, and penalty relating to certain transactions in cases where the taxpayer can show that there is widespread misunderstanding of the application of the taxes to the transactions, and that the taxpayer made a good faith effort to determine the taxability of the transactions through written communications with the department.

Source: SL 1990, ch 100, § 7.



§ 10-59-32 Electronic filing of returns, reports or remittances for taxes or fees specified inchapters 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46C, 10-46E, 10-52, and 10-52A--Timeliness.

10-59-32. Electronic filing of returns, reports or remittances for taxes or fees specified in chapters 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46C, 10-46E, 10-52, and 10-52A--Timeliness. The secretary may authorize any person required to file returns or reports and remit taxes or fees under chapters 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46C, 10-46E, 10-52, and 10-52A, to remit the taxes or fees by electronic transmission. Any person required to file returns and remit taxes on a monthly basis who remits taxes by electronic transmission pursuant to this section, as authorized by the secretary, shall file returns by electronic means on or before the twenty-third day of the month following each monthly period. If the due date for a return falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the return shall be due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed. Remittances transmitted electronically pursuant to this section shall be made on or before the second to the last day of the month following each monthly period. Remittances are considered to have been made on the date that the remittance is credited to the bank account designated by the treasurer of the State of South Dakota. For purposes of making any electronic transfers of remittances pursuant to this section, the last day and the second to the last day of the month shall mean the last day and the second to the last day of the month which are not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed.

Source: SL 1990, ch 100, § 7A; SL 1999, ch 62, § 1; SL 2011, ch 64, § 1.



§ 10-59-32.1 Timely filing by mail of returns, reports or remittances for taxes specified in chapters10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46C, 10-46E, 10-52, and 10-52A.

10-59-32.1. Timely filing by mail of returns, reports or remittances for taxes specified in chapters 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46C, 10-46E, 10-52, and 10-52A. Any return, report, or remittance which is required to be filed under the taxes specified in chapters 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46C, 10-46E, 10-52, and 10-52A, is timely filed if mailed, postage prepaid, on or before the due date of the reporting period, and is received by the department. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the return, report, or remittance is timely filed if mailed, postage prepaid, on the next succeeding day which is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed. A United States Postal Service postmark is evidence of the date of mailing for the purpose of timely filing of returns, reports, or remittances. The provisions of this section do not apply to a return filed by electronic means.

Source: SL 2011, ch 64, § 2.



§ 10-59-33 Timely filing by mail of returns, reports or remittances for taxes specified in § 10-59-1.

10-59-33. Timely filing by mail of returns, reports or remittances for taxes specified in § 10-59-1. Any return, report, or remittance which is required to be filed under the taxes specified in § 10-59-1, except as provided for in §§ 10-59-32 and 10-59-32.1 and chapter 10-47B, is timely filed if mailed, postage prepaid, on or before the due date of the reporting period, and is received by the department. If the due date falls on a Sunday, or a legal holiday enumerated in § 1-5-1, the return, report, or remittance is timely filed if mailed, postage prepaid, on the next succeeding day which is not a Saturday, Sunday, or legal holiday enumerated in § 1-5-1. A United States Postal Service postmark is evidence of the date of mailing for the purpose of timely filing of returns, reports, or remittances. The provisions of this section do not apply to a return filed by electronic means.

Source: SL 1990, ch 100, § 8; SL 1999, ch 62, § 5; SL 2011, ch 64, § 3; SL 2013, ch 60, § 38.



§ 10-59-33.1 Repealed.

10-59-33.1. Repealed by SL 2013, ch 60, § 39.



§ 10-59-34 Costs paid by losing party if position not justified.

10-59-34. Costs paid by losing party if position not justified. If a court determines that the losing party has taken a position in an audit, hearing or appeal that was not substantially justified, the losing party shall reimburse the other party for all court costs and attorney fees associated with the hearing or appeal. The department's reimbursable costs are limited to nonemployee costs.

Source: SL 1992, ch 102, § 1.



§ 10-59-35 Written requirements for audit--List of taxable items.

10-59-35. Written requirements for audit--List of taxable items. Any audit performed by the Department of Revenue shall be in accordance with generally accepted auditing standards as published by the American Institute of Certified Public Accountants in their publications entitled Statements of Auditing Standards in effect on January 1, 1994. Prior to the issuance of a certificate of assessment, the department shall furnish the taxpayer with a proposed list of taxable items. Such list shall be in writing. The department shall hold a conference with the taxpayer to review the list of taxable items, and the taxpayer may in writing protest the inclusion of any of the proposed taxable items. Such protest may be included in any appeal of the department's certificate of assessment.

Source: SL 1994, ch 105; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-59-36 Authorizing to file returns or reports by electronic means.

10-59-36. Authorizing to file returns or reports by electronic means. The secretary may authorize any person required to file returns or reports under the chapters set forth in § 10-59-1 and any other provision wherein the secretary is obligated to administer the collection of taxes or fees to file such returns or reports by electronic means.

Source: SL 1995, ch 74, § 1.



§ 10-59-37 Alternative methods for signing returns.

10-59-37. Alternative methods for signing returns. The secretary may prescribe alternative methods for the signing, subscribing, or verifying of a return, report, statement, or other document that shall have the same validity and consequences as the actual signing by the taxpayer.

Source: SL 1995, ch 74, § 2.



§ 10-59-38 Promulgation of rules.

10-59-38. Promulgation of rules. The secretary may promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for filing an electronic tax return or report and for the payment of the tax due thereon;

(2) The establishment of alternative methods for signing, subscribing, or verifying a tax return or report;

(3) Determining prehearing and hearing procedures for the conduct of hearings before the secretary or the secretary's designated hearing officer.
Source: SL 1995, ch 53, § 9; SL 1995, ch 74, § 3.



§ 10-59-39 Repealed.

10-59-39. Repealed by SL 2007, ch 65, § 14.



§ 10-59-40 Filing of returns required whether or not gross receipts are subject to tax.

10-59-40. Filing of returns required whether or not gross receipts are subject to tax. Any person licensed pursuant to chapter 10-33A, 10-45, 10-45D, 10-46A, 10-46B, or 10-52A shall file the applicable tax return whether or not the person has gross receipts subject to tax.

Source: SL 2006, ch 61, § 8.



§ 10-59-41 Prior compliance--Effect.

10-59-41. Prior compliance--Effect. Any prior collection, appropriation, or distribution of the revenue consistent with the provisions of § 10-59-40 is hereby validated, ratified, and affirmed.

Source: SL 2006, ch 61, § 9.



§ 10-59-42 Deadline for filing tax refund claim with department based upon certain courtdecision.

10-59-42. Deadline for filing tax refund claim with department based upon certain court decision. Notwithstanding any provision of this chapter, any claim for refund that is based upon or arose because of the South Dakota Supreme Court's decision in In the Matter of the Sales Tax Liability of James Pirmantgen & Patricia Carlson, 2008 SD 127 (December 23, 2008), must be filed with the Department of Revenue and Regulation on or before October 1, 2009. Notwithstanding any provision of this chapter, any claim for refund that is based upon or arose because of the South Dakota Supreme Court's decision in In the Matter of the Sales Tax Liability of James Pirmantgen & Patricia Carlson, 2008 SD 127 (December 23, 2008), that is filed with the Department of Revenue and Regulation after October 1, 2009, is forever barred from refund eligibility.

Source: SL 2009, ch 60, § 1.



§ 10-59-43 Deadline for filing tax refund claim with storage facility owner based upon certaincourt decision.

10-59-43. Deadline for filing tax refund claim with storage facility owner based upon certain court decision. Any claim for refund by a taxpayer that is based upon or arose because of the South Dakota Supreme Court's decision in In the Matter of the Sales Tax Liability of James Pirmantgen & Patricia Carlson, 2008 SD 127 (December 23, 2008), must be filed with the owner of a mini-storage or self-storage facility on or before September 15, 2009. Each owner of a mini-storage or self-storage facility is immune from any sales tax liability to the taxpayer after September 15, 2009. However, if any sales taxes is refunded by the Department of Revenue to the owner, the owner is not immune until the owner has refunded the sales taxes to the taxpayer.

Source: SL 2009, ch 60, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-59-44 Revocation or cancellation of license for failure to file return or remit tax.

10-59-44. Revocation or cancellation of license for failure to file return or remit tax. The secretary may, by order, revoke or cancel the license of any person licensed pursuant to chapter 10-33A, 10-45, 10-45D, 10-46A, 10-46B, or 10-52A and who has failed to file a return, or who has filed a return and has failed to remit the tax due the state on or before the times specified in § 10-33A-10.1, 10-45-27.3, 10-45D-10.2, 10-46A-1.8, 10-46B-1.6, or 10-52A-1.2, respectively, or any other reporting period authorized.

Source: SL 2010, ch 69, § 1.



§ 10-59-45 Contested case hearing--Time for request--Appeal.

10-59-45. Contested case hearing--Time for request--Appeal. Any person aggrieved by an order of the secretary issued pursuant to § 10-59-44 may, in writing, request a contested case hearing before the secretary. The written hearing request shall be received by the department within fourteen days from the date the order was mailed to the licensee by certified mail. If a written request for hearing is not received by the department within the time prescribed, the order becomes final. Any hearing shall be conducted and any appeal shall be taken pursuant to the provisions of chapters 1-26 and 1-26D.

Source: SL 2010, ch 69, § 2.



§ 10-59-46 Preparation of list of delinquent taxpayers.

10-59-46. Preparation of list of delinquent taxpayers. The secretary of revenue may prepare a list of at least one hundred delinquent persons who owe the largest amount of tax for chapters 10-45, 10-45D, 10-46, 10-46E, 10-46A, 10-46B, 10-52, 10-52A, 10-58, and 10-33A and § 32-5B-20, and that are delinquent in the payment of tax for chapters 10-45, 10-45D, 10-46, 10-46E, 10-46A, 10-46B, 10-52, 10-52A, 10-58, and 10-33A and § 32-5B-20 to the department, if a lien has been filed against the person. The list shall include at least the top one hundred persons with total delinquent final liabilities for tax in chapters 10-45, 10-45D, 10-46, 10-46E, 10-46A, 10-46B, 10-52, 10-52A, 10-58, and 10-33A and § 32-5B-20, including penalties and interest. The list shall contain the person's name; the business name, if any; address; and the amount of total tax, penalties and interest outstanding of each delinquent person.

Source: SL 2012, ch 75, § 1.



§ 10-59-47 Notice to delinquent taxpayer before publication.

10-59-47. Notice to delinquent taxpayer before publication. At least ninety days before the disclosure of the name of a delinquent person prescribed in § 10-59-46, the secretary of revenue shall mail a written notice to the delinquent person at that person's last known address informing the person that the failure to resolve the tax delinquency could result in the person's name being included in a list of delinquent persons that is published on the internet on a web site maintained by the department pursuant to §§ 10-59-46 to 10-59-51, inclusive. If the delinquent tax has not been paid within ninety days after the notice was mailed, and the person has not, since the mailing of the notice, either paid the delinquent tax or entered into a written agreement with the department for payment of the delinquency or corrected a default in an existing agreement to the satisfaction of the secretary, the secretary may disclose the tax delinquency in the list of delinquent persons.

Source: SL 2012, ch 75, § 2.



§ 10-59-48 Unpaid taxes not subject to disclosure.

10-59-48. Unpaid taxes not subject to disclosure. No unpaid taxes are subject to disclosure described in § 10-59-46 if:

(1) A written agreement for payment exists without default between the person and the department; or

(2) The tax liability is the subject of an administrative hearing, administrative review, judicial review, or an appeal of any such proceedings.
Source: SL 2012, ch 75, § 3.



§ 10-59-49 Publication of list of delinquent taxpayers.

10-59-49. Publication of list of delinquent taxpayers. The list described in § 10-59-46 shall be available for public inspection at the Department of Revenue and shall be published on the internet on a web site maintained by the department.

Source: SL 2012, ch 75, § 4.



§ 10-59-50 Removal of name from list.

10-59-50. Removal of name from list. The name of a person on the list described in § 10-59-46 shall be removed within ten days after the delinquent debt payment has been processed by the department.

Source: SL 2012, ch 75, § 5.



§ 10-59-51 Good faith disclosure not a violation of other statutes.

10-59-51. Good faith disclosure not a violation of other statutes. Any disclosure made by the secretary of revenue in a good faith effort to comply with §§ 10-59-46 to 10-59-50, inclusive, is not a violation of any statute prohibiting disclosure of taxpayer information.

Source: SL 2012, ch 75, § 6.



§ 10-59-52 Fee for collecting tax on behalf of another entity.

10-59-52. Fee for collecting tax on behalf of another entity. For any tax collected by the department on behalf of another entity, the department may charge the entity an administrative fee for collecting the tax.

Source: SL 2013, ch 57, § 3.






Chapter 60 - Transfer Of Large Vessels [Transferred]

§ 10-60-1 to 10-60-14. Transferred.

10-60-1 to 10-60-14. Transferred to §§ 32-3A-50 to 32-3A-61.



§ 10-60-15 Transferred.

10-60-15. Transferred to § 32-3A-2.






Chapter 61 - Fabricator Sales and Use Tax Refund

§ 10-61-1 Refund of sales and use tax paid by contractor or subcontractor upon certainfabricated tangible personal property--Application.

10-61-1. Refund of sales and use tax paid by contractor or subcontractor upon certain fabricated tangible personal property--Application. A contractor or subcontractor licensed pursuant to chapter 10-46A or 10-46B may apply for a refund of South Dakota sales and use tax paid by such contractor if:

(1) The sales and use tax subject to the refund request was paid by the contractor or subcontractor requesting the refund for the use of tangible personal property;

(2) The tangible personal property upon which the sales and use tax was paid was purchased by the contractor or subcontractor requesting the refund;

(3) The tangible personal property upon which the sales and use tax was paid was fabricated by the contractor or subcontractor in South Dakota;

(4) The fabricated tangible personal property was used outside of South Dakota by the contractor or subcontractor in the performance of a contract;

(5) The fabricated tangible personal property is not returned to South Dakota; and

(6) The fabricated tangible personal property is exempt from sales or use tax in the state where the contract is performed.
Source: SL 2005, ch 86, § 1.



§ 10-61-2 Secretary to provide refund claim forms and determine required documentation--Claim denial.

10-61-2. Secretary to provide refund claim forms and determine required documentation--Claim denial. Any claim for refund shall be submitted on forms prescribed by the secretary of the Department of Revenue and shall be supported by such documentation as the secretary may require. The secretary may deny any claim if the claimant has failed to provide the information or documentation requested or considered necessary by the secretary to determine the validity of the claim.

Source: SL 2005, ch 86, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-61-3 Refund request submission--Interest.

10-61-3. Refund request submission--Interest. Any person requesting a refund pursuant to §§ 10-61-1 to 10-61-6, inclusive, shall submit a request for a refund on a form provided by the Department of Revenue. The request shall be submitted pursuant to § 10-59-19. No interest may be paid on the refund amount.

Source: SL 2005, ch 86, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-61-4 Claim rejection upon fraudulent presentation or failure to meet conditions--Debt--Lien.

10-61-4. Claim rejection upon fraudulent presentation or failure to meet conditions--Debt--Lien. If any claim has been fraudulently presented or supported as to any item in the claim, or if the claimant fails to meet all the conditions of § 10-61-1, then the claim may be rejected in its entirety; and all sums previously refunded to the claimant constitutes a debt to the state and a lien in favor of the state upon all property and rights to property whether real or personal belonging to the claimant and may be recovered in an action of debt.

Source: SL 2005, ch 86, § 4.



§ 10-61-5 Right to hearing upon denial of claim--Procedures.

10-61-5. Right to hearing upon denial of claim--Procedures. Any person aggrieved by the denial in whole or in part of a refund claimed under §§ 10-61-1 to 10-61-6, inclusive, may within thirty days after service of the notice of such denial by the secretary of the Department of Revenue, demand and is entitled to a hearing, upon notice, before the secretary. The hearing shall be conducted pursuant to chapter 1-26.

Source: SL 2005, ch 86, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-61-6 Promulgation of rules concerning refunds.

10-61-6. Promulgation of rules concerning refunds. The secretary of the Department of Revenue shall promulgate rules, pursuant to chapter 1-26, concerning the procedures for filing refund claims and the requirements necessary to qualify for a refund.

Source: SL 2005, ch 86, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 62 - Taxation Of Intermediate Care Facilities For Individuals With Intellectual Disabilities

§ 10-62-1 Definitions.

10-62-1. Definitions. Terms used in this chapter mean:

(1) "Department," the Department of Revenue;

(2) "Intermediate care facility for individuals with intellectual disabilities," a treatment or care center as defined by 1905(d) of the Social Security Act and Code of Federal Regulations 42 CFR 435.1009 as of January 1, 2007;

(3) "Net revenues," the revenue paid to an intermediate care facility for individuals with intellectual disabilities for resident care, room, board, and services less contractual adjustments and does not include revenue from sources other than operations, including interest and guest meals.
Source: SL 2007, ch 69, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 125, § 1.



§ 10-62-2 Tax imposed on net revenues.

10-62-2. Tax imposed on net revenues. There is hereby imposed a tax of five and one-half percent on the net revenues of each intermediate care facility for individuals with intellectual disabilities.

Source: SL 2007, ch 69, § 2; SL 2013, ch 125, § 2.



§ 10-62-3 Collection and administration.

10-62-3. Collection and administration. The department shall collect and administer the tax imposed by this chapter.

Source: SL 2007, ch 69, § 3.



§ 10-62-4 Time for return and remittance.

10-62-4. Time for return and remittance. The returns and remittances may be required at a time determined by the secretary of revenue. The provisions of chapter 10-59 are applicable to the tax imposed by this chapter.

Source: SL 2007, ch 69, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-62-5 Promulgation of rules.

10-62-5. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Taxpayer record-keeping requirements; and

(4) Determining auditing methods.
Source: SL 2007, ch 69, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-62-6 Prohibited acts--Misdemeanor or felony.

10-62-6. Prohibited acts--Misdemeanor or felony. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by this chapter or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Willfully violates any rule of the secretary of revenue for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor; or

(6) Violates either subdivision (2) or subdivision (4) two or more times in any twelve-month period is guilty of a Class 6 felony.
Source: SL 2007, ch 69, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-62-7 Books and records--Inspection--Retention period.

10-62-7. Books and records--Inspection--Retention period. Each person subject to tax under this chapter shall keep records and books of all receipts, together with invoices, and other pertinent papers and documents. The books and records and other papers and documents are, at all times during business hours of the day, subject to inspection by the secretary of revenue or the secretary's agents and employees to determine the amount of tax due. The books and records shall be preserved for a period of three years unless the secretary of revenue, in writing, authorized their destruction or disposal at an earlier date.

Source: SL 2007, ch 69, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-62-8 Taxes credited to general fund.

10-62-8. Taxes credited to general fund. Taxes collected under this chapter shall be remitted to the state treasurer for credit to the state general fund to be used to help offset the cost of health care services provided to the citizens by the State of South Dakota.

Source: SL 2007, ch 69, § 8.



§ 10-62-9 Implementation upon receipt of medicaid state plan amendment.

10-62-9. Implementation upon receipt of medicaid state plan amendment. The tax implemented under § 10-62-2 is not due and payable until the Department of Social Services receives an approved medicaid state plan amendment from the Centers for Medicare and Medicaid Services.

Source: SL 2007, ch 69, § 9.






Chapter 63 - Noncollecting Retailer Notice Requirements

§ 10-63-1 Definition of terms related to sales of property, services, and products transferredelectronically.

10-63-1. Definition of terms related to sales of property, services, and products transferred electronically. Terms used in this chapter mean:

(1) "De minimis online auction website," any online auction website that facilitates total gross sales in South Dakota in the prior calendar year of less than one hundred thousand dollars and reasonably expects South Dakota sales in the current calendar year will be less than one hundred thousand dollars;

(2) "De minimis retailer," any noncollecting retailer that made total gross sales in South Dakota in the prior calendar year of less than one hundred thousand dollars and reasonably expects South Dakota sales in the current calendar year will be less than one hundred thousand dollars;

(3) "Noncollecting retailer," any retailer, not currently registered to collect and remit South Dakota sales and use tax, who makes sales of tangible personal property, services, and products transferred electronically from a place of business outside of South Dakota to be shipped to South Dakota for use, storage, or consumption and who is not required to collect South Dakota sales or use taxes;

(4) "Online auction website," a collection of web pages on the Internet that allows any person to display tangible personal property, services, or products transferred electronically for sale which is purchased through a competitive process where a participant places a bid with the highest bidder purchasing the property, service, or product when the bidding period ends;

(5) "South Dakota purchaser," any purchaser that purchases tangible personal property, services, or products transferred electronically to be shipped or transferred to South Dakota.
Source: SL 2011, ch 59, § 1.



§ 10-63-2 Notice of use tax due on purchases of tangible personal property, services, orproducts transferred electronically.

10-63-2. Notice of use tax due on purchases of tangible personal property, services, or products transferred electronically. Pursuant to this chapter, each noncollecting retailer shall give notice that South Dakota use tax is due on nonexempt purchases of tangible personal property, services, or products transferred electronically and shall be paid by the South Dakota purchaser. The notice shall be readily visible and contain the information as follows:

(1) The noncollecting retailer is not required, and does not collect South Dakota sales or use tax;

(2) The purchase is subject to state use tax unless it is specifically exempt from taxation;

(3) The purchase is not exempt merely because the purchase is made over the Internet, by catalog, or by other remote means;

(4) The state requires each South Dakota purchaser to report any purchase that was not taxed and pay tax on the purchase. The tax may be reported and paid on the South Dakota use tax form; and

(5) The use tax form and corresponding instructions are available on the South Dakota Department of Revenue website.
Source: SL 2011, ch 59, § 2.



§ 10-63-3 Notice on website--Notice in catalog.

10-63-3. Notice on website--Notice in catalog. The notice required by § 10-63-2 on a website shall occur on a page necessary to facilitate the applicable transaction. The notice shall be sufficient if the noncollecting retailer provides a prominent linking notice that reads as follows: "See important South Dakota sales and use tax information regarding the tax you may owe directly to the State of South Dakota." The prominent linking notice shall direct the purchaser to the principal notice information required by § 10-63-2.

The notice required by § 10-63-2 in a catalog shall be part of the order form. The notice shall be sufficient if the noncollecting retailer provides a prominent reference to a supplemental page that reads as follows: "See important South Dakota sales and use tax information regarding the tax you may owe directly to the State of South Dakota on page ____." The notice on the order form shall direct the purchaser to the page that includes the principal notice required by § 10-63-2.

Source: SL 2011, ch 59, § 3.



§ 10-63-4 Invoice notice for internet purchase required on electronic order confirmation--Noticefor catalog and phone purchases on bill or receipt.

10-63-4. Invoice notice for internet purchase required on electronic order confirmation--Notice for catalog and phone purchases on bill or receipt. For any internet purchase made pursuant to this chapter the invoice notice shall occur on the electronic order confirmation. The notice shall be sufficient if the noncollecting retailer provides a prominent linking notice that reads as follows: "See important South Dakota sales and use tax information regarding the tax you may owe directly to the State of South Dakota." The invoice notice link shall direct the purchaser to the principal notice required by § 10-63-2. If the noncollecting retailer does not issue an electronic order confirmation, the complete notice shall be placed on the purchase order, bill, receipt, sales slip, order form, or packing statement.

For any catalog or phone purchase made pursuant to this chapter the complete notice shall be placed on the purchase order, bill, receipt, sales slip, order form, or packing statement.

Source: SL 2011, ch 59, § 4.



§ 10-63-5 Notice on check-out page for internet purchase fulfills requirements--Consolidatednotice.

10-63-5. Notice on check-out page for internet purchase fulfills requirements--Consolidated notice. For any internet purchase made pursuant to this chapter, notice on the check-out page fulfills both the website and invoice notice requirements simultaneously, the notice shall be sufficient if the noncollecting retailer provides a prominent linking notice that reads as follows: "See important South Dakota sales and use tax information regarding the tax you may owe directly to the State of South Dakota." The check-out page notice link shall direct the purchaser to the principal notice required by § 10-63-2.

If a retailer is required to provide a similar notice for another state in addition to South Dakota, the retailer may provide a consolidated notice so long as the notice includes the information contained in § 10-63-2, specifically references South Dakota, and meets the placement requirements of this section.

Source: SL 2011, ch 59, § 5.



§ 10-63-6 Displays to be accompanied by notice of tax due.

10-63-6. Displays to be accompanied by notice of tax due. A noncollecting retailer may not state or display or imply that no tax is due on any South Dakota purchase unless the display is accompanied by the notice required by § 10-63-2 each time the display appears. If a summary of the transaction includes a line designated "sales tax" and shows the amount of sales tax as zero, this constitutes a display implying that no tax is due on the purchase. This display shall be accompanied by the notice required by § 10-63-2 each time it appears.

Notwithstanding the limitation in this section, if a noncollecting retailer knows that a purchase is exempt from South Dakota tax pursuant to South Dakota law, the noncollecting retailer may display or indicate that no sales or use tax is due even if the display is not accompanied by the notice required by § 10-63-2.

Source: SL 2011, ch 59, § 6.



§ 10-63-7 Online auction websites.

10-63-7. Online auction websites. With the exception of notification on an invoice, the provisions of this chapter apply to online auction websites.

Source: SL 2011, ch 59, § 7.



§ 10-63-8 De minimis retailers and de minimis online auction websites.

10-63-8. De minimis retailers and de minimis online auction websites. A de minimis retailer and a de minimis online auction website are exempt from the notice requirements provided by this chapter.

Source: SL 2011, ch 59, § 8.



§ 10-63-9 Criminal penalty or civil liability not applicable.

10-63-9. Criminal penalty or civil liability not applicable. No criminal penalty or civil liability may be applied or assessed for failure to comply with the provisions of this chapter.

Source: SL 2011, ch 59, § 9.









Title 11 - PLANNING, ZONING AND HOUSING PROGRAMS

Chapter 01 - State Planning [Repealed]

§ 11-1-1 to 11-1-2.1. Repealed.

11-1-1 to 11-1-2.1. Repealed by SL 2012, ch 76, §§ 1 to 3.



§ 11-1-3 to 11-1-5.1. Repealed.

11-1-3 to 11-1-5.1. Repealed by SL 1988, ch 126, §§ 1 to 5



§ 11-1-6 to 11-1-14. Repealed.

11-1-6 to 11-1-14. Repealed by SL 2012, ch 76, §§ 4 to 12.



§ 11-1-15 Repealed.

11-1-15. Repealed by SL 2006, ch 2, § 20.



§ 11-1-16 to 11-1-19. Repealed.

11-1-16 to 11-1-19. Repealed by SL 2012, ch 76, §§ 13 to 16.






Chapter 01A - Environmental Impact Of Governmental Actions [Transferred]

CHAPTER 11-1A

ENVIRONMENTAL IMPACT OF GOVERNMENTAL ACTIONS [TRANSFERRED]

[Transferred to Chapter 34A-9]



Chapter 02 - County Planning And Zoning

§ 11-2-1 Definition of terms.

11-2-1. Definition of terms. Terms used in this chapter mean:

(1) "Board," the board of county commissioners;

(2) "Commission," "planning and zoning commission," "zoning commission," or "planning commission," any county planning and zoning commission created under the terms of this chapter;

(3) "Comprehensive plan," a document which describes in words, and may illustrate by maps, plats, charts, and other descriptive matter, the goals, policies, and objectives of the board to interrelate all functional and natural systems and activities relating to the development of the territory under its jurisdiction;

(4) "Governing body," the board of county commissioners, the city council or city commission;

(5) "Municipality," a city or town however organized;

(6) "Temporary zoning or subdivision ordinance," an ordinance adopted as an emergency measure for a limited duration;

(7) "Subdivision ordinance," any ordinance adopted by the board to regulate the subdivision of land so as to provide coordination of streets with other subdivisions and the major street plan, adequate areas set aside for public uses, water and sanitation facilities, drainage and flood control, and conformity with the comprehensive plan;

(8) "Subdivision," the division of any tract or parcel of land into two or more lots, sites, or other division for the purpose, whether immediate or future, of sale or building development. The term includes resubdivision. This definition does not apply to the conveyance of a portion of any previously platted tract, parcel, lot, or site if the conveyance does not cause the tract, parcel, lot, or site from which the portion is severed to be in violation of any existing zoning ordinance or subdivision ordinance applying to the tract, parcel, lot, or site;

(9) "Zoning map," the map that delineates the extent of each district or zone established in the zoning ordinance;

(10) "Zoning ordinance," any ordinance adopted by the board to implement the comprehensive plan by regulating the location and use of buildings and uses of land.
Source: SL 1967, ch 20, § 1; SL 1975, ch 113, § 1; SL 1987, ch 29, § 55; SL 1992, ch 60, § 2; SL 2000, ch 69, § 1.



§ 11-2-2 Appointment of county planning commission--Number of members--Acting aszoning commission.

11-2-2. Appointment of county planning commission--Number of members--Acting as zoning commission. The board of county commissioners of each county in the state may appoint a commission of five or more members to be known as the county planning commission. If a county proposes to enact or implement any purpose set forth in this chapter then the board of county commissioners shall appoint a county planning commission. The total membership of the county planning commission shall always be an uneven number and at least one member shall be a member of the board of county commissioners. The county planning commission is also the county zoning commission.

Source: SL 1941, ch 216, § 4; SDC Supp 1960, § 12.20A04; SL 1966, ch 27; SL 1967, ch 20, § 2; SL 1968, ch 23; SL 1997, ch 72, § 2; SL 1999, ch 64, § 1.



§ 11-2-3 Term of office of appointed commission members--Removal for cause--Ex officiomembers.

11-2-3. Term of office of appointed commission members--Removal for cause--Ex officio members. The term of each of the appointed members of the county planning commission shall be for three to five years as the board of county commissioners may provide. However, when the planning commission is first appointed, the lengths of the terms shall be varied so that no more than one-third of the terms shall expire in the same year. Any appointed member of the county planning commission may be removed for cause, after hearing prior to the expiration of the term by a majority vote of the elected members of the board of county commissioners. Administrative officials of the county may be appointed as ex officio members of the commission.

Source: SL 1967, ch 20, § 2; SL 1968, ch 23; SL 1974, ch 107; SL 1995, ch 78.



§ 11-2-3.1 Meetings of planning commission.

11-2-3.1. Meetings of planning commission. The planning commission shall meet at such times as may be necessary to accomplish the purposes of this chapter, but, in no event, shall the commission meet less than once every three months.

Source: SL 1967, ch 20, § 2 as added by SL 1968, ch 23.



§ 11-2-3.2 Per diem and expenses of commission.

11-2-3.2. Per diem and expenses of commission. Per diem and expenses of the county planning commission shall be established by the board of county commissioners and paid by the county.

Source: SL 1977, ch 104, § 19.



§ 11-2-3.3 Information furnished by public officials--Examinations and surveys--Generalpowers of commission.

11-2-3.3. Information furnished by public officials--Examinations and surveys--General powers of commission. All public officials shall, upon request, furnish to the county planning commission, within a reasonable time, such available information as it may require for its work. The commission, its members and employees, in the performance of its functions, may, after thirty days' written notice by certified mail to the landowner, enter upon any land, make examinations and surveys, and place and maintain necessary monuments and marks thereon. In general, the commission has all such powers necessary to enable it to fulfill and perform its functions, promote county planning and zoning, or carry out all the purposes of this chapter.

Source: SL 1999, ch 67, § 2.



§ 11-2-4 Employment of planning staff--Contracts for planning services.

11-2-4. Employment of planning staff--Contracts for planning services. To carry out the purposes of this chapter, the board may employ a planning director and inspector or either of them and such staff as it deems necessary; or the board may contract with a planning agency, authority, or commission, or with planning consultants, or with other specialists for such services as it requires.

Source: SL 1967, ch 20, § 8.



§ 11-2-5 Joint planning by counties--Sharing of expenses--Objectives of joint planning.

11-2-5. Joint planning by counties--Sharing of expenses--Objectives of joint planning. The boards of two or more county commissioners may direct their planning commissions to plan jointly. Expenses incurred in connection with joint planning, including but not limited to contracted services, shall be shared equitably among the counties involved. Encouraging regional economic development, including but not limited to the creation of compatible controls in neighboring counties, shall be the objective of joint planning.

Source: SL 1941, ch 216, § 4; SDC Supp 1960, § 12.20A04; SL 1967, ch 20, § 2.



§ 11-2-6 Grants from and agreements with federal and state agencies.

11-2-6. Grants from and agreements with federal and state agencies. Any county providing for county planning activities may receive grants-in-aid from or enter into reasonable agreements with any department or agency of the government of the United States or State of South Dakota, to arrange for the receipt of federal or state funds in the interest of furthering the planning program.

Source: SL 1967, ch 20, § 7.



§ 11-2-7 Contracts to provide planning and zoning services to municipalities--Municipalpowers exercised by county board.

11-2-7. Contracts to provide planning and zoning services to municipalities--Municipal powers exercised by county board. The governing body of any municipality may contract with the board for planning and zoning services to be provided by the county, and the contract may provide that the municipality shall pay such fees as are agreed for the services performed. Under the provisions of the contract the municipal governing body may authorize the county planning and zoning commission, on behalf of the municipality, to exercise any of the powers otherwise granted to municipal planning and zoning commissions under chapters 11-4 and 11-6.

Source: SL 1967, ch 20, § 9; SL 1975, ch 113, § 2; SL 1992, ch 60, § 2; SL 1998, ch 76, § 2.



§ 11-2-8 Joint county-municipal planning activities--County planning commission asmunicipal planning commission.

11-2-8. Joint county-municipal planning activities--County planning commission as municipal planning commission. The contract between the governing body of the municipality and the board may provide among other things for joint county-municipal planning activities, or it may designate the county planning commission as the planning commission for the municipality.

Source: SL 1967, ch 20, § 9; SL 1975, ch 113, § 3.



§ 11-2-9 Funds, equipment, and accommodations provided by county--Expenses of planningcommission members.

11-2-9. Funds, equipment, and accommodations provided by county--Expenses of planning commission members. The board of county commissioners shall provide the funds, equipment, and accommodations necessary for such planning activity as the board determines. Such appropriation may include payment for actual expenses of the members of the planning commission or payment on a per diem basis as determined by the board.

Source: SL 1967, ch 20, § 7.



§ 11-2-10 Temporary zoning controls--Purpose--Notice and public hearing required--Durationof controls--Renewal.

11-2-10. Temporary zoning controls--Purpose--Notice and public hearing required--Duration of controls--Renewal. If a county is conducting or in good faith intends to conduct studies within a reasonable time, or has held or is holding a hearing for the purpose of considering a comprehensive plan, the board in order to protect the public health, safety, and general welfare may adopt as emergency measures a temporary zoning ordinance and map and a temporary subdivision ordinance, the purposes of which are to classify and regulate uses and related matters as constitutes the emergency. Before adoption or renewal of the emergency measure or measures, the board shall hold at least one public hearing . Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the county. Any emergency measure is limited to one year from the date it becomes effective and may be renewed for one year. In no case may such a measure be in effect for more than two years.

Source: SL 1967, ch 20, § 10; SL 1975, ch 113, § 4; SL 1999, ch 65, § 1; SL 2000, ch 69, § 2.



§ 11-2-10.1 Injunction available against temporary zoning control--Grounds for injunction.

11-2-10.1. Injunction available against temporary zoning control--Grounds for injunction. Any person who is aggrieved by the adoption of an emergency temporary zoning ordinance pursuant to § 11-2-10 or any other emergency ordinance, zoning map, or other official control authorized pursuant to this chapter may seek an injunction against it in any court of appropriate jurisdiction based on the grounds that the emergency temporary zoning ordinance or other emergency ordinance, zoning map, or official control authorized pursuant to this chapter is not necessary to protect the public health, safety, and public welfare. If the court finds that the emergency temporary zoning ordinance or other emergency ordinance, zoning map, or official control authorized pursuant to this chapter is not necessary to protect the public health, safety, and general welfare, the court shall declare the ordinance or other emergency ordinance, zoning map, or official control authorized pursuant to this chapter null and void.

Source: SL 1999, ch 66, § 1.



§ 11-2-11 Preparation of comprehensive county plan and official controls--Municipalitiesincluded.

11-2-11. Preparation of comprehensive county plan and official controls--Municipalities included. The county planning commission may prepare, or cause to be prepared, a comprehensive plan for the county including those municipalities within the county which are either unincorporated or which have requested by resolution of the governing board of such municipality to be included.

Source: SL 1941, ch 216, § 4; SDC Supp 1960, § 12.20A04; SL 1966, ch 27; SL 1967, ch 20, § 2; SL 1974, ch 108; SL 1975, ch 113, § 5; SL 1976, ch 103; SL 1977, ch 104, § 1; SL 1999, ch 65, § 2; SL 2000, ch 69, § 3.



§ 11-2-12 Purposes of comprehensive county plan.

11-2-12. Purposes of comprehensive county plan. The comprehensive plan shall be for the purpose of protecting and guiding the physical, social, economic, and environmental development of the county; to protect the tax base; to encourage a distribution of population or mode of land utilization that will facilitate the economical and adequate provisions of transportation, roads, water supply, drainage, sanitation, education, recreation, or other public requirements; to lessen governmental expenditure; and to conserve and develop natural resources.

Source: SL 1941, ch 216, § 3; SDC Supp 1960, § 12.20A03; SL 1967, ch 20, § 2; SL 1975, ch 113, § 6.



§ 11-2-13 Adoption of zoning ordinance.

11-2-13. Adoption of zoning ordinance. For the purpose of promoting health, safety, or the general welfare of the county the board may adopt a zoning ordinance to regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of the yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industry, residence, flood plain, or other purposes.

Source: SL 1941, ch 216, § 2; SDC Supp 1960, § 12.20A02; SL 1967, ch 20, § 3 (1); SL 2000, ch 69, § 4.



§ 11-2-14 Division of county into zoning districts--Matters regulated--Special considerations.

11-2-14. Division of county into zoning districts--Matters regulated--Special considerations. For any of the purposes specified in § 11-2-13, the board may divide the county into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of this chapter; and within the districts it may regulate and restrict the erection, construction, reconstruction, alteration, repair, or use of buildings, structures, or land . All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations in one district may differ from those in other districts.

The regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the streets; to secure safety from fire, panic, and other dangers; to promote health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration or scattering of population; to facilitate the adequate provision of transportation, water, sewerage, schools, parks; and other public requirements.

The regulations shall be made with reasonable consideration, among other things, to the character of the district, and its peculiar suitability for particular uses, and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout the county.

Source: SL 1967, ch 20, § 3 (2); SL 1975, ch 113, § 7; SL 2000, ch 69, § 5.



§ 11-2-15 Highway, road and street maps--Features included--Setbacks.

11-2-15. Highway, road and street maps--Features included--Setbacks. The regulations may include maps for highways, roadways, parkways, roads, and streets showing the exact alignments, gradients, dimensions, and other pertinent features, and including specific controls for setbacks from the right-of-way against encroachment by buildings or other physical structures or facilities.

Source: SL 1967, ch 20, § 3 (3); SL 2000, ch 69, § 6.



§ 11-2-16 Maps for public buildings and facilities--Protection of future sites.

11-2-16. Maps for public buildings and facilities--Protection of future sites. The regulations may include maps for other public facilities such as parks, playgrounds, schools, and other public buildings showing exact location, size, boundaries, and other related features including appropriate regulations protecting such future sites against encroachment by buildings and other physical structures or facilities.

Source: SL 1967, ch 20, § 3 (4); SL 2000, ch 69, § 7.



§ 11-2-17 Land development and subdivision regulations--Dedications for public purposes.

11-2-17. Land development and subdivision regulations--Dedications for public purposes. The board may adopt a subdivision ordinance which shall be made in accordance with the comprehensive plan. The regulations may establish standards and procedures to be employed in land development including subdividing of land and the approval of land plats and the preservation of streets and land for other public purposes requiring future dedication or acquisition and general design of physical improvements.

Source: SL 1967, ch 20, § 3 (5); SL 2000, ch 69, § 8.



§ 11-2-17.1 Permanent subdivision ordinances enacted by county commissioners--Counties withcomprehensive plans exempted--Notice and hearing requirements.

11-2-17.1. Permanent subdivision ordinances enacted by county commissioners--Counties with comprehensive plans exempted--Notice and hearing requirements. The board may enact permanent subdivision ordinances as defined in subdivision 11-2-1(7). The board need not follow the procedures provided in this chapter pursuant to the comprehensive plan in implementing this section. This section does not apply to any county that has adopted a comprehensive plan. Before adoption of its subdivision ordinance or any amendment thereto, the commission shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the county. Any interested person shall be given a full, fair, and complete opportunity to be heard at the hearing, and the governing body may refuse or adopt the ordinance, with or without amendment.

Source: SL 1979, ch 91; SL 1999, ch 65, § 3; SL 2000, ch 69, § 9.



§ 11-2-17.2 Repealed.

11-2-17.2. Repealed by SL 2004, ch 101, § 8



§ 11-2-17.3 Ordinance authorizing conditional use of real property--Content--Approval ordisapproval of request.

11-2-17.3. Ordinance authorizing conditional use of real property--Content--Approval or disapproval of request. A county zoning ordinance adopted pursuant to this chapter that authorizes a conditional use of real property shall specify the approving authority, each category of conditional use requiring such approval, the zoning districts in which a conditional use is available, and the criteria for evaluating each conditional use. The approving authority shall consider the stated criteria, the objectives of the comprehensive plan, and the purpose of the zoning ordinance and its relevant zoning districts when making a decision to approve or disapprove a conditional use request.

Source: SL 2004, ch 103, § 3.



§ 11-2-17.4 Conditional use defined.

11-2-17.4. Conditional use defined. A conditional use is any use that, owing to certain special characteristics attendant to its operation, may be permitted in a zoning district subject to the evaluation and approval by the approving authority specified in § 11-2-17.3. A conditional use is subject to requirements that are different from the requirements imposed for any use permitted by right in the zoning district.

Source: SL 2004, ch 103, § 4.



§ 11-2-18 Planning commission hearings--Notice--Recommendations.

11-2-18. Planning commission hearings--Notice--Recommendations. The planning commission shall hold at least one public hearing on the respective comprehensive plan, zoning ordinance, or subdivision ordinance. Notice of the time and place of the hearings shall be given once at least ten days in advance by publication in a legal newspaper of the county. Following the public hearing, the planning commission shall submit its recommendation to the board.

Source: SL 1967, ch 20, § 3; SL 2000, ch 69, § 10.



§ 11-2-19 Publication of notice of hearing.

11-2-19. Publication of notice of hearing. After receiving the recommendation of the planning commission the board shall hold at least one public hearing on the respective comprehensive plan, zoning ordinance, or subdivision ordinance. Notice of the time and place of the hearings shall be given once at least ten days in advance by publication in a legal newspaper of the county.

Source: SL 1941, ch 216, § 5; SDC Supp 1960, § 12.20A05; SL 1961, ch 37, § 1; SL 1967, ch 20, § 4; SL 1972, ch 72, § 1; SL 1977, ch 104, § 2; SL 1983, ch 105, § 1; SL 1999, ch 65, § 4; SL 2000, ch 69, § 11.



§ 11-2-20 Action upon comprehensive plan by resolution or ordinance--Majority vote of boardrequired.

11-2-20. Action upon comprehensive plan by resolution or ordinance--Majority vote of board required. Based on the results of the hearing or hearings, the action upon the comprehensive plan shall be by resolution carried by the affirmative votes of not less than a majority of all the members of the board.

Based on the results of the hearing or hearings, the action upon the zoning regulations and the subdivision regulations shall be by ordinance carried by the affirmative votes of not less than a majority of all the members of the board.

Source: SL 1967, ch 20, § 4; SL 1970, ch 84, § 1; SL 1975, ch 113, § 8; SL 1977, ch 104, § 3; SL 2000, ch 69, § 12.



§ 11-2-20.1 Coordinating comprehensive plan with federal resource management plans.

11-2-20.1. Coordinating comprehensive plan with federal resource management plans. The board of county commissioners of a county which has officially adopted a comprehensive plan pursuant to § 11-2-20 may participate in efforts to coordinate the comprehensive plan with federal regional forest or other resource management plans as provided in the Federal Land Policy and Management Act of 1976 and federal regulations adopted pursuant to that act, including Title 36, Part 219 of the Code of Federal Regulations and Title 43, Subparts 1601 and 1610 of the Code of Federal Regulations.

Source: SL 1994, ch 106.



§ 11-2-21 Filing of board action adopting comprehensive plan--Publication of notice of fact ofadoption--Public inspection.

11-2-21. Filing of board action adopting comprehensive plan--Publication of notice of fact of adoption--Public inspection. The action of the board on the plan shall be filed with the county auditor. A notice of fact of the adoption shall be published once in a legal newspaper of the county and take effect on the twentieth day after its publication unless the referendum is invoked. Any notice of fact of adoption published under the provisions of this chapter shall contain a notification that the public may inspect the entire comprehensive plan at the office of the county auditor during regular business hours.

If such a zoning or subdivision ordinance is adopted, the ordinance is subject to the provisions of § 7-18A-5 as a comprehensive regulation unless the referendum is invoked.

Source: SL 1970, ch 84, § 2; SL 1975, ch 113, § 9; SL 1977, ch 104, § 4; SL 1983, ch 105, § 2; SL 1999, ch 65, § 5; SL 2000, ch 69, § 13.



§ 11-2-22 Referendum on comprehensive plan, zoning ordinance, or subdivision ordinance--Land uses suspended until referendum completed.

11-2-22. Referendum on comprehensive plan, zoning ordinance, or subdivision ordinance--Land uses suspended until referendum completed. The comprehensive plan, zoning ordinance, and subdivision ordinance may be referred to a vote of the qualified voters of the county pursuant to §§ 7-18A-15 to 7-18A-24, inclusive. The effective date of the comprehensive plan, zoning ordinance, or subdivision ordinance on which a referendum is to be held shall be suspended by the filing of a referendum petition until the referendum process is completed. However, if a comprehensive plan, zoning ordinance, or subdivision ordinance is referred to a referendum vote, no land uses that are inconsistent with the plan or ordinance may be established between the time of adoption of the resolution or ordinance by the board, as provided in § 11-2-20, and the time of the referendum vote.

Source: SL 1970, ch 84, § 3; SL 1972, ch 73, § 1; SL 1975, ch 113, § 10; SL 1981, ch 116; SL 1982, ch 122; SL 1987, ch 115, § 1; SL 2000, ch 69, § 14.



§ 11-2-22.1 Revision of plan, zoning ordinance, or subdivision ordinance after rejection byvoters.

11-2-22.1. Revision of plan, zoning ordinance, or subdivision ordinance after rejection by voters. If the voters reject the proposed comprehensive plan, zoning ordinance, or subdivision ordinance, the board may cause the planning commission to revise the plan or regulations and adopt the same as revised, and file and publish the same as required by § 11-2-21.

Source: SL 1967, ch 20, § 4; SDCL 1967, § 11-2-22; repealed by omission from SL 1970, ch 84, § 3; re-enacted SL 1972, ch 73, § 2; SL 1975, ch 113, § 11; SL 2000, ch 69, § 15.



§ 11-2-23 Repealed.

11-2-23. Repealed by SL 2000, ch 69, § 16



§ 11-2-24 Construction to be approved by planning commission when covered bycomprehensive plan--County commissioners overruling commission's disapproval.

11-2-24. Construction to be approved by planning commission when covered by comprehensive plan--County commissioners overruling commission's disapproval. If a board has adopted the comprehensive plan or any part thereof, no street, road, park, or other public way, ground, place, space, public building or structure, public utility, whether publicly or privately owned, if covered by the comprehensive plan or any adopted part thereof, may be constructed or authorized in the county or within its subdivision jurisdiction, until the location and extent thereof has been submitted to and approved by the planning commission. In case of disapproval, the commission shall communicate its reasons to the board. By majority vote of the board members elect, a board may overrule the disapproval.

Source: SL 1967, ch 20, § 5; SL 1975, ch 113, § 13; SL 1979, ch 92; SL 2000, ch 69, § 17.



§ 11-2-24.1 Approval by failure of planning commission to act in time--Exception if longerperiod granted.

11-2-24.1. Approval by failure of planning commission to act in time--Exception if longer period granted. The failure of the planning commission to act within sixty-five days from and after the date of official submission to it under the provisions of § 11-2-24, shall be deemed approval, unless a longer period be granted by the board or other submitting official.

Source: SL 1975, ch 113, § 14.



§ 11-2-25 Enforcement provided by county commissioners.

11-2-25. Enforcement provided by county commissioners. The board shall provide for the enforcement of the provisions of this chapter and of ordinances, resolutions, and regulations made thereunder, and may impose enforcement duties on any officer, department, agency, or employee of the county.

Source: SL 1941, ch 216, § 9; SDC Supp 1960, § 12.20A09; SL 1967, ch 20, § 13.



§ 11-2-25.1 Repealed.

11-2-25.1. Repealed by SL 2000, ch 69, § 18



§ 11-2-26 Continuance of nonconforming uses permitted--Discontinuance.

11-2-26. Continuance of nonconforming uses permitted--Discontinuance. Any lawful use, lot, or occupancy of land or premises existing at the time of the adoption of the zoning ordinance may be continued, even though the use, lot, or occupation does not conform to the provisions of the ordinance. However, if the nonconforming use, lot, or occupancy is discontinued for a period of more than one year, any subsequent use, lot, or occupancy of the land or premises shall conform with the zoning ordinance.

Source: SL 1941, ch 216, § 8; SDC Supp 1960, § 12.20A08; SL 1967, ch 20, § 12; SL 2000, ch 69, § 36.



§ 11-2-27 Regulations for control and elimination of nonconforming uses--Continuation ofexisting uses--Gradual elimination of discontinued nonconforming uses.

11-2-27. Regulations for control and elimination of nonconforming uses--Continuation of existing uses--Gradual elimination of discontinued nonconforming uses. The board may by resolution as provided in § 11-2-25 prescribe such regulations not contrary to law or § 11-2-26, as it deems desirable or necessary to regulate and control, or reduce the number or extent of or bring about the gradual elimination of nonconforming uses, lots, or occupancies. However, in accordance with the provisions of § 11-2-26, any lawful use, lot, or occupancy of land or premises existing at the time of the adoption of the zoning ordinance may be continued, even though the use, lot, or occupancy does not conform to the provisions of the zoning ordinance. If the use, lot, or occupancy is discontinued for more than one year, the board may adopt, after notice by registered or certified mail to the property owners, an amortization schedule to bring about the gradual elimination of the nonconforming use, lot, or occupancy.

Source: SL 1967, ch 20, § 12; SL 1975, ch 113, § 16; SL 2000, ch 69, § 37.



§ 11-2-28 Changes in comprehensive county plan--Initiation by board or petition of landowners.

11-2-28. Changes in comprehensive county plan--Initiation by board or petition of landowners. The plan, ordinances, restrictions, and boundaries adopted pursuant to this chapter may be amended, supplemented, changed, modified, or repealed by action of the board. Any such modification or repeal shall be proposed in a resolution or ordinance, as appropriate, presented to the board for adoption in the same manner and upon the same notice as required for the adoption of the original resolution or ordinance. The amendment, supplement, change, modification, or repeal may be requested through a petition by twenty percent of the landowners in the zoning district or districts requesting change. For purposes of this section, the term, landowner, means any person who owns land in the county as evidenced by records in the offices of the register of deeds and clerk of courts. If land is sold under a contract for deed that is of record in the office of the register of deeds in the county, both the landowner and the individual purchaser of the land, as named in the contract, are treated as landowners. Any charitable, benevolent, or religious society that owns any agricultural land in the county is not a landowner for purposes of this section if the agricultural land is exempt from taxation pursuant to § 10-4-10, but any such society is a landowner for purposes of this section for any of its real property in the county that is not exempt from taxation pursuant to § 10-4-10.

Source: SL 1941, ch 216, § 6; SDC Supp 1960, § 12.20A06; SL 1961, ch 37, § 2; SL 1967, ch 20, § 6; SL 1975, ch 113, § 17; SL 2000, ch 69, § 38; SL 2008, ch 60, § 1; SL 2009, ch 61, § 1.



§ 11-2-28.1 Petition by individual landowner for change in zoning--Notice to abutting andadjoining landowners--Notice to county auditor of adjacent county.

11-2-28.1. Petition by individual landowner for change in zoning--Notice to abutting and adjoining landowners--Notice to county auditor of adjacent county. An individual landowner may petition the board to change the zoning of all or any part of the landowner's property. The petitioning landowner shall notify abutting and adjoining landowners by registered or certified mail of the petitioned zoning change at least ten days before the public hearing is held on the matter by the planning commission. The landowner shall use information provided by the county director of equalization to determine the abutting and adjoining land owners. Property is considered as abutting and adjoining even though it may be separated from the property of the petitioner by a public road or highway. If the affected property abuts, adjoins, or is within one mile of a county border, the county auditor on behalf of the individual landowner shall also notify, by registered or certified mail, the county auditor in the adjoining county of the petitioned zoning change at least ten days before the public hearing is held on the matter by the planning commission.

Source: SDCL § 11-2-28 as added by SL 1975, ch 113, § 17; SL 1999, ch 65, § 6; SL 2000, ch 69, § 39; SL 2006, ch 62, § 1; SL 2011, ch 67, § 1.



§ 11-2-28.2 Public hearing on petition by landowners--Consideration and recommendation bycounty planning commission.

11-2-28.2. Public hearing on petition by landowners--Consideration and recommendation by county planning commission. Following receipt of any petition as provided in § 11-2-28 or 11-2-28.1, the board shall hold a public hearing, subject to the requirements of § 11-2-19, and take action upon the petitioned request. Within forty-five days of receipt by the board of any such petition, the county planning commission shall consider the requested action and make a recommendation thereon to the board.

Source: SDCL, § 11-2-28 as added by SL 1975, ch 113, § 17.



§ 11-2-29 Hearing on proposed change--Notice.

11-2-29. Hearing on proposed change--Notice. The planning commission shall hold at least one public hearing on any proposed change or modification to the plan or ordinances. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the county. At the public hearing, any person may appear and request or protest the requested change.

Source: SDC Supp 1960, § 12.20A06 as added by SL 1961, ch 37, § 2; SL 1967, ch 20, § 6; SL 1999, ch 65, § 7; SL 2000, ch 69, § 40; SL 2006, ch 62, § 2; SL 2011, ch 68, § 1.



§ 11-2-30 Adoption or rejection by board--Publication of change--Referendum applicable.

11-2-30. Adoption or rejection by board--Publication of change--Referendum applicable. After the hearing, the board shall by resolution or ordinance, as appropriate, either adopt or reject the amendment, supplement, change, modification, or repeal. If adopted, the board shall publish a notice of the fact of adoption once in a legal newspaper of such county and take effect on the twentieth day after its publication. The provisions of § 11-2-22 are applicable to this section.

Source: SDC Supp 1960, § 12.20A06 as added by SL 1961, ch 37, § 2; SL 1967, ch 20, § 6; SL 1975, ch 113, § 18; SL 1999, ch 65, § 8; SL 2000, ch 69, § 41.



§ 11-2-31 Preparation by county commission of municipal plans and ordinances--Adoption bymunicipality.

11-2-31. Preparation by county commission of municipal plans and ordinances--Adoption by municipality. The governing body of any municipality may request a county planning commission to submit to the municipal governing body a comprehensive plan for the municipality setting forth such provisions as the county planning commission deems applicable to the municipality for its best interests, or to prepare zoning or subdivision ordinances to apply to the area within the municipality. Notwithstanding the adoption of the comprehensive plan and recommendations for the municipality, the plan and recommendations are not binding until zoning or subdivision ordinances are adopted by the municipality in accordance with the plan.

Source: SL 1967, ch 20, § 9; SL 1975, ch 113, § 19; SL 2000, ch 69, § 42.



§ 11-2-32 Municipal planning and zoning powers unimpaired--Area of joint zoning authority.

11-2-32. Municipal planning and zoning powers unimpaired--Area of joint zoning authority. Nothing in this chapter may be construed to prevent or modify the powers of an incorporated municipality, with a duly authorized planning commission, from exercising planning and zoning jurisdiction within the corporate limits and from exercising jointly with the county planning commission the planning and zoning authority within a joint jurisdictional area beyond the municipal corporate limits, as provided in chapters 11-4 and 11-6.

Source: SL 1967, ch 20, § 9; SL 2003, ch 77, § 1.



§ 11-2-33 Repealed.

11-2-33. Repealed by SL 1982, ch 86, § 77



§ 11-2-34 Injunction proceedings to prevent or abate violations.

11-2-34. Injunction proceedings to prevent or abate violations. In the event of a violation or a threatened violation of the regulations or restrictions of an ordinance adopted pursuant to this chapter, the board of county commissioners or any member thereof, in addition to other remedies, may institute an appropriate action or proceedings to seek an injunction in a court of competent jurisdiction to prevent, restrain, correct or abate such violation or threatened violation and it is the duty of the state's attorney to institute such action.

Source: SL 1967, ch 20, § 13.



§ 11-2-35 Mandamus proceedings instituted by taxpayer.

11-2-35. Mandamus proceedings instituted by taxpayer. Any taxpayer of the county may institute mandamus proceedings in circuit court to compel specific performance by the proper official or officials of any duty required by this chapter and by any ordinance adopted thereunder.

Source: SL 1967, ch 20, § 13.



§ 11-2-36 Repealed.

11-2-36. Repealed by SL 2000, ch 69, § 43



§ 11-2-37 Special zoning area--Establishment or enlargement--Prohibition wherecomprehensive plans or zoning ordinances adopted.

11-2-37. Special zoning area--Establishment or enlargement--Prohibition where comprehensive plans or zoning ordinances adopted. If an area within a county and not within a municipality becomes so situated that a zoning ordinance or any other purpose or procedure set forth in this chapter is advisable, persons within the area may apply to the board to establish or enlarge the area as a special zoning area or the board may on its own initiative establish or enlarge the area as a special zoning area, pursuant to this chapter. No special zoning area may be formed in a county in which a county wide comprehensive plan and zoning ordinances have been adopted. The formation of a special zoning area is only valid in a county that has not adopted a county wide comprehensive plan and zoning ordinances. The board may establish or enlarge a special zoning area on its own initiative if the special zoning area comprises an area of at least five square miles.

Source: SL 1977, ch 104, § 7; SL 2000, ch 69, § 44; SL 2006, ch 63, § 1; SL 2011, ch 69, § 1.



§ 11-2-37.1 Proposed special zoning area defined.

11-2-37.1. Proposed special zoning area defined. For the purposes of §§ 11-2-37 to 11-2-38, inclusive, the term, proposed special zoning area, means the area proposed for the establishment of the district or the area to be added to an existing special zoning area if it is a proposed enlargement.

Source: SL 2011, ch 69, § 12.



§ 11-2-38 Survey and map of territory to be zoned--Affidavit.

11-2-38. Survey and map of territory to be zoned--Affidavit. Persons making application for the establishment or enlargement of a special zoning area, or the board if it is proposing the establishment of a special zoning area, shall first obtain an accurate survey and map of the territory intended to be embraced within the limits of the special zoning area, showing the boundaries and area of the proposed special zoning area. The accuracy of the survey and map shall be verified by the affidavit of the surveyor.

Source: SL 1977, ch 104, § 8; SL 2000, ch 69, § 45; SL 2006, ch 63, § 2; SL 2011, ch 69, § 2.



§ 11-2-39 Repealed.

11-2-39. Repealed by SL 2011, ch 69, § 3.



§ 11-2-40 Public examination of survey and map.

11-2-40. Public examination of survey and map. The survey and map when completed and verified shall be left at some convenient public place, to be designated by the county auditor, within the proposed special zoning area for a period of not less than twenty days for examination by the public.

Source: SL 1977, ch 104, § 10; SL 2006, ch 63, § 4; SL 2011, ch 69, § 4.



§ 11-2-41 Verified petition--Signatures required--Filing--Proposal by board resolution--Notice--Hearing.

11-2-41. Verified petition--Signatures required--Filing--Proposal by board resolution--Notice--Hearing. The application for establishment or enlargement of a special zoning area shall be a petition verified by one or more applicants, by affidavit stating that the affiant personally witnessed the signatures on the petition and believe the signatures to be genuine, and shall be subscribed by not less than one-third of the whole number of qualified voters residing within the proposed special zoning area. The petition shall be filed with the county auditor and presented to the board for consideration at its next meeting. If the board chooses to propose the establishment or enlargement of a special zoning area on its own initiative, the board may by resolution propose the establishment or enlargement of the special zoning area at any regular meeting of the board. After the board has adopted a resolution proposing the establishment or enlargement of a special zoning area, the board shall publish notice and hold a public hearing on the question as provided in §§ 11-2-43 and 11-2-47.

Source: SL 1977, ch 104, § 11; SL 2000, ch 69, § 46; SL 2006, ch 63, § 5; SL 2011, ch 69, § 5.



§ 11-2-42 Order declaring territory a special zoning area with voters' assent--Notice of election.

11-2-42. Order declaring territory a special zoning area with voters' assent--Notice of election. If a petition has been presented to the board as provided in § 11-2-41 and if the board is satisfied that the requirements of this chapter have been fully complied with, it shall make an order declaring that the territory shall, with the assent of the qualified voters thereof, be a special zoning area or number specified in the application. The board shall include in the order a notice for an election of the qualified voters resident in the proposed special zoning area, at a convenient place or places therein, on some day within one month from the notice, to determine whether the territory shall become a special zoning area.

Source: SL 1977, ch 104, § 12; SL 2000, ch 69, § 47; SL 2006, ch 63, § 6; SL 2011, ch 69, § 6.



§ 11-2-43 Notice by publication and by posting.

11-2-43. Notice by publication and by posting. The board shall give ten days' notice of the election by publication and by posting a copy of the notice at three of the most public places in the proposed special zoning area. In the case of a special zoning area that is proposed by the board, the board shall post such notice at least ten days before the meeting at which it will act on the establishment or enlargement of the special zoning area. In addition, if the board is proposing the establishment or enlargement of a special zoning area, the board shall publish notice in the official newspapers of the county at least ten days before the meeting at which it intends to act on the special zoning area. For a special zoning area proposed by the board, the published notice shall include a statement that the board will hold a public hearing on the proposed special zoning area; the location of the proposed special zoning area; the date, time, and location of the meeting at which the hearing will be held; and a statement that the board will take final action on the proposed special zoning area after the hearing is completed. The publication may be waived if a copy of the notice is mailed to every qualified voter within the proposed special zoning area, by first class mail or bulk mail, at least ten days before the election.

Source: SL 1977, ch 104, § 13; SL 2000, ch 69, § 48; SL 2006, ch 63, § 7; SL 2011, ch 69, § 7.



§ 11-2-44 Voting hours.

11-2-44. Voting hours. At all elections held under this chapter, the polls shall be kept open from 7:00 a.m. until 7:00 p.m.

Source: SL 1977, ch 104, § 14; SL 2006, ch 28, § 7.



§ 11-2-45 Judges of election appointed--Election costs and supplies.

11-2-45. Judges of election appointed--Election costs and supplies. The board shall appoint three judges, who shall elect one of their members as superintendent and who shall conduct the election. The board shall provide the costs and supplies of the election.

Source: SL 1977, ch 104, § 15; SL 2000, ch 69, § 49.



§ 11-2-46 Form of ballot--Majority vote required.

11-2-46. Form of ballot--Majority vote required. The vote upon the question of establishing or enlarging a special zoning area shall be by ballot which conforms to a ballot for a statewide question except that the statement required to be printed on the ballot shall be prepared by the state's attorney. If a majority of those voting vote in favor of the establishment or enlargement, the territory is from that time a special zoning area by the name and style specified in the order of the board.

Source: SL 1977, ch 104, § 16; SL 2000, ch 69, § 50; SL 2006, ch 29, § 2; SL 2011, ch 69, § 8.



§ 11-2-47 Verified statement of number of ballots and votes--Hearing on board proposal--Orderincorporating special zoning area.

11-2-47. Verified statement of number of ballots and votes--Hearing on board proposal--Order incorporating special zoning area. After the vote is cast and canvassed, the judges shall make a verified statement showing the whole number of ballots cast, together with the number voting for and the number voting against establishment or enlargement, and shall return the statement to the board at its next session. If satisfied with the legality of the election, the board shall make an order declaring that the special zoning area has been incorporated by the name or number adopted. The order is conclusive of the fact of establishment or enlargement.

In the case of a special zoning area that is proposed by the board, the board shall hold a public hearing at a meeting of the board on the proposed special zoning area. The meeting shall be held as specified in the notice published pursuant to § 11-2-43. After the public hearing, the board shall determine whether the special zoning area is to be established or enlarged. If the board decides to establish or enlarge the special zoning area, the board shall issue an order incorporating the special zoning area.

Source: SL 1977, ch 104, § 17; SL 2000, ch 69, § 51; SL 2006, ch 63, § 8; SL 2011, ch 69, § 9.



§ 11-2-47.1 Referendum on incorporation of special zoning area.

11-2-47.1. Referendum on incorporation of special zoning area. The board's decision to incorporate the special zoning area may be referred to a vote of the qualified voters of the proposed special zoning area pursuant to §§ 7-18A-17 to 7-18A-24, inclusive. The qualified voters of the proposed special zoning area may refer the decision within twenty days after its publication by filing a petition signed by five percent of the registered voters in the special zoning area, based upon the total number of registered voters at the last preceding general election. The filing of a valid petition requires the submission of the decision to incorporate the special zoning area to a vote of the qualified voters of the proposed special zoning area for its rejection or approval. The effective date of the incorporation of the special zoning area on which a referendum is to be held shall be suspended by the filing of a referendum petition until the referendum process is completed.

Source: SL 2006, ch 63, § 9; SL 2011, ch 69, § 10.



§ 11-2-47.2 Special zoning area commission or planning and zoning commission to havejurisdiction.

11-2-47.2. Special zoning area commission or planning and zoning commission to have jurisdiction. If a special zoning area is established or enlarged pursuant to this chapter, the board of county commissioners may appoint a commission of five or more members to be known as the special zoning area commission or the board may designate the planning and zoning commission to have jurisdiction over the special zoning area. The total membership of the special zoning area commission shall always be an uneven number and at least one member shall be a member of the board of county commissioners. The special zoning area commission members appointed by the board shall reside within the special zoning area. The special zoning area commission may exercise any of the powers granted to county planning and zoning commission under this chapter.

Source: SL 2011, ch 69, § 13.



§ 11-2-47.3 Special zoning area commission member appointment--Terms--Removal.

11-2-47.3. Special zoning area commission member appointment--Terms--Removal. The term of each of the appointed members of the special zoning area commission shall be for three to five years as the board of county commissioners may provide. However, when the special zoning area commission is first appointed, the lengths of the terms shall be varied so that no more than one-third of the terms expire in the same year. Any appointed member of the special zoning area commission may be removed for cause, after hearing prior to the expiration of the term by a majority vote of the elected members of the board of county commissioners. Administrative officials of the county may be appointed as ex officio members of the special zoning area commission.

Source: SL 2011, ch 69, § 14.



§ 11-2-48 County funds authorized for payment of costs.

11-2-48. County funds authorized for payment of costs. The board may expend funds of the county, in the manner and to the extent permitted by law for other county expenditures, in the payment of necessary costs of preparation of petitions, surveys, maps, and applications submitted under the provisions of this chapter, and of the holding of elections on the establishment or enlargement of special zoning areas under the provisions of this chapter.

Source: SL 1977, ch 104, § 18; SL 2000, ch 69, § 52; SL 2011, ch 69, § 11.



§ 11-2-49 Appointment of board of adjustment or commission as board of adjustment--Rules--Variances to terms of ordinance.

11-2-49. Appointment of board of adjustment or commission as board of adjustment--Rules--Variances to terms of ordinance. Except as otherwise provided by § 11-2-60, the board shall provide for the appointment of a board of adjustment, or for the planning and zoning commission to act as a board of adjustment, and in the regulations and restrictions adopted pursuant to the authority of this chapter, shall provide that the board of adjustment may, in appropriate cases and subject to appropriate conditions and safeguards, grant variances to the terms of the ordinance.

Source: SL 2000, ch 69, § 19; SL 2003, ch 78, § 1; SL 2004, ch 101, § 1.



§ 11-2-50 Board of adjustment--Composition--Vacancies--Alternates.

11-2-50. Board of adjustment--Composition--Vacancies--Alternates. A board of adjustment, other than the planning and zoning commission acting as a board of adjustment, consists of five members, each to be appointed for a term of three years and removable for cause by the appointing authority upon written charges and after public hearing. Vacancies shall be filed for the unexpired term of any member whose term becomes vacant. The appointing authority may also appoint a first alternate and a second alternate for a term of three years each. If a member is unable to attend a meeting, the first alternate, or second alternate, in turn, shall serve in the member's place.

Source: SL 2000, ch 69, § 20.



§ 11-2-51 Meetings of board of adjustment--Powers of chair--Meetings public.

11-2-51. Meetings of board of adjustment--Powers of chair--Meetings public. Meetings of the board of adjustment are held at the call of the chair and at such other times as the board of adjustment determines. The chair or, in the chair's absence, the acting chair may administer oaths and compel the attendance of witnesses. All meetings of the board of adjustment are open to the public.

Source: SL 2000, ch 69, § 21.



§ 11-2-52 Minutes of board meetings--Filing--Destruction of records.

11-2-52. Minutes of board meetings--Filing--Destruction of records. The board of adjustment shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board of adjustment and are public records. However, the board of adjustment may destroy any record that the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historic value.

Source: SL 2000, ch 69, § 22.



§ 11-2-53 Powers of board of adjustment.

11-2-53. Powers of board of adjustment. The board of adjustment may:

(1) Hear and decide appeals if it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of this chapter or of any ordinance adopted pursuant to this chapter; and

(2) Authorize upon appeal in specific cases such variance from terms of the ordinance as will not be contrary to the public interest, if, owing to special conditions, a literal enforcement of the provisions of the ordinance will result in unnecessary hardship and so that the spirit of the ordinance is observed and substantial justice done.
Source: SL 2000, ch 69, § 23; SL 2003, ch 78, § 2; SL 2004, ch 101, § 2.



§ 11-2-54 Board of adjustment--Rules.

11-2-54. Board of adjustment--Rules. The board of adjustment shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this chapter.

Source: SL 2000, ch 69, § 24.



§ 11-2-55 Appeals to board--Filing--Notice--Records transmitted.

11-2-55. Appeals to board--Filing--Notice--Records transmitted. Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the county affected by any decision of the administrative officer. The appeal shall be taken within a reasonable time, as provided by the rules of the board of adjustment, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds of the appeal. The officer from whom the appeal is taken shall transmit to the board of adjustment all the papers constituting the record upon which the action appealed from was taken.

Source: SL 2000, ch 69, § 25.



§ 11-2-56 Stay of proceedings pending appeal--Exceptions.

11-2-56. Stay of proceedings pending appeal--Exceptions. An appeal to the board of adjustment stays all proceedings in the action appealed from, unless the officer from whom the appeal is taken files a certificate that by reason of facts stated in the certificate a stay would in the officer's opinion cause imminent peril to life or property. In such case proceedings may not be stayed other than by a restraining order which may be granted by the board of adjustment or by a court of record, on application, on notice to the officer from whom the appeal is taken and on due cause shown.

Source: SL 2000, ch 69, § 26.



§ 11-2-57 Public hearing of appeal--Notice.

11-2-57. Public hearing of appeal--Notice. The board of adjustment shall hold at least one public hearing of the appeal. Notice of the time and place shall be given at least ten days in advance by publication in a legal newspaper of the county, and due notice shall be given to the parties in interest. The board of adjustment shall decide the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney.

Source: SL 2000, ch 69, § 27.



§ 11-2-58 Decisions of board.

11-2-58. Decisions of board. In exercising the powers mentioned in § 11-2-53, the board of adjustment may, in conformity with the provisions of this chapter, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made, and to that end has all the powers of the officer from whom the appeal is taken.

Source: SL 2000, ch 69, § 28; SL 2003, ch 78, § 3; SL 2004, ch 101, § 3.



§ 11-2-59 Two-thirds majority required.

11-2-59. Two-thirds majority required. The concurring vote of two-thirds of the members of the board of adjustment is necessary to reverse any order, requirement, decision, or determination of any such administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance, or to effect any variation in the ordinance.

Source: SL 2000, ch 69, § 29; SL 2003, ch 78, § 4; SL 2004, ch 101, § 4.



§ 11-2-60 County commissioners as board of adjustment--Powers and duties--Chair--Two-thirds majority required.

11-2-60. County commissioners as board of adjustment--Powers and duties--Chair--Two-thirds majority required. In lieu of appointing the board of adjustment provided by § 11-2-49, the board of county commissioners having adopted and in effect a zoning ordinance may act as and perform all the duties and exercise the powers of the board of adjustment. The chair of the board of county commissioners is chair of the board of adjustment as so composed. The concurring vote of at least two-thirds of the members of the board as so composed is necessary to reverse any order, requirement, decision, or determination of any administrative official, or to decide in favor of the appellant on any matter upon which it is required to pass under any zoning ordinance, or to effect any variation in the ordinance.

Source: SL 2000, ch 69, § 30; SL 2003, ch 78, § 5; SL 2004, ch 101, § 5.



§ 11-2-61 Petition to court contesting decision of board.

11-2-61. Petition to court contesting decision of board. Any person or persons, jointly or severally, aggrieved by any decision of the board of adjustment, or any taxpayer, or any officer, department, board, or bureau of the county, may present to a court of record a petition duly verified, setting forth that the decision is illegal, in whole or in part, specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board of adjustment.

Source: SL 2000, ch 69, § 31; SL 2003, ch 78, § 6; SL 2004, ch 101, § 6.



§ 11-2-62 Writ of certiorari to board to review decision--Time limit--Writ not stay ofproceedings--Restraining order.

11-2-62. Writ of certiorari to board to review decision--Time limit--Writ not stay of proceedings--Restraining order. Upon the presentation of the petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and shall prescribe the time within which a return must be made and served upon the relator's attorney, which may not be less than ten days and may be extended by the court. The allowance of the writ does not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board of adjustment and on due cause shown, grant a restraining order.

Source: SL 2000, ch 69, § 32.



§ 11-2-63 Board may return certified copies of papers--Grounds of decision set forth.

11-2-63. Board may return certified copies of papers--Grounds of decision set forth. The board of adjustment is not required to return the original papers acted upon by it, but it is sufficient to return certified copies of the papers, or of such portions of the papers as may be called for by the writ. The return shall concisely set forth such other facts pertinent and material to show the grounds of the decision appealed from and shall be verified.

Source: SL 2000, ch 69, § 33.



§ 11-2-64 Court may take evidence.

11-2-64. Court may take evidence. If upon the hearing it appears to the court that testimony is necessary for the proper disposition of the matter, the court may take evidence, or appoint a referee to take such evidence as it may direct and report the evidence to the court with the referee's findings of fact and conclusions of law, which constitute a part of the proceedings upon which the determination of the court is made.

Source: SL 2000, ch 69, § 34.



§ 11-2-65 Court may reverse or affirm decision of board--Costs.

11-2-65. Court may reverse or affirm decision of board--Costs. The court may reverse or affirm, wholly or partly, or may modify the decision brought up for review.

Costs are not allowed against the board of adjustment unless the court determines that the board of adjustment acted with gross negligence, or in bad faith, or with malice in making the decision appealed from.

Source: SL 2000, ch 69, § 35.



§ 11-2-66 Cement Plant Commission property zoned as private business.

11-2-66. Cement Plant Commission property zoned as private business. All real property owned, leased, or otherwise held by the State of South Dakota by and through the South Dakota State Cement Plant Commission as of December 28, 2000, is hereby zoned to conform to its use as of December 28, 2000, as if it were owned, operated, and used by a private business, and all applicable municipal and county records shall be revised accordingly.

Source: SL 2000 (SS), ch 4, § 3.



§ 11-2-67 Repealed.

11-2-67. Repealed by SL 2004, ch 101, § 7






Chapter 03 - Platting Of Townsites, Additions And Subdivisions

§ 11-3-1 Townsite or subdivision survey and plat required--Contents.

11-3-1. Townsite or subdivision survey and plat required--Contents. When any person wishes to lay out a townsite or subdivision, he shall cause the same to be surveyed and platted, which shall particularly describe and set forth all the streets, commons, or public grounds, and all blocks, lots, parcels, or tracts within such third class municipality or subdivision, giving the names, width, courses, boundaries, and extent of all such streets.

Source: PolC 1877, ch 26, § 1; CL 1887, § 1095; RPolC 1903, § 1490; RC 1919, § 6537; SDC 1939, § 45.2801; SL 1979, ch 93, § 2; SL 1992, ch 60, § 2.



§ 11-3-1.1 Definition of terms.

11-3-1.1. Definition of terms. Terms used in this chapter mean:

(1) "Governing body," the board of county commissioners, the city council, city commission, or town board;

(2) "Improvement district," an improvement district constituted under authority of chapter 7-25A;

(3) "Municipality," an incorporated city or town;

(4) "Planning commission," a planning commission constituted under authority of chapters 11-2, 11-4, and 11-6;

(5) "Plat," a map, or representation on paper, of a piece of land subdivided into lots, parcels, tracts, or blocks, including streets, commons, and public grounds, if any, all drawn to scale;

(6) "Registered land surveyor," a registered land surveyor, registered in good standing and legally authorized to practice land surveying under the provisions of § 36-18-6;

(7) "Streets," streets, avenues, boulevards, roads, lanes, alleys, or other ways.
Source: SL 1979, ch 93, § 1; SL 1993, ch 106, § 1.



§ 11-3-2 Corner markers to be planted--Marking on plat.

11-3-2. Corner markers to be planted--Marking on plat. A registered land surveyor engaged by the owner shall at the time of surveying and laying out the property cause to be planted and firmly fixed in the ground at the corners of each block, lot, parcel, or tract, permanent markers constructed and placed in accordance with the rules adopted pursuant to § 43-20-7. The point set shall be distinguished on the plat.

Source: PolC 1877, ch 26, § 3; CL 1887, § 1097; RPolC 1903, § 1492; RC 1919, § 6539; SDC 1939, § 45.2803; SL 1979, ch 93, § 3; SL 1986, ch 317, § 3; SL 2011, ch 70, § 1.



§ 11-3-3 Numbering of lots--Length and angle of lines to be shown on plat--Curves.

11-3-3. Numbering of lots--Length and angle of lines to be shown on plat--Curves. All the lots, if included in blocks, shall be numbered in consecutive numbers starting with one, and the blocks shall also be numbered in consecutive numbers or letters, and the precise length and necessary angles of all lot and block lines, and the precise length and bearing angles of all subdivision boundary lines shall be stated on the plat. All lots not included in blocks, and all parcels or tracts shall in like manner be surveyed and numbered or lettered consecutively and the precise length and bearing angle of all lines and the acreage of each lot, parcel, or tract and the total acreage within the subdivision boundaries shall be stated on the plat together with any streets which shall divide or border the same. The plat shall include the length, central angle, and any other data necessary to properly survey any curve included on the plat.

Source: SL 1887, ch 106, § 1; CL 1887, § 1096; RPolC 1903, § 1491; RC 1919, § 6538; SDC 1939, § 45.2802; SL 1979, ch 93, § 4.



§ 11-3-4 Certification, acknowledgment and recording of plats.

11-3-4. Certification, acknowledgment and recording of plats. Every plat provided for in this chapter shall be certified by the registered land surveyor, who shall attach an official seal thereto as specified in § 36-18A-45 as being in all respects correct. The landowner, or the landowner's duly authorized agent, shall certify that the plat has been made at the request and under the direction of the landowner for the purposes indicated therein, that he or she is the owner of all the land included therein, and that development of this land shall conform to all existing applicable zoning, subdivision and erosion and sediment control regulations. The landowner certification shall be acknowledged before some officer authorized to take the acknowledgment of deeds and, with the certificate of such acknowledgment, shall be endorsed on or attached to the plat and be recorded as a part thereof in the office of the register of deeds of the proper county.

No such plat may be recorded until all the provisions of this section have been fully complied with, and upon certification and recordation shall be used as the legal description as provided by § 43-21-4 for all purposes, including constructive notice.

Source: SDC 1939, § 45.2804; SL 1967, ch 224, § 1; SL 1979, ch 93, § 5; SL 1981, ch 117; SL 1988, ch 127; SL 1997, ch 73, § 1.



§ 11-3-5 Repealed.

11-3-5. Repealed by SL 1979, ch 93, § 6



§ 11-3-6 Municipal approval for adjoining addition or subdivision--Conformity toexisting plats and regulations--Taxes and special assessments--Certification--Appeal of denial.

11-3-6. Municipal approval for adjoining addition or subdivision--Conformity to existing plats and regulations--Taxes and special assessments--Certification--Appeal of denial. The provisions of this chapter apply to every addition to, or subdivision within, any county, municipality, or unincorporated town. If the land or any part of the land included in any addition or subdivision is within, adjoining, or contiguous to the boundaries of any municipality, the plat, before being recorded, shall be submitted to the governing body or, if applicable, the planning director of the municipality. If it appears that the system of streets set forth therein conforms to the system of streets of the existing plats of the municipality, that all provisions of any subdivision regulations have been complied with, that all taxes and special assessments upon the tract or subdivision have been fully paid, and that such plat and the survey thereof have been executed according to law, the governing body shall, by resolution, approve the plat. The governing body may by resolution designate an administrative official of the municipality to approve plats in lieu of approval by the governing body. The auditor or finance officer shall endorse on the face of the plat a copy of the resolution or the designated administrative official's approval and certify to the same. No plat of any such addition or subdivision so situated may be recorded unless the plat bears on its face a copy of the resolution or approval and certificate of the auditor or finance officer. If the designated administrative official denies the plat request, the person requesting the plat may appeal to the governing body.

Source: SDC 1939, § 45.2806; SL 1959, ch 272, § 2; SL 1979, ch 93, § 7; SL 1997, ch 74, § 1; SL 2006, ch 64, § 1.



§ 11-3-7 Naming of additions and subdivisions.

11-3-7. Naming of additions and subdivisions. Every addition or subdivision within a county, municipality or unincorporated town shall be named as follows, to wit: ____ Addition (or Subdivision) to the municipality (or unincorporated town) of ____ or ____ Addition (or Subdivision) in the ____ quarter, Section ____, T ____, R ____, ____ of the ____ P.M. in the county of ____, except that Sections ____, T ____, R ____, ____ of the P.M. shall not be required when such addition or subdivision is located within the boundaries of an incorporated municipality. No plat which does not comply with this section shall be entitled to record or be recorded.

Source: SDC 1939, § 45.2806 as added by SL 1967, ch 224, § 2; SL 1973, ch 66; SL 1979, ch 93, § 8.



§ 11-3-8 County commissioners' approval required for plats outside municipalities--Resolution and auditor's certificate--Appeal of denial.

11-3-8. County commissioners' approval required for plats outside municipalities--Resolution and auditor's certificate--Appeal of denial. If any person wishes to plat any lands lying outside the boundaries of a municipality, the person shall be governed by this chapter. Before recording the person's plat in accordance with § 11-3-6, the person shall submit the plat to the board of county commissioners of the county wherein such lands are situated. The approval of the board of county commissioners pursuant to this section may not be required for a plat as specified in § 11-6-26. The board of county commissioners shall examine the same. The board of county commissioners shall by resolution, approve the plat, and the auditor shall endorse on the plat a copy of the resolution and certify to the same if it appears that the system of streets conforms to the system of streets of existing plats and section lines of the county, that adequate provision is made for access to adjacent unplatted lands by public dedication or section line when physically accessible, that all provisions of any subdivision regulations of the county have been complied with, that all taxes and special assessments upon the tract or subdivision have been fully paid and that the plat and the survey of the land have been lawfully executed. The board of county commissioners may by resolution designate an administrative official of the county to approve plats in lieu of approval by the board of county commissioners. No plat of any addition or subdivision, so situated, is entitled to record or may be recorded unless the plat bears a copy of the resolution or approval and certificate of the auditor. If the designated administrative official denies the plat request, the person requesting the plat may appeal to the board of county commissioners.

Source: SDC 1939, § 45.2806 as added by SL 1959, ch 272, § 2; SDC Supp 1960, § 45.2806-1; SL 1979, ch 93, § 9; SL 1997, ch 74, § 2.



§ 11-3-8.1 Protection of water from subdivision sewage.

11-3-8.1. Protection of water from subdivision sewage. No board of county commissioners may accept a plat for any new subdivision or a change in any plat for an enlargement of any existing subdivision which is adjacent to or includes any of the waters of the state within such county unless such plat includes provisions that are binding upon the developer of such subdivision which protects such body of water from pollution from sewage from such subdivision.

Source: SL 1992, ch 106, § 1.



§ 11-3-8.2 Liability of developer for sewage pollution.

11-3-8.2. Liability of developer for sewage pollution. The developer of any plat approved pursuant to § 11-3-8.1 shall be liable for the execution of the provisions required by § 11-3-8.1 to protect such water from pollution and shall be liable for any pollution that occurs for failure to execute such provisions.

Source: SL 1992, ch 106, § 2A.



§ 11-3-9 Director of equalization to receive copy of plat--Treasurer's certificate of taxpayment to be attached.

11-3-9. Director of equalization to receive copy of plat--Treasurer's certificate of tax payment to be attached. Plats specified in §§ 11-3-6 and 11-3-8 shall not be entitled to record or be recorded unless the same bear a copy of the certificate of the county director of equalization that he has received a copy of such plat. There shall also be endorsed thereon or attached to every plat provided for in this chapter the certificate of the county treasurer that all taxes which are liens upon any land included in such plat, as shown by the records of his office, have been fully paid. No such plat shall be recorded until all the provisions of this section have been fully complied with.

Source: PolC 1877, ch 26, § 4; CL 1887, § 1098; RPolC 1903, § 1493; SL 1913, ch 342; RC 1919, § 6540; SDC 1939, § 45.2804; SL 1959, ch 272, § 3; SDC Supp 1960, § 45.2806-2.



§ 11-3-10 Sizes of plats filed with register--Materials used.

11-3-10. Sizes of plats filed with register--Materials used. Each plat filed with the register of deeds shall be fifteen by twenty-six inches, eleven by seventeen inches, or eight and one-half by fourteen inches. Each plat shall be drawn on drafting linen, matte film, or mylar, with waterproof black ink and each signature shall be made with permanent ink. No other plat may be recorded.

Source: SDC 1939, § 45.2804 as enacted by SL 1967, ch 224, § 1; SL 1970, ch 85; SL 1979, ch 93, § 10; SL 2001, ch 63, § 1.



§ 11-3-11 Register's recording fee--Acceptance by governing body required.

11-3-11. Register's recording fee--Acceptance by governing body required. The register of deeds of the county recording any plat shall receive the sum of sixty dollars. The plat shall first be examined and accepted by the authorized governing body.

Source: PolC 1877, ch 26, § 8; CL 1887, § 1102; RPolC 1903, § 1496; SL 1907, ch 238, § 1; RC 1919, § 6543; SDC 1939, § 45.2807; SL 1974, ch 110; SL 1979, ch 93, § 11; SL 1992, ch 103, § 1; SL 2012, ch 51, § 2.



§ 11-3-12 Recorded plat as conveyance of dedications and grants marked on plat--General warranty--Use of land intended for streets and other public uses--Opening, improvement or maintenance not required.

11-3-12. Recorded plat as conveyance of dedications and grants marked on plat--General warranty--Use of land intended for streets and other public uses--Opening, improvement or maintenance not required. When the plat or map shall have been made out, certified, acknowledged, and recorded as provided in this chapter, every donation or grant to the public, or any individual, religious society, corporation, or body politic, marked or noted as such on such plat or map, shall be deemed a sufficient conveyance to vest the fee simple title of all such parcel or parcels of land as are therein expressed, and shall be considered to all intents and purposes a general warranty against the donor, his heirs, and representatives, to the donee or grantee, his heirs or representatives, for the uses and purposes therein expressed and intended, and no other use and purpose whatever. The land intended to be used for the streets, alleys, ways, commons, or other public uses shall be held in trust to and for the uses and purposes expressed or intended. No governing body shall be required to open, improve, or maintain any such dedicated streets, alleys, ways, commons, or other public ground solely by virtue of having approved a plat or having partially accepted any such dedication, donation or grant.

Source: PolC 1877, ch 26, § 5; CL 1887, § 1099; RPolC 1903, § 1494; RC 1919, § 6541; SDC 1939, § 45.2805; SL 1980, ch 107.



§ 11-3-12.1 Approval of access to street or highway prerequisite to filing plat.

11-3-12.1. Approval of access to street or highway prerequisite to filing plat. The owner of any parcel of land proposing to develop such land for residential or commercial purposes shall obtain written approval of the proposed access to an abutting highway or street from the appropriate highway or street authority. The approval shall be obtained prior to filing of the plat in accordance with this chapter and may not replace the need for any permits required by law.

Source: SL 1981, ch 118.



§ 11-3-12.2 Promulgation of rules for approval of access to state highways.

11-3-12.2. Promulgation of rules for approval of access to state highways. The Transportation Commission may adopt rules, pursuant to chapter 1-26, governing the following elements in granting written approval for access to state highways as provided for in §§ 11-3-12.1 and 31-24-6:

(1) Access location, width, and spacing;

(2) Signal spacing;

(3) Median design;

(4) Access application process;

(5) Access construction standards; and

(6) Safety.

Nothing in the rules promulgated pursuant to this section supersedes county or municipal planning and zoning authority.

Source: SL 2000, ch 70, § 1.



§ 11-3-13 to 11-3-15. Repealed.

11-3-13 to 11-3-15. Repealed by SL 1988, ch 128, §§ 10 to 12



§ 11-3-16 Vacation of plat before sale of lots--Recording of instrument--Vacation byjoinder of owners of lots sold.

11-3-16. Vacation of plat before sale of lots--Recording of instrument--Vacation by joinder of owners of lots sold. Any plat of any municipality or improvement district, or addition thereto, or any subdivision of land therein, may be vacated by the proprietor at any time before the sale of any lots therein, by a written instrument declaring the plat to be vacated, duly executed, acknowledged, or proved, and recorded in the office with the plat to be vacated. The executing and recording of such writing shall operate to destroy the force and effect of the recording of the plat so vacated, and to divest all public rights in the streets, alleys, commons, and public grounds laid out as described in such plat. The register of deeds shall notify the affected municipality or improvement district of the vacation within ten days of filing for a vacation of a plat.

If any lots have been sold, the plat may be vacated by all the owners of lots in such plat joining in the execution of the writing aforesaid.

Source: SL 1887, ch 109, § 1; CL 1887, § 1109; RPolC 1903, § 1503; RC 1919, § 6550; SDC 1939, § 45.2811; SL 1990, ch 101; SL 1993, ch 106, § 2.



§ 11-3-17 Vacation of part of plat--Closing of public highways not authorized--Inclosureof public grounds adjoining lots.

11-3-17. Vacation of part of plat--Closing of public highways not authorized--Inclosure of public grounds adjoining lots. Any part of a plat may be vacated under the provisions and subject to the conditions of this chapter if such does not abridge or destroy any of the rights and privileges of other proprietors in such plat.

Nothing contained in this section shall authorize the closing or obstructing of any public highways laid out according to law.

When any part of a plat shall be vacated as aforesaid, the proprietors of the lots so vacated may inclose the streets, alleys, and public grounds adjoining such lots in equal proportion.

Source: SL 1887, ch 109, §§ 2, 3; CL 1887, §§ 1110, 1111; RPolC 1903, §§ 1504, 1505; RC 1919, §§ 6551, 6552; SDC 1939, § 45.2812.



§ 11-3-18 Register of deeds to mark vacated plat--Reference to instrument of vacation.

11-3-18. Register of deeds to mark vacated plat--Reference to instrument of vacation. The register of deeds in whose office the plats aforesaid are recorded shall write in plain, legible letters across that part of the plat so vacated the word "vacated," and also make a reference on the plat to the volume and page in which the instrument of vacation is recorded.

Source: SL 1887, ch 109, § 4; CL 1887, § 1112; RPolC 1903, § 1506; RC 1919, § 6553; SDC 1939, § 45.2813.



§ 11-3-19 Validation of prior vacations by instrument--Deadline for enforcing rights--Notice of pendency.

11-3-19. Validation of prior vacations by instrument--Deadline for enforcing rights--Notice of pendency. Any proceedings conducted before January 1, 1993, for the vacation of any plat, or any portion or part thereof, which plat was laid out pursuant to this chapter, whether the land included in the plat, or any portion or part thereof, is or was, at the time of the proceedings for vacation of the plat, or any portion or part thereof, within or without the boundaries of a municipality or improvement district, and which plat, or any portion or part thereof has, before January 1, 1993, in the proceedings, been vacated in accordance with § 11-3-16 or 11-3-17 is hereby declared to be, and to have been, a valid vacation of the plat, or any portion or part thereof, and the proprietors of the lots so vacated may inclose the streets, alleyways, common easements, and public grounds adjoining such vacated lots, and all public rights thereto divested.

If any person has any vested right in any property by reason of any plat vacation referred to in this section, if no action or proceeding to enforce such right was commenced prior to July 1, 1995, such right shall be forever barred. No action or proceeding so brought is of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1995, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1964, ch 230, § 1; SL 1980, ch 109; SL 1993, ch 106, § 3.



§ 11-3-20 General procedure for vacation of plats--Supplemental to vacation byinstrument.

11-3-20. General procedure for vacation of plats--Supplemental to vacation by instrument. Sections 11-3-20.1, 11-3-20.2, 11-3-21.1, 11-3-22.1, 11-3-23.1, and 11-3-24.1, are prescribed as the procedures to be followed for the vacation of part or all of any recorded plat of the State of South Dakota. Said sections are intended as supplemental to § 11-3-16 and only direct the procedure to be followed where and when the facts and conditions, at the time of vacation, are other than as specifically set forth in § 11-3-16.

Source: SL 1947, ch 212; SL 1953, ch 266, § 1; SDC Supp 1960, § 45.2815 (6); SL 1974, ch 109, § 1.



§ 11-3-20.1 Vacation procedure within planning commission jurisdiction.

11-3-20.1. Vacation procedure within planning commission jurisdiction. If a plat sought to be vacated lies within the platting jurisdiction of a municipality or county which has in existence a statutory planning commission, said plat may be vacated pursuant to the procedures outlined in §§ 11-3-20.2 to 11-3-20.4, inclusive.

Source: SL 1974, ch 109, § 3; SL 1979, ch 93, § 12.



§ 11-3-20.2 New plat vacating prior plats--References to prior plats.

11-3-20.2. New plat vacating prior plats--References to prior plats. The new plat shall specifically describe all previous plats sought to be vacated including the book and page or document number of all existing plats in the register of deeds office. The new plat shall specifically state that all previous plats so listed are to be vacated in whole or in part. The new plat shall comply with the public highway provisions of § 11-3-17.

Source: SL 1974, ch 109, § 4; SL 1979, ch 93, § 13.



§ 11-3-20.3 Information required for vacation and replatting.

11-3-20.3. Information required for vacation and replatting. Upon receipt of a plat, as described in § 11-3-20.2, by the planning commission of any municipality or county, the planning commission shall require that the person seeking the vacation and replat provide the following information:

(1) The names and addresses of the record owner of the plat or part thereof sought to be vacated and the names and addresses of the record owners of property adjacent to or solely served by any streets, if any, included in the plat to be vacated,

(2) The legal description of the same,

(3) The names of the legal voters, residing upon the same,

(4) The character and use of the same,

(5) A description of any public highway located there,

(6) Any other facts pertinent to the application, including any facts necessary by municipal or county ordinance for the recordation of any plat.
Source: SL 1974, ch 109, § 5; SL 1979, ch 93, § 14.



§ 11-3-20.4 Recording of new plat on approval--Vacation of prior plats.

11-3-20.4. Recording of new plat on approval--Vacation of prior plats. Upon approval of the final plat, submitted under the provisions of § 11-3-20.1 or 11-3-20.2, by the governing body of the municipality or county, said plat shall be filed in the office of the register of deeds of the county wherein the property is located. The register of deeds shall record said plat and shall vacate all previous plats in the same manner as prescribed by § 11-3-18.

Source: SL 1974, ch 109, § 6; SL 1979, ch 93, § 15.



§ 11-3-21 Repealed.

11-3-21. Repealed by SL 1988, ch 128, § 5



§ 11-3-21.1 Filing of petition for vacation of plat--Contents.

11-3-21.1. Filing of petition for vacation of plat--Contents. Any person interested in the vacation of part or all of any recorded plat that lies outside a municipality may file a petition in the office of the county auditor for the county where the platted property is situated containing:

(1) The names and addresses of the record owner of the plat or part thereof sought to be vacated;

(2) The legal description of the plat;

(3) The names of the legal voters residing upon the plat;

(4) The character and use of the plat;

(5) A description of any public highway located there;

(6) Any other facts pertinent to the application.
Source: SL 1988, ch 128, § 1.



§ 11-3-22 Repealed.

11-3-22. Repealed by SL 1988, ch 128, § 6



§ 11-3-22.1 Setting of time and place for hearing on petition--Notice by publication.

11-3-22.1. Setting of time and place for hearing on petition--Notice by publication. The board of county commissioners shall set a time and place for a hearing on a petition filed pursuant to § 11-3-21.1. The hearing shall be held within thirty days of when the petition is filed. The board shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the county.

Source: SL 1988, ch 128, § 2; SL 1999, ch 65, § 9.



§ 11-3-23 Repealed.

11-3-23. Repealed by SL 1988, ch 128, § 7



§ 11-3-23.1 Grant of petition by board of county commissioners--Payment of propertytaxes.

11-3-23.1. Grant of petition by board of county commissioners--Payment of property taxes. If after the hearing required by § 11-3-22.1, the board of county commissioners determines that the granting of the petition will not abridge or destroy any of the rights and privileges of other proprietors of such plat and will not authorize the closing or obstruction of any public highway laid out according to law, it may vacate the plat specified in the petition. All property taxes on such plat shall be paid before it may be vacated.

Source: SL 1988, ch 128, § 3.



§ 11-3-24 Repealed.

11-3-24. Repealed by SL 1988, ch 128, § 8



§ 11-3-24.1 Filing and recording of decision.

11-3-24.1. Filing and recording of decision. The board of county commissioners shall file a certified copy of their decision in the office of the register of deeds. The register of deeds shall record such decision pursuant to § 11-3-18.

Source: SL 1988, ch 128, § 4.



§ 11-3-25 Repealed.

11-3-25. Repealed by SL 1988, ch 128, § 9



§ 11-3-26 Replatting after vacation of plat.

11-3-26. Replatting after vacation of plat. The owner of any land within any plat vacated pursuant to this chapter may cause the same to be again platted in the manner provided for the original platting of townsites, additions, and subdivisions.

Source: SL 1887, ch 109, § 5; CL 1887, § 1113; RPolC 1903, § 1507; RC 1919, § 6554; SDC 1939, § 45.2814.






Chapter 04 - Municipal Planning And Zoning

§ 11-4-1 Regulatory powers of municipality.

11-4-1. Regulatory powers of municipality. For the purpose of promoting health, safety, or the general welfare of the community the governing body of any municipality may regulate and restrict the height, number of stories, and size of buildings and other structures; the percentage of lot that may be occupied; the size of the yards, courts, and other open spaces; the density of population; and the location and use of buildings, structures, and land for trade, industry, residence, flood plain, or other purposes. A municipality may enter into an agreement with any landowner specifying the conditions under which the landowner's property may be developed.

Source: SDC 1939, § 45.2601; SL 1974, ch 111; SL 1982, ch 55, § 2; SL 2000, ch 69, § 53; SL 2004, ch 102, § 1.



§ 11-4-1.1 Definition of terms.

11-4-1.1. Definition of terms. The definitions set forth in § 11-6-1 shall be applicable to this chapter.

Source: SL 1975, ch 114, § 1.



§ 11-4-2 Division of municipality into districts--District regulations--Uniformity withindistrict.

11-4-2. Division of municipality into districts--District regulations--Uniformity within district. For any or all of said purposes the governing body may divide the municipality into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of this chapter; and within such districts it may regulate and restrict the erection, construction, reconstruction, alteration, repair, or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations in one district may differ from those in other districts.

Source: SL 1927, ch 176, § 2; SDC 1939, § 45.2602.



§ 11-4-3 Comprehensive plan required--Purposes of plan--Factors considered in regulations.

11-4-3. Comprehensive plan required--Purposes of plan--Factors considered in regulations. Such regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the streets; to secure safety from fire, panic, and other dangers; to promote health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population; to facilitate the adequate provision of transportation, water, sewerage, schools, parks, and other public requirements.

Such regulations shall be made with reasonable consideration, among other things, to the character of the district, and its peculiar suitability for particular uses, and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout such municipality.

Source: SL 1927, ch 176, § 3; SDC 1939, § 45.2603.



§ 11-4-3.1 Temporary zoning ordinance--Adoption--Purpose--Hearing and notice--Duration andrenewal.

11-4-3.1. Temporary zoning ordinance--Adoption--Purpose--Hearing and notice--Duration and renewal. If a municipality is conducting or in good faith intends to conduct studies within a reasonable time or has held or is holding a hearing for the purpose of considering a comprehensive plan, the city council in order to protect the public health, safety, and general welfare may adopt as emergency measures a temporary zoning ordinance and map, and a temporary subdivision ordinance, the purposes of which are to classify and regulate uses and related matters as constitutes the emergency. Before adoption or renewal of the emergency measure, the council shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the municipality. Any emergency ordinance is limited to one year from the date it becomes effective and may be renewed for one year. In no case may the ordinance be in effect for more than two years.

Source: SL 1975, ch 114, § 2; SL 1999, ch 65, § 10; SL 2000, ch 69, § 54.



§ 11-4-4 Notice and hearing of proposed zoning ordinance required.

11-4-4. Notice and hearing of proposed zoning ordinance required. The governing body may adopt a zoning ordinance. Before adoption or renewal of the ordinance, the council shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the municipality. Any interested person shall be given a full, fair, and complete opportunity to be heard at the hearing, and the governing body may refuse or adopt the ordinance, with or without amendment.

Source: SDC 1939, § 45.2604; SL 1949, ch 192; SL 1972, ch 72, § 2; SL 1982, ch 60, § 9; SL 1999, ch 65, § 11; SL 2000, ch 69, § 55.



§ 11-4-4.1 Ordinance authorizing conditional use of real property--Content--Approval ordisapproval of request.

11-4-4.1. Ordinance authorizing conditional use of real property--Content--Approval or disapproval of request. A municipal zoning ordinance adopted pursuant to this chapter that authorizes a conditional use of real property shall specify the approving authority, each category of conditional use requiring such approval, the zoning districts in which a conditional use is available, and the criteria for evaluating each conditional use. The approving authority shall consider the stated criteria, the objectives of the comprehensive plan, and the purpose of the zoning ordinance and its relevant zoning districts when making a decision to approve or disapprove a conditional use request.

Source: SL 2004, ch 103, § 1.



§ 11-4-4.2 Conditional use defined.

11-4-4.2. Conditional use defined. A conditional use is any use that, owing to certain special characteristics attendant to its operation, may be permitted in a zoning district subject to the evaluation and approval by the approving authority specified in § 11-4-4.1. A conditional use is subject to requirements that are different from the requirements imposed for any use permitted by right in the zoning district.

Source: SL 2004, ch 103, § 2.



§ 11-4-5 Reading, passage and publication of ordinance--Protest by landowners in district--Flood plain ordinance not subject to protest.

11-4-5. Reading, passage and publication of ordinance--Protest by landowners in district--Flood plain ordinance not subject to protest. If a zoning ordinance is adopted, the ordinance is subject to the provisions of § 9-19-7 as a comprehensive regulation unless the referendum is invoked, or unless a written protest is filed with the auditor or clerk, signed by at least forty percent of the owners of equity in the lots included in any proposed district and the lands within two hundred fifty feet from any part of the proposed district. A corporation is construed to be a sole owner, and if parcels of land are in the name of more than one person, ownership representation is in proportion to the number of signers who join in the petition in relation to the number of owners. If a protest is filed, the ordinance does not become effective unless the ordinance is approved by two-thirds of the governing body of the municipality. The protest provisions of this section do not apply to any ordinance regulating or establishing flood plain areas.

Source: SDC 1939, § 45.2604; SL 1949, ch 192; SL 1974, ch 112; SL 1975, ch 115; SL 1998, ch 75, § 1; SL 1999, ch 65, § 12; SL 2000, ch 69, § 56.



§ 11-4-6 Conflict with other regulations--More stringent regulations govern.

11-4-6. Conflict with other regulations--More stringent regulations govern. Whenever the regulations made under authority of this chapter require a greater width or size of yards, courts, or other open spaces, or require a lower height of building or less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under authority of this chapter shall govern.

Wherever the provisions of any other statute or local ordinance or regulation require a greater width or size of yards, courts, or other open spaces, or require a lower height of building or a less number of stories, or other higher standards than are required by the regulations made under authority of this chapter, the provisions of such statute or local ordinance or regulation shall govern.

Source: SL 1927, ch 176, § 9; SDC 1939, § 45.2610.



§ 11-4-7 Proceedings by municipal authorities to prevent violation of regulations.

11-4-7. Proceedings by municipal authorities to prevent violation of regulations. In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted, or maintained, or any building, structure, or land is used in violation of this chapter or of any ordinance or other regulation made under authority conferred thereby, the proper local authorities of the municipality, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance, or use, to restrain, correct, or abate such violation, to prevent the occupancy of said building, structure, or land, or to prevent any illegal act, conduct, business, or use in or about such premises.

Source: SL 1927, ch 176, § 8; SDC 1939, § 45.2609.



§ 11-4-8 Changes in regulations--Notice and procedure.

11-4-8. Changes in regulations--Notice and procedure. Regulations, restrictions, and boundaries adopted pursuant to this chapter may be amended, supplemented, changed, modified, or repealed. Any such modification or repeal shall be proposed in an ordinance presented to the governing body for adoption in the same manner and upon the same notice as required for the adoption of the original ordinance. However, amendments or additions to a subdivision or zoning ordinance may be published without republishing the full ordinance if the section or subsection of the ordinance containing the change is published in its entirety.

Source: SDC 1939, § 45.2605; SL 1941, ch 201; SL 1987, ch 116; SL 2000, ch 69, § 57.



§ 11-4-9 Requiring consent of landowners to change in zoning ordinance.

11-4-9. Requiring consent of landowners to change in zoning ordinance. The governing body may by ordinance require as a condition precedent to the introduction of any ordinance proposing changes in the zoning ordinance that there be first filed with the city auditor, finance officer, or clerk the written consent of the owners of not exceeding sixty percent of the aggregate area having the right of protest against such proposed ordinance if adopted, determined as provided by § 11-4-5.

Source: SDC 1939, § 45.2605 as added by SL 1941, ch 201; SL 2000, ch 69, § 58.



§ 11-4-10 Referendum and protests against changes in zoning ordinance.

11-4-10. Referendum and protests against changes in zoning ordinance. The referendum and the right of protest may be invoked against an ordinance making changes in the zoning ordinance in like manner as against the original ordinance.

Source: SL 1927, ch 176, § 5; SL 1927 (SS), ch 18, § 2; SDC 1939, § 45.2605; SL 1941, ch 201.



§ 11-4-11 Appointment of planning and zoning commission--Same as city planning and zoningcommission.

11-4-11. Appointment of planning and zoning commission--Same as city planning and zoning commission. In order to avail itself of the powers conferred by this chapter, the governing body shall appoint a commission to be known as the planning and zoning commission to recommend the boundaries of the zoning districts and appropriate regulations to be enforced therein.

The planning and zoning commission provided herein shall be the same planning and zoning commission provided under the provisions of chapter 11-6.

Source: SL 1927, ch 176, § 6; SDC 1939, § 45.2606; SL 1975, ch 114, § 3.



§ 11-4-12 Planning and zoning commission--Hearings and notice--Final recommendation.

11-4-12. Planning and zoning commission--Hearings and notice--Final recommendation. The planning and zoning commission, when appointed, shall hold public hearings, subject to the same notice requirements as provided in § 11-4-4, before submitting its recommendation, and the governing body may not hold its public hearings or take action until it has received the recommendation of the commission.

Source: SDC 1939, § 45.2606; SL 1975, ch 114, § 4; SL 2000, ch 69, § 59.



§ 11-4-13 Board of adjustment to be provided--Planning and zoning commission as adjustmentboard--Power to grant variances.

11-4-13. Board of adjustment to be provided--Planning and zoning commission as adjustment board--Power to grant variances. Except as otherwise provided by § 11-4-24, the governing body shall provide for the appointment of a board of adjustment, or for the planning and zoning commission to act as a board of adjustment, and in the regulations and restrictions adopted pursuant to the authority of this chapter, shall provide that the board of adjustment may, in appropriate cases and subject to appropriate conditions and safeguards, grant variances to the terms of the ordinance.

Source: SDC 1939, § 45.2607; SL 1975, ch 114, § 5; SL 2000, ch 69, § 60.



§ 11-4-14 Appointment and terms of board of adjustment other than commission--Removal--Vacancies--Alternates.

11-4-14. Appointment and terms of board of adjustment other than commission--Removal--Vacancies--Alternates. A board of adjustment, other than the planning and zoning commission acting as a board of adjustment, consists of five members, each to be appointed for a term of three years and removable for cause by the appointing authority upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant. The appointing authority may also appoint a first alternate and a second alternate for a term of three years each. If a member is unable to attend a meeting, the first alternate, or second alternate, in turn, shall serve in the member's place.

Source: SDC 1939, § 45.2607; SL 1975, ch 114, § 6; SL 1984, ch 105; SL 2000, ch 69, § 61.



§ 11-4-15 Meetings of board of adjustment--Administration of oaths and attendance ofwitnesses.

11-4-15. Meetings of board of adjustment--Administration of oaths and attendance of witnesses. Meetings of the board of adjustment shall be held at the call of the chairman and at such other times as the board may determine. Such chairman or, in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All meetings of such board shall be open to the public.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607.



§ 11-4-16 Minutes and records of board of adjustment--Destruction of records.

11-4-16. Minutes and records of board of adjustment--Destruction of records. The board of adjustment shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board and shall be a public record. However, the board of adjustment may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607; SL 1981, ch 45, § 13.



§ 11-4-17 Appeals to board of adjustment--Exceptions and variances.

11-4-17. Appeals to board of adjustment--Exceptions and variances. The board of adjustment may:

(1) Hear and decide appeals where it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of this chapter or of any ordinance adopted pursuant to this chapter;

(2) Authorize upon appeal in specific cases such variance from terms of the ordinance not contrary to the public interest, if, owing to special conditions, a literal enforcement of the provisions of the ordinance will result in unnecessary hardship and so that the spirit of the ordinance is observed and substantial justice done.
Source: SDC 1939, § 45.2607; SL 2000, ch 69, § 62.



§ 11-4-18 Rules of board of adjustment.

11-4-18. Rules of board of adjustment. The board of adjustment shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this chapter.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607.



§ 11-4-19 Taking of appeals to board of adjustment--Notice--Transmittal of papers to board.

11-4-19. Taking of appeals to board of adjustment--Notice--Transmittal of papers to board. Appeals to the Board of Adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the municipality affected by any decision of the administrative officer. Such appeal shall be taken within a reasonable time, as provided by the rules of such board, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607.



§ 11-4-20 Stay of proceedings by appeal to board of adjustment--Certificate of imminent perilto life or property--Restraining order staying proceedings.

11-4-20. Stay of proceedings by appeal to board of adjustment--Certificate of imminent peril to life or property--Restraining order staying proceedings. An appeal to the board of adjustment stays all proceedings in the action appealed from, unless the officer from whom the appeal is taken shall file a certificate that by reason of facts stated in the certificate a stay would in his opinion cause imminent peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record, on application, on notice to the officer from whom the appeal is taken and on due cause shown.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607.



§ 11-4-21 Notice and hearing by board of adjustment--Hearing open to public.

11-4-21. Notice and hearing by board of adjustment--Hearing open to public. The board of adjustment shall hold at least one public hearing of the appeal. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the municipality, and due notice shall be given to the parties in interest. The board shall decide the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney.

Source: SDC 1939, § 45.2607; SL 1999, ch 65, § 13.



§ 11-4-22 Disposition of appeals by board of adjustment.

11-4-22. Disposition of appeals by board of adjustment. In exercising the powers mentioned in § 11-4-17, the board of adjustment may, in conformity with the provisions of this chapter, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607.



§ 11-4-23 Vote required to reverse or to grant exception or variance.

11-4-23. Vote required to reverse or to grant exception or variance. The concurring vote of at least two-thirds of the members of the board of adjustment is necessary to reverse any order, requirement, decision, or determination of the administrative officer, or to decide in favor of the applicant on any matter upon which the board of adjustment is required to pass under any ordinance, or to effect any variation in an ordinance.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607; SL 1975, ch 114, § 7; SL 2006, ch 65, § 1.



§ 11-4-24 Governing body acting as board of adjustment--Chairman of board--Vote requiredfor reversal, exception or variance.

11-4-24. Governing body acting as board of adjustment--Chairman of board--Vote required for reversal, exception or variance. In lieu of appointing the board of adjustment provided by § 11-4-13 the governing body of any municipality having adopted and in effect a zoning ordinance may act as and perform all the duties and exercise the powers of such board of adjustment. The mayor or president of the board of trustees shall be chairman of the board of adjustment as so composed. The concurring vote of at least two-thirds of the members of such board as so composed shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, or to decide in favor of the appellant on any matter upon which it is required to pass under any zoning ordinance, or to effect any variation in such ordinance.

Source: SL 1941, ch 202; SDC Supp 1960, § 45.2607-1.



§ 11-4-25 Petition to court alleging illegality of decision by Board of Adjustment--Time offiling.

11-4-25. Petition to court alleging illegality of decision by Board of Adjustment--Time of filing. Any person or persons, jointly or severally, aggrieved by any decision of the Board of Adjustment, or any taxpayer, or any officer, department, board, or bureau of the municipality, may present to a court of record a petition duly verified, setting forth that such decision is illegal, in whole or in part, specifying the grounds of the illegality. Such petition shall be presented to the court within thirty days after the filing of the decision in the office of the board.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2608.



§ 11-4-26 Writ of certiorari to review decision of board--Time of return--Restraining order tostay proceedings.

11-4-26. Writ of certiorari to review decision of board--Time of return--Restraining order to stay proceedings. Upon the presentation of such petition the court may allow a writ of certiorari directed to the board of adjustment to review such decision of the board of adjustment and shall prescribe therein the time within which a return thereto must be made and served upon the relator's attorney, which shall not be less than ten days and may be extended by the court.

The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board and on due cause shown, grant a restraining order.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2608.



§ 11-4-27 Certified copies returned on certiorari--Contents of return.

11-4-27. Certified copies returned on certiorari--Contents of return. The board of adjustment shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified copies thereof, or of such portions thereof as may be called for by such writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2608.



§ 11-4-28 Evidence heard by court on certiorari--Referee.

11-4-28. Evidence heard by court on certiorari--Referee. If upon the hearing it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take evidence, or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2608.



§ 11-4-29 Disposition by court on certiorari--Costs.

11-4-29. Disposition by court on certiorari--Costs. The court may reverse or affirm, wholly or partly, or may modify the decision brought up for review.

Costs shall not be allowed against the board of adjustment unless it shall appear to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision appealed from.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2608.



§ 11-4-30 Cement Plant Commission property zoned as private business.

11-4-30. Cement Plant Commission property zoned as private business. All real property owned, leased, or otherwise held by the State of South Dakota by and through the South Dakota State Cement Plant Commission as of December 28, 2000, is hereby zoned to conform to its use as of December 28, 2000, as if it were owned, operated, and used by a private business, and all applicable municipal and county records shall be revised accordingly.

Source: SL 2000 (SS), ch 4, § 4.






Chapter 05 - Restrictive Contracts And Declarations

§ 11-5-1 Buildings, space requirements, and uses subject to regulation and restriction bydeclaration or contract of landowners in first or second class municipality.

11-5-1. Buildings, space requirements, and uses subject to regulation and restriction by declaration or contract of landowners in first or second class municipality. It shall be lawful for the owner or owners of any real property situated in any first or second class municipality within this state to regulate and restrict by declaration or contract, as provided in § 11-5-2, the height, number of stories, and size of buildings and other structures, and the nature of other improvements to be erected or made upon property belonging to such property owner or owners, and also to regulate and restrict as to such property the percentage of the lot or parcel that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industrial, residence, or other purposes, and to regulate and restrict upon such land the construction, reconstruction, alteration, repair, or use of buildings, structures, or land.

Source: SL 1925, ch 243, § 1; SDC 1939, § 45.2611; SL 1992, ch 60, § 2.



§ 11-5-2 Execution, filing and recording of declaration or contract of landowners--Homestead.

11-5-2. Execution, filing and recording of declaration or contract of landowners--Homestead. Any property owner desiring to exercise the powers conferred by § 11-5-1 shall enter into a declaration or contract in writing specifying the regulations and restrictions which the property owner may desire to impose upon the property owned by him. The declaration or contract shall be signed by the property owner executing the same and acknowledged by the property owner who shall, within thirty days after the execution and acknowledgment of the declaration or contract, record the same in the office of the register of deeds of the county in which the land affected is situated. If required by the municipal governing body, within thirty days after the recording, a copy, certified by the register of deeds, shall be filed with the auditor of the first or second class municipality in which the land is situated. Any declaration or contract covering a homestead shall be executed and acknowledged by both the owner and the spouse of the owner.

Source: SL 1925, ch 243, § 2; SDC 1939, § 45.2612; SL 1980, ch 108; SL 1992, ch 60, § 2.



§ 11-5-3 Remedies for enforcement of declaration or contract--Action maintained by first orsecond class municipality.

11-5-3. Remedies for enforcement of declaration or contract--Action maintained by first or second class municipality. After the execution, recording, and filing of any declaration or contract executed pursuant to §§ 11-5-1 and 11-5-2, the terms and conditions of the same may be enforced by action at law or by suit in equity brought by any person possessing any interest in the land affected by such declaration or contract or in any part of such land, or such action or suit may be maintained by the first or second class municipality within which such land is situated.

Source: SL 1925, ch 243, § 5; SDC 1939, § 45.2614; SL 1992, ch 60, § 2.



§ 11-5-4 Duration of restrictions by declaration or contract.

11-5-4. Duration of restrictions by declaration or contract. The restrictions authorized by §§ 11-5-1 and 11-5-2 shall continue in force for such period as may be prescribed in such declaration or contract but not exceeding twenty-five years from the date of such declaration or contract.

Source: SL 1925, ch 243, § 3; SDC 1939, § 45.2612.



§ 11-5-5 Superior right of first or second class municipality to exercise zoning powers.

11-5-5. Superior right of first or second class municipality to exercise zoning powers. The authority granted by § 11-5-1 and any declaration or contract made thereunder, shall be subject to the right of the first or second class municipality to exercise the powers and authorities conferred under chapter 11-4 at any time the municipality may elect to exercise such authority.

Source: SDC 1939, § 45.2611; SL 1992, ch 60, § 2.



§ 11-5-6 Revocation of declaration or contract--Execution by successor in interest required--Approval by municipal governing body required.

11-5-6. Revocation of declaration or contract--Execution by successor in interest required--Approval by municipal governing body required. Any declaration or contract made pursuant to §§ 11-5-1 and 11-5-2 may be revoked and canceled only by the execution by the persons executing the same of a deed of revocation, which deed of revocation shall be acknowledged and recorded in the office of the register of deeds and a copy thereof filed in the office of the city auditor as provided in case of the original declaration or contract. In case any property owner signing such declaration or contract shall have died or shall have parted with his interest in the real property affected or any part thereof, such deed of revocation shall not be valid until executed by all persons having an interest in such real property as successors in interest to the person or persons executing such declaration or contract, and such deed of revocation shall not go into force or effect until after the same shall have been approved by a resolution duly adopted by the governing body of the first or second class municipality within which such land is situated.

Source: SL 1925, ch 243, § 4; SDC 1939, § 45.2613; SL 1992, ch 60, § 2.






Chapter 06 - Comprehensive City Planning

§ 11-6-1 Definition of terms.

11-6-1. Definition of terms. Terms used in this chapter mean:

(1) "Commission," "planning and zoning commission," or "planning commission," any city planning and zoning commission created under the terms of this chapter;

(2) "Comprehensive plan," any document which describes in words, and may illustrate by maps, plats, charts, and other descriptive matter, the goals, policies, and objectives of the municipality to interrelate all functional and natural systems and activities relating to the development of the territory under its jurisdiction;

(3) "Council," the chief legislative body or governing body of the municipality;

(4) "Mayor," the chief executive of the municipality, whether the official designation of such official be mayor, city manager, or otherwise;

(5) "Municipality" or "city," any incorporated city or town;

(6) Deleted by SL 2000, ch 69, § 63;

(7) "Street," any street, avenue, boulevard, road, lane, alley, or other roadway;

(8) "Subdivision," the division of any tract or parcel of land into two or more lots, sites, or other division for the purpose, whether immediate or future, of sale or building development and includes resubdivision. This definition does not apply to the conveyance of a portion of any previously platted tract, parcel, lot, or site if the conveyance does not cause the tract, parcel, lot, or site from which the portion is severed to be in violation of any existing zoning ordinance or subdivision regulation applying to such tract, parcel, lot, or site;

(9) "Subdivision ordinance," any ordinance adopted by the municipality to regulate the subdivision of land so as to provide coordination of streets with other subdivisions and the major street plan, adequate areas set aside for public uses, water and sanitation facilities, drainage and flood control, and conformity with the comprehensive plan;

(9A) "Temporary zoning or subdivision ordinance," an ordinance adopted as an emergency measure for a limited duration;

(10) "Zoning map," any map adopted as an ordinance by the municipality that delineates the extent of each district or zone established in the zoning ordinance;

(11) "Zoning ordinance," any ordinance adopted by the municipality to implement the comprehensive plan by regulating the location and use of buildings and uses of land.
Source: SL 1949, ch 198, § 1; SDC Supp 1960, § 45.3301; SL 1966, ch 145; SL 1975, ch 116, § 1; SL 1975, ch 117; SL 2000, ch 69, § 63.



§ 11-6-2 Planning and zoning commission required in municipality--Comprehensive planto be effected.

11-6-2. Planning and zoning commission required in municipality--Comprehensive plan to be effected. For the purpose of promoting the health, safety, and general welfare of the municipality, each municipality of the state shall provide by ordinance for a planning and zoning commission, including the appropriation of money to a fund for the expenditures of such commission and to provide by ordinance the qualifications of the members, mode of appointment, tenure of office, compensation, powers, duties of and rules governing such board. Municipalities shall, as soon as possible, make, adopt, amend, extend, add to or carry out a general municipal plan of development, such plan to be referred to as the comprehensive plan.

Source: SDCL, § 11-6-2 as enacted by SL 1975, ch 116, § 2; SL 1995, ch 49, § 21.



§ 11-6-3 Contract for county planning and zoning services--Fees--Powers of countycommission--Designation of planning commission--Contracts for special services.

11-6-3. Contract for county planning and zoning services--Fees--Powers of county commission--Designation of planning commission--Contracts for special services. The governing body of any municipality may contract with the board of county commissioners for planning and zoning services to be provided by the county, and the contract may provide that the municipality shall pay such fees as are agreed for the services performed. Under the provisions of the contract the municipal governing body may authorize the county planning and zoning commission, on behalf of the municipality, to exercise any of the powers otherwise granted to municipal planning and zoning commissions under this chapter and chapter 11-4. The contract between the governing body of the municipality and the county may provide among other things for joint county-municipal planning activities, or it may designate the county planning commission as the planning commission for the municipality. The municipality may also contract with a planning agency, authority or commission, or with planning consultants, or with other specialists for such services as it requires.

Source: SDCL, § 11-6-3 as enacted by SL 1975, ch 116, § 3; SL 1992, ch 60, § 2; SL 1998, ch 76, § 1.



§ 11-6-4 Repealed.

11-6-4. Repealed by SL 1995, ch 49, § 22



§ 11-6-4.1 Temporary addition to planning commission of resident of affected outside area.

11-6-4.1. Temporary addition to planning commission of resident of affected outside area. For the purpose of carrying out any of the provisions of §§ 11-6-26 to 11-6-38, inclusive, the city council may temporarily add as a member of the city planning and zoning commission a resident of the area to be affected by proposed municipal zoning and subdivision ordinances outside the corporate limits of the municipality.

Source: SL 1975, ch 116, § 17; SL 2000, ch 69, § 64.



§ 11-6-4.2 Repealed.

11-6-4.2. Repealed by SL 2003, ch 77, § 2



§ 11-6-5 , 11-6-6. Repealed.

11-6-5, 11-6-6. Repealed by SL 1995, ch 49, §§ 23, 24



§ 11-6-7 Employees appointed by city council--Contracts for special services.

11-6-7. Employees appointed by city council--Contracts for special services. The city council may appoint such employees as it may deem necessary for its work, whose appointment, promotion, demotion, and removal shall be subject to the same provisions of law, including civil service regulations, as govern other corresponding civil employees of the municipality. The city council may also contract with city planners, engineers, architects, and other consultants as well as federal, state, and local agencies for such services as it may require.

Source: SL 1949, ch 198, § 4; SDC Supp 1960, § 45.3304; SL 1966, ch 145; SL 1975, ch 116, § 4.



§ 11-6-8 Information furnished by public officials--Examinations and surveys--Generalpowers of commission.

11-6-8. Information furnished by public officials--Examinations and surveys--General powers of commission. All public officials shall, upon request, furnish to the planning commission, within a reasonable time, such available information as it may require for its work. The commission, its members, and employees, in the performance of its functions, may, after thirty days' written notice by certified mail to the landowner, enter upon any land, make examinations and surveys, and place and maintain necessary monuments and marks thereon. In general, the commission has all powers necessary to enable it to fulfill and perform its functions, promote municipal planning, or carry out all the purposes of this chapter.

Source: SL 1949, ch 198, § 8; SDC Supp 1960, § 45.3308; SL 1966, ch 145; SL 1999, ch 67, § 1.



§ 11-6-9 Expenditures of planning and zoning commission--Funds, equipment andaccommodations.

11-6-9. Expenditures of planning and zoning commission--Funds, equipment and accommodations. The expenditures of the planning and zoning commission, exclusive of those made from funds received by gift, shall be within the amounts appropriated for the purpose by the municipal governing body. The municipal governing body shall provide the funds, equipment and accommodations necessary for the planning and zoning commission's work. The municipal governing body may include in such appropriation funds to provide compensation for members of the planning and zoning commission.

Source: SL 1949, ch 198, § 4; SDC Supp 1960, § 45.3304; SL 1966, ch 145; SL 1985, ch 100.



§ 11-6-10 Territorial extent of powers granted by chapter--Electrical service areas notaffected.

11-6-10. Territorial extent of powers granted by chapter--Electrical service areas not affected. The legislative body of an incorporated municipality and a board of county commissioners may jointly exercise the comprehensive planning and zoning powers granted in this chapter and chapters 11-2 and 11-4 in a joint jurisdictional area beyond the municipal corporate limits. The joint jurisdictional area, not to exceed six miles, shall be delineated in a comprehensive plan but in no instance may the area extend beyond a line equidistant from the corporate limits of any other municipality unless otherwise agreed to by a majority vote of the governing body of each municipality having a planning commission. Nothing contained in this chapter may be construed to amend or repeal any provisions of chapter 49-34A.

The county and city planning commissions shall meet jointly and hold at least one public hearing on the comprehensive plan. Notice of the time and place of the hearing shall be given once by either the city or county at least ten days in advance by publication in a legal newspaper. Following the public hearing, each planning commission shall submit a recommendation to their respective governing body.

Source: SDC Supp 1960, § 45.3305 as added by SL 1966, ch 145; SL 1975, ch 116, § 5; SL 2003, ch 77, § 3.



§ 11-6-11 Territorial extent of general zoning powers--Express provision as to extraterritorialoperation--Division of overlapping extraterritorial zones.

11-6-11. Territorial extent of general zoning powers--Express provision as to extraterritorial operation--Division of overlapping extraterritorial zones. The governing bodies shall meet jointly and hold at least one public hearing to consider the recommendations of the planning commissions on the comprehensive plan for the joint jurisdictional area. Notice of the time and place of the hearing shall be given once by either the city or county at least ten days in advance by publication in a legal newspaper. Adoption of the comprehensive plan shall be by resolution of each governing body. Such action is subject to §§ 11-6-18.2 and 11-2-21.

Source: SDC Supp 1960, § 45.3318 as enacted by SL 1966, ch 145; SL 1975, ch 116, § 6; SL 1992, ch 60, § 2; SL 2003, ch 77, § 4.



§ 11-6-12 Joint zoning in concurrent jurisdiction of first or second class municipality andcounty--Recommendation of each planning commission required--Time allowedfor recommendation.

11-6-12. Joint zoning in concurrent jurisdiction of first or second class municipality and county--Recommendation of each planning commission required--Time allowed for recommendation. Following adoption of a comprehensive plan by the governing bodies, the city and county planning commissions may prepare zoning regulations for all property in the joint jurisdictional area consistent with the comprehensive plan. The regulations shall delineate the authority of the governing bodies over all zoning matters pertaining to the joint jurisdictional area. Such regulations may include relinquishment by the county of some or all of its zoning authority within the joint jurisdictional area. In those instances where a county has granted to a municipality sole zoning authority beyond said municipality's existing corporate limits, the notice and public hearing requirements of chapter 11-4 shall apply.

The county and city planning commissions shall meet jointly and hold at least one public hearing on the zoning regulations. Notice of the time and place of the hearing shall be given once by either the city or county at least ten days in advance by publication in a legal newspaper. Following the public hearing, each planning commission shall submit a recommendation to each respective governing body.

Source: SDC Supp 1960, § 45.3319 as enacted by SL 1966, ch 145; SL 1975, ch 116, § 7; SL 1992, ch 60, § 2; SL 2003, ch 77, § 5.



§ 11-6-12.1 Joint meeting to act on recommendations--County concurrence required formunicipal extraterritorial powers--Petition for relinquishment of zoningjurisdiction.

11-6-12.1. Joint meeting to act on recommendations--County concurrence required for municipal extraterritorial powers--Petition for relinquishment of zoning jurisdiction. Following notice and public hearing as required by §§ 11-2-19 and 11-4-4, the board of county commissioners and the municipal governing body shall meet jointly and take action upon the recommendations from the two planning commissions. The zoning regulations that apply in the joint jurisdictional area shall be adopted by ordinance of each governing body. The notice and public hearing requirements of this section apply to any proposed amendments to the zoning regulations. Any change in the zoning of property is subject to the requirements of §§ 11-2-19 and 11-2-28.1.

Source: SDCL, § 11-6-12 as added by SL 1975, ch 116, § 7; SL 1989, ch 124; SL 2003, ch 77, § 6.



§ 11-6-13 Repealed.

11-6-13. Repealed by SL 1975, ch 116, § 24



§ 11-6-13.1 Repealed.

11-6-13.1. Repealed by SL 2003, ch 77, § 7



§ 11-6-13.2 Referendum applicable--Time of election on referred measures.

11-6-13.2. Referendum applicable--Time of election on referred measures. The referendum provisions of chapter 11-2 shall apply to such zoning ordinances, provided however, that notwithstanding the provisions of § 11-2-22, if a referendum petition is filed with the county auditor, the question of adoption or rejection of the zoning ordinance shall be considered at a special election to be held for that purpose within sixty days after the filing of a petition; except that when such petition is filed within three months prior to the next primary or general election, whichever occurs first, such ordinance shall be submitted at such primary or general election if there is time to give notice thereof.

Source: SL 1975, ch 116, § 26.



§ 11-6-14 Preparation of comprehensive plan for municipal development--Contents of plan--Changes or additions.

11-6-14. Preparation of comprehensive plan for municipal development--Contents of plan--Changes or additions. It shall be a function and duty of the planning commission to propose a plan for the physical development of the municipality, including any areas outside the boundary and within its planning jurisdiction which, in the commission's judgment bear relation to the planning of the municipality. The comprehensive plan, with the accompanying maps, plats, charts and descriptive and explanatory matter, shall show the commission's recommendations for the said physical development and may include, among other things, the general location, character, and extent of streets, bridges, viaducts, parks, parkways, waterways and waterfront developments, playgrounds, airports, and other public ways, grounds, places and spaces; the general location of public schools, of public buildings and other public property; a zoning ordinance for the regulation of the height, area, bulk, location, and use of private and public structures and premises, and of population density as may be provided by law may be included as an adjunct to the comprehensive plan; the general location and extent of public utilities and terminals, whether publicly or privately owned, for water, light, power, heat, sanitation, transportation, communication, and other purposes; the acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment, or change of use of any of the foregoing public ways, grounds, places, spaces, buildings, properties, utilities, or terminals; the general location, character, layout, and extent of community centers and neighborhood units, and the general character, extent, and layout of the replanning of blighted districts and slum areas. The commission may from time to time propose amendments, extensions, or additions to the plan or carry any of the subject matter into greater detail.

Source: SL 1949, ch 198, § 5; SDC Supp 1960, § 45.3305; SL 1966, ch 145; SL 1975, ch 116, § 8.



§ 11-6-15 Surveys and studies in preparation of comprehensive plan--Purposes of plan.

11-6-15. Surveys and studies in preparation of comprehensive plan--Purposes of plan. In the preparation of the comprehensive plan, the planning commission shall make careful and comprehensive surveys and studies of the existing conditions and probable future growth of the municipality and its environs. The plan shall be made with the purpose of guiding and accomplishing a coordinated, adjusted, and harmonious development of the municipality, which will, in accordance with existing and future needs, best promote health, safety, morals, order, convenience, prosperity or the general welfare, as well as efficiency and economy in the process of development.

Source: SL 1949, ch 198, § 6; SDC Supp 1960, § 45.3306; SL 1966, ch 145.



§ 11-6-16 Plan proposed as a whole or in part.

11-6-16. Plan proposed as a whole or in part. The planning commission shall propose to the council the comprehensive plan as a whole by a single resolution, or, as the work of making the whole comprehensive plan progresses, may from time to time propose a part or parts thereof, any such part to correspond generally with one or more of the functional subdivisions of the subject matter of the plan.

Source: SL 1949, ch 198, § 7; SDC Supp 1960, § 45.3307; SL 1966, ch 145; SL 1975, ch 116, § 9.



§ 11-6-17 Public hearing required before recommendation of plan to council--Notice--Submission.

11-6-17. Public hearing required before recommendation of plan to council--Notice--Submission. Before recommendation to the council of the comprehensive plan or part thereof, the planning commission shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the municipality. The planning commission shall submit the recommended comprehensive plan or part thereof to the municipal council.

Source: SL 1949, ch 198, § 7; SDC Supp 1960, § 45.3307; SL 1966, ch 145; SL 1975, ch 116, § 10; SL 1983, ch 105, § 4; SL 1992, ch 60, § 2; SL 1999, ch 65, § 14.



§ 11-6-18 Vote required for adoption of plan--Notice and hearing--Reference to maps anddescriptive matters--Signature of mayor--Ordinance subject to publication andprotest provisions.

11-6-18. Vote required for adoption of plan--Notice and hearing--Reference to maps and descriptive matters--Signature of mayor--Ordinance subject to publication and protest provisions. The adoption by the municipal council of the plan or any part, amendment or additions, shall, following the same type of notice and public hearing as required by § 11-6-17, be by resolution carried by the affirmative votes of not less than a majority of all the members of the council. The resolution shall refer expressly to the maps, descriptive matter, and other matters intended by the council to form the whole or part of the plan, and the action taken shall be recorded on the adopted plan or part thereof, by the identifying signature of the mayor of the municipality. If a zoning ordinance is included as an adjunct to the comprehensive plan, or any part, amendment or addition, that zoning ordinance shall be subject to the provisions of § 11-4-5.

Source: SL 1949, ch 198, § 7; SDC Supp 1960, § 45.3307; SL 1966, ch 145; SL 1975, ch 116, § 11.



§ 11-6-18.1 Filing of action adopting comprehensive plan.

11-6-18.1. Filing of action adopting comprehensive plan. The action of the municipal council, in adopting the comprehensive plan, shall be filed with the auditor or clerk.

Source: SL 1975, ch 116, § 12; SL 1983, ch 105, § 5; SL 1992, ch 60, § 2.



§ 11-6-18.2 Summary of city council action to be published--Notice of public inspection.

11-6-18.2. Summary of city council action to be published--Notice of public inspection. A summary of the action of the city council shall be prepared by the city finance officer, auditor, clerk, or planning commission, reviewed by the city attorney, and published once in a legal newspaper of the municipality and take effect on the twentieth day after its publication. Any summary published under the provisions of this chapter shall contain a notification that the public may inspect the entire comprehensive plan or any part, adjunct, amendment, or additions to the comprehensive plan at the office of the city auditor or clerk during regular business hours.

Source: SL 1975, ch 116, § 12; SL 1992, ch 60, § 2; SL 1999, ch 65, § 15; SL 2012, ch 54, § 3.



§ 11-6-18.3 Referendum applicable to comprehensive plan--Revision of rejected plan--Adoption.

11-6-18.3. Referendum applicable to comprehensive plan--Revision of rejected plan--Adoption. The referendum provisions of §§ 9-20-6 to 9-20-16, inclusive, shall be applicable to the action of the city council. If the voters shall reject the proposed comprehensive plan, the city council may cause the planning and zoning commission to revise the plan or parts thereof and the council may adopt the same as revised and file and publish the same as required above.

Source: SL 1975, ch 116, § 12.



§ 11-6-19 to 11-6-23. Repealed.

11-6-19 to 11-6-23. Repealed by SL 2010, ch 71, §§ 1 to 5.



§ 11-6-24 Recommendation and adoption of building and setback regulations--Public hearingand notice required.

11-6-24. Recommendation and adoption of building and setback regulations--Public hearing and notice required. From and after the time when the city council of any municipality shall have adopted a comprehensive plan which includes at least a major street plan or shall have progressed in its comprehensive planning to the stage of the making and adoption of a major street plan, the planning commission may recommend and the city council is hereby authorized and empowered by ordinance to establish, regulate, and limit, and to change and amend, building or setback lines on such streets and to prohibit any new building being located within such building or setback lines. The regulations authorized by this section shall not be adopted, changed, or amended until a public hearing has been held thereon, following the same notice as provided in § 11-6-17.

Source: SL 1949, ch 198, § 10; SDC Supp 1960, § 45.3310; SL 1966, ch 145; SL 1975, ch 116, § 14.



§ 11-6-25 Board of adjustment to consider variances in hardship cases--Municipal planningand zoning adjustment provisions apply.

11-6-25. Board of adjustment to consider variances in hardship cases--Municipal planning and zoning adjustment provisions apply. The city council may provide for a board of adjustment, or may authorize the planning and zoning commission to serve as a board of adjustment to make special exceptions or grant variances to the regulations adopted under § 11-6-24 in specific cases, in order that unwarranted hardship, which constitutes an unreasonable deprivation of use as distinguished from the mere grant of a privilege, may be avoided. The provisions of §§ 11-4-13 to 11-4-29, inclusive, shall apply to any actions under this section.

Source: SL 1949, ch 198, § 10; SDC Supp 1960, § 45.3310; SL 1966, ch 145; SL 1975, ch 116, § 15.



§ 11-6-26 Subdivisions outside municipal corporate limits not approved pursuant to § 11-3-6.

11-6-26. Subdivisions outside municipal corporate limits not approved pursuant to § 11-3-6. The following provisions apply to all subdivisions of land that are not approved pursuant to § 11-3-6, and are located outside of municipal corporate limits:

(1) A municipality may elect to approve subdivision plats outside of but not exceeding three miles from its corporate limits, and not located in any other municipality;

(2) A municipality shall adopt a comprehensive plan and a major street plan that identifies the unincorporated area to be governed by municipal platting authority. A major street plan is defined as a document that consists of a map or written narrative, or both, of a municipality's future collector and arterial streets that are incorporated as a part of a municipality's comprehensive plan or as a stand-alone document that has been approved in accordance with the provisions of §§ 11-6-17 to 11-6-18.2, inclusive;

(3) A copy of the adopted comprehensive plan and major street plan shall be forwarded to the county commissioners through the office of the county auditor or clerk in which the municipality is located;

(4) After the comprehensive plan and major street plan is adopted and before approving plats outside municipal limits, the municipality shall adopt a subdivision ordinance that will govern the area outside municipal limits. The ordinance shall be adopted according to the provisions of § 11-6-27 and shall incorporate a platting jurisdiction boundary map or text description of the area to be governed;

(5) Subdivision plats may not be filed or recorded unless the plat has the recommendation of the city planning and zoning commission within sixty days of submission, and the approval of the city council;

(6) For lands located outside of and within three miles of more than one municipality, the jurisdiction of each municipality terminates at a boundary line equidistant from the corporate limits of the municipalities unless otherwise agreed to by a majority vote of the governing body of each such municipality.
Source: SL 1949, ch 198, § 11; SDC Supp 1960, § 45.3311; SL 1966, ch 145; SL 1975, ch 116, § 16; SL 1992, ch 60, § 2; SL 2000, ch 69, § 65; SL 2011, ch 71, § 1; SL 2012, ch 54, § 4.



§ 11-6-26.1 Review and recommendation by county commission when land subject to jointmunicipal-county jurisdiction--Vote of city council required upon disapproval bycounty commission--Board may designate county official to make recommendationto city council in lieu of county commission.

11-6-26.1. Review and recommendation by county commission when land subject to joint municipal-county jurisdiction--Vote of city council required upon disapproval by county commission--Board may designate county official to make recommendation to city council in lieu of county commission. In the case of land over which there is joint municipal-county zoning jurisdiction, the plats may not be filed or recorded until the plats have also been submitted to the county planning and zoning commission for review and recommendation to the city council. The county planning and zoning commission shall make its recommendation to the city council within forty-five days of submission. If the county planning and zoning commission recommends disapproval of any such plats, a two-thirds vote of the entire membership of the city council is required to approve the plats. The board of county commissioners may by resolution designate an administrative official of the county to review and make a recommendation to the city council in lieu of the review and recommendation by the county planning commission.

Source: SDCL, § 11-6-26 as added by SL 1975, ch 116, § 16; SL 2000, ch 69, § 66.



§ 11-6-27 Recommendation and adoption of subdivision regulations--Purposes of regulations--Notice and public hearing required.

11-6-27. Recommendation and adoption of subdivision regulations--Purposes of regulations--Notice and public hearing required. In exercising the duties granted to it by this chapter, the planning commission shall recommend and the council shall by ordinance adopt regulations governing the subdivision of land within its jurisdiction as defined in § 11-6-26. Such regulations may provide for the harmonious development of the municipality and its environs; for the coordination of streets within subdivisions with other existing or planned streets or with other features of the comprehensive plan of the municipality; for adequate open spaces for traffic, recreation, light, and air; and for a distribution of population and traffic which will tend to create conditions favorable to health, safety, convenience, or prosperity. Before an adoption of its subdivision regulations or any amendment thereof, the council shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the municipality. Any interested person shall be given a full, fair, and complete opportunity to be heard at the hearing, and the governing body may refuse or adopt the ordinance, with or without amendment.

Source: SL 1949, ch 198, § 12; SDC Supp 1960, § 45.3312; SL 1966, ch 145; SL 1999, ch 65, § 16.



§ 11-6-28 Streets and utilities covered by subdivision regulations--Provision for tentativeapproval of plats.

11-6-28. Streets and utilities covered by subdivision regulations--Provision for tentative approval of plats. Subdivision regulations may include requirements as to the extent to which and the manner in which the streets of the subdivision shall be graded and improved, and water, sewer, and other utility mains, piping, connections, or other facilities shall be installed as a condition precedent to the approval of the subdivision. The regulations may provide for the tentative approval of the plat previous to such improvements and installation; but any such tentative approval shall not be entered on the plat.

Source: SL 1949, ch 198, § 12; SDC Supp 1960, § 45.3312; SL 1966, ch 145.



§ 11-6-29 Bond for completion of subdivision work--Remedies for enforcement of bond.

11-6-29. Bond for completion of subdivision work--Remedies for enforcement of bond. Subdivision regulations may provide that, in lieu of the completion of such work and installations previous to the final approval of a plat, the council may accept a bond, in an amount and with surety and conditions satisfactory to it, providing for and securing to the municipality the actual construction and installation of such improvements and utilities within a period specified by the council and expressed in the bond; and the municipality is hereby granted the power to enforce such bonds by all appropriate legal and equitable remedies.

Source: SL 1949, ch 198, § 12; SDC Supp 1960, § 45.3312; SL 1966, ch 145.



§ 11-6-30 Special assessment provisions in lieu of bond for completion of subdivision work.

11-6-30. Special assessment provisions in lieu of bond for completion of subdivision work. Subdivision regulations may provide in lieu of the completion of such work and installations previous to the final approval of a plat for an assessment or other method whereby the municipality is put in an assured position to do said work and make said installations at the cost of the owners of the property within the subdivision.

Source: SL 1949, ch 198, § 12; SDC Supp 1960, § 45.3312; SL 1966, ch 145.



§ 11-6-31 Subdivision plats or replats to be submitted to planning commission--Recommendation to council.

11-6-31. Subdivision plats or replats to be submitted to planning commission--Recommendation to council. Any subdivision of land containing two or more lots, no matter how described, shall be platted or replatted, and must be submitted to the planning commission for their consideration and recommendation to the council for approval or rejection or reviewed and approved in accordance with § 11-3-6.

Source: SL 1949, ch 198, § 13; SDC Supp 1960, § 45.3313; SL 1966, ch 145; SL 1975, ch 116, § 18; SL 1999, ch 65, § 17.



§ 11-6-32 Time allowed for approval or disapproval of plat--Plat deemed approved in absenceof action--Ground of disapproval stated.

11-6-32. Time allowed for approval or disapproval of plat--Plat deemed approved in absence of action--Ground of disapproval stated. The plat shall be approved or disapproved within ninety days after submission thereof; otherwise such plat shall be deemed to have been approved and a certificate to that effect shall be issued by the council on demand; provided, however, that the applicant for the approval may waive this requirement and consent to the extension of such period. The ground of disapproval of any plat shall be stated upon the records of the council.

Source: SL 1949, ch 198, § 13; SDC Supp 1960, § 45.3313; SL 1966, ch 145; SL 1975, ch 116, § 19.



§ 11-6-33 Dedication not accepted by approval of plat.

11-6-33. Dedication not accepted by approval of plat. The approval of a plat by the council shall not be deemed to constitute or effect an acceptance by the municipality or public of the dedication of any street or other ground shown on the plat.

Source: SL 1949, ch 198, § 14; SDC Supp 1960, § 45.3314; SL 1966, ch 145.



§ 11-6-34 Register of deeds not to record plat unless approved by city council or otherdesignated official.

11-6-34. Register of deeds not to record plat unless approved by city council or other designated official. When any map, plan, plat, or replat is tendered for filing in the office of the register of deeds, the register of deeds or deputy shall determine whether such proposed map, plan, plat, or replat is or is not subject to the provisions of this chapter and whether the endorsements required by this chapter appear thereon. No register of deeds or deputy may accept for record, or record, any such map, plan, plat, or replat unless and until it has been approved by the city council of such municipality as required by § 11-6-26 or reviewed and approved in accordance with § 11-3-6.

Source: SL 1949, ch 198, § 15; SDC Supp 1960, § 45.3315; SL 1966, ch 145; SL 1999, ch 65, § 18.



§ 11-6-35 Sale, transfer, or negotiation to sell lots before approval and recording of plat aspetty offense--Injunction.

11-6-35. Sale, transfer, or negotiation to sell lots before approval and recording of plat as petty offense--Injunction. It is a petty offense for the owner or agent of the owner of the land located within the platting jurisdiction of any municipality as described in § 11-6-26, knowingly or with intent to defraud, to transfer or sell, to agree to sell, or to negotiate to sell such land by reference to or exhibition of or by other use of a subdivision of such land before the plat has been approved by the council and recorded in the office of the register of deeds, for each lot so transferred or sold or agreed or negotiated to be sold. The description by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from the penalties. A municipality may enjoin such transfer or sale or agreement by action for injunction.

Source: SL 1949, ch 198, § 15; SDC Supp 1960, § 45.3315; SL 1966, ch 145; SL 1982, ch 86, § 78.



§ 11-6-36 Approved plat required for street or utility work after attachment of plattingjurisdiction.

11-6-36. Approved plat required for street or utility work after attachment of platting jurisdiction. From and after the time when the platting jurisdiction of any municipality has attached by virtue of the adoption of a major street plan as provided in § 11-6-26, the municipality or other public authority may not, except as provided by § 11-6-37, accept, lay out, open, improve, grade, pave, or light any street or lay or authorize the laying of water mains, sewers, connections, or other facilities or utilities in any street within the municipality unless such street has been accepted or opened as, or has otherwise received the legal status of, a public street prior to the adoption of a comprehensive plan, or unless such street corresponds in its location and lines with a street shown on a subdivision plat approved by the council or on a street plat made by the planning commission and adopted by the council or reviewed and approved in accordance with § 11-3-6.

Source: SL 1949, ch 198, § 16; SDC Supp 1960, § 45.3316; SL 1966, ch 145; SL 1975, ch 116, § 20; SL 1999, ch 65, § 19.



§ 11-6-37 Street construction specifically authorized by ordinance--Vote required to overruleplanning commission.

11-6-37. Street construction specifically authorized by ordinance--Vote required to overrule planning commission. The council, or, in the case of a street outside of the municipality, the governing body of such outside territory, may locate and construct or may accept any other street if the ordinance or other measure for such location and construction or for such acceptance be first submitted to the planning commission for its consideration, and, if disapproved by the commission, be passed by not less than two-thirds of the entire membership of the city council or said governing body. A street approval by the commission upon such submission, or constructed or accepted by a two-thirds vote after disapproval by the commission, has the status of an approved street as fully as though it had been originally shown on a subdivision plat approved by the council or on a plat made by the commission and adopted by the council or reviewed and approved in accordance with § 11-3-6.

Source: SL 1949, ch 198, § 16; SDC Supp 1960, § 45.3316; SL 1966, ch 145; SL 1975, ch 116, § 21; SL 1999, ch 65, § 20.



§ 11-6-38 Buildings prohibited on unapproved streets--Injunction action available.

11-6-38. Buildings prohibited on unapproved streets--Injunction action available. From and after the time when the platting jurisdiction of any municipality has attached by reason of the adoption of a major street plan as provided in § 11-6-26, no building permit may be issued for or no building may be erected on any lot within the territorial jurisdiction of the commission and council as provided in § 11-6-26, unless the street giving access to the lot upon which the building is proposed to be placed is accepted as opened as, or has otherwise received the legal status of, a public street prior to that time, or unless such street corresponds in its location and lines with a street shown on a recorded subdivision plat approved by the council or on a street plat made by the commission and adopted by the council or with a street located or accepted by the council, or, in the case of territory outside of the municipal corporation, by the governing body thereof, after submission to the commission, and, in case of the commission's disapproval, by the favorable vote required in § 11-6-37. Any building erected in violation of this section is an unlawful structure, and the municipality or governing body may bring action to enjoin such erection or cause it to be vacated or removed.

Source: SL 1949, ch 198, § 17; SDC Supp 1960, § 45.3317; SL 1966, ch 145; SL 1975, ch 116, § 22; SL 1999, ch 65, § 21.



§ 11-6-39 Continuation of lawful uses existing when zoning ordinance adopted--Ifnonconforming use discontinued one year, subsequent use must conform.

11-6-39. Continuation of lawful uses existing when zoning ordinance adopted--If nonconforming use discontinued one year, subsequent use must conform. The lawful use of land or premises existing at the time of the adoption of the zoning ordinance may be continued, even though the use, lot, or occupancy does not conform to the provisions of the zoning ordinance. If the nonconforming use is discontinued for a period of more than one year, any subsequent use, lot, or occupancy of the land or premises shall be in conformance with such regulation.

Source: SL 1975, ch 116, § 23; SL 2000, ch 69, § 67.



§ 11-6-40 Platting of certain land required.

11-6-40. Platting of certain land required. Any municipality with a population of fifty thousand or more or any municipality located in a county with a population of fifty thousand or more, if such municipality has adopted a comprehensive plan pursuant to this chapter, the municipality may require by ordinance that any parcel of land of less than forty acres which is located within three miles of its corporate limits, be platted prior to the sale or transfer of the land. The register of deeds may not record any document of any sale or transfer of unplatted property if a municipality requires platting pursuant to this section.

Source: SL 1990, ch 102; SL 2003, ch 77, § 8.






Chapter 07 - County And Municipal Housing And Redevelopment

§ 11-7-1 Definition of terms.

11-7-1. Definition of terms. Terms used in this chapter mean:

(1) "Area of operation," in the case of a commission created in and for a municipality or county, the area within the territorial boundaries of that municipality or that county;

(2) "Bonds," any bonds, including refunding bonds, notes, interim certificates, debentures, or other obligations issued by a commission pursuant to this chapter;

(3) "Clerk," the auditor of a first or second class municipality or clerk of a third class municipality, or county auditor;

(4) "Commission," a municipal housing and redevelopment commission created by this chapter;

(5) "Federal government," includes the United States of America, the housing and home finance agency, the public housing administration, or any other department, agency, or instrumentality, corporate or otherwise, of the United States of America;

(6) "Federal legislation," includes the "United States Housing Act of 1937," the "Housing Act of 1949," any act in amendment thereof or in addition thereto, and any other legislation of the Congress of the United States relating to federal assistance for clearance of substandard or decadent areas, land assembly, redevelopment projects, or housing;

(7) "Governing body," the board of commissioners, common council, board of trustees, or other body charged with governing any municipality;

(7A) "Housing development project," any work or undertaking to provide housing for persons of moderate income and their families. This work or undertaking may include the planning of building and improvements, the acquisition of real property which may be needed immediately or in the future for housing purposes, the construction, reconstruction, alteration and repair of new or existing buildings and the provisions of all equipment, facilities, and other real or personal property for necessary, convenient, or desirable appurtenances, streets, sewers, water service, utilities, site preparation, landscaping, administrative, community health, recreation, or welfare, or other purposes;

(8) "Mayor," the mayor or president of the board of trustees of a municipality, or the officer of the municipality charged with the duties customarily imposed on the mayor or executive head of the municipality;

(9) "Municipality," any incorporated city or town;

(10) "Obligee of the commission" or "obligee," includes any bondholder, agents or trustees for any bondholder, and the federal government if it is a party to any contract with the commission;

(11) "Person," any individual, firm, partnership, limited liability company, corporation, company association, joint stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative thereof;

(12) "Persons of low income," persons or families who lack the amount of income which is necessary (as determined by the commission undertaking a project in accordance with the provisions of this chapter) to enable them, without financial assistance, to live in decent, safe, and sanitary dwellings, without overcrowding;

(12A) "Persons of moderate income and their families," persons and families whose income is not adequate to cause private enterprise to provide without governmental assistance a substantial supply of decent, safe, and sanitary housing at rents or prices within their financial means;

(13) "Project," a housing project or redevelopment project (as defined in §§ 11-7-4 and 11-7-5) or both or a housing development project. The term also may be applied to all real and personal property, assets, cash, or other funds, held or used in connection with the development or operation of the housing project or redevelopment project, as the case may be;

(14) "Real property," includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest, and right, legal or equitable, therein, including terms for years;

(15) "State public body," the state, any municipality, commission, district, or other political subdivision or instrumentality of this state.
Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602; SL 1968, ch 186, § 2; SL 1992, ch 60, § 2; SL 1994, ch 351, § 29; SL 1995, ch 80, § 1.



§ 11-7-2 "Slum area" defined.

11-7-2. "Slum area" defined. Unless the context clearly indicates otherwise, for the purpose of this chapter, "slum area" means an area in which there is a predominance of buildings or improvements which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, sanitation, or open spaces, high density of population and overcrowding, or any combination of such factors, are conducive to ill health, transmission of disease, infant mortality, juvenile delinquency and crime, injuriously affect the entire area, and are detrimental to the public health, safety, morals, or welfare.

Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602 (10).



§ 11-7-3 "Blighted area" defined.

11-7-3. "Blighted area" defined. Unless the context clearly indicates otherwise, for the purpose of this chapter, "blighted area" means an area (other than a slum area as defined in § 11-7-2) where by reason of the predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, or other insanitary or unsafe conditions, deterioration of site improvements, diversity of ownership, tax delinquency, defective or unusual conditions of title, improper subdivision or obsolete platting, or any combination of such reasons, development of such blighted area (which may include some incidental buildings or improvements) into predominantly housing uses is being prevented.

Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602 (10).



§ 11-7-4 "Housing project" defined.

11-7-4. "Housing project" defined. Unless the context clearly indicates otherwise, for the purpose of this chapter, "housing project" means any work or undertaking:

(1) To demolish, clear, or remove buildings from any slum area acquired by the commission; or

(2) To provide decent, safe, and sanitary urban or, in the case of municipalities so small as to be classified rural by federal legislation or regulations adopted thereunder, rural nonfarm dwellings, apartments, or other living accommodations for persons of low income, including veterans and servicemen, and their families; or

(3) To rehabilitate existing dwelling accommodations; or

(4) To accomplish a combination of the foregoing.

Such work or undertaking may include buildings, land, equipment, facilities, and other real or personal property for necessary, convenient, or desirable appurtenances, streets, sewers, water service, utilities, parks, site preparation, landscaping, administrative, community, health, recreational, welfare, or other purposes. The term "housing project" also may be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration, and repair of the improvements and all other work in connection therewith.

Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602 (11); SL 1975, ch 118, § 1.



§ 11-7-5 "Redevelopment project" defined.

11-7-5. "Redevelopment project" defined. Unless the context clearly indicates otherwise, for the purpose of this chapter, "redevelopment project" shall mean any work or undertaking:

(1) To acquire slum areas or blighted areas, as defined in §§ 11-7-2 and 11-7-3, including lands, structures, or improvements, the acquisition of which is necessary in order to assure the proper clearance and redevelopment of the entire area and to prevent the spread or recurrence of slum conditions thereby protecting the public health, safety, morals, or welfare;

(2) To clear any areas acquired and install, construct, or reconstruct streets, utilities, and site improvements essential to the preparation of sites for uses in accordance with the redevelopment plan; and

(3) To sell, lease, or otherwise make available land so acquired for uses in accordance with the redevelopment plan.

The term "redevelopment project" also may include the preparation of a redevelopment plan and the initiation, planning, survey, and other work incident to a redevelopment project and also the preparation of all plans and arrangements for carrying out a redevelopment project.

Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602 (12).



§ 11-7-6 "Redevelopment plan" defined--Purposes of plan.

11-7-6. "Redevelopment plan" defined--Purposes of plan. Unless the context clearly indicates otherwise, for the purpose of this chapter, "redevelopment plan" means a plan for a redevelopment project area which plan provides an outline for the development or redevelopment of such area and is sufficiently complete:

(1) To indicate its relationship to definite local objectives as to appropriate land uses and as to improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements; and

(2) To indicate proposed land uses and building requirements in the redevelopment project.
The proposed land uses and building requirements shall be designed:

(1) To promote the development of well planned, integrated neighborhoods;

(2) To secure safety from fire, panic, and other dangers;

(3) To promote health and the general welfare;

(4) To provide adequate light and air;

(5) To prevent the overcrowding of land;

(6) To avoid undue concentration of population;

(7) To avoid congestion in the streets;

(8) To facilitate the provisions of adequate transportation, water, sewerage, and other public requirements;

(9) To prevent the recurrence of slums or conditions of blight, and the spread of disease, crime, and juvenile delinquency; and

(10) To permit the development of the resources and the improvement of the economic facilities of the county, municipality, and the state.
Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602 (14); SL 1968, ch 186, § 2.



§ 11-7-7 Housing and redevelopment commissions created--Findings and declaration of needrequired before exercise of powers.

11-7-7. Housing and redevelopment commissions created--Findings and declaration of need required before exercise of powers. There is hereby created in each county and municipality in this state a public body corporate and politic, to be known as the housing and redevelopment commission, in and for that county and municipality. However, no commission may transact any business or exercise any powers until the governing body of the municipality or county, by resolution, finds that in the municipality or county:

(1) Slum or blighted areas exist;

(2) Insanitary or unsafe inhabited dwelling accommodations exist; or

(3) There is a shortage of decent, safe, and sanitary dwelling accommodations available to persons of low or moderate income, including veterans and servicemen, and their families at rentals or prices they can afford;
and declares that there is need for a housing and redevelopment commission to function in that municipality or county.

Source: SL 1950 (SS), ch 13, § 3; SDC Supp 1960, § 45.3603 (1); SL 1968, ch 186, § 3 (1); SL 1995, ch 80, § 5.



§ 11-7-7.1 Joint agreements between municipal and county commissions.

11-7-7.1. Joint agreements between municipal and county commissions. Housing and redevelopment commissions of municipalities and counties activated hereunder may jointly agree to exercise any or all powers conferred upon them individually and such joint agreements may be executed without the necessity of further notice or hearing.

Source: SL 1972, ch 74, § 1.



§ 11-7-7.2 Dissolution of municipal commission to participate in county commission--Transferof rights, property, and obligations.

11-7-7.2. Dissolution of municipal commission to participate in county commission--Transfer of rights, property, and obligations. The governing body of any first or second class municipality may, by resolution, dissolve the housing and redevelopment commission of such municipality for the purpose of electing to participate in a county housing and redevelopment commission. Upon the adoption of such a resolution the city housing and redevelopment commission shall cease to exist, except for the purpose of winding up its affairs and executing a deed to the county housing and redevelopment commission. All the rights, contracts, obligations, and property, real and personal, of the city housing and redevelopment commission shall be transferred to and become vested in the county housing and redevelopment commission, provided that all bonded indebtedness issued by the city housing and redevelopment commission shall remain a lien against the income and revenues of the housing project pledged to the payment of such bonds. All rights and remedies of any person against the city housing and redevelopment commission may be asserted and enforced against the county housing and redevelopment commission to the same extent as they might have been against the city housing and redevelopment commission.

Source: SL 1972, ch 74, § 2; SL 1992, ch 60, § 2.



§ 11-7-8 Factors considered in determining adequacy of dwelling accommodations.

11-7-8. Factors considered in determining adequacy of dwelling accommodations. In determining whether dwelling accommodations are decent, safe, and sanitary, the governing body may take into consideration the degree of deterioration, obsolescence, or overcrowding, the percentage of land coverage, the light, air, space, and access available to inhabitants of such dwelling accommodations, the size and arrangement of rooms, the sanitary facilities, and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

Source: SL 1950 (SS), ch 13, § 3, subdiv 1; SDC Supp 1960, § 45.3603 (1); SL 1968, ch 186, § 3 (1).



§ 11-7-9 Publication of notice and hearing on resolution to activate housing andredevelopment commission--Publication as ordinance.

11-7-9. Publication of notice and hearing on resolution to activate housing and redevelopment commission--Publication as ordinance. The governing body of a municipality or a county shall consider a resolution under § 11-7-7 only after a public hearing held thereon after one publication of notice in a legal newspaper, published in the county in which the commission is located. The notice shall describe the time and place of the hearing. Opportunity to be heard shall be granted to all residents of the municipality or the county as applicable and its environs and to all other interested persons. The resolution shall be published in the same manner in which ordinances are published in the municipality or the county.

Source: SL 1950 (SS), ch 13, § 3, subdiv 2; SDC Supp 1960, § 45.3603 (2); SL 1968, ch 186, § 3 (2); SL 1982, ch 60, § 10.



§ 11-7-10 Filing of resolution activating commission--Resolution conclusive as to powers ofcommission.

11-7-10. Filing of resolution activating commission--Resolution conclusive as to powers of commission. When the resolution becomes finally effective, the clerk of the municipality or the county auditor as applicable shall file such resolution in this office. In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of a commission, the commission shall be conclusively deemed to have become established and authorized to transact business and exercise its powers upon such filing of the resolution, and proof of the resolution and of that filing may be made in any suit, action, or proceeding by a certificate of the clerk.

Source: SL 1950 (SS), ch 13, § 3, subdiv 3; SDC Supp 1960, § 45.3603 (3); SL 1968, ch 186, § 3 (3).



§ 11-7-11 Composition of commission--Certain public officers and employees ineligible.

11-7-11. Composition of commission--Certain public officers and employees ineligible. A commission shall consist of five commissioners, who, unless otherwise provided by ordinance, shall be residents of the area of operation of the commission, appointed after the resolution provided for in § 11-7-7 becomes finally effective. In municipalities of the first class, no public officer or employee of the municipality may serve as a commissioner. However, if the municipality employs a city manager, the governing body may, by resolution, constitute itself as the commission. In municipalities of the second and third class and in counties, the commission may be made up of members of the governing body, but may not include employees of the municipality or county. However, in municipalities of the second and third class and in counties, a majority of the commission may not be comprised of the governing body. A commissioner may be a notary public.

Source: SL 1950 (SS), ch 13, § 3, subdiv 4; SDC Supp 1960, § 45.3603 (4); SL 1968, ch 186, § 3 (4); SL 1991, ch 112; SL 1992, ch 104; SL 2002, ch 69, § 1.



§ 11-7-12 Appointment and terms of commissioners--Vacancies.

11-7-12. Appointment and terms of commissioners--Vacancies. The commissioners constituting a commission shall be appointed by the mayor or the chairman of the board of county commissioners, with the approval of the governing body. Those initially appointed shall be appointed for terms of one, two, three, four, and five years respectively. Thereafter all commissioners shall be appointed for five-year terms. Each vacancy in an unexpired term shall be filled in the same manner in which the original appointment was made.

Source: SL 1950 (SS), ch 13, § 3, subdiv 5; SDC Supp 1960, § 45.3603 (5); SL 1968, ch 186, § 3 (5).



§ 11-7-13 Tenure of commissioners--Certificate of appointment.

11-7-13. Tenure of commissioners--Certificate of appointment. Commissioners shall hold office until their successors have been appointed and qualified. A certificate of appointment of each commissioner shall be filed with the clerk. Whenever the membership of a commission is changed by reason of a new appointment, a certificate of that appointment shall be promptly so filed. A certificate so filed shall be conclusive evidence of appointment or change in membership. Commissioners are likewise referred to in this chapter as "members" of a commission.

Source: SL 1950 (SS), ch 13, § 3, subdiv 6; SDC Supp 1960, § 45.3603 (6).



§ 11-7-14 Removal of commissioner from office--Notice and hearing--Suspension pendingfinal action--Record of proceedings.

11-7-14. Removal of commissioner from office--Notice and hearing--Suspension pending final action--Record of proceedings. For inefficiency or neglect of duty, or misconduct in office, a commissioner may be removed by the governing body of the municipality or the county as applicable, but a commissioner shall be removed only after a hearing and after he shall have been given a copy of the charges at least ten days prior to the hearing and had an opportunity to be heard in person or by counsel. When charges in writing have been preferred against a commissioner, pending final action thereon, the governing body may temporarily suspend him, but, if it is found that those charges have not been substantiated, he shall immediately be reinstated in his office. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk.

Source: SL 1950 (SS), ch 13, § 5; SDC Supp 1960, § 45.3605; SL 1968, ch 186, § 4.



§ 11-7-15 Quorum of commission--Officers--Rules--Meetings open to public.

11-7-15. Quorum of commission--Officers--Rules--Meetings open to public. The powers of each commission shall be vested in the commissioners thereof in office at any time; a majority of whom shall constitute a quorum for all purposes. Each commission shall select a chairman, a secretary, and a treasurer from among its commissioners and shall adopt such bylaws and other rules for the conduct of its affairs as it deems appropriate. The regular meetings of a commission shall be held in a fixed place and shall be open to the public.

Source: SL 1950 (SS), ch 13, § 6; SDC Supp 1960, § 45.3606.



§ 11-7-16 Expenses of commissioners--Per diem.

11-7-16. Expenses of commissioners--Per diem. Each commissioner may be reimbursed for expenses, including traveling expenses, incurred in the performance of the commissioner's duties. In addition, each commissioner may receive per diem not to exceed thirty-five dollars for each day of actual service for attending meetings or hearings.

Source: SL 1950 (SS), 13, § 6; SDC Supp 1960, § 45.3606; SL 1999, ch 68, § 1.



§ 11-7-17 Commission as body corporate--General powers--Taxing and special assessmentpower denied.

11-7-17. Commission as body corporate--General powers--Taxing and special assessment power denied. A commission shall be a public body corporate and politic, exercising public and essential governmental functions, and shall have all the powers necessary or convenient to carry out the purpose of this chapter including the powers granted by §§ 11-7-18 to 11-7-23, inclusive, in addition to others granted in this chapter, but not the power to levy or collect taxes or special assessments.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1; SDC Supp 1960, § 45.3607 (1).



§ 11-7-18 Commission power to sue and be sued--Seal--Perpetual succession--Rules andregulations.

11-7-18. Commission power to sue and be sued--Seal--Perpetual succession--Rules and regulations. A commission shall have power to sue and be sued, to have a seal, which shall be judicially noticed, and to alter the same at pleasure; to have perpetual succession; and to make, and from time to time amend and repeal, rules and regulations not inconsistent with this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (1); SDC Supp 1960, § 45.3607 (1) (a).



§ 11-7-19 Director, officers, and employees of commission--Legal services--Services of localpublic bodies.

11-7-19. Director, officers, and employees of commission--Legal services--Services of local public bodies. A commission shall have power to employ an executive director, technical experts, and such officers, agents, and employees, permanent and temporary, as it may require, and determine their qualifications, duties, and compensation; for such legal services as it may require, to call upon the chief law officer of the municipality or to employ its own counsel and legal staff; and so far as practical, to use the services of local public bodies, in its area of operation.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (2); SDC Supp 1960, § 45.3607 (1) (b).



§ 11-7-20 Delegation of powers and duties by commission.

11-7-20. Delegation of powers and duties by commission. A commission shall have power to delegate to one or more of its agents or employees such powers or duties as it may deem proper.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (3); SDC Supp 1960, § 45.3607 (1) (c).



§ 11-7-21 Power to undertake, carry out, operate, construct, and repair projects.

11-7-21. Power to undertake, carry out, operate, construct, and repair projects. A commission shall have power within its area of operation to undertake, prepare, carry out, and operate projects and to provide for the construction, reconstruction, improvement, extension, alteration, or repair of any project or part thereof.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (4); SDC Supp 1960, § 45.3607 (1) (d).



§ 11-7-21.1 Power to manage subsidized housing projects.

11-7-21.1. Power to manage subsidized housing projects. A commission shall have further power to provide management services for federal or state subsidized housing projects irrespective of whether tenants in said projects qualify under subdivision 11-7-59(3).

Source: SL 1974, ch 113.



§ 11-7-22 Power to acquire property--Eminent domain power.

11-7-22. Power to acquire property--Eminent domain power. A commission shall have power within its area of operation to acquire real or personal property or any interest therein by gift, grant, purchase, exchange, lease, transfer, bequest, devise, or otherwise, and by the exercise of the power of eminent domain, in the manner provided by chapter 21-35, to acquire real property which it may deem necessary for its purposes under this chapter, after the adoption by it of a resolution declaring that the acquisition of the real property is necessary for such purposes.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (6); SDC Supp 1960, § 45.3607 (1) (f).



§ 11-7-22.1 Acquisition of private property by eminent domain for certain uses prohibited.

11-7-22.1. Acquisition of private property by eminent domain for certain uses prohibited. No county, municipality, or housing and redevelopment commission, as provided for in this chapter, may acquire private property by use of eminent domain:

(1) For transfer to any private person, nongovernmental entity, or other public-private business entity; or

(2) Primarily for enhancement of tax revenue.
Source: SL 2006, ch 66, § 1.



§ 11-7-22.2 Certain transfers of property acquired by eminent domain prohibited without priorresale offer to original owner or heirs.

11-7-22.2. Certain transfers of property acquired by eminent domain prohibited without prior resale offer to original owner or heirs. No county, municipality, or housing and redevelopment commission, as provided for in this chapter, may transfer any fee interest in property acquired by the use or threat of eminent domain within seven years of acquisition to any private person, nongovernmental entity, or public-private business entity without first offering to sell such fee interest back to the person who originally owned the property, or such person's heirs or assigns, at current fair market value, whether the property has been improved or has remained unimproved during the interval, or at the original transfer value, whichever is less.

Source: SL 2006, ch 66, § 2.



§ 11-7-23 Power to lease or dispose of property--Contracts and instruments.

11-7-23. Power to lease or dispose of property--Contracts and instruments. A commission shall have power to give, sell, transfer, convey, or otherwise dispose of real or personal property or any interest therein and to execute such leases, deeds, conveyances, negotiable instruments, purchase agreements, and other contracts or instruments, and take such action, as may be necessary or convenient to carry out the purposes of this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (5); SDC Supp 1960, § 45.3607 (1) (e).



§ 11-7-24 Acquisition of property devoted to prior public use--Approval by governing bodyrequired--Increase in value arising from project not considered in awardingcompensation.

11-7-24. Acquisition of property devoted to prior public use--Approval by governing body required--Increase in value arising from project not considered in awarding compensation. Real property in an area needed for a project, which is to be acquired by eminent domain pursuant to § 11-7-22, may be acquired by the commission for such project, including any property devoted to a public use, whether or not held in trust, notwithstanding that such property may have been previously acquired by eminent domain or is owned by a public utility corporation it being hereby expressly determined that the public use in conformity with the provisions of this chapter shall be deemed a superior public use; provided, however, that property devoted to a public use may be so acquired only if the governing body of the municipality or the county as applicable has approved its acquisition by the commission. An award of compensation shall not be increased by reason of any increase in the value of the real property caused by the assembly, clearance or reconstruction, or proposed assembly, clearance or reconstruction for the purposes of this chapter of the real property in an area.

Source: SL 1950 (SS), ch 13, § 7, subdiv 2; SDC Supp 1960, § 45.3607 (2); SL 1968, ch 186, § 5.



§ 11-7-25 Voluntary acquisition of project property by commission member or employeeprohibited--Disclosure of interest--Violation as misdemeanor.

11-7-25. Voluntary acquisition of project property by commission member or employee prohibited--Disclosure of interest--Violation as misdemeanor. No commissioner or employee of a commission may voluntarily acquire any interest, direct or indirect, in any project or in any property included or planned to be included in any project, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any project. If any commissioner or employee of a commission previously owned or controlled an interest, direct or indirect, in any property included or planned to be included in any project, or presently has such interest, he immediately shall disclose such interest in writing to the commission, and such disclosure shall be entered upon the minutes of the commission. A violation of this section is a Class 2 misdemeanor.

Source: SL 1950 (SS), ch 13, § 4; SDC Supp 1960, § 45.3604; SL 1982, ch 86, § 79.



§ 11-7-26 Payments in lieu of taxes on property.

11-7-26. Payments in lieu of taxes on property. A commission shall further have power to make such payments in lieu of taxes to the first or second class municipality or the county, the state or any political subdivision thereof, as it finds consistent with this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (1); SDC Supp 1960, § 45.3607 (3) (a); SL 1992, ch 60, § 2.



§ 11-7-27 Cooperation with federal government or state in carrying out projects.

11-7-27. Cooperation with federal government or state in carrying out projects. A commission shall have further power to cooperate with or act as agent for the federal government, the state or any state public body, or any agency or instrumentality of the foregoing, in carrying out any of the provisions of this chapter or any other related federal, state, or local legislation.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (2); SDC Supp 1960, § 45.3607 (3) (b).



§ 11-7-28 Acceptance of grants and loans--Power to make loans.

11-7-28. Acceptance of grants and loans--Power to make loans. A commission shall have further power to borrow and loan money or other property and accept contributions, grants, gifts, services, or other assistance from the federal government, state public bodies, or from any other public or private sources. A commission shall not have the power to loan money when available from private sources.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (3); SDC Supp 1960, § 45.3607 (3) (c); SL 1975, ch 118, § 2.



§ 11-7-29 Compliance with conditions for federal aid--Conveyance to federal government ondefault.

11-7-29. Compliance with conditions for federal aid--Conveyance to federal government on default. A commission shall have further power to include in any contract for financial assistance with the federal government any conditions which the federal government may attach to its financial aid of a project, not inconsistent with the purposes of this chapter; and in any contract with the federal government for annual contributions to a commission, the commission may obligate itself (which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws) to convey to the federal government possession of or title to the project to which such contract relates, upon the occurrence of a substantial default (as defined in such contract) with respect to the covenants or conditions to which the commission is subject; such contract may further provide that in case of such conveyance, the federal government may complete, operate, manage, lease, convey, or otherwise deal with the project in accordance with the terms of such contract; provided, that the contract requires that, as soon as practicable after the federal government is satisfied that all defaults with respect to the project have been cured and that the project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the commission the project as then constituted.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (4); SDC Supp 1960, § 45.3607 (3) (d).



§ 11-7-30 Power to issue evidences of indebtedness.

11-7-30. Power to issue evidences of indebtedness. A commission shall have further power to issue bonds, notes, or other evidences of indebtedness, as hereinafter provided.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (5); SDC Supp 1960, § 45.3607 (3) (e).



§ 11-7-31 Power to invest reserve and debt service funds.

11-7-31. Power to invest reserve and debt service funds. A commission shall have further power to invest any funds held in reserves or debt service funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (6); SDC Supp 1960, § 45.3607 (3) (f).



§ 11-7-32 Power to determine slum and blighted areas.

11-7-32. Power to determine slum and blighted areas. A commission shall have further power within its area of operation to determine where slum or blighted areas exist or where there is unsafe, insanitary, or overcrowded housing.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (7); SDC Supp 1960, § 45.3607 (3) (g).



§ 11-7-33 Power to establish income standards for admission to housing projects.

11-7-33. Power to establish income standards for admission to housing projects. A commission shall have further power to establish and revise from time to time the maximum amount of income of tenants entitled to admission to housing projects of a commission, subject to the qualifications contained in this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (8); SDC Supp 1960, § 45.3607 (3) (h).



§ 11-7-34 Power to make and disseminate housing and economic studies and analyses.

11-7-34. Power to make and disseminate housing and economic studies and analyses. A commission shall have further power to undertake and carry out studies and analyses of the housing and redevelopment needs within its area of operation and of the meeting of these needs (including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rentals and sales prices, employment, wages, desirable patterns for land use and community growth, and other factors affecting the local housing and redevelopment needs and the meeting thereof) and to make the results of those studies and analyses available to the public and the building, housing, and supply industries; and to engage in research and disseminate information on housing and redevelopment.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (9); SDC Supp 1960, § 45.3607 (3) (i).



§ 11-7-35 Power to prepare plan for municipal or county development.

11-7-35. Power to prepare plan for municipal or county development. A commission shall have further power to prepare or cause to be prepared a general plan for the development of the municipality as a whole or the county as applicable, when the municipality or county does not have a planning agency or such plan has not been prepared.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (10); SDC Supp 1960, § 45.3607 (3) (j); SL 1968, ch 186, § 5.



§ 11-7-36 Power to rent accommodations, buildings, and facilities.

11-7-36. Power to rent accommodations, buildings, and facilities. A commission shall have further power to lease or rent any dwellings, accommodations, lands, buildings, structures, or facilities embraced in any project and (subject to the limitations contained in this chapter with respect to the rental of dwellings in housing projects) to establish and revise the rents or charges therefor.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (11); SDC Supp 1960, § 45.3607 (3) (k).



§ 11-7-37 Power to hold, improve, lease, or dispose of property.

11-7-37. Power to hold, improve, lease, or dispose of property. A commission shall have further power to own, hold, and improve real or personal property and to sell, lease, exchange, transfer, assign, pledge, or dispose of any real or personal property or any interest therein.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (12); SDC Supp 1960, § 45.3607 (3) (1).



§ 11-7-38 Power to insure property.

11-7-38. Power to insure property. A commission shall have further power to insure or provide for the insurance of any real or personal property or operations of the commission against any risks or hazards.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (13); SDC Supp 1960, § 45.3607 (3) (m).



§ 11-7-39 Power to obtain federal or state guaranty of bonds--Premiums.

11-7-39. Power to obtain federal or state guaranty of bonds--Premiums. A commission shall have further power to procure or agree to the procurement of federal or state government insurance or guaranties of the payment of any bonds or parts thereof issued by a commission, including the power to pay premiums on such insurance or guaranties.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (14); SDC Supp 1960, § 45.3607 (3) (n).



§ 11-7-40 Power to contract for services and facilities of other agencies--Enforcement of federallabor standard requirements.

11-7-40. Power to contract for services and facilities of other agencies--Enforcement of federal labor standard requirements. A commission shall have further power to arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works, or facilities, for, or in connection with its projects; and to agree to conditions, not inconsistent with the purposes of this chapter, attached to federal financial assistance pursuant to federal law relating to the determination of prevailing salaries or wages or payment of not less than prevailing salaries or wages or compliance with labor standards, in the development or administration of projects, and to include in any contract awarded or entered into in connection with a project, stipulations requiring that the contractor and all subcontractors comply with requirements as to minimum salaries or wages, maximum hours of labor, and other labor standards as may be required for federal aid and are consistent with the purposes of this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (15); SDC Supp 1960, § 45.3607 (3) (o).



§ 11-7-41 Power to make expenditures.

11-7-41. Power to make expenditures. A commission shall have further power to make such expenditures as may be necessary to carry out the purposes of this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (16); SDC Supp 1960, § 45.3607 (3) (p).



§ 11-7-42 Exercise of combination of powers.

11-7-42. Exercise of combination of powers. A commission may exercise all or any part or combination of the powers granted by this chapter within its area of operation.

Source: SL 1950 (SS), ch 13, § 7, subdiv 4; SDC Supp 1960, § 45.3607 (4).



§ 11-7-43 Projects subject to zoning, sanitary, and building regulations.

11-7-43. Projects subject to zoning, sanitary, and building regulations. All projects of a commission shall be subject to the planning, zoning, sanitary, and building laws, ordinances, and regulations applicable to the locality in which the project is situated.

Source: SL 1950 (SS), ch 13, § 7, subdiv 5; SDC Supp 1960, § 45.3607 (5).



§ 11-7-44 Work contracts and purchases to be awarded on competitive bids.

11-7-44. Work contracts and purchases to be awarded on competitive bids. Any construction work, and work of demolition or clearing, and any purchase of equipment, supplies, or materials, necessary in carrying out the purposes of this chapter, shall be awarded pursuant to the provisions of chapters 5-18A and 5-18B.

Source: SL 1950 (SS), ch 13, § 10; SDC Supp 1960, § 45.3610; SL 1978, ch 90; SL 1985, ch 101, § 1; SL 2011, ch 2, § 121.



§ 11-7-45 to 11-7-48. Repealed.

11-7-45 to 11-7-48. Repealed by SL 1985, ch 101, §§ 2 to 5



§ 11-7-49 Approval required for initiation of low-rent housing projects.

11-7-49. Approval required for initiation of low-rent housing projects. A commission may not initiate any low-rent housing project and may not enter into any contract with respect thereto unless the governing body of the municipality or the county as applicable has by resolution approved a resolution of necessity by the commission for the provision of low-rent housing projects. Upon consideration of the resolution of necessity, the governing body shall publish in its official newspaper one week prior to final action by the governing body on the resolution of necessity notice that the final action will be made.

Source: SL 1950 (SS), ch 13, § 11; SDC Supp 1960, § 45.3611 (1); SL 1967, ch 225, § 1; SL 1968, ch 186, § 7; SL 1969, ch 184, § 1; SL 1982, ch 60, § 3; SL 1987, ch 117, § 5.



§ 11-7-49.1 Construction of low-rent housing project by housing and redevelopment commissionupon approval.

11-7-49.1. Construction of low-rent housing project by housing and redevelopment commission upon approval. If the governing body of the municipality or county as applicable has approved a specific project pursuant to § 11-7-53, the housing and redevelopment commission of that municipality or county may initiate, construct, and carry on such public low-rent housing project. If such governing body does not so give its approval, then the housing and redevelopment commission may not initiate such low-rent housing project in the municipality or county as applicable.

Source: SDC Supp 1960, § 45.3611 (2) as enacted by SL 1969, ch 184, § 2; SL 1987, ch 117, § 2.



§ 11-7-50 to 11-7-52. Repealed.

11-7-50 to 11-7-52. Repealed by SL 1969, ch 184, § 2



§ 11-7-53 Approval by governing body required for low-rent housing project.

11-7-53. Approval by governing body required for low-rent housing project. A commission may not initiate any low-rent housing project or enter into any contract with respect thereto unless the governing body of the municipality or the county as applicable has by resolution approved the provision of that specific low-rent housing project.

Source: SL 1950 (SS), ch 13, § 11; SDC Supp 1960, § 45.3611 (1); SL 1967, ch 225, § 1; SL 1968, ch 186, § 7; SL 1969, ch 184, § 1; SL 1987, ch 117, § 1.



§ 11-7-53.1 Housing development project--Necessity--Eminent domain requirements--Sale orlease of interest to private developers--Sale or lease for other purposes--Power ofcommission.

11-7-53.1. Housing development project--Necessity--Eminent domain requirements--Sale or lease of interest to private developers--Sale or lease for other purposes--Power of commission. Before carrying out a housing development project, a commission shall find that the project is necessary to alleviate a shortage of decent, safe, and sanitary housing for persons of low or moderate income and their families as such income is determined by the commission. No housing development project involving the use of the power of eminent domain may be carried out by a commission without the prior approval of the governing body of the municipality in which the project is located. A housing development project or any interest in the housing development project may be sold or leased to private developers before, during, or after the completion of construction of improvements on the project. The sale or lease shall be in accordance with the provisions of this chapter, except that any provisions requiring conformance to a redevelopment plan are not applicable. The sale or lease may be made for other than housing purposes if the commission finds that changed circumstances arising subsequent to the acquisition of the project make a sale or lease for housing purposes inappropriate. Nothing in this section limits the power of the commission to acquire or dispose of real property pursuant to this chapter, except that any exercise of the power of eminent domain may not be carried out by an authority without the prior approval of the governing body of the municipality in which the housing development project is located. The authority may transfer such real property in accordance with this chapter before, during, or after the completion of construction, rehabilitation, or improvements on the property.

Source: SL 1995, ch 80, § 2.



§ 11-7-53.2 Approval of housing development project plan required before issuance of bonds orobligations.

11-7-53.2. Approval of housing development project plan required before issuance of bonds or obligations. Before the issuance of bonds or obligations for a housing development project proposed by a commission under § 11-7-53.1, the commission shall prepare and submit for the governing body's approval a plan addressing the following requirements:

(1) The housing needs of the municipality and the data demonstrating those needs;

(2) The plan of the municipality to meet identified housing needs, and the specific methods to be used to carry out the plan;

(3) Target areas, if any, of the municipality for each method; and

(4) A general description of the program or programs to be implemented to meet the housing needs identified in the plan.
Source: SL 1995, ch 80, § 3.



§ 11-7-53.3 Competitive bidding on construction of housing development project.

11-7-53.3. Competitive bidding on construction of housing development project. A commission need not require competitive bidding on the construction or development of a housing development project if:

(1) The project is financed with the proceeds of bonds issued under this chapter or from nongovernmental sources;

(2) The project is either located on land that is owned or is being acquired by the commission only for development purposes, or is not owned by the commission at the time the contract is entered into but the contract provides for conveyance or lease to the commission of the project or improvements upon completion of construction; and

(3) The commission finds and determines that elimination of the public bidding requirements is necessary in order for the housing development project to be economical and feasible.
Source: SL 1995, ch 80, § 4.



§ 11-7-54 , 11-7-55. Repealed.

11-7-54, 11-7-55. Repealed by SL 1987, ch 117, §§ 3, 4



§ 11-7-56 Purchase or lease of existing buildings in lieu of new construction for housingproject.

11-7-56. Purchase or lease of existing buildings in lieu of new construction for housing project. In order to conserve the existing housing supply, a commission is authorized to purchase or lease or otherwise acquire existing buildings for low-rent housing whenever this is feasible, in lieu of new construction. All provisions of this chapter relating to other low-rent housing projects shall be applicable to such projects.

Source: SL 1950 (SS), ch 13, § 17; SDC Supp 1960, § 45.3617.



§ 11-7-57 Conditions required for purchase or lease of existing buildings for housing project.

11-7-57. Conditions required for purchase or lease of existing buildings for housing project. Before proceeding with a project under § 11-7-56 a commission shall make an analysis demonstrating:

(1) The buildings to be acquired shall be in such condition that it is feasible to remodel, repair, or reconstruct them and the buildings, when rehabilitated will provide decent, safe, and sanitary housing;

(2) The rehabilitation of the buildings comprising the project will prevent or arrest the spread of blight so as to protect the neighborhood in which the buildings are located;

(3) The rehabilitated buildings will provide low-rent housing and will otherwise accomplish the purposes of this chapter.
Source: SL 1950 (SS), ch 13, § 17; SDC Supp 1960, § 45.3617.



§ 11-7-58 Low-rent policy--Operation of housing projects for profit prohibited--Costs to becovered by rentals.

11-7-58. Low-rent policy--Operation of housing projects for profit prohibited--Costs to be covered by rentals. Each commission shall manage and operate its housing projects in an efficient manner to enable it to fix the rentals or payments for dwelling accommodations at rates consistent with its providing decent, safe, and sanitary dwelling accommodations for persons of low income, and no commission shall construct or operate any housing project for profit, or as source of revenue to the municipality or the county. To this end a commission shall fix the rentals or payments for dwellings in its projects at no higher rates than it shall find to be necessary in order to produce revenues which (together with all other available moneys, revenues, income, and receipts of the commission from whatever sources derived) will be sufficient:

(1) To pay, as the same become due, the principal and interest on the bonds of the commission issued for housing projects;

(2) To create and maintain such reserves as may be required to assure the payment of principal and interest as they become due on such bonds;

(3) To meet the cost of and to provide for, maintaining and operating the housing projects (including necessary reserves therefor and the cost of any insurance) and the administrative expenses of the commission; and

(4) To make payments in lieu of taxes consistent with maintaining the low-rent character of the projects.
Source: SL 1950 (SS), ch 13, § 12; SDC Supp 1960, § 45.3612; SL 1968, ch 186, § 8.



§ 11-7-59 Income and accommodation standards in selection of tenants and rental of housingprojects.

11-7-59. Income and accommodation standards in selection of tenants and rental of housing projects. In the operation or management of housing projects, a commission shall at all times observe the following duties with respect to rentals and tenant admissions:

(1) It may rent or lease the dwelling accommodations therein only to persons of low income and at rentals within the financial reach of such persons of low income;

(2) It may rent or lease to a tenant dwelling accommodations consisting of the number of rooms (but no greater number) which it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding; and

(3) A commission in its operations shall not accept any person as a tenant in any housing project if the person or persons who would occupy the dwelling accommodations have, at the time of admission an aggregate annual net income, less an exemption of one hundred dollars for each minor member of the family other than the head of the family and his spouse, in excess of five times the annual rental of the quarters to be furnished such person or persons; in computing the rental for the purpose of admitting tenants, there shall be included in the rental the average annual cost (as determined by the commission) to occupants of heat, water, electricity, gas, cooking fuel, and other necessary services or facilities, whether or not the charge for such services and facilities is included in the rental;
provided, that, notwithstanding any other provisions of this chapter, a commission may agree to conditions as to tenant eligibility or preference required by the federal government pursuant to federal law in any contract for financial assistance with the commission.

Source: SL 1950 (SS), ch 13, § 13, subdiv 1; SDC Supp 1960, § 45.3613 (1).



§ 11-7-60 Noncitizens not accepted as tenants in housing projects.

11-7-60. Noncitizens not accepted as tenants in housing projects. A commission shall not accept as a tenant in any housing project any person who is not a citizen of the United States.

Source: SL 1950 (SS), ch 13, § 13, subdiv 2; SDC Supp 1960, § 45.3613 (2).



§ 11-7-61 Religious and political discrimination prohibited in selection of tenants.

11-7-61. Religious and political discrimination prohibited in selection of tenants. There shall be no discrimination in the selection of tenants because of religious, political, or other affiliations.

Source: SL 1950 (SS), ch 13, § 14; SDC Supp 1960, § 45.3614.



§ 11-7-62 Preference in rental to persons displaced by commission operations.

11-7-62. Preference in rental to persons displaced by commission operations. Except as otherwise required pursuant to federal law, in contracts for federal financial assistance, if the number of qualified applicants for dwelling accommodations exceed the dwelling units available, preference shall be given to inhabitants of the area of operation of the commission in which the project is located, and to the families who occupied the dwellings eliminated by demolition, condemnation, and effective closing as part of the project, as far as is reasonably practicable without discrimination against families living in other substandard areas within the same area of operation.

Source: SL 1950 (SS), ch 13, § 14; SDC Supp 1960, § 45.3614.



§ 11-7-63 Preference in rentals to servicemembers and veterans.

11-7-63. Preference in rentals to servicemembers and veterans. As between applicants equally in need and eligible for occupancy of a dwelling and at the rent involved, preference shall be given, except as otherwise required pursuant to federal law in contracts for federal financial assistance, to families of servicemen (including families of servicemen who died in service) and to families of veterans as defined in § 33A-2-1.

Source: SL 1950 (SS), ch 13, § 15; SDC Supp 1960, § 45.3615; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 11-7-64 Welfare recipients considered for admission to housing projects.

11-7-64. Welfare recipients considered for admission to housing projects. In admitting families of low income to dwelling accommodations in any housing project a commission shall, as far as is reasonably practicable, give due consideration to families making application for dwelling accommodations to which temporary assistance for needy families is payable, and to resident families making such application to whom public relief, old-age assistance, or aid to the blind shall be payable, when such families are otherwise eligible under the terms of this chapter.

Source: SL 1950 (SS), ch 13, § 15; SDC Supp 1960, § 45.3615.



§ 11-7-65 Periodic investigation of circumstances of tenants in housing projects.

11-7-65. Periodic investigation of circumstances of tenants in housing projects. A commission shall make periodic investigations of each family admitted to a low-rent housing project and, on the basis of said investigations, shall determine whether that family at the time of its admission:

(1) Lived in an unsafe, insanitary, or overcrowded dwelling or had been displaced by a project or by off-site elimination, or actually was without housing, or was about to be without housing as a result of a court order of eviction, due to causes other than the fault of the tenant; and

(2) Had a net family income not exceeding the income limits theretofore fixed by the commission for admission of families of low income to such housing.
Source: SL 1950 (SS), ch 13, § 16, subdiv 1; SDC Supp 1960, § 45.3616 (1).



§ 11-7-66 Conditions waived in admitting servicemembers and veterans to housing projects.

11-7-66. Conditions waived in admitting servicemembers and veterans to housing projects. The requirement in subdivision 11-7-65(1) shall not be applicable in the case of the family of any serviceman or the family of any veteran as defined in § 33A-2-1, or the family of any serviceman who died in the armed forces of the United States where application for admission to the project by such family is made within any time limit specified by federal law applicable to federal financial assistance for the project.

Source: SL 1950 (SS), ch 13, § 16, subdiv 1; SDC Supp 1960, § 45.3616 (1); SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 11-7-67 Families with increased income required to move from project.

11-7-67. Families with increased income required to move from project. If it is found upon any investigation pursuant to § 11-7-65 that the net incomes of any families have increased beyond the maximum income limits fixed pursuant to this chapter for continued occupancy in such housing, those families shall be required to move from the project.

Source: SL 1950 (SS), ch 13, § 16, subdiv 1; SDC Supp 1960, § 45.3616 (1).



§ 11-7-68 Rules and regulations for occupancy of housing projects.

11-7-68. Rules and regulations for occupancy of housing projects. The occupancy of any dwelling unit in a housing project under the jurisdiction of the commission shall be subject to such reasonable rules and regulations as may be prescribed by it.

Source: SL 1950 (SS), ch 13, § 16, subdiv 2; SDC Supp 1960, § 45.3616 (2); SL 1967, ch 225, § 2.



§ 11-7-69 Commission liable in contract or tort--Personal liability of commission members.

11-7-69. Commission liable in contract or tort--Personal liability of commission members. A commission shall be liable in contract or in tort in the same manner as a private corporation. The members of a commission shall not be personally liable as such on its contracts, or for torts not committed or directly authorized by them.

Source: SL 1950 (SS), ch 13, § 9; SDC Supp 1960, § 45.3609.



§ 11-7-70 Commission property exempt from judicial process--Mandamus to enforce paymentof judgment--Rights of obligees preserved.

11-7-70. Commission property exempt from judicial process--Mandamus to enforce payment of judgment--Rights of obligees preserved. All property including funds of a commission shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall any judgment against a commission be a charge or lien upon its property, but, if a commission refuses to pay a judgment entered against it in any court of competent jurisdiction, the circuit court for the county in which the commission is situated may, by writ of mandamus, direct the treasurer of the commission to pay the judgment; provided, however, that the provisions of this section and § 11-7-69 shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage or other security of a commission or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by a commission on its rents, fees, or revenues or the right of the federal government to pursue any remedies conferred upon it pursuant to the provisions of this chapter.

Source: SL 1950 (SS), ch 13, § 9; SDC Supp 1960, § 45.3609.



§ 11-7-71 Receivership remedy preserved for obligee on housing project--Acquisition ofredevelopment property on default by purchaser or lessee.

11-7-71. Receivership remedy preserved for obligee on housing project--Acquisition of redevelopment property on default by purchaser or lessee. Nothing contained in §§ 11-7-1 to 11-7-70, inclusive, shall be construed as limiting the power of a commission:

(1) With respect to a housing project, to vest in an obligee the right, in the event of a default by the commission, to take possession thereof or cause the appointment of a receiver thereof, free from all the restrictions imposed by said sections; or

(2) With respect to a redevelopment project, in the event of a default by a purchaser or lessee of land, to acquire the property and operate, sell, or lease it free from such restrictions.
Source: SL 1950 (SS), ch 13, § 16, subdiv 3; SDC Supp 1960, § 45.3616 (3).



§ 11-7-72 Commission property exempt from taxes and special assessments--Exemptionterminated on transfer to private ownership--Utility and service charges payable.

11-7-72. Commission property exempt from taxes and special assessments--Exemption terminated on transfer to private ownership--Utility and service charges payable. The properties of a commission are declared to be public properties used for essential public and governmental purposes, and the properties and the commission are exempt from all taxes and special assessments of the first or second class municipality, the county, the state, or any political subdivision of the state, and the exemption shall continue so long as there is outstanding:

(1) Any bond or other obligation issued by a commission which is secured by such properties or revenues therefrom; or

(2) Any agreement for payment of contributions by the federal government to the commission with respect to such properties.

For any property in the redevelopment project area, the tax exemption terminates if the commission sells, leases, or otherwise disposes of the property to a private individual or corporation for development or redevelopment. The low-rent public housing project properties, redevelopment project properties, and housing development project properties shall be separately categorized for exemption or nonexemption under the foregoing provisions. The commission shall in good faith proceed to discharge obligations outstanding against its properties. This section does not relieve a commission from payment of proper charges measured by the service rendered for utilities and special services such as charges for heat, water, electricity, gas, sewage disposal, or garbage removal.

Source: SL 1950 (SS), ch 13, § 28, subdiv 1; SDC Supp 1960, § 45.3628 (1); SL 1992, ch 60, § 2; SL 1995, ch 80, § 6.



§ 11-7-73 Annual statement to director of equalization of shelter rentals on housing project--Percentage of rentals paid in lieu of taxes--Distribution of payments to governmentalunits.

11-7-73. Exempt housing project to make payments in lieu of taxes--Annual statement--Percentage of rentals to be paid--Distribution of payments to governmental units. Notwithstanding the provisions of § 11-7-72, any housing project of the commission that has become occupied, either in whole or in part, and is exempt from taxation pursuant to § 11-7-72 shall make payments in lieu of taxes. The commission shall file with the proper director of equalization, on or before May first of each year, a statement of the dwelling unit rentals of that project collected during the preceding calendar year. Unless a greater amount is permitted pursuant to federal legislation and has been agreed upon between the commission and the municipality or the county which created the commission, five percent of the revenue from the dwelling unit rentals shall be charged to the commission as payments in lieu of taxes. The payments in lieu of taxes shall be distributed to all of the appropriate governmental units in the area of operation in such proportions that each governmental unit will receive from the payments the same proportion as it would if property taxes were paid. However, no payments in lieu of taxes shall exceed the amounts which would be payable in property taxes on the project if the project was not exempt from taxation. The term, dwelling unit rental, means the total revenue collected for rentals of residential dwelling units. The term, dwelling unit rental, does not include any revenue from other income, fees, or services that may be received by the commission. The records of each housing project shall be open to inspection by the director of equalization.

Source: SL 1950 (SS), ch 13, § 28; SDC Supp 1960, § 45.3628 (2); SL 1968, ch 186, § 11; SL 2010, ch 72, § 1.



§ 11-7-74 General development plan required before recommendation of redevelopment plan.

11-7-74. General development plan required before recommendation of redevelopment plan. A commission shall not recommend a redevelopment plan to the governing body of the municipality or the county as applicable until a general plan for the development of the municipality or the county as a whole has been prepared.

Source: SL 1950 (SS), ch 13, § 18, subdiv 1; SDC Supp 1960, § 45.3618 (1); SL 1968, ch 186, § 9 (1).



§ 11-7-75 Initiation of redevelopment plans--Submission to and recommendations by planningagency.

11-7-75. Initiation of redevelopment plans--Submission to and recommendations by planning agency. Any person may submit a redevelopment plan to a commission or the commission may prepare such a plan on its own initiative. Any redevelopment plan shall be transmitted by a commission to the planning agency, if one exists, of the municipality or the county in which the redevelopment project area is situated for its study and recommendations. The planning agency shall submit its written recommendations with respect to the proposed redevelopment plan, to the commission within thirty days after receipt of the plan for study.

Source: SL 1950 (SS), ch 13, § 18, subdiv 2; SDC Supp 1960, § 45.3618 (2); SL 1968, ch 186, § 9 (2).



§ 11-7-76 Recommendation of redevelopment plan to governing body--Statements toaccompany redevelopment plan.

11-7-76. Recommendation of redevelopment plan to governing body--Statements to accompany redevelopment plan. Upon receipt of the recommendations of the planning agency, or if no planning agency exists, without such recommendations the commission may recommend a redevelopment plan to the governing board of the municipality or the county as applicable for approval. The recommendation shall be accompanied by the redevelopment plan, a statement of the method proposed for financing the redevelopment project, and a statement of a feasible method for the temporary relocation of families to be displaced from the redevelopment project area, and of the availability or future provision in the redevelopment project area or in other areas not less desirable in regard to public utilities and public and commercial facilities and at rents or prices within the financial means of the families displaced from the project area, of decent, safe, and sanitary dwellings equal in number to the number of such displaced families and reasonably accessible to their places of employment.

Source: SL 1950 (SS), ch 13, § 18, subdiv 3; SDC Supp 1960, § 45.3618 (3); SL 1968, ch 186, § 9 (3).



§ 11-7-77 Notice and hearing by governing body on redevelopment plan--Decision bygoverning body.

11-7-77. Notice and hearing by governing body on redevelopment plan--Decision by governing body. The governing body of the municipality or county as applicable shall hold a public hearing on any redevelopment plan recommended by the commission, after one publication of notice in a legal newspaper published in the county in which the commission is located. The publication shall describe the time, date, place and purpose of the hearing. Within thirty days after the receipt of a proposed redevelopment plan, the governing body shall give written notice to the commission of its decision with respect to the redevelopment plan.

Source: SL 1950 (SS), ch 13, § 18, subdiv 4; SDC Supp 1960, § 45.3618 (4); SL 1968, ch 186, § 9 (4); SL 1982, ch 60, § 11.



§ 11-7-78 Findings of governing body required for approval of redevelopment plan.

11-7-78. Findings of governing body required for approval of redevelopment plan. The commission shall not proceed with the redevelopment project unless the governing body of the municipality or the county as applicable approves the redevelopment plan and finds, by resolution:

(1) That the redevelopment project area is a slum area (as defined in § 11-7-2) or that all the following conditions exist:

(a) That the redevelopment project area is a blighted area (as defined in § 11-7-3);

(b) That a shortage of housing of sound standards and design adequate for family life exists in the municipality or the county;

(c) That the need for housing accommodations has been or will be increased as a result of the demolition of residential units in slum areas under redevelopment plans;

(d) That the conditions of blight in the area and the shortage of decent, safe, and sanitary housing in the municipality or the county cause or contribute to an increase in and spread of disease and crime and constitute a menace to the public health, safety, and welfare; and

(e) That development of the blighted area for predominantly residential uses is an integral part of and essential to the program of the municipality or the county for the elimination of slum areas;

(2) That the redevelopment plan will afford maximum opportunity consistent with the sound needs of the municipality or the county as a whole for the redevelopment of the redevelopment project area by private enterprise;

(3) That the redevelopment plan conforms to the general plan for the development of the municipality or the county as a whole; and

(4) That federal assistance is necessary to enable the redevelopment project area to be redeveloped in accordance with the redevelopment plan and funds will be available for the municipality's or the county's share of the cost as required by the Housing Act of 1949 or other federal acts providing federal financial assistance, or that federal financial assistance is not necessary and all funds will be available from other sources.
Source: SL 1950 (SS), ch 13, § 18, subdiv 5; SDC Supp 1960, § 45.3618 (5); SL 1968, ch 186, § 9 (5).



§ 11-7-79 Resubmission to governing body of modified redevelopment plan--Recommendationand approval conclusive of public need.

11-7-79. Resubmission to governing body of modified redevelopment plan--Recommendation and approval conclusive of public need. A redevelopment plan which has not been approved by the governing body when recommended by the commission may again be recommended to it with such modifications as are necessary to meet its objectives. Upon approval of a redevelopment plan, the recommendation of the commission for such plan and the resolution of approval of the governing body shall be conclusive, in any condemnation proceedings, of the public need for such plan.

Source: SL 1950 (SS), ch 13, § 18, subdiv 6; SDC Supp 1960, § 45.3618 (6); SL 1968, ch 186, § 9 (6).



§ 11-7-80 Lease or transfer of real property in redevelopment project--Price of lease or sale--Appraisal.

11-7-80. Lease or transfer of real property in redevelopment project--Price of lease or sale--Appraisal. The commission may sell, lease, exchange, or otherwise transfer to any person or state public body real property acquired under the provisions of this chapter, and thereafter the real property shall be used only in accordance with the limitations and conditions set forth in the redevelopment plan except as in this chapter otherwise provided. The real property shall be sold, leased, or transferred at its fair value for uses in accordance with the redevelopment plan irrespective of the cost of acquiring and clearing such real property. To aid the commission in determining the fair value of real property for uses in accordance with the redevelopment plan, it may, at its discretion, cause an appraisal to be made of the value of the real property for such uses, and may employ two or more land value experts to make such appraisal. Nothing in this section shall be construed as requiring the commission to base its rentals or selling prices upon any such appraisals.

Source: SL 1950 (SS), ch 13, § 19, subdiv 1; SDC Supp 1960, § 45.3619 (1).



§ 11-7-81 Retention of redevelopment property for housing project--Housing funds transferredto redevelopment funds.

11-7-81. Retention of redevelopment property for housing project--Housing funds transferred to redevelopment funds. The commission may retain real property for use for a housing project if such use be in conformity with the redevelopment plan. In such case, there shall be transferred to the redevelopment project funds from the housing project funds, the amount determined to be the fair value of such property for use in accordance with the redevelopment plan.

Source: SL 1950 (SS), ch 13, § 19, subdiv 1; SDC Supp 1960, § 45.3619 (1).



§ 11-7-82 Terms of lease or sale of redevelopment property--Development to be carried out bylessee or purchaser--Security provisions--Rental charges to tenants.

11-7-82. Terms of lease or sale of redevelopment property--Development to be carried out by lessee or purchaser--Security provisions--Rental charges to tenants. Any lease or sale of real property in a redevelopment project area may be made without public bidding. The terms of any such lease shall be fixed by the commission, and the instrument of lease may provide for renewals upon reappraisals and with rentals and other provisions adjusted to such reappraisals. The instrument of lease or sale shall provide that the lessee or purchaser shall carry out or cause to be carried out the approved project area redevelopment plan or approved modifications thereof and that no use shall be made of any land or real property included in the lease or sale nor any building or structure erected thereon which does not conform to such approved plan or approved modifications thereof. In the instrument, or instruments, of lease or sale the commission may include such other terms, conditions, and provisions as in its judgment will provide reasonable assurance of the priority of the obligations of the lease or sale over any other obligations of the lessee or purchaser; and assurance of the financial and legal ability of the lessee or purchaser to carry out the terms and conditions of the lease or sale and to begin the building of any improvements within a period of time which the commission fixes as reasonable. The commission may also include such terms, conditions, and specifications concerning buildings, improvements, subleases, or tenancies, maintenance and management, and any other related matters as in its judgment, are necessary to carry out the purposes of this chapter, including provisions whereby the obligations to carry out and conform to the redevelopment plan shall run with the land. In the event that maximum rentals to be charged to tenants of housing be specified, provision may be made for periodic reconsideration of such rental bases, with a view to proposing modification of the redevelopment plan with respect to such rentals.

Source: SL 1950 (SS), ch 13, § 19, subdiv 2; SDC Supp 1960, § 45.3619 (2).



§ 11-7-83 Commission consent required for grant or assignment of lessee's or purchaser'sinterest in redevelopment property--Agreements required of grantee or assignee.

11-7-83. Commission consent required for grant or assignment of lessee's or purchaser's interest in redevelopment property--Agreements required of grantee or assignee. Until the commission certifies that all building construction and other physical improvements specified to be done and made by the purchaser or lessee of real property in a redevelopment project area have been completed, the purchaser or lessee shall have no power to convey or assign the real property, any part thereof or interest therein, without the consent of the commission, and no such consent shall be given unless the grantee or assignee of the purchaser or lessee obligates itself or himself by written instrument to the commission to carry out that portion of the redevelopment plan relating to such property, and also that the grantee, his or its heirs, representatives, successors, and assigns, shall have no right or power to convey, lease, or assign the property, any part thereof or interest therein, or erect or use any building or structure erected thereon, free from the obligation and requirement to conform to the approved redevelopment plan or approved modifications thereof.

Source: SL 1950 (SS), ch 13, § 19, subdiv 3; SDC Supp 1960, § 45.3619 (3).



§ 11-7-84 Modification of redevelopment plans--Consent of lessee or purchaser required.

11-7-84. Modification of redevelopment plans--Consent of lessee or purchaser required. A redevelopment plan may be modified at any time by the commission with the approval of the governing body of the municipality or the county, provided that if modified after the lease or sale of the redevelopment project or parts thereof, the modification must be consented to by the lessee or purchaser of the property affected by the proposed modification.

Source: SL 1950 (SS), ch 13, § 19, subdiv 4; SDC Supp 1960, § 45.3619 (4); SL 1968, ch 186, § 10.



§ 11-7-85 Performance bond required of purchaser or lessee of redevelopment property.

11-7-85. Performance bond required of purchaser or lessee of redevelopment property. The commission may in its discretion require a purchaser or a lessee to furnish a performance bond as security for its fulfillment of the agreement with the commission. The performance bond shall have such surety and be in such form and amount as the commission may approve.

Source: SL 1950 (SS), ch 13, § 19, subdiv 5; SDC Supp 1960, § 45.3619 (5).



§ 11-7-86 Notice and forfeiture on failure of purchaser or lessee to carry out requireddevelopment--Repossession and completion of work by commission.

11-7-86. Notice and forfeiture on failure of purchaser or lessee to carry out required development--Repossession and completion of work by commission. If the commission finds that the redevelopment is not being carried out or maintained in accordance with the contract terms and conditions, or there is a failure to prosecute the work with such diligence, or to assure its completion on time, it shall notify the purchaser or lessee and, when one exists, the surety in writing of the noncompliance. Unless the purchaser or lessee complies with the terms of agreement within twenty days from the date of such notice, a forfeiture by the purchaser or lessee to the commission shall result, and the commission may take over the work and may cause such work to be done, and, if there be a surety, the cost of the work shall be paid by the surety. The commission may take possession of and utilize in completion of the work such materials, appliances, and plant as may be on the site of the work and necessary therefor. Thereafter, the commission may operate, sell, or lease the completed premises on such terms as are agreeable with it.

Source: SL 1950 (SS), ch 13, § 19, subdiv 5; SDC Supp 1960, § 45.3619 (5).



§ 11-7-87 Estimate of costs and proceeds of redevelopment projects--Sufficiency of proceedsand public grants required--Capitalization of estimated revenues.

11-7-87. Estimate of costs and proceeds of redevelopment projects--Sufficiency of proceeds and public grants required--Capitalization of estimated revenues. The cost of a redevelopment project, including administrative expense of the commission allocable to the project and debt charges, shall be known as the public redevelopment cost. The proceeds from the operation, sale, or lease of property in a redevelopment area shall be known as the capital proceeds. It shall be incumbent upon any commission, before engaging in any redevelopment project, to ascertain that federal or state public body grants or other financial assistance shall be sufficient when added to the capital proceeds, to at least equal the public redevelopment cost, provided, however, that the estimated revenues of prospective operations, leases, and sales may be capitalized and a bonded indebtedness assumed thereon, the proceeds of which may be entered into the computation in lieu of actual operation, sale or lease of the property.

Source: SL 1950 (SS), ch 13, § 20, subdiv 1; SDC Supp 1960, § 45.3620 (1).



§ 11-7-88 Sale or lease for variety of uses as purpose of redevelopment.

11-7-88. Sale or lease for variety of uses as purpose of redevelopment. It is the purpose of this chapter that commissions will sell or lease the land in the redevelopment area (except such land as it may retain for public housing for low-income groups) for any of a variety of purposes, including private housing, commercial, and other purposes.

Source: SL 1950 (SS), ch 13, § 20, subdiv 2; SDC Supp 1960, § 45.3620 (2).



§ 11-7-89 Local public funds used for redevelopment only to extent not available from othersources.

11-7-89. Local public funds used for redevelopment only to extent not available from other sources. Local public funds shall be provided for a redevelopment project only to the extent that funds are not available therefor from the federal government or other sources.

Source: SL 1950 (SS), ch 13, § 20, subdiv 3; SDC Supp 1960, § 45.3620 (3).



§ 11-7-90 Commission power to issue bonds and obligations--Housing projects andredevelopment projects kept separate.

11-7-90. Commission power to issue bonds and obligations--Housing projects and redevelopment projects kept separate. A commission may issue its bonds or other obligations in the manner provided in §§ 11-7-92 to 11-7-101, inclusive; provided, however, that none of the proceeds of such bonds for redevelopment projects and no proceeds or revenues from any redevelopment project shall be used to pay the bonds or costs of or make contributions or loans to any low-rent housing project, nor shall the proceeds, revenues, or proceeds of bonds of any housing project be used to pay the bonds, costs of, or make contributions or loans to any redevelopment project.

Source: SL 1950 (SS), ch 13, § 20, subdiv 4; SDC Supp 1960, § 45.3620 (4).



§ 11-7-91 Provision for project revenues to be placed in debt service funds.

11-7-91. Provision for project revenues to be placed in debt service funds. The commission may in its discretion provide that all revenues received from its redevelopment projects be placed in a debt service fund for the payment of interest and principal on all bonds issued for any redevelopment project, and the revenue from all such projects shall be paid into the debt service fund until all outstanding bonds have been fully paid. This same power shall exist with regard to housing projects.

Source: SL 1950 (SS), ch 13, § 20, subdiv 5; SDC Supp 1960, § 45.3620 (5).



§ 11-7-92 Commission power to issue bonds--Refunding bonds.

11-7-92. Commission power to issue bonds--Refunding bonds. A commission shall have power to issue bonds from time to time in its discretion, for any of its corporate purposes. A commission shall also have power to issue refunding bonds for the purpose of paying or retiring bonds, including interest thereon, previously issued by it.

Source: SL 1950 (SS), ch 13, § 21; SDC Supp 1960, § 45.3621.



§ 11-7-93 Income and revenues from which bonds payable--Additional pledge of other fundsor assets.

11-7-93. Income and revenues from which bonds payable--Additional pledge of other funds or assets. A commission may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable:

(1) Exclusively from the income and revenues of the project financed with the proceeds of such bonds;

(2) Exclusively from the income and revenues of certain designated projects whether or not they are financed in whole or in part with the proceeds of such bonds; or

(3) From its revenues generally, provided that the housing projects and redevelopment projects of a commission shall be separately financed, and there shall be no confusion of financing or funds between projects of these two separate types.

Any such bonds may be additionally secured by a pledge of any grant or contributions, or parts thereof, from the federal government or other source, or a pledge of any income or revenues of the commission, or a mortgage of any project, projects, or other property of the commission.

Source: SL 1950 (SS), ch 13, § 21; SDC Supp 1960, § 45.3621.



§ 11-7-94 Conditions and covenants of bonds.

11-7-94. Conditions and covenants of bonds. In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure payment of such bonds, or obligations, a commission, in addition to its other powers, shall have power:

(1) To pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or may thereafter come into existence;

(2) To mortgage all or any part of its real or personal property, then owned or thereafter acquired;

(3) To covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any project or any part thereof; and to covenant as to what other, or additional debts or obligations may be incurred by it;

(4) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed, or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to covenant for the redemption of the bonds and to provide the terms and conditions thereof;

(5) To covenant (subject to the limitations contained in this chapter) as to rents and fees to be charged in the operation of a housing project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds;

(6) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(7) To covenant as to the use, maintenance, and replacement of any or all of its real or personal property, the insurance to be carried thereon and the use and disposition of insurance moneys;

(8) To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived;

(9) To vest in any obligees of the commission the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in any obligee or obligees holding a specified amount in bonds the right, in the event of a default by said commission, to take possession of and use, operate, and manage any project or any part thereof or any funds connected therewith, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the commission with such obligees; to provide for the powers and duties of such obligees and to limit the liabilities thereof; and to provide the terms and conditions upon which such obligees may enforce any covenant or rights securing or relating to the bonds;

(10) To exercise all or any part or combination of the powers herein granted; to make such covenants (other than and in addition to the covenants herein expressly authorized) and to do any and all such acts and things consistent with this chapter and such other laws as may be applicable, as may be necessary, convenient, or desirable in order to secure its bonds, or tend to make the bonds more marketable.



§ 11-7-95 Submission of bonds for examination by attorney general--Certification of validity.

11-7-95. Submission of bonds for examination by attorney general--Certification of validity. A commission may submit to the attorney general of the state any bonds to be issued hereunder after all proceedings for the issuance of such bonds have been taken. Upon the submission of such proceedings to the attorney general, it shall be the duty of the attorney general to examine into and pass upon the validity of such bonds and the regularity of all proceedings in connection therewith. If such bonds and proceedings conform to the provisions of this chapter and are otherwise regular in form and if such bonds when delivered and paid for will constitute binding and legal obligations enforceable according to the terms thereof, the attorney general shall certify in substance upon the back of each of said bonds that it is issued in accordance with the Constitution and laws of the State of South Dakota.

Source: SL 1950 (SS), ch 13, § 27; SDC Supp 1960, § 45.3627.



§ 11-7-96 Issuance of bonds--Maturity dates--Interest rate--Denominations--Registration--Redemption provisions--Signatures.

11-7-96. Issuance of bonds--Maturity dates--Interest rate--Denominations--Registration--Redemption provisions--Signatures. Bonds of a commission shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution, its trust indenture or mortgage may provide. Bonds may be signed by the manual signature of one official designated by the governing body and by facsimile signature of other officials.

Source: SL 1950 (SS), ch 13, § 22; SDC Supp 1960, § 45.3622; SL 1974, ch 114; SL 1975, ch 47, § 9; SL 1980, ch 47, § 6A; SL 1982, ch 123.



§ 11-7-97 Private or public sale of bonds--Notice of sale.

11-7-97. Private or public sale of bonds--Notice of sale. The bonds issued by a commission may be sold at private sale or at public sale to the highest bidder after notice of sale has been published once each week for at least two successive weeks in a legal newspaper published in the county where the commission is located. The notice shall specify the time and place of the sale.

Source: SL 1950 (SS), ch 13, § 22; SDC Supp 1960, § 45.3622; SL 1972, ch 35, § 7; SL 1984, ch 43, § 99.



§ 11-7-98 Validity of signatures on bonds--Negotiable investment securities.

11-7-98. Validity of signatures on bonds--Negotiable investment securities. If any of the commissioners or officers of the commission whose signatures appear on any bonds or coupons cease to be commissioners or officers before the delivery of the bonds, their signatures shall be valid for all purposes. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be negotiable investment securities within the meaning of chapter 57A-8.

Source: SL 1950 (SS), ch 13, § 22; SDC Supp 1960, § 45.3622; SL 1984, ch 43, § 100.



§ 11-7-99 Tax exemption of bonds.

11-7-99. Tax exemption of bonds. Bonds of a commission are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest thereon and income therefrom, shall be exempt from taxes.

Source: SL 1950 (SS), ch 13, § 21; SDC Supp 1960, § 45.3621.



§ 11-7-100 Recital in bond conclusive as to purpose.

11-7-100. Recital in bond conclusive as to purpose. In any suit, action, or proceeding involving the validity or enforceability of any bond of a commission or the security therefor, any such bond reciting in substance that it has been issued by the commission to aid in financing a project, as defined in § 11-7-1, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located, and carried out in accordance with the purposes and provisions of this chapter.

Source: SL 1950 (SS), ch 13, § 22; SDC Supp 1960, § 45.3622.



§ 11-7-101 Remedies conferred on bondholders by terms of bond.

11-7-101. Remedies conferred on bondholders by terms of bond. A commission shall have power by its resolution, trust indenture, mortgage, lease, or other contract to confer upon any obligee holding or representing a specified amount in bonds, the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in such resolution or instrument, by suit, action, or proceeding in any court of competent jurisdiction:

(1) To cause possession of any project or any part thereof to be surrendered to any such obligee;

(2) To obtain the appointment of a receiver of any project of said commission or any part thereof and of the rents and profits therefrom. If such receiver be appointed, he may enter and take possession of such project or any part thereof and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said commission as the court shall direct;

(3) To require said commission and the commissioners, officers, agents, and employees thereof to account as if it and they were the trustees of an express trust.
Source: SL 1950 (SS), ch 13, § 25; SDC Supp 1960, § 45.3625.



§ 11-7-102 Investment in bonds authorized for public funds, financial institutions, trusts, andfiduciaries.

11-7-102. Investment in bonds authorized for public funds, financial institutions, trusts, and fiduciaries. The state and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business, and all personal representatives, guardians, trustees, and other fiduciaries may legally invest any moneys or funds belonging to them or within their control in any bonds or other obligations issued by a Housing and Redevelopment Commission created by or pursuant to this chapter, when such bonds or other obligations are secured by a pledge of annual contributions or other financial assistance to be paid by the United States government or any agency thereof, and such bonds and other obligations shall be authorized security for all public deposits; it being the purpose of this chapter to authorize any of the foregoing to use any funds owned or controlled by them, including (but not limited to) sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations; provided, however, that nothing contained in this chapter shall be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities. The provisions of this chapter shall apply notwithstanding any restrictions on investments contained in other laws.

Source: SL 1950 (SS), ch 15; SDC Supp 1960, § 45.3629; SL 1968, ch 186, § 12.



§ 11-7-103 Acceptance of federal loans and grants authorized--Compliance with conditions.

11-7-103. Acceptance of federal loans and grants authorized--Compliance with conditions. In addition to the powers conferred upon a housing commission by other provisions of this chapter, such commission is empowered to borrow money or accept contributions, grants, or other financial assistance from the federal government for or in aid of any project within its area of operation, and to these ends, to comply with such conditions and enter into such mortgages, trust indentures, leases, or agreements as may be necessary, convenient, or desirable and consistent with this chapter and the laws of this state.

Source: SL 1950 (SS), ch 13, § 26; SDC Supp 1960, § 45.3626.



§ 11-7-104 Mandamus available to obligee of commission--Injunction.

11-7-104. Mandamus available to obligee of commission--Injunction. An obligee of a commission shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, or other appropriate proceedings to compel said commission and the commissioners, officers, agents, or employees thereof to perform each and every term, provision, and covenant contained in any contract of said commission with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of said commission and the fulfillment of all duties imposed upon said commission by this chapter;

(2) To enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of said commission.
Source: SL 1950 (SS), ch 13, § 24; SDC Supp 1960, § 45.3624.



§ 11-7-105 Commissioners not personally liable on bonds--Public debt not created--Debtlimitations not applicable.

11-7-105. Commissioners not personally liable on bonds--Public debt not created--Debt limitations not applicable. Neither the commissioners of a commission nor any person executing the bonds is liable personally on the bonds by reason of the issuance of the bonds. The bonds and other obligations of a commission (and such bonds and obligations shall so state on their face) are not a debt of the first or second class municipality, the state, or any other political subdivision of the state and neither the municipality nor the state or any other political subdivision is liable for the bonds. Except as may be provided pursuant to subdivision 11-7A-2(8), the bonds or obligations are not payable out of any funds or properties other than those of the commission. The bonds do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

Source: SL 1950 (SS), ch 13, § 21; SDC Supp 1960, § 45.3621; SL 1992, ch 60, § 2; SL 1996, ch 93, § 1.



§ 11-7-106 Commission accounts and annual report to auditor-general and governing body.

11-7-106. Commission accounts and annual report to auditor-general and governing body. Each commission shall keep an accurate account of all its activities and of all its receipts and expenditures and shall annually in the month of January make a report thereof to the auditor-general, and to the governing body of the municipality or the county as applicable, such reports to be in a form prescribed by the auditor-general.

Source: SL 1950 (SS), ch 13, § 8; SDC Supp 1960, § 45.3608 (1); SL 1968, ch 186, § 6.



§ 11-7-107 Investigations and examinations by auditor-general.

11-7-107. Investigations and examinations by auditor-general. The auditor-general may investigate the affairs of commissions and their dealings, transactions, and relationships. He shall have the power to examine into the properties and records of commissions and to prescribe methods of accounting and the rendering of periodical reports in relation to projects undertaken by commissions, which accounts and reports shall not be inconsistent with any system of accounts or reports prescribed pursuant to any contract for federal financial assistance.

Source: SL 1950 (SS), ch 13, § 8; SDC Supp 1960, § 45.3608 (2).



§ 11-7-108 Enforcement of compliance with chapter and rules and regulations.

11-7-108. Enforcement of compliance with chapter and rules and regulations. Compliance with this chapter and the rules and regulations adopted by the auditor-general may be enforced by the attorney general by writ of mandamus or other appropriate proceedings.

Source: SL 1950 (SS), ch 13, § 8; SDC Supp 1960, § 45.3608 (2).



§ 11-7-109 Citation of chapter.

11-7-109. Citation of chapter. This chapter may be cited as the "County and Municipal Housing and Redevelopment Law."

Source: SL 1950 (SS), ch 13, § 1; SDC Supp 1960, § 45.3601; SL 1968, ch 186, § 1.






Chapter 07A - Municipal Powers In Aid Of Housing And Development

§ 11-7A-1 Definition of terms.

11-7A-1. Definition of terms. Terms used in this chapter mean:

(1) "Housing and redevelopment commission" or "commission" any housing and redevelopment commission created by or pursuant to the municipal housing and redevelopment law of this state;

(2) "Municipality" any incorporated city or town or any county;

(3) "Project" any work or undertaking of a housing and redevelopment commission pursuant to the municipal housing and redevelopment law;

(4) "State public body," any municipality, commission, district, or other political subdivision or instrumentality of this state, except the State of South Dakota.
Source: SL 1950 (SS), ch 14, § 2; SDC Supp 1960, § 45.3702; SDCL, § 9-37-1; SL 1996, ch 93, § 2.



§ 11-7A-2 Municipal powers in implementation of certain public projects.

11-7A-2. Municipal powers in implementation of certain public projects. For the purpose of aiding and cooperating in the planning, undertaking, construction, or operation of any projects of commissions located within the limits of a municipality, that municipality or any other state public body may, upon such terms, with or without consideration, as it may determine:

(1) Dedicate, sell, convey, or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges therein to a commission;

(2) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with such projects;

(3) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake;

(4) Approve redevelopment plans as defined in the municipal housing and redevelopment law, plan or replan, zone or rezone parts of such municipality; make exceptions from building regulations and ordinances; and make changes in its boundaries;

(5) Cause services to be furnished to the commission of the character which such municipality or any other state public body is otherwise empowered to furnish;

(6) Enter into agreements with respect to the exercise by such municipality or any other state public body of its powers relating to the repair, closing or demolition of unsafe, insanitary or unfit buildings;

(7) Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary), with a commission respecting action to be taken by such municipality or any other state public body pursuant to any of the powers granted by this section;

(8) In the case of a housing development project, as defined in subdivision 11-7-1(7A), make loans or contributions to that project, including its financing and the costs associated therewith, or enter into agreements to do so in the future, provided that each such loan or contribution made from otherwise unappropriated, unbudgeted, and unexpended generally available funds and is contingent upon the express authorization and appropriation to the project by the governing body of the municipality or other state public body, in its discretion, in the year in which actually made.

Any sale, conveyance, lease or agreement provided for under this section may be made by a municipality or any other state public body without appraisal, public notice, advertisement, or public bidding, notwithstanding any other laws to the contrary.

Source: SL 1950 (SS), ch 14, § 3; SDC Supp 1960, § 45.3703; SDCL, § 9-37-2; SL 1996, ch 93, § 3.



§ 11-7A-3 Restrictions on municipal financing of redevelopment and housing projects--Sourcesof funds used.

11-7A-3. Restrictions on municipal financing of redevelopment and housing projects--Sources of funds used. Except as provided in § 11-7A-2, no municipality may use any revenues or money of the municipality to pay the bonds of or make any loans or contributions to any redevelopment or housing project, except that this proviso is not applicable to any project for which financial assistance is provided by the federal government or any agency or instrumentality thereof which requires an outlay of money on the part of the municipality for a loan or grant to such project as a condition of the federal financial assistance, in which case a loan or grant, as required, may be made by the municipality to a commission located within the municipality, provided that such moneys as are loaned or granted under the provisions of this section shall be otherwise unappropriated, unbudgeted, and unexpended funds in the general fund or money derived from the sale by the municipality of general obligation bonds, such sale to be subject to the limitations of and in the manner and after authorization as provided by law.

Source: SL 1950 (SS), ch 14, § 4; SDC Supp 1960, § 45.3704; SDCL, § 9-37-3; SL 1996, ch 93, § 4.



§ 11-7A-4 Supplemental nature of powers.

11-7A-4. Supplemental nature of powers. The powers conferred by §§ 11-7A-2 and 11-7A-3 shall be in addition and supplemental to the powers conferred by any other law.

Source: SL 1950 (SS), ch 14, § 5; SDC Supp 1960, § 45.3705; SDCL, § 9-37-4.



§ 11-7A-5 Short title of law.

11-7A-5. Short title of law. Sections 11-7A-1 to 11-7A-5, inclusive, may be referred to as the "housing and redevelopment cooperation law."

Source: SL 1950 (SS), ch 14, § 1; SDC Supp 1960, § 45.3701; SDCL, § 9-37-5.



§ 11-7A-6 Municipal acquisition of federal housing projects--Sources of funds used.

11-7A-6. Municipal acquisition of federal housing projects--Sources of funds used. Any incorporated municipality of this state may acquire, through purchase or gift of the entire property ownership therein, any existing federally owned housing within the corporate boundaries of the municipality and own, operate, maintain, and dispose of such housing, provided that if acquisition be by purchase, the funds for such purchase shall be derived from either otherwise unappropriated, unbudgeted, and unexpended funds in the general fund or from the sale by the municipality of general obligation bonds, such sale to be subject to the limitations of and in the manner and after authorization as provided by law, and provided further that no such acquisition shall be made unless the federal government shall have signified an intention to terminate its operation of such housing within a period of one year in the future.

Source: SL 1950 (SS), ch 12; SDC Supp 1960, § 45.0207; SDCL, § 9-37-6.



§ 11-7A-7 Approval required for municipal projects.

11-7A-7. Approval required for municipal projects. Nothing in this chapter authorizes a state public body to undertake, construct, or operate a project within a municipality, without approval from the governing body or voters of that municipality.

Source: SL 1996, ch 93, § 5.






Chapter 08 - Urban Renewal

§ 11-8-1 Definition of terms.

11-8-1. Definition of terms. Terms as used in this chapter mean:

(1) "Agency" or "Urban Renewal Agency," a public agency created by § 11-8-40;

(2) "Area of operation," the area within the corporate limits of the municipality and the area within three miles of such limits, except that the term does not include any area which lies within the territorial boundaries of another municipality unless a resolution has been adopted by the governing body of such other municipality declaring a need therefor;

(3) "Board" or "commission," a board, commission, department, division, office, body, or other unit of the municipality;

(4) "Bonds," any bonds, including refunding bonds, notes, interim certificates, certificates of indebtedness, debentures, or other obligations;

(5) "Clerk," the clerk or other official of the municipality who is the custodian of the official records of such municipality;

(6) "Federal government," includes the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America;

(7) "Housing and redevelopment cooperation," as stated in chapter 11-7A;

(8) "Local governing body," the council or other legislative body charged with governing the municipality;

(9) "Mayor," the mayor of a municipality or other officer or body having the duties customarily imposed upon the executive head of a municipality;

(10) "Municipality," any incorporated city or town in the state;

(11) "Obligee," includes any bondholder, agents or trustees for any bondholders, or lessor demising to the municipality property used in connection with urban renewal, or any assignee of such lessor's interest or any part thereof, and the federal government if it is a party to any contract with the municipality;

(12) "Person," any individual, firm, partnership, limited liability company, corporation, company, association, joint-stock association, or body politic; and includes any trustee, receiver, assignee, or other person acting in a similar representative capacity;

(13) "Public body," the state or any municipality, township, village, board, commission, authority, district, or any other subdivision or public body of the state;

(14) "Public officer," any officer who is in charge of any department or branch of the government of the municipality relating to health, fire, building regulations, or to other activities concerning dwellings in the municipality;

(15) "Real property," includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest, right and use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise;

(16) "Related activities," planning work for the preparation of a general neighborhood renewal plan, or for the preparation or completion of a community-wide plan or program, and the functions related to the acquisition and disposal of real property pursuant to § 11-8-25.
Source: SL 1966, ch 149, § 2; SL 1992, ch 60, § 2; SL 1994, ch 351, § 30.



§ 11-8-2 "Slum area" defined.

11-8-2. "Slum area" defined. Wherever used or referred to in this chapter, unless a different meaning is clearly indicated by the context, "slum area" shall mean an area in which there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors as are conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and is detrimental to the public health, safety, morals, or welfare.

Source: SL 1966, ch 149, § 2 (8).



§ 11-8-3 "Blighted area" defined.

11-8-3. "Blighted area" defined. Wherever used or referred to in this chapter, unless a different meaning is clearly indicated by the context, "blighted area" shall mean an area which by reason of the presence of a substantial number of slum, deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other cause, or any combination of such factors, substantially impairs or arrests the sound growth of a municipality, retards the provision of housing accommodations or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use: provided, that if such blighted area consists of open land the conditions contained in § 11-8-17 shall apply: and provided further, that any disaster area referred to in § 11-8-18 shall constitute a "blighted area."

Source: SL 1966, ch 149, § 2 (9).



§ 11-8-4 "Urban renewal area" defined.

11-8-4. "Urban renewal area" defined. Wherever used or referred to in this chapter, unless a different meaning is clearly indicated by the context, "urban renewal area" means a slum area or a blighted area or a combination thereof which the local governing body designates as appropriate for an urban renewal project.

Source: SL 1966, ch 149, § 2 (11).



§ 11-8-5 "Urban renewal project" defined.

11-8-5. "Urban renewal project" defined. Wherever used or referred to in this chapter, unless a different meaning is clearly indicated by the context, "urban renewal project" may include undertakings and activities of a municipality in an urban renewal area for the elimination and for the prevention of the development or spread of slums and blight, and may involve slum clearance and redevelopment in an urban renewal area, or rehabilitation or conservation in an urban renewal area, or any combination or part thereof in accordance with an urban renewal plan.

Source: SL 1966, ch 149, § 2 (10).



§ 11-8-6 "Urban renewal plan" defined.

11-8-6. "Urban renewal plan" defined. Wherever used or referred to in this chapter, unless a different meaning is clearly indicated by the context, "urban renewal plan" means a plan as it exists for an urban renewal project, which plan:

(1) Shall conform to the master plan or parts thereof for municipality as a whole; and

(2) Shall be sufficiently complete to indicate such land acquisition, demolition, and removal of structures, redevelopment, improvements, and rehabilitation, as may be proposed to be carried out in the urban renewal area, zoning and planning changes, if any, land uses, maximum densities, building requirements, and the plan's relationship to definite local objectives, respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.
Source: SL 1966, ch 149, § 2 (12).



§ 11-8-7 Legislative findings and declaration of necessity.

11-8-7. Legislative findings and declaration of necessity. It is hereby found and declared that there exist in municipalities of the state slum and blighted areas, as defined in §§ 11-8-2 and 11-8-3, which constitute a serious and growing menace, injurious to the public health, safety, morals, and welfare of the residents of the state; that the existence of such areas contributes substantially and increasingly to the spread of disease and crime, constitutes an economic and social liability imposing onerous municipal burdens which decrease the tax base and reduce tax revenues, substantially impairs or arrests the sound growth of municipalities, retards the provision of housing accommodations, aggravates traffic problems and substantially impairs or arrests the elimination of traffic hazards and the improvement of traffic facilities; and that the prevention and elimination of slums and blight is a matter of state policy and state concern in order that the state and its municipalities shall not continue to be endangered by areas which are focal centers of disease, promote juvenile delinquency, and consume an excessive proportion of its revenues because of the extra services required for police, fire, accident, hospitalization, and other forms of public protection, services, and facilities.

It is further found and declared that certain slum or blighted areas, or portions thereof, may require acquisition, clearance, and disposition subject to use restrictions, as provided in this chapter, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation; that other areas or portions thereof may, through the means provided in this chapter, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied, or prevented; and that salvageable slum and blighted areas can be conserved and rehabilitated through appropriate public action as herein authorized, and the cooperation and voluntary action of the owners and tenants of property in such areas.

It is further found and declared that the powers conferred by this chapter are for public uses and purposes for which public money may be expended and the power of eminent domain and police power exercised; and the necessity in the public interest for the provisions herein enacted is hereby declared as a matter of legislative determination.

Source: SL 1966, ch 149, § 3.



§ 11-8-8 Findings and declaration of necessity required of governing body before exerciseof authority.

11-8-8. Findings and declaration of necessity required of governing body before exercise of authority. No municipality shall exercise the authority conferred upon municipalities by this chapter until after the local governing body shall have adopted a resolution finding that: one or more slum or blighted areas exist in such municipality; and the rehabilitation, conservation, redevelopment, or a combination thereof, of such area or areas is necessary in the interest of the public health, safety, morals, or welfare of the residents of such municipality.

Source: SL 1966, ch 149, § 6.



§ 11-8-9 Formulation of municipal program for urban renewal--Elements included inprogram.

11-8-9. Formulation of municipal program for urban renewal--Elements included in program. A municipality for the purposes of this chapter may formulate for the municipality a workable program for utilizing appropriate private and public resources to eliminate, and prevent the development or spread of slums and urban blight, to encourage needed urban rehabilitation, to provide for the redevelopment of slum and blighted areas, or to undertake such of the aforesaid activities or other feasible municipal activities as may be suitably employed to achieve the objectives of such workable program. Such workable program may include, without limitation, provision for: the prevention of the spread of blight into areas of the municipality which are free from blight through diligent enforcement of housing, zoning, and occupancy controls and standards; the rehabilitation or conservation of slum and blighted areas or portions thereof by replanning, removing congestion, providing parks, playgrounds and other public improvements, by encouraging voluntary rehabilitation and by compelling the repair and rehabilitation of deteriorated or deteriorating structures; and the clearance and redevelopment of slum and blighted areas or portions thereof.

Source: SL 1966, ch 149, § 5.



§ 11-8-10 Maximum opportunity to private enterprise as objective--Objective consideredin implementation of program.

11-8-10. Maximum opportunity to private enterprise as objective--Objective considered in implementation of program. A municipality, to the greatest extent it determines to be feasible in carrying out the provisions of this chapter, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment of the urban renewal area by private enterprise. A municipality shall give consideration to this objective in exercising its powers under this chapter, including the formulation of a workable program, the approval of urban renewal plans, community-wide plans or programs for urban renewal, and general neighborhood renewal plans consistent with the general plan of the municipality, the exercise of its zoning powers, the enforcement of other laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements, the disposition of any property acquired, and the provision of necessary public improvements.

Source: SL 1966, ch 149, § 4.



§ 11-8-11 Discrimination prohibited.

11-8-11. Discrimination prohibited. For all of the purposes of this chapter, no person shall, because of race, creed, color, or national origin, be subjected to any discrimination.

Source: SL 1966, ch 149, § 19.



§ 11-8-12 Master plan required before approval of urban renewal plans--Adoption of masterplan.

11-8-12. Master plan required before approval of urban renewal plans--Adoption of master plan. The local governing body shall not approve an urban renewal plan until a master plan or parts of such plan for an area which would include an urban renewal area for the municipality have been prepared. For this purpose and other municipal purposes, authority is hereby vested in every municipal governing body to prepare to adopt, and to revise from time to time a master plan or parts thereof as defined in § 11-6-14, for the physical development of the municipality as a whole and to make available and to appropriate necessary funds therefor.

Source: SL 1966, ch 149, § 7 (1).



§ 11-8-13 Finding of slum area or blighted area required before approval of project.

11-8-13. Finding of slum area or blighted area required before approval of project. A municipality shall not approve an urban renewal project for an urban renewal area unless the governing body has, by resolution, determined such area to be a slum area or a blighted area or a combination thereof and designated such area as appropriate for an urban renewal project.

Source: SL 1966, ch 149, § 7 (1).



§ 11-8-14 Initiation of urban renewal plans--Submission to and recommendations byplanning commission--Time allowed for review.

11-8-14. Initiation of urban renewal plans--Submission to and recommendations by planning commission--Time allowed for review. The municipality may itself prepare or cause to be prepared an urban renewal plan, or any person or agency, public or private, may submit such a plan to a municipality. Prior to its approval of an urban renewal project, the local governing body shall submit such plan to the planning commission of the municipality, if any, for review and recommendations as to its conformity with the master plan for the development of the municipality as a whole. The planning commission shall submit its written recommendations with respect to the proposed urban renewal plan to the local governing body within thirty days after receipt of the plan for review. Upon receipt of the recommendations of the planning commission or, if no recommendations are received within said thirty days, then without such recommendations, the local governing body may proceed with the hearing on the proposed urban renewal project prescribed by § 11-8-15.

Source: SL 1966, ch 149, § 7 (2).



§ 11-8-15 Notice and hearing by governing body on urban renewal plan.

11-8-15. Notice and hearing by governing body on urban renewal plan. The local governing body shall hold a public hearing on an urban renewal plan after public notice thereof. Such notice shall be given by publication once each week for two consecutive weeks, not less than ten nor more than thirty days prior to the date of the hearing in a legal newspaper having a general circulation in the urban renewal area of the municipality and by mailing a notice of such hearing not less than ten days prior to the date of the hearing to the persons whose names appear on the county treasurer's tax roll as the owner or reputed owner of the property within such proposed area, at the address shown on the tax roll. The notice shall describe the time, date, place, and purpose of the hearing, shall generally identify the urban renewal area affected and shall outline the general scope of the urban renewal plan under consideration.

Source: SL 1966, ch 149, § 7 (3).



§ 11-8-16 Findings required for approval of urban renewal project by governing body.

11-8-16. Findings required for approval of urban renewal project by governing body. Following such hearing, the local governing body may approve an urban renewal project and the plan therefor if it finds that:

(1) A feasible method exists for the location of families who will be displaced from the urban renewal area in decent, safe, and sanitary dwelling accommodations within their means and without undue hardship to such families;

(2) The urban renewal plan conforms to the master plan of the municipality as a whole;

(3) The urban renewal plan gives due consideration to the provision of adequate park and recreational areas and facilities that may be desirable for neighborhood improvement, with special consideration for the health, safety, and welfare of children residing in the general vicinity of the site covered by the plan; and

(4) The urban renewal plan will afford maximum opportunity, consistent with the sound needs of the municipality as a whole, for the rehabilitation or redevelopment of the urban renewal area by private enterprise.
Source: SL 1966, ch 149, § 7 (4).



§ 11-8-17 Findings required for approval of urban renewal project in open area.

11-8-17. Findings required for approval of urban renewal project in open area. If the urban renewal area consists of an area of open land to be acquired by the municipality, such area shall not be so acquired unless:

(1) If it is to be developed for residential uses, the local governing body shall determine that a shortage of housing of sound standards and design which is decent, safe, and sanitary exists in the municipality; that the need for housing accommodations has been or will be increased as a result of the clearance of slums in other areas; that the conditions of blight in the area and the shortage of decent, safe, and sanitary housing cause or contribute to an increase in and spread of disease and crime and constitute a menace to the public health, safety, morals, or welfare; and that the acquisition of the area for residential uses is an integral part of and essential to the program of the municipality; or

(2) If it is to be developed for nonresidential uses, the local governing body shall determine that such nonresidential uses are necessary and appropriate to facilitate the proper growth and development of the community in accordance with sound planning standards and local community objectives, which acquisition may require the exercise of governmental action, as provided in this chapter, because of defective or unusual conditions of title, diversity of ownership, tax delinquency, improper subdivisions, outmoded street patterns, deterioration of site, economic disuse, unsuitable topography, or faulty lot layouts, the need for the correlation of the area with other areas of a municipality by streets and modern traffic requirements, or any combination of such factors or other conditions which retard development of the area.
Source: SL 1966, ch 149, § 7 (4).



§ 11-8-18 Requirements waived for rehabilitation of disaster area.

11-8-18. Requirements waived for rehabilitation of disaster area. Notwithstanding any other provisions of this chapter, where the local governing body certifies that an area is in need of redevelopment or rehabilitation as a result of a flood, fire, hurricane, earthquake, storm, or other catastrophe respecting which the Governor of the state has certified the need for disaster assistance under Public Law 875, Eighty-first Congress, or other federal law, the local governing body may approve an urban renewal plan and an urban renewal project with respect to such area without regard to the provisions of §§ 11-8-16 and 11-8-17 and the provisions of §§ 11-8-12 and 11-8-15 requiring a general plan for the municipality and a public hearing on the urban renewal project.

Source: SL 1966, ch 149, § 7 (7).



§ 11-8-19 Modification of urban renewal plan--Rights of lessee or purchaser protected.

11-8-19. Modification of urban renewal plan--Rights of lessee or purchaser protected. An urban renewal plan may be modified at any time by the governing body: provided that if modified after the lease or sale by the municipality of real property in the urban renewal project area, such modification may be conditioned upon such approval of the owner, lessee, or successor in interest as the municipality may deem advisable and in any event shall be subject to such rights at law or in equity as a lessee or purchaser, or his successor or successors in interest, may be entitled to assert.

Source: SL 1966, ch 149, § 7 (5).



§ 11-8-20 Plan or modification effective on approval by governing body.

11-8-20. Plan or modification effective on approval by governing body. Upon the approval by the local governing body of an urban renewal plan or of any modification thereof, such plan or modification shall be deemed to be in full force and effect for the respective urban renewal area and the municipality may then cause such plan or modification to be carried out in accordance with its terms.

Source: SL 1966, ch 149, § 7 (6).



§ 11-8-21 Necessary powers granted to municipality.

11-8-21. Necessary powers granted to municipality. Every municipality shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including the powers granted by §§ 11-8-22 to 11-8-33, inclusive, in addition to others herein granted.

Source: SL 1966, ch 149, § 8.



§ 11-8-22 Municipal power to carry out projects and related activities--Contracts andinstruments--Dissemination of information.

11-8-22. Municipal power to carry out projects and related activities--Contracts and instruments--Dissemination of information. Every municipality shall have the power to undertake and carry out urban renewal projects and related activities within its area of operation; and to make and execute contracts and other instruments necessary or convenient to the exercise of its powers under this chapter; and to disseminate slum clearance and urban renewal information.

Source: SL 1966, ch 149, § 8 (1).



§ 11-8-23 Municipal power to make urban renewal inspections and surveys--Propertypowers.

11-8-23. Municipal power to make urban renewal inspections and surveys--Property powers. Every municipality shall have the power, within its area of operation, to enter into any building or property in any urban renewal area in order to make inspections, surveys, appraisals, soundings, or test borings, and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted; to acquire by purchase, lease, option, gift, grant, bequest, devise, eminent domain, or otherwise, any real property, or personal property for its administrative purposes, together with any improvements thereon; to hold, improve, clear, or prepare for redevelopment any such property; to mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real property; to insure or provide for the insurance of any real or personal property or operations of the municipality against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this chapter: provided, however, that no statutory provision with respect to the acquisition, clearance, or disposition of property by public bodies shall restrict a municipality or other public body exercising powers hereunder, in the exercise of such functions with respect to an urban renewal project and related activities, unless the Legislature shall specifically so state.

Source: SL 1966, ch 149, § 8 (3).



§ 11-8-24 Municipal power to develop plans--Demonstration projects.

11-8-24. Municipal power to develop plans--Demonstration projects. Every municipality shall have the power, within its area of operation, to make or have made all surveys and plans necessary to the carrying out of the purposes of this chapter and to contract with any person, public or private, in making and carrying out such plans and to adopt or approve, modify and amend such plans, which plans may include, but are not limited to:

(1) Plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements;

(2) Plans for the enforcement of state and local laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements; and

(3) Appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of urban renewal projects and related activities;
and to develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of slums and urban blight and developing and demonstrating new or improved means of providing housing for families and persons of low income and to apply for, accept, and utilize grants of funds from the federal government for such purposes.

Source: SL 1966, ch 149, § 8 (7).



§ 11-8-25 Acquisition and demolition of property prior to approval of plan--Losses whenproperty not incorporated in project.

11-8-25. Acquisition and demolition of property prior to approval of plan--Losses when property not incorporated in project. Every municipality shall have the power, with the approval of the local governing body, prior to approval of an urban renewal plan, or approval of any modifications of the plan, to acquire real property in an urban renewal area, demolish and remove any structures on the property, and pay all costs related to the acquisition, demolition, or removal, including any administrative or relocation expenses; and to assume the responsibility to bear any loss that may arise as the result of the exercise of authority under this section in the event that the real property is not made part of the urban renewal project.

Source: SL 1966, ch 149, § 8 (4).



§ 11-8-26 Relocation assistance and payments to persons displaced from urban renewalarea.

11-8-26. Relocation assistance and payments to persons displaced from urban renewal area. Every municipality shall have the power to prepare plans for and assist in the relocation of persons, including individuals, families, business concerns, nonprofit organizations and others, displaced from an urban renewal area, and to make relocation payments to or with respect to such persons for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government.

Source: SL 1966, ch 149, § 8 (8).



§ 11-8-27 Changes in streets and public places--Replanning.

11-8-27. Changes in streets and public places--Replanning. Every municipality shall have the power to close, vacate, plan or replan streets, roads, sidewalks, ways or other places; and to plan or replan any part of the municipality.

Source: SL 1966, ch 149, § 8 (10).



§ 11-8-28 Arrangement for services, repairs, and construction--Enforcement of federal laborstandard requirements.

11-8-28. Arrangement for services, repairs, and construction--Enforcement of federal labor standard requirements. Every municipality shall have the power to provide or to arrange or contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities, or other facilities for or in connection with an urban renewal project; to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements; and to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of an urban renewal project and related activities, and to include in any contract let in connection with such a project and related activities, provisions to fulfill such of said conditions as it may deem reasonable and appropriate.

Source: SL 1966, ch 149, § 8 (2).



§ 11-8-29 Municipal appropriations and expenditures--Levy of assessments--Zoning--Agreements with urban renewal agency.

11-8-29. Municipal appropriations and expenditures--Levy of assessments--Zoning--Agreements with urban renewal agency. A municipality may appropriate funds and make expenditures as may be necessary to carry out the purposes of this chapter, and levy assessments for such purposes; zone or rezone any part of the municipality or make exceptions from building regulations; and enter into agreements with a housing authority or an urban renewal agency vested with urban renewal powers under §§ 11-8-38 and 11-8-39, which agreements may extend over any period, notwithstanding any provision or rule of law to the contrary, respecting action to be taken by the municipality pursuant to any of the powers granted by this chapter.

Source: SL 1966, ch 149, § 8 (9); SL 1978, ch 62, § 23.



§ 11-8-29.1 Appropriations by municipality to finance projects.

11-8-29.1. Appropriations by municipality to finance projects. A municipality may appropriate funds to finance the undertaking of any urban renewal project authorized by this chapter.

Source: SL 1969, ch 193; SL 1978, ch 62, § 24.



§ 11-8-30 Acceptance of loans and grants--Agreement to conditions of federal assistance.

11-8-30. Acceptance of loans and grants--Agreement to conditions of federal assistance. Every municipality shall have the power to borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, county, or other public body, or from any sources, public or private, for the purposes of this chapter and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the federal government for or with respect to an urban renewal project and related activities such conditions imposed pursuant to federal laws as the municipality may deem reasonable and appropriate and which are not inconsistent with the purposes of this chapter.

Source: SL 1966, ch 149, § 8 (6).



§ 11-8-31 Investment of reserve and debt service funds--Redemption of bonds.

11-8-31. Investment of reserve and debt service funds--Redemption of bonds. Every municipality shall have the power to invest any urban renewal funds held in reserves or debt service funds or any such funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to redeem such bonds as have been issued pursuant to § 11-8-66 at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be canceled.

Source: SL 1966, ch 149, § 8 (5).



§ 11-8-32 Coordination of urban renewal activities--Organization of municipal government.

11-8-32. Coordination of urban renewal activities--Organization of municipal government. Every municipality shall have the power, within its area of operation, to organize, coordinate, and direct the administration of the provisions of this chapter as they apply to such municipality in order that the objective of remedying slum and blighted areas and preventing the causes thereof within such municipality may be most effectively promoted and achieved, and to establish such new office or offices of the municipality or to reorganize existing offices in order to carry out such purpose most effectively.

Source: SL 1966, ch 149, § 8 (11).



§ 11-8-33 Combination of powers exercised by municipality.

11-8-33. Combination of powers exercised by municipality. Every municipality shall have the power to exercise all or any part or combination of powers granted in §§ 11-8-21 to 11-8-32, inclusive.

Source: SL 1966, ch 149, § 8 (12).



§ 11-8-34 Power of public bodies to assist in urban renewal projects--Enforcement ofagreements by successor to municipality.

11-8-34. Power of public bodies to assist in urban renewal projects--Enforcement of agreements by successor to municipality. For the purpose of aiding in the planning, undertaking, or carrying out of an urban renewal project and related activities authorized by this chapter, any public body may, upon such terms, with or without consideration, as it may determine:

(1) Dedicate, sell, convey, or lease any of its interest in any property or grant easements, licenses, or other rights or privileges therein to a municipality;

(2) Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section and §§ 11-8-35 to 11-8-37, inclusive;

(3) Do any and all things necessary to aid or cooperate in the planning or carrying out of an urban renewal plan and related activities;

(4) Lend, grant, or contribute funds to a municipality, and borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, county, or other public body, or from any other source;

(5) Enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with the federal government, a municipality or other public body respecting action to be taken pursuant to any of the powers granted by this chapter, including the furnishing of funds or other assistance in connection with an urban renewal project and related activities;

(6) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished;

(7) Furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways, or other places;

(8) Plan or replan, zone or rezone any part of the public body or make exceptions from building regulations; and

(9) Cause administrative and other services to be furnished to the municipality.
If at any time title to or possession of any urban renewal project is held by any public body or governmental agency, other than the municipality, which is authorized by law to engage in the undertaking, carrying out, or administration of urban renewal projects and related activities, including any agency or instrumentality of the United States of America, the provisions of the agreements referred to in this section shall inure to the benefit of and may be enforced by such public body or governmental agency. As used in this section, the term "municipality" shall also include an urban renewal agency or a housing authority vested with all of the urban renewal powers pursuant to the provisions of §§ 11-8-38 and 11-8-39.

Source: SL 1966, ch 149, § 14 (1).



§ 11-8-35 Municipal power to assist as public body.

11-8-35. Municipal power to assist as public body. For the purpose of aiding in the planning, undertaking, or carrying out of any urban renewal project and related activities of an urban renewal agency or a housing authority hereunder, a municipality may, in addition to its other powers and upon such terms, with or without consideration, as it may determine, do and perform any or all of the actions or things which, by the provisions of § 11-8-34, a public body is authorized to do or perform, including the furnishing of financial and other assistance.

Source: SL 1966, ch 149, § 14 (3).



§ 11-8-36 Appraisal and advertising not required before conveyance, lease or agreement bypublic body.

11-8-36. Appraisal and advertising not required before conveyance, lease or agreement by public body. Any sale, conveyance, lease, or agreement provided for in § 11-8-34 may be made by a public body without appraisal, public notice, advertisement, or public bidding.

Source: SL 1966, ch 149, § 14 (2).



§ 11-8-37 General obligation bonds issued by municipality to aid urban renewal project--Laws applicable.

11-8-37. General obligation bonds issued by municipality to aid urban renewal project--Laws applicable. For the purposes of §§ 11-8-34 to 11-8-36, inclusive, or for the purpose of aiding in the planning, undertaking, or carrying out of an urban renewal project and related activities of a municipality, the municipality may in addition to any authority to issue bonds pursuant to § 11-8-66, issue and sell its general obligation bonds. All bonds issued by a municipality pursuant to this section shall be authorized, issued, and sold as provided in chapter 6-8B. Nothing in this section or §§ 11-8-34 to 11-8-36, inclusive, may limit or otherwise adversely affect any other section of this chapter.

Source: SL 1966, ch 149, § 14 (4); SL 1984, ch 43, § 101.



§ 11-8-38 Municipal election to delegate powers to urban renewal agency--Exercise ofpowers through other officers.

11-8-38. Municipal election to delegate powers to urban renewal agency--Exercise of powers through other officers. A municipality may itself exercise its urban renewal powers, as defined in § 11-8-39, or may, if the local governing body by resolution determines such action to be in the public interest, elect to have such powers exercised by the urban renewal agency, created by § 11-8-40, or by the housing authority, if one exists or is subsequently established in the community. In the event the local governing body makes such determination, the urban renewal agency or the housing authority, as the case may be, shall be vested with all of the urban renewal powers in the same manner as though all such powers were conferred on such agency or authority instead of the municipality. If the local governing body does not elect to make such determination, the municipality in its discretion may exercise its urban renewal powers through a board or commissioner or through such officers of the municipality as the local governing body may by resolution determine.

Source: SL 1966, ch 149, § 16.



§ 11-8-39 Powers reserved to governing body on delegation to urban renewal agency.

11-8-39. Powers reserved to governing body on delegation to urban renewal agency. As used in § 11-8-38, the term "urban renewal powers" shall include the rights, powers, functions, and duties of a municipality under this chapter, except the following:

(1) The power to determine an area to be a slum or blighted area or combination thereof and to designate such area as appropriate for an urban renewal project and to hold any public hearings required with respect thereto;

(2) The power to approve urban renewal plans and modifications thereof;

(3) The power to approve general neighborhood renewal plans and community-wide plans or programs for urban renewal;

(4) The power to approve the acquisition, demolition, removal, or disposal of property as provided in § 11-8-25;

(5) The power to establish a general plan for the locality as a whole;

(6) The power to formulate a workable program under § 11-8-9;

(7) The power to make the determinations and findings provided for in §§ 11-8-8, 11-8-10, 11-8-16, and 11-8-17;

(8) The power to issue general obligation bonds under § 11-8-37;

(9) The power to assume the responsibility to bear loss as provided in § 11-8-25; and

(10) The power to appropriate funds, levy taxes and assessments, and to exercise other powers provided for in § 11-8-29.
Source: SL 1966, ch 149, § 16.



§ 11-8-40 Urban renewal agency created--Finding and election required before exercise ofpowers.

11-8-40. Urban renewal agency created--Finding and election required before exercise of powers. There is hereby created in each municipality a public body corporate and politic to be known as the "urban renewal agency" of the municipality; provided, however, that such agency shall not transact any business or exercise its powers hereunder until or unless the local governing body has made the finding prescribed in § 11-8-8 and has elected to have the urban renewal powers exercised by an urban renewal agency as provided in §§ 11-8-38 and 11-8-39.

Source: SL 1966, ch 149, § 17 (1).



§ 11-8-41 Appointment and terms of office of commissioners of urban renewal agency.

11-8-41. Appointment and terms of office of commissioners of urban renewal agency. If the urban renewal agency is authorized to transact business and exercise powers hereunder, the mayor, by and with the advice and consent of the local governing body, shall appoint a board of commissioners of the urban renewal agency which shall consist of not less than five, nor more than nine commissioners, which number shall be determined by the local governing body. The term of office of each such commissioner shall be one year.

Source: SL 1966, ch 149, § 17 (2); SL 1991, ch 113.



§ 11-8-42 Commissioners and urban renewal officers not to hold other public office.

11-8-42. Commissioners and urban renewal officers not to hold other public office. No commissioner or other officer of any housing authority, urban renewal agency, board, or commission exercising powers pursuant to this chapter shall hold any other public office under the municipality other than his commissionership or office with respect to such housing authority, urban renewal agency, board, or commission. Any violation of the provisions of this section shall constitute misconduct in office.

Source: SL 1966, ch 149, § 20.



§ 11-8-43 Reimbursement of expenses of commissioners--Tenure of office--Certificate ofappointment.

11-8-43. Reimbursement of expenses of commissioners--Tenure of office--Certificate of appointment. A commissioner shall receive no compensation for his services but shall be entitled to the necessary and actual expenses, including traveling expenses, incurred in the discharge of his duties. Each commissioner shall hold office until his successor has been appointed and has been qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk of the municipality and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner.

Source: SL 1966, ch 149, § 17 (3).



§ 11-8-44 Removal of commissioner from office--Notice and hearing.

11-8-44. Removal of commissioner from office--Notice and hearing. For inefficiency or neglect of duty or misconduct in office, a commissioner may be removed only after a hearing and after he shall have been given a copy of the charges at least ten days prior to such hearing and have had an opportunity to be heard in person or by counsel.

Source: SL 1966, ch 149, § 17 (4).



§ 11-8-45 Urban renewal agency powers exercised by commissioners--Quorum--Majorityrequired for action--Residence of commissioners.

11-8-45. Urban renewal agency powers exercised by commissioners--Quorum--Majority required for action--Residence of commissioners. The powers of an urban renewal agency shall be exercised by the commissioners thereof. A majority of the commissioners shall constitute a quorum for the purpose of conducting business and exercising the powers of the agency and for all other purposes. Action may be taken by the agency upon a vote of a majority of the commissioners present, unless in any case the bylaws shall require a larger number. Any persons may be appointed as commissioners if they reside within the area of operation of the agency, which shall be coterminous with the area of operation of the municipality, and are otherwise eligible for such appointments under this chapter.

Source: SL 1966, ch 149, § 17 (3).



§ 11-8-46 Chairman and vice-chairman of urban renewal agency--Employment of directorand personnel--Legal assistance.

11-8-46. Chairman and vice-chairman of urban renewal agency--Employment of director and personnel--Legal assistance. The mayor shall designate a chairman and vice-chairman from among the commissioners. An agency may employ an executive director, technical experts, and such other agents and employees, permanent and temporary, as it may require, and determine their qualifications, duties and compensation. For such legal service as it may require, an agency may employ or retain its own counsel and legal staff.

Source: SL 1966, ch 149, § 17 (3).



§ 11-8-47 Annual report by urban renewal agency to governing body--Contents--Publicationof notice of filing.

11-8-47. Annual report by urban renewal agency to governing body--Contents--Publication of notice of filing. An agency authorized to transact business and exercise powers under this chapter shall file, with the local governing body, on or before March thirty-first of each year a report of its activities for the preceding calendar year, which report shall include a complete financial statement setting forth its assets, liabilities, income and operating expense as of the end of such calendar year. At the time of filing the report, the agency shall publish in a newspaper of general circulation in the community a notice to the effect that such report has been filed with the municipality and that the report is available for inspection during business hours in the office of the city clerk and in the office of the agency.

Source: SL 1966, ch 149, § 17 (3).



§ 11-8-48 Accounts of urban renewal agency--Annual report to auditor-general andgoverning body.

11-8-48. Accounts of urban renewal agency--Annual report to auditor-general and governing body. Each agency shall keep an accurate account of all its activities and of all its receipts and expenditures and shall annually on or before March thirty-first, make a report thereof to the auditor-general, and to the governing body of the municipality, such reports to be in a form prescribed by the auditor-general for the period of the preceding year.

Source: SL 1966, ch 149, § 18.



§ 11-8-49 Investigations and examinations by auditor-general--Enforcement of complianceby attorney general.

11-8-49. Investigations and examinations by auditor-general--Enforcement of compliance by attorney general. The auditor-general may investigate the affairs of agencies and their dealings, transactions, and relationships. He shall have the power to examine into the properties and records of agencies and to prescribe methods of accounting and the rendering of periodic reports in relation to projects undertaken by agencies, which accounts and reports shall not be inconsistent with any system of accounts or reports prescribed pursuant to any contract for federal financial assistance. Compliance with this chapter and the rules and regulations adopted by the auditor-general may be enforced by the attorney general by writ of mandamus or other appropriate proceedings.

Source: SL 1966, ch 149, § 18.



§ 11-8-50 Eminent domain power for urban renewal--Property devoted to prior public use.

11-8-50. Eminent domain power for urban renewal--Property devoted to prior public use. A municipality shall have the right to acquire by condemnation any interest in real property, including a fee simple title thereto, which it may deem necessary for or in connection with an urban renewal project and related activities under this chapter. A municipality may exercise the power of eminent domain in the manner provided in chapter 21-35, or it may exercise the power of eminent domain in the manner now or which may be hereafter provided by any other statutory provisions for the exercise of the power of eminent domain. Property already devoted to a public use may be acquired in like manner; provided, that no real property belonging to the United States, the state, or any political subdivision of the state, may be acquired without its consent.

Source: SL 1966, ch 149, § 9.



§ 11-8-51 Evidence of unlawful uses and substandard conditions admissible on question ofdamages in eminent domain proceedings.

11-8-51. Evidence of unlawful uses and substandard conditions admissible on question of damages in eminent domain proceedings. In any proceeding to fix or assess compensation for damages for the taking of property, or any interest therein, through the exercise of the power of eminent domain or condemnation, evidence or testimony bearing upon the following matters shall be admissible and shall be considered in fixing such compensation or damages, in addition to evidence or testimony otherwise admissible:

(1) Any use, condition, occupancy, or operation of such property, which is unlawful or violative of, or subject to elimination, abatement, prohibition, or correction under, any law or any ordinance or regulatory measure of the state, county, municipality, other political subdivision, or any agency thereof, in which such property is located, as being unsafe, substandard, unsanitary or otherwise contrary to the public health, safety, or welfare;

(2) The effect on the value of such property, of any such use, condition, occupancy, or operation, or of the elimination, abatement, prohibition, or correction of any such use, condition, occupancy, or operation.

The foregoing testimony and evidence shall be admissible notwithstanding that no action has been taken by any public body or public officer toward the abatement, prohibition, elimination, or correction of any such use, condition, occupancy, or operation. Testimony or evidence that any public body or public officer charged with the duty or authority so to do has rendered, made or issued any judgment, decree, determination, or order for the abatement, prohibition, elimination, or correction of any such use, condition, occupancy, or operation shall be admissible and shall be prima facie evidence of the existence and character of such use, condition, or operation.

Source: SL 1966, ch 149, § 9.



§ 11-8-52 Voluntary acquisition of urban renewal property by commissioner or agencyemployee prohibited--Disclosure of involuntary acquisition--Violation asmisconduct in office.

11-8-52. Voluntary acquisition of urban renewal property by commissioner or agency employee prohibited--Disclosure of involuntary acquisition--Violation as misconduct in office. No public official or employee of a municipality, or board or commission thereof, and no commissioner or employee of a housing authority or urban renewal agency, which has been vested by a municipality with urban renewal powers under §§ 11-8-38 and 11-8-39, shall voluntarily acquire any personal interest, direct or indirect, in any urban renewal project, or in any property included or planned to be included in any urban renewal project of such municipality or in any contract or proposed contract in connection with such urban renewal project. Where such acquisition is not voluntary, the interest acquired shall be immediately disclosed in writing to the local governing body and such disclosure shall be entered upon the minutes of the governing body. Any violation of the provisions of this section shall constitute misconduct in office.

Source: SL 1966, ch 149, § 20.



§ 11-8-53 Disclosure by urban renewal official or employee of interest in property involved--Disqualification from participation in agency action--Violation as misconductin office.

11-8-53. Disclosure by urban renewal official or employee of interest in property involved--Disqualification from participation in agency action--Violation as misconduct in office. If any official, commissioner, or employee referred to in § 11-8-52 presently owns or controls or owned or controlled within the preceding two years, any interest, direct or indirect, in any property which he knows is included or planned to be included in an urban renewal project, he shall immediately disclose this fact in writing to the local governing body, and such disclosure shall be entered upon the minutes of the governing body, and any such official, commissioner, or employee shall not participate in any action by the municipality (or board or commission thereof), housing authority, or urban renewal agency affecting such property. Any disclosure required to be made by this section to the local governing body shall concurrently be made to a housing authority or urban renewal agency which has been vested with urban renewal powers by the municipality pursuant to the provisions of §§ 11-8-38 and 11-8-39. Any violation of the provisions of this section shall constitute misconduct in office.

Source: SL 1966, ch 149, § 20.



§ 11-8-54 Temporary operation and maintenance of urban renewal property bymunicipality.

11-8-54. Temporary operation and maintenance of urban renewal property by municipality. A municipality may temporarily operate and maintain real property acquired by it in an urban renewal area for or in connection with an urban renewal project pending the disposition of the property as authorized in this chapter, without regard to the provisions of §§ 11-8-55 to 11-8-59, inclusive, for such uses and purposes as may be deemed desirable even though not in conformity with the urban renewal plan.

Source: SL 1966, ch 149, § 10 (3).



§ 11-8-55 Lease or transfer of property for urban renewal development--Covenants andconditions--Approval by governing body.

11-8-55. Lease or transfer of property for urban renewal development--Covenants and conditions--Approval by governing body. A municipality may sell, lease or otherwise transfer real property or any interest therein acquired by it for an urban renewal project, and may enter into contracts with respect thereto, in an urban renewal area for residential, recreational, commercial, industrial, educational, or other uses or for public use, or may retain such property or interest for public use, in accordance with the urban renewal plan, subject to such covenants, conditions, and restrictions, including covenants, running with the land, as it may deem to be necessary or desirable to assist in preventing the development or spread of future slums or blighted areas or to otherwise carry out the purposes of this chapter: provided that such sale, lease, other transfer, or retention, and any agreement relating thereto, may be made only after the approval of the urban renewal plan by the local governing body. The purchasers or lessees and their successors and assignees shall be obligated to devote such real property only to the uses specified in the urban renewal plan, and may be obligated to comply with such other requirements as the municipality may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such real property required by the urban renewal plan.

Source: SL 1966, ch 149, § 10 (1).



§ 11-8-56 Property transferred as rapidly as feasible.

11-8-56. Property transferred as rapidly as feasible. Real property acquired by a municipality which, in accordance with the provisions of the urban renewal plan, is to be transferred, shall be transferred as rapidly as feasible in the public interest consistent with the carrying out of the provisions of the urban renewal plan.

Source: SL 1966, ch 149, § 10 (1).



§ 11-8-57 Fair value of property leased, transferred or retained--Factors considered indetermining fair value.

11-8-57. Fair value of property leased, transferred or retained--Factors considered in determining fair value. Such real property or interest shall be sold, leased, otherwise transferred, or retained at not less than its fair value for uses in accordance with the urban renewal plan. In determining the fair value of real property for uses in accordance with the urban renewal plan, a municipality shall take into account and give consideration to the uses provided in such plan; the restrictions upon, and the covenants, conditions and obligations assumed by the purchaser or lessee or by the municipality retaining the property; and the objectives of such plan for the prevention of the recurrence of slum or blighted areas.

Source: SL 1966, ch 149, § 10 (1).



§ 11-8-58 Negotiated sale of urban renewal property--Advertising and invitation forproposals.

11-8-58. Negotiated sale of urban renewal property--Advertising and invitation for proposals. A municipality may dispose of real property in an urban renewal area to private persons on a negotiated basis at a price not less than its fair market value. Notice of the intent of the municipality to dispose of the real property and an invitation to submit proposals shall be published for one week. The transfer shall be authorized on the terms and in the manner provided by resolution of the governing body.

Source: SL 1966, ch 149, § 10 (2); SL 1977, ch 105; SL 1979, ch 94; SL 1982, ch 60, § 12.



§ 11-8-59 Restriction on lease or reconveyance in conveyance to purchaser or lessee ofurban renewal property.

11-8-59. Restriction on lease or reconveyance in conveyance to purchaser or lessee of urban renewal property. The municipality in any instrument of conveyance to a private purchaser or lessee may provide that such purchaser or lessee shall be without power to sell, lease, or otherwise transfer the real property without the prior written consent of the municipality until he has completed the construction of any or all improvements which he has obligated himself to construct thereon.

Source: SL 1966, ch 149, § 10 (1).



§ 11-8-60 Municipal conveyance conclusively presumed valid.

11-8-60. Municipal conveyance conclusively presumed valid. Any instrument executed by a municipality and purporting to convey any right, title, or interest in any property under this chapter shall be conclusively presumed to have been executed in compliance with the provisions of this chapter insofar as title or other interest of any bona fide purchasers, lessees, or transferees of such property is concerned.

Source: SL 1966, ch 149, § 15.



§ 11-8-61 Recording of urban renewal plan and contract for transfer of property.

11-8-61. Recording of urban renewal plan and contract for transfer of property. Any contract for such transfer and the urban renewal plan, or such part or parts of such contract or plan as the municipality may determine, may be recorded in the land records of the county in such manner as to afford actual or constructive notice thereof.

Source: SL 1966, ch 149, § 10 (1).



§ 11-8-62 Formalities waived in disposition of property acquired prior to approval of plan.

11-8-62. Formalities waived in disposition of property acquired prior to approval of plan. Any real property acquired pursuant to § 11-8-25 may be disposed of without regard to the provisions of §§ 11-8-55 to 11-8-61, inclusive, if the local governing body has consented to the disposal.

Source: SL 1966, ch 149, § 10 (4).



§ 11-8-63 Disposition of urban renewal property for resale by public body or nonprofitcorporation--Purchaser or lessee required to develop.

11-8-63. Disposition of urban renewal property for resale by public body or nonprofit corporation--Purchaser or lessee required to develop. Notwithstanding any other provisions of this chapter, where the municipality is situated in an area designated as a redevelopment area under the Federal Area Redevelopment Act (Public Law 87-27) or succeeding law, land in an urban renewal project area designated under the urban renewal plan for industrial or commercial uses may be disposed of to any public body or nonprofit corporation for subsequent disposition as promptly as practicable by the public body or corporation for redevelopment in accordance with the urban renewal plan, and only the purchaser from or lessee of the public body or corporation, and their assignees, shall be required to assume the obligation of beginning the building of improvements within a reasonable time. Any disposition of land to a public body or corporation under this section shall be made at its fair value for uses in accordance with the urban renewal plan.

Source: SL 1966, ch 149, § 10 (5).



§ 11-8-64 Tax exemption of urban renewal property--Termination of exemption on transferto private purchaser or lessee.

11-8-64. Tax exemption of urban renewal property--Termination of exemption on transfer to private purchaser or lessee. The property of a municipality, acquired or held for the purposes of this chapter is declared to be public property used for essential public and governmental purposes and such property shall be exempt from all taxes of the municipality, the county, the state, or any political subdivision thereof: provided that such tax exemption shall terminate when the municipality sells, leases or otherwise disposes of such property in an urban renewal area to a purchaser or lessee which is not a public body entitled to tax exemption with respect to such property.

Source: SL 1966, ch 149, § 13.



§ 11-8-65 Exemption from judicial process of urban renewal property--Remedies ofobligees preserved.

11-8-65. Exemption from judicial process of urban renewal property--Remedies of obligees preserved. All property of a municipality, including funds, owned or held by it for the purposes of this chapter shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against a municipality be a charge or lien upon such property: provided, however, that the provisions of this section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this chapter by a municipality on its rents, fees, grants, or revenues from urban renewal projects.

Source: SL 1966, ch 149, § 13.



§ 11-8-66 Power to issue bonds for urban renewal projects--Refunding bonds.

11-8-66. Power to issue bonds for urban renewal projects--Refunding bonds. A municipality shall have power to issue bonds from time to time in its discretion to finance the undertaking of any urban renewal project under this chapter, including, without limiting the generality thereof, the payment of principal and interest upon any advances for surveys and plans or preliminary loans, and shall also have power to issue refunding bonds for the payment or retirement of such bonds previously issued by it.

Source: SL 1966, ch 149, § 11.



§ 11-8-67 Income and revenues from which bonds payable--Additional security for paymentof bonds.

11-8-67. Income and revenues from which bonds payable--Additional security for payment of bonds. Bonds issued pursuant to § 11-8-66 shall be made payable, as to both principal and interest, solely from the income, proceeds, revenues, and funds of the municipality derived from or held in connection with its undertaking and carrying out of urban renewal projects under this chapter: provided, however, that payment of such bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant, or contribution from the federal government or other source, in aid of any urban renewal projects of the municipality under this chapter, and by a mortgage of any such urban renewal projects, or any part thereof, title to which is in the municipality.

Source: SL 1966, ch 149, § 11.



§ 11-8-68 Resolution or ordinance authorizing bonds.

11-8-68. Resolution or ordinance authorizing bonds. Bonds issued under § 11-8-66 may be authorized by resolution or ordinance of the local governing body as provided in chapter 6-8B.

Source: SL 1966, ch 149, § 11; SL 1974, ch 115; SL 1975, ch 47, § 10; SL 1983, ch 28, § 35; SL 1984, ch 43, § 102.



§ 11-8-69 , 11-8-70. Repealed.

11-8-69, 11-8-70. Repealed by SL 1984, ch 43, § 131



§ 11-8-71 Bonds not subject to debt limitation.

11-8-71. Bonds not subject to debt limitation. Bonds issued under § 11-8-66 shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

Source: SL 1966, ch 149, § 11; SL 1984, ch 43, § 102A.



§ 11-8-72 Tax exemption of bonds.

11-8-72. Tax exemption of bonds. Bonds issued under the provisions of this chapter are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

Source: SL 1966, ch 149, § 11.



§ 11-8-73 Recital in bond conclusive of purpose and validity.

11-8-73. Recital in bond conclusive of purpose and validity. In any suit, action, or proceeding involving the validity or enforceability of any bond issued under this chapter or the security therefor, any such bond reciting in substance that it has been issued by the municipality in connection with an urban renewal project, as herein defined, shall be conclusively deemed to have been issued for such purpose and for such project, shall be conclusively deemed to have been planned, located, and carried out in accordance with the provisions of this chapter.

Source: SL 1966, ch 149, § 11.



§ 11-8-74 Investment in bonds authorized for financial institutions, trusts, fiduciaries andpublic deposits.

11-8-74. Investment in bonds authorized for financial institutions, trusts, fiduciaries and public deposits. All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all personal representatives, curators, trustees, and other fiduciaries, may legally invest any debt service funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by a municipality pursuant to this chapter or by any urban renewal agency or housing authority vested with urban renewal project powers under §§ 11-8-38 and 11-8-39: provided, that such bonds and other obligations shall be secured by an agreement between the issuer and the federal government in which the issuer agrees to borrow from the federal government and the federal government agrees to lend to the issuer, prior to the maturity of such bonds or other obligations, moneys in an amount which, together with any other moneys irrevocably committed to the payment of principal and interest on such bonds or other obligations, will suffice to pay the principal of such bonds or other obligations with interest to maturity thereon, which moneys under the terms of said agreement are required to be used for the purpose of paying the principal of and the interest on such bonds or other obligations at their maturity. Such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. Nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

Source: SL 1966, ch 149, § 12.



§ 11-8-75 Chapter controlling and supplemental to other laws.

11-8-75. Chapter controlling and supplemental to other laws. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, the provisions of this chapter shall be controlling. The powers conferred by this chapter shall be held and construed as ancillary and supplemental to the powers conferred by any other law.

Source: SL 1966, ch 149, § 21.



§ 11-8-76 Severability of chapter and applications.

11-8-76. Severability of chapter and applications. If a part of this chapter is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of this chapter is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1966, ch 149, § 21.



§ 11-8-77 Repealed.

11-8-77. Repealed by SL 1984, ch 43, § 131






Chapter 09 - Tax Incremental Districts

§ 11-9-1 Definition of terms.

11-9-1. Definition of terms. Terms used in this chapter mean:

(1) "Department of Revenue," the South Dakota Department of Revenue;

(2) "Governing body," the board of trustees, the board of commissioners, the board of county commissioners, or the common council of a municipality;

(3) "Grant," the transfer for a governmental purpose of money or property to a transferee that is not a related party to or an agent of the municipality;

(4) "Municipality," any incorporated city or town in this state and, for purposes of this chapter only, any county in this state;

(5) "Planning commission," a planning commission created under chapter 11-6 or a municipal planning committee of a governing body of a municipality which has no planning commission or, if the municipality is a county having no planning commission or planning committee, its board of county commissioners;

(6) "Project plan," the properly approved plan for the development or redevelopment of a tax incremental district including all properly approved amendments thereto;

(7) "Tax incremental district," a contiguous geographic area within a municipality defined and created by resolution of the governing body;

(8) "Taxable property," all real and personal taxable property located in a tax incremental district;

(9) "Tax increment valuation," is the total value of the tax incremental district minus the tax incremental base pursuant to § 11-9-19.
Source: SL 1978, ch 91, § 1; SL 1991, ch 114, § 1; SL 1992, ch 60, § 2; SL 1996, ch 69, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 73, § 1.



§ 11-9-2 Municipal powers related to districts.

11-9-2. Municipal powers related to districts. A municipality may exercise those powers necessary and convenient to carry out the purposes of this chapter, including the power to:

(1) Create tax incremental districts and to define their boundaries;

(2) Prepare project plans, approve the plans, and implement the provisions and purposes of the plans, including the acquisition by purchase or condemnation of real and personal property within the tax incremental district and the sale, lease, or other disposition of such property to private individuals, partnerships, corporations, or other entities at a price less than the cost of such acquisition and of any site improvements undertaken by the municipality pursuant to a project plan;

(3) Issue tax incremental bonds;

(4) Deposit moneys into the special fund of any tax incremental district; and

(5) Enter into any contracts or agreements, including agreements with bondholders, determined by the governing body to be necessary or convenient to implement the provisions and effectuate the purposes of project plans. The contracts or agreements may include conditions, restrictions, or covenants which run with the land or otherwise regulate the use of land or which establish a minimum market value for the land and completed improvements to be constructed thereon until a specified date, which date may not be later than the date of termination of the tax incremental district pursuant to § 11-9-46. Any contract or agreement which provides for the payment of a specified sum of money at a specified future date shall be entered into in accordance with chapter 6-8B.
Source: SL 1978, ch 91, § 6; SL 1983, ch 37, § 6; SL 2011, ch 73, § 2.



§ 11-9-3 Planning commission hearing on creation of district--Notice.

11-9-3. Planning commission hearing on creation of district--Notice. In order to implement the provisions of this chapter, the planning commission shall hold a hearing at which interested parties are afforded a reasonable opportunity to express their views on the proposed creation of a tax incremental district and its proposed boundaries. Notice of the hearing shall be published once, not less than ten nor more than thirty days prior to the date of the hearing in a legal newspaper having a general circulation in the redevelopment area of the municipality. Prior to publication, a copy of the notice shall be sent by first class mail to the chief executive officer of all local governmental entities having the power to levy taxes on property located within the proposed district and to the school board of any school district which has property located within the proposed district.

Source: SL 1978, ch 91, § 7 (1); SL 1982, ch 60, § 13.



§ 11-9-4 Recommendation by planning commission for creation of district--Designation ofboundaries.

11-9-4. Recommendation by planning commission for creation of district--Designation of boundaries. In order to implement the provisions of this chapter, the planning commission shall designate the boundaries of a tax incremental district recommended by it to be created and submit the recommendation to the governing body.

Source: SL 1978, ch 91, § 7 (2).



§ 11-9-5 Governing body resolution creating district--Boundaries--Name.

11-9-5. Governing body resolution creating district--Boundaries--Name. In order to implement the provisions of this chapter, the governing body shall adopt a resolution which:

(1) Describes the boundaries, which may, but need not, be the same as those recommended by the planning commission, of a tax incremental district with sufficient definiteness to identify with ordinary and reasonable certainty the territory included. The boundaries may not split a whole unit of property which is being used for a single purpose;

(2) Creates the district on a given date;

(3) Assigns a name to the district for identification purposes. The first district created in each municipality shall be known as "Tax Incremental District Number One, City (or Town) of ____." Each subsequently created district shall be assigned the next consecutive number.
Source: SL 1978, ch 91, § 7 (3).



§ 11-9-6 Districts with overlapping boundaries permitted.

11-9-6. Districts with overlapping boundaries permitted. Subject to any agreement with bondholders, a tax incremental district may be created which overlaps one or more existing districts.

Source: SL 1978, ch 91, § 26.



§ 11-9-7 Maximum percentage of taxable property in municipality permitted in districts.

11-9-7. Maximum percentage of taxable property in municipality permitted in districts. In order to implement the provisions of this chapter, the resolution required by § 11-9-5 shall contain a finding that the aggregate assessed value of the taxable property in the district plus the tax incremental base of all other existing districts does not exceed ten percent of the total assessed value of taxable property in the municipality.

Source: SL 1978, ch 91, § 7 (4) (c); SL 1991, ch 115, § 1.



§ 11-9-8 Findings required as to blighted areas or economic development--Likelihood ofenhanced value from improvements.

11-9-8. Findings required as to blighted areas or economic development--Likelihood of enhanced value from improvements. To implement the provisions of this chapter, the resolution required by § 11-9-5 shall contain findings that:

(1) Not less than twenty-five percent, by area, of the real property within the district is a blighted area or not less than fifty percent, by area, of the real property within the district will stimulate and develop the general economic welfare and prosperity of the state through the promotion and advancement of industrial, commercial, manufacturing, agricultural, or natural resources; and

(2) The improvement of the area is likely to enhance significantly the value of substantially all of the other real property in the district.

It is not necessary to identify the specific parcels meeting the criteria. No county may create a tax incremental district located, in whole or in part, within a municipality, unless the governing body of the municipality has consented thereto by resolution.

Source: SL 1978, ch 91, § 7 (4) (a), (b); SL 1991, ch 114, § 2; SL 1992, ch 60, § 2; SL 2004, ch 126, § 2; SL 2011, ch 73, § 3.



§ 11-9-9 Areas conducive to disease or crime defined as blighted.

11-9-9. Areas conducive to disease or crime defined as blighted. Any area, including slum area, in which the structures, buildings, or improvements, by reason of:

(1) Dilapidation, age, or obsolescence;

(2) Inadequate provisions for ventilation, light, air, sanitation, or open spaces;

(3) High density of population and overcrowding;

(4) The existence of conditions which endanger life or property by fire and other causes; or

(5) Any combination of such factors;
are conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and which is detrimental to the public health, safety, morals, or welfare, is a blighted area.

Source: SL 1978, ch 91, § 2 (1).



§ 11-9-10 Developed areas impairing growth defined as blighted.

11-9-10. Developed areas impairing growth defined as blighted. Any area which by reason of:

(1) The presence of a substantial number of substandard, slum, deteriorated, or deteriorating structures;

(2) Predominance of defective or inadequate street layouts;

(3) Faulty lot layout in relation to size, adequacy, accessibility, or usefulness;

(4) Insanitary or unsafe conditions;

(5) Deterioration of site or other improvements;

(6) Diversity of ownership, tax, or special assessment delinquency exceeding the fair value of the land;

(7) Defective or unusual conditions of title;

(8) The existence of conditions which endanger life or property by fire and other causes; or

(9) Any combination of such factors;
substantially impairs or arrests the sound growth of a municipality, retards the provision of housing accommodations, or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use, is a blighted area.

Source: SL 1978, ch 91, § 2 (2).



§ 11-9-11 Open areas impairing growth defined as blighted.

11-9-11. Open areas impairing growth defined as blighted. Any area which is predominantly open and which because of obsolete platting, diversity of ownership, deterioration of structures or of site improvements, or otherwise, substantially impairs or arrests the sound growth of a municipality, is a blighted area.

Source: SL 1978, ch 91, § 2 (3).



§ 11-9-12 Determination of tax incremental base on creation or expansion of district.

11-9-12. Determination of tax incremental base on creation or expansion of district. Upon the creation of a tax incremental district or adoption of any amendment subject to § 11-9-23, its tax incremental base shall be determined as provided in §§ 11-9-20 to 11-9-25, inclusive.

Source: SL 1978, ch 91, § 10.



§ 11-9-13 Project plan for each district--Contents.

11-9-13. Project plan for each district--Contents. The planning commission shall adopt a project plan for each tax incremental district and submit the plan to the governing body. The plan shall include a statement listing:

(1) The kind, number, and location of all proposed public works or improvements within the district;

(2) An economic feasibility study;

(3) A detailed list of estimated project costs;

(4) A fiscal impact statement which shows the impact of the tax increment district, both until and after the bonds are repaid, upon all entities levying taxes upon property in the district; and

(5) A description of the methods of financing all estimated project costs and the time when related costs or monetary obligations are to be incurred.

No expenditure may be provided for in the plan more than five years after a district is created unless an amendment is adopted by the governing body under § 11-9-23.

Source: SL 1978, ch 91, § 7 (5); SL 2011, ch 73, § 4.



§ 11-9-14 Project costs defined.

11-9-14. Project costs defined. "Project costs" are any expenditures made or estimated to be made, or monetary obligations incurred or estimated to be incurred, by a municipality which are listed in a project plan as grants, costs of public works, or improvements within a tax incremental district, plus any costs incidental thereto, diminished by any income, special assessments, or other revenues, other than tax increments, received, or reasonably expected to be received, by the municipality in connection with the implementation of the plan.

Source: SL 1978, ch 91, § 3; SL 2011, ch 73, § 5.



§ 11-9-15 Specific items included in project costs.

11-9-15. Specific items included in project costs. Project costs include:

(1) Capital costs, including the actual costs of the construction of public works or improvements, buildings, structures, and permanent fixtures; the demolition, alteration, remodeling, repair, or reconstruction of existing buildings, structures, and permanent fixtures; the acquisition of equipment; the clearing and grading of land; and the amount of interest payable on tax incremental bonds issued pursuant to this chapter until such time as positive tax increments to be received from the district, as estimated by the project plan, are sufficient to pay the principal of and interest on the tax incremental bonds when due;

(2) Financing costs, including all interest paid to holders of evidences of indebtedness issued to pay for project costs, any premium paid over the principal amount thereof because of the redemption of such obligations prior to maturity and a reserve for the payment of principal of and interest on such obligations in an amount determined by the governing body to be reasonably required for the marketability of such obligations;

(3) Real property assembly costs, including the actual cost of the acquisition by a municipality of real or personal property within a tax incremental district less any proceeds to be received by the municipality from the sale, lease, or other disposition of such property pursuant to a project plan;

(4) Professional service costs, including those costs incurred for architectural, planning, engineering, and legal advice and services;

(5) Imputed administrative costs, including reasonable charges for the time spent by municipal employees in connection with the implementation of a project plan;

(6) Relocation costs;

(7) Organizational costs, including the costs of conducting environmental impact and other studies and the costs of informing the public of the creation of tax incremental districts and the implementation of project plans; and

(8) Payments and grants made, at the discretion of the governing body, which are found to be necessary or convenient to the creation of tax incremental districts, the implementation of project plans, or to stimulate and develop the general economic welfare and prosperity of the state.
Source: SL 1978, ch 91, § 3; SL 1983, ch 37, § 7; SL 2011, ch 73, § 6.



§ 11-9-16 Statement as to zoning and property use impact--Relocation methods.

11-9-16. Statement as to zoning and property use impact--Relocation methods. The plan required by § 11-9-13 shall also include:

(1) A map showing the existing uses and conditions of real property in the district;

(2) A map showing the proposed improvements and uses therein;

(3) A map showing the proposed changes of zoning ordinances;

(4) A statement listing changes needed in the master plan, map, building codes, and municipal ordinances;

(5) A list of estimated nonproject costs; and

(6) A statement of a proposed method for the relocation of persons to be displaced.
Source: SL 1978, ch 91, § 7 (5).



§ 11-9-17 Governing body resolution adopting project plan--Findings of feasibility andconformity with municipal master plan.

11-9-17. Governing body resolution adopting project plan--Findings of feasibility and conformity with municipal master plan. In order to implement the provisions of this chapter, the governing body shall approve a project plan. The approval shall be by resolution which contains findings that the plan is feasible and in conformity with the master plan, if any, of the municipality.

Source: SL 1978, ch 91, § 7 (6).



§ 11-9-18 Amendment to project plan--Procedure.

11-9-18. Amendment to project plan--Procedure. The planning commission may at any time adopt an amendment to a project plan which shall be subject to approval by the governing body in the same manner as an initial project plan.

Source: SL 1978, ch 91, § 8.



§ 11-9-19 Tax incremental base defined.

11-9-19. Tax incremental base defined. A "tax incremental base" is the aggregate assessed value of all taxable property located within a tax incremental district on the date the district is created, as determined by § 11-9-20.

Source: SL 1978, ch 91, § 5.



§ 11-9-20 Determination of tax incremental base for newly created district.

11-9-20. Determination of tax incremental base for newly created district. Upon application in writing by the municipal finance officer, on a form prescribed by the Department of Revenue, the department shall determine the aggregate assessed value of the taxable property in the district, which aggregate assessed valuation, upon certification to the finance officer shall constitute the tax incremental base of the district. Except as provided for in § 11-9-20.1, the department shall use the valuations as last previously certified by the department adjusted for the value to the date the district was created for any buildings or additions completed or removed and without regard to any reduction pursuant to §§ 1-19A-20, 10-6-35.2, 10-6-35.21, and 10-6-35.22.

Source: SL 1978, ch 91, § 11; SL 1991, ch 115, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 11-9-20.1 Aggregate assessed value for district not in compliance with § 10-6-33.8.

11-9-20.1. Aggregate assessed value for district not in compliance with § 10-6-33.8. For the purpose of aggregate assessed value in § 11-9-20, the department shall, for any district located within a county not in compliance with § 10-6-33.8, determine the aggregate assessed value in order to reflect an aggregate assessed value as if there had been compliance with the requirements in § 10-6-33.8.

Source: SL 1991, ch 115, § 3.



§ 11-9-21 Identification on assessment rolls of property within districts.

11-9-21. Identification on assessment rolls of property within districts. The director of equalization shall identify on the assessment roll required by §§ 10-3-28 and 10-6-44 those parcels of property which are within an existing tax incremental district, specifying the name of each district.

Source: SL 1978, ch 91, § 14.



§ 11-9-22 Property recently acquired by municipality--Presumption as to inclusion in taxincremental base.

11-9-22. Property recently acquired by municipality--Presumption as to inclusion in tax incremental base. It is a rebuttable presumption that any property within a tax incremental district acquired or leased as lessee by a municipality, or any agency or instrumentality thereof, within one year immediately preceding the date of the creation of the district was acquired or leased in contemplation of the creation of the district. The presumption may be rebutted by the municipality with proof that the property was leased or acquired primarily for a purpose other than to reduce the tax incremental base. If the presumption is not rebutted, in determining the tax incremental base of the district, but for no other purpose, the taxable status of the property shall be determined as though such lease or acquisition had not occurred.

Source: SL 1978, ch 91, § 13.



§ 11-9-23 Redetermination of tax incremental base when project costs increased by amendmentof plan.

11-9-23. Redetermination of tax incremental base when project costs increased by amendment of plan. If the municipality adopts an amendment to the original project plan for any district, which includes additional project costs for which tax increments may be received by the municipality, the tax incremental base for the district shall be redetermined pursuant to § 11-9-20. The tax incremental base as redetermined under this section is effective for the purposes of this chapter only if it exceeds the original tax incremental base determined under § 11-9-20.

Source: SL 1978, ch 91, § 12.



§ 11-9-24 Annual notice to taxing districts as to total assessed value and tax incremental base--Change in laws not to result in lower assessed values--Conditions.

11-9-24. Annual notice to taxing districts as to total assessed value and tax incremental base--Change in laws not to result in lower assessed values--Conditions. The Department of Revenue shall annually give notice to the auditor or finance officer of all governmental entities having the power to levy taxes on property within a district of both the assessed value of the property and the assessed value of the tax increment base. The notice shall also explain that the taxes collected in excess of the base will be paid to the municipality as provided in § 11-9-28. No change in the laws of the State of South Dakota affecting taxation of property may result in a lower assessed value of the property and the assessed value of the tax incremental base so long as the tax incremental district is in force and until bonds issued pursuant to this chapter are retired.

Source: SL 1978, ch 91, § 15; SL 1989, ch 125, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 11-9-25 Allocation to municipality of tax increments--Duration of allocation.

11-9-25. Allocation to municipality of tax increments--Duration of allocation. Positive tax increments of a tax incremental district shall be allocated to the municipality which created the district for each year from the date when the district is created until the municipality or county has been reimbursed for expenditures previously made, has paid all monetary obligations, and has retired all outstanding tax incremental bonds. However, in no event may the positive tax increments be allocated longer than twenty years after the calendar year of creation.

Source: SL 1978, ch 91, § 16; SL 1989, ch 125, § 2; SL 2011, ch 73, § 7.



§ 11-9-26 Definition and computation of tax increment for district.

11-9-26. Definition and computation of tax increment for district. A "tax increment" is that amount obtained by multiplying the total county, municipal, school, and other local general property taxes levied on all taxable property within a tax incremental district in any year by a fraction having a numerator equal to that year's assessed value of all taxable property in the district minus the tax incremental base and a denominator equal to that year's assessed value of all taxable property in the district. In any year, a tax increment is "positive" if the tax incremental base is less than the aggregate assessed value of taxable property. It is "negative" if the base exceeds such value.

Source: SL 1978, ch 91, § 4.



§ 11-9-27 Taxation of property in district.

11-9-27. Taxation of property in district. With respect to the municipality, the county, school districts and any other local governmental body having the power to levy taxes on property located within a tax incremental district, the calculation of the assessed valuation of taxable property in a tax incremental district, for purposes of computing the dollar and cents rates of such taxing units, may not exceed the tax incremental base of the district until the district is terminated. The dollar and cents rates of all such taxing units so determined, however, shall be assessed and extended against all taxable property in the tax incremental district at its current assessed valuation. However, no change in South Dakota law affecting taxation of property may result in a lesser rate for the tax incremental base until the district is terminated pursuant to this chapter.

Source: SL 1978, ch 91, § 27; SL 1983, ch 37, § 8; SL 1989, ch 125, § 3.



§ 11-9-28 Payment to municipality of allocable tax increment.

11-9-28. Payment to municipality of allocable tax increment. Notwithstanding any other provision of law, every officer charged by law to collect and pay over or retain local general property taxes shall first, on the next settlement date provided by law, pay over to the municipal treasurer finance officer out of all such taxes which he has collected that portion which represents a tax increment allocable to such municipality.

Source: SL 1978, ch. 91, § 17.



§ 11-9-29 Repealed.

11-9-29. Repealed by SL 1983, ch 37, § 9



§ 11-9-30 Methods of paying project costs.

11-9-30. Methods of paying project costs. Payment of project costs may be made by any of the following methods or by any combination thereof:

(1) Payment by the municipality from the special fund of the tax incremental district;

(2) Payment out of the municipality's funds;

(3) Payment out of the proceeds of the sale of municipal bonds issued by the municipality under chapters 10-52 or 10-52A;

(4) Payment out of the proceeds of revenue bonds issued by the municipality under chapter 9-54; or

(5) Payment out of the proceeds of the sale of tax incremental bonds issued by the municipality under this chapter.
Source: SL 1978, ch 91, § 20; SL 2011, ch 73, § 8.



§ 11-9-31 Tax increments deposited in special fund--Municipal appropriations to fund--Investment of moneys in fund.

11-9-31. Tax increments deposited in special fund--Municipal appropriations to fund--Investment of moneys in fund. All tax increments received in a tax incremental district shall, upon receipt by the municipal treasurer or finance officer, be deposited into a special fund for the district. The municipal treasurer or finance officer may deposit additional moneys into the fund pursuant to an appropriation by the governing body. Subject to any agreement with bondholders, moneys in the fund may be temporarily invested in the same manner as other municipal funds.

Source: SL 1978, ch 91, § 18.



§ 11-9-32 Permissible uses of special fund.

11-9-32. Permissible uses of special fund. Moneys shall be paid out of the special fund created under § 11-9-31 only to pay project costs or grants of the district, to reimburse the municipality for the payments, or to satisfy claims of holders of tax incremental bonds issued for the district.

Source: SL 1978, ch 91, § 18; SL 2011, ch 73, § 9.



§ 11-9-33 Bonds authorized for payment of project costs.

11-9-33. Bonds authorized for payment of project costs. For the purpose of paying project costs, the governing body may issue tax incremental bonds payable out of positive tax increments.

Source: SL 1978, ch 91, § 21; SL 2011, ch 73, § 10.



§ 11-9-34 Bonds or contracts authorized by resolution.

11-9-34. Bonds or contracts authorized by resolution. Tax incremental bonds, contracts, or agreements shall be authorized by resolution of the governing body without the necessity of any voter's approval.

Source: SL 1978, ch 91, § 22; SL 2011, ch 73, § 11.



§ 11-9-35 Maximum amount of bonds--Maturity--Redemption--Bearer or registered--Denominations.

11-9-35. Maximum amount of bonds--Maturity--Redemption--Bearer or registered--Denominations. Tax incremental bonds may not be issued in an amount exceeding the aggregate project costs. The bonds may not mature later than twenty years from the date thereof. The bonds may contain a provision authorizing the redemption thereof, in whole or in part, at stipulated prices, at the option of the municipality, on any interest payment date and shall provide the method of selecting the bonds to be redeemed. The principal and interest on the bonds may be payable at any time and at any place. The bonds may be payable to their bearer or may be registered as to the principal or principal and interest. The bonds may be in any denominations.

Source: SL 1978, ch 91, § 23; SL 2011, ch 73, § 12.



§ 11-9-36 Bonds payable only from special fund--Recitals.

11-9-36. Bonds payable only from special fund--Recitals. Tax incremental bonds are payable only out of the special fund created under § 11-9-31. Each bond shall contain such recitals as are necessary to show that the bond is only so payable and that the bond does not constitute a general indebtedness of the municipality or a charge against its general taxing power.

Source: SL 1978, ch 91, §§ 21, 24; SL 1983, ch 37, § 10; SL 2011, ch 73, § 13.



§ 11-9-37 Pledge of special fund to bonds--Restrictions on use of fund--Lien.

11-9-37. Pledge of special fund to bonds--Restrictions on use of fund--Lien. The governing body shall irrevocably pledge all or a stated percentage of the special fund created under § 11-9-31 to the payment of the bonds. The special fund or designated part thereof may thereafter be used only for the payment of the bonds and interest until they have been fully paid, and any holder of the bonds or of any coupons appertaining thereto shall have a lien against the special fund for payment of the bonds and interest and may either at law or in equity protect and enforce the lien.

Source: SL 1978, ch 91, § 24; SL 2011, ch 73, § 14.



§ 11-9-38 Bonds to be negotiable and payable only from tax increment.

11-9-38. Bonds to be negotiable and payable only from tax increment. Each bond issued under the provisions of this chapter and all interest coupons appurtenant thereto are declared to be negotiable instruments. Bonds so issued are not general obligation bonds and are payable only from the tax increment of the project as provided in this chapter.

Source: SL 1978, ch 91, § 21; SL 2011, ch 73, § 15.



§ 11-9-39 Other security and marketability provisions.

11-9-39. Other security and marketability provisions. To increase the security and marketability of its tax incremental bonds, a municipality may:

(1) Create a lien for the benefit of the bondholders upon any public improvements or public works financed thereby or the revenues therefrom; or

(2) Make covenants and do any and all acts, not inconsistent with the South Dakota Constitution, necessary, convenient, or desirable in order to additionally secure bonds or to make the bonds more marketable according to the best judgment of the governing body, including the establishment of a reserve for the payment of principal of and interest on the bonds funded from the proceeds of such bonds or other revenues, including tax increments, of the municipality; or

(3) Comply with both subdivisions (1) and (2) of this section.
Source: SL 1978, ch 91, § 25; SL 1983, ch 37, § 11; SL 2011, ch 73, § 16.



§ 11-9-39.1 State pledge not to alter rights vested in bondholders until bonds fully discharged.

11-9-39.1. State pledge not to alter rights vested in bondholders until bonds fully discharged. The State of South Dakota does hereby pledge to and agree with the holders of any bonds issued under this chapter that the state will not alter the rights vested in the bondholders until such bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged.

Source: SL 1989, ch 125, § 4; SL 2011, ch 73, § 17.



§ 11-9-40 Sale of bonds.

11-9-40. Sale of bonds. Tax incremental bonds may be sold at public or private sale at a price which the governing body deems in the best interests of the municipality.

Source: SL 1978, ch 91, § 23; SL 1983, ch 37, § 12; SL 2011, ch 73, § 18.



§ 11-9-41 Procedure for condemnation under power of eminent domain.

11-9-41. Procedure for condemnation under power of eminent domain. The exercise of the power of eminent domain in connection with tax increment districts shall proceed as condemnation proceedings are conducted by the Department of Transportation under chapter 31-19.

Source: SL 1978, ch 91, § 29.



§ 11-9-42 Tax increments not to be used for residential structures.

11-9-42. Tax increments not to be used for residential structures. No tax increments shall be used for the construction of residential structures.

Source: SL 1978, ch 91, § 29A; SL 1985, ch 102.



§ 11-9-43 Performance bond required of purchaser or lessee of property.

11-9-43. Performance bond required of purchaser or lessee of property. As security for its fulfillment of the agreement with the governing body, a purchaser or lessee of redevelopment property shall furnish a performance bond, with such surety and in such form and amount as the governing body may approve or make such other guaranty as the governing body may deem necessary in the public interest.

Source: SL 1978, ch 91, § 9.



§ 11-9-44 Notice to purchaser or lessee and surety of default in contract--Taking possession ofproperty on default.

11-9-44. Notice to purchaser or lessee and surety of default in contract--Taking possession of property on default. If the governing body finds that the redevelopment is not being carried out or maintained in accordance with the contract terms and conditions, or there is a failure to prosecute the work with diligence, or to assume its completion on time, it shall notify the purchaser or lessee and the surety in writing of the noncompliance. Unless the purchaser or lessee complies with the terms of the agreement within twenty days from the date of such notice, the governing body may take over the work and may cause such work to be done, and the cost of the work shall be paid by the surety. The governing body may take possession of the site of the work and utilize in completion of the work such materials, appliances, and plant as may be on the site of the work and necessary therefor.

Source: SL 1978, ch 91, § 9.



§ 11-9-45 Disposition of funds remaining after payment of project costs and bonds.

11-9-45. Disposition of funds remaining after payment of project costs and bonds. After all project costs and all tax incremental bonds of the district have been paid or provided for subject to any agreement with bondholders, if any moneys remain in the fund, they shall be paid to the treasurer of each county, school district, or other tax-levying municipality or to the general fund of the municipality in such amounts as belong to each respectively, having due regard for what portion of such moneys, if any, represents tax increments not allocated to the municipality and what portion thereof, if any, represents voluntary deposits of the municipality into the fund.

Source: SL 1978, ch 91, § 18; SL 2011, ch 73, § 20.



§ 11-9-46 Termination of tax incremental district.

11-9-46. Termination of tax incremental district. The existence of a tax incremental district shall terminate when:

(1) Positive tax increments are no longer allocable to a district under § 11-9-25; or

(2) The governing body, by resolution, dissolves the district, after payment or provision for payment of all project costs, grants, and all tax incremental bonds of the district.
Source: SL 1978, ch 91, § 19; SL 1983, ch 37, § 13; SL 2011, ch 73, § 19.



§ 11-9-47 Repealed.

11-9-47. Repealed by SL 1982, ch 16, § 14






Chapter 10 - Building Codes And Standards

§ 11-10-1 to 11-10-4. Repealed.

11-10-1 to 11-10-4. Repealed by SL 2011, ch 72, §§ 1 to 4.



§ 11-10-5 Compliance with building code.

11-10-5. Standards for new construction prescribed by building code ordinance. If the governing body of any local unit of government adopts any ordinance prescribing standards for new construction, the ordinance shall comply with the 2012 edition of the International Building Code as published by the International Code Council, Incorporated. The governing body may amend, modify, or delete any portion of the International Building Code before enacting such an ordinance. Additional deletions, modifications, and amendments to the municipal ordinance may be made by the governing body and are effective upon their adoption and filing with the municipal finance officer. Additional deletions, modifications, and amendments to the county ordinance may be made by the governing body, and are effective upon their adoption and filing with the county auditor. No ordinance may apply to mobile or manufactured homes as defined in chapter 32-7A which are constructed in compliance with the applicable prevailing standards of the United States Department of Housing and Urban Development at the time of construction. No ordinance may require that any fire sprinkler be installed in a single family dwelling. No ordinance may apply to any specialty resort or vacation home establishment as defined in chapter 34-18 that is constructed in compliance with the requirements of Group R-3 of the 2012 edition of the International Building Code.

Source: SL 1986, ch 112, § 1; SL 1993, ch 107; SL 1995, ch 81, § 2; SL 1998, ch 77, § 1; SL 2001, ch 47, § 3; SL 2004, ch 104, § 1; SL 2007, ch 72, § 1; SL 2010, ch 73, § 1; SL 2012, ch 77, § 1.



§ 11-10-6 Standards for new construction where building code ordinance has not been adopted.

11-10-6. Standards for new construction where building code ordinance has not been adopted. The design standard for any new construction commenced after July 1, 2012, within the boundaries of any local unit of government that has not adopted an ordinance prescribing standards for new construction pursuant to § 11-10-5 shall be based on the 2012 edition of the International Building Code as published by the International Code Council, Incorporated. Each local unit of government may adopt an ordinance allowing local administration and enforcement of the design standard. The provisions of this section do not apply to new construction for any one or two family dwelling, mobile or manufactured home, townhouse, or farmstead and any accessory structure or building thereto. For purposes of this section the term, farmstead, means a farm or ranch, including any structure or building located on the land. The provisions of this section do not apply to any mobile or manufactured home as defined in chapter 32-7A which is used for purposes other than residential that is constructed in compliance with the applicable prevailing standards of the United States Department of Housing and Urban Development at the time of construction if the structure complies with applicable accessibility standards for the occupancy intended. The provisions of this section do not apply to any specialty resort or vacation home establishment as defined in chapter 34-18 that is constructed in compliance with the requirements of Group R-3 of the 2012 edition of the International Building Code.

Source: SL 2009, ch 62, § 1; SL 2010, ch 73, § 2; SL 2012, ch 77, § 2.



§ 11-10-7 Energy conservation code adopted as voluntary standard for new residentialbuildings.

11-10-7. Energy conservation code adopted as voluntary standard for new residential buildings. The State of South Dakota hereby adopts the International Energy Conservation Code of 2009, published by the International Code Council, as the voluntary standard applying to the construction of new residential buildings in the state.

Source: SL 2009, ch 63, § 1; SL 2011, ch 72, § 5.



§ 11-10-8 Disclosure of information regarding energy efficiency of residential building to buyeror prospective buyer--Time for providing form.

11-10-8. Disclosure of information regarding energy efficiency of residential building to buyer or prospective buyer--Time for providing form. Except as provided by § 11-10-9, any person building or selling a previously unoccupied new residential building which is a single-family or multifamily unit of four units or less shall disclose to the buyer or prospective buyer information regarding the energy efficiency of the residential building. The completed disclosure form shall be provided prior to the signing of the contract to purchase and prior to closing if changes have occurred or are requested, and at any other time upon request. For new residential buildings that are completed and suitable for occupancy but unsold, the completed disclosure form shall be made available to the buyer or prospective buyer by the builder or seller when the residence is shown and at any other time upon request. The disclosure shall be made on a form prepared and disseminated by the South Dakota Real Estate Commission.

Source: SL 2009, ch 63, § 2.



§ 11-10-9 Alternative disclosure of information required by federal law.

11-10-9. Alternative disclosure of information required by federal law. If the new residential building is subject to both the National Manufactured Housing Construction and the Safety Standards Act pursuant to the United States Code, title 42 section 5403 and the Federal Trade Commission regulation on labeling and advertising of home insulation pursuant to 16 C.F.R. section 460.16, both as in effect on January 1, 2009, the builder or seller may disclose, instead of the information required by § 11-10-8, the information regarding the new residential building that is required to be disclosed pursuant to the federal act and regulation.

Source: SL 2009, ch 63, § 3.



§ 11-10-10 Builder's energy efficiency disclosure statement.

11-10-10. Builder's energy efficiency disclosure statement. The disclosure form required in § 11-10-8 shall read as follows:

BUILDER'S ENERGY EFFICIENCY DISCLOSURE STATEMENT
Builder ______________________________________________________
Property Address ______________________________________________
______________________________________________
This Disclosure Statement concerns the real property identified above situated in the City of _______________ County of ____________, State of South Dakota.

Part 1. Builder shall provide the following information about the new residential building:
1. Has this new residential building been built or will it be built to meet the energy efficiency standards of the International Energy Conservation Code of 2009 (IECC 2009)?
Yes ______ No ______
2. Has this new residential building received or will it receive any other energy efficient certification?
Yes ______ No ______
If yes, which certification(s): ______________________________________

Part 2. Builder shall describe the following energy efficiency elements of the new residential building:

Part 3. Builder shall provide the following information about equipment:
1. Does the new residential building contain an Energy Star certified:
a. Water heater?
Yes ______ No ______
b. Heating system (furnace, heat pump, or other)?
Yes ______ No ______
c. Cooling system (air conditioner, heat pump, or other)?

Part 4. Builder's Notes and Comments:
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
*IECC stands for International Energy Conservation Code.
**The first R-Value applies to continuous insulation; the second to framing cavity insulation.
***One opaque door per building is exempt from this requirement.

Source: SL 2009, ch 63, § 4; SL 2011, ch 72, § 6.






Chapter 11 - South Dakota Housing Development Authority

§ 11-11-1 Legislative findings.

11-11-1. Legislative findings. It is hereby declared:

(1) That there exists within this state a serious shortage of sanitary, decent, and safe residential housing at prices or rentals which people of the state can afford; that this shortage has contributed to and will contribute to the creation and persistence of slums, blight, and substandard housing; that this shortage has been a major contributing factor to the deterioration of the quality of the environment and living conditions of large numbers of persons and families in this state and that this shortage is inimical to the health, welfare, and prosperity of the residents of this state;

(2) That it is imperative that the supply of residential housing for persons and families displaced by public actions or natural disaster be increased;

(3) That individual communities are often unable to meet local housing needs;

(4) That private enterprise and investment have been unable, without assistance, to produce the needed new construction or rehabilitation of sanitary, decent, and safe residential housing and to provide sufficient long-term mortgage financing for this purpose and for the purchase of existing residential housing by persons and families entering the housing market, when it becomes available;

(5) That private enterprise and investment be encouraged both to sponsor land development and build and rehabilitate residential housing and that private financing be supplemented by financing as provided in this chapter for the construction, rehabilitation, and purchase of such housing, in order to help prevent the creation and recurrence of slum conditions and substandard housing and to assist in their permanent elimination throughout South Dakota;

(6) That it is to the economic benefit of the state to encourage the availability of adequate housing for all levels of society;

(7) That there exists within this state a serious shortage of facilities providing for the group care and supervision of children, physically or mentally impaired adults and aged adults for short periods of time as a supplement to regular parental or other care at prices which people of the state can afford; that the shortage of such facilities has hindered job creation and the economic development of the state; that private enterprise and investment have been unable, without assistance, to produce the construction and rehabilitation of such facilities at affordable prices for the people of the state and provide the necessary financing at affordable rates; and that it is to the economic benefit of the state to facilitate such construction, rehabilitation, and financing.
Source: SL 1973, ch 180, § 1; SDCL Supp, § 28-19-1; SL 1983, ch 106, § 4A; SL 1995, ch 80, § 7.



§ 11-11-2 Declaration of necessity for development authority.

11-11-2. Declaration of necessity for development authority. It is further declared that in order to provide a fully adequate supply of sanitary, decent and safe accommodations at rental or carrying charges which such persons or families can afford, and a fully adequate supply of day-care facilities providing services at affordable prices, the Legislature finds that it is necessary to create and establish a State Housing Development Authority for the purpose of encouraging the investment of private capital and stimulating the construction, rehabilitation, and purchase of residential housing to meet the needs of all persons and families through the use of public financing, including, without limitation, public construction, public loans, public purchase of mortgages, and otherwise.

Source: SL 1973, ch 180, § 1; SDCL Supp, § 28-19-2; SL 1983, ch 106, § 4B; SL 1995, ch 80, § 8.



§ 11-11-3 Powers necessary for development authority.

11-11-3. Powers necessary for development authority. It is hereby further declared to be necessary and in the public interest:

(1) That such State Housing Development Authority provide for predevelopment costs, temporary financing, land development expenses, and residential housing construction or rehabilitation by public and private sponsors for sale or rental or other authorized use;

(2) To provide mortgage and other financing for construction, rehabilitation, and purchase of residential housing;

(3) To provide technical, consultative, and project assistance services to communities and to public and private sponsors;

(4) To increase the construction and rehabilitation and facilitate the purchase of housing through the purchase from financial institutions of first mortgage loans for residential housing or the making of loans to financial institutions to permit them to fund such mortgage loans for persons and families in this state;

(5) To assist in coordinating federal, state, regional, and local public and private efforts and resources, together with statewide housing planning, to otherwise increase the supply of such residential housing;

(6) To guarantee to the extent provided herein the repayment of certain loans secured by residential mortgages; and

(7) To promote wise usage of land and other resources in order to preserve the quality of life in South Dakota.
Source: SL 1973, ch 180, § 1; SDCL Supp, § 28-19-3; SL 1983, ch 106, § 4C; SL 1995, ch 80, § 9.



§ 11-11-4 Declaration of public purposes and public interest.

11-11-4. Declaration of public purposes and public interest. It is hereby further declared that all of the purposes mentioned in §§ 11-11-2 and 11-11-3 are public purposes and uses for which public moneys may be borrowed, expended, advanced, loaned, or granted, and that such activities serve a public purpose in improving or otherwise benefitting the people of this state; that enacting the provisions set forth in this chapter is in the public interest and is authorized by S.D. Const., Art. XIII, § 17, and this is hereby so declared as a matter of express legislative determination.

Source: SL 1973, ch 180, § 1; SDCL Supp, § 28-19-4; SL 1983, ch 106, § 4D.



§ 11-11-5 Definition of terms.

11-11-5. Definition of terms. Terms used in this chapter mean:

(1) "Authority," the South Dakota Housing Development Authority;

(2) "Bonds," any bonds, notes, debentures, interim certificates, or other evidences of financial indebtedness issued by the authority pursuant to this chapter;

(2A) "Day-care facilities," a specific work or improvement within this state undertaken primarily to provide facilities for the short-term care and supervision, including day care, adult day care, and respite care, of children, physically or mentally impaired adults, and aged adults, including the acquisition, construction, or rehabilitation of land, buildings, and improvements thereto, and such other facilities as may be incidental or appurtenant thereto;

(3) "Federal mortgage," a mortgage loan for land development or residential housing made by the United States or an agency or instrumentality thereof or a commitment by the United States or an agency or instrumentality thereof to make such a mortgage loan;

(4) "Federally insured mortgage," a mortgage loan for land development or residential housing insured or guaranteed by the United States or an agency or instrumentality thereof, or a commitment by the United States or an agency or instrumentality thereof to insure such a mortgage;

(5) "Governmental agency" or " instrumentality," any department, division, public corporation, public agency, political subdivision, or other public instrumentality of the state, the federal government, any other state or public agency, or any two or more thereof;

(6) "Land development," the process of acquiring land primarily for residential housing construction and making, installing or constructing nonresidential housing improvements, including water, sewer, and other utilities, roads, streets, curbs, gutters, sidewalks, storm drainage facilities, and other installations or works, whether on or off the site, which the authority deems necessary or desirable to prepare such land primarily for residential housing construction within this state;

(7) "Mortgage," a mortgage deed, deed of trust, or other instrument which shall constitute a lien on real property in fee simple or on a leasehold under a lease having a remaining term, at the time such mortgage is acquired, which does not expire for at least that number of years beyond the maturity date of the obligation secured by such mortgage as is equal to the number of years remaining until the maturity date of such obligation;

(8) "Mortgage lender," any bank or trust company, federal national mortgage association approved mortgage banker, savings bank, industrial bank, credit union, national or state banking association, federal or state savings and loan association, insurance company or other financial institutions or governmental entities which customarily provide service or otherwise aid in the financing of mortgages on residential housing located in the state;

(9) "Mortgage loan," an obligation, with or without interest, secured by either a mortgage or note or bond constituting a lien on land and improvements in the state constituting a housing development or housing project;

(10) "Multifamily residential housing," residential rental housing consisting of two or more dwelling units, and also specifically including congregate housing and assisted living facilities;

(11) "Municipality," any city, town, county, or other political subdivision of this state;

(12) "Real property," all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms of years and liens by way of judgment, mortgage, or otherwise and the indebtedness secured by such liens;

(13) "Residential housing," a specific work or improvement within this state whether in single family or multifamily units undertaken primarily to provide dwelling accommodations including the acquisition, construction, or rehabilitation of land, buildings, and improvements thereto, and such other nonhousing facilities as may be incidental or appurtenant thereto, and also including day-care facilities;

(14) "Single family residential housing," residential housing consisting of not more than four dwelling units, all of which are contained in one structure and one of which is to be occupied by the owner; and

(15) "State," the State of South Dakota.
Source: SL 1973, ch 180, § 2; SDCL Supp, § 28-19-5; SL 1974, ch 195, § 7; SL 1983, ch 106, § 4E; SL 1995, ch 80, § 10; SL 2012, ch 78, § 1.



§ 11-11-5.1 Repealed.

11-11-5.1. Repealed by SL 2012, ch 78, § 2.



§ 11-11-6 Developments and projects subject to chapter.

11-11-6. Developments and projects subject to chapter. As used in this chapter, housing development, or, housing project, means any work or undertaking, whether new construction or rehabilitation, including single family and multifamily residential housing, which is designed and financed pursuant to the provisions of this chapter for the primary purpose of providing sanitary, decent, and safe dwelling accommodations for persons and families in need of housing and further including day-care facilities. Such undertaking may include any buildings, land, equipment, facilities, or other real or personal properties which are necessary, convenient, or desirable in connection therewith, such as sewers, utilities, streets, parks, site preparation, landscaping and such stores, offices, and other nonhousing facilities such as administrative, community, health, recreational, educational, and welfare facilities as the authority determines to be necessary, convenient, or desirable.

Source: SL 1973, ch 180, § 2 (6); SDCL Supp, § 28-19-6; SL 1983, ch 106, § 4F; SL 1995, ch 80, § 11; SL 2012, ch 78, § 3.



§ 11-11-7 Sponsors eligible under chapter.

11-11-7. Sponsors eligible under chapter. As used in this chapter, housing sponsor, or, sponsor, means individuals, joint ventures, partnerships, limited partnerships, trusts, firms, associations, governmental agencies, or other legal entities or any combination thereof, corporations, cooperatives, and condominiums, approved by the authority as qualified either to own, construct, acquire, rehabilitate, operate, manage, or maintain a housing development or housing project, whether for profit, nonprofit, or organized for limited profit subject to the regulatory powers of the authority and other terms and conditions set forth in this chapter.

Source: SL 1973, ch 180, § 2 (8); SDCL Supp, § 28-19-7; SL 1995, ch 80, § 12; SL 2012, ch 78, § 4.



§ 11-11-8 Repealed.

11-11-8. Repealed by SL 1983, ch 106, § 4G



§ 11-11-9 Costs covered by chapter.

11-11-9. Costs covered by chapter. As used in this chapter, unless the context otherwise requires, "housing development costs" means the sum total of all costs incurred in the development of a housing development or housing project which are approved by the authority as reasonable and necessary and which costs shall include, but are not necessarily limited to:

(1) Cost of land acquisition and any buildings thereon, including payments for options, deposits, or contracts to purchase properties on the proposed housing project or housing development site or payments for the purchase of such properties;

(2) Cost of site preparation, demolition, and development;

(3) Architectural, engineering, legal, accounting, authority, and other fees paid or payable in connection with the planning, execution, and financing of the housing development and the finding of an eligible mortgagee or mortgagees for such housing development;

(4) Costs of necessary studies, surveys, plans, and permits;

(5) Insurance, interest, financing, tax, and assessment costs and other operating and carrying costs during construction;

(6) Cost of construction, rehabilitation, reconstruction, fixtures, furnishings, equipment, machinery, apparatus, and similar facilities related to the real property;

(7) Cost of land improvements, including without limitation, landscaping and offsite improvements, whether or not such costs have been paid in cash or in a form other than cash;

(8) Necessary expenses in connection with initial occupancy of the housing development or housing project;

(9) A reasonable profit and risk fee in addition to job overhead to the general contractor and if applicable, to a limited profit or limited dividend housing sponsor;

(10) An allowance established by the authority for working capital and contingency reserves, and reserves for any anticipated operating deficits during the first two years of occupancy; and

(11) The cost of such other items, including tenant relocation, as the authority shall determine to be reasonable and necessary for the development of the housing development or housing project, less any and all net rents and other net revenues received from the operation of the real and personal property on the development site during construction.
Source: SL 1973, ch 180, § 2 (7); SDCL Supp, § 28-19-9.



§ 11-11-10 Development authority created--Independent instrumentality.

11-11-10. Development authority created--Independent instrumentality. There is hereby created and established a body politic and corporate with such duties and powers as are set forth in this chapter, to be known as the "South Dakota Housing Development Authority" to carry out the provisions of this chapter. The authority is hereby constituted an independent public instrumentality exercising essential public functions.

Source: SL 1973, ch 180, § 3; SDCL Supp, § 28-19-10.



§ 11-11-11 Reporting to Governor's Office of Economic Development.

11-11-11. Reporting to Governor's Office of Economic Development. The authority is attached to the Governor's Office of Economic Development for reporting purposes.

Source: SL 1979, ch 351, § 33; SDCL Supp, § 28-19-10.1; SL 2003, ch 272 (Ex. Ord. 03-1), § 50; SL 2011, ch 1 (Ex. Ord. 11-1), § 95, eff. Apr. 12, 2011.



§ 11-11-12 Appointment of commissioners--Political affiliations.

11-11-12. Appointment of commissioners--Political affiliations. The powers of the authority shall be vested in seven commissioners, who shall be residents of the state, to be appointed by the Governor. Not more than four of the commissioners may be of the same political party.

Source: SL 1973, ch 180, § 4; SDCL Supp, § 28-19-11; SL 1975, ch 186, § 1; SL 1980, ch 204, § 2; SL 2011, ch 74, § 1.



§ 11-11-13 State officers and employees eligible as commissioners.

11-11-13. State officers and employees eligible as commissioners. Notwithstanding the provisions of any other law, no officer or employee of this state shall be deemed to have forfeited or shall forfeit his office or employment by reason of his acceptance of membership on the authority or his service thereto.

Source: SL 1973, ch 180, § 7; SDCL Supp, § 28-19-12.



§ 11-11-14 Corporate officers and employees eligible as commissioners--Abstentionon conflict of interests.

11-11-14. Corporate officers and employees eligible as commissioners--Abstention on conflict of interests. Notwithstanding any other law to the contrary it shall not be or constitute a conflict of interest for a director, officer, or employee of any financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architecture firm, insurance company, or any other firm, person, or corporation to serve as a member of the authority, provided such trustee, director, officer, or employee shall abstain from deliberation, action, and vote by the authority in each instance where the business affiliation of any such trustee, director, officer, or employee is involved.

Source: SL 1973, ch 180, § 11; SDCL Supp, § 28-19-13.



§ 11-11-15 Terms of office of commissioners--Vacancy--Restrictions onreappointment.

11-11-15. Terms of office of commissioners--Vacancy--Restrictions on reappointment. The commissioners shall serve five-year terms, with no more than two commissioners appointed to any one term, with each term beginning July first and ending on June thirtieth. Each commissioner shall be appointed for a term ending five years from the date of expiration of the term for which his predecessor was appointed, except that a person appointed to fill a vacancy prior to the expiration of such a term shall be appointed for the remainder of the term. No commissioner appointed pursuant to this chapter by the Governor shall serve more than two consecutive full terms. Each commissioner shall hold office for the term of his appointment and until his successor shall have been appointed and qualified.

Source: SL 1973, ch 180, § 4; SDCL Supp, § 28-19-14; SL 1975, ch 186, § 2.



§ 11-11-16 Surety bonds of commissioners and executive director--Blanket bond--Payment of cost.

11-11-16. Surety bonds of commissioners and executive director--Blanket bond--Payment of cost. Before entering into a commissioner's duties, each commissioner of the authority shall execute a surety bond in the penal sum of fifty thousand dollars and the executive director shall execute a surety bond in the penal sum of one hundred thousand dollars or, in lieu thereof, the chair of the authority shall execute a blanket bond or obtain an insurance policy covering each member, the executive director, and the employees or other officers of the authority, each surety bond and insurance policy to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company or insurance company authorized to transact business in this state and to be approved by the attorney general and filed in the office of the secretary of state. The cost of each such bond or insurance policy shall be paid by the authority.

Source: SL 1973, ch 180, § 10; SDCL Supp, § 28-19-15; SL 2012, ch 78, § 5.



§ 11-11-17 Removal of commissioner from office.

11-11-17. Removal of commissioner from office. A commissioner shall be removed from office by the Governor for misfeasance, malfeasance, or willful neglect of duty or other cause after notice and public hearing unless such notice or hearing shall be expressly waived in writing.

Source: SL 1973, ch 180, § 4; SDCL Supp, § 28-19-16.



§ 11-11-18 Officers of commissioners.

11-11-18. Officers of commissioners. The commissioners shall elect from among their number a chairman and a vice-chairman annually and such other officers as they may determine.

Source: SL 1973, ch 180, § 5; SDCL Supp, § 28-19-17.



§ 11-11-19 Meetings of commissioners--Quorum--Majority required for action.

11-11-19. Meetings of commissioners--Quorum--Majority required for action. Meetings shall be held at the call of the chairman or whenever two commissioners so request. Four commissioners of the authority shall constitute a quorum and any action taken by the authority under the provisions of this chapter may be authorized by resolution approved by a majority but not less than four of the commissioners present at any regular or special meeting. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

Source: SL 1973, ch 180, § 5; SDCL Supp, § 28-19-18; SL 1975, ch 186, § 3.



§ 11-11-20 Compensation of commissioners.

11-11-20. Compensation of commissioners. Commissioners shall receive compensation for the performance of their duties hereunder as established by the Legislature in accordance with § 4-7-10.4 from the funds of the authority.

Source: SL 1973, ch 180, § 6; SDCL Supp, § 28-19-19; SL 1977, ch 227.



§ 11-11-21 Executive director--Appointment and duties--Other personnel.

11-11-21. Executive director--Appointment and duties--Other personnel. The Governor shall appoint an executive director of the authority. The executive director shall serve at the pleasure of the Governor. The executive director is the secretary of the authority and shall administer, manage, and direct the affairs and business of the authority, subject to the policies, control, and direction of the commissioners. The commissioners may employ technical experts and such other officers, agents, and employees and fix their qualifications and duties. The commissioners may delegate to the executive director or to one or more of the authority's agents or employees such powers and duties as may be proper.

Source: SL 1973, ch 180, § 8; SDCL Supp, § 28-19-20; SL 1979, ch 351, § 34; SL 2012, ch 78, § 6.



§ 11-11-22 Salaries.

11-11-22. Salaries. The Governor shall set the salary of the executive director, who shall be paid from funds provided by the authority. The salaries of the other employees shall be approved by the executive director.

Source: SL 1979, ch 351, § 34; SDCL Supp, § 28-19-20.1; SL 2012, ch 78, § 7.



§ 11-11-23 Benefits of state employees provided.

11-11-23. Benefits of state employees provided. The executive director and employees of the authority shall be provided comparable employee benefits offered to state employees by chapters 3-6C, 3-6E, 3-10, 3-11, and 3-12 and for purposes of administration of this section, the executive director and employees of the authority shall be offered no other employee benefits. The compensation paid for terminated employees is limited to accrued vacation pay and sick leave as provided in chapter 3-6C.

For purposes of implementation of this section, the authority may grant a maximum of the vacation pay and sick pay consistent with what the employee would have earned had he been covered by chapter 3-6C since the start of employment with the authority.

Source: SL 1979, ch 185, § 2; SDCL Supp, § 28-19-20.2; SL 2012, ch 78, § 8.



§ 11-11-24 Records maintained by secretary--Certified copies--Publication ofresolutions.

11-11-24. Records maintained by secretary--Certified copies--Publication of resolutions. The secretary shall keep a record of the proceedings of the authority and shall be custodian of all books, documents, and papers filed with the authority and of its minute book and seal. He shall have authority to cause to be made copies of all minutes and other records and documents of the authority and to give certificates under the seal of the authority to the effect that such copies are true copies and all persons dealing with the authority may rely upon such certificates. Resolutions of the authority need not be published or posted unless the authority shall so direct.

Source: SL 1973, ch 180, §§ 5, 9; SDCL Supp, § 28-19-21.



§ 11-11-25 Powers of local commissions conferred upon authority--Approval by localgoverning body required--Cooperation with local commissions.

11-11-25. Powers of local commissions conferred upon authority--Approval by local governing body required--Cooperation with local commissions. The authority shall, notwithstanding any section of chapter 11-7, act as a housing and redevelopment commission for the state and be granted the same functions, rights, powers, duties, privileges, immunities, and limitations as conferred upon housing and redevelopment commissions and their commissioners by chapter 11-7. However, the authority may operate as a housing and redevelopment commission in any municipality or county of the state, only on the condition that prior written approval of the governing body of the affected jurisdiction has been acquired. The authority may also cooperate with any existing municipal or county housing and redevelopment commission in securing additional housing through such means as each shall agree to be proper.

Source: SL 1973, ch 180, § 13; SDCL Supp, § 28-19-22; SL 1983, ch 106, § 4H; SL 2012, ch 78, § 9.



§ 11-11-26 Power to carry out chapter.

11-11-26. Power to carry out chapter. The authority may carry out and effectuate the purposes and provisions of this chapter.

Source: SL 1973, ch 180, § 12; SDCL Supp, § 28-19-23; SL 2012, ch 78, § 10.



§ 11-11-27 Power to sue and be sued--Seal--Perpetual succession--Office.

11-11-27. Power to sue and be sued--Seal--Perpetual succession--Office. The authority may:

(1) Sue and be sued in its own name;

(2) Have an official seal and alter the same at pleasure;

(3) Have perpetual succession; and

(4) Maintain an office at such place or places within this state as it may designate.
Source: SL 1973, ch 180, § 12 (1) to (4); SDCL Supp, § 28-19-24; SL 2012, ch 78, § 11.



§ 11-11-28 Consolidation of processing for developments and projects.

11-11-28. Consolidation of processing for developments and projects. The authority may provide, contract, or arrange for consolidated processing of any aspect of a housing development or housing project in order to avoid duplication thereof by either undertaking such processing in whole or in part on behalf of any department, agency, or instrumentality of the United States or of this state, or, in the alternative, may delegate such processing in whole or in part to any such department, agency, or instrumentality of the United States or of this state.

Source: SL 1973, ch 180, § 12 (11); SDCL Supp, § 28-19-25; SL 2012, ch 78, § 12.



§ 11-11-29 Policy favoring private business firms.

11-11-29. Policy favoring private business firms. It is the intent of the Legislature that the authority shall, to the greatest extent possible, hire and utilize private business firms in the performance of its duties as authorized by this chapter.

Source: SL 1973, ch 180, § 12 (30); SDCL Supp, § 28-19-26.



§ 11-11-30 Bylaws, rules, and regulations.

11-11-30. Bylaws, rules, and regulations. The authority may adopt and from time to time amend and repeal bylaws, rules, and regulations, not inconsistent with this chapter, to carry into effect the powers and purposes of the authority and the conduct of its business.

Source: SL 1973, ch 180, § 12 (5); SDCL Supp, § 28-19-27; SL 2012, ch 78, § 13.



§ 11-11-31 Research and development.

11-11-31. Research and development. The authority may conduct research and promote development in housing, building technology, and related fields.

Source: SL 1973, ch 180, § 12 (13); SDCL Supp, § 28-19-28; SL 2012, ch 78, § 14.



§ 11-11-32 Repealed.

11-11-32. Repealed by SL 2012, ch 78, § 15.



§ 11-11-33 Advice and technical assistance to developments, projects and residents.

11-11-33. Advice and technical assistance to developments, projects and residents. The authority may provide advice, technical information, training and educational services, including assistance in obtaining federal and state aid, to assist the planning, construction, rehabilitation, and operation of housing developments and housing projects, including assistance in community development and organization, home management and advisory services for the residents of housing developments and housing projects and to encourage community organizations to assist in developing same.

Source: SL 1973, ch 180, § 12 (12); SDCL Supp, § 28-19-30; SL 1983, ch 106, § 4J; SL 2012, ch 78, § 16.



§ 11-11-34 Cooperation with federal and other governmental agencies.

11-11-34. Cooperation with federal and other governmental agencies. The authority may enter into agreements or other transactions with, administer programs of, and accept grants and the cooperation of, the United States or any agency or instrumentality thereof or of the state or any agency or instrumentality thereof in furtherance of the purposes of this chapter and to do any and all things necessary in order to avail itself of such aid and cooperation.

Source: SL 1973, ch 180, § 12 (8); SDCL Supp, § 28-19-31; SL 2012, ch 78, § 17.



§ 11-11-35 Repealed.

11-11-35. Repealed by SL 2012, ch 78, § 18.



§ 11-11-36 Execution of necessary instruments.

11-11-36. Execution of necessary instruments. The authority may make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter.

Source: SL 1973, ch 180, § 12 (6); SDCL Supp, § 28-19-33; SL 2012, ch 78, § 19.



§ 11-11-37 Acceptance of legislative appropriations--Purposes to which applied.

11-11-37. Acceptance of legislative appropriations--Purposes to which applied. The authority may accept such moneys as may be appropriated from time to time by the Legislature for effectuating its corporate purposes including, without limitation, the payment of the expenses of administration and operation and the establishment of reserves or contingency funds to be available for the payment of the principal of and the interest on any bonds, notes, or other obligations of the authority.

Source: SL 1973, ch 180, § 49; SDCL Supp, § 28-19-34; SL 2012, ch 78, § 20.



§ 11-11-38 Annual informational budget required--Inclusion in Governor's budgetreport.

11-11-38. Annual informational budget required--Inclusion in Governor's budget report. In addition to the reporting requirements imposed by § 11-11-181, the authority shall annually submit an informational budget to the Governor through the Bureau of Finance and Management in accordance with § 4-7-7.2. The informational budget submitted by the authority shall be submitted to the Legislature by the Governor in the budget report required by § 4-7-9.

Source: SL 1978, ch 213, § 1; SDCL Supp, § 28-19-34.1.



§ 11-11-39 Acceptance of grants and contributions--Purposes to which applied.

11-11-39. Acceptance of grants and contributions--Purposes to which applied. The authority may receive and accept aid or contributions, from any source, of money, property, labor, or other things of value, to be held, used, and applied to carry out the purposes of this chapter subject to such conditions upon which such grants and contributions may be made, including gifts or grants from any agency or instrumentality of the United States or of this state for payment of rent supplements to eligible persons or families or for the payment in whole or in part of the interest expense for a housing development or housing project or for any other purpose consistent with this chapter.

Source: SL 1973, ch 180, § 12 (10); SDCL Supp, § 28-19-35; SL 2012, ch 78, § 21.



§ 11-11-40 Residual powers of authority.

11-11-40. Residual powers of authority. The authority shall have the power to do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this chapter.

Source: SL 1973, ch 180, § 12 (29); SDCL Supp, § 28-19-36.



§ 11-11-41 Power to borrow and issue evidence of indebtedness.

11-11-41. Power to borrow and issue evidence of indebtedness. The authority may borrow money and issue bonds and notes or other evidences of indebtedness as provided in this chapter.

Source: SL 1973, ch 180, § 12 (23); SDCL Supp, § 28-19-37; SL 2012, ch 78, § 22.



§ 11-11-42 Financing, reserves, and incidental costs included in amounts borrowed.

11-11-42. Financing, reserves, and incidental costs included in amounts borrowed. The authority may include in any borrowing such amounts as may be deemed necessary by the authority to establish reserves and to pay financing charges, interest on the obligations for a period not exceeding three years from their date, consultant advisory and legal fees, and such other expenses as are necessary or incident to such borrowing.

Source: SL 1973, ch 180, § 12 (18); SDCL Supp, § 28-19-38; SL 1974, ch 195, § 2; SL 2012, ch 78, § 23.



§ 11-11-43 Issuance of notes and bonds--Purposes for which used.

11-11-43. Issuance of notes and bonds--Purposes for which used. The authority may issue from time to time its negotiable notes and bonds in such principal amount as the authority shall determine to be necessary to provide sufficient funds for achieving its corporate purposes, including the payment of interest on notes and bonds of the authority, establishment of reserves to secure such notes and bonds including the reserve funds created pursuant to § 11-11-70, and all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

Source: SL 1973, ch 180, § 26; SDCL Supp, § 28-19-39; SL 1978, ch 20, § 8; SL 1979, ch 185, § 1; SL 1980, ch 204, § 3; SL 1987, ch 118, § 1.



§ 11-11-44 Repealed.

11-11-44. Repealed by SL 2012, ch 78, § 24.



§ 11-11-45 Qualified private activity bonds--Maximum aggregate principal amount.

11-11-45. Qualified private activity bonds--Maximum aggregate principal amount. The authority may issue qualified private activity bonds at any time during a fiscal year in the aggregate principal amount as determined by the authority, and (except for bonds issued for the purpose of renewing, paying, or refunding outstanding bonds and interest pursuant to § 11-11-50) as approved by the Governor. However, the aggregate principal amount of qualified private activity bonds issued in or with respect to any calendar year under § 11-11-47 may not exceed the principal amount of the state ceiling for qualified private activity bonds applicable to the State of South Dakota for any calendar year and allocated to the authority for any such calendar year pursuant to § 1-7-8 and the applicable executive order of the Governor.

Source: SL 1980, ch 204, § 4; SDCL Supp, § 28-19-39.2; SL 1981, ch 221, § 1; SL 1982, ch 214; SL 1983, ch 106, § 1; SL 1984, ch 106, § 1; SL 1985, ch 103, § 1; SL 1986, ch 113; SL 1987, ch 118, § 2; SL 2012, ch 78, § 25.



§ 11-11-46 Repealed.

11-11-46. Repealed by SL 1991, ch 116, § 1



§ 11-11-47 Authority as state issuing agency and housing credit agency.

11-11-47. Authority as state issuing agency and housing credit agency. The authority is an agency of the state which is an issuing authority within the meaning of § 146 of the Internal Revenue Code of 1986 and the State Housing Credit Agency within the meaning of § 42(h)(7)(A) of the Internal Revenue Code of 1986. The authority may administer the provisions of § 42 of the Internal Revenue Code of 1986.

Source: SL 1981, ch 221, § 2; SDCL Supp, § 28-19-39.4; SL 1984, ch 106, § 2; SL 1987, ch 118, § 3; SL 2012, ch 78, § 26.



§ 11-11-48 Compliance with federal conditions for qualified mortgage bonds.

11-11-48. Compliance with federal conditions for qualified mortgage bonds. The authority may enter into all agreements and take any actions necessary to comply with all conditions set forth in § 143 of the Internal Revenue Code of 1986, for the issuance of qualified mortgage bonds as therein defined.

Source: SL 1981, ch 221, § 3; SDCL Supp, § 28-19-39.5; SL 1995, ch 80, § 13; SL 2012, ch 78, § 27.



§ 11-11-49 Public debt not created by authority obligations--Statement on face ofobligations.

11-11-49. Public debt not created by authority obligations--Statement on face of obligations. Obligations issued under the provisions of this chapter shall not be deemed to constitute a debt or liability or obligation of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any political subdivision thereof but shall be payable solely from the revenues or assets of the authority. Each obligation issued under this chapter shall contain on the face thereof a statement to the effect that the authority shall not be obligated to pay the same nor the interest thereon except from the revenues or assets pledged therefor and that neither the faith and credit nor the taxing power of the state or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligation.

Source: SL 1973, ch 180, § 46; SDCL Supp, § 28-19-40.



§ 11-11-50 Refunding of notes and bonds.

11-11-50. Refunding of notes and bonds. The authority shall have the power, from time to time, to issue:

(1) Notes to renew notes; and

(2) Bonds to pay notes
including the interest thereon and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any of its corporate purposes.

Source: SL 1973, ch 180, § 27; SDCL Supp, § 28-19-41.



§ 11-11-51 Consent of other public agencies not required for bonds or notes--Procedural requirements of other laws not applicable.

11-11-51. Consent of other public agencies not required for bonds or notes--Procedural requirements of other laws not applicable. Bonds or notes may be issued under the provisions of this chapter without obtaining the consent of any department, division, commission, board, body, bureau, or agency of the state, and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions, or things which are specifically required by this chapter and by the provisions of the resolution authorizing the issuance of such bonds or notes or the trust agreement securing the same.

Source: SL 1973, ch 180, § 33; SDCL Supp, § 28-19-42.



§ 11-11-52 Terms of notes and bonds--Maturity--Form of instruments--Interest--Redemption--Sale.

11-11-52. Terms of notes and bonds--Maturity--Form of instruments--Interest--Redemption--Sale. The notes and bonds shall be authorized by resolutions of the authority, and shall bear such dates and shall mature at such times as such resolutions may provide. However, no bond may mature more than fifty years from the date of its issue. The bonds may be issued as serial bonds payable in annual installments or as term bonds or as a combination thereof. The notes and bonds shall bear interest at such rates, be in such denominations, be in such form, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such places within or without the state, and be subject to such terms of redemption as such resolutions may provide. The notes and bonds of the authority may be sold by the authority, at public or private sale, at such prices as the authority shall determine.

Source: SL 1973, ch 180, § 29; SDCL Supp, § 28-19-43; SL 2012, ch 78, § 28.



§ 11-11-53 Notes and bonds as general obligations of authority--Exception.

11-11-53. Notes and bonds as general obligations of authority--Exception. Except as may otherwise be expressly provided by resolution of the authority, every issue of its notes and bonds shall be general obligations of the authority payable out of any revenues or moneys of the authority, subject only to any agreements with the holders of particular notes or bonds pledging any particular revenues.

Source: SL 1973, ch 180, § 28; SDCL Supp, § 28-19-44.



§ 11-11-54 Bond resolution provisions--Contracts with bondholders.

11-11-54. Bond resolution provisions--Contracts with bondholders. Any resolutions authorizing any bonds or any issue thereof may contain any of the following provisions, each of which shall be a part of the contracts with the holders thereof:

(1) Pledging all or any part of the revenues of the authority to secure the payment of the bonds or of any issue thereof, subject to such agreements with bondholders as may then exist;

(2) Pledging all or any part of the assets of the authority, including mortgages and obligations securing the same, to secure the payment of the bonds or of any issue of bonds, subject to such agreements with bondholders as may then exist;

(3) Limiting the purpose to which the proceeds of sale of bonds may be applied and pledging such proceeds to secure the payment of the bonds or of any issue thereof;

(4) Limiting the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; and the refunding of outstanding or other bonds;

(5) Regarding the use and disposition of the gross income from mortgages owned by the authority and payment of principal of mortgages owned by the authority;

(6) Limiting the amount of moneys to be expended by the authority for operating expenses of the authority;

(7) Regarding the setting aside of reserves or sinking funds and the regulation and disposition thereof;

(8) Regarding the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto; and the manner in which such consent may be given;

(9) Vesting in a trustee such property, rights, powers, and duties in trust as the authority may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the bondholders pursuant to this chapter and limiting or abrogating the right of the bondholders to appoint a trustee under this chapter or limiting the rights, powers, and duties of such trustee;

(10) Defining the acts or omissions to act which constitute a default in the obligations and duties of the authority to the holders of the bonds and providing for the rights and remedies of the holders of the bonds in the event of such default, including as a matter of right the appointment of a receiver. However, the rights and remedies may not be inconsistent with the general laws of the state and the other provisions of this chapter; and

(11) Any other matters, of like or different character, which in any way affect the security or protection of the holders of the bonds.
Source: SL 1973, ch 180, § 30 (1); SDCL Supp, § 28-19-45; SL 2012, ch 78, § 29.



§ 11-11-55 to 11-11-64. Repealed.

11-11-55 to 11-11-64. Repealed by SL 2012, ch 78, §§ 30 to 39.



§ 11-11-65 Trust indenture to secure bonds--Contents--Expenses of trust indenture--Separate trustee not authorized.

11-11-65. Trust indenture to secure bonds--Contents--Expenses of trust indenture--Separate trustee not authorized. In the discretion of the authority, the bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the power of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its corporate powers and the custody, safeguarding, and application of all moneys. The authority may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues to the trustee under such trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the authority. If the bonds shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.

Source: SL 1973, ch 180, § 35; SDCL Supp, § 28-19-56.



§ 11-11-66 Pledge binding when made--Attachment of lien.

11-11-66. Pledge binding when made--Attachment of lien. Any pledge made by the authority shall be valid and binding from the time when the pledge is made. The revenues, moneys, or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.

Source: SL 1973, ch 180, § 31; SDCL Supp, § 28-19-57.



§ 11-11-67 Continuing validity of signatures by commissioners or officers.

11-11-67. Continuing validity of signatures by commissioners or officers. If any of the commissioners, executive director, or officers of the authority whose signatures appear on any bonds ceases to be such commissioners, executive director, or officers before the delivery of such bonds, such signatures are, nevertheless, valid and sufficient for all purposes, the same as if such directors or officers had remained in office until such delivery.

Source: SL 1973, ch 180, § 37; SDCL Supp, § 28-19-58; SL 2012, ch 78, § 40.



§ 11-11-68 Repealed.

11-11-68. Repealed by SL 2012, ch 78, § 41.



§ 11-11-69 Purpose of capital reserve fund requirements.

11-11-69. Purpose of capital reserve fund requirements. To assure the continued operation and solvency of the authority for the carrying out of its corporate purposes, provision is made in §§ 11-11-70 to 11-11-75, inclusive, for the accumulation in each capital reserve fund created thereunder of an amount equal to the maximum capital reserve fund requirement for such fund.

Source: SL 1973, ch 180, § 39; SDCL Supp, § 28-19-60.



§ 11-11-70 Establishment of capital reserve funds--Moneys paid into funds.

11-11-70. Establishment of capital reserve funds--Moneys paid into funds. The authority shall create and establish one or more special funds to be referred to in this chapter as capital reserve funds, and shall pay into each such capital reserve fund:

(1) Any moneys appropriated and made available by the state for the purpose of such fund;

(2) Any proceeds of sale of bonds, to the extent provided in the resolutions of the authority authorizing the issuance thereof; and

(3) Any other moneys which may be made available to the authority for the purpose of such fund from any other source or sources.
Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-61; SL 2012, ch 78, § 42.



§ 11-11-71 Amount required in capital reserve fund for each year.

11-11-71. Amount required in capital reserve fund for each year. For the purposes of §§ 11-11-72 to 11-11-75, inclusive, the term "maximum capital reserve fund requirement" shall mean, as of any particular date of computation, an amount of money, if provided in the resolution or resolutions of the authority authorizing the bonds secured in whole or in part by such fund, such amount as may be provided therein, but not more than, the greatest of the respective amounts, for the current or any future fiscal year of the authority, of annual debt service on the bonds of the authority secured in whole or in part by such fund, such annual debt service for any fiscal year being the amount of money equal to the aggregate of:

(1) All interest payable during such fiscal year on all bonds secured in whole or in part by such fund outstanding on the date of computation, plus

(2) The principal amount of all such bonds outstanding on such date of computation which mature during such fiscal year, plus

(3) All amounts specified in any resolution of the authority authorizing any such bonds as payable during such fiscal year as an annual debt service fund payment with respect to any of such bonds which mature after such fiscal year.
Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-62; SL 1974, ch 195, § 6.



§ 11-11-72 Valuation of securities held by capital reserve funds.

11-11-72. Valuation of securities held by capital reserve funds. In computing the amount of the capital reserve funds for the purpose of §§ 11-11-71 to 11-11-75, inclusive, securities in which all or a portion of such funds shall be invested shall be valued at par or if purchased at less than par, at their cost to the authority.

Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-63.



§ 11-11-73 Transfer to other funds of capital reserve fund income.

11-11-73. Transfer to other funds of capital reserve fund income. Any income or interest earned by, or increment to, any capital reserve fund due to the investment thereof may be transferred by the authority to other funds or accounts of the authority to the extent it does not reduce the amount of such capital reserve fund below the maximum capital reserve fund requirement for such fund.

Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-64.



§ 11-11-74 Purposes to which moneys in reserve funds applied--Maintenance ofrequired amount.

11-11-74. Purposes to which moneys in reserve funds applied--Maintenance of required amount. All moneys held in any capital reserve fund, except as provided in § 11-11-73, shall be used, as required, solely for the payment of the principal of bonds secured in whole or in part by such fund or of the debt service fund payments hereinafter mentioned with respect to such bonds, the purchase or redemption of such bonds, the payment of interest on such bonds, or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided, however, that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the maximum capital reserve requirement established for such fund as provided by § 11-11-71 except for the purpose of making with respect to bonds secured in whole or in part by such fund payments, when due, of principal, interest, redemption premiums, and the debt service fund payments mentioned in § 11-11-71 for the payment of which other moneys of the authority are not available.

Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-65.



§ 11-11-75 Deposit in reserve fund of bond proceeds necessary to maintain requiredamount.

11-11-75. Deposit in reserve fund of bond proceeds necessary to maintain required amount. The authority shall not at any time issue bonds secured in whole or in part by a capital reserve fund if upon the issuance of such bonds, the amount in such capital reserve fund will be less than the maximum capital reserve fund requirement for such fund, unless the authority at the time of issuance of such bonds shall deposit in such fund from the proceeds of the bonds so to be issued, or from other sources, an amount which together with the amount then in such fund, will not be less than the maximum capital reserve requirement for such fund.

Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-66.



§ 11-11-76 Annual budget estimate for restoration of capital reserve fund--Governor'sbudget--Deposit of appropriated funds.

11-11-76. Annual budget estimate for restoration of capital reserve fund--Governor's budget--Deposit of appropriated funds. The chairman of the authority shall annually submit through the Bureau of Finance and Management to the Governor, in accordance with § 4-7-7, a budget estimate stating the sum, if any, needed to restore the capital reserve fund to the maximum capital reserve fund requirement for such fund. If the chairman certifies a need to restore the capital reserve fund to its maximum requirement, the Governor shall submit a budget in accordance with § 4-7-9 including the sum required to restore the capital reserve fund to its maximum requirement. All sums appropriated and paid shall be deposited by the authority in the applicable capital reserve fund.

Source: SL 1973, ch 180, § 40; SDCL Supp, § 28-19-67; SL 1978, ch 214, § 1.



§ 11-11-77 Other funds created by authority.

11-11-77. Other funds created by authority. The authority shall create and establish such other fund or funds as may be necessary or desirable for its corporate purposes.

Source: SL 1973, ch 180, § 41; SDCL Supp, § 28-19-68.



§ 11-11-78 Purchase of authority's own bonds--Cancellation--Resale.

11-11-78. Purchase of authority's own bonds--Cancellation--Resale. The authority may, subject to any agreement with bondholders, purchase bonds of the authority out of any funds or money of the authority available therefor, and hold, cancel, or resell such bonds.

Source: SL 1973, ch 180, § 12 (19); SDCL Supp, § 28-19-69; SL 2012, ch 78, § 43.



§ 11-11-79 Price of bonds repurchased for cancellation.

11-11-79. Price of bonds repurchased for cancellation. The authority, subject to such agreements with bondholders as may then exist, may, out of any funds available therefor, purchase bonds of the authority for cancellation. Upon such purchase the bonds shall be canceled, at a price not exceeding:

(1) If the bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment thereon; or

(2) If the bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the bonds become subject to redemption plus accrued interest to such date.
Source: SL 1973, ch 180, § 34; SDCL Supp, § 28-19-70; SL 2012, ch 78, § 44.



§ 11-11-80 Refunding obligations authorized--Application of provisions applicable tooriginal obligations.

11-11-80. Refunding obligations authorized--Application of provisions applicable to original obligations. The authority may provide for the issuance of refunding obligations for the purpose of refunding any obligations then outstanding which have been issued under the provisions of this chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such obligations and for any corporate purpose of the authority. The issuance of such obligations, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the authority in respect of the same shall be governed by the provisions of this chapter which relate to the issuance of obligations, insofar as such provisions may be appropriate therefor.

Source: SL 1973, ch 180, § 42; SDCL Supp, § 28-19-71.



§ 11-11-81 Sale or exchange of refunding obligations--Investment of proceedspending redemption of original obligations.

11-11-81. Sale or exchange of refunding obligations--Investment of proceeds pending redemption of original obligations. Refunding obligations issued as provided in § 11-11-80 may be sold or exchanged for outstanding obligations issued under this chapter and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding obligations. Pending the application of the proceeds of any such refunding obligations, with any other available funds, to the payment of the principal, accrued interest, and any redemption premium on the obligations being refunded, and, if so provided or permitted in the resolution authorizing the issuance of such refunding obligations or in the trust agreement securing the same, to the payment of any interest on such refunding obligations and any expenses in connection with such refunding, such proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by the United States of America which shall mature or which shall be subject to redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.

Source: SL 1973, ch 180, § 43; SDCL Supp, § 28-19-72.



§ 11-11-82 Compliance with certain other state laws not required.

11-11-82. Compliance with certain other state laws not required. The issuance of bonds and the refunding of bonds under the provisions of this chapter need not comply with the requirements of any other state law applicable to the issuance of bonds or other obligations. Contracts for the construction and acquisition of any housing developments undertaken pursuant to this chapter need not comply with the provisions of any other state law applicable to contracts for the construction and acquisition of state owned property. No proceedings, notice, or approval are required for the issuance of any bonds or any instrument as security therefor, except as provided in this chapter.

Source: SL 1973, ch 180, § 51; SDCL Supp, § 28-19-73; SL 2012, ch 78, § 45.



§ 11-11-83 Appointment of trustee by bondholders after authority default.

11-11-83. Appointment of trustee by bondholders after authority default. If the authority defaults in the payment of principal or of interest on any bonds issued under this chapter after the bonds become due, whether at maturity or upon call for redemption, and such default continues for a period of thirty days, or if the authority fails or refuses to comply with the provisions of this chapter, or defaults in any agreement made with the holders of an issue of bonds of the authority, the holders of twenty-five percent in aggregate principal amount of the bonds of such issue then outstanding, by instruments filed in the Office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such bonds for the purposes provided in § 11-11-84.

Source: SL 1973, ch 180, § 44; SDCL Supp, § 28-19-74; SL 2012, ch 78, § 46.



§ 11-11-84 Enforcement of bondholders' rights.

11-11-84. Enforcement of bondholders' rights. A trustee appointed pursuant to § 11-11-83 may, and upon written request of the holders of fifty percent in principal amount of such bonds then outstanding shall, in the holder's own name, enforce all rights of the bondholders, including the right to:

(1) Require the authority to collect interest and amortization payments on the mortgages held by it adequate to carry out any agreement as to, or pledge of, such interest and amortization payments;

(2) Require the authority to carry out any other agreements with the holders of such bonds and to perform its duties under this chapter;

(3) Collect and enforce the payment of principal of and interest due or becoming due on loans to mortgage lenders and collect and enforce any collateral securing such loans or sell such collateral;

(4) Declare all such bonds due and payable, and if all defaults shall be made good, then with the consent of the holders of fifty percent of the principal amount of such bonds then outstanding, annul such declaration and its consequences, provided that before declaring the principal of bonds due and payable, the trustee shall first give thirty days' notice in writing to the Governor, to the authority, and to the attorney general of the state;

(5) Bring suit upon all or any part of such bonds;

(6) By action or suit, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds, and require the authority to account as if it were the trustee of an express trust for the holders of such bonds; and

(7) In addition to the foregoing subdivisions, have and possess all the powers necessary or appropriate for the exercise of any functions specifically set forth in this section or incident to the general representation of bondholders in the enforcement and protection of their rights.
Source: SL 1973, ch 180, § 44 (1); SDCL Supp, § 28-19-75; SL 2012, ch 78, § 47.



§ 11-11-85 to 11-11-90. Repealed.

11-11-85 to 11-11-90. Repealed by SL 2012, ch 78, §§ 48 to 53.



§ 11-11-91 Circuit court jurisdiction of proceedings by trustee.

11-11-91. Circuit court jurisdiction of proceedings by trustee. The circuit court has jurisdiction of any suit, action, or proceeding by the trustee on behalf of bondholders.

Source: SL 1973, ch 180, § 44; SDCL Supp, § 28-19-82; SL 2012, ch 78, § 54.



§ 11-11-92 Repealed.

11-11-92. Repealed by SL 2012, ch 78, § 55.



§ 11-11-93 State pledge to bondholders.

11-11-93. State pledge to bondholders. The state hereby pledges to and agrees with the holders of any bonds issued under this chapter that the state will not limit or alter the rights hereby vested in the authority to fulfill the terms of any agreements made with the holders thereof or in any way impair the rights and remedies of the holders until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. The authority may include this pledge and agreement of the state in any agreement with the holders of the bonds.

Source: SL 1973, ch 180, § 45; SDCL Supp, § 28-19-84; SL 2012, ch 78, § 56.



§ 11-11-94 Commissioners and executive director not personally liable.

11-11-94. Commissioners and executive director not personally liable. Neither the commissioners or executive director of the authority nor any other person executing such bonds is subject to any personal liability or accountability by reason of the issuance of such bonds.

Source: SL 1973, ch 180, § 32; SDCL Supp, § 28-19-85; SL 2012, ch 78, § 57.



§ 11-11-95 Negotiability of bonds.

11-11-95. Negotiability of bonds. Whether or not the bonds are of the form and character as to be negotiable instruments under the terms of the South Dakota Uniform Commercial Code, the bonds are hereby made negotiable instruments within the meaning of and for all the purposes of the South Dakota Uniform Commercial Code, subject only to the provisions of the bonds for registration.

Source: SL 1973, ch 180, § 36; SDCL Supp, § 28-19-86; SL 2012, ch 78, § 58.



§ 11-11-96 Securities regulation--Bonds treated as securities of state instrumentality.

11-11-96. Securities regulation--Bonds treated as securities of state instrumentality. For the purposes of chapter 47-31B, bonds issued by the authority are deemed to be securities issued by a public instrumentality of the State of South Dakota.

Source: SL 1973, ch 180, § 50; SDCL Supp, § 28-19-87; SL 1989, ch 30, § 33; SL 2004, ch 278, § 59.



§ 11-11-97 Bonds as legal investments for financial institutions and fiduciaries.

11-11-97. Bonds as legal investments for financial institutions and fiduciaries. The state and all counties, municipalities, villages, and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, and all personal representatives, guardians, trustees, and other fiduciaries may legally invest any debt service funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this chapter. The bonds may be deposited or segregated in lieu of surety bonds to secure deposits of any public funds, as provided in § 4-6A-3 and any other law relating to the securing of public deposits.

Source: SL 1973, ch 180, § 47; SDCL Supp, § 28-19-88; SL 1974, ch 195, § 8; SL 1992, ch 60, § 2; SL 2012, ch 78, § 59.



§ 11-11-97.1 Authority may contract to manage payment or interest rate risk for bonds.

11-11-97.1. Authority may contract to manage payment or interest rate risk for bonds. The authority may enter into any contract that the authority determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the authority. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 5.



§ 11-11-98 Investment of authority funds.

11-11-98. Investment of authority funds. The authority may, subject to any agreement with bondholders, invest moneys of the authority, including proceeds from the sale of any bonds, in:

(1) Direct obligations of or obligations guaranteed as to principal and interest by the United States of America or the State of South Dakota;

(2) Bonds, notes, or other obligations issued by the government national mortgage association, any federal land bank, bank for cooperatives, federal intermediate credit banks, or any or all of the federal farm credit banks, the federal home loan bank system, the federal home loan mortgage corporation, or the federal national mortgage association, or any other federal entity to which similar powers have been granted;

(3) Negotiable or nonnegotiable certificates of deposit issued by any bank as defined in subdivision 51A-1-2(2) or any federally chartered bank located within the state which is insured by the Federal Deposit Insurance Corporation, if then in existence;

(4) Any other obligations of the state or of the United States of America or any agency or instrumentality of either thereof which may then be purchased with funds belonging to the state or held in the state treasury; or

(5) Such securities and deposit accounts as are permissible for the investment of state public funds by the state investment officer under the provisions of § 4-5-26.
Source: SL 1973, ch 180, § 12 (17); SDCL Supp, § 28-19-89; SL 1974, ch 195, § 1; SL 1979, ch 37, § 5; SL 2012, ch 78, § 60.



§ 11-11-99 Repealed.

11-11-99. Repealed by SL 2012, ch 78, § 61.



§ 11-11-100 Acquisition and disposition of property.

11-11-100. Acquisition and disposition of property. The authority may acquire real or personal property, or any interest therein, on either a temporary or long-term basis in the authority's own name by gift, purchase, transfer, foreclosure, lease, or otherwise, including rights or easements in real property; hold, sell, assign, lease, encumber, mortgage, or otherwise dispose of any real or personal property or any interest therein; hold, sell, assign, or otherwise dispose of any mortgage lien interest owned by the authority or under the authority's control, custody, or in the authority's possession; and release or relinquish any right, title, claim, lien, interest, easement, or demand however acquired, including any equity or right of redemption in property foreclosed by the authority and do any of the foregoing by public or private sale, with or without public bidding, notwithstanding the provisions of any other law.

Source: SL 1973, ch 180, § 12 (7); SDCL Supp, § 28-19-91; SL 2012, ch 78, § 62.



§ 11-11-101 Exemption of authority from taxes, recording fees and transfer taxes.

11-11-101. Exemption of authority from taxes, recording fees and transfer taxes. The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of the state, for their well being and prosperity and for the improvement of their social and economic conditions, and the authority shall not be required to pay any tax or assessment of any kind on any property owned by the authority under the provisions of this chapter or upon the income therefrom; nor shall the authority be required to pay any recording fee or transfer tax of any kind on account of instruments recorded by it or on its behalf.

Source: SL 1973, ch 180, § 50; SDCL Supp, § 28-19-92.



§ 11-11-102 Contracts--Mortgage loans--Foreclosure.

11-11-102. Contracts--Mortgage loans--Foreclosure. The authority, to carry out and effectuate the purposes and provisions of this chapter, may:

(1) Contract for services with architects, engineers, attorneys, accountants, housing construction and financial experts, and other advisers, consultants, and agents and to fix their compensation;

(2) Renegotiate, refinance or foreclose, or contract for the foreclosure of, any mortgage in default; waive any default or consent to the modification of the terms of any mortgage; commence any action to protect or enforce any right conferred upon the authority by any law, mortgage, contract, or other agreement, and bid for and purchase such property at any foreclosure or at any other sale, or acquire or take possession of any such property; operate, manage, lease, dispose of, and otherwise deal with such property, in such manner as may be necessary to protect the interests of the authority and the holders of its bonds;

(3) Make and execute contracts with mortgage bankers or other financial institutions in this state, or outside this state if none are located within this state, for the servicing of mortgages acquired by the authority pursuant to this chapter, and pay the reasonable value of services rendered to the authority pursuant to those contracts;

(4) Consent to any modification with respect to rate of interest, time and payment of any installment of principal or interest, security, or any other term of any contract, mortgage, mortgage loan, mortgage loan commitment, contract, or agreement of any kind to which the authority is a party, subject to any agreement with bondholders;

(5) Insure or guarantee mortgage loans made by federally or state chartered banks or savings and loan associations or other mortgage lenders approved by the authority to eligible housing sponsors upon such terms and conditions as the authority deems necessary, including without limitation the maximum amount which may be insured or guaranteed, maximum interest rates, down payment requirements, refinancing terms, insurance or guaranty premium requirements, and remedies on default or foreclosure;

(6) Procure insurance against any loss in connection with the authority's property and other assets, including mortgages and mortgage loans, in such amounts and from such insurers as the authority deems desirable;

(7) Make and undertake to make any and all contracts and agreements, including the payment of fees, with mortgage bankers and other financial institutions in this state for assistance rendered the authority in the location of eligible mortgagees and other sponsors of housing developments;

(8) Make, undertake commitments to make, and participate in the making of mortgage loans, including without limitation federally insured mortgage loans and to make temporary mortgage loans and advances in anticipation of permanent mortgage loans to be made by the authority or other mortgage lenders to housing sponsors; and

(9) Make, undertake commitments to make, and participate in the making of mortgage loans to persons who may purchase residential housing, including without limitation persons and families who are eligible or potentially eligible for federally insured mortgaged loans or federal mortgage loans. The loans shall be made only after a determination by the authority that mortgage loans are not otherwise available, wholly or in part, from private lenders upon reasonably equivalent terms and conditions. However, such determination does not require that persons or families receiving such loans have been refused a loan by a private mortgage lender.
Source: SL 1973, ch 180, § 12 (15); SDCL Supp, § 28-19-93; SL 2012, ch 78, § 63.



§ 11-11-103 to 11-11-108. Repealed.

11-11-103 to 11-11-108. Repealed by SL 2012, ch 78, §§ 64 to 69.



§ 11-11-109 Repealed.

11-11-109. Repealed by SL 1983, ch 106, § 4L



§ 11-11-110 to 11-11-112. Repealed.

11-11-110 to 11-11-112. Repealed by SL 2012, ch 78, §§ 70 to 72.



§ 11-11-113 Repealed.

11-11-113. Repealed by SL 1983, ch 106, § 4P



§ 11-11-114 Confidentiality of applications and financial information.

11-11-114. Confidentiality of applications and financial information. All applications for a mortgage under the single-family homeownership program, and all financial statements, income statements, income tax returns, and other information, if any, required to accompany such applications under regulations of the authority shall be confidential, except for official purposes in the same manner and subject to the same penalty for unlawful disclosure as are provided for tax returns in §§ 10-1-28.1 to 10-1-28.9, inclusive.

Source: SL 1980, ch 204, § 9; SDCL Supp, § 28-19-102.3; SL 1983, ch 106, § 4Q.



§ 11-11-115 Applications--Signatures and certification required--Perjury.

11-11-115. Applications--Signatures and certification required--Perjury. Each application submitted to the authority shall be signed by the applicant and by an officer of the originating mortgage lender and shall certify under oath subject to penalties for perjury that all material facts have been disclosed to the best of the knowledge of the signatories. Allegations of perjury in such cases shall be referred by the authority to the attorney general for investigation and prosecution.

Source: SL 1980, ch 204, § 10; SDCL Supp, § 28-19-102.4.



§ 11-11-116 Repealed.

11-11-116. Repealed by SL 2012, ch 78, § 73.



§ 11-11-117 Construction to be substantially completed, or final insurance or guaranteecertificate issued before loan disbursed.

11-11-117. Construction to be substantially completed, or final insurance or guarantee certificate issued before loan disbursed. The authority may not disburse a loan for the acquisition of a homeownership housing unit until construction is substantially complete or the final insurance or guarantee certificate has been issued.

Source: SL 1980, ch 204, § 17; SDCL Supp, § 28-19-102.6; SL 1981, ch 221, § 4; SL 1995, ch 80, § 17.



§ 11-11-118 Additional lending powers of authority.

11-11-118. Additional lending powers of authority. The authority shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including the powers set forth in §§ 11-11-119 to 11-11-135, inclusive, in addition to others herein granted.

Source: SL 1973, ch 180, § 17; SDCL Supp, § 28-19-103.



§ 11-11-119 Purchase of mortgages from mortgage lenders.

11-11-119. Purchase of mortgages from mortgage lenders. The authority may invest in, purchase or make commitments to purchase, and take assignments from mortgage lenders, of notes and mortgages evidencing loans for the construction, rehabilitation, purchase, leasing, or refinancing of housing in this state.

Source: SL 1973, ch 180, § 17 (1); SDCL Supp, § 28-19-104; SL 1983, ch 106, § 4S; SL 2012, ch 78, § 74.



§ 11-11-120 Purchase of securities from mortgage lenders.

11-11-120. Purchase of securities from mortgage lenders. The authority may, pursuant to this section but not subject to other provisions of this chapter, purchase or commit to purchase securities from mortgage lenders if:

(1) Payment of the securities are guaranteed or insured by an agency or instrumentality of the United States government, subject to any limit on the amount of the beneficial interest of any single entity which is so guaranteed or insured under federal law or regulation, or insured by an insurance company qualified to write such insurance in the state, insuring not less than twenty percent of the security evidencing an interest in mortgage loans; and

(2)(a) The securities evidence an interest in, or are payable from, mortgage loans for residential housing; or

(b) The securities are a debt obligation of the mortgage lenders and the proceeds of the securities or their equivalent are required to be reinvested in mortgage loans for residential housing, or invested in short term obligations pending the reinvestment in such mortgage loans.
Source: SL 1974, ch 195, § 4; SDCL Supp, § 28-19-104.1; SL 1983, ch 106, § 2.



§ 11-11-121 Repealed.

11-11-121. Repealed by SL 2012, ch 78, § 75.



§ 11-11-122 Loans to mortgage lenders for new residential mortgages.

11-11-122. Loans to mortgage lenders for new residential mortgages. The authority may make loans to mortgage lenders under terms and conditions requiring the proceeds to be used by such mortgage lenders for the making of new residential mortgages.

Source: SL 1973, ch 180, § 17 (2); SDCL Supp, § 28-19-105; SL 2012, ch 78, § 76.



§ 11-11-123 Requirements for transactions with mortgage lenders.

11-11-123. Requirements for transactions with mortgage lenders. Terms and conditions of the purchase and sale to mortgage lenders of mortgage loans and loans to mortgage lenders, shall be as set forth in § 11-11-124.

Source: SL 1973, ch 180, § 20; SDCL Supp, § 28-19-106.



§ 11-11-124 Eligibility of obligations purchased from mortgage lenders for purchase orpurchase commitment--Criteria.

11-11-124. Eligibility of obligations purchased from mortgage lenders for purchase or purchase commitment--Criteria. No obligation purchased from a mortgage lender, other than an obligation purchased from or guaranteed by an agency or instrumentality of the United States government, shall be eligible for purchase or commitment to purchase by the authority under § 11-11-119 unless at or before the time of transfer thereof to the authority such mortgage lender certifies:

(1) That in its judgment the loan would in all respects be a prudent investment for its own account; and

(2) That the mortgage loans transferred to the authority are for residential housing within South Dakota; or

(3) That the proceeds of sale or its equivalent shall be reinvested in residential mortgages within the State of South Dakota, or invested in short-term obligations pending the purchase of such residential mortgages.
Source: SL 1973, ch 180, § 20 (1); SDCL Supp, § 28-19-107; SL 1974, ch 195, § 5; SL 1983, ch 106, § 4U.



§ 11-11-125 Repealed.

11-11-125. Repealed by SL 1983, ch 106, § 4V



§ 11-11-126 to 11-11-133. Repealed.

11-11-126 to 11-11-133. Repealed by SL 2012, ch 78, §§ 77 to 84.



§ 11-11-134 Purchase of federally insured housing mortgages.

11-11-134. Purchase of federally insured housing mortgages. The authority may make commitments to purchase, and purchase, service, and sell federally insured mortgages and make loans directly upon the security of any such mortgage, if the underlying mortgage loans have been made and continue to be used solely to finance or refinance the construction, rehabilitation, purchase, or leasing of residential housing in this state.

Source: SL 1973, ch 180, § 17 (3); SDCL Supp, § 28-19-115; SL 1983, ch 106, § 4Z; SL 2012, ch 78, § 85.



§ 11-11-135 Sale or transfer of mortgage loan or obligation.

11-11-135. Sale or transfer of mortgage loan or obligation. The authority may sell or otherwise dispose of, at public or private sale, with or without public bidding, or assign or transfer, any mortgage loan or other obligation held by the authority, including, without limitation, the transfer of a mortgage loan or other obligation to any trust or other legal entity and the receipt of ownership interests therein.

Source: SL 1973, ch 180, § 17 (4); SDCL Supp, § 28-19-116; SL 2012, ch 78, § 86.



§ 11-11-136 Repealed.

11-11-136. Repealed by SL 2012, ch 78, § 87.



§ 11-11-137 Court actions to enforce loans or protect the public interest--Foreclosure.

11-11-137. Court actions to enforce loans or protect the public interest--Foreclosure. The authority may institute any action or proceeding against any housing sponsor or persons and families receiving a loan pursuant to the provisions of this chapter, or owning any housing development or housing project pursuant to the provisions of this chapter in any court of competent jurisdiction in order to enforce the provisions of this chapter or the terms and provisions of any agreement or contract between the authority and such recipients of loans under the provisions of this chapter, or to foreclose its mortgage, or to protect the public interest, the occupants of the housing development, or the stockholders or creditors of such sponsor.

Source: SL 1973, ch 180, § 14 (5); SDCL Supp, § 28-19-118; SL 1983, ch 106, § 4AA; SL 2012, ch 78, § 88.



§ 11-11-138 Receiver appointed to safeguard authority's loan.

11-11-138. Receiver appointed to safeguard authority's loan. In connection with any action or proceeding pursuant to § 11-11-137, the authority may apply for the appointment of a receiver to take over, manage, operate, and maintain the affairs of such housing sponsor, and the authority through such agent as it shall designate is hereby authorized to accept the appointment of such receiver of any such sponsor when so appointed by a court of competent jurisdiction.

Source: SL 1973, ch 180, § 14 (5); SDCL Supp, § 28-19-119.



§ 11-11-139 Reorganization of housing sponsor subject to control by authority.

11-11-139. Reorganization of housing sponsor subject to control by authority. In the event of the reorganization of any housing sponsor, such reorganization shall be subject to the supervision and control of the authority, and no such reorganization shall be had without the prior written consent of the authority.

Source: SL 1973, ch 180, § 15; SDCL Supp, § 28-19-120.



§ 11-11-140 Notice to authority before sale of real property on judgment againsthousing sponsor--Protective steps taken by authority.

11-11-140. Notice to authority before sale of real property on judgment against housing sponsor--Protective steps taken by authority. In the event of a judgment against any housing sponsor in any action not pertaining to the foreclosure of a mortgage, there shall be no sale of any of the real property included in any housing development hereunder of such housing sponsor except upon sixty days' written notice to the authority. Upon receipt of such notice the authority shall take such steps as in its judgment may be necessary to protect the rights of all parties.

Source: SL 1973, ch 180, § 16; SDCL Supp, § 28-19-121.



§ 11-11-141 Promulgation of rules regarding borrowers, admission of occupants, andancillary commercial facilities.

11-11-141. Promulgation of rules regarding borrowers, admission of occupants, and ancillary commercial facilities. The authority may promulgate rules pursuant to this chapter, regarding the definition of persons and families of low and moderate income, the regulation of borrowers, the admission of occupants to housing developments pursuant to this chapter, and the construction of ancillary commercial facilities.

Source: SL 1973, ch 180, § 14 (3); SDCL Supp, § 28-19-122; SL 1985, ch 103, § 2; SL 2012, ch 78, § 89.



§ 11-11-142 , 11-11-143. Repealed.

11-11-142, 11-11-143. Repealed by SL 2012, ch 78, §§ 90, 91.



§ 11-11-144 Provisions governing loans and other financing to sponsors of multifamilyunits and day-care facilities.

11-11-144. Provisions governing loans and other financing to sponsors of multifamily units and day-care facilities. Mortgage loans and other financing made by the authority to housing sponsors of multifamily residential housing units and sponsors of day-care facilities shall be subject to the terms and conditions set forth in §§ 11-11-148 to 11-11-161, inclusive, as applicable.

Source: SL 1973, ch 180, § 19; SDCL Supp, § 28-19-125; SL 1995, ch 80, § 18.



§ 11-11-145 to 11-11-147. Repealed.

11-11-145 to 11-11-147. Repealed by SL 2012, ch 78, §§ 92 to 95.



§ 11-11-148 Loans restricted to sponsors meeting statutory definition.

11-11-148. Loans restricted to sponsors meeting statutory definition. No application for a loan for a housing development shall be processed unless the applicant is a housing sponsor as defined in § 11-11-7.

Source: SL 1973, ch 180, § 19 (1); SDCL Supp, § 28-19-126.



§ 11-11-149 Amount and amortization period of FHA loans.

11-11-149. Amount and amortization period of FHA loans. The ratio of loan to total housing development cost and the amortization period of loans made under this chapter which are insured by the Federal Housing Administration (FHA) shall be governed by the FHA mortgage insurance commitment for each housing development; but in no event shall such amortization period exceed fifty years.

Source: SL 1973, ch 180, § 19 (2); SDCL Supp, § 28-19-127.



§ 11-11-150 Amount and amortization of non-FHA loans.

11-11-150. Amount and amortization of non-FHA loans. In the case of a mortgage loan not insured by FHA the amount of the loan may not exceed one hundred percent of the total housing development cost as determined by the authority and the amortization period of such loan shall be determined in accordance with regulations formulated and published by the authority; but in no event may such amortization period exceed fifty years. If the mortgage loan provided by the authority is subordinated to mortgage loans made by other lenders to finance the multifamily residential housing project or day-care facility, the foregoing limitation shall be applied to the aggregate of mortgage financing provided from all sources.

Source: SL 1973, ch 180, § 19 (2); SDCL Supp, § 28-19-128; SL 1995, ch 80, § 20.



§ 11-11-151 Terms and form of loans or other financing--Investment in multifamilyresidential housing projects and day-care facilities.

11-11-151. Terms and form of loans or other financing--Investment in multifamily residential housing projects and day-care facilities. Each mortgage loan made or other financing provided by the authority shall contain such terms and provisions and be in such form as approved by the authority. With respect to multifamily residential housing projects and day-care facilities, the authority may also assist the development of such housing projects and day-care facilities by investing as a limited partner or shareholder in the housing sponsor upon such terms and conditions as the authority determines.

Source: SL 1973, ch 180, § 19 (6); SDCL Supp, § 28-19-129; SL 1995, ch 80, § 21; SL 2012, ch 78, § 96.



§ 11-11-152 Interest rates on which loans made--Additional charges.

11-11-152. Interest rates on which loans made--Additional charges. The authority shall have authority to set from time to time the interest rates at which it shall make loans and commitments therefor. Such interest rates shall be established by the authority at the lowest level consistent with the authority's cost of operation and its responsibilities to the holders of its bonds, bond anticipation notes, and other obligations. In addition to such interest charges, the authority may make and collect such fees and charges, including but not limited to reimbursement of the authority's financing costs, service charges, insurance premiums, and mortgage insurance premiums, as the authority determines to be reasonable.

Source: SL 1973, ch 180, § 19 (4); SDCL Supp, § 28-19-130.



§ 11-11-153 Repealed.

11-11-153. Repealed by SL 1983, ch 106, § 4CC



§ 11-11-154 Repealed.

11-11-154. Repealed by SL 2012, ch 78, § 97.



§ 11-11-155 Surety bonds and other assurances of payment and performance.

11-11-155. Surety bonds and other assurances of payment and performance. If the authority is providing mortgage financing, the authority shall require the housing sponsor receiving a loan or its contractor to post surety bonds or other assurances of payment of labor and materials, and construction performance in such amounts as the authority may deem necessary and to execute such other assurances and guarantees as the authority may deem necessary.

Source: SL 1973, ch 180, § 19 (6); SDCL Supp, § 28-19-133; SL 1995, ch 80, § 23; SL 2012, ch 78, § 98.



§ 11-11-156 to 11-11-160. Repealed.

11-11-156 to 11-11-160. Repealed by SL 2012, ch 78, §§ 99 to 103.



§ 11-11-161 Conditions of mortgage loan or other financing.

11-11-161. Conditions of mortgage loan or other financing. As a condition of a mortgage loan or other financing, the authority may, at all times during the construction or rehabilitation of a housing development or housing project by a housing sponsor and the operation thereof:

(1) Order such alterations, changes, or repairs as may be necessary to protect the security of the authority's investment in a housing development or the health, safety, and welfare of the occupants thereof and ensure that the housing development is or has been constructed or rehabilitated in conformity with all applicable federal, state, and local building codes; and

(2) Order any managing agent, housing development manager, or owner of a housing development to do such acts as may be necessary to comply with the provisions of all applicable laws, ordinances or building codes or any rule or regulation of the authority or the terms of any agreement concerning the development or refrain from doing any acts in violation thereof and in this regard the authority is a proper party to file a complaint and to prosecute on the complaint for any violations of laws, ordinances, or building codes as set forth in this section.
Source: SL 1973, ch 180, § 19 (8) (b); SDCL Supp, § 28-19-139; SL 1995, ch 80, § 29; SL 2012, ch 78, § 104.



§ 11-11-162 Repealed.

11-11-162. Repealed by SL 2012, ch 78, § 105.



§ 11-11-163 Supervision of multifamily residential housing units and day-carefacilities.

11-11-163. Supervision of multifamily residential housing units and day-care facilities. The authority, in the supervision of housing sponsors of multifamily residential housing units and day-care facilities and their real and personal property, may:

(1) Prescribe uniform systems of accounts and records for housing sponsors;

(2) Require housing sponsors to make reports and give answers to specific questions on such forms and at such times as may be prescribed by the authority;

(3) Examine all books and records with reference to capital structure, income, expenditures, and other payments of a housing sponsor;

(4) Pay to the authority such fees as the authority may prescribe in connection with the examination, inspection, supervision, auditing, or other regulation of the housing sponsor;

(5) Enter upon and inspect the lands, buildings, and equipment of a housing sponsor, including all parts thereof;

(6) Supervise the operation and maintenance of any such housing development or housing project and order such repairs as may be necessary to protect the public interest or the health, welfare, or safety of the occupants;

(7) Fix and alter from time to time a schedule of rents and charges for any such housing development; and

(8) Require any housing sponsor to pay to the authority such fees as it may prescribe in connection with the examination, inspection, supervision, auditing, or other regulation of the housing sponsor.
Source: SL 1973, ch 180, § 18 (1); SDCL Supp, § 28-19-141; SL 1995, ch 80, § 31; SL 2012, ch 78, § 106.



§ 11-11-164 to 11-11-166. Repealed.

11-11-164 to 11-11-166. Repealed by SL 2012, ch 78, §§ 107 to 109.



§ 11-11-167 Repealed.

11-11-167. Repealed by SL 1983, ch 106, § 4EE



§ 11-11-168 , 11-11-169. Repealed.

11-11-168, 11-11-169. Repealed by SL 2012, ch 78, §§ 110, 111.



§ 11-11-170 to 11-11-174. Repealed.

11-11-170 to 11-11-174. Repealed by SL 1983, ch 106, §§ 4GG to 4KK



§ 11-11-175 to 11-11-178. Repealed.

11-11-175 to 11-11-178. Repealed by SL 2012, ch 78, §§ 112 to 115.



§ 11-11-179 Retirement and redemption of investments in sponsor of multifamily unitsand day-care facilities.

11-11-179. Retirement and redemption of investments in sponsor of multifamily units and day-care facilities. The authority shall have the power, in the supervision of housing sponsors of multifamily residential housing units and day-care facilities and their real and personal property, to regulate the retirement of any capital investment or the redemption of stock where any such retirement or redemption when added to any dividend or other distribution shall exceed in any one fiscal year such percentage as may be determined by rules and regulations of the authority or as may be specified in the agreement required by § 11-11-156 of the original face amount of any investment or equity in any housing sponsor. Projects whose rents or income limits applicable to project residents are established, subsidized or regulated by federal law, or whose loans are insured or guaranteed by the federal government shall be subject to an agreement between the authority and the housing sponsor which will subject said sponsor and its principals or stockholders, if any, to those limitations established by federal law, or such lower limitation as shall be prescribed by the authority, in regulating the retirement of any capital investment or the redemption of stock of the original face amount of any investment or equity in any housing sponsor.

Source: SL 1973, ch 180, § 18 (8); SDCL Supp, § 28-19-157; SL 1992, ch 105, § 4; SL 1995, ch 80, § 39.



§ 11-11-180 General power to make rules and regulations.

11-11-180. General power to make rules and regulations. The authority shall have the power, as necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, to make and publish rules and regulations respecting its lending programs and such other rules and regulations as are necessary to effectuate its corporate purposes.

Source: SL 1973, ch 180, § 12 (20); SDCL Supp, § 28-19-158.



§ 11-11-181 Annual report by authority to Governor and Legislature.

11-11-181. Annual report by authority to Governor and Legislature. The authority shall submit to the Governor and the Legislature within one hundred fifty days of the close of its fiscal year a complete and detailed report setting forth:

(1) Its operations and accomplishments;

(2) Its receipts and expenditures during the fiscal year in accordance with the categories or classifications established by the authority for its operating and capital outlay purposes;

(3) Its assets and liabilities at the end of its fiscal year, including a schedule of its mortgage loans and commitments and the status of reserve, special, or other funds; and

(4) A schedule of its notes and bonds outstanding at the end of its fiscal year, together with a statement of the amounts redeemed and incurred during the fiscal year.
Source: SL 1973, ch 180, § 48; SDCL Supp, § 28-19-159; SL 2003, ch 79, § 1.



§ 11-11-182 Annual audit of authority.

11-11-182. Annual audit of authority. Notwithstanding any other provision of law, the authority shall be audited annually by a certified public accountant approved by, and under the direction of, the auditor general and any such private audit shall be filed with the Department of Legislative Audit upon completion.

Source: SL 1978, ch 20, § 10; SDCL Supp, § 28-19-159.1; SL 2012, ch 78, § 116.



§ 11-11-183 Chapter cumulative and supplemental to other laws.

11-11-183. Chapter cumulative and supplemental to other laws. Neither this chapter nor anything herein contained is or shall be construed as a restriction or limitation upon any powers which the authority might otherwise have under any laws of this state, and this chapter is cumulative to any such powers. This chapter does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws.

Source: SL 1973, ch 180, § 51; SDCL Supp, § 28-19-160.



§ 11-11-184 Chapter controlling over other laws.

11-11-184. Chapter controlling over other laws. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, special, or local, the provisions of this chapter shall be controlling.

Source: SL 1973, ch 180, § 52; SDCL Supp, § 28-19-161.



§ 11-11-185 Citation of chapter.

11-11-185. Citation of chapter. This chapter may be cited as the South Dakota Housing Development Authority Act.

Source: SL 1973, ch 180, § 53; SDCL Supp, § 28-19-162.



§ 11-11-186 to 11-11-188. Repealed.

11-11-186 to 11-11-188. Repealed by SL 2012, ch 78, §§ 117 to 119.



§ 11-11-189 Repealed.

11-11-189. Repealed by SL 1992, ch 105, § 5






Chapter 12 - Adult Oriented Business

§ 11-12-1 Definition of terms.

11-12-1. Definition of terms. Terms used in this chapter mean:

(1) "Adult arcade," any place to which the public is permitted or invited and in which coin-operated or slug-operated or electronically, electrically, or mechanically controlled still or motion picture machines, projectors, or other image producing devices are maintained to show images involving specific sexual activities or specific anatomical areas to persons in booths or viewing rooms;

(2) "Adult bookstore or video store," a commercial establishment that offers for sale or rent any of the following as one of its principal business purposes:

(a) Books, magazines, periodicals, or other printed matter, photographs, films, motion pictures, videocassettes or reproductions or slides, or other visual representations that depict or describe specific sexual activities or specific anatomical areas;

(b) Instruments, devices, or paraphernalia that are designed for use in connection with specific sexual activities;

(3) "Adult cabaret," any nightclub, bar, restaurant, or other similar commercial establishment that regularly features:

(a) Persons who appear in a state of nudity or seminudity;

(b) Live performances that are characterized by the exposure of specific anatomical areas or specific sexual activities;

(c) Films, motion pictures, videocassettes, slides or other photographic reproductions that are characterized by the depiction or description of specific sexual activities or specific anatomical areas;

(4) "Adult motion picture theater," a commercial establishment in which, for any form of consideration, films, motion pictures, videocassettes, slides, or other similar photographic reproductions that are characterized by the depiction or description of specific sexual activities or specific anatomical areas are predominantly shown;

(5) "Adult oriented business," any adult arcade, adult bookstore or video store, cabaret, adult live entertainment establishment, adult motion picture theater, adult theater, massage establishment that offers adult service, or nude model studios;

(6) "Adult service," dancing, serving food or beverages, modeling, posing, wrestling, singing, reading, talking, listening, or other performances or activities conducted for any consideration in an adult oriented business by a person who is nude or seminude during all or part of the time that the person is providing the service;

(7) "Adult theater," a theater, concert hall, auditorium, or similar commercial establishment that predominantly features persons who appear in a state of nudity or who engage in live performances that are characterized by the exposure of specific anatomical areas or specific sexual activities;

(8) "Massage establishment," an establishment in which a person, firm, association, or corporation engages in or permits massage activities, including any method of pressure on, friction against, stroking, kneading, rubbing, tapping, pounding, vibrating, or stimulating of external soft parts of the body with the hands or with the aid of any mechanical apparatus or electrical apparatus or appliance. This subdivision does not apply to:

(a) Physicians who are licensed pursuant to chapter 36-4 or a podiatrist licensed pursuant to chapter 36-8;

(b) Registered nurses or licensed practical nurses who are licensed pursuant to chapter 36-9;

(c) Physician assistants who are licensed pursuant to chapter 36-4A or certified nurse practitioners and certified nurse midwives who are licensed pursuant to chapter 36-9A;

(d) Physical therapists licensed pursuant to chapter 36-10;

(e) Athletic trainers licensed pursuant to chapter 36-29;

(f) Massage therapists licensed pursuant to chapter 36-35;

(g) Chiropractors licensed pursuant to chapter 36-5;

(9) "Nude model studio," a place in which a person who appears in a state of nudity or who displays specific anatomical areas is observed, sketched, drawn, painted, sculptured, photographed, or otherwise depicted by other persons who pay money or other consideration. The term, nude model studio, does not include a proprietary school that is licensed by this state, a college, or a university that is supported entirely or in part by taxation, a private college or university that maintains and operates educational programs in which credits are transferable to a college or university that is supported entirely or in part by taxation or a structure to which the following apply:

(a) A sign is not visible from the exterior of the structure and no other advertising appears indicating that a nude person is available for viewing;

(b) A student must enroll at least three days in advance of a class in order to participate; and

(c) No more than one nude or seminude model is on the premises at any time;

(10) "Nude," "nudity," or "state of nudity," any of the following:

(a) The appearance of a human anus, genitals, or a female breast below a point immediately above the top of the areola;

(b) A state of dress that fails to opaquely cover a human anus, genitals, or a female breast below a point immediately above the top of the areola;

(11) "Place of worship," a structure where persons regularly assemble for worship, ceremonies, rituals, and education relating to a particular form of religious belief and which a reasonable person would conclude is a place of worship by reason of design, signs, or architectural or other features;

(12) "Residence," a permanent dwelling place;

(13) "Seminude," a state of dress in which clothing covers no more than the genitals, pubic region, and female breast below a point immediately above the top of the areola, as well as portions of the body that are covered by supporting straps or devices;

(14) "Specific anatomical areas," any of the following:

(a) A human anus, genitals, the pubic region, or a female breast below a point immediately above the top of the areola that is less than completely and opaquely covered;

(b) Male genitals in a discernibly turgid state even if completely and opaquely covered;

(15) "Specific sexual activities," any of the following:

(a) Human genitals in a state of sexual stimulation or arousal;

(b) Sex acts, normal or perverted, actual or simulated, including acts of human masturbation, sexual intercourse, oral copulation, or sodomy;

(c) Fondling or other erotic touching of the human genitals, pubic region, buttocks, anus, or female breast; or

(d) Excretory functions as part of or in connection with any of the activities under subsection (a), (b), or (c) of this subdivision.
Source: SL 2008, ch 61, § 6.



§ 11-12-2 Location of adult oriented business restricted--Violation as misdemeanor.

11-12-2. Location of adult oriented business restricted--Violation as misdemeanor. No adult oriented business established after June 30, 2008, may be located within one-fourth mile of a child welfare agency, a private or public school, a public playground, a public recreational facility, a residence, or a place of worship. For the purposes of this section, measurements shall be made in a straight line in all directions, without regard to intervening structures or objects, from the nearest point on the property line of a parcel containing an adult oriented business to the nearest point on the property line of a parcel containing a child welfare agency, a private or public school, a public playground, a public recreational facility, a residence, or a place of worship. An adult oriented business lawfully operating in conformity with this section does not violate this section if a child welfare agency, a private or public school, a public playground, a public recreational facility, a residence, or a place of worship subsequently locates within one-fourth mile of the adult oriented business. A violation of this section is a Class 1 misdemeanor. Each day of violation constitutes a separate offense.

Source: SL 2008, ch 61, § 1.



§ 11-12-3 Hours of operation of certain adult oriented businesses--Violation as misdemeanor.

11-12-3. Hours of operation of certain adult oriented businesses--Violation as misdemeanor. No adult arcade, adult bookstore or video store, adult cabaret, adult motion picture theater, adult theater, or nude model studio may remain open at any time between the hours of 2:00 a.m. and 8:00 a.m. on Monday through Saturday and between the hours of 2:00 a.m. and 12:00 noon on Sunday. A violation of this section is a Class 1 misdemeanor. Each day of violation constitutes a separate offense.

Source: SL 2008, ch 61, § 2.



§ 11-12-4 County or municipality may regulate location.

11-12-4. County or municipality may regulate location. Section 11-12-2 does not prohibit any county or municipality from enacting and enforcing any ordinance that regulates the location of an adult oriented business.

Source: SL 2008, ch 61, § 3.



§ 11-12-5 County or municipality may regulate certain adult oriented businesses.

11-12-5. County or municipality may regulate certain adult oriented businesses. Section 11-12-3 does not prohibit any county or municipality from enacting and enforcing any ordinance that regulates an adult arcade, adult bookstore or video store, adult cabaret, adult motion picture theater, adult theater, or nude model studio.

Source: SL 2008, ch 61, § 4.



§ 11-12-6 Action to enjoin violations.

11-12-6. Action to enjoin violations. If there is reason to believe that a violation of §11-12-2 is being committed in any county or city, the state's attorney of the county shall, or a citizen of this state who resides in the county or city in the citizen's own name may, maintain an action to abate and prevent the violation and to enjoin perpetually any person who is committing the violation and the owner, lessee, or agent of the building or place in or on which the violation is occurring from directly or indirectly committing or permitting the violation.

Source: SL 2008, ch 61, § 5.






Chapter 13 - South Dakota Housing Opportunity Fund

§ 11-13-1 Definitions.

11-13-1. Definitions. Terms used in this chapter mean:

(1) "Administering agency," the South Dakota Housing Development Authority shall act as the administrative agency for the South Dakota housing opportunity fund;

(2) "Affordable housing," housing is affordable if the total housing costs, which includes rent, utilities, mortgage, and related expenses, represents no more than thirty percent of gross household income;

(3) "Commissioner," a member appointed to the oversight commission;

(4) "Fund," the South Dakota housing opportunity fund;

(5) "Oversight commission," the commissioners that govern the South Dakota Housing Development Authority;

(6) "Single family home," any home built to the International Residential Code (IRC) or the United States Department of Housing and Urban Development (HUD) Building Code as of January 1, 2013, and located on a suitable site that is zoned properly for an IRC or HUD single family residence.
Source: SL 2013, ch 7, § 14, eff. Mar. 20, 2013.



§ 11-13-2 South Dakota housing opportunity fund created.

11-13-2. South Dakota housing opportunity fund created. There is hereby created the South Dakota housing opportunity fund to be administered by the South Dakota Housing Development Authority for the purpose of preserving and expanding sustainable, affordable, and safe housing that is targeted to low and moderate income families and individuals in South Dakota. The authority may accept and expend for the purposes of this chapter any funds obtained from appropriations or any other source. Any money in the South Dakota housing opportunity fund is continuously appropriated. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2. Interest earned on money in the fund shall be deposited into the fund.

Source: SL 2013, ch 7, § 13, eff. Mar. 20, 2013.



§ 11-13-3 Duties of administrative agency.

11-13-3. Duties of administrative agency. The administrative agency shall:

(1) Develop program guidelines;

(2) Market the fund to eligible applicants;

(3) Receive, review, and evaluate proposals;

(4) Submit funding proposal recommendations to the oversight commission;

(5) Administer annual monitoring and reporting on the fund;

(6) Create operating rules and guidelines for the oversight commission; and

(7) Perform all other activities necessary to support the administration of the fund.
Source: SL 2013, ch 7, § 15, eff. Mar. 20, 2013.



§ 11-13-4 Eligibility for funding.

11-13-4. Eligibility for funding. Any for-profit entity, nonprofit entity, tribal government, housing authority, a political subdivision of this state or its agencies, or any agency of this state is eligible to apply for funding from the fund. No individual may apply for funding directly from the fund.

Source: SL 2013, ch 7, § 16, eff. Mar. 20, 2013.



§ 11-13-5 Eligible fund activities.

11-13-5. Eligible fund activities. The South Dakota housing opportunity fund may be used to provide a grant, loan, loan guarantee, loan subsidy and other financial assistance to an eligible applicant. Money from the fund may be used to build, buy, and or rehabilitate affordable housing for rent or home ownership, including single family and multifamily housing. The eligible fund activities include affordable housing projects that consist of new construction or the purchase of rental or home ownership housing, substantial or moderate rehabilitation of rental or home ownership housing, housing preservation, including home repair grants and grants to make homes more accessible to individuals with disabilities, homelessness prevention activities, as well as a community land trust. No more than ten percent of the funds awarded may be used for the administrative costs of any entity that has received funding from the fund.

Source: SL 2013, ch 7, § 17, eff. Mar. 20, 2013.



§ 11-13-6 Geographic distribution guideline.

11-13-6. Geographic distribution guideline. Each year, money from South Dakota housing opportunity fund shall be set aside as follows:

(1) Thirty percent shall be designated in municipalities that have a population of fifty thousand or more; and

(2) Seventy percent shall be designated for the other areas of the state.

If the approved applications for any area are less than the amount set aside, the remaining amount may be made available for qualified applications from the other areas. The geographic distribution guideline takes precedence over income targeting guideline during the evaluation of the applications.

Source: SL 2013, ch 7, § 18, eff. Mar. 20, 2013.



§ 11-13-7 Income targeting guideline.

11-13-7. Income targeting guideline. The South Dakota housing opportunity fund shall be targeted to serve low to moderate income households with a maximum income at or below one hundred fifteen percent of the area median income based on United States Department of Housing and Urban Development (HUD) criteria.

Source: SL 2013, ch 7, § 19, eff. Mar. 20, 2013.



§ 11-13-8 Applications for award--Competitive process.

11-13-8. Applications for award--Competitive process. Awards from the fund shall be made through a competitive process during the initial application cycle each year. Each application shall be evaluated and scored based on criteria created by the administering agency and the oversight commission. Each applicant that is awarded money from the fund shall be encouraged to leverage the money for any project or program with other public and private dollars. If there are funds available after the initial application cycle, additional application rounds may be established. Any program income or loan payments shall be deposited into the fund.

Source: SL 2013, ch 7, § 20, eff. Mar. 20, 2013.



§ 11-13-9 Annual report by oversight commission.

11-13-9. Annual report by oversight commission. The oversight commission shall submit to the Governor and the Legislature an annual report which includes the activity and use of funds for the South Dakota housing opportunity fund.

Source: SL 2013, ch 7, § 21, eff. Mar. 20, 2013.









Title 12 - ELECTIONS

Chapter 01 - General Provisions And State Board

§ 12-1-1 Elections to which title applies.

12-1-1. Elections to which title applies. The provisions of this title shall apply to all elections for state, district, and county officers and other officers except in cases where from the context of any statute a different intention plainly appears.

Source: PolC 1877, ch 27, § 1; CL 1887, § 1440; RPolC 1903, § 1863; RC 1919, § 7210; SDC 1939, § 16.0101.



§ 12-1-1.1 Laws applicable to election of county officers.

12-1-1.1. Laws applicable to election of county officers. All election laws of this state relating to nomination and election of candidates for office on political ballots shall apply to the nomination and election of a sheriff, county auditor, register of deeds, treasurer, state's attorney, and coroner.

Source: SL 1973, ch 48, § 2.



§ 12-1-2 Application to local elections.

12-1-2. Application to local elections. The provisions of this title apply to township, municipal, school, and other subdivision elections unless otherwise provided by the statutes specifically governing their elections or this title.

Source: PolC 1877, ch 27, § 1; CL 1887, § 1440; SL 1890, ch 37, art XIV, §§ 5, 6; RPolC 1903, §§ 1288, 1289, 1863; SL 1913, ch 119, §§ 105, 108; RC 1919, §§ 6326, 7210; SL 1931, ch 138, § 182; SDC 1939, §§ 15.2513, 16.0101, 45.1320; SL 1953, ch 256; SL 1955, ch 41, ch 9, §§ 6, 15; SL 1957, ch 65; SDC Supp 1960, §§ 15.2306, 15.2315; SDCL, §§ 9-13-17, 13-7-20; SL 1973, ch 67, § 2; SL 1990, ch 103.



§ 12-1-2.1 Option to adopt campaign finance law.

12-1-2.1. Option to adopt campaign finance law. The governing body of any political subdivision may, by ordinance or resolution, adopt the provisions of chapter 12-27.

Source: SL 1988, ch 60, § 4; SL 2008, ch 67, § 20.



§ 12-1-3 Definition of terms used in title.

12-1-3. Definition of terms used in title. Terms used in this title mean:

(1) "Candidate," a person whose name is on the ballot or who is entitled to be on the ballot to be voted upon for nomination or election at any election;

(2) "Election," any election held under the laws of this state;

(3) "Election officials," state and local officials charged with the duty of conducting elections and the canvass of returns;

(4) "Elector," a person qualified to register as a voter, whether or not the person is registered;

(4A) "Electronic pollbook," an electronic system containing both the registration list and pollbook;

(5) "General election," the vote required to be taken in each voting precinct of the state on the first Tuesday after the first Monday in November of each even-numbered year;

(6) "Party office," an office of a political party organization as distinct from a public office;

(7) "Person in charge of an election," or "person charged with the conduct of an election," the county auditor in all cases except local elections for a municipality, school district, township, or other political subdivision, in which case it is the officer having the position comparable to the auditor in that unit of government if not specifically designated by law;

(8) "Petition," a form prescribed by the State Board of Elections, which contains the question or candidacy being petitioned, the declaration of candidacy if required and the verification of the circulator. If multiple sheets of paper are necessary to obtain the required number of signatures, each sheet shall be self-contained and separately verified by the circulator;

(9) "Petition circulator," a resident of the State of South Dakota who is at least eighteen years of age who circulates nominating petitions or other petitions for the purpose of placing candidates or issues on any election ballot;

(10) "Political party," a party whose candidate for Governor at the last preceding general election at which a Governor was elected received at least two and one-half percent of the total votes cast for Governor;

(10A) "Pollbook" or "poll list," a list containing in numerical order the names of all persons voting at the election and type of ballot voted;

(10B) "Polling place," a designated place voters may go to vote;

(11) "Primary" or "primary election," an election held at which candidates are nominated for public office;

(12) "Public office," an elected position in government;

(12A) "Registration list," a list of eligible voters;

(13) "Registered mail," does not include certified mail;

(14) "Registration officials," the county auditor and deputies and other persons authorized to assist in registration pursuant to chapter 12-4;

(14A) "Vote center," a polling place when the precinct has been defined as the entire jurisdiction and an electronic pollbook is utilized;

(15) "Voter," a person duly registered to vote or one who is performing the act of voting.
Source: SDC 1939, §§ 16.0102, 16.0601; SL 1973, ch 67, § 3; SL 1974, ch 118, § 2; SL 1978, ch 92, § 1; SL 1986, ch 114, § 1; SL 1989, ch 23, § 7; SL 1993, ch 109, § 1; SL 2000, ch 19, § 4; SL 2005, ch 93, § 5; SL 2007, ch 78, § 2; SL 2012, ch 84, § 4, eff. Feb. 23, 2012.



§ 12-1-4 Criteria for determining voting residence.

12-1-4. Criteria for determining voting residence. For the purposes of this title, the term, residence, means the place in which a person has fixed his or her habitation and to which the person, whenever absent, intends to return.

A person who has left home and gone into another state or territory or county of this state for a temporary purpose only has not changed his or her residence.

A person is considered to have gained a residence in any county or municipality of this state in which the person actually lives, if the person has no present intention of leaving.

If a person moves to another state, or to any of the other territories, with the intention of making it his or her permanent home, the person thereby loses residence in this state.

Source: SL 1973, ch 67, § 1; SL 1992, ch 60, § 2; SL 2003, ch 80, § 1; SL 2004, ch 105, § 1.



§ 12-1-5 State board created--Members--Terms--Vacancies--Oath.

12-1-5. State board created--Members--Terms--Vacancies--Oath. There is created a State Board of Elections to be composed of seven members, one of whom shall be the secretary of state who is chairman. Two of the members shall be county auditors appointed by the Speaker of the House of Representatives from a list of nominees supplied by the county auditors meeting at the South Dakota Association of County Officials. The auditors appointed by the Speaker of the House of Representatives shall be of different political party registration. One auditor appointed in 1991 shall be appointed for a two-year term and one shall be appointed for a four-year term. All appointments of auditors after 1991 shall be for four years. One member of the board shall be appointed by each of the following officers: the democratic leader of the Senate, the democratic leader of the House of Representatives, the republican leader of the Senate and the republican leader of the House of Representatives. Appointments to the board shall be as follows: the appointee of the democratic leader of the House of Representatives, 1980 and each fourth year thereafter; the appointee of the republican leader of the Senate, 1981 and each fourth year thereafter; the appointee of the republican leader of the House of Representatives, 1982 and each fourth year thereafter; the appointee of the democratic leader of the Senate, 1983 and each fourth year thereafter. After the appointments made in 1979, the terms of all appointed members of the board, except auditors, shall be for four years. All appointments to the board are to be made by January thirty-first of each year. Vacancies on the board shall be filled in the same manner as the original appointments were made. All appointed members of the board shall file with the secretary of state an oath in the form prescribed by § 3-1-5.

Source: SL 1974, ch 117, §§ 1, 2; SL 1978, ch 93, § 1; SL 1982, ch 124; SL 1989, ch 126.



§ 12-1-6 Per diem and expenses.

12-1-6. Per diem and expenses. The per diem and expenses of the board shall be established by the Executive Board of the Legislative Research Council unless otherwise provided by law.

Source: SL 1974, ch 117, § 2.



§ 12-1-7 Assistance by secretary of state's office.

12-1-7. Assistance by secretary of state's office. The Office of the Secretary of State is hereby charged with the duty and responsibility to serve as the secretariat of the State Election Board and shall assist the board as may be directed by the said board.

Source: SL 1974, ch 117, § 5.



§ 12-1-7.1 Repealed.

12-1-7.1. Repealed by SL 2008, ch 34, § 7.



§ 12-1-8 Legal assistance to board.

12-1-8. Legal assistance to board. The Office of the Attorney General shall provide such legal assistance as the State Election Board may require.

Source: SL 1974, ch 117, § 6.



§ 12-1-9 Rule-making power of board.

12-1-9. Rule-making power of board. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, concerning:

(1) Forms for voter registration and voter file maintenance;

(2) Forms and color of ballots;

(3) Forms for notices;

(4) The uniformity of election procedures;

(5) The operation of the State Board of Elections;

(6) The procedure to accept a petition and verify petition signatures;

(7) Petition forms;

(8) Envelopes for absentee voting;

(9) Instructions to voters and absentee voters; and

(10) Recounts.
Source: SL 1974, ch 117, § 3; SL 1998, ch 78, § 1; SL 2002, ch 40, § 4.



§ 12-1-10 Recommendations to secretary of state.

12-1-10. Recommendations to secretary of state. The Board of Elections shall report to and make recommendations to the secretary of state concerning desirable or necessary changes in the election laws of this state.

Source: SL 1974, ch 117, § 4; SL 1999, ch 70, § 5.



§ 12-1-11 Costs paid by county--Exception for local elections.

12-1-11. Costs paid by county--Exception for local elections. Except as may be otherwise provided by law, in any election in which all voters of a county participate, the costs relating to the election shall be paid by the county from funds appropriated therefor. In all other elections costs therefor shall be paid from funds appropriated by the governing board of municipalities, school districts, and other political subdivisions requiring an election for their own purposes. Costs relating to a combined municipal and school board election may be shared under the provisions of §§ 9-13-1.1 and 13-7-10.1.

Source: SL 1897, ch 60, § 1; RPolC 1903, § 1885; RC 1919, § 7235; SDC 1939, § 16.1101; SL 1959, ch 95; SL 1961, ch 92, § 19; SL 1963, ch 112; SDCL, §§ 12-4-28, 12-16-22; SL 1974, ch 118, § 1; SL 1981, ch 66, § 3.



§ 12-1-12 Political party office prohibited in county courthouse.

12-1-12. Political party office prohibited in county courthouse. No political party may maintain an office in a county courthouse.

Source: SL 1991, ch 118; SL 2005, ch 93, § 4.



§ 12-1-13 Challenge to petition--Specific deficiencies.

12-1-13. Challenge to petition--Specific deficiencies. Within five business days after a nominating, initiative, or referendum petition is filed with the person in charge of the election, any interested person who has researched the signatures contained on the petition may file an affidavit stating that the petition contains deficiencies as to the number of signatures from persons who are eligible to sign the petition. The affidavit shall include an itemized listing of the specific deficiencies in question.

Source: SL 1999, ch 70, § 1.



§ 12-1-14 Verification of petition signatures challenged--Written declaration of validity.

12-1-14. Verification of petition signatures challenged--Written declaration of validity. The person in charge of the election shall verify the information contained in the affidavit filed pursuant to § 12-1-13 and make a written declaration regarding the validity of the signatures in question. The person in charge of the election shall verify that each person was a registered voter at the time the person signed the petition by using the registration documents on file in the office of the county auditor.

Source: SL 1999, ch 70, § 2.



§ 12-1-15 Notification of candidate or sponsor if petition declared invalid.

12-1-15. Notification of candidate or sponsor if petition declared invalid. The person in charge of the election shall immediately notify by certified mail any candidate whose nominating petition or any primary sponsor whose referendum or initiative petition is rejected and declared invalid in accordance with §§ 12-1-13 and 12-1-14.

Source: SL 1999, ch 70, § 3.



§ 12-1-16 Other legal remedies to challenge petition not precluded.

12-1-16. Other legal remedies to challenge petition not precluded. If a person fails to challenge a petition pursuant to § 12-1-13, it does not deny that person any other legal remedy to challenge the filing of a nominating, initiative, or referendum petition.

Source: SL 1999, ch 70, § 4.



§ 12-1-17 Computation of time allowed for election notice or filing.

12-1-17. Computation of time allowed for election notice or filing. In computing any period of time prescribed or allowed for an election notice or filing, the day of the act or event from which the designated period of time begins to run is not included. The last day of the period so computed shall be included, unless it is a Saturday, a Sunday, or a legal holiday, in which event the period runs until 5:00 p.m. on the next day which is not a Saturday, a Sunday, or a legal holiday. If the period of time prescribed or allowed is less than seven days, intermediate Saturdays, Sundays, and legal holidays shall be excluded in the computation.

Source: SL 2002, ch 70, § 1.



§ 12-1-18 Time when petition may be circulated.

12-1-18. Time when petition may be circulated. Any referendum petition to refer a measure passed by a local unit of government may be circulated immediately upon final passage of the measure.

Source: SL 2002, ch 71, § 1.



§ 12-1-19 , 12-1-20. Repealed.

12-1-19, 12-1-20. Repealed by SL 2008, ch 62, §§ 2, 3.



§ 12-1-21 Complaints filed under the Help America Vote Act.

12-1-21. Complaints filed under the Help America Vote Act. The State Board of Elections shall resolve any complaint filed under Section 402 of the Help America Vote Act of 2002, as of January 1, 2003, in accordance with the contested case provisions of chapter 1-26. The complaint shall be signed, notarized, and filed with the secretary of state. The board shall resolve the complaint within ninety days of its filing. The State Board of Elections may promulgate rules, pursuant to chapter 1-26, governing the procedure for the complaint process.

Source: SL 2003, ch 83, § 16; SDCL, § 12-4-42.



§ 12-1-22 Arbitration of complaints under Help America Vote Act--Appointment of arbitrator--Time for resolution.

12-1-22. Arbitration of complaints under Help America Vote Act--Appointment of arbitrator--Time for resolution. If the State Board of Elections does not resolve the complaint within ninety days of filing, the complainant may ask the circuit court for alternative dispute resolution by appointing an impartial third party to serve as an arbitrator to resolve the dispute. The arbitrator shall resolve the dispute within sixty days.

Source: SL 2003, ch 83, § 17; SDCL, § 12-4-43.



§ 12-1-23 Time and place of hearing--Notice to parties.

12-1-23. Time and place of hearing--Notice to parties. The arbitrator shall appoint a time and place for a hearing and serve each party personally or notify each party by registered or certified mail not less than five days before the hearing.

Source: SL 2003, ch 83, § 18; SDCL, § 12-4-44.



§ 12-1-24 Subpoena issued by arbitrator--Service and enforcement.

12-1-24. Subpoena issued by arbitrator--Service and enforcement. The arbitrator may issue subpoenas for the attendance of witnesses and for the production of books, records, documents, and other evidence and may administer oaths. Any subpoena shall be served and enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.

Source: SL 2003, ch 83, § 19; SDCL, § 12-4-45.



§ 12-1-25 Depositions permitted by arbitrators--Compelling testimony.

12-1-25. Depositions permitted by arbitrators--Compelling testimony. On application of either party and for use as evidence, the arbitrator may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrator, of a witness who cannot be subpoenaed or is unable to attend the hearing. Any provision of law compelling a person under subpoena to testify is applicable.

Source: SL 2003, ch 83, § 20; SDCL, § 12-4-46.



§ 12-1-26 Evidence presented by parties--Cross-examination.

12-1-26. Evidence presented by parties--Cross-examination. Unless otherwise provided by an agreement, each party is entitled to be heard, to present evidence material to the controversy, and to cross-examine witnesses appearing at the hearing.

Source: SL 2003, ch 83, § 21; SDCL, § 12-4-47.



§ 12-1-27 Adjournment or postponement of hearing--Failure of party to appear.

12-1-27. Adjournment or postponement of hearing--Failure of party to appear. Unless otherwise provided by an agreement, the arbitrator may adjourn the hearing from time to time as necessary and at the request of a party and for good cause. The arbitrator may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear.

Source: SL 2003, ch 83, § 22; SDCL, § 12-4-48.



§ 12-1-28 Issuance of resolution--Delivery to parties.

12-1-28. Issuance of resolution--Delivery to parties. The resolution pronouncement shall be in writing and signed by the arbitrator. The arbitrator shall deliver a copy to each party personally or by registered or certified mail.

Source: SL 2003, ch 83, § 23; SDCL, § 12-4-49.



§ 12-1-29 Payment of expenses of proceedings.

12-1-29. Payment of expenses of proceedings. The arbitrator's expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of arbitration, shall be paid as provided in the resolution pronouncement.

Source: SL 2003, ch 83, § 24; SDCL, § 12-4-50.



§ 12-1-30 Grounds to vacate resolution--New arbitrator.

12-1-30. Grounds to vacate resolution--New arbitrator. Within ten days of pronouncement, the circuit court may vacate a resolution pronouncement if:

(1) The resolution was procured by corruption, fraud, or other undue means;

(2) There was evident partiality or corruption by the arbitrator or misconduct prejudicing the rights of any party;

(3) The arbitrator exceeded his or her power; or

(4) The arbitrator refused to hear evidence material to the controversy or conducted the hearing as to prejudice substantially the rights of a party.

If the resolution pronouncement is vacated, the circuit court shall appoint a new arbitrator to resolve the dispute in the manner provided in §§ 12-1-21 to 12-1-30, inclusive.

Source: SL 2003, ch 83, § 25; SDCL, § 12-4-51.



§ 12-1-31 Invalid candidacy on nominating petition--Vacancy after primary election.

12-1-31. Invalid candidacy on nominating petition--Vacancy after primary election. If any state court finds that a declaration of candidacy on a nominating petition is not valid, the candidacy shall be invalidated as of the date of filing. If the invalidation creates a vacancy which continues to exist after a primary election, the vacancy may be filled as provided in §§ 12-6-56 and 12-6-57.

Source: SL 2008, ch 34, § 6.



§ 12-1-32 Registered sex offenders prohibited from circulating petitions--Violation asmisdemeanor.

12-1-32. Registered sex offenders prohibited from circulating petitions--Violation as misdemeanor. No registered sex offender may circulate any petition, either on the registered sex offender's own behalf or on the behalf of, or in the employ of, another person in any place frequented by the public or door to door on private property. A violation of this section is a Class 1 misdemeanor.

Source: SL 2012, ch 80, § 1.



§ 12-1-33 Exception for registered sex offender circulating petition under supervision.

12-1-33. Exception for registered sex offender circulating petition under supervision. The provisions of § 12-1-32 do not apply, if the registered sex offender circulating or assisting in circulating petitions under circumstances where the registered sex offender is in the employ of, and under the immediate supervision of, another person and where the circumstances preclude any contact with children.

Source: SL 2012, ch 80, § 2.



§ 12-1-34 Exception for registered sex offender circulating nominating petition on his or herown behalf.

12-1-34. Exception for registered sex offender circulating nominating petition on his or her own behalf. The provisions of § 12-1-32 do not apply, if the registered sex offender is circulating any nominating petitions on his or her own behalf for election to any federal, state, or local office for which the registered sex offender is otherwise qualified.

Source: SL 2012, ch 80, § 3.






Chapter 02 - Dates And Hours Of Elections

§ 12-2-1 Date of primary election.

12-2-1. Date of primary election. The primary election provided for in chapter 12-6 shall be held at the regular polling place in every voting precinct throughout the state on the first Tuesday after the first Monday in June of every even-numbered year.

Source: SDC 1939, §§ 16.0202, 16.0237; SL 1945, ch 75; SL 1955, ch 54, § 1; SL 1968, ch 73, § 1; SL 1972, ch 75, § 1; SL 1973, ch 68, § 1; SL 1986, ch 115, § 1; SL 1997, ch 75, § 1; SL 2005, ch 87, § 1.



§ 12-2-2 Date of general election--Officers elected.

12-2-2. Date of general election--Officers elected. On the first Tuesday after the first Monday in November of each even-numbered year an election shall be held in the several election precincts in the state, which shall be known as the general election and the several state, district, and county officers, members of the Legislature, senators and representatives in Congress, and judges of the Supreme and Circuit Courts shall be elected at the general election next preceding the expiration of the term of each of such officers, respectively, except such officers as are required by law to be elected at a special election; and in a year when a President and vice-president of the United States are to be chosen, a number of electors of President and vice-president of the United States, equal to the number of senators and representatives in Congress to which the state may be entitled or such other number as the Congress of the United States may require, shall be selected at such election.

Source: PolC 1877, ch 27, § 2; CL 1887, § 1441; RPolC 1903, § 1864; RC 1919, § 7211; SDC 1939, § 16.0602.



§ 12-2-2.1 Statewide elections limited to primary, runoff, and general election dates.

12-2-2.1. Statewide elections limited to primary, runoff, and general election dates. No statewide election or referendum may be held on a date other than a date ordinarily provided by statute for a primary, runoff, or general election, with the exception of a date provided by the Legislature to hold a special election.

Source: SL 1986, ch 116; SL 2000 (SS), ch 2, § 2.



§ 12-2-3 Opening and closing times for polls--Voters in line at closing time.

12-2-3. Opening and closing times for polls--Voters in line at closing time. At each election to be held under this title, the polls shall be opened at the hour of seven a.m. and remain continuously open until seven p.m., standard time or daylight savings time, whichever is in effect. However, no polling place may be closed at any election until all the voters who have presented themselves at the polling place inside or outside for the purpose of voting prior to the time of the closing of the polls have had time to cast their ballots.

Source: SDC 1939, §§ 16.0222, 16.1201; SL 1955, ch 54, §§ 3, 5; SL 1968, ch 76, § 1; SDCL Supp, § 12-6-24; SL 1973, ch 68, § 2; SL 1981, ch 119, § 1; SL 2000, ch 71, § 1.



§ 12-2-4 Emergency extension of closing times--Delayed openings.

12-2-4. Emergency extension of closing times--Delayed openings. Notwithstanding § 12-2-3, the county auditor may, upon request of the superintendent of an election precinct, if an emergency exists by reason of mechanical failure of a voting machine or an unanticipated shortage of ballots or like unforeseen event warrants it, extend the polling hours for that precinct until the emergency situation has been resolved. The governing body holding a local election may delay the opening of any polling place for any election except a primary or general election for one week if weather conditions make it impossible to open at the correct time. The polling place shall then remain open for the same number of hours as it would normally have been open.

Source: SL 1974, ch 122; SL 1997, ch 76, § 1.



§ 12-2-5 Elections of governmental subdivision held in conjunction with June primaryelection.

12-2-5. Elections of governmental subdivision held in conjunction with June primary election. Any other provision of law notwithstanding, the members of the governing body of any governmental subdivision may choose to hold their elections in conjunction with the regular June primary election. The combined election is subject to approval by the county commissions of the counties in which the governmental subdivision is located. Expenses of a combined election shall be shared in a manner agreed upon by the governing body of the subdivision and the county commissions involved. All other governmental responsibilities associated with holding elections under the provisions for that subdivision and Title 12 shall be shared as agreed upon by the governing bodies. The governmental subdivision clerk shall publish the notice of vacancy between February fifteenth and March first. No nominating petition may be circulated for signatures until March first. Nominating petitions shall be filed under the provisions required for that subdivision by the last Tuesday in March. The clerk shall certify to the appropriate county auditor the candidate names and ballot language to be voted on by the first Thursday after the last Tuesday in March.

Source: SL 1996, ch 60, § 6; SDCL 9-13-38; SL 2007, ch 81, § 4.



§ 12-2-6 Combined elections of governmental subdivisions.

12-2-6. Combined elections of governmental subdivisions. The members of the governing body of any governmental subdivision may choose to hold their election in conjunction with any other governmental subdivision's election if the statutory dates for the election coincide. The combined election is subject to approval by all of the governing bodies involved in the combined election. Expenses of a combined election shall be shared in a manner agreed upon by the governing bodies involved in the combined election. All other governmental statutory responsibilities associated with the election shall be shared as agreed upon by the governing bodies.

Source: SL 1996, ch 60, § 7; SDCL 9-13-39.



§ 12-2-7 Notification of secretary of state.

12-2-7. Notification of secretary of state. If any political subdivision of the state sets a date and time for conducting a public election, within fifteen days the person in charge of an election shall notify the secretary of state in writing or by telephone or electronic mail.

Source: SL 2011, ch 75, § 1.






Chapter 03 - Suffrage And Right To Vote

§ 12-3-1 General qualifications of voters--Registration required.

12-3-1. General qualifications of voters--Registration required. Every person resident of this state who shall be of the age of eighteen years and upwards, not otherwise disqualified, who shall have complied with the provisions of law relating to the registration of voters shall be entitled to vote at any election in this state.

Source: PolC 1877, ch 27, § 47; CL 1887, § 1486; RPolC 1903, § 1866; RC 1919, § 7213; SDC 1939, § 16.0604; SL 1972, ch 76, § 1; SL 1973, ch 69, § 2.



§ 12-3-1.1 Residents of federal areas.

12-3-1.1. Residents of federal areas. No person residing on an area within the boundaries of this state which has been ceded to, or acquired by, the federal government shall be denied the right to vote in elections of this state or of the county, municipality, school district, or special district wherein such area lies if such person is otherwise qualified to vote in such election or elections.

Source: SL 1970, ch 92.



§ 12-3-2 Repealed.

12-3-2. Repealed by SL 1982, ch 28, § 39.



§ 12-3-3 , 12-3-4. Repealed.

12-3-3, 12-3-4. Repealed by SL 1973, ch 69, § 4.



§ 12-3-5 Time allowed employees from work to vote--Penalty and pay deduction prohibited--Violation as misdemeanor.

12-3-5. Time allowed employees from work to vote--Penalty and pay deduction prohibited--Violation as misdemeanor. Any person entitled to vote at any election held within this state, including a primary election, shall, on the day of such election, be entitled to absent himself from any service or employment in which he is then engaged or employed for a period of two consecutive hours between the time of opening and the time of closing the polls; provided such person does not have a period of two consecutive hours during the time the polls are open during which he is not required to be present at his work or place of employment. Such voter is not, because of so absenting himself, liable to any penalty, nor may any deduction be made on account of such absence from his usual salary or wages. The employer may specify the hours during which such employee may absent himself as aforesaid.

An employer who refuses an employee the privilege conferred by this section or who subjects an employee to a penalty or reduction of wages because of the exercise of such privilege or who directly or indirectly violates this section is guilty of a Class 2 misdemeanor.

Source: SL 1897, ch 60, § 40; RPolC 1903, § 1924; RC 1919, § 7274; SL 1929, ch 118, § 20; SDC 1939, §§ 16.0202, 16.1211, 16.9922; SL 1945, ch 75; SL 1947, ch 87; SL 1955, ch 54; SL 1955, ch 57, § 1; SL 1968, ch 73, § 1; SL 1982, ch 86.



§ 12-3-6 Counties covered by Voting Rights Act Amendments--Designation by federalagencies--Notice from secretary of state.

12-3-6. Counties covered by Voting Rights Act Amendments--Designation by federal agencies--Notice from secretary of state. Whenever the United States Department of Justice and the United States Census Bureau, acting pursuant to Public Law 94-73, designate any county in South Dakota to be covered under the provisions of the Voting Rights Act Amendments of 1975, the county so designated shall be governed by the provisions of §§ 12-3-6 to 12-3-13, inclusive. The secretary of state shall notify those affected counties that they are covered by the provisions of Public Law 94-73.

Source: SL 1976, ch 104, § 1.



§ 12-3-7 Proceedings to exempt county from Voting Rights Amendments.

12-3-7. Proceedings to exempt county from Voting Rights Amendments. The state's attorney of any affected county is hereby authorized to bring appropriate proceedings, pursuant to Public Law 94-73, to exempt the entire county from the provisions of that act.

Source: SL 1976, ch 104, § 7.



§ 12-3-8 Implementation of Voting Rights Amendments in affected counties.

12-3-8. Implementation of Voting Rights Amendments in affected counties. Sections 12-3-6 to 12-3-13, inclusive, shall apply to all elections held within the affected counties designated pursuant to § 12-3-6, and the person in charge of such elections shall be responsible for the implementation of such sections.

Source: SL 1976, ch 104, § 3.



§ 12-3-9 Sioux dialects defined as historically unwritten.

12-3-9. Sioux dialects defined as historically unwritten. The Legislature finds that the Lakota, Nakota, and Dakota dialects of the Sioux language are "historically" unwritten languages and are defined as such by the provisions of Public Law 94-73.

Source: SL 1976, ch 104, § 2.



§ 12-3-10 Linguistic assistance to Indians provided by counties.

12-3-10. Linguistic assistance to Indians provided by counties. The county auditor of the counties affected by §§ 12-3-6 to 12-3-13, inclusive, shall provide election assistance to any Indian by providing a person proficient in both the local Sioux dialect and the English language in all precincts of the county for the purposes of registration, voting and instruction.

Source: SL 1976, ch 104, § 4.



§ 12-3-11 Precinct interpreters provided--Payment.

12-3-11. Precinct interpreters provided--Payment. Interpreters shall be provided for precincts as determined by the auditor or person in charge of that election and interpreters shall be paid the same as precinct deputies. All expenses shall be paid out of the county general fund or other appropriate political subdivision fund.

Source: SL 1976, ch 104, § 5; SL 1999, ch 69, § 2.



§ 12-3-12 Certification that precinct interpreter not needed--Proof.

12-3-12. Certification that precinct interpreter not needed--Proof. If any precinct exists in any county that does not need the assistance of an interpreter, the county auditor and the county state's attorney shall certify such facts to the state board of elections. Appropriate proof shall accompany such certification.

Source: SL 1976, ch 104, § 6.



§ 12-3-13 Rules promulgated by state board.

12-3-13. Rules promulgated by state board. The State Board of Elections shall have the authority, pursuant to chapter 1-26, to promulgate rules to implement, administer and enforce §§ 12-3-6 to 12-3-13, inclusive, and the state board of elections shall have further authority, pursuant to chapter 1-26, to promulgate rules to implement, administer and enforce further federal administrative rulings made pursuant to Public Law 94-73.

Source: SL 1976, ch 104, § 8.






Chapter 04 - Registration Of Voters

§ 12-4-1 Persons entitled to register.

12-4-1. Persons entitled to register. Every person residing within the state who has the qualifications of a voter prescribed by § 12-3-1 or 12-3-1.1, or who will have such qualifications at the next ensuing municipal, primary, general, or school district election, shall be entitled to be registered as a voter in the voting precinct in which he resides.

Source: SL 1961, ch 92, § 2; SL 1972, ch 76, § 2; SL 1974, ch 118, § 3.



§ 12-4-1.1 Repealed.

12-4-1.1. Repealed by SL 2005, ch 89, § 1.



§ 12-4-2 County auditor in charge of voter registration records.

12-4-2. County auditor in charge of voter registration records. The county auditor has complete charge of maintaining and safeguarding the voter registration records in the county. The county auditor shall retain all voter registration records in the auditor's office in paper or electronic form. All such records shall be open to public inspection at all times during office hours, except pursuant to § 12-4-9.

Voter registration shall be conducted by each county auditor and municipal finance officer. Voter registration shall be available at the secretary of state's office and at those locations which provide driver licenses; food stamps; temporary assistance for needy families; women, infants, and children nutrition program; medicaid; military recruitment; and assistance to the disabled as provided by the Department of Human Services.

Source: SL 1961, ch 92, §§ 3, 4; SL 1969, ch 83, § 1; SDCL § 12-4-4; SL 1974, ch 118, § 4; SL 1976, ch 105, § 1; SL 1985, ch 106, § 1; SL 1994, ch 107, § 1; SL 1997, ch 166, § 3; SL 2003, ch 83, § 10; SL 2008, ch 63, § 1; SL 2012, ch 81, § 1.



§ 12-4-2.1 , 12-4-2.2. Repealed.

12-4-2.1, 12-4-2.2. Repealed by SL 1982, ch 28, § 40.



§ 12-4-2.3 Repealed.

12-4-2.3. Repealed by SL 1994, ch 107, § 2.



§ 12-4-3 Mail registration cards and instructions provided by auditor--Contactinformation provided by private entities.

12-4-3. Mail registration cards and instructions provided by auditor--Contact information provided by private entities. The county auditor shall provide mail registration cards along with instructions on how to properly register voters to private entities and individuals. Each private entity or individual shall provide information to the voter being registered on how the voter may contact such private entity or individual to determine the status of the voter's registration.

Source: SL 1961, ch 92, § 3; SL 1969, ch 83, § 1; SL 1974, ch 118, § 5; SL 1976, ch 105, § 2; SL 1978, ch 94, § 3; SL 1983, ch 107; SL 1994, ch 107, § 3; SL 2005, ch 88, § 1.



§ 12-4-3.1 Repealed.

12-4-3.1. Repealed by SL 1994, ch 107, § 4.



§ 12-4-3.2 Deadline for private entities or individuals registering voters to file registrationform--Violation as misdemeanor.

12-4-3.2. Deadline for private entities or individuals registering voters to file registration form--Violation as misdemeanor. Any private entity or individual registering a person to vote shall file the completed registration form with the county auditor within ten days or by the voter registration deadline, whichever occurs first. A violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 90, § 1.



§ 12-4-4 Repealed.

12-4-4. Repealed by SL 1974, ch 118, § 200.



§ 12-4-4.1 Repealed.

12-4-4.1. Repealed by SL 1994, ch 107, § 5.



§ 12-4-4.2 Purpose of overseas voting rights provisions.

12-4-4.2. Purpose of overseas voting rights provisions. The purpose of §§ 12-4-4.2 to 12-4-4.9, inclusive, is to implement the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. §§ 1973ff-1--1973ff-6, (Jan. 1, 1996).

Source: SL 1977, ch 112, § 2; SL 1996, ch 95, § 1.



§ 12-4-4.3 Overseas citizen defined.

12-4-4.3. Overseas citizen defined. An "overseas citizen" is any person residing outside the territory of the United States of America including its territories and possessions, and who is a citizen of the United States.

Source: SL 1977, ch 112, § 3.



§ 12-4-4.4 Registration and voting by overseas citizens--Conditions.

12-4-4.4. Registration and voting by overseas citizens--Conditions. Any overseas citizen may register and vote in any federal, state, county, or local election held within South Dakota under the following conditions:

(1) The overseas citizen, or the spouse or parent of the overseas citizen, was last domiciled in South Dakota immediately prior to departure from the United States;

(2) The overseas citizen does not maintain a domicile, is not registered to vote, and is not voting in any other state;

(3) The overseas citizen is otherwise qualified to vote according to law.
Source: SL 1977, ch 112, § 4; SL 2011, ch 76, § 1.



§ 12-4-4.5 Absentee registration and voting in last county and precinct of residence.

12-4-4.5. Absentee registration and voting in last county and precinct of residence. The overseas citizen may register and vote absentee in the same county and election precinct in which the overseas citizen, or spouse or parent of the overseas citizen, resided immediately prior to leaving the United States.

Source: SL 1977, ch 112, § 5; SL 2011, ch 76, § 2.



§ 12-4-4.6 Absentee ballot request as registration--Notarization not required.

12-4-4.6. Absentee ballot request as registration--Notarization not required. A request for an absentee ballot made by an overseas citizen that contains the information necessary to comply with §§ 12-4-4.4 and 12-4-4.5 shall be sufficient for registration purposes, and these applications need not be notarized or otherwise sworn to.

Source: SL 1977, ch 112, § 8.



§ 12-4-4.7 Expedition of registrations and ballot requests.

12-4-4.7. Expedition of registrations and ballot requests. The person in charge of the election shall expedite the processing of registrations and absentee ballot requests of overseas citizens.

Source: SL 1977, ch 112, § 6.



§ 12-4-4.8 Promulgation of rules by state board.

12-4-4.8. Promulgation of rules by state board. The State Board of Elections may promulgate rules pursuant to chapter 1-26 for the implementation of §§ 12-4-4.2 to 12-4-4.9, inclusive.

Source: SL 1977, ch 112, § 1.



§ 12-4-4.9 Election laws apply to overseas voting provisions.

12-4-4.9. Election laws apply to overseas voting provisions. All other provisions of law relating to elections shall apply to §§ 12-4-4.2 to 12-4-4.9, inclusive.

Source: SL 1977, ch 112, § 7.



§ 12-4-4.10 Secretary of state to provide voter registration and absentee voting information.

12-4-4.10. Secretary of state to provide voter registration and absentee voting information. The secretary of state shall provide any absentee uniformed services and overseas voter information on voter registration procedures and how to vote absentee.

Source: SL 2003, ch 83, § 13.



§ 12-4-4.11 Registration of adult children of overseas citizens.

12-4-4.11. Registration of adult children of overseas citizens. If an overseas citizen who has never resided in South Dakota is eligible to register to vote pursuant to § 12-4-4.4 as the adult child of an overseas citizen and has not reached the age of twenty-two, the voter registration of the adult child shall be accompanied by a photocopy of the adult child's United States passport identification page and an overseas registrant form indicating where the adult child's parent is registered to vote in South Dakota. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, concerning the overseas registrant form.

Source: SL 2011, ch 76, § 3; SL 2012, ch 81, § 3.



§ 12-4-5 Entry of applicants in registration file--Deadline--Rules--Lists for secondaryelections.

12-4-5. Entry of applicants in registration file--Deadline--Rules--Lists for secondary elections. The county auditor shall enter in the master registration file the names of all eligible persons who have had their completed applications for registration and mail registration cards received by any county auditor or any local, state, or federal agency responsible for conducting voter registration under this chapter not later than 5:00 p.m. fifteen days preceding the election. However, any completed mail registration card mailed to the appropriate county auditor and postmarked not less than thirty days preceding an election shall be added to the registration file. Voter registrations completed at any local, state, or federal agency during any given week commencing on Tuesday through the following Monday shall be sent to the appropriate county auditors no later than the following Wednesday. The State Board of Elections may promulgate rules, pursuant to chapter 1-26, for the alternative transmission of voter registration information by computer from the agency to the secretary of state. The name of any voter who has registered to vote by 5:00 p.m. fifteen days preceding the secondary election shall be added to the file used for the secondary election.

Source: SL 1961, ch 92, §§ 4, 13; SDCL, §§ 12-4-4, 12-4-5.1; SL 1969, ch 83, § 4; SL 1970, ch 86, § 11; SL 1974, ch 118, § 7; SL 1978, ch 94, § 1; SL 1981, ch 120, § 1; SL 1985, ch 106, § 2; SL 1985, ch 107, § 1; SL 1985, ch 110, § 1C; SL 1994, ch 107, § 6; SL 1996, ch 95, § 4; SL 2002, ch 40, § 5.



§ 12-4-5.1 Repealed.

12-4-5.1. Repealed by SL 1974, ch 118, § 200.



§ 12-4-5.2 Notice of registration procedures--Publication.

12-4-5.2. Notice of registration procedures--Publication. The county auditor or the person responsible for the conduct of a local election shall give notice of the availability of registration officials and state when registration will be terminated and the effect of a failure to have registered. Such notice shall be published in official newspapers at least once each week for two consecutive weeks, the last publication to be not less than ten nor more than fifteen days before the deadline for registration.

Source: SL 1974, ch 119, § 1.



§ 12-4-5.3 Review of voter registration application by auditor--Notice.

12-4-5.3. Review of voter registration application by auditor--Notice. When a voter registration application is received by the county auditor, the application shall be reviewed for eligibility and completeness. If the applicant is not eligible to be registered or sufficient information to complete the card cannot be obtained from the applicant, the applicant shall be sent an acknowledgment notice indicating why the registration was not filed. Any applicant whose registration is accepted shall be sent an acknowledgment notice. The acknowledgment notice shall be prescribed by the State Board of Elections and sent by nonforwardable mail. The same confirmation mailing required by § 12-4-19 shall be sent immediately to any person whose registration acknowledgment notice is returned undeliverable.

Source: SL 1994, ch 107, § 7; SL 1996, ch 95, § 5.



§ 12-4-5.4 Registration--Driver license number or social security information required.

12-4-5.4. Registration--Driver license number or social security information required. Any person registering to vote shall provide his or her South Dakota driver license number on the voter registration form. If a person does not have a South Dakota driver license, the person shall provide the last four digits of his or her social security number on the voter registration form. If a person does not have a South Dakota driver license or social security number, the person may only register at the county auditor's office and shall sign a statement verifying the fact that he or she has neither a South Dakota driver license nor social security number. The statement shall be prescribed by the State Board of Elections.

Source: SL 2003, ch 83, § 11; SL 2006, ch 68, § 1.



§ 12-4-5.5 Verification of driver license or social security information.

12-4-5.5. Verification of driver license or social security information. At the time voter registration information is transmitted from a county to the statewide voter registration file, the authenticity of the driver license number shall be verified with the driver license database. If the person has provided the last four digits of his or her social security number, the social security database shall be checked to determine that the number, name, and date of birth are accurate and that this information does belong to such person. If any of this information is reported as not being accurate, the county auditor shall withdraw the voter registration and attempt to get the correct information with the process provided in § 12-4-5.3. The State Board of Elections may promulgate rules, pursuant to chapter 1-26, determining technical parameters for the driver license and social security database verification.

Source: SL 2003, ch 83, § 12; SL 2005, ch 89, § 2.



§ 12-4-6 Filling out registration card--Registration at driver's license station--Applicantunable to write.

12-4-6. Filling out registration card--Registration at driver's license station--Applicant unable to write. An applicant for registration shall answer questions and sign the oath as required on the form prescribed by the State Board of Elections. An applicant for registration at a driver's license station shall also sign a signature card prescribed by the Department of Public Safety. This signature shall be digitized and used to prepare the registration card as provided in § 12-4-5. If an applicant is unable to write his or her name, the applicant shall make a mark, the applicant's name being written near such mark, and written by a person who writes his or her own name as a witness.

Source: SL 1961, ch 92, § 13; SL 1969, ch 83, § 4; SL 1974, ch 118, § 8; SL 1975, ch 119, § 13; SL 1985, ch 107, § 2; SL 1994, ch 107, § 8; SL 2004, ch 17, § 8.



§ 12-4-6.1 Effective date of voter registration.

12-4-6.1. Effective date of voter registration. A voter registration shall be considered to be effective on the date which the card is received by the county auditor. However, if the card was completed at one of the agencies listed in § 12-4-2, is received by the auditor within five days following any registration deadline and is dated by the deadline, the card shall be considered to be effective on the date which it was signed at the agency. If a card does not contain all of the information required by the form prescribed pursuant to § 12-4-6 or if the card contains information which is not correct, it shall be considered to be effective on the date all of the correct, required information is supplied to the county auditor.

Source: SL 1997, ch 78, § 1; SL 2005, ch 89, § 3.



§ 12-4-7 Repealed.

12-4-7. Repealed by SL 1981, ch 120, § 2.



§ 12-4-7.1 Repealed.

12-4-7.1. Repealed by SL 1974, ch 118, § 200.



§ 12-4-7.2 Duty to ensure completion of registration cards.

12-4-7.2. Duty to ensure completion of registration cards. Any local, state, or federal agency staff person who registers a voter shall ensure that the registration card, as prescribed by the State Board of Elections, is filled out completely.

Source: SL 1975, ch 119, § 14; SL 1976, ch 105, § 5; SL 1978, ch 94, § 2; SL 1985, ch 107, § 3; SL 1989, ch 127; SL 1993, ch 110, § 2; SL 1994, ch 107, § 9.



§ 12-4-7.3 , 12-4-7.4. Repealed.

12-4-7.3, 12-4-7.4. Repealed by SL 1994, ch 107, §§ 10, 11.



§ 12-4-8 Records prescribed by state board--Information required.

12-4-8. Records prescribed by state board--Information required. For the purpose of expediting work of the county auditor, to promote uniformity in registration, and for the preparation of abstracts and other forms to be used by election boards, registration records shall be prescribed by the State Board of Elections. The State Board of Elections may require such information, on registration records, as is necessary to effectuate the state and federal election laws.

Source: SL 1961, ch 92, § 7; SL 1969, ch 83, § 3; SL 1970, ch 86, § 1; SL 1971, ch 83, §§ 10, 12; SL 1972, ch 76, § 3; SL 1974, ch 118, § 9; SL 1975, ch 119, § 16; SL 1994, ch 107, § 12.



§ 12-4-8.1 Postcard requests for absentee ballot under federal law--Indexing andfurnishing to precinct board.

12-4-8.1. Postcard requests for absentee ballot under federal law--Indexing and furnishing to precinct board. In lieu of forms for registration prescribed under § 12-4-8, requests for absentee ballots submitted in accordance with the Uniformed and Overseas Citizens Absentee Voting Act (UOCAV) (42 U.S.C. § 1973ff) shall be sufficient for registration purposes. The county auditor shall make and file the index card for the master file and attach the card thereto and a photocopy shall be supplied to the election board of the precinct for the purposes of § 12-19-2.

Source: SL 1957, ch 85, § 2; SDC Supp 1960, § 16.0611; SDCL, § 12-19-20; SL 1974, ch 118, § 10; SL 1992, ch 107, § 1; SL 1994, ch 107, § 13.



§ 12-4-8.2 True copy to replace duplicate acknowledgment notice.

12-4-8.2. True copy to replace duplicate acknowledgment notice. Any voter whose name appears in the master registration file who makes written application to the county auditor for a duplicate acknowledgment notice, who has not received one or who has lost it, may receive a true copy of the card on file.

Source: SL 1970, ch 86, § 8; SDCL Supp, § 12-4-7.1; SL 1974, ch 118, § 11; SL 1994, ch 107, § 14; SL 2002, ch 40, § 6.



§ 12-4-9 Master registration file--Contents--Open to public inspection--Access to certaininformation restricted.

12-4-9. Master registration file--Contents--Open to public inspection--Access to certain information restricted. The county auditor shall maintain and safeguard a file of voters in computer format that contains each person registered in each voting precinct within the county. This file shall be known as the master registration file and shall be, at all times during office hours, open to public inspection. However, public access to social security numbers and driver license numbers contained in the master registration file shall be prohibited. Public access to each voter's day and month of birth shall be restricted. Public access to the voter's year of birth is not restricted. The master registration file shall contain all information from each voter's registration card. The master registration file shall also include the date of the last election the voter has voted in and when the voter's information was last updated. The master registration file may also contain additional voter history information.

Source: SL 1961, ch 92, § 5; SL 1974, ch 118, § 12; SL 1976, ch 105, § 6; SL 1994, ch 107, § 15; SL 2001, ch 66, § 6; SL 2008, ch 64, § 1; SL 2012, ch 81, § 2.



§ 12-4-9.1 Repealed.

12-4-9.1. Repealed by SL 1974, ch 118, § 200.



§ 12-4-10 Precinct registration lists--Contents--Entries by superintendent.

12-4-10. Precinct registration lists--Contents--Entries by superintendent. The county auditor shall provide from the master registration file, in paper or electronic format, a separate list of the names and addresses of all registered voters in each voting precinct as established pursuant to chapter 12-14, § 9-13-16, or 13-7-11 in the county, which shall be known as the precinct registration list. The list for any voting precinct shall be designed so that each name can be distinctly marked whenever the registrant presents himself or herself for voting and shall contain a space in which may be recorded the record of any challenge, affidavit, or other information as may be required. Each entry shall be made by the precinct superintendent or precinct deputies when the voter presents himself or herself for voting.

Source: SL 1961, ch 92, § 10; SL 1974, ch 118, § 13; SL 1975, ch 120, § 5; SL 1976, ch 105, § 7; SL 1992, ch 107, § 2; SL 2002, ch 40, § 7; SL 2012, ch 84, § 3, eff. Feb. 23, 2012.



§ 12-4-10.1 Registration lists furnished to federal court for jury selection--Return of lists toauditor.

12-4-10.1. Registration lists furnished to federal court for jury selection--Return of lists to auditor. Whenever so requested, the county auditor shall furnish to the clerk of the United States District Court for the district of South Dakota, at no cost to the county, the current precinct registration lists or certified copies thereof referred to in § 12-4-10 for all election precincts in the county whenever such lists are required by said clerk of the United States District Court in furtherance of a plan for random jury selection in the federal courts pursuant to 28 U.S.C. 1863 and other applicable federal statutes. Within thirty days after receipt of such precinct registration lists, the clerk of the United States District Court shall return the same to the county auditor.

Source: SL 1973, ch 81.



§ 12-4-11 Change of registration file on change in precinct boundaries.

12-4-11. Change of registration file on change in precinct boundaries. If the boundaries of any election precinct are changed, the county auditor shall immediately change the registration file to correctly show the names and the other relevant voting information required upon registration of the voters who are residents of the election precinct.

Source: SL 1961, ch 92, § 6; SL 1970, ch 86, § 2; SL 1974, ch 118, § 15; SL 2002, ch 40, § 8.



§ 12-4-12 New registration on move between states or counties--Authorization to cancelprevious registration.

12-4-12. New registration on move between states or counties--Authorization to cancel previous registration. Any new registrant previously registered elsewhere shall be required to sign an authorization which shall be forwarded by the registration official to the auditor of the county of former registration, or other appropriate registration official, who shall remove the registrant's name from the registration file.

Source: SL 1961, ch 92, § 9; SL 1974, ch 118, § 16; SL 1994, ch 107, § 16; SL 2002, ch 40, § 9.



§ 12-4-13 Repealed.

12-4-13. Repealed by SL 1994, ch 107, § 17.



§ 12-4-14 Repealed.

12-4-14. Repealed by SL 1974, ch 118, § 200.



§ 12-4-15 Designation or change of party affiliation.

12-4-15. Designation or change of party affiliation. Any person desiring to designate or change party affiliation, name, or address may do so by completing a new registration card.

Source: SL 1961, ch 92, § 8; SL 1976, ch 105, § 8; SL 1994, ch 107, § 18.



§ 12-4-16 Repealed.

12-4-16. Repealed by SL 1994, ch 107, § 19.



§ 12-4-17 Repealed.

12-4-17. Repealed by SL 1975, ch 121.



§ 12-4-18 Persons declared mentally incompetent, deceased or serving sentence for felonyconviction removed from registration records.

12-4-18. Persons declared mentally incompetent, deceased or serving sentence for felony conviction removed from registration records. The clerk of courts shall, within fifteen days after the close of each month, prepare and deliver to the auditor an abstract from the records of the names of persons declared mentally incompetent in the preceding month. The notice shall be sent to the county auditor of the county in which the person declared incompetent resides. The county auditor shall remove from the master registration list the names of persons identified in accordance with the information provided pursuant to this section and names of those sentenced to imprisonment in the federal penitentiary system and may remove names published in an obituary.

Voter registration records maintained in or transmitted to the statewide voter registration file shall be matched with the death records maintained as vital statistics records by the Department of Health and the records of felony convictions maintained by the Unified Judicial System. Any voter identified as deceased or who is serving a sentence for a felony conviction shall be removed from the voter registration records. The State Board of Elections may promulgate rules, pursuant to chapter 1-26, determining how voter registration records shall be matched.

Source: SL 1961, ch 92, § 12; SL 1965, ch 93; SL 1972, ch 76, § 5; SL 1974, ch 118, § 20; SL 1978, ch 95, § 1; SL 1980, ch 110; SL 1982, ch 125; SL 1992, ch 108; SL 1993, ch 110, § 4; SL 1999, ch 71, § 1; SL 2001, ch 64, § 1; SL 2002, ch 72, § 1; SL 2003, ch 83, § 15, eff. Jan. 1, 2004; SL 2012, ch 82, § 1.



§ 12-4-19 Confirmation mailing to voters who fail to reply to a confirmation mailing--Exception.

12-4-19. Confirmation mailing to voters who fail to reply to a confirmation mailing--Exception. Any voter in the active registration file who has failed to vote, has not updated the voter's registration information, and has not replied to a confirmation mailing at least once during the last preceding four consecutive years shall be sent a nonforwardable return-if-undeliverable address verification request. If the request is undeliverable then a confirmation mailing prescribed by the State Board of Elections shall be sent. If a county auditor has determined through a national change of address licensee of the United States Postal Service that the address of a voter who is to be sent an address verification request has changed, that mailing may be omitted. This process shall be performed by each county auditor between January first and November fifteenth of each odd-numbered year.

Source: SL 1961, ch 92, § 15; SL 1974, ch 118, § 21; SL 1975, ch 120, § 1; SL 1976, ch 105, § 9; SL 1994, ch 107, § 20; SL 1996, ch 95, § 2; SL 1998, ch 79, § 1; SL 2001, ch 64, § 2; SL 2002, ch 40, § 10; SL 2002, ch 72, § 2.



§ 12-4-19.1 Confirmation mailing notice to registrant of proposed registration cancellation--Postcard and return card--Contents.

12-4-19.1. Confirmation mailing notice to registrant of proposed registration cancellation--Postcard and return card--Contents. The confirmation mailing notice shall be a double postcard stating that the voter's registration may be canceled if the card is not returned. In addition, the card shall state that if the information on the return card is correct, the voter must sign and return the card within thirty days or the voter's registration will become inactive. The card shall also state that if the information on the return card is not correct, the voter shall send the correct information to update the voter's registration or the voter's registration will become inactive. If the card is returned indicating a new address in another county in South Dakota or another state, the card shall serve as a cancellation authorization. The card shall also give information on reregistering if the voter has moved to another county or state. The card shall give the information about the voter as it appears in the registration records.

Source: SL 1975, ch 120, § 2; SL 1994, ch 107, § 21; SL 2005, ch 89, § 4.



§ 12-4-19.2 Placement in inactive registration file by auditor.

12-4-19.2. Placement in inactive registration file by auditor. If the card is not returned to the county auditor within the stated time limit or is undeliverable, the county auditor shall move the voter to an inactive registration file.

Source: SL 1975, ch 120, § 3; SL 1976, ch 105, § 10; SL 1992, ch 107, § 4; SL 1994, ch 107, § 22; SL 2002, ch 40, § 11.



§ 12-4-19.3 Repealed.

12-4-19.3. Repealed by SL 1994, ch 107, § 24.



§ 12-4-19.4 Cancellation of voter registration.

12-4-19.4. Cancellation of voter registration. If a voter placed in the inactive registration file does not vote by the second general election following the confirmation mailing, the registration shall be canceled. This determination shall be made between January first and November fifteenth of every odd-numbered year.

Source: SL 1994, ch 107, § 23; SL 2002, ch 40, § 12.



§ 12-4-19.5 Repealed.

12-4-19.5. Repealed by SL 2002, ch 40, § 13.



§ 12-4-20 to 12-4-22. Repealed.

12-4-20 to 12-4-22. Repealed by SL 1974, ch 118, § 200.



§ 12-4-23 Repealed.

12-4-23. Repealed by SL 1996, ch 95, § 3.



§ 12-4-23.1 Repealed.

12-4-23.1. Repealed by SL 1976, ch 105, § 84.



§ 12-4-24 Precinct lists for local election--Delivery to voting precincts.

12-4-24. Precinct lists for local election--Delivery to voting precincts. The county auditor shall complete and make available to the official charged with the conduct of a local election at least one day preceding the election a precinct registration list and the person in charge of the election shall deliver the list to each of his superintendents of election.

Source: SL 1961, ch 92, § 14; SL 1970, ch 86, § 4; SL 1974, ch 118, § 24; SL 1976, ch 105, § 11; SL 1985, ch 109; SL 1992, ch 107, § 5.



§ 12-4-24.1 Repealed.

12-4-24.1. Repealed by SL 2012, ch 81, § 5.



§ 12-4-25 to 12-4-28. Repealed.

12-4-25 to 12-4-28. Repealed by SL 1974, ch 118, § 200.



§ 12-4-29 Repealed.

12-4-29. Repealed by SL 1994, ch 107, § 25.



§ 12-4-30 Repealed.

12-4-30. Repealed by SL 1974, ch 118, § 200.



§ 12-4-31 Repealed.

12-4-31. Repealed by SL 1994, ch 107, § 26.



§ 12-4-32 National Voter Registration Act of 1993.

12-4-32. National Voter Registration Act of 1993. Sections 4 to 8, inclusive, of the National Voter Registration Act of 1993 apply to all elections in South Dakota which require voter registration.

Source: SL 1994, ch 107, § 32.



§ 12-4-33 Chief state election official.

12-4-33. Chief state election official. The secretary of state is the chief state election official pursuant to section 10 of the National Voter Registration Act of 1993.

Source: SL 1994, ch 107, § 33.



§ 12-4-34 Registered voters referred to in other statutes.

12-4-34. Registered voters referred to in other statutes. If a statute refers to registered voters, it does not include those in the inactive registration file unless specifically included. However, any voter in the inactive registration file may sign a petition.

Source: SL 1994, ch 107, § 34; SL 2002, ch 40, § 14; SL 2010, ch 74, § 9.



§ 12-4-35 Rules for the National Voter Registration Act.

12-4-35. Rules for the National Voter Registration Act. The State Board of Elections may promulgate rules pursuant to chapter 1-26 necessary for implementation of the National Voter Registration Act.

Source: SL 1994, ch 107, § 35.



§ 12-4-36 Rebuttable presumption that certain electors not qualified.

12-4-36. Rebuttable presumption that certain electors not qualified. There is a rebuttable presumption that the signer of a petition filed pursuant to chapter 2-1, 6-16, 7-18A, 9-13, 9-20, 12-6, 12-7, or 13-7 is not a qualified elector if the signer's name fails to appear on the active or inactive voter registration list of the county stated on the petition as the signer's county of registration on the date the petition was signed. This rebuttable presumption may only be overcome by clear and convincing evidence presented by the petition sponsor, circulator, or candidate.

Source: SL 2001, ch 65, § 1; SL 2013, ch 63, § 1.



§ 12-4-37 Statewide voter registration file--County auditors to transmit changes tosecretary.

12-4-37. Statewide voter registration file--County auditors to transmit changes to secretary. The secretary of state shall establish a computerized system for maintaining and utilizing the voter registration file and transmitting voter registration information from each county auditor to the Office of the Secretary of State. Each county auditor shall transmit any changes to the master registration file or the absentee voter log to the secretary of state on a daily basis. The county auditor shall transmit updated information contained in the county voter registration system, including voter registration information and voter election history information, to the Office of the Secretary of State not later than July fifteenth after each primary election and December fifteenth after each general election.

Source: SL 2001, ch 66, § 1; SL 2010, ch 74, § 10; SL 2011, ch 77, § 1.



§ 12-4-38 County auditor's file is official record in event of discrepancy.

12-4-38. County auditor's file is official record in event of discrepancy. The statewide voter registration file maintained by the secretary of state shall be considered a duplicate file of the official voter registration records held in each county office. If there is any discrepancy between the statewide voter registration file maintained by the secretary of state and the master registration file maintained by the county auditor, the master registration file maintained by the county auditor is the official file. However, for federal elections the statewide file shall be the official voter registration file. Upon request from the secretary of state, each county auditor shall transmit the county's entire voter file to the state voter registration file.

Source: SL 2001, ch 66, § 2; SL 2003, ch 83, § 9.



§ 12-4-39 Promulgation of rules--Scope.

12-4-39. Promulgation of rules--Scope. The secretary of state may promulgate rules pursuant to chapter 1-26 concerning:

(1) Procedures for the establishing the statewide voter registration file;

(2) Transmission of the voter registration information from the county to the Office of the Secretary of State;

(3) Procedures for determining duplicate voter registration;

(4) Dissemination of the information from the statewide voter registration file; and

(5) Establishment of fees for information provided from the statewide voter registration file.
Source: SL 2001, ch 66, § 3.



§ 12-4-40 Identification of duplicate voter registration--Notification.

12-4-40. Identification of duplicate voter registration--Notification. The secretary of state may use the statewide voter registration file to identify any duplicate voter registration within the state. If the secretary of state has determined that there is a duplicate voter registration, the secretary of state shall notify the county whose official master registration file contains the oldest duplicate registration and such county shall remove the person from the voter registration file. If the secretary of state has identified a potential duplicate voter registration, the secretary of state shall notify the person registered in the county whose official master registration file contains the oldest potential duplicate registration. The secretary of state shall notify such person in a manner consistent with the provisions of § 12-4-19.1.

Source: SL 2001, ch 66, § 4.



§ 12-4-41 Use of voter registration information for commercial purposes prohibited.

12-4-41. Use of voter registration information for commercial purposes prohibited. No information obtained from the statewide voter registration file or any county voter registration file may be used or sold for any commercial purpose. For the purpose of this section, the term, commercial purpose, does not include campaign or political polling activities. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2001, ch 66, § 5; SL 2002, ch 72, § 3.



§ 12-4-42 to 12-4-51. Transferred.

12-4-42 to 12-4-51. Transferred to §§ 12-1-21 to 12-1-30.



§ 12-4-52 Payment for registration of voters based on number of voters registeredprohibited--Violation as misdemeanor.

12-4-52. Payment for registration of voters based on number of voters registered prohibited--Violation as misdemeanor. No person may employ, reward, or compensate any person to register voters based on the number of voters registered. Nothing in this section prohibits any person from hiring a person paid on an hourly or salaried basis to register voters. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 91, § 1.



§ 12-4-53 Receipt of payment for registration of voters based on number of votersregistered prohibited--Violation as misdemeanor.

12-4-53. Receipt of payment for registration of voters based on number of voters registered prohibited--Violation as misdemeanor. No person may receive any wages, reward, or compensation for registering voters based on the number of voters registered. Nothing in this section prohibits any person from being employed on an hourly or salaried basis to register voters. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 91, § 2.






Chapter 05 - Political Parties And Party Affairs

§ 12-5-1 Organization and dissolution of political party.

12-5-1. Organization and dissolution of political party. A new political party may be organized and participate in the primary election by filing with the secretary of state not later than the last Tuesday of March at five p.m. prior to the date of the primary election, a written declaration signed by at least two and one-half percent of the voters of the state as shown by the total vote cast for Governor at the last preceding gubernatorial election, which declaration shall contain:

(1) The name of the proposed party; and

(2) A brief statement of the principles thereof;
whereupon the party shall, under the party name chosen, have all the rights of a political party whose ticket was on the ballot at the preceding general election. No signature on a declaration is valid if the declaration was signed more than one year prior to filing of the declaration.

A political party loses the right to participate in the primary election for failure to meet the definition of political party as defined in § 12-1-3.

The national and state chairperson of a recognized political party may request in writing, subscribed and sworn to by each chairperson before any officer qualified to administer oaths and take acknowledgments, to no longer be recognized as a political party. The political party shall also comply with the requirements for dissolution pursuant to chapter 12-27.

Source: SDC 1939, § 16.0201; SL 1974, ch 118, § 28; SL 1976, ch 105, § 12; SL 1984, ch 107, § 1; SL 1986, ch 115, § 2; SL 1997, ch 75, § 2; SL 2007, ch 74, § 1; SL 2007, ch 81, § 5; SL 2013, ch 63, § 2.



§ 12-5-1.1 Party constitution or bylaws required--Filing with secretary of state.

12-5-1.1. Party constitution or bylaws required--Filing with secretary of state. A political party shall adopt a Constitution or a set of bylaws to govern its organization and the conduct of its affairs and exercise thereunder any power not inconsistent with laws of this state. The party central committee shall certify to and file with the secretary of state a copy of the document and amendments thereof within thirty days of their approval.

Source: SL 1974, ch 118, § 27.



§ 12-5-1.2 Repealed.

12-5-1.2. Repealed by SL 2007, ch 74, § 2.



§ 12-5-1.3 Notice to county auditors of party rules affecting elections.

12-5-1.3. Notice to county auditors of party rules affecting elections. It shall be the duty of the secretary of state to promptly notify the county auditor of each county of the effect of any provision of a party Constitution or bylaw which affects an election to be conducted.

Source: SL 1974, ch 118, § 27.



§ 12-5-1.4 Nominating petitions of new party primary candidates.

12-5-1.4. Nominating petitions of new party primary candidates. If a political party qualifies for the primary ballot under § 12-5-1, each candidate intending to participate in a primary election shall file a nominating petition pursuant to § 12-6-4. In each primary election following the qualification of a political party and prior to the next gubernatorial election, each:

(1) State and federal candidate for that party shall file a petition bearing signatures of at least two hundred fifty registered voters in that party; and

(2) Legislative and county candidate for that party shall file a petition bearing signatures of at least five registered voters in that party.
Source: SL 1984, ch 107, § 1A; SL 1993, ch 109, § 2; SL 2007, ch 74, § 3.



§ 12-5-2 Precinct officials elected at primary.

12-5-2. Precinct officials elected at primary. Each political party may elect precinct committeemen and precinct committeewomen at each primary election. If a party chooses to elect precinct committeemen and committeewomen at the primary election pursuant to §§ 12-5-4 to 12-5-13, inclusive, the party shall provide for such election in the party's constitution or bylaws.

Source: SDC 1939, § 16.0209; SL 1941, ch 76; SL 1963, ch 107, § 1; SL 1974, ch 118, § 29; SL 1975, ch 119, § 21; SL 1982, ch 28, § 42; SL 1986, ch 115, § 3; SL 1997, ch 75, § 3; SL 2007, ch 74, § 4.



§ 12-5-3 to 12-5-3.5. Repealed.

12-5-3 to 12-5-3.5. Repealed by SL 1977, ch 107, § 10.



§ 12-5-3.6 Selection of method of allocating national convention vote.

12-5-3.6. Selection of method of allocating national convention vote. A state political party, in its Constitution or bylaws, shall determine the method of allocating delegates and alternates to its next national convention.

Source: SL 1973, ch 73, § 2; SL 1974, ch 120, § 1; SDCL § 12-5-3.3; SL 1977, ch 107, § 1; SL 2007, ch 74, § 5.



§ 12-5-3.7 Repealed.

12-5-3.7. Repealed by SL 2007, ch 74, § 6.



§ 12-5-3.8 Certification of slates for primary--Placement on ballot.

12-5-3.8. Certification of slates for primary--Placement on ballot. If a political party chooses to have a primary for selection of its delegates and alternates to the national convention, the party shall certify the candidate names or the delegate and alternate slates which are to be listed on the primary ballot to the secretary of state by the last Tuesday in March preceding the primary by five p.m. Only candidates or slates certified may be placed on the ballot by the secretary of state and the position of the candidates or slates on the primary ballot shall be chosen by lot by the secretary of state. The certification shall be deemed to be filed if mailed by registered mail by five p.m. on the last Tuesday in March.

Source: SL 1976, ch 106, §§ 1, 2; SDCL Supp, § 12-5-3.4; SL 1977, ch 107, § 3; SL 1980, ch 111; SL 1986, ch 115, § 4; SL 1997, ch 75, § 4; SL 2007, ch 74, § 7; SL 2007, ch 81, § 6.



§ 12-5-3.9 Certification of candidates or slates by state chairperson--Mandamus to compelcertification--Hearing.

12-5-3.9. Certification of candidates or slates by state chairperson--Mandamus to compel certification--Hearing. The state chairperson of the political party shall certify the candidates or slates to the secretary of state. If the state chairperson wrongfully refuses to certify any candidate or slate, the aggrieved candidate or slate of delegates and alternates is entitled to a writ of mandamus against the state chairperson pursuant to chapter 21-29 to compel certification. A hearing upon the writ shall be held within five days of the commencement of the action.

Source: SL 1976, ch 106, § 3; SDCL Supp, § 12-5-3.5; SL 1977, ch 107, § 4; SL 2007, ch 74, § 8.



§ 12-5-3.10 Repealed.

12-5-3.10. Repealed by SL 2007, ch 74, § 9.



§ 12-5-3.11 Primary election of national convention delegates and alternates--Grouping ofnames on nominating petition--Statement of preference.

12-5-3.11. Primary election of national convention delegates and alternates--Grouping of names on nominating petition--Statement of preference. If a political party has no prescribed method of selection of slates of delegates and alternates to its national convention, the slates of delegates and alternates to the national convention shall be elected by the primary. Names of candidates for delegates and alternates to the national convention, in number equal to the entire number of the delegates and alternates to be selected, shall be grouped in a slate under the respective designations upon a single nominating petition. The nominating petition shall contain a statement indicating the candidates for delegates collective preference choice for President of the United States, if any, or that the candidates have no preference or are uncommitted. No name of any candidate for delegate or alternate may be filed in more than one slate.

Source: SL 1977, ch 107, § 6; SL 2009, ch 69, § 2.



§ 12-5-3.12 Preference of first nominating petition filed--One slate per candidate--Petitionsrejected for noncompliance--Verified notice of disapproval filed by designatedcandidate removes slate from ballot.

12-5-3.12. Preference of first nominating petition filed--One slate per candidate--Petitions rejected for noncompliance--Verified notice of disapproval filed by designated candidate removes slate from ballot. Under a petition filed under § 12-5-3.11, the first nominating petition filed indicating a preference choice for any given person for President of the United States shall give the slate listed thereon the exclusive right to have their names appear on the ballot in preference of that person. Only one slate shall appear on the ballot in preference of any one person for President of the United States. Any nominating petition which does not comply with the requirements of law for such petitions shall not be accepted. Petitions shall be checked for such compliance at the time in the order of filing and the first to be found to be in compliance with law shall be accepted for purpose of this section. No slate of delegates or alternates appearing on a nominating petition filed pursuant to this section shall be placed on the ballot if the person designated as presidential candidate in such petition shall file a verified notice of disapproval. This notice must be filed with the secretary of state by such candidate within the time period required for the filing of nominating petitions for the primary.

Source: SL 1977, ch 107, § 7.



§ 12-5-3.13 Election of all delegates by slate receiving most votes.

12-5-3.13. Election of all delegates by slate receiving most votes. In any election conducted under §§ 12-5-3.11 and 12-5-3.12, the slate that receives the most votes shall elect all of its delegates and alternates on that slate.

Source: SL 1977, ch 107, § 8.



§ 12-5-3.14 Notice by candidates or supporters of intention to enter presidential primary.

12-5-3.14. Notice by candidates or supporters of intention to enter presidential primary. Any candidate, committee, or group supporting a candidate in any presidential primary, shall, by the last Tuesday in March prior to the presidential primary election, notify the secretary of state of an intention to have the name of the candidate placed on the presidential primary election ballot or submit a slate of candidates or both.

Source: SL 1977, ch 107, § 11; SL 1987, ch 120; SL 1997, ch 75, § 5; SL 2007, ch 81, § 7.



§ 12-5-3.15 State board to adopt rules.

12-5-3.15. State board to adopt rules. The State Board of Elections may adopt rules pursuant to chapter 1-26 to implement §§ 12-5-3.6 to 12-5-3.14, inclusive.

Source: SL 1977, ch 107, § 9.



§ 12-5-3.16 Certification of names of national convention nominees for President andvice-president--Alternate certification.

12-5-3.16. Certification of names of national convention nominees for President and vice-president--Alternate certification. The chairperson of the national convention of each political party recognized pursuant to § 12-1-3 or 12-5-1 shall certify the names of the convention nominees for President and vice-president of each political party to the secretary of state immediately following the convention. If the national certification is not received or is inconclusive, the names shall be certified by the state chairperson of that party at the request of the secretary of state.

Source: SL 2001, ch 67, § 1.



§ 12-5-3.17 Candidate for other office certified under § 12-5-3.16 to choose candidacy--Effect of failure to choose--Filling resulting vacancy.

12-5-3.17. Candidate for other office certified under § 12-5-3.16 to choose candidacy--Effect of failure to choose--Filling resulting vacancy. Notwithstanding the deadline provided in § 12-6-55, if any person is certified as a presidential or vice-presidential candidate pursuant to § 12-5-3.16 and that person is a candidate for another office, the person shall choose one of the candidacies and withdraw from any other candidacy. If the person fails to choose one of the candidacies within seven days of certification as a presidential or vice-presidential candidate, the person is deemed to have chosen the candidacy pursuant to § 12-5-3.16 and is further deemed to have withdrawn from any other candidacy. The resulting vacancy may be filled within seven days after the withdrawal in the manner provided in §§ 12-6-56 and 12-6-57.

Source: SL 2002, ch 73, § 1.



§ 12-5-4 Statement filed by candidates for precinct committee--Time of filing--Contents.

12-5-4. Statement filed by candidates for precinct committee--Time of filing--Contents. A candidate for party precinct committeeman or committeewoman shall file a statement in writing, with the county auditor of the county in which he or she is a candidate, not later than the last Tuesday in March before the primary election. The statement shall state that the candidate:

(1) Is a resident of the precinct;

(2) Is registered as a member of the political party named in the statement;

(3) Is a candidate for precinct committeeman or committeewoman, as the case may be;

(4) Is desirous of serving in that position; and

(5) If elected, will qualify and serve in the office.

The statement, when properly filed, shall operate as a nominating petition for that office.

Source: SL 1929, ch 118, § 7; SL 1937, ch 120, § 2; SDC 1939, § 16.0212; SL 1941, ch 77; SL 1951, ch 90; SL 1957, ch 83, § 2; SL 1959, ch 90; SL 1972, ch 79, § 2; SL 1982, ch 126, § 2; SL 1988, ch 130, § 1; SL 2007, ch 81, § 8.



§ 12-5-4.1 Unopposed candidate for precinct committee automatically elected.

12-5-4.1. Unopposed candidate for precinct committee automatically elected. Any candidate who has filed a statement of candidacy, as required by § 12-5-4, having no opposing candidate shall automatically be elected, and after the canvass of the primary shall be so declared.

Source: SL 1972, ch 79, § 1.



§ 12-5-5 to 12-5-7. Repealed.

12-5-5 to 12-5-7. Repealed by SL 1972, ch 79, § 6.



§ 12-5-8 Furnishing to precincts of ballots for precinct committee--Form prescribed bystate board.

12-5-8. Furnishing to precincts of ballots for precinct committee--Form prescribed by state board. At the time of printing the official primary election ballots, the county auditor shall also have printed in like number, and for each political party, separate ballots upon which party voters may vote for precinct committeeman and for precinct committeewoman of their political party. These ballots shall be furnished to any election precinct having a contest for such position at the same time with the other election supplies. The form of these ballots shall be prescribed by the State Board of Elections.

Source: SL 1929, ch 118, § 10; SL 1931, ch 146; SL 1937, ch 120, § 3; SDC 1939, § 16.0216; SL 1965, ch 84; SL 1972, ch 79, § 3; SL 1976, ch 105, § 13.



§ 12-5-9 Votes for precinct committee restricted to nominees.

12-5-9. Votes for precinct committee restricted to nominees. Only candidates nominated pursuant to § 12-5-4 shall be voted upon for such precinct committeeman or committeewoman.

Source: SL 1929, ch 118, § 7; SL 1937, ch 120, § 2; SDC 1939, § 16.0212; SL 1941, ch 77; SL 1951, ch 90; SL 1957, ch 83, § 2; SL 1959, ch 90; SL 1972, ch 79, § 4; SL 1974, ch 118, § 30.



§ 12-5-10 Repealed.

12-5-10. Repealed by SL 1972, ch 79, § 6.



§ 12-5-11 , 12-5-12. Repealed.

12-5-11, 12-5-12. Repealed by SL 1974, ch 118, § 200.



§ 12-5-13 Precinct committeemen elected by plurality at primary--Term of office.

12-5-13. Precinct committeemen elected by plurality at primary--Term of office. The person receiving the highest number of votes of his or her party, shall be declared elected precinct committeeman and committeewoman respectively, of their party, and shall hold such position for two years, or until his or her successor is elected unless otherwise provided by the party's Constitution or bylaws.

Source: SL 1929, ch 118, § 7; SL 1937, ch 120, § 2; SDC 1939, § 16.0212; SL 1941, ch 77; SL 1951, ch 90; SL 1957, ch 83, § 2; SL 1959, ch 90; SL 1973, ch 72, § 1.



§ 12-5-14 County central committee--Composition--Organization--Certification of partyofficials.

12-5-14. County central committee--Composition--Organization--Certification of party officials. The precinct committeemen and the precinct committeewomen of each political party; the state committeemen and committeewomen; the county chairperson, vice-chairperson, and secretary-treasurer or secretary and treasurer; and the elected public officers who reside in the county and other officers as designated by the party's constitution or bylaws, constitute the county central committee of their respective parties. They shall form their party organization by electing a county chairperson and other officers as determined by the party's constitution or bylaws. The name and mailing address of the county chairperson shall be certified to the county auditor immediately following the election of the county chairperson or change of the county chairperson. The name and mailing address of the county officer responsible for the records and reports required pursuant to chapter 12-27 shall be certified to the secretary of state immediately following the election. The name and mailing address of the state party chairperson shall be certified to the secretary of state immediately following the election or appointment of the state party chairperson.

Source: SDC 1939, § 16.0241; SL 1945, ch 76; SL 1949, ch 73; SL 1963, ch 107, § 6; SL 1973, ch 72, § 2; SL 1976, ch 105, § 14; SL 1980, ch 112; SL 2001, ch 67, § 2; SL 2007, ch 74, § 10; SL 2008, ch 67, § 17.



§ 12-5-15 Vacancies filled by county central committee--Exception.

12-5-15. Vacancies filled by county central committee--Exception. The county central committee may fill vacancies in its membership, except for public officers, in accordance with the party's constitution or bylaws.

Source: SL 1929, ch 118, § 53; SL 1937, ch 120, § 4; SDC 1939, § 16.0241; SL 1945, ch 76; SL 1949, ch 73; SL 1963, ch 107, § 6; SL 2007, ch 74, § 11.



§ 12-5-16 Repealed.

12-5-16. Repealed by SL 2007, ch 74, § 12.



§ 12-5-17 Biennial state convention--Time and place--Notice to secretary of state.

12-5-17. Biennial state convention--Time and place--Notice to secretary of state. Each political party shall hold a state convention in each even-numbered year in which they are necessary for the purposes of § 12-5-21. The time and place of holding such convention shall be determined by the State Central Committee of each political party, the chairman of which shall notify the secretary of state at least thirty days previous to the date so chosen.

Source: SL 1917, ch 234, § 30; RC 1919, § 7108; SL 1929, ch 118, § 55; SL 1933, ch 100; SL 1937, ch 120, § 5; SDC 1939, § 16.0240; SL 1939, ch 77; SL 1941, ch 78; SL 1951, ch 91; SL 1974, ch 118, § 31.



§ 12-5-18 Voting by delegates to state convention.

12-5-18. Voting by delegates to state convention. At the state convention of a political party, each delegate shall vote the number of votes equal to his proportionate representation as to all delegates present from that county bears to the number of votes cast in his county at the last gubernatorial election for his party candidate for Governor.

Source: SL 1917, ch 234, § 30; RC 1919, § 7108; SL 1929, ch 118, § 55; SL 1933, ch 100; SL 1937, ch 120, § 5; SDC 1939, § 16.0240; SL 1939, ch 77; SL 1941, ch 78; SL 1951, ch 91; SL 1974, ch 118, § 32.



§ 12-5-19 Repealed.

12-5-19. Repealed by SL 2007, ch 74, § 13.



§ 12-5-20 Repealed.

12-5-20. Repealed by SL 1985, ch 110, § 2.



§ 12-5-21 Nomination of state candidates not voted on at primary--Presidential electorsand national committee members.

12-5-21. Nomination of state candidates not voted on at primary--Presidential electors and national committee members. The state convention shall nominate candidates for lieutenant governor, attorney general, secretary of state, state auditor, state treasurer, commissioner of school and public lands, and public utilities commissioner and in the years when a President of the United States is to be elected, presidential electors and national committeeman and national committeewoman of the party.

Source: SL 1917, ch 234, § 30; RC 1919, § 7108; SL 1929, ch 118, § 55; SL 1933, ch 100; SL 1937, ch 120, § 5; SDC 1939, § 16.0240; SL 1939, ch 77; SL 1941, ch 78; SL 1951, ch 91; SL 1965, ch 86; SL 1974, ch 118, § 35.



§ 12-5-22 Majority required for nomination by convention--Certification to secretary ofstate.

12-5-22. Majority required for nomination by convention--Certification to secretary of state. Nominations by a state convention shall be made by a majority vote of the votes cast and shall be certified to the secretary of state by the officers of the convention, within three days of the close of the convention. No certification may be received by the secretary of state later than the second Tuesday in August.

Source: SL 1929, ch 118, § 55; SL 1933, ch 100; SL 1937, ch 120, § 5; SDC 1939, § 16.0240; SL 1939, ch 77; SL 1941, ch 78; SL 1951, ch 91; SL 1965, ch 86; SL 2007, ch 74, § 14.



§ 12-5-23 , 12-5-24. Repealed.

12-5-23, 12-5-24. Repealed by SL 2007, ch 74, §§ 15, 16.






Chapter 06 - Primary Elections

§ 12-6-1 Offices to which chapter applies.

12-6-1. Offices to which chapter applies. The provisions of this chapter shall apply to the election to party office and for the nominations of political and nonpolitical candidates for public offices except as may be otherwise provided.

Source: SL 1929, ch 118, § 2; SDC 1939, § 16.0208; SL 1947, ch 84; SL 1973, ch 74, § 1.



§ 12-6-2 Third-term gubernatorial nomination prohibited.

12-6-2. Third-term gubernatorial nomination prohibited. No person shall be nominated under the provisions of this chapter for election to the office of Governor for a third successive term.

Source: SDC 1939, § 16.0208 as added by SL 1947, ch 84.



§ 12-6-3 Filing for two offices at one election prohibited--Party offices excepted.

12-6-3. Filing for two offices at one election prohibited--Party offices excepted. No person may be a candidate for nomination or election to more than one public office, no matter if such person appears on the ballot in name or is represented by electors pursuant to § 12-5-3.16 or 12-7-7. However, a candidate for any such office is not prohibited from being elected to any one or more party offices as may be provided in chapter 12-5.

Source: SDC 1939, § 16.0215; SL 1973, ch 74, § 2; SL 2002, ch 73, § 3.



§ 12-6-3.1 Legislative candidates required to reside in district of candidacy.

12-6-3.1. Legislative candidates required to reside in district of candidacy. Any candidate for office in the State Legislature shall be a resident of the district for which he is a candidate at the time he signs his declaration of candidacy as required by this chapter.

Source: SL 1990, ch 105, § 1.



§ 12-6-3.2 Candidate required to register with party.

12-6-3.2. Candidate required to register with party. No person may sign a declaration of candidacy or be nominated as a political candidate for a party unless that person is a registered voter with that party affiliation.

Source: SL 1998, ch 80, § 1.



§ 12-6-4 Petition required to place candidate's name on primary ballot--Place of filing.

12-6-4. Petition required to place candidate's name on primary ballot--Place of filing. Except as provided by § 12-5-4 and as may be otherwise provided in chapter 12-9, no candidate for any office to be filled, or nomination to be made, at the primary election, other than a presidential election, may have that person's name printed upon the official primary election ballot of that person's party, unless a petition has been filed on that person's behalf not prior to January first, and not later than the last Tuesday of March at five p.m. prior to the date of the primary election. If the petition is mailed by registered mail by the last Tuesday of March at five p.m. prior to the primary election, the petition shall be considered filed. A nominating petition for national convention delegates and alternates as provided in § 12-5-3.11 shall be filed in accordance with the provisions of this section. Nominating petitions for all party and public offices except legislative and judicial offices shall be filed in the office of the county auditor of the county in which the person is a candidate. Nominating petitions for legislative and judicial office whether elected in one or more counties, and all other party and public offices to be voted on in more than one county shall be filed in the Office of the Secretary of State.

Source: SDC 1939, § 16.0210; SL 1939, ch 75; SL 1957, ch 83, § 1; SL 1961, ch 93, § 1; SL 1971, ch 84; SL 1973, ch 74, § 3; SL 1977, ch 108, § 1; SL 1986, ch 115, § 5; SL 1997, ch 75, § 6; SL 2007, ch 81, § 9.



§ 12-6-4.1 Earliest time for circulating petitions or certificates.

12-6-4.1. Earliest time for circulating petitions or certificates. No petition or certificate of nomination covered by this chapter may be circulated prior to the first day of January of the year in which the election will be held.

Source: SL 1977, ch 108, § 5.



§ 12-6-4.2 Repealed.

12-6-4.2. Repealed by SL 1997, ch 75, § 7.



§ 12-6-5 Form of nominating petition prescribed by state board.

12-6-5. Form of nominating petition prescribed by state board. The form of the nominating petition shall be prescribed by the State Board of Elections.

Source: SL 1929, ch 118, § 5; SDC 1939, § 16.0210; SL 1939, ch 75; SL 1957, ch 83, § 1; SL 1961, ch 93, § 1; SL 1976, ch 105, § 15.



§ 12-6-6 Joint petitions for delegate and legislative candidates--Individual petitions otherwiserequired.

12-6-6. Joint petitions for delegate and legislative candidates--Individual petitions otherwise required. Two or more candidates for delegates to the state convention of the party, and except as to candidates in joint legislative districts, candidates for two or more legislative offices may be included in one nominating petition. Except as provided herein and in § 12-5-3, individual nominating petitions shall be filed.

Source: SL 1929, ch 118, § 4; SL 1931, ch 145; SDC 1939, § 16.0210; SL 1939, ch 75; SL 1957, ch 83, § 1; SL 1961, ch 93, § 1; SL 1973, ch 74, § 4.



§ 12-6-7 Petition composed of several sheets--Number of signers required.

12-6-7. Petition composed of several sheets--Number of signers required. A nominating petition may be composed of several sheets, which shall have identical headings printed at the head thereof. The petition for party office or political public office shall be signed by not less than one percent of the voters who cast their vote for that party's gubernatorial candidate at the last gubernatorial election in the county, part of the county, district, or state electing a candidate to fill the office.

Source: SL 1929, ch 118, § 4; SL 1931, ch 145; SDC 1939, § 16.0210; SL 1939, ch 75; SL 1957, ch 83, § 1; SL 1961, ch 93, § 1; SL 1973, ch 74, § 5; SL 1976, ch 105, § 16.



§ 12-6-7.1 Petition for candidate for Legislature, county political public office, or county partyoffice.

12-6-7.1. Petition for candidate for Legislature, county political public office, or county party office. Notwithstanding the provisions of § 12-6-7 a nominating petition for a candidate for office in the State Legislature, county political public office, and county party office shall be signed by not less than fifty voters or not less than one percent of the voters who cast their vote for the party's gubernatorial candidate, whichever is less. The petition shall clearly designate the senatorial or representative district for which said individual is a candidate.

Source: SL 1972, ch 80; SL 1973, ch 74, § 6; SL 1976, ch 105, § 17.



§ 12-6-8 Time and manner of signing petition--Declaration of candidate--Verification--Signing for independent or nonpolitical candidate.

12-6-8. Time and manner of signing petition--Declaration of candidate--Verification--Signing for independent or nonpolitical candidate. No person may sign the nominating petition of a candidate before January first in the year in which the election is to be held, nor for whom the person is not entitled to vote, nor for a political candidate of a party of which the person is not a member, nor of more than the number of candidates required to be nominated for the same office. There shall be added by either the signer or the circulator, the signer's place of residence, and the date of signing. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class. A formal declaration of the candidate shall be signed by the circulator prior to the circulation of petitions. The signed declaration of the candidate, or a facsimile thereof, may accompany and be a part of the petition. The original signed declaration shall accompany the group of petitions upon filing. The petition shall be verified under oath by the persons circulating the petition. The verification by the person circulating the petition may not be notarized by the candidate whom the petition is nominating. The provisions of this section may not prohibit a person registered with party affiliation from signing either a petition nominating an independent or a nonpolitical candidate for office if the person has not previously signed a petition for that office to be filled.

Source: SL 1929, ch 118, § 4; SL 1931, ch 145; SDC 1939, § 16.0210; SL 1939, ch 75; SL 1957, ch 83, § 1; SL 1961, ch 93, § 1; SL 1973, ch 74, § 7; SL 1976, ch 105, § 18; SL 1978, ch 97, § 1; SL 1992, ch 110, § 1; SL 2013, ch 63, § 3.



§ 12-6-8.1 Withdrawal from primary election--Time and place of filing.

12-6-8.1. Withdrawal from primary election--Time and place of filing. Any person may have his or her name withdrawn from the primary election by making a written request under oath. The request shall be filed with the officer with whom the nominating petition was filed pursuant to § 12-6-4, not later than two days after the last Tuesday in March at five p.m. If the request is mailed by registered mail not later than two days after the last Tuesday in March at five p.m., the request is properly filed. No name that is withdrawn pursuant to this section may be printed on the ballots to be used at the election.

Source: SL 1981, ch 121; SL 2007, ch 81, § 10; SL 2011, ch 78, § 1.



§ 12-6-9 Unopposed candidate automatically nominated--Primary not held if no contest.

12-6-9. Unopposed candidate automatically nominated--Primary not held if no contest. A candidate for nomination to an office, or election to a party office, having no opposing candidate within his party, shall automatically become the nominee of his party or elected party official for said office, and his name shall not be printed on the primary election ballot. If there are no opposing candidates for nomination or election of either state or county candidates in any county, no primary election shall be held in that county, and the candidates shall be automatically nominated or elected.

Source: SL 1929, ch 118, § 8; SDC 1939, § 16.0215; SL 1978, ch 98.



§ 12-6-10 Repealed.

12-6-10. Repealed by SL 1973, ch 74, § 14.



§ 12-6-11 Certification to county auditors of nominating petitions filed with secretary of state.

12-6-11. Certification to county auditors of nominating petitions filed with secretary of state. It shall be the duty of the secretary of state, as soon as the time for filing nominating petitions in his office has passed, immediately to certify to the several county auditors of the state the names of the persons in whose behalf nominating petitions have been filed in his office as candidates for each political party separately, with the name of the office for which each person is a candidate, and certify the color, style and form of the official primary election ballot of each political party.

Source: SL 1929, ch 118, § 8; SDC 1939, § 16.0215; SL 1973, ch 74, § 8.



§ 12-6-12 , 12-6-13. Repealed.

12-6-12, 12-6-13. Repealed by SL 1973, ch 74, § 14.



§ 12-6-14 Form of official primary ballot prescribed by state board.

12-6-14. Form of official primary ballot prescribed by state board. The form of the official primary election ballot shall be prescribed by the State Board of Elections.

Source: SL 1929, ch 118, § 9; SDC 1939, § 16.0215; SL 1963, ch 107, § 3; SL 1976, ch 105, § 19.



§ 12-6-14.1 Repealed.

12-6-14.1. Repealed by SL 1996, ch 94, § 2.



§ 12-6-15 to 12-6-17. Repealed.

12-6-15 to 12-6-17. Repealed by SL 1973, ch 74, § 14.



§ 12-6-18 Repealed.

12-6-18. Repealed by SL 1972, ch 85, § 4.



§ 12-6-19 to 12-6-25. Repealed.

12-6-19 to 12-6-25. Repealed by SL 1973, ch 74, § 14.



§ 12-6-26 Qualifications of voters at primary--Party registration requirements.

12-6-26. Qualifications of voters at primary--Party registration requirements. No person may vote a party ballot at any primary election unless the person is registered as a member of that political party in the precinct in which the person seeks to vote. Any political party in its constitution or bylaws may allow for participation in the party's primary elections by any person who is registered to vote with no party affiliation. Any such change to the constitution or bylaws of a political party shall be filed pursuant to § 12-5-1.1 by January first of the year in the which the primary is conducted.

Source: SDC 1939, § 16.0203; SL 1961, ch 92, § 8; SDCL § 12-4-26; SL 1973, ch 74, § 9; SL 1981, ch 13, § 2; SL 1996, ch 97; SL 2009, ch 69, § 3.



§ 12-6-26.1 to 12-6-49. Repealed.

12-6-26.1 to 12-6-49. Repealed by SL 1973, ch 74, § 14.



§ 12-6-50 Nomination by plurality at primary.

12-6-50. Nomination by plurality at primary. Any candidate for a party nomination to public office, who receives the highest number of votes cast by the voters of his party for the office for which he is a candidate, shall be declared the nominee of his party.

Source: SL 1929, ch 118, § 39; SDC 1939, § 16.0234.



§ 12-6-51 Repealed.

12-6-51. Repealed by SL 1985, ch 110, § 3.



§ 12-6-51.1 Percentage of votes required to nominate for Senate, House of Representatives, orGovernor--Secondary election.

12-6-51.1. Percentage of votes required to nominate for Senate, House of Representatives, or Governor--Secondary election. If no candidate for United States Senate, United States House of Representatives, or Governor in a race involving three or more candidates receives thirty-five percent of the votes of the candidate's party, a secondary election shall be held ten weeks from the date of the first primary election. At the secondary election the only persons voted for shall be the two candidates receiving the highest number of votes at the first election. However, if there is a tie for second place in the first primary election and there is no tie for first place, all tying second place candidates shall be placed along with the first place candidate on the ballot for the secondary election. The secondary election shall be held at the same polling places, be conducted, returned, and canvassed and the results declared in the same manner as the first election. However, if the secondary election does not have a federal race, the electronic ballot marking system is not required and hand-counted ballots may be used. The person receiving the highest number of votes at the secondary election is nominated as the candidate for the party.

Source: SL 1985, ch 110, § 1; SL 2008, ch 34, § 8; SL 2010, ch 74, § 11; SL 2013, ch 64, § 1.



§ 12-6-51.2 Repealed.

12-6-51.2. Repealed by SL 1999, ch 72, § 1.



§ 12-6-51.3 Certification of runoff candidates.

12-6-51.3. Certification of runoff candidates. Within twenty-four hours after the completion of the canvass, the secretary of state shall certify runoff candidates, listed in the order determined by a drawing of names, to all county auditors.

Source: SL 1985, ch 110, § 1F; SL 1999, ch 72, § 2; SL 2008, ch 34, § 9.



§ 12-6-51.4 Repealed.

12-6-51.4. Repealed by SL 2008, ch 34, § 10.



§ 12-6-52 Party officials elected by plurality at primary.

12-6-52. Party officials elected by plurality at primary. Any candidate for party precinct committeeman, or committeewoman, or delegate to the state convention, who received the highest number of votes, shall be declared elected to the office for which he is a candidate.

Source: SL 1929, ch 118, § 39; SDC 1939, § 16.0234; SL 1963, ch 107, § 4; SL 1973, ch 73, § 1.



§ 12-6-53 , 12-6-54. Repealed.

12-6-53, 12-6-54. Repealed by SL 1973, ch 74, § 14.



§ 12-6-55 Withdrawal by nominee--Time and place of filing.

12-6-55. Withdrawal by nominee--Time and place of filing. Any person nominated to any elective office may cause his name to be withdrawn from nomination by request in writing, subscribed and sworn to by him before any officer qualified to administer oaths and take acknowledgments. The request shall be filed with the officer with whom the nominating petition was filed pursuant to § 12-6-4, not later than the first Tuesday in August at 5:00 p.m. before the ensuing election. No name so withdrawn shall be printed upon the ballots to be used at such election.

Source: SL 1897, ch 60, § 12; RPolC 1903, § 1909; SL 1918 (SS), ch 44, § 2; SL 1918 (SS), ch 46, § 4; RC 1919, § 7206; SL 1929, ch 117, § 2; SL 1935, ch 109, § 2; SL 1937, ch 124, § 2; SDC 1939, § 16.0245; SL 1961, ch 95; SL 1971, ch 87, § 5; SL 1973, ch 74, § 11; SL 1978, ch 99, § 1; SL 1979, ch 97, § 1.



§ 12-6-56 Vacancies in party ticket to be filled by party committee.

12-6-56. Vacancies in party ticket to be filled by party committee. If a vacancy occurs by reason of death or withdrawal after a primary election, a party candidate for public office may be replaced by a new nominee if a meeting of the appropriate party central committee is held and the results are certified to the appropriate official within the times prescribed by § 12-8-6. If the vacancy is a party candidate for presidential elector or statewide office, the vacancy shall be filled by the State Party Central Committee. If the vacancy is a party candidate for public office other than presidential elector or statewide office, the vacancy shall be filled by a vote of county party central committee members in attendance who reside in the affected district.

Source: SL 1929, ch 118, § 56; SDC 1939, § 16.0243; SL 1973, ch 74, § 12; SL 1991, ch 119, § 1; SL 2007, ch 75, § 1.



§ 12-6-57 Meeting of party committee to fill vacancies--Manner of voting.

12-6-57. Meeting of party committee to fill vacancies--Manner of voting. The party State Central Committee chairman shall, upon learning of a vacancy for presidential elector or statewide office nominee, forthwith issue a call by mail for such central committee meeting to fill such vacancy, and designate the hour, date, and place where such meeting shall be held. The call for a meeting of county party central committees interested, in multi-county legislative districts, to fill vacancies, shall be issued by the state party chairmen, who shall notify all interested central committee members of the hour, date, and place where such meeting shall be held. A call for a meeting of a single-county district party central committee, to fill vacancies, shall be issued by such county central committee chairman upon learning of such vacancy. Vacancies filled by State Central Committee shall be by unit representation, each county casting the number of votes cast in that county at the last general election for that party's candidate for Governor; all other vacancies shall be filled by a majority vote of the party central committee or committees members present.

Source: SL 1929, ch 118, § 56; SDC 1939, § 16.0243; SL 1968, ch 77; SL 1991, ch 119, § 2.



§ 12-6-58 Application of vacancy provisions to special congressional elections.

12-6-58. Application of vacancy provisions to special congressional elections. Sections 12-6-56 and 12-6-57 shall also apply to the selection of candidates to be voted on at any special election to fill congressional vacancies pursuant to chapter 12-11.

Source: SL 1929, ch 118, § 56; SDC 1939, § 16.0243; SL 1968, ch 77; SL 1973, ch 74, § 13.



§ 12-6-59 to 12-6-63. Repealed.

12-6-59 to 12-6-63. Repealed by SL 1973, ch 74, § 14.



§ 12-6-64 Liberal construction of primary election laws.

12-6-64. Liberal construction of primary election laws. The laws of this state pertaining to primary elections shall be liberally construed so that the real will of the voters may not be defeated by a mere technicality.

Source: SL 1929, ch 118, § 58; SDC 1939, § 16.0248.






Chapter 06A - Presidential Preference Primaries [Repealed]

CHAPTER 12-6A

PRESIDENTIAL PREFERENCE PRIMARIES [REPEALED]

[Repealed by SL 1980, ch 113, §§ 1 to 10]



Chapter 07 - Nomination Of Independent Candidates

§ 12-7-1 Certificate required for nomination--Number of signatures--Certification ofcandidate for lieutenant governor or vice president.

12-7-1. Certificate required for nomination--Number of signatures--Certification of candidate for lieutenant governor or vice president. Any candidate for nonjudicial public office, except as provided in § 12-7-7, who is not nominated by a primary election may be nominated by filing with the secretary of state or county auditor as prescribed by § 12-6-4, not prior to January first at 8:00 a.m. and not later than the last Tuesday of April at 5:00 p.m. prior to the election, a certificate of nomination which shall be executed as provided in chapter 12-6. If the certificate of nomination is mailed by registered mail by the last Tuesday of April at 5:00 p.m. prior to the election, it is timely submitted. The certificate of nomination shall be signed by registered voters within the district or political subdivision in and for which the officers are to be elected. The number of signatures required may not be less than one percent of the total combined vote cast for Governor at the last certified gubernatorial election within the district or political subdivision. An independent candidate for Governor shall certify the candidate's selection for lieutenant governor to the secretary of state prior to circulation of the candidate's nominating petition. The candidate and the candidate's selection for lieutenant governor or vice president shall sign the certification before it is filed. The State Board of Elections shall promulgate rules pursuant to chapter 1-26 prescribing the forms for the certificate of nomination and the certification for lieutenant governor.

Source: SDC 1939, § 16.0501; SL 1973, ch 75, § 1; SL 1975, ch 119, § 17; SL 1975, ch 122, § 1; SL 1976, ch 105, § 20; SL 1977, ch 108, § 2; SL 1977, ch 109, § 1; SL 1982, ch 127; SL 1999, ch 73, § 1; SL 2001, ch 68, § 1; SL 2002, ch 74, § 1; SL 2005, ch 87, § 3; SL 2007, ch 76, § 1; SL 2012, ch 83, § 1.



§ 12-7-1.1 Earliest time for circulation of petitions or nominating certificates.

12-7-1.1. Earliest time for circulation of petitions or nominating certificates. No petition or certificate of nomination covered by this chapter may be circulated prior to the first day of January of the year in which the election will be held.

Source: SL 1977, ch 108, § 5.



§ 12-7-2 to 12-7-4. Repealed.

12-7-2 to 12-7-4. Repealed by SL 1973, ch 75, § 2.



§ 12-7-5 Primary election candidate prohibited from filing as independent for same officein same year.

12-7-5. Primary election candidate prohibited from filing as independent for same office in same year. No person shall file a certificate of nomination pursuant to § 12-7-1 for an office for which he has been a candidate in the primary election of the same year.

Source: SL 1977, ch 110; SL 1980, ch 114.



§ 12-7-6 Candidates for Legislature required to reside in district of candidacy.

12-7-6. Candidates for Legislature required to reside in district of candidacy. Any candidate for office in the State Legislature shall be a resident of the district for which he is a candidate at the time he signs his declaration of candidacy on the certificate of nomination as required by this chapter.

Source: SL 1990, ch 105, § 2.



§ 12-7-7 Certificate of nomination for President or Vice President of the United States--Filing deadlines--Number of signatures.

12-7-7. Certificate of nomination for President or Vice President of the United States--Filing deadlines--Number of signatures. Any candidate for President or Vice President of the United States who is not nominated by a primary election may be nominated by filing with the secretary of state, not prior to January first at 8:00 a.m. and not later than the first Tuesday in August at 5:00 p.m. prior to the election, a certificate of nomination which shall be executed as provided in chapter 12-6. If the certificate of nomination is mailed by registered mail by the first Tuesday in August at 5:00 p.m. prior to the election, it is timely submitted. The number of signatures required may not be less than one percent of the total combined vote cast for Governor at the last certified gubernatorial election within the state. An independent candidate for President shall file a declaration of candidacy and a certification of the candidate's selection for Vice President with the secretary of state prior to circulation of the candidate's nominating petitions. The candidate and the candidate's selection for Vice President shall sign the certification before it is filed. The State Board of Elections shall promulgate rules pursuant to chapter 1-26 prescribing the forms for the certificate of nomination and the certification for Vice President.

Source: SL 2001, ch 68, § 2; SL 2007, ch 75, § 2; SL 2007, ch 76, § 2.



§ 12-7-8 Candidate for other office nominated under § 12-7-7 to choose candidacy--Effectof failure to choose.

12-7-8. Candidate for other office nominated under § 12-7-7 to choose candidacy--Effect of failure to choose. Notwithstanding the deadline provided in § 12-6-55, if any person is nominated as a presidential or vice-presidential candidate pursuant to § 12-7-7 and that person is a candidate for another office, the person shall choose one of the candidacies and withdraw from any other candidacy. If the person fails to choose one of the candidacies within seven days of certification as a presidential or vice- presidential candidate, the person is deemed to have chosen the candidacy pursuant to § 12-7-7 and is further deemed to have withdrawn from any other candidacy.

Source: SL 2002, ch 73, § 2.






Chapter 08 - Certification Of Nominations

§ 12-8-1 Certification by county board of nominees at primary--Certificate of election ofparty officials.

12-8-1. Certification by county board of nominees at primary--Certificate of election of party officials. The county canvassing board, as soon as the returns of any primary election are canvassed, as provided in chapter 12-20, shall issue and mail to each person whom the returns show nominated for any county office, a certificate of nomination. The county canvassing board shall certify the names of such nominees to be printed on the official ballot at the succeeding November election. The board shall issue and mail a certificate of election to each person whom the returns show elected as party precinct committeeman or committeewoman, delegate or alternate to the state convention. The certificate shall be duly executed by said county canvassing board under the seal of the county. The county canvassing board shall similarly certify the election of the delegates and alternates to the state convention to the state political parties.

Source: SL 1907, ch 139, § 64; SL 1911, ch 201, § 103; SL 1917, ch 234, § 96; RC 1919, § 7160 (b); SL 1929, ch 118, § 42; SDC 1939, § 16.0236; SL 1963, ch 107, § 5; SL 1979, ch 98, § 1.



§ 12-8-2 Certification by state board of nominees at primary--Certificate of election ofparty officials.

12-8-2. Certification by state board of nominees at primary--Certificate of election of party officials. The State Canvassing Board, as soon as the returns of any primary election are canvassed as provided in § 12-20-38, shall issue and mail to each person whom the returns show nominated for any congressional, state, judicial, or legislative office, or nominated pursuant to § 12-6-9 or chapter 12-9, a formal certificate of nomination and shall certify the names of such nominees to be printed upon the official ballot at the succeeding November election under their respective political party designations; and to each person whom the returns show elected to a party position, a formal certificate of election; said certificates to be duly executed by said canvassing board under the great seal of the state.

Source: SL 1907, ch 139, § 62; SL 1911, ch 201, § 102; SL 1917, ch 234, § 96; RC 1919, § 7160 (a); SL 1925, ch 161, § 1; SL 1929, ch 118, § 41; SDC 1939, §§ 16.0236, 16.0306; SDCL, § 12-9-9; SL 1968, ch 143, § 5; SL 1973, ch 76, § 1.



§ 12-8-3 to 12-8-5 Repealed.

12-8-3 to 12-8-5. Repealed by SL 1973, ch 76, § 6.



§ 12-8-6 Time of filing certificates of nomination.

12-8-6. Time of filing certificates of nomination. Nominations by party committee to fill vacancies occurring in nominations made in primary elections and certificates of nomination to be filed with the secretary of state and those to be filed with the county auditor shall be filed not later than the second Tuesday in August at five p.m. or mailed by registered mail by that date and time prior to the election.

Source: SL 1897, ch 60, § 8; RPolC 1903, § 1905; SL 1918 (SS), ch 44, § 1; RC 1919, § 7202; SL 1929, ch 117, § 1; SL 1935, ch 109, § 1; SL 1937, ch 124, § 1; SDC 1939, § 16.0502; SDCL, § 12-8-3; SL 1971, ch 87, §§ 1, 2; SL 1973, ch 76, § 2; SL 1977, ch 108, § 3; SL 1978, ch 100, § 1; SL 1979, ch 97, § 2.



§ 12-8-7 Repealed.

12-8-7. Repealed by SL 1974, ch 118, § 200.



§ 12-8-8 Certification to county auditors of persons nominated for office--Delayedcertification of presidential and vice presidential candidates.

12-8-8. Certification to county auditors of persons nominated for office--Delayed certification of presidential and vice presidential candidates. The secretary of state, not later than the third Tuesday in August at five p.m. before the general election, shall certify to the county auditor of each county within which any voters of this state vote for the officer or officers nominated at the preceding primary, whose certificates of nomination have been filed in the Office of the Secretary of State, or who have been regularly named or petitioned for filling of a vacancy, the name and description of each person so nominated. In years when a President and vice president are nominated and the national party conventions are held at such a late date as to make the foregoing provisions impossible, then, the secretary of state shall make the certification not later than seven days after nominations of such President and vice president.

Source: SL 1897, ch 60, § 9; RPolC 1903, § 1906; SL 1918 (SS), ch 44, § 2; RC 1919, § 7207; SDC 1939, § 16.0246; SL 1955, ch 55, § 1; SL 1971, ch 87, § 3; SL 1977, ch 108, § 4; SL 1978, ch 100, § 2; SL 1979, ch 97, § 3; SL 2007, ch 81, § 11.






Chapter 09 - Judicial Nominations And Elections

§ 12-9-1 Judicial officers nominated and elected in nonpolitical elections.

12-9-1. Judicial officers nominated and elected in nonpolitical elections. All candidates for the office of judge of the circuit court, and such other judicial officers as may be required by law to be elected, shall be nominated and voted for at the primary and general elections in the manner provided by this chapter and not otherwise.

Source: SL 1921, ch 224, § 1; SDC 1939, § 16.0301; SL 1974, ch 118, § 36; SL 1981, ch 164, § 1.



§ 12-9-2 Repealed.

12-9-2. Repealed by SL 2013, ch 65, § 1.



§ 12-9-3 Repealed.

12-9-3. Repealed by SL 1973, ch 74, § 14.



§ 12-9-3.1 Individual judicial positions designated by secretary of state.

12-9-3.1. Individual judicial positions designated by secretary of state. The secretary of state shall designate each individual judicial position to be filled by election. The position that is assigned to an individual judge is assigned also to the judge's successor in office. A candidate for circuit court shall indicate the specific position for which the candidate is running.

Source: SL 1976, ch 107, § 1; SL 1995, ch 82.



§ 12-9-4 Filing of nominating petitions--Number of signatures--Form and contents.

12-9-4. Filing of nominating petitions--Number of signatures--Form and contents. Nominating petitions for judicial office filed pursuant to this chapter shall state the judicial position sought, using the designations established pursuant to § 12-9-3.1, which shall be filed in the Office of the Secretary of State within the time prescribed by § 12-6-4 and shall be signed by not less than fifty registered voters of the district or circuit or other division of court boundaries. To the extent it is consistent with this chapter, § 12-6-8 shall govern such petitions.

Source: SL 1921, ch 224, § 2; SDC 1939, § 16.0302; SL 1943, ch 72; SL 1959, ch 92; SL 1961, ch 96, § 1; SL 1968, ch 143, § 3; SL 1972, ch 83, § 1; SL 1974, ch 118, § 38; SL 1976, ch 105, § 21; SL 1976, ch 107, § 2.



§ 12-9-5 Repealed.

12-9-5. Repealed by SL 1974, ch 118, § 200.



§ 12-9-6 Party references prohibited in petitions filed.

12-9-6. Party references prohibited in petitions filed. In any petition filed by or on behalf of any candidate for nomination to judicial office at any primary election or any attachment thereto no reference shall be made to any party ballot or to the party affiliation of such candidate.

Source: SL 1921, ch 224, § 3; SDC 1939, § 16.0303; SL 1974, ch 118, § 39.



§ 12-9-7 Repealed.

12-9-7. Repealed by SL 1974, ch 118, § 200.



§ 12-9-8 Primary not required if no more than two candidates for each position.

12-9-8. Primary not required if no more than two candidates for each position. When nominating petitions are filed on behalf of candidates not to exceed twice the number of persons for the number of judicial positions to be filled, the names of such persons need not be placed upon the primary ballot but such persons shall be the nominees for such positions.

Source: SL 1921, ch 224, § 4; SL 1925, ch 162, § 1; SDC 1939, § 16.0304; SL 1974, ch 118, § 40; SL 1976, ch 107, § 3.



§ 12-9-9 Repealed.

12-9-9. Repealed by SL 1974, ch 118, § 200.



§ 12-9-10 Order of listing candidates on ballot--Arrangement by lot--Right to be present.

12-9-10. Order of listing candidates on ballot--Arrangement by lot--Right to be present. The order of names of judicial candidates certified by the secretary of state to each of the county auditors shall be arranged by lot. Any candidate shall have the right to be present or represented when the arrangement is being determined.

Source: SL 1925, ch 161, §§ 1, 2; SDC 1939, §§ 16.0306, 16.0307; SDCL, § 12-9-9; SL 1968, ch 143, § 5; SL 1974, ch 118, § 41; SL 1976, ch 105, § 22.



§ 12-9-11 Repealed.

12-9-11. Repealed by SL 1974, ch 118, § 200.



§ 12-9-12 Preparation of judicial primary ballots--Order of listing candidates.

12-9-12. Preparation of judicial primary ballots--Order of listing candidates. At all primary elections at which candidates for judicial office are to be nominated and a primary is required there shall be prepared and furnished by the several county auditors, separate ballots upon which shall be placed the names of the candidates for such offices, which ballots shall be entitled "nonpolitical judiciary ballot" and shall contain no other designation. The names of all candidates shall be placed thereon without any party designation in the order designated by the secretary of state.

Source: SL 1921, ch 224, § 5; SL 1925, ch 162, § 2; SDC 1939, § 16.0305; SL 1974, ch 118, § 42.



§ 12-9-13 Form of judicial ballot prescribed by board.

12-9-13. Form of judicial ballot prescribed by board. The form of the nonpolitical judiciary ballot shall be prescribed by the State Board of Elections.

Source: SL 1921, ch 224, § 5; SL 1925, ch 162, § 2; SDC 1939, § 16.0305; SL 1974, ch 118, § 43; repealed SL 1976, ch 107, § 4; re-enacted SL 1976, ch 105, § 23.



§ 12-9-14 Nomination by highest vote--Number of nominees.

12-9-14. Nomination by highest vote--Number of nominees. The nominees shall be those persons constituting twice the number of persons to be elected receiving the highest number of votes in the primary election.

Source: SL 1921, ch 224, § 5; SL 1925, ch 162, § 2; SDC 1939, § 16.0305; SL 1968, ch 143, § 4; SL 1974, ch 118, § 44.



§ 12-9-15 Petitions to fill vacancies after primary.

12-9-15. Petitions to fill vacancies after primary. Whenever after nominations have been made under the provisions of this chapter and the number of nominees for a judicial office shall be reduced through death, withdrawal, or disqualification of a nominee or nominees for such office, the registered voters of the district or circuit as the case may be, may, if there is sufficient time for filing a nominating petition pursuant to § 12-8-6, nominate one or more candidates for such judicial office by a petition otherwise complying with § 12-9-4.

Source: SL 1921, ch 224, § 6; SL 1925, ch 162, § 3; SDC 1939, § 16.0308; SL 1968, ch 143, § 7; SL 1974, ch 118, § 45.



§ 12-9-16 to 12-9-20. Repealed.

12-9-16 to 12-9-20. Repealed by SL 1974, ch 118, § 200.






Chapter 10 - Nomination And Election Of Educational Officers [Repealed]

CHAPTER 12-10

NOMINATION AND ELECTION OF EDUCATIONAL OFFICERS [REPEALED]

[Repealed by SL 1971, ch 89, § 4; SL 1973, ch 74, § 14; SL 1974, ch 119, § 2]



Chapter 11 - Special Congressional Elections

§ 12-11-1 Special election to fill congressional vacancy--Time of election of representative.

12-11-1. Special election to fill congressional vacancy--Time of election of representative. If a vacancy occurs in the office of a senator or representative in the United States Congress it shall be the duty of the Governor within ten days of the occurrence, to issue a proclamation setting the date of and calling for a special election for the purpose of filling such vacancy. If either a primary or general election is to be held within six months, an election to fill a vacancy in the office of representative in the United States Congress shall be held in conjunction with that election, otherwise the election shall be held not less than eighty nor more than ninety days after the vacancy occurs.

Source: SL 1890, ch 84, § 19; RPolC 1903, § 1956; SL 1915, ch 182, § 2; RC 1919, §§ 7214, 7308; SL 1929, ch 117, § 5; SDC 1939, §§ 16.0602, 16.1401; SDCL, § 12-11-2; SL 1974, ch 118, § 46; SL 1979, ch 99, § 5.



§ 12-11-1.1 Special election to fill congressional vacancy due to extraordinary circumstances.

12-11-1.1. Special election to fill congressional vacancy due to extraordinary circumstances. If a vacancy occurs in the office of representative in the United States Congress due to extraordinary circumstances as defined in 2 USC Chapter 1 § 8 as of January 1, 2008, the Governor shall immediately issue a proclamation calling and setting the date for a special election to fill the vacancy. The proclamation shall contain the deadline for nomination.

Source: SL 2008, ch 65, § 1.



§ 12-11-2 Filing of election proclamation--Notice to county auditors and political parties--Nominations.

12-11-2. Filing of election proclamation--Notice to county auditors and political parties--Nominations. The proclamation issued pursuant to § 12-11-1 or 12-11-1.1 shall be filed with the secretary of state who shall, if a special election is called for, notify each county auditor and the chair of each political party recognized pursuant to chapter 12-5 of the date and purpose of the special election. The State Central Committee of each recognized political party may nominate a person to fill the vacancy and any independent candidate filing nominating petitions meeting the requirements of § 12-7-1 may also have his or her name placed on the ballot.

Source: SL 1890, ch 84, § 19; RPolC 1903, § 1956; RC 1919, § 7308; SL 1929, ch 117, § 5; SDC 1939, § 16.1401; SL 1974, ch 118, § 47; SL 2008, ch 65, § 2.



§ 12-11-2.1 Absentee ballots cast by uniformed services or overseas voters in special election tofill congressional vacancy.

12-11-2.1. Absentee ballots cast by uniformed services or overseas voters in special election to fill congressional vacancy. If the date of the special election conducted pursuant to § 12-11-1.1 requires that absentee ballots cast by absent uniformed services voters or overseas voters arriving after election day be counted as required by 2 USC Chapter 1 § 8 as of January 1, 2008, these absentee ballots shall be processed and counted by the provisional ballot counting board. The provisional ballot counting board shall meet on the deadline established in 2 USC Chapter 1 § 8 as of January 1, 2008, for the return of these absentee ballots. The official county canvass shall be conducted within twenty-four hours after the conclusion of the absentee and provisional ballot count. The official state canvass shall be held within three days after the conclusion of the county canvass.

Source: SL 2008, ch 65, § 3.



§ 12-11-3 Filing of nominations--Certification--Conduct of elections.

12-11-3. Filing of nominations--Certification--Conduct of elections. Each party nomination and independent petition shall be filed with the secretary of state not less than forty-five days preceding any election which is not combined with a primary or general election. If the election is conducted with a primary election, each party nomination and independent petition shall be filed by the last Tuesday in March. Each nomination shall be certified in a like manner as any other nomination for the purpose of a general election. The election shall be conducted, canvassed, and the results certified as in a general election. If the election is conducted with a general election, each party nomination and independent petition shall be filed by the second Tuesday in August.

Source: SL 1890, ch 84, § 23; RPolC 1903, § 1959; RC 1919, § 7311; SDC 1939, § 16.1404; SL 1974, ch 118, § 48; SL 1979, ch 99, § 7; SL 2004, ch 107, § 1; SL 2007, ch 81, § 12.



§ 12-11-4 Temporary appointment by Governor to fill vacancy in United States Senate.

12-11-4. Temporary appointment by Governor to fill vacancy in United States Senate. Pursuant to the Seventeenth Amendment to the Constitution of the United States of America, the Governor may fill by temporary appointment, until a special election is held pursuant to this chapter, vacancies in the office of senator in the Senate of the United States.

Source: SL 1979, ch 99, § 1.



§ 12-11-5 Special election to fill senate vacancy.

12-11-5. Special election to fill senate vacancy. The special election to fill the vacancy of a senator shall be held at the same time as the next general election. The general election laws shall apply unless inconsistent with this chapter.

Source: SL 1979, ch 99, § 2.



§ 12-11-6 No special election if appointed senator's term expires at normal time.

12-11-6. No special election if appointed senator's term expires at normal time. No special election, to fill a vacancy, may be held if the term of office of the appointed senator expires in the month of January immediately following the next general election that would occur after the vacancy.

Source: SL 1979, ch 99, § 3.



§ 12-11-7 Vacancy within ninety days of general election--Concurrent elections.

12-11-7. Vacancy within ninety days of general election--Concurrent elections. If a vacancy occurs within ninety days of the next general election, the special election to fill the vacancy shall be held concurrently with the general election to be held two years later.

Source: SL 1979, ch 99, § 4.



§ 12-11-8 Nominations for specially elected senator--Vacancy near primary election.

12-11-8. Nominations for specially elected senator--Vacancy near primary election. Nominations of candidates for the special election for senator shall be conducted pursuant to chapter 12-6. If a vacancy occurs within ninety days of the date of the primary election, or between the primary election and at least ninety days prior to the general election, the provisions of §§ 12-11-2 and 12-11-3 shall apply.

Source: SL 1979, ch 99, § 6.






Chapter 12 - Notice Of Elections

§ 12-12-1 Notice of offices to be filled--Publication.

12-12-1. Notice of offices to be filled--Publication. The county auditor or other local election official charged with the conduct of local elections shall give notice of the offices that are to be filled by nomination or by declaration and the deadlines for filing in all official newspapers at least once each week for two consecutive weeks, the last publication to be not less than ten nor more than fifteen days before the deadline for filing. That same official shall give a further notice of each election stating the date and time of the election and designating polling places in all official newspapers at least once each week for two consecutive weeks, the last publication to be not less than four nor more than ten days before the election. However, for any secondary election as provided for in § 12-6-51.1, one notice shall be published along with a copy of the ballot in each of the newspapers in the state which publish on Saturday and Sunday. The secretary of state shall direct the newspapers to publish the ballot and notice on the eleventh or twelfth day after the primary election. The secretary of state shall pay all costs of publication.

Source: SDC 1939, §§ 16.0213, 16.0901; SL 1955, ch 54, §§ 2, 4; SL 1963, ch 107, § 2; SDCL, § 12-6-10; SL 1968, ch 75; SL 1971, ch 85; SL 1972, ch 81, §§ 3, 4; SL 1973, ch 77, § 1; SL 1979, ch 100, § 1; SL 1982, ch 28, § 43; SL 1985, ch 110, § 1D; SL 1995, ch 83; SL 1997, ch 79, § 1.



§ 12-12-2 to 12-12-4. Repealed.

12-12-2 to 12-12-4. Repealed by SL 1973, ch 77, § 2.



§ 12-12-5 Notice of vacancy for an unexpired term--Publication.

12-12-5. Notice of vacancy for an unexpired term--Publication. If a vacancy for an unexpired term is to be filled by an election pursuant to § 3-4-6 and the vacancy occurs after the first notice of filing deadline is published pursuant to § 12-12-1, the county auditor shall give notice of the vacancy to be filled in each official newspaper at least once each week for two consecutive weeks. The first notice of vacancy shall be published in the week following the occurrence of the vacancy. The notice of vacancy shall include the deadline for filing partisan nominating petitions, if not yet passed, and the deadline for filing independent nominating petitions.

Source: SL 2009, ch 69, § 4.






Chapter 13 - Constitutional Amendments And Submitted Questions

§ 12-13-1 Delivery of proposed questions to county auditors--Attorney general'sexplanation.

12-13-1. Delivery of proposed questions to county auditors--Attorney general's explanation. The secretary of state, at least twelve weeks prior to the general election, shall deliver to each county auditor a certified copy of each initiated measure, referred law, or proposed amendment to the Constitution to be voted on at the election, together with a statement, title, explanation, and recitation of the effect of a "Yes" or "No" vote to be published preceding the text of the initiative, referendum, or proposed amendment. The attorney general shall prepare each statement, title, explanation, and recitation.

Source: SL 1913, ch 107, § 11; RC 1919, § 7225; SDC 1939, § 16.1305 as added by SL 1963, ch 114; SL 1974, ch 118, § 51; SL 1979, ch 101; SL 1994, ch 108, § 1.



§ 12-13-2 Measures and questions to be sent to official newspapers.

12-13-2. Measures and questions to be sent to official newspapers. The county auditor shall, on or before the first day of October of each year in which there is a general election, send by electronic transmission or mail to each official newspaper of the county a copy of all measures and questions as certified pursuant to § 12-13-1.

Source: SL 1913, ch 107, § 4; RC 1919, § 7219; SDC 1939, § 16.1305; SL 1957, ch 86; SL 1963, ch 114; SL 1974, ch 118, § 52; SL 1979, ch 100, § 2; SL 1982, ch 28, § 44; SL 2012, ch 18, § 8.



§ 12-13-3 Newspaper publication of submitted questions--Compensation--Suspensionof status on failure to publish--Election valid despite refusal to publish.

12-13-3. Newspaper publication of submitted questions--Compensation--Suspension of status on failure to publish--Election valid despite refusal to publish. It shall be the duty of each official newspaper of the county to publish once not less than two nor more than four weeks prior to each general election full copies of that material supplied pursuant to § 12-13-2, and for such publication such newspaper shall receive compensation at the legal rate prescribed by law to be paid out of the general fund.

In case any official newspaper shall fail or refuse to make such publication as hereinbefore provided, such newspaper shall thereupon cease to be an official newspaper for the remainder of that year and for the following calendar year, and the board of county commissioners of such county shall appoint some other newspaper of such county as an official newspaper. The refusal of an official newspaper or newspapers to publish shall not invalidate the results of an election on such question.

Source: SL 1913, ch 107, § 5; RC 1919, § 7220; SDC 1939, § 16.1305; SL 1957, ch 86; SL 1963, ch 114; SL 1972, ch 84, § 1; SL 1974, ch 118, § 53.



§ 12-13-4 Lettering and numbering of submitted questions.

12-13-4. Lettering and numbering of submitted questions. Beginning with the 2004 general election and each election thereafter, each constitutional amendment shall be consecutively designated by a letter until each letter of the alphabet has been used for purpose of preparing the official ballots and notices. If all the letters have been used, the next constitutional amendment shall be designated at the beginning of the alphabet. Beginning with the 2004 general election and each election thereafter, each initiated measure or referred law shall be consecutively designated by a number for the purpose of preparing the official ballots and notices.

Source: SDC 1939, § 16.1301; SL 1964, ch 61; SL 2003, ch 81, § 1.



§ 12-13-5 to 12-13-8.2. Repealed.

12-13-5 to 12-13-8.2. Repealed by SL 1994, ch 108, § 2.



§ 12-13-9 Attorney general's statement regarding constitutional amendment proposedby legislature and referred measure--Fiscal impact statement.

12-13-9. Attorney general's statement regarding constitutional amendment proposed by legislature and referred measure--Fiscal impact statement. Before the third Tuesday in May, the attorney general shall deliver to the secretary of state an attorney general's statement for each amendment to the Constitution proposed by the Legislature, and any referred measure from an odd year. The attorney general's statement for each referred measure from an even year shall be delivered to the secretary of state before the second Tuesday in July. The attorney general's statement shall be written by the attorney general and shall consist of a title, an explanation, and a clear and simple recitation of the effect of a "Yes" or "No" vote. The title shall be a concise statement of the subject of the proposed amendment or referred measure authored by the attorney general. The explanation shall be an objective, clear, and simple summary to educate the voters of the purpose and effect of the proposed amendment to the Constitution or the referred law. The attorney general shall include a description of the legal consequences of the proposed amendment or the referred law, including the likely exposure of the state to liability if the proposed amendment or the referred law is adopted. The explanation may not exceed two hundred words in length. On the printed ballots, the title shall be followed by the explanation and the explanation shall be followed, if applicable, by the fiscal impact statement prepared pursuant to § 2-1-20 and then followed by the recitation.

Source: SL 1915, ch 181, § 1; RC 1919, § 7216; SL 1921, ch 219; SDC 1939, § 16.1302; SL 1959, ch 99, § 15; SDC Supp 1960, § 16.2215; SDCL §§ 12-13-10, 12-13-12; SL 1971, ch 90, §§ 1, 2; SL 1974, ch 118, § 58; SL 1976, ch 105, § 30; SL 1979, ch 97, § 4; SL 1994, ch 108, § 8; SL 2006, ch 67, § 3; SL 2007, ch 14, § 2; SL 2007, ch 77, § 1; SL 2009, ch 64, § 10, eff. July 1, 2010; SL 2013, ch 101, § 74.



§ 12-13-9.1 Availability of attorney general's explanation of proposed questions.

12-13-9.1. Availability of attorney general's explanation of proposed questions. The secretary of state shall, immediately upon delivery from the attorney general, make the attorney general's statement for each proposed amendment to the Constitution, each initiated measure, and each referred law available to any person upon request.

Source: SL 2006, ch 67, § 6; SL 2007, ch 77, § 2.



§ 12-13-9.2 Action to challenge adequacy of attorney general's statement--Appeal--Timelimits.

12-13-9.2. Action to challenge adequacy of attorney general's statement--Appeal--Time limits. If the proponents or opponents of a proposed amendment to the Constitution, initiated measure, or referred measure believe that the attorney general's statement does not satisfy the requirements of § 12-13-9 or § 12-13-25.1, they shall, within seven days of delivery of the statement to the secretary of state, file an action in circuit court challenging the adequacy of the statement. The action takes precedence over other cases in circuit court and a final order shall be filed within fifteen days of the commencement of the action. Any party appealing the circuit court order to the Supreme Court shall file a notice of appeal within five days of the date of the circuit court order.

Source: SL 2007, ch 77, § 3; SL 2009, ch 64, § 4, eff. July 1, 2010.



§ 12-13-10 Repealed.

12-13-10. Repealed by SL 1974, ch 118, § 200.



§ 12-13-11 Materials printed on ballot in lieu of full text--Separate ballot.

12-13-11. Materials printed on ballot in lieu of full text--Separate ballot. The title, explanation, recitation, place for voting, and statement as required by this chapter shall be printed on the ballot in lieu of the law, measure, constitutional amendment, or other question to be submitted to a vote of the people. All proposed constitutional amendments to be submitted at an election shall be placed on one ballot and all initiated measures or referred laws upon a separate ballot.

Source: SL 1897, ch 60, § 27; SL 1899, ch 80, § 1; SL 1899, ch 93, § 4; RPolC 1903, §§ 24, 1911; SL 1911, ch 87, § 2; SL 1913, ch 107, § 2; SL 1915, ch 181, §§ 1, 2; RC 1919, §§ 7216, 7217; SL 1921, ch 219; SDC 1939, §§ 16.1302, 16.1303; SDCL, § 12-13-17; SL 1974, ch 118, § 59; SL 1994, ch 108, § 9.



§ 12-13-12 to 12-13-15. Repealed.

12-13-12 to 12-13-15. Repealed by SL 1974, ch 118, § 200.



§ 12-13-16 Publication of false or erroneous information on constitutional amendmentor submitted question as misdemeanor.

12-13-16. Publication of false or erroneous information on constitutional amendment or submitted question as misdemeanor. Any person knowingly printing, publishing, or delivering to any voter of this state a document containing any purported constitutional amendment, question, law, or measure to be submitted to the voters at any election, in which such constitutional amendment, question, law, or measure is misstated, erroneously printed, or by which false or misleading information is given to the voters, is guilty of a Class 2 misdemeanor.

Source: SL 1913, ch 107, § 9; RC 1919, § 7224; SDC 1939, § 16.9923; SL 1982, ch 86, § 83.



§ 12-13-17 to 12-13-22. Repealed.

12-13-17 to 12-13-22. Repealed by SL 1974, ch 118, § 200.



§ 12-13-23 Distribution of public information--Statements of proponents and opponents.

12-13-23. Distribution of public information--Statements of proponents and opponents. The secretary of state shall distribute public information on any constitutional amendment, initiated, or referred measure submitted to the electors for approval. The secretary of state shall compile the public information by printing a statement in support of the constitutional amendment, initiated, or referred measure written by its proponents, if any can be identified, and a statement against the constitutional amendment, initiated, or referred measure written by its opponents, if any can be identified. The secretary of state is not responsible for the contents, objectivity, or accuracy of the statements written by the proponents and opponents.

Source: SL 1992, ch 111, § 1; SL 2006, ch 67, § 5.



§ 12-13-24 Style, form, and wording of initiative or initiated amendment.

12-13-24. Style, form, and wording of initiative or initiated amendment. Each initiative or initiated amendment to the Constitution shall be written in a clear and coherent manner in the style and form of other legislation. Each initiative or initiated amendment to the Constitution shall be worded so that the effect of the measure is not misleading or likely to cause confusion among voters.

Source: SL 1994, ch 109, § 1.



§ 12-13-25 Review and comments by director of Legislative Research Council.

12-13-25. Review and comments by director of Legislative Research Council. The sponsors of each initiative or initiated amendment to the Constitution shall submit a copy of the initiative or initiated amendment to the Constitution to the director of the Legislative Research Council for review and comment before it may be circulated for signatures. The director shall review each submitted initiative or initiated amendment to the Constitution to determine if the requirements of § 12-13-24 are satisfied. Within fifteen days of receipt of an initiative or initiated amendment to the Constitution, the director shall provide written comments on the initiative or initiated amendment to the Constitution to the sponsors of the initiative or initiated amendment, the attorney general, and the secretary of state for the purpose of assisting the sponsors in complying with § 12-13-24. The sponsors may, but are not required to, amend the initiative or initiated amendment to the Constitution to comply with the director's comments.

Source: SL 1994, ch 109, § 2; SL 2007, ch 14, § 3; SL 2009, ch 64, § 1, eff. July 1, 2010.



§ 12-13-25.1 Submission of initiative to attorney general--Statement of attorney general--Title--Filing with secretary of state--Fiscal impact statement.

12-13-25.1. Submission of initiative to attorney general--Statement of attorney general--Title--Filing with secretary of state--Fiscal impact statement. Following receipt of the written comments of the director of the Legislative Research Council, the sponsors shall submit a copy of the initiative or initiated amendment to the Constitution in final form, to the attorney general. The attorney general shall prepare an attorney general's statement which consists of a title and explanation. The title shall be a concise statement of the subject of the proposed initiative or initiated amendment to the Constitution. The explanation shall be an objective, clear, and simple summary to educate the voters of the purpose and effect of the proposed initiated measure or initiated amendment to the Constitution. The attorney general shall include a description of the legal consequences of the proposed amendment or initiated measure, including the likely exposure of the state to liability if the proposed amendment or initiated measure is adopted. The explanation may not exceed two hundred words in length. The attorney general shall file the title and explanation with the secretary of state and shall provide a copy to the sponsors within sixty days of receipt of the initiative or initiated amendment to the Constitution.

If the petition is filed as set forth in § 2-1-2, the attorney general shall deliver to the secretary of state before the third Tuesday in May a simple recitation of a "Yes" or "No" vote. On the printed ballots, the title shall be followed by the explanation and the explanation shall be followed, if applicable, by the fiscal impact statement prepared pursuant to § 2-1-20 and then followed by the recitation.

Source: SL 2009, ch 64, § 2, eff. July 1, 2010; SL 2013, ch 101, § 75.



§ 12-13-26 Unreviewed initiatives or initiated amendments unacceptable.

12-13-26. Unreviewed initiatives or initiated amendments unacceptable. The secretary of state may not accept any initiative or initiated amendment to the Constitution unless such initiative or initiated amendment to the Constitution has been submitted to the director of the Legislative Research Council and the director has reviewed and commented on such initiative or initiated amendment to the Constitution, and unless the attorney general has filed the title and explanation of the initiative or initiated amendment to the Constitution with the secretary of state.

Source: SL 1994, ch 109, § 3; SL 2009, ch 64, § 3, eff. July 1, 2010.



§ 12-13-27 Special elections for constitutional amendments--Procedural changes--Reimbursement of costs.

12-13-27. Special elections for constitutional amendments--Procedural changes--Reimbursement of costs. Notwithstanding any other provision of law, the Legislature may set a date for a special election for a statewide vote on any constitutional amendment proposed by the Legislature, pursuant to S.D. Const., Art. XXIII, §§ 1 and 3, and may provide in its resolution proposing such constitutional amendment an accompanying procedure, that may alter the time requirements but not the substantive provisions, of this chapter. The state shall reimburse each county for any costs incurred as a result of this section.

Source: SL 2000 (SS), ch 2, § 1.



§ 12-13-28 Employment and compensation of petition circulators.

12-13-28. Employment and compensation of petition circulators. No person may employ, reward, or compensate any person to circulate a petition for an initiated measure, referred law, or proposed amendment to the South Dakota Constitution based on the number of registered voters who signed the petition. Nothing in this section prohibits any person from employing a petition circulator based on one of the following practices:

(1) Paying an hourly wage or salary;

(2) Establishing either express or implied minimum signature requirements for the petition circulator;

(3) Terminating the petition circulator's employment, if the petition circulator fails to meet certain productivity requirements; and

(4) Paying discretionary bonuses based on reliability, longevity, and productivity.

Any violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 78, § 1.






Chapter 14 - Precincts And Polling Places

§ 12-14-1 Designation of precincts and polling places by county commissioners--Changes--Separate voter lists of special voting districts.

12-14-1. Designation of precincts and polling places by county commissioners--Changes--Separate voter lists of special voting districts. The board of county commissioners shall by resolution provide for election precincts throughout its county and shall designate polling places within such precincts. The board shall establish new election precincts if required by the provisions of this chapter and may by resolution change the boundaries of election precincts already established. The county auditor shall be able to provide separate lists of voters living within the boundaries of each municipality, ward, school district, and any other special voting district.

Source: SDC 1939, § 16.0801; SL 1959, ch 94; SL 1974, ch 118, § 60; SL 1978, ch 101, § 1; SL 2002, ch 40, § 15.



§ 12-14-1.1 Notice to county auditor of boundary change for local election.

12-14-1.1. Notice to county auditor of boundary change for local election. The official in charge of a local election shall notify the county auditor at least forty-five days preceding a local election, of the precinct, ward, representation area, or external boundary changes if any have been made.

Source: SL 1974, ch 118, § 14; SL 2010, ch 74, § 12.



§ 12-14-2 Boundaries to be clearly defined in resolution.

12-14-2. Boundaries to be clearly defined in resolution. The resolution of the board of county commissioners establishing new precincts or making any change in precincts already established shall clearly set forth and define the boundaries of the election precincts established or altered.

Source: SL 1915, ch 184, § 1; RC 1919, § 7231; SL 1919, ch 186, § 2; SDC 1939, § 16.0801; SL 1959, ch 94; SL 1974, ch 118, § 61.



§ 12-14-3 Repealed.

12-14-3. Repealed by SL 1974, ch 118, § 200.



§ 12-14-4 Adjustment in size of precincts--Unreasonable waiting time.

12-14-4. Adjustment in size of precincts--Unreasonable waiting time. In all precincts the board of county commissioners shall adjust the size of any precinct at which there was unreasonable waiting time imposed upon the voters at the last preceding general election. Under ordinary circumstances, more than thirty minutes waiting time is deemed unreasonable waiting time except at the time when the polls close.

Source: SDC 1939, § 16.0801 (1); SL 1959, ch 94; SL 1968, ch 78; SL 1974, ch 118, § 62; SL 1976, ch 105, § 31; SL 1996, ch 94, § 3.



§ 12-14-5 to 12-14-8. Repealed.

12-14-5 to 12-14-8. Repealed by SL 1974, ch 118, § 200.



§ 12-14-9 Location of polling places.

12-14-9. Location of polling places. Polling places shall be selected with reference to the convenience of the voters in the various election precincts, and should be as near the center of the election precincts as practicable but if in their judgment the convenience of the voters will be served thereby or if communication can be thereby made available, the polling place may be located outside the boundaries of the precinct.

Source: SL 1911, ch 146; SL 1913, ch 204, § 1; SL 1915, ch 184, § 1; SL 1918 (SS), ch 47; RC 1919, § 7231; SL 1919, ch 186, § 2; SL 1933, ch 103, § 2; SL 1935, ch 110, § 2; SDC 1939, § 16.0801 (6); SL 1959, ch 94; SL 1967, ch 73; SL 1968, ch 80; SL 1970, ch 89; SL 1974, ch 118, § 63.



§ 12-14-10 Repealed.

12-14-10. Repealed by SL 1974, ch 118, § 200.



§ 12-14-11 Repealed.

12-14-11. Repealed by SL 1996, ch 94, § 4.



§ 12-14-12 Repealed.

12-14-12. Repealed by SL 2008, ch 34, § 11.



§ 12-14-13 Display of flag at polling places at election.

12-14-13. Display of flag at polling places at election. The American flag shall be displayed inside or outside of all polling places within this state at each election.

Source: SL 1987, ch 122.



§ 12-14-14 Sign to identify polling place on election day.

12-14-14. Sign to identify polling place on election day. On election day a sign, with a minimum size of eleven inches by seventeen inches, shall be conspicuously displayed outside of the entrance to any building in which a polling place is located to clearly identify the building as a polling place.

Source: SL 2007, ch 79, § 1.



§ 12-14-15 Change in precinct boundary or polling place.

12-14-15. Change in precinct boundary or polling place. No precinct boundary or polling place may be changed after the publication of the first notice of election is published as provided in § 12-12-1. If a designated polling place is destroyed or becomes otherwise physically unusable as a polling place after the first notice of election is published, the county auditor shall recommend a new polling place to be approved by the board of county commissioners. The approval of the new polling place may be made by the board of county commissioners during a conference call meeting.

Notice of the new polling place shall be conspicuously posted at the old polling place location. The county auditor shall also provide notice through the local print and broadcast media. The notice shall be sufficient to reasonably inform the affected voters of the change in polling place location or the county auditor shall mail a notice, if possible, no later than three days prior to the election, to each registered voter assigned to the affected polling place.

Source: SL 2007, ch 73, § 1.



§ 12-14-16 Campaign signs at nonpublicly-owned polling place.

12-14-16. Campaign signs at nonpublicly-owned polling place. If any nonpublicly-owned building is used as a polling place, the building owner may designate whether campaign signs will be allowed on the building's premises outside the area defined in § 12-18-3 on election day. If campaign signs are allowed, the building owner may not prohibit signs from any particular campaign.

Source: SL 2007, ch 73, § 2.



§ 12-14-17 Vote centers.

12-14-17. Vote centers. Notwithstanding any other provision of law, any jurisdiction may conduct an election using vote centers pursuant to the provisions of this section. The election shall be conducted in conformance with all applicable election laws and rules with the following exceptions:

(1) The jurisdiction may use vote centers that allow the voters in the jurisdiction to vote at any one of the vote centers in lieu of establishing precincts and wards for the election;

(2) Any person who is registered to vote and living in the jurisdiction may be appointed as a polling place superintendent or deputy to any of the vote centers;

(3) Secure, encrypted electronic pollbooks shall be used in lieu of paper registration books;

(4) The secretary of state shall prescribe the form of the ballot to be used at vote centers until the State Board of Elections promulgates rules pursuant to subdivision 12-1-9(2);

(5) The entire jurisdiction is designated as one voting precinct for this election; and

(6) The jurisdiction shall submit a plan for approval to the secretary of state. The Board of Elections shall promulgate rules pursuant to chapter 1-26 concerning the plan by July 1, 2013.
Source: SL 2012, ch 84, § 1, eff. Feb. 23, 2012.






Chapter 15 - Precinct Election Officials

§ 12-15-1 Appointment by county auditor of precinct election officials--Namessubmitted by parties.

12-15-1. Appointment by county auditor of precinct election officials--Names submitted by parties. The county auditor shall, not less than twenty days before any election, appoint a precinct superintendent and two precinct deputies who shall constitute the precinct election board and a precinct superintendent and two precinct deputies of the counting board if the board is appointed pursuant to § 12-15-14 or 12-15-14.1 for each of the voting precincts or vote centers of the county. Additional precinct deputies may be appointed in increments of two. The county auditor shall make the appointments from lists of names submitted by the county central committee of each party. If the county auditor fails to receive the list at least forty-five days prior to an election, the county auditor shall make the appointments.

Source: SDC 1939, §§ 16.1001, 16.1005; SL 1961, ch 98; SDCL § 12-18-1; SL 1972, ch 82, § 6; SL 1972, ch 85, § 1; SL 1974, ch 118, § 64; SL 1975, ch 119, § 1; SL 1976, ch 105, § 32; SL 1977, ch 68, § 9; SL 1983, ch 108, § 2; SL 1985, ch 111, § 1; SL 1987, ch 123; SL 1989, ch 129; SL 1993, ch 112, § 1; SL 1993, ch 118, § 1; SL 1999, ch 69, § 3; SL 2012, ch 84, § 2, eff. Feb. 23, 2012.



§ 12-15-1.1 , 12-15-1.2. Repealed.

12-15-1.1, 12-15-1.2. Repealed by SL 1985, ch 111, §§ 3, 4.



§ 12-15-1.3 Precinct assistant--Appointment--Duties.

12-15-1.3. Precinct assistant--Appointment--Duties. In addition to the precinct election board, the person in charge of the election may appoint a person to be designated as the precinct assistant. The precinct superintendent shall prescribe the duties and conduct of the precinct assistant. The precinct assistant may not perform any of the duties of the precinct superintendent or precinct deputies unless specified by statute. The precinct assistant may assist with setting up the polling place, directing voters to the proper election board, and providing instruction on the use of the electronic ballot marking system.

Source: SL 2006, ch 70, § 5.



§ 12-15-2 Precinct superintendent and precinct deputy to be registered voters andresidents of precinct.

12-15-2. Precinct superintendent and precinct deputy to be registered voters and residents of precinct. Any precinct superintendent or precinct deputy appointed under the provisions of § 12-15-1 shall be a registered voter and a resident of the precinct for which the person is appointed. If, by the time prescribed in § 12-15-1, a sufficient number of members of the precinct election board are unable to be appointed, a vacancy may be filled by appointing any registered voter of the county in which the precinct is located provided the voter meets the party distribution required by § 12-15-3.

Source: SDC 1939, § 16.1002; SL 1939, ch 79; SL 1976, ch 105, § 33; SL 1984, ch 108, § 1; SL 1993, ch 112, § 2; SL 1999, ch 69, § 4.



§ 12-15-2.1 Precinct superintendent and precinct deputy prohibited to serve as pollwatchers.

12-15-2.1. Precinct superintendent and precinct deputy prohibited to serve as poll watchers. No person appointed as a precinct superintendent or precinct deputy may serve as a poll watcher at that election.

Source: SL 1984, ch 109, § 1; SL 1999, ch 69, § 5.



§ 12-15-3 Distribution of precinct officials among parties--Superintendent frommajority party--Eligible appointees when list not provided.

12-15-3. Distribution of precinct officials among parties--Superintendent from majority party--Eligible appointees when list not provided. In the appointment of the members of the precinct election board and of the counting board pursuant to this chapter, if three or more parties have candidates on the official ballot, one precinct deputy shall be appointed from each party whose candidate for Governor in the last gubernatorial election had at least fifteen percent of the votes as shown by the precinct returns. If two parties have candidates on such ballots, the members of the precinct election board shall be selected from each party and the party receiving a majority of the votes cast for Governor in the election precinct at the last preceding gubernatorial election shall have a majority of the members of the precinct election board. The precinct superintendent shall belong to the party whose candidate received the most votes for Governor in the last gubernatorial election in that precinct. If a precinct has been created since the last election, the precinct superintendent shall belong to the party which received the most votes for Governor in the county in the last gubernatorial election. If no list is provided by a party's county central committee pursuant to § 12-15-1, any registered voter who is not affiliated with a party as provided in this section may be chosen as a precinct election board member for the party which did not submit the list within time frame specified in § 12-15-1.

Source: SDC 1939, § 16.1002; SL 1939, ch 79; SL 1975, ch 119, § 2; SL 1976, ch 105, § 34; SL 1993, ch 118, § 2; SL 1999, ch 69, § 6; SL 2000, ch 72, § 1.



§ 12-15-4 Repealed.

12-15-4. Repealed by SL 1975, ch 119, § 22.



§ 12-15-5 Repealed.

12-15-5. Repealed by SL 1993, ch 112, § 3.



§ 12-15-6 Repealed.

12-15-6. Repealed by SL 1974, ch 118, § 200.



§ 12-15-7 Meetings of precinct officials for instruction on laws and duties--Compensation for attendance.

12-15-7. Meetings of precinct officials for instruction on laws and duties--Compensation for attendance. Prior to each general or primary election, each county auditor, assisted by the state's attorney, shall call together the superintendents from each of the precincts in the county, and any precinct deputy as the county auditor may deem appropriate, at some convenient time and place and instruct them on the election laws and the duties of the precinct superintendent and precinct deputies. Any person who is called to the meeting and who attends the meeting shall be paid a fee fixed by the board of county commissioners of not less than five dollars for attending the meeting.

Source: SL 1955, ch 59, §§ 1, 2; SDC Supp 1960, § 16.1013; SL 1961, ch 99, § 1; SL 1974, ch 118, § 65; SL 1975, ch 119, § 4; SL 1976, ch 105, § 36; SL 1990, ch 106; SL 1993, ch 118, § 3; SL 1999, ch 69, § 7.



§ 12-15-8 Repealed.

12-15-8. Repealed by SL 1974, ch 118, § 200.



§ 12-15-9 Oath of precinct officials--Entry in pollbook--Violation of oath asmisdemeanor.

12-15-9. Oath of precinct officials--Entry in pollbook--Violation of oath as misdemeanor. Before performing election day duties, each precinct superintendent, precinct deputy, and precinct assistant of the election and counting boards shall severally take an oath in the following form:

I, A.B., do solemnly swear (or affirm) that I will perform the duties of precinct superintendent (or precinct deputy or precinct assistant) according to law and the best of my ability and that I will studiously endeavor to prevent fraud, deceit, and abuse and that I will act in an impartial manner in conducting the election about to be held.

The members of the precinct election board may administer the oath to each other. The person administering the oaths shall cause an entry thereof to be made and signed by the person and prefixed to the pollbook. A violation of this oath is a Class 1 misdemeanor.

Source: SDC 1939, §§ 16.0221, 16.1004; SDCL, § 12-6-22; SL 1975, ch 119, § 5; SL 1993, ch 118, § 4; SL 1999, ch 69, § 8; SL 2004, ch 108, § 1; SL 2006, ch 70, § 6.



§ 12-15-10 Replacement of precinct superintendent or precinct deputy failing to take oathor to serve.

12-15-10. Replacement of precinct superintendent or precinct deputy failing to take oath or to serve. If any person appointed as precinct superintendent or precinct deputy neglects or refuses to be sworn or to act as such, the position of the person shall be filled by the voters of the precinct present at the polling place when it opens, from the different political parties, as provided in this chapter. The person so elected to fill the vacancy is vested with the same power for that election, as if regularly appointed.

Source: SDC 1939, § 16.1007; SL 1974, ch 118, § 66; SL 1975, ch 119, § 6; SL 1976, ch 105, § 37; SL 1993, ch 118, § 5; SL 1999, ch 69, § 9.



§ 12-15-11 Fee paid precinct superintendent and precinct deputy--Mileage for returningpollbooks and ballot boxes.

12-15-11. Fee paid precinct superintendent and precinct deputy--Mileage for returning pollbooks and ballot boxes. Each precinct superintendent and precinct deputy shall receive a fee to be established annually by resolution of the board of county commissioners at its first regular meeting each year. The person delivering the pollbooks and ballot boxes to the proper authority at the county seat shall receive the county rate for mileage as established pursuant to § 7-7-24, for miles necessarily traveled in going to and returning from making the delivery.

Source: SDC 1939, § 16.1710; SL 1943, ch 74; SL 1947, ch 85, § 1; SL 1955, ch 54, § 6; SL 1959, ch 99, § 17; SDC Supp 1960, § 16.2217; SL 1963, ch 117, § 3; SL 1965, ch 89; SL 1965, ch 92; SL 1967, ch 74; SDCL, §§ 12-15-12, 12-15-16; SL 1968, ch 85; SL 1969, ch 84; SL 1974, ch 118, § 67; SL 1976, ch 105, § 38; SL 1987, ch 124, § 1; SL 1993, ch 118, § 6; SL 1999, ch 69, § 10.



§ 12-15-12 Repealed.

12-15-12. Repealed by SL 1974, ch 118, § 200.



§ 12-15-13 Certification of fee of precinct superintendent and precinct deputy--Order forpayment from treasury.

12-15-13. Certification of fee of precinct superintendent and precinct deputy--Order for payment from treasury. The county auditor shall, on the receipt of the returns of any primary, general, or special election make out a certificate stating the fee that each precinct superintendent and precinct deputy is entitled. The county auditor shall submit the certificate to the board of county commissioners at its next session. The board shall order the fee to be paid out of the county treasury.

Source: SDC 1939, § 16.1710; SL 1943, ch 74; SL 1947, ch 85, § 1; SL 1955, ch 54, § 6; SL 1976, ch 105, § 39; SL 1987, ch 124, § 2; SL 1993, ch 118, § 7; SL 1999, ch 69, § 11.



§ 12-15-14 Counting boards in large paper ballot precincts--Duties.

12-15-14. Counting boards in large paper ballot precincts--Duties. In each election precinct in which the number of ballots to be voted on paper ballots, including absentee ballots, has in prior general elections exceeded three hundred voters, the auditor shall appoint a precinct counting board to be composed of five precinct deputies, one of whom shall be superintendent, who shall count the ballots cast in the general election under the direction of the superintendent of the counting board.

Source: SL 1963, ch 117, §§ 1, 2; SDCL, § 12-15-15; SL 1970, ch 90; SL 1972, ch 86; SL 1974, ch 118, § 68; SL 1975, ch 119, § 7; SL 1976, ch 105, § 40; SL 1993, ch 118, § 8; SL 1999, ch 69, § 12.



§ 12-15-14.1 Counting boards in smaller precincts to avoid unreasonable delay.

12-15-14.1. Counting boards in smaller precincts to avoid unreasonable delay. Notwithstanding § 12-15-14, the county auditor may appoint counting boards in those precincts where the number of ballots to be voted on paper ballots, including absentee ballots, has in prior elections unreasonably delayed the completion of the ballot count even though the total number of ballots cast in prior elections did not exceed three hundred voters.

Source: SL 1975, ch 119, § 8; SL 1976, ch 105, § 41; SL 1993, ch 118, § 9.



§ 12-15-14.2 Repealed.

12-15-14.2. Repealed by SL 1996, ch 94, § 5.



§ 12-15-14.3 Certain relatives of candidates prohibited from serving on election andcounting boards.

12-15-14.3. Certain relatives of candidates prohibited from serving on election and counting boards. No person may serve on an election or counting board who is a candidate or related by blood or marriage within the second degree to a candidate who is on the ballot in that precinct.

Source: SL 1991, ch 120; SL 1993, ch 118, § 11.



§ 12-15-15 , 12-15-16. Repealed.

12-15-15, 12-15-16. Repealed by SL 1974, ch 118, § 200.






Chapter 16 - Ballots And Election Supplies

§ 12-16-1 Printed ballots to be provided--Candidates listed--Sample ballots--Submittedquestions.

12-16-1. Printed ballots to be provided--Candidates listed--Sample ballots--Submitted questions. The county auditor shall provide printed ballots for each election in which the voters of the entire county participate. Except as provided in § 12-6-9, printed ballots for a primary election shall contain the name of each candidate who has filed for nomination and is approved. The printed ballots for the election of officers shall contain the name of each candidate whose nomination has been certified or filed with the county auditor in the manner provided by law unless the candidate is deemed elected by having no opposition. The names of the candidates shall appear on the ballot exactly as listed in the declaration of candidacy of the candidates' nominating petitions. Sample ballots shall be printed on paper of a different color from the official ballot but in the same form. The sample ballots and official ballots shall be printed and in the possession of the county auditor not later than forty-eight days prior to a primary or general election. The county auditor shall also prepare the necessary ballots if any question is required to be submitted to the voters of the county. Ballots for general elections shall be of the style and form prescribed in §§ 12-16-2 to 12-16-11, inclusive.

Source: SL 1897, ch 60, § 13; SL 1901, ch 119, § 1; RPolC 1903, §§ 1886, 1892; SL 1909, ch 144; SL 1913, ch 198; SL 1915, ch 186, § 1; RC 1919, §§ 7236, 7241; SL 1925, ch 160; SL 1935, ch 107, § 2; SDC 1939, §§ 16.1101, 16.1105(4); SL 1944 (SS), ch 2, § 4; SL 1953, ch 75, § 3; SL 1955, ch 55, § 2; SL 1957, ch 84, § 2; SL 1959, ch 95; SDC Supp 1960, § 16.0613; SL 1963, ch 112; SL 1965, ch 88; SDCL § 12-19-26; SL 1971, ch 87, § 4; SL 1972, ch 82, § 4; SL 1974, ch 118, § 69; SL 1979, ch 97, § 5; SL 1981, ch 124; SL 1985, ch 112, § 1; SL 1987, ch 125; SL 2010, ch 74, § 13; SL 2011, ch 79, § 1; SL 2013, ch 66, § 1.



§ 12-16-1.1 Automatic election of unopposed candidate--Certificate of election.

12-16-1.1. Automatic election of unopposed candidate--Certificate of election. Any candidate who has been duly nominated to an elective office except State Legislature, political or nonpolitical, having no opposing candidate at the general election shall automatically be elected and the county auditor or secretary of state, as the case may be, shall, following the official canvass, issue a certificate of election to such candidate and his name shall not be printed on the general election ballot.

Source: SL 1971, ch 82, § 1; SL 1979, ch 98, § 3.



§ 12-16-1.2 Repealed.

12-16-1.2. Repealed by SL 1997, ch 80, § 1.



§ 12-16-2 Paper and printing specifications--Columns for parties and independentcandidates--Automatic tabulating systems.

12-16-2. Paper and printing specifications--Columns for parties and independent candidates--Automatic tabulating systems. All official ballots shall be printed on good quality bond paper, in black ink, and in the English language. The names of candidates for each office shall be printed in large type under the designation of the party for which the nomination is made, so that all the names of candidates for each party are in separate columns, the names of candidates for each office are directly opposite each other, and the names of all independent candidates occupy a separate column under the heading, independent candidates. In precincts using automatic tabulating systems, the ballot information, whether placed on the ballot or on the marking device, shall, as far as practicable, be in the order or arrangement provided for paper ballots except that such information may be in vertical or horizontal rows, or on a number of separate pages. No individual race or ballot question may be divided between pages. One ballot card may be used for recording a voter's vote on all races and measures.

Source: SDC 1939, § 16.1105 (1); SL 1974, ch 118, § 70; SL 1977, ch 109, § 2; SL 1994, ch 110, § 1; SL 1997, ch 81, § 1; SL 2007, ch 76, § 3.



§ 12-16-2.1 Colors for ballots.

12-16-2.1. Colors for ballots. The State Board of Elections shall, by rule adopted pursuant to chapter 1-26, establish the color for sample and official ballots and of ballots to be voted in all elections so as to differentiate between the political, nonpolitical, party, and ballot question ballots. In primary elections, a separate ballot label booklet, marking device, and voting booth shall be used for each political party holding a primary.

Source: SL 1929, ch 118, § 12; SDC 1939, § 16.0218; SL 1961, ch 93, § 2; SDCL, § 12-6-15; SL 1971, ch 91; SL 1974, ch 118, § 71; SL 1993, ch 118, § 12; SL 1994, ch 110, § 2.



§ 12-16-3 Repealed.

12-16-3. Repealed by SL 1984, ch 107, § 1B.



§ 12-16-3.1 Order of party columns.

12-16-3.1. Order of party columns. If more than one political party qualifies for the general election, the position of each party's candidates on the ballot shall be determined by drawing of lots by the secretary of state at the same time and in the same manner as prescribed for candidates in § 12-16-8. Representatives of the parties may be present when the arrangement is determined. On paper ballots, the first party name drawn shall be placed in the left-hand column, the second party name drawn shall be placed in the next column, and each succeeding party name drawn shall be placed on the ballot in the order drawn. On direct recording electronic screens, on electronic ballot marking system screens, and on optical scan ballots, the candidate names shall appear in the order in which their party name was drawn.

Source: SL 1984, ch 107, § 2; SL 1994, ch 110, § 3; SL 1997, ch 81, § 2; SL 2005, ch 92, § 1.



§ 12-16-4 Repealed.

12-16-4. Repealed by SL 1976, ch 105, § 84.



§ 12-16-5 Order of offices placed on ballot.

12-16-5. Order of offices placed on ballot. The names of the candidates shall be placed upon the ballot in the following order: presidential electors, if any, United States Senator, if any, Representatives in Congress, state officials, legislative, and county candidates.

Source: SL 1925, ch 160; SL 1929, ch 116, § 1; SDC 1939, § 16.1105 (3).



§ 12-16-6 Presidential and vice-presidential candidates listed--Single square to vote forelectors.

12-16-6. Presidential and vice-presidential candidates listed--Single square to vote for electors. The group of presidential electors in each column shall be preceded by the surnames of the respective candidates for President and vice president for whom they are pledged; as for instance, "* Coolidge and Dawes electors," "* Davis and Bryan electors," etc., which shall be printed conspicuously and be preceded by a square as above indicated.

Source: SL 1925, ch 160; SDC 1939, § 16.1105 (2); SL 1964, ch 60, § 1; SL 1976, ch 105, § 43.



§ 12-16-7 Number stated where more than one to be chosen--More than one independentcandidate.

12-16-7. Number stated where more than one to be chosen--More than one independent candidate. If more than one candidate is to be nominated or elected to the same office the ballot shall so state, as for instance, "For state senator, any two to be elected." In the independent column if there is more than one candidate for a single office the ballot shall so state, as for instance, "For United States Senator, one to be elected."

Source: SL 1925, ch 160; SDC 1939, § 16.1105 (2); SL 1964, ch 60, § 1; SL 1974, ch 118, § 72.



§ 12-16-8 Order of listing candidates for same office in same column.

12-16-8. Order of listing candidates for same office in same column. If there is more than one candidate seeking nomination or election for the same office in any column, the names of candidates for that office shall be arranged by lot, under the supervision of the election official in whose office the candidates' nominations were filed. Each candidate has the right to be present or represented when the arrangement is being determined.

Source: SDC 1939, § 16.1105 (1); SL 1974, ch 118, § 73; SL 1999, ch 74, § 1.



§ 12-16-9 Form for official ballot at general election.

12-16-9. Form for official ballot at general election. The form of the official general election ballot shall be prescribed by the State Board of Elections in accordance with other provisions of the law.

Source: SL 1925, ch 160; SL 1929, ch 116, § 2; SDC 1939, § 16.1105 (5); SL 1964, ch 60, § 2; SL 1974, ch 118, § 74; SL 1976, ch 105, § 44.



§ 12-16-10 Election of two or more candidates to same office--Official ballot.

12-16-10. Election of two or more candidates to same office--Official ballot. If two or more members of the State House of Representatives or the county commission are to be elected at large from a county, that portion of the official ballot shall also be prescribed, in accordance with § 12-16-8, by the State Board of Elections.

Source: SDC 1939, § 16.1105 as added by SL 1964, ch 60, § 2; SL 1972, ch 87; SL 1976, ch 105, § 45; SL 1985, ch 112, § 2.



§ 12-16-11 Separate nonpolitical judiciary ballot.

12-16-11. Separate nonpolitical judiciary ballot. At each general election when judicial officers are elected, there shall be a separate ballot entitled "nonpolitical judiciary ballot" which shall be prescribed by the State Board of Elections.

Source: SL 1921, ch 224, § 7; SDC 1939, § 16.1105 (6); SL 1971, ch 92, § 1; SL 1974, ch 118, § 75; SL 1976, ch 105, § 46.



§ 12-16-12 , 12-16-13. Repealed.

12-16-12, 12-16-13. Repealed by SL 1974, ch 118, § 200.



§ 12-16-14 Affidavit for correction of errors in ballot--Circuit court order--Patent errorscorrected without order.

12-16-14. Affidavit for correction of errors in ballot--Circuit court order--Patent errors corrected without order. Whenever it shall appear by affidavit that an error has occurred in the publication of the names or descriptions of the candidates nominated for office or in the printing of any sample or official ballots, the judge of the circuit court, upon application of any voter, shall by an order require the county auditor or other officer charged with the duty of preparing ballots to correct such error or to show cause at such time and place as under the circumstances he may deem necessary why such error should not be corrected. The county auditor or such other officer shall, upon his own motion, correct without delay any patent error in ballots which he may discover or which shall be brought to his attention.

Source: SL 1897, ch 60, § 16; RPolC 1903, § 1889; RC 1919, § 7238; SDC 1939, § 16.1102; SL 1974, ch 118, § 76.



§ 12-16-15 Posting of sample ballots.

12-16-15. Posting of sample ballots. The county auditor shall post sample ballots in a manner that can be plainly seen and read by the public.

Source: SDC 1939, §§ 16.1101, 16.1304; SL 1959, ch 96; SL 1963, ch 112; SDCL, § 12-13-13; SL 1974, ch 118, § 77; SL 1997, ch 79, § 2.



§ 12-16-16 Publication of facsimile ballots--Time for publication.

12-16-16. Publication of facsimile ballots--Time for publication. The county auditor shall publish, in each official newspaper of the county, facsimiles of the official ballots of each election in which the voters of the entire county participate. The facsimile shall be published once in each legal newspaper in the calendar week prior to each election.

Source: SDC 1939, § 16.1101 as added by SL 1963, ch 112; SDCL, § 12-13-14; SL 1972, ch 82, § 5; SL 1974, ch 118, § 78; SL 1979, ch 100, § 3; SL 1982, ch 28, § 45; SL 1982, ch 126, § 3; SL 1991, ch 121, § 1; SL 1997, ch 79, § 3; SL 2003, ch 43, § 2; SL 2006, ch 69, § 1.



§ 12-16-16.1 Publication of facsimile ballots by counties using same legal newspaper.

12-16-16.1. Publication of facsimile ballots by counties using same legal newspaper. If two or more counties use the same legal newspaper and use the same type of ballot, that portion of the ballot which each county votes on in common may have its facsimile published once. If a portion of the ballot is not voted on in common, a facsimile of that portion of the ballot may be published simultaneously but separate from the common portion of the ballot and shall contain a description of who will vote on that portion of the ballot.

Source: SL 1991, ch 121, § 2.



§ 12-16-16.2 Publication of facsimile ballots--Compensation of newspapers.

12-16-16.2. Publication of facsimile ballots--Compensation of newspapers. This section applies when a facsimile ballot is published. The newspaper shall be compensated for publication of the facsimile ballot at the same rate as the general display rate or the qualifying contract rate, whichever is less, for the newspaper. The published facsimile may be reduced in size proportionately up to fifty percent but in no case may the ballot wording be in a type less than eight point. If a portion of a candidate ballot is not voted on in the entire county, a facsimile of that portion of the ballot may be published simultaneously but separate from the candidate ballot and shall contain a description of who will vote on that portion of the ballot. If at least fifty percent of a ballot is blank, the blank portion does not need to be printed.

Source: SL 2006, ch 69, § 2.



§ 12-16-17 Number of official and sample ballots provided to precincts--Reserve supplyretained and delivered on request--Samples or photocopies used in emergency.

12-16-17. Number of official and sample ballots provided to precincts--Reserve supply retained and delivered on request--Samples or photocopies used in emergency. The county auditor shall provide official and sample ballots to each precinct in the county. The quantity provided for a primary election shall be at least ten percent more than the number of votes cast for the gubernatorial candidate of the respective parties in the preceding gubernatorial primary election. The quantity provided for a general election shall be at least ten percent more than the number of votes cast for all candidates for Governor as shown by the returns of the last preceding gubernatorial election. The county auditor shall also provide and retain in that office an ample supply of all official ballots, and if at any time before or during an election, an additional supply for any precinct shall be requested by the precinct superintendent, the county auditor shall immediately cause to be delivered, to the precinct superintendent, a supply of extra official ballots. If the supply of official ballots has been completely exhausted, the county auditor may make emergency substitution by delivering or authorizing the use of sample ballots or photocopies of the official ballot. The election board shall account for any sample ballots or photocopies authorized to be used.

Source: SDC 1939, §§ 16.0218, 16.1101; SL 1959, ch 91; SL 1959, ch 95; SL 1961, ch 93, § 2; SL 1963, ch 112; SDCL, § 12-6-17; SL 1972, ch 82, §§ 1, 5; SL 1974, ch 118, § 79; SL 1976, ch 105, § 47; SL 1999, ch 69, § 13.



§ 12-16-18 Delivery of ballots to precinct superintendents--Packaging and marking--Receipts.

12-16-18. Delivery of ballots to precinct superintendents--Packaging and marking--Receipts. The county auditor shall, not later than the opening of the polls on the day of the election, cause to be delivered to the superintendent of election of each precinct the proper number of ballots provided for the use of the voters of such precinct at such election. The same shall be delivered in sealed packages, with marks on the outside of each package clearly stating the polling place for which it is intended, together with the number of ballots enclosed. Receipts for ballots, showing the number delivered, shall be given by the superintendent of election, which receipts shall at once be forwarded to the county auditor.

Source: SL 1897, ch 60, § 17; RPolC 1903, § 1890; RC 1919, § 7239; SL 1929, ch 118, § 25; SL 1931, ch 143, § 1; SDC 1939, §§ 16.0219, 16.1103; SL 1961, ch 100; SDCL, § 12-6-20; SL 1972, ch 82, § 2; SL 1974, ch 118, § 80.



§ 12-16-19 Delivery of ballots and supplies at instruction meeting--Sheriff to receive inabsence of precinct superintendent or precinct deputy.

12-16-19. Delivery of ballots and supplies at instruction meeting--Sheriff to receive in absence of precinct superintendent or precinct deputy. The ballots, together with all other election supplies may be delivered to the precinct superintendent or precinct deputy for each precinct at the time the precinct superintendent and precinct deputies are called together to receive instructions pursuant to § 12-15-7. If any precinct superintendent or precinct deputy from that precinct is not present to receive instructions, the ballots, election supplies, and the ballot boxes for the precinct shall be delivered to the sheriff for delivery to the precinct superintendent.

Source: SDC 1939, § 16.1103; SL 1961, ch 100; SL 1974, ch 118, § 81; SL 1999, ch 69, § 14.



§ 12-16-20 Delivery of unbroken package to election board--Receipts.

12-16-20. Delivery of unbroken package to election board--Receipts. The precinct superintendent or precinct deputy receiving the package of ballots shall at the opening of the polls on election day cause the same to be delivered with the seal unbroken to the election board of the election precinct. The precinct superintendent or precinct deputy shall receive a receipt from a member of the precinct board and shall return the receipt to the county auditor with the election returns.

Source: SDC 1939, § 16.1103; SL 1961, ch 100; SL 1999, ch 69, § 15.



§ 12-16-21 Replacement of ballots lost, stolen, or not delivered--Additional ballots.

12-16-21. Replacement of ballots lost, stolen, or not delivered--Additional ballots. In case the ballots to be furnished to any precinct are, for any reason, not duly delivered or received, or if the delivery has been exhausted, destroyed, or stolen, the precinct superintendent shall immediately procure from the county auditor replacement ballots.

Source: SDC 1939, § 16.1104; SL 1974, ch 118, § 82; SL 1999, ch 69, § 16.



§ 12-16-22 Repealed.

12-16-22. Repealed by SL 1974, ch 118, § 200.



§ 12-16-23 Voting rights notices and instructions.

12-16-23. Voting rights notices and instructions. The county auditor shall cause to be printed, in large type on cards in the English language, voting rights notices and instructions for the guidance of voters in preparing their ballots in the form as prescribed by the State Board of Elections and deliver the cards with the ballots in sufficient numbers to meet the requirements of § 12-16-25.

Source: SL 1897, ch 60, § 34; RPolC 1903, § 1894; RC 1919, § 7243; SDC 1939, § 16.1107; SL 1974, ch 118, § 83; SL 2011, ch 80, § 1.



§ 12-16-24 Repealed.

12-16-24. Repealed by SL 1974, ch 118, § 200.



§ 12-16-25 Posting of instruction cards and posters in polling place.

12-16-25. Posting of instruction cards and posters in polling place. A member of the precinct election board may post no less than one of the instruction cards in each booth or compartment provided for the voting of ballots and not less than two of the instruction posters elsewhere in and about the polling place upon the day of election.

Source: SDC 1939, § 16.1107; SL 1999, ch 69, § 17; SL 2006, ch 28, § 2.



§ 12-16-26 Construction of ballot boxes--Openings.

12-16-26. Construction of ballot boxes--Openings. Ballot boxes shall be so constructed to preclude the removal of any material therefrom except by means of an opening which may be secured in the closed position by means of a metal seal which will preclude opening of the box without the destruction of the seal; materials used in the construction of ballot boxes shall be such that they will prevent tampering with or mutilation of ballots within them. There shall be a second opening in each such ballot box, at the top when the box is upright, not larger than is sufficient to admit a single closed ballot to be inserted therein at one time.

Source: SL 1963, ch 118; SL 1963, ch 119; SDCL, § 12-16-27; SL 1974, ch 118, § 84.



§ 12-16-27 Repealed.

12-16-27. Repealed by SL 1974, ch 118, § 200.



§ 12-16-28 Pollbooks provided--Form.

12-16-28. Pollbooks provided--Form. The person in charge of an election shall provide paper ballot precincts with a pollbook in the form prescribed by the State Board of Elections for each election precinct for the purposes of § 12-18-5.

Source: PolC 1877, ch 27, § 46; CL 1887, § 1485; RPolC 1903, § 1895; RC 1919, § 7244; SL 1931, ch 143, § 2; SDC 1939, § 16.1108; SL 1974, ch 118, § 85; SL 1993, ch 113, § 1.



§ 12-16-29 Repealed.

12-16-29. Repealed by SL 1974, ch 118, § 200.



§ 12-16-30 Official stamp for ballots--Delivery of stamp and supplies.

12-16-30. Official stamp for ballots--Delivery of stamp and supplies. Before opening the polls the county auditor or officer charged with the conduct of a local election shall deliver to the precinct superintendent of each precinct within the county, for use at the polling place of the precinct, a rubber stamp. The stamp shall contain the words, official ballot, the name or number of the election precinct, the name of the jurisdiction holding the election, and the date of the election. The date may be omitted if it is pre-printed on all ballots for the election. The stamp and other supplies for the election shall be delivered and receipted for by a member of the precinct election board in the manner and at the time as provided in this chapter for the delivery and receipt of packages of ballots.

Source: SDC 1939, § 16.1106; SL 1974, ch 118, § 86; SL 1998, ch 82, § 1; SL 1999, ch 69, § 18.



§ 12-16-31 Repealed.

12-16-31. Repealed by SL 1974, ch 118, § 200.



§ 12-16-32 Separate tally sheets provided.

12-16-32. Separate tally sheets provided. A separate tally sheet shall be provided for computing the votes for candidates of each political party, for independent candidates, and for judicial offices, and for all constitutional amendments, referred laws and initiated measures submitted to the voters at such elections as they appear on separate ballots.

Source: SDC 1939, § 16.1109 as added by SL 1961, ch 101, § 1; SL 1974, ch 118, § 87.



§ 12-16-33 Repealed.

12-16-33. Repealed by SL 1974, ch 118, § 200.



§ 12-16-34 Rules and columns on tally sheets.

12-16-34. Rules and columns on tally sheets. The tally sheets in the area for tallying votes cast shall be ruled by horizontal and perpendicular lines so as to form squares of suitable size to contain five tally marks each, four of which may be upright and the fifth crossing the same at an oblique angle, every fifth perpendicular line in the ruling to be red, so that five squares for tally marks are contained between each two red lines. In a perpendicular column at the left margin of each tally sheet, there shall be left sufficient space so that there may be printed or written in ink in plain and legible manner the names of all candidates and all questions submitted to the voters at the election, in the same order that they are arranged upon the official ballots used in such election. At the extreme right margin of the tally sheet there shall be a perpendicular column labeled as follows: "Total Votes."

Source: SDC 1939, § 16.1109; SL 1961, ch 101, § 1; SL 1997, ch 81, § 3.



§ 12-16-35 Listing of candidates and submitted questions on tally sheets.

12-16-35. Listing of candidates and submitted questions on tally sheets. The names of candidates and all questions submitted to the voters shall be listed in the perpendicular column at the left of the tally sheet as required by § 12-16-34.

Source: SDC 1939, § 16.1109 as added by SL 1961, ch 101, § 1.



§ 12-16-36 Space for tally marks and vote totals on tally sheets.

12-16-36. Space for tally marks and vote totals on tally sheets. There shall be at the right of each name or question in one or two horizontal lines a sufficient number of squares for the tally marks as provided in § 12-16-34, on the tally sheets for each precinct, to contain the tally marks for one-third more votes than were cast in the precinct at the last preceding general election, not exceeding six hundred in any case. There shall be sufficient spaces at the right of the squares on the tally sheet so that a member of the precinct election board may write out the total number of votes tallied for the candidate or question.

Source: SDC 1939, § 16.1109; SL 1961, ch 101, § 1; SL 1997, ch 81, § 4; SL 1999, ch 69, § 19.



§ 12-16-37 Space for tallying votes on submitted questions.

12-16-37. Space for tallying votes on submitted questions. There shall be sufficient spaces at the right of the squares on each tally sheet used for questions submitted to the voters to tally in full the total number of votes tallied for each question voted upon.

Source: SL 1893, ch 82, § 1; RPolC 1903, § 1896; RC 1919, § 7245; SDC 1939, § 16.1109; SL 1961, ch 101, § 1.



§ 12-16-38 Tallying and marking of votes--Entry of total votes.

12-16-38. Tallying and marking of votes--Entry of total votes. After the tallying and marking in the tally sheet of the votes for each candidate, the number of votes so tallied for each candidate shall be counted, and the numerical result shall be placed in the column opposite the candidate's name.

Source: SDC 1939, § 16.1109 as added by SL 1961, ch 101, § 1; SL 1997, ch 81, § 5.



§ 12-16-39 Tally sheets for candidates and submitted questions.

12-16-39. Tally sheets for candidates and submitted questions. The tally sheets for candidates for public office and submitted questions shall be prescribed by the State Board of Elections.

Source: SL 1893, ch 82, § 3; RPolC 1903, § 1898; RC 1919, § 7246; SDC 1939, § 16.1109; SL 1961, ch 101, § 1; SL 1976, ch 105, § 48.



§ 12-16-40 Repealed.

12-16-40. Repealed by SL 1976, ch 105, § 84.



§ 12-16-41 Tally lists govern over certificate.

12-16-41. Tally lists govern over certificate. In any case in which the certificate of the members of the precinct election board as to the number of votes cast for any candidate or in favor of or against any question submitted to the voters may not agree with the votes as shown by the tally list, the canvassing board to which the returns are made shall take as correct the number of votes shown by the tally list rather than the certificate.

Source: SDC 1939, § 16.1109; SL 1961, ch 101, § 1; SL 1974, ch 118, § 88; SL 1999, ch 69, § 20.






Chapter 17 - Voting Machines [Repealed]

§ 12-17-1 to 12-17-4. Repealed.

12-17-1 to 12-17-4. Repealed by SL 1996, ch 94, §§ 6 to 9.



§ 12-17-5 Repealed.

12-17-5. Repealed by SL 1974, ch 118, § 200.



§ 12-17-6 to 12-17-19. Repealed.

12-17-6 to 12-17-19. Repealed by SL 1996, ch 94, §§ 10 to 24.






Chapter 17A - Electronic Voting Systems [Repealed]

CHAPTER 12-17A

ELECTRONIC VOTING SYSTEMS [REPEALED]

[Repealed by SL 1994, ch. 110, § 22]



Chapter 17B - Automatic Tabulating Systems

§ 12-17B-1 Definition of terms.

12-17B-1. Definition of terms. Terms used in this chapter mean:

(1) "Automatic tabulating equipment," the apparatus necessary to automatically examine and count votes as designated on ballots or entered directly into a computer by means of a touch screen or other data entry device and data processing machines which can be used for counting these votes and tabulating results;

(2) "Ballot," paper ballots containing the names of candidates and statements of measures to be voted on;

(3) "Counting location," any location selected by the person in charge of the election for the counting of votes cast in an election. A counting location shall be within the territorial jurisdiction of such person unless there is no suitable tabulating equipment available within the jurisdiction. However, in any event, all counting locations shall be within this state;

(4) "Direct recording electronic," a voting system which records votes by means of a ballot display provided by electro-optical devices that can be actuated by the voter, that process the data by means of a computer program, and that records voting data in internal memory devices;

(5) "Electronic ballot marking system," any electronic device which marks votes on a ballot;

(6) "Optical scan," a procedure in which votes are tabulated by means of examining marks made in voting response locations on the ballots with an optical mark reader (OMR);

(7) "Resolution board," a board at an automatic tabulating location comprised of a representative from each political party having a candidate on the ballot and whose candidate on the county-wide ballot at the last general election received at least fifteen percent of the votes. The county auditor may request additional board members balanced evenly by party. If the resolution board consists of more than one member from each party, the party shall designate which member of the party shall serve as co-leader of the resolution board. The co-leaders shall ensure that each board member is conducting resolution board duties uniformly and in accordance with applicable statutes and administrative rules. The board shall determine the disposition of those ballots which cannot be properly counted by the tabulating equipment and observe the activities at the counting location on behalf of the board member's respective party affiliation. In strictly nonpartisan elections, the resolution board shall be comprised of two persons who are not employees of the jurisdiction conducting the election and shall be appointed by the person in charge of the election.
Source: SL 1994, ch 110, § 5; SL 2002, ch 75, § 1; SL 2005, ch 92, § 2; SL 2008, ch 34, § 12.



§ 12-17B-2 Capabilities required of automatic tabulating, direct recording electronic, orelectronic ballot marking systems--Approval of changes or modifications.

12-17B-2. Capabilities required of automatic tabulating, direct recording electronic, or electronic ballot marking systems--Approval of changes or modifications. Any automatic tabulating, direct recording electronic, or electronic ballot marking system used in an election shall enable the voter to cast a vote for all offices and on all measures on which the voter is entitled to vote. Each system shall fulfill the requirements for election assistance commission standards certification and be approved by the State Board of Elections prior to distribution and use in this state. No system may be approved unless the system fulfills the requirements as established by the State Board of Elections. Any changes or modifications to an approved system shall be approved by the State Board of Elections prior to distribution and use.

Source: SL 1994, ch 110, § 6; SL 2005, ch 92, § 3.



§ 12-17B-2.1 Direct recording electronic voting system--Requirements.

12-17B-2.1. Direct recording electronic voting system--Requirements. No direct recording electronic voting system may be certified or used unless it is capable of producing in random order a paper copy of each ballot cast on the system. No direct recording electronic voting system may be certified which transmits uncounted votes or ballots through the internet.

Source: SL 2002, ch 75, § 2.



§ 12-17B-3 Authority of governing body to adopt, experiment with or abandon system.

12-17B-3. Authority of governing body to adopt, experiment with or abandon system. Any governing body having supervision of elections within any political subdivision may adopt, experiment with, or abandon any automatic tabulating, direct recording electronic, or electronic ballot marking system approved for use by the State Board of Elections. Any governing body may use the system in all or some of the precincts within its jurisdiction or in combination with any other type of voting system approved for use by the State Board of Elections.

Source: SL 1994, ch 110, § 7; SL 2005, ch 92, § 4.



§ 12-17B-4 Contract by political subdivision with county for use of system.

12-17B-4. Contract by political subdivision with county for use of system. The governing body of a political subdivision may contract with any county for the use of an automatic tabulating, direct recording electronic, or electronic ballot marking system for elections within the political subdivision.

Source: SL 1994, ch 110, § 8; SL 2005, ch 92, § 5.



§ 12-17B-5 Testing system before election--Public notice.

12-17B-5. Testing system before election--Public notice. Not more than ten days prior to an election, the person in charge of the election shall conduct a test of the automatic tabulating equipment to ascertain that the equipment will correctly count the votes cast for all offices and on all measures. Public notice of the test shall be given at least forty-eight hours prior to the test by publication once in the official newspaper of the election jurisdiction. The test shall be open to the public. If any error is detected, the cause of the error shall be determined and corrected and an errorless count shall be made before the automatic tabulating equipment is approved.

Source: SL 1994, ch 110, § 9.



§ 12-17B-6 Sufficient amount of equipment and supplies required.

12-17B-6. Sufficient amount of equipment and supplies required. The person in charge of the election shall provide a sufficient number of voting equipment and supplies to accommodate the voters and avoid unreasonable waiting times for casting ballots.

Source: SL 1994, ch 110, § 10; SL 2005, ch 92, § 6.



§ 12-17B-6.1 Electronic ballot marking system required where candidate for federal office onballot.

12-17B-6.1. Electronic ballot marking system required where candidate for federal office on ballot. If a candidate for federal office appears on the ballot at a polling place, such polling place is required to have an electronic ballot marking system present.

Source: SL 2006, ch 70, § 1.



§ 12-17B-7 Voting instructions--Manner of giving instructions.

12-17B-7. Voting instructions--Manner of giving instructions. Before entering the voting booth, any voter may request instruction in the proper procedure for marking the ballot to ensure that the tabulating equipment is able to read the vote cast. No instructions may be given to the voter while in the voting booth. However, any voter using an electronic ballot marking system may request instruction in the proper operation of the system at any time. No precinct official or person assisting a voter may in any manner request, suggest, or seek to persuade or induce any voter to cast a vote for any particular ticket, candidate, or measure to be voted on. All instructions shall be given in such a manner that it may be observed by other persons in the polling place.

Source: SL 1994, ch 110, § 11; SL 2004, ch 108, § 2; SL 2006, ch 70, § 2.



§ 12-17B-8 Repealed.

12-17B-8. Repealed by SL 2005, ch 92, § 7.



§ 12-17B-9 Transporting sealed ballot box.

12-17B-9. Transporting sealed ballot box. Upon completion of the voting and after sealing the ballot box, two of the members of the precinct election board, of different major political parties, shall, by the most direct route, transport the box to the central counting location designated by the person in charge of the election or the ballots may be transported to the counting location by a sheriff's deputy and two deputy county auditors, one of each major political party, or by two deputy county auditors, one of each major political party.

Source: SL 1994, ch 110, § 13; SL 1999, ch 69, § 21.



§ 12-17B-10 Direction of proceedings at counting location--Open to public.

12-17B-10. Direction of proceedings at counting location--Open to public. All proceedings at the counting location shall be under the direction of the person in charge of the election and shall conform to the requirements of the voting system. The proceedings shall be open to the public. No person, who is not employed or authorized for the purpose, may touch any ballot, ballot box, or equipment used in the return of the ballots to the counting location or the tabulation process.

Source: SL 1994, ch 110, § 14.



§ 12-17B-11 Equal party representation amongst persons employed to receive, process or tabulateballots--Submission of employee list--Oath required.

12-17B-11. Equal party representation amongst persons employed to receive, process or tabulate ballots--Submission of employee list--Oath required. Except for any specially trained technicians representing the equipment vendor and required for the operation of the automatic tabulating equipment, there shall be equal representation from each political party having a candidate on the ballot and whose candidate on the county-wide ballot at the last general election received at least fifteen percent of the votes amongst those employed or authorized to receive, process, or tabulate the ballots. The proposed list of employees shall be submitted to each county party chairperson at least thirty days prior to the election. Each person shall, prior to discharging any duties, take and subscribe to an oath as prescribed by the State Board of Elections.

Source: SL 1994, ch 110, § 15; SL 2007, ch 75, § 3.



§ 12-17B-12 Test of system repeated prior to counting ballots.

12-17B-12. Test of system repeated prior to counting ballots. The test required by § 12-17B-5 shall be repeated immediately before the start of the official count of the ballots.

Source: SL 1994, ch 110, § 16.



§ 12-17B-13 Procedure for tabulating votes--Results as unofficial returns--Certification by board.

12-17B-13. Procedure for tabulating votes--Results as unofficial returns--Certification by board. The procedure for tabulating the votes by the automatic tabulating equipment shall be under the direction of the person in charge of the election, and shall conform to the specifications and requirements of the automatic tabulating equipment. The results printed by the automatic tabulating equipment shall constitute the immediate unofficial returns. These returns shall be open to the public. The final returns printed by the automatic tabulating equipment shall be presented to the canvassing board for review and certification as the official returns.

Source: SL 1994, ch 110, § 17.



§ 12-17B-13.1 Operation of automatic tabulating equipment--Return of ballots--Out-stacking ofballots.

12-17B-13.1. Operation of automatic tabulating equipment--Return of ballots--Out-stacking of ballots. If automatic tabulating equipment is located at a polling place for processing ballots while the polls are open, the equipment may not be operated in a manner which returns an over-voted or partially under-voted ballot to the voter. The equipment shall be operated in a manner which returns any ballot that appears to the tabulating equipment to be blank or has any possible mark which the tabulating equipment cannot determine. If the ballot is returned to the voter, the voter may choose to remark the ballot, obtain a new ballot, or resubmit the ballot.

Any central count automatic tabulating equipment shall contain the capability to out-stack ballots and shall be operated in a manner to out-stack any ballot which appears to the tabulating equipment to be blank or has any possible mark which the tabulating equipment cannot determine. If the ballot contains any such mark, the resolution board shall examine the mark and make a determination of any individual vote according to the rules promulgated pursuant to chapter 1-26 by the state board of elections. The resolution board shall make a duplicate ballot as prescribed in § 12-17B-14 which shall be counted by the automatic tabulating equipment.

Source: SL 2002, ch 75, § 3; SL 2008, ch 34, § 13.



§ 12-17B-14 Duplicate ballots substituted for rejected ballots.

12-17B-14. Duplicate ballots substituted for rejected ballots. The resolution board shall determine the disposition of those ballots which cannot be properly counted by the tabulating equipment. A true duplicate copy shall be made of any ballot in question and substituted for the rejected ballot. All duplicate ballots shall be clearly labeled "duplicate," shall bear a serial number which shall be registered on the rejected ballot, and shall be counted in lieu of the rejected ballot. The resolution board may observe the activities at the counting location on behalf of their respective political party.

Source: SL 1994, ch 110, § 18.



§ 12-17B-15 Sealing and storing tabulated ballots and program board.

12-17B-15. Sealing and storing tabulated ballots and program board. After the tabulating procedure is completed, the ballots shall be placed in boxes and resealed. Any program board which may be used in the automatic tabulating equipment shall be removed and stored similarly to the ballots.

Source: SL 1994, ch 110, § 19.



§ 12-17B-16 Recount procedures.

12-17B-16. Recount procedures. Automatic tabulating equipment shall be tested prior to a recount or election contest as provided in § 12-17B-5, and then the official ballots shall be recounted. The new returns printed by the automatic tabulating equipment shall be certified by the recount board as the official returns for the election. They shall be signed and sealed by the person in charge of the election and made public.

Source: SL 1994, ch 110, § 20.



§ 12-17B-17 Promulgation of rules.

12-17B-17. Promulgation of rules. The State Board of Elections may promulgate rules pursuant to chapter 1-26 concerning:

(1) The criteria and procedure for approving voting systems pursuant to this chapter;

(2) Notices and forms;

(3) Test procedures; and

(4) The arrangement and conduct of voting, absentee voting, tabulating, preparing returns, and recounts.
Source: SL 1994, ch 110, § 21.






Chapter 18 - Arrangements And Conduct Of Voting

§ 12-18-1 Preparation for voting--Booths, electronic ballot marking system, and supplies to beprovided--Private voting required.

12-18-1. Preparation for voting--Booths, electronic ballot marking system, and supplies to be provided--Private voting required. The superintendent of the election precinct is responsible for having the polling place ready to accommodate the voters in the precinct by the time the polls open. The booths, electronic ballot marking system, and supplies which enable the voter to complete the voter's ballot shall be provided by the person in charge of the election. If a voter chooses to use a sip and puff device or an A/B switch device with the electronic ballot marking system, the voter shall provide such device. All voting at the polling place shall be in private voting booths or compartments and, except as provided in § 12-18-25, shall be screened from observation.

Source: SDC 1939, § 16.1005; SL 1972, ch 82, § 6; SL 1974, ch 118, § 102; SL 1976, ch 105, § 51; SL 1985, ch 113; SL 1996, ch 94, § 25; SL 2006, ch 70, § 3.



§ 12-18-1.1 Verification of blank ballots received.

12-18-1.1. Verification of blank ballots received. Before the opening of the polls the members of the precinct election board shall count and verify against the receipt given the ballots delivered to the precinct for the purposes of the election.

Source: SL 1974, ch 118, § 104; SL 1999, ch 69, § 22.



§ 12-18-1.2 Specific duties of precinct superintendent.

12-18-1.2. Specific duties of precinct superintendent. The precinct superintendent shall have charge of the conduct at the polling place and supervise the precinct deputies. The precinct superintendent shall issue instructions and assign the duties to each person for maintaining the registration lists and the pollbook and issuing and receiving the official ballots. The duties for each person may be interchanged or rotated during the course of the day.

Source: SDC 1939, §§ 16.0223, 16.1006; SDCL, §§ 12-6-25, 12-18-12; SL 1972, ch 82, § 7; SL 1974, ch 118, § 106; SL 1989, ch 130; SL 1994, ch 107, § 27; SL 1999, ch 69, § 23.



§ 12-18-1.3 Repealed.

12-18-1.3. Repealed by SL 2005, ch 92, § 8.



§ 12-18-1.4 Attendance by election officials during voting and counting.

12-18-1.4. Attendance by election officials during voting and counting. At all times after the polls are opened the precinct election officials shall remain at the polling place with the ballot boxes until the polls are closed and they have completed their duties.

Source: SL 1974, ch 118, § 105; SL 1975, ch 123; SL 1975, ch 119, § 10; SL 1993, ch 118, § 14; SL 1996, ch 94, § 27.



§ 12-18-1.5 Attendance until polls closed by precinct superintendent and precinct deputies inprecincts with counting boards--Attendance by board members during counting.

12-18-1.5. Attendance until polls closed by precinct superintendent and precinct deputies in precincts with counting boards--Attendance by board members during counting. In those precincts where counting boards have been appointed, the precinct superintendent and precinct deputies shall remain at the place of election at all times after the polls are opened until the polls are closed, the election supplies are turned over to the counting board and the certificate and receipt required by § 12-20-1 have been signed. At this time, the counting board shall assume its duties and the election board is excused. The members of the counting board shall remain at the place of vote counting at all times from the time the counting board assumes the duties until the completion of the vote count and execution of the returns on the election.

Source: SDCL, § 12-18-1.4 as added by SL 1975, ch 119, § 10; SL 1976, ch 105, § 52; SL 1993, ch 118, § 15; SL 1999, ch 69, § 25.



§ 12-18-2 Repealed.

12-18-2. Repealed by SL 1974, ch 118, § 200.



§ 12-18-3 Electioneering, offices, distracting communications devices, and signature gatheringprohibited near polling place--Violation as misdemeanor.

12-18-3. Electioneering, offices, distracting communications devices, and signature gathering prohibited near polling place--Violation as misdemeanor. Except for sample ballots and materials and supplies necessary for the conduct of the election, no person may, in any polling place or within or on any building in which a polling place is located or within one hundred feet from any entrance leading into a polling place, maintain an office or public address system, or use any communication or photographic device in a manner which repeatedly distracts, interrupts, or intimidates any voter or election worker, or display campaign posters, signs, or other campaign materials or by any like means solicit any votes for or against any person or political party or position on a question submitted or which may be submitted. No person may engage in any practice which interferes with the voter's free access to the polls or disrupts the administration of the polling place, or conduct any petition signature gathering, on the day of an election within one hundred feet of a polling place. A violation of this section is a Class 2 misdemeanor.

Source: SL 1897, ch 60, § 39; RPolC 1903, § 1923; RC 1919, § 7273; SL 1921, ch 222, § 1; SDC 1939, §§ 16.1209, 16.9920; SL 1974, ch 118, § 103; SL 1982, ch 86, § 84; SL 1985, ch 114; SL 2008, ch 34, § 14; SL 2009, ch 69, § 5.



§ 12-18-3.1 Simulated elections--Access to polling place--Impartiality required--Notice to countyauditor.

12-18-3.1. Simulated elections--Access to polling place--Impartiality required--Notice to county auditor. Minors voting in a simulated election and persons supervising or working in a simulated election in which minors vote shall be allowed in a polling place. All activities associated with a simulated election are subject to the provisions of § 12-18-3, and all such activities shall be conducted in an objective, impartial, and nonpartisan manner that does not promote one candidate, party, or position over another. Any such activity shall afford any legally qualified candidate for any public office the opportunity to participate in the activity equal to the opportunity afforded to any other candidate for that office. A ballot used in a simulated election held pursuant to this section shall be labeled in such a manner as to easily distinguish such ballot. No results from a simulated election for minors may be released prior to the close of the polls. The superintendent of the election board shall exercise authority over all election and simulated election related activities at the polling place. Anyone conducting a simulated election for minors at a polling place shall notify the county auditor in that county at least thirty days prior to the election. If approved by the county commissioners, a county may participate in a simulated election pursuant to this section.

Source: SL 1992, ch 114; SL 1999, ch 75, § 1.



§ 12-18-4 Examination and sealing of ballot box before opening of polls--Closed until countingof vote.

12-18-4. Examination and sealing of ballot box before opening of polls--Closed until counting of vote. Before opening the polls each ballot box shall be carefully examined by the members of the precinct election board and everything in each ballot box shall be removed. Each ballot box shall then be sealed and may not be opened during the election except for vote counting as provided for in chapter 12-20.

Source: SDC 1939, § 16.1011; SL 1976, ch 105, § 53; SL 1993, ch 118, § 16; SL 1999, ch 69, § 26.



§ 12-18-4.1 Preparation for voting--Booths, electronic ballot marking system, and supplies to beprovided--Private voting required.

12-18-4.1. Preparation for voting_Test ballots_Custody of key activating system. Before any poll is opened, each electronic ballot marking system shall be prepared for voting. The precinct superintendent shall test the system by using the system to mark at least two ballots. The test ballots shall be provided by the person in charge of the election and clearly marked with words, Test Ballot. If the system does not properly mark the test ballots, the precinct superintendent shall work on the system until a successful test is conducted. The precinct superintendent shall maintain custody of the key to activate the system at all times.

Source: SL 2006, ch 70, § 4.



§ 12-18-5 Poll lists maintained by member of precinct election board.

12-18-5. Poll lists maintained by member of precinct election board. A member of the precinct election board belonging to a political party which is not the same as the political party of the member of the precinct election board who has the registration list shall keep a poll list in paper or electronic format which contains in numerical order the names of all persons voting at the election and the type of ballot voted.

Source: SDC 1939, § 16.1008; SL 1974, ch 118, § 109; SL 1993, ch 113, § 10; SL 1996, ch 94, § 28; SL 1999, ch 69, § 27; SL 2009, ch 69, § 6.



§ 12-18-5.1 Repealed.

12-18-5.1. Repealed by SL 1996, ch 94, § 29.



§ 12-18-5.2 Repealed.

12-18-5.2. Repealed by SL 1993, ch 113, § 11.



§ 12-18-6 Repealed.

12-18-6. Repealed by SL 1969, ch 83, § 5.



§ 12-18-6.1 Voters required to provide identification before voting.

12-18-6.1. Voters required to provide identification before voting. When the voter is requesting a ballot, the voter shall present a valid form of personal identification. The personal identification that may be presented shall be either:

(1) A South Dakota driver's license or nondriver identification card;

(2) A passport or an identification card, including a picture, issued by an agency of the United States government;

(3) A tribal identification card, including a picture; or

(4) A current student identification card, including a picture, issued by a high school or an accredited institution of higher education, including a university, college, or technical school, located within the State of South Dakota.
Source: SL 2003, ch 82, § 1; SL 2004, ch 108, § 3; SL 2006, ch 71, § 1.



§ 12-18-6.2 Affidavit in lieu of personal identification.

12-18-6.2. Affidavit in lieu of personal identification. If a voter is not able to present a form of personal identification as required by § 12-18-6.1, the voter may complete an affidavit in lieu of the personal identification. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, prescribing the form of the affidavit. The affidavit shall require the voter to provide his or her name and address. The voter shall sign the affidavit under penalty of perjury.

Source: SL 2003, ch 82, § 2.



§ 12-18-6.3 Verification of identity--Provisional ballot if identity not verified.

12-18-6.3. Verification of identity--Provisional ballot if identity not verified. The person making an application for ballots shall announce his or her name and present his or her personal identification. A member of the precinct election board shall then verify that the picture on the personal identification presented under § 12-18-6.1 matches such person and that the name on the personal identification appears on the voter registration list pursuant to § 12-18-7.1. If the member cannot determine from the personal identification presented that the person making an application for ballots is the person listed on the voter registration list, the member may consider other forms of identification, personal knowledge and an explanation from the person making an application for ballots to match that person's name to a name on the registration list. If identity cannot be proven to the satisfaction of the member of the precinct election board or if the person making an application for ballots is challenged on the basis of identity by a member or a poll watcher, the person may vote a provisional ballot.

Source: SL 2003, ch 82, § 7.



§ 12-18-7 Repealed.

12-18-7. Repealed by SL 1969, ch 83, § 5.



§ 12-18-7.1 Registered persons entitled to vote--Voting on acknowledgment notice--Verificationwith auditor--Emergency voting card.

12-18-7.1. Registered persons entitled to vote--Voting on acknowledgment notice--Verification with auditor--Emergency voting card. Any person whose name appears on the precinct registration list may vote at that election. However, if a person's name does not appear on the registration list, but the person does present an acknowledgment notice, the person shall be permitted to vote if one of the members of the precinct election board communicates with the office of the county auditor and confirms that the person's name was erroneously omitted from the list. If it is not possible to communicate with the office of county auditor, the person may vote after executing an emergency voting card pursuant to § 12-18-7.2.

Source: SL 1961, ch 92, § 21 as enacted by SL 1969, ch 83, § 5; SL 1970, ch 86, § 5; SL 1974, ch 118, § 110; SL 1990, ch 107; SL 1994, ch 107, § 28; SL 1999, ch 69, § 28.



§ 12-18-7.2 Voting without acknowledgment notice on verification by auditor--Emergency votingcard.

12-18-7.2. Voting without acknowledgment notice on verification by auditor--Emergency voting card. If any person attempting to vote in any election claims to be registered or any person attempting to vote in any election claims to be in the inactive registration file but does not possess an acknowledgment notice and the person's name does not appear in the registration list of the precinct, the person may vote if one of the members of the precinct election board first confirms by telephone or other means with the county auditor or a deputy auditor that the name was erroneously omitted from the list, and an emergency voting card, in duplicate, in the form prescribed by the State Board of Elections is signed by the applicant and each member of the precinct election board. The original emergency voting card shall be retained by the precinct superintendent as part of the precinct superintendent's permanent records, and the duplicate shall be given to the voter. In a primary election, the party affiliation of any voter using the emergency voting procedure of this section shall be designated on the emergency voting card.

Source: SL 1961, ch 92, § 21 as enacted by SL 1969, ch 83, § 5; SL 1970, ch 86, § 9; SL 1974, ch 118, § 111; SL 1976, ch 105, § 54; SL 1994, ch 107, § 30; SL 1999, ch 69, § 29; SL 2002, ch 40, § 16.



§ 12-18-7.3 Repealed.

12-18-7.3. Repealed by SL 1976, ch 105, § 84.



§ 12-18-7.4 Affirmation of voter's address.

12-18-7.4. Affirmation of voter's address. Any person whose name appears on the inactive registration list in the possession of the precinct superintendent may vote in any election following completion of an affirmation of the person's address in this state. If the voter has moved to a new address within the state, this affirmation shall serve as a new registration. The affirmation shall be prescribed by the State Board of Elections.

Source: SL 1994, ch 107, § 29.



§ 12-18-8 Repealed.

12-18-8. Repealed by SL 1974, ch 118, § 200.



§ 12-18-8.1 Number of poll watchers set by state board--Rules.

12-18-8.1. Number of poll watchers set by state board--Rules. The State Board of Elections shall promulgate rules pursuant to chapter 1-26 setting the number of poll watchers which are allowed in each polling place.

Source: SL 1975, ch 124, § 2; SL 1998, ch 78, § 2.



§ 12-18-9 Observation of voting and counting--Poll watchers' positions and accommodations.

12-18-9. Observation of voting and counting--Poll watchers' positions and accommodations. Any person, except a candidate who is on the ballot being voted on at that polling place, may be present at any polling place for the purpose of observing the voting process. Any person may be present to observe the counting process. A candidate who is on the ballot being voted on at a polling place may only be present to cast the candidate's vote during voting hours. A number of poll watchers shall be permitted for each candidate at a primary election or political party and independent candidate at a general election pursuant to § 12-18-8.1. Each polling place shall be arranged in a manner that permits each poll watcher to be positioned in a location where the poll watcher can plainly see and hear what is done within the polling place.

Source: SL 1897, ch 60, § 32; RPolC 1903, § 1921; RC 1919, § 7271; SDC 1939, § 16.1207; SL 1972, ch 85, § 3; SL 1974, ch 118, § 113; SL 1975, ch 124, § 1; SL 2004, ch 108, § 4.



§ 12-18-9.1 Poll watchers and waiting voters not to see into booths--Interference with officialactions--Violation as misdemeanor.

12-18-9.1. Poll watchers and waiting voters not to see into booths--Interference with official actions--Violation as misdemeanor. The superintendent of elections may order poll watchers and voters waiting to vote to position themselves where the poll watchers and voters cannot see into voting booths, read identifying numbers on photo identification cards, or interfere with voters in the act of voting or with the official actions of the election board. A violation of such an order is a Class 2 misdemeanor.

Source: SL 1972, ch 85, § 2; SL 1974, ch 118, § 114; SL 1976, ch 105, § 55; SL 1982, ch 86, § 85; SL 1996, ch 94, § 30; SL 2008, ch 34, § 15.



§ 12-18-9.2 Removal of unauthorized material and disobedient persons--Arrest authorized.

12-18-9.2. Removal of unauthorized material and disobedient persons--Arrest authorized. Each election officer and all law enforcement officers shall remove materials in violation of § 12-18-3 and disobedient persons in violation of § 12-18-9.1 and arrest any person so interfering with the conduct of the election.

Source: SL 1897, ch 60, § 39; RPolC 1903, § 1923; RC 1919, § 7273; SL 1921, ch 222, § 1; SDC 1939, §§ 16.1209, 16.9920; SDCL, §§ 12-18-3, 12-18-9.1; SL 1972, ch 85, § 2; SL 1974, ch 118, § 115; SL 1982, ch 86, § 86.



§ 12-18-10 Grounds for challenge of applicant to vote--Determination by judges--Notation onregistration list.

12-18-10. Grounds for challenge of applicant to vote--Determination by judges--Notation on registration list. If a person makes an application for ballots, or if an absentee ballot has been cast, the person's right to vote at that poll and election may be challenged only as to the person's identity as the person registered whom the person claims to be or on grounds that within fifteen days preceding the election the person has been convicted of a felony or declared by proper authority to be mentally incompetent. The proceedings shall be conducted before the precinct superintendent and precinct deputies who shall determine from the evidence presented whether or not the person is permitted to vote and the members of the precinct election board shall indicate beside the name on the registration list the ground stated and the result of the precinct election board's decision.

Source: SDC 1939, § 16.1207; SL 1974, ch 118, § 116; SL 1999, ch 69, § 30.



§ 12-18-11 Repealed.

12-18-11. Repealed by SL 1974, ch 118, § 200.



§ 12-18-12 Stamping of ballot before delivery to voter.

12-18-12. Stamping of ballot before delivery to voter. Before delivering a ballot to any voter the member of the precinct election board in charge of the ballots shall stamp on the ballot the official stamp provided for that purpose as follows:

(1) On a hand-counted ballot, on the back and near the top of the ballot; and

(2) On an optical scan ballot, the location indicated by the person in charge of the election.
Source: SDC 1939, § 16.1006; SL 1972, ch 82, § 7; SL 1974, ch 118, § 117; SL 1999, ch 69, § 31; SL 2008, ch 34, § 16.



§ 12-18-13 Use of unauthorized ballot prohibited.

12-18-13. Use of unauthorized ballot prohibited. No voter may receive or vote a ballot from any other person than the precinct superintendent or precinct deputy in charge of the ballots, nor may any person other than the precinct superintendent or precinct deputy deliver a ballot to the voter.

Source: SDC 1939, § 16.1209; SL 1974, ch 118, § 118; SL 1999, ch 69, § 32.



§ 12-18-14 Entry of voting booth or machine by voter.

12-18-14. Entry of voting booth or machine by voter. On receipt of his ballot or delivery to him of his voter's consecutive number, the voter shall forthwith and without leaving the polling place retire alone to one of the booths or voting machines provided to cast his vote.

Source: SL 1897, ch 60, § 25; SL 1899, ch 81, § 1; RPolC 1903, § 1914; SL 1913, ch 198, § 2; SL 1915, ch 186, § 2; RC 1919, § 7264; SDC 1939, § 16.1203; SL 1974, ch 118, § 119.



§ 12-18-15 Voting without delay--Maximum time in booth or machine--Reentry prohibited.

12-18-15. Voting without delay--Maximum time in booth or machine--Reentry prohibited. The person voting shall cast his vote without delay. No voter may occupy a voting booth or voting machine already occupied by another, nor occupy a voting booth or machine for more than ten minutes. No voter, other than an election officer, may reenter the enclosed space during any election.

Source: SL 1897, ch 60, § 32; RPolC 1903, § 1921; RC 1919, § 7271; SDC 1939, § 16.1202; SL 1974, ch 118, § 120; SL 1993, ch 115.



§ 12-18-16 Marking of paper ballot--Form of mark.

12-18-16. Marking of paper ballot--Form of mark. If a paper ballot is used, the voter may use a pencil or pen to mark the voter's ballot and the voter may mark the ballot with either a cross (x) or check mark (.).

Source: SDC 1939, §§ 16,1105 (4), 16.1302; SL 1957, ch 84, §§ 2, 3; SDC Supp 1960, § 16.0224-1; SDCL, §§ 12-13-19, 12-18-19; SL 1974, ch 118, § 121; SL 2002, ch 76, § 1.



§ 12-18-16.1 Marking of optical scan ballot.

12-18-16.1. Marking of optical scan ballot. If an optical scan ballot is used, the voter may use a pencil or other marking instrument provided to mark the voter's choice on the ballot.

Source: SL 2002, ch 76, § 2.



§ 12-18-16.2 Repealed.

12-18-16.2. Repealed by SL 2005, ch 92, § 9.



§ 12-18-17 Repealed.

12-18-17. Repealed by SL 1976, ch 105, § 84.



§ 12-18-18 Repealed.

12-18-18. Repealed by SL 1997, ch 81, § 6.



§ 12-18-19 Repealed.

12-18-19. Repealed by SL 1974, ch 118, § 200.



§ 12-18-20 , 12-18-21. Repealed.

12-18-20, 12-18-21. Repealed by SL 1997, ch 81, §§ 7, 8.



§ 12-18-21.1 Repealed.

12-18-21.1. Repealed by SL 2002, ch 76, § 4.



§ 12-18-22 Repealed.

12-18-22. Repealed by SL 2000, ch 73, § 1.



§ 12-18-23 Return to member of precinct election board of unmarked ballot.

12-18-23. Return to member of precinct election board of unmarked ballot. Each voter who does not vote a ballot delivered to the voter by a member of the precinct election board in charge of the ballots shall, before leaving the polling place, return the ballot to the member of the precinct election board in charge of the ballot box.

Source: SDC 1939, § 16.1209; SL 1974, ch 118, § 126; SL 1999, ch 69, § 33.



§ 12-18-24 Replacement of spoiled ballots--Marking and preservation.

12-18-24. Replacement of spoiled ballots--Marking and preservation. If any voter spoils a ballot, the voter may obtain another ballot, and so on, successively, not to exceed three ballots in all, upon returning to a member of the precinct election board the spoiled ballot. In obtaining a ballot to replace a spoiled one, the name of the voter shall be given and the number of the spoiled ballot. The number shall be noted opposite of the voter's name as spoiled. The ballots that are returned shall be canceled by writing the words, spoiled and replaced, across the face of the ballot and each spoiled ballot shall be placed in a separate envelope identifying the spoiled ballots as such and stating the number of spoiled ballots for accounting purposes.

Source: SDC 1939, § 16.1208; SL 1974, ch 118, § 127; SL 1999, ch 69, § 34.



§ 12-18-25 Assistance of disabled or illiterate voter by person of his choice.

12-18-25. Assistance of disabled or illiterate voter by person of his choice. Any voter who by reason of physical disability or illiteracy is unable to read or mark a ballot may receive the assistance of any person whom such voter may select.

Source: SL 1897, ch 60, §§ 28, 30; RPolC 1903, §§ 1917, 1919; RC 1919, §§ 7267, 7268; SDC 1939, § 16.1204; SL 1939, ch 81; SL 1959, ch 99, § 10; SDC Supp 1960, § 16.2210; SDCL, § 12-18-37; SL 1974, ch 118, § 128; SL 1976, ch 105, § 59; SL 1983, ch 111; SL 1995, ch 84.



§ 12-18-26 Repealed.

12-18-26. Repealed by SL 1979, ch 104.



§ 12-18-27 Marked ballot not to be shown--Folding for deposit in ballot box.

12-18-27. Marked ballot not to be shown--Folding for deposit in ballot box. No person may show a ballot after it is marked to any person in such a way as to reveal the contents of the ballot, or the name of any candidate for whom the person has marked a vote. Nor may any person solicit the voter to show the voter's ballot. Immediately after marking the ballot the voter shall fold and refold the ballot, if necessary, leaving the official stamp exposed.

Source: SDC 1939, § 16.1209; SL 1974, ch 118, § 130; SL 1976, ch 105, § 60; SL 1999, ch 69, § 35.



§ 12-18-28 Deposit of folded ballot in ballot box.

12-18-28. Deposit of folded ballot in ballot box. When a ballot is ready for deposit in the ballot box, the member of the precinct election board in charge of the ballot box, without opening the ballot or permitting it to be opened or examined except to ascertain that the ballot is a single ballot, shall deposit the ballot in the ballot box. The voter may place the voter's voted ballot in the ballot box to insure the privacy of the voter's vote after showing the official stamp on the ballot to the member of the precinct election board in charge of the ballot box.

Source: SDC 1939, §§ 16.1012, 16.1206, 16.9918; SDCL, § 12-18-30; SL 1974, ch 118, § 131; SL 1999, ch 69, § 36.



§ 12-18-29 to 12-18-31. Repealed.

12-18-29 to 12-18-31. Repealed by SL 1974, ch 118, § 200.



§ 12-18-32 Packaging and return of unused ballots--Record accounting for ballots.

12-18-32. Packaging and return of unused ballots--Record accounting for ballots. All ballots which have not been distributed to voters, excluding those marked "spoiled and replaced" separately enclosed, together with a record of ballots stating the number of ballots voted, the number of ballots spoiled and replaced, and the number of ballots not delivered to voters, shall be placed in a parcel separate from the ballot box and returned to the auditor along with the ballot boxes.

Source: SL 1897, ch 60, § 33; RPolC 1903, § 1922; RC 1919, § 7272; SDC 1939, § 16.1208; SL 1974, ch 118, § 132.



§ 12-18-33 Comparison of ballot accounting with record of number sent to precinct--Notice andcorrection of discrepancies.

12-18-33. Comparison of ballot accounting with record of number sent to precinct--Notice and correction of discrepancies. The county auditor, on receipt of the unused, defective, or spoiled ballots, and the statement mentioned in § 12-18-32, shall carefully compare the same with the record in his office of the number of ballots sent to such election precinct. If the same are not accounted for in the statement before mentioned, he shall at once notify the person sending the same, who shall, with such county auditor, recount the unused, defective, and spoiled ballots and correct, if possible, such errors, if any there be, in such count or statement.

Source: SL 1897, ch 60, § 33; RPolC 1903, § 1922; RC 1919, § 7272; SDC 1939, § 16.1208.



§ 12-18-34 Repealed.

12-18-34. Repealed by SL 1969, ch 83, § 5.



§ 12-18-35 to 12-18-38. Repealed.

12-18-35 to 12-18-38. Repealed by SL 1974, ch 118, § 200.



§ 12-18-39 Provisional ballot--Eligibility.

12-18-39. Provisional ballot--Eligibility. If any person is not authorized to vote pursuant to § 12-18-7.2, is successfully challenged under § 12-18-10, or is otherwise denied the ability to vote and the person maintains that he or she is currently registered to vote in that precinct, the person may cast a ballot which shall be called a provisional ballot. A member of the precinct election board shall notify any person who is denied the ability to vote that the person may cast a provisional ballot.

Source: SL 2003, ch 83, § 1.



§ 12-18-40 Use of provisional ballot.

12-18-40. Use of provisional ballot. Before giving a person a provisional ballot, the person shall complete an affirmation. The person's name shall be written in the pollbook along with a designation that the person has cast a provisional ballot. The person shall be given the ballot appropriate to the precinct in which the person is claiming to be registered, along with a provisional ballot envelope. After the person votes, the person shall seal the ballot in the provisional ballot envelope and complete the statement on the envelope. The envelope shall then be placed in the ballot box. The provisional ballot and provisional ballot envelope shall be prescribed by the State Board of Elections.

Source: SL 2003, ch 83, § 2.



§ 12-18-41 Procedure for secretary of state to conduct election in emergency--Reimbursementof expenses.

12-18-41. Procedure for secretary of state to conduct election in emergency--Reimbursement of expenses. If the person charged with the conduct of an election and the governing board determine that an election cannot be conducted, the person charged with the conduct of an election shall sign a declaration of emergency and deliver it to the secretary of state prior to the election. The secretary of state may conduct the election for that county or political subdivision until the election has been certified. Any reasonable and necessary expenses incurred by the secretary of state to conduct the election shall be reimbursed by the county or political subdivision within ninety days after the election has been certified.

Source: SL 2011, ch 81, § 1.






Chapter 19 - Absentee Voting

§ 12-19-1 Absentee ballot--Persons entitled to vote.

12-19-1. Absentee ballot--Persons entitled to vote. A registered voter who is not otherwise disqualified by law from voting in the election may vote by absentee ballot.

Source: SDC 1939, § 16.0606; SL 1944 (SS), ch 2, § 1; SL 1953, ch 75, § 1; SL 1957, ch 85, § 1; SDC Supp 1960, § 16.0610; SL 1963, ch 110, § 1; SL 1967, ch 72; SDCL, §§ 12-19-15 to 12-19-17; SL 1972, ch 90, § 1; SL 1974, ch 118, § 133; SL 1980, ch 115, § 1; SL 1983, ch 112; SL 1993, ch 116, § 1; SL 2003, ch 82, § 6.



§ 12-19-1.1 Affirmation of address by voter in inactive registration file.

12-19-1.1. Affirmation of address by voter in inactive registration file. A voter in the inactive registration file meeting the criteria in § 12-19-1 may vote absentee by completing the affirmation required in § 12-18-7.4.

Source: SL 1994, ch 107, § 31; SL 2002, ch 40, § 17.



§ 12-19-1.2 Time for absentee voting.

12-19-1.2. Time for absentee voting. Absentee voting shall begin neither earlier nor later than forty-six days prior to the election including any voter identified as being covered by the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff-1).

Source: SL 2013, ch 66, § 2.



§ 12-19-2 Application for absentee ballot--Contents--Address to which ballot sent--Stamping date of receipt--Delivery.

12-19-2. Application for absentee ballot--Contents--Address to which ballot sent--Stamping date of receipt--Delivery. An absentee voter desiring to vote by mail may apply to the person in charge of the election for an absentee ballot. The application or request shall be made in writing and be signed by the applicant and shall state the applicant's voter registration address. The application or request shall contain an oath verifying the validity of the information contained in the application or request. The oath shall be administered by a notary public or other officer authorized by statute to administer an oath. If the application or request does not contain an oath, the application or request shall be accompanied by a copy of the voter's identification card as required by § 12-18-6.1. The copy of the voter's identification card shall be maintained by the person in charge of the election. However, the voter's identification card is not available for public inspection. The application or request may be used to obtain an absentee ballot for all elections in that calendar year conducted by the jurisdiction receiving the application or request if so indicated. The ballot shall be sent to the voter's residence, as shown in the voter registration file or any temporary residence address designated in writing by the voter, at the time of applying for the absentee ballot. If the application or request is for a primary, general, or other statewide election from a voter identified as being covered by the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff-1) as of January 1, 2010, the voter may designate on the application for the ballot to be sent electronically. The person in charge of the election shall stamp the application with the date it was received. The person in charge of the election shall preserve a record of the name, mailing address, and voting precinct of each applicant and, except as provided by § 12-19-45, deliver a copy of the record to the superintendent of the election board of the home precinct of the applicant.

Source: SDC 1939, § 16.0606; SL 1944 (SS), ch 2, § 3; SL 1957, ch 85, §§ 2, 3; SDC Supp 1960, §§ 16.0611, 16.0612; SL 1963, ch 110, § 1; SL 1964, ch 59; SL 1967, ch 72; SDCL §§ 12-19-22, 12-19-24, 12-19-25; SL 1974, ch 118, § 134; SL 1976, ch 105, § 61; SL 1976, ch 108, § 10; SL 1980, ch 115, § 2; SL 1983, ch 113; SL 1984, ch 111; SL 1988, ch 132; SL 1992, ch 115, § 1; SL 1993, ch 116, § 2; SL 2002, ch 40, § 18; SL 2003, ch 82, § 3; SL 2003, ch 83, § 14; SL 2004, ch 109, § 1; SL 2006, ch 72, § 1; SL 2010, ch 74, § 14.



§ 12-19-2.1 Application in person or by authorized messenger--Delivery of ballot tomessenger or by mail.

12-19-2.1. Application in person or by authorized messenger--Delivery of ballot to messenger or by mail. At anytime prior to an election, a voter may apply in person at the office of and to the person in charge of the election for an absentee ballot during regular office hours up to 5:00 p.m. on the day before the election. If the voter applies in person, the voter shall complete a combined absentee ballot application/return envelope and show the person in charge of the election the voter's identification card as required in § 12-18-6.1 or complete the affidavit as provided in § 12-18-6.2.

In the event of confinement because of sickness or disability, a qualified voter may apply pursuant to the provisions of § 12-19-2 in writing and obtain an absentee ballot by authorized messenger so designated over the signature of the voter. The person in charge of the election may deliver to the authorized messenger a ballot to be delivered to the qualified voter. Any application for a ballot by authorized messenger must be received by the person in charge of the election before 3:00 p.m. the day of the election. If the application designating an authorized messenger also indicates a request for an absentee ballot for any future election, such absentee ballot shall be mailed to the address provided on the application. If no address is provided, the ballot shall be mailed to the person's voter registration address.

Source: SL 1980, ch 115, § 3; SL 1983, ch 114; SL 2003, ch 82, § 4; SL 2005, ch 93, § 1; SL 2006, ch 72, § 3; SL 2012, ch 85, § 1; SL 2013, ch 66, § 3.



§ 12-19-2.2 Authorized messenger for more than one voter.

12-19-2.2. Authorized messenger for more than one voter. If a person is an authorized messenger for more than one voter, he must notify the person in charge of the election of all voters for whom he is a messenger.

Source: SL 1980, ch 115, § 4.



§ 12-19-2.3 Uniformed and Overseas Citizens Absentee Voting Act--Application orrequest for absentee ballot.

12-19-2.3. Uniformed and Overseas Citizens Absentee Voting Act--Application or request for absentee ballot. Any voter identified as being covered by the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff-1) as of January 1, 2011, may submit an application or request for an absentee ballot by facsimile or emailed image to the person in charge of the election. The secretary of state may authorize a person in charge of an election to accept an application or request for absentee ballot pursuant to this section through the system provided by the Office of the Secretary of State.

Source: SL 2005, ch 93, § 3; SL 2011, ch 82, § 1.



§ 12-19-2.4 Multiple applications or requests for ballots and multiple ballots--Application.

12-19-2.4. Multiple applications or requests for ballots and multiple ballots--Application. If any voter who had previously filed an application or request for an absentee ballot submits another application or request for the same election with an updated address, the county auditor shall send an absentee ballot to the new address. If any voter who had previously filed an application or request for absentee ballot appears at the county auditor's office, the voter may complete another application and be allowed to vote an absentee ballot. If any voter who filed an application or request for absentee ballot notifies the county auditor that the voter never received that ballot, the voter may request that another ballot be sent to the same address. The provisions of this section only apply to a person who has not voted or returned an absentee ballot.

Source: SL 2005, ch 93, § 2.



§ 12-19-2.5 Form of application for absentee ballot and combined application/returnenvelope.

12-19-2.5. Form of application for absentee ballot and combined application/return envelope. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, to prescribe the absentee application form and a combined absentee ballot application/return envelope for absentee voting in the office of the person in charge of the election. The application may be made by letter or upon any form containing the required information or upon any form prescribed by the State Board of Elections or the postcard form referred to in § 12-4-8.1, executed by any person authorized in accordance with the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA)(42 U.S.C. § 1973ff) as of January 1, 2006.

Source: SL 2006, ch 72, § 2.



§ 12-19-2.6 Preference and selection of ballot style for independent in primary election.

12-19-2.6. Preference and selection of ballot style for independent in primary election. If an absentee voter in a primary election is registered as an independent and is eligible to vote more than one ballot style pursuant to § 12-6-26, the voter may specify the voter's ballot style preference on the absentee ballot application. If no ballot style is designated, the absentee voter shall be provided a nonpolitical ballot.

If an absentee voter in a primary election is registered as an independent and is only eligible to vote one ballot style, the absentee voter shall be provided that ballot style. If more than one party allows independent voters to be eligible to vote in a primary election and no nonpolitical ballot is available and the absentee voter does not designate the ballot style to be received, no ballot may be provided to the absentee voter.

Source: SL 2010, ch 75, § 1, eff. Mar. 23, 2010.



§ 12-19-3 Forwarding of ballot to voter--Instructions and return envelope.

12-19-3. Forwarding of ballot to voter--Instructions and return envelope. Upon receiving an application for absentee ballots, the person in charge of an election shall, within forty-eight hours, or if ballots are not then on hand, then within forty-eight hours after receipt of the ballots, after confirming from the master registration file that the applicant is registered as a voter pursuant to chapter 12-4, enclose one of each of the official ballots, a set of instructions on absentee balloting, and an unsealed return envelope. All of the enclosures shall be sealed in an envelope addressed to the applicant at the place stated in the application. If a registration form is received simultaneous with an absentee ballot request and prior to the registration deadline, the absentee ballot provided shall be based on the submitted registration form.

Source: SDC 1939, § 16.0606; SL 1963, ch 110, § 1; SL 1964, ch 59; SL 1967, ch 72; SL 1974, ch 118, § 135; SL 1976, ch 105, § 62; SL 1998, ch 78, § 3; SL 2002, ch 40, § 19; SL 2007, ch 75, § 4.



§ 12-19-4 Voter's statement on return envelope--Federal service voting forms.

12-19-4. Voter's statement on return envelope--Federal service voting forms. The return envelope for the absent voter's ballot shall have printed on the reverse thereof a statement to be signed by the voter. The State Board of Elections shall prescribe the forms for the return envelope, ballots, instructions to the voter, and such certification to accommodate the federal service voter under the provisions of the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA)(42 U.S.C. § 1973cc-1).

Source: SL 1944 (SS), ch 2, § 4; SL 1953, ch 75, § 3; SL 1955, ch 55, § 2; SL 1957, ch 85, § 4; SDC Supp 1960, § 16.0613; SDC 1939, § 16.0607 as added by SL 1965, ch 87; SL 1965, ch 88; SDCL, § 12-19-27; SL 1971, ch 93, § 1; SL 1974, ch 118, § 136; SL 1992, ch 115, § 2; SL 1993, ch 116, § 3.



§ 12-19-5 Mailing of ballot and enclosures to voter--Free air mail for federal servicevoters.

12-19-5. Mailing of ballot and enclosures to voter--Free air mail for federal service voters. The envelope containing the enclosures, if not delivered to the voter personally by the person in charge of the election or the authorized messenger filing the voter's request for an absentee ballot, shall, except for federal service voters, be mailed by first class mail to the address of the applicant stated in his application, with postage prepaid thereon. Both the return envelope and the envelope for transmitting the enclosures to federal service voters shall meet the requirements of the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA)(42 U.S.C. § 1973) and shall be transmitted by air mail, free of United States postage, including air mail.

Source: SL 1913, ch 200, § 1; SL 1917, ch 233, § 1; RC 1919, § 7226; SL 1919, ch 189; SL 1925, ch 159, § 1; SDC 1939, § 16.0606; SL 1944 (SS), ch 2, § 4; SL 1953, ch 75, § 3; SL 1955, ch 55, § 2; SL 1957, ch 85, § 4; SDC Supp 1960, § 16.0613; SL 1963, ch 110, § 1; SL 1964, ch 59; SL 1965, ch 88; SL 1967, ch 72; SDCL, § 12-19-27; SL 1974, ch 118, § 137; SL 1976, ch 105, § 63; SL 1979, ch 105, § 1; SL 1980, ch 115, § 5; SL 1993, ch 116, § 4.



§ 12-19-6 Repealed.

12-19-6. Repealed by SL 1970, ch 91, § 4.



§ 12-19-7 Marking and folding ballot--Officer before whom marked--Mailing ordelivering ballot.

12-19-7. Marking and folding ballot--Officer before whom marked--Mailing or delivering ballot. A voter voting an absentee ballot shall mark it and fold it without revealing the marks to any other person. The voter shall place the voted ballots in the return envelope provided and seal the envelope. The voter shall sign the statement on the return envelope. The voter shall either mail the ballot, deliver it in person or have it delivered to the person in charge of the election.

Source: SL 1913, ch 200, § 2; SL 1917, ch 233, § 2; SL 1918 (SS), ch 45; RC 1919, § 7227; SL 1925, ch 159, § 2; SL 1929, ch 114, § 1; SDC 1939, § 16.0607; SL 1944 (SS), ch 2, § 5; SL 1953, ch 75, § 4; SL 1957, ch 85, § 5; SDC Supp 1960, § 16.0614; SL 1963, ch 110, § 2; SDCL, § 12-19-29; SL 1972, ch 90, § 2; SL 1974, ch 118, § 138; SL 1976, ch 105, § 64; SL 1983, ch 115; SL 1985, ch 115; SL 1992, ch 115, § 3.



§ 12-19-7.1 Candidates and election officials not to serve as authorized messenger.

12-19-7.1. Candidates and election officials not to serve as authorized messenger. No person who is a candidate for any elective office, except for political party offices described in § 12-5-2 or county auditor or such deputy, at the election for which the ballot or ballots are to be voted, may serve as an authorized messenger.

Source: SL 1972, ch 90, § 5; SL 1976, ch 105, § 65; SL 1992, ch 115, § 4.



§ 12-19-7.2 Display of campaign material by messenger as misdemeanor.

12-19-7.2. Display of campaign material by messenger as misdemeanor. No authorized messenger may, in the presence of the voter at or before the time of voting, display campaign posters, signs, or other campaign materials or by any like means solicit any votes for or against any person, political party, or position on a question submitted. A violation of this section is a Class 2 misdemeanor.

Source: SL 1984, ch 112; SL 1992, ch 115, § 5.



§ 12-19-8 Repealed.

12-19-8. Repealed by SL 1971, ch 93, § 2.



§ 12-19-9 Delivery of absentee ballot--Personal delivery when transmission timeinsufficient--Receipt.

12-19-9. Delivery of absentee ballot--Personal delivery when transmission time insufficient--Receipt. An authorized messenger shall deliver the absentee ballot to the person in charge of the election unless there is not sufficient time for the person in charge of the election to transmit the absentee ballot to the voter's home precinct. In that instance, the authorized messenger shall personally deliver the absentee ballot to the precinct superintendent of the voter's home precinct. If the authorized messenger requests a receipt when returning the absentee ballot, the person in charge of the election shall provide the authorized messenger a receipt.

Source: SL 1913, ch 200, § 2; SL 1917, ch 233, § 2; SL 1918 (SS), ch 45; RC 1919, § 7227; SL 1925, ch 159, § 2; SL 1929, ch 114, § 1; SDC 1939, § 16.0607; SL 1963, ch 110, § 2; SL 1970, ch 91, § 1; SL 1972, ch 90, § 3; SL 1974, ch 118, § 139; SL 1976, ch 105, § 66; SL 1979, ch 105, § 2; SL 1980, ch 115, § 6; SL 1983, ch 116, § 1; SL 1992, ch 115, § 6; SL 2006, ch 72, § 4.



§ 12-19-9.1 Nursing facility, assisted living center, or hospital having multiple absenteeballot requests.

12-19-9.1. Nursing facility, assisted living center, or hospital having multiple absentee ballot requests. If there is any nursing facility, assisted living center, or hospital, as defined in § 34-12-1.1, within any county from which there might reasonably be expected to be five or more absentee applications, the county auditor shall notify the person in charge of that facility and the chair of the county central committee of each party and any other person who has filed a request to be notified of the date and time at which representatives of the auditor's office will be present to assist the residents of that facility to vote, utilizing the absentee procedure. Any political party, independent candidate, and nonpolitical candidate may assign a person to accompany the auditor's representatives. At the date and time announced, the auditor's representative and the representatives of the parties, independent candidates, and nonpolitical candidates shall deliver ballots to and assist all persons at that facility who desire such assistance and who have applied for absentee ballots. This section applies only to a general election.

If a person in charge of an election conducts absentee voting at a nursing facility, assisted living center, or hospital as defined in § 34-12-1.1, the voter shall complete a combined absentee ballot application/return envelope and the identification and affidavit requirements provided in § 12-19-2.1 are waived.

Source: SL 1972, ch 89; SL 1981, ch 125; SL 1997, ch 82, § 1; SL 2003, ch 82, § 5; SL 2006, ch 72, § 5.



§ 12-19-9.2 Marking and return of ballot on death of voter before opening of polls.

12-19-9.2. Marking and return of ballot on death of voter before opening of polls. Whenever, prior to the casting of absentee ballots, it is made to appear by due proof to the county auditor or election board that any voter who has marked and forwarded an absentee ballot has died prior to the opening of the polls on the date of the election, the ballot of the voter shall be returned in the unsealed return envelope with the evidence of death attached and the envelope marked "Unopened by reason of death of voter" to the officer in charge of the conduct of the election. The casting of any such ballot shall not invalidate the election.

Source: SL 1974, ch 118, § 142.



§ 12-19-10 Preservation and delivery of ballot to precinct superintendent--Comparisonof statement and application--Deposit in ballot box--Unopened ballots--Unauthorized examination as misdemeanor.

12-19-10. Preservation and delivery of ballot to precinct superintendent--Comparison of statement and application--Deposit in ballot box--Unopened ballots--Unauthorized examination as misdemeanor. Upon receipt of the sealed return envelope containing the voted ballots, the person in charge of the election shall keep it in a safe place without opening the envelope or breaking the seal thereof and shall, except as provided by § 12-19-42, deliver it to the precinct superintendent of election of the voter's home precinct. The person in charge of the election shall have the absentee ballots delivered with the election supplies, or if received later, then prior to the close of the polls. If the election board is not otherwise engaged in official duties, or if there are absentee ballots not processed when the polls close, immediately thereafter, the board shall carefully compare the statement on the reverse side of the official return envelope with the written application received from the officer in charge of the election without opening or breaking the seal of the return envelope. If the ballot is contained in a combined absentee ballot application/return envelope, the comparison of the statement and the application shall be omitted. The board shall enter the voter's name on the election pollbook and mark the registration list if:

(1) The ballots received were voted by the voter whose name appears on the statement;

(2) The voter is registered in such precinct and has not previously voted in that precinct at the election; and

(3) The written application and statement were both signed by the voter.

The board shall then open the envelope without opening, unfolding or examining the ballots the envelope may contain, stamp the ballots with the official stamp, and deposit the ballots with the other ballots cast at the election. If the board determines that an absentee ballot envelope cannot be opened because the envelope does not meet the requirements for opening, the reason shall be written on the envelope, signed by a member of the board, and the envelope placed in a larger envelope for unopened absentee ballots. No person may, prior to the counting of the votes, open, unfold or examine any ballot, or make any communication to any person concerning the markings or contents of the ballot. A violation of the preceding sentence is a Class 2 misdemeanor.

Source: SL 1913, ch 200, § 3; RC 1919, § 7228; SL 1925, ch 159, § 3; SL 1929, ch 114, § 2; SDC 1939, § 16.0608; SL 1941, ch 80; SL 1944 (SS), ch 2, § 7; SL 1953, ch 75, § 5; SL 1957, ch 85, § 6; SDC Supp 1960, § 16.0616; SL 1963, ch 110, §§ 3, 4; SDCL § 12-19-31; SL 1970, ch 91, § 2; SL 1972, ch 90, § 4; SL 1974, ch 118, § 140; SL 1976, ch 105, § 67; SL 1982, ch 86, § 87; SL 1992, ch 115, § 7; SL 1993, ch 118, § 17; SL 2006, ch 72, § 6; SL 2010, ch 74, § 15.



§ 12-19-11 Preservation and return of application and return envelope.

12-19-11. Preservation and return of application and return envelope. The written application and official return envelope shall be preserved by the election officers and returned by them to the proper office together with the other election returns.

Source: SL 1913, ch 200, § 3; RC 1919, § 7228; SL 1925, ch 159, § 3; SL 1929, ch 114, § 2; SDC 1939, § 16.1608; SL 1941, ch 80; SL 1963, ch 110, § 3; SL 1970, ch 91, § 3.



§ 12-19-12 Delivery of absentee ballot to polling place after close of polls.

12-19-12. Delivery of absentee ballot to polling place after close of polls. If an absentee ballot is delivered to a polling place after the polls are closed, the absentee ballot may not be counted or opened.

Source: SDC 1939, § 16.0608 as added by SL 1941, ch 80; SL 1963, ch 110, § 3; SL 1974, ch 118, § 141; SL 1999, ch 69, § 37; SL 2010, ch 74, § 16.



§ 12-19-13 Repealed.

12-19-13. Repealed by SL 1996, ch 94, § 31.



§ 12-19-14 Unlawful disposition of ballot or ballot link as misdemeanor.

12-19-14. Unlawful disposition of ballot or ballot link as misdemeanor. Any voter who, having procured an official ballot or ballots or Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA) ballot link as provided in §§ 12-19-1 to 12-19-12, inclusive, intentionally disposes of a ballot in any manner other than as provided in such sections or provides the UOCAVA ballot link to any other person is guilty of a Class 2 misdemeanor. The UOCAVA ballot link is the internet URL for accessing an electronically provided absentee ballot.

Source: SL 1913, ch 200, § 5; RC 1919, § 7230; SDC 1939, § 16.9911; SL 1974, ch 118, § 143; SL 1982, ch 86, § 88; SL 2010, ch 74, § 17.



§ 12-19-15 to 12-19-22. Repealed.

12-19-15 to 12-19-22. Repealed by SL 1974, ch 118, § 200.



§ 12-19-23 Repealed.

12-19-23. Repealed by SL 1971, ch 87, § 6.



§ 12-19-24 to 12-19-31. Repealed.

12-19-24 to 12-19-31. Repealed by SL 1974, ch 118, § 200.



§ 12-19-32 Ballot not invalidated by federal censorship.

12-19-32. Ballot not invalidated by federal censorship. The exercise of the right of censorship by the federal authorities upon the marked ballot while same is in transit in the mail, shall not invalidate the ballot or be cause for its rejection.

Source: SL 1944 (SS), ch 2, § 8; SDC Supp 1960, § 16.0617.



§ 12-19-33 Failure to deliver or tampering with ballot as felony.

12-19-33. Failure to deliver or tampering with ballot as felony. Any person who, having procured an official ballot or ballots for another, intentionally fails to deliver the ballots to the voter or who intentionally fails to deliver the return envelope with ballots contained therein to the proper officer, or who tampers with the envelope or ballots is guilty of a Class 6 felony.

Source: SL 1944 (SS), ch 2, § 12; SDC Supp 1960, § 16.9929; SL 1974, ch 118, § 144; SL 1982, ch 86, § 89; SL 1983, ch 116, § 2.



§ 12-19-34 Informalities do not invalidate election--Liberal construction.

12-19-34. Informalities do not invalidate election--Liberal construction. No mere informality in the matter of carrying out or executing the provisions of this chapter shall invalidate the election or authorize the rejection of the returns thereof, and the provisions of this chapter shall be liberally construed for the purposes herein expressed or intended.

Source: SL 1944 (SS), ch 2, § 8; SDC Supp 1960, § 16.0617; SL 1974, ch 118, § 145.



§ 12-19-35 , 12-19-36. Repealed.

12-19-35, 12-19-36. Repealed by SL 1974, ch 118, § 200.



§ 12-19-37 Absentee ballot precincts--Creation--Absentee ballot counting board.

12-19-37. Absentee ballot precincts--Creation--Absentee ballot counting board. Any county may create a special precinct to be known as an absentee ballot precinct. If the county creates an absentee ballot precinct, all absentee ballots cast at any election shall be counted in such precinct. However, if a paper ballot precinct has ten or fewer absentee ballots cast at the time the polls open on election day, the absentee ballots in that precinct shall be counted at the polling place. The election board of the absentee ballot precinct is the absentee ballot counting board. There may be only one absentee ballot counting board at any time in a county.

Source: SL 1976, ch 108, § 1; SL 1985, ch 116.



§ 12-19-38 Appointment of absentee ballot counting board--Number of members.

12-19-38. Appointment of absentee ballot counting board--Number of members. The county auditor shall appoint the absentee ballot counting board in the manner prescribed in chapter 12-15, except that the number of election officials on the absentee ballot counting board shall be sufficient to complete the counting of ballots within a reasonable time.

Source: SL 1976, ch 108, § 2.



§ 12-19-39 Oath of board members--Compensation.

12-19-39. Oath of board members--Compensation. Each election official of the absentee ballot counting board shall take the oath required by § 12-15-9 and shall be paid as provided by § 12-15-11.

Source: SL 1976, ch 108, § 3.



§ 12-19-40 Repealed.

12-19-40. Repealed by SL 1982, ch 130.



§ 12-19-41 Powers and duties of absentee ballot counting board.

12-19-41. Powers and duties of absentee ballot counting board. Except as otherwise provided in §§ 12-19-37 to 12-19-52, inclusive, the absentee ballot counting board's powers and duties shall be the same as provided in chapters 12-19 and 12-20 for precinct election officials in regular precinct polling places, except that the board shall receive and count all absentee ballots for all precincts in the county upon receipt thereof from the person in charge of the election.

Source: SL 1976, ch 108, § 6.



§ 12-19-42 Envelope containing voted ballots kept closed--Delivery to county board.

12-19-42. Envelope containing voted ballots kept closed--Delivery to county board. Upon receipt of the sealed return envelope containing the voted ballots, the person in charge of the election shall keep it in a safe place without opening the envelope or breaking the seal thereof. The person in charge of the election shall cause to be delivered to the absentee ballot counting board, the absentee ballot, or ballots with the election supplies, or if later received, then prior to the close of the polls.

Source: SL 1976, ch 108, § 12.



§ 12-19-43 Review of absentee voters' affidavits prior to closing of polls--Counting orprocessing of ballots.

12-19-43. Review of absentee voters' affidavits prior to closing of polls--Counting or processing of ballots. The county auditor may direct the board to meet on election day prior to the closing of the polls for the sole purpose of reviewing the absentee voters' affidavits appearing on the sealed ballot envelopes, if in the auditor's judgment this procedure shall be necessary due to the number of absentee ballots received. The absentee ballots may be opened, stamped, and placed in the ballot box or processed by an automatic tabulating machine, but under no circumstances shall the ballots be manually counted nor any vote totals printed or displayed by any tabulating machine prior to the closing of the polls. If ballots are processed by an automatic tabulating machine prior to the closing of the polls, the resolution board shall be present and notification of such processing shall be provided to each county party chairperson at least ten days before the election.

Source: SL 1976, ch 108, § 4; SL 1977, ch 113; SL 2005, ch 93, § 6.



§ 12-19-44 Counting process open.

12-19-44. Counting process open. The room occupied by the absentee ballot counting board shall be open to any person for the purpose of observing the counting process.

Source: SL 1976, ch 108, § 5.



§ 12-19-45 Record of applicants' names, addresses, and voting precincts--Delivery tocounting board--Record of authorized messengers.

12-19-45. Record of applicants' names, addresses, and voting precincts--Delivery to counting board--Record of authorized messengers. The person in charge of the election shall preserve a record of the name, post office address, and voting precinct of each applicant for absentee ballots and shall personally deliver the same to the Absentee Ballot Counting Board. The person in charge of the election shall keep a record of the name of the authorized messenger requesting an absentee ballot to be delivered to another voter.

Source: SL 1976, ch 108, § 10; SL 1979, ch 105, § 3; SL 1980, ch 115, § 7.



§ 12-19-46 Commencement of count when polls close--Place.

12-19-46. Commencement of count when polls close--Place. The Absentee Ballot Counting Board shall commence counting the absentee voters' ballots immediately upon close of the polls at a central place designated by the county auditor.

Source: SL 1976, ch 108, § 4.



§ 12-19-47 Processing of absentee ballots.

12-19-47. Processing of absentee ballots. The absentee ballot counting board, during the time prescribed in § 12-19-46, shall process each absentee ballot as required by § 12-19-10.

Source: SL 1976, ch 108, § 12; SL 1982, ch 86, § 90; SL 1992, ch 115, § 8; SL 1993, ch 118, § 19; SL 2006, ch 72, § 7; SL 2010, ch 74, § 18.



§ 12-19-48 Delivery of absentee ballot after polls are closed.

12-19-48. Delivery of absentee ballot after polls are closed. If an absentee ballot is delivered to an absentee ballot counting board after the polls are closed the absentee ballot may not be counted or opened.

Source: SL 1976, ch 108, § 13; SL 1999, ch 69, § 38; SL 2010, ch 74, § 19.



§ 12-19-49 Death of absentee voter prior to opening of polls--Ballot returned to personin charge--Election not invalidated by casting of ballot.

12-19-49. Death of absentee voter prior to opening of polls--Ballot returned to person in charge--Election not invalidated by casting of ballot. If, prior to the casting of absentee ballots, the person in charge of the election or absentee ballot counting board shall have sufficient cause to believe that any voter who has marked and forwarded an absentee ballot has died prior to the opening of the polls on the date of the election, the ballot of the voter shall be returned in the sealed return envelope with the evidence of death attached and the envelope marked "Unopened by reason of death of voter" to the person in charge of the election. The casting of any such ballot, however, shall not invalidate the election.

Source: SL 1976, ch 108, § 11.



§ 12-19-50 Forms for recording tally--Special pollbook--Tally added to home precincttotals.

12-19-50. Forms for recording tally--Special pollbook--Tally added to home precinct totals. The tally shall be recorded on forms prescribed by the State Board of Elections. A special pollbook shall also be prescribed by the State Board of Elections. Except as provided by § 12-19-52, the tally shall be recorded according to the precincts in which the voters are registered and then added to those individual precinct totals.

Source: SL 1976, ch 108, §§ 4, 9; SL 1993, ch 113, § 12.



§ 12-19-51 Repealed.

12-19-51. Repealed by SL 1996, ch 94, § 32.



§ 12-19-52 Electronic voting systems.

12-19-52. Electronic voting systems. In those counties which have adopted an electronic voting system, counting shall be as prescribed in chapter 12-17B.

Source: SL 1976, ch 108, § 8.



§ 12-19-53 Contracting for services of county auditor from another county.

12-19-53. Contracting for services of county auditor from another county. If a county contracts for the services of a county auditor from another county, that county auditor shall make absentee ballots available in the contracting county if the contracting county requests that absentee ballots be provided. The contracting county shall reimburse the county auditor for the costs incurred pursuant to this section.

Source: SL 1992, ch 115, § 9.



§ 12-19-54 Payment for assisting voters based on number of voters assisted prohibited--Violation as misdemeanor.

12-19-54. Payment for assisting voters based on number of voters assisted prohibited--Violation as misdemeanor. No person may employ, reward, or compensate any person to assist voters based on the number of voters assisted. Nothing in this section prohibits any person from hiring a person paid on an hourly or salaried basis to assist voters. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 91, § 3.



§ 12-19-55 Receipt of payment for assisting voters based on number of voters assistedprohibited--Violation as misdemeanor.

12-19-55. Receipt of payment for assisting voters based on number of voters assisted prohibited--Violation as misdemeanor. No person may receive any wages, reward, or compensation for assisting voters based on the number of voters assisted. Nothing in this section prohibits any person from being employed on an hourly or salaried basis to assist voters. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 91, § 4.






Chapter 19A - Special Voting Rights [Repealed]

CHAPTER 12-19A

SPECIAL VOTING RIGHTS [REPEALED]

[Repealed by SL 1972, ch 76, § 24; SL 1974, ch 118, § 200; SL 1975, ch 119, § 22]



Chapter 20 - Return And Canvass Of Votes

§ 12-20-1 Delivery of supplies to counting board--Certificate of transmittal andreceipt--Commencement of count--Continuation without adjournment--Comparison and correction of poll lists.

12-20-1. Delivery of supplies to counting board--Certificate of transmittal and receipt--Commencement of count--Continuation without adjournment--Comparison and correction of poll lists. As soon as the polls are closed, the precinct superintendent and precinct deputies shall audit the ballot count as prescribed in §§ 12-20-2 and 12-20-3. The precinct superintendent and precinct deputies shall then immediately deliver the ballot boxes, registration book, pollbook, and other election supplies, including voided and unused ballots, to the counting board, if appointed, and sign a certificate of transmittal and receipt as prescribed by the State Board of Elections. The members of the precinct election board or the counting board, if appointed, shall then immediately proceed to count publicly, in the presence of all persons desiring to attend the count, the votes received at the polls, and continue without adjournment until the count is completed. In counting the votes, the members of the precinct election board or counting board shall use the tally sheets provided.

Source: SDC 1939, § 16.1701; SL 1975, ch 119, § 11; SL 1976, ch 105, § 68; SL 1993, ch 113, § 13; SL 1993, ch 118, § 20; SL 1999, ch 69, § 39; SL 2002, ch 76; § 7.



§ 12-20-2 Opening of ballot box--Sorting and counting of unopened ballots--Ballotsfolded together.

12-20-2. Opening of ballot box--Sorting and counting of unopened ballots--Ballots folded together. The box shall be opened and the ballots taken out, sorted so that all ballots on certain candidacies and issues are separately identified, and counted by the members of the precinct election board unopened, except to ascertain if each ballot is single. If two or more ballots are found folded together and present the appearance of a single ballot, the ballots shall be laid aside until the count of ballots is completed. Upon the comparison of the count with the pollbook and registration list, or in machine precincts, with the number of return envelopes from absentee voters, and the appearance of the ballots, if a majority of the members of the precinct election board are of the opinion that the ballots folded together were voted by one voter, the ballot shall be endorsed, duplicate ballot of one voter not counted. If the ballot count does not agree with the number of votes in the pollbook, a comparison of the voters in the pollbook and the registration list shall be made and the correction of any mistakes shall be made.

Source: SDC 1939, § 16.1701; SL 1974, ch 118, § 150; SL 1978, ch 102, § 1; SL 1993, ch 113, § 14; SL 1999, ch 69, § 40.



§ 12-20-2.1 Return of provisional ballot envelopes and unopened absentee ballots.

12-20-2.1. Return of provisional ballot envelopes and unopened absentee ballots. If the ballot box is opened for ballot counting at the precinct, each provisional ballot envelope and each unopened absentee ballot shall be removed, placed, and sealed in the provisional or unopened absentee ballot return envelope and returned to the person in charge of the election with the other election supplies.

Source: SL 2003, ch 83, § 3; SL 2010, ch 74, § 20.



§ 12-20-3 Drawing of excess ballots.

12-20-3. Drawing of excess ballots. Following the comparison of the pollbook and registration list in § 12-20-2, if the ballots in the box exceed the number of names in the pollbook, the ballots shall be replaced in the box, after any of the ballots folded together are canceled, and one of the precinct deputies shall publicly draw therefrom as many ballots, unopened, as equal to the excess.

Source: SDC 1939, § 16.1701; SL 1993, ch 113, § 15; SL 1999, ch 69, § 41.



§ 12-20-4 Repealed.

12-20-4. Repealed by SL 1974, ch 118, § 200.



§ 12-20-5 Count of votes for candidates--Scrutiny of ballots by precinct deputies--Decisions on disputed ballots.

12-20-5. Count of votes for candidates--Scrutiny of ballots by precinct deputies--Decisions on disputed ballots. The votes for the several candidates shall be counted in the order in which the candidates occur upon the ballots. At least two precinct deputies, of opposite political parties, shall scrutinize each ballot with the precinct superintendent acting to break any tie vote of the two precinct deputies ruling on a ballot. As the vote is announced two precinct deputies shall make the mark required on the tally sheets.

Source: SDC 1939, § 16.1702; SL 1959, ch 97; SL 1974, ch 118, § 151; SL 1976, ch 105, § 69; SL 1993, ch 118, § 21; SL 1997, ch 81, § 9; SL 1999, ch 69, § 42.



§ 12-20-5.1 Determination of validity of provisional ballots.

12-20-5.1. Determination of validity of provisional ballots. Prior to the official canvass, the person in charge of the election shall determine if the person voting by provisional ballot was legally qualified to vote in the precinct in which the provisional ballot was cast. In making this determination, the person in charge of the election shall consider the information provided on the affirmation and diligently investigate the voter registration status of the person. If there is no evidence that a voter registration form had been completed by the person showing a residence address in that precinct and returned to an official voter registration site prior to the deadline to register to vote for the election, the provisional ballot is invalid.

Source: SL 2003, ch 83, § 4.



§ 12-20-6 Unstamped ballots not counted.

12-20-6. Unstamped ballots not counted. In the counting of the votes any ballot which is not endorsed as provided in § 12-18-12 by the official stamp shall be void and may not be counted.

Source: SL 1897, ch 60, § 35; RPolC 1903, § 1929; RC 1919, § 7278; SDC 1939, § 16.1703; SL 1993, ch 118, § 22.



§ 12-20-7 Ballot not counted when voter's choice indeterminable--Promulgation ofrules defining standards.

12-20-7. Ballot not counted when voter's choice indeterminable--Promulgation of rules defining standards. Any ballot or part of a ballot from which it is impossible to determine the voter's choice by using standards defined by the State Board of Elections shall be void and may not be counted. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, defining standards for determining voter intent.

Source: SDC 1939, § 16.1703; SL 1974, ch 118, § 152; SL 2002, ch 76, § 6; SL 2010, ch 74, § 21.



§ 12-20-8 Precinct superintendent and precinct deputies to record intention of voter.

12-20-8. Precinct superintendent and precinct deputies to record intention of voter. The precinct superintendent and precinct deputies, in counting the votes, shall endeavor to record the intention of the voter. The precinct superintendent and precinct deputies shall then hold the intention of the voter to be to vote for the candidate or candidates before whose name the voter has placed a mark.

Source: SDC 1939, § 16.1205; SL 1974, ch 118, § 153; SL 1976, ch 105, § 70; SL 1997, ch 81, § 10; SL 1999, ch 69, § 43.



§ 12-20-9 Repealed.

12-20-9. Repealed by SL 1976, ch 105, § 84.



§ 12-20-10 Blank list for unofficial return of precinct vote for candidates and submittedquestions--Return envelope.

12-20-10. Blank list for unofficial return of precinct vote for candidates and submitted questions--Return envelope. There shall be furnished by the officer in charge of the election to each voting precinct, for each election, a blank list which shall have space after each candidate's name and after each measure, law, or amendment to be voted upon at such election, in which to enter the number of votes cast in the precinct for each candidate, measure, law, or amendment, together with an envelope addressed to the officer in charge of the election and labeled in plain letters, "Immediate--Unofficial Return--Do not put this in ballot box."

Source: SL 1911, ch 258, § 1; RC 1919, § 7303; SDC 1939, § 16.1723; SL 1974, ch 118, § 154.



§ 12-20-11 Entry of precinct vote on unofficial return list--Return with election returns.

12-20-11. Entry of precinct vote on unofficial return list--Return with election returns. When the vote count is complete, the members of the precinct election board shall enter upon the blank list the true number of votes cast in the precinct for each person, measure, law, or amendment which appears upon the official ballot, and shall enclose the completed list in the envelope described in § 12-20-10. The precinct superintendent or precinct deputy chosen to deliver the election returns to the officer in charge of the election shall return the completed list separate from any other envelopes or wrappers returned at the time the election returns are delivered.

Source: SDC 1939, § 16.1723; SL 1974, ch 118, § 155; SL 1993, ch 118, § 23; SL 1999, ch 69, § 44.



§ 12-20-12 Repealed.

12-20-12. Repealed by SL 1974, ch 118, § 200.



§ 12-20-13 Tabulation and public release of unofficial returns--Entry into centralelection reporting system.

12-20-13. Tabulation and public release of unofficial returns--Entry into central election reporting system. Except as provided in § 12-20-17, the county auditor shall tabulate election returns as rapidly as received and make the result available for the information of the public, but such returns are not the official returns. The county auditor shall enter the information into the central election reporting system by using any computer located in a county office which is properly configured and linked to the central state computer immediately following the tabulation of each precinct.

Source: SDC 1939, § 16.1723; SL 1978, ch 103; SL 1990, ch 108; SL 2003, ch 84, § 1.



§ 12-20-13.1 Means of counting provisional ballots--Appointment of officials.

12-20-13.1. Means of counting provisional ballots--Appointment of officials. The person in charge of the election shall decide if the provisional ballots are to be counted by hand or by automated tabulating equipment. If a decision is made to count the ballots by hand, a provisional ballot counting board shall be appointed as provided in § 12-15-1. If the provisional ballots are to be counted by automated tabulating equipment, a resolution board and tabulation machine operators shall be appointed as provided in chapter 12-17B.

Source: SL 2003, ch 83, § 5; SL 2006, ch 28, § 3.



§ 12-20-13.2 Counting provisional ballots--Certification.

12-20-13.2. Counting provisional ballots--Certification. The provisional ballot counting board or resolution board and tabulation machine operators shall convene one hour prior to the convening of the canvassing board. The provisional ballots, which the person in charge of the election has determined are not invalid according to § 12-20-5.1, shall be counted. Upon completion of the count, the provisional ballot counting board or resolution board shall complete a certification of provisional ballot count and give the certification to the canvassing board. The certification form shall be prescribed by the State Board of Elections.

Source: SL 2003, ch 83, § 6.



§ 12-20-13.3 Counting provisional ballots--Alternate time.

12-20-13.3. Counting provisional ballots--Alternate time. The person in charge of the election may establish an alternative time prior to the official canvass for provisional ballot counting provided that notice of the time and location is given to the county party chairperson of each political party for primary, secondary, and general elections and to each candidate for any other election.

Source: SL 2003, ch 83, § 7; SL 2006, ch 28, § 4.



§ 12-20-13.4 Counting provisional ballots--Notice.

12-20-13.4. Counting provisional ballots--Notice. Within ten days after the official county canvass each person voting by provisional ballot shall be sent by the person in charge of the election a notice advising whether the provisional ballot was counted. The notice shall be prescribed by the State Board of Elections.

Source: SL 2003, ch 83, § 8.



§ 12-20-14 Repealed.

12-20-14. Repealed by SL 1981, ch 126, § 1.



§ 12-20-15 State messenger to secure delinquent returns--Expenses deducted fromcounty auditor's salary.

12-20-15. State messenger to secure delinquent returns--Expenses deducted from county auditor's salary. If any county auditor fails to perform the duties required of him by § 12-20-38.1, the secretary of state shall send a messenger to the county auditor to secure such returns. All expenses for such service shall be paid by the county of which such auditor is an officer upon the filing of a certificate from the secretary of state as to the amount of such expenses, and the amount so paid shall be deducted from the next monthly salary of the county auditor of such county.

Source: SL 1890, ch 84, § 4; SL 1891, ch 60, § 1; RPolC 1903, § 1946; RC 1919, §§ 7293, 7307; SDC 1939, §§ 16.1714, 16.1724; SDCL, § 12-20-44; SL 1974, ch 118, § 156; SL 1993, ch 118, § 24.



§ 12-20-16 Repealed.

12-20-16. Repealed by SL 1996, ch 94, § 33.



§ 12-20-17 Returns not disclosed until all polls in state closed.

12-20-17. Returns not disclosed until all polls in state closed. No public disclosure of the returns of state and federal elections in any primary or general election is permitted until each precinct polling place in the state is closed. This provision applies to each precinct polling place within the state.

Source: SL 1959, ch 99, § 20; SDC Supp 1960, § 16.2220; SL 1981, ch 119, § 2; SL 2000, ch 71, § 2.



§ 12-20-18 Entry of candidates' votes in precinct pollbooks.

12-20-18. Entry of candidates' votes in precinct pollbooks. After the votes have been counted, the members of the precinct election board shall set down in the pollbook and duplicate tally sheet on forms therein prescribed by the State Board of Elections the name of each person voted for, the office for which the person received votes, and the number of votes each person received, the number of votes each person received shall be expressed at length.

Source: SDC 1939, § 16.1704; SL 1974, ch 118, § 158; SL 1993, ch 113, § 16; SL 1993, ch 118, § 26; SL 1999, ch 69, § 45.



§ 12-20-19 Repealed.

12-20-19. Repealed by SL 1974, ch 118, § 200.



§ 12-20-20 Sealing of ballot boxes after deposit of counted ballots--Violation asmisdemeanor.

12-20-20. Sealing of ballot boxes after deposit of counted ballots--Violation as misdemeanor. The counted ballots shall be sorted in the manner provided in 12-20-2 and wrapped, sealed, and deposited in the ballot box. The precinct superintendent and precinct deputies, after the counting of ballots and deposit of the ballots counted in the ballot box, shall properly seal, with seals furnished pursuant to § 12-16-26, any ballot box opening and the place where the clasp and box connect, and each place where a ballot box may be opened before turning the ballot box over to the person deputed to deliver it. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 16.1706; SL 1974, ch 118, § 159; SL 1979, ch 106, § 1; SL 1982, ch 86, § 91; SL 1999, ch 69, § 46.



§ 12-20-21 Return of ballot boxes, returns, records and supplies to officer in charge--Tampering prohibited--Violation as felony.

12-20-21. Return of ballot boxes, returns, records and supplies to officer in charge--Tampering prohibited--Violation as felony. The sealed ballot box, together with the pollbook and duplicate tally sheet, registration lists, and the envelope containing the unofficial returns and all supplies and returns required, shall be returned by the precinct superintendent or a precinct deputy designated by the precinct superintendent, to the officer in charge of the election immediately after completion of the vote count. No person may deface, destroy, or tamper with the ballot box, envelope, pollbook, duplicate tally sheet, or registration lists or remove any seals. A violation of this section is a Class 6 felony.

Source: SDC 1939, §§ 16.0206, 16.0230, 16.0706, 16.1707, 16.1708, 16.9925; SL 1961, ch 92, §§ 10, 23; SL 1963, ch 109, §§ 1 to 3; SDCL, §§ 12-4-27, 12-6-44, 12-20-22 to 12-20-24, 12-20-26; SL 1974, ch 118, § 160; SL 1982, ch 86, § 92; SL 1993, ch 113, § 17; SL 1993, ch 118, § 27; SL 1999, ch 69, § 47.



§ 12-20-21.1 Circumstances requiring report of official returns by telephone.

12-20-21.1. Circumstances requiring report of official returns by telephone. Notwithstanding the provisions of § 12-20-21, if the person in charge of the election determines that the roads are impassable between a polling place and the office of the person in charge of the election, the superintendent shall report unofficial election returns by telephone to the person in charge of the election immediately following completion of the vote count. The superintendent shall return the sealed ballot box together with the pollbooks, registration lists, the envelope containing the unofficial returns, and all supplies to the person in charge of the election as soon as possible but no later than noon on the day following the election.

Source: SL 1993, ch 117.



§ 12-20-21.2 Write-in votes not to be counted--Other votes on ballot.

12-20-21.2. Write-in votes not to be counted--Other votes on ballot. If a name is written on a ballot in an attempt to cast a write-in-vote, the write-in vote may not be counted. However, all other votes for which the voter's intent may be determined shall be counted.

Source: SL 2002, ch 76, § 5.



§ 12-20-22 to 12-20-27. Repealed.

12-20-22 to 12-20-27. Repealed by SL 1974, ch 118, § 200.



§ 12-20-28 Repealed.

12-20-28. Repealed by SL 1999, ch 69, § 48.



§ 12-20-29 , 12-20-30. Repealed.

12-20-29, 12-20-30. Repealed by SL 1974, ch 118, § 200.



§ 12-20-31 Destruction of ballots and pollbooks--Period for which held--Pendingrecount or contest.

12-20-31. Destruction of ballots and pollbooks--Period for which held--Pending recount or contest. The officer in charge of an election may destroy voted ballots and pollbooks from a nonfederal election sixty days following the election at which such ballots were voted. However, they may not be destroyed if any recount or contest of such election is pending. The officer in charge of an election may destroy voted ballots, pollbooks and all other election material relating to a federal election twenty-two months after the election at which the ballots were voted. For the purpose of this section, a federal election is any election to nominate or elect persons to the United States Congress or other national elected position, including national issues or questions. If a ballot is used for a federal election and a state or local election, the ballots and all other election material shall be maintained for twenty-two months. All federal election material may be removed from the ballot box if it is maintained in such a manner as to guarantee the safety and integrity of such material.

Source: PolC 1877, ch 27, § 29; SL 1881, ch 74, § 2; CL 1887, § 1468; RPolC 1903, § 1931; SL 1915, ch 185, § 1; RC 1919, § 7280; SDC 1939, § 16.1708; SL 1963, ch 109, § 2; SL 1963, ch 120; SL 1965, ch 96; SDCL, § 12-20-30; SL 1974, ch 118, § 162; SL 1986, ch 121.



§ 12-20-32 Preservation of ballot boxes and pollbooks--Delivery of pollbooks to countycanvassing board--Violation as felony.

12-20-32. Preservation of ballot boxes and pollbooks--Delivery of pollbooks to county canvassing board--Violation as felony. The county auditor shall keep the ballot boxes and pollbooks in the same condition as when received, until the meeting of the county canvassing board, when he shall deliver the pollbooks to such board. A violation of this section is a Class 6 felony.

Source: SL 1899, ch 83, § 4; RPolC 1903, § 1938; SL 1915, ch 185, § 2; RC 1919, § 7287; SDC 1939, § 16.1709; SDCL, § 12-20-33; SL 1974, ch 118, § 163; SL 1982, ch 86, § 93.



§ 12-20-33 Repealed.

12-20-33. Repealed by SL 1974, ch 118, § 200.



§ 12-20-34 Repealed.

12-20-34. Repealed by SL 1982, ch 86, § 94.



§ 12-20-35 Returns not refused for irregularity--Certificate issued to candidate withmost votes.

12-20-35. Returns not refused for irregularity--Certificate issued to candidate with most votes. No election returns shall be refused by any officer for the reason that the same may be returned or delivered to him in any other than the manner directed in this chapter, nor shall he refuse to include any returns in his estimate of votes for any informality in holding an election or making returns thereof; but all returns shall be received and the votes canvassed by such officer, and a certificate given to the person or persons who may by such returns have the greatest number of votes.

Source: PolC 1877, ch 27, § 41; CL 1887, § 1480; RPolC 1903, § 1934; RC 1919, § 7283; SDC 1939, § 16.1711; SL 1974, ch 118, § 165.



§ 12-20-36 Time for canvass of vote--Governing board as canvassing board--Representatives for absent board members.

12-20-36. Time for canvass of vote--Governing board as canvassing board--Representatives for absent board members. Within six calendar days after the close of any election, the officer in charge of the election, with the assistance of a majority of the governing board as the canvassing board, shall make the canvass of votes. Each member of the governing board may name and have on file with the officer in charge of the election a person to represent the member at the official canvass in the event of the member's absence for cause.

Source: SDC 1939, § 16.1712; SL 1964, ch 62; SL 1971, ch 86, § 2; SL 1974, ch 118, § 166; SL 1985, ch 110, § 1A; SL 1986, ch 120; SL 1999, ch 72, § 3; SL 2006, ch 28, § 5.



§ 12-20-37 Secretary of state to provide guidance and direction in making returns.

12-20-37. Secretary of state to provide guidance and direction in making returns. The secretary of state shall provide for the guidance and direction of the county auditor in making the returns according to law.

Source: SDC 1939, § 16.1722; SL 1974, ch 118, § 167; SL 1981, ch 126, § 2; SL 2003, ch 84, § 2; SL 2012, ch 81, § 4.



§ 12-20-38 Abstracts of precinct returns prepared by Board of Canvassers--Certification--Deposit.

12-20-38. Abstracts of precinct returns prepared by Board of Canvassers--Certification--Deposit. The Board of Canvassers for both primary and general elections shall at the time provided by § 12-20-36 proceed to open the returns from the various voting precincts in the county and make abstracts of the votes cast for each of the candidates and each of the issues. Each of the abstracts of the votes made shall be signed and certified by the canvassers, under the seal of the county auditor, and be deposited in the office of the auditor.

Source: SL 1890, ch 84, § 2; RPolC 1903, § 1941; RC 1919, § 7290; SDC 1939, § 16.1712; SL 1971, ch 92, § 2; SL 1974, ch 118, § 168; SL 1981, ch 126, § 3.



§ 12-20-38.1 Certified copy of official county canvass furnished to secretary of state--Permanent record.

12-20-38.1. Certified copy of official county canvass furnished to secretary of state--Permanent record. The county auditor shall immediately transmit by mail, fax, or electronic means to the secretary of state a certified copy of the official county canvass of votes prepared pursuant to § 12-20-38 which shall be used for the official state canvass. The certified copy shall bear a visible county seal. If the copy is faxed or sent by electronic means, the original certified copy shall also be mailed or hand delivered to the secretary of state. The certified copies shall be microfilmed to become permanent records of the State of South Dakota and be kept by the secretary of state.

Source: SDC 1939, §§ 16.0232, 16.1713; SDCL, §§ 12-6-47, 12-20-41; SL 1968, ch 143, § 2; SL 1971, ch 94; SL 1974, ch 118, § 169; SL 1981, ch 126, § 4; SL 2003, ch 84, § 3.



§ 12-20-39 Election by plurality.

12-20-39. Election by plurality. Except when otherwise specially provided in all elections for the choice of any officer, the person receiving the highest number of votes for any office shall be deemed to have been elected to that office.

Source: PolC 1877, ch 27, § 43; CL 1887, § 1482; RPolC 1903, § 1865; RC 1919, § 7212; SDC 1939, § 16.0603.



§ 12-20-40 Certificate of election delivered by county auditor to persons elected to localoffice.

12-20-40. Certificate of election delivered by county auditor to persons elected to local office. It shall be the duty of the county auditor to make out a certificate of election to each of the persons having the highest number of votes for county and precinct officers, respectively, and to deliver such certificate to the person entitled to it.

Source: SL 1890, ch 84, § 2; RPolC 1903, § 1941; RC 1919, § 7290; SDC 1939, § 16.1712; SL 1973, ch 76, § 3.



§ 12-20-41 to 12-20-45. Repealed.

12-20-41 to 12-20-45. Repealed by SL 1974, ch 118, § 200.



§ 12-20-46 Composition of State Canvassing Board--Candidate disqualified fromparticipation.

12-20-46. Composition of State Canvassing Board--Candidate disqualified from participation. The Governor, or his designee, the Chief Justice of the Supreme Court, or his designee, and the secretary of state, in the presence of the attorney general shall constitute a board of canvassers to canvass the returns of the votes for representatives in Congress, United States Senators, and for electors of President and vice president of the United States and all state officers, members of the State Legislature, constitutional amendments, initiated measures, and referred laws, but no member thereof shall take part in canvassing the votes for any office for which he is a candidate.

Source: SL 1890, ch 84, §§ 3, 6; RPolC 1903, §§ 1948, 1951; RC 1919, §§ 7295, 7298; SL 1929, ch 117, § 3; SDC 1939, §§ 16.1716, 16.1720; SDCL, § 12-20-50; SL 1973, ch 76, § 5; SL 1981, ch 127.



§ 12-20-47 Time of convening of state canvassers--Adjournment to obtain late returns.

12-20-47. Time of convening of state canvassers--Adjournment to obtain late returns. Within seven days after the day of election, the Board of State Canvassers shall open and examine the returns from each county. However, if the returns from each county have not been received, the board may adjourn, not exceeding ten days, for the purpose of obtaining the returns from each county. The board shall proceed with the canvass after the returns have been received from each county.

Source: SDC 1939, § 16.1717; SL 1971; ch 86, § 3; SL 1985, ch 110, § 1B; SL 1999, ch 72, § 4.



§ 12-20-48 Abstract by state canvassers of county returns--Signature and seal--Recording and filing of abstracts.

12-20-48. Abstract by state canvassers of county returns--Signature and seal--Recording and filing of abstracts. The Board of State Canvassers shall make an abstract stating the number of votes cast for each of such officers, the names of all persons voted for, for what office they respectively received the votes, and the number of votes each received, in words at length, and stating whom they declare to be elected to each office, which abstract shall be signed by the canvassers in their official capacity and as state canvassers, and have the great seal of the state affixed.

The secretary of state shall record such abstracts in a book to be kept by him for recording the result of state elections, called the "election book," and also file such abstracts.

Source: SL 1890, ch 84, §§ 8, 9; RPolC 1903, §§ 1950, 1952; RC 1919, §§ 7297, 7299; SDC 1939, § 16.1718.



§ 12-20-48.1 Certification to state party chairman of votes for national convention slates.

12-20-48.1. Certification to state party chairman of votes for national convention slates. Upon the completion of the state canvass of the results of the primary election for delegates and alternates to the national convention, the State Canvassing Board shall certify to the state chairman of each political party the slates (groups of delegates and alternates) entered in the primary for each political party and the number of votes in the primary for each slate pursuant to § 12-5-3.10.

Source: SL 1973, ch 73, § 2; SL 1974, ch 120, § 2; SL 1979, ch 98, § 2.



§ 12-20-49 Certificate of election issued for federal, state or legislative office.

12-20-49. Certificate of election issued for federal, state or legislative office. A certificate of election, signed by the Governor, attested by the secretary of state, with the great seal of the state affixed, shall be issued to each person elected to a federal or state office, or a member of the State Legislature. The secretary of state shall forward to the appropriate federal officer certified copies of the certificates as may be required.

Source: SL 1890, ch 84, §§ 3, 10; RPolC 1903, §§ 1951, 1953; RC 1919, §§ 7298, 7300; SL 1929, ch 117, § 4; SDC 1939, §§ 16.1719, 16.1720; SDCL, § 12-20-50; SL 1973, ch 76, § 4.



§ 12-20-50 Repealed.

12-20-50. Repealed by SL 1973, ch 76, § 6.



§ 12-20-51 Disputes decided by majority of state canvassers--Irregularities disregarded.

12-20-51. Disputes decided by majority of state canvassers--Irregularities disregarded. A majority of the members of the State Canvassing Board shall decide all matters of dispute, and it shall be their duty to disregard all technicalities and misspelling, the use of initial letters or abbreviations of the names of candidates, if it can be ascertained from the returns for whom the votes were intended.

Source: SL 1890, ch 84, § 11; RPolC 1903, § 1954; RC 1919, § 7301; SL 1937, ch 119, § 2; SDC 1939, § 16.1721.



§ 12-20-52 Rules and regulations for counting and canvass of vote.

12-20-52. Rules and regulations for counting and canvass of vote. The State Board of Elections may, by rule, in accordance with chapter 1-26, promulgate rules and regulations to clarify the procedure by which ballots are counted and canvassed in all elections.

Source: SL 1976, ch 105, § 81.






Chapter 21 - Recounts

§ 12-21-1 Purpose of chapter--Liberal construction.

12-21-1. Purpose of chapter--Liberal construction. The intent of the provisions of this chapter is to procure a speedy and correct determination of the true and actual count of all ballots cast at an election, which ballots are valid on their face, and all provisions of this chapter shall be liberally construed to that end.

Source: SDC 1939, § 16.1801.



§ 12-21-2 Composition and appointment of county recount board--Oath to act in good faith andwith impartiality.

12-21-2. Composition and appointment of county recount board--Oath to act in good faith and with impartiality. The county recount board of each county which conducts a recount authorized by this chapter shall consist of a recount referee and two voters of the county to be appointed by the presiding judge of the circuit court for that county, and shall provide for representation of the two political parties with the largest party registration in that county. The recount referee shall be a duly qualified member of the bar of the State of South Dakota and a member of the political party which polled the largest number of votes for Governor in the county in the last gubernatorial election. Prior to serving, each member of the recount board shall take an oath that the member will act in good faith and with impartiality. The state board of elections shall prescribe the oath to be taken.

Source: SDC 1939, § 16.1808; SL 1955, ch 58; SL 1959, ch 98; SL 1969, ch 82, § 1; SL 1974, ch 118, § 170; SL 1983, ch 117; SL 1989, ch 132; SL 2002, ch 77, § 1; SL 2008, ch 34, § 17.



§ 12-21-3 Notice of appointment and time and place of recount--Notice to candidates.

12-21-3. Notice of appointment and time and place of recount--Notice to candidates. The judge shall immediately give notice to the members of the recount board of their appointment to such board, and the time and the place of the recount as prescribed in § 12-21-20, and, immediately after such appointment, he shall notify all candidates for public office subject to recount of the names of the recount referee and the additional members of the recount board, and the time and place of the recount.

Source: SDC 1939, § 16.1808 as added by SL 1959, ch 98; SL 1969, ch 82, § 2; SL 1974, ch 118, § 171.



§ 12-21-4 Compensation of recount referee and appointive members of board.

12-21-4. Compensation of recount referee and appointed members of board. The recount referee shall receive compensation in the same amount as court appointed counsel and the other two members so appointed to the recount board shall each receive compensation in the amount of twenty-five dollars per day or in an amount equal to the state minimum hourly wage, whichever is the greatest.

Source: SDC 1939, § 16.1808 as added by SL 1955, ch 58; SL 1959, ch 98; SL 1969, ch 82, § 3; SL 2008, ch 66, § 1.



§ 12-21-4.1 Mileage allowance for recount board members.

12-21-4.1. Mileage allowance for recount board members. The members of the recount board shall receive mileage for the miles traveled each day of the recount from their points of residence in an amount equal to that set by the State Board of Finance for state employees; provided however, that this provision shall not apply to the first ten miles traveled each day.

Source: SDC 1939, § 16.1808 as added by SL 1969, ch 82, § 3; SL 1974, ch 118, § 172.



§ 12-21-5 Repealed.

12-21-5. Repealed by SL 1982, ch 28, § 46.



§ 12-21-6 Application of chapter.

12-21-6. Application of chapter. Except in school and municipal elections and as provided in § 12-21-18, the provisions of this chapter apply to the recount of ballots cast in any election conducted. The provisions of §§ 12-21-47 to 12-21-61, inclusive, apply to all elections.

Source: SDC 1939, § 16.1801; SL 1974, ch 118, § 174; SL 1982, ch 134, § 5; SL 1984, ch 55, § 1; SL 2006, ch 28, § 6.



§ 12-21-6.1 Code of regulations to govern recounts.

12-21-6.1. Code of regulations to govern recounts. The State Board of Elections may by rule, in accordance with chapter 1-26, adopt a code of regulations to govern the conduct of recounts.

Source: SL 1976, ch 105, § 82.



§ 12-21-7 Conditions under which recount made.

12-21-7. Conditions under which recount made. Such recount shall be made under any of the conditions described in §§ 12-21-8 to 12-21-15, inclusive.

Source: SDC 1939, § 16.1803.



§ 12-21-8 Precinct recount on petition by voters of precinct.

12-21-8. Precinct recount on petition by voters of precinct. When within ten days after an election any three registered voters of a precinct file with the officer in charge of the election a petition, duly verified by them, setting forth that they believe that the official returns from such precinct as to a specified candidate or as to a specified referred or submitted question are erroneous, the votes of such precinct as to the office or position specified or as to the question specified shall be recounted.

Source: SDC 1939, § 16.1803 (1); SL 1974, ch 118, § 175.



§ 12-21-9 Extended time for filing additional precinct recount petitions.

12-21-9. Extended time for filing additional precinct recount petitions. When as to any candidate or any submitted or referred question a petition or petitions are filed under § 12-21-8 as to any particular precinct or precincts within a county, similar petitions as to the same question or candidate may be filed within three days thereafter as to another precinct or precincts within the county, even though the specified period of ten days from the election expires within such three days. But such three-day extension shall only apply as from the filing of the first petition as to any such candidate or any such question.

Source: SDC 1939, § 16.1803 (1).



§ 12-21-10 Complete recount on candidate's petition in close local election.

12-21-10. Complete recount on candidate's petition in close local election. A candidate for any office, position, or nomination which is voted upon only by the voters of one county or part thereof may ask for a recount of the official returns if such candidate is defeated, according to the official returns, by a margin not exceeding two percent of the total vote cast for all candidates for such office, position, or nomination. Any candidate for nonlegislative office shall file a verified petition with the county auditor within three days after the election returns have been canvassed by the official county canvass. Any candidate for legislative office shall file a verified petition with the county auditor within three days after the election returns have been canvassed by the official state canvass. The petition shall state that the candidate believes a recount will change the result of the election and that all of the votes cast for the office, position, or nomination should be recounted. A recount shall then be conducted.

Source: SDC 1939, § 16.1803 (2); SL 1982, ch 134, § 4; SL 1988, ch 133; SL 1989, ch 30, § 35; SL 1999, ch 72, § 5.



§ 12-21-11 Complete recount on candidate's petition in close election in joint legislative district.

12-21-11. Complete recount on candidate's petition in close election in joint legislative district. If any legislative district comprises more than one county, any candidate for election to or nomination for the Legislature who, according to the official returns, has been defeated by a margin not exceeding two percent of the total vote cast for all candidates for such office may, within three days after completion of the official canvass of the returns, file a petition as set forth in § 12-21-10 with the county auditor of each county. Each county auditor shall then conduct a recount.

Source: SDC 1939, § 16.1803 (3); SL 1999, ch 72, § 6.



§ 12-21-11.1 Notice to secretary of state of petition filed with county auditor.

12-21-11.1. Notice to secretary of state of petition filed with county auditor. Whenever a petition for recount is filed with the county auditor for an election which has been canvassed by the State Board of Canvassers, the county auditor shall notify the secretary of state of the petition for recount.

Source: SL 1981, ch 128.



§ 12-21-12 Candidate's petition for recount in close state or district election--Notice to countyauditors.

12-21-12. Candidate's petition for recount in close state or district election--Notice to county auditors. If any candidate for an office, position, or nomination other than the Legislature is voted upon in more than one county, and has been defeated according to the official returns by a margin which does not exceed one-fourth of one percent of the total vote cast for all candidates for such office, position, or nomination, the candidate may within three days after completion of the official canvass by the State Board of Canvassers file a petition with the secretary of state setting forth that the candidate believes a recount will change the result and that all of the votes cast for the office, position, or nomination should be recounted. The secretary of state shall, by registered or certified mail, notify each county auditor that has precincts included in the petition. Each county auditor shall then conduct a recount.

Source: SDC 1939, § 16.1803 (4); SL 1999, ch 72, § 7.



§ 12-21-13 Computation of total vote where two or more candidates elected to same office.

12-21-13. Computation of total vote where two or more candidates elected to same office. When in any election a voter may vote for two or more candidates for the same office, such as members of the Legislature, the total vote cast for all candidates for such office shall for the purposes of §§ 12-21-10 to 12-21-12, inclusive, be deemed to be two times the average number of votes cast for the candidates officially declared nominated or elected as shown by the official returns.

Source: SDC 1939, § 16.1805.



§ 12-21-14 Voters' petition for recount on question submitted to entire state--Form of petition--Notice to county auditors.

12-21-14. Voters' petition for recount on question submitted to entire state--Form of petition--Notice to county auditors. Whenever any referred or submitted question is voted upon throughout the state and is determined according to the official canvass by a margin of not exceeding one-fourth of one percent of the total vote cast for and against on such question, there may be filed with the secretary of state within ten days after the completion of the official canvass by the State Board of Canvassers a petition signed by not less than one thousand registered voters of the state, and representing at least five counties of the state, setting forth that petitioners believe a recount will change the result and praying that such recount shall be had in all the precincts involved. Such petition may consist of different petitions bound together and signed and verified substantially as provided by law with regard to petitions to invoke the referendum. Upon the filing of such petition, the secretary of state shall forthwith by registered or certified mail notify each county auditor whose county voted upon the question and such recount shall then be conducted in all of the precincts in each of such counties.

Source: SDC 1939, § 16.1803 (5); SL 1974, ch 118, § 176.



§ 12-21-15 Petition for recount in close presidential election--Time of filing--Notice to countyauditors.

12-21-15. Petition for recount in close presidential election--Time of filing--Notice to county auditors. Whenever according to the official returns as publicly announced and compiled, although not yet officially canvassed, it fairly appears that one group of candidates for presidential electors has been elected over another group of such candidates by a margin not exceeding one-fourth of one percent of the total of votes cast for both such groups, the chairman of the state central committee of the political party which nominated either of such groups, or any two or more candidates of either such group, may file with the secretary of state at any time after the election and prior to the canvass by the State Board of Canvassers, a petition setting forth that in the opinion of the petitioner or petitioners all votes cast for presidential electors should be recounted. Upon the filing of such petition, the secretary of state shall forthwith by registered or certified mail notify each county auditor in the state thereof, and such recount shall then be conducted in all of the precincts in all of such counties.

Source: SDC 1939, § 16.1803 (6).



§ 12-21-16 Tie vote certified by canvassing board--Automatic recount.

12-21-16. Tie vote certified by canvassing board--Automatic recount. Whenever by reason of a tie vote found to exist upon the canvass of the original official returns, it is impossible to declare who has been elected or nominated to an office or position, it shall thereupon be the duty of the official board making such canvass to certify said vote to the county auditor where the election involved is confined to or within the limits of a county, and to the secretary of state as to all other elections. Thereupon such county auditor or such secretary of state, as the case may be, shall proceed exactly as if a petition had been duly filed under §§ 12-21-7 to 12-21-15, inclusive, requiring a recount to be made of all votes involved, and such recount shall proceed accordingly. This section shall not apply to school and township elections.

Source: SDC 1939, § 16.1804.



§ 12-21-17 Repealed.

12-21-17. Repealed by SL 1985, ch 110, § 4.



§ 12-21-18 Chapter not applicable where runoff election required.

12-21-18. Chapter not applicable where runoff election required. The provisions of this chapter shall not apply to any election which must be followed by a second or runoff election by reason of no majority choice, according to the official returns.

Source: SDC 1939, § 16.1802 (2).



§ 12-21-19 Joint petition by defeated candidates.

12-21-19. Joint petition by defeated candidates. In any case where a voter may vote for two or more persons for the same office, nomination, or position, such as members of the Legislature, delegates to a convention, or presidential electors, and more than one defeated candidate desires such recount, such candidates may at their option file joint instead of individual petitions under this chapter.

Source: SDC 1939, § 16.1807.



§ 12-21-20 Notice to circuit judge of recount petition--Appointment and convening of recountboard.

12-21-20. Notice to circuit judge of recount petition--Appointment and convening of recount board. The county auditor, immediately on the due filing of any petition for a recount or upon receipt from the secretary of state of notice of such filing with the secretary of state, shall notify in writing, with the seal of the auditor's office, the presiding judge of the circuit court for the auditor's county. The presiding judge shall appoint a board, pursuant to § 12-21-2, for each county in the circuit in which a recount is to be conducted. The presiding judge may appoint the board anytime within thirty days prior to a primary or general election or upon the filing of the petition for recount. The board shall then convene in the office of the county auditor on the second Monday at nine a.m. following the filing of the petition. However, if the second Monday is a legal holiday, the board shall convene at nine a.m. of the day following. The county auditor shall provide the recount board with laws, rules, and forms to use in conducting the recount. The board shall then proceed with the recount.

Source: SDC 1939, § 16.1809; SL 1967, ch 75; SL 1968, ch 143, § 8; SL 1974, ch 118, § 177; SL 1983, ch 118; SL 1989, ch 133; SL 2000, ch 73, § 3; SL 2002, ch 77, § 2.



§ 12-21-20.1 Appointment of additional recount board.

12-21-20.1. Appointment of additional recount board. If the presiding circuit court judge in consultation with the county auditor determines that a single recount board in a county is unlikely to complete the recount in five working days, the presiding judge may appoint more than one recount board for that county. The presiding judge shall determine which precincts each recount board shall be appointed to recount.

Source: SL 2003, ch 85, § 1.



§ 12-21-21 Adjournment by board to another place.

12-21-21. Adjournment by board to another place. Any county recount board, after convening at the time and place provided by this chapter, may adjourn its proceedings to any other more convenient public place at the county seat.

Source: SDC 1939, § 16.1832; SL 1974, ch 118, § 178; SL 2002, ch 77, § 3.



§ 12-21-22 Adjournment to permit combining separate recounts of same ballots.

12-21-22. Adjournment to permit combining separate recounts of same ballots. Whenever a county recount board is required to make two or more different recounts of the same ballots, such board may, by written order, filed as a public record in the office of the county auditor, adjourn any recount, other than a recount of votes for presidential electors, so that all such recounts may be at the same time.

Source: SDC 1939, § 16.1833.



§ 12-21-23 Majority vote of county recount board--Quorum.

12-21-23. Majority vote of county recount board--Quorum. All questions arising on such recount shall be determined by majority vote of such board, and at least two members of such board shall be present at all times. When only two members are present, the presence of the third member may be required for the purpose of determining any disputed question on which the two members present are unable to agree.

Source: SDC 1939, § 16.1810.



§ 12-21-24 Materials to be provided to recount board--Determination as to whether ballotcountable.

12-21-24. Materials to be provided to recount board--Determination as to whether ballot countable. The county auditor shall provide the pollbooks, automatic tabulating system election night print outs, sealed ballot boxes, any provisional ballots which were determined countable pursuant to § 12-20-13.2, any uncounted provisional ballots, and any unopened absentee ballot envelopes to the recount board. The recount board is authorized to make a determination whether any provisional ballots or absentee ballots which were determined not to be countable, shall be counted, and those votes shall be added to the recount tally.

Source: SDC 1939, § 16.1810; SL 2010, ch 74, § 22.



§ 12-21-25 Recount to proceed expeditiously.

12-21-25. Recount to proceed expeditiously. The recount shall proceed as expeditiously as reasonably possible until completed.

Source: SDC 1939, § 16.1810.



§ 12-21-26 Candidates' right to witness recount--Witnesses to recount on submitted question.

12-21-26. Candidates' right to witness recount--Witnesses to recount on submitted question. Each candidate for any office, nomination, or position involved in any such recount may appear, personally or by a representative, and shall have full opportunity to witness the opening of all ballot boxes and the count of all ballots. If the recount is upon a referred or submitted question, any registered voter of the state favoring either side as to such question may be present and represent such side, and if more than one person favoring such side is present, they shall designate one of their number to represent such side, who shall have full opportunity to witness the opening of all ballot boxes and the recount of all ballots.

Source: SDC 1939, § 16.1810; SL 1974, ch 118, § 179.



§ 12-21-27 Segregation and identification of disputed ballots.

12-21-27. Segregation and identification of disputed ballots. If any such candidate or any such representative, protests the ruling of such board as to any ballot, such ballot shall be adequately identified by the board as an exhibit and segregated by the board as a disputed ballot.

Source: SDC 1939, § 16.1810; SL 1974, ch 118, § 180.



§ 12-21-28 Identification of ballots disputed in two or more recounts--Substitution ofmemorandum describing ballot.

12-21-28. Identification of ballots disputed in two or more recounts--Substitution of memorandum describing ballot. When upon consolidated recounts as described by § 12-21-22 it becomes necessary, under the provisions of this chapter, to identify and segregate the same ballot as disputed in two or more such recounts, such board shall determine and designate the recount as to which such ballot shall be segregated and sealed, but shall also identify it as an exhibit as to each of the other recounts, and in the sealed envelope in which disputed ballots are segregated in each of the other recounts, shall substitute in lieu of such ballot a memorandum briefly describing such ballot as to the question which is raised with reference thereto, how it has been identified as an exhibit, and the identification of the envelope in which it is sealed.

Source: SDC 1939, § 16.1833.



§ 12-21-29 Opening of segregated ballot for purpose of different recount--Identification andsubstitution of memorandum if disputed--Resealing.

12-21-29. Opening of segregated ballot for purpose of different recount--Identification and substitution of memorandum if disputed--Resealing. When in any recount, ballots have, in a previous recount, been identified and sealed as disputed but are still in the custody of the county auditor, the circuit court for the county shall, upon application to the county auditor, order the opening of such sealed envelopes solely for the purposes of the recount, and such envelopes may then be opened by such board in the presence of all persons entitled to appear at such recount and the ballots in such envelopes recounted. If it becomes necessary to identify any such ballot as disputed, it shall be marked as an exhibit, and in the sealed envelope in which disputed ballots are segregated in the pending recount, such board shall substitute in lieu of such ballot a memorandum briefly describing such ballot as to the question that is raised with reference thereto, how it has been identified as an exhibit and the identification of the envelope in which it was sealed in the previous recount. After such ballots have been recounted, they shall be resealed in the same identical envelope from which they were taken.

Source: SDC 1939, § 16.1833.



§ 12-21-30 Opening of segregated ballots involved in previous judicial proceedings--Court orderto preserve rights.

12-21-30. Opening of segregated ballots involved in previous judicial proceedings--Court order to preserve rights. When any such sealed ballots have been certified to any court in judicial proceedings, the court which has custody thereof shall, on application of such board or any person interested in a pending recount, make such order as may be necessary to permit a recount of such ballots, and to preserve the rights of all persons interested with regard to all questions and to safeguard the rights of the parties in the pending proceeding.

Source: SDC 1939, § 16.1833; SL 1974, ch 118, § 181.



§ 12-21-31 Return and resealing of undisputed ballots--Certification of disputed ballots.

12-21-31. Return and resealing of undisputed ballots--Certification of disputed ballots. At the conclusion of the recount of each precinct the undisputed ballots shall be returned to the ballot box and resealed, and the disputed ballots, if any, shall be certified pursuant to § 12-21-33.

Source: SDC 1939, § 16.1810; SL 1974, ch 118, § 182.



§ 12-21-32 Certification of recount result--Contents and execution--Transmittal to secretary ofstate.

12-21-32. Certification of recount result--Contents and execution--Transmittal to secretary of state. Upon the conclusion of the recount of all ballots to be recounted the county recount board shall certify the result. The certificate shall be signed by at least two members of the board, attested under seal by the county auditor. The certificate shall set forth in substance the proceedings of the board and appearances of any candidates or representatives, shall adequately designate each precinct recounted, the vote of each precinct according to the official canvass previously made as to the office, nomination, position, or question involved, and the correct vote of such precinct as to the office, nomination, position, or question as determined by the board through the recount. The certificate shall be made in duplicate, and either the original or duplicate original shall be transmitted to the secretary of state by mail in any recount affecting a certificate to be issued by the secretary of state.

Source: SDC 1939, § 16.1811; SL 1974, ch 118, § 183; SL 2008, ch 34, § 18.



§ 12-21-33 Sealing and certification of disputed ballots.

12-21-33. Sealing and certification of disputed ballots. Disputed ballots shall be securely sealed in a separate envelope for each precinct. The county recount board shall also make a separate and distinct certificate, signed by at least two members of such board and attested by the county auditor under seal, setting forth the number of such disputed ballots as to each precinct, and adequately identifying the envelope in which the same are sealed.

Source: SDC 1939, § 16.1812; SL 1974, ch 118, § 184.



§ 12-21-34 Filing and preservation of certificates.

12-21-34. Filing and preservation of certificates. The certificate as to the result of the recount and the certificate as to disputed ballots shall be filed and preserved by the county auditor as public records.

Source: SDC 1939, §§ 16.1812, 16.1813; SDCL, § 12-21-33; SL 1974, ch 118, § 185; SL 2002, ch 77, § 4.



§ 12-21-35 Certification of recount result to canvassing board--Recount result in lieu of officialreturns.

12-21-35. Certification of recount result to canvassing board--Recount result in lieu of official returns. Whenever a recount is completed by the county recount board prior to the official canvass of the vote as to the office, position, nomination, or question, involved in such recount, the county recount board shall forthwith upon such completion, certify the result directly to the official, board, or tribunal making such canvass, and the result determined on such recount shall be included in the official canvass in lieu of the result as determined by the official returns as to all precincts involved in the recount.

Source: SDC 1939, § 16.1831.



§ 12-21-36 Recanvass and corrected abstract of votes in local election.

12-21-36. Recanvass and corrected abstract of votes in local election. In the case of a recount as to any local election, it shall be the duty of the county recount board forthwith to recanvass the official returns as corrected by the certificate showing the result of the recount, and to make a new and corrected abstract of the votes cast as to such office, nomination, position, or question, which corrected abstract shall be signed by at least two members of said board and filed as a public record in the office of the county auditor and a certified copy of the certificate shall be transmitted to the officer in charge of that election.

Source: SDC 1939, § 16.1815; SL 1974, ch 118, § 186.



§ 12-21-37 New certificate of election or nomination to local office when result changed byrecount.

12-21-37. New certificate of election or nomination to local office when result changed by recount. If such corrected abstract by the county recount board shows no change in the result as previously found on the official returns, no further action shall be taken. But if there is a change in such result, a new certificate of election or nomination shall be issued to each candidate found to have been elected or nominated as the case may be, which certificate shall be signed by at least two members of such board, and shall set forth the nomination or election of such person as to such office or position.

Source: SDC 1939, § 16.1815; SL 1974, ch 118, § 187.



§ 12-21-38 Repealed.

12-21-38. Repealed by SL 1974, ch 118, § 200.



§ 12-21-39 Reconvening of state canvassers after recount--Recanvass and corrected abstract.

12-21-39. Reconvening of state canvassers after recount--Recanvass and corrected abstract. The secretary of state shall file all certificates involved in the recount as to any office, nomination, position, or question that have been received from the county recount boards. The secretary of state shall fix a time and place as early as reasonably possible for reconvening the State Board of Canvassers and shall notify the members of the State Board of Canvassers. The State Board of Canvassers shall reconvene at the time and place so designated and recanvass the official returns as to the office, nomination, or position, as corrected by the certificates. The State Board of Canvassers shall make a new and corrected abstract of the votes cast and declare the person elected or nominated as the case may be or the determination of any question. The corrected abstract shall be signed by the members of the State Board of Canvassers in their official capacities and shall have the great seal of the state affixed. The corrected abstract shall be filed by the secretary of state.

Source: SDC 1939, § 16.1814; SL 2002, ch 77, § 5.



§ 12-21-40 New certificate of election or nomination on change of result by corrected abstractof state returns.

12-21-40. New certificate of election or nomination on change of result by corrected abstract of state returns. If such corrected abstract by the State Board of Canvassers shows no change in the result previously found on the official returns, no further action shall be taken. If there is a change in such result, a new certificate of election or nomination shall be issued in the same manner and by the same authority as the certificate of election or nomination previously issued to each candidate found to have been elected or nominated as the case may be. Such certificate shall set forth the fact of the nomination or election of such person to such office or position, and that the certificate supersedes the certificate previously issued, which shall be adequately identified.

Source: SDC 1939, § 16.1814.



§ 12-21-41 Original certificate of nomination or election superseded by certificate issued afterrecount--Rights of holder.

12-21-41. Original certificate of nomination or election superseded by certificate issued after recount--Rights of holder. Any certificate of nomination or election issued under the provisions of this chapter shall have the effect of and shall be recognized as superseding and rendering null and void any certificate of election or nomination previously issued which shall be adequately identified which is inconsistent with such new certificate, and the holder of any certificate of nomination or election issued under this chapter shall have the same identical rights as if he held the original certificate of nomination or election and no recount had been had.

Source: SDC 1939, § 16.1816; SL 1974, ch 118, § 188.



§ 12-21-42 Original determination on submitted question superseded by determination afterrecount.

12-21-42. Original determination on submitted question superseded by determination after recount. The determination, as provided in this chapter, of a corrected and changed result upon a recount as to any referred or submitted question shall have the effect of superseding and rendering null and void the result as found upon the original canvass.

Source: SDC 1939, § 16.1816.



§ 12-21-43 Tie vote after recount determined by lot--Issuance of certificate.

12-21-43. Tie vote after recount determined by lot--Issuance of certificate. When a tie vote between candidates is found to exist on the basis of any such recount, and by reason of such tie vote it cannot be determined who has been nominated or elected, it shall be the duty of the authority charged by law with the responsibility of issuing the certificate of election or nomination to fix a time and place for the drawing of lots by such candidates involved in such tie vote, giving reasonable notice of such time and place to each of such candidates. Each such candidate may appear at the time and place designated either in person or by a representative, whereupon in the presence of such authority charged with the responsibility of issuing the certificate of nomination or election, the candidate or candidates entitled to the certificate or certificates of nomination or election shall be determined by drawing of lots in the manner directed by such authority, and the certificate or certificates of nomination or election shall be issued accordingly.

Source: SL 1890, ch 84, §§ 17, 26; SL 1893, ch 81, § 6; RPolC 1903, §§ 1942, 1943, 1970; RC 1919, § 7317; SL 1937, ch 119, § 1; SDC 1939, § 16.1817.



§ 12-21-44 Second recount prohibited--Exception.

12-21-44. Second recount prohibited--Exception. Whenever the ballots cast in any precinct have been recounted as to any office, nomination, petition, or question, such ballots shall not thereafter, except as specifically provided in § 12-21-45, be recounted as to the same office, nomination, position, or question.

Source: SDC 1939, § 16.1830; SL 1974, ch 118, § 189.



§ 12-21-45 Court order for second recount--Grounds--Time of filing petition.

12-21-45. Court order for second recount--Grounds--Time of filing petition. At any time while any recount is pending before a county recount board, the circuit court for such county, on petition of any interested person, and upon due notice to such board, if satisfied that such board has acted fraudulently or arbitrarily and in disregard of law, and in such a way as likely to reach an unfair result, may order any ballots already recounted to be recounted a second time. Such petition, however, must be filed prior to final certification of the recount, and to give opportunity for hearing and decision, the court may enjoin such certification for a period not exceeding three days.

Source: SDC 1939, § 16.1830.



§ 12-21-46 Court removal and replacement of recount board member not acting in good faith.

12-21-46. Court removal and replacement of recount board member not acting in good faith. When satisfied on any such petition that the conduct of such board, or any member thereof, has been fraudulent, or deliberately and willfully in disregard of law, and not in good faith, the court may remove such member or members guilty of such conduct and appoint in the place of such member or members removed any registered voter or voters of the county who shall thereupon assume the duties and responsibilities of such removed member or members for the purpose of such recount.

Source: SDC 1939, § 16.1830; SL 1974, ch 118, § 190.



§ 12-21-47 Persons entitled to certiorari for review of recount--Time of filing of petition.

12-21-47. Persons entitled to certiorari for review of recount--Time of filing of petition. Whenever any candidate is aggrieved by the final determination made as a result of any recount, he may have the proceedings of such recount board reviewed upon certiorari as provided by this chapter. Such review may also be obtained as to any submitted or referred question by any voter who was entitled to vote thereon, but only with the approval of the court in which such review is asked, or of a judge of such court, which approval must be endorsed upon the petition before it is filed. The petition for the writ must be filed within five days after the filing of the recount certificate with the secretary of state or county auditor.

Source: SDC 1939, § 16.1818; SL 1941, ch 81.



§ 12-21-48 Original jurisdiction of certiorari proceedings.

12-21-48. Original jurisdiction of certiorari proceedings. Original jurisdiction of such certiorari proceeding shall be as follows:

(1) Where the same involves a submitted or referred question voted upon in more than one county, or the nomination or election of presidential electors, United States senator, representative in Congress, member of the Legislature, or any state or judicial officer, in the Supreme Court;

(2) In all other cases in a circuit court of a county which includes the locality where the election or some part thereof was conducted.
Source: SDC 1939, § 16.1819; SL 1982, ch 28, § 10.



§ 12-21-49 Form and contents of petition for certiorari.

12-21-49. Form and contents of petition for certiorari. The petition for the writ, if involving a nomination or election as to any office or position, shall denominate the candidate seeking the review as plaintiff, and shall name the candidate or candidates declared elected as defendants. If the petition seeks a review as to a determination of any submitted or referred question, it shall be entitled: "In the matter of petition for writ of certiorari as to determination of election on (specifying the question submitted or referred)." In any case the petition shall concisely set forth the nature of the election involved, the result thereof as pronounced by the official returns, the basis for and proceedings had upon the recount, the respects in which any county recount board, or other authority, is claimed to have exceeded its jurisdiction, and a brief summarized statement of the particulars in which it is claimed any county recount board, or other authority, has misapplied the law in the determination of questions concerning disputed ballots.

Source: SDC 1939, § 16.1820.



§ 12-21-50 Issuance of writ of certiorari--Officials to whom addressed--Contents.

12-21-50. Issuance of writ of certiorari--Officials to whom addressed--Contents. If the court concludes that the facts set forth in the petition, if true, are sufficient to justify the issuance of the writ, the same shall be issued. It shall be addressed to each county recount board, and to each other authority which the plaintiff claims to have exceeded its jurisdiction, including misapplication of the law in determination of questions concerning disputed ballots, and shall command each such board or authority at or before a time specified to certify to the court all its records and proceedings with reference to such matter. If questions as to validity of any disputed ballots are involved, the writ shall command the county auditor having custody thereof to return at the time designated the sealed envelopes containing the disputed ballots in question.

Source: SDC 1939, § 16.1821.



§ 12-21-51 Service of writ of certiorari--Persons on whom served.

12-21-51. Service of writ of certiorari--Persons on whom served. Such writ shall forthwith be served personally, or by registered or certified mail, on each county auditor as to any county where the county recount board or such auditor is claimed to have exceeded jurisdiction, and in the same manner upon the secretary of state in case the secretary of state, or the State Board of Canvassers, is claimed to have exceeded jurisdiction. Only one writ need be issued, and shall be sufficient irrespective of the number of officials, boards, or tribunals from which certification of records or proceedings may be required. The writ and petition shall also be served forthwith upon all defendants named in case the proceeding involves election or nomination to any office or position, and upon the attorney general, in case the proceeding involves a submitted or referred question voted upon in more than one county. In any case where the proceeding involves the vote upon a submitted or referred question within a single county, the court shall in the writ direct additional service of the writ and petition on such officer or officers, or person or persons, whom the court believes might be interested in resisting the relief asked.

Source: SDC 1939, § 16.1821.



§ 12-21-52 Intervention in certiorari involving submitted question.

12-21-52. Intervention in certiorari involving submitted question. In any such proceeding involving a submitted or referred question, the court may upon good cause shown, either ex parte or otherwise, permit any officer or person desiring to be heard to intervene, either as a party plaintiff or party defendant.

Source: SDC 1939, § 16.1822.



§ 12-21-53 Answer to petition for certiorari--Joint or several answer.

12-21-53. Answer to petition for certiorari--Joint or several answer. On or before the return day of the writ, the defendant must serve and file his answer to the petition, and if there are several defendants, they may answer jointly or severally, at their option. In the case of a proceeding involving a vote on a referred or submitted question, any officer or person, on whom the writ is served, may interpose an answer, or several such officers or persons may unite in a single answer.

Source: SDC 1939, § 16.1823.



§ 12-21-54 Defenses set forth in answer to certiorari--New allegations--Petition for additionalwrit.

12-21-54. Defenses set forth in answer to certiorari--New allegations--Petition for additional writ. All defenses, either of fact or of law, must be set forth in the answer and no other pleading in response to the petition shall be permitted. Such answer may also allege matters showing error by any county recount board or boards, or other official, tribunal, or authority not covered by such petition, and pray for an additional writ for certification of additional proceedings and records relative thereto, in which event such additional writ may be granted in the same manner, and with the same procedure and effect as the original writ.

Source: SDC 1939, § 16.1823.



§ 12-21-55 Insufficient certification--Further certification required.

12-21-55. Insufficient certification--Further certification required. When any certification is insufficient to show adequately the proceedings had, the court may by order require further certification of records and proceedings.

Source: SDC 1939, § 16.1825.



§ 12-21-56 Hearing on certiorari--Conference to narrow issues.

12-21-56. Hearing on certiorari--Conference to narrow issues. Upon the returns made as required by the writ, the court shall hear the parties, and if further hearing is deemed necessary to determine the case, the court may make such order as deemed advisable fixing such further procedure as may be conducive to expeditious and just determination of the proceeding, including a requirement for a conference of all parties appearing and their attorneys designed to narrow the issues inasmuch as reasonably possible through eliminating questions as to ballots, when such questions are not seriously urged, and the offsetting against each other of ballots which are marked for opposing candidates involved, or on opposite sides of the question, and which present identical issues as to validity, and through segregation of ballots remaining disputed into classes or groups where different classes or groups of ballots present identical questions.

Source: SDC 1939, § 16.1824.



§ 12-21-57 Scope of review on certiorari--Correction of errors.

12-21-57. Scope of review on certiorari--Correction of errors. In such proceedings the court may review completely all of the proceedings had relative to such recount as shown by such certifications, and correct any errors made in the determination of questions as to validity of ballots, and in computation of returns, and any errors which may be manifest from such certifications.

Source: SDC 1939, § 16.1826.



§ 12-21-58 Procedure as in other cases of certiorari.

12-21-58. Procedure as in other cases of certiorari. Except as otherwise specifically provided and so far as applicable the practice and procedure shall be the same as in other cases of review on certiorari.

Source: SDC 1939, § 16.1827.



§ 12-21-59 Judgment on certiorari.

12-21-59. Judgment on certiorari. The judgment rendered by the court shall be such as the court deems required by the law as applied to the facts disclosed by the record presented, and shall pronounce what the court deems the correct result of the election involved as shown by the record.

Source: SDC 1939, § 16.1828.



§ 12-21-60 Right of appeal to Supreme Court from judgment on certiorari.

12-21-60. Right of appeal to Supreme Court from judgment on certiorari. As to any such judgment of a circuit court any party to the proceeding aggrieved thereby may appeal to the Supreme Court in the manner provided by § 12-21-61. For the purposes of this section, any person or official who has been permitted to appear in the proceeding shall be deemed a party thereto.

Source: SDC 1939, § 16.1829.



§ 12-21-61 Procedure on appeal to Supreme Court--Provisions to secure speedy determination.

12-21-61. Procedure on appeal to Supreme Court--Provisions to secure speedy determination. Such appeals shall be taken and perfected in the same manner as appeals from other judgments, except:

(1) Such appeal must be taken within twenty days of the entry of such judgment;

(2) Forthwith upon such appeal the entire record shall be certified by the clerk of the circuit court and transmitted to the clerk of the Supreme Court;

(3) A stay of proceedings shall be within the discretion of the circuit court, subject to review by the Supreme Court, and shall be granted only upon adequate bond with sufficient security for payment to the respondent of all damages of any kind whatever resulting from the delay, and the court shall determine the terms of the bond so as adequately to protect the respondent from such damage;

(4) The Supreme Court may on its own motion, or on motion of any party, make such order as it deems advisable to bring about a speedy determination of the appeal, including shortening of the time for filing briefs, dispensing with printing briefs, or dispensing entirely with briefs; and assigning date for oral argument.
Source: SDC 1939, § 16.1829.






Chapter 22 - Contests

§ 12-22-1 "Contest" defined.

12-22-1. "Contest" defined. "Contest," as used in §§ 12-22-1 to 12-22-28, inclusive, shall mean a legal proceeding, other than a recount, instituted to challenge the determination of any election under the provisions of this title, or any municipal, school, or township election.

Source: SDC 1939, § 16.1901.



§ 12-22-2 Candidate's right to institute contest--Legislative contests excepted.

12-22-2. Candidate's right to institute contest--Legislative contests excepted. A contest may be instituted by any candidate for a public office, other than a candidate for the Legislature. A legislative contest shall be instituted as provided in § 12-22-26.

Source: SDC 1939, § 16.1902 (1); SL 2010, ch 74, § 23.



§ 12-22-3 Right to institute contest on submitted question--Judge's permission required.

12-22-3. Right to institute contest on submitted question--Judge's permission required. Such contest may be instituted by any registered voter who was entitled to vote on a referred or submitted question, but in such case such contest may be instituted only with the permission of a judge of the court in which such contest is instituted, endorsed upon the complaint before the same is filed.

Source: SDC 1939, § 16.1902 (2); SL 1974, ch 118, § 191.



§ 12-22-4 Electoral candidates' and party chairman's right to institute contest of presidentialelection.

12-22-4. Electoral candidates' and party chairman's right to institute contest of presidential election. Such contest may be instituted, in the case of a presidential elector, by any one or more of a group of candidates for election as such electors, or by the chairman of the State Central Committee of any political party, which had on the ballot candidates duly nominated for such position.

Source: SDC 1939, § 16.1902 (3).



§ 12-22-5 Time of commencement of contest--Commencement after recount.

12-22-5. Time of commencement of contest--Commencement after recount. Any such contest, except as to the election of presidential electors, shall not be commenced until after the official canvass of the returns as to the office, nomination, position, or question involved; and must be commenced within ten days thereafter, except that where upon a recount there is a determination that is contrary to the result as pronounced on the official returns, such contest may be started within five days after such pronouncement of such result of such recount.

Source: SDC 1939, § 16.1903.



§ 12-22-6 Time of commencement of contest of presidential election.

12-22-6. Time of commencement of contest of presidential election. Any such contest as to the election of presidential electors shall not be instituted at any time after the expiration of the time limit prescribed by § 12-22-5. In case any person or persons entitled to institute such contest as to presidential electors, claim that for any reason returns from any precinct or precincts should be eliminated in the determination of the result, or that any ballots should be eliminated, such contest may be instituted at any time after the election and prior to the expiration of such time limit.

Source: SDC 1939, § 16.1904.



§ 12-22-7 Original jurisdiction of contests.

12-22-7. Original jurisdiction of contests. Original jurisdiction over such contests shall be as follows:

(1) As to contests involving state offices, or judicial officers in the Supreme Court;

(2) As to all other contests, in the circuit court of a county which includes the locality where the election or some part thereof was conducted.
Source: SDC 1939, § 16.1905; SL 1974, ch 118, § 192.



§ 12-22-8 Summons and complaint to commence contest.

12-22-8. Summons and complaint to commence contest. Such contest shall be deemed commenced upon the filing with the clerk of the court of a summons and complaint, which complaint shall be duly verified, and set forth a concise statement of the facts on which the contest is based. The summons shall be in the same form as the summons in a civil action, except that the time for answer shall be specified as within ten days after the service, unless the court shorten such time, as provided by § 12-22-10, in which event the time fixed by the court shall be specified.

Source: SDC 1939, § 16.1906.



§ 12-22-9 Service of summons and complaint--Time of serving.

12-22-9. Service of summons and complaint--Time of serving. Forthwith upon the filing of the summons and complaint, the same shall be served on the defendant or defendants, or on such other persons as may be required by §§ 12-22-11 to 12-22-15, inclusive. If such filing is within the time prescribed by §§ 12-22-5 and 12-22-6, such service may be made after expiration of such time, if made as soon as reasonably possible.

Source: SDC 1939, § 16.1906.



§ 12-22-10 Court orders to expedite proceedings.

12-22-10. Court orders to expedite proceedings. Whenever it shall appear that substantial rights may be lost or impaired by delay, the court may, at any time after the contest is commenced, upon application of any party, and upon reasonable notice to the other party or parties, make such order or orders as the court deems necessary to bring about the expeditious and just determination of the contest, including the shortening of the time for answer, the time, manner, and method of taking depositions, reference to a referee or referees, including power to appoint different referees for different purposes, and directing that when feasible the taking of evidence on depositions or before referees may proceed simultaneously, safeguarding the right of each party to be represented, if he so desires, in all such proceedings.

Source: SDC 1939, § 16.1907.



§ 12-22-11 Joinder of parties in commencement of contest--Denomination of plaintiffs anddefendants.

12-22-11. Joinder of parties in commencement of contest--Denomination of plaintiffs and defendants. When two or more persons are entitled to commence any such contest, any one of them may institute it, or two or more may join. The person or persons instituting any such contest involving an election or nomination to any office or position shall be denominated plaintiff or plaintiffs. The person or persons who at the time of starting such contest are officially declared elected or nominated to such office or position shall be named defendant or defendants.

Source: SDC 1939, § 16.1910.



§ 12-22-12 Intervention by other candidates--Assertion of right to nomination or office.

12-22-12. Intervention by other candidates--Assertion of right to nomination or office. Any other person who was a candidate for such office or nomination may be permitted at any time to intervene, but shall not be permitted to assert any right to such nomination or office unless such intervention is within the time in which he might have started a contest.

Source: SDC 1939, § 16.1910.



§ 12-22-13 Designation of defendants in contest of presidential election.

12-22-13. Designation of defendants in contest of presidential election. In case of commencement of a contest involving presidential electors, prior to the official canvass, the plaintiff or plaintiffs must in good faith designate as defendants all candidates for such electors as shall have received a sufficient number of votes so there is a reasonable chance of their election.

Source: SDC 1939, § 16.1910.



§ 12-22-14 Title of proceeding on submitted question.

12-22-14. Title of proceeding on submitted question. In the case of a contest as to a submitted or referred question, the proceeding shall be entitled: "In the matter of election contest as to ____ (naming the question involved)."

Source: SDC 1939, § 16.1910.



§ 12-22-15 Service of summons and complaint in contest on submitted question--Intervention.

12-22-15. Service of summons and complaint in contest on submitted question--Intervention. In a contest as to a submitted or referred question voted upon in more than one county, the summons and complaint must be served on the attorney general. In other cases involving a submitted or referred question, the court shall, upon filing the complaint, direct by order the service upon such persons or officials as the court believes might be interested in resisting the relief sought. Any person on whom such complaint is served may answer the complaint, and shall thereafter be deemed a party. After commencement of a contest involving a submitted or referred question, any voter who was entitled to vote on such question may be permitted to intervene as a party plaintiff or defendant.

Source: SDC 1939, § 16.1910.



§ 12-22-16 Answer to present all defenses--Admission of matters not denied--Affirmativedefense.

12-22-16. Answer to present all defenses--Admission of matters not denied--Affirmative defense. No pleading to the complaint, other than an answer, shall be permitted, and all defenses of fact or law must be presented in such answer. Any matters alleged in the complaint and not denied shall be deemed admitted, but the court may, in its discretion, require that such admitted matters be nevertheless shown by competent evidence. The answer may also set forth matter in the nature of an affirmative defense.

Source: SDC 1939, § 16.1908.



§ 12-22-17 Hearing on contest--Default judgment prohibited.

12-22-17. Hearing on contest--Default judgment prohibited. After answer has been interposed or after time for answer has expired, and when no answer is interposed, the court on application of any party, and on five days' notice to all other parties, unless the court for cause shall shorten such time, shall conduct a hearing on which a date for trial shall be fixed, which date shall be as early as reasonably possible, and the procedure to be followed determined, with full power in the court to provide for any and all of the matters specified in § 12-22-10. No judgment shall be entered by default, and if no answer is interposed, the court shall nevertheless proceed to determine the relevant and material facts.

Source: SDC 1939, § 16.1914.



§ 12-22-18 Court to proceed expeditiously--Designation of judge and relief from other duties.

12-22-18. Court to proceed expeditiously--Designation of judge and relief from other duties. The court shall proceed as expeditiously as reasonably possible, and the Chief Justice of the Supreme Court may, upon the application of the judge of any circuit court, before which such a contest is pending, or upon the application of any party, make an order designating any judge of any circuit court of the state to hear such contest, and relieving such judge of his other official duties pending the final determination of the contest.

Source: SDC 1939, § 16.1915; SL 1974, ch 118, § 193.



§ 12-22-19 Official returns or recount conclusive as to accuracy of count--Other issuesdetermined in contest.

12-22-19. Official returns or recount conclusive as to accuracy of count--Other issues determined in contest. In such proceeding the accuracy of the count of the ballots as established by the official returns or as corrected by a recount, if a recount has been had under chapter 12-21, or as ultimately determined upon certiorari proceedings if such certiorari proceedings have been had, shall be accepted as conclusive, the intent hereof being that the remedies provided by chapter 12-21 for determination of the accuracy of the count shall be deemed exclusive as to such accuracy. There may, however, be determined in such contest all other questions relevant or material to the ultimate question of whether the official determination of the result of the election is correct.

Source: SDC 1939, § 16.1911.



§ 12-22-20 Certiorari to review recount as alternative remedy--Consolidation of proceedings.

12-22-20. Certiorari to review recount as alternative remedy--Consolidation of proceedings. Whenever any person entitled to commence certiorari proceedings to review any recount under chapter 12-21 also desires to institute a contest under §§ 12-22-1 to 12-22-28, inclusive, he may resort to both remedies, and such remedies shall be deemed consistent and concurrent. The court may, in such a case, order the consolidation of such proceedings.

Source: SDC 1939, § 16.1912.



§ 12-22-21 Judgment withheld while recount or certiorari pending--Judgment declaring electionresult.

12-22-21. Judgment withheld while recount or certiorari pending--Judgment declaring election result. When any recount is pending under chapter 12-21, or when there are pending certiorari proceedings to review such recount, judgment shall not be entered until the result of such recount is finally determined. The judgment finally entered shall declare the result of the election.

Source: SDC 1939, § 16.1915.



§ 12-22-22 Supreme Court order directing consolidation of contests involving same office orquestion--Duty of judges and attorneys to notify Supreme Court.

12-22-22. Supreme Court order directing consolidation of contests involving same office or question--Duty of judges and attorneys to notify Supreme Court. Whenever it shall come to the attention of the Supreme Court that two or more contests are pending involving nomination or election to the same office or position, or the same submitted or referred question, the court may, on its own motion, or on the motion of any interested person and on reasonable notice to the parties, make an order, under its power of supervision of lower courts, directing that such proceedings be consolidated, and designating the circuit court in which further proceedings are to be had, with such provisions as the court considers necessary to safeguard the rights of the parties. It shall be the duty of any attorney appearing in any such case, upon learning of the pendency of any such other proceedings, to call the same to the attention of the Supreme Court. Any circuit judge before whom any such case is pending, upon learning of the pendency of any such other case, shall proceed no further, but shall at once notify the Supreme Court of the situation.

Source: SDC 1939, § 16.1913.



§ 12-22-23 Conflicting circuit court decisions on same submitted question--Appealdeterminative--Direction to attorney general to prosecute appeal.

12-22-23. Conflicting circuit court decisions on same submitted question--Appeal determinative--Direction to attorney general to prosecute appeal. In any instances where two or more such contests involve the same submitted or referred question, and where judgments are rendered by different circuit courts with conflicting results, and an appeal is taken in any such case, the appeal shall be determinative of any other such case in which no such appeal is taken, and in case no appeal is taken in any such case, where the determinations in circuit courts are conflicting, within the time provided by law, the time for appeal shall be deemed extended in all of such cases, and the Supreme Court may, at any time, direct that the attorney general prosecute an appeal in some one of such cases.

Source: SDC 1939, § 16.1913.



§ 12-22-24 Procedure as in other civil proceedings.

12-22-24. Procedure as in other civil proceedings. Except as otherwise specifically provided, and so far as applicable, the procedure shall be the same as in other civil proceedings.

Source: SDC 1939, § 16.1909.



§ 12-22-25 Right of appeal to Supreme Court--Expediting proceedings in Supreme Court--Combining with appeal from certiorari to review recount.

12-22-25. Right of appeal to Supreme Court--Expediting proceedings in Supreme Court--Combining with appeal from certiorari to review recount. An appeal may be taken from the judgment of the circuit court the same as in other civil proceedings, but within the time, and subject to the same conditions, as specified in subdivisions 12-21-61(1), (2), (3), and (4), relating to appeals in certiorari proceedings to review recounts. An appeal from a judgment rendered under the provisions of §§ 12-22-1 to 12-22-28, inclusive, and an appeal from a judgment in such certiorari proceeding, may be combined into one appeal, and if taken separately may be consolidated by order of the Supreme Court.

Source: SDC 1939, § 16.1916.



§ 12-22-26 Notice of intention to institute legislative contest--Time for service--Answer.

12-22-26. Notice of intention to institute legislative contest--Time for service--Answer. Any person who intends to contest the election of any person to either branch of the Legislature may within ten days after the official canvass of the votes, or within five days after final determination of a recount, if a recount has been had, give written notice to such other person of such contest, specifying the grounds of such contest. The person on whom such notice is served may within ten days after such service, serve on the person giving such notice an answer, admitting or denying the grounds alleged, and shall be deemed to admit any grounds not denied.

Source: SDC 1939, § 16.1917.



§ 12-22-27 Depositions in legislative contest--Filing with secretary of state.

12-22-27. Depositions in legislative contest--Filing with secretary of state. At any time after the service of the notice of such contest, the person serving the same may proceed to take depositions as hereinafter provided, and the person to whom a notice is given may proceed to take such depositions as soon as he serves his answer. Such depositions shall be taken with the same notice and under the same procedure and subject to the same conditions, so far as applicable, as depositions in a civil action, and shall be returned by the officer taking the same to the secretary of state, and filed in the Office of the Secretary of State, who shall be authorized to open the same at the instance of either party, his attorney, or agent.

Source: SDC 1939, § 16.1918.



§ 12-22-28 Public funds not used for legislative contest.

12-22-28. Public funds not used for legislative contest. No payment shall be made or authorized by the Legislature out of its contingent fund or from public funds to either party to a contested election, for expenses incurred in prosecuting or defending any contest.

Source: PolC 1877, ch 47, § 22; CL 1887, § 1523; RPolC 1903, § 2022; RC 1919, § 7364; SDC 1939, § 16.1919.



§ 12-22-29 Candidate's right to contest primary election--Filing of complaint--Circuit courtjurisdiction.

12-22-29. Candidate's right to contest primary election--Filing of complaint--Circuit court jurisdiction. Any candidate for nomination to any elective office, or for election to any party position, whose name appears on the official primary election ballot of any political party may contest the primary election as to the office or position for which he was a candidate for nomination or election, by filing with the clerk of the circuit court for the county in which his nominating petition was filed, a complaint in writing within ten days after the returns have been canvassed by the county canvassing board or boards, setting forth the grounds of his contest, which complaint shall be verified by the complainant. The complainant shall give security for all costs. Authority and jurisdiction are hereby vested in the circuit court to hear and determine such contests.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-30 Notation of filing of complaint in primary contest--Date of hearing--Apparentlysuccessful candidate as defendant.

12-22-30. Notation of filing of complaint in primary contest--Date of hearing--Apparently successful candidate as defendant. When a complaint has been filed it shall forthwith be presented to the judge of the circuit court in which it is filed, who shall note thereon the day of presentation and also the day and place where he will hear the same, which shall be not later than ten days thereafter. The candidate who appears upon the face of the returns to have been elected, or to whom a certificate of nomination has been issued, shall be named as defendant.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-31 Service of order fixing hearing date on primary contest--Answer.

12-22-31. Service of order fixing hearing date on primary contest--Answer. When the court has fixed the day for hearing the complaint, an order fixing such hearing shall be personally served upon the defendant, in the same manner as is provided for the service of a summons in a civil action. The defendant must answer on or before the day of hearing.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-32 Hearing of primary contest in or out of term--Preference in order of hearing.

12-22-32. Hearing of primary contest in or out of term--Preference in order of hearing. The cause may be heard and determined by the court in term time, or by the judge thereof in vacation, and shall have preference in order of hearing to all other cases.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-33 Dismissal of insufficient complaint--Hearing of evidence--Entry of orders anddecisions.

12-22-33. Dismissal of insufficient complaint--Hearing of evidence--Entry of orders and decisions. If, in the opinion of the court, the grounds alleged for the contest are insufficient, the complaint shall be dismissed. If the grounds are sufficient, the court shall proceed in a summary manner and may hear evidence, examine the returns, recount the ballots, and enter such orders and decisions as the facts and the law may require.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-34 Elections to which primary contest law applies.

12-22-34. Elections to which primary contest law applies. The judgment of the court shall be final, and the provisions of §§ 12-22-29 to 12-22-35, inclusive, shall, so far as applicable, apply to contests of nominations and elections by primary election.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-35 Supreme Court jurisdiction of primary contests for state office.

12-22-35. Supreme Court jurisdiction of primary contests for state office. Where the nominating petitions have been filed with the secretary of state, a contest affecting such candidates shall be brought in and determined by the Supreme Court in the same manner.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.






Chapter 23 - Elections In Unorganized Counties [Repealed]

CHAPTER 12-23

ELECTIONS IN UNORGANIZED COUNTIES [REPEALED]

[Repealed by SL 1974, ch 118, § 200; SL 1982, ch 28, § 47]



Chapter 24 - Presidential Electors

§ 12-24-1 Elector's notice to Governor of readiness to perform duties--Certificate of namespresented to electors.

12-24-1. Elector's notice to Governor of readiness to perform duties--Certificate of names presented to electors. Each elector of President and vice president of the United States shall, before the hour of eleven o'clock in the morning of the day fixed by the act of Congress to elect a President and vice president, give notice to the Governor that he is at the seat of government and ready at the proper time to perform the duties of an elector; and the Governor shall forthwith deliver to the electors present a certificate of all the names of the electors.

Source: SL 1890, ch 84, § 13; RPolC 1903, § 1961; RC 1919, § 7325; SDC 1939, § 16.1602; SL 1968, ch 81.



§ 12-24-2 Replacement of elector failing to appear.

12-24-2. Replacement of elector failing to appear. If any elector named in the Governor's certificate fails to appear before nine o'clock in the morning of the day of election of President and vice president as aforesaid, the electors there present shall immediately proceed to elect by ballot, in the presence of the Governor, a person to fill such vacancy. If more than one person voted for to fill such vacancy shall have the highest and an equal number of votes, the Governor, in the presence of the electors attending, shall decide by lot which of such persons shall be elected.

Source: SL 1890, ch 84, §§ 13, 14; RPolC 1903, §§ 1961, 1962; RC 1919, § 7325; SDC 1939, § 16.1602.



§ 12-24-3 Notice to and powers of elector chosen to fill vacancy.

12-24-3. Notice to and powers of elector chosen to fill vacancy. Immediately after such choice is made, the name of the person so chosen shall forthwith be certified to the Governor by the electors making such choice; and the Governor shall cause notice to be immediately given, in writing, to the elector chosen to fill such vacancy; and the person so chosen shall be an elector and shall meet the other electors at the same time and place, and then and there discharge all and singular the duties enjoined upon him as an elector by the Constitution and laws of the United States and of this state.

Source: SL 1890, ch 84, § 15; RPolC 1903, § 1963; RC 1919, § 7326; SDC 1939, § 16.1603.



§ 12-24-4 Time and place of performance of constitutional duties by electors.

12-24-4. Time and place of performance of constitutional duties by electors. The electors of President and vice president shall, at twelve noon on the day which is or may be directed by the Congress of the United States, meet at the seat of government of this state and then and there perform the duties enjoined upon them by the Constitution and laws of the United States.

Source: SL 1890, ch 84, § 12; RPolC 1903, § 1960; RC 1919, § 7324; SDC 1939, § 16.1601.



§ 12-24-5 Compensation and mileage of electors.

12-24-5. Compensation and mileage of electors. The electors shall receive the same compensation per diem and the same mileage as members of the Legislature.

Source: SL 1890, ch 84, § 16; RPolC 1903, § 1964; RC 1919, § 7327; SDC 1939, § 16.1604.






Chapter 25 - Candidates' Financial Interest Statements.

§ 12-25-1 to 12-25-2. Repealed.

12-25-1 to 12-25-2. Repealed by SL 2007, ch 80, § 43.



§ 12-25-3 , 12-25-4. Repealed.

12-25-3, 12-25-4. Repealed by SL 1975, ch 125, § 25.



§ 12-25-4.1 Repealed.

12-25-4.1. Repealed by SL 2007, ch 80, § 43.



§ 12-25-5 , 12-25-6. Repealed.

12-25-5, 12-25-6. Repealed by SL 1975, ch 125, § 25.



§ 12-25-6.1 , 12-25-6.2. Repealed.

12-25-6.1, 12-25-6.2. Repealed by SL 2007, ch 80, § 43.



§ 12-25-7 to 12-25-7.4. Repealed.

12-25-7 to 12-25-7.4. Repealed by SL 1976, ch 109, § 8.



§ 12-25-8 Repealed.

12-25-8. Repealed by SL 1982, ch 86, § 99.



§ 12-25-8.1 , 12-25-8.2. Repealed.

12-25-8.1, 12-25-8.2. Repealed by SL 1976, ch 109, § 8.



§ 12-25-9 to 12-25-11. Repealed.

12-25-9 to 12-25-11. Repealed by SL 1975, ch 125, § 25.



§ 12-25-12 to 12-25-13.1. Repealed.

12-25-12 to 12-25-13.1. Repealed by SL 2007, ch 80, § 43.



§ 12-25-13.2 Repealed.

12-25-13.2. Repealed by SL 1979, ch 108, § 1.



§ 12-25-13.3 to 12-25-14. Repealed.

12-25-13.3 to 12-25-14. Repealed by SL 2007, ch 80, § 43.



§ 12-25-14.1 Repealed.

12-25-14.1. Repealed by SL 1975, ch 125, § 25.



§ 12-25-14.2 Repealed.

12-25-14.2. Repealed by SL 1989, ch 135, § 2.



§ 12-25-15 Repealed.

12-25-15. Repealed by SL 1982, ch 86, § 103.



§ 12-25-16 , 12-25-17. Repealed.

12-25-16, 12-25-17. Repealed by SL 1975, ch 125, § 25.



§ 12-25-18 Repealed.

12-25-18. Repealed by SL 2007, ch 80, § 43.



§ 12-25-18.1 Repealed.

12-25-18.1. Repealed by SL 1989, ch 135, § 3.



§ 12-25-19 Repealed.

12-25-19. Repealed by SL 1976, ch 109, § 8.



§ 12-25-19.1 to 12-25-19.3. Repealed.

12-25-19.1 to 12-25-19.3. Repealed by SL 2007, ch 80, § 43.



§ 12-25-20 Repealed.

12-25-20. Repealed by SL 1975, ch 125, § 25.



§ 12-25-21 , 12-25-22. Repealed.

12-25-21, 12-25-22. Repealed by SL 2007, ch 80, § 43.



§ 12-25-23 Repealed.

12-25-23. Repealed by SL 1982, ch 86, § 106.



§ 12-25-24 to 12-25-26. Repealed.

12-25-24 to 12-25-26. Repealed by SL 2007, ch 80, § 43.



§ 12-25-27 Candidates' financial statements--Definition of terms.

12-25-27. Candidates' financial statements--Definition of terms. Terms as used in §§ 12-25-27 to 12-25-31, inclusive, unless the context otherwise requires, mean:

(1) "Any member of his immediate family," a spouse or minor children living at home;

(2) "Close economic interest," any enterprise that, in the calendar year preceding filing of a statement under any of §§ 12-25-28 to 12-25-30, inclusive, contributes either more than ten percent of or more than two thousand dollars, to the gross income of the family which shall include the individual required to file the statement and any member of his immediate family, or an enterprise in which such individual or any member of his immediate family control more than ten percent of the capital or stock;

(3) "Enterprise," any business or economic relationship;

(4) "Statement of financial interest," a description of the type of financial activity and the nature of the association with the enterprise as provided in subdivision (1) of this section.
Source: SL 1974, ch 121, § 1.



§ 12-25-28 Statements of financial interest by candidates for state or federal officesubject to primary--Violation as petty offense--Intentional violation asmisdemeanor.

12-25-28. Statements of financial interest by candidates for state or federal office subject to primary--Violation as petty offense--Intentional violation as misdemeanor. All candidates for the United States Senate, the United States House of Representatives, Governor, circuit court judge, and the State Legislature shall file a statement of financial interest with the secretary of state within fifteen days after filing nominating petitions. A Supreme Court justice shall file a statement of financial interest with the secretary of state within fifteen days of notifying the secretary of state of his intention to place his name on the retention ballot. A violation of this section is a petty offense. An intentional violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 121, § 2; SL 1975, ch 125, § 22; SL 1979, ch 108, § 5; SL 1982, ch 86, § 107; SL 1984, ch 113.



§ 12-25-29 Statements of financial interest by convention nominees for state office--Violation as petty offense--Intentional violation as misdemeanor.

12-25-29. Statements of financial interest by convention nominees for state office--Violation as petty offense--Intentional violation as misdemeanor. All candidates for lieutenant governor, state treasurer, attorney general, secretary of state, state auditor, public utilities commissioner, and commissioner of school and public lands shall file a statement of financial interest with the secretary of state within fifteen days after their nominations have been certified. A violation of this section is a petty offense. An intentional violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 121, § 3; SL 1975, ch 125, § 23; SL 1979, ch 108, § 6; SL 1982, ch 86, § 108.



§ 12-25-30 Filing of statements by candidates for local office--Violation as petty offense--Intentional violation as misdemeanor.

12-25-30. Filing of statements by candidates for local office--Violation as petty offense--Intentional violation as misdemeanor. Each candidate for county commissioner, school board member in a school district with a total enrollment of more than two thousand students, or commissioner, council member, or mayor in any first class municipality, shall file a statement of financial interest with the office at which the candidate's nominating petitions are filed within fifteen days after filing such petitions or, if otherwise nominated, within fifteen days after such nomination is certified. A violation of this section is a petty offense. An intentional violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 121, § 4; SL 1977, ch 68, § 12; SL 1982, ch 86, § 109; SL 1992, ch 60, § 2; SL 1995, ch 85.



§ 12-25-31 Forms for financial statements--Value not required--Verification--Open topublic.

12-25-31. Forms for financial statements--Value not required--Verification--Open to public. The secretary of state shall prescribe and provide forms for the reporting of close economic interest. The value of a close economic interest need not be reported. Each individual filing a statement of financial interest shall subscribe to an oath or affirmation verifying the contents of such statement. All statements of financial interest shall be open to public inspection.

Source: SL 1974, ch 121, §§ 8 to 10; SL 1975, ch 125, § 24; SL 1979, ch 108, § 7.



§ 12-25-32 Repealed.

12-25-32. Repealed by SL 1982, ch 86, § 110.



§ 12-25-33 No filing fee for required statements.

12-25-33. No filing fee for required statements. No filing fee may be charged for any report required by this chapter.

Source: SL 1980, ch 116.



§ 12-25-34 Information from reports or statements--Sale or use for solicitation orcommercial purpose prohibited--Misdemeanor.

12-25-34. Information from reports or statements--Sale or use for solicitation or commercial purpose prohibited--Misdemeanor. Any information copied, or otherwise obtained, from any report or statement, or copy, reproduction, or publication thereof, filed with the secretary of state under this chapter, shall not be sold or utilized by any person for the purpose of soliciting contributions, or any commercial purpose. For purposes of this section, "any commercial purpose" does not include the sale of newspapers, magazines, books, or other similar communications, the principal purpose of which is not to communicate lists or other information obtained from a report filed in accordance with this chapter.

Any violation of this section shall be a Class 2 misdemeanor.

Source: SL 1980, ch 117, § 1.






Chapter 25A - State Ethics Commission [Repealed]

CHAPTER 12-25A

STATE ETHICS COMMISSION [REPEALED]

[Repealed by SL 1979, ch 108, § 9]



Chapter 26 - Offenses Against The Elective Franchise

§ 12-26-1 Elections to which chapter applies.

12-26-1. Elections to which chapter applies. The word "election" as used in this chapter includes any election held in this state for the purpose of enabling the voters to nominate or elect any United States, state, or local officer, or to vote upon any question submitted to them.

Source: PenC 1877, § 90; CL 1887, § 6290; RPenC 1903, § 95; RC 1919, § 3679; SDC 1939, § 13.0901; SL 1974, ch 118, § 197.



§ 12-26-2 Repealed.

12-26-2. Repealed by SL 1974, ch 118, § 200.



§ 12-26-3 False representation to procure registration or acceptance of vote as misdemeanor--Failure to deny false statement as misrepresentation.

12-26-3. False representation to procure registration or acceptance of vote as misdemeanor--Failure to deny false statement as misrepresentation. Any person who, at the time of requesting his name to be registered as a voter, or who at the time of offering his vote at any election, knowingly makes any false statement or employs any false representation to procure his name to be registered or his vote to be received, is guilty of a Class 2 misdemeanor. A false statement or representation made or used in the presence and to the knowledge of a person requesting his name to be registered, or offering his vote, is to be deemed made by himself if it appears that it was made or used in support of his claim to be registered or to vote, that he knew it to be false and that he allowed it to pass uncontradicted.

Source: PenC 1877, §§ 72, 73; CL 1887, §§ 6272, 6273; RPenC 1903, §§ 77, 78; RC 1919, §§ 3664, 3665; SDC 1939, § 13.0907; SL 1982, ch 86, § 111.



§ 12-26-4 Voting or offer to vote by unqualified person as misdemeanor.

12-26-4. Voting or offer to vote by unqualified person as misdemeanor. Any person knowing himself not to be a qualified voter who votes or offers to vote at any election is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 65; CL 1887, § 6264; RPenC 1903, § 69; RC 1919, § 3658; SDC 1939, § 13.0908; SL 1982, ch 86, § 112.



§ 12-26-5 Repealed.

12-26-5. Repealed by SL 1982, ch 86, § 113.



§ 12-26-6 Repealed.

12-26-6. Repealed by SL 1974, ch 118, § 200.



§ 12-26-7 Impersonation of registered voter as felony.

12-26-7. Impersonation of registered voter as felony. A person who impersonates a registered voter and, as such, offers to vote at any election, is guilty of a Class 5 felony.

Source: PenC 1877, § 71; CL 1887, § 6271; RPolC 1903, § 2034; RPenC 1903, § 76; RC 1919, § 3663; SDC 1939, § 13.0906; SL 1973, ch 79, § 2; SL 1982, ch 86, § 114.



§ 12-26-8 Voting more than once at any election as felony.

12-26-8. Voting more than once at any election as felony. A person who votes more than once at any election or who offers to vote after having once voted, either in the same or in another election precinct in South Dakota or elsewhere, is guilty of a Class 6 felony.

Source: PenC 1877, § 64; CL 1887, § 6263; RPenC 1903, § 68; RC 1919, § 3657; SDC 1939, § 13.0911; SL 1982, ch 86, § 115; SL 2004, ch 105, § 2.



§ 12-26-9 Good faith defense to prosecution for illegal voting.

12-26-9. Good faith defense to prosecution for illegal voting. Upon any prosecution for procuring, offering, or casting an illegal vote, the accused may give in evidence any facts tending to show that he honestly believed upon good reason that the vote complained of was a lawful one; and the jury may take such facts into consideration in determining whether the acts complained of were knowingly done or not.

Source: PenC 1877, § 94; CL 1887, § 6294; RPenC 1903, § 99; RC 1919, § 3683; SDC 1939, § 13.0912.



§ 12-26-10 Threats or intimidation to prevent public assembly of electors as misdemeanor--Hindering attendance at meeting.

12-26-10. Threats or intimidation to prevent public assembly of electors as misdemeanor--Hindering attendance at meeting. A person who by threats, intimidation, or unlawful force or violence, intentionally hinders or prevents voters from assembling in a public meeting for considering of public questions, or who hinders or prevents any individual voter from attending any such meeting, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, §§ 75, 76; CL 1887, §§ 6275, 6276; RPenC 1903, §§ 80, 81; RC 1919, §§ 3667, 3668; SDC 1939, § 13.0915; SL 1982, ch 86, § 116.



§ 12-26-11 Disturbance of public meeting of voters as misdemeanor.

12-26-11. Disturbance of public meeting of voters as misdemeanor. A person who intentionally disturbs or breaks up any public meeting of voters lawfully being held for the purpose of considering public questions is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 74; CL 1887, § 6274; RPenC 1903, § 79; RC 1919, § 3666; SDC 1939, § 13.0916; SL 1982, ch 86, § 117.



§ 12-26-12 Persecution, threats, or intimidation to influence vote as misdemeanor--Obstructionof voter on way to polls.

12-26-12. Persecution, threats, or intimidation to influence vote as misdemeanor--Obstruction of voter on way to polls. A person who directly or indirectly, intentionally, by force or violence, or by unlawful arrest, or by any abduction, duress, damage, harm, or loss, or by any forcible or fraudulent contrivance, or by threats to do or employ any of them, or by threats of bringing civil suit or criminal prosecution, withdrawal of customs or dealing in business or trade, or enforcing payment of debts, or by any kind of injury or threat of injury inflicted or to be inflicted on any voter or person to influence any voter, and attempted, done, or threatened, or caused to be attempted, done, or threatened by any person in his own behalf or in behalf of any other person or question voted upon or to be voted upon at any election, for the purpose of preventing, causing, or intimidating a voter to vote or refrain from voting for or against any person or question, or who does or causes to be done any of such things because of a voter having voted or refrained from voting on any such matter, or who intentionally and without lawful authority obstructs, hinders, or delays a voter on his way to any poll where an election is to be held, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, §§ 63, 77, 78; CL 1887, §§ 6262, 6277, 6278; SL 1891, ch 58, §§ 4, 7; RPenC 1903, §§ 61, 64, 67, 82, 83; RC 1919, §§ 3652, 3655, 3656, 3669, 3670; SDC 1939, § 13.0913; SL 1982, ch 86, § 118.



§ 12-26-13 Unlawful influence of employees' political activities or voting as misdemeanor--Forfeiture of corporate charter.

12-26-13. Unlawful influence of employees' political activities or voting as misdemeanor--Forfeiture of corporate charter. It is a Class 2 misdemeanor for any employer in paying his employees the salary or wages due them, to enclose their pay in "pay envelopes" upon which there is written or printed any political mottoes, devices, or arguments containing threats, express or implied, intended or calculated to influence the political opinions or actions of such employees.

It is a Class 2 misdemeanor for any employer, within ninety days of a general election, to put up or otherwise exhibit in his factory, mill, workshop, or other establishment or place where his employees may be working, any handbill or placard containing any threat, notice, or information that in case any particular tickets or candidate shall be elected, work in his place or establishment will cease in whole or in part, or that his establishment will be closed, or the wages of his workmen will be reduced, or other threats, express or implied, intended or calculated to influence the political opinion or the actions of his employees in voting.

Any corporation violating this section shall, upon proof thereof, forfeit its charter.

Source: SL 1891, ch 58, § 5; RPenC 1903, § 62; RC 1919, § 3653; SDC 1939, § 13.0914; SL 1982, ch 86, § 119.



§ 12-26-14 Use of public relief, loans, or grants to influence political activity or vote asmisdemeanor.

12-26-14. Use of public relief, loans, or grants to influence political activity or vote as misdemeanor. It is a Class 1 misdemeanor for any person, directly or indirectly, to promise or threaten to grant or withhold or to cause to be granted or withheld, any public relief, assistance loans, or grants for the purpose or with the intention of controlling or influencing the political affiliations, party registration, support or vote at any election, of any person so promised or threatened.

The terms "public relief" and "assistance" include all forms of direct public relief and also all forms of indirect relief such as employment on any public works or project. The terms "loans" and "grants" include all forms of financial assistance granted by the federal government or any of its agencies and also by this state or any of its political subdivisions.

Source: SL 1939, ch 240, §§ 1, 2, 4; SDC Supp 1960, § 13.0930; SL 1982, ch 86, § 120.



§ 12-26-15 Bribery of voter as misdemeanor--Acts constituting bribery.

12-26-15. Bribery of voter as misdemeanor--Acts constituting bribery. It is a Class 2 misdemeanor for any person, directly or indirectly, by the person or through any other person:

(1) To pay, lend, contribute, or offer or promise to pay, lend, or contribute, any money or other valuable consideration, to or for any voter or to or for any other person, to induce the voter to vote or refrain from voting at any election or to induce any voter to vote or refrain from voting at any election for any particular person or to induce the voter to go to the polls or remain away from the polls at any election, or on account of the voter having voted, refrained from voting or having voted or refrained from voting for any particular person, or having gone to the polls or remained away from the polls at any election;

(2) To give, offer, or promise any office, place, or employment, or to promise to procure or endeavor to procure any office, place, or employment to or for any voter, or to or for any other person in order to induce the voter to vote or refrain from voting at any election for any particular person;

(3) To make any gift, loan, or promise, offer, procurement, or agreement as aforesaid to, for, or with any person in order to induce the person to procure or endeavor to procure the election of any person, or the vote of any voter at any election;

(4) To procure or engage, promise, or endeavor to procure, in consequence of any gift, loan, offer, promise, procurement, or agreement, the election of any person or the vote of any voter at any election;

(5) To advance or pay, or cause to be paid, any money or other valuable thing to or for the use of any other person, with the intent that the same or any part thereof shall be used in bribery at any election, or to knowingly pay or cause to be paid any money or other valuable thing to any person in discharge or repayment of any money wholly or in part expended in bribery at any election;

(6) To pay, lend, contribute, or offer or promise to pay, lend, or contribute, any money or other valuable consideration, to or for any voter or to or for any other person, to sign any nominating, referendum, initiated measure, or initiated constitutional amendment petition;

(7) To give, offer, or promise any office, place, or employment, or to promise to procure or endeavor to procure any office, place, or employment to or for any voter, or to or for any other person in order to sign any nominating, referendum, initiated measure, or initiated constitutional amendment petition; or

(8) To make any gift, loan, or promise, offer, procurement, or agreement as aforesaid to, for, or with any person in order to sign any nominating, referendum, initiated measure, or initiated constitutional amendment petition.
Source: SL 1891, ch 58, § 1; RPenC 1903, § 56; RC 1919, § 3648; SDC 1939, § 13.0920; SL 1982, ch 86, § 121; SL 2013, ch 63, § 4.



§ 12-26-16 Acceptance of bribe by voter as misdemeanor--Acts constituting acceptance of bribe.

12-26-16. Acceptance of bribe by voter as misdemeanor--Acts constituting acceptance of bribe. It is a Class 2 misdemeanor for any person, directly or indirectly, by himself or through any other person:

(1) To receive, agree, or contract for, before or during any election, any money, gift, loan, or other valuable consideration, offer, place, or employment for himself or any other person, for voting or agreeing to vote, or for going or agreeing to go to the polls, or for remaining away or agreeing to remain away from the polls at any such election;

(2) To receive any money or other valuable thing during or after an election, for himself or any other person for having voted or refrained from voting at such election, or on account of himself or any other person having voted or refrained from voting for any particular person at such election, or on account of himself or any other person having gone to the polls or remained away from the polls at such election, or on account of having induced any other person to vote or refrain from voting, for any particular person at such election.
Source: SL 1891, ch 58, § 2; RPenC 1903, § 57; RC 1919, § 3649; SDC 1939, § 13.0921; SL 1982, ch 86, § 122.



§ 12-26-17 Bribery or acceptance of bribe as infamous crime--Forfeiture of office.

12-26-17. Bribery or acceptance of bribe as infamous crime--Forfeiture of office. Any person committing the offense of bribery of voters or receiving a bribe as specified in §§ 12-26-15 and 12-26-16 is guilty of an infamous crime, and any person convicted thereof shall, in addition to the criminal punishment, forfeit any office to which he may have been elected at the election at which such offense was committed.

Source: SL 1891, ch 58, § 7; RPenC 1903, § 64; RC 1919, § 3655; SDC 1939, § 13.0922; SL 1976, ch 105, § 75; SL 1982, ch 86, § 123.



§ 12-26-18 Repealed.

12-26-18. Repealed by SL 1976, ch 105, § 84.



§ 12-26-19 Betting with intent to procure challenge as misdemeanor.

12-26-19. Betting with intent to procure challenge as misdemeanor. Any person who shall directly or indirectly make a bet with a voter depending upon the result of any election, with the intent thereby to procure the challenge of such voter or to prevent his voting at an election, is guilty of a Class 2 misdemeanor.

Source: SL 1891, ch 58, § 3; RPenC 1903, § 58; RC 1919, § 3650; SDC 1939, § 13.0918; SL 1982, ch 86, § 124.



§ 12-26-20 Repealed.

12-26-20. Repealed by SL 1976, ch 105, § 84.



§ 12-26-21 Disobedience of precinct superintendent or precinct deputy as misdemeanor.

12-26-21. Disobedience of precinct superintendent or precinct deputy as misdemeanor. A person who intentionally disobeys a lawful command of a precinct superintendent or precinct deputy of any election, given in the execution of the person's duty as such at an election, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.0923; SL 1982, ch 86, § 125; SL 1999, ch 69, § 49.



§ 12-26-22 Disturbance of election proceedings as misdemeanor.

12-26-22. Disturbance of election proceedings as misdemeanor. No person may cause any disturbance or breach of the peace, or engage in disorderly conduct in violation of § 22-18-35, or use threats of violence, whereby an election is impeded or hindered, or whereby the lawful proceedings of the precinct superintendent or precinct deputies, ballot counters, or canvassers of an election, in the discharge of the person's duty, are interfered with. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 13.0924; SL 1982, ch 86, § 126; SL 1993, ch 118, § 29; SL 1999, ch 69, § 50.



§ 12-26-23 Tampering with ballots, ballot box, or poll list as felony.

12-26-23. Tampering with ballots, ballot box, or poll list as felony. A person who intentionally breaks, destroys, steals, or conceals any ballot box or any poll list used or intended to be used at any election, or who, before the ballots have been counted or canvassed, or during the time within which a contest or recount may be instituted or is pending and undisposed of, shall intentionally deface, change, injure, destroy, steal, or conceal any ballot or ballots which have been voted and deposited in any ballot box at an election, is guilty of a Class 6 felony.

Source: PenC 1877, § 83; CL 1887, § 6283; RPenC 1903, § 88; RC 1919, § 3675; SL 1923, ch 179; SDC 1939, § 13.0925; SL 1982, ch 86, § 127.



§ 12-26-23.1 Tampering with automatic ballot counting devices, direct recording electronic votingmachines, and electronic ballot marking systems as felony.

12-26-23.1. Tampering with automatic ballot counting devices, direct recording electronic voting machines, and electronic ballot marking systems as felony. No person may intentionally program or alter an automatic ballot counting device, direct recording electronic voting machine, or electronic ballot marking system to erroneously mark, record, or count voted ballots or to render an erroneous total. A violation of this section is a Class 5 felony.

Source: SL 1989, ch 136; SL 2005, ch 92, § 10.



§ 12-26-24 Exclusion by precinct superintendent or precinct deputy of lawful vote asmisdemeanor.

12-26-24. Exclusion by precinct superintendent or precinct deputy of lawful vote as misdemeanor. A precinct superintendent or precinct deputy who intentionally excludes any vote duly tendered, knowing that the person offering the same is lawfully entitled to vote at the election, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.0926; SL 1974, ch 118, § 198; SL 1982, ch 86, § 128; SL 1999, ch 69, § 51.



§ 12-26-25 False count or return by election official as misdemeanor--Defacement orconcealment of statement or certificate.

12-26-25. False count or return by election official as misdemeanor--Defacement or concealment of statement or certificate. No precinct superintendent, precinct deputy, member of any counting board, member of any board of canvassers, messenger, or other officer authorized to take part in or perform any duty in relation to any count, canvass, or official statement of the votes cast at any election, may intentionally make any false count or canvass of the votes, or make, sign, publish, or deliver any false return of the election, knowing it to be false. No such person may intentionally deface, destroy, or conceal any statement or certificate entrusted to the person's care. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 13.0927; SL 1982, ch 86, § 129; SL 1993, ch 118, § 30; SL 1999, ch 69, § 52.



§ 12-26-26 Repealed.

12-26-26. Repealed by SL 1974, ch 118, § 200.



§ 12-26-27 Bribery of election official as misdemeanor.

12-26-27. Bribery of election official as misdemeanor. A person who gives or offers a bribe to any precinct superintendent, precinct deputy, canvasser, or other officer of an election as a consideration for doing or omitting to do any act in violation of the person's official duty in relation to such election, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.0929; SL 1982, ch 86, § 130; SL 1999, ch 69, § 53.



§ 12-26-28 Offenses relating to election on submitted question.

12-26-28. Offenses relating to election on submitted question. Every act which by the provisions of this chapter is made criminal when committed with reference to the election of a candidate is equally criminal when committed with reference to the determination of a question submitted to voters to be decided by votes cast at an election.

Source: PenC 1877, § 93; CL 1887, § 6293; RPenC 1903, § 98; RC 1919, § 3682; SDC 1939, § 13.0901.



§ 12-26-29 Prevention of unlawful election not prohibited.

12-26-29. Prevention of unlawful election not prohibited. Nothing in this chapter shall be construed to authorize the punishment of any person who, by authority of law, may interfere to prevent or regulate an election which has been unlawfully noticed or convened, or is being, or is about to be, unlawfully conducted.

Source: PenC 1877, § 92; CL 1887, § 6292; RPenC 1903, § 97; RC 1919, § 3681; SDC 1939, § 13.0902.



§ 12-26-30 Irregularities in proceedings not a defense.

12-26-30. Irregularities in proceedings not a defense. Irregularities or defects in the mode of noticing, convening, holding, or conducting an election authorized by law, form no defense to a prosecution for a violation of the provisions of this chapter.

Source: PenC 1877, § 91; CL 1887, § 6291; RPenC 1903, § 96; RC 1919, § 3680; SDC 1939, § 13.0903.



§ 12-26-31 Offender as witness against another--Compelling testimony--Immunity fromprosecution.

12-26-31. Offender as witness against another--Compelling testimony--Immunity from prosecution. A person offending against any provision of this title is a competent witness against another person so offending, and may be compelled to attend and testify upon any trial, hearing, proceeding, or investigation, in the same manner as any other person. But the testimony so given shall not be used in any prosecution or proceeding, civil or criminal, against the person so testifying, and he shall not thereafter be liable to prosecution or punishment for the offense with reference to which his testimony was given.

Source: SL 1891, ch 58, § 6; RPenC 1903, § 63; RC 1919, § 3654; SDC 1939, § 13.0904; SL 1939, ch 240, § 3; SDC Supp 1960, § 13.0930; SL 1974, ch 118, § 199.






Chapter 27 - Campaign Finance Requirements

§ 12-27-1 Definitions.

12-27-1. Definitions. Terms used in this chapter mean:

(1) "Ballot question," any referendum, initiative, proposed constitutional amendment, or other measure submitted to voters at any election;

(2) "Ballot question committee," a person or organization that raises, collects, or disburses contributions for the placement of a ballot question on the ballot or the adoption or defeat of any ballot question. A ballot question committee is not a person, political committee, or political party that makes a contribution to a ballot question committee. A ballot question committee is not an organization that makes a contribution to a ballot question committee from treasury funds;

(3) "Candidate campaign committee," any entity organized by a candidate to receive contributions and make expenditures for the candidate. Only one candidate campaign committee may be organized for each candidate;

(4) "Candidate," any person who seeks nomination for or election to public office, and for the purpose of this chapter a person is deemed a candidate if the person raises, collects, or disburses contributions in excess of five hundred dollars; has authorized the solicitation of contributions or the making of expenditures; or has created a candidate campaign committee for the purpose of obtaining public office. The person is also deemed a candidate if the person has taken all actions required by state law to qualify for nomination for or election to public office;

(5) "Clearly identified," the appearance of the name, nickname, a photograph or a drawing of a candidate or public office holder, or the unambiguous reference to the identity of a candidate or public office holder;

(6) "Contribution," any gift, advance, distribution, deposit, or payment of money or any other valuable consideration, or any contract, promise or agreement to do so; any discount or rebate not available to the general public; any forgiveness of indebtedness or payment of indebtedness by another person; or the use of services or property without full payment made or provided by any person, political committee, or political party whose primary business is to provide such services or property for the purpose of influencing:

(a) The nomination, election, or re-election of any person to public office; or

(b) The placement of a ballot question on the ballot or the adoption or defeat of any ballot question submitted.

The term does not include services provided by a person as a volunteer for or on behalf of any candidate, political committee, or political party, including the free or discounted use of a person's residence. Nor does the term include the purchase of any item of value or service from any political committee or political party. The purchase price of the item may not exceed the fair market value and may not include an intent to contribute beyond the item's value. A contribution does not include administration and solicitation of a contribution for a political action committee established by an organization and associated expenses, nor the use of an organization's real or personal property located on its business premises for such purposes. A contribution does not include nominal use of a candidate's real or personal property or nominal use of resources available at a candidate's primary place of business;

(7) "County office," any elected office at a county in this state;

(8) "Election," any election for public office; any general, special, primary, or runoff election; and any election on a ballot question;

(9) "Expressly advocate," any communication which:

(a) In context has no other reasonable meaning than to urge the election or defeat of one or more clearly identified candidates, public office holders, or the placement of a ballot question on the ballot or the adoption or defeat of any ballot question by use of explicit words of advocacy of election or defeat. The following words convey a message of express advocacy: vote, re-elect, support, cast your ballot for, reject, and defeat; or

(b) If taken as a whole and with limited reference to external events, such as the proximity to the election, may only be interpreted by a reasonable person as containing advocacy of the election or defeat of one or more clearly identified candidates, public office holders, or the placement of a ballot question on the ballot or the adoption or defeat of any ballot question because:

(i) The electoral portion of the communication is unmistakable, unambiguous, and suggestive of only one meaning; and

(ii) Reasonable minds could not differ as to whether it encourages actions to elect or defeat one or more clearly identified candidates, public office holders, or the placement of a ballot question on the ballot or the adoption or defeat of any ballot question or encourages some other kind of action;

(10) "Immediate family," a spouse of a candidate or public office holder, or a person under the age of eighteen years who is claimed by that candidate or public office holder or that candidate's or public office holder's spouse as a dependent for federal income tax purposes or any relative within the third degree of kinship of the candidate or the candidate's spouse, and the spouses of such relatives;

(11) "Independent expenditure," an expenditure, including the payment of money or exchange of other valuable consideration or promise, made by a person, organization, political committee, or political party to expressly advocate the election or defeat of a clearly identified candidate or the placement of a ballot question on the ballot or the adoption or defeat of any ballot question, but which is not made to, controlled by, coordinated with, requested by, or made upon consultation with a candidate, political committee, or agent of a candidate or political committee. The term does not include administration and solicitation of any contribution for a political action committee established by an organization and associated expenses, nor the use of an organization's real or personal property located on its business premises for such purposes. The term does not include any communication by a person made in the regular course and scope of the person's business or ministry or any communication made by a membership organization solely to any member of the organization and the member's family;

(12) "In-kind," a good or service provided at no charge or for less than its fair market value. The term does not include the value of services provided by a person as a volunteer for or on behalf of any candidate, political committee, or political party, including the free or discounted use of any person's residence or office;

(13) "Legislative office," the Senate and the House of Representatives of the South Dakota Legislature;

(14) "Loan," a transfer of money, property, guarantee, or anything of value in exchange for an obligation, conditional or not, to repay in whole or part;

(15) "National political party," the organization which is responsible for the day-to-day operation of a political party at the national level, as determined by the Federal Election Commission;

(16) "Organization," any business corporation, limited liability company, nonprofit corporation, limited liability partnership, limited partnership, partnership, cooperative, trust except a trust account representing or containing only a contributor's personal funds, business trust, association, club, labor union, collective bargaining organization, local, state, or national organization to which a labor organization pays membership or per capita fees, based upon its affiliation and membership, trade or professional association that receives its funds from membership dues or service fees, whether organized inside or outside the state, any entity organized in a corporate form under federal law or the laws of this state, or any group of persons acting in concert which is not defined as a political committee or political party in this chapter;

(17) "Person," a natural person;

(18) "Political action committee," a person or organization that raises, collects or disburses contributions to influence the outcome of an election and who is not a candidate, candidate campaign committee, ballot question committee, or a political party. A political action committee is not any:

(a) Person that makes a contribution to a political committee or political party; or

(b) Organization that makes a contribution to a ballot question committee from treasury funds;

(19) "Political committee," any candidate campaign committee, political action committee, or ballot question committee;

(20) "Political party," any state or county political party qualified to participate in a primary or general election, including any auxiliary organization of such political party. An auxiliary organization is any organization designated as an auxiliary organization in the political party's bylaws or constitution except any auxiliary organization that only accepts contributions to support volunteer activities of the organization and does not make monetary or in-kind contributions or any independent expenditures to any political committee;

(21) "Public office," any statewide office, legislative office, or county office;

(22) "Recognized business entity," any:

(a) Domestic corporation, limited liability company, nonprofit corporation, limited liability partnership, or cooperative duly registered with the secretary of state as of the first day of January of the current calendar year, and which is currently in good standing;

(b) Foreign corporation, limited liability company, nonprofit corporation, limited liability partnership, or cooperative duly registered with the secretary of state as of the first day of January of the current calendar year, and which is currently in good standing; or

(c) Entity organized in a corporate form under federal law.

A political committee or political party is not a recognized business entity. An organization which was established by or is controlled, in whole or in part, by a candidate, political committee, or agent of a candidate or political committee is not a recognized business entity;

(23) "Statewide office," the offices of Governor, lieutenant governor, secretary of state, attorney general, state auditor, state treasurer, commissioner of school and public lands, and public utilities commissioner;

(23A) "Treasury funds," funds of an organization that were not raised or collected from any other source for the purpose of influencing a ballot question;

(24) "Volunteer," a person who provides services free of charge.
Source: SL 2007, ch 80, § 1; SL 2008, ch 67, § 1; SL 2009, ch 67, § 3; SL 2010, ch 76, §§ 1, 4, 5, eff. Mar. 25, 2010.



§ 12-27-2 Political committee chair and treasurer required--Violation as misdemeanor.

12-27-2. Political committee chair and treasurer required--Violation as misdemeanor . A political committee shall have and continually maintain a chair and a treasurer, which may be the same person. The chair and treasurer for a candidate campaign committee shall be appointed by the candidate, and the candidate may serve as either, or both, such officers. No political committee may receive or make contributions or pay expenses while the office of treasurer is vacant. A violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 80, § 2; SL 2008, ch 67, § 2.



§ 12-27-3 Statements of organization to be filed for political action committee and candidatecampaign committee--Time for filing--Violation as misdemeanor.

12-27-3. Statements of organization to be filed for political action committee and candidate campaign committee--Time for filing--Violation as misdemeanor. The treasurer for a political action committee shall file a statement of organization with the secretary of state not later than fifteen days after the date upon which the committee made contributions, received contributions, or paid expenses in excess of five hundred dollars. However, if such activity falls within thirty days of any statewide election, the statement of organization shall be filed within forty-eight hours. A candidate shall file a statement of organization for a candidate campaign committee with the secretary of state not later than fifteen days after becoming a candidate pursuant to this chapter. The statement or organization may be filed electronically pursuant to § 12-27-41. A political committee that regularly files a campaign finance disclosure statement with another state or the Federal Election Commission or a report of contributions and expenditures with the Internal Revenue Service is not required to file a statement of organization. A violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 80, § 3; SL 2008, ch 67, § 3; SL 2010, ch 76, § 2, eff. Mar. 25, 2010; SL 2012, ch 18, § 9; SL 2013, ch 67, § 4.



§ 12-27-4 Incorporation of political committee permitted--Treasurer remains personallyresponsible.

12-27-4. Incorporation of political committee permitted--Treasurer remains personally responsible. A political committee may incorporate and not be subject to the provisions of § 12-27-18 if the political committee incorporates for liability purposes only. Notwithstanding the corporate status of the political committee, the treasurer of an incorporated political committee remains personally responsible for carrying out the treasurer's duties under this chapter.

Source: SL 2007, ch 80, § 4.



§ 12-27-5 Time for existing political committees to file statement of organization--Violationas misdemeanor.

12-27-5. Time for existing political committees to file statement of organization--Violation as misdemeanor. A political committee created prior to July 1, 2007 that has not filed a termination statement shall file a statement of organization with the secretary of state not later than fifteen days after this chapter becomes effective. A violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 80, § 5.



§ 12-27-6 Contents of statement of organization.

12-27-6. Contents of statement of organization. The statement of organization shall include:

(1) The name, street address, postal address, and daytime telephone number of the committee;

(2) The name, street address, postal address, and daytime telephone number of the chair and the treasurer of the committee;

(3) A statement of the type of political committee that has been or is being organized;

(4) In the case of a candidate campaign committee, the name, street address, and postal address of the candidate;

(5) In the case of a political action committee or ballot question committee, a concise statement of its purpose and goals, and the full name, street address, and postal address of the organization with which the committee is connected or affiliated, or if the committee is not connected or affiliated with any one organization, the trade, profession, or primary interest of the committee;

(6) If the committee is organized as a corporation under federal or state laws for liability purposes only as authorized by § 12-27-4, a statement affirming such organization; and

(7) The name, street address, postal address, and telephone number of each financial institution where an account or depository is maintained.

The statement shall be signed by the candidate and treasurer for a candidate campaign committee and by the chair and treasurer for other political committees or filed electronically pursuant to § 12-27-41. A political committee continues to exist until a termination statement is filed pursuant to §§ 12-27-25 and 12-27-26.

The treasurer of a political committee shall file an updated statement of organization not later than fifteen days after any change in the information contained on the most recently filed statement of organization.

Source: SL 2007, ch 80, § 6; SL 2008, ch 67, § 4; SL 2013, ch 67, § 5.



§ 12-27-7 Limit on contributions to candidates for statewide office--Violation as misdemeanor.

12-27-7. Limit on contributions to candidates for statewide office--Violation as misdemeanor. If the contributor is a person, no candidate for statewide office or the candidate's campaign committee may accept any contribution which in the aggregate exceeds four thousand dollars during any calendar year. A candidate campaign committee may accept contributions from any candidate campaign committee, political action committee, or political party. The limitation on any contribution from a person in this section does not apply to any contribution by the candidate or the candidate's immediate family. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 7.



§ 12-27-8 Limit on contributions to candidates for legislative or county office--Violation asmisdemeanor.

12-27-8. Limit on contributions to candidates for legislative or county office--Violation as misdemeanor. If the contributor is a person, no candidate for legislative or county office or the candidate's campaign committee may accept any contribution which in the aggregate exceeds one thousand dollars during any calendar year. A candidate campaign committee may accept contributions from any candidate campaign committee, political action committee, or political party. The limitation on any contribution from a person in this section does not apply to any contribution by the candidate or the candidate's immediate family. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 8.



§ 12-27-9 Limit on contributions to political action committees--Violation as misdemeanor.

12-27-9. Limit on contributions to political action committees--Violation as misdemeanor. If the contributor is a person or an organization, no political action committee may accept any contribution which in the aggregate exceeds ten thousand dollars during any calendar year. A political action committee may accept contributions from any candidate campaign committee, political action committee, or political party. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 9; SL 2011, ch 83, § 1.



§ 12-27-10 Limit on contributions to political parties--Violation as misdemeanor.

12-27-10. Limit on contributions to political parties--Violation as misdemeanor. If the contributor is a person, no political party may accept any contribution which in the aggregate exceeds ten thousand dollars during any calendar year. A political party may accept contributions from any candidate campaign committee, political action committee, or political party. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 10.



§ 12-27-11 Name and address of contributor required--Donation of contributions from unknownsources to charitable organization--Violation as misdemeanor.

12-27-11. Name and address of contributor required--Donation of contributions from unknown sources to charitable organization--Violation as misdemeanor. No person, organization, candidate, political committee, or political party may give or accept a contribution unless the name and residence address of the contributor is made known to the person receiving the contribution. Any contribution, money, or other thing of value received by a candidate, political committee, or political party from an unknown source shall be donated to a nonprofit charitable organization. A violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 80, § 11.



§ 12-27-12 Disguised contributions prohibited--Misdemeanor.

12-27-12. Disguised contributions prohibited--Misdemeanor. No person or organization may make a contribution in the name of another person or organization, make a contribution disguised as a gift, make a contribution in a fictitious name, make a contribution on behalf of another person or organization, or knowingly permit another to use that person's or organization's name to make a contribution. No candidate may accept a contribution disguised as a gift. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 12; SL 2008, ch 67, § 5.



§ 12-27-13 Property purchased with contributions to be property of political committee or party.

12-27-13. Property purchased with contributions to be property of political committee or party. Equipment, supplies, and materials purchased with contributions are property of the political committee or political party, and are not property of the candidate or any other person.

Source: SL 2007, ch 80, § 13.



§ 12-27-14 Report of sale of property--Violation as misdemeanor.

12-27-14. Report of sale of property--Violation as misdemeanor. The sale of any property shall be reported in the campaign finance disclosure statement. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 14.



§ 12-27-15 Printed political communications to contain certain language--Exceptions--Violationas misdemeanor.

12-27-15. Printed political communications to contain certain language--Exceptions--Violation as misdemeanor. Any printed material or communication made, purchased, paid for, or authorized by a candidate, political committee, or political party which expressly advocates for or against a candidate, public office holder, ballot question, or political party shall prominently display or clearly speak the statement: "Paid for by (Name of candidate, political committee, or political party)." This section does not apply to buttons, balloons, pins, pens, matchbooks, clothing, or similar small items upon which the inclusion of the statement would be impracticable. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 15.



§ 12-27-16 Statements to be filed and disclaimers regarding independent expenditures forcommunications advocating for or against candidate, office holder, ballot question,or political party--Contents--Violation as misdemeanor--Exceptions.

12-27-16. Statements to be filed and disclaimers regarding independent expenditures for communications advocating for or against candidate, office holder, ballot question, or political party--Contents--Violation as misdemeanor--Exceptions. The following apply to independent expenditures by individuals and organizations related to communications advocating for or against candidates, public office holders, ballot questions, or political parties:

(1) Any person or organization that makes a payment or promise of payment totaling one hundred dollars or more, including an in-kind contribution, for a communication which expressly advocates for or against a candidate, public office holder, ballot question, or political party shall append to or include in each communication a disclaimer that clearly and forthrightly:

(a) Identifies the person or organization making the independent expenditure for that communication;

(b) States the address or website address of the person or organization;

(c) States that the communication is independently funded and not made in consultation with any candidate, political party, or political committee; and

(d) If the independent expenditure is undertaken by an organization not including a candidate, public office holder, political party, or political committee, then the following notation must also be included: "Top Five Contributors" followed by a listing of the names of the five persons making the largest contributions to an organization during the twelve months preceding that communication.

A violation of this subdivision is a Class 1 misdemeanor;

(2) Any person or organization that makes a payment or promise of payment of one hundred dollars or more, including an in-kind contribution, for a communication described in subdivision (1) shall file a statement within forty-eight hours of the time that the communication is disseminated, broadcast, or otherwise published;

(3) The statements required by this section shall include the name, street address, city, and state of the person or organization and, any expenditures made for communications described in subdivision (1) during that calendar year but not yet reported on a prior statement, the name of each candidate, public office holder, ballot question, or political party mentioned or identified in each communication, the amount spent on each communication, and a description of the content of each communication.

For an organization, the statement shall also include the name and title of the person filing the report, the name of its chief executive, if any, and the name of the person who authorized the expenditures on behalf of the organization;

(4) For an organization whose majority ownership is owned by, controlled by, held for the benefit of, or comprised of twenty or fewer persons, partners, owners, trustees, beneficiaries, participants, members, or shareholders, the statement shall identify by name and address each person, partner, owner, trustee, beneficiary, participant, shareholder, or member who owns, controls, or comprises ten percent or more of the organization;

(5) An organization shall also provide supplemental statements, as defined in subdivision (3), for any of its partners, owners, trustees, beneficiaries, participants, members, or shareholders identified pursuant to subdivision (4) which are owned by, controlled by, held for the benefit of, or comprised of twenty or fewer persons, partners, owners, trustees, beneficiaries, participants, members, or shareholders, until no organization identified in the supplemental statements meets the ownership test set forth in subdivision (4);

(6) For the purposes of this section, the term, communication, does not include:

(a) Any news articles, editorial endorsements, opinion, or commentary writings, or letter to the editor printed in a newspaper, magazine, flyer, pamphlet, or other periodical not owned or controlled by a candidate, political committee, or political party;

(b) Any editorial endorsements or opinions aired by a broadcast facility not owned or controlled by a candidate, political committee, or political party;

(c) Any communication by a person made in the regular course and scope of the person's business or ministry or any communication made by a membership organization solely to members of the organization and the members' families; and

(d) Any communication that refers to any candidate only as part of the popular name of a bill or statute.
Source: SL 2007, ch 80, § 16; SL 2010, ch 76, § 6, eff. Mar. 25, 2010; SL 2013, ch 67, § 1.



§ 12-27-17 Statements to be filed regarding payments for communications identifying candidateor office holder but not advocating election or defeat--Contents--Exceptions.

12-27-17. Statements to be filed regarding payments for communications identifying candidate or office holder but not advocating election or defeat--Contents--Exceptions. Any political committee, organization, person, or political party that makes a payment or promise of payment totaling one hundred dollars or more, including an in-kind contribution, for a communication that clearly identifies a candidate or public office holder, but does not expressly advocate the election or defeat of the candidate or public office holder, and that is disseminated, broadcast, or otherwise published, shall file a statement with the secretary of state disclosing the name, street address, city, and state of such political committee, organization, person, or political party. The statement shall also include the name of the candidate or public office holder mentioned in the communication, the amount spent on the communication, and a description of the content of the communication. The statement shall be received and filed within forty-eight hours of the time that the communication is disseminated, broadcast, or otherwise published.

For the purposes of this section, the term, communication, does not include:

(1) Any news articles, editorial endorsements, opinion or commentary writings, or letter to the editor printed in a newspaper, magazine, flyer, pamphlet, or other periodical not owned or controlled by a candidate, political committee, or political party;

(2) Any editorial endorsements or opinions aired by a broadcast facility not owned or controlled by a candidate, political committee, or political party;

(3) Any communication by a person made in the regular course and scope of the person's business or ministry or any communication made by a membership organization solely to members of the organization and the members' families;

(4) Any communication that refers to any candidate only as part of the popular name of a bill or statute; and

(5) Any communication used for the purpose of polling if the poll questions do not expressly advocate for or against a candidate, public office holder, ballot question, or political party.
Source: SL 2007, ch 80, § 17; SL 2010, ch 76, § 7, eff. Mar. 25, 2010; SL 2013, ch 67, § 2.



§ 12-27-17.1 Disclaimers to be included in communications which do not expressly advocate foror against candidate, office holder, ballot question, or political party--Violation asmisdemeanor.

12-27-17.1. Disclaimers to be included in communications which do not expressly advocate for or against candidate, office holder, ballot question, or political party--Violation as misdemeanor. Any political committee, organization, person, or political party that makes a communication as defined in § 12-27-17, which does not expressly advocate for or against a candidate, public office holder, ballot question, or political party, shall append to or include in each communication a disclaimer that:

(1) Identifies the political committee, organization, person, or political party making the communication; and

(2) States the address or website address of the political committee, organization, person, or political party.

If the communication is an independent expenditure made by a person or organization, then the disclaimer shall include the following: "This communication is independently funded and not made in consultation with any candidate, political party, or political committee." If the independent expenditure is undertaken by an organization not including a candidate, public office holder, political party, or political committee, then the following notation must also be included: "Top Five Contributors" followed by a listing of the names of the five persons making the largest contributions to an organization during the twelve months preceding that communication.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2013, ch 67, § 3.



§ 12-27-18 Contributions by organizations to candidate committee or political party prohibited--Contributions to ballot question committee permitted--Violation as misdemeanor.

12-27-18. Contributions by organizations to candidate committee or political party prohibited--Contributions to ballot question committee permitted--Violation as misdemeanor. No organization may make a contribution to a candidate committee or political party. An organization may make a contribution to a ballot question committee organized solely for the purpose of influencing an election on a ballot question and independent expenditures regarding the placement of a ballot question on the ballot or the adoption or defeat of a ballot question. Any organization making expenditures, equal to or exceeding fifty percent of the organization's annual gross income, for the adoption or defeat of a ballot measure is a ballot question committee. An organization may create a political action committee. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 18; SL 2009, ch 65, § 1; SL 2010, ch 76, § 8, eff. Mar. 25, 2010; SL 2011, ch 83, § 2.



§ 12-27-18.1 Restriction on acceptance of contributions by ballot question committee--Violationas misdemeanor.

12-27-18.1. Restriction on acceptance of contributions by ballot question committee--Violation as misdemeanor. A ballot question committee may only accept contributions from a person, organization, political committee, or political party. A violation of this section is a Class 1 misdemeanor.

Source: SL 2008, ch 67, § 16.



§ 12-27-19 Statements required for organization to make contribution to ballot questioncommittee--Disclosure of information by committee--Violation as misdemeanor.

12-27-19. Statements required for organization to make contribution to ballot question committee--Disclosure of information by committee--Violation as misdemeanor. Before making a contribution to a ballot question committee pursuant to § 12-27-18, an organization shall provide to the ballot question committee the following:

(1) A statement that the organization is filed as a domestic or foreign entity in good standing with the Office of the Secretary of State of this state;

(2) A statement that the organization is filed as an entity in good standing with another jurisdiction, and setting forth the following:

(a) The name of the organization;

(b) The name of the state or nation under whose law the organization is incorporated or organized; and

(c) The street address of the organization's principal office; or

(3) If neither of the above apply, a statement providing:

(a) The name of the organization;

(b) The street address of the organization's principal office;

(c) The name and street address of the person authorizing the contribution; and

(d) The name and street address of every owner, director, and officer of the organization.

Before contributing more than ten thousand dollars in the aggregate to a ballot question committee pursuant to § 12-27-18, an organization shall provide to the ballot question committee a sworn written statement made by the president and treasurer of the organization declaring and affirming, under the penalty of perjury, the following:

(1) The name and street address of every person who owns ten percent or more of the organization, has provided ten percent or more of the organization's gross receipts, including capital contributions, in the current or preceding year, or has provided ten percent or more of the funds being contributed to the ballot question committee; and

(2) That no part of the contribution was raised or collected by the organization for the purpose of influencing the ballot question.

A ballot question committee shall disclose in its applicable campaign financial disclosure statement or supplement statement all information received from an organization pursuant to this section. No ballot question committee may accept any contribution from an organization not preceded or accompanied by the statements required by this section. Except as provided by § 22-29-1, violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 19; SL 2009, ch 66, § 1.



§ 12-27-20 Expenditure of public funds to influence election outcome prohibited.

12-27-20. Expenditure of public funds to influence election outcome prohibited. The state, an agency of the state, and the governing body of a county, municipality, or other political subdivision of the state may not expend or permit the expenditure of public funds for the purpose of influencing the nomination or election of any candidate, or for the petitioning of a ballot question on the ballot or the adoption or defeat of any ballot question. This section may not be construed to limit the freedom of speech of any officer or employee of the state or such political subdivisions in his or her personal capacity. This section does not prohibit the state, its agencies, or the governing body of any political subdivision of the state from presenting factual information solely for the purpose of educating the voters on a ballot question.

Source: SL 2007, ch 80, § 20.



§ 12-27-21 Acceptance of contributions from public entities prohibited--Misdemeanor.

12-27-21. Acceptance of contributions from public entities prohibited--Misdemeanor. No candidate, political committee, or political party may accept any contribution from any state, state agency, political subdivision of the state, foreign government, Indian tribal entity as defined in the Federal Register Vol. 72, No. 55 as of March 22, 2007, federal agency, or the federal government. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 21; SL 2008, ch 68, § 1.



§ 12-27-22 Persons and entities required to file campaign finance disclosure statements--Timefor filing--Violation as misdemeanor.

12-27-22. Persons and entities required to file campaign finance disclosure statements--Time for filing--Violation as misdemeanor. A campaign finance disclosure statement shall be filed with the secretary of state by the treasurer of every:

(1) Candidate or candidate campaign committee for any statewide or legislative office;

(2) Political action committee;

(3) Political party; and

(4) Ballot question committee.

The statement shall be signed and filed by the treasurer of the political committee or political party. The statement shall be received by the secretary of state and filed by 5:00 p.m. each February first and shall cover the contributions and expenditures for the preceding calendar year. The statement shall also be received by the secretary of state and filed by 5:00 p.m. on the second Friday prior to each primary and general election complete through the fifteenth day prior to that election. If a candidate is seeking nomination at the biennial state convention, the candidate or the candidate campaign committee shall file a campaign finance disclosure statement with the secretary of state by 5:00 p.m. on the second Friday prior to any biennial state convention. Any statement filed pursuant to this section shall be consecutive and shall cover contributions and expenditures since the last statement filed.

The following are not required to file a campaign finance disclosure statement:

(1) A candidate campaign committee for legislative or county office on February first following a year in which there is not an election for the office;

(2) A county, local, or auxiliary committee of any political party, qualified to participate in a primary or general election, prior to a statewide primary election;

(3) A legislative or county candidate campaign committee without opposition in a primary election, prior to a primary election;

(4) A candidate campaign committee whose name is not on the general election ballot, prior to the general election; and

(5) A political committee that regularly files a campaign finance disclosure statement with another state or the Federal Election Commission or a report of contributions and expenditures with the Internal Revenue Service.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 22; SL 2008, ch 67, § 6; SL 2009, ch 67, § 1; SL 2010, ch 76, § 3, eff. Mar. 25, 2010; SL 2011, ch 84, § 1; SL 2012, ch 18, § 10.



§ 12-27-23 Statement of organization to be filed for ballot question committee--Time for filing--Violation as misdemeanor.

12-27-23. Statement of organization to be filed for ballot question committee--Time for filing--Violation as misdemeanor. If the treasurer for a ballot question committee does not file a statement of organization pursuant to chapter 2-1, the treasurer shall file a statement of organization with the secretary of state not later than fifteen days after the date which the committee made contributions, received contributions, or paid expenses in excess of five hundred dollars. However, if such activity falls within thirty days of any statewide election, the statement of organization shall be filed within forty-eight hours. A ballot question committee that regularly files a campaign finance disclosure statement with another state or the Federal Election Commission or a report of contributions and expenditures with the Internal Revenue Service is not required to file a statement of organization. A violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 80, § 23; SL 2008, ch 67, § 7; SL 2012, ch 18, § 11.



§ 12-27-24 Contents of campaign finance disclosure statement.

12-27-24. Contents of campaign finance disclosure statement. A campaign finance disclosure statement shall include the following information:

(1) Political committee or political party name, street address, postal address, city, state, zip code, daytime and evening telephone number, and e-mail address;

(2) Type of campaign statement (pre-primary, pre-general, mid-year, year-end, amendment, supplement, or termination);

(3) If a ballot question committee, the ballot question number and whether the committee is for or against the measure;

(4) The balance of cash and cash equivalents on hand at the beginning of the reporting period;

(5) The total amount of all contributions received during the reporting period;

(6) The total amount of all in-kind contributions received during the reporting period;

(7) The total of refunds, rebates, interest, or other income not previously identified during the reporting period;

(8) The total of contributions, loans, and other receipts during the reporting period;

(9) The total value of loans made to any person, political committee, or political party during the reporting period;

(10) The total of expenditures made during the reporting period;

(11) The total amount of all expenditures incurred but not yet paid. An expenditure incurred but not yet paid shall be reported on each report filed after the date of receipt of goods or services until payment is made to the vendor. A payment shall be listed as an expenditure when the payment is made;

(12) The statement shall state the cash balance on hand as of the close of the reporting period;

(13) The total amount of contributions of one hundred dollars or less in the aggregate from one source received during the reporting period;

(14) The name, residence address, city, and state of each person contributing a contribution of more than one hundred dollars in the aggregate during the reporting period and the amount of the contribution. Any contribution from any political committee or political party shall be itemized. Any contribution from a federal political committee or political committee organized outside this state shall also include the name and internet website address of the filing office where campaign finance disclosure statements are regularly filed for the committee. If all of the information required is not on file, the political committee or political party may not deposit the contribution;

(15) The statement shall contain the same information for in-kind contributions as for monetary contributions, and shall also include a description of the in-kind contribution;

(16) Upon the request of the treasurer, a person making an in-kind contribution shall provide all necessary information to the treasurer, including the value of the contribution;

(17) Any monetary or in-kind contribution made by the reporting political committee or political party to any political committee, political party, or nonprofit charitable organization shall be itemized;

(18) A categorical description and the amount of the refunds, rebates, interest, sale of property, or other receipts not previously identified during the reporting period;

(19) A categorical description and the amount of funds or donations by any organization to its political committee for establishing and administering the political committee and for any solicitation costs of the political committee;

(20) The total balance of loans owed by the political committee or political party;

(21) The balance of loans owed by the political committee or political party, itemized by lender's name, street address, city, and state, including the terms, interest rate, and repayment schedule of each loan;

(22) The total balance of loans owed to the political committee or political party;

(23) The amount of each loan made during the reporting period. The name, street address, city, and state of the recipient of the loan;

(24) The balance of each loan owed to the political committee or political party, itemized by name, street address, city, and state;

(25) The expenditures made during the reporting period shall be categorized. Disbursements to consultants, advertising agencies, credit card companies, and similar firms shall be itemized into expense categories. Any contribution made by the reporting political committee or political party that is not in exchange for any item of value or service shall be itemized;

(26) The expenditures incurred but not yet paid during the reporting period and to whom the expenditure is owed;

(27) The amount of each independent expenditure, as defined in this chapter, made during the reporting period, the name of the candidate, public office holder, or ballot question related to the expenditure and a description of the expenditure;

(28) The information contained in any statement provided under § 12-27-19; and

(29) The statement shall include a certification that the contents of the statement is true and correct signed by the treasurer of the political committee or political party.
Source: SL 2007, ch 80, § 24.



§ 12-27-25 Termination statement.

12-27-25. Termination statement. The last campaign finance statement filed shall be a termination statement. The termination statement shall be filed by the treasurer within thirty days following disposition of all funds and property and the payment of all obligations.

Source: SL 2007, ch 80, § 25; SL 2008, ch 67, § 8.



§ 12-27-26 Requirements for dissolution of political committee.

12-27-26. Requirements for dissolution of political committee. A political committee may not dissolve until the political committee has settled all of its debts, disposed of all of its assets, and filed a termination statement.

Source: SL 2007, ch 80, § 26.



§ 12-27-27 Conditions requiring filing of amended statement--Time for filing--Violation asmisdemeanor--Civil penalty.

12-27-27. Conditions requiring filing of amended statement--Time for filing--Violation as misdemeanor--Civil penalty. Any treasurer or other person filing a statement pursuant to this chapter, shall file an amended statement within three days of discovering any omission, inaccuracy, or other change necessary to make the statement accurate. A person responsible for filing a statement pursuant to this chapter, who willfully fails to report a material change or correction, is guilty of a Class 1 misdemeanor. A person responsible for filing a statement pursuant to this chapter, who willfully fails to file an amendment pursuant to this section is subject to the administrative penalty in § 12-27-29.1 beginning on the first day following the third day after the candidate, treasurer, or other person is notified of the omission, inaccuracy, or other change necessary to make the statement accurate.

Source: SL 2007, ch 80, § 27; SL 2008, ch 67, § 9.



§ 12-27-28 Conditions requiring filing of supplemental statement--Time for filing--Violation asmisdemeanor.

12-27-28. Conditions requiring filing of supplemental statement--Time for filing--Violation as misdemeanor. If any candidate campaign committee for statewide office, political action committee, ballot question committee, or political party required to file a campaign finance disclosure statement pursuant to this chapter receives a contribution of five hundred dollars or more within the fourteen days immediately prior to an election for which a campaign finance disclosure statement may be filed, a supplemental statement shall be filed. The statement shall state the name, street address, city, and state of the contributor and the amount and date of the contribution, and information contained in any statement provided under § 12-27-19, if applicable. The statement shall be filed by the treasurer within forty-eight hours of the receipt of the contribution. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 28; SL 2008, ch 67, § 12.



§ 12-27-29 Records required to be kept by treasurer of political committee and political party--Violation as misdemeanor.

12-27-29. Records required to be kept by treasurer of political committee and political party--Violation as misdemeanor. The treasurer of a political committee and political party shall maintain and preserve detailed and accurate records of the following:

(1) Each contribution and in-kind contribution received by the political committee or political party;

(2) In the case of a ballot question committee, the information required by § 12-27-19 for any organization contribution;

(3) Each loan received or made by the political committee or political party;

(4) Each refund, rebate, interest, or other income received by the political committee or political party;

(5) All receipts, invoices, bills, canceled checks, or other proofs of payment, with an explanation of each, for each expenditure;

(6) The name and address of any financial institution where an account or depository for the political committee or political party is maintained including the account number.

The treasurer shall maintain and preserve the records for a period of seven years or three years past the date of filing the termination statement for the election for which the contribution or expenditure was made, whichever is earlier. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 29.



§ 12-27-29.1 Administrative penalty for failure to timely file statement, amendment, or correction.

12-27-29.1. Administrative penalty for failure to timely file statement, amendment, or correction. In addition to any other penalty or relief provided under this chapter, the secretary of state, after notice and opportunity for hearing pursuant to chapter 1-26, may impose an administrative penalty for the failure to timely file any statement, amendment, or correction required to be filed by this chapter. The administrative penalty is fifty dollars per day for each violation not to exceed three thousand dollars. However, if the violation is made by a county political party or auxiliary, the administrative penalty is ten dollars per day for each violation not to exceed six hundred dollars. Any administrative penalty collected pursuant to this section shall be deposited in the state general fund.

Source: SL 2008, ch 67, § 10; SL 2009, ch 67, § 2.



§ 12-27-29.2 Administrative order assessing administrative penalty-Hearing--Appeal.

12-27-29.2. Administrative order assessing administrative penalty-Hearing--Appeal. Any administrative penalty imposed pursuant to § 12-27-29.1 shall be assessed against the violator by an administrative order of the secretary of state. The order shall state the date and facts of each violation addressed under the penalty assessed and the citations to the provisions of each law alleged to be violated. The order shall contain a statement that the violator may request a contested case hearing on the violation and penalty pursuant to chapter 1-26, by filing a written request with the secretary of state no later than twenty days after the receipt of the order. The secretary of state shall serve the order and assessment by certified mail. If not contested within twenty days of receipt of the order, an administrative order assessing an administrative penalty constitutes a judgment and may be executed by delivery of a true and correct copy certified by the secretary of state in the manner provided for the execution of money judgments provided in chapter 15-18.

If a hearing is requested, the matter shall be scheduled for a hearing before the secretary of state within thirty days from the receipt of the request. The secretary of state shall provide notice of the hearing consistent with the provisions of § 1-26-17. A final determination by the secretary of state may be appealed to the circuit court or Supreme Court as provided in chapter 1-26.

If the time to take an appeal has lapsed after the final determination by the secretary of state, the administrative order assessing an administrative penalty constitutes a judgment and may be executed by delivery of a true and correct copy certified by the secretary of state in the manner provided for the execution of judgments in chapter 15-18.

Source: SL 2008, ch 67, § 11.



§ 12-27-29.3 Prohibition of certification as candidate for failure to pay penalties or file requireddocuments.

12-27-29.3. Prohibition of certification as candidate for failure to pay penalties or file required documents. No person who is listed on a statement of organization for a political committee or political party pursuant to §§ 12-27-3 and 12-27-6 may be certified as a candidate for office unless the treasurer of the political committee or political party for which the person is listed has:

(1) Paid all administrative penalties assessed pursuant to § 12-27-29.1 and any other monetary penalty imposed pursuant to this chapter against the person or the treasurer; and

(2) Filed all statements, documents, and information required under this title.
Source: SL 2013, ch 68, § 1.



§ 12-27-30 Civil penalty for failure to timely file statement, amendment, or correction withcounty, township, municipality, school district, or special purpose district.

12-27-30. Civil penalty for failure to timely file statement, amendment, or correction with county, township, municipality, school district, or special purpose district. Notwithstanding the provisions of § 12-25-33, the failure to timely file any statement, amendment, or correction with any county, township, municipality, school district, or special purpose district covered by this chapter pursuant to § 12-27-39 or covered by local ordinance or resolution subjects the treasurer responsible for filing to a civil penalty of fifty dollars per day for each day that the statement remains delinquent. The civil penalty shall be in addition to any criminal sanctions and shall be paid to the county, township, municipality, school district, or special purpose district and deposited in its general fund.

Source: SL 2007, ch 80, § 30; SL 2008, ch 67, § 13.



§ 12-27-31 Forms to be adopted by secretary of state--Oath or affirmation.

12-27-31. Forms to be adopted by secretary of state--Oath or affirmation. The secretary of state shall adopt forms for statements of organization and campaign finance disclosure statements. Each person filing a statement of organization or campaign finance disclosure statement shall subscribe to an oath or affirmation verifying that the contents of the statement are true and correct to the best of the knowledge and belief of the signer.

Source: SL 2007, ch 80, § 31.



§ 12-27-32 Preservation and destruction of statements in public records.

12-27-32. Preservation and destruction of statements in public records. The secretary of state shall endorse the date of the filing on each statement filed pursuant to this chapter, and shall preserve the statement among the public records of the office. However, the statement may be destroyed if the Records Destruction Board, acting pursuant to § 1-27-19, declares the records to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 2007, ch 80, § 32.



§ 12-27-33 Sale and certain uses of information in statements prohibited--Misdemeanor.

12-27-33. Sale and certain uses of information in statements prohibited--Misdemeanor. No information copied, or otherwise obtained, from any statement, or copy, reproduction, or publication thereof, filed with the secretary of state, county auditor, or other person in charge of conducting the election under this chapter may be sold or utilized by any person for any commercial purpose or for the purpose of soliciting contributions. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 80, § 33.



§ 12-27-34 Intentionally false or misleading statements prohibited--Felony.

12-27-34. Intentionally false or misleading statements prohibited--Felony. Any person who intentionally makes any false, fraudulent, or misleading statement or entry in any statement of organization, campaign finance disclosure statement, other statement, or amendment filed pursuant to this chapter is guilty of a Class 5 felony.

Source: SL 2007, ch 80, § 34.



§ 12-27-35 Investigation and prosecution of violations by attorney general--Civil actions.

12-27-35. Investigation and prosecution of violations by attorney general--Civil actions. The attorney general shall investigate violations of the provisions of this chapter relating to a legislative office, statewide office, or statewide ballot question and prosecute any violation thereof. In lieu of bringing a criminal action, the attorney general may elect to file a civil action. In a civil action, in addition to other relief, the court may impose a civil penalty in an amount not to exceed ten thousand dollars for each violation. Any civil penalty recovered shall be paid to the state general fund. A civil action brought by the attorney general shall be commenced in Hughes County, in the county where the person resides, or in the county where the organization, political party, or political committee has its principal office.

Source: SL 2007, ch 80, § 35; SL 2008, ch 67, § 14.



§ 12-27-36 Access to records by attorney general--Violation as misdemeanor.

12-27-36. Access to records by attorney general--Violation as misdemeanor. The attorney general may, for the purpose of enforcing the provisions of this chapter, inspect or examine any political committee or political party records required to be maintained by this chapter. It is a Class 1 misdemeanor for any person having charge, control, or possession of political committee or political party records to neglect or refuse the attorney general reasonable access to any records required to be maintained by this chapter which are necessary to enforce the provisions of this chapter.

Source: SL 2007, ch 80, § 36.



§ 12-27-37 Confidentiality of records.

12-27-37. Confidentiality of records. The attorney general shall keep each record inspected or examined confidential except when the records are used to enforce provisions of this chapter associated with a criminal or civil action.

Source: SL 2007, ch 80, § 37.



§ 12-27-38 Candidate may not be certified or to forfeit office for felony violation.

12-27-38. Candidate may not be certified or to forfeit office for felony violation. If any candidate is proved in a contest of an election or is proved to have violated any provision of this chapter punishable by a felony, the candidate may not be certified for election or the candidate shall forfeit his or her office. The office shall be declared vacant and shall be filled in the manner provided by law for filling vacancies occasioned by death or resignation.

Source: SL 2007, ch 80, § 38.



§ 12-27-39 Application of campaign finance requirements.

12-27-39. Application of campaign finance requirements. The provisions of this chapter apply to each statewide office, legislative office, statewide ballot question, county offices and ballot questions in counties with population greater than five thousand according to the most recent Federal census, ballot questions in first class municipalities, and school district offices and ballot questions in school districts with more than two thousand average daily membership. Any municipal or school district election covered by this chapter shall conform to the contribution limits applicable to legislative offices. This chapter does not apply to the unified judicial system, nor does this chapter apply to any township or special purpose district offices or ballot questions or elections for municipal offices. However, the governing body of any county, township, municipality, school district, or special purpose district not otherwise covered by this chapter may adopt an ordinance or resolution to make the provisions of this chapter, with or without amendments, applicable to township, school district, or special purpose district elections.

Source: SL 2007, ch 80, § 39; SL 2012, ch 86, § 1.



§ 12-27-40 Investigation and prosecution of violations by state's attorney--Civil actions.

12-27-40. Investigation and prosecution of violations by state's attorney--Civil actions. The state's attorney shall investigate any violation of the provisions of this chapter relating to elections for county and school district office or county, municipal, or school district ballot questions, and prosecute any violation thereof. In lieu of bringing a criminal action, the state's attorney may elect to file a civil action for any violation of this chapter. In a civil action, in addition to other relief, the court may impose a civil penalty in an amount not to exceed one thousand dollars for each violation. Any civil penalty recovered shall be paid to the county general fund if the violation arose out of a county office or ballot question, municipal general fund if the violation arose out of a municipal ballot question, or the school district general fund if the violation arose out of a school district office or ballot question. A civil enforcement action for a violation of the chapter concerning a municipal ballot question may, with the consent of the state's attorney, be brought by the municipality's attorney. A civil enforcement action for a violation of the chapter concerning a school district office or ballot question may, with the consent of the state's attorney, be brought by the school district's attorney. A civil action brought under this section shall be commenced in the county where filings under the chapter are required, in the county where the person resides, or in the county where the organization, political party, or political committee has its principal office.

Source: SL 2007, ch 80, § 40; SL 2008, ch 67, § 15; SL 2012, ch 86, § 2.



§ 12-27-41 Filing by electronic transmission.

12-27-41. Filing by electronic transmission. Any statement required to be filed under this chapter may be filed by electronic transmission in accordance with the methods approved by the secretary of state. To be timely filed, any statement received by electronic transmission shall be legible and readable when received by the means it was delivered.

Source: SL 2007, ch 80, § 41; SL 2012, ch 18, § 12.



§ 12-27-42 Place of filing.

12-27-42. Place of filing. Any statement, form, or filing required by this chapter shall be filed with the secretary of state in the case of a statewide office or legislative office election. Any statement, form, or filing required by this chapter shall be filed with the county auditor in the case of a county office election, with the municipal finance officer or clerk in the case of a municipal ballot question election, with the school business manager in the case of a school district office election, or with the person in charge of the election in the case of other political subdivisions or special purpose districts. However, any county, municipality, school district, or other political subdivision may, by resolution, direct that any statement, form, or filing required by this chapter be electronically filed with the secretary of state, rather than being filed with the county, municipality, school district, or other political subdivision.

Source: SL 2007, ch 80, § 42; SL 2012, ch 86, § 3.



§ 12-27-43 Action for civil penalty for certain violations.

12-27-43. Action for civil penalty for certain violations. The attorney general may bring an action for a civil penalty against any person, political committee, political party, or organization that violates § 12-27-16 or 12-27-17, in addition to any other penalties provided by law. The civil penalty may not exceed two thousand dollars for each violation.

Source: SL 2007, ch 80, § 44.



§ 12-27-44 Repealed.

12-27-44. Repealed by SL 2009, ch 68, § 1.



§ 12-27-45 Additional standards adopted by political subdivision.

12-27-45. Additional standards adopted by political subdivision. Nothing is this chapter prevents any political subdivision from adopting additional standards or requirements relating to campaign finance for elections held under the political subdivision's own jurisdiction that are more stringent than the provisions of this title.

Source: SL 2012, ch 86, § 4.









Title 13 - EDUCATION

Chapter 01 - State Policies and Supervision

§ 13-1-1 , 13-1-2. Obsolete.

13-1-1, 13-1-2. Obsolete



§ 13-1-2.1 Repealed.

13-1-2.1. Repealed by SL 1975, ch 128, § 377



§ 13-1-3 Transferred.

13-1-3. Transferred to § 13-3-1.1



§ 13-1-4 Obsolete.

13-1-4. Obsolete



§ 13-1-5 Repealed.

13-1-5. Repealed by SL 1971, ch 23, § 2



§ 13-1-6 Repealed.

13-1-6. Repealed by SL 1975, ch 128, § 377



§ 13-1-7 Transferred.

13-1-7. Transferred to § 13-3-1.2



§ 13-1-8 Repealed.

13-1-8. Repealed by SL 1975, ch 128, § 377



§ 13-1-9 Transferred.

13-1-9. Transferred to § 13-3-1.3



§ 13-1-10 Repealed.

13-1-10. Repealed by SL 1975, ch 128, § 377



§ 13-1-11 , 13-1-12. Repealed.

13-1-11, 13-1-12. Repealed by SL 1996, ch 99, §§ 1, 2



§ 13-1-12.1 Promulgation of rules on classification and accreditation of schools, preparationof certified personnel, eligibility to receive state foundation aid, career andtechnical education, and curriculum requirements.

13-1-12.1. Promulgation of rules on classification and accreditation of schools, preparation of certified personnel, eligibility to receive state foundation aid, career and technical education, and curriculum requirements. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 to establish standards for the classification and accreditation of schools within this state, to establish standards for preparation of certified personnel, to set forth procedures for determining the eligibility of school districts to receive state foundation aid effective January 1, 1997, to adopt policies and rules necessary to establish standards and procedures for career and technical education and to establish curriculum requirements for a recommended high school program for all public and nonpublic schools within the state. The recommended high school program shall include a rigorous high school curriculum in both academic and career and technical courses. The requirements of the recommended program shall be aligned to the academic content standards developed pursuant to § 13-3-48 and shall, at a minimum, include the content standards tested pursuant to § 13-3-55.

Source: SL 1995, ch 86, § 10; SL 1996, ch 99, § 3; SL 2004, ch 121, § 1; SL 2009, ch 86, § 2, eff. July 1, 2013.



§ 13-1-13 , 13-1-14. Repealed.

13-1-13, 13-1-14. Repealed by SL 1975, ch 128, § 377



§ 13-1-15 Repealed.

13-1-15. Repealed by SL 1971, ch 99, § 10



§ 13-1-16 to 13-1-18. Repealed.

13-1-16 to 13-1-18. Repealed by SL 1975, ch 128, § 377



§ 13-1-19 Repealed.

13-1-19. Repealed by SL 1969, ch 38



§ 13-1-20 to 13-1-22. Repealed.

13-1-20 to 13-1-22. Repealed by SL 1975, ch 128, § 377



§ 13-1-22.1 Repealed.

13-1-22.1. Repealed by SL 2006, ch 74, § 1.



§ 13-1-23 Acceptance and distribution of federal grants and surplus property.

13-1-23. Acceptance and distribution of federal grants and surplus property. The secretary of education shall accept and distribute in accord with law and in a fair and equitable manner any commodities, moneys, goods, and services which may be made available from the state or federal government or from other sources.

Source: SL 1957, ch 52, § 4; SDC Supp 1960, § 15.0905 (20); SL 1975, ch 128, § 8; SL 1996, ch 8, § 26; SL 2004, ch 17, § 9.



§ 13-1-24 Repealed.

13-1-24. Repealed by SL 1975, ch 128, § 377



§ 13-1-25 Transferred.

13-1-25. Transferred to § 13-3-1.4



§ 13-1-26 to 13-1-30. Repealed.

13-1-26 to 13-1-30. Repealed by SL 1975, ch 128, § 377



§ 13-1-31 School library supervision--No minimum expenditures.

13-1-31. School library supervision--No minimum expenditures. The secretary of education shall have supervision over school libraries. The South Dakota Board of Education shall adopt such rules as it deems necessary to govern them. The board may not require minimum library expenditures.

Source: SDC Supp 1960, § 15.0803 as added by SL 1967, ch 37, § 1; SL 1975, ch 128, § 10; SL 1980, ch 118; SL 2004, ch 17, § 10.



§ 13-1-32 to 13-1-38. Repealed.

13-1-32 to 13-1-38. Repealed by SL 1975, ch 128, § 377



§ 13-1-39 State board recommendations to Governor and Legislature.

13-1-39. State board recommendations to Governor and Legislature. The South Dakota Board of Education shall have the power and duty to consider the educational needs of the state and recommend to the Governor and the Legislature such additional legislation or changes in existing legislation as may be deemed desirable.

Source: SL 1955, ch 41, ch 1, § 3; SDC Supp 1960, § 15.0803 (5).



§ 13-1-40 Repealed.

13-1-40. Repealed by SL 1975, ch 128, § 377



§ 13-1-41 , 13-1-42. Repealed.

13-1-41, 13-1-42. Repealed by SL 1995, ch 87, §§ 1A, 1B



§ 13-1-43 Board and department to develop standards and practices for students.

13-1-43. Board and department to develop standards and practices for students. The South Dakota Board of Education and the Department of Education shall work jointly with other state government agencies to ensure that children enter the K-12 education system ready to learn. The board and the department shall jointly work to develop standards and practices that ensure that, by the third grade, all children, to the best of their abilities, have learned fundamental reading, mathematics, language, science, and technology skills that form the foundation for further learning. The board and the department shall work together to develop standards and practices that ensure that, by completion of the twelfth grade, all students, to the best of their abilities, have learned the educational and personal skills that will allow them to enter adulthood as responsible members of society.

Source: SL 2000, ch 75, § 1; SL 2003, ch 272, § 63.



§ 13-1-44 Board, department and colleges of education to examine teacher andadministrator preparation programs--Report due November 15, 2000.

13-1-44. Board, department and colleges of education to examine teacher and administrator preparation programs--Report due November 15, 2000. The Department of Education, the colleges of education at public universities, and the Board of Education shall jointly examine the teacher preparation and administrator preparation programs at the public universities. They shall file a report by November 15, 2000, and deliver it to the Governor, the Legislature, and the Board of Regents. The report shall describe the programs, explain strengths and deficiencies in the programs, and recommend actions to improve the programs.

Source: SL 2000, ch 75, § 6; SL 2003, ch 272, § 63.



§ 13-1-45 State policy to permit military and National Guard recruiters access to publicschool students.

13-1-45. State policy to permit military and National Guard recruiters access to public school students. It is a policy of the State of South Dakota to permit active duty or reserve duty military recruiters and South Dakota National Guard recruiters reasonable access to students of public school facilities in the State of South Dakota for the purpose of providing information about active duty or reserve duty military careers and benefits or South Dakota National Guard military careers and benefits.

Source: SL 2002, ch 81, § 1.



§ 13-1-46 Public schools to permit military and National Guard recruiters access tostudents.

13-1-46. Public schools to permit military and National Guard recruiters access to students. Any public secondary school accredited by the South Dakota Department of Education, and any public postsecondary school, located in South Dakota, shall permit active duty and reserve duty military recruiters or South Dakota National Guard military recruiters reasonable access to school facilities and students, at reasonable times and at reasonable places, for the purposes of providing information about military careers and benefits.

Source: SL 2002, ch 81, § 2; SL 2003, ch 272, § 63.



§ 13-1-47 Office of Indian Education established.

13-1-47. Office of Indian Education established. The Office of Indian Education is hereby established within the Department of Education. The Office of Indian Education shall support initiatives in order that South Dakota's students and public school instructional staff become aware of and gain an appreciation of South Dakota's unique American Indian culture. The secretary of the Department of Education shall appoint an Indian Education Advisory Council. The council shall consist of representatives of all nine tribes in South Dakota along with Native American educators from all parts of the state. The nine representatives of the tribes shall be appointed from nominations submitted by the tribal councils of each of the tribes. The council members shall serve for three-year terms.

Source: SL 2007, ch 82, § 1.



§ 13-1-48 Certain teachers required to take course in South Dakota Indian studies.

13-1-48. Certain teachers required to take course in South Dakota Indian studies. Any teacher new to the profession, from out-of-state, or certified after 1993 shall complete a three-credit-hour course in South Dakota Indian studies. The course shall include components specific to:

(1) Language and cultural awareness;

(2) History;

(3) Educational theory and background of the traditional tribal education; and

(4) Implementation and strategies of Indian learning styles, curriculum development and authentic assessment.
Source: SL 2007, ch 82, § 2; SL 2008, ch 69, § 1.



§ 13-1-49 Curriculum and coursework in South Dakota American Indian history andculture.

13-1-49. Curriculum and coursework in South Dakota American Indian history and culture. The Department of Education, in cooperation with the Indian Education Advisory Council created in § 13-1-47, shall develop course content for curriculum and coursework in South Dakota American Indian history and culture.

Source: SL 2007, ch 82, § 3.



§ 13-1-50 South Dakota American Indian language revitalization program established.

13-1-50. South Dakota American Indian language revitalization program established. The South Dakota American Indian language revitalization program is hereby established. The Office of Indian Education shall develop a pilot program to offer instruction in the Lakota, Dakota, and Nakota languages to educators of South Dakota American Indian students. The pilot program may be extended to offer instruction in the Lakota, Dakota, or Nakota language directly to South Dakota American Indian students in accordance with the language associated with the students' tribe. Nothing in this section restricts the instruction of Dakota, Nakota, or Lakota to a student from a different tribal language group. The Office of Indian Education shall provide a report on the status of the development and implementation of the South Dakota American Indian language revitalization program to the 2009 Legislature.

Source: SL 2007, ch 82, § 4; SL 2008, ch 70, § 1.



§ 13-1-51 Promulgation of rules.

13-1-51. Promulgation of rules. The Board of Education may promulgate rules pursuant to chapter 1-26 to provide for curriculum and coursework in South Dakota American Indian history and culture.

Source: SL 2007, ch 82, § 5.



§ 13-1-52 False claims concerning academic degree prohibited for certain purposes--Violation as misdemeanor.

13-1-52. False claims concerning academic degree prohibited for certain purposes--Violation as misdemeanor. No person may knowingly use a false academic degree or falsely claim to have a valid academic degree for the following purposes:

(1) To obtain employment;

(2) To obtain a promotion or higher compensation in employment;

(3) To obtain admission to postsecondary education; or

(4) In connection with any business, trade, profession, or occupation.

A violation of this section is a Class 1 misdemeanor.

For the purposes of this section, a false academic degree is a degree document, a certification of completion of a degree, coursework, or degree credit, including a transcript, that provides evidence or demonstrates completion of a course of instruction or coursework that results in the attainment of an associate degree or higher which is issued by a person or entity that is neither currently accredited by a regional, state, or national accrediting agency recognized by the United States Department of Education pursuant to 20 U.S.C. § 1099b as amended to January 1, 2008, nor has the foreign equivalent of such accreditation or the legal authority from a foreign country to issue degrees usable as educational credentials in the jurisdiction of issue.

The provisions of this section do not apply to any documents issued by a religious institution that offers credit or degree solely for the purpose of conferring status or authority within that religion.

Source: SL 2008, ch 71, § 1.



§ 13-1-53 False claims concerning degree, certificate, diploma, or transcript prohibited forcertain purposes--Violation as misdemeanor.

13-1-53. False claims concerning degree, certificate, diploma, or transcript prohibited for certain purposes--Violation as misdemeanor. No person, for the following purposes, may knowingly use any false degree, certificate, diploma, transcript, or other document indicating that the person has completed an organized program of study or completed courses when the person has not completed the organized program of study or the courses indicated on the degree, certificate, diploma, transcript, or document or falsely claim to have any valid degree, certificate, diploma, transcript, or other such document:

(1) To obtain employment;

(2) To obtain a promotion or higher compensation in employment;

(3) To obtain admission to postsecondary education; or

(4) In connection with any business, trade, profession, or occupation.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2008, ch 71, § 2.



§ 13-1-54 Public school counselors earning National Certified School Counselorcredential--Reimbursement and stipend.

13-1-54. Public school counselors earning National Certified School Counselor credential--Reimbursement and stipend. The Department of Education may establish a program to reimburse public school counselors for the fees associated with the application and examination process necessary to earn the credential of National Certified School Counselor from the National Board for Counselor Certification. The reimbursement shall include any federal funds that may be available through a candidate subsidy program. The reimbursement shall be paid upon receipt of documentation that the public school counselor successfully completed all of the certification requirements which took effect on January 1, 2004, and was awarded the credential.

In addition to the reimbursement provided in this section, a counselor who is employed by a school district and who has earned the credential of National Certified School Counselor from the National Board for Counselor Certification may receive a payment of two thousand dollars per year. The stipend shall be paid as follows:

(1) One thousand dollars from the Department of Education; and

(2) One thousand dollars from the school district that employs the counselor.

The department is not required to pay a teacher a stipend pursuant to this section unless the school district employing the counselor opts to pay a stipend.

Source: SL 2009, ch 70, § 1.



§ 13-1-55 Promulgation of rules regarding reimbursement and stipend.

13-1-55. Promulgation of rules regarding reimbursement and stipend. The Board of Education shall promulgate rules, pursuant to chapter 1-26, establishing the procedures for documenting the necessary certification and for providing the payments required in § 13-1-54.

Source: SL 2009, ch 70, § 2.



§ 13-1-56 Electronic mail to parent or guardian.

13-1-56. Electronic mail to parent or guardian. It is the policy of the State of South Dakota that the parent or guardian of any student enrolled in a public school may opt to receive any notifications or correspondence from that school by electronic mail in lieu of regular mail if the parent or guardian provides to the school an electronic mail address to which the notifications or correspondence may be sent.

Source: SL 2011, ch 87, § 5.



§ 13-1-57 Definitions regarding news media coverage of high school activities.

13-1-57. Definitions regarding news media coverage of high school activities. Terms used in §§ 13-1-58 and 13-1-59 mean:

(1) "Journalism," the gathering, preparing, collecting, photographing, recording, streaming, broadcasting, writing, editing, reporting, or publishing of news or information that concerns matters of public interest for dissemination to the public, including on the internet;

(2) "News media," personnel of a newspaper or other periodical issued at regular intervals, a news service, a radio station, a television station, or a television network, regardless of whether the news media is in print, electronic, or digital format;

(3) "School district," the same meaning as in § 13-5-1;

(4) "School board," the same meaning as in § 13-8-1.
Source: SL 2013, ch 69, § 1.



§ 13-1-58 Interference with news media coverage of high school activities prohibited.

13-1-58. Interference with news media coverage of high school activities prohibited. No school district or school board may interfere with the right of news media to attend and engage in journalism concerning any interscholastic high school activity or event. The school district or school board shall prevent any school under its authority from interfering with the right of news media to engage in journalism at any such activity or event.

Source: SL 2013, ch 69, § 2.



§ 13-1-59 Promulgation of rules to accommodate news media coverage of high schoolactivities.

13-1-59. Promulgation of rules to accommodate news media coverage of high school activities. Each school district and school board may adopt rules governing reasonable accommodations for news media to conduct journalism at all interscholastic high school activities and events. The rules on reasonable accommodations shall allow news media all necessary access to conduct journalism at such events, subject to reasonable limitations for public safety, available space, and the right of the general public to attend such events.

Source: SL 2013, ch 69, § 3.



§ 13-1-60 Annual report to Board of Regents of outcomes of licensure and certificationexaminations.

13-1-60. Annual report to Board of Regents of outcomes of licensure and certification examinations. If any department, board, or commission of the state administers a licensure or certification examination to any person who completed a degree program at an institution under the control of the Board of Regents, the department, board, or commission shall annually report to the Board of Regents and the Department of Labor and Regulation the following:

(1) The number of persons who completed a degree program at each institution under the control of the Board of Regents to whom the department, board, or commission administered a licensure or certification examination during that year; and

(2) The number of persons in subdivision (1) who successfully passed the licensure or certification examination, including any subparts of any licensure or certification process.
Source: SL 2013, ch 70, § 1.



§ 13-1-61 Annual report to Board of Education and Department of Labor and Regulationof outcomes of licensure and certification examinations.

13-1-61. Annual report to Board of Education and Department of Labor and Regulation of outcomes of licensure and certification examinations. If any department, board, or commission of the state administers a licensure or certification examination to any person who completes a degree program or a training program at a public postsecondary technical institute in the state, the department, board, or commission shall annually report to the Board of Education and the Department of Labor and Regulation the following:

(1) The number of persons who completed a degree program or training program at each public postsecondary technical institute in the state and to whom the department, board, or commission administered a licensure or certification examination during that year; and

(2) The number of persons in subdivision (1) who successfully passed the licensure or certification examination, including any subparts of any licensure or certification process.
Source: SL 2013, ch 70, § 2.



§ 13-1-62 Annual examination outcomes report to Legislative Research Council.

13-1-62. Annual examination outcomes report to Legislative Research Council. The Board of Regents and the Board of Education shall each compile the information received pursuant to §§ 13-1-60 and 13-1-61 and provide it to the Executive Board of the Legislative Research Council no later than November fifteenth of each year.

Source: SL 2013, ch 70, § 3.



§ 13-1-63 Annual job placement outcomes for graduates of postsecondary educationinstitutions.

13-1-63. Annual job placement outcomes for graduates of postsecondary education institutions. The Department of Labor and Regulation shall annually work with the Board of Regents to determine the job placement outcomes for those persons completing a degree program at an institution under the control of the Board of Regents. The department shall also annually work with the Board of Education to determine the job placement outcomes for those persons completing a degree program or training program at a public postsecondary technical institute in the state.

Source: SL 2013, ch 71, § 1.



§ 13-1-64 Annual job placement report to Legislative Research Council.

13-1-64. Annual job placement report to Legislative Research Council. The Department of Labor and Regulation shall compile the information received pursuant to this Act and provide it to the Executive Board of the Legislative Research Council no later than November fifteenth of each year.

Source: SL 2013, ch 71, § 2.






Chapter 02 - County Board Of Education

CHAPTER 13-2

COUNTY BOARD OF EDUCATION [REPEALED]

[Repealed by SL 1973, ch 85, § 43]



Chapter 03 - Duties of Secretary of Education

§ 13-3-1 Repealed.

13-3-1. Repealed by SL 1971, ch 99, § 10



§ 13-3-1.1 Superseded.

13-3-1.1. Superseded



§ 13-3-1.2 Repealed.

13-3-1.2. Repealed by SL 1995, ch 87, § 2



§ 13-3-1.3 Obsolete.

13-3-1.3. Obsolete



§ 13-3-1.4 General supervision of accredited elementary and secondary schools andpostsecondary technical institutes.

13-3-1.4. General supervision of accredited elementary and secondary schools and postsecondary technical institutes. Subject to policies established by the South Dakota Board of Education, the secretary of the Department of Education has general supervision over all accredited elementary and secondary schools and postsecondary technical institutes in the state, including adult education, kindergarten, preschool, and summer schools.

Source: SDC 1939, § 15.0902; SL 1955, ch 41, ch 2, §§ 1, 5; SL 1957, ch 52, § 1; SDC Supp 1960, §§ 15.0901, 15.0905 (16); SDCL, §§ 13-1-25, 13-1-40; SL 1975, ch 128, § 9; SL 1996, ch 8, § 27; SL 2003, ch 272, § 63.



§ 13-3-2 to 13-3-14. Repealed.

13-3-2 to 13-3-14. Repealed by SL 1971, ch 99, § 10



§ 13-3-15 Repealed.

13-3-15. Repealed by SL 1973, ch 85, § 43



§ 13-3-16 to 13-3-18. Repealed.

13-3-16 to 13-3-18. Repealed by SL 1971, ch 99, § 10



§ 13-3-19 Repealed.

13-3-19. Repealed by SL 1970, ch 96, § 6



§ 13-3-20 to 13-3-22. Repealed.

13-3-20 to 13-3-22. Repealed by SL 1971, ch 99, § 10



§ 13-3-23 Repealed.

13-3-23. Repealed by SL 1975, ch 128, § 377



§ 13-3-24 Repealed.

13-3-24. Repealed by SL 2012, ch 87, § 1.



§ 13-3-25 , 13-3-26. Repealed.

13-3-25, 13-3-26. Repealed by SL 1994, ch 111, §§ 1, 2



§ 13-3-27 Repealed.

13-3-27. Repealed by SL 1975, ch 128, § 377



§ 13-3-28 Repealed.

13-3-28. Repealed by SL 1971, ch 99, § 10



§ 13-3-29 Repealed.

13-3-29. Repealed by SL 1970, ch 96, § 6



§ 13-3-30 , 13-3-31. Repealed.

13-3-30, 13-3-31. Repealed by SL 1971, ch 99, § 10



§ 13-3-32 Repealed.

13-3-32. Repealed by SL 1975, ch 128, § 377



§ 13-3-33 to 13-3-41. Repealed.

13-3-33 to 13-3-41. Repealed by SL 1971, ch 99, § 10



§ 13-3-42 , 13-3-43. Repealed.

13-3-42, 13-3-43. Repealed by SL 1975, ch 128, § 377



§ 13-3-44 Repealed.

13-3-44. Repealed by SL 1975, ch 128, § 378



§ 13-3-45 Repealed.

13-3-45. Repealed by SL 1995, ch 87, § 3



§ 13-3-46 Superseded.

13-3-46. Superseded



§ 13-3-47 Classification and accreditation of schools.

13-3-47. Classification and accreditation of schools. The secretary of the Department of Education shall be responsible for the classification and accreditation of all public and nonpublic schools under the rules established by the South Dakota Board of Education pursuant to chapter 1-26.

Source: SDC 1939, § 15.0904 (2); SL 1955, ch 41, ch 2, § 5; SDC Supp 1960, § 15.0905 (7), (15); SDCL, §§ 13-1-26, 13-1-27; SL 1975, ch 128, § 13; SL 1988, ch 134, § 3; SL 2003, ch 272, § 63.



§ 13-3-48 Standards revision cycle--Content standards.

13-3-48. Standards revision cycle--Content standards. The secretary of the Department of Education shall prepare and submit for approval of the South Dakota Board of Education a standards revision cycle and content standards for kindergarten through grade twelve.

Source: SDC 1939, § 15.0903 (3); SL 1955, ch 41, ch 1, § 3; SL 1955, ch 41, ch 2, § 5 subd 15; SDC Supp 1960, §§ 15.0803 (8), 15.0905 (14); SDCL § 13-1-28; SL 1974, ch 123, § 1; SL 1975, ch 128, § 14; SL 1995, ch 87, § 4; SL 1997, ch 84, § 1; SL 1998, ch 83, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2004, ch 128, § 3; SL 2012, ch 88, § 1.



§ 13-3-49 Repealed.

13-3-49. Repealed by SL 1995, ch 87, § 5



§ 13-3-50 Repealed.

13-3-50. Repealed by SL 1995, ch 88, § 1



§ 13-3-51 Data reporting and record systems--Evaluation--Promulgation of rules.

13-3-51. Data reporting and record systems--Evaluation--Promulgation of rules. The secretary of the Department of Education shall establish a uniform system for the gathering and reporting of educational data for the keeping of adequate educational and financial records and for the evaluation of educational progress. Any school district or school seeking state accreditation shall submit enrollment data, personnel data, and shall verify all state and federal standards for accreditation and approval of schools, including those related to safety and educational equity of the school district or school by October fifteenth of each year. If the due date falls on a weekend or state holiday, the due date is the next business day following the scheduled due date. An annual written evaluation of the educational progress in the state and in each school district shall be submitted to the Legislature and shall be made available in each school district to the general public. The South Dakota Board of Education may promulgate rules pursuant to chapter 1-26 to further define the data required pursuant to this section.

Source: SDC 1939, § 15.0904 (12); SL 1955, ch 41, ch 1, § 3; SL 1957, ch 52, § 4; SDC Supp 1960, § 15.0905 (19); SDCL § 13-1-13; SL 1975, ch 128, § 17; SL 1997, ch 84, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2007, ch 83, § 1; SL 2012, ch 88, § 2.



§ 13-3-52 , 13-3-53. Repealed.

13-3-52, 13-3-53. Repealed by SL 1995, ch 87, §§ 6, 7



§ 13-3-54 Repealed.

13-3-54. Repealed by SL 1982, ch 16, § 15



§ 13-3-55 Academic achievement tests.

13-3-55. Academic achievement tests. Every public school district shall annually administer the same assessment to all students in grades three to eight, inclusive, and in grade eleven. The assessment shall measure the academic progress of each student. Every public school district shall annually administer to all students in at least two grade levels an achievement test to assess writing skills. The assessment instruments shall be provided by the Department of Education, and the department shall determine the two grade levels to be tested. The tests shall be administered within timelines established by the Department of Education by rules promulgated pursuant to chapter 1-26 starting in the spring of the 2002-2003 school year. Each state-designed test shall be correlated with the state's content standards. The South Dakota Board of Education may promulgate rules pursuant to chapter 1-26 to provide for administration of all assessments.

Source: SL 1997, ch 84, § 3; SL 2001, ch 70, § 1; SL 2003, ch 91, § 1; SL 2003, ch 272, § 63; SL 2007, ch 84, § 1.



§ 13-3-55.1 Repealed.

13-3-55.1. Repealed by SL 2009, ch 71, § 1.



§ 13-3-56 Test scores part of permanent record--Release of scores.

13-3-56. Test scores part of permanent record--Release of scores. A student's individual academic achievement test scores shall be made part of the student's permanent record and provided by the local district to parents or guardian of each student or, in the case of an emancipated student, to the student. Further release or use of a student's individual test scores is governed by the federal Family Educational Rights and Privacy Act (FERPA), as implemented in 34 CFR part 99, and may only occur with written permission from the student's parent or guardian or, in the case of an emancipated student, from the student.

Source: SL 1997, ch 84, § 4.



§ 13-3-56.1 Cheating on academic achievement test--Investigation.

13-3-56.1. Cheating on academic achievement test--Investigation. If the superintendent of a school district has sufficient evidence that cheating occurred on a state-required academic achievement test, the superintendent of the school district shall investigate the circumstances. For the purposes of this section, cheating is the unauthorized acquiring of knowledge of the achievement test by a student or providing unauthorized access to secure test questions or tampering or altering of student answer sheets by school district personnel.

Source: SL 2007, ch 85, § 1.



§ 13-3-56.2 Report of investigation--Consequences of a determination of cheating.

13-3-56.2. Report of investigation--Consequences of a determination of cheating. Following the investigation, the superintendent shall report the results of the investigation to the secretary of the Department of Education. Upon receiving the report, the secretary shall determine whether the alleged cheating occurred and, if so, if it was severe enough to affect the results of the achievement test. If the secretary finds that the cheating did occur, the affected score sheets may not count and shall be discarded. The secretary shall also determine if the cheating was severe enough to affect the school's adequate yearly progress under the terms of the state accountability system established pursuant to § 13-3-62. If the cheating was severe enough to affect the school's adequate yearly progress, the secretary may determine that the school does not meet adequate yearly progress for that school year. The decision of the secretary regarding adequate yearly progress may be appealed to the South Dakota Board of Education.

Source: SL 2007, ch 85, § 2.



§ 13-3-57 Repealed.

13-3-57. Repealed by SL 1998, ch 186, § 1



§ 13-3-58 Repealed.

13-3-58. Repealed by SL 2007, ch 86, § 1.



§ 13-3-59 Repealed.

13-3-59. Repealed by SL 2007, ch 87, § 1.



§ 13-3-60 Department to analyze demographics of public education workforce.

13-3-60. Department to analyze demographics of public education workforce. The Department of Education shall research and analyze the demographics of South Dakota's public education workforce, with an emphasis on the geographic distribution of K-12 teachers, their years of experience, years until retirement, and their areas of educational expertise. The department shall also research and analyze teacher vacancies by geographic location, areas of expertise, and compensation level.

Source: SL 2000, ch 75, § 3; SL 2003, ch 272, § 63.



§ 13-3-61 Biennial assessment to comply with federal law--Timing.

13-3-61. Biennial assessment to comply with federal law--Timing. Each public school selected to participate in the biennial national assessment of educational progress shall do so pursuant to 20 U.S.C. § 6311(c)(2) as in effect on January 1, 2003.

Source: SL 2003, ch 89, § 1.



§ 13-3-62 State accountability system established.

13-3-62. State accountability system established. A single, statewide state accountability system is established. The system shall hold public schools accountable for the academic achievement of their students and shall ensure that all public schools make yearly progress in continuously and substantially improving the academic achievement of their students.

Source: SL 2003, ch 90, § 1; SL 2012, ch 89, § 1.



§ 13-3-63 State accountability system based on standards approved by board--Annual academicindicators.

13-3-63. State accountability system based on standards approved by board--Annual academic indicators. The state accountability system shall be based on the South Dakota Content Standards in reading and mathematics approved by the South Dakota Board of Education. The yearly progress of students shall be measured by the state academic assessments as may be prescribed by the Legislature, and shall take into account the achievement of all public elementary school and secondary school students in reading and mathematics annually. Additional indicators established pursuant to § 13-3-69 shall be used in the measurement of yearly progress.

Source: SL 2003, ch 90, § 2; SL 2012, ch 89, § 2.



§ 13-3-64 Comparison of students to state's proficient level of academic achievement--Continuous and substantial academic improvement.

13-3-64. Comparison of students to state's proficient level of academic achievement--Continuous and substantial academic improvement. The state accountability system shall measure whether all students meet or exceed the state's proficient level of academic achievement. Multiple indicators shall be established to indicate continuous and substantial academic improvement of the achievement of all public school students as well as sub-groups of public school students, including economically disadvantaged students, students from major racial and ethnic groups, students with disabilities, and students with limited English proficiency.

Source: SL 2003, ch 90, § 3; SL 2012, ch 89, § 3.



§ 13-3-65 Annual determination of each school's progress.

13-3-65. Annual determination of each school's progress. The state accountability system shall determine annually the progress of each public school, including the annual progress of sub-groups of students, using annual assessment data and data from additional academic indicators.

Source: SL 2003, ch 90, § 4; SL 2012, ch 89, § 4.



§ 13-3-66 Achievement standards established.

13-3-66. Achievement standards established. Four levels of academic achievement shall be defined, including a proficient level, and shall be known as South Dakota's achievement standards. The four levels shall be used to categorize public schools and public school districts based on the comparison of their achievement levels in mathematics and reading to the state's annual objectives.

Source: SL 2003, ch 90, § 5.



§ 13-3-67 Interventions--Ranking.

13-3-67. Interventions--Ranking. The state accountability system shall include interventions for schools in the form of sanctions, rewards, and recognition. The interventions shall be based on the school's ranking on the state's achievement standards and additional indicators.

Source: SL 2003, ch 90, § 6; SL 2012, ch 89, § 5.



§ 13-3-68 Department of Education to implement and administer state accountability system.

13-3-68. Department of Education to implement and administer state accountability system. The state accountability system will be implemented and administered by the Department of Education.

Source: SL 2003, ch 90, § 7; SL 2003, ch 272, § 63.



§ 13-3-69 Promulgation of rules to establish state accountability system.

13-3-69. Promulgation of rules to establish state accountability system. The South Dakota Board of Education may promulgate administrative rules pursuant to chapter 1-26 to establish the state accountability system based on achievement and other indicators including:

(1) A definition of academic progress;

(2) The method of calculating yearly progress in mathematics and reading for all public schools, including methods for determining both the status and growth;

(3) A definition of four levels of student achievement, including a proficient level;

(4) Determination of cut scores in mathematics and reading for each level of student achievement;

(5) Establishment of the measurable objectives for academic progress;

(6) Establishment of a system of sanctions, rewards, and recognition;

(7) Establishment of the process for teacher and principal evaluation;

(8) Determination of the criteria to demonstrate student preparedness for college and career for each public high school;

(9) Determination of the method for calculating the attendance rate for each public elementary and middle school;

(10) Establishment of an appeal process for public schools; and

(11) Establishment of a process whereby the state accountability system will be periodically reviewed.
Source: SL 2003, ch 90, § 8; SL 2012, ch 89, § 6.



§ 13-3-70 to 13-3-72. Repealed.

13-3-70 to 13-3-72. Repealed by SL 2007, ch 88, §§ 1 to 3.



§ 13-3-73 Teacher compensation assistance program created.

13-3-73. Teacher compensation assistance program created. There is hereby created the teacher compensation assistance program within the Department of Education to provide funds to school districts for the purpose of assisting school districts with teacher compensation. School districts are eligible to receive funds from the teacher compensation assistance program based on their fall enrollment numbers. The department shall provide four-fifths of the funds for the teacher compensation assistance program to each participating school district. The Board of Education shall promulgate rules, pursuant to chapter 1-26, to create an oversight board appointed by the secretary of education for approval of applications as well as guidelines for district applications based on district instructional goals, market compensation or other specific district requirements as approved by the department. Participation in the program is discretionary. District applications shall be approved by the local board of education. The applications shall be reviewed by the teacher compensation assistance program oversight board and shall be recommended to the Board of Education for final approval.

The Legislature shall review the teacher compensation assistance program in 2012 to determine its effectiveness and to determine whether to continue the program.

Source: SL 2007, ch 90, § 1.



§ 13-3-74 Monitoring by Teacher Compensation Assistance Program Oversight Board.

13-3-74. Monitoring by Teacher Compensation Assistance Program Oversight Board. The Teacher Compensation Assistance Program Oversight Board shall annually monitor the progress of participating school districts with their teacher compensation assistance plans, and submit its findings to the Board of Education.

Source: SL 2007, ch 90, § 2.



§ 13-3-74.1 Teacher Compensation Assistance Program Advisory Council established.

13-3-74.1. Teacher Compensation Assistance Program Advisory Council established. There is hereby established the Teacher Compensation Assistance Program Advisory Council. The council shall be under the supervision of the Department of Education. The speaker of the House of Representative shall appoint three members of the House of Representatives to the council, including at least one member from each political party, and the president pro tempore of the Senate shall appoint three members of the Senate to the council, including at least one member from each political party. The Governor shall appoint the remaining members of the council, including at least one teacher, one school administrator, and one representative of a statewide education organization.

Source: SL 2008, ch 77, § 7.



§ 13-3-74.2 Duties of Teacher Compensation Assistance Program Advisory Council.

13-3-74.2. Duties of Teacher Compensation Assistance Program Advisory Council. The council shall examine how teacher quality and teacher salaries in the state can be enhanced, and how the funds appropriated in fiscal year 2010 and in subsequent fiscal years by the state for the teacher compensation assistance program established in § 13-3-73 can best be utilized to assist in that effort. The council shall consider a variety of issues surrounding teachers including market compensation, a tiered licensure system, a system for evaluating teachers, mentoring and induction programs for teachers, and continuing contracts for teachers.

Source: SL 2008, ch 77, § 8.



§ 13-3-74.3 Recommendations of Teacher Compensation Assistance Program Advisory Council.

13-3-74.3. Recommendations of Teacher Compensation Assistance Program Advisory Council. The council shall complete its work and the secretary of education shall provide its recommendations to the Governor and to the Executive Board of the Legislative Research Council no later than November 15, 2008.

Source: SL 2008, ch 77, § 9.



§ 13-3-75 Promulgation of rules regarding teacher compensation assistance program.

13-3-75. Promulgation of rules regarding teacher compensation assistance program. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 establishing the application process; application timelines; the guidelines for district applications based on school district instructional goals or market compensation; and a system to monitor the progress of participating school districts with their compensation assistance plans and to ensure that each participating school district is complying with the plan as submitted to the board.

Source: SL 2007, ch 90, § 3.



§ 13-3-76 Education service agencies to be organized by secretary--Nonprofit corporations oreducational cooperatives.

13-3-76. Education service agencies to be organized by secretary--Nonprofit corporations or educational cooperatives. The secretary of the Department of Education shall establish seven education service agencies to provide services and leadership to school districts on a regional basis. Each education service agency shall serve the school districts in a particular region of the state as determined by the secretary of education, and the secretary shall ensure that every school district is served by an education service agency. Each education service agency may be incorporated in the State of South Dakota as a nonprofit corporation organized under chapters 47-22 to 47-28, inclusive, which is exempt from taxation pursuant to 501(a) of the Internal Revenue Code, 26 U.S.C. Section 501(a), and may be listed as an exempt organization in Section 501(c) of the Internal Revenue Code, 26 U.S.C. Section 501(c), or an education service agency may be directed by an educational cooperative.

Source: SL 2007, ch 90, § 4.



§ 13-3-77 Powers and duties of education service agencies.

13-3-77. Powers and duties of education service agencies. Education service agencies are hereby authorized and empowered to develop, manage, and provide support services and programs as determined by the needs of the local school districts and as approved by the secretary of education. An education service agency may:

(1) Act primarily as a service agency in providing services and programs as identified and requested by the school districts it serves, including professional development, instructional materials, educational technology, curriculum development, and alternative educational programs;

(2) Provide for economy, efficiency, and cost effectiveness in the cooperative delivery and purchase or lease of educational services, materials, and products; the services may include purchasing cooperatives, insurance cooperatives, business management services, auditing and accounting services, school safety and risk prevention training, data processing, and assistance with student records;

(3) Provide administrative services such as communications and public relations services, employee background checks, grants management services, printing and publication services, and internship services;

(4) Provide educational services through leadership and research and development in elementary and secondary education;

(5) Work cooperatively with the Department of Education, institutions of higher education, local school districts, and other educational organizations to support, develop, and implement long-range plans and strategic goals for the enhancement of educational opportunities in elementary and secondary education; and

(6) Serve, when appropriate and if funds are available, as a repository, clearinghouse, and administrator of federal, state, local, and private funds on behalf of school districts that may participate in special programs, projects, or grants in order to enhance the quality of education in South Dakota schools.
Source: SL 2007, ch 90, § 5.



§ 13-3-78 Advisory board of education service agency.

13-3-78. Advisory board of education service agency. Each education service agency shall have an advisory board. The advisory board shall meet at least twice a year, and its membership shall include the superintendent or a designee of the superintendent from every school district served by the agency. The advisory board shall provide guidance to the agency relative to the needs of the school districts and how the education service agency might address those needs.

Source: SL 2007, ch 90, § 6.



§ 13-3-79 Oversight of daily operations by fiscal agent.

13-3-79. Oversight of daily operations by fiscal agent. Beginning in 2008, the advisory board for each education service agency shall, upon receiving the approval of the secretary of education, appoint a fiscal agent to oversee the daily operations of the education service agency. Once appointed, the fiscal agent shall serve at the pleasure of the board. However, a board's decision to rescind a fiscal agent's appointment shall be approved by the secretary of education.

Source: SL 2007, ch 90, § 7.



§ 13-3-80 Statewide leadership board to establish policies and communication.

13-3-80. Statewide leadership board to establish policies and communication. A statewide leadership board, composed of the fiscal agent from each education service agency and a representative from the Department of Education, shall be created to establish uniform policies among the education service agencies and to allow for communication and the exchange of ideas.

Source: SL 2007, ch 90, § 8.



§ 13-3-81 Contracts with other entities.

13-3-81. Contracts with other entities. Upon receiving approval from the Department of Education, each education service agency, with input from both the advisory board and the statewide leadership board, may, as funding permits, contract with other entities to provide services to the school districts it serves.

Source: SL 2007, ch 90, § 9.



§ 13-3-82 Assessment and performance evaluation.

13-3-82. Assessment and performance evaluation. Each year, the Department of Education shall conduct an assessment and a performance evaluation of each education service agency and submit its findings in writing to the Legislature.

Source: SL 2007, ch 90, § 10.



§ 13-3-83 Promulgation of rules.

13-3-83. Promulgation of rules. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 establishing the evaluation process and the criteria and performance measures the department will use to evaluate the education service agencies.

Source: SL 2007, ch 90, § 11.



§ 13-3-83.1 Grants to educational cooperatives and multi-district centers that employ teachers forpublic schools.

13-3-83.1. Grants to educational cooperatives and multi-district centers that employ teachers for public schools. Once all the school districts with approved applications have received their funding pursuant to § 13-3-73, the Department of Education may set aside from any funds remaining, a sum not to exceed one hundred thousand dollars from the teacher compensation assistance program appropriation for the purpose of providing grants to educational cooperatives and multi-district centers that employ teachers for public schools. The South Dakota Board of Education may promulgate rules, pursuant to chapter 1-26, to establish the granting process.

Source: SL 2008, ch 72, § 1.



§ 13-3-84 Partially enrolled student required to take academic achievement test.

13-3-84. Partially enrolled student required to take academic achievement test. If a student is partially enrolled in a school district pursuant to § 13-28-41 or 13-28-51, and the student's enrollment is equal to or greater than fifty percent, that student is required to take any academic achievement test administered by the school district pursuant to § 13-3-55. If a student's partial enrollment in a school district is less than fifty percent, the student is not required to take any academic achievement test administered by the school district pursuant to § 13-3-55.

Source: SL 2007, ch 101, § 4.



§ 13-3-85 to 13-3-88. Repealed.

13-3-85 to 13-3-88. Repealed by SL 2012, ch 87, §§ 2 to 5.



§ 13-3-89 Standards proposed through Common Core State Standards Initiative--Publichearings.

13-3-89. Standards proposed through Common Core State Standards Initiative--Public hearings. Beginning on July 1, 2012, the Board of Education, prior to adopting any standards proposed through the Common Core State Standards Initiative, a state-led effort launched by state leaders through their membership in the National Governors Association Center for Best Practices and Council of Chief State School Officers, shall conduct, over a period of one year, at least four public hearings. The purpose of the hearings is to give members of the public the opportunity to provide input to the board on whether the standards being proposed through the initiative should be adopted in South Dakota. The board shall conduct at least one of the public hearings in each of the following cities: Aberdeen, Pierre, Rapid City, and Sioux Falls.

Source: SL 2012, ch 90, § 1.






Chapter 04 - Supervision Of Nonpublic Schools [Repealed]

§ 13-4-1 , 13-4-2. Repealed.

13-4-1, 13-4-2. Repealed by SL 1995, ch 87, §§ 8, 9



§ 13-4-3 Repealed.

13-4-3. Repealed by SL 1995, ch 88, § 2



§ 13-4-4 Repealed.

13-4-4. Repealed by SL 1995, ch 87, § 10



§ 13-4-5 , 13-4-6. Repealed.

13-4-5, 13-4-6. Repealed by SL 1995, ch 88, §§ 3, 4






Chapter 05 - Types And Organization Of School Districts

§ 13-5-1 School districts defined--General corporate and proprietary powers.

13-5-1. School districts defined--General corporate and proprietary powers. Any territory organized for the express purpose of operating not less than a thirteen-year school program and governed by an elected school board is defined to be a school district. It may sue and be sued, contract and be contracted with, purchase, hold, and use personal and real property for school purposes, and sell and dispose of the same.

Source: SDC 1939, §§ 15.2001, 15.2501; SL 1947, ch 66; SL 1955, ch 41, ch 8, § 2; SDC Supp. 1960, § 15.2002; SL 1963, ch 69, § 2; SDCL, § 13-5-3; SL 1975, ch 128, § 26; SL 1985, ch 129, § 6; SL 1986, ch 122, §§ 1, 8.



§ 13-5-2 Types of school districts abolished--New boards for former superimposeddistricts.

13-5-2. Types of school districts abolished--New boards for former superimposed districts. All types of school districts existing before July 1, 1976, are hereby abolished. Each independent and superimposed school district with its present boundaries shall hereby become a school district as defined in this chapter. Board members of former independent school districts shall continue to serve until their terms expire except the former superimposed school districts shall constitute a new school district entity and the election of a new school board shall occur as provided in chapter 13-6.

Source: SDC 1939, § 15.2001; SL 1955, ch 41, ch 8, § 2; SDC Supp 1960, § 15.2002; SL 1963, ch 69, § 2; SL 1974, ch 125, § 1; SL 1975, ch 128, § 27.



§ 13-5-3 Repealed.

13-5-3. Repealed by SL 1975, ch 128, § 377



§ 13-5-4 , 13-5-5. Repealed.

13-5-4, 13-5-5. Repealed by SL 1974, ch 125, § 4



§ 13-5-6 Repealed.

13-5-6. Repealed by SL 1971, ch 101, § 3



§ 13-5-7 to 13-5-13. Repealed.

13-5-7 to 13-5-13. Repealed by SL 1974, ch 125, § 4



§ 13-5-14 School districts overlapping county boundaries--County determined byresidence of majority.

13-5-14. School districts overlapping county boundaries--County determined by residence of majority. For the purposes of this title, a school district which overlaps boundaries of a county is considered to be in that county where the majority of the children belonging to the district reside as determined by the fall submission of student enrollment data, and when once established, the district shall so remain until the boundaries thereof shall be changed under other provisions of this title. However, any disputes arising under the provisions of § 13-5-1 or 13-5-2, or this section, shall be determined by the South Dakota Board of Education.

Source: SL 1955, ch 41, ch 8, § 2; SDC Supp 1960, § 15.2002; SL 1963, ch 69, § 2; SL 2012, ch 88, § 3.



§ 13-5-15 School districts as corporations--Form of name.

13-5-15. School districts as corporations--Form of name. Every school district shall constitute a school corporation under the name of "__________ School District, No. __________ of __________ County, South Dakota."

Source: SDC 1939, § 15.2303; SL 1955, ch 41, ch 8, § 3; SDC Supp 1960, § 15.2003; SL 1963, ch 69, § 3; SL 1974, ch 125, § 3.



§ 13-5-16 Naming and numbering of school districts.

13-5-16. Naming and numbering of school districts. The first blank in the name of the school district as prescribed by § 13-5-15 shall be filled by the name which the district had previous to the adoption of this chapter. For all school districts newly created the first blank shall be filled by the name of any municipal corporation which might be within the district; or if the school district has similar boundaries as a county or township, the name of the county or township shall be inserted in the blank. If the district fits none of these situations, a suitable name shall be selected by the school board of the district. The blank preceding the word "county" shall be the name of the county in which the school district is located.

The number of the school district shall be determined by the secretary of the Department of Education.

Source: SL 1955, ch 41, ch 8, § 3; SDC Supp 1960, § 15.2003; SL 1971, ch 101, § 1; SL 2003, ch 272, § 63.



§ 13-5-17 Recording of school district names, numbers and boundaries--Duplicate namesprohibited.

13-5-17. Recording of school district names, numbers and boundaries--Duplicate names prohibited. Each school district name and number and a description of the district's boundaries shall be recorded in the office of the secretary of the Department of Education. The secretary shall refuse to record as the name of any district a name which has been previously chosen and recorded by another district in the same county.

Source: SL 1955, ch 41, ch 8, § 3; SDC Supp 1960, § 15.2003; SL 1971, ch 101, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 4.



§ 13-5-17.1 Change of name of school district--Petition--Notice--Hearing--Report of newname to secretary.

13-5-17.1. Change of name of school district--Petition--Notice--Hearing--Report of new name to secretary. A school board may propose to change the name of the school district or the residents of a school district may propose to change the name of a school district by submitting to the school board a petition signed by fifteen percent of the registered voters of the school district. A petition to change the name of a school district shall state the reason for the name change and the proposed name for the school district. The school board shall hold a hearing on the proposed name change after publishing a notice of the hearing in the legal newspaper for the school district once a week for two consecutive weeks. The notice shall state the time and place for the hearing, the reason for the hearing and the proposed name for the school district. At the hearing on the proposed name change, the school board shall allow all interested residents of the school district a reasonable opportunity to testify, either orally or in writing or both at the hearing. After the hearing, the school board shall consider the testimony regarding the proposed name change, and if the proposed name change is in the best interest of the school district and no other school district in the state has the same name, the school board shall change the name of the school district. The school board shall report the new name for the school district to the secretary.

Source: SL 1988, ch 135.



§ 13-5-18 , 13-5-19. Repealed.

13-5-18, 13-5-19. Repealed by SL 1974, ch 125, § 4



§ 13-5-20 Repealed.

13-5-20. Repealed by omission from SL 1968, ch 38, § 1



§ 13-5-21 to 13-5-28. Repealed.

13-5-21 to 13-5-28. Repealed by SL 1974, ch 125, § 4



§ 13-5-29 Vested contract rights not impaired.

13-5-29. Vested contract rights not impaired. None of the provisions of this title shall in any manner be construed to abrogate or impair any vested rights under any preexisting contract.

Source: SL 1955, ch 41, ch 18, § 3; SDC Supp 1960, § 15.4003.



§ 13-5-30 Repealed.

13-5-30. Repealed by SL 1974, ch 125, § 4



§ 13-5-31 Cooperative educational service units.

13-5-31. Cooperative educational service units. A cooperative education service unit is a legal entity. It is the intent of the Legislature to encourage maximum utilization of cooperative efforts among school districts in an effort to maximize educational excellence in this state and to permit cooperative efforts between schools which are not adjacent to one another. A cooperative service unit may provide academic educational resources, human resources, special education services, payroll services, cooperative purchasing, workers' compensation, group health insurance, and other services deemed appropriate by a majority vote of the governing board and in keeping with the laws of the State of South Dakota.

Source: SL 1980, ch 119, § 1; SL 1985, ch 129, § 5; SL 1986, ch 122, §§ 1, 7; SL 1995, ch 87, § 11; SL 1996, ch 100.



§ 13-5-32 Cooperative educational service units--Powers--Authorization to issue notes.

13-5-32. Cooperative educational service units--Powers--Authorization to issue notes. A cooperative educational service unit may carry out the services stated in the cooperative agreement but may not levy taxes or issue bonds. However, a cooperative educational service unit may issue notes to be sold to the health and educational facilities authority or otherwise borrow money in connection with a program sponsored by the health and educational facilities authority pursuant to § 1-16A-75.

Source: SL 1980, ch 119, § 2; SL 1991, ch 124, § 1.



§ 13-5-32.1 Cooperative educational service units--Purpose--Acquiring, leasing and sellingreal and personal property--Agreement establishing units.

13-5-32.1. Cooperative educational service units--Purpose--Acquiring, leasing and selling real and personal property--Agreement establishing units. Cooperative educational service units shall serve the public purpose of providing services to member districts and any other public or private entities deemed appropriate by a majority vote of the cooperative's governing board.

Each cooperative educational service unit shall be established pursuant to an agreement among participating districts, which entitles each to appoint at least one of its school board members to the governing board of the cooperative educational service unit and establishes that control of the cooperative educational service unit is vested in the participating districts through such appointments.

Each cooperative educational service unit may acquire, lease, and sell real and personal property as provided in the agreement establishing the unit.

The agreement which established a cooperative educational service unit shall provide for the applicable procedures for dissolution of the unit. Whether or not included in any such agreement, the procedures shall be subject to the statutory requirements that no earnings of the cooperative educational service unit may inure to the benefit of any private person and upon dissolution of any such unit, title to all property shall revert to one or more participating districts.

Source: SL 1991, ch 124, § 3; SL 1995, ch 87, § 12.



§ 13-5-33 Cooperative educational service units--Compliance with school districtrequirements and budget procedures.

13-5-33. Cooperative educational service units--Compliance with school district requirements and budget procedures. Cooperative service units created pursuant to this chapter shall comply with school district requirements regarding bookkeeping, record maintenance, board meetings, publication of minutes, health and safety requirements, bid laws. Cooperative service units shall comply with budget procedures, except no tax levy may be transmitted to the county commissioners.

Source: SL 1986, ch 123; SL 1995, ch 87, § 13.



§ 13-5-33.1 Limitations on authority of cooperative educational service units to issue notes.

13-5-33.1. Limitations on authority of cooperative educational service units to issue notes. Any cooperative educational service unit shall have the same powers and rights as school boards and school districts under chapter 13-19 except that any notes or other obligations issued by a cooperative educational service unit pursuant to this authorization shall be sold in connection with a program or other financing sponsored by the health and educational facilities authority pursuant to § 1-16A-75 and, in all events, the provisions of chapter 13-19 shall apply to and authorize and govern the issuance of any promissory notes by a cooperative educational service unit pursuant to this authorization. Except to the extent expressly provided to the contrary by the agreement which establishes a cooperative educational service unit, no note or other obligation issued by a cooperative educational service unit pursuant to this section shall be valid unless approved unanimously by the cooperative educational service unit board.

Source: SL 1991, ch 124, § 2.



§ 13-5-33.2 Cooperative education service units to file annual audit and disclosurestatements.

13-5-33.2. Cooperative education service units to file annual audit and disclosure statements. Cooperative education service units organized pursuant to this chapter shall file annually with the Department of Education audits of their operation and disclosure statements of all funding sources.

Source: SL 1999, ch 80, § 5; SL 2003, ch 272, § 63.



§ 13-5-34 Application procedure by school district for waiver from compliance withadministrative rules--School reform plan.

13-5-34. Application procedure by school district for waiver from compliance with administrative rules--School reform plan. School districts may apply for waivers from compliance with state administrative rules which a majority of the local school board agrees limit its ability to make specified reforms and are unnecessary for maintaining the quality of education within the school district. Prior to applying for the waivers, the school district shall hold a public hearing within the district to seek public comment on its school reform plan and the waivers being sought. A list of the waivers being sought and justification for each shall be submitted to the Department of Education at least sixty days before the date that waivers are to occur. The request for waiver shall provide a method for evaluation which includes the involvement of students, parents, teachers, and administrators. The secretary of the Department of Education may approve waivers of up to four years. Any district which is aggrieved by a decision of the secretary of the Department of Education may, within thirty days, appeal to the South Dakota Board of Education pursuant to chapter 1-26.

The South Dakota Board of Education may promulgate rules, pursuant to chapter 1-26, to establish standards for waivers, reform plans, approval process, and rescission procedures.

Source: SL 1990, ch 122, § 8; SL 1993, ch 123; SL 2003, ch 272, § 63.



§ 13-5-35 Formation of new school district--Requirements.

13-5-35. Formation of new school district--Requirements. No school district may be formed after July 1, 1998, unless it operates both an elementary and a secondary school within the boundaries of the district.

Source: SL 1998, ch 89, § 1.






Chapter 06 - School District Reorganization

§ 13-6-1 Definition of terms.

13-6-1. Definition of terms. Terms used in this chapter mean:

(1) "Joint district," a school district having territory in two or more adjoining counties. Jurisdiction within a joint district is determined as provided in § 13-5-14;

(2) "Party," any person or municipality interested in any proceedings under the provisions of this chapter;

(3) "Plan," a plan proposing the formation or elimination of one or more school district entities;

(4) "Reorganization," the formation, consolidation, or subdivision of school districts;

(5) "Requirements and limitations for reorganization," those requirements and limitations provided by law;

(6) "State board," the South Dakota Board of Education;

(7) "Consolidation," the combining of two or more districts in which a new district and school board are created.
Source: SL 1951, ch 81, § 3; SL 1955, ch 41, ch 8, § 1; SDC Supp 1960, § 15.2001; SL 1961, ch 69; SL 1969, ch 43, § 1; SL 1971, ch 103, § 17; SL 1973, ch 85, § 2; SL 1982, ch 133, § 1; SL 2003, ch 92, § 1.



§ 13-6-1.1 Validation of past reorganization proceedings--Disputed proceedingsexcepted.

13-6-1.1. Validation of past reorganization proceedings--Disputed proceedings excepted. All proceedings for the reorganization of school districts prior to July 1, 1992, are hereby declared legal and valid, notwithstanding any irregularity or defect, other than a constitutional defect, in the reorganization or creation of such school districts. However, the validation does not apply to acts and proceedings which were, on July 1, 1993, in dispute and pending as litigation in courts of competent jurisdiction pursuant to the provisions of this chapter. The validation does not apply to any decision, order, or directive if the time for appeal had not expired on July 1, 1993, and an appeal is perfected.

Source: SL 1963, ch 473, §§ 1, 3; SL 1967, ch 40, § 2; SDCL, §§ 13-6-37, 13-6-90; SL 1973, ch 85, § 16; SL 1975, ch 128, § 28; SL 1977, ch 115, § 1; SL 1996, ch 101.



§ 13-6-2 Legislative policy.

13-6-2. Legislative policy. It is the policy of the State Legislature:

(1) That school districts exist for the purpose of operating a school or schools to provide the people of each local community adequate opportunity to avail themselves of a free public elementary and secondary education program. Each school district should operate a school or schools providing for elementary and secondary education programs;

(2) That it is essential for all children and youth in the state to have access to an adequate educational program in a public school and since many existing school districts do not contain sufficient taxable property to provide educational opportunities equal in comparison with the educational opportunities available in many other school districts in the state, the state board is responsible for school district reorganization which will enable each school district to offer an educational program of sufficient scope and quality to adequately expand and develop the interests and abilities of its people; and

(3) That each proposed school district shall meet the requirements and standards for school districts as provided by this chapter and shall contain sufficient human and material resources to support an education program which will meet the current minimum requirements for accreditation as adopted by the South Dakota Board of Education.
Source: SL 1951, ch 81, § 1; SL 1959, ch 61, § 1; SDC Supp 1960, § 15.2007 (1) to (3); SL 1973, ch 85, § 3; SL 2012, ch 88, § 5.



§ 13-6-2.1 to 13-6-2.9. Repealed.

13-6-2.1 to 13-6-2.9. Repealed by SL 1973, ch 85, § 43



§ 13-6-3 Repealed.

13-6-3. Repealed by SL 1973, ch 85, § 4



§ 13-6-3.1 Repealed.

13-6-3.1. Repealed by SL 1975, ch 128, § 377



§ 13-6-3.2 Record of proceedings kept by county commissioners--Plats transmitted tosecretary.

13-6-3.2. Record of proceedings kept by county commissioners--Plats transmitted to secretary. It shall be the duty of the board of county commissioners to preserve and maintain a complete record of all proceedings at the county level relating to the establishment, division, consolidation, or any change of boundaries of school districts, and promptly transmit to the secretary of the Department of Education a correct plat showing any changes in the boundaries of any school district in accordance with the instructions of the secretary of the Department of Education.

Source: SDCL, § 13-6-3 as enacted by SL 1973, ch 85, § 4; SL 2003, ch 272, § 63.



§ 13-6-3.3 Public officials to make available information from public records.

13-6-3.3. Public officials to make available information from public records. Upon request, state, county, and school district officials shall make available to the members of planning committees and other school boards and the secretary of the Department of Education such information from public records in their possession as is essential to them in the performance of their duties as set forth in this chapter.

Source: SL 1955, ch 41, ch 8, § 7; SL 1957, ch 61; SL 1959, ch 61, § 1; SDC Supp 1960, § 15.2007 (6); SDCL, § 13-6-25; SL 1973, ch 85, § 15; SL 2003, ch 272, § 63.



§ 13-6-4 Requirements for school district reorganization.

13-6-4. Requirements for school district reorganization. Reorganization of school districts shall meet the requirements set forth in §§ 13-6-5 and 13-6-7, and the standards for proposed school districts as adopted by the South Dakota Board of Education.

Source: SL 1955, ch 41, ch 8, § 5; SL 1959, ch 60, § 1; SDC Supp 1960, § 15.2005; SL 1967, ch 38, § 3; SL 1973, ch 85, § 5.



§ 13-6-5 Repealed.

13-6-5. Repealed by SL 2001, ch 71, § 1



§ 13-6-6 Repealed.

13-6-6. Repealed by SL 1973, ch 85, § 43



§ 13-6-7 Municipality to be all in same district--Exception.

13-6-7. Municipality to be all in same district--Exception. All territory within the corporate limits of any municipality shall be included in the same school district. However, this section does not apply to a municipality created pursuant to chapter 9-3 after July 1, 1991.

Source: SL 1955, ch 41, ch 8, § 5; SL 1959, ch 60, § 1; SDC Supp 1960, § 15.2005 (3); SL 1967, ch 38, § 3; SL 1991, ch 125.



§ 13-6-8 Repealed.

13-6-8. Repealed by SL 1975, ch 128, § 378



§ 13-6-8.1 to 13-6-8.11. Repealed.

13-6-8.1 to 13-6-8.11. Repealed by SL 1973, ch 85, § 43



§ 13-6-9 Repealed.

13-6-9. Repealed by SL 1995, ch 87, § 14



§ 13-6-9.1 Repealed.

13-6-9.1. Repealed by SL 1995, ch 88, § 5



§ 13-6-9.2 County commissioners as school board for district unable to furnish ownboard--Power to finance and operate school program.

13-6-9.2. County commissioners as school board for district unable to furnish own board--Power to finance and operate school program. Whenever the secretary of the Department of Education shall find or be notified by school or county officials that there are insufficient qualified voters residing within a school district who are willing to serve as members of its school board, the secretary of the Department of Education shall notify the board of county commissioners of the county in which the school district is situated in accordance with § 13-5-14, and the board of county commissioners shall serve as the school board of the district until such time as this situation no longer exists. The board of county commissioners shall be authorized to levy sufficient funds against the taxable property of the district, with regard for the levy limitations applicable to school districts, to finance the necessary educational program and student services either through the operation of an accredited educational program within the district or for the payment of the necessary tuition if pupils must be assigned to another district or districts for educational purposes.

Source: SDCL, § 13-6-8 (2) as added by SL 1973, ch 85, § 7; SL 2003, ch 272, § 63.



§ 13-6-9.3 , 13-6-9.4. Repealed.

13-6-9.3, 13-6-9.4. Repealed by SL 1995, ch 87, §§ 15, 16



§ 13-6-10 Reorganization initiated by school board or voters--Development of plan--Deadlines for acknowledging petition and filing plan--Submission of planto voters.

13-6-10. Reorganization initiated by school board or voters--Development of plan--Deadlines for acknowledging petition and filing plan--Submission of plan to voters. If the school board or the voters of two or more districts or parts of districts express a desire to consolidate their respective districts to create a new entity; or the school board or the voters of an existing district express a desire to divide the district to create one or more new entities; or the school board or the voters of an existing district express a desire to dissolve and be annexed to an existing district, the school board may by resolution, or shall, if presented by a petition signed by fifteen percent of the registered voters residing in the district, based upon the total number of registered voters at the last preceding general election, develop a plan to accomplish the desire expressed in the resolution or contained in the petition. If more than one district is involved, their respective school boards shall act jointly in the preparation of the plan. Within fifteen days after a petition is filed as provided in this section, the school district shall acknowledge the receipt of the petition in writing to the person who filed the petition. Within one hundred eighty days after the petition was filed, the school board shall develop the plan required in this section and shall file the plan as required in § 13-6-17. The Department of Education may grant two extensions of the filing deadline, not to exceed ninety days each.

The school board shall call conferences and hold hearings to develop the plan. The school board may employ a consultant. If the school boards involved in the creation of a plan initiated by a petitioner cannot agree on a single plan within the time allowed in this section, the Secretary of Education shall submit a plan to the voters of each affected school board within ninety days.

Source: SDCL, § 13-6-10 as enacted by SL 1973, ch 85, § 9; SL 1987, ch 67, § 9; SL 1991, ch 126, § 1; SL 1999, ch 77, § 1; SL 2003, ch 272, § 63; SL 2005, ch 95, § 1.



§ 13-6-11 , 13-6-12. Repealed.

13-6-11, 13-6-12. Repealed by SL 1973, ch 85, § 43



§ 13-6-13 Contents of reorganization plan--Acceptance or rejection of annexed area byreceiving board--Excess tax levy.

13-6-13. Contents of reorganization plan--Acceptance or rejection of annexed area by receiving board--Excess tax levy. The plan shall contain:

(1) A map or maps showing the boundaries of the proposed district or districts, the boundaries of the existing districts involved, the location of existing and proposed attendance centers and a description of the facilities, and the proposed school bus routes, if any;

(2) A legal description of the boundaries of the proposed district or districts;

(3) Estimates of the school age population within the proposed district or districts;

(4) The assessed valuation of all taxable property of each existing district and of the proposed district or districts;

(5) Outstanding general obligation bonds of any component district, funds in all school accounts and estimated receipts in all accounts in process of collection;

(6) If a joint district, the designation of the county of jurisdiction;

(7) The official name of the proposed district;

(8) A statement with regard to a proposed method of adjustment of assets and liabilities;

(9) The proposed number of school board members if a new entity is to be created;

(10) A description of the proposed educational program;

(11) A reasonably detailed budget showing estimated annual receipts and expenditures for the operation of the proposed district or districts;

(12) A statement recognizing any requests for minor boundary changes;

(13) Such additional information as may be necessary to show compliance with the standards for school districts as adopted by the South Dakota Board of Education.

If the plan proposes the dissolution and annexation of a school district to one or more school districts, the school board of the receiving district, or districts, shall by resolution express their acceptance or rejection of all or part of the district to be dissolved as set forth in the proposed plan.

If the school boards of two or more school districts are developing a plan to consolidate, and two-thirds of the members of each affected school board agree, the plan may also include the provisions of an excess tax levy authorized in § 10-12-43 if an excess tax levy currently exists in one or more of the school districts. If the plan is approved by the voters, the proposed excess tax levy may be applied in the new consolidated school district. If a proposed excess tax levy is included in the plan, the plan shall state the amount of the proposed excess tax levy. The proposed excess tax levy may be applied for taxes payable in any of the five years following the date of reorganization. In addition, each school board involved in the development of the plan shall announce the inclusion of the proposed excess tax levy in the plan to the taxpayers in the manner set forth in § 10-12-43.

Source: SL 1955, ch 41, ch 8, § 10; SL 1957, ch 60, § 3; SDC Supp 1960, § 15.2010; SL 1973, ch 85, § 10; SL 1991, ch 126, § 2; SL 2004, ch 122, § 1.



§ 13-6-13.1 Former school district representation areas for consolidated districts--Establishment--Election of board members.

13-6-13.1. Former school district representation areas for consolidated districts--Establishment--Election of board members. When the reorganization plan is submitted, the school board or the electors of the district may establish school board representation areas to represent each former school district which consolidated to form the reorganized school district. Each former school district representation area shall be formed by adhering to standards of population deviance as established by judicial precedence. The former school district representation areas shall be established after an election is called and held pursuant to §§ 13-8-3 to 13-8-5, inclusive, by a majority vote of the electors voting at the election. The former school district representation areas, if established, shall become effective January first of the following year. If so established, the representation areas supersede the provisions of § 13-8-7 regarding representation from incorporated and nonincorporated areas. If former board member representation areas are established, the school board member candidate shall be a resident voter and reside within the representation area to qualify. The reorganization plan shall state whether the school board member candidates shall be elected at large or elected by the voters who reside within the representation area.

Any current board members shall serve the balance of their term. At the time of an election or vacancy, board members shall be elected or appointed in order that each representation area shall have a resident board member.

Source: SL 1988, ch 136.



§ 13-6-14 Repealed.

13-6-14. Repealed by SL 1973, ch 85, § 43



§ 13-6-15 Repealed.

13-6-15. Repealed by SL 1995, ch 87, § 17



§ 13-6-16 Repealed.

13-6-16. Repealed by SL 1973, ch 85, § 43



§ 13-6-17 Plan incorporated in minutes--Distribution of copies--Approved planbinding--Superseding later plan.

13-6-17. Plan incorporated in minutes--Distribution of copies--Approved plan binding--Superseding later plan. The plan shall be made a part of the minutes of the school board of the school district, or districts; one copy shall be filed with the board of county commissioners in each county in which the territory of the proposed district, or districts, is located; and two copies shall be delivered to the secretary of the Department of Education. If the plan is approved by the secretary of the Department of Education, it shall be valid and binding upon the districts for a period not to exceed one year, providing one or more of the districts approved the plan in accordance with § 13-6-47. However, if a different plan is presented to and approved by the secretary of the Department of Education, such approval shall supersede the last preceding approval.

Source: SL 1955, ch 41, ch 8, §§ 12, 16; SDC Supp 1960, §§ 15.2012, 15.2013; SL 1973, ch 85, § 12; SL 2003, ch 272, § 63.



§ 13-6-18 Review of plan by secretary--Hearings--Notice of compliance ornoncompliance--Duration of plan.

13-6-18. Review of plan by secretary--Hearings--Notice of compliance or noncompliance--Duration of plan. Upon receipt of a proposed plan, the secretary of the Department of Education shall review the plan and compare its features with the requirements for school district reorganization as provided in § 13-6-4. The secretary of the Department of Education may call a hearing on the proposal, or request additional information as deemed necessary before his approval or disapproval. He shall notify in writing the school boards of the school districts and boards of county commissioners affected that the proposal is found, or is not found, to be in compliance with the requirements for school district reorganization and the standards and rules adopted by the South Dakota board of education.

The secretary of the Department of Education may deny approval of a plan when in the superintendent's judgment the proposed district does not contain enough valuation or enrollment to provide an adequate educational program.

Source: SDCL, § 13-6-18, as enacted by SL 1973, ch 85, § 13; SL 1990, ch 112, § 2; SL 2003, ch 272, § 63.



§ 13-6-18.1 Boundary changes--When allowed.

13-6-18.1. Boundary changes--When allowed. If a plan of reorganization has been approved pursuant to § 13-6-18, a boundary change pursuant to § 13-6-84.2 or 13-6-85 may be allowed by a school board only if:

(1) The plan has been rejected by the voters;

(2) The school boards of each district which voted and approved the reorganization plan concur by majority vote and the minor boundary change is recognized in the plan; or

(3) The plan is operative pursuant to § 13-6-61.
Source: SL 1990, ch 111, § 1; SL 1991, ch 143, § 3.



§ 13-6-19 Repealed.

13-6-19. Repealed by SL 1973, ch 85, § 14



§ 13-6-20 to 13-6-24. Repealed.

13-6-20 to 13-6-24. Repealed by SL 1973, ch 85, § 43



§ 13-6-25 Transferred.

13-6-25. Transferred to § 13-6-3.3



§ 13-6-26 Repealed.

13-6-26. Repealed by SL 1973, ch 85, § 43



§ 13-6-27 Repealed.

13-6-27. Repealed by SL 1971, ch 103, § 17



§ 13-6-28 , 13-6-29. Repealed.

13-6-28, 13-6-29. Repealed by SL 1973, ch 85, § 43



§ 13-6-30 Annexed territory to remain with original school district--Exception.

13-6-30. Annexed territory to remain with original school district--Exception. Notwithstanding the provision of § 13-6-7, if the territory sought to be annexed by the municipality is part of another school district, such territory shall remain a part of the school district in which the territory is located at the time of annexation unless the boundary of the school district from which the territory is taken is changed according to the provisions of §§ 13-6-84, 13-6-84.1 and 13-6-86, to 13-6-88, inclusive.

Source: SDC 1939, § 15.2502; SL 1951, ch 60; SL 1955, ch 41, ch 8, § 23; SL 1959, ch 62; SDC Supp 1960, § 15.2020; SL 1974, ch 127; SL 1987, ch 127; SL 1992, ch 60, § 2.



§ 13-6-31 to 13-6-36. Repealed.

13-6-31 to 13-6-36. Repealed by SL 1973, ch 85, § 43



§ 13-6-37 Transferred.

13-6-37. Transferred to § 13-6-1.1



§ 13-6-38 to 13-6-40. Repealed.

13-6-38 to 13-6-40. Repealed by SL 1973, ch 85, § 43



§ 13-6-41 Special election called on state approval of plan--Eligibility to vote.

13-6-41. Special election called on state approval of plan--Eligibility to vote. Upon receipt of the approval of the plan from the secretary of the Department of Education, the school board of each school district shall call a special election within each school district and all qualified voters of the district shall be entitled to vote on the proposal.

Source: SL 1973, ch 85, § 17; SL 2003, ch 272, § 63.



§ 13-6-41.1 Election on dissolution of district restricted to dissolving district--Resolutionof annexing district.

13-6-41.1. Election on dissolution of district restricted to dissolving district--Resolution of annexing district. Notwithstanding the provisions of § 13-6-41, in the event the approved plan consists of an existing district attempting to dissolve and be annexed to one or more other districts, the election required by § 13-6-41 shall be called only in the district which expressed the desire to dissolve. No further action shall be required by the district to which territory may be annexed other than the filing of the resolution as provided in § 13-6-13 as part of the proposed plan.

Source: SDCL, § 13-6-41 as added by SL 1973, ch 85, § 17.



§ 13-6-41.2 Date of election.

13-6-41.2. Date of election. The election required by § 13-6-41 shall be held within ninety days, subsequent to the date of approval. The date of such election shall be established by the secretary of the Department of Education.

Source: SDCL, § 13-6-41 as added by SL 1973, ch 85, § 17; SL 2003, ch 272, § 63.



§ 13-6-41.3 Notice of election--Contents--Costs of election.

13-6-41.3. Notice of election--Contents--Costs of election. The school board shall cause a notice of a special election to be published as provided in § 13-7-8. Such notice shall clearly state and contain the purpose of the election, a description of the boundaries of the proposed district, or districts, contained in the plan, and the time and place, or places, at which the election will be held. The cost of conducting the election shall be assumed by and be the responsibility of each participating school district.

Source: SL 1955, ch 41, ch 8, § 18; SDC Supp 1960, § 15.2015; SDCL, § 13-6-41; SL 1971, ch 103, § 3; SL 1973, ch 85, § 17.



§ 13-6-42 Repealed.

13-6-42. Repealed by SL 1973, ch 85, § 43



§ 13-6-43 Ballot form for election on reorganization.

13-6-43. Ballot form for election on reorganization. The ballot for an election on school district reorganization shall be in the following form:

* For Proposed School District Reorganization Plan

* Against Proposed School District Reorganization Plan

Check with a cross (.) or check mark (.) in the square desired.

Source: SL 1955, ch 41, ch 8, § 18; SDC Supp 1960, § 15.2015; SL 1973, ch 85, § 18.



§ 13-6-44 General election law applicable to reorganization elections.

13-6-44. General election law applicable to reorganization elections. In all other respects the election shall be held according to the laws governing elections in this state.

Source: SL 1955, ch 41, ch 8, § 18; SDC Supp 1960, § 15.2015.



§ 13-6-45 Certification and canvass of votes--Results transmitted to secretary.

13-6-45. Certification and canvass of votes--Results transmitted to secretary. At the next regular meeting of the school board, following the date of the election, the votes cast at each polling place shall be certified and the total number of votes cast for and against the proposed school district reorganization plan shall be determined and the results of the election transmitted to the secretary of the Department of Education.

Source: SL 1955, ch 41, ch 8, § 18; SL 1957, ch 62, § 1; SDC Supp 1960, § 15.2015; SL 1961, ch 72; SL 1963, ch 69, § 4; SL 1963, ch 71; SL 1971, ch 103, § 5; SL 1973, ch 85, § 19; SL 2003, ch 272, § 63.



§ 13-6-46 Repealed.

13-6-46. Repealed by SL 1973, ch 85, § 43



§ 13-6-47 Vote required to approve reorganization plan.

13-6-47. Vote required to approve reorganization plan. Upon the receipt and review of the results of the election on a plan and if the secretary of the Department of Education finds that a majority of votes cast in each district is in favor of the consolidation or division of school districts to create a new school district, or districts, as set forth in the plan, the plan shall be considered to be approved by the voters. If the secretary of the Department of Education finds that fifty percent of the votes cast in a district are in favor of a plan to dissolve the district and annex its territory to another district, or districts, as set forth in the plan, the plan shall be considered approved by the voters.

Source: SDC Supp 1960, § 15.2015 as added by SL 1961, ch 72; SL 1963, ch 69, § 4; SL 1963, ch 71; SL 1971, ch 103, § 6; SL 1973, ch 85, § 20; SL 1995, ch 87, § 18; SL 2003, ch 272, § 63.



§ 13-6-48 Secretary's notice of election results--Order effecting plan--Contents.

13-6-48. Secretary's notice of election results--Order effecting plan--Contents. The secretary of the Department of Education shall notify all school boards of each district included in the plan and boards of county commissioners affected if such plan has been approved or rejected by the voters. If the plan was approved by the voters, the secretary of the Department of Education shall issue his order to give effect to such plan. The order shall contain a description of the boundary of each school district, the date that the district shall become operative, the number of school board members to be elected and the county of jurisdiction as provided in § 13-5-14.

Source: SL 1955, ch 41, ch 8, § 18; SL 1957, ch 62, § 1; SDC Supp 1960, § 15.2015; SL 1961, ch 72; SL 1963, ch 69, § 4; SL 1963, ch 71; SL 1971, ch 103, § 7; SL 1973, ch 85, § 21; SL 2003, ch 272, § 63.



§ 13-6-48.1 Distribution of copies of reorganization order.

13-6-48.1. Distribution of copies of reorganization order. A copy of the order issued pursuant to § 13-6-48 shall be sent by the secretary of the Department of Education to the school board of each school district affected by the order, to the county auditor and the chairman of the board of county commissioners of each county in which such district, or part thereof, shall lie, and when a school district is eliminated or created, a copy of the order shall be filed with the secretary of state as provided in chapter 6-10.

Source: SL 1955, ch 41, ch 8, § 18; SL 1957, ch 62, § 1; SDC Supp 1960, § 15.2015; SL 1961, ch 72; SL 1963, ch 69, § 4; SL 1963, ch 71; SDCL, § 13-6-48; SL 1971, ch 103, § 7; SL 1973, ch 85, § 21; SL 2003, ch 272, § 63.



§ 13-6-48.2 Correction of county boundary records to show reorganization--Notice tosecretary.

13-6-48.2. Correction of county boundary records to show reorganization--Notice to secretary. The board of county commissioners shall, upon receipt of an order pursuant to § 13-6-48.1, correct the legal description of the school district, or school districts, as the same may appear in its records, and immediately thereafter shall notify the secretary of the Department of Education that the county records have been corrected in accordance with the order of the secretary of the Department of Education.

Source: SDCL, § 13-6-48 as added by SL 1973, ch 85, § 21; SL 2003, ch 272, § 63.



§ 13-6-49 Reconsideration of rejected plan.

13-6-49. Reconsideration of rejected plan. If the voters of a school district voting upon a school district reorganization plan failed to approve the plan, the school board of the district may call a special election within one year from the date of the previous election for the purpose of reconsidering the plan. The school board shall call the election if a petition signed by twenty percent of the voters residing within the district is presented to the business manager of the district requesting reconsideration of the plan. The results of this election shall be transmitted to the secretary of the Department of Education as provided in § 13-6-45 and he shall proceed as provided by law. No election may be called under this section if a different plan has been approved pursuant to § 13-6-17.

Source: SDCL, § 13-6-49 as enacted by SL 1973, ch 85, § 22; SL 1991, ch 143, § 2; SL 2003, ch 272, § 63.



§ 13-6-50 to 13-6-52. Repealed.

13-6-50 to 13-6-52. Repealed by SL 1973, ch 85, § 43



§ 13-6-53 Joint exercise of county powers in reorganization of joint districts.

13-6-53. Joint exercise of county powers in reorganization of joint districts. Any power or duty which a board of county commissioners or county officer has under this chapter involving reorganization of its own school districts shall be performed jointly by all boards of county commissioners and county officers of those counties containing territory involved in the reorganization of joint school districts.

Source: SDC 1939, § 15.2005; SL 1955, ch 41, ch 8, § 6; SDC Supp 1960, § 15.2006; SL 1961, ch 71, § 1; SL 1964, ch 37; SL 1965, ch 43, § 1; SL 1966, ch 40, § 1; SL 1973, ch 85, § 23.



§ 13-6-54 to 13-6-58. Repealed.

13-6-54 to 13-6-58. Repealed by SL 1973, ch 85, § 43



§ 13-6-59 Joint district controlled by county with majority of children.

13-6-59. Joint district controlled by county with majority of children. If a joint school district is created, the county officials shall comply with the orders and directives of the board of county commissioners of the county having jurisdiction over the school district so created. A school district shall be considered to be under the jurisdiction of the board of county commissioners of the county where the major portion of the children listed on the fall submission of student enrollment data of the school district area are located.

Source: SDC Supp 1960, § 15.2006 as added by SL 1966, ch 40, § 1; SL 1973, ch 85, § 24; SL 2012, ch 88, § 6.



§ 13-6-60 Repealed.

13-6-60. Repealed by SL 1973, ch 85, § 43



§ 13-6-61 Operative date of reorganization--Participation in elections before operativedate.

13-6-61. Operative date of reorganization--Participation in elections before operative date. All school district reorganization shall take effect and the new school district shall become operative on the first day of July following the date of the order by the secretary of the Department of Education, except that when such order is issued after the first day of March the new school district shall not become operative until the first day of July of the next subsequent calendar year. The voters of any area to be included within a district as the result of any action taken under this chapter shall be privileged to participate in regular and special elections of said district which occur between the date of such order and such operative date.

Source: SL 1955, ch 41, ch 8, § 5; SL 1959, ch 60, § 1; SDC Supp 1960, § 15.2005 (6), (7); SL 1967, ch 38, § 3; SL 1973, ch 85, § 25; SL 2003, ch 272, § 63.



§ 13-6-61.1 Operative date when reorganization consists solely of dissolution of schooldistrict.

13-6-61.1. Operative date when reorganization consists solely of dissolution of school district. Notwithstanding § 13-6-61 when reorganization consists solely of the dissolution of a school district the effective date of the plan is July first following the date of the order by the secretary of the Department of Education or as provided in the plan.

Source: SL 1990, ch 78, § 3; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.



§ 13-6-62 Election of board for new district--Notices and declarations of candidacy--Costs.

13-6-62. Election of board for new district--Notices and declarations of candidacy--Costs. If under the provisions of this chapter a new school district entity is created, the voters shall elect a new school board to govern such school district as hereinafter provided. The county auditor of the county having jurisdiction shall conduct the election under the existing statutory provisions for conducting annual elections in school districts. The county auditor shall perform the duties specified for the business manager as provided in chapter 13-7, as amended and shall also give the notice of the number of school board vacancies and residency requirements for school board membership as may be set forth in the plan approved by the voters. The declaration of candidacy shall be filed in the office of the county auditor, and the date of election may be fixed on or before the first Monday in May. Costs of conducting the election shall be paid by the new school district.

Source: SL 1955, ch 41, ch 8, § 24; SL 1957, ch 62, § 5; SDC Supp 1960, § 15.2021; SL 1961, ch 74, § 1; SL 1968, ch 41, § 2; SL 1971, ch 103, § 12; SL 1973, ch 85, § 26.



§ 13-6-62.1 Repealed.

13-6-62.1. Repealed by SL 1991, ch 143, § 4



§ 13-6-63 Election and terms of members of new board--Residence requirements.

13-6-63. Election and terms of members of new board--Residence requirements. The county auditor shall cause the school board members to be elected for terms of office as provided by statute. The residency requirements of school board members shall be as provided in chapter 13-8.

Source: SL 1955, ch 41, ch 8, § 24; SDC Supp 1960, § 15.2021; SL 1961, ch 74, § 1; SL 1963, ch 69, § 5; SL 1968, ch 41, § 2; SL 1971, ch 103, § 13; SL 1973, ch 85, § 27.



§ 13-6-64 Assumption of office, organization and contracts made before new districtoperational--Continued operation of old boards.

13-6-64. Assumption of office, organization and contracts made before new district operational--Continued operation of old boards. The school board members of a newly created district elected on or before the first Monday in May shall qualify and assume office as soon as can be conveniently done but not before the first Monday in January of the year in which the district will become operational. They shall organize the board as provided in chapter 13-8 and may immediately contract for services and supplies to be furnished the newly created school district for the fiscal year beginning July first of the year following the election and organization of such board. However, if a new district does not become operational, the contracts are void. The board shall meet as often as it deems necessary before the new district becomes operational, and its expenses shall constitute a legal claim under §§ 13-8-37 and 13-8-38, to be paid by the new district when operational. The school boards of existing districts reorganized into newly created districts shall continue to operate until the end of the current fiscal year.

Source: SDC Supp 1960, § 15.2021 as added by SL 1961, ch 74, § 1; SL 1967, ch 41, § 1; SL 1968, ch 41, § 2; SL 1985, ch 120, § 2.



§ 13-6-65 Repealed.

13-6-65. Repealed by omission from SL 1968, ch 41, § 2



§ 13-6-66 Effective date of change of boundaries by creation of new district.

13-6-66. Effective date of change of boundaries by creation of new district. The changes in boundaries caused by the creation of the new school district shall take effect July first after the new board has been elected and qualified.

Source: SL 1955, ch 41, ch 8, § 24; SDC Supp 1960, § 15.2021; SL 1961, ch 74, § 1; SL 1968, ch 41, § 2.



§ 13-6-67 Dissolution of district after transfer of total area by reorganization--Expiration of terms of officers.

13-6-67. Dissolution of district after transfer of total area by reorganization--Expiration of terms of officers. A school district whose total area has been transferred to another school district or districts by reorganization is dissolved at the time the new district or districts take effect. The terms of the dissolved district's officers expire when the newly elected school officers assume their offices and all duties directed by the board of county commissioners have been performed. If former school board members of a district, eliminated by reorganization, are required by the board of county commissioners to perform duties as provided in § 13-6-77, the reorganized district or districts shall pay those board members in the same manner and at the same time rate as regular school board members.

Source: SL 1955, ch 41, ch 8, § 24; SDC Supp 1960, § 15.2021; SL 1961, ch 74, § 1; SL 1968, ch 41, § 2; SL 1973, ch 85, § 28; SL 1982, ch 133, § 2.



§ 13-6-68 to 13-6-72. Repealed.

13-6-68 to 13-6-72. Repealed by SL 1973, ch 85, § 43



§ 13-6-73 Repealed.

13-6-73. Repealed by omission from SL 1968, ch 41, § 2



§ 13-6-74 Repealed.

13-6-74. Repealed by SL 1973, ch 85, § 43



§ 13-6-75 Filling of vacancies on school board created by transfer of territory toanother district.

13-6-75. Filling of vacancies on school board created by transfer of territory to another district. If a majority of the school board members reside in that portion of an existing school district which is transferred to another school district as a result of an election on a school district reorganization plan, these vacancies shall be filled by an election conducted by the school board and held prior to the first Monday in May as provided in § 13-6-64. If less than a majority of the school board members reside in that portion of an existing school district which is transferred to another school district as a result of an election on a school district reorganization plan, these vacancies shall be filled by appointment by the remaining members of the board until the next regular school board election, and such appointments shall coincide with the time limits provided in § 13-6-64.

Source: SL 1955, ch 41, ch 8, § 24; SL 1957, ch 62, § 6; SDC Supp 1960, § 15.2021; SL 1961, ch 74, § 1; SL 1968, ch 41, § 2; SL 1973, ch 85, § 29.



§ 13-6-76 Repealed.

13-6-76. Repealed by SL 1973, ch 85, § 43



§ 13-6-77 Valuation by county commissioners of school property and debt--Adjustments--Joint county action.

13-6-77. Valuation by county commissioners of school property and debt--Adjustments--Joint county action. The board of county commissioners of the county having jurisdiction over the school district shall have the power and duty to determine the value and the amount of all school owned property, cash assets, and all bonded and other indebtedness of each existing school district affected by a change in district boundaries resulting from any form of school district reorganization. The board of county commissioners of the county having jurisdiction over the school district entity created or to which territory has been annexed shall, after the change takes effect, order any equitable adjustment as deemed necessary. If the adjustment requires a transfer of school district owned property, assets, or liabilities from a school district under the jurisdiction of one county to a school district under the jurisdiction of another county, the order directing the transfer of such property and the adjustment of such assets and liabilities shall be approved by the board of county commissioners of both counties and signed by their respective chairmen.

Source: SL 1955, ch 41, ch 8, § 25; SDC Supp 1960, § 15.2022; SL 1968, ch 42, § 1; SL 1973, ch 85, § 30.



§ 13-6-78 Transfer of assets and liabilities on reorganization--Copy of directive tosecretary.

13-6-78. Transfer of assets and liabilities on reorganization--Copy of directive to secretary. All liabilities and assets shall be transferred according to directives prepared by the board of county commissioners. A copy of such directives shall be mailed to the secretary of the Department of Education and all other parties enumerated in § 13-6-48.

Source: SL 1955, ch 41, ch 8, § 25; SDC Supp 1960, § 15.2022; SL 1968, ch 42, § 1; SL 1971, ch 103, § 14; SL 1973, ch 85, § 31; SL 2003, ch 272, § 63.



§ 13-6-79 Repealed.

13-6-79. Repealed by omission from SL 1968, ch 42, § 1



§ 13-6-80 Repealed.

13-6-80. Repealed by SL 1973, ch 85, § 43



§ 13-6-81 Tax to discharge liabilities of district dissolved in reorganization--Taxlimitation--Bond issue.

13-6-81. Tax to discharge liabilities of district dissolved in reorganization--Tax limitation--Bond issue. If the board of county commissioners shall find that a school district, totally dissolved by reorganization, has an excess of total liabilities over its total assets, such board of county commissioners may authorize a tax levy against the property located within the boundary of such former school district necessary to discharge the balance of liabilities. Such tax levy may not exceed six dollars per thousand dollars of taxable valuation in any one year and shall be exclusive of all other tax limitations. The board of county commissioners may at its discretion authorize the issuing of bonds to fund the indebtedness herein mentioned.

Source: SL 1955, ch 41, ch 8, § 25; SDC Supp 1960, § 15.2022; SL 1968, ch 42, § 1; SL 1973, ch 85, § 32; SL 1989, ch 87, § 15L.



§ 13-6-82 Bonded indebtedness not transferred by reorganization--Continuation of taxlevy and redemption of bonded indebtedness--Trust fund.

13-6-82. Bonded indebtedness not transferred by reorganization--Continuation of tax levy and redemption of bonded indebtedness--Trust fund. Nothing in this chapter shall be construed to authorize the transfer of the liabilities of existing bonded indebtedness from the district or territory against which it was originally incurred. Should there be any existing bonded indebtedness outstanding against a district, the county auditor shall continue the annual tax levy that was provided for the redemption of such bond issue. The board of county commissioners shall have the same authority as a school board under the provisions of §§ 13-16-10 to 13-16-14, inclusive. The board of county commissioners shall direct the treasurer of the school board of the said former school district to transfer all money in the bond redemption fund as of the close of the last school fiscal year the district existed, to the county treasurer and the said county treasurer shall place such money so received in a trust fund along with the receipts from the annual tax levy provided in § 13-6-81 and shall be authorized to invest any surplus money in this trust fund in such securities as are authorized by law for school district funds and the income from such investments shall be added to such trust fund. The county treasurer shall apply the money in the said trust fund to the redemption of such bonded indebtedness as the bonds become due and payable and, if sufficient money is available, may negotiate with the bondholders to purchase outstanding bonds ahead of schedule when such action is deemed advisable and so ordered by the board of county commissioners. When the bonds are paid and canceled, the county treasurer shall place the unused balance in the said trust fund, if any, to the credit of the district or districts containing territory of the former school district.

Source: SL 1955, ch 41, ch 8, § 25; SDC Supp 1960, § 15.2022; SL 1968, ch 42, § 1; SL 1973, ch 85, § 33.



§ 13-6-83 Disposition of records of district dissolved by reorganization.

13-6-83. Disposition of records of district dissolved by reorganization. When a school district entity goes out of existence due to reorganization or consolidation and the area of such district becomes a part of another school district entity, the records of the former school district entity shall become official records of the school district entity of which said former school district entity becomes a part; provided, however, that if said former school district entity becomes a part of two or more school district entities, then the board of county commissioners shall determine the disposition of said records. The destruction or disposition of such records shall be handled as prescribed in §§ 13-8-43 and 13-8-44. The provisions of this section shall also be applicable to school district entities which have gone out of existence prior to the effective date hereof and said records shall be disposed of as herein provided.

Source: SL 1965, ch 62; SL 1971, ch 103, § 15; SL 1973, ch 85, § 34.



§ 13-6-84 Board approval or disapproval of boundary changes.

13-6-84. Board approval or disapproval of boundary changes. The school board of a school district may approve or disapprove proposed boundary changes of the school district under conditions described in §§ 13-6-84.1 to 13-6-84.3, inclusive, 13-6-85, and 13-6-86.

Source: SL 1955, ch 41, ch 8, § 20; SL 1959, ch 60, § 2; SDC Supp 1960, § 15.2017; SL 1961, ch 73, § 1; SL 1963, ch 72; SL 1973, ch 85, § 35; SL 1979, ch 112, § 1.



§ 13-6-84.1 Criteria for boundary changes.

13-6-84.1. Criteria for boundary changes. In all proposed changes in school district boundaries, the following conditions shall prevail:

(1) The boundary of the area proposed to be transferred shall be coterminous at some point with the common boundary of the two school districts. Land owned by the federal, state, or local governments and unoccupied land may be included in the request;

(2) Children must reside within the boundary of the area to be transferred, unless it is an area change initiated by a school board as provided in § 13-6-84.2.
Source: SDCL, § 13-6-85 as added by SL 1973, ch 85, § 36; SL 1979, ch 112, § 2; SL 2004, ch 123, § 1.



§ 13-6-84.2 Resolution of intent to make boundary change--Public hearing--Final schoolboard action--Action by county commissioners.

13-6-84.2. Resolution of intent to make boundary change--Public hearing--Final school board action--Action by county commissioners. A boundary change between school districts may be initiated by a resolution of intent to make a boundary change by the school board of a district. The initiating board shall, within five days of passage of the resolution of intent, forward a copy of the resolution to all affected districts. The school boards of the affected districts shall act upon the resolution of intent during their next meeting. Within thirty days of the passage of the resolution of intent by each district a public hearing shall be held by the boards of each district. Within thirty days of the public hearing, and if no petition for election has been filed pursuant to § 13-6-84.3, the school boards of each district shall meet and take final action on the resolution of intent. If the resolutions of all districts favor a boundary change, the resolutions shall be forwarded to the county commissioners having jurisdiction over the school districts affected. The county commissioners shall act pursuant to § 13-6-87.

Source: SL 1979, ch 112, § 3.



§ 13-6-84.3 Submission of question by school board when requested by five percent ofvotes--Majority vote--Submission to county commissioners upon passage.

13-6-84.3. Submission of question by school board when requested by five percent of votes--Majority vote--Submission to county commissioners upon passage. Within thirty days of the last date of the public hearing, pursuant to § 13-6-84.2, five percent of the voters residing within a school district may petition the school board to refer the resolutions to an election. The school district shall submit the question at the next annual election provided in § 13-7-10. The question shall be deemed to have passed or failed by a simple majority of those voting. Upon passage, the school boards shall submit the resolution to the county commissioners for implementation pursuant to § 13-6-87.

Source: SL 1979, ch 112, § 4; SL 1995, ch 89.



§ 13-6-85 Minor boundary changes on petition by voters--Appeal from school board--Procedure.

13-6-85. Minor boundary changes on petition by voters--Appeal from school board--Procedure. A boundary change, affecting not more than two percent of the assessed valuation and not more than two percent of the tax-exempt acreage or other tax-exempt property to be determined at the discretion of the school district from which the area is to be taken, may be made upon an application for a boundary change to the school board of the school district from which the area is to be taken and to the school board of the school district to which the area is to be annexed, in the form of a petition signed by all of the owners of land, excluding land owned by the state or any other political subdivision in the area to be transferred by the boundary change. Copies of the petitions shall also be delivered by the petitioners to the board of county commissioners having jurisdiction over the school districts affected. Any petitioner who is aggrieved by a decision of the school board under this section may appeal that decision.

An appeal from the decision of the school board may be made to the circuit court in the time and manner specified by § 13-46-1 or to the secretary of the Department of Education or the secretary's representative within thirty days from the date of the decision of the school board by filing a notice with the secretary of the school board and mailing a copy of the notice to the secretary of the Department of Education. An appeal to the secretary of the Department of Education may be heard by the secretary or the secretary's representative. The secretary of the Department of Education shall thereafter set a time and place for the hearing and give at least ten days' written notice of the hearing to the parties involved in the appeal, including all affected school districts. An appeal to the secretary is not a contested case subject to chapter 1-26. An appeal from the decision of the secretary may be made pursuant to § 13-6-89. On appeal from a decision of the secretary, the appeal shall be heard and determined in the same manner as a direct appeal from the school board decision pursuant to § 13-6-89 and chapter 13-46 without any presumption of the correctness of the decision of the secretary nor may the provisions of § 1-26-36 be applied to the decision of the secretary. Nothing in this section affects the right of an aggrieved party to appeal from the decision of the school board to the circuit court.

Source: SDC 1939, § 15.2504; SL 1951, ch 61; SL 1955, ch 41, ch 8, § 20; SL 1957, ch 62, § 3; SL 1959, ch 60, § 2; SDC Supp 1960, § 15.2017; SL 1961, ch 73, § 1; SL 1963, ch 72; SL 1965, ch 45; SL 1970, ch 95; SL 1973, ch 85, § 36; SL 1980, ch 120; SL 1983, ch 119; SL 1990, ch 113; SL 1992, ch 116, § 1; SL 1996, ch 102; SL 2003, ch 272, § 63; SL 2004, ch 123, § 2.



§ 13-6-86 Contents of petition or resolution for boundary change.

13-6-86. Contents of petition or resolution for boundary change. The petitions and resolutions for a proposed boundary change shall contain, but not be limited to, the following:

(1) The names of the school districts involved and a correct description of the area proposed for detachment and annexation;

(2) A map of the area proposed for detachment and annexation, including a portion or all of the district from which such area is to be detached and the district to which such area is to be annexed;

(3) A statement certified by the county auditor setting forth the amount of the assessed valuation of the area to be transferred, the total assessed valuation of the school district from which the area is proposed to be removed and the amount of any bonded indebtedness or judgments against the school district.
Source: SDCL, § 13-6-86 as enacted by SL 1973, ch 85, § 37; SL 1979, ch 112, § 5.



§ 13-6-86.1 Approval or disapproval of petition for boundary change--Resolutionsdelivered to county commissioners.

13-6-86.1. Approval or disapproval of petition for boundary change--Resolutions delivered to county commissioners. The school boards, within sixty days of receipt of the petition, shall by resolution, approve or disapprove the request of the petitioners and notify the petitioners in writing whether or not the petition is approved. If the request of the petitioners is approved, a copy of the petition and the resolution of approval shall be delivered by the school board to the board of county commissioners having jurisdiction over the school district losing territory and to the board of county commissioners having jurisdiction over the school district to which the area is to be annexed.

Source: SDCL, § 13-6-86 as added by SL 1973, ch 85, § 37; SL 1990, ch 111, § 2.



§ 13-6-87 Order of county commissioners approving or making boundary change--Distribution of copies.

13-6-87. Order of county commissioners approving or making boundary change--Distribution of copies. Upon receipt of the resolution approving a boundary change or the petition for a boundary change from the school board of each school district affected, the board of county commissioners having jurisdiction over the district to which the territory is to be annexed shall at its next regular meeting issue its order setting forth the effective date of such boundary change. Copies of the order shall be mailed or delivered to the secretary of the Department of Education, the county auditor and each of the county commissioners of the county, or counties, involved, and the chairmen of the school boards of the respective school districts.

Source: SDC Supp 1960, § 15.2017 as added by SL 1963, ch 72; SL 1973, ch 85, § 38; SL 1979, ch 112, § 6; SL 2003, ch 272, § 63.



§ 13-6-88 Adjustment of assets and liabilities on boundary change.

13-6-88. Adjustment of assets and liabilities on boundary change. When a boundary change is made under the provisions of § 13-6-87, the board of county commissioners shall make an adjustment of assets and liabilities as may be required by law.

Source: SDC Supp 1960, § 15.2017 as added by SL 1963, ch 72; SL 1973, ch 85, § 39.



§ 13-6-89 Appeals in school district reorganization matters.

13-6-89. Appeals in school district reorganization matters. Any party feeling aggrieved by any decision of the board of county commissioners, school boards, the secretary of the Department of Education, or the South Dakota Board of Education involving the preparation and approval of a proposed plan for reorganization of school districts or boundary changes or involving any other decision which such boards or secretary of the Department of Education are obligated or empowered to make under the provisions of this chapter shall be entitled to appeal such decision within ninety days to the circuit court and from there to the Supreme Court under the same limitations and procedures provided by law for appeal for all school board decisions and the board of county commissioners, school boards, the secretary of the Department of Education, or the South Dakota Board of Education may also appeal to the Supreme Court from a judgment of the circuit court reversing its decision, either in whole or in part.

Source: SL 1955, ch 41, ch 8, § 26; SDC Supp 1960, § 15.2023; SL 1966, ch 42; SL 1973, ch 85, § 40; SL 2003, ch 272, § 63.



§ 13-6-89.1 , 13-6-90. Repealed.

13-6-89.1, 13-6-90. Repealed by SL 1973, ch 85, § 43



§ 13-6-91 Repealed.

13-6-91. Repealed by SL 1995, ch 87, § 19



§ 13-6-92 Consolidated school districts entitled to additional funds.

13-6-92. Consolidated school districts entitled to additional funds. If two or more school districts consolidate after July 1, 2001 and on or before July 1, 2007, the new school district is entitled to an additional three hundred dollars per average daily membership as defined in § 13-13-10.1, up to a maximum of four hundred average daily membership from each school district or a prorated portion thereof from a partial school district as it existed prior to consolidation for the first year after consolidation. If two or more school districts consolidate after July 1, 2001 and on or before July 1, 2007, the new school district is entitled to an additional two hundred dollars per average daily membership as defined in § 13-13-10.1, up to a maximum of four hundred average daily membership from each school district or a prorated portion thereof from a partial school district as it existed prior to consolidation for the second year after consolidation. If two or more school districts consolidate after July 1, 2001 and on or before July 1, 2007, the new school district is entitled to an additional one hundred dollars per average daily membership as defined in § 13-13-10.1, up to a maximum of four hundred average daily membership from each school district or a prorated portion thereof from a partial school district as it existed prior to consolidation for the third year after consolidation.

If two or more school districts consolidate after July 1, 2007, and on or before July 1, 2010, for the first year after consolidation, each new school district is entitled to one thousand dollars for each sending district student included in the receiving district's fall enrollment for the first year after consolidation, up to a maximum of four hundred sending district students. If two or more school districts consolidate after July 1, 2007, and on or before July 1, 2010, for the second year after consolidation, each new school district is entitled to eight hundred dollars for each sending district student included in the receiving district's fall enrollment for the first year after consolidation, up to a maximum of four hundred sending district students. If two or more school districts consolidate after July 1, 2007, and on or before July 1, 2010, for the third year after consolidation, each new school district is entitled to four hundred dollars for each sending district student included in the receiving district's fall enrollment for the first year after consolidation, up to a maximum of four hundred sending district students.

For the purposes of the entitlement provided in this section, if a receiving district receives fewer than ten sending district students, the receiving district is entitled to payment for ten sending district students.

Source: SL 2001, ch 73, § 1; SL 2007, ch 93, § 3; SL 2008, ch 73, § 1, eff. Feb. 27, 2008; SL 2008, ch 77, § 10; SL 2010, ch 79, § 1.



§ 13-6-92.1 Additional funds for school districts consolidated after July 1, 2007 wherereorganization plan effective on or before July 1, 2008.

13-6-92.1. Additional funds for school districts consolidated after July 1, 2007 where reorganization plan effective on or before July 1, 2008. Notwithstanding the provisions of § 13-6-92, if two or more school districts consolidate after July 1, 2007, and the secretary of education has issued an order to give effect to the reorganization plan pursuant to § 13-6-48 no later than July 1, 2008, the new school district is entitled to an additional six hundred dollars per fall enrollment as defined in § 13-13-10.1, up to a maximum of four hundred fall enrollment from each school district or a prorated portion thereof from a partial school district as it existed prior to consolidation for the first year after consolidation. If two or more school districts consolidate after July 1, 2007, and the secretary of education has issued an order to give effect to the reorganization plan pursuant to § 13-6-48 no later than July 1, 2008, the new school district is entitled to an additional four hundred dollars per fall enrollment, up to a maximum of four hundred fall enrollment from each school district or a prorated portion thereof from a partial school district as it existed prior to consolidation for the second year after consolidation. If two or more school districts consolidate after July 1, 2007, and the secretary of education has issued an order to give effect to the reorganization plan pursuant to § 13-6-48 no later than July 1, 2008, the new school district is entitled to an additional two hundred dollars per fall enrollment, up to a maximum of four hundred fall enrollment from each school district or a prorated portion thereof from a partial school district as it existed prior to consolidation for the third year after consolidation.

Any school district that is eligible for and receives consolidation incentive payments pursuant to this section may not receive consolidation incentive payments pursuant to § 13-6-92.

Source: SL 2008, ch 77, § 12.



§ 13-6-92.2 Definition of terms in §§ 13-6-92 and 13-6-92.1.

13-6-92.2. Definition of terms in §§ 13-6-92 and 13-6-92.1. For the purposes of §§ 13-6-92 and 13-6-92.1, the following terms mean:

(1) "New school district," a school district which is formed as the result of a consolidation of two or more school districts;

(2) "Receiving district," a new school district in which a secondary attendance center was operated prior to consolidation and is operated after consolidation;

(3) "Sending district," a school district which is not a receiving school district whose land has become part of another school district; and

(4) "Sending district student," a student who was included in the current fall enrollment as defined in § 13-13-10.1 of a sending school district for the school year prior to the first year the new school district operates.
Source: SL 2008, ch 77, § 11.



§ 13-6-93 Counting of students.

13-6-93. Counting of students. For the purposes of §§ 13-6-92 to 13-6-96, inclusive, no student may be counted more than once.

Source: SL 2001, ch 73, § 2.



§ 13-6-94 Source of funds.

13-6-94. Source of funds. The entitlement provided by §§ 13-6-92 to 13-6-96, inclusive, shall be paid by the Department of Education out of any money appropriated for the purposes of §§ 13-6-92 to 13-6-96, inclusive.

Source: SL 2001, ch 73, § 3; SL 2003, ch 272, § 63.



§ 13-6-95 Section 13-16-26.2 not applicable.

13-6-95. Section 13-16-26.2 not applicable. The restriction on transfers imposed by § 13-16-26.2 does not apply to any money received by a school district under the provisions of §§ 13-6-92 to 13-6-96, inclusive.

Source: SL 2001, ch 73, § 4.



§ 13-6-96 Promulgation of rules.

13-6-96. Promulgation of rules. The Department of Education may promulgate rules pursuant to chapter 1-26 to implement the provisions of §§ 13-6-92 to 13-6-96, inclusive.

Source: SL 2001, ch 73, § 5; SL 2003, ch 272, § 63.



§ 13-6-97 Required reorganization of school district with low enrollment--Exceptions.

13-6-97. Required reorganization of school district with low enrollment--Exceptions. Any school district that has a fall enrollment, as defined in § 13-13-10.1, of less than one hundred and is not a sparse school district, as defined in § 13-13-78, shall reorganize with another school district or school districts to create a newly reorganized school district with a fall enrollment of one hundred or greater. After July 1, 2007, if the fall enrollment of any school district that is not sparse falls to one hundred or below, that school district shall prepare a plan for reorganization within two years. If any such district fails to prepare a plan for reorganization by the deadline, the Board of Education shall prepare a reorganization plan for the district. However, the provisions of this section do not apply to any school district that receives no foundation program state aid distributed pursuant to chapter 13-13, and that is located at least twenty-five miles from the nearest high school in an adjoining school district in the state. The provisions of this section also do not apply to any school district that is a part of a consortium of school districts exercising joint powers pursuant to chapter 1-24 or intergovernmental cooperation in education pursuant to chapter 13-15 for the purposes stated in § 13-8-1, provided that any such joint powers agreement or intergovernmental cooperation agreement is approved each year before the first day of July by the secretary of education. The Board of Education may promulgate rules pursuant to chapter 1-26 to establish the procedures and criteria for the secretary's approval of agreements pursuant to this section. The criteria shall take into account any significant cost savings that may be achieved through such an agreement and the educational needs of the students in the districts.

Source: SL 2007, ch 93, § 2; SL 2011, ch 85, § 1; SL 2013, ch 72, § 1.



§ 13-6-98 Repealed.

13-6-98. Repealed by SL 2009, ch 85, § 3, eff. July 1, 2010.



§ 13-6-99 School district created by reorganization to consist of adjoining territory--Exemption.

13-6-99. School district created by reorganization to consist of adjoining territory--Exemption. Any proposed school district created as a result of reorganization shall consist of adjoining territory. However, any plan for reorganization approved by the secretary of education prior to July 1, 2009, is exempt from this requirement. The secretary of education may waive this requirement for any proposed school district if the secretary deems it appropriate after considering the following factors:

(1) The academic program opportunities that would be available to students in the proposed school district in comparison to the academic program opportunities that would be available to those students under other proposals;

(2) The buildings and equipment that exist in the proposed school district;

(3) The economic viability of the proposed school district;

(4) The natural community areas that exist within the confines of the proposed school district;

(5) Transportation issues relative to the proposed school district;

(6) The variety of activities that would be available to students in the proposed school district;

(7) Student enrollment projections for the proposed school district; and

(8) Property valuations and other taxation issues relative to the proposed school district.
Source: SL 2009, ch 72, § 1.






Chapter 07 - School District Elections

§ 13-7-1 , 13-7-2. Repealed.

13-7-1, 13-7-2. Repealed by SL 1973, ch 69, § 4



§ 13-7-3 Public offices incompatible with board membership.

13-7-3. Public offices incompatible with board membership. No elective county, municipal, or state officer or the holder of any other office, the duties of which are incompatible or inconsistent with the duties of a school board member, shall be eligible for such membership.

Source: SL 1955, ch 41, ch 9, § 9; SDC Supp 1960, § 15.2309; SL 1975, ch 128, § 30.



§ 13-7-4 Registration of voters--Notice of registration.

13-7-4. Registration of voters--Notice of registration. Registration to vote and notice of registration in school district elections shall be as provided in chapter 12-4.

Source: SL 1955, ch 41, ch 9, § 15; SL 1957, ch 65; SDC Supp 1960, § 15.2315; SL 1961, ch 92, § 24; SL 1975, ch 119, § 18; SL 1975, ch 128, § 31.



§ 13-7-4.1 Repealed.

13-7-4.1. Repealed by SL 1995, ch 87, § 20



§ 13-7-4.2 Registration and residence required to vote in school election--Residencedefined--Challenge--Contest of election.

13-7-4.2. Registration and residence required to vote in school election--Residence defined--Challenge--Contest of election. No person may vote at any school election unless the person is registered to vote pursuant to chapter 12-4 and resides in the school district at the time of the election. For the purposes of this section, a person resides in the school district if the person actually lives in the school district for at least thirty days each year, is a full-time postsecondary education student who resided in the school district immediately prior to leaving for the postsecondary education, or is on active duty as a member of the armed forces whose home of record is within the school district. A voter's qualification as a resident may be challenged in the manner provided in § 12-18-10. No election may be contested on the grounds that any nonresident was allowed to vote if the nonresident was not challenged in the manner provided in § 12-18-10.

Source: SL 1998, ch 45, § 2; SL 2001, ch 43, § 2; SL 2002, ch 46, § 2.



§ 13-7-5 Publication of notice of vacancies on school board--Newly created schooldistricts.

13-7-5. Publication of notice of vacancies on school board--Newly created school districts. Between the fifteenth day and the thirtieth day of the month three months preceding the election, except in the case of the joint election as provided in § 13-7-10.1, the business manager of each school district shall publish once each week for two consecutive weeks in the official newspaper, a notice setting forth the vacancies which will occur by termination of the terms of the elective or appointive school board members. However, if the vacancies set forth in the notice exist within a new school board of a newly created school district entity pursuant to § 13-6-62, the county auditor of the county having jurisdiction over the election shall publish the notice once each week for two consecutive weeks at least one month preceding the election. The notice shall also state the time and place where nominating petitions for school board membership may be filed for the vacancies.

Source: SDC 1939, § 15.2509; SL 1949, ch 70; SL 1951, ch 63, § 1; SL 1955, ch 41, ch 9, § 11; SL 1955, ch 44; SL 1957, ch 64, § 3; SDC Supp 1960, § 15.2311; SL 1968, ch 47, § 2; SL 1975, ch 128, § 32; SL 1976, ch 117, § 1; SL 1979, ch 113, § 1; SL 1985, ch 119, § 1; SL 1995, ch 90, § 3; SL 2004, ch 75, § 6; SL 2007, ch 89, § 1, eff. Feb. 15, 2007.



§ 13-7-6 Filing of candidate's nominating petition--Formal declaration of candidacy--Contents, circulation, and verification of nominating petition.

13-7-6. Filing of candidate's nominating petition--Formal declaration of candidacy--Contents, circulation, and verification of nominating petition. No candidate for elective school board membership may be nominated unless such person is a resident voter of the school district and unless a nominating petition has been filed on such person's behalf with the business manager of the school district. The nominating petition shall be filed no later than five p.m. on the Friday thirty-nine days before the date of the election. The petition is considered filed if it is mailed by registered mail by five p.m. on the Friday thirty-nine days before the election. A formal declaration of a candidate shall be signed by the candidate before the circulation of the petition. The petition shall be signed by not less than twenty voters of the school district or if the school district is divided into school board representation areas, the petition shall be signed by not less than twenty voters who reside within the school board representation area. No petition may be circulated until ten weeks prior to the election. There shall be added by either the signer or the circulator the signer's place of residence and date of signing. The petition shall be verified under oath by the person circulating it. The filing of the nominating petition shall constitute nomination and will entitle the candidate to have the candidate's name placed on the ballot for the term the candidate specifies on the petition only upon verification signed by the business manager that the nominating petition contains the minimum number of signatures and that the candidate is a resident voter.

Source: SDC 1939, § 15.2510; SL 1947, ch 67; SL 1955, ch 41, ch 9, § 10; SL 1957, ch 64, § 2; SL 1959, ch 64; SDC Supp 1960, § 15.2310; SL 1968, ch 47, § 1; SL 1975, ch 128, § 33; SL 1979, ch 113, § 2; SL 1981, ch 129, § 1; SL 1985, ch 119, § 2; SL 1995, ch 90, § 2; SL 1996, ch 103, § 1; SL 2004, ch 75, § 7; SL 2007, ch 89, § 2, eff. Feb. 15, 2007; SL 2009, ch 69, § 11; SL 2010, ch 74, § 24.



§ 13-7-6.1 Option to adopt campaign finance law.

13-7-6.1. Option to adopt campaign finance law. The school district governing body may, by ordinance or resolution, adopt the provisions of chapter 12-27.

Source: SL 1988, ch 60, § 2; SL 2008, ch 67, § 22.



§ 13-7-6.2 Candidate's nominating petition in newly created school district.

13-7-6.2. Candidate's nominating petition in newly created school district. If the nominating petition is from a candidate for a vacancy on a new school board within a newly created school district entity pursuant to § 13-6-62, the nominating petition shall be circulated no more than sixty days prior to the date of the election and filed no later than thirty days prior to the date of the election.

Source: SL 2010, ch 74, § 25.



§ 13-7-7 Withdrawal by candidate for board membership.

13-7-7. Withdrawal by candidate for board membership. Any person who has filed a nominating petition pursuant to § 13-7-6 may withdraw from nomination by request in writing signed by the person and properly acknowledged and filed with the election official of the school district by five p.m. on the deadline day for filing nominating petitions. No name withdrawn may be printed on the ballots to be used.

Source: SDC 1939, § 15.2510; SL 1947, ch 67; SL 1955, ch 41, ch 9, § 10; SL 1957, ch 64, § 2; SL 1959, ch 64; SDC Supp 1960, § 15.2310; SL 1968, ch 47, § 1; SL 1975, ch 128, § 34; SL 1979, ch 113, § 3; SL 1981, ch 129, § 2; SL 1985, ch 119, § 3; SL 1995, ch 90, § 4; SL 1996, ch 60, § 5.



§ 13-7-8 Publication of notice of election--Contents--Facsimile of ballot.

13-7-8. Publication of notice of election--Contents--Facsimile of ballot. The business manager of the school district shall publish in the official newspaper notices of an election once each week for two consecutive weeks with the first publication not less than ten days before the election. The notice shall state the date of the coming school election, the vacancies to be filled with terms of each, the candidates who have filed for these vacancies, questions, if any, to be submitted at the election, and the location of polling places. A facsimile of the official ballot shall be published in the calendar week prior to each election.

Source: SDC 1939, § 15.2511; SL 1955, ch 41, ch 9, § 13; SL 1957, ch 64, § 5; SDC Supp 1960, § 15.2313; SL 1975, ch 128, § 35; SL 1979, ch 113, § 4; SL 1985, ch 119, § 4; SL 2003, ch 43, § 3.



§ 13-7-8.1 Notice of special election.

13-7-8.1. Notice of special election. When a special election is held to decide an issue, the business manager of the school district shall publish notices as provided in § 13-7-8.

Source: SL 1985, ch 119, § 8.



§ 13-7-9 Election not held if no contest or question--Certificates of election.

13-7-9. Election not held if no contest or question--Certificates of election. In school districts if only one nominating petition is filed for each board vacancy to be filled and if there are no other questions to be submitted to the voters, there shall be no election and the notices and publication provided in § 13-7-8 will not be necessary, but the business manager shall issue certificates of election to the nominees in the same manner as to successful candidates after election.

Source: SDC 1939, § 15.2509; SL 1951, ch 63, § 1; SL 1955, ch 41, ch 9, § 13; SL 1955, ch 44; SL 1957, ch 64, § 5; SDC Supp 1960, § 15.2313; SL 1975, ch 128, § 36; SL 1979, ch 113, § 5.



§ 13-7-9.1 Death or withdrawal of candidate resulting in no contest.

13-7-9.1. Death or withdrawal of candidate resulting in no contest. If death or withdrawal of a candidate or candidates at any time prior to forty-eight hours preceding the opening of the polls in any school district election occasions that there is no contest on the ballot, that ballot need not be voted and if it constitutes the only ballot to be voted upon, then the election may be canceled by the officer responsible for its conduct and the unopposed candidate issued certificate of election as though duly elected.

Source: SL 1971, ch 95.



§ 13-7-9.5 , 13-7-9.6. Repealed.

13-7-9.5, 13-7-9.6. Repealed by SL 1999, ch 78, §§ 1, 2



§ 13-7-10 Date and hours of annual school elections--Procedure for absentee voting, voterregistration, and counting ballots.

13-7-10. Date and hours of annual school elections--Procedure for absentee voting, voter registration, and counting ballots. The annual election for school districts shall be held between the second Tuesday in April and the third Tuesday in June between the hours of seven a.m. and seven p.m. of the day of the election. The school board shall select the date of the election by resolution no later than the first regular meeting after January first of each year. Voter registration, absentee voting, and procedures used in counting ballots shall be in accordance with Title 12 except as specifically provided in chapter 13-7.

Source: SDC 1939, §§ 15.2309, 15.2509; SL 1945, ch 55, § 1; SL 1951, ch 63, § 1; SL 1955, ch 41, ch 9, § 12; SL 1955, ch 44; SL 1957, ch 64, § 4; SL 1959, ch 65, § 1; SDC Supp 1960, § 15.2312; SL 1975, ch 128, § 37; SL 1985, ch 119, § 5; SL 1995, ch 90, § 1; SL 1997, ch 85, § 1; SL 1999, ch 39, § 2; SL 2002, ch 45, § 4.



§ 13-7-10.1 Joint school district and municipal elections authorized--Date--Sharing costsand responsibilities.

13-7-10.1. Joint school district and municipal elections authorized--Date--Sharing costs and responsibilities. The members of the governing body of a school district may choose to hold a general school district election in conjunction with a regular municipal election. The combined election is subject to approval by the governing body of the municipality. The combined election shall be held on the regular date set for either the school district election or the general municipal election. Expenses of a combined election shall be shared in a manner agreed upon by the governing bodies of the municipality and the school district. All other governmental responsibilities associated with holding elections under the provisions of chapters 9-13 and 13-7 shall be shared as agreed upon by the governing bodies.

Source: SL 1981, ch 66, § 2; SL 1985, ch 119, § 6.



§ 13-7-10.2 Notices and nomination procedure for certain joint elections.

13-7-10.2. Notices and nomination procedure for certain joint elections. If the joint election provided for in § 13-7-10.1 is held on the second Tuesday in April, no candidate for elective school board membership may be nominated unless the candidate is a resident voter of the school district and unless a nominating petition has been filed on the candidate's behalf with the business manager of the school district no later than the last Friday in February at five p.m. prior to the date of the election. If the petition is mailed by registered mail by the last Friday in February at five p.m. before the election, it shall be considered filed. A formal declaration of a candidate shall be signed by the candidate before the circulation of the petition. The petition shall be signed by not less than twenty voters of the school district. No petition may be circulated until the last Friday in January before the election. There shall be added by either the signer or the circulator the signer's place of residence and date of signing. The petition shall be verified under oath by the person circulating the petition. The filing of the nominating petition shall constitute nomination and will entitle the candidate to have the candidate's name placed on the ballot for the term the candidate specifies on the petition only upon verification signed by the business manager that the nominating petition contains the minimum number of signatures and that the candidate is a resident voter.

Publication of the notice of the election provided for in § 13-7-10.1 shall be in accordance with § 13-7-8.

Source: SL 1985, ch 119, § 9; SL 1986, ch 67, § 6; SL 2004, ch 75, § 8.



§ 13-7-10.3 Joint school board and primary elections.

13-7-10.3. Joint school board and primary elections. Any other provision of this chapter notwithstanding, the school board may choose to hold the school board election in conjunction with the regular June primary election. The combined election is subject to approval by the county commissions of the counties in which the school district is located. Expenses of a combined election shall be shared in a manner agreed upon by the school board and the county commissions involved. All other governmental responsibilities associated with holding elections under the provisions of chapter 13-7 and Title 12 shall be shared as agreed upon by the governing bodies. The school election official shall certify to the appropriate county auditor the candidate names and ballot language to be voted on by the first Thursday after the last Tuesday in March.

Source: SL 1996, ch 60, § 4; SL 2004, ch 75, § 9; SL 2007, ch 81, § 13.



§ 13-7-10.4 Notices and nomination procedure for joint board and primary elections.

13-7-10.4. Notices and nomination procedure for joint board and primary elections. For any school board election held on the first Tuesday after the first Monday in June, the deadlines in this section apply. The school's election official shall publish the notice provided in § 13-7-5 between February fifteenth and March first. No nominating petition may be circulated for signatures until March first. Nominating petitions shall be filed under the provisions of § 13-7-6 by the last Tuesday in March.

Source: SL 2004, ch 75, § 11; SL 2005, ch 87, § 5; SL 2007, ch 81, § 14.



§ 13-7-11 Voting precincts and polling places.

13-7-11. Voting precincts and polling places. The number and place of voting precincts shall be determined by the school board.

Source: SDC 1939, § 15.2513; SL 1955, ch 41, ch 9, § 15; SL 1957, ch 65; SDC Supp 1960, § 15.2315; SL 1975, ch 128, § 38.



§ 13-7-12 Precinct superintendents and precinct deputies of school elections--Compensation.

13-7-12. Precinct superintendents and precinct deputies of school elections--Compensation. Each voting precinct shall be presided over by an election board consisting of a minimum of two precinct deputies and one precinct superintendent appointed by the school board. Members of school boards may serve on election boards.

Each precinct superintendent and precinct deputy other than members of school boards shall receive compensation as shall be fixed by the school board and paid from the district treasury.

Source: SDC 1939, §§ 15.2309, 15.2513; SL 1945, ch 55, § 1; SL 1955, ch 41, ch 9, § 15; SL 1957, ch 65; SDC Supp 1960, § 15.2315; SL 1975, ch 128, § 39; SL 1999, ch 69, § 54.



§ 13-7-13 Ballots and election supplies--Form and content of ballots--Absentee ballots.

13-7-13. Ballots and election supplies--Form and content of ballots--Absentee ballots. The business manager of the school district shall provide proper ballots, pollbooks, voting booths, and necessary supplies as required by law to the proper election officials on election day. The ballots shall be similar in form to those authorized by law for municipal elections. The quantity of ballots provided shall be at least ten percent more than the number of voters at the last comparable election. No party affiliation may appear on the ballot and the names of the candidates for the respective vacancies shall be printed on the ballot. Each candidate's position on the ballot shall be chosen by lot by the business manager and each candidate may be present or represented when the position on the ballot is being determined. The ballots for school elections shall be available for absentee voting no later than fifteen days prior to election day.

Source: SDC 1939, § 15.2512; SL 1955, ch 41, ch 9, § 14; SL 1957, ch 64, § 6; SDC Supp 1960, § 15.2314; SL 1975, ch 128, § 40; SL 1979, ch 113, § 6; SL 1995, ch 91; SL 2004, ch 75, § 10; SL 2008, ch 34, § 19.



§ 13-7-14 Absentee voting in school elections.

13-7-14. Absentee voting in school elections. Absentee voting shall be permitted in school district elections, including school district bond elections and shall be conducted pursuant to chapter 12-19. The school board, with the approval of the county auditor and board of county commissioners, may permit absentee ballots to be voted at the county auditor's office in the county of jurisdiction.

Source: SL 1955, ch 41, ch 9, § 15; SL 1957, ch 65; SDC Supp 1960, § 15.2315; SL 1975, ch 128, § 41; SL 1995, ch 92, § 1; SL 2012, ch 85, § 2.



§ 13-7-15 , 13-7-16. Repealed.

13-7-15, 13-7-16. Repealed by SL 1973, ch 86, § 20



§ 13-7-17 Certification of school district election returns--Preservation of ballots andballot boxes.

13-7-17. Certification of school district election returns--Preservation of ballots and ballot boxes. The returns from a school district election shall be certified by the election board in each polling place, and the ballots, properly sealed in ballot boxes, together with the pollbooks, shall be placed in the custody of the school district's business manager, who shall keep such boxes inviolate for at least sixty days after the canvass of the returns.

Source: SDC 1939, § 15.2514; SL 1955, ch 41, ch 9, § 16; SL 1957, ch 64, § 7; SDC Supp 1960, § 15.2316; SL 1975, ch 128, § 42.



§ 13-7-18 Canvass of election results--Certificates of election--Certification of results.

13-7-18. Canvass of election results--Certificates of election--Certification of results. The pollbooks shall be opened and the election results shall be canvassed by the school board at the next meeting and certificates of election shall be issued by the business manager of the district to each successful candidate and election results shall be certified to the county auditor of each county in which the school district is located.

Source: SDC 1939, § 15.2514; SL 1955, ch 41, ch 9, § 16; SL 1957, ch 64, § 7; SDC Supp 1960, § 15.2316; SL 1975, ch 128, § 43; SL 2003, ch 84, § 4.



§ 13-7-19 Repealed.

13-7-19. Repealed by SL 1981, ch 130, § 1



§ 13-7-19.1 Tie vote--Recount procedure--Resolution by lot.

13-7-19.1. Tie vote--Recount procedure--Resolution by lot. If a tie vote exists after the canvass of the original official returns, the school board making the canvass shall certify the vote to the business manager. The business manager shall then notify the candidates that if no request for recount is made in writing to the business manager within five days, the winner shall be determined by drawing of lots. If no recount request is made or a tie vote between candidates is found to exist on the basis of such recount, the business manager shall fix a time and place for the drawing of lots, giving reasonable notice of the time and place to each of the candidates involved in the tie vote. Drawing of lots shall be in the manner directed by the business manager and the certificate of election shall be issued to the candidate winning in the drawing of lots.

Source: SL 1981, ch 130, § 2; SL 1995, ch 44, § 4.



§ 13-7-19.2 Close margin in school board election--Request for recount--Recount boardestablished.

13-7-19.2. Close margin in school board election--Request for recount--Recount board established. If any candidate for the school board is defeated by a margin not exceeding two percent of the total votes cast for all candidates for the office, the candidate may, within five days after completion of the official canvass, file with the business manager of the school district a written request for a recount. Upon receipt of a recount request, the business manager shall set the time and place for a recount. A recount board shall be established consisting of one person chosen by each candidate declared elected and by each candidate who is eligible to request a recount. If this board consists of an even number of persons, one additional recount board member shall be appointed by the business manager who shall be mutually agreeable to each candidate involved in the recount. The person having custody of the ballot boxes containing the ballots to be recounted shall produce the ballot boxes before the recount board. All questions arising on the recount shall be determined by majority vote of the recount board. The recount shall proceed as expeditiously as reasonably possible until completed.

Source: SL 1982, ch 134, § 1; SL 1995, ch 44, § 5; SL 1999, ch 78, § 3.



§ 13-7-19.3 Close margin in school election--Petition for recount--Appointment of recountboard--Production of ballot boxes--Disputes.

13-7-19.3. Close margin in school election--Petition for recount--Appointment of recount board--Production of ballot boxes--Disputes. A recount shall be conducted if, within five days after completion of the official canvass of a school district regular or special election at which a question is approved or disapproved by a margin not exceeding two percent of the total votes cast in the election, any three registered voters of the school district file a petition duly verified by such voters, setting forth that they believe a recount will change the outcome. A recount board shall be appointed by the business manager who shall appoint one person on each side of the question and one person who shall be mutually agreed upon by the other two appointed. The person having custody of the ballot boxes containing the ballots to be recounted shall produce the ballot boxes before the recount board. Any question arising on the recount shall be determined by majority vote of the recount board. The recount shall proceed as expeditiously as reasonably possible until completed.

Source: SL 1982, ch 134, § 2; SL 2002, ch 77, § 6.



§ 13-7-19.4 Compensation of recount board.

13-7-19.4. Compensation of recount board. In school district election recounts there shall be paid out of the general fund of the school district to the members of the recount board compensation set by the school board, to be not less than the minimum wage established by § 60-11-3.

Source: SL 1982, ch 134, § 3.



§ 13-7-20 Repealed.

13-7-20. Repealed by SL 1973, ch 67, § 4



§ 13-7-21 to 13-7-26. Repealed.

13-7-21 to 13-7-26. Repealed by SL 1973, ch 86, § 20



§ 13-7-27 Definitions.

13-7-27. Definitions. The terms "election," "candidate," "election officials," "elector," "voter," and "registration officials" when used in a school district election or petition are defined in § 12-1-3.

Source: SL 1985, ch 119, § 10.



§ 13-7-28 , 13-7-29. Repealed.

13-7-28, 13-7-29. Repealed by SL 2010, ch 80, § 3, eff. Jan. 1, 2012.






Chapter 08 - School Boards And School District Officers

§ 13-8-1 School board defined.

13-8-1. School board defined. The school board is an elected body created according to the laws of the state to serve as the governing board of a school district for the purpose of organizing, maintaining, and locating schools and for providing educational opportunities and services for all citizens residing within the school district.

Source: SL 1955, ch 41, ch 9, § 1; SL 1957, ch 63; SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 78; SL 1973, ch 86, § 1.



§ 13-8-2 Composition and terms of office of school board members.

13-8-2. Composition and terms of office of school board members. There shall be a school board consisting of five, seven, or nine members whose terms shall be from one to three years initially, and three years thereafter; provided that each school board member shall be entitled to complete the term of office to which he was elected.

Source: SDC 1939, § 15.2507; SL 1955, ch 41, ch 9, § 2; SL 1957, ch 64, § 1; SDC Supp 1960, § 15.2302; SL 1965, ch 49, § 1; SL 1968, ch 45, § 1; SL 1972, ch 93, § 1; SL 1973, ch 86, § 2; SL 1973, ch 87, § 1.



§ 13-8-3 Petition or school board resolution for election to increase size of district board,establish, or discontinue school board representation areas.

13-8-3. Petition or school board resolution for election to increase size of district board, establish, or discontinue school board representation areas. The voters of any school district may increase the number of board members to seven or to nine, or establish or discontinue school board representation areas, by a majority vote of all voters voting at an election called and held as hereinafter provided. If a petition signed by ten percent of the registered voters of any school district, based upon the total number of registered voters at the last preceding general election, is presented to the board requesting that an election be called for the purpose of voting upon the question of the change of number of board members, or the establishment or discontinuation of school board representation areas, the board shall call an election. The school board may, by resolution, call for an election for the purpose of voting upon the question of the change of number of board members, or the establishment or discontinuation of school board representation areas. The question shall be submitted to the voters at an election to be held not less than forty-five nor more than sixty days from the date of the filing of such petition with the business manager. If such a petition is filed less than one hundred twenty days prior to the next annual election, the question shall be submitted at the annual election. Such election shall be held upon the same notice and conducted in the same manner as provided by chapter 13-7. Any increase or decrease in the number of board members shall be implemented at the next succeeding annual election.

Source: SDC Supp 1960, § 15.2302 as added by SL 1965, ch 49, § 1; SL 1968, ch 45, § 1; SL 1975, ch 128, § 44; SL 1983, ch 120, § 1; SL 1987, ch 67, § 10; SL 1993, ch 125; SL 2002, ch 82, § 1; SL 2009, ch 73, § 1.



§ 13-8-4 Elections and terms of office after increase in size of school board--Reductionin size of board.

13-8-4. Elections and terms of office after increase in size of school board--Reduction in size of board. If at an election held pursuant to § 13-8-3 an increase in the number of board members is authorized, the school board is empowered to designate the number of vacancies and the number of years, not to exceed three years, in each vacancy so that all succeeding annual elections will have, insofar as practicable, the same number of vacancies to be filled.

The procedure for decreasing the number of board members shall be the same as for increasing the number of board members, and the board is similarly empowered to designate the vacancies and terms not to exceed three years; provided, that each school board member shall be entitled to complete the term of office to which he was elected.

Source: SDC Supp 1960, § 15.2302 as added by SL 1965, ch 49, § 1; SL 1968, ch 45, § 1; SL 1972, ch 93, § 2; SL 1975, ch 128, § 45.



§ 13-8-5 Waiting period after election on size of school board.

13-8-5. Waiting period after election on size of school board. The question of any change in number of board members, having once been voted upon whether approved by the voters or not, shall not be again submitted within two years thereafter.

Source: SDC Supp 1960, § 15.2302 as added by SL 1965, ch 49, § 1; SL 1968, ch 45, § 1.



§ 13-8-6 Repealed.

13-8-6. Repealed by SL 1995, ch 87, § 21



§ 13-8-7 Repealed.

13-8-7. Repealed by SL 2006, ch 76, § 1.



§ 13-8-7.1 School board member representation areas--Establishment--Election of boardmembers.

13-8-7.1. School board member representation areas--Establishment--Election of board members. Any school board may establish school board member representation areas. The electors of any school district may also establish school board representation areas by a majority vote of all electors voting at an election called and held as set forth in §§ 13-8-3 to 13-8-5, inclusive. The representation areas, if established, shall become effective January first of the following year. Each representation area shall include a population with a variance of not more than five percent and shall be reapportioned at least once every ten years. If board member representation areas are established, the school board member candidate shall be a resident voter and reside within the representation area to qualify. Before the school board member representation areas are established, the entity responsible for establishing the school board member representation areas shall state whether the board members will be elected at large or elected by the voters who reside within the representation area or elected by any combination thereof.

All current board members shall serve the balance of their terms. At the time of an election or vacancy, board members shall be elected or appointed in order that each representation area shall have a resident board member.

Source: SL 1988, ch 137; SL 2006, ch 76, § 2; SL 2007, ch 91, § 1.



§ 13-8-8 , 13-8-8.1. Repealed.

13-8-8, 13-8-8.1. Repealed by SL 1973, ch 86, § 20



§ 13-8-8.2 Repealed.

13-8-8.2. Repealed by SL 1982, ch 153, § 1



§ 13-8-8.3 Repealed.

13-8-8.3. Repealed by SL 1973, ch 86, § 20



§ 13-8-9 Repealed.

13-8-9. Repealed by omission from SL 1968, ch 46



§ 13-8-10 Meetings of board--Election of officers--Designation of depository andnewspaper--Quorum.

13-8-10. Meetings of board--Election of officers--Designation of depository and newspaper--Quorum. The annual meeting shall be held on the second Monday of July unless otherwise designated by the board at the prior regular meeting. Regular meetings shall be on the second Monday of each month unless otherwise designated by the board at the annual meeting. At the annual meeting the school board shall organize by the election of a president and a vice president from its membership, and such officers shall serve until the next annual meeting. The board shall designate the depository or depositories as provided in § 13-16-15, and the custodians of all accounts; and designate the legal newspaper to be used for publishing all official notices and proceedings. A majority of the members of the school board constitutes a quorum for the purpose of conducting business. Any board action may be taken if it is approved by the majority of the members voting.

Special meetings may be held upon call of the president or in the president's absence by the vice-president, or a majority of the board members. Notice of such meeting shall be given by the business manager to the board members either orally or in writing in sufficient time to permit their presence.

Source: SDC 1939, § 15.2516; SL 1951, ch 63, § 3; SL 1955, ch 41, ch 9, § 4; SDC Supp 1960, § 15.2304; SL 1964, ch 43; SL 1973, ch 86, § 5; SL 1975, ch 128, § 48; SL 2007, ch 92, § 1.



§ 13-8-10.1 Associations of school boards--Majority vote for membership--Annual dues.

13-8-10.1. Associations of school boards--Majority vote for membership--Annual dues. The school board of any school district of this state or any board of education governing elementary or secondary education by a majority vote may become a member of an association with other school boards of South Dakota upon payment of the annual dues to the association by the district. All school board members of that district or other body become members of such association for the period covered by the payment of the dues.

Source: SL 1949, ch 68, § 2; SL 1955, ch 41, ch 7, § 9; SDC Supp 1960, § 15.1909; SDCL, § 13-9-2; SL 1969, ch 42, § 1; SL 1976, ch 110, § 1.



§ 13-8-10.2 Attendance at association meetings--Appointment of members and officialdelegates--Expenses.

13-8-10.2. Attendance at association meetings--Appointment of members and official delegates--Expenses. Every school board member in the state shall be entitled to attend the meetings of such association, and every school board, which is a member of such association, may appoint any of its members to attend the annual, district, or regional meeting thereof with one to act as an official delegate and shall pay the actual and necessary expenses incurred by those attending such meeting as provided in § 13-8-38.

Source: SL 1949, ch 68, § 6; SL 1955, ch 41, ch 7, § 13; SDC Supp 1960, § 15.1913; SDCL, §§ 13-9-4, 13-9-5; SL 1969, ch 42, § 2; SL 1969, ch 47; SL 1975, ch 128, § 68; SL 1976, ch 110, § 2.



§ 13-8-11 Repealed.

13-8-11. Repealed by SL 1995, ch 87, § 22



§ 13-8-12 , 13-8-13. Repealed.

13-8-12, 13-8-13. Repealed by SL 1973, ch 86, § 20



§ 13-8-14 Assumption of office by newly elected or appointed members--Oath and bond.

13-8-14. Assumption of office by newly elected or appointed members--Oath and bond. The newly elected members of the school board shall qualify and assume membership at the annual meeting of the school board in July, and appointed members at the next meeting following such appointment, by taking and subscribing to an oath or affirmation to support the laws and Constitution of the United States and the State of South Dakota and to faithfully perform the duties of school board membership and by filing a bond if required by law and having it approved.

Source: SL 1955, ch 41, ch 9, § 18; SDC Supp 1960, § 15.2318; SL 1975, ch 128, § 50; SL 1977, ch 116, § 1.



§ 13-8-15 Filing and administration of oaths.

13-8-15. Filing and administration of oaths. In all school districts oaths of office shall be filed with the business manager except the oath of office of the business manager which shall be filed with the county auditor. Business managers and presidents of school boards are empowered to administer oaths in all matters in which their respective districts may be a party.

Source: SDC 1939, §§ 15.2008, 15.2317; SL 1953, ch 55, § 1; SL 1955, ch 41, ch 9, § 18; SDC Supp 1960, § 15.2318; SL 1973, ch 86, § 7; SL 1975, ch 128, § 51.



§ 13-8-16 Failure of member to qualify.

13-8-16. Failure of member to qualify. Failure of any school board member-elect or appointee to qualify as specified in §§ 13-8-14 and 13-8-15 shall constitute a vacancy which may be filled by appointment.

Source: SDC 1939, §§ 15.2013, 15.2014; SL 1955, ch 41, ch 9, § 18; SDC Supp 1960, § 15.2318; SL 1975, ch 128, § 52.



§ 13-8-17 Repealed.

13-8-17. Repealed by SL 1995, ch 87, § 23



§ 13-8-18 Amount of business manager's bond.

13-8-18. Amount of business manager's bond. The penal sum of the bonds required for school business managers shall be fixed and approved by the school board.

Source: SDC 1939, §§ 15.2009, 15.2010; SL 1955, ch 41, ch 9, § 20; SL 1957, ch 66, § 2; SDC Supp 1960, § 15.2320; SL 1973, ch 86, § 9; SL 1989, ch 137.



§ 13-8-19 Approval and filing of bonds.

13-8-19. Approval and filing of bonds. The bonds of the business manager shall be approved by the school board.

The bonds shall be filed with the county auditor.

Source: SDC 1939, § 15.2009; SL 1955, ch 41, ch 9, § 21; SL 1957, ch 66, § 3; SDC Supp 1960, § 15.2321; SL 1973, ch 86, § 10.



§ 13-8-20 New or additional bond required.

13-8-20. New or additional bond required. New or additional bonds for school board members or employees may be required by the school board in a sum to be fixed by the board in the event of the sale of bonds or whenever deemed necessary. The county auditor may require new or additional bonds in districts where deemed necessary by him.

Source: SDC 1939, § 15.2009; SL 1955, ch 41, ch 9, § 22; SL 1957, ch 66, § 4; SDC Supp 1960, § 15.2322; SL 1971, ch 104, § 1; SL 1975, ch 128, § 53.



§ 13-8-21 Action on bond after default--Taxpayer's action.

13-8-21. Action on bond after default--Taxpayer's action. In case of the breach of any condition of any official bond in any school district, the county auditor or any member of a school board where the default occurs shall cause an action to be commenced and prosecuted thereon in the name of the school district and all money so collected shall be paid into the county treasury, to be applied to the use of the schools of such district. If the auditor either fails or refuses to bring such action upon the breach of a bond, any taxpayer of the district may cause such action to be commenced and the necessary expenses of such action shall be paid, unless otherwise ordered by the court, out of the county treasury from funds apportioned to such district.

Source: SDC 1939, § 15.2012; SL 1955, ch 41, ch 9, § 23; SL 1957, ch 66, § 5; SDC Supp 1960, § 15.2323; SL 1971, ch 104, § 2; SL 1975, ch 128, § 54.



§ 13-8-22 Incumbent continued in office when successor not elected or qualified.

13-8-22. Incumbent continued in office when successor not elected or qualified. If for any reason a school district fails to elect any person to succeed a school board member whose term shall have expired or an elected board member fails to qualify, the term shall be deemed vacant, and the incumbent shall continue to act in an official capacity until the vacancy is filled.

Source: SL 1955, ch 41, ch 9, § 26; SDC Supp 1960, § 15.2326; SL 1975, ch 128, § 55.



§ 13-8-23 Events creating vacancy on school board.

13-8-23. Events creating vacancy on school board. A vacancy on the school board occurs if any of the following events happen before the expiration of the term of a school board member. If the member:

(1) Dies;

(2) Is removed from the board;

(3) Fails to qualify as a board member as provided by law;

(4) Ceases to be a resident of the school district or representation area where elected;

(5) Is convicted of any infamous crime or of any offense involving a violation of the member's official oath;

(6) Has a judgment obtained against the member for breach of the member's official bond;

(7) Is incapacitated and is unable to attend to the duties of the position;

(8) Assumes the duties of an office incompatible with the duties of a school board member;

(9) Resigns.
Source: SDC 1939, § 15.2316; SL 1955, ch 41, ch 9, § 24; SDC Supp 1960, § 15.2324; SL 1975, ch 128, § 56; SL 2006, ch 76, § 3.



§ 13-8-24 Resignation not effective until successor appointed and qualified.

13-8-24. Resignation not effective until successor appointed and qualified. A resignation of a school board member shall necessitate a successor to be appointed to fill the vacancy, but such resignation shall not be effective until the successor is appointed and qualified as prescribed by law, and until such time the resigning member shall continue to serve in an official capacity as a school board member.

Source: SL 1887, ch 47, § 110; CL 1887, § 1796; SL 1955, ch 41, ch 9, § 27; SDC Supp 1960, § 15.2327; SL 1975, ch 128, § 57.



§ 13-8-25 Appointments to fill vacancies on school board--Qualification and term ofappointee.

13-8-25. Appointments to fill vacancies on school board--Qualification and term of appointee. Any vacancy occurring on a school board shall be filled by appointment by the remaining school board members.

The appointee shall qualify as if elected at or before the next school board meeting, and serve until the next succeeding election at which time a successor shall be elected to serve the unexpired term.

Source: SDC 1939, §§ 15.2315, 15.2515; SL 1951, ch 63, § 2; SL 1955, ch 41, ch 9, § 25; SDC Supp 1960, § 15.2325; SL 1971, ch 104, § 3; SL 1977, ch 116, § 2.



§ 13-8-26 Duties of president of school board.

13-8-26. Duties of president of school board. It shall be the duty of the president of the school board to appoint all committees, and preside at the meetings of the board. The president, or in his absence the vice president, shall countersign all checks or warrants drawn by the business manager which have been authorized for payment by the school board.

Source: SDC 1939, § 15.2518; SL 1955, ch 41, ch 9, § 32; SDC Supp 1960, § 15.2332; SL 1975, ch 128, § 58.



§ 13-8-27 , 13-8-28. Repealed.

13-8-27, 13-8-28. Repealed by SL 1995, ch 87, §§ 24, 25



§ 13-8-29 to 13-8-32. Repealed.

13-8-29 to 13-8-32. Repealed by SL 1973, ch 86, § 20



§ 13-8-33 Repealed.

13-8-33. Repealed by SL 1995, ch 87, § 26



§ 13-8-34 Approval and signing of minutes of school board.

13-8-34. Approval and signing of minutes of school board. The school board shall approve the minutes of every meeting of the board within forty-five days after such meeting. The presiding officer and the business manager shall sign the minutes of all annual, regular, and special meetings after they have been approved.

Source: SL 1955, ch 41, ch 9, § 33; SL 1959, ch 66; SDC Supp 1960, § 15.2333; SL 1968, ch 48, § 1; SL 1975, ch 128, § 61.



§ 13-8-35 Publication of minutes of board--Contents--Changes after publication--Business manager to sign.

13-8-35. Publication of minutes of board--Contents--Changes after publication--Business manager to sign. Within twenty days after a meeting of the school board, the board shall cause to be published in the designated legal newspaper a full account of the unapproved proceedings of such meeting, giving a detailed statement of all expenditures of money, with the names of persons to whom payment is made, showing the service rendered or goods furnished, a detailed statement of receipts, and balance on hand. Expenditures and receipts of trust and agency funds may be published in total only.

If the published minutes of the previous meeting of the board are modified, amended, or corrected by such board subsequent to such publication and prior to approval by the board, such changes shall be reflected in the minutes of the meeting at which such modifications, amendments, or corrections are made.

The business manager shall sign each legal publication submitted to the newspaper.

Source: SDC 1939, § 15.2522; SL 1947, ch 69; SL 1955, ch 41, ch 9, § 33; SL 1959, ch 66; SDC Supp 1960, § 15.2333; SL 1968, ch 48, § 1; SL 1971, ch 104, § 5; SL 1972, ch 129, § 2; SL 1973, ch 86, § 13; SL 1975, ch 67, § 2; SL 1975, ch 128, § 62; SL 1976, ch 115, § 1.



§ 13-8-36 Repealed.

13-8-36. Repealed by SL 1995, ch 87, § 27



§ 13-8-36.1 Publication rates paid by school boards.

13-8-36.1. Publication rates paid by school boards. School boards shall pay for publishing proceedings required by § 13-8-35 at a rate not to exceed ninety percent of the legal line rates for weekly newspapers and not to exceed the legal line rate for daily newspapers, as provided in §§ 17-2-19 and 17-2-20.

Source: SL 1996, ch 104.



§ 13-8-37 Compensation of board members.

13-8-37. Compensation of board members. Each local school board shall set the amount of per diem that each member of that local school board may receive. However, the amount of per diem set by the local school board may not exceed the per diem authorized for the members of the South Dakota Board of Education, pursuant to § 4-7-10.4. The per diem may be paid for each meeting actually attended by such member and also for each day a member was actually engaged in the service of the board when authorized by the board.

Source: SDC 1939, §§ 15.2325, 15.2521, 15.2608; SL 1945, ch 56; SL 1955, ch 41, ch 9, § 29; SDC Supp 1960, § 15.2329; SL 1965, ch 51; SL 1969, ch 46; SL 1973, ch 86, § 14; SL 1975, ch 128, § 63; SL 1978, ch 104; SL 2004, ch 124, § 1.



§ 13-8-38 Travel allowance of school board members.

13-8-38. Travel allowance of school board members. In addition to per diem as provided in § 13-8-37, all school board members may receive the travel allowance authorized by the rules adopted by the State Board of Finance.

Source: SL 1955, ch 41, ch 9, § 30; SDC Supp 1960, § 15.2330; SL 1969, ch 47; SL 1973, ch 86, § 15; SL 1982, ch 135.



§ 13-8-39 Management of schools by board--General powers.

13-8-39. Management of schools by board--General powers. As provided and limited by law, the school board has general charge, direction and management of the schools of the district and control and care of all property belonging to it. The school board may levy taxes, borrow money, employ any necessary personnel, lease real and personal property, carry liability and other insurance, or in lieu of insurance, make other arrangements, including entering into agreements with others, which agreements may create separate legal or administrative entities pursuant to chapter 1-24, to protect and assist the school board in meeting obligations arising from such acts or omissions for which the school board may be legally liable, purchase all necessary books and equipment, purchase real property and erect necessary buildings for the operation of such schools.

Source: SDC 1939, §§ 15.2001, 15.2018; SL 1947, ch 61; SL 1951, ch 53; SL 1953, ch 55, § 2; SL 1955, ch 41, ch 9, § 1; SL 1957, ch 63; SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 74, § 3; SL 1963, ch 78; SL 1978, ch 49, § 3; SL 1979, ch 114; SL 1987, ch 75, § 3.



§ 13-8-39.1 Repealed.

13-8-39.1. Repealed by SL 1987, ch 31, § 6A



§ 13-8-39.2 Authority to provide day-care for children of enrolled students.

13-8-39.2. Authority to provide day-care for children of enrolled students. The school board may provide day-care services to the children of enrolled students and may charge a fee therefor.

Source: SL 1989, ch 138, § 1.



§ 13-8-40 Repealed.

13-8-40. Repealed by SL 1971, ch 104, § 7



§ 13-8-41 Repealed.

13-8-41. Repealed by SL 1985, ch 120, § 1



§ 13-8-42 Repealed.

13-8-42. Repealed by SL 1973, ch 86, § 20



§ 13-8-43 Records of business manager open to public inspection.

13-8-43. Records of business manager open to public inspection. All reports, books, records, contracts, and papers in the office of the business manager relating to school business in the district shall be retained in the office of the business manager and at all times open to the inspection of the president of the board, the secretary of the Department of Education and county auditor, and at reasonable hours to any voter or taxpayer.

Source: SDC 1939, § 15.2323; SL 1955, ch 41, ch 9, § 37; SDC Supp 1960, § 15.2337; SL 1971, ch 104, § 6; SL 1973, ch 86, § 16; SL 1975, ch 128, § 64; SL 2003, ch 272, § 63.



§ 13-8-44 Destruction, falsification or failure to deliver records as misdemeanor.

13-8-44. Destruction, falsification or failure to deliver records as misdemeanor. It is a Class 1 misdemeanor for any administrator knowingly to mutilate or destroy any of the books, accounts, or records of his office or sign, transmit, issue, or publish a false statement relating thereto, or fail to deliver to his successor all the books, accounts, and records on demand of his successor, the president of the board or the secretary of the Department of Education.

Source: SDC 1939, § 15.9908; SL 1955, ch 41, ch 17, § 8; SL 1973, ch 86, § 17; SL 1975, ch 128, § 65; SL 1977, ch 118; SL 1982, ch 86, § 132; SL 2003, ch 272, § 63.



§ 13-8-45 Repealed.

13-8-45. Repealed by SL 1973, ch 86, § 20



§ 13-8-46 Repealed.

13-8-46. Repealed by SL 1970, ch 43, § 1



§ 13-8-47 Annual report to department--Contents, filing, and auditing--Past-due reports.

13-8-47. Annual report to department--Contents, filing, and auditing--Past-due reports. Before the first day of August every school board shall file an annual report with the Department of Education. The report shall contain all the educational and financial information and statistics of the school district as requested in a format established by the Department of Education. The business manager with assistance of the secretary of the Department of Education shall make the annual report, and it shall be approved by the school board. The business manager shall sign the annual report and file a copy with the Department of Education as provided in § 13-13-37. The division shall audit the report and return one copy to the school district.

Reports not filed prior to August thirtieth are considered past due and are subject to the past-due provisions of § 13-13-38.

Source: SDC 1939, § 15.2320; SL 1955, ch 41, ch 9, § 35; SDC Supp 1960, § 15.2335; SL 1968, ch 49; SL 1970, ch 96, § 5; SL 1973, ch 86, § 18; SL 1975, ch 128, § 66; SL 1985, ch 121, § 1; SL 1991, ch 20, §§ 17, 18; SL 1994, ch 113, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 77, § 3; SL 2011, ch 86, § 1.



§ 13-8-48 Forfeiture by officer or employee for failure to make report.

13-8-48. Forfeiture by officer or employee for failure to make report. When any school district employee, required by law or regulation to make a report including an inventory under the provisions of chapter 5-24 to any county auditor or school board or the secretary of the Department of Education, willfully neglects to make such report or fails to perform any of his official duties, the school board shall withhold the last month's salary of such employee or employees until such reports or records are filed and accepted or such official duties performed.

Source: SDC 1939, § 15.2016; SL 1955, ch 41, ch 9, § 36; SDC Supp 1960, § 15.2336; SL 1973, ch 86, § 19; SL 1975, ch 128, § 67; SL 2003, ch 272, § 63.



§ 13-8-49 Repealed.

13-8-49. Repealed by SL 1973, ch 86, § 20



§ 13-8-50 Before or after school programming for school children--Fee.

13-8-50. Before or after school programming for school children--Fee. The school board may provide programming before or after the regular school term or school day, including weekends, for children who are of school age and are enrolled in a school within the district and may charge a fee therefor. However, the programming provided by a school district for which a fee may be charged pursuant to this section does not include any high school extracurricular activity.

Source: SL 1989, ch 139, § 1; SL 2012, ch 91, § 1, eff. Mar. 1, 2012.



§ 13-8-50.1 Fees deposited into school district's public enterprise fund.

13-8-50.1. Fees deposited into school district's public enterprise fund. Any fees paid to a school district under the provisions of §§ 13-8-50 and 13-28-5 shall be deposited into the school district's public enterprise fund enumerated in § 13-16-2.

Source: SL 2012, ch 91, § 3, eff. Mar. 1, 2012.



§ 13-8-51 to 13-8-54. Repealed.

13-8-51 to 13-8-54. Repealed by SL 1991, ch 127, § 5



§ 13-8-55 Membership in associations to enhance state education quality permitted.

13-8-55. Membership in associations to enhance state education quality permitted. Any school administrator of any school district of this state may become a member of an association with school administrators of other school districts of this state, the purpose of which is to enhance the quality of education in the school districts in South Dakota.

Source: SL 2003, ch 94, § 1.






Chapter 09 - Associated School Boards Of South Dakota [Repealed]

CHAPTER 13-9

ASSOCIATED SCHOOL BOARDS OF SOUTH DAKOTA [REPEALED]

[Repealed by SL 1975, ch 128, § 377; SL 1976, ch 110, § 3]



Chapter 10 - School District Employees

§ 13-10-1 Repealed.

13-10-1. Repealed by SL 1975, ch 128, § 377



§ 13-10-2 General power of school boards to employ personnel.

13-10-2. General power of school boards to employ personnel. The school board shall have the power to employ personnel deemed necessary by the board and to define the duties and fix the compensation of each.

Source: SDC 1939, § 15.2523 (3); SL 1939, ch 44; SL 1949, ch 54, § 1; SL 1955, ch 41, ch 16, § 1; SDC Supp 1960, § 15.3801; SL 1975, ch 128, § 71.



§ 13-10-2.1 Repealed.

13-10-2.1. Repealed by SL 1995, ch 87, § 28



§ 13-10-3 Group life and health insurance for employees and retirees.

13-10-3. Group life and health insurance for employees and retirees. Any school board may enter into group life and group health insurance contracts, including contracts for dental and vision insurance provided by private carriers, or may self insure, for the protection and benefit of its employees, the immediate families of such employees, and former employees who have retired, and may pay any part or all of the necessary premiums therefor.

Source: SL 1953, ch 62; SL 1955, ch 41, ch 16, § 15; SDC Supp 1960, § 15.3815; SL 1967, ch 48; SL 1978, ch 49, § 4; SL 2009, ch 74, § 1.



§ 13-10-4 Retirement pension agreement with employees--Premiums.

13-10-4. Retirement pension agreement with employees--Premiums. Subject to the provisions of §§ 3-12-65 and 3-12-66, any school board shall have the power to enter into a retirement pension agreement with its employees for their benefit and to pay any part or all of the necessary premiums therefor.

Source: SL 1947, ch 81, § 1; SL 1955, ch 41, ch 16, § 15; SDC Supp 1960, § 15.3815.



§ 13-10-5 Repealed.

13-10-5. Repealed by SL 1975, ch 128, § 377



§ 13-10-6 Tax levy for school district retirement system--Proceeds paid into fund.

13-10-6. Tax levy for school district retirement system--Proceeds paid into fund. For the purpose of continuing a fund for the payment of pensions to retired employees of a school district that has established such system, the school district may levy an annual tax not exceeding thirty cents per thousand dollars of taxable valuation of the school district for the current year. The levy may not be included in determining the tax levy limitation of the school district provided by law. Moneys collected from the tax shall be kept by the business manager in a special pension fund and may not be used for any other purpose except upon discontinuance of the pension system by the school district, in which case any unexpended balance shall be transferred to the general fund.

For taxes payable in 2011, the total amount of revenue payable from the levy provided in this section may not increase more than the lesser of three percent or the index factor, as defined in § 10-13-38, over the maximum amount of revenue that could have been generated for the taxes payable in 2010. After applying the index factor, a school district may increase the revenue payable from taxes on real property above the limitations provided by this section by the percentage increase of value resulting from any improvements or change in use of real property, annexation, minor boundary changes, and any adjustments in taxation of real property separately classified and subject to statutory adjustments and reductions under chapters 10-4, 10-6, 10-6A, and 10-6B, except § 10-6-31.4, only if assessed the same as property of equal value.

For taxes payable in 2012, 2013, 2014, and 2015, the total amount of revenue payable from the levy provided in this section may not increase more than the lesser of three percent or the index factor, as defined in § 10-13-38, over the maximum amount of revenue that could have been generated for the taxes payable in 2010 plus any unused index factor from the previous years. After applying the index factor, a school district may increase the revenue payable from taxes on real property above the limitations provided by this section by the percentage increase of value resulting from any improvements or change in use of real property, annexation, minor boundary changes, and any adjustments in taxation of real property separately classified and subject to statutory adjustments and reductions under chapters 10-4, 10-6, 10-6A, and 10-6B, except § 10-6-31.4, only if assessed the same as property of equal value.

Any school district created or reorganized after January 1, 2009, is exempt from the limitation provided by this section for a period of two years immediately following its creation.

For taxes payable in 2011, 2012, 2013, 2014, and 2015, the levy limitation of thirty cents per thousand dollars of taxable valuation does not apply to any school district.

Source: SL 1947, ch 81, § 2; SL 1955, ch 41, ch 16, § 17; SDC Supp 1960, § 15.3817; SL 1975, ch 128, § 72; SL 1989, ch 87, § 15M; SL 2008, ch 78, § 2.



§ 13-10-7 Repealed.

13-10-7. Repealed by SL 2008, ch 75, § 1.



§ 13-10-8 Discontinuance of retirement system by board.

13-10-8. Discontinuance of retirement system by board. Such retirement pension system may be discontinued at any time by the school board of any district in which it has been established. On such discontinuance all pension payments shall be discontinued.

Source: SL 1947, ch 81, § 4; SL 1955, ch 41, ch 16, § 19; SDC Supp 1960, § 15.3819; SL 1975, ch 128, § 74.



§ 13-10-9 Liability insurance for protection of employees.

13-10-9. Liability insurance for protection of employees. Any school board shall have power to carry public liability insurance protecting its employed personnel against liability suits which might be brought against them for acts of negligence while performing their duties as employees of the school district.

Source: SL 1953, ch 55, § 2; SL 1955, ch 41, ch 16, § 15; SDC Supp 1960, § 15.3815.



§ 13-10-10 , 13-10-11. Repealed.

13-10-10, 13-10-11. Repealed by SL 1995, ch 87, § 29



§ 13-10-12 Criminal background investigation of prospective employees and studentteachers--Temporary employment pending results--Fees--Exemptions.

13-10-12. Criminal background investigation of prospective employees and student teachers--Temporary employment pending results--Fees--Exemptions. Each person over eighteen years of age hired by a school district shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The school district shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results of the criminal background investigation. The employing school district may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals a disqualifying record. The employing school district may pay any fees charged for the cost of fingerprinting or the criminal background investigation for any person whose employment is subject to the requirements of this section. Any person hired to officiate, judge, adjudicate, or referee a public event sponsored by a school district is not required to submit to a criminal background investigation as required in this section. In addition, any person employed by a postsecondary technical institute is not required to submit to a criminal background investigation as required in this section, unless the person is a teacher who teaches an elementary or secondary level course in an elementary or secondary school facility, or unless the person is an employee, other than a teacher, whose work assignment includes working in an elementary or secondary school facility.

The criminal investigation required by this section with respect to a student teacher completing requirements for teacher certification shall be conducted by the school district. A criminal background investigation, of a student teacher, conducted by a school district may be provided to any other school in which the student engages in student teaching. The school district conducting the criminal background investigation of a student teacher may rely upon the results of that investigation for employment of that person as an employee of the district.

Source: SL 2000, ch 76, § 1; SL 2001, ch 74, § 1; SL 2003, ch 95, § 1; SL 2011, ch 87, § 1; SL 2012, ch 92, § 1.



§ 13-10-12.1 Single investigation required of employee of multiple school districts--Condition--Procedure for transfer of report.

13-10-12.1. Single investigation required of employee of multiple school districts--Condition--Procedure for transfer of report. Any school district employee who is employed by more than one school district is only required to obtain one criminal background investigation, if the background investigation was conducted no more than five years before the person is first employed by the additional school district. The results of the background investigation shall be transferred to any additional school district from the initial school district that obtained the criminal background investigation if the additional school district or the school district employee requests in writing to the initial school district that the results be transferred and the school district employee who was the subject of the criminal background investigation signs a written release authorizing the transfer.

Source: SL 2001, ch 75, § 1.



§ 13-10-13 Criminal conviction as factor in hiring decision.

13-10-13. Criminal conviction as factor in hiring decision. A school district may refuse to employ a person, either directly or by contract, who has been convicted of a crime involving moral turpitude as defined in subdivision 22-1-2(25).

No person may be employed by a school district, either directly or by contract, if the person has been convicted of a crime of violence as defined in subdivision 22-1-2(9), a sex offense as defined in § 22-24B-1, or trafficking in narcotics.

Nothing in this section prohibits a school district from considering any criminal conviction in making a hiring decision.

Source: SL 2000, ch 76, § 2.



§ 13-10-14 Persons continuously employed from July 1, 2000, exempt from criminalbackground check.

13-10-14. Persons continuously employed from July 1, 2000, exempt from criminal background check. Any person employed by a South Dakota school district on July 1, 2000, who remains continuously employed by the same South Dakota school district for consecutive school years is not required to submit to a criminal background check as provided in § 13-10-12.

Source: SL 2000, ch 76, § 3.



§ 13-10-15 Suspension or resignation of employee for criminal conviction--Reporting.

13-10-15. Suspension or resignation of employee for criminal conviction--Reporting. If a school board or governing body of any accredited school suspends an employee or an employee resigns or is terminated as a result of a criminal conviction, the superintendent or chief administrator shall, within ten days of the date of the suspension or the date the employment is severed, report the circumstances and the name of the employee to the Department of Education. Any superintendent or chief administrator who fails to report under this section is subject to sanctions found in § 13-8-48.

Source: SL 2000, ch 76, § 4; SL 2003, ch 272, § 63.



§ 13-10-16 Conviction defined.

13-10-16. Conviction defined. For purposes of §§ 13-10-12 to 13-10-16, inclusive, the term, conviction, means a plea or verdict of guilty or a conviction following a plea of nolo contendere in this state or any other state. A duly certified copy of the court record is proof of the conviction and sentence.

Source: SL 2000, ch 76, § 5.



§ 13-10-17 School counselors.

13-10-17. (Section effective July 1, 2016) School counselors. If a school district employs a school counselor, on either a full-time or part-time basis, or contracts for the services of a school counselor through an educational cooperative or other entity, that school counselor shall be certified in accordance with the standards established by the South Dakota Board of Education pursuant to § 13-1-12.1.

Source: SL 2011, ch 88, § 1, eff. July 1, 2016.






Chapter 11 - School District Tax Levies

§ 13-11-1 Repealed.

13-11-1. Repealed by SL 1996, ch 69, § 4



§ 13-11-2 Adoption of annual school budget--Publication--Cash flow--Levy--Changes inbudget.

13-11-2. Adoption of annual school budget--Publication--Cash flow--Levy--Changes in budget. The school board shall prepare a proposed budget for the next fiscal year according to the budgeting standards prescribed by the auditor general for consideration not later than the regular meeting in the month of May. The proposed budget shall be published in the designated official newspaper not later than July fifteenth together with a notice of hearing on the budget. The budget hearing shall be held before August first. Before October first every school board shall approve a budget for the anticipated obligations of each fund, except trust and agency funds, for the school fiscal year. The budget may include an amount to provide cash flow funding according to guidelines prescribed by the auditor general. By resolution the school board shall adopt a levy in dollars sufficient to meet the school budget. Any changes in the proposed budget incorporated into the final budget shall be published in the minutes within thirty days after the final adoption of the budget.

Source: SDC 1939, § 15.2327; SL 1941, ch 64, § 1; SL 1953, ch 59, § 2; SL 1955, ch 41, ch 10, § 8; SDC Supp 1960, § 15.2208; SL 1971, ch 74, § 2; SL 1973, ch 88; SL 1975, ch 132; SL 1976, ch 115, § 2; SL 1986, ch 126, § 2; SL 1987, ch 128, § 1; SL 1995, ch 93; SL 1996, ch 105.



§ 13-11-2.1 Contingency line item in budget--Maximum--Transfer of funds.

13-11-2.1. Contingency line item in budget--Maximum--Transfer of funds. In preparing the school district budget, the school board may include a line item for contingencies. The line item shall be included in the annual budget and shall not exceed five percent of the total school district budget. The school board may by resolution transfer contingency funds to any budget category except capital outlay.

Source: SL 1977, ch 119, § 3.



§ 13-11-2.2 Repealed.

13-11-2.2. Repealed by SL 1987, ch 128, § 2



§ 13-11-3 Report of levy amount to county auditor--Spread against property in district--General fund and special education fund report.

13-11-3. Report of levy amount to county auditor--Spread against property in district--General fund and special education fund report. The school district shall report the amount budgeted to the county auditor before October first on forms prescribed by the county auditor. The county auditor shall spread a levy in dollars and cents over the taxable property of the school district sufficient to raise the money requested by the school district subject to the legal dollars and cents limitations on any of the funds as provided by law. For the general fund , special education fund, capital outlay fund, and pension fund, the school district may report the levy in dollars or dollars per one thousand dollars of taxable valuation.

Source: SDC 1939, § 15.2526; SL 1955, ch 41, ch 10, § 8; SDC Supp 1960, § 15.2208; SL 1971, ch 74, § 3; SL 1975, ch 128, § 76; SL 1986, ch 126, § 4; SL 1987, ch 128, § 3; SL 1997, ch 86, § 1; SL 1997, ch 87, § 1; SL 1998, ch 86, § 1.



§ 13-11-3.1 Repealed.

13-11-3.1. Repealed by SL 1997, ch 87, § 2



§ 13-11-3.2 Amendment of budget to utilize unobligated resources.

13-11-3.2. Amendment of budget to utilize unobligated resources. Subsequent to final adoption of the budget, the school board, upon adoption of a resolution setting forth the source of funds and the intended purpose for their use, may amend the budget to utilize available unobligated resources.

Source: SL 1975, ch 131, § 1; SL 1977, ch 119, § 2; SL 1982, ch 136.



§ 13-11-3.3 Levy to be subject to legal dollars and cents limitations.

13-11-3.3. Levy to be subject to legal dollars and cents limitations. The levy as determined by the state superintendent shall be subject to the legal dollars and cents limitations as applied against equalized taxable values.

Source: SL 1986, ch 126, § 5.



§ 13-11-4 District funds appropriated to payment of judgment.

13-11-4. District funds appropriated to payment of judgment. Any unobligated surplus fund in the treasury of the school district at the end of the fiscal year may be appropriated to the payment of a judgment.

Source: SL 1955, ch 41, ch 10, § 37; SDC Supp 1960, § 15.2237; SL 1975, ch 128, § 77.



§ 13-11-5 , 13-11-6. Repealed.

13-11-5, 13-11-6. Repealed by SL 1995, ch 94, §§ 3, 4



§ 13-11-7 Monthly payments to school districts--Interest on late payments--Statements tobusiness manager.

13-11-7. Monthly payments to school districts--Interest on late payments--Statements to business manager. The county auditor shall transfer, by the twentieth day of the month, all money received during the prior month on behalf of each school district to each district. Any county failing to distribute the receipts within the time prescribed is subject to an interest charge of one percent per month based on the receipts for the first thirty days of delinquency or part thereof and thereafter, one percent per month for each month or part thereof. When any funds which have been collected by the county for the district from taxes or from any other source are remitted to the district, the county auditor shall send to the school district business manager a statement showing the exact source and amount of the funds. The statement shall be made in a form and contain information prescribed by the secretary of the Department of Education.

Source: SL 1955, ch 41, ch 10, § 9; SDC Supp 1960, § 15.2209; SL 1975, ch 128, § 78; SL 1976, ch 112; SL 1980, ch 121; SL 1984, ch 114, § 2; SL 1989, ch 140; SL 2003, ch 272, § 63.



§ 13-11-8 Encumbrance of budget unexpended from prior fiscal year--Resolution--Detailed listing.

13-11-8. Encumbrance of budget unexpended from prior fiscal year--Resolution--Detailed listing. The school board may by resolution at its first meeting in July encumber that portion of the unexpended budget from the prior fiscal year for which legal obligations were incurred but were not paid. The resolution shall state the budget account and amount encumbered. The business manager shall keep a detailed listing by payee and amount supporting such amount shown in the resolution.

Source: SL 1976, ch 111.



§ 13-11-9 Levy of district sending students to another district.

13-11-9. Levy of district sending students to another district. For any school district that is sending its students to an adjoining school district pursuant to § 13-15-1.3, the county auditor shall spread a levy over the taxable property of the sending school district sufficient to raise the sending school district's tax levy per one thousand dollars of taxable valuation up to the weighted average tax levy per one thousand dollars of taxable valuation of the receiving school districts. The weighted average tax levy shall be calculated pursuant to § 13-11-10. This section does not apply to a school district that operates a secondary school or to a school district that does not receive or accept state aid pursuant to chapter 13-13, or enters into contractual agreements pursuant to § 13-15-11.

Source: SL 1991, ch 137, § 2; SL 1992, ch 117, § 1; SL 1998, ch. 85, § 1; SL 1998, ch 89, § 6.



§ 13-11-10 Weighted average tax levy of receiving districts.

13-11-10. Weighted average tax levy of receiving districts. In implementing the terms of § 13-11-9, a separate weighted average tax levy of the receiving districts shall be calculated for agricultural property, owner-occupied single-family dwelling property, and for nonagricultural property for each sending school district as follows:

(1) The levy per thousand dollars of taxable valuation for agricultural property for each receiving school district shall be multiplied by the number of children from the sending school district to whom the receiving school district is providing educational services;

(2) Add together the products from subdivision (1) for each receiving school district;

(3) Divide the sum from subdivision (2) by the total number of students that the contracting school district is sending to the receiving school districts pursuant to § 13-15-1.3. The quotient is the weighted average tax levy per one thousand dollars of taxable valuation for agricultural property;

(4) The weighted average tax levy per thousand dollars of taxable valuation for owner-occupied single-family dwellings and nonagricultural property shall be obtained by repeating the procedure outlined in subdivisions (1) to (3), inclusive, for each class of property; and

(5) The sum of the levies assessed for all funds in the sending district shall be equal to or greater than the sum of all levies for all funds in the receiving district.

The above calculations do not include students receiving educational services from an out-of-state school district nor the tax levy of any out-of-state school district.

Source: SL 1991, ch 137, § 3; SL 1992, ch 117, § 2; SL 1999, ch 79, § 1; SL 2003, ch 96, § 1; SL 2008, ch 44, § 20, eff. July 1, 2009.



§ 13-11-11 Use of funds raised from levy of sending district.

13-11-11. Use of funds raised from levy of sending district. The money raised by the levy provided in § 13-11-9 shall be used to fund any budget expense of the sending district, and the remaining balance shall be paid by the county treasurer on a pro rata basis for each child to the business manager for the adjoining in-state school district that is providing the educational services to the children of the sending school district pursuant to § 13-15-1.3.

Source: SL 1991, ch 137, § 5; SL 1992, ch 117, § 3.



§ 13-11-12 1996B school fiscal half-year.

13-11-12. 1996B school fiscal half-year. The period of July 1, 1996, to December 31, 1996, shall be known as the 1996B school fiscal half-year.

Source: SL 1995, ch 94, § 2.



§ 13-11-13 Levy authorized to pay judgment against school district.

13-11-13. Levy authorized to pay judgment against school district. If a final judgment is obtained against any school district, the school board shall levy a tax upon the taxable property in the school district for the payment of the judgment and the tax shall be collected as other school taxes. The tax may not be greater than one-half percent of the taxable valuation of the school district in any one year, and shall be exclusive of the maximum levies as provided by law. The levy may be repeated until the judgment is paid. No execution may issue against any school district.

Source: SL 1996, ch 107, § 1.



§ 13-11-14 Refusal of school district to levy tax to pay judgment creditor--Board of countycommissioners to levy tax.

13-11-14. Refusal of school district to levy tax to pay judgment creditor--Board of county commissioners to levy tax. If the school board refuses or fails to levy the tax required by § 13-11-13, the judgment creditor may apply to the board of county commissioners, who shall levy the tax upon the property of the school district. When collected the money shall be paid by the county auditor to the judgment creditor in the same manner that money is delivered to the treasurer of the school district.

Source: SL 1996, ch 107, § 2.






Chapter 12 - County Elementary School Equalization Fund

CHAPTER 13-12

COUNTY ELEMENTARY SCHOOL EQUALIZATION FUND [REPEALED]

[Repealed by SL 1970, ch 102]



Chapter 13 - General State Aid To Schools

§ 13-13-1 Apportionment among school districts of school fund income.

13-13-1. Apportionment among school districts of school fund income. The commissioner of school and public lands, after any adjustments that have been made pursuant to § 5-10-18.3, shall apportion the school funds as follows: the commissioner shall ascertain from the division of education the total number of resident pupils in average daily membership as defined in § 13-13-1.1 in each school district and the total number of pupils in average daily membership in all school districts, and on that basis of the school population, the commissioner shall apportion to each school district, pro rata, such share, as its population of resident pupils in average daily membership in the school district bears to the total number of pupils in average daily membership in all school districts. The funds to be apportioned include funds derived from the lease of school lands, the lease of public lands not apportioned to any educational, penal, or charitable institution, the interest, dividends, and other income on invested funds derived from the sale of school lands and public lands not apportioned to any such institution, and the interest, dividends, and other income on invested funds derived from the five percent paid by the United States on sale of public lands within the state.

Source: SDC 1939, §§ 15.0109, 15.2032; SL 1939, ch 40; SL 1953, ch 55, § 4; SL 1955, ch 41, ch 12, § 2; SDCL § 13-28-1; SL 1971, ch 117, § 1; SL 1973, ch 83, § 2; SL 1974, ch 128, § 1; SL 1978, ch 112, § 1; SL 1979, ch 116, § 1; SL 1982, ch 137, § 1; SL 2001, ch 26, § 9; SL 2009, ch 75, § 1.



§ 13-13-1.1 Individual school district average daily membership defined.

13-13-1.1. Individual school district average daily membership defined. The individual school district average daily membership as calculated by the Department of Education for distribution of school and public lands funds may not include pupils for whom the school district receives tuition, shall include pupils for whom the district pays tuition, and shall include resident pupils attending public schools within the district and resident pupils attending private schools.

Source: SL 1982, ch 137, § 2; SL 2009, ch 75, § 2; SL 2010, ch 77, § 4.



§ 13-13-1.2 Fall enrollment records subject to examination by department.

13-13-1.2. Fall enrollment records subject to examination by department. Any records related to the reporting of fall enrollment of a public school district shall be subject to examination by the Department of Education at all times.

Source: SL 1996, ch 69, § 10; SL 2003, ch 272, § 63; SL 2007, ch 93, § 13.



§ 13-13-1.3 Overreported fall enrollment data--Recovery of overpayment--Misdemeanor.

13-13-1.3. Overreported fall enrollment data--Recovery of overpayment--Misdemeanor. If, in the department's examination of fall enrollment, it is determined that the data was overreported, the department shall recover the amount of state aid overpaid as a result of the overreporting. Upon recovery of the overpayment, the department shall deposit the overpayment into the state general fund. If the overreporting occurred with the intent to increase the amount of state aid received by overreporting, the person responsible for the overreporting may be charged with a Class 1 misdemeanor as provided in § 13-8-44, with the maximum penalty as defined in § 22-6-2.

Source: SL 1996, ch 69, § 11; SL 2007, ch 93, § 14.



§ 13-13-1.4 Small school adjustment for consolidated school districts--Years one tofour.

13-13-1.4. Small school adjustment for consolidated school districts--Years one to four. If two or more school districts consolidate, for a period of four years after consolidation, the small school adjustment for the newly formed district shall be calculated by subtracting the sum of the average daily membership of the consolidating districts as they existed prior to consolidation from the sum of the adjusted average daily membership of the consolidated districts as they existed prior to consolidation, and dividing the difference by the sum of the average daily membership of the consolidated districts as they existed prior to consolidation. The resulting quotient is multiplied by $4,237.72. Only school districts who have not previously benefited from this section may be included in this calculation.

Source: SL 1996, ch 69, § 12; SL 1997, ch 98, § 9; SL 1998, ch 87, § 1, 2; SL 1999, ch 80, § 1; SL 2000, ch 84, § 5; SL 2007, ch 93, § 5.



§ 13-13-1.5 Local need for consolidated school districts--Years five to eight.

13-13-1.5. Local need for consolidated school districts--Years five to eight. In years five to eight, inclusive, after the consolidation of two or more school districts, the local need for the newly formed district shall be calculated as follows:

(1) Calculate local need pursuant to § 13-13-73;

(2) Notwithstanding the four-year time limit, calculate local need pursuant to § 13-13-1.4;

(3) Subtract the results of subdivision (1) from the results of subdivision (2);

(4) Multiply the results of subdivision (3) by eighty percent in the fifth year, sixty percent in the sixth year, forty percent in the seventh year, and twenty percent in the eighth year;

(5) Add the results of subdivision (1) and the results of subdivision (4).
Source: SL 1999, ch 80, § 2; SL 2007, ch 93, § 6.



§ 13-13-1.6 Options for state aid, average daily membership, and local effortcalculations for certain consolidated school districts--Notification--Limitations.

13-13-1.6. Options for state aid, average daily membership, and local effort calculations for certain consolidated school districts--Notification--Limitations. If two or more school districts consolidate, for a period of four years after consolidation, the newly formed district may opt to have its state aid calculated based on the school districts as they existed prior to consolidation. In years two to four, inclusive, after the consolidation of two or more school districts, all factors relevant to the calculation of state aid pursuant to chapter 13-13 of the former districts may be based upon a pro-rata share of the relevant factors of the newly formed district as compared to the relevant factors of the former districts in the first year. Any district that opts to benefit from this section shall notify the secretary of the Department of Education of its intent to do so as part of its reorganization plan. A district that benefits from this section may not benefit from § 13-13-10.1 or 13-13-1.5 simultaneously, or in future years.

Source: SL 1999, ch 80, § 3; SL 2001, ch 76, § 1; SL 2002, ch 83, § 1; SL 2003, ch 272, § 63.



§ 13-13-1.7 State aid calculation for consolidated school districts--Years five to eight.

13-13-1.7. State aid calculation for consolidated school districts--Years five to eight. In years five to eight, inclusive, after the consolidation of two or more school districts that opted to benefit from § 13-13-1.6, state aid shall be calculated as follows:

(1) Calculate state aid pursuant to § 13-13-73;

(2) Notwithstanding the four-year time limit, calculate state aid pursuant to § 13-13-1.6;

(3) Subtract the results of subdivision (1) from the results of subdivision (2);

(4) Multiply the results of subdivision (3) by eighty percent in the fifth year, sixty percent in the sixth year, forty percent in the seventh year, and twenty percent in the eighth year;

(5) Add the results of subdivision (1) and the results of subdivision (4).
Source: SL 1999, ch 80, § 4; SL 2001, ch 76, § 2.



§ 13-13-1.8 Repealed.

13-13-1.8. Repealed by SL 2008, ch 74, § 1.



§ 13-13-1.9 Consolidation incentives applicable to consolidations completed beforeJuly 1, 2007.

13-13-1.9. Consolidation incentives applicable to consolidations completed before July 1, 2007. The consolidation incentives provided for in §§ 13-13-1.4 to 13-13-1.7, inclusive, apply only to those school districts whose consolidations are completed prior to July 1, 2007.

Source: SL 2007, ch 93, § 4.



§ 13-13-2 Payments to school districts of permanent school fund income.

13-13-2. Payments to school districts of permanent school fund income. An itemized statement of the apportionment when made as provided in § 13-13-1 shall be delivered by the commissioner of school and public lands to the state auditor, who shall thereupon draw his warrant on the state treasury for the amounts designated on the statement so furnished and transmit the same to the separate school districts.

Source: SDC 1939, § 15.0109; SL 1971, ch 105, § 1; SL 1973, ch 83, § 3.



§ 13-13-3 Withholding of permanent school fund income from districts in default onobligation to school fund.

13-13-3. Withholding of permanent school fund income from districts in default on obligation to school fund. Whenever any school district in this state shall default and shall be delinquent in the payment of any interest or principal payments to the State of South Dakota on account of any bond or bonds heretofore or hereafter issued by such school district and which have been purchased with funds belonging to the permanent school fund, or whenever any school district shall permit any fund created or established for the retirement of such bonds to become impaired or depleted, the commissioner of school and public lands may in his discretion, direct the county treasurer of the county in which such school district is situated to withhold the distribution of the apportionment moneys provided for in § 13-13-2 until such delinquent principal and interest is paid or until such fund is restored, as the case may be.

Source: SL 1941, ch 73; SDC Supp 1960, § 15.0109-1; SL 1975, ch 128, § 79.



§ 13-13-4 Sources of county general school fund.

13-13-4. Sources of county general school fund. The county general school fund to be apportioned pursuant to § 13-13-5 shall consist of the net proceeds of all fines for violation of state laws and any tax so designated in Title 10.

Source: SDC 1939, § 15.1603; SL 1975, ch 128, § 80.



§ 13-13-5 Report and distribution of county general school fund to school districts.

13-13-5. Report and distribution of county general school fund to school districts. The county treasurer shall on or before the fifth day of January and July furnish the county auditor with a statement of all money in the county treasury belonging to the county general school fund and shall pay the money, upon the order of the auditor, to the public school districts having land area within the county in proportion to the average daily membership of children residing in the school districts as certified by the Department of Education.

Source: SDC 1939, § 15.1603; SL 1971, ch 105, § 2; SL 1983, ch 125; SL 2010, ch 77, § 5.



§ 13-13-6 Payment of tax collections to school districts--Receipt.

13-13-6. Payment of tax collections to school districts--Receipt. The county treasurer shall also pay at such times as are required by law to the business manager of each school district all of the money collected for such school district and shall take duplicate receipts for the money paid. He shall send one of the receipts to the business manager of such school district.

Source: SDC 1939, § 15.1603; SL 1975, ch 128, § 81.



§ 13-13-7 to 13-13-9. Repealed.

13-13-7 to 13-13-9. Repealed by SL 1975, ch 128, § 377



§ 13-13-10 Repealed.

13-13-10. Repealed by SL 1986, ch 126, § 10



§ 13-13-10.1 Definitions.

13-13-10.1. Definitions. Terms used in this chapter mean:

(1) "Average daily membership," the average number of resident and nonresident kindergarten through twelfth grade pupils enrolled in all schools operated by the school district during the previous regular school year, minus average number of pupils for whom the district receives tuition, except pupils described in subdivision (1A) and pupils for whom tuition is being paid pursuant to § 13-28-42.1 and plus the average number of pupils for whom the district pays tuition;

(1A) Nonresident students who are in the care and custody of the Department of Social Services, the Unified Judicial System, the Department of Corrections, or other state agencies and are attending a public school may be included in the average daily membership of the receiving district when enrolled in the receiving district. When counting a student who meets these criteria in its general enrollment average daily membership, the receiving district may begin the enrollment on the first day of attendance. The district of residence prior to the custodial transfer may not include students who meet these criteria in its general enrollment average daily membership after the student ceases to attend school in the resident district;

(2) "Adjusted average daily membership," calculated as follows:

(a) For districts with an average daily membership of two hundred or less, multiply 1.2 times the average daily membership;

(b) For districts with an average daily membership of less than six hundred, but greater than two hundred, raise the average daily membership to the 0.8293 power and multiply the result times 2.98;

(c) For districts with an average daily membership of six hundred or more, multiply 1.0 times their average daily membership;

(2A) "Fall enrollment," the number of kindergarten through twelfth grade students enrolled in all schools operated by the school district on the last Friday of September of the current school year minus the number of students for whom the district receives tuition, except nonresident students who are in the care and custody of a state agency and are attending a public school and students for whom tuition is being paid pursuant to § 13-28-42.1, plus the number of students for whom the district pays tuition. When computing state aid to education for a school district under the foundation program pursuant to § 13-13-73, the secretary of the Department of Education shall use either the school district's fall enrollment or the average of the school district's fall enrollment from the previous two years, whichever is higher;

(2B) Repealed by SL 2010, ch 84, § 1.

(2C) "Small school adjustment," calculated as follows:

(a) For districts with a fall enrollment of two hundred or less, multiply 0.2 times $4,237.72;

(b) For districts with a fall enrollment of greater than two hundred, but less than six hundred, multiply the fall enrollment times negative 0.0005; add 0.3 to that result; and multiply the sum obtained times $4,237.72;

The determination of the small school adjustment for a school district may not include any students residing in a residential treatment facility when the education program is operated by the school district;

(2D) "Limited English proficiency (LEP) adjustment," is calculated as follows:

(a) Multiply 0.25 times the per student allocation; and

(b) Multiply the product obtained in subsection (a) times the number of kindergarten through twelfth grade students who, in the prior school year, scored below level four on the state-administered language proficiency assessment as required in the state's consolidated state application pursuant to 20 USC 6311(b)(7) as of January 1, 2013;

(3) "Index factor," is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment or three percent, whichever is less;

(4) "Per student allocation," for school fiscal year 2012 is $4,389.95. Each school fiscal year thereafter, the per student allocation is the previous fiscal year's per student allocation increased by the index factor;

(5) "Local need," is the sum of:

(a) The per student allocation multiplied by the fall enrollment;

(b) The small school adjustment, if applicable, multiplied by the fall enrollment; and

(c) The limited English proficiency (LEP) adjustment, calculated pursuant to subdivision (2D), if applicable;

(6) "Local effort," the amount of ad valorem taxes generated in a school fiscal year by applying the levies established pursuant to § 10-12-42;

(7) "General fund balance percentage," is a school district's general fund equity divided by the school district's total general fund expenditures for the previous school fiscal year, the quotient expressed as a percent;

(8) "General fund reserves," the sum of a school district's nonspendable and restricted fund balances of the general fund;

(9) "Nonspendable fund balance," that amount of the fund balance that is not in spendable form;

(10) "Restricted fund balance," that amount of the fund balance that has constraints on how it may be used that are externally imposed or are imposed by law.
Source: SL 1986, ch 126, § 1; SL 1987, chs 130, 131; SL 1989, ch 87, § 14; SL 1989, ch 141, § 14; SL 1990, ch 117, § 1; SL 1991, ch 20, §§ 17, 18; SL 1991, ch 128; SL 1991, ch 129, § 1; SL 1993, ch 81, § 11; SL 1994, ch 112; SL 1995, ch 94, § 38 as amended by 1995, ch 77, § 3; SL 1996, ch 69, § 6; SL 1996, ch 109; SL 1997, ch 53, § 2; SL 1997, ch 88, § 1; SL 1997, ch 98, § 10; SL 1998, ch 51, §§ 9, 10; SL 1998, ch 59, § 2; SL 1998, ch 59, § 3; SL 1999, ch 82, § 1; SL 2000, ch 84, § 4; SL 2001, ch 77, § 1; SL 2003, ch 97, § 1; SL 2004, ch 125, § 1; SL 2005, ch 96, § 2; SL 2006, ch 75, § 9; SL 2007, ch 93, § 1; SL 2008, ch 76, § 1; SL 2008, ch 77, § 1; SL 2009, ch 76, § 1; SL 2010, ch 81, § 1; SL 2010, ch 82, § 1; SL 2010, ch 83, § 1; SL 2010, ch 84, § 1; SL 2011, ch 89, § 1, eff. Mar. 17, 2011; SL 2011, ch 90, § 2; SL 2011, ch 91, § 2; SL 2013, ch 7, § 37.



§ 13-13-10.2 Determination of assessed value for tax incremental district--Districtscreated for industrial or economic development purposes.

13-13-10.2. Determination of assessed value for tax incremental district--Districts created for industrial or economic development purposes. The assessed value as determined in § 13-13-10.1 of any property in a tax incremental district formed on or before December 31, 1994, and created pursuant to chapter 11-9 is the tax incremental base, as defined in § 11-9-19 until the tax incremental district ceases to exist as provided in § 11-9-46. The assessed values, as determined in § 13-13-10.1 of any property in a tax incremental district formed after December 31, 1994, and created pursuant to chapter 11-9, is the total assessed value of the property determined by the Department of Revenue pursuant to § 11-9-24, until the tax incremental district ceases to exist as provided in § 11-9-46. The provisions of this chapter do not apply to any tax incremental district created after December 31, 1994, for industrial purposes. For the purposes of this chapter, industrial includes only those activities generally recognized as industrial by zoning authorities within the state, including any factory or any business engaged primarily in the manufacturing or assembly of goods, the processing of raw materials, and the wholesale distribution of products for resale. The provisions of this chapter do not apply to any tax incremental district created after December 31, 2003, for economic development purposes. For the purposes of this chapter, economic development includes any area where there is or will be one or more businesses engaged in any activity defined as commercial or industrial by the governing body that has zoning authority over the land contained within the tax incremental district.

Source: SL 1993, ch 126; SL 1996, ch 69, § 15; SL 2004, ch 126, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 13-13-10.3 Repealed.

13-13-10.3. Repealed by SL 2011, ch 89, § 2, eff. Mar. 17, 2011.



§ 13-13-10.4 Enrolled student defined.

13-13-10.4. Enrolled student defined. For the purposes of subdivisions 13-13-10.1(1) and 13-13-10.1(1A), a pupil or student is enrolled if:

(1) The pupil or student is less than twenty-one years of age on the first day of July or meets the requirements of § 13-28-5 and 13-28-6; and

(2) The pupil or student has not completed an approved program or graduated from high school; and

(3) The pupil's or student's parent or guardian resides within the school district, or in the case of an emancipated minor the pupil or student resides within the district or the pupil or student has been properly assigned to the district or has been approved to attend school in the district under the terms of the enrollment options program established in § 13-28-40; and

(4) The pupil or student is not simultaneously enrolled in any other school district and has not been excused from school attendance under the terms of § 13-27-1.1 or 13-27-2.
Source: SL 2006, ch 77, § 1.



§ 13-13-10.5 Student enrolled on partial basis--Effect on average daily membership.

13-13-10.5. Student enrolled on partial basis--Effect on average daily membership. For purposes of state aid to education, a student enrolled pursuant to § 13-28-41 or 13-28-51 shall be counted in a school's average daily membership as defined in subdivision 13-13-10.1(1) in a proportion equal to the share of the student's enrollment in the school.

Source: SL 2007, ch 101, § 2.



§ 13-13-10.6 , 13-13-10.7. Repealed.

13-13-10.6, 13-13-10.7. Repealed by SL 2012, ch 87, §§ 6, 7.



§ 13-13-11 Purpose and policy of general school aid.

13-13-11. Purpose and policy of general school aid. It is the purpose of §§ 13-13-10.1 to 13-13-41, inclusive, to establish a procedure for the distribution of state funds to local school districts. The following subdivisions are hereby declared to be the policy of this state:

(1) Education is a state and local function.

(2) No one source of taxation should bear an excessive burden of the costs of education.

(3) In order to provide reasonable equality in school tax rates among the various school districts in the state and to provide reasonable equality of educational opportunity for all the children in the state, the state shall assist in giving a basic educational opportunity to each student by contributing foundation program funds toward the support of his educational program.

(4) Foundation program state aid should be distributed to school districts in accordance with the formula as provided in §§ 13-13-10.1 to 13-13-46, inclusive.

(5) A minimum of twenty-five percent of the total general fund expenditures of the school districts of the state for the preceding school fiscal year should be distributed annually to school districts as a foundation program.

(6) No school district should be eligible to receive foundation program state aid which does not provide an educational program which meets the requirements and standards as provided in §§ 13-13-10.1 to 13-13-41, inclusive.
Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (1); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 2; SL 1989, ch 30, § 37.



§ 13-13-11.1 Federal Title VIII funds to be included in general fund revenue--Funds forchildren with disabilities deposited in school district special educationfund.

13-13-11.1. Federal Title VIII funds to be included in general fund revenue--Funds for children with disabilities deposited in school district special education fund. For the purpose of distributing state aid to education under the provisions of §§ 13-13-10.1 to 13-13-41, inclusive, funds received from the federal government under the provisions of Title VIII of the Elementary and Secondary Education Act for basic support shall be included in total general fund revenue at the times the funds are transferred from the Title VIII of the Elementary and Secondary Education Act fund to the school district funds. For the purposes of distributing state aid to special education under the provisions of § 13-37-36.1, funds received from the federal government under Title VIII of the Elementary and Secondary Education Act funds add on for children with disabilities shall be deposited into the school district special education fund.

Source: SL 1991, ch 138, § 4; SL 1997, ch 89, § 1; repealed by SL 2012, ch 87, § 8; reinstated by SL 2013, ch 73, § 1.



§ 13-13-12 Foundation program fund established--Moneys included--Custody of statetreasurer.

13-13-12. Foundation program fund established--Moneys included--Custody of state treasurer. There is hereby established the foundation program fund which shall consist of money appropriated by the State Legislature for distribution according to the provisions of §§ 13-13-10.1 to 13-13-41, inclusive, and any other source receipts which may become available to be included in this fund. All appropriations to the fund and resources of the fund shall be maintained in the custody of the state treasurer and shall be distributed to school districts as provided by §§ 13-13-10.1 to 13-13-41, inclusive.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (3); SL 1961, ch 76, § 1; SL 1963, ch 77; SL 1969, ch 44, § 3; SL 1989, ch 30, § 38.



§ 13-13-13 Eligibility of district to share in foundation program.

13-13-13. Eligibility of district to share in foundation program. The eligibility of a school district to share in the distribution of foundation program funds shall be determined as provided by §§ 13-13-14 to 13-13-19, inclusive.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (5); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 4.



§ 13-13-13.1 Repealed.

13-13-13.1. Repealed by SL 1992, ch 118



§ 13-13-14 Operation of attendance centers for entire term required for generalsupport funds.

13-13-14. Operation of attendance centers for entire term required for general support funds. In order to be eligible to receive general support foundation program funds as herein provided, a school district must have operated one or more attendance centers during the previous school fiscal year for the entire school term as provided by law.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (5); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 5; SL 1975, ch 128, § 82.



§ 13-13-15 Repealed.

13-13-15. Repealed by SL 1996, ch 69, § 7



§ 13-13-16 Repealed.

13-13-16. Repealed by SL 1995, ch 94, § 5



§ 13-13-17 Employment of certified teachers required for general support funds.

13-13-17. Employment of certified teachers required for general support funds. In order to be eligible to receive general support foundation program funds as herein provided, a school district must have employed only properly qualified teachers holding valid South Dakota teaching certificates qualifying such teachers to teach the subjects and grades to which they were assigned during the previous school fiscal year.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (5); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 8.



§ 13-13-18 Accreditation of schools required for general support funds.

13-13-18. Accreditation of schools required for general support funds. In order to be eligible to receive general support foundation program funds as herein provided, a school district must have operated only accredited public schools, as defined by the South Dakota Board of Education, during the previous school fiscal year.

Source: SDC Supp 1960, § 15.2246 as added by SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 9.



§ 13-13-19 Eligibility of newly reorganized district for general support payments.

13-13-19. Eligibility of newly reorganized district for general support payments. A newly reorganized school district which has become a new entity as of July first of the school fiscal year in which foundation program payments are distributed will be considered eligible for general support payments regardless of the requirements for eligibility as set forth in §§ 13-13-14 to 13-13-18, inclusive, provided it is in compliance with such requirements for the school fiscal year in which it becomes a new school district entity.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (5); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 10.



§ 13-13-20 Repealed.

13-13-20. Repealed by SL 1986, ch 126, § 11



§ 13-13-20.1 , 13-13-20.2. Repealed.

13-13-20.1, 13-13-20.2. Repealed by SL 1969, ch 44, § 36



§ 13-13-20.3 Repealed.

13-13-20.3. Repealed by SL 1986, ch 126, § 12



§ 13-13-20.4 Actual assessed valuation for certain property given reduced valuation.

13-13-20.4. Actual assessed valuation for certain property given reduced valuation. The actual assessed valuation of any property given a reduced valuation pursuant to §§ 10-6-35.1, 10-6-35.2, 10-6-35.4, 10-6-35.21, 10-6-35.22, 10-6-35.24, 10-6-35.25, 10-6-54, 10-6-55, 10-6-66, and 10-6-67 shall be used when calculating state aid to education. For any property given a reduced valuation after November 1995, pursuant to §§ 10-6-35.1, 10-6-35.2, 10-6-35.4, 10-6-35.21, 10-6-35.22, 10-6-35.24, 10-6-35.25, 10-6-54, 10-6-55, 10-6-66, and 10-6-67 that has not previously received a reduced valuation pursuant to these statutes, the portion of actual assessed valuation of the property used when calculating state aid to education shall be twenty percent in the first year, forty percent in the second year, sixty percent in the third year, eighty percent in the fourth year, and one hundred percent each year thereafter. In addition, the actual assessed valuation of any property given exempt status pursuant to § 10-4-39 shall be used when calculating state aid to education.

Source: SL 1991, ch 130; SL 1993, ch 81, § 13D; SL 1993, ch 82, § 5; SL 1993, ch 85, § 5; SL 1994, ch 79, § 5; SL 1996, ch 69, § 16A; SL 2006, ch 37, § 3.



§ 13-13-21 , 13-13-21.1. Repealed.

13-13-21, 13-13-21.1. Repealed by SL 1989, ch 30, §§ 39, 40



§ 13-13-21.2 Repealed.

13-13-21.2. Repealed by SL 1980, ch 122, § 5



§ 13-13-22 to 13-13-24. Repealed.

13-13-22 to 13-13-24. Repealed by SL 1986, ch 126, § 13



§ 13-13-24.1 Repealed.

13-13-24.1. Repealed by SL 1991, ch 131, § 1



§ 13-13-24.2 Repealed.

13-13-24.2. Repealed by SL 1995, ch 88, § 6



§ 13-13-25 , 13-13-26. Repealed.

13-13-25, 13-13-26. Repealed by SL 1986, ch 126, § 13



§ 13-13-26.1 Repealed.

13-13-26.1. Repealed by SL 1981, ch 136, § 3



§ 13-13-27 to 13-13-32. Repealed.

13-13-27 to 13-13-32. Repealed by SL 1986, ch 126, § 13



§ 13-13-32.1 Repealed.

13-13-32.1. Repealed by SL 1990, ch 117, § 2



§ 13-13-33 Repealed.

13-13-33. Repealed by SL 1969, ch 44, § 36



§ 13-13-34 Repealed.

13-13-34. Repealed by SL 1986, ch 126, § 13



§ 13-13-34.1 Repealed.

13-13-34.1. Repealed by SL 1969, ch 44, § 36



§ 13-13-35 Repealed.

13-13-35. Repealed by SL 1977, ch 124, § 2



§ 13-13-36 Manner of payment of foundation program funds.

13-13-36. Manner of payment of foundation program funds. Payment of foundation program funds shall be made to eligible school districts as provided by §§ 13-13-37 to 13-13-41, inclusive.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (7); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 27; SL 1989, ch 30, § 41.



§ 13-13-37 Submission of final financial report.

13-13-37. Submission of final financial report. Each school district shall submit its final financial report to the secretary of the Department of Education before August first for the school fiscal year ending June thirtieth of that year. The final financial report shall detail total expenditures and total revenues.

The financial report shall be submitted on forms prescribed by the secretary. The provisions of this section are subject to the provisions of § 13-8-44. The total general fund expenditures may not include any capital outlay fund expenditures as defined in § 13-16-6, except for any school district that receives money under Title VIII of the Elementary and Secondary Education Act. However, no school district that receives money under Title VIII of the Elementary and Secondary Education Act may expend general fund money for new construction.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (7); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 28; SL 1970, ch 96, § 3; SL 1975, ch 128, § 86; SL 1986, ch 126, § 14; SL 1987, ch 128, § 4; SL 1987, ch 135, § 2; SL 1988, ch 138, § 2; SL 1994, ch 113, § 1; SL 1995, ch 94, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 7.



§ 13-13-37.1 Repealed.

13-13-37.1. Repealed by SL 1995, ch 94, § 29



§ 13-13-37.2 Repealed.

13-13-37.2. Repealed by SL 1995, ch 94, § 7



§ 13-13-37.3 Repealed.

13-13-37.3. Repealed by SL 1989, ch 30, § 42



§ 13-13-37.4 Rules to implement foundation program.

13-13-37.4. Rules to implement foundation program. The secretary of the Department of Education and the South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 to implement the foundation program as provided in this chapter.

Source: SL 1986, ch 126, § 21; SL 2003, ch 272, § 63.



§ 13-13-37.5 , 13-13-37.6. Repealed.

13-13-37.5, 13-13-37.6. Repealed by SL 1995, ch 94, §§ 8, 9



§ 13-13-38 Determination of foundation program funds due school districts--Information required from counties and districts--Delinquency--Forfeitedfunds.

13-13-38. Determination of foundation program funds due school districts--Information required from counties and districts--Delinquency--Forfeited funds. The Department of Education shall determine on December first, or as soon thereafter as practicable, of each school fiscal year the amount of foundation program funds to which each school district within the state is eligible. The department shall require from any county or school district officer any information which is necessary in order to apportion foundation program funds. If complete and accurate information is past due according to the reporting dates specified in § 13-8-47, the secretary of the Department of Education on August thirtieth shall declare the school district to be fiscally delinquent. The school district, unless granted an extension, shall forfeit from its entitlement one hundred dollars for each day that the data is past due for seven days and two hundred dollars for each day past due thereafter starting with the eighth day. Forfeited funds shall be deposited in the foundation program fund established by § 13-13-12.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246; SL 1961, ch 76; SL 1963, ch 77, § 1; SL 1969, ch 44, § 29; SL 1985, ch 121, § 2; SL 1993, ch 128; SL 1994, ch 113, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 77, § 6; SL 2011, ch 86, § 2.



§ 13-13-38.1 Repealed.

13-13-38.1. Repealed by SL 1995, ch 94, § 36



§ 13-13-39 Apportionment of foundation program funds--Payments to schooldistricts--Pledge of funds.

13-13-39. Apportionment of foundation program funds--Payments to school districts--Pledge of funds. The Department of Education shall apportion the foundation program funds to each eligible school district and shall prepare such a list of apportionments to be posted publicly in electronic format.

The state auditor shall issue the warrant to each school district when the apportionment voucher is presented for the total amount of the foundation program funds each school district is to receive, subject to any reduction necessitated by the issuance of a warrant to the health and educational facilities authority as provided below.

If the Department of Education receives written notice from the Health and Educational Facilities Authority of a pledge of foundation program funds or other amounts under Title 13 by a school district pursuant to a lease, resolution, certificate, or other arrangement with the authority or any bond, certificate, note, or other obligation issued to or in connection with a program sponsored by the Health and Educational Facilities Authority for school districts in anticipation of funds under Title 13, the Department of Education shall deduct from amounts otherwise due to a school district for the current month and the next two succeeding months under the apportionment of foundation program funds or other amounts under Title 13 an amount sufficient to pay rentals, bonds, notes, certificates, or other amounts then due but unpaid and the amount so deducted shall be paid to the authority or any financial institution designated by the authority acting as a fiduciary in connection therewith, all as specified by the authority. A record of the amount so pledged as security or otherwise payable to the authority shall be filed with the state auditor.

The state auditor shall issue a warrant to the authority for the deducted amount specified by the Health and Educational Facilities Authority as provided by this section. No pledge by a school district of foundation program funds or other amounts under Title 13 for any other purpose may be permitted and if made is voidable at the election of the Health and Educational Facilities Authority.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246; SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 30; SL 1970, ch 96, § 4; SL 1971, ch 107, § 1; SL 1975, ch 128, § 87; SL 1986, ch 124, § 5; SL 1989, ch 146, § 1; SL 1990, ch 133, § 2; SL 1997, ch 90, § 1; SL 1999, ch 84, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 8.



§ 13-13-40 Repealed.

13-13-40. Repealed by SL 1971, ch 107, § 2



§ 13-13-41 Correction of errors in foundation program payments.

13-13-41. Correction of errors in foundation program payments. If an error in payment of general support or equalization support to a school district has been made, the error shall be corrected by adding to or subtracting the amount of the error from the subsequent months' payments to be made to the school district affected.

Source: SDC Supp 1960, § 15.2246 as added by SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 32; SL 1994, ch 114.



§ 13-13-42 , 13-13-43. Repealed.

13-13-42, 13-13-43. Repealed by SL 1995, ch 94, §§ 10, 10A



§ 13-13-45 to 13-13-46.1. Repealed.

13-13-45 to 13-13-46.1. Repealed by SL 1995, ch 94, §§ 11 to 13



§ 13-13-47 to 13-13-51. Repealed.

13-13-47 to 13-13-51. Repealed by SL 1994, ch 115, §§ 1 to 5



§ 13-13-52 Obsolete.

13-13-52. Obsolete



§ 13-13-53 to 13-13-58. Repealed.

13-13-53 to 13-13-58. Repealed by SL 1995, ch 94, §§ 14 to 20



§ 13-13-59 to 13-13-62. Repealed.

13-13-59 to 13-13-62. Repealed by SL 1995, ch 88, §§ 7 to 10; SL 1995, ch 94, §§ 21 to 24



§ 13-13-63 to 13-13-65. Repealed.

13-13-63 to 13-13-65. Repealed by SL 1993, ch 81, § 13F



§ 13-13-66 , 13-13-67. Repealed.

13-13-66, 13-13-67. Repealed by SL 2012, ch 87, §§ 9, 10.



§ 13-13-68 Obsolete.

13-13-68. Obsolete



§ 13-13-69 , 13-13-70. Repealed.

13-13-69, 13-13-70. Repealed by SL 2012, ch 87, §§ 11, 12.



§ 13-13-71 Equalizing increase in local effort with increase in need.

13-13-71. Equalizing increase in local effort with increase in need. If local effort increases on a statewide aggregate basis by a greater percentage than local need on a statewide aggregate basis from any one year to the next, for the following year each of the levies specified in subdivision 13-13-10.1(6) shall be reduced proportionally so that the percentage increase in local effort on a statewide aggregate basis equals the percentage increase in need on a statewide aggregate basis.

Source: SL 1995, ch 94, § 38A.



§ 13-13-72 Legislative policy on annual increase in appropriation for state aid toeducation foundation program.

13-13-72. Legislative policy on annual increase in appropriation for state aid to education foundation program. It is the policy of the Legislature that the appropriation for the state aid to education foundation program increase on an annual basis by the percentage increase in local need on an aggregate statewide basis so that the relative proportion of local need paid by local effort and state aid shall remain constant. For school fiscal year 2013, it is the policy of the Legislature that the relative proportion of the total local need paid by state aid shall be amended by adjusting the proportion of state aid to fifty-three and eight-tenths percent of the total local need. However, the increase in the per student allocation on an annual basis that exceeds three percent shall be paid solely by the state and is not a factor in this policy.

Source: SL 1995, ch 94, § 38B; SL 2007, ch 93, § 23; SL 2011, ch 90, § 1.



§ 13-13-72.1 Basis for adjustment to certain levies--Annual adjustment to reduce localeffort by nine million dollars from property tax reduction fund.

13-13-72.1. Basis for adjustment to certain levies--Annual adjustment to reduce local effort by nine million dollars from property tax reduction fund. Any adjustments in the levies specified in § 10-12-42 made pursuant to §§ 13-13-71 and 13-13-72 shall be based on maintaining the relationship between statewide local effort as a percentage of statewide local need in the fiscal year succeeding the fiscal year in which the adjustment is made. However, for fiscal year 2013 and each year thereafter, if the levies specified in § 10-12-42 are not adjusted to maintain this relationship, the per student allocation as defined in § 13-13-10.1(4) shall be reduced to maintain the relationship between statewide local effort as a percentage of statewide local need. Any adjustment to the levy for agricultural property shall be based upon the change in the statewide agricultural taxable valuation and the reclassification of agricultural property to another property classification. Any adjustment to the levies for nonagricultural property and owner-occupied single-family dwellings shall be based upon the change in the statewide nonagricultural property and owner-occupied single-family dwellings taxable valuations. However, if any new project with a total taxable valuation of one hundred fifty million dollars or more is constructed, the levies shall be proportionately decreased for agricultural property, nonagricultural property, and owner-occupied single-family dwellings. In addition to the adjustments in the levies provided by this section, the levies shall also be annually adjusted as necessary to reduce the portion of local need paid by local effort by an amount equal to nine million dollars from those funds transferred into the property tax reduction fund pursuant to § 10-50-52 subsequent to July 1, 2007. In addition to the adjustments in the levies provided by this section, the levies for nonagricultural property and owner-occupied single-family dwellings shall also be adjusted as necessary to account for the additional increase in the total assessed value for nonagricultural property and owner-occupied single-family dwellings pursuant to the phasing out and repeal of the provisions provided in § 10-6-74.

Source: SL 2001, ch 79, § 1; SL 2007, ch 94, § 1; SL 2008, ch 78, § 1; SL 2009, ch 77, § 1; SL 2011, ch 90, § 3.



§ 13-13-73 Calculation of state aid to education for each school district under thefoundation program.

13-13-73. Calculation of state aid to education for each school district under the foundation program. The secretary of the Department of Education shall compute state aid to education for each school district under the foundation program according to the following calculations:

(1) Determine each school district's fall enrollment;

(2) To arrive at the local need per district:

(a) Multiply the per student allocation by the fall enrollment;

(b) Multiply the small school adjustment, if applicable, by the fall enrollment;

(c) Calculate the limited English proficiency (LEP) adjustment pursuant to subdivision (2D), if applicable; and

(d) Add the product of subsection (a) to the product of subsection (b) and to the calculation in subsection (c);

(3) State aid is (a) local need minus local effort, or (b) zero if the calculation in (a) is a negative number;

(4) If the state aid appropriation for the general support of education is in excess of the entitlement provided for in this section and the entitlement provided for in § 13-13-85, the excess shall be used to fund any shortfall of the appropriation as provided for in § 13-37-36.3. The secretary shall report to the Governor by January seventh of each year, the amount of state aid necessary to fully fund the general aid formula in the current year. If a shortfall in the state aid appropriation for general education exists that cannot be covered by § 13-37-45, the Governor shall inform the Legislature and provide a proposal to eliminate the shortfall.
Source: SL 1995, ch 94, § 39; SL 1997, ch 98, § 11; SL 1997, ch 103, § 2; SL 2000, ch 84, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2007, ch 93, § 8; SL 2010, ch 84, § 2; SL 2011, ch 102, § 7; SL 2013, ch 7, § 38.



§ 13-13-73.1 Real property valuation of manufactured homes to be excluded fromcalculation.

13-13-73.1. Real property valuation of manufactured homes to be excluded from calculation. The Department of Revenue shall exclude the real property valuation of manufactured homes, considered as real estate pursuant to § 10-4-2.4, and manufactured homes, converted to real estate after July 1, 1999, when computing local effort pursuant to §§ 13-13-10.1 and 13-37-35.1 for the purpose of the state aid to education formula. The county auditor shall also exclude such real estate value when computing the tax levy for school purposes. However, such manufactured homes shall continue to be subject to each tax levy.

Source: SL 1999, ch 83, § 1; SL 2004, ch 17, § 11; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 13-13-73.2 to 13-13-73.4. Repealed.

13-13-73.2 to 13-13-73.4. Repealed by SL 2011, ch 89, §§ 3 to 5, eff. Mar. 17, 2011.



§ 13-13-74 Monthly payments of aid to public schools.

13-13-74. Monthly payments of aid to public schools. Except as provided in § 13-13-39, payment from funds provided in aid of the public schools in any school fiscal year shall be made in twelve monthly installments on or about the thirtieth of each month. For the period July first to December thirty-first, inclusive, the total of the six payments shall be one-half of local need of current school fiscal year less local effort for the period July first to December thirty-first, inclusive. For the period January first to June thirtieth, inclusive, the total of the six payments shall be one-half of local need of current school fiscal year less local effort for the period January first to June thirtieth, inclusive.

Source: SL 1995, ch 94, § 40; SL 1999, ch 84, § 2.



§ 13-13-75 Repealed.

13-13-75. Repealed by SL 2010, ch 88, § 2.



§ 13-13-76 , 13-13-77. Repealed.

13-13-76, 13-13-77. Repealed by SL 2011, ch 89, §§ 6, 7, eff. Mar. 17, 2011.



§ 13-13-78 Definition of terms used in § 13-13-79.

13-13-78. Definition of terms used in § 13-13-79. Terms used in § 13-13-79 mean:

(1) "Sparse school district," a school district that meets each of the following criteria:

(a) Has a fall enrollment per square mile of 0.50 or less;

(b) Has a fall enrollment of five hundred or less;

(c) Has an area of four hundred square miles or more;

(d) Has at least fifteen miles between its secondary attendance center or centers and that of an adjoining district;

(e) Operates a secondary attendance center; and

(f) Levies ad valorem taxes at the maximum rates allowed pursuant to § 10-12-42 or more;

(2) "Sparsity fall enrollment," for sparse school districts with a fall enrollment as defined in § 13-13-10.1 of less than eighty-three or greater than two hundred thirty-two, is calculated as follows:

(a) Divide the fall enrollment as defined in § 13-13-10.1 by the area of the school district in square miles;

(b) Multiply the quotient obtained in subsection (a) times negative 0.125;

(c) Add 0.0625 to the product obtained in subsection (b); and

(d) Multiply the sum obtained in subsection (c) times the fall enrollment;

(3) "Sparsity adjusted fall enrollment," for sparse school districts with a fall enrollment as defined in § 13-13-10.1 of at least eighty-three, but no more than two hundred thirty-two, subtract the fall enrollment from two hundred thirty-two.
Source: SL 2006, ch 75, § 6; SL 2007, ch 95, § 1, eff. Mar. 1, 2007; SL 2007, ch 93, § 11; SL 2011, ch 87, § 6.



§ 13-13-79 Distribution of funds to sparse school districts.

13-13-79. Distribution of funds to sparse school districts. At the same time that foundation program state aid is distributed to school districts pursuant to §§ 13-13-10.1 to 13-13-41, inclusive, the secretary of the Department of Education shall distribute funds to sparse school districts by multiplying the result of the calculation in either subdivision 13-13-78(2) or subdivision 13-13-78(3) by seventy-five percent of the per student allocation as defined in § 13-13-10.1. However, no sparse school district may receive a sparsity benefit in any year that exceeds one hundred ten thousand dollars.

Source: SL 2006, ch 75, § 7; SL 2007, ch 95, § 2, eff. Mar. 1, 2007; SL 2007, ch 93, § 12; SL 2009, ch 78, § 1; SL 2011, ch 92, § 1; SL 2012, ch 93, § 1.



§ 13-13-80 Repealed.

13-13-80. Repealed by SL 2010, ch 84, § 3.



§ 13-13-81 Definition of terms.

13-13-81. Definition of terms. Terms used in this section and §§ 13-13-82 and 13-13-83 mean:

(1) "Eligible school district," a school district that does not receive state aid to education distributed pursuant to chapter 13-13 and that operates a high school primarily focused on career and technical education;

(2) "Eligible student," a student who currently attends a high school primarily focused on career and technical education that is operated by an eligible school district and who, immediately prior to attending the high school primarily focused on career and technical education, was enrolled in a South Dakota school district other than the eligible school district.
Source: SL 2008, ch 79, § 1.



§ 13-13-82 State aid to certain school districts for career and technical education.

13-13-82. State aid to certain school districts for career and technical education. An eligible school district shall receive an amount equal to the per student allocation as defined in subdivision 13-13-10.1(4) multiplied by the number of eligible students included in its fall enrollment as defined in subdivision 13-13-10.1(2A).

Source: SL 2008, ch 79, § 2.



§ 13-13-83 Monthly payments.

13-13-83. Monthly payments. The amount calculated in § 13-13-82 and in § 13-13-87 shall be distributed to an eligible school district in the same manner as other state aid payments are distributed pursuant to § 13-13-74 from funds appropriated in the general appropriations act for state aid to education.

Source: SL 2008, ch 79, § 3; SL 2013, ch 77, § 4.



§ 13-13-84 Promulgation of rules on certification of resident pupils attending schoolsin another state.

13-13-84. Promulgation of rules on certification of resident pupils attending schools in another state. The secretary of education may promulgate rules pursuant to chapter 1-26 to provide for the certification of resident pupils attending public or private schools in another state.

Source: SL 2009, ch 75, § 3.



§ 13-13-85 Transfer of foundation program funds for jump start scholarships.

13-13-85. Transfer of foundation program funds for jump start scholarships. The secretary of the Department of Education shall transfer on a noncash basis to the executive director of the Board of Regents the amount of foundation program funds necessary to award jump start scholarships pursuant to §§ 13-55-47 to 13-55-51, inclusive, to all students admitted into the scholarship program for that fiscal year. One-half of the necessary amount shall be transferred by October fifteenth for distribution for the first semester, and one-half of the necessary amount shall be transferred by March fifteenth for distribution for the second semester.

Source: SL 2011, ch 102, § 6.



§ 13-13-86 Child residing in licensed group care center for minors.

13-13-86. Child residing in licensed group care center for minors. If a child is residing in a licensed group care center for minors which provides care for children who are not living with their parents or guardian, the school residence of the child is the school district where the parents or guardian reside, subject to the provisions of § 13-28-9.

The school district where a licensed group care center for minors is located is responsible for providing an educational program for the children who reside in the group care center.

Source: SL 2013, ch 77, § 2.



§ 13-13-87 Children residing in residential treatment center or intensive residentialtreatment center.

13-13-87. Children residing in residential treatment center or intensive residential treatment center. A school district providing education for children in a residential treatment center or intensive residential treatment center shall receive an amount equal to the current year's per student allocation as defined in subdivision 13-13-10.1(4) multiplied by the average daily membership, in the prior school year, for residentially-placed students attending each residential treatment center or intensive residential treatment center for whom tuition is paid by another school district pursuant to § 13-28-11.

Source: SL 2013, ch 77, § 3.



§ 13-13-88 Workforce education fund created.

13-13-88. Workforce education fund created. There is hereby created in the state treasury the workforce education fund to be used for the following purposes:

(1) To fund the limited English proficiency adjustment as referenced in § 13-13-89;

(2) Provide grants for the purposes of providing secondary career and technical education programs; and

(3) Provide additional one-time funding to school districts.

Interest earned on money in the fund shall be deposited into the fund. Any money in the workforce education fund is continuously appropriated to the Department of Education for the purposes stated in this section and § 13-13-89. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2013, ch 7, § 10, eff. Mar. 20, 2013.



§ 13-13-89 Disbursements from workforce education fund.

13-13-89. Disbursements from workforce education fund. The secretary of the Department of Education shall authorize and disburse money from the workforce education fund to fund the state's share of the limited English proficiency adjustment as calculated by §§ 13-13-10.1 and 13-13-73 for state fiscal years 2014, 2015, and 2016. If, after the state's share of the limited English proficiency adjustment is funded, the workforce education fund exceeds two million dollars as of July first of each year, the amount of money in excess of one million dollars shall be disbursed as follows:

(1) An amount not to exceed one million five hundred thousand dollars shall be distributed to fund new and existing secondary career and technical education programs; and

(2) Any amount remaining in the fund over one million dollars after the distribution in subdivision (1) is made shall be allocated to each school district in an amount equal to the money available for such distribution times the ratio of each school district's fall enrollment to the total state fall enrollment as defined in § 13-13-10.1.
Source: SL 2013, ch 7, § 11, eff. Mar. 20, 2013.



§ 13-13-90 Promulgation of rules regarding workforce education fund.

13-13-90. Promulgation of rules regarding workforce education fund. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 regarding the application process and timelines, the guidelines and criteria for approval of applications, and the distribution of funds from the workforce education fund.

Source: SL 2013, ch 7, § 12, eff. Mar. 20, 2013.






Chapter 14 - Grants And Donations To Schools

§ 13-14-1 Contracts with federal agencies--Receipt and expenditure of federal grants.

13-14-1. Contracts with federal agencies--Receipt and expenditure of federal grants. The secretary of education is hereby authorized to enter into contracts with any agency of the United States government for the purposes of education, to receive grants of federal funds for those purposes, and to expend such funds under such rules and regulations as the South Dakota Board of Education may establish.

Source: SL 1955, ch 41, ch 1, § 6; SDC Supp 1960, § 15.0806; SL 1975, ch 128, § 88; SL 2004, ch 17, § 13.



§ 13-14-2 Contracts for federal surplus commodity programs--Receipt and expenditureof federal funds.

13-14-2. Contracts for federal surplus commodity programs--Receipt and expenditure of federal funds. The secretary of education is hereby authorized to enter into contracts with any agency of the United States government to administer programs for the receipt, allocation, and distribution of surplus commodities to schools, child care centers, summer camps, state institutions, counties, Indian reservations, and related welfare purposes, to receive grants of federal funds for those purposes, and to expend such funds in the manner provided by law.

Source: SL 1964, ch 49; SL 2004, ch 17, § 14.



§ 13-14-3 Apportionment and distribution to school districts of federal funds receivedby counties under Bankhead-Jones Farm Tenant Act.

13-14-3. Apportionment and distribution to school districts of federal funds received by counties under Bankhead-Jones Farm Tenant Act. All funds that shall be received by the several counties of this state, from the secretary of agriculture of the United States, out of the revenues received by the secretary from the use of land acquired by the United States under the provision of "The Bankhead-Jones Farm Tenant Act" shall be apportioned, by the county commissioners of each county, among the several school districts having children requiring school facilities, according to the acreage of such land in said districts, and upon such apportionment, shall be paid to such school districts by the county treasurers, to be used for school purposes in accordance with the provisions of said federal act.

Source: SL 1939, ch 53; SL 1955, ch 41, ch 10, § 36; SDC Supp 1960, § 15.2236.



§ 13-14-3.1 Federal funds under Mineral Leasing and Taylor Grazing Acts allocated todistricts by area of producing lands.

13-14-3.1. Federal funds under Mineral Leasing and Taylor Grazing Acts allocated to districts by area of producing lands. All revenues received by the State of South Dakota from the federal government of the United States as South Dakota's share of income from lands owned by the United States in South Dakota pursuant to section 35 of the federal Mineral Leasing Act of February 25, 1920, and pursuant to section 10 of the federal Taylor Grazing Act of June 28, 1934, as amended or as hereafter amended, and in which the Congress of the United States has granted unto the Legislature of this state the right to use such money as it may prescribe or direct for the use and benefit of the state, subdivisions thereof, or for the support of public schools or other public educational institutions, shall be allocated and paid to the school districts of this state in proportion to the area of such lands in such district in which the lands producing such moneys are or were located.

Source: SL 1971, ch 142, § 1.



§ 13-14-3.2 School district entitlement statement delivered semiannually--Warrantstransmitted to districts.

13-14-3.2. School district entitlement statement delivered semiannually--Warrants transmitted to districts. When revenue is received pursuant to § 13-14-3.1, a semiannual itemized statement of each school district's entitlement shall be delivered by the Department of Education to the state auditor who shall thereupon draw warrants on the state treasurer for the amounts designated on the statement and the Department of Education shall transmit such warrants to the school districts and such moneys shall be deposited in their general fund.

Source: SL 1971, ch 142, § 2; SL 1977, ch 125; SL 2010, ch 77, § 7.



§ 13-14-3.3 Oil well and mine revenue treated as permanent school fund income.

13-14-3.3. Oil well and mine revenue treated as permanent school fund income. Notwithstanding the provisions of § 13-14-3.2, revenue received from producing oil wells or operating mines shall be assigned by the state treasurer to the common school interest and income fund and shall be apportioned and distributed in the same manner as permanent school fund income is apportioned and distributed under chapter 13-13.

Source: SL 1971, ch 142, § 3.



§ 13-14-4 School district contracts with federal agencies--Receipt and expenditure offederal grants.

13-14-4. School district contracts with federal agencies--Receipt and expenditure of federal grants. Public school districts in South Dakota are hereby authorized to enter into contracts with federal agencies under the provisions of federal laws to receive grants of federal funds, as provided by federal acts and to expend such funds according to the laws and regulations of the State of South Dakota governing expenditure of funds by school districts.

Source: SL 1951, ch 82; SL 1955, ch 41, ch 10, § 35; SDC Supp 1960, § 15.2235.



§ 13-14-5 Acceptance of gifts and donations to school districts--Agreements, rules, andregulations.

13-14-5. Acceptance of gifts and donations to school districts--Agreements, rules, and regulations. Every school district in this state is hereby empowered to accept, own, manage, and dispose of any grant, gift, devise, or bequest of money, or real or personal property; and the school board of such school district shall have power to enter into such agreement for the receipt thereof upon such terms as shall be to the best interest of all parties and to make such rules and regulations as it may deem best for the ownership, management, and control of such property.

Source: SDC 1939, § 15.2028; SL 1955, ch 41, ch 10, § 33; SDC Supp 1960, § 15.2233.



§ 13-14-6 Repealed.

13-14-6. Repealed by SL 2001, ch 152, § 10



§ 13-14-7 Repealed.

13-14-7. Repealed by SL 2007, ch 28, § 9.



§ 13-14-8 Repealed.

13-14-8. Repealed by SL 2001, ch 152, § 9



§ 13-14-8.1 , 13-14-9. Repealed.

13-14-8.1, 13-14-9. Repealed by SL 2007, ch 28, §§ 10, 11.



§ 13-14-10 , 13-14-11. Repealed.

13-14-10, 13-14-11. Repealed by SL 1995, ch 88, §§ 11, 12



§ 13-14-12 Repealed.

13-14-12. Repealed by SL 2007, ch 28, § 4.



§ 13-14-13 Authorization of nonprofit benevolent organizations to solicit and acceptprivate funds for educational and interscholastic activities.

13-14-13. Authorization of nonprofit benevolent organizations to solicit and accept private funds for educational and interscholastic activities. The governing board of any school district organized pursuant to chapter 13-5 may authorize one or more private, nonprofit benevolent organizations to, independently of the control of the school district, accept and solicit donations, gifts, grants, or other private financial resources for the ultimate benefit of the educational or interscholastic activities of the school district. Funds collected pursuant to this section and § 13-14-14 shall be offered, at an appropriate time, to the governing board of the school. If accepted, such funds shall be used for the expansion and enhancement of academic curricula, for the support of interscholastic activities, for the initiation or support of musical, forensic, civic, technologic, or similar extracurricular instruction or programs, for special trips or activities supporting core school activities, or other programs or activities of substantial benefit to the educational environment of the school district. None of the funds may be used for capital acquisition, debt retirement, or ordinary expenditures or expenses.

Source: SL 2009, ch 80, § 1.



§ 13-14-14 School board not obligated to accept and organization not obligated to providefunds without agreement as to terms and purposes.

13-14-14. School board not obligated to accept and organization not obligated to provide funds without agreement as to terms and purposes. Any private, nonprofit benevolent organization authorized pursuant to § 13-14-13 may propose, advocate, or suggest to the governing board of the school district that the funds proffered by the organization be utilized with regard to various curricula, activities, or other programs. However, the governing board is not obligated to accept or expend any funds, nor is the organization obligated to provide any funds, unless both are mutually agreed as to terms and purposes.

Source: SL 2009, ch 80, § 2.



§ 13-14-15 Classroom innovation grant program.

13-14-15. Classroom innovation grant program. There is hereby established in the Department of Education a classroom innovation grant program. The purpose of the grant program is to provide funding for classroom innovation to allow classroom teachers to utilize technology in creative and innovative ways to enhance the learning and achievement of their students. Applications for the innovation grants may be submitted by individual teachers, school districts, or education service agencies established pursuant to § 13-3-76.

Source: SL 2013, ch 74, § 1.






Chapter 15 - Intergovernmental Cooperation In Education

§ 13-15-1 School district contracts with state agencies and subdivisions authorized.

13-15-1. School district contracts with state agencies and subdivisions authorized. A school district is hereby authorized to enter into contracts and agreements with the state, its agencies and institutions and any political subdivisions for educational purposes and services.

Source: SL 1965, ch 61; SL 1975, ch 128, § 89.



§ 13-15-1.1 Contracts between school districts to share services of employees.

13-15-1.1. Contracts between school districts to share services of employees. School districts may contract with each other to share the services of employees.

Source: SL 1965, ch 61 as added by SL 1969, ch 52; SL 1975, ch 128, § 90.



§ 13-15-1.2 Repealed.

13-15-1.2. Repealed by SL 1975, ch 128, § 377



§ 13-15-1.3 Contracts between districts for joint facilities.

13-15-1.3. Contracts between districts for joint facilities. The school board of a school district bordering on one or more districts may enter into an agreement or contract with the officers of the adjacent school district or districts, if the provisions of such agreement or contract have been approved by the secretary of the Department of Education, to provide for the education of the children who reside within the school districts and to provide for the erection, operation, and maintenance of school facilities for the school districts upon terms and conditions as may be mutually agreed upon between the school districts, subject to the limitations as provided by law. Such contract or agreement is subject to the provisions of the tuition law.

Source: SL 1981, ch 137, § 1; SL 2003, ch 272, § 63.



§ 13-15-2 Contracts for education of Indian children--Receipt and expenditure offederal grants.

13-15-2. Contracts for education of Indian children--Receipt and expenditure of federal grants. The secretary of education is hereby authorized to enter into contracts with the United States Department of the Interior for the education of Indian children, to receive grants of federal funds for that purpose, and to expend such funds under such rules as the South Dakota Board of Education may establish.

Source: SL 1949, ch 65; SL 1955, ch 41, ch 1, § 5; SDC Supp 1960, § 15.0805; SL 1975, ch 128, § 91; SL 2004, ch 17, § 15.



§ 13-15-3 School district contracts with federal agencies for education of childrenresiding in district--Tuition charges--Sharing of costs--Copy of contract tosecretary.

13-15-3. School district contracts with federal agencies for education of children residing in district--Tuition charges--Sharing of costs--Copy of contract to secretary. The school board of any school district shall be authorized to enter into contracts with the United States Bureau of Indian Affairs or any other federal department or agencies or their authorized agents for the education of those children who are of legal school age and have school residence within the district and who are entitled to free public education. Such contractual agreement may be in the form of tuition charges mutually agreed upon, by the sharing of education operational costs and facilities, or by any other type of contractual agreement which will be of benefit to the school district. Any specific statute within the school code in compliance of which it would be necessary to defeat the purpose of this section is hereby waived to allow full compliance with the contractual agreement provided by this section. A copy of such contractual agreements shall be filed with the secretary of the Department of Education.

Source: SL 1957, ch 63; SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 78; SL 1975, ch 128, § 92; SL 2003, ch 272, § 63.



§ 13-15-4 School facilities located on federal property.

13-15-4. School facilities located on federal property. The school facilities described in § 13-15-3 may be located on federal property upon which the federal government holds exclusive jurisdiction provided such federal property adjoins the school district making such contract.

Source: SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 78.



§ 13-15-5 Rules applicable to education provided under federal contract--Acceptancein lieu of public education.

13-15-5. Rules applicable to education provided under federal contract--Acceptance in lieu of public education. Education provided under § 13-15-3 shall comply with the rules of the South Dakota Board of Education. Such education, when supplied by a federally operated school shall be considered in lieu of the public education required by law to be furnished by the school districts.

Source: SL 1957, ch 63; SL 1959, ch 63; SDC Supp 1960, § 15.201; SL 1963, ch 78; SL 1975, ch 128, § 93.



§ 13-15-6 School operating under federal contract credited to district--Application ofschool district laws--Eligibility for state and county school funds.

13-15-6. School operating under federal contract credited to district--Application of school district laws--Eligibility for state and county school funds. School districts entering into contractual agreements specified in § 13-15-3 shall be considered as operating a school whether or not the school is located within the boundary of such district. It shall be subject to the same laws as any other school district. It shall be eligible to receive all state and county school funds to which other school districts are entitled.

Source: SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 78; SL 1975, ch 128, § 94.



§ 13-15-7 Conveyance of school district property to United States for educationalpurposes--Terms of conveyance--Resolution and deed.

13-15-7. Conveyance of school district property to United States for educational purposes--Terms of conveyance--Resolution and deed. The school board of any school district shall be authorized to sell, donate, grant, or convey, any real property which is now or may hereafter be owned by it to the United States as sites for federal buildings, institutions, or facilities for educational purposes, upon such terms as may be determined by the board. Such sale, donation, grant, or conveyance may be made at any time, and upon such terms as the school board in its sole, unqualified discretion may determine proper.

Whenever the school board deems it advisable and in the best interests of the district to convey any such property to the United States as aforesaid, it shall by resolution direct that said property be so transferred and conveyed. Thereupon a deed of conveyance shall be made to the United States which deed shall vest the grantee therein with all the right, title, and interest of the school district in and to the real property conveyed.

Source: SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 78; SL 1975, ch 128, § 95.



§ 13-15-8 Repealed.

13-15-8. Repealed by SL 1996, ch 110, § 1



§ 13-15-8.1 Interstate school district agreements to establish tuition rate--School boardaction--Appeal of school board decision.

13-15-8.1. Interstate school district agreements to establish tuition rate--School board action--Appeal of school board decision. Any school district having a common boundary with a border state may enter into agreements with school districts of the border state having a common boundary with the South Dakota school district to establish a rate of tuition. The school board shall take action on any request that a tuition rate be established within forty-five days after receiving the request. The school board's decision pursuant to this section may be appealed to the circuit court in the time and manner specified by § 13-46-1 or to the secretary of the Department of Education within thirty days from the date of the decision of the school board by filing a notice with the secretary of the school board and mailing a copy of the notice to the secretary of the Department of Education.

Source: SDC Supp 1960, § 15.3307 as added by SL 1964, ch 46; SL 1967, ch 46; SDCL, § 13-15-8; SL 1971, ch 108; SL 1996, ch 110, § 2; SL 2003, ch 272, § 63.



§ 13-15-9 Interstate assignment of students on reciprocal basis only.

13-15-9. Interstate assignment of students on reciprocal basis only. A school district in South Dakota with such a common boundary may not assign students to a district in another state if such district of said state prohibits or restricts students of said district from being assigned to a South Dakota school district.

Source: SDC Supp 1960, § 15.3307 as added by SL 1964, ch 46; SL 1967, ch 46; SL 1986, ch 27, § 4.



§ 13-15-10 Repealed.

13-15-10. Repealed by SL 1996, ch 110, § 3



§ 13-15-11 Contracts between districts for joint facilities.

13-15-11. Contracts between districts for joint facilities. The school board of any school district with boundaries adjoining another state may enter into an agreement or contract with the officers of a school district in another state when the provisions of such agreement or contract have been approved by the secretary of the Department of Education to provide for the education of the children who reside within such school district and to provide for the erection, operation, and maintenance of school facilities for both school districts upon such terms and conditions as may be mutually agreed upon between such school districts subject to the limitations as provided by law. Such contract or agreement shall not be subject to the provisions of the tuition law.

Source: SL 1957, ch 71; SDC Supp 1960, § 15.2245; SL 1973, ch 85, § 42; SL 1975, ch 128, § 97; SL 2003, ch 272, § 63.



§ 13-15-12 Financing of interstate joint facilities.

13-15-12. Financing of interstate joint facilities. The district entering into such agreements or contracts may borrow money, levy taxes, and issue bonds and use the proceeds thereof in accordance with and subject to the limitations of laws governing school districts in South Dakota.

Source: SL 1957, ch 71; SDC Supp 1960, § 15.2245.



§ 13-15-13 Location of interstate joint facilities.

13-15-13. Location of interstate joint facilities. Facilities erected and maintained pursuant to agreements or contracts pursuant to § 13-15-11 may be located in South Dakota or in a neighboring state.

Source: SL 1957, ch 71; SDC Supp 1960, § 15.2245.



§ 13-15-14 Joint facilities credited to district--Kindergarten through grade six required--Exception.

13-15-14. Joint facilities credited to district--Kindergarten through grade six required--Exception. School districts entering into contractual agreements specified in § 13-15-11 or 13-15-1.3 are considered to be operating a school whether or not the school is located within the boundary of the district. In any event, each school district, except those which have entered into an approved contract under the provisions of § 13-15-11, shall operate at least an instructional program for kindergarten through grade six within the boundaries of the district.

Source: SL 1957, ch 71; SDC Supp 1960, § 15.2245; SL 1963, ch 76; SL 1975, ch 128, § 98; SL 1981, ch 137, § 2; SL 1983, ch 126, § 6; SL 1985, ch 129, § 23; SL 1986, ch 122, §§ 1, 24; SL 1996, ch 69, § 8; SL 2004, ch 128, § 2.



§ 13-15-14.1 Repealed.

13-15-14.1. Repealed by SL 1996, ch 69, § 9



§ 13-15-14.2 Repealed.

13-15-14.2. Repealed by SL 1998, ch 89, § 4



§ 13-15-15 to 13-15-19. Repealed.

13-15-15 to 13-15-19. Repealed by SL 1985, ch 124, §§ 1 to 6



§ 13-15-20 Agreement and contracts with education commission of the states.

13-15-20. Agreement and contracts with education commission of the states. The Governor is authorized to enter into an agreement with the education commission of the states and to contract for special projects, with the approval of the Executive Board of the Legislative Research Council.

Source: SL 1985, ch 124, § 7.



§ 13-15-21 Enrollment in adjoining school districts in Minnesota.

13-15-21. Enrollment in adjoining school districts in Minnesota. Any student who resides in a South Dakota school district adjoining a school district in Minnesota may enroll in the adjoining school district in Minnesota under one of the following options:

(1) Any school board that operates a K-8 school or does not operate a school may contract with the adjoining school district in Minnesota;

(2) Any school board may assign students to the adjoining school district in Minnesota. Any person who is aggrieved by the assignment decision of the school board may request a hearing within thirty days before the secretary of the Department of Education or the secretary's representative. If the Department of Education has not rendered a decision within thirty days following final submission of appeal, the board's decision is affirmed; or

(3) Any school board may enter into a memorandum of agreement with the school board of the adjoining school district in Minnesota to permit students from both school districts to enroll in either school district.

The intention of a Minnesota student to enroll in a South Dakota school shall be made known to the affected school before July first of the school term.

Source: SL 1992, ch 123, § 1; SL 1993, ch 132, § 1; SL 2003, ch 272, § 63.



§ 13-15-21.1 Reciprocity required for enrolling in Minnesota school district--Applicationof section.

13-15-21.1. Reciprocity required for enrolling in Minnesota school district--Application of section. Any student who resides in a South Dakota school district adjoining a Minnesota school district may enroll in the adjoining school district if the adjoining border district's students have reciprocal rights to attend a South Dakota school.

This section does not apply to any school district that was engaged in 1994 in the reorganization process pursuant to chapter 13-6 until July 1, 1998.

Source: SL 1994, ch 117, §§ 1, 2; SL 1995, ch 95, § 2.



§ 13-15-22 Repealed.

13-15-22. Repealed by SL 1994, ch 118



§ 13-15-23 Transportation needs for students commuting between South Dakota andMinnesota.

13-15-23. Transportation needs for students commuting between South Dakota and Minnesota. For any student attending a school pursuant to § 13-15-21, student transportation shall be negotiated between the districts of residence and attendance with consideration to differing transportation needs any payment thereof shall be negotiated. Transportation options may include bus service to and from the district boundary or a designated location, or bus service to and from the student's home.

Source: SL 1992, ch 123, § 3.



§ 13-15-24 Resident school district responsible for tuition of student enrolled inMinnesota school.

13-15-24. Resident school district responsible for tuition of student enrolled in Minnesota school. For any student who is enrolled in a Minnesota school district pursuant to § 13-15-21.1, the resident district school is responsible for the payment of tuition to the receiving school district.

Source: SL 1995, ch 95, § 1.



§ 13-15-25 Agreement with nonprofit organization to provide for children's recreation--Funding.

13-15-25. Agreement with nonprofit organization to provide for children's recreation--Funding. The school board of a school district may enter into an agreement or contract with a nonprofit organization to provide for the recreation of the children who reside within the school district and to provide for the construction, operation, and maintenance of any recreational facility for the school district and the nonprofit organization upon terms and conditions as may be mutually agreed. The nonprofit organization shall be an exempt organization under section 501(c)(3) or 501(c)(4) of the United States Internal Revenue Code. If a school district incurs any indebtedness through an agreement or contract with a nonprofit organization pursuant to this section, the school district shall comply with any requirement concerning indebtedness of a school district including public notification or bond election.

Source: SL 1998, ch 90, § 1.



§ 13-15-26 Certain agreements forbidden.

13-15-26. Certain agreements forbidden. No school district may enter into contractual agreements pursuant to § 13-15-1.3 or 13-15-11 after July 1, 1998.

Source: SL 1998, ch 89, § 2.



§ 13-15-26.1 Repealed.

13-15-26.1. Repealed by SL 2006, ch 78, § 2, as amended by SL 2007, ch 128, § 1, eff. July 1, 2008.



§ 13-15-27 Agreements exempt from § 13-15-36.

13-15-27. Agreements exempt from § 13-15-36. Any school district that has entered into contractual agreements pursuant to § 13-15-1.3 or 13-15-11 on or before July 1, 1997, is not subject to the provisions of § 13-15-26.

Source: SL 1998, ch 89, § 3.



§ 13-15-28 Reorganization of district based on number of students--Exception fordistrict within reservation boundaries.

13-15-28. Reorganization of district based on number of students--Exception for district within reservation boundaries. Any school district that enters into contractual agreements pursuant to § 13-15-11 and sends over fifty percent of its resident students enrolled in grades for which it contracts to an adjoining school district or districts located in South Dakota shall reorganize the school district pursuant to chapter 13-6 within two years of the end of the school year. For the purposes of this section, the number of students attending adjoining districts shall be based on fall enrollment as defined in § 13-13-10.1. This section does not apply to a school district located wholly within the boundaries of an Indian reservation.

Source: SL 1998, ch 89, § 5; SL 1999, ch 85, § 1; SL 2000, ch 84, § 7; SL 2007, ch 93, § 16.



§ 13-15-29 Student enrolling in nonresident district remains financial obligation ofresident district.

13-15-29. Student enrolling in nonresident district remains financial obligation of resident district. Notwithstanding the provisions of § 13-28-40, any student who enrolls in another school district pursuant to the provisions contained in § 13-28-40 to 13-28-47, inclusive, in a grade for which the student's resident district contracts for services pursuant to § 13-15-1.3 or 13-15-11 remains the financial obligation of the resident district.

Source: SL 2000, ch 82, § 2.



§ 13-15-30 Agreements for whole-grade sharing of students--Conditions.

13-15-30. Agreements for whole-grade sharing of students--Conditions. Notwithstanding the provisions of § 13-5-1, the school board of any school district may enter into an agreement or contract with one or more school boards of other school districts to provide for the whole-grade sharing of students among the participating school districts if:

(1) The school district offers an instructional program within the boundaries of the school district; and

(2) The school district meets the minimum fall enrollment requirements pursuant to § 13-6-97.

For purposes of §§ 13-15-30 to 13-15-32, inclusive, whole-grade sharing is a sharing arrangement for students among participating school districts that allows the resident students at any one or more grade levels within one school district to attend school in one or more of the other participating school districts. The whole-grade sharing may be one-way whereby a participating school district sends all of its students at one or more grade levels to attend school in one or more of the other participating school districts without receiving any students in return.

The whole-grade sharing may also be two-way whereby a school district sends all of its students at one or more grade levels to attend school in one or more of the other participating school districts, and in return receives students at one or more grade levels from one or more of the other participating school districts.

Source: SL 2009, ch 81, § 1.



§ 13-15-31 Approval and adoption of agreements for whole-grade sharing of students--Term--Termination--Requirements.

13-15-31. Approval and adoption of agreements for whole-grade sharing of students--Term--Termination--Requirements. Any agreement or contract entered into pursuant to § 13-15-30 shall be approved by the secretary of education and shall remain in effect for a period of at least three years. It shall provide for the sharing of governance among the participating school districts. The school board of each participating school district shall adopt the contract or agreement no later than February first of the school year preceding the school year for which the agreement will take effect. The contract or agreement may be terminated by any participating school district if that school district provides written notice to the other participating school districts at least eighteen months prior to the termination.

The contract or agreement shall adhere to the following provisions:

(1) Students at one grade level within a school district are only eligible to attend school in another participating school district if all the students at that particular grade level within the school district are sent to another participating school district. The school boards of the participating school districts shall determine which students and which facilities will be shared under the terms of the agreement;

(2) The participating school districts may negotiate the rate of tuition that will be charged for any student sent to attend school in another participating school district. However, the rate of tuition per year may not be less than the per student allocation as defined in § 13-13-10.1 for that school fiscal year;

(3) The fall enrollment as defined in § 13-13-10.1 for each participating school district shall include any students that the school district sends to another participating school district to attend school, and may not include any students that are sent to the school district to attend school from other participating school districts;

(4) For the purposes of determining adequate yearly progress under the state's accountability system established in § 13-3-62, and calculating the graduation rates, any student sent to another participating school district to attend school shall be counted in the receiving school district; and

(5) For the purposes of state aid for special education, the school residence of any student in need of special education or special education and related services who is sent to a participating school district to attend school remains with the sending school district. However, both the sending and the receiving school districts shall agree upon the student's individualized education program.
Source: SL 2009, ch 81, § 2.



§ 13-15-32 Promulgation of rules for whole-grade sharing of students.

13-15-32. Promulgation of rules for whole-grade sharing of students. The Department of Education shall promulgate rules pursuant to chapter 1-26 to establish the procedures and timelines for approving the contracts and agreements.

Source: SL 2009, ch 81, § 3.






Chapter 15A - Pilot Charter School For American Indian Students

§ 13-15A-1 Pilot charter school established upon receipt of federal grant.

13-15A-1. Pilot charter school established upon receipt of federal grant. If the Department of Education receives a federal grant under the American Recovery and Reinvestment Act of 2009, Division A, Section 14006, Pub. L. No. 111-5 as amended to January 1, 2010, the department shall initiate a pilot charter school primarily for American Indian students from federally recognized tribes that is infused with cultural activities. The curriculum of the school shall emphasize science, technology, engineering, and mathematics as well as American Indian culture.

Source: SL 2010, ch 85, § 1.



§ 13-15A-2 Plan submission--Contents.

13-15A-2. Plan submission--Contents. Any entity seeking to establish the pilot charter school shall submit a written plan to the South Dakota Board of Education. The written plan shall include the following:

(1) A detailed business plan for the private charter school;

(2) A mission statement for the school;

(3) A description of the school's organizational structure that shall include an advisory council of no less than five, but no more than nine members;

(4) A financial plan for the first three years of operation of the school;

(5) A description of the school's location and facilities;

(6) A description of the grade levels that will be served;

(7) An assurance that state content standards will be addressed;

(8) An assurance that federal and state academic accountability measures will be met; and

(9) An outline of the criteria that will be used to measure the effectiveness of the school.

The Board of Education may request revisions to any written plan submitted and may approve any plan that meets the requirements in this section.

Source: SL 2010, ch 85, § 2.



§ 13-15A-3 School to be public, nonreligious, nonhome based, and nonprofit.

13-15A-3. School to be public, nonreligious, nonhome based, and nonprofit. Any pilot charter school established pursuant to this chapter shall be public, nonsectarian, nonreligious, nonhome based, and nonprofit.

Source: SL 2010, ch 85, § 3.



§ 13-15A-4 Enrollment priority to American Indian students from recognized tribes.

13-15A-4. Enrollment priority to American Indian students from recognized tribes. American Indian students from federally recognized tribes shall be given enrollment priority at the pilot charter school. In its first year of operation, the school may enroll students on either a first-come, first-served basis, or through a lottery selection process if the total number of applicants exceeds the number of spaces available at the school. In subsequent years of its operation, the school shall give preference to:

(1) Students who have been admitted to the pilot charter school through the approved admission process, and remain in attendance through subsequent grades; and

(2) Siblings of students already admitted to or attending the pilot charter school.
Source: SL 2010, ch 85, § 4.



§ 13-15A-5 Independent local education agency--Accountability system--State aid.

13-15A-5. Independent local education agency--Accountability system--State aid. Any pilot charter school established pursuant to this chapter shall exist as an independent local education agency. All students enrolled in the pilot charter school shall be counted for the purposes of determining adequate yearly progress under the terms of the state accountability system established pursuant to § 13-3-69.

For the purposes of calculating state aid to general education distributed pursuant to chapter 13-13, South Dakota students enrolled in the school shall be counted in the pilot charter school's fall enrollment, and the state's financial obligation may not exceed the amounts set forth in chapter 13-13.

For the purposes of calculating state aid to special education distributed pursuant to chapter 13-37, any student in need of special education or special education and related services enrolled in the pilot charter school shall remain the financial responsibility of the student's resident school district.

Source: SL 2010, ch 85, § 5.



§ 13-15A-6 Local property tax revenue not available to pilot charter school.

13-15A-6. Local property tax revenue not available to pilot charter school. No pilot charter school established pursuant to this chapter may generate or request local property tax revenue from the school district in which the school resides. Any expenditures of the pilot charter school that result in the acquisition or lease of or additions to real property, plant, or equipment that would, in a school district, be paid from the school district's capital outlay fund set forth in § 13-16-6, are the financial responsibility of the entity establishing the pilot charter school.

Source: SL 2010, ch 85, § 6.



§ 13-15A-7 Charter requirements--Term--Renewal.

13-15A-7. Charter requirements--Term--Renewal. The charter of the pilot charter school shall:

(1) Document compliance with federal, state, and local rules, regulations, and statutes relating to health, safety, civil rights, and insurance;

(2) Assure that the pilot charter school is nonsectarian in its programs, admissions policies, employment practices, and all other operations;

(3) Assure that the pilot charter school provides a comprehensive program of instruction for grades nine through twelve and two years of postsecondary education;

(4) Assure that the pilot charter school meets all state laws and state administrative rules relating to schools, governing boards, and school districts;

(5) Assure cooperation with the Department of Education or the auditor general in any financial, program, or compliance audits conducted in addition to those required pursuant to § 4-11-7.1; and

(6) Document compliance with all federal and state laws relating to the education of children with disabilities in the same manner as a school district.

The charter of any pilot charter school established pursuant to this chapter is effective for five years and may be amended at the request of the advisory council if the amendments are approved by the South Dakota Board of Education. A plan for renewal of the pilot charter school must be made to the Board of Education every five years.

Source: SL 2010, ch 85, § 7.



§ 13-15A-8 Federal grant funding.

13-15A-8. Federal grant funding. Any pilot charter school organized pursuant to this chapter is eligible to apply for and receive federal grant funding.

Source: SL 2010, ch 85, § 8.



§ 13-15A-9 State retirement system--Employment contracts.

13-15A-9. State retirement system--Employment contracts. Any pilot charter school organized pursuant to this chapter shall participate in the state retirement system established in chapter 3-12. The school may be exempt from continuing contract laws set forth in chapter 13-43, and its employee contracts may be collectively bargained.

Source: SL 2010, ch 85, § 9.



§ 13-15A-10 Transfer of credits to public school.

13-15A-10. Transfer of credits to public school. If a student previously enrolled in a pilot charter school enrolls in a public school in the state, the public school shall accept credits earned by the students in courses or instructional programs at the pilot charter school in a uniform and consistent manner, and according to the same criteria used to accept academic credits from other public schools.

Source: SL 2010, ch 85, § 10.






Chapter 16 - School District Funds And Accounts

§ 13-16-1 Sources of school district funds.

13-16-1. Sources of school district funds. School district funds are all moneys received by the school district or schools within said district or as a result of an activity carried on by the said school. Said funds come from the following sources: taxes, income from school property; school district borrowing through bonds or promissory notes; funds received from federal, state, or other political subdivisions; funds received from individuals or organizations through paid admission, payments for materials or services, gifts, or trusts; funds received from fines and penalties; and any other funds received by the school district or schools from any other source.

Source: SL 1955, ch 41, ch 10, § 1; SDC Supp 1960, § 15.2201.



§ 13-16-2 Funds to comport with generally accepted accounting principles.

13-16-2. Funds to comport with generally accepted accounting principles. All school district funds shall be placed in funds as defined in § 4-4-4.

Source: SL 1955, ch 41, ch 10, §§ 1, 2, 4; SDC Supp 1960, §§ 15.2201, 15.2202, 15.2204; SL 1963, ch 74, § 2; SL 1963, ch 75, § 1; SL 1964, ch 40; SL 1965, ch 47; SL 1975, ch 128, § 100; SL 1991, ch 138, § 1; SL 2012, ch 88, § 9.



§ 13-16-3 General fund defined.

13-16-3. General fund defined. The general fund of the school district is a fund provided by law to meet all the operational costs of the school district, excluding capital outlay fund and special education fund expenditures pursuant to § 13-13-37, and to redeem all outstanding warrants against the general fund. Notwithstanding the provisions of § 13-16-6, the general fund may be used to purchase or lease computer hardware and software.

Source: SL 1955, ch 41, ch 10, § 2; SDC Supp. 1960, § 15.2202; SL 1963, ch 74, § 2; SL 1964, ch 40; SL 1975, ch 128, § 101; SL 1987, ch 135, § 3; SL 1989, ch 146, § 2; SL 2003, ch 96, § 2; SL 2008, ch 80, § 1.



§ 13-16-4 Lease payments from general fund in federally affected areas--Purchase onoption made from capital outlay fund.

13-16-4. Lease payments from general fund in federally affected areas--Purchase on option made from capital outlay fund. The general fund in any school district authorized to receive funds from the federal government under Public Law 874 may be utilized for lease payments on equipment, teacherages, buildings, and other real estate, subject to the limitation that no more than ten percent of the general fund budget may be expended for lease payments during any school fiscal year. If the lease agreement provides for an option to purchase the leased property at the end of the lease period upon payment of a stipulated amount, the final payment at the end of the lease which shall result in acquisition of the property and title thereto, shall be made from the capital outlay fund subject to the provisions of §§ 13-16-6 to 13-16-9, inclusive.

Source: SDC Supp 1960, § 15.2202 as added by SL 1963, ch 74, § 2; SL 1964, ch 40.



§ 13-16-5 Repealed.

13-16-5. Repealed by SL 1975, ch 128, § 377



§ 13-16-6 Definition and use of capital outlay fund--Levy required.

13-16-6. Definition and use of capital outlay fund--Levy required. The capital outlay fund of the school district is a fund provided by law to meet expenditures which result in the acquisition or lease of or additions to real property, plant, or equipment. Such an expenditure shall be for land, existing facilities, improvement of grounds, construction of facilities, additions to facilities, remodeling of facilities, or for the purchase or lease of equipment. It may also be used for installment or lease-purchase payments for the purchase of real property, plant, or equipment, which have a contracted terminal date not exceeding twenty years from the date of the installment contract or lease-purchase and for the payment of the principal of and interest on capital outlay certificates issued pursuant to § 13-16-6.2.

Any purchase of one thousand dollars or less may be paid out of the general fund. The total accumulated unpaid principal balances of such installment contracts and lease-purchase and the outstanding principal amounts of such capital outlay certificates may not exceed three percent of the taxable valuation. The school district shall provide a sufficient levy each year under the provisions of § 13-16-7 to meet the annual installment contract, lease-purchase, and capital outlay certificate payments, including interest.

A school district which contracts its student transportation may expend from the capital outlay fund an amount not to exceed fifteen percent of the contract amount. In addition, a school district which reimburses for mileage instead of providing transportation pursuant to § 13-30-3, may use the capital outlay fund to pay for fifteen percent of its mileage reimbursement costs.

The capital outlay fund may be used to purchase textbooks and instructional software.

The capital outlay fund may be used to purchase warranties on capital assets if the warranties do not include supplies.

During the period of time beginning on July 1, 2009, and ending on June 30, 2018, any school district may make payments from its capital outlay fund for the purchase of property insurance and casualty insurance, for payments for energy costs and the cost of utilities, and for motor fuel or for any portion of a contract providing transportation to students or for any mileage reimbursements. However, the total amount that a school district expends from its capital outlay fund for these expenses may not exceed forty-five percent of the total tax revenues deposited in that fund during the current school fiscal year, and for any school district with a current tax levy for the capital outlay fund that is greater than its tax levy for the capital outlay fund in school fiscal year 2008, the total amount expended from the capital outlay fund for these expenses may not exceed forty-five percent of the total tax revenues that would have been deposited in that fund during the current school fiscal year if the tax levy for the capital outlay fund had not been increased since 2008.

Source: SL 1947, ch 80; SL 1953, ch 56; SL 1955, ch 41, ch 10, § 3; SDC Supp 1960, § 15.2203; SL 1970, ch 100, § 1; SL 1973, ch 91, § 1; SL 1975, ch 128, § 102; SL 1978, ch 109, § 1; SL 1988, ch 138, § 1; SL 1989, ch 146, § 3; SL 1996, ch 111; SL 1997, ch 91, § 1; SL 2001, ch 72, § 1; SL 2001, ch 80, § 1; SL 2002, ch 85, § 1; SL 2006, ch 79, § 1; SL 2009, ch 82, § 1; SL 2011, ch 93, § 1; SL 2013, ch 75, § 1.



§ 13-16-6.1 Bidders on installment purchases or lease-purchase agreement to state interestrate and installment schedule.

13-16-6.1. Bidders on installment purchases or lease-purchase agreement to state interest rate and installment schedule. Notwithstanding the provisions of chapters 5-18A and 13-20, if any proposed installment purchase contract or lease-purchase agreement authorized under chapter 13-16, is to be entered into by a school district, the notice for bidders shall require the bidders to state the rate of interest and the installment payment or lease-purchase schedule that would have to be made by the school district in fulfillment of the contract. However, the requirement of this section does not apply to any installment purchase or lease-purchase to be entered into between a school district and the health and educational facilities authority.

Source: SL 1973, ch 91, § 3; SL 1978, ch 109, § 2; SL 1989, ch 146, § 4; SL 2011, ch 2, § 122.



§ 13-16-6.2 Capital outlay certificates authorized--Issuance--Sale--Election--Maturity.

13-16-6.2. Capital outlay certificates authorized--Issuance--Sale--Election--Maturity. The school board of any school district may issue capital outlay certificates to acquire or construct real property, plant, or equipment. All capital outlay certificates shall be authorized, issued, and sold in accordance with the provisions of chapter 6-8B. However, no election other than as provided in §§ 13-16-6.3 and 13-16-6.4 may be held, and the certificates may not have a maturity date in excess of twenty years from the date of issuance.

Source: SDCL, §§ 13-16-6, 13-16-6.1, as enacted by SL 1978, ch 109, §§ 1, 2; SL 1984, ch 43, § 102B; SL 1988, ch 140, § 4.



§ 13-16-6.3 Hearing on installment purchase, lease-purchase or capital outlay certificates--Approval or reference to voters.

13-16-6.3. Hearing on installment purchase, lease-purchase or capital outlay certificates--Approval or reference to voters. Any proposed installment purchase contract, lease-purchase, or issue of capital outlay certificates authorized pursuant to § 13-16-6 or 13-16-6.2 which will obligate the school district for future payments on the principal, the total of which will exceed one and one-half percent of the taxable valuation of taxable property within the district, may not be entered into, or certificates issued, unless prior thereto the school board conducts a public hearing thereon after having given notice by publication at least twice in its official newspaper at least ten days before the hearing. Upon the hearing the board may approve the action or may refer the matter to the voters of the district.

Source: SL 1973, ch 91, § 2; SDCL, § 13-16-6.2; SL 1978, ch 109, § 3; SL 1989, ch 146, § 5.



§ 13-16-6.4 Referendum petition and election on installment purchase or capital outlaycertificates.

13-16-6.4. Referendum petition and election on installment purchase or capital outlay certificates. Approval to enter into an agreement or issue capital outlay certificates to which § 13-16-6.3 applies is subject to a referendum if five percent of the registered voters, based upon the total number of registered voters at the last preceding general election, petition, within twenty days thereafter, to have the question of approval or disapproval of the agreement or issue of capital outlay certificates or the lease-purchase agreement placed upon the ballot at the next regular election or at a special election called for that purpose. The business manager shall give notice of the fact that the question will be on the ballot at a regular or special election as provided by law for school elections and prepare official ballots therefor according to the provisions of this title relating to elections and the issue shall be decided by sixty percent of those voting thereon.

Source: SL 1973, ch 91, § 2; SDCL, § 13-16-6.3; SL 1978, ch 109, § 4; SL 1986, ch 124, § 6; SL 1987, ch 67, § 11; SL 1989, ch 146, § 6; SL 2000, ch 75, § 7.



§ 13-16-7 Additional tax levy for certain funds or obligations--Pledge to payment ofinstallments or certificates--Remedies for enforcement.

13-16-7. Additional tax levy for certain funds or obligations--Pledge to payment of installments or certificates--Remedies for enforcement. The school board of any school district of this state may at its discretion authorize an annual levy of a tax not to exceed three dollars per thousand dollars of taxable valuation on the taxable valuation of the district for the capital outlay fund for assets as defined by § 13-16-6 or for its obligations under a resolution, lease-purchase agreement, capital outlay certificate, or other arrangement with the Health and Educational Facilities Authority. Taxes collected pursuant to such levy may be irrevocably pledged by the school board to the payment of principal of and interest on installment purchase contracts or capital outlay certificates entered into or issued pursuant to § 13-16-6 or 13-16-6.2 or lease-purchase agreements or other arrangement with the Health and Educational Facilities Authority and, so long as any capital outlay certificates are outstanding, installment agreement payments, lease-purchase agreements, or other arrangements are unpaid, the school board of any district may be compelled by mandamus or other appropriate remedy to levy an annual tax sufficient to pay principal and interest thereon, but not to exceed the three dollars per thousand dollars of taxable valuation in any year authorized to be levied hereby.

For taxes payable in 2011, the total amount of revenue payable from the levy provided in this section may not increase more than the lesser of three percent or the index factor, as defined in § 10-13-38, over the maximum amount of revenue that could have been generated for the taxes payable in 2010. After applying the index factor, a school district may increase the revenue payable from taxes on real property above the limitations provided by this section by the percentage increase of value resulting from any improvements or change in use of real property, annexation, minor boundary changes, and any adjustments in taxation of real property separately classified and subject to statutory adjustments and reductions under chapters 10-4, 10-6, 10-6A, and 10-6B, except § 10-6-31.4, only if assessed the same as property of equal value. A school district may increase the revenue it receives from taxes on real property above the limit provided by this section for taxes levied to pay the principal, interest, and redemption charges on any bonds issued after January 1, 2009, which are subject to referendum; for scheduled payment increases on bonds, and for a levy directed by the order of a court for the purpose of paying a judgment against the school district. Any school district created or reorganized after January 1, 2009, is exempt from the limitation provided by this section for a period of two years immediately following its creation.

For taxes payable in 2012, 2013, 2014, and 2015, the total amount of revenue payable from the levy provided in this section may not increase more than the lesser of three percent or the index factor, as defined in § 10-13-38, over the maximum amount of revenue that could have been generated for the taxes payable in 2010 plus any unused index factor from the previous years. After applying the index factor, a school district may increase the revenue payable from taxes on real property above the limitations provided by this section by the percentage increase of value resulting from any improvements or change in use of real property, annexation, minor boundary changes, and any adjustments in taxation of real property separately classified and subject to statutory adjustments and reductions under chapters 10-4, 10-6, 10-6A, and 10-6B, except § 10-6-31.4, only if assessed the same as property of equal value. A school district may increase the revenue it receives from taxes on real property above the limit provided by this section for taxes levied to pay the principal, interest, and redemption charges on any bonds issued after January 1, 2009, which are subject to referendum, scheduled payment increases on bonds and for a levy directed by the order of a court for the purpose of paying a judgment against such school district. Any school district created or reorganized after January 1, 2009, is exempt from the limitation provided by this section for a period of two years immediately following its creation.

For taxes payable in 2011, 2012, 2013, 2014, and 2015, the levy limitation of three dollars per thousand dollars of taxable valuation does not apply to any school district.

Source: SL 1947, ch 80; SL 1953, ch 56; SL 1955, ch 41, ch 10, § 3; SDC Supp 1960, § 15.2203; SL 1970, ch 100, §§ 2, 3; SL 1975, ch 128, § 103; SL 1978, ch 109, § 5; SL 1986, ch 124, § 7; SL 1989, ch 87, § 15K; SL 1999, ch 84, § 3; SL 2008, ch 78, § 3.



§ 13-16-7.1 Pension and capital outlay tax levy limitations not applicable to certain schooldistricts.

13-16-7.1. Pension and capital outlay tax levy limitations not applicable to certain school districts. For taxes payable in 2014 and 2015, the provisions of §§ 13-10-6 and 13-16-7 that limit the maximum amount of revenue that may be generated by the pension and capital outlay tax levies do not apply to any school district that has less than a ten percent change in the total taxable valuation from the previous year of all real property in the school district, not including the increase of value resulting from any improvements or change in use of real property.

Source: SL 2008, ch 78, § 6; SL 2013, ch 79, § 20.



§ 13-16-8 Bond and certificate proceeds placed in capital outlay fund.

13-16-8. Bond and certificate proceeds placed in capital outlay fund. Money received from the sale of capital outlay bonds and capital outlay certificates shall be placed in the capital outlay fund.

Source: SL 1955, ch 41, ch 10, § 3; SDC Supp 1960, § 15.2203; SL 1978, ch 109, § 6.



§ 13-16-9 Expenditure of money from capital outlay fund.

13-16-9. Expenditure of money from capital outlay fund. Money can be expended from the capital outlay fund only for the purposes defined in § 13-16-6 and for the redemption of outstanding warrants against this fund.

Source: SL 1955, ch 41, ch 10, § 3; SDC Supp 1960, § 15.2203.



§ 13-16-9.1 Validation of prior school district contracts.

13-16-9.1. Validation of prior school district contracts. All contracts and agreements entered into prior to January 1, 1988, by any school district under the provisions of § 13-16-6, that have resulted in the acquisition of fixed assets or addition to fixed assets, provided the amounts involved do not result in the creation of indebtedness in excess of constitutional or statutory debt limits, are hereby legalized and validated notwithstanding any irregularity or defect in the proceedings resulting in the contracts and agreement; and all of the contracts and agreements are hereby declared to exist as valid obligations of the school districts, payable from their capital outlay funds.

Source: SL 1973, ch 90; SL 1983, ch 128, § 1; SL 1988, ch 139, § 1.



§ 13-16-9.2 Five-year plan required when fund used to construct new facilities oradditions.

13-16-9.2. Five-year plan required when fund used to construct new facilities or additions. Any school district using the capital outlay fund for payment of construction of new facilities or construction of additions to facilities must develop and maintain a five-year plan on the annual projected revenues and the annual projected expenditures for the capital outlay fund and such projected expenditures shall itemize the projected costs for new or additional facilities.

Source: SL 1977, ch 126, § 1.



§ 13-16-9.3 Public hearing for use of capital outlay fund--Notice.

13-16-9.3. Public hearing for use of capital outlay fund--Notice. Any school district using the capital outlay fund for payment of construction of new facilities or construction of additions to facilities, the total of which requires advertising for bids under chapter 5-18A, shall have a public hearing at least ten days prior to the advertisement of any contract specifications. The public hearing shall be advertised in the legal newspaper of the school district. Following the public hearing, and approval of the school board, the school district may use the capital outlay fund as provided in § 13-16-6. No school district may change the originally advertised use of the fund without holding another public hearing.

Source: SL 1977, ch 126, § 2; SL 2011, ch 2, § 123.



§ 13-16-10 Annual levy to pay school district bonds--Irrepealable--Exclusive of maximumlevy.

13-16-10. Annual levy to pay school district bonds--Irrepealable--Exclusive of maximum levy. At or before the issuing of any bonds the school board shall provide for the collection of an annual tax sufficient to pay the interest and principal thereof when due, for the entire term of years for which said bonds are to run, by proper resolution, copy of which shall be filed with the county auditor. All such levies when legally made shall be irrepealable until such debt shall be paid or sufficient moneys have been accumulated to pay such debt, and shall be exclusive of the maximum levy provided for other school district funds.

Source: SDC 1939, § 15.2208; SL 1955, ch 41, ch 10, § 4; SDC Supp 1960, § 15.2204; SL 1963, ch 75, § 1; SL 1965, ch 47.



§ 13-16-11 Levy of annual tax for school district bonds--Reduction on accumulation ofsurplus in bond redemption fund.

13-16-11. Levy of annual tax for school district bonds--Reduction on accumulation of surplus in bond redemption fund. The county auditor shall have the power and the duty to levy a tax from year to year against the property of the district in accordance with such resolution to meet said bond redemption fund payments when due without further notice or demand from such school district, provided, however, that if a surplus in the bond redemption fund exceeds the principal and interest requirements for one year in addition to such requirements for the current year, the school board may by resolution, determine the amount of such surplus and certify said amount to the county auditor on or before September first and the county auditor shall thereupon be authorized to reduce the required levy for the bond redemption fund to be spread upon the tax list for collection in the following year by the amount so certified.

Source: SDC 1939, § 15.2208; SL 1955, ch 41, ch 10, § 4; SDC Supp 1960, § 15.2204; SL 1963, ch 75, § 1; SL 1965, ch 47.



§ 13-16-12 Refunding bond proceeds placed in bond redemption fund--Reduction ofannual tax levy.

13-16-12. Refunding bond proceeds placed in bond redemption fund--Reduction of annual tax levy. Money received from the sale of refunding bonds shall be placed in the bond redemption fund to be held, or invested, and applied to the payment of the bonds to be refunded. The school board shall cause to be certified to the county auditor the amount of money so received and placed in the bond redemption fund each school fiscal year and the county auditor shall reduce by such amount the taxes to be levied to meet payments on the refunded bonds.

Source: SDC Supp 1960, § 15.2204 as added by SL 1963, ch 75, § 1; SL 1965, ch 47.



§ 13-16-13 Tax proceeds paid into bond redemption fund--Purposes for which used.

13-16-13. Tax proceeds paid into bond redemption fund--Purposes for which used. When the tax levied under § 13-16-11 shall be collected the business manager shall enter the same into the bond redemption fund and the same shall not be used for any other purpose and shall be applied to the payment of bonds when due and for the payment of interest thereon.

Source: SL 1955, ch 41, ch 10, § 4; SDC Supp 1960, § 15.2204; SL 1963, ch 75, § 1; SL 1965, ch 47; SL 1975, ch 128, § 104.



§ 13-16-14 Restriction on transfers from bond redemption fund.

13-16-14. Restriction on transfers from bond redemption fund. No money in the bond redemption fund may be transferred to any other fund unless a sufficient amount of money is retained in this fund to retire all outstanding bonds together with such interest as will accrue on such bonds. If any money is transferred from the bond redemption fund, the money shall be transferred to the general fund or the capital outlay fund.

Source: SL 1955, ch 41, ch 10, § 4; SDC Supp 1960, § 15.2204; SL 1963, ch 75, § 1; SL 1965, ch 47; SL 2005, ch 99, § 1.



§ 13-16-15 Designation of depositories for school district--Resolution.

13-16-15. Designation of depositories for school district--Resolution. The school board of every school district shall by resolution duly adopted at any annual, regular, or special meeting designate any bank or banks within the state as depositories for the funds or any part or parts of the funds of the district.

Source: SDC 1939, § 15.2524; SL 1955, ch 41, ch 10, § 7; SL 1957, ch 69; SDC Supp 1960, § 15.2207; SL 1975, ch 128, § 105; SL 1992, ch 124.



§ 13-16-15.1 Domestic savings and loan associations as official depositories--Restrictions.

13-16-15.1. Domestic savings and loan associations as official depositories--Restrictions. Domestic savings and loan associations whether chartered by this state or by the United States are official depositories for school district funds; provided such funds are invested only in the accounts of such associations which are insured by the federal Savings and Loan Insurance Corporation. The amount so invested in any one association may not exceed the amount which is covered by such insurance unless such association qualifies as a savings and loan depository as provided by chapter 4-6A.

Source: SL 1974, ch 303; SL 1982, ch 45, § 4.



§ 13-16-16 , 13-16-17. Repealed.

13-16-16, 13-16-17. Repealed by SL 1975, ch 128, § 377



§ 13-16-18 Deposit and investment of fund accumulations--Crediting of interest--Maturityof bond redemption fund investments--Filing of resolutions.

13-16-18. Deposit and investment of fund accumulations--Crediting of interest--Maturity of bond redemption fund investments--Filing of resolutions. All accumulations in all school district funds shall be deposited in lawful depositories in checking accounts, savings accounts, or time deposits, or invested, except as hereinafter limited, in:

(1) Bonds, registered warrants, or promissory notes of the school district making the investment, or securities issued and guaranteed by the United States government; or

(2) Investments authorized by §4-5-6.2.

The interest accruing on the investment or deposit shall be credited to the respective fund or the general fund. Other than permanent, trust, retirement, building, and depreciation reserve funds, such securities shall mature within eighteen months from the date of purchase or be redeemable at par at the option of the holder within eighteen months from the date of purchase.

Moneys in any bond redemption fund may be invested only in the types of investments listed in subdivision (1). The investments shall be due and payable on or before the date when the bonds for the payment of which the bond redemption fund was created become due and payable, except bonds of the United States redeemable at par.

In carrying out the provisions of this section, all transactions shall be by resolutions of the board, which resolutions shall be regularly filed and recorded with the business manager as a public record.

Source: SDC 1939, § 15.2209; SL 1955, ch 41, ch 10, § 6; SDC Supp 1960, § 15.2206; SL 1976, ch 114; SL 1978, ch 108; SL 1985, ch 126; SL 2011, ch 26, § 2.



§ 13-16-18.1 Domestic federal credit union as public depository--Requirement.

13-16-18.1. Domestic federal credit union as public depository--Requirement. Any domestic federal credit union chartered by the United States is a qualified public depository for school district funds if such funds are invested in accounts which are insured by the National Credit Union Administration.

Source: SL 1987, ch 71, § 3; SL 1988, ch 27, § 2.



§ 13-16-19 Stewardship of agency funds--Designation of district employee in charge--Surety bond.

13-16-19. Stewardship of agency funds--Designation of district employee in charge--Surety bond. The school board shall prescribe policies and procedures governing the stewardship of agency funds consistent with provisions of this title. The school board may designate an employee of the school district to be in charge of each agency fund. The employee designated, if other than the business manager, shall be placed under surety bond in the amount which it is estimated will be in the hands of such employee at any one time during the school fiscal year. The school district shall pay the premium on such surety bond.

Source: SL 1955, ch 41, ch 10, § 11; SDC Supp 1960, § 15.2211; SL 1976, ch 115, § 3; SL 2012, ch 88, § 10.



§ 13-16-20 Disbursements--Records--Receipts--Payment of claims--Serially numberedticket sales--Destruction of records.

13-16-20. Disbursements--Records--Receipts--Payment of claims--Serially numbered ticket sales--Destruction of records. The employee in charge of an agency fund may issue checks for disbursements from the fund. Unless required by the school board, such disbursements do not require prior approval by the board nor signature of the presiding officer of the board or the business manager. The employee designated shall keep accurate records of all receipts, expenditures, and balances of the agency fund; issue receipts in duplicate for all money received, except money received from the sale of printed serial number admission tickets; approve the expenditures, and pay all claims upon the presentation of an itemized verified claim. A memorandum record shall be kept on file for sale of all serially numbered tickets by events, which record shall be signed by the person selling such tickets. However, the employee may destroy any record that the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1955, ch 41, ch 10, § 11; SDC Supp 1960, § 15.2211; SL 1976, ch 115, § 4; SL 1981, ch 45, § 15; SL 2012, ch 88, § 11.



§ 13-16-21 Monthly and annual reports on agency funds--Audits.

13-16-21. Monthly and annual reports on agency funds--Audits. The employee of the school district designated by the board to be in charge of an agency fund shall monthly and annually submit reports to the school board. The fund shall be audited as part of the regular audit of the school district.

Source: SL 1955, ch 41, ch 10, § 11; SDC Supp 1960, § 15.2211; SL 1976, ch 115, § 5; SL 1996, ch 112; SL 2012, ch 88, § 12.



§ 13-16-22 , 13-16-23. Repealed.

13-16-22, 13-16-23. Repealed by SL 1982, ch 86, §§ 133, 134



§ 13-16-24 Unlawful contracts and warrants void.

13-16-24. Unlawful contracts and warrants void. Every contract made or check or registered warrant issued in excess of the issuing capacity of the district as restricted in this title is void and is not an obligation of the district.

Source: SL 1955, ch 41, ch 10, § 14; SDC Supp 1960, § 15.2214; SL 1975, ch 128, § 106; SL 1982, ch 86, § 134A; SL 1982, ch 139, § 3; SL 2012, ch 94, § 1.



§ 13-16-25 Repealed.

13-16-25. Repealed by SL 1975, ch 128, § 377



§ 13-16-26 Transfers between school district funds.

13-16-26. Transfers between school district funds. All or any part of a surplus of any school district fund, except the capital outlay fund provided by §§ 13-16-6 to 13-16-9, inclusive, and the special education fund provided by § 13-37-16 may be transferred to any other school district fund. Only a school district with a plan for reorganization that has been approved by the voters pursuant to § 13-6-47 after July 1, 2007 may transfer within twelve months before the effective date of the reorganization all or any part of a surplus in the capital outlay fund to the general fund. Any unused portion of money that has been transferred into the special education fund may be transferred from the special education fund within the current fiscal year to the fund from which it originated. All or any part of any school district fund may be loaned to any other school district fund for a term not to exceed twenty-four months.

Source: SL 1955, ch 41, ch 10, § 5; SDC Supp 1960, § 15.2205; SL 1964, ch 41; SL 1971, ch 110; SL 1992, ch 125; SL 1998, ch 91, § 1; SL 2007, ch 93, § 22; SL 2012, ch 88, § 13.



§ 13-16-26.1 Repealed.

13-16-26.1. Repealed by SL 1999, ch 79, § 2



§ 13-16-26.2 Transfer from general fund to capital outlay fund prohibited.

13-16-26.2. Transfer from general fund to capital outlay fund prohibited. Notwithstanding the provisions of § 13-16-26, no school district may transfer any funds, exclusive of federal funds, from the general fund to the capital outlay fund, bond redemption fund or the capital projects fund.

Source: SL 2000, ch 77, § 1; SL 2001, ch 77, § 6.



§ 13-16-26.3 Transfer of moneys between funds in newly consolidated districts--Restrictions--Reversion of funds--Promulgation of rules.

13-16-26.3. Transfer of moneys between funds in newly consolidated districts--Restrictions--Reversion of funds--Promulgation of rules. Notwithstanding any other provision of this chapter, if two or more school districts consolidate, for one year after the effective date of the consolidation pursuant to § 13-6-61, the newly formed school district may transfer any money from its general fund to its capital outlay fund. However, any funds transferred pursuant to this section may only be spent for one-time costs related to the consolidation. Any funds transferred to the capital outlay fund, but not lawfully obligated within one year of the date of the consolidation, shall revert to the school district's general fund. The Department of Education shall promulgate rules pursuant to chapter 1-26 to require the necessary information and establish procedures necessary to implement this section.

Source: SL 2002, ch 86, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 14.



§ 13-16-26.4 Transfer of certain special education funds to carry out activities underElementary and Secondary Education Act.

13-16-26.4. Transfer of certain special education funds to carry out activities under Elementary and Secondary Education Act. Notwithstanding the provisions of § 13-16-26, as provided by 20 U.S.C. § 1413 as amended through July 1, 2005, in any fiscal year in which a school district is allocated federal IDEA funds greater than the allocation received in the prior fiscal year, the school district may transfer local special education funds in an amount not greater than fifty percent of the annual increase in the federal IDEA allocation to any other fund to carry out activities that could be supported with funds under the Elementary and Secondary Education Act of 1965.

Source: SL 2010, ch 86, § 1, eff. Feb. 8, 2010.



§ 13-16-27 Repealed.

13-16-27. Repealed by SL 1976, ch 53, § 2



§ 13-16-28 Audit of school district books called by state, school board, or voters.

13-16-28. Audit of school district books called by state, school board, or voters. For any necessary reason an audit of the books of any school district may be called at any time by the auditor-general of the state, the school district board, or the voters of the school district by petition signed by twenty percent of the resident taxpayers of such district as shown by the assessment roll of the preceding year and presented to the school board or the auditor-general of the state.

Source: SL 1955, ch 41, ch 10, § 30; SDC Supp 1960, § 15.2230; SL 1971, ch 111, § 2.



§ 13-16-29 School district repayment fund created--Pledge of revenues--Creation ofsub-funds or accounts.

13-16-29. School district repayment fund created--Pledge of revenues--Creation of sub-funds or accounts. There is created a separate trust fund designated the school district repayment fund consisting of all revenues with respect to school district lease, resolution, certificate, or other arrangement, or any bond, note, or certificate issued to or in connection with a program sponsored by the Health and Educational Facilities Authority for school districts and entered into under §§ 13-13-39, 13-16-6.4, 13-16-7, and 13-19-27 to 13-19-29, inclusive. The Health and Educational Facilities Authority may pledge revenues received or to be received by the fund to secure bonds, notes or other obligations issued under §§ 13-13-39, 13-16-6.4, 13-16-7, and § 13-19-27 to 13-19-29, inclusive. The authority may create sub-funds or accounts within the repayment fund created under this section as the authority considers necessary.

Source: SL 1986, ch 124, § 8; SL 1988, ch 140, § 3; SL 1999, ch 84, § 4.



§ 13-16-30 Title VIII of the Elementary and Secondary Education Act fund.

13-16-30. Title VIII of the Elementary and Secondary Education Act fund. Any funds received from the federal government under the provisions of Title VIII of the Elementary and Secondary Education Act for basic support may be deposited into the Title VIII of the Elementary and Secondary Education Act fund.

Source: SL 1991, ch 138, § 2; SL 1997, ch 89, § 2; repealed by SL 2012, ch 87, § 13; reinstated by SL 2013, ch 73, § 2.



§ 13-16-31 Transfers from Title VIII fund.

13-16-31. Transfers from Title VIII fund. The Title VIII of the Elementary and Secondary Education Act fund shall serve as a fund from which transfers shall be made to the funds enumerated in § 13-16-2. A school district may not make expenditures out of its Title VIII of the Elementary and Secondary Education Act fund. Transfers out of the Title VIII of the Elementary and Secondary Education Act fund shall be made at the discretion of the school board.

Source: SL 1991, ch 138, § 3; SL 1997, ch 89, § 3; repealed by SL 2012, ch 87, § 14; reinstated by SL 2013, ch 73, § 3.



§ 13-16-32 Special education fund--Legal costs allowable expenditures.

13-16-32. Special education fund--Legal costs allowable expenditures. The South Dakota Board of Education may promulgate rules pursuant to chapter 1-26 to identify allowable expenditures from the special education fund. Legal costs incurred by a school district as a direct result of providing special education or special education and related services to a child for whom the district is financially responsible are allowable expenditures. The allowable expenditures may include any legal costs incurred by the school district in the referral, evaluation, and placement processes as well as any other legal expenses for which the district is determined to be legally responsible to pay as a result of due process hearings.

Source: SL 1998, ch 98, § 13; SL 2005, ch 100, § 1.



§ 13-16-33 School annual financial reports.

13-16-33. School annual financial reports. Each school district shall file the annual financial report pursuant to § 13-8-47 using the uniform accounting system as defined in the accounting manual developed pursuant to § 4-11-6. Reports not filed prior to August thirtieth are considered past due and are subject to the past-due provisions of § 13-13-38.

Source: SL 1998, ch 98, § 14; SL 2011, ch 86, § 3.



§ 13-16-34 Omitted.

13-16-34. Omitted



§ 13-16-35 Use of admission fees for interscholastic activities by local organization--Approved purposes--Report to school board.

13-16-35. Use of admission fees for interscholastic activities by local organization--Approved purposes--Report to school board. Any member school of an association provided for in § 13-36-4 to which control, supervision, and regulation of high school interscholastic activities has been delegated, may, during each school year, allow any portion of the admissions fees collected at a single event in each activity recognized by the association to be used by a local organization that supports local interscholastic activities. The portion of the admissions fees provided to the local organization shall be used for a purpose that is approved in advance by the local school board, and may be used for a local endowment fund that is dedicated to assisting the local school district with its educational needs. The local organization shall maintain complete records of the admissions fees it receives, and shall provide a report to the local school board detailing the specific use of the admissions fees.

Source: SL 2007, ch 97, § 1.






Chapter 17 - Compromise Of Judgments For School Districts

§ 13-17-1 School board authorized to compromise judgments.

13-17-1. School board authorized to compromise judgments. The school board of any school district is hereby authorized and empowered to make a compromise settlement of the whole or part of any judgment which such school district may have against any judgment debtor in this state.

Source: SL 1939, ch 55, § 1; SL 1955, ch 41, ch 10, § 38; SDC Supp 1960, § 15.2238.



§ 13-17-2 Resolution of board authorizing compromise--Contents.

13-17-2. Resolution of board authorizing compromise--Contents. Before any such settlement is made, the same must be authorized by a resolution duly made and passed by such school board and entered of record in the minutes of such board, setting forth the total amount of such judgment, the name of the judgment debtor, and whether or not such compromise settlement is for the whole, or a part of such judgment, the amount of money to be received in such settlement, and that such compromise settlement is, in the opinion of such school board, for the best interests of such school district.

Source: SL 1939, ch 55, § 2; SL 1955, ch 41, ch 10, § 39; SDC Supp 1960, § 15.2239.



§ 13-17-3 Petition for circuit court approval of judgment compromise--Attached papers.

13-17-3. Petition for circuit court approval of judgment compromise--Attached papers. After the passage and entry of record of such resolution, such school board shall present to the circuit court of the county where such school district is located, a petition setting forth a copy of said resolution, and such other facts as such court may require, together with a verified property statement to be furnished by such judgment debtor, and praying for an order of such court approving and authorizing such compromise settlement.

Source: SL 1939, ch 55, § 3; SL 1955, ch 41, ch 10, § 40; SDC Supp 1960, § 15.2240.



§ 13-17-4 Time and place of hearing--Publication of notice.

13-17-4. Time and place of hearing--Publication of notice. Upon the presentation and filing of the petition, a time and place shall be fixed by the court for hearing the petition, and notice of the petition and hearing shall be given by publishing a notice of the petition and hearing in the official newspaper of the school district at least once each week for at least two consecutive weeks. The first publication may not be less than fifteen days before the date of the hearing.

Source: SL 1939, ch 55, § 4; SL 1955, ch 41, ch 10, § 41; SDC Supp 1960, § 15.2241; SL 1972, ch 33, § 5; SL 1983, ch 129, § 1.



§ 13-17-5 Circuit court hearing on judgment compromise.

13-17-5. Circuit court hearing on judgment compromise. Upon the day of such hearing, or at such time to which the hearing may be adjourned by the court, said petition shall be heard and any person interested may appear and show cause why such petition should not be granted.

Source: SL 1939, ch 55, § 5; SL 1955, ch 41, ch 10, § 42; SDC Supp 1960, § 15.2242.



§ 13-17-6 Circuit court order approving judgment compromise--Cash settlement required.

13-17-6. Circuit court order approving judgment compromise--Cash settlement required. If at such hearing it shall appear to the satisfaction of the court that such judgment debtor does not have sufficient property, over and above the exemptions allowed by law, out of which said judgment might be satisfied in full, and that it is for the best interests of all parties interested, that such petition should be granted, an order may be made approving such settlement and authorizing the same to be made, provided, however, that all such settlements must be made for cash and be fully paid to such school district within such time as ordered by the court not exceeding ninety days after the entry of said order.

Source: SL 1939, ch 55, § 6; SL 1955, ch 41, ch 10, § 43; SDC Supp 1960, § 15.2243.



§ 13-17-7 Costs and expenses paid by judgment debtor--Deposit with school board.

13-17-7. Costs and expenses paid by judgment debtor--Deposit with school board. All expenses incurred by such school board, under the provisions of this chapter, for clerk of courts fees and publication fees, shall be paid by the judgment debtor, regardless of whether such compromise settlement is approved by the court or not, and before any petition is presented to the circuit court, as provided in this chapter, the judgment debtor shall deposit with such school board a sufficient sum of money to cover such above-mentioned fees and expense.

Source: SL 1939, ch 55, § 7; SL 1955, ch 41, ch 10, § 44; SDC Supp 1960, § 15.2244.






Chapter 18 - School District Warrants And Disbursements

§ 13-18-1 Check, warrant or electronic funds transfer required for payment of schoolfunds.

13-18-1. Check, warrant or electronic funds transfer required for payment of school funds. School funds shall be paid by the school district business manager only upon check, warrant, or electronic funds transfer approved by the school board.

Source: SDC 1939, § 15.2219; SL 1955, ch 41, ch 10, § 11; SDC Supp 1960, § 15.2211; SL 1975, ch 128, § 108; SL 2001, ch 81, § 1.



§ 13-18-2 Contents and signing of checks and warrants.

13-18-2. Contents and signing of checks and warrants. The school district business manager shall draw and sign all checks or warrants for purposes legally ordered by the school board, and every such check or registered warrant shall be countersigned by the president of the board unless otherwise provided by law, and shall specify the person, firm, or corporation to whom paid.

Source: SDC 1939, §§ 15.2217, 15.2218; SL 1955, ch 41, ch 10, 11; SDC Supp 1960, § 15.2211; SL 1975, ch 128, § 109.



§ 13-18-3 Itemized invoice and verified voucher required for issuance of check orwarrant--Retention.

13-18-3. Itemized invoice and verified voucher required for issuance of check or warrant--Retention. No check or warrant may be drawn by the business manager except for indebtedness incurred prior to its issue and upon the presentation of an itemized invoice, accompanied by a voucher verified by the appropriate school official that the services, other than those provided by school district employees, or materials have been received. The invoice and voucher required by this section shall be filed in the office of the business manager.

Source: SDC 1939, §§ 15.2217, 15.2218; SL 1955, ch 41, ch 10, § 11; SDC Supp 1960, § 15.2211; SL 1975, ch 128, § 110; SL 1983, ch 122, § 2.



§ 13-18-4 Repealed.

13-18-4. Repealed by SL 1982, ch 86, § 135



§ 13-18-5 to 13-18-7. Repealed.

13-18-5 to 13-18-7. Repealed by SL 1975, ch 128, § 377



§ 13-18-8 Business manager's check register--Form and contents.

13-18-8. Business manager's check register--Form and contents. The business manager shall keep a check register, which register shall show in a column arranged for that purpose the number, date, and amount of each check issued, the fund upon which the same is drawn, the date of issue, and the name of the payee.

Source: SDC 1939, § 15.2220; SL 1955, ch 41, ch 10, § 12; SDC Supp 1960, § 15.2212; SL 1975, ch 128, § 112.



§ 13-18-9 Registered warrant prenumbered and issued when funds insufficient--Recordskept--Endorsement--Interest earned.

13-18-9. Registered warrant prenumbered and issued when funds insufficient--Records kept--Endorsement--Interest earned. Whenever an approved voucher is presented for payment and there is insufficient money in the fund for the full payment of the claim, the school board may instruct the business manager to issue a prenumbered registered warrant or warrants for the payment of the approved voucher. The registered warrants shall be recorded by the business manager in a register and shall be arranged in columns to show the number, date, amount of the warrant, the fund upon which the warrant is drawn, the payee, the date of payment, the amount of interest, the total amount paid thereon, and the date of mailing notice to the payee in whose name the warrant is registered. Each registered warrant shall be identified clearly on the face by being printed or stamped "registered warrant" and shall be signed by the president of the board on the face of the warrant and the business manager shall sign the endorsement statement: Voucher presented for payment this __________ day of __________ 20__________, and not paid for want of money in the __________ fund, registration number __________ and the rate of interest __________ percent. Every warrant thus endorsed shall draw interest to be determined by the school board until paid.

Source: SDC 1939, §§ 15.2221, 15.2222; SL 1947, ch 64; SL 1955, ch 41, ch 10, § 13; SL 1957, ch 70; SDC Supp 1960, § 15.2213; SL 1975, ch 128, § 113; SL 1983, ch 28, § 36.



§ 13-18-10 Checks for federal tax payments as preferred obligation--Special accounts forfederal moneys.

13-18-10. Checks for federal tax payments as preferred obligation--Special accounts for federal moneys. Checks issued for the payment of old age and survivor's insurance (social security) tax, and for internal revenue tax withheld from school district employees and other mandatory payroll deductions shall be paid as a preference obligation of the school district before registered warrants are called and paid. Federal moneys which are commingled with other school district moneys in any fund shall be identified by special accounts in order that these moneys are available for their intended purpose and are not subject to registered warrant status in such fund.

Source: SL 1957, ch 70; SDC Supp 1960, § 15.2213; SL 1975, ch 128, § 114.



§ 13-18-11 Register of warrants not paid for want of funds--Payment in order ofregistration.

13-18-11. Register of warrants not paid for want of funds--Payment in order of registration. The business manager shall keep a register of all registered warrants endorsed as provided by § 13-18-9 and all such registered warrants shall be paid in the order of registration.

Source: SDC 1939, § 15.2221; SL 1947, ch 64; SL 1955, ch 41, ch 10, § 13; SL 1957, ch 70; SDC Supp 1960, § 15.2213; SL 1975, ch 128, § 115.



§ 13-18-12 Validation of registered warrants and refunding bonds.

13-18-12. Validation of registered warrants and refunding bonds. Outstanding registered warrants and refunding bonds for registered warrants of school districts issued before January 1, 1983, for the purpose of operating schools within the school district, are hereby reaffirmed, legalized, and validated and declared to be legal, valid, and binding obligations of said school district.

Source: SL 1964, ch 228, §§ 1, 2; SL 1971, ch 112; SL 1983, ch 128, § 2.



§ 13-18-13 Call of registered warrants for payment--Cessation of interest.

13-18-13. Call of registered warrants for payment--Cessation of interest. Whenever there shall come into the hands of the business manager, or subject to his order, money applicable to the payment of any registered warrant, the business manager shall notify in writing, by mail, the holder of such registered warrant, at his last known place of residence, to present such registered warrant for payment, and such interest shall cease upon the date specified on the registered warrant call, and such money shall be held for the payment of such registered warrant. Whenever the business manager shall have on hand sufficient funds for the payment of any registered warrant, he shall call for such warrant immediately.

Source: SDC 1939, § 15.2221; SL 1947, ch 64; SL 1955, ch 41, ch 10, § 13; SL 1957, ch 70; SDC Supp 1960, § 15.2213; SL 1975, ch 128, § 116.



§ 13-18-14 Cancellation of check or warrant not presented for payment--Notation inregister.

13-18-14. Cancellation of check or warrant not presented for payment--Notation in register. The school board may, by resolution, cancel any check or warrant that has not been presented for payment at any time within two years of the date on which the check or warrant was issued. Upon such resolution the business manager shall note the cancellation in the check or warrant register.

Source: SL 1976, ch 75, § 5.



§ 13-18-15 Payment of check or warrant despite cancellation provisions.

13-18-15. Payment of check or warrant despite cancellation provisions. Notwithstanding any provision for cancellation of checks or warrants, the school board shall direct the payment of any properly issued check or warrant to any person entitled to payment thereof within a period of six years from date of issue thereof and may direct payment of checks or warrants more than six years from date of issue thereof.

Source: SL 1976, ch 75, § 6.



§ 13-18-16 Petty cash account--Maximum amount.

13-18-16. Petty cash account--Maximum amount. Nothing in § 13-18-1 or 13-18-2 prohibits the establishment of a petty cash account. Moneys in such an account shall be set aside on an imprest basis from the fund of ownership upon presentation of a voucher by the business manager and approval by the board. The school board shall determine the amount of money set aside in the account up to a maximum of one thousand dollars. The school board shall prescribe policies and procedures governing the stewardship of such account. An employee shall be designated to be accountable for the petty cash account and shall keep accurate records of all receipts, expenditures, and balances of the account. Unless required by the school board, disbursements from the petty cash account may neither require approval by the board nor signature of the presiding officer of the board or business manager.

Source: SL 1981, ch 138, § 1; SL 2003, ch 98, § 1.



§ 13-18-17 Incidental account.

13-18-17. Incidental account. A school district may establish an incidental account in an amount determined by the board by setting aside on an imprest basis money from the general fund. Such incidental account shall be kept and used by the officer designated by the board for advanced payment or for claims requiring immediate payment, not to exceed an amount established by the board. A detailed account of the expenditures from the incidental account shall be presented at regular intervals not to exceed one month with verified vouchers, itemized and supported by receipted bills or other information as general evidence of payment, which shall be subject to audit. All expenditures from this account shall be listed with other bills in the regular school board proceedings.

Source: SL 1981, ch 138, § 2.



§ 13-18-18 Health insurance flexible spending accounts.

13-18-18. Health insurance flexible spending accounts. Any health insurance plan or policy provided by a school district for school district officers and employees may include the use of flexible spending accounts, which may include payment or reimbursement through the use of debit cards, direct deposit to financial institutions, by check, or a combination of these.

Source: SL 2013, ch 76, § 1.






Chapter 19 - School District Bonds And Notes

§ 13-19-1 School board power to borrow on notes--Authorization, issuance and sale--Maximum term.

13-19-1. School board power to borrow on notes--Authorization, issuance and sale--Maximum term. Any school board may borrow money, from any source willing to lend the money, by issuing a promissory note subject to the limitations and regulations set forth in §§ 13-19-2 to 13-19-6, inclusive. All notes shall be authorized, issued, and sold in accordance with the provisions of chapter 6-8B, except that no election shall be held and the notes may not be issued for a term in excess of twenty-four consecutive months.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216; SL 1965, ch 48; SL 1975, ch 128, § 117; SL 1984, ch 43, § 102C; SL 1985, ch 127, § 1.



§ 13-19-1.1 Repealed.

13-19-1.1. Repealed by SL 1980, ch 128, § 2



§ 13-19-1.2 Issuance and sale of notes to health and educational facilities authority--Exemption from competitive bids.

13-19-1.2. Issuance and sale of notes to health and educational facilities authority--Exemption from competitive bids. A school district may issue and sell or pledge its notes to the health and educational facilities authority or the authority's designated agent or trustee. School districts may enter into contracts and agreements with the health and educational facilities authority to effectuate the purposes of §§ 1-16A-19, 1-16A-74 to 1-16A-76, inclusive, and 13-19-1.2. In acting pursuant to this section, school districts are exempt from all laws of the state which provide for competitive bids and hearings in connection with such sales, pledges, contracts, and agreements.

Source: SL 1986, ch 13, § 4.



§ 13-19-2 Amount borrowed on notes limited by anticipated receipts.

13-19-2. Amount borrowed on notes limited by anticipated receipts. Except for obligations to the state, including the health and educational facilities authority, or federal government, the money borrowed pursuant to § 13-19-1 may not exceed the sum of ninety-five percent of the amount of taxes levied or proposed to be levied by the school board but not collected at the date of borrowing by the school board pursuant to § 13-11-2 for the current or next full school fiscal year for the fund for which the money is borrowed plus other anticipated receipts for the fund which have not been collected at the date of borrowing.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216 (1); SL 1965, ch 48; SL 1975, ch 128, § 118; SL 1976, ch 116; SL 1983, ch 130; SL 1985, ch 127, § 2; SL 1989, ch 146, § 7.



§ 13-19-2.1 Promissory note in anticipation of special education funds limited.

13-19-2.1. Promissory note in anticipation of special education funds limited. Any promissory note issued by a school district in anticipation of funds authorized under or in connection with § 13-37-24 may not be in a principal amount in excess of eighty-five percent of the amount specified in the notice provided for in § 13-37-24.3.

Source: SL 1990, ch 133, § 3.



§ 13-19-3 Borrowing limit reduced by outstanding warrants or notes.

13-19-3. Borrowing limit reduced by outstanding warrants or notes. In case any registered warrants or promissory notes are outstanding against the fund for which the money is to be borrowed, the borrowing limit as specified in § 13-19-2 shall be reduced by the amount of such warrants or promissory notes outstanding at the time the money is borrowed.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216 (2); SL 1965, ch 48.



§ 13-19-4 Interest rate on notes.

13-19-4. Interest rate on notes. The rate of interest shall be stated on the note authorized by § 13-19-1 and shall be negotiated by the parties.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216 (5); SL 1965, ch 48; SL 1980, ch 129; SL 1983, ch 28, § 37.



§ 13-19-5 Signing of notes.

13-19-5. Signing of notes. Notes authorized by § 13-19-1 shall be signed by the president and the business manager of the school board.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216 (4); SL 1965, ch 48; SL 1975, ch 128, § 119.



§ 13-19-6 Cash receipts devoted to retirement of warrants and notes when noteoutstanding.

13-19-6. Cash receipts devoted to retirement of warrants and notes when note outstanding. When a promissory note authorized by § 13-19-1 has been issued and not paid in full upon the maturity thereof, then thereafter, no cash receipts, from the collection of taxes or from the collection of tuition charges, shall be expended for any purpose except the retirement of principal and interest of registered warrants and promissory notes outstanding against the fund into which said revenue has been received, until all of said registered warrants and promissory notes shall have been retired.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216 (3); SL 1965, ch 48; SL 1985, ch 127, § 3.



§ 13-19-7 Bonding power of school districts--Purposes for which bonds authorized.

13-19-7. Bonding power of school districts--Purposes for which bonds authorized. All school districts are authorized and empowered to issue negotiable bonds for the following purposes only: to refund any bonded indebtedness which is or is about to become due and payable, or whenever such indebtedness can be refunded at a lower rate of interest; to fund any judgments or outstanding warrants, and to raise money for any purpose for which the school board is authorized to spend school district funds.

Source: SDC 1939, § 15.2201; SL 1945, ch 54, § 1; SL 1945, ch 70; SL 1947, ch 62; SL 1947, ch 78; SL 1955, ch 41, ch 10, § 17; SDC Supp 1960, § 15.2217; SL 1963, ch 75, § 2.



§ 13-19-8 Constitutional debt limit to be observed.

13-19-8. Constitutional debt limit to be observed. No school district shall issue bonds in an amount which with the outstanding indebtedness of the district shall exceed the constitutional debt limitation for school districts.

Source: SDC 1939, § 15.2207; SL 1955, ch 41, ch 10, § 18; SDC Supp 1960, § 15.2218; SL 1968, ch 43, § 1.



§ 13-19-8.1 Debt limit of school district created by reorganization--Readjustment ofproperty, assets, debts, and liabilities.

13-19-8.1. Debt limit of school district created by reorganization--Readjustment of property, assets, debts, and liabilities. For the purpose of § 13-19-8, the outstanding indebtedness of any school district created by reorganization under chapter 13-6, shall include the principal and accrued interest thereon of all preexisting bonded indebtedness outstanding against any portion of a former school district included in the boundaries of the school district created by reorganization, as ascertained in the adjustment of property, assets, debts, and liabilities made by the board of county commissioners upon the reorganization. All such preexisting bonded indebtedness, and all bonds authorized and issued in accordance with law by the new school district entity created by reorganization, shall be and remain valid and binding general obligations of said districts, provided that the net bonded indebtedness thereof does not exceed the constitutional debt limitation. If the tax levy upon any former school district area for the payment of such preexisting bonded indebtedness, plus the tax levy on such area required for the payment of bonds of the new school district entity created by reorganization, should at any time be held by any court of competent jurisdiction to impose upon such area a debt or liability in excess of the constitutional limit, not offset by the benefits assured to such area by the terms of the adjustment of property, assets, debts, and liabilities theretofore made by the board of county commissioners, the validity of said bonds of such new school district as general obligation bonds shall not in any wise be impaired thereby; but the board of county commissioners shall without delay effect such readjustment of property, assets, debts, and liabilities as may be required, and the court shall have jurisdiction to order such readjustment and to determine the true and correct amount of each item therein.

Source: SDC Supp 1960, § 15.2218 as added by SL 1968, ch 43, § 1; SL 1975, ch 128, § 120.



§ 13-19-9 Authorization, issuance, and sale of bonds--No election.

13-19-9. Authorization, issuance, and sale of bonds--No election. All school district bonds shall be authorized, issued, and sold as provided in chapter 6-8B, except that no election shall be held to issue bonds to fund registered warrants.

Source: SDC 1939, § 15.2201; SL 1945, ch 54, § 1; SL 1947, ch 62; SL 1955, ch 41, ch 10, § 17; SDC Supp 1960, § 15.2217; SL 1963, ch 75, § 2; SL 1984, ch 43, § 103.



§ 13-19-10 to 13-19-13. Repealed.

13-19-10 to 13-19-13. Repealed by SL 1984, ch 43, § 131



§ 13-19-14 Repealed.

13-19-14. Repealed by SL 1980, ch 130



§ 13-19-15 to 13-19-17. Repealed.

13-19-15 to 13-19-17. Repealed by SL 1984, ch 43, § 131



§ 13-19-18 Repealed.

13-19-18. Repealed by SL 1975, ch 128, § 377



§ 13-19-19 to 13-19-26. Repealed.

13-19-19 to 13-19-26. Repealed by SL 1984, ch 43, § 131



§ 13-19-27 Financing arrangements for capital improvements and acquisition ofequipment incident to consolidation.

13-19-27. Financing arrangements for capital improvements and acquisition of equipment incident to consolidation. Any school district may enter into lease-purchase agreements or other financing arrangement with or issue capital outlay certificates to the Health and Educational Facilities Authority for capital improvements, the acquisition of equipment, or improvement of school facilities that the school board considers necessary or appropriate or as a result of a consolidation or proposed consolidation of one school district with another school district. All such leases, capital outlay certificates, or other arrangements shall be in accordance with the provisions of §§ 13-8-39, 13-20-1, and 13-24-10.

Source: SL 1986, ch 124, § 1; SL 1988, ch 140, § 2; SL 1999, ch 84, § 5.



§ 13-19-28 Terms of financing arrangements.

13-19-28. Terms of financing arrangements. The terms of the lease-purchase agreement, resolution, certificate, or other arrangement, or any bond, note, or certificate issued to or in connection with a program sponsored by the Health and Educational Facilities Authority for school districts and shall contain such terms as the health and educational facilities authority considers necessary, including without limitation, terms of default, remedies, representations, and covenants of the school district.

Source: SL 1986, ch 124, § 2; SL 1999, ch 84, § 6.



§ 13-19-29 Limitation on expenditures when amounts are due and funds pledged assecurity.

13-19-29. Limitation on expenditures when amounts are due and funds pledged as security. If capital outlay certificates are issued to, or a lease-purchase agreement, or other financing arrangement is entered into with the Health and Educational Facilities Authority as authorized by §§ 13-13-39, 13-16-6.4, 13-16-7, 13-16-29, 13-19-27, and 13-19-28, and a school district has pledged foundation program funds or other state aid provided under Title 13 to secure its obligations under or pursuant to a lease, resolution, certificate, or other arrangement with the Health and Educational Facilities Authority and there are amounts due but not yet paid by a school district, no cash receipts from the collection of any taxes, from foundation program aid or state aid under chapter 13-13 or from the collection of tuition charges may be expended for any purpose except paying the amounts due under the lease, resolution, certificate, or other arrangement as specified by written notice by or on behalf of the Health and Educational Facilities Authority. In the event of a failure to pay amounts due the Health and Educational Facilities Authority, moneys from foundation program aid or state aid under Title 13 shall first be applied to pay the amounts which are due but not yet paid to the authority, any trustee acting as a fiduciary on behalf of any holders of bonds, notes, or other certificates in connection with any such arrangement and any such holders. If this application is insufficient, cash receipts from the collection of any pledged taxes and tuition charges shall be applied to pay the amounts which are due but not yet paid to the authority, any such trustee, and any such holders.

Source: SL 1986, ch 124, § 3; SL 1989, ch 146, § 8; SL 1999, ch 84, § 7.



§ 13-19-30 Agreement providing for payment of amounts due but not yet paid--Provisions--Trustee--Security interest perfected.

13-19-30. Agreement providing for payment of amounts due but not yet paid--Provisions--Trustee--Security interest perfected. Any school district may enter into an agreement with the Health and Educational Facilities Authority and any financial institution acting as trustee or paying agent for bonds, leases, certificates, or other obligations, issued for the purpose of implementing § 13-19-29. The agreement may contain such provisions as the authority deems necessary and may provide that the financial institution may act as trustee for the benefit of and on behalf of the authority and be held accountable as the trustee of an express trust for the application and disposition of the foundation program aid and state aid under Title 13 and other funds or amounts pledged by any school district, including the income and proceeds therefrom, solely for the uses and purposes as provided in the agreement. A copy of the agreement and any revisions or supplements to it, shall be filed with the secretary of the Department of Education to perfect the lien and security interest of the authority in the foundation program aid and state aid under Title 13 and other funds or amounts pledged by any school district. No filing, recording, possession, or other action under the uniform commercial code or any other law of this state may be required to perfect the lien and security interest of the authority. The lien and security interest of the authority is deemed perfected, and the trust for the benefit of the authority so created is binding as of the date when the school district makes such pledge, notwithstanding the time of the filing with the secretary of the Department of Education, against all parties having prior or subsequent liens, security interests, or claims of any kind in tort, in contract or otherwise.

Source: SL 1989, ch 146, § 9; SL 1999, ch 84, § 8; SL 2003, ch 272, § 63.






Chapter 20 - School District Purchases And Contracts

§ 13-20-1 Board approval required for contracts.

13-20-1. Board approval required for contracts. No contract shall be binding on any school district except it be approved by the school board acting as such, at an annual, regular, or regularly called special meeting.

Source: SDC 1939, § 15.2025; SL 1955, ch 41, ch 10, § 34; SDC Supp 1960, § 15.2234.



§ 13-20-2 Repealed.

13-20-2. Repealed by SL 1975, ch 128, § 377



§ 13-20-2.1 Interest of school district officer or employee in sale of school equipment asmisdemeanor--Exception.

13-20-2.1. Interest of school district officer or employee in sale of school equipment as misdemeanor--Exception. No school district officer or employee may be interested in the sale, proceeds, or profits of any book, apparatus, or furniture used or to be used in any school district of this state in which the officer serves or the employee is employed. A violation of this section is a Class 2 misdemeanor unless the sale is exempt as provided in § 6-1-2 or the purchase is made at public auction.

Source: SDC 1939, §§ 15.1707, 15.9906; SL 1955, ch 41, ch 5, § 9; SL 1955, ch 41, ch 17, § 6; SDC Supp 1960, § 15.1709; SDCL, § 13-34-8; SL 1974, ch 133, § 1; SL 1982, ch 86, § 136; SL 1987, ch 137.



§ 13-20-3 Contracts let in accordance with public agency procurement law.

13-20-3. Contracts let in accordance with public agency procurement law. Except for purchases made pursuant to chapter 13-34, if any school facilities are to be built or remodeled, or improvements are to be made to school sites, or if supplies or equipment are to be purchased, the school board shall let contracts in accordance with chapters 5-18A and 5-18B and in accordance with plans and specifications furnished by the board.

Source: SDC 1939, § 15.2106; SL 1955, ch 41, ch 11, § 9; SL 1959, ch 68, § 1; SDC Supp 1960, § 15.2109; SL 1964, ch 39; SL 1972, ch 34, § 4; SL 1975, ch 128, § 131; SL 2011, ch 2, § 124.



§ 13-20-4 Emergency maintenance needs corrected in accordance with public agencyprocurement law.

13-20-4. Emergency maintenance needs corrected in accordance with public agency procurement law. If an emergency maintenance need arises caused by wind, hail, fire, theft, explosion, deterioration resulting in sudden destruction to a vital piece of school equipment, or a traffic accident which would necessitate the closing of school while the school would otherwise be in session, or which would endanger the usefulness of remaining school property, the school board may take immediate action to correct such emergency maintenance need in accordance with the procedures provided in chapter 5-18A. An emergency maintenance need does not include the replacement of an entire school building.

Source: SL 1955, ch 41, ch 11, § 9; SL 1959, ch 68, § 1; SDC Supp 1960, § 15.2109; SL 1964, ch 39; SL 1975, ch 128, § 132; SL 2011, ch 2, § 125.



§ 13-20-5 Purchases from another school district without advertising for bids.

13-20-5. Purchases from another school district without advertising for bids. A school board is authorized to purchase facilities, equipment, and supplies from another school district without advertising for bids as provided in § 13-20-3.

Source: SL 1955, ch 41, ch 11, § 9; SL 1959, ch 68, § 1; SDC Supp 1960, § 15.2109; SL 1964, ch 39; SL 1975, ch 128, § 133.



§ 13-20-6 Purchase of copyrighted material.

13-20-6. Purchase of copyrighted material. The purchase of copyrighted material need not be submitted for bids as provided in § 13-20-3 and chapter 5-18A if only one company publishes the copyrighted material to be purchased.

Source: SL 1959, ch 68, § 1; SDC Supp 1960, § 15.2109; SL 1964, ch 39; SL 1975, ch 128, § 134; SL 2011, ch 2, § 126.



§ 13-20-7 Deposit and performance bond by supply and equipment bidders--Rejectionof bids.

13-20-7. Deposit and performance bond by supply and equipment bidders--Rejection of bids. If supplies or equipment are to be purchased, a school board advertising pursuant to § 13-20-3 may require a reasonable deposit guaranteeing the execution of contract and the furnishing of a performance bond by the successful bidder in accordance with chapters 5-18A and 5-21. The board may accept an annual bond if the bid meets the requirements of chapters 5-18A and 5-21. The board may reject any and all bids.

Source: SDC 1939, § 15.2106; SL 1955, ch 41, ch 11, § 9; SL 1959, ch 68, § 1; SDC Supp 1960, § 15.2109; SL 1964, ch 39; SL 1979, ch 36, § 4; SL 2011, ch 2, § 127.



§ 13-20-7.1 Deposit and performance bond by school improvement bidders--Rejectionof bids.

13-20-7.1. Deposit and performance bond by school improvement bidders--Rejection of bids. If school facilities are to be built or remodeled or improvements are to be made to school sites, the school board advertising pursuant to § 13-20-3 shall require a reasonable deposit guaranteeing the execution of the contract and the furnishing of a performance bond by the successful bidder in accordance with chapters 5-18A and 5-18B. The board may reject any and all bids.

Source: SL 1979, ch 36, § 5; SL 2011, ch 2, § 128.



§ 13-20-8 Repealed.

13-20-8. Repealed by SL 1979, ch 36, § 6



§ 13-20-9 Employment of superintendent to oversee construction and remodelingcontracts--Acceptance and payment deferred until completion.

13-20-9. Employment of superintendent to oversee construction and remodeling contracts--Acceptance and payment deferred until completion. In case of the remodeling or erection of any facility, or addition thereto, the school board of the district shall be authorized to employ a competent person on behalf of the district to superintend such construction or remodeling and it shall be the duty of the contractor to contract or remodel such facility strictly in conformity to the plans approved therefor, and the requirements of the specifications as to the kind and quality of materials and labor, and it shall be the duty of such building superintendent to require full compliance on the part of such contractor therewith. The school board shall in no case finally accept any new facility or the remodeling of any facility unless or until full compliance on the part of the contractor with the provisions hereof has been made, and it shall not make payment to such contractor of the retained percentages or of the final payment on such contract until the same is accepted.

Source: SDC 1939, § 15.2105; SL 1955, ch 41, ch 11, § 11; SDC Supp 1960, § 15.2111; SL 1975, ch 128, § 136.



§ 13-20-10 to 13-20-18. Repealed.

13-20-10 to 13-20-18. Repealed by SL 1977, ch 51, § 3






Chapter 21 - Disposal Of School District Property

§ 13-21-1 to 13-21-7. Repealed.

13-21-1 to 13-21-7. Repealed by SL 1988, ch 64, §§ 61 to 67



§ 13-21-8 Validation of prior conveyances of school district real property--Assertion ofvested rights.

13-21-8. Validation of prior conveyances of school district real property--Assertion of vested rights. All instruments of conveyance of real property made by any school district prior to January 1, 1992, are, notwithstanding any omission, irregularities, or defects in the proceedings and resolutions had and taken by the school district to sell and convey real property, hereby validated, legalized, and cured to the extent that the conveyance operates to convey to the person named as grantee in the instruments of conveyance, all of the right, title, and interest of the school district in the real property.

If any person had any vested right in any real property so conveyed and no action or proceeding to enforce the right was begun before July 1, 1993, the right is forever barred and no action or proceeding so brought is of any force or effect, or maintainable in any court of this state, unless, before July 1, 1993, there is recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of the action, in accordance with the provisions of chapter 15-10.

Source: SL 1963, ch 472, §§ 1, 2; SL 1971, ch 113, § 1; SL 1977, ch 115, § 2; SL 1980, ch 131, § 2; SL 1983, ch 128, § 3; SL 1984, ch 117; SL 1985, ch 128; SL 1988, ch 139, § 2; SL 1992, ch 307, § 4.



§ 13-21-9 Conveyance of property by successor district.

13-21-9. Conveyance of property by successor district. Any school district which has conducted proceedings for the sale of real property entitling a purchaser to a conveyance is authorized as a successor district in reorganization to execute the conveyances to the purchaser or purchasers, vesting in the purchasers all title that the predecessor school district may have conveyed.

Source: SL 1971, ch 113, § 2; SL 1975, ch 128, § 145.



§ 13-21-10 Library materials discarded--Marking required--Disposition.

13-21-10. Library materials discarded--Marking required--Disposition. Any school district library may discard over-duplicated, outdated, inappropriate, or worn library materials; provided, that such materials shall be marked clearly with the words: "Discarded, __________ School District Library" wherever the property label of such library appears. Such discarded materials may be given to other libraries or to nonprofit agencies, destroyed, offered for public sale, or traded to a vendor for future library material purchasing credits.

Source: SL 1977, ch 127.






Chapter 22 - School Census [Repealed]

§ 13-22-1 Repealed.

13-22-1. Repealed by SL 1995, ch 88, § 13



§ 13-22-2 Repealed.

13-22-2. Repealed by SL 1982, ch 137, § 4



§ 13-22-2.1 Omitted.

13-22-2.1. Omitted



§ 13-22-3 Repealed.

13-22-3. Repealed by SL 1982, ch 137, § 5



§ 13-22-3.1 Repealed.

13-22-3.1. Repealed by SL 1974, ch 128, § 10



§ 13-22-4 Repealed.

13-22-4. Repealed by SL 1982, ch 137, § 6



§ 13-22-5 Repealed.

13-22-5. Repealed by SL 1974, ch 128, § 10



§ 13-22-6 to 13-22-9. Repealed.

13-22-6 to 13-22-9. Repealed by SL 1982, ch 137, §§ 7 to 10



§ 13-22-10 , 13-22-11. Repealed.

13-22-10, 13-22-11. Repealed by SL 1974, ch 128, § 10






Chapter 23 - Establishment And Discontinuance Of Schools

§ 13-23-1 School board's power to establish and discontinue--Time for action closingschool.

13-23-1. School board's power to establish and discontinue--Time for action closing school. The school board shall have the power to establish and discontinue attendance centers by resolution of the board. An action to close an operating school shall be taken by December first prior to the closure. However, if an emergency exists, the board may close the school after notice to the patrons.

Source: SDC 1939, § 15.2523 (5); SL 1939, ch 44; SL 1949, ch 54, § 1; SL 1955, ch 41, ch 12, § 16; SDC Supp 1960, § 15.3016; SL 1975, ch 128, § 147; SL 1981, ch 139, § 1.



§ 13-23-2 Power of district voters to direct establishment or discontinuance of attendancecenter.

13-23-2. Power of district voters to direct establishment or discontinuance of attendance center. The voters of the school district shall have the power to direct the school board to either establish or discontinue an attendance center by holding a special election as provided in § 13-23-3, but the voters are limited in their power as the school board is limited by law in providing educational opportunities.

Source: SL 1955, ch 41, ch 12, § 16; SDC Supp 1960, § 15.3016; SL 1975, ch 128, § 148.



§ 13-23-3 Resolution or petition to discontinue attendance center--Time of election--Board bound by decision of voters.

13-23-3. Resolution or petition to discontinue attendance center--Time of election--Board bound by decision of voters. The school board may submit the question of discontinuing an attendance center for the next school fiscal year to a vote of the people upon resolution of the board, and shall submit such question to a vote of the people upon the filing of a petition on or before January fifteenth with the business manager of the school district calling for the vote and signed by at least fifteen percent of the registered voters of the district, based upon the total number of registered voters at the last preceding general election. The passing of the resolution to submit the question to the vote of the people, the filing of the petition, and the holding of the special election, shall be accomplished before the first of March.

If a majority of the voters voting cast their votes in favor of the question, the school board is bound by the decision for the next school fiscal year.

Source: SL 1955, ch 41, ch 12, § 17; SDC Supp 1960, § 15.3017; SL 1963, ch 84; SL 1975, ch 128, § 149; SL 1981, ch 139, § 2; SL 1983, ch 126, § 7; SL 1987, ch 67, § 12.



§ 13-23-4 to 13-23-7. Repealed.

13-23-4 to 13-23-7. Repealed by SL 1975, ch 128, § 377



§ 13-23-8 Repealed.

13-23-8. Repealed by SL 1982, ch 153, § 2



§ 13-23-9 Repealed.

13-23-9. Repealed by SL 1995, ch 88, § 14






Chapter 24 - School Grounds And Buildings

§ 13-24-1 School board authority to purchase or lease land for school purposes.

13-24-1. School board authority to purchase or lease land for school purposes. The school board of a school district shall have authority to purchase or lease land for school purposes, subject to the rules for the use of such land as adopted by the South Dakota Board of Education.

Source: SL 1945, ch 67; SL 1955, ch 41, ch 11, § 1; SDC Supp 1960, § 15-2101; SL 1975, ch 128, § 150.



§ 13-24-2 Eminent domain power for acquisition of school land--Resolution andaction by school board.

13-24-2. Eminent domain power for acquisition of school land--Resolution and action by school board. In the purchase of any land lawfully authorized, as provided in § 13-24-1, in case the school board is unable to agree with the owners of such land on the purchase price thereof, the board is authorized to damage, acquire, and condemn such private property for the public purposes authorized by this chapter, and to pay for such damage and condemnation out of the capital outlay fund. When such board shall deem it necessary to take, damage, and condemn any private property for any of the purposes authorized by this section, it shall by proper resolution declare the necessity of such damaging, taking, or condemnation, stating the purposes and extent thereof, and thereupon the proceedings to take, damage, or condemn such property shall be had, as provided generally by law for the taking or damaging of private property for public purposes, in the name of the school district as plaintiff.

Source: SL 1945, ch 67; SL 1955, ch 41, ch 11, § 2; SDC Supp 1960, § 15.2102.



§ 13-24-3 Selection of school site on state-owned land--Appraisement, sale, andconveyance to school district.

13-24-3. Selection of school site on state-owned land--Appraisement, sale, and conveyance to school district. Whenever land under the jurisdiction of the commissioner of school and public lands has been lawfully selected and authorized for purchase, as herein provided, located on a section line or a regularly established highway at one corner of a legal subdivision not within forty rods of any residence, without the consent of the owner thereof, and a plot of the land so selected shall have been in the Office of the Commissioner of School and Public Lands, the Board of School and Public Lands is authorized to direct an appraisement of such site and the same shall be appraised in the manner provided by law for the appraisement of school and public lands. Such appraisement shall not be less than the minimum price fixed by the Constitution for school and public lands.

Source: SDC 1939, § 15.2333; SL 1945, ch 67; SL 1955, ch 41, ch 11, § 3; SDC Supp 1960, § 15.2103; SL 1975, ch 128, § 151.



§ 13-24-4 Exchange of property with state, municipality, township, or county.

13-24-4. Exchange of property with state, municipality, township, or county. Any school district and the State of South Dakota, any municipality, organized township, or county within or partly within the boundaries of the school district may transfer, exchange, or convey land and properties belonging to them and under their jurisdiction upon terms and conditions determined and agreed upon by the respective governing bodies.

Source: SL 1949, ch 72; SL 1955, ch 41, ch 11, § 16; SL 1957, ch 50; SL 1959, ch 69; SDC Supp 1960, § 15.2116; SL 1973, ch 92; SL 1975, ch 128, § 152; SL 1981, ch 140.



§ 13-24-5 Oil and gas exploration and development leases authorized--Private orpublic sale.

13-24-5. Oil and gas exploration and development leases authorized--Private or public sale. The school board of any school district in this state is hereby authorized and empowered to lease its grounds, or any part thereof, for oil and gas exploration and development, for a primary term not to exceed ten years and as long thereafter as oil or gas is or can be produced. Such sale may be at private or public sale, and with or without notice, as may be provided in the resolution of the school board authorizing the same.

Source: SL 1941, ch 72, § 1; SL 1955, ch 41, ch 11, § 4; SDC Supp 1960, § 15.2104.



§ 13-24-6 Pooling and unitization of oil and gas development authorized.

13-24-6. Pooling and unitization of oil and gas development authorized. Any such oil and gas lease may provide, or said board by subsequent contract may agree, that the lessee and his assigns shall have the right and power to consolidate the land covered by said lease with other adjoining land for the purpose of joint development and operation of the entire consolidated premises as a unit, in which event the lessor of such lease shall share in the royalty on oil and gas produced from said consolidated tract in the proportion that the area of the land covered by such lease bears to the total area of said consolidated tract.

Source: SL 1941, ch 72, § 1; SL 1955, ch 41, ch 11, § 4; SDC Supp 1960, § 15.2104.



§ 13-24-7 Oil and gas leases not to interfere with school purposes.

13-24-7. Oil and gas leases not to interfere with school purposes. All such leases and the occupancy thereunder of the lands leased shall not interfere materially with the purposes for which said lands are used and occupied by the school district.

Source: SL 1941, ch 72, § 2; SL 1955, ch 41, ch 11, § 4; SDC Supp 1960, § 15.2104.



§ 13-24-8 Oil and gas proceeds paid into district general fund.

13-24-8. Oil and gas proceeds paid into district general fund. All moneys arising from such leases or the production of oil or gas thereunder shall become a part of the general funds of such school district.

Source: SL 1941, ch 72, § 3; SL 1955, ch 41, ch 11, § 4; SDC Supp 1960, § 15.2104.



§ 13-24-9 School board power to erect, acquire, equip and dispose of school andaccessory buildings--Dormitories for postsecondary students prohibited.

13-24-9. School board power to erect, acquire, equip and dispose of school and accessory buildings--Dormitories for postsecondary students prohibited. Any school board shall have power to erect, purchase, lease, rent, sell, equip, and move schoolhouses, dormitories, dwellings for teachers' homes, and other structures, fences, or other enclosure as the board shall deem necessary subject to the limitations as provided by law; provided, however, that no school board may erect or purchase dormitories for use by postsecondary or adult vocational education students attending postsecondary vocational schools.

Source: SDC 1939, § 15.2523 (1); SL 1939, ch 44; SL 1955, ch 41, ch 11, § 5; SDC Supp 1960, § 15.2105; SL 1963, ch 74, § 1; SL 1975, ch 129, § 3.



§ 13-24-10 Maximum term of leases of school property--Bid requirements.

13-24-10. Maximum term of leases of school property--Bid requirements. Any school board shall have authority to lease equipment, teacherages, buildings, or other real estate and personal property for a period of not to exceed thirty years. The proposed aggregate lease payments provided for under a lease agreement shall be subject to the statutory bid requirements.

Source: SDC Supp 1960, § 15.2105 as added by SL 1963, ch 74, § 1.



§ 13-24-11 Equipment, maintenance, and repair of buildings and athletic fields.

13-24-11. Equipment, maintenance, and repair of buildings and athletic fields. Any school board shall have the power and duty to properly equip, provide for the proper maintenance and preservation, and keep in necessary repair all of said buildings and any playgrounds and athletic fields the district might acquire.

Source: SL 1955, ch 41, ch 11, § 5; SDC Supp 1960, § 15.2105; SL 1963, ch 74, § 1.



§ 13-24-12 , 13-24-13. Repealed.

13-24-12, 13-24-13. Repealed by SL 1975, ch 128, § 377



§ 13-24-14 Repealed.

13-24-14. Repealed by SL 1994, ch 111, § 3



§ 13-24-15 Repealed.

13-24-15. Repealed by SL 1987, ch 138



§ 13-24-16 Sanitary facilities and utilities required for school buildings.

13-24-16. Sanitary facilities and utilities required for school buildings. It shall be the duty of every school board and the governing body of nonpublic schools to provide for the health conditions of the school by furnishing each school with sanitary facilities and a supply of water suitable for drinking, and to maintain sanitary conditions, and to install electrical service and adequate lighting facilities and a telephone when such services are available to the school, except that for a temporary school to be operated for less than one school term, the school board shall have discretionary authority to determine whether or not to install electric and telephone services.

Source: SL 1955, ch 41, ch 11, § 19; SDC Supp 1960, § 15.2119; SL 1975, ch 128, § 154.



§ 13-24-17 Flagpole required--Display of flag.

13-24-17. Flagpole required--Display of flag. All school boards are authorized and required to erect and maintain upon each public school building or upon the grounds surrounding the same, a good and sufficient flagstaff or pole, together with all necessary appliances, and to provide a United States flag of not less than three by five feet, which shall be floated from such flagstaff or pole during the school hours of each school day, except when a violent storm or inclement weather would destroy or materially injure such flag. The expenses shall be paid as other incidental expenses of the school district.

Source: SDC 1939, § 15.2102; SL 1955, ch 41, ch 11, § 18; SDC Supp 1960, § 15.2118; SL 1975, ch 128, § 155.



§ 13-24-17.1 Display of Ten Commandments permitted--Conditions.

13-24-17.1. Display of Ten Commandments permitted--Conditions. An object or document containing the words of the Ten Commandments may be displayed in any public school classroom, public school building, or at any public school event, along with other objects and documents of cultural, legal, or historical significance that have formed and influenced the legal and governmental systems of the United States and the State of South Dakota. Such display of an object or document containing the words of the Ten Commandments:

(1) Shall be in the same manner and appearance generally as other objects and documents displayed; and

(2) May not be presented or displayed in any fashion that results in calling attention to it apart from the other displayed objects and documents.
Source: SL 2000, ch 79, § 1.



§ 13-24-17.2 Right to post flag, recite pledge of allegiance and sing national anthem notto be infringed.

13-24-17.2. Right to post flag, recite pledge of allegiance and sing national anthem not to be infringed. The right to post the United States flag shall not be limited or infringed upon in any public school classroom, public school building, at any public school event, or on any public school uniform. The right to recite the pledge of allegiance to the flag of the United States shall not be limited or infringed upon, and the national anthem may be sung during any school day or school event.

Source: SL 2002, ch 87, § 1.



§ 13-24-18 Repealed.

13-24-18. Repealed by SL 1995, ch 87, § 38



§ 13-24-18.1 Repealed.

13-24-18.1. Repealed by SL 1995, ch 88, § 15



§ 13-24-18.2 , 13-24-18.3. Repealed.

13-24-18.2, 13-24-18.3. Repealed by SL 1995, ch 87, §§ 39, 40



§ 13-24-18.4 Repealed.

13-24-18.4. Repealed by SL 1995, ch 88, § 16



§ 13-24-19 Repealed.

13-24-19. Repealed by SL 1995, ch 87, § 41



§ 13-24-20 Use of school facilities or buses for other community or commercialpurposes--Compensation--Liability for damages.

13-24-20. Use of school facilities or buses for other community or commercial purposes--Compensation--Liability for damages. The school board may grant the use of school facilities, computers, motor vehicles, or land belonging to the school district for any purposes which it considers advisable as a community service for such compensation as it determines. The use may also include a contract with a vendor that sells soft drinks or other concessions on school property. The use may not interfere with school activities. Any person or persons or public body using such school facilities, computers, motor vehicles, or land is responsible to the school district for any and all damages that may be caused by reason of the use or occupancy. The school district is not liable for any damages which might arise as the result of such use or occupancy, including the use of school computers by students.

Source: SDC 1939, §§ 15.2110, 15.2523 (2); SL 1939, ch 44; SL 1949, ch 54, § 1; SL 1953, ch 58, § 3; SL 1955, ch 41, ch 11, § 17; SDC Supp 1960, § 15.2117; SL 1983, ch 237, § 4; SL 2001, ch 82, § 1; SL 2007, ch 96, § 1.



§ 13-24-21 Fee for use of school parking facilities.

13-24-21. Fee for use of school parking facilities. Any school board may charge a fee to students or others for parking their motor vehicles in or on parking facilities provided by the school district.

Source: SL 1987, ch 139, §§ 1, 2; SL 1995, ch 96.






Chapter 25 - Fire Safety In School Buildings

§ 13-25-1 Construction and maintenance of buildings in safe condition required--Mattersconsidered.

13-25-1. Construction and maintenance of buildings in safe condition required--Matters considered. In addition to all other requirements provided by law, every public or nonpublic school, or private institution operating a school shall be subject to the provisions of this chapter and shall be constructed, equipped, operated, and maintained in a safe condition so as to provide for the safety of all persons employed, accommodated, housed, or assembled therein, with respect to the type of construction and materials used, fireproofing, the number and types of ways of egress, aisles and passageways, stairs and fire escapes, wall openings, exits and exit signs, doors and doorways, shaft ways and other vertical openings, fire alarm systems, electrical equipment, flammable and explosive materials, heating systems and fuel storage, numbers of occupants, ventilation, and all other emergency protection.

Source: SL 1959, ch 217, § 3; SDC Supp 1960, § 31.04C03; SL 1975, ch 128, § 158.



§ 13-25-2 Rules authorized to implement fire safety.

13-25-2. Rules authorized to implement fire safety. The secretary of public safety may promulgate rules in accordance with chapter 1-26 to protect the health and safety of persons from fire and like emergencies in order to facilitate and implement the purposes of this chapter.

Source: SL 1959, ch 217, § 7; SDC Supp 1960, § 31.04C07; SL 1975, ch 128, § 159; SL 1982, ch 18, § 3; SL 1986, ch 22, § 1; SL 1991, ch 139, § 1; SL 2006, ch 185, § 2.



§ 13-25-3 State Fire Marshal's power to inspect buildings.

13-25-3. State Fire Marshal's power to inspect buildings. The State Fire Marshal may make inspection of all school buildings, auditoriums, gymnasiums, dormitories, shops, or other buildings operated as a part of or in conjunction with school activities of any school, public or nonpublic, whether owned by the school or not.

Source: SL 1959, ch 217, § 1; SDC Supp 1960, § 31.04C01; SL 1972, ch 96; SL 1975, ch 128, § 160; SL 1991, ch 139, § 2; SL 2004, ch 17, § 17.



§ 13-25-4 Periodic inspection by State Fire Marshal--Conditions.

13-25-4. Periodic inspection by State Fire Marshal--Conditions. The State Fire Marshal shall inspect or cause to be inspected all buildings on a periodic basis of not less than two years for the purpose of fire safety and fire prevention. The inspection shall be made upon the conditions set forth in §§ 13-25-5 and 13-25-6.

Source: SL 1959, ch 217, § 2; SDC Supp 1960, § 31.04C02; SL 1991, ch 139, § 3; SL 2004, ch 17, § 18.



§ 13-25-5 School building access for inspection--Aid and assistance by school officials.

13-25-5. School building access for inspection--Aid and assistance by school officials. Representatives of the State Fire Marshal may enter any such building at any reasonable hour to make such inspection. All school boards, school governing bodies, officials, and employees shall afford such representatives free access to every part of the premises, and render all aid and assistance necessary to enable them to make a thorough and complete examination of the premises.

Source: SL 1959, ch 217, § 2; SDC Supp 1960, § 31.04C02(1); SL 1975, ch 128, § 161; SL 1991, ch 139, § 4; SL 2004, ch 17, § 19.



§ 13-25-6 Report of fire inspections--Distribution of copies.

13-25-6. Report of fire inspections--Distribution of copies. After the completion of such inspection, the person making the same shall reduce the report of his findings to writing, which shall list all violations of fire protection laws discovered by such inspection, and he shall deliver a copy thereof to the school governing body or its representative of the district or other agency operating such school, and the original shall be filed with the Department of Public Safety.

Source: SL 1959, ch 217, § 2; SDC Supp 1960, § 31.04C02(2); SL 1975, ch 128, § 162; SL 2004, ch 17, § 20.



§ 13-25-7 Order to school board to eliminate hazardous conditions--Time allowed to comply.

13-25-7. Order to school board to eliminate hazardous conditions--Time allowed to comply. If after such inspection of any school, or school facility, as provided by this chapter, the inspector finds the building unsafe by reason of conditions existing therein which are suitable for causing or spreading fire, or engendering panic, or that the building has defects which are dangerous to the occupants therein, from a fire and life safety standpoint, he shall give a written order to the school governing body, or other agency operating such school or school facility, specifying these hazards, and the hazards to be eliminated. The school board, or governing body shall comply with such order within such time as may be allowed by the State Fire Marshal, which in no case shall be less than thirty days from and after the service of such order by registered or certified mail.

Source: SL 1959, ch 217, § 4; SDC Supp 1960, § 31.04C04; SL 1975, ch 128, § 163; SL 1991, ch 139, § 5; SL 2004, ch 17, § 21.



§ 13-25-8 Repealed.

13-25-8. Repealed by SL 1991, ch 139, § 7



§ 13-25-8.1 Aggrieved schools' demand for hearing--Conduct of proceedings.

13-25-8.1. Aggrieved schools' demand for hearing--Conduct of proceedings. Any school governing body, or other agency operating a school aggrieved by an order issued pursuant to § 13-25-7 may, within ten days after receipt thereof, demand a hearing by serving the secretary of public safety a copy of the demand. The secretary of public safety shall set a hearing date which shall be within twenty days of receiving the demand. The secretary shall notify the aggrieved party thereof at least ten days prior to the hearing. The proceedings shall be conducted as in contested cases and appeal may be made as provided by chapter 1-26.

Source: SL 1991, ch 139, § 6; SL 2006, ch 185, § 3.



§ 13-25-9 Authority to close school or vacate building if hazards not eliminated.

13-25-9. Authority to close school or vacate building if hazards not eliminated. If any school governing body, or other agency operating a school, fails to comply with the order provided by § 13-25-7, and fails to appeal from the order, as is provided in § 13-25-8, after the time for appeal has expired, or the time to comply with the order has passed, whichever is later, the State Fire Marshal may immediately close the school or school facility to further use or occupancy, and may vacate and place out of service said school or school building, or facility until such time as its requirements are fulfilled.

Source: SL 1959, ch 217, § 5; SDC Supp 1960, § 31.04C05; SL 1975, ch 128, § 165; SL 1991, ch 139, § 8; SL 2004, ch 17, § 22.



§ 13-25-10 Evacuation drills.

13-25-10. Evacuation drills. Each school board shall have evacuation drills in each school under their jurisdiction. There shall be at least two fire exit drills each semester of the school year in schools through grade twelve. During such drills all personnel and all pupils shall completely leave the building and move to a safe distance therefrom. All superintendents, principals, teachers, instructors, and employees shall be thoroughly instructed in respect to duties under these evacuation drills. Each superintendent of schools or official in charge shall maintain a record of the dates and evacuation times of the evacuation drills conducted on the form provided by the Department of Public Safety. This record shall be available for inspection by a representative of the State Fire Marshal upon request.

The appointed representative of the State Fire Marshal, or the local fire chief or his designee may conduct evacuation drills at any school or institution, both public and private, in order to test the effectiveness of the warning system and the evacuation plan.

Source: SL 1982, ch 18, § 4; SL 1991, ch 139, § 9; SL 2004, ch 17, § 23.



§ 13-25-11 Installation of automatic fire alarm equipment--Time requirements.

13-25-11. Installation of automatic fire alarm equipment--Time requirements. All public school districts shall install state approved fire alarm equipment in all public school attendance centers which shall be connected so that on-site alarms and fire department notification shall automatically be instituted in the event of fire.

The alarm systems required in this section shall be installed, inspected, and operative by July 1, 1987.

Source: SL 1986, ch 128, §§ 1, 3.



§ 13-25-12 Exemption of certain remote small public school attendance centers from fire alarmprovisions by state fire marshal.

13-25-12. Exemption of certain remote small public school attendance centers from fire alarm provisions by state fire marshal. If the state fire marshal finds that due to the remote location of the public school attendance center the response time of the local fire department makes saving the attendance center from extensive fire damage unlikely, he may exempt certain remote small public school attendance centers from the provisions of §§ 13-25-11 and 13-25-8.

Source: SL 1986, ch 128, § 4.



§ 13-25-13 Rules authorized for implementation of school fire alarm installations.

13-25-13. Rules authorized for implementation of school fire alarm installations. The State Fire Marshal may adopt rules, pursuant to chapter 1-26, for the implementation of §§ 13-25-11 to 13-25-13, inclusive.

Source: SL 1986, ch 128, § 2; SL 1991, ch 139, § 10; SL 2004, ch 17, § 24.



§ 13-25-14 Extension of time to apply.

13-25-14. Extension of time to apply. If the school board or other governing agency finds it is difficult to comply with the requirements due to financial circumstances, application may be made to the State Fire Marshal for an extension of time in which to comply with this chapter. The request shall be made in writing, stating the reasons for such time extension. The State Fire Marshal shall investigate the request and shall grant a time extension if there is deemed a legitimate reason for delay.

Source: SL 1991, ch 139, § 11; SL 2004, ch 17, § 25.



§ 13-25-15 International codes as basis for new construction.

13-25-15. International codes as basis for new construction. For new construction after July 1, 2010, any rules adopted by the department shall use as a basis for their development the International Building Code, the International Fire Code, and the International Mechanical Code, 2009 editions, and referenced standards which may be modified, amended, or deleted if the secretary finds that strict application of the code is impractical and, furthermore, that the modification is in conformity with the intent and purpose of the code or standards.

Source: SL 1991, ch 139, § 12A; SL 2006, ch 185, § 4; SL 2010, ch 177, § 2.



§ 13-25-16 Inspection by certain municipalities.

13-25-16. Inspection by certain municipalities. Nothing in this chapter shall preclude the director from entering into an agreement with a first class municipality to conduct an inspection so long as he is satisfied that the inspection will meet the standards of the division.

Source: SL 1991, ch 139, § 12B.



§ 13-25-17 Authority of state fire marshal.

13-25-17. Authority of state fire marshal. The state fire marshal may summarily abate any condition that presents a fire hazard as defined in subdivision 34-29B-1(7) and which constitutes an immediate threat to life safety.

Source: SL 1994, ch 119.






Chapter 26 - School Term And Holidays

§ 13-26-1 School fiscal year--Local board to set length of school term, day and week--Minimum hours in school term.

13-26-1. School fiscal year--Local board to set length of school term, day and week--Minimum hours in school term. The school fiscal year shall begin July first and end June thirtieth. Each local school board shall set the number of days in a school term, the length of a school day, and the number of school days in a school week. The local school board or governing body shall establish the number of hours in the school term for kindergarten programs, which may not be less than four hundred thirty-seven and one-half hours. The Board of Education shall promulgate rules pursuant to chapter 1-26 setting the minimum number of hours in the school term for grades one through three. The number of hours in the school term for grades four through twelve may not be less than nine hundred sixty-two and one-half hours, exclusive of intermissions. An intermission is the time when pupils are at recess or lunch.

Source: SDC 1939, § 15.3002; SL 1949, ch 58; SL 1955, ch 41, ch 12, § 8; SDC Supp 1960, § 15.3008; SL 1978, ch 110, § 1; SL 1979, ch 117, § 1; SL 2000, ch 80, § 1; SL 2006, ch 80, § 2, eff. July 1, 2010.



§ 13-26-2 Time required in school term--Make up time--Summer term.

13-26-2. Time required in school term--Make up time--Summer term. The school board or governing body shall operate kindergarten through grade twelve in its schools. The school board shall operate grades one through twelve for at least a nine-month regular term in any one school year, and the number of hours in a school term for kindergarten shall be set pursuant to § 13-26-1. The regular school term may be conducted on a year-round basis and shall begin on a date established by the school board. The Board of Education shall promulgate rules pursuant to chapter 1-26 governing the operation and scheduling of year-round schools. Any school board or governing body may release graduating high school seniors from school before the end of the regular term. A school is not required to make up time for school closing because of weather, disease, or emergency once it has reached the minimum number of hours in the school term as required by state law. Graduating seniors are excused from make up time if the make up time occurs after the students have graduated or after graduation exercises have been held. If classes have been convened and then are dismissed, or if classes convene at a time later in the day than normal, because of inclement weather, that day constitutes a school day in session equal to the number of hours planned for that day as established in the local school district calendar for the year.

School boards are encouraged to provide time within the regular school term for curriculum and staff development which shall be in addition to the time required in this section. Each school board shall determine the appropriate amount of time for this activity and how best to use the time based on local needs for program development, increased parent participation, student contact, teachers' preparation, or other needs of the schools in the district. School is in session only when classes are held and as provided in §§ 13-26-4 and 13-26-4.1. A school board may operate a special term during the summer months.

Source: SDC 1939, § 15.3003; SL 1955, ch 41, ch 12, § 9; SDC Supp 1960, § 15.3009; SL 1963, ch 83; SL 1979, ch 117, § 2; SL 1984, ch 118; SL 1985, ch 129, § 1; SL 1986, ch 122, §§ 1, 2; SL 1990, ch 122, § 9; SL 1990, ch 124; SL 1991, ch 140; SL 1991, ch 141; SL 1992, ch 127; SL 1993, ch 133, § 1; SL 1993, ch 134; SL 1994, ch 120, § 1; SL 1996, ch 113, §§ 1, 2; SL 1996, ch 114, § 1; SL 1997, ch 92, § 1; SL 1997, ch 93, § 1; SL 2000, ch 80, § 2; SL 2001, ch 83, § 1; SL 2004, ch 127, § 1; SL 2004, ch 128, § 1; SL 2010, ch 87, § 1.



§ 13-26-2.1 Repealed.

13-26-2.1. Repealed by SL 2000, ch 80, § 3



§ 13-26-2.2 Repealed.

13-26-2.2. Repealed by SL 1996, ch 113, § 4



§ 13-26-2.3 Repealed.

13-26-2.3. Repealed by SL 1995, ch 94, § 25



§ 13-26-2.4 Repealed.

13-26-2.4. Repealed by SL 1996, ch 113, § 1A



§ 13-26-3 Repealed.

13-26-3. Repealed by SL 1986, ch 122, § 6



§ 13-26-4 Teacher-parent conferences counted as hours in session.

13-26-4. Teacher-parent conferences counted as hours in session. A school may have teacher-parent conferences during the school year and not more than 16.5 hours may be counted as hours in session.

Source: SDC Supp 1960, § 15.3009 as added by SL 1967, ch 44; SL 1973, ch 94; SL 1975, ch 128, § 167; SL 1985, ch 129, § 2; SL 1986, ch 122, §§ 1, 4; SL 2003, ch 99, § 1.



§ 13-26-4.1 In-service training.

13-26-4.1. In-service training. The school board may designate a maximum of 5.5 hours of the 16.5 session hours provided for in § 13-26-4 as in-service teacher training.

Source: SL 1980, ch 132; SL 1985, ch 129, § 3; SL 1986, ch 122, §§ 1, 5; SL 2003, ch 99, § 2.



§ 13-26-5 Repealed.

13-26-5. Repealed by SL 1995, ch 87, § 42



§ 13-26-6 School term provisions not applicable to special schools.

13-26-6. School term provisions not applicable to special schools. The provisions of §§ 13-26-2 and 13-26-4 shall not apply to adult education schools, summer schools, kindergartens, and nursery schools.

Source: SL 1955, ch 41, ch 12, § 9; SDC Supp 1960, § 15.3009; SL 1963, ch 83.



§ 13-26-7 Repealed.

13-26-7. Repealed by SL 1974, ch 128, § 10



§ 13-26-8 Repealed.

13-26-8. Repealed by SL 1995, ch 88, § 17



§ 13-26-9 School board decision on opening day of classes.

13-26-9. School board decision on opening day of classes. A decision by a school board to schedule the opening day of classes before the first Tuesday following the first Monday in September may be referred to a vote of the qualified voters of the school district by the filing of a petition signed by five percent of the registered voters in the school district, based upon the total number of registered voters at the last preceding general election. The board in scheduling the opening day of classes shall allow sufficient time for the referendum process authorized in this section.

Source: SL 1993, ch 133, § 2.



§ 13-26-10 Petition to refer a school board decision on opening day of classes.

13-26-10. Petition to refer a school board decision on opening day of classes. A petition to refer a school board decision may be filed with the business manager of the school district within twenty days after its publication. The filing of the petition shall require the submission of the decision to a vote of the qualified voters of the school district for its rejection or approval.

Source: SL 1993, ch 133, § 3.



§ 13-26-11 Contents of petition on opening day of classes.

13-26-11. Contents of petition on opening day of classes. The petition shall contain the school board decision regarding the opening day of classes and the date of its passage.

Source: SL 1993, ch 133, § 4.



§ 13-26-12 Requirements for voters signing petition.

13-26-12. Requirements for voters signing petition. Voters signing a referendum petition under § 13-26-9 shall comply with the same requirements provided for counties under § 7-18A-11, and the petition shall be verified in the same manner as provided for counties in § 7-18A-12.

Source: SL 1993, ch 133, § 5.



§ 13-26-13 Time of election.

13-26-13. Time of election. The election shall be held with the regular school district election.

Source: SL 1993, ch 133, § 6.



§ 13-26-14 Publication of referred decision.

13-26-14. Publication of referred decision. The business manager of the school district shall have the entire referred decision published once a week for two successive weeks immediately preceding the election. The publication shall include a notice stating the date of election.

Source: SL 1993, ch 133, § 7.



§ 13-26-15 Ballots--Printing and distribution.

13-26-15. Ballots--Printing and distribution. The business manager of the school district shall have ballots printed for the vote upon the referred school board decision and have them distributed as other official ballots are distributed. Such ballots shall conform as near as may be to the law governing the submission of questions by the Legislature, except that the statement required to be printed on the ballots shall be prepared by the state's attorney. All questions to be voted upon at the same election may be submitted upon the same ballot.

Source: SL 1993, ch 133, § 8.



§ 13-26-16 Approval by majority--Rejection.

13-26-16. Approval by majority--Rejection. No referred school board decision regarding the opening day of classes shall become operative unless approved by a majority of the votes cast for or against the same. If approved, the decision shall take effect upon completion of the canvass of the election returns relating thereto. If the decision of the school board to begin classes before the first Tuesday following the first Monday in September is rejected by the voters, the board shall select a date on or after the first Tuesday following the first Monday in September as the opening day of classes.

Source: SL 1993, ch 133, § 9.



§ 13-26-17 Nonreferral or rejection of referendum--Decision not subject to further referendum.

13-26-17. Nonreferral or rejection of referendum--Decision not subject to further referendum. If a school board authorizes year-round school pursuant to § 13-26-2, the school board's decision to schedule the opening day of classes before the first Tuesday following the first Monday in September may be referred to a vote of the qualified voters pursuant to § 13-26-9. If the decision to schedule the opening day is not referred, or if the referendum is rejected by the qualified voters, the decision shall remain in effect and is not subject to further referendum pursuant to § 13-26-9 for the subsequent consecutive years that the year-round school plan is implemented by the school board.

Source: SL 1994, ch 120, § 1A.






Chapter 27 - Compulsory School Attendance

§ 13-27-1 Responsibility of person controlling child for school attendance--Generaleducation development test preparation program--Kindergarten--Transferfrom another state.

13-27-1. Responsibility of person controlling child for school attendance--General education development test preparation program--Kindergarten--Transfer from another state. Any person having control of a child, who is not younger than five or older than six years old by the first day of September, or any child who, by the first day of September, is at least six years old, but who has not exceeded the age of eighteen, shall cause the child to regularly attend some public or nonpublic school for the entire term during which the public school in the district in which the person resides, or the school to which the child is assigned to attend, is in session, until the child reaches the age of eighteen years, unless the child has graduated or is excused as provided in this chapter. However, the requirements of this section are met if a child who is at least sixteen years of age enrolls in a general education development test preparation program that is school-based or for which a school contracts and the child successfully completes the test or reaches the age of eighteen years.

A child is eligible to enroll in a school-based or school-contracted general education development test preparation program or take the general education development test if the child is sixteen or seventeen years of age, and the child presents written permission from the child's parent or guardian and one of the following:

(1) Verification from a school administrator that the child will not graduate with the child's cohort class because of credit deficiency;

(2) Authorization from a court services officer;

(3) A court order requiring the child to enter the program;

(4) Verification that the child is under the direction of the Department of Corrections; or

(5) Verification that the child is enrolled in Job Corps as authorized by Title I-C of the Workforce Investment Act of 1998, as amended to January 1, 2009.

Any child who is sixteen or seventeen years of age and who completes the general education development test preparation program may take the general education development test immediately following release from the school program or when ordered to take the test by a court. Any such child who fails to successfully complete the test shall re-enroll in the school district and may continue the general education development preparation program or other suitable program as determined by the school district.

All children shall attend kindergarten prior to age seven. Any child who transfers from another state may proceed in a continuous educational program without interruption if the child has not previously attended kindergarten.

Source: SDC 1939, § 15.3201; SL 1941, ch 65; SL 1955, ch 41, ch 15, § 1; SL 1975, ch 128, § 169; SL 1978, ch 111; SL 1985, ch 129, § 7; SL 1986, ch 122, §§ 1, 9; SL 1990, ch 126, § 1; SL 1991, ch 142, § 2; SL 1996, ch 114, §3; SL 2006, ch 80, § 1; SL 2007, ch 98, § 1; SL 2009, ch 83, § 1; SL 2009, ch 83, § 3, eff. July 1, 2010.



§ 13-27-1.2 Promulgation of rules on general education development testing.

13-27-1.2. Promulgation of rules on general education development testing. The Department of Education may promulgate rules pursuant to chapter 1-26 to establish general education development testing procedures for children who take the test pursuant to § 13-27-1.

Source: SL 2009, ch 83, § 5.



§ 13-27-1.1 Religious exemption after eighth grade.

13-27-1.1. Religious exemption after eighth grade. A child of compulsory school age who has successfully completed the first eight grades is excused from compulsory school attendance under § 13-27-1 if:

(1) The child or the parents of the child are members of a recognized church or religious denomination that objects to the regular public high school education; and

(2) The recognized church or religious denomination either individually or in cooperation with another recognized church or religious denomination provides a regularly supervised program of instruction in which each child participates in learning activities appropriate to the adult occupation that the child is likely to assume in later years.
Source: SL 1990, ch 126, § 2.



§ 13-27-2 Child excused from school.

13-27-2. Child excused from school. Upon filing of an application with a school official from the parent or guardian of the child for the reasons set forth in § 13-27-3, the child shall be excused, without the necessity of school board action, subject to revocation thereafter as provided in this chapter. School boards of all school districts may excuse a child from public school attendance for the reasons set forth in §§ 13-27-6 and 13-27-6.1.

Source: SDC 1939, § 15.3202; SL 1955, ch 41, ch 15, § 2; SL 1971, ch 116, § 1; SL 1981, ch 141, § 1; SL 1995, ch 97, § 1; SL 2011, ch 94, § 1.



§ 13-27-3 Child excused if provided alternative instruction--Application--Investigation--Revocation--Restrictions--Testing.

13-27-3. Child excused if provided alternative instruction--Application--Investigation--Revocation--Restrictions--Testing. A child shall be excused from school attendance, pursuant to § 13-27-2, because the child is otherwise provided with alternative instruction for an equivalent period of time, as in the public schools, in the basic skills of language arts and mathematics. The parent or guardian of the child shall identify in the application the place where the child will be instructed and any individual who will instruct the child. The individuals are not required to be certified. The secretary of the Department of Education may investigate and determine whether the instruction is being provided. Failure to provide instruction is grounds for the school board, upon thirty days' notice, to revoke the excuse from school attendance. The secretary of the Department of Education may inspect the records of an alternative education program with fourteen days' written notice if the secretary has probable cause to believe the program is not in compliance with this section. The records to be inspected are limited to attendance and evidence showing academic progress.

No individual may instruct more than twenty-two children. All instructions shall be given so as to lead to a mastery of the English language. Children receiving alternative instruction who are in grades two, four, eight, and eleven shall take a nationally standardized achievement test of the basic skills. The test may be the test provided by the state and used in the public school district where the child is instructed or another nationally standardized achievement test chosen by and provided at the expense of the child's parent, guardian, or school giving alternative instruction. The test may be monitored by the local school district where the child is instructed.

Source: SDC 1939, § 15.3202 (2): SL 1955, ch 41, ch 15, § 2; SL 1971, ch 116, § 2; SL 1975, ch 128, § 170; SL 1977, ch 130; SL 1981, ch 141, § 2; SL 1983, ch 131, § 2; SL 1992, ch 128, § 1; SL 1993, ch 136; SL 1996, ch 115; SL 2003, ch 91, § 2; SL 2003, ch 272, § 63.



§ 13-27-3.1 Birth certificate or affidavit to be submitted--Violation as misdemeanor.

13-27-3.1. Birth certificate or affidavit to be submitted--Violation as misdemeanor. Any person who is required pursuant to § 13-27-1 to cause any child to attend any public or nonpublic school or alternative instruction program pursuant to § 13-27-3 in this state shall, either at the time of enrollment in any school in this state or upon being excused from school attendance pursuant to § 13-27-3 or within thirty days of initial enrollment or excuse, provide the public or nonpublic school or the alternative instruction program with a certified copy of the child's birth certificate or affidavit in lieu of birth certificate as issued by the Department of Health in such cases where the original birth certificate is deemed unattainable. Any parent or guardian who requests an excuse for his or her child pursuant to § 13-27-3, shall with the initial request for excuse, provide a certified copy of the child's birth certificate or an affidavit notarized or witnessed by two or more witnesses, swearing or affirming that the child identified on the request for excuse is the same person appearing on the child's certified birth certificate. A violation of this section is a Class 2 misdemeanor.

Source: SL 1988, ch 142, § 1; SL 2000, ch 81, § 1.



§ 13-27-3.2 Maintenance of birth certificate by school as permanent record.

13-27-3.2. Maintenance of birth certificate by school as permanent record. Any copy of any certified birth certificate provided pursuant to § 13-27-3.1 shall be maintained by the public or nonpublic school or alternative instruction program and shall be a part of the child's permanent cumulative school record.

Source: SL 1988, ch 142, § 2; SL 2000, ch 81, § 2.



§ 13-27-3.3 Report to district school board of children for whom birth certificate notfurnished--Board to notify state's attorney.

13-27-3.3. Report to district school board of children for whom birth certificate not furnished--Board to notify state's attorney. The superintendent of any public or nonpublic school or any person who provides alternative instruction in this state who maintains a child's permanent cumulative school record shall within thirty days of enrollment report to the school board of the district the name and address of any child whose permanent cumulative record does not have a copy of a certified birth certificate in violation of § 13-27-3.1 or 13-27-3.2. If the violation is not corrected within thirty days after the report, the school board of the district shall notify the state's attorney.

Source: SL 1988, ch 142, § 3; SL 2000, ch 81, § 3.



§ 13-27-3.4 Certified copy of birth certificate to be provided to certain persons at nocost.

13-27-3.4. Certified copy of birth certificate to be provided to certain persons at no cost. Notwithstanding § 34-25-52, the department of health or the local registrar of vital records shall provide a certified copy of any child's birth certificate at no cost if the person requesting the certificate pursuant to § 13-27-3.1 is eligible to receive temporary assistance for needy families under chapter 28-7, food stamps under chapter 28-12, or county poor relief under chapter 28-13.

Source: SL 1988, ch 142, § 4.



§ 13-27-4 , 13-27-5. Repealed.

13-27-4, 13-27-5. Repealed by SL 1979, ch 118, §§ 1, 2



§ 13-27-6 Child excused because of illness in family.

13-27-6. Child excused because of illness in family. A school board may excuse a child from school attendance, pursuant to § 13-27-2, because of serious illness in his immediate family, making his presence at home an actual necessity, or his presence in school a menace to the health of other pupils. The school board may require the submission of medical evidence as a condition of granting an excuse pursuant to this section.

Source: SDC 1939, § 15.3202 (1); SL 1955, ch 41, ch 15, § 2; SL 1982, ch 142, § 1.



§ 13-27-6.1 Student excused from attendance--Events of state, youth programs, and workas precinct election official.

13-27-6.1. Student excused from attendance--Events of state, youth programs, and work as precinct election official. An elementary and secondary student is eligible to be counted for school attendance up to five days in a school term if an excuse from actual school attendance is requested by a parent or guardian for the purpose of attending events of state or nationally recognized youth programs of educational value or for the purpose of working as a precinct election official if the student is at least eighteen years old.

Source: SL 1977, ch 129, § 1; SL 2004, ch 129, § 1.



§ 13-27-7 Applications for excuse from attendance--Certificate of excuse--Revocation.

13-27-7. Applications for excuse from attendance--Certificate of excuse--Revocation. All applications for excuse from school attendance for the reasons provided in § 13-27-3 shall be on a standard form acknowledged before a notary or two witnesses. The form shall be provided by the secretary of the Department of Education. A certificate of excuse shall be included as part of the application and is effective upon the filing of the application with a school official, without the necessity of school board action, subject to revocation thereafter as provided in this chapter. The certificate of excuse shall be for a period not to exceed one year and shall state the reason for the excuse is that the child will receive alternative instruction. Upon a showing by the secretary of the Department of Education that a child excused from school attendance pursuant to § 13-27-3 is not being instructed in compliance with § 13-27-3, the school board may immediately revoke the child's certificate of excuse.

All test scores required by § 13-27-3 shall be kept on file in the public school of the district where the child has school residence as defined in § 13-28-9. If subsequent achievement test results reveal less than satisfactory academic progress in the child's level of achievement, the school board may refuse to renew the child's certificate of excuse.

Source: SDC 1939, § 15.3202; SL 1955, ch 41, ch 15, § 2; SL 1971, ch 116, § 3; SL 1981, ch 141, § 3; SL 1983, ch 131, § 1; SL 1991, ch 20, §§ 17, 18; SL 1992, ch 128, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 98, § 1.



§ 13-27-8 Appeal on attendance matters to state board--Burden of proof--Finality ofdecision.

13-27-8. Appeal on attendance matters to state board--Burden of proof--Finality of decision. Any parent or guardian of a student denied a certificate pursuant to §§ 13-27-6 and 13-27-6.1 or who has had a certificate revoked pursuant to § 13-27-7 who is dissatisfied with the decision of the school board may appeal the matter to the South Dakota Board of Education who shall conduct a hearing pursuant to chapter 1-26. In the hearing the burden of proving noncompliance with § 13-27-3 shall be upon the secretary of the Department of Education. The state board's decision shall be final as to the secretary's right of appeal.

Source: SDC 1939, § 15.3202; SL 1955, ch 41, ch 15, § 2; SL 1971, ch 116, § 4; SL 1981, ch 141, § 4; SL 2003, ch 272, § 63.



§ 13-27-9 Record of certificates of excuse from attendance--Copies to secretary andplace of instruction.

13-27-9. Record of certificates of excuse from attendance--Copies to secretary and place of instruction. A permanent record of all certificates of excuse shall be kept in some safe place as determined by the school board. Any certificate of excuse of a pupil receiving alternative instruction pursuant to § 13-27-3 is confidential. Copies of any certificate of excuse shall be forwarded to the secretary of the Department of Education. Copies of any certificates of excuse shall also be forwarded to the place where the child is instructed. The copies shall be forwarded within thirty days of issuance.

Source: SDC 1939, § 15.3202; SL 1955, ch 41, ch 15, § 2; SL 1971, ch 116, § 5; SL 1975, ch 128, § 173; SL 1983, ch 131, § 4; SL 1991, ch 20, §§ 17, 18; SL 1995, ch 97, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 98, § 2.



§ 13-27-10 Repealed.

13-27-10. Repealed by SL 2007, ch 99, § 1.



§ 13-27-11 Failure to send child to school as misdemeanor.

13-27-11. Failure to send child to school as misdemeanor. Any person having control of a child of compulsory school age who fails to have the child attend school as required by the provisions of this title, is guilty of a Class 2 misdemeanor for the first offense. For each subsequent offense, a violator of this section is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 15.9915; SL 1955, ch 41, ch 17, § 14; SDC Supp 1960, § 15.9914; SL 1982, ch 86, § 139; SL 1982, ch 142, § 2.



§ 13-27-12 Enforcement powers and duties of secretary.

13-27-12. Enforcement powers and duties of secretary. The secretary of the Department of Education, or his designee, shall enforce the provisions of this chapter and the laws of this state relating to compulsory attendance of persons of school age. In the performance of these duties he has the same authority granted truancy officers.

Source: SDC 1939, § 15.3207; SL 1955, ch 41, ch 15, § 7; SL 1982, ch 142, § 3; SL 2003, ch 272, § 63.



§ 13-27-13 Repealed.

13-27-13. Repealed by SL 1971, ch 116, § 13



§ 13-27-14 Truancy officer employed by district--Duties--President of board actingwhere no officer employed.

13-27-14. Truancy officer employed by district--Duties--President of board acting where no officer employed. The school board of each school district shall annually appoint and provide for the remuneration of one or more truancy officers, to enforce, under the school board's direction, the compulsory attendance laws within the district. In a school district failing to provide a truancy officer, the president of the school board is the truancy officer and is responsible for the enforcement of the compulsory attendance laws within the school district.

Source: SDC 1939, § 15.3205; SL 1955, ch 41, ch 15, § 5; SL 1971, ch 116, § 7; SL 1982, ch 142, § 4.



§ 13-27-15 Attendance records maintained by superintendent or president of board--Reports required.

13-27-15. Attendance records maintained by superintendent or president of board--Reports required. Each superintendent, or the president of the school board in districts without a superintendent, is responsible for maintaining an accurate record of the attendance of all persons of compulsory school age. He shall, at regular intervals, report the names of all compulsory school age persons, not excused from school, who do not or who irregularly attend an accredited school to the truancy officer on blanks provided for that purpose. He shall include reasons for the absences in the report.

Source: SDC 1939, § 15.3203; SL 1955, ch 41, ch 15, § 3; SL 1971, ch 116, § 8; SL 1975, ch 128, § 175; SL 1982, ch 142, § 5.



§ 13-27-16 Warnings by school boards to send children to school--Report to truancyofficer.

13-27-16. Warnings by school boards to send children to school--Report to truancy officer. Each school board shall warn parents or persons in control of children of compulsory school age that the children must enter school and attend regularly, and shall report the parents or persons in control of the children to the truancy officer for the district if the warning is not heeded. All school board members, superintendents, and teachers shall cooperate in the enforcement of the school attendance laws.

Source: SDC 1939, § 15.3203; SL 1955, ch 41, ch 15, § 3; SL 1975, ch 128, § 176; SL 1982, ch 142, § 6.



§ 13-27-17 Investigations and records of truancy officer.

13-27-17. Investigations and records of truancy officer. Each truancy officer shall carefully check the attendance and nonattendance of all persons required by law to attend school in the district or districts within his jurisdiction and shall keep an accurate record of those persons not in attendance or whose attendance is irregular.

Source: SDC 1939, § 15.3205; SL 1955, ch 41, ch 15, § 5; SL 1971, ch 116, § 9.



§ 13-27-18 Neglect of duty by superintendent, president of board, school board, ortruancy officer--Harboring or employment of truant child--Hinderingattendance by child--Misdemeanor.

13-27-18. Neglect of duty by superintendent, president of board, school board, or truancy officer--Harboring or employment of truant child--Hindering attendance by child--Misdemeanor. Any superintendent or school board president who fails to make prompt reports on attendance as required by law; any person who harbors or employs a child of compulsory school age not legally excused during the school term; the members of any school board who neglect or refuse to provide school facilities for children of their school district for at least nine months during the school year, or neglect to perform any other duties enumerated under the compulsory school attendance laws of this state; any truancy officer who neglects to perform the duties of his office; or any person who hampers or hinders a child of compulsory school age from attending a school which meets all legal requirements, or who interferes or attempts to interfere with the child's attendance is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 15.9916; SL 1955, ch 41, ch 17, § 15; SDC Supp 1960, § 15.9915; SL 1971, ch 116, § 10; SL 1975, ch 128, § 177; SL 1982, ch 86, § 140; SL 1982, ch 142, § 7.



§ 13-27-19 Power of truancy officers to apprehend truant children--Supervisory controlby secretary.

13-27-19. Power of truancy officers to apprehend truant children--Supervisory control by secretary. Each truancy officer has the powers of a deputy sheriff in the exercise of his duties, and shall apprehend without warrant children of compulsory school age who absent themselves from the place where the children are required to attend without an excuse, and place the children in the custody of the person having charge of the place where the children are by law required to attend. In the administration of his duties, each truancy officer is subject to the general supervisory control of the secretary of the Department of Education.

Source: SDC 1939, § 15.3205; SL 1955, ch 41, ch 15, § 5; SL 1971, ch 116, § 11; SL 1982, ch 142, § 8; SL 2003, ch 272, § 63.



§ 13-27-20 Complaints against persons responsible for truancy--Contents of complaint--Verification.

13-27-20. Complaints against persons responsible for truancy--Contents of complaint--Verification. Each truancy officer shall make and file truancy complaints, and any teacher, school officer, or any citizen may make and file a truancy complaint, before a circuit court judge, against any person having control of a child of compulsory school age who is not attending school or whose attendance is irregular. The complaint shall state the name of the parent, guardian, or person responsible for the control of the child. The complaint shall be verified by oath upon belief of the complainant.

Source: SDC 1939, § 15.3206; SL 1955, ch 41, ch 15, § 6; SL 1975, ch 128, § 178; SL 1982, ch 142, § 9; SL 1993, ch 213, § 84.



§ 13-27-21 Warrant for arrest of parent, guardian, or responsible person--Summons ofwitnesses.

13-27-21. Warrant for arrest of parent, guardian, or responsible person--Summons of witnesses. Upon filing of a complaint, the judge of a circuit court shall issue a warrant of arrest to the sheriff of the county directing him to bring the defendant before the court and to summon witnesses required to ascertain the facts in the case.

Source: SDC 1939, § 15.3206; SL 1955, ch 41, ch 15, § 6; SL 1975, ch 128, § 179; SL 1982, ch 142, § 10.



§ 13-27-22 Repealed.

13-27-22. Repealed by SL 1975, ch 128, § 377



§ 13-27-23 Penalties invoked on finding of guilty.

13-27-23. Penalties invoked on finding of guilty. If the judge finds the defendant guilty, he shall invoke the penal provisions of § 13-27-11 upon the defendant.

Source: SL 1955, ch 41, ch 15, § 6; SDC Supp 1960, § 15.3206; SL 1982, ch 142, § 11.



§ 13-27-24 to 13-27-27. Repealed.

13-27-24 to 13-27-27. Repealed by SL 1982, ch 142, §§ 13 to 16



§ 13-27-28 Disobedience of circuit court order as contempt.

13-27-28. Disobedience of circuit court order as contempt. Any parent, guardian, or person in charge of a child, who refuses or neglects to obey any order of a circuit judge made as provided in this chapter, is, in addition to the penal provisions of § 13-27-11, guilty of contempt of court.

Source: SDC 1939, § 55.4204; SL 1975, ch 128, § 184; SL 1982, ch 142, § 12.



§ 13-27-29 Placement of child who has attended unaccredited school or alternativeprogram--Appeal.

13-27-29. Placement of child who has attended unaccredited school or alternative program--Appeal. If a child of compulsory school age has been attending an unaccredited school in another state or country or has been receiving alternative instruction pursuant to § 13-27-3 enrolls in a public school in this state, the child shall be placed at the child's demonstrated level of proficiency as established by one or more standardized tests. However, a child's placement may not be in a grade level higher than warranted by the child's chronological age assuming entry into the first grade at age six and annual grade advancement thereafter. After initial placement the child may be advanced according to his demonstrated performance. If a child of secondary school age has been attending an unaccredited school in another state or country or has been receiving alternative instruction pursuant to § 13-27-3 enrolls in a public school in this state, the child shall be placed in English and math at the level of achievement demonstrated by one or two standardized tests, and in all other subjects on a review of transcripts according to the policy formally adopted by the school board. The child's placement may not be in a grade level higher than warranted by the child's chronological age assuming entry into the first grade at age six and annual grade advancement thereafter. After initial placement the child may be advanced according to his demonstrated performance. Any parent or guardian who is dissatisfied with the secondary placement of his child may appeal it to the secretary of the Department of Education.

Source: SL 1983, ch 131, § 3; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.






Chapter 28 - School Attendance Privileges And Tuition

§ 13-28-1 Repealed.

13-28-1. Repealed by SL 1979, ch 116, § 3



§ 13-28-1.1 Enrolled student defined.

13-28-1.1. Enrolled student defined. As used in this title, a student is enrolled if:

(1) The student is less than twenty-one years of age on the first day of July or the student is twenty-one years of age or older and is admitted to the school district pursuant to § 13-28-8; and

(2) The student has not completed an approved program or graduated from high school; and

(3) The student's parent or guardian resides within the school district, or in the case of an emancipated minor or an adult admitted to the district pursuant to § 13-28-8, the student resides within the district or the student has been properly assigned to the district or has been approved to attend school in the district under the terms of the enrollment options program established in § 13-28-40; and

(4) The student is not simultaneously enrolled in any other school district and has not been excused from school attendance under the terms of § 13-27-1.1 or 13-27-2.
Source: SL 2006, ch 81, § 1.



§ 13-28-2 Kindergarten enrollment eligibility--Transfer from another state.

13-28-2. Kindergarten enrollment eligibility--Transfer from another state. Any child who is five years old on the first day of September is eligible for enrollment in kindergarten during that school year. Any child who transfers from another state may proceed in a continuous educational program without interruption.

Source: SDC 1939, § 15.2032; SL 1939, ch 40; SL 1953, ch 55, § 4; SL 1955, ch 41, ch 12, § 2; SDC Supp 1960, § 15.3002; SDCL § 13-28-3; SL 1971, ch 117, § 2; SL 1979, ch 116, § 4; SL 1991, ch 142, § 1; SL 2006, ch 80, § 3; SL 2007, ch 100, §§ 1, 2.



§ 13-28-3 Repealed.

13-28-3. Repealed by SL 1971, ch 117, § 4



§ 13-28-4 Legal age provisions applicable to public and nonpublic schools.

13-28-4. Legal age provisions applicable to public and nonpublic schools. The provisions of § 13-28-2, shall apply to nonpublic schools as well as public schools.

Source: SL 1955, ch 41, ch 12, § 2; SDC Supp 1960, § 15.3002; SL 1975, ch 128, § 185.



§ 13-28-5 Public school privileges free to children until age twenty-one--Fee forearly childhood services.

13-28-5. Public school privileges free to children until age twenty-one--Fee for early childhood services. The privileges of the public schools of any district shall be free to all persons with school residence within the district until they complete the secondary school program or until they reach the age of twenty-one. However, except as otherwise prohibited by law, schools may charge a fee for early childhood services for any child who is under the age of compulsory attendance pursuant to § 13-27-1 and is not enrolled in kindergarten or a more advanced grade.

Source: SDC 1939, §§ 15.2032, 15.3004; SL 1939, ch 40; SL 1943, ch 55; SL 1943, ch 56; SL 1945, ch 58; SL 1945, ch 59; SL 1945, ch 60; SL 1947, ch 72; SL 1951, ch 68; SL 1953, ch 55, § 4; SL 1955, ch 41, ch 12, § 1; SDC Supp 1960, § 15.3001; SL 2012, ch 91, § 2, eff. Mar. 1, 2012.



§ 13-28-6 Continuation of privileges to pupil becoming twenty-one during schoolyear.

13-28-6. Continuation of privileges to pupil becoming twenty-one during school year. A pupil who is enrolled in school and becomes twenty-one years of age during the fiscal school year shall have free school privileges during that school year.

Source: SL 1955, ch 41, ch 12, § 2; SDC Supp 1960, § 15.3002; SL 1971, ch 117, § 3.



§ 13-28-7 Repealed.

13-28-7. Repealed by SL 1978, ch 113



§ 13-28-7.1 Tests and immunizations for communicable diseases required foradmission to school or early childhood program--Exceptions--Rules.

13-28-7.1. Tests and immunizations for communicable diseases required for admission to school or early childhood program--Exceptions--Rules. Any pupil entering school or an early childhood program in this state, shall, prior to admission, be required to present to the appropriate school authorities certification from a licensed physician that the child has received or is in the process of receiving adequate immunization against poliomyelitis, diphtheria, pertussis, rubeola, rubella, mumps, tetanus, and varicella, according to recommendations provided by the Department of Health. The Department of Health may modify or delete any of the required immunizations. As an alternative to the requirement for a physician's certification, the pupil may present:

(1) Certification from a licensed physician stating the physical condition of the child would be such that immunization would endanger the child's life or health; or

(2) A written statement signed by one parent or guardian that the child is an adherent to a religious doctrine whose teachings are opposed to such immunization; or

(3) A written statement signed by one parent or guardian requesting that the local health department give the immunization because the parents or guardians lack the means to pay for such immunization.

The Department of Health may promulgate reasonable rules, in accordance with chapter 1-26, to require compliance and documentation of adequate immunization, to define appropriate certification, and to specify standard procedure.

Source: SL 1971, ch 141; SL 1972, ch 97; SL 1978, ch 114; SL 1992, ch 129; SL 2000, ch 83, § 1; SL 2005, ch 101, § 1.



§ 13-28-7.2 Immunizations provided at public expense.

13-28-7.2. Immunizations provided at public expense. The local board of health, upon application of the school board of any school affected by § 13-28-7.1 shall, at public expense to the extent that funds are available and without delay, provide the immunizations required by § 13-28-7.1 to such pupils as are not provided the immunizations by their parents or guardians and who have not been exempted.

Source: SL 1971, ch 141; SL 2005, ch 101, § 2.



§ 13-28-7.3 Exclusion of student for risk of infectious disease or communicableparasite--Readmission.

13-28-7.3. Exclusion of student for risk of infectious disease or communicable parasite--Readmission. A school board or school superintendent may, with the concurrence of the county health officer, exclude from school attendance a student who is determined to be a risk or nuisance to the health of other students or school employees due to the presence of infectious disease or communicable parasite. A student may be readmitted when the school board or school superintendent, with the concurrence of the county health officer, determines that the state of communicability or infectiousness no longer exists.

Source: SL 1977, ch 129, § 2.



§ 13-28-8 Admission of adults resident in district without tuition.

13-28-8. Admission of adults resident in district without tuition. If a public school can accommodate more students the school board may admit without the payment of tuition persons twenty-one years of age and over, who have school residence in the district.

Source: SDC 1939, § 15.3004; SL 1955, ch 41, ch 12, § 1; SDC Supp 1960, § 15.3001; SL 1975, ch 128, § 187.



§ 13-28-9 School residence for free school privileges--Change of residence duringschool year.

13-28-9. School residence for free school privileges--Change of residence during school year. School residence for the purpose of claiming free school privileges means the legal residence of the student's parents or guardian except as provided in § 13-28-10. If a parent or guardian has more than one residence, the school residence is the residence where the parent or guardian actually lives and makes a home or domicile. In case of dispute, if the student's parent or guardian has claimed a credit pursuant to § 10-13-39, it is presumed that the dwelling so claimed is the residence of the parent or guardian. The student or the student's parents or guardian may not establish school residence and be exempt from the payment of tuition if the residence of the parents or guardian of the student is acquired solely or principally for obtaining free school privileges. At the time a child is enrolled in a school district, the school residence of the child as determined by that school district within thirty days after the enrollment may not change during the school fiscal year, unless the child ceases to be an enrolled member of a school within the district. If a student's parents or guardians are separated or divorced, the school residence is the school district in which the custodial parent or guardian has residence. If the parents or guardian have joint custody of a student, school residence is that of the parent or guardian with whom the child resides the greater portion of the school year.

Source: SL 1955, ch 41, ch 12, § 3; SL 1959, ch 70; SDC Supp 1960, § 15.3003; SL 1965, ch 52; SL 1972, ch 98; SL 1981, ch 142; SL 1982, ch 143, § 1; SL 1993, ch 213, § 85; SL 1996, ch 116; SL 1996, ch 117; SL 1997, ch 98, § 15.



§ 13-28-9.1 Residence of child assigned to special education program.

13-28-9.1. Residence of child assigned to special education program. A child in need of special education or special education and related services assigned to and enrolled in an approved out of district special education residential or tuition day program by an individualized education program team has school residence in the school district making the assignment. The fiscal responsibility of the school district making the assignment continues until the end of the school fiscal year or until the child's parent or guardian enrolls the child in another school district, the child participates in the new school district's special education program, the new school district conducts a placement committee meeting, a new individualized educational program for the child is adopted, and the child's placement is changed.

Source: SL 1982, ch 143, § 2; SL 2001, ch 84, § 1; SL 2009, ch 84, § 1.



§ 13-28-10 School residency of child residing in home other than residence ofparents, guardian, or noncustodial parents--Petition to local schoolboard.

13-28-10. School residency of child residing in home other than residence of parents, guardian, or noncustodial parents--Petition to local school board. If a school age child resides in a home other than the residence of his parents, guardian, or noncustodial parents on a temporary or permanent basis, the school residency of the child is where the parents, noncustodial parents, or guardian reside unless, upon request of the person with whom the child is living, the local school board accepts the child as a resident of that school district. If the school board rejects the request, the person who made the request may, within fifteen days after receipt of the rejection, appeal to the school board for a hearing. The decision of the school board after the hearing is final and may be appealed to the circuit court. However, a school age child is a resident of the school district where the school age child is placed by the Unified Judicial System, the Department of Corrections, or entities approved by the Department of Social Services, including a foster home.

Source: SL 1959, ch 70; SDC Supp 1960, § 15.3003; SL 1965, ch 52; SL 1975, ch 128, § 188; SL 1982, ch 143, § 3; SL 1993, ch 138, § 1; SL 1997, ch 96, § 1.



§ 13-28-10.1 Repealed.

13-28-10.1. Repealed by SL 1982, ch 143, § 9



§ 13-28-11 Child residing in residential treatment center or intensive residentialtreatment center.

13-28-11. Child residing in residential treatment center or intensive residential treatment center. If a child is residing in a residential treatment center or an intensive residential treatment center which provides care for children who are not living with their parents or guardian, the school residence of the child is the school district where the parents or guardian reside, subject to the provisions of § 13-28-9.

The school district where a residential treatment center or intensive residential treatment center is located is responsible for providing an educational program for the children who reside in the residential treatment center or intensive residential treatment center. Tuition for a child enrolled in a public school district is the responsibility of the school district where the child was enrolled at the time of placement. The amount of tuition paid by the resident school district for any child placed in a residential treatment center or intensive residential treatment center who is not eligible for special education services at the time of placement shall be calculated as follows:

(1) Divide the current per student allocation as defined in subdivision 13-13-10.1(4) by one hundred seventy-five; and

(2) Multiply the result obtained in subdivision (1) by the number of days the child is placed.
Source: SL 1959, ch 70; SDC Supp 1960, § 15.3003; SL 1965, ch 52; SL 1982, ch 143, § 4; SL 2013, ch 77, § 1.



§ 13-28-11.1 to 13-28-11.4. Repealed.

13-28-11.1 to 13-28-11.4. Repealed by SL 1995, ch 98, §§ 1 to 4



§ 13-28-12 to 13-28-12.2. Repealed.

13-28-12 to 13-28-12.2. Repealed by SL 1982, ch 143, §§ 10 to 12



§ 13-28-13 Repealed.

13-28-13. Repealed by SL 1975, ch 128, § 377



§ 13-28-14 School privileges of persons honorably discharged from military service.

13-28-14. School privileges of persons honorably discharged from military service. Any person regardless of age or sex, a resident of this state, who shall have been in the military service of the United States and who shall have been honorably discharged therefrom shall be entitled to all the privileges of the public schools of the district, unless such person under act of Congress is entitled to have tuition paid by the United States, or is entitled to receive from the United States for education and training, an allowance paying in part or all of the expenses of his subsistence, tuition, fees, supplies, books, and equipment.

Source: SL 1943, ch 56; SL 1945, ch 58; SL 1945, ch 60; SL 1947, ch 72; SL 1951, ch 68; SL 1955, ch 41, ch 12, § 6; SDC Supp 1960, § 15.3006; SL 1975, ch 128, § 192.



§ 13-28-15 Assignment of elementary students within district--Factors considered--Review of board's decision.

13-28-15. Assignment of elementary students within district--Factors considered--Review of board's decision. Every school board shall make assignment and distribution of all students with school residence within the district. The board shall take into consideration in assigning and distributing students its duty to provide an education within the guidelines of the State Board of Education's accreditation rules, the wishes of the parents or guardians of the child being assigned and the district patrons, the miles and time involved in transporting the child to school, and the educational and financial impact on the district. Any patron who is aggrieved by a decision of the school board may request a hearing within thirty days before the secretary of the Department of Education or his representative. If the Department of Education has not rendered a decision within thirty days following final submission of the appeal, the board's decision is affirmed.

Source: SDC 1939, § 15.3006; SL 1945, ch 61; SL 1953, ch 63, § 1; SL 1955, ch 41, ch 13, § 1; SL 1957, ch 73, § 1; SDC Supp 1960, § 15.3301; SL 1961, ch 79; SL 1974, ch 130, § 2; SL 1977, ch 132, § 1; SL 1984, ch 120, § 1; SL 1986, ch 131, § 1; SL 1992, ch 116, § 2; SL 1997, ch 88, § 2; SL 2003, ch 272, § 63.



§ 13-28-16 to 13-28-18. Repealed.

13-28-16 to 13-28-18. Repealed by SL 1975, ch 128, § 377



§ 13-28-19 Assignment of students by school board.

13-28-19. Assignment of students by school board. The school board shall assign and distribute the resident students eligible for elementary and secondary education among the schools in the district or to any public school in this state or any other state.

Source: SL 1955, ch 41, ch 13, § 2; SL 1957, ch 73, § 2; SDC Supp 1960, § 15.3302; SL 1961, ch 80; SL 1963, ch 69, § 8; SL 1975, ch 128, § 193; SL 1997, ch 88, § 3.



§ 13-28-19.1 Student assignment where school district dissolves and is annexed toanother district.

13-28-19.1. Student assignment where school district dissolves and is annexed to another district. If a school district that was contracting pursuant to § 13-15-11, dissolves and is annexed to another school district prior to July 1, 2010, the school board for the school district to which the former contracting school district is annexed shall, for the current school year and for each school year thereafter, assign the students who reside in land area that was part of the former contracting district to the school that was receiving the students under the contract. The rate of tuition paid per year to the receiving school district may not be less than the per student allocation as defined in § 13-13-10.1 for that school fiscal year. In addition, the school district to which the former contracting school district is annexed may compensate the receiving school district for all or any portion of the transportation or other costs associated with the students attending school in the receiving school district. If the parent or guardian of a student assigned to a school district in a bordering state pursuant to this section disapproves of the student's assignment, the school board shall assign that student to an attendance center within the district. However, notwithstanding any other provision of law, the school district is not required to provide transportation to that student.

Source: SL 1989, ch 144, § 1; SL 1991, ch 143, § 1; SL 2009, ch 85, § 1.



§ 13-28-20 Repealed.

13-28-20. Repealed by SL 1997, ch 98, § 16



§ 13-28-21 Admission of nonresident students.

13-28-21. Admission of nonresident students. The school board shall admit nonresident students to the public schools in the district when it can be done without injuring or overcrowding the schools.

Source: SDC 1939, § 15.3005; SL 1955, ch 41, ch 13, § 3; SDC Supp 1960, § 15.3303; SL 1967, ch 45; SL 1975, ch 128, § 194; SL 1982, ch 143, § 13.



§ 13-28-22 Tuition charged for students not entitled to free school privileges ofdistrict.

13-28-22. Tuition charged for students not entitled to free school privileges of district. All nursery, kindergarten, elementary, and secondary students not entitled to the free school privileges of the district wherein they are enrolled may be charged tuition.

Source: SL 1955, ch 41, § 4; SDC Supp 1960, § 15.3304; SL 1996, ch 110, § 4; SL 1997, ch 98, § 17; SL 1998, ch 93, § 1.



§ 13-28-22.1 Repealed.

13-28-22.1. Repealed by SL 1996, ch 110, § 5



§ 13-28-22.2 Repealed.

13-28-22.2. Repealed by SL 1993, ch 138, § 2



§ 13-28-23 School board to pay tuition for assigned students.

13-28-23. School board to pay tuition for assigned students. If a student has been assigned by the school board of the district where the student has a school residence or has been assigned as provided by statute, the school board shall pay the student's tuition. The school boards shall take action on any request regarding the establishment of the tuition rate or the payment of tuition within forty-five days after receiving the request. The school board may negotiate the rate of tuition with a school board or any other payer. A school board's decision with respect to the student assignment may be appealed to the circuit court in the time and manner specified by § 13-46-1 or to the secretary of the Department of Education within thirty days from the date of the decision of the school board by filing a notice with the secretary of the school board and mailing a copy of the notice to the secretary of the Department of Education. The board shall take into consideration when negotiating the rate of tuition the average cost of educating a student in the district including transportation if required.

Source: SDC 1939, §§ 15.3301; SL 1945, ch 61; SL 1947, ch 73, § 1; SL 1953, ch 63, § 1; SL 1955, ch 41, ch 13, § 4; SDC Supp 1960, § 15.3304; SL 1975, ch 128, § 195; SL 1982, ch 143, § 14; SL 1996, ch 110, § 6; SL 1997, ch 88, § 4; SL 1997, ch 98, § 18; SL 1998, ch 93, § 2; SL 2003, ch 272, § 63.



§ 13-28-24 Advance payment of tuition by student or parents--Refund if studentceases to attend.

13-28-24. Advance payment of tuition by student or parents--Refund if student ceases to attend. Anyone who must personally pay tuition shall pay in advance the annual or monthly amount of tuition. If the student ceases to be a member of the school before the expiration of the term for which the tuition has been paid, the school board shall refund the unearned portion of the tuition upon the presentation of a proper voucher.

Source: SL 1955, ch 41, ch 13, § 4; SDC Supp 1960, § 15.3304; SL 1982, ch 143, § 15; SL 1996, ch 110, § 7; SL 1997, ch 98, § 19.



§ 13-28-25 Repealed.

13-28-25. Repealed by SL 1996, ch 110, § 8



§ 13-28-26 Repealed.

13-28-26. Repealed by SL 1995, ch 98, § 5



§ 13-28-27 Repealed.

13-28-27. Repealed by SL 1996, ch 110, § 9



§ 13-28-28 , 13-28-29. Repealed.

13-28-28, 13-28-29. Repealed by SL 1982, ch 144, §§ 7, 8



§ 13-28-30 Period of pupil's membership in school--Date of permanent withdrawal.

13-28-30. Period of pupil's membership in school--Date of permanent withdrawal. A pupil is a member of the school from the date the pupil arrives at the school and is placed on the current roll until the pupil permanently leaves the school. The date of permanent withdrawal is the day the pupil last attended the school.

Source: SL 1955, ch 41, ch 13, § 5; SL 1957, ch 73, § 3; SL 1959, ch 72, § 1; SDC Supp 1960, § 15.3305; SL 1963, ch 85; SL 1964, ch 45; SL 1965, ch 54, § 1; SL 1982, ch 144, § 4; SL 1996, ch 110, § 10; SL 1997, ch 98, § 20.



§ 13-28-31 to 13-28-33. Repealed.

13-28-31 to 13-28-33. Repealed by SL 1970, ch 102



§ 13-28-33.1 Repealed.

13-28-33.1. Repealed by SL 1975, ch 128, § 377



§ 13-28-33.2 Repealed.

13-28-33.2. Repealed by SL 1982, ch 153, § 3



§ 13-28-34 Rebates and refunds to induce attendance at school as misdemeanor.

13-28-34. Rebates and refunds to induce attendance at school as misdemeanor. A school district board, administrator, or school employee may not give or promise to give, either directly or indirectly, any rebate or refund of any transportation or any other thing of value as an inducement for attending school in a district. Any person violating the provisions of this section is guilty of a Class 2 misdemeanor.

Source: SL 1939, ch 54; SL 1955, ch 41, ch 13, § 15; SL 1955, ch 41, ch 17, § 16; SDC Supp 1960, §§ 15.3315, 15.9916; SL 1964, ch 47, § 1; SL 1982, ch 86, § 141; SL 1982, ch 144, § 5; SL 1997, ch 98, § 21.



§ 13-28-35 Tuition charges for adult education program.

13-28-35. Tuition charges for adult education program. A school district operating an adult education program may charge tuition as determined by the school board, subject to the provisions of chapter 13-39.

Source: SL 1955, ch 41, ch 13, § 8; SDC Supp 1960, § 15.3308; SL 1975, ch 128, § 198; SL 1982, ch 144, § 6.



§ 13-28-36 Repealed.

13-28-36. Repealed by SL 1995, ch 94, § 37



§ 13-28-37 Postsecondary enrollment--Responsibility for costs--Failing gradeeliminates eligibility.

13-28-37. Postsecondary enrollment--Responsibility for costs--Failing grade eliminates eligibility. Any student in grades ten, eleven, or twelve may apply to an institution of higher education or a postsecondary vocational education institution as a special student in a course or courses offered at the institution of higher education or postsecondary vocational education institution. The student shall obtain the school district's approval of the postsecondary course or courses prior to enrolling. If approved, the student shall receive full credit toward high school graduation as well as postsecondary credit for each postsecondary course. The resident school district may pay all or part of the tuition and fees for a course approved for credit toward high school graduation in accordance with this section. The student is responsible for any tuition and fees not paid by the resident school district and for any other costs involved with attending a postsecondary institution.

If a failing final course grade is received in a postsecondary course under this section, the student receiving the failure is no longer eligible to enroll for postsecondary courses under this section.

Source: SL 1990, ch 122, § 5; SL 1996, ch 119; SL 2003, ch 100, § 1.



§ 13-28-38 Repealed.

13-28-38. Repealed by SL 1999, ch 86, § 1



§ 13-28-39 Payment by state of tuition costs in residential treatment centers or groupcare centers for minors--Tuition rate setting authority.

13-28-39. Payment by state of tuition costs in residential treatment centers or group care centers for minors--Tuition rate setting authority. The Department of Social Services shall pay tuition costs and related service costs for students in residential treatment centers or group care centers for minors who are under the care and custody of the Department of Social Services, the Unified Judicial System, or other entities approved by the secretary of the Department of Social Services. The Department of Social Services will have rate setting authority for tuition costs and related service costs.

The secretary of the Department of Social Services may promulgate rules, pursuant to chapter 1-26, pertaining to:

(1) The amount, scope, and duration of services;

(2) The basis for and extent of provider payments;

(3) The method and amount of payment;

(4) The methods of recoupment or recovery of overpayments;

(5) Administration, record keeping, and audit requirements;

(6) Compliance monitoring;

(7) Reporting requirement;

(8) Such other standards and requirements as may be necessary to ensure the efficient operation and administration of the program.
Source: SL 1995, ch 98, § 6; SL 2000, ch 84, § 9.



§ 13-28-40 Enrollment options program established.

13-28-40. Enrollment options program established. An enrollment options program is established to enable any South Dakota kindergarten through twelfth grade student to attend any public school that serves the student's grade level in any South Dakota school district, subject to the provisions in §§ 13-28-40 to 13-28-47, inclusive. For purposes of determining state aid to education as it relates to the provisions of §§ 13-28-40 to 13-28-47, inclusive, fall enrollment as defined in § 13-13-10.1 is used to compute foundation aid and special education average daily membership as defined in § 13-37-35.1 is used to determine funding for special education.

Source: SL 1997, ch 98, § 1; SL 2000, ch 84, § 8; SL 2007, ch 93, § 17.



§ 13-28-41 Request for transfer--Request for admission of nonresident childexcused from attending in another district.

13-28-41. Request for transfer--Request for admission of nonresident child excused from attending in another district. A school district shall grant a request for a transfer into the district or within the district unless the transfer would result in an inability to provide a quality educational program based on criteria established by the district pursuant to § 13-28-44.

In addition, a school district shall grant a request to admit into the district a child who is a resident of another school district and who is excused from attending school in the resident district pursuant to § 13-27-2, unless admitting the nonresident child would result in an inability to provide a quality educational program based on criteria established by the district pursuant to § 13-28-44.

Source: SL 1997, ch 98, § 2; SL 2007, ch 101, § 3.



§ 13-28-41.1 School district not required to provide transportation to studenttransferred within district.

13-28-41.1. School district not required to provide transportation to student transferred within district. If a student is transferred from one school to another school within a school district at the request of the student's parent or guardian, notwithstanding any other provision of law, the school district is not required to provide transportation services to the student.

Source: SL 1999, ch 87, § 1.



§ 13-28-42 Repealed.

13-28-42. Repealed by SL 2000, ch 84, § 1



§ 13-28-42.1 Transfer of special education students--Nonresident district'sresponsibilities.

13-28-42.1. Transfer of special education students--Nonresident district's responsibilities. Notwithstanding the provisions of §§ 13-28-44 and 13-37-8.4, a request to transfer a student in need of special education or special education and related services may be granted only if the nonresident district:

(1) Upon receipt of an open enrollment application, obtains copies of all relevant student education records on the student applying to open enroll from the resident district;

(2) Completes a review of those relevant student education records; and

(3) Directly communicates with the student's parent or guardian and representatives of the resident district regarding the student's special education or special education and related services needs.

If the nonresident district confirms, based upon the records review and communications with the student's parent or guardian and representatives of the nonresident district, that it can provide an appropriate instructional program and facilities, including transportation, if necessary, to meet the needs of the student, it may proceed under the provisions of § 13-28-43. If the nonresident district is not able to make that confirmation, the nonresident district shall initiate an individual education program team meeting consisting of representatives from both the resident and nonresident districts to determine whether the nonresident district can provide an appropriate instructional program, facilities, and transportation, if necessary.

A request to transfer a student in need of special education or special education and related services may be denied only pursuant to § 13-28-44 or if an individual education program team consisting of representatives from the resident and nonresident districts determines that the nonresident district cannot provide an appropriate instructional program and facilities, including transportation, to meet the student's needs. Notwithstanding the provisions of §§ 13-37-1.3 and 13-37-8.4, if the request to transfer is granted, the nonresident district is responsible for the provision of a free appropriate public education for the student in need of special education or special education and related services. Notwithstanding the provisions of § 13-28-45, the nonresident district shall also determine whether the student in need of special education requires transportation as a related service. If so, the nonresident district shall provide or ensure the provision of transportation within the boundaries of the attendance center to which the student is assigned.

If a parent or guardian of a student in need of special education or special education and related services requests to transfer the student back to the resident district, the provisions of § 13-28-43 apply.

Source: SL 2000, ch 84, § 2; SL 2004, ch 130, § 1.



§ 13-28-43 Enrollment of student in other than resident district or transfer withindistrict--Approval and notification.

13-28-43. Enrollment of student in other than resident district or transfer within district--Approval and notification. A student's parent or legal guardian who wishes to enroll the student, or an emancipated student who wishes to enroll, under the provisions of §§ 13-28-40 to 13-28-47, inclusive, in a South Dakota school district other than the resident district or in a school within the resident district other than the school to which the student has been assigned shall apply on forms provided by the Department of Education.

The school board or the board's designee of the district in which the student desires to enroll shall approve or disapprove the application and shall notify the applicant and the resident board, if applicable, of its decision within five days of the decision. The district in which the student desires to enroll shall review the applications in the order received.

Transfers to a school district other than the resident school district under the provisions of §§ 13-28-40 to 13-28-47, inclusive, may only take place prior to the last Friday in September during the first semester of any school year, and prior to the last Friday in January during the second semester of any school year. If a school district approves an application for such a transfer after the deadline in the first semester, the transfer will occur at the start of the second semester. If a school district approves an application for such a transfer after the deadline in the second semester, the transfer will occur at the start of the following school year. However, the deadlines for transfer do not apply if:

(1) A student is seeking to transfer to an alternative school or a specialized nonpublic educational program;

(2) A student enrolls in a school district after the deadline in either semester; or

(3) The receiving school district school board or the board's designee determines that special circumstances exist and allows a student to transfer after the deadline.

Intradistrict transfer applications may be accepted and acted upon at any time at the board's discretion if the policies on which the transfer decisions are based are consistent with the other requirements of §§ 13-28-40 to 13-28-47, inclusive.

An application may be withdrawn by the applicant prior to the approval of the request and upon notification of the district to which the student applied. Once approved by the district in which the student wishes to enroll, the approved application serves as the applicant's notice of intent to enroll in the nonresident district or desired school during the school year and obligates the student to attend school in the nonresident district or desired school during the school year, unless the affected school board or boards agree in writing to allow the student to transfer back to the resident district or assigned school, or unless the parents, guardians, or emancipated student change residence to another district.

Once enrolled in a nonresident district or nonassigned school, the student may remain enrolled and is not required to resubmit annual applications.

Source: SL 1997, ch 98, § 4; SL 1998, ch 92, § 2; SL 1999, ch 86, § 2; SL 2002, ch 88, § 1; SL 2003, ch 101, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 95, § 1.



§ 13-28-44 Standards for acceptance or rejection of application to enroll.

13-28-44. Standards for acceptance or rejection of application to enroll. Each school district by November 1, 1997, shall by resolution adopt relevant standards for the acceptance and rejection of an application to enroll in the district under the provisions of §§ 13-28-40 to 13-28-47, inclusive. The board shall adopt standards through official board action, set them forth in writing, and make them available to any individual upon receiving an oral or written request. Standards shall be limited to the capacity of a program, class, grade level, and school building operated by the board and the pupil/teacher ratio. Discrimination based on race, gender, religious affiliation, or disability is prohibited. If two or more children from a family residing in the same household must enroll in different school districts as the result of a board's denial of an application to transfer from a resident district or to enroll in a nonresident district under the provisions of §§ 13-28-40 to 13-28-47, inclusive, neither the resident board nor the nonresident board may deny the application. However, two or more children from a family residing in the same household who are eligible for kindergarten through twelfth grade may open enroll only if, pursuant to § 13-28-42.1, the nonresident district can provide an appropriate instructional program and facilities, including transportation, for the child in need of special education or special education and related services. If the nonresident district cannot meet the provisions of § 13-28-42.1 for the child in need of special education or special education and related services, the nonresident district may deny that child's application for open enrollment.

The decision of a local school board regarding a student's application for open enrollment or a request to return to the resident district under the provisions of §§ 13-28-40 to 13-28-47, inclusive, is subject to de novo appeal under the provisions of chapter 13-46. The Department of Education may promulgate rules pursuant to chapter 1-26 specifying procedural and administrative requirements for the implementation of the open enrollment program and related transfers and enrollments under the provisions of §§ 13-28-40 to 13-28-47, inclusive.

Source: SL 1997, ch 98, § 5; SL 2000, ch 82, § 1; SL 2003, ch 272, § 63; SL 2004, ch 130, § 2.



§ 13-28-45 Transportation of transfer student.

13-28-45. Transportation of transfer student. The parent or guardian of a student who has been accepted for transfer is responsible for transporting the student to school in the receiving district without reimbursement. A receiving school district may enter the district of residence of students accepted for transfer into that school district to provide transportation to those students. However, the school boards in both the receiving school district and the resident school district shall annually approve the pick-up locations for those students within any incorporated municipality. When approving pick-up locations, the school boards shall base their decisions foremost on student safety. If the school boards cannot reach agreement on the pick-up locations, the locations shall be determined by the secretary of the Department of Education. The provisions of § 13-29-4 do not apply when transporting students enrolled under the provisions of §§ 13-28-40 to 13-28-47. The receiving district may charge a reasonable fee if the student elects to use the transportation services offered by the receiving district. The provisions of this section regarding the transportation agreements among school districts do not apply to any school district defined as a sparse school district pursuant to § 13-13-78.

Source: SL 1997, ch 98, § 6; SL 1998, ch 92, § 3; SL 1999, ch 80, § 6; SL 2011, ch 95, § 1.



§ 13-28-46 Transfer credits.

13-28-46. Transfer credits. A school district shall accept credits for any course completed in any other accredited school district as the result of a transfer under §§ 13-28-40 to 13-28-47, inclusive. The nonresident district shall award a diploma to a nonresident student only if the student satisfactorily meets its graduation requirements.

Source: SL 1997, ch 98, § 7.



§ 13-28-47 Disclosure.

13-28-47. Disclosure. Each school district shall make relevant information about the district, schools, programs, policies, and procedures available to all interested people.

Source: SL 1997, ch 98, § 8.



§ 13-28-48 Nonresident district must serve student's grade level within district.

13-28-48. Nonresident district must serve student's grade level within district. Notwithstanding any other provision of law, no student may enroll in a school district pursuant to the provisions contained in §§ 13-28-40 to 13-28-47, inclusive, if that school district does not serve the student's grade level within the physical boundaries of the school district.

Source: SL 2000, ch 82, § 3.



§ 13-28-49 Repealed.

13-28-49. Repealed by SL 2010, ch 88, § 1.



§ 13-28-50 School districts to provide student mailing lists to Board of Regents--Use in providing post-secondary school information--Exception.

13-28-50. School districts to provide student mailing lists to Board of Regents--Use in providing post-secondary school information--Exception. By November first each year, each school district shall provide a list of students by name in grades seven to twelve, inclusive, together with their mailing addresses, to the executive director of the Board of Regents. The board shall use the information to inform the parents and guardians of any such student in any public middle school and high school about the courses needed to prepare for postsecondary-level work and about the benefits of such preparation. However, no school district may forward the name of any student whose parent has directed that the school district not release directory information about the student. The board shall provide a format through which the information may be submitted.

Source: SL 2002, ch 89, § 1.



§ 13-28-51 Enrollment of child on partial basis upon request of parent or guardian--Alternative instruction.

13-28-51. Enrollment of child on partial basis upon request of parent or guardian--Alternative instruction. The resident school district of a child excused from school attendance pursuant to § 13-27-2 shall admit that child to a public school in the district upon request from the child's parent or legal guardian. A child enrolled in a school district pursuant to this section may be enrolled in a school of the school district on only a partial basis and shall continue to also receive alternative instruction pursuant to § 13-27-3.

Source: SL 2007, ch 101, § 1.






Chapter 28A - Open Enrollment and Tuition Regulation Programs With Neighboring States

§ 13-28A-1 Open enrollment or tuition regulation programs--Agreements with neighboring states.

13-28A-1. Open enrollment or tuition regulation programs--Agreements with neighboring states. The secretary of the Department of Education may enter into agreements with the appropriate parties from the states bordering South Dakota to establish an open enrollment or tuition regulation program between South Dakota and each neighboring state.

Source: SL 2005, ch 102, § 1; SL 2008, ch 81, § 1.



§ 13-28A-2 Open enrollment agreements--Contents.

13-28A-2. Open enrollment agreements--Contents. Any agreement to allow open enrollment between South Dakota school districts and a bordering state's school districts entered into pursuant to this chapter shall specify the following:

(1) If the bordering state sends more students to South Dakota than South Dakota sends to the bordering state, the bordering state will pay South Dakota an amount agreed upon for the excess number of students sent to South Dakota; and

(2) If South Dakota sends more students to the bordering state than the bordering state sends to South Dakota, South Dakota will pay the bordering state an amount agreed upon for the excess number of students sent to the bordering state.
Source: SL 2005, ch 102, § 2; SL 2007, ch 102, § 1; SL 2008, ch 81, § 2.



§ 13-28A-2.1 Tuition regulation program agreements--Contents.

13-28A-2.1. Tuition regulation program agreements--Contents. Any agreement to allow the regulation of tuition paid between South Dakota school districts and a bordering state's school districts entered into pursuant to this chapter shall specify the tuition rate to be paid by all local school districts on behalf of students enrolled in the school district of a bordering state. However, no tuition regulation program agreement established pursuant to § 13-28A-1 may specify a rate of tuition that is greater than one hundred ten percent of the per student allocation as defined in subdivision 13-13-10.1(4).

Source: SL 2008, ch 81, § 3.



§ 13-28A-3 Application procedure--Agreement to specify.

13-28A-3. Application procedure--Agreement to specify. Any agreement entered into pursuant to this chapter shall specify the application procedures for the enrollment options program between South Dakota and the bordering state.

Source: SL 2005, ch 102, § 3; SL 2008, ch 81, § 4.



§ 13-28A-4 Reasons application may be denied--Application to specify.

13-28A-4. Reasons application may be denied--Application to specify. Any agreement entered into pursuant to this chapter shall specify the reasons for which an application for the enrollment options program between South Dakota and the bordering state may be denied.

Source: SL 2005, ch 102, § 4; SL 2008, ch 81, § 5.



§ 13-28A-5 South Dakota school district not responsible for transportation to bordering state--Agreement to specify.

13-28A-5. South Dakota school district not responsible for transportation to bordering state--Agreement to specify. Any agreement entered into pursuant to this chapter shall specify that a South Dakota school district is not responsible for transportation for any resident student attending school in a bordering state under the provisions of this chapter. However, a South Dakota school district may, at its discretion, provide transportation services for such a student.

Source: SL 2005, ch 102, § 5; SL 2008, ch 81, § 6.



§ 13-28A-6 Additional terms relating to special education and related services.

13-28A-6. Additional terms relating to special education and related services. Any agreement entered into pursuant to this chapter may specify additional terms relating to any student in need of special education or special education and related services pursuant to chapter 13-37.

Source: SL 2005, ch 102, § 6.



§ 13-28A-7 Student from bordering state included in South Dakota receiving school district's fallenrollment for aid purposes.

13-28A-7. Student from bordering state included in South Dakota receiving school district's fall enrollment for aid purposes. If South Dakota enters into an open enrollment agreement with a bordering state, for the purposes of state aid to education distributed pursuant to chapter 13-13, any student open enrolled to a South Dakota district from a bordering state is included in the receiving school district's fall enrollment.

Source: SL 2005, ch 102, § 7; SL 2007, ch 93, § 19; SL 2008, ch 81, § 7.



§ 13-28A-8 South Dakota student sent to bordering state not included in resident school district'sfall enrollment for aid purposes.

13-28A-8. South Dakota student sent to bordering state not included in resident school district's fall enrollment for aid purposes. If South Dakota enters into an open enrollment agreement with a border state for the purposes of state aid to education distributed pursuant to chapter 13-13, any student sent to a bordering state from South Dakota may not be included in the resident school district's fall enrollment.

Source: SL 2005, ch 102, § 8; SL 2007, ch 93, § 20; SL 2008, ch 81, § 8.



§ 13-28A-9 Student from resident school district not receiving state aid--Enrollment in borderingstate without payment to state prohibited.

13-28A-9. Student from resident school district not receiving state aid--Enrollment in bordering state without payment to state prohibited. Any student whose resident school district does not receive state aid to education under the provisions of chapter 13-13 or 13-37 may not open enroll in the district of a bordering state unless the student's resident school district pays the State of South Dakota an amount equal to the per student allocation as defined in chapter 13-13 or 13-37 for each student open enrolled to a bordering state.

Source: SL 2005, ch 102, § 9; SL 2008, ch 81, § 9.



§ 13-28A-10 Promulgation of rules.

13-28A-10. Promulgation of rules. The Department of Education may promulgate rules pursuant to chapter 1-26 to establish procedures relating to the application process, the collection or payment of funds under the provisions of any agreement established pursuant to this chapter, and data regarding numbers of graduating seniors.

Source: SL 2005, ch 102, § 10.



§ 13-28A-11 Repealed.

13-28A-11. Repealed by SL 2006, ch 104, § 5.



§ 13-28A-12 School district not entitled to additional funding.

13-28A-12. School district not entitled to additional funding. Other than funding provided through chapters 13-13 and 13-37, no South Dakota school district is entitled to any compensation for any student attending a South Dakota school district under the provisions of this chapter.

Source: SL 2006, ch 104, § 4.



§ 13-28A-13 Effect of tuition regulation agreement on school district's fall enrollment for aidpurposes.

13-28A-13. Effect of tuition regulation agreement on school district's fall enrollment for aid purposes. If South Dakota enters into a tuition regulation agreement with a bordering state, for purposes of state aid to education distributed pursuant to chapter 13-13, any student for whom tuition is paid to a South Dakota district from a bordering state is not included in the receiving school district's fall enrollment.

If South Dakota enters into a tuition regulation agreement with a bordering state, for purposes of state aid to education distributed pursuant to chapter 13-13, any student for whom tuition is paid from a South Dakota district to a bordering state's district is included in the South Dakota school district's fall enrollment.

Source: SL 2008, ch 81, § 10.



§ 13-28A-14 Entitlements where tuition rate and per student allocation differ.

13-28A-14. Entitlements where tuition rate and per student allocation differ. If the rate of tuition specified in a tuition regulation program agreement established pursuant to § 13-28A-1 is greater than the per student allocation as defined in subdivision 13-13-10.1(4), any South Dakota school district that pays tuition to a bordering state school district in accordance with that agreement is entitled to the difference between the rate of tuition and the per student allocation for each student for whom tuition is paid.

If the rate of tuition specified in a tuition regulation program agreement established pursuant to § 13-28A-1 is less than the per student allocation, any South Dakota school district that receives tuition from a bordering state school district in accordance with that agreement is entitled to the difference between the per student allocation and the rate of tuition for each student for whom tuition is received.

The entitlements created in this section shall be paid out of money appropriated in the general appropriations act for state aid to education.

Source: SL 2008, ch 81, § 11.



§ 13-28A-15 Effect of chapter on existing agreements.

13-28A-15. Effect of chapter on existing agreements. Nothing in this chapter may be construed to prevent a school district which has a contract with a bordering state from continuing that contract.

Source: SL 2008, ch 81, § 12.






Chapter 28B - Enrollment Options Program With Iowa [Repealed]

§ 13-28B-1 to 13-28B-11. Repealed.

13-28B-1 to 13-28B-11. Repealed by SL 2008, ch 81, §§ 13, 14.






Chapter 29 - School Buses And Transportation Of Students

§ 13-29-1 District operation of buses permitted--Purposes for which used.

13-29-1. District operation of buses permitted--Purposes for which used. The school board of any school district may acquire, own, operate, or hire buses for the transportation of students to and from its schools either from within or without the district or for transportation to and from athletic, musical, speech, and other interscholastic contests in which participation is authorized by the school board. The school district may contract with a federally regulated charter bus operation to provide charter bus service for transportation of students, chaperones, and employees to and from athletic, musical, speech, other interscholastic contests, and special events in which participation is authorized by the school board. Buses used for this purpose need not meet requirements of a school bus unless such buses are used for the daily transportation of students to and from schools either from within or without the district.

Source: SDC 1939, § 15.3404; SL 1947, ch 70; SL 1949, ch 54, §§ 1, 2; SL 1953, ch 55, § 2; SL 1955, ch 41, ch 13, § 12; SDC Supp 1960, § 15.3312; SL 1975, ch 128, § 199; SL 1981, ch 249, §§ 2, 6; SL 1983, ch 237, § 1; SL 1985, ch 15, § 30; SL 2000, ch 85, § 1; ch 86, § 1.



§ 13-29-1.1 School board may allow nonprofit civic organizations to use buses--Use byother organizations.

13-29-1.1. School board may allow nonprofit civic organizations to use buses--Use by other organizations. A school board may allow nonprofit civic organizations or other government entities to use vehicles owned by the school district to transport persons to various activities deemed by the school board to be in the public interest. A school board may adopt policies for the use of its vehicles by other organizations.

Source: SL 2000, ch 86, § 2.



§ 13-29-1.2 Transportation for nonpublic school students--Conditions.

13-29-1.2. Transportation for nonpublic school students--Conditions. School districts may provide transportation to nonpublic school students if no additional public funds are expended to provide the transportation. No school district, however, is required under this section to provide transportation to nonpublic school students. This section does not affect the transportation of any eligible student pursuant to an individualized education plan.

Source: SL 2003, ch 102, § 1.



§ 13-29-2 Establishment of bus routes within district--Rules prescribed by state board.

13-29-2. Establishment of bus routes within district--Rules prescribed by state board. The school board shall also have authority to establish the school bus routes within its own school district. Such bus service shall be subject to the rules for buses and bus routes as prescribed by the South Dakota Board of Education.

Source: SDC 1939, § 15.3404; SL 1955, ch 41, ch 13, § 12; SDC Supp 1960, § 15.3312; SL 1975, ch 128, § 200.



§ 13-29-3 Bus service provided students of another district--Contract.

13-29-3. Bus service provided students of another district--Contract. Bus service may also be provided for the students of one district by entering into a contract with another school district to furnish said bus service.

Source: SL 1955, ch 41, ch 13, § 12; SDC Supp 1960, § 15.3312.



§ 13-29-4 Regulation of bus routes crossing school district boundaries--Appeal to stateboard and courts.

13-29-4. Regulation of bus routes crossing school district boundaries--Appeal to state board and courts. If the buses operated by a school district cross the boundaries of another school district to transport students to and from school, the school board of such other district or districts shall have the authority to designate which school district operating such buses shall be authorized to transport the students of that district and to regulate the routes of buses picking up students within that district, and that the school districts operating buses shall not violate the routes so designated, except that any person aggrieved by the decision of any such school board shall have a right to appeal to the South Dakota Board of Education and to the courts as provided in chapter 13-46.

Source: SL 1955, ch 41, ch 13, § 12; SDC Supp 1960, § 15.3312; SL 1974, ch 131, § 1.



§ 13-29-5 Repealed.

13-29-5. Repealed by SL 1974, ch 131, § 3



§ 13-29-6 Annual inspection of school buses--Issuance and display of certificate--Operation without certificate as petty offense.

13-29-6. Annual inspection of school buses--Issuance and display of certificate--Operation without certificate as petty offense. Each school bus used for the transportation of school children which is owned by a school district, a nonpublic school or alternative education program or privately owned and operated under a contract with a school board or nonpublic school or alternative instruction program shall be inspected before the beginning of each school year by an inspector approved by the Division of Highway Patrol pursuant to § 13-29-6.1 to certify that the vehicle complies with state law, and rules of the South Dakota Board of Education, the Department of Public Safety, and the Division of Highway Patrol. However, if a school bus is purchased from a licensed motor vehicle dealer during the school year, the dealer may inspect and certify that the vehicle complies with such law and rules. The owner of any bus certified by a dealer shall have the bus inspected by an approved inspector before the beginning of the next school year. The owner of the bus shall display a certificate certifying that the school bus has successfully passed inspection issued by the Division of Highway Patrol or the dealer in a form prescribed by the Division of Highway Patrol in the vehicle above the windshield. Any school board, contractor, or person operating a school bus that has not been certified commits a petty offense. This section does not apply to federally regulated charter bus service operations.

Source: SL 1955, ch 41, ch 13, § 13; SDC Supp 1960, § 15.3313; SL 1961, ch 82, § 1; SL 1968, ch 53; SL 1975, ch 128, § 201; SL 1979, ch 220, § 4; SL 1982, ch 86, § 142; SL 1986, ch 132, § 1; SL 1992, ch 158, § 94; SL 1998, ch 94, § 1; SL 2000, ch 85, § 2; SL 2004, ch 17, § 26; SL 2013, ch 78, § 1.



§ 13-29-6.1 School bus inspectors--Inspection without approval as misdemeanor.

13-29-6.1. School bus inspectors--Inspection without approval as misdemeanor. The Division of Highway Patrol may promulgate rules pursuant to chapter 1-26, to establish specific standards and requirements for approval of school bus inspectors. The Division of Highway Patrol may approve inspectors subject to these rules. Any person that performs a school bus inspection without being approved by the Division of Highway Patrol is guilty of a Class 2 misdemeanor.

Source: SL 2013, ch 78, § 2.



§ 13-29-7 to 13-29-12. Repealed.

13-29-7 to 13-29-12. Repealed by SL 1989, ch 267, §§ 30 to 37



§ 13-29-13 to 13-29-18. Repealed.

13-29-13 to 13-29-18. Repealed by SL 1996, ch 110, §§ 12 to 18



§ 13-29-19 Fee for students within five miles--Amount.

13-29-19. Fee for students within five miles--Amount. A school district may charge a nominal fee for providing school bus transportation services to students whose residence is less than five miles from the school.

The fee authorized by this section may be charged only to those parents who request school bus transportation services for their children. The amount of the fee shall be established by the local school board.

Source: SL 1994, ch 124, §§ 1, 2; SL 1998, ch 95, § 1.



§ 13-29-20 School districts prohibited from bidding to provide student transportationservices.

13-29-20. School districts prohibited from bidding to provide student transportation services. No school district may participate as a bidder in the public bidding conducted for the purpose of providing transportation services for students to attend school in the district.

Source: SL 1994, ch 123; SL 1996, ch 110, § 19.



§ 13-29-21 School bus driver training.

13-29-21. School bus driver training. Each school bus driver shall receive appropriate training at least once every five years, and the school bus driver shall pay any fees charged for the training. The training shall include classroom instruction in first aid, bus safety, and the management of passengers, and also behind-the-wheel training to enable the safe and efficient operation of the bus.

Source: SL 2011, ch 87, § 3.






Chapter 30 - Student Allowances In Lieu Of Transportation

§ 13-30-1 Students eligible for transportation or board and room allowance.

13-30-1. Students eligible for transportation or board and room allowance. The following types of students who do not have access to bus service furnished by the school district to which they are assigned to and from school are entitled to a transportation or board and room allowance, provided in this chapter, paid by the district where the student has school residence or by the district where the student attends if the district is receiving tuition, regardless of the type or method of conveyance used for transportation:

(1) Any elementary student who attends an elementary school where the student is assigned and which is located more than five miles from the student's residence in either the same or any other school district;

(2) Any secondary student who attends a high school located in the same district where the student is a resident and is more than five miles from the student's residence, if the transportation of secondary students is authorized by the school district board;

(3) Any secondary student who resides in a district described in § 13-15-14 who attends a high school located more than five miles from the student's residence if the transportation of secondary students is authorized by the school district board.

A school district having a junior high school may provide mileage, bus service, or board and room for ninth grade junior high school students at the discretion of the school board. A school district choosing to provide transportation services to ninth grade junior high school students is not required, as a result of that choice, to provide these services to tenth, eleventh, or twelfth grade high school students.

Source: SDC 1939, §§ 15.3401, 15.3404; SL 1947, ch 74; SL 1949, ch 61, § 1; SL 1955, ch 41, ch 13, § 9; SL 1957, ch 73, § 4; SDC Supp 1960, § 15.3309; SL 1967, ch 47; SL 1975, ch 153; SL 1978, ch 115; SL 1982, ch 145; SL 1996, ch 110, § 20; SL 1997, ch 99, § 1.



§ 13-30-2 Transportation allowance to pupils living in first or second class municipality.

13-30-2. Transportation allowance to pupils living in first or second class municipality. Elementary and secondary pupils who live within the incorporated limits of a first or second class municipality shall receive a transportation allowance only at the discretion of the school board.

Source: SDC Supp 1960, § 15.3309 as added by SL 1967, ch 47; SL 1992, ch 60, § 2.



§ 13-30-3 Mileage allowance in lieu of transportation for students.

13-30-3. Mileage allowance in lieu of transportation for students. The amount of the transportation allowance is the rate established pursuant to § 3-9-1 per family for distances actually traveled in excess of five miles each way. No mileage may be paid for extra trips to the schoolhouse which the school board does not consider necessary nor for more miles than would be traveled if the shortest distance measured from the place on a publicly used road nearest the dwelling house of the child to the schoolhouse site were traveled. If children from more than one family are transported in the same vehicle mileage payments shall be paid to only one family. The school board may authorize additional miles if prior approval is obtained to facilitate cooperative efforts among families to share transportation duties. If children from more than one family are transported in a single vehicle, reimbursement shall be at rates established by the school board. However, the mileage reimbursement rate may not be less than the rate established pursuant to § 3-9-1. If, at the request of the parents, elementary children are assigned to a school that is further from the dwelling house than the nearest school, the board may limit the reimbursement to the mileage to the nearest school within the district. All claims for transportation allowance shall be filed with the school business manager not later than the close of the school fiscal year in which the travel for which reimbursement is sought actually occurred.

Source: SDC 1939, § 15.3404; SL 1955, ch 41, ch 13, § 10; SL 1957, ch 73, § 5; SDC Supp 1960, § 15.3310; SL 1967, ch 47; SL 1969, ch 48, § 1; SL 1973, ch 97, § 1; SL 1978, ch 116, § 1; SL 1981, ch 144, § 1; SL 1983, ch 132; SL 1983, ch 133; SL 1987, chs 140, 141; SL 1991, ch 146, § 1; SL 1997, ch 99, § 2.



§ 13-30-4 Repealed.

13-30-4. Repealed by SL 2012, ch 87, § 15.






Chapter 31 - State Support Of Transportation And Allowances [Repealed]

§ 13-31-1 Repealed.

13-31-1. Repealed by SL 1971, ch 118, § 9



§ 13-31-2 to 13-31-2.6. Repealed.

13-31-2 to 13-31-2.6. Repealed by SL 1986, ch 126, § 19



§ 13-31-3 Repealed.

13-31-3. Repealed by SL 1971, ch 118, § 9



§ 13-31-4 , 13-31-5. Repealed.

13-31-4, 13-31-5. Repealed by SL 1986, ch 126, § 19



§ 13-31-5.1 , 13-31-5.2. Repealed.

13-31-5.1, 13-31-5.2. Repealed by SL 1979, ch 115, §§ 12, 13



§ 13-31-5.3 to 13-31-7. Repealed.

13-31-5.3 to 13-31-7. Repealed by SL 1986, ch 126, § 19






Chapter 32 - Supervision Of Students And Conduct Of School

§ 13-32-1 Disciplinary authority over students on school premises.

13-32-1. Disciplinary authority over students on school premises. Superintendents, principals, supervisors, and teachers have disciplinary authority over all students while the students are in school or participating in or attending school sponsored activities whether on or off school premises. Superintendents and principals may also discipline students for aggressive or violent behavior that disrupts school or that affects a health or safety factor of the school or its programs.

Source: SL 1955, ch 41, ch 12, § 20; SL 1959, ch 79; SDC Supp 1960, § 15.3020; SL 1996, ch 121.



§ 13-32-2 Physical force authorized when reasonable and necessary--Attendance at schoolfunctions away from premises--Authority of bus drivers.

13-32-2. Physical force authorized when reasonable and necessary--Attendance at school functions away from premises--Authority of bus drivers. Superintendents, principals, supervisors, and teachers and their aids and assistants, have the authority, to use the physical force that is reasonable and necessary for supervisory control over students. Like authority over students is given any person delegated to supervise children who have been authorized to attend a school function away from their school premises and to school bus drivers while students are riding, boarding, or leaving the buses.

Source: SL 1955, ch 41, ch 12, § 20; SL 1959, ch 79; SDC Supp 1960, § 15.3020; SL 1990, ch 128, § 1.



§ 13-32-3 Reference for psychiatric treatment prohibited without parents' consent.

13-32-3. Reference for psychiatric treatment prohibited without parents' consent. No public school administrator or teacher shall refer a student for psychiatric treatment within or outside the school without the prior written consent of such student's parent or guardian.

Source: SL 1961, ch 91.



§ 13-32-4 School board to assist in discipline--Suspension and expulsion of pupils--Report tolocal authorities--Hearings--Alternative settings.

13-32-4. School board to assist in discipline--Suspension and expulsion of pupils--Report to local authorities--Hearings--Alternative settings. The school board of every school district shall assist and cooperate with the administration and teachers in the government and discipline of the schools. The board may suspend or expel from school any student for violation of rules or policies or for insubordination or misconduct, and the superintendent or principal in charge of the school may temporarily suspend any student in accordance with § 13-32-4.2. The rules or policies may include prohibiting the following:

(1) The consumption or possession of beer or alcoholic beverages on the school premises or at school activities;

(2) The use or possession of a controlled substance, without a valid prescription, on the school premises or at school activities; and

(3) The use or possession of a firearm, as provided in § 13-32-7, on or in any elementary or secondary school premises, vehicle, or building or any premises, vehicle, or building used or leased for elementary or secondary school functions or activities.

In addition to administrative and school board disciplinary action, any violation of § 13-32-7 shall be reported to local law enforcement authorities.

The period of expulsion may extend beyond the semester in which the violation, insubordination, or misconduct occurred. Any expulsion for consumption or possession of beer or alcoholic beverages may not extend beyond ninety school days. If a student has intentionally brought a firearm onto school premises, the expulsion may not be for less than twelve months.

However, the superintendent or chief administering officer of each local school district or system may increase or decrease the length of a firearm-related expulsion on a case-by-case basis. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 to establish administrative due process procedures for the protection of a student's rights. The administrative due process procedures shall include a requirement that the school give notice of a student's due process rights to the parent or guardian of the student at the time of suspension or expulsion. Each school district board shall provide a procedural due process hearing, if requested, for a student in accordance with such rules if the suspension or expulsion of the student extends into the eleventh school day.

This section does not preclude other forms of discipline which may include suspension or expulsion from a class or activity.

This section does not prohibit a local school district from providing educational services to an expelled student in an alternative setting.

Source: SDC 1939, § 15.3008; SL 1955, ch 41, ch 12, § 18; SDC Supp 1960, § 15.3018; SL 1973, ch 99; SL 1975, ch 128, § 209; SL 1981, ch 145, § 1; SL 1993, ch 141, § 1; SL 1995, ch 99; SL 1996, ch 122; SL 1999, ch 88, § 1.



§ 13-32-4.1 Attendance policy--Adoption by school board--Suspension and expulsion powerunaffected.

13-32-4.1. Attendance policy--Adoption by school board--Suspension and expulsion power unaffected. The school board of every school district may adopt an attendance policy in accordance with procedural due process rules established by the South Dakota Board of Education pursuant to § 13-32-4. Any attendance policy adopted pursuant to this section is not to be construed as limiting the powers of the school board of a school district to suspend or expel students pursuant to § 13-32-4.

Source: SL 1981, ch 145, § 2.



§ 13-32-4.2 Procedure for suspension--Appeal--Hearing.

13-32-4.2. Procedure for suspension--Appeal--Hearing. The school board in any district may authorize the summary suspension of pupils by principals of schools for not more than ten school days and by the superintendent of schools for not more than ninety school days. In case of a suspension by the superintendent for more than ten school days, the pupil or his parents or others having his custodial care may appeal the decision of the superintendent to the Board of Education. Any suspension by a principal shall be immediately reported to the superintendent who may revoke the suspension at any time. In event of an appeal to the board, the superintendent shall promptly transmit to the board a full report in writing of the facts relating to the suspension, the action taken by him and the reasons for such action; and the board, upon request, shall grant a hearing to the appealing party. No pupil may be suspended unless:

(1) The pupil is given oral or written notice of the charges against him;

(2) The pupil is given an oral or written explanation of the facts that form the basis of the proposed suspension; and

(3) The pupil is given an opportunity to present his version of the incident.

In the event of a suspension for more than ten school days, if the pupil gives notice that he wishes to appeal the suspension to the board, the suspension shall be stayed until the board renders its decision, unless in the judgment of the superintendent of schools, the pupil's presence poses a continuing danger to persons or property or an ongoing threat of disrupting the academic process, in which case the pupil may be immediately removed from school, and the notice and hearing shall follow as soon as practicable.

Source: SL 1993, ch 141, § 2.



§ 13-32-4.3 Effect of student's suspension or expulsion on enrollment.

13-32-4.3. Effect of student's suspension or expulsion on enrollment. If any student is under suspension or expulsion in a school district, the student may not enroll in any school district until the suspension or expulsion has expired. The superintendent or school administrator of any school district may prohibit a student from enrolling in that school district if the student is under suspension or expulsion in a school in another state or in a nonpublic school in this state. Upon receiving a request for a student's permanent school records from the receiving district, the sending school shall provide the receiving district with written notice of any suspension or expulsion.

Source: SL 1996, ch 120, § 2; SL 2000, ch 50, § 4.



§ 13-32-4.4 Early reinstatement of expelled student.

13-32-4.4. Early reinstatement of expelled student. If a student is expelled from school as provided in § 13-32-4, the school board may grant the student an early reinstatement allowing the student to return to school before the end of the period of expulsion.

Source: SL 2010, ch 89, § 1.



§ 13-32-4.5 Conditions for early reinstatement.

13-32-4.5. Conditions for early reinstatement. Any early reinstatement granted by a school board pursuant to § 13-32-4.4 may include one or more specific conditions established by the school board that the expelled student must meet, either prior to the granting of the early reinstatement or after the early reinstatement is granted and before the end of the period of expulsion. Any early reinstatement conditions established by the school board for an expelled student shall pertain to the reasons why the student was expelled, and the board shall provide notice of any early reinstatement conditions to the student's parent or guardian or to the student, if the student is at least eighteen years of age or is an emancipated minor, at the time the student is expelled.

Source: SL 2010, ch 89, § 2.



§ 13-32-4.6 Return to school upon fulfillment of conditions--Revocation of early reinstatement.

13-32-4.6. Return to school upon fulfillment of conditions--Revocation of early reinstatement. If the superintendent of a school district determines that an expelled student has met the early reinstatement conditions established pursuant to § 13-32-4.5 that the student is required to meet before the student may be granted early reinstatement, the superintendent may grant the student early reinstatement and allow the student to return to school.

If a student violates an early reinstatement condition that the student was required to meet after the student's early reinstatement, but before the end of the expulsion period, the superintendent of the school district may revoke the student's early reinstatement. Within five days after revoking an early reinstatement, the superintendent shall provide written notice of the revocation including any early reinstatement condition that was violated by the student to the student's parent or guardian or to the student, if the student is at least eighteen years of age or an emancipated minor.

If a student's early reinstatement is revoked, the student's expulsion shall continue until the end of the original period of expulsion unless the student's expulsion is firearm-related and the original period of expulsion is modified by the superintendent pursuant to § 13-32-4.

Source: SL 2010, ch 89, § 3.



§ 13-32-4.7 Due process procedures--Promulgation of early reinstatement rules.

13-32-4.7. Due process procedures--Promulgation of early reinstatement rules. The administrative due process procedures established in ARSD 24:07:04 for the protection of students' rights in an expulsion procedure apply to the early reinstatement process established in §§ 13-32-4.4 to 13-32-4.6, inclusive, and the South Dakota Board of Education may promulgate rules pursuant to chapter 1-26 to establish additional procedures for the early reinstatement process, including the development of early reinstatement conditions by school boards.

Source: SL 2010, ch 89, § 4.



§ 13-32-5 Injury to school property as ground for suspension or expulsion.

13-32-5. Injury to school property as ground for suspension or expulsion. Any student, who cuts, defaces, or otherwise injures any schoolhouse, equipment, or outbuilding thereof, is liable to suspension or expulsion.

Source: SDC 1939, § 15.3009; SL 1955, ch 41, ch 12, § 19; SDC Supp 1960, § 15.3019; SL 1975, ch 128, § 210.



§ 13-32-6 Disturbance of school as misdemeanor.

13-32-6. Disturbance of school as misdemeanor. A person, whether pupil or not, who intentionally disturbs a public or nonpublic school when in session or who intentionally interferes with or interrupts the proper order or management of a public or nonpublic school by acts of violence, boisterous conduct, or threatening language, so as to prevent the teacher or any pupil from performing his duty, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 15.9911; SL 1955, ch 41, ch 17, § 11; SL 1957, ch 74; SL 1975, ch 128, § 211; SL 1982, ch 86, § 144.



§ 13-32-7 Possession of firearms on or in elementary or secondary school premises or vehicleas misdemeanor--Exceptions.

13-32-7. Possession of firearms on or in elementary or secondary school premises or vehicle as misdemeanor--Exceptions. Any person, other than a law enforcement officer or school sentinel acting pursuant to § 13-64-1, who intentionally carries, has in his possession, stores, keeps, leaves, places, or puts into the possession of another person, any firearm, or air gun, whether or not the firearm or air gun is designed, adapted, used, or intended primarily for imitative or noisemaking purposes, or any dangerous weapon, on or in any elementary or secondary school premises, vehicle, or building or any premises, vehicle, or building used or leased for elementary or secondary school functions, whether or not any person is endangered by such actions, is guilty of a Class 1 misdemeanor. This section does not apply to starting guns while in use at athletic events, firearms, or air guns at firing ranges, gun shows, and supervised schools or sessions for training in the use of firearms. This section does not apply to the ceremonial presence of unloaded weapons at color guard ceremonies.

Source: SL 1961, ch 49; SL 1979, ch 120; SL 1982, ch 86, § 145; SL 1990, ch 129; SL 1991, ch 147, § 1; SL 1993, ch 142; SL 2002, ch 90, § 1; SL 2013, ch 93, § 8.



§ 13-32-8 School safety patrols--Insurance coverage.

13-32-8. School safety patrols--Insurance coverage. Any school board may establish a school safety patrol to supervise students in the directing of other students crossing public streets on their way to and from school. The board of each school district may purchase health, accident, and liability insurance to cover all adult and student safety patrol members in the operation of such safety patrol.

Source: SL 1976, ch 119.



§ 13-32-9 Suspension from extracurricular activities for controlled substances violation--Unified Judicial System to give certain notices.

13-32-9. Suspension from extracurricular activities for controlled substances violation--Unified Judicial System to give certain notices. Any person adjudicated, convicted, the subject of an informal adjustment or court-approved diversion program, or the subject of a suspended imposition of sentence or suspended adjudication of delinquency for possession, use, or distribution of controlled drugs or substances or marijuana as defined in chapter 22-42, or for ingesting, inhaling, or otherwise taking into the body any substances as prohibited by § 22-42-15, is ineligible to participate in any extracurricular activity at any secondary school accredited by the Department of Education for one calendar year from the date of adjudication, conviction, diversion, or suspended imposition of sentence. The one-year suspension may be reduced to sixty school days if the person participates in an assessment with a certified chemical dependency counselor or completes an accredited intensive prevention or treatment program. If the assessment indicates the need for a higher level of care, the student is required to complete the prescribed program before becoming eligible to participate in extracurricular activities. Upon a subsequent adjudication, conviction, diversion, or suspended imposition of sentence for possession, use, or distribution of controlled drugs or substances or marijuana as defined in chapter 22-42, or for ingesting, inhaling, or otherwise taking into the body any substances as prohibited by § 22-42-15, by a court of competent jurisdiction, that person is ineligible to participate in any extracurricular activity at any secondary school accredited by the Department of Education. Upon such a determination in any juvenile court proceeding the Unified Judicial System shall give notice of that determination to the South Dakota High School Activities Association and the chief administrator of the school in which the person is participating in any extracurricular activity. The Unified Judicial System shall give notice to the chief administrators of secondary schools accredited by the Department of Education for any such determination in a court proceeding for any person eighteen to twenty-one years of age without regard to current status in school or involvement in extracurricular activities. The notice shall include name, date of birth, city of residence, and offense. The chief administrator shall give notice to the South Dakota High School Activities Association if any such person is participating in extracurricular activities.

Upon placement of the person in an informal adjustment or court-approved diversion program, the state's attorney who placed the person in that program shall give notice of that placement to the South Dakota High School Activities Association and chief administrator of the school in which the person is participating in any extracurricular activity.

As used in this section, the term, extracurricular activity, means any activity sanctioned by the South Dakota High School Activities Association.

Source: SL 1997, ch 102, §§ 1, 4; SL 2003, ch 272, § 63; SL 2006, ch 82, § 1; SL 2010, ch 92, § 1.



§ 13-32-10 Definition of terms regarding self-administration of medication.

13-32-10. Definition of terms regarding self-administration of medication. Terms used in this section and §§13-32-11 to 13-32-13, inclusive, mean:

(1) "Medication," inhaled bronchodilator or auto-injectable epinephrine, or both;

(2) "Parent," any person standing in parental relation;

(3) "School," any public or nonpublic school;

(4) "Self-administration of prescription medication," a student's discretionary use of prescription asthma or anaphylaxis medication, or both.
Source: SL 2010, ch 93, § 1.



§ 13-32-11 Student self-administration of prescription asthma and anaphylaxis medication.

13-32-11. Student self-administration of prescription asthma and anaphylaxis medication. Any student with asthma or anaphylaxis may possess and self-administer prescription medication while on school property or at a school-related event or activity if:

(1) The prescription medication has been prescribed for that student as indicated by the prescription label on the medication;

(2) The self-administration is done in compliance with the prescription or written instructions from the student's physician or other licensed health care provider; and

(3) A parent of the student provides to the school:

(a) Written authorization, signed by the parent, for the student to self-administer prescription medication while on school property or at a school-related event or activity;

(b) A written statement, signed by the parent, in which the parent releases the school district and its employees and agents from liability for an injury arising from the student's self-administration of prescription medication while on school property or at a school-related event or activity unless in cases of wanton or willful misconduct;

(c) A written statement from the student's physician or other licensed health care provider, signed by the physician or provider, that states:

(i) The student has asthma or anaphylaxis or both, and is capable of self-administering the prescription medication;

(ii) The name and purpose of the medication;

(iii) The prescribed dosage for the medication;

(iv) The times at which or circumstances under which the medication may be administered; and

(v) The period for which the medication is prescribed.

The physician's or provider's statement must be kept on file in the office of the school nurse of the school the student attends or, if there is not a school nurse, in the office of the principal of the school the student attends.

Source: SL 2010, ch 93, § 2.



§ 13-32-12 Disciplinary action regarding self-administration of medication.

13-32-12. Disciplinary action regarding self-administration of medication. If any student uses the medication in a manner other than prescribed, the student may be subject to disciplinary action by the school. However, the disciplinary action may not limit or restrict the student's immediate access to the medication.

Source: SL 2010, ch 93, § 3.



§ 13-32-13 Applicability of provisions regarding self-administration of medication.

13-32-13. Applicability of provisions regarding self-administration of medication. The provisions of §§ 13-32-10 to 13-32-12, inclusive, do not apply to any of the following group living environments:

(1) A facility operated by the Department of Corrections;

(2) A facility operated by the Department of Human Services or the Department of Social Services;

(3) A group care or residential treatment facility licensed by the Department of Social Services;

(4) A residential treatment facility accredited by the Department of Human Services or the Department of Social Services;

(5) A community support provider as defined in § 27B-1-17;

(6) An intermediate care facility for individuals with intellectual disabilities;

(7) A juvenile detention center or holding facility operated by a county; or

(8) A hospital or health care facility as defined in § 34-12-1.1.
Source: SL 2010, ch 93, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011; SL 2013, ch 125, § 3.



§ 13-32-14 Adoption of bullying policy.

13-32-14. Adoption of bullying policy. If a school district does not have a bullying policy, the school district shall follow the model bullying policy in § 13-32-19 until such time as the school district adopts its own bullying policy. Nothing in §§ 13-32-14 to 13-32-19, inclusive, supplants or preempts an existing school district policy, except that no school district policy prohibiting bullying, whether it is existing or adopted pursuant to §§ 13-32-14 to 13-32-19, inclusive, may contain any protected classes of students.

Source: SL 2012, ch 96, § 1.



§ 13-32-15 Bullying defined.

13-32-15. Bullying defined. Bullying is a pattern of repeated conduct that causes physical hurt or psychological distress on one or more students that may include threats, intimidation, stalking as defined in chapter 22-19A, physical violence, theft, destruction of property, any threatening use of data or computer software, written or verbal communication, or conduct directed against a student that:

(1) Places a student in reasonable fear of harm to his or her person or damage to his or her property; and either

(2) Substantially interferes with a student's educational performance; or

(3) Substantially disrupts the orderly operation of a school.

For the purposes of §§ 13-32-14 to 13-32-19, inclusive, bullying also includes retaliation against a student for asserting or alleging an act of bullying.

Source: SL 2012, ch 96, § 2.



§ 13-32-16 Bullying policy requirements.

13-32-16. Bullying policy requirements. Each school district policy developed pursuant to §§ 13-32-14 to 13-32-19, inclusive, shall contain the following provisions:

(1) A statement prohibiting bullying and a definition of bullying that includes the definition listed in § 13-32-15;

(2) A description of the type of behavior expected from each student of the school district, and the consequences for a student of the school district who commits an act of bullying;

(3) A procedure for reporting an act of bullying, including provisions that permit a person to anonymously report such an act, although formal disciplinary action may not be based solely on an anonymous report; and

(4) A procedure for the prompt investigation and response to any report of bullying, including a requirement that an investigation be conducted on any alleged incident of bullying committed against a child while the child is aboard a school bus, at a school bus stop, or at a school-sponsored event.
Source: SL 2012, ch 96, § 3.



§ 13-32-17 Action for damages from bullying--Immunity for reporting.

13-32-17. Action for damages from bullying--Immunity for reporting. Any school district employee, school volunteer, student, or parent who promptly reports in good faith an act of bullying to the appropriate school district official as designated in the school district's policy, and who makes the report in compliance with the provisions of the school district's policy is immune from any cause of action for damages arising from failure to remedy the reported incident. Moreover, the provisions of §§ 13-32-14 to 13-32-19, inclusive, do not create a cause of action against any school district, school district employee, school volunteer, student, or parent unless there has been substantial noncompliance with the school district's policy resulting in injury to a protected person.

Source: SL 2012, ch 96, § 4.



§ 13-32-18 Incidents involving electronic devices.

13-32-18. Incidents involving electronic devices. Neither the physical location nor the time of day of any incident involving the use of computers or other electronic devices is a defense to any disciplinary action taken by a school district for conduct determined to meet the definition of bullying in § 13-32-15.

Source: SL 2012, ch 96, § 5.



§ 13-32-19 Model bullying policy.

13-32-19. Model bullying policy. The model bullying policy pursuant to §§ 13-32-14 to 13-32-18, inclusive, is as follows:
PROHIBITION OF HARASSMENT, INTIMIDATION, AND BULLYING

The School District is committed to maintaining a constructive, safe school climate that is conducive to student learning and fostering an environment in which all students are treated with respect and dignity.

Persistent bullying can severely inhibit a student's ability to learn and may have lasting negative effects on a student's life. The bullying of students by students, staff, or third parties is strictly prohibited and will not be tolerated.

Bullying consists of repeated physical, verbal, non-verbal, written, electronic, or any conduct directed toward a student that is so pervasive, severe, and objectively offensive that it:

(1) Has the purpose of creating or resulting in an intimidating, hostile, or offensive academic environment; or

(2) Has the purpose or effect of substantially or unreasonably interfering with a student's academic performance which deprives the student access to educational opportunities.

Any staff member observing or suspecting bullying toward another individual is required to report the issue to his or her building supervisor.

This policy is in effect while students are on property within the jurisdiction of the School Board; while students are in school-owned or school-operated vehicles; and while students are attending or engaged in school-sponsored activities.

The District will act to investigate all complaints (formal or informal, verbal or written) of bullying. A formal complaint may be submitted to the building principal. Any student engaging in an act of bullying is subject to discipline pursuant to the District's student discipline procedure.

This policy may not be interpreted to prohibit civil exchange of opinions or debate protected under the state or federal constitutions if the opinion expressed does not otherwise materially or substantially disrupt the education process or intrude upon the rights of others.

Source: SL 2012, ch 96, § 6.






Chapter 33 - Curriculum And Courses Of Instruction

§ 13-33-1 Conformity to standards adopted by state board.

13-33-1. Conformity to standards adopted by state board. All the public schools in the state shall provide instruction in substantial conformity to the accreditation standards adopted by the South Dakota Board of Education.

Source: SDC 1939, § 15.3101; SL 1955, ch 41, ch 14, § 1; SL 1974, ch 123, § 2; SL 1975, ch 128, § 212.



§ 13-33-2 Repealed.

13-33-2. Repealed by SL 1975, ch 128, § 378



§ 13-33-3 Adult education, summer school, kindergarten, and nursery schools.

13-33-3. Adult education, summer school, kindergarten, and nursery schools. The school board of any school district may maintain as a part of the public schools adult education courses, summer schools, kindergartens, and nurseries under the rules adopted by the South Dakota Board of Education.

Source: SDC 1939, §§ 15.2523 (6), 15.3603; SL 1939, ch 44, § 1; SL 1949, ch 54, § 1; SL 1955, ch 41, ch 12, § 12; SDC Supp 1960, § 15.3012; SL 1975, ch 128, § 213.



§ 13-33-4 Instruction on United States and state Constitutions required--Years whengiven.

13-33-4. Instruction on United States and state Constitutions required--Years when given. In all public and nonpublic schools located within the state there shall be given regular courses of instruction in the Constitutions of the United States and the State of South Dakota. Such instruction shall begin not later than the opening of the eighth grade and shall continue in the high school to an extent to be determined by the South Dakota Board of Education.

Source: SDC 1939, § 15.3104; SL 1955, ch 41, ch 14, § 4; SL 1975, ch 128, § 214.



§ 13-33-5 , 13-33-6. Repealed.

13-33-5, 13-33-6. Repealed by SL 1995, ch 87, §§ 45, 46



§ 13-33-6.1 Character development instruction.

13-33-6.1. Character development instruction. Unless the governing body elects, by resolution, effective for not less than one or more than four school terms, to do otherwise, character development instruction shall be given in all public and nonpublic elementary and secondary schools in the state to impress upon the minds of the students the importance of citizenship, patriotism, honesty, self discipline, self respect, sexual abstinence, respect for the contributions of minority and ethnic groups to the heritage of South Dakota, regard for the elderly, and respect for authority.

Source: SL 1997, ch 100, § 1.



§ 13-33-7 Repealed.

13-33-7. Repealed by SL 1977, ch 133



§ 13-33-7.1 , 13-33-7.2. Repealed.

13-33-7.1, 13-33-7.2. Repealed by SL 1975, ch 128, § 377



§ 13-33-8 Repealed.

13-33-8. Repealed by SL 1995, ch 87, § 47



§ 13-33-9 Sectarian doctrine prohibited in public schools.

13-33-9. Sectarian doctrine prohibited in public schools. No sectarian doctrine may be taught or inculcated in any of the public schools of the state.

Source: SDC 1939, § 15.3103; SL 1955, ch 41, ch 14, § 3.



§ 13-33-10 Released time for religious instruction.

13-33-10. Released time for religious instruction. A child may, on application of his parent or guardian, be excused from school for one hour per week for the purpose of taking and receiving religious instruction conducted by some church or association of churches. The school board shall decide at what hour pupils may be excused. No such instruction may be given in whole or in part at public expense. The school board may allow the student to accumulate up to four hours of excused leave time to be taken consecutively on any one day or two hours to be taken on any two days.

Source: SDC 1939, § 15.3202 (6); SL 1955, ch 41, ch 15, § 2; SDC Supp 1960, § 15.3202 (5); SL 1975, ch 128, § 219; SL 1978, ch 117.



§ 13-33-11 Instruction to promote mastery of English language.

13-33-11. Instruction to promote mastery of English language. Instruction in any school shall be such that it promotes a mastery of the English language in oral and written communications.

Source: SDC 1939, §§ 15.9913, 15.9914; SL 1955, ch 41, ch 17, § 13; SDC Supp 1960, § 15.9913; SL 1971, ch 120; SL 1975, ch 128, § 220.



§ 13-33-12 , 13-33-13. Repealed.

13-33-12, 13-33-13. Repealed by SL 1995, ch 87, §§ 48, 49



§ 13-33-14 , 13-33-15. Repealed.

13-33-14, 13-33-15. Repealed by SL 1995, ch 94, §§ 26, 27



§ 13-33-16 Repealed.

13-33-16. Repealed by SL 2005, ch 103, § 1.



§ 13-33-17 American sign language recognized--Authorized in high school and colleges--Encouraged in elementary schools.

13-33-17. American sign language recognized--Authorized in high school and colleges--Encouraged in elementary schools. American sign language is hereby recognized as a language. Any high school may offer American sign language as a for-credit elective pursuant to rules adopted by the South Dakota Board of Education. The teaching of American sign language is encouraged at the elementary level.

Source: SL 1991, ch 148, §§ 1-3.



§ 13-33-18 Repealed.

13-33-18. Repealed by SL 1995, ch 87, § 50



§ 13-33-19 Recommended high school program and basic high school program--Enrollment and completion requirements.

13-33-19. Recommended high school program and basic high school program--Enrollment and completion requirements. For students entering the ninth grade in the 2006-2007 school year and thereafter, a school district shall require that each student enrolls in courses of instruction necessary to complete the recommended high school program established by the State Board of Education pursuant to § 13-1-12.1. However, a student entering the ninth grade in the 2006-2007, 2007-2008, 2008-2009, or 2009-2010 school years may be excused from taking courses of instruction necessary to complete the recommended high school program if the student's parent or guardian and a school counselor or school administrator agree that the student should instead take courses of instruction necessary to complete the basic high school program also established by the board pursuant to § 13-1-12.1.

Any student who is seeking eligibility in the South Dakota scholarship program established in § 13-55-30 and is therefore adhering to the high school course requirements as provided in Board of Regents Policy Number 2:3(2)(F) as in effect on January 1, 2003, meets the requirements of this section.

Source: SL 2004, ch 121, § 2; SL 2009, ch 86, § 1.



§ 13-33-20 Distance learning defined.

13-33-20. Distance learning defined. For purposes of §§ 13-33-20 to 13-33-23, inclusive, distance learning is the technology and educational process used to provide instruction when the student and primary instructor are not physically present at the same time or place.

Source: SL 2005, ch 104, § 1.



§ 13-33-21 Certificate authorizing distance learning provider to provide courses required.

13-33-21. Certificate authorizing distance learning provider to provide courses required. No distance learning provider may provide courses through distance learning to any student in an accredited elementary or secondary school in this state unless the distance learning provider has a certificate issued by the secretary of the Department of Education authorizing the distance learning provider to provide the courses.

Source: SL 2005, ch 104, § 2.



§ 13-33-22 Promulgation of rules relating to distance learning certificate.

13-33-22. Promulgation of rules relating to distance learning certificate. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 defining a distance learning provider, and establishing the requirements and criteria that an applying provider must meet in order to be issued a distance learning certificate by the secretary of the Department of Education. The rules shall specify the duration and the method of renewal, the amount of the fee, not to exceed one hundred dollars, for issuing a certificate, the application procedures for a certificate, the requirements for certification, and other procedures necessary for the administration of distance learning certification.

Source: SL 2005, ch 104, § 3.



§ 13-33-23 Promulgation of rules establishing priorities and eligibility for distancelearning courses.

13-33-23. Promulgation of rules establishing priorities and eligibility for distance learning courses. The board shall also promulgate rules pursuant to chapter 1-26 establishing priorities and eligibility for distance learning courses.

Source: SL 2005, ch 104, § 4.



§ 13-33-24 South Dakota virtual school created.

13-33-24. South Dakota virtual school created. There is created the South Dakota virtual school. The South Dakota virtual school shall be under the control of the Department of Education. The South Dakota virtual school shall provide choice accessibility, flexibility, quality, and equity in curricular offerings for students in the state.

Source: SL 2006, ch 83, § 1; SL 2008, ch 82, § 1.



§ 13-33-25 South Dakota Virtual School Advisory Council established.

13-33-25. South Dakota Virtual School Advisory Council established. The South Dakota Virtual School Advisory Council is established. The council shall advise the Department of Education, the South Dakota Board of Education, education-related organizations, and other education groups on issues related to distance learning. The council shall meet quarterly with the Department of Education to discuss, develop, and make recommendations for the promulgation of rules concerning policies that affect distance delivery.

Source: SL 2006, ch 83, § 2; SL 2008, ch 82, § 2.



§ 13-33-26 Council membership.

13-33-26. Council membership. The council shall consist of seven members appointed by the secretary of education with broadly based representation from entities involved in virtual education efforts statewide.

Source: SL 2006, ch 83, § 3.



§ 13-33-27 Council terms--Vacancies.

13-33-27. Council terms--Vacancies. Members of the council shall be appointed for two-year terms, except that four of the members of the initial council shall be appointed to two-year terms, and three of the members of the initial council shall be appointed for one year. All subsequent appointments shall be for terms of two years. Any vacancy on the council that occurs before the incumbent's term has expired shall be filled by appointment to serve the remainder of the unexpired term. The number of terms that a council member may serve is not limited.

Source: SL 2006, ch 83, § 4.



§ 13-33-28 Promulgation of rules concerning virtual school.

13-33-28. Promulgation of rules concerning virtual school. The Department of Education may promulgate rules pursuant to chapter 1-26 to coordinate course offerings by the South Dakota virtual school, to award course credits earned by students taking classes from the South Dakota virtual school, and to establish criteria for school districts to participate in the South Dakota virtual school.

Source: SL 2006, ch 83, § 5; SL 2008, ch 82, § 3.



§ 13-33-29 Granting of credit for distance learning courses not offered by South DakotaVirtual School prohibited--Exceptions.

13-33-29. Granting of credit for distance learning courses not offered by South Dakota Virtual School prohibited--Exceptions. No school district may grant credit for any course successfully completed through distance learning as defined in § 13-33-20 unless the course is offered through the South Dakota Virtual School.

However, a school district may grant credit for a distance learning course offered through an entity other than the South Dakota Virtual School if any of the following conditions apply:

(1) The course is provided through an agreement among accredited school districts;

(2) The course is a university course taken by a student who is dually enrolled pursuant to the provisions of § 13-28-37;

(3) The course was previously taken through an accredited high school or other accredited provider by a student who subsequently transferred into the school district; or

(4) The course is not available through the South Dakota Virtual School and is pre-approved by the secretary of education.
Source: SL 2007, ch 104, § 1; SL 2008, ch 82, § 4.






Chapter 33A - School Health Services

§ 13-33A-1 School health services--Coordination by registered nurse.

13-33A-1. School health services--Coordination by registered nurse. A public school system shall provide school health services coordinated by a registered nurse, whose services may be shared by one or more school systems. The services shall include assessment and implementation of services for students with special needs, administration of medications, and performance of specialized health care procedures.

The registered nurse is responsible for the training and supervision of any school employee to whom provision of any of the services listed in this section is delegated.

Source: SL 1993, ch 144, § 1.



§ 13-33A-2 Promulgation of rules--Board of Education--Board of Nursing--Application ofchapter.

13-33A-2. Promulgation of rules--Board of Education--Board of Nursing--Application of chapter. By rules promulgated pursuant to chapter 1-26, the South Dakota Board of Education shall establish the requirements for storage and control of medications at the school site and the policies and procedures for provision of the school health services listed in § 13-33A-1.

Pursuant to chapter 1-26, the Board of Nursing shall promulgate rules regarding any function of nursing as defined in chapter 36-9 that may be delegated to a school employee at a school site.

This section applies only to public school systems that have students with special needs.

Source: SL 1993, ch 144, § 2.



§ 13-33A-3 Liability insurance.

13-33A-3. Liability insurance. The governing board of a school system shall provide the school system and its employees with liability insurance to cover actions authorized by this chapter.

Source: SL 1993, ch 144, § 3.






Chapter 33B - Programs for Deaf and Hard-of-Hearing Children

§ 13-33B-1 Programs for deaf and hard-of-hearing children.

13-33B-1. Programs for deaf and hard-of-hearing children. The Department of Education may establish a program and policy to be disseminated to all school districts and other local educational agencies which promote the education of deaf and hard-of-hearing children and which recognizes the following:

(1) That deafness involves the most basic of human needs, the ability to communicate with other human beings. Many deaf and hard-of-hearing children use, as their primary communication mode, American sign language, while others express and receive language through English-based sign language, or orally and aurally, with or without visual signs or cues. Still others, typically young deaf and hard-of-hearing children, lack any significant language skills. Deaf and hard-of-hearing children require educational programs that provide appropriate, ongoing, and communicationally accessible educational opportunities. For the purposes of this chapter, communication mode and language refer to the individual child's communication mode or language, whether oral, manual, or a combination of oral and manual. The purpose of this chapter is to promote understanding of communication needs and not to favor any one particular communication mode or language over another;

(2) That deaf and hard-of-hearing children shall have an education in which their unique communication mode is respected, utilized, and developed to an appropriate level of proficiency;

(3) That deaf and hard-of-hearing children have an education in which special education teachers, psychologists, speech therapists, assessors, administrators, interpreters, and other personnel understand the unique nature of deafness and are specifically trained to work with deaf and hard-of-hearing children and in which their special education teachers and interpreters are proficient in the primary language mode of those children;

(4) That deaf and hard-of-hearing children have an education with a sufficient number of language mode peers who are of the same or approximately the same age and ability level and with whom the children can communicate directly, or as appropriate through the use of qualified interpreters;

(5) That parents of deaf and hard-of-hearing children, deaf and hard-of- hearing people, teachers, and professionals trained in the area of education of the deaf assist in determining the extent, content, and purpose of this program;

(6) That deaf and hard-of-hearing children have direct and appropriate access to all components of the educational process, including recess, lunch, and extracurricular social and athletic activities;

(7) That deaf and hard-of-hearing children have programs in which their unique vocational needs are provided for, including appropriate research, curricula, programs, staff, and outreach;

(8) That a determination of the least restrictive environment as used in state and federal law takes into consideration the unique communication needs of deaf and hard-of-hearing children as described in this chapter;

(9) The Department of Education shall take such steps as are necessary to implement this section, including, but not limited to, the development of written and other materials, the dissemination of said information, and the provision of workshops, symposia, and other procedures to insure that the local educational agencies understand and implement the policy of this chapter.
Source: SL 1993, ch 143, § 1; SL 2004, ch 17, § 27.



§ 13-33B-2 Consideration of pupil's specific communication needs.

13-33B-2. Consideration of pupil's specific communication needs. The individualized education program shall consider the specific communication needs of the pupil, including all of the following:

(1) The pupil's individual communication mode and language;

(2) A sufficient number of age, cognitive, and language peers of similar abilities. However, nothing in this subdivision may be construed to require that a specific number of peers be provided;

(3) Appropriate, direct, and ongoing language access to special education teachers and interpreters and other specialists who are proficient in the pupil's primary language mode; and

(4) Language accessible services and school and extracurricular activities.
Source: SL 1993, ch 143, § 2.



§ 13-33B-3 Placement of deaf and hard-of-hearing children.

13-33B-3. Placement of deaf and hard-of-hearing children. In considering placement and the least restrictive environment for a deaf and hard-of-hearing child, the individualized education program team shall consider the unique communications needs of the child as discussed in § 13-33B-2. In making that determination, the individualized education program team shall consider particularly those program options that provide the pupil with an appropriate and equal opportunity for communication access, including the state school for the deaf which may be the least restrictive environment for a deaf or hard-of-hearing child.

Source: SL 1993, ch 143, § 3.






Chapter 34 - Textbooks

§ 13-34-1 to 13-34-10. Repealed.

13-34-1 to 13-34-10. Repealed by SL 1974, ch 133, § 2



§ 13-34-11 Repealed.

13-34-11. Repealed by SL 1995, ch 88, § 18



§ 13-34-12 to 13-34-15. Repealed.

13-34-12 to 13-34-15. Repealed by SL 1974, ch 133, § 2



§ 13-34-16 , 13-34-16.1. Repealed.

13-34-16, 13-34-16.1. Repealed by SL 1977, ch 134, § 3



§ 13-34-16.2 , 13-34-16.3. Repealed.

13-34-16.2, 13-34-16.3. Repealed by SL 2012, ch 87, §§ 16, 17.



§ 13-34-17 to 13-34-22. Repealed.

13-34-17 to 13-34-22. Repealed by SL 1974, ch 133, § 2



§ 13-34-23 Loan of textbooks--Textbooks defined.

13-34-23. Loan of textbooks--Textbooks defined. Each public school board shall loan without charge to all persons ages five through nineteen who are either enrolled in a public school, or a nonpublic school, or who are engaged in a course of instruction pursuant to § 13-27-3, within the school district under such board's jurisdiction or who are residing in such district but are not enrolled in any such school or engaged in any such course of instruction, such nonsectarian textbooks designed for individual use as are normally furnished by such school board to individual students enrolled in the public schools of the district under such board's jurisdiction. For the purposes of this chapter, textbooks are any instructional materials that constitute the principal source of teaching and learning for a given course of study including print and digital materials, but not including any computer hardware. All such textbooks shall be approved by the respective school boards.

Source: SL 1987, ch 142, § 1; SL 2012, ch 97, § 1.



§ 13-34-24 Persons enrolled in schools operated by government entity other than localschool district excepted.

13-34-24. Persons enrolled in schools operated by government entity other than local school district excepted. The provisions of §§ 13-34-23 to 13-34-25, inclusive, do not apply to persons enrolled in schools operated, contracted, or primarily supported by any governmental entity other than the local school district.

Source: SL 1987, ch 142, § 2.



§ 13-34-25 Representation of school board, board member or school district by attorneygeneral.

13-34-25. Representation of school board, board member or school district by attorney general. If any school board, school board member or school district is sued regarding the implementation of § 13-34-23 or 13-34-24, the attorney general shall represent the school board, school board member or school district at no cost to the school board, school board member or school district.

Source: SL 1987, ch 142, § 1A.



§ 13-34-26 Repealed.

13-34-26. Repealed by SL 1995, ch 87, § 54






Chapter 35 - School Food Services Programs

§ 13-35-1 Establishment of programs by districts.

13-35-1. Establishment of programs by districts. School districts and other agencies eligible under Title 42 United States Code §§ 1751 to 1769, inclusive, and §§ 1771 to 1785, inclusive, the National School Lunch Act and the Child Nutrition Act of 1966, may enter into contractual agreements with the Department of Education for the purpose of establishing school food services programs. The agreements and the operation of such programs are subject to the provisions of this chapter and the rules for school food services programs as adopted by the South Dakota Board of Education.

Source: SL 1955, ch 41, ch 11, § 8; SDC Supp 1960, § 15.2108; SL 1975, ch 128, § 221; SL 1997, ch 101, § 1; SL 2010, ch 77, § 8.



§ 13-35-2 Charges for meals.

13-35-2. Charges for meals. Pupils and employed personnel of the school district or other agencies contracting with the Department of Education, who are fed through a school food services program may be charged for meals.

Source: SL 1955, ch 41, ch 11, § 8; SDC Supp 1960, § 15.2108 (1); SL 1971, ch 121, § 1; SL 1975, ch 128, § 222; SL 2010, ch 77, § 9.



§ 13-35-3 Sales tax exemption.

13-35-3. Sales tax exemption. The school district shall be exempt from paying the retail occupational sales tax in purchasing food and supplies for the school food services programs and meals served from such food shall be exempt from sales tax.

Source: SL 1955, ch 41, ch 11, § 8; SDC Supp 1960, § 15.2108 (4); SL 1975, ch 128, § 223.



§ 13-35-4 Cost accounting system.

13-35-4. Cost accounting system. A system of cost accounting shall be established by each contracting agency for the school food services programs, in accordance with the accounting system established by the Department of Legislative Audit with the assistance of the Department of Education.

Source: SL 1955, ch 41, ch 11, § 8; SDC Supp 1960, § 15.2108 (2); SL 1971, ch 121, § 2; SL 1975, ch 128, § 224; SL 2010, ch 77, § 10.



§ 13-35-5 Accounting for funds.

13-35-5. Accounting for funds. School districts shall account for such funds within the authorized fund structure as provided in chapter 13-16.

Source: SL 1955, ch 41, ch 11, § 8; SDC Supp 1960, § 15.2108 (3); SL 1975, ch 128, § 225.



§ 13-35-6 Extension of food services program to elderly persons.

13-35-6. Extension of food services program to elderly persons. Any school district contracting with the Department of Education to establish school food services programs pursuant to this chapter may extend such program for the purpose of serving nutritionally sound meals to eligible elderly persons at a place or places in a manner as determined by the school board.

Source: SL 1973, ch 107, § 1; SL 1975, ch 128, § 226; SL 2010, ch 77, § 11.



§ 13-35-7 State health inspection requirements.

13-35-7. State health inspection requirements. Any site operated for the preparation of meals for children as part of a school food service program shall have a minimum of two state health inspections every school year.

Source: SL 1999, ch 89, § 1; SL 2008, ch 83, § 1.






Chapter 36 - High School Activities Association

§ 13-36-1 to 13-36-3. Repealed.

13-36-1 to 13-36-3. Repealed by SL 1971, ch 99, § 10



§ 13-36-4 Delegation of control, supervision, and regulation of high school interscholasticactivities to association.

13-36-4. Delegation of control, supervision, and regulation of high school interscholastic activities to association. The school board of a public school, approved and accredited by the secretary of the Department of Education, may delegate, on a year to year basis, the control, supervision, and regulation of any high school interscholastic activities to any association which is voluntary and nonprofit if membership in such association is open to all high schools approved and accredited pursuant to this section, including any school that allows participation by students receiving alternative instruction as set forth in § 13-27-3, pursuant to the provisions of this title, and if the constitution, bylaws, and rules of the association are subject to ratification by the school boards of the member public school districts and the governing boards of the member nonpublic schools and include a provision for a proper review procedure and review board.

The governing body of a nonpublic school, approved and accredited by the secretary of the Department of Education, or the North Central Association Commission on Accreditation and School Improvement (NCA CASI), or the Association of Christian Schools International (ACSI), or the Association of Classical and Christian Schools (ACCS), or Christian Schools International (CSI), or National Lutheran School Accreditation (NLSA), or Wisconsin Evangelical Lutheran Synod School Accreditation, may also delegate, on a year to year basis, the control, supervision, and regulation of any high school interscholastic activities to any association which is voluntary and nonprofit if membership in such association is open to all high schools approved and accredited pursuant to this section, including any school that allows participation by students receiving alternative instruction as set forth in § 13-27-3, pursuant to the provisions of this title, and if the constitution, bylaws, and rules of the association are subject to ratification by the school boards of the member public school districts and the governing boards of the member nonpublic schools and include a provision for a proper review procedure and review board.

Any association which complies with this section may exercise the control, supervision, and regulation of interscholastic activities, including interscholastic athletic events of member schools. Such association may promulgate reasonable uniform rules, to make decisions and to provide and enforce reasonable penalties for the violation of such rules.

Source: SL 1964, ch 51; SL 1975, ch 128, § 227; SL 1985, ch 401 (Ex. Ord. 85-3); SL 1991, ch 20 (Ex. Ord. 91-6), §§ 17, 18; SL 2003, ch 103, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2011, ch 96, § 1.



§ 13-36-5 Annual audit of high school activities association--Payment--Report.

13-36-5. Annual audit of high school activities association--Payment--Report. Any association exercising the grant of authority contained in § 13-36-4 to regulate public and nonpublic schools shall be audited annually by the State Department of Legislative Audit and a report of such audit shall be made to the Legislature. The association shall pay for the audit at the rate prescribed by § 4-11-18.

Source: SL 1974, ch 135; SL 1975, ch 128, § 228.



§ 13-36-7 Participation in interscholastic activities--Accreditation--Eligibility.

13-36-7. Participation in interscholastic activities--Accreditation--Eligibility. Any student enrolling in a South Dakota district pursuant to § 13-15-21 is eligible to participate in any interscholastic activity sponsored by the South Dakota High School Activities Association. If the school board or governing body of an accredited school approves, a student receiving alternative instruction pursuant to § 13-27-3 is eligible to participate in any interscholastic activity sponsored by the South Dakota High School Activities Association. Nothing in this section confers any vested right in any student wishing to participate in any interscholastic activity to be selected for competition in such activity. However, any accredited school student who leaves an accredited program during the course of the school year for any reason and enters an alternative instruction program is ineligible for participation in interscholastic activities for one year beginning on the date in which the student enters the alternative program.

Source: SL 1993, ch 131; SL 2003, ch 103, § 2.



§ 13-36-8 Participation of certain nonpublic school students in interscholastic activitiesat other nonpublic schools.

13-36-8. Participation of certain nonpublic school students in interscholastic activities at other nonpublic schools. Any seventh or eighth grade student who attends a nonpublic elementary or middle school that is not affiliated with a nonpublic high school may participate in interscholastic activities at a nonpublic high school, at the discretion of the nonpublic school, if the student meets the same scholastic standards required by the South Dakota High School Activities Association for high school participation.

Source: SL 2005, ch 105, § 1.



§ 13-36-9 Concussion guidelines and information sheet.

13-36-9. Concussion guidelines and information sheet. The South Dakota High School Activities Association, in concert with the Department of Education, shall develop guidelines to inform and educate member schools, coaches, athletes, and the parents or guardians of athletes, of the nature and risk of concussion, including continuing to play after sustaining a concussion. A concussion information sheet shall be signed and returned by any athlete who seeks to compete in activities sanctioned by the South Dakota High School Activities Association and the athlete's parent or guardian prior to the athlete's participation in any youth athletic activities sanctioned by the South Dakota High School Activities Association. A signed information sheet is effective for one academic year.

The guidelines and information sheet shall include protocols and content consistent with current medical knowledge for informing and educating each member school, coach, and athlete participating in athletic activities sanctioned by the South Dakota High School Activities Association, and the athlete's parent or guardian as to:

(1) The nature and risk of concussions associated with athletic activity;

(2) The signs, symptoms, and behaviors consistent with a concussion;

(3) The need to alert appropriate medical professionals for urgent diagnosis or treatment if an athlete is suspected to have received a concussion; and

(4) The need to follow proper medical direction and protocols for treatment and return to play after an athlete sustains a concussion.
Source: SL 2011, ch 97, § 1.



§ 13-36-10 Coaches to complete training program.

13-36-10. Coaches to complete training program. The South Dakota High School Activities Association and the South Dakota Department of Education shall develop a training program consistent with § 13-36-9. Each coach participating in athletic activities sanctioned by the South Dakota High School Activities Association shall complete the training program each academic year.

Source: SL 2011, ch 97, § 2.



§ 13-36-11 Removal of athlete exhibiting symptoms of concussion.

13-36-11. Removal of athlete exhibiting symptoms of concussion. An athlete shall be removed from participation in any athletic activity sanctioned by the South Dakota High School Activities Association at the time the athlete:

(1) Exhibits signs, symptoms, or behaviors consistent with a concussion; or

(2) Is suspected of sustaining a concussion.
Source: SL 2011, ch 97, § 3.



§ 13-36-12 Return of athlete to activity.

13-36-12. Return of athlete to activity. No athlete who has been removed from participation in an athletic activity sanctioned by the South Dakota High School Activities Association may return to athletic activities until the athlete:

(1) No longer exhibits signs, symptoms, or behavior consistent with a concussion; and

(2) Receives an evaluation by a licensed health care provider trained in the evaluation and management of concussions and receives written clearance to return to play from such health care provider.
Source: SL 2011, ch 97, § 4.



§ 13-36-13 Licensed health care provider defined.

13-36-13. Licensed health care provider defined. For the purposes of § 13-36-12, a licensed health care provider is a person who is:

(1) Registered, certified, licensed, or otherwise recognized in law by the State of South Dakota to provide medical treatment; and

(2) Trained and experienced in the evaluation, management, and care of concussions.
Source: SL 2011, ch 97, § 5.



§ 13-36-14 Cause of action not created.

13-36-14. Cause of action not created. Sections to §§ 13-36-9 to 13-35-13, inclusive, do not create any liability for, or create any cause of legal action against, a school, a school district, or any officer or employee of a school or school district.

Source: SL 2011, ch 97, § 6.






Chapter 37 - Special Assistance and Related Services

§ 13-37-1 Children in need of special education or special education and relatedservices.

13-37-1. Children in need of special education or special education and related services. As used in this chapter, "children in need of special education or special education and related services" means any person under the age of twenty-one years who is a resident of the State of South Dakota and who, because of his educational needs as defined by the South Dakota Board of Education in rules promulgated pursuant to chapter 1-26 and this chapter, is not adequately provided for through the usual facilities and services of the school and requires special education.

Source: SL 1955, ch 41, ch 12, § 4; SDC Supp 1960, § 15.3004 (1); SL 1961, ch 77, § 1; SL 1964, ch 44; SL 1966, ch 43; SL 1968, ch 51, § 1 (4); SL 1969, ch 58; SL 1975, ch 128, § 229; SL 1976, ch 121, § 1; SL 1988, ch 134, § 4; SL 1990, ch 195, § 1.



§ 13-37-1.1 Rules governing standards for special education.

13-37-1.1. Rules governing standards for special education. The South Dakota Board of Education may adopt rules, pursuant to chapter 1-26, governing standards for educational and noneducational programs, public and nonpublic, serving children in need of special education or special education and related services and children, ages birth through two, with developmental delays and severe disabilities; appeal procedures for disputes involving the placement or program of such children; and administration, funding and personnel associated with special education or special education and related services.

Source: SL 1955, ch 41, ch 2, § 5; SDC Supp 1960, § 15.0905 (13); SDCL, § 13-1-30; SL 1975, ch 128, § 230; SL 1988, ch 134, § 5; SL 1989, ch 150, § 3; SL 1990, ch 195, § 1; SL 1996, ch 99, § 4.



§ 13-37-1.2 Department as agency responsible for special education--Regulatory andcoordinating authority.

13-37-1.2. Department as agency responsible for special education--Regulatory and coordinating authority. The Department of Education is hereby designated as the state agency with responsibility for the education of children in need of special education or special education and related services. In accordance with § 13-37-1.1, the department has regulatory and coordinating authority over any program within any state agency insofar as such programs pertain to the special education of children in need of special education or special education and related services.

Source: SL 1976, ch 120; SL 1988, ch 134, § 6; SL 1990, ch 195, § 1; SL 1996, ch 8, § 28; SL 2003, ch 272, § 63; SL 2010, ch 77, § 12.



§ 13-37-1.3 Free education for special education children.

13-37-1.3. Free education for special education children. Each school district shall provide all of its resident children in need of special education or special education and related services, as defined in § 13-37-1, with a free appropriate public education, as defined in rules promulgated pursuant to chapter 1-26 by the South Dakota Board of Education.

Source: SL 1996, ch 8, § 29.



§ 13-37-2 Special education defined--Conformity to approved program wherepossible.

13-37-2. Special education defined--Conformity to approved program where possible. As used in this chapter, unless the context otherwise requires, "special education" means educational services and auxiliary services provided children in need of special education or special education and related services pursuant to the provisions of this chapter and shall include school instruction conforming as nearly as possible to the school program as defined in accreditation rules under duly qualified special education teachers to the extent that the child in need of special education or special education and related services is capable of profiting.

Source: SL 1955, ch 41, ch 12, § 4; SDC Supp 1960, § 15.3004 (2); SL 1964, ch 44; SL 1966, ch 43; SL 1968, ch 51, § 1 (1); SL 1969, ch 58; SL 1975, ch 128, § 231; SL 1976, ch 121, § 2.



§ 13-37-2.1 Surrogate parent defined.

13-37-2.1. Surrogate parent defined. As used in this chapter, the term, surrogate parent, means any individual assigned by the district to act in place of the parent of a child in need of special education when the school district cannot identify or locate the parent or the child is a ward of the state.

Source: SL 1989, ch 150, § 1; SL 1990, ch 195, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 77, § 13; SL 2013, ch 79, § 6.



§ 13-37-3 , 13-37-3.1. Repealed.

13-37-3, 13-37-3.1. Repealed by SL 1975, ch 128, § 377



§ 13-37-4 Repealed.

13-37-4. Repealed by SL 1995, ch 101, § 11



§ 13-37-5 Repealed.

13-37-5. Repealed by omission from SL 1969, ch 58



§ 13-37-5.1 Repealed.

13-37-5.1. Repealed by SL 1989, ch 151, § 1



§ 13-37-6 Repealed.

13-37-6. Repealed by SL 1975, ch 128, § 377



§ 13-37-7 Repealed.

13-37-7. Repealed by SL 1997, ch 88, § 5



§ 13-37-8 Repealed.

13-37-8. Repealed by SL 1968, ch 51



§ 13-37-8.1 Repealed.

13-37-8.1. Repealed by SL 1975, ch 128, § 377



§ 13-37-8.2 Repealed.

13-37-8.2. Repealed by SL 1995, ch 101, § 12



§ 13-37-8.3 Repealed.

13-37-8.3. Repealed by SL 1976, ch 122, § 7



§ 13-37-8.4 Cost paid by school district.

13-37-8.4. Cost paid by school district. The cost of special education shall be the responsibility of the school district wherein the child in need of special education or special education and related services has school residence through its source of revenue provided in § 13-37-16.

Source: SL 1968, ch 51, § 5 (3); SL 1969, ch 58; SL 1976, ch 122, § 2.



§ 13-37-8.5 Repealed.

13-37-8.5. Repealed by omission from SL 1969, ch 58, § 5



§ 13-37-8.6 Costs of special education services--Sources--Provisions--Financial losses.

13-37-8.6. Costs of special education services--Sources--Provisions--Financial losses. The costs for special education and related services, as defined in rules promulgated by the South Dakota Board of Education pursuant to chapter 1-26, may be covered and available from accident and health insurers, nonprofit medical and surgical plans, health maintenance organizations, fraternal benefit societies, or federally reimbursed program sources. If a school district chooses to access these funds through the use of parent's insurance proceeds, the following provisions apply:

(1) Expenses for special education and related services may not be borne by the parent;

(2) The filing of claims may not delay the education of a child;

(3) The school district is responsible for payment of a deductible amount and for any advance payment required until the time a claim is paid;

(4) Parental consent shall be obtained to file an insurance claim;

(5) The school district shall inform parents of any potential financial losses that they could incur; and

(6) If parents would incur a financial loss, the use of parent's insurance proceeds must be voluntary.

For purposes of this section only, financial losses include a decrease in available lifetime coverage or any other benefit under an insurance policy, an increase in premiums under an insurance policy, or an out-of-pocket expense such as the payment of a deductible amount incurred in filing a claim.

Source: SDC Supp 1960, § 15.3004 (6), (14) as added by SL 1966, ch 43; SDCL, §§ 13-37-9, 13-37-22; SL 1968, ch 51, §§ 5 (5), 8; SL 1968, ch 51, § 5 (4) as amended by SL 1969, ch 58; SL 1975, ch 128, § 235; SL 1976, ch 121, § 3; SL 1988, ch 146; SL 1995, ch 101, § 13; SL 1996, ch 123.



§ 13-37-8.7 , 13-37-8.8. Repealed.

13-37-8.7, 13-37-8.8. Repealed by SL 1980, ch 134, §§ 1, 2



§ 13-37-8.9 Mileage allowance in lieu of transportation for special education--Actualcost in lieu of mileage--Source of payment.

13-37-8.9. Mileage allowance in lieu of transportation for special education--Actual cost in lieu of mileage--Source of payment. If appropriate bus service is not provided by a school district, the parents or guardian of any child in need of special education or special education and related services, when legally assigned, are eligible for necessary transportation compensation for their child as determined by the individualized education program team. In no case may the mileage reimbursement rate be less than the rate established pursuant to § 3-9-1. If appropriate to maintain family bonding and if it is not practical to transport the child, mileage may be paid to the parents for trips to the facility where services are being provided to the child. In lieu of compensation for mileage, a district may pay the actual cost of transportation by common carrier or of bus service provided by contract with the facility in which the child is enrolled. The district wherein a child in need of special education or special education and related services has school residence shall pay the transportation expenses from the district's special education fund.

Source: SDC Supp 1960, § 15.3004 (6) as added by SL 1963, ch 82, § 2; SL 1964, ch 44; SL 1966, ch 43; SDCL § 13-37-10; SL 1968, ch 51, § 5 (8); SL 1968, ch 51, § 5 (7) as amended by SL 1969, ch 58; SL 1971, ch 122, § 2; SL 1974, ch 136, § 5; SL 1977, ch 137; SL 1978, ch 116, § 6; SL 1981, ch 144, § 2; SL 1984, ch 122; SL 1990, ch 195, § 1; SL 1991, ch 146, § 2; SL 2007, ch 105, § 1.



§ 13-37-8.10 Crediting of state, local, and federal special education funds.

13-37-8.10. Crediting of state, local, and federal special education funds. Payments from state and local sources received by a school district for special education, including minimum foundation funds based upon tuition paid for children in need as provided in chapter 13-37, shall be credited to the special education fund of the school district. Any payment from federal sources received by a school district for special education may be credited to either the special education fund or the capital outlay fund for any equipment purchase for special education approved by the state Department of Education.

Source: SL 1968, ch 51, § 5 (8) as added by SL 1969, ch 58; SL 1974, ch 136, § 6; SL 2010, ch 91, § 1, eff. Feb. 16, 2010.



§ 13-37-9 to 13-37-12. Repealed.

13-37-9 to 13-37-12. Repealed by SL 1968, ch 51



§ 13-37-13 Expenditures for education of children in need in state-owned institutions.

13-37-13. Expenditures for education of children in need in state-owned institutions. The secretary of the Department of Education or any school district may expend any public funds under the provisions of this chapter for the education of children in need enrolled in any state-owned institution, including transportation as provided in § 13-37-8.9. The provisions of this chapter may apply to approved programs and services provided by state universities and colleges, and for assignment to institutions outside of South Dakota for services not available within the state.

Source: SL 1955, ch 41, ch 12, § 4; SDC Supp 1960, § 15.3004 (8), (9); SL 1964, ch 44; SL 1966, ch 43; SDCL, § 13-37-6; SL 1968, ch 51, § 3; SL 1969, ch 58; SL 1975, ch 128, § 236; SL 2000, ch 88, § 1; SL 2003, ch 272, § 63.



§ 13-37-14 Repealed.

13-37-14. Repealed by SL 1996, ch 99, § 5



§ 13-37-14.1 , 13-37-14.2. Repealed.

13-37-14.1, 13-37-14.2. Repealed by SL 1995, ch 87, §§ 55, 56



§ 13-37-15 Repealed.

13-37-15. Repealed by SL 1975, ch 128, § 377



§ 13-37-16 District tax levy for special education--School district special educationfund.

13-37-16. District tax levy for special education--School district special education fund. For taxes payable in 2014, and each year thereafter, the school board shall levy no more than one dollar and fifty-five and two tenths cents per thousand dollars of taxable valuation, as a special levy in addition to all other levies authorized by law for the amount so determined to be necessary, and such levy shall be spread against all of the taxable property of the district. The proceeds derived from such levy shall constitute a school district special education fund of the district for the payment of costs for the special education of all children in need of special education or special education and related services who reside within the district pursuant to the provisions of §§ 13-37-8.2 to 13-37-8.10, inclusive. The levy in this section shall be based on valuations such that the median level of assessment represents 85% of market value as determined by the Department of Revenue. The total amount of taxes that would be generated at the levy pursuant to this section shall be considered local effort. Money in the special education fund may be expended for the purchase or lease of any assistive technology that is directly related to special education and specified in a student's individualized education plan. This section does not apply to real property improvements.

Source: SDC Supp 1960, § 15.3004 (12) as added by SL 1965, ch 53, § 2; SL 1966, ch 43; SL 1968, ch 51, § 6; SL 1969, ch 58; SL 1975, ch 128, § 239; SL 1976, ch 122, § 3; SL 1989, ch 87, § 15N; SL 1990, ch 195, § 1; SL 1995, ch 101, § 14; SL 1998, ch 96, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 78, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 79, § 7.



§ 13-37-16.1 Repealed.

13-37-16.1. Repealed by SL 1975, ch 128, § 377



§ 13-37-16.2 Levy equalization.

13-37-16.2. Levy equalization. If local effort increases on a statewide aggregate basis by a greater percentage than local need on a statewide aggregate basis from any one year to the next, for the following year, the levy specified in subdivision 13-37-35.1(7) shall be reduced proportionally so that the percentage increase in local effort on a statewide aggregate basis equals the percentage increase in need on a statewide aggregate basis.

Source: SL 1998, ch 97, § 3; SL 2001, ch 79, § 3; SL 2013, ch 79, § 8.



§ 13-37-16.3 Basis for adjustment to certain levies.

13-37-16.3. Basis for adjustment to certain levies. Any adjustments in the levy specified in subdivision 13-37-35.1(7) made pursuant to § 13-37-16.2 shall be based on maintaining the relationship between statewide local effort as a percentage of statewide local need in the fiscal year succeeding the fiscal year in which the adjustment is made. However, for fiscal year 2014, and each year thereafter, if the levy specified in subdivision 13-37-35.1(7) is not adjusted to maintain this relationship, the funding allocation for each disability level as defined in § 13-37-35.1 shall be reduced proportionally to maintain the relationship between statewide local effort as a percentage of statewide local need.

Source: SL 2001, ch 79, § 2; SL 2013, ch 79, § 9.



§ 13-37-17 Repealed.

13-37-17. Repealed by SL 1975, ch 128, § 377



§ 13-37-18 Costs and statistical information included in annual financial report.

13-37-18. Costs and statistical information included in annual financial report. Special education costs and statistical information shall be included in the annual financial report as provided in § 13-13-37.

Source: SL 1976, ch 122, § 4; SL 1977, ch 136, § 1; SL 1980, ch 134, § 3; SL 1995, ch 101, § 15; SL 2013, ch 79, § 10.



§ 13-37-19 Repealed.

13-37-19. Repealed by SL 1977, ch 136, § 2



§ 13-37-20 Payment of claims for direct services.

13-37-20. Payment of claims for direct services. Agencies or individuals providing a service directly to children in need of special education or special education and related services under the provisions of this chapter shall be authorized to recover authorized costs from the school district special education fund on a monthly basis.

Source: SDC Supp 1960, § 15.3004 (14) as added by SL 1966, ch 43; SL 1968, ch 51, § 8; SL 1969, ch 58; SL 1975, ch 128, § 242; SL 1976, ch 121, § 5.



§ 13-37-20.1 Repealed.

13-37-20.1. Repealed by SL 1975, ch 128, § 377



§ 13-37-21 , 13-37-22. Repealed.

13-37-21, 13-37-22. Repealed by SL 1976, ch 121, § 9



§ 13-37-23 Repealed.

13-37-23. Repealed by SL 1975, ch 128, § 377



§ 13-37-24 to 13-37-24.2. Repealed.

13-37-24 to 13-37-24.2. Repealed by SL 1995, ch 101, §§ 16 to 18



§ 13-37-24.3 Notice of amount of entitlement.

13-37-24.3. Notice of amount of entitlement. The Department of Education shall notify all eligible districts in writing of the amount each such district is entitled to under § 13-37-24 as soon as such amount is subject to calculation following enactment of an appropriation bill. The department shall furnish a copy of such notice to the health and educational facilities authority for use in verification of any amount to be pledged by a school district pursuant to §§ 13-13-39 and 13-19-1.

Source: SL 1990, ch 133, § 1; SL 2003, ch 272, § 63; SL 2010, ch 77, § 14.



§ 13-37-24.4 , 13-37-24.5. Repealed.

13-37-24.4, 13-37-24.5. Repealed by SL 1993, ch 137, §§ 1, 2



§ 13-37-24.6 Repealed.

13-37-24.6. Repealed by SL 1997, ch 103, § 1



§ 13-37-25 Repealed.

13-37-25. Repealed by SL 1989, ch 147, § 1



§ 13-37-26 Repealed.

13-37-26. Repealed by SL 1995, ch 101, § 19



§ 13-37-27 Surrogate parent acting in place of parent--Immunity--Exceptions.

13-37-27. Surrogate parent acting in place of parent--Immunity--Exceptions. The surrogate parent may act in place of the parent in all matters relating to the identification, evaluation, and educational placement of a child in need; and to the provision of a free appropriate public education to the child in need. The surrogate parent is immune from suit when acting in the capacity of a surrogate parent except for acts or omissions which are grossly negligent, wanton, reckless, or malicious.

Source: SL 1989, ch 150, § 2.



§ 13-37-28 Definition of autistic disorder.

13-37-28. Definition of autistic disorder. For the purposes of this chapter, the Department of Education shall use the definition of autism contained in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, published by the American Psychiatric Association to define autistic disorder in rules promulgated pursuant to chapter 1-26.

Source: SL 1990, ch 134; SL 1996, ch 125; SL 2003, ch 272, § 63.



§ 13-37-29 Blind student defined for purposes of braille literary assessment andeducational services.

13-37-29. Blind student defined for purposes of braille literary assessment and educational services. For the purposes of § 13-37-30, a blind student is any individual who is eligible for special education services and who has a visual acuity of 20/200 or less in the better eye with correcting lenses or has a limited field of vision such that the widest diameter subtends an angular distance of no greater than twenty degrees or has a medically indicated expectation of visual deterioration.

For the purposes of § 13-37-30, braille is the system of reading and writing through touch commonly known as standard English braille.

Source: SL 1991, ch 152, § 1.



§ 13-37-30 Braille literary assessment and educational services for blind students.

13-37-30. Braille literary assessment and educational services for blind students. In developing an individualized written education program for each blind student the presumption shall be that proficiency in braille reading and writing is essential for the student to achieve satisfactory educational progress. The assessment required for each such student shall include a braille skills inventory, including a statement of strengths and deficits. Braille instruction and use are not required by this section if, in the course of developing the student's individualized education program, all members of the team concur that the student's visual impairment does not affect reading and writing performance commensurate with ability. Nothing in this section requires the exclusive use of braille if other special education services are appropriate to the student's educational needs. The provision of other appropriate services does not preclude braille use or instruction.

Source: SL 1991, ch 152, § 2.



§ 13-37-31 Competency of braille instructors--Promulgation of rules.

13-37-31. Competency of braille instructors--Promulgation of rules. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 governing the determination of the competency of braille instructors according to their education or experience.

Source: SL 1991, ch 152, § 3.



§ 13-37-32 to 13-37-34. Repealed.

13-37-32 to 13-37-34. Repealed by SL 1995, ch 101, §§ 20 to 22



§ 13-37-35 Repealed.

13-37-35. Repealed by SL 1999, ch 90, § 1



§ 13-37-35.1 Definition of terms.

13-37-35.1. Definition of terms. Terms used in chapter 13-37 mean:

(1) "Level one disability," a mild disability;

(2) "Level two disability," cognitive disability or emotional disorder;

(3) "Level three disability," hearing impairment, deafness, visual impairment, deaf-blindness, orthopedic impairment, or traumatic brain injury;

(4) "Level four disability," autism;

(5) "Level five disability," multiple disabilities;

(5A) "Level six disability," prolonged assistance;

(6) "Index factor," is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment or three percent, whichever is less;

(7) "Local effort," shall be calculated for taxes payable in 2014 and thereafter using a special education levy of one dollar and thirty-five and two tenths cents per one thousand dollars of valuation;

(8) "Allocation for a student with a level one disability," for the school fiscal year beginning July 1, 2012, is $4,525. For each school year thereafter, the allocation for a student with a level one disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(9) "Allocation for a student with a level two disability," for the school fiscal year beginning July 1, 2012, is $11,124. For each school year thereafter, the allocation for a student with a level two disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(10) "Allocation for a student with a level three disability," for the school fiscal year beginning July 1, 2012, is $14,788. For each school year thereafter, the allocation for a student with a level three disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(11) "Allocation for a student with a level four disability," for the school fiscal year beginning July 1, 2012, is $13,204. For each school year thereafter, the allocation for a student with a level four disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(12) "Allocation for a student with a level five disability," for the school fiscal year beginning July 1, 2012, is $19,993. For each school year thereafter, the allocation for a student with a level five disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(12A) "Allocation for a student with a level six disability," for the school fiscal year beginning July 1, 2012, is $7,205. For each school year thereafter, the allocation for a student with a level six disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(13) "Child count," is the number of students in need of special education or special education and related services according to criteria set forth in rules promulgated pursuant to §§ 13-37-1.1 and 13-37-46 submitted to the Department of Education in accordance with rules promulgated pursuant to § 13-37-1.1;

(14) "Fall enrollment," the number of kindergarten through twelfth grade pupils enrolled in all schools operated by the school district on the last Friday of September of the previous school year minus the number of students for whom the district receives tuition, except any nonresident student who is in the care and custody of a state agency and is attending a public school and any student for whom tuition is being paid pursuant to § 13-28-42.1, plus the number of students for whom the district pays tuition;

(15) "Nonpublic school," a sectarian organization or entity which is accredited by the secretary of education for the purpose of instructing children of compulsory school age. This definition excludes any school that receives a majority of its revenues from public funds;

(16) "Nonpublic fall enrollment," until June 30, 2008, the number of children under age sixteen, and beginning July 1, 2009, the number of children under age eighteen, who are approved for alternative instruction pursuant to § 13-27-2 on the last Friday of September of the previous school year plus:

(a) For nonpublic schools located within the boundaries of a public school district with a fall enrollment of six hundred or more on the last Friday of September of the previous school year, the number of kindergarten through twelfth grade pupils enrolled on the last Friday of September of the previous regular school year in all nonpublic schools located within the boundaries of the public school district;

(b) For nonpublic schools located within the boundaries of a public school district with a fall enrollment of less than six hundred on the last Friday of September of the previous school year, the number of resident kindergarten through twelfth grade pupils enrolled on the last Friday of September of the previous school year in all nonpublic schools located within the State of South Dakota;

(17) "Special education fall enrollment," fall enrollment plus nonpublic fall enrollment;

(18) "Local need," an amount to be determined as follows:

(a) Multiply the special education fall enrollment by 0.1004 and multiply the result by the allocation for a student with a level one disability;

(b) Multiply the number of students having a level two disability as reported on the child count for the previous school fiscal year by the allocation for a student with a level two disability;

(c) Multiply the number of students having a level three disability as reported on the child count for the previous school fiscal year by the allocation for a student with a level three disability;

(d) Multiply the number of students having a level four disability as reported on the child count for the previous school fiscal year by the allocation for a student with a level four disability;

(e) Multiply the number of students having a level five disability as reported on the child count for the previous school fiscal year by the allocation for a student with a level five disability;

(f) Multiply the number of students having a level six disability as reported on the child count for the previous school fiscal year by the allocation for a student with a level six disability;

(g) When calculating local need at the statewide level, include the amount set aside for extraordinary costs defined in § 13-37-40;

(h) Sum the results of (a) to (g), inclusive;

(19) "Effort factor," the school district's special education tax levy in dollars per thousand divided by $1.352. The maximum effort factor is 1.0.
Source: SL 1999, ch 90, § 2; SL 2000, ch 50, § 2; ch 84, § 3; SL 2001, ch 85, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2004, ch 131, § 1; SL 2004, ch 132, § 1; SL 2005, ch 60, § 2; SL 2006, ch 84, § 1; SL 2008, ch 78, § 5; SL 2008, ch 84, § 1; SL 2009, ch 87, § 1; SL 2010, ch 82, § 2; SL 2011, ch 98, § 1; SL 2012, ch 99, § 1; SL 2013, ch 79, § 11.



§ 13-37-35.2 Department to recalculate allocations for disability levels trienniallybeginning in 2004.

13-37-35.2. Department to recalculate allocations for disability levels triennially beginning in 2004. In fiscal year 2004 and every three years thereafter, the Department of Education shall recalculate the amounts of the allocations for the disability levels defined in § 13-37-35.1. The recalculation shall be based on statewide average expenditures as reported to the Department of Education in school district annual reports by disability for the previous three school fiscal years.

Source: SL 2002, ch 91, § 1; SL 2003, ch 272, § 63.



§ 13-37-36 Repealed.

13-37-36. Repealed by SL 1999, ch 90, § 3



§ 13-37-36.1 School district special education fund statutory carryover.

13-37-36.1. School district special education fund statutory carryover. To establish the school district special education fund statutory carryover, deduct from the total ending fund balance the amount of Title VIII of the Elementary and Secondary Education Act funds receipted or transferred to the special education fund.

Source: SL 1997, ch 89, § 4; SL 2013, ch 79, § 12.



§ 13-37-36.2 Level five disability criteria.

13-37-36.2. Level five disability criteria. For the purpose of calculating state aid pursuant to this chapter, a level five disability shall meet criteria for at least two disability categories in levels two and three, excluding the disability of deaf-blindness.

Source: SL 1999, ch 90, § 10; SL 2000, ch 87, § 1.



§ 13-37-36.3 Computation of state aid to districts for special education.

13-37-36.3. Computation of state aid to districts for special education. The secretary of the Department of Education shall compute state aid for special education for each school district according to the following calculations:

(1) Calculate the local need of a school district;

(2) State aid for special education is:

(a) Local need minus local effort, the difference multiplied by the effort factor; or

(b) Zero if the calculation in (a) is a negative number.
Source: SL 1999, ch 90, § 4; SL 2003, ch 272, § 63.



§ 13-37-37 Monthly payment of state aid for special education.

13-37-37. Monthly payment of state aid for special education. Payment from funds provided for state aid for special education in any school fiscal year shall be made in twelve monthly installments on or about the thirtieth of each month. For the period July first through December thirty-first, the total of the six payments shall be one-half of the local need of the current school fiscal year less the local effort for the period July first through December thirty-first. For the period January first through June thirtieth, the total of the six payments shall be one-half of local need of the current school fiscal year less the local effort for the period January first through June thirtieth.

Source: SL 1995, ch 101, § 3.



§ 13-37-38 Temporary.

13-37-38. Temporary and executed



§ 13-37-39 Temporary.

13-37-39. Temporary and executed



§ 13-37-40 Portion of appropriation set aside for extraordinary expenses.

13-37-40. Portion of appropriation set aside for extraordinary expenses. Subject to the limitation in § 13-37-42, the secretary of the Department of Education shall, for school fiscal year 2014 and each year thereafter, set aside four million dollars of the state aid to districts for special education appropriation for extraordinary expenses incurred in providing special education programs or services to one or more children with disabilities, with expenditures to be made as recommended by an oversight board and approved by the secretary of the Department of Education. Any funds not expended or obligated pursuant to this section shall not be subject to reversion pursuant to § 4-8-19. The total amount set aside for extraordinary expenses each fiscal year plus the total amount not reverted from previous fiscal years may not exceed five million five hundred thousand dollars.

The amount appropriated for extraordinary expenses shall be recalculated at the same time as the amount of the allocations for disability levels as provided in § 13-37-35.2.

Source: SL 1995, ch 101, § 6; SL 1998, ch 98, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2013, ch 79, § 13.



§ 13-37-40.1 Certification required for funding.

13-37-40.1. Certification required for funding. A school district is not eligible for funding from the money set aside in §§ 13-37-38 to 13-37-40, inclusive, unless the school district certifies to the secretary of education that its ending special education fund balance will not exceed ten percent of its special education expenditures for the current fiscal year.

Source: SL 1996, ch 108, § 4; SL 1998, ch 98, § 4; SL 2004, ch 17, § 28; SL 2013, ch 79, § 14.



§ 13-37-41 Establishing guidelines for expenditure of state aid for special education--Annual report.

13-37-41. Establishing guidelines for expenditure of state aid for special education--Annual report. The secretary of the Department of Education shall establish guidelines for the application, approval, distribution, and expenditure of these funds and shall report annually to the Legislature on such expenditures.

Source: SL 1995, ch 101, § 7; SL 2003, ch 272, § 63.



§ 13-37-42 Limitation on expenditure of funds set aside for extraordinaryexpenditures.

13-37-42. Limitation on expenditure of funds set aside for extraordinary expenditures. The amount set aside for extraordinary expenses may not be expended until the allocation of local need has been determined for each district and no more than one half of the amount set aside may be expended before January first of each year.

Source: SL 1995, ch 101, § 8.



§ 13-37-43 Temporary.

13-37-43. Temporary and executed



§ 13-37-44 Reduction of district's aid for special education for excess balance in fund.

13-37-44. Reduction of district's aid for special education for excess balance in fund. A school district's state aid for special education as calculated pursuant to § 13-37-36.1 shall be reduced by the amount which its ending special education fund balance exceeds twenty-five percent of its special education expenditures for the prior fiscal year or one hundred thousand dollars, whichever is greater, if the school district did not receive money set aside in § 13-37-40 during the prior fiscal year; or the amount which its ending special education fund balance exceeds ten percent of its special education expenditures for the prior fiscal year if the school district received money set aside in §§ 13-37-38 to 13-37-40, inclusive, during the prior fiscal year.

Source: SL 1995, ch 101, § 9A; SL 1996, ch 108, § 3; SL 1998, ch 98, § 5; SL 1999, ch 90, § 8; SL 2013, ch 79, § 15.



§ 13-37-45 Allocation of undistributed appropriations.

13-37-45. Allocation of undistributed appropriations. Any funds appropriated as state aid for special education which are not distributed according to § 13-37-36.3 or 13-37-43 shall be used to fund any shortfall of the appropriation provided for in § 13-13-73. The remaining funds shall be allocated by the secretary of the Department of Education for the purposes specified in § 13-37-38, 13-37-39, or 13-37-40. The secretary shall report to the Governor by January seventh of each year, the amount of state aid necessary to fully fund the special education formula in the current year. If a shortfall in the state aid appropriation for special education exists that cannot be covered by § 13-13-73, the Governor shall inform the Legislature and provide a proposal to eliminate the shortfall.

Source: SL 1995, ch 101, § 9B; SL 1997, ch 103, § 3; SL 2003, ch 272, § 63.



§ 13-37-46 Rules defining special education process--Appeal of local district'sdeterminations--Hearing--Report to Legislature.

13-37-46. Rules defining special education process--Appeal of local district's determinations--Hearing--Report to Legislature. The secretary of the Department of Education shall promulgate and review rules which further define special education processes regarding student identification, the placement committee process, and create an extraordinary cost oversight board. Any appeal of a local district's determination relating to special education or special education and related services shall be referred to the secretary of the Department of Education. The hearing shall be conducted by the secretary in accordance with the contested case provisions of chapter 1-26. The secretary of the Department of Education shall report to the Legislature in January 1996, on the progress of the department in exercising the above rule-making authority with a final set of rules delivered to the Governor and Legislature by November 1, 1995. In addition, the secretary shall prepare a model for the statewide implementation of §§ 13-37-35.1 to 13-37-46, inclusive, including a report of cost allocation figures of §§ 13-37-35.1 to 13-37-46, inclusive, to be delivered to the Governor and Legislature by November 1, 1995.

Source: SL 1995, ch 101, § 10; SL 2003, ch 272, § 63.



§ 13-37-47 Promulgation of rules.

13-37-47. Promulgation of rules. The secretary of the Department of Education may promulgate rules to implement the provisions of §§ 13-37-35.1 to 13-37-47, inclusive.

Source: SL 1995, ch 101, § 24; SL 2003, ch 272, § 63.



§ 13-37-48 Repealed.

13-37-48. Repealed by SL 2005, ch 100, § 2.



§ 13-37-48.1 Repealed.

13-37-48.1. Repealed by SL 2013, ch 79, § 16.



§ 13-37-49 Record of public school child count subject to examination by department.

13-37-49. Record of public school child count subject to examination by department. Any records related to the reporting of the child count of a public school district shall be subject to examination by the Department of Education at all times.

Source: SL 1999, ch 90, § 5; SL 2003, ch 272, § 63.



§ 13-37-50 Overreporting child count data--Recovery of twice amount of state aid--Intentional overreporting as misdemeanor.

13-37-50. Overreporting child count data--Recovery of twice amount of state aid--Intentional overreporting as misdemeanor. If, in the department's examination of the child count, it is determined that the data was overreported, the department shall recover from the district's special education fund twice the amount of state aid overpaid as a result of the overreporting. Upon recovery of the overpayment, the department shall deposit the overpayment into the state general fund. If the overreporting occurred with the intent to increase the amount of state aid received by overreporting, the individual responsible for the overreporting may be charged with a Class 1 misdemeanor as provided in § 13-8-44, with the maximum penalty as defined in § 22-6-2.

Source: SL 1999, ch 90, § 6.



§ 13-37-51 Repealed.

13-37-51. Repealed by SL 2013, ch 79, § 17.



§ 13-37-52 Department may promulgate rules to define disabilities.

13-37-52. Department may promulgate rules to define disabilities. The Department of Education may promulgate rules pursuant to chapter 1-26 to define the various disabilities in this chapter.

Source: SL 1999, ch 90, § 11; SL 2003, ch 272, § 63.



§ 13-37-53 Repealed.

13-37-53. Repealed by SL 2013, ch 79, § 18.



§ 13-37-54 Promulgation of rules for reallocation of state aid to special education.

13-37-54. Promulgation of rules for reallocation of state aid to special education. The Department of Education may promulgate rules pursuant to chapter 1-26 to provide for the reallocation of state aid to special education as provided for in § 13-28-9.1.

Source: SL 2001, ch 84, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2013, ch 79, § 19.



§ 13-37-55 Coordinated early intervening services.

13-37-55. Coordinated early intervening services. Up to fifteen percent of the local need as defined in subdivision 13-37-35.1(18) may be used to develop and implement coordinated, early intervening services for students in kindergarten through grade twelve who are not currently identified as needing special education or special education and related services, but who need additional academic and behavioral interventions to succeed in a general education environment to prevent them from being identified as having a special education disability.

Coordinated, early intervening services include:

(1) Professional development for teachers and other school staff to enable them to deliver scientifically-based academic instruction and behavioral interventions, including scientifically-based literacy instruction, and, if appropriate, instruction on the use of adaptive and instructional software; and

(2) Providing educational and behavioral evaluations, services and supports, including scientifically-based literacy instruction.
Source: SL 2013, ch 79, § 1.



§ 13-37-56 Approval for early intervening services.

13-37-56. Approval for early intervening services. A school district seeking to use funds pursuant to § 13-37-55 shall apply for approval for the use of such funds from the Department of Education on forms provided by the department.

Source: SL 2013, ch 79, § 2.



§ 13-37-57 Annual report on early intervening services.

13-37-57. Annual report on early intervening services. Any school district that uses funds pursuant to § 13-37-55 shall annually report to the Department of Education on:

(1) The number of students who receive coordinated, early intervening services; and

(2) The number of students who received early intervening services, and who subsequently receive special education or special education and related services within two years after receiving the coordinated, early intervening services.
Source: SL 2013, ch 79, § 3.



§ 13-37-58 Promulgation of rules on early intervening services.

13-37-58. Promulgation of rules on early intervening services. The Board of Education shall promulgate rules pursuant to chapter 1-26 establishing the application process, the application timelines, the criteria the department will use in approving a district's use of special education funds pursuant to § 13-37-55, and the collection of data on children served pursuant to § 13-37-57.

Source: SL 2013, ch 79, § 4.



§ 13-37-59 District with early intervening services ineligible for other funds.

13-37-59. District with early intervening services ineligible for other funds. A school district that provides early intervening services pursuant to § 13-37-55 is not eligible for funding from the money set aside pursuant to § 13-37-40 within a period of three years following the expenditure of such funds.

Source: SL 2013, ch 79, § 5.






Chapter 37A - Community Education [Repealed]

CHAPTER 13-37A

COMMUNITY EDUCATION [REPEALED]

[Repealed by SL 1994, ch 127, §§ 1-4]



Chapter 38 - Hospital Schools

CHAPTER 13-38

HOSPITAL SCHOOLS [REPEALED]

[Repealed by SL 1975, ch 128, § 377]



Chapter 39 - Vocational And Technical Education

§ 13-39-1 Repealed.

13-39-1. Repealed by SL 1975, ch 128, § 377



§ 13-39-1.1 Repealed.

13-39-1.1. Repealed by SL 1982, ch 147, § 1



§ 13-39-1.2 Definition of terms.

13-39-1.2. Definition of terms. Terms used in this chapter, mean:

(1) "Career and technical education," a contextual education model that employs career clusters and programs of study in preparing highly skilled students for success in postsecondary education and in-demand careers;

(2) "Career clusters," a distinct grouping of occupations and industries based on the knowledge and skills they require;

(3) "Center board," the governing body of a multidistrict, career and technical academy;

(4) "Department," the Department of Education;

(5) "Director," the person at the Department of Education responsible for the administration of career and technical education;

(6) "Facilities," buildings, rooms, property, and permanent equipment, including vehicles, used to provide vocational education;

(7) "LEA," a local education agency limited to public school districts and the legal entities that a school district is authorized to establish;

(8) "Multidistrict, career and technical academy," an educational entity designed to provide career and technical education and academic courses that prepare youth for a wide range of careers that require varying levels of education;

(9) "Multi-use facility," a structure or part of a structure for student or faculty use as a lounge area, cafeteria, classroom, or large group area not operated as a student union building in which student fees are charged and utilized to pay for construction and maintenance of a facility under the direct or indirect control of the students;

(10) "Participating district," a school district which has voting representation on a center board;

(11) "Postsecondary technical institute," a public nonprofit school legally authorized to provide public postsecondary technical education which does not culminate in a baccalaureate degree at that school;

(12) "Secretary," the state secretary of education;

(13) "State board," the South Dakota Board of Education.
Source: SL 1982, ch 147, § 2; SL 1985, ch 134, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2009, ch 88, § 1; SL 2010, ch 77, § 15; SL 2012, ch 88, § 15.



§ 13-39-2 Repealed.

13-39-2. Repealed by SL 1975, ch 130, § 1



§ 13-39-3 Repealed.

13-39-3. Repealed by SL 1994, ch 128, § 1



§ 13-39-4 Repealed.

13-39-4. Repealed by SL 1969, ch 218, § 2



§ 13-39-4.1 Repealed.

13-39-4.1. Repealed by SL 1994, ch 128, § 2



§ 13-39-5 Repealed.

13-39-5. Repealed by SL 1993, ch 140



§ 13-39-6 Repealed.

13-39-6. Repealed by SL 1985, ch 133, § 1



§ 13-39-7 Repealed.

13-39-7. Repealed by SL 1995, ch 87, § 57



§ 13-39-8 General supervision by director.

13-39-8. General supervision by director. Notwithstanding the provisions of § 13-15-2, the general control and supervision over career and technical education as provided in this chapter is the duty of the director under the direction of the secretary of education.

Source: SL 1965, ch 37, § 9; SL 1982, ch 147, § 5; SL 2004, ch 17, § 29; SL 2012, ch 88, § 16.



§ 13-39-9 Schools subject to general supervision by director.

13-39-9. Schools subject to general supervision by director. The director has general control and supervision over all career and technical education in all public secondary schools, public postsecondary institutions not under the control of the Board of Regents and all other career and technical education functions assigned to the director by the secretary of education.

Source: SL 1965, ch 37, § 3; SL 1982, ch 147, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 17.



§ 13-39-10 , 13-39-10.1. Repealed.

13-39-10, 13-39-10.1. Repealed by SL 1985, ch 134, §§ 1, 2



§ 13-39-11 Repealed.

13-39-11. Repealed by SL 1995, ch 87, § 58



§ 13-39-12 Cooperation with federal agencies.

13-39-12. Cooperation with federal agencies. The secretary of education may cooperate with federal agencies in the administration of any acts of Congress relating to career and technical education.

Source: SL 1965, ch 37, § 2 (5); SL 1982, ch 147, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 18.



§ 13-39-13 Agreements with federal and state agencies.

13-39-13. Agreements with federal and state agencies. The secretary of education may enter into contracts and agreements with any agency of the United States government or any agency of the state government or its political subdivisions for the purpose of career and technical education, to receive grants of federal funds for career and technical education and to expend those funds under rules promulgated by the South Dakota Board of Education pursuant to chapter 1-26.

Source: SL 1965, ch 37, § 2 (7); SL 1975, ch 128, § 248; SL 1982, ch 147, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 19.



§ 13-39-14 Repealed.

13-39-14. Repealed by SL 1995, ch 87, § 59



§ 13-39-15 Repealed.

13-39-15. Repealed by SL 1982, ch 147, § 55



§ 13-39-16 , 13-39-17. Repealed.

13-39-16, 13-39-17. Repealed by SL 1995, ch 87, §§ 60, 61



§ 13-39-17.1 Credentialing of teachers--Fees--Establishment, administration, and use ofcredentialing fund.

13-39-17.1. Credentialing of teachers--Fees--Establishment, administration, and use of credentialing fund. The department may collect fees for credentialing postsecondary technical teachers. The department shall credit all funds generated by these fees to a fund known as the postsecondary technical credentialing fund to be administered by the state treasurer. A payment from this fund is by voucher submitted to the state treasurer and is limited to promulgation of rules, forms, and incidental administrative costs associated with the credentialing of postsecondary technical teachers.

Source: SL 1980, ch 136; SL 1982, ch 147, § 15; SL 1994, ch 129; SL 2010, ch 77, § 16.



§ 13-39-18 Requests for new programs submitted to state board.

13-39-18. Requests for new programs submitted to state board. The director shall submit all requests for new programs from the postsecondary technical institutes in the state to the state board for action.

Source: SL 1965, ch 37, § 5 (4); SL 1982, ch 147, § 16.



§ 13-39-19 Distribution of state and federal funds to schools--State treasurer custodianof money from federal appropriations.

13-39-19. Distribution of state and federal funds to schools--State treasurer custodian of money from federal appropriations. The secretary of education may distribute funds appropriated to the department by the Legislature or granted by any federal agency to the state in accordance with chapter 4-8B, for career and technical education in public secondary and postsecondary technical institutes in the state in accordance with a state plan or plans adopted by the South Dakota Board of Education. The aid disbursed to the different schools of the state and all expenses incurred in the administration of the provisions of any federal acts relating to career and technical education shall be paid out of the funds of the secretary appropriated for that purpose and from the federal funds allotted to the State of South Dakota for similar purposes. The state treasurer is the custodian of all money paid to the state from federal appropriations for the purpose of career and technical education and shall disburse the funds on warrants issued by the state auditor upon vouchers approved by the director. The secretary of education shall authorize the director to submit vouchers to the state auditor for the amount payable as state and federal aid to each school approved under the provisions of this chapter. Upon receipt of the vouchers, the state auditor shall draw warrants on the state treasury in favor of the treasurer of the public secondary and postsecondary technical institute for the sum approved by the secretary.

Source: SL 1965, ch 37, § 2 (6); SL 1978, ch 118; SL 1982, ch 147, § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 20.



§ 13-39-20 Repealed.

13-39-20. Repealed by SL 1982, ch 147, § 56



§ 13-39-21 Uniform system for gathering and reporting data.

13-39-21. Uniform system for gathering and reporting data. The director shall prescribe a uniform system for gathering and reporting career and technical education data.

Source: SL 1965, ch 37, § 5 (6); SL 1982, ch 147, § 18; SL 2012, ch 88, § 21.



§ 13-39-22 Repealed.

13-39-22. Repealed by SL 1995, ch 88, § 19



§ 13-39-23 Repealed.

13-39-23. Repealed by SL 1995, ch 87, § 62



§ 13-39-23.1 Repealed.

13-39-23.1. Repealed by SL 1982, ch 147, § 57



§ 13-39-24 Repealed.

13-39-24. Repealed by SL 1995, ch 87, § 63



§ 13-39-25 Repealed.

13-39-25. Repealed by SL 1995, ch 88, § 20



§ 13-39-26 Nonpublic secondary or postsecondary technical institutions.

13-39-26. Nonpublic secondary or postsecondary technical institutions. The provisions of this chapter do not apply to nonpublic secondary or postsecondary technical institutions except that the secretary of education and LEAs may enter into agreements with these schools and institutions to provide career and technical education.

Source: SL 1965, ch 37, § 2; SL 1982, ch 147, § 23; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 22.



§ 13-39-27 LEA authority to establish career and technical education programs.

13-39-27. LEA authority to establish career and technical education programs. For the purposes of providing career and technical education, all LEAs of this state may establish, in cooperation with the department, career and technical education programs by career clusters, as provided in this chapter, under terms and conditions agreed upon. Any LEA board may enter into any agreement to provide career and technical education. An agreement made pursuant to this section is not subject to the limitation of the tuition law. An LEA may expend its money for career and technical education.

Source: SL 1965, ch 37, § 6; SL 1971, ch 123; SL 1975, ch 128, § 252; SL 1982, ch 147, § 24; SL 2012, ch 88, § 23.



§ 13-39-28 Persons eligible for vocational education.

13-39-28. Persons eligible for vocational education. Anyone who may profit from the vocational education course to which the person applies may be enrolled upon application and acceptance in accordance with the provisions of §§ 13-39-1.2 to 13-39-29, inclusive, and as prescribed by the South Dakota Board of Education.

Source: SL 1965, ch 37, § 7; SL 1982, ch 147, § 25.



§ 13-39-29 Property acquired, held, used and transferred by secretary--Legislativeapproval required for real property.

13-39-29. Property acquired, held, used and transferred by secretary--Legislative approval required for real property. The secretary of education, through the director, may receive, acquire, have charge of, and operate all properties for the purposes authorized in this chapter. The secretary may acquire by gift, subject to the provisions of § 5-24-12, or purchase real and personal property for the use of career and technical education and may dispose of or transfer the same whenever the purposes of this chapter are benefited. The secretary may not purchase, lease, sell, encumber, or alienate any real property without the consent and prior approval of the Legislature.

Source: SL 1965, ch 37, § 8; SL 1982, ch 147, § 26; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 24.



§ 13-39-30 Repealed.

13-39-30. Repealed by SL 1982, ch 147, § 58



§ 13-39-31 Repealed.

13-39-31. Repealed by SL 1975, ch 128, § 377



§ 13-39-32 Repealed.

13-39-32. Repealed by SL 1995, ch 87, § 64



§ 13-39-33 Repealed.

13-39-33. Repealed by SL 1982, ch 147, § 59



§ 13-39-34 LEA petition to operate postsecondary technical institute--Hearings andinvestigation of petition.

13-39-34. LEA petition to operate postsecondary technical institute--Hearings and investigation of petition. Any LEA proposing to operate a postsecondary technical institute or establish an existing postsecondary technical institute as a separate legal entity may petition the state board pursuant to §§ 13-39-35 to 13-39-36, inclusive. The state board may conduct hearings, investigate school records, and secure other data relating to the proposed postsecondary technical institute, its geographical location, the demography and economy of the area, and any other facts relating to the proposed postsecondary technical institute which the state board may consider appropriate.

Source: SL 1965, ch 63, § 2; SL 1975, ch 128, § 253; SL 1975, ch 137, § 2; SL 1982, ch 147, § 28.



§ 13-39-35 Findings on petition for LEA operation of postsecondary technical institute--Recommendation of legislative approval.

13-39-35. Findings on petition for LEA operation of postsecondary technical institute--Recommendation of legislative approval. If the South Dakota Board of Education finds that the classification petitioned for would further the educational interests of the state, more nearly equalize the educational opportunities in certain phases of technical education to persons in this state who are of the age and maturity to pursue study in preparation for entering the labor market, be of potential benefit to persons in all communities of the state, and is otherwise in accordance with the plans of the state board, it may recommend the petition be approved by the Legislature.

Source: SL 1965, ch 63, § 3; SL 1975, ch 137, § 3; SL 1982, ch 147, § 29.



§ 13-39-35.1 LEA operation of postsecondary technical institute--Unapproved instituteineligible for state money.

13-39-35.1. LEA operation of postsecondary technical institute--Unapproved institute ineligible for state money. If the Legislature approves the petition by passing a joint resolution, an LEA may operate a postsecondary technical institute. If an LEA begins to operate a postsecondary technical institute without the approval required by this section, that school is ineligible for state career and technical education money.

Source: SL 1975, ch 137, § 4; SL 1982, ch 147, § 30; SL 2012, ch 88, § 25.



§ 13-39-35.2 Powers and duties of postsecondary technical institute--Selection ofgoverning board--Separate entity.

13-39-35.2. Powers and duties of postsecondary technical institute--Selection of governing board--Separate entity. The joint resolution passed pursuant to § 13-39-35.1 shall specify the duties and powers of a postsecondary technical institute. The resolution may also specify the procedure for selecting members of the governing board, which may include local elections for such members. A school established pursuant to § 13-39-35.1 may be a distinct legal entity separate and apart from the school district or districts which established it.

Source: SL 1981, ch 147; SL 1982, ch 147, § 31; SL 1985, ch 136, § 4A.



§ 13-39-36 Establishment, classification and supervision of postsecondary technicalinstitutes.

13-39-36. Establishment, classification and supervision of postsecondary technical institutes. If the petition is approved by the Legislature, the LEA may establish the proposed school and the state board shall classify the school as a postsecondary technical institute. The state board shall conduct general supervision as provided in § 13-39-37 and in the rules adopted pursuant to chapter 1-26 by the state board.

Source: SL 1965, ch 63, § 4; SL 1975, ch 128, § 254; SL 1975, ch 137, § 5; SL 1982, ch 147, § 32.



§ 13-39-37 Promulgation of rules governing postsecondary technical institutes.

13-39-37. Promulgation of rules governing postsecondary technical institutes. The South Dakota Board of Education may promulgate rules, pursuant to chapter 1-26, to be administered by the director, governing the operation and maintenance of postsecondary technical institutes which will afford the people of the state, insofar as practicable, an equal opportunity to acquire a public technical education. The rules may provide for the following:

(1) Curriculum and standards of instruction and scholarship;

(2) Attendance requirements, age limits of trainees, eligibility for attendance, and tuition payments and other charges;

(3) Apportionment and distribution of funds made available to the board for carrying out the purposes of §§ 13-39-34 to 13-39-39, inclusive;

(4) Transportation requirements and payments;

(5) General administrative matters;

(6) The submission of the annual budget of the postsecondary technical institute which shall include, but is not limited to, a description of programs, a list of staff positions, and the amount for supplies and operating expenses associated with the programs offered. The rules shall require the budget to include all operating costs of programs, including those costs ineligible for reimbursement from federal and state funds, shall state the procedure for amending and filing it with the Department of Education and shall provide that failure to comply with the rules may result in withholding of payments from federal and state funds;

(7) The submission of plans of LEAs for new construction or major renovation of facilities eligible for reimbursement. The rules regarding these plans shall provide a requirement that the LEA, by a written resolution, declare the LEA committed to begin construction if the budget of the state board provides the matching funds;

(8) The promotion and coordination of career and technical education; and

(9) The prevention of unwarranted duplication of programs.
Source: SL 1965, ch 63, § 5; SL 1975, ch 128, § 255; SL 1975, ch 138, § 2; SL 1982, ch 147, § 33; SL 1985, ch 134, § 3; SL 2010, ch 77, § 17; SL 2012, ch 88, § 26.



§ 13-39-37.1 Union buildings and recreational facilities for postsecondaryvocational-technical students prohibited--Cafeterias or multi-use facilitiespermitted.

13-39-37.1. Union buildings and recreational facilities for postsecondary vocational-technical students prohibited--Cafeterias or multi-use facilities permitted. Notwithstanding the provisions of §§ 13-16-6, 13-16-7, and 13-19-7, school districts may not construct student union buildings and recreational facilities for postsecondary technical institute students. This restriction includes the use of student fees to pay for student union buildings and recreational or multi-use facilities. The provisions of this section may not be construed as a restriction of construction or operation of regular cafeteria or multi-use facilities for students at postsecondary technical institutes.

Source: SL 1975, ch 129, § 1; SL 1982, ch 147, § 62.



§ 13-39-38 Apportionment and distribution of funds to postsecondary technicalinstitutes--Use of funds.

13-39-38. Apportionment and distribution of funds to postsecondary technical institutes--Use of funds. The secretary of education shall apportion and distribute funds made available for postsecondary technical institutes through a formula approved by the South Dakota Board of Education to the LEAs having jurisdiction over postsecondary technical institutes to assist in maintaining and operating those schools. The use of the funds are subject to rules promulgated by the state board pursuant to subdivision 13-39-37(3) and in accordance with the approved state plan for career and technical education.

Source: SL 1965, ch 63, § 6; SL 1975, ch 128, § 256; SL 1975, ch 138, § 3; SL 1982, ch 147, § 34; SL 1985, ch 134, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 27.



§ 13-39-39 Distribution of state appropriations and federal funds to postsecondarytechnical institutes.

13-39-39. Distribution of state appropriations and federal funds to postsecondary technical institutes. The department shall distribute funds to the postsecondary technical institutes under the provisions of § 13-39-38 from money appropriated to the department for that purpose, and from federal funds allotted to the State of South Dakota for that purpose.

Source: SL 1965, ch 63, § 7; SL 1975, ch 128, § 257; SL 1982, ch 147, § 35; SL 2010, ch 77, § 18.



§ 13-39-39.1 Separate accounting and funds for operation of postsecondary technicalinstitutes.

13-39-39.1. Separate accounting and funds for operation of postsecondary technical institutes. LEAs operating postsecondary technical institutes shall keep separate the accounting and funds for the operation of the postsecondary technical programs. The LEA shall deposit receipts, student fees and income from state and federal sources, as well as any other receipts incidental to the operation of the postsecondary technical institute, in the fund or funds created pursuant to this chapter.

Source: SL 1975, ch 138, § 1; SL 1982, ch 147, § 36.



§ 13-39-40 Repealed.

13-39-40. Repealed by SL 1982, ch 147, § 60



§ 13-39-41 Submission of plan for multidistrict, career and technical academy--Compliance with state plan and rules.

13-39-41. Submission of plan for multidistrict, career and technical academy--Compliance with state plan and rules. The school boards of two or more school districts may submit to the South Dakota Board of Education a proposed plan to establish a multidistrict, career and technical academy. The proposal shall be consistent with the state plan for career and technical education and shall meet the rules as promulgated by the state board pursuant to chapter 1-26.

Source: SL 1973, ch 123, § 3; SL 1975, ch 128, § 258; SL 1982, ch 147, § 37; SL 2009, ch 88, § 2; SL 2012, ch 88, § 28.



§ 13-39-42 State board examination of plan for multidistrict, career and technicalacademy--Approval or disapproval.

13-39-42. State board examination of plan for multidistrict, career and technical academy--Approval or disapproval. When the state board receives a proposed plan to establish a multidistrict, career and technical academy, the board shall examine the plan and may conduct hearings to receive evidence pertaining to the proposed multidistrict, career and technical academy. The state board may approve or disapprove the proposed plan.

Source: SL 1973, ch 123, § 4; SL 1975, ch 128, § 259; SL 1982, ch 147, § 38; SL 2009, ch 88, § 3.



§ 13-39-43 Agreement of participation in multidistrict, career and technical academy--Resolution of agreement.

13-39-43. Agreement of participation in multidistrict, career and technical academy--Resolution of agreement. After approval of a plan pursuant to § 13-39-42, all participating school districts of a multidistrict, career and technical academy shall enter into an agreement of participation which must receive a vote of approval by the school board of each participating school district. Prior to the effective date of an approved plan, each participating school board shall adopt a resolution of agreement and shall publish the resolution once in the official newspapers of each participating school district.

Source: SL 1973, ch 123, § 4; SL 1982, ch 147, § 39; SL 2009, ch 88, § 4.



§ 13-39-44 Multidistrict, career and technical academy center board.

13-39-44. Multidistrict, career and technical academy center board. A center board shall organize and administer a multidistrict, career and technical academy. A center board shall consist of at least five members but not more than a total of one member for each participating district, except that each participating school district with five hundred or more students is allowed one member for each five hundred students or fraction thereof not to exceed three members from any one school district. Center board members shall be members of the school boards of the participating school districts as appointed by their respective school boards.

Source: SL 1973, ch 123, § 9; SL 1982, ch 147, § 40; SL 2009, ch 88, § 5.



§ 13-39-45 Small academy center board.

13-39-45. Small academy center board. If four or less school districts comprise a multidistrict, career and technical academy, and if enrollment within the school districts is insufficient to provide five members in accordance with § 13-39-44, the boards of the school districts shall agree upon the number and manner of selection of members of the center board and shall submit their plan of selection for approval or disapproval to the state board pursuant to § 13-39-41.

Source: SL 1973, ch 123, § 9; SL 1982, ch 147, § 41; SL 2009, ch 88, § 6.



§ 13-39-46 Terms of office of center board members--Vacancies.

13-39-46. Terms of office of center board members--Vacancies. The terms of office of the members of center boards shall be for three years and shall terminate on June thirtieth or as soon thereafter as their successors are appointed and qualify. At the initial organizational meeting of a center board, the initial terms of office of each member shall be determined by lot in a manner which shall result in approximately one-third of the membership serving for one year, one-third of the membership serving for two years, and the balance of the membership serving for three years.

Vacancies on a center board shall be filled by the school board whose representation was lost when the vacancy occurred.

Source: SL 1973, ch 123, § 10.



§ 13-39-47 Oaths of center board members.

13-39-47. Oaths of center board members. All persons appointed to a center board shall qualify and assume office at the first regular meeting of a center board in July or the first regular meeting of a center board following their appointment by taking and subscribing to the oath as provided for regular school board members.

Source: SL 1973, ch 123, § 10.



§ 13-39-48 Meetings of center board--Annual election of officers.

13-39-48. Meetings of center board--Annual election of officers. The director shall call and conduct the initial organizational meeting of a center board. A center board shall meet at least monthly. At each July meeting, the center board shall select officers for the current school year.

Source: SL 1973, ch 123, § 12; SL 1982, ch 147, § 42.



§ 13-39-49 Chairman and vice chairman of center board.

13-39-49. Chairman and vice chairman of center board. The officers of a center board shall be a chairman and a vice chairman, who shall not be from the same school district. The chairman shall preside at all meetings of a center board and in his absence the vice chairman shall preside.

Source: SL 1973, ch 123, § 11.



§ 13-39-50 Voting by center board members--Quorum--Majority required for action.

13-39-50. Voting by center board members--Quorum--Majority required for action. Each center board member shall be entitled to one vote. A majority of the members of a center board shall constitute a quorum. Any motion or resolution may be adopted only by a majority vote of the members of the center board.

Source: SL 1973, ch 123, § 11.



§ 13-39-51 Employment of personnel by center board.

13-39-51. Employment of personnel by center board. The center board may employ personnel to administer the affairs of the multidistrict center and the center board shall determine their duties.

Source: SL 1973, ch 123, § 11; SL 1982, ch 147, § 43.



§ 13-39-52 Repealed.

13-39-52. Repealed by SL 1994, ch 130, § 1



§ 13-39-53 School district laws applicable to multidistrict, career and technicalacademies.

13-39-53. School district laws applicable to multidistrict, career and technical academies. Multidistrict, career and technical academies are subject to the rules adopted by the state board pursuant to chapter 1-26 and to applicable statutory requirements of school districts. A center board has the same power, authority, responsibility, and obligations as a school board, except for the authority to levy taxes and to issue bonds. All state statutes relating to educational financial activities and other educational activities apply to multidistrict, career and technical academies unless otherwise prohibited by §§ 13-39-41 to 13-39-64, inclusive.

Source: SL 1973, ch 123, §§ 8, 14, 15; SL 1975, ch 128, § 261; SL 1982, ch 147, § 45; SL 2009, ch 88, § 7.



§ 13-39-54 Bonds and tax levies prohibited--Funds provided by participating districts.

13-39-54. Bonds and tax levies prohibited--Funds provided by participating districts. A center board may not issue bonds or levy a tax on its behalf. The participating school districts may provide funds for the purpose of construction, purchase, and lease of equipment and facilities. A participating district may make payments to a center board for the participating district's share of expenditures made by the center board pursuant to § 13-16-6 from the participating district's capital outlay fund. All expenditures of this type made by participating districts prior to the effective date of this statute are ratified. A center board shall acquire by assessment of the participating school districts the necessary funds for the conduct of the vocational programs, services and other expenses of the multidistrict, career and technical academy.

Source: SL 1973, ch 123, §§ 13, 14; SL 1982, ch 147, § 46; SL 2009, ch 88, § 8.



§ 13-39-55 Assessment of participating districts for proportionate share of centerexpenses--Payment.

13-39-55. Assessment of participating districts for proportionate share of center expenses--Payment. For the purpose of paying any administrative, planning, operating, or capital expenses incurred or to be incurred, a center board shall assess each participating school district its proportionate share based upon its enrollment in grades nine through twelve as compared to the total enrollment in grades nine through twelve of all participating school districts in the multidistrict center. Each participating school district shall remit payment of its assessment to the center board no later than thirty days after the official date of receipt as noted on the assessment notice.

Source: SL 1973, ch 123, § 16; SL 1982, ch 147, § 47.



§ 13-39-56 Apportionment and distribution of funds available to multidistrict, careerand technical academies.

13-39-56. Apportionment and distribution of funds available to multidistrict, career and technical academies. The secretary of education shall apportion and distribute funds made available to multidistrict, career and technical academies to assist in defraying instructional costs. The use of these funds is subject to the state plans for career and technical education and to rules promulgated by the South Dakota Board of Education pursuant to chapter 1-26.

Source: SL 1973, ch 123, § 17; SL 1975, ch 128, § 262; SL 1982, ch 147, § 48; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2009, ch 88, § 9; SL 2012, ch 88, § 29.



§ 13-39-57 Appropriated and federal funds used for distribution.

13-39-57. Appropriated and federal funds used for distribution. Funds distributed to the multidistrict, career and technical academies under the provisions of § 13-39-56 are to be paid out of money appropriated to the division and from federal funds allotted to the State of South Dakota for the purposes of career and technical education.

Source: SL 1973, ch 123, § 18; SL 1982, ch 147, § 49; SL 2009, ch 88, § 10; SL 2012, ch 88, § 30.



§ 13-39-58 Business of center--Ownership of property.

13-39-58. Business of center--Ownership of property. A center board shall have charge of the business of the center and may lease or acquire ownership of the equipment and facilities.

Source: SL 1973, ch 123, § 13; SL 1975, ch 128, § 263.



§ 13-39-59 District becoming participant in established center--Procedure.

13-39-59. District becoming participant in established center--Procedure. After a multidistrict center is established, additional school districts may become participants in the multidistrict center and are governed by the provisions of §§ 13-39-41 to 13-39-64, inclusive, upon following the process pursued by the school districts originally forming the multidistrict center including approval by the school district board and the center board according to the procedure set forth in §§ 13-39-60 and 13-39-61.

Source: SL 1973, ch 123, § 5; SL 1982, ch 147, § 50; SL 1994, ch 130, § 2.



§ 13-39-60 School board resolution to participate in established center--Fee--Publicationof resolution.

13-39-60. School board resolution to participate in established center--Fee--Publication of resolution. A school board by resolution may request that the center board approve the school district as a participating district in an established multidistrict center. A center board may require, as a condition of participation, payment of a fee not exceeding the applying school district's pro rata share of all capital outlay expenditures, excluding state and federal reimbursement from the state board, made by the center board prior to the application for membership by the applying district. The school board shall publish the resolution once in the official newspaper of that district.

Source: SL 1973, ch 123, § 5 (1); SL 1975, ch 128, § 264; SL 1982, ch 147, § 51; SL 1994, ch 130, § 3.



§ 13-39-61 Referendum on district participation in multidistrict center--Majorityrequired for approval.

13-39-61. Referendum on district participation in multidistrict center--Majority required for approval. A school board may not become a participating member of a multidistrict center if the resolution provided for in § 13-39-60 is disapproved by a majority of the total number of votes cast on the question of the school district's participation in the multidistrict center. A school board shall call a referendum election if a petition, signed by at least five percent of the number of qualified voters voting in the most recent annual school election, is filed with the business manager within sixty days of the date of publication of the resolution. The form of the ballot question shall be "shall (school district name) become a participating member of (multidistrict center name)?" The school board may call a special election for the referendum provided for in this section. The school board is bound by the result of the election for the next school fiscal year.

Source: SL 1973, ch 123, § 5 (2); SL 1975, ch 128, § 265; SL 1982, ch 147, § 52.



§ 13-39-62 Withdrawal of district from participation in academy--Submission to voters--Effect of withdrawal.

13-39-62. Withdrawal of district from participation in academy--Submission to voters--Effect of withdrawal. A school district may withdraw from a multidistrict, career and technical academy if the school board submits a resolution to that effect to the center board and if the center board approves the resolution. If the resolution to withdraw is not approved by the center board, the school board of the district seeking the withdrawal may refer the question to a vote of the people. The form of the ballot question shall be "shall (school district name) continue as a participating member of (multidistrict, career and technical academy name)?" If a majority of the total number of votes cast on the question is not in favor of continuing participation in the multidistrict, career and technical academy, the school district shall terminate its participation in the multidistrict, career and technical academy at the end of the next school fiscal year or on a date determined by the center board. Withdrawal of a district from a multidistrict, career and technical academy does not affect the liability of the withdrawing school district or its share of outstanding obligations incurred prior to the submission of the resolution of withdrawal provided for in this section. However, the withdrawing school district abandons any interest it has in the multidistrict, career and technical academy's assets.

Source: SL 1973, ch 123, § 6; SL 1975, ch 128, § 266; SL 1982, ch 147, § 53; SL 1994, ch 130, § 4; SL 1995, ch 102; SL 2009, ch 88, § 11.



§ 13-39-63 Repealed.

13-39-63. Repealed by SL 1982, ch 147, § 61



§ 13-39-64 Rules for multidistrict, career and technical academies.

13-39-64. Rules for multidistrict, career and technical academies. The center board may adopt rules, pursuant to chapter 1-26, pertaining to the creation, dissolution, operation, control, supervision, and approval of multidistrict, career and technical academies in South Dakota.

Source: SL 1973, ch 123, § 2; SL 1975, ch 128, § 268; SL 1982, ch 147, § 54; SL 2009, ch 88, § 12.



§ 13-39-65 Continuing contract provisions not applicable--Notice of termination toemployee.

13-39-65. Continuing contract provisions not applicable--Notice of termination to employee. The continuing contract provisions set forth in §§ 13-43-9.1 to 13-43-11, inclusive, do not apply to any person employed in a public postsecondary technical institute. At least sixty days prior to the termination of an employee in a postsecondary technical institute, the governing board shall notify in writing the employee of such termination.

Source: SL 1986, ch 122, § 10.



§ 13-39-66 Lease-purchase agreements made by LEA or secretary of education--Terms--Approval by secretary.

13-39-66. Lease-purchase agreements made by LEA or secretary of education--Terms--Approval by secretary. Any LEA may enter into lease-purchase agreements with the health and educational facilities authority or the secretary of education for capital improvements for the design, acquisition, construction, equipping, or improvement of facilities the LEA considers necessary or appropriate. In addition, the secretary may enter into any lease-purchase agreement of such facilities either with an LEA or the health and educational facilities authority.

Such lease-purchase agreements shall include such terms as the health and educational facilities authority considers necessary, including without limitation, terms of default, remedies, representations, and covenants of the lessee.

No such lease-purchase agreements are effective until approved by the secretary of education. The term lease-purchase agreements as used in this section includes any sublease.

Source: SL 1987, ch 144, § 1; SL 1988, ch 149, § 2; SL 2003, ch 272, § 63.



§ 13-39-67 Lease-purchase agreement--Maximum term--Approval by LEA board onbehalf of LEA--Contents--Power of LEA or secretary of education to enteragreement not limited.

13-39-67. Lease-purchase agreement--Maximum term--Approval by LEA board on behalf of LEA--Contents--Power of LEA or secretary of education to enter agreement not limited. A lease-purchase agreement authorized by § 13-39-66 may be for a term of no more than thirty years, shall be approved by the LEA board on behalf of the LEA, may provide for the simultaneous conveyance of existing facilities to be leased-back with the improvements and other property being financed, may provide for all right, title and interest of the authority to be conveyed to the LEA or the secretary of education upon payment or other discharge of the bonds issued therefor, and may contain such other provisions as the authority and the state board determine necessary or appropriate to secure payment of amounts due under such agreements. No other statute may limit or otherwise restrict the power and authority of an LEA or the secretary to enter into such a lease-purchase agreement or govern the procedure by which such agreement is authorized.

Source: SL 1987, ch 144, § 2; SL 1988, ch 149, § 3; SL 2003, ch 272, § 63.



§ 13-39-68 Power of secretary of education to contract--Pledge of tuition and fees--Lien--Recording of contract not needed.

13-39-68. Power of secretary of education to contract--Pledge of tuition and fees--Lien--Recording of contract not needed. The secretary of education may contract with or enter into other agreements with the South Dakota Health and Educational Facilities Authority, one or more LEAs, the state treasurer or others in order to pledge or otherwise transfer all or any portion of tuition and other student fees subject to deposit in the tuition subaccount in order to secure payments by any LEA or the secretary under a lease-purchase agreement with the authority. Any such contract or other agreement may also provide for the release from such pledge and lien of such amounts as are deemed not to be necessary for payment of amounts currently due and owing under lease-purchase agreements. Any such pledge of such tuition and other student fees shall be valid and binding from the time when the pledge is made. The amount of tuition and other fees so pledged and thereafter received shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against the LEAs and any other persons having claims of any kind in tort, contract, or otherwise against the LEA, the secretary, the authority, the state treasurer or any other person, irrespective of whether such persons have notice thereof. Neither the contract nor any other agreement or instrument by which a pledge is created need to be recorded.

Source: SL 1987, ch 144, § 3; SL 1988, ch 149, § 4; SL 2003, ch 272, § 63.



§ 13-39-69 Postsecondary technical institutes facilities fund--Subfunds--Earningstransferred annually to tuition subaccount.

13-39-69. Postsecondary technical institutes facilities fund--Subfunds--Earnings transferred annually to tuition subaccount. There is created a separate trust fund on behalf of the secretary of education to be on deposit with the state treasurer, such fund to be designated the postsecondary technical institutes facilities fund. The fund shall consist of all appropriations by the State Legislature specifically designated for deposit in the fund and any other moneys designated for deposit in the fund, including any investment earnings. The treasurer may create subfunds or accounts within the trust fund created under this section as the treasurer considers necessary. Any earnings from the investment of such fund may be transferred annually by the state treasurer to the tuition subaccount established by § 13-39-70.

Source: SL 1987, ch 144, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 31.



§ 13-39-70 Tuition subaccount--Deposit of tuition and student fees--Disbursement ofmoneys.

13-39-70. Tuition subaccount--Deposit of tuition and student fees--Disbursement of moneys. There is hereby created within the postsecondary technical institutes facilities fund a tuition subaccount. The secretary may determine and require that all or any portion of the tuition and other student fees payable to an LEA shall be deposited in the subaccount. No moneys may be disbursed from the tuition subaccount for any purpose other than to pay lease rentals or other amounts due and owing in connection with:

(1) Any facility originally leased to the board of regents but now utilized for career and technical education so long as such facility is on the campus of a postsecondary technical institute; and

(2) Any lease-purchase agreement authorized under §§ 13-39-66 and 13-39-67 unless the health and educational facilities authority files with the state treasurer a certification that it has on deposit or there has otherwise been appropriated sufficient moneys to pay all amounts due or to become due within the next three months on all such lease-purchase agreements.

No lease rentals on facilities described in subsection (1) may be paid unless the secretary of education has approved the assumption of the former board of regents' lease obligations by the tuition subaccount. Thereafter, the state treasurer shall retain in the postsecondary technical institutes facilities fund for future repair and improvement as authorized by the Legislature such amounts, not to exceed ten percent thereof, as the secretary shall direct.

Source: SL 1987, ch 144, § 5; SL 1988, ch 149, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2006, ch 107, § 4, eff. Mar. 8, 2006; SL 2012, ch 88, § 32.



§ 13-39-71 Payment of lease-purchase obligations from postsecondary technicalinstitutes trust fund.

13-39-71. Payment of lease-purchase obligations from postsecondary technical institutes trust fund. All or any portion of the lease-purchase obligations under or in connection with any lease-purchase agreement authorized under §§ 13-39-66 and 13-39-67 may be paid or discharged out of moneys available from the investment earnings on the postsecondary technical institutes trust fund or from any amounts on deposit in the tuition subaccount of such fund upon the determination by the secretary of education to pledge or otherwise transfer such amounts to the health and educational facilities authority.

Source: SL 1987, ch 144, § 8; SL 1988, ch 149, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 33.



§ 13-39-72 Award of associate in applied sciences degrees--Promulgation of rules.

13-39-72. Award of associate in applied sciences degrees--Promulgation of rules. An LEA operating an approved postsecondary technical institute may award an associate in applied sciences degree. The state board may promulgate rules pursuant to chapter 1-26 providing for approval of programs in postsecondary technical institutes leading to an associate in applied science degree. In approving any program, the state board shall consider curriculum, required hours, quality of instruction, minimum standards for entry into the programs, and standards for program completion.

Source: SL 1988, ch 150; SL 2012, ch 88, § 34.



§ 13-39-73 Bookstores, food service, and parts and supply stores--Sale of computers.

13-39-73. Bookstores, food service, and parts and supply stores--Sale of computers. Any postsecondary technical institute may only operate bookstores, food service, and parts and supply stores to benefit the students of that institute. The activities of such enterprise may include the sale of computer hardware and software to students and faculty of the institute and the financing of those sales.

Source: SL 2007, ch 106, § 1.






Chapter 40 - Vocational Rehabilitation

CHAPTER 13-40

VOCATIONAL REHABILITATION [REPEALED]

[Repealed by SL 1975, ch 128, § 377]



Chapter 41 - Junior Colleges

CHAPTER 13-41

JUNIOR COLLEGES [REPEALED]

[Repealed by SL 1975, ch 128, § 377]



Chapter 42 - Certification And Evaluation Of Teachers, Principals, And Superintendents

§ 13-42-1 Certificate required to teach or administer in public schools.

13-42-1. Certificate required to teach or administer in public schools. No person may teach or administer in any of the public schools of this state or draw wages as a teacher, principal, or superintendent who does not have a certificate issued by the secretary of the Department of Education authorizing the person to teach or administer in the school or field for which he was employed.

Source: SDC 1939, § 15.3807; SL 1955, ch 41, ch 16, § 2; SDC Supp 1960, § 15.3802; SL 1975, ch 128, § 293; SL 1985, ch 129, § 17; SL 1986, ch 122, §§ 1, 17; SL 1987, ch 29, § 75; SL 1989, ch 153, § 1; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.



§ 13-42-1.1 Repealed.

13-42-1.1. Repealed by SL 1989, ch 153, § 2



§ 13-42-2 Repealed.

13-42-2. Repealed by SL 2001, ch 86, § 1



§ 13-42-3 Promulgation of rules on teacher certification.

13-42-3. Promulgation of rules on teacher certification. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 establishing the requirements and criteria that an applicant shall meet in order to be issued a teacher's certificate by the secretary of the Department of Education authorizing the holder of the certificate to accept a teaching or administrative position in any elementary or secondary school in the field specified by the certificate. The rules shall specify the duration and the method of renewal or reinstatement, the amount of the fee for issuing the certificate, the application procedures for certificates, the endorsements to certificates, the requirements for certification, the procedures for processing applications and issuing certificates for military spouses, and other procedures necessary for the administration of teacher certification. In addition to teacher certificate renewal based on academic coursework, the rules for teacher certificate renewal shall include guidelines and criteria by which an applicant may receive credit toward renewal based on private or public sector experience that was not obtained through academic coursework if the experience is related to the applicant's teaching field.

Source: SDC 1939, § 15.3716; SL 1939, ch 48; SL 1947, ch 76; SL 1955, ch 41, ch 16, §§ 2, 4; SDC Supp 1960, §§ 15.3802, 15.3804; SDCL § 13-42-5; SL 1973, ch 93, § 2; SL 1975, ch 128, § 295; SL 1985, ch 137; SL 1989, ch 153, § 7; SL 1994, ch 131; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2013, ch 170, § 9.



§ 13-42-3.1 Repealed.

13-42-3.1. Repealed by SL 1989, ch 30, § 46



§ 13-42-4 Issuance of certificates by secretary of education--Notice of increase in requirements.

13-42-4. Issuance of certificates by secretary of education--Notice of increase in requirements. The authority to issue teachers' certificates is vested in the secretary of education, and such certificates shall be issued, renewed, or validated to such persons who have met the rules and requirements for said certificates as determined by the South Dakota Board of Education. All changes in educational rules and requirements prescribed pursuant to § 13-42-3 which an applicant for a teacher's certificate must meet shall be preceded by at least two years' notice before the effective date of said changes, when such changes increase the requirements for the issuance of a certificate.

Source: SL 1955, ch 41, ch 16, § 2; SDC Supp 1960, § 15.3802; SL 1975, ch 128, § 296; SL 2004, ch 17, § 30.



§ 13-42-4.1 Repealed.

13-42-4.1. Repealed by SL 1989, ch 153, § 3



§ 13-42-5 Repealed.

13-42-5. Repealed by SL 1975, ch 128, § 377



§ 13-42-5.1 Use of institute funds--Vouchers and warrants.

13-42-5.1. Use of institute funds--Vouchers and warrants. The state institute fund, formerly provided for by § 13-42-5, shall be used for the purpose of writing and publishing bulletins, accreditation rules, and materials essential to the school systems of this state, and to support activities related to school accreditation and teacher training and retention, and as otherwise may be provided by law; and the state institute fund is hereby appropriated for such purposes and shall be paid out upon warrants drawn by the state auditor on duly itemized vouchers approved by the secretary of the Department of Education.

Source: SDC 1939, § 15.3716; SL 1939, ch 48; SL 1947, ch 76; SL 1955, ch 41, ch 16, § 4; SDC Supp 1960, § 15.3804; SDCL § 13-44-5; § 13-42-5, as added by SL 1973, ch 93, § 2; SL 1975, ch 128, § 297; SL 2003, ch 272, § 63; SL 2007, ch 107, § 1.



§ 13-42-6 Oath of allegiance required for certificate--Aliens excepted--Administration of oath.

13-42-6. Oath of allegiance required for certificate--Aliens excepted--Administration of oath. A teacher's certificate may not be issued unless the applicant is a United States citizen and takes an oath to support the Constitutions of the United States and of the State of South Dakota or unless the applicant is a legal alien. The secretary of the Department of Education shall keep a copy of the oath on file. A legal alien employed by a school district is not required to file an oath of allegiance. The secretary of the Department of Education may administer the oath required under this chapter.

Source: SL 1955, ch 41, ch 16, § 3; SDC Supp 1960, § 15.3803; SL 1975, ch 128, § 298; SL 1982, ch 148, § 2; SL 1989, ch 30, § 47; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.



§ 13-42-7 Refusal of certificate on grounds giving cause for revocation.

13-42-7. Refusal of certificate on grounds giving cause for revocation. The secretary of the Department of Education shall have the power and authority to refuse to issue or renew a certificate at any time for any of the reasons which would have caused it to be revoked.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 2003, ch 272, § 63.



§ 13-42-8 Repealed.

13-42-8. Repealed by SL 1975, ch 128, § 377



§ 13-42-9 Grounds for revocation or suspension of certificate--Suspension for jumpingcontract--Exception.

13-42-9. Grounds for revocation or suspension of certificate--Suspension for jumping contract--Exception. The secretary of the Department of Education may revoke or suspend any certificate for any cause which would have prevented its issue, plain violation of contract, gross immorality, incompetency, violation of the code of ethics, established pursuant to § 13-43-25 or 13-43-45, as determined by the Professional Teachers Practices and Standards Commission or the Professional Administrators Practices and Standards Commission, or flagrant neglect of duty, and may suspend any certificate for a period not to exceed one year for breaking or jumping a contract, if such suspension is requested by the school board. However, the secretary may not suspend a certificate for breaking or jumping a contract if the school board collected liquidated damages pursuant to the terms of the contract.

Source: SL 1955, ch 41, ch 16, §§ 5, 10; SDC Supp 1960, §§ 15.3805, 15.3810; SDCL § 13-43-9; SL 1969, ch 50; SL 1975, ch 128, § 299; SL 1977, ch 138, § 1; SL 1999, ch 91, § 1; SL 2001, ch 88, § 2; SL 2002, ch 92, § 1; SL 2003, ch 272, § 63; SL 2010, ch 90, § 1.



§ 13-42-10 Revocation or refusal of certificate on conviction of crime--Proof of conviction.

13-42-10. Revocation or refusal of certificate on conviction of crime--Proof of conviction. The secretary of the Department of Education may revoke the certificate of any teacher or administrator, or refuse to issue a certificate to an applicant, for such period of time as the secretary considers advisable, if such person has been convicted of any crime involving moral turpitude, including traffic in either controlled substances or marijuana, or both. Suspension of the sentence is not cause to affect this action. Nor may suspended imposition of a sentence for violation of subdivision 22-22-1(1), subdivision 22-22-1(5), or § 22-22-7 be cause to affect this action. Proof of such conviction and sentence shall consist of a duly certified copy of the court record.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1984, ch 123, § 1; SL 1989, ch 153, § 7; SL 1991, ch 20, §§ 17, 18; SL 2001, ch 87, § 1; SL 2003, ch 272, § 63.



§ 13-42-11 Mandatory revocation of certificate for disloyal conduct or refusal to take oath ofallegiance.

13-42-11. Mandatory revocation of certificate for disloyal conduct or refusal to take oath of allegiance. Any teacher who shall have publicly reviled, ridiculed, or otherwise spoken or acted with disrespect and contumacy toward the flag of the United States or its official uniforms or insignia, or toward the system of government of the United States and its Constitution, or shall refuse to take and subscribe the oath of allegiance required in § 13-42-6 shall upon satisfactory proof of the commission of such offense have his certificate revoked by the secretary of the Department of Education.

Source: SL 1955, ch 41, ch 16, § 3; SDC Supp 1960, § 15.3803; SL 2003, ch 272, § 63.



§ 13-42-12 Initiation of proceedings for revocation of certificate--Notices--Hearing--Independentexaminer.

13-42-12. Initiation of proceedings for revocation of certificate--Notices--Hearing--Independent examiner. The school board or governing body employing a teacher or administrator, the professional teachers practices and standards commission, professional administrators practices and standards commission, or the secretary of the Department of Education may initiate proceedings for the revocation of a teacher's or administrator's certificate. A written complaint shall be filed in the office of the secretary of the Department of Education. The complaint shall specify generally the nature and character of the charges, and within five days after filing, a copy of the complaint shall be served upon the teacher or administrator in person or by registered or certified mail addressed to the teacher's or administrator's last known address. The teacher or administrator shall, within fifteen days after the service of the copy, file with the secretary of the Department of Education an answer to the charges specified. The secretary of the Department of Education shall thereupon fix in writing a time for a hearing on the complaint and serve a copy thereof in the same manner as provided for the service of a complaint on the teacher or administrator. The hearing shall be conducted by the secretary of the Department of Education or the secretary's representative.

If the secretary of the Department of Education initiates proceedings for the revocation of a teacher's or administrator's certificate, the South Dakota Board of Education shall designate an independent examiner to conduct the hearing, whose decision is final, subject to the provisions of chapter 1-26.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1975, ch 128, § 300; SL 1985, ch 138; SL 1985, ch 139, § 16; SL 1989, ch 153, § 7; SL 1994, ch 132, § 1; SL 2003, ch 272, § 63.



§ 13-42-13 Place of hearing on revocation of certificate.

13-42-13. Place of hearing on revocation of certificate. The hearing shall be held in the office of the secretary of the Department of Education unless the teacher or administrator at the time of filing the answer files a written demand that the hearing be held at the county seat of the county wherein the teacher or administrator was employed by a school district at the time of the alleged violations of the provisions of chapter 13-42.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1977, ch 138, § 2; SL 1985, ch 139, § 17; SL 1989, ch 153, § 7; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.



§ 13-42-14 Private or public hearing--Appearance and production of evidence--Witnesses--Record of proceedings.

13-42-14. Private or public hearing--Appearance and production of evidence--Witnesses--Record of proceedings. Such hearing shall be either private or public, as the teacher or administrator may elect, and the teacher or administrator shall have the right to appear in person or by counsel and to produce evidence thereat. All witnesses shall be sworn before testifying and the official conducting such hearing may administer the oath prescribed by law for witnesses in judicial proceedings. A record in writing shall be made of the proceedings and of all evidence produced thereat and shall be filed with the Department of Education upon conclusion of the hearing.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1985, ch 139, § 18; SL 2010, ch 77, § 19.



§ 13-42-15 Secretary's decision on revocation or suspension of certificate--Effective date andduration--Notice.

13-42-15. Secretary's decision on revocation or suspension of certificate--Effective date and duration--Notice. Upon concluding the hearing, the secretary of the Department of Education or the secretary's representative shall make a decision within thirty days from the date of the hearing. In case of suspension or revocation, the secretary of the Department of Education shall fix the date at which the suspension or revocation becomes effective and, in case of suspension, the duration of the suspension. A notice of the suspension or revocation shall be given in writing to the teacher or administrator and to the school board by which the teacher or administrator is employed.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1985, ch 139, § 19; SL 1989, ch 153, § 7; SL 1991, ch 20, §§ 17, 18; SL 1996, ch 127, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 35.



§ 13-42-15.1 Repealed.

13-42-15.1. Repealed by SL 2012, ch 87, § 18.



§ 13-42-16 Appeal to circuit court from revocation or suspension of certificate.

13-42-16. Appeal to circuit court from revocation or suspension of certificate. A teacher or administrator shall have a right of appeal from the decision of the secretary of the Department of Education or his duly appointed representative to the circuit court in the manner and under the procedure provided for appeals from decisions of school boards.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1985, ch 139, § 20; SL 1989, ch 153, § 7; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.



§ 13-42-17 Record of suspension or revocation of certificate.

13-42-17. Record of suspension or revocation of certificate. All orders of suspension or revocation shall be included in the certificate records of the Department of Education.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 2010, ch 77, § 20.



§ 13-42-18 Interstate Agreement on Qualification of Educational Personnel enacted--Text ofagreement.

13-42-18. Interstate Agreement on Qualification of Educational Personnel enacted--Text of agreement. The Interstate Agreement on Qualification of Educational Personnel is hereby enacted into law and entered into with all states legally joining therein, in the form substantially as follows:

ARTICLE I

Definitions

As used in this Agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

1. "Educational personnel" means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

2. "Designated state official" means the education official of a state selected by that state to negotiate and enter into, on behalf of his state, contracts pursuant to this Agreement.

3. "Accept," or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

4. "State" means a state, territory, or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico.

5. "Originating state" means a state (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to Article II.

6. "Receiving state" means a state (and the subdivisions thereof) which accept educational personnel in accordance with the terms of a contract made pursuant to Article II.

ARTICLE II

Interstate Educational Personnel Contracts

1. The designated state official of a party state may make one or more contracts on behalf of his state with one or more other party states providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the states whose designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this Agreement. A designated state official may enter into a contract pursuant to this Article only with states in which he finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in his own state.

2. Any such contract shall provide for:

(a) Its duration.

(b) The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state.

(c) Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

(d) Any other necessary matters.

3. No contract made pursuant to this agreement shall be for a term longer than five years but any such contract may be renewed for like or lesser periods.

4. Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred. No contract made pursuant to this Agreement shall require acceptance by a receiving state of any persons qualified because of successful completion of a program prior to January 1, 1954.

5. The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated. However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving state.

6. A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting states.

ARTICLE III

Approved and Accepted Programs

1. Nothing in this Agreement shall be construed to repeal or otherwise modify any law or regulation of a party state relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that state.

2. To the extent that contracts made pursuant to this Agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

ARTICLE IV

Interstate Cooperation

The party states agree that:

1. They will, so far as practicable, prefer the making of multilateral contracts pursuant to Article II of this Agreement.

2. They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification.

ARTICLE V

Agreement Evaluation

The designated state officials of any party state may meet from time to time as a group to evaluate progress under the Agreement, and to formulate recommendations for changes.

ARTICLE VI

Other Arrangements

Nothing in this Agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel.

ARTICLE VII

Effect and Withdrawal

1. This Agreement shall become effective when enacted into law by two states. Thereafter it shall become effective as to any state upon its enactment of this Agreement.

2. Any party state may withdraw from this Agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing state has given notice in writing of the withdrawal to the Governors of all other party states.

3. No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

ARTICLE VIII

Construction and Severability

This Agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Agreement shall be severable and if any phrase, clause, sentence, or provision of this Agreement is declared to be contrary to the Constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this Agreement shall be held contrary to the Constitution of any state participating therein, the Agreement shall remain in full force and effect as to the state affected as to all severable matters.

Source: SL 1969, ch 63, § 1.



§ 13-42-19 Secretary as "designated state official".

13-42-19. Secretary as "designated state official". The "designated state official" for this state shall be the secretary of the Department of Education. Such state official shall enter into contracts pursuant to Article II of the agreement.

Source: SL 1969, ch 63, § 2; SL 2003, ch 272, § 63.



§ 13-42-20 Filing and publication of contracts.

13-42-20. Filing and publication of contracts. True copies of all contracts made on behalf of this state pursuant to the agreement shall be kept on file in the office of the secretary of the Department of Education. The Department of Education shall publish all such contracts in convenient form.

Source: SL 1969, ch 63, § 3; SL 2003, ch 272, § 63; SL 2010, ch 77, § 21.



§ 13-42-21 , 13-42-22. Repealed.

13-42-21, 13-42-22. Repealed by SL 1991, ch 153, § 3



§ 13-42-23 to 13-42-25. Repealed.

13-42-23 to 13-42-25. Repealed by SL 2012, ch 87, §§ 19 to 21.



§ 13-42-26 Certification by National Board for Professional Teaching Standards--Reimbursement for fees--Stipend for certified teachers--Adoption of rules.

13-42-26. Certification by National Board for Professional Teaching Standards--Reimbursement for fees--Stipend for certified teachers--Adoption of rules. The Department of Education shall establish a program to reimburse public school teachers for the application and processing fee for the National Board for Professional Teaching Standards certification process. The reimbursement shall include any federal funds that may be available through a candidate subsidy program. The reimbursement shall be paid upon receipt of documentation that the teacher successfully completed all certification requirements and was awarded the credential.

In addition to the reimbursement provided pursuant to this section, a teacher who teaches in a public school and who has obtained certification by the National Board for Professional Teaching Standards shall receive a payment of two thousand dollars per year for five years. The stipend shall be paid as follows:

(1) One thousand dollars from the Department of Education;

(2) One thousand dollars from the school district where the teacher is employed.

Once the first five years is complete, the school district that employs the teacher may opt to continue payments during the period of the next five years. If, during that period, the school district pays the teacher a stipend, the Department of Education shall also pay the teacher a stipend equal to the amount offered by the school district, up to a maximum of one thousand dollars. However, the department is not required to pay a teacher a stipend pursuant to this section during years six to ten unless the school district employing the teacher opts to pay a stipend.

The Board of Education shall adopt rules, pursuant to chapter 1-26, to establish guidelines necessary to implement the program.

Source: SL 2000, ch 89, § 1; SL 2003, ch 272, § 63; SL 2006, ch 85, § 1.



§ 13-42-27 Board to review certification process and establish revised standards.

13-42-27. Board to review certification process and establish revised standards. Pursuant to § 13-1-12.1, the Board of Education shall examine programs that prepare and certify school personnel, identify deficiencies, and establish revised standards designed to deliver more qualified staff to classrooms. The board's review shall identify ways to streamline the alternative certification process whereby persons holding a bachelor's degree or higher can be certified to teach in elementary and secondary schools.

Source: SL 2000, ch 75, § 5.



§ 13-42-28 Board to establish alternative certification program.

13-42-28. Board to establish alternative certification program. The Board of Education shall promulgate rules pursuant to chapter 1-26 establishing an alternative certification program for any person seeking employment as a school administrator who does not currently meet the certification requirements for the position sought. The alternative certification program shall permit satisfaction of certification requirements by passing a certification examination for school administrators selected by the Board of Education. The Board of Education shall establish eligibility requirements for sitting for the certification examination for school administrators and shall identify the passing scores required on such examination.

Source: SL 2003, ch 104, § 1; SL 2003, ch 272, § 63; SL 2004, ch 133, §§ 1, 6, 7.



§ 13-42-28.1 Repealed.

13-42-28.1. Repealed by SL 2004, ch 133, § 6, eff. July 1, 2008.



§ 13-42-29 Administrator not meeting certification standards to submit professional developmentplan.

13-42-29. Administrator not meeting certification standards to submit professional development plan. Each school administrator whose preparation does not meet certification standards established by the South Dakota Board of Education shall submit to the Department of Education a professional development plan to meet the alternative certification requirements established by the South Dakota Board of Education.

Source: SL 2003, ch 104, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2004, ch 133, § 3; SL 2004, ch 133, § 6, eff. July 1, 2008; SL 2012, ch 88, § 36.



§ 13-42-30 , 13-42-31. Repealed.

13-42-30, 13-42-31. Repealed by SL 2004, ch 133, § 6, eff. July 1, 2008.



§ 13-42-32 Suspension or revocation of certificate for compromising integrity of academicachievement test.

13-42-32. Suspension or revocation of certificate for compromising integrity of academic achievement test. The secretary of the Department of Education may suspend or revoke the certificate of any certified personnel who knowingly compromise the integrity of a state-required academic achievement test provided to students pursuant to chapter 13-3.

Source: SL 2007, ch 85, § 3.



§ 13-42-33 Promulgation of rules on performance standards.

13-42-33. Promulgation of rules on performance standards. The Board of Education shall, no later than July 1, 2011, promulgate rules pursuant to chapter 1-26 to establish minimum professional performance standards for certified teachers in South Dakota public schools, and to establish best practices for the evaluation of the performance of certified teachers that may be used by individual school districts.

Source: SL 2010, ch 94, § 1.



§ 13-42-34 Teacher evaluations.

13-42-34. Teacher evaluations. Any public school district seeking state accreditation shall evaluate the performance of each certified teacher in years one through three not less than annually, and each certified teacher in the fourth contract year or beyond, not less than every other year.

Each school district shall adopt procedures for evaluating the performance of certified teachers employed by the school district that:

(1) Are based on the minimum professional performance standards established by the Board of Education pursuant to § 13-42-33;

(2) Require multiple measures;

(3) Serve as the basis for programs to increase professional growth and development of certified teachers; and

(4) Include a plan of assistance for any certified teacher, who is in the fourth or subsequent year of teaching, and whose performance does not meet the school district's performance standards.
Source: SL 2010, ch 94, § 2.



§ 13-42-35 Work group to develop model evaluation instrument.

13-42-35. Work group to develop model evaluation instrument. A work group appointed by the secretary of education shall provide input in developing the standards and shall develop a model evaluation instrument that may be used by school districts. The work group shall consist of the following:

(1) Six teachers: two from an elementary school, two from a middle school, and two from a high school;

(2) Three principals: one from an elementary school, one from a middle school, and one from a high school;

(3) Two superintendents;

(4) Two school board members;

(5) Four parents who have students in various levels of the K-12 system:

(6) One representative of the South Dakota Education Association;

(7) One representative of the School Administrators of South Dakota; and

(8) One representative of the Associated School Boards of South Dakota.
Source: SL 2010, ch 94, § 3.



§ 13-42-35.1 to 13-42-35.5. Rejected.

13-42-35.1 to 13-42-35.5. Rejected by referendum.



§ 13-42-36 Right to not renew contract preserved.

13-42-36. Right to not renew contract preserved. Nothing in §§ 13-42-33 to 13-42-35, inclusive, may diminish a school district's right to not renew a teacher's contract pursuant to § 13-43-6.3.

Source: SL 2010, ch 94, § 4.



§ 13-42-37 to 13-42-66. Rejected.

13-42-37 to 13-42-66. Rejected by referendum.



§ 13-42-67 Expedited issuance of teaching certificate for spouses of military personnel--Requirements.

13-42-67. Expedited issuance of teaching certificate for spouses of military personnel--Requirements. Unless there is cause to refuse to issue the certificate pursuant to §§ 13-42-7 to 13-42-10, inclusive, the secretary shall expedite the issuance of a teaching certificate to an applicant whose application has been deemed completed by the Department of Education and:

(1) Who holds a valid certificate issued by another state or the District of Columbia;

(2) Whose spouse is a member of the armed forces of the United States;

(3) Whose spouse is the subject of a military transfer to South Dakota; and

(4) Who left employment to accompany the applicant's spouse to South Dakota;
if in the opinion of the secretary, the requirements for the issuance of the certificate in such state or the District of Columbia are substantially equivalent to those required in South Dakota. An application is considered complete once the department has received all required documentation necessary to process the application and the required application fee.

Source: SL 2013, ch 170, § 6.



§ 13-42-68 Temporary certificate for spouses of military personnel.

13-42-68. Temporary certificate for spouses of military personnel. If the secretary is unable to complete the review of the documentation required by the applicant or make a final determination regarding substantial equivalency within thirty days of the receipt of a completed application, the secretary shall issue a temporary certificate, if the applicant otherwise meets the qualifications set forth in § 13-42-67.

Source: SL 2013, ch 170, § 7.



§ 13-42-69 Duration of temporary certificate.

13-42-69. Duration of temporary certificate. Any temporary certificate issued pursuant to § 13-42-68 shall be limited for a period not to exceed six months while the department completes its review of all required documentation or the applicant completes any requirements of this chapter or the rules promulgated pursuant to this chapter that were not required in the state or the District of Columbia in which the applicant holds the certificate. Nothing in this section or § 13-42-68 prohibits the secretary from suspending or revoking the temporary certificate for failure to fulfill the requirements of §§ 13-42-67 to 13-42-69, inclusive.

Source: SL 2013, ch 170, § 8.






Chapter 43 - Employment Of Teachers

§ 13-43-1 Employment of school board member in same district prohibited.

13-43-1. Employment of school board member in same district prohibited. No person employed to teach or to draw public money as a teacher may serve as a board member in the same school district.

Source: SDC 1939, § 15.3805; SL 1955, ch 41, ch 16, § 14; SL 1959, ch 74; SDC Supp 1960, § 15.3814; SL 1975, ch 128, § 301.



§ 13-43-2 Repealed.

13-43-2. Repealed by SL 1995, ch 87, § 65



§ 13-43-3 Repealed.

13-43-3. Repealed by SL 2007, ch 108, § 1.



§ 13-43-3.1 , 13-43-3.2. Repealed.

13-43-3.1, 13-43-3.2. Repealed by SL 2005, ch 101, §§ 4, 5.



§ 13-43-3.3 Repealed.

13-43-3.3. Repealed by SL 2012, ch 87, § 22.



§ 13-43-4 Written contract required--Execution.

13-43-4. Written contract required--Execution. A teacher shall be employed only upon written contract signed by the teacher and by the president of the school board and business manager of the school district.

Source: SDC 1939, § 15.3801; SL 1939, ch 49; SL 1955, ch 41, ch 16, § 8; SDC Supp 1960, § 15.3808; SL 1975, ch 128, § 305.



§ 13-43-5 Certificate required before contract signed--Exception when academictraining being completed.

13-43-5. Certificate required before contract signed--Exception when academic training being completed. A teacher may sign a contract only upon exhibition of a valid certificate to teach the courses and grades in the school contemplated under the contract and to qualify the school for accreditation. A person is eligible to sign a contract if the person is completing academic training which would qualify the person for issuance or renewal of a teaching certificate. However, if a certificate is not issued prior to the time for performance of the contract, the contract is thereafter void. Prior to making payment under the contract, the validity of the certificate shall be verified through the Department of Education's public online certification database.

Source: SDC 1939, § 15.3801; SL 1939, ch 49; SL 1955, ch 41, ch 16, § 8; SDC Supp 1960, § 15.3808; SL 1970, ch 96, § 1; SL 1975, ch 128, § 306; SL 1985, ch 129, § 19; SL 1986, ch 122, §§ 1, 19; SL 1989, ch 153, § 7; SL 2010, ch 95, § 1.



§ 13-43-5.1 Employment of person with revoked or suspended certificate prohibited.

13-43-5.1. Employment of person with revoked or suspended certificate prohibited. No school board may employ a person whose certificate is revoked pursuant to § 13-42-9 or 13-42-10 or during the term of a suspension pursuant to § 13-42-9.

Source: SL 2001, ch 88, § 1.



§ 13-43-5.2 Rejected.

13-43-5.2. Rejected by referendum.



§ 13-43-6 Contents of contract of employment--Distribution of copies--Duration.

13-43-6. Contents of contract of employment--Distribution of copies--Duration. The contract shall specify the date at or about which the school shall begin, the term of employment, the wages per month, and the time of payment thereof; such contract shall be signed in duplicate and one copy filed in the office of the business manager and the other retained by the teacher. Such contract may be issued covering any period of years, not to exceed three, over which a teacher holds a certificate which will remain valid without renewal.

Source: SDC 1939, § 15.3801; SL 1939, ch 49; SL 1955, ch 41, ch 16, § 8; SDC Supp 1960, § 15.3808; SL 1975, ch 128, § 307.



§ 13-43-6.1 Just cause for termination or nonrenewal of teacher.

13-43-6.1. Just cause for termination or nonrenewal of teacher. A teacher may be terminated, by the school board, at any time for just cause, including breach of contract, poor performance, incompetency, gross immorality, unprofessional conduct, insubordination, neglect of duty, or the violation of any policy or regulation of the school district. A school district may nonrenew a teacher who is in or beyond the fourth consecutive term of employment as a teacher with the school district pursuant to § 13-43-6.3 for just cause, including breach of contract, poor performance, incompetency, gross immorality, unprofessional conduct, insubordination, neglect of duty, or the violation of any policy or regulation of the school district.

Source: SL 1995, ch 87, § 75A; SL 1996, ch 128, § 1; SL 2005, ch 107, § 1.



§ 13-43-6.2 Written notice of intention to recommend nonrenewal--Opportunity forhearing--Time limitations.

13-43-6.2. Written notice of intention to recommend nonrenewal--Opportunity for hearing--Time limitations. If nonrenewal of a teacher is contemplated under § 13-43-6.1, the superintendent or chief executive officer shall give written notice of an intention to recommend nonrenewal to the teacher and the school board; a written statement of the reasons for the recommendation; access to the employment records of the teacher; the opportunity to the teacher for a hearing before the school board to present reasons in person or in writing why the nonrenewal should not occur; and the opportunity to be represented. The teacher shall request the hearing as provided in § 13-43-6.9. The school board shall conduct the hearing not sooner than fourteen days, nor later than forty-five days, after receipt of the teacher's request for hearing. The parties may waive the time limitations provided for in this section.

Source: SL 1995, ch 87, § 75B; SL 1999, ch 93, § 1; SL 2005, ch 107, § 2.



§ 13-43-6.3 Nonrenewal of teacher's contract.

13-43-6.3. Nonrenewal of teacher's contract. Until a teacher is in or beyond the fourth consecutive term of employment as a teacher with the school district, a school board may or may not renew the teacher's contract. The superintendent or chief executive officer shall give written notice of nonrenewal by April fifteenth but is not required to give further process or a reason for nonrenewal.

After a teacher is in or beyond the fourth consecutive term of employment as a teacher with the school district, §§ 13-43-6.1 and 13-43-6.2 apply to any nonrenewal of the teacher's contract. On or before April fifteenth, the superintendent or chief executive officer shall notify the teacher and the school board in writing of the recommendation to not renew the teacher's contract.

Acceptance by the teacher of an offer from the district to enter into a new contract with the teacher shall be in the manner specified in the offer. Failure of the teacher to accept the offer in the manner specified constitutes the termination of the existing contract between the teacher and the district at the end of its term.

Source: SL 1995, ch 87, § 75C; SL 1996, ch 128, § 2; SL 1998, ch 100, § 1; SL 1999, ch 94, § 1; SL 2005, ch 107, § 6.



§ 13-43-6.4 Nonrenewal due to staff reduction.

13-43-6.4. Nonrenewal due to staff reduction. Notwithstanding §§ 13-43-6.1 to 13-43-6.3, inclusive, if a teacher's contract is not renewed due to a reduction in staff, only written notice is required, which shall be provided by the school board to the teacher by April fifteenth.

Source: SL 1995, ch 87, § 75D.



§ 13-43-6.5 Termination not caused by amount of compensation.

13-43-6.5. Termination not caused by amount of compensation. A teacher's employment may not be terminated because of the amount of the teacher's compensation.

Source: SL 1995, ch 87, § 75E.



§ 13-43-6.6 Right to termination on statutory grounds not limited by collectivebargaining agreement--Protection of teacher not limited.

13-43-6.6. Right to termination on statutory grounds not limited by collective bargaining agreement--Protection of teacher not limited. Although a collective bargaining agreement between a district and its teachers may set forth specific additional grounds for termination or set forth provisions as to the procedure or notice, no agreement may limit the district's right to terminate a teacher for the grounds set forth in §§ 13-43-6.1 to 13-43-6.3, inclusive. No agreement may limit the protection afforded to a teacher under § 13-43-6.5.

Source: SL 1995, ch 87, § 75F.



§ 13-43-6.7 Written notice of recommendation for termination--Content--Hearing--Action.

13-43-6.7. Written notice of recommendation for termination--Content--Hearing--Action. If termination of a teacher is contemplated under § 13-43-6.1, written notice of a recommendation for termination shall be presented to the teacher and the school board by the superintendent or chief executive officer. The recommendation shall state the reason or reasons upon which the recommendation is based, and the effective date of the recommended termination.

In addition, the notice shall identify the following rights:

(1) Access to the teacher's employment records;

(2) Upon request, a hearing before the school board to present reasons in person or in writing why the termination should not occur; and

(3) The right to be represented at the hearing at the teacher's cost.

The school board shall conduct the hearing, no sooner than fourteen days, and no later than forty-five days, after receipt of the written request for a hearing. The parties may waive these time limitations. If no hearing is requested by the teacher within the time and manner provided in § 13-43-6.9, the right to a hearing shall be deemed waived by the teacher; and the school board shall thereafter act on the recommendation without further notice or hearing.

Source: SL 2005, ch 107, § 3.



§ 13-43-6.8 Evidence of delivery of notification of intention to recommend nonrenewalor termination.

13-43-6.8. Evidence of delivery of notification of intention to recommend nonrenewal or termination. Delivery of any notification to the teacher pursuant to § 13-43-6.2 or 13-43-6.7 shall be established by certified mail with return receipt signed by the teacher, personal delivery evidenced by a receipt signed by the teacher, or affidavit of personal service made by a person authorized to effect personal service.

Source: SL 2005, ch 107, § 4.



§ 13-43-6.9 Evidence of delivery of written request for a hearing.

13-43-6.9. Evidence of delivery of written request for a hearing. Delivery of a written request for a hearing provided by § 13-43-6.2 or 13-43-6.7 shall be established by certified mail with return receipt signed by the superintendent, chief executive officer, or board member, or a person authorized to accept certified mail for the district, or personal delivery evidenced by a receipt signed by the superintendent, chief executive officer, or board member, or an affidavit of personal service upon the district made by a person authorized to effect personal service no later than fifteen days after receipt of the notice by the teacher.

Source: SL 2005, ch 107, § 5.



§ 13-43-7 Repealed.

13-43-7. Repealed by SL 1995, ch 87, § 66



§ 13-43-7.1 Repealed.

13-43-7.1. Repealed by SL 2011, ch 87, § 4.



§ 13-43-8 , 13-43-9. Repealed.

13-43-8, 13-43-9. Repealed by SL 1975, ch 128, § 377



§ 13-43-9.1 to 13-43-12. Repealed.

13-43-9.1 to 13-43-12. Repealed by SL 1995, ch 87, §§ 67 to 73



§ 13-43-12.1 , 13-43-12.2. Repealed.

13-43-12.1, 13-43-12.2. Repealed by SL 1989, ch 153, §§ 4, 5



§ 13-43-12.3 , 13-43-12.4. Repealed.

13-43-12.3, 13-43-12.4. Repealed by SL 1989, ch 153, §§ 8, 9



§ 13-43-12.5 Repealed.

13-43-12.5. Repealed by SL 1989, ch 153, § 6



§ 13-43-13 Repealed.

13-43-13. Repealed by SL 1995, ch 87, § 74



§ 13-43-14 Repealed.

13-43-14. Repealed by SL 1971, ch 126, § 2



§ 13-43-15 Repealed.

13-43-15. Repealed by SL 1995, ch 87, § 74A



§ 13-43-15.1 Right of employee to run for office.

13-43-15.1. Right of employee to run for office. No employee of a public school shall lose his job or status on the job for becoming a candidate for any public office if it does not entail neglect of duty.

Source: SL 1973, ch 111; SL 1975, ch 128, § 314.



§ 13-43-16 Declaration of teaching as profession--Persons included.

13-43-16. Declaration of teaching as profession--Persons included. The Legislature of the State of South Dakota declares teaching to be a profession. It is declared to be in the interest of the state that the profession be recognized and that the profession accept its responsibilities in the development and promotion of standards of ethics, conduct, performance, preparation, and practices. For the purpose of §§ 13-43-16 to 13-43-30, inclusive, the teaching profession includes those persons certificated by the secretary of the Department of Education as classroom teachers, administrators, and other education specialists employed in public, federal, and private schools.

Source: SL 1969, ch 62, § 1; SL 1970, ch 104, § 1; SL 1979, ch 123, § 1; SL 1985, ch 139, § 1; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.



§ 13-43-17 Professional Teachers Practices and Standards Commission created--Number and qualifications of members.

13-43-17. Professional Teachers Practices and Standards Commission created--Number and qualifications of members. There is hereby created the South Dakota Professional Teachers Practices and Standards Commission, which shall consist of seven members:

(1) Six representative members who are employed as full-time teachers, at least four of whom shall be classroom teachers. None of the six representatives may be school administrators; and

(2) One representative from the general public who is neither teacher nor school board member and who is a parent of a pupil attending an approved twelve-year program of education.
Source: SL 1969, ch 62, § 2 (a) to (d); SL 1971, ch 127, § 1; SL 1974, ch 137, § 1; SL 1979, ch 356, § 8; SL 1985, ch 139, § 2; SL 1994, ch 132, § 2.



§ 13-43-17.1 Operation within department--Functions--Submission of records andreports.

13-43-17.1. Operation within department--Functions--Submission of records and reports. The Professional Teachers Practices and Standards Commission shall operate within the Department of Education, and shall retain all its prescribed functions, including administrative functions. The commission shall submit such records, information, and reports in the form and at such times as required by the secretary of education, except that the commission shall report at least annually.

Source: SL 1973, ch 2, § 242 (b); SL 1974, ch 137, § 2; SL 1975, ch 128, § 315; SL 1994, ch 132, § 3; SL 2004, ch 17, § 31; SL 2010, ch 77, § 22.



§ 13-43-18 Appointment of members of Professional Teachers Practices andStandards Commission--Terms.

13-43-18. Appointment of members of Professional Teachers Practices and Standards Commission--Terms. The members of the Professional Teachers Practices and Standards Commission shall be appointed by the Governor in a manner to be designated by the Governor. The terms of no more than three members may expire in any one year. The terms of all members are three years and shall terminate on December thirty-one or when a successor is appointed and qualified. No member of the commission may serve more than two consecutive terms, and subsequent appointments to the commission shall be made in a manner to be designated by the Governor.

Source: SL 1969, ch 62, § 2(e), (f); SL 1971, ch 127, § 7; SL 1974, ch 137, § 3; SL 1980, ch 137; SL 1987, ch 145; SL 1994, ch 132, § 4.



§ 13-43-19 Vacancies on Professional Teachers Practices and Standards Commission--Removal of members.

13-43-19. Vacancies on Professional Teachers Practices and Standards Commission--Removal of members. Vacancies on the Professional Teachers Practices and Standards Commission shall be filled by the Governor for the balance of any unexpired term. Members may be removed by the Governor for cause.

Source: SL 1969, ch 62, § 2 (g), (h); SL 1994, ch 132, § 5.



§ 13-43-20 Election of officers of Professional Teachers Practices and StandardsCommission--Adoption of rules.

13-43-20. Election of officers of Professional Teachers Practices and Standards Commission--Adoption of rules. The Professional Teachers Practices and Standards Commission shall elect from its membership a chairperson, a vice chairperson, and other such officers as the commission determines and shall adopt rules to govern its proceedings.

Source: SL 1969, ch 62, § 2 (i); SL 1975, ch 128, § 316; SL 1979, ch 123, § 2; SL 1994, ch 132, § 6.



§ 13-43-20.1 Appointment of executive secretary to commission--Employees.

13-43-20.1. Appointment of executive secretary to commission--Employees. The Professional Teachers Practices and Standards Commission may appoint an executive secretary and employ persons to provide such service as the commission may require.

Source: SL 1974, ch 137, § 4; SL 1994, ch 132, § 7.



§ 13-43-21 Meetings of Professional Teachers Practices and Standards Commission.

13-43-21. Meetings of Professional Teachers Practices and Standards Commission. The Professional Teachers Practices and Standards Commission shall meet on call of the chairperson who, however, shall call a meeting upon request of four of the members.

Source: SL 1969, ch 62, § 2 (j); SL 1975, ch 128, § 317; SL 1994, ch 132, § 8.



§ 13-43-22 Repealed.

13-43-22. Repealed by SL 1971, ch 23, § 2



§ 13-43-23 Administrative expenses of Professional Teachers Practices and StandardsCommission.

13-43-23. Administrative expenses of Professional Teachers Practices and Standards Commission. Any expense incurred by the Professional Teachers Practices and Standards Commission in administering the provisions of §§ 13-43-16 to 13-43-30, inclusive, shall be paid from the state institute fund. However, such annual expenses shall be limited to an amount not to exceed two-thirds of the annual amount collected for teacher certification fees.

Source: SL 1969, ch 62, § 9; SL 1970, ch 104, § 8; SL 1971, ch 127, § 2; SL 1994, ch 132, § 9.



§ 13-43-24 Repealed.

13-43-24. Repealed by SL 1974, ch 137, § 8



§ 13-43-25 Rules of Professional Teachers Practices and Standards Commission--Code of ethics--Recommendations to boards.

13-43-25. Rules of Professional Teachers Practices and Standards Commission--Code of ethics--Recommendations to boards. The Professional Teachers Practices and Standards Commission shall promulgate rules pursuant to chapter 1-26, to carry out the provisions of §§ 13-43-16 to 13-43-30, inclusive.

The commission shall adopt a code of professional ethics for the teaching profession in this state.

The commission may make any recommendation to the South Dakota Board of Education or to school boards which will promote an improvement in the teaching profession.

Source: SL 1969, ch 62, § 4; SL 1970, ch 104, § 3; SL 1974, ch 137, § 5; SL 1975, ch 128, § 318; SL 1979, ch 123, § 3; SL 1994, ch 132, § 10.



§ 13-43-25.1 , 13-43-26. Repealed.

13-43-25.1, 13-43-26. Repealed by SL 1995, ch 87, §§ 76, 77



§ 13-43-27 Repealed.

13-43-27. Repealed by SL 1974, ch 137, § 8



§ 13-43-28 Reprimands or disciplinary actions for violations of code of ethics--Noticeand hearing--Procedure.

13-43-28. Reprimands or disciplinary actions for violations of code of ethics--Notice and hearing--Procedure. After notice and hearing as a contested case under the provisions of chapter 1-26, the Professional Teachers Practices and Standards Commission may reprimand or recommend a disciplinary action which may be implemented by the appropriate governing body against a member of the teaching profession if the member has been determined by the commission to have violated the code of ethics established under § 13-43-25. The commission has the powers conferred by §§ 1-26-19.1 and 1-26-19.2 and the certificate holder and the certificate holder's attorney also have available the provisions of those sections.

Source: SL 1969, ch 62, § 8 (a); SL 1970, ch 104, § 7; SL 1974, ch 137, § 7; SL 1975, ch 140; SL 1994, ch 132, § 12.



§ 13-43-28.1 Complaint requesting revocation or suspension of certificate--Contents--Additional evidence.

13-43-28.1. Complaint requesting revocation or suspension of certificate--Contents--Additional evidence. If the Professional Teachers Practices and Standards Commission determines that proceedings to revoke or suspend the certificate of a teacher should be instituted as provided in § 13-43-28, the commission shall file a written complaint with the secretary of the Department of Education. The commission's complaint shall specify the nature and character of the charges. The secretary may base the revocation or suspension decision solely upon review of the commission's hearing record, or the secretary may require additional evidence, either by affidavit, document, or testimony upon the secretary's own motion or upon the request of any party. The commission's determination to institute proceedings seeking revocation or suspension of a certificate is not a final agency action and may not be appealed to court.

Source: SDCL, § 13-43-28 as added by SL 1975, ch 140; SL 1988, ch 152; SL 1991, ch 20, §§ 17, 18; SL 1994, ch 132, § 13; SL 2003, ch 272, § 63.



§ 13-43-29 Repealed.

13-43-29. Repealed by SL 1974, ch 137, § 8



§ 13-43-30 Appeal by member reprimanded or disciplined.

13-43-30. Appeal by member reprimanded or disciplined. Any member reprimanded or disciplined by the Professional Teachers Practices and Standards Commission may appeal as provided by chapter 1-26.

Source: SL 1969, ch 62, § 8 (e); SL 1984, ch 12, § 70; SL 1994, ch 132, § 14.



§ 13-43-31 to 13-43-37. Repealed.

13-43-31 to 13-43-37. Repealed by SL 1986, ch 122, § 1



§ 13-43-38 Professional administrators practices and standards commission--Creation--Number and qualifications of members.

13-43-38. Professional administrators practices and standards commission--Creation--Number and qualifications of members. There is hereby created the South Dakota Professional Administrators Practices and Standards Commission, which shall consist of seven members, as follows:

(1) Five representative members who are employed as full-time administrators: two who are principals, two who are chief administrators of school districts offering an accredited twelve-year program of education, and one who is employed in an administrative capacity other than previously listed;

(2) One representative who is a school board member; and

(3) One representative from the general public who is neither an administrator nor a school board member and who is a parent of a pupil attending an approved twelve-year program of education.
Source: SL 1985, ch 139, § 3.



§ 13-43-39 Operation within department--Functions--Submission of records andreports.

13-43-39. Operation within department--Functions--Submission of records and reports. The Professional Administrators Practices and Standards Commission shall operate within the Department of Education and shall retain all its prescribed functions, including administrative functions. The commission shall submit such records, information and reports in such form and at such times as required by the South Dakota Board of Education, except that the commission shall report at least annually.

Source: SL 1985, ch 139, § 4; SL 2010, ch 77, § 23.



§ 13-43-40 Appointment of commission members--Terms.

13-43-40. Appointment of commission members--Terms. The members of the Professional Administrators Practices and Standards Commission shall be appointed by the Governor in a manner to be designated by the Governor. The terms of no more than five members may expire in any one year. The terms of all members shall be three years and shall terminate on December thirty-first or when a successor is appointed and qualified. No member of the commission may succeed himself more than once and subsequent appointments to the commission shall be made in a manner to be designated by the Governor.

Source: SL 1985, ch 139, § 5.



§ 13-43-41 Vacancies--Removal of members.

13-43-41. Vacancies--Removal of members. Vacancies on the Professional Administrators Practices and Standards Commission shall be filled by the Governor for the balance of any unexpired term. Members may be removed by the Governor for cause.

Source: SL 1985, ch 139, § 6.



§ 13-43-42 Election of officers--Adoption of rules.

13-43-42. Election of officers--Adoption of rules. The Professional Administrators Practices and Standards Commission shall elect from its membership a chairperson, a vice chairperson and other such officers as the commission shall determine and shall adopt rules to govern its proceedings.

Source: SL 1985, ch 139, § 7.



§ 13-43-43 Appointment of executive secretary--Employees.

13-43-43. Appointment of executive secretary--Employees. The Professional Administrators Practices and Standards Commission may appoint an executive secretary and employ persons to provide such service as the commission may require.

Source: SL 1985, ch 139, § 8.



§ 13-43-44 Meetings.

13-43-44. Meetings. The Professional Administrators Practices and Standards Commission shall meet on call of the chairperson. However, he shall call a meeting upon request of four members.

Source: SL 1985, ch 139, § 9.



§ 13-43-45 Adoption of rules and code of professional ethics--Recommendations toboards.

13-43-45. Adoption of rules and code of professional ethics--Recommendations to boards. The Professional Administrators Practices and Standards Commission may adopt rules in accordance with the provisions of chapter 1-26, to carry out the provisions of §§ 13-43-38 to 13-43-50, inclusive.

The commission shall adopt a code of professional ethics for the administrator's profession in this state.

The commission may make any recommendation to the South Dakota Board of Education or to school boards which will promote an improvement in the administrator's profession.

Source: SL 1985, ch 139, § 10.



§ 13-43-46 , 13-43-47. Repealed.

13-43-46, 13-43-47. Repealed by SL 1995, ch 87, §§ 78, 79



§ 13-43-48 Reprimand or recommendation of disciplinary action for violation of codeof ethics--Procedure.

13-43-48. Reprimand or recommendation of disciplinary action for violation of code of ethics--Procedure. After notice and hearing as a contested case under the provisions of chapter 1-26, the Professional Administrators Practices and Standards Commission has authority to reprimand or to recommend a disciplinary action which may be implemented by the appropriate governing body against a member of the administrative profession when such member shall have been determined by the commission to have violated the code of ethics established under § 13-43-45. The commission shall have the powers conferred by §§ 1-26-19.1 and 1-26-19.2, and the certificate holder and his attorney also shall have available the provisions of those sections.

Source: SL 1985, ch 139, § 13.



§ 13-43-49 Complaint requesting revocation or suspension of certificate--Procedure.

13-43-49. Complaint requesting revocation or suspension of certificate--Procedure. If the Professional Administrators Practices and Standards Commission determines that proceedings to revoke or suspend the certificate of an administrator should be instituted, the commission shall file a written complaint as provided in § 13-42-12 with the secretary of the Department of Education. The commission's complaint shall specify the nature and character of the charges. The secretary may base his revocation or suspension decision solely upon review of the commission's hearing record, or he may require additional evidence, either by affidavit, document, or testimony upon his own motion or upon the request of any party. The commission's determination to institute proceedings seeking revocation or suspension of a certificate is not a final agency action and may not be appealed to court.

Source: SL 1985, ch 139, § 14; SL 1991, ch 155; SL 2003, ch 272, § 63.



§ 13-43-50 Appeal by member reprimanded or disciplined.

13-43-50. Appeal by member reprimanded or disciplined. Any member reprimanded or disciplined by the Professional Administrators Practices and Standards Commission shall have the right to appeal as provided by chapter 1-26.

Source: SL 1985, ch 139, § 15.



§ 13-43-51 to 13-43-55. Repealed.

13-43-51 to 13-43-55. Repealed by SL 1995, ch 88, §§ 21 to 25



§ 13-43-55.1 Mentor teacher program created--Promulgation of rules--Participation inprogram.

13-43-55.1. Mentor teacher program created--Promulgation of rules--Participation in program. There is hereby created a program to provide for mentor teachers in South Dakota school districts which elect to participate. The South Dakota Board of Education shall promulgate rules, pursuant to chapter 1-26, to establish duties and qualifications for teachers to be designated as mentor teachers. Participation in the program is discretionary with each school district according to a mentor teacher plan adopted by the school board for the school district.

Source: SL 2002, ch 80, § 1.



§ 13-43-56 Repealed.

13-43-56. Repealed by SL 1994, ch 135



§ 13-43-57 , 13-43-58. Repealed.

13-43-57, 13-43-58. Repealed by SL 2012, ch 87, §§ 23, 24.



§ 13-43-59 Uncertified school administrators subject to code of ethics.

13-43-59. Uncertified school administrators subject to code of ethics. Individuals employed in an administrative capacity, but who do not hold a valid South Dakota certificate pursuant to chapter 13-42, are subject to the code of professional ethics as established under § 13-43-45.

Source: SL 2001, ch 90, § 1.






Chapter 44 - Teachers' Institutes And Association Meetings [Repealed]

CHAPTER 13-44

TEACHERS' INSTITUTES AND ASSOCIATION MEETINGS [REPEALED]

[Repealed by SL 1973, ch 93, § 3]



Chapter 45 - Teachers' Retirement System

CHAPTER 13-45

TEACHERS' RETIREMENT SYSTEM [REPEALED]

[Repealed by SL 1974, ch 35, § 80]



Chapter 46 - Appeals In School Matters

§ 13-46-1 Right to appeal to circuit court from decision by school board or special committee--Time of taking appeal.

13-46-1. Right to appeal to circuit court from decision by school board or special committee--Time of taking appeal. From a decision made by any school board, or by a special committee created under any provision of the school law relative to a school or school district matter or in respect to any act or proceeding in which such officer, board, or committee purports or assumes to act, an appeal may be taken to the circuit court by any person aggrieved, or by any party to the proceedings, or by any school district interested, within ninety days after the rendering of such decision. Provided, however, that all legal actions relative to bond issues must be started within ten days.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344; SL 1975, ch 128, § 320.



§ 13-46-2 Parties to appeal.

13-46-2. Parties to appeal. Any matter so appealed shall be entitled in the name of the aggrieved party as appellant, against the school board or special committee, as the case may be, as respondent.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344; SL 1975, ch 128, § 321.



§ 13-46-3 Notice of appeal--Service and filing--Bond to pay costs.

13-46-3. Notice of appeal--Service and filing--Bond to pay costs. Such appeal shall be taken by serving a notice of appeal upon the school board or special committee or any member thereof, and by filing such notice of appeal in the office of the clerk of the circuit court in the county in which such appeal is taken, together with a bond in the sum of one hundred dollars with two or more sureties to be approved by the clerk of said court, conditioned that appellant will pay all costs therein that may be adjudged against him. Such notice must clearly and concisely state the decision or that part of the decision appealed from.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344; SL 1975, ch 128, § 322.



§ 13-46-4 Certification of record to clerk of courts--Failure to transmit--Fees.

13-46-4. Certification of record to clerk of courts--Failure to transmit--Fees. Upon such appeal so taken, the business manager of the school district or the acting clerk of such special committee, shall, within thirty days thereafter, transmit to the clerk of courts a certified copy of the record of the decision appealed from and of the record of all proceedings had in respect to the matter and all original papers filed in the office and upon the failure of such person so to transmit the record, the circuit court may compel the person to do so and may fine the person for neglect or refusal to transmit the record. Such officer or clerk shall receive the usual copying fees to be taxed as part of the costs of suit. In the event a transcript of hearing or other proceeding is part of the record to be transmitted and is not available within the time limit established in this section, it shall be submitted to the court within five days of receipt from the reporter.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344; SL 1975, ch 128, § 323; SL 1999, ch 95, § 1.



§ 13-46-5 Repealed.

13-46-5. Repealed by SL 1974, ch 153, § 60



§ 13-46-6 Trial de novo in circuit court--Judgment or order--Enforcement.

13-46-6. Trial de novo in circuit court--Judgment or order--Enforcement. The trial in the circuit court shall be de novo according to the rules relating to special proceedings of a civil nature so far as such rules are applicable and not in conflict with the provisions of this chapter and the court shall enter such final judgment or order as the circumstances and every right of the case may require and such judgment or order may be enforced by writ of execution, mandamus, or prohibition, or by attachment as for contempt.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344.



§ 13-46-7 Appeal to Supreme Court.

13-46-7. Appeal to Supreme Court. An appeal from any such final judgment or order may be taken to the Supreme Court within sixty days after written notice thereof shall have been given to the party desiring to appeal, which appeal shall be perfected, heard, and determined as other appeals in civil cases.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344.






Chapter 47 - Educational Telecommunications

§ 13-47-1 South Dakota Board of Directors for Educational Telecommunications created--Composition and appointment of members.

13-47-1. South Dakota Board of Directors for Educational Telecommunications created--Composition and appointment of members. There is created the South Dakota Board of Directors for Educational Telecommunications, which shall consist of the commissioner of information and telecommunications or an authorized representative, the executive director of the Board of Regents or an authorized representative, a representative of the Bureau of Information and Telecommunications selected by the secretary, and six others appointed by the Governor. At least one of the appointive members shall be representative of the nonpublic institutions of higher education in the state. The terms of the appointive members of the board shall be for a period of three years, two terms expiring each year. Not more than four of the appointive members may be from the same political party.

Source: SL 1965, ch 67, § 1; SL 1970, ch 107; SL 1976, ch 19, § 7; SL 1978, ch 119, §§ 1, 2; SL 1981, ch 149; SL 1985, ch 133, § 2; SL 1990, ch 446 (Ex. Ord. 90-1), § 17; SL 1994, ch 412 (Ex. Ord. 94-4), § 22; SL 1995, ch 322 (Ex. Ord. 95-6), § 20; SL 2011, ch 74, § 4.



§ 13-47-1.1 Board and facilities as educational telecommunications section.

13-47-1.1. Board and facilities as educational telecommunications section. The board and all its facilities and functions comprise the Educational Telecommunications Office of the Bureau of Information and Telecommunications.

Source: SL 1973, ch 2, § 259; SL 1994, ch 412, (Ex. Ord. 94-4), § 22.



§ 13-47-2 Function of board of directors.

13-47-2. Function of board of directors. It shall be the function of the board to consider and establish policy for and exercise all necessary control over the State Educational Telecommunications Network, and to carry out the duties imposed in this chapter, or as otherwise authorized and assigned to said board by law.

Source: SL 1965, ch 67, § 1.



§ 13-47-3 Officers of board.

13-47-3. Officers of board. The board shall choose from its own members a chairman, secretary, and treasurer.

Source: SL 1965, ch 67, § 2.



§ 13-47-4 Employment of personnel for office--Supplies and equipment.

13-47-4. Employment of personnel for office--Supplies and equipment. The commissioner of information and telecommunications is hereby empowered and authorized to employ such clerical help and assistants as may be necessary for the educational telecommunications office, subject to chapter 3-6A, and the board is hereby empowered and authorized to purchase such supplies and equipment as may be necessary.

Source: SL 1965, ch 67, § 4; SL 1979, ch 353, § 11; SL 1994, ch 412, (Ex. Ord. 94-4), § 22.



§ 13-47-4.1 Administrative control over office.

13-47-4.1. Administrative control over office. Notwithstanding any other provision of law, the Bureau of Information and Telecommunications shall exercise administrative control over the educational telecommunications office. The board shall exercise control over policy, programming and other executive functions in accordance with licensure requirements of 310(d) of the Federal Communications Act of 1934.

Source: SL 1980, ch 145; SL 1993, ch 148; SL 1994, ch 412 (Ex. Ord. 94-4), § 22.



§ 13-47-5 Meetings of board--Records--Reports.

13-47-5. Meetings of board--Records--Reports. The board of directors shall meet as often as necessary to perform its duties. An affirmative vote of a majority of the members of the board shall be required to act on any matter falling within the scope of the board. The board shall keep complete minutes of its meetings and make reports.

Source: SL 1965, ch 67, § 3; SL 1975, ch 128, § 324; SL 1985, ch 140.



§ 13-47-6 Expenses of board members.

13-47-6. Expenses of board members. Members of the board shall be compensated for their services at meetings of the board and shall be reimbursed for mileage, lodging, and meals on the same basis as other state employees; provided, however, that no such compensation shall be paid to any member of the board who is otherwise a regular employee of the state. Claims for expenses authorized under this chapter are to be paid out of funds appropriated therefor, on warrants drawn by the state auditor upon duly itemized vouchers approved by the board.

Source: SL 1965, ch 67, § 6; SL 1967, ch 54.



§ 13-47-7 Telecommunications network sponsored by board.

13-47-7. Telecommunications network sponsored by board. The board shall have the power and duty to promote and sponsor a noncommercial educational telecommunications network to serve a series of interconnecting units throughout the State of South Dakota.

Source: SL 1965, ch 67, § 5 (1).



§ 13-47-8 Acquisition and use of property.

13-47-8. Acquisition and use of property. The board shall have the power and duty to acquire real estate and other property as an agency of the State of South Dakota, and to hold and use the same for educational telecommunications purposes.

Source: SL 1965, ch 67, § 5 (4).



§ 13-47-9 Gifts and contributions for educational telecommunications.

13-47-9. Gifts and contributions for educational telecommunications. The board shall have the power and duty to receive gifts and contributions from public and private sources in providing educational telecommunications facilities and programs.

Source: SL 1965, ch 67, § 5 (3).



§ 13-47-10 Acceptance and use of federal aid.

13-47-10. Acceptance and use of federal aid. The board shall have the power and duty to accept, control, expend, and use any federal funds, grants-in-aid, subventions, or other financial aids that are now, or may be, available to it for planning, construction, and operation of a State Educational Telecommunications Network.

Source: SL 1965, ch 67, § 5 (11).



§ 13-47-11 Federal licenses for telecommunications--Applications, reports, and requests toFederal Communications Commission.

13-47-11. Federal licenses for telecommunications--Applications, reports, and requests to Federal Communications Commission. The board shall have the power and duty to apply for and to receive and hold such authorizations and licenses and assignments of channels from the Federal Communications Commission as may be necessary to conduct such educational telecommunications programs by standard broadcast or by closed circuits, and to prepare, file, and prosecute before the Federal Communications Commission all applications, reports, or other documents or requests for authorization of any kind necessary or appropriate to achieve the purposes set forth in this chapter.

Source: SL 1965, ch 67, § 5 (2).



§ 13-47-12 Construction, maintenance, and operation of telecommunications facilities.

13-47-12. Construction, maintenance, and operation of telecommunications facilities. The board shall have the power and duty to contract for the construction, leasing, repair, maintenance, and operation of telecommunications facilities.

Source: SL 1965, ch 67, § 5 (5).



§ 13-47-13 Contracting for interconnecting channel service.

13-47-13. Contracting for interconnecting channel service. The board shall have the power and duty to contract with qualified companies to provide interconnecting channels between broadcasting towers unless it is first determined by the board that state-owned interconnecting channels can be constructed and operated that would furnish a comparable quality of service at a cost to the state that would be less than if such channels were provided by qualified companies.

Source: SL 1965, ch 67, § 5 (6).



§ 13-47-14 Operation of telecommunications network consistent with federal regulations anddepartment policies.

13-47-14. Operation of telecommunications network consistent with federal regulations and department policies. The board shall have the power and duty to arrange for the operation of a state-wide educational telecommunications network, as directed by the board, consistent with the provisions of the Communications Act of 1934, as amended, and applicable rules, regulations, and policies of the Federal Communications Commission and, insofar as elementary and secondary education programs are concerned, consistent with policies of the Department of Education.

Source: SL 1965, ch 67, § 5 (7); SL 2010, ch 77, § 24.



§ 13-47-15 Establishment of general policy for educational telecommunications.

13-47-15. Establishment of general policy for educational telecommunications. The board shall have the power and duty, after taking into consideration the needs of the entire state, to establish general policies relating to the nature and character of educational telecommunications broadcasts.

Source: SL 1965, ch 67, § 5 (8).



§ 13-47-15.1 INFOTEXT system.

13-47-15.1. INFOTEXT system. It is in the best interest of the people of South Dakota to allow the Board of Educational Telecommunications to provide for necessary equipment, personnel, and services to provide an INFOTEXT system for public television.

Source: SL 1984, ch 127; SL 1990, ch 446 (E.O. 90-1), § 17.



§ 13-47-16 Standard broadcast and closed circuit programs.

13-47-16. Standard broadcast and closed circuit programs. The board shall have the power and duty to arrange for and provide standard broadcast and closed circuit noncommercial educational telecommunications programs to South Dakota citizens and institutions.

Source: SL 1965, ch 67, § 5 (9).



§ 13-47-16.1 Powers of board extended to radio--Construction priorities--Allocation offrequencies.

13-47-16.1. Powers of board extended to radio--Construction priorities--Allocation of frequencies. The provisions of §§ 13-47-2, 13-47-7 to 13-47-12, inclusive, and 13-47-14 to 13-47-16, inclusive, relating to educational telecommunications shall also apply to educational radio broadcasting. The board shall also have the authority to approve and create construction priorities and the allocation of frequencies of proposed board-owned educational radio stations, and shall assist in the development of a state-wide channel allocation plan for noncommercial educational FM radio broadcasting, consistent with federal communications rules and regulations.

Source: SL 1974, ch 138.



§ 13-47-17 Facilities not used for subversive purposes or to influence legislation.

13-47-17. Facilities not used for subversive purposes or to influence legislation. The board shall have the power and duty to make certain that the facilities authorized by this chapter are not used for any purpose which is contrary to the Constitution of the United States or the State of South Dakota, or for broadcasting propaganda, or attempting to influence legislation.

Source: SL 1965, ch 67, § 5 (10).



§ 13-47-18 Lease arrangements for sharing cost of operating facilities.

13-47-18. Lease arrangements for sharing cost of operating facilities. The board shall have the power and duty to enter into contractual agreements for the purpose of sharing through lease arrangements the cost of operating facilities with federal, state, or political subdivisions, and private persons, organizations, or associations.

Source: SL 1965, ch 67, § 5 as added by SL 1968, ch 59.



§ 13-47-19 Daily programs for use in elementary and secondary schools.

13-47-19. Daily programs for use in elementary and secondary schools. The secretary of education is hereby authorized to arrange with the South Dakota board of directors for educational telecommunications time necessary during each and every school day for telecasting instructional telecommunications programs for use in the elementary and secondary schools of the state.

Source: SL 1970, ch 132, § 1; SL 2003, ch 272, § 63.



§ 13-47-20 Training of school personnel in use of telecommunications.

13-47-20. Training of school personnel in use of telecommunications. The secretary of education may also arrange for suitable time to provide in-service training to schools to help instructional staff and other school personnel to better utilize the instructional telecommunications media.

Source: SL 1970, ch 132, § 1; SL 2003, ch 272, § 63.



§ 13-47-21 Advising secretary of education--Composition of executive committee.

13-47-21. Advising secretary of education--Composition of executive committee. The Bureau of Information and Telecommunications shall advise the Secretary of Education and shall assist him in reviewing, previewing, and recommending elementary and secondary instructional telecommunications programs to be telecast to the schools of this state in order that the program of instructional telecommunications meets the needs of the local school systems.

Source: SL 1970, ch 132, § 2; SL 1995, ch 322 (Ex. Ord. 95-6), § 20; SL 2003, ch 272, § 63.



§ 13-47-21.1 Repealed.

13-47-21.1. Repealed by SL 1995, ch 322 (Ex Ord 95-6), § 19



§ 13-47-22 , 13-47-23. Repealed.

13-47-22, 13-47-23. Repealed by SL 2007, ch 28, §§ 5, 6.






Chapter 48 - Authorization To Provide Postsecondary Education

§ 13-48-1 to 13-48-19. Repealed.

13-48-1 to 13-48-19. Repealed by SL 1996, ch 129, §§ 1 to 22



§ 13-48-20 Repealed.

13-48-20. Repealed by SL 1982, ch 86, § 154



§ 13-48-21 Repealed.

13-48-21. Repealed by SL 1996, ch 129, § 23



§ 13-48-22 , 13-48-23. Unconstitutional.

13-48-22, 13-48-23. Unconstitutional



§ 13-48-24 to 13-48-33. Repealed.

13-48-24 to 13-48-33. Repealed by SL 1996, ch 129, §§ 24 to 33



§ 13-48-34 Definitions.

13-48-34. Definitions. The terms used in this chapter mean:

(1) "Accredited" or "accreditation," the status of public recognition that an accrediting agency recognized by the United States Department of Education pursuant to Title IV of the Higher Education Act of 1965 (20 U.S.C. § 1070 et seq.) as amended to January 1, 2012, grants to an institution or educational program that meets the agency's established requirements;

(2) "Complaint," an allegation that a postsecondary institution does not meet the requirements of this chapter; an allegation that a postsecondary institution violated chapter 37-24; or an allegation raised by a student that a postsecondary institution does not meet standards established by the institution's accrediting agency;

(3) "Secretary," the secretary of state;

(4) "Educational program," a program of organized instruction or study beyond secondary education that leads to an academic, professional, or vocational degree, or certificate, or other recognized educational credential;

(5) "Federal student financial assistance programs," federal student financial assistance program authorized by Title IV of the Higher Education Act of 1965 (20 U.S.C. Section 1070 et seq.), as amended to January 1, 2012;

(6) "Postsecondary institution," a person, business entity, nonprofit corporation or government entity that operates educational programs beyond secondary education.
Source: SL 2012, ch 100, § 1.



§ 13-48-35 Certificate of authorization required to provide postsecondary education.

13-48-35. Certificate of authorization required to provide postsecondary education. No postsecondary institution may provide educational programs at physical locations in this state unless it has been issued a certificate of authorization to provide postsecondary education as provided in this chapter. Additionally, except for such postsecondary institutions providing educational programs at physical locations in this state on July 1, 2012, no postsecondary institution may publicize the availability in this state of such programs unless it has been issued a certificate of authorization to provide postsecondary education as provided in this chapter.

Source: SL 2012, ch 100, § 2.



§ 13-48-36 Existing postsecondary institutions authorized to provide educational programs.

13-48-36. Existing postsecondary institutions authorized to provide educational programs. To ensure that postsecondary institutions legally operating in this state as of this date and participating in the federal student financial assistance programs may comply with the state authorization regulations promulgated by the United States Department of Education on October 29, 2010, codified at 34 C.F.R. Section 600.9 and effective as of July 1, 2011, the following postsecondary institutions are acknowledged by the Legislature as being authorized to provide educational programs at physical locations in this state, subject to the provisions of § 13-48-38:

(1) Augustana College;

(2) Avera McKennan Hospital School of Radiologic Technology;

(3) Avera Sacred Heart Hospital School of Radiologic Technology;

(4) Black Hills State University;

(5) Colorado Technical University;

(6) Dakota State University;

(7) Dakota Wesleyan University;

(8) Globe University;

(9) Kilian Community College;

(10) Lake Area Technical Institute;

(11) Mitchell Technical Institute;

(12) Mount Marty College;

(13) National American University;

(14) Northern State University;

(15) Presentation College;

(16) Sanford Medical Center;

(17) Sioux Falls Seminary;

(18) South Dakota School of Mines and Technology;

(19) South Dakota State University;

(20) Southeast Technical Institute;

(21) University of Sioux Falls;

(22) University of South Dakota; and

(23) Western Dakota Technical Institute.
Source: SL 2012, ch 100, § 3; SL 2013, ch 80, § 1.



§ 13-48-37 Requirements for issuance of certificate of authorization.

13-48-37. Requirements for issuance of certificate of authorization. The secretary shall issue a certificate of authorization to provide postsecondary education to any postsecondary institution named in § 13-48-36. The secretary also may issue a certificate of authorization to provide postsecondary education to any other postsecondary institution to provide educational programs at physical locations in this state if the postsecondary institution:

(1) Is established as an instrumentality of this state or another state, or is legally established to operate as a private business entity or nonprofit corporation in accordance with applicable state law; and

(2) Is accredited or is operating under an affiliation agreement whose terms make an accredited postsecondary institution responsible for awarding academic credit and educational credentials to its students and maintaining transcripts for such students.
Source: SL 2012, ch 100, § 4; SL 2013, ch 80, § 2.



§ 13-48-38 Continuation of authorization.

13-48-38. Continuation of authorization. Authorization to provide educational programs at physical locations in this state, once granted by the secretary, is continuous so long as the postsecondary institution continues to meet the requirements set forth in § 13-48-37.

Source: SL 2012, ch 100, § 5.



§ 13-48-39 Registry for authorized postsecondary institutions--Name or location change--Promulgation of rules.

13-48-39. Registry for authorized postsecondary institutions--Name or location change--Promulgation of rules. The secretary shall maintain a registry of all postsecondary institutions authorized by this chapter and such other postsecondary institutions for which it has issued a certificate of authorization to provide postsecondary education. If any institution changes the name under which it operates its educational programs, or the physical location of any campus, the institutions shall notify the secretary in writing within thirty days of such change and the secretary shall, as needed, issue an updated certificate of authorization to provide postsecondary education. The secretary shall develop, by rules promulgated pursuant to chapter 1-26, such forms and procedures as may be necessary to administer the requirements of this chapter.

Source: SL 2012, ch 100, § 6.



§ 13-48-40 Complaints--Enforcement by attorney general.

13-48-40. Complaints--Enforcement by attorney general. The Office of Attorney General, Division of Consumer Protection, shall review and act on complaints, as such term is defined by § 13-48-34, concerning postsecondary institutions providing educational programs at physical locations in the state, including, as necessary, requiring a postsecondary institution to cease its operations in the state. If a complaint relates to a postsecondary institution controlled by the Board of Regents, the attorney general shall refer the matter to the Board of Regents. In all other cases, the attorney general shall refer the complaint to the institution and provide the institution with no less than thirty days to respond to the matters set forth in the complaint, including an opportunity to demonstrate any actions it has taken or plans to take in response to the complaint, and to consider whether the complainant has exhausted all available administrative remedies within the institutions's policies and procedures. In administering the requirements of this section, the attorney general may refer a complaint to an institution's accrediting agency for review and investigation, with the accrediting agency providing a report of its investigation to the attorney general for further disposition. In enforcing this chapter, the attorney general has all the enforcement powers, authorities, and remedies provided by chapter 37-24.

Source: SL 2012, ch 100, § 7.



§ 13-48-41 Exempt institutions.

13-48-41. Exempt institutions. The provisions of this chapter do not apply to postsecondary institutions:

(1) Established by the government of the United States;

(2) Established by the government of an Indian tribe whose tribal lands are located, in whole or in part, in this state;

(3) Established by owned, controlled, operated, and maintained by a religious organization lawfully operating as a nonprofit religious corporation and awarding only religious degrees or certificates for the purpose of conferring clerical status or authority within that religion; or

(4) Subject to the jurisdiction and regulations to the South Dakota Cosmetology Commission.
Source: SL 2012, ch 100, § 8.






Chapter 48A - Higher Education Policy Goals, Performance, And Accountability

§ 13-48A-1 Definitions.

13-48A-1. Definitions. Terms used in this chapter mean:

(1) "Average state appropriation per higher education student," the average state general fund appropriation for each student enrolled in an institution of higher education under the control of the Board of Regents for the previous fiscal year as determined by the Bureau of Finance and Management;

(2) "Full-time equivalent," at the postsecondary technical institutes equals thirty credit hours of instruction per year, and at the institutions under the control of the Board of Regents equals thirty credit hours of instruction per year for undergraduates, twenty-four credit hours of instruction per year for students seeking master's and doctoral degrees, thirty credit hours of instruction per year for students in law school, and thirty-eight credit hours of instruction per year for students in medical school;

(3) "Projected state general fund increase," the estimated percentage change in state general fund revenue, as submitted by the Governor pursuant to § 4-7-10 or as adopted by the standing committees on appropriations;

(4) "Public postsecondary education institutions," the postsecondary technical institutes under the control of the Board of Education and the institutions of higher education under the control of the Board of Regents; and

(5) "Public postsecondary education systems," the system of postsecondary technical institutes under the control of the Board of Education and the system of institutions of higher education under the control of the Board of Regents.
Source: SL 2013, ch 81, § 1.



§ 13-48A-2 Purpose of postsecondary education.

13-48A-2. Purpose of postsecondary education. The Legislature hereby finds, and declares to be the public policy of this state, that the purpose of public postsecondary education is to provide the following:

(1) A workforce that meets the current and prospective needs of the state's economy;

(2) Affordable postsecondary educational opportunities for all state citizens;

(3) Access to postsecondary education programs that serve to increase the educational attainment of the state's citizenry and thereby enable citizens to provide leadership in all sectors of life in the state; and

(4) A foundation upon which the state can grow the development and innovation capacities of the state's economy.
Source: SL 2013, ch 81, § 2.



§ 13-48A-3 Goals for postsecondary education.

13-48A-3. Goals for postsecondary education. The Legislature hereby recognizes that the current goals for public postsecondary education systems and institutions are as follows:

(1) To increase the number of graduates for the state's workforce; and

(2) To increase the growth capacity of the state's economy by increasing the innovation and development capacity of the state and by increasing the skills of the state's current workforce. (This section is repealed effective June 30, 2015 pursuant to SL 2013, ch 81, § 5.)
Source: SL 2013, ch 81, § 3.



§ 13-48A-4 Performance metrics to monitor institutional progress toward goals.

13-48A-4. Performance metrics to monitor institutional progress toward goals. The Council on Higher Education Policy Goals, Performance, and Accountability, established in § 13-48A-5, shall use the following performance metrics to monitor the institutional progress toward the goals declared in § 13-48A-3:

(1) For the goal in subdivision 13-48A-3(1):

(a) Increases in the number of graduates at all postsecondary education institutions, particularly those graduates in select disciplines and at certain levels, and those graduates who remain in the state for employment or further study;

(b) Increases in the number of undergraduate degrees earned by at-risk students, including low-income students, Native American students, nontraditional students, and those students underprepared for higher education;

(c) Increases in credit hour completions at all public postsecondary education institutions; and

(d) Increases in the retention of students from their first year of postsecondary education to their second year of postsecondary education at all public postsecondary education institutions;

(2) For the goal stated in subdivision 13-48A-3(2), increases in the expenditures in research at postsecondary institutions under the control of the Board of Regents. (This section is repealed effective June 30, 2015 pursuant to SL 2013, ch 81, § 5.)
Source: SL 2013, ch 81, § 4.



§ 13-48A-5 Council on Higher Education Policy Goals, Performance, and Accountability--Membership--Meetings.

13-48A-5. Council on Higher Education Policy Goals, Performance, and Accountability--Membership--Meetings. There is hereby created the Council on Higher Education Policy Goals, Performance, and Accountability. The council shall consist of the following members:

(1) The Governor or the Governor's designee;

(2) The secretary of the Department of Labor and Regulation;

(3) The commissioner of the Governor's Office of Economic Development;

(4) The commissioner of the Bureau of Finance and Management;

(5) Three members of the House of Representatives, appointed by the speaker of the House of Representatives. No more than two of the members may be from the same political party;

(6) Three members of the Senate, appointed by the president pro tempore of the Senate. No more than two of the members may be from the same political party;

(7) Two members of the Board of Regents;

(8) The executive director of the Board of Regents;

(9) The secretary of the Department of Education;

(10) One member of the State Board of Education who shall serve for one year and be appointed by the secretary of the Department of Education;

(11) One local school board member from a school district where a postsecondary technical institute is located who shall serve for one year and be appointed by the secretary of the Department of Education;

(12) One superintendent from a school district where a postsecondary technical institute is located who shall serve for one year and be appointed by the secretary of the Department of Education;

(13) A president of an institution of higher education under the control of the Board of Regents who shall serve for one year and be determined by a rotating order based on the year of the establishment of the institution; and

(14) A president of a public postsecondary technical institute who shall serve for one year and be determined by a rotating order based on the year of the establishment of the postsecondary technical institute.

The Governor or the Governor's designee shall serve as the chair of the council. In 2013 and 2014, the council shall meet once each year to monitor the progress of the public postsecondary education systems and institutions toward the goals established in § 13-48A-3.

Source: SL 2013, ch 81, § 6.



§ 13-48A-6 Council to establish goals and performance metrics.

13-48A-6. Council to establish goals and performance metrics. Beginning in 2015, and in every year immediately following a gubernatorial election thereafter, the Council on Higher Education Policy Goals, Performance, and Accountability shall meet to review, endorse, and recommend to the executive branch, the Legislature, and the respective postsecondary education governing boards the four-year goals for the public postsecondary education systems and institutions and the performance metrics by which the council will monitor the progress toward those goals. The initial goals established by the council shall take effect on July 1, 2015, and subsequent goals will take effect every four years thereafter. In intervening years, the council shall meet annually to monitor the progress toward the goals. When establishing goals and performance metrics, the council shall draw upon public input from any persons who may be concerned or knowledgeable in these areas. A majority of the members appointed to the council constitutes a quorum for the purposes of conducting business. Any action may be taken by a vote of the majority of the members present at a meeting. The duties of the council include only those stipulated in this chapter and do not impinge on the constitutional powers and duties of the Board of Regents or the legislative powers and duties of the Board of Education or include participation in the operation, management, or oversight of any postsecondary education institution in the state.

Source: SL 2013, ch 81, § 7.



§ 13-48A-7 Annual accountability report to council.

13-48A-7. Annual accountability report to council. The Board of Regents and the Board of Education shall each provide to the Council on Higher Education Policy Goals, Performance, and Accountability an annual accountability report. The initial accountability report, to be provided to the council in 2013, shall contain, for each of the postsecondary education institutions under the respective board's control, information on the following:

(1) Improvements in on-time degree completions;

(2) Affordability for students;

(3) The placement of graduates in jobs or further study in South Dakota; and

(4) Improvements in the percentages of graduates who are successful in passing licensure, certification, or exit exams administered by third parties.

The council shall determine the content of subsequent accountability reports.

Source: SL 2013, ch 81, § 8.



§ 13-48A-8 Calculation of state funding for higher education system.

13-48A-8. Calculation of state funding for higher education system. To achieve the public purpose and goals established for postsecondary education in the state pursuant to this chapter, the state funding for the higher education system may be calculated as follows:

(1) If the projected state general fund increase allows, the higher education system may receive funding through the normal budgeting process for performance funding. Any sum appropriated from the general fund for the purpose of performance funding shall be provided to the Board of Regents. The Board of Regents shall then determine the allocation of funds to the institutions it governs that reflect institutional performance and system strategic investments. For fiscal years 2014 and 2015, funds appropriated for performance funding shall be awarded to the higher education institutions based on improvements in the following areas:

(a) One-half of the performance funding shall be based on the number of new graduates with special emphasis on those graduates with degrees in science, technology, engineering, and mathematics or other critical need areas as determined by the Council on Higher Education Policy Goals, Performance, and Accountability established in § 13-48A-5; and

(b) One-half of the funding shall be based on the growth of expenditures for research;

For fiscal year 2016 and in subsequent fiscal years, the performance funding shall be awarded to the Board of Regents based on criteria established by the Council of Higher Education Policy Goals, Performance and Accountability; and

(2) If the higher education system receives the performance funding in subdivision (1), and the cost of the performance funding is less than the projected state general fund increase, the higher education institutions may also receive, through the normal budgeting process, a mission expansion increase calculated pursuant to this subsection to reflect expanded student services and increases in enrollments and credit hour completions. If the performance funding provided pursuant to subdivision (1), and the amount calculated in this subdivision for a mission expansion increase is greater than the projected state general fund increase, each higher education institution shall receive a pro rata share of the total amount calculated. The mission expansion increase shall be calculated as follows:

(a) Each institution of higher education shall receive a payment equal to one-half of the average state appropriation per higher education student for each full-time equivalent enrollment in the previous fiscal year that exceeded the total full-time equivalent enrollment in the year preceding the previous fiscal year; and

(b) Each institution of higher education shall also receive a payment equal to one-half of the average state appropriation per higher education student for each full-time equivalent of credit hour completions in the previous fiscal year that exceeded the total full-time equivalent of credit hour completions in the year preceding the previous fiscal year. The full-time equivalent of credit hour completions for which an institution is entitled to a payment pursuant to this section shall be calculated as follows:

(i) For the previous fiscal year, at each degree level, divide the total number of credit hours completed at that institution by the number of credit hours required to be a full-time equivalent student;

(ii) For the year prior to the previous fiscal year, at each degree level, divide the total number of credit hours completed at that institution by the number of credit hours required to be a full-time equivalent student;

(iii) If the product of subsection (i) is greater than the product of subsection (ii), calculate the difference between the two at each degree level; and

(iv) Add together the results for each degree level;

In addition to the mission expansion funding calculated pursuant to this subsection, the Legislature may also provide additional funding to institutions of higher education for the expansion of program mission; and

(3) If the higher education system receives the performance funding in subdivision (1) and the mission expansion increase in subdivision (2), and the cost of both of the increases is less than the projected state general fund increase, the higher education system may receive, through the normal budgeting process, an operating budget inflationary increase equal to the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment or three percent, whichever is less. For the purpose of this section, the operating budget does not include any portion of the budget that contains funding for salaries and benefits for any employees provided by the Legislature through the General Appropriations Act.
Source: SL 2013, ch 81, § 9.






Chapter 49 - State Board Of Regents

§ 13-49-1 Control of educational institutions vested in board--Appointment ofmembers.

13-49-1. Control of educational institutions vested in board--Appointment of members. The control of the public postsecondary educational institutions of the state offering college credit which are sustained wholly or in part by the state is vested in a board of nine members, designated as the Board of Regents. The Governor shall appoint the members with the consent of the Senate.

Source: SDC 1939, § 15.0701; SL 1955, ch 38, § 1; SL 1971, ch 129; SL 1976, ch 126, § 1; SL 1979, ch 125, § 1; SL 2007, ch 109, § 1.



§ 13-49-2 Qualifications of members of board.

13-49-2. Qualifications of members of board. Each regent who is a regular member shall be a person of probity and wisdom and selected from among the best known citizens, who are residents of different portions of the state. No two regents may be residents in the same county and not more than six may be members of the same political party. One regent shall be the student regent as provided in § 13-49-6.1. A regent's residence is determined by where the regent is registered to vote.

Source: SDC 1939, § 15.0703; SL 1951, ch 45; SL 1955, ch 39; SL 1957, ch 47; SL 1975, ch 128, § 325; SL 1976, ch 126, § 2; SL 1979, ch 125, § 2; SL 1986, ch 138; SL 1988, ch 154, § 1; SL 2007, ch 109, § 2.



§ 13-49-3 Term of office of regents.

13-49-3. Term of office of regents. Each regent, except the student regent, shall be appointed for a term of six years. The term shall expire on the last day of March or when a successor is appointed and qualified, unless removed as provided in § 3-17-1.

Source: SDC 1939, § 15.0701; SL 1955, ch 38, §§ 1, 2; SDC Supp 1960, § 15.0701-1; SL 1975, ch 128, § 326; SL 1976, ch 126, § 3; SL 1979, ch 125, § 3; SL 1988, ch 154, § 2; SL 2007, ch 109, § 3.



§ 13-49-4 Filling of vacancies--Failure of senate to confirm--New appointee named.

13-49-4. Filling of vacancies--Failure of senate to confirm--New appointee named. If a vacancy occurs as provided in § 3-4-1, the Governor shall fill the vacancy by appointment, and the appointee shall serve for the balance of the unexpired term. However, if the Senate, at the next legislative session, fails to confirm the appointee, the appointee shall only serve until the last day of March. Then a new appointee shall be named by the Governor. The subsequent appointee is subject to the same conditions as set forth in this section.

Source: SDC 1939, § 15.0702; SL 1975, ch 128, § 327; SL 2007, ch 109, § 4.



§ 13-49-5 Repealed.

13-49-5. Repealed by SL 1975, ch 128, § 377



§ 13-49-6 Oath of office of regents.

13-49-6. Oath of office of regents. Before entering upon the duties of the office, each regent shall take and subscribe an oath or affirmation to support the Constitutions of the United States and of this state, and faithfully to discharge the duties of the office, which oath or affirmation shall be filed with the secretary of state.

Source: SDC 1939, § 15.0703; SL 1951, ch 45; SL 1955, ch 39; SL 1957, ch 47; SL 1975, ch 128, § 328; SL 2007, ch 109, § 5.



§ 13-49-6.1 Student regent appointed by Governor--Term of appointment--Votingmember.

13-49-6.1. Student regent appointed by Governor--Term of appointment--Voting member. The Governor shall appoint a student regent, with the consent of the Senate, who shall participate in all board meetings, open and closed, and be compensated in the same manner as board members. The student regent shall be a student of one of the public postsecondary educational institutions under the control of the board. The student regent shall be appointed for a term of two years which term shall expire on the first day of July of every even-numbered year, unless removed under the provisions of § 3-17-1 or unless such student does not remain enrolled in a postsecondary institution controlled by the board. The student regent is a formal member of the board and may vote.

Source: SL 1979, ch 125, § 4; SL 1988, ch 154, § 3; SL 2007, ch 109, § 6.



§ 13-49-6.2 Repealed.

13-49-6.2. Repealed by SL 2007, ch 109, § 7.



§ 13-49-7 Meetings of board--Vote required for action--Minutes--Open to public.

13-49-7. Meetings of board--Vote required for action--Minutes--Open to public. Meetings may be held on the call of the president or by joint request of a majority of the members, due and reasonable notice always being given.

The affirmative vote of a majority of the members of the Board of Regents is required to take official action. The Board of Regents shall record the minutes of any meeting open to the public. All meetings of the Board of Regents shall be open to the public unless personnel matters and privileged matters between the board and its attorney are being discussed. If such meetings are held, the board shall limit the topics discussed or acted upon to such matters only.

Source: SDC 1939, § 15.0704; SL 1973, ch 104; SL 1980, ch 139; SL 2007, ch 109, § 8.



§ 13-49-8 Repealed.

13-49-8. Repealed by SL 1971, ch 23, § 2



§ 13-49-9 President of board--Election and term.

13-49-9. President of board--Election and term. At the annual meeting of the board, there shall be elected from among the members a president, whose term of office shall be for one year.

Source: SDC 1939, § 15.0705; SL 1945, ch 49; SL 1955, ch 293, § 1; SL 2007, ch 109, § 9.



§ 13-49-10 Appointment of executive director--Qualifications--Supervision by board.

13-49-10. Appointment of executive director--Qualifications--Supervision by board. The Board of Regents shall appoint an executive director, who shall be a full-time employee of the board. The executive director shall have a graduate degree from a recognized college or university and shall by training and experience be familiar with the operations and problems of institutions of higher education. The executive director shall carry out the directives of the Board of Regents and shall be under the board's general jurisdiction and supervision.

Source: SDC 1939, § 15.0705; SL 1945, ch 49; SL 1955, ch 293, § 1; SL 1968, ch 35, § 1; SDCL Supp, § 13-49-10.1; SL 1975, ch 128, § 329; SL 1981, ch 150, § 1; SL 2007, ch 109, § 10.



§ 13-49-10.1 Repealed.

13-49-10.1. Repealed by SL 1975, ch 128, § 377



§ 13-49-11 Corporate powers of board--Management of property.

13-49-11. Corporate powers of board--Management of property. The Board of Regents is, and it and its successors in office shall continue to be, a corporation, or body corporate, with power to sue and be sued, to hold, lease, and manage, for the purposes for which they were established, any property belonging to the educational institutions under its control, collectively or severally, of which it shall in any manner become possessed.

Source: SDC 1939, § 15.0706; SL 1989, ch 155.



§ 13-49-12 Administration of oaths and examination of witnesses.

13-49-12. Administration of oaths and examination of witnesses. Any regent may administer oaths and examine witnesses if necessary in the performance of the duties of the board.

Source: SDC 1939, § 15.0707; SL 2007, ch 109, § 11.



§ 13-49-13 Government and regulation of institutions--Supervision of buildings andproperty.

13-49-13. Government and regulation of institutions--Supervision of buildings and property. Unless otherwise expressly provided in statute, the Board of Regents shall govern and regulate each institution under its control in such manner as it deems best calculated to promote the purpose for which the institution is maintained, and shall have charge and supervision of all buildings and property connected therewith, and the construction of all buildings for the institution.

Source: SDC 1939, § 15.0708; SL 2007, ch 109, § 12.



§ 13-49-14 Employment of officers, instructors and employees--Compensation andterms of employment--Political opinions not considered.

13-49-14. Employment of officers, instructors and employees--Compensation and terms of employment--Political opinions not considered. The Board of Regents may employ and dismiss all officers, instructors, and employees of such institutions, necessary to the proper management thereof, to determine their number, qualifications, and duties, fix the term of their employment, and rate and manner of their compensation, provide for sabbatical leave on part pay, and provide for a retirement program. However, no person may be employed or dismissed by reason of any sectarian or political opinions held.

Source: SDC 1939, § 15.0709; SL 1961, ch 56; SL 2007, ch 109, § 13.



§ 13-49-14.1 Right of instructors and employees to run for office--Exception.

13-49-14.1. Right of instructors and employees to run for office--Exception. No instructor, teacher, or other employee of any institution under the jurisdiction of the Board of Regents is subject to loss of job or status on the job for becoming a candidate for any public office. However, the provisions of this section do not apply if the candidacy or public office entails neglect of duty.

Source: SL 1973, ch 111; SL 2007, ch 109, § 14.



§ 13-49-14.2 Separate retirement or deferred compensation plans prohibited--Exceptions.

13-49-14.2. Separate retirement or deferred compensation plans prohibited--Exceptions. Except for the provisions of chapter 3-12, the Board of Regents may not enter into any contract to provide a retirement or deferred compensation plan for any of its employees, other than the president or provost of each of its colleges and universities and the executive director of the Board of Regents.

Source: SL 1978, ch 125; SL 1981, ch 150, § 2.



§ 13-49-14.3 Employee insurance benefits through self-insured plan--Joining state plan.

13-49-14.3. Employee insurance benefits through self-insured plan--Joining state plan. The Board of Regents, at its discretion, may elect to provide all, or any part of, the insurance benefits for its employees by means of a plan which is self-insured in whole or in part. The board may execute a contract or contracts with such claims administrators as the board may select. In making such selection, the board shall consider, among other things, financial stability, experience, and claims facilities. In evaluating these factors, the board may employ the services of impartial, professional analysts or actuaries, or both. Notwithstanding the provisions of § 3-12A-10, the board may provide insurance coverage by electing to join the plan provided by § 3-12A-5.1.

Source: SL 1981, ch 24, § 2.



§ 13-49-14.4 to 13-49-14.10. Repealed.

13-49-14.4 to 13-49-14.10. Repealed by SL 2007, ch 110, §§ 1 to 7.



§ 13-49-14.11 FTE demand pool created.

13-49-14.11. FTE demand pool created. There is hereby created within the Board of Regents the FTE demand pool. For the purposes of this section, "FTE" means full-time equivalent as defined in subdivision 2-14-2(12). The initial balance of the FTE demand pool shall be established by the Legislature and may be replenished each year through the general appropriations act. Subject to the approval of the board, the universities may draw upon the pool for FTEs necessary to staff nonstate funded programs. The board shall administer the pool in such a way that any unfunded FTEs are returned to the pool so as to be available to be drawn for other programs.

Source: SL 1992, ch 133, § 2.



§ 13-49-14.12 South Dakota School for the Deaf and the South Dakota School for theVisually Handicapped maintenance and repair fund created--Deposit ofmoney--Availability of funds--Use of funds.

13-49-14.12. South Dakota School for the Deaf and the South Dakota School for the Visually Handicapped maintenance and repair fund created--Deposit of money--Availability of funds--Use of funds. The Board of Regents may deposit any moneys held by it pursuant to § 13-49-14.2, but not needed to cover liabilities heretofore incurred, into a special fund hereby created in the South Dakota school and public lands endowment, to be known as the South Dakota School for the Deaf and the South Dakota School for the Visually Handicapped maintenance and repair fund. All moneys so deposited shall become part of the school and public lands endowment, whose principal shall be held inviolate, and their earnings shall be made available to the Board of Regents to address the cost of routine maintenance and repair of the physical plant of the South Dakota School for the Deaf and the South Dakota School for the Visually Handicapped.

Source: SL 1998, ch 101, § 1.



§ 13-49-14.13 Background investigation of persons hired for certain positions at SouthDakota School for the Blind and Visually Impaired and the South DakotaSchool for the Deaf--Temporary employment pending results ofbackground check.

13-49-14.13. Background investigation of persons hired for certain positions at South Dakota School for the Blind and Visually Impaired and the South Dakota School for the Deaf--Temporary employment pending results of background check. Each person hired at the South Dakota School for the Blind and Visually Impaired and the South Dakota School for the Deaf to serve as superintendent or principal, in a teaching or teaching assistant position, in a certificated or licensed clinical employment position, or on the residence hall staff in any capacity shall agree to submit to a background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The hiring institution shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results from the background investigation. The employing institution may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals that the person has been convicted of any crime involving moral turpitude, including traffic in narcotics, that might justify suspension or revocation of a teaching license pursuant to § 13-42-10, or otherwise reveals circumstances that reasonably suggest that the person should not be employed in the special school setting.

Source: SL 1999, ch 96, § 1.



§ 13-49-15 Purchasing and contracting for institutions--Incidental powers of board.

13-49-15. Purchasing and contracting for institutions--Incidental powers of board. The Board of Regents may make contracts for service, the erection of buildings, the purchase of all lands, materials, and supplies needed, unless such supplies are under the supervision of the Bureau of Administration.

In the carrying out of such contracts, the board may expend money, exact and collect penalties, and purchase or sell property within the limitations of statute.

Source: SDC 1939, § 15.0710; SL 2007, ch 109, § 15.



§ 13-49-16 Contracts let in accordance with public agency procurement law.

13-49-16. Contracts let in accordance with public agency procurement law. Any contract for the erection and repair of any building and the purchase of ordinary supplies shall be let in accordance with chapters 5-18A and 5-18B except in the case of coal needed by the institutions.

Source: SDC 1939, § 15.0710; SL 1975, ch 128, § 330; SL 2011, ch 2, § 129.



§ 13-49-17 Repealed.

13-49-17. Repealed by SL 1997, ch 38, § 6



§ 13-49-18 Prosecution of actions by board--Proceeds of judgment.

13-49-18. Prosecution of actions by board--Proceeds of judgment. The board may bring suit in any proper court in its own name to enforce any contract made by it, and any suit relating to the property referred to in §§ 13-49-15 and 13-49-16, or to the care, custody, control, management, or improvements thereof. The attorney general shall prosecute any such suit upon request of the board.

Any moneys collected upon any judgment obtained under the provisions of this section shall be paid into the treasury for the benefit of the educational institutions and credited to the proper fund.

Source: SDC 1939, § 15.0711; SL 2007, ch 109, § 16.



§ 13-49-19 Customary management powers conferred on board.

13-49-19. Customary management powers conferred on board. It is the intention of §§ 13-49-15 to 13-49-18, inclusive, to confer upon the Board of Regents all powers usually exercised by such boards, and which are necessary to the proper legal management of the educational institutions placed under its control, and the property belonging to the same.

Source: SDC 1939, § 15.0711.



§ 13-49-20 Interstate contracts for education of South Dakota residents.

13-49-20. Interstate contracts for education of South Dakota residents. The State Board of Regents may enter into agreements or contract with states, individually or on a regional basis, to provide means by which South Dakota residents may be assisted to carry on or complete fields of study. This grant of authority may not be construed as providing scholarship assistance in contravention to § 13-55-1.

Source: SL 1961, ch 87; SL 1989, ch 156, § 1.



§ 13-49-20.1 Contracts to reserve spaces for South Dakota dental students.

13-49-20.1. Contracts to reserve spaces for South Dakota dental students. The State Board of Regents is hereby authorized to negotiate and enter into contractual agreements with public or private colleges and universities offering the study of dentistry for the purpose of reserving spaces each year for dental students from South Dakota. Such contractual agreements may include a provision that the Board of Regents in turn will pay a specific reservation fee for each and every student that is accepted for admittance, and sponsored by the Board of Regents, to the study of dentistry. The Board of Regents is further authorized to pay a minimum reservation fee each year of the contract as a guarantee sum in the event that fewer than the stipulated number of students from South Dakota are accepted into the study of dentistry.

Source: SL 1970, ch 128, § 1.



§ 13-49-20.2 Contracts to reserve spaces for South Dakota optometric students.

13-49-20.2. Contracts to reserve spaces for South Dakota optometric students. The State Board of Regents may negotiate and enter into contractual agreements with public or private colleges and universities offering the study of optometry for the purpose of reserving spaces each year for optometric students from South Dakota. Such contractual agreements may include a provision that the Board of Regents pay a specific reservation fee for each student that is accepted for admittance, and sponsored by the Board of Regents, to the study of optometry. The Board of Regents may pay a minimum reservation fee each year of the contract as a guarantee sum in the event that fewer than the stipulated number of students from South Dakota are accepted into the study of optometry.

Source: SL 1978, ch 124, § 1.



§ 13-49-20.3 , 13-49-20.4. Repealed.

13-49-20.3, 13-49-20.4. Repealed by SL 1984, ch 129, §§ 4, 5



§ 13-49-20.5 Veterinary student grants.

13-49-20.5. Veterinary student grants. The Board of Regents shall establish an assistance program for South Dakota resident students who have been admitted to accredited institutions of higher education in a course of veterinary medicine. For all students participating in the program on January 1, 1991, the awards shall be equal to the difference in tuition between the resident and nonresident tuition charged at the institution attended by the eligible students. The Board of Regents may prorate awards provided to students accepted into the program between July 1, 1991, and December 31, 1991, based upon the number of eligible students and the amount of funds available. However, the prorated share to each student may not be greater than the difference in tuition between the resident and nonresident tuition charged at the institution attended by the eligible students. Effective January 1, 1992, students will be accepted into the program on a competitive basis, provided that available funding will permit acceptance of additional award recipients. The executive director of the Board of Regents, in consultation with an advisory committee appointed for the purposes of this section, shall determine the number of new students to be accepted into the program, the criteria for their selection and the amount of awards available to them. No award may be greater than the difference in tuition between the resident and nonresident tuition charged at the institution attended by the participating students. The advisory committee, chaired and appointed by the executive director, shall consist of the dean of the College of Agriculture at South Dakota State University, the head of the Department of Veterinary Science, the state veterinarian, a representative of livestock and dairy producers, the president of the State Veterinary Medicine Association, and one veterinarian who is a member of the State Veterinary Association. New students to be accepted into the program shall be selected by such a committee as the Board of Regents establishes to select candidates for competitive assistance administered under its authority.

The Board of Regents shall promulgate rules pursuant to chapter 1-26 governing the procedure for awarding the resident student awards for the study of veterinary medicine. The grant of this authority and these funds may not be construed as providing scholarship assistance in contravention of § 13-55-1.

Source: SL 1984, ch 129, § 2; SL 1991, ch 157, § 5; SL 1992, ch 140, § 2A.



§ 13-49-20.6 Livestock emergency disease fund--Use for reservations or grants forveterinary students.

13-49-20.6. Livestock emergency disease fund--Use for reservations or grants for veterinary students. Notwithstanding the provisions of § 40-15-38, the Governor may utilize all funds in excess of two hundred thousand dollars in the livestock disease emergency fund to provide for reserved veterinary slots or grants in out-of-state schools as authorized in this chapter.

Source: SL 1984, ch 129, § 7.



§ 13-49-20.7 Veterinary medicine education tuition assistance--Contract regardingconditions to be met by student.

13-49-20.7. Veterinary medicine education tuition assistance--Contract regarding conditions to be met by student. Any student desiring to receive veterinary medicine education tuition assistance pursuant to this chapter shall sign a contract agreeing to:

(1) Complete the undergraduate and graduate veterinary medicine education requirements to become a practicing veterinarian;

(2) Practice veterinary medicine in South Dakota within three years after completion of his veterinary education and maintain that practice for a period of one year for each academic year the student received a veterinary medicine tuition award pursuant to this chapter;

(3) Pay interest on the amount of the tuition assistance at the category A rate of interest specified in § 54-3-16 to accrue from the time the scholarship is awarded, if the student does not complete the terms of the contract.
Source: SL 1991, ch 157, § 6.



§ 13-49-20.8 Violation of contract by student--Repayment of tuition awards--Damages.

13-49-20.8. Violation of contract by student--Repayment of tuition awards--Damages. If the state treasurer determines that the recipient of a veterinary medicine tuition award authorized by this chapter has violated the provisions of the contract, the recipient shall repay the amount of the tuition awards and pay such damages as may be determined by any circuit court in this state in which a civil action may be brought by the state treasurer. If the recipient is required to repay tuition awards and interest, the recipient shall do so no later than five years after the state treasurer has determined a violation of the agreement has occurred.

Source: SL 1991, ch 157, § 7; SL 2007, ch 109, § 17.



§ 13-49-20.9 Forgiveness or deferral of repayment based upon special circumstances.

13-49-20.9. Forgiveness or deferral of repayment based upon special circumstances. The state treasurer may forgive or defer all or part of the repayment required in this chapter if the state treasurer determines that special circumstances exist due to the death or disability of the student or due to an extreme hardship which renders the student unable to complete the student's veterinary education or fulfill the student's service obligation.

Source: SL 1991, ch 157, § 8; SL 2007, ch 109, § 18.



§ 13-49-20.10 Repayment deposited in livestock disease emergency fund.

13-49-20.10. Repayment deposited in livestock disease emergency fund. Any net repayment made pursuant to this chapter shall be deposited to the livestock disease emergency fund.

Source: SL 1991, ch 157, § 9.



§ 13-49-20.11 Notification and collection as to repayment.

13-49-20.11. Notification and collection as to repayment. The treasurer may promulgate rules pursuant to chapter 1-26 to establish notification and collection procedures.

Source: SL 1991, ch 157, § 10.



§ 13-49-20.12 Report as to award recipients.

13-49-20.12. Report as to award recipients. The Board of Regents shall annually provide the state treasurer a report indicating the recipients of awards pursuant to §§ 13-49-20.5, 13-49-20.7 to 13-49-20.13, inclusive, and copies of any contracts signed pursuant to § 13-49-20.7.

Source: SL 1991, ch 157, § 11.



§ 13-49-20.13 Applicability of tuition assistance program.

13-49-20.13. Applicability of tuition assistance program. Sections 13-49-20.7 to 13-49-20.12, inclusive, apply only to students entering the program after July 1, 1991.

Source: SL 1991, ch 157, § 12.



§ 13-49-20.14 Contracts to reserve spaces for South Dakota veterinary students.

13-49-20.14. Contracts to reserve spaces for South Dakota veterinary students. The Board of Regents may negotiate and enter into contractual agreements with Iowa State University to reserve spaces for South Dakota resident students entering the course of veterinary medicine.

Source: SL 1993, ch 149, § 4.



§ 13-49-20.15 Assistance for students entering veterinary medicine.

13-49-20.15. Assistance for students entering veterinary medicine. No student entering a program of veterinary medicine after July 1, 1993, may receive assistance pursuant to § 13-49-20.5, except through the contractual arrangement established in § 13-49-20.14.

Source: SL 1993, ch 149, § 5.



§ 13-49-21 Accounting and record-keeping systems--Budget--Duties of executivedirector.

13-49-21. Accounting and record-keeping systems--Budget--Duties of executive director. The executive director is responsible for the maintenance of modern, uniform systems of accounting and record-keeping at all institutions; and for the compilation of a budget for the board, for the office of the executive director and for all public institutions in the state under the Board of Regents.

Source: SDC Supp 1960, § 15.0705 as added by SL 1955, ch 293, § 1; SL 1968, ch 35, § 1; SL 1980, ch 143; SL 1981, ch 150, § 3.



§ 13-49-22 Repealed.

13-49-22. Repealed by SL 1982, ch 16, § 16



§ 13-49-23 Repealed.

13-49-23. Repealed by SL 1988, ch 156



§ 13-49-24 to 13-49-27. Repealed.

13-49-24 to 13-49-27. Repealed by SL 2007, ch 110, §§ 8 to 11.



§ 13-49-27.1 Nonaccredited institutions prohibited from offering postsecondaryeducation credit or degree--Misdemeanor and civil penalty--Exception.

13-49-27.1. Nonaccredited institutions prohibited from offering postsecondary education credit or degree--Misdemeanor and civil penalty--Exception. No person or governmental entity may offer postsecondary education credit or degree in South Dakota, or while organized under the laws of South Dakota, unless currently holding accreditation from an accrediting agency recognized by the United States Department of Education pursuant to 20 U.S.C. § 1099b as amended to January 1, 2009, as a regional or national institutional accrediting agency, or participating in any federal financial assistance program authorized by Title IV of the Higher Education Act of 1965 as amended to January 1, 2009, or unless the person or governmental entity is, for a period of no more than five years, actively seeking accreditation from a recognized accrediting agency while operating in South Dakota under an affiliation agreement with an institution accredited by an agency recognized by the United States Department of Education as a regional or national institutional accrediting agency or an institution that participates in federal financial assistance programs if, under the terms of the articulation agreement, the institution holding regional or national institutional accreditation or participating in federal financial aid programs is responsible for awarding credits and degrees, maintaining transcripts, and, in appropriate circumstances, administering federal financial aid programs. A violation of this section is a Class 1 misdemeanor and subjects the violator to a civil penalty of twenty-five thousand dollars.

The provisions of this section do not apply to a religious institution that offers credit or degree solely for the purpose of conferring status or authority within that religion.

Source: SL 2001, ch 91, § 1; SL 2009, ch 89, § 1.



§ 13-49-28 to 13-49-30. Repealed.

13-49-28 to 13-49-30. Repealed by SL 2007, ch 110, §§ 12 to 14.



§ 13-49-31 "Records" defined for purposes of public access.

13-49-31. "Records" defined for purposes of public access. For purposes of public access to records of the Board of Regents and institutions under its control, except such records as are deemed confidential, secret, or privileged under law, the term, records, means:

(1) Records, documents, and instruments that are required to be kept or preserved under law;

(2) Any rules adopted pursuant to the provisions of chapter 1-26, together with all materials, statements, and memoranda received by the board at hearings on such proposed rules;

(3) Any documents and materials received and written decisions or rulings issued by the board in the course of contested case proceedings that, pursuant to § 1-26-21, constitute the record of a contested case;

(4) Agenda, together with attached materials, and minutes of official meetings of the board, except for items properly considered in executive session;

(5) Official statements of board or institutional policy as compiled in policy manuals, handbooks, catalogues or comparable documents adopted by the board or the regental institutions for the internal management of the board or regental institutions;

(6) Collective bargaining agreements; joint powers agreements; articulation agreements; memoranda of understanding and comparable documents; approved contracts for the erection of buildings, the purchase of lands, materials and supplies, or service other than individual employment contract. However, if a contract provides for confidentiality to protect intellectual property that is not yet in the public domain, those portions of the contract that disclose the subject matter or the terms relating to the control or disposition of intellectual properties covered by the contract, are not public records; and

(7) Intellectual property that is in the public domain.
Source: SL 1995, ch 104.



§ 13-49-32 Functions of Agricultural Heritage Museum.

13-49-32. Functions of Agricultural Heritage Museum. The functions of the Agricultural Heritage Museum, located at Brookings, South Dakota, are transferred from the Department of Education to the Board of Regents.

Source: SL 1995, ch 319 (Ex. Ord. 95-3), § 17; SL 2003, ch 272, § 63.



§ 13-49-33 Salary negotiations not settled by certain date deemed to be at impasse.

13-49-33. Salary negotiations not settled by certain date deemed to be at impasse. All negotiations pursuant to § 3-18-3 for salary policy undertaken pursuant to this chapter that have not been settled by April fifteenth of any given year shall be deemed to be at impasse.

Source: SL 1999, ch 17, § 2.



§ 13-49-34 Resale of computers leased to students upon expiration of lease.

13-49-34. Resale of computers leased to students upon expiration of lease. Notwithstanding the provisions of chapter 5-24A, if the Board of Regents assesses a special student fee to students in order to lease personal computers for the use of those students at a university, the Board of Regents may, upon the expiration of the lease, acquire the computers and offer them for resale to students, staff, or alumni through a university bookstore or to any political subdivision of the state or in bulk at fair market value on the resale market.

Source: SL 2007, ch 111, § 1, eff. Mar. 2, 2007; SL 2011, ch 2, § 130.



§ 13-49-35 Board of Regents performance improvement fund.

13-49-35. Board of Regents performance improvement fund. There is hereby created a special fund known as the Board of Regents performance improvement fund. All money in the Board of Regents performance improvement fund is dedicated for the purposes of leveraging non-state grant funding for research infrastructure and improving postsecondary students' academic success. Interest earned on money in the fund shall be deposited into the fund. Expenditures from this fund shall be appropriated through the normal budgeting process.

The Board of Regents may accept for the purposes of this section any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10.

Source: SL 2011, ch 99, §§ 1, 2.






Chapter 50 - State Postsecondary Commission [Repealed]

CHAPTER 13-50

STATE POSTSECONDARY COMMISSION [REPEALED]

[Repealed by SL 1975, ch 128, § 377; SL 1982, ch 153, §§ 4 to 11]



Chapter 50A - Midwestern Board For Medical And Allied Health Education [Repealed]

CHAPTER 13-50A

MIDWESTERN BOARD FOR MEDICAL AND ALLIED HEALTH EDUCATION [REPEALED]

[Repealed by SL 1975, ch 128, § 377]



Chapter 51 - Facilities At State Institutions

§ 13-51-1 Legislative approval required for erecting, maintaining buildings or leasing facilities.

13-51-1. Legislative approval required for erecting, maintaining buildings or leasing facilities. The Board of Regents of this state is hereby expressly prohibited from erecting any buildings or structures or maintaining and equipping such buildings, or making any lease or lease-purchase payments for any purposes authorized in § 13-51-2 without the approval of the Legislature first obtained.

Source: SL 1939, ch 56, § 1; SDC Supp 1960, § 15.0726; SL 1998, ch 102, § 2.



§ 13-51-1.1 Authority of board to lease sites for public higher education programs--Funding.

13-51-1.1. Authority of board to lease sites for public higher education programs--Funding. Notwithstanding any other provisions of law, the Board of Regents may enter into a lease agreement with the Sioux Falls public school district for the lease of a site to be used only for the delivery of public higher education programs and a lease agreement with the Capital University Center Foundation and Advisory Board for the lease of a site in Pierre, South Dakota, to be used for the delivery of public higher education programs. All such academic programs shall be directly provided by the following institutions:

(1) University of South Dakota;

(2) South Dakota State University;

(3) South Dakota School of Mines and Technology;

(4) Northern State University;

(5) Black Hills State University; or

(6) Dakota State University.

No postsecondary degrees may be awarded or conferred except by the above institutions.

The board may use funds annually appropriated by the Legislature from the higher education facilities fund, created in § 13-51-2, to make payments therefor.

Source: SL 1999, ch 97, § 1; SL 2008, ch 85, § 1.



§ 13-51-1.2 Tuition rates at off-campus locations.

13-51-1.2. Tuition rates at off-campus locations. All courses offered at off-campus locations will be at self- support tuition rates established by the Board of Regents, with the exception of nursing courses offered at the Pierre site through the University of South Dakota and South Dakota State University, which can be offered at state- support rates if authorized by the board.

Source: SL 2008, ch 85, § 2.



§ 13-51-1.3 Sioux Falls site for instructional, research, and service programs--Limitations on use.

13-51-1.3. Sioux Falls site for instructional, research, and service programs--Limitations on use. The expenditures authorized by chapter 106 of the 2006 Session Laws shall be solely for the purposes of providing a site for the operation of instructional, research and service programs delivered through institutions established by the Legislature and governed by the Board of Regents. The Board of Regents may only use the property for the primary purpose of education or research. It is the intent of the Board of Regents and the Eighty-first Legislature that the Board of Regents may not without express legislative authorization:

(1) Organize the programs delivered at this site into a separate degree-granting institution;

(2) Erect student residence facilities on the site;

(3) Construct facilities on the site for use as intercollegiate athletic practice or competition;

(4) Establish intercollegiate athletic teams at the site;

(5) Sell any portion of the property acquired pursuant to chapter 106 of the 2006 Session Laws unless the property is appraised and advertised and offered for sale at public auction. No portion of the property may be sold except at public sale and for an amount less than the appraised value;

(6) Offer courses taught on the property at any rate other than the self-support tuition rate;

(7) Lease for nonagricultural purposes more than ten percent of the surface area of the property to third parties;

(8) Lease to third parties more than ten percent of the useable space within any building constructed with state funds appropriated by the Legislature; or

(9) Permit any free-standing commercial facility to be constructed on the property or any commercial facility to be located within any building constructed with state funds unless the commercial facility is reasonably needed to meet the convenience and needs of the students and instructors using the building.
Source: SL 2006, ch 106, § 3, eff. Mar. 8, 2006.



§ 13-51-1.4 Special legislative task force review.

13-51-1.4. Special legislative task force review. Commencing in 2016 and every ten years thereafter, the provisions of § 13-51-1.3 shall be reviewed by a special legislative task force consisting of the speaker of the House of Representatives and four other members of the House of Representatives appointed by the speaker of the House of Representatives and the president pro-tempore of the Senate and four other members of the Senate appointed by the president pro-tempore of the Senate. Not all of the members from the House of Representatives or the Senate may be of the same party. The special legislative task force shall review the appropriateness of the provisions of § 13-51-1.3 and make recommendation to the Legislature regarding any revisions, additions, or deletions to the various conditions contained in § 13-51-1.3.

Source: SL 2006, ch 106, § 4, eff. Mar. 8, 2006.



§ 13-51-1.5 Sioux Falls research park.

13-51-1.5. Sioux Falls research park. The Board of Regents may provide for the construction, development, maintenance, and operation of a research park on the property in Sioux Falls acquired pursuant to chapter 106 of the 2006 Session Laws. The research park authorized by this section may not occupy more than eighty acres. All limitations imposed by § 13-51-1.3 upon the use of University Center land shall continue in full force and effect with the exception of the separately platted tracts occupied by the research park authorized by this section. Such separately platted tracts shall, instead, be subject to the limitations on the use of research parks stated in this section.

Source: SL 2009, ch 93, § 1.



§ 13-51-2 Educational facilities fund continued--Purposes--Appropriation requirements andrestrictions.

13-51-2. Educational facilities fund continued--Purposes--Appropriation requirements and restrictions. There is continued an educational facilities fund in the state treasury from which the Board of Regents may make expenditures, relating only to institutions of higher education under its jurisdiction, to:

(1) Make lease payments to the South Dakota Building Authority for projects authorized to be paid out of that fund by the Legislature;

(2) Maintain and repair existing facilities in amounts as may from time to time be authorized by the Legislature;

(3) Maintain and repair the Sanford School of Medicine building occupied under capital lease located on Lot 9 except the North 14 Feet, Lots 10 through 14, the East 7.7 Feet of Lots 15, 18 and 19, and the East 7.7 Feet except the North 14 Feet of Lot 20, Block 2, Hayward Investment Company Subdivision of Block A of Hayward's Addition, and the West one-half of the vacated portion of Euclid Avenue adjacent to Lot 9 except the North 14 Feet and Lots 10, 11 and 12, Block 2, Hayward Investment Company Subdivision of Block A of Hayward's Addition to the City of Sioux Falls, Minnehaha County, South Dakota;

(4) Make rent payments from higher education facilities funds, appropriated through the general appropriation act for such purposes, to other private or public parties for educational facilities in accordance with § 13-51-1 as necessary to the proper and efficient delivery of instruction; and

(5) Build and equip new facilities as may from time to time be authorized by the Legislature.

No funding may be provided in any year for subdivision (4) or (5) of this section until the level of annual appropriations reaches three million dollars for subdivision (2) of this section. Authorizations for new lease payments, new construction, reconstruction, and renovation are restricted to and shall not exceed the amount of higher education facilities funds in excess of the sum of existing lease payments to the South Dakota Building Authority plus three million dollars for maintenance and repair.

Source: SL 1965, ch 68; SL 1968, ch 60, § 1; SL 1977, ch 142, § 1; SL 1979, ch 130; SL 1980, ch 39, § 3; SL 1980, ch 146, § 4; SL 1981, ch 156, § 1; SL 1983, ch 136, § 1; SL 1987, ch 147; SL 1989, ch 158; SL 1991, ch 158, § 1; SL 1998, ch 102, § 1; SL 1999, ch 97, § 2; SL 2011, ch 100, § 1.



§ 13-51-3 Repealed.

13-51-3. Repealed by SL 1982, ch 154, § 2



§ 13-51-4 Recommendations by regents for legislative appropriation or authorization ofexpenditures.

13-51-4. Recommendations by regents for legislative appropriation or authorization of expenditures. It shall be the duty of the Board of Regents, and the board has the power and authority, to consider the needs for new facilities or for the complete renovation of existing structures, at institutions of higher education under the jurisdiction of such board, and to make recommendations to the Legislature for specific legislative appropriation or authorization for expenditure or pledges from the educational facilities fund to meet such needs.

Source: SL 1965, ch 68; SL 1968, ch 60, § 1.



§ 13-51-5 Separate institutional funds in treasury for self-liquidating projects.

13-51-5. Separate institutional funds in treasury for self-liquidating projects. The state treasurer may establish separate funds for each of the state institutions under the supervision of the Board of Regents for which the Board of Regents has or may hereafter issue self-liquidating revenue bonds to provide funds for the construction of self-liquidating projects.

Source: SL 1963, ch 335.



§ 13-51-6 Identification of funds for self-liquidating projects--Consolidation of funds forinstitution.

13-51-6. Identification of funds for self-liquidating projects--Consolidation of funds for institution. When established pursuant to § 13-51-5, each separate fund shall bear the name of the institution and shall be further identified by such other descriptive terminology as may be proper and conform to contracts regarding self-liquidating projects executed by the Board of Regents, provided, however, that the funds authorized by § 13-51-5 shall consolidate the funds of each institution.

Source: SL 1963, ch 335.



§ 13-51-7 Institutional accounting for individual project funds--Reconciliation withconsolidated funds in treasury.

13-51-7. Institutional accounting for individual project funds--Reconciliation with consolidated funds in treasury. Upon establishment of accounts pursuant to § 13-51-5, each institution shall keep and maintain accounting records of each individual project in such manner that each project is separately identified. The fund records of each of the several project funds shall, at all times, be reconcilable with the consolidated institution funds on deposit with the state treasurer.

Source: SL 1963, ch 335.



§ 13-51-8 Federal concurrence in accounting procedures required.

13-51-8. Federal concurrence in accounting procedures required. In the event any of said self-liquidating revenue bond projects now are or hereafter become subject to contract or loan agreement with the United States of America Housing and Home Finance Administrator or his successor, before establishing any such consolidated accounts, for each separate institution, the concurrence of the United States of America Secretary of Housing and Urban Development shall first be obtained.

Source: SL 1963, ch 335.



§ 13-51-8.1 Power to combine self-liquidating projects or facilities on institutional basis.

13-51-8.1. Power to combine self-liquidating projects or facilities on institutional basis. The Board of Regents, with the approval of the Governor and commissioner of the Bureau of Finance and Management, in connection with "self-liquidating" dormitory, dining hall, and student union building projects, may combine such projects or facilities, on an institutional basis, and such combination may include "self-liquidating" facilities already completed, but constructed from the proceeds of revenue bonds, a portion of which remains outstanding, projects now authorized or hereafter authorized for future completion.

Source: SL 1969, ch 77, § 1; SL 1975, ch 128, § 336.



§ 13-51-8.2 Power to issue refunding bonds for revenue bonds issued on self-liquidating projectsor facilities.

13-51-8.2. Power to issue refunding bonds for revenue bonds issued on self-liquidating projects or facilities. The Board of Regents, with the approval of the Governor and commissioner of the Bureau of Finance and Management, may provide for the issuance, sale, or exchange of refunding bonds for the purpose of redeeming or retiring any revenue bonds previously issued in connection with "self-liquidating" projects, or for the purpose of combining such projects on an institutional basis.

Source: SL 1969, ch 77, § 2; SL 1975, ch 128, § 337.



§ 13-51-8.3 Repealed.

13-51-8.3. Repealed by SL 1970, ch 109



§ 13-51-9 Eminent domain power for institutional purposes.

13-51-9. Eminent domain power for institutional purposes. The Board of Regents shall have power to condemn private property for public use, to the extent herein provided, when the Legislature has appropriated money for such purpose; and the term "private property" as used in this section and § 13-51-10 shall include that portion of any street or alley along both sides of which the land is owned by the state. The power provided herein shall not be exercised to create or enlarge experimental farms.

Source: SL 1957, ch 77; SDC Supp 1960, § 15.0741.



§ 13-51-10 Resolution for condemnation of private property--Proceedings.

13-51-10. Resolution for condemnation of private property--Proceedings. When the Board of Regents shall deem it necessary to condemn any private property for the purpose of erecting or repairing any building or buildings or extending grounds and premises of any of the educational institutions of the state of which it has control, such board shall, by proper resolution and order, declare such condemnation necessary, stating the purposes and extent thereof, and communicate the same to the attorney general, and thereupon proceedings for such condemnation shall be had, in the name of the state as plaintiff, as provided in chapter 21-35.

Source: SL 1957, ch 77; SDC Supp 1960, § 15.0741.



§ 13-51-11 Protection from fire loss of buildings in construction.

13-51-11. Protection from fire loss of buildings in construction. The Board of Regents is authorized to expend from any appropriation of money for the construction of any public building that may lawfully be constructed under its supervision, or from any appropriation made for such purpose, sufficient funds to purchase and secure such protection from loss by fire during the erection of such building as may be proper in the judgment of such board.

Source: SDC 1939, § 15.0712.



§ 13-51-12 Moving or disposal of certain structures authorized by regents.

13-51-12. Moving or disposal of certain structures authorized by regents. The Board of Regents may permit the moving to other locations, or the dismantling, or sale of structures other than principal classroom, administrative, physical plant, recreational, research, or bonded revenue project buildings if the board considers such action to be in the best interests of the State of South Dakota, in order to make better use of the area, or because of extensive maintenance and repair costs, or because of fire or safety hazards.

Source: SL 1973, ch 115, § 1; SL 1994, ch 140, § 1.



§ 13-51-13 Repealed.

13-51-13. Repealed by SL 1994, ch 140, § 2



§ 13-51-14 Receipts from sale of temporary structures.

13-51-14. Receipts from sale of temporary structures. Any net receipts from the sale of structures shall be deposited in the education facilities fund provided for in § 13-51-2.

Source: SL 1973, ch 115, § 3; SL 1994, ch 140, § 3.



§ 13-51-15 Long range financing plan required for improvements financed by private donations--Establishing endowments.

13-51-15. Long range financing plan required for improvements financed by private donations--Establishing endowments. Where a capital improvement is to be primarily financed by private donations, the Board of Regents shall require the institution at which the construction will take place to develop a long-range financing plan to detail how the institution will fund projected operating, maintenance, and repair costs associated with the capital improvement. The board may require the establishment of endowments or the provision for the other nonstate fund revenue sources to cover projected operating, maintenance, or repair costs of privately donated academic buildings. The board shall require the establishment of endowments or the provision for other nonstate fund revenue sources to cover projected operating, maintenance, or repair costs of privately donated nonacademic buildings.

Source: SL 1995, ch 108, § 4.






Chapter 51A - Board Of Regents Revenue Bonds

§ 13-51A-1 Definition of terms.

13-51A-1. Definition of terms. Terms used in this chapter mean:

(1) "Acquire," includes to purchase, erect, build, construct, reconstruct, complete, repair, replace, alter, extend, better, equip, develop, and improve a project, including the acquisition and clearing of a site or sites therefor;

(2) "Board," the Board of Regents or its successor;

(3) "Federal agency," the United States of America, the President of the United States of America, the Department of Housing and Urban Development, or such other agency or agencies of the United States of America as may be designated or created to make loans or grants or both;

(4) "Institution," includes the following:

(a) Black Hills State University, located at Spearfish, South Dakota;

(b) Dakota State University, located at Madison, South Dakota;

(c) Northern State University, located at Aberdeen, South Dakota;

(d) South Dakota State University, located at Brookings, South Dakota;

(e) University of South Dakota, located at Vermillion, South Dakota;

(f) South Dakota School of Mines and Technology, located at Rapid City, South Dakota;

(g) School for the Blind and the Visually Impaired, located at Aberdeen, South Dakota;

(h) School for the Deaf, located at Sioux Falls, South Dakota;

and their branches;

(5) "Project," includes revenue producing buildings, structures, and facilities which, as determined by the board, are required by, or necessary for the use or benefit of, each such institution, including, without limiting the generality of the foregoing, the following: student residence halls; apartments; staff housing facilities; dormitories; health, hospital, or medical facilities; dining halls; student union buildings; field houses; stadiums; physical education installations and facilities; auditoriums; facilities for student or staff services; any facility or building leased to the United States of America; off-street parking facilities; whether heretofore acquired and now or hereafter used for any or all of the purposes aforesaid, as described in or as may be hereafter acquired under this chapter, with all equipment and appurtenant facilities; or any one, or more than one, or all, of the foregoing, or any combination thereof, for each such institution;

(6) "Each such institution," includes any institution or any combination of institutions as determined by the board.
Source: SL 1971, ch 134, § 2; SL 1998, ch 110, § 6; SL 2004, ch 134, § 1.



§ 13-51A-2 Power to acquire property.

13-51A-2. Power to acquire property. The board shall have power for each such institution to:

(1) Acquire any project or projects, or any combination thereof, and to own, operate, and maintain the same.

(2) Acquire by purchase, gift, or the exercise of eminent domain, and hold or dispose of real or personal property or rights or interest therein.
Source: SL 1971, ch 134, § 3.



§ 13-51A-3 Power to accept grants.

13-51A-3. Power to accept grants. The board shall have power for each such institution to accept grants of money or materials or property of any kind from a federal agency, or others, upon such terms and conditions as may be imposed.

Source: SL 1971, ch 134, § 3, subdiv 3.



§ 13-51A-4 Borrowing power of board.

13-51A-4. Borrowing power of board. The board shall have power for each such institution to borrow money and issue bonds to acquire for each institution any one project, or more than one, or any combination thereof, or to refund bonds heretofore or hereafter issued for each such institution, or for either or both of said purposes, and to provide for the security and payment of said bonds and for the rights of the holders thereof.

Source: SL 1971, ch 134, § 3, subdiv 4.



§ 13-51A-5 Interim notes authorized--Purposes.

13-51A-5. Interim notes authorized--Purposes. The board may borrow money and issue interim notes in evidence thereof to perform any of the duties authorized under this chapter, including the payment of expenses to be incurred for planning, architectural, engineering, legal and financial services, the acquisition of a site or sites, and the purchase of fixed equipment. The board may from time to time, and pursuant to appropriate resolution, issue interim notes to evidence such borrowings including interest on such borrowings and all necessary and incidental expenses in connection with any of the purposes provided for by this chapter until the date of the permanent financing.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-6 Terms of interim notes--Maturity date--Extension.

13-51A-6. Terms of interim notes--Maturity date--Extension. Any resolution authorizing the issuance of such notes shall specify the principal amount, rate of interest and maturity date, but not to exceed five years from date of issue, and such other terms as may be specified in such resolution; however, time of payment of any such notes may be extended for a period of not exceeding three years from the maturity date thereof.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-7 Security for payment of interim notes--Sources of payment.

13-51A-7. Security for payment of interim notes--Sources of payment. All such notes and the interest thereon may be secured by a pledge of any income and revenue derived by the institution from the project (subject to the prior payment of the operation and maintenance expenses of any project) to be undertaken with the proceeds of the notes and shall be payable solely from such income and revenue and from the proceeds to be derived from the sale of any revenue bonds for permanent financing authorized to be issued under this chapter, and from the project acquired with the proceeds of the notes.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-8 Additional provisions to make interim notes salable.

13-51A-8. Additional provisions to make interim notes salable. The board, in order further to secure the payment of the interim notes, is, in addition to the foregoing, authorized and empowered to make any other or additional covenants, terms, and conditions not inconsistent with the provisions of this chapter, and do any and all acts and things as may be necessary or convenient or desirable in order to secure payment of its interim notes, or in the discretion of the board, as will tend to make the interim notes more acceptable to lenders, notwithstanding that the covenants, acts, or things may not be enumerated herein.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-9 Registration of interim notes--Interest payments--Redemption.

13-51A-9. Registration of interim notes--Interest payments--Redemption. The board may provide for the registration of the notes in the name of the owner either as to principal alone, or as to both principal and interest, on such terms and conditions as the board may determine by the resolution authorizing their issue. Interest on the notes may be made payable semiannually, annually or at maturity. The notes may be made redeemable, prior to maturity, at the option of the board, in the manner and upon the terms fixed by the resolution authorizing their issuance.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-10 Execution of interim notes.

13-51A-10. Execution of interim notes. The notes may be executed by the president of the board, shall be attested by the secretary and be sealed with the board's corporate seal.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-11 Sale of interim notes.

13-51A-11. Sale of interim notes. Such notes shall be sold in such manner and at such price as the board shall by resolution determine.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-12 Payment of interim notes on issuance of bonds.

13-51A-12. Payment of interim notes on issuance of bonds. Contemporaneously with the issue of revenue bonds as provided by this chapter, all interim notes, even though they may not then have matured, shall be paid, both principal and interest to date of payment, from the funds derived from the sale of revenue bonds for the permanent financing and such interim notes shall be surrendered and canceled.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-13 Power to issue bonds--Purposes--Resolution--Signatures.

13-51A-13. Power to issue bonds--Purposes--Resolution--Signatures. The board shall have power, and is hereby authorized from time to time, to issue negotiable bonds:

(1) To acquire any one project, or more than one, or any combination thereof, for each such institution; or

(2) To refund bonds heretofore and hereafter issued as hereinafter provided for; or

(3) For either or both of said purposes. The bonds shall be authorized by resolution of the board. Such resolution may provide that one of the officers of the board shall sign such bonds manually and other officials' signatures may be facsimiles.
Source: SL 1971, ch 134, § 4 (A); SL 1975, ch 47, § 11.



§ 13-51A-14 Terms of bonds.

13-51A-14. Terms of bonds. The bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding fifty years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such rate or rates as shall be determined by the board and without regard to any interest rate limitation appearing in any other law, which such interest shall be payable semiannually, may be in such form, either coupon or registered as to principal only or as to both principal and interest, may carry such registration privileges (including the conversion of a fully registered bond to a coupon bond or bonds and the conversion of a coupon bond to a fully registered bond), may be executed in such manner, may be made payable in such medium of payment, at such place or places within or without the state, may be subject to such terms of redemption prior to their expressed maturity, with or without premium, as such resolution or other resolutions may provide.

Source: SL 1971, ch 134, § 4 (A).



§ 13-51A-15 Pledge of income for security of bonds.

13-51A-15. Pledge of income for security of bonds. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to provide that bonds issued under this chapter, subject only to the prior payment of the operation and maintenance expenses of any project, shall be payable from and secured by a pledge of and lien on all or any part of the income and revenues derived from, and to pledge and assign to, or in trust for the benefit of, the holder or holders of bonds issued under this chapter all or any part of the income and revenues derived from:

(1) Fees, rentals, and other charges from students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate, any project;

(2) Health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such institution; and

(3) Rentals from any facility or building leased to the United States of America.
Source: SL 1971, ch 134, § 5, subdiv 2.



§ 13-51A-16 Rights of prior bondholders protected.

13-51A-16. Rights of prior bondholders protected. If the board provides that any bonds issued under this chapter shall be payable from the income and revenues of any project acquired before July 1, 1971, any such provision for the payment of said bonds from the income and revenues of any such project theretofore acquired shall be subject to, and in all respects in full conformity and compliance with, the rights of the holders of any bonds or obligations payable from the income and revenues of any such project theretofore issued by the board and then outstanding.

Source: SL 1971, ch 134, § 5, subdiv 2.



§ 13-51A-17 Covenant to maintain adequate income for bond retirement.

13-51A-17. Covenant to maintain adequate income for bond retirement. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to covenant with or for the benefit of the holder or holders of the bonds issued under this chapter that so long as any such bonds shall remain outstanding and unpaid the board will fix, maintain and collect in such installments as may be agreed upon:

(1) Fees, rentals, and other charges from students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate any project;

(2) Health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered, or otherwise enrolled at and attending each such institution pledged under the terms of any resolution authorizing bonds pursuant to this chapter; and

(3) Rentals from any facility or building leased to the United States of America,
the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing said bonds, until said bonds and accruing interest have been paid in accordance with their terms.

Source: SL 1971, ch 134, § 5, subdiv 3.



§ 13-51A-18 Covenant against debt or charge endangering income pledged to bond retirement.

13-51A-18. Covenant against debt or charge endangering income pledged to bond retirement. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to covenant that so long as any of the bonds issued under this chapter shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined, voluntarily create or cause to be created any debt, lien, mortgage, pledge, assignment, encumbrance, or other charge having priority to the lien of the bonds issued under this chapter upon any of the income and revenues derived from:

(1) All fees, rentals, and other charges from students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate, any project;

(2) All health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered, or otherwise enrolled at and attending each such institution; and

(3) All rentals from any facility or building leased to the United States of America.
Source: SL 1971, ch 134, § 5, subdiv 6 (i).



§ 13-51A-19 Covenant against alienation of project so as to endanger bond security.

13-51A-19. Covenant against alienation of project so as to endanger bond security. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to covenant that so long as any of the bonds issued under this chapter shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined, convey or otherwise alienate any project or the real estate upon which such project shall be located, except at a price sufficient to pay all the bonds issued for such project then outstanding and interest accrued thereon, and then only in accordance with any agreements with the holder or holders of such bonds.

Source: SL 1971, ch 134, § 5, subdiv 6 (ii).



§ 13-51A-20 Additional covenants for security of bonds.

13-51A-20. Additional covenants for security of bonds. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to covenant with or for the benefit of the holder or holders of bonds issued under this chapter as to all matters deemed advisable by the board, including:

(1) The purposes, terms, and conditions for the issuance of additional parity or junior lien bonds that may thereafter be issued, and for the payment of the principal, redemption premiums, and interest on such bonds.

(2) The kind and amount of all insurance to be carried, the cost of which shall be charged as an operation and maintenance expense of any project.

(3) The operation, maintenance, and management of any project to assure the maximum use and occupancy thereof; the accounting for, and the auditing of, all income revenue from, and all expenses of, any project; the employment of engineers and consultants; and the keeping of records, reports, and audits of any project.

(4) The obligation of the board to maintain any project in good condition and to operate the same at all times in an economical and efficient manner.

(5) The terms and conditions for creating and maintaining debt service funds, reserve funds, and such other special funds as may be created in the resolution authorizing said bonds, separate and apart from all other funds and accounts of said board and said institution.

(6) The procedure by which the terms of any contract with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given.

(7) Providing the procedure for refunding such bonds.

(8) Such other covenants as may be deemed necessary or desirable to assure a successful operation of any project and the prompt payment of the principal of and interest upon the bonds so authorized.
Source: SL 1971, ch 134, § 5, subdiv 4.



§ 13-51A-21 Trustee for bondholders--General powers--Trust agreement.

13-51A-21. Trustee for bondholders--General powers--Trust agreement. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to vest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of the holder or holders of bonds issued under this chapter, and to hold, apply, and dispose of the same and the right to enforce any covenant made to secure or pay or in relation to the bonds; execute and deliver a trust agreement or trust agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and limiting the liabilities thereof and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of any specified amount or percentage of such bonds may exercise such right and enforce any and all such covenants and resort to such remedies as may be appropriate.

Source: SL 1971, ch 134, § 5, subdiv 7.



§ 13-51A-22 Covenants to take actions for benefit of bondholders.

13-51A-22. Covenants to take actions for benefit of bondholders. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to covenant to perform any and all acts and to do any and all such things as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the board tend to make the bonds more marketable, notwithstanding that such acts or things may not be enumerated herein, it being the intention hereof to give the board issuing bonds pursuant to this chapter power to make all covenants, to perform all acts and to do all things not inconsistent with the Constitution of the State of South Dakota.

Source: SL 1971, ch 134, § 5, subdiv 8.



§ 13-51A-23 Prohibition against obligating state.

13-51A-23. Prohibition against obligating state. Nothing in this chapter shall be construed to authorize the board or any institution to contract a debt on behalf of, or in any way to obligate, the State of South Dakota, or to pledge, assign, or encumber in any way, or to permit the pledging, assigning or encumbering in any way, of appropriations made by the Legislature of the State of South Dakota.

Source: SL 1971, ch 134, § 9.



§ 13-51A-24 Limited obligation of bonds.

13-51A-24. Limited obligation of bonds. All bonds issued pursuant to this chapter shall be obligations of the board payable only in accordance with the terms thereof and shall not be obligations general, special, or otherwise, of the State of South Dakota. Such bonds shall not constitute a debt, legal or moral, of the State of South Dakota, and shall not be enforceable against the state, nor shall payment thereof be enforceable out of any funds of the board, or of any institution, other than the income and revenues pledged and assigned to, or in trust for the benefit of, the holder or holders of such bonds.

Source: SL 1971, ch 134, § 10.



§ 13-51A-25 Recording not required to perfect lien.

13-51A-25. Recording not required to perfect lien. Neither the resolution authorizing the bonds nor any financing statement or other instrument or document need be filed or recorded in any public records in order to perfect the lien on the pledge of the revenues to pay the bonds as against third parties.

Source: SL 1971, ch 134, § 8.



§ 13-51A-26 Validity of bonds despite expiration of terms of officers--Irregularities inproceedings.

13-51A-26. Validity of bonds despite expiration of terms of officers--Irregularities in proceedings. The bonds bearing the signatures of officers of the board in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all persons whose signatures appear thereon shall have ceased to be such officers. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed by the bonds, or to refund outstanding bonds, or taken in connection therewith.

Source: SL 1971, ch 134, § 8.



§ 13-51A-27 Sale of bonds--Minimum price.

13-51A-27. Sale of bonds--Minimum price. All bonds issued under this chapter shall be sold for such price or prices as the board shall determine but at not less than ninety-five percent of par except refunding bonds exchanged on a par for par basis as hereinafter provided.

Source: SL 1971, ch 134, § 4 (A).



§ 13-51A-28 Negotiability of bonds.

13-51A-28. Negotiability of bonds. The coupon bonds shall be fully negotiable within the meaning of Title 57A.

Source: SL 1971, ch 134, § 4 (A).



§ 13-51A-29 Bonds as legal investments.

13-51A-29. Bonds as legal investments. The state and all counties, cities, villages, incorporated towns, and other municipal corporations, political subdivisions, and public bodies, and public officers of any thereof, all banks, subject to applicable investment limitations, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, moneys, or other funds belonging to them or within their control in any bonds issued pursuant to this chapter, it being the purpose of this section to authorize the investment in such bonds of all debt service, insurance, retirement, compensation, pension, and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.

Source: SL 1971, ch 134, § 11; SL 1992, ch 60, § 2; SL 1993, ch 213, § 86.



§ 13-51A-30 Deposit of bond proceeds and revenues--Security--Disbursement.

13-51A-30. Deposit of bond proceeds and revenues--Security--Disbursement. Notwithstanding the provisions of any other law, no moneys derived from the sale of bonds issued under the provisions of this chapter, or pledged or assigned to or in trust for the benefit of the holder or holders thereof, shall be required to be paid into the state treasury but shall be deposited by the treasurer or other fiscal officer of the board in such bank or banks or trust company or trust companies as may be designated by the board, and all deposits of such moneys shall, if required by the board, be secured by obligations of the United States of America, of a market value equal at all times to the amount of such moneys on deposit. Such moneys shall be disbursed as may be directed by the board and in accordance with the terms of any agreements with the holder or holders of any bonds.

Source: SL 1971, ch 134, § 7.



§ 13-51A-31 Agreements as to custody of funds.

13-51A-31. Agreements as to custody of funds. Section 13-51A-30 shall not be construed as limiting the power of the board to agree in connection with the issuance of any of its bonds as to the custody and disposition of the moneys received from the sale of such bonds or from the income and revenues pledged or assigned to or in trust for the benefit of the holder or holders thereof.

Source: SL 1971, ch 134, § 7.



§ 13-51A-32 Actions for enforcement of chapter and resolutions.

13-51A-32. Actions for enforcement of chapter and resolutions. The provisions of this chapter and of any resolution or other proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds and the provisions thereof shall be enforceable either in law or in equity, by suit, action, mandamus, or other proceeding in any court of competent jurisdiction to enforce and compel the performance of all duties required by this chapter and by any resolution authorizing the issuance of bonds adopted responsive hereto.

Source: SL 1971, ch 134, § 6.



§ 13-51A-33 Power to issue refunding bonds for matured obligations.

13-51A-33. Power to issue refunding bonds for matured obligations. The board shall have power, and is hereby authorized from time to time, to issue negotiable refunding bonds:

(1) To refund unpaid matured bonds;

(2) To refund unpaid matured coupons evidencing interest upon its unpaid matured bonds; and

(3) To refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds.
Source: SL 1971, ch 134, § 4 (B).



§ 13-51A-34 Exchange of refunding bonds--Sale and use of proceeds--Cancellation of bonds andcoupons received.

13-51A-34. Exchange of refunding bonds--Sale and use of proceeds--Cancellation of bonds and coupons received. Refunding bonds issued pursuant to § 13-51A-33 may be exchanged for the bonds to be refunded on a par for par basis of the bonds, interest coupons, and interest not represented by coupons, if any, or may be sold at not less than par, or may be exchanged in part and sold in part, and the proceeds received at any such sale shall be used to pay the bonds, interest coupons, and interest not represented by coupons, if any. Bonds and interest coupons which have been received in exchange or paid shall be canceled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.

Source: SL 1971, ch 134, § 4 (B).



§ 13-51A-35 Power to issue refunding bonds for unmatured obligations.

13-51A-35. Power to issue refunding bonds for unmatured obligations. The board shall have power, and is hereby authorized from time to time, to also issue negotiable refunding bonds hereunder to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund:

(1) The principal amount of the bonds to be refunded;

(2) The interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date thereof; and

(3) The applicable redemption premiums, if any.
Source: SL 1971, ch 134, § 4 (C).



§ 13-51A-36 Exchange or sale of refunding bonds--Use of proceeds.

13-51A-36. Exchange or sale of refunding bonds--Use of proceeds. Refunding bonds issued pursuant to § 13-51A-35 may be exchanged for not less than an equal principal amount of bonds to be refunded or may be sold at not less than par, or may be exchanged in part and sold in part. All proceeds received at the sale thereof (excepting the accrued interest received) shall be used:

(1) If the bonds to be refunded are then due, for the payment thereof;

(2) If the bonds to be refunded are voluntarily surrendered with the consent of the holder or holders thereof, for the payment thereof;

(3) If the bonds to be refunded are then subject to prior redemption by their terms, for the redemption thereof;

(4) If the bonds to be refunded are not then subject to payment or redemption, to purchase direct obligations of the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon, and such proceeds or obligations of the United States of America shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of South Dakota, with power to accept and execute trusts, or any successor thereto, which is also a member of the Federal Deposit Insurance Corporation and of the Federal Reserve System, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded, and any balance remaining in said escrow after the payment and retirement of the bonds to be refunded shall be returned to said board to be used and held for use as revenues pledged for the payment of said refunding bonds; or

(5) For any combination thereof.
Source: SL 1971, ch 134, § 4 (C).



§ 13-51A-37 Contracts and leases to carry out purposes.

13-51A-37. Contracts and leases to carry out purposes. The board shall have power for each institution listed in subdivision 13-51A-1(4) to make contracts and leases, either as lessee or lessor, and execute all instruments and perform all acts and do all things necessary or convenient to carry out the powers granted in this chapter.

Source: SL 1971, ch 134, § 3, subdiv 5.



§ 13-51A-38 Parietal rules.

13-51A-38. Parietal rules. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to make and enforce and agree to make and enforce parietal rules that shall ensure the use of any project to the maximum extent to which such project is capable of serving students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate, any project.

Source: SL 1971, ch 134, § 5, subdiv 5.



§ 13-51A-39 Establishment and collection of fees.

13-51A-39. Establishment and collection of fees. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to fix, maintain, and collect:

(1) Fees, rentals, and other charges from students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate any project;

(2) Health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such institution; and

(3) Rentals from any facility or building leased to the United States of America,
the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing said bonds.

Source: SL 1971, ch 134, § 5, subdiv 1.



§ 13-51A-40 Retention of revenues by board.

13-51A-40. Retention of revenues by board. The board shall have power for each such institution to retain in its treasury:

(1) All moneys received from the sale of all bonds or notes issued under this chapter;

(2) All fees, rentals, and other charges from students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate any project;

(3) All health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such institution pledged under the terms of any resolution authorizing bonds or notes pursuant to this chapter; and

(4) All rentals from any facility or building leased to the United States of America,
all of which shall be considered always appropriated to the board.

Source: SL 1971, ch 134, § 3, subdiv 6.



§ 13-51A-41 Accounting for project financing--Audits.

13-51A-41. Accounting for project financing--Audits. For the purpose of financial reporting, each combined project will have its financial affairs, expenditures and revenues, set out clearly in the financial statement of the institution, and the South Dakota auditor-general will audit each project on a separate basis and attest to the aforementioned financial condition of each separate project as presented in the financial report of the institution.

Source: SL 1971, ch 134, § 7.



§ 13-51A-42 Supplemental nature of chapter--Conflicting provisions.

13-51A-42. Supplemental nature of chapter--Conflicting provisions. The powers conferred by this chapter shall be in addition to and supplemental to the powers conferred by any other law, general or special, and bonds may be issued under this chapter notwithstanding the provisions of any other such law and without regard to the procedure required by any other such laws. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general or special, the provisions of this chapter shall be controlling, and no further approval of the exercise by the board of any of the powers herein granted shall be necessary.

Source: SL 1971, ch 134, § 13.



§ 13-51A-43 Severability of provisions.

13-51A-43. Severability of provisions. It is hereby declared that the sections, clauses, sentences, and parts of this chapter are severable, are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this chapter would otherwise be unconstitutional or ineffective. It is the intention of this chapter to confer upon the board the whole or any part of the powers in this chapter provided for, and if any one or more sections, clauses, sentences, and parts of this chapter shall for any reason be questioned in any court of competent jurisdiction and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair, or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any section, clause, sentence, or part of this chapter in any one or more instances shall not be taken to affect or prejudice its applicability or validity in any other instance.

Source: SL 1971, ch 134, § 12.



§ 13-51A-44 Short title.

13-51A-44. Short title. This chapter shall be known and may be cited as the "Board of Regents Revenue Bond Act of 1971."

Source: SL 1971, ch 134, § 1.






Chapter 52 - Grants And Donations To State Institutions

§ 13-52-1 Acceptance and administration of gifts by regents--Application to specific purposes.

13-52-1. Acceptance and administration of gifts by regents--Application to specific purposes. Notwithstanding the provisions of § 5-24-12, the Board of Regents as constituted by chapter 13-49, may accept, receive, and administer gifts, other than of real property and of funds for building purposes, made for the benefit of any institution of higher education under its control or subject to its administration, and such gifts shall be used by it only for the specific purposes for which they are given.

Source: SL 1955, ch 45; SDC Supp 1960, § 15.0734.



§ 13-52-2 Certification by attorney general of freedom from obligations on state--Legislativeapproval required for gifts of real property and building funds.

13-52-2. Certification by attorney general of freedom from obligations on state--Legislative approval required for gifts of real property and building funds. Gifts that would impose any present or future legal obligations upon the state or its administrative agencies shall not be accepted, received, or administered under § 13-52-1 until the attorney general of this state certifies that the same are free from such obligations, and gifts of real property and of funds for building purposes shall not be so accepted, received, or administered without specific approval by resolution adopted by the Legislature.

Source: SL 1955, ch 45; SDC Supp 1960, § 15.0734.



§ 13-52-3 Acceptance of federal gifts--Governor's approval required--Buildings to be on realproperty owned by institution.

13-52-3. Acceptance of federal gifts--Governor's approval required--Buildings to be on real property owned by institution. In order to effectuate and make more workable the provisions of §§ 13-52-1 and 13-52-2, authority is hereby granted to the Board of Regents to accept gifts of buildings, or other property, real or personal, and of funds for building purposes, made for the benefit of any institution of higher education under its control or subject to its administration, by the federal government or its agencies; provided, however, that the acceptance of such gift must first be approved by the Governor of this state and provided further, that such gift is in keeping with the purposes and programs of such institution of higher education and such gift or bequest does not impose any present or future legal obligation upon the state or the Board of Regents. In the event such gift is for buildings, the same shall be located upon realty owned by said institution affected.

Source: SL 1957, ch 76; SDC Supp 1960, § 15.0735.



§ 13-52-4 Acceptance and use of federal funds for operational purposes and improvements.

13-52-4. Acceptance and use of federal funds for operational purposes and improvements. The South Dakota State Board of Regents shall be authorized to accept, control, and use on behalf of the several institutions of this state under its supervision, any federal funds available for equipment, faculty, or administrative salaries, educational services, buildings, building repairs, and additions, or any other college program, improvement, or expansion.

Source: SL 1959, ch 78; SDC Supp 1960, § 15.0743 (2); SL 1961, ch 60.



§ 13-52-5 Acceptance and use of federal funds for student aid and special educationalprograms.

13-52-5. Acceptance and use of federal funds for student aid and special educational programs. The South Dakota State Board of Regents shall be authorized to accept, control, and use on behalf of the several institutions of this state under its supervision, any federal funds, grants-in-aid, subventions, or other financial aids that are available to such institutions for fellowship grants, student loans, curriculum expansion, establishing institutes or instructional centers, or any other educational program made available to them.

Source: SL 1959, ch 78; SDC Supp 1960, § 15.0743 (1); SL 1961, ch 60.



§ 13-52-6 Direct endowments--Uses limited.

13-52-6. Direct endowments--Uses limited. All endowments, gifts, and bequests made directly to any state institution of higher education, and the income therefrom, shall belong to and be used only by that institution. Direct endowments, gifts, and bequests, including those received indirectly by foundations affiliated with an institution, may not be used to reduce its state appropriation. Nothing contained in this section may require the continuation of programs or program levels achieved as the result of those endowments, gifts, and bequests, nor may it apply to state appropriated funds.

Source: SL 2001, ch 23, § 4.






Chapter 53 - Administration Of State Institutions

§ 13-53-1 Departments and courses of study--Textbooks--Admission and graduationrequirements.

13-53-1. Departments and courses of study--Textbooks--Admission and graduation requirements. The Board of Regents may establish the departments and courses of study, in the institutions under its control, as it thinks best, to determine what textbooks shall be used, what requirements for the admission and graduation of students shall be maintained.

Source: SDC 1939, § 15.0713; SL 1986, ch 143; SL 2002, ch 93, § 1.



§ 13-53-1.1 Draft registration compliance as prerequisite to enrollment--Statement ofregistration compliance.

13-53-1.1. Draft registration compliance as prerequisite to enrollment--Statement of registration compliance. No male person born after December 31, 1959, may enroll at any state-supported college or university until such person has filed with the institution a statement of registration compliance. In such a statement of registration compliance, the person shall certify, under oath, either that he is registered with the selective service pursuant to the Military Selective Service Act, 50 U.S.C. § 453, as amended and in effect on January 1, 1988, or that, for any reason specified in 50 U.S.C. § 453, he is not required to be registered.

Source: SL 1988, ch 159, § 1.



§ 13-53-1.2 Form for statement of registration compliance--Inclusion in application.

13-53-1.2. Form for statement of registration compliance--Inclusion in application. The Board of Regents shall prescribe the form for the statement of registration compliance provided by § 13-53-1.1 and shall insure that the statement of registration compliance be included in applications for all new and transfer students.

Source: SL 1988, ch 159, § 2.



§ 13-53-1.3 Postsecondary institutions may offer elective course in American signlanguage.

13-53-1.3. Postsecondary institutions may offer elective course in American sign language. Any postsecondary educational institution controlled by the State Board of Regents may offer an elective course in American sign language according to policy adopted by the Board of Regents.

Source: SL 1991, ch 148, § 4.



§ 13-53-2 Unnecessary duplication of departments and facilities prohibited.

13-53-2. Unnecessary duplication of departments and facilities prohibited. The Board of Regents is expressly forbidden to continue or to create chairs, departments, laboratories, libraries, or other equipment in multiplication, except where the obvious needs of the special work of the school make such multiplication necessary.

Source: SDC 1939, § 15.0713.



§ 13-53-3 Economy considered in administration of schools--Unification of work.

13-53-3. Economy considered in administration of schools--Unification of work. The board shall, at all times, so administer the schools as to enable each one of them to do in the best manner its own specific work, with a view to the strictest economy, and so as to unify and harmonize the entire work of all the schools under its control.

Source: SDC 1939, § 15.0713.



§ 13-53-4 Rules and regulations for management of institutions.

13-53-4. Rules and regulations for management of institutions. The Board of Regents shall have power to enact and enforce all rules and regulations, not in conflict with any law, and deemed necessary by it for the wise and successful management of the institutions under its control and for the government of students and employees therein.

Source: SDC 1939, § 15.0714.



§ 13-53-5 Delegation of authority to school officials.

13-53-5. Delegation of authority to school officials. The board may delegate provisionally to the president, dean, superintendent, or faculty of any school under its control, so much of the authority conferred by § 13-53-4 or §§ 13-53-23 to 13-53-41, inclusive, as in its judgment seems proper and in accordance with the usual custom in such cases.

Source: SDC 1939, § 15.0714; SL 1975, ch 128, § 338; SL 1996, ch 130, § 20.



§ 13-53-6 Tuition rates and fees.

13-53-6. Tuition rates and fees. The board shall fix all rates of tuition and other fees to be paid by students.

Source: SDC 1939, § 15.0716; SL 1969, ch 35.



§ 13-53-6.1 Repealed.

13-53-6.1. Repealed by SL 1989, ch 156, § 2



§ 13-53-6.2 Reciprocal attendance agreements between South Dakota and Minnesotaboards--Legislative approval required.

13-53-6.2. Reciprocal attendance agreements between South Dakota and Minnesota boards--Legislative approval required. The State Board of Regents may enter into an agreement with the Minnesota Higher Education Coordinating Board to, on a reciprocal basis, enable any resident of South Dakota to attend any public institution of higher education in Minnesota, and any resident of Minnesota to attend any public institution of higher education in South Dakota, without being required to pay nonresident tuition fees. The terms of the agreement shall provide for approximately equal advantages between the contracting parties.

However, nothing in the above entitlement shall bind the State of South Dakota without final legislative approval.

Source: SL 1977, ch 145, §§ 1, 2.



§ 13-53-6.3 Qualification for resident tuition rates.

13-53-6.3. Qualification for resident tuition rates. Notwithstanding any other provision of law, the following persons qualify for resident tuition rates at the institutions controlled by the Board of Regents:

(1) Any citizen or other person entitled under law to establish a residence in the United States who graduates from a South Dakota high school; or

(2) Any citizen or other person entitled under law to establish a residence in the United States who was a South Dakota resident at the time of high school graduation and lived with a parent or legal guardian who was also a South Dakota resident.
Source: SL 1997, ch 104, § 1; SL 2013, ch 89, § 1.



§ 13-53-7 Degrees and honors conferred by board--Faculty recommendation.

13-53-7. Degrees and honors conferred by board--Faculty recommendation. The Board of Regents is authorized to confer all scholastic honors and degrees usually granted by such boards; and all degrees, diplomas, and certificates of graduation shall be issued and conferred in its name and by its express authority. In conferring degrees the board shall conform as nearly as may be to the best and most reputable current practice in such matters. Students shall be graduated from each institution by the Board of Regents upon recommendation of the faculty of such institution.

Source: SDC 1939, § 15.0719.



§ 13-53-8 Contract with school board for educational services.

13-53-8. Contract with school board for educational services. The Board of Regents and any school board of this state shall have the power to enter into a contract or contracts, for such consideration as may be agreed upon, whereby any state educational institution under the control of the Board of Regents, having a department for the practice and training of teachers may contract for educational services for children of the district.

Source: SDC 1939, § 15.0715; SL 1975, ch 128, § 339.



§ 13-53-9 , 13-53-10. Repealed.

13-53-9, 13-53-10. Repealed by SL 1975, ch 128, § 377



§ 13-53-11 Federal funds and institutional endowment income paid to state treasurer--Credit to institution.

13-53-11. Federal funds and institutional endowment income paid to state treasurer--Credit to institution. Money received for the use and benefit of any of the educational institutions under the control of the Board of Regents from the United States, or from interest on the permanent funds or from leases of land granted to the State of South Dakota in trust for the use and benefit of said institution shall be paid to the state treasurer, and shall be receipted for by him and credited to the proper institution.

Source: SDC 1939, § 15.0723; SL 1965, ch 36, § 2.



§ 13-53-12 , 13-53-13. Repealed.

13-53-12, 13-53-13. Repealed by SL 1983, ch 29, §§ 8, 9



§ 13-53-14 Institutional officer appointed to receive fees and charges--Payment intotreasury.

13-53-14. Institutional officer appointed to receive fees and charges--Payment into treasury. All money received by such institution for rents of state owned dormitories, tuition, or other fees authorized by the board, except such rents, fees, and other moneys specifically authorized to be placed in other funds, or from articles, products, or materials sold by its authority, shall be collected by an officer of said institution designated by the board to make such collections, under proper bonds, and such officer shall pay all such moneys thus received by him to the state treasurer, at the time and in the manner provided by law; and no other person shall be permitted to collect or hold any money belonging to such institutions.

Source: SDC 1939, § 15.0723; SL 1965, ch 36, § 2; SL 1975, ch 128, § 340.



§ 13-53-15 Receipt by state treasurer of institutional moneys--Distribution.

13-53-15. Receipt by state treasurer of institutional moneys--Distribution. The state treasurer shall receive and receipt all moneys arising from any of the educational institutions under the control of the Board of Regents. Moneys collected pursuant to § 13-53-6 shall be deposited eighty percent into the tuition and fees fund which is hereby created and continuously appropriated to the Board of Regents and twenty percent into the higher education facilities fund. Moneys collected from interest on permanent funds or from lease income from lands granted to the state for the use and benefit of each institution shall be deposited into the Board of Regents endowed institution interest and income fund created by § 5-10-1.1.

Source: SDC 1939, § 15.0723; SL 1965, ch 36, § 2; SL 1977, ch 143, § 1; SL 1978, ch 126, § 2; SL 1982, ch 154, § 1; SL 1983, ch 137, § 1; SL 1989, ch 50, § 3; SL 1994, ch 141.



§ 13-53-15.1 Repealed.

13-53-15.1. Repealed by SL 1996, ch 131, § 1



§ 13-53-15.2 Repealed.

13-53-15.2. Repealed by SL 1983, ch 137, § 2



§ 13-53-15.3 Medical school funds.

13-53-15.3. Medical school funds. Notwithstanding the provisions of § 13-53-15, medical school deposits into the higher education facilities fund shall equal twenty percent of the medical school tuition and fee revenue minus one hundred seventy-five thousand dollars.

The provisions of this section are retroactive from July 1, 1994. Any transaction that was consistent with § 13-53-15 is hereby ratified.

Source: SL 1984, ch 132; SL 1996, ch 131, §§ 2, 3.



§ 13-53-16 Repealed.

13-53-16. Repealed by SL 1983, ch 29, § 10



§ 13-53-17 Expenditure of federal funds limited to amounts received during year--Approval of budget excesses.

13-53-17. Expenditure of federal funds limited to amounts received during year--Approval of budget excesses. The expenditure of moneys for programs or activities financed from any moneys or grants received from the United States shall be limited to the amounts of receipts received for such purposes during a fiscal year and any amounts received during a fiscal year in excess of federal moneys anticipated and included as receipts in the budget of the Governor are hereby appropriated and shall be authorized for expenditure upon specific approval by the commissioner of finance and management and the Board of Regents.

Source: SDC 1939, § 15.0723 as added by SL 1965, ch 36, § 2.



§ 13-53-18 Board approval of expenditures required--Indebtedness limited to availablefunds--Expenditures limited by legal purposes.

13-53-18. Board approval of expenditures required--Indebtedness limited to available funds--Expenditures limited by legal purposes. Except as provided in § 13-53-19, expenditures shall be made only by express authority of the Board of Regents first obtained, and no indebtedness shall ever be permitted or incurred except against funds already available for such purpose, and no expenditure from any fund shall, under any circumstances, be made except for the legal purpose for which such fund exists and for the institution to which it belongs.

Source: SDC 1939, § 15.0724; SL 1955, ch 40.



§ 13-53-19 Delegation of authority for expenditures to institutional officer--Bond--Method of expenditures and purposes.

13-53-19. Delegation of authority for expenditures to institutional officer--Bond--Method of expenditures and purposes. The Board of Regents may by resolution delegate the authority described in § 13-53-18 to an officer or employee of the institution for which the expenditure is to be made who has furnished to the State of South Dakota a good and sufficient bond respecting such duties, which delegation of authority shall be subject to revocation by resolution of the board. The secretary of such board shall file copies of such resolutions, duly certified by him, with the state auditor. The method in detail of making expenditures and purchases, except so far as they are specified by this chapter, shall be left to the discretion of the Board of Regents.

Source: SDC 1939, § 15.0724; SL 1955, ch 40.



§ 13-53-20 Examination of vouchers and claims by state auditor--Issuance and transmittalof warrant.

13-53-20. Examination of vouchers and claims by state auditor--Issuance and transmittal of warrant. Whenever a properly authenticated voucher approved by the Board of Regents, or officer or employee with unrevoked delegated authority under § 13-53-19, is presented to the state auditor, it shall be his duty to audit and adjust the same, and, for the sums which shall be found due from the state, issue a warrant on the state treasury payable to the person entitled thereto, and transmit same to the payee thereof, or as he may request, or to the said board or the proper state institution, as the case may require.

Source: SDC 1939, § 15.0724; SL 1955, ch 40.



§ 13-53-21 Insurance against loss or damage to educational materials and equipment atinstitutions.

13-53-21. Insurance against loss or damage to educational materials and equipment at institutions. The State Board of Regents is hereby empowered and authorized to procure insurance protecting the books, manuscripts, papers, periodicals, records, computers, television equipment, equipment used for instructional or research purposes, and works of art, owned by the State of South Dakota and located at or used by the state institutions under the control of the State Board of Regents, against loss or damage resulting from theft, fire, or other casualty.

Source: SL 1970, ch 129, § 1.



§ 13-53-22 Institutions named as insured in policies.

13-53-22. Institutions named as insured in policies. Policies of insurance purchased by the State Board of Regents pursuant to the authority granted in § 13-53-21 shall in each instance name as insured the state institution which uses or at which is located the particular property covered by such insurance.

Source: SL 1970, ch 129, § 2.



§ 13-53-23 Payment of insurance premiums.

13-53-23. Payment of insurance premiums. The State Board of Regents is hereby empowered and authorized to expend from any funds available for college and university operations sufficient amounts to pay the costs of premiums of any insurance purchased pursuant to the authority granted in § 13-53-21.

Source: SL 1970, ch 129, § 3.



§ 13-53-23.1 Residence defined.

13-53-23.1. Residence defined. For the purpose of §§ 13-53-23 to 13-53-41, inclusive, residence, means the place where a person has a permanent home, at which the person remains when not called elsewhere for labor, studies, or other special or temporary purposes, and to which the person returns at times of repose. It is the place a person has voluntarily fixed as the person's permanent habitation with an intent to remain in such place for an indefinite period. A person, at any one time, has but one residence and a residence in not lost until another is gained.

Source: SL 1996, ch 130, § 1.



§ 13-53-24 Twelve-month residency requirement to qualify as resident student.

13-53-24. Twelve-month residency requirement to qualify as resident student. A person entering the state from another state or country does not at that time acquire residence for the purpose of §§ 13-53-23 to 13-53-41, inclusive, unless, except as provided in § 13-53-29 or 13-53-29.1, such person is a resident for twelve months in order to qualify as a resident student for tuition and fee purposes.

Source: SL 1996, ch 130, § 2; SL 2012, ch 101, § 2.



§ 13-53-25 Residence in state for sole purpose of attending institution of higher educationnot counted for residency requirement.

13-53-25. Residence in state for sole purpose of attending institution of higher education not counted for residency requirement. Physical presence in South Dakota for the predominant purpose of attending a college, university, or other institution of higher education does not count in determining the twelve-month period of residence. Absence from South Dakota for such purpose does not deprive a person of resident student status.

Source: SL 1996, ch 130, § 3.



§ 13-53-26 Twelve months of residency must immediately precede first day of classes.

13-53-26. Twelve months of residency must immediately precede first day of classes. A person shall be classified as a resident student if the person has continuously resided in South Dakota for at least twelve consecutive months immediately preceding the first scheduled day of classes of the semester or other session in which the individual registers in the regental system; subject to the exception in § 13-53-29.

Source: SL 1996, ch 130, § 4.



§ 13-53-27 Residence of unemancipated person for purpose of higher education.

13-53-27. Residence of unemancipated person for purpose of higher education. The residence of an unemancipated person under twenty-four years of age follows that of the parents or of a legal guardian who has actual custody of the person or administers the property of the person. In the case of divorce or separation, if either parent meets the residence requirements, the person shall be considered a resident.

Source: SL 1996, ch 130, § 5; SL 2013, ch 89, § 2.



§ 13-53-28 Board of Regents approval required when guardian residence basis ofresidency and predominant purposes is for education.

13-53-28. Board of Regents approval required when guardian residence basis of residency and predominant purposes is for education. If the person comes from another state or country for the predominant purpose of attending a postsecondary regental institution, the person may not be admitted to resident student status upon the basis of the residence of a guardian in fact, except upon appeal to the Board of Regents.

Source: SL 1996, ch 130, § 6.



§ 13-53-29 Exception to twelve-month residency requirements.

13-53-29. Exception to twelve-month residency requirements. An unemancipated person may be classified as a resident student without meeting the twelve-month residence requirement within South Dakota if the person's presence in South Dakota results from the establishment by the person's parents of their residence within the state and if the person proves that the move was predominantly for reasons other than to enable such person to become entitled to the status of resident student. Any person entitled to receive tuition and fees from the Department of Human Services or the Department of Social Services shall be classified a resident student.

Source: SL 1996, ch 130, § 7; SL 1998, ch 103, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011.



§ 13-53-29.1 Veterans exempt from twelve-month residency requirement.

13-53-29.1. Veterans exempt from twelve-month residency requirement. Any person who is a veteran as defined by §§ 33A-2-1 and 33A-2-2 shall be classified as a resident student without meeting the twelve-month residency requirement within South Dakota pursuant to § 13-53-24.

Source: SL 2012, ch 101, § 1.



§ 13-53-30 Reclassification of residence status upon removal of parents' residence.

13-53-30. Reclassification of residence status upon removal of parents' residence. If it appears that the parents of a person properly classified as a resident student under the provisions of § 13-53-29 have removed their residence from South Dakota, the person shall be reclassified to the status of nonresident unless the parents have been residents for the twelve months immediately preceding such removal. However, no such reclassification is effective until the beginning of a semester next following the removal.

Source: SL 1996, ch 130, § 8.



§ 13-53-31 Residence classification to remain with continuous enrollment.

13-53-31. Residence classification to remain with continuous enrollment. A person once properly classified as a resident student shall be deemed to remain a resident student so long as remaining continuously enrolled in the regental system until the person's degree shall have been earned, subject to the provisions of § 13-53-30.

Source: SL 1996, ch 130, § 9.



§ 13-53-32 Affect of foreign citizenship on residence status.

13-53-32. Affect of foreign citizenship on residence status. The foreign citizenship of a person is not a factor in determining resident student status if the person has legal capacity to remain permanently in the United States.

Source: SL 1996, ch 130, § 10.



§ 13-53-33 Exemption from nonresident tuition and fees for nonresident student.

13-53-33. Exemption from nonresident tuition and fees for nonresident student. A person classified as a nonresident student may show that the person is exempt from paying the nonresident tuition and fees by clear and convincing evidence that the person has been a resident, as provided by § 13-53-24, prior to the first scheduled day of classes of the semester in which the tuition and fee status is to be changed. The student shall be allowed to present evidence only after the expiration of twelve months from the date upon which the student commenced the twelve-month period for residence.

Source: SL 1996, ch 130, § 11.



§ 13-53-34 Factors relevant to change in nonresident status and predominant purpose forphysical presence in state.

13-53-34. Factors relevant to change in nonresident status and predominant purpose for physical presence in state. The following factors are relevant in evaluating a requested change in a student's nonresident status and in evaluating whether the person's physical presence in South Dakota is for the predominant purpose of attending a college, university, or other institution of higher education:

(1) The residence of a student's parents or guardians;

(2) The situs of the source of the student's income;

(3) To whom a student pays taxes, including property taxes;

(4) The state in which a student's automobile is registered;

(5) The state issuing the student's driver's license;

(6) Where the student is registered to vote;

(7) Deleted by SL 2013, ch 89, § 3;

(8) Ownership of property in South Dakota and outside of South Dakota;

(9) The residence claimed by the student on loan application, federal income tax returns, and other documents;

(10) Admission to a licensed profession in South Dakota;

(11) Membership in civic, community, and other organizations in South Dakota or elsewhere; and

(12) The facts and documents pertaining to the person's past and existing status as a student.

The existence of one or more of these factors does not require a finding of resident student status, nor does the nonexistence of one or more require a finding of nonresident student status. All factors shall be considered in combination and resident student status may not result from the doing of acts which are required or routinely done by sojourners in the state or which are merely auxiliary to the fulfillment of educational purposes.

Source: SL 1996, ch 130, § 12; SL 2013, ch 89, § 3.



§ 13-53-34.1 Reclassification to resident status upon marriage to state resident.

13-53-34.1. Reclassification to resident status upon marriage to state resident. The Board of Regents shall reclassify any nonresident student to the status of resident student upon timely proof of marriage of the student to a resident of South Dakota.

Source: SL 2013, ch 89, § 4.



§ 13-53-35 Affect of paying taxes and voting on residence status.

13-53-35. Affect of paying taxes and voting on residence status. The fact that a person pays taxes and votes in the state does not in itself establish residence, but shall be considered as provided in § 13-53-34.

Source: SL 1996, ch 130, § 13.



§ 13-53-36 Burden of proof in claim to resident student status.

13-53-36. Burden of proof in claim to resident student status. The Board of Regents shall classify each student as resident or nonresident and may require proof of all relevant facts. The burden of proof is upon the student making a claim to a resident student status.

Source: SL 1996, ch 130, § 14.



§ 13-53-37 Appeal of residency determination.

13-53-37. Appeal of residency determination. The Board of Regents shall provide for appeals by students of residency determinations.

Source: SL 1996, ch 130, § 15.



§ 13-53-38 Authority of board to grant resident status in unusual circumstances.

13-53-38. Authority of board to grant resident status in unusual circumstances. The Board of Regents may classify a student who does not meet the requirements of §§ 13-53-23 to 13-53-41, inclusive, as a resident student, if the student's situation presents unusual circumstances and the student's classification is within the general scope of §§ 13-53-23 to 13-53-41, inclusive. The decision of the board shall be final.

Source: SL 1996, ch 130, § 16.



§ 13-53-39 Penalties for fraud or deceit by student in applying for resident status.

13-53-39. Penalties for fraud or deceit by student in applying for resident status. A student or prospective student who knowingly provides false information or refuses to provide or conceals information for the purpose of improperly achieving resident student status is subject to the full range of penalties, including expulsion, provided for by the Board of Regents.

Source: SL 1996, ch 130, § 17.



§ 13-53-40 Suspension for failure to pay additional money due because of nonresidentstatus.

13-53-40. Suspension for failure to pay additional money due because of nonresident status. A student who does not pay additional moneys which may be due because of the student's classification as a nonresident student within thirty days after demand, shall be indefinitely suspended.

Source: SL 1996, ch 130, § 18.



§ 13-53-41 Waiver of overpayment of tuition and fees for failure to timely appeal.

13-53-41. Waiver of overpayment of tuition and fees for failure to timely appeal. A student or prospective student who fails to request resident status within a particular semester or session and to pursue a timely appeal shall be deemed to have waived any alleged overpayment of tuition and fees for that semester or session.

Source: SL 1996, ch 130, § 19.



§ 13-53-41.1 Resident status of graduates of high school operated by Bureau of IndianAffairs.

13-53-41.1. Resident status of graduates of high school operated by Bureau of Indian Affairs. Notwithstanding the provisions of §§ 13-53-23.1 to 13-53-41, inclusive, any student who is a graduate of an accredited high school operated by the United States Bureau of Indian Affairs in this state is entitled to resident classification for the purposes of postsecondary education at a state supported institution.

Source: SL 2006, ch 86, § 1.



§ 13-53-41.2 Resident tuition rates for armed forces personnel stationed for active duty instate.

13-53-41.2. Resident tuition rates for armed forces personnel stationed for active duty in state. Any person who is actively serving in the armed forces of the United States, and who, at the time of registration, is stationed for active duty in the State of South Dakota, qualifies for resident tuition rates at the institutions controlled by the Board of Regents. The provisions of this section also apply to the spouse of such person.

Source: SL 2006, ch 87, § 1.



§ 13-53-42 Loss of eligibility for intercollegiate extracurricular competition uponcontrolled substance violation.

13-53-42. Loss of eligibility for intercollegiate extracurricular competition upon controlled substance violation. Any person who has been determined by a court of competent jurisdiction to have possessed, used, or distributed controlled substances or marijuana as defined in chapter 22-42 under circumstances which would constitute a felony under South Dakota law while enrolled at a South Dakota state supported institution of higher education is ineligible to participate in any form of intercollegiate extracurricular competition at any South Dakota state supported institution of higher education. Upon receiving a request from the chief administrator of the postsecondary educational institution, the Unified Judicial System shall send notice of whether the person who is the subject of the request was adjudicated in a juvenile proceeding of possessing, using, or distributing controlled substances or marijuana as defined in chapter 22-42 under circumstances which would constitute a felony under South Dakota law if that person were an adult.

Source: SL 1997, ch 102, § 3.



§ 13-53-43 Transfer of credits.

13-53-43. Transfer of credits. All general education course credit hours fulfilling graduation requirements in institutions accredited by the North Central Association of Colleges and Secondary Schools accrediting agency shall be transferable between the universities under the control of the South Dakota Board of Regents and the technical institutes governed by the South Dakota Board of Education. General education course credit hours are transferable between the technical institutes and universities only for credit for general education courses. "General education" is defined as those courses which are not directly related to the student's formal technical, vocational, or professional preparation; part of every student's course of study regardless of area of emphasis; and intended to impart common knowledge, intellectual concepts, and attitudes that every educated person should possess.

Source: SL 1998, ch 99, § 1.



§ 13-53-44 Technical institutes--Transfer of credits.

13-53-44. Technical institutes--Transfer of credits. Commencing July 1, 1999, technical institutes governed by the Board of Education and accredited by the North Central Association of Colleges and Secondary Schools and universities governed by the Board of Regents and accredited by the North Central Association of Colleges and Secondary Schools shall have articulation agreements in place to transfer sixty-four credit hours in the General Studies Baccalaureate Degree program and up to sixty-four credit hours in compatible programs offered by the respective institutions under the control of the Board of Regents. By December 1, 1998, the Board of Education and the Board of Regents shall report to the Executive Board of the Legislative Research Council on the progress of articulation agreements and the implementation of §§ 13-53-43 and 13-53-44. The Board of Regents and the Board of Education shall, by agreement, set the criteria and requirements for the transfer of any credits.

Source: SL 1998, ch 99, § 2.



§ 13-53-45 Confidentiality of information--Restrictions.

13-53-45. Confidentiality of information--Restrictions. The Board of Regents shall treat all information disclosed pursuant to §§ 13-28-50 and 13-53-45 as confidential and subject to the same restrictions that apply to personally identifiable information involving any student enrolled in the universities or special schools.

Source: SL 2002, ch 89, § 2.



§ 13-53-46 Definition of terms in §§ 13-53-47 and 13-53-48.

13-53-46. Definition of terms in §§ 13-53-47 and 13-53-48. Terms in §§ 13-53-47 and 13-53-48 mean:

(1) "Public or private postsecondary educational institution" or "institution," any entity permitted to offer postsecondary education credits or degrees in South Dakota under § 13-49-27.1;

(2) "Student," any person born after 1956 who is registering for more than one class during an academic term, such as a quarter or a semester. The term includes any person who meets face-to-face at least once per week to receive instruction. The term does not include any person who receives non-credit-bearing or on-the-job training services.
Source: SL 2007, ch 119, § 1.



§ 13-53-47 Immunizations required for students entering public or private postsecondaryeducational institutions--Alternatives.

13-53-47. Immunizations required for students entering public or private postsecondary educational institutions--Alternatives. Any student entering a public or private postsecondary education institution in this state for the first time after July 1, 2008, shall, within forty-five days after the start of classes, present to the appropriate institution certification from a licensed physician that the student has received or is in the process of receiving the required two doses of immunization against measles, rubella, and mumps. As an alternative to the requirement for a physician's certification, the student may present:

(1) Certification from a licensed physician stating the physical condition of the student would be such that immunization would endanger the student's life or health;

(2) Certification from a licensed physician stating the student has experienced the natural disease against which the immunization protects;

(3) Confirmation from a laboratory of the presence of adequate immunity; or

(4) A written statement signed by the student that the student is an adherent to a religious doctrine whose teachings are opposed to such immunizations. If the student is under the age of eighteen, the written statement shall be signed by one parent or guardian.
Source: SL 2007, ch 119, § 2.



§ 13-53-48 Time for submission of documentation.

13-53-48. Time for submission of documentation. The institution shall require that the documentation from the student, provided for by § 13-53-47, be submitted within forty-five days after the start of classes.

Source: SL 2007, ch 119, § 3.






Chapter 53A - Midwest Education Compact [Repealed]

CHAPTER 13-53A

MIDWEST EDUCATION COMPACT [REPEALED]

[Repealed by SL 1983, ch 138, §§ 1-3]



Chapter 53B - Tuition Reciprocity With Minnesota

§ 13-53B-1 Agreement covering public higher education institutions authorized--Text.

13-53B-1. Agreement covering public higher education institutions authorized--Text. The Board of Regents may execute a tuition reciprocity agreement on behalf of the State of South Dakota with the state of Minnesota or its authorized representative in substantially the form that follows:

ARTICLE I. PURPOSE

The purpose of the Minnesota-South Dakota Public Higher Education Reciprocity Agreement shall be to provide greater higher educational opportunities and services to the citizens of the states of Minnesota and South Dakota through the provision of access to the public higher education institutions of each state to students of the neighboring state on an equivalent basis as students from the state in which the institution is located and with the specific aims of enhancing accessibility to programs, expanding the range of programs available, and promoting the greater economy of state finances.

ARTICLE II. DEFINITIONS

As used in this Agreement:

"Academic year" means that period of time commencing with the institution's fall quarter or semester and terminating with the subsequent summer sessions.

"Participant" means a person who has been accepted and enrolled at an eligible institution under the provisions set forth in this Agreement.

"Participating states" means those states which are party to this Agreement, i.e., Minnesota and South Dakota.

"Tuition Differential Factor" means that number calculated annually which is the result of averaging the average weighted difference between the resident and nonresident tuition for all programs at the undergraduate, graduate and professional levels at all eligible institutions in the participating states.

ARTICLE III. ENTRY INTO FORCE, MODIFICATION, TERMINATION

A. This Agreement shall become effective at the commencement of the academic year next succeeding its approval by the appropriate authorities in the participating states and shall continue from year to year unless terminated as hereafter provided.

B. Modification of this Agreement may be proposed at any time and shall become effective upon mutual agreement of both parties and approval by the appropriate state authorities.

C. Either party hereto may terminate this Agreement at any time; provided, however, that such termination shall only work to preclude any further admissions under the terms hereof but shall not prejudice the rights of participants to complete the academic program in which they are enrolled at the date of termination.

ARTICLE IV. ELIGIBLE INSTITUTIONS AND PROGRAMS

The terms and conditions of this Agreement shall, to the extent provided, govern matriculation at all institutions under the jurisdiction of the South Dakota Board of Regents, the University of Minnesota Board of Regents, the Minnesota State University Board, and the Minnesota State Board for Community Colleges, and shall extend to all programs, whether on an undergraduate, graduate, or professional level, except for those programs for which either state has contracted for a guaranteed number of spaces in the other state. It is the intent of this Agreement that there shall be no limitation on the number of students who may participate from either state, except to the extent of program restrictions and the availability of space in the particular program which the student seeks to enter.

Participation in the eligible law and medicine programs under the terms of this Agreement shall be restricted to 5 percent of the spaces available in the first year of each such program; provided, however, that the foregoing limitation shall not preclude participation by students enrolled in such programs beyond the freshman year as of the effective date of this Agreement. Participation in the veterinary medicine program under the terms of this Agreement includes the reservation of at least five positions in each entering class, provided, however, that the foregoing limitation does not preclude participation by students enrolled in such program beyond the freshman year as of the effective date of this change to the original Agreement.

ARTICLE V. ELIGIBLE PERSONS AND CONDITIONS OF PARTICIPATION

A. All persons who qualify as residents of Minnesota or South Dakota for purposes of public higher education under the laws or rules of the state in which they claim to reside, shall be eligible to apply for admission and attend any of the eligible institutions or programs on the same basis as any resident of the state in which the institution or program is located. It is specifically understood and agreed that all participants under this program shall be treated on an equal basis with state residents, such equality of treatment particularly including, but in no case limited to, admissions and fees.

B. Any resident of a state who otherwise attends an eligible institution in the other state, under conditions which obviate the necessity of paying nonresident charges, shall not be an eligible participant under this program.

C. Participants under the program established by this Agreement shall be required to satisfy those admission and performance requirements and comply with all policies, rules and regulations of the institution in which they are matriculated unless herein otherwise provided.

D. All forms of financial aid provided by any eligible institution shall be available to a participant under the program established by this Agreement, except those aid programs totally supported by state funds or private funds, for which eligibility is legally restricted, and provided the participant otherwise qualifies for the aid.

ARTICLE VI. ADMINISTRATION

A. The South Dakota Board of Regents and the Minnesota Higher Education Coordinating Board (MHECB) shall be responsible for the administration of this Agreement and pursuant thereto may adopt rules and procedures and may enter into cooperative agreements.

B. Each board shall determine the eligibility of applicants to become participants based on their state's residency policies. Where a participant's residency status originates in one state and is later terminated but may prospectively be established in the other state, then the participant shall, for the purposes of this Agreement, be treated as a resident of the originating state for one year or until residency is subsequently established in a participating state, whichever shall occur first.

C. Each state shall cooperatively audit the eligible institutions at least annually with the objective of verifying the enrollment and continued attendance of participants.

D. The applicant procedure, determination of eligibility and effective reciprocity tuition schedules shall be specified in the annual administrative memorandum prepared by the administering agencies.

E. Neither state agency will be financially liable for students enrolled under the reciprocity agreement who have not received prior approval and certification by the responsible agency.

ARTICLE VII. REIMBURSEMENT

A. Annually, each state shall determine the number of participants and the total credit hours for which nonresident tuition has been remitted under this Agreement and shall certify to the other state the results. Certification shall be submitted by the first day of December and shall encompass the previous academic year.

B. The state with the greater total credit hours of participation shall reimburse the other in an amount which shall be determined by multiplying the difference between the states' total credit hours of participation by the Tuition Differential Factor for the year in question.

C. Any payment required under this Agreement shall be to the State of South Dakota tuition and fees fund or the state of Minnesota.

ARTICLE VIII. CONSTRUCTION AND SEVERABILITY

This agreement is entered into by the South Dakota Board of Regents pursuant to the authority granted in SDCL 13-53-6.2 and by the Minnesota Higher Education Coordinating Board pursuant to the authority granted in Minn. Stats. Ch. 136A.08 and shall therefore be liberally construed in accordance with the intent and to accomplish the purposes of those provisions. If any phrase, clause, sentence or provision of this Agreement or any modification hereof or supplement hereto be determined to be contrary to or inconsistent with the authority above cited or the constitution of either state, or the applicability thereof to any agency, person or circumstance is held invalid, the validity of the remainder of this Agreement or of any modification or supplement or its applicability to any agency, person or circumstance shall not thereby be rendered ineffective.

Source: SL 1978, ch 127; SL 1984, ch 133.



§ 13-53B-2 Agreement covering public vocational-technical education institutions.

13-53B-2. Agreement covering public vocational-technical education institutions. The South Dakota Board of Education may execute a tuition reciprocity agreement on behalf of the State of South Dakota with the state of Minnesota or its authorized representative in substantially the form that follows:

ARTICLE I. PURPOSE

The purpose of the Minnesota-South Dakota Public Vocational Education Reciprocity Agreement shall be to provide greater postsecondary educational opportunities and services to the citizens of the states of Minnesota and South Dakota through the provision of access to the public vocational-technical education institutions of each state to students of the neighboring state on an equivalent basis as students from the state in which the institution is located and with the specific aims of enhancing accessibility to programs, expanding the range of programs available, and promoting the greater economy of state finances through cooperative planning to avoid duplication of programs.

ARTICLE II. DEFINITIONS

As used in this Agreement:

"Academic year" means that period of time commencing with the institution's fall quarter or semester and terminating with the subsequent summer sessions.

"Participant" means a person who has been accepted and enrolled at an eligible institution under the provisions set forth in this Agreement.

"Participating states" means those states which are party to this Agreement, i.e., Minnesota and South Dakota.

"Tuition differential factor" means that number calculated annually which is the result of averaging the average weighted difference between the resident and nonresident tuition for all programs at all eligible institutions in the participating states.

ARTICLE III. ENTRY INTO FORCE, MODIFICATION, TERMINATION

A. This agreement shall become effective at the commencement of the academic year next succeeding its approval by the appropriate authorities in the participating states and shall continue from year to year unless terminated as hereafter provided.

B. Modification of this Agreement may be proposed at any time and shall become effective upon mutual agreement of both parties and approval by the appropriate state authorities.

C. Either party hereto may terminate this Agreement at any time; provided, however, that such termination shall only work to preclude any further admissions under the terms hereof but shall not prejudice the rights of participants to complete the academic program in which they are enrolled at the date of termination.

ARTICLE IV. ELIGIBLE INSTITUTIONS AND PROGRAMS

The terms and conditions of this Agreement shall, to the extent provided, govern matriculation of all institutions under the jurisdiction of the South Dakota Board of Education, and the Minnesota Board of Education-Vocational-Technical Division and shall extend to all programs. It is the intent of this Agreement that there shall be no limitation on the number of students who may participate from either state, except to the extent of program restrictions and availability of space in the particular program which the student seeks to enter.

ARTICLE V. ELIGIBLE PERSONS AND CONDITIONS OF PARTICIPATION

A. All persons who qualify as residents of Minnesota or South Dakota for purposes of public vocational-technical education under the laws or rules of the state in which they claim to reside, shall be eligible to apply for admission and attend any of the eligible institutions or programs. It is specifically understood and agreed that all participants under this program shall be treated on an equal basis with state residents, such equality of treatment particularly including, but not necessarily limited to, admissions, tuition and fees.

B. Any resident of a state who otherwise attends an eligible institution in the other state, under conditions which obviate the necessity of paying nonresident charges, shall not be an eligible participant under this program.

C. Participants under this program established by this Agreement shall be required to satisfy those admission and performance requirements and comply with all policies, rules and regulations of the institution in which they are matriculated unless herein otherwise provided.

D. All forms of financial aid provided by any eligible institution shall be available to a participant under the program established by this Agreement, except those aid programs totally supported by state funds or private funds, for which eligibility is legally restricted, and provided the participant otherwise qualified for the aid.

ARTICLE VI. ADMINISTRATION

A. The South Dakota Board of Education and the Minnesota Higher Education Coordinating Board (MHECB) shall be responsible for the administration of this Agreement and pursuant thereto may adopt rules and procedures and may enter into cooperative agreements.

B. Each board shall determine the eligibility of applicants to become participants based on their state's residency policies. Where a participant's residency status originates in one state and is later terminated but may prospectively be established in the other state, then the participant shall, for the purposes of this Agreement, be treated as a resident of the originating state for one year or until residency is subsequently established in a participating state, whichever shall occur first.

C. Each state shall cooperatively audit the eligible institutions at least annually with the objective of verifying the enrollment and continued attendance of participants.

D. The applicant procedure, determination of eligibility and effective reciprocity tuition schedules shall be specified in the annual administrative memorandum prepared by the administering agencies.

E. Neither state agency will be financially liable for students enrolled under the reciprocity agreement who have not received prior approval and certification by the responsible agency.

ARTICLE VII. REIMBURSEMENT

A. Annually, each state shall determine the number of participants and the total clock hours for which nonresident tuition has been remitted under this Agreement and shall certify to the other state the results. Certification shall be submitted by the first day of December and shall encompass the previous academic year.

B. The state with the greater total clock hours of participation shall reimburse the other in an amount which shall be determined by multiplying the difference between the states' total clock hours of participation by the tuition differential factor for the year in question.

C. Any payment required under this Agreement shall be to the State of South Dakota general fund or the state of Minnesota.

ARTICLE VIII. CONSTRUCTION AND SEVERABILITY

This agreement is entered into by the South Dakota Board of Education pursuant to the authority granted in this section and by the Minnesota Higher Education Coordinating Board pursuant to the authority granted in Minn. Stats. Ch. 136A.08 and shall therefore be liberally construed in accordance with the intent and to accomplish the purposes of those provisions. If any phrase, clause, sentence or provision of this Agreement or any modification hereof or supplement hereto be determined to be contrary to or inconsistent with the authority above cited or the constitution of either state, or the applicability thereof to any agency, person or circumstances is held invalid, the validity of the remainder of this Agreement or of any modification or supplement or its applicability to any agency, person or circumstances shall not thereby be rendered ineffective.

Source: SL 1985, ch 146.






Chapter 53C - Midwestern Regional Higher Education Compact

§ 13-53C-1 Governor authorized to enter Midwestern Regional Higher Education Compact.

13-53C-1. Governor authorized to enter Midwestern Regional Higher Education Compact. The Governor is hereby authorized and directed to enter the Midwestern Regional Higher Education Compact on behalf of the State of South Dakota with all other states legally joining therein in substantially the following form:

MIDWESTERN REGIONAL HIGHER EDUCATION COMPACT

ARTICLE I PURPOSE

The purpose of the Midwestern Higher Education Compact is to provide greater higher education opportunities and services in the midwestern region, with the aim of furthering regional access to, research in, and choice of higher education for the citizens residing in the several states which are parties to this compact.

ARTICLE II THE COMMISSION

The compacting states create the Midwestern Higher Education Commission. The commission shall be a body corporate of each compacting state. The commission shall have all the responsibilities, powers, and duties set forth in this chapter, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

The commission shall consist of five resident members of each state as follows: the governor or the governor's designee, who shall serve during the tenure of office of the governor; two legislators, one from each house (except Nebraska, which may appoint two legislators from its unicameral legislature), who shall serve two-year terms and be appointed by the appropriate appointing authority in each house of the legislature; and two other at-large members, at least one of whom shall be selected from the field of higher education. The at-large members shall be appointed in a manner provided by the laws of the appointing state. One of the two at-large members initially appointed in each state shall serve a two-year term. The other, and any regularly appointed successor to either at-large member, shall serve a four-year term. All vacancies shall be filled in accordance with the laws of the appointed states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term.

The commission shall select annually, from among its members, a chairperson, a vice chairperson, and a treasurer.

The commission shall appoint an executive director who shall serve at its pleasure and who shall act as secretary to the commission. The treasurer, the executive director, and such other personnel as the commission may determine shall be bonded in such amounts as the commission may require.

The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a majority of the commission members of three or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the commission.

ARTICLE III POWERS AND DUTIES OF THE COMMISSION

The commission shall adopt a seal and suitable bylaws governing its management and operations.

Irrespective of the civil service, personnel, or other merit system laws of any of the compacting states, the commission in its bylaws shall provide for the personnel policies and programs of the compact.

The commission shall submit a budget to the governor and legislature of each compacting state at such time and for such period as may be required. The budget shall contain specific recommendations of the amount or amounts to be appropriated by each of the compacting states.

The commission shall report annually to the legislatures and governors of the compacting states, to the Midwestern Governors' Conference, and to the Midwestern Legislative Conference of the Council of State Governments concerning the activities of the commission during the preceding year. Such reports shall also embody any recommendations that may have been adopted by the commission.

The commission may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency, from any interstate agency, or from any institution, foundation, person, firm, or corporation.

The commission may accept for any of its purposes and functions under the compact any and all donations and grants of money, equipment, supplies, materials, and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, foundation, person, firm, or corporation, and may receive, utilize, and dispose of the same.

The commission may enter into agreements with any other interstate education organizations or agencies and with higher education institutions located in nonmember states and with any of the various states of these United States to provide adequate programs and services in higher education for the citizens of the respective compacting states. The commission shall, after negotiations with interested institutions and interstate organizations or agencies, determine the cost of providing the programs and services in higher education for use of these agreements.

The commission may establish and maintain offices, which shall be located within one or more of the compacting states.

The commission may establish committees and hire staff as it deems necessary for the carrying out of its functions.

The commission may provide for actual and necessary expenses for attendance of its members at official meetings of the commission or its designated committees.

ARTICLE IV ACTIVITIES OF THE COMMISSION

The commission shall collect data on the long-range effects of the compact on higher education. By the end of the fourth year from the effective date of the compact and every two years thereafter, the commission shall review its accomplishments and make recommendations to the governors and legislatures of the compacting states on the continuance of the compact.

The commission shall study issues in higher education of particular concern to the midwestern region. The commission shall also study the needs for higher education programs and services in the compacting states and the resources for meeting such needs. The commission shall from time to time prepare reports on such research for presentation to the governors and legislatures of the compacting states and other interested parties. In conducting such studies, the commission may confer with any national or regional planning body. The commission may redraft and recommend to the governors and legislatures of the various compacting states suggested legislation dealing with problems of higher education.

The commission shall study the need for provision of adequate programs and services in higher education, such as undergraduate, graduate, or professional student exchanges in the region. If a need for exchange in a field is apparent, the commission may enter into such agreements with any higher education institution and with any of the compacting states to provide programs and services in higher education for the citizens of the respective compacting states. The commission shall, after negotiations with interested institutions and the compacting states, determine the costs of providing the programs and services in higher education for use in its agreements. The contracting states shall contribute the funds not otherwise provided, as determined by the commission, for carrying out the agreements. The commission may also serve as the administrative and fiscal agent in carrying out agreements for higher education programs and services.

The commission shall serve as a clearinghouse on information regarding higher education activities among institutions and agencies.

In addition to the activities of the commission previously noted, the commission may provide services and research in other areas of regional concern.

ARTICLE V FINANCE

The moneys necessary to finance the general operations of the commission, not otherwise provided for, in carrying forth its duties, responsibilities, and powers as stated herein shall be appropriated to the commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states.

The commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

The accounts of the commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states and persons authorized by the commission.

ARTICLE VI ELIGIBLE PARTIES AND ENTRY INTO FORCE

The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin shall be eligible to become party to this compact. Additional states will be eligible if approved by a majority of the compacting states.

As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law.

Amendments to the compact shall become effective upon their enactment by the legislatures of all compacting states.

ARTICLE VII WITHDRAWAL, DEFAULT, AND TERMINATION

Any compacting state may withdraw from this compact by enacting a statute repealing the compact, but such withdrawal shall not become effective until two years after the enactment of such statute. A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.

If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this compact, all rights, privileges, and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the commission, and the commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the commission, this compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other member states. Any such defaulting state may be reinstated by performing all acts and obligations as stipulated by the commission.

ARTICLE VIII SEVERABILITY AND CONSTRUCTION

The provisions of this compact entered into hereunder shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact entered into hereunder shall be held contrary to the constitution of any compacting state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

Source: SL 2008, ch 89, § 1.



§ 13-53C-2 Midwestern Regional Higher Education Commission resident members.

13-53C-2. Midwestern Regional Higher Education Commission resident members. The members of the Midwestern Regional Higher Education Commission representing this state are as follows:

(1) The Governor or a designee of the Governor who shall serve throughout the Governor's tenure in office;

(2) One member of the Senate appointed by the Executive Board of the Legislative Research Council;

(3) One member of the House of Representatives appointed by the Executive Board of the Legislative Research Council;

(4) One member of the general public from the field of higher education appointed by the executive director of the Board of Regents; and

(5) One member of the general public from the field of career and technical education appointed by the secretary of the Department of Education.

The members of the Legislature appointed to the commission shall each serve a term of two years. The members of the general public appointed to the commission shall each serve a term of four years, except that one of the members of the general public initially appointed shall serve a term of two years.

The initial appointments shall be made no later than thirty days after the effective date of this chapter. If a vacancy occurs, the remainder of the unexpired term shall be filled in the same manner as the original appointment.

Source: SL 2008, ch 89, § 2.






Chapter 53D - Western Regional Education Compact

§ 13-53D-1 Governor authorized to enter Western Regional Education Compact.

13-53D-1. Governor authorized to enter Western Regional Education Compact. The Governor is hereby authorized and directed to enter the Western Regional Education Compact on behalf of the State of South Dakota with all other states legally joining therein in substantially the following form:

WESTERN REGIONAL EDUCATION COMPACT

Entered into by and between the States and Territories signatory hereto, to provide acceptable and efficient educational facilities to meet the needs of the Western Region of the United States of America.

ARTICLE I

Whereas, the future of this Nation and of the Western States is dependent upon the quality of the education of its youth; and

Whereas, many of the Western States individually do not have sufficient numbers of potential students to warrant the establishment and maintenance within their borders of adequate facilities in all of the essential fields of technical, professional, and graduate training, nor do all the states have the financial ability to furnish within their borders institutions capable of providing acceptable standards of training in all of the fields mentioned above; and

Whereas, it is believed that the Western States, or groups of such states within the Region, cooperatively can provide acceptable and efficient educational facilities to meet the needs of the Region and of the students thereof:

Now, therefore, the States of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming, and the Territories of Alaska and Hawaii do hereby Covenant and agree as follows:

ARTICLE II

Each of the compacting states and territories pledges to each of the other compacting states and territories faithful cooperation in carrying out all the purposes of this Compact.

ARTICLE III

The compacting states and territories hereby create the Western Interstate Commission for Higher Education, hereinafter called the Commission. Said Commission shall be a body corporate of each compacting state and territory and an agency thereof. The Commission shall have all the powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states and territories.

ARTICLE IV

The Commission shall consist of three resident members from each compacting state or territory. At all times one Commissioner from each compacting state or territory shall be an educator engaged in the field of higher education in the state or territory from which he is appointed.

The Commissioners from each state and territory shall be appointed by the Governor thereof as provided by law in such state or territory. Any Commissioner may be removed or suspended from office as provided by the law of the state or territory from which he shall have been appointed.

The terms of each Commissioner shall be four years: Provided, however, that the first three Commissioners shall be appointed as follows; one for two years, one for three years, and one for four years. Each Commissioner shall hold office until his successor shall be appointed and qualified. If any office becomes vacant for any reason, the Governor shall appoint a Commissioner to fill the office for the remainder of the unexpired term.

ARTICLE V

Any business transacted at any meeting of the Commission must be by affirmative vote of a majority of the whole number of compacting states and territories.

One or more Commissioners from a majority of the compacting states and territories shall constitute a quorum for the transaction of business.

Each compacting state and territory represented at any meeting of the Commission is entitled to one vote.

ARTICLE VI

The Commission shall elect from its number a chairman and a vice chairman and may appoint, and at its pleasure dismiss or remove, such officers, agents, and employees as may be required to carry out the purpose of this Compact; and shall fix and determine their duties, qualifications and compensation, having due regard for the importance of the responsibilities involved.

The Commissioners shall serve without compensation, but shall be reimbursed for their actual and necessary expenses from the funds of the Commission.

ARTICLE VII

The Commission shall adopt a seal and by-laws and shall adopt and promulgate rules and regulations for its management and control.

The Commission may elect such committees as it deems necessary for the carrying out of its functions.

The Commission shall establish and maintain an office within one of the compacting states for the transactions of its business and may meet at any time, but in any event must meet at least once a year. The Chairman may call such additional meetings and upon the request of a majority of the Commissioners of three or more compacting states or territories shall call additional meetings.

The Commission shall submit a budget to the Governor of each compacting state and territory at such time and for such period as may be required.

The Commission shall, after negotiations with interested institutions, determine the cost of providing the facilities for graduate and professional education for use in its contractual agreements throughout the Region.

On or before the fifteenth day of January of each year, the Commission shall submit to the Governors and Legislatures of the compacting states and territories a report of its activities for the preceding calendar year.

The Commission shall keep accurate books of account, showing in full its receipts and disbursements, and said books of account shall be open at any reasonable time for inspection by the Governor of any compacting state or territory or his designated representative. The Commission shall not be subject to audit and accounting procedure of any of the compacting states or territories. The Commission shall provide for an independent annual audit.

ARTICLE VIII

It shall be the duty of the Commission to enter into such contractual agreements with any institutions in the Region offering graduate or professional education and with any of the compacting states or territories as may be required in the judgment of the Commission to provide adequate services and facilities of graduate and professional education for the citizens of the respective compacting states or territories. The Commission shall first endeavor to provide adequate services and facilities in the fields of dentistry, medicine, public health, and veterinary medicine, and may undertake similar activities in other professional and graduate fields.

For this purpose the Commission may enter into contractual agreements:

(a) With the governing authority of any educational institution in the Region, or with any compacting state or territory, to provide such graduate or professional educational services upon terms and conditions to be agreed upon between contracting parties, and

(b) With the governing authority of any educational institution in the Region or with any compacting state of territory to assist in the placement of graduate or professional students in educational institutions in the Region providing the desired services and facilities, upon such terms and conditions as the Commission may prescribe.

It shall be the duty of the Commission to undertake studies of needs for professional and graduate educational facilities in the Region, the resources for meeting such needs, and the long-range effects of the Compact on higher education; and from time to time to prepare comprehensive reports on such research for presentation to the Western Governors' Conference and to the legislatures of the compacting states and territories. In conducting such studies, the Commission may confer with any national or regional planning body which may be established.

The Commission shall draft and recommend to the Governors of the various compacting states and territories, uniform legislation dealing with problems of higher education in the Region.

For the purposes of this Compact the word "Region" shall be construed to mean the geographical limits of the several compacting states and territories.

ARTICLE IX

The operating costs of the Commission shall be apportioned equally among the compacting states and territories.

ARTICLE X

This Compact shall become operative and binding immediately as to those states and territories adopting it whenever five or more of the states or territories of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, Wyoming, Alaska and Hawaii have duly adopted it prior to July 1, 1953. This Compact shall become effective as to any additional states or territories adopting thereafter at the time of such adoption.

ARTICLE XI

This Compact may be terminated at any time by consent of a majority of the compacting states and territories. Consent shall be manifested by passage and signature in the usual manner of legislation expressing such consent by the legislature and Governor of such terminating state. Any state of territory may at any time withdraw from this Compact by means of appropriate legislation to that end. Such withdrawal shall not become effective until two years after written notice thereof by the Governor of the withdrawing state or territory accompanied by a certified copy of requisite legislative action is received by the Commission. Such withdrawal shall not relieve the withdrawing state or territory from its obligations hereunder accruing prior to the effective date of withdrawal. The withdrawing state or territory may rescind its action of withdrawal at any time within the two-year period. Thereafter, the withdrawing state or territory may be reinstated by application to and the approval by a majority vote of the Commission.

ARTICLE XII

If any compacting state or territory shall at any time default in the performance of any of its obligations assumed or imposed in accordance with the provisions of this Compact, all rights, privileges and benefits conferred by this Compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the Commission.

Unless such default shall be remedied within a period of two years following the effective date of such default, this Compact may be terminated with respect to such defaulting state or territory by affirmative vote of three-fourths of the other member states or territories.

Any such defaulting state may be reinstated by: (a) performing all acts and obligations upon which it has heretofore defaulted, and (b) application to and the approval by a majority vote of the Commission.

Source: SL 2008, ch 89, § 3.



§ 13-53D-2 Western Interstate Commission for Higher Education resident members.

13-53D-2. Western Interstate Commission for Higher Education resident members. The Governor shall appoint three commissioners to represent the State of South Dakota on the Western Interstate Commission for Higher Education, including at least one commissioner who is an educator engaged in the field of higher education in the state.

The commissioners shall each serve a term of four years, except that the first three commissioners shall serve as follows: one for two years, one for three years, and one for four years.

The Governor may remove any appointed commissioner for cause, after a hearing prior to the expiration of the commissioner's term.

Source: SL 2008, ch 89, § 4.






Chapter 53E - Interstate Compact On Educational Opportunity For Military Children

§ 13-53E-1 Interstate Compact on Educational Opportunity for Military Children adopted.

13-53E-1. Interstate Compact on Educational Opportunity for Military Children adopted. The interstate compact on educational opportunity for military children is hereby enacted into law and entered into with all jurisdictions legally joining in the compact, in the form substantially as follows:

Interstate Compact on Educational Opportunity for Military Children

ARTICLE I. PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of educational records from the previous school district or variations in entrance or age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means full-time duty status in the active uniformed service of the United States, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. section 1209 and 1211.

B. "Children of military families" means school-aged children, enrolled in kindergarten or any of the grades one through twelve, in the household of an active duty member.

C. "Compact commissioner" means the voting representative of each compacting state appointed pursuant to article VIII of this compact.

D. "Deployment" means the period one month prior to the service members' departure from their home station on military orders through six months after return to their home station.

E. "Educational records" means those official records, files and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols and individualized education programs.

F. "Extracurricular activities" means voluntary activities sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays and club activities.

G. "Interstate commission on educational opportunity for military children" means the commission that is created under article IX of this compact, which is generally referred to as interstate commission.

H. "Local education agency" means a public authority legally constituted by the state as an administrative agency to provide control of and direction for kindergarten and grades one through twelve in public schools.

I. "Member state" means a state that has enacted this compact.

J. "Military installation" means a base, camp, post, station, yard, center, homeport facility for any ship or other activity under the jurisdiction of the department of defense, including any leased facility, which is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects or flood control projects.

K. "Non-member state" means a state that has not enacted this compact.

L. "Receiving state" means the state to which a child of a military family is sent, brought or caused to be sent or brought.

M. "Rule" means a written statement by the interstate commission promulgated pursuant to article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the interstate commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state" means the state from which a child of a military family is sent, brought or caused to be sent or brought.

O. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U. S. Territory.

P. "Student" means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten or any of the grades one through twelve.

Q. "Transition" means:

(1) The formal and physical process of transferring from school to school; or

(2) The period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. "Uniformed services" means the army, navy, air force, marine corps, coast guard as well as the commissioned corps of the national oceanic and atmospheric administration and public health services.

S. "Veteran" means a person who served in the uniformed services and who was discharged or released there from under conditions other than dishonorable.

ARTICLE III. APPLICABILITY

A. Except as otherwise provided in subsection B, this compact shall apply to the children of:

(1) Active duty members of the uniformed services as defined in this compact, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. section 1209 and 1211;

(2) Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one year after medical discharge or retirement; and

(3) Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

(1) Inactive members of the National Guard and military reserves;

(2) Members of the uniformed services now retired, except as provided in paragraph 1;

(3) Veterans of the uniformed services, except as provided in paragraph 1; and

(4) Other United States department of defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV. EDUCATIONAL RECORDS & ENROLLMENT

A. Unofficial or "hand-carried" education records--In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the interstate commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records or transcripts--Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within 10 days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

C. Immunizations--Compacting states shall allow thirty days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunizations required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

D. Kindergarten and first grade entrance age--Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V. PLACEMENT & ATTENDANCE

A. Course placement--When the student transfers before or during the school year, the receiving state school initially shall honor placement of the student in educational courses based on the student's enrollment in the sending state school or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to honors, international baccalaureate, advanced placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in such courses.

B. Educational program placement--The receiving state school initially shall honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation or placement in like programs in the sending state. Such programs include, but are not limited to, gifted and talented programs and English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services--(1) In compliance with the federal requirements of the individuals with disabilities education act (IDEA), 20 U. S.C.A. section 1400 et seq., the receiving state initially shall provide comparable services to a student with disabilities based on the student's current individualized education program (IEP). (2) In compliance with the requirements of section 504 of the rehabilitation act, 29 U.S.C.A. section 794, and with Title II of the Americans with disabilities act, 42 U.S.C.A. sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility--Local education agency administrative officials shall have flexibility in waiving course and program prerequisites or other preconditions for placement in courses and programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities--A student whose parent or legal guardian is an active duty member of the uniformed services and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with the student's parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI. ELIGIBILITY

A. Eligibility for enrollment:

(1) Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

(2) A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

(3) A transitioning military child, placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which the child was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation--State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII. GRADUATION

In order to facilitate the on-time graduation of children of military families:

A. Waiver requirements--Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams--States shall accept:

(1) Exit or end-of-course exams required for graduation from the sending state; or

(2) National normreferenced achievement tests; or

(3) Alternative testing, in lieu of testing requirements for graduation in the receiving state.

In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in the senior year, then the provisions of paragraph C of this article shall apply.

C. Transfers during senior year--Should a military student transferring at the beginning or during the senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with paragraphs A and B of this article.

ARTICLE VIII. STATE COORDINATION

A. Each member state, through the creation of a state council or use of an existing body or board, shall provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and interstate commission activities. While each member state may determine the membership of its own state council, its membership must include: The commissioner of education, a superintendent of a school district with a high concentration of military children, a representative from a military installation, one representative each from the legislative and executive branches of government and other offices and stakeholder groups the state council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the state council.

B. The state council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the state council, unless either is already a full voting member of the state council.

ARTICLE IX. INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY FOR

MILITARY CHILDREN

The member states hereby create the "interstate commission on educational opportunity for military children." The activities of the interstate commission are the formation of public policy and are a discretionary state function. The interstate commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one interstate commission voting representative from each member state who shall be that state's compact commissioner.

(1) Each member state represented at a meeting of the interstate commission is entitled to one vote.

(2) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

(3) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the interstate commission, the governor or state council may delegate voting authority to another person from their state for a specified meeting.

(4) The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or electronic communication.

C. Consist of ex-officio, non-voting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the United States department of defense, the education commission of the states, the interstate agreement on the qualification of educational personnel and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the interstate commission and such other members of the interstate commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the interstate commission, with the exception of rulemaking, during periods when the interstate commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The United States department of defense, shall serve as an ex-officio, nonvoting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Public notice shall be given by the interstate commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the interstate commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by federal and state statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the interstate commission's participation in a civil action or other legal proceeding.

H. For a meeting, or portion of a meeting, closed pursuant to this provision, the interstate commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemptible provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the interstate commission.

I. The interstate commission shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. The interstate commission shall create a process that permits military officials, education officials and parents to inform the interstate commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the interstate commission or any member state.

ARTICLE X. POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The interstate commission shall have the power to:

A. Provide for dispute resolution among member states.

B. Promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. Issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

D. Enforce compliance with the compact provisions, the rules promulgated by the interstate commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

E. Establish and maintain offices which shall be located within one or more of the member states.

F. Purchase and maintain insurance and bonds.

G. Borrow, accept, hire or contract for services of personnel.

H. Establish and appoint committees including, but not limited to, an executive committee as required by article IX, which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder.

I. Elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. Accept any and all donations and grants of money, equipment, supplies, materials and services, and to receive, utilize, and dispose of it.

K. Lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed.

L. Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. Establish a budget and make expenditures.

N. Adopt a seal and bylaws governing the management and operation of the interstate commission.

O. Report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission.

P. Coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q. Establish uniform standards for the reporting, collecting and exchanging of data.

R. Maintain corporate books and records in accordance with the bylaws.

S. Perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. Provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

ARTICLE XI. ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. The interstate commission, by a majority of the members present and voting, within twelve months after the first interstate commission meeting, shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the interstate commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the interstate commission;

(4) Providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the interstate commission;

(6) Providing a mechanism for concluding the operations of the interstate commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations; and

(7) Providing "start up" rules for initial administration of the compact.

B. The interstate commission, by a majority of the members, shall elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission. Subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the interstate commission.

C. Executive Committee, Officers and Personnel

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

(a) Managing the affairs of the interstate commission in a manner consistent with the bylaws and purposes of the interstate commission;

(b) Overseeing an organizational structure within, and appropriate procedures for the interstate commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

(c) Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the interstate commission.

(2) The executive committee may, subject to the approval of the interstate commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, but shall not be a member of the interstate commission. The executive director shall hire and supervise such other persons as may be authorized by the interstate commission.

D. The interstate commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of interstate commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the interstate commission's executive director and employees or interstate commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The interstate commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The interstate commission shall defend the executive director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an interstate commission representative, shall defend such interstate commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the interstate commission, the representatives or employees of the interstate commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII. RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. Rulemaking Authority--The interstate commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the interstate commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this act, or the powers granted hereunder, then such an action by the interstate commission shall be invalid and have no force or effect.

B. Rulemaking Procedure--Rules shall be made pursuant to a rulemaking process that substantially conforms to the "model state administrative procedure act," of 1981 Act, uniform laws annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the interstate commission.

C. Not later than thirty days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the interstate commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the interstate commission's authority.

D. If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII. OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A. Oversight

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the interstate commission.

(3) The interstate commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the interstate commission shall render a judgment or order void as to the interstate commission, this compact or promulgated rules.

B. Default, Technical Assistance, Suspension and Termination--If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the interstate commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the interstate commission. The interstate commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the interstate commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The interstate commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

(7) The defaulting state may appeal the action of the interstate commission by petitioning the United States district court for the District of Columbia or the federal district where the interstate commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C. Dispute Resolution

(1) The interstate commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The interstate commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement

(1) The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The interstate commission, by majority vote of the members, may initiate legal action in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the interstate commission. The interstate commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV. FINANCING OF THE INTERSTATE COMMISSION

A. The interstate commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The interstate commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, which shall promulgate a rule binding upon all member states.

C. The interstate commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same. The interstate commission shall not pledge the credit of any of the member states, except by and with the authority of the member state.

D. The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE XV. MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the interstate commission on a non-voting basis prior to adoption of the compact by all states.

C. The interstate commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the interstate commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI. WITHDRAWAL AND DISSOLUTION

A. Withdrawal

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state. A member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other member jurisdiction.

(3) The withdrawing state immediately shall notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

B. Dissolution of Compact

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII. SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII. BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding Effect of the Compact

(1) All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the member states.

(2) All agreements between the interstate commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.
Source: SL 2010, ch 102, § 1.



§ 13-53E-2 Governor to appoint representative to commission.

13-53E-2. Governor to appoint representative to commission. The Governor shall appoint this state's representative to the interstate commission on educational opportunity for military children created in § 13-53E-1.

Source: SL 2010, ch 102, § 2.






Chapter 54 - Extension Work Of State Institutions

§ 13-54-1 Agriculture and home economics extension department maintained at stateuniversity.

13-54-1. Agriculture and home economics extension department maintained at state university. The provisions of an act of Congress entitled, "An Act to establish agricultural extension departments in connection with agricultural colleges in the several states receiving the benefits of an act of Congress," having been accepted by this state, the Board of Regents is authorized and directed to maintain at South Dakota State University an extension department for the purpose of giving instruction and demonstration in agriculture and home economics to persons not attending such university.

Source: SDC 1939, § 15.1207.



§ 13-54-2 Receipt and disbursement of federal funds for agricultural extension work.

13-54-2. Receipt and disbursement of federal funds for agricultural extension work. The state treasurer shall be the custodian of the funds provided for the carrying out of § 13-54-1. He is authorized to receive and receipt for any money appropriated for the purpose by the federal government and to disburse the same according to law.

Source: SDC 1939, § 15.1207.



§ 13-54-3 Repealed.

13-54-3. Repealed by SL 1985, ch 145



§ 13-54-4 County appropriations for agricultural improvement in cooperation with extensiondepartment.

13-54-4. County appropriations for agricultural improvement in cooperation with extension department. The board of county commissioners of any county may from time to time appropriate and pay out for the general improvement of agricultural conditions in its county, in cooperation with the Agricultural Extension Department of South Dakota State University, such sums as it may deem proper.

Source: SDC 1939, § 15.1207.



§ 13-54-5 Reports of state university on agricultural extension work.

13-54-5. Reports of state university on agricultural extension work. It shall be the duty of the president of South Dakota State University to make such reports of all the extension work done under §§ 13-54-1 to 13-54-4, inclusive, as shall be required by the Board of Regents and the act of Congress referred to in § 13-54-1.

Source: SDC 1939, § 15.1207.



§ 13-54-6 Farmers' institutes provided by Board of Regents.

13-54-6. Farmers' institutes provided by Board of Regents. The Board of Regents is authorized to encourage and provide for farmers' institutes to be conducted by members of the faculty of South Dakota State University, or by anyone else designated by such board.

Source: SDC 1939, § 15.0720.



§ 13-54-7 Other forms of extension work provided by board.

13-54-7. Other forms of extension work provided by board. The Board of Regents is authorized to encourage and as far as possible provide for any other form of university extension work which is feasible and of value to the people.

Source: SDC 1939, § 15.0720.



§ 13-54-8 Agricultural extension work--Assent to federal act--Acceptance of grants.

13-54-8. Agricultural extension work--Assent to federal act--Acceptance of grants. In conformity to an act of Congress approved May 22, 1928, and entitled "An Act to provide for the further development of agricultural extension work between the agricultural colleges in the several states receiving the benefits of the Act entitled 'An Act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and the mechanic arts,' approved July 2, 1862, and all Acts supplementary thereto, and the United States Department of Agriculture," the assent of the Legislature of the State of South Dakota is hereby given to all the provisions of said act, and the grants of money therein made are accepted by the State of South Dakota upon the terms and conditions named therein.

Source: SDC 1939, § 4.0501; SDCL, § 38-3-1.



§ 13-54-9 Board of Regents to conduct extension work.

13-54-9. Board of Regents to conduct extension work. It shall be the duty of the Board of Regents of Education to organize and conduct agricultural extension work as provided by said act of Congress in connection with other agricultural extension work carried on by the South Dakota State University.

Source: SDC 1939, § 4.0502; SDCL, § 38-3-2.



§ 13-54-10 Cooperative work conducted by county commissioners--Agreement with state andfederal government.

13-54-10. Cooperative work conducted by county commissioners--Agreement with state and federal government. The board of county commissioners of any county of this state is hereby authorized to establish and conduct cooperative extension work in agriculture, general and home economics, and boys and girls club work in cooperation with the extension service of South Dakota State University upon such terms and conditions as may be agreed upon by the board of county commissioners and the state director of extension and the United States Department of Agriculture in their respective counties.

Source: SDC 1939, § 4.0503; SDCL, § 38-3-3.



§ 13-54-11 Establishment and composition of county extension board--Appointment and termsof office--Officers of board.

13-54-11. Establishment and composition of county extension board--Appointment and terms of office--Officers of board. Immediately after the boards of county commissioners have voted to establish cooperative extension work under the provisions of this chapter, they shall appoint a county extension board of five to seven members. At least two members shall be farmers and one a member of the board of county commissioners who may also be one of the farmer representatives. No person shall be denied membership on the grounds of sex, race, color, creed, or national origin. The membership shall be representative of the racial population mix in the county and of the various interest groups served by extension. The members of this board shall be appointed for a period of one year and their terms shall expire on the tenth of January each year. This board shall, at its first meeting after January tenth each year, organize and elect from their membership a president, vice president, and secretary-treasurer.

Source: SDC 1939, § 4.0504; SL 1965, ch 2; SDCL, § 38-3-4; SL 1973, ch 252, § 1; SL 1974, ch 253, § 1.



§ 13-54-12 Per diem and expenses of county extension board.

13-54-12. Per diem and expenses of county extension board. The members of the county extension board shall receive payment comparable to members of other county boards and commissions other than the members of the board of county commissioners as shall be established by the board of county commissioners but in no case less than five dollars for each day or part of a day actually engaged in the service of the board and shall be paid expenses incurred in necessary service inside or outside of the county at the same rate paid county extension personnel. Any amount paid a county commissioner who is a member of this board shall not be included in the limits of compensation provided for in § 7-7-5.

Source: SDC 1939, § 4.0504 as added by SL 1965, ch 2; SDCL, § 38-3-5; SL 1973, ch 252, § 2; SL 1974, ch 253, § 2.



§ 13-54-13 Expenditures by county extension board--Warrants.

13-54-13. Expenditures by county extension board--Warrants. The county extension board is hereby authorized to expend the moneys appropriated by the board of county commissioners for cooperative extension work in cooperation with the state director of extension as may be necessary to effectively carry on county extension work with funds that are made available. Such expenditures shall be made on vouchers approved by the president of the county extension board, or a designated member of said board, on warrants issued by the county auditor in the same manner as regular county warrants.

Source: SDC 1939, § 4.0504; SL 1965, ch 2; SDCL, § 38-3-6.






Chapter 55 - Scholarships And Free Tuition At State Institutions

§ 13-55-1 Regents prohibited from granting scholarships except as expressly provided.

13-55-1. Regents prohibited from granting scholarships except as expressly provided. The Board of Regents, or any member of said board, is prohibited from granting scholarships of any kind that may avoid the payment of tuition fees in any of the state educational institutions, except as otherwise expressly provided for by law.

Source: SDC 1939, § 15.0718.



§ 13-55-2 Veterans entitled to free tuition at state institutions--Period of entitlement.

13-55-2. Veterans entitled to free tuition at state institutions--Period of entitlement. Any person residing in this state who is a veteran as defined by §§ 33A-2-1 and 33A-2-2 or who performed active war service, such as nursing or assisting in the care of soldiers and sailors in any government hospital, field, or camp, as a member of the Red Cross or any other similar organization engaged in war relief work which has been recognized and approved by the government of the United States, during any of the periods or combat operations specified in § 33A-2-2, upon compliance with all the requirements for admission and after qualifying for resident tuition, may attend and pursue any undergraduate course in any state educational institution under the control and management of the Board of Regents without the payment of charges for tuition for each month of qualified service or major fraction thereof a month in academic time. However, no eligible veteran is entitled to less than one nor more than four academic years of free tuition pursuant to this section. Residence at the time of entry into military service or active war service does not affect eligibility for the entitlement created in this section. Any person who qualifies under § 33A-2-2 as a veteran based solely on a service-connected disability may receive free tuition under this section only if the veterans administration disability rating is ten percent or greater.

Source: SDC 1939, § 15.0717; SL 1944 (SS), ch 1, § 1; SL 1953, ch 49; SL 1966, ch 37; SL 1982, ch 155; SL 1990, ch 139; SL 1994, ch 142, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 13-55-2.1 Veterans enrolled at self-supporting off-campus institution entitled toreduced tuition.

13-55-2.1. Veterans enrolled at self-supporting off-campus institution entitled to reduced tuition. Any veteran who is eligible for free tuition pursuant to § 13-55-2 who is enrolled, at a self-supporting off-campus institution, in any undergraduate course under the control and management of the Board of Regents not subsidized by the general fund is entitled to a benefit of one hundred percent of the in-state resident tuition to be paid to the institution by the Board of Regents. The veteran shall pay to the institution any self-support off-campus tuition charge in excess of the in-state resident tuition.

Source: SL 2008, ch 86, § 1.



§ 13-55-3 Time allowed for use of veterans' benefits.

13-55-3. Time allowed for use of veterans' benefits. The benefits to which a veteran is entitled under § 13-55-2 shall be used by the veteran within twenty years after the date specified in § 33A-2-2 as the end of the qualifying period during which the veteran served, within twenty years after the end of the period of eligibility for any of the awards specified in subdivision 33A-2-2(7) for which the veteran qualifies, within twenty years after the date the veteran was rated by the veterans administration as ten percent or more disabled, or within six years after the date of the veteran's discharge from the military service, whichever is later.

Source: SDC 1939, § 15.0717 as added by SL 1966, ch 37; SL 1983, ch 139; SL 1987, ch 149; SL 1989, ch 159; SL 1994, ch 142, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 13-55-4 Veterans' benefits not applicable if federal benefits available.

13-55-4. Veterans' benefits not applicable if federal benefits available. Section 13-55-2 shall not be applicable if such person under act of Congress is entitled to have such tuition paid by the United States, or is entitled to receive in part from the United States for education and training allowance and in part the expenses of his subsistence, tuition, fees, supplies, books, and equipment.

Source: SDC 1939, § 15.0717 as added by SL 1966, ch 37.



§ 13-55-5 Determination of eligibility for veterans' benefits.

13-55-5. Determination of eligibility for veterans' benefits. It shall be the duty of the Board of Regents to determine who are entitled to the benefits of § 13-55-2.

Source: SDC 1939, § 15.0717; SL 1944 (SS), ch 1, § 1; SL 1953, ch 49; SL 1966, ch 37.



§ 13-55-6 Free education of children of residents who died during service in armedforces.

13-55-6. Free education of children of residents who died during service in armed forces. Any person under the age of twenty-five years, a resident of this state, who is a child of a deceased parent, mother or father, who was a veteran as defined in § 33A-2-1, who was for at least six months immediately prior to entry into active service a bona fide resident of this state, and who suffered death from any cause while in the service of the armed forces of the United States, is entitled to free tuition and entitled to attend and pursue any course or courses of study in any state educational institution under the control and management of the Board of Regents or any postsecondary technical institute as defined in § 13-39-1.2 without the payment of any charges or costs therefor.

Source: SL 1947, ch 186, § 1; SL 1951, ch 216; SDC Supp 1960, § 15.0717-2; SL 1981, ch 158; SL 2004, ch 135, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 13-55-7 Agencies considered armed forces for purpose of qualifying orphans.

13-55-7. Agencies considered armed forces for purpose of qualifying orphans. The term "armed forces" as used in § 13-55-6, shall mean and include the following: United States Army, Army of the United States, United States Navy, United States Naval Reserves, United States Marine Corps, United States Marine Corps Reserve, United States Coast Guard, United States Coast Guard Reserve which shall be construed to include the United States Coast Guard Temporary Reserve, Women's Army Corps, United States Navy Women's Reserve, United States Marine Corps Women's Reserve, United States Coast Guard Women's Reserve, Army Nurse Corps, and Navy Nurse Corps.

Source: SL 1947, ch 186, § 4; SDC Supp 1960, § 15.0717-2.



§ 13-55-8 Application for veteran's orphan benefits--Determination of eligibility--Rules.

13-55-8. Application for veteran's orphan benefits--Determination of eligibility--Rules. Any person desiring to use the benefits of § 13-55-6 shall apply to the Board of Regents. The Board of Regents shall determine whether the applicant is entitled to the benefits. The Board of Regents may promulgate rules pursuant to chapter 1-26 to accomplish the purposes of §§ 13-55-6 to 13-55-9, inclusive.

Source: SL 1947, ch 186, § 2; SDC Supp 1960, § 15.0717-2; SL 1975, ch 128, § 342; SL 2007, ch 187, § 231.



§ 13-55-9 Certificate of eligibility of veteran's orphan--Action of board final.

13-55-9. Certificate of eligibility of veteran's orphan--Action of board final. If the Board of Regents determines that any person applying under § 13-55-8 is entitled to free tuition in any state educational institution under the control and management of the Board of Regents, the board shall issue its certificate in duplicate that the person is entitled to free tuition in such an educational institution. One of the duplicate certificates shall be delivered to the educational institution with which the person desires to matriculate and the other duplicate certificate shall be delivered to the person applying for the benefits of § 13-55-6. The action of the Board of Regents is final.

Source: SL 1947, ch 186, §§ 3, 5; SDC Supp 1960, § 15.0717-2; SL 2007, ch 187, § 232.



§ 13-55-9.1 Assistance to dependents of prisoners or missing in action--Definition ofterms.

13-55-9.1. Assistance to dependents of prisoners or missing in action--Definition of terms. Terms used in §§ 13-55-9.2 to 13-55-9.7, inclusive, unless the context otherwise requires, mean:

(1) "Dependent," any child born before or during the period of time a parent served as a prisoner of war or was declared a person missing in action, any child legally adopted or in the legal custody of the parent prior to and during the time the parent served as a prisoner of war or was declared to be a person missing in action, or the spouse, if not legally separated, of the prisoner of war or person missing in action; and

(2) "Prisoner of war" and "person missing in action," any person who was a resident of the State of South Dakota at the time he entered service of the United States armed forces, or whose official residence is within the State of South Dakota, and who, while serving in the United States armed forces has been declared to be a prisoner of war or to be a person missing in action as established by the secretary of defense after January 1, 1940.
Source: SL 1973, ch 108, § 1; SL 1975, ch 128, § 343; SL 1985, ch 147.



§ 13-55-9.2 Free tuition and fees to dependents.

13-55-9.2. Free tuition and fees to dependents. Any dependent of a prisoner of war or a person missing in action, upon his being duly accepted for enrollment into any state supported institution of higher education or state supported technical or vocational school, shall be entitled to eight semesters or twelve quarters, free of tuition and mandatory fees, other than subsistence expenses, for either full or part-time study, for so long as he is eligible.

Source: SL 1973, ch 108, § 2.



§ 13-55-9.3 Federal benefits considered.

13-55-9.3. Federal benefits considered. No benefits shall accrue to a dependent under the provisions of § 13-55-9.2 if equal or greater benefits are made available, under act of Congress, by the United States, but state benefits shall be available to a dependent to supplement any lesser benefits from federal sources.

Source: SL 1973, ch 108, § 4.



§ 13-55-9.4 Application to board for benefits--Rules and regulations.

13-55-9.4. Application to board for benefits--Rules and regulations. Any person desiring to avail himself of the benefits of § 13-55-9.2 shall make application to the Board of Regents or the South Dakota Board of Education therefor, and it shall be the duty of the respective boards to determine whether such person so applying is entitled to the benefits of § 13-55-9.2, at institutions under their respective jurisdiction or control, and to that end the boards are authorized and empowered to promulgate rules and regulations not inconsistent therewith in order to accomplish the purposes of §§ 13-55-9.1 to 13-55-9.7, inclusive.

Source: SL 1973, ch 108, § 5.



§ 13-55-9.5 Certificates of entitlement--Disposition of copies.

13-55-9.5. Certificates of entitlement--Disposition of copies. Upon the Board of Regents or the South Dakota Board Education determining that any such person applying under the provisions of § 13-55-9.4 is entitled to receive the benefits provided in § 13-55-9.2, the appropriate board shall issue a certificate in duplicate that such person named is entitled to the benefits of § 13-55-9.2, one of which duplicate certificates shall be delivered to the educational institution with which said person desires to matriculate and the other of which duplicate certificates shall be delivered to the person so applying for the benefits of § 13-55-9.2.

Source: SL 1973, ch 108, § 6.



§ 13-55-9.6 Benefits not lost by return or death of parent.

13-55-9.6. Benefits not lost by return or death of parent. Once a person qualifies as a dependent under the terms and provisions of §§ 13-55-9.1 to 13-55-9.7, inclusive, there shall be no situation such as the return of the parent or reported death of the parent that will remove the dependent from provisions or benefits of said sections.

Source: SL 1973, ch 108, § 3; SL 1975, ch 128, § 344.



§ 13-55-9.7 State funds used for benefits.

13-55-9.7. State funds used for benefits. The benefits authorized by §§ 13-55-9.1 to 13-55-9.6, inclusive, shall be paid out of the state funds available to the Board of Regents or the Division of Education Services and Resources, respectively.

Source: SL 1973, ch 108, § 7.



§ 13-55-10 Free tuition to child or spouse of National Guard member disabled ordeceased in line of duty--Administration.

13-55-10. Free tuition to child or spouse of National Guard member disabled or deceased in line of duty--Administration. Any resident of this state who is less than twenty-five years of age and whose parent has died or has sustained a total disability, permanent in nature, resulting from duty as a member of the South Dakota National Guard, while on state or federal active duty or any authorized training duty, is entitled to tuition without cost and is entitled to attend any course or courses of study in any state educational institution under the control and management of the Board of Regents. Any person who is a resident of this state whose spouse has died or has sustained a total disability, permanent in nature, resulting from duty as a member of the South Dakota National Guard, while on state or federal active duty or any authorized training duty, is entitled to tuition without cost and is entitled to attend any course or courses of study in any state educational institution under the control and management of the Board of Regents.

The application and receipt of the benefits of this section are governed by the provisions of §§ 13-55-6 to 13-55-9, inclusive.

Source: SL 1967, ch 57; SL 1975, ch 128, § 345; SL 2006, ch 88, § 1; SL 2007, ch 187, § 233.



§ 13-55-11 Free tuition and fees for visually impaired persons--Credit hours to whichentitled--Qualifying degree of impairment.

13-55-11. Free tuition and fees for visually impaired persons--Credit hours to which entitled--Qualifying degree of impairment. Any visually impaired resident of this state who possesses the entrance requirements for admission to any educational institution of the state under supervision of the State Board of Regents shall be permitted to enter and pursue any course of study offered by such institution without payment of tuition, library fees, registration fees, or any other fees that other students are required to pay directly to such institution until he or she has received two hundred twenty-five semester hours of credit or its equivalent. Any person shall be deemed to be visually impaired within the meaning of this section who cannot, with use of correcting glasses, see sufficient to perform ordinary activities for which eyesight is essential.

Source: SL 1939, ch 52, §§ 1, 2; SL 1957, ch 48; SDC Supp 1960, § 15.0717-1; SL 1970, ch 110, § 1.



§ 13-55-11.1 Certification of visual impairment of beneficiary.

13-55-11.1. Certification of visual impairment of beneficiary. Before any person shall secure the benefits of §§ 13-55-11 to 13-55-13, inclusive, the Division of Rehabilitation Services shall certify in writing to the registrar of the educational institution involved, that based upon medical information on file with the Division of Rehabilitation Services such person is visually impaired to the extent specified in said sections.

Source: SL 1970, ch 110, § 2; SL 1975, ch 128, § 346.



§ 13-55-11.2 Exclusion from tuition and fee exemption.

13-55-11.2. Exclusion from tuition and fee exemption. The exemption provided by § 13-55-11 does not apply to any visually impaired resident of this state who is entitled to receive tuition and fee support from the Department of Human Services.

Source: SL 1980, ch 147; SL 1989, ch 21, § 46.



§ 13-55-12 Visual impairment exemption not applicable to repeat work.

13-55-12. Visual impairment exemption not applicable to repeat work. The exemption from charges provided by § 13-55-11 shall not apply where a course is repeated on account of unsatisfactory work unless caused by illness or some other cause for which such student is not responsible.

Source: SL 1939, ch 52, § 1; SL 1957, ch 48; SDC Supp 1960, § 15.0717-1.



§ 13-55-13 Visual impairment exemption not applicable to private instruction charges.

13-55-13. Visual impairment exemption not applicable to private instruction charges. The exemption provided by § 13-55-11 shall not apply to any charges made for private instruction.

Source: SL 1939, ch 52, § 1; SL 1957, ch 48; SDC Supp 1960, § 15.0717-1.



§ 13-55-14 to 13-55-14.3. Repealed.

13-55-14 to 13-55-14.3. Repealed by SL 2007, ch 110, §§ 15 to 18.



§ 13-55-15 to 13-55-19. Repealed.

13-55-15 to 13-55-19. Repealed by SL 1990, ch 140, §§ 8 to 12



§ 13-55-20 Repealed.

13-55-20. Repealed by SL 2007, ch 110, § 19.



§ 13-55-21 Firefighter, certified law enforcement officer, survivor and emergencymedical technician defined.

13-55-21. Firefighter, certified law enforcement officer, survivor and emergency medical technician defined. Terms used in § 13-55-22 mean:

(1) "Certified law enforcement officer," a law enforcement officer as defined by § 23-3-27 who has been certified by the Law Enforcement Officer's Standards Commission as being qualified under provisions of §§ 23-3-26 to 23-3-47, inclusive;

(2) "Emergency medical technician" or "EMT," a person who has successfully completed a state approved course of instruction in emergency medical care and is currently certified. The following levels of EMTs are included: emergency medical technician-ambulance (EMT-A); emergency medical technician-intermediate (EMT-I); emergency medical technician-special skills (EMT-SS); and emergency medical technician-paramedic (EMT-P);

(3) "Firefighter," a person who is a member of a paid or volunteer fire department that is a part of or administered by, this state, any political subdivision of this state, or a rural fire protection district;

(4) "Survivor," a child under the age of twenty-one of a firefighter or certified law enforcement officer or emergency medical technician at the time of the firefighter's or peace officer's or EMT's death.
Source: SL 1988, ch 160, § 1; SL 1991, ch 159, § 1.



§ 13-55-22 Free tuition for survivors of certain firefighters, certified law enforcementofficers and emergency medical technicians.

13-55-22. Free tuition for survivors of certain firefighters, certified law enforcement officers and emergency medical technicians. If a firefighter or certified law enforcement officer or an emergency medical technician dies as a direct result of injuries received in performance of official duties, the survivor, upon being duly accepted for enrollment into any state-supported institution of higher education or state-supported technical or vocational school, shall be allowed to obtain a bachelor's degree or vocational degree for so long as the survivor is eligible, free of any tuition. However, the bachelor's degree or vocational degree shall be earned within a thirty-six month or eight-semester period or its equivalent.

Source: SL 1988, ch 160, § 2; SL 1991, ch 159, § 2.



§ 13-55-23 Application of legislative exemptions.

13-55-23. Application of legislative exemptions. Except as otherwise provided by law, legislatively mandated exemptions, whether whole or partial, from the obligation to pay tuition or other required fees apply only to classes, courses and instructional programs directly supported by moneys appropriated from the general fund.

Source: SL 1993, ch 45, § 4; SL 1993, ch 150, § 5; SL 1993, ch 151; SL 2008, ch 86, § 2.



§ 13-55-24 Reduced tuition for elementary or secondary teachers or vocationalinstructors.

13-55-24. Reduced tuition for elementary or secondary teachers or vocational instructors. Any elementary or secondary teacher or vocational instructor who is required to take college courses as a condition of employment or to maintain a certificate to teach may, upon compliance with § 13-55-27 and all of the requirements for admission, attend and pursue any undergraduate or graduate course in any state educational institution under the control and management of the Board of Regents upon the payment of fifty percent of tuition and one hundred percent of required fees. The Board of Regents shall maintain an annual record of the number of participants and the tuition dollar value of such participation.

Source: SL 1993, ch 150, § 1.



§ 13-55-25 Maximum credit hours of reduced tuition for teachers or vocationalinstructors.

13-55-25. Maximum credit hours of reduced tuition for teachers or vocational instructors. Any elementary or secondary teacher or vocational instructor is eligible for the reduced tuition amount provided for in § 13-55-26 for a maximum of six credit hours per year.

Source: SL 1993, ch 150, § 2.



§ 13-55-26 Space in courses limited for reduced tuition participants.

13-55-26. Space in courses limited for reduced tuition participants. The right of any elementary or secondary teacher or vocational instructor to participate in the reduced tuition program is limited to the space available, as determined by the instructor, in any course after all of the full-time or full tuition paying students have registered.

Source: SL 1993, ch 150, § 3.



§ 13-55-27 Eligibility of teachers and vocational instructors for reduced tuition.

13-55-27. Eligibility of teachers and vocational instructors for reduced tuition. To be eligible for the reduced tuition benefit, any elementary or secondary teacher or vocational instructor shall:

(1) Be a bona fide resident of the state and employed by an accredited school as a teacher as that term is defined in this title;

(2) Maintain an average academic grade of 3.0 or better;

(3) Be required by state law, administrative rules, or an employment contract to attend college as a condition of employment or to maintain a certificate to teach; and

(4) Present certification from the school district by which the teacher is employed that the teacher meets the requirements of this section.
Source: SL 1993, ch 150, § 4.



§ 13-55-28 Benefits not to be used in conjunction with other benefits.

13-55-28. Benefits not to be used in conjunction with other benefits. No benefits may accrue under §§ 13-55-24 to 13-55-27, inclusive, if an elementary or secondary teacher or vocational instructor is entitled to other reduced tuition benefits by law.

Source: SL 1993, ch 150, § 6.



§ 13-55-29 Loss of eligibility for state funded scholarships upon controlled substanceviolation.

13-55-29. Loss of eligibility for state funded scholarships upon controlled substance violation. Any person adjudicated, convicted, or the subject of a suspended imposition of sentence for possession, use, or distribution of controlled substances or marijuana as defined in chapter 22-42 under circumstances which would constitute a felony under South Dakota law is ineligible for any scholarship for attendance at a postsecondary institution to the extent such scholarship is funded by the State of South Dakota. Upon receiving a request from the chief administrator of the postsecondary educational institution, the Unified Judicial System shall send notice of whether the person who is the subject of the request was adjudicated in a juvenile proceeding of possessing, using, or distributing controlled substances or marijuana as defined in chapter 22-42 under circumstances which would constitute a felony under South Dakota law if that person were an adult.

Source: SL 1997, ch 102, § 2.



§ 13-55-30 Opportunity scholarship program established.

13-55-30. Opportunity scholarship program established. There is established the South Dakota opportunity scholarship program to be administered by the Board of Regents. The purpose of the program is to allow South Dakota's most academically accomplished high school graduates to receive an affordable education at any university, college, or technical school that is accredited by the North Central Association of Colleges and Schools and that provides instruction from a campus located in South Dakota.

Source: SL 2003, ch 110, § 1; SL 2004, ch 136, § 1.



§ 13-55-31 Eligibility requirements for opportunity scholarship.

13-55-31. Eligibility requirements for opportunity scholarship. In order to be eligible for a South Dakota opportunity scholarship award, a student shall:

(1) Be a resident of South Dakota at the time of graduation from high school;

(2) Have a composite score of 24, or higher, on the test administered by the American College Testing Program or an equivalent score as determined by the Board of Regents on the Scholastic Assessment Test. The student shall take the ACT or SAT test before beginning postsecondary education;

(3) Meet the high school course requirements for graduation as provided in § 13-55-31.1;

(4) Attend a university, college, or technical school that is accredited by the North Central Association of Colleges and Schools and that provides instruction from a campus located in South Dakota; and

(5) Enter into the program within five years of graduation from high school or within one year of the student's release from active duty with an active component of the armed forces if the release is within five years of the student's graduation from high school. If a student attends full-time a regionally accredited university, college, or technical school located outside South Dakota and within two years following high school graduation or within two years following release from active military service returns to the state to attend full-time a regionally accredited university, college, or technical school, the student is eligible to receive a partial award.

A student is eligible to participate in the South Dakota opportunity scholarship program for the equivalent of four academic years (eight consecutive spring and fall terms) or until the attainment of a baccalaureate degree, whichever comes first. However, the executive director of the Board of Regents may grant exceptions to the continuous enrollment requirements for good cause shown.

A student who would have been eligible for the scholarship, but who applies after completing one or more semesters of full-time work at an accredited institution, may be admitted to the program only if the student has complied with the same grade point and credit hour requirements that would apply to program participants. Admission granted under these circumstances may not be retroactive, and eligibility for participation in the program shall be reduced by one semester for each semester of work completed prior to admission to the program.

Source: SL 2003, ch 110, § 2; SL 2006, ch 89, § 1; SL 2008, ch 87, § 1; SL 2008, ch 88, § 1; SL 2010, ch 96, § 2.



§ 13-55-31.1 High school course requirements for opportunity scholarship eligibility.

13-55-31.1. High school course requirements for opportunity scholarship eligibility. To be eligible for an opportunity scholarship, a student who entered the ninth grade prior to the 2010-2011 school year shall complete the following high school course requirements:

(1) Four or more units of language arts that include a minimum of the following:

(a) One and one-half units of writing;

(b) One and one-half units of literature that must include one-half unit of American Literature;

(c) One-half unit of speech or debate; and

(d) One-half unit of a language arts elective;

(2) Three or more units of social studies that include the following:

(a) One unit of U.S. History;

(b) One-half unit of U.S. government;

(c) One-half unit of geography;

(d) One-half unit of world history; and

(e) One-half unit of a social studies elective;

(3) Four units of mathematics that must include the following:

(a) One unit of algebra I;

(b) One unit of geometry;

(c) One unit of algebra II; and

(d) One unit of advanced math;

(4) Four units of science, including at least three units in laboratory science, that must include the following:

(a) One unit of biology;

(b) One unit of any physical science;

(c) One unit of chemistry or physics; and

(d) One unit of science electives;

(5) Two units of world languages (two years of the same language);

(6) One-half unit of computer studies;

(7) One unit of fine arts;

(8) One-half unit of personal finance or economics; and

(9) One-half unit of physical education or health.

A student may earn academic core content credit by completing an approved career and technical education course. Approval to offer credit for a career and technical education course must be obtained through an application process with the Department of Education. The Department of Education shall meet with the Board of Regents to determine final course approval. The application must include:

(1) Course syllabus;

(2) Standards-based curriculum;

(3) Teacher certification; and

(4) Assessment of standards by methods including end-of-course exams, authentic assessment, project-based learning or rubrics.

To be eligible for an opportunity scholarship, a student who enters the ninth grade in the 2010-2011 school year or thereafter shall complete the following high school course requirements:

(1) Four or more units of language arts that include a minimum of the following:

(a) One and one-half units of writing;

(b) One and one-half units of literature that must include one-half unit of American literature;

(c) One-half unit of speech or debate; and

(d) One-half unit of a language arts elective;

(2) Three units or more of social studies that include the following:

(a) One unit of U.S. history;

(b) One-half unit of U.S. government;

(c) One-half unit of geography;

(d) One-half unit of world history; and

(e) One-half unit of a social studies elective;

(3) Four units of mathematics that must include the following:

(a) One unit of algebra I;

(b) One unit of geometry;

(c) One unit of algebra II; and

(d) One unit of advanced math;

(4) Four units of science, including at least three units in laboratory science, that must include the following:

(a) One unit of biology;

(b) One unit of any physical science;

(c) One unit of chemistry or physics; and

(d) One unit of science electives;

(5) Two units of either of the following or a combination of the two:

(a) Approved career and technical education courses; and

(b) World languages;

Approval for a career and technical education course must be obtained through an application process with the Department of Education. The department shall meet with the Board of Regents to determine final course approval;

(6) One-half unit of personal finance or economics;

(7) One unit of fine arts;

(8) One-half unit of physical education; and

(9) For students entering the ninth grade in the 2013-2014 school year and thereafter, one-half unit of health or health integration.

A student may be granted up to one unit of credit in fine arts for participation in extracurricular activities. A maximum of one-fourth unit of credit may be granted for each extracurricular activity in which a student participates during each school year. In order to grant credit for an extracurricular activity, a school district must document the alignment of the activity with fine arts content standards approved by the South Dakota Board of Education.

Students entering the ninth grade in the 2013-2014 school year and thereafter are required to take one-half unit of health at anytime during grades six through twelve. A school district may choose to integrate health across the curriculum at the middle or high school level in lieu of a stand-alone course.

A student may earn academic core content credit by completing an approved career and technical education course. Approval to offer credit for a career and technical education course must be obtained through an application process with the Department of Education. The Department of Education shall meet with the Board of Regents to determine final course approval. The application must include:

(1) Course syllabus;

(2) Standards-based curriculum;

(3) Teacher certification; and

(4) Assessment of standards by methods including end-of-course exams, authentic assessment, project-based learning or rubrics.
Source: SL 2010, ch 96, § 3.



§ 13-55-31.2 Alternative testing requirements for opportunity scholarship eligibility.

13-55-31.2. Alternative testing requirements for opportunity scholarship eligibility. Any student who does not meet the high school course requirements as provided in subdivision 13-55-31(3) is eligible for the opportunity scholarship program if:

(1) The student takes the test administered by the American College Testing Program and earns a composite score of twenty-eight or higher and achieves ACT college readiness benchmark scores equaling or exceeding eighteen for English, twenty-one for reading, twenty-two for math, and twenty-four for science; or

(2) The student takes the Scholastic Assessment Test and earns a verbal-mathematics score of twelve hundred fifty or higher, while also attaining sufficiently high markers in reading, writing, mathematics, and science as not to require remediation in any of those areas.

This section is effective on July 1, 2013.

Source: SL 2010, ch 103, § 1, eff. July 1, 2013.



§ 13-55-32 Repealed.

13-55-32. Repealed by SL 2003, ch 110, § 7, eff. July 1, 2005.



§ 13-55-33 Allocation of scholarship funds--Early graduation--Proration of insufficientfunds--Total scholarship amount.

13-55-33. Allocation of scholarship funds--Early graduation--Proration of insufficient funds--Total scholarship amount. One-half of the annual scholarship award shall be paid to public institutions on behalf of eligible students there enrolled or directly to eligible students enrolled at nonpublic institutions at the beginning of the fall semester and the other half shall be paid at the beginning of the spring semester. The amount of the annual award shall be as follows:

(1) One thousand dollars for the first year of attendance;

(2) One thousand dollars for the second year of attendance;

(3) One thousand dollars for the third year of attendance;

(4) Two thousand dollars for the fourth year of attendance unless the student attended full-time a regionally accredited university, college, or technical school located outside South Dakota prior to admission to the program, in which case the award shall be one thousand dollars.

If a scholarship recipient completes an undergraduate degree within three full years of attendance and subsequently enrolls in an eligible institution as defined in subdivision 13-55-31(4) in a graduate program and attains full-time graduate status as determined by the graduate program, the recipient is entitled to the remainder of the award the recipient would have received if the recipient had completed an undergraduate degree following four full years of attendance.

If, in any year, the total funds available to finance the scholarship awards are insufficient to permit each eligible recipient to receive the full amount provided in this section, the available moneys shall be prorated and distributed to each recipient in proportion to the entitlement contemplated by this section. The total amount of the scholarship may not exceed five thousand dollars.

Source: SL 2003, ch 110, § 4; SL 2004, ch 136, § 3; SL 2006, ch 89, § 2; SL 2013, ch 90, § 1.



§ 13-55-34 Continuing eligibility requirements for scholarship recipients.

13-55-34. Continuing eligibility requirements for scholarship recipients. In order to maintain eligibility, a student shall:

(1) Maintain a cumulative 3.0 grade point average on a 4.0 scale. Cumulative grade point average shall be calculated after the second semester and every semester thereafter. The student shall complete consecutive spring and fall terms in order to remain eligible for continuation of the scholarship program from term to term. A student whose cumulative grade point average falls below 3.0 on a 4.0 scale shall forfeit the scholarship for the subsequent semester and for subsequent semesters until the student has reestablished eligibility. To reestablish eligibility, the student shall comply with all course load, enrollment, and proficiency examination requirements for continued eligibility stated in §§ 13-55-30 to 13-55-35, inclusive, and the student shall achieve a cumulative grade point average of 3.0, or greater, on a 4.0 scale. The scholarship shall be reinstated beginning the semester following that in which the student achieves a cumulative grade point average of 3.0, or greater, on a 4.0 scale. Reinstatement of a scholarship does not extend the time allowed under the scholarship program; any scholarship award forfeited cannot be reclaimed after a student has regained eligibility. A student whose cumulative grade point average falls below 3.0 on a 4.0 scale a second time forfeits the scholarship for all subsequent semesters; and

(2)(a) Enroll in and complete at least fifteen credit hours of instruction in each consecutive spring and fall term if the student completed ninth grade prior to the 2010-2011 school year; or

(b) Enroll in and complete at least thirty credit hours of instruction in each academic year if the student completed ninth grade in the 2010-2011 school year or thereafter. For purposes of this subdivision, an academic year consists of consecutive fall and spring terms.

Earn thirty credit hours prior to the beginning of the second year of instruction, sixty credit hours prior to the beginning of the third year of instruction, and ninety credit hours prior to the fourth year of instruction. If the executive director of the Board of Regents determines that a student's failure to enroll or to maintain continued enrollment occurred as a direct result of legitimate factors outside the student's control, or has resulted from the student's participation in an activity that in the executive director's judgment provides knowledge or experience that will enhance the student's academic pursuits, the executive director may extend the student's eligibility to participate in the program for up to two additional years, if the student does not enroll in a noneligible institution.
Source: SL 2003, ch 110, § 5; SL 2008, ch 88, § 2; SL 2010, ch 96, § 4; SL 2010, ch 97, § 1.



§ 13-55-35 Board of Regents to allocate appropriated funds and other funds received forprogram.

13-55-35. Board of Regents to allocate appropriated funds and other funds received for program. The Board of Regents may allocate funds appropriated by the Legislature or funds generated by gifts, donations, grants, or endowments for the purposes of §§ 13-55-30 to 13-55-36, inclusive, to students qualifying pursuant to § 13-55-31.

Source: SL 2003, ch 110, § 6.



§ 13-55-36 Board of Regents to promulgate rules.

13-55-36. Board of Regents to promulgate rules. The Board of Regents shall promulgate rules, pursuant to chapter 1-26, to accomplish the purposes of §§ 13-55-30 to 13-55-36, inclusive.

Source: SL 2003, ch 110, § 8.



§ 13-55-37 Hagen-Harvey memorial scholarship program established.

13-55-37. Hagen-Harvey memorial scholarship program established. Pursuant to the donation and intent of Minerva I. Harvey, deceased August 25, 1999, as expressed by Article 2 of her Last Will and Testament and presented for probate in the State of New Jersey, Gloucester County Surrogate's Court, there is hereby established within the Department of Education the Richard Hagen-Minerva Harvey memorial scholarship program.

Source: SL 2003, ch 109, § 1; SL 2003, ch 272, § 63.



§ 13-55-38 Scholarship board established--Terms--Meetings--Membership--Quorum.

13-55-38. Scholarship board established--Terms--Meetings--Membership--Quorum. The Richard Hagen-Minerva Harvey memorial scholarship program shall be administered by a five-member board named the Richard Hagen-Minerva Harvey Memorial Scholarship Board which is hereby established. The members shall be appointed by the Governor for a term of five years, except that the initial appointments shall be for periods of one, two, three, four, and five years. The Governor shall appoint one member as the temporary chair of the board. The board shall elect officers at its first meeting. The board shall meet no more than four times a year, not including telephonic conferences, as may be necessary to complete its responsibilities as prescribed by §§ 13-55-37 to 13-55-46, inclusive. No more than three members of the board may be of the same political party. At least two members of the board shall be enrolled members of a tribe located in South Dakota. A majority of the board shall be present either personally or telephonically to constitute a quorum.

Source: SL 2003, ch 109, § 2.



§ 13-55-39 Eligibility for scholarship--Criteria.

13-55-39. Eligibility for scholarship--Criteria. In order to be eligible for a Richard Hagen-Minerva Harvey memorial scholarship award, a student shall:

(1) Attend or have graduated from a South Dakota accredited high school;

(2) Have met high school graduation requirements established by rules promulgated pursuant to chapter 1-26 by the Department of Education or be enrolled in a course of study such that upon graduation, the student will have met high school graduation requirements established by rules promulgated pursuant to chapter 1-26 by the Department of Education;

(3) Provide evidence to the board that the student has been accepted to attend a public or nonpublic accredited university, college, or technical institute located in South Dakota;

(4) Apply for a Richard Hagen-Minerva Harvey memorial scholarship within five years after graduating from high school or within one year of the student's release from active duty with an active component of the armed forces if the release is within five years of the student's graduation from high school; and

(5) Be an enrolled member of an American Indian tribe.
Source: SL 2003, ch 109, § 3; SL 2003, ch 272, § 63; SL 2005, ch 108, § 1; SL 2009, ch 94, § 1.



§ 13-55-39.1 Authority of board to require information of scholarship applicants.

13-55-39.1. Authority of board to require information of scholarship applicants. In addition to the eligibility criteria identified in § 13-55-39, the scholarship board established in § 13-55-38 may require applicants to submit results on ACT, SAT, or other standardized tests; grade point average; a written essay; or other information by which to judge the academic and personal qualifications of the applicant.

Source: SL 2004, ch 137, § 1.



§ 13-55-40 Scholarship award payments--Amounts.

13-55-40. Scholarship award payments--Amounts. Scholarship award payments shall be made to the institution at the beginning of the fall or spring semester on behalf of the eligible student who has received a Richard Hagen-Minerva Harvey memorial scholarship. The amount of the award is as follows:

(1) Not less than one thousand dollars for the first year of attendance;

(2) Not less than one thousand dollars for the second year of attendance;

(3) Not less than one thousand five hundred dollars for the third year of attendance; and

(4) Not less than two thousand five hundred dollars for the fourth year of attendance.
Source: SL 2003, ch 109, § 4.



§ 13-55-41 Maximum number of scholarships awarded.

13-55-41. Maximum number of scholarships awarded. The board may award no more than seven scholarships per year.

Source: SL 2003, ch 109, § 5.



§ 13-55-42 Maintaining eligibility--Criteria--Waiver of criteria--Rescission of award.

13-55-42. Maintaining eligibility--Criteria--Waiver of criteria--Rescission of award. In order to maintain eligibility, a student who has been awarded a Richard Hagen-Minerva Harvey memorial scholarship shall:

(1) Maintain a cumulative 2.5 grade point average on a 4.0 grade point scale;

(2) Be continuously enrolled for the fall and spring semesters in a public or nonpublic accredited university, college, or technical institution;

(3) Complete the equivalent of at least fourteen credit hours of instruction per semester; and

(4) Enroll in a public or nonpublic accredited university, college, or technical institution no later than the fall semester after the scholarship has been awarded.

If factors beyond the control of a student who has been awarded a Richard Hagen-Minerva Harvey memorial scholarship prevent the student from meeting the requirements in this section, the board may temporarily waive the requirements of this section as eligibility criteria. The board may rescind a scholarship award if the student does not maintain eligibility as prescribed by this section.

Source: SL 2003, ch 109, §§ 6, 7; SL 2005, ch 108, § 2.



§ 13-55-42.1 Alternate award of amount of rescinded scholarship--Application.

13-55-42.1. Alternate award of amount of rescinded scholarship--Application. If the Richard Hagen-Minerva Harvey Scholarship Board rescinds a scholarship that has been awarded, the board may award the amount of the rescinded scholarship to an alternate. The provisions of § 13-55-41 do not apply to the award of a scholarship to an alternate as provided by this section.

Source: SL 2005, ch 108, § 3.



§ 13-55-43 Department to support board.

13-55-43. Department to support board. The Department of Education shall provide necessary support services to the board created by §§ 13-55-37 to 13-55-46, inclusive.

Source: SL 2003, ch 109, § 8; SL 2003, ch 272, § 63.



§ 13-55-44 Expenditure authority appropriated to department.

13-55-44. Expenditure authority appropriated to department. There is hereby continuously appropriated to the Department of Education any other fund expenditure authority necessary for the department to accept and expend money the department may receive from any source for the purpose for providing a Richard Hagen-Minerva Harvey memorial scholarship.

Source: SL 2003, ch 109, § 9; SL 2003, ch 272, § 63.



§ 13-55-45 Secretary to approve vouchers and draw warrants.

13-55-45. Secretary to approve vouchers and draw warrants. The secretary of the Department of Education shall approve vouchers and the state auditor shall draw warrants to pay expenditures authorized by §§ 13-55-37 to 13-55-46, inclusive.

Source: SL 2003, ch 109, § 10; SL 2003, ch 272, § 63.



§ 13-55-46 Department to promulgate rules, criteria.

13-55-46. Department to promulgate rules, criteria. The Department of Education may promulgate rules pursuant to §§ 13-55-37 to 13-55-46, inclusive, and chapter 1-26 to accept applications for a Richard Hagen-Minerva Harvey memorial scholarship, establish criteria to award a Richard Hagen-Minerva Harvey memorial scholarship, and to maintain eligibility for a Richard Hagen-Minerva Harvey memorial scholarship.

Source: SL 2003, ch 109, § 11; SL 2003, ch 272, § 63.



§ 13-55-47 Jump start scholarship program established.

13-55-47. Jump start scholarship program established. There is hereby established the jump start scholarship program to be administered by the Board of Regents. The purpose of the program is to allow a student who graduates from a public high school in three years or less to receive a scholarship funded with a portion of the money saved by the state in state aid to education funding pursuant to chapter 13-13 as a result of the student's early graduation if the student enrolls at any college, university, or technical school accredited by the North Central Association of Colleges and Schools that provides instruction from a campus located in South Dakota.

Source: SL 2011, ch 102, § 1.



§ 13-55-48 Eligibility requirements for jump start scholarship program.

13-55-48. Eligibility requirements for jump start scholarship program. To be eligible for the jump start scholarship program, a student shall:

(1) Be a resident of South Dakota;

(2) Complete the requirements of the recommended high school program as established by the Board of Education pursuant to § 13-1-12.1, and be awarded a high school diploma by a public high school in three years or less;

(3) Have attended a public high school in South Dakota on a full-time basis for at least two semesters prior to graduating; and

(4) Within one year of graduating from high school, excluding any time served on active duty in the armed forces of the United States, enroll in a college, university, or technical school accredited by the North Central Association of Colleges and Schools that provides instruction from a campus located in South Dakota.

No student who enrolls in a high school for all or any part of a fourth year is eligible for the jump start scholarship program.

Source: SL 2011, ch 102, § 2.



§ 13-55-49 Amount of scholarship--Installment payments.

13-55-49. Amount of scholarship--Installment payments. The amount of the scholarship shall be calculated as follows:

(1) Multiply the per student allocation as defined in subdivision 13-13-10.1(4) by seventy-five percent; and

(2) Multiply the result of subdivision (1) by the percentage of the statewide local need as defined in subdivision 13-13-10.1(5) that is paid with funds appropriated for state aid to general education pursuant to chapter 13-13.

One half of the award shall be paid to an approved institution on behalf of any eligible student there enrolled at the beginning of the fall semester, and the other half shall be paid in the same manner at the beginning of the spring semester. A student must be enrolled full-time during the spring semester in order to receive the second installment.

Source: SL 2011, ch 102, § 3.



§ 13-55-50 Application for admission to approved institution--Determination ofscholarship eligibility--Distribution of funds.

13-55-50. Application for admission to approved institution--Determination of scholarship eligibility--Distribution of funds. Any eligible student seeking to obtain a jump start scholarship shall, by September first of the year following the student's graduation from high school, apply for admission to an approved postsecondary education institution. The institution shall determine the student's initial eligibility, and once the student is admitted into the jump start scholarship program, the executive director of the Board of Regents shall make scholarship payments to the institution on behalf of the student. The approved institutions shall submit to the Board of Regents the names of all eligible students by October first for the first semester and by February twenty-fifth for the second semester, and once the eligibility of each student is verified, the executive director of the Board of Regents shall distribute the funds necessary to award the scholarship to each eligible student to the approved institutions for the first semester on October fifteenth or the first working day thereafter, and for the second semester on March fifteenth or the first working day thereafter.

Source: SL 2011, ch 102, § 4.



§ 13-55-51 Secretary to transfer appropriated funds for jump start scholarships.

13-55-51. Secretary to transfer appropriated funds for jump start scholarships. The secretary of the Department of Education shall transfer to the executive director of the Board of Regents, on a noncash basis, from funds appropriated for state aid to general education pursuant to chapter 13-13, the amount of money necessary to award the jump start scholarships to all students admitted into the scholarship program for that fiscal year. One-half of the necessary amount shall be transferred by October fifteenth for distribution for the first semester, and one-half of the necessary amount shall be transferred by March fifteenth for distribution for the second semester. Upon receipt, the executive director of the Board of Regents shall distribute the funds pursuant to § 13-55-50.

Source: SL 2011, ch 102, § 5.



§ 13-55-52 to 13-55-61. Rejected.

13-55-52 to 13-55-61. Rejected by referendum.



§ 13-55-62 Teach for America grant program--Duration--Amount of grants.

13-55-62. Teach for America grant program--Duration--Amount of grants. There is hereby created a Teach for America grant program within the Department of Education. The purpose of the grant program is to provide funding to Teach for America, a nonprofit organization that provides alternative teacher recruitment and placement in public schools in which a majority of the students are from low-income households. Through the grant program, the state will partner with private contributors to fund an expansion of the Teach for America program in the state that will allow the number of teachers placed to grow from fifty-seven to one hundred by 2015. The expansion will allow Teach for America to positively impact two-thirds of the Native American students on reservations in the state and more than half of the Native American students statewide, and to strengthen its efforts to improve the academic achievement of low-income, Native American students and to increase the educational opportunities afforded them.

Funding through the grant program shall be provided to Teach for America over a period of four fiscal years beginning on July 1, 2012. The amount of the grants provided pursuant to this section and § 13-55-63 shall be based upon the amount of matching funds received by Teach for America from private contributors, but the total amount of all grants provided may not exceed the total amount of money appropriated for the grant fund.

Source: SL 2012, ch 103, § 1, eff. June 20, 2012.



§ 13-55-63 Annual report to Governor and Legislature on Teach for America grantprogram.

13-55-63. Annual report to Governor and Legislature on Teach for America grant program. For each fiscal year of the grant program established in § 13-55-62, the secretary of education shall submit a report to the Governor and to the Legislature that provides the following information:

(1) The amount of grant program funds provided to Teach for America for that fiscal year;

(2) The amount of matching funds provided to Teach for America for that fiscal year from private contributors;

(3) The progress of Teach for America's expansion efforts in South Dakota, including the number of teachers placed and the number of students impacted; and

(4) The results that Teach for America is achieving in the state in closing the achievement gap, providing enhanced educational opportunities, preparing students for higher education, and in meeting any other goals established by the organization.
Source: SL 2012, ch 103, § 2, eff. June 20, 2012.



§ 13-55-64 Critical teaching needs scholarship program--Purpose.

13-55-64. Critical teaching needs scholarship program--Purpose. There is hereby created the South Dakota critical teaching needs scholarship program. The purpose of the program is to encourage South Dakota's high school graduates to obtain their postsecondary education in South Dakota for teaching, to remain in the state upon completion of their education, and to contribute to the state and its citizens by working in a critical need teaching area.

Source: SL 2013, ch 91, § 1, eff. Mar. 20, 2013.



§ 13-55-65 Critical Teaching Needs Scholarship Board.

13-55-65. Critical Teaching Needs Scholarship Board. The South Dakota critical teaching needs scholarship program shall be administered by the Critical Teaching Needs Scholarship Board, which is hereby established. The board shall consist of five members appointed by the Governor for a term of five years, except that the initial appointments shall be for periods of one, two, three, four, and five years. A majority of the board shall be present either personally or by teleconference to constitute a quorum. The secretary of education shall routinely collect data from school districts to determine the critical need teaching areas, and the board shall use this data when selecting eligible critical need teaching areas.

The Board of Regents shall provide necessary support services to the board.

Source: SL 2013, ch 91, § 2, eff. Mar. 20, 2013.



§ 13-55-66 Basis for critical teaching needs scholarship awards.

13-55-66. Basis for critical teaching needs scholarship awards. From the total pool of applicants, the Critical Teaching Needs Scholarship Board shall award scholarships based on the requirements of §§ 13-55-68 and 13-55-69, the filling of critical need teaching areas, other academic and personal characteristics of each applicant as determined by the board, and the amount of funding available for the scholarships. Notwithstanding the provisions of this section, if the board rescinds a scholarship that has been awarded, the board may award the amount of the rescinded scholarship to an alternate.

Source: SL 2013, ch 91, § 3, eff. Mar. 20, 2013.



§ 13-55-67 Eligible postsecondary institutions.

13-55-67. Eligible postsecondary institutions. All accredited South Dakota public and nonpublic postsecondary institutions which offer a baccalaureate degree in elementary or secondary education are eligible to participate in the scholarship program. Each institution may choose whether to participate in the program and may limit the number of scholarship recipients the institution will accept in each academic year.

Source: SL 2013, ch 91, § 4, eff. Mar. 20, 2013.



§ 13-55-68 Critical teaching needs scholarship eligibility criteria.

13-55-68. Critical teaching needs scholarship eligibility criteria. In order to be eligible for a critical teaching needs scholarship, a student shall:

(1) Agree, in writing, to stay in South Dakota and work in a critical teaching needs area for five years after graduation from a participating postsecondary institution;

(2) Agree, through a promissory note, that failure to abide by the provisions of subdivision (1) will result in the scholarship being converted into an interest-bearing loan;

(3) Attend a participating South Dakota postsecondary institution as an undergraduate enrolled in the student's final two years of postsecondary education and be enrolled in an elementary or secondary education program at the institution that is preparing the student to work in a critical need teaching area; and

(4) Be a United States citizen or lawful permanent resident.

For purposes of subdivision (3), the student shall be fully admitted into a teacher education program at the institution and shall successfully complete a student teaching experience within the final two years of attendance.

A student is eligible to participate in the South Dakota critical teaching needs scholarship program for the equivalent of two academic years (four consecutive spring and fall terms) or until the attainment of a baccalaureate degree in elementary or secondary education in a critical need teaching area, whichever comes first. However, the Critical Teaching Needs Scholarship Board may grant exceptions to the continuous enrollment requirements for good cause.

Scholarships are not provided for summer session students enrolled in traditional four-year programs.

Source: SL 2013, ch 91, § 5, eff. Mar. 20, 2013.



§ 13-55-69 Grade point average--Written essay or other information.

13-55-69. Grade point average--Written essay or other information. In addition to the eligibility criteria identified in § 13-55-68, applicants shall have maintained a minimum cumulative grade point average of 2.8 on a 4.0 scale, and a grade point average of 2.8 for all major course work. The Critical Teaching Needs Scholarship Board may require applicants to submit a written essay or other information by which to judge the academic and personal qualifications of the applicant.

Source: SL 2013, ch 91, § 6, eff. Mar. 20, 2013.



§ 13-55-70 Amount of critical teaching needs scholarship.

13-55-70. Amount of critical teaching needs scholarship. The amount of the scholarship shall be determined by calculating the student's remaining financial need, and may not exceed the tuition and generally applicable fees for thirty credit hours at a South Dakota public postsecondary institution as of July 1, 2014. The scholarship amount paid to a recipient attending a participating nonpublic postsecondary institution shall equal the amount paid to a recipient attending a public postsecondary institution.

During each year of eligibility, one-half of the annual scholarship shall be paid to public postsecondary institutions on behalf of eligible students there enrolled or directly to eligible students enrolled at nonpublic postsecondary institutions at the beginning of the fall semester, and the other half shall be paid at the beginning of the spring semester.

If, in any year, the total funds available to fund the critical teaching needs scholarships are insufficient to permit each eligible recipient to receive the full amount provided in this section, the available moneys shall be prorated and distributed to each recipient in proportion to the entitlement contemplated by this section. The total amount of the scholarship may not exceed the amount stipulated in this section.

Source: SL 2013, ch 91, § 7, eff. Mar. 20, 2013.



§ 13-55-71 Maintenance of eligibility for critical teaching needs scholarship.

13-55-71. Maintenance of eligibility for critical teaching needs scholarship. In order to maintain eligibility for the critical teaching needs scholarship program, a student shall:

(1) Maintain a cumulative 2.8 grade point average on a 4.0 scale. The student shall complete consecutive fall and spring terms in order to remain eligible for continuation of the scholarship program from term to term; and

(2) Maintain full-time status, or demonstrate continued satisfactory progress toward degree completion within the scholarship funding period.

If factors beyond the control of a student who has been awarded a critical teaching needs scholarship prevent the student from meeting any of the requirements in subdivisions (1) and (2), the Critical Teaching Needs Scholarship Board may temporarily waive the requirements of those subdivisions. The board may rescind a scholarship award if the student does not maintain eligibility as prescribed in those subdivisions.

Source: SL 2013, ch 91, § 8, eff. Mar. 20, 2013.






Chapter 55A - Need-Based Grants

§ 13-55A-1 Finding as to public interest.

13-55A-1. Finding as to public interest. The South Dakota Legislature finds that providing need-based financial aid to qualified resident students enrolled in participating postsecondary institutions within the state is in the public interest.

Source: SL 1974, ch 141, § 1; SL 2013, ch 92, § 1, eff. Mar. 12, 2013.



§ 13-55A-2 Definition of terms.

13-55A-2. Definition of terms. Terms used in this chapter, unless the context otherwise requires, mean:

(1) "Eligible institution," an institution of education beyond the high school level, located in South Dakota, which may include all public and private nonprofit and proprietary institutions, including four-year colleges and universities, community and junior colleges, area technical or vocational schools, trade schools, technical institutes, schools of nursing or of the health professions or any institution which is determined by the executive director to be regularly accredited to offer postsecondary educational services by a recognized and appropriate accrediting agency, as determined by the executive director, and which has an agreement with the United States secretary of education for the conduct of any of the programs currently participating in any federal financial assistance program authorized by Title IV of The Higher Education Act of 1965, as amended to January 1, 2010;

(2) "Financial need," the amount of assistance, as determined by a federal department of education by calculating a student's estimated cost of attendance (minus family contribution and additional aid granted) at an eligible institution;

(3) "Qualified student," a resident student who is enrolled in an eligible institution in a course of study on at least a half-time basis, as certified by the institution, and who has established financial need and who is maintaining satisfactory progress toward graduation;

(4) "Resident student," an individual who has been determined by the executive director to be a resident of South Dakota and who is enrolled at an eligible institution;

(5) "Executive director," the executive director of the Board of Regents;

(6) "South Dakota need-based grant ," an award by the State of South Dakota to a qualified student under this chapter.
Source: SL 1974, ch 141, § 2; SL 1981, ch 159, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 104, § 2; SL 2013, ch 92, § 2, eff. Mar. 12, 2013.



§ 13-55A-3 Students qualified to receive grants.

13-55A-3. Students qualified to receive grants. A South Dakota need-based grant may be awarded to any qualified South Dakota resident student who is admitted and is in attendance at any eligible institution on at least a half-time basis, and has established financial need.

Source: SL 1974, ch 141, § 3; SL 1981, ch 159, § 2; SL 2010, ch 104, § 3; SL 2013, ch 92, § 3, eff. Mar. 12, 2013.



§ 13-55A-4 Amount of grant.

13-55A-4. Amount of grant. A participating eligible institution shall award a South Dakota need-based grant to a qualified student for the normal academic year, or its equivalent, from a range of not less than five hundred dollars nor more than two thousand dollars. The institution making the recommendation for each South Dakota need-based grant shall consider any other financial assistance available to the qualified student in relation to the financial assistance available to other qualified students attending that institution and may not exceed the lesser of the unmet need of the qualified student or the amount of qualifying matching aid.

Source: SL 1974, ch 141, § 5; SL 1981, ch 159, § 3; SL 1982, ch 156, § 1; SL 2010, ch 104, § 4; SL 2013, ch 92, § 4, eff. Mar. 12, 2013.



§ 13-55A-5 Information required to make financial need determination.

13-55A-5. Information required to make financial need determination. Each applicant, in accordance with the rules and regulations of the executive director, shall:

(1) Be responsible for providing the information required to make a financial need determination; and

(2) Report promptly to the participating institution any information requested which is necessary to make a proper determination with respect to the student's need determination.
Source: SL 1974, ch 141, § 8 (1) to (3); SL 1981, ch 159, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 104, § 5; SL 2013, ch 92, § 5, eff. Mar. 12, 2013.



§ 13-55A-6 Repealed.

13-55A-6. Repealed by SL 1982, ch 156, § 3



§ 13-55A-7 Grants made annually--Payments--Certification of attendance and academicprogress.

13-55A-7. Grants made annually--Payments--Certification of attendance and academic progress. A student grant may be made annually for both the fall and spring semesters, summer school sessions, or their equivalents. Payments under the grant shall be allocated equally among the semesters, summer school sessions, or their equivalents, and shall be paid at the beginning of each semester, summer school session, or their equivalents, upon certification by the eligible institution that the student is admitted, in attendance, and is maintaining satisfactory academic progress.

Source: SL 1974, ch 141, § 6; SL 1981, ch 159, § 6.



§ 13-55A-8 , 13-55A-9. Repealed.

13-55A-8, 13-55A-9. Repealed by SL 1981, ch 159, §§ 9, 10



§ 13-55A-10 Refund to state if student discontinues attendance.

13-55A-10. Refund to state if student discontinues attendance. If a recipient of a South Dakota need-based grant discontinues attendance before the end of any semester, summer school session, or their equivalents, the entire amount of any refund due that student from the eligible institution on a pro rata basis, up to the amount of any payment made under the South Dakota need-based grants, shall be paid by the eligible institution to the state.

Source: SL 1974, ch 141, § 6; SL 1981, ch 159, § 7; SL 2010, ch 104, § 6; SL 2013, ch 92, § 6, eff. Mar. 12, 2013.



§ 13-55A-11 Executive director to administer program.

13-55A-11. Executive director to administer program. The executive director shall administer this program and shall:

(1) Adopt rules and regulations, pursuant to chapter 1-26, to define tuition and mandatory fees, to define residents for the purposes of this chapter, and to determine the amount of grant funds available to students at each eligible institution. The executive director may provide for proration of funds if the available funds are insufficient to pay all approved grants;

(2) Approve and award South Dakota need-based grants; and

(3) Establish and maintain records required by good accounting practices.
Source: SL 1974, ch 141, § 7; SL 1981, ch 159, § 8; SL 1982, ch 156, § 2; SL 2010, ch 104, § 7; SL 2013, ch 92, § 7, eff. Mar. 12, 2013.



§ 13-55A-12 Need-based matching program.

13-55A-12. Need-based matching program. The Board of Regents is further authorized to establish a South Dakota need-based matching program. Any postsecondary institution eligible to participate in the program established under § 13-55A-1 may apply to the executive director once it has accumulated funding equal to three times the total need-based award. When an award is made, the board may distribute such monies at the rate of one dollar of the sum appropriated in this chapter for every three dollars of private funding held and allocated to need-based financial aid by the participating institution. The Board of Regents may accept gifts, grants, and contributions, public or private, that will facilitate the education of South Dakota students pursuant to this chapter.

Source: SL 1974, ch 141, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 104, § 8; SL 2013, ch 92, § 8, eff. Mar. 12, 2013.



§ 13-55A-12.1 Acceptance and expenditure of state and private funds--Warrants andvouchers.

13-55A-12.1. Acceptance and expenditure of state and private funds--Warrants and vouchers. The executive director is hereby authorized to accept and expend any funds received from state or private sources as provided for in this chapter, provided such acceptance and expenditure is approved in accordance with § 4-8B-10. Expenditures authorized under this section shall be paid out on warrants drawn by the state auditor on vouchers approved by the executive director.

Source: SL 1978, ch 128, §§ 2, 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 104, § 9; SL 2013, ch 92, § 9, eff. Mar. 12, 2013.



§ 13-55A-13 Severability of provisions.

13-55A-13. Severability of provisions. If a part of this chapter is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of this chapter is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1974, ch 141, § 11.



§ 13-55A-14 Need-based grant fund created.

13-55A-14. Need-based grant fund created. There is hereby created in the education enhancement trust fund the South Dakota need-based grant fund for the purpose of providing grants through the Board of Regents pursuant to this chapter to qualified students. Any contributions into the education enhancement trust fund not designated for any other purpose shall be allocated to the need-based grant fund. All distributions from the South Dakota need-based grant fund are subject to transfer to the general fund and appropriation by the Legislature through the General Appropriations Act or special appropriations acts for the need-based grant programs consistent with the provision of S.D. Const., Art. XII,§ 6, and § 4-5-29.2. The board may accept any gifts, contributions, or funds obtained from any other source for the purpose of carrying out the provisions of this section.

Source: SL 2010, ch 104, § 1; SL 2013, ch 92, § 11, eff. Mar. 12, 2013.






Chapter 55B - Tuition Equalization Grants [Repealed]

§ 13-55B-1 to 13-55B-8. Repealed.

13-55B-1 to 13-55B-8. Repealed by SL 2010, ch 104, §§ 10 to 17.






Chapter 55C - Superior Scholar Scholarships [Repealed]

§ 13-55C-1 to 13-55C-7. Repealed.

13-55C-1 to 13-55C-7. Repealed by SL 1995, ch 88, §§ 45 to 51






Chapter 55D - Educational Excellence And Financial Assistance Programs [Repealed]

§ 13-55D-1 to 13-55D-5. Repealed.

13-55D-1 to 13-55D-5. Repealed by SL 1995, ch 88, §§ 52 to 56






Chapter 55E - Advance Payment of Higher Education Costs

§ 13-55E-1 Definition of terms.

13-55E-1. Definition of terms. Terms used in this chapter mean:

(1) "Advance payment contract," a contract entered into by the executive director and a purchaser pursuant to this chapter to provide for the higher education of a beneficiary;

(2) "Beneficiary," the person designated within the advance payment contract to receive tuition, room and board, or tuition only at a state-supported institution of higher education;

(3) "Executive director," the executive director of the Board of Regents;

(4) "Institution of higher education," any state-supported university;

(5) "Purchaser," any person obligated to make an advance payment of tuition, room and board, or tuition only costs on behalf of a beneficiary pursuant to an advance payment contract;

(6) "Room and board costs," the amount assessed for lodging and regularly scheduled meals provided to students pursuant to a contract for room and board with an institution of higher education;

(7) "Tuition costs," the amount assessed for full-time enrollment at an institution of higher education including mandatory fees imposed upon all full-time students as a condition of enrollment.
Source: SL 1994, ch 145, § 1.



§ 13-55E-2 Advance payment contract--Time limitations of benefits.

13-55E-2. Advance payment contract--Time limitations of benefits. In accordance with rules promulgated pursuant to chapter 1-26, the executive director may enter into a contract with a purchaser for the advance payment of tuition, room and board, or tuition only costs on behalf of a beneficiary for attendance at one, or a combination of institutions of higher education, without further tuition, room and board, or tuition only costs to the beneficiary, subject to determination of residency status by the appropriate institution of higher education. Except as provided in § 13-55E-3, benefits provided under contract shall begin not less than seventeen years from the beginning date of the first fall academic semester following the date of payment.

Source: SL 1994, ch 145, § 2.



§ 13-55E-3 Reduction of time limitations of benefits.

13-55E-3. Reduction of time limitations of benefits. Notwithstanding § 13-55E-2, benefits provided under contract may commence within a period less than seventeen years but not less than ten years from the beginning date of the first fall academic semester following the date of payment. The one-time advance payment required under a contract providing for a reduced time limitation on the use of contract benefits pursuant to this section shall be subject to interest compounded annually at the rate of ten percent for the period of time the contract is reduced below seventeen years, payable at the time of advance payment. The amount of the one-time advance payment together with interest paid under this section shall be refunded upon termination or modification of the contract pursuant to § 13-55E-10. Any investment earnings accruing to a contract under this section are not refundable.

Source: SL 1994, ch 145, § 3.



§ 13-55E-4 Specification of payment options.

13-55E-4. Specification of payment options. The advance payment contract shall specify one of the payment options specified under this section to be required from the purchaser on behalf of the beneficiary. The one-time advance payment shall be made in cash or cash equivalents at the time the contract is signed. The executive director shall annually determine the amount of the one-time advance payment for each of the following payment options:

(1) Not to exceed four academic semesters of resident tuition, room and board at any state-supported university;

(2) Not to exceed four academic semesters of nonresident tuition, room and board at any state-supported university;

(3) Not to exceed four academic semesters of resident tuition at any state-supported university; or

(4) Not to exceed four academic semesters of nonresident tuition at any state-supported university.
Source: SL 1994, ch 145, § 4.



§ 13-55E-5 Limitation on tuition benefits in excess of resident tuition costs.

13-55E-5. Limitation on tuition benefits in excess of resident tuition costs. The advance payment contract shall prohibit payment of and the executive director may not pay tuition benefit in excess of resident tuition costs if the:

(1) Purchaser entered into the advance payment contract under an option specified by subdivision 13-55E-4(2); or

(2) Beneficiary is determined a resident for tuition purposes by the appropriate institution of higher education at the time of enrollment and the purchaser entered into the advance payment contract under an option specified by subdivision 13-55E-4(2).
Source: SL 1994, ch 145, § 5.



§ 13-55E-6 Obligations under contract--No guarantee of admission, resident status, orgraduation.

13-55E-6. Obligations under contract--No guarantee of admission, resident status, or graduation. The executive director shall make necessary arrangements with the appropriate institution of higher education to fulfill the obligation under the advance payment contract. An institution of higher education shall admit the beneficiary of the contract if the beneficiary otherwise qualifies for admission. This section and any advance payment contract entered into pursuant to this article may not guarantee that the beneficiary will:

(1) Be admitted to an institution of higher education;

(2) If admitted, be determined a resident for tuition purposes by the appropriate institution of higher education;

(3) Be allowed to continue attendance at an institution of higher education following admission; or

(4) Graduate from an institution of higher education.
Source: SL 1994, ch 145, § 6.



§ 13-55E-7 Nontransferability--Substitution of beneficiary.

13-55E-7. Nontransferability--Substitution of beneficiary. An advance payment contract may not be sold or otherwise transferred by the purchaser or beneficiary. Subject to rules promulgated pursuant to chapter 1-26, the purchaser may substitute another individual for the beneficiary originally named in the contract.

Source: SL 1994, ch 145, § 7.



§ 13-55E-8 Deposits of payments--State fund.

13-55E-8. Deposits of payments--State fund. The executive director shall deposit payments received under this chapter into a fund in the state treasury and shall account for each payment required from a purchaser on behalf of a beneficiary pursuant to the advance payment contract. The fund is a participating fund pursuant to § 4-5-30.

Source: SL 1994, ch 145, § 8.



§ 13-55E-9 Expenditures from fund--Administration costs and fees.

13-55E-9. Expenditures from fund--Administration costs and fees. Expenditures from the fund established under § 13-55E-8 shall be for payments to institutions of higher education on behalf of beneficiaries, payments of refunds and direct payment of benefits in accordance with § 13-55E-10 and for costs of administering this chapter. Administration fees shall be specified by contract and may not exceed two percent of investment earnings accruing to the fund.

Source: SL 1994, ch 145, § 9.



§ 13-55E-10 Schedule for payment to institutions of higher education.

13-55E-10. Schedule for payment to institutions of higher education. The executive director shall establish a schedule for payment to institutions of higher education of the tuition, room and board, or tuition only costs on behalf of beneficiaries. Payment under this section may not begin until the beneficiary applies to and is accepted by the institution of higher education. Upon completion or termination of an advance payment contract, the remaining balance of principal and investment earnings accruing to the contract shall be credited to the account established under § 13-55E-8.

Source: SL 1994, ch 145, § 10.



§ 13-55E-11 Nonutilization of advance payment contract--Refunds.

13-55E-11. Nonutilization of advance payment contract--Refunds. If the beneficiary dies, is not admitted to an institution of higher education following proper application, elects to not attend an institution of higher education or if attending, elects to discontinue higher education or for any other circumstance approved by the executive director does not utilize the advance payment contract, the executive director shall terminate or modify the contract and except as provided under § 13-55E-3, refund to the purchaser, to any person designated by the purchaser by contract or to the legal representative of the purchaser, the amount of the one-time advance payment together with interest compounded annually at a rate of four percent. A purchaser or other qualified person may request a refund in accordance with this section at any time following the one-time advance payment. The amount of refund payable under this section shall be proportionately reduced for each academic semester the beneficiary attends an institution of higher education.

Source: SL 1994, ch 145, § 11.



§ 13-55E-12 Direct payment of costs to beneficiary.

13-55E-12. Direct payment of costs to beneficiary. If the beneficiary qualifies for benefit entitlement under provisions of the advance payment contract, is admitted to an institution of higher education and receives additional financial or other assistance for tuition, room or board costs, or elects not to contract for room and board with the institution of higher education, the parties to the contract may provide for the direct payment of tuition, room and board, or tuition only costs to the beneficiary. The manner and amount of direct payment under this section shall be determined in accordance with rules promulgated pursuant to chapter 1-26.

Source: SL 1994, ch 145, § 12.



§ 13-55E-13 Promulgation of rules.

13-55E-13. Promulgation of rules. Rules necessary to administer this chapter shall be promulgated jointly by the executive director and the state treasurer pursuant to chapter 1-26. Rules adopted pursuant to this section shall include policies and procedures governing the:

(1) Receipt of payments from purchasers on behalf of beneficiaries;

(2) Accounting and reporting to purchasers of payments deposited and invested in accordance with this chapter;

(3) Period of time during which the beneficiary may receive benefits under the contract;

(4) Terms and conditions under which contracts may be terminated or modified, refunds may be granted and direct payment of benefits may be made pursuant to § 13-55E-11;

(5) Provisions of contract benefits at institutions of higher education;

(6) Payment to institutions of higher education on behalf of beneficiaries;

(7) Imposition of fees to cover costs incurred for the administration of this chapter not to exceed the limitation imposed under § 13-55E-9; and

(8) Other terms, conditions, and provisions determined necessary for advanced payment contracts and benefits provided under contracts.
Source: SL 1994, ch 145, § 13.






Chapter 55F - Mickelson Scholars Program [Repealed]

§ 13-55F-1 to 13-55F-4. Repealed.

13-55F-1 to 13-55F-4. Repealed by SL 2007, ch 110, §§ 20 to 23.






Chapter 55G - Memorial Education

§ 13-55G-1 Eligibility of certain students for memorial education cost equalization grant.

13-55G-1. Eligibility of certain students for memorial education cost equalization grant. Any student who is a South Dakota resident attending the Cheyenne River Community College in Eagle Butte, Oglala Lakota College in Kyle, Sinte Gleska University in Rosebud, Sisseton-Wahpeton Community College in Sisseton, or Standing Rock Community College in Fort Yates, North Dakota, is eligible for a memorial education cost equalization grant as provided in §§ 13-55G-2 to 13-55G-5, inclusive. The eligibility of the students attending these institutions is contingent upon the institution being accredited by the North Central Association of Colleges and Secondary Schools Accrediting Agency.

Source: SL 1994, ch 2, § 3.



§ 13-55G-2 Amount of grant per credit hour.

13-55G-2. Amount of grant per credit hour. The memorial education cost equalization grant per credit hour for each eligible student shall be the amount appropriated divided by the total number of credit hours taken by all eligible students during the school year.

Source: SL 1994, ch 2, § 4.



§ 13-55G-3 Reduction of grant.

13-55G-3. Reduction of grant. The memorial education cost equalization grant shall be reduced by the amount of benefits provided under the provisions of P.L. 95-471, as amended to January 1, 1994.

Source: SL 1994, ch 2, § 5.



§ 13-55G-4 Action upon receipt of grant.

13-55G-4. Action upon receipt of grant. Upon receipt of the memorial education cost equalization grant, the eligible student shall immediately pay the full amount of the grant to the college or university in which the student is enrolled.

Source: SL 1994, ch 2, § 6.



§ 13-55G-5 Promulgation of rules for implementing grant procedure.

13-55G-5. Promulgation of rules for implementing grant procedure. The Department of Education in cooperation with the South Dakota Tribal College Association may promulgate rules, pursuant to chapter 1-26, to implement §§ 13-55G-1 to 13-55G-4, inclusive.

Source: SL 1994, ch 2, § 8; SL 2003, ch 272, § 63.



§ 13-55G-6 Payment of authorized expenditures.

13-55G-6. Payment of authorized expenditures. Expenditures authorized by this chapter shall be paid by warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Education.

Source: SL 1994, ch 2, § 9; SL 2003, ch 272, § 63.






Chapter 56 - Higher Education Loan Guaranty Program

§ 13-56-1 Agreements for implementation of federally insured student loan program authorized.

13-56-1. Agreements for implementation of federally insured student loan program authorized. The secretary of the Department of Education may enter into agreements to implement the provisions of the federally insured student loan program for higher education under the provisions of the Higher Education Act of 1965, Title IV-B as amended by entering into contracts with authorized nonprofit private institutions or organizations as may be designated by the Governor.

Source: SL 1966, ch 210, § 2; SL 1978, ch 130, § 1; SL 2003, ch 272, § 63.



§ 13-56-2 Administration of past agreements of Board of Regents.

13-56-2. Administration of past agreements of Board of Regents. Any agreements entered into by the Board of Regents under the authority of this chapter shall be administered by the secretary of the Department of Education and the secretary may terminate the agreements.

Source: SL 1966, ch 210, § 3; SL 1978, ch 130, § 2; SL 2003, ch 272, § 63.



§ 13-56-3 Acceptance of federal and other funds--Administration of federal program.

13-56-3. Acceptance of federal and other funds--Administration of federal program. In accordance with chapter 4-8B and § 5-24-12, the secretary of the Department of Education may negotiate and accept federal and other funds appropriated and otherwise made available to implement and administer the provisions of the federally insured student loan program for higher education.

Source: SL 1966, ch 210, § 4; SL 1978, ch 130, § 3; SL 2003, ch 272, § 63.



§ 13-56-4 Power of minor to contract for student loan.

13-56-4. Power of minor to contract for student loan. Any person otherwise qualified for a loan under the provisions of this chapter, shall not be disqualified by reason of his being a minor but shall be deemed to have full legal capacity to act and shall have all the rights, powers, privileges, and obligations of a person of full age with respect to the planning for, receiving, and repaying such loan.

Source: SL 1966, ch 210, § 7; SL 1972, ch 154, § 4.



§ 13-56-5 Public credit not pledged for student loan program.

13-56-5. Public credit not pledged for student loan program. The credit of the state, or any of its departments or subdivisions, shall never be encumbered or obligated, under the provisions of this chapter, or in any of its operations or applications.

Source: SL 1966, ch 210, § 6; SL 1978, ch 130, § 4.



§ 13-56-6 Records, accounting, and reports--Rules and regulations.

13-56-6. Records, accounting, and reports--Rules and regulations. The secretary of education shall establish and maintain the records that are necessary and required by good accounting practices and shall require an annual and other reports from the contracting nonprofit private institutions and organizations as the secretary deems necessary. The secretary may pass rules pursuant to chapter 1-26 for the administration of this chapter.

Source: SL 1966, ch 210, § 5; SL 1978, ch 130, § 5; SL 1985, ch 133, § 7; SL 2003, ch 272, § 63.



§ 13-56-7 Citation of chapter.

13-56-7. Citation of chapter. This chapter may be cited as the Higher Education Loan Program Guarantee Act.

Source: SL 1966, ch 210, § 1.



§ 13-56-8 Labor and social services departments to supply address and employer of defaultingdebtor.

13-56-8. Labor and social services departments to supply address and employer of defaulting debtor. Upon receipt of a certificate from any officer of any agency or corporation guaranteeing or administering any student, parent, or other loan guaranteed or insured by the United States pursuant to the Higher Education Act of 1965, as amended, that a debtor is in default in the repayment of such loans and that such agency or corporation is unable to locate the debtor or identify the debtor's place of employment, the Department of Labor and Regulation may supply to the agency or corporation the last known address of the debtor and the last known name and address of the employer of the debtor.

Source: SL 1983, ch 142; SL 1996, ch 135; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 13-56-9 Recipients ineligible for physician tuition reimbursement program.

13-56-9. Recipients ineligible for physician tuition reimbursement program. Any student receiving a scholarship under the provisions of this chapter is not eligible to participate in the South Dakota Physician Tuition Reimbursement Program as provided by §§ 1-16A-71.1 to 1-16A-73.5, inclusive.

Source: SL 1994, ch 147, § 2.






Chapter 56A - Health Profession Scholarship Loans [Repealed]

CHAPTER 13-56A

HEALTH PROFESSION SCHOLARSHIP LOANS [REPEALED]

[Repealed by SL 1988, ch 163, §§ 1-10]



Chapter 56B - Medical Profession Scholarship Program [Repealed]

§ 13-56B-1 Repealed.

13-56B-1. Repealed by SL 1982, ch 10, § 13



§ 13-56B-1.1 Repealed.

13-56B-1.1. Repealed by SL 2007, ch 110, § 24.



§ 13-56B-2 , 13-56B-3. Repealed.

13-56B-2, 13-56B-3. Repealed by SL 1982, ch 10, § 13



§ 13-56B-4 Repealed.

13-56B-4. Repealed by SL 2007, ch 110, § 25.



§ 13-56B-5 , 13-56B-5.1. Repealed.

13-56B-5, 13-56B-5.1. Repealed by SL 1982, ch 10, § 13



§ 13-56B-6 Repealed.

13-56B-6. Repealed by SL 2007, ch 110, § 26.



§ 13-56B-6.1 Repealed.

13-56B-6.1. Repealed by SL 1982, ch 10, § 13



§ 13-56B-6.2 Repealed.

13-56B-6.2. Repealed by SL 2007, ch 110, § 27.



§ 13-56B-7 Repealed.

13-56B-7. Repealed by SL 1982, ch 10, § 13



§ 13-56B-8 , 13-56B-9. Repealed.

13-56B-8, 13-56B-9. Repealed by SL 2007, ch 110, §§ 28, 29.






Chapter 56C - Medical education scholarship [Repealed]

§ 13-56C-1 to 13-56C-11. Repealed.

13-56C-1 to 13-56C-11. Repealed by SL 1997, ch 4, § 7






Chapter 57 - University of South Dakota

§ 13-57-1 Designation and location--Control by board of regents--Programs ofinstruction.

13-57-1. Designation and location--Control by board of regents--Programs of instruction. Designated as South Dakota's Liberal Arts University, the University of South Dakota, established and located at Vermillion, in Clay County, shall be under the control of the Board of Regents and shall provide undergraduate and graduate programs of instruction in the liberal arts and sciences and professional education in business, education, fine arts, law and medicine, and other courses or programs as the Board of Regents may determine.

Source: SDC 1939, § 15.1101; SDCL, §§ 13-57-2, 13-57-3; SL 1975, ch 128, § 350.



§ 13-57-2 , 13-57-3. Repealed.

13-57-2, 13-57-3. Repealed by SL 1975, ch 128, § 377



§ 13-57-3.1 School of medicine created.

13-57-3.1. School of medicine created. There is hereby created at the University of South Dakota a family practice oriented four-year M.D. degree granting school of medicine which shall be under the control of the Board of Regents.

Source: SL 1974, ch 139, § 1.



§ 13-57-3.2 Indian studies center recognized--Purposes.

13-57-3.2. Indian studies center recognized--Purposes. The Legislature hereby recognizes the center for Indian studies which is a division of the University of South Dakota and is under the control of the Board of Regents. The purposes of the center for Indian studies are to provide persons of Indian descent with educational opportunities both on and off the campus of the University of South Dakota and to provide to all persons the opportunity to research and study the history, culture, and language of the Indians of North America and South Dakota.

Source: SL 1974, ch 142, § 1.



§ 13-57-4 Sectarian religion and partisan politics prohibited in university.

13-57-4. Sectarian religion and partisan politics prohibited in university. The University of South Dakota shall never be under the control of any religious denomination and no instruction either sectarian in religion or partisan in politics shall be allowed in any department of the university.

Source: SDC 1939, § 15.1101.



§ 13-57-5 Equipment and instructional facilities for university.

13-57-5. Equipment and instructional facilities for university. The Board of Regents is authorized to expend so much of the money appropriated for the University of South Dakota as it may deem expedient in the purchase of apparatus, libraries, and cabinets of natural history, in providing suitable means to keep and preserve the same, and in procuring all other necessary facilities for giving instruction.

Source: SDC 1939, § 15.1102.



§ 13-57-6 Natural history and geological specimens as state property.

13-57-6. Natural history and geological specimens as state property. All specimens of natural history, geology, and mineralogy, which are or hereafter may be collected by the state geologist or by any others appointed by the state to investigate its natural and physical resources, or donated by any person, shall be the property of the State of South Dakota.

Source: SDC 1939, § 15.1103; SL 1975, ch 128, § 351.



§ 13-57-6.1 Museum continued within cultural preservation office--Functions performedby office.

13-57-6.1. Museum continued within cultural preservation office--Functions performed by office. The museum at the University of South Dakota shall continue within the Cultural Preservation Office of the Division of Cultural Affairs of the Department of Education, and all its functions shall be performed by the cultural preservation office as provided by § 1-45-23.

Source: SL 1973, ch 2, § 255 (a); SL 2004, ch 17, § 33.



§ 13-57-7 Repealed.

13-57-7. Repealed by SL 1978, ch 247, § 24



§ 13-57-8 to 13-57-10. Superseded.

13-57-8 to 13-57-10. Superseded



§ 13-57-11 Obsolete.

13-57-11. Obsolete



§ 13-57-12 Repealed.

13-57-12. Repealed by SL 1985, ch 283, § 8



§ 13-57-12.1 Superseded.

13-57-12.1. Superseded



§ 13-57-12.2 Repealed.

13-57-12.2. Repealed by SL 1975, ch 128, § 377



§ 13-57-13 , 13-57-14. Repealed.

13-57-13, 13-57-14. Repealed by SL 1985, ch 283, §§ 9, 10



§ 13-57-15 Repealed.

13-57-15. Repealed by SL 1982, ch 278, § 5



§ 13-57-16 to 13-57-22. Repealed.

13-57-16 to 13-57-22. Repealed by SL 1985, ch 283, §§ 11 to 17



§ 13-57-23 Transferred.

13-57-23. Transferred to § 24-6A-1



§ 13-57-24 to 13-57-26. Repealed.

13-57-24 to 13-57-26. Repealed by SL 1975, ch 128, § 377



§ 13-57-27 to 13-57-34. Obsolete.

13-57-27 to 13-57-34. Obsolete






Chapter 58 - South Dakota State University

§ 13-58-1 Name and location--Control by Board of Regents--Programs of instruction.

13-58-1. Name and location--Control by Board of Regents--Programs of instruction. Designated as South Dakota's Land-grant University, South Dakota State University, formerly the State College of Agriculture and Mechanical Arts, located at Brookings, in Brookings County, shall be under the control of the Board of Regents and shall provide undergraduate and graduate programs of instruction in the liberal arts and sciences and professional education in agriculture, education, engineering, home economics, nursing and pharmacy, and other courses or programs as the Board of Regents may determine.

Source: SDC 1939, §§ 15.1201, 15.1202; SL 1964, ch 54, §§ 1, 2; SDCL, §§ 13-58-2, 13-58-3; SL 1975, ch 128, § 356.



§ 13-58-2 , 13-58-3. Repealed.

13-58-2, 13-58-3. Repealed by SL 1975, ch 128, § 377



§ 13-58-4 Repealed.

13-58-4. Repealed by SL 2007, ch 110, § 30.



§ 13-58-5 Repealed.

13-58-5. Repealed by SL 1975, ch 128, § 377



§ 13-58-6 Repealed.

13-58-6. Repealed by SL 2007, ch 110, § 31.



§ 13-58-7 to 13-58-10. Repealed.

13-58-7 to 13-58-10. Repealed by SL 1975, ch 128, § 377



§ 13-58-11 Agricultural experiment station continued--Control by Board of Regents.

13-58-11. Agricultural experiment station continued--Control by Board of Regents. The agricultural experiment station in connection with the South Dakota State University for the purpose of conducting experiments in agriculture, according to the terms of section 1 of an act of Congress, approved March 2, 1887, and entitled "An Act to establish agricultural experiment stations in connection with the colleges established in the several states, under the provisions of an act approved July 2, 1862, and of the acts supplementary thereto," heretofore established, shall continue as such and be and remain under the control of the Board of Regents.

Source: SDC 1939, § 15.1205.



§ 13-58-11.1 Agricultural experiment stations--Assent to federal act--Acceptance ofgrants.

13-58-11.1. Agricultural experiment stations--Assent to federal act--Acceptance of grants. In conformity to an act of Congress approved February 24, 1925, and entitled "An Act to authorize the more complete endowment of Agricultural Experiment Stations, and for other purposes" the assent of the Legislature of the State of South Dakota is hereby given to all the provisions of said act, and the grants of money therein made are accepted by the State of South Dakota upon the terms and conditions named in said act.

Source: SDC 1939, § 4.0505; SDCL, § 38-2-1.



§ 13-58-12 Repealed.

13-58-12. Repealed by SL 1968, ch 39



§ 13-58-13 Animal disease research and diagnostic laboratory established--Supervisionby Board of Regents.

13-58-13. Animal disease research and diagnostic laboratory established--Supervision by Board of Regents. The State Animal Disease Research and Diagnostic Laboratory is hereby established and shall be maintained at South Dakota State University under the supervision and direction of the State Board of Regents.

Source: SL 1967, ch 282, § 1.



§ 13-58-14 Director of animal disease laboratory--Employment of personnel.

13-58-14. Director of animal disease laboratory--Employment of personnel. The Board of Regents, upon recommendation of the president of South Dakota State University, shall employ a competent person to direct the laboratory to be known as the director of the State Animal Disease Research and Diagnostic Laboratory and shall employ such assistants and other employees required to carry out the work of the State Animal Disease Research and Diagnostic Laboratory.

Source: SL 1967, ch 282, § 2.



§ 13-58-15 Direction of animal disease research activities--Cooperation with AnimalIndustry Board.

13-58-15. Direction of animal disease research activities--Cooperation with Animal Industry Board. It shall be the duty of the director to direct the activities of the State Animal Disease Research and Diagnostic Laboratory in the conduct of studies, research, and diagnoses with respect to animal diseases, and to work in conjunction and in cooperation with the Animal Industry Board in furtherance of the livestock industry of South Dakota.

Source: SL 1967, ch 282, § 2.



§ 13-58-16 Budget for animal disease laboratory--Submission to Board of Regents andLegislature.

13-58-16. Budget for animal disease laboratory--Submission to Board of Regents and Legislature. The president of South Dakota State University and the Diagnostic Laboratory Advisory Committee shall prepare a budget for the operation of the laboratory which the president shall present to the Board of Regents and to the Legislature.

Source: SL 1967, ch 282, § 3; SL 1991, ch 166; SL 1995, ch 112.



§ 13-58-17 Fees charged for animal diagnostic services--Revolving account.

13-58-17. Fees charged for animal diagnostic services--Revolving account. Such fees and charges as may be made for diagnostic services by the laboratory shall be determined in conjunction with, and after consultation with, representatives of the livestock industry or special industry groups directly affected by such fees or charges. The laboratory is authorized to establish a local revolving account into which receipts from any fees for diagnostic services shall be placed.

Source: SL 1967, ch 282, § 4.



§ 13-58-18 Repealed.

13-58-18. Repealed by SL 1975, ch 128, § 377



§ 13-58-19 Memorial art center building as state property--Purposes of building.

13-58-19. Memorial art center building as state property--Purposes of building. The South Dakota Memorial Art Center Building is the property of the State of South Dakota. The purpose of the center is to:

(1) House choice selections and pieces of art, sculpture, etchings, and other important cultural items by the South Dakota Federation of Women's Clubs which shall serve as the inspiration to all citizens of South Dakota;

(2) Contain headquarters and offices of the South Dakota Federation of Women's Clubs and a memorial room to honor pioneers, selected by it, who have made significant contributions to the progress of this state; and

(3) Contain space sufficient to provide educational opportunities for the university commensurate with the cost of maintaining and paying the operational expense of such buildings as specified in § 13-58-24.
Source: SL 1957, ch 79, §§ 3, 4, 6; SDC Supp 1960, § 15.1210; SL 1965, ch 40; SDCL, § 13-58-20; SL 1975, ch 128, § 358.



§ 13-58-20 to 13-58-23. Repealed.

13-58-20 to 13-58-23. Repealed by SL 1975, ch 128, § 377



§ 13-58-24 Control of art center building by board of regents--Maintenance andoperational costs.

13-58-24. Control of art center building by board of regents--Maintenance and operational costs. The State Board of Regents shall have full and complete authority over said building, subject to the right of the donor committee to make use thereof for their purposes as provided in subdivisions 13-58-19(1) and (2), and the use which the university is to make of such building shall be so arranged as not to interfere with the donor's rights, privileges, and purposes therein.

The said university, at its expense, shall furnish the maintenance and operation costs of said building from its facilities in exchange for the use thereof by the university as specified in § 13-58-19.

Source: SL 1957, ch 79, §§ 7, 8; SDC Supp 1960, § 15.1210; SL 1965, ch 40.



§ 13-58-25 Sale of real property to fraternal organizations--Reversion.

13-58-25. Sale of real property to fraternal organizations--Reversion. The Board of Regents is hereby authorized to convey by sale real property constituting a part of the campus at South Dakota State University at Brookings, South Dakota, on such terms as the board shall deem advisable, to nationally chartered fraternal organizations whose purpose in buying such property is to construct a residence for men or women students at South Dakota State University who are members of the fraternal organization. If said real property ceases to be used as a residence for men or women students at South Dakota State University, then said real property and any buildings thereon shall revert to the body which conveyed title to said fraternal organization.

Source: SL 1972, ch 115.



§ 13-58-26 to 13-58-31. Repealed.

13-58-26 to 13-58-31. Repealed by SL 2007, ch 110, §§ 32 to 37.






Chapter 59 - State Colleges

§ 13-59-1 Names, locations, and purposes of schools--Degrees authorized by Board ofRegents.

13-59-1. Names, locations, and purposes of schools--Degrees authorized by Board of Regents. The primary purpose of Northern State University, at Aberdeen in Brown County, and Black Hills State University, at Spearfish in Lawrence County, is the preparation of elementary and secondary teachers, and a secondary purpose is to offer preprofessional, one-year and two-year terminal and junior college programs. Four-year degrees other than in education and graduate work may be authorized by the Board of Regents.

Source: SDC 1939, §§ 15.1301 to 15.1303; SL 1939, ch 39, § 1; SL 1941, ch 59; SL 1947, ch 58; SL 1947, ch 59; SL 1964, ch 36, §§ 1, 2; SDCL, §§ 13-59-2, 13-59-3; SL 1969, ch 41; SL 1975, ch 128, § 359; SL 1984, ch 142, § 1; SL 1989, ch 170, § 1.



§ 13-59-2 Repealed.

13-59-2. Repealed by SL 1975, ch 128, § 377



§ 13-59-2.1 Black Hills Indian studies center recognized--Purposes.

13-59-2.1. Black Hills Indian studies center recognized--Purposes. The Legislature hereby recognizes the center for Indian studies which is a division of Black Hills State University and is under the control of the Board of Regents. The purposes of the center for Indian studies are to provide persons of Indian descent with educational opportunities both on and off the campus of Black Hills State University and to provide to all persons the opportunity to research and study the history, culture, and language of the Indians of North America and South Dakota.

Source: SL 1974, ch 142, § 1; SL 1989, ch 170, § 2.



§ 13-59-2.2 Dakota State University at Madison--Purposes--Degree programs.

13-59-2.2. Dakota State University at Madison--Purposes--Degree programs. The primary purpose of Dakota State University at Madison in Lake County is to provide instruction in computer management, computer information systems, electronic data processing, and other related undergraduate and graduate programs. The secondary purpose is to offer two-year, one-year and short courses for application and operator training in the areas authorized by this section.

This authorization includes the preparation of elementary and secondary teachers with emphasis in computer and information processing.

Except for degree programs in existence during the 1983-84 academic year, the unique baccalaureate programs authorized for Dakota State University shall not be duplicated by the Board of Regents.

Source: SL 1984, ch 142, § 2; SL 1989, ch 170, § 3.



§ 13-59-2.3 Repealed.

13-59-2.3. Repealed by SL 2007, ch 110, § 38.



§ 13-59-2.4 Dakota State University--Medical records and respiratory therapy programs.

13-59-2.4. Dakota State University--Medical records and respiratory therapy programs. The medical records program and respiratory therapy program currently in existence at Dakota State University shall remain at Dakota State University unless otherwise transferred by the Board of Regents.

Source: SL 1984, ch 142, § 4; SL 1989, ch 170, § 5.



§ 13-59-3 to 13-59-5. Repealed.

13-59-3 to 13-59-5. Repealed by SL 1975, ch 128, § 377



§ 13-59-6 to 13-59-10. Obsolete.

13-59-6 to 13-59-10. Obsolete



§ 13-59-11 Repealed.

13-59-11. Repealed by SL 1975, ch 128, § 377



§ 13-59-12 Lake County museum building as state property.

13-59-12. Lake County museum building as state property. The Lake County Historical Museum building located on the campus of Dakota State University at Madison is the property of the State of South Dakota. The purpose of the Lake County Historical Museum is to house items of historical interest owned, donated or loaned to the Lake County Historical Society of Historical Interest to the State of South Dakota or to the United States of America; to contain offices and headquarters of the Lake County Historical Society, the donor corporation, and a memorial room to honor pioneers selected by it, who have made a significant contribution to the progress of Lake County and the State of South Dakota; and to contain sufficient space to provide educational opportunities for the university commensurate with the cost of maintaining and paying the operational expense of such building as provided in § 13-59-17.

Source: SL 1959, ch 80, § 4; SDC Supp 1960, § 15.1305; SL 1975, ch 128, § 362; SL 1989, ch 170, § 6.



§ 13-59-13 to 13-59-16. Repealed.

13-59-13 to 13-59-16. Repealed by SL 1975, ch 128, § 377



§ 13-59-17 Control of historical society building by Board of Regents--Maintenance andoperational costs.

13-59-17. Control of historical society building by Board of Regents--Maintenance and operational costs. The State Board of Regents shall have full and complete authority over said building, subject to § 13-59-18 and subject to the right of the donor corporation to make use thereof for their purposes as provided in § 13-59-12, and the use which the university is to make of such building shall be so arranged as not to interfere with the donor's rights, privileges, and purposes therein.

The said university, at its expense, shall furnish the maintenance and operation costs of said building from its facilities in exchange for the use thereof by the university as specified in § 13-59-12.

Source: SL 1959, ch 80, §§ 7, 8; SDC Supp 1960, § 15.1305; SL 1989, ch 170, § 7.



§ 13-59-18 Museum at Dakota State University continued within cultural preservationoffice--Functions performed by office.

13-59-18. Museum at Dakota State University continued within cultural preservation office--Functions performed by office. The museum at Dakota State University, provided for by § 13-59-12, shall continue within the Cultural Preservation Office of the Division of Cultural Affairs of the Department of Education, and all its functions shall be performed by the cultural preservation office as provided by § 1-45-23.

Source: SL 1973, ch 2, § 255 (c); SL 1989, ch 170, § 8; SL 2004, ch 17, § 34.






Chapter 60 - South Dakota School Of Mines And Technology

§ 13-60-1 Name and location of school--Control by Board of Regents--Programs ofinstruction.

13-60-1. Name and location of school--Control by Board of Regents--Programs of instruction. The South Dakota School of Mines and Technology, formerly the State School of Mines, located at Rapid City, in Pennington County, shall be under the control of the Board of Regents and shall provide undergraduate and graduate programs of instruction in engineering and the natural sciences and other courses or programs as the Board of Regents may determine.

Source: SDC 1939, § 15.1401; SL 1943, ch 68, §§ 1, 2; SDC Supp 1960, § 15.1401-1; SDCL, § 13-60-2; SL 1975, ch 128, § 363.



§ 13-60-2 , 13-60-3. Repealed.

13-60-2, 13-60-3. Repealed by SL 1975, ch 128, § 377



§ 13-60-4 Mining experiment station continued--Control by Board of Regents.

13-60-4. Mining experiment station continued--Control by Board of Regents. The mining experiment station heretofore established at Rapid City as a department of the South Dakota School of Mines and Technology shall be under the control of the Board of Regents.

Source: SDC 1939, § 15.1402.



§ 13-60-5 Purpose of mining experiment station.

13-60-5. Purpose of mining experiment station. Such station shall be maintained for the purpose of carrying on experiments in the treatment of ores and other mineral products of this state with the object of determining the most suitable and economical method of extracting values or making the products marketable.

Source: SDC 1939, § 15.1402.



§ 13-60-6 Assays and tests made at mining experiment station--Charges.

13-60-6. Assays and tests made at mining experiment station--Charges. Assays shall be made at such station for the citizens of this state on ores and minerals to determine the percentage of valuable contents at a nominal charge only, the charge to be fixed by the Board of Regents; also tests on a working scale to determine the most suitable method of treatment at a nominal charge only, to be determined by such board.

Source: SDC 1939, § 15.1402.



§ 13-60-7 Collection and accounting for fees for assays and tests made at school--Deposit.

13-60-7. Collection and accounting for fees for assays and tests made at school--Deposit. The dean of such school may charge and collect such reasonable fees for any assays, analyses, or mill tests made at the South Dakota School of Mines and Technology as the board may prescribe, an account of which shall be kept by the campus business manager for deposit to the state treasury.

Source: SDC 1939, § 15.1403; SL 1985, ch 33, § 36.



§ 13-60-8 Museum of geology and paleontology administered by school--Purpose.

13-60-8. Museum of geology and paleontology administered by school--Purpose. The museum at the South Dakota School of Mines and Technology, Rapid City, South Dakota, shall be administered as a unit of the South Dakota School of Mines and Technology and shall be known as the museum of geology and paleontology. The purpose of the museum shall be to collect, interpret, and display the rocks, minerals, and fossils that are characteristic of South Dakota and North America.

Source: SL 1973, ch 2, § 255 (b); SL 1975, ch 144, § 1.






Chapter 61 - School For The Blind and Visually Impaired

§ 13-61-1 Name and location of school--Control by Board of Regents.

13-61-1. Name and location of school--Control by Board of Regents. The South Dakota School for the Blind and the Visually Impaired located at Aberdeen, in Brown County, shall be under the charge and control of the Board of Regents.

Source: SDC 1939, § 55.4001; SL 1970, ch 112; SL 1975, ch 128, § 364; SL 1998, ch 110, § 1.



§ 13-61-2 Construction and furnishing of buildings.

13-61-2. Construction and furnishing of buildings. The Board of Regents may erect, furnish, and equip the necessary building, or buildings for the South Dakota School for the Blind and the Visually Impaired upon the tract of land acquired for such purposes.

Source: SL 1959, ch 77; SDC Supp 1960, § 55.4001-1; SL 1975, ch 128, § 365; SL 1998, ch 110, § 7.



§ 13-61-2.1 Expenditure of gifts for campus expansion.

13-61-2.1. Expenditure of gifts for campus expansion. The Board of Regents may accept and expend in addition to the amount appropriated from the state treasury therefor, any funds which it may obtain from gifts, contributions, or any other source for the purpose of land acquisition as defined by § 5-14-1 for the South Dakota School for the Blind and the Visually Impaired, to expand the existing campus.

Source: SL 1970, ch 301, § 2; SL 1975, ch 128, § 366; SL 1998, ch 110, § 8.



§ 13-61-3 Rules for government of school--Employment of superintendent and personnel.

13-61-3. Rules for government of school--Employment of superintendent and personnel. The Board of Regents shall make rules for the government of the South Dakota School for the Blind and the Visually Impaired, consistent with the laws of this state, and in compliance with chapter 1-26, and to employ a superintendent and such instructors and staff as may be necessary.

Source: SDC 1939, § 55.4002; SL 1975, ch 128, § 367; SL 1998, ch 110, § 9.



§ 13-61-4 Name and location of school--Control by Board of Regents--Nonresidents.

13-61-4. Name and location of school--Control by Board of Regents--Nonresidents. Any resident of this state, under twenty-one years of age, who by reason of blindness or deaf-blindness, either partial or total, has not received and is unable to receive the full benefits of the public schools, and who is capable of receiving instruction, and who is free from contagious diseases and physically fit to attend such school is eligible for programs provided by the South Dakota School for the Blind and the Visually Impaired and, if necessary, shall be received and taught, free of charge, at such school and is entitled to receive an education in such institution until completion of the secondary level program or attainment of the age of twenty-one years, whichever comes first, at the expense of the state. Any person who is not a resident of the state, but meets all of the other qualifications included in this section, may be admitted to the school if the Board of Regents determines that the admittance does not exclude eligible residents of the state and upon payment of board, tuition, and care charges established by the Board of Regents.

Source: SDC 1939, § 55.4003; SL 1975, ch 128, § 368; SL 1977, ch 166, § 1; SL 1979, ch 145, § 1; SL 1989, ch 171, § 1; SL 1998, ch 110, § 10.



§ 13-61-5 Admission of older pupils to school--Nonresident pupils--Charges to nonresidents.

13-61-5. Admission of older pupils to school--Nonresident pupils--Charges to nonresidents. Any pupil over the age of twenty-one years may, if circumstances warrant or require it, with the approval of a majority of the Board of Regents, be received and taught therein as provided in § 13-61-4. Like pupils may be received from without the state upon payment to the superintendent of the South Dakota School for the Blind and the Visually Impaired, for the use and benefit of such school, of such charges for board, tuition, and care, as shall be fixed by such board. However, no pupil from without the state may be received to the exclusion of any resident of this state.

Source: SDC 1939, § 55.4003; SL 1975, ch 128, § 369; SL 1998, ch 110, § 11.



§ 13-61-6 Repealed.

13-61-6. Repealed by SL 1975, ch 128, § 377



§ 13-61-7 Transportation allowance.

13-61-7. Transportation allowance. Transportation shall be as provided in § 13-37-8.9.

Source: SDC 1939, § 55.4003; SL 1975, ch 128, § 370.



§ 13-61-8 Repealed.

13-61-8. Repealed by SL 1975, ch 128, § 377



§ 13-61-9 Provision for care of blind or indigent children in other institutions.

13-61-9. Provision for care of blind or indigent children in other institutions. The Board of Regents may provide for the care of a child who is either partially or totally blind and whose parent or guardian is indigent or unable to provide proper care, in any institution suitably equipped for the care of such child and until such child has reached the age of six years.

Source: SDC 1939, § 55.4004; SL 1985, ch 33, § 37.






Chapter 62 - State School For The Deaf

§ 13-62-1 Location of school--Control by Board of Regents--Purpose.

13-62-1. Location of school--Control by Board of Regents--Purpose. The State School for the Deaf, located at Sioux Falls, in Minnehaha County, shall be under the control of the Board of Regents and so maintained and managed as to afford an appropriate education to those persons entitled to its benefits.

Source: SDC 1939, § 55.4101; SL 1953, ch 296, § 1; SL 1975, ch 128, § 371.



§ 13-62-2 Qualifications and employment of superintendent.

13-62-2. Qualifications and employment of superintendent. It shall be the duty of the Board of Regents to employ a superintendent who shall be trained in the education of the deaf and skilled in the use of the sign language and capable and efficient in the instruction, management, and care of the deaf and hard of hearing.

Source: SDC 1939, § 55.4102 (2); SL 1953, ch 296, § 2.



§ 13-62-3 Bond of superintendent.

13-62-3. Bond of superintendent. The superintendent shall give a bond to the state in the amount which shall be fixed by the Board of Regents for the faithful discharge of his duties, which bond shall be approved, recorded, and filed according to the provisions of this code relating to the official bonds of state officers.

Source: SDC 1939, § 55.4102 (2); SL 1953, ch 296, § 2.



§ 13-62-4 Duties of superintendent--Employment and compensation of other personnel.

13-62-4. Duties of superintendent--Employment and compensation of other personnel. The Board of Regents shall prescribe the duties of the superintendent and shall have the power to employ and fix compensation of all other employees at the school.

Source: SDC 1939, § 55.4102 (2); SL 1953, ch 296, § 2; SL 1975, ch 128, § 372.



§ 13-62-5 Preservation of school buildings and property.

13-62-5. Preservation of school buildings and property. It shall be the duty of the Board of Regents to preserve and care for buildings, grounds, and all the property belonging to the school.

Source: SDC 1939, § 55.4102 (1); SL 1953, ch 296, § 2.



§ 13-62-6 Persons entitled to admission to school--Admission of nonresident pupils.

13-62-6. Persons entitled to admission to school--Admission of nonresident pupils. All persons under twenty-one years of age, whose hearing impairment precludes successful educational benefits of public schools, who are residents of the state, and capable of receiving instruction are eligible for programs provided by the state school for the deaf. Any person who is not a resident of the state, but meets all of the other qualifications included in this section, may be admitted to the school provided the Board of Regents determines that the admittance does not exclude eligible residents of the state and upon payment of board, tuition and care charges established by the Board of Regents.

Source: SDC 1939, § 55.4103; SL 1953, ch 296, § 3; SL 1975, ch 128, § 373; SL 1989, ch 171, § 2.



§ 13-62-7 , 13-62-8. Repealed.

13-62-7, 13-62-8. Repealed by SL 1975, ch 128, § 377



§ 13-62-9 Repealed.

13-62-9. Repealed by SL 1989, ch 171, § 3



§ 13-62-10 Repealed.

13-62-10. Repealed by SL 1975, ch 128, § 377



§ 13-62-11 Transportation allowance.

13-62-11. Transportation allowance. Transportation shall be as provided in § 13-37-8.9.

Source: SDC 1939, § 55.4103; SL 1953, ch 296, § 3; SL 1975, ch 128, § 374.



§ 13-62-12 Funds and property applied to benefit of school.

13-62-12. Funds and property applied to benefit of school. It shall be the duty of the Board of Regents to apply all funds, effects, and property which may be received, faithfully to the use and benefit of the school.

Source: SDC 1939, § 55.4102 (4); SL 1953, ch 296, § 2.



§ 13-62-13 Academic year of school.

13-62-13. Academic year of school. It shall be the duty of the Board of Regents to fix the period of the academic year of such school, which shall be in compliance with §§ 13-26-1 to 13-26-6, inclusive.

Source: SDC 1939, § 55.4102 (5); SL 1953, ch 296, § 2; SL 1975, ch 128, § 375.



§ 13-62-14 Rules for operation of school.

13-62-14. Rules for operation of school. It shall be the duty of the Board of Regents to make rules, in compliance with chapter 1-26, as may be necessary for the efficient government and operation of the school.

Source: SDC 1939, § 55.4102 (6); SL 1953, ch 296, § 2; SL 1975, ch 128, § 376.






Chapter 63 - Higher Education Savings Plan

§ 13-63-1 Definitions.

13-63-1. Definitions. Terms used in this chapter mean:

(1) "Account," an account established as prescribed in this chapter;

(2) "Account owner," the person who, under this chapter or rules promulgated by the council pursuant to chapter 1-26, is entitled to select or change the designated beneficiary of an account, to designate any person other than the designated beneficiary to whom funds may be paid from the account, or to receive distributions from the account if no such other person is designated;

(3) "Contribution," any payment directly allocated to an account for the benefit of a designated beneficiary or used to pay late fees or administrative fees associated with an account, and that portion of any rollover amount treated as a contribution under section 529 of the Internal Revenue Code and related regulations;

(4) "Contributor," any person making a contribution to an account;

(5) "Council," the South Dakota Investment Council;

(6) "Designated beneficiary," except as provided in § 13-63-25, the individual designated at the time the account is opened as the individual whose higher education expenses are expected to be paid from the account or, if this designated beneficiary is replaced in accordance with § 13-63-12, 13-63-13, or 13-63-14, the replacement beneficiary;

(7) "Eligible education institution," an institution that is eligible to participate in any financial assistance program authorized by Title IV of the Higher Education Act of 1965, as amended through January 1, 2001, and that is any of the following as permitted by section 529 of the Internal Revenue Code and related regulations:

(a) An institution described in the Higher Education Act of 1965 (P.L. 89-329, 79 stat. 1219; 20 United States Code sections 1001 through 1150);

(b) An area vocational educational school as defined in section 521(3), subparagraph (C) or (D) of the Carl D. Perkins Vocational Education Act (P.L. 98-524; 98 stat. 2435; 20 United States Code sections 2301 through 2471);

(c) An institution accredited for private postsecondary education;

(8) "Financial institution," any bank, commercial bank, national bank, savings bank, savings and loan association, credit union, an insurance company, brokerage firm, or other similar entity that is authorized to do business in this state;

(9) "Member of the family," any of the following:

(a) A son or daughter of an individual or a descendant of the son or daughter of the individual;

(b) A stepson or stepdaughter of an individual;

(c) A brother, sister, stepbrother, or stepsister of an individual. For purposes of this subsection, the terms, brother and sister, include a brother or sister by the half-blood;

(d) The father or mother of an individual or an ancestor of the father or mother of an individual;

(e) A stepfather or stepmother of an individual;

(f) A son or daughter of an individual's brother or sister. For purposes of this subsection, the terms, brother and sister, include a brother or sister by the half-blood;

(g) A brother or sister of an individual's father or mother. For purposes of this subsection, the terms, brother and sister, include a brother or sister by the half-blood;

(h) A son-in-law, daughter-in-law, father-in-law, mother-in-law, brother-in-law, or sister-in-law of an individual;

(i) The spouse of an individual or the spouse of an individual described in this subdivision;

(j) Any individual who meets the criteria to be a member of the family as described in this subdivision as a result of legal adoption;

(k) Any other individual who is considered a member of the family under section 529 of the Internal Revenue Code and related regulations;

(10) Deleted by SL 2002, ch 94, § 7.

(11) "Person," as defined in the regulations to section 529 of the Internal Revenue Code;

(12) "Program," the higher education savings program established under this chapter;

(13) "Qualified higher education expenses," tuition, fees, books, supplies, and equipment required for enrollment or attendance and room and board of a designated beneficiary at an eligible education institution, and any other expenses qualifying as qualified higher education expenses under section 529 of the Internal Revenue Code and related regulations; provided that room and board expenses qualify only if the beneficiary enrolls at least half time and only if the expenses do not exceed the minimum room and board allowance determined in calculating costs of attendance for federal financial aid programs;

(14) Deleted by SL 2002, ch 94, § 7.

(15) "Rollover," a disbursement or transfer from an account of a designated beneficiary that is transferred to or deposited within sixty days into an account of another individual who is a member of the family of the designated beneficiary, if the transferee account was created under this chapter or under a qualified state tuition program maintained by another state in accordance with section 529 of the Internal Revenue Code and related regulations.
Source: SL 2001, ch 97, § 1; SL 2002, ch 94, § 7.



§ 13-63-2 Powers of South Dakota Investment Council.

13-63-2. Powers of South Dakota Investment Council. The council shall:

(1) Establish the program in the form of a trust to be declared by the council or in such other form as the council may determine;

(2) Develop and implement the program in a manner consistent with this chapter through the adoption of rules, guidelines, and procedures;

(3) Retain professional services, if necessary, including accountants, auditors, consultants, and other experts;

(4) Seek rulings and other guidance from the United States Department of the Treasury and the Internal Revenue Service relating to the program;

(5) Make changes to the program required for the participants in the program to obtain the federal income tax benefits or treatment provided by section 529 of the Internal Revenue Code and related regulations;

(6) Interpret, in rules, policies, guidelines, and procedures, the provisions of this chapter broadly in light of its purpose and objectives;

(7) Charge, impose, and collect administrative fees and service charges in connection with any agreement, contract, or transaction relating to the program;

(8) Select any financial institution or institutions to act as a depository and manager of the program in accordance with this chapter.
Source: SL 2001, ch 97, § 2.



§ 13-63-3 Financial institutions as depositories and managers--Bidding by financialinstitutions--Selection criteria.

13-63-3. Financial institutions as depositories and managers--Bidding by financial institutions--Selection criteria. The council may implement the program through the use of one or more financial institutions to act as the depositories and managers. Under the program, persons may establish accounts through the program at a depository. The council may solicit proposals from financial institutions to act as the depositories and managers of the program. Financial institutions that submit proposals must describe the financial instruments that will be held in accounts. Any program depositories and managers selected by the council shall be selected from among bidding financial institutions that demonstrate the most advantageous combination, both to potential program participants and this state, of the following factors:

(1) Financial stability and integrity;

(2) The safety of the investment instruments being offered, taking into account any insurance provided with respect to these instruments;

(3) The ability of the financial institution to track estimated costs of higher education as calculated by the council;

(4) The ability of the financial institutions, directly or through a subcontract, to satisfy record- keeping and reporting requirements;

(5) The financial institution's plan for promoting the program and the investment it is willing to make to promote the program;

(6) The fees, if any, proposed to be charged to persons for maintaining accounts;

(7) The minimum initial deposit and minimum contributions that the financial institution will require and the willingness of the financial institution to accept contributions through payroll deduction plans and other deposit plans; and

(8) Any other benefits to this state or its residents included in the proposal, including an account opening fee payable to the council by the account owner and an additional fee from the financial institution for statewide program marketing by the council.
Source: SL 2001, ch 97, § 3.



§ 13-63-4 Contract with financial institution to serve as program manager.

13-63-4. Contract with financial institution to serve as program manager. The council shall enter into a contract with any financial institution engaged to serve as a program manager and depository. The council may select more than one financial institution if both of the following conditions exist:

(1) The United States Internal Revenue Service has provided guidance that giving a contributor such a choice will not cause the program to fail to qualify for favorable tax treatment under section 529 of the Internal Revenue Code and related regulations; and

(2) The council concludes that the choice of financial institutions is in the best interest of program beneficiaries and will not interfere with the promotion of the program.
Source: SL 2001, ch 97, § 4.



§ 13-63-5 Duties of program manager.

13-63-5. Duties of program manager. A program manager shall:

(1) Take all action required to keep the program in compliance with the requirements of this chapter, the rules promulgated by the council pursuant to chapter 1-26, and any contract with the council to manage the program so that the program is treated as a qualified state tuition plan under section 529 of the Internal Revenue Code and related regulations;

(2) Keep adequate records of each account, keep each account segregated from each other account and provide the council with the information necessary to prepare statements required by §§ 13-63-22, 13-63-23, and 13-63-24 or file these statements on behalf of the council;

(3) Compile and total information contained in statements required to be prepared under §§ 13-63-22, 13-63-23, and 13-63-24 and provide these compilations to the council;

(4) Provide the council with this information to assist the council to determine compliance with § 13-63-21;

(5) Provide representatives of the council, including other contractors or other state agencies, access to the books and records of the program manager to the extent needed to determine compliance with the contract; and

(6) Hold all accounts in trust for the benefit of this state and the account owner.
Source: SL 2001, ch 97, § 5.



§ 13-63-6 Term of contract between council and financial institution.

13-63-6. Term of contract between council and financial institution. Any contract executed between the council and a financial institution pursuant to this chapter shall be for a term of at least three years and not more than seven years.

Source: SL 2001, ch 97, § 6.



§ 13-63-7 Conditions applicable to nonrenewed contracts.

13-63-7. Conditions applicable to nonrenewed contracts. If a contract executed between the council and a financial institution pursuant to this chapter is not renewed, all of the following conditions apply at the end of the term of the nonrenewed contract:

(1) Accounts previously established and held in investment instruments at the financial institution may not be terminated;

(2) Additional contributions may be made to the accounts; and

(3) No new accounts may be placed with that financial institution.
Source: SL 2001, ch 97, § 7.



§ 13-63-8 Termination of contract for good cause--Transfer of accounts.

13-63-8. Termination of contract for good cause--Transfer of accounts. The council may terminate a contract with a financial institution at any time for good cause. If a contract is terminated, the council shall take custody of accounts held at that financial institution and shall seek to promptly transfer the accounts to another financial institution that is selected as a program manager and into investment instruments as similar to the original investments as possible.

Source: SL 2001, ch 97, § 8.



§ 13-63-9 Program operated through accounts--Requirements for opening account.

13-63-9. Program operated through accounts--Requirements for opening account. The program shall be operated through the use of accounts. An account may be opened by any person who desires to save to pay the qualified higher education expenses of an individual by satisfying each of the following requirements:

(1) Completing an application in the form prescribed by the council. The application shall include the following information:

(a) The name, address, and social security number or employer identification number of the contributor;

(b) The name, address, and social security number or employer identification number of the account owner if the account owner is not the contributor;

(c) The name, address, and social security number of the designated beneficiary;

(d) The certification relating to no excess contributions required by § 13-63-21; and

(e) Any other information that the council may require;

(2) Paying the one-time application fee established by the council;

(3) Making the minimum contribution required by the council;

(4) Designating the type of account to be opened if more than one type of account is offered.
Source: SL 2001, ch 97, § 9.



§ 13-63-10 Contributions to accounts.

13-63-10. Contributions to accounts. Any person may make contributions to an account after the account is opened. Contributions to accounts may be made only in cash.

Source: SL 2001, ch 97, § 10.



§ 13-63-11 Withdrawals from account.

13-63-11. Withdrawals from account. Account owners may withdraw all or part of the balance from an account as may be authorized by the council, by policies, guidelines, or procedures, or under rules promulgated by the council pursuant to chapter 1-26.

Source: SL 2001, ch 97, § 11; SL 2002, ch 94, § 1.



§ 13-63-12 Changing designated beneficiary.

13-63-12. Changing designated beneficiary. An account owner may change the designated beneficiary of an account to an individual who is a member of the family of the former designated beneficiary or to any other individual in accordance with procedures established by the council by rules promulgated pursuant to chapter 1-26.

Source: SL 2001, ch 97, § 12.



§ 13-63-13 Transferring funds to another account--Conditions.

13-63-13. Transferring funds to another account--Conditions. On the direction of an account owner, all or a portion of an account may be transferred to another account of which the designated beneficiary is a member of the family of the designated beneficiary of the transferee account, if the transferee account was created by this chapter or under a qualified state tuition program maintained by another state in accordance with section 529 of the Internal Revenue Code and related regulations.

Source: SL 2001, ch 97, § 13.



§ 13-63-14 Limitations on changing designated beneficiary and rolling over funds.

13-63-14. Limitations on changing designated beneficiary and rolling over funds. Changes in designated beneficiaries and rollovers are not permitted if the changes or rollovers would violate either of the following:

(1) Section 13-63-21 relating to excess contributions; or

(2) Section 13-63-18 relating to investment choice.
Source: SL 2001, ch 97, § 14.



§ 13-63-15 , 13-63-16. Repealed.

13-63-15, 13-63-16. Repealed by SL 2002, ch 94, §§ 8, 9



§ 13-63-17 Accounts to be maintained separately.

13-63-17. Accounts to be maintained separately. Each account shall be maintained separately from each other account under the program. Separate records and accounting shall be maintained for each account for each designated beneficiary.

Source: SL 2001, ch 97, § 17.



§ 13-63-18 Contributor, owner, and beneficiary may not direct investments--Council mayoffer options.

13-63-18. Contributor, owner, and beneficiary may not direct investments--Council may offer options. No contributor to, account owner of, or designated beneficiary of, any account may, directly or indirectly, direct the investment of any contributions to an account or the earnings from the account, except to the extent permitted under section 529 of the Internal Revenue Code and related regulations.

The council, as trustee, may offer participants a choice of several investment options, some of which may require investment counseling prior to participation. Any investment vehicle offered by the council shall be in accordance with policies of the council adopted pursuant to this chapter and shall be consistent with the investments of a prudent person with similar objectives and shall further be separate from, and not commingled with, other investment programs of the council.

Source: SL 2001, ch 97, § 18; SL 2002, ch 94, § 2.



§ 13-63-19 Council to select financial institution in event of transfer of accounts--Exception.

13-63-19. Council to select financial institution in event of transfer of accounts--Exception. If the council terminates the authority of a financial institution to hold accounts and accounts must be moved from that financial institution to another financial institution, the council shall select the financial institution and type of investment to which the balance of the account is moved unless the Internal Revenue Service provides guidance stating that allowing the account owner to select among several financial institutions that are then program managers and depositories would not cause the program to cease to be a qualified state tuition plan.

Source: SL 2001, ch 97, § 19.



§ 13-63-20 Interest in account not subject to levy, judgment or garnishment--Not deemedasset--Interest not to be used as security--Inclusion as gross asset.

13-63-20. Interest in account not subject to levy, judgment or garnishment--Not deemed asset--Interest not to be used as security--Inclusion as gross asset. Notwithstanding any other provision of law, any amount in or credited to any account is exempt from and is not susceptible to any levy, execution or judgment, or other operation of law, garnishment, or other judicial enforcement. Amounts in an account are not an asset or property of the account owner, contributor, or designated beneficiary for the purposes of paying any debt or liability of any account owner, contributor, or designated beneficiary. No account is subject to involuntary transfer or alienation. Neither an account owner nor a designated beneficiary may use an interest in an account as security for a loan. Any pledge of an interest in an account is of no force and effect. Amounts in an account may not be included in the gross estate of the account owner or contributor for purposes of state tax law, except to the extent that amounts in an account may be includable in the gross estate of the account owner or contributor for purposes of federal tax law. However, any funds in an account that have been contributed within one year prior to the account owner or contributor filing a petition under any chapter of Title 11 of the United States Bankruptcy Code are not exempt by the provisions of this section.

Source: SL 2001, ch 97, § 20; SL 2003, ch 111, § 1.



§ 13-63-21 Council to adopt rules to prevent excess contributions.

13-63-21. Council to adopt rules to prevent excess contributions. The council shall adopt policies, guidelines, procedures, or rules pursuant to chapter 1-26 to prevent contributions on behalf of a designated beneficiary in excess of the maximum amounts permitted under section 529 of the Internal Revenue Code and related regulations.

Source: SL 2001, ch 97, § 21; SL 2002, ch 94, § 3.



§ 13-63-22 Account distributions to be reported as required by federal law.

13-63-22. Account distributions to be reported as required by federal law. If there is any distribution from an account to any person or for the benefit of any person during a calendar year, the distribution shall be reported to the Internal Revenue Service and the account owner or the designated beneficiary to the extent required by federal law.

Source: SL 2001, ch 97, § 22.



§ 13-63-23 Account statements to be issued at least annually--Contents.

13-63-23. Account statements to be issued at least annually--Contents. The financial institution shall provide statements to each account owner at least once each year within thirty-one days after the twelve-month period to which they relate. The statement shall identify the contributions made during a preceding twelve-month period, the total contributions made through the end of the period, the value of the account as of the end of this period, distribution made during this period, and any other matters that the council requires be reported to the account owner.

Source: SL 2001, ch 97, § 23.



§ 13-63-24 Statements to comply with federal or state tax laws.

13-63-24. Statements to comply with federal or state tax laws. Statements and information returns relating to accounts shall be prepared and filed to the extent required by federal or state tax law.

Source: SL 2001, ch 97, § 24.



§ 13-63-25 Government and non-profit organizations as account owners--Beneficiariesidentified after account opened.

13-63-25. Government and non-profit organizations as account owners--Beneficiaries identified after account opened. A state or local government or organizations described in section 501(c)(3) of the Internal Revenue Code and related regulations may open and become the account owner of an account to fund scholarships for persons whose identity will be determined after an account is opened. In this case, the requirement that a designated beneficiary be designated when an account is opened does not apply and each person who receives an interest in the account as a scholarship shall be treated as a designated beneficiary with respect to the interest.

Source: SL 2001, ch 97, § 25.



§ 13-63-26 Identifying information of account holders and beneficiaries confidential.

13-63-26. Identifying information of account holders and beneficiaries confidential. Any social security numbers, taxpayer identification numbers, addresses, or telephone numbers of account holders and designated beneficiaries that come into the possession of the council are confidential, are not public records, and may not be released by the council except as required by federal law.

Source: SL 2001, ch 97, § 26.



§ 13-63-27 Account balance of beneficiary student treated as asset of parent--Exceptions.

13-63-27. Account balance of beneficiary student treated as asset of parent--Exceptions. Any student loan program, student grant program, or other financial assistance program established or administered by this state or by a state supported educational institution shall treat the balance in an account of which the student is a designated beneficiary as if it were an asset of the parent of the designated beneficiary and not as a scholarship or grant or as an asset of the student for determining a student's or parent's income, assets, or financial need.

However, this section does not apply if any of the following conditions exist:

(1) Federal law requires all or a portion of the amount in an account to be taken into account in a different manner;

(2) Federal benefits could be lost if all or a portion of the amount in an account is not taken into account in a different manner; or

(3) A specific grant establishing a financial assistance program requires that all or a portion of the amount in an account be taken into account.
Source: SL 2001, ch 97, § 27.



§ 13-63-28 Limitations of chapter.

13-63-28. Limitations of chapter. Nothing in this chapter:

(1) Gives any designated beneficiary any rights or legal interest with respect to an account unless the designated beneficiary is the account owner;

(2) Guarantees that a designated beneficiary will be admitted to an eligible education institution or be allowed to continue enrollment at or graduate from an eligible education institution after admission;

(3) Establishes state residency for an individual merely because the individual is a designated beneficiary; or

(4) Guarantees that amounts saved pursuant to the program will be sufficient to cover the qualified higher education expenses of a designated beneficiary.
Source: SL 2001, ch 97, § 28.



§ 13-63-29 Chapter does not establish guarantees.

13-63-29. Chapter does not establish guarantees. Nothing in this chapter establishes any obligation of this state or any agency or instrumentality of this state to guarantee for the benefit of any account owner, contributor to an account, or designated beneficiary any of the following:

(1) The return of any amounts contributed to an account;

(2) The rate of interest or other return on any account;

(3) The payment of interest or other return on any account; or

(4) Tuition rates or the cost of related higher education expenditures.
Source: SL 2001, ch 97, § 29.



§ 13-63-30 Certain disclaimers mandated.

13-63-30. Certain disclaimers mandated. Every contract, application, deposit slip, or other similar document that may be used in connection with a contribution to an account shall clearly indicate that the account is not insured by this state and neither the principal deposited nor the investment return is guaranteed by this state.

Source: SL 2001, ch 97, § 30.



§ 13-63-31 Annual report by council.

13-63-31. Annual report by council. The council shall submit an annual report to the speaker of the House of Representatives, the president pro tem of the Senate, and the Governor by February first that summarizes the council's findings and recommendations concerning the program established by this chapter.

Source: SL 2001, ch 97, § 31.



§ 13-63-32 Immunity from liability.

13-63-32. Immunity from liability. The council, its members, the state investment officer, and the employees of the Division of Investment personally are immune from any and all liability for actions taken in good faith in the discharge of the council's responsibilities under the program.

Source: SL 2003, ch 112, § 1.






Chapter 64 - School Sentinels

§ 13-64-1 School board may implement school sentinel program.

13-64-1. School board may implement school sentinel program. Any school board may create, establish, and supervise the arming of school employees, hired security personnel, or volunteers in such manner and according to such protocols as the board may believe to be most likely to secure or enhance the deterrence of physical threat and defense of the school, its students, its staff, and members of the public on the school premises against violent attack. Those so authorized shall be referred to as school sentinels.

Source: SL 2013, ch 93, § 1.



§ 13-64-2 Approval of law enforcement official required.

13-64-2. Approval of law enforcement official required. Before any school board may implement any school sentinel program pursuant to § 13-64-1, or effect any material changes in the personnel or protocols of the school sentinel program, the school board shall obtain the approval of the law enforcement official who has jurisdiction over the school premises. Any material changes in the school sentinel program's personnel or protocols shall be reported to all law enforcement agencies with jurisdiction over the school premises forthwith.

Source: SL 2013, ch 93, § 2.



§ 13-64-3 School sentinel training course.

13-64-3. School sentinel training course. Any person who acts as a school sentinel, pursuant to § 13-64-1, shall first successfully complete a school sentinel training course as defined by the Law Enforcement Officers Standards Commission pursuant to subdivision 23-3-35(16).

Source: SL 2013, ch 93, § 3.



§ 13-64-4 School employee right to refuse to carry firearms.

13-64-4. School employee right to refuse to carry firearms. No school board, in implementing the provisions of § 13-64-1, may arm any individual teacher or other school employee without the latter's free, willing, and voluntary consent. No individual teacher or other school employee may be censured, criticized, or discriminated against for unwillingness or refusal to carry firearms pursuant to this chapter.

Source: SL 2013, ch 93, § 4.



§ 13-64-5 Permit to carry concealed weapon required.

13-64-5. Permit to carry concealed weapon required. No provision of § 13-32-7 or any other provisions of state statute is effective to restrict or limit the provisions of this chapter. However, nothing in this chapter authorizes any person to carry a concealed weapon without a valid permit.

Source: SL 2013, ch 93, § 5.



§ 13-64-6 Cause of action against school board.

13-64-6. Cause of action against school board. The failure or refusal of any school board to implement a school sentinel program does not constitute a cause of action against the board, the school district, or any of its employees.

Source: SL 2013, ch 93, § 6.



§ 13-64-7 Referendum petition on school board decision.

13-64-7. Referendum petition on school board decision. A decision by a school board to implement a school sentinel program pursuant to § 13-64-1 may be referred to a vote of the qualified voters of the school district by the filing of a petition signed by five percent of the registered voters in the school district, based upon the total number of registered voters at the last preceding general election. The board shall allow sufficient time for the referendum process authorized in this section.

Source: SL 2013, ch 93, § 9.



§ 13-64-8 Time for filing petition.

13-64-8. Time for filing petition. A petition to refer a school board decision pursuant to § 13-64-7 may be filed with the business manager of the school district within twenty days after its publication. The filing of the petition shall require the submission of the decision to a vote of the qualified voters of the school district for its rejection or approval.

Source: SL 2013, ch 93, § 10.



§ 13-64-9 Contents of petition.

13-64-9. Contents of petition. The petition shall contain the school board decision regarding the school sentinel program and the date of its passage.

Source: SL 2013, ch 93, § 11.



§ 13-64-10 Requirements for petition.

13-64-10. Requirements for petition. Voters signing a referendum petition under § 13-64-7 shall comply with the same requirements provided for counties under § 7-18A-11, and the petition shall be verified in the same manner as provided for counties in § 7-18A-12.

Source: SL 2013, ch 93, § 12.



§ 13-64-11 Election on referendum.

13-64-11. Election on referendum. The election shall be held with the regular school district election.

Source: SL 2013, ch 93, § 13.



§ 13-64-12 Publication of referred decision.

13-64-12. Publication of referred decision. The business manager of the school district shall have the entire referred decision published once a week for two successive weeks immediately preceding the election. The publication shall include a notice stating the date of election.

Source: SL 2013, ch 93, § 14.



§ 13-64-13 Ballots on referendum.

13-64-13. Ballots on referendum. The business manager of the school district shall have ballots printed for the vote upon the referred school board decision and have them distributed as other official ballots are distributed. Such ballots shall conform as near as may be to the law governing the submission of questions by the Legislature, except that the statement required to be printed on the ballots shall be prepared by the state's attorney. All questions to be voted upon at the same election may be submitted upon the same ballot.

Source: SL 2013, ch 93, § 15.



§ 13-64-14 Majority vote required--Effective date of approved decision.

13-64-14. Majority vote required--Effective date of approved decision. No referred school board decision regarding the school sentinel program becomes operative unless approved by a majority of the votes cast for or against the same. If approved, the decision shall take effect upon completion of the canvass of the election returns relating to the school sentinel program.

Source: SL 2013, ch 93, § 16.



§ 13-64-15 Immunity from liability.

13-64-15. Immunity from liability. No law enforcement officer or county sheriff, nor the Law Enforcement Officers Standards Commission, Division of Criminal Investigation, Office of Attorney General, the State of South Dakota, nor any agents, employees, or members thereof, is liable for any injury caused by, related to, or resulting from:

(1) The implementation of the school sentinel program established by this chapter;

(2) The adoption, promulgation, administration, or implementation of educational and training standards for school sentinels;

(3) The training provided by the Law Enforcement Officers Standards Commission, the Division of Criminal Investigation, the Office of Attorney General, or the state;

(4) The approvals required by the county sheriff under this chapter; or

(5) The performance, administration, or implementation of any services or programs that assist a school district in carrying out its duties under this chapter.
Source: SL 2013, ch 93, § 17.



§ 13-64-16 Sovereign immunity not waived.

13-64-16. Sovereign immunity not waived. Nothing in this chapter shall be deemed to waive the sovereign immunity of the public entities of the State of South Dakota or of their employees.

Source: SL 2013, ch 93, § 18.









Title 14 - LIBRARIES

Chapter 01 - State Library Office

§ 14-1-1 Transferred.

14-1-1. Transferred to § 14-1-41.



§ 14-1-2 Transferred.

14-1-2. Transferred to § 14-1-55.



§ 14-1-2.1 Transferred.

14-1-2.1. Transferred to § 14-1-43.



§ 14-1-3 , 14-1-4. Repealed.

14-1-3, 14-1-4. Repealed by SL 1975, ch 155, § 25.



§ 14-1-5 to 14-1-7. Transferred.

14-1-5 to 14-1-7. Transferred to §§ 14-1-56 to 14-1-58.



§ 14-1-8 Repealed.

14-1-8. Repealed by SL 1975, ch 155, § 25.



§ 14-1-9 to 14-1-11. Transferred.

14-1-9 to 14-1-11. Transferred to §§ 14-1-61 to 14-1-63.



§ 14-1-12 Repealed.

14-1-12. Repealed by SL 1975, ch 155, § 25.



§ 14-1-13 Transferred.

14-1-13. Transferred to § 14-1-59.



§ 14-1-14 Transferred.

14-1-14. Transferred to § 14-1-53.



§ 14-1-15 Transferred.

14-1-15. Transferred to § 14-1-47.



§ 14-1-16 Transferred.

14-1-16. Transferred to § 14-1-45.



§ 14-1-17 to 14-1-20. Repealed.

14-1-17 to 14-1-20. Repealed by SL 1974, ch 150, § 9.



§ 14-1-21 to 14-1-23. Repealed.

14-1-21 to 14-1-23. Repealed by SL 1975, ch 155, § 25.



§ 14-1-24 Transferred.

14-1-24. Transferred to § 14-1-46.



§ 14-1-25 Repealed.

14-1-25. Repealed by SL 1975, ch 155, § 25.



§ 14-1-26 Transferred.

14-1-26. Transferred to § 14-1-54.



§ 14-1-27 , 14-1-28. Repealed.

14-1-27, 14-1-28. Repealed by SL 1975, ch 155, § 25.



§ 14-1-29 Transferred.

14-1-29. Transferred to § 14-1-49.



§ 14-1-30 Transferred.

14-1-30. Transferred to § 14-1-51.



§ 14-1-31 Transferred.

14-1-31. Transferred to § 14-1-50.



§ 14-1-32 Transferred.

14-1-32. Transferred to § 14-1-48.



§ 14-1-33 to 14-1-37. Repealed.

14-1-33 to 14-1-37. Repealed by SL 1975, ch 155, § 25.



§ 14-1-38 Transferred.

14-1-38. Transferred to § 14-1-52.



§ 14-1-39 Definition of terms.

14-1-39. Definition of terms. Terms used in this chapter, unless the context otherwise plainly requires, shall mean:

(1) "Academic library," a library that supports the curriculum and research needs of a college, university, or other postsecondary educational institution;

(2) "Libraries," public, school, academic and special libraries when all libraries are to be involved collectively;

(3) "Library materials," the various forms in which knowledge and information are recorded;

(4) "Library service," the performance of all activities of a library relating to the collection and organization of library materials and to making the materials and information of a library available to a clientele;

(5) "Public library," any library that serves free of charge all residents of a chartered governmental unit, county, municipality, township, or a combination of any of the above, and receives its financial support in whole or in part from public funds;

(6) "School library," any library that supports the curriculum of a school or a group of schools;

(7) "Special library," any library that supports the research needs of an industry, governmental agency, or other noneducational agency or institution; and

(8) "State Library Agency," the State Library Office.
Source: SL 1975, ch 155, § 1.



§ 14-1-40 State policy on libraries.

14-1-40. State policy on libraries. The policy of the State of South Dakota shall be that:

(1) Library services should be available widely throughout the state to bring within convenient reach of the people cultural, informational, and educational resources essential to the improvement of their quality of life;

(2) The provision and support of library services should be a necessary function of government at all levels;

(3) The joint exercise of governmental powers under chapter 1-24 shall be encouraged where such action will increase the extent of library materials and services in a fair and equitable manner through cooperation between units of government and between and among libraries;

(4) Cooperation among and between libraries shall be encouraged and promoted by the state library agency; and

(5) Library services suitable to support informed decisions by the Legislature and the personnel of government shall be provided by the State Library Agency.
Source: SL 1975, ch 155, § 2.



§ 14-1-41 Free use of all public libraries.

14-1-41. Free use of all public libraries. The use by the public of all libraries established and maintained by the state, counties, townships, municipalities, and chartered governmental units under the provisions of this code, subject to such reasonable rules and regulations as may be prescribed by the authorized commission or board in charge of such libraries shall be free except as otherwise expressly provided by law.

Source: SDC 1939, § 29.0311; SDCL, § 14-1-1; SL 1975, ch 155, § 4.



§ 14-1-42 State Library Office as official agency for library services.

14-1-42. State Library Office as official agency for library services. The State Library Office of the Division of Library Services of the Department of Education is the official agency of the state which is charged with the extension and development of library services throughout the state.

Source: SL 1975, ch 155, § 3; SL 1996, ch 8, § 30; SL 2003, ch 272, § 107.



§ 14-1-43 Repealed.

14-1-43. Repealed by SL 1981, ch 163, § 4.



§ 14-1-44 Execution of state library policy--Duties of library office.

14-1-44. Execution of state library policy--Duties of library office. The State Library Office shall be responsible for executing the library policy of the State of South Dakota and shall:

(1) Promote adequate library service for all the people of the state;

(2) Supplement the services of libraries throughout the state;

(3) Increase the proficiency of library personnel through provision of in-service and continuing education programs for library personnel employed in the state;

(4) Provide for the citizens of the state specialized library services and materials not generally appropriate, economical, or available in other libraries of the state;

(5) Coordinate the libraries maintained by the executive department of state government within the governmental complex in Pierre;

(6) Establish and operate a state publications library distribution center; and

(7) Collect and publish annual statistical data of libraries in the state.
Source: SL 1975, ch 155, § 23.



§ 14-1-45 Services to state government.

14-1-45. Services to state government. The State Library Office shall provide library service to the Legislature and to the personnel of state government.

Source: SDC 1939, § 29.0306; SL 1966, ch 109; SDCL, § 14-1-16; SL 1975, ch 155, § 15.



§ 14-1-46 Advice and assistance to libraries and governmental agencies.

14-1-46. Advice and assistance to libraries and governmental agencies. The State Library Office shall provide advice and assistance to libraries, library boards, units of local government empowered to establish libraries, and to departments and agencies of state government in matters concerning the establishment, support, operation, improvement, and coordination of libraries and library services, and in the cooperation between libraries.

Source: SDC 1939, § 29.0303 (6); SL 1941, ch 138, § 2; SL 1953, ch 175, § 1; SDC Supp 1960, § 29.0303 (7); SDCL, § 14-1-24; SL 1975, ch 155, § 16.



§ 14-1-47 Collections maintained by state office.

14-1-47. Collections maintained by state office. The State Library Office shall maintain appropriate collections of library materials to supplement the collections of other libraries in the state and to meet the research and informational needs of the Legislature and the employees of state government.

Source: SDC 1939, § 29.0307; SDCL, § 14-1-15; SL 1975, ch 155, § 14.



§ 14-1-48 Network to make library resources available to citizens.

14-1-48. Network to make library resources available to citizens. The State Library Office shall provide a network and system whereby the resources of libraries in this state are made available to the citizens of the state.

Source: SDC 1939, § 29.0303 (8) as added by SL 1967, ch 126; SDCL, § 14-1-32; SL 1975, ch 155, § 21.



§ 14-1-49 State participation in interstate networks and systems.

14-1-49. State participation in interstate networks and systems. The State Library Office shall provide for state participation in regional, national, or international library networks and systems designed to increase the quality of library services for the citizens of the state.

Source: SDC 1939, § 29.0303 (8) as added by SL 1967, ch 126; SDCL, § 14-1-29; SL 1975, ch 155, § 18.



§ 14-1-50 Services for visually and physically handicapped.

14-1-50. Services for visually and physically handicapped. The State Library Office shall provide for library services to the visually and physically handicapped.

Source: SDC 1939, § 29.0303 (8) as added by SL 1967, ch 126; SDCL, § 14-1-31; SL 1975, ch 155, § 20.



§ 14-1-51 Libraries in penal and charitable institutions and special schools.

14-1-51. Libraries in penal and charitable institutions and special schools. The State Library Office shall establish, improve, and supervise suitable libraries to be maintained by the state in the penal and charitable institutions and in the special schools supported in whole or in part by the state, with the consent and subject to such rules and regulations as may be made by the boards responsible for such institutions.

Source: SDC 1939, § 29.0303 (8) as added by SL 1967, ch 126; SDCL, § 14-1-30; SL 1975, ch 155, § 19.



§ 14-1-52 Repealed.

14-1-52. Repealed by SL 1982, ch 16, § 17.



§ 14-1-53 Acceptance of gifts for library.

14-1-53. Acceptance of gifts for library. The State Library Office may accept gifts of books, other library materials, money, or property for the use of the State Library.

Source: SDC 1939, § 29.0303 (1); SL 1941, ch 138, § 2; SL 1953, ch 175, § 1; SDCL, § 14-1-14; SL 1975, ch 155, § 13.



§ 14-1-54 State office to receive federal and private funds--Purposes--Disbursement.

14-1-54. State office to receive federal and private funds--Purposes--Disbursement. The State Library Office may apply for federal or private funds and accept and enter into appropriate agreements for library purposes in the state or its political subdivisions or for any activity appropriate to a State Library Agency in behalf of the state for the receipt of such funds from the federal government or its agencies or any private source available, and supervise the disbursement of such funds.

Source: SDC 1939, § 29.0303 (8) as added by SL 1941, ch 138, § 2; SL 1953, ch 175, § 1; SDCL, § 14-1-26; SL 1975, ch 155, § 17.



§ 14-1-55 State Library Board--Appointment--Terms.

14-1-55. State Library Board--Appointment--Terms. The Governor shall appoint a State Library Board to perform all functions of the former State Library Commission. The board shall consist of six members appointed by the Governor for three-year terms. The members may not be of all the same political party. The initial terms of the members of the board shall be set by the Governor in such a manner that no more than two members' terms expire in the same year. One member shall be the executive director of the Board of Regents or the executive director's designee. The members shall represent, as nearly as practical, all geographic areas of the state.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SDC 1939, § 29.0301; SL 1943, ch 111, § 1; SL 1957, ch 145, § 1; SDCL § 14-1-2; SL 1975, ch 155, § 5; SL 1980, ch 21, §§ 4, 5; SL 1988, ch 439 (Ex. Ord. 88-1), § 17; SL 1996, ch 8, § 31; SL 2012, ch 16, § 26; SL 2013, ch 176, § 19.



§ 14-1-56 Office of state board.

14-1-56. Office of state board. The State Library Board shall maintain its office in the State Library at the capital of the state.

Source: SDC 1939, § 29.0302; SL 1941, ch 138, § 1; SL 1943, ch 111, § 2; SL 1957, ch 145, § 2; SDCL, § 14-1-5; SL 1975, ch 155, § 6.



§ 14-1-57 , 14-1-58. Repealed.

14-1-57, 14-1-58. Repealed by SL 1981, ch 163, §§ 5, 6.



§ 14-1-59 Supervisory and policy-making functions of board.

14-1-59. Supervisory and policy-making functions of board. The State Library Board shall be the supervisory and policy-making body of the State Library Office and shall:

(1) Formulate general policies for the State Library;

(2) Promulgate rules pursuant to chapter 1-26 under which state library services and materials may be used by citizens and by libraries in the state, under which administration and execution of federal or private funds or programs that may be received by the State Library may be carried out, and under which libraries of the state may have access to systems and networks provided outside the state by the State Library;

(3) Review and approve budget requests for the State Library; and

(4) Adopt a long-range plan for the statewide coordination and development of library services.
Source: SDC 1939, § 29.0303 (1); SL 1941, ch 138, § 2; SL 1953, ch 175, § 1; SDCL, § 14-1-13; SL 1975, ch 155, § 12; SL 1985, ch 155, § 1.



§ 14-1-60 General powers of board.

14-1-60. General powers of board. The State Library Board may:

(1) Contract, under such terms and conditions as may be suitable, with any person, any library, any state department, any unit of local government empowered to establish a library, or any library board to provide library services, to extend, improve, or coordinate library services, or to demonstrate appropriate programs of library service;

(2) Enter into library agreements pursuant to the Interstate Library Compact;

(3) Appoint any advisory councils it may deem necessary or may find are required for receipt of federal or private funds or programs; and

(4) Accept gifts of library materials, money, or property for the use of the State Library.
Source: SL 1975, ch 155, § 24.



§ 14-1-61 Appointment and compensation of state librarian.

14-1-61. Appointment and compensation of state librarian. The secretary of the Department of Education shall appoint, subject to the approval of the Governor, the state librarian to serve at the pleasure of the secretary and shall fix the compensation of the state librarian.

Source: SDC 1939, § 29.0303 (2) as added by SL 1941, ch 138, § 2; SL 1953, ch 175, § 1; SDCL, § 14-1-9; SL 1975, ch 155, § 9; SL 1979, ch 353, § 10; SL 2004, ch 17, § 35.



§ 14-1-62 Professional qualifications of state librarian.

14-1-62. Professional qualifications of state librarian. The state librarian shall be a graduate of a library school accredited by the American Library Association and shall have at least five years of professional library employment of which at least two years shall be in an administrative capacity.

Source: SDC 1939, § 29.0303 (9) as added by SL 1941, ch 138, § 2; SL 1953, ch 175, § 1; SDCL, § 14-1-10; SL 1969, ch 125; SL 1975, ch 155, § 10; SL 1986, ch 157.



§ 14-1-63 Repealed.

14-1-63. Repealed by SL 1981, ch 163, § 7.



§ 14-1-64 Administrative functions of State Library Board and state librarian.

14-1-64. Administrative functions of State Library Board and state librarian. The State Library Board shall exercise the administrative function as defined in subdivision 1-32-1(1) and consistent with § 1-45-4. The state librarian shall perform administrative functions in accordance with the general policies of the State Library Board and the executive branch of government.

Source: SL 1981, ch 163, § 2; SL 1996, ch 8, § 32.



§ 14-1-65 Audio-visual library services--Regulations--Fees.

14-1-65. Audio-visual library services--Regulations--Fees. The State Library Board may promulgate rules pursuant to chapter 1-26 for the use of audio-visual library services. No fee may be charged for the use of audio-visual library services.

Source: SL 1981, ch 163, § 8; SL 1985, ch 155, § 2.



§ 14-1-66 Publisher to provide electronic versions of textbooks--Cost--Legacy defined--Duty of Department of Education.

14-1-66. Publisher to provide electronic versions of textbooks--Cost--Legacy defined--Duty of Department of Education. Upon request, a publisher of a textbook that is adopted for instructional use by a school district shall furnish the South Dakota State Library with an electronic version of the textbook if the textbook is for a literary subject; or, if the textbook is for a nonliterary subject, such as natural sciences, computer science, mathematics, or music, an electronic version shall be furnished if the technology is available to convert the textbook directly to a format compatible with Braille translation software. The publisher shall provide the electronic file to the requesting agency within sixty days of receiving written notice that the file is needed. The cost of the electronic publisher's file may not exceed the cost of a print copy of the same title. Legacy materials are exempt from the requirements of this section. For purposes of this section, the term, legacy, means images and graphics requiring release and permission from another source other than the publisher. The Department of Education shall oversee the process established in this section to ensure that the textbooks and electronic files arrive by the start of the school year.

Source: SL 2004, ch 138, § 1.






Chapter 01A - Distribution of State Publications

§ 14-1A-1 Definition of terms.

14-1A-1. Definition of terms. Terms used in this chapter mean:

(1) "State agency," includes the Legislature, constitutional officers, and any department, division, bureau, board, commission, committee, or agency of the State of South Dakota;

(2) "State publication," any information originating in or produced by the authority of a state agency or at the total or partial expense of a state agency that the agency intends for general distribution to the public, regardless of format or medium, source or copyright, license, or trademark. The term does not include information intended only for distribution to contractors or grantees of the agency, persons within the agency, or members of the public under § 1-27-1, information produced by a state agency that is intended strictly for internal administrative or operational purposes, or materials excluded from this definition by the state library through the promulgation and enforcement of rules.
Source: SL 1974, ch 150, § 1; SL 1992, ch 146, § 1; SL 2012, ch 108, § 1.



§ 14-1A-2 State publications library distribution program.

14-1A-2. State publications library distribution program. There is created as a section of the State Library, and under the direction of the state librarian, a state publications library distribution program. The program shall promote the distribution and use of state publications in libraries throughout the state. The State Library Board shall promulgate rules pursuant to chapter 1-26 necessary to carry out this chapter.

Source: SL 1974, ch 150, § 2; SL 1985, ch 155, § 3; SL 2012, ch 108, § 2.



§ 14-1A-3 State agency publications to be available to State Library.

14-1A-3. State agency publications to be available to State Library . Each state agency shall notify the State Library of any state publications of the agency and shall make available the state publication to the State Library as provided by administrative rule.

Source: SDC 1939, § 29.0306; SDCL § 14-1-17; SL 1969, ch 126; SL 1974, ch 150, § 3; SL 1982, ch 165, § 2; SL 2012, ch 108, § 3.



§ 14-1A-4 to 14-1A-8. Repealed.

14-1A-4 to 14-1A-8. Repealed by SL 2012, ch 108, §§ 4 to 8.



§ 14-1A-9 Repealed.

14-1A-9. Repealed by SL 1979, ch 10, § 13.






Chapter 02 - Public Libraries

§ 14-2-1 to 14-2-26. Repealed.

14-2-1 to 14-2-26. Repealed by SL 1976, ch 143, § 27.



§ 14-2-27 Definition of terms.

14-2-27. Definition of terms. Terms as used in this chapter, unless the context otherwise plainly requires, shall mean:

(1) "Governing body," the commission, council, or other elected body which governs a local governmental unit;

(2) "Librarian," the chief administrative officer of a public library;

(3) "Local governmental unit," any chartered governmental unit, county, or municipality, or two or more of them, if applicable, of the State of South Dakota;

(4) "Public library," any library that serves free of charge all residents of a local governmental unit and receives its financial support in whole or in part from public funds made available by the governing body of that unit;

(5) "Public library materials," the various forms in which knowledge, information, and humanity's cultural heritage are recorded that a public library might acquire, organize, and make available to its clientele;

(6) "Public library services," the performance of all activities of a public library relating to the collection and organization of public library materials and to making those materials and the information contained in them available to its clientele.
Source: SL 1976, ch 143, § 1.



§ 14-2-28 Existing libraries covered by chapter--Changes to effect compliance--Terms ofprevious contracts unaffected.

14-2-28. Existing libraries covered by chapter--Changes to effect compliance--Terms of previous contracts unaffected. Every existing public library shall be considered to be established under this chapter, and the public library board of trustees and the governing body of the local governmental unit in which the library is located shall make any changes necessary to effect compliance with the terms of this chapter. Nothing contained in this chapter shall affect nor change the terms of any library contract executed prior to July 1, 1976, but, by mutual consent, the parties to such contract may nevertheless amend such contract to make it conform to any or all of the provisions of this chapter.

Source: SL 1976, ch 143, § 24.



§ 14-2-29 Optional methods of providing library service.

14-2-29. Optional methods of providing library service. Any governing body may provide public library services by either:

(1) Establishing a public library;

(2) Contracting with an established public library for extension of its services and loan of its materials to the citizens of the contracting local governmental unit; or

(3) Joining with one or more governing bodies under the provisions of chapter 1-24 to establish a joint public library.
Source: SL 1976, ch 143, § 2.



§ 14-2-30 Resolution or ordinance to provide services.

14-2-30. Resolution or ordinance to provide services. Any governing body may provide for public library services under one of the options offered in § 14-2-29 by passing and entering upon its minutes a resolution or ordinance to that effect.

Source: SL 1976, ch 143, § 3.



§ 14-2-31 Services provided on approval by voters.

14-2-31. Services provided on approval by voters. A governing body shall provide for library services under one of the options offered in § 14-2-29 if a majority of its voters at any general election affirmatively answer the question: "Shall the (local governmental unit) provide public library services?"

Source: SL 1976, ch 143, § 5.



§ 14-2-32 Petition to require referendum on library services--Referendum on motion ofgoverning body.

14-2-32. Petition to require referendum on library services--Referendum on motion of governing body. A governing body shall enter an order for the question as set forth in § 14-2-31 to be placed on the ballot at the next general election upon receipt of a petition signed by a number of registered voters equal to not less than five percent of the total number of votes cast within the boundaries of the local governmental unit for all candidates for Governor at the last certified gubernatorial election or may enter such order upon its own motion.

Source: SDC 1939, § 45.3101; SL 1963, ch 284; SDCL, § 14-4-1; SL 1976, ch 143, § 4.



§ 14-2-33 County containing municipalities with libraries--Petition and election outsidemunicipality only--Election of municipality to be included.

14-2-33. County containing municipalities with libraries--Petition and election outside municipality only--Election of municipality to be included. When a county is the local governmental unit petitioned under the provision of § 14-2-32 and that county contains within its geographical boundaries one or more municipalities which provide and support public library services, then the petition shall be signed only by those people living outside of, and the election mandated in § 14-2-31 shall be held only outside of, the boundaries of such municipality or municipalities; provided, however, that by a resolution of the governing body of a municipality, such municipality may be included in the election and if a majority of both county and municipal voters, voting separately, vote to provide county library services then such municipal public library services shall cease and henceforth be provided the municipality by the county governmental unit.

Source: SL 1976, ch 143, § 6.



§ 14-2-34 Services continued by chartered governmental units.

14-2-34. Services continued by chartered governmental units. Any local governmental unit which becomes a, or part of a, chartered governmental unit shall continue to provide public library services as provided by this chapter.

Source: SL 1976, ch 143, § 23.



§ 14-2-35 Board of public library trustees--Appointment and terms of members.

14-2-35. Board of public library trustees--Appointment and terms of members. Any public library established under subdivision § 14-2-29(1) shall be governed by a board of public library trustees. The governing body shall appoint five competent citizens broadly representative of the population of the local governmental unit. One of the citizens shall be appointed for one year, two for two years, and two for three years and annually thereafter reappointments or new appointments shall be for a term of three years or to complete an unexpired term. In addition to the five appointees, the governing body may appoint one of its own members to serve as a full voting member of the public library board of trustees during that member's term of office.

Source: SDC 1939, §§ 12.2502, 45.3102; SDCL, §§ 14-3-6, 14-4-3; SL 1976, ch 143, § 10.



§ 14-2-36 Contract with established library--Annual appointment of additional trustees--Number proportional to contributed funds.

14-2-36. Contract with established library--Annual appointment of additional trustees--Number proportional to contributed funds. If a governing body contracts with an established public library under subdivision 14-2-29(2), it may annually appoint additional members to the contracted public library board of public library trustees; provided, that the number of trustees appointed shall be in proportion to its part of the total funds made available during each year by both parties for the provision of public library services, for the purchase of public library materials, and for the provision and maintenance of public library quarters.

Source: SDC 1939, § 12.2505; SDCL, § 14-3-4; SL 1976, ch 143, § 11.



§ 14-2-37 Joint public library--Board of trustees--Proportional appointment.

14-2-37. Joint public library--Board of trustees--Proportional appointment. If one or more governing bodies join under the provision of chapter 1-24 to create a joint public library, the joint public library shall be governed by a board of public library trustees appointed respectively by each participating governing body in a number proportional to the funds provided by that governing body to the total of the joint public library's funds for the provision of public library services, for the purchase of public library materials, and for the provision and maintenance of public library quarters.

Source: SL 1959, ch 167, § 4; SDC Supp 1960, § 29.03A04; SDCL, § 14-2-2; SL 1976, ch 143, § 12.



§ 14-2-38 School board contracts for library services--Proportional appointment of trusteesby board--Maximum number.

14-2-38. School board contracts for library services--Proportional appointment of trustees by board--Maximum number. A school board of any school district may contract with any board of public library or joint library trustees for provision of any or all school library services. If twenty percent or more of the cost of providing these combined school and public library services shall be borne by the school district, then the school board may annually appoint additional members to the board of public library trustees in proportion to the school district's part of the total funds made available during each year by both parties for the combined school and public library services, for the purchase of school and public library materials, and for the provision and maintenance of quarters for the combined library; provided, however, that the school board shall not appoint more than seven members to the board.

Source: SDC 1939, § 45.3103; SDCL, § 14-4-14; SL 1976, ch 143, § 22.



§ 14-2-39 Per diem and expenses of trustees.

14-2-39. Per diem and expenses of trustees. Members of public library boards of trustees may receive per diem and expenses in the performance of their duties in amounts set by their respective governing bodies.

Source: SDC 1939, §§ 12.2502, 45.3102; SL 1959, ch 167, § 4; SDC Supp 1960, § 29.03A04; SL 1966, ch 29; SDCL, §§ 14-2-6, 14-3-11, 14-4-3; SL 1975, ch 156; SL 1976, ch 143, § 13.



§ 14-2-40 Duties of trustees.

14-2-40. Duties of trustees. Each board of public library trustees shall:

(1) Appoint a librarian to serve at the pleasure of the board. Any paid librarian shall receive any employee benefits provided all other employees of the local governmental unit and shall be compensated at rates determined by the governing body's compensation schedule, if such schedule exists. If no such schedule exists, the salary shall be set by the local governing body;

(2) Adopt bylaws for the conduct of their business and adopt policies for the selection of public library materials, the governance of the library, and the use of public library services and materials;

(3) Prepare and submit an annual budget request to its governing body;

(4) Adopt a final annual budget within those funds certified to it as being appropriated in the annual budget of its governing body;

(5) Meet at least once during each quarter of the year;

(6) Prepare and submit an annual report to its governing body and to the South Dakota State Library on such forms as may be provided by the State Library.
Source: SDC 1939, §§ 12.2502 to 12.2505, 45.3104, 45.3105, 45.3108; SL 1955, ch 23; SL 1957, ch 252, § 1; SL 1959, ch 167, §§ 5 to 7, 11; SDC Supp 1960, §§ 29.03A05, 29.03A06 (1), (3), 29.03A07, 29.03A11; SDCL, §§ 14-2-7, 14-2-8, 14-2-12, 14-2-24, 14-2-26, 14-3-10, 14-3-14, 14-3-15, 14-3-19, 14-4-4, 14-4-5, 14-4-12, 14-4-15; SL 1974, ch 151; SL 1976, ch 143, § 14; SL 2002, ch 95, § 1.



§ 14-2-41 Powers of trustees.

14-2-41. Powers of trustees. Each board of public library trustees may:

(1) Accept any gift, grant, devise, or bequest made or offered by any person, private agency, agency of state government, the federal government, or any of its agencies, for library purposes. Each donation shall be administered in accordance with its terms;

(2) Establish a special public library gift fund. The moneys in such fund shall be derived from all or any part of any gift, bequest, or devise, including the interest thereon. Such gift fund shall be a separate and continuing fund and no moneys in such fund shall revert to the general fund of any local governmental unit;

(3) Enter into an interstate library agreement pursuant to § 14-7-12, Article VI;

(4) Establish a collection of public library materials to be loaned on a pay basis and make reasonable charge for use thereof;

(5) Enter into any contracts for the provision of or for the improvement of public library services.
Source: SDC 1939, §§ 12.2503, 45.3104; SL 1959, ch 167, §§ 3, 6; SL 1959, ch 277; SDC Supp 1960, §§ 29.03A03, 29.03A06 (2), (4), (6), (7), (9), (10), 45.3109; SDCL, §§ 14-2-11, 14-2-13, 14-2-19 to 14-2-23, 14-3-14, 14-4-11 to 14-4-13; SL 1969, ch 127; SL 1976, ch 143, § 15.



§ 14-2-42 Duties of librarians.

14-2-42. Duties of librarians. Each librarian shall:

(1) Serve as secretary to the board of public library trustees and keep all its records;

(2) Prepare such reports, budgets, and other documents as are required by the board of public library trustees or are required of the board by its governing body;

(3) Appoint such staff as are necessary to operate the public library within its budgetary limitations. Library employees shall receive any employee benefits provided all other employees of the local governmental unit and shall be compensated at rates determined by the governing body's compensation schedule. If no such schedule exists, the salary shall be set by the library board;

(4) Select and purchase all public library materials for use by the library in its provision of public library services within policies established by the board of public library trustees;

(5) Publish and enforce the policies of the board of public library trustees;

(6) Execute all contracts and agreements approved by the board of public library trustees;

(7) Keep an accurate account of the financial transactions of the public library; and

(8) Carry out any other activities authorized by law that the board of public library trustees consider appropriate in the development, improvement, and provision of public library services.
Source: SDC 1939, §§ 12.2502, 12.2503, 45.3104; SL 1959, ch 167, §§ 6, 9; SDC Supp 1960, §§ 29.03A06 (3), (4), 29.03A09; SDCL, §§ 14-2-8, 14-2-9, 14-2-19, 14-3-10, 14-3-13, 14-4-4, 14-4-11; SL 1976, ch 143, § 16; SL 2002, ch 95, § 2.



§ 14-2-43 Quarters for library--Location--Selection and approval.

14-2-43. Quarters for library--Location--Selection and approval. Each local governmental unit shall provide and maintain quarters for its public library. Such quarters shall be accessible to and conveniently located for all citizens of the area to be served and shall be selected by the board of public library trustees and approved by the governing body.

Source: SDC 1939, §§ 12.2503, 45.3104; SL 1959, ch 167, § 6; SDC Supp 1960, § 29.03A06 (5); SDCL, §§ 14-2-17, 14-3-12, 14-4-11; SL 1976, ch 143, § 17.



§ 14-2-44 Bond issuance for building construction--Use of municipal special assessmentfunds or county tax levies.

14-2-44. Bond issuance for building construction--Use of municipal special assessment funds or county tax levies. A local governmental unit may issue bonds under the provisions of chapter 7-24 or 9-26 for the purpose of constructing a public library building. Funds or tax levies authorized by §§ 7-25-1 and 9-43-120 may be used for the construction of public library buildings.

Source: SDC 1939, §§ 12.2504, 45.3107; SL 1951, ch 248, §§ 1, 3; SL 1955, ch 23; SL 1957, ch 252, § 2; SDC Supp 1960, § 45.0201-1 (8); SL 1967, ch 22; SDCL §§ 14-2-22.1, 14-3-16, 14-4-7, 14-4-8, 14-4-10; SL 1969, ch 25; SL 1969, ch 127; SL 1976, ch 143, § 18.



§ 14-2-45 Long-term lease for building acquisitions--Maximum term--Property included--Rent payment sources.

14-2-45. Long-term lease for building acquisitions--Maximum term--Property included--Rent payment sources. Any governing body or the board of trustees of a joint library with the permission of each of its participating governing bodies shall have the power to enter into a long-term lease, for a term not to exceed thirty years, with or without an option to renew or purchase, for the acquisition of public library buildings. The lease may be for real or personal property, or both, and may cover library building and site or building and contents only, with or without books, furniture, or equipment and may provide for the erection of a public library building and equipping the same with furniture and books of such a public library upon a site owned by the local government unit or the joint library. A lease may be entered into for an existing building or for one to be erected in the future. Rent paid under the terms of a lease may be paid from the general fund of the local governmental unit or may be paid from any fund established for the purpose of providing public library services or the construction of a library.

Source: SL 1969, ch 128; SDCL Supp, §§ 14-2-11.1, 14-3-2.1, 14-4-2.1; SL 1976, ch 143, § 19.



§ 14-2-46 Building funds--Appropriations--Continuation of previously established funds--Transfer of surplus to other funds.

14-2-46. Building funds--Appropriations--Continuation of previously established funds--Transfer of surplus to other funds. Any local governmental unit may establish a public library building fund and make appropriation to such fund. Any public library building funds established under previous law shall be continued and new appropriations may be made to them. If at any time a board of public library trustees ascertains that a building fund or a part thereof is not necessary, it may request its governing body to transfer all or any part of the fund to any other fund for the purpose of providing public library services or for purchase of public library materials and, upon receipt of such request, the governing body shall complete the requested transfer.

Source: SL 1901, ch 173, § 6; RPolC 1903, § 1405; SL 1951, ch 248, §§ 1, 3; SDC Supp 1960, § 45.0201-1 (8); SDCL, §§ 14-4-8, 14-4-10; SL 1976, ch 143, § 20.



§ 14-2-47 Expenditures for public library services, materials and facilities.

14-2-47. Expenditures for public library services, materials and facilities. A governing body may appropriate funds for the provision of public library services, for the purchase of public library materials, and for the provision and maintenance of quarters for the public library.

Source: SDC 1939, §§ 12.2504, 45.3107; SL 1951, ch 248, § 1; SL 1955, ch 23; SL 1957, ch 252, § 2; SL 1959, ch 167, § 7; SDC Supp 1960, §§ 29.03A07, 45.0201-1 (8); SL 1967, ch 22; SDCL, §§ 14-2-12, 14-3-16, 14-3-18, 14-4-7, 14-4-8; SL 1969, ch 25; SL 1976, ch 143, § 8; SL 1978, ch 62, § 25; SL 1985, ch 77, § 13.



§ 14-2-48 Repealed.

14-2-48. Repealed by SL 1985, ch 77, § 42.



§ 14-2-49 Discard of old library materials--Marking--Disposition.

14-2-49. Discard of old library materials--Marking--Disposition. Any public library may discard over-duplicated, outdated, inappropriate, or worn library materials; provided, that such materials shall be marked clearly with the words: "Discarded, __________ public library" wherever the property label of such library appears. Such discarded materials may be given to other libraries or to nonprofit agencies, destroyed, offered for public sale, or traded to a vendor for future library material purchasing credits.

Source: SL 1976, ch 143, § 21; SL 1977, ch 127.



§ 14-2-50 Discontinuance of services by vote.

14-2-50. Discontinuance of services by vote. Public library services provided for under this chapter may be discontinued only after a vote of the voters of the governmental unit in which the services are provided, taken in the manner prescribed in §§ 14-2-31 and 14-2-32.

Source: SL 1976, ch 143, § 7.



§ 14-2-51 Confidential library records.

14-2-51. Confidential library records. All public library records containing personally identifiable information are confidential. Any information contained in public library records may not be released except by court order or upon request of a parent of a child who is under eighteen years of age. As used in this section, "personally identifiable" means any information a library maintains that would identify a patron. Acts by library officers or employees in maintaining a check out system are not violations of this section.

Source: SL 1983, ch 154, § 1.






Chapter 03 - County Libraries [Repealed]

CHAPTER 14-3

COUNTY LIBRARIES [REPEALED]

[Repealed by SL 1976, ch 143, § 27]



Chapter 04 - Municipal Libraries [Repealed]

CHAPTER 14-4

MUNICIPAL LIBRARIES [REPEALED]

[Repealed by SL 1976, ch 143, § 27]



Chapter 05 - School Libraries [Repealed]

CHAPTER 14-5

SCHOOL LIBRARIES [REPEALED]

[Repealed by SL 1975, ch 157]



Chapter 06 - County Law Library

§ 14-6-1 County lawbook and law library fee--Circuit court judges to order collection--Amount.

14-6-1. County lawbook and law library fee--Circuit court judges to order collection--Amount. Upon order of the presiding judge of the circuit court made and filed in the office of the clerk of courts of any county within the circuit of which such county is a part, the clerk of courts of such county shall collect in each civil action, proceeding for judicial remedy, and probate proceeding, as a county lawbook and county law library fee, a sum of two dollars in actions commenced pursuant to chapter 15-39 and a sum of five dollars in all other civil actions, proceedings for judicial remedy, and probate proceedings. The clerk shall collect the fee in the manner in which other fees are collected from the plaintiff or person instituting such action or proceeding, at the time of filing the first paper in such action or proceeding. However, no surcharge may be collected for any petition or motion to modify final orders for child support, child custody, child visitation, or spousal support or in any civil action or proceeding for judicial remedy commenced by the state, a county, a municipality, or a school district.

Source: SL 1968, ch 146; SL 1975, ch 161, § 6; SL 1976, ch 144; SL 1989, ch 173; SL 2009, ch 102, § 3.



§ 14-6-2 Lawbook and law library fees taxable as costs.

14-6-2. Lawbook and law library fees taxable as costs. The lawbook and law library fees provided for in § 14-6-1 shall be costs in the case, and taxable as such.

Source: SL 1968, ch 146.



§ 14-6-3 Disposition of lawbook and library fees--County lawbook and law library fund.

14-6-3. Disposition of lawbook and library fees--County lawbook and law library fund. On the first day of each month, the clerk of courts making collection of such lawbook and library fees shall pay the same to the treasurer of the county taking his receipt therefor and the county auditor shall keep such fees so remitted in a separate revolving county lawbook and law library fund to be disbursed for the purposes and in the manner provided in § 14-6-4.

Source: SL 1968, ch 146.



§ 14-6-4 Use of county lawbook and law library fund--Acceptance of gift, donations, andbequests authorized.

14-6-4. Use of county lawbook and law library fund--Acceptance of gift, donations, and bequests authorized. The county lawbook and law library fund shall be used at the direction of the circuit judges and as by them deemed necessary for the purchase of law books, computer assisted research services, presentation technologies, software, or related equipment and to pay the necessary expenses of equipping and maintaining a law library in the courthouse or other suitable place provided by the county, or other suitable place outside the county in the circuit as directed by the circuit judges. In addition the county may appropriate additional amounts for such purposes and may receive gifts, donations, and bequests for such purposes.

Source: SL 1968, ch 146; SL 1973, ch 124; SL 2004, ch 139, § 1.



§ 14-6-5 Use of county law library.

14-6-5. Use of county law library. The use of the county law library shall be open to all judges of courts of record, to all state officials, to all officials of the county wherein located, to members of the State Bar, and to the inhabitants of the county under such conditions as provided by the circuit judges.

Source: SL 1968, ch 146.



§ 14-6-6 Sharing of law library resources among circuit judges.

14-6-6. Sharing of law library resources among circuit judges. The presiding judges of one or more circuits may, with approval of the Supreme Court, enter into agreements providing for the sharing of county law library resources among the various circuits and counties which are parties to the agreement. The term, resources, means books, periodicals, treatises, law reporters, annotations, and any law related items whether in written form or electronically preserved on audio or videotape or stored for computer or other similar usage.

Source: SL 1997, ch 109, § 1.






Chapter 07 - Interstate Library Compact

§ 14-7-1 to 14-7-11. Repealed.

14-7-1 to 14-7-11. Repealed by SL 1975, ch 158, § 8.



§ 14-7-12 Interstate Library Compact enacted--Text of compact.

14-7-12. Interstate Library Compact enacted--Text of compact. The Interstate Library Compact is hereby enacted into law and entered into by this state with all states legally joining therein in a form substantially as follows:

INTERSTATE LIBRARY COMPACT
Article I. Policy and Purpose

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis; and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

Article II. Definitions

As used in this compact:

(a) "Public library agency" means any unit or agency of local or state government operating or having power to operate a library.

(b) "Private library agency" means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

(c) "Library agreement" means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

Article III. Interstate Library Districts

(a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

(c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

1. Undertake, administer, and participate in programs or arrangements for securing, lending, or servicing books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

2. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm, or corporation, and receive, utilize, and dispose of the same.

3. Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

4. Employ professional, technical, clerical, and other personnel, and fix terms of employment, compensation and other appropriate benefits; and where desirable, provide for the in-service training of such personnel.

5. Sue and be sued in any court of competent jurisdiction.

6. Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

7. Construct, maintain, and operate a library, including any appropriate branches thereof.

8. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

Article IV. Interstate Library Districts, Governing Board

(a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

Article V. State Library Agency Cooperation

Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in Article VI of this compact for interstate library agreements.

Article VI. Library Agreements

(a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

1. Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

2. Provide for the allocation of costs and other financial responsibilities.

3. Specify the respective rights, duties, obligations and liabilities of the parties.

4. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

(c) No library agreement shall become effective until filed with the compact administrator of each state involved, and approved in accordance with Article VII of this compact.

Article VII. Approval of Library Agreements

(a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his state. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within ninety days of its submission shall constitute approval thereof.

(b) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general.

Article VIII. Other Laws Applicable

Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

Article IX. Appropriations and Aid

(a) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

(b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

Article X. Compact Administrator

Each state shall designate a compact administrator with whom copies of all library agreements to which his state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.

Article XI. Entry Into Force and Withdrawal

(a) This compact shall enter into force and effect immediately upon its enactment into law by any two states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(b) This compact shall continue in force with respect to a party state and remain binding upon such state until six months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

Article XII. Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Source: SL 1975, ch 158, § 1.



§ 14-7-13 State librarian as compact administrator--Deputies.

14-7-13. State librarian as compact administrator--Deputies. The state librarian shall be the compact administrator pursuant to Article X of this compact. The state librarian shall appoint one or more deputy compact administrators.

Source: SL 1973, ch 125; SDCL Supp, § 14-7-2; SL 1975, ch 158, § 2.



§ 14-7-14 Agreements submitted to state librarian for recommendations.

14-7-14. Agreements submitted to state librarian for recommendations. Every library agreement made pursuant to Article VI of the compact shall, as a condition precedent to its entry into force, be submitted to the state librarian for his recommendations.

Source: SL 1973, ch 125; SDCL Supp, § 14-7-5; SL 1975, ch 158, § 3.



§ 14-7-15 Agreements to comply with tax levy and bond laws.

14-7-15. Agreements to comply with tax levy and bond laws. No public library of this state shall be party to a library agreement which provides for the construction or maintenance of a library pursuant to Article III, subdivision (c)7 of the compact, nor levy a tax or issue bonds to contribute to the construction or maintenance of such a library, except after compliance with any laws applicable to public libraries relating to or governing the levying of taxes or the issuance of bonds.

Source: SL 1975, ch 158, § 4.



§ 14-7-16 State Library Office as "State Library Agency".

14-7-16. State Library Office as "State Library Agency". As used in the compact, "State Library Agency," with reference to this state, means the State Library Office.

Source: SL 1975, ch 158, § 5.



§ 14-7-17 Withdrawal notices.

14-7-17. Withdrawal notices. In the event of withdrawal from the compact, the compact administrator shall send and receive any notices required by Article XI (b) of the compact.

Source: SL 1975, ch 158, § 6.



§ 14-7-18 Citation of chapter.

14-7-18. Citation of chapter. This chapter may be cited as the Interstate Library Compact.

Source: SL 1975, ch 158, § 7.









Title 15 - CIVIL PROCEDURE

Chapter 01 - Definitions And General Provisions

§ 15-1-1 Definition of terms.

15-1-1. Definition of terms. The following words have in this title the significance attached to them in this section unless otherwise apparent from the context:

(1) An action is an ordinary proceeding in a court of justice, by which a party prosecutes another party for the enforcement, determination, or protection of a right, the redress or prevention of a wrong, or the punishment of a public offense. Every other remedy is a special proceeding;

(2) The word "writ" signifies an order or precept in writing, issued in the name of the state or of a court or judicial officer; and the word "process" a writ or summons issued in the course of judicial proceedings. All process in civil actions shall run in the name of the State of South Dakota;

(3) The word "state," when applied to the different parts of the United States, includes the District of Columbia and the territories; and the words "United States" may include the district and territories and other possessions of the United States.
Source: SDC 1939 & Supp 1960, § 33.0102; SL 1984, ch 12, § 33.



§ 15-1-2 Civil and criminal remedies not merged.

15-1-2. Civil and criminal remedies not merged. Where the violation of a right admits of both a civil and criminal remedy, the right to prosecute the one is not merged in the other.

Source: SDC 1939 & Supp 1960, § 33.0103.



§ 15-1-3 Time during which action is pending.

15-1-3. Time during which action is pending. An action is deemed to be pending from the time of its commencement until its final determination upon appeal, or until the time for appeal has passed, unless the judgment be sooner satisfied.

Source: SDC 1939 & Supp 1960, § 33.0104.



§ 15-1-4 Procedure for acquiring signature of judge when no judge available.

15-1-4. Procedure for acquiring signature of judge when no judge available. When an attorney or litigant is in immediate need of a judicial signature and no appropriate circuit judge or magistrate judge is present or available, such signature may be acquired in the following manner: (1) the attorney or litigant may telephonically contact a circuit judge or magistrate judge who has jurisdiction and relate to such judge the verbatim contents of the document requiring signature. If the judge approves the document, the judge shall telephonically contact the clerk of courts and authorize that official to sign the document on his behalf; or (2) the attorney or litigant may contact the clerk of courts who shall then attempt to contact an authorizing judge and read the proposed document verbatim to ascertain whether such judge will authorize the clerk to sign for him. The document shall clearly show the signing of the signature by the authorized official. Although a signature acquired by this procedure shall have the same force and effect as if the judge had signed personally, a copy shall be forwarded to the authorizing judge for co-signing. The co-signed document shall be filed with the clerk of courts. The authorizing judge shall also endorse on the co-signed copy the reasons for authorizing the foregoing procedure.

Source: Supreme Court Rule 90-11.






Chapter 02 - Limitation Of Actions Generally

§ 15-2-1 Commencement of civil actions limited by prescribed periods--Manner ofobjecting to commencement.

15-2-1. Commencement of civil actions limited by prescribed periods--Manner of objecting to commencement. Civil actions can only be commenced within the periods prescribed in this title after the cause of action shall have accrued except where in special cases a different limitation is prescribed by statute. The objection that the action was not commenced within the time limited can only be taken by answer or other responsive pleading.

Source: SDC 1939 & Supp 1960, § 33.0201.



§ 15-2-2 Application of limitations to actions by or for state--Exceptions.

15-2-2. Application of limitations to actions by or for state--Exceptions. The limitations prescribed in this chapter and chapter 15-3 shall apply to actions brought in the name of the state, or for its benefit, in the same manner as to actions by private parties, unless otherwise specifically prescribed by law. However, no statute of limitation or repose may apply against the state or other governmental entity seeking to recover damages from any person who has failed to warn the state or other governmental entity of known defects in any product provided by him to the state or other governmental entity or to a contractor on behalf of the state or other governmental entity.

Source: SDC 1939 & Supp 1960, § 33.0237; SL 1988, ch 174, § 1.



§ 15-2-3 Cause of action based on fraud accruing on discovery or notice.

15-2-3. Cause of action based on fraud accruing on discovery or notice. In an action for relief on the ground of fraud the cause of action shall not be deemed to have accrued until the aggrieved party discovers, or has actual or constructive notice of, the facts constituting the fraud.

Source: SDC 1939 & Supp 1960, § 33.0235; SL 1961, ch 178.



§ 15-2-4 Accrual of cause of action on open account.

15-2-4. Accrual of cause of action on open account. In an action brought to recover a balance due upon a mutual, open, and current account where there have been reciprocal demands between the parties, the cause of action shall be deemed to have accrued from the time of the last item proved in the account on either side.

Source: SDC 1939 & Supp 1960, § 33.0236.



§ 15-2-5 Accrual of cause of action for mortgage foreclosure.

15-2-5. Accrual of cause of action for mortgage foreclosure. For the purposes of this chapter a cause of action for the foreclosure of a mortgage shall be deemed to have accrued at the last date of the maturity of the debt or other obligation secured thereby, as stated in, or as ascertainable from the record of such mortgage or in an extension thereof duly executed and recorded, and if no date for any maturity be stated therein or be ascertainable therefrom then after fifteen years from the date of said mortgage.

Source: SDC 1939 & Supp 1960, § 33.0233.



§ 15-2-5.1 Limitation of action to challenge validity on nonjudicial foreclosure of realproperty mortgage.

15-2-5.1. Limitation of action to challenge validity on nonjudicial foreclosure of real property mortgage. An action to challenge the validity of proceedings for the nonjudicial foreclosure of a mortgage on real property, or an action to challenge the validity of a title derived from such proceedings, may be commenced only within one year from the date the sheriff's certificate of sale was recorded in the office of the register of deeds of the county or counties where the affected real property is situated.

Source: SL 1982, ch 166.



§ 15-2-6 Actions on state judgments and sealed instruments.

15-2-6. Actions on state judgments and sealed instruments. Except where, in special cases, a different limitation is prescribed by statute, the following civil actions other than for the recovery of real property can be commenced only within twenty years after the cause of action shall have accrued:

(1) An action upon a judgment or decree of any court of this state;

(2) An action upon a sealed instrument, except a real estate mortgage.
Source: SDC 1939, § 33.0232 (1); SL 1945, ch 144; SL 1949, ch 128, § 1.



§ 15-2-7 Actions to foreclose real estate mortgages.

15-2-7. Actions to foreclose real estate mortgages. Except where, in special cases, a different limitation is prescribed by statute, a civil action for the foreclosure of any real estate mortgage by action or by advertisement can be commenced only within fifteen years after the cause of action shall have accrued, and said period of fifteen years shall not be extended by nonresidence, legal disability, partial payment, or any new promise; provided, however, that the term "new promise" shall not be deemed to embrace an extension of a mortgage duly executed and recorded as contemplated by § 15-2-5. This section shall apply to all real estate mortgages, both those heretofore executed and those hereafter executed.

Source: SDC 1939, § 33.0232 (2); SL 1945, ch 144; SL 1961, ch 177, §§ 1, 3; SL 1965, ch 160.



§ 15-2-8 Judgment of federal or foreign court--Mentally ill person's support--Abstracter'sbond--Relief not otherwise provided for.

15-2-8. Judgment of federal or foreign court--Mentally ill person's support--Abstracter's bond--Relief not otherwise provided for. Except where, in special cases, a different limitation is prescribed by statute, the following civil actions other than for the recovery of real property can be commenced only within ten years after the cause of action shall have accrued:

(1) An action upon a judgment or decree of any court of the United States, or any state or territory other than this state within the United States;

(2) Actions by any county in this state to recover from any person legally bound for the support of a mentally ill person at the hospital for the mentally ill;

(3) An action upon an abstracter's bond given pursuant to the provisions and requirements of chapter 36-13. Cause of action on bond shall be deemed to accrue on date of certificate in which error, deficiency, or mistake occurred;

(4) An action for relief not otherwise provided for.
Source: SDC 1939, § 33.0232 (3); SL 1945, ch 144; SL 1947, ch 153, § 1.



§ 15-2-9 to 15-2-12. Repealed.

15-2-9 to 15-2-12. Repealed by SL 1985, ch 156, § 10



§ 15-2-12.1 Repealed.

15-2-12.1. Repealed by SL 1985, ch 157, § 2



§ 15-2-12.2 Product liability actions--Prospective application.

15-2-12.2. Product liability actions--Prospective application. An action against a manufacturer, lessor, or seller of a product, regardless of the substantive legal theory upon which the action is brought, for or on account of personal injury, death, or property damage caused by or resulting from the manufacture, construction, design, formula, installation, inspection, preparation, assembly, testing, packaging, labeling, or sale of any product or failure to warn or protect against a danger or hazard in the use, misuse, or unintended use of any product, or the failure to provide proper instructions for the use of any product may be commenced only within three years of the date when the personal injury, death, or property damage occurred, became known or should have become known to the injured party.

This section is prospective in application.

Source: SL 1985, ch 157, § 1.



§ 15-2-13 Contract obligation or liability--Statutory liability--Trespass--Personalproperty--Injury to noncontract rights--Fraud--Setting aside corporateinstrument.

15-2-13. Contract obligation or liability--Statutory liability--Trespass--Personal property--Injury to noncontract rights--Fraud--Setting aside corporate instrument. Except where, in special cases, a different limitation is prescribed by statute, the following civil actions other than for the recovery of real property can be commenced only within six years after the cause of action shall have accrued:

(1) An action upon a contract, obligation, or liability, express or implied, excepting those mentioned in §§ 15-2-6 to 15-2-8, inclusive, and subdivisions 15-2-15(3) and (4);

(2) An action upon a liability created by statute other than a penalty or forfeiture; excepting those mentioned in subdivisions 15-2-15(3) and (4);

(3) An action for trespass upon real property;

(4) An action for taking, detaining, or injuring any goods or chattels, including actions for specific recovery of personal property;

(5) An action for criminal conversation or for any other injury to the rights of another not arising on contract and not otherwise specifically enumerated in §§ 15-2-6 to 15-2-17, inclusive;

(6) An action for relief on the ground of fraud, in cases which heretofore were solely cognizable by the court of chancery;

(7) An action to set aside any instrument executed in the name of a corporation on the ground that the corporate charter had expired at the time of the execution of such instrument.
Source: SDC 1939, § 33.0232 (4); SL 1941, ch 151; SL 1945, ch 144; SL 1945, ch 145, § 1; SL 1947, ch 153, § 2; SL 1953, ch 198, § 1.



§ 15-2-14 Action against sheriff, coroner, or constable--Action for statutory penalty orforfeiture--Action for personal injury.

15-2-14. Action against sheriff, coroner, or constable--Action for statutory penalty or forfeiture--Action for personal injury. Except where, in special cases, a different limitation is prescribed by statute, the following civil actions other than for the recovery of real property can be commenced only within three years after the cause of action shall have accrued:

(1) An action against a sheriff, coroner, or constable upon a liability incurred by the doing of an act in his official capacity and in virtue of his office, or by the omission of an official duty, including the nonpayment of money collected upon an execution. But this subdivision shall not apply to an action for an escape;

(2) An action upon a statute for a penalty or forfeiture where the action is given to the party aggrieved, or to such party and the state except where the statute imposing it prescribes a different limitation;

(3) An action for personal injury.
Source: SDC 1939, § 33.0232 (5); SL 1945, ch 144.



§ 15-2-14.1 Time for bringing medical malpractice actions--Counterclaims--Prospectiveapplication.

15-2-14.1. Time for bringing medical malpractice actions--Counterclaims--Prospective application. An action against a physician, surgeon, dentist, hospital, sanitarium, registered nurse, licensed practical nurse, chiropractor, or other practitioner of the healing arts for malpractice, error, mistake, or failure to cure, whether based upon contract or tort, can be commenced only within two years after the alleged malpractice, error, mistake, or failure to cure shall have occurred, provided, a counterclaim may be pleaded as a defense to any action for services brought by a physician, surgeon, dentist, hospital, sanitarium, registered nurse, licensed practical nurse, chiropractor, or other practitioner of the healing arts after the limitation herein prescribed, notwithstanding it is barred by the provisions of this chapter, if it was the property of the party pleading it at the time it became barred and was not barred at the time the claim was sued or originated, but no judgment thereon except for costs can be rendered in favor of the party so pleading it.

This section shall be prospective in application only.

Source: SDC 1939, § 33.0232 (6); SL 1945, ch 144; SL 1947, ch 153, § 3; SL 1963, ch 224; SDCL, § 15-2-15 (3); SL 1976, ch 145, §§ 1, 2; SL 1977, ch 168.



§ 15-2-14.2 Time for bringing legal malpractice actions--Prospective application.

15-2-14.2. Time for bringing legal malpractice actions--Prospective application. An action against a licensed attorney, his agent or employee, for malpractice, error, mistake, or omission, whether based upon contract or tort, can be commenced only within three years after the alleged malpractice, error, mistake, or omission shall have occurred. This section shall be prospective in application.

Source: SL 1977, ch 170.



§ 15-2-14.3 Time for bringing action against professional corporation--Corporate characterand status unaffected.

15-2-14.3. Time for bringing action against professional corporation--Corporate character and status unaffected. Any action against any professional corporation or professional limited liability company organized under chapter 47-11, 47-11A, 47-11B, 47-11C, 47-12, 47-13, 47-13A, or 47-13B can only be brought within the time and in the manner prescribed by the statute of limitations applicable to such action if it were commenced against a stockholder of such corporation as an individual. This section does not affect the corporate character and status of any professional corporation now or hereafter organized under the chapters herein mentioned, but that, as to such professional corporations, the limitation of actions applicable to the corporation are the same as that applicable to the individual professionals who are stockholders of the corporation.

Source: SL 1979, ch 146; SL 1994, ch 351, § 31.



§ 15-2-14.4 Time for bringing action against licensed public accountant.

15-2-14.4. Time for bringing action against licensed public accountant. Any action against a licensed public accountant or the accountant's agent or employee, for malpractice, error, mistake, or omission, whether based on contract or tort, may be commenced only within three years after the alleged malpractice, error, mistake or omission has occurred unless the Department of Revenue or Internal Revenue Service conducts an audit, or issues a notice of intent to conduct an audit, in which case the action shall be commenced within four years. This section is prospective in application.

Source: SL 1987, ch 153; SL 1996, ch 141; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 15-2-14.5 Time for bringing action against veterinarian--Counterclaims.

15-2-14.5. Time for bringing action against veterinarian--Counterclaims. An action against a veterinarian or any member of a veterinarian's staff for malpractice, error, mistake, or failure to cure, whether based upon contract or tort, may be commenced only within three years after the alleged malpractice, error, mistake, or failure to cure has occurred. However, the provisions of this section do not prohibit any counterclaim for malpractice, error, mistake, or failure to cure, as a defense to any action for services brought by a veterinarian.

Source: SL 2001, ch 100, § 1.



§ 15-2-14.6 Time for bringing action against real estate licensees, agents, and employees--Prospective application.

15-2-14.6. Time for bringing action against real estate licensees, agents, and employees--Prospective application. No action may be brought against a licensed real estate broker, broker associate, or salesperson, or any agent or employee thereof, for malpractice, error, mistake, or omission, whether based upon contract or tort, unless it is commenced within three years of the occurrence of the alleged malpractice, error, mistake, or omission. This section is prospective in application.

Source: SL 2004, ch 140, § 1.



§ 15-2-14.7 Time for bringing action against firm of real estate broker, agent, or employee--Prospective application.

15-2-14.7. Time for bringing action against firm of real estate broker, agent, or employee--Prospective application. No action may be brought against a licensed partnership, association, limited liability company, or corporation of a real estate broker, or any agent or employee thereof, for malpractice, error, mistake, or omission, whether based upon contract or tort, unless it is commenced within three years of the occurrence of the alleged malpractice, error, mistake, or omission. This section is prospective in application.

Source: SL 2004, ch 140, § 2.



§ 15-2-14.8 Time for bringing action against certain professional corporations andprofessional practitioners for acts or omissions occurring prior to January 1,1990.

15-2-14.8. Time for bringing action against certain professional corporations and professional practitioners for acts or omissions occurring prior to January 1, 1990. No action may be brought after July 1, 2006, against any professional corporation formed pursuant to chapter 47-11, 47-11A, 47-11B, 47-11C, 47-11D, 47-11E, 47-12, 47-13, 47-13A, or 47-13B, or any shareholder of such corporation, or against any person individually engaged as one of the following professionals: physicians, chiropractors, optometrists, podiatrists, physician assistants, nurses, dentists, veterinarians, lawyers, and public accountants, for any act or omission that occurred prior to January 1, 1980.

Source: SL 2005, ch 116, § 1.



§ 15-2-15 Actions for libel, slander, assault, battery, or false imprisonment--Actions forstatutory forfeitures or penalties--Actions concerning wages.

15-2-15. Actions for libel, slander, assault, battery, or false imprisonment--Actions for statutory forfeitures or penalties--Actions concerning wages. Except where, in special cases, a different limitation is prescribed by statute, the following civil actions other than for the recovery of real property can be commenced only within two years after the cause of action shall have accrued:

(1) An action for libel, slander, assault, battery, or false imprisonment;

(2) An action upon a statute for a forfeiture or penalty to the state;

(3) An action for wages regulated by either state or federal statute or for a penalty or liquidated damages for failure to pay wages regulated by either such state or federal statute;

(4) An action for wages or for a liability or penalty for failure to pay wages in accordance with the provisions of any contract or statute.
Source: SDC 1939, § 33.0232 (6); SL 1945, ch 144; SL 1947, ch 153, § 3; SL 1963, ch 224; SL 1976, ch 145, § 4.



§ 15-2-15.1 Repealed.

15-2-15.1. Repealed by SL 1976, ch 145, § 4



§ 15-2-15.2 Time for bringing action under federal civil rights statutes.

15-2-15.2. Time for bringing action under federal civil rights statutes. Any action brought under the federal civil rights statutes may be commenced only within three years after the alleged constitutional deprivation has occurred. This section is prospective in application.

Source: SL 1983, ch 155, § 1; SL 1986, ch 158.



§ 15-2-16 Limitation of actions for recovery of municipal funds unlawfully expended.

15-2-16. Limitation of actions for recovery of municipal funds unlawfully expended. Any action to recover into the treasury of any municipality within this state funds illegally expended by any governing body or public official thereof, must, notwithstanding any other law or statute of limitation, be commenced within two years from the date of publication of the minutes recording the approval of the voucher in payment thereof or within such period of time after actual payment is made therefor, whichever of the two events occurs the later; but, this limitation for commencement of civil action shall not apply where there is fraud or deceit on the part of such governing body or official.

Source: SL 1957, ch 259; SDC Supp 1960, § 33.0238.



§ 15-2-17 Actions for escape of prisoner arrested on civil process--Statutory forfeiture orpenalty--Petty offense.

15-2-17. Actions for escape of prisoner arrested on civil process--Statutory forfeiture or penalty--Petty offense. Except where, in special cases, a different limitation is prescribed by statute, the following civil actions other than for the recovery of real property can be commenced only within one year after the cause of action shall have accrued:

(1) An action against a sheriff or other officer for the escape of a prisoner arrested or imprisoned on civil process;

(2) An action upon a statute for a penalty or a forfeiture given in whole or in part to any person who will prosecute the same; but if such action be not commenced within such year by a private person, it may be commenced within two years thereafter in behalf of the state by the state's attorney where the offense was committed;

(3) An action against a person for the violation of a statute, which violation is a petty offense.
Source: SDC 1939, § 33.0232 (7); SL 1945, ch 144; SL 1945, ch 145, § 2; SL 1947, ch 153, § 4; SL 1978, ch 165, § 1.



§ 15-2-18 Actions on instruments circulated as money not limited by provisions.

15-2-18. Actions on instruments circulated as money not limited by provisions. This chapter does not affect actions to enforce the payment of bills, notes, or other evidence of debt issued by moneyed corporations, or issued or put in circulation as money.

Source: SDC 1939 & Supp 1960, § 33.0211.



§ 15-2-19 Actions against bank directors, shareholders, agents, or employees.

15-2-19. Actions against bank directors, shareholders, agents, or employees. No action may be brought against a director, shareholder, or an agent or employee of a bank or bank holding company, for any error, mistake, or omission, whether based on contract or tort, unless it is commenced within three years of the occurrence of the alleged error, mistake, or omission. For purposes of this section the term, bank, or, bank holding company, includes state banks as defined in Title 51A, national banks organized pursuant to 12 U.S.C. § 21 as amended as of January 1, 2008, and federal savings associations organized pursuant to 12 U. S.C. § 1464 as amended as of January 1, 2008.

Source: SDC 1939 & Supp 1960, § 33.0212; SL 2008, ch 252, § 45.



§ 15-2-20 Tolling of statute during absence of defendant from state--Real estate mortgageforeclosure actions excepted.

15-2-20. Tolling of statute during absence of defendant from state--Real estate mortgage foreclosure actions excepted. If when the cause of action shall accrue against any person he shall be out of the state, such action may be commenced within the terms herein respectively limited after the return of such person into this state; and if after such cause of action shall have accrued, such person shall depart from and reside out of the state, the time of his absence shall not be deemed or taken as any part of the time limited for the commencement of such action; provided that the provisions of this section shall not apply to an action for the foreclosure of any real estate mortgage, or to the foreclosure of any real estate mortgage by advertisement.

Source: SDC 1939, § 33.0203; SL 1949, ch 127, § 1.



§ 15-2-21 Running of statute against enemy alien during war.

15-2-21. Running of statute against enemy alien during war. When a person shall be an alien subject, or a citizen of a country at war with the United States, the time of the continuance of the war is part of the period limited for the commencement of the action.

Source: SDC 1939 & Supp 1960, § 33.0206.



§ 15-2-22 Tolling of statute during disability--Maximum period of extension--Actionsexcepted.

15-2-22. Tolling of statute during disability--Maximum period of extension--Actions excepted. If a person entitled to bring an action other than for the recovery of real property, except for a penalty or forfeiture, or against a sheriff or other officer for an escape, was at the time the cause of action accrued, either:

(1) Within the age of minority as defined in chapter 26-1; or

(2) Mentally ill;
the time of the person's disability is not a part of the time limited for the commencement of the action.

The period within which the action shall be brought cannot be extended more than five years by any disability except infancy, nor can it be extended in any case longer than one year after the disability ceases.

The provisions of this section do not apply to actions for the foreclosure of any real estate mortgage, either by action or by advertisement.

Source: SDC 1939 & Supp 1960, § 33.0204; SL 1976, ch 145, § 3; SL 1983, ch 155, § 2; SL 1988, ch 175.



§ 15-2-22.1 Repealed.

15-2-22.1. Repealed by SL 2008, ch 103, § 1.



§ 15-2-23 Disability to have existed when right of action accrued.

15-2-23. Disability to have existed when right of action accrued. No person can avail himself of a disability unless it existed when his right of action accrued.

Source: SDC 1939 & Supp 1960, § 33.0209.



§ 15-2-24 Coexisting disabilities.

15-2-24. Coexisting disabilities. When two or more disabilities coexist at the time the right of action accrues, the limitation does not attach until they are all removed.

Source: SDC 1939 & Supp 1960, § 33.0210.



§ 15-2-25 Tolling of statute during injunction or statutory prohibition.

15-2-25. Tolling of statute during injunction or statutory prohibition. When the commencement of an action is stayed by injunction or statutory prohibition, the time of the continuance of the injunction or prohibition is not part of the time limited for the commencement of the action.

Source: SDC 1939 & Supp 1960, § 33.0208.



§ 15-2-26 , 15-2-27. Repealed.

15-2-26, 15-2-27. Repealed by SL 1995, ch 167, §§ 93, 94



§ 15-2-28 Mortgage presumed paid after fifteen years--Tolling provisions not applicable.

15-2-28. Mortgage presumed paid after fifteen years--Tolling provisions not applicable. At the expiration of fifteen years from the date the cause of action accrues on any mortgage as provided in § 15-2-5, such mortgage shall be conclusively presumed to have been paid and the mortgage and the record thereof shall cease to be notice of the mortgage as unpaid and the lien thereof shall then cease absolutely, and said period of fifteen years shall not be extended by nonresidence, legal disability, or partial payment.

Source: SDC 1939, § 33.0234; SL 1949, ch 129, § 1.



§ 15-2-29 Writing required for acknowledgment or promise to take case out of operationof chapter.

15-2-29. Writing required for acknowledgment or promise to take case out of operation of chapter. No acknowledgment or promise is sufficient evidence of a new or continuing contract, whereby to take the case out of the operation of this chapter, unless the same be contained in some writing signed by the party to be charged thereby; but this section shall not alter the effect of any payment of principal or interest.

Source: SDC 1939 & Supp 1960, § 33.0213.



§ 15-2-30 Commencement of action by service of summons--Summons on codefendant.

15-2-30. Commencement of action by service of summons--Summons on codefendant. An action is commenced as to each defendant when the summons is served on him, or on a codefendant who is a joint contractor or otherwise united in interest with him.

Source: SDC 1939 & Supp 1960, § 33.0202.



§ 15-2-31 Attempted commencement of action by delivery of summons to sheriff--Publication or service following attempt.

15-2-31. Attempted commencement of action by delivery of summons to sheriff--Publication or service following attempt. An attempt to commence an action is deemed equivalent to the commencement thereof when the summons is delivered, with the intent that it shall be actually served, to the sheriff or other officer of the county in which the defendants or one of them, usually or last resided; or if a corporation be defendant, to the sheriff or other officer of the county in which such corporation was established by law, or where its general business was transacted, or where it kept an office for the transaction of business. Such an attempt must be followed by the first publication of the summons, or the service thereof, within sixty days.

Source: SDC 1939 & Supp 1960, § 33.0202.



§ 15-2-32 New action after reversal of judgment on appeal.

15-2-32. New action after reversal of judgment on appeal. If an action be commenced within the time prescribed therefor and a judgment therein be reversed on appeal, the plaintiff or, if he die and the cause of action survive, his heirs or representatives, may commence a new action within one year after the reversal.

Source: SDC 1939 & Supp 1960, § 33.0207.



§ 15-2-33 Dismissal without prejudice subject to plaintiff's right to satisfy earlierjudgment involving same parties.

15-2-33. Dismissal without prejudice subject to plaintiff's right to satisfy earlier judgment involving same parties. If a plaintiff in a civil action has not satisfied a judgment for expenses, attorney's fees, or both, entered in a prior civil case involving substantially the same parties brought in the circuit where the present action is pending, and the court, in support of the judgment, made a finding, pursuant to § 15-17-51, that the proceeding was frivolous or brought for a malicious purpose, the plaintiff may be dismissed from the action without prejudice, subject to the right of the plaintiff to recommence the action upon filing of a satisfaction of the judgment.

Source: SL 1995, ch 113.



§ 15-2-34 Action for recovery of damages against regional airport authority--Commencement.

15-2-34. Action for recovery of damages against regional airport authority--Commencement. Any action to recover damages for personal injury or death caused by the negligence of a regional airport authority, created pursuant to § 50-6A-2, may only be commenced within two years of the alleged negligence.

This section is prospective in application.

Source: SL 1998, ch 277, § 1.



§ 15-2-35 Action against real estate appraiser or employee for malpractice, error, mistake,or omission.

15-2-35. Action against real estate appraiser or employee for malpractice, error, mistake, or omission. No action may be brought against a licensed real estate appraiser, or any agent or employee thereof, for malpractice, error, mistake, or omission, whether based upon contract or tort, unless it is commenced within three years of the occurrence of the alleged malpractice, error, mistake, or omission. The term, real estate appraiser, includes any real estate appraiser who is certified, licensed, or registered pursuant to chapter 36-21B. This section is prospective in application.

Source: SL 2007, ch 130, § 1.



§ 15-2-36 Actions for breach of trust against qualified persons.

15-2-36. Actions for breach of trust against qualified persons. If § 21-22-30 or 55-3-45 do not apply, absent fraud, intentional misrepresentation, or material omission, an action to recover for breach of trust against a qualified person as defined in § 55-3-41 or an officer, director, or employee of a qualified person may be commenced only within two years of a trustee's accounting for the period of the breach pursuant to chapter 55-3. In the case of fraud, intentional misrepresentation, or material omission, the limitation period does not commence to run until discovery of the breach of trust.

Source: SL 2007, ch 247, § 5; SL 2010, ch 232, § 27.






Chapter 02A - Limitation Of Actions For Construction Deficiencies

§ 15-2A-1 Legislative findings--Ten-year limitation--Exceptions.

15-2A-1. Legislative findings--Ten-year limitation--Exceptions. The Legislature finds that subsequent to the completion of construction, persons involved in the planning, design, and construction of improvements to real estate lack control over the determination of the need for, the undertaking of and the responsibility for maintenance, and lack control over other forces, uses and intervening causes which cause stress, strain, wear, and tear to the improvements and, in most cases, have no right or opportunity to be made aware of or to evaluate the effect of these forces on a particular improvement or to take action to overcome the effect of these forces. Therefore, it is in the public interest to set a point in time following the substantial completion of the project after which no action may be brought for errors and omissions in the planning, design, and construction of improvements to real estate, whether these errors and omissions have resulted or may result in injury or not, unless the person involved in the planning, design, and construction of the improvements was guilty of fraud, fraudulent concealment, fraudulent misrepresentation, willful or wanton misconduct, or unless the person involved in the planning, design, and construction of improvements to real estate expressly warranted or guaranteed the improvement for a longer time period. This legislation is determined to be in the public interest and in the interest of equating the rights of due process between the prospective litigants in the areas of planning, design, and construction of improvements to real property in an equitable manner, while adjusting the standard of care so that persons attempting to bring actions under a general standard of care against persons involved in the planning, design, and construction of improvements to real estate only have ten years to bring actions following substantial completion against those involved in the planning, design, and construction, and following that ten-year time period actions may be brought against such persons only if they are guilty of fraud, fraudulent concealment, fraudulent misrepresentation, breach of express warranties or guarantees, or willful or wanton misconduct in the planning, design, and construction of improvements to real estate.

Source: SL 1985, ch 156, § 1.



§ 15-2A-2 Legislative intent.

15-2A-2. Legislative intent. The Legislature intends that this chapter shall bar any action for defects, unsafe conditions, errors, and omissions in the planning, designing, and construction of improvements to real estate after the times limited in this chapter, subject to the exceptions described in this chapter and that this chapter does not deprive any person of any rights or remedies such person may have, or adjust the standard of care after ten years after substantial completion, against persons other than those enumerated in this chapter for damages to property or injury to persons resulting from defective or unsafe conditions of improvement to real estate.

Source: SL 1985, ch 156, § 2.



§ 15-2A-3 Time for bringing action--Date of substantial completion.

15-2A-3. Time for bringing action--Date of substantial completion. No action to recover damages for any injury to real or personal property, for personal injury or death arising out of any deficiency in the design, planning, supervision, inspection, and observation of construction, or construction, of an improvement to real property, nor any action for contribution or indemnity for damages sustained on account of such injury or death, may be brought against any person performing or furnishing the design, planning, supervision, inspection, and observation of construction, or construction, of such an improvement more than ten years after substantial completion of such construction. The date of substantial completion shall be determined by the date when construction is sufficiently completed so that the owner or his representative can occupy or use the improvement for the use it was intended.

Source: SL 1985, ch 156, § 3.



§ 15-2A-4 Persons in control of improvement may not assert limitation.

15-2A-4. Persons in control of improvement may not assert limitation. The limitation in § 15-2A-3 may not be asserted by way of defense by any person in actual possession and control as owner, tenant or otherwise, of the improvement at the time any deficiency in such an improvement constitutes the proximate cause of the injury or death for which it is proposed to bring an action.

Source: SL 1985, ch 156, § 4.



§ 15-2A-5 Injuries occurring in tenth year.

15-2A-5. Injuries occurring in tenth year. Notwithstanding the provisions of § 15-2A-3, in the case of such an injury to property or the person or such an injury causing death, which injury occurred during the tenth year after the substantial completion of such construction, an action to recover damages for such an injury or death may be brought within one year after the date on which such injury occurred, irrespective of the date of death; but in no event may such an action be brought more than eleven years after the substantial completion of construction of such an improvement.

Source: SL 1985, ch 156, § 5.



§ 15-2A-6 Periods otherwise prescribed not extended--Cause of action not created.

15-2A-6. Periods otherwise prescribed not extended--Cause of action not created. Nothing in §§ 15-2A-3 to 15-2A-5, inclusive, may be construed as extending the period prescribed by the laws of this state or any agreement of the parties, nor may anything in this chapter be construed to create any cause of action not heretofore existing or recognized.

Source: SL 1985, ch 156, § 6.



§ 15-2A-7 Persons guilty of fraud or willful misconduct may not assert limitation.

15-2A-7. Persons guilty of fraud or willful misconduct may not assert limitation. The limitations contained in this chapter may not be asserted as a defense by any person who is guilty of fraud, fraudulent concealment, fraudulent misrepresentations, or willful or wanton misconduct, in furnishing the design, planning, supervision, inspection, and observation of construction, or construction, of improvements to real property.

Source: SL 1985, ch 156, § 7.



§ 15-2A-8 Express warranty or guaranty.

15-2A-8. Express warranty or guaranty. The limitations prescribed in this chapter do not prohibit any action against a defendant who has expressly warranted or guaranteed the improvement to real property for a longer period from being brought within that period.

Source: SL 1985, ch 156, § 8.



§ 15-2A-9 Tolling provisions.

15-2A-9. Tolling provisions. The tolling provisions set forth in § 15-2-22 apply to this chapter.

Source: SL 1985, ch 156, § 9.



§ 15-2A-10 Prospective application.

15-2A-10. Prospective application. This chapter is prospective in application.

Source: SL 1985, ch 156, § 11.






Chapter 03 - Adverse Possession And Limitation Of Actions To Recover Real Estate

§ 15-3-1 Seizin or possession within twenty years required for action to recover real property orpossession.

15-3-1. Seizin or possession within twenty years required for action to recover real property or possession. No action for the recovery of real property, or for the recovery of the possession thereof, shall be maintained unless it appears that the plaintiff, his ancestor, predecessor, or grantor was seized or possessed of the premises in question within twenty years before the commencement of such action.

Source: SDC 1939 & Supp 1960, § 33.0217.



§ 15-3-2 Seizin or possession within twenty years required for cause of action or defense based ontitle to real property.

15-3-2. Seizin or possession within twenty years required for cause of action or defense based on title to real property. No cause of action or defense to an action founded upon the title to real property or to rents or services out of the same, shall be effectual unless it appear that the person prosecuting the action or making the defense, or under whose title the action is prosecuted or the defense is made, or the ancestor, predecessor, or grantor of such person, was seized or possessed of the premises in question within twenty years before the committing of the act in respect to which such action is prosecuted or defense made.

Source: SDC 1939 & Supp 1960, § 33.0218.



§ 15-3-3 Limitation of actions based on entry on real estate.

15-3-3. Limitation of actions based on entry on real estate. No entry upon real estate shall be deemed sufficient or valid as a claim unless an action be commenced thereupon within one year after the making of such entry, and within twenty years from the time when the right to make such entry descended or accrued.

Source: SDC 1939 & Supp 1960, § 33.0219.



§ 15-3-4 Limitation of actions by state based on title to real property.

15-3-4. Limitation of actions by state based on title to real property. This state will not sue any person for or in respect to any real property, or the issues or profits thereof, by reason of the right or title of the state to the same, unless:

(1) Such right or title shall have accrued within forty years before any action or other proceeding for the same shall be commenced; or unless

(2) The state, or those from whom it claims, shall have received the rents and profits of such real property, or of some part thereof, within the space of forty years.
Source: SDC 1939 & Supp 1960, § 33.0214.



§ 15-3-5 Grantee of state limited by limitations applicable to state.

15-3-5. Grantee of state limited by limitations applicable to state. No action shall be brought for, or in respect to real property, by any person claiming by virtue of grants from the state unless the same might have been commenced as specified in § 15-3-4, in case such grant had not been issued or made.

Source: SDC 1939 & Supp 1960, § 33.0215.



§ 15-3-6 Limitation of actions to recover real property after invalidation of state grant.

15-3-6. Limitation of actions to recover real property after invalidation of state grant. When grants of real property shall have been issued or made by the state and the same shall be declared void by the determination of a competent court, rendered upon an allegation of a fraudulent suggestion, or concealment, or forfeiture, or mistake, or ignorance of a material fact, or wrongful detaining, or defective title, an action for the recovery of the premises so conveyed may be brought either by the state or by any subsequent grantee of the same premises, his heirs or assigns, within twenty years after such determination was made, but not after that period.

Source: SDC 1939 & Supp 1960, § 33.0216.



§ 15-3-7 Possession of real property presumed from legal title--Occupation by another presumedsubordinate to legal title.

15-3-7. Possession of real property presumed from legal title--Occupation by another presumed subordinate to legal title. In every action for the recovery of real property or the possession thereof, the person establishing a legal title to the premises shall be presumed to have been possessed thereof within the time required by law; and the occupation of such premises by any other person shall be deemed to have been under and in subordination to the legal title, unless it appear that such premises have been held and possessed adversely to such legal title for twenty years before the commencement of such action.

Source: SDC 1939 & Supp 1960, § 33.0220.



§ 15-3-8 Tenant's possession deemed that of landlord--Continuation after termination of tenancy.

15-3-8. Tenant's possession deemed that of landlord--Continuation after termination of tenancy. Whenever the relation of landlord and tenant shall have existed between any persons the possession of the tenant shall be deemed the possession of the landlord until the expiration of twenty years from the termination of the tenancy; or, where there has been no written lease, until the expiration of twenty years from the time of the last payment of rent, notwithstanding that such tenant may have acquired another title, or may have claimed to hold adversely to his landlord. Such presumptions shall not be made after the periods herein limited.

Source: SDC 1939 & Supp 1960, § 33.0225.



§ 15-3-9 Possessory right not impaired by descent on death of person in possession.

15-3-9. Possessory right not impaired by descent on death of person in possession. The right of a person to the possession of any real property shall not be impaired or affected by a descent being cast in consequence of the death of a person in possession of such property.

Source: SDC 1939 & Supp 1960, § 33.0226.



§ 15-3-10 Twenty years' possession under written instrument or judgment deemed adversepossession--Tract divided into lots.

15-3-10. Twenty years' possession under written instrument or judgment deemed adverse possession--Tract divided into lots. Whenever it shall appear that the occupant, or those under whom he claims, entered into the possession of premises under claim of title, exclusive of any other right, founding such claim upon a written instrument as being a conveyance of the premises in question, or upon the decree or judgment of a competent court, and that there has been a continued occupation and possession of the premises included in such instrument, decree, or judgment, or of some part of such premises under such claim for twenty years, the premises so included shall be deemed to have been held adversely; except that where the premises so included consist of a tract divided into lots the possession of one lot shall not be deemed a possession of any other lot of the same tract.

Source: SDC 1939 & Supp 1960, § 33.0221.



§ 15-3-11 Acts constituting adverse possession based on written instrument or judgment.

15-3-11. Acts constituting adverse possession based on written instrument or judgment. For the purpose of constituting an adverse possession by any person claiming a title founded upon a written instrument, or a judgment, or a decree, land shall be deemed to have been possessed and occupied in the following cases:

(1) Where it has been usually cultivated or improved;

(2) Where it has been protected by a substantial inclosure;

(3) Where, although not inclosed, it has been used for the supply of fuel or of fencing timber for the purposes of husbandry, or the ordinary use of the occupant; or

(4) Where a known farm or a single lot has been partly improved, the portion of such farm or lot that may have been left not cleared or not inclosed according to the usual course and custom of the adjoining country shall be deemed to have been occupied for the same length of time as the part improved and cultivated.
Source: SDC 1939 & Supp 1960, § 33.0222.



§ 15-3-12 Actual occupation required for adverse possession under claim other than writteninstrument or judgment.

15-3-12. Actual occupation required for adverse possession under claim other than written instrument or judgment. Where it shall appear that there has been an actual continued occupation of premises under a claim of title exclusive of any other right, but not founded upon a written instrument, or a judgment, or decree, the premises so actually occupied, and no other, shall be deemed to have been held adversely.

Source: SDC 1939 & Supp 1960, § 33.0223.



§ 15-3-13 Acts constituting adverse possession under claim other than written instrument or judgment.

15-3-13. Acts constituting adverse possession under claim other than written instrument or judgment. For the purpose of constituting an adverse possession by a person claiming title not founded upon a written instrument, or judgment, or decree, land shall be deemed to have been possessed and occupied in the following cases only:

(1) Where it has been protected by a substantial inclosure; or

(2) Where it has been usually cultivated or improved.
Source: SDC 1939 & Supp 1960, § 33.0224.



§ 15-3-14 Tolling of statute during disability--Time for commencement of action after removal ofdisability.

15-3-14. Tolling of statute during disability--Time for commencement of action after removal of disability. If a person entitled to commence any action for the recovery of real property, or to make an entry or defense founded on the title to real property, or to rents or service out of the same, be, at the time such title shall first descend or accrue, either:

(1) Within the age of twenty-one years;

(2) Mentally ill; or

(3) Imprisoned on a criminal charge, or in execution upon conviction of a criminal offense for a term less than for life;
the time during which such disability shall continue shall not be deemed any portion of the time in this chapter limited for the commencement of such action, or the making of such entry or defense; but such action may be commenced, or entry or defense made after the period of twenty years, and within ten years after the disability shall cease, or after the death of the person entitled who shall die under such disability, but such action shall not be commenced, or entry, or defense made after that period.

Source: SDC 1939 & Supp 1960, § 33.0227.



§ 15-3-15 Vesting of title by possession and payment of taxes for ten years under color of title--Continuation of possession and tax payment by successor in interest.

15-3-15. Vesting of title by possession and payment of taxes for ten years under color of title--Continuation of possession and tax payment by successor in interest. Every person in the actual possession of lands or tenements under claim and color of title made in good faith, and who shall have continued for ten successive years in such possession, and shall also during said time have paid all taxes legally assessed on such lands or tenements, shall be held and adjudged to be the legal owner of said lands or tenements to the extent and according to the purport of his paper title. All persons holding under such possession by purchase, devise, or descent before said ten years shall have expired, and who shall have continued such possession and payment of taxes as aforesaid so as to complete said term of ten years of such possession and payment of taxes, shall be entitled to the benefit of this section.

Source: SDC 1939 & Supp 1960, § 33.0228.



§ 15-3-16 Vesting of title to unoccupied land by payment of taxes for ten years under color of title--Continuation of tax payment by successor in interest.

15-3-16. Vesting of title to unoccupied land by payment of taxes for ten years under color of title--Continuation of tax payment by successor in interest. Whenever a person having a color of title made in good faith to vacant and unoccupied land, shall have paid all taxes legally assessed thereon for ten successive years, he shall be deemed and adjudged to be the legal owner of said vacant and unoccupied land to the extent and according to the purport of his paper title. All persons holding under such taxpayer by purchase, devise, or descent before said ten years shall have expired, and who shall have continued to pay taxes as aforesaid so as to complete the payment of taxes for said term of ten years, shall be entitled to the benefit of this section.

Source: SDC 1939 & Supp 1960, § 33.0229.



§ 15-3-17 Tax payment vesting provisions not applicable to public lands or religious or charitablesocieties.

15-3-17. Tax payment vesting provisions not applicable to public lands or religious or charitable societies. The provisions of §§ 15-3-15 and 15-3-16 shall not extend to school lands or to lands belonging to the United States or this state, or to religious or charitable societies, or to lands held for a public purpose.

Source: SDC 1939 & Supp 1960, § 33.0230.



§ 15-3-18 Tax payment vesting provisions not applicable against person under disability--Time forcommencement of action after removal of disability.

15-3-18. Tax payment vesting provisions not applicable against person under disability--Time for commencement of action after removal of disability. Sections 15-3-15 and 15-3-16 shall not extend to lands or tenements to which there is an adverse title, the holder of which is, at the expiration of said ten years, under the age of twenty-one years, mentally ill, or imprisoned for a criminal offense for a term less than life; provided, such person shall within three years after the removal of such disability begin an action to recover possession of such lands, or to establish his title thereto, and prosecute the same to judgment with due diligence.

Source: SDC 1939 & Supp 1960, § 33.0230.



§ 15-3-19 Time allowed for assertion of irregularities in notice involving real property--Persons underdisability.

15-3-19. Time allowed for assertion of irregularities in notice involving real property--Persons under disability. Whenever any notice required by law to be served in any judicial or other proceeding authorized by law affecting the title to any real property in this state upon any person having or claiming to have any title to, interest in, or lien upon such real property heretofore has been or hereafter shall be personally served upon such person either within this state or elsewhere, and proof of such service made and filed, notwithstanding such notice may have been or may be defective in form, if it described or shall describe the real property intended to be affected with sufficient certainty to inform the person so served of the tract intended, and to enable a person of ordinary intelligence to understand the object and effect of the notice, no objection to the sufficiency or form of the notice, or to the form of proof of service shall be considered in any action or proceeding involving the title to the real property affected thereby unless the objection be properly made and advantage sought to be taken of it within three years from the personal service of the same. Nothing herein contained shall operate to extend the time for doing any of the acts herein mentioned where the failure to make such objection would, independently of this section, create an estoppel to such objection. Any person under disability at the time of the service of such notice may make objection to the regularity or sufficiency of the same at any time within three years from the removal of the disability.

Source: SDC 1939 & Supp 1960, § 33.0231.






Chapter 04 - Abatement And Survival Of Actions

§ 15-4-1 Causes of action surviving death of party--Brought by or against legal representative.

15-4-1. Causes of action surviving death of party--Brought by or against legal representative. All causes of action shall survive and be brought, notwithstanding the death of the person entitled or liable to the same. Any such action may be brought by or against the personal representative or successors in interest of the deceased.

Source: SL 1951, ch 186, §§ 1, 2; SDC Supp 1960, § 33.0414-1.



§ 15-4-2 Action continues where cause of action survives.

15-4-2. Action continues where cause of action survives. No action shall abate by the death or other disability of a party or by the transfer of any interest therein if the cause of action survive or continue.

Source: SDC 1939 & Supp 1960, § 33.0414.



§ 15-4-3 Death of party after verdict or decision and before judgment--Judgment payable in courseof administration.

15-4-3. Death of party after verdict or decision and before judgment--Judgment payable in course of administration. If a party die after a verdict or decision upon any issue of fact, and before judgment, the court may nevertheless render judgment thereon. Such judgment is not a lien on the real property of the deceased party, but is payable in the course of administration on his estate.

Source: SDC 1939 & Supp 1960, § 33.1706.



§ 15-4-4 Death of nonresident appellant pending appeal--Revival and substitution of representativerequired to avoid affirmance.

15-4-4. Death of nonresident appellant pending appeal--Revival and substitution of representative required to avoid affirmance. When an intestate not being an inhabitant of the state shall die not leaving assets therein and there shall be pending in the Supreme Court an appeal brought by such intestate from a judgment against him, the court in which such appeal is pending may order the judgment appealed from affirmed with costs, unless the attorney for the intestate on said appeal procure such action to be revived within six months after notice to proceed with such appeal by the substitution of a representative in said action.

Source: SDC 1939 & Supp 1960, § 33.0414.






Chapter 05 - Venue Of Actions

§ 15-5-1 Venue based on location of subject matter.

15-5-1. Venue based on location of subject matter. Actions for the following causes must be tried in the county in which the subject of the action, or some part thereof, is situated, subject to the power of the court to change the place of trial in the cases provided by the statute:

(1) For the recovery of real property, or of an estate or interest therein, or for the determination in any form of such right or interest, and for injuries to real property;

(2) For the partition of real property;

(3) For the foreclosure of a mortgage of real property;

(4) For the recovery of personal property distrained for any cause;

(5) For the recovery on a policy of insurance for loss or damage to the property insured, such property, for the purposes of this subdivision being deemed the subject of the action.
Source: SDC 1939 & Supp 1960, § 33.0301.



§ 15-5-2 Venue where cause of action arose.

15-5-2. Venue where cause of action arose. Actions for the following causes, or upon the following instruments, must be tried in the county where the cause, or some part thereof, arose, or the forfeiture was declared, subject to the power of the court to change the place of trial:

(1) For the recovery of a penalty or forfeiture imposed by statute, except that when it is imposed for an offense committed on a lake or river, or other stream of water situated in two or more counties, the action may be brought in any county bordering on such lake, river, or stream, and opposite to the place where the offense was committed;

(2) Against a public officer, or person specially appointed to execute his duties, for an act done by him in virtue of his office, or against a person, who, by his command or his aid, shall do anything touching the duties of such officer;

(3) Upon a forfeited recognizance, bond, or undertaking of bail.
Source: SDC 1939 & Supp 1960, § 33.0303.



§ 15-5-3 Venue of actions on life, health and accident insurance policies.

15-5-3. Venue of actions on life, health and accident insurance policies. Actions on a life, health, or accident insurance policy issued by a company organized under the laws of this state shall be tried in the county where the insured resided at the time a liability is alleged to have accrued under the policy.

Source: SDC 1939, § 33.0302; SL 1943, ch 123.



§ 15-5-4 Venue of actions on fidelity bond executed by domestic company.

15-5-4. Venue of actions on fidelity bond executed by domestic company. Actions on a fidelity bond executed by a surety, fidelity, or guaranty company organized under the laws of this state shall be tried in the county where the default or defalcation provided against in the bond occurred.

Source: SDC 1939, § 33.0302; SL 1943, ch 123.



§ 15-5-5 Venue of actions on contracts and bonds other than fidelity bond issued by domesticcompany.

15-5-5. Venue of actions on contracts and bonds other than fidelity bond issued by domestic company. Actions on contracts, surety bonds, or bonds of indemnity or liability, other than those referred to in § 15-5-4, issued by any such company or companies shall be brought and tried in the county where the indemnified resides at the time said action is commenced; or in the county where such liability or loss indemnified by such contract or bond occurred.

Source: SDC 1939, § 33.0302; SL 1943, ch 123.



§ 15-5-6 Venue based on residence of defendant--Nonresident defendants--Payment of jurors' feesand mileage--Stipulation to venue.

15-5-6. Venue based on residence of defendant--Nonresident defendants--Payment of jurors' fees and mileage--Stipulation to venue. In all other cases, except as provided in § 15-5-7 or 15-5-8, the action shall be tried in the county in which the defendant or defendants, or any of them, shall reside at the commencement of the action. However, if none of the defendants reside in the state, the action may be tried in any county which the plaintiff shall designate in his complaint, subject, however, to the power of the court to change the place of trial in the cases provided by statute. In the second event, the jurors' fees and mileage payments shall be paid by the parties in such proportions as the court may order. If the parties stipulate to a venue which is not specified in §§ 15-5-1 to 15-5-5, inclusive, the first sentence of this section, § 15-5-7 or 15-5-8, the stipulation must be approved by a court order which also provides for the payment of jurors' fees and mileage payments by the parties.

Source: SDC 1939 & Supp 1960, § 33.0304; SL 1976, ch 146; SL 1985, ch 158.



§ 15-5-7 Venue of action on promissory note.

15-5-7. Venue of action on promissory note. An action upon a promissory note against persons, any one of whom resides in the state at the commencement of the action and was a party to said note when first delivered, shall be tried in the county in which some defendant who was a party to said note when first delivered shall reside at the commencement of the action; or if none of the defendants shall reside in the state, the same may be tried in any county which the plaintiff shall designate in his complaint, subject, however, to the power of the court to change the place of trial in the cases provided by statute.

Source: SDC 1939 & Supp 1960, § 33.0304.



§ 15-5-8 Venue of actions for conversion or recovery of damages.

15-5-8. Venue of actions for conversion or recovery of damages. Actions for conversion of personal property, or for the recovery of damages to persons or property, may at the option of the plaintiff be brought and tried in the county where the damages were inflicted or the cause of action arose.

Source: SDC 1939 & Supp 1960, § 33.0304.



§ 15-5-9 Dismissal of action where party added to control venue.

15-5-9. Dismissal of action where party added to control venue. Whenever the plaintiff in any action adds to the real party defendant the name of any other party for the purpose of controlling the venue, the court shall upon motion of the proper party defendant dismiss the action.

Source: SDC 1939 & Supp 1960, § 33.0304.



§ 15-5-10 Trial of action in county where commenced unless defendant demands change of venue.

15-5-10. Trial of action in county where commenced unless defendant demands change of venue. If the county designated for that purpose in the complaint is not the proper county, the action may, notwithstanding, be tried therein unless the defendant, before the time for answering expires, demands in writing that the trial be had in the proper county, and the place of trial be thereupon changed by the consent of the parties or by order of the court, as provided in § 15-5-11.

Source: SDC 1939 & Supp 1960, § 33.0305.



§ 15-5-11 Grounds for change of venue.

15-5-11. Grounds for change of venue. The court may change the place of trial in the following cases:

(1) When the county designated for that purpose in the complaint is not the proper county;

(2) Where there is reason to believe that an impartial trial cannot be had therein;

(3) When the convenience of witnesses, and the ends of justice would be promoted by the change.
Source: SDC 1939 & Supp 1960, § 33.0306.



§ 15-5-12 Continuation of proceedings after change of venue--Transfer of papers.

15-5-12. Continuation of proceedings after change of venue--Transfer of papers. When the place of trial is changed all other proceedings shall be had in the county to which the place of trial is changed, unless otherwise provided by the consent of the parties, in writing, duly filed, or by order of the court; and the papers shall be filed or transferred accordingly.

Source: SDC 1939 & Supp 1960, § 33.0306.



§ 15-5-13 Terms allowed on change of venue from improper county--Payment of costs requiredbefore continuation or commencement of new action.

15-5-13. Terms allowed on change of venue from improper county--Payment of costs required before continuation or commencement of new action. If the county designated is not the proper county and where the court changes the place of trial on account of the action having been brought in the wrong county, the court, in its order granting the change of place of trial, may in its discretion allow to the moving party such terms as to it may seem just; and in case of a dismissal of the action or change of place of trial, the payment of the amount awarded by the court shall be made a condition precedent to the commencement of another action or the further prosecution of the action where change of place of trial has been granted.

Source: SDC 1939 & Supp 1960, § 33.0306.



§ 15-5-14 Change of venue in postjudgment divorce, paternity, or separate maintenance actions.

15-5-14. Change of venue in postjudgment divorce, paternity, or separate maintenance actions. The court may change the venue of trial or hearing in postjudgment divorce, paternity, or separate maintenance actions if:

(1) The parties no longer reside in the county where the action was decided; or

(2) The parties agree; or

(3) Convenience of witnesses or the ends of justice would be promoted by the change.
Source: SL 1998, ch 111, § 1.






Chapter 05A - Interactive Audiovisual Device Use In Court Proceedings

§ 15-5A-1 General provisions.

15-5A-1. General provisions. Whenever a proceeding in civil or criminal court is permitted under these rules to be conducted by interactive audiovisual device, the device shall enable a judge or magistrate to see and converse simultaneously with the parties, their counsel or other persons including witnesses. The interactive audiovisual signal shall be transmitted live and shall be secure from interception through lawful means by anyone other than the persons participating in the proceeding.

A judge or any other person authorized by law to administer oaths may administer an oath to a witness who is not personally present but who is appearing by means of the interactive audiovisual device. The provisions of SDCL § 22-29-1 shall apply even though the person taking the oath was not personally present before the person administering the oath, and prosecution for perjury shall take place in the jurisdiction of the tribunal receiving the interactive audiovisual testimony.

If a party and their counsel are at different locations, arrangements must be made so that they can communicate privately. Facilities must be available so that any documents filed or referred to during the interactive audiovisual communication, or required to be provided to a defendant prior to or during the proceeding, may be transmitted electronically, including, but not limited to, facsimile, personal computers, other terminal devices, and local, state, and national data networks. Any documents furnished by means of such an electronic data transmission may be served or executed by the person to whom it is sent, and returned in the same manner, and with the same force, effect, authority, and liability as an original document. All signatures on the electronic data transmissions shall be treated as original signatures.

Nothing contained herein shall be construed as affecting a defendant's right to waive counsel.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-2 Traffic offense proceedings.

15-5A-2. Traffic offense proceedings. At the discretion of the court, all traffic offense proceedings may be conducted by interactive audiovisual device.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-3 Pre-trial criminal proceedings.

15-5A-3. Pre-trial criminal proceedings. At the discretion of the court, whenever the law requires a defendant in a misdemeanor or felony criminal case to appear before a judge or magistrate for an initial or subsequent appearance, bail, arraignment, or other pre-trial proceeding, the proceeding may be conducted by interactive audiovisual device, in which case the defendant shall not be required to be physically brought before the judge or magistrate.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-4 Misdemeanor plea or sentencing hearings.

15-5A-4. Misdemeanor plea or sentencing hearings. At the discretion of the court, misdemeanor plea hearings and misdemeanor sentence hearings may be conducted by interactive audiovisual device.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-5 Post-conviction proceedings.

15-5A-5. Post-conviction proceedings. At the discretion of the court, post-conviction proceedings, including habeas corpus proceedings, may be conducted by interactive audiovisual device.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-6 Juvenile proceedings.

15-5A-6. Juvenile proceedings. At the discretion of the court, interactive audiovisual devices may be used to conduct detention, advisory, status, admissions, change of plea, dispositional and review hearings in juvenile court. Judges may, in their discretion, require legal counsel or, if proceeding pro se, a parent or legal guardian, to be physically present in the same location with a juvenile who is appearing by means of interactive audiovisual device.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-7 Civil commitment hearings.

15-5A-7. Civil commitment hearings. At the discretion of the court, civil commitment hearings may be conducted by interactive audiovisual device.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-8 Grand jury proceedings.

15-5A-8. Grand jury proceedings. At the discretion of the prosecuting attorney, grand jury proceedings, including taking testimony of witnesses, may be conducted by interactive audiovisual device.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-9 Where not permitted.

15-5A-9. Where not permitted. Use of interactive audiovisual device will not be permitted to conduct any felony plea hearings, any stage of trial, felony sentencing, or probation revocation hearing unless all parties to the proceeding stipulate to the use of the interactive audiovisual device for one of the aforementioned purposes. The judge presiding over the matter always retains the discretion not to allow an appearance by interactive audiovisual device if the judge believes that to do so would prejudice any party to the proceeding.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-10 Any proceeding where the court and parties agree.

15-5A-10. Any proceeding where the court and parties agree. Unless prohibited by any other law, all other proceedings where the court and parties agree may be conducted by interactive audiovisual device.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-11 Interactive audio visual equipment for noncourt proceedings--Fees.

15-5A-11. Interactive audio visual equipment for noncourt proceedings--Fees. The Supreme Court may establish rules pursuant to § 16-3-1 to provide for the use of interactive audio visual equipment for noncourt proceedings and to establish a fee schedule for any such use by nonstate agencies. Any fee collected pursuant to this section shall be deposited into the state court automation fund.

Source: SL 2012, ch 109, § 1.






Chapter 06 - Rules Of Procedure In Circuit Courts

§ 15-6-1 Scope of Chapter.

15-6-1. Scope of Chapter. This chapter governs the procedure in the circuit courts of the State of South Dakota in all suits of a civil nature, with the exceptions stated in § 15-6-81. It shall be construed to secure the just, speedy and inexpensive determination of every action.

Source: SD RCP, Rule 1, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-2 One form of action.

15-6-2. One form of action. There shall be one form of action to be known as a "civil action." The distinction between actions at law and suits in equity, and the forms of all such actions and suits, are abolished in this state.

Source: SDC 1939 & Supp 1960, § 33.0101; SD RCP, Rule 2, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-3 Commencement of action.

15-6-3. Commencement of action. A civil action is commenced as provided in §§ 15-2-30 and 15-2-31.

Source: SD RCP, Rule 3, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-4(a) Summons--Form.

15-6-4(a). Summons--Form. The summons shall be legibly subscribed by the plaintiff or his attorney and shall include the subscriber's address. It shall be directed to the defendant, and shall require him to answer the complaint and serve a copy of his answer on the subscriber at the subscriber's address within thirty days after the service of the summons, exclusive of the day of service, and shall notify him that in case of his failure to answer, judgment by default may be rendered against him as requested in the complaint.

Whenever the form of the summons is specified in any statute or rule relating to any action, remedy or special proceeding, the form so specified shall be used.

Source: SDC 1939 & Supp 1960, § 33.0803; SD RCP, Rule 4 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2010, ch 251 (Supreme Court Rule 09-07), eff. Sept. 24, 2009.



§ 15-6-4(b) Summons served without complaint.

15-6-4(b). Summons served without complaint. A copy of the complaint need not be served with the summons. In such case the summons must state where the complaint is or will be filed.

If the complaint is not served with the summons and the defendant within thirty days after service of the summons, in any such case, causes notice of appearance to be given, in person or by attorney, and demands in writing a copy of the complaint specifying a place within the state where it may be served, a copy of the complaint must, within twenty days thereafter, be served accordingly. After such service of the complaint, the defendant has thirty days to answer or otherwise proceed against the complaint.

In any of such cases where the same attorney appears for different parties, only one copy of a notice, complaint, answer, motion, or other paper in the action need be served upon him, unless otherwise specifically ordered by the court in any case.

Source: SDC 1939 & Supp 1960, § 33.0821; SD RCP, Rule 4 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-4(c) By whom summons served.

15-6-4(c). By whom summons served. The summons may be served by the sheriff or a constable of the county or other comparable political subdivision where the defendant may be found, or in the District of Columbia by the United States marshal or a deputy, or by any other person not a party to the action who at the time of making such service is an elector of any state. If the defendant to be served is an Indian residing in Indian country, the summons may be served by a person not a party to the action who at the time of making such service is an elector of any state. The service shall be made and the summons returned with proof of the service, with all reasonable diligence, to the plaintiff's attorney, if any, otherwise to the plaintiff. The plaintiff or the plaintiff's attorney may by endorsement on the summons fix a time for the service thereof, and the service shall be made accordingly.

Source: SDC 1939 & Supp 1960, § 33.0806; SD RCP, Rule 4 (c), as adopted by Supp. Ct. Order March 29, 1966, effective July 1, 1966; SL 1979, ch 147, § 1; SL 1994, ch 155; SL 1999, ch 102, § 1.



§ 15-6-4(d) Personal service of summons.

15-6-4(d). Personal service of summons. The summons shall be served by delivering a copy thereof. Service in the following manner shall constitute personal service:

(1) If the action is against a business entity, on the president, partner or other head of the entity, officer, director, or registered agent thereof. If any of the above cannot be conveniently found, service may be made by leaving a copy of the summons and complaint at any office of such business entity within this state, with the person in charge of such office;

(i) A business entity for purposes of this subdivision shall include, but not be limited to:

A. Domestic and foreign corporations;

B. Domestic and foreign partnerships;

C. Limited liability companies;

D. Entities with fictitious names; and

E. Any entity required to have a registered agent with the Secretary of State.

(2) If the action is against a public corporation within this state, service may be made as follows:

(i) Upon a county, by serving upon any county commissioner;

(ii) Upon a first or second class municipality, by serving upon the mayor or any alderman or commissioner;

(iii) Upon a third class municipality, by serving upon any trustee;

(iv) Upon an organized township, by serving upon any supervisor;

(v) Upon any school district, by serving upon any member of the school board or board of education; and

(vi) Upon a consumers power district, by serving upon any member of the board of directors;

(3) If the action is against a minor, upon a parent or person having custody, and if the minor is over the age of fourteen years, then also upon such minor personally, and in any event upon the legally appointed guardian, guardian ad litem or conservator, if there is one;

(4) If the action is against a person judicially declared to be mentally incompetent, or who is a patient at an institution for persons with mental illnesses or developmental disabilities or for whom a guardian or conservator has been legally appointed, upon such guardian or conservator, and upon the administrator or superintendent of such institutions for persons with mental illnesses or developmental disabilities, or person having custody, and also upon the person with mental illness or a developmental disability; provided that if the person with mental illness or a developmental disability is a patient of an institution for persons with mental illnesses or developmental disabilities, and the administrator or superintendent thereof shall certify in writing that service upon such person personally would be unavailing or injurious to his physical or mental well-being, and such certificate be filed, service upon such individual may be dispensed with by order of court;

(5) If the action is against the state or any of its institutions, departments, or agencies, by service upon such officer or employee as may be designated by the statute authorizing such action, and upon the attorney general. In all matters involving title to land owned or held in trust by the state or any of its institutions, departments, or agencies, upon the commissioner of school and public lands and the attorney general. In all matters other than those involving title to such lands, if no officer or employee is designated, then upon the Governor and the attorney general. Any of such officers or employees referred to in § 15-6-4 may admit service of the summons with the same legal effect as if it had been personally served upon them by an officer or elector;

(6) If the action is against a state officer, employee or agent arising out of his office, employment or agency, a copy of the summons and complaint shall be mailed, certified mail, postage prepaid to the attorney general together with an admission of service and a return envelope, postage prepaid, addressed to the sender. The executed admission of service shall be filed by the sender in accordance with § 15-6-5(d);

(7) Whenever the manner of service of process is specified in any statute or rule relating to any action, remedy or special proceedings the manner of service so specified shall be followed;

(8) In all other cases, to the defendant personally; and

(9) If the action is against a person or business entity in a foreign country, service may be made as follows:

(i) By an internationally agreed means reasonably calculated to give notice, such as those means authorized by the Hague Convention on the service abroad of judicial and extrajudicial documents; or

(ii) If there is no internationally agreed means of service, service reasonably calculated to give notice may be made:

(A) In the manner prescribed by the law of the foreign country for service in that country in an action in any of its courts of general jurisdiction;

(B) As directed by the foreign authority in response to a letter rogatory or letter request; or

(C) Unless prohibited by the law of the foreign country; by delivery to the individual personally; upon a corporation, limited liability company, limited partnership or partnership or association, by delivery to an officer, or a managing, general or registered agent; or by any form of mail requiring a signed receipt; or

(iii) As directed by the court.

Service under this subdivision may be made by any person authorized by § 15-6-4(c), anyone duly authorized to serve lawful summons by the law of the country where service is to be made, pursuant to the applicable treaty or convention, or by anyone designated by order of the court or the foreign court. Proof of service may be made as prescribed in § 15-6-4(g), pursuant to the applicable treaty or convention, by order of the court, or by law of the foreign country. Proof of service by mail shall include an affidavit or certificate of addressing and mailing.

Source: SDC 1939 & Supp 1960, § 33.0807; SD RCP, Rule 4(d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1984, ch 144, § 1; SL 1986, ch 159; SL 1992, ch 60, § 2; SL 1993, ch 213, § 87; SL 2002, ch 248, § 1; SL 2003, ch 114, § 1; SL 2005, ch 287 (Supreme Court Rule 05-01), effective Feb. 25, 2005.



§ 15-6-4(e) Substituted personal service of summons authorized.

15-6-4(e). Substituted personal service of summons authorized. Service in the following manner shall also constitute personal service. If the defendant cannot be found conveniently, service may be made by leaving a copy at his dwelling house in the presence of a member of his family over the age of fourteen years or if the defendant resides in the family of another, with a member of such age of the family with which he resides.

Source: SDC 1939 & Supp 1960, § 33.0808; SD RCP, Rule 4 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2005, ch 288 (Supreme Court Rule 05-02), effective Feb. 25, 2005.



§ 15-6-4(f) Service upon party not a resident of or found within state.

15-6-4(f). Service upon party not a resident of or found within state. Whenever a statute of this state provides for the service of a legal process upon a party not a resident of or found within the state, service shall be made under the circumstances and in the manner prescribed by the statute.

Source: SD RCP, Rule 4 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-4(g) Proof of service.

15-6-4(g). Proof of service. Proof of the service of the summons and complaint or of any pleading, process, or other paper must state the time, place, and manner of such service or of publication and mailing and must be made as follows:

(1) If served by a sheriff or a county constable, his certificate thereof;

(2) If by any other person, his affidavit thereof;

(3) The written admission of the party or his representative upon whom service might have been made for such party;

(4) In case of publication, by affidavit of the printer, his foreman, or principal clerk or the publisher of the newspaper showing the same and an affidavit of mailing of copies as required by law; or

(5) In case of mailing, by affidavit of mailing and admission of service.
Source: SDC 1939, §§ 33.0810, 33.0816; SL 1945, ch 146; SD RCP, Rule 4 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1979, ch 11147, § 2; SL 1985, ch 159, § 2.



§ 15-6-4(h) Amendment of process.

15-6-4(h). Amendment of process. The court in its discretion and on such terms as it deems just may at any time allow any summons or other process or proof of service thereof to be amended, unless it clearly appears that substantial rights of the person against whom the process issued would be prejudiced thereby.

Source: SD RCP, Rule 4 (h), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-4(i) Service by mail--Admission of service--Costs.

15-6-4(i). Service by mail--Admission of service--Costs. Notwithstanding any other provision of law, a summons may be served upon a defendant in any action by mailing a copy of the summons, two copies of the notice and admission of service, conforming substantially to the form provided for in § 15-6-4(j), and a return envelope, postage prepaid, addressed to the sender. The notice and admission of service shall set forth that the failure to sign and return the admission of service within twenty days after the date of mailing without good cause will result in the court ordering the person so served to pay the costs of personal service.

Unless good cause is shown for not returning the admission of service to the sender within twenty days of mailing, the court shall order the payment of the costs of personal service to be paid by the defendant in the action.

Source: SL 1985, ch 159, § 1.



§ 15-6-4(j) Form of notice and admission of service by mail.

15-6-4(j). Form of notice and admission of service by mail. The notice and admission of service provided for in § 15-6-4(i) shall be substantially in the following form:
NOTICE AND ADMISSION OF SERVICE BY MAIL

STATE OF SOUTH DAKOTA IN CIRCUIT COURT
COUNTY OF __________ ________ JUDICIAL CIRCUIT
_________________________, Plaintiff NOTICE AND ADMISSION OF
vs. SUMMONS/SUMMONS AND
_________________________, Defendant COMPLAINT
NOTICE
To: ____________________
The enclosed summons is served pursuant to § 15-6-4.
You must complete the admission part of this form and return one copy of the completed form to the sender within twenty days.
You must sign and date the admission. If you are served on behalf of a corporation, unincorporated association (including a partnership), or other entity, you must indicate under your signature your relationship to that entity. If you are served on behalf of another person and you are authorized to receive process, you must indicate under your signature your authority.
If you do not complete and return the form to the sender within twenty days, you (or the party on whose behalf you are being served) may be required to pay any expenses incurred in serving a summons in any other manner permitted by law.
If you do complete and return this form, you (or the party on whose behalf you are being served) must answer within thirty days. If you fail to do so, judgment by default will be taken against you for a relief demanded.
I hereby certify that this Notice and Admission of Service was mailed on ________.
__________
Signature
__________
Date of Signature

ADMISSION OF SERVICE OF SUMMONS/SUMMONS AND COMPLAINT

Personal service of the enclosed Summons/Summons and Complaint is hereby admitted by receipt of copies thereof at ________, South Dakota, this ________ day of ________, 20____.
__________
Signature
__________
Relationship to Entity/ Authority to Receive Service of Process
__________
Date of Signature

Source: SL 1985, ch 159, § 3.



§ 15-6-5(a) Service--When required.

15-6-5(a). Service--When required. Except as otherwise provided in this chapter, every order required by its terms to be served, every pleading subsequent to the original complaint unless the court otherwise orders because of numerous defendants, every written motion other than one which may be heard ex parte, and every written notice, appearance, demand, offer or judgment, and similar paper shall be served upon each of the parties. No service need be made on parties in default for failure to appear except that pleadings asserting new or additional claims for relief against them shall be served upon them in the manner provided for service of summons in § 15-6-4.

Source: SDC 1939 & Supp 1960, § 33.0819; SD RCP, Rule 5 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004.



§ 15-6-5(b) Service--How made--Proof.

15-6-5(b). Service--How made--Proof. Whenever under this chapter service is required or permitted to be made upon a party represented by an attorney, the service shall be made upon the attorney unless service upon the party himself is ordered by the court. Service upon the attorney or upon a party shall be made by delivering a copy to him or by mailing it to him at his last known address or, if no address is known, by leaving it with the clerk of the court. Service upon a party represented by an attorney may also be made by facsimile transmission as provided in § 15-6-5(f). Delivery of a copy within § 15-6-5 means: Handing it to the attorney or to the party; or leaving it at his office with his clerk or other person in charge thereof; or, if there is no one in charge, leaving it in a conspicuous place therein; or, if the office is closed or the person to be served has no office, leaving it at his dwelling house or usual place of abode with some person over the age of fourteen years then residing therein. Service by mail shall be by first class mail and is complete upon mailing. Service by facsimile transmission is complete upon receipt by the attorney receiving service. An attorney's certificate of service, the written admission of service by the party or his attorney or an affidavit shall be sufficient proof of service. In the case of service by facsimile transmission, proof of service shall state the date and time of service and the facsimile telephone number or identifying symbol of the receiving attorney. The provisions of § 15-6-5 shall not apply to the service of a summons or other process or of any paper to bring a party into contempt.

Source: SDC 1939 & Supp 1960, § 33.0819; SD RCP, Rule 5 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1991, ch 424 (Supreme Court Rule 90-01); SL 1991, ch 446 (Supreme Court Rule 91-12); SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004.



§ 15-6-5(c) Service on numerous defendants.

15-6-5(c). Service on numerous defendants. In any action in which there are unusually large numbers of defendants, the court, upon motion or of its own initiative, may order that service of the pleadings of the defendants and replies thereto need not be made as between the defendants and that any cross-claim, counterclaim or matter constituting an avoidance or affirmative defense contained therein shall be deemed to be denied or avoided by all other parties and that the filing of any such pleading and service thereof upon the plaintiff constitutes due notice of it to the parties. A copy of every such order shall be served upon the parties in such manner and form as the court directs.

Source: SDC 1939 & Supp 1960, § 33.0819; SD RCP, Rule 5 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004.



§ 15-6-5(d) Filing of papers--Originals--Copies.

15-6-5(d). (Text of section effective until July 1, 2014.) Filing of papers--Originals--Copies. The original of all papers, excluding briefs or memorandums of law thereof, served upon a party or presented to any court or judge in support of any application or motion and including the summons, all pleadings, notices, demands, offers, stipulations, affidavits, written motions and orders shall, if not filed before service, be filed with the court, together with proof of such service, forthwith upon such service. The foregoing requirement of filing applies to the notice of filing of an order and the notice of entry of a judgment together with proof of service thereof, both of which shall be filed forthwith; if not filed within ten days after service thereof, the time of service shall be deemed to be the date of filing of the notice and proof of service. If papers are not to be served, they must be filed with the court at the time of their presentation to the court for any action or consideration.

Any facsimile of any paper or document shall have the same force and effect as the original. A certified copy of an original transmitted by facsimile transmission shall have the same force and effect as a certified copy of an original.

Any paper or document received by facsimile transmission by the clerk or court for filing may be refused upon notice to sender and determination by the clerk or court that filing of the paper or document by facsimile transmission is not time critical or in violation of these rules. For good cause, the court may require a person or sender to obtain permission before sending a facsimile transmission to the clerk or court. Briefs and other lengthy documents in support of matters filed with the clerk shall not be transmitted by facsimile transmission except by court permission.

Any facsimile shall be accompanied by a cover sheet which states the title of the document, case number, if any, number of pages, identity and voice telephone number of the sender. If sent directly to the court, there must be instructions as to filing therein in bold face type.

Filing shall be deemed complete when the facsimile is received by the clerk or court. Facsimile filings shall be accepted for filing until 4:30 o'clock p.m. on days when the clerk's office is open for business and the facsimile equipment is in operation. All facsimile filings shall be completed by 5 o'clock p.m. in accordance with § 15-6-6(a).

Within five business days after the date of the facsimile transmission, the sender shall file with the court the original document, a certificate stating that the original document is identical to the facsimile previously filed, and a ten dollar transmission fee for each document or one dollar per page, whichever is greater. The fee will be deposited into the state court automation fund.

Upon receipt of the original, the clerk shall note thereon the date and time received and the date and time that the facsimile transmission was received. Upon the filing of the original, the facsimile may be removed from the court file and the original substituted therefore. Thereafter, the original shall be deemed received as of the date and time of receipt of the facsimile transmission. If the original is not filed with the clerk within the time provided, the court may on its own motion and upon notice to the sender strike the facsimile from the file and so note on the register of actions of the court.

Failure to comply with any requirements of this rule shall, upon notice, authorize the court to apply other appropriate sanctions, including but not limited to, the striking of the paper or document received by facsimile transmission.

In the event of failure to file any paper required to be filed as herein specified, the adverse party upon proof of the omission so to file shall be entitled without notice to an order requiring such papers to be filed within a time to be specified in the order, and such order may likewise provide that upon such failure so to file such papers, the action or proceeding may be dismissed and that no new action or proceeding may be commenced without payment of reasonable terms to be fixed by the court.

If any process, original pleading, or any other paper, be lost or withheld by any person, the court may authorize a copy thereof to be filed and used instead of the original.

(Text of section effective July 1, 2014.) The original of all papers, excluding briefs or memorandums of law thereof, served upon a party or presented to any court or judge in support of any application or motion and including the summons, all pleadings, notices, demands, offers, stipulations, affidavits, written motions and orders shall, if not filed before service, be filed with the court, together with proof of such service, forthwith upon such service. The foregoing requirement of filing applies to the notice of filing of an order and the notice of entry of a judgment together with proof of service thereof, both of which shall be filed forthwith; if not filed within ten days after service thereof, the time of service shall be deemed to be the date of filing of the notice and proof of service. If papers are not to be served, they must be filed with the court at the time of their presentation to the court for any action or consideration.

Any electronic version of any paper or document shall have the same force and effect as the original. A certified copy of an original made by electronic transmission shall have the same force and effect as a certified copy of an original.

Source: SDC 1939 & Supp 1960, §§ 33.0107, 33.0802; SD RCP, Rule 5 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule No. 4, 1972, effective January 1, 1973; SL 1981, ch 379; SL 1991, ch 447 (Supreme Court Rule 91-13); SL 1992, ch 147; SL 1992, ch 366 (Supreme Court Rule 92-1); SL 1999, ch 275; SL 2000, ch 255 (Supreme Court Rule 00-1); SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004; Supreme Court Rule 13-12, eff. July 1, 2014.



§ 15-6-5(e) Definition--"Filing with the court".

15-6-5(e). Definition--"Filing with the court". The filing of pleadings and other papers with the court as required by this chapter shall be made by filing them with the clerk of the court, except that the judge may permit the papers to be filed with him, in which event he shall note thereon the filing date and forthwith transmit them to the office of the clerk.

Source: SDC 1939 & Supp 1960, § 33.0802; SD RCP, Rule 5 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004.



§ 15-6-5(f) Service by facsimile transmission (fax) to parties represented by attorney.

15-6-5(f). Service by facsimile transmission (fax) to parties represented by attorney. Whenever under these rules service is required or permitted to be made upon a party represented by an attorney, such service may be made by facsimile transmission pursuant to the following conditions:

(1) The attorney upon whom service is made has the necessary equipment to receive such transmission;

(2) The attorney has agreed to accept service by facsimile transmission, or has served the serving party in the same case by facsimile transmission; and

(3) The time and manner of transmission comply with the requirements of § 15-6-6(a), unless otherwise established by the Court.
The signature on the facsimile shall constitute a signature under § 15-6-11(a).

Source: SL 1991, ch 448 (Supreme Court Rule 91-14); SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004.



§ 15-6-5(g) Documents not to be filed--Depositions.

15-6-5(g). Documents not to be filed--Depositions. No depositions (except notices to take depositions), interrogatories, requests for documents, requests for admissions, and answers and responses thereto shall be filed with the clerk of the court.

Any discovery materials necessary for the disposition of any motion filed with the court shall be attached as an exhibit and filed with the party's motion. Financial account information filed with the court as an exhibit under this section shall be confidential pursuant to §§ 15-15A-8 and 15-15A-9, and shall remain confidential unless and until access is granted by the court under § 15-15A-10.

If any party designated any or all of any deposition as evidence to be offered in the trial of any case, such deposition shall be filed with the clerk of the court at the same time as that party's designation.

Depositions used by a party only for the purpose of contradicting or impeaching the testimony of deponent as a witness, pursuant to subdivision 15-6-32(a)(1), shall not be filed unless otherwise ordered by the judge presiding at the hearing or trial.

All depositions which have been read or offered into evidence by agreement of parties, or at the trial or submission of the case to the court, shall become a permanent part of the file.

After the ultimate conclusion of the case, depositions not offered or received into evidence may be withdrawn by the parties taking the deposition. All unclaimed depositions may be disposed of by the clerk after giving thirty days notice to the attorneys of record of the clerk's intention to do so.

Source: SL 1997, ch 304 (Supreme Court Rule 97-1); SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004; SL 2005, ch 289 (Supreme Court Rule 05-03), effective Feb. 25, 2005; SL 2006, ch 275 (Supreme Court Rule 06-01), effective July 1, 2006.



§ 15-6-5(h) Civil Case Filing Statements.

15-6-5(h). Civil Case Filing Statements. Whenever a party or an attorney representing a party commences a civil action or files an answer or first responsive pleading in a civil action, the party or attorney representing the party shall file a completed civil case filing statement containing identifying information available to that party or attorney regarding all parties, including the adverse party, with the clerk of the court. A statement must also be filed whenever a new party is added to the action. The statement shall be available from the clerk or online at the Unified Judicial System's website. The identifying information for the filing party must be submitted on the filing statement. If the party or attorney representing a party is unable to provide the required information for the filing party, he or she may seek a waiver from the judge assigned to the action. After the information is recorded in the Unified Judicial System docketing system, the filing statement may be destroyed or kept by the clerk of the court in a nonpublic file for internal record management use by the Unified Judicial System. Access to the filed statement will only be available to court personnel or by court order.

Source: SL 2004, ch 321 (Supreme Court Rule 03-20), eff. Jan. 1, 2004; SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004.



§ 15-6-5(i) Service of discovery requests by electronic mail or computer diskette--Costs.

15-6-5(i). Service of discovery requests by electronic mail or computer diskette--Costs. Any party or attorney serving discovery requests pursuant to § 15-6-31, § 15-6-33, § 15-6-34 or § 15-6-36 shall also, upon receipt of a written request, serve those items on the opposing party or attorney by electronic mail or computer diskette. Failure to comply with such a request shall not make service invalid or extend the time to file a response, but the court shall order payment of the actual costs of reproducing the item and may award such other terms as it deems proper under § 15-6-37 unless good cause for failure to comply with the request is shown.

Source: SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004.



§ 15-6-5(j) Service by electronic mail (email) to parties represented by attorney.

15-6-5(j). Service by electronic mail (email) to parties represented by attorney. Whenever under these rules service is required or permitted to be made upon a party represented by an attorney, such service may be made by email transmission pursuant to the following conditions:

(1) The attorney upon whom service is made has the necessary equipment to receive such transmission;

(2) Prior to the service, the attorney upon whom service is made has agreed in writing to accept service by email, or has served the serving party in the same case by email;

(3) The time and manner of transmission comply with the requirements of § 15-6-6(a), unless otherwise established by the court; and

(4) The sending attorney by facsimile or mail sends a certificate of service specifying the items electronically served.

The signature or electronic signature on the email shall constitute a signature under § 15-6-11(a). If within two days after the certificate of service is received, the attorney upon whom service is made attests in writing that he or she did not receive the electronic mail submission, then service shall not have been deemed to have been made.

Source: SL 2009, ch 284 (Supreme Court Rule 09-05), eff. July 1, 2009.



§ 15-6-6(a) Computation of time.

15-6-6(a). Computation of time. In computing any period of time prescribed or allowed by this chapter, by order of court, or by any applicable statute, the day of the act, event, or default from which the designated period of time begins to run shall not be included. The last day of the period so computed shall be included, unless it is a Saturday, a Sunday or a legal holiday or, when the act to be done is the filing of a paper in court, a day on which weather or other conditions have made the office of the clerk of court inaccessible, in which event the period runs until the end of the next day which is not one of the aforementioned days. When the period of time prescribed or allowed is less than eleven days, intermediate Saturdays, Sundays, and legal holidays shall be excluded in the computation. As used in this rule, "legal holiday" includes those holidays listed in § 1-5-1.

Service by facsimile and electronic mail transmission must be completed by 5:00 p.m., receiver's time, on a weekday, which is not a legal holiday, or service shall be deemed to be made on the following weekday, which is not a legal holiday.

Source: SD RCP, Rule 6(a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1991, ch 425 (Supreme Court Rule 90-02); SL 2006, ch 276 (Supreme Court Rule 06-02), eff. July 1, 2006; SL 2009, ch 280 (Supreme Court Rule 09-01), eff. July 1, 2009.



§ 15-6-6(b) Enlargement of time.

15-6-6(b). Enlargement of time. When by this chapter or by a notice given thereunder or by an order of court an act is required or allowed to be done at or within a specified time, the court for cause shown may at any time in its discretion:

(1) With or without motion or notice order the period enlarged if request therefor is made before the expiration of the period originally prescribed or as extended by a previous order; or

(2) Upon motion made after the expiration of the specified period permit the act to be done where the failure to act was the result of excusable neglect
but it may not extend the time for taking any action under §§ 15-6-50(b), 15-6-59(b) and (d), and 15-6-60(b), except to the extent and under the conditions stated in them.

Source: SDC 1939 & Supp 1960, § 33.0108; SD RCP, Rule 6 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-6(c) Superseded.

15-6-6(c). Superseded



§ 15-6-6(d) Time for motion--Affidavits--Briefs.

15-6-6(d). Time for motion--Affidavits--Briefs. A written motion, other than one which may be heard ex parte and notice of the hearing thereof or an order to show cause shall be served not later than ten days before the time specified for the hearing, unless a different period is fixed by this chapter or by order of the court. Such an order may for cause shown be made on ex parte application. When a motion is supported by affidavit or brief, the affidavit or brief shall be served with the motion and, except as otherwise provided in § 15-6-59(b), opposing affidavits or briefs may be served not later than five days before the hearing, unless the court permits them to be served at some other time. A reply brief or affidavit may be served by the movant not later than two days before the hearing, unless the court permits them to be served at some other time.

Source: SDC 1939 & Supp 1960, § 33.1001; SD RCP, Rule 6 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 277 (Supreme Court Rule 06-03), eff. July 1, 2006.



§ 15-6-6(e) Additional time after service by mail--Facsimile and electronic mail transmissionservice exempt.

15-6-6(e). Additional time after service by mail--Facsimile and electronic mail transmission service exempt. Whenever a party has the right or is required to do some act or take some proceedings within a prescribed period after the service of a notice or other paper upon him, or whenever such service is required to be made a prescribed period before a specified event, and the notice or paper is served by mail, three days shall be added to the prescribed period.

Service by facsimile or electronic mail transmission shall not be deemed service by mail for purposes of this section.

Source: SDC 1939 & Supp 1960, § 33.0820; SD RCP, Rule 6 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1991, ch 426 (Supreme Court Rule 90-03); SL 2009, ch 281 (Supreme Court Rule 09-02), eff. July 1, 2009.



§ 15-6-7(a) Pleadings.

15-6-7(a). Pleadings. There shall be a complaint and an answer; a reply to a counterclaim denominated as such; an answer to a cross-claim, if the answer contains a cross-claim; a third-party complaint, if a person who was not an original party is summoned under the provisions of § 15-6-14; and a third-party answer, if a third-party complaint is served. No other pleading shall be allowed, except that the court may order a reply to an answer or a third-party answer.

Source: SDC 1939 & Supp 1960, § 33.0901; SD RCP, Rule 7 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-7(b) Motions and other papers.

15-6-7(b). Motions and other papers. (1) An application to the court for an order shall be by motion which, unless made during a hearing or trial, shall be made in writing, shall state with particularity the grounds therefor, and shall set forth the relief or order sought. The requirement of writing is fulfilled if the motion is stated in a written notice of the hearing of the motion.

(2) The rules applicable to captions, signing, and other matters of form of pleadings apply to all motions and other papers provided for by this chapter.

(3) Exhibits and other attachments to motions are subject to the provisions of Rule 11 and the protective provisions of § 15-6-26(c).
Source: SDC 1939 & Supp 1960, § 33.1001; SD RCP, Rule 7 (b), as adopted by Supp. Ct. Order March 29, 1966, effective July 1, 1966; SL 2001, ch 295 (Supreme Court Rule 01-03); SL 2006, ch 278 (Supreme Court Rule 06-04), eff. July 1, 2006.



§ 15-6-7(c) Demurrers, pleas, and exceptions abolished.

15-6-7(c). Demurrers, pleas, and exceptions abolished. Demurrers, pleas, and exceptions for insufficiency of a pleading shall not be used.

Source: SDC 1939 & Supp 1960, § 33.0902; SD RCP, Rule 7 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-8(a) Claims for relief.

15-6-8(a). Claims for relief. A pleading which sets forth a claim for relief, whether an original claim, counterclaim, cross-claim, or third-party claim, shall contain:

(1) A short and plain statement of the claim showing that the pleader is entitled to relief; and

(2) A demand for judgment for the relief to which he deems himself entitled.

Relief in the alternative or of several different types may be demanded.

Source: SDC 1939 & Supp 1960, § 33.0903; SD RCP, Rule 8 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-8(b) Defenses--Form of denials.

15-6-8(b). Defenses--Form of denials. A party shall state in short and plain terms his defenses to each claim asserted and shall admit or deny the averments upon which the adverse party relies. If he is without knowledge or information sufficient to form a belief as to the truth of an averment, he shall so state and this has the effect of a denial. Denials shall fairly meet the substance of the averments denied. When a pleader intends in good faith to deny only a part or a qualification of an averment, he shall specify so much of it as is true and material and shall deny only the remainder. Unless the pleader intends in good faith to controvert all the averments of the preceding pleading, he may make his denials as specific denials of designated averments or paragraphs, or he may generally deny all the averments except such designated averments or paragraphs as he expressly admits; but, when he does so intend to controvert all its averments, he may do so by general denial subject to the obligations set forth in § 15-6-11.

Source: SDC 1939 & Supp 1960, § 33.0904; SD RCP, Rule 8 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-8(c) Defenses--Form of denials.

15-6-8(c). Defenses--Form of denials. In pleading to a preceding pleading, a party shall set forth affirmatively accord and satisfaction, arbitration and award, assumption of risk, contributory negligence, discharge in bankruptcy, duress, estoppel, failure of consideration, fraud, illegality, injury by fellow servant, laches, license, payment, release, res judicata, statute of frauds, statute of limitations, waiver, and any other matter constituting an avoidance or affirmative defense. When a party has mistakenly designated a defense as a counterclaim or a counterclaim as a defense, the court on terms, if justice so requires, shall treat the pleading as if there had been a proper designation.

Source: SDC 1939 & Supp 1960, § 33.0905; SD RCP, Rule 8 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-8(d) Effect of failure to deny.

15-6-8(d). Effect of failure to deny. Averments in a pleading to which a responsive pleading is required, other than those as to the amount of damage, are admitted when not denied in the responsive pleading. Averments in a pleading to which no responsive pleading is required or permitted shall be taken as denied or avoided.

Source: SDC 1939 & Supp 1960, § 33.0906; SD RCP, Rule 8 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-8(e) Pleading to be concise and direct--Consistency.

15-6-8(e). Pleading to be concise and direct--Consistency. (1) Each averment of a pleading shall be simple, concise, and direct. No technical forms of pleading or motions are required.

(2) A party may set forth two or more statements of a claim or defense alternatively or hypothetically, either in one count or defense or in separate counts or defenses. When two or more statements are made in the alternative and one of them if made independently would be sufficient, the pleading is not made insufficient by the insufficiency of one or more of the alternative statements. A party may also state as many separate claims or defenses as he has regardless of consistency and whether based on legal or on equitable grounds or on both. All statements shall be made subject to the obligations set forth in § 15-6-11.
Source: SDC 1939 & Supp 1960, § 33.0908; SD RCP, Rule 8 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-8(f) Construction of pleadings.

15-6-8(f). Construction of pleadings. All pleadings shall be so construed as to do substantial justice.

Source: SDC 1939 & Supp 1960, § 33.0915; SD RCP, Rule 8 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(a) Pleading capacity.

15-6-9(a). Pleading capacity. It is not necessary to aver the capacity of a party to sue or be sued or the authority of a party to sue or be sued in a representative capacity or the legal existence of a corporation or organized association of persons that is made a party. When a party desires to raise an issue as to the legal existence of any party or the capacity of any party to sue or be sued or the authority of a party to sue or be sued in a representative capacity, he shall do so by specific negative averment, which shall include such supporting particulars as are peculiarly within the pleader's knowledge.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(b) Pleading, fraud, mistake, condition of the mind.

15-6-9(b). Pleading, fraud, mistake, condition of the mind. In all averments of fraud or mistake, the circumstances constituting fraud or mistake shall be stated with particularity. Malice, intent, knowledge, and other condition of mind of a person may be averred generally.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(c) Pleading conditions precedent.

15-6-9(c). Pleading conditions precedent. In pleading the performance or occurrence of conditions precedent, it is sufficient to aver generally that all conditions precedent have been performed or have occurred. A denial of performance or occurrence shall be made specifically and with particularity.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(d) Pleading official document or act.

15-6-9(d). Pleading official document or act. In pleading an official document or official act, it is sufficient to aver that the document was issued or the act done in compliance with law; and in pleading any statute or ordinance, it is sufficient to refer to the statute by its number and the ordinance by its title or number and the date of its approval.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(e) Pleading judgment.

15-6-9(e). Pleading judgment. In pleading a judgment or decision of a domestic or foreign court, judicial or quasi-judicial tribunal, or of a board or officer, it is sufficient to aver the judgment or decision without setting forth matter showing jurisdiction to render it.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(f) Pleading time and place.

15-6-9(f). Pleading time and place. For the purpose of testing the sufficiency of a pleading, averments of time and place are material and shall be considered like all other averments of material matter.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (f), as adopted by Supp. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(g) Pleading special damage.

15-6-9(g). Pleading special damage. When items of special damage are claimed, they shall be specifically stated.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(h) Unknown party--How designated in pleadings and process.

15-6-9(h). Unknown party--How designated in pleadings and process. When a party is ignorant of the name of an opposing party and so alleges in his pleading, the opposing party may be designated by any name, and when his true name is discovered the process and all pleadings and proceedings in the action shall be amended by substituting the true name.

Source: SDC 1939 & Supp 1960, § 33.0401; SD RCP, Rule 9 (h), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(i) Complaint in action for libel or slander.

15-6-9(i). Complaint in action for libel or slander. In an action for libel or slander, it shall not be necessary to state in the complaint any extrinsic facts, for the purpose of showing the application to the plaintiff of the defamatory matter out of which the cause of action arose, but it shall be sufficient to state generally that the same was published or spoken concerning the plaintiff, and if such allegation be controverted, the plaintiff shall be bound to establish, on trial, that it was so published or spoken.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (i), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-10(a) Caption--Names of parties.

15-6-10(a). Caption--Names of parties. Every pleading shall have a caption setting forth the name of the court and the county in which the action is brought, the title of the action, and a designation as in § 15-6-7(a). In the complaint the title of the action shall include the names of all the parties, but in other pleadings it is sufficient to state the name of the first party on each side with an appropriate indication of other parties.

Source: SDC 1939 & Supp 1960, § 33.0908; SD RCP, Rule 10 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-10(b) Paragraphs--Separate statements.

15-6-10(b). Paragraphs--Separate statements. All averments of claim or defense shall be made in numbered paragraphs, the contents of each of which shall be limited as far as practicable to a statement of a single set of circumstances; and a paragraph may be referred to by number in all succeeding pleadings. Each claim founded upon a separate transaction or occurrence and each defense other than denials shall be stated in a separate count or defense whenever a separation facilitates the clear presentation of the matters set forth.

Source: SDC 1939 & Supp 1960, § 33.0908; SD RCP, Rule 10 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-10(c) Adoption by reference--Exhibits.

15-6-10(c). Adoption by reference--Exhibits. Statements in a pleading may be adopted by reference in a different part of the same pleading or in another pleading or in any motion. A copy of any written instrument which is an exhibit to a pleading is a part thereof for all purposes.

Source: SDC 1939 & Supp 1960, § 33.0908; SD RCP, Rule 10 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-10(d) Roman numerals--Use--Restrictions.

15-6-10(d). Roman numerals--Use--Restrictions. Roman numerals may not be used to number paragraphs in pleadings. The use of Roman numerals in pleadings is restricted to use in conjunction with persons' names and in lower case use in prefaces, forewords, prologues, and epilogues.

Source: SL 1998, ch 310.



§ 15-6-10(e) Formatting of pleadings.

15-6-10(e). Formatting of pleadings. All pleadings, motions, orders and other papers filed with the court, with the exception of exhibits, shall be typewritten or hand printed in a clear and legible manner, no smaller than 12 point type; on one side only of white, unglazed, opaque paper of good texture, eight and one-half inches wide and eleven inches long; and consecutively numbered at the bottom center of each page.

Source: SL 2013, ch 267, § 1 (Supreme Court Rule 13-06), eff. Feb. 14, 2013.



§ 15-6-11(a) Signature.

15-6-11(a). Signature. Every pleading, written motion, and other paper shall be signed by at least one attorney of record in the attorney's individual name, or, if the party is not represented by an attorney, shall be signed by the party. Each paper shall state the signer's address and telephone number, if any. Except when otherwise specifically provided by rule or statute, pleadings need not be verified or accompanied by affidavit. An unsigned paper shall be stricken unless omission of the signature is corrected promptly after being called to the attention of the attorney or party.

Source: SDC 1939 & Supp 1960, § 33.0909; SD RCP, Rule 11, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1986, ch 160, § 1; SL 2001, ch 296 (Supreme Court Rule 01-04); SL 2006, ch 279 (Supreme Court Rule 06-05), eff. July 1, 2006.



§ 15-6-11(b) Representations to court.

15-6-11(b). Representations to court. By presenting to the court (whether by signing, filing, submitting, or later advocating) a pleading, written motion, or other paper, an attorney or unrepresented party is certifying that to the best of the person's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances:

(1) It is not being presented for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation;

(2) The claims, defenses, and other legal contentions therein are warranted by existing law or by a nonfrivolous argument for the extension, modification, or reversal of existing law or the establishment of new law;

(3) The allegations and other factual contentions have evidentiary support or, if specifically so identified, are likely to have evidentiary support after a reasonable opportunity for further investigation or discovery; and

(4) The denials of factual contentions are warranted on the evidence or, if specifically so identified, are reasonably based on a lack of information or belief.
Source: SDC 1939 & Supp 1960, § 33.0909; SD RCP, Rule 11, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1986, ch 160, § 1; SL 2001 ch 297 (Supreme Court Rule 01-05); SL 2006, ch 280 (Supreme Court Rule 06-06), eff. July 1, 2006.



§ 15-6-11(c) Sanctions.

15-6-11(c). Sanctions. If, after notice and a reasonable opportunity to respond, the court determines that § 15-6-11(b) has been violated, the court may, subject to the conditions stated below, impose an appropriate sanction upon the attorneys, law firms, or parties that have violated § 15-6-11(b) or are responsible for the violation.

(1) How Initiated.

(A) By Motion. A motion for sanctions under this rule shall be made separately from other motions or requests and shall describe the specific conduct alleged to violate § 15-6-11(b). It shall be served as provided in § 15-6-5, but shall not be filed with or presented to the court unless, within twenty-one days after service of the motion (or such other period as the court may prescribe), the challenged paper, claim, defense, contention, allegation, or denial is not withdrawn or appropriately corrected. If warranted, the court may award to the party prevailing on the motion the reasonable expenses and attorney's fees incurred in presenting or opposing the motion. Absent exceptional circumstances, a law firm shall be held jointly responsible for violations committed by its partners, associates, and employees.

(B) On Court's Initiative. On its own initiative, the court may enter an order describing the specific conduct that appears to violate § 15-6-11(b) and directing an attorney, law firm, or party to show cause why it has not violated § 15-6-11(b) with respect thereto.

(2) Nature of Sanctions; Limitations. A sanction imposed for violation of this rule shall be limited to what is sufficient to deter repetition of such conduct or comparable conduct by others similarly situated. Subject to the limitations in subparagraphs (A) and (B), the sanction may consist of, or include, directives of a nonmonetary nature, an order to pay a penalty into court, or, if imposed on motion and warranted for effective deterrence, an order directing payment to the movant of some or all of the reasonable attorneys' fees and other expenses incurred as a direct result of the violation.

(A) Monetary sanctions may not be awarded against a represented party for a violation of § 15-6-11(b)(2).

(B) Monetary sanctions may not be awarded on the court's initiative unless the court issues its order to show cause before a voluntary dismissal or settlement of the claims made by or against the party which is, or whose attorneys are, to be sanctioned.

(3) Order. When imposing sanctions, the court shall describe the conduct determined to constitute a violation of this rule and explain the basis for the sanction imposed.
Source: SDC 1939 & Supp 1960, § 33.0909; SD RCP, Rule 11, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1986, ch 160, § 1; SL 2006, ch 281 (Supreme Court Rule 06-07), eff. July 1, 2006.



§ 15-6-11(d) Inapplicability to discovery.

15-6-11(d). Inapplicability to discovery. Sections 15-6-11(a) through 15-6-11(c) do not apply to disclosures and discovery requests, responses, objections, and motions that are subject to the provisions of §§ 15-6-26 through 15-6-37.

Source: SDC 1939 & Supp 1960, § 33.0909; SD RCP, Rule 11, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1986, ch 160, § 1; SL 2006, ch 282 (Supreme Court Rule 06-08), eff. July 1, 2006.



§ 15-6-11(e) Appeal to Supreme Court--Award of attorneys' fees and costs on appeal.

15-6-11(e). Appeal to Supreme Court--Award of attorneys' fees and costs on appeal. The Supreme Court shall consider all appeals pursuant to §§ 15-6-11(a) through 15-6-11(d) without any presumption of the correctness of the trial court's findings of fact and conclusions of law. Reasonable attorneys' fees and costs shall be awarded to the successful party on appeal.

Source: SL 2006, ch 283 (Supreme Court Rule 06-09), eff. July 1, 2006.



§ 15-6-12(a) Time for presenting defenses and objections.

15-6-12(a). Time for presenting defenses and objections. A defendant shall serve the answer within thirty days after the service of the complaint upon defendant, except when otherwise provided by statute or rule. A party served with a pleading stating a cross-claim shall serve an answer within twenty days after the service. The plaintiff shall serve a reply to a counterclaim in the answer within twenty days after service of the answer or, if a reply is ordered by the court, within twenty days after service of the order, unless the order otherwise directs. The service of a motion permitted under § 15-6-12 alters these periods of time as follows, unless a different time is fixed by order of the court:

(1) If the court denies the motion or postpones its disposition until the trial on the merits, the responsive pleading shall be served within ten days after notice of the court's action;

(2) If the court grants a motion for a more definite statement, the responsive pleading shall be served within ten days after the service of the more definite statement;

(3) If an appeal is taken from an order sustaining a motion to dismiss and such order is thereafter reversed, the responsive pleading shall be served within twenty days after the judgment or order of reversal is filed in the trial court.
Source: SDC 1939 & Supp 1960, § 33.0907; SD RCP, Rule 12 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 284 (Supreme Court Rule 06-10), eff. July 1, 2006.



§ 15-6-12(b) Manner of presenting defenses and objections.

15-6-12(b). Manner of presenting defenses and objections. Every defense, in law or fact, to a claim for relief in any pleading, whether a claim, counterclaim, cross-claim, or third-party claim, shall be asserted in the responsive pleading thereto if one is required, except that the following defenses may at the option of the pleader be made by motion:

(1) Lack of jurisdiction over the subject matter;

(2) Lack of jurisdiction over the person;

(3) Insufficiency of process;

(4) Insufficiency of service of process;

(5) Failure to state a claim upon which relief can be granted;

(6) Failure to join a party under § 15-6-19.

A motion making any of these defenses shall be made before pleading if a further pleading is permitted. No defense or objection is waived by being joined with one or more other defenses or objections in a responsive pleading or motion. If a pleading sets forth a claim for relief to which the adverse party is not required to serve a responsive pleading, the party may assert at the trial any defense in law or fact to that claim for relief. If, on a motion asserting the defense numbered (5) to dismiss for failure of the pleading to state a claim upon which relief can be granted, matters outside the pleading are presented to and not excluded by the court, the motion shall be treated as one for summary judgment and disposed of as provided in § 15-6-56, and all parties shall be given reasonable opportunity to present all material made pertinent to such a motion by § 15-6-56.

Source: SDC 1939 & Supp 1960, § 33.1002; SD RCP, Rule 12 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 2006, ch 285 (Supreme Court Rule 06-11), eff. July 1, 2006.



§ 15-6-12(c) Motion for judgment on the pleadings.

15-6-12(c). Motion for judgment on the pleadings. After the pleadings are closed but within such time as not to delay the trial, any party may move for judgment on the pleadings. If, on a motion for judgment on the pleadings, matters outside the pleadings are presented to and not excluded by the court, the motion shall be treated as one for summary judgment and disposed of as provided in § 15-6-56, and all parties shall be given reasonable opportunity to present all material made pertinent to such a motion by § 15-6-56.

Source: SDC 1939 & Supp 1960, § 33.1002; SD RCP, Rule 12 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-12(d) Preliminary hearings.

15-6-12(d). Preliminary hearings. The defenses specifically enumerated in subdivisions 15-6-12(b)(1) to (6), whether made in a pleading or by motion, and the motion for judgment mentioned in § 15-6-12(c) shall be heard and determined before trial on application of any party, unless the court orders that the hearing and determination thereof be deferred until the trial.

Source: SDC 1939 & Supp 1960, § 33.1002; SD RCP, Rule 12 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-12(e) Motion for more definite statement.

15-6-12(e). Motion for more definite statement. If a pleading to which a responsive pleading is permitted is so vague or ambiguous that a party cannot reasonably be required to frame a responsive pleading, the party may move for a more definite statement before interposing his responsive pleading. The motion shall point out the defects complained of and the details desired. If the motion is granted and the order of the court is not obeyed within ten days after notice of the order or within such other time as the court may fix, the court may strike the pleading to which the motion was directed or make such order as it deems just.

Source: SDC 1939 & Supp 1960, § 33.1002; SD RCP, Rule 12 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 286 (Supreme Court Rule 06-12), eff. July 1, 2006.



§ 15-6-12(f) Motion to strike.

15-6-12(f). Motion to strike. Upon motion made by a party before responding to a pleading or, if no responsive pleading is permitted by these rules, upon motion made by a party within twenty days after the service of the pleading upon him or upon the court's own initiative at any time, the court may order stricken from any pleading any insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.

Source: SDC 1939 & Supp 1960, § 33.1002; SD RCP, Rule 12 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-12(g) Consolidation of defenses in motion.

15-6-12(g). Consolidation of defenses in motion. A party who makes a motion under § 15-6-12 may join with it any other motions herein provided for and then available to him. If a party makes a motion under § 15-6-12 but omits therefrom any defense or objection then available to him which § 15-6-12 permits to be raised by motion, he shall not thereafter make a motion based on the defense or objection so omitted, except a motion as provided in subdivision 15-6-12(h)(2) on any of the grounds there stated.

Source: SDC 1939 & Supp 1960, § 33.1002; SD RCP, Rule 12 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-12(h) Waiver or preservation of certain defenses.

15-6-12(h). Waiver or preservation of certain defenses. (1) A defense of lack of jurisdiction over the person, insufficiency of process, or insufficiency of service of process is waived (A) if omitted from a motion in the circumstances described in § 15-6-12(g), or (B) if it is neither made by motion under § 15-6-12 nor included in a responsive pleading or an amendment thereof permitted by § 15-6-15(a) to be made as a matter of course.

(2) A defense of failure to state a claim upon which relief can be granted, a defense of failure to join a party indispensable under § 15-6-19, and an objection of failure to state a legal defense to a claim may be made in any pleading permitted or ordered under § 15-6-7(a), or by motion for judgment on the pleadings, or at the trial on the merits.

(3) Whenever it appears by suggestion of the parties or otherwise that the court lacks jurisdiction of the subject matter, the court shall dismiss the action.
Source: SDC 1939 & Supp 1960, § 33.1002; SD RCP, Rule 12 (h), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-13(a) Compulsory counterclaims.

15-6-13(a). Compulsory counterclaims. A pleading shall state as a counterclaim any claim which at the time of serving the pleading the pleader has against any opposing party, if it arises out of the transaction or occurrence that is the subject matter of the opposing party's claim and does not require for its adjudication the presence of third parties of whom the court cannot acquire jurisdiction. But the pleader need not state the claim if:

(1) At the time the action was commenced the claim was the subject of another pending action; or

(2) The opposing party brought suit upon his claim by attachment or other process by which the court did not acquire jurisdiction to render a personal judgment on that claim, and the pleader is not stating any counterclaim under § 15-6-13; or

(3) If the claim is not one over which the court would have jurisdiction if brought as an original action.
Source: SDC 1939 & Supp 1960, § 33.0911; SD RCP, Rule 13 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-13(b) Permissive counterclaims.

15-6-13(b). Permissive counterclaims. A pleading may state as a counterclaim any claim against an opposing party not arising out of the transaction or occurrence that is the subject matter of the opposing party's claim.

Source: SDC 1939 & Supp 1960, § 33.0911; SD RCP, Rule 13 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-13(c) Counterclaim exceeding opposing claim.

15-6-13(c). Counterclaim exceeding opposing claim. A counterclaim may or may not diminish or defeat the recovery sought by the opposing party. It may claim relief exceeding in amount or different in kind from that sought in the pleading of the opposing party.

Source: SD RCP, Rule 13 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-13(d) Counterclaim against the State of South Dakota.

15-6-13(d). Counterclaim against the State of South Dakota. This chapter shall not be construed to enlarge beyond the limits now fixed by law the right to assert counterclaims or to claim credits against the State of South Dakota or an officer or agency thereof.

Source: SD RCP, Rule 13 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-13(e) Counterclaim maturing or acquired after pleading.

15-6-13(e). Counterclaim maturing or acquired after pleading. A claim which either matured or was acquired by the pleader after serving his pleading may, with the permission of the court, be presented as a counterclaim by a supplemental pleading.

Source: SD RCP, Rule 13 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-13(f) Omitted counterclaim.

15-6-13(f). Omitted counterclaim. When a pleader fails to set up a counterclaim through oversight, inadvertence, or excusable neglect, or when justice requires, he may by leave of court set up the counterclaim by amendment.

Source: SD RCP, Rule 13 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-13(g) Cross-claim against co-party.

15-6-13(g). Cross-claim against co-party. A pleading may state as a cross-claim any claim by one party against a co-party arising out of the transaction or occurrence that is the subject matter either of the original action or of a counterclaim therein or relating to any property that is the subject matter of the original action. Such cross-claim may include a claim that the party against whom it is asserted is or may be liable to the cross-claimant for all or part of a claim asserted in the action against the cross-claimant.

Source: SDC 1939 & Supp 1960, § 33.0912; SD RCP, Rule 13 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-13(h) Joinder of additional parties.

15-6-13(h). Joinder of additional parties. Persons other than those made parties to the original action may be made parties to a counterclaim or cross-claim in accordance with the provisions of §§ 15-6-19 and 15-6-20.

Source: SD RCP, Rule 13 (h), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-13(i) Separate trials--Separate judgments.

15-6-13(i). Separate trials--Separate judgments. If the court orders separate trials as provided in § 15-6-42(b) judgment on counterclaim or cross-claim may be rendered in accordance with the terms of § 15-6-54(b), when the court has jurisdiction so to do, even if the claims of the opposing parties have been dismissed or otherwise disposed of.

Source: SD RCP, Rule 13 (i), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 1.



§ 15-6-14(a) When defendant may bring in third party.

15-6-14(a). When defendant may bring in third party. At any time after commencement of the action a defending party, as a third-party plaintiff, may cause a summons and complaint to be served upon a person not a party to the action who is or may be liable to him for all or part of the plaintiff's claim against him. The third-party plaintiff need not obtain leave to make the service if he serves the third-party complaint not later than ten days after he serves his original answer. Otherwise he must obtain leave on motion upon notice to all parties to the action. The person served with the summons and third-party complaint, hereinafter called the third-party defendant, shall make his defenses to the third-party plaintiff's claim as provided in § 15-6-12 and his counterclaims against the third-party plaintiff and cross-claims against other third-party defendants as provided in § 15-6-13. The third-party defendant may assert against the plaintiff any defenses which the third-party plaintiff has to the plaintiff's claim. The third-party defendant may also assert any claim against the plaintiff arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the third-party plaintiff. The plaintiff may assert any claim against the third-party defendant arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the third-party plaintiff, and the third-party defendant thereupon shall assert his defenses as provided in § 15-6-12 and his counterclaims and cross-claims as provided in § 15-6-13. Any party may move to strike the third-party claim, or for its severance or separate trial. A third-party defendant may proceed under § 15-6-14 against any person not a party to the action who is or may be liable to him for all or part of the claim made in the action against the third-party defendant. The court may render such judgments, one or more in number, as may be suitable. As among joint tort-feasors against whom a judgment has been entered in a single action, the provisions of § 15-8-15 apply only if the issue of proportionate fault is litigated between them by cross-claim, counterclaim, or third-party claim in that action.

Source: SL 1945, ch 167, § 7; SDC Supp 1960, § 33.04A08; SD RCP, Rule 14 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 1976, ch 147.



§ 15-6-14(b) When plaintiff may bring in third party.

15-6-14(b). When plaintiff may bring in third party. When a counterclaim is asserted against a plaintiff, he may cause a third party to be brought in under circumstances which under § 15-6-14(a) would entitle a defendant to do so.

Source: SL 1945, ch 167, § 7; SDC Supp 1960, § 33.04A08; SD RCP, Rule 14 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-15(a) Amendments to pleadings.

15-6-15(a). Amendments to pleadings. A party may amend his pleading once as a matter of course at any time before a responsive pleading is served or, if the pleading is one to which no responsive pleading is permitted and the action has neither been placed upon the trial calendar, nor an order made setting a date for trial, he may so amend it at any time within twenty days after it is served. Otherwise a party may amend his pleading only by leave of court or by written consent of the adverse party; and leave shall be freely given when justice so requires. A party shall plead in response to an amended pleading within the time remaining for response to the original pleading or within ten days after service of the amended pleading, whichever period may be the longer, unless the court otherwise orders.

Source: SDC 1939 & Supp 1960, § 33.0914; SD RCP, Rule 15 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-15(b) Amendments to conform to the evidence.

15-6-15(b). Amendments to conform to the evidence. When issues not raised by the pleadings are tried by express or implied consent of the parties, they shall be treated in all respects as if they had been raised in the pleadings. Such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues may be made upon motion of any party at any time, even after judgment; but failure so to amend does not affect the result of the trial of these issues. If evidence is objected to at the trial on the ground that it is not within the issues made by the pleadings, the court may allow the pleadings to be amended and shall do so freely when the presentation of the merits of the action will be subserved thereby and the objecting party fails to satisfy the court that the admission of such evidence would prejudice him in maintaining his action or defense upon the merits. The court may grant a continuance to enable the objecting party to meet such evidence.

Source: SDC 1939 & Supp 1960, § 33.0914; SD RCP, Rule 15 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-15(c) Relation back of amendments to pleadings.

15-6-15(c). Relation back of amendments to pleadings. Whenever the claim or defense asserted in the amended pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading, the amendment relates back to the date of the original pleading. An amendment changing the party against whom a claim is asserted relates back if the foregoing provision is satisfied and, within the period provided by law for commencing the action against him, the party to be brought in by amendment:

(1) Has received such notice of the institution of the action that he will not be prejudiced in maintaining his defense on the merits; and

(2) Knew or should have known that, but for a mistake concerning the identity of the proper party, the action would have been brought against him.
Source: SD RCP, Rule 15 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-15(d) Supplemental pleadings.

15-6-15(d). Supplemental pleadings. Upon motion of a party the court may, upon reasonable notice and upon such terms as are just, permit him to serve a supplemental pleading setting forth transactions or occurrences or events which have happened since the date of the pleading sought to be supplemented. Permission may be granted even though the original pleading is defective in its statement of a claim for relief or defense. If the court deems it advisable that the adverse party plead to the supplemental pleading, it shall so order, specifying the time therefor.

Source: SDC 1939 & Supp 1960, § 33.0913; SD RCP, Rule 15 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-16 Pretrial procedure--Formulating issues.

15-6-16. Pretrial procedure--Formulating issues. Prior to the trial of any action, the court, either on its own motion or the motion of any party, shall, after consulting with the attorneys for the parties and any unrepresented parties, enter a scheduling order that limits the time:

(1) To join other parties and to amend the pleadings;

(2) To file and hear motions;

(3) To complete discovery;

(4) The date or dates for conference before trial, final pretrial conference and trial;

(5) Any other matters appropriate to the circumstances of the case.

A schedule shall not be modified except by leave of the judge upon a showing of good cause.

Source: SDC 1939 & Supp 1960, § 33.1003; SD RCP, Rule 16, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 80-15; SL 1993, ch 384 (Supreme Court Rule 93-1).



§ 15-6-17(a) Real party in interest.

15-6-17(a). Real party in interest. Every action shall be prosecuted in the name of the real party in interest. A personal representative, guardian, conservator, bailee, trustee of an express trust, a party with whom or in whose name a contract has been made for the benefit of another, or a party authorized by statute may sue in his own name without joining with him the party for whose benefit the action is brought; and when a statute of the state so provides, an action for the use or benefit of another shall be brought in the name of the state. No action shall be dismissed on the ground that it is not prosecuted in the name of the real party in interest until a reasonable time has been allowed after objection for ratification of commencement of the action by, or joinder or substitution of, the real party in interest; and such ratification, joinder, or substitution shall have the same effect as if the action had been commenced in the name of the real party in interest.

Source: SDC 1939 & Supp 1960, § 33.0402; SD RCP, Rule 17 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 1993, ch 213, § 88.



§ 15-6-17(b) Capacity to sue or be sued.

15-6-17(b). Capacity to sue or be sued. When two or more persons associated in any business, transact such business under a common name, whether it comprises the names of such persons or not, the associates may sue or be sued by such common name, the summons in such cases being served on one or more of the associates. The judgment in the action shall bind the joint property of all the associates, and the individual property of the party or parties served with process, in the same manner as if all had been named defendants and had been sued upon their joint liability.

Source: SDC 1939 & Supp 1960, § 33.0408; SD RCP, Rule 17 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-17(c) Representation of minors or incompetent persons.

15-6-17(c). Representation of minors or incompetent persons. Whenever a minor or incompetent person has a guardian or conservator, such guardian or conservator may sue or defend on behalf of the minor or incompetent person. If the minor or incompetent person does not have a guardian or conservator, he may sue by a guardian ad litem. The court shall appoint a guardian ad litem for a minor or incompetent person not otherwise represented in an action or shall make such other order as it deems proper for the protection of the minor or incompetent person and may make such appointment notwithstanding an appearance by a guardian or conservator. Unless the court otherwise orders, no guardian ad litem shall be permitted to receive any money or other property of his ward except costs and expenses allowed to such guardian ad litem by the court or recovered by the ward in the action until such guardian ad litem has given sufficient security approved by the court to account for and apply such money or property under direction of the court. Such guardian ad litem may with the approval of the court settle or compromise in behalf of his ward, the case in which he is appearing and any judgment entered therein.

Source: SDC 1939 & Supp 1960, §§ 33.0405 to 33.0407; SD RCP, Rule 17 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1993, ch 213, § 89.



§ 15-6-18(a) Joinder of claims.

15-6-18(a). Joinder of claims. A party asserting a claim to relief as an original claim, counterclaim, cross-claim, or third-party claim, may join either as independent or as alternate claims, as many claims, legal or equitable, as he has against an opposing party.

Source: SDC 1939 & Supp 1960, § 33.0916; SD RCP, Rule 18 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-18(b) Joinder of remedies--Fraudulent conveyances.

15-6-18(b). Joinder of remedies--Fraudulent conveyances. Whenever a claim is one heretofore cognizable only after another claim has been prosecuted to a conclusion, the two claims may be joined in a single action; but the court shall grant relief in that action only in accordance with the relative substantive rights of the parties. In particular, a plaintiff may state a claim for money and a claim to have set aside a conveyance fraudulent as to him, without first having obtained a judgment establishing the claim for money.

Source: SD RCP, Rule 18 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-19(a) Persons to be joined if feasible.

15-6-19(a). Persons to be joined if feasible. A person who is subject to service of process shall be joined as a party in the action if:

(1) In his absence complete relief cannot be accorded among those already parties; or

(2) He claims an interest relating to the subject of the action and is so situated that the disposition of the action in his absence may (i) as a practical matter impair or impede his ability to protect that interest or (ii) leave any of the persons already parties subject to a substantial risk of incurring double, multiple, or otherwise inconsistent obligations by reason of his claimed interest. If he has not been so joined, the court shall order that he be made a party. If he should join as a plaintiff but refuses to do so, he may be made a defendant, or, in a proper case, an involuntary plaintiff. If the joined party objects to venue and his joinder would render the venue of the action improper, he shall be dismissed from the action.
Source: SDC 1939 & Supp 1960, § 33.0410; SD RCP, Rule 19 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-19(b) Determination by court whenever joinder not feasible.

15-6-19(b). Determination by court whenever joinder not feasible. If a person as described in subdivisions 15-6-19(a)(1) and (2) cannot be made a party, the court shall determine whether in equity and good conscience the action should proceed among the parties before it, or should be dismissed, the absent person being thus regarded as indispensable. The factors to be considered by the court include: first, to what extent a judgment rendered in the person's absence might be prejudicial to him or those already parties; second, the extent to which, by protective provisions in the judgment, by the shaping of relief, or other measures, the prejudice can be lessened or avoided; third, whether a judgment rendered in the person's absence will be adequate; fourth, whether the plaintiff will have an adequate remedy if the action is dismissed for nonjoinder.

Source: SD RCP, Rule 19 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-19(c) Pleading reasons for nonjoinder.

15-6-19(c). Pleading reasons for nonjoinder. A pleading asserting a claim for relief shall state the names, if known to the pleader, of any persons as described in subdivisions 15-6-19(a)(1) and (2) who are not joined and the reasons why they are not joined.

Source: SD RCP, Rule 19 (c) as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-19(d) Exception of class actions.

15-6-19(d). Exception of class actions. Section 15-6-19 is subject to the provisions of § 15-6-23.

Source: SD RCP, Rule 19 (d), as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-20(a) Permissive joinder.

15-6-20(a). Permissive joinder. All persons may join in one action as plaintiffs if they assert any right to relief jointly, severally, or in the alternative in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all these persons will arise in the action. All persons may be joined in one action as defendants if there is asserted against them jointly, severally, or in the alternative, any right to relief in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all defendants will arise in the action. A plaintiff or defendant need not be interested in obtaining or defending against all the relief demanded. Judgment may be given for one or more of the plaintiffs according to their respective rights to relief, and against one or more defendants according to their respective liabilities.

Source: SDC 1939 & Supp 1960, § 33.0409; SD RCP, Rule 20 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-20(b) Separate trials.

15-6-20(b). Separate trials. The court may make such orders as will prevent a party from being embarrassed, delayed, or put to expense by the inclusion of a party against whom he asserts no claim and who asserts no claim against him, and may order separate trials or make other orders to prevent delay or prejudice.

Source: SDC 1939 & Supp 1960, § 33.1305; SD RCP, Rule 20 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-21 Misjoinder and nonjoinder of parties.

15-6-21. Misjoinder and nonjoinder of parties. Misjoinder of parties is not ground for dismissal of an action. Parties may be dropped or added by order of the court on motion of any party or of its own initiative at any stage of the action and on such terms as are just. Any claim against a party may be severed and proceeded with separately.

Source: SDC 1939 & Supp 1960, § 33.0411; SD RCP, Rule 21, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-22 Interpleader.

15-6-22. Interpleader. Persons having claims against the plaintiff may be joined as defendants and required to interplead when their claims are such that the plaintiff is or may be exposed to double or multiple liability. It is not ground for objection to the joinder that the claims of the several claimants or the titles on which their claims depend do not have a common origin or are not identical but are adverse to and independent of one another, or that the plaintiff avers that he is not liable in whole or in part to any or all of the claimants. A defendant exposed to similar liability may obtain such interpleader by way of cross-claim or counterclaim. The provisions of this section supplement and do not in any way limit the joinder of parties permitted in § 15-6-20.

Source: SDC 1939 & Supp 1960, § 33.0412; SD RCP, Rule 22, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-23(a) Prerequisites to a class action.

15-6-23(a). Prerequisites to a class action. One or more members of a class may sue or be sued as representative parties on behalf of all only if:

(1) The class is so numerous that joinder of all members is impracticable;

(2) There are questions of law or fact common to the class;

(3) The claims or defenses of the representative parties are typical of the claims or defenses of the class;

(4) The representative parties will fairly and adequately protect the interests of the class; and

(5) The suit is not against this state for the recovery of a tax imposed by chapter 10-39, 10-39A, 10-40, 10-41, 10-43, 10-44, 10-45, 10-46, 10-46A, 10-46B, or 10-52.
Source: SDC 1939 & Supp 1960, § 33.0410; SD RCP, Rule 23 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 1982, ch 99, § 9; SL 1985, ch 15, § 31.



§ 15-6-23(b) Class actions maintainable.

15-6-23(b). Class actions maintainable. An action may be maintained as a class action if the prerequisites of § 15-6-23(a) are satisfied, and in addition:

(1) The prosecution of separate actions by or against individual members of the class would create a risk of:

(A) Inconsistent or varying adjudications with respect to individual members of the class which would establish incompatible standards of conduct for the party opposing the class; or

(B) Adjudications with respect to individual members of the class which would as a practical matter be dispositive of the interests of the other members not parties to the adjudications or substantially impair or impede their ability to protect their interests; or

(2) The party opposing the class has acted or refused to act on grounds generally applicable to the class, thereby making appropriate permanent injunctive relief or corresponding declaratory relief with respect to the class as a whole; or

(3) The court finds that the questions of law or fact common to the members of the class predominate over any questions affecting only individual members, and that a class action is superior to other available methods for the fair and efficient adjudication of the controversy. The matters pertinent to the findings include:

(A) The interest of members of the class in individually controlling the prosecution or defense of separate actions;

(B) The extent and nature of any litigation concerning the controversy already commenced by or against members of the class;

(C) The desirability or undesirability of concentrating the litigation of the claims in the particular forum;

(D) The difficulties likely to be encountered in the management of a class action.
Source: SD RCP, Rule 23 (b), as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 1978, ch 155, § 1.



§ 15-6-23(c) Determination by order whether class action to be maintained--Notice--Judgment--Actions conducted partially as class actions.

15-6-23(c). Determination by order whether class action to be maintained--Notice--Judgment--Actions conducted partially as class actions. (1) As soon as practicable after the commencement of an action brought as a class action, the court shall determine by order whether it is to be so maintained. An order under this section may be conditional, and may be altered or amended before the decision on the merits.

(2) In any class action maintained under subdivision 15-6-23(b)(3), the court shall direct to the members of the class the best notice practicable under the circumstances, including individual notice to all members who can be identified through reasonable effort. The notice shall advise each member that (A) the court will exclude him from the class if he so requests by a specified date; (B) the judgment, whether favorable or not, will include all members who do not request exclusion; and (C) any member who does not request exclusion may, if he desires, enter an appearance through his counsel.

(3) The judgment in an action maintained as a class action under subdivision 15-6-23(b)(1) or (2), whether or not favorable to the class, shall include and describe those whom the court finds to be members of the class. The judgment in an action maintained as a class action under subdivision 15-6-23(b)(3), whether or not favorable to the class, shall include and specify or describe those to whom the notice provided in subdivision (2) of this section was directed, and who have not requested exclusion, and whom the court finds to be members of the class.

(4) When appropriate (A) an action may be brought or maintained as a class action with respect to particular issues, or (B) a class may be divided into subclasses and each subclass treated as a class, and the provisions of § 15-6-23 shall then be construed and applied accordingly.
Source: SD RCP, Rule 23 (c), as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-23(d) Orders in conduct of actions.

15-6-23(d). Orders in conduct of actions. In the conduct of actions to which § 15-6-23 applies, the court may make appropriate orders:

(1) Determining the course of proceedings or prescribing measures to prevent undue repetition or complication in the presentation of evidence or argument;

(2) Requiring, for the protection of the members of the class or otherwise for the fair conduct of the action, that notice be given in such manner as the court may direct to some or all of the members of any step in the action, or of the proposed extent of the judgment, or of the opportunity of members to signify whether they consider the representation fair and adequate, to intervene and present claims or defenses, or otherwise to come into the action;

(3) Imposing conditions on the representative parties or on intervenors;

(4) Requiring that the pleadings be amended to eliminate therefrom allegations as to representation of absent persons, and that the action proceed accordingly;

(5) Dealing with similar procedural matters.

The orders may be combined with an order under § 15-6-16, and may be altered or amended as may be desirable from time to time.

Source: SD RCP, Rule 23 (d), as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-23(e) Dismissal or compromise of class actions.

15-6-23(e). Dismissal or compromise of class actions. A class action shall not be dismissed or compromised without the approval of the court, and notice of the proposed dismissal or compromise shall be given to all members of the class in such manner as the court directs.

Source: SD RCP, Rule 23 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-23(c); SD RCP, Rule 23 (e) as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-23.1 Derivative actions by unincorporated associations.

15-6-23.1. Derivative actions by unincorporated associations. In a derivative action brought by one or more members to enforce a right of an unincorporated association, the association having failed to enforce a right which may properly be asserted by it, the complaint shall be verified and shall allege

(1) That the plaintiff was a member at the time of the transaction of which he complains or that his membership thereafter devolved on him by operation of law, and

(2) That the action is not a collusive one to confer jurisdiction on a court of the state which it would not otherwise have.

The complaint shall also allege with particularity the efforts, if any, made by the plaintiff to obtain the action he desires from the directors or comparable authority and, if necessary, from the members, and the reasons for his failure to obtain the action or for not making the effort. The derivative action may not be maintained if it appears that the plaintiff does not fairly and adequately represent the interests of the members similarly situated in enforcing the right of the association. The action shall not be dismissed or compromised without the approval of the court, and notice of the proposed dismissal or compromise shall be given to members in such manner as the court directs.

Source: SD RCP, Rule 23(b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-23(b); SD RCP, Rule 23.1, as added by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 2006, ch 287 (Supreme Court Rule 06-13), eff. July 1, 2006.



§ 15-6-23.2 Actions relating to unincorporated associations.

15-6-23.2. Actions relating to unincorporated associations. An action brought by or against the members of an unincorporated association as a class by naming certain members as representative parties may be maintained only if it appears that the representative parties will fairly and adequately protect the interests of the association and its members. In the conduct of the action the court may make appropriate orders corresponding with those described in § 15-6-23(d), and the procedure for dismissal or compromise of the action shall correspond with that provided in § 15-6-23(e).

Source: SD RCP, Rule 23.2, as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-24(a) Intervention of right.

15-6-24(a). Intervention of right. Upon timely application anyone shall be permitted to intervene in an action:

(1) When a statute of the state confers an unconditional right to intervene; or

(2) When the applicant claims an interest relating to the property or transaction which is the subject of the action and he is so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest, unless the applicant's interest is adequately represented by existing parties.
Source: SDC 1939 & Supp 1960, § 33.0413; SD RCP, Rule 24 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-24(b) Permissive intervention.

15-6-24(b). Permissive intervention. Upon timely application anyone may be permitted to intervene in an action when an applicant's claim or defense and the main action have a question of law or fact in common. When a party to an action relies for ground of claim or defense upon any statute or executive order administered by a federal or state governmental officer or agency or upon any regulation, order, requirement, or agreement issued or made pursuant to the statute or executive order, the officer or agency upon timely application may be permitted to intervene in the action. In exercising its discretion the court shall consider whether the intervention will unduly delay or prejudice the adjudication of the rights of the original parties.

Source: SD RCP, Rule 24 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-24(c) Procedure for intervention.

15-6-24(c). Procedure for intervention. A person desiring to intervene shall serve a motion to intervene upon the parties as provided in § 15-6-5. The motion shall state the grounds therefor and shall be accompanied by a pleading setting forth the claim or defense for which intervention is sought. The same procedure shall be followed when a statute gives a right to intervene.

When the constitutionality of an act of the Legislature affecting the public interest is drawn in question in any action to which the state or an officer, agency, or employee of the state is not a party, the party asserting the unconstitutionality of the act shall notify the attorney general thereof within such time as to afford him the opportunity to intervene.

Source: SDC 1939 & Supp 1960, § 33.0413; SD RCP, Rule 24 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-25(a) Death of party.

15-6-25(a). Death of party. (1) If a party dies and the claim is not thereby extinguished, the court may order substitution of the proper parties. The motion for substitution may be made by any party or by the successors or representatives of the deceased party and, together with the notice of hearing, shall be served on the parties as provided in § 15-6-5 and upon persons not parties in the manner provided in § 15-6-4 for the service of a summons. Unless the motion for substitution is made not later than ninety days after the death is suggested upon the record by service of a statement of the fact of the death as provided herein for the service of the motion, the action shall be dismissed as to the deceased party.

(2) In the event of the death of one or more of the plaintiffs or of one or more of the defendants in an action in which the right sought to be enforced survives only to the surviving plaintiffs or only against the surviving defendants, the action does not abate. The death shall be suggested upon the record and the action shall proceed in favor of or against the surviving parties.
Source: SDC 1939 & Supp 1960, § 33.0414; SD RCP, Rule 25 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-25(b) Incompetency of party.

15-6-25(b). Incompetency of party. If a party becomes incompetent, the court upon motion served as provided in § 15-6-25(a) may allow the action to be continued by or against his guardian, conservator, or guardian ad litem.

Source: SDC 1939 & Supp 1960, § 33.0414; SD RCP, Rule 25 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1993, ch 213, § 90.



§ 15-6-25(c) Transfer of party's interest.

15-6-25(c). Transfer of party's interest. In case of any transfer of interest, the action may be continued by or against the original party, unless the court upon motion directs the person to whom the interest is transferred to be substituted in the action or joined with the original party. Service of the motion shall be made as provided in § 15-6-25(a).

Source: SDC 1939 & Supp 1960, § 33.0414; SD RCP, Rule 25 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-25(d) Officer as party--Death or separation from office.

15-6-25(d). Officer as party--Death or separation from office. (1) When a public officer, officer of a private corporation as such, personal representative or trustee is a party to an action in his official capacity and during its pendency dies, resigns, or otherwise ceases to hold office, the action does not abate and his successor is automatically substituted as a party. Proceedings following the substitution shall be in the name of the substituted party, but any misnomer not affecting the substantial rights of the parties shall be disregarded. An order of substitution may be entered at any time, but the omission to enter such an order shall not affect the substitution.

(2) When such officer sues or is sued in his official capacity, he may be described as a party by his official title rather than by name; but the court may require his name to be added.
Source: SDC 1939 & Supp 1960, § 33.0414; SD RCP, Rule 25 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-25(e) Judgment for possession of real property--Successor in interest--Revival.

15-6-25(e). Judgment for possession of real property--Successor in interest--Revival. When a judgment is recovered for the possession of real property and the party recovering such judgment shall have died subsequent to the recovery thereof, his successor in interest in said real property, whether by grant, devise, or inheritance, may revive said judgment and enforce the same by execution on motion, within one year after said death, or afterwards on supplemental complaint.

Source: SDC 1939 & Supp 1960, § 33.0414; SD RCP, Rule 25 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-25.1 Dismissal of parties--Subsequent pleadings.

15-6-25.1. Dismissal of parties--Subsequent pleadings. If a party is dismissed or dropped from a multiparty civil action by order of the court, the name of the dismissed or dropped party may not appear on subsequent pleadings.

Source: SL 1989, ch 174.



§ 15-6-26(a) Discovery methods.

15-6-26(a). Discovery methods. Parties may obtain discovery by one or more of the following methods: depositions upon oral examination or written questions; written interrogatories; production of documents or things or permission to enter upon land or other property, for inspection and other purposes; physical and mental examinations; and requests for admission. Unless the court orders otherwise under § 15-6-26(c), the frequency of use of these methods is not limited.

Source: Supreme Court Rule 76-3, § 2.



§ 15-6-26(b) Scope of discovery.

15-6-26(b). Scope of discovery. Unless otherwise limited by order of the court in accordance with these rules, the scope of discovery is as follows:

(1) In general. Parties may obtain discovery regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action, whether it relates to the claim or defense of the party seeking discovery or to the claim or defense of any other party, including the existence, description, nature, custody, condition and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of any discoverable matter. It is not ground for objection that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence.

The frequency or extent of use of the discovery methods set forth in § 15-6-26(a) shall be limited by the court if it determines that:

(A)(i) the discovery sought is unreasonably cumulative or duplicative, or is obtainable from some other source that is more convenient, less burdensome, or less expensive;

(ii) the party seeking discovery has had ample opportunity by discovery in the action to obtain the information sought; or

(iii) discovery is unduly burdensome or expensive, taking into account the needs of the case, the amount in controversy limitations on the party's resources, and the importance of the issues at stake in the litigation.

The court may act upon its own initiative after reasonable notice or pursuant to a motion under § 15-6-26(c).

(2) Insurance agreements. A party may obtain discovery of the existence and contents of any insurance agreement under which any person carrying on an insurance business may be liable to satisfy part or all of a judgment which may be entered in the action or to indemnify or reimburse for payments made to satisfy the judgment. Information concerning the insurance agreement is not by reason of disclosure admissible in evidence at trial. For purposes of this paragraph, an application for insurance shall not be treated as part of an insurance agreement.

(3) Trial preparation: materials. Subject to the provisions of subdivision (4) of this section, a party may obtain discovery of documents and tangible things otherwise discoverable under subdivision (1) of this section and prepared in anticipation of litigation or for trial by or for another party or by or for that other party's representative (including such other party's attorney, consultant, surety, indemnitor, insurer, or agent) only upon a showing that the party seeking discovery has substantial need of the materials in the preparation of the party's case and that the party is unable without undue hardship to obtain the substantial equivalent of the materials by other means. In ordering discovery of such materials when the required showing has been made, the court shall protect against disclosure of the mental impressions, conclusions, opinions, or legal theories of an attorney or other representative of a party concerning the litigation.

A party may obtain without the required showing a statement concerning the action or its subject matter previously made by that party. Upon request, a person not a party may obtain without the required showing a statement concerning the action or its subject matter previously made by that person. If the request is refused, the person may move for a court order. The provisions of subdivision 15-6-37(a)(4) apply to award of expenses incurred in relation to the motion. For purposes of this paragraph, a statement previously made is (A) a written statement signed or otherwise adopted or approved by the person making it, or (B) a stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement by the person making it and contemporaneously recorded.

(4) Trial preparation: experts. Discovery of facts known and opinions held by experts, otherwise discoverable under the provisions of subdivision (1) of this rule and acquired or developed in anticipation of litigation or for trial may be obtained only as follows:

(A)(i) A party may through interrogatories require any other party to identify each person whom the other party expects to call as an expert witness at trial, to state the subject matter on which the expert is expected to testify, and to state the substance of the facts and opinions to which the expert is expected to testify and a summary of the grounds for each opinion.

(ii) Upon motion, the court may order further discovery by other means, subject to such restrictions as to scope and such provisions, pursuant to subdivision (4)(C) of this section, concerning fees and expenses as the court may deem appropriate.

(B) Trial-preparation for draft reports or disclosures. Subdivision 15-6-26(b)(3) protects drafts of any report prepared by any witness who is retained or specially employed to provide expert testimony in the case or one whose duties as the party's employee regularly involves giving expert testimony, regardless of the form in which the draft is recorded.

(C) Trial preparation protection for communication between a party's attorney and expert witnesses. Subdivision 15-6-26(b)(3) protects communications between the party's attorney and any witness who is retained or specially employed to provide expert testimony in the case or one whose duties as the party's employee regularly involve giving expert testimony, regardless of the form of the communications, except to the extent that the communications:

(i) Relate to compensation for the expert's study or testimony;

(ii) Identify facts or data that the party's attorney provided and that the expert considered in forming the opinion to be expressed; or

(iii) Identify assumptions that the party's attorney provided and that the expert relied on in forming the opinions to be expressed.

(D) A party may discover facts known or opinions held by an expert who has been retained or specially employed by another party in anticipation of litigation or preparation for trial and who is not expected to be called as a witness at trial, only as provided in § 15-6-35(b) or upon a showing of exceptional circumstances under which it is impracticable for the party seeking discovery to obtain facts or opinions on the same subject by other means.

(E) Unless manifest injustice would result, (i) the court shall require that the party seeking discovery pay the expert a reasonable fee for time spent in responding to discovery under subdivisions (4)(A)(ii) and (4)(B) of this section; and (ii) with respect to discovery obtained under subdivision (4)(A) (ii) of this section the court may require, and with respect to discovery obtained under subdivision (4)(B) of this section the court shall require, the party seeking discovery to pay the other party a fair portion of the fees and expenses reasonably incurred by the latter party in obtaining facts and opinions from the expert.

(5) Claims of privilege or protection of trial preparation materials. When a party withholds information otherwise discoverable under these rules by claiming that it is privileged or subject to protection as trial preparation material, the party shall make the claim expressly and shall describe the nature of the documents, communications, or things not produced in a manner that, without revealing information itself privileged or protected, will enable other parties to assess the applicability of the privilege or protection.
Source: SDC 1939 & Supp 1960, § 36.0505; SD RCP, Rule 26 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 2; SL 1993, ch 385 (Supreme Court Rule 93-2); SL 2006, ch 288 (Supreme Court Rule 06-14), eff. July 1, 2006; SL 2011, ch 244 (Supreme Court Rule 11-01), eff. July 1, 2011.



§ 15-6-26(c) Protective orders.

15-6-26(c). Protective orders. Upon motion by a party or by the person from whom discovery is sought or has been taken, or other person who would be adversely affected, accompanied by a certification that the movant has in good faith conferred or attempted to confer with other affected parties in an effort to resolve the dispute without court action, and for good cause shown, the court in which the action is pending, on matters relating to a deposition, interrogatories, or other discovery, or alternatively, the court in the circuit where the deposition is to be taken may make any order which justice requires to protect a party or person from annoyance, embarrassment, oppression, or undue burden or expense, including one or more of the following:

(1) That the discovery not be had;

(2) That the discovery may be had only on specified terms and conditions, including a designation of the time and place;

(3) That the discovery may be had only by a method of discovery other than that selected by the party seeking discovery;

(4) That certain matters not be inquired into, or that the scope of the discovery be limited to certain matters;

(5) That discovery be conducted with no one present except persons designated by the court;

(6) That a deposition after being sealed be opened only by order of the court;

(7) That a trade secret or other confidential research, development, or commercial information not be disclosed or be disclosed only in a designated way;

(8) That the parties simultaneously file specified documents or information enclosed in sealed envelopes to be opened as directed by the court;

(9) That depositions, interrogatories, admissions, other discovery, documents, and exhibits attached to motions, or portions of such documents, be sealed unless and until opened at the direction of the court.

If the motion for a protective order is denied in whole or in part, the court may, on such terms and conditions as are just, order that any party or person provide or permit discovery. The provisions of subdivision 15-6-37(a)(4) apply to the award of expenses incurred in relation to the motion.

Source: SDC 1939 & Supp 1960, § 36.0516; SD RCP, Rule 30 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-30(b); Supreme Court Rule 76-3, § 2; SL 2001, ch 298 (Supreme Court Rule 01-06); SL 2006, ch 289 (Supreme Court Rule 06-15), eff. July 1, 2006.



§ 15-6-26(d) Sequence and timing of discovery.

15-6-26(d). Sequence and timing of discovery. Unless the court upon motion, for the convenience of parties and witnesses and in the interests of justice, orders otherwise, methods of discovery may be used in any sequence and the fact that a party is conducting discovery, whether by deposition or otherwise, shall not operate to delay any other party's discovery.

Source: Supreme Court Rule 76-3, § 2.



§ 15-6-26(e) Supplementation of responses.

15-6-26(e). Supplementation of responses. A party who has responded to a request for discovery with a response that was complete when made is under a duty to supplement or correct the response to include information thereafter acquired if ordered by the court or in the following circumstances:

(1) A party is under a duty to supplement at appropriate intervals the party's response to a discovery request authorized under subdivision (a) if the party learns that in some material respect the response is incomplete or incorrect and if the additional or corrective information has not otherwise been made known to the other parties during the discovery process or in writing. With respect to testimony of an expert, the duty extends to information contained in any expert report, discovery response concerning expert's opinions and any deposition of the expert.

(2) A party is under a duty seasonably to amend a prior response to an interrogatory, request for production, or request for admission if the party learns that the response is in some material respect incomplete or incorrect and if the additional or corrective information has not otherwise been made known to the other parties during the discovery process or in writing.

(3) A duty to supplement responses may be imposed by order of the court, agreement of the parties, or at any time prior to trial through new requests for supplementation of prior responses.
Source: Supreme Court Rule 76-3, § 2; SL 2006, ch 290 (Supreme Court Rule 06-16), eff. July 1, 2006.



§ 15-6-26(f) Superseded.

15-6-26(f). Superseded



§ 15-6-27(a) Depositions before action.

15-6-27(a). Depositions before action. (1) Petition. A person who desires to perpetuate the person's own testimony or that of another person regarding any matter that may be cognizable in any court of this state may file a verified petition in the circuit court in any county which would be the proper place of trial of such matter. The petition shall be entitled in the name of the petitioner and shall show:

(A) That the petitioner expects to be a party to an action cognizable in a court of this state but is presently unable to bring it or cause it to be brought;

(B) The subject matter of the expected action and the petitioner's interest therein;

(C) The facts which the petitioner desires to establish by the proposed testimony and the petitioner's reasons for desiring to perpetuate it;

(D) The names or a description of the persons the petitioner expects will be adverse parties and their addresses so far as known; and

(E) The names and addresses of the persons to be examined and the substance of the testimony which the petitioner expects to elicit from each;
and shall ask for an order authorizing the petitioner to take the depositions of the persons to be examined named in the petition, for the purpose of perpetuating their testimony.

(2) Notice and Service. The petitioner shall thereafter serve a notice upon each person named in the petition as an expected adverse party, together with a copy of the petition, stating that the petitioner will apply to the court, at a time and place named therein, for the order described in the petition. At least twenty days before the date of hearing the notice shall be served either within or without the state in the manner provided in § 15-6-4(d) for service of summons, but if such service cannot with due diligence be made upon any expected adverse party named in the petition, the court may make such order as is just for service by publication or otherwise and shall appoint, for persons not served in the manner provided in § 15-6-4(d), an attorney who shall represent them, and in case they are not otherwise represented, shall cross-examine the deponent. If any expected adverse party is a minor or incompetent the provisions of § 15-6-17(c) apply.

(3) Order and Examination. If the court is satisfied that the perpetuation of the testimony may prevent a failure or delay of justice, it shall make an order designating or describing the persons whose depositions may be taken and specifying the subject matter of the examination and whether the depositions shall be taken upon oral examination or written interrogatories. The depositions may then be taken in accordance with this chapter; and the court may make orders of the character provided for by §§ 15-6-34 and 15-6-35. For the purpose of applying this chapter to depositions for perpetuating testimony, each reference therein to the court in which the action is pending shall be deemed to refer to the court in which the petition for such deposition was filed.

(4) Use of Deposition. If a deposition to perpetuate testimony is taken under this chapter or if, although not so taken, it would be admissible in evidence in the courts of the state in which it is taken, or the courts of the United States, it may be used in any action involving the same subject matter subsequently brought in a court of this state, in accordance with the provisions of § 15-6-32(a).

Source: SDC 1939 & Supp 1960, §§ 36.0524 to 36.0527; SD RCP, Rule 27 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 3; SL 2006, ch 291 (Supreme Court Rule 06-17), eff. July 1, 2006.



§ 15-6-27(b) Depositions pending appeal.

15-6-27(b). Depositions pending appeal. If an appeal has been taken from a judgment of a trial court of record or before the taking of an appeal if the time therefor has not expired, the court in which the judgment was rendered may allow the taking of the depositions of witnesses to perpetuate their testimony for use in the event of further proceedings in the said court. In such case the party who desires to perpetuate the testimony may make a motion in such court for leave to take the depositions, upon the same notice and service thereof as if the action was pending therein. The motion shall show:

(1) The names and addresses of the persons to be examined and the substance of the testimony which the party expects to elicit from each;

(2) The reasons for perpetuating their testimony.

If the court finds that the perpetuation of the testimony is proper to avoid a failure or delay of justice, it may make an order allowing the depositions to be taken and may make orders of the character provided for by §§ 15-6-34 and 15-6-35, and thereupon the depositions may be taken and used in the same manner and under the same conditions as are prescribed in this chapter for depositions taken in pending actions.

Source: SDC 1939 & Supp 1960, § 36.0528; SD RCP, Rule 27 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 292 (Supreme Court Rule 06-18), eff. July 1, 2006.



§ 15-6-27(c) Perpetuation of testimony by action.

15-6-27(c). Perpetuation of testimony by action. Section 15-6-27 does not limit the power of a court to entertain an action to perpetuate testimony.

Source: SDC 1939 & Supp 1960, § 36.0529; SD RCP, Rule 27 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-28(a) Taking depositions within the United States.

15-6-28(a). Taking depositions within the United States. Within the United States or within a territory or insular possession subject to the jurisdiction of the United States, depositions shall be taken before an officer authorized to administer oaths by the laws of this state, the United States or of the place where the examination is held, or before a person appointed by the court in which the action is pending. A person so appointed has power to administer oaths and take testimony. The term officer as used in §§ 15-6-30, 15-6-31, and 15-6-32 includes a person appointed by the court or designated by the parties under § 15-6-29.

Source: SDC 1939, §§ 36.0510, 36.0530; SL 1959, ch 237; SD RCP, Rule 28(a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 86-3.



§ 15-6-28(b) Taking depositions in foreign countries.

15-6-28(b). Taking depositions in foreign countries. In a foreign country, depositions may be taken:

(1) Pursuant to any applicable treaty or convention;

(2) Pursuant to a letter of request (whether or not captioned a letter rogatory);

(3) On notice before a person authorized to administer oaths in the place in which the examination is held, either by the law thereof or by the law of the United States; or

(4) Before a person commissioned by the court, and a person so commissioned shall have the power by virtue of the commission to administer any necessary oath and take testimony.

A commission or a letter of request shall be issued on application and notice and on terms that are just and appropriate. It is not requisite to the issuance of a commission or a letter of request that the taking of the deposition in any other manner is impracticable or inconvenient; and both a commission and a letter of request may be issued in proper cases. A notice or commission may designate the person before whom the deposition is to be taken either by name or descriptive title. A letter of request may be addressed "To the Appropriate Authority in (here name the country)." When a letter of request or any other device is used pursuant to any applicable treaty or convention, it shall be captioned in the form prescribed by that treaty or convention. Evidence obtained in response to a letter of request need not be excluded merely for the reason that it is not a verbatim transcript or that the testimony was not taken under oath or for any similar departure from the requirements for depositions taken within the United States under this chapter.

Source: SDC 1939 & Supp 1960, § 36.0510; SD RCP, Rule 28 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 293 (Supreme Court Rule 06-19), eff. July 1, 2006.



§ 15-6-28(c) Disqualification to take deposition for interest.

15-6-28(c). Disqualification to take deposition for interest. No deposition shall be taken before a person who is a relative or employee or attorney or counsel of any of the parties, or is a relative or employee of such attorney or counsel, or is financially interested in the action.

An employee, as described above, includes a person who has a contractual relationship with a person or entity interested in the outcome of the litigation, including anyone who may ultimately be responsible for payment to provide reporting or other court services, and a person who is employed part-time or full-time under contract or otherwise by a person who has a contractual relationship with a party to provide reporting or other court services. Contracts for court reporting services for federal, state, or local governments and subdivisions thereof are excluded. Negotiating or bidding reasonable fees, equal to all parties, on a case-by-case basis is not prohibited.

Any deposition taken by an interested person shall be considered void.

Source: SDC 1939 & Supp 1960, § 36.0510; SD RCP, Rule 28 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2000, ch 256 (Supreme Court Rule 00-2).



§ 15-6-28.1 Interstate depositions and discovery.

15-6-28.1. Interstate depositions and discovery. Sections 15-6-28.1 to 15-6-28.6, inclusive, shall govern depositions and discovery conducted in South Dakota in connection with a civil lawsuit brought in another state.

Source: SL 2012, ch 256 (Supreme Court Rule 12-02), eff. July 1, 2012.



§ 15-6-28.2 Definitions.

15-6-28.2. Definitions. In §§ 15-6-28.1 to 15-6-28.6, inclusive:

(1) "Foreign jurisdiction" means a state other than this state.

(2) "Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction.

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(4) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.

(5) "Subpoena" means a document, however denominated, issued under authority of a court of record requiring a person to:

(a) Attend and give testimony at a deposition;

(b) Produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person; or

(c) Permit inspection of premises under the control of the person.
Source: SL 2012, ch 256 (Supreme Court Rule 12-02), eff. July 1, 2012.



§ 15-6-28.3 Issuance of subpoena for interstate depositions and discovery.

15-6-28.3. Issuance of subpoena for interstate depositions and discovery. (A) To request issuance of a subpoena under §§ 15-6-28.1 to 15-6-28.6, inclusive, a party must submit a foreign subpoena to a clerk of court in the county in which discovery is sought to be conducted in this state. A request for the issuance of a subpoena under §§ 15-6-28.1 to 15-6-28.6, inclusive, does not constitute an appearance in the courts of this state. It does create the necessary jurisdiction in the State of South Dakota to:

(i) Enforce the subpoena;

(ii) Quash or modify the subpoena;

(iii) Issue any protective order or resolve any other dispute relating to the subpoena;

(iv) Impose sanctions on the attorney requesting the issuance of the subpoena for any action which would constitute a violation of the South Dakota Rules of Civil Procedure.

An attorney who is not licensed to practice law in the State of South Dakota may petition the courts of this state to enforce or resolve any other dispute relating to a subpoena issued under this section, or may respond in the courts of this state to any petition or motion relating to the subpoena filed by any other person, without being admitted pro hac vice.

(B) When a party submits a foreign subpoena to a clerk of court in this state, the clerk shall promptly issue a subpoena for service upon the person to whom the foreign subpoena is directed.

(C) A subpoena under subsection (B) must:

(i) Conform to the requirements of the South Dakota Rules of Civil Procedure, including § 15-6-45, but may otherwise incorporate the terms used in the foreign subpoena so long as they conform to the South Dakota Rules of Civil Procedure;

(ii) Advise the person to whom the subpoena is directed that such a person has a right to petition the South Dakota court to quash or modify the subpoena under § 15-6-45(b); and

(iii) Contain or be accompanied by the names, addresses, and telephone numbers, of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.
Source: SL 2012, ch 256 (Supreme Court Rule 12-02), eff. July 1, 2012.



§ 15-6-28.4 Service of subpoena for interstate depositions and discovery.

15-6-28.4. Service of subpoena for interstate depositions and discovery. A subpoena issued by a clerk of court under §§ 15-6-28.1 to 15-6-28.6, inclusive, must be served in compliance with § 15-6-45(c).

Source: SL 2012, ch 256 (Supreme Court Rule 12-02), eff. July 1, 2012.



§ 15-6-28.5 Deposition, production, inspection, witness fees, expenses, place of examination,attendance where required.

15-6-28.5. Deposition, production, inspection, witness fees, expenses, place of examination, attendance where required. All other provisions of § 15-6-45 shall also apply to subpoenas issued under §§ 15-6-28.1 to 15-6-28.6, inclusive.

Source: SL 2012, ch 256 (Supreme Court Rule 12-02), eff. July 1, 2012.



§ 15-6-28.6 Application to court.

15-6-28.6. Application to court. An application to the court for a protective order or to enforce, quash, or modify a subpoena issued by a clerk of court under §§ 15-6-28.1 to 15-6-28.6, inclusive, must comply with the rules or laws of South Dakota and be submitted to the court in the county in which discovery is to be conducted.

Source: SL 2012, ch 256 (Supreme Court Rule 12-02), eff. July 1, 2012.



§ 15-6-29 Stipulations regarding the taking of depositions.

15-6-29. Stipulations regarding the taking of depositions. If the parties so stipulate in writing, depositions may be taken before any person, at any time or place, upon any notice, and in any manner and when so taken may be used like other depositions.

Source: SDC 1939 & Supp 1960, § 36.0512; SD RCP, Rule 29, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-30(a) When depositions may be taken.

15-6-30(a). When depositions may be taken. After commencement of the action, any party may take the testimony of any person, including a party, by deposition upon oral examination. Leave of court, granted with or without notice, must be obtained only if the plaintiff seeks to take a deposition prior to the expiration of thirty days after service of the summons and complaint upon any defendant, except that leave is not required (1) if a defendant has served a notice of taking deposition or otherwise sought discovery, or (2) if special notice is given as provided in subdivision 15-6-30(b)(2).

The attendance of witnesses may be compelled by subpoena as provided in § 15-6-45. The deposition of a person confined in prison may be taken only by leave of court on such terms as the court prescribes. The deposition of a person who has already been deposed in the case may only be taken with the consent of the deponent and parties, or by leave of court.

Source: SDC 1939 & Supp 1960, §§ 36.0501, 36.0511; SD RCP, Rule 26(a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-26(a); Supreme Court Rule 76-3, § 4; SL 2006, ch 294 (Supreme Court Rule 06-20), eff. July 1, 2006.



§ 15-6-30(b) Notice of examination--General requirements--Special notice--Nonstenographicrecording--Production of documents and things--Deposition of organization.

15-6-30(b). Notice of examination--General requirements--Special notice--Nonstenographic recording--Production of documents and things--Deposition of organization. (1) A party desiring to take the deposition of any person upon oral examination shall give reasonable notice in writing to every other party to the action. The notice shall state the time and place for taking the deposition and the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify the person or the particular class or group to which the person belongs. If a subpoena duces tecum is to be served on the person to be examined, the designation of the materials to be produced as set forth in the subpoena shall be attached to or included in the notice.

(2) Leave of court is not required for the taking of a deposition by plaintiff if the notice (A) states that the person to be examined is about to go out of the state, or is about to go out of the United States, or is bound on a voyage to sea, and will be unavailable for examination unless his deposition is taken before expiration of the thirty-day period, and (B) sets forth facts to support the statement. The plaintiff's attorney shall sign the notice, and the attorney's signature constitutes a certification by the attorney that to the best of the attorney's knowledge, information and belief the statement and supporting facts are true.

If a party shows that when the service of notice was made under this subdivision that the party was unable through the exercise of diligence to obtain counsel to represent the party at the taking of the deposition, the deposition may not be used against the party.

(3) The court may for cause shown enlarge or shorten the time for taking the deposition.

(4) The party taking the deposition shall state in the notice the method by which the testimony shall be recorded. Unless the court orders otherwise, it may be recorded by sound, sound-and-visual, or stenographic means, and the party taking the deposition shall bear the costs for the recording. Any party may arrange for a transcription to be made from the recording of a deposition taken by non-stenographic means. With prior notice to the deponent and other parties, any party may designate another method to record the deponent's testimony in addition to the method specified by the person taking the deposition. The additional record or transcript shall be made at that party's expense unless the court otherwise orders. If the deposition is recorded other than stenographically, the officer shall state at the beginning of the recorded tape or other recording medium (A) the officer's name and business address; (B) the date, time, and place of the deposition; (C) the name of the deponent; (D) the administration of the oath or affirmation to the deponent; and (E) an identification of all persons present. The officer shall repeat items (A) through (C) at the beginning of each unit of recorded tape or other recording medium. The appearance or demeanor of deponents or attorneys shall not be distorted through camera or sound-recording techniques.

(5) The notice to a party deponent may be accompanied by a request made in compliance with § 15-6-34 for the production of documents and tangible things at the taking of the deposition. The procedure of § 15-6-34 shall apply to the request.

(6) A party may in the notice and in a subpoena name as the deponent a public or private corporation or a partnership or association or governmental agency and describe with reasonable particularity the matters on which examination is requested. In that event, the organization so named shall designate one or more officers, directors, or managing agents, or other persons who consent to testify on its behalf, and may set forth, for each person designated, the matters on which the person will testify. A subpoena shall advise a nonparty organization of its duty to make such a designation. The persons so designated shall testify as to matters known or reasonably available to the organization. This subdivision does not preclude taking a deposition by any other procedure authorized in these rules.

(7) The parties may stipulate in writing or the court may upon motion order that a deposition be taken by telephone or other remote electronic means. For the purposes of this subsection and §§ 15-6-28(a), 15-6-37(a)(1), 15-6-37(b)(1) and 15-6-45(d), a deposition taken by such means is taken in the jurisdiction and at the place where the deponent is to answer questions.



§ 15-6-30(c) Examination and cross-examination--Record of examination--Oath--Objections.

15-6-30(c). Examination and cross-examination--Record of examination--Oath--Objection. Examination and cross-examination of witnesses may proceed as permitted at the trial as provided by law. The officer before whom the deposition is to be taken shall put the witness on oath and shall personally, or by someone acting under the officer's direction and in the officer's presence, record the testimony of the witness. The testimony shall be taken stenographically or recorded by any other means ordered in accordance with subdivision 15-6-30(b)(4). If requested by one of the parties, the testimony shall be transcribed.

All objections made at time of the examination to the qualifications of the officer taking the deposition, or to the manner of taking it, or to the evidence presented, or to the conduct of any party, and any other objection to the proceedings, shall be noted by the officer upon the deposition. Evidence objected to shall be taken subject to the objections. In lieu of participating in the oral examination, parties may serve written questions in a sealed envelope on the party taking the deposition and he shall transmit them to the officer, who shall propound them to the witness and record the answers verbatim.

Source: SDC 1939 & Supp 1960, §§ 36.0505, 36.0517; SD RCP, Rules 26 (c), 30 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-26(c); Supreme Court Rule 76-3, § 4; SL 2004, ch 329 (Supreme Court Rule 04-02), effective July 1, 2004; SL 2006, ch 296 (Supreme Court Rule 06-22), eff. July 1, 2006.



§ 15-6-30(d) Schedule and duration--Motion to terminate or limit examination.

15-6-30(d). Schedule and duration--Motion to terminate or limit examination.

(1) Any objection during a deposition must be stated concisely and in a nonargumentative and nonsuggestive manner. A person may instruct a deponent not to answer only when necessary to preserve a privilege, to enforce a limitation directed by the court, or to present a motion under subdivision 15-6-30(d)(4).

(2) Unless otherwise authorized by the court or stipulated by the parties, a deposition is limited to one day of seven hours. The court must allow additional time if needed for a fair examination of the deponent or if the deponent or another person, or other circumstance, impedes or delays the examination.

(3) If the court finds that any impediment, delay, or other conduct has frustrated the fair examination of the deponent, it may impose upon the persons responsible an appropriate sanction, including the reasonable costs and attorney's fees incurred by any parties as a result thereof.

(4) At any time during a deposition, on motion of a party or of the deponent and upon a showing that the examination is being conducted in bad faith or in such manner as unreasonably to annoy, embarrass, or oppress the deponent or party, the court in which the action is pending or the court in the circuit where the deposition is being taken may order the officer conducting the examination to cease forthwith from taking the deposition, or may limit the scope and manner of the taking of the deposition as provided in § 15-6-26(c). If the order made terminates the examination, it may be resumed thereafter only upon the order of the court in which the action is pending. Upon demand of the objecting party or deponent, the taking of the deposition must be suspended for the time necessary to make a motion for an order. The provisions of subdivision 15-6-37(a)(4) apply to the award of expenses incurred in relation to the motion.
Source: SD RCP, Rule 30 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 4; SL 2006, ch 297 (Supreme Court Rule 06-23), eff. July 1, 2006.



§ 15-6-30(e) Submission to witness--Changes--Signing.

15-6-30(e). Submission to witness--Changes--Signing. When the testimony is fully transcribed the deposition shall be submitted to the witness for examination and shall be read to or by him, unless such examination and reading are waived by the witness and by the parties. Any changes in form or substance which the witness desires to make shall be entered upon the deposition by the officer with a statement of the reasons given by the witness for making them. The deposition shall then be signed by the witness, unless the parties by stipulation waive the signing or the witness is ill or cannot be found or refuses to sign. If the deposition is not signed by the witness within fifteen days of its submission to him, the officer shall sign it and state on the record the fact of the waiver or of the illness or absence of the witness or the fact of the refusal to sign together with the reason, if any, given therefor, and the deposition may then be used as fully as though signed unless on a motion to suppress under subdivision 15-6-32(d)(4) the court holds that the reasons given for the refusal to sign require rejection of the deposition in whole or in part.

Source: SDC 1939 & Supp 1960, § 36.0518; SD RCP, Rule 30 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 4.



§ 15-6-30(f) Certification and filing by officer--Exhibits--Copies.

15-6-30(f). Certification and filing by officer--Exhibits--Copies.

(1) The officer shall certify on the deposition that the witness was duly sworn by the officer and that the deposition is a true record of the testimony given by the witness. This certificate must be in writing and accompany the record of the deposition. The officer shall then securely seal the deposition in an envelope endorsed with the title of the action and marked "Deposition of (here insert name of witness)" and shall promptly send it to the attorney who arranged for the transcript or recording, who must store it under conditions that will protect it against loss, destruction, tampering, or deterioration. Documents and things produced for inspection during the examination of the witness, shall, upon the request of a party, be marked for identification and annexed to and returned with the deposition, and may be inspected and copied by any party, except that (A) the person producing the materials may substitute copies to be marked for identification, if he affords to all parties fair opportunity to verify the copies by comparison with the originals, and (B) if the person producing the materials requests their return, the officer shall mark them, give each party an opportunity to inspect and copy them, and return them to the person producing them, and the materials may then be used in the same manner as if annexed to and returned with the deposition. Any party may move for an order that the original be annexed to and returned with the deposition to the court, pending final disposition of the case.

(2) Upon payment of reasonable charges therefor, the officer shall furnish a copy of the transcript or other recording of the deposition to any party or to the deponent.

(3) The party taking the deposition shall give prompt notice of its filing to all other parties.
Source: SDC 1939 & Supp 1960, §§ 36.0519, 36.0520, 36.0521; SD RCP, Rule 30 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 4; SL 1995, ch 308 (Supreme Court Rule 95-1); SL 2006, ch 298 (Supreme Court Rule 06-24), eff. July 1, 2006.



§ 15-6-30(g) Failure to attend or to serve subpoena for deposition expenses.

15-6-30(g). Failure to attend or to serve subpoena for deposition expenses.

(1) If the party giving the notice of the taking of a deposition fails to attend and proceed therewith and another party attends in person or by attorney pursuant to the notice, the court may order the party giving the notice to pay to such other party the amount of the reasonable expenses incurred by that party and that party's attorney in so attending, including reasonable attorney's fees.

(2) If the party giving the notice of the taking of a deposition of a witness fails to serve a subpoena upon the witness and the witness because of such failure does not attend, and if another party attends in person or by attorney because that party expects the deposition of that witness to be taken, the court may order the party giving the notice to pay to such other party the amount of reasonable expenses incurred by that party and that party's attorney in so attending, including reasonable attorney's fees.
Source: SDC 1939 & Supp 1960, § 36.0515; SD RCP, Rule 30 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 4; SL 2006, ch 299 (Supreme Court Rule 06-25), eff. July 1, 2006.



§ 15-6-31(a) Serving questions--Notice.

15-6-31(a). Serving questions--Notice. After commencement of the action, any party may take the testimony of any person, including a party, by deposition upon written questions. The attendance of witnesses may be compelled by the use of subpoena as provided in § 15-6-45. The deposition of a person confined in prison may be taken only by leave of court on such terms as the court prescribes. Deposition by written questions of a person who has already been deposed in the case may only be taken with the consent of the deponent and parties, or by leave of the court.

A party desiring to take a deposition upon written questions shall serve them upon every other party with a notice stating (1) the name and address of the person who is to answer them, if known, and if the name is not known, a general description sufficient to identify the person or the particular class or group to which the person belongs, and (2) the name or descriptive title and address of the officer before whom the deposition is to be taken. A deposition upon written questions may be taken of a public or private corporation or a partnership or association or governmental agency in accordance with the provisions of subdivision 15-6-30(b)(6).

Within fourteen days after the notice and written questions are served, a party may serve cross-questions upon all other parties. Within seven days after being served with cross-questions, a party may serve redirect questions upon all other parties. Within seven days after being served with redirect questions, a party may serve recross-questions upon all other parties. The court may for cause shown enlarge or shorten the time.

Source: SDC 1939 & Supp 1960, §§ 36.0501, 36.0511; SD RCP, Rules 26 (a), 31 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-26(a); Supreme Court Rule 76-3, § 5; SL 2006, ch 300 (Supreme Court Rule 06-26), eff. July 1, 2006.



§ 15-6-31(b) Officer to take responses and prepare record.

15-6-31(b). Officer to take responses and prepare record. A copy of the notice and copies of all questions served shall be delivered by the party taking the deposition to the officer designated in the notice, who shall proceed promptly, in the manner provided by §§ 15-6-30(c), 15-6-30(e), and 15-6-30(f), to take the testimony of the witness in response to the questions and to prepare, certify, and file or mail the deposition, attaching thereto the copy of the notice and the questions received by the officer.

Source: SD RCP, Rule 31 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 5; SL 2006, ch 301 (Supreme Court Rule 06-27), eff. July 1, 2006.



§ 15-6-31(c) Notice of filing.

15-6-31(c). Notice of filing. When the deposition is filed, the party filing it shall promptly give notice thereof to all other parties.

Source: SL 2006, ch 302 (Supreme Court Rule 06-28), eff. July 1, 2006.



§ 15-6-31(d) Superseded.

15-6-31(d). Superseded



§ 15-6-32(a) Use of depositions.

15-6-32(a). Use of depositions. At the trial or upon the hearing of a motion or an interlocutory proceeding, any part or all of a deposition, so far as admissible under the rules of evidence applied as though the witness were then present and testifying, may be used against any party who was present or represented at the taking of the deposition or who had reasonable notice thereof, in accordance with any one of the following provisions:

(1) Any deposition may be used by any party for the purpose of contradicting or impeaching the testimony of deponent as a witness, or for any other purpose permitted by the South Dakota Rules of Evidence.

(2) The deposition of a party or of anyone who at the time of taking the deposition was an officer, director, or managing agent, or a person designated under subdivision 15-6-30(b)(6) or § 15-6-31(a) to testify on behalf of a public or private corporation, limited liability company, partnership, association or governmental agency which is a party may be used by an adverse party for any purpose.

(3) The deposition of a witness, whether or not a party, may be used by any party for any purpose if the court finds:

(A) That the witness is dead; or

(B) That the witness is out of the state, unless it appears that the absence of the witness was procured by the party offering the deposition; or

(C) That the witness is unable to attend or testify because of age, illness, infirmity, imprisonment, or occupational commitments; if the deposition was taken for purposes of use at the trial in the place of the witness' personal attendance because of such commitments; or

(D) That the party offering the deposition has been unable to procure the attendance of the witness by subpoena; or

(E) Upon application and notice, that such exceptional circumstances exist as to make it desirable, in the interest of justice and with due regard to the importance of presenting the testimony of witnesses orally in open court, to allow the deposition to be used.

(4) If only part of a deposition is offered in evidence by a party, an adverse party may require the offeror to introduce any other part which ought in fairness to be considered with the part introduced, and any party may introduce any other parts.

Substitution of parties does not affect the right to use depositions previously taken; and, when an action in any court of the United States or of any state has been dismissed and another action involving the same subject matter is afterward brought between the same parties or their representatives or successors in interest, all depositions lawfully taken and duly filed in the former action may be used in the latter as if originally taken therefor.

Source: SDC 1939 & Supp 1960, § 36.0506; SD RCP, Rule 26(d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-26(d); Supreme Court Rule 76-3, § 6; Supreme Court Rules 86-6, 86-7; SL 1994, ch 351, § 34; SL 2006, ch 303 (Supreme Court Rule 06-29), eff. July 1, 2006.



§ 15-6-32(b) Objections to admissibility.

15-6-32(b). Objections to admissibility. Subject to the provisions of § 15-6-28(b) and subdivision 15-6-32(d)(3), objection may be made at the trial or hearing to receiving in evidence any deposition or part thereof for any reason which would require the exclusion of the evidence if the witness were then present and testifying.

Source: SDC 1939 & Supp 1960, § 36.0508; SD RCP, Rule 26 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-26(e); Supreme Court Rule 76-3, § 6.



§ 15-6-32(c) Effect of taking or using deposition.

15-6-32(c). Effect of taking or using deposition. A party does not make a person his own witness for any purpose by taking his deposition. The introduction in evidence of the deposition or any part thereof for any purpose other than that of contradicting or impeaching the deponent makes the deponent the witness of the party introducing the deposition, but this shall not apply to the use by an adverse party of a deposition under subdivision 15-6-32(a)(2). At the trial or hearing any party may rebut any relevant evidence contained in a deposition whether introduced by him or by any other party.

Source: SDC 1939 & Supp 1960, § 36.0509; SD RCP, Rule 26 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-26(f); Supreme Court Rule 76-3, § 6.



§ 15-6-32(d) Effect of errors and irregularities in depositions.

15-6-32(d). Effect of errors and irregularities in depositions. (1) As to notice. All errors and irregularities in the notice for taking a deposition are waived unless written objection is promptly served upon the party giving the notice.

(2) As to disqualification of officer. Objection to taking a deposition because of disqualification of the officer before whom it is to be taken is waived unless made before the taking of the deposition begins or as soon thereafter as the disqualification becomes known or could be discovered with reasonable diligence.

(3) As to taking of deposition.

(A) Objections to the competency of a witness or to the competency, relevancy, or materiality of testimony are not waived by failure to make them before or during the taking of the deposition, unless the ground of the objection is one which might have been obviated or removed if presented at that time.

(B) Errors and irregularities occurring at the oral examination in the manner of taking the deposition, in the form of the questions or answers, in the oath or affirmation, or in the conduct of parties, and errors of any kind which might be obviated, removed, or cured if promptly presented, are waived unless seasonable objection thereto is made at the taking of the deposition.

(C) Objections to the form of written questions submitted under § 15-6-31 are waived unless served in writing upon the party propounding them within the time allowed for serving the succeeding cross or other questions and within five days after service of the last questions authorized.

(4) As to completion and return of deposition. Errors and irregularities in the manner in which the testimony is transcribed or the deposition is prepared, signed, certified, sealed, endorsed, transmitted, filed, or otherwise dealt with by the officer under §§ 15-6-30 and 15-6-31 are waived unless a motion to suppress the deposition or some part thereof is made with reasonable promptness after such defect is, or with due diligence might have been, ascertained.
Source: SDC 1939 & Supp 1960, §§ 36.0507, 36.0508; SD RCP, Rules 32 (a) to 32 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, §§ 15-6-32(a) to 15-6-32(c); Supreme Court Rule 76-3, § 6.



§ 15-6-33(a) Availability--Procedures for use.

15-6-33(a). Availability--Procedures for use. Any party may serve upon any other party written interrogatories to be answered by the party served or, if the party served is a public or private corporation or a partnership or association or governmental agency, by any officer or agent, who shall furnish such information as is available to the party. Interrogatories may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party.

Each interrogatory shall be answered separately and fully in writing under oath, unless it is objected to, in which event the objecting party shall state the reasons for the objection and shall answer to the extent the interrogatory is not objectionable. The answers are to be signed by the person making them, and the objections signed by the attorney making them. The party upon whom the interrogatories have been served shall serve a copy of the answers, and objections, if any, within thirty days after the service of the interrogatories, except that a defendant may serve answers or objections within forty-five days after service of the summons and complaint upon that defendant. A shorter or longer time may be directed by the court or, in the absence of such order, agreed to in writing by the parties. All grounds for an objection to an interrogatory shall be stated with specificity. Any ground not stated in a timely objection is waived unless the party's failure to object is excused by the court for good cause shown. The party submitting the interrogatories may move for an order under § 15-6-37(a) with respect to any objection to or other failure to answer an interrogatory. A party answering interrogatories must set out the interrogatory immediately preceding the answer thereto.

Source: SDC 1939 & Supp 1960, § 36.0531; SD RCP, Rule 33, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-33; Supreme Court Rule 76-3, § 7; SL 2006, ch 304 (Supreme Court Rule 06-30), eff. July 1, 2006.



§ 15-6-33(b) Scope--Use at trial.

15-6-33(b). Scope--Use at trial. Interrogatories may relate to any matters which can be inquired into under § 15-6-26(b), and the answers may be used to the extent permitted by the rules of evidence.

An interrogatory otherwise proper is not necessarily objectionable merely because an answer to the interrogatory involves an opinion or contention that relates to fact or the application of law to fact, but the court may order that such interrogatory need not be answered until after designated discovery has been completed or until a pretrial conference or other later time.

Source: SDC 1939 & Supp 1960, § 36.0531; SD RCP, Rule 33, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-33; Supreme Court Rule 76-3, § 7.



§ 15-6-33(c) Option to produce business records.

15-6-33(c). Option to produce business records. Where the answer to an interrogatory may be derived or ascertained from the business records of the party upon whom the interrogatory has been served or from an examination, audit, or inspection of such business records, including a compilation, abstract, or summary thereof, and the burden of deriving or ascertaining the answer is substantially the same for the party serving the interrogatory as for the party served, it is a sufficient answer to such interrogatory to specify the records from which the answer may be derived or ascertained and to afford to the party serving the interrogatory reasonable opportunity to examine, audit, or inspect such records and to make copies, compilations, abstracts, or summaries. A specification shall be in sufficient detail to permit the interrogating party to locate and to identify, as readily as can the party served, the records from which the answer may be ascertained.

Source: SDCL, § 15-6-33 as added by Supreme Court Rule 76-3, § 7; Supreme Court Rule 86-8.



§ 15-6-34(a) Scope.

15-6-34(a). Scope. Any party may serve on any other party a request:

(1) To produce and permit the party making the request, or someone acting on his behalf, to inspect and copy, any designated documents (including writings, drawings, graphs, charts, photographs, phono-records, and other data compilations from which information can be obtained, translated, if necessary, by the respondent through detection devices into reasonably usable form), or to inspect and copy, test, or sample any tangible things which constitute or contain matters within the scope of § 15-6-26(b) and which are in the possession, custody, or control of the party upon whom the request is served; or

(2) To permit entry upon designated land or other property in the possession or control of the party upon whom the request is served for the purpose of inspection and measuring, surveying, photographing, testing, or sampling the property or any designated object or operation thereon, within the scope of § 15-6-26(b).
Source: SDC 1939 & Supp 1960, § 36.0601; SD RCP, Rule 34, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-34; Supreme Court Rule 76-3, § 8.



§ 15-6-34(b) Procedure.

15-6-34(b). Procedure. The request may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party. The request shall set forth the items to be inspected either by individual item or by category, and describe each item and category with reasonable particularity. The request shall specify a reasonable time, place, and manner of making the inspection and performing the related acts.

The party upon whom the request is served shall serve a written response within thirty days after the service of the request, except that a defendant may serve a response within forty-five days after service of the summons and complaint upon that defendant. The court may allow a shorter or longer time. The response shall state, with respect to each item or category, that inspection and related activities will be permitted as requested, unless the request is objected to, in which event the reasons for objection shall be stated. If objection is made to part of an item or category, the part shall be specified. The party submitting the request may move for an order under § 15-6-37(a) with respect to any objection to or other failure to respond to the request or of any part thereof, or any failure to permit inspection as requested.

A party who produces documents for inspection shall produce them as they are kept in the usual course of business or shall organize and label them to correspond with the categories in the request.

Source: SDC 1939 & Supp 1960, § 36.0601; SD RCP, Rule 34, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-34; Supreme Court Rule 76-3, § 8; Supreme Court Rule 86-9.



§ 15-6-34(c) Persons not parties.

15-6-34(c). Persons not parties. This rule does not preclude an independent action against a person not a party for production of documents and things and permission to enter upon land.

Source: SDCL, § 15-6-34 as added by Supreme Court Rule 76-3, § 8.



§ 15-6-35(a) Order for examination.

15-6-35(a). Order for examination. In an action in which the mental or physical condition of a party or the consanguinity of a party with another person or party is in controversy, the court in which the action is pending may order such person or party to submit to a physical or mental examination or blood test by a physician. The order may be made only on motion for good cause shown and upon notice to the person or party to be examined and to all other persons or parties involved and shall specify the time, place, manner, conditions, and scope of the examination and the person or persons by whom it is to be made.

Source: SDC 1939 & Supp 1960, § 36.0602; SD RCP, Rule 35 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-35(b) Report of examining physician.

15-6-35(b). Report of examining physician. (1) If requested by the party against whom an order is made under § 15-6-35(a) or the person examined, the party causing the examination to be made shall deliver to him a copy of a detailed written report of the examining physician setting out his findings, including results of all tests made, diagnoses and conclusions, together with like reports of all earlier examinations of the same condition. After delivery the party causing the examination shall be entitled upon request to receive from the party against whom the order is made a like report of any examination, previously or thereafter made, of the same condition, unless, in the case of a report of examination of a person not a party, the party shows that he is unable to obtain it. The court on motion may make an order against a party requiring delivery of a report on such terms as are just, and if a physician fails or refuses to make a report the court may exclude his testimony if offered at the trial.

(2) By requesting and obtaining a report of the examination so ordered or by taking the deposition of the examiner, the party examined waives any privilege he may have in that action or any other involving the same controversy, regarding the testimony of every other person who has examined or may thereafter examine him in respect of the same mental or physical condition.

(3) This subdivision applies to examinations made by agreement of the parties, unless the agreement expressly provides otherwise. This subdivision does not preclude discovery of a report of an examining physician or the taking of a deposition of the physician in accordance with the provisions of any other rule.
Source: SDC 1939 & Supp 1960, §§ 36.0603, 36.0604; SD RCP, Rule 35 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 9.



§ 15-6-36(a) Request for admission.

15-6-36(a). Request for admission. A party may serve upon any other party a written request for the admission, for purposes of the pending action only, of the truth of any matters within the scope of subdivision 15-6-26(b)(1) set forth in the request that relate to statements or opinions of fact or of the application of law to fact, including the genuineness of any documents described in the request. Copies of documents shall be served with the request unless they have been or are otherwise furnished or made available for inspection and copying. The request may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party.

Each matter of which an admission is requested shall be separately set forth. The matter is admitted unless, within thirty days after service of the request, or within such shorter or longer time as the court may allow or as the parties may agree to in writing, the party to whom the request is directed serves upon the party requesting the admission a written answer or objection addressed to the matter, signed by the party or by the party's attorney, but, unless the court shortens the time, a defendant shall not be required to serve answers or objections before the expiration of forty-five days after service of the summons and complaint upon him. If objection is made, the reasons therefor shall be stated. The answer shall specifically deny the matter or set forth in detail the reasons why the answering party cannot truthfully admit or deny the matter. A denial shall fairly meet the substance of the requested admission, and when good faith requires that a party qualify an answer or deny only a part of the matter of which an admission is requested, the party shall specify so much of it as is true and qualify or deny the remainder. An answering party may not give lack of information or knowledge as a reason for failure to admit or deny unless the party states that the party has made reasonable inquiry and that the information known or readily obtainable by the party is insufficient to enable the party to admit or deny. A party who considers that a matter of which an admission has been requested presents a genuine issue for trial may not, on that ground alone, object to the request; the party may, subject to provisions of § 15-6-37(c), deny the matter or set forth reasons why the party cannot admit or deny it.

The party who has requested the admissions may move to determine the sufficiency of the answers or objections. Unless the court determines that an objection is justified, it shall order that an answer be served. If the court determines that an answer does not comply with the requirements of this rule, it may order either that the matter is admitted or that an amended answer be served. The court may, in lieu of these orders, determine that final disposition of the request be made at a pretrial conference or at a designated time prior to trial. The provisions of subdivision 15-6-37(a)(4) apply to the award of expenses incurred in relation to the motion.

Source: SDC 1939 & Supp 1960, § 36.0605; SD RCP, Rule 36 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 10; SL 2006, ch 305 (Supreme Court Rule 06-31), eff. July 1, 2006.



§ 15-6-36(b) Effect of admission.

15-6-36(b). Effect of admission. Any matter admitted under this rule is conclusively established unless the court on motion permits withdrawal or amendment of the admission. Subject to the provisions of § 15-6-16 governing amendment of a pretrial order, the court may permit withdrawal or amendment when the presentation of the merits of the action will be subserved thereby and the party who obtained the admission fails to satisfy the court that withdrawal or amendment will prejudice that party in maintaining his action or defense on the merits. Any admission made by a party under this rule is for the purpose of the pending action only and is not an admission for any other purpose nor may it be used against the party in any other proceeding.

Source: SDC 1939 & Supp 1960, § 36.0605; SD RCP, Rule 36 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 10; SL 2006, ch 306 (Supreme Court Rule 06-32), eff. July 1, 2006.



§ 15-6-37(a) Motion for order compelling disclosure or discovery.

15-6-37(a). Motion for order compelling disclosure or discovery. A party, upon reasonable notice to other parties and all persons affected thereby, may apply for an order compelling discovery as follows:

(1) Appropriate court. An application for an order to a party may be made to the court in which the action is pending. An application for an order to a person who is not a party shall be made to the court in the circuit where the discovery is being, or is to be, taken.

(2) Motion. If a deponent fails to answer a question propounded or submitted under § 15-6-30 or 15-6-31, or a corporation or other entity fails to make a designation under subdivision 15-6-30(b)(6) or § 15-6-31(a), or, a party fails to answer an interrogatory submitted under § 15-6-33, or if a party in response to a request for inspection submitted under § 15-6-34, fails to respond that inspection will be permitted as requested or fails to permit inspection as requested, the discovering party may move for an order compelling an answer, or a designation, or an order compelling inspection in accordance with the request. The motion must include a certification that the movant has in good faith conferred or attempted to confer with the person or party failing to make the discovery in an effort to secure the information or material without court action. When taking a deposition on oral examination, the proponent of the question may complete or adjourn the examination before applying for an order.

(3) Evasive or incomplete disclosure, answer, or response. For purposes of this subdivision an evasive or incomplete disclosure, answer, or response is to be treated as a failure to disclose, answer, or respond.

(4) Expenses and sanctions.

(A) If the motion is granted or if the requested discovery is provided after the motion was filed, the court shall, after opportunity for hearing, require the party or deponent whose conduct necessitated the motion or the party or attorney advising such conduct or both of them to pay to the moving party the reasonable expenses incurred in obtaining the order, including attorneys' fees, unless the court finds that the motion was filed without the movant's first making a good faith effort to obtain the disclosure or discovery without court action, or that the opposing party's nondisclosure, response or objection was substantially justified or that other circumstances make an award of expenses unjust.

(B) If the motion is denied, the court may enter any protective order authorized under § 15-6-26(c) and shall, after affording an opportunity to be heard, require the moving party or the attorney filing the motion or both of them to pay to the party or deponent who opposed the motion the reasonable expenses incurred in opposing the motion, including attorneys' fees, unless the court finds that the making of the motion was substantially justified or that other circumstances make an award of expenses unjust.

(C) If the motion is granted in part and denied in part, the court may enter any protective order authorized under § 15-6-26(c) and may, after affording an opportunity to be heard, apportion the reasonable expenses incurred in relation to the motion among the parties and persons in a just manner.
Source: SDC 1939 & Supp 1960, § 36.0607; SD RCP, Rule 37 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 11; SL 2006, ch 307 (Supreme Court Rule 06-33), eff. July 1, 2006.



§ 15-6-37(b) Failure to comply with order.

15-6-37(b). Failure to comply with order.

(1) Sanctions by court in circuit where deposition is taken. If a deponent fails to be sworn or to answer a question after being directed to do so by the court in the circuit in which the deposition is being taken, the failure may be considered a contempt of that court.

(2) Sanctions by court in which action is pending. If a party or an officer, director, or managing agent of a party or a person designated under subdivision 15-6-30(b)(6) or § 15-6-31(a) to testify on behalf of a party fails to obey an order to provide or permit discovery, including an order made under § 15-6-37(a) or 15-6-35, the court in which the action is pending may make such orders in regard to the failure as are just, and among others the following:

(A) An order that the matters regarding which the order was made or any other designated facts shall be taken to be established for the purposes of the action in accordance with the claim of the party obtaining the order;

(B) An order refusing to allow the disobedient party to support or oppose designated claims or defenses, or prohibiting that party from introducing designated matters in evidence;

(C) An order striking out pleadings or parts thereof, or staying further proceedings until the order is obeyed, or dismissing the action or proceeding or any part thereof, or rendering a judgment by default against the disobedient party;

(D) In lieu of any of the foregoing orders or in addition thereto, an order treating as a contempt of court the failure to obey any orders except an order to submit to a physical or mental examination;

(E) Where a party has failed to comply with an order under § 15-6-35(a) requiring that party to produce another for examination, such orders as are listed in paragraphs (A), (B), and (C) of this subdivision, unless the party failing to comply shows that that party is unable to produce such person for examination.

In lieu of any of the foregoing orders or in addition thereto, the court shall require the party failing to obey the order or the attorney advising that party or both to pay the reasonable expenses, including attorney's fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

Source: SDC 1939 & Supp 1960, § 36.0607; SD RCP, Rule 37 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 11; SL 2006, ch 308 (Supreme Court Rule 06-34), eff. July 1, 2006.



§ 15-6-37(c) Failure to disclose--False or misleading disclosure--Refusal to admit.

15-6-37(c). Failure to disclose--False or misleading disclosure--Refusal to admit.

(1) A party that without substantial justification fails to disclose information required by subdivision 15-6-26(e)(1), or to amend a prior response to discovery as required by subdivision 15-6-26(e)(2), is not, unless such failure is harmless, permitted to use as evidence at a trial, at a hearing, or on a motion any witness or information not so disclosed. In addition to or in lieu of this sanction, the court, on motion and after affording an opportunity to be heard, may impose other appropriate sanctions. In addition to requiring payment of reasonable expenses, including attorneys' fees, caused by the failure, these sanctions may include any of the actions authorized under subdivisions 15-6-37(b)(2)(A), (2)(B), and (2)(C) and may include informing the jury of the failure to make the disclosure.

(2) If a party fails to admit the genuineness of any document or the truth of any matter as requested under § 15-6-36, and if the party requesting the admissions thereafter proves the genuineness of the document or the truth of the matter, the requesting party may apply to the court for an order requiring the other party to pay the reasonable expenses incurred in making that proof, including reasonable attorneys' fees. The court shall make the order unless it finds that:

(A) The request was held objectionable pursuant to § 15-6-36(a); or

(B) The admission sought was of no substantial importance; or

(C) The party failing to admit had reasonable ground to believe that the party might prevail on the matter; or

(D) There was other good reason for the failure to admit.
Source: SDC 1939 & Supp 1960, § 36.0606; SD RCP, Rule 37 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 11; SL 2006, ch 309 (Supreme Court Rule 06-35), eff. July 1, 2006.



§ 15-6-37(d) Failure of party to attend at own deposition or serve answers to interrogatories orrespond to request for inspection.

15-6-37(d). Failure of party to attend at own deposition or serve answers to interrogatories or respond to request for inspection. If a party or an officer, director, or managing agent of a party or a person designated under subdivision 15-6-30(b)(6) or § 15-6-31(a) to testify on behalf of a party fails (1) to appear before the officer who is to take the deposition, after being served with a proper notice, or (2) to serve answers or objections to interrogatories submitted under § 15-6-33, after proper service of the interrogatories, or (3) to serve a written response to a request for inspection submitted under § 15-6-34, after proper service of the request, the court in which the action is pending on motion may make such orders in regard to the failure as are just, and among others it may take any action authorized under subdivisions 15-6-37(b)(2)(A), (2)(B), and (2)(C). In lieu of any order or in addition thereto, the court shall require the party failing to act or the attorney advising him or both to pay the reasonable expenses, including attorney's fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

The failure to act described in this subdivision may not be excused on the ground that the discovery sought is objectionable unless the party failing to act has applied for a protective order as provided by § 15-6-26(c).

Source: SD RCP, Rule 37 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 11; SL 2006, ch 310 (Supreme Court Rule 06-36), eff. July 1, 2006.



§ 15-6-38(a) Right to jury trial preserved.

15-6-38(a). Right to jury trial preserved. The right of trial by jury as declared by S.D. Const., Art. VI, § 6 or as given by a statute of South Dakota shall be preserved to the parties inviolate.

Source: SD RCP, Rule 38 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-38(b) Demand for jury trial.

15-6-38(b). Demand for jury trial. Any party may demand a trial by jury of any issue triable of right by a jury by serving upon the other parties a demand therefor in writing at any time after the commencement of the action and not later than ten days after the service of the last pleading directed to such issue. Such demand may be endorsed upon a pleading of the party.

Source: SD RCP, Rule 38 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-38(c) Specification of issues in demand for jury trial.

15-6-38(c). Specification of issues in demand for jury trial. In the demand for jury trial a party may specify the issues which the party wishes so tried; otherwise the party shall be deemed to have demanded trial by jury for all the issues so triable. If the party has demanded trial by jury for only some of the issues, any other party within ten days after service of the demand or such lesser time as the court may order, may serve a demand for trial by jury of any other or all of the issues of fact in the action.

Source: SD RCP, Rule 38 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 311 (Supreme Court Rule 06-37), eff. July 1, 2006.



§ 15-6-38(d) Waiver of jury trial.

15-6-38(d). Waiver of jury trial. The failure of a party to serve a demand as required by § 15-6-38 constitutes a waiver by the party of trial by jury. A demand for trial by jury made as herein provided may not be withdrawn without the consent of the parties.

Source: SD RCP, Rule 38 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 312 (Supreme Court Rule 06-38), eff. July 1, 2006.



§ 15-6-39(a) Trial by jury.

15-6-39(a). Trial by jury. When trial by jury has been demanded as provided in § 15-6-38, the action shall be designated upon the docket as a jury action. The trial of all issues so demanded shall be by jury, unless:

(1) The parties or their attorneys of record, by written stipulation filed with the court or by an oral stipulation made in open court and entered in the record, consent to trial by the court sitting without a jury, or a party waives the same by failing to appear at the trial or by proceeding to trial by the court without objecting thereto; or

(2) The court upon motion or of its own initiative finds that a right of trial by jury of some or all of those issues does not exist under the Constitution or statutes of this state.
Source: SDC 1939 & Supp 1960, §§ 33.1304, 33.1402; SD RCP, Rule 39 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-39(b) Trial by the court.

15-6-39(b). Trial by the court. Issues not demanded for trial by jury as provided in § 15-6-38 shall be tried by the court; but, notwithstanding the failure of a party to demand a jury in an action in which such a demand might have been made of right, the court in its discretion upon motion may order a trial by a jury of any or all issues.

Source: SD RCP, Rule 39 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-39(c) Advisory jury and trial by consent.

15-6-39(c). Advisory jury and trial by consent. In all actions not triable of right by a jury the court upon motion or of its own initiative may try any issue with an advisory jury, or the court, with the consent of both parties, may order a trial with a jury whose verdict has the same effect as if trial by jury had been a matter of right.

Source: SDC 1939 & Supp 1960, § 33.1302; SD RCP, Rule 39 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-40(a) Issues--When, where, and how tried.

15-6-40(a). Issues--When, where, and how tried. The judges of the court shall provide by order or by rule for the placing of actions upon the trial calendar in such manner as the court deems expedient. Precedence shall be given to actions entitled thereto.

Source: SDC 1939 & Supp 1960, § 33.1111; SD RCP, Rule 40 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-40(b) Repealed.

15-6-40(b). Repealed by SL 1993, ch 386



§ 15-6-40(c) Proceeding in absence of party.

15-6-40(c). Proceeding in absence of party. Either party from the time when a case is reached upon the calendar, and in the absence of the adverse party, unless the court for good cause shall otherwise direct, may proceed with the party's case and take a dismissal of the complaint, or a verdict, or judgment, as the case may require.

Source: SDC 1939 & Supp 1960, § 33.1305; SD RCP, Rule 40 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 313 (Supreme Court Rule 06-39), eff. July 1, 2006.



§ 15-6-41(a) Voluntary dismissal--Effect thereof.

15-6-41(a). Voluntary dismissal--Effect thereof.

(1) By Plaintiff; by Stipulation. Subject to the provisions of § 15-6-23(e), of § 15-6-66, and of any statute of this state, an action may be dismissed by the plaintiff without order of court

(A) By filing a notice of dismissal at any time before service by the adverse party of an answer or of a motion for summary judgment, whichever first occurs, or

(B) By filing a stipulation of dismissal signed by all parties who have appeared in the action.

Unless otherwise stated in the notice of dismissal or stipulation, the dismissal is without prejudice, except that a notice of dismissal operates as an adjudication upon the merits when filed by a plaintiff who has once dismissed in any court of the United States or of any state action based on or including the same claim.

(2) By Order of the Court. Except as provided in subdivision (1) of this section, an action shall not be dismissed at the plaintiff's instance save upon order of the court and upon such terms and conditions as the court deems proper. If a counterclaim has been pleaded by a defendant prior to the service upon the defendant of the plaintiff's motion to dismiss, the action shall not be dismissed against the defendant's objection unless the counterclaim can remain pending for independent adjudication by the court. Unless otherwise specified in the order, a dismissal under this paragraph is without prejudice.
Source: SD RCP, Rule 41 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule No. 4, 1972, effective January 1, 1973; SL 2006, ch 314 (Supreme Court Rule 06-40), eff. July 1, 2006.



§ 15-6-41(b) Involuntary dismissal--Effect thereof.

15-6-41(b). Involuntary dismissal--Effect thereof. For failure of the plaintiff to prosecute or to comply with this chapter or any order of court, a defendant may move for dismissal of an action or of any claim against the defendant. After the plaintiff, in an action tried by the court without a jury, has completed the presentation of the plaintiff's evidence, the defendant, without waiving the defendant's right to offer evidence in the event the motion is not granted, may move for a dismissal on the ground that upon the facts and the law the plaintiff has shown no right to relief. The court as trier of the facts may then determine them and render judgment against the plaintiff or may decline to render any judgment until the close of all the evidence. If the court renders judgment on the merits against the plaintiff, the court shall make findings as provided in § 15-6-52(a). Unless the court in its order for dismissal otherwise specifies, a dismissal under this section and any dismissal not provided for in § 15-6-41, other than a dismissal for lack of jurisdiction, or for failure to join a party under § 15-6-19, operates as an adjudication upon the merits.

Source: SDC 1939 & Supp 1960, § 33.1704 (4); SD RCP, Rule 41 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 2006, ch 315 (Supreme Court Rule 06-41), eff. July 1, 2006.



§ 15-6-41(c) Dismissal of counterclaim, cross-claim, or third-party claim.

15-6-41(c). Dismissal of counterclaim, cross-claim, or third-party claim. The provisions of § 15-6-41 apply to the dismissal of any counterclaim, cross-claim, or third-party claim. A voluntary dismissal by the claimant alone pursuant to paragraph (1) of § 15-6-41(a) shall be made before a responsive pleading is served or, if there is none, before the introduction of evidence at the trial or hearing.

Source: SD RCP, Rule 41 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-41(d) Costs of previously dismissed action.

15-6-41(d). Costs of previously dismissed action. If a plaintiff who has once dismissed an action in any court commences an action based upon or including the same claim against the same defendant, the court may make such order for the payment of costs of the action previously dismissed as it may deem proper and may stay the proceedings in the action until the plaintiff has complied with the order.

Source: SD RCP, Rule 41 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-42(a) Consolidation of actions.

15-6-42(a). Consolidation of actions. When actions involving a common question of law or fact are pending before the court, it may order a joint hearing or trial of any or all the matters in issue in the actions; it may order all the actions consolidated; and it may make such orders concerning proceedings therein as may tend to avoid unnecessary costs or delay.

Source: SDC 1939 & Supp 1960, § 33.0917; SD RCP, Rule 42 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-42(b) Separate trials.

15-6-42(b). Separate trials. The court, in furtherance of convenience or to avoid prejudice, or when separate trials will be conducive to expedition and economy may order a separate trial of any claim, cross-claim, counterclaim, or third-party claim, or of any separate issue or of any number of claims, cross-claims, counterclaims, third-party claims, or issues, always preserving inviolate the right of trial by jury as declared by the state or federal Constitution or as given by a statute.

Source: SDC 1939 & Supp 1960, § 33.0917; SD RCP, Rule 42 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-43(a) Form and admissibility of evidence.

15-6-43(a). Form and admissibility of evidence. In all trials the testimony of witnesses shall be taken orally in open court, unless otherwise provided by this chapter or by the South Dakota Rules of Evidence.

Source: SD RCP, Rule 43 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 84-8.



§ 15-6-43(b) Superseded.

15-6-43(b). Superseded



§ 15-6-43(c) Superseded.

15-6-43(c). Superseded



§ 15-6-43(d) Oath or affirmation.

15-6-43(d). Oath or affirmation. Whenever under this chapter an oath or affirmation is required, it may be in the form prescribed by §§ 19-14-3.1 and 19-14-3.2.

Source: SD RCP, Rule 43 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1979, ch 154, § 28.



§ 15-6-43(e) Evidence on motions.

15-6-43(e). Evidence on motions. When a motion is based on facts not appearing of record the court may hear the matter on affidavits presented by the respective parties, but the court may direct that the matter be heard wholly or partly on oral testimony or depositions.

Upon motion of any party for a hearing pursuant to § 21-1-4.1, the court shall consider and decide the matter prior to trial.

Source: SD RCP, Rule 43 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1993, ch 387 (Supreme Court Rule 93-4).



§ 15-6-43(f) Interpreters.

15-6-43(f). Interpreters. The procedure for appointing interpreters shall be as provided in § 19-3-7, and their compensation fixed, paid, and collected as provided in § 19-3-7.

Source: SD RCP, Rule 43 (f), as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 1979, ch 154, § 29.



§ 15-6-44(a) Authentication of official records.

15-6-44(a). Authentication of official records. (1) Domestic. An official record kept within the United States, or any state, district, commonwealth, territory, or insular possession thereof, or within the Panama Canal Zone, the Trust Territory of the Pacific Islands, or the Ryukyu Islands, or an entry therein, when admissible for any purpose, may be evidenced by an official publication thereof or by a certified copy prepared by the officer having the legal custody of the record, or by that officer's deputy.

(2) Foreign. A foreign official record, or an entry therein, when admissible for any purpose, may be evidenced by an official publication thereof; or a copy thereof, attested by a person authorized to make the attestation, and accompanied by a final certification as to the genuineness of the signature and official position (i) of the attesting person, or (ii) of any foreign official whose certificate of genuineness of signature and official position relates to the attestation or is in a chain of certificates of genuineness of signature and official position relating to the attestation. A final certification may be made by a secretary of embassy or legation, consul general, consul, vice-consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of the documents, the court may, for good cause shown, (i) admit an attested copy without final certification or (ii) permit the foreign official record to be evidenced by an attested summary with or without a final certification.

Source: SDC 1939 & Supp 1960, § 36.0901; SD RCP, Rule 44 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 1996, ch 313.



§ 15-6-44(b) Proof of lack of official record.

15-6-44(b). Proof of lack of official record. A written statement that after diligent search no record or entry of a specified tenor is found to exist in the records designated by the statement, authenticated as provided in subdivision 15-6-44(a)(1) in the case of a domestic record, or complying with the requirements of subdivision 15-6-44(a)(2) for a summary in the case of a foreign record, is admissible as evidence that the records contain no such record or entry.

Source: SDC 1939 & Supp 1960, § 36.1103; SD RCP, Rule 44 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-44(c) Other proof of official record.

15-6-44(c). Other proof of official record. Section 15-6-44 does not prevent the proof of official records or of entry or lack of entry therein by any other method authorized by law.

Source: SD RCP, Rule 44 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-44.1 Determination of foreign law.

15-6-44.1. Determination of foreign law. A party who intends to raise an issue concerning the law of a foreign country shall give notice in his pleadings or other reasonable written notice. The court, in determining foreign law, may consider any relevant material or source, including testimony, whether or not submitted by a party or admissible under § 15-6-43. The court's determination shall be treated as a ruling on a question of law.

Source: SD RCP, Rule 44.1, as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-45(a) Subpoena for attendance of witnesses--Form--Issuance.

15-6-45(a). Subpoena for attendance of witnesses--Form--Issuance. Clerks of courts, judges, magistrates, notaries public, referees, and any other public officer or agency so empowered by § 1-26-19.1 or otherwise authorized by law in any matter pending before them, upon application of any person having a cause or any matter pending in court or before such agency, officer or tribunal, may issue a subpoena for a witness or witnesses.

Any attorney of record who has been duly admitted to practice in this state and is in good standing upon the active list of attorneys of the State Bar of South Dakota may issue a subpoena for a witness or witnesses, and for production, inspection and copying of records and exhibits, in any action or proceeding, or collateral hearing, civil or criminal, in which he is the attorney of record for any party. When an attorney issues a subpoena, he must forthwith transmit a copy thereof to the clerk of the court, or to the secretary or other filing officer of the board or tribunal in which the matter is pending, for filing. Such officer shall file such copy as one of the public records of the action or proceeding.

A subpoena shall state the name of the court, or tribunal, the title of the action or proceeding, and shall command each person to whom it is directed to attend and give testimony at a time and place therein specified. It shall state the name of the person or party for whom the testimony of the witness is required. The seal of the court or officer, or tribunal, shall be affixed to the original and all copies, if issued by a court or officer having a seal. If the subpoena is issued by an attorney, it shall be issued in the name of the presiding officer of the court, or tribunal in which the matter is pending and shall be attested and signed by the attorney, designating the party for whom he is attorney of record.

Source: SDC 1939 & Supp 1960, §§ 36.0301, 36.0302; SD RCP, Rule 45 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 12.



§ 15-6-45(b) Subpoena for production of documentary evidence.

15-6-45(b). Subpoena for production of documentary evidence. A subpoena may also command the person to whom it is directed to produce the books, papers, documents, or tangible things designated therein; but the court, upon motion made promptly and in any event at or before the time specified in the subpoena for compliance therewith, may:

(1) Quash or modify the subpoena if it is unreasonable and oppressive; or

(2) Condition denial of the motion upon the advancement by the person in whose behalf the subpoena is issued of the reasonable cost of producing the books, papers, documents, or tangible things.
Source: SDC 1939 & Supp 1960, § 36.0302; SD RCP, Rule 45 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-45(c) Service of subpoena.

15-6-45(c). Service of subpoena. The subpoena may be served by any officer or person qualified to make service of a summons. The subpoena shall be served in the same manner as a summons is served, excepting that no service by publication is authorized. The subpoena must be served sufficiently in advance of the date upon which the appearance of the witness is required to enable such witness to reach such place by any ordinary or usual method of transportation which he may elect.

At the time of service of a subpoena, there shall be tendered to or on behalf of the person therein named the fees for one day's attendance and the mileage allowed by law. The fact of such payment, or the signed waiver thereof by the person named in the subpoena, shall be stated in the return. If such fees and mileage be not paid or waived, the witness shall not be obliged to obey the subpoena.

At the commencement of each day after the first day, a witness under subpoena may demand his fees for that day's attendance, and if the same is not paid, he shall not be required to remain.

When the subpoena is issued on behalf of the State of South Dakota or its political subdivisions or an officer or agency thereof, fees and mileage need not be tendered.

Source: SDC 1939, §§ 36.0301, 36.0401; SL 1955, ch 134; SD RCP, Rule 45 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 13.



§ 15-6-45(d) Subpoena for taking depositions--Place of examination.

15-6-45(d). Subpoena for taking depositions--Place of examination. (1) Proof of service of a notice to take a deposition as provided in §§ 15-6-30(b) and 15-6-31(a) constitutes a sufficient authorization for the issuance by any person specified in § 15-6-45(a) or by the clerk of courts of the county in which the deposition is to be taken of subpoenas for the persons named or described therein. The subpoena may command the person to whom it is directed to produce and permit inspection and copying of designated books, papers, documents, or tangible things which constitute or contain evidence relating to any of the matters within the scope of the examination permitted by § 15-6-26(b), but in that event the subpoena will be subject to the provisions of §§ 15-6-26(c) and 15-6-45(b).

The person to whom the subpoena is directed may, within ten days after the service thereof or on or before the time specified in the subpoena for compliance if such time is less than ten days after service, serve upon the attorney designated in the subpoena written objection to inspection or copying of any or all of the designated materials. If objection is made, the party serving the subpoena shall not be entitled to inspect and copy the materials except pursuant to an order of the court from which the subpoena was issued. The party serving the subpoena may, if objection has been made, move upon notice to the deponent for an order at any time before or during the taking of the deposition.

(2) A resident of this state may be required to attend an examination only in the county wherein he resides or is employed or transacts his business in person, or at such other convenient place as is fixed by an order of the court. A nonresident of this state may be required to attend only in the county wherein he is served the subpoena, or at such other convenient place as is fixed by an order of the court.

Source: SDC 1939 & Supp 1960, §§ 36.0303, 36.0402; SD RCP, Rule 45 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 14.



§ 15-6-45(e) Superseded.

15-6-45(e). Superseded



§ 15-6-45(f) Failure to obey subpoena as contempt.

15-6-45(f). Failure to obey subpoena as contempt. Failure by any person without adequate excuse to obey a subpoena served upon him may be deemed a contempt of the court wherein the action is pending or of a court from which the subpoena may have been issued.

Source: SD RCP, Rule 45 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-45(g) Nonresident of state served with subpoena in state.

15-6-45(g). Nonresident of state served with subpoena in state. A nonresident of this state who is served with subpoena in this state shall be required to obey the same; provided, that the mileage required to be paid such witness as provided in § 15-6-45(c) shall be computed from the place of service of the subpoena to the place of attendance.

Source: SDC 1939 & Supp 1960, § 36.0403; SD RCP, Rule 45 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 15.



§ 15-6-46 Exceptions unnecessary.

15-6-46. Exceptions unnecessary. Formal exceptions to rulings or orders of the court are unnecessary; but for all purposes for which an exception has heretofore been necessary it is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take or his objection to the action of the court and his grounds therefor; and, if a party has no opportunity to object to a ruling or order at the time it is made, the absence of an objection does not thereafter prejudice him.

Source: SDC 1939 & Supp 1960, § 33.1601; SD RCP, Rule 46, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1978, ch 178, § 565.



§ 15-6-47(a) Examination of jurors.

15-6-47(a). Examination of jurors. The court shall permit the parties or their attorneys to conduct the examination of prospective jurors.

Source: SD RCP, Rule 47 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-47(b) Alternate jurors.

15-6-47(b). Alternate jurors. The court may direct that not more than six jurors in addition to the regular jury be called and impaneled to sit as alternate jurors. Alternate jurors in the order in which they are called shall replace jurors who, prior to the time the jury retires to consider its verdict, become or are found to be unable or disqualified to perform their duties. Alternate jurors shall be drawn in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges, shall take the same oath, and shall have the same functions, powers, facilities, and privileges as the regular jurors. An alternate juror who does not replace a regular juror shall be discharged after the jury retires to consider its verdict. Each side is entitled to one peremptory challenge in addition to those otherwise allowed by law if one or two alternate jurors are to be impaneled, two peremptory challenges if three or four alternate jurors are to be impaneled, and three peremptory challenges if five or six alternate jurors are to be impaneled. The additional peremptory challenges may be used against an alternate juror only and the other peremptory challenges allowed by law shall not be used against an alternate juror. The court may for good cause excuse a juror from service during trial or deliberation.

Source: SDC 1939 & Supp 1960, § 33.1327; SD RCP, Rule 47 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 2006, ch 316 (Supreme Court Rule 06-42), eff. July 1, 2006.



§ 15-6-48 Juries of less than twelve--Majority verdict.

15-6-48. Juries of less than twelve--Majority verdict. The parties may stipulate that the jury shall consist of any number less than twelve or that a verdict or a finding of a stated majority of the jurors shall be taken as the verdict or finding of the jury.

Source: SD RCP, Rule 48, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-49(a) Special verdicts.

15-6-49(a). Special verdicts. The court may require a jury to return only a special verdict in the form of a special written finding upon each issue of fact. In that event the court may submit to the jury written questions susceptible of categorical or other brief answer or may submit written forms of the several special findings which might properly be made under the pleadings and evidence; or it may use such other method of submitting the issues and requiring the written findings thereon as it deems most appropriate. The court shall give to the jury such explanation and instruction concerning the matter thus submitted as may be necessary to enable the jury to make its findings upon each issue. If in so doing the court omits any issue of fact raised by the pleadings or by the evidence, each party waives his right to a trial by jury of the issue so omitted unless before the jury retires the party demands its submission to the jury. As to an issue omitted without such demand the court may make a finding; or, if it fails to do so, it shall be deemed to have made a finding in accord with the judgment on the special verdict.

Source: SD RCP, Rule 49 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 317 (Supreme Court Rule 06-43), eff. July 1, 2006.



§ 15-6-49(b) General verdict accompanied by answer to interrogatories.

15-6-49(b). General verdict accompanied by answer to interrogatories. The court may submit to the jury, together with appropriate forms for a general verdict, written interrogatories upon one or more issues of fact the decision of which is necessary to a verdict. The court shall give such explanation or instruction as may be necessary to enable the jury both to make answers to the interrogatories and to render a general verdict, and the court shall direct the jury both to make written answers and to render a general verdict. When the general verdict and the answers are harmonious, the appropriate judgment upon the verdict and answers shall be entered pursuant to § 15-6-58. When the answers are consistent with each other but one or more is inconsistent with the general verdict, judgment may be entered pursuant to § 15-6-58 in accordance with the answers, notwithstanding the general verdict, or the court may return the jury for further consideration of its answers and verdict or may order a new trial. When the answers are inconsistent with each other and one or more is likewise inconsistent with the general verdict, judgment shall not be entered, but the court shall return the jury for further consideration of its answers and verdict or shall order a new trial.

Source: SD RCP, Rule 49 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-50(a) Judgment as a matter of law.

15-6-50(a). Judgment as a matter of law.

(1) If during a trial by jury a party has been fully heard on an issue and there is no legally sufficient evidentiary basis for a reasonable jury to find for that party on that issue, the court may determine the issue against that party and may grant a motion for judgment as a matter of law against that party with respect to a claim or defense that cannot under the controlling law be maintained or defeated without a favorable finding on that issue.

(2) Motions for judgment as a matter of law may be made at any time before submission of the case to the jury. Such a motion shall specify the judgment sought and the law and the facts on which the moving party is entitled to the judgment.
Source: SDC 1939 & Supp 1960, §§ 33.1314 to 33.1316; SD RCP, Rule 50 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 318 (Supreme Court Rule 06-44), eff. July 1, 2006.



§ 15-6-50(b) Renewing motion for judgment after trial--Alternative motion for new trial.

15-6-50(b). Renewing motion for judgment after trial--Alternative motion for new trial. If, for any reason, the court does not grant a motion for judgment as a matter of law made at the close of all the evidence, the court is considered to have submitted the action to the jury subject to the court's later deciding the legal questions raised by the motion. The movant may renew its request for judgment as a matter of law by filing a motion no later than ten days after notice of entry of judgment--and may alternatively request a new trial or join a motion for a new trial under § 15-6-59. In ruling on a renewed motion, the court may:

(1) If a verdict was returned:

(A) Allow the judgment to stand;

(B) Order a new trial; or

(C) Direct entry of judgment as a matter of law; or

(2) If no verdict was returned:

(A) Order a new trial; or

(B) Direct entry of judgment as a matter of law.
Source: SDC 1939, § 33.1705; Supreme Court Order No. 3, 1952; SDC Supp 1960, § 33.1328; SD RCP, Rule 50 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 79-4; Supreme Court Rule 82-30; SL 2006, ch 319 (Supreme Court Rule 06-45), eff. July 1, 2006; SL 2008, ch 287 (Supreme Court Rule 08-01), eff. July 1, 2008.



§ 15-6-50(c) Granting renewed motion for judgment as a matter law--Conditional rulings--Newtrial motion.

15-6-50(c). Granting renewed motion for judgment as a matter law--Conditional rulings--New trial motion.

(1) If the renewed motion for judgment as a matter of law, provided for in § 15-6-50(b), is granted, the court shall also rule on the motion for a new trial, if any, by determining whether it should be granted if the judgment is thereafter vacated or reversed, and shall specify the grounds for granting or denying the motion for the new trial. If the motion for a new trial is thus conditionally granted, the order thereon does not affect the finality of the judgment. In case the motion for a new trial has been conditionally granted and the judgment is reversed on appeal, the new trial shall proceed unless the Supreme Court has otherwise ordered. In case the motion for a new trial has been conditionally denied, the respondent on appeal may assert error in that denial; and if the judgment is reversed on appeal, subsequent proceedings shall be in accordance with the order of the Supreme Court.

(2) Any motion for a new trial under § 15-6-59 by a party against whom judgment as a matter of law is rendered shall be filed no later than 10 days after entry of the judgment.
Source: SD RCP, Rule 50 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 320 (Supreme Court Rule 06-46), eff. July 1, 2006.



§ 15-6-50(d) Denial of motion for judgment as a matter of law.

15-6-50(d). Denial of motion for judgment as a matter of law. If the motion for judgment as a matter of law is denied, the party who prevailed on that motion may, as respondent, assert grounds entitling the party to a new trial in the event the Supreme Court concludes that the trial court erred in denying the motion for judgment. If the Supreme Court reverses the judgment, nothing in § 15-6-50 precludes it from determining that the respondent is entitled to a new trial, or from directing the trial court to determine whether a new trial shall be granted.

Source: SD RCP, Rule 50 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 321 (Supreme Court Rule 06-47), eff. July 1, 2006.



§ 15-6-51(a) Instructions to jury--Requests.

15-6-51(a). Instructions to jury--Requests.

(1) A party may, at the close of the evidence or at an earlier reasonable time that the court directs, file and furnish to every other party written requests that the court instruct the jury on the law as set forth in the requests.

(2) After the close of the evidence, a party may:

(A) File requests for instructions on issues that could not reasonably have been anticipated at an earlier time for requests set under subdivision 15-6-51(a)(1); and

(B) With the court's permission file untimely requests for instructions on any issue.
Source: SDC 1939 & Supp 1960, §§ 33.1317, 33.1325; SD RCP, Rule 51 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1993, ch 388 ( Supreme Court Rule 93-5); SL 1999, ch 268; SL 2006, ch 322 (Supreme Court Rule 06-48), eff. July 1, 2006.



§ 15-6-51(b) Instructions.

15-6-51(b). Instructions. The court:

(1) Must inform the parties of its proposed instructions and proposed action on the requests before instructing the jury and before final jury arguments;

(2) Must give the parties an opportunity to object on the record and out of the jury's hearing to the proposed instructions and actions on requests before the instructions and arguments are delivered; and

(3) May instruct the jury at any time after trial begins and before the jury is discharged.
Source: SDC 1939 & Supp 1960, § 33.1318; SD RCP, Rule 51 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1978, ch 178, § 566; Supreme Court Rule 98-27; SL 2006, ch 323 (Supreme Court Rule 06-49), eff. July 1, 2006.



§ 15-6-51(c) Objections.

15-6-51(c). Objections.

(1) A party who objects to an instruction or the failure to give an instruction must do so on the record, stating distinctly the matter objected to and the grounds of the objection.

(2) An objection is timely if:

(A) A party that has been informed of an instruction or action on a request before the jury is instructed and before final jury arguments, as provided by subdivision 15-6-51(b)(1), objects at the opportunity for objection required by subdivision 15-6-51(b)(2); or

(B) A party that has not been informed of an instruction or action on a request before the time for objection provided under subdivision 15-6-51(b)(2) objects promptly after learning that the instruction or request will be, or has been, given or refused.
Source: SDC 1939 & Supp 1960, § 33.1319; SD RCP, Rule 51 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1978, ch 178, § 567; Supreme Court Rule 98-28; SL 2006, ch 324 (Supreme Court Rule 06-50), eff. July 1, 2006.



§ 15-6-52(a) Effect of findings by the court--Proposals--When unnecessary.

15-6-52(a). Effect of findings by the court--Proposals--When unnecessary. In all actions tried upon the facts without a jury or with an advisory jury, the court shall, unless waived as provided in § 15-6-52(b), find the facts specially and state separately its conclusions of law thereon, and judgment shall be entered pursuant to § 15-6-58. In granting or refusing temporary restraining orders or preliminary injunctions, the court shall similarly set forth the findings of fact and conclusions of law which constitute the grounds of its action. Findings of fact, whether based on oral or documentary evidence, may not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge the credibility of the witnesses. The findings of a referee, to the extent that the court adopts them, shall be considered as the findings of the court. Findings of fact and conclusions of law need not be made if a temporary restraining order or preliminary injunction is entered in an action arising under chapters 25-3 and 25-4.

It will be sufficient if the findings of fact and conclusions of law are stated orally and recorded in open court following the close of the evidence, or appear in an opinion or memorandum of decision filed by the court. Alternatively, the court may direct counsel for the prevailing party to prepare findings; and counsel shall, within ten days after announcement of the decision, unless otherwise ordered, prepare, serve, and submit to the court with copies to opposing counsel, or to the parties of record to the action if not represented by counsel, proposed written findings of fact and conclusions of law together with the proposed judgment or decree.

The court may not sign any findings therein prior to the expiration of five days after service of the proposed findings during which time the parties may in writing submit to the court and serve on their adversaries their objections or additional proposals. Thereafter the court shall make or enter such findings and conclusions as may be proper.

Any action or decision of the court in making or modifying findings of fact or conclusions of law shall be deemed excepted to, but the failure of the court to make a finding or conclusion on a material issue is not to be deemed excepted to unless such finding or conclusion has been proposed to or requested from the court.

If an opinion or memorandum of decision is filed, the facts and legal conclusions stated therein need not be restated but may be included in the findings of fact and conclusions of law by reference.

Findings of fact and conclusions of law are unnecessary on decisions of motions under § 15-6-12 or 15-6-56 or any other motion except as provided in § 15-6-41(b).

Source: SDC 1939 & Supp 1960, §§ 33.1403, 33.1405; SD RCP, Rule 52 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1978, ch 155, § 2; SL 1980, ch 161; Supreme Court Rule 81-3; Supreme Court Rule 82-31; SL 2000, ch 91, § 1; SL 2006, ch 326 (Supreme Court Rule 06-52), eff. July 1, 2006.



§ 15-6-52(b) Waiver of findings and conclusions of law.

15-6-52(b). Waiver of findings and conclusions of law. Findings of fact and conclusions of law are waived by failing to appear at the trial, by consent in writing filed with the clerk, by oral consent in open court, or by entering into a stipulation of facts for consideration by the court.

Source: SDC 1939 & Supp 1960, §§ 33.1304, 33.1404; SD RCP, Rule 52 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-53(a) Appointment and compensation of referees.

15-6-53(a). Appointment and compensation of referees. A court in which any action is pending may appoint a referee therein. A referee must not have a relationship to the parties, counsel, action, or court that would require disqualification of a judge under the Code of Judicial Conduct, unless the parties consent with the court's approval to appointment of a particular person after disclosure of any potential grounds for disqualification. When a reference is made as provided by statute the fees and necessary expenses shall be ordered paid from such source as is designated therein, otherwise the compensation to be allowed to a referee shall be fixed by the court, and shall be charged upon such of the parties or paid out of any fund or subject matter of the action, which is in the custody and control of the court as the court may direct. The referee shall not retain his report as security for his compensation; but when the party ordered to pay the compensation allowed by the court does not pay it after notice and within the time prescribed by the court, the referee is entitled to a writ of execution against the delinquent party.

In cases involving an order for support as defined in subdivision 25-7A-1(12), any referee appointed to hear the case may recommend the imposition of attorney's fees and costs on one or both of the parties. The referee in any hearing held pursuant to chapter 25-7A and the provisions of §§ 25-7A-6 and 25-7A-22, shall be compensated by the court.

Source: SD RCP, Rule 53 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1989, ch 175, § 1; SL 2006, ch 327 (Supreme Court Rule 06-53), eff. July 1, 2006.



§ 15-6-53(b) Reference.

15-6-53(b). Reference. Except as provided in chapter 25-7A, a reference to a referee shall be the exception and not the rule. In actions to be tried by a jury, a reference shall be made only when the issues are complicated; in actions to be tried without a jury, save in matters of account and difficult computation of damages, a reference shall be made only upon a showing that some exceptional condition requires it.

Source: SD RCP, Rule 53 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 1989, ch 175, § 2.



§ 15-6-53(c) Powers of referee.

15-6-53(c). Powers of referee. The order of reference to the referee may specify or limit his powers and may direct him to report only upon particular issues or to do or perform particular acts or to receive and report evidence only and may fix the time and place for beginning and closing the hearings and for the filing of the referee's report. Subject to the specifications and limitations stated in the order, the referee has and shall exercise the power to regulate all proceedings in every hearing before him and to do all acts and take all measures necessary or proper for the efficient performance of his duties under the order. He may require the production before him of evidence upon all matters embraced in the reference, including the production of all books, papers, vouchers, documents, and writings applicable thereto. He may rule upon the admissibility of evidence unless otherwise directed by the order of reference and has the authority to put witnesses on oath and may himself examine them and may call the parties to the action and examine them upon oath. When a party so requests the referee shall make a record of the evidence offered and excluded in the same manner and subject to the same limitations as provided in § 15-6-43(c) for a court sitting without a jury.

Source: SD RCP, Rule 53 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-53(d) Proceedings before referee.

15-6-53(d). Proceedings before referee. (1) Meetings. When a reference is made, the clerk shall forthwith furnish the referee with a copy of the order of reference. Upon receipt thereof unless the order of reference otherwise provides, the referee shall forthwith set a time and place for the first meeting of the parties or their attorneys to be held within twenty days after the date of the order of reference and shall notify the parties or their attorneys. It is the duty of the referee to proceed with all reasonable diligence. Either party, on notice to the parties and referee, may apply to the court for an order requiring the referee to speed the proceedings and to make his report. If a party fails to appear at the time and place appointed, the referee may proceed ex parte or, in his discretion, adjourn the proceedings to a future day, giving notice to the absent party of the adjournment.

(2) Witnesses. The parties may procure the attendance of witnesses before the referee by the issuance and service of subpoenas as provided in § 15-6-45. If without adequate excuse a witness fails to appear or give evidence, he may be punished as for a contempt and be subjected to the consequences, penalties, and remedies provided in §§ 15-6-37 and 15-6-45.

(3) Statement of Accounts. When matters of accounting are in issue before the referee, he may prescribe the form in which the accounts shall be submitted and in any proper case may require or receive in evidence a statement by a certified public accountant who is called as a witness. Upon objection of a party to any of the items thus submitted or upon a showing that the form of statement is insufficient, the referee may require a different form of statement to be furnished, or the accounts or specific items thereof to be proved by oral examination of the accounting parties or upon written interrogatories or in such other manner as he directs.
Source: SD RCP, Rule 53 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-53(e) Report of referee.

15-6-53(e). Report of referee. (1) Contents and Filing. The referee shall prepare a report upon the matters submitted to him by the order of reference and, if required to make findings of fact and conclusions of law, he shall set them forth in the report. He shall file the report with the clerk of the court and in an action to be tried without a jury, unless otherwise directed by the order of reference, shall file with it a transcript of the proceedings and of the evidence and the original exhibits. The clerk shall forthwith mail to all parties notice of the filing.

(2) In Nonjury Actions. In an action to be tried without a jury the court shall accept the referee's findings of fact unless clearly erroneous. Within ten days after being served with notice of the filing of the report any party may serve written objections thereto upon the other parties. Application to the court for action upon the report and upon objections thereto shall be by motion and upon notice as prescribed in § 15-6-6(d). The court after hearing may adopt the report or may modify it or may reject it in whole or in part or may receive further evidence or may recommit it with instructions.

(3) In Jury Actions. In an action to be tried by a jury the referee shall not be directed to report the evidence. His findings upon the issues submitted to him are admissible as evidence of the matters found and may be read to the jury, subject to the ruling of the court upon any objections in point of law which may be made to the report.

(4) Stipulation as to Findings. The effect of a referee's report is the same whether or not the parties have consented to the reference; but, when the parties stipulate that a referee's findings of fact shall be final, only questions of law arising upon the report shall thereafter be considered.

(5) Draft Report. Before filing his report a referee may submit a draft thereof to counsel for all parties for the purpose of receiving their suggestions.
Source: SD RCP, Rule 53 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-54(a) Definition--Form of judgment.

15-6-54(a). Definition--Form of judgment. "Judgment" as used in this chapter includes a decree and means the final determination of the rights of the parties in an action or proceeding. A judgment shall not contain a recital of pleadings, the report of a referee, or the record of prior proceedings. Every direction of a court or judge, made or entered in writing and not included in a judgment, is denominated an order.

Source: SDC 1939 & Supp 1960, §§ 33.1404, 33.1701; SD RCP, Rule 54 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-54(b) Judgment upon multiple claims or involving multiple parties.

15-6-54(b). Judgment upon multiple claims or involving multiple parties. When multiple claims for relief or multiple parties are involved in an action, the court may direct the entry of a final judgment as to one or more but fewer than all of the claims or parties only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment. In the absence of such determination and direction, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of the claims or parties, and the order or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties.

Source: SDC 1939 & Supp 1960, § 33.1704; SD RCP, Rule 54 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-54(c) Demand for judgment.

15-6-54(c). Demand for judgment. A judgment by default shall not be different in kind from or exceed in amount that prayed for in the demand for judgment. Except as to a party against whom a judgment is entered by default, every final judgment shall grant the relief to which the party in whose favor it is rendered is entitled, even if the party has not demanded such relief in his pleadings.

Source: SDC 1939 & Supp 1960, § 33.1703; SD RCP, Rule 54 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-54(d) Judgment for costs--Attorneys' fees.

15-6-54(d). Judgment for costs--Attorneys' fees.

(1) Costs and disbursements other than attorneys' fees. Except as otherwise provided by statute, costs and disbursements, other than attorneys' fees, shall be allowed as of course to the prevailing party unless the court otherwise directs. If a party wishes to have disbursements and costs of the action assessed, that party must file an application for taxation of costs, and a certificate of service, with the clerk of court. The application shall include a statement in detail of the costs and disbursements claimed and shall be verified by affidavit. The party preparing the application shall forthwith serve a true copy of the application and the certificate of service upon all other parties. A motion for default judgment may include the application for taxation of costs of the action and be filed, with a certificate of service, with the clerk of court and be served upon all other parties.

A party who objects to any part of the application shall serve and file his objections with the clerk of court in writing within ten days of the service of the application on him or he will be deemed to have agreed to the taxation of the costs and disbursements proposed. The written objections must be accompanied by a notice of hearing thereon and shall set forth in concise language the reasons why the costs should not be allowed. Upon receipt of such written objections and the notice of hearing, the clerk shall file the same and forward copies thereof, together with a copy of the application, to the court. Where the application is included in a motion for default judgment, the ten days to object to the application for costs is waived.

The decision rendered at the hearing shall be filed as a written order with the clerk, directing that the approved amount of costs and disbursements be inserted in the judgment and docketed.

If no written objection to the taxation of costs is filed within ten days of service, the clerk shall tax the costs and disbursements as set forth on the application, insert the amount in the judgment, and docket it.

Costs and disbursements under this section shall be waived if proper application is not made within thirty days of the entry of the judgment. For good cause shown, the court may extend the time.

(2) Attorneys' fees.

(A) Claims for attorneys' fees and related nontaxable expenses shall be made by motion unless the substantive law governing the action provides for the recovery of such fees as an element of damages to be proved at trial.

(B) Unless otherwise provided by statute or order of the court, the motion must be filed no later than fourteen days after entry of judgment; must specify the judgment and the statute, rule, or other grounds entitling the moving party to the award; and must state the amount or provide a fair estimate of the amount sought. If directed by the court, the motion shall also disclose the terms of any agreement with respect to fees to be paid for the services for which claim is made.

(C) On request of a party or class member, the court shall afford an opportunity for adversary submissions with respect to the motion. The court may determine issues of liability for fees before receiving submissions bearing on issues of evaluation of services for which liability is imposed by the court. The court shall find the facts and state its conclusions of law as provided in § 15-6-52(a).

(D) The provisions of subparagraphs (A) through (C) do not apply to claims for fees and expenses as sanctions for violations of these rules.
Source: SDC 1939 & Supp 1960, §§ 33.1816, 33.1818; SD RCP, Rule 54 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1987, ch 397 (Supreme Court Rule 86-23); SL 1991, ch 427 (Supreme Court Rule 90-04); SL 2004, ch 330 (Supreme Court Rule 04-03), effective July 1, 2004; SL 2006, ch 328 (Supreme Court Rule 06-54), eff. July 1, 2006.



§ 15-6-55(a) Entry of default.

15-6-55(a). Entry of default. When a party against whom a judgment for affirmative relief is sought has failed to plead or otherwise defend as provided by this chapter that fact shall be made to appear by affidavit.

Source: SD RCP, Rule 55 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-55(b) Default judgment.

15-6-55(b). Default judgment. Judgment by default may be entered as follows:

(1) By the Court. In all cases the party entitled to a judgment by default shall apply to the court therefor; but no judgment by default shall be entered against a minor or incompetent person unless represented in the action by a guardian, conservator or guardian ad litem who has appeared therein. If the party against whom judgment by default is sought has appeared in the action, he (or, if appearing by representative, his representative) shall be served with written notice of the application for judgment at least three days prior to the hearing on such application. If, in order to enable the court to enter judgment or to carry it into effect, it is necessary to take an account or to determine the amount of damages or to establish the truth of any averment by evidence or to make an investigation of any other matter, the court may conduct such hearings or order such references as it deems necessary and proper and shall accord a right of trial by jury to the parties when and as required by any statute of this state.

(2) Filing. No default judgment shall be rendered against a defendant until a complaint has been on file at least twenty days unless the complaint has been served with a summons.

(3) Service by Publication. In actions where the service of the summons was by publication before rendering judgment the court may in its discretion require the plaintiff to cause to be filed satisfactory security to abide the order of the court touching the restitution of any estate or effects which may be directed by such judgment to be transferred or delivered or the restitution of any money that may be collected under or by virtue of such judgment in case the defendant or his representative shall apply and be admitted to defend the action and shall succeed in such defense.
Source: SDC 1939 & Supp 1960, § 33.1707; SD RCP, Rule 55 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1993, ch 213, § 91.



§ 15-6-55(c) Setting aside default.

15-6-55(c). Setting aside default. For good cause shown the court may set aside a judgment by default in accordance with § 15-6-60(b).

Source: SD RCP, Rule 55 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 84-6.



§ 15-6-55(d) Plaintiffs, counterclaimants and cross-claimants entitled to default.

15-6-55(d). Plaintiffs, counterclaimants and cross-claimants entitled to default. The provisions of § 15-6-55 apply whether the party entitled to the judgment by default is a plaintiff, a third-party plaintiff, or a party who has pleaded a cross-claim or counterclaim. In all cases a judgment by default is subject to the limitations of § 15-6-54(c).

Source: SD RCP, Rule 55 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-56(a) Summary judgment for claimant.

15-6-56(a). Summary judgment for claimant. A party seeking to recover upon a claim, counterclaim, or cross-claim or to obtain a declaratory judgment may, at any time after the expiration of thirty days from the commencement of the action or after service of a motion for summary judgment by the adverse party, move with or without supporting affidavits for a summary judgment in his favor upon all or any part thereof.

Source: SD RCP, Rule 56 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-56(b) Summary judgment for defending party.

15-6-56(b). Summary judgment for defending party. A party against whom a claim, counterclaim, or cross-claim is asserted or a declaratory judgment is sought may, at any time, move with or without supporting affidavits for a summary judgment in his favor as to all or any part thereof.

Source: SD RCP, Rule 56 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-56(c) Motion for summary judgment and proceedings thereon.

15-6-56(c). Motion for summary judgment and proceedings thereon. The motion and supporting brief, statement of undisputed material facts, and any affidavits, and any response or reply thereto shall be served within the dates set forth in § 15-6-6(d).

(1) A party moving for summary judgment shall attach to the motion a separate, short, and concise statement of the material facts as to which the moving party contends there is no genuine issue to be tried. Each material fact in this required statement must be presented in a separate numbered statement and with appropriate citation to the record in the case.

(2) A party opposing a motion for summary judgment shall include a separate, short, and concise statement of the material facts as to which the opposing party contends a genuine issue exists to be tried. The opposing party must respond to each numbered paragraph in the moving party's statement with a separately numbered response and appropriate citations to the record.

(3) All material facts set forth in the statement that the moving party is required to serve shall be admitted unless controverted by the statement required to be served by the opposing party.

The judgment sought shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. A summary judgment, interlocutory in character, may be rendered on the issue of liability alone although there is a genuine issue as to the amount of damages.

Source: SD RCP, Rule 56 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 329 (Supreme Court Rule 06-55), eff. July 1, 2006; SL 2007, ch 302 (Supreme Court Rule 06-70), eff. Jan. 1, 2007; SL 2008, ch 281 (Supreme Court Rule 07-02), eff. Jan. 1, 2008.



§ 15-6-56(d) Case not fully adjudicated on motion for summary judgment.

15-6-56(d). Case not fully adjudicated on motion for summary judgment. If on motion under § 15-6-56 judgment is not rendered upon the whole case or for all the relief asked and a trial is necessary, the court at the hearing of the motion, by examining the pleadings and the evidence before it and by interrogating counsel, shall if practicable ascertain what material facts exist without substantial controversy and what material facts are actually and in good faith controverted. It shall thereupon make an order specifying the facts that appear without substantial controversy, including the extent to which the amount of damages or other relief is not in controversy, and directing such further proceedings in the action as are just. Upon the trial of the action the facts so specified shall be deemed established, and the trial shall be conducted accordingly.

Source: SD RCP, Rule 56 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-56(e) Form of affidavits for summary judgment--Further testimony--Defense required.

15-6-56(e). Form of affidavits for summary judgment--Further testimony--Defense required. Supporting and opposing affidavits shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein. Sworn or certified copies of all papers or parts thereof referred to in an affidavit shall be attached thereto or served therewith. The court may permit affidavits to be supplemented or opposed by depositions, answers to interrogatories, or further affidavits. When a motion for summary judgment is made and supported as provided in § 15-6-56, an adverse party may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in § 15-6-56, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him.

Source: SD RCP, Rule 56 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-56(f) Opposing summary judgment when affidavits are unavailable.

15-6-56(f). Opposing summary judgment when affidavits are unavailable. Should it appear from the affidavits of a party opposing the motion that he cannot for reasons stated present by affidavit facts essential to justify his opposition, the court may refuse the application for judgment or may order a continuance to permit affidavits to be obtained or depositions to be taken or discovery to be had or may make such other order as is just.

Source: SD RCP, Rule 56 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-56(g) Summary judgment affidavits made in bad faith.

15-6-56(g). Summary judgment affidavits made in bad faith. Should it appear to the satisfaction of the court at any time that any of the affidavits presented pursuant to § 15-6-56 are presented in bad faith or solely for the purpose of delay, the court shall forthwith order the party employing them to pay to the other party the amount of the reasonable expenses which the filing of the affidavits caused him to incur, including reasonable attorney's fees, and any offending party or attorney may be adjudged guilty of contempt.

Source: SD RCP, Rule 56 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-57 Declaratory judgments.

15-6-57. Declaratory judgments. The procedure for obtaining a declaratory judgment pursuant to chapter 21-24, shall be in accordance with this chapter, and the right to trial by jury may be demanded under the circumstances and in the manner provided in §§ 15-6-38 and 15-6-39. The existence of another adequate remedy does not preclude a judgment for declaratory relief in cases where it is appropriate. The court may order a speedy hearing of an action for a declaratory judgment and may advance it on the calendar.

Source: SD RCP, Rule 57, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-58 Entry of judgment and orders--Effective date.

15-6-58. Entry of judgment and orders--Effective date. Subject to the provisions of § 15-6-54(b), judgment upon the jury verdict or upon the decision of the court, shall be promptly rendered. Every judgment shall be set forth on a separate document. A judgment or an order becomes complete and effective when reduced to writing, signed by the court or judge, attested by the clerk and filed in the clerk's office. The clerk, immediately after the filing of any judgment, shall docket the same as provided by law. Judgments of divorce pursuant to chapter 25-4 and judgments of foreclosure pursuant to chapter 21-47 or chapter 21-48 shall be docketed by the notation "see file." Entry of the judgment shall not be delayed for the taxing of costs.

Source: SDC 1939 & Supp 1960, § 33.1702; SD RCP, Rule 58, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1990, ch 149, § 6; SL 2006, ch 330 (Supreme Court Rule 06-56), eff. July 1, 2006.



§ 15-6-59(a) Grounds for new trial.

15-6-59(a). Grounds for new trial. A new trial may be granted to all or any of the parties and on all or part of the issues for any of the following causes:

(1) Irregularity in the proceedings of the court, jury, or adverse party or any order of the court or abuse of discretion by which either party was prevented from having a fair trial;

(2) Misconduct of the jury; and whenever any one or more of the jurors have been induced to assent to any general or special verdict or to a finding on any question submitted to them by the court, by a resort to the determination of chance, such misconduct may be proved by the affidavit of any one of the jurors;

(3) Accident or surprise which ordinary prudence could not have guarded against;

(4) Newly discovered evidence, material to the party making the application, which he could not with reasonable diligence have discovered and produced at the trial;

(5) Excessive or inadequate damages appearing to have been given under the influence of passion or prejudice;

(6) Insufficiency of the evidence to justify the verdict or other decision or that it is against law;

(7) Error of law occurring at the trial; provided, that in the case of claim of error, admission, rejection of evidence, or instructions to the jury or failure of the court to make a finding or conclusion upon a material issue which had not been proposed or requested, it must be based upon an objection, offer of proof or a motion to strike.

On a motion for a new trial in an action tried without a jury, the court may open the judgment if one has been entered, take additional testimony, amend findings of fact and conclusions of law or make new findings and conclusions, and direct the entry of a new judgment.

When the motion be made for a cause mentioned in subparagraphs (1), (2), (3), or (4), it must be made upon affidavits attached to and made a part of the motion, unless as to a cause mentioned in subparagraph (1), the irregularity or abuse of discretion is sufficiently disclosed by the record to support such motion. When the motion is made under subparagraph (6) it shall state the particulars wherein the evidence is claimed to be insufficient.

Source: SDC 1939 & Supp 1960, §§ 33.1605, 33.1606; SD RCP, Rule 59 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1978, ch 178, § 568.



§ 15-6-59(b) Time for motion for new trial--Rulings thereon--Extension of time.

15-6-59(b). Time for motion for new trial--Rulings thereon--Extension of time. The motion for a new trial stating the grounds thereof shall be served and filed not later than ten days after the notice of entry of the judgment.

The court shall make and file the order granting or denying such new trial within twenty days after the service and filing of such motion, unless for good cause shown, the court files an order within said twenty days extending the time for entering such order. If a motion for new trial has not been determined by the court and no order has been entered by the court extending the time for such ruling within twenty days from the date of service and filing of such motion, it shall be deemed denied.

Source: SDC 1939 & Supp 1960, §§ 33.1606, 33.1608, 33.1610; SD RCP, Rule 59 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 16; Supreme Court Rule 82-32.



§ 15-6-59(c) Hearing and answering affidavits on motion for new trial.

15-6-59(c). Hearing and answering affidavits on motion for new trial. Upon the presentation of such motion the court shall by order fix the time and place for hearing thereof, and in such order shall fix the time for service thereof, and for answering said motion and for service of answering affidavits, if any.

Source: SDC 1939 & Supp 1960, § 33.1606; SD RCP, Rule 59 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-59(d) New trial on initiative of court.

15-6-59(d). New trial on initiative of court. Not later than ten days after entry of judgment the court of its own initiative may order a new trial for any reason for which it might have granted a new trial on motion of a party. After giving the parties notice and an opportunity to be heard on the matter, the court may grant a motion for a new trial, timely served, for a reason not stated in the motion. In either case, the court shall specify in the order the grounds therefor.

Source: SDC 1939 & Supp 1960, § 33.1609; SD RCP, Rule 59 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-59(e) Procedure upon hearing of motion for new trial.

15-6-59(e). Procedure upon hearing of motion for new trial. On the hearing reference may be had in all cases to the pleadings, orders, rulings and files of the court, and to depositions, documentary evidence, shorthand report, and transcript, if one has been made, and the court may take the testimony of witnesses as to causes enumerated in subdivisions 15-6-59(a)(1), (2), (3), and (4), which testimony may be reduced to writing and transcribed on the request of either party and filed in the office of the clerk as part of the record.

Source: SDC 1939 & Supp 1960, § 33.1606; SD RCP, Rule 59 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-59(f) Motion for new trial not required as foundation for appeal in certain cases.

15-6-59(f). Motion for new trial not required as foundation for appeal in certain cases. A motion for a new trial shall not be necessary as a prerequisite to obtain appellate review as to matters specified in subdivisions 15-6-59(a)(6) and (7), and all of such matters may be reviewed on an appeal from the judgment, regardless of whether a motion for a new trial has been made, provided such matter has been submitted to the trial court as prescribed in § 15-26A-8.

Source: SDC 1939 & Supp 1960, § 33.1607; SD RCP, Rule 59 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-59(g) Order granting new trial must show grounds upon which based.

15-6-59(g). Order granting new trial must show grounds upon which based. The trial court when granting a motion for new trial shall in its order specify each and every ground upon which it bases such order; all grounds urged upon such motion and not specified in the order shall be deemed to have been overruled by the trial court.

Source: SDC 1939 & Supp 1960, § 33.1611; SD RCP, Rule 59 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-60(a) Relief from clerical mistakes.

15-6-60(a). Relief from clerical mistakes. Clerical mistakes in judgments, orders, or other parts of the record and errors therein arising from oversight or omission may be corrected by the court at any time of its own initiative or on the motion of any party and after such notice, if any, as the court orders. During the pendency of an appeal, such mistakes may be so corrected before the settled record is transmitted to the clerk of the Supreme Court and thereafter while the appeal is pending may be so corrected with leave of the Supreme Court.

Source: SDC 1939 & Supp 1960, § 33.0108; SD RCP, Rule 60 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-60(b) Relief on ground of mistake--Inadvertence--Excusable neglect--Newly discoveredevidence--Fraud.

15-6-60(b). Relief on ground of mistake--Inadvertence--Excusable neglect--Newly discovered evidence--Fraud. On motion and upon such terms as are just, the court may relieve a party or his legal representative from a final judgment, order, or proceeding for the following reasons:

(1) Mistake, inadvertence, surprise, or excusable neglect;

(2) Newly discovered evidence which by due diligence could not have been discovered in time to move for a new trial under § 15-6-59(b);

(3) Fraud (whether heretofore denominated intrinsic or extrinsic), misrepresentation, or other misconduct of an adverse party;

(4) The judgment is void;

(5) The judgment has been satisfied, released, or discharged, or a prior judgment upon which it is based has been reversed or otherwise vacated, or it is no longer equitable that the judgment should have prospective application; or

(6) Any other reason justifying relief from the operation of the judgment.

The motion shall be made within a reasonable time, and for reasons (1), (2), and (3) not more than one year after the judgment, order or proceeding was entered or taken. A motion under this subdivision (b) does not affect the finality of a judgment or suspend its operation. Section 15-6-60 does not limit the power of a court to entertain an independent action to relieve a party from a judgment, order, or proceeding, or to grant relief to a defendant not actually personally notified as provided by statute or to set aside a judgment for fraud upon the court.

Source: SDC 1939 & Supp 1960, § 33.0108; SD RCP, Rule 60 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-61 Harmless Error.

15-6-61. Harmless Error. No error in either the admission or the exclusion of evidence and no error or defect in any ruling or order or in anything done or omitted by the court or by any of the parties is ground for granting a new trial or for setting aside a verdict or for vacating, modifying, or otherwise disturbing a judgment or order, unless refusal to take such action appears to the court inconsistent with substantial justice. The court at every stage of the proceeding must disregard any error or defect in the proceeding which does not affect the substantial rights of the parties.

Source: SD RCP, Rule 61, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-62(a) Automatic stay of execution--Exceptions--Injunctions and receiverships.

15-6-62(a). Automatic stay of execution--Exceptions--Injunctions and receiverships. Except as stated herein or as otherwise ordered by the court for good cause shown, or upon default judgment, no execution shall issue upon a judgment nor shall proceedings be taken for its enforcement until the expiration of thirty days after its entry. Unless otherwise ordered by the court, temporary or permanent judgment in an action for an injunction or in a receivership action shall not be stayed during the period after its entry and until an appeal is taken or during the pendency of an appeal. The provisions of § 15-6-62(c) govern the suspending, modifying, restoring, or granting of an injunction during the pendency of an appeal.

Source: SD RCP, Rule 62 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule No. 4, 1972, effective January 1, 1973; SL1978, ch 155, § 3.



§ 15-6-62(b) Stay of execution on motion for new trial or for judgment.

15-6-62(b). Stay of execution on motion for new trial or for judgment. In its discretion and on such conditions for the security of the adverse party as are proper, the court may stay the execution of or any proceedings to enforce a judgment pending the disposition of a motion for a new trial made pursuant to § 15-6-59, or of a motion for relief from a judgment or order made pursuant to § 15-6-60, or of a motion for judgment in accordance with a motion for a directed verdict made pursuant to § 15-6-50.

Source: SD RCP, Rule 62 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-62(c) Injunction pending appeal.

15-6-62(c). Injunction pending appeal. Injunction pending appeal shall be as provided in chapter 15-26A.

Source: SD RCP, Rule 62 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-62(d) Stay upon appeal.

15-6-62(d). Stay upon appeal. Stay upon appeal shall be as provided in chapter 15-26A.

Source: SD RCP, Rule 62 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-62(e) Stay in favor of the state or agency thereof.

15-6-62(e). Stay in favor of the state or agency thereof. Any stay in favor of the state or agency thereof shall be as provided in chapter 15-26A.

Source: SD RCP, Rule 62 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-62(f) Power of Supreme Court not limited.

15-6-62(f). Power of Supreme Court not limited. The provisions in § 15-6-62 do not limit any power of the Supreme Court to stay proceedings during the pendency of an appeal or to suspend, modify, restore, or grant an injunction during the pendency of an appeal or to make any order appropriate to preserve the status quo or the effectiveness of the judgment subsequently to be entered.

Source: SD RCP, Rule 62 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-62(g) Stay of judgment as to multiple claims or multiple parties.

15-6-62(g). Stay of judgment as to multiple claims or multiple parties. When a court has ordered a final judgment under the conditions stated in § 15-6-54(b), the court may stay enforcement of that judgment until the entering of a subsequent judgment or judgments and may prescribe such conditions as are necessary to secure the benefit thereof to the party in whose favor the judgment is entered.

Source: SD RCP, Rule 62 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-63 Disability of a judge.

15-6-63. Disability of a judge. If by reason of death, sickness, or other disability or separation from office, a judge before whom an action has been tried is unable to perform the duties to be by him performed after a verdict is returned or findings of fact and conclusions of law are filed, then any other judge regularly sitting in or assigned to the court in which the action was tried may perform those duties; but if such other judge is satisfied that he cannot perform those duties because he did not preside at the trial or for any other reason, he may, in his discretion, grant a new trial.

Source: SD RCP, Rule 63, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-64 Seizure of person or property.

15-6-64. Seizure of person or property. At the commencement of and during the course of an action, all remedies providing for seizure of person or property for the purpose of securing satisfaction of the judgment ultimately to be entered in the action are available under the circumstances and in the manner provided by the law of the state.

Source: SD RCP, Rule 64, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-65(a) Preliminary injunction.

15-6-65(a). Preliminary injunction. No preliminary injunction shall be issued without notice to the adverse party.

Before or after the commencement of the hearing of an application for a preliminary injunction, the court may order the trial of the action on the merits to be advanced and consolidated with the hearing of the application. Even when this consolidation is not ordered, any evidence received on an application for a preliminary injunction which would be admissible on the trial on the merits, becomes part of the record on the trial and need not be repeated at the trial. This paragraph shall be construed and applied to save to the parties any rights they may have to trial by a jury.

Source: SL 1978, ch 155, § 4.



§ 15-6-65(b) Temporary restraining order without notice.

15-6-65(b). Temporary restraining order without notice. Where no provision is made by statute, a temporary restraining order may be granted without written or oral notice to the adverse party or his attorney only if:

(1) It clearly appears from specific facts shown by affidavit or by the verified complaint that immediate and irreparable injury, loss, or damage will result to the applicant before the adverse party or his attorney can be heard in opposition; and

(2) The applicant's attorney certifies to the court in writing the efforts, if any, which have been made to give the notice or the reasons supporting his claim that notice should not be required.

Every temporary restraining order granted without notice shall be indorsed with the date and hour of issuance; shall be filed forthwith in the clerk's office and entered of record; shall define the injury and state why it is irreparable and why the order was granted without notice; and, except in actions arising under chapters 25-3 and 25-4, shall expire by its terms within such time after entry, not to exceed ten days, as the court fixes, unless within the time so fixed the order, for good cause shown, is extended for a like period or unless the party against whom the order is directed consents that it may be extended for a longer period. The reasons for the extension shall be entered of record. In case a temporary restraining order is granted without notice, the motion for a preliminary injunction shall be set down for hearing at the earliest possible time and takes precedence over all matters except older matters of the same character. When the motion comes on for hearing the party who obtained the temporary restraining order shall proceed with the application for a preliminary injunction and, if he does not do so, the court shall dissolve the temporary restraining order. On two days' notice to the party who obtained the temporary restraining order without notice or on such shorter notice to that party as the court may prescribe, the adverse party may appear and move its dissolution or modification and in that event the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require. Temporary restraining orders by their very nature may not be appealed.

Source: SD RCP, Rule 65, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-65; SL 1978, ch 155, § 4.



§ 15-6-65(c) Undertaking required on preliminary injunction or temporary restraining order--Ascertainment of damages.

15-6-65(c). Undertaking required on preliminary injunction or temporary restraining order--Ascertainment of damages. Where no provision is made by statute for security on a preliminary injunction or temporary restraining order, the court shall require a written undertaking on the part of the applicant with or without sureties in such sum as the court deems proper, to the effect that the applicant will pay to the party enjoined such costs and damages not exceeding the amount to be specified, as he may sustain by reason of the preliminary injunction or temporary restraining order, if the court finally decides that the applicant was not entitled thereto. The damages may be ascertained by reference or otherwise as the court shall direct. No such security shall be required of the State of South Dakota or of an officer or agency thereof.

Source: SDC 1939 & Supp 1960, § 37.4306; SDCL, § 21-8-10; SL 1978, ch 155, § 4.



§ 15-6-65(d) Contents of order--Parties bound.

15-6-65(d). Contents of order--Parties bound. Every order granting an injunction and every restraining order shall set forth the reasons for its issuance; shall be specific in terms; shall describe in reasonable detail, and not by reference to the complaint or other document, the act or acts sought to be restrained; and is binding only upon the parties to the action, their officers, agents, servants, employees, and attorneys, and upon those persons in active concert or participation with them who receive actual notice of the order by personal service or otherwise. In addition, and pursuant to § 15-6-52(a), the court for preliminary injunctions shall set forth the findings of fact and conclusions of law which constitute the grounds of its action.

Source: SL 1978, ch 155, § 4.



§ 15-6-66 Receivers.

15-6-66. Receivers. An action wherein a receiver has been appointed shall not be dismissed except by order of the court. The practice in the administration of estates by receivers or by other similar officers appointed by the court shall be in accordance with statute and the practice heretofore followed in courts of this state. In all other respects the action in which the appointment of a receiver is sought or which is brought by or against a receiver is governed by this chapter.

Source: SD RCP, Rule 66, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-67(a) Deposit in an action.

15-6-67(a). Deposit in an action. In an action in which any part of the relief sought is a judgment for a sum of money or the disposition of a sum of money or the disposition of any other thing capable of delivery, a party, upon notice to every other party, and by leave of court, may deposit with the court all or any part of such sum or thing. Money paid into court under § 15-6-67 shall be deposited and withdrawn as ordered by the court.

Source: SD RCP, Rule 67 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-67(b) Deposit in court by substitution.

15-6-67(b). Deposit in court by substitution. A defendant against whom an action is pending upon a contract or for specific real or personal property may at any time before answer upon affidavit that a person not a party to the action, and without collusion with him, makes against him a demand for the same debt or property, upon due notice to such person and the adverse party, apply to the court for an order to substitute such person in his place and discharge him from liability to either party on his depositing in court the amount of the debt, or delivering the property or its value to such person as the court may direct; and the court may in its discretion make the order.

Source: SDC 1939 & Supp 1960, § 33.0415; SD RCP, Rule 67 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-67(c) Deposit in court when no action is brought.

15-6-67(c). Deposit in court when no action is brought. Whenever any person has in his possession or control as bailee or otherwise, any personal property to which two or more persons make adverse claims, or he has notice of such claims and is unable to determine or is in doubt as to the rightful owner or who is rightfully entitled to the possession thereof, he may apply to the circuit judge of the circuit wherein such property is situated, upon an affidavit describing the property, stating its value and the nature of the controversy concerning the same, for an order designating a depository, and such judge shall thereupon designate some suitable depository to receive and care for such property, subject to the orders of the circuit court within the county wherein the property is situated; and the person having any such property in his possession or control having deposited the same with such depository, shall forthwith notify personally or by registered or certified mail, all persons of whom he has knowledge or notice who have or claim to have any interest in or lien upon such property or any part thereof, of such deposit; and upon giving such notice such person shall be released and discharged from further liability to any person on account of such property; provided that he may be required, upon the application of any person interested therein, to appear and make disclosures before the court in which any action affecting such property may be pending, or the judge who designates such depository, concerning said property. If the address of any person having or making any claim cannot be ascertained, an affidavit to that effect shall be filed with the depository and the giving of notice to such person shall not be required.

Source: SDC 1939 & Supp 1960, § 33.0415; SD RCP, Rule 67 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-67(d) Court may order deposit or seizure of property.

15-6-67(d). Court may order deposit or seizure of property. When it is admitted by the pleading or examination of a party that he has in his possession or control any money or other thing capable of delivery which, being the subject of the litigation, is held by him as trustee for another party, or which belongs or is due to another party, the court may order the same to be deposited in court or delivered to such other party, with or without security, subject to further direction. If such order be disobeyed, the court may punish the disobedience as a contempt, and may also require the sheriff or other proper officer to take the money or property and deposit or deliver it in accordance with the direction given.

Source: SDC 1939 & Supp 1960, §§ 37.5201, 37.5203; SD RCP, Rule 67 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-67(e) Voluntary partial payment as credit against judgment.

15-6-67(e). Voluntary partial payment as credit against judgment. After entry of judgment any voluntary partial payment of a claim shall be treated as a credit against the judgment, and shall be deductible from the amount of the judgment.

Source: SL 1966, ch 141; SDCL, § 19-2-10; SL 1979, ch 154, § 4.



§ 15-6-68 Offer of Judgment.

15-6-68. Offer of Judgment. At any time more than ten days before the trial begins, any party may serve upon an adverse party an offer to allow judgment to be taken against the party for money or property or to the effect specified in the offer, with costs then accrued. If, within ten days after the service of the offer, the adverse party serves written notice that the offer is accepted, either party may then file the offer and notice of acceptance together with proof of service thereof and thereupon the clerk shall enter judgment. An offer not accepted shall be deemed withdrawn and evidence thereof is not admissible except in a proceeding to determine costs. If the judgment finally obtained by the offeree is not more favorable than the offer, the offeree must pay the costs incurred after the making of the offer. The fact that an offer is made but not accepted does not preclude a subsequent offer. If the liability of one party to another has been determined by verdict or order or judgment, but the amount or extent of the liability remains to be determined by further proceedings, the party adjudged liable may make an offer of judgment, which shall have the same effect as an offer made before trial if it is served within a reasonable time not less than ten days prior to the commencement of hearings to determine the amount or extent of liability.

Source: SDC 1939 & Supp 1960, §§ 33.1809, 33.1810; SD RCP, Rule 68, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 2006, ch 273 (Supreme Court Rule 05-12), effective Nov. 2, 2005.



§ 15-6-69 Execution.

15-6-69. Execution. Process to enforce a judgment for the payment of money shall be a writ of execution, unless the court directs otherwise. The procedure on execution in proceedings supplementary to and in aid of a judgment, and in proceedings on and in aid of execution shall be in accordance with applicable statute or rule. In aid of a judgment or execution, the judgment creditor, or his successor in interest when that interest appears of record, may obtain discovery from any person, including the judgment debtor in the manner provided in these rules.

Source: SD RCP, Rule 69, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 17.



§ 15-6-70 Judgment for specific acts--Vesting title.

15-6-70. Judgment for specific acts--Vesting title. If a judgment directs a party to execute a conveyance of land or to deliver deeds or other documents or to perform any other specific act and the party fails to comply within the time specified, the court may direct the act to be done at the cost of the disobedient party by some other person appointed by the court and the act when so done has like effect as if done by the party. On application of the party entitled to performance, the clerk shall issue a writ of attachment or sequestration against the property of the disobedient party to compel obedience to the judgment. The court may also in proper cases adjudge the party in contempt. If real or personal property is within the state, the court in lieu of directing a conveyance thereof may enter a judgment divesting the title of any party and vesting it in others and such judgment has the effect of a conveyance executed in due form of law. When any order or judgment is for the delivery of possession, the party in whose favor it is entered is entitled to a writ of execution or assistance upon application to the clerk.

Source: SDC 1939 & Supp 1960, § 33.1906; SD RCP, Rule 70, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-71 Process in behalf of and against persons not parties.

15-6-71. Process in behalf of and against persons not parties. When an order is made in favor of a person who is not a party to the action, he may enforce obedience to the order by the same process as if he were a party; and, when obedience to an order may be lawfully enforced against a person who is not a party, he is liable to the same process for enforcing obedience to the order as if he were a party.

Source: SD RCP, Rule 71, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-72 to 15-6-76. Reserved.

15-6-72 to 15-6-76. Reserved



§ 15-6-77(a) Trial courts of record always open.

15-6-77(a). Trial courts of record always open. Trial courts of record shall be deemed always open for the purpose of filing any pleading or other proper paper, of issuing and returning mesne and final process, and of making and directing all interlocutory motions, orders, and rules.

Source: SD RCP, Rule 77 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-77(b) Trials and hearings--Orders in chambers.

15-6-77(b). Trials and hearings--Orders in chambers. All trials upon the merits shall be conducted in open court and so far as convenient in a regular courtroom. All other acts or proceedings may be done or conducted by a judge in chambers, without the attendance of the clerk or other court officials and at any place either within or without the circuit; but no hearing, other than one ex parte, shall be conducted outside the circuit without the consent of all parties affected thereby.

Source: SDC 1939 & Supp 1960, § 33.1401; SD RCP, Rule 77 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-77(c) Clerk's office and orders by clerk.

15-6-77(c). Clerk's office and orders by clerk. All motions and applications in the clerk's office for issuing mesne process, for issuing final process to enforce and execute judgments, and for other proceedings which do not require allowance or order of the court are grantable of course by the clerk; but his action may be suspended or altered or rescinded by the court upon cause shown.

Source: SD RCP, Rule 77 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-78 , 15-6-79. Reserved.

15-6-78, 15-6-79. Reserved



§ 15-6-80 Stenographic report or transcript as evidence.

15-6-80. Stenographic report or transcript as evidence. Whenever the testimony of a witness at a trial or hearing which was stenographically reported is admissible in evidence at a later trial or hearing, it may be proved by the transcript thereof duly certified by the person who reported the testimony.

Source: SD RCP, Rule 80, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-81(a) Procedure preserved.

15-6-81(a). Procedure preserved. This chapter does not govern pleadings, practice, and procedure in the statutory and other proceedings included in but not limited to those listed in Appendix A to this chapter insofar as they are inconsistent or in conflict with this chapter.

Source: SD RCP, Rule 81 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-81(b) Omitted.

15-6-81(b). Omitted



§ 15-6-81(c) Appeals to circuit courts.

15-6-81(c). Appeals to circuit courts. This chapter does not supersede the provisions of statutes relating to appeals to the circuit courts.

Source: SD RCP, Rule 81 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-81(d) Chapter incorporated into statutes.

15-6-81(d). Chapter incorporated into statutes. Where any statute heretofore or hereafter enacted, whether or not listed in Appendix A to this chapter, provides that any act in a civil proceeding shall be done in the manner provided by law, such act shall be done in accordance with this chapter.

Source: SD RCP, Rule 81 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-82 Jurisdiction and venue.

15-6-82. Jurisdiction and venue. This chapter shall not be construed to extend or limit the jurisdiction of the circuit courts of South Dakota or the venue of actions therein.

Source: SD RCP, Rule 82, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-83 Rules by courts of record.

15-6-83. Rules by courts of record. A majority of the judges in each circuit court may make and amend rules governing practice not inconsistent with the rules contained in this chapter. Notice of the intent to adopt, amend, or repeal any rule shall be given by filing a copy of the proposed rule, amendment, or repeal in the office of the clerk of courts in each county within the circuit to be affected and by giving notice indicating the purpose of the proposed rule, amendment, or repeal in general terms and fixing a time and place, not sooner than thirty days following the date of notice, at which any person may appear and be heard regarding the proposed adoption, amendment, or repeal. Notice of the proposed adoption, amendment, or repeal of several rules may be given at one time and in one notice. The notice required by this rule may be given by mailing to all of the active members of the state bar within the circuit or by publication in all of the newspapers published within the circuit.

Any rule, or amendment or repeal thereof, adopted pursuant to this section shall become effective upon being filed with and approved by the Supreme Court. Upon being approved, all such rules, amendments or repeals thereof shall be filed by the Supreme Court with the code counsel, who shall publish them as an appendix to Title 15 of the code. Any rules heretofore adopted pursuant to this section are hereby nullified.

Source: SD RCP, Rule 83, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 85-9.



§ 15-6-84 Forms.

15-6-84. Forms. The forms contained in the Appendix of Forms are sufficient under this chapter and are intended to indicate the simplicity and brevity of statement which this chapter contemplates.

Source: SD RCP, Rule 84, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-85 Title.

15-6-85. Title. This chapter shall be known as Rules of Civil Procedure and cited as RCP.

Source: SD RCP, Rule 85, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-86 Effective date.

15-6-86. Effective date. This chapter governs all proceedings and actions brought after July 1, 1966, and also all further proceedings in actions then pending, except to the extent that in the opinion of the court its application in a particular action pending when the rules take effect would not be feasible, or would work injustice, in which event the procedure existing at the time the action was brought applies.

Source: SD RCP, Rule 86, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.






Chapter 07 - Jurisdiction Of Persons

§ 15-7-1 Persons, organizations, and entities subject to general jurisdiction provisions.

15-7-1. Persons, organizations, and entities subject to general jurisdiction provisions. As used in §§ 15-7-1 to 15-7-5, inclusive, the term, person, whether or not a citizen or resident of this state, and whether or not organized under the laws of this state, includes an individual whether operating in his own name or under his trade name; an individual's agent or personal representative; a corporation; a limited liability company; a business trust; an estate; a trust; a partnership; an unincorporated association; and any two or more persons having a joint or common interest or any other legal or commercial entity.

Source: SL 1965, ch 163, § 1; SL 1994, ch 351, § 35.



§ 15-7-2 Acts within the state subjecting persons to jurisdiction of the courts.

15-7-2. Acts within the state subjecting persons to jurisdiction of the courts. Any person is subject to the jurisdiction of the courts of this state as to any cause of action arising from the doing personally, through any employee, through an agent or through a subsidiary, of any of the following acts:

(1) The transaction of any business within the state;

(2) The commission of any act which results in accrual within this state of a tort action;

(3) The ownership, use, or possession of any property, or of any interest therein, situated within this state;

(4) Contracting to insure any person, property, or risk located within this state at the time of contracting;

(5) Entering into a contract for services to be rendered or for materials to be furnished in this state by such person;

(6) Acting as director, manager, trustee, or other officer of any corporation organized under the laws of, or having its principal place of business within this state, or as personal representative of any estate within this state;

(7) Failure to support a minor child residing in South Dakota;

(8) Having sexual intercourse in this state, which act creates a cause of action for the determination of paternity of a child who may have been conceived by that act of intercourse;

(9) With respect to any action for divorce, separate maintenance, or spousal support the maintenance in this state of a matrimonial domicile at the time the claim arose or the commission in this state of an act giving rise to the claim, subject to the provisions of § 25-4-30;

(10) Entering into negotiations with any person within the state with the apparent objective of contracting for services to be rendered or materials to be furnished in this state;

(11) Commencing or participating in negotiations, mediation, arbitration, or litigation involving subject matter located in whole or in part within the state;

(12) Doing any act for the purpose of influencing legislation, administrative rule-making or judicial or administrative decision-making by any local, state, or federal official whose official function is being performed within the state, providing that an appearance to contest personal jurisdiction shall not be within this subsection;

(13) The commission of any act which results in the accrual of an action in this state for a violation of the antitrust laws of the United States or chapter 37-1;

(14) The commission of any act, the basis of which is not inconsistent with the Constitution of this state or with the Constitution of the United States.
Source: SL 1965, ch 163, § 2; SL 1978, ch 146, §§ 1, 2; SL 1983, ch 156, § 1; SL 1984, ch 190, § 48; SL 1986, ch 162.



§ 15-7-3 Service of process outside the state.

15-7-3. Service of process outside the state. Service of process upon the persons subject to § 15-7-2 may be made by service outside this state in the same manner provided for service within this state with the same force and effect as though service had been made within this state.

Source: SL 1965, ch 163, § 3.



§ 15-7-4 Retroactive application of general jurisdiction provisions.

15-7-4. Retroactive application of general jurisdiction provisions. The provisions of §§ 15-7-1 to 15-7-3, inclusive, shall apply to causes of action arising before enactment hereof.

Source: SL 1965, ch 163, § 4.



§ 15-7-5 Severability of general jurisdiction provisions.

15-7-5. Severability of general jurisdiction provisions. If any provisions of §§ 15-7-1 to 15-7-4, inclusive, or the application thereof to any person or circumstances are held invalid, such invalidity shall not affect other provisions or applications of said sections which can be given effect without the invalid provision or application, and to this end, the provisions of said sections are declared to be severable.

Source: SL 1965, ch 163, § 5.



§ 15-7-6 Motor vehicle operation deemed appointment of secretary of state as agent to receiveprocess--Binding on personal representative--Agreement as to legal force of processserved.

15-7-6. Motor vehicle operation deemed appointment of secretary of state as agent to receive process--Binding on personal representative--Agreement as to legal force of process served. The use and operation by a resident of this state or the resident's agent, or by a nonresident or the nonresident's agent of a motor vehicle within the State of South Dakota, shall be deemed an irrevocable appointment by the resident or the resident's agent when the resident has been absent from this state continuously for ninety days or more following a motor vehicle accident, or by the nonresident or the nonresident's agent at any time, of the secretary of State of South Dakota to be his or her true and lawful attorney upon whom may be served all legal process in any action or proceeding against the resident or nonresident or his or her personal representative growing out of such use and operation of a motor vehicle within this state, resulting in damages or loss to person or property, whether the damage or loss occurs on a highway or on abutting public or private property. The appointment is binding upon the nonresident's personal representative. The use or operation of a motor vehicle by the resident or nonresident is a signification of the resident's or nonresident's agreement that any such process in any action against the resident or nonresident or his or her personal representative which is so served, shall be of the same legal force and validity as if served upon the resident or nonresident personally or on the resident's or nonresident's personal representative.

Source: SDC 1939, § 33.0809; SL 1957, ch 178; SL 1963, ch 226; SL 1969, ch 153; SL 2006, ch 110, § 1.



§ 15-7-7 Service on secretary of state for nonresident motorist--Fee--Notice mailed todefendant--Record of process served.

15-7-7. Service on secretary of state for nonresident motorist--Fee--Notice mailed to defendant--Record of process served. Service of process as authorized by § 15-7-6 shall be made by serving a copy thereof upon the secretary of state, or by filing the copy in the office of the secretary of state, together with payment of a fee of fifteen dollars. The service shall be sufficient service upon the absent resident or the nonresident or the resident's or nonresident's personal representative if the notice of the service and a copy of the process are within ten days thereafter sent by mail by the plaintiff to the defendant at the defendant's last-known address and that the plaintiff's affidavit of compliance with the provisions of this section is attached to the summons. The secretary of state shall keep a record of any process so served. The record shall show the day and hour of the service. The fee of fifteen dollars paid by the plaintiff to the secretary of state at the time of service of the process shall be recovered as taxable costs if the plaintiff prevails in the suit.

Source: SDC 1939, § 33.0809; SL 1957, ch 178; SL 1963, ch 226; SL 2003, ch 8, § 4; SL 2009, ch 4, § 5.



§ 15-7-8 Continuance of action to permit defense by motorist served through secretary of state.

15-7-8. Continuance of action to permit defense by motorist served through secretary of state. When process is served pursuant to § 15-7-7, the court in which the action is pending may order such continuance as may be necessary to afford the defendant or his personal representative reasonable opportunity to defend any such action not exceeding ninety days from the date of filing of the action in such court.

Source: SDC 1939, § 33.0809; SL 1957, ch 178; SL 1963, ch 226.



§ 15-7-9 Aircraft operation in state as appointment of agent to receive process--Agreement asto force of process served on agent.

15-7-9. Aircraft operation in state as appointment of agent to receive process--Agreement as to force of process served on agent. The use and operation of an aircraft in the State of South Dakota by a nonresident or his agent or by a resident owner or his agent who has remained without the state continuously for thirty days prior to the commencement of an action against him, shall be deemed an appointment by such nonresident of the secretary of transportation to be his true and lawful attorney upon whom may be served all legal process in any action or proceeding against him growing out of such use or operation of an aircraft in the State of South Dakota resulting in damages or loss to person or property, and said use or operation shall be signification of his agreement that any such process in any action against him which is so served shall be of the same legal force and validity as if served upon him personally.

Source: SDC 1939, § 2.9905 as enacted by SL 1949, ch 8, § 3; SDC Supp 1960, § 2.0116.



§ 15-7-10 Service on secretary of transportation for nonresident or absent aircraft operator--Fee--Forwarding to defendant--Service without the state--Time for appearance bydefendant--Record of process served.

15-7-10. Service on secretary of transportation for nonresident or absent aircraft operator--Fee--Forwarding to defendant--Service without the state--Time for appearance by defendant--Record of process served. Service of process as authorized by § 15-7-9 shall be made by serving a copy thereof upon the secretary of transportation or by filing a copy in his office, together with the payment of a fee of two dollars and shall be completed by the plaintiff, his agent, or attorney within ten days after such filing, forwarding to the defendant by registered or certified mail at the defendant's last known post office address, notice of such service and a copy of the process. In lieu of such mailing, such process may be served upon the defendant personally without the state at any time within thirty days after such filing of such process. The time within which the defendant may appear shall not commence to run until such mailing or such personal service without the state. The secretary of transportation shall keep a record of all such process so served, such record to show the day and hour of such service. The fee of two dollars paid by the plaintiff to such director shall be taxed in his costs if he prevails.

Source: SDC 1939, § 2.9905 as enacted by SL 1949, ch 8, § 3; SDC Supp 1960, § 2.0116.



§ 15-7-11 Proof of service on nonresident or absent aircraft operator.

15-7-11. Proof of service on nonresident or absent aircraft operator. Proof of the service as provided by § 15-7-10 must be attached to the original process. If the service is completed by mailing, such proof must include showing by affidavit that the address to which the copies were mailed was in fact the last known post office address of the defendant which the plaintiff could, with reasonable diligence, ascertain and must include also the registry or certified receipt issued by the postal authorities.

Source: SDC 1939, § 2.9905 as enacted by SL 1949, ch 8, § 3; SDC Supp 1960, § 2.0116.



§ 15-7-12 Continuance of action to permit defense by nonresident or absent aircraft operator.

15-7-12. Continuance of action to permit defense by nonresident or absent aircraft operator. When process is served pursuant to § 15-7-10, the court in which the action is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend any such action, not exceeding ninety days from the date of the filing of such action in such court.

Source: SDC 1939, § 2.9905 as enacted by SL 1949, ch 8, § 3; SDC Supp 1960, § 2.0116.



§ 15-7-13 Hunting in state by nonresident as appointment of agent to receive process--Agreement as to force of process served.

15-7-13. Hunting in state by nonresident as appointment of agent to receive process--Agreement as to force of process served. The hunting of game birds or animals in this state by a nonresident shall be deemed an appointment by such nonresident of the secretary of state of South Dakota to be his true and lawful attorney upon whom may be served legal process in any action or proceeding against such nonresident or his personal representative growing out of such hunting which results in damages or loss to person or property, and said hunting shall be a signification of such nonresident's agreement that any such process in any action against him or his personal representative which is so served shall be of the same legal force and validity as if served upon him, or his personal representative, personally.

Source: SL 1961, ch 125.



§ 15-7-14 Service of process on secretary of state for nonresident hunter--Fee--Mailing todefendant--Personal service outside state--Time for appearance by defendant--Recordof process served.

15-7-14. Service of process on secretary of state for nonresident hunter--Fee--Mailing to defendant--Personal service outside state--Time for appearance by defendant--Record of process served. The service of process as authorized by § 15-7-13 shall be made by filing in the Office of the Secretary of State a copy of the process and payment to the secretary of state a fee of ten dollars and shall be completed by the plaintiff, or the plaintiff's agent or attorney within ten days after the filing, forwarding to the defendant, or the defendant's personal representative, by registered or certified mail at the defendant's last known post office address, or the last known post office address of defendant's personal representative, notice of such service and a copy of the process. In lieu of such mailing the process may be served upon the defendant or the defendant's personal representative personally without the state at any time within thirty days after the filing of the process. The time within which the defendant or the defendant's personal representative may appear does not commence to run until the mailing or the personal service without the state. The secretary of state shall keep a record of any process so served, the record to show the day and hour of the service. The fee of ten dollars paid by the plaintiff to the secretary of state shall be recovered as taxable costs if the plaintiff prevails.

Source: SL 1961, ch 125; SL 2003, ch 8, § 5.



§ 15-7-15 Proof of service on nonresident hunter.

15-7-15. Proof of service on nonresident hunter. Proof of the service as provided by § 15-7-14 must be attached to the original process. If the service is completed by mailing, such proof must include a showing by affidavit that the address to which the copies were mailed was in fact the last known post office address of the defendant, or his personal representative, which the plaintiff could, with reasonable diligence, ascertain and must also include the receipt issued by the postal authorities.

Source: SL 1961, ch 125.



§ 15-7-16 Continuance of action to permit defense by nonresident hunter.

15-7-16. Continuance of action to permit defense by nonresident hunter. When process is served pursuant to § 15-7-14, the court in which the action is pending may order such continuances as may be necessary to afford the defendant or his personal representative reasonable opportunity to defend any such action, not exceeding ninety days from the date of the filing of such action in such court.

Source: SL 1961, ch 125.



§ 15-7-17 Consent to jurisdiction by persons selling property or services to residents--Service.

15-7-17. Consent to jurisdiction by persons selling property or services to residents--Service. Any person selling property or services to residents of this state, where the property is delivered to this state or the beneficial use of the service occurs in this state, is considered to have consented to the jurisdiction of the courts of this state for the exclusive purpose of enforcing § 10-46-18.3. Service of process upon persons subject to this section may be made by service outside this state in the same manner provided for service within this state with the same force and effect as though service had been made within this state.

Source: SL 1987, ch 109, § 2.






Chapter 08 - Remedies On Joint Liability

§ 15-8-1 Remedies available where some but not all defendants served.

15-8-1. Remedies available where some but not all defendants served. Where an action is against two or more defendants, and the summons is served on one or more but not on all of them, the plaintiff may proceed as provided by §§ 15-8-2 and 15-8-3.

Source: SDC 1939 & Supp 1960, § 33.0818.



§ 15-8-2 Proceeding against defendant served in action on joint contract debt--Judgment enteredagainst all defendants--Enforcement of judgment.

15-8-2. Proceeding against defendant served in action on joint contract debt--Judgment entered against all defendants--Enforcement of judgment. If an action be against defendants jointly indebted upon contract, the plaintiff may proceed against the defendant served unless the court otherwise direct; and if he recover judgment, it may be entered against all the defendants thus jointly indebted so far only as that it may be enforced against the joint property of all, and the separate property of the defendants served and if they are subject to arrest, against the persons of the defendants served.

Source: SDC 1939 & Supp 1960, § 33.0818 (1).



§ 15-8-3 Enforcement of unsatisfied judgment against partner not named in original action--Restriction to one satisfaction.

15-8-3. Enforcement of unsatisfied judgment against partner not named in original action--Restriction to one satisfaction. If the name of one or more partners shall, for any cause, have been omitted in any action in which judgment shall have been taken against the defendants named in the summons and such omission shall not have been pleaded in such action, the plaintiff, in case the judgment therein shall remain unsatisfied, may by action recover of such partner separately upon proving his joint liability, notwithstanding he may not have been named in the original action; but the plaintiff shall have satisfaction of only one judgment rendered for the same cause of action.

Source: SDC 1939 & Supp 1960, § 33.0818 (4).



§ 15-8-4 Summons to enforce judgment against joint contract debtors not summoned in originalaction.

15-8-4. Summons to enforce judgment against joint contract debtors not summoned in original action. When a judgment shall be recovered against one or more of several persons jointly indebted upon a contract, by proceeding as provided in §§ 15-8-1 to 15-8-3, inclusive, those who were not originally summoned to answer the complaint, and did not appear in the action, may be summoned to show cause why they should not be bound by the judgment, in the same manner as if they had been originally summoned.

Source: SDC 1939 & Supp 1960, § 33.2301.



§ 15-8-5 Contents and service of summons to enforce judgment against joint contract debtor.

15-8-5. Contents and service of summons to enforce judgment against joint contract debtor. The summons provided in § 15-8-4 must be subscribed by the judgment creditor or his attorney; must describe the judgment and require the person summoned to show cause within thirty days after the service of the summons; and must be served in like manner as the original summons.

Source: SDC 1939 & Supp 1960, § 33.2302.



§ 15-8-6 New complaint not required to enforce judgment against joint contract debtor--Affidavitof nonsatisfaction.

15-8-6. New complaint not required to enforce judgment against joint contract debtor--Affidavit of nonsatisfaction. It is not necessary to file a new complaint in a proceeding authorized by § 15-8-4, but the summons must be accompanied by an affidavit of the person subscribing it that the judgment has not been satisfied, to his knowledge or information and belief, and must specify the amount due thereon.

Source: SDC 1939 & Supp 1960, § 33.2302.



§ 15-8-7 Defenses available to joint contract debtor summoned for enforcement of judgment.

15-8-7. Defenses available to joint contract debtor summoned for enforcement of judgment. The party summoned pursuant to § 15-8-4 may answer within the time specified in § 15-8-5, denying the judgment or setting up any defense which may have arisen subsequently; and he may make the same defense which he might have originally made to the action, except the statute of limitations.

Source: SDC 1939 & Supp 1960, § 33.2303.



§ 15-8-8 Reply and trial of issues on summons to enforce judgment against joint contract debtor.

15-8-8. Reply and trial of issues on summons to enforce judgment against joint contract debtor. The party issuing summons pursuant to § 15-8-4 may reply to the answer, and the issues may be tried and judgment may be given in the same manner as in an action.

Source: SDC 1939 & Supp 1960, § 33.2304.



§ 15-8-9 Rules applicable to pleadings in summons to enforce judgment against joint contractdebtor.

15-8-9. Rules applicable to pleadings in summons to enforce judgment against joint contract debtor. The answer and the reply described by §§ 15-8-7 and 15-8-8 must be verified in like cases and manner, and be subject to the same rules as the answer and reply in an action.

Source: SDC 1939 & Supp 1960, § 33.2304.



§ 15-8-10 Supplementary judgment on summons of joint contract debtor--Enforcement of judgment.

15-8-10. Supplementary judgment on summons of joint contract debtor--Enforcement of judgment. A supplementary judgment rendered under the provisions of §§ 15-8-4 to 15-8-9, inclusive, may be docketed and transcribed the same as any other judgment and may be enforced by execution or the application of the property which may be subjected to payment of the judgment and may be compelled by attachment, if necessary.

Source: SDC 1939 & Supp 1960, § 33.2305.



§ 15-8-11 Joint tort-feasors--Definition of term.

15-8-11. Joint tort-feasors--Definition of term. For the purposes of §§ 15-8-12 to 15-8-22, inclusive, the term "joint tort-feasors" means two or more persons jointly or severally liable in tort for the same injury to person or property, whether or not judgment has been recovered against all or some of them.

Source: SL 1945, ch 167, § 1; SDC Supp 1960, § 33.04A02.



§ 15-8-12 Right of contribution among joint tort-feasors.

15-8-12. Right of contribution among joint tort-feasors. The right of contribution exists among joint tort-feasors.

Source: SL 1945, ch 167, § 2; SDC Supp 1960, § 33.04A03 (1).



§ 15-8-13 Discharge of liability or payment of excess required for judgment for contribution to jointtort-feasor.

15-8-13. Discharge of liability or payment of excess required for judgment for contribution to joint tort-feasor. A joint tort-feasor is not entitled to a money judgment for contribution until he has by payment discharged the common liability or has paid more than his pro rata share thereof.

Source: SL 1945, ch 167, § 2; SDC Supp 1960, § 33.04A03 (2).



§ 15-8-14 Joint tort-feasor not entitled to contribution to settlement unless liability extinguished.

15-8-14. Joint tort-feasor not entitled to contribution to settlement unless liability extinguished. A joint tort-feasor who enters into a settlement with the injured person is not entitled to recover contribution from another joint tort-feasor whose liability to the injured person is not extinguished by the settlement.

Source: SL 1945, ch 167, § 2; SDC Supp 1960, § 33.04A03 (3).



§ 15-8-15 Degrees of fault of joint tort-feasors considered in determining liability.

15-8-15. Degrees of fault of joint tort-feasors considered in determining liability. When there is such a disproportion of fault among joint tort-feasors as to render inequitable an equal distribution among them of the common liability by contribution, the relative degrees of fault of the joint tort-feasors shall be considered in determining their pro rata shares.

Source: SL 1945, ch 167, § 2; SDC Supp 1960, § 33.04A03 (4).



§ 15-8-15.1 Liability of party allocated less than fifty percent of total fault.

15-8-15.1. Liability of party allocated less than fifty percent of total fault. If the court enters judgment against any party liable on the basis of joint and several liability, any party who is allocated less than fifty percent of the total fault allocated to all the parties may not be jointly liable for more than twice the percentage of fault allocated to that party.

Source: SL 1987, ch 154, § 1.



§ 15-8-15.2 Determination of percentages of fault by trier of fact--Treatment of several persons assingle party.

15-8-15.2. Determination of percentages of fault by trier of fact--Treatment of several persons as single party. In determining the percentages of fault, the trier of fact shall consider both the nature of the conduct of each party at fault and the extent of the causal relation between the conduct and the damages claimed. The trier of fact may determine that two or more persons are to be treated as a single party if their conduct was a proximate cause of the damages claimed and if the acts or omissions of such persons are so interrelated that it would be inequitable to distinguish between them.

Source: SL 1987, ch 154, § 2.



§ 15-8-16 Joint tort-feasor not discharged by judgment against another.

15-8-16. Joint tort-feasor not discharged by judgment against another. The recovery of a judgment by the injured person against one joint tort-feasor does not discharge the other joint tort-feasors.

Source: SL 1945, ch 167, § 3; SDC Supp 1960, § 33.04A04.



§ 15-8-17 Joint tort-feasor not discharged by release of another--Claim reduced by amount statedin release.

15-8-17. Joint tort-feasor not discharged by release of another--Claim reduced by amount stated in release. A release by the injured person of one joint tort-feasor, whether before or after judgment, does not discharge the other tort-feasors unless the release so provides; but reduces the claim against the other tort-feasors in the amount of the consideration paid for the release, or in any amount or proportion by which the release provides that the total claim shall be reduced, if greater than the consideration paid.

Source: SL 1945, ch 167, § 4; SDC Supp 1960, § 33.04A05.



§ 15-8-18 Restrictions on discharge from contribution obligation by release given by injured party.

15-8-18. Restrictions on discharge from contribution obligation by release given by injured party. A release by the injured person of one joint tort-feasor does not relieve him from liability to make contribution to another joint tort-feasor unless the release is given before the right of the other tort-feasor to secure a money judgment for contribution has accrued, and provides for a reduction, to the extent of the pro rata share of the released tort-feasor, of the injured person's damages recoverable against all the other tort-feasors.

Source: SL 1945, ch 167, § 5; SDC Supp 1960, § 33.04A06.



§ 15-8-19 Indemnity rights not impaired by joint tort-feasor provisions.

15-8-19. Indemnity rights not impaired by joint tort-feasor provisions. Sections 15-8-11 to 15-8-22, inclusive, do not impair any right of indemnity under existing law.

Source: SL 1945, ch 167, § 6; SDC Supp 1960, § 33.04A07.



§ 15-8-20 Severability of joint tort-feasor provisions.

15-8-20. Severability of joint tort-feasor provisions. If any provision of §§ 15-8-11 to 15-8-22, inclusive, or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of said sections which can be given effect without the invalid provision or application, and to this end the provisions of said sections are declared to be severable.

Source: SL 1945, ch 167, § 8; SDC Supp 1960, § 33.04A09.



§ 15-8-21 Repealed.

15-8-21. Repealed by SL 1984, ch 12, § 21



§ 15-8-22 Citation of uniform tort-feasor provisions.

15-8-22. Citation of uniform tort-feasor provisions. Sections 15-8-11 to 15-8-22, inclusive, may be cited as the uniform contribution among tort-feasors law.

Source: SL 1945, ch 167, § 10; SDC Supp 1960, § 33.04A01.






Chapter 09 - Commencement Of Actions And Service Of Process

§ 15-9-1 Security for costs required of nonresident plaintiff.

15-9-1. Security for costs required of nonresident plaintiff. In cases in which the plaintiff is a nonresident of the state or a foreign corporation or a foreign limited liability company at the time of commencing the action or if the plaintiff removes from the state after its commencement, the plaintiff shall furnish sufficient security for costs.

Source: SDC 1939 & Supp 1960, § 33.1820; SL 1994, ch 351, § 36.



§ 15-9-2 Resident required as surety--Corporate bond--Deposit of cash.

15-9-2. Resident required as surety--Corporate bond--Deposit of cash. The surety required by § 15-9-1 must be a resident of the county where the action is brought and must be approved by the clerk. A sufficient corporate surety bond or deposit of cash accepted by the clerk shall also be sufficient surety.

Source: SDC 1939 & Supp 1960, § 33.1820.



§ 15-9-3 Form and extent of surety's obligation for costs.

15-9-3. Form and extent of surety's obligation for costs. The obligation of the surety required by § 15-9-1 shall be complete by endorsing the summons or complaint to the effect that he is surety for costs of the action and signing his name thereto or by the filing of surety bond or deposit of costs by the party.

The surety shall be bound for the payment of all costs and disbursements which may be adjudged against the plaintiff in the court in which the action is brought or in any other to which it may be carried, not exceeding in all two hundred fifty dollars, whether the plaintiff obtain judgment or not.

Source: SDC 1939 & Supp 1960, § 33.1820.



§ 15-9-4 Dismissal of action for failure to give security for costs.

15-9-4. Dismissal of action for failure to give security for costs. An action in which security for costs is required by § 15-9-1, and has not been given, shall be dismissed on a motion and notice by the defendant at any time before judgment unless in a reasonable time to be allowed by the court such security for costs be given in an amount to be designated by the court.

Source: SDC 1939 & Supp 1960, § 33.1820.



§ 15-9-5 Motion for additional security for costs--Dismissal on failure to give additional security.

15-9-5. Motion for additional security for costs--Dismissal on failure to give additional security. In an action in which security for costs has been given the defendant may at any time before judgment after reasonable notice to the plaintiff move the court for additional security on the part of the plaintiff and if on such motion the court be satisfied that the surety has removed from this state or is not sufficient, or the amount of bond is insufficient, the action may be dismissed unless within a reasonable time to be fixed by the court sufficient surety be given by the plaintiff in an amount designated by the court.

Source: SDC 1939 & Supp 1960, § 33.1821.



§ 15-9-6 Endorsement of summons when no personal claim made against defendant--Costs nottaxed--Plaintiff's liability for costs on failure to serve notice.

15-9-6. Endorsement of summons when no personal claim made against defendant--Costs not taxed--Plaintiff's liability for costs on failure to serve notice. If no personal judgment is asked against a defendant, the plaintiff or his attorney, over his signature, shall endorse upon the summons or attach thereto and serve or publish therewith a notice generally stating the object of the action briefly describing any property affected thereby and stating that no personal claim is made against such defendant. No costs shall be taxed or money judgment taken against such defendant unless he defends the action. Failure to serve such notice shall render the plaintiff liable for costs to an answering defendant entitled to such notice.

Source: SDC 1939 & Supp 1960, § 33.0804.



§ 15-9-7 Service by publication when defendant not found in state.

15-9-7. Service by publication when defendant not found in state. A summons, writ, order, or decree may be served by publication under the conditions and in the manner provided hereinafter and in §§ 15-9-8 to 15-9-21, inclusive.

Where the person on whom the service of the summons, writ, order, or decree is to be made cannot, after due diligence, be found within the state and that fact appears by affidavit to the satisfaction of the court or a judge thereof, and it in like manner appears that a cause of action exists against the defendant in respect to whom the service is to be made or that he is a proper party to an action relating to real or personal property in this state, or to the writ, order, or decree, such court or judge may grant an order that the service be made by publication of the summons in any of the cases described in §§ 15-9-8 to 15-9-15, inclusive.

Source: SDC 1939 & Supp 1960, § 33.0812.



§ 15-9-8 Service by publication in divorce and annulment actions.

15-9-8. Service by publication in divorce and annulment actions. The court or a judge thereof may grant an order pursuant to § 15-9-7 where the action is for divorce or for a decree annulling a marriage.

Source: SDC 1939 & Supp 1960, § 33.0812 (6).



§ 15-9-8.1 Service by publication in adoption proceedings.

15-9-8.1. Service by publication in adoption proceedings. The court or a judge thereof may grant an order pursuant to § 15-9-7 where the action is for adoption.

Source: SL 1969, ch 152.



§ 15-9-9 Service by publication in actions involving property within state.

15-9-9. Service by publication in actions involving property within state. The court or a judge thereof may grant an order pursuant to § 15-9-7 where the subject of the action is property in this state and the defendant has or claims a lien or interest, actual or contingent therein, or the relief demanded consists wholly or partly in excluding the defendant from any interest in or lien thereon.

Source: SDC 1939 & Supp 1960, § 33.0812 (5).



§ 15-9-10 Service by publication in lien foreclosure actions.

15-9-10. Service by publication in lien foreclosure actions. The court or a judge thereof may grant an order pursuant to § 15-9-7 where the action is for the foreclosure of a lien on real or personal property in this state.

Source: SDC 1939 & Supp 1960, § 33.0812 (4).



§ 15-9-11 Service by publication on domestic corporation without known place of business or agent.

15-9-11. Service by publication on domestic corporation without known place of business or agent. The court or a judge thereof may grant an order pursuant to § 15-9-7 where the defendant is a private corporation created by the laws of this state or of the territory of Dakota, which has no known office or place of business in this state and no known officer or agent resident in this state.

Source: SDC 1939 & Supp 1960, § 33.0812 (7).



§ 15-9-12 Service by publication on foreign corporation with property in jurisdiction of court.

15-9-12. Service by publication on foreign corporation with property in jurisdiction of court. The court or a judge thereof may grant an order pursuant to § 15-9-7 where the defendant is a foreign corporation and the cause of action arose in this state, or where such defendant has property within this state and the court has jurisdiction over the subject of the action, and where by attachment, garnishment, or other process, the plaintiff has brought such property under jurisdiction of the court.

Source: SDC 1939 & Supp 1960, § 33.0812 (1).



§ 15-9-13 Service by publication on absconding resident defendant.

15-9-13. Service by publication on absconding resident defendant. The court or a judge thereof may grant an order pursuant to § 15-9-7 where the defendant, being a resident of this state, has departed therefrom with intent to defraud his creditors or to avoid the service of a summons or keeps himself concealed therein with like intent.

Source: SDC 1939 & Supp 1960, § 33.0812 (2).



§ 15-9-14 Service by publication on nonresident with property in jurisdiction of court.

15-9-14. Service by publication on nonresident with property in jurisdiction of court. The court or a judge thereof may grant an order pursuant to § 15-9-7 where the defendant is not a resident of this state but has property therein, and the court has jurisdiction of the subject of the action; and where by attachment, garnishment, or other process the plaintiff has brought such property under jurisdiction of the court.

Source: SDC 1939 & Supp 1960, § 33.0812 (3).



§ 15-9-15 Service by publication on unknown parties.

15-9-15. Service by publication on unknown parties. When it is made to appear by affidavit, made by or on behalf of the plaintiff, that there is reason to believe that there may be unknown persons, whether personal representatives, devisees, legatees, heirs, or creditors, of any person having an interest in the subject matter of the suit, or any other unknown person having claim of any character which might be adversely affected by the judgment to be rendered in the suit, the court may grant an order for the service of the summons upon such unknown persons by publication.

Source: Supreme Court Rule adopted May 22, 1943; SDC Supp 1960, § 33.0812 (8).



§ 15-9-16 Search within state not required for service of publication on nonresident.

15-9-16. Search within state not required for service of publication on nonresident. If it be made to appear by affidavit to the satisfaction of the court, and the court shall find, that the place of residence of the person to be served is at a certain specified place without this state, and his post office address, whether within or without this state, be likewise shown and established, it shall not be necessary to show nor for the court to find, that such persons cannot after due diligence be found and served personally within this state.

Source: SDC 1939, § 33.0813 as added by SL 1947, ch 154.



§ 15-9-17 Newspaper in which service by publication made--Number of publications.

15-9-17. Newspaper in which service by publication made--Number of publications. In all actions affecting real property the order for service by publication of summons must direct the publication to be made in a newspaper printed in the county where the premises or some part thereof are situated, if a paper be published therein, and if none, then in the paper published in this state nearest to the county seat of such county. Except in actions affecting real property, the order must direct the publication to be made in some newspaper in the county where the action is pending to be designated as most likely to give notice to the person to be served and for such length of time as may be deemed reasonable, not less than once a week for four successive weeks.

Source: SDC 1939, § 33.0813; SL 1947, ch 154.



§ 15-9-18 Filing of complaint stated in publication of summons--Publication of complaint not required.

15-9-18. Filing of complaint stated in publication of summons--Publication of complaint not required. In all cases where the summons is served by publication, the complaint must be filed and the summons as published must state the date and place of such filing. The complaint need not be published.

Source: SDC 1939, § 33.0813; SL 1947, ch 154.



§ 15-9-19 Mailing of summons and complaint to defendant served by publication.

15-9-19. Mailing of summons and complaint to defendant served by publication. The court or judge must also direct a copy of the summons and complaint to be forthwith sent by first class mail, directed to the person to be served at his post office address unless it appears that the place of residence and post office address of such person is neither known to the party making the application nor can with reasonable diligence be ascertained by him; and also directed to any corporation to be served at its present or last known office or place of business.

Source: SDC 1939, § 33.0813; SL 1947, ch 154.



§ 15-9-20 Personal service without state in lieu of service by publication--Admission of service.

15-9-20. Personal service without state in lieu of service by publication--Admission of service. In any of the cases where service of summons, writ, order, or decree by publication is authorized in lieu thereof the same may and without any order of the court at the option of the party making service, be personally served upon any defendant in person without the state, or any such defendant may admit such service, and as to a defendant so served, no publication or other proceedings relating thereto shall be necessary.

Source: SDC 1939 & Supp 1960, § 33.0814.



§ 15-9-21 Time of completion of service by publication or personal service in lieu of publication--Commencement of time for filing answer.

15-9-21. Time of completion of service by publication or personal service in lieu of publication--Commencement of time for filing answer. The service of summons, writ, order, or decree by publication shall be deemed complete upon the last publication thereof ordered by the court. The time in which answer shall be required by the writ, order, or decree become effective, shall commence to run the day next following such last publication. In case personal service shall be made upon any defendant as to whom the publication has been ordered, service shall be complete on the date of making such personal service.

Source: SDC 1939, § 33.0813; SL 1947, ch 154.



§ 15-9-22 Time allowed for defense after service by publication--Time after judgment--Restitutionon successful defense.

15-9-22. Time allowed for defense after service by publication--Time after judgment--Restitution on successful defense. The defendant against whom publication is ordered or his representatives on application and sufficient cause shown at any time before judgment must be allowed to defend the action; and, except in an action for divorce, the defendant against whom publication is ordered or his representatives may, in like manner, upon good cause shown be allowed to defend after judgment or at any time within one year after notice thereof and within seven years after its rendition on such terms as may be just; and if the defense be successful and the judgment or any part thereof has been collected or otherwise enforced, such restitution may thereupon be compelled as the court directs; but the title to property sold under such judgment to a purchaser in good faith shall not be thereby affected.

Source: SDC 1939 & Supp 1960, § 33.0815.



§ 15-9-23 Action by assignee subject to setoff or defense--Negotiable instruments excepted.

15-9-23. Action by assignee subject to setoff or defense--Negotiable instruments excepted. In case of an assignment of a thing in action, the action by the assignee shall be without prejudice to any setoff or other defense existing at the time of, or before notice of the assignment; but this section shall not apply to a negotiable promissory note or bill of exchange, transferred in good faith and upon good consideration before due.

Source: SDC 1939 & Supp 1960, § 33.0404.






Chapter 10 - Lis Pendens Notice

§ 15-10-1 Notice of action affecting real property filed with register of deeds--Contents of notice--Foreclosure actions governed by specific statutes.

15-10-1. Notice of action affecting real property filed with register of deeds--Contents of notice--Foreclosure actions governed by specific statutes. In an action affecting the title to real property, the plaintiff, at the time of filing the complaint or at any time afterwards, or the defendant, when he sets up an affirmative cause of action in his answer and demands substantive relief, at the time of filing his answer or at any time afterwards, if the same be intended to affect real property, may file for record with the register of deeds of each county in which the real property is situated a notice of the pendency of the action, containing the names of the parties, the object of the action, and the description of the real property in that county affected thereby; but if the action be for the foreclosure of a mortgage, or the enforcement of a mechanic's or miner's lien, no such notice need be filed, except as may be specifically provided by the statutes relating thereto.

Source: SDC 1939 & Supp 1960, § 33.0805.



§ 15-10-2 Action pending from time of notice--Time allowed for service of summons.

15-10-2. Action pending from time of notice--Time allowed for service of summons. For the purpose of this chapter an action shall be deemed to be pending from the time of filing the notice referred to in § 15-10-1; provided that such notice shall be of no avail unless it shall be followed by the first publication of the summons, or by the personal service thereof, on a defendant within sixty days after such filing.

Source: SDC 1939 & Supp 1960, § 33.0805.



§ 15-10-3 Constructive notice from filing of notice--Subsequent purchasers and encumbrancersbound.

15-10-3. Constructive notice from filing of notice--Subsequent purchasers and encumbrancers bound. From the time of filing only shall the pendency of the action be constructive notice to a purchaser or encumbrancer of the property affected thereby. Every person whose conveyance or encumbrance is subsequently executed or subsequently recorded shall be deemed a subsequent purchaser or encumbrancer and shall be bound by all proceedings taken after the filing of such notice, to the same extent as if he were a party to the action.

Source: SDC 1939 & Supp 1960, § 33.0805.



§ 15-10-4 Discharge of notice of pendency of action--Contents, acknowledgment and recording.

15-10-4. Discharge of notice of pendency of action--Contents, acknowledgment and recording. Whenever notice of the pendency of any action has been filed or recorded in the office of the register of deeds in any county, the party plaintiff or defendant filing the same or at whose instance the same was filed, or his attorney or attorneys, in whose name or names the notice is subscribed, may discharge the same of record by filing with the register of deeds in whose office the notice is filed, a certificate of the discharge of said notice, executed and acknowledged by the same persons as above provided for certificates of discharge thereof. Such certificates of discharge, when filed with the register of deeds shall be acknowledged in the same form as is provided by law for the acknowledgment of conveyances of real estate and may be recorded in like manner.

Source: SDC 1939 & Supp 1960, § 33.0805.



§ 15-10-5 Repealed.

15-10-5. Repealed by SL 1980, ch 162, § 1



§ 15-10-6 Expungement of notice of pendency upon motion therefor--Showing necessary to defeatmotion.

15-10-6. Expungement of notice of pendency upon motion therefor--Showing necessary to defeat motion. Any time after the notice of pendency of an action has been filed for record pursuant to § 15-10-1 or other law, the court in which the action is pending shall, upon motion of a party to the action supported by affidavit, order that the notice be expunged unless the party who filed the notice of pendency of the action shows by a preponderance of the evidence, that:

(1) The action does affect the title to the real property described in the notice; and

(2) The party recording the notice has commenced or prosecuted the action for a proper purpose and in good faith.
Source: SL 1980, ch 162, § 2.



§ 15-10-7 Expungement of notice of pendency upon motion therefor--Undertaking.

15-10-7. Expungement of notice of pendency upon motion therefor--Undertaking. Any time after the notice of pendency of an action has been filed for record pursuant to § 15-10-1 or other law, the court in which the action is pending may, upon motion of a party to the action supported by affidavit, order that the notice be expunged if the moving party gives an undertaking, in such amount and within such time as is fixed by the court after notice and hearing. The undertaking shall require the moving party to indemnify the party who recorded the notice for all damages which he may incur:

(1) If the notice is expunged and the moving party does not prevail; and

(2) If the court finds that adequate relief can be secured to the party recording the notice by the giving of the undertaking.
Source: SL 1980, ch 162, § 3.



§ 15-10-8 Expungement of notice of pendency--Notice of motion--Proof considered.

15-10-8. Expungement of notice of pendency--Notice of motion--Proof considered. A notice of motion to expunge shall be served not less than ten days prior to the hearing. The court shall determine the matter on the affidavits and counter-affidavits on file and upon such other proof as it may permit.

Source: SL 1980, ch 162, § 4.



§ 15-10-9 Expungement of notice of pendency--Effect.

15-10-9. Expungement of notice of pendency--Effect. When a certified copy of an order expunging a notice of pendency of an action is filed for record in the office of the register of deeds in which the notice of the pendency was recorded, neither the notice of the pendency of the action nor any information derived therefrom, prior to the recording of the order, constitutes constructive or actual notice of any of the matters contained therein, or of any of the matters relating to such action, or creates any duty of inquiry in any person dealing with the property described therein.

Source: SL 1980, ch 162, § 5.



§ 15-10-10 Expungement of notice of pendency--Costs on grant or denial of motion.

15-10-10. Expungement of notice of pendency--Costs on grant or denial of motion. An order made pursuant to § 15-10-6 or 15-10-7 granting or denying a motion to expunge a notice of pendency of action, may direct that the prevailing party be awarded reasonable attorneys' fees and costs.

Source: SL 1980, ch 162, § 6.



§ 15-10-11 Expungement provisions, liability unaffected by.

15-10-11. Expungement provisions, liability unaffected by. Nothing in §§ 15-10-6 to 15-10-10, inclusive, affects or limits the liability of a person recording a notice of pendency of action for damages proximately caused thereby.

Source: SL 1980, ch 162, § 7.






Chapter 11 - Circuit Court Calendar And Continuances

§ 15-11-1 Trial calendar.

15-11-1. Trial calendar. The clerk of courts shall keep a trial calendar under the direction of the presiding judge of the circuit.

Source: SDC 1939 & Supp 1960, § 33.1112; Supreme Court Rule 80-13.



§ 15-11-2 Repealed.

15-11-2. Repealed by Supreme Court Rule 80-15



§ 15-11-3 Designation of days for trial of issues of law.

15-11-3. Designation of days for trial of issues of law. The court will from time to time designate days upon which issues of law will be tried.

Source: SDC 1939 & Supp 1960, § 33.1112; Supreme Court Rule 80-15.



§ 15-11-4 Postponement of trial or hearing.

15-11-4. Postponement of trial or hearing. When an action or proceeding is called for trial or hearing, or at any time previous thereto, the court or judge may, upon good cause shown, direct the trial or hearing to be postponed to another day of the same or next term, or to such time as shall be just in view of all the circumstances.

Source: SDC 1939 & Supp 1960, § 33.1114.



§ 15-11-5 Postponement during legislative session when legislator is party or attorney--Notice ofintention to apply.

15-11-5. Postponement during legislative session when legislator is party or attorney--Notice of intention to apply. Whenever any action or proceeding, including a contested small claims action other than for attachment, garnishment, arrest and bail, claim and delivery, injunction, receivership, and deposit in court, to which any member of the Legislature is a party or in which any member of the Legislature is the attorney in charge for either party, comes on for trial or hearing during a session of the Legislature, the attendance of the party or attorney upon the session is cause for the postponement of the trial or hearing until after the conclusion of the session, provided the party or attorney serves notice, on the opposite party, of his intention to apply for the postponement at least fifteen days before the term or time at which the action or proceeding may be brought on for trial or hearing or as soon as notice of hearing is received if less than fifteen days prior to the date set for hearing.

Source: SDC 1939 & Supp 1960, § 33.1115; SL 1989, ch 176.



§ 15-11-6 Time for application for continuance--Written motion and affidavit required--Hearing.

15-11-6. Time for application for continuance--Written motion and affidavit required--Hearing. All applications for continuance must be made, by motion, not less than ten calendar days prior to the day set for commencement of the trial, unless the cause for continuance shall have arisen or come to the knowledge of the party subsequent to that time, in which case the motion shall be made as soon as practicable. All such motions shall be in writing and accompanied by affidavits in support of the motion, which affidavits shall set forth with particularity the grounds and cause for such motion as well as the efforts of the party or the party's attorney to avoid such delay. Upon receipt of such a motion, the court shall schedule a hearing, which may be by telephone conference, and shall decide the motion without delay in order to avoid trial delay awaiting such decision. The adverse party may be heard by affidavits or by argument presented, filed, and served at the time of the hearing.

Source: SDC 1939 & Supp 1960, § 33.1116; Supreme Court Rule 80-15; Supreme Court Rule 85-6.



§ 15-11-7 Affidavit to support continuance on absence of witness--Contents.

15-11-7. Affidavit to support continuance on absence of witness--Contents. An application for continuance on account of the absence of a witness must be supported by the affidavit of the party, his agent, or attorney, stating:

(1) The name and residence of such witness, or if unknown, the efforts made to ascertain the same;

(2) The testimony such witness would give if present, in narrative form or by questions and answers as in a deposition; that the affiant believes such testimony to be true and knows of no other person by whom the same facts may be proven, or if he knows of such other person, then the reasons why the testimony of such witness is necessary;

(3) The reason why the deposition of the witness was not taken;

(4) What efforts have been made to obtain the attendance of the witness or his testimony;

(5) Facts showing ground for belief that the attendance or deposition of such witness may be procured at the next term of the court.
Source: SDC 1939 & Supp 1960, § 33.1117.



§ 15-11-8 Counteraffidavits on application for continuance.

15-11-8. Counteraffidavits on application for continuance. No counteraffidavits shall be allowed upon an application for a continuance, except those offered to show want of diligence or that the application is not made in good faith.

Source: SDC 1939 & Supp 1960, § 33.1117.



§ 15-11-9 Admission of testimony to avoid continuance--Reading of testimony.

15-11-9. Admission of testimony to avoid continuance--Reading of testimony. Unless, in the opinion of the court, justice shall require it, the trial will not be continued or postponed on account of the absence of a witness, if the adverse party will admit that the witness, if present, would testify as stated in the affidavit; but in such case the applicant may read the testimony of such witness as stated in his affidavit, subject to all proper objections which might be interposed if the witness were present.

Source: SDC 1939 & Supp 1960, § 33.1118.



§ 15-11-10 Terms imposed on continuance or postponement.

15-11-10. Terms imposed on continuance or postponement. Every continuance or postponement granted upon application shall be upon such terms as the court may impose.

Source: SDC 1939 & Supp 1960, § 33.1117.



§ 15-11-10.1 Continuance by stipulation of all parties.

15-11-10.1. Continuance by stipulation of all parties. After a certificate of readiness has been filed in a civil matter, all of the parties to the action may stipulate in writing for a continuance. After the stipulation has expired, the court shall notify the parties and set the matter for trial.

Source: SL 1984, ch 145.



§ 15-11-11 Dismissal for want of prosecution.

15-11-11. Dismissal for want of prosecution. The court may dismiss any civil case for want of prosecution upon written notice to counsel of record where the record reflects that there has been no activity for one year, unless good cause is shown to the contrary. The term "record," for purposes of establishing good cause, shall include, but not by way of limitation, settlement negotiations between the parties or their counsel, formal or informal discovery proceedings, the exchange of any pleadings, and written evidence of agreements between the parties or counsel which justifiably result in delays in prosecution.

Source: Supreme Court Rule 80-11; Supreme Court Rule 82-13; SL 1998, ch 311.






Chapter 12 - Change Of Circuit Judge Or Magistrate

§ 15-12-1 to 15-12-18. Superseded.

15-12-1 to 15-12-18. Superseded



§ 15-12-19 Settlement of record after resignation or expiration of term of judge.

15-12-19. Settlement of record after resignation or expiration of term of judge. The judge who presided at a trial may, after he ceases to be such judge by reason of his resignation or the expiration of his term of office, settle the record of such trial. If, before the settled record is completed, such judge is removed from office, or for any reason cannot or will not settle such record, it shall be settled in such manner as the presiding judge of the Supreme Court may direct.

Source: SDC 1939 & Supp 1960, § 33.1203.



§ 15-12-20 Definition of terms.

15-12-20. Definition of terms. Terms, as used in §§ 15-12-20 to 15-12-37, inclusive, unless the context otherwise requires, mean:

(1) "Action," any action or special proceeding in the trial court, whether civil or criminal or quasi-criminal;

(2) "Canon" or "Canons," the canons set forth in the South Dakota Code of Judicial Conduct appearing as an appendix to chapter 16-2;

(3) "Judge," a judge of the circuit court or a retired justice or judge acting pursuant to appointment by the Chief Justice;

(4) "Magistrate," both magistrate judges and nonlaw-trained magistrates as defined by § 16-12A-1; and

(5) "Party," any party within the meaning of the rules of civil or criminal procedure and the statutes of this state.
Source: Supreme Court Rule No. 75-5, § 1.



§ 15-12-21 Actions in which affidavits for change of judge may be filed.

15-12-21. Actions in which affidavits for change of judge may be filed. Unless the right is waived or is denied by this chapter, an affidavit for change of a judge or magistrate may be filed in any action pending in the court whether originating therein or pending upon appeal from an inferior court or tribunal to the circuit court. No affidavit for such change may be filed in a criminal action prior to the completion of the preliminary hearing or waiver thereof or in any proceeding for contempt committed in the presence of the court.

Source: SDC 1939 & Supp 1960, § 33.1208; SDCL § 15-12-5; Supreme Court Rule No. 3, 1972; Supreme Court Rule No. 75-5, § 2; SL 1980, ch 163, § 1; SL 2009, ch 99, § 1.



§ 15-12-21.1 Must request judge to disqualify himself.

15-12-21.1. Must request judge to disqualify himself. Prior to filing an affidavit for change of judge, the party or his attorney shall informally request the judge or magistrate who, in the ordinary course, would preside at the hearing or trial, to disqualify himself. He shall not be required to state his reasons, but may if he desires. Informally shall mean by letter, oral communication, or dictating it into the record in open court or chambers; however, the opposing parties should receive copies of any letters, or be apprised of any communications to the court, but cannot contest the request. If the judge or magistrate grants the request, he shall forthwith notify the presiding judge, who shall assign the case to some other judge or magistrate. If the judge refuses the request, he shall forthwith notify in writing the parties or their attorneys. Writing may include a letter, order, or dictation into the record.

Source: Supreme Court Rule 82-23.



§ 15-12-22 Who may file affidavit--Effect of filing.

15-12-22. Who may file affidavit--Effect of filing. When entitled to do so, any party to an action, or his attorney of record, in any circuit or magistrate court may within the time prescribed by this chapter, file an affidavit as provided by this chapter seeking to disqualify the judge or magistrate who is to preside or is presiding in that action and when properly filed that named judge or magistrate shall proceed no further in said action and shall thereupon be disqualified as to any further acts with reference thereto unless otherwise ordered to proceed by the presiding judge of the circuit involved. However, any order or decree previously signed by such judge or magistrate shall remain in full force and effect, if filed, or becomes effective upon filing, unless thereafter vacated or reversed.

Source: SDC 1939 & Supp 1960, §§ 33.1208, 33.1209; SDCL, §§ 15-12-2, 15-12-11; Supreme Court Rule No. 75-5, § 3.



§ 15-12-23 Parties united in interest--Necessity of unity--Effect of one party filing.

15-12-23. Parties united in interest--Necessity of unity--Effect of one party filing. All parties who are united in interest or representation must unite in the filing of an affidavit for change of judge or magistrate and the filing of such affidavit by one party is deemed to be filed by all of such parties.

Source: SDC 1939 & Supp 1960, § 33.1212; SDCL, § 15-12-3; Supreme Court Rule No. 75-5, § 4.



§ 15-12-24 Waiver of right by submitting to jurisdiction.

15-12-24. Waiver of right by submitting to jurisdiction. The submission to a judge or magistrate of argument or proof in support of a motion or application, or upon trial, is a waiver of the right thereafter to file an affidavit for change of such judge or magistrate by any party or his counsel who submitted the same or who after notice that such matter was to be presented, failed to appear at the hearing or trial. Such waiver shall continue until the final determination of the action and includes all subsequent motions, hearings, proceedings, trials, new trials, and all proceedings to enforce, amend, or vacate any order or judgment.

Source: SDC 1939 & Supp 1960, § 33.1210; SDCL, § 15-12-4; Supreme Court Rule No. 75-5, § 5.



§ 15-12-25 Restriction to one change--Other parties' rights preserved.

15-12-25. Restriction to one change--Other parties' rights preserved. Not more than one change of judge or magistrate shall be granted on request and/or affidavit made by or on behalf of the same party or parties united in interest, but the filing of an affidavit and the first change of judge or magistrate shall not prevent any other party to the action or his attorney from availing himself thereafter under the provisions of §§ 15-12-20 to 15-12-37, inclusive.

Source: SDC 1939 & Supp 1960, § 33.1207; SDCL, § 15-12-17; Supreme Court Rule No. 75-5, § 6; Supreme Court Rule 82-23.



§ 15-12-26 Form and content of affidavits.

15-12-26. Form and content of affidavits. An affidavit for change of judge or magistrate shall state the title of the action and shall recite that the affidavit is made in good faith and not for the purpose of securing delay, that in the ordinary course of litigation such action or some issue therein is expected to come on for trial before such judge or magistrate sought to be disqualified; that the party making such affidavit has good reason to believe and does actually believe that such party cannot have a fair and impartial trial before the named judge or magistrate. Only one judge or magistrate shall be named in such affidavit. It shall not be necessary to state in such affidavit the ground or reason for such belief.

Source: SDC 1939 & Supp 1960, § 33.1208; SDCL, § 15-12-8; Supreme Court Rule No. 3, 1972; Supreme Court Rule No. 75-5, § 7.



§ 15-12-27 Time for filing affidavit against judge or magistrate presiding in ordinary course.

15-12-27. Time for filing affidavit against judge or magistrate presiding in ordinary course. An affidavit for change of judge or magistrate, if against the judge or magistrate who, in the ordinary course, would preside at the hearing or trial, must be filed within the following times:

(1) If there be any motion or application to be heard upon notice, the party resisting the same may file an affidavit not less than two days before the hearing; or if the matter is returnable in a shorter time, then before the commencement of such hearing;

(2) If there is no such motion or application:

(a) In actions triable without a jury, not less than five days before the date set for trial provided that if the time of trial has been set on less than five days notice, such affidavit shall be promptly filed thereafter and prior to the commencement of the trial;

(b) In actions triable by a jury at least fifteen days prior to the date said action is scheduled for trial; and

(3) If there has been a prior disqualification and substitution of a judge or magistrate a second or subsequent affidavit for change shall be filed with the clerk of courts of the county wherein such action is pending within two days after receiving notice of the name of the judge or magistrate designated to preside at the trial of said action in place of the judge or magistrate previously disqualified.
Source: SDC 1939 & Supp 1960, § 33.1211; SDCL § 15-12-6; Supreme Court Rule No. 3, 1972; Supreme Court Rule No. 75-5, § 8; SL 2009, ch 275 (Supreme Court Rule 08-05), eff. Nov. 1, 2008.



§ 15-12-28 Time for filing after unanticipated change of judge or magistrate.

15-12-28. Time for filing after unanticipated change of judge or magistrate. If the affidavit for change is against a judge or magistrate who is to preside who was not regularly scheduled to do so, the provision of § 15-12-27 shall govern if there be sufficient time after the party has knowledge or notice of such change of judge or magistrate, and if there is not sufficient time, the request for disqualification and the affidavit may be filed promptly after such knowledge or notice, but must be filed prior to the time set for the trial of such action.

Source: SDC 1939 & Supp 1960, § 33.1211; SDCL, § 15-12-7; Supreme Court Rule No. 3, 1972; Supreme Court Rule No. 75-5, § 9; Supreme Court Rule 82-23.



§ 15-12-29 Late appointment or employment of counsel--Extending time for filing.

15-12-29. Late appointment or employment of counsel--Extending time for filing. If counsel is appointed or retained after the time has passed for compliance with § 15-12-27, the request for disqualification and the affidavit must be promptly filed and the right to file shall be deemed waived if not filed within five days after counsel is so appointed or employed.

Source: Supreme Court Rule No. 75-5, § 10; Supreme Court Rule 82-23.



§ 15-12-30 Filing of affidavit--Number of copies required--Certification by clerk of courts.

15-12-30. Filing of affidavit--Number of copies required--Certification by clerk of courts. The affidavit for change of circuit judge or magistrate shall be filed in triplicate with the clerk of the circuit court of the county in which the action is pending. Unless the presiding judge of the circuit court involved has otherwise provided by order or rule to the contrary, the clerk shall forthwith prepare and cause to be delivered to the presiding judge of his circuit a statement complying with subdivision 15-12-34(3) together with a certified copy of such affidavit. Such clerk shall also forthwith deliver a certified copy of such affidavit to the judge or magistrate referred to in said affidavit, or if such judge or magistrate be not then in the county, by registered or certified mail.

Source: SDC 1939 & Supp 1960, § 33.1208; SDCL, § 15-12-9; Supreme Court Rule No. 3, 1972; Supreme Court Rule No. 75-5, § 11.



§ 15-12-31 Copies of affidavit served on adverse parties--Liability for failure to serve.

15-12-31. Copies of affidavit served on adverse parties--Liability for failure to serve. On the same day that an affidavit for change of judge or magistrate is filed, the party by whom or on whose behalf it is so filed, or his attorney, shall serve a copy of such affidavit, either personally or by mailing, upon all adverse parties, or their attorneys of record. The failure to make such service shall not in any manner destroy the effect of such affidavit so filed, but the party on whose behalf it is filed shall reimburse the other parties to the action and their witnesses for expense incurred by reason of such failure, the amount thereof and the terms under which the same shall be paid to be fixed and imposed by the court upon hearing.

Source: Supreme Court Order No. 4, 1955; SDC Supp 1960, § 33.1208; SDCL, § 15-12-10; Supreme Court Rule No. 3, 1972; Supreme Court Rule No. 75-5, § 12.



§ 15-12-32 Review of affidavit--Designation of substitute judge or magistrate.

15-12-32. Review of affidavit--Designation of substitute judge or magistrate. The presiding judge of the circuit court or in his absence or disqualification as the judge sought to be changed, the senior judge of the circuit shall review the affidavit and certification, if any, and it is determined that the affidavit is timely and that the right to file the affidavit has not been waived or is not otherwise legally defective, shall assign some other circuit judge or magistrate of that circuit as is appropriate to preside in such action, by filing an order of such appointment with the clerk of the court of the county wherein said action is pending. From the filing of such order the judge or magistrate therein designated shall have full power, authority and jurisdiction to proceed in the matter.

Source: SDC 1939 & Supp 1960, § 33.1214; SDCL, § 15-12-14; Supreme Court Rule No. 75-5, § 13.



§ 15-12-33 Transmittal of copies of order to substitute judge or magistrate and counsel.

15-12-33. Transmittal of copies of order to substitute judge or magistrate and counsel. When an order appointing a substitute judge or magistrate has been filed with the clerk of the circuit court, that clerk shall notify the appointed judge or magistrate of his appointment by mailing or by personally delivering to him a certified copy of such order of appointment and a statement of the case if one has been prepared or requested by the said substitute, and shall mail a certified copy of such order of appointment to all parties or to their attorneys of record in the action involved.

Source: SDC 1939 & Supp 1960, § 33.1215; SDCL, § 15-12-15; Supreme Court Rule No. 75-5, § 14.



§ 15-12-34 Disqualification of all judges in circuit--Certification to Supreme Court.

15-12-34. Disqualification of all judges in circuit--Certification to Supreme Court. In the event it shall be determined that all the judges of the circuit are disqualified or are unable to act in such action, the presiding judge of the circuit shall make and file in the office of the clerk of courts of the court involved an order to that effect. The clerk with whom such order is filed shall forthwith forward to the clerk of the Supreme Court the following:

(1) A certified copy of the affidavit for change of judge;

(2) A certified copy of the order of the presiding judge determining that all the judges of his circuit are disqualified or unable to act; and

(3) A signed statement in duplicate showing the title of the action, the name and address of each attorney of record therein, the date of filing of such affidavit, the general nature of the action and the status thereof.
Source: Supreme Court Rule No. 75-5, § 15.



§ 15-12-35 Assignment of substitute judge by Chief Justice.

15-12-35. Assignment of substitute judge by Chief Justice. Upon receipt of the matter required by § 15-12-34, the Chief Justice of the Supreme Court shall assign some other judge to preside in such action by filing an order with the clerk of the Supreme Court, and from the filing of such order the judge therein designated shall have full power, authority, and jurisdiction to proceed in said action. The clerk of the Supreme Court shall thereupon notify the appointed judge, the presiding judge of said circuit, the clerk of the trial court and all attorneys of record in said action of the judge so assigned, which notice may be given orally if the Chief Justice so directs. The clerk shall mail or deliver to the appointed judge the statement of the action as furnished by the clerk of the trial court.

Source: Supreme Court Rule No. 75-5, § 16.



§ 15-12-36 Jurisdiction of substituted judge or magistrate.

15-12-36. Jurisdiction of substituted judge or magistrate. The judge or magistrate assigned to replace a disqualified judge or magistrate shall hear the action involved at the time set in any previous order, notice of any calendar assignment or at such other time as he may designate, to the end that the filing of such affidavit for change of judge or magistrate shall not result in any unnecessary delay.

Source: SDC 1939 & Supp 1960, § 33.1216; SDCL, § 15-12-16; Supreme Court Rule No. 75-5, § 17.



§ 15-12-37 Disqualification on court's own motion.

15-12-37. Disqualification on court's own motion. A judge or magistrate having knowledge of a ground for self-disqualification under the guidelines established by Canon 3C shall not, unless Canon 3D is utilized, await the filing of an affidavit but shall remove himself on written motion to be filed in duplicate by the judge or magistrate with the clerk of courts of the county wherein the action is pending. The clerk of courts shall notify the presiding judge, and the parties or their attorneys in the manner provided by this chapter for notification on filing of an affidavit for change of judge or magistrate.

Source: Supreme Court Rule No. 75-5, § 18.






Chapter 13 - Reference Of Cases

§ 15-13-1 Purposes for which reference made on agreement of parties.

15-13-1. Purposes for which reference made on agreement of parties. A reference may be ordered upon the agreement of the parties filed with the clerk or entered in the minutes:

(1) To try any or all the issues in an action or proceeding, whether of fact or law and to report a finding and conclusion thereon;

(2) To ascertain a fact necessary to enable the court to determine an action or proceeding;

(3) In all other cases provided for reference by law.
Source: SDC 1939 & Supp 1960, § 33.1501.



§ 15-13-2 Purposes for which reference made without agreement of parties.

15-13-2. Purposes for which reference made without agreement of parties. When the parties do not consent the court may, upon the application of either, or of its own motion, direct a reference in the following cases:

(1) When the trial of an issue of fact requires the examination of a long account on either side; in which case the referee may be directed to hear and decide the whole issue or report upon any specific question of fact involved therein;

(2) When the taking of an account is necessary for the information of the court before judgment or for carrying a judgment or order into effect;

(3) When it is necessary for the information of the court in a special proceeding;

(4) When the case raises issues regarding any of the natural resources of this state, including, but not limited to, all minerals, uranium, oil, gas, coal, air, and water.
Source: SDC 1939 & Supp 1960, § 33.1502; Supreme Court Rule 82-12.



§ 15-13-3 Shorthand reporter--Appointment, qualifications and duties.

15-13-3. Shorthand reporter--Appointment, qualifications and duties. The referee may appoint a shorthand reporter whose qualifications and duties shall be the same as those of the shorthand reporter of the court.

Source: SDC 1939 & Supp 1960, § 33.1514.



§ 15-13-4 Fees, expense, and compensation of shorthand reporter.

15-13-4. Fees, expense, and compensation of shorthand reporter. The fees and necessary expense of the referee and the compensation of the shorthand reporter shall be fixed by the court, after filing the report, and shall be audited and paid by the county wherein the court is held which made the reference; provided that the compensation of such reporter for making a transcript of the evidence shall not be a charge against or paid by the county, but when ordered by the referee shall be paid by the parties to the action.

Source: SDC 1939 & Supp 1960, § 33.1514.






Chapter 14 - Conduct Of Jury Trials

§ 15-14-1 Order of proceedings at trial.

15-14-1. Order of proceedings at trial. In civil jury cases, prior to the jury having been selected and sworn, the court may read a written statement of the case agreed upon by the parties to the prospective jurors. The statement may include a summary of the uncontested facts of the case, the claims of the parties and the issues presented. Any such statement of the case shall be submitted to the parties and agreed to by them before being read to the jury panel. The statement of the case read to the prospective jurors shall become a part of the instructions and charge to the jury except to the extent that justice may require any modification thereof after the evidence has been concluded. The jury shall then be selected and sworn, and the trial shall then proceed in the following order, subject to the right of the court, for good cause shown, otherwise to direct the order of statements, proof, and argument:
(1) The court may give such general and preliminary instructions pursuant to § 15-6-51, as the court, in its discretion, deems advisable;
(2) The plaintiff or party having the burden of proof shall state the issues and the general nature of the evidence he expects to produce in substantiation of the issues by stating what he claims the issuable facts to be, without argument, and without naming or identifying any particular witness or exhibit by which he expects to prove any of such issuable facts unless permitted by the court;
(3) The defendant or party not having the burden of proof shall then state the issues and the general nature of the evidence he expects to produce in substantiation of the issues by stating what he claims the issuable facts to be, without argument, and without naming or identifying any particular witness or exhibit by which he expects to prove any of such issuable facts unless permitted by the court;
(4) The party having the burden of proof shall then produce and offer before the court and jury the evidence on his part;
(5) The opposing party shall then produce and offer before the court and jury his evidence in support of his defense;
(6) The party having the burden of proof may then offer rebutting evidence only, and the opposing party may also offer rebutting evidence only, unless the court for good reason, in furtherance of justice, permit them to offer evidence upon their original case;
(7) When the evidence is concluded the court shall then settle the instructions and charge the jury;
(8) After the court shall have charged the jury, the plaintiff or party having burden of proof may commence and may conclude the argument, the opposing party making his argument between the opening and concluding argument of plaintiff.
Source: SDC 1939 & Supp 1960, § 33.1307; SL 1993, ch 389 (Supreme Court Rule 93-6); SL 1999, ch 269; SL 2000, ch 257 (Supreme Court Rule 00-3).



§ 15-14-2 Order of presentation of evidence and argument by different counsel.

15-14-2. Order of presentation of evidence and argument by different counsel. If several parties, having separate interests, appear by different counsel, the court must determine their relative order in the evidence and argument.

Source: SDC 1939 & Supp 1960, § 33.1307 (10).



§ 15-14-3 Names of jurors deposited in suitable container.

15-14-3. Names of jurors deposited in suitable container. At the opening of the court the clerk shall randomly draw the names of the persons summoned as jurors by an electronic process or prepare separate ballots containing the names of the summoned jurors and deposit the ballots in a suitable container.

Source: SDC 1939 & Supp 1960, § 33.1308; SL 2003, ch 115, § 1.



§ 15-14-4 Procedure for challenging jury panel.

15-14-4. Procedure for challenging jury panel. The procedure for challenging a panel of jurors in civil actions or proceedings shall be the same as provided by statute for such challenges in criminal proceedings.

Source: SDC 1939 & Supp 1960, § 33.1309.



§ 15-14-5 Drawing of names from container.

15-14-5. Drawing of names from container. If an electronic process is not used, the clerk shall, under the direction of the court, publicly draw from the container the appropriate number of ballots to form the jury. Before the name of any juror is drawn, the container shall be closed and the contents shall be intermingled. The clerk shall then, without looking at the ballots, draw them from the container.

Source: SDC 1939 & Supp 1960, § 33.1308; SL 2003, ch 115, § 2.



§ 15-14-6 Repealed.

15-14-6. Repealed by SL 1999, ch 276



§ 15-14-6.1 Challenges for cause in a civil case.

15-14-6.1. Challenges for cause in a civil case. Challenges for cause may be taken on any of the following grounds:

(1) The prospective juror does not meet one of the qualifications required by § 16-13-10 or is disqualified under that section;

(2) The prospective juror is related by consanguinity or affinity within the fourth degree, as defined by § 23A-20-30, to a party in the case;

(3) The prospective juror is a member of the family of a party or one of the attorneys in the case;

(4) The prospective juror has a relationship of guardian and ward, master and servant, employer and employee, landlord and tenant, or principal and agent with an attorney or a party in the case;

(5) The prospective juror is a partner or associate in business with an attorney or a party in the case;

(6) The prospective juror is a surety on a bond or an obligation for an attorney or a party in the case;

(7) The prospective juror, presently, has a relationship of attorney and client with one of the attorneys in the case or has had such a relationship within one year previously;

(8) The prospective juror is an officer, agent, or employee of a corporation, between which corporation and an attorney in the case, the relationship of attorney and client exists;

(9) The prospective juror is the spouse of an attorney in the case;

(10) The prospective juror is the spouse of any other prospective juror who would be subject to a challenge for cause under this section;

(11) The prospective juror previously served as a juror or was a witness in a previous trial between the same parties for the same cause of action;

(12) The prospective juror has a pecuniary interest in the outcome of the case, except an interest as a member or citizen of a municipal corporation or other government unit;

(13) The prospective juror has knowledge of some or all of the material facts of the case and has an unqualified opinion or belief as to the merits of the case;

(14) The prospective juror has a state of mind evincing enmity against, or bias to or against a party in the case;

(15) Within two years prior to being summoned, the prospective juror served as a juror in the county during a prior term of jury service pursuant to § 16-13-22;

(16) The prospective juror has a civil case pending in the county exclusive of small claims actions;

(17) If a talesman, the prospective juror applied directly or indirectly to a sheriff, deputy sheriff, or coroner of the county to be summoned for jury duty;

(18) A challenge for actual bias showing the existence of a state of mind on the part of a prospective juror, in reference to the case or to a party, that satisfies the court, in the exercise of sound discretion, that the juror cannot try the issue impartially, without prejudice to the substantial rights of the party challenging.
Source: SL 1999, ch 277; SL 2002, ch 249, § 2.



§ 15-14-7 Challenge of individual jurors--Number of peremptory challenges--Alternating by parties.

15-14-7. Challenge of individual jurors--Number of peremptory challenges--Alternating by parties. The challenges are to individual jurors, and are either peremptory or for cause. Each party is entitled to three peremptory challenges. If no peremptory challenges are taken until the panel is full, they must be taken by the parties alternately, commencing with the plaintiff.

Source: SDC 1939 & Supp 1960, § 33.1310.



§ 15-14-8 Challenges when several parties on one side.

15-14-8. Challenges when several parties on one side. Either party may challenge the jurors, but where there are several parties on either side they must join in a challenge before it can be made, except when the parties on the same side have conflicting interests they must each be allowed to examine and challenge separately, and must each be allowed the number of peremptory challenges provided by law.

Source: SDC 1939 & Supp 1960, § 33.1310.



§ 15-14-9 Trial of jury challenges for cause--Witnesses.

15-14-9. Trial of jury challenges for cause--Witnesses. Challenges for cause must be tried by the court. The juror challenged and any other person may be examined as a witness on the trial of the challenge.

Source: SDC 1939, § 33.1311; SL 1951, ch 185.



§ 15-14-10 Procedure for peremptory challenges--Replacement of jurors challenged.

15-14-10. Procedure for peremptory challenges--Replacement of jurors challenged. After the panel is filled the parties shall exercise their peremptory challenges. A list of the jurors in the panel shall be made by the clerk and passed first to the plaintiff and then to the defendant, or their respective counsel, and the parties shall exercise their peremptory challenges by crossing out the name of the juror they desire to challenge and noting thereafter that such challenge has been exercised by the plaintiff or defendant, as the case may be. When a peremptory challenge is exercised it shall be announced by the party or attorney exercising it; but the name of the juror challenged need not be announced. Thereupon and before further challenges are exercised, the clerk shall draw another juror and he may be examined for cause and challenges for cause made. The parties shall proceed alternately, exercising their peremptory challenges until the same are exhausted and the jurors then remaining in the box shall be sworn as jurors to try the case.

Source: SDC 1939 & Supp 1960, § 33.1312.



§ 15-14-10.1 Choosing alternate jurors.

15-14-10.1. Choosing alternate jurors. In addition to the method of choosing or seating an alternate juror provided by § 15-6-47(b), the judge may choose the alternate jurors by lot, or by such other means as the parties agree on the record.

Source: Supreme Court Rule 97-2.



§ 15-14-10.2 Number of prospective jurors.

15-14-10.2. Number of prospective jurors. When prospective jurors are called for examination, the court may call to the jury box a number of prospective jurors equal to the number of jurors to be impaneled, the number of peremptory challenges allowed the parties, and number of alternates, if any.

Source: Supreme Court Rule 97-3.



§ 15-14-10.3 Selection of prospective jurors.

15-14-10.3. Selection of prospective jurors. When prospective jurors are called for examination, the court shall allow selection by either § 15-14-10.2 or 15-14-10.

Source: Supreme Court Rule 97-4.



§ 15-14-10.4 Determining manner of exercising peremptory challenge.

15-14-10.4. Determining manner of exercising peremptory challenge. If prospective jurors are called for examination pursuant to § 15-14-10.2, the manner of exercising a peremptory challenge shall be as found in § 15-14-10.5. If prospective jurors are called for examination pursuant to § 15-14-10, the manner of exercising a peremptory challenge shall be as found in § 15-14-10.

Source: Supreme Court Rule 97-5.



§ 15-14-10.5 Exercise of peremptory challenge.

15-14-10.5. Exercise of peremptory challenge. Following examination of the jurors called for examination pursuant to § 15-14-10.2, the parties, commencing with the plaintiff, shall alternatively exercise their peremptory challenges on the clerk's list. A peremptory challenge may not be waived.

Source: Supreme Court Rule 97-6.



§ 15-14-11 Oath of jurors--Affirmation.

15-14-11. Oath of jurors--Affirmation. As soon as the jury is completed, the following oath shall be administered to the jurors.

Do you, and each of you, swear or affirm that you will fairly hear the matters in dispute and render a verdict according to the evidence and the instructions of the court, so help you God?

Source: SDC 1939 & Supp 1960, § 33.1313; SL 2007, ch 131, § 1.



§ 15-14-12 Admonitions by court on separation of jury.

15-14-12. Admonitions by court on separation of jury. Whenever the jurors are permitted to separate, they shall be admonished by the court as follows: You are reminded that you are not to discuss any aspect of this case among yourselves or with anyone else and that you should not form or express any opinion on the case until it is given to you for decision.

Source: SDC 1939 & Supp 1960, § 33.1320; SL 2007, ch 149, § 2.



§ 15-14-13 Discharge of juror unable to proceed with trial--Proceedings after discharge.

15-14-13. Discharge of juror unable to proceed with trial--Proceedings after discharge. If after the impaneling of a jury and before a verdict, a juror dies or becomes so sick as to be unable properly to perform his duty, or if a member of the immediate family of a juror dies or becomes so sick as to warrant the discharge of such juror, the court may order him to be discharged. In that case the trial may proceed with the other jurors if the parties so agree, or another juror may be sworn and the trial begin anew, or the jury may be discharged and a new jury then or afterward impaneled.

Source: SDC 1939 & Supp 1960, § 33.1326.



§ 15-14-14 Stenographic report of opening statements not required.

15-14-14. Stenographic report of opening statements not required. The court reporter need not make stenographic report of the opening statements of counsel unless the court shall direct, nor if made shall he include same in the transcript unless requested by the party ordering the transcript.

Source: SDC 1939 & Supp 1960, § 33.1307 (3).



§ 15-14-15 One counsel on each side to examine witness.

15-14-15. One counsel on each side to examine witness. Unless by leave of court, one counsel only on each side shall be entitled to examine or cross-examine a witness.

Source: SDC 1939 & Supp 1960, § 33.1307 (7).



§ 15-14-16 View of premises by jury.

15-14-16. View of premises by jury. When in the opinion of the court it is proper for the jury to have a view of the property which is the subject of litigation, or of the place in which any material fact occurred, it may order them to be conducted in a body, under the charge of an officer, to the place which shall be shown to them by some person appointed by the court for that purpose. The jury may be given a view of the property or place while the case is being submitted to them or during their deliberation, or both, as the court may order. While the jury are thus absent, no person, other than the person so appointed, shall speak to them on any subject connected with the trial.

Source: SDC 1939 & Supp 1960, § 33.1322.



§ 15-14-17 Number of counsel and time allowed for argument to jury.

15-14-17. Number of counsel and time allowed for argument to jury. The number of counsel and the time allowed for argument to the jury shall be determined by the court in each case before the argument is begun.

Source: SDC 1939 & Supp 1960, § 33.1321.



§ 15-14-18 Scope of argument to jury--Argument on law.

15-14-18. Scope of argument to jury--Argument on law. Counsel in arguing the case may argue and comment upon the law as given in the instructions of the court, as well as upon the evidence in the case, but in no case except in trials for libel, shall counsel argue or contend before the jury that the law governing the case is other or different than that settled and given by the trial court in the instructions. The trial court shall strictly enforce this section and § 15-14-17.

Source: SDC 1939 & Supp 1960, § 33.1321.



§ 15-14-19 Retirement of jury for deliberation.

15-14-19. Retirement of jury for deliberation. When the case is finally submitted to the jury they may decide in court or retire for deliberation. If they retire, they must be kept together in some convenient place under charge of an officer until they agree upon a verdict or are discharged by the court; provided, that the court may, at its discretion, permit the jurors to separate during the adjournment of court overnight.

Source: SDC 1939 & Supp 1960, § 33.1324; Supreme Court Rule No. 5, 1972, effective January 1, 1973.



§ 15-14-20 Papers, exhibits, and notes taken into jury room.

15-14-20. Papers, exhibits, and notes taken into jury room. Upon retiring for deliberation the jury may take with them all papers which have been received as evidence in the cause, except depositions and such papers and exhibits as ought not, in the opinion of the court, to be taken from the person having them in his possession; and they may also take with them notes of the testimony or other proceedings on the trial taken by themselves, or any of them, but none taken by any other person.

Source: SDC 1939 & Supp 1960, § 33.1323.



§ 15-14-21 Communications to and from jury during deliberations.

15-14-21. Communications to and from jury during deliberations. Unless by order of the court the officer having the jury under his charge must not suffer any communication to be made to them, or make any himself, except to ask them if they have agreed upon a verdict; or to make such communications necessary for their food and maintenance while in his charge; and he must not before their verdict is rendered communicate to any person the state of their deliberations, or the verdict agreed upon.

Source: SDC 1939 & Supp 1960, § 33.1324.



§ 15-14-22 Other business of court during jury deliberations--Case open until jury discharged.

15-14-22. Other business of court during jury deliberations--Case open until jury discharged. While the jury is absent the court may adjourn from time to time, in respect to other business; but it is nevertheless open for every purpose connected with the cause submitted to the jury until a verdict is rendered or the jury discharged.

Source: SDC 1939 & Supp 1960, § 33.1336.



§ 15-14-23 Verdict to include value and damages in action for recovery of personal property.

15-14-23. Verdict to include value and damages in action for recovery of personal property. In an action for the recovery of specific personal property, if the property has not been delivered to the plaintiff, or the defendant, by his answer, claim a return thereof, the jury, if their verdict be in favor of the plaintiff, or, if being in favor of the defendant, they also find that he is entitled to a return thereof, must find the value of the property, and if so instructed, the value of specific portions thereof, and may at the same time assess the damages, if any are claimed in the complaint or answer, which the prevailing party has sustained by reason of the taking or detention of such property.

Source: SDC 1939 & Supp 1960, § 33.1332.



§ 15-14-24 Sealed verdict directed on agreement during adjournment.

15-14-24. Sealed verdict directed on agreement during adjournment. The court may direct the jury to bring in a sealed verdict, at the opening of the court, in case of an agreement during a recess or adjournment for the day.

Source: SDC 1939 & Supp 1960, § 33.1336.



§ 15-14-25 Receipt from jury and reading of verdict--Inquiry--Number of votes required.

15-14-25. Receipt from jury and reading of verdict--Inquiry--Number of votes required. Except in the cases provided for in § 15-14-27, when the jury have agreed upon their verdict they must be conducted into court, their names called by the clerk and the verdict rendered by their foreman. The verdict must be in writing, signed by the foreman, and must be read by the clerk to the jury, and the inquiry made whether it is their verdict. If three or more jurors disagree they must be sent out again. If ten of the jury agree to the verdict it shall be the verdict of the jury and so recorded.

Source: SDC 1939 & Supp 1960, § 33.1333.



§ 15-14-26 Polling of jury--Dissenting votes.

15-14-26. Polling of jury--Dissenting votes. If neither party requires the jury to be polled the verdict is complete and the jury discharged from the case. Either party may require the jury to be polled, which is done by the court or clerk asking each juror if it is his verdict. If more than two answer in the negative, except in the cases provided for in § 15-14-27, the jury must again be sent out.

Source: SDC 1939 & Supp 1960, § 33.1333.



§ 15-14-27 Actions in which five-sixths vote by jury sufficient.

15-14-27. Actions in which five-sixths vote by jury sufficient. In all civil actions cognizable by a magistrate judge, except actions for the forcible entry and detainer, or detainer only, of real property, tried in the circuit court, the verdict may be rendered by five-sixths of the jury in the manner provided in §§ 15-14-28 and 15-14-29.

Source: SDC 1939 & Supp 1960, § 33.1334; SL 1974, ch 153, § 7; SL 1985, ch 160; SL 1994, ch 157, § 3; SL 1997, ch 112, § 1.



§ 15-14-28 Receipt and reading of verdict when five-sixths vote sufficient--Inquiry--Dissenting votes.

15-14-28. Receipt and reading of verdict when five-sixths vote sufficient--Inquiry--Dissenting votes. In the actions provided for in § 15-14-27, when the jury has agreed upon their verdict, they shall be conducted into court, their names shall be called by the clerk and the verdict shall be rendered by their foreman. The verdict shall be in writing signed by the foreman and shall be read by the clerk to the jury and the inquiry made whether it is their verdict. If two or more of the jury disagree, they shall be sent out again. If five of the jury agree to the verdict, it shall be the verdict of the jury and so recorded.

Source: SDC 1939 & Supp 1960, § 33.1335; SL 1997, ch 112, § 2.



§ 15-14-29 Polling of jury when five-sixths vote sufficient--Dissenting votes.

15-14-29. Polling of jury when five-sixths vote sufficient--Dissenting votes. If neither party in an action provided for in § 15-14-27 requires the jury to be polled, the verdict is complete and the jury shall be discharged from the case. Either party may require the jury to be polled, which shall be done by the court or clerk asking each juror if it is his or her verdict. If more than one answers in the negative, the jury shall be sent out.

Source: SDC 1939 & Supp 1960, § 33.1335; SL 1997, ch 112, § 3.



§ 15-14-30 Correction of irregularities in verdict.

15-14-30. Correction of irregularities in verdict. When the verdict is announced, if it be informal or insufficient in not covering the issue submitted, it may be corrected by the jury under the advice of the court, or the jury may be again sent out.

Source: SDC 1939 & Supp 1960, § 33.1337.



§ 15-14-31 Minute entry on receipt of verdict--Contents.

15-14-31. Minute entry on receipt of verdict--Contents. Upon receiving a verdict an entry must be made by the clerk in the minutes of the court, specifying the time of trial, the names of the jurors and witnesses, and setting out the verdict at length.

Source: SDC 1939 & Supp 1960, § 33.1338.



§ 15-14-32 Jury discharged by final adjournment for term.

15-14-32. Jury discharged by final adjournment for term. A final adjournment of the court for the term discharges the jury.

Source: SDC 1939 & Supp 1960, § 33.1336.



§ 15-14-33 New trial after verdict not returned.

15-14-33. New trial after verdict not returned. In all cases where the jury are discharged or prevented from giving a verdict by reason of accident or other cause, during the progress of the trial, or after the cause is submitted to them, the action may be again tried immediately or at a future time, as the court may direct.

Source: SDC 1939 & Supp 1960, § 33.1328.






Chapter 15 - Record And Exhibits

§ 15-15-1 Objections, rulings, proceedings, and remarks to be noted by court reporter.

15-15-1. Objections, rulings, proceedings, and remarks to be noted by court reporter. When a court reporter is making a record of the proceedings of the court in any trial, motion, or proceeding of any kind before the court, he shall note all objections to the evidence and rulings thereon and all motions, stipulations, applications, and similar proceedings relevant to the matter involved and all rulings and remarks of the court thereon.

Source: SDC 1939 & Supp 1960, § 33.1601.



§ 15-15-2 Clerk or judge to keep minutes in absence of reporter--Computer record.

15-15-2. Clerk or judge to keep minutes in absence of reporter--Computer record. If there is no court reporter making such record, the clerk of the court shall keep full and accurate minutes of all such matters as referred to in § 15-15-1 and rulings thereon. In the absence of both reporter and clerk, the judge shall preserve the minutes of the proceedings. If the record of the court action is kept by an automated process, the computer record shall constitute the minutes of the court.

Source: SDC 1939 & Supp 1960, § 33.1601; SL 1991, ch 167.



§ 15-15-3 Exhibits and record evidence marked for identification and filed--Reading of contentsor description into trial record.

15-15-3. Exhibits and record evidence marked for identification and filed--Reading of contents or description into trial record. All exhibits or other record evidence offered at the trial of a cause shall be marked for identification by the shorthand reporter or clerk and shall be filed as records in said cause. The trial judge may order a copy of any exhibit or of the material parts thereof filed in place of the original or may direct that the material parts thereof be read into the record upon the trial and when the exhibit is of such nature that it cannot be filed or the contents thereof read into the record, a description thereof shall be read into the record upon the trial.

Source: SDC 1939 & Supp 1960, § 33.1602.



§ 15-15-4 Sale or destruction of exhibits if not collected when judgment final--Retention ofnecessary copies--Fee.

15-15-4. Sale or destruction of exhibits if not collected when judgment final--Retention of necessary copies--Fee. Whenever the decision or judgment of the court has become final, the clerk of courts shall give notice to the attorneys or parties of record by registered or certified mail that the exhibits in the possession of the clerk, if not collected within thirty days, shall upon order of the court be destroyed or sold at sale under chapter 15-19. However, upon proper application to the court, the exhibit may be preserved as a part of the permanent record in the files. If an exhibit is a necessary part of the judgment or consists of a written instrument establishing the liability of a party against whom judgment has been rendered, a copy of it shall be made and retained by the clerk and the original canceled by endorsement across its face before being returned to the person entitled thereto as determined by the court. Unless the person entitled thereto as determined by the court shall furnish a true copy of such exhibit, he shall pay the fee of the clerk for making such copy.

Source: SDC 1939 & Supp 1960, § 33.1602; SL 1977, ch 171; SL 1979, ch 148; Supreme Court Rule 82-21; SL 1990, ch 149, § 9.



§ 15-15-4.1 Return of administrative record to agency of origin when judgment final.

15-15-4.1. Return of administrative record to agency of origin when judgment final. Whenever the decision or judgment of the court has become final in an action governed by chapter 1-26, the clerk of courts shall return to the agency of origin the administrative record filed with the court pursuant to the provisions of § 1-26-33. Subsequent access to said record shall be governed by the provisions of § 1-26-7.

Source: Supreme Court Rule 82-22.



§ 15-15-5 Record on motion for new trial--Contents--Formal settlement not required.

15-15-5. Record on motion for new trial--Contents--Formal settlement not required. The record for presentation of any motion or application for a new trial shall consist of all the documents, evidence, motions, applications, objections, and rulings of the court as offered, filed, recorded, or entered in the minutes of the clerk or judge and the transcript of the reporter, if such transcript has been made, but it shall not be necessary to have such record formally settled for purposes of application for new trial.

Source: SDC 1939 & Supp 1960, § 33.1603.



§ 15-15-6 Repealed.

15-15-6. Repealed by SL 1984, ch 12, § 33



§ 15-15-7 Fee for transcripts--Exception for indigents.

15-15-7. Fee for transcripts--Exception for indigents. Unless ordered by the court to be supplied to an indigent or an indigent's counsel and paid out of the county treasury where court was held, a fee shall be charged to the person ordering a typewritten transcript by filing of an order for transcript on appeal of a proceeding taken by an officer of the court, which shall be certified to be a correct transcript of the reporter's notes of the evidence, at the rate of three dollars per page for the original. The fee for a copy, furnished on request, is forty cents per page, to be paid to the officer of the court who prepared the transcript.

Source: SDC 1939, §§ 32.0503, 32.0504; SL 1957, ch 173; SDCL, §§ 16-7-12, 16-7-13; SL 1970, ch 136, §§ 1, 2; SL 1974, ch 152, § 1; SL 1976, ch 148; SL 1980, ch 164; SL 1984, ch 146; SL 1986, ch 27, § 5; SL 1988, ch 177; SL 2003, ch 116, § 1.



§ 15-15-8 Letter size paper required in all courts.

15-15-8. Letter size paper required in all courts. Eight and one-half inch by eleven inch paper size shall be the only accepted size in all of the courts of the State of South Dakota. This section shall be applicable to all documents except original documents filed as exhibits.

Source: Supreme Court Rule 82-3.



§ 15-15-9 Content of record.

15-15-9. Content of record. The record of any hearing, court trial or jury trial conducted by or on behalf of the Unified Judicial System shall consist of the transcript prepared by an official court reporter or court recorder or freelance reporter on contract with the Unified Judicial System, the exhibits offered in evidence and jury instructions. This rule shall not apply to child support referee hearings.

Source: SL 2010, ch 255 (Supreme Court Rule 10-02), eff. Feb. 26, 2010; SL 2011, ch 228 (Supreme Court Rule 10-04), eff. Aug. 30, 2010.






Chapter 15A - Unified Judicial System Court Records Rule

§ 15-15A-1 Purpose of rule of access to court records.

15-15A-1. Purpose of rule of access to court records. The purpose of this rule is to provide a comprehensive policy on access to court records. The rule provides for access in a manner that:

(1) Maximizes accessibility to court records,

(2) Supports the role of the judiciary,

(3) Promotes governmental accountability,

(4) Contributes to public safety,

(5) Minimizes risk of injury to individuals,

(6) Protects individual privacy rights and interests,

(7) Protects proprietary business information,

(8) Minimizes reluctance to use the court to resolve disputes,

(9) Makes most effective use of court and clerk of court staff,

(10) Provides excellent customer service, and

(11) Does not unduly burden the ongoing business of the judiciary.

The rule is intended to provide guidance to 1) litigants, 2) those seeking access to court records, and 3) judges, court and clerk of court personnel responding to requests for access.

Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SL 2005, ch 291 (Supreme Court Rule 05-05, eff. Feb. 25, 2005.



§ 15-15A-2 Who has access to court records under the rule.

15-15A-2. Who has access to court records under the rule. Every member of the public has the same access to court records as provided in this rule, except as provided otherwise by statute or rule and except as provided in § 15-15A-7.

"Public" includes:

(1) any person and any business or non-profit entity, organization or association;

(2) any governmental agency for which there is no existing policy, statute or rule defining the agency's access to court records;

(3) media organizations.

"Public" does not include:

(4) court or clerk of court employees;

(5) people or entities, private or governmental, who assist the court in providing court services;

(6) public agencies whose access to court records is defined by another statute, rule, order, policy or database access agreement with the South Dakota Unified Judicial System;

(7) the parties to a case or their lawyers regarding access to the court record in their case, which may be defined by statute or rule.
Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-3 Definition of terms.

15-15A-3. Definition of terms. (1) "Court record" includes any document, information, or other thing that is collected, received or maintained by a clerk of court in connection with a judicial proceeding. "Court record" does not include other records maintained by the public official who also serves as clerk of court or information gathered, maintained or stored by a governmental agency or other entity to which the court has access but which is not part of the court record as defined in this section.

(2) Information in a court record "in electronic form" includes information that exists as: (a) electronic representations of text or graphic documents; (b) an electronic image, including a video image, of a document, exhibit or other thing; or (c) data in the fields or files of an electronic database.

(3) "Public access" means that the public may inspect and obtain a copy of the information in a court record unless otherwise prohibited by statute, court rule or a decision by a court of competent jurisdiction. The public may have access to inspect information in a court file upon payment of applicable fees.

(4) "Remote access" means the ability to electronically search, inspect, or copy information in a court record without the need to physically visit the court facility where the court record is maintained.
Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-4 Applicability of rule.

15-15A-4. Applicability of rule. This rule applies to all court records, regardless of the physical form of the court record, the method of recording the information in the court record or the method of storage of the information in the court record.

Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-5 General access rule.

15-15A-5. General access rule. (1) Information in the court record is accessible to the public except and as prohibited by statute or rule and except as restricted by §§ 15-15A-7 through 15-15A-13.

(2) There shall be a publicly accessible indication of the existence of information in a court record to which access has been restricted, which indication shall not disclose the nature of the information protected, i.e., "sealed document."

(3) An individual circuit or a local court may not adopt a more restrictive access policy or otherwise restrict access beyond that provided by statute or in this rule, nor provide greater access than that provided for by statute or in this rule.
Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-6 Court records that are only publicly available at a court facility.

15-15A-6. Court records that are only publicly available at a court facility. A request to limit public access to information in a court record to a court facility in the jurisdiction may be made by any party to a case, an individual identified in the court record, or on the court's own motion. For good cause, the court will limit the manner of public access. In limiting the manner of access, the court will use the least restrictive means that achieves the purposes of this access rule and the needs of the requestor.

Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-7 Court records excluded from public access.

15-15A-7. Court records excluded from public access. The following information in a court record is not accessible to the public:

(1) Information that is not to be accessible to the public pursuant to federal law;

(2) Information that is not to be accessible to the public pursuant to state law, court rule or case law as follows;

(3) Examples of such state laws, court rules, or case law follow. Note this may not be a complete listing and the public and court staff are directed to consult state law, court rules or case law. Note also that additional documents are listed below that may not be within court records but are related to the court system; the public and court staff should be aware of access rules relating to these documents.

(a) Abortion records (closed); § 34-23A-7.1

(b) Abuse and neglect files and records (closed, with statutory exceptions); § 26-8A-13

(c) Adoption files and adoption court records (closed, with statutory exceptions); §§ 25-6-15 through 25-6-15.3

(d) Affidavit filed in support of search warrant (sealed if so ordered by court, see statutory directives); § 23A-35-4.1

(e) Attorney discipline records (closed until formal complaint has been filed with Supreme Court by the State Bar Association's Disciplinary Board or Attorney General, accused attorney requests matter be public, or investigation is premised on accused attorney's conviction of a crime); § 16-19-99

(f) Civil case filing statements (closed); § 15-6-5(h);

(g) Coroner's inquest (closed until after arrest directed if inquisition finds criminal involvement with death); § 23-14-12

(h) Custody or visitation dispute mediation proceedings pursuant to § 25-4-60 (closed, inadmissible into evidence)

(i) Discovery material (closed unless admitted into evidence by court) §§ 15-6-26(c); 15-6-5(g)

(j) Domestic abuse victim's location (closed, with statutory exception); § 25-10-39

(k) Employment examination or performance appraisal records maintained by Bureau of Human Resources (closed); § 1-27-1

(l) Grand jury proceedings (closed with statutory exceptions); § 23A-5-16

(m) Guardianships and conservatorships (closed with statutory exceptions); § 29A-5-311

(n) Involuntary commitment for alcohol and drug abuse (petition, application, report to circuit court and court's protective custody order sealed; law enforcement or prosecutor may petition the court to examine these documents for limited purpose); § 34-20A-70.2

(o) Judicial disciplinary proceedings (closed until Judicial Qualifications Commission files its recommendation to Supreme Court, accused judge requests matter be public, or investigation is premised on accused judge's conviction of either a felony crime or one involving moral turpitude); ch. 16-1A, Appx. III(1)

(p) Juvenile court records and court proceedings (closed with statutory exception); §§ 26-7A-36 through -38; §§ 26-7A-113 through -116

(q) Mental illness court proceedings and court records (closed); §§ 27A-12-25; 27A-12-25.1 through -32

(r) Pardons (statutory exceptions, see § 24-14-11)

(s) Presentence investigation reports (closed); §§ 23A-27-5 through -10; § 23A-27-47

(t) Probationer under suspended imposition of sentence (record sealed upon successful completion of probation conditions and discharge); §§ 23A-27-13.1; 23A-27-17

(u) Records prepared or maintained by court services officer (closed except by specific order of court); § 23A-27-47

(v) Trade secrets (closed); subdivision 15-6-26(c)(7)

(w) Trusts (sealed upon petition with statutory exceptions); § 21-22-28

(x) Voluntary termination of parental rights proceedings and records (closed except by order of court); § 25-5A-20

(y) Wills (closed with statutory exceptions); § 29A-2-515

(z) Written communication between attorney and client; attorney work product (closed unless such privilege is waived); ch. 16-18, Appx. Rule 1.6

(aa) Information filed with the court pending in camera review (closed)

(bb) Any other record declared to be confidential by law; § 1-27-3.
Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005; SL 2012, ch 23, § 93.



§ 15-15A-8 Confidential numbers and financial documents excluded from public access.

15-15A-8. Confidential numbers and financial documents excluded from public access. The following information in a court record is not accessible to the public.

(1) Social security numbers, employer or taxpayer identification numbers, and financial account numbers of a party or party's child.

(2) Financial documents such as income tax returns, W-2's and schedules, wage stubs, credit card statements, financial institution statements, credit card account statements, check registers, and other financial information.
Source: SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-9 Filing confidential number and financial documents in the court record.

15-15A-9. Filing confidential number and financial documents in the court record. (1) Social security numbers, employer or taxpayer identification numbers, and financial account numbers of a party or party's child, where required to be filed with the court shall be submitted on a separate Confidential Information Form, appended to these rules, and filed with the pleading or other document required to be filed. The Confidential Information Form is not accessible to the public.

(2) Financial documents named in subdivision 15-15A-8(2) that are required to be filed with the court shall be submitted as a confidential document and designated as such to the clerk upon filing. The Confidential Financial Documents Information Form appended to these rules shall be attached to financial documents being filed with the court. The Confidential Financial Documents Information Form is not accessible to the public. The confidential financial documents will not be publicly accessible, even if admitted as a trial or hearing exhibit, unless the court permits access pursuant to § 15-15A-10. The court may, on its own motion, protect financial documents that have been submitted without the Confidential Financial Documents Information Form.

(3) Parties with cases filed prior to the effective date of this rule, or the court on its own, may, by motion, protect the privacy of confidential information as defined in § 15-15A-8. Parties filing this motion will submit a completed Confidential Information Form or Confidential Financial Documents Information Form as appropriate.
Source: SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005; SL 2006, ch 331 (Supreme Court Rule 06-57), eff. July 1, 2006.



§ 15-15A-10 Procedure for requesting access to confidential financial documents.

15-15A-10. Procedure for requesting access to confidential financial documents. (1) Any person may file a motion, supported by affidavit showing good cause, for access to confidential financial documents. Written notice of the motion shall be required.

(2) If the person seeking access cannot locate a party to provide the notice required under this rule, after making good faith reasonable effort to provide such notice as required by applicable court rules, an affidavit may be filed with the court setting forth the efforts to locate the party and requesting waiver of the notice provisions of this rule. The court may waive the notice requirement of this rule if the court finds that further good faith efforts to locate the party are not likely to be successful.

(3) The court shall allow access to confidential financial documents, or relevant portions of the documents, if the court finds that the public interest in granting access or the personal interest of the person seeking access outweighs the privacy interests of the parties or dependent children. In granting access the court may impose conditions necessary to balance the interests consistent with this rule.
Source: SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005; SL 2006, ch 332 (Supreme Court Rule 06-58), eff. July 1, 2006.



§ 15-15A-11 Requests for bulk distribution of court records.

15-15A-11. Requests for bulk distribution of court records. Dissemination of bulk information for resale is prohibited pursuant to § 1-27-1. Any other bulk dissemination is prohibited except as authorized by the State Court Administrator or the Chief Justice of the Supreme Court.

Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SDCL § 15-15A-8; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-12 Access to compiled information from court records.

15-15A-12. Access to compiled information from court records. (1) Compiled information is defined as information that is derived from the selection, aggregation or reformulation by the Supreme Court of some of the information from more than one individual court record.

(2) Any member of the public may request compiled information that consists solely of information that is publicly accessible and that is not already available in an existing report. The Supreme Court may compile and provide the information if it determines, in its discretion, that providing the information meets criteria established by the Court, that the resources are available to compile the information and that it is an appropriate use of public resources. The State Court Administrator's Office will make the initial determination as to whether to provide the compiled information.

(a) Compiled information that includes information to which public access has been restricted may be requested by any member of the public only for scholarly, journalistic, political, governmental, research, evaluation, or statistical purposes.

(b) The request shall a) identify what information is sought; b) describe the purpose for requesting the information and explain how the information will benefit the public interest or public education, and c) explain provisions for the secure protection of any information requested to which public access is restricted or prohibited.

(c) The Supreme Court may grant the request and compile the information if it determines that doing so meets criteria established by the Court, is consistent with the purposes of the access rules, that the resources are available to compile the information, and that it is an appropriate use of public resources.

(d) If the request is granted, the Supreme Court may require the requestor to sign a declaration that:

(i) The data will not be sold or otherwise distributed directly or indirectly, to third parties, except for journalistic purposes;

(ii) The information will not be used directly or indirectly to sell a product or service to an individual or the general public, except for journalistic purposes; and

(iii) There will be no copying or duplication of information or data provided other than for the stated scholarly, journalistic, political, governmental, research, evaluation, or statistical purpose.

The Supreme Court may make such additional orders as may be needed to protect information to which access has been restricted or prohibited.

Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SDCL § 15-15A-9; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-13 Requests to prohibit public access to information in court records.

15-15A-13. Requests to prohibit public access to information in court records. A request to prohibit public access to information in a court record may be made by any party to a case, the individual about whom information is present in the court record, or on the court's own motion. Notice of the request must be provided to all parties in the case and the court may order notice be provided to others with an interest in the matter. The court shall hear any objections from other interested parties to the request to prohibit public access to information in the court record. The court must decide whether there are sufficient grounds to prohibit access according to applicable constitutional, statutory and common law. In deciding this the court should consider the purpose of this rule as set forth in § 15-15A-1. In restricting access, the court will use the least restrictive means that will achieve the purposes of this access rule and the needs of the requestor.

Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SDCL § 15-15A-10; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-14 When court records may be accessed.

15-15A-14. When court records may be accessed. (1) Court records will be available where available for public access in the courthouse during hours established by the court. Court records in electronic form to which the court allows remote access under this rule will be available for access at least during the hours established by the court for courthouse access, subject to unexpected technical failures or normal system maintenance announced in advance.

(2) Upon receiving a request for access to information the court will respond within a reasonable time regarding the availability of the information and provide the information within a reasonable time.
Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SDCL § 15-15A-11; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-15 Fees for accessing court records.

15-15A-15. Fees for accessing court records. The Supreme Court may charge a fee for access to and copies of court records in electronic form, for remote access or compiled information. The fee shall be reasonable and may include costs for labor, materials and supplies. Fees for record searches are set forth in § 16-2-29.5. Some entities, and other entities under certain conditions, are exempt from paying a record search fee pursuant to § 16-2-29. Copying and certification fees shall be charged as determined by statute or Supreme Court Rule.

Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SDCL § 15-15A-12; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.






Chapter 16 - Judgments

§ 15-16-1 Judgment for possession or damages in action for recovery of personal property.

15-16-1. Judgment for possession or damages in action for recovery of personal property. In an action to recover the possession of personal property, the judgment for the plaintiff may be for the possession, or for the recovery of possession, or the value thereof in case a delivery cannot be had, and of damages for the detention. If the property has been delivered to the plaintiff, and the defendant claim a return thereof, judgment for the defendant may be for a return of the property, or the value thereof in case a return cannot be had, and damages for taking and withholding the same.

Source: SDC 1939 & Supp 1960, § 33.1709.



§ 15-16-2 Delivery of possession to purchaser in judgment for sale of real property.

15-16-2. Delivery of possession to purchaser in judgment for sale of real property. Every judgment that contains a direction for the sale of any specific real property may also direct the delivery of the possession of such property to the purchaser; and the officer receiving the execution or order of sale may enforce such judgment by putting the purchaser in possession of the premises, in like manner and with like authority as if special execution had been directed to him for that purpose.

Source: SDC 1939 & Supp 1960, § 33.1710.



§ 15-16-3 Interest added to money judgment.

15-16-3. Interest added to money judgment. When a judgment is for the recovery of money, interest from the time of the verdict or decision until judgment be finally entered must be added to the judgment of the party entitled thereto.

Source: SDC 1939 & Supp 1960, § 33.1815.



§ 15-16-4 Repealed.

15-16-4. Repealed by SL 1990, ch 149, § 10



§ 15-16-5 Docketing of circuit court money judgment with clerk of courts.

15-16-5. Docketing of circuit court money judgment with clerk of courts. A judgment of a circuit court directing in whole or in part the payment of money shall be docketed with the clerk of the court in which it was rendered and in any other county upon filing with the clerk of courts for that county a transcript of the original docket.

Source: SDC 1939 & Supp 1960, § 33.1717; SL 1983, ch 157, § 1.



§ 15-16-6 Entry and indexing of judgments in judgment docket--Contents of entries.

15-16-6. Entry and indexing of judgments in judgment docket--Contents of entries. The clerk shall docket the judgment by entering alphabetically in the judgment docket the names of the judgment debtor or debtors, and also alphabetically, the name of each party against whom a judgment for money or costs is rendered, the names of the party or parties in whose favor the judgment was rendered, the sum recovered or directed to be paid, in figures, the date of the judgment, the year, day, hour, and minute when the judgment or transcript was filed, the year, day, hour, and minute when the judgment was docketed in his office; the name of the court in which the judgment was rendered; the name of any attorneys for the party recovering the judgment, and if there are two or more judgment debtors, such entries shall be repeated under the initial letter of the surname of each.

Source: SDC 1939 & Supp 1960, § 33.1712; SL 1990, ch 149, § 5.



§ 15-16-7 Lien of docketed judgment on real property within county--Duration of lien.

15-16-7. Lien of docketed judgment on real property within county--Duration of lien. When a judgment has been docketed with a clerk of the circuit court, it shall be a lien on all the real property, except the homestead, in the county where the same is so docketed, of every person against whom any such judgment shall be rendered, and which he may have at the time of the docketing thereof in the county in which such real property is situated, or which he shall acquire at any time thereafter, for ten years from the time of docketing the same in the county where it was rendered, and no judgment shall become a lien on real property as herein provided unless it be docketed in the county where the land is situated.

Source: SDC 1939 & Supp 1960, § 33.1717.



§ 15-16-8 Repealed.

15-16-8. Repealed by SL 1984, ch 12, § 33



§ 15-16-9 Transcript and docketing of magistrate's judgment--Lien on real property--Docketingin other counties.

15-16-9. Transcript and docketing of magistrate's judgment--Lien on real property--Docketing in other counties. A magistrate, on the demand of a party in whose favor he shall have rendered a judgment must give a certified transcript thereof which shall be filed in the office of the clerk of courts of the county in which the judgment was rendered and such clerk must thereupon enter such judgment in the judgment books, and upon the judgment docket; and, from the time of the docketing thereof, it becomes a judgment of the circuit court and a lien upon real property, and a certified transcript of the docket of such judgment may be filed, and the judgment docketed accordingly in any other county with the same effect as if the judgment had been rendered in the circuit court where such judgment is so docketed.

Source: SDC 1939 & Supp 1960, § 33.1716; SL 1974, ch 153, § 8.



§ 15-16-10 Docket entry as to judgment stayed pending appeal--Lien suspended.

15-16-10. Docket entry as to judgment stayed pending appeal--Lien suspended. Whenever an appeal from any judgment shall be pending and the undertaking requisite to stay execution on such judgment shall have been given and the appeal perfected as provided in this title, the court in which such judgment was recovered may, on motion, after notice to the person owning the judgment, direct the clerk to make an entry on the judgment docket that the judgment is secured on appeal, and thereupon it shall cease, during the pendency of the appeal, to be a lien on the real property of the judgment debtor as against purchasers and mortgagees in good faith and for value.

Source: SDC 1939 & Supp 1960, § 33.1717.



§ 15-16-11 Assignment of judgment--Docket entry.

15-16-11. Assignment of judgment--Docket entry. Every clerk of courts, upon the presentation to the clerk of an assignment of any judgment rendered or docketed in the office of the clerk of courts, signed by the party in whose favor the judgment is rendered, the party's personal representative, successor in interest, or the duly appointed agent for the specific purpose thereof and acknowledged in the manner prescribed by law for the acknowledgment of deeds, shall immediately note the fact of such assignment, the date thereof, and the name of the assignee upon the docket of such judgment.

Source: SDC 1939 & Supp 1960, § 33.1718; SL 1990, ch 149, § 4; SL 2011, ch 105, § 1.



§ 15-16-12 Leave of court required for action on judgment.

15-16-12. Leave of court required for action on judgment. No action shall be brought upon a judgment rendered in any court of this state, except a magistrate court, between the same parties, without leave of court for good cause shown, on notice to the adverse party.

Source: SDC 1939 & Supp 1960, § 33.0105; SL 1974, ch 153, § 9.



§ 15-16-13 Action on magistrate's judgment prohibited within five years--Circumstances underwhich action permitted.

15-16-13. Action on magistrate's judgment prohibited within five years--Circumstances under which action permitted. No action on a judgment rendered by a magistrate shall be brought in the same county, within five years after its rendition, except in case of his death, resignation, incapacity to act, or removal from the county, or if the process was not personally served on the defendant, or on all the defendants, or in case of the death of some of the parties, or where the docket or record of such judgment shall have been lost or destroyed.

Source: SDC 1939 & Supp 1960, § 33.0105; SL 1974, ch 153, § 10.



§ 15-16-14 Cancellation and discharge of judgment permitted on acknowledgment ofsatisfaction.

15-16-14. Cancellation and discharge of judgment permitted on acknowledgment of satisfaction. Any judgment rendered or docketed in the circuit courts of this state may be canceled and discharged by the clerk thereof upon the filing with him of an acknowledgment of the satisfaction thereof signed by the party in whose favor the judgment was obtained, his attorney of record, his personal representative, or assignee, and duly acknowledged in the manner required to admit a deed of real property to record.

Source: SDC 1939 & Supp 1960, § 33.1719 (1).



§ 15-16-15 Cancellation of judgment on return of satisfaction--Docket entry.

15-16-15. Cancellation of judgment on return of satisfaction--Docket entry. Upon the return of any execution, issued upon any judgment rendered or docketed in the circuit court, wholly satisfied or the presentation of a satisfaction piece duly executed and acknowledged as provided in § 15-16-14, to the clerk of any circuit court, he shall immediately note upon the judgment docket the date of such cancellation and the manner thereof, by satisfaction piece filed, execution returned satisfied, or otherwise.

Source: SDC 1939 & Supp 1960, § 33.1719 (2); SL 1990, ch 149, § 3.



§ 15-16-16 Partial satisfaction of judgment--Docket entry and partial discharge of liens.

15-16-16. Partial satisfaction of judgment--Docket entry and partial discharge of liens. Any partial satisfaction of any judgment rendered or docketed in the circuit courts of this state may be made and noted upon the records in like manner; and thereupon all judgments and liens thereby created, must be taken and deemed to be canceled and discharged to the extent of the entries so made upon the judgment docket and no more.

Source: SDC 1939 & Supp 1960, § 33.1719 (3).



§ 15-16-17 Release of specific property from judgment lien--Docket entries.

15-16-17. Release of specific property from judgment lien--Docket entries. Upon the filing of any duly acknowledged release signed by the owner of the judgment as shown by the docket entry thereof, his successor in interest, or attorney of record, releasing any specific item or items of real or personal property from the lien and effect of such judgment, the clerk shall note the same on the docket entry of the judgment and such property shall thereupon be released from the lien and effect of the judgment accordingly without prejudice to the lien and effect of the judgment otherwise.

Source: SDC 1939 & Supp 1960, § 33.1719 (4).



§ 15-16-18 Docket entries on court order discharging or canceling judgment.

15-16-18. Docket entries on court order discharging or canceling judgment. Upon the filing of any order of the court in which a judgment was rendered, or of any other court which has acquired jurisdiction so to do, directing satisfaction, discharge, or cancellation of the judgment in whole or in part, the clerk shall note such order on the docket entry of the judgment and the same shall be satisfied, discharged, or canceled accordingly, subject to any appeal which may be available or pending from such order.

Source: SDC 1939 & Supp 1960, § 33.1719 (5).



§ 15-16-19 Docket entries in other counties on judgment discharged or canceled on originaldocket.

15-16-19. Docket entries in other counties on judgment discharged or canceled on original docket. The clerk of courts of any other county wherein any judgment canceled or discharged pursuant to §§ 15-16-14 to 15-16-18, inclusive, shall have been docketed must cancel the same in like manner upon his judgment docket, upon the filing in his office of a certified copy of the original judgment docket entry duly canceled as provided in said sections.

Source: SDC 1939 & Supp 1960, § 33.1719 (6).



§ 15-16-20 to 15-16-27. Repealed.

15-16-20 to 15-16-27. Repealed by SL 2012, ch 110, §§ 8 to 15.



§ 15-16-28 Docketing of federal court judgments--Effect.

15-16-28. Docketing of federal court judgments--Effect. The clerks of courts of this state are authorized and required to file and docket in their offices judgments and decrees of the district court of the United States within this state, and duly authenticated copies thereof, and transcripts therefrom in like manner as judgments and decrees of the circuit courts of this state are filed and docketed.

Source: SDC 1939 & Supp 1960, § 33.1715.



§ 15-16-29 Lien of federal court judgment.

15-16-29. Lien of federal court judgment. When judgments and decrees of the district court of the United States, or duly authenticated copies thereof, or transcripts therefrom containing the facts needed for a docket entry of a judgment or decree of the circuit courts of this state, are filed and docketed as provided in § 15-16-28, such judgments and decrees are liens to the same extent as judgments and decrees of the circuit courts of this state.

Source: SDC 1939 & Supp 1960, § 33.1715.



§ 15-16-30 Assignment of federal court judgment--Docket entry.

15-16-30. Assignment of federal court judgment--Docket entry. Such judgments and decrees of the district court of the United States, filed and docketed pursuant to § 15-16-28, may be assigned of record by filing a copy thereof together with the assignment duly authenticated, or a transcript thereof containing the facts needed for a docket entry and the fact of assignment, date thereof, and name of assignee, duly authenticated, and the clerk shall note the facts of assignment on the docket.

Source: SDC 1939 & Supp 1960, § 33.1715.



§ 15-16-31 Discharge and cancellation of federal court judgments--Docket entry.

15-16-31. Discharge and cancellation of federal court judgments--Docket entry. Such judgments and decrees of the district court of the United States, filed and docketed pursuant to § 15-16-28, may be discharged and canceled of record by filing a copy thereof and of the fact of such discharge or cancellation, duly authenticated, or a transcript therefrom containing the facts needed for a docket entry, and the fact of discharge and cancellation, duly authenticated, and the clerk shall note the fact of such discharge and cancellation on the docket.

Source: SDC 1939 & Supp 1960, § 33.1715.



§ 15-16-32 Setoff of mutual judgments.

15-16-32. Setoff of mutual judgments. Mutual final judgments may be set off, pro tanto, the one against the other by the court upon proper application and notice.

Source: SDC 1939 & Supp 1960, § 33.1720.



§ 15-16-33 Renewal of certain judgments by affidavit--Contents of affidavit.

15-16-33. Renewal of certain judgments by affidavit--Contents of affidavit. Any judgment which in whole or in part directs the payment of money and which may be docketed in the office of the clerk of any court in this state may be renewed by the affidavit of the judgment creditor or of his personal representative, agent, attorney, or assignee at any time prior to the expiration of ten years from the first docketing of such judgment. The affidavit shall be entitled as in the original judgment and shall set forth:

(1) The names of the parties plaintiff and defendant;

(2) The name of the court in which docketed;

(3) The date and amount of the original judgment;

(4) The name of the owner of said judgment, and, if not the party in whose name the judgment was entered, the source of his title thereto and a statement of each assignment of the judgment necessary to track the title thereof from the original judgment creditor;

(5) If the judgment was entered upon a certified transcript from any other court, a statement of this fact;

(6) A statement of each county in which a transcript of the judgment has been filed;

(7) A statement that no execution is outstanding and unreturned upon said judgment, or, if any execution is outstanding, that fact shall be stated;

(8) The date and amount of each payment upon the judgment, whether collected under execution or otherwise and that all payments have been duly credited upon said judgment, and whether any amount has been realized that has not been credited upon the records in the court in which the judgment was originally rendered, or in any other court to which it has been transcribed;

(9) That there are no offsets or counterclaims against the person for whose benefit the renewal is sought and in favor of the judgment debtor or debtors, or, if a counterclaim or offset does exist in favor of the judgment debtor, a statement of the amount, if ascertained or certain, and an offer to allow the same as a credit pro tanto upon the amount due from the judgment debtor, or, if the counterclaim or offset is unsettled or undetermined, by suit or otherwise, the same may be allowed as a payment or credit upon the judgment to the full amount which subsequently may be adjudged due the judgment debtor thereon;

(10) The exact amount due upon judgment, after allowing all offsets and counterclaims known to the affiant; and

(11) Any other facts or circumstances necessary to a complete disclosure as to the exact condition of the judgment.
Source: SL 1988, ch 176, § 1; SL 1990, ch 149, § 1.



§ 15-16-34 Filing and docketing of affidavit of renewal--Copy.

15-16-34. Filing and docketing of affidavit of renewal--Copy. If the judgment was rendered in a court of this state, the affidavit for renewal shall be filed with the clerk of the court where such judgment was first docketed. If the judgment filed and docketed was a foreign judgment, the affidavit for renewal may be filed with the clerk of any court where the judgment has been docketed. The clerk of the court immediately shall enter on the docket of the original judgment, the fact of renewal, the date of renewal, and the amount for which the judgment is renewed. The affidavit of renewal upon receipt by the clerk of the court shall be given a current filing date, and filed, docketed, and indexed in the current judgment records using the same method as for a newly received original judgment. A copy of the affidavit of renewal and the docket entries thereon, certified by the clerk of court wherein the same is filed, may be likewise filed and docketed and indexed in the current judgment records in any other county of the state in which a transcript of the original judgment was filed.

Source: SL 1988, ch 176, § 2; SL 1990, ch 149, § 2; SL 1993, ch 164.



§ 15-16-35 Operation as judgment lien--Continuation of lien--Execution.

15-16-35. Operation as judgment lien--Continuation of lien--Execution. The entry and docketing of an affidavit of renewal of a judgment shall operate to continue the lien of the judgment to the extent of the balance due on the judgment as shown by the affidavit on all real property, except the homestead, of the judgment debtor or debtors in the county where the same is docketed which he or they may have at the time of such docketing or may acquire subsequently in such county, for a period of ten years from the time of the docketing of such affidavit. The filing of a certified copy of such affidavit of renewal and the docket entries thereon in a county wherein a transcript of the original judgment was docketed likewise shall continue and extend the lien of the judgment in such county. An execution may issue upon the judgment as renewed under the same conditions and with the same force and effect within such renewal period as upon the judgment originally rendered and entered at the date of such renewal, and all other remedies for the enforcement of judgments shall apply to the enforcement of such renewed judgment.

Source: SL 1988, ch 176, § 3.



§ 15-16-36 Incorporation in a judgment of original promissory note or other instrument of debt.

15-16-36. Incorporation in a judgment of original promissory note or other instrument of debt. The act of incorporating in a judgment the original promissory note or other instrument of debt merges it into that judgment.

Source: Supreme Court Rule 98-31.



§ 15-16-37 Application for discharge of civil judgment debt discharged in bankruptcy.

15-16-37. Application for discharge of civil judgment debt discharged in bankruptcy. Any person who has secured a discharge of a civil judgment debt pursuant to United States Code, Title 11, and any person interested in real property to which the judgment attaches may submit an application for a discharge of the judgment to the clerk of court in which the judgment was entered or transcribed.

Source: SL 2012, ch 110, § 1.



§ 15-16-38 Contents of application--Service on judgment creditors.

15-16-38. Contents of application--Service on judgment creditors. An application under § 15-16-37 shall be sworn under oath and identify each judgment to be discharged, shall state that each judgment sought to be discharged was listed on the debtor's bankruptcy schedules, that no judgment sought to be discharged is nondischargeable under 11 USC § 523 or no order was entered by the bankruptcy court declaring any of the judgments nondischargeable, shall be accompanied by a certified copy of the judgment debtor's bankruptcy discharge, shall state the time the judgment creditor has to object as specified in § 15-16-39 and the grounds for objection as specified in § 15-16-40 and shall be served at the expense of the applicant on each judgment creditor either:

(1) In the manner provided for the service of a summons in a civil action accompanied by an affidavit of service; or

(2) By certified mail to the judgment creditor's last known address as it appears in the court record accompanied by an affidavit of mailing.
Source: SL 2012, ch 110, § 2; SL 2013, ch 97, § 1.



§ 15-16-39 Clerk to discharge judgment--Exception--Objection to discharge--Service.

15-16-39. Clerk to discharge judgment--Exception--Objection to discharge--Service. The clerk, without further notice or hearing, shall discharge each judgment except a judgment in favor of a judgment creditor who has filed an objection to discharge of the judgment within ten days after service of the application on the judgment creditor. Service shall be deemed effective from the date deposited in the U.S. mail or from the date of actual service. An objection to discharge of a judgment shall be served on the judgment debtor in the same manner as an answer in a civil action.

Source: SL 2012, ch 110, § 3.



§ 15-16-40 Motion and order for discharge except to extent that debt not discharged inbankruptcy.

15-16-40. Motion and order for discharge except to extent that debt not discharged in bankruptcy. If a judgment creditor objects to the discharge of a judgment, on motion of the judgment debtor, the judgment creditor, or other interested party, the court shall order the judgment discharged except to the extent that the debt represented by the judgment was not discharged by the bankruptcy discharge.

Source: SL 2012, ch 110, § 4.



§ 15-16-41 Form of application for discharge of judgment.

15-16-41. Form of application for discharge of judgment. The application shall be in substantially the following form:

APPLICATION FOR DISCHARGE OF JUDGEMENT(S)

In the Matter of the Application of:
[Judgment Debtor(s)]
PLEASE NOTICE, the undersigned, acting for the judgement debtor(s) applies for the discharge of the following judgment(s) entered in [Name of County]:
[List judgments, including case number, creditor(s), date of docketing, and amount.]
A certified copy of the judgment debtor's bankruptcy discharge and an affidavit of service for each judgment creditor is attached.
Creditors Please Note: Pursuant to §§ [....], the clerk will discharge the judgment(s) listed within ten days after service of this application unless an objection to discharge is served on the judgment debtor(s) and filed with the clerk.
Creditors may object to discharge if the debt represented by the judgment was not discharged by the bankruptcy discharge.
Dated:
[Signature]
Judgment Debtor,
Person Interested in Real Property
or Attorney for Debtor or Person

Source: SL 2012, ch 110, § 5.



§ 15-16-42 Judgment ceases to be lien upon discharge.

15-16-42. Judgment ceases to be lien upon discharge. Upon the discharge of a judgment by the clerk pursuant to § 15-16-39, a judgment shall cease to be a lien on any real property that the person discharged in bankruptcy owns or later acquires.

Source: SL 2012, ch 110, § 6.



§ 15-16-43 Applicability to general judgment liens only.

15-16-43. Applicability to general judgment liens only. Nothing contained in §§ 15-16-38 to 15-16-42, however, may be construed to apply to any judgment which constituted a valid lien upon any specific property of such judgment debtor, as distinguished from the general judgment lien on real property.

Source: SL 2012, ch 110, § 7.



§ 15-16-44 Conditions for not recognizing out-of-country foreign judgments.

15-16-44. Conditions for not recognizing out-of-country foreign judgments. An out-of-country foreign judgment need not be recognized and entitled to full faith and credit in the State of South Dakota, unless there has been opportunity for a full and fair trial abroad before a court of competent jurisdiction, conducting the trial upon regular proceedings, after due citation or voluntary appearance of the defendant, and under a system of jurisprudence likely to secure an impartial administration of justice between the citizens of its own country and those of other countries, and there is nothing to show either prejudice in the court or in the system of laws under which it was sitting, or fraud in procuring the judgment, or any other special reason why the comity of the State of South Dakota should not allow it full effect.

Source: SL 2013, ch 98, § 1.



§ 15-16-45 Criteria for recognition of out-of-country foreign judgments.

15-16-45. Criteria for recognition of out-of-country foreign judgments. In deciding whether to enforce and recognize an out-of-country foreign judgment, the court shall consider the following factors when deciding whether to enforce and recognize a out-of-country foreign judgment, to wit:

(1) The foreign court actually had jurisdiction over both the subject matter and the parties;

(2) The judgment was not obtained fraudulently;

(3) The judgment was rendered by a system of law reasonably assuring the requisites of an impartial administration of justice which includes due notice and a hearing;

(4) The judgment did not contravene the public policy of the jurisdiction in which it is relied upon; and

(5) The jurisdiction issuing the order or judgment also grants comity to orders and judgments of South Dakota courts.
Source: SL 2013, ch 98, § 2.



§ 15-16-46 Required findings for recognition of out-of-country foreign defamation judgment.

15-16-46. Required findings for recognition of out-of-country foreign defamation judgment. In matters concerning defamation, the court, before it recognizes an out-of-country foreign judgment, shall by clear and convincing evidence, find that the law applied in the foreign court's adjudication, which resulted in a judgment, provided at least as much protection for freedom of speech and the press as would be provided by the United States Constitution and the Constitution of the State of South Dakota, in addition to the criteria set forth in § 15-16-45.

Source: SL 2013, ch 98, § 3.



§ 15-16-47 Application of §§ 15-16-44 to 15-16-46.

15-16-47. Application of §§ 15-16-44 to 15-16-46. Sections 15-16-44 to 15-16-46, inclusive, apply to judgments rendered in defamation proceedings outside the United States before, on, or after July 1, 2013, but do not apply to any out-of-country foreign judgment already recognized by the courts of this state prior to July 1, 2013.

Source: SL 2013, ch 98, § 4.






Chapter 16A - Enforcement Of Foreign Judgments

§ 15-16A-1 "Foreign judgment" defined.

15-16A-1. "Foreign judgment" defined. As used in this chapter, "foreign judgment" shall mean any judgment, decree, or order of a court of the United States or any of the several states which is entitled to full faith and credit in this state.

Source: SL 1975, ch 160, § 1.



§ 15-16A-2 Filing of authenticated copy of foreign judgment--Treatment and effect.

15-16A-2. Filing of authenticated copy of foreign judgment--Treatment and effect. A copy of any foreign judgment authenticated in accordance with the act of Congress or the statutes of this state may be filed in the office of the clerk of any circuit court of this state. The clerk shall treat the foreign judgment in the same manner as a judgment of the circuit court of this state. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a judgment of a circuit court of this state and may be enforced or satisfied in like manner.

Source: SL 1975, ch 160, § 2.



§ 15-16A-3 Fees payable.

15-16A-3. Fees payable. Any person filing a foreign judgment shall pay to the clerk of courts the fee set by § 16-2-29. Fees for docketing, transcription, or other enforcement proceedings shall be the same as for judgments of the circuit court of this state.

Source: SL 1975, ch 160, § 5; SL 1984, ch 12, § 12.



§ 15-16A-4 Affidavit of names and addresses.

15-16A-4. Affidavit of names and addresses. At the time of the filing of the foreign judgment, the judgment creditor or his lawyer shall make and file with the clerk of courts an affidavit setting forth the name and last known post office address of the judgment debtor, and the judgment creditor.

Source: SL 1975, ch 160, § 3.



§ 15-16A-5 Notice to judgment debtor--Docket entry--Contents of notice--Notice by creditor--Clerk's failure to mail.

15-16A-5. Notice to judgment debtor--Docket entry--Contents of notice--Notice by creditor--Clerk's failure to mail. Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's lawyer, if any, in this state. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

Source: SL 1975, ch 160, § 3.



§ 15-16A-6 Stay of enforcement pending appeal or during stay of execution--Proof of security.

15-16A-6. Stay of enforcement pending appeal or during stay of execution--Proof of security. If the judgment debtor shows the circuit court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

Source: SL 1975, ch 160, § 4.



§ 15-16A-7 Stay of enforcement on showing of ground--Security.

15-16A-7. Stay of enforcement on showing of ground--Security. If the judgment debtor shows the circuit court any ground upon which enforcement of a judgment of any circuit court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state.

Source: SL 1975, ch 160, § 4.



§ 15-16A-8 Right of action to enforce judgment preserved.

15-16A-8. Right of action to enforce judgment preserved. The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under this chapter remains unimpaired.

Source: SL 1975, ch 160, § 6.



§ 15-16A-9 Uniformity of interpretation.

15-16A-9. Uniformity of interpretation. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SL 1975, ch 160, § 7.



§ 15-16A-10 Citation of chapter.

15-16A-10. Citation of chapter. This chapter may be cited as the Uniform Enforcement of Foreign Judgments Act.

Source: SL 1975, ch 160, § 8.






Chapter 17 - Recovery Of Disbursements

§ 15-17-1 to 15-17-16. Repealed.

15-17-1 to 15-17-16. Repealed by SL 1992, ch 148, § 26



§ 15-17-16.1 Imposition of costs and attorneys' fees on grant of mistrial.

15-17-16.1. Imposition of costs and attorneys' fees on grant of mistrial. When a motion for mistrial is made successfully in any civil action, the court may impose against the party intentionally causing the mistrial the jury costs and attorneys' fees together with such other costs as may be appropriate.

Source: SL 1986, ch 164.



§ 15-17-17 to 15-17-35. Repealed.

15-17-17 to 15-17-35. Repealed by SL 1992, ch 148, § 26



§ 15-17-36 Costs not an indemnity--Disbursements.

15-17-36. Costs not an indemnity--Disbursements. The concept of costs as an indemnity to be recovered by a prevailing party is abolished in the courts of South Dakota. Whenever the term, costs, is used, it means disbursements as defined in § 15-17-37.

Source: SL 1992, ch 148, § 1.



§ 15-17-37 Prevailing party to recover disbursements--Taxation of disbursements.

15-17-37. Prevailing party to recover disbursements--Taxation of disbursements. The prevailing party in a civil action or special proceeding may recover expenditures necessarily incurred in gathering and procuring evidence or bringing the matter to trial. Such expenditures include costs of telephonic hearings, costs of telephoto or fax charges, fees of witnesses, interpreters, translators, officers, printers, service of process, filing, expenses from telephone calls, copying, costs of original and copies of transcripts and reporter's attendance fees, court appointed experts, and other similar expenses and charges. These expenditures are termed "disbursements" and are taxed pursuant to § 15-6-54(d).

Source: SL 1992, ch 148, § 2.



§ 15-17-38 Award of attorneys' fees--Taxed as disbursements.

15-17-38. Award of attorneys' fees--Taxed as disbursements. The compensation of attorneys and counselors at law for services rendered in civil and criminal actions and special proceedings is left to the agreement, express or implied, of the parties. However, attorneys' fees may be taxed as disbursements if allowed by specific statute. The court, if appropriate, in the interests of justice, may award payment of attorneys' fees in all cases of divorce, annulment of marriage, determination of paternity, custody, visitation, separate maintenance, support, or alimony. The court may award the fees before or after judgment or order. The court may award attorneys' fees from trusts administered through the court as well as in probate and guardianship proceedings. Attorneys' fees may be taxed as disbursements on mortgage foreclosures either by action or by advertisement.

Source: SL 1992, ch 148, § 3; SL 2006, ch 111, § 1.



§ 15-17-39 Evidence of debt for attorneys' fees upon default or foreclosure against publicpolicy--Exception.

15-17-39. Evidence of debt for attorneys' fees upon default or foreclosure against public policy--Exception. Any provision contained in any note, bond, mortgage, or other evidence of debt that provides for payment of attorneys' fees in case of default of payment or foreclosure is against public policy and void, except as authorized by specific statute.

Source: SL 1992, ch 148, § 4; SL 1993, ch 165.



§ 15-17-40 Recovery limited.

15-17-40. Recovery limited. The prevailing party may recover disbursements once, even though he may prevail on several counts or claims in a civil action or special proceeding.

Source: SL 1992, ch 148, § 5.



§ 15-17-41 Disbursements taxed against multiple parties.

15-17-41. Disbursements taxed against multiple parties. In a civil action or special proceeding, in which there are several parties, not united in interest, making separate claims or separate answers, if a party prevails, he may tax disbursements against the parties against whom he has successfully claimed or defended.

Source: SL 1992, ch 148, § 6.



§ 15-17-42 Application of chapter.

15-17-42. Application of chapter. This chapter applies to any civil action or special proceeding in which the State of South Dakota or any of its divisions, departments or political subdivisions is a party including counties, municipalities, school districts, townships, and other governmental entities.

Source: SL 1992, ch 148, § 7.



§ 15-17-43 Attorneys' fees allowable in hearing contesting validity of taxation ofdisbursements.

15-17-43. Attorneys' fees allowable in hearing contesting validity of taxation of disbursements. A circuit court may allow attorneys' fees to the prevailing party in a hearing contesting the validity of the taxation of disbursements pursuant to § 15-6-54(d) if it finds the taxation or part of the taxation of the disbursements was without legal basis or the contestation or part of the contestation of the taxation of the disbursements was without legal basis.

Source: SL 1992, ch 148, § 8.



§ 15-17-44 Taxation of disbursements--Discretion of court.

15-17-44. Taxation of disbursements--Discretion of court. If there is no specific statutory authorization allowed for taxation of disbursements in a civil action or special proceeding, taxation of disbursements may be allowed in the discretion of the court.

Source: SL 1992, ch 148, § 9.



§ 15-17-45 Reimbursement of plaintiff in action to recover funds misappropriated by publicofficial.

15-17-45. Reimbursement of plaintiff in action to recover funds misappropriated by public official. A circuit court, in the event of a recovery by plaintiff, may award a reasonable sum to reimburse the plaintiff for expenses, including attorneys' fees, in an action brought by a taxpayer on behalf of himself and other taxpayers similarly situated, to recover into the treasury of the state, school district, city, county, or other government entity, funds wrongfully expended, misappropriated, or misapplied by a governing body or public official.

Source: SL 1992, ch 148, § 10.



§ 15-17-46 Plaintiff's lien on recovery in taxpayer's action.

15-17-46. Plaintiff's lien on recovery in taxpayer's action. The plaintiff in an action referred to in § 15-17-45 shall acquire a lien for the amount awarded by the court against any judgment that may be recovered in the action. Satisfaction of the lien shall be made from the proceeds collected on the judgment and may not be claimed against the governmental entity.

Source: SL 1992, ch 148, § 11.



§ 15-17-47 Judgment against surety where security for disbursements given.

15-17-47. Judgment against surety where security for disbursements given. After final judgment in a civil action or proceeding in which security for disbursements has been given as required by law, the circuit court, upon motion of the defendant or other person having a right to all or part of the disbursements, may enter a judgment against the surety and against his personal representatives, for the amount of the disbursements or as much as may be unpaid.

Source: SL 1992, ch 148, § 12.



§ 15-17-48 Disbursements awarded against infant.

15-17-48. Disbursements awarded against infant. If disbursements are awarded or taxed against an infant plaintiff, the guardian, by whom he appeared in the action, is responsible for them.

Source: SL 1992, ch 148, § 13.



§ 15-17-49 Disbursement against personal representative or trustee of express trust.

15-17-49. Disbursement against personal representative or trustee of express trust. In a civil action or special proceeding prosecuted or defended by a personal representative, trustee of an express trust, or a person expressly authorized by statute, disbursements may be taxed as in other civil actions or special proceedings, but the disbursements are chargeable only against the estate, fund, or party represented consistent with chapter 55-2.

Source: SL 1992, ch 148, § 14.



§ 15-17-50 Expenses of requiring jury to report--Apportionment.

15-17-50. Expenses of requiring jury to report--Apportionment. If a civil jury case is settled within forty-eight hours, or such other time as fixed by the court, of the time the jury is scheduled to report, the trial court may impose against one or all parties the expenses of requiring the jury to report, together with other items as may be appropriate. The court may apportion the expenses.

Source: SL 1992, ch 148, § 15.



§ 15-17-51 Liability of party for frivolous or malicious action.

15-17-51. Liability of party for frivolous or malicious action. If a civil action or special proceeding is dismissed and if the court determines that it was frivolous or brought for malicious purposes, the court shall order the party whose cause of action or defense was dismissed to pay part or all expenses incurred by the person defending the matter, including reasonable attorneys' fees.

Source: SL 1992, ch 148, § 16; SL 1997, ch 113, § 1.



§ 15-17-51.1 Inmate financial responsibility for state's costs incurred from abuse of courtsystem.

15-17-51.1. Inmate financial responsibility for state's costs incurred from abuse of court system. If a court finds that an inmate has acted in a manner specified by the provisions of § 24-2-29.1, the court shall order the inmate plaintiff to pay the costs incurred by the person or the state in defending the cause of action, including reasonable attorney's fees.

Source: SL 1997, ch 147, § 2.



§ 15-17-51.2 Inmate or prisoner financial responsibility for costs incurred by county from abuseof court system.

15-17-51.2. Inmate or prisoner financial responsibility for costs incurred by county from abuse of court system. If a court finds that an adult inmate or prisoner has acted in a manner specified by the provisions of § 24-2-29.1 in a county or regional jail, the court shall order the inmate or prisoner plaintiff to pay the costs incurred by the person or the county in defending the cause of action, including reasonable attorney's fees.

Source: SL 1997, ch 147, § 4.



§ 15-17-52 Limit of taxation of disbursements.

15-17-52. Limit of taxation of disbursements. The court may limit the taxation of disbursements in the interests of justice.

Source: SL 1992, ch 148, § 17.



§ 15-17-53 Reduction or disallowance of disbursements for hardship.

15-17-53. Reduction or disallowance of disbursements for hardship. The court may reduce or disallow a taxation of disbursements that would be oppressive or work a hardship.

Source: SL 1992, ch 148, § 18.



§ 15-17-54 New trial--Taxation of disbursements.

15-17-54. New trial--Taxation of disbursements. If a new trial is granted, the prevailing party may tax his disbursements as if he would have prevailed at the trial.

Source: SL 1992, ch 148, § 19.



§ 15-17-55 Reversal upon appeal--Taxation of disbursements.

15-17-55. Reversal upon appeal--Taxation of disbursements. If a case is reversed upon appeal, the prevailing party may tax his disbursements as if he would have prevailed at trial. The prevailing party may also tax, as his disbursements, the expenses of a shorthand reporter's transcript necessarily procured for the purpose of the settled record.

Source: SL 1992, ch 148, § 20.



§ 15-17-56 Disbursements taxed by party not prevailing on appeal--Discretion of court.

15-17-56. Disbursements taxed by party not prevailing on appeal--Discretion of court. Disbursements taxed by a party, in the trial court, who did not prevail on appeal, are void. The trial court may, in its discretion, in the interest of justice, allow the taxation of disbursements by a party who prevailed in the trial court but lost the appeal.

Source: SL 1992, ch 148, § 21.



§ 15-17-57 Disbursements taxed when appeal affirmed in part and reversed in part--Discretion of court.

15-17-57. Disbursements taxed when appeal affirmed in part and reversed in part--Discretion of court. If an appeal is affirmed in part and reversed in part, disbursements taxed in the trial court are vacated. The trial court may, in its discretion, in the interest of justice, allow or apportion the taxation of disbursements by any party after remand of an appeal which has been affirmed in part and reversed in part by the Supreme Court.

Source: SL 1992, ch 148, § 22.



§ 15-17-58 Reconsideration of disbursements upon Supreme Court ruling--Discretion ofcourt.

15-17-58. Reconsideration of disbursements upon Supreme Court ruling--Discretion of court. If the Supreme Court rules other than affirmance, reversal, or affirmance in part and reversal in part, the circuit court, may in its discretion, in the interest of justice, reconsider any disbursements that have been taxed, and may, in its discretion, in the interest of justice, allow the taxation of disbursements by a party.

Source: SL 1992, ch 148, § 23.



§ 15-17-59 Dismissal for lack of jurisdiction--Disbursements.

15-17-59. Dismissal for lack of jurisdiction--Disbursements. If a civil action or special proceeding is dismissed for lack of jurisdiction, the prevailing party may tax disbursements.

Source: SL 1992, ch 148, § 24.



§ 15-17-60 Disbursements caused by postponement of trial.

15-17-60. Disbursements caused by postponement of trial. If a motion is made to a court or referee to postpone a trial, the payment of disbursements caused by the postponement may be awarded in the discretion of the court or referee as a condition of granting the postponement.

Source: SL 1992, ch 148, § 25.






Chapter 18 - Execution Of Judgments

§ 15-18-1 Writ of execution permitted within twenty years after judgment.

15-18-1. Writ of execution permitted within twenty years after judgment. The party in whose favor judgment has been given, or, in case of his death or disability or incapacity, his personal representative may, at any time within twenty years after the entry of judgment, proceed to enforce the same by writ of execution, as provided in this title.

Source: SDC 1939, § 33.1901; SL 1939, ch 131; SL 1947, ch 155.



§ 15-18-2 Judgments for money or delivery of property executed against property--Additionalexecution against person.

15-18-2. Judgments for money or delivery of property executed against property--Additional execution against person. When a judgment requires the payment of money or the delivery of real or personal property, it shall be enforced by execution against the property of the defendant. If it be in an action in which the defendant might have been arrested, it may also be enforced by an execution against the person of the judgment debtor as provided in § 15-18-3.

Source: SDC 1939 & Supp 1960, § 33.1902.



§ 15-18-3 Order and cause of arrest required for execution against person of debtor.

15-18-3. Order and cause of arrest required for execution against person of debtor. No execution shall issue against the person of a judgment debtor unless an order of arrest has been served as provided in this code, or unless the complaint contains a statement of facts showing one or more of the causes of arrest required by chapter 15-22.

Source: SDC 1939 & Supp 1960, § 33.1902.



§ 15-18-4 Directions in writ to enforce judgment requiring sale of property--Issue to referee, sheriffor constable.

15-18-4. Directions in writ to enforce judgment requiring sale of property--Issue to referee, sheriff or constable. When a judgment requires the sale of property described therein, the same may be enforced by a writ reciting such judgment, or the material parts thereof, and directing the proper officer to execute the judgment by making the sale and applying the funds in conformity with its mandate. Such a judgment may direct that execution issue to a referee appointed by the court and named in the judgment, or to the sheriff or constable of the county in which the property described therein, or some part of it, is located. The sheriff, constable, or referee, hereinafter referred to as an officer, must execute a certificate of sale to the purchaser as provided in chapter 15-19.

Source: SDC 1939 & Supp 1960, § 33.1903; SL 1973, ch 126, § 2.



§ 15-18-5 Signature, attestation, and sealing of writ of execution--Officer defined.

15-18-5. Signature, attestation, and sealing of writ of execution--Officer defined. The writ of execution shall be issued in the name of the State of South Dakota, attested in the name of the judge or the presiding judge, if there is one, sealed with the seal of the court, and subscribed by the clerk, and directed to an officer qualified to execute it. If issued from the court of a magistrate, it shall be signed by the magistrate or clerk and no seal is required. For purposes of this chapter, the term "officer" means sheriff, constable, or referee appointed by the court either in the judgment or by motion after notice following judgment.

Source: SDC 1939 & Supp 1960, § 33.1904; SL 1974, ch 153, § 13; SL 1985, ch 162; SL 1986, ch 165.



§ 15-18-6 Reference in writ to judgment and record information.

15-18-6. Reference in writ to judgment and record information. The writ of execution shall intelligently refer to the judgment, stating the court, the county where the judgment or transcript is filed, the names of the parties, the amount of the judgment, if it be for money, and the amount actually due thereon, and the time of docketing in the county to which the execution is issued.

Source: SDC 1939 & Supp 1960, § 33.1904; SL 1990, ch 149, § 11.



§ 15-18-7 Direction in writ to satisfy judgment from debtor's property.

15-18-7. Direction in writ to satisfy judgment from debtor's property. The writ of execution, if it be against the property of the judgment debtor, shall require the officer substantially to satisfy the judgment with interest and accruing costs out of the property of such debtor.

Source: SDC 1939 & Supp 1960, § 33.1904 (1).



§ 15-18-8 Direction in writ to satisfy judgment from property held by successors, tenants, or trustees.

15-18-8. Direction in writ to satisfy judgment from property held by successors, tenants, or trustees. The writ of execution, if it be against real or personal property in the hands of personal representatives, heirs, devisees, legatees, or tenants of real property or trustees, shall require the officer substantially to satisfy the judgment out of such property.

Source: SDC 1939 & Supp 1960, § 33.1904 (2).



§ 15-18-8.1 Execution upon bank asset.

15-18-8.1. Execution upon bank asset. Judgments, liens, or attachments shall not be executed upon any asset of a bank until the time for appeal has expired.

Source: SL 1988, ch 377, § 78A.



§ 15-18-9 Direction in writ to arrest and commit debtor.

15-18-9. Direction in writ to arrest and commit debtor. The writ of execution, if it be against the person of the judgment debtor, shall require the officer substantially to arrest such debtor and commit him to the jail of the county until he shall pay the judgment, or be discharged according to law.

Source: SDC 1939 & Supp 1960, § 33.1904 (3).



§ 15-18-10 Directions in writ on judgment for delivery of personal property--Recovery of costs anddamages.

15-18-10. Directions in writ on judgment for delivery of personal property--Recovery of costs and damages. An execution issued upon a judgment for the delivery of the possession of personal property shall substantially require the officer to deliver the possession of the same, particularly describing it, to the party entitled thereto; and may, at the same time, require the officer to satisfy any costs or damages recovered by the judgment out of the personal property of the party against whom it was rendered, and the value of the property for which the judgment was recovered to be specified therein if a delivery cannot be had.

Source: SDC 1939 & Supp 1960, § 33.1904 (4).



§ 15-18-11 Judgment included in writ requiring sale of property.

15-18-11. Judgment included in writ requiring sale of property. If it be in execution of a judgment requiring the sale of specific property, an execution shall include a copy of the judgment or the material parts thereof.

Source: SDC 1939 & Supp 1960, § 33.1904 (5).



§ 15-18-12 Execution directing application of principal debtor's property before that of surety.

15-18-12. Execution directing application of principal debtor's property before that of surety. In all cases where judgment is rendered upon any instrument in writing in which two or more persons are severally bound, and it shall be made to appear to the court, by parol or other testimony, that one or more of said persons so bound signed the same as surety or bail for his codefendant, the court must in entering the judgment thereon state which of the defendants is principal debtor and which are sureties or bail. An execution issued on such judgment must command the sheriff or other officer to cause the money to be made out of the property of the principal debtor, but, for want of sufficient property of the principal debtor to make the same, to cause the same to be made out of the property of the surety or bail. In all cases the property, both real and personal, of the principal debtor, within the jurisdiction of the court must be exhausted before any of the property of the surety or bail shall be taken in execution.

Source: SDC 1939 & Supp 1960, § 33.1905.



§ 15-18-13 Officer to whom execution issued--Issue at same time in different counties--Real propertysold in county where it lies.

15-18-13. Officer to whom execution issued--Issue at same time in different counties--Real property sold in county where it lies. When the execution is against the property of the judgment debtor, it may be issued to an officer of any county where the judgment is docketed, but it must be issued from the county where the judgment was rendered. When it requires the delivery of real or personal property, it must be issued to an officer of the county where the property, or some part thereof, is situated. Executions may be issued at the same time to different counties. Real property levied upon must be sold in the county wherein it lies, by an officer of such county who must execute a certificate of sale to the principal as provided in chapter 15-19.

Source: SDC 1939 & Supp 1960, § 33.1902; SL 1973, ch 126, § 3; SL 1987, ch 398 (Supreme Court Rule 86-24).



§ 15-18-14 Power of officer to execute writ according to terms.

15-18-14. Power of officer to execute writ according to terms. When a writ, warrant, or execution is placed in the hands of an officer, he shall have power and authority to execute the same according to its mandate and the law, and he shall be required to do so.

Source: SDC 1939 & Supp 1960, § 33.1907.



§ 15-18-15 Endorsement of receipt of writ by officer--Diligent execution--Return of execution.

15-18-15. Endorsement of receipt of writ by officer--Diligent execution--Return of execution. When a writ, warrant, or execution is delivered to any officer he must endorse thereon the day and hour when he receives it. He must proceed to execute the same with diligence. If executed, an exact description of the property seized with the date of levy, sale, or other act done by virtue thereof, must be endorsed upon or appended to the execution. If the writ was not executed, or executed in part only, the reason therefor must be stated in the return. The failure or neglect of the officer to make his return thereon as required by law shall not void his proceedings.

Source: SDC 1939 & Supp 1960, § 33.1908.



§ 15-18-16 Payment by debtor to officer holding execution--Officer's receipt as discharge.

15-18-16. Payment by debtor to officer holding execution--Officer's receipt as discharge. After the issuing of execution against property any person indebted to the judgment debtor may pay to the officer the amount of such indebtedness, or so much thereof as is necessary to satisfy the execution, and the officer's receipt shall be sufficient discharge thereof, except in cases of negotiable instruments which the officer does not have in possession.

Source: SDC 1939 & Supp 1960, § 33.1918; SL 1973, ch 126, § 4.



§ 15-18-17 Property subject to levy on execution.

15-18-17. Property subject to levy on execution. All property and interests therein and rights appurtenant thereto, tangible or intangible, including shares or interests in any corporations, credits, choses in action, and whether capable of manual delivery or not, belonging to the party against whom the execution was issued, and not exempt by law may be taken on execution and sold or otherwise applied to the satisfaction of the judgment as provided by law.

Source: SDC 1939 & Supp 1960, § 33.1911.



§ 15-18-18 Levy not required for sale of property taken by earlier process.

15-18-18. Levy not required for sale of property taken by earlier process. In all cases where property or any interest therein has been levied upon or impounded by attachment, garnishment, or other mesne process, or where the property consists of personal property in the possession of a party or a receiver appointed in the action, who is foreclosing a lien thereon, or where it consists of real estate and the action involves the foreclosing of a lien thereon, no levy shall be required for the sale thereof, but the officer may make sale and return thereon pursuant to the judgment and execution issued thereon.

Source: SDC 1939 & Supp 1960, § 33.1912.



§ 15-18-19 Money under control of court applied to satisfaction by terms of judgment.

15-18-19. Money under control of court applied to satisfaction by terms of judgment. In cases where the property consists of money under control of the court, the judgment may order the application of it toward satisfaction thereof and all persons having custody or control of such money shall be authorized so to apply it upon receipt of a certified copy of such judgment.

Source: SDC 1939 & Supp 1960, § 33.1912.



§ 15-18-20 Levy on personal property capable of manual delivery.

15-18-20. Levy on personal property capable of manual delivery. A levy under a writ, warrant, or execution upon personal property capable of manual delivery, including bonds, promissory notes, or other instruments for the payment of money must be made by taking the same into the officer's actual custody. He must thereupon without delay deliver a notice of levy to the person from whose custody such property is taken.

Source: SDC 1939 & Supp 1960, § 33.1913 (3); SL 1973, ch 126, § 5.



§ 15-18-21 Levy on judgment--Notice to parties.

15-18-21. Levy on judgment--Notice to parties. A levy under a writ, warrant, or execution upon a judgment, must be made by serving a notice of levy upon the clerk of the court in which it is docketed, describing the judgment by the title of its action, date, amount, book, and page of docketing, and by mailing copies of such notice of attachment by registered or certified mail to the judgment debtor, and the present owner of the judgment as shown by the docket, and to their attorneys of record, if any, at their last known post office addresses.

Source: SDC 1939 & Supp 1960, § 33.1913 (4).



§ 15-18-22 Levy on real property--Recording of notice.

15-18-22. Levy on real property--Recording of notice. A levy under a writ, warrant, or execution upon real property, must be made by the officer filing with the register of deeds of the county in which the property is situated, a notice of the levy subscribed by him, stating the names of the parties to the action, the amount of the plaintiff's claim as stated in the execution, and a description of the property levied upon, which notice must be recorded and indexed by the register of deeds in like manner and in the same book as a notice of the pendency of an action.

Source: SDC 1939 & Supp 1960, § 33.1913 (1); SL 1973, ch 126, § 6.



§ 15-18-23 Levy on personal property which cannot be moved--Recording of notice.

15-18-23. Levy on personal property which cannot be moved--Recording of notice. A levy under a writ, warrant, or execution upon personal property which by reason of its bulk or other cause cannot be conveniently removed, must be made by the officer filing with the register of deeds a notice of the same kind as described in § 15-18-22; and such levy shall be equally valid and effectual as if the articles had been seized and the possession and control thereof retained by the officer.

Source: SDC 1939 & Supp 1960, § 33.1913 (2); SL 1973, ch 126, § 7.



§ 15-18-24 Levy on domestic animals running at large--Notice to person in possession.

15-18-24. Levy on domestic animals running at large--Notice to person in possession. A levy under a writ, warrant, or execution upon domestic animals, must be made by the officer filing with the register of deeds of the county in which such property is running at large a notice of the same kind as described in § 15-18-22, and mailing a copy to the person in possession of such animals, specifying the number as near as may be and containing a description of same by marks and brands, if any; and such levy shall be equally valid and effectual as if such animals had been seized and the possession and control thereof retained by the officer.

Source: SDC 1939 & Supp 1960, § 33.1913 (2); SL 1973, ch 126, § 8.



§ 15-18-25 Receipt, entry and indexing of notices filed with register of deeds.

15-18-25. Receipt, entry and indexing of notices filed with register of deeds. The register of deeds shall receive and file all notices under §§ 15-18-23 and 15-18-24, numbering the same consecutively, keep the same in his office in regular and orderly files, and shall make entry thereof in the book kept for the registry of personal property instruments in the order in which they are received, which entry shall contain in separate columns the names of the defendants alphabetically arranged, the names of the plaintiffs, the number endorsed upon the notice, the amount claimed by the plaintiff and the time of filing.

Source: SDC 1939 & Supp 1960, § 33.1913 (2).



§ 15-18-26 Immovable property and range animals taken into custody--Additional costs not allowed.

15-18-26. Immovable property and range animals taken into custody--Additional costs not allowed. Notwithstanding the provisions of §§ 15-18-23 to 15-18-25, inclusive, a levy may, by direction of the plaintiff or his attorney, be made upon the property mentioned in said sections in accordance with § 15-18-20; but if additional costs are made by such a levy the same shall not be allowed to the plaintiff, if in the judgment of the court the taking of the property into the custody of the sheriff was unnecessary.

Source: SDC 1939 & Supp 1960, § 33.1913 (2).



§ 15-18-27 Levy on other personal property or demand.

15-18-27. Levy on other personal property or demand. A levy under a writ, warrant, or execution upon other personal property, must be made by leaving a notice of levy showing the property levied upon with the person holding the same; or, if it consists of a demand other than specified in §§ 15-18-20 and 15-18-21, with the person against whom it exists.

Source: SDC 1939 & Supp 1960, § 33.1913 (5).



§ 15-18-28 Selection of property likely to bring amount required--Additional levies if required.

15-18-28. Selection of property likely to bring amount required--Additional levies if required. The officer must in all cases select such property, and in such quantities as will be likely to bring the amount required to be raised, and having made one levy, may, at any time thereafter make other levies if he deems it necessary.

Source: SDC 1939 & Supp 1960, § 33.1914.



§ 15-18-29 Additional levies if amount produced on sale insufficient.

15-18-29. Additional levies if amount produced on sale insufficient. If the property taken under a levy does not on a sale thereof produce a sum sufficient to satisfy such execution, the officer must proceed to make an additional levy on which he shall proceed as on other executions.

Source: SDC 1939 & Supp 1960, § 33.1914.



§ 15-18-30 Levy as lien on personal property.

15-18-30. Levy as lien on personal property. When the officer has made a levy upon any personal property pursuant to the provisions of this code, he shall have a lien thereon for all purposes essential to carrying out the execution, but no execution shall constitute any lien upon personal property until an actual levy upon such property has been made thereunder.

Source: SDC 1939 & Supp 1960, § 33.1915.



§ 15-18-31 Adverse claim to property levied on--Trial by special jury--Payment and deposit of fees.

15-18-31. Adverse claim to property levied on--Trial by special jury--Payment and deposit of fees. If the property levied on be claimed by a third person as his property, the officer may summon from his county six persons qualified as jurors to try the validity of the claim. He must also give notice of the claim and of the time of trial to the plaintiff, who may appear and contest the claim before the jury. The jury and the witnesses must be sworn by the officer; and if their verdict be in favor of the claimant the officer may relinquish the levy unless the judgment creditor give him a sufficient indemnity for proceeding thereon. The fees of the jury, the officer, and the witnesses must be paid by the claimant if the verdict be against him; otherwise by the plaintiff. Each party must deposit with the officer, before the trial, the amount of his fees, and the fees of the jury, and the officer must return to the prevailing party the amount so deposited by him.

Source: SDC 1939 & Supp 1960, § 33.1921; SL 1973, ch 126, § 9.



§ 15-18-32 Abandonment of execution--Discharge of levies--Subsequent executions.

15-18-32. Abandonment of execution--Discharge of levies--Subsequent executions. The party for whom the execution was issued or the party's attorney of record, or otherwise authorized, may abandon proceedings under any execution at any time by filing with the court from which issued a written statement of such abandonment, or by causing the writ to be returned and filed with an endorsement to the effect that it had been so abandoned, and by paying the costs of such execution and proceedings thereunder, including any actual out-of-pocket expenses and reasonable costs incurred by the sheriff, and by discharging of record any notice of levy which has been filed in any recording or registry office, and by releasing any property seized thereunder. All proceedings, notices, levies, and liens taken pursuant to such execution shall be deemed abandoned, discharged, and released upon the filing of such statement or endorsement. The abandonment of an execution as herein permitted shall be without prejudice to the issue of subsequent executions.

Source: SDC 1939 & Supp 1960, § 33.1910; SL 2007, ch 129, § 1.



§ 15-18-33 Partial abandonment of execution--Subsequent executions.

15-18-33. Partial abandonment of execution--Subsequent executions. The party for whom the execution was issued or his attorney of record, or otherwise authorized, may likewise abandon an execution after it has been partially enforced or performed, or after a portion of his claim or other demand has been satisfied, by the same procedure as is provided in § 15-18-32, stating in his statement of such partial abandonment, or report, or return with the writ, the extent to which his claim or demand has been satisfied, and the extent remaining unsatisfied. Such partial abandonment shall not affect the right of such party or other persons interested to have subsequent executions issued.

Source: SDC 1939 & Supp 1960, § 33.1910.



§ 15-18-34 Collection or sale of property levied on.

15-18-34. Collection or sale of property levied on. After making levy thereon an officer may collect things in action by suit in his own name, or by selling the same at public sale.

Source: SDC 1939 & Supp 1960, § 33.1917.



§ 15-18-35 Money and receivables appropriated to judgment without sale.

15-18-35. Money and receivables appropriated to judgment without sale. Money levied upon may be appropriated without being advertised or sold. The same may be done with bank bills, drafts, promissory notes, judgments, or other papers of like character, if the plaintiff will receive them at their full market value as cash, or if the officer can exchange them for cash at that value.

Source: SDC 1939 & Supp 1960, § 33.1916.



§ 15-18-36 Receivables subject to sale or appropriation--Assignment and delivery by officer.

15-18-36. Receivables subject to sale or appropriation--Assignment and delivery by officer. Judgments, bank bills, and other things in action may be sold at public sale, or appropriated as provided by § 15-18-35, and assignment and delivery thereof by the officer shall have the same effect as if made by the defendant.

Source: SDC 1939 & Supp 1960, § 33.1917.



§ 15-18-37 Levy continues against property unsold--New sale or new execution.

15-18-37. Levy continues against property unsold--New sale or new execution. When property is unsold for want of bidders, the levy still holds good; and if there be sufficient time it may again be advertised or the execution returned, and one issued again commanding the officer to sell such property.

Source: SDC 1939 & Supp 1960, § 33.1919.



§ 15-18-38 Payment of execution proceeds to judgment creditor.

15-18-38. Payment of execution proceeds to judgment creditor. After first paying his costs and expenses the officer shall pay to the judgment creditor the proceeds of sale, or of moneys appropriated, or so much thereof as will satisfy the execution.

Source: SDC 1939 & Supp 1960, § 33.1920.



§ 15-18-39 Surplus applied to other executions against debtor.

15-18-39. Surplus applied to other executions against debtor. If there be any surplus and if the officer has other unsatisfied executions against the debtor, he may apply such surplus towards satisfaction of the same in the order of their respective priorities and account for any final surplus as provided in § 15-18-40.

Source: SDC 1939 & Supp 1960, § 33.1920.



§ 15-18-40 Surplus deposited in court--Notice to debtor.

15-18-40. Surplus deposited in court--Notice to debtor. If there be any surplus, and the officer has no other executions against the debtor, the officer shall forthwith deposit it in the court from which the execution issued and notify the execution debtor by registered or certified mail at his last known post office address of such deposit, and make report thereof in his return of the execution.

Source: SDC 1939 & Supp 1960, § 33.1920.



§ 15-18-41 Time of return of execution--Extension where levy made.

15-18-41. Time of return of execution--Extension where levy made. The execution must be returned within sixty days after its receipt by the officer, and filed in the office of the court or its clerk. If within said sixty days the officer shall have levied under said execution, the time for return is extended for sixty days from the date of such levy and, if an additional or several levies be made, it is extended for a period of sixty days after the date of the last levy.

Source: SDC 1939 & Supp 1960, § 33.1922.



§ 15-18-42 Contents and verification of return of execution.

15-18-42. Contents and verification of return of execution. The return of the officer must be verified by him or his deputy and must show with reasonable detail all his proceedings from the time of receipt of such levy to the final return thereof and all items of receipts and disbursements from funds in disposition of property, and fees and expenses, and must report the net amount credited toward satisfaction of the judgment and any surplus or deficiency remaining, and generally, must show compliance with all provisions of this code relating to such matters.

Source: SDC 1939 & Supp 1960, § 33.1922.



§ 15-18-43 Mailing of return of execution issued in another county--Officer not liable for delay in mails.

15-18-43. Mailing of return of execution issued in another county--Officer not liable for delay in mails. When execution shall be issued in any county, and directed to an officer of another county, it shall be lawful for such officer having the execution, after having discharged all the duties required of him by law to transmit such execution by mail to the clerk who issued the same. On proof being made by such officer that the execution was mailed soon enough to have reached such clerk within the time prescribed by law, the officer shall not be liable for any amercement or penalty, if it does not reach the office in due time.

Source: SDC 1939 & Supp 1960, § 33.1922; SL 1973, ch 126, § 10.



§ 15-18-44 Neglect of duty by officer as contempt of court--Liability in damages--Amercement.

15-18-44. Neglect of duty by officer as contempt of court--Liability in damages--Amercement. If an officer to whom any writ, warrant, or execution is delivered, willfully neglects or fails to perform the duties required thereby or under the provisions of this chapter, which he may have authority to perform, he may be punished by the court as for contempt and shall be liable in damages to any person injured by such neglect or failure, and may be amerced therefor or the same recovered by civil action, as the party injured may elect.

Source: SDC 1939 & Supp 1960, § 33.1909.






Chapter 19 - Execution Sales

§ 15-19-1 Process under which sales made--Title conveyed to purchaser.

15-19-1. Process under which sales made--Title conveyed to purchaser. Execution sales of property may be made under judgment, decree, order, writ, execution, or other appropriate process rendered and issued from any of the courts of this state having jurisdiction over the party and the subject matter, and when made in compliance with the statutes and rules of court, shall convey all the rights, titles, and interests of the party to the property involved.

Source: SDC 1939 & Supp 1960, § 33.2001.



§ 15-19-2 Procedure governed by rules of court.

15-19-2. Procedure governed by rules of court. The procedure for making the sales referred to in § 15-19-1 and all records thereof shall be as prescribed by the rules of the Supreme Court of this state.

Source: SDC 1939 & Supp 1960, § 33.2001.



§ 15-19-3 Publication of notice of sale of personal property--Contents--Posting in lieu ofnotice.

15-19-3. Publication of notice of sale of personal property--Contents--Posting in lieu of notice. Public notice of all sales of personal property shall be given by the officer or person making the sale by publishing in some legal newspaper in the county where the sale is to be made, in one issue, at least ten days before the sale, a notice of sale, which shall contain the title of the action, a reference to the order, judgment, or execution pursuant to which the sale is made, and the date thereof; if on decree of foreclosure, or execution, the amount of the judgment; a description of the property to be sold, the terms of sale, and the time and place of sale.

If there be no legal newspaper in the county, the notice must be posted in five of the most public places in the county, not less than ten days before sale.

Source: SDC 1939 & Supp 1960, § 33.2002.



§ 15-19-4 Perishable property sold by court order--Notice.

15-19-4. Perishable property sold by court order--Notice. Perishable property may be sold by order of the court or a judge thereof, prescribing such notice, time, and manner of sale as may be reasonable, considering the character and condition of the property.

Source: SDC 1939 & Supp 1960, § 33.2003.



§ 15-19-5 Time and place of sale of personal property--Access of bidders to property--Notice of place.

15-19-5. Time and place of sale of personal property--Access of bidders to property--Notice of place. Sales of personal property under execution may be made on any day except Sunday and shall be made between the hours of nine in the morning and ten in the evening.

Such sales may be made at the front door of the courthouse or at any other public place within the county or at any private place, provided that public access thereto for inspection, bidding, and removal of the property is freely given at all times after the publication of the notice of sale and a reasonable time thereafter for removal of the property, and provided that all places fixed for a sale shall be described with certainty in the notice so that the public generally may readily locate the same.

Source: SDC 1939 & Supp 1960, § 33.2004; SL 1986, ch 166.



§ 15-19-6 Property within view of bidders during sale--Designation of place of sale whenproperty not capable of manual delivery.

15-19-6. Property within view of bidders during sale--Designation of place of sale when property not capable of manual delivery. When the sale is of personal property, capable of manual delivery, it must be within view of those who attend the sale, and when it consists of property not conveniently capable of manual delivery, such as heavy machinery, stocks of goods, or grain in bulk, it may be held at such place as the officer conducting the sale may designate as most likely to enable him to secure the best price therefor. If it consists, in part, of property not capable of manual delivery, the officer conducting the sale shall likewise designate one place of sale most likely to produce the best price and have the property capable of manual delivery there for sale and sell the other property by description or sample.

Source: SDC 1939 & Supp 1960, § 33.2004.



§ 15-19-7 Sale at public auction to highest bidder--Designation by debtor of order in whichitems offered.

15-19-7. Sale at public auction to highest bidder--Designation by debtor of order in which items offered. Personal property must be sold on execution at public auction to the highest bidder. The property sold must be offered in such parcels and items as are likely to bring the highest price. A judgment debtor may direct the order in which the parcels or items of property are to be sold by a request in writing delivered to the officer before the sale, or orally if he be present at the sale.

Source: SDC 1939 & Supp 1960, § 33.2005.



§ 15-19-8 Publication of notice of real property sale.

15-19-8. Publication of notice of real property sale. Before making an execution sale of real property, the officer conducting the same shall cause public notice thereof to be given by advertisement published in a legal newspaper, published in each county wherein any part of it is situated, once each week for four consecutive weeks, prior to the date of sale. If publication is made upon at least one day in each calendar week, the same shall be sufficient, even though more or less than seven days may intervene between publications. If no newspaper is published in such county, the notice must be published in the nearest legal newspaper in the state likely to give notice, and the designation of such newspaper by the sheriff, and subsequent confirmation of the sale by the court, shall be conclusive as to such designated newspaper being the proper paper for such publication of such notice thereof.

Source: SDC 1939, § 33.2006; Supreme Court Rule adopted September 12, 1942.



§ 15-19-9 Contents of notice of real property sale.

15-19-9. Contents of notice of real property sale. The notice of sale of real property must state the title of the proceeding under which it is made; the decree, order, or execution, which is authority for the sale, must be named and referred to by the date thereof; the amount of the judgment or other lien upon which sale is to be made; the legal description of the property to be sold; that such sale will be made to the highest bidder for cash; if the sale be upon special execution, on a decree of foreclosure, the notice shall also state whether there are prior liens of record and if there are the nature and amount of such liens so far as can be ascertained from the records; whether or not the property is sold subject to redemption; and the time and place of sale.

Source: SDC 1939, § 33.2006; Supreme Court Rule adopted September 12, 1942.



§ 15-19-10 Time and place of real property sales.

15-19-10. Time and place of real property sales. Judicial sales of real estate may be held on any day except Sunday and must be held between the hours of nine o'clock in the forenoon and four o'clock in the afternoon.

Such sales shall be held at the front door of the courthouse of the county in which the real property is situated, except as provided in §§ 15-19-11 and 15-19-12.

Source: SDC 1939 & Supp 1960, § 33.2007.



§ 15-19-11 Foreclosure sale of real estate situated in several counties.

15-19-11. Foreclosure sale of real estate situated in several counties. If the real estate is sold pursuant to a judgment of foreclosure of a mortgage or other lien in which real estate situated in several counties is described and which instrument has been duly recorded prior to the commencement of the action, in all of said counties, or if it is sold pursuant to an attachment of real estate in several counties and the notice of levy of such attachment has been duly recorded in all such counties, any or all of said real estate may be sold in the county in which the judgment was rendered, by the sheriff of such county, unless the court shall in the judgment of foreclosure or upon the attachment proceedings otherwise specifically direct.

Source: SDC 1939 & Supp 1960, § 33.2007.



§ 15-19-12 Place of sale of real property where no courthouse in county.

15-19-12. Place of sale of real property where no courthouse in county. In any case where there is no courthouse in the county where a judicial sale of real estate is to be made, the same may be made at the door of the building in which the circuit court was last held. If there has been no circuit court held in such county, and there is no courthouse therein, then the officer making the sale shall designate some public place for the same.

Source: SDC 1939 & Supp 1960, § 33.2007.



§ 15-19-13 Real property sold at public auction to highest bidder.

15-19-13. Real property sold at public auction to highest bidder. Execution sales of real property must be made at public auction, to the highest bidder, for cash.

Source: SDC 1939 & Supp 1960, § 33.2008.



§ 15-19-14 Distinct parcels of real property sold separately--Exceptions.

15-19-14. Distinct parcels of real property sold separately--Exceptions. When the real property consists of several distinct farms, tracts, lots, or parcels, they must be sold separately, unless:

(1) They consist of platted lots having a structure partly upon each, in which case they must be sold as one tract; or

(2) There is a paramount lien upon two or more separate farms, tracts, lots, or parcels, in which case such distinct farms, tracts, lots, or parcels must be sold as one tract, subject to such paramount lien.
Source: SDC 1939 & Supp 1960, § 33.2008.



§ 15-19-15 Order of sale of parcels of real property designated by owner or judgment debtor.

15-19-15. Order of sale of parcels of real property designated by owner or judgment debtor. The owner of the property, person liable for or upon a lien against the same, or the judgment debtor may by written notice served on the sheriff or other person making the sale, before the time of sale, or personally at the time and place of sale, direct the order in which the several known lots, parcels, or tracts of real property shall be sold, and the sheriff or other person making the sale shall offer the lands accordingly, unless to do so he would be required to violate the provisions of subdivision 15-19-14(1) or (2).

Source: SDC 1939 & Supp 1960, § 33.2008.



§ 15-19-16 Real property sale terminated when sufficient amount raised.

15-19-16. Real property sale terminated when sufficient amount raised. When the total amount realized from the sale of one or more distinct farms, tracts, lots, or parcels of real property equals or exceeds the amount necessary to satisfy the judgment, no more property shall be sold.

Source: SDC 1939 & Supp 1960, § 33.2008.



§ 15-19-17 Title acquired by purchaser of real property--Right of redemption.

15-19-17. Title acquired by purchaser of real property--Right of redemption. Upon a sale of real property the purchaser is substituted to, and acquires all the right, title, interest, and claim of the judgment debtor thereto; and when the estate is less than a leasehold of two years unexpired term, the sale is absolute. In all other cases the real property is subject to redemption as provided in this code.

Source: SDC 1939 & Supp 1960, § 33.2009.



§ 15-19-17.1 Debtor entitled to harvest crops planted prior to issuance of deed.

15-19-17.1. Debtor entitled to harvest crops planted prior to issuance of deed. Whenever crops have been sown on the debtor's premises, before the issuance of a sheriff's deed, the debtor shall be entitled to the crops grown thereon and the right to enter on the premises to harvest the crops after the issuance of the deed.

Source: SL 1986, ch 177, § 3.



§ 15-19-18 Real property purchaser's title unaffected by reversal of judgment--Restitution byjudgment creditor.

15-19-18. Real property purchaser's title unaffected by reversal of judgment--Restitution by judgment creditor. If any judgment, in satisfaction of which any real property be sold, shall at any time thereafter be reversed, such reversal shall not defeat or affect the title of the purchaser; but in such case restitution must be made by the judgment creditor of the money for which such real property was sold, with lawful interest thereon from the day of sale.

Source: SDC 1939 & Supp 1960, § 33.2009.



§ 15-19-19 Certificate of sale issued to purchaser of real property--Contents--Execution andrecording--Prima facie evidence.

15-19-19. Certificate of sale issued to purchaser of real property--Contents--Execution and recording--Prima facie evidence. Upon the execution sale of real property the officer making the sale must give to the purchaser a certificate of sale containing:

(1) A particular description of the real property sold;

(2) The price bid for each distinct lot or parcel;

(3) The whole price paid;

(4) A statement of the time within which redemption may be made if property be sold subject to redemption, which time shall begin to run only from date of sale;

(5) The name and address of the purchaser.

Such certificate must be executed by the officer and acknowledged and must be recorded in the office of the register of deeds of the county wherein the real property is situated.

Such certificate of sale or the record thereof in the office of the register of deeds shall be prima facie evidence of the facts therein recited.

Source: SDC 1939 & Supp 1960, § 33.2010.



§ 15-19-20 Return of sale of real property--Contents.

15-19-20. Return of sale of real property--Contents. The officer or person making an execution sale of real property shall within ten days after such sale file in the court a verified written return of such sale reciting generally his proceedings and which must contain among other things, the following:

(1) A description of the judgment, execution, order, and other authority for making the sale, which description may be made by reference sufficient to identify the same;

(2) Proof of publication of notice of sale and copy of the notice as published;

(3) A description of the property sold, the price bid and paid for each part thereof, and the name of the purchaser;

(4) A fully itemized statement and account of the items due and the costs, fees, and expenses of the sale, and the total amount realized and the surplus or deficiency, if any;

(5) If the order of sale was directed by the owner, debtor, or other person having authority so to do, a recital of such proceedings;

(6) A statement that the said sale was in all respects lawfully and honestly conducted and that the officer conducting the sale was not directly or indirectly interested therein in his private or individual right;

(7) A statement of any postponements of the sale and proof of publication or announcement of notice thereof.
Source: SDC 1939 & Supp 1960, § 33.2011.



§ 15-19-21 Exceptions to sale of real property--Service and determination.

15-19-21. Exceptions to sale of real property--Service and determination. At any time within ten days after such return has been filed, any party interested may file exceptions to such sale, and serve same upon purchaser, and they shall thereupon be determined by the court either upon motion to confirm such sale, or to set it aside.

Source: SDC 1939 & Supp 1960, § 33.2012.



§ 15-19-22 Confirmation of sale of real property--Recitals in court order.

15-19-22. Confirmation of sale of real property--Recitals in court order. If no exceptions be filed as aforesaid upon the certificate of the clerk to that effect, the report may be presented to the court for confirmation ex parte, and if the court shall, after having carefully examined the proceedings of the officer, be satisfied that the sale has, in all respects, been made in conformity to the provisions of this code, the court must make an order confirming the sale, which shall recite that the court is satisfied of the legality of such sale and shall direct that the officer make to the purchaser a deed of such real property, or interest therein, at the expiration of the period of redemption, unless the same be redeemed as herein provided.

Source: SDC 1939 & Supp 1960, § 33.2013.



§ 15-19-23 Time allowed for redemption from sale of real property--Foreclosure provisionsunaffected.

15-19-23. Time allowed for redemption from sale of real property--Foreclosure provisions unaffected. If no redemption be made within one year after the sale, the purchaser or his assignee is entitled to a conveyance; or, if so redeemed, whenever sixty days have lapsed and no other redemption has been made, and notice thereof given, and the time for redemption has expired, the last redemptioner, or his assignee, is entitled to a sheriff's deed; but in all cases the judgment debtor shall have the entire period of one year from the date of the sale to redeem the property.

This section shall not affect the provisions of law relating to the postponement of the period of redemption in foreclosure cases.

Source: SDC 1939 & Supp 1960, § 33.2201.



§ 15-19-24 Sheriff's deed to real property sold.

15-19-24. Sheriff's deed to real property sold. Upon the expiration of the period for redemption, the sheriff or other officer who made the sale, his successor, or some other person appointed by the court for that purpose, must make the purchaser, or the party entitled thereto, a deed of the real property sold.

Source: SDC 1939 & Supp 1960, § 33.2202.



§ 15-19-25 Contents, execution, and recording of sheriff's deed.

15-19-25. Contents, execution, and recording of sheriff's deed. A sheriff's deed must recite the execution or executions, or the substance thereof, and the names of the parties, the amount and date of rendition of the judgment by virtue whereof such real property was sold, and must be executed, acknowledged, or proved, and recorded as other conveyances of real property.

Source: SDC 1939 & Supp 1960, § 33.2203.



§ 15-19-26 Sheriff's deed as evidence of legality of proceedings--Title vested in grantee.

15-19-26. Sheriff's deed as evidence of legality of proceedings--Title vested in grantee. The sheriff's deed shall be sufficient evidence of the legality of such sale and the proceedings therein, until the contrary is proved, and shall vest in the purchaser, or other party as aforesaid, as good and as perfect title in the premises therein described as was vested in the debtor at or after the time when such real property became liable to the satisfaction of the judgment.

Source: SDC 1939 & Supp 1960, § 33.2202.



§ 15-19-27 Purchaser's recovery of damages for injury to real property after sale and beforepossession delivered.

15-19-27. Purchaser's recovery of damages for injury to real property after sale and before possession delivered. When real property has been sold on execution, the purchasers thereof, or any person who may have succeeded to his interest, may, after his estate becomes absolute, recover damages for injury to the property by the tenant in possession after sale, and before possession is delivered under the conveyance.

Source: SDC 1939 & Supp 1960, § 37.1521.



§ 15-19-28 Demand by officer making sale of advance payment of publication fees.

15-19-28. Demand by officer making sale of advance payment of publication fees. The officer who levies upon property, or who is charged with the duty of selling the same by virtue of any writ of execution, may refuse to publish a notice of the sale thereof by advertisement in a newspaper until the party for whose benefit such execution is issued, his agent or attorney, shall advance to such officer so much money as will be sufficient to discharge the fees of the printer for publishing such notice. Before any officer shall be excused from publishing the notice as aforesaid, he must demand of the party for whose benefit the execution was issued, his agent or attorney, provided either of them reside in the county, the amount of money for such fees.

Source: SDC 1939 & Supp 1960, § 33.2017.



§ 15-19-29 , 15-19-30. Repealed.

15-19-29, 15-19-30. Repealed by SL 1984, ch 12, § 33



§ 15-19-31 Adjournment of sales to following day.

15-19-31. Adjournment of sales to following day. Whenever any sale has commenced at the time and place specified in the notice therefor and because of the amount of property to be sold or other events beyond the control of the officer conducting it, the sale cannot be completed on that day, it may be adjourned to any of the hours within which such sales may be made on the next succeeding business day by announcement of the officer at the time such adjournment is made.

Source: SDC 1939 & Supp 1960, § 33.2014.



§ 15-19-32 Postponement of sale by sheriff.

15-19-32. Postponement of sale by sheriff. When there are no bidders or when the amount offered is grossly inadequate, or when from any cause the sale is prevented from taking place on the day fixed, the sheriff may postpone the sale for not more than three days without being required to give any further notice thereof, but he shall not make more than two such postponements, and such postponement must be publicly announced when and where the sale should have taken place.

Source: SDC 1939 & Supp 1960, § 33.2014.



§ 15-19-33 Officers not to purchase at sale.

15-19-33. Officers not to purchase at sale. No public officer nor officer of the court, nor any deputy of such, may be a purchaser at any execution sale held under his order or direction.

Source: SDC 1939 & Supp 1960, § 33.2015.



§ 15-19-34 Termination of sale when sufficient money raised.

15-19-34. Termination of sale when sufficient money raised. When sufficient property has been sold to satisfy any judgment or execution and the accrued costs of sale, no more property shall be sold, but this shall not affect the sale of property in single items of personal property or farms, tracts, or lots of real property as in this code provided, when the highest bid for such entire item, farm, tract, or lot shall exceed such total due, but in all such cases, the surplus shall be accounted for as in this code provided.

Source: SDC 1939 & Supp 1960, § 33.2015.



§ 15-19-35 Application of proceeds of sale.

15-19-35. Application of proceeds of sale. Every officer or person who conducts an execution sale shall apply the proceeds of such sale:

(1) To the payment of the costs and expenses of the sale, including any actual out-of-pocket expenses and reasonable costs incurred by a sheriff;

(2) To the satisfaction of the execution under which the sale is made;

(3) To the satisfaction of any other execution in the officer's or person's hands, to which such proceeds may be lawfully applied;

(4) To pay the surplus, if any, to the defendant, or into court for the use of the defendant or the person entitled thereto, subject to the order of the court. If such surplus or any part thereof remains in the court for the term of three months without being applied for, the court may direct the same to be put out at interest for the benefit of the defendant, the defendant's representatives, or assigns, subject to the order of the court.
Source: SDC 1939 & Supp 1960, § 33.2016; SL 2007, ch 129, § 2.



§ 15-19-36 Cancellation or endorsement of instrument on which judgment based--Attachmentto return of execution.

15-19-36. Cancellation or endorsement of instrument on which judgment based--Attachment to return of execution. When the proceeds are sufficient to discharge the entire judgment, including costs and disbursements, the officer or the person making the sale, or the clerk of the court, shall cancel the note or other evidence of the debt upon which the judgment is founded, by a plain and legible notation on the face thereof, and such note or other evidence shall be attached to and filed with the return upon the execution; when the proceeds are insufficient for that purpose, the amount applied on the debt shall be endorsed on such note or other evidence, with the date of the application, by the officer or person making the sale, or by the clerk of the court, and such note or other evidence, so endorsed, shall be attached to and made a part of the return on the execution, but the officer or person making such sale may retain the proceeds thereof until after the sale shall have been confirmed, as provided in § 15-19-22.

Source: SDC 1939 & Supp 1960, § 33.2016.






Chapter 20 - Proceedings Supplementary To Execution

§ 15-20-1 Order to judgment debtor to appear and answer after execution returned unsatisfied.

15-20-1. Order to judgment debtor to appear and answer after execution returned unsatisfied. When an execution upon a judgment for twenty-five dollars or more, exclusive of costs and disbursements, against property of the judgment debtor, or of any one of several debtors in the same judgment, issued to the sheriff of the county where such debtor resides or has a place of business, or if he does not reside in this state or has no place of business therein, to the sheriff of the county where such judgment was obtained, is returned unsatisfied in whole or in part, the judgment creditor at any time after such return is entitled to an order from a judge of the circuit court within the county to which the execution was issued, requiring such judgment debtor to appear and answer concerning his property before such judge, within such county, at a time and place specified in the order.

Source: SDC 1939 & Supp 1960, § 33.2401.



§ 15-20-2 Order to judgment debtor to appear and answer on refusal to apply property to judgment.

15-20-2. Order to judgment debtor to appear and answer on refusal to apply property to judgment. After the issuing of an execution against property and upon proof by affidavit of a party or otherwise to the satisfaction of the court or a judge thereof that any judgment debtor residing in the circuit where such judge resides has property which he unjustly refuses to apply to the satisfaction of the judgment, such court or judge may, by an order, require the judgment debtor to appear at a specified time and place to answer concerning the same; and such proceedings may thereupon be had for the application of the property of the judgment debtor to the satisfaction of the judgment as are provided upon a return of an execution.

Source: SDC 1939 & Supp 1960, § 33.2401.



§ 15-20-3 Procedure available against joint debtors not served with summons.

15-20-3. Procedure available against joint debtors not served with summons. The procedure provided in this chapter may be taken upon the return of an execution unsatisfied issued upon a judgment recovered in an action against joint debtors in which some of the defendants have not been served with the summons by which said action was commenced so far as relates to the joint property of such debtors; and all actions by creditors to obtain satisfaction of judgments out of the property of joint debtors are maintainable in the same manner and to the same effect.

Source: SDC 1939 & Supp 1960, § 33.2403.



§ 15-20-4 Application of procedure to magistrate court judgments filed in circuit court.

15-20-4. Application of procedure to magistrate court judgments filed in circuit court. The provisions of this chapter shall apply to judgments of magistrates' courts, transcripts of which have been filed in the circuit court, with the same force and effect as to judgments rendered by that court.

Source: SDC 1939 & Supp 1960, § 33.2409; SL 1974, ch 153, § 14.



§ 15-20-5 Arrest to prevent absconding by judgment debtor--Undertaking required--Commitmentin default of undertaking.

15-20-5. Arrest to prevent absconding by judgment debtor--Undertaking required--Commitment in default of undertaking. Instead of the order requiring the attendance of the judgment debtor the judge may, upon proof by affidavit or otherwise to his satisfaction that there is danger of the debtor leaving the state or concealing himself and that there is reason to believe he has property which he unjustly refuses to apply to such judgment, issue a warrant requiring the sheriff of any county where such debtor may be to arrest him and bring him before such judge. Upon being brought before the judge he may be examined on oath and if it then appears that there is danger of the debtor leaving the state and that he has property which he unjustly refuses to apply to such judgment, he may be ordered to enter into an undertaking with one or more sureties that he will from time to time attend before the judge as he shall direct and that he will not, during the pendency of the proceeding dispose of any portion of his property not exempt from execution. In default of entering into such undertaking he may be committed to prison by warrant of the judge as for contempt.

Source: SDC 1939 & Supp 1960, § 33.2401.



§ 15-20-6 Appointment of referee.

15-20-6. Appointment of referee. A referee may be appointed in the discretion of the judge upon stipulation of the parties or upon the initiative of the judge at any time.

Source: SDC 1939 & Supp 1960, § 33.2402.



§ 15-20-7 Attendance of witnesses required--Examination certified by referee.

15-20-7. Attendance of witnesses required--Examination certified by referee. Witnesses may be required to appear and testify on any proceeding under this chapter, in the same manner as upon the trial of any issue. The party or witness may be required to attend before the judge or a referee appointed by the court or judge. If the examination is taken before a referee, it shall be certified by such referee to the judge.

Source: SDC 1939 & Supp 1960, §§ 33.2401, 33.2402.



§ 15-20-8 Examination of witnesses and debtor on oath.

15-20-8. Examination of witnesses and debtor on oath. On an examination under this chapter either party may examine witnesses on his behalf and the judgment debtor may be examined in the same manner as a witness. All examinations and answers under this chapter shall be on oath except that when a corporation answers, the answer shall be on the oath of an officer thereof, and when a limited liability company answers, the answer shall be on the oath of a manager, or member thereof if such limited liability company has no managers.

Source: SDC 1939 & Supp 1960, §§ 33.2401, 33.2402; SL 1994, ch 351, § 37.



§ 15-20-9 Self-incrimination not ground for refusing to answer--Immunity from prosecution.

15-20-9. Self-incrimination not ground for refusing to answer--Immunity from prosecution. No person shall on examination pursuant to this chapter be excused from answering any question on the ground that his examination will tend to convict him of the commission of a fraud; but his answer shall not be used as evidence against him in any criminal proceeding or prosecution. Nor shall he be excused from answering any question on the ground that he has, before the examination, executed any conveyance, assignment, or transfer of his property for any purpose, but his answer shall not be used as evidence against him in any criminal proceeding or prosecution.

Source: SDC 1939 & Supp 1960, § 33.2401.



§ 15-20-10 Witness fees and disbursements allowed.

15-20-10. Witness fees and disbursements allowed. The judge may allow to the judgment creditor or any party so examined whether a party to the action or not witness fees and disbursements.

Source: SDC 1939 & Supp 1960, § 33.2402.



§ 15-20-11 Concealment of assets or transfers as misdemeanor.

15-20-11. Concealment of assets or transfers as misdemeanor. Every person who, having been called upon, by the lawful order of any court, to make a true exhibit of his real and personal effects, either:

(1) Intentionally conceals any of his estate or effects, or any books or writing relative thereto; or

(2) Intentionally fails to disclose to the court any debts or demands which he has collected, or any transfer of his property which he had made after being ordered to make an exhibit thereof;
is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1221; SL 1984, ch 12, § 3; SL 1985, ch 163.



§ 15-20-12 Court order applying property to satisfaction of judgment--Restriction on application ofwages.

15-20-12. Court order applying property to satisfaction of judgment--Restriction on application of wages. The judge may order any property of the judgment debtor not exempt from execution in the hands either of himself or any other person or due the judgment debtor to be applied to the satisfaction of the judgment; except that the earnings of the debtor for his personal services at any time within sixty days next preceding the order cannot be so applied when it is made to appear by the debtor's affidavit or otherwise that such earnings are necessary for the use of a family supported wholly or partly by his labor.

Source: SDC 1939 & Supp 1960, § 33.2404.



§ 15-20-13 Court order forbidding transfer of property.

15-20-13. Court order forbidding transfer of property. The judge may also by order forbid a transfer or other disposition of the property of a judgment debtor not exempt from execution and any interference therewith.

Source: SDC 1939 & Supp 1960, § 33.2406.



§ 15-20-14 Appointment of receiver for debtor's property--Consolidation of proceedings--Control ofreceivership.

15-20-14. Appointment of receiver for debtor's property--Consolidation of proceedings--Control of receivership. The judge may also by order appoint a receiver of the property of the judgment debtor in the same manner and with the same authority as if the appointment was made by the court according to chapter 21-21. But before the appointment of such receiver the judge shall ascertain, if practicable, by the oath of the party or otherwise, whether any other supplementary proceedings are pending against the judgment debtor, and if such proceedings are so pending, the plaintiff therein shall have notice to appear before him, and shall likewise have notice of all subsequent proceedings in relation to said receivership. No more than one receiver of the property of a judgment debtor shall be appointed. The receiver of the judgment debtor shall be subject to the direction and control of the court in which the judgment was obtained upon which the proceedings are founded.

Source: SDC 1939 & Supp 1960, §§ 33.2406, 33.2407.



§ 15-20-15 Filing with clerk of order for appointment of receiver.

15-20-15. Filing with clerk of order for appointment of receiver. An order for the appointment of a receiver of the property of a judgment debtor shall be filed in the office of the clerk of the court where the judgment was obtained. The clerk shall record the time of filing and docket the judgment in the judgment docket.

Source: SDC 1939 & Supp 1960, § 33.2407; SL 1983, ch 157, § 2.



§ 15-20-16 Recording by register of deeds of order appointing receiver--Destruction of records.

15-20-16. Recording by register of deeds of order appointing receiver--Destruction of records. A certified copy of the order appointing the receiver must be filed and recorded in the office of the register of deeds of the county in which the judgment debtor resides and also in any county wherein personal property to be affected by the order is situated before the receiver may take possession and control of any such personal property. However, the register of deeds may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SDC 1939 & Supp 1960, § 33.2407; SL 1981, ch 45, § 16.



§ 15-20-17 Possession of real property taken by receiver.

15-20-17. Possession of real property taken by receiver. Upon the filing and recording of a certified copy of the order appointing the receiver in the office of the register of deeds in any county in which real estate to be affected is situated the receiver may take possession and control of any such real estate.

Source: SDC 1939 & Supp 1960, § 33.2407.



§ 15-20-18 Action by receiver to determine adverse claims to property--Order prohibiting transferpending determination.

15-20-18. Action by receiver to determine adverse claims to property--Order prohibiting transfer pending determination. If it appear that a person or corporation alleged to have property of the judgment debtor or to be indebted to him claims an interest in the property adverse to him or denies the debt, such interest or debt shall be recoverable only in an action against such person or corporation by the receiver; but the judge may by order forbid a transfer or other disposition of such property or interest until a sufficient opportunity be given to the receiver to commence the action and prosecute the same to judgment and execution; but such order may be modified or dissolved by the judge granting the same at any time on such security as he shall direct.

Source: SDC 1939 & Supp 1960, § 33.2405.



§ 15-20-19 Disobedience of order of judge or referee as contempt.

15-20-19. Disobedience of order of judge or referee as contempt. If any person, party, or witness disobey an order of the judge or referee duly served, such person, party, or witness may be punished by the judge as for a contempt.

Source: SDC 1939 & Supp 1960, § 33.2408.



§ 15-20-20 Discharge from imprisonment of person committed.

15-20-20. Discharge from imprisonment of person committed. In all cases of commitment under this chapter the person committed may, in case of inability to perform the act required or to endure the imprisonment, be discharged from imprisonment by the court or judge committing him, or the court in which the judgment was rendered, on such terms as may be just.

Source: SDC 1939 & Supp 1960, § 33.2408.






Chapter 21 - Amercement Of Officers

§ 15-21-1 Grounds for amercement of officer directed to execute writ--Amount of amercement.

15-21-1. Grounds for amercement of officer directed to execute writ--Amount of amercement. If any sheriff or other officer shall refuse or neglect to execute any writ of execution to him directed which has come to his hands; or to sell any personal or real property; or to return any writ of execution to the proper court on or before the return day; or, on demand to pay over to the plaintiff, his agent, or attorney of record, all moneys by him collected or received for the use of said party at any time after collecting or receiving the same, except as otherwise provided; or on demand made by the defendant, his agent, or attorney of record, to pay all overplus received from any sale, such sheriff or other officer shall, on motion in court upon two days' notice thereof in writing, be amerced in the amount of said debt, damages, and costs, with ten percent thereon to and for the use of said plaintiff or defendant, as the case may be.

Source: SDC 1939 & Supp 1960, § 33.2501.



§ 15-21-2 Amercement of clerk for failure to pay over money received.

15-21-2. Amercement of clerk for failure to pay over money received. If any clerk of a court shall neglect or refuse on demand made by the person entitled thereto, his agent, or attorney of record, to pay over all money by him received in his official capacity for the use of such person, every such clerk may be amerced; and the proceedings against him and his sureties shall be the same as provided for in § 15-21-1, against sheriffs and their sureties.

Source: SDC 1939 & Supp 1960, § 33.2502.



§ 15-21-3 Notice of amercement given to officer of county other than that from which executionissued.

15-21-3. Notice of amercement given to officer of county other than that from which execution issued. In all cases of a motion to amerce a sheriff or other officer of any county, other than the one from which the execution issued, notice in writing shall be given to such officer as required in § 15-21-1 by leaving it with him or at his office at least fifteen days before the hearing of such motion; or by transmitting the notice by mail at least thirty days prior to the hearing thereof.

Source: SDC 1939 & Supp 1960, § 33.2504.



§ 15-21-4 Amount of amercement on refusal to pay over money collected.

15-21-4. Amount of amercement on refusal to pay over money collected. When the cause of amercement is for refusing to pay over money collected as provided in § 15-21-1 or 15-21-2 the sheriff or other officer shall not be amerced in a greater sum than the amount so withheld with ten percent thereon.

Source: SDC 1939 & Supp 1960, § 33.2503.



§ 15-21-5 Entry of amercements on court record--Effect as judgment.

15-21-5. Entry of amercements on court record--Effect as judgment. All amercements procured under this chapter shall be entered on the record of the court, and shall have the same force and effect as a judgment.

Source: SDC 1939 & Supp 1960, § 33.2504.



§ 15-21-6 Action joining officer's surety as party to judgment--Officer's property applied first.

15-21-6. Action joining officer's surety as party to judgment--Officer's property applied first. Each and every surety of any sheriff or other officer may be made a party to the judgment rendered as aforesaid against the sheriff or other officer by action to be commenced and prosecuted as in other cases; but the property, personal or real, of any such surety shall not be liable to be taken on execution when sufficient property of the sheriff or other officer against whom execution may be issued can be found to satisfy the same.

Source: SDC 1939 & Supp 1960, § 33.2505.



§ 15-21-7 Amercement alternative to other remedies.

15-21-7. Amercement alternative to other remedies. Nothing contained in this chapter shall prevent either party from proceeding against such sheriff or other officer by attachment or other proceeding at his election.

Source: SDC 1939 & Supp 1960, § 33.2505.



§ 15-21-8 Subrogation of officer after amercement.

15-21-8. Subrogation of officer after amercement. In cases where a sheriff or other officer may be amerced and shall not have collected the amount of the original judgment he must be permitted to take out execution and collect the amount of such judgment in the name of the original plaintiff for his own use.

Source: SDC 1939 & Supp 1960, § 33.2506.






Chapter 22 - Arrest And Bail In Civil Cases [Repealed]

CHAPTER 15-22

ARREST AND BAIL IN CIVIL CASES [REPEALED]

[Repealed by SL 1980, ch 165, §§ 1 to 33]



Chapter 23 - Discharge From Imprisonment On Civil Process [Repealed]

CHAPTER 15-23

DISCHARGE FROM IMPRISONMENT ON CIVIL PROCESS [REPEALED]

[Repealed by SL 1980, ch 165, §§ 34 to 43]



Chapter 24 - Supreme Court Procedure In General

§ 15-24-1 Circuit court procedure applicable except as otherwise provided.

15-24-1. Circuit court procedure applicable except as otherwise provided. Except as otherwise indicated by statute or rule, the statutes and rules of practice and procedure in the circuit courts of this state shall apply to practice and procedure in the Supreme Court.

Source: SDC 1939 & Supp 1960, § 33.0501.



§ 15-24-2 Adjournment of court by one judge--Announcement and filing of opinions.

15-24-2. Adjournment of court by one judge--Announcement and filing of opinions. Any one or more of the judges of the Supreme Court may adjourn the court with the same effect as if all were present, and may announce and have placed on file an opinion of the court.

Source: SDC 1939 & Supp 1960, § 33.0503.



§ 15-24-3 Order of causes on Supreme Court calendar--Preference to appeals on adoption,abuse and neglect, suppression of evidence in criminal cases and cases involvingpublic agencies.

15-24-3. Order of causes on Supreme Court calendar--Preference to appeals on adoption, abuse and neglect, suppression of evidence in criminal cases and cases involving public agencies. The Supreme Court shall direct the order in which causes shall be assigned on its calendar for hearing, except that preference in the assignment of causes for hearing shall be as follows:

(1) First preference shall be given to appeals taken of adoption or abuse and neglect judgments or orders, including judgments or orders terminating parental rights;

(2) Second preference shall be given to appeals taken pursuant to § 23A-32-5;

(3) Third preference shall be given whenever the state, any state board, or state officer; any county or municipal corporation, or any officer thereof; in a purely official capacity, shall be plaintiff or defendant in any action or proceeding, or directly interested therein.
Source: SDC 1939 & Supp 1960, § 33.0504; SL 1978, ch 178, § 570; SL 1997, ch 310 (Supreme Court Rule 97-7).



§ 15-24-4 Number of judges required for decision--Rehearing--Disposition in case ofdisagreement.

15-24-4. Number of judges required for decision--Rehearing--Disposition in case of disagreement. The concurrence of three judges of the Supreme Court is necessary to pronounce a decision. If three do not concur the cause must be reheard; and if on the second hearing three judges do not concur, the judgment or order appealed from must be affirmed; or, in case of an original action or proceeding, the same must be dismissed without prejudice.

Source: SDC 1939 & Supp 1960, § 33.0502.



§ 15-24-5 Definitions.

15-24-5. Definitions. As used in §§ 15-24-5 to 15-24-12, inclusive, the following terms mean:

(a) "Judicial proceeding" or "proceeding" referenced in these rules includes all public appellate arguments, hearings, or other proceedings before the Supreme Court, except those specifically excluded by the rules. These rules do not apply to coverage of ceremonial or nonjudicial proceedings.

(b) "Expanded media coverage" includes broadcasting, televising, electronic recording, or photographing of judicial proceedings for the purpose of gathering and disseminating news and educational or instructional information to the public. Any other use, absent express written permission of the court, is prohibited.

(c) "Supreme Court" or the "court" means the Supreme Court of South Dakota.

(d) "Chief Justice" means the Chief Justice of the Supreme Court of South Dakota.

(e) "Clerk" means the clerk of the Supreme Court of South Dakota.

(f) "Media coordinator" means the representative from the news media appointed by the court to coordinate expanded media coverage of judicial proceedings of the court under these rules.
Source: Supreme Court Rule 01-08.



§ 15-24-6 General.

15-24-6. General. (a) Expanded media coverage must be conducted in conformity with applicable statutes, rules, and caselaw.

(b) Nothing herein shall alter the obligation of any attorney to comply with the provisions of the Rules of Professional Conduct governing trial publicity.

(c) Except as otherwise provided by these rules, electronic recording by moving camera, still camera, and audio tape, and broadcasting will be permitted of all judicial proceedings in the courtroom during sessions of the Supreme Court.

(d) There shall be no audio or video recording or broadcast of conferences between the attorneys and their clients, co-counsel, or justices.

(e) There shall be no audio or video recording or broadcast of in-chambers court conferences.

(f) There shall be no focusing on and photographing of materials on counsel or law clerk tables or the judicial bench.

(g) The courtroom shall not be used to conduct interviews before or after the judicial proceedings.

(h) No media film, videotape, still photograph or audio reproduction of a judicial proceeding shall be admissible as evidence in any subsequent or collateral proceeding, including any retrial or appeal thereof, except by order of the Supreme Court.

(i) The quantity and type of equipment permitted in the courtroom shall be subject to the discretion of the court within the guidelines set out in these rules.

(j) Notwithstanding the provisions of these rules, the court, upon written application, may permit the use of equipment or techniques at variance with these rules, provided the application for variance is made at least ten days prior to the scheduled judicial proceeding. Variances may be allowed by the court without advance application or notice if all counsel and parties consent.

(k) It shall be the responsibility of the media to settle disputes among media representatives, facilitate pooling where necessary, and implement procedures that meet the approval of the court prior to any coverage and without disruption to the court. The media coordinator will coordinate media coverage and act as liaison between the media and the court.

(l) The court reserves the right to obtain, for historical purposes, a copy of any audio recordings, visual tape or film recordings or published photographs made of its proceedings. The media coordinator will be responsible for providing the court with this duplicate copy.

(m) All expenses incurred in expanded media coverage of the judicial proceedings, including duplication of materials to provide to the court, shall be the responsibility of the news media.

(n) The rights provided for herein may be exercised only by persons or organizations that are part of the news media.

(o) Under all circumstances, the court retains the discretion to exclude or terminate electronic coverage or broadcast of its proceedings. This discretion is not to be exercised in an effort to edit the proceedings, but where deemed necessary in the interests of justice or where these rules have been violated. This rule does not otherwise limit or restrict the first amendment rights of the news media to cover and report judicial proceedings.

(p) The court shall retain ultimate control of the application of these rules over the broadcasting, recording or photographing of its proceedings. Any decision made by the court or Chief Justice for the court under these rules is final and not subject to appeal.

(q) These rules are designed primarily to provide guidance to media and courtroom participants and are subject to withdrawal or amendment by the court at any time.

(r) Failure to comply with the court's rules or orders regarding coverage and broadcast is punishable by sanction or contempt proceedings pursuant to South Dakota law.



§ 15-24-7 Objections.

15-24-7. Objections. (a) All public appellate proceedings are presumed open for expanded media coverage under these rules. A party to a proceeding objecting to expanded media coverage under these rules shall file a written objection, stating the grounds therefor, at least ten days prior to commencement of the proceeding. Time for filing objections may be extended or reduced in the discretion of the court, which may also, in appropriate circumstances, extend the right of objection to persons other than the parties to the appeal.

(b) All objections shall be reviewed and determined by the court prior to commencement of the proceeding. Expanded media coverage of the proceedings shall not be limited by objection of parties or others except for good or legal cause shown that such coverage would materially interfere with rights of the parties and the interests of justice.

(c) Where expanded media coverage of a proceeding has been prohibited by decision of the court, the clerk shall notify the media coordinator who shall notify the appropriate media personnel prior to commencement of the proceeding.
Source: Supreme Court Rule 01-08.



§ 15-24-8 Advance Notification.

15-24-8. Advance Notification. The court calendar is published on its website at www.sdjudicial.com. News media interested in video, still camera, or audio coverage of any judicial proceeding must notify the media coordinator, who will notify the clerk no later than two business days before commencement of the court term and make all necessary assignments and arrangements if pool coverage is required. For good cause shown, relief from this notification requirement may be granted by the court.

Source: Supreme Court Rule 01-08; SL 2003, ch 260 (Supreme Court Rule 03-01).



§ 15-24-9 Conduct and Attire.

15-24-9. Conduct and Attire. (a) Media representatives are expected to present a neat appearance in keeping with the dignity of the proceedings and be sufficiently familiar with court proceedings to conduct themselves so as not to interfere with the dignity of the proceedings, or to distract counsel or the court. All media personnel shall be properly attired. Clothing and equipment shall not display insignia of the media organization.

(b) All photographing and recording equipment and media representatives must be in place fifteen minutes before the scheduled commencement of the proceeding to be recorded. When court is in session, media representatives will not be permitted to move from the location they have been assigned by the court, change film, lenses or tape, make repairs or otherwise disrupt the proceedings. Equipment shall be installed or removed before proceedings, after proceedings, or during a recess of adequate length to assure that the courtroom will not be disrupted. Media representatives may be removed from the courtroom for failure to comply with this provision of the rules.
Source: Supreme Court Rule 01-08.



§ 15-24-10 Media Coordinator.

15-24-10. Media Coordinator. The media coordinator and an alternate shall be appointed by the court from a list of nominees provided by a representative of the news media designated by the court. The media coordinator and the alternate shall serve until such time as the court names a replacement. The name, business address, e-mail address, and telephone number of the media coordinator and the alternate shall be on file with the clerk. The court and all interested members of the media shall work, whenever possible, with and through the media coordinator regarding all arrangements for expanded media coverage.

Source: Supreme Court Rule 01-08.



§ 15-24-11 Technical.

15-24-11. Technical. (a) Video cameras, still cameras, audio equipment, and other equipment to be used by the media in the courtroom during judicial proceedings must be unobtrusive and must not produce distracting sound or bear the insignia of any media organization. Cameras are to be designed or modified so participants in the judicial proceedings are unable to determine when recording occurs.

(b) When practical, media organizations may use existing audio recording systems in the courtroom. If the media representatives determine that the existing system does not produce sound of sufficient quality, they may provide equipment. All such equipment shall be unobtrusive and shall be of adequate technical quality to prevent interference with the judicial proceedings being covered. No modifications of existing systems shall be made at public expense and without court approval.

(c) With the approval of the court or Chief Justice for the court, modifications may be made in light sources existing in the courtroom (e.g., higher wattage light bulbs), provided such modifications are installed and maintained without public expense.
Source: Supreme Court Rule 01-08.



§ 15-24-12 Equipment and Pooling.

15-24-12. Equipment and Pooling. The following limitations on the amount of equipment and number of media personnel in the courtroom shall apply:

(a) Video cameras. Not more than two video cameras, each operated by not more than one cameraperson, shall be permitted in the courtroom during a judicial proceeding. Where possible, recording and broadcast equipment that is not a component part of a video camera shall be located outside of the courtroom at a place designated by the court.

(b) Still cameras. Not more than two still camera photographers shall be permitted in the courtroom during a judicial proceeding. Each photographer will be allowed two camera bodies.

(c) Audio. Not more than one audio system shall be set up in the courtroom for media coverage of a judicial proceeding. Audio recording shall be accomplished from any existing audio system present in the courtroom, with the court's approval, if such recording would be technically suitable for media use. Where possible, electronic audio recording equipment and any operating personnel shall be located outside of the courtroom at a place designated by the court.

(d) Personal Recorders. Reporters, in the interest of accuracy, may use hand-held audio recorders in the courtroom. Such devices must have built-in microphones that are no more sensitive than the human ear. These personal recording devices are to be used for reporters' notes and not to gather sound for redistribution by the media. As with other media equipment, such personal recorders must not produce distracting sound or bear a media organization's insignia. Tapes may not be changed when court is in session.

(e) Pooling. Where the above limitations on equipment and personnel make it necessary, the media shall be required to pool equipment and personnel. Pooling arrangements shall be the sole responsibility of the media coordinator. The court shall not be called upon to mediate any dispute as to the appropriate media representatives authorized to cover a particular judicial proceeding.

(f) Location of equipment and personnel. Equipment and operating personnel permitted inside the courtroom by these rules shall be located in, and coverage of the proceedings shall take place from, an area or areas within the courtroom designated by the court or Chief Justice for the court. The area or areas designated shall provide reasonable access to the proceeding to be covered.
Source: Supreme Court Rule 01-08.



§ 15-24-13 Expanded media coverage permanent effective date.

15-24-13. Expanded media coverage permanent effective date. The rules of procedure for expanded media coverage of Supreme Court proceedings were adopted July 24, 2001, as a pilot project. These rules shall become permanent effective July 1, 2003.

Source: SL 2003, ch 269, (Supreme Court Rule 03-11).






Chapter 24A - Certification Of Questions Of Law To Supreme Court

§ 15-24A-1 Power to answer.

15-24A-1. Power to answer. The Supreme Court may answer questions of law certified to it by the Supreme Court of the United States, a court of appeals of the United States, or a United States district court, if there are questions of law of this state involved in any proceeding before the certifying court which may be determinative of the cause pending in the certifying court and it appears to the certifying court and to the Supreme Court that there is no controlling precedent in the decisions of the Supreme Court of this state.

Source: SL 1984, ch 154, § 1; Supreme Court Rule 85-7, § 1.



§ 15-24A-2 Superseded.

15-24A-2. Superseded



§ 15-24A-3 Method of invoking.

15-24A-3. Method of invoking. In the discretion of any of the courts referred to in § 15-24A-1, this chapter may be invoked by an order of said court upon its own motion or upon the motion of any party to the cause.

Source: Supreme Court Rule 85-7, § 2.



§ 15-24A-4 Contents of certification order.

15-24A-4. Contents of certification order. A certification order shall set forth

(1) The questions of law to be answered; and

(2) A statement of all facts relevant to the questions certified and showing fully the nature of the controversy in which the questions arose.
Source: Supreme Court Rule 85-7, § 3.



§ 15-24A-5 Preparation of certification order.

15-24A-5. Preparation of certification order. The certification order shall be prepared by the certifying court, signed by the judge presiding at the hearing, and forwarded to the Supreme Court by the clerk of the certifying court under its official seal. The Supreme Court may require the original or copies of all or of any portion of the record before the certifying court to be filed with the certification order, if, in the opinion of the Supreme Court, the record or portion thereof may be necessary in answering the questions.

Source: Supreme Court Rule 85-7, § 4.



§ 15-24A-6 Costs of certification.

15-24A-6. Costs of certification. Fees and costs shall be the same as in civil appeals docketed before the Supreme Court and shall be equally divided between the parties unless otherwise ordered by the certifying court in its order of certification.

Source: Supreme Court Rule 85-7, § 5.



§ 15-24A-7 Briefs and argument.

15-24A-7. Briefs and argument. Once the Supreme Court has agreed to consider the certified question, the moving party or such party as the Supreme Court may designate shall serve and file its brief within twenty-five days after the filing of the order of acceptance. The other parties shall serve and file their briefs within twenty-five days after service of the moving or designated party's brief. The moving or designated party may serve and file a reply brief within fifteen days after service of the last brief of the other parties.

Proceedings in the Supreme Court shall be those provided in chapter 15-26A.

Source: Supreme Court Rule 85-7, § 6.



§ 15-24A-8 Opinion.

15-24A-8. Opinion. The written opinion of the Supreme Court stating the law governing the questions certified shall be sent by the clerk under the seal of the Supreme Court to the certifying court and to the parties.

Source: Supreme Court Rule 85-7, § 7.



§ 15-24A-9 Severability.

15-24A-9. Severability. If any provision of this chapter or the application thereof to any person, court, or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: Supreme Court Rule 85-7, § 8.



§ 15-24A-10 Construction.

15-24A-10. Construction. This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: Supreme Court Rule 85-7, § 9.



§ 15-24A-11 Short title.

15-24A-11. Short title. This chapter may be cited as the Uniform Certification of Questions of Law Rule.

Source: Supreme Court Rule 85-7, § 10.






Chapter 25 - Original Proceedings In Supreme Court

§ 15-25-1 Matters in which original jurisdiction exercised.

15-25-1. Matters in which original jurisdiction exercised. The exercise of the original jurisdiction granted the Supreme Court by S.D. Const., Art. V, § 5, is reserved for the consideration of matters of prerogative, extraordinary, and general concern.

Source: SDC 1939 & Supp 1960, § 33.0601; SL 1984, ch 12, § 10.



§ 15-25-2 Application to commence proceeding--Fee--Number of copies filed.

15-25-2. Application to commence proceeding--Fee--Number of copies filed. Application for permission to commence such action or proceeding and to fix the procedure to be followed therein shall be accompanied by the form of plaintiff's proposed pleading and by a filing fee. The original and five copies of the application, proposed complaint and supporting papers, if any, shall be filed with the clerk of the Supreme Court.

Source: SDC 1939 & Supp 1960, § 33.0602; Supreme Court Order dated and effective September 14, 1972.



§ 15-25-3 Petition for rehearing on decision.

15-25-3. Petition for rehearing on decision. Any party may petition for a rehearing upon a decision, in the event that any issue or question of law or fact appears to have been overlooked or misapprehended by the court, by filing and service of such petition at any time within twenty days after copy of the decision has been mailed or delivered by the clerk. Such petition shall state briefly and without argument the issue, fact or law claimed to have been overlooked or misapprehended by the court.

Source: SDC 1939 & Supp 1960, § 33.0603.



§ 15-25-4 Reply to petition for rehearing.

15-25-4. Reply to petition for rehearing. Any party may reply to the petition for rehearing by serving and filing such reply at any time within ten days after the service thereof.

Source: SDC 1939 & Supp 1960, § 33.0603.



§ 15-25-5 Docketing in circuit court and enforcement of Supreme Court judgment for money.

15-25-5. Docketing in circuit court and enforcement of Supreme Court judgment for money. Whenever, in an original action in the Supreme Court, a judgment either in whole or in part directing the payment of money shall be given and entered, a transcript of such judgment may be filed and docketed in the office of the clerk of courts of any county in the state, and from the time of the docketing of such judgment the same shall become a judgment of the circuit court of such county, and shall have the same force and effect and shall be a lien upon real property as a judgment of the circuit court rendered and docketed in said county, and may be enforced as a judgment of such circuit court. This section shall not apply to judgments against the state.

Source: SDC 1939 & Supp 1960, § 33.1714.






Chapter 26 - Procedure For Taking Appeal To Supreme Court [Repealed And Transferred]

§ 15-26-1 Transferred.

15-26-1. Transferred to § 15-26A-3



§ 15-26-2 Repealed.

15-26-2. Repealed by SL 1980, ch 166, 1



§ 15-26-3 Superseded.

15-26-3. Superseded



§ 15-26-4 Transferred.

15-26-4. Transferred to § 15-26A-11



§ 15-26-5 , 15-26-6. Superseded.

15-26-5, 15-26-6. Superseded



§ 15-26-7 Repealed.

15-26-7. Repealed by SL 1975, ch 161, § 7



§ 15-26-8 Repealed.

15-26-8. Repealed by SL 1980, ch 166, § 2



§ 15-26-9 to 15-26-12. Superseded.

15-26-9 to 15-26-12. Superseded



§ 15-26-13 Transferred.

15-26-13. Transferred to § 15-26A-18



§ 15-26-14 Transferred.

15-26-14. Transferred to § 15-26A-21



§ 15-26-15 Transferred.

15-26-15. Transferred to § 15-26A-19



§ 15-26-16 Superseded.

15-26-16. Superseded



§ 15-26-17 Transferred.

15-26-17. Transferred to § 15-26A-20



§ 15-26-18 Superseded.

15-26-18. Superseded



§ 15-26-19 , 15-26-20. Transferred.

15-26-19, 15-26-20. Transferred to §§ 15-26A-7, 15-26A-8



§ 15-26-21 Repealed.

15-26-21. Repealed by SL 1980, ch 166, 3



§ 15-26-22 Transferred.

15-26-22. Transferred to § 15-26A-10



§ 15-26-23 to 15-26-25.1. Superseded.

15-26-23 to 15-26-25.1. Superseded



§ 15-26-25.2 Transferred.

15-26-25.2. Transferred to § 15-26A-85



§ 15-26-25.3 Repealed.

15-26-25.3. Repealed by Supreme Court Rule 80-1



§ 15-26-25.4 to 15-26-25.6. Superseded.

15-26-25.4 to 15-26-25.6. Superseded



§ 15-26-26 Transferred.

15-26-26. Transferred to § 15-26A-12






Chapter 26A - Rules Of Civil Appellate Procedure

§ 15-26A-1 Scope of rules.

15-26A-1. Scope of rules. This chapter shall govern procedure in civil appeals to the Supreme Court of South Dakota.

Source: Supreme Court Rule 79-1, Rule 1.



§ 15-26A-2 Suspension of rules.

15-26A-2. Suspension of rules. In the interest of expediting decision in cases of pressing concern to the public or to litigants, or for other good cause shown, the Supreme Court, except as otherwise provided in § 15-26A-92, may suspend the requirement or provision of these rules on application of a party or on its own motion and may order proceedings in accordance with its direction.

Source: Supreme Court Rule 79-1, Rule 2.



§ 15-26A-2.1 Emergency filings by facsimile transmission.

15-26A-2.1. Emergency filings by facsimile transmission. (1) Documents may be filed with the Supreme Court by facsimile transmission in cases of emergency, provided that prior permission has been granted by the clerk.

(2) Such emergency filings shall be made in accordance with the provisions of § 15-6-5(d) and shall have the same effect as therein provided.

(3) In cases where a facsimile has been transmitted and filed pursuant to this section, counsel must file the original, together with the appropriate number of copies, with the clerk within five business days of the date of the facsimile filing. Copies of all documents filed in accordance with this method of transmission shall be served within the time and in the manner provided for in this chapter unless otherwise directed by the court.

(4) Payment of facsimile transmission charges at the rate provided in § 15-6-5(d), photocopying charges as provided in subdivision 16-2-29.1(3), and other applicable fees shall be tendered with the original document. Transmission fees will be deposited into the state court automation fund.

(5) Failure to timely comply with the foregoing requirements may result in the imposition of sanctions, including, but not limited to, the striking of the document received by facsimile transmission. (This section is repealed effective January 1, 2014 pursuant to Supreme Court Rule 13-11.)
Source: SL 1991, ch 449, § 1 (Supreme Court Rule 91-15).



§ 15-26A-3 Judgments and orders of circuit courts from which appeal may be taken.

15-26A-3. Judgments and orders of circuit courts from which appeal may be taken. Appeals to the Supreme Court from the circuit court may be taken as provided in this title from:

(1) A judgment;

(2) An order affecting a substantial right, made in any action, when such order in effect determines the action and prevents a judgment from which an appeal might be taken;

(3) An order granting a new trial;

(4) Any final order affecting a substantial right, made in special proceedings, or upon a summary application in an action after judgment;

(5) An order which grants, refuses, continues, dissolves, or modifies any of the remedies of arrest and bail, claim and delivery, injunction, attachment, garnishment, receivership, or deposit in court;

(6) Any other intermediate order made before trial, any appeal under this subdivision, however, being not a matter of right but of sound judicial discretion, and to be allowed by the Supreme Court in the manner provided by rules of such court only when the court considers that the ends of justice will be served by determination of the questions involved without awaiting the final determination of the action or proceeding; or

(7) An order entered on a motion pursuant to § 15-6-11.
Source: SDC 1939 & Supp 1960, § 33.0701; SDCL, § 15-26-1; SL 1971, ch 151, § 2; SL 1986, ch 160, § 2.



§ 15-26A-4 Appeals of right--How taken.

15-26A-4. Appeals of right--How taken. An appeal permitted by § 15-26A-3 as of right shall be taken as follows:

(1) Notice of appeal. The notice shall specify the party or parties taking the appeal; shall designate the judgment, order, or part thereof appealed from; and shall be signed by the appellant or his or her attorney. A notice of appeal filed under chapter 26-8A shall be signed by the appellant and his or her attorney. A notice of appeal filed under chapters 26-7A, 26-8A, 26-8B and 26-8C shall comply with § 15-26A-63.1.

(2) Docketing statement. A docketing statement shall be completed for each civil appeal, other than appeals in habeas corpus actions brought under chapter 21-27, on the form prescribed by the Supreme Court. Appellant shall attach to the docketing statement the findings of fact and conclusions of law, and memorandum decision, if any.

(3) Service of the notice of appeal and docketing statement. The appellant, or his or her counsel, shall serve the notice of appeal and docketing statement on counsel of record of each party other than appellant, or, if a party is not represented by counsel, on the party at his or her last known address.

(4) Filing notice of appeal and docketing statement. Before the expiration of the time to appeal, appellant shall file the notice of appeal and docketing statement with the clerk of the trial court in which the judgment or order was entered. The clerk of the trial court shall not accept for filing a notice of appeal unless accompanied by a docketing statement and proof of service of copies thereof on each party other than the appellant, together with the required statutory filing fees unless exempt by law. The clerk of the trial court shall not accept for filing a notice of appeal under chapter 26-8A that is not signed by the appellant and his or her attorney.

(5) Transmittal to Supreme Court. Upon compliance with subdivision (4) of this section, the clerk of the trial court shall immediately transmit to the clerk of the Supreme Court certified copies of the notice of appeal, docketing statement, proof of service, the judgment or order appealed from, notice of entry thereof, and the required statutory filing fees unless exempt by law. The clerk of the trial court shall redact the signature of the appellant from any certified copy of a notice of appeal filed under chapter 26-8A that is transmitted pursuant to this subdivision.

(6) Joint appeals. If two or more parties are entitled to appeal from a judgment or order and their interests are such as to make joinder practicable, they may serve and file a joint notice of appeal, or may join in appeal after serving and filing separate timely notices of appeal, and they may thereafter proceed on appeal as a single appellant.

Failure of an appellant to take any step other than timely service and filing of a notice of appeal does not affect the validity of the appeal, but is ground only for such action as the Supreme Court deems appropriate, which may include dismissal of the appeal. The failure of the appellant and his or her attorney to sign a notice of appeal under chapter 26-8A deprives the Supreme Court of jurisdiction to decide the appeal.

Appeals may be consolidated by order of the Chief Justice of the Supreme Court upon motion of a party.

Source: Supreme Court Rule 79-1, Rule 3; SDCL Supp, § 15-26A-3; SL 1986, ch 445 (Supreme Court Rule 86-10); SL 1991, ch 435 (Supreme Court Rule 91-1); SL 1993, ch 390 (Supreme Court Rule 93-7); SL 2007, ch 305 (Supreme Court Rule 06-73), eff. Jan. 1, 2007.



§ 15-26A-4.1 Amended notice of appeal.

15-26A-4.1. Amended notice of appeal. An amended notice of appeal shall be limited to the correction of clerical errors or omissions in the original notice of appeal. It may not be used for the purpose of appealing an order or judgment entered subsequent to the filing of the original notice of appeal, except when a subsequent order or judgment amends the order or judgment from which the appeal was initially taken. The amended notice shall be served and filed pursuant to the provisions of § 15-26A-4, provided, however, that no filing fees need be paid and no docketing statement need be filed.

The service and filing of an amended notice of appeal shall not serve to extend the time within which to accomplish the applicable appellate procedure, the time therefor to be computed as hereafter provided from the dates of service or filing of the original notice of appeal.

Source: SL 1988, ch 420 (Supreme Court Rule 87-1); SL 1990, ch 423 (Supreme Court Rule 89-5).



§ 15-26A-5 Affidavit of indigency in lieu of filing fee.

15-26A-5. Affidavit of indigency in lieu of filing fee. In lieu of the filing fees provided for in § 15-26A-4, appellant may file an affidavit of indigency which may be contested as provided in § 15-26A-35 for the exception to personal surety.

Source: Supreme Court Rule 79-1, Rule 7 (3); SDCL Supp, § 15-26A-13; Supreme Court Rule 82-1.



§ 15-26A-6 Appeals--When taken.

15-26A-6. Appeals--When taken. An appeal from a judgment or order must be taken within thirty days after the judgment or order shall be signed, attested, filed and written notice of entry thereof shall have been given to the adverse party.

A written notice of appeal filed before the attestation and filing of such signed judgment or order shall be deemed as filed on the date of the attestation and filing of the judgment or order.

The running of the time for filing a notice of appeal is terminated as to all parties by a timely motion filed in the circuit court by any party pursuant to § 15-6-59 or § 15-6-50(b), or both, and the full time for appeal fixed by this section commences to run after the order made pursuant to such motion shall be signed, attested, filed and written notice of entry thereof shall have been given to the adverse party or if the circuit court fails to take action on such motion or fails to enter an order extending the time for taking action on such motion within the time prescribed, then the date shall be computed from the date on which the time for action by the circuit court expires.

Source: SDC 1939, § 33.0702; SL 1943, ch 124, § 1; SL 1961, ch 179; SDCL § 15-26-2; SL 1976, ch 149, § 2; Supreme Court Rule 79-1, Rule 4; Supreme Court Rule 79-6; SDCL Supp, § 15-26A-4; Supreme Court Rule 80-3; Supreme Court Rule 82-33; Supreme Court Rule 97-8; SL 2006, ch 333 (Supreme Court Rule 06-59), eff. July 1, 2006; SL 2008, ch 288 (Supreme Court Rule 08-02), eff. July 1, 2008; SL 2010, ch 254 (Supreme Court Rule 10-01), eff. Feb. 26, 2010.



§ 15-26A-6.01 Transitional provision--Time for taking appeal.

15-26A-6.01. Transitional provision--Time for taking appeal. For any judgment or order for which signing, attestation, filing and the provision of notice of entry thereof is completed before July 1, 2006, the time for taking an appeal under § 15-26A-6 shall be sixty days. For any judgment or order for which signing, attestation, filing and the provision of notice of entry thereof is completed on or after July 1, 2006, the time for taking an appeal under § 15-26A-6 shall be thirty days.

Source: SL 2006, ch 334 (Supreme Court Rule 06-60), eff. July 1, 2006.



§ 15-26A-6.1 Repealed.

15-26A-6.1. Repealed by SL 2007, ch 306 (Supreme Court Rule 06-74), eff. Jan. 1, 2007.



§ 15-26A-7 Orders and determinations of trial court subject to review on appeal from judgment.

15-26A-7. Orders and determinations of trial court subject to review on appeal from judgment. On appeal from a judgment the Supreme Court may review any order, ruling, or determination of the trial court, including an order denying a new trial, and whether any such order, ruling, or determination is made before or after judgment involving the merits and necessarily affecting the judgment and appearing upon the record.

Source: SDC 1939 & Supp 1960, § 33.0710; SDCL, § 15-26-19.



§ 15-26A-8 New trial motion not required for review on insufficiency of evidence or error of law.

15-26A-8. New trial motion not required for review on insufficiency of evidence or error of law. Such of the matters specified in subdivisions 15-6-59(a)(6) and (7) as may have been timely presented to the trial court by motion for directed verdict, request for findings, or other apt motion, offer, or objection may be reviewed on appeal from the judgment without necessity for an application for new trial.

Source: SDC 1939 & Supp 1960, § 33.0710; SDCL, § 15-26-20; SL 1978, ch 178, § 569.



§ 15-26A-9 Matters subject to review on appeal from order denying new trial.

15-26A-9. Matters subject to review on appeal from order denying new trial. When reviewing an order denying a new trial, the Supreme Court may review all matters properly and timely presented to the court by the application for a new trial.

Source: SDC 1939 & Supp 1960, § 33.0710; SDCL, § 15-26-21.



§ 15-26A-10 Scope of review on appeal from order.

15-26A-10. Scope of review on appeal from order. When the appeal is from any order subject to appeal, the Supreme Court may review all matters appearing on the record relevant to the question of whether the order appealed from is erroneous.

Source: SDC 1939 & Supp 1960, § 33.0710; SDCL, § 15-26-22.



§ 15-26A-11 Combining of appeals in one notice and one undertaking.

15-26A-11. Combining of appeals in one notice and one undertaking. The appellant may unite in one notice, and under one undertaking of the amount required for a single appeal, all appeals from one or more judgments and from one or more orders made in or pertaining to the same action or proceeding, subject however to all limitations of time for taking appeals.

Source: SDC 1939 & Supp 1960, § 33.0703; SDCL, § 15-26-4.



§ 15-26A-12 Actions available to Supreme Court on decision.

15-26A-12. Actions available to Supreme Court on decision. By its judgment, the Supreme Court may reverse, affirm, or modify the judgment or order appealed from, and may either direct a new trial or the entry by the trial court of such judgment as the Supreme Court deems is required under the record.

Source: SDC 1939 & Supp 1960, § 33.0710; SDCL, § 15-26-26.



§ 15-26A-13 Petition for permission to take discretionary appeal.

15-26A-13. Petition for permission to take discretionary appeal. An appeal from an intermediate order made before trial as prescribed by subdivision 15-26A-3(6) may be sought by filing a petition for permission to appeal, together with proof of service thereof upon all other parties to the action in circuit court, with the clerk of the Supreme Court within ten days after notice of entry of such order. When a petition is forwarded to the clerk for filing by mail it shall be accompanied by an affidavit of mailing or certificate of service of mailing and shall be deemed to be filed as of the date of mailing.

The original and five copies of the petition shall be filed with the clerk of the Supreme Court, together with the required statutory filing fees unless exempt by law.

Source: Supreme Court Rule 79-1, Rule 5 (1); SDCL Supp, § 15-26A-5; Supreme Court Rule 81-6; SL 2011, ch 245 (Supreme Court Rule 11-02), eff. July 1, 2011.



§ 15-26A-14 Contents of petition for appeal.

15-26A-14. Contents of petition for appeal. The petition shall be captioned in the Supreme Court and entitled as in the circuit court. It shall contain:

(1) A statement of facts necessary to understand the question presented;

(2) A statement of the question itself;

(3) The relief sought;

(4) A concise statement, without argument, of law in support of the request;

(5) The reasons why the appeal should be allowed;

(6) Other papers and exhibits petitioner deems relevant and material; and

(7) All papers must conform to typeface specified in § 15-26A-66. Except by the Court's permission, a petition or response may not exceed 10 pages, exclusive of the accompanying documents required by subdivisions 15-26A-15(1), (2) and (3).
Source: Supreme Court Rule 79-1, Rule 5 (2); SDCL Supp, § 15-26A-6; Supreme Court Rule 80-3; Supreme Court Rule 82-14; SL 2005, ch 292 (Supreme Court Rule 05-06), effective Feb. 25, 2005; SL 2013, ch 262 (Supreme Court Rule 13-01), eff. Feb. 14, 2013.



§ 15-26A-15 Attachments to petition for appeal.

15-26A-15. Attachments to petition for appeal. Attachments to the petition shall include:

(1) A conformed copy of the order sought to be reviewed;

(2) All findings of fact, conclusions of law, or memorandum opinions relating thereto; and

(3) The notice of entry of the order sought to be appealed.
Source: Supreme Court Rule 79-1, Rule 5 (2) (e); SDCL Supp, § 15-26A-7; Supreme Court Rule 82-15; SL 2005, ch 293 (Supreme Court Rule 05-07), effective Feb. 25, 2005.



§ 15-26A-16 Response to petition.

15-26A-16. Response to petition. Within seven days after the service of the petition, any party to the action may serve and file a response thereto. The original and five copies of the answer shall be filed with the clerk of the Supreme Court. When a response to a petition is forwarded to the clerk for filing by mail it shall be accompanied by an affidavit of mailing or certificate of service of mailing and shall be deemed to be filed as of the date of mailing.

The petition and any response shall be submitted without oral argument unless otherwise ordered.

Source: Supreme Court Rule 79-1, Rule 5 (3); SDCL Supp, § 15-26A-8; SL 2011, ch 246 (Supreme Court Rule 11-03), eff. July 1, 2011.



§ 15-26A-17 Grant of permission to appeal--Procedure.

15-26A-17. Grant of permission to appeal--Procedure. If permission to appeal is granted, the clerk of the Supreme Court shall serve notice of the order granting permission to appeal by mailing a copy of the order to the clerk of the trial court and the counsel of record of each party to the action. The appellate petitioner shall then file the bond for costs as required by § 15-26A-23 and shall thereafter proceed as though the appeal had been instituted by service of a written notice of appeal. In the order granting the appeal, the court shall fix the time for the filing of the bond, briefs and the transmitting of the record if necessary.

Source: Supreme Court Rule 79-1, Rule 5 (4); SDCL Supp, § 15-26A-9.



§ 15-26A-18 Noncompliance with requirements and inaccurate statements as grounds for denialof appeal from intermediate order.

15-26A-18. Noncompliance with requirements and inaccurate statements as grounds for denial of appeal from intermediate order. In any case where it appears to the Supreme Court that a petitioner has willfully failed to comply with the requirements of §§ 15-26A-13 to 15-26A-17, inclusive, as to the form and contents of a petition for allowance of an appeal from an intermediate order, or has intentionally made an unfair or inaccurate statement in such petition, this shall constitute sufficient grounds for denial of the petition.

Source: SDC 1939 & Supp 1960, § 33.0707; SDCL, § 15-26-13; Supreme Court Rule 80-1.



§ 15-26A-19 Stay of further proceedings pending petition for appeal from intermediate order--Security required--Filing of order granting stay.

15-26A-19. Stay of further proceedings pending petition for appeal from intermediate order--Security required--Filing of order granting stay. Upon the filing of any petition referred to in § 15-26A-13 with the clerk of the Supreme Court, the petitioner may make application to the court for a stay of proceedings pending action of the court on such petition. The court shall grant such stay only when satisfied that the ends of justice require it, and upon such security as the court may direct to safeguard any other party against damage by reason of delay. If the court makes an order granting such stay, a certified copy thereof must be filed with the clerk of the court from which the appeal is sought. The filing of the petition shall not operate to stay proceedings except as provided in this section.

Source: SDC 1939 & Supp 1960, § 33.0705; SDCL, § 15-26-15; Supreme Court Rule 80-1.



§ 15-26A-20 Certification of record on petition for appeal from intermediate order.

15-26A-20. Certification of record on petition for appeal from intermediate order. The Supreme Court, for purposes of determination of a petition for allowance of an appeal from an intermediate order, may direct the certification to the court of any portion of the record in the court below.

Source: SDC 1939 & Supp 1960, § 33.0706; SDCL, § 15-26-17.



§ 15-26A-21 Terms imposed on unreasonable and vexatious petition for appeal from intermediateorder.

15-26A-21. Terms imposed on unreasonable and vexatious petition for appeal from intermediate order. In any case where the Supreme Court is satisfied that a petition for allowance of an appeal from an intermediate order has been filed without reasonable grounds, and that the filing of the same may be fairly considered vexatious, the court may impose upon the petitioner such terms as the court deems proper.

Source: SDC 1939 & Supp 1960, § 33.0707; SDCL, § 15-26-14.



§ 15-26A-22 Appellee's right to obtain review.

15-26A-22. Appellee's right to obtain review. An appellee may obtain review of a judgment or order entered in the same action which may adversely affect him by filing a notice of review and section B of the docketing statement required by subdivision 15-26A-4(2) with the clerk of the Supreme Court within twenty days after the service of the notice of appeal. The clerk of the Supreme Court shall not accept for filing such notice of review unless accompanied by a docketing statement and proof of service of such notice and docketing statement on all other parties. The notice of review shall specify the judgment or order to be reviewed.

Source: Supreme Court Rule 79-1, Rule 6; SDCL Supp, § 15-26A-10; SL 1986, ch 446 (Supreme Court Rule 86-11).



§ 15-26A-23 Form and amount of bond or deposit for costs.

15-26A-23. Form and amount of bond or deposit for costs. Unless an appellant is exempted by law, or has filed a supersedeas bond or other undertaking which includes security for the payment of costs on appeal, a bond for costs on appeal or equivalent security shall be filed by the appellant with the clerk of the circuit court within the time provided by § 15-26A-6; but security shall not be required of an appellant who is not subject to costs. The bond or equivalent security shall be in the sum or value of five hundred dollars. A bond for costs shall have sufficient surety and shall be conditioned to secure the payment of costs if the appeal is dismissed, the judgment or order affirmed, or of such costs as the Supreme Court may direct if the judgment or order is modified or affirmed in part. After a bond for costs is filed, appellee may except to the form of the bond or to the sufficiency of the surety.

Source: Supreme Court Rule 79-1, Rule 7 (1); SDCL Supp, § 15-26A-11.



§ 15-26A-24 Waiver of bond or deposit--Affidavit of indigency.

15-26A-24. Waiver of bond or deposit--Affidavit of indigency. The bond for costs, or deposit of money in lieu thereof, shall be deemed waived if appellant shall file with the clerk of the circuit court, within the time provided by § 15-26A-6, the written consent of each appellee, or an affidavit of indigency. The verity of such affidavit may be contested in the same manner as provided in § 15-26A-35 for exception to personal surety.

Source: Supreme Court Rule 79-1, Rule 7 (2); SDCL Supp, § 15-26A-12.



§ 15-26A-25 Stay of judgment or order in circuit court--When allowed.

15-26A-25. Stay of judgment or order in circuit court--When allowed. An appeal from a judgment or order shall not stay enforcement of proceedings in the circuit court except as provided in § 15-6-62 unless the appellant executes a supersedeas bond in the amount and form approved by the circuit court or otherwise complies with the provisions of this rule.

Source: Supreme Court Rule 79-1, Rule 8 (1); SDCL Supp, § 15-26A-14.



§ 15-26A-26 Appellate procedure--Money judgment--Conditions of bond on appeal.

15-26A-26. Appellate procedure--Money judgment--Conditions of bond on appeal. If the appeal is from a judgment directing the payment of money, the conditions of the bond required by § 15-26A-25 shall be the payment of the judgment or that part of the judgment which is affirmed together with interest thereon from the date of the judgment. The amount of the bond required collectively of all appellants may not exceed twenty-five million dollars regardless of the amount of judgment. If the appellee proves by a preponderance of the evidence that an appellant whose bond has been so limited has been dissipating assets outside the ordinary course of business to avoid payment of a judgment, the court may require the appellant to execute a bond in an amount up to the full amount of judgment.

Source: Supreme Court Rule 79-1, Rule 8 (1) (a); SDCL Supp, § 15-26A-15; SL 2004, ch 314 (Supreme Court Rule 03-13), eff. Jan. 1, 2004.



§ 15-26A-27 Judgment directing the assignment or delivery of documents or personal property--Conditions of bond on appeal.

15-26A-27. Judgment directing the assignment or delivery of documents or personal property--Conditions of bond on appeal. If the appeal is from a judgment directing the assignment or delivery of documents or personal property, the condition of the bond required by § 15-26A-25 shall be the obedience by appellant to the judgment or order of the Supreme Court. The bond provided by this section need not be furnished if the appellant places the documents or personal property in the custody of such officer or receiver as the presiding judge of the circuit court shall appoint.

Source: Supreme Court Rule 79-1, Rule 8 (1) (b); SDCL Supp, § 15-26A-16.



§ 15-26A-28 Judgment directing the sale or possession of real property--Conditions of bond onappeal.

15-26A-28. Judgment directing the sale or possession of real property--Conditions of bond on appeal. If the appeal is from a judgment directing the sale or delivery of possession of real property the condition of the bond required by § 15-26A-25 shall be that during the possession of such property by appellant, he will not commit or suffer to be committed any waste thereof, and that if the judgment is affirmed, he will pay the value of the use and occupation of the property, from the time of appeal until the delivery of possession thereof pursuant to the judgment.

Source: Supreme Court Rule 79-1, Rule 8 (1) (c); SDCL Supp, § 15-26A-17.



§ 15-26A-29 Judgment directing execution of an instrument--Conditions of stay.

15-26A-29. Judgment directing execution of an instrument--Conditions of stay. If the appeal is from a judgment directing the execution of a conveyance or other instrument, its execution shall not be stayed by the appeal unless the instrument shall be properly executed and deposited with the clerk of the circuit court to abide the judgment of the Supreme Court.

Source: Supreme Court Rule 79-1, Rule 8 (1) (d); SDCL Supp, § 15-26A-18.



§ 15-26A-30 Sale of perishable property--Deposit of proceeds.

15-26A-30. Sale of perishable property--Deposit of proceeds. If the appeal is from a judgment directing the sale or possession of perishable property, the circuit court may order the property to be sold and the proceeds deposited in court to abide the judgment of the Supreme Court.

Source: Supreme Court Rule 79-1, Rule 8 (1) (e); SDCL Supp, § 15-26A-19.



§ 15-26A-31 Conditions of bond on appeal from other judgments and orders.

15-26A-31. Conditions of bond on appeal from other judgments and orders. If the appeal is from any judgment or order not expressly covered by this chapter the bond required by § 15-26A-25 shall be conditioned in such amount and form as the circuit court directs.

Source: Supreme Court Rule 79-1, Rule 8 (1) (f); SDCL Supp, § 15-26A-20.



§ 15-26A-32 Extent of stay on filing of bond.

15-26A-32. Extent of stay on filing of bond. When an approved supersedeas bond is filed it shall stay all further proceedings in circuit court upon the judgment or order accordingly, except that the circuit court may proceed upon any other matter included in the action, not affected by the judgment or order appealed from.

Source: Supreme Court Rule 79-1, Rule 8 (2); SDCL Supp, § 15-26A-21.



§ 15-26A-33 Joinder of bonds.

15-26A-33. Joinder of bonds. The cost bond and supersedeas bond required by this chapter may be in one instrument or several, at the option of appellant.

Source: Supreme Court Rule 79-1, Rule 8 (3); SDCL Supp, § 15-26A-22.



§ 15-26A-34 Notice of application for bond.

15-26A-34. Notice of application for bond. When the amount, form, or effect of any bond is required to be fixed or approved by a court or judge, at least twenty-four hours' notice of the application therefor shall be given the adverse party.

Source: Supreme Court Rule 79-1, Rule 8 (4); SDCL Supp, § 15-26A-23.



§ 15-26A-35 Personal sureties--Exceptions--Justification.

15-26A-35. Personal sureties--Exceptions--Justification. Except when the undertaking is with a corporate surety, an undertaking upon an appeal shall be of no effect unless it be accompanied by the affidavit of the sureties, in which each surety shall state that he is worth a certain sum mentioned in such affidavit, over and above all his debts and liabilities, in property within this state not by law exempt from execution, and which sum so sworn to by such sureties shall in the aggregate, be double the amount specified in such undertaking. An appellee may, however, except to the sufficiency of the sureties by service of exception upon appellant within ten days after filing of the bond. Appellant, within the next ten days and upon at least four days' notice to adverse parties, shall produce before the circuit court the sureties who thereupon may be examined on oath by adverse parties as to their sufficiency in such manner as the circuit court deems proper. If the circuit court finds the personal sureties sufficient, it shall endorse its allowance upon the undertakings and cause them to be filed with the clerk. The costs of the justification shall be paid by appellant if the sureties are found insufficient, but if found sufficient, the party or parties excepting to the sureties shall pay the costs of the justification. Unless the sureties justify as so prescribed within the allotted time, the appeal shall be regarded as if no undertaking had been given.

Source: Supreme Court Rule 79-1, Rule 8 (5); SDCL Supp, § 15-26A-24.



§ 15-26A-36 Service of bond on adverse party.

15-26A-36. Service of bond on adverse party. A copy of every bond required to be furnished by §§ 15-26A-25 to 15-26A-31, inclusive, shall be filed with the clerk of the circuit court. The clerk shall not accept such bond for filing without proof of service of a copy thereof on all adverse parties.

Source: Supreme Court Rule 79-1, Rule 8 (6); SDCL Supp, § 15-26A-25.



§ 15-26A-37 Proceedings against sureties on bond.

15-26A-37. Proceedings against sureties on bond. Whenever a bond for costs or supersedeas bond is given with one or more corporate or individual sureties, each surety thereon submits himself to the jurisdiction of the circuit court and irrevocably appoints the clerk of the circuit court as his agent upon whom any papers affecting his liability on the bond may be served. His or its liability may be enforced on motion in the circuit court without the necessity of an independent action. The motion and such notice of motion as the circuit court shall prescribe shall be served on the clerk of the circuit court, who shall forthwith mail copies to the sureties at their last known address.

Source: Supreme Court Rule 79-1, Rule 8 (7); SDCL Supp, § 15-26A-26.



§ 15-26A-38 Stay of execution without bond by public agency or officer.

15-26A-38. Stay of execution without bond by public agency or officer. When the state, any state board or officer, any county, township, municipal corporation, school district, or its officers, in a purely official capacity, shall take an appeal, service and filing of the notice of appeal shall perfect the appeal and stay the execution or performance of the judgment or order appealed from and no undertaking or bond need be given, but the Supreme Court may, on motion, require security to be given in such form and manner as it shall in its discretion prescribe as a condition of the further prosecution of the appeal.

Source: SDC 1939 & Supp 1960, § 33.0722; SDCL, § 15-27-10; Supreme Court Rule 79-1, Rule 8 (8); SDCL Supp, § 15-26A-27.



§ 15-26A-39 Application to Supreme Court for special relief.

15-26A-39. Application to Supreme Court for special relief. A motion for the relief provided in §§ 15-26A-25 to 15-26A-38, inclusive, may be made to the Supreme Court but said motion shall show that the application to the circuit court for the relief sought is not practicable or that the circuit court has denied an application or has failed to afford the relief which the applicant requested, with the reasons given by the circuit court for its action. Said motion shall also show the reasons for the relief requested and the facts relied upon; and if the facts are subject to dispute, the motion shall be supported by affidavit or other sworn statements or copies thereof. With the motion shall be filed such parts of the record as are relevant. Reasonable notice of the motion shall be given to all parties. The motion shall be filed with the clerk of the Supreme Court and normally will be considered by all members of the court, but in exceptional cases where such a procedure would be impracticable due to the requirements of time, the application may be made to and considered by a single justice of the court.

Source: Supreme Court Rule 79-1, Rule 8 (9); SDCL Supp, § 15-26A-28; Supreme Court Rule 82-2.



§ 15-26A-40 New undertaking required when security insufficient--Dismissal of appeal orvacation of stay on failure to file new undertaking.

15-26A-40. New undertaking required when security insufficient--Dismissal of appeal or vacation of stay on failure to file new undertaking. The Supreme Court, upon satisfactory proof that any surety to an undertaking given under this title has become insolvent, or that his circumstances have become so precarious that there is reason to apprehend that the undertaking is insufficient security, may in its discretion require the appellant to file and serve a new undertaking, with such sureties and in such time as shall be prescribed, and that in default thereof the appeal shall be dismissed or the stay of proceedings vacated, and the execution or performance of the judgment or order be allowed to be enforced without further delay.

Source: SDC 1939 & Supp 1960, § 33.0725; SDCL, § 15-28-4.



§ 15-26A-41 Deposit in lieu of undertaking--Notice of deposit.

15-26A-41. Deposit in lieu of undertaking--Notice of deposit. When the appellant is required, under any provisions of this title, to give an undertaking, he may in lieu thereof deposit with the clerk of the court in which the judgment or order appealed from is entered, a sum of money equal to the amount for which such undertaking is required to be given, and in lieu of the service of such undertaking, serve a notice of the making of such deposit. Such deposit and notice shall have the same effect as the service of the required undertaking, and be held to answer the event of the appeal upon the terms prescribed for the undertaking, in lieu of which the same is deposited.

Source: SDC 1939 & Supp 1960, § 33.0726; SDCL, § 15-28-5.



§ 15-26A-42 Waiver of undertaking and deposit.

15-26A-42. Waiver of undertaking and deposit. Any such undertaking and deposit may be waived in writing by the party for whose benefit the same is required to be made, and such waiver shall have the same effect as the giving of the undertaking would have had.

Source: SDC 1939 & Supp 1960, § 33.0726; SDCL, § 15-28-6.



§ 15-26A-43 Failure to pay after affirmance of judgment as breach of undertaking.

15-26A-43. Failure to pay after affirmance of judgment as breach of undertaking. In all cases a neglect for the space of thirty days after the affirmance on appeal of a judgment directing the payment of money and the filing of the remittitur in the trial court to pay the amount directed to be paid on such affirmance, shall be deemed a breach of the undertaking on such appeal.

Source: SDC 1939 & Supp 1960, § 33.0728; SDCL, § 15-28-7.



§ 15-26A-44 Liability of sureties on dismissal of appeal.

15-26A-44. Liability of sureties on dismissal of appeal. The dismissal of an appeal by the appellant, or by the court for want of prosecution, unless the court shall at the time otherwise expressly order, shall render the sureties upon any undertaking, given under this title, liable in the same manner and to the same extent as if the judgment or order appealed from had been affirmed.

Source: SDC 1939 & Supp 1960, § 33.0728; SDCL, § 15-28-8.



§ 15-26A-45 Damages determined by referee after affirmance by Supreme Court.

15-26A-45. Damages determined by referee after affirmance by Supreme Court. When the amount of damages to be paid by the appellant on affirmance of the judgment or order appealed from, pursuant to any undertaking, is not fixed by the judgment or decision of the Supreme Court on the appeal, the circuit court may, after the remittitur of the record from the Supreme Court is filed, order a reference to ascertain such damages, the expense of which shall be included in and recoverable with such damages.

Source: SDC 1939 & Supp 1960, § 33.0728; SDCL, § 15-28-9.



§ 15-26A-46 Failure to pay damages determined by referee as breach of undertaking.

15-26A-46. Failure to pay damages determined by referee as breach of undertaking. A neglect for a space of thirty days after the confirmation of the report of a referee, to whom a reference has been ordered for the purpose of ascertaining the damages to be paid, on the affirmance of any other judgment or order appealed from, to pay the amount of damages so ascertained and the expense of such reference, shall be deemed a breach of the undertaking on such appeal.

Source: SDC 1939 & Supp 1960, § 33.0728; SDCL, § 15-28-10.



§ 15-26A-47 Composition of the record on appeal.

15-26A-47. Composition of the record on appeal. The original pleadings, papers, offered exhibits, and the transcript of the proceedings, if any, shall constitute the record on appeal in all cases. Pursuant to § 15-6-5(d), trial briefs shall constitute a part of the record only when the Supreme Court shall direct counsel to provide copies thereof.

Source: Supreme Court Rule 79-1, Rule 10 (1); SDCL Supp, § 15-26A-30; Supreme Court Rule 97-10.



§ 15-26A-48 Order for transcript of proceedings.

15-26A-48. Order for transcript of proceedings. Within ten days after the filing of the notice of appeal, the appellant shall order from the reporter(s) transcript(s) of the proceedings or such parts thereof as deemed necessary. The order shall be in writing on the form prescribed by the Supreme Court, and within the same period service of the order shall be made on all parties to the action and a copy shall be filed with the clerk of the circuit court.

Source: Supreme Court Rule 79-1, Rule 10 (2)(a); SDCL Supp, § 15-26A-31; Supreme Court Rule 80-3; SL 1987, ch 399 (Supreme Court Rule 86-25); SL 1995, ch 309 (Supreme Court Rule 95-2).



§ 15-26A-49 Waiver by failure to order transcript.

15-26A-49. Waiver by failure to order transcript. Failure to order a transcript within the time fixed by this chapter shall constitute a waiver of the right to such a transcript.

Source: SDC 1939 & Supp 1960, § 33.0737; SDCL, § 15-29-9; Supreme Court Rule 80-2.



§ 15-26A-50 Determination of parts of transcript to be included.

15-26A-50. Determination of parts of transcript to be included. Unless the entire transcript is to be included, the appellant shall within the ten days' time provided in § 15-26A-48 file with the clerk of the circuit court a statement of the issues he intends to present on the appeal and shall serve on the appellee a copy of the order or certificate and of the statement. If the appellee deems a transcript of other parts of the proceedings to be necessary, he shall, within ten days after the service of the order or certificate and the statement of the appellant file with the clerk of the circuit court and serve on the appellant, the court reporter, and the clerk of the Supreme Court a designation of additional parts to be included. Unless within ten days after service of such designation the appellant has ordered such parts and has so notified the appellee, the appellee may within the following ten days either order the parts or move in the circuit court for an order requiring the appellant to do so.

Source: Supreme Court Rule 79-1, Rule 10 (2) (b); SDCL Supp, § 15-26A-32; SL 1981, ch 13, § 3; Supreme Court Rule 82-16.



§ 15-26A-51 Costs of transcript--Endorsement of order by reporter--Extension of time fortranscript.

15-26A-51. Costs of transcript--Endorsement of order by reporter--Extension of time for transcript. At the time of ordering, a party must make satisfactory arrangements with the reporter for payment of the costs of the transcript and all necessary copies. If the reporter requires a prepayment, he shall immediately notify the party placing the order, who shall then have ten days to make such payment. The reporter shall acknowledge at the foot of the order the date he received it, the date prepayment was received, if such payment was required, and the date on which he expects to have the transcript completed. The reporter shall transmit the order so endorsed to the clerk of the Supreme Court. The transcript shall be completed within forty-five days after receipt of the order or, if prepayment was requested, within forty-five days after receipt of such prepayment. If the reporter cannot complete the transcript within the prescribed time, he shall request an extension of time from the clerk of the Supreme Court, and the action of the clerk of the Supreme Court shall be entered on the record and the parties notified. In the event of the failure of the reporter to file the transcript within the time allowed, the clerk of the Supreme Court shall take such steps as may be directed by the Chief Justice of the Supreme Court.

In the event that the reporter receives a copy of appellee's designation of additional parts of the proceedings to be transcribed, as provided for in § 15-26A-50, his time for preparation of the transcript shall be tolled and commence to run anew when:

(1) He receives an order from either the appellant or the appellee for additional parts of the transcript, in which case he shall endorse the order and transmit it to the clerk of the Supreme Court; or

(2) The trial court has entered its order denying appellee's motion requesting the transcription of additional parts of the proceedings, in which event the trial clerk shall transmit a copy of the order of denial to the reporter and to the clerk of the Supreme Court.
Source: Supreme Court Rule 79-1, Rule 10 (2)(c); SDCL Supp, § 15-26A-33; Supreme Court Rule 82-17; SL 1991, ch 428 (Supreme Court Rule 90-05).



§ 15-26A-52 Form of transcript--Number of copies--Certification.

15-26A-52. Form of transcript--Number of copies--Certification. The transcript shall be in the form prescribed in the appendix of forms. The reporter shall file the original transcript with the clerk of the circuit court and shall transmit a copy to the attorney for each party to the appeal separately represented and directly to any parties not represented. In the event that more than three copies are necessary to comply with the foregoing requirement, appellant may make application, upon notice, to the circuit court for an order determining the number of copies to be served and the time of use by the parties. Copies of the transcript may be reproduced by any duplicating or copying process which produces a clear black image on white paper. The reporter shall certify the correctness of the original and all copies of the transcript. He shall notify the clerk of the Supreme Court that he has filed the original transcript and transmitted the copies.

Source: Supreme Court Rule 79-1, Rule 10 (2) (d); SDCL Supp, § 15-26A-34.



§ 15-26A-53 Duty of clerk of trial court to assemble and certify the record--Time and manner--Transmittal of index in lieu of entire record.

15-26A-53. Duty of clerk of trial court to assemble and certify the record--Time and manner--Transmittal of index in lieu of entire record. Within five days after the filing of the notice of appeal, it shall be the duty of the clerk of the trial court to assemble and consecutively number the pages of all pleadings, documents, papers, and exhibits filed in said action, including any opinion which the trial court may have filed or authorized for filing, except the parties may stipulate as to the contents of the record. The clerk shall then prepare and attach an alphabetical index to the record and shall promptly serve a copy on all counsel of record and the clerk of the Supreme Court. The clerk's certified record, together with the transcript, shall constitute the record on appeal.

Trial briefs shall constitute a part of the record only when the Supreme Court shall direct counsel to provide copies thereof.

The Supreme Court may provide by rule or order that a certified copy of the alphabetical index shall be transmitted in lieu of the entire record, subject to the right of any party to request at any time during the pendency of the appeal that designated parts of the record be transmitted.

Source: Supreme Court Rule 79-1, Rule 10 (3); SDCL Supp, § 15-26A-35; Supreme Court Rule 81-2; Supreme Court Rule 82-10.



§ 15-26A-54 Statement of the proceedings when no report was made or when the transcript isunavailable.

15-26A-54. Statement of the proceedings when no report was made or when the transcript is unavailable. If no report of all or any part of the proceedings at a hearing or trial was made, or if a transcript is unavailable, the appellant may, within fifteen days after service of the notice of appeal, prepare a statement of the proceedings from the best available means, including his recollection, and file a written notice of intention to file such a statement with the clerk of the Supreme Court and with the clerk of the trial court. The statement shall be served on the appellee, who may serve objections or propose amendments thereto within fifteen days after service. Thereupon the statement and any objections or proposed amendments shall be submitted to the trial court, and the statement as approved by the trial court shall be filed with the trial clerk and included in the record within fifteen days of submission. The trial clerk shall give written notice of said filing to the clerk of the Supreme Court.

Source: Supreme Court Rule 79-1, Rule 10 (4); SDCL Supp, § 15-26A-36; Supreme Court Rule 80-8.



§ 15-26A-55 Agreed statement as the record.

15-26A-55. Agreed statement as the record. In lieu of the record as defined in § 15-26A-47, the parties within fifteen days of service of the notice of appeal may prepare and sign a statement of the case showing how the issues presented by the appeal arose and were decided in the trial court and setting forth only so many of the facts averred and proved or sought to be proved as are essential to a decision of the issues presented, and file a written notice of intention to file such statement with the clerk of the Supreme Court and with the clerk of the trial court. If the statement conforms to the truth, it, together with such additions as the trial court may consider necessary to present the issues raised by the appeal, shall be approved by the trial court and filed with the trial clerk within fifteen days of preparation. As so filed, the statement shall be the record on appeal. The trial clerk shall give written notice of said filing to the clerk of the Supreme Court.

Source: Supreme Court Rule 79-1, Rule 10 (5); SDCL Supp, § 15-26A-37; Supreme Court Rule 80-8.



§ 15-26A-56 Correction or modification of the record.

15-26A-56. Correction or modification of the record. If anything material to either party is omitted from the record, is misstated therein, or is improper, the parties by stipulation, or the trial court, before the record is transmitted to the Supreme Court, or the Supreme Court, on motion by a party or on its own initiative, may direct the record be corrected and if necessary require a supplemental record be approved and transmitted.

Source: Supreme Court Rule 79-1, Rule 10 (6); SDCL Supp, § 15-26A-38.



§ 15-26A-57 Time for transmission of record--Temporary delay--Documents of unusual bulk orweight and physical exhibits--Motion for intermediate orders.

15-26A-57. Time for transmission of record--Temporary delay--Documents of unusual bulk or weight and physical exhibits--Motion for intermediate orders. When the briefs have been served and filed in the Supreme Court, or the time for filing briefs has expired, the clerk of the Supreme Court shall so notify the clerk of the trial court in writing, and the clerk of the trial court shall then forthwith transmit the record on appeal to the clerk of the Supreme Court. Transmission of the record is effected when the clerk of the trial court mails or otherwise forwards the record to the Supreme Court. The parties, however, by written stipulation, or the Supreme Court acting through its clerk upon motion of a party may order, for cause shown, a temporary delay in the transmission of the settled record not to exceed thirty days. Such stipulation by the parties shall be subject to review and modification by the Supreme Court upon its own motion and order.

All documents which are, in the determination of the clerk of the trial court, of unusual bulk or weight, all physical exhibits other than documents which are not of unusual bulk or weight, and such other parts of the record as the Supreme Court may designate by rule or order, or the parties may designate by written stipulation, shall not be transmitted by the clerk of the trial court as part of the settled record unless he is otherwise directed to do so in writing by the party or the clerk of the Supreme Court. A party so directing must make advanced arrangement with the clerks of the trial court and the Supreme Court for the cost, transportation, and receipt of exhibits of unusual bulk or weight and those others which he directs to be transmitted.

If prior to the time the record is transmitted, a party desires to make in the Supreme Court a motion for dismissal, for relief, for a stay pending appeal, for additional security on bond on appeal, or on a supersedeas bond, or for any intermediate order, the clerk of the trial court at the request of any party shall transmit to the Supreme Court such parts of the original record as any party shall designate.

Source: Supreme Court Rule 79-1, Rule 11 (1); SDCL Supp, § 15-26A-39; Supreme Court Rule 82-11.



§ 15-26A-58 Transmittal of record for preliminary hearing.

15-26A-58. Transmittal of record for preliminary hearing. The Supreme Court may also at any time before or after the completion of an appeal by order directed to the clerk of the trial court require the transmission of the record or any part thereof to the clerk of the Supreme Court.

Source: Supreme Court Rule 79-1, Rule 11 (2); SDCL Supp, § 15-26A-40.



§ 15-26A-59 Disposition of record after appeal.

15-26A-59. Disposition of record after appeal. The record on appeal shall remain on file in the office of the clerk of the Supreme Court until the action has finally been disposed of. It shall then be returned to the trial court with the remittitur.

Source: Supreme Court Rule 79-1, Rule 11 (3); SDCL Supp, § 15-26A-41.



§ 15-26A-60 Appellate procedure--Brief of appellant--Contents.

15-26A-60. Appellate procedure--Brief of appellant--Contents. The brief of the appellant shall contain under appropriate headings and in the order here indicated:

(1) A table of contents, with page references.

(2) A table of cases (alphabetically arranged), statutes and other authorities cited, with references to the pages of the brief where they are cited.

(3) A jurisdictional statement setting forth the date and form of the judgment or order sought to be reviewed, and the date when the notice of appeal was filed. This statement must make it appear, in cases of appeal, that the order sought to be reviewed is appealable.

(4) A concise statement of the legal issue or issues involved, omitting unnecessary detail. Each issue shall be stated as an appellate court would state the broad issue presented. Each issue shall be followed by a concise statement of how the trial court decided it, and a list of the most relevant cases not to exceed four, and the most relevant constitutional and statutory provisions.

(5) A statement of the case and the facts. A statement of the case shall first be presented identifying the trial court and the trial judge and indicating briefly the nature of the case and its disposition in the trial court. There shall follow a statement of facts relevant to the grounds urged for reversal, modification, or other relief. The facts must be stated fairly, with complete candor, and as concisely as possible. Where it is claimed that a verdict, finding of fact, or other determination is not sustained by the evidence, the statement must set forth the particulars in which the evidence is claimed to be insufficient. Each statement of a material fact shall be accompanied by a reference to the record where such fact appears.

(6) An argument. The argument shall contain the contentions of the party with respect to the issues presented, the reasons therefore, and the citations to the authorities relied on. Each issue shall be separately presented. Needless repetition shall be avoided.

(7) A short conclusion stating the precise relief sought.

(8) An appendix. The appendix shall include:

(a) The judgment, order or decision in question and any relevant written findings of fact and conclusions of law and memorandum decision;

(b) The statements of material facts and record citations required in subdivisions 15-6-56(c)(1) and (2);

(c) Any relevant portions of the pleadings, instructions, and transcripts;

(d) Items enumerated in § 15-26A-65; and

(e) Any other parts of the record to which the parties wish to direct the particular attention of the Court.

Any portion of a transcript or deposition included in the appendix shall be accompanied by a copy of the cover sheet which indicates the date(s) of the proceedings and the participants. Summaries, abstracts or narratives shall not be used. The pages of the appendix shall be separately numbered and the appendix shall contain a table of contents with page references. Sections of the appendix shall be tabbed and salient information highlighted.

(9) One copy of the brief filed by the appellant in any appeal from a judgment or order pursuant to chapter 26-8A shall be signed by the appellant and his or her attorney. The appellant's signature shall be omitted from the other copies of the brief that are served or filed. The copy of the brief signed by the appellant shall be filed under seal by the clerk of the Supreme Court and shall be subject to inspection only as permitted by the Court in keeping with the best interests of the child.
Source: Supreme Court Rule 79-1, Rule 12 (1); SDCL Supp, § 15-26A-42; SL 1993, ch 391 (Supreme Court Rule 93-8); SL 2003, ch 261 (Supreme Court Rule 03-02), eff. July 1, 2003; SL 2004, ch 315 (Supreme Court Rule 03-14), eff. Jan. 1, 2004; SL 2007, ch 309 (Supreme Court Rule 06-77), eff. Jan. 1, 2007.



§ 15-26A-61 Appellate procedure--Brief of appellee.

15-26A-61. Appellate procedure--Brief of appellee. The brief of the appellee shall conform to the requirements of § 15-26A-60. If a notice of review is filed, the appellee's brief shall contain the judgment, order or decision in question and any relevant written findings of fact, conclusions of law and memorandum decision, if different from those included in the appendix to the appellant's brief.

Source: Supreme Court Rule 79-1, Rule 12 (2); SDCL Supp, § 15-26A-43; SL 2003, ch 262 (Supreme Court Rule 03-3); SL 2004, ch 316 (Supreme Court Rule 03-15), eff. Jan. 1, 2004.



§ 15-26A-62 Reply brief.

15-26A-62. Reply brief. The appellant may file a brief in reply to the brief of the appellee. The reply brief must be confined to new matter raised in the brief of the appellee and shall not exceed the page limitation set in § 15-26A-66.

Source: Supreme Court Rule 79-1, Rule 12 (3); SDCL Supp, § 15-26A-44; SL 1993, ch 392 (Supreme Court Rule 93-9).



§ 15-26A-63 References in briefs to parties.

15-26A-63. References in briefs to parties. In their briefs and oral arguments counsel should minimize references to parties by such designations as "appellant" and "appellee." It promotes clarity to use the designations used in the trial court, or the actual names of the parties, or descriptive terms such as "employer," "owner," "guest," "injured person," "husband," etc.

Source: Supreme Court Rule 79-1, Rule 12 (4); SDCl Supp, § 15-26A-45.



§ 15-26A-63.1 References in briefs to children.

15-26A-63.1. References in briefs to children. Pursuant to § 26-7A-112, initials shall appear on appeal record documents in the place of the child and the child's parents, guardian, or custodian who are parties to the action when an intermediate appeal or appeal is taken from a judgment, decree, or order under the provisions of chapters 26-7A, 26-8A, 26-8B, and 26-8C.

Source: SL 1993, ch 393 (Supreme Court Rule 93-10).



§ 15-26A-64 References in briefs to record.

15-26A-64. References in briefs to record. Whenever reference is made in the briefs to any part of the record it shall be made to the particular part of the record, suitably designated, and to the specific pages thereof.

Source: Supreme Court Rule 79-1, Rule 12 (5); SDCL Supp, § 15-26A-46.



§ 15-26A-65 Reproduction of statutes, ordinances, rules, regulations, etc.

15-26A-65. Reproduction of statutes, ordinances, rules, regulations, etc.. If determination of the issues presented requires the study of statutes, ordinances, rules, regulations, etc., or relevant parts thereof, they shall be reproduced in the brief or in an appendix at the end.

Source: Supreme Court Rule 79-1, Rule 12 (6); SDCL Supp, § 15-26A-47.



§ 15-26A-66 Length of briefs.

15-26A-66. Length of briefs. (a) Monospaced Typeface. Appellant and appellee briefs in monospaced typeface shall not exceed forty pages. A reply brief and amicus curiae brief shall not exceed twenty pages. A supplemental brief shall not exceed ten pages. Monospaced type shall be no more nor no less than ten characters per inch (10 cpi).

(b) Proportionally Spaced Typeface. Appellant and appellee briefs in proportionally spaced typeface shall not exceed thirty-two pages. A reply brief and amicus curiae brief shall not exceed sixteen pages. A supplemental brief shall not exceed five pages. Nonetheless, briefs may exceed these page limitations if they otherwise comply with the type volume limitations in § 15-26A-66(b)(2). A proportionally spaced typeface must include serifs, but sans serif type may be used in headings and captions. A proportionally spaced typeface must be 12-point or larger, in both body text and footnotes.

(1) Type Style. Briefs must be set in a plain, roman style, although italics may be used for emphasis. Case names must be italicized or underlined. Boldface can only be used for case captions, section names, and argument headings. The use of all-capitals text may be applied only for case captions and section names. Nevertheless, quoted passages may use the original type styles and capitalization.

(2) Type Volume Limitation. Appellant and appellee briefs are acceptable if they contain no more than the greater of 10,000 words or 50,000 characters. A reply brief and amicus curiae brief are acceptable if they contain no more than half the type volume specified for appellant and appellee briefs.

(3) Headings, footnotes, and quotations count toward the word and character limitations. The table of contents, table of cases, jurisdictional statement, statement of legal issues, any addendum materials, and any certificates of counsel do not count toward the limitations.

(4) Certificate of Compliance. A brief submitted under § 15-26A-66(b) must include a certificate by the attorney, or an unrepresented party, that the brief complies with the type volume limitation. The certificate must state the number of words or characters in the brief. The person preparing the certificate may rely on the word or character count of the word-processing system used to prepare the brief.

(c) Upon approval of the Supreme Court, page or word limitations for briefs may be exceeded. A written request for such approval to exceed limitations shall be filed at least ten days prior to the filing date of the brief, specifying in detail the reasons why additions are necessary and stating the number of additional pages or words requested.
Source: Supreme Court Rule 79-1, Rule 12 (7); SDCL Supp, § 15-26A-48; Supreme Court Rule 80-3; SL 1993, ch 394 (Supreme Court Rule 93-11); SL 1999, ch 278.



§ 15-26A-67 Briefs of multiple appellants or appellees.

15-26A-67. Briefs of multiple appellants or appellees. In cases involving more than one appellant or appellee, including cases consolidated for purposes of appeal, any number of either may join in a single brief, and any appellant or appellee may adopt by reference any part of the brief of another. Parties may similarly join in reply briefs.

Source: Supreme Court Rule 79-1, Rule 12 (8); SDCL Supp, § 15-26A-49.



§ 15-26A-68 Reproduction methods used for briefs.

15-26A-68. Reproduction methods used for briefs. Text must be reproduced with a clarity that equals or exceeds the output of a laser printer. The output of a dot-matrix printer or fax machine is not acceptable in either a brief or an appendix.

Source: Supreme Court Rule 79-1, Rule 12(9); SDCL Supp, § 15-26A-50; SL 1988, ch 422 (Supreme Court Order 87-3); SL 1999, ch 279.



§ 15-26A-69 Printing and binding specifications for briefs.

15-26A-69. Printing and binding specifications for briefs. All briefs shall substantially conform to the following standards, requirements, and conditions:

(1) Each brief shall be printed in black in a clear and legible manner on one side only of white, unglazed, opaque paper of good texture, eight and one-half inches wide and eleven inches long.

(2) The printing shall be double-spaced, except for lengthy quotations, which shall be indented and may be single spaced.

(3) The left margin shall be one and one-half inches and all other margins shall not be less than one inch. The printing shall not be right-justified.

(4) Each page of the brief, except the front index, shall be consecutively numbered in Arabic figures centered at the bottom of each page.

(5) The cover of each brief shall state the title of the action, indicating which party is appellant and which is appellee; the name of the court from which the appeal is taken; the name of the judge who tried the action; whether the brief is for the appellant or appellee; the names and addresses of the attorneys for the appellant and appellee; and the date the notice of appeal was filed.

(6) Each brief shall be securely bound on the left margin by substantial staples and binding tape or other approved binding.
Source: Supreme Court Rule 79-1, Rule 12 (9)(b); SDCL Supp, § 15-26A-51; SL 1995, ch 311 (Supreme Court Rule 95-4); SL 1999, ch 280.



§ 15-26A-69.1 Citation of official opinions of the Supreme Court.

15-26A-69.1. Citation of official opinions of the Supreme Court. (1) The initial citation of any published opinion of the Supreme Court released prior to January 1, 1996, in a brief, memorandum, or other document filed with the court and the citation in the table of cases in a brief shall include a reference to the volume and page number of the South Dakota Reports or North Western Reporter in which the opinion is published. Subsequent citations within the brief, document, or memorandum shall include the page number and sufficient references to identify the initial citation.

(2) The initial citation of any published opinion of the Supreme Court released on or after January 1, 1996, in a brief, memorandum, or other document filed with the court and the citation in the table of cases in a brief shall include a reference to the calendar year in which the decision was announced, the court designation of "S.D.", and a sequential number assigned by the clerk of the Supreme Court. Citation to specific portions of the opinion shall be made to the paragraph number assigned by the clerk of the Supreme Court. A paragraph citation should be placed immediately following the sequential number assigned to the case. Subsequent citations within the brief, document, or memorandum shall include the paragraph number and sufficient references to identify the initial citation.

When available, initial citations shall include the volume and initial page number of the North Western Reporter in which the opinion is published.

Source: SL 1996, ch 312 (Supreme Court Rule 95-13); SL 2011, ch 229 (Supreme Court Rule 10-05), eff. Aug. 30, 2010.



§ 15-26A-70 Brief failing to conform to requirements--Duty of clerk of Supreme Court.

15-26A-70. Brief failing to conform to requirements--Duty of clerk of Supreme Court. The clerk of the Supreme Court may refuse to file a brief which does not substantially comply with the requirements of §§ 15-26A-60 to 15-26A-69, inclusive, or any brief which is not printed or reproduced in a clear and legible manner. When a brief is refused for filing the clerk shall immediately notify the party or attorney who submitted the same of the rejection. Such party shall then have ten days in which to file a brief in compliance, for which no additional costs may be taxed.

Source: Supreme Court Rule 79-1, Rule 12 (10); SDCL Supp, § 15-26A-52.



§ 15-26A-70.1 Pro se filings by party represented by counsel.

15-26A-70.1. Pro se filings by party represented by counsel. In any appeal where a party is represented by counsel, the clerk of the Supreme Court shall not accept for filing any pro se briefs, pleadings, motions or other documents. In the event that such documents are presented for filing, the clerk shall acknowledge receipt and notify the party, and those the party has served such documents upon, that the documents are not being filed pursuant to this rule. The clerk shall notify counsel of record of the receipt of the documents and their return, including with the notification copies of such documents. This rule shall not apply to pro se pleadings or documents directed to the court concerning the performance of appellate counsel or briefs filed pursuant to State v. Korth, 2002 SD 101, 650 N.W.2d 528.

Source: SL 2009, ch 279 (Supreme Court Rule 08-09), eff. Nov. 1, 2008.



§ 15-26A-71 Amendment of briefs--Terms for allowance.

15-26A-71. Amendment of briefs--Terms for allowance. The Supreme Court, or the Chief Justice, may permit the service and filing of amendments to any of the briefs on file in the appeal, and may in the order therefor, prescribe the time for service and filing of such an amendment and the allowance of time for reply thereto and for such terms therein as to the court may seem warranted.

Source: SDC 1939 & Supp 1960, § 33.0748; SDCL, § 15-29-28; Supreme Court Rule 80-2.



§ 15-26A-72 Costs not allowed for extraneous matter in briefs--Expense of printing mattersomitted from appellant's brief.

15-26A-72. Costs not allowed for extraneous matter in briefs--Expense of printing matters omitted from appellant's brief. No costs shall be allowed for printing in the brief matters clearly unrelated to any issue raised by the appeal.

Costs may be taxed in the Supreme Court in favor of appellee and against appellant for the expense of printing in appellee's brief matters which are clearly material to the issues and omitted by the appellant from his brief.

Source: SDC 1939, § 33.0743; Supreme Court Rule, Order No. 2, 1952; SDCL, § 15-29-29; Supreme Court Rule 80-2.



§ 15-26A-73 Supplemental brief with late authorities--Service on opposing counsel.

15-26A-73. Supplemental brief with late authorities--Service on opposing counsel. Whenever a party desires to present late authorities, newly enacted legislation, or other intervening matters that were not available in time to have been included in his brief in chief, he shall serve a copy thereof upon opposing counsel and file fifteen copies of the supplemental brief, restricted to such new matter and otherwise in conformity with this chapter, up to the time the case is called for hearing, or by leave of court thereafter. A supplemental brief shall not exceed ten pages.

Source: Supreme Court Rule 79-1, Rule 12 (11); SDCL Supp, § 15-26A-53; SL 1993, ch 395 (Supreme Court Rule 93-12).



§ 15-26A-74 Brief and argument of amicus curiae.

15-26A-74. Brief and argument of amicus curiae. A brief of an amicus curiae may be filed only at the request of the court or by leave of the court granted upon motion and notice to the parties. A motion for leave shall identify the interest of the applicant and shall state the reasons why a brief of an amicus curiae is desirable. An amicus curiae shall file its brief within the time allowed the party whose position as to affirmance or reversal the amicus brief will support unless the court for cause shown shall grant leave for later filing, in which event it shall specify within what period an opposing party may answer. An amicus curiae brief shall not exceed the page limitation set in § 15-26A-66.

Amici curiae counsel will not be entitled to participate in oral argument unless counsel for either party agrees to share his time and the court allows the appearance of amici curiae counsel.

Source: Supreme Court Rule 79-1, Rule 13; SDCL Supp, § 15-26A-54; SL 1993, ch 396 (Supreme Court Rule 93-13).



§ 15-26A-75 Time for serving and filing briefs.

15-26A-75. Time for serving and filing briefs. (1) Appellant's brief. If a transcript is obtained prior to appeal, or if no transcript is ordered, the appellant's brief shall be due within forty-five days after service of the notice of appeal. If a transcript is ordered but not received prior to appeal, or if procedures pursuant to § 15-26A-54 or 15-26A-55 are followed, the appellant's brief shall be due within forty-five days after service of the transcript or filing of the statements provided for in § 15-26A-54 or 15-26A-55.

(2) Appellee's brief. The appellee's brief shall be due for service and filing within forty-five days after service of the appellant's brief, or in the case of multiple appellants, within forty-five days after service of the last appellant's brief.

(3) Appellant's reply brief. The appellant's reply brief shall be due for service and filing within fifteen days after service of the appellee's brief, or in the case of multiple appellees, within fifteen days after service of the last appellee's brief.

In any appeal from a judgment or order in an adoption or an abuse and neglect proceeding, including a judgment or order terminating parental rights, all time periods under subdivisions (1) and (2) of this section shall be reduced to twenty-five days.

Source: Supreme Court Rule 79-1, Rule 14 (1); SDCL Supp, § 15-26A-55; Supreme Court Rule 80-3; Supreme Court Rule 80-8; SL 1990, ch 424 (Supreme Court Rule 89-6); Supreme Court Rule 97-11; SL 2007, ch 307 (Supreme Court Rule 06-75), eff. Jan. 1, 2007.



§ 15-26A-76 Extension of time for serving and filing briefs.

15-26A-76. Extension of time for serving and filing briefs. The parties may allow to each other by stipulation, one extension of time not exceeding fifteen days for serving and filing the appellant's and appellee's initial brief, provided such stipulation is made and presented to the clerk of the Supreme Court before the time for filing such brief as provided in § 15-26A-75 has expired. Thereafter, no other extension of time fixed by these rules for filing briefs will be allowed, except upon application and notice. The application shall be made to the Chief Justice of the Supreme Court and shall be allowed only for good cause.

An extension of time for filing a brief in an adoption or an abuse and neglect action will be granted only upon application and notice, said application to be made to the Chief Justice of the Supreme Court and allowed only for good cause.

Source: Supreme Court Rule 79-1, Rule 14 (2); SDCL Supp, § 15-26A-56; Supreme Court Rule 97-12; SL 2007, ch 308 (Supreme Court Rule 06-76), eff. Jan. 1, 2007.



§ 15-26A-77 Stipulation waiving default in filing of briefs--Court order extending time.

15-26A-77. Stipulation waiving default in filing of briefs--Court order extending time. Provided that no order of dismissal has been entered, when there has been default in the serving and filing of a brief within the time fixed by § 15-26A-75, counsel may stipulate in writing waiving such default; and if there shall be attached to such stipulation an affidavit setting forth facts constituting reasonable excuse for such default, the court or Chief Justice may, in its or his discretion, make an order excusing such default and extending the time for serving and filing such brief.

Source: SDC 1939 & Supp 1960, § 33.0746; SDCL, § 15-29-24; Supreme Court Rule 80-2.



§ 15-26A-78 Default in filing of briefs waived by court without stipulation.

15-26A-78. Default in filing of briefs waived by court without stipulation. Provided that no order of dismissal has been entered, when there has been default in the serving and filing of a brief, the court may, for good cause, upon application and notice, permit briefs to be served and filed without stipulation of the parties, provided, however, that opposition to said application may be served and filed within seven days after service of said application.

Source: SDC 1939 & Supp 1960, § 33.0746; SDCL, § 15-29-25; Supreme Court Rule 80-2.



§ 15-26A-79 Number of copies of briefs to be served and filed.

15-26A-79. Number of copies of briefs to be served and filed. Two copies of each brief shall be served on the attorney for each party to the appeal separately represented and upon any party who is not represented by counsel. Fifteen copies of each brief shall be filed with the clerk of the Supreme Court. The clerk shall not accept a brief for filing unless it is accompanied by admission or proof of service.

Source: Supreme Court Rule 79-1, Rule 14 (3); SDCL Supp, § 15-26A-57.



§ 15-26A-80 Consequence of failure to file briefs.

15-26A-80. Consequence of failure to file briefs. If an appellant fails to file his brief within the time provided by § 15-26A-75 or within the time as extended, an appellee may move for dismissal of the appeal. If an appellee fails to timely file his brief, he will not be heard at oral argument except by permission of the court. The clerk may not accept for filing any brief not timely submitted for filing.

Source: Supreme Court Rule 79-1, Rule 14 (4); SDCL Supp, § 15-26A-58.



§ 15-26A-81 Briefs mailed for filing--Time.

15-26A-81. Briefs mailed for filing--Time. When briefs are forwarded to the clerk for filing by mail they shall be accompanied by an affidavit of mailing or certificate of service of mailing and shall be deemed to be filed as of the date of mailing.

Source: Supreme Court Rule 79-1, Rule 14 (5); SDCL Supp, § 15-26A-59.



§ 15-26A-82 Supreme Court calendar for oral argument--Duty of clerk.

15-26A-82. Supreme Court calendar for oral argument--Duty of clerk. The clerk of the Supreme Court shall keep a calendar under the direction of the Chief Justice in which the dates for oral argument shall be entered.

When an appeal or an original proceeding is set for oral argument the clerk shall give written notice by first class mail to all attorneys of record in the case stating the date and place that argument will be heard. If any party is not represented by an attorney, such notice shall be given to such party by mailing to his last known post office address. The court may in its discretion consider the appeal on the briefs and record without oral argument.

Source: Supreme Court Rule 79-1, Rule 15 (1); SDCL Supp, § 15-26A-60.



§ 15-26A-83 Time allowed for argument.

15-26A-83. Time allowed for argument. For oral argument, unless otherwise ordered, the appellant shall be allowed twenty minutes to open, the appellee shall be allowed twenty minutes to answer and the appellant shall be allowed ten minutes for rebuttal. If additional time is deemed necessary for adequate presentation, counsel shall obtain permission from the court before commencing the argument. A party is not obliged to use all of the time allowed.

Source: Supreme Court Rule 79-1, Rule 15 (2); SDCL Supp, § 15-26A-61.



§ 15-26A-84 Order and content of argument.

15-26A-84. Order and content of argument. The appellant is entitled to open and conclude the argument. The opening argument shall include a fair statement of the case. Counsel should not read at length from the record, briefs, or authorities.

Source: Supreme Court Rule 79-1, Rule 15 (3); SDCL Supp, § 15-26A-62.



§ 15-26A-85 Number of attorneys allowed to argue.

15-26A-85. Number of attorneys allowed to argue. Not more than two attorneys to the side will be allowed to argue any case, except by special permission which will be granted when there are several parties on the same side with divergent interests.

Source: Supreme Court Rule 75-2, § 7; SDCL Supp, § 15-26-25.2.



§ 15-26A-86 Nonappearance of parties.

15-26A-86. Nonappearance of parties. If counsel for a party fails to appear to present argument, the court may hear argument of counsel who is present, and the case will be decided on the briefs unless the court otherwise orders.

Source: Supreme Court Rule 79-1, Rule 15 (4); SDCL Supp, § 15-26A-63.



§ 15-26A-87 Submission on briefs.

15-26A-87. Submission on briefs. By agreement of the parties, a case may be submitted for decision on the briefs, but the court may direct that the case be argued.

Source: Supreme Court Rule 79-1, Rule 15 (5); SDCL Supp, § 15-26A-64.



§ 15-26A-87.1 Disposition on briefs and record--Grounds--Citation of decisions restricted.

15-26A-87.1. Disposition on briefs and record--Grounds--Citation of decisions restricted. (A) After all briefs have been filed in any appeal, the Supreme Court by unanimous action may, sua sponte, enter an order or memorandum opinion affirming the judgment or order of the trial court for the reason that it is manifest on the face of the briefs and the record that the appeal is without merit because:

(1) The issues are clearly controlled by settled South Dakota law or federal law binding upon the states;

(2) The issues are factual and there clearly is sufficient evidence to support the jury verdict or findings of fact below; or

(3) The issues are ones of judicial discretion and there clearly was not an abuse of discretion.

(B) Notwithstanding the provision in section (A) requiring unanimous action, an order or memorandum opinion affirming the judgment or order of the trial court may be entered pursuant to subsections (1) through (3) of section (A) on a majority vote, even though the claim may have merit in the view of the minority, provided that all justices participating in the action shall agree that such summary disposition of the action may be made.

(C) After all briefs have been filed in any appeal, the Supreme Court by unanimous action may, sua sponte, enter an order or memorandum opinion reversing the judgment or order of the trial court for the reason that it is manifest on the face of the briefs and the record that the order or judgment is clearly erroneous for one or more of the following reasons:

(1) Summary judgment was erroneously granted because a genuine issue of material fact exists;

(2) The judgment or order was clearly contrary to settled South Dakota law or federal law binding upon the states; or

(3) The issue on appeal is one of judicial discretion and there clearly was an abuse of discretion.

(D) Notwithstanding the provision in section (C) requiring unanimous action, an order or memorandum opinion reversing the judgment or order of the trial court may be entered pursuant to subsections (1) through (3) of section (C) on a majority vote, even though the claim may have merit in the view of the minority, provided that all justices participating in the action shall agree that such summary disposition of the action may be made.

(E) A list indicating the disposition of all decisions rendered by the Supreme Court under this section shall be published quarterly in the Northwestern Reporter. Such decisions shall not be cited or relied upon as authority in any litigation in any court in South Dakota except when the decision establishes the law of the case, res judicata or collateral estoppel, or in a criminal action or proceeding involving the same defendant or a disciplinary action or proceeding involving the same person.

A petition for rehearing of a cause decided under this section may be served and filed pursuant to the provisions of § 15-30-4.

Costs in favor of the prevailing party shall be assessed as provided in chapter 15-30.

Source: Supreme Court Rule 81-5; Supreme Court Rule 82-20; Supreme Court Rule 82-34; Supreme Court Rule 85-3; SL 1987, ch 400 (Supreme Court Rule 86-26); Supreme Court Rule 89-25; SL 1989, ch 700, § 1.



§ 15-26A-87.2 Motions--Answers to motions--Generally.

15-26A-87.2. Motions--Answers to motions--Generally. Unless otherwise specifically provided in this chapter, motions shall be served upon all adverse parties, and the original and five copies of the motion, together with proof of service thereof, shall be filed with the clerk of the Supreme Court.

An adverse party may respond to a motion by filing the original and five copies of a response, together with proof of service thereof, with the clerk of the Supreme Court within ten days after service of the motion, or within such time as may be otherwise directed by the court.

Source: SL 1988, ch 421 (Supreme Court Order 87-2); SL 1990, ch 425 (Supreme Court Rule 89-7).



§ 15-26A-87.3 Motion for attorney fees--Contents, form, and filing of motion.

15-26A-87.3. Motion for attorney fees--Contents, form, and filing of motion. A motion for appellate attorney fees in actions where such fees may be allowable must comply with the following requirements:

(1) The motion must be accompanied by a verified, itemized statement of legal services rendered, said statement to be exclusive of costs allowable under § 15-30-6;

(2) The motion must be served and filed prior to submission of the action on its merits; and

(3) An original and fifteen copies of the motion and itemized statement, together with proof of service thereof, must be submitted for filing.

Consideration of a motion for attorney fees will be held in abeyance until such time as the action is considered on its merits.

Source: SL 1996, ch 317.



§ 15-26A-88 Physical exhibits used at argument.

15-26A-88. Physical exhibits used at argument. If physical exhibits other than documents are to be used at the argument, counsel shall arrange to have them placed in the courtroom before the court convenes on the date of the argument. After the argument, counsel shall cause the exhibits to be removed from the courtroom unless the court otherwise directs.

Source: Supreme Court Rule 79-1, Rule 15 (6); SDCL Supp, § 15-26A-65.



§ 15-26A-89 When member of court absent.

15-26A-89. When member of court absent. Whenever any member of the court is not present at the oral argument of a case, such case shall be deemed submitted to such member of the court on the record, briefs, and recorded arguments. When during the consideration of a case there is a change in the personnel of the court, the case shall be deemed submitted to the members of the court sitting on the case when the case was placed on the court's calendar.

Source: Source: Supreme Court Rule 79-1, Rule 15 (7); SDCL Supp, § 15-26A-66.; SL 2011, ch 230 (Supreme Court Rule 10-06), eff. Aug. 30, 2010.



§ 15-26A-90 Prehearing conference.

15-26A-90. Prehearing conference. At any time before oral argument the court may direct the attorneys for the parties to appear before the court or a justice thereof for a prehearing conference to consider the simplification of the issues and such other matters as may aid in the disposition of the proceedings by the court. The court or a justice shall make an order which recites the action taken at the conference and the agreements made by the parties as to any of the matters considered and which limits the issues to those not disposed of by admissions or agreements of counsel, and such order when entered controls the subsequent course of the proceedings unless modified to prevent manifest injustice.

Source: Supreme Court Rule 79-1, Rule 15 (8); SDCL Supp, § 15-26A-67.



§ 15-26A-91 Time for petition for reinstatement--Contents, form, and filing of petition.

15-26A-91. Time for petition for reinstatement--Contents, form, and filing of petition. A petition for reinstatement of an appeal dismissed by the Supreme Court may be served and filed within twenty days after entry of the order of dismissal. The petition shall state briefly the ground upon which the reinstatement is sought and any underlying circumstances relevant to the dismissal. Copies of relevant affidavits, documents, and correspondence may be attached to the petition. An original and five copies thereof shall be filed with the clerk of the Supreme Court. The adverse party may serve and file answer thereto within ten days after service of the petition.

Source: Supreme Court Rule 80-4.



§ 15-26A-92 Enlargement of time.

15-26A-92. Enlargement of time. The Supreme Court for good cause shown may upon motion enlarge or extend the time prescribed by this chapter for doing any act or may permit an act to be done after the expiration of such time; but the Supreme Court may not enlarge the time for filing or serving a notice of appeal.

Source: Supreme Court Rule 79-1, Rule 16; SDCL Supp, § 15-26A-68; SL 2013, ch 263 (Supreme Court Rule 13-02), eff. Feb. 14, 2013.



§ 15-26A-93 Title of chapter.

15-26A-93. Title of chapter. This chapter shall be known as the South Dakota Rules of Civil Appellate Procedure and may be cited as S.D.R.C. App.P. Rule ___.

Source: Supreme Court Rule 79-1, Rule 17.






Chapter 26B - Appellate Settlement Conferences [Repealed]

§ 15-26B-1 Repealed.

15-26B-1. Repealed by SL 1998, ch 302 (Sup.Ct. Rule 97-45)



§ 15-26B-2 Repealed.

15-26B-2. Repealed by Supreme Court Rule 86-13



§ 15-26B-2.1 Repealed.

15-26B-2.1. Repealed by SL 1998, ch 302 (Sup.Ct. Rule 97-45)



§ 15-26B-3 Repealed.

15-26B-3. Repealed by Supreme Court Rule 86-15



§ 15-26B-3.1 to 15-26B-13. Repealed.

15-26B-3.1 to 15-26B-13. Repealed by SL 1998, ch 302 (Sup.Ct. Rule 97-45)






Chapter 27 - Stay Of Execution On Appeal To Supreme Court [Repealed]

CHAPTER 15-27

STAY OF EXECUTION ON APPEAL TO SUPREME COURT [REPEALED]

[Repealed by SL 1980, ch 166, §§ 5 to 17]



Chapter 28 - Undertakings And Deposits On Appeal To Supreme Court [Repealed]

§ 15-28-1 Repealed.

15-28-1. Repealed by SL 1980, ch 166, § 18



§ 15-28-2 Repealed.

15-28-2. Repealed by SL 1980, ch 166, § 19



§ 15-28-3 Repealed.

15-28-3. Repealed by SL 1980, ch 166, § 20



§ 15-28-4 to 15-28-10. Transferred.

15-28-4 to 15-28-10. Transferred






Chapter 29 - Record And Briefs On Appeal To Supreme Court [Repealed And Transferred]

§ 15-29-1 Superseded.

15-29-1. Superseded



§ 15-29-2 Repealed.

15-29-2. Repealed by Supreme Court Rule 80-2



§ 15-29-3 to 15-29-8. Superseded.

15-29-3 to 15-29-8. Superseded



§ 15-29-9 Transferred.

15-29-9. Transferred



§ 15-29-10 to 15-29-14. Superseded.

15-29-10 to 15-29-14. Superseded



§ 15-29-15 Repealed.

15-29-15. Repealed by Supreme Court Rule 80-2



§ 15-29-16 to 15-29-23. Superseded.

15-29-16 to 15-29-23. Superseded



§ 15-29-24 , 15-29-25. Transferred.

15-29-24, 15-29-25. Transferred



§ 15-29-26 , 15-29-27. Superseded.

15-29-26, 15-29-27. Superseded



§ 15-29-28 , 15-29-29. Transferred.

15-29-28, 15-29-29. Transferred



§ 15-29-30 Superseded.

15-29-30. Superseded






Chapter 30 - Disposition Of Appeals To Supreme Court

§ 15-30-1 Remand to trial court to permit motion for new trial.

15-30-1. Remand to trial court to permit motion for new trial. Whenever, after appeal to the Supreme Court, it shall appear to the satisfaction of the Supreme Court upon application of a party that the ends of justice require that such party should be permitted to make a motion for a new trial for a cause set forth in subdivision 15-6-59(a)(1), (2), (3), or (4), and that sufficient excuse exists for not having made said motion prior to the appeal, the Supreme Court may remand the record to the trial court for the purpose of making such motion, but no such remand shall be made unless such motion can be made and hearing thereon had in the trial court within sixty days from and after the date on which the time for appeal commences.

Source: SDC 1939 & Supp 1960, § 33.0711; Supreme Court Rule 84-4.



§ 15-30-2 Reversal, affirmance or modification of judgment or order appealed from--Entry ofnew judgment or order--New trial--Part of judgment or order appealed from.

15-30-2. Reversal, affirmance or modification of judgment or order appealed from--Entry of new judgment or order--New trial--Part of judgment or order appealed from. Upon an appeal from a judgment or order, the Supreme Court may reverse, affirm, or modify the judgment or order, and may direct the entry of such judgment or order as the court deems required by the record, as to any or all of the parties; and may, if necessary or proper, order a new trial; and if the appeal is from a part of the judgment or order, may reverse, affirm, or modify as to the part appealed from.

Source: SDC 1939 & Supp 1960, § 33.0730.



§ 15-30-3 Judgment directed for party entitled to directed verdict.

15-30-3. Judgment directed for party entitled to directed verdict. The Supreme Court on appeal from an order granting a new trial, or upon a review of an order denying a new trial in the action in which such motion was made, or on appeal from the judgment, may order and direct judgment to be entered in favor of the party who was entitled to have such verdict directed in his or its favor, whenever it shall appear from the testimony that the party was entitled to have such motion granted.

Source: SDC 1939, § 33.1705; Supreme Court Rule adopted May 25, 1951.



§ 15-30-4 Time for petition for rehearing--Contents, form, and filing of petition.

15-30-4. Time for petition for rehearing--Contents, form, and filing of petition. A petition for the rehearing of a cause heard on appeal to the Supreme Court may be served and filed within twenty days after the date of filing of the formal opinion or the order of summary disposition. The adverse party may serve and file answer thereto within ten days after service of the petition. The petition shall state briefly the ground upon which a rehearing is asked and the points supposed to have been overlooked or misapprehended by the court, with proper reference to the particular portion of the printed record and to the authorities relied upon. The petition and answer may be typewritten. An original and five copies thereof shall be filed.

Source: SDC 1939 & Supp 1960, § 33.0751; SL 1991, ch 429 (Supreme Court Rule 90-06).



§ 15-30-5 Briefs and argument when rehearing granted--Notice to attorneys of action onpetition.

15-30-5. Briefs and argument when rehearing granted--Notice to attorneys of action on petition. If a rehearing be granted, the Supreme Court in its order will prescribe the form and time of service of briefs or provide for oral argument as may seem appropriate to the case. The clerk of the court shall notify the attorneys of record by mail of the action of the court granting or denying a petition for rehearing.

Source: SDC 1939 & Supp 1960, § 33.0751.



§ 15-30-6 Costs allowed to prevailing party on appeal.

15-30-6. Costs allowed to prevailing party on appeal. Costs on appeal to the Supreme Court shall be allowed to the prevailing party in civil actions and special proceedings, provided, however, that the cost of printing or reproducing briefs as set out in (3) and the cost of transcripts as set out in (4) are recoverable only if the required proof of such costs is filed with the clerk of the Supreme Court prior to entry of the court's decision. Allowable costs are set out as follows:

(1) The amount of the statutory fees of the clerk of the Supreme Court and the clerk of the trial court;

(2) For argument in the Supreme Court, thirty dollars;

(3) For printing of brief, exclusive of any appendix thereto, when printed to conform to the rules of the Supreme Court, not to exceed two dollars and fifty cents per page, or for reproduction of brief by other approved method, not to exceed fifteen cents per page times the number of necessary copies not to exceed twenty unless necessary to meet service and filing requirements, provided that the costs taxed for printing or reproducing a brief shall not exceed the actual cost thereof, which actual cost is to be evidenced by an affidavit of counsel setting out the necessary number of briefs reproduced, the number of pages per brief, and the actual per page cost;

(4) The cost of the original and two copies of the transcript necessarily procured for the purpose of an appeal record, if the same has not heretofore been taxed as costs in the trial court, such cost to be evidenced by a copy of the reporter's bill and an affidavit of counsel stating that the cost of the transcript has not been taxed in the trial court; and

(5) When a judgment is affirmed the court may, in its discretion, also award damages for the delay, not to exceed ten percent of the amount of the judgment.
Source: SDC 1939, § 33.0712; SL 1951, ch 184; SL 1961, ch 180; SL 1980, ch 167, § 1; Supreme Court Rule 85-1; SL 1992, ch 367 (Supreme Court Rule 92-2).



§ 15-30-7 Discretionary allowance of costs on appeal.

15-30-7. Discretionary allowance of costs on appeal. In the following cases the costs of an appeal must be in the discretion of the Supreme Court:

(1) When a new trial shall be ordered;

(2) When a judgment shall be affirmed in part and reversed in part.
Source: SDC 1939 & Supp 1960, § 33.0713.



§ 15-30-8 Taxation of costs and damages by clerk--Notice to attorneys.

15-30-8. Taxation of costs and damages by clerk--Notice to attorneys. Immediately upon filing in the office of the clerk of the Supreme Court of any opinion, decision, or judgment of the court by virtue of which any costs or damages for delay are awarded or become due as a matter of law to either party, the clerk of the Supreme Court shall compute such costs in the amounts provided by statute and from the receipted vouchers or statements of costs filed by the parties, and shall thereupon tax such costs in favor of the party entitled thereto.

The clerk of the Supreme Court shall immediately thereafter notify the attorneys of record by mail of such taxation of costs specifying the items and amounts of each as determined by him and specifying the names of the parties in favor of and against whom such costs are taxed.

Source: SDC 1939 & Supp 1960, § 33.0753.



§ 15-30-8.1 Costs--Time and manner of payment.

15-30-8.1. Costs--Time and manner of payment. Costs taxed by the Supreme Court are payable upon the expiration of twenty days from the date of the notice of taxation if no petition for rehearing has been filed. The payment for the costs shall be made payable to the prevailing party and transmitted to the clerk of the trial court. Upon receipt of the payment, the clerk shall mark the Supreme Court cost judgment satisfied and transmit the payment for the assessed costs to counsel for the prevailing party, or if the prevailing party has no counsel, directly to the prevailing party.

If a petition for rehearing is granted, costs taxed are not payable until twenty days have expired from the date of the decision entered on the rehearing.

Source: Supreme Court Rule 80-7; SL 1984, ch 12, § 13; SL 1987, ch 29, § 76; SL 1991, ch 437 (Supreme Court Rule 91-3).



§ 15-30-9 Objections to taxation of costs on appeal--Reply to objections--Decision by court.

15-30-9. Objections to taxation of costs on appeal--Reply to objections--Decision by court. At any time within ten days after the mailing of such notice of taxation of costs, any party aggrieved may object to the same by serving written objections upon the other parties to the appeal and filing five copies of such objections with proof of service thereof with the clerk of the Supreme Court. If any relevant question of fact is raised, the party objecting shall serve and file with his objections, proof in the form of an affidavit or affidavits of the facts as claimed by him, and five additional copies of such affidavits must be filed with the clerk. The objections may be supported by such written argument or authority as the party desires to submit in support of the same. Within five days after the service of such objections, any party to the appeal may reply thereto by serving the same with answering affidavits if any on the adverse parties and filing five clear copies with the clerk of the court. Such reply may contain such argument and authority as the party may desire to submit. Upon receipt of such objections and replies, if any, and after the time for serving and filing the same has expired, the court shall consider and decide upon the same and make such order thereon as to it may seem warranted and such order shall be final and not subject to rehearing or appeal excepting that the court will at all times reserve the right to correct any actual mistake or error existing therein.

Source: SDC 1939 & Supp 1960, § 33.0753.



§ 15-30-10 Costs on petition for rehearing.

15-30-10. Costs on petition for rehearing. In the event that a petition for rehearing of the appeal be filed, the final determination of the costs and return of the same to the trial court in the remittitur shall conform to the decision on the petition for rehearing, and such additional costs as may accrue from the petition for rehearing, if granted, shall be determined likewise and taxed by the clerk or by the order of the court, if objections be made to the determination of the clerk.

Source: SDC 1939 & Supp 1960, § 33.0753.



§ 15-30-11 Remittitur of decision and record to trial court--Further proceedings.

15-30-11. Remittitur of decision and record to trial court--Further proceedings. When the action or proceeding has been finally disposed of in the Supreme Court, certified copies of its judgment or decision, and the settled record on appeal shall be remitted to the court from which the appeal was taken, and further proceedings shall be had in accordance therewith.

Source: SDC 1939 & Supp 1960, § 33.0752.



§ 15-30-12 Costs and damages included in remittitur to trial court.

15-30-12. Costs and damages included in remittitur to trial court. The remittitur as returned by the clerk of the Supreme Court to the clerk of the trial court shall contain a statement of the final award of costs and damages, if any.

Source: SDC 1939 & Supp 1960, § 33.0753.



§ 15-30-13 Judgment in trial court for costs and damages.

15-30-13. Judgment in trial court for costs and damages. Upon the decision of any appeal in a civil action or proceeding by the Supreme Court and filing of the remittitur with the clerk of the court from which the appeal was taken, such clerk shall forthwith enter the judgment in favor of the successful party for the amount of any costs and damages for delay which he may have recovered in the Supreme Court and such judgment shall have the same force and effect as if rendered by the court from which the appeal was taken.

Source: SDC 1939 & Supp 1960, § 33.1713.



§ 15-30-14 Supreme Court judgment remitted to trial court--Final judgment in trial court.

15-30-14. Supreme Court judgment remitted to trial court--Final judgment in trial court. In all cases the Supreme Court shall remit its judgment or decision to the court from which the appeal was taken, to be enforced accordingly; and if from a judgment, final judgment shall thereupon be entered in the court below in accordance therewith, except where otherwise ordered.

Source: SDC 1939 & Supp 1960, § 33.0730.



§ 15-30-15 Opinion of Supreme Court transmitted with papers.

15-30-15. Opinion of Supreme Court transmitted with papers. The clerk of the Supreme Court shall in all cases, except when the order or judgment is affirmed, also transmit with the papers so returned by him a certified copy of the opinion of the Supreme Court.

Source: SDC 1939 & Supp 1960, § 33.0730.



§ 15-30-16 Repealed.

15-30-16. Repealed by SL 2012, ch 254 (Supreme Court Rule 11-17), eff. Aug. 24, 2011.






Chapter 31 - County Court Procedure [Repealed]

CHAPTER 15-31

COUNTY COURT PROCEDURE [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 32 - Municipal Court Procedure [Repealed]

CHAPTER 15-32

MUNICIPAL COURT PROCEDURE [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 33 - General Powers And Process Of Justices' Courts [Repealed]

CHAPTER 15-33

GENERAL POWERS AND PROCESS OF JUSTICES' COURTS [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 34 - Attachment And Garnishment In Justices' Courts [Repealed]

CHAPTER 15-34

ATTACHMENT AND GARNISHMENT IN JUSTICES' COURTS [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 35 - Pleadings And Trial In Justices' Courts [Repealed]

CHAPTER 15-35

PLEADINGS AND TRIAL IN JUSTICES' COURTS [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 36 - Judgments And Execution In Justices' Courts [Repealed]

CHAPTER 15-36

JUDGMENTS AND EXECUTION IN JUSTICES' COURTS [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 37 - Records, Dockets And Accounting By Justices [Repealed]

CHAPTER 15-37

RECORDS, DOCKETS AND ACCOUNTING BY JUSTICES [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 38 - Appeals From Magistrate Court

§ 15-38-1 to 15-38-21. Repealed.

15-38-1 to 15-38-21. Repealed by SL 1974, ch 153, § 60



§ 15-38-22 (Rule 1) Right to appeal--Time for appeal.

15-38-22. (Rule 1) Right to appeal--Time for appeal. Except where an appeal is denied by law, there shall be a right of appeal to the circuit court from any final order or judgment of the magistrate court. Appeals from such final orders and judgments must be taken within ten days after the attestation and filing of the order or judgment appealed from.

Source: Supreme Court Rule 78-4, Rule 1.



§ 15-38-23 (Rule 2(a)) Contents of notice of appeal--Signature.

15-38-23. (Rule 2(a)) Contents of notice of appeal--Signature. The notice of appeal shall specify the party or parties taking the appeal, shall designate the order or judgment, or part thereof, appealed from, and shall be signed by the appellant or his attorney.

Source: Supreme Court Rule 78-4, Rule 2 (a).



§ 15-38-24 (Rule 2(b)) Service of notice of appeal on parties.

15-38-24. (Rule 2(b)) Service of notice of appeal on parties. The appellant, or his counsel, shall service the notice of appeal on counsel of record of each party other than appellant, or, if the party is not represented by counsel, on the party at his last known address.

Source: Supreme Court Rule 78-4, Rule 2 (b).



§ 15-38-25 (Rule 2(c)) Filing of notice of appeal--Proof of service.

15-38-25. (Rule 2(c)) Filing of notice of appeal--Proof of service. Before the expiration of the time of appeal, the appellant shall file the notice of appeal with the clerk of the circuit court to which the appeal is to be taken. The clerk shall not accept for filing a notice of appeal unless accompanied by a proof of service of a conformed copy thereof on each party other than the appellant.

Source: Supreme Court Rule 78-4, Rule 2 (c).



§ 15-38-26 (Rule 2(d)) Notice of appeal transmitted to magistrate.

15-38-26. (Rule 2(d)) Notice of appeal transmitted to magistrate. Upon compliance with § 15-38-25 the clerk of the circuit court shall immediately transmit a certified copy of the notice of appeal to the magistrate whose order or judgment has been appealed.

Source: Supreme Court Rule 78-4, Rule 2 (d).



§ 15-38-27 (Rule 3(a)) Filing fee and cost bond required--Stay of proceedings.

15-38-27. (Rule 3(a)) Filing fee and cost bond required--Stay of proceedings. Before the expiration of the time for appeal, the appellant shall file a filing fee of ten dollars and a bond for costs on appeal or equivalent security to be approved by the court in a sum not less than one hundred dollars in any case, nor less than the amount of the judgment and costs, conditioned:

(1) To secure the payment of costs if the appeal is dismissed or the order or judgment affirmed; and

(2) To satisfy the judgment if it is affirmed.

All other proceedings before the magistrate court in the matter shall cease and be stayed from the time of the filing of the undertaking.

If the appellant prevails, the court shall award the filing fee to the appellant as court costs.

Source: Supreme Court Rule 78-4, Rule 3 (a); SL 2012, ch 111, § 1.



§ 15-38-28 (Rule 3(b)) Waiver of bond and filing fee.

15-38-28. (Rule 3(b)) Waiver of bond and filing fee. The bond described in § 15-38-27 shall be deemed waived if appellant shall file with the clerk the written consent of each appellee, and the filing fee and bond may be waived by the filing of an affidavit of indigency.

Source: Supreme Court Rule 78-4, Rule 3 (b).



§ 15-38-29 (Rule 3(c)) Failure to prosecute appeal--Dismissal.

15-38-29. (Rule 3(c)) Failure to prosecute appeal--Dismissal. Failure of an appellant to take any step other than timely service and filing of a notice of appeal does not affect the validity of the appeal, but is grounds for such action as the circuit court deems appropriate, which may include dismissal of the appeal.

Source: Supreme Court Rule 78-4, Rule 3 (c).



§ 15-38-30 (Rule 4(a)) Forwarding record to circuit court.

15-38-30. (Rule 4(a)) Forwarding record to circuit court. Upon receipt of the notice of appeal, the clerk of court shall assemble and number the pages of all pleadings, documents, papers, and exhibits filed in the action and forward them to the clerk of the circuit court within ten days of the filing of the notice of appeal.

Source: Supreme Court Rule 78-4, Rule 4 (a); SL 1994, ch 157, § 4.



§ 15-38-31 (Rule 4(b)) Correction of record.

15-38-31. (Rule 4(b)) Correction of record. If anything material to either party is omitted from the record or is misstated therein, the parties by stipulation, or the magistrate or circuit court, on motion by a party or on its own initiative, may direct the record be corrected.

Source: Supreme Court Rule 78-4, Rule 4 (b).



§ 15-38-32 (Rule 5(a)) Verbatim record kept by magistrate--Means of recording.

15-38-32. (Rule 5(a)) Verbatim record kept by magistrate--Means of recording. Except in small claims proceedings, a verbatim record of all proceedings and evidence at trials before a magistrate shall be maintained either by electrical devices or by stenographic means, as the magistrate may direct, but if any party to the action requests stenographic reporting of the proceedings, the reporting shall be done stenographically.

Source: Supreme Court Rule 78-4, Rule 5 (a).



§ 15-38-33 (Rule 5(b)) Order for transcript of verbatim record--Waiver by stipulation.

15-38-33. (Rule 5(b)) Order for transcript of verbatim record--Waiver by stipulation. When an appeal is taken, the appellant shall petition the circuit court for an order that a transcript of the verbatim record of the proceedings be prepared. The transcript shall be filed within thirty days of the service of the order upon the court reporter. The transcript may be waived by the filing of a stipulation between the appellant and all appellees dispensing with its preparation.

Source: Supreme Court Rule 78-4, Rule 5 (b); Supreme Court Rule 80-14.



§ 15-38-34 (Rule 5(c)) Cost of transcript.

15-38-34. (Rule 5(c)) Cost of transcript. The cost of the preparation of the transcript shall be paid by the appellant upon the filing of the same.

Source: Supreme Court Rule 78-4, Rule 5 (c).



§ 15-38-35 (Rule 5(d)) Form of transcript.

15-38-35. (Rule 5(d)) Form of transcript. The transcript shall be prepared in the form and manner prescribed for transcripts in appeals to the Supreme Court.

Source: Supreme Court Rule 78-4, Rule 5 (d).



§ 15-38-36 (Rule 6(a)) Form of briefs.

15-38-36. (Rule 6(a)) Form of briefs. The briefs shall be prepared in the form and manner prescribed for appeals to the Supreme Court unless otherwise set by rule of the circuit court.

Source: Supreme Court Rule 78-4, Rule 6 (a).



§ 15-38-37 (Rule 6(b)) Times for service and filing of briefs.

15-38-37. (Rule 6(b)) Times for service and filing of briefs. Unless the times are shortened by the circuit court, the appellant shall serve and file his brief within thirty days after the filing of the transcript or within thirty days after notice of appeal where there is no transcript. The appellee shall serve and file his brief within thirty days after service of appellant's brief; and appellant may serve and file a reply brief within ten days after service of appellee's brief.

Source: Supreme Court Rule 78-4, Rule 6 (b).



§ 15-38-38 (Rule 7(a)) Scope of review on appeal from magistrate judge--Disposition of case.

15-38-38. (Rule 7(a)) Scope of review on appeal from magistrate judge--Disposition of case. When an appeal is taken to the circuit court from a judgment rendered in a magistrate court with a magistrate judge presiding, the circuit may review all matters appearing in the record relevant to the question of whether the judgment appealed from is erroneous; the circuit court may affirm, reverse, remand, or modify the judgment.

Source: Supreme Court Rule 78-4, Rule 7 (a).



§ 15-38-39 (Rule 7(b)) Appeal from lay magistrate--Additional evidence--Trial de novo.

15-38-39. (Rule 7(b)) Appeal from lay magistrate--Additional evidence--Trial de novo. When an appeal is taken to the circuit court from a judgment rendered in a magistrate court with a magistrate presiding who is not law trained, the circuit court shall review the appeal as in § 15-38-38; provided, that the circuit court in its discretion, may receive further evidence, not appearing in the record or may direct that the case be tried de novo.

Source: Supreme Court Rule 78-4, Rule 7 (b).



§ 15-38-40 (Rule 7(c)) Trial de novo when verbatim record not available.

15-38-40. (Rule 7(c)) Trial de novo when verbatim record not available. When an appeal is taken to the circuit court from a judgment rendered in a magistrate court and no verbatim record of the proceedings is available, the circuit court shall direct that the case be tried de novo.

Source: Supreme Court Rule 78-4, Rule 7 (c).






Chapter 39 - Small Claims Procedure

§ 15-39-1 , 15-39-2. Superseded.

15-39-1, 15-39-2. Superseded



§ 15-39-3 , 15-39-4. Repealed.

15-39-3, 15-39-4. Repealed by SL 1980, ch 168, §§ 7, 8



§ 15-39-5 to 15-39-44. Superseded.

15-39-5 to 15-39-44. Superseded



§ 15-39-45 Uniform rules of practice for circuit and magistrate courts--Purpose andscope of rules--Exemplary damages restricted.

15-39-45. Uniform rules of practice for circuit and magistrate courts--Purpose and scope of rules--Exemplary damages restricted. The Supreme Court may amend and repeal uniform rules of practice applicable to circuit and magistrate courts in this state, providing for a simple, informal, and inexpensive procedure, hereinafter called the procedure, for the determination according to the rules of substantive law, of claims in the nature of contract or tort, other than slander and libel; for the collection of fees, costs, or civil penalties assessed by local governmental entities; and for review of judgments upon such claims when justice so requires.

Exemplary or punitive damages may not be awarded under this chapter, except as provided in chapter 60-11, chapter 22-30A, and §§ 43-32-6 and 43-32-24.

Source: SDC 1939, § 33.4101; SL 1959, ch 231; SDCL § 15-39-1; SL 1971, ch 149; SL 1974, ch 153, § 19; SL 1977, ch 178, § 3; SL 1980, ch 168, § 1; Supreme Court Rule 81-4; SL 1983, ch 158, § 2; SL 1986, ch 167, § 1; SL 1992, ch 149, § 1; SL 1992, ch 150; SL 1999, ch 103, § 1; SL 2009, ch 100, § 1.



§ 15-39-45.1 Jurisdictional amount of claim.

15-39-45.1. Jurisdictional amount of claim. No claim pursuant to this chapter may exceed twelve thousand dollars, not including allowable costs or attorney fees.

Source: SL 2011, ch 106, § 1.



§ 15-39-46 Alternative to action begun by summons.

15-39-46. Alternative to action begun by summons. The procedure shall not be exclusive but shall be alternative to the formal procedure for actions begun by summons.

Source: SDC 1939 & Supp 1960, § 33.4101; SDCL, § 15-39-2; Supreme Court Rule 81-4.



§ 15-39-47 Persons authorized to act as attorney--Notice to attorney.

15-39-47. (Text of section effective until January 1, 2014.) Persons authorized to act as attorney--Notice to attorney. The term, attorney, in this chapter means an attorney-at-law, who is an active member of the State Bar of the State of South Dakota, in good standing, one of a number of partners or joint plaintiffs, acting for all, an officer, manager, or local manager of a corporation acting for it, or, in the case of actions by or against the State of South Dakota, its agencies, or its employees acting within the scope of their employment, a representative designated in writing by the commissioner of the Bureau of Administration; and, unless and until there is a removal of the action pursuant to § 15-39-57. A representative of the Bureau of Administration is not required to have an appointment from the attorney general in order to appear in small claims court. The term includes an assignee of any claim, or the agent, manager, or officer of an assignee of any claim, if the assignment is bona fide and for a valuable consideration. Any assignment made for collection purposes only is considered bona fide, within the meaning of this chapter. In the event of removal pursuant to § 15-39-57, the term does not include such assignee or officer, agent, manager or local manager thereof or of a corporation or representative designated by the commissioner of the Bureau of Administration.

Notice to such attorney for a party shall be equivalent to notice to such party.

(Text of section effective January 1, 2014.) The term, attorney, in this chapter means an attorney-at-law, who is an active member of the State Bar of the State of South Dakota, in good standing, one of a number of partners or joint plaintiffs, acting for all, an officer, manager, or local manager of a corporation acting for it, a member, manager, or local manager of a limited liability company acting for it, or, in the case of actions by or against the State of South Dakota, its agencies, or its employees acting within the scope of their employment, a representative designated in writing by the commissioner of the Bureau of Administration; and, unless and until there is a removal of the action pursuant to § 15-39-57. A representative of the Bureau of Administration is not required to have an appointment from the attorney general in order to appear in small claims court. The term includes an assignee of any claim, or the agent, manager, or officer of an assignee of any claim, if the assignment is bona fide and for a valuable consideration. Any assignment made for collection purposes only is considered bona fide, within the meaning of this chapter. In the event of removal pursuant to § 15-39-57, the term does not include such assignee or officer, agent, manager or local manager thereof or of a corporation or representative designated by the commissioner of the Bureau of Administration.

Notice to such attorney for a party shall be equivalent to notice to such party.

Source: SDC 1939, § 33.4106; Supreme Court Rule adopted May 1, 1942; SDCL § 15-39-7; SL 1978, ch 147, § 1; Supreme Court Rule 81-4; SL 1996, ch 5, § 4; Supreme Court Rule 13-09, eff. Jan. 1, 2014.



§ 15-39-48 Plaintiff's statement of claim to clerk--Entry in docket--Signature--Contents--Multiple claims--Beginning of action.

15-39-48. Plaintiff's statement of claim to clerk--Entry in docket--Signature--Contents--Multiple claims--Beginning of action. The plaintiff initiating the action or the plaintiff's attorney shall complete the information on the small claims form available in the clerk of courts office, and provide a written and signed statement of the cause of action to the clerk who shall docket the action. The statement must contain the facts upon which the claim is based and be accompanied by supporting documents. A cause of action is defined as a claim arising out of the same transaction or incident. Multiple claims or causes of action by multiple parties may be brought against a defendant, or against defendants provided liability is joint and several. The docketing by the clerk shall be deemed the beginning of the action.

Source: SDC 1939 & Supp 1960, § 33.4108; SDCL, § 15-39-8; Supreme Court Rule 81-4; SL 1988, ch 424 (Supreme Court Rule 87-5); Supreme Court Rule 98-29; SL 2001, ch 299 (Supreme Court Rule 01-07).



§ 15-39-49 Addresses of parties stated to clerk--Filing in docket.

15-39-49. Addresses of parties stated to clerk--Filing in docket. The plaintiff or attorney shall also provide in writing to the clerk the plaintiff's and the defendant's place of residence, usual place of business, and the place of employment, or such thereof as the clerk may deem necessary, including the street and number, if any; and the clerk shall file the same in the docket.

Source: SDC 1939 & Supp 1960, § 33.4108; SDCL, § 15-39-9; Supreme Court Rule 81-4.



§ 15-39-50 Determination of sufficiency of plaintiff's statement.

15-39-50. Determination of sufficiency of plaintiff's statement. The clerk shall serve in a supervisory role to determine whether or not plaintiff has met the criteria of sufficiency and clarity.

If the clerk deems the statement of a cause of action insufficient, the court at the request of the plaintiff or the clerk shall decide whether such cause of action shall be received.

Source: SDC 1939 & Supp 1960, § 33.4108; SDCL, § 15-39-10; Supreme Court Rule 81-4.



§ 15-39-51 Deputy clerk authorized to act--Magistrate to perform clerk's duties.

15-39-51. Deputy clerk authorized to act--Magistrate to perform clerk's duties. The word "clerk" in this chapter shall include a deputy clerk. If a claim is filed with a magistrate, the duties to be performed by the clerk in this chapter shall be performed by the magistrate.

Source: SDC 1939, § 33.4106; Supreme Court Rule adopted May 1, 1942; SDCL, § 15-39-6; SL 1977, ch 173, § 2; Supreme Court Rule 81-4.



§ 15-39-52 Entry fee--Summons not required--Statement to clerk or magistrate in lieu ofpleading--Fee exemption.

15-39-52. Entry fee--Summons not required--Statement to clerk or magistrate in lieu of pleading--Fee exemption. The procedure shall include the beginning of actions with an entry fee of four dollars for actions up to one hundred dollars, ten dollars for actions up to one thousand dollars, and twenty dollars for actions over one thousand dollars, but without summons, and without requirement, except by special order of the magistrate or court, of other pleading than the written and signed statement to the clerk of courts, or magistrate. No fee may be required of the state, its officers, boards, agencies and commissions, or its political subdivisions, in any action commenced by the state or a political subdivision.

Source: SDC 1939 & Supp 1960, § 33.4101; SL 1961, ch 181; SDCL, § 15-39-5; SL 1977, ch 173, § 1; Supreme Court Rule 81-4; SL 1984, ch 148, § 1.



§ 15-39-53 Court rules may provide for modified procedure.

15-39-53. Court rules may provide for modified procedure. The procedure shall include notice by registered or certified mail, return receipt, in addition to all other forms of legal service, and shall further include provisions for early hearing of actions thus begun. The provisions may include the modification of any or all of existing rules of pleading and practice and a stay of the entry of judgment or of the issue of execution.

Source: SDC 1939 & Supp 1960, § 33.4101; SDCL, § 15-39-11; Supreme Court Rule 81-4.



§ 15-39-54 Time of hearing on claim.

15-39-54. Time of hearing on claim. The clerk shall fix the time set for the hearing or answer which shall not be less than five days from the beginning of the action. The time fixed should be sufficient to enable registered or certified mail, return receipt, by regular course to reach defendant and to enable defendant to appear or answer before the time fixed for the hearing or answer.

Source: SDC 1939 & Supp 1960, § 33.4109; SDCL, § 15-39-12; Supreme Court Rule 81-4.



§ 15-39-55 Notice valid though refused by defendant--Further notice on failure ofdelivery.

15-39-55. Notice valid though refused by defendant--Further notice on failure of delivery. Notice shall be valid although refused by the defendant and, therefore, not delivered. If the notice is returned undelivered, without refusal by the defendant, or if in any other way it appears that notice has not reached the defendant, the clerk shall issue, at the request of the plaintiff and at the expense of the plaintiff, such other or further notice as the court may order. If plaintiff elects not to pursue further notification of the defendant or if the further notification is unsuccessful after ninety days, the clerk may dismiss the action without prejudice.

Source: SDC 1939 & Supp 1960, § 33.4110; SDCL § 15-39-15; Supreme Court Rule 81-4; SL 1988, ch 425 (Supreme Court Rule 87-6); SL 2008, ch 289 (Supreme Court Rule 08-03), eff. July 1, 2008.



§ 15-39-56 Jury trial and appeal waived by plaintiff--Right to jury trial if action removedby defendant.

15-39-56. Jury trial and appeal waived by plaintiff--Right to jury trial if action removed by defendant. A plaintiff beginning an action under the procedure shall be deemed to have waived a trial by jury and the right of appeal unless the action is removed, for formal hearing, to the regular civil docket of either circuit or magistrate court as hereinafter provided, in which case the plaintiff shall have the same right to claim a trial by jury and appeal as if the action had been begun in the circuit or magistrate court.

Source: SDC 1939 & Supp 1960, § 33.4102; SDCL, § 15-39-16; Supreme Court Rule 81-4; Supreme Court Rule 97-13; SL 2000, ch 258 (Supreme Court Rule 00-4).



§ 15-39-57 Claim of trial by court or jury by defendant--Affidavit--Special rule indesignated judicial circuit governing removal to the regular civil docket of thecourt--Entry fee and undertaking.

15-39-57. Claim of trial by court or jury by defendant--Affidavit--Special rule in designated judicial circuit governing removal to the regular civil docket of the court--Entry fee and undertaking. No party may appeal any decision entered under this procedure. In lieu thereof, defendant may, five days prior to the date upon which the defendant is notified to appear or answer, file in the court in which the action is pending, a petition to remove the action to the regular civil docket of the circuit court or magistrate court and state therein whether the defendant intends to proceed with a trial by jury or a trial to the court. Failure to make the request within the time provided shall be deemed an acceptance by the defendant to the jurisdiction of small claims court. The petition shall be supported by an affidavit that makes a showing that there are good reasons why the formal civil trial process is justified and the defendant has a meritorious defense. The sum of thirty-five dollars for entry of the action for trial in the circuit or magistrate court, as the case may be, must accompany the petition and affidavit. The defendant must also deposit the sum of two hundred fifty dollars to secure the plaintiff for costs and/or damages which the court may determine the plaintiff is reasonably entitled to receive.

Source: SDC 1939 & Supp 1960, § 33.4102; SDCL, § 15-39-17; SL 1977, ch 173, § 3; Supreme Court Rule 81-4; SL 1991, ch 168; Supreme Court Rule 97-14; SL 2000, ch 259 (Supreme Court Rule 00-5).



§ 15-39-58 Transmittal of papers upon removal--Pleadings and speedy trial.

15-39-58. Transmittal of papers upon removal--Pleadings and speedy trial. Upon removal, the clerk of courts shall forthwith transmit such original papers or attested copies thereof and the circuit or magistrate court may try the action as transmitted or may require pleading as in an action by summons, but the action shall be marked for trial on the list of causes advanced for speedy trial by jury.

Source: SDC 1939 & Supp 1960, § 33.4102; SDCL, § 15-39-18; Supreme Court Rule 81-4; Supreme Court Rule 97-15.



§ 15-39-59 Repealed.

15-39-59. Repealed by SL 2000, ch 260



§ 15-39-60 Repealed.

15-39-60. Repealed by Supreme Court Rule 97-17



§ 15-39-61 Separation of parties when removal sought as to part--Copies of paperstransmitted in lieu of originals.

15-39-61. Separation of parties when removal sought as to part--Copies of papers transmitted in lieu of originals. In any action brought by or against two or more persons in which separate judgments are authorized by law, the party seeking removal may specify in the petition of jury trial the parties as to whom such trial is claimed, in which case the cause shall be removed as to such parties only as are specified in the petition and the court before whom the case is brought shall retain jurisdiction as to the remainder. In such case the clerk of court shall transmit attested copies of the papers in the action to the clerk of the circuit or magistrate court in lieu of the originals.

Source: SDC 1939 & Supp 1960, § 33.4103; SDCL, § 15-39-21; Supreme Court Rule 81-4; Supreme Court Rule 97-18.



§ 15-39-62 Docket entries transmitted on removal to circuit court.

15-39-62. Docket entries transmitted on removal to circuit court. Upon removal of a cause to the circuit or magistrate court the original docket entries, or in case of removal by some of several defendants, an attested copy thereof shall be transmitted to the clerk of the circuit or magistrate court.

Source: SDC 1939 & Supp 1960, § 33.4119; SDCL, § 15-39-22; Supreme Court Rule 81-4.



§ 15-39-63 Repealed.

15-39-63. Repealed by Supreme Court Rule 97-19



§ 15-39-64 Default of defendant failing to comply with requirements.

15-39-64. Default of defendant failing to comply with requirements. A defendant, unless the court shall otherwise order, shall be defaulted unless he shall, personally or by attorney, comply with the requirements of the notice served upon him.

Source: SDC 1939 & Supp 1960, § 33.4111; SDCL, § 15-39-27; Supreme Court Rule 81-4.



§ 15-39-65 Docket entry as to defense--Contents of entry.

15-39-65. Docket entry as to defense--Contents of entry. The clerk shall cause the substance of the defense to be entered in the docket, and the docket entry shall be deemed the answer. The answer shall state fully and specifically in writing, but in concise and untechnical form, what parts of the claim are contested, and the grounds of such contest.

Demurrers, dilatory pleas, and the answer of general denial are prohibited.

Source: SDC 1939 & Supp 1960, § 33.4111; SDCL, § 15-39-28; Supreme Court Rule 81-4; SL 1988, ch 427 (Supreme Court Rule 87-8).



§ 15-39-66 Setoff or counterclaim stated by defendant--Notice to plaintiff andpostponement of hearing--Answer by plaintiff--Request for jury trial orpetition for removal on non-compulsory counterclaims--Provisions notcompulsory.

15-39-66. Setoff or counterclaim stated by defendant--Notice to plaintiff and postponement of hearing--Answer by plaintiff--Request for jury trial or petition for removal on non-compulsory counterclaims--Provisions not compulsory. The defendant within the time for answer may, in the manner provided in § 15-39-48, claim any setoff or counterclaim within the jurisdiction of the court in civil cases. Upon the making of such claim by the defendant, the clerk shall give a notice to the plaintiff, at the expense of the defendant, similar to that provided by § 15-39-78, and shall postpone the hearing of the original claim until the time set for hearing the defendant's claim, and shall notify the parties accordingly. The defendant's claim shall be answered within the time and in the manner provided by §§ 15-39-64 and 15-39-65, and the penalties upon defendants provided by § 15-39-64 shall apply to plaintiffs in respect to claims by a defendant. The original claim and the claim of setoff or counterclaim shall be deemed one case. The compulsory counterclaim rule does not apply in small claims court .

Upon the filing of a setoff or counterclaim, plaintiff has the same right of removal as defendant has under § 15-39-57. This request must be made at least five days before the date plaintiff is notified to appear or answer. Unless the action is removed, the plaintiff has no right to appeal a decision reached on any counterclaim or setoff.

Source: SDC 1939 & Supp 1960, § 33.4112; SDCL, § 15-39-29; Supreme Court Rule 81-4; SL 1997, ch 323 (Supreme Court Rule 97-20); SL 2000, ch 261 (Supreme Court Rule 00-7).



§ 15-39-67 Amendment of claim or answer.

15-39-67. Amendment of claim or answer. The court may at any time allow any claim or answer to be amended.

Source: SDC 1939 & Supp 1960, § 33.4113; SDCL, § 15-39-30; Supreme Court Rule 81-4.



§ 15-39-68 Disposition of claim on failure of plaintiff to appear for hearing.

15-39-68. Disposition of claim on failure of plaintiff to appear for hearing. If the plaintiff does not appear at any time set for hearing, the court may dismiss the claim for want of prosecution or enter a finding on the merits for the defendant or make such other disposition as may be proper.

Source: SDC 1939 & Supp 1960, § 33.4114; SDCL, § 15-39-32; Supreme Court Rule 81-4.



§ 15-39-69 Venue.

15-39-69. Venue. The venue is limited to the county of the residence of the defendant, if the defendant is a natural person, or the county in which the cause of action arose. If the defendant is a corporation, limited liability company, or a partnership, the proceedings shall be commenced in any county in which the defendant has its place of business. However, if the plaintiff in an action brought by the Bureau of Administration pursuant to § 1-14-14.3 is the State of South Dakota, an agency, as defined in subdivision 1-26-1(1), or employee of the state or any agency acting within the scope of the employee's employment, the proceedings may only be commenced in Hughes County. No change of venue may be recognized except by stipulations of the parties, or by order of the court on a showing of good cause by the defendant. Nothing in this section waives the common law doctrine of sovereign immunity or acts as a consent to suit by the State of South Dakota, its agencies, or its employees acting within the scope of their employment.

Source: SDC 1939 & Supp 1960, § 33.4107; SDCL, § 15-39-33; Supreme Court Rule 81-4; SL 1982, ch 167; SL 1994, ch 351, § 38; SL 1996, ch 5, § 5.



§ 15-39-70 Subpoenas for witnesses.

15-39-70. Subpoenas for witnesses. Subpoenas for witnesses, if requested, will be issued by the clerk and served according to the specifications of § 15-6-45(c).

Source: SDC 1939 & Supp 1960, § 33.4109; SDCL, § 15-39-34; Supreme Court Rule 81-4; SL 1988, ch 428 (Supreme Court Rule 87-9).



§ 15-39-71 Witnesses and evidence received on hearing.

15-39-71. Witnesses and evidence received on hearing. Witnesses shall be sworn; but the court shall conduct the hearing in such order and form and with such methods of proof as it deems best suited to discover the facts and to determine the justice of the case. Interrogatories shall not be filed nor depositions taken, except by leave of court.

Source: SDC 1939 & Supp 1960, § 33.4114; SDCL, § 15-39-35; Supreme Court Rule 81-4.



§ 15-39-72 Signature of docket on determination of action.

15-39-72. Signature of docket on determination of action. After the determination of the action, the judge or magistrate shall affix his signature to the docket card.

Source: SDC 1939 & Supp 1960, § 33.4114; SDCL, § 15-39-36; Supreme Court Rule 81-4.



§ 15-39-73 Items allowable as costs--Costs assessed for delay or vexatious claim ordefense--Judgment and execution for costs.

15-39-73. Items allowable as costs--Costs assessed for delay or vexatious claim or defense--Judgment and execution for costs. The actual cash disbursements of the prevailing party for entry fee, mailing fees, witness fees, and officers' fees shall be allowed as costs. No other costs shall be allowed either party, except by special order of the court. The court shall have power in its discretion to award costs, including attorney fees, in a sum fixed by the court, not exceeding five hundred dollars (exclusive of such cash disbursements, or in addition thereto) against any party, whether the prevailing party or not, who has set up a frivolous or vexatious claim or defense, or has made an unfair, insufficient, or misleading answer, or has otherwise sought to hamper a party or the court in securing a speedy determination of the claim upon its merits; and to enter judgment and issue execution therefor, or set off such costs against damages or costs, as justice may require.

Source: SDC 1939 & Supp 1960, § 33.4116; SDCL, § 15-39-38; Supreme Court Rule 81-4; SL 1986, ch 167, § 2; Supreme Court Rule 97-21.



§ 15-39-74 Court order as to method of payment of judgment--Stay of execution duringcompliance.

15-39-74. Court order as to method of payment of judgment--Stay of execution during compliance. The court may order that the judgment shall be paid to the prevailing party at a certain date or by specified installments, and may stay the issue of execution and other supplementary process during compliance with such order. Such stay shall at all times be subject to being modified or vacated.

Source: SDC 1939 & Supp 1960, § 33.4117; SDCL, § 15-39-39; Supreme Court Rule 81-4.



§ 15-39-75 Grounds for vacation of judgment and stay of execution--Repayment ordered.

15-39-75. Grounds for vacation of judgment and stay of execution--Repayment ordered. The court may at any time after entry of judgment, upon motion, and after such notice, by mail or otherwise, as it may order, for cause shown, vacate any judgment entered under this procedure, for want of actual notice to a party, for error or for any other cause that the court may deem sufficient, and may stay or supersede execution.

The court may also order the repayment of anything collected under such judgment, and may enter judgment and issue execution therefor; but no order shall affect the title of any bona fide holder for value under said judgment.

Source: SDC 1939 & Supp 1960, § 33.4118; SDCL, § 15-39-40; Supreme Court Rule 81-4.



§ 15-39-76 Costs awarded on motion to vacate judgment.

15-39-76. Costs awarded on motion to vacate judgment. Costs in an amount fixed by the court not exceeding two hundred fifty dollars may be awarded, in the discretion of the court, for or against either party to a motion to vacate judgment, and judgment may be entered and execution may be issued therefor, and any action by the court may be made conditional upon the payment of such costs of the performance or any other proper condition.

Source: SDC 1939 & Supp 1960, § 33.4118; SDCL, § 15-39-41; Supreme Court Rule 81-4; SL 1987, ch 29, § 77; Supreme Court Rule 97-22.



§ 15-39-76.1 Notice of payment of judgment.

15-39-76.1. Notice of payment of judgment. The lienholder shall notify the clerk upon full payment of the judgment, and the clerk shall satisfy the judgment at no charge to the parties involved. Upon receipt of a claim by the debtor that the judgment has been paid in full but has not been satisfied by the lienholder, the court shall issue an order to show cause requiring the lienholder appear and show cause why the judgment should not be satisfied.

Source: Supreme Court Rule 81-7; SL 2005, ch 294 (Supreme Court Rule 05-08), effective Feb. 25, 2005.



§ 15-39-76.2 Cancellation of judgment or transcript--Notice by prevailing party or attorney.

15-39-76.2. Cancellation of judgment or transcript--Notice by prevailing party or attorney. Any judgment or transcript of a judgment rendered or docketed in small claims court shall be cancelled and discharged by the clerk of courts upon written notice by either the party in whose favor the judgment was obtained or that party's attorney.

Source: SL 1988, ch 179.



§ 15-39-77 Guardian ad litem.

15-39-77. Guardian ad litem. When a minor is a party to a small claims action, a parent or guardian or conservator shall be considered a guardian ad litem for purpose of commencing said action or receiving service thereof.

Source: Supreme Court Rule 81-4; SL 1993, ch 213, § 92.



§ 15-39-78 Forms for use in small claims procedure.

15-39-78. Forms for use in small claims procedure. The following forms are prescribed for use in small claims procedure, but failure to use or fill out completely or accurately any of the same shall not avoid any acts done pursuant to this chapter provided compliance with the preceding sections is made and the information required by such sections or the following forms is substantially and accurately recorded and furnished in writing as required by this chapter.

STATE OF SOUTH DAKOTA )
) SS IN SMALL CLAIMS COURT
COUNTY OF _____________ )

NOTICE TO PLAINTIFF AND DEFENDANT OF TIME FOR HEARING

TO: ________________________________
Plaintiff
TO: ________________________________
Defendant

The Defendant has denied your claim in whole or in part.

The Court will hold a hearing on this claim on ____, ____, 20____, at ____ M. in the hearing room/courtroom at __________, __________, South Dakota.

If your claim is supported by witnesses, account books, receipts or other documents, you should produce them at the hearing. Subpoenas for witnesses, if requested in advance, will be issued by the Clerk.

If you have any questions you should contact the Clerk of this Court.

Dated this ____ day of ____, 20____.

_____________________________________
Magistrate Clerk
By:
_____________________________________
Address
_____________________________________
Phone

STATE OF SOUTH DAKOTA )
) SS IN SMALL CLAIMS COURT
COUNTY OF _____________ )

_________________________, Plaintiff vs. _________________________, Defendant

NOTICE OF SMALL CLAIMS LAWSUIT

TO:__________________________________
___________________________________ has made a claim against you in this Court for the following sum: $____________________
Amount of Claim
Description of Claim: ___________________________________________________________

You will lose this lawsuit and a judgment by default will be entered against you for the full amount of the claim at ____ o'clock ____ M., ____, ____, 20____, UNLESS you personally appear at or notify this office at least ____ days prior to that time and deny the claim in whole or in part specifying your reason for denial.
IF YOU DENY THIS CLAIM:

____ The matter will be heard at the time and place set forth above.

____ The Plaintiff will be notified of your denial and the matter will be set for hearing and the parties notified of the time and place.

If you make such a denial, you must appear at the hearing and should bring with you such evidence, witnesses, account books, receipts or documents upon which you rely to support your denial. Subpoenas for witnesses, if requested by you in advance of hearing, will be issued by the Clerk.

If you admit the claim but desire time to pay, you must appear on or before the above date personally or by attorney, and state to the Clerk that you desire time to pay and show your reasons therefor.

If you have any questions, you should contact the Clerk of this Court.

Dated this ____ day of ____, 20____.
_____________________________________
Magistrate Clerk
By:
_____________________________________
Address
_____________________________________
Phone

STATE OF SOUTH DAKOTA ) IN CIRCUIT COURT
) ss _______ JUDICIAL CIRCUIT
COUNTY OF __________ ) SMALL CLAIMS COURT
SC Docket No. _______
________________________________ )
Plaintiff, ) AFFIDAVIT
) CLAIMING PAYMENT
vs. ) OF SMALL CLAIMS
) JUDGMENT
________________________________ )
Defendant.
State of South Dakota )
) ss
County of _________ )

__________, being first duly sworn on oath deposes and states that he/she is the defendant in the above entitled small claims case which resulted in a judgment against him/her in the sum of $ ____ entered on __________ and that he/she has paid the judgment and any applicable costs or interest awarded against him/her in full but that the plaintiff has failed or refused to satisfy the judgment of record despite request.

Affiant further states he/she made payment on the following date: __________ in the following manner (please explain in detail the circumstances of payment and attach copies of any supporting documents):

__________

Dated this ____ day of __________, ____.
(Sign form and provide your ______________________________
current and complete mailing ______________________________
address and phone number) ______________________________

Subscribed and sworn to before me this ____ day of __________, ____.
_______________________________________
Notary Public
My Commission Expires: __________________

ORDER TO SHOW CAUSE

TO: ____________________, The Plaintiff in this action:

Based upon the foregoing affidavit it appears that this judgment may have been paid in full but that you have failed or refused to satisfy it of record in violation of SDCL § 15-39-76.1;

Now therefore, YOU ARE HEREBY ORDERED to satisfy this judgment of record with the clerk of this court or to appear before this court in the court room of the courthouse in the City of __________ at ____ o'clock __________ m. on the ____ day of __________, 20____ to show cause, if any you have, why the said judgment should not be ordered satisfied of record by this court.
BY THE COURT
_____________________________________
ATTEST ____________________ Judge
Clerk of Courts

AFFIDAVIT OF MAILING

Being first duly sworn on oath, I swear or affirm that on the ____ day of __________, 20____, I served a true and correct copy of the "Affidavit Claiming Payment of Small Claims Judgment" and "Order to Show Cause" in the above captioned matter, by United States mail, first class, postage prepaid, upon:

____________________

____________________

____________________

____________________
_________________________________________
Signature

Subscribed and sworn to before me this ____ day of __________, 20____.
_________________________________________
Notary Public
My commission expires: _____________________

Source: Supreme Court Rule 81-4; SL 2005, ch 294 (Supreme Court Rule 05-08), effective Feb. 25, 2005.



§ 15-39-79 Use of chapter procedures to collect unreimbursed medical or health carecosts from other parent.

15-39-79. Use of chapter procedures to collect unreimbursed medical or health care costs from other parent. Notwithstanding any other provision of law, a parent, guardian, or custodian is entitled to use the procedures provided in this chapter to collect unreimbursed medical or health care costs incurred on behalf of a child from the other responsible parent.

Source: SL 2005, ch 134, § 14.









Title 16 - COURTS AND JUDICIARY

Chapter 01 - The Supreme Court

§ 16-1-1 Supreme Court districts.

16-1-1. Supreme Court districts. The state is divided into five Supreme Court districts from each of which a justice shall be selected as follows:

First District. The counties of Custer, Pennington, Lawrence, and Meade constitute the first Supreme Court district.

Second District. The county of Minnehaha constitutes the second Supreme Court district.

Third District. The counties of Brookings, Kingsbury, Moody, Miner, Sanborn, Beadle, Jerauld, Hand, Hyde, Hughes, Sully, Stanley, Brule, Buffalo, Jones, Jackson, Lyman, Mellette, Todd, Tripp, Bennett, Shannon, Fall River, Lake, and Haakon constitute the third Supreme Court district.

Fourth District. The counties of Union, Clay, Yankton, Hutchinson, Hanson, Davison, Bon Homme, Douglas, Aurora, Charles Mix, Gregory, McCook, Turner and Lincoln constitute the fourth Supreme Court district.

Fifth District. The counties of Grant, Roberts, Day, Marshall, Clark, Brown, McPherson, Edmunds, Faulk, Potter, Walworth, Campbell, Corson, Dewey, Ziebach, Perkins, Butte, Codington, Spink, Deuel, Hamlin, and Harding constitute the fifth Supreme Court district.

Source: SD Const, art 5, § 11; SL 1909, ch 109, §§ 1 to 5; RC 1919, § 5127; SL 1927, ch 209; SL 1935, ch 87; SDC 1939 & Supp 1960, § 32.0101; SL 1974, ch 154, § 1; SL 1977, ch 174; SL 1982, ch 168; SL 1992, ch 151; SL 2001, ch 101, § 1; SL 2011 (SS), ch 2, § 1, eff. Jan. 23, 2012.



§ 16-1-2 Number of justices--Term of office--Retention elections.

16-1-2. Number of justices--Term of office--Retention elections. The Supreme Court shall consist of five justices.

The term of office of the justices of the Supreme Court shall be eight years. At the next general election following the expiration of three years from the date of his appointment, and every eighth year thereafter, each Supreme Court justice shall be subject to approval or rejection by the electorate in a statewide retention election.

Supreme Court justices in office on November 4, 1980, who were elected from each of the fourth and fifth districts shall be subject to a first retention election in 1984; and Supreme Court justices in office on November 4, 1980, who were elected from the first, second, and third districts shall be subject to a first retention election in 1986.

Source: SD Const, art 5, §§ 5, 6, 8; SL 1909, ch 109, §§ 6, 7; RC 1919, §§ 5126, 5128; SDC 1939 & Supp 1960, § 32.0102; SL 1974, ch 154, § 2; SL 1981, ch 164, § 2; SL 1982, ch 169.



§ 16-1-2.1 Election of Chief Justice--Term of office--Removal.

16-1-2.1. Election of Chief Justice--Term of office--Removal. The Chief Justice of the Supreme Court shall be selected from among the justices of the Supreme Court by a majority vote of the justices for a term of four years without limitation in successive terms. The Chief Justice so selected may be removed by a four-fifths vote of the justices but such removal shall not thereby constitute his removal as a justice of the Supreme Court.

Source: SL 1973, ch 128, § 1.



§ 16-1-2.2 Form of retention ballot.

16-1-2.2. Form of retention ballot. The State Board of Elections shall promulgate rules pursuant to chapter 1-26 setting the deadline for requests from Supreme Court justices for inclusion on a retention ballot and prescribing the format of the Supreme Court justices' retention ballot.

Source: SL 1981, ch 164, § 3; SL 1998, ch 78, § 4.



§ 16-1-3 Superseded.

16-1-3. Superseded.



§ 16-1-3.1 Additional compensation of Chief Justice--Exclusion from retirement provisions.

16-1-3.1. Additional compensation of Chief Justice--Exclusion from retirement provisions. The Chief Justice of the Supreme Court shall receive additional compensation for administrative duties in the sum of two thousand dollars. The additional compensation provided for by this section shall not be credited to the highest average annual compensation for retirement benefits under § 3-12-92 or 3-12-93, or treated as compensation subject to contribution for retirement purposes under § 3-12-71.

Source: SL 1977, ch 6, § 11.



§ 16-1-4 Repealed.

16-1-4. Repealed by SL 1974, ch 154, § 5.



§ 16-1-4.1 Mandatory retirement of justices at age seventy--Conclusion of pending matters.

16-1-4.1. Mandatory retirement of justices at age seventy--Conclusion of pending matters. A justice of the Supreme Court is automatically retired on the first Tuesday after the first Monday of January next after the general election at which members of the Legislature are elected immediately following the attainment of age seventy of such justice. Such justice shall conclude all matters pending before him unless the Supreme Court makes other provisions for the disposition of such matters.

Source: SL 1973, ch 133, § 1; SDCL Supp, § 16-8-5.1.



§ 16-1-5 Retired justices and retired or active judges acting in place of disqualified justices.

16-1-5. Retired justices and retired or active judges acting in place of disqualified justices. Retired justices and judges, with their consent, and active judges may be authorized by the Chief Justice to act in the place of disqualified justices, or in the event of vacancies or other necessities as determined by the Chief Justice. The court shall provide for the reimbursement of their expenses.

Source: SL 1971, ch 153, §§ 1, 2; SDCL Supp, §§ 16-8-13, 16-8-14; SL 1974, ch 154, § 4; SL 1977, ch 175.



§ 16-1-6 to 16-1-8. Repealed.

16-1-6 to 16-1-8. Repealed by SL 1974, ch 154, § 5.



§ 16-1-9 Term of Supreme Court--Places.

16-1-9. Term of Supreme Court--Places. The Supreme Court shall have but one term coincident with the calendar year and will be in session for consideration of cases on the calendar in the courtroom of the court at the capitol and in such other first and second class municipalities in the state as specified by order of the court.

Source: SD Const, art 5, § 4; SL 1890, ch 73, § 1; RPolC 1903, § 621; RC 1919, § 5132; SDC 1939 & Supp 1960, § 32.0104; Supreme Court Rule 75-2, § 3; SL 1992, ch 60, § 2.



§ 16-1-10 to 16-1-13. Repealed.

16-1-10 to 16-1-13. Repealed by SL 1974, ch 154, § 5.



§ 16-1-14 Supreme Court library--Publications included--Control by justices.

16-1-14. Supreme Court library--Publications included--Control by justices. The Supreme Court library shall consist of all constitutions, statutes, session laws, court reports, digests, textbooks, and other legal publications now owned by the state and under the control of the justices of the Supreme Court, or which may hereafter be acquired by purchase, exchange, or otherwise.

The Supreme Court library shall be under the exclusive control and supervision of the justices of the Supreme Court who are hereby authorized to make such rules and regulations regarding its use as they may deem proper.

Source: SL 1907, ch 183, §§ 1, 2; RC 1919, § 5160; SDC 1939 & Supp 1960, § 32.0311.



§ 16-1-15 to 16-1-17. Repealed.

16-1-15 to 16-1-17. Repealed by SL 1976, ch 20, § 14.






Chapter 01A - Commission On Judicial Qualifications

§ 16-1A-1 Definition of terms.

16-1A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "Commission," the Commission on Judicial Qualifications provided for in S.D. Const., Art. V, § 9 and this chapter;

(2) "Judge," a justice of the Supreme Court, a judge of the circuit court, or a judge of a court of limited jurisdiction.
Source: SL 1973, ch 136, § 1; Supreme Court Rule 82-4; Supreme Court Rule 84-10.



§ 16-1A-2 Commission membership--Terms of office.

16-1A-2. Commission membership--Terms of office. There is hereby created a Commission on Judicial Qualifications which shall consist of seven members:

(1) Two judges of the circuit court, elected by the judicial conference;

(2) Three members of the bar practicing law in this state, no more than two of whom may be of the same political party, appointed by a majority vote of the state bar commissioners; and

(3) Two citizens who are not of the same political party, appointed by the Governor.

The term of office for a commission member is four years. No person may serve more than two terms as a member of the commission.

Source: SL 1973, ch 136, §§ 2, 3; SL 1978, ch 148, § 1; SL 1997, ch 114, § 1; Supreme Court Rule 97-23; SL 1998, ch 307; ch 308; ch 309; SL 2000, ch 264 (Supreme Court Rule 00-10); SL 2013, ch 99, § 1.



§ 16-1A-3 Termination of commission membership on departure from qualifying position--Removal of members--Vacancies.

16-1A-3. Termination of commission membership on departure from qualifying position--Removal of members--Vacancies. Commission membership terminates if a member ceases to hold the position that qualified him for appointment. Members of the commission may be removed for cause by the appointing power. A vacancy shall be filled by the appointing power for a term of four years.

Source: SL 1973, ch 136, § 4; SL 1978, ch 148, § 2.



§ 16-1A-4 Budget for commission--Rules--Confidentiality of proceedings--Administrativesupport.

16-1A-4. Budget for commission--Rules--Confidentiality of proceedings--Administrative support. The Supreme Court shall prepare and present to the Legislature a proposed annual budget for the commission, make rules implementing and enforcing the powers of the commission, provide for confidentiality of proceedings, and provide administrative support in managing the budget, in paying for travel expenses, in paying salaries of employees, and in drafting contracts for services as directed by the commission pursuant to §§ 16-1A-6 to 16-1A-8, inclusive.

Source: SL 1973, ch 136, § 7; SL 2009, ch 101, § 1.



§ 16-1A-5 Chairman of commission--Majority required for action.

16-1A-5. Chairman of commission--Majority required for action. The commission shall elect one of its members to serve as chairman for a term prescribed by the commission. No act of the commission is valid unless concurred in by a majority of its members.

Source: SL 1973, ch 136, § 5.



§ 16-1A-6 Travel expenses and per diem of commission members.

16-1A-6. Travel expenses and per diem of commission members. Each member of the commission shall be allowed travel expenses and per diem as provided by rule of the Supreme Court.

Source: SL 1973, ch 136, § 6.



§ 16-1A-7 Employment of personnel by commission--Powers in investigation.

16-1A-7. Employment of personnel by commission--Powers in investigation. The commission may employ all necessary personnel for the purpose of investigating complaints made against a judge and for the purpose of presenting nominations to the Governor to fill all judicial vacancies. The commission may administer oaths, subpoena witnesses and take depositions as provided by §§ 1-26-19.1 and 1-26-19.2 or as may be otherwise provided by law or rule of the Supreme Court.

Source: SL 1973, ch 136, § 8; SL 1978, ch 149.



§ 16-1A-8 Employment of personnel by commission--Compensation of witnesses--Counsel.

16-1A-8. Employment of personnel by commission--Compensation of witnesses--Counsel. The commission may employ officers, assistants, and other employees which it considers necessary for the performance of the duties and exercise of the powers conferred upon the commission, it may arrange for and compensate medical and other experts and reporters, may arrange for the attendance of witnesses, including witnesses not subject to subpoena, and may pay from funds available to it all expenses reasonably necessary for effectuating the purposes of S.D. Const., Art. V, § 9. The attorney general shall, if requested by the commission, act as its counsel generally or in any particular investigation or proceeding. The commission may employ special counsel from time to time when it considers it necessary.

Source: SL 1973, ch 136, § 9.



§ 16-1A-9 Recommendations by commission.

16-1A-9. Recommendations by commission. Based upon its findings the Commission on Judicial Qualifications shall make a recommendation either that no further action be taken or that the judge investigated be censured, suspended, removed, or retired.

Source: SL 1973, ch 136, § 10; Supreme Court Rule 82-5; Supreme Court Rule 84-11.



§ 16-1A-10 Status of judge pending criminal, removal or retirement proceedings.

16-1A-10. Status of judge pending criminal, removal or retirement proceedings. A judge is disqualified from acting as a judge, but shall suffer no loss of salary, while there is pending an indictment or an information charging him with a crime punishable as a felony under South Dakota or federal law, or a recommendation to the Supreme Court by the commission for his removal or retirement.

Source: SL 1973, ch 136, § 11.



§ 16-1A-11 Participating judge disqualified from sitting in appeal.

16-1A-11. Participating judge disqualified from sitting in appeal. A judge who has participated in proceedings involving a judge may not participate in an appeal involving that judge in that particular matter.

Source: SL 1973, ch 136, § 14.



§ 16-1A-12 Suspension of judge on conviction of crime--Reversal of conviction--Removal whenconviction final.

16-1A-12. Suspension of judge on conviction of crime--Reversal of conviction--Removal when conviction final. On recommendation of the commission or on its own motion, the Supreme Court may suspend a judge from office without salary when he pleads guilty or no contest, or is found guilty of a crime punishable as a felony under South Dakota or federal law, or of any crime that involves moral turpitude. If his conviction is reversed, the suspension shall terminate, and he shall be paid his salary for the period of suspension. If he is suspended and his conviction becomes final the Supreme Court shall remove him from office.

Source: SL 1973, ch 136, § 12.



§ 16-1A-13 Benefits retained by retired judge--Loss of benefits by removed judge.

16-1A-13. Benefits retained by retired judge--Loss of benefits by removed judge. A judge retired by the Supreme Court shall not by reason thereof lose any benefits to which he may be entitled pursuant to chapter 3-12. A judge removed by the Supreme Court is permanently ineligible for judicial office and shall be entitled only to a refund of contributions pursuant to § 3-12-76.

Source: SL 1973, ch 136, § 13.



§ 16-1A-14 Obsolete.

16-1A-14. Obsolete.






Chapter 02 - The Unified Judicial System

§ 16-2-1 to 16-2-19. Repealed.

16-2-1 to 16-2-19. Repealed by SL 1974, ch 154, § 6.



§ 16-2-20 General supervision of circuit courts by Chief Justice--Purposes.

16-2-20. General supervision of circuit courts by Chief Justice--Purposes. Pursuant to S.D. Const., Art. V, § 11 the Chief Justice of the Supreme Court shall have and exercise such general direction and supervision of the work of the circuit courts as deemed necessary to expedite the work of the courts, alleviate congestion, secure prompt disposition of cases, and distribute the work load in the circuits among the judges and between the circuits.

Source: SL 1966, ch 114, § 11; SDCL, § 16-6-20; SL 1973, ch 130, § 6.



§ 16-2-20.1 Quarterly reports of undecided circuit court cases--Submission and transmittal--Discipline for noncompliance.

16-2-20.1. Quarterly reports of undecided circuit court cases--Submission and transmittal--Discipline for noncompliance. Every circuit judge of this state shall on the first day of January, April, July, and October of each year submit a report, on forms as designated by the Supreme Court, to the presiding judge of his or her respective circuit specifying the cases that remain undecided ninety days or more after submission, together with the cases that were under submission for ninety days or more prior to the date they were decided during the reporting period. Such reports shall be transmitted by the Presiding Judges to the Chief Justice of the Supreme Court within ten days following the reporting date. For the purpose of this section a matter shall be deemed submitted when the last brief is presented or the time for presenting briefs expires or, in cases in which no briefing schedule has been fixed, when the parties rest. Willful noncompliance with the provisions of this rule shall constitute grounds for discipline under the provisions of Canon 3A(5) of the South Dakota Code of Judicial Conduct and S.D. Const., Art. V, § 9.

Source: Supreme Court Rule 79-8; Supreme Court Rule 80-18.



§ 16-2-21 Presiding judges for circuits--Appointment--Administrative powers and duties--Courtheld in each county.

16-2-21. Presiding judges for circuits--Appointment--Administrative powers and duties--Court held in each county. The presiding judge in each judicial circuit, to be appointed by the Chief Justice, subject to the rules of the Supreme Court, has administrative supervision and authority over the operation of the circuit courts, the courts of limited jurisdiction, and clerks and other court personnel in the circuit. These powers and duties include, but are not limited to, the following:

(1) Arranging schedules and assigning circuit judges for sessions of circuit courts;

(2) Arranging or supervising the calendaring of matters for trial or hearing;

(3) Appointing clerks, deputies and other personnel within the circuit to make available their services in every county in the circuit and, subject to standards established by the Supreme Court, fixing their compensation within the limits set by § 16-2-23 with approval of the Chief Justice, and supervising the personnel in the discharge of their functions;

(4) Assigning matters and duties to clerks, and prescribing times and places at which clerks shall be available for the performance of their duties;

(5) Making arrangements with proper authorities for the drawing of jury panels and determining which sessions shall be jury sessions;

(6) Arranging for the reporting of cases by court reporters or other authorized means;

(7) Arranging for the orderly disposition of specialized matters, including, but not limited to traffic, domestic relations, and proceedings under chapters 26-7A, 26-8A, 26-8B, and 26-8C;

(8) Promulgating a schedule of offenses for which magistrates or other designated persons may accept written appearances, waivers of trial, and pleas of guilty, and establishing a schedule of fines and bails therefor;

(9) Assigning to other circuit judges in the circuit various powers and duties in this chapter provided;

(10) Periodically reviewing the performance and application by magistrates, clerks and deputy clerks of schedules they are to follow, and correcting, with or without the request of the person affected, erroneous application thereof.

The presiding judge shall arrange that a circuit judge is available to hold court in the county seat of each county in the circuit as necessary to distribute the work of the courts, alleviate congestion, and secure the prompt disposition of cases for each county.

Source: SDC 1939 & Supp 1960, § 33.1205; SDCL § 16-6-19; SL 1973, ch 130, § 5; SL 1975, ch 162, § 2; SL 1998, ch 113, § 1; SL 2011, ch 107, § 1.



§ 16-2-22 Repealed.

16-2-22. Repealed by SL 1975, ch 162, § 17.



§ 16-2-23 Repealed.

16-2-23. Repealed by SL 2012, ch 112, § 1.



§ 16-2-23.1 Fees retained by court reporter.

16-2-23.1. Fees retained by court reporter. Notwithstanding § 3-8-3, a court reporter may receive and retain as his own, any fees for taking testimony or preparing transcripts that are authorized by the justice, judge, or magistrate who appointed him.

Source: SL 1975, ch 162, § 9.



§ 16-2-24 Repealed.

16-2-24. Repealed by SL 1975, ch 162, § 17.



§ 16-2-25 Counties to provide facilities for clerk.

16-2-25. Counties to provide facilities for clerk. Each county in the state shall provide suitable and adequate facilities for the clerk or any deputy clerk of the circuit court, including the facilities necessary to make the space provided functional for its intended use.

Source: SL 1973, ch 130, § 8; SDCL Supp, § 16-10-2.1; SL 1974, ch 55, § 21; SL 1975, ch 162, § 4.



§ 16-2-25.1 Supplies of judge or magistrate provided to unified system.

16-2-25.1. Supplies of judge or magistrate provided to unified system. All furnishings, supplies, and materials owned by a county, municipality, or township, which were used by, or on behalf of, any judge or justice of the peace for the execution of his judicial duties on or before January 7, 1975, or which are purchased after that date for the use of a judge or magistrate, shall be provided to the Unified Judicial System.

Source: SL 1975, ch 162, § 1.



§ 16-2-26 Municipalities and townships to provide facilities for magistrates' clerks.

16-2-26. Municipalities and townships to provide facilities for magistrates' clerks. Any municipality or township in the state assigned a magistrate for the principal purpose of providing service to such political subdivisions shall, upon order of the presiding judge of the circuit, provide suitable and adequate quarters for any deputy clerk of the circuit appointed to serve the magistrate, including the facilities necessary to make the space provided functional for its intended use.

Source: SL 1973, ch 130, § 9; SDCL Supp, § 16-10-2.2; SL 1974, ch 55, § 22; SL 1975, ch 162, § 5.



§ 16-2-27 Continuing duties of clerks of court.

16-2-27. Continuing duties of clerks of court. The duly elected or appointed clerks of courts shall continue to perform duties as follows:

(1) Duties, nonjudicial in nature, required by law to be performed until transferred by the Legislature to other appropriate officers, or until such duties are abolished, provided that in such event provision will be made for the transfer of all books and records as may be appropriate to carry out the intent of any such action; and

(2) Judicial duties involving civil, probate, or criminal procedure or remedies, whether heretofore prescribed by law or by rule of the Supreme Court, until further order of the Supreme Court.
Source: Supreme Court Order, October 29, 1973.



§ 16-2-27.1 Passport application duties of clerks--Fees.

16-2-27.1. Passport application duties of clerks--Fees. Clerks of the circuit courts in the counties of Aurora, Bennett, Bon Homme, Brule, Buffalo, Butte, Campbell, Charles Mix, Clark, Corson, Custer, Day, Deuel, Dewey, Douglas, Edmunds, Fall River, Faulk, Grant, Gregory, Haakon, Hamlin, Hand, Hanson, Harding, Hutchinson, Hyde, Jackson, Jerauld, Jones, Kingsbury, Lincoln, Lyman, Marshall, McCook, McPherson, Mellette, Miner, Moody, Perkins, Potter, Roberts, Sanborn, Spink, Stanley, Sully, Tripp, Turner, Union, Walworth, and Ziebach may assist in the execution of United States passport applications. Any fees collected but not remitted to the United States State Department shall be deposited in the state general fund.

Source: Supreme Court Rule 85-10; SL 2008, ch 290 (Supreme Court Rule 08-04), eff. July 1, 2008.



§ 16-2-27.2 Repealed.

16-2-27.2. Repealed by SL 2005, ch 295 (Supreme Court Rule 05-09), eff. Feb. 25, 2005.



§ 16-2-28 Trust funds deposited with clerk paid into county treasury--Disbursement--Accounting systems provided by Supreme Court.

16-2-28. Trust funds deposited with clerk paid into county treasury--Disbursement--Accounting systems provided by Supreme Court. The Supreme Court shall by rule provide for an accounting system for the receipting, holding, and disbursement of fines, fees, costs, forfeitures, restitution, bonds, trust funds, support and alimony payments, penalties, assessments, and other funds established by law.

Source: SL 1949, ch 32; SDC Supp 1960, § 12.1404-1; SDCL, § 16-10-5; SL 1982, ch 170, § 1; SL 1998, ch 114, § 1.



§ 16-2-29 Fees charged by clerk of courts--Governmental bodies exempt.

16-2-29. Fees charged by clerk of courts--Governmental bodies exempt. The clerk of courts shall charge and collect the following fees:

(1) For the probate of an estate, seventy-five dollars;

(2) For all service connected with the preparation and transmission of a settled record to the Supreme Court, including the remittitur from the Supreme Court, fifty dollars;

(3) For any of the following, twenty-five dollars:

(a) Civil cases filed for jury or court trial;

(b) Guardianship or conservatorship actions, adoption cases, termination of life estates;

(c) Cases to determine amount of inheritance tax in estates in which real and personal property is transferred in contemplation of death;

(d) Default actions to quiet title to real property;

(e) Default cases involving garnishment proceedings;

(f) Dissolutions of corporations;

(g) Foreclosure actions;

(h) Special administration proceedings;

(i) Summary administration proceedings;

(j) Appeals to the circuit court from an action of a political subdivision of the state or from an action of the state or its officers, boards, agencies, and commissions; or

(k) All matters not otherwise provided for in this section;

(4) For any of the following, fifty dollars:

(a) Petitions and motions to modify final child support orders, except if the petitioner or moving party is a recipient of assistance benefits pursuant to Title 28;

(b) Petitions and motions to modify final child custody orders;

(c) Petitions and motions to modify final visitation orders;

(d) Petitions and motions to modify final spousal support orders;

(5) For any of the following, five dollars:

(a) Issuing a transcript of a judgment;

(b) Filing and docketing a transcript of a judgment;

(c) Issuing and docketing an execution, commission, or writ;

(d) Filing a special execution; or

(e) Renewing a judgment according to § 15-16-33;

(6) For any of the following, two dollars:

(a) Reproducing an authenticated, exemplified, or double certificate of a record on file in the clerk's office;

(b) Certifying a document not excepted by subdivision (7) of this section;

(c) Issuing a subpoena in a civil case; or

(d) Safekeeping or filing of a will;

(7) All true and correct copies of any original record or paper furnished by the attorney of record or the personal representative qualified to act in any of the following cases which are necessary for the completion of the case shall be certified at no extra charge for the certification:

(a) Guardianship or conservatorship actions, adoption cases, termination of life estates, trusts, probate actions;

(b) Cases to determine amount of inheritance tax in estates in which real and personal property is transferred in contemplation of death; and

(c) Divorce actions;

(8) For a facsimile or electronic mail transmission of any opinion, record, or paper from an active or inactive file in the clerk's custody, one dollar per page, but the minimum charge is five dollars. Fees collected pursuant to this subdivision shall be deposited into the unified judicial system court automation fund.

No fee for filing, docketing, issuing, recording, certifying, or searching, or other fee or commission, may be required of the state, any foreign state, or the federal government, or its officers, boards, agencies, and commissions, or its political subdivisions, in any action or proceeding commenced by the state or a political subdivision. In addition, no fee for record searches may be required of any agency of the federal government which is charged with law enforcement or investigatory duties under federal law.

No filing fee may be required in any action under § 25-10-3, 25-10-6, 22-19A-8, or 22-19A-12.

Source: SDC 1939, § 12.1406; SL 1943, ch 27; SL 1951, ch 24; SL 1953, ch 20; SL 1953, ch 124, § 1; SL 1959, ch 29, § 1; SL 1966, ch 24; SDCL § 16-10-8; SL 1968, ch 15; SL 1971, ch 155, §§ 1, 2; SL 1974, ch 55, §§ 19, 20, 50; SL 1975, ch 161, §§ 3, 4; SL 1977, ch 176; SL 1977, ch 193, § 23; SL 1978, ch 178, § 571; SL 1979, ch 149, § 8; SL 1979, ch 152; SL 1983, ch 160; SL 1984, ch 148, § 2; SL 1984, ch 149; SL 1989, ch 180; SL 1989, ch 181; SL 1992, ch 152; SL 1993, ch 192, § 3; SL 1993, ch 213, § 93; SL 1995, ch 115, § 1; SL 1996, ch 142; SL 1996, ch 143; SL 2002, ch 129, § 3; SL 2009, ch 102, § 1; SL 2011, ch 108, § 1.



§ 16-2-29.1 Fees of Supreme Court clerk--No fee in certain cases.

16-2-29.1. Fees of Supreme Court clerk--No fee in certain cases. The clerk of the Supreme Court shall charge the following fees and shall collect them in advance:

(1) For each action or proceeding originally commenced in or brought to the Supreme Court by appeal, to be advanced by the party commencing or bringing such action or proceeding, fifty dollars;

(2) For each certificate of admission to practice as an attorney and counselor at law, ten dollars;

(3) For each copy of any opinion, record or paper from an active file in the clerk's custody, fifty cents per page, provided, however, that the minimum charge shall be two dollars;

(4) For each copy of any opinion, record or paper from an inactive file in the clerk's custody, fifty cents per page, provided, however, that the minimum charge shall be five dollars;

(5) For facsimile or electronic mail transmission of any opinion, record or paper from an active or inactive file in the clerk's custody, one dollar per page, provided, however, that the minimum charge shall be five dollars.
No fee may be required under the provisions of this section in habeas corpus proceedings or in actions or proceedings or appeals brought by the state or agencies thereof, including political subdivisions, or public officials acting on the behalf of any of them.

Source: SDC 1939 & Supp 1960, §§ 32.0203, 33.0708; SL 1963, ch 225; SDCL §§ 15-26-7, 16-2-10; SL 1975, ch 161, § 1; Supreme Court Rule 85-2; SL 1991, ch 438 (Supreme Court Rule 91-4); SL 2000, ch 262 (Supreme Court Rule 00-8); SL 2011, ch 108, § 2.



§ 16-2-29.2 Waiver of filing fees and service costs--Motion to court.

16-2-29.2. Waiver of filing fees and service costs--Motion to court. A court may waive the payment of filing fees and service costs accruing by reason of a civil action or proceeding or any criminal proceeding on motion to the court upon the affidavit of the moving party and the entry of an order thereon.

Source: SL 1975, ch 161, § 2; SL 1982, ch 171, § 1; SL 1983, ch 161.



§ 16-2-29.3 Waiver of filing fees--Affidavit of inability to pay.

16-2-29.3. Waiver of filing fees--Affidavit of inability to pay. The affidavit required by § 16-2-29.2 of the moving party shall state the moving party's inability to pay; the nature of the action, proceeding, or appeal; and a short concise statement of facts upon which the moving party believes he is entitled to redress.

Source: SL 1982, ch 171, § 2.



§ 16-2-29.4 Waiver of filing fees--Dismissal of action if allegation of poverty untrue or actionfrivolous or malicious.

16-2-29.4. Waiver of filing fees--Dismissal of action if allegation of poverty untrue or action frivolous or malicious. The court may, at any time after filing of the affidavit, dismiss any civil action, proceeding, or appeal if the allegation of poverty is found to be untrue or if satisfied that the action, proceeding, or appeal is frivolous or malicious.

Source: SL 1982, ch 171, § 3.



§ 16-2-29.5 Records search fee.

16-2-29.5. Records search fee. The clerk of court shall charge a records search fee in the amount of twenty dollars for each record search conducted if the search is requested by a person who is not a party named in the action for which the search is being requested. The clerk shall charge a fee of five dollars if the requesting party certifies that the search is being requested in conjunction with a pending state or federal cause of action. A separate fee shall be charged for each name, whether individual or corporate, for which a search is requested. The clerk shall deposit the fee in accordance with § 16-2-43. The clerk may not charge a records search fee if the search is requested by an attorney of record or any member of the attorney of record's law firm or staff.

Source: SL 1995, ch 115, § 2; SL 1997, ch 115, § 1; SL 2006, ch 112, § 1; SL 2012, ch 113, § 1, eff. Jan. 1, 2013.



§ 16-2-29.6 Electronic searches of money judgments.

16-2-29.6. Electronic searches of money judgments. Electronic searches of the statewide civil money judgment database may be performed by a web-based search for a fee of four dollars for name or date searches and one dollar for judgment docket information. The same information is available on an unlimited basis by bulk users for two thousand five hundred dollars per year or two hundred fifty dollars per month with advance payment. This information will include new civil money judgments and updated judgment information. An initial purchase of twenty years of historical statewide civil money judgment data, which includes all active judgment information to the date of the request, and all inactive judgment information from April 19, 2004 to the date of the request, is available for three thousand dollars by contacting the state court administrator's office. The fees will be deposited in accordance with § 16-2-43.

Source: SL 2006, ch 272 (Supreme Court Rule 05-11), eff. March 31, 2006.



§ 16-2-29.7 Records search fee after June 30, 2017.

16-2-29.7. Records search fee after June 30, 2017. After June 30, 2017, notwithstanding § 16-2-29.5, the clerk of court shall charge a records search fee in the amount of fifteen dollars for each record search conducted if the search is requested by a person who is not a party named in the action for which the search is being requested.

Source: SL 2012, ch 113, § 2, eff. Jan. 1, 2013.



§ 16-2-30 Clerk to forward fees and costs monthly to county treasurer.

16-2-30. Clerk to forward fees and costs monthly to county treasurer. The clerk of courts shall forward all fees and costs on a monthly basis to the county treasurer for deposit in the county general fund.

Source: SL 1889, ch 60, § 1; RPolC 1903, § 953; RC 1919, § 6020; SDC 1939, § 12.1404; SDCL, § 16-10-6; SL 1982, ch 170, § 2.



§ 16-2-31 to 16-2-33. Repealed.

16-2-31 to 16-2-33. Repealed by SL 1982, ch 170, §§ 3 to 5.



§ 16-2-34 Distribution of fines and penalties collected for violation of local ordinances.

16-2-34. Distribution of fines and penalties collected for violation of local ordinances. Thirty-five percent of all fines, penalties, and forfeitures collected by or through the use of a circuit or magistrate court, clerk, or other court officer for violations of a county, township, municipal or chartered governmental unit's ordinance, charter, or bylaw, shall be paid into the state general fund as provided by chapter 4-3 and sixty-five percent to the appropriate government subdivision treasurer.

Source: SL 1974, ch 158, § 4; SL 1975, ch 162, § 6; SL 1977, ch 177; SL 1983, ch 162, § 4.



§ 16-2-35 , 16-2-35.1. Repealed.

16-2-35, 16-2-35.1. Repealed by SL 1989, ch 182, § 1.



§ 16-2-35.2 to 16-2-35.6. Repealed.

16-2-35.2 to 16-2-35.6. Repealed by SL 1989, ch 182, §§ 4 to 8.



§ 16-2-35.7 Repealed.

16-2-35.7. Repealed by SL 1990, ch 152, § 5.



§ 16-2-36 Repealed.

16-2-36. Repealed by SL 1989, ch 182, § 9.



§ 16-2-37 Repealed.

16-2-37. Repealed by SL 1975, ch 162, § 17.



§ 16-2-38 Unified Judicial System court automation fund created.

16-2-38. Unified Judicial System court automation fund created. There is hereby created in the state treasury a special fund known as the Unified Judicial System court automation fund.

Source: SL 1990, ch 151, § 1.



§ 16-2-39 Court automation surcharge--Amount in civil action--Collection.

16-2-39. Court automation surcharge--Amount in civil action--Collection. In each civil action, proceeding for judicial remedy, and probate proceeding, the clerk of courts shall collect the sum of forty dollars as a unified judicial system court automation surcharge. The forty-dollar surcharge does not apply to a small claims action. In each small claims action, the clerk of courts shall collect as a unified judicial system court automation surcharge the sum of twelve dollars if the amount in controversy is less than four thousand dollars and sixteen dollars if the amount in controversy is four thousand dollars or more. The surcharge shall be collected from the plaintiff or person instituting the action or proceeding at the time of filing the first paper. The surcharge shall be collected by the clerk in the manner in which other fees are collected. However, no surcharge may be collected for any petition or motion to modify final orders for child support, child custody, child visitation, or spousal support or in any civil action or proceeding for judicial remedy commenced by the state, a county, a municipality, or a school district.

Source: SL 1990, ch 151, § 2; SL 1991, ch 170, § 1; SL 1999, ch 104, § 1; SL 2004, ch 141, § 1; SL 2009, ch 102, § 2; SL 2010, ch 107, § 1, eff. Feb. 25, 2010.



§ 16-2-39.1 Court automation surcharge for small claims actions after June 30, 2015.

16-2-39.1. Court automation surcharge for small claims actions after June 30, 2015. After June 30, 2015, notwithstanding § 16-2-39, in each small claims action, the clerk of courts shall collect as a unified judicial system court automation surcharge the sum of six dollars if the amount in controversy is less than four thousand dollars and eight dollars if the amount in controversy is four thousand dollars or more.

Source: SL 2010, ch 107, § 4, eff. Feb. 25, 2010.



§ 16-2-40 Surcharge taxable as costs.

16-2-40. Surcharge taxable as costs. The surcharge provided for in § 16-2-39 shall be costs in the case and are taxable as such.

Source: SL 1990, ch 151, § 3.



§ 16-2-41 Court automation surcharge for certain criminal actions.

16-2-41. Court automation surcharge for certain criminal actions. In each criminal action, in addition to any other liquidated costs, penalty, assessment, or fine provided by law, there shall be levied a unified judicial system court automation surcharge according to the following schedule:

(1) Violation of county or municipal ordinances or administrative rules having criminal penalties, seventeen dollars and fifty cents;

(2) Violation of state statute classified as a Class 2 misdemeanor, twenty-three dollars and fifty cents;

(3) Violation of a state statute classified as a Class 1 misdemeanor, forty-one dollars and fifty cents;

(4) Violation of a state statute classified as a felony, sixty-one dollars and fifty cents.
Source: SL 1990, ch 151, § 4; SL 1991, ch 170, § 2; SL 1991, ch 172; SL 1999, ch 104, § 2; SL 2004, ch 141, § 2; SL 2010, ch 107, § 2, eff. Feb. 25, 2010.



§ 16-2-41.1 Court automation surcharge for actions filed in Supreme Court.

16-2-41.1. Court automation surcharge for actions filed in Supreme Court. In each appeal, intermediate appeal, original proceeding, or other action filed in the Supreme Court, the clerk of the court shall collect the sum of fifty dollars as a unified judicial system court automation surcharge. However, no surcharge may be collected in any proceeding commenced in the Supreme Court by the state, a county, a municipality, or a school district.

Source: SL 1999, ch 104, § 3; SL 2004, ch 141, § 3; SL 2010, ch 107, § 3, eff. Feb. 25, 2010.



§ 16-2-42 Waiver of surcharge--Conditions.

16-2-42. Waiver of surcharge--Conditions. The surcharge provided for in § 16-2-39 may be waived in the manner provided for in §§ 16-2-29.2 to 16-2-29.4, inclusive. If a fine is suspended in whole or in part, the surcharge provided for in § 16-2-41 may not be reduced. However, the judge may waive all or any part of the payment of the surcharge which would work a hardship on the person convicted or on his immediate family.

Source: SL 1990, ch 151, § 5.



§ 16-2-43 Surcharge transmitted to state treasurer--Deposited in fund.

16-2-43. Surcharge transmitted to state treasurer--Deposited in fund. The clerk of courts shall collect all amounts due under §§ 16-2-39 and 16-2-41 and transmit such amounts monthly to the state treasurer who shall place such amounts received into the Unified Judicial System court automation fund.

Source: SL 1990, ch 151, § 6.



§ 16-2-44 Use of court automation fund money.

16-2-44. Use of court automation fund money. Any money in the Unified Judicial System court automation fund shall be used by the Unified Judicial System to be used with any other moneys otherwise appropriated to pay necessary costs for court automation projects to improve information or case management systems or the administration of justice.

Source: SL 1990, ch 151, § 7.



§ 16-2-45 Fee for filing divorce action--Distribution of fee.

16-2-45. Fee for filing divorce action--Distribution of fee. The clerk of courts shall charge and collect a fee of fifty dollars for filing a divorce action. The fee shall be deposited in the county general fund as provided in § 16-2-30. The county treasurer shall deposit half of the fee in the county domestic abuse program fund and half of the fee in the county general fund.

Source: SL 1993, ch 192, § 4.



§ 16-2-46 Uniform forms for protection orders.

16-2-46. Uniform forms for protection orders. The Unified Judicial System shall provide forms for the protection orders used in this state.

Source: SL 1994, ch 156, § 2.



§ 16-2-47 Refusal to file or docket document.

16-2-47. Refusal to file or docket document. A clerk of courts may refuse to file or docket any document that the law does not require or authorize a clerk to file or docket or any document that the clerk has reasonable cause to believe is a counterfeit lien as defined in § 22-11-29.

Source: SL 1997, ch 45, § 4.



§ 16-2-47.1 Written notice by clerk of counterfeit documents.

16-2-47.1. Written notice by clerk of counterfeit documents. If a clerk of courts has reason to believe that a document or instrument previously filed is counterfeit pursuant to § 22-11-29, the clerk of courts shall provide written notice of the filing of the document or instrument to the stated or last known address of the person named in the document, instrument, or judgment.

Source: SL 1998, ch 41, § 3.



§ 16-2-48 Court action for refusal to file or docket document.

16-2-48. Court action for refusal to file or docket document. Any person whose document or lien is refused for filing or docketing by the clerk of courts pursuant to § 16-2-47 may commence an action in the circuit court for that county for an order directing the clerk to file or docket the document. If the court determines that the clerk is required or authorized by law to file or docket the document or that the lien is not counterfeit, it shall order the clerk to file or docket the document.

Source: SL 1997, ch 45, § 5.



§ 16-2-49 Liability for refusal to file or docket document.

16-2-49. Liability for refusal to file or docket document. If a court determines that the clerk acted reasonably or in good faith in refusing to file or docket a document that the clerk believed should not be filed or docketed or a document that the clerk believed to be a counterfeit lien, the clerk is not liable for any civil damages resulting from the refusal.

Source: SL 1997, ch 45, § 6.



§ 16-2-50 Definitions.

16-2-50. Definitions. Terms used in §§ 23-3-52, 23-3-53, and 16-2-50 to 16-2-54, inclusive, mean:

(1) "CASA," court appointed special advocate;

(2) "Commission," the Court Appointed Special Advocates Commission;

(3) "Fund," court appointed special advocates fund; and

(4) "Grant program," the court appointed special advocates grant program.
Source: SL 2003, ch 120, § 1.



§ 16-2-51 Court appointed special advocates grant program established.

16-2-51. Court appointed special advocates grant program established. The court appointed special advocates grant program is hereby established. Under the grant program, the commission shall award grants to entities within the state of South Dakota that are recognized by the National CASA Association, Incorporated, as administering CASA programs. Grants may also be awarded from money in the fund to the South Dakota CASA Association. Grants shall be awarded to support the development, growth, quality, and continuation of CASA programs in South Dakota.

Source: SL 2003, ch 120, § 2.



§ 16-2-52 Court appointed special advocates fund established--Use of fund.

16-2-52. Court appointed special advocates fund established--Use of fund. There is established within the state treasury the court appointed special advocates fund to be administered by the Unified Judicial System. Money shall enter the fund as provided in § 23-3-53 and through contributions, grants, settlement funds, payments ordered by the court, interest received on moneys in the fund, and any other fees and moneys collected for the purposes of §§ 23-3-52, 23-3-53, and 16-2-50 to 16-2-54, inclusive. Money in the fund shall be used for the purpose of funding and administering the grant program. Any expenditure from the fund shall be paid on warrants drawn by the state auditor on vouchers approved by the state court administrator of the Unified Judicial System.

Source: SL 2003, ch 120, § 3.



§ 16-2-53 Court Appointed Special Advocates Commission established--Membership--Terms--Reimbursement.

16-2-53. Court Appointed Special Advocates Commission established--Membership--Terms--Reimbursement. There is created the Court Appointed Special Advocates Commission to make awards through the grant program and to perform related functions as provided in §§ 23-3-52, 23-3-53, and 16-2-50 to 16-2-54, inclusive. The commission is administered and staffed by the Unified Judicial System and consists of five residents of the state, appointed to three-year terms. The commission shall include one member appointed by the Governor with experience in the duties of investigation of child abuse and neglect, one member appointed by the Governor who is a current or former South Dakota legislator, one member appointed by the Governor who has experience in issues of child abuse and neglect in a tribal setting, one member appointed by the Chief Justice of the Supreme Court who has a background in judiciary or legal services with experience and knowledge in abuse and neglect court proceedings, and one member appointed by the Chief Justice of the Supreme Court who has experience with providing treatment services to children who are victims of abuse and neglect. The commission shall meet as necessary to carry out its functions. Each member of the commission shall be paid mileage at the same rate as allowed for state employees and shall receive per diem compensation and allowable expense reimbursement in an amount set pursuant to § 4-7-10.4 for time spent attending commission meetings. However, no per diem may be paid to any commission member who is a state employee.

Source: SL 2003, ch 120, § 6.



§ 16-2-54 Award of grants--Procedures for obtaining grant.

16-2-54. Award of grants--Procedures for obtaining grant. The commission shall award grants as provided in §§ 23-3-52, 23-3-53, and 16-2-50 to 16-2-54, inclusive, and publicize the availability of and procedures for obtaining grants under §§ 23-3-52, 23-3-53, and 16-2-50 to 16-2-54, inclusive.

Source: SL 2003, ch 120, § 7.



§ 16-2-55 Commission on Equal Access to Our Courts created.

16-2-55. Commission on Equal Access to Our Courts created. There is hereby created the Commission on Equal Access to Our Courts. The commission shall consist of seven members appointed as follows:

(1) Three members by the Governor, one initially appointed for a term of one year, one initially appointed for a term of two years, and one for a term of three years, as designated by the Governor. The Governor shall appoint members who are not lawyers;

(2) Two members appointed by the Chief Justice of the Supreme Court, one initially appointed for a term of two years and one for a term of three years, as designated by the Chief Justice. The Chief Justice shall appoint members who are judges or lawyers;

(3) Two members appointed by the president of the State Bar of South Dakota, one initially appointed for a term of one year and one for a term of three years, as designated by the president. The president shall appoint members who are lawyers.

Thereafter, each appointment shall be for a term of three years, beginning on the first day of July. The commission members shall serve without compensation.

Source: SL 2008, ch 104, § 1.



§ 16-2-56 Grants to entities that deliver services to persons meeting income guidelines.

16-2-56. Grants to entities that deliver services to persons meeting income guidelines. The Commission on Equal Access to Our Courts shall provide grants to nonprofit entities that are funded, or nonprofit entities contracting with nonprofit entities that are funded, by the Legal Services Corporation and deliver legal services to persons meeting income eligibility guidelines.

Source: SL 2008, ch 104, § 2.



§ 16-2-57 Settlement of class action lawsuit.

16-2-57. Settlement of class action lawsuit. Any order settling a class action lawsuit that results in the creation of a common fund for the benefit of the class shall provide for the distribution of any residual funds to the Commission on Equal Access to Our Courts. However, up to fifty percent of the residual funds may be distributed to one or more other nonprofit charitable organizations that serve the public good if the court finds there is good cause to approve such a distribution as part of the settlement. For the purposes of this section, residual funds are any funds left over after payment of class member claims, attorney fees and costs, and any reversions to a defendant agreed upon by the parties and approved by the court. This section does not apply to any class action lawsuit against the State of South Dakota or any of its political subdivisions.

Source: SL 2008, ch 104, § 3.



§ 16-2-58 Commission on equal access to our courts surcharge.

16-2-58. Commission on equal access to our courts surcharge. For any petition or motion to modify final orders for child support, child custody, child visitation, or spousal support, the clerk of courts shall collect the sum of fifty dollars as a commission on equal access to our courts surcharge. The surcharge shall be collected from the person filing the motion or petition at the time of filing. The surcharge shall be collected by the clerk in the manner in which other fees are collected. No surcharge may be collected in any civil action or proceeding commenced by the state, county, a municipality, or a school district. The surcharge may be waived pursuant to the provisions of §§ 16-2-29.2 and 16-2-29.3.

Source: SL 2009, ch 102, § 4.



§ 16-2-59 Collection of surcharge--Equal access to our courts fund.

16-2-59. Collection of surcharge--Equal access to our courts fund. The clerk of courts shall collect all amounts due under § 16-2-58 and transmit such amounts monthly to the state treasurer who shall place such amounts received into the equal access to our courts fund.

Source: SL 2009, ch 102, § 5.






Chapter 03 - Supreme Court Rules

§ 16-3-1 Law governing making of rules.

16-3-1. Law governing making of rules. In the exercise of its constitutional and statutory rule-making power the Supreme Court of South Dakota shall proceed as provided by this chapter and as may be provided by its own rules.

Source: SDCL, § 16-3-1 as enacted by SL 1973, ch 129, § 1.



§ 16-3-2 Power of Supreme Court to make rules of practice and procedure--Actions,proceedings, and appeals to which applicable.

16-3-2. Power of Supreme Court to make rules of practice and procedure--Actions, proceedings, and appeals to which applicable. The Supreme Court of South Dakota has power to make all rules of practice and procedure which it shall deem necessary for the administration of justice in all civil and criminal actions, remedies, and proceedings in any and all courts of the state and for the method of taking, hearing, and deciding appeals to the courts from all decisions of public officers, boards, commissions, departments, and institutions exercising quasi-judicial functions, in any case where an appeal from any such decision is allowed by law.

Source: RC 1919, § 5133; SDC 1939 & Supp 1960, § 32.0902.



§ 16-3-3 Substantive rights not to be affected by rules.

16-3-3. Substantive rights not to be affected by rules. No rule promulgated under this chapter shall in any manner abridge, enlarge, or modify the substantive rights of any litigant.

Source: SDC 1939 & Supp 1960, § 32.0902.



§ 16-3-4 Repealed.

16-3-4. Repealed by SL 1973, ch 129, § 4.



§ 16-3-5 Rules governing petitions for and notice of court rules.

16-3-5. Rules governing petitions for and notice of court rules. The Supreme Court shall prescribe by rule the procedure to be followed and notice, if any, to be required for consideration of petitions for adoption, amendment, or repeal of its rules including those actions taken on its own initiative.

Source: SDC 1939 & Supp 1960, § 32.0902; SL 1973, ch 129, § 2.



§ 16-3-5.1 Court rules--Filing of notice of rule changes proposed by Supreme Court--Publication Hearing--Combined notices--Rules governing internal operation effectiveon filing.

16-3-5.1. Court rules--Filing of notice of rule changes proposed by Supreme Court--Publication hearing--Combined notices--Rules governing internal operation effective on filing. Any new rule, amendment, or repeal of existing rules or statutes relating to the administration of the courts, the number and composition of circuits and judges assigned to the circuits, to pleading, practice, or procedure, or to the admission, disbarment, discipline and reinstatement of attorneys to practice the profession of law may be adopted by the Supreme Court.

A proposed new rule, amendment or repeal shall be filed in the office of the clerk of the Supreme Court together with a discussion of the proposed change which shall include:

(1) The identity of the proponent or proponents of the change;

(2) A detailed explanation of the change and the reasons for the change;

(3) An analysis of the state or federal rule or statute that the change is based upon, if any;

(4) A comparison of the change with federal rules or local federal rules on the same subject, if any, and an explanation of any differences; and

(5) An analysis of how the change affects existing rules or statutes.

The clerk of the Supreme Court shall give thirty days' notice of an intention to adopt, amend, or repeal rules in a publication of general circulation among the active members of the State Bar of South Dakota, or post notice at the Unified Judicial System's website at http://www.sdjudicial.com/ and the State Bar of South Dakota's website at http://www.sdbar.org/, or such other notice as the Court may order. The notice shall fix a time and place when any person interested may appear and be heard with reference to the adoption, amendment, or repeal of rules.

Notice of adoption of several rules, amendments, or repeals of rules may be given at one time and in one notice.

All other rules adopted by the Supreme Court concerning its internal operations under its constitutional or statutory rule-making power shall be filed with the clerk of the Supreme Court and unless otherwise ordered shall become effective when so filed without further notice.

Source: Supreme Court Rule 74-2, April 4, 1974; SL 2003, ch 263, (Supreme Court Rule 03-4), eff. July 1, 2003; SL 2010, ch 252 (Supreme Court Rule 09-08), eff. Sept. 24, 2009.



§ 16-3-6 Repealed.

16-3-6. Repealed by SL 1973, ch 129, § 4.



§ 16-3-7 Filing of rules with secretary of state--Distribution and publication.

16-3-7. Filing of rules with secretary of state--Distribution and publication. A certified copy of all orders entered by the Supreme Court relating to rules adopted by it shall be filed with the secretary of state and, unless otherwise fixed by the order, shall become effective thirty days after filing with the secretary of state. Copies shall be mailed to all judges and to the South Dakota Code Commission and shall be printed in the session laws as provided by § 2-9-11 and in the South Dakota Codified Laws as provided by § 2-16-6 unless otherwise ordered by the court. Such rules may be printed in the South Dakota Reports or such other publications as the court may deem advisable.

Source: SL 1909, ch 13; RC 1919, § 5144; SDC 1939 & Supp 1960, § 32.0902; SL 1973, ch 129, § 3.



§ 16-3-8 Repealed.

16-3-8. Repealed by SL 1973, ch 129, § 4.



§ 16-3-9 Supreme Court rules governing attorneys.

16-3-9. Supreme Court rules governing attorneys. The Supreme Court shall also have power to make all necessary rules for the admission, disbarment, discipline, and reinstatement of attorneys at law to practice the profession of law in this state.

Source: SDC 1939 & Supp 1960, § 32.0902.



§ 16-3-10 Facsimile transmissions to Supreme Court justices.

16-3-10. Facsimile transmissions to Supreme Court justices. Any facsimile transmission of motions, petitions, briefs, or any other type of pleading that an attorney proposed to transmit to a justice's home or office shall only be transmitted after the attorney or his/her representative has contacted the justice and received the justice's approval for the facsimile transmission. This procedure does not apply to any data transmitted by the Supreme Court clerk's office.

Source: SL 1992, ch 369 (Supreme Court Rule 92-4).



§ 16-3-11 Grounds for declaration of judicial emergency.

16-3-11. Grounds for declaration of judicial emergency. A judicial emergency may be declared to exist if an emergency or natural disaster substantially endangers or infringes upon the normal functioning of the judicial system, the ability of persons to avail themselves of the judicial system, the ability of litigants or others to have access to the courts, or to meet schedules or time deadlines imposed by court order or rule, statute, or administrative rule.

Source: SL 2007, ch 132, § 1.



§ 16-3-12 Supreme Court declaration of judicial emergency by order--Contents.

16-3-12. Supreme Court declaration of judicial emergency by order--Contents. The Supreme Court may declare the existence of a judicial emergency, which shall be done by order. The order shall state:

(1) The jurisdictions affected by the order;

(2) The nature of the emergency necessitating the order;

(3) The period or duration of the judicial emergency; and

(4) Notwithstanding the provisions of § 16-6-16, any other information relevant to the suspension or restoration of court operations.

An order issued under this section takes effect immediately upon its issuance and may have retroactive effect to the extent specifically provided.

Source: SL 2007, ch 132, § 2.



§ 16-3-13 Designation of another facility for court business.

16-3-13. Designation of another facility for court business. If the emergency or natural disaster makes access to the office of the clerk of court or a courthouse impossible or impractical, the order declaring the judicial emergency may designate another facility, which is reasonably accessible and appropriate, for the business of the court.

Source: SL 2007, ch 132, § 3.



§ 16-3-14 Suspension, extension, or other relief from deadlines, time schedules, or filingrequirements.

16-3-14. Suspension, extension, or other relief from deadlines, time schedules, or filing requirements. An order declaring a judicial emergency may suspend, toll, extend, or otherwise grant relief from deadlines, time schedules, or filing requirements imposed by otherwise applicable statutes, rules, or court orders, whether in civil cases, criminal cases, administrative matters or any other legal proceedings as determined necessary. The days covered by a judicial emergency order are deemed a holiday for time computation under the rules of civil procedure.

Source: SL 2007, ch 132, § 4.



§ 16-3-15 Notice of order declaring judicial emergency.

16-3-15. Notice of order declaring judicial emergency. Upon the issuance of a judicial emergency order, or any modification or extension of such an order, notice shall be given to the justices of the Supreme Court, the clerk of the Supreme Court, the judges and clerks of the court for the affected jurisdictions, litigants, attorneys and the public. Notice may be provided by whatever means is reasonably calculated to reach such persons under the circumstances and may, without limitation, include mailing, publication in newspapers of local or statewide circulation, posting of written notices at courthouses or other public gathering sites, transmittal by facsimile or e-mail, or announcement on television, radio, or public address systems.

Source: SL 2007, ch 132, § 5.






Chapter 04 - Supreme Court Reports

§ 16-4-1 Contract for publication of opinions--Payment.

16-4-1. Contract for publication of opinions--Payment. The Supreme Court of the State of South Dakota is hereby vested with full and complete authority to arrange and contract for timely publication of its opinions from time to time, as may be required, which contract shall be paid for from moneys appropriated for this purpose.

Source: SL 1893, ch 156, §§ 3 to 6, 9, 10, 14; SL 1899, ch 122, §§ 1, 3; RPolC 1903, §§ 634 to 637, 640, 641, 645; SL 1905, ch 167; SL 1907, ch 235; SL 1917, ch 342; RC 1919, §§ 5147 to 5150, 5153 to 5155, 5159; SL 1931, ch 250, §§ 1 to 3; SDC 1939, §§ 32.0302 to 32.0308; SL 1953, ch 192; SDCL, §§ 16-4-3 to 16-4-13; SL 1975, ch 163, § 1.



§ 16-4-2 to 16-4-15. Repealed.

16-4-2 to 16-4-15. Repealed by SL 1975, ch 163, § 2.






Chapter 05 - Judicial Circuits And Terms Of Court

§ 16-5-1 Repealed.

16-5-1. Repealed by SL 1984, ch 12, § 11.



§ 16-5-1.1 Repealed.

16-5-1.1. Repealed by SL 1974, ch 154, § 5.



§ 16-5-1.2 Number of judicial circuits--Counties included.

16-5-1.2. Number of judicial circuits--Counties included. There shall be seven judicial circuits which shall be numbered and consist of counties as follows:
(1) First Circuit: Aurora, Bon Homme, Brule, Buffalo, Charles Mix, Clay, Davison, Douglas, Hanson, Hutchinson, McCook, Turner, Union, and Yankton Counties;
(2) Second Circuit: Lincoln and Minnehaha Counties;
(3) Third Circuit: Beadle, Brookings, Clark, Codington, Deuel, Grant, Hamlin, Hand, Jerauld, Kingsbury, Lake, Miner, Moody, and Sanborn Counties;
(4) Fourth Circuit: Butte, Corson, Dewey, Harding, Lawrence, Meade, Perkins, and Ziebach Counties;
(5) Fifth Circuit: Brown, Campbell, Day, Edmunds, Faulk, Marshall, McPherson, Roberts, Spink, and Walworth Counties;
(6) Sixth Circuit: Bennett, Gregory, Haakon, Hughes, Hyde, Jackson, Jones, Lyman, Mellette, Potter, Stanley, Sully, Todd, and Tripp Counties; and
(7) Seventh Circuit: Custer, Fall River, Pennington, and Shannon Counties.
Source: SDC 1939, §§ 32.0406 to 32.0415; SL 1939, ch 130; SL 1941, ch 150, § 1; SL 1953, ch 193; SL 1953, ch 194; SL 1955, ch 123; SL 1957, ch 170; SL 1957, ch 171; SL 1959, ch 224; SL 1963, ch 219; SL 1963, ch 220; SL 1964, ch 106; SL 1964, ch 107; SL 1965, ch 156; SL 1966, ch 114, §§ 3 to 10; SL 1967, ch 138; SL 1967, ch 139, §§ 1 to 3; SDCL, §§ 16-5-2 to 16-5-11; SL 1969, ch 144, §§ 1, 2; SL 1970, ch 134; SL 1970, ch 135; SL 1971, ch 152; Supreme Court Rule No. 6, 1972; Supreme Court Order, Sept. 12, 1973, Par. 1; Supreme Court Rule 76-7; Supreme Court Rule 83-5; SL 2000, ch 265 (Supreme Court Order, Aug. 10, 1999).



§ 16-5-2 to 16-5-9. Repealed.

16-5-2 to 16-5-9. Repealed by SL 2000, ch 265 (Supreme Court Order of Aug. 10, 1999).



§ 16-5-10 Repealed.

16-5-10. Repealed by Supreme Court Rule 77-1.



§ 16-5-11 Superseded.

16-5-11. Superseded.



§ 16-5-12 First day of term falling on holiday.

16-5-12. First day of term falling on holiday. Whenever the first day of any term of the circuit court falls upon a legal holiday, such term shall begin on the following day.

Source: SL 1890, ch 76, § 10; RPolC 1903, § 663; RC 1919, § 5183; SDC 1939 & Supp 1960, § 32.0420.



§ 16-5-13 Simultaneous terms of circuit court in different counties.

16-5-13. Simultaneous terms of circuit court in different counties. Two or more terms of the circuit court may be held in different counties of the same circuit at the same time.

Source: RC 1919, § 5183; SDC 1939 & Supp 1960, § 32.0420.



§ 16-5-14 Simultaneous sessions of circuit court in same or different counties.

16-5-14. Simultaneous sessions of circuit court in same or different counties. Sessions of circuit court may be held by two or more judges in the same circuit, or in the same county, at the same time, whether or not all of the judges are judges of the circuit.

Source: Supreme Court Rule, Part 2, Rule 46 adopted Sept. 7, 1923, 46 SD XIV; SDC 1939 & Supp 1960, § 33.1107.



§ 16-5-15 Special terms of courts of record--Order filed with clerk--Powers at special term.

16-5-15. Special terms of courts of record--Order filed with clerk--Powers at special term. At any time he may deem it necessary or advisable, the judge of any trial court of record may order a special term to be held, by written order filed with the clerk at least fifteen days before the opening of such term. Anything which may be done at a regular term may be done at a special term.

Source: Supreme Court Rule 118, 1939; SDC 1939 & Supp 1960, § 33.1105.



§ 16-5-16 Special emergency term of court when immediate trial demanded by extraordinarycircumstances--Summons of jury.

16-5-16. Special emergency term of court when immediate trial demanded by extraordinary circumstances--Summons of jury. In any case where, because of any extraordinary circumstances, the interests of justice demand an immediate trial, the court may, upon its own motion, call and hold a special term of court, and summon a jury when necessary, in the county where such action is pending, and hear, try, and determine such action and render judgment therein without delay.

Source: SDC 1939 & Supp 1960, § 33.1106.



§ 16-5-17 Special and adjourned terms of circuit court.

16-5-17. Special and adjourned terms of circuit court. The circuit judge may by order provide for the holding of such additional special terms, or adjourned terms as the pending business, in his judgment, requires.

Source: SDC 1939 & Supp 1960, § 33.1101.



§ 16-5-18 Special term of circuit court on request of county commissioners--Order filed withclerk.

16-5-18. Special term of circuit court on request of county commissioners--Order filed with clerk. The judge of the circuit court shall have power, upon request of the board of county commissioners or upon his own motion, by an order to that effect, to appoint and hold special terms, at the county seat of any county within his circuit, and such special terms shall be regarded the same as the regular terms prescribed by this chapter; provided that the order for any such special term shall be filed in the office of the clerk of courts at least ten days before the opening of such term.

Source: PolC 1877, ch 13, § 5; SL 1879, ch 27, § 9; SL 1881, ch 84, § 16; SL 1885, ch 71, § 1; CL 1887, § 426; RPolC 1903, § 661; RC 1919, § 5182; SDC 1939 & Supp 1960, § 32.0419.



§ 16-5-19 Repealed.

16-5-19. Repealed by SL 1985, ch 15, § 3.



§ 16-5-20 Repealed.

16-5-20. Repealed by SL 1974, ch 55, § 50.



§ 16-5-21 Repealed.

16-5-21. Repealed by SL 1985, ch 15, § 3.



§ 16-5-22 Place of holding terms of circuit court.

16-5-22. Place of holding terms of circuit court. All terms of the circuit court within and for each county shall be held at the county seat thereof.

Source: SL 1913, ch 160, § 1; RC 1919, § 5185; SL 1923, ch 303, § 4; SDC 1939 & Supp 1960, § 32.0401; SL 1966, ch 114, § 1; SL 1985, ch 15, § 33.



§ 16-5-23 Regular terms of circuit court held if cases ready for trial--Juries called.

16-5-23. Regular terms of circuit court held if cases ready for trial--Juries called. At the time designated by law, there shall be regular terms of circuit court held in the several counties, if there be any cases ready for trial. Juries shall be called for such terms if there are any jury cases for trial.

Source: SDC 1939 & Supp 1960, § 33.1101.



§ 16-5-24 Postponement of opening of term of circuit court--Adjournment by clerk in absenceof judge.

16-5-24. Postponement of opening of term of circuit court--Adjournment by clerk in absence of judge. If he deem it proper, the presiding judge of the circuit court may postpone the opening of a term for a reasonable time to a day certain. If no order of postponement be made and the presiding judge does not appear at the time for the opening of the term, the clerk of courts may adjourn court from day to day until the arrival of the judge or an order of postponement or adjournment is received.

Source: PolC 1877, ch 14, § 5; CL 1887, § 442; RPolC 1903, § 952; RC 1919, § 5183; SDC 1939 & Supp 1960, § 33.1103.



§ 16-5-25 Adjournment of circuit court term--Resumption of business on day fixed.

16-5-25. Adjournment of circuit court term--Resumption of business on day fixed. Any regular or special term of the circuit court may be adjourned, by order entered in the minutes, to any day preceding the first day of the next regular term in the county in which the court is being held, at which time the business of the court shall be resumed as if no adjournment had taken place.

Source: SL 1890, ch 76, § 10; RPolC 1903, § 663; RC 1919, § 5183; SDC 1939 & Supp 1960, § 33.1103.



§ 16-5-26 Adjournment of circuit court to day certain or until notice--Jury panel retained.

16-5-26. Adjournment of circuit court to day certain or until notice--Jury panel retained. At the end of any sitting, the circuit court may adjourn the term from time to time to a day certain or until the further notice and order of the court, in which case the same jury panel shall report as may be ordered.

Source: SDC 1939 & Supp 1960, § 33.1102.



§ 16-5-27 Regular term in session until terminated or next term.

16-5-27. Regular term in session until terminated or next term. Unless terminated by order of the court, a regular term of the circuit court shall be deemed in session and subject to sitting at call of the court, until the actual opening of the next following regular or special term.

Source: SDC 1939 & Supp 1960, § 33.1102.



§ 16-5-28 Termination of circuit court term--Dismissal of jury--Special term and new jury.

16-5-28. Termination of circuit court term--Dismissal of jury--Special term and new jury. The judge may at any time terminate a term of the circuit court and dismiss the jury from further attendance by an order declaring the term at an end, announced in open court and entered in the minutes. The judge may thereafter call a special term if in his opinion the public interest requires it, and may order a new jury panel drawn, for such special term.

Source: SDC 1939 & Supp 1960, § 33.1102.






Chapter 06 - Circuit Courts

§ 16-6-1 Number of judges in judicial circuits.

16-6-1. Number of judges in judicial circuits. The number of circuit judges of each of the judicial circuits established by § 16-5-1.2 is as follows:

(1) First Circuit: Six circuit judges;

(2) Second Circuit: Ten circuit judges;

(3) Third Circuit: Six circuit judges;

(4) Fourth Circuit: Four circuit judges;

(5) Fifth Circuit: Four circuit judges;

(6) Sixth Circuit: Four circuit judges;

(7) Seventh Circuit: Seven circuit judges.
Source: SDC 1939 & Supp 1960, § 32.0402; SL 1966, ch 114, § 2; SDCL § 16-6-2; SL 1972, ch 119; SDCL Supp, § 16-6-2.1; Supreme Court Rule, No. 6, 1972; Supreme Court Order, Sept. 12, 1973, Par. II; Supreme Court Order, June 20, 1975; Supreme Court Rule 76-7; Supreme Court Rule 83-6; Supreme Court Rule 88-1, SL 1989, ch 454; Supreme Court Rule 97-24; SL 2000, ch 265 (Supreme Court Order, Aug. 10, 1999); ch 266 (Supreme Court Order, March 16, 2000); SL 2003, ch 271 (Supreme Court Order, April 24, 2002); SL 2007, ch 300 (Supreme Court Rule 06-68), eff. Oct. 3, 2006; SL 2010, ch 250 (Supreme Court Rule 09-06), eff. May 27, 2009.



§ 16-6-2 Repealed.

16-6-2. Repealed by SL 1972, ch 120, § 2.



§ 16-6-2.1 Repealed.

16-6-2.1. Repealed by SL 1974, ch 154, § 5.



§ 16-6-3 Time of election of judges--Terms of office.

16-6-3. Time of election of judges--Terms of office. At the general election in the year 1974 and every eight years thereafter, the judges of the circuit courts shall be elected for a term of eight years.

Source: SL 1901, ch 118, § 1; RPolC 1903, § 651; RC 1919, § 5166; SDC 1939 & Supp 1960, § 32.0402; SL 1966, ch 114, § 2; SL 1973, ch 130, § 1; Supreme Court Rule 74-1.



§ 16-6-3.1 Superseded.

16-6-3.1. Superseded.



§ 16-6-4 Repealed.

16-6-4. Repealed by SL 1973, ch 130, § 13.



§ 16-6-5 Superseded.

16-6-5. Superseded.



§ 16-6-5.1 Additional compensation of presiding circuit judge--Not subject to certain retirementprovisions.

16-6-5.1. Additional compensation of presiding circuit judge--Not subject to certain retirement provisions. The presiding judge of each circuit shall receive additional compensation for administrative duties in the sum of two thousand dollars for each presiding circuit court judge. The additional compensation provided for by this section shall not be credited to the highest average annual compensation for retirement benefits under § 3-12-92 or 3-12-93, or treated as compensation subject to contribution for retirement purposes under § 3-12-71.

Source: SL 1974, ch 31, § 2; SDCL Supp, § 16-6-5; SL 1977, ch 6, § 11; SL 1989, ch 178, § 3.



§ 16-6-6 Reimbursement of expenses of circuit judges--Waiver of right to claim travelexpenses.

16-6-6. Reimbursement of expenses of circuit judges--Waiver of right to claim travel expenses. Each circuit judge shall be reimbursed all necessary expenses incurred in the performance of the duties of office including traveling expense, food, and lodging while traveling outside the county designated by the presiding judge as the circuit judge's duty station, together with telephone, postage, and stationery. However, if the circuit judge does not claim travel expenses within one year of incurring such expenses, the right to claim such expenses is waived. Payment shall be made upon an itemized verified voucher filed with the state auditor.

Source: SL 1907, ch 49; SL 1915, ch 154; RC 1919, § 5169; SL 1919, ch 159, § 1; SL 1925, ch 129; SDC 1939, § 32.0404; SL 1947, ch 151, § 1; SDC Supp 1960, § 32.0404-1 (2); SL 1987, ch 156; SL 1994, ch 406.



§ 16-6-7 Courtroom facilities for circuit judges provided by counties.

16-6-7. Courtroom facilities for circuit judges provided by counties. The board of county commissioners in every county in this state may provide the circuit judge of the judicial circuit of which such county forms a part with suitable and sufficient courtroom facilities and equip the same to conduct the business of the court at a place other than the county seat of such county but within said county where such judge resides.

Source: SL 1923, ch 143; SDC 1939, § 32.0405; SL 1957, ch 169; SL 1963, ch 218; SL 1975, ch 162, § 16.



§ 16-6-8 Chancery and common-law jurisdiction of circuit court.

16-6-8. Chancery and common-law jurisdiction of circuit court. The circuit court possesses chancery as well as common-law jurisdiction.

Source: CCivP 1877, § 27; CL 1887, § 4824; RCCivP 1903, § 29; RC 1919, § 2113; SDC 1939 & Supp 1960, § 32.0903.



§ 16-6-9 Original civil jurisdiction of circuit court.

16-6-9. Original civil jurisdiction of circuit court. The circuit court has original jurisdiction as follows:

(1) In all actions or proceedings in chancery;

(2) In all actions at law and in equity;

(3) In all cases where the title or boundary to real property comes in question;

(4) In all actions for divorce or annulment of marriage;

(5) In all matters of probate, guardianship, conservatorship, and settlement of estates of deceased persons;

(6) Proceedings relating to minors under chapters 26-7A, 26-8A, 26-8B, and 26-8C;

(7) In all other cases now or hereafter provided by law granting jurisdiction to the circuit court, and as heretofore granted to district county, municipal, justice of the peace, and police magistrate courts.
Source: CCivP 1877, § 28; CL 1887, § 4825; RCCivP 1903, § 30; RC 1919, § 2114; SDC 1939 & Supp 1960, § 32.0904; SL 1973, ch 130, § 2; SL 1993, ch 213, § 94.



§ 16-6-9.1 Transfer to circuit court of cases pending in inferior courts--Facilities and services--Enforcement of judgments--Continuation of proceedings in circuit court.

16-6-9.1. Transfer to circuit court of cases pending in inferior courts--Facilities and services--Enforcement of judgments--Continuation of proceedings in circuit court. On January 7, 1975, all cases pending in the district county, municipal, justice of the peace, or police magistrate courts shall be transferred to the docket of the circuit court for the county wherein such court is located and be pending in such court, without affecting any bond or obligation in such cases. On January 7, 1975, all functions, facilities, and services of the courts shall be transferred to the circuit court for the county wherein such court is located and be continued in the circuit court. Judgments entered by those courts of limited jurisdiction but not yet satisfied, shall be enforceable in the manner provided by law for judgments of the circuit court. Civil and criminal matters pending before each of said courts shall be continued in the circuit courts and be subject thereafter to the provisions of law and rules of procedure applicable in the circuit courts. All records, funds, bonds, or any other items pertaining to the cases or facilities transferred shall be forwarded forthwith by the clerk or officer having them to the clerk of the circuit court. Cases within the jurisdiction of any court of limited jurisdiction as may be established may be assigned to such courts for disposition.

Source: SL 1973, ch 130, § 12.



§ 16-6-9.2 Facsimile transmissions--Applicable statutory requirements.

16-6-9.2. Facsimile transmissions--Applicable statutory requirements. The circuit court may use facsimile transmission to accelerate the issuance, execution, and delivery of all papers, orders and warrants, including, but not limited to, the following:

(1) Criminal matters: arrest and search warrants;

(2) Juvenile matters: orders or warrants for taking a juvenile into custody and for the release or detention of the juvenile;

(3) Family matters: ex parte temporary orders for protection; and

(4) Civil cases: temporary restraining orders.

Unless modified herein, existing statutory requirements shall apply. Signatures, certifications, authentications, and other forms of verification on facsimiles shall have the same force and effect as their original counterparts.

Source: SL 1991, ch 450 (Supreme Court Rule 91-16).



§ 16-6-10 Appellate jurisdiction of circuit court.

16-6-10. Appellate jurisdiction of circuit court. The circuit court has jurisdiction of appeals from all final judgments, decrees, or orders of all courts of limited jurisdiction, inferior officers, or tribunals, in the cases prescribed by statute.

Source: CCivP 1877, § 29; CL 1887, § 4826; RCCivP 1903, § 31; RC 1919, § 2115; SDC 1939 & Supp 1960, § 32.0905; SL 1973, ch 130, § 3.



§ 16-6-11 Repealed.

16-6-11. Repealed by SL 1972, ch 8, § 36.



§ 16-6-12 Original criminal jurisdiction of circuit court.

16-6-12. Original criminal jurisdiction of circuit court. The circuit court has exclusive original jurisdiction to try and determine all cases of felony, and original jurisdiction concurrent with courts of limited jurisdiction as provided by law to try and determine all cases of misdemeanor and actions or proceedings for violation of any ordinance, bylaw, or other police regulation of political subdivisions.

Source: CCrimP 1877, § 17; CL 1887, § 7041; RCCrimP 1903, § 13; RC 1919, § 4653; SDC 1939 & Supp 1960, § 32.0906; SL 1968, ch 143, § 10; SL 1973, ch 130, § 4.



§ 16-6-13 Repealed.

16-6-13. Repealed by SL 1973, ch 130, § 13.



§ 16-6-14 Circuit court jurisdiction as to persons detained.

16-6-14. Circuit court jurisdiction as to persons detained. The circuit court has jurisdiction to inquire into the cause of detention of all persons confined in the jail of the county or otherwise detained, and to make an order for their recommitment or discharge, or otherwise according to law, and to exercise such other powers as are conferred by the Constitution and statutes of this state.

Source: CCrimP 1877, § 17; CL 1887, § 7041; RCCrimP 1903, § 13; RC 1919, § 4653; SDC 1939 & Supp 1960, § 32.0906; SL 1968, ch 143, § 10.



§ 16-6-15 Circuit court writs in exercise of powers.

16-6-15. Circuit court writs in exercise of powers. The circuit court has the power to issue writs of habeas corpus, mandamus, quo warranto, certiorari, and all other writs necessary to carry into effect its judgments, decrees, and orders, and to give to it a general control over inferior courts, officers, boards, tribunals, corporations, and persons.

Source: CCivP 1877, § 29; CL 1887, § 4826; RCCivP 1903, § 31; RC 1919, § 2115; SDC 1939 & Supp 1960, § 32.0903.



§ 16-6-16 Court always open for business--Place of hearings and determinations.

16-6-16. Court always open for business--Place of hearings and determinations. The circuit court is always open for the purposes of hearing and determining all actions, special proceedings, motions, and applications of whatever kind or character, and whether of a civil or criminal nature, arising under the laws of the state and of which it has jurisdiction, original or appellate, except issues of fact in civil and criminal actions, and all such actions, special proceedings, motions, and applications may be heard and determined at any place within the judicial circuit in which is situated the county wherein the same is brought or is pending, except as provided in § 16-6-17.

Source: SL 1887, ch 81, § 1; CL 1887, § 4828; RCCivP 1903, § 33; RC 1919, § 2117; SDC 1939 & Supp 1960, § 33.0801.



§ 16-6-17 Issues of fact tried in proper county--Order at chambers any place within state.

16-6-17. Issues of fact tried in proper county--Order at chambers any place within state. Issues of fact in any civil or criminal action in the circuit court shall be tried in the county in which the action is brought, or to which the place of trial is changed by order of the court upon the consent of the parties to such action or their attorneys, or upon the grounds now or hereafter provided by law. Nothing in this section or § 16-6-16 prevents the judge of any circuit court from making any order at chambers at any place within the state in any matter properly before the judge.

Source: SL 1887, ch 81, § 1; CL 1887, § 4828; RCCivP 1903, § 33; RC 1919, § 2117; SDC 1939 & Supp 1960, § 33.0801; SL 2007, ch 133, § 1.



§ 16-6-18 Repealed.

16-6-18. Repealed by SL 1973, ch 130, § 13.



§ 16-6-19 Transferred.

16-6-19. Transferred to § 16-2-21.



§ 16-6-20 Transferred.

16-6-20. Transferred to § 16-2-20.



§ 16-6-21 to 16-6-28. Repealed.

16-6-21 to 16-6-28. Repealed by SL 1973, ch 130, § 13.



§ 16-6-29 Circuit judge as judge in any circuit--Effect of acts in other circuits--Separation fromoffice.

16-6-29. Circuit judge as judge in any circuit--Effect of acts in other circuits--Separation from office. A judge of the circuit court is a judge of the circuit court in the State of South Dakota and in any circuit in which he acts as a judge. The orders, judgments, and decrees of a circuit judge acting in a county other than one in his own circuit shall be as effectual for all purposes as though made by a judge regularly elected and qualified therein; and such judge so acting, so long as he is a circuit judge, may thereafter enforce, amend, or vacate any order, decree, or judgment made by him, but in case of his separation from office or upon his request, the judge regularly elected for such circuit shall have such power and authority.

Source: SDC 1939 & Supp 1960, § 33.1206; SL 1973, ch 130, § 7.



§ 16-6-30 Repealed.

16-6-30. Repealed by SL 1973, ch 130, § 13.



§ 16-6-31 Mandatory retirement of judges at age seventy--Conclusion of pending matters.

16-6-31. Mandatory retirement of judges at age seventy--Conclusion of pending matters. A judge of a circuit court is automatically retired on the first Tuesday after the first Monday of January next after the general election at which members of the Legislature are elected immediately following the attainment of age seventy of such judge. Such judge shall conclude all matters pending before him unless the Supreme Court makes other provisions for the disposition of such matters.

Source: SL 1973, ch 133, § 1; SDCL Supp, § 16-8-5.1.



§ 16-6-32 Service by retired justices and judges--Effect of acts.

16-6-32. Service by retired justices and judges--Effect of acts. Retired justices and judges, with their consent, may be authorized by the Chief Justice to preside in any action or proceeding, or over any term of court, in the circuit court and when so authorized and acting, the orders, judgments, and decrees of that court entered by him are as effectual for all purposes as though made by a regularly elected or appointed judge. The Supreme Court shall provide for the reimbursement of their expenses.

Source: SL 1971, ch 153, §§ 1, 2; SDCL Supp, §§ 16-8-13, 16-8-14; SL 1974, ch 154, § 4.






Chapter 07 - Circuit Court Bailiffs, Reporters And Interpreters [Repealed]

CHAPTER 16-7

CIRCUIT COURT BAILIFFS, REPORTERS AND INTERPRETERS [REPEALED]

[Repealed by SL 1974, ch 152, § 2; SL 1974, ch 155; SL 1974, ch 162, § 2]



Chapter 08 - Supreme And Circuit Court Judges' Retirement Program [Repealed And Transferred]

§ 16-8-1 to 16-8-5. Repealed.

16-8-1 to 16-8-5. Repealed by SL 1974, ch 35, § 80.



§ 16-8-5.1 Transferred.

16-8-5.1. Transferred to §§ 16-1-4.1, 16-6-31.



§ 16-8-6 to 16-8-11. Repealed.

16-8-6 to 16-8-11. Repealed by SL 1974, ch 35, 80.



§ 16-8-12 Repealed.

16-8-12. Repealed by SL 1971, ch 153, 3.



§ 16-8-13 , 16-8-14. Repealed.

16-8-13, 16-8-14. Repealed by SL 1974, ch 154, 5.






Chapter 09 - District County Courts [Repealed]

CHAPTER 16-9

DISTRICT COUNTY COURTS [REPEALED]

[Repealed by SL 1973, ch 130, § 14]



Chapter 10 - County Clerk Of Courts [Repealed And Transferred]

§ 16-10-1 , 16-10-2. Repealed.

16-10-1, 16-10-2. Repealed by SL 1974, ch 55, 50.



§ 16-10-2.1 , 16-10-2.2. Transferred.

16-10-2.1, 16-10-2.2. Transferred to §§ 16-2-25, 16-2-26.



§ 16-10-3 , 16-10-4. Repealed.

16-10-3, 16-10-4. Repealed by SL 1974, ch 55, 50.



§ 16-10-5 Transferred.

16-10-5. Transferred to § 16-2-28.



§ 16-10-6 , 16-10-7. Transferred.

16-10-6, 16-10-7. Transferred to §§ 16-2-30, 16-2-31.



§ 16-10-8 Transferred.

16-10-8. Transferred to § 16-2-29.



§ 16-10-9 , 16-10-10. Transferred.

16-10-9, 16-10-10. Transferred to §§ 16-2-32, 16-2-33.



§ 16-10-11 to 16-10-13. Repealed.

16-10-11 to 16-10-13. Repealed by SL 1974, ch 55, 50.






Chapter 11 - Municipal Courts [Repealed]

CHAPTER 16-11

MUNICIPAL COURTS [REPEALED]

[Repealed by SL 1973, ch 130, § 14]



Chapter 11A - District County Court And Municipal Court Judges' Retirement Program [Repealed]

CHAPTER 16-11A

DISTRICT COUNTY COURT AND MUNICIPAL COURT JUDGES' RETIREMENT

PROGRAM [REPEALED]

[Repealed by SL 1974, ch 135, § 80]



Chapter 12 - Justices Of The Peace And Police Magistrates [Repealed]

CHAPTER 16-12

JUSTICES OF THE PEACE AND POLICE MAGISTRATES [REPEALED]

[Repealed by SL 1973, ch 130, § 14]



Chapter 12A - Magistrate Courts

§ 16-12A-1 Repealed.

16-12A-1. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-1.1 "Magistrate" defined--License to practice law required.

16-12A-1.1. "Magistrate" defined--License to practice law required. As used in this chapter, the term, magistrate, means a clerk magistrate or a magistrate judge appointed under the authority of this chapter. Any magistrate judge appointed under the authority of this chapter shall be licensed to practice law in the State of South Dakota.

Source: SL 2003, ch 117, § 1.



§ 16-12A-2 , 16-12A-2.1. Repealed.

16-12A-2, 16-12A-2.1. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-2.2 Magistrate court established within each circuit.

16-12A-2.2. Magistrate court established within each circuit. Pursuant to the provisions of S.D. Const., Art. V, § 4, there is hereby established within each judicial circuit a magistrate court.

Source: SL 2003, ch 117, § 2.



§ 16-12A-2.3 Court with magistrate judge as court of record.

16-12A-2.3. Court with magistrate judge as court of record. Any magistrate court with a magistrate judge presiding is a court of record. However, no magistrate court with a clerk magistrate presiding is a court of record.

Source: SL 2003, ch 117, § 3.



§ 16-12A-3 Repealed.

16-12A-3. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-3.1 Repealed.

16-12A-3.1. Repealed by SL 2004, ch 317 (Supreme Court Rule 03-16), eff. Jan. 1, 2004.



§ 16-12A-3.2 Repealed.

16-12A-3.2. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-3.3 Number of magistrates appointed.

16-12A-3.3. Number of magistrates appointed. Subject to such rules as may be promulgated by the Supreme Court, the presiding circuit judge in each judicial circuit shall appoint a sufficient number of magistrates as may be necessary to provide adequate and qualified judicial personnel for each county and municipality in the circuit.

Source: SL 2003, ch 117, § 4.



§ 16-12A-4 Repealed.

16-12A-4. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-4.1 Repealed.

16-12A-4.1. Repealed by SL 2004, ch 318 (Supreme Court Rule 03-17), eff. Jan. 1, 2004.



§ 16-12A-4.2 Appointment and tenure of magistrates--Terms of office.

16-12A-4.2. Appointment and tenure of magistrates--Terms of office. Each magistrate shall be appointed by the presiding judge of the circuit court and serve at the pleasure of the presiding judge. However, the Supreme Court may, by rule, provide that magistrates may be appointed for a definite term.

Source: SL 2003, ch 117, § 5.



§ 16-12A-5 to 16-12A-7. Repealed.

16-12A-5 to 16-12A-7. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-7.1 Repealed.

16-12A-7.1. Repealed by SL 2004, ch 319 (Supreme Court Rule 03-18), eff. Jan. 1, 2004.



§ 16-12A-7.2 Repealed.

16-12A-7.2. Repealed by SL 2004, ch 320 (Supreme Court Rule 03-19) eff. Jan. 1, 2004.



§ 16-12A-8 to 16-12A-10.1. Repealed.

16-12A-8 to 16-12A-10.1. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-10.2 Compensation of magistrates--Budgeting and appropriations.

16-12A-10.2. Compensation of magistrates--Budgeting and appropriations. The compensation of a magistrate shall be fixed by law and for such purpose the Supreme Court in its annual consolidated budget for the Unified Judicial System shall make recommendations relating thereto. The state shall provide from funds appropriated therefor for the salaries and travel expenses of the magistrates of the circuit court.

Source: SL 2003, ch 117, § 6.



§ 16-12A-11 to 16-12A-27. Repealed.

16-12A-11 to 16-12A-27. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-27.1 Right of appeal to circuit court.

16-12A-27.1. Right of appeal to circuit court. Unless appeal is denied by law, there is a right of appeal to the circuit court from any final order or judgment of the magistrate court, and such appeal shall be taken in the manner prescribed by law or rule for appeals to the circuit court.

Source: SL 2003, ch 117, § 7.



§ 16-12A-28 to 16-12A-29. Repealed.

16-12A-28 to 16-12A-29. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-29.1 Counties to provide facilities for court.

16-12A-29.1. Counties to provide facilities for court. Each county in the state shall provide suitable and adequate facilities for the magistrate court, including the facilities necessary to make the space provided functional for its intended use.

Source: SL 2003, ch 117, § 8.



§ 16-12A-30 Repealed.

16-12A-30. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-30.1 Municipality to provide facilities for court.

16-12A-30.1. Municipality to provide facilities for court. Any municipality in the state may, at its discretion, and in cooperation with the presiding judge of the circuit, provide suitable and adequate quarters for a magistrate court assigned principally to serve the municipality, including the facilities necessary to make the space provided functional for its intended use.

Source: SL 2003, ch 117, § 9.



§ 16-12A-31 Filing fees.

16-12A-31. Filing fees. Filing fees in magistrate court, unless otherwise provided by law, shall be the same as the fees chargeable by the clerk of courts for the filing of actions or proceedings in the circuit court, including the fees prescribed pursuant to § 14-6-1 where applicable.

Source : Supreme Court Rule 75-3, § 5; Supreme Court Rule 83-4.






Chapter 12B - Magistrate Judges

§ 16-12B-1 Temporary transfer of magistrate judge--Powers and duties.

16-12B-1. Temporary transfer of magistrate judge--Powers and duties. If the business of a magistrate court with a magistrate judge presiding becomes congested or if a magistrate judge is, for any cause, unable to act, the Chief Justice of the Supreme Court may, by order, temporarily transfer to such magistrate court a magistrate judge from another circuit. The magistrate judge acting in a county other than one in his or her own circuit shall have all the powers and duties of a magistrate judge regularly appointed and qualified therein.

Source: SL 2003, ch 117, § 10.



§ 16-12B-1.1 Number of magistrate judges.

16-12B-1.1. Number of magistrate judges. The number of magistrate judges in the judicial circuits established by § 16-5-1.2 is fixed as follows:

(1) First Circuit: Two full-time magistrate judges;

(2) Second Circuit: Four full-time magistrate judges;

(3) Third Circuit: One full-time magistrate judge;

(4) Fourth Circuit: One full-time and one part-time magistrate judge;

(5) Fifth Circuit: One full-time magistrate judge; and

(6) Sixth Circuit: One full-time magistrate judge; and

(7) Seventh Circuit: Three full-time magistrate judges.
Source: § 16-12A-3.1; SL 2004, ch 317 (Supreme Court Rule 03-16), eff. Jan. 1, 2004; SL 2013, ch 264 (Supreme Court Rule 13-03), eff. Feb. 14, 2013.



§ 16-12B-1.2 Certification and information on nominees for magistrate judge--Approval bySupreme Court.

16-12B-1.2. Certification and information on nominees for magistrate judge--Approval by Supreme Court. The presiding judge of each circuit shall certify to the state court administrator the name of each law-trained person that he proposes to appoint in his circuit. Prior to the appointment of any magistrate judge the presiding judge shall present to the state court administrator a resume of the applicant's qualifications setting forth the proposed salary offered and clearly defining the geographical area he will serve and his anticipated work load. The state court administrator shall distribute this information to all members of the court.

The Supreme Court may approve or disapprove the appointment with or without hearing and notify the presiding judge of the court's decision.

Source: § 16-12A-7.2; SL 2004, ch 320 (Supreme Court Rule 03-19), eff. Jan. 1, 2004.



§ 16-12B-1.3 Term of magistrate judges--Removal.

16-12B-1.3. Term of magistrate judges--Removal. Persons appointed as full-time magistrate judges shall be appointed for a term of four years from and after the date of the approval of the appointment by the Supreme Court subject to any conditions imposed by the Supreme Court. Full-time magistrate judges may be subject to removal upon recommendation of the Judicial Qualifications Commission and the action of the Supreme Court thereon. The Supreme Court may also, in its discretion, refer any matter to the Judicial Qualifications Commission to conduct an investigation and file a report with the court concerning the conduct of any full-time magistrate judge. Persons appointed as part-time magistrate judges shall be appointed by the presiding judge of the circuit court, subject to the approval of the Supreme Court, and shall serve at the pleasure of the presiding judge. Upon termination of any appointment the presiding judge shall forthwith notify the state court administrator thereof. Nothing in this section shall be construed to limit the Supreme Court's inherent authority to regulate magistrate judges.

Source: § 16-12A-4.1; SL 2004, ch 318 (Supreme Court Rule 03-17), eff. Jan. 1, 2004; SL 2011, ch 247 (Supreme Court Rule 11-04), eff. Mar. 2, 2011.



§ 16-12B-2 Service as magistrate by retired justice or judge--Effect of acts--Expenses.

16-12B-2. Service as magistrate by retired justice or judge--Effect of acts--Expenses. Retired justices and judges, with their consent, may be authorized by the Chief Justice of the Supreme Court to preside in any action or proceeding, or over any term of court, in the magistrate court. If so authorized and acting, the orders, judgments, and decrees of that court entered by such retired justice or judge are as effectual for all purposes as though made by a regularly elected or appointed magistrate. The Supreme Court shall provide for the reimbursement of their expenses.

Source: SL 2003, ch 117, § 11.



§ 16-12B-3 Authority to solemnize marriages--Fees.

16-12B-3. Authority to solemnize marriages--Fees. A magistrate judge appointed pursuant to this chapter may solemnize marriages. The clerk of courts shall collect a fee of twenty dollars for a magistrate's performance of a marriage. The clerk of courts shall remit fees collected under this section to the state treasurer for deposit in the state general fund.

Source: SL 2003, ch 117, § 12.



§ 16-12B-4 Authority to administer oaths, etc.

16-12B-4. Authority to administer oaths, etc.. A magistrate judge appointed pursuant to this chapter may administer oaths, take acknowledgments, and depositions.

Source: SL 2003, ch 117, § 13.



§ 16-12B-5 Jurisdiction to issue summonses, warrants.

16-12B-5. Jurisdiction to issue summonses, warrants. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to issue summonses, warrants of arrest, and warrants for searches and seizures.

Source: SL 2003, ch 117, § 14.



§ 16-12B-6 Right to counsel in magistrate court.

16-12B-6. Right to counsel in magistrate court. No party may be deprived of the assistance of an attorney, at the party's expense, in small claims or magistrate court.

Source: SL 2003, ch 117, § 15.



§ 16-12B-7 Jurisdiction--Bonds and personal recognizance.

16-12B-7. Jurisdiction--Bonds and personal recognizance. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to fix bond or take personal recognizance of persons charged with an offense.

Source: SL 2003, ch 117, § 16.



§ 16-12B-8 Jurisdiction--Acceptance of defaults and trial of certain petty offenses--Acceptanceof pleas--Sentencing.

16-12B-8. Jurisdiction--Acceptance of defaults and trial of certain petty offenses--Acceptance of pleas--Sentencing. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts:

(1) To accept defaults for petty offenses;

(2) To try contested cases involving a petty offense;

(3) To take pleas of guilty, not guilty, nolo contendere for any criminal offense; or

(4) To take pleas of guilty, not guilty, nolo contendere for violation of any ordinance, bylaw, or other police regulation of a political subdivision;
if the punishment is a fine not exceeding two thousand dollars or imprisonment for a period not exceeding one year, or both such fine and imprisonment and to impose sentence upon a plea of guilty or nolo contendere. Acceptance of not guilty or nolo contendere pleas shall be in accordance with §§ 23A-7-2 and 23A-7-8, as applicable. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to try cases for all violations under § 32-22-55 that involve civil penalties, notwithstanding the amount of the civil penalty.

Source: SL 2003, ch 117, § 17; SL 2007, ch 135, § 1, eff. Mar. 2, 2007; SL 2009, ch 103, § 1.



§ 16-12B-9 Jurisdiction--Forfeiture of appearance bonds.

16-12B-9. Jurisdiction--Forfeiture of appearance bonds. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to take forfeitures of appearance bonds for violation of any ordinance, bylaw, or other police regulation of a political subdivision.

Source: SL 2003, ch 117, § 18.



§ 16-12B-10 Jurisdiction--Committal.

16-12B-10. Jurisdiction--Committal. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to act as a committing magistrate for all purposes.

Source: SL 2003, ch 117, § 19.



§ 16-12B-11 Jurisdiction--Trial of minor criminal cases.

16-12B-11. Jurisdiction--Trial of minor criminal cases. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to try and determine all cases of misdemeanor and actions or proceedings for violation of any ordinance, bylaw, or other police regulation of a political subdivision.

Source: SL 2003, ch 117, § 20.



§ 16-12B-12 Jurisdiction--Small claim proceedings.

16-12B-12. Jurisdiction--Small claim proceedings. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to try and determine all small claim proceedings.

Source: SL 2003, ch 117, § 21.



§ 16-12B-13 Jurisdiction--Trial of certain civil actions.

16-12B-13. Jurisdiction--Trial of certain civil actions. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to try and determine all civil actions, if the debt, damage, claim, or value of the property involved does not exceed twelve thousand dollars. Any magistrate court with a magistrate judge presiding has jurisdiction in small claims proceedings, if the debt, damage, claim, or value of the property involved does not exceed twelve thousand dollars.

Source: SL 2003, ch 117, § 22; SL 2008, ch 105, § 1.



§ 16-12B-14 Jurisdiction--Mental illness cases.

16-12B-14. Jurisdiction--Mental illness cases. A magistrate court with a magistrate judge presiding has jurisdiction, upon assignment of the presiding judge of the circuit, to act in lieu of a circuit judge having jurisdiction heretofore granted to county courts or district county courts or judges thereof in relation to the enforcement or administration of the provisions of Titles 27A and 27B.

Source: SL 2003, ch 117, § 23.



§ 16-12B-14.1 Jurisdiction--Adult probationary drug court program.

16-12B-14.1. Jurisdiction--Adult probationary drug court program. Any magistrate court with a magistrate judge presiding has authority, upon assignment of the presiding judge of the circuit, to act in lieu of a circuit judge having jurisdiction to administer and preside over an adult probationary drug court program.

Source: SL 2007, ch 134, § 1.



§ 16-12B-15 Record of proceedings in magistrate court--Stenographic record--Costs--Appeal.

16-12B-15. Record of proceedings in magistrate court--Stenographic record--Costs--Appeal. Except in small claims proceedings, a verbatim record of all proceedings and evidence at trials before a magistrate court with a magistrate judge presiding shall be maintained either by electrical devices or by stenographic means, as the magistrate may direct. However, if any party to the action requests stenographic reporting of the proceedings, the reporting shall be done stenographically. The requesting party in a civil matter shall pay the costs of reporting the proceedings. If no record is kept, the appeal, if appeal is authorized by law, shall be de novo in circuit court.

Source: SL 2003, ch 117, § 24.



§ 16-12B-16 Right of appeal to circuit court.

16-12B-16. Right of appeal to circuit court. Unless appeal is denied by law, there is a right of appeal to the circuit court from any final order or judgment of the magistrate court with a magistrate judge presiding, and such appeal shall be taken in the manner prescribed by law or rule for appeals to the circuit court.

Source: SL 2003, ch 117, § 25.



§ 16-12B-17 Practice of law by magistrates.

16-12B-17. Practice of law by magistrates. Any attorney who is a part-time magistrate judge may practice law under such conditions as the circuit judges sitting en banc in the judicial circuit may provide, subject to Supreme Court rule.

Source: SL 2003, ch 117, § 26.



§ 16-12B-18 Court practice prohibited to full-time magistrates.

16-12B-18. Court practice prohibited to full-time magistrates. No magistrate judge appointed on a full-time basis may act as counsel or be associated with others as counsel in any court of this state. Each magistrate judge is bound by the Code of Judicial Conduct adopted by the Supreme Court.

Source: SL 2003, ch 117, § 27.






Chapter 12C - Clerk Magistrates

§ 16-12C-1 Appointment of clerk, deputy clerk as clerk magistrate--Valid in any circuit.

16-12C-1. Appointment of clerk, deputy clerk as clerk magistrate--Valid in any circuit. Any duly appointed clerk or any deputy clerk who meets the qualifications of a clerk magistrate may be appointed as a clerk magistrate. Any clerk or deputy clerk who has been appointed a clerk magistrate may act as such in any circuit of this state if placed on temporary duty assignment in another circuit.

Source: SL 2003, ch 117, § 28.



§ 16-12C-2 Educational qualifications of clerk magistrate.

16-12C-2. Educational qualifications of clerk magistrate. No person is eligible for appointment to the office of clerk magistrate unless such person is a graduate of a high school or has attained the equivalent of a high school education as indicated by the possession of a certificate of equivalency issued by the State Department of Education or the former Department of Public Instruction or the former Division of Elementary and Secondary Education based upon the record made on the general education development test.

Source: SL 2003, ch 117, § 29.



§ 16-12C-2.1 Certification of clerk magistrate-Notice of termination.

16-12C-2.1. Certification of clerk magistrate-Notice of termination. The presiding judge of each circuit shall immediately following the appointment of a clerk magistrate certify to the state court administrator the name and address of each appointee and principal place or places that the appointee is to function. The state court administrator shall be promptly notified of the termination from office of a clerk magistrate.

Source: § 16-12A-7.1; SL 2004, ch 319 (Supreme Court Rule 03-18), eff. Jan. 1, 2004.



§ 16-12C-3 Attendance at institute prerequisite to taking office--Exception.

16-12C-3. Attendance at institute prerequisite to taking office--Exception. No clerk magistrate may take office for the first time as a magistrate until such person has attended an institute on the duties and functioning of the magistrate's office to be held under the supervision of the Supreme Court, unless such attendance is waived by the Supreme Court.

Source: SL 2003, ch 117, § 30.



§ 16-12C-4 Establishment and schedule of clerk magistrate's institutes--Court may requireattendance.

16-12C-4. Establishment and schedule of clerk magistrate's institutes--Court may require attendance. The Supreme Court shall establish the institute and shall provide that the institute be held at least once every two years. It may establish an institute at such other times and for such other purposes as it deems necessary and may require the attendance of any clerk magistrate.

Source: SL 2003, ch 117, § 31.



§ 16-12C-5 Authority to solemnize marriages--Fees.

16-12C-5. Authority to solemnize marriages--Fees. A clerk magistrate appointed pursuant to this chapter may solemnize marriages. The clerk of courts shall collect a fee of twenty dollars for a clerk magistrate's performance of a marriage. The clerk of courts shall remit fees collected under this section to the state treasurer for deposit in the state general fund.

Source: SL 2003, ch 117, § 32.



§ 16-12C-6 Authority to administer oaths, etc.

16-12C-6. Authority to administer oaths, etc.. A clerk magistrate appointed pursuant to this chapter has authority to administer oaths, take acknowledgments, and depositions.

Source: SL 2003, ch 117, § 33.



§ 16-12C-7 Jurisdiction to issue summonses, warrants.

16-12C-7. Jurisdiction to issue summonses, warrants. A magistrate court with a clerk magistrate presiding has concurrent jurisdiction with the circuit courts to issue summonses, warrants of arrest, and warrants for searches and seizures, but not to issue warrants or summonses on indictment.

Source: SL 2003, ch 117, § 34; SL 2006, ch 113, § 1.



§ 16-12C-8 Right to counsel in magistrate court.

16-12C-8. Right to counsel in magistrate court. No party may be deprived of the assistance of an attorney, at the party's expense, in small claims or magistrate court.

Source: SL 2003, ch 117, § 35.



§ 16-12C-9 Jurisdiction--Committal--Conditions.

16-12C-9. Jurisdiction--Committal--Conditions. A magistrate court with a clerk magistrate presiding has concurrent jurisdiction with the circuit courts to act as a committing magistrate if voluntary and knowledgeable waiver of preliminary hearing has been given before the court. The magistrate court may conduct preliminary hearings as a committing magistrate unless demand is made by the defendant prior to such hearing to have the hearing conducted before a magistrate judge or a circuit judge to be assigned by the presiding judge.

Source: SL 2003, ch 117, § 36.



§ 16-12C-10 Jurisdiction--Bonds and personal recognizance.

16-12C-10. Jurisdiction--Bonds and personal recognizance. A magistrate court with a clerk magistrate presiding has concurrent jurisdiction with the circuit courts to fix bond or take personal recognizance of persons charged with an offense in accordance with the schedule adopted pursuant to subdivision 16-2-21(8).

Source: SL 2003, ch 117, § 37.



§ 16-12C-11 Jurisdiction--Petty offenses--Acceptance of pleas--Sentencing--Overweight vehiclepenalties.

16-12C-11. Jurisdiction--Petty offenses--Acceptance of pleas--Sentencing--Overweight vehicle penalties. A magistrate court with a clerk magistrate presiding has concurrent jurisdiction with the circuit courts:

(1) To accept defaults for petty offenses;

(2) To try contested cases involving a petty offense;

(3) To take pleas of guilty, not guilty, nolo contendere for any criminal offense; or

(4) To take pleas of guilty, not guilty, nolo contendere for violation of any ordinance, bylaw, or other police regulation of a political subdivision;
if the punishment is a fine not exceeding five hundred dollars or imprisonment for a period not exceeding thirty days, or both such fine and imprisonment, and to impose sentence upon a plea of guilty or nolo contendere, which sentence shall be in accordance with § 23-1A-22 or schedules adopted pursuant to subdivision 16-2-21(8). However, if the offense or violation is not covered by the schedules, the magistrate court may impose a sentence of a fine as authorized by statute, ordinance, bylaw, or police regulation or five hundred dollars, whichever is less. A magistrate court with a clerk magistrate presiding has concurrent jurisdiction with the circuit courts for any penalty imposed pursuant to § 32-22-55, notwithstanding the amount of the penalty, if the penalty is paid in full at the time of the acceptance of the plea. Acceptance of not guilty or nolo contendere pleas shall be in accordance with §§ 23A-7-2 and 23A-7-8, as applicable.

Source: SL 2003, ch 117, § 38; SL 2005, ch 120, § 174; SL 2011, ch 109, § 1.



§ 16-12C-12 Jurisdiction--Forfeiture of appearance bonds.

16-12C-12. Jurisdiction--Forfeiture of appearance bonds. A magistrate court with a clerk magistrate presiding has concurrent jurisdiction with the circuit courts to take forfeitures of appearance bonds for violation of any ordinance, bylaw, or other police regulation of a political subdivision in accordance with schedules adopted pursuant to subdivision 16-2-21(8).

Source: SL 2003, ch 117, § 39.



§ 16-12C-13 Jurisdiction--Noncontested proceedings with limited damage amount.

16-12C-13. Jurisdiction--Noncontested proceedings with limited damage amount. A magistrate court with a clerk magistrate presiding has concurrent jurisdiction with the circuit courts, in noncontested civil actions or noncontested small claims proceedings where the amount of money or damage does not exceed twelve thousand dollars, to take the necessary evidence and to enter a judgment.

Source: SL 2003, ch 117, § 40; SL 2008, ch 105, § 2.



§ 16-12C-14 Record of proceedings before clerk magistrate--Stenographic record--Costs--Appeal.

16-12C-14. Record of proceedings before clerk magistrate--Stenographic record--Costs--Appeal. Except in small claims proceedings, a verbatim record of all proceedings and evidence at trials before a clerk magistrate shall be maintained either by electrical devices or by stenographic means, as the magistrate may direct. However, if any party to the action requests stenographic reporting of the proceedings, the reporting shall be done stenographically. The requesting party in a civil matter shall pay the costs of reporting the proceedings. If no record is kept, the appeal, if appeal is authorized by law, shall be de novo in circuit court.

Source: SL 2003, ch 117, § 41.



§ 16-12C-15 Right of appeal to circuit court.

16-12C-15. Right of appeal to circuit court. Unless appeal is denied by law, there is a right of appeal to the circuit court from any final order or judgment of the magistrate court with a clerk magistrate presiding, and such appeal shall be taken in the manner prescribed by law or rule for appeals to the circuit court.

Source: SL 2003, ch 117, § 42.






Chapter 13 - Jury Lists And Panels

§ 16-13-1 Master jury list for each county--Courts by which used--Summons to supplydeficiency--Annual compilation of list.

16-13-1. Master jury list for each county--Courts by which used--Summons to supply deficiency--Annual compilation of list. There shall be a master jury list for each county from which jurors shall be drawn for service as grand jurors and as petit jurors for the circuit and magistrate courts; provided that talesmen may be summoned by order of the presiding judge in the manner provided by law to supply any deficiency in the number of jurors required. Such jury list shall be compiled each year and shall be used in the drawing of jurors to be summoned during the following calendar year.

Source: SL 1935, ch 85, § 2; SDC 1939 & Supp 1960, § 32.1004; SL 1972, ch 125, § 1.



§ 16-13-2 Minimum number of names placed on master jury list.

16-13-2. Minimum number of names placed on master jury list. The minimum number of names to be placed on the master jury list for each county shall be designated by order of the presiding judge of the circuit court, or a judge of the circuit designated by him, to be made each year before September first.

Source: SL 1935, ch 85, § 2; SDC 1939 & Supp 1960, § 32.1004; SL 1972, ch 125, § 4; SL 1977, ch 180; SL 1979, ch 149, § 6; SL 1982, ch 172, § 1; SL 1983, ch 163, § 1; SL 1992, ch 153, § 1.



§ 16-13-2.1 Board of jury selectors for county--Composition--Filling vacancies.

16-13-2.1. Board of jury selectors for county--Composition--Filling vacancies. For the purposes of this chapter, the board of jury selectors shall be the clerk of the circuit court, the chairman of the board of county commissioners, and the county auditor, or if there be no person holding any one or more of such offices in the county, the presiding circuit judge shall designate a person to fill the vacancy. If a jury district is utilized, the board of jury selectors from each county need not be present during the preparation of the district master jury list. The presiding judge shall compile that list from each county's master jury list.

Source: SL 1972, ch 125, § 5 (1); SL 1997, ch 119, § 2; SL 1998, ch 116, § 1.



§ 16-13-3 Repealed.

16-13-3. Repealed by SL 1992, ch 153, § 2.



§ 16-13-3.1 Repealed.

16-13-3.1. Repealed by SL 1972, ch 125, § 23.



§ 16-13-4 Repealed.

16-13-4. Repealed by SL 1992, ch 153, § 3.



§ 16-13-4.1 Jury selection list to consist of voter registration list supplemented by driver's licenselist.

16-13-4.1. Jury selection list to consist of voter registration list supplemented by driver's license list. For the purposes of this chapter, the jury selection list shall be prepared using electronic means by the state court administrator's office and shall consist of the current voter registration list obtained from the secretary of state, supplemented by the list of persons eighteen years of age and over holding a valid driver's license. The state court administrator's office shall annually merge these lists, and purge duplicate listings, to create an accurate jury selection list for preparing the master juror list in each county. The county auditor may request that the supplemental driver's license list be compiled from a list of those drivers within the county who have renewed, updated, or applied for a driver's license in the last two years. The jury selection list may not be distributed, sold, or duplicated for any other purpose.

Source: SL 1972, ch 125, § 5 (2); SL 1991, ch 173; SL 1992, ch 153, § 4; SL 1998, ch 117, § 1; SL 2003, ch 118, § 1.



§ 16-13-5 Repealed.

16-13-5. Repealed by SL 2003, ch 118, § 2.



§ 16-13-5.1 to 16-13-8. Repealed.

16-13-5.1 to 16-13-8. Repealed by SL 1972, ch 125, § 23.



§ 16-13-9 Repealed.

16-13-9. Repealed by SL 2003, ch 118, § 3.



§ 16-13-9.1 "Master jury list" defined.

16-13-9.1. "Master jury list" defined. For the purposes of this chapter, the master juror list shall be that list of names randomly selected by the state court administrator's office from the jury selection list, from which the various grand and petit jury panels shall be drawn.

Source: SL 1972, ch 125, § 5 (3); SL 1973, ch 135, § 2; SL 1982, ch 172, § 5; SL 1992, ch 153, § 6; SL 2003, ch 118, § 4.



§ 16-13-9.2 Maximum number of names placed on master jury list--Random selection process.

16-13-9.2. Maximum number of names placed on master jury list--Random selection process. Using a random number, not less than one nor more than the total number of jurors to be placed on the master jury list, the state court administrator's office shall select from the jury selection list for each county the name corresponding to that random number in sequence. This process shall continue until the number of names provided for pursuant to § 16-13-2 is selected.

Source: SL 1972, ch 125, § 9; SL 1973, ch 135, § 3; SL 1982, ch 172, § 6; SL 1992, ch 153, § 7; SL 2003, ch 118, § 5.



§ 16-13-9.3 Repealed.

16-13-9.3. Repealed by SL 1982, ch 172, § 7.



§ 16-13-9.4 , 16-13-9.5. Repealed.

16-13-9.4, 16-13-9.5. Repealed by SL 2003, ch 118, §§ 6, 7.



§ 16-13-9.6 Repealed.

16-13-9.6. Repealed by SL 1992, ch 153, § 10.



§ 16-13-10 Qualifications of jurors.

16-13-10. Qualifications of jurors. Any citizen of this state, who is a resident of the county or jury district where the jury is selected, eighteen years of age or older prior to January first of the year of jury service, of sound mind and who is able to read, write, and understand the English language, is eligible to serve as a juror. Any member of the clergy, as defined in § 19-13-16, if jury service conflicts with religious belief, is exempt from jury duty. Any member of a church or religious organization is exempt from jury duty if jury service conflicts with the religious belief of that church or religious organization. Any person who has been convicted of a felony unless restored to civil rights is not eligible to serve as a juror. No potential juror may be excluded from jury duty because of a visual or hearing impairment.

Source: SDC 1939, § 32.1001; SL 1947, ch 149; SL 1972, ch 125, § 11; SL 1973, ch 135, § 4; SL 1976, ch 150, § 1; SL 1982, ch 172, § 8A; SL 1991, ch 175; SL 1992, ch 153, § 11; SL 1997, ch 119, § 3; SL 1999, ch 106, § 1; SL 2006, ch 114, § 1.



§ 16-13-10.1 Policy of state regarding jury selection and service.

16-13-10.1. Policy of state regarding jury selection and service. It is the policy of the State of South Dakota that all litigants in the courts of this state entitled to trial by jury shall have the right to grand and petit juries selected at random from a fair cross-section of the community in the municipality, district, or county where the court convenes. It is further the policy of the State of South Dakota that all citizens of this state, qualified for jury duty, shall have the opportunity to be considered for service on grand and petit juries in the courts of this state, and shall have an obligation to serve as jurors when summoned for that purpose.

Source: SL 1972, ch 125, § 2.



§ 16-13-10.2 Discrimination prohibited.

16-13-10.2. Discrimination prohibited. No citizen shall be excluded from service as a grand or petit juror in the courts of this state on account of race, color, religion, sex, national origin, or economic status.

Source: SL 1972, ch 125, § 3.



§ 16-13-10.3 Certain elderly persons may be excused upon request.

16-13-10.3. Certain elderly persons may be excused upon request. Any person eighty years of age or older may request to be excused from jury duty. The judge shall give substantial weight to the person's request to be relieved from jury duty, balancing the request with the need to impanel a jury.

Source: SL 2009, ch 104, § 1.



§ 16-13-10.4 Breastfeeding mothers and new parents exempt from jury duty.

16-13-10.4. Breastfeeding mothers and new parents exempt from jury duty. The parent of a child expected to be born during, or immediately prior to, the scheduled jury duty or a mother breastfeeding a baby younger than one year may submit a written request for an exemption from jury duty to the clerk of court within ten days of receiving the summons for jury duty. A parent who gives written notice shall be exempt from jury duty if the baby is less than six weeks old. A mother shall be exempt from jury duty if she is breastfeeding a baby younger than one year.

Source: SL 2012, ch 114, § 1.



§ 16-13-11 Repealed.

16-13-11. Repealed by SL 1976, ch 150, § 2.



§ 16-13-12 Repealed.

16-13-12. Repealed by SL 1972, ch 125, § 23.



§ 16-13-13 Signing and filing of master juror list--Preparation of separate tickets by clerk ofcourt--Electronic process authorized.

16-13-13. Signing and filing of master juror list--Preparation of separate tickets by clerk of court--Electronic process authorized. Promptly upon receipt of the master juror list from the state court administrator's office, and in any event before October first in each year, the board of jury selectors shall sign the list and shall file it with the clerk of courts. The list shall be kept on file for four years. The clerk of courts shall then prepare separate tickets for each person named in the master juror list furnished by the board of jury selectors, unless a name is stricken pursuant to § 16-13-15. This process may be performed electronically.

Source: SL 1935, ch 85, §§ 5, 7; SDC 1939 & Supp 1960, § 32.1006; SL 1972, ch 125, § 12; SL 1982, ch 172, § 9; SL 1983, ch 163, § 2; SL 1992, ch 153, § 12; SL 2003, ch 118, § 8.



§ 16-13-14 Repealed.

16-13-14. Repealed by SL 1972, ch 125, § 23.



§ 16-13-15 Deletion of persons from master juror list--Duty of clerk of court to furnish list ofpersons who have recently served--Recording of reasons for disqualification ofstricken persons.

16-13-15. Deletion of persons from master juror list--Duty of clerk of court to furnish list of persons who have recently served--Recording of reasons for disqualification of stricken persons. The board of jury selectors shall ascertain whether each of the persons on the master juror list has the qualifications of a juror as provided by § 16-13-10 from the information available to the board from records of the county or other readily available sources, or has served as a juror within two years. A person has served as a juror if that person has been summoned and appeared for a trial. If, from examination of the master juror lists, it appears that any person listed thereon does not have the qualifications to serve as a juror or has served as a juror within two preceding years, the board of jury selectors shall strike such name from the list and draw another in its place. The board shall adjust the number to be drawn to allow for the elimination of the names of those disqualified.

The board of jury selectors shall record with the list of jurors the reasons for disqualification of any person stricken from the master jury list.

Source: SL 1935, ch 85, § 8; SDC 1939 & Supp 1960, § 32.1007; SL 1972, ch 125, § 13; SL 1974, ch 156; SL 1982, ch 172, § 10; SL 1992, ch 153, § 13; SL 1996, ch 144, § 1; SL 1997, ch 119, § 4; SL 2003, ch 118, § 9.



§ 16-13-16 to 16-13-18. Repealed.

16-13-16 to 16-13-18. Repealed by SL 1982, ch 172, § 11.



§ 16-13-18.1 "Random selection process" defined.

16-13-18.1. "Random selection process" defined. For the purposes of this chapter, the jury selection process determined by § 16-13-9.2 shall be known as the "random selection process."

Source: SL 1973, ch 135, § 8.



§ 16-13-18.2 Enforcement of chapter by Supreme Court.

16-13-18.2. Enforcement of chapter by Supreme Court. The Supreme Court may by rule make provisions to see that this chapter is enforced properly in every county within the state.

Source: SL 1973, ch 135, § 9; SL 1978, ch 178, § 574.



§ 16-13-18.3 Responsibility of circuit presiding judge--Variation of process to meet localconditions--Approval and filing of variations.

16-13-18.3. Responsibility of circuit presiding judge--Variation of process to meet local conditions--Approval and filing of variations. The presiding judge of each circuit shall administer and enforce the jury selection provisions of this chapter. Such judge may vary the terms of the random selection process to meet local conditions in any county or jury district in the circuit if such changes are consistent with the terms of this chapter. Such changes shall be reduced to writing, approved by the Supreme Court pursuant to § 16-13-18.2 and filed with the clerk of the court in any county affected by the changes with the other materials required to be preserved by § 16-13-31.1.

Source: SL 1973, ch 135, § 10; SL 1978, ch 178, § 575; SL 1997, ch 119, § 5.



§ 16-13-18.4 Creation of jury district for county with population of less than five thousand.

16-13-18.4. Creation of jury district for county with population of less than five thousand. If any county within a circuit has a population of less than five thousand, the presiding circuit court judge may create a jury district by joining that county with one or more other counties within the circuit until the total population of the counties exceeds ten thousand. Each county within a jury district is entitled to pro rata representation upon the master jury list to be computed by the presiding judge upon the basis of the last official census.

Source: SL 1997, ch 119, § 1; SL 1998, ch 116, § 2.



§ 16-13-19 Additional selections if master list inadequate.

16-13-19. Additional selections if master list inadequate. If the master list proves to be inadequate to provide such panels as may be ordered, the court may order that additional names be placed on the master list. The additional selections shall substantially conform to the apportionment and manner of selection of the original list, as set forth in § 16-13-9.2.

Source: SL 1935, ch 85, § 9; SDC 1939 & Supp 1960, § 32.1008; SL 1982, ch 172, § 14.



§ 16-13-20 Summons of grand jury.

16-13-20. Summons of grand jury. The grand jury shall be summoned in the same manner as provided for summoning petit juries.

Source: SL 1867-8, ch 19, § 5; PolC 1877, ch 19, § 6; SL 1885, ch 62, § 1; CL 1887, § 445; SL 1891, ch 73, § 1; RPolC 1903, § 710; RC 1919, § 5285; SDC 1939 & Supp 1960, § 32.1009; SL 1978, ch 178, § 572.



§ 16-13-21 Circuit court order required for summons of grand jury.

16-13-21. Circuit court order required for summons of grand jury. A grand jury shall not be drawn, summoned, or required to attend at the sitting of any circuit court unless the judge thereof shall so direct by written order under his hand filed with the clerk of courts.

Source: SL 1895, ch 64, § 7; SL 1899, ch 74; RPolC 1903, § 710; RCCrimP 1903, § 162; SL 1905, ch 92; RC 1919, § 5285; SDC 1939 & Supp 1960, § 32.1009; SL 1978, ch 178, § 573; SL 1979, ch 159, § 3.



§ 16-13-22 Circuit court order for selection of petit jury--Specifications of order.

16-13-22. Circuit court order for selection of petit jury--Specifications of order. The presiding judge of each circuit, or a judge of the circuit court designated by the presiding judge, shall issue an order prior to October first of each year to the clerk of courts that a petit jury for the county or jury district be selected. The order shall specify the total number of jurors to be selected, the number of panels or sections of the panels into which the number of jurors are to be arranged, and the period of time of service during the year for each panel or section. The names shall be selected for each panel or section by lot as provided in § 16-13-27.

Source: SDC 1939 & Supp 1960, § 32.1010; SL 1982, ch 172, § 15; SL 1983, ch 163, § 3; SL 1997, ch 119, § 6.



§ 16-13-23 Time of selection of jury panels--Officers participating.

16-13-23. Time of selection of jury panels--Officers participating. Within fifteen days from the receipt of the order provided in § 16-13-22, but no later than the first day of November, the clerk of courts, register of deeds, county treasurer, and sheriff shall meet at the clerk's office to select the jury panels.

Any such officer who is not disqualified may act by deputy.

Source: SL 1935, ch 85, § 10; SL 1937, ch 91; SDC 1939 & Supp 1960, § 32.1011; SL 1972, ch 125, § 17; SL 1982, ch 172, § 16; SL 1992, ch 153, § 14.



§ 16-13-24 Disqualification of officer from drawing of jury panel--Substitutes.

16-13-24. Disqualification of officer from drawing of jury panel--Substitutes. If the register of deeds, treasurer, or sheriff be a party to a suit pending in the court for which the panel is to be drawn, or be suspended from office, or otherwise unable to act, such officer shall be deemed disqualified and in his place the circuit court shall by order provide for a substitute and the notice of the drawing shall be served upon the substitute.

Source: SL 1935, ch 85, § 10; SL 1937, ch 91; SDC 1939 & Supp 1960, § 32.1011; SL 1972, ch 125, § 18.



§ 16-13-25 Notice to officers of meeting to draw names of jurors.

16-13-25. Notice to officers of meeting to draw names of jurors. The meeting of such officers shall be after notice in writing has been served upon them or their deputies, or by leaving a copy of the notice in their respective offices if any such officer or deputy is absent from the county seat. The notice must be served by the clerk of courts and must state that the object of the meeting is the drawing of the names of jurors, and that their attendance at the office of the clerk is required at a specified time.

Source: SL 1935, ch 85, § 10; SL 1937, ch 91; SDC 1939 & Supp 1960, § 32.1011; SL 1982, ch 172, § 17.



§ 16-13-26 Repealed.

16-13-26. Repealed by SL 1982, ch 172, § 18.



§ 16-13-27 Drawing for jury panels.

16-13-27. Drawing for jury panels. Unless an electronic selection system is used, the drawing officers shall verify the clerk's tickets corresponding to all the names on the master jury list. Separate tickets corresponding to all such names shall be placed in the jury wheel or drawing box, shall be thoroughly mixed, and shall be drawn one at a time and in rotation by the register of deeds, treasurer, and sheriff, or their designees, until the required panels have been filled. As each name is drawn, it shall be recorded by the clerk, and the completed list shall be signed by the drawing officers.

The drawing officers may use an electronic or mechanical system or device in carrying out their duties pursuant to this section. If an electronic jury selection system is used, the drawing officers shall sign the list to indicate that the selection was fairly performed to the best of their knowledge.

Source: SL 1935, ch 85, § 10; SL 1937, ch 91; SDC 1939 & Supp 1960, § 32.1011; SL 1972, ch 125, § 19; SL 1982, ch 172, § 19; SL 1983, ch 163, § 4; SL 1992, ch 153, § 15.



§ 16-13-28 Disregard and replacement of jurors who have served.

16-13-28. Disregard and replacement of jurors who have served. If any person whose name has been drawn has served as a juror in any state court of record in the county since the verification and drawing of the master jury list, such name shall be disregarded and another drawn in its place. A person has served as a juror if he has been summoned and appeared for a trial.

Source: SL 1937, ch 91; SDC 1939 & Supp 1960, § 32.1011; SL 1982, ch 172, § 20; SL 1992, ch 153, § 16.



§ 16-13-29 First names drawn as grand jury.

16-13-29. First names drawn as grand jury. If the calling of a grand jury has been directed the first names drawn to the required number, shall constitute the grand jury.

Source: SL 1935, ch 85, § 11; SDC 1939 & Supp 1960, § 32.1011.



§ 16-13-30 Omitted.

16-13-30. Omitted.



§ 16-13-31 Panel not invalidated by irregularity--Dismissal of panel after misfeasance ormalfeasance.

16-13-31. Panel not invalidated by irregularity--Dismissal of panel after misfeasance or malfeasance. No irregularity or omission upon the part of the state court administrator's office, the board of jury selectors, or of any officer, in the performance of any duty imposed by this chapter, serves to invalidate the panel of grand or petit jurors selected unless it shall be made to appear to the satisfaction of the court for which the panel was drawn that there was such misfeasance or malfeasance as would tend to deprive some litigant or person charged with crime of a substantial right, in which event the court may dismiss any or all members of the panel from the trial of such case or the consideration of such matter or for the term and may make such order respecting the drawing of additional names from the list or a new panel or a special venire as the court may deem proper.

Source: SL 1935, ch 85, § 12; SDC 1939 & Supp 1960, § 32.1012; SL 1972, ch 125, § 21; SL 2003, ch 118, § 10.



§ 16-13-31.1 Preservation of jury selection records--Public inspection.

16-13-31.1. Preservation of jury selection records--Public inspection. All records, lists, papers, tickets, and other materials used in all stages of the jury selection process shall be preserved in the custody of the clerk of courts for four years or for such longer period as may be required by the court and shall, upon court order, be available for inspection for the purpose of determining the validity of the selection of any jury.

Source: SL 1972, ch 125, § 20; SL 2009, ch 277 (Supreme Court Rule 08-07), eff. Nov. 1, 2008.



§ 16-13-32 Neglect of officer's duty or malfeasance as contempt of court.

16-13-32. Neglect of officer's duty or malfeasance as contempt of court. Neglect of any officer to perform any duty imposed by this chapter, or the corrupt malfeasance of any such duty shall be deemed a contempt of the circuit court, and may be punished as such in the discretion of the court.

Source: SL 1935, ch 85, § 13; SDC 1939 & Supp 1960, § 32.1013.



§ 16-13-33 Improper listing of names drawn as misdemeanor.

16-13-33. Improper listing of names drawn as misdemeanor. Every person authorized by law to assist at the drawing of any jurors to attend any court, who intentionally puts or consents to putting upon any list of jurors, as having been drawn, any name which shall not have been drawn for that purpose in the manner prescribed by law; or who omits to place on such list any name that shall have been drawn in the manner prescribed by law; or who signs or certifies any list of jurors as having been drawn which was not drawn according to law; or who is guilty of any other unfair, partial, or improper conduct in the drawing of any such list of jurors, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 133; CL 1887, § 6333; RPenC 1903, § 139; RC 1919, § 3721; SDC 1939, § 13.1210; SL 1979, ch 150, § 1.



§ 16-13-34 Notice to jurors drawn for circuit court panel--Return of acceptance of service.

16-13-34. Notice to jurors drawn for circuit court panel--Return of acceptance of service. Unless processed electronically, after the panel or panels of jurors have been drawn, the clerk of courts shall mail to each juror, at least sixty days prior to the time the juror is to serve, a notice that such person has been drawn as a juror.

The notice shall state the time and place the juror shall serve and shall have attached thereto an acceptance of service to be signed by each juror. There shall also be enclosed with the notice a stamped envelope addressed to the clerk of courts for the return of the acceptance of service. Each juror shall sign the acceptance of service of the notice, answer any questionnaires enclosed with the acceptance, and mail it to the clerk of courts or respond electronically using the court's juror website within ten days after receipt.

Source: SL 1911, ch 229; RC 1919, § 5295; SDC 1939 & Supp 1960, § 32.1015; SL 1982, ch 172, § 21; SL 1983, ch 163, § 5; SL 1992, ch 153, § 17; SL 2003, ch 118, § 11.



§ 16-13-35 Service by sheriff on circuit court juror failing to return acceptance of service--Feesdeducted from juror's compensation.

16-13-35. Service by sheriff on circuit court juror failing to return acceptance of service--Fees deducted from juror's compensation. If any juror residing in the county shall fail, neglect, or refuse to sign the acceptance of service provided in § 16-13-34 and to mail such acceptance to the clerk of courts within fifteen days after service of the notice on said juror, the notice shall be served on such juror by the sheriff. The amount of the sheriff's fees shall be endorsed on the notice with the return of the sheriff, and the amount of such fees shall be paid by such juror and shall be deducted by the clerk of courts from the compensation the juror would be entitled to receive for his attendance before the court.

Source: SL 1911, ch 229, § 1; RC 1919, § 5295; SDC 1939 & Supp 1960, § 32.1015; SL 1982, ch 172, § 22.



§ 16-13-36 Repealed.

16-13-36. Repealed by SL 1984, ch 151, § 2.



§ 16-13-37 Judges to prescribe manner in which jury panels utilized and how summoned.

16-13-37. Judges to prescribe manner in which jury panels utilized and how summoned. The presiding judge of each circuit, or a judge of the circuit designated by him, shall prescribe the manner in which the jury panels are to be utilized for the trial of cases in the counties of the circuit and how they shall be summoned.

Source: SL 1890, ch 78, § 21; RProbC 1903, § 14; RC 1919, § 5303; SDC 1939 & Supp 1960, § 32.1016; SL 1982, ch 172, § 24.



§ 16-13-37.1 Magistrate court utilization of jury panels.

16-13-37.1. Magistrate court utilization of jury panels. The petit jury panels selected pursuant to § 16-13-27 shall be utilized by the magistrate court as prescribed by the presiding judge of the circuit.

Source: SL 1972, ch 124; SL 1982, ch 172, § 25.



§ 16-13-38 Repealed.

16-13-38. Repealed by SL 1982, ch 172, § 26.



§ 16-13-39 Magistrate court powers and procedure in summoning jury and witnesses.

16-13-39. Magistrate court powers and procedure in summoning jury and witnesses. The magistrate court shall have the same power to compel the attendance of jurors and witnesses as has the circuit court and shall be governed by the same rules in impaneling a jury.

Source: SL 1890, ch 78, § 21; RProbC 1903, § 14; RC 1919, § 5303; SDC 1939 & Supp 1960, § 32.1016.



§ 16-13-40 Repealed.

16-13-40. Repealed by SL 1982, ch 172, § 27.



§ 16-13-41 Duty of jurors to appear when summoned.

16-13-41. Duty of jurors to appear when summoned. Each grand and petit juror summoned shall appear before the court on the day and at the hour specified in the summons and shall not depart without leave of court.

Source: SL 1867-8, ch 19, § 10; PolC 1877, ch 19, § 11; CL 1887, § 445; RPolC 1903, § 720; RC 1919, § 5296; SDC 1939 & Supp 1960, § 32.1017.



§ 16-13-41.1 Discharge or suspension from employment for jury service as misdemeanor.

16-13-41.1. Discharge or suspension from employment for jury service as misdemeanor. No person shall discharge any employee or suspend any employee from his employment for serving as a juror in any court in the State of South Dakota. Any person violating this section is guilty of a Class 2 misdemeanor.

Source: SL 1974, ch 324, § 1; SL 1979, ch 150, § 2.



§ 16-13-41.2 Retention of employment status during jury status--Pay.

16-13-41.2. Retention of employment status during jury status--Pay. Any employee serving as provided in § 16-13-41.1 shall retain and be entitled to the same job status, pay, and seniority as he had prior to performing jury duty. Such temporary leave of absence while performing jury duty may be with or without pay within the discretion of the employer.

Source: SL 1974, ch 324, § 2.



§ 16-13-42 Summons of additional jurors to supply deficiencies in panel--Procedure where jurylist exhausted.

16-13-42. Summons of additional jurors to supply deficiencies in panel--Procedure where jury list exhausted. If any person summoned as grand and petit juror does not appear before the court, or if for any cause the panel of grand or petit jurors is not complete, or if no jury is drawn as provided by § 16-13-27, the court shall order the clerk of courts to summon without delay persons having the qualifications of jurors, whose names appear upon the master jury list, and if the jury list is exhausted then the clerk of courts shall request from the state court administrator's office additional names on the master list pursuant to § 16-13-9.2. The trial court shall designate the persons authorized to assist the clerk of courts in contacting those summoned. The clerk and authorized assistants shall make and file with the court a memorandum of the manner in which attempts to contact additional jurors were made, responses or lack thereof, and the name of each additional juror contacted. Each person so summoned shall forthwith appear before the court, and, if competent, shall serve on the grand or petit jury as the case may be unless excused or lawfully challenged.

Source: SL 1867-8, ch 19, § 11; PolC 1877, ch 19, § 12; CL 1887, § 445B; RPolC 1903, § 721; RC 1919, § 5297; SL 1935, ch 84; SDC 1939 & Supp 1960, § 32.1018; SL 1972, ch 125, § 22; SL 1978, ch 178, § 576; SL 1982, ch 172, § 28; SL 1984, ch 151, § 1; SL 2003, ch 118, § 12.



§ 16-13-43 Summons of additional jurors when panel exhausted by challenges.

16-13-43. Summons of additional jurors when panel exhausted by challenges. Whenever the panel of petit jurors shall be exhausted by the challenges of either party in any action, the judge of the court shall order the sheriff, deputy sheriff, or coroner to summon, without delay, a sufficient number of persons possessing the qualifications of jurors to complete the number requisite for a jury in that particular case.

Source: SL 1867-8, ch 19, § 12; PolC 1877, ch 19, § 13; CL 1887, § 445C; RPolC 1903, § 722; RC 1919, § 5298; SDC 1939 & Supp 1960, § 32.1019.



§ 16-13-44 Application for jury duty prohibited--Report to circuit court--Violation asmisdemeanor.

16-13-44. Application for jury duty prohibited--Report to circuit court--Violation as misdemeanor. No person shall make application to any sheriff or deputy sheriff in this state to summon either himself or any other designated person to serve as a juror in any court. Any sheriff or deputy sheriff to whom an application is made to summon a designated person to serve as a juror shall forthwith report the name of the person making the application and the name of the person designated to the presiding judge of the circuit court of the circuit in which such application is made, for entry in the minutes of the court. Violation of this section is a Class 2 misdemeanor.

Source: SL 1903, ch 170, §§ 1 to 3; RC 1919, §§ 3723 to 3725; SDC 1939, § 13.1209; SL 1979, ch 150, § 3.



§ 16-13-45 Failure to appear for jury duty or return jury questionnaire as contempt of court--Penalty.

16-13-45. Failure to appear for jury duty or return jury questionnaire as contempt of court--Penalty. If any person summoned to appear as a grand juror or petit juror fails, refuses, or neglects to appear, or willfully fails to complete and return the jury questionnaire, or if having appeared, fails, without good case, to attend as required by the court, such person is guilty of contempt of the court and may be fined by the court in any sum not less than fifty nor more than five hundred dollars. If any person, when a second order of attachment is issued, neglects or refuses to appear, such person may be fined as above provided and imprisoned by the court not longer than ten days in the county jail.

Source: SL 1867-8, ch 19, § 15; PolC 1877, ch 19, § 15; CL 1887, § 445E; RPolC 1903, § 723; RC 1919, § 5299; SDC 1939 & Supp 1960, § 32.1020; SL 2013, ch 100, § 1.



§ 16-13-46 Jurors' per diem and mileage--Appearance fee--Certification and payment.

16-13-46. Jurors' per diem and mileage--Appearance fee--Certification and payment. Each juror for each day's attendance upon the circuit court or the magistrate court shall receive fifty dollars, and mileage at such rate as may be established pursuant to § 3-9-1 for each mile actually and necessarily traveled, to be paid by the county. However, any juror called but not impaneled shall receive an appearance fee of ten dollars and, in addition, mileage at such rate as may be established pursuant to § 3-9-1 for each mile actually and necessarily traveled. Such juror's fees, except as provided in § 16-13-47, shall be paid by the county treasurer upon the presentation of warrants. The warrants shall be issued by the county auditor forthwith upon filing of each juror's certificate of attendance. Each certificate shall bear the endorsement or certificate of the clerk of the court in which such fees accrued to the effect that the certificate is accurate as to the time expended and the amount of fees claimed.

Source: SDC 1939, § 32.1021; SL 1947, ch 150; SL 1949, ch 124; SL 1955, ch 127; SL 1967, ch 141; SL 1974, ch 157, § 1; SL 1975, ch 162, § 12; SL 1984, ch 152, § 1; SL 1991, ch 176, § 1; SL 1999, ch 107, § 1.



§ 16-13-47 Jurors' expenses and fees in cases on violation of municipal laws.

16-13-47. Jurors' expenses and fees in cases on violation of municipal laws. Jurors' expenses and fees for cases involving violations of municipal charter, ordinance, or bylaw shall be paid by the city treasurer at the close of the trial upon warrants issued by the city auditor.

Source: SL 1907, ch 191, § 24; SL 1909, ch 176, § 8; SL 1911, ch 196, § 7; SL 1913, ch 278, § 6; RC 1919, § 5306; SL 1919, ch 181; SDC 1939, § 32.1021; SL 1947, ch 150; SL 1949, ch 124; SL 1955, ch 127; SL 1967, ch 141; SL 1974, ch 157, § 2; SL 1975, ch 162, § 13.



§ 16-13-47.1 Weekly payment of jurors.

16-13-47.1. Weekly payment of jurors. Any juror having compensation or mileage or both due and owing him may receive payment for it at the end of every week.

Source: SL 1974, ch 157, § 5.



§ 16-13-48 Repealed.

16-13-48. Repealed by SL 1974, ch 153, § 60, and by SL 1974, ch 157, § 3.



§ 16-13-49 Permitting improper communication with jury as misdemeanor.

16-13-49. Permitting improper communication with jury as misdemeanor. Every officer to whose charge any jury is committed by any court or magistrate, who negligently or intentionally permits them or any one of them:

(1) To receive any communication from any person;

(2) To make any communication to any person;

(3) To obtain or receive any book or paper; or

(4) To leave the jury room without the leave of such court or magistrate first obtained; is guilty of a Class 2 misdemeanor.
Source: PenC 1877, § 134; CL 1887, § 6334; RPenC 1903, § 140; RC 1919, § 3722; SDC 1939, § 13.1212; SL 1979, ch 150, § 4.






Chapter 14 - Judicial Conference

§ 16-14-1 Conference established--Composition.

16-14-1. Conference established--Composition. A conference for the improvement of the administration of justice is hereby established to be known as the Judicial Conference of the State of South Dakota composed of the justices of the Supreme Court, judges of the circuit court, and magistrate judges as members.

Source: SL 1964, ch 109, § 1; SL 1998, ch 118, § 1.



§ 16-14-2 Study of state judicial system by conference.

16-14-2. Study of state judicial system by conference. It shall be the duty of the Judicial Conference to study the organization, rules, methods, and practices of the judicial system of this state; the work accomplished and the results produced together with the problems of administration confronting the courts and the judicial system in general.

Source: SL 1964, ch 109, § 2.



§ 16-14-3 Study of rules of practice by conference--Recommendations for changes.

16-14-3. Study of rules of practice by conference--Recommendations for changes. The Judicial Conference shall also carry on a continuous study of the operation and effect of the general rules of practice and procedure. Changes in and additions to these rules as the conference may deem desirable to promote simplicity in procedure, fairness in administration, the just determination of litigation and the elimination of unjustifiable expense and delay shall be recommended by the conference from time to time to the Supreme Court of South Dakota for its consideration and adoption, modification or rejection, in accordance with law.

Source: SL 1964, ch 109, § 2.



§ 16-14-4 Annual and special meetings of conference (Effective until October 1, 2013).

16-14-4. (Text of section effective until October 1, 2013) Annual and special meetings of conference. The Chief Justice of the Supreme Court of South Dakota shall annually summon all the members of the Judicial Conference to attend a conference at such time and place in the State of South Dakota as he may designate and at which he, or such member as he may designate, shall preside. Special sessions of the conference may be called by the Chief Justice at such times and places as he may designate. It shall be the duty of all persons so summoned to attend such annual and special meetings.

(Text of section effective October 1, 2013) Annual and special meetings of conference--Training on evidence-based practices. The Chief Justice of the Supreme Court of South Dakota shall annually summon all the members of the Judicial Conference to attend a conference at such time and place in the state as the Chief Justice may designate and at which the Chief Justice, or such member as the Chief Justice may designate, shall preside. Special sessions of the conference may be called by the Chief Justice at such times and places as the Chief Justice may designate. All persons so summoned shall attend such annual and special meetings.

Each magistrate and circuit judge shall complete training on evidence-based practices, including the use of validated risk and needs assessments and behavioral health assessments in decision making. The form and length of this training requirement shall be determined by the Chief Justice. As used in this section, the term, behavioral health assessment, means an evaluation to determine the extent of an individual's substance abuse or mental health service needs.

Source: SL 1964, ch 109, § 1; SL 2013, ch 101, § 20, eff. Oct. 1, 2013.



§ 16-14-4 Annual and special meetings of conference--Training on evidence-based practices(Effective October 1, 2013).

16-14-4. (Text of section effective until October 1, 2013) Annual and special meetings of conference. The Chief Justice of the Supreme Court of South Dakota shall annually summon all the members of the Judicial Conference to attend a conference at such time and place in the State of South Dakota as he may designate and at which he, or such member as he may designate, shall preside. Special sessions of the conference may be called by the Chief Justice at such times and places as he may designate. It shall be the duty of all persons so summoned to attend such annual and special meetings.

(Text of section effective October 1, 2013) Annual and special meetings of conference--Training on evidence-based practices. The Chief Justice of the Supreme Court of South Dakota shall annually summon all the members of the Judicial Conference to attend a conference at such time and place in the state as the Chief Justice may designate and at which the Chief Justice, or such member as the Chief Justice may designate, shall preside. Special sessions of the conference may be called by the Chief Justice at such times and places as the Chief Justice may designate. All persons so summoned shall attend such annual and special meetings.

Each magistrate and circuit judge shall complete training on evidence-based practices, including the use of validated risk and needs assessments and behavioral health assessments in decision making. The form and length of this training requirement shall be determined by the Chief Justice. As used in this section, the term, behavioral health assessment, means an evaluation to determine the extent of an individual's substance abuse or mental health service needs.

Source: SL 1964, ch 109, § 1; SL 2013, ch 101, § 20, eff. Oct. 1, 2013.



§ 16-14-5 Agenda for conference meetings--Reports by judges.

16-14-5. Agenda for conference meetings--Reports by judges. The Chief Justice shall prepare the agenda for each annual or special meeting of the Judicial Conference. Any judge of a court of record shall, when so requested by the Chief Justice, prepare in writing a report on the condition of the business of such court and any problem or situation properly within the purview and ambit of the conference.

Source: SL 1964, ch 109, § 3.



§ 16-14-6 Repealed.

16-14-6. Repealed by SL 1972, ch 120, § 2.






Chapter 15 - Contempt And Offenses Against The Judiciary

§ 16-15-1 Action or arrest in improper name as misdemeanor.

16-15-1. Action or arrest in improper name as misdemeanor. Every person who maliciously institutes or prosecutes any action or legal proceeding, or makes or procures any arrest, in the name of a person who does not exist, or has not consented that it be instituted or made, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 220; CL 1887, § 6420; RPenC 1903, § 224; RC 1919, § 3810; SDC 1939, § 13.1205; SL 1979, ch 150, § 5.



§ 16-15-2 Disorderly behavior in presence of court as misdemeanor.

16-15-2. Disorderly behavior in presence of court as misdemeanor. Every person guilty of any contempt of court by disorderly, contemptuous, or insolent behavior, committed during the sitting of any court of justice, in immediate view and presence of the court, and directly tending to interrupt its proceedings or to impair the respect due to its authority, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 202, subdiv 1; CL 1887, § 6402, subdiv 1; RPenC 1903, § 205, subdiv 1; RC 1919, § 3793 (1); SDC 1939, § 13.1235 (1); SL 1979, ch 150, § 6.



§ 16-15-3 Disorderly behavior in presence of referee as misdemeanor.

16-15-3. Disorderly behavior in presence of referee as misdemeanor. Every person guilty of any contempt of court by behavior of like character to that described in § 16-15-2, committed in the presence of any referee or referees, while actually sitting for the trial of a cause, or upon any inquest or other proceeding authorized by law, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 202, subdiv 2; CL 1887, § 6402, subdiv 2; RPenC 1903, § 205, subdiv 2; RC 1919, § 3793 (2); SDC 1939, § 13.1235 (2); SL 1979, ch 150, § 7.



§ 16-15-4 Disturbance of court proceedings as misdemeanor.

16-15-4. Disturbance of court proceedings as misdemeanor. Every person guilty of any contempt of court by any breach of the peace, noise, or other disturbance directly tending to interrupt the proceedings of any court, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 202, subdiv 3; CL 1887, § 6402, subdiv 3; RPenC 1903, § 205, subdiv 3; RC 1919, § 3793 (3); SDC 1939, § 13.1235 (3); SL 1979, ch 150, § 8.



§ 16-15-5 Refusal to testify as misdemeanor.

16-15-5. Refusal to testify as misdemeanor. Every person guilty of any contempt of court by the contumacious and unlawful refusal to be sworn or affirmed as a witness; or, when so sworn or affirmed, like refusal to answer any material question, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 202, subdiv 6; CL 1887, § 6402, subdiv 6; RPenC 1903, § 205, subdiv 6; RC 1919, § 3793 (6); SDC 1939, § 13.1235 (6); SL 1979, ch 150, § 9.



§ 16-15-6 Disobedience of judicial process as misdemeanor.

16-15-6. Disobedience of judicial process as misdemeanor. Every person guilty of any contempt of court by intentional disobedience of any process or order lawfully issued by any court is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 202, subdiv 4; CL 1887, § 6402, subdiv 4; RPenC 1903, § 205, subdiv 4; RC 1919, § 3793 (4); SDC 1939, § 13.1235 (4); SL 1979, ch 150, § 10.



§ 16-15-7 Resistance to judicial process as misdemeanor.

16-15-7. Resistance to judicial process as misdemeanor. Every person guilty of any contempt of court by resistance intentionally offered to the lawful order or process of any court is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 202, subdiv 5; CL 1887, § 6402, subdiv 5; RPenC 1903, § 205, subdiv 5; RC 1919, § 3793 (5); SDC 1939, § 13.1235 (5); SL 1979, ch 150, § 11.



§ 16-15-8 False report of judicial proceedings as misdemeanor--Fair report not punishable.

16-15-8. False report of judicial proceedings as misdemeanor--Fair report not punishable. Every person guilty of any contempt of court by the publication of a false or grossly inaccurate report of the proceedings of any court, is guilty of a Class 2 misdemeanor. But no person can be punished as for a contempt, in publishing a true, full, and fair report of any trial, argument, decision, or proceeding had in court.

Source: PenC 1877, § 202, subdiv 7; CL 1887, § 6402, subdiv 7; RPenC 1903, § 205, subdiv 7; RC 1919, § 3793 (7); SDC 1939, § 13.1235 (7); SL 1979, ch 150, § 12.



§ 16-15-9 to 16-15-14. Repealed.

16-15-9 to 16-15-14. Repealed by SL 1976, ch 158, § 11-25.



§ 16-15-15 Acceptance of gift from party to action as misdemeanor--Inheritance excepted.

16-15-15. Acceptance of gift from party to action as misdemeanor--Inheritance excepted. Every judicial officer, juror, referee, arbitrator, or umpire, who accepts any gift from any person, knowing him to be a party in interest, or the attorney or counsel of any party in interest to any action or proceeding then pending or about to be brought before him, is guilty of a Class 2 misdemeanor. The word "gift" as used herein shall not be taken to include property received by inheritance, by will, or by gift in view of death.

Source: PenC 1877, §§ 130, 131; CL 1887, §§ 6330, 6331; RPenC 1903, §§ 136, 137; RC 1919, §§ 3718, 3719; SDC 1939, § 13.1204; SL 1979, ch 150, § 13.






Chapter 16 - Admission Of Attorneys To Practice

§ 16-16-1 License from Supreme Court required to practice law--Active membership in statebar--Violation as misdemeanor.

16-16-1. License from Supreme Court required to practice law--Active membership in state bar--Violation as misdemeanor. No person, except as provided in § 16-18-2, may practice as an attorney and counselor at law in any court of record within this state, either by using or subscribing his or her own name or the name of any other person, without having previously obtained a license for that purpose from the Supreme Court of this state and having become an active member in good standing of the State Bar of South Dakota. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939 & Supp 1960, §§ 13.1255, 32.1101; SDCL, § 16-18-30, SL 1979, ch 150, § 14; SL 2001, ch 102, § 1.



§ 16-16-2 Qualifications of applicants to practice law.

16-16-2. Qualifications of applicants to practice law. An applicant for admission to practice as an attorney or counselor at law in this state must be at least eighteen years of age, be a person of good moral character, and satisfy the requirements of the applicable rules.

Prior to admittance an applicant must be a resident of this state; or maintain an office in this state; or designate the clerk of the Supreme Court as his or her agent for the service of process for all purposes.

Source: SDC 1939, § 32.1104; Supreme Court Rule August 10, 1943; Supreme Court Rule 4, Order No. 1, 1957; SL 1972, ch 154, § 5; Supreme Court Rule 82-8; SL 1996, ch 314.



§ 16-16-2.1 Standard of good moral character.

16-16-2.1. Standard of good moral character. Good moral character, required by § 16-16-2, includes but is not limited to qualities of honesty, candor, trustworthiness, diligence, reliability, observance of fiduciary and financial responsibility, and respect for the rights of others and for the judicial process. Any fact reflecting a deficiency of good moral character may constitute a basis for denial of admission. In addition, the failure of an applicant to answer truthfully any question in the application or any question propounded by the Board of Bar Examiners, or the failure to supply any documentary material requested by the Board of Bar Examiners, will justify a finding that the applicant has not met the burden of proving good moral character.

Source: SL 1990, ch 426 (Supreme Court Rule 89-8).



§ 16-16-2.2 Good moral character--Quantum and burden of proof.

16-16-2.2. Good moral character--Quantum and burden of proof. The applicant must prove by clear and convincing evidence that the applicant is of good moral character. Applicants admitted to practice as an attorney pursuant to § 16-16-17.1 have the continuing burden of proof as to good moral character and compliance with the terms and conditions of the conditional admission until satisfactory completion of the terms and conditions of admission.

Source: SL 1990, ch 427 (Supreme Court Rule 89-9); SL 1996, ch 315.



§ 16-16-2.3 Good moral character--Relevant conduct.

16-16-2.3. Good moral character--Relevant conduct. (1) The presence of any of the following may be cause for further inquiry:

(a) Unlawful conduct, including cases in which the record of arrest or conviction was expunged, with the exception of juvenile arrests and dispositions unless they pertain to a serious felony;

(b) Academic misconduct;

(c) Making of false statements, including omissions;

(d) Misconduct in employment;

(e) Acts involving dishonesty, disloyalty, fraud, deceit, or misrepresentation;

(f) Abuse of legal process, including the filing of vexatious lawsuits;

(g) Neglect of financial responsibilities;

(h) Neglect of professional obligations;

(i) Violation of an order of a court, including child support orders;

(j) Evidence of mental or emotional instability;

(k) Evidence of drug or alcohol dependency or abuse;

(l) Denial of admission to the bar in another jurisdiction on character and fitness grounds;

(m) Disciplinary action against an applicant in any jurisdiction;

(n) Practicing law while not being so licensed.

The foregoing list is representative, not exclusive.

Source: SL 1990, ch 428 (Supreme Court Rule 89-10).



§ 16-16-2.4 Use of information.

16-16-2.4. Use of information. (1) In reviewing the relevant conduct identified in § 16-16-2.3 the board shall consider:

(a) applicant's age at the time of the conduct;

(b) recency of conduct;

(c) reliability of the information concerning the conduct;

(d) seriousness of the conduct;

(e) factors underlying the conduct;

(f) cumulative effect of conduct or information;

(g) evidence of rehabilitation;

(h) applicant's candor in the admission process; and

(i) results of applicant's criminal background check.
Source: SL 1990, ch 429 (Supreme Court Rule 89-11); SL 2003, ch 264 (Supreme Court Rule 03-5).



§ 16-16-2.5 Adverse recommendation.

16-16-2.5. Adverse recommendation. If an application for admission is denied on moral character grounds, the board shall set forth in writing its findings upon which the adverse denial is based and shall promptly notify the applicant of the denial.

Source: SL 1990, ch 430 (Supreme Court Rule 89-12).



§ 16-16-2.6 Criminal background investigation required--Procedure--Results furnished to board.

16-16-2.6. Criminal background investigation required--Procedure--Results furnished to board. Each applicant for admission to practice as an attorney or counselor at law in this state shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The Board of Bar Examiners shall submit completed fingerprint cards to the Division of Criminal Investigation prior to admittance of an applicant. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. The results of the criminal history check shall be given to the Board of Bar Examiners to determine an applicant's qualification for admission pursuant to §§ 16-16-2 to 16-16-2.3, inclusive.

Source: SL 2003, ch 119, § 1.



§ 16-16-3 Composition and appointment of board of bar examiners--Terms of office.

16-16-3. Composition and appointment of board of bar examiners--Terms of office. The Board of Bar Examiners shall consist of five members of the State Bar appointed by the Supreme Court. The court shall designate a chairman and the clerk of the Supreme Court or an officer of the court so designated shall be the ex officio secretary of the board. No member shall be affiliated with a law school or engaged directly or indirectly in the preparation of applicants to practice law. The terms shall be for no more than three years from January first following appointment, and vacancies shall be filled for the unexpired term. The length of terms shall be varied at the time of appointment to insure that no more than two terms expire at the same time.

Source: Supreme Court Rule 3, Order No. 1, 1957; SDC Supp 1960, § 32.1103; Supreme Court Rule 76-5; SL 1988, ch 430 (Supreme Court Rule 87-11).



§ 16-16-4 Compensation and expenses of bar examiners and secretary.

16-16-4. Compensation and expenses of bar examiners and secretary. Each member of the Board of Bar Examiners and the secretary shall be reimbursed for his traveling and other necessary expenses and shall receive such compensation as the Supreme Court shall approve.

Source: Supreme Court Rule 11, Order No. 1, 1957; SDC Supp 1960, § 32.1111; Supreme Court Rule 76-5.



§ 16-16-5 Duty of bar examiners--Rules and regulations.

16-16-5. Duty of bar examiners--Rules and regulations. The Board of Bar Examiners shall be charged with the duty of administering the requirements for admission to practice law and shall have authority to adopt rules and regulations not inconsistent with this chapter which shall become effective upon approval by the Supreme Court.

Source: Supreme Court Rule 3, Order No. 1, 1957; SDC Supp 1960, § 32.1103.



§ 16-16-6 Examination required of applicants to practice law--Educational requirements.

16-16-6. Examination required of applicants to practice law--Educational requirements. All applicants for admission, except those applying pursuant to SDCL 16-16-7.6 and SDCL 16-16-12.1, shall be required to pass satisfactorily an examination conducted by the board of bar examiners. An applicant for permission to take an examination, in addition to the general qualifications prescribed in § 16-16-2, must furnish satisfactory evidence that he graduated from a law school accredited by the American Bar Association or that he will so graduate prior to the examination, or that he has successfully completed all of the requirements for graduation prior to the examination.

Source: SL 1893, ch 21, § 2; SL 1901, ch 60, § 2; RPolC 1903, § 686; SL 1903, ch 78; SL 1907, ch 72; RC 1919, § 5254; Supreme Court Rule 6, 1939; SDC 1939, §§ 32.1104 (1), 32.1106; Supreme Court Rule 6, Order No. 1, 1957; Supreme Court Rule, Order No. 1, 1963; Supreme Court Order No. 1, 1969; Supreme Court Rule No. 2, 1972; Supreme Court Rule 75-7; Supreme Court Rule 82-24; Supreme Court Rule 86-1; SL 1987, ch. 405 (Supreme Court Rule 86-31); SL 2004, ch 322 (Supreme Court Rule 03-21), eff. Jan. 1, 2004.



§ 16-16-6.1 Repealed.

16-16-6.1. Repealed by SL 1987, ch 406 (Supreme Court Rule 86-32).



§ 16-16-7 Repealed.

16-16-7. Repealed by SL 1983, ch 400 (Supreme Court Rule 82-27).



§ 16-16-7.1 Practice of nonresident attorneys employed by legal aid bureaus or public defenderagencies--Application.

16-16-7.1. Practice of nonresident attorneys employed by legal aid bureaus or public defender agencies--Application. A nonresident attorney, licensed to practice law in another jurisdiction within the United States, while actually employed and associated with a bar association sponsored or governmentally funded legal aid bureau or public defender agency within South Dakota, may be admitted to practice before the courts of this state. Admission shall be upon sworn, written application to the South Dakota Supreme Court containing:

(1) The post office address of the applicant;

(2) The name and post office address of the legal aid bureau or public defender agency by whom the applicant will be employed;

(3) The name and address of the supervising attorney of the bureau or agency, who shall be a duly licensed attorney of this state;

(4) The jurisdictions in which the applicant is licensed to practice law;

(5) A statement that the applicant is a member in good standing of the bar of the jurisdiction in which he is licensed;

(6) A statement that the applicant has not been the subject of disciplinary action by the bar or courts of any jurisdiction during the preceding five years;

(7) A statement that the applicant has not been denied admission to the courts of any jurisdiction during the preceding five years;

(8) A statement that the applicant is familiar with the rules of the State Bar of South Dakota, and will at all times abide and comply with the same;

(9) A statement that the applicant has simultaneously filed with the Board of Bar Examiners an application for admission to the practice of law in this state.
Source: Supreme Court Rule 76-6; Supreme Court Rule 84-2.



§ 16-16-7.2 Certificates and affidavits filed with application.

16-16-7.2. Certificates and affidavits filed with application. There shall be filed therewith:

(1) A certificate of admission to the bar in such other jurisdictions where the applicant is licensed;

(2) A certificate from the proper courts therein that the applicant is a member in good standing; and

(3) An affidavit of the supervising attorney that he is licensed to practice in South Dakota; that the applicant, upon admission, will be employed by and associated with the legal aid bureau or public defender agency; and, that the supervising attorney has found the applicant to be a reputable attorney and recommends his or her admission to practice.
Source: Supreme Court Rule 76-6.



§ 16-16-7.3 Order of admission--Duration.

16-16-7.3. Order of admission--Duration. If the Supreme Court shall find that the applicant is of good moral character and otherwise qualified to practice law, the Court may make an order of admission to be effective upon the filing of the oath of attorney in the office of the clerk.

The admission to practice under this section shall remain in effect until the occurrence of the earliest of the following events:

(1) The failure to sit for the first bar examination administered by the Board of Bar Examiners subsequent to the order of admission; or

(2) The announcement by the Board of Bar Examiners of this state of the results of the first bar examination following the applicant's admission under this section, provided, however, that as to any applicant who passes such examination his or her admission under this section shall continue in effect for sixty days, during which time applicant may proceed to be admitted to practice pursuant to § 16-16-17; or

(3) The termination of the applicant's employment with the legal aid bureau or public defender agency under which the applicant was admitted under this section; or

(4) The termination by the Supreme Court of the applicant's admission under this section.

It shall be the duty of the supervising attorney of the legal aid bureau or public defender agency by whom such attorney is employed under § 16-16-7.2 to inform the Supreme Court immediately of the termination of employment of such attorney admitted to practice pursuant to this section.

For the purpose of subdivisions (1) and (2) above, the bar examination referred to means the combined Multistate Essay Examination, Multistate Performance Test, and Multistate Bar Examination administered by the Board of Bar Examiners.

Source: Supreme Court Rule 76-6; Supreme Court Rule 80-5; Supreme Court Rule 84-3; SL 1998, ch 312.



§ 16-16-7.4 Submission to disciplinary board jurisdiction--Revocation of admission or referralto board for misconduct--Venue.

16-16-7.4. Submission to disciplinary board jurisdiction--Revocation of admission or referral to board for misconduct--Venue. Under § 16-16-7.1 the filing of an application requesting admission by a nonresident attorney shall constitute his or her submission to the jurisdiction of the Disciplinary Board of the State Bar.

If after admission to practice in this state, the applicant engages in professional misconduct as that term is defined by the rules governing the State Bar of South Dakota, the Supreme Court may revoke his or her admission to practice. In addition, the matter may be referred to the Disciplinary Board of the State Bar or other proper authority as is deemed necessary and desirable. The county in which the legal aid bureau or public defender agency is located shall be considered the county of the applicant's residence for the purpose of determining venue in any disciplinary action taken against him or her.

Source: Supreme Court Rule 76-6; Supreme Court Rule 78-1, Rule XX (a).



§ 16-16-7.5 Extent of practice--Compensation.

16-16-7.5. Extent of practice--Compensation. The admission of the nonresident attorney under § 16-16-7.3 will allow the attorney to practice in the courts or administrative agencies of this state solely in the capacity as a member of the legal aid bureau or public defender agency by whom he or she is employed. The nonresident attorney shall not receive compensation from the person on whose behalf he or she renders services, but this shall not prevent the legal aid bureau or public defender agency from paying compensation to the attorney nor shall it prevent any agency from making such charges for its services as it may otherwise properly require.

Source: Supreme Court Rule 76-6.



§ 16-16-7.6 Admission of full-time faculty member of the University of South Dakota law school.

16-16-7.6. Admission of full-time faculty member of the University of South Dakota law school. An attorney licensed to practice law in another jurisdiction within the United States, while actually employed by the Unified Judicial System as its state court administrator or, while actually employed by the University of South Dakota law school as a full-time administrator or as a full-time faculty member may be admitted to practice in this state upon submission of a sworn, written application to the Supreme Court of South Dakota containing the following:

(1) The name and post office address of the applicant;

(2) The jurisdictions in which the applicant is licensed to practice law;

(3) A statement that the applicant is a member in good standing of the bar of the jurisdictions in which he or she is licensed;

(4) A statement that the applicant has not been the subject of disciplinary action by the bar or courts of any jurisdiction during the preceding five years;

(5) A statement that the applicant has not been denied admission to the courts of any jurisdiction during the preceding five years; and

(6) A statement that the applicant is familiar with the rules of the State Bar of South Dakota and will at all times abide by and comply with the same.

Such application will be accompanied by the following:

(1) A certificate of admission to the bar in the jurisdictions in which the applicant is licensed to practice law; and

(2) A certificate from the proper courts therein that the applicant is a member in good standing.

A full-time administrator or faculty member other than the full-time dean shall also submit:

(1) An affidavit of the Dean of the law school that the applicant is a full-time administrator or faculty member of the University of South Dakota law school in good standing and that the Dean recommends the applicant for admission to practice.

A full-time administrator includes the dean, librarian, associate or assistant deans, or other administrators holding academic appointment.

A full-time faculty member is one who during the academic year devotes substantially all working time to teaching and legal scholarship, participates in law school governance and service, and has no outside office or business activities, and whose outside professional activities, if any, are limited to those that relate to major academic interests or enrich the faculty member's capacity as scholar and teacher, are of service to the legal profession and the public generally, and do not interfere with one's responsibility as a faculty member. A full-time faculty member may hold a joint appointment with the University of South Dakota law school and another college or school within the University of South Dakota.

Source: Supreme Court Rule 85-11; Supreme Court Rule 97-46.



§ 16-16-7.7 Order of admission and duration.

16-16-7.7. Order of admission and duration. If the Supreme Court shall find that the applicant is of good moral character and otherwise qualified to practice law, the Court may make an order of admission to be effective upon the filing of the oath of attorney in the office of the clerk. Such admission under this section shall remain in effect until the occurrence of the earliest of the following events:

(1) The announcement by the board of bar examiners of this state that such applicant has passed such examination and the applicant's subsequent admission to practice under § 16-16-17, et seq.; or

(2) The termination of applicant's employment with the University of South Dakota law school or a change in the status of applicant's employment from full-time administrator or full-time faculty member to some other status; provided however, that the membership of such member admitted pursuant to § 16-16-7.6 will not terminate when the member's employment at the University of South Dakota School of Law terminates if the member has served as a full-time administrator or full-time member of that faculty and been admitted to the bar in South Dakota for a minimum of five of the seven years immediately preceding termination of the employment; or

(3) The termination of applicant's employment with the Unified Judicial System or a change in status of applicant's employment from state court administrator to some other status; or

(4) The termination by the Supreme Court of the applicant's admission under this section.

It shall be the duty of the individual to inform the Supreme Court immediately of the termination or change in status of applicant's employment.

Source: Supreme Court Rule 85-12; Supreme Court Rule 97-47; SL 2008, ch 282 (Supreme Court Rule 07-03), eff. Jan. 1, 2008.



§ 16-16-7.8 Submission to disciplinary board jurisdiction--Revocation of admission or referralto board for misconduct--Venue.

16-16-7.8. Submission to disciplinary board jurisdiction--Revocation of admission or referral to board for misconduct--Venue. Under § 16-16-7.6, the filing of an application requesting admission by the state court administrator or by a law school full-time administrator or faculty member shall constitute his or her submission to the jurisdiction of the disciplinary board of the state bar.

If, after admission to practice in this state, the applicant engages in professional misconduct as that term is defined by the rules governing the state bar of South Dakota, the Supreme Court may revoke his or her admission to practice. In addition, the matter may be referred to the disciplinary board of the state bar or other proper authority as is deemed necessary and desirable. Clay County shall be considered the county of the full-time administrator or faculty member's residence for the purpose of determining venue in any disciplinary action taken against him or her. Hughes County shall be considered the county of the state court administrator's residence for the purpose of determining venue in any disciplinary action taken against him or her.

Source: Supreme Court Rule 85-13; Supreme Court Rule 97-48.



§ 16-16-8 Application for admission on examination.

16-16-8. Application for admission on examination. Application for admission on examination shall be filed with the secretary of the Board of Bar Examiners at such time and in such form as the board shall prescribe. The failure of an applicant to furnish information or answer truthfully interrogatories of the board pertinent to his application may result in denial of the application.

Source: Supreme Court Rule 6, Order No. 1, 1957; SDC Supp 1960, § 32.1106; Supreme Court Rule, Order No. 1, 1963; Supreme Court Order No. 1, 1969; Supreme Court Rule 85-14.



§ 16-16-9 Time and place of examination.

16-16-9. Time and place of examination. The Board of Bar Examiners shall conduct examinations at such times and places as the board shall by rule determine.

Source: Supreme Court Rule 10, 1939; SDC 1939, § 32.1110; Supreme Court Rule 8, Order No. 1, 1957; SDC Supp 1960, § 32.1108; Supreme Court Rule, Order No. 2, 1963; Supreme Court Order No. 1, 1969; Supreme Court Rule 75-7; Supreme Court Rule 81-8.



§ 16-16-10 Subjects covered by examination--Public notice.

16-16-10. Subjects covered by examination--Public notice. The subjects upon which applicants shall be examined shall be such as the Board of Bar Examiners deems necessary to prepare properly for the practice of law in this state, including the subject of legal ethics. The board shall make public such subjects, giving full and ample public notice of any change or addition thereto and written notice to the dean of the law school, University of South Dakota.

Source: SL 1901, ch 60, § 2; RPolC 1903, § 686; SL 1903, ch 78; SL 1907, ch 72; RC 1919, § 5254; Supreme Court Rule 6, 1939; SDC 1939, § 32.1106; Supreme Court Rule 8, Order No. 1, 1957; SDC Supp 1960, § 32.1108; Supreme Court Rule, Order No. 2, 1963; Supreme Court Order No. 1, 1969.



§ 16-16-11 Re-examination after three failures prohibited.

16-16-11. Re-examination after three failures prohibited. An applicant who fails three times to pass the examination may not be permitted to take another examination except by permission of the Supreme Court upon a showing that the reasons for previous failures no longer exist and there is a reasonable likelihood the applicant will pass the examination if allowed to take it.

Source: Supreme Court Rule 8, Order No. 1, 1957; SDC Supp 1960, § 32.1108; Supreme Court Rule Order No. 2, 1963; Supreme Court Order No. 1, 1969; SL 1998, ch 313; SL 2006, ch 335 (Supreme Court Rule 06-61), eff. July 1, 2006.



§ 16-16-12 Repealed.

16-16-12. Repealed by Supreme Court Rule 82-28.



§ 16-16-12.1 Admission without examination--Eligibility by practice.

16-16-12.1. Admission without examination--Eligibility by practice. An applicant may be eligible for admission without examination if the applicant:

(a) meets the requirements of SDCL 16-16-2;

(b) furnishes satisfactory evidence of graduation from a law school accredited by the American Bar Association, and;

(c) provides documentary evidence showing that for the last five (5) years immediately preceding the application for admission without examination, the applicant, as principal occupation, has been actively, continuously, and lawfully engaged in the practice of law as:

(1) a sole practitioner;

(2) a member of a law firm, professional corporation or association;

(3) a judge in a court of record;

(4) an attorney for any local or state governmental entity;

(5) inside counsel for a corporation, agency, association or trust department; and/or,

(6) an attorney with the federal government or a federal governmental agency including service as a member of the Judge Advocate General Department of one of the military branches of the United States.
Source: SL 2004, ch 324 (Supreme Court Rule 03-23), eff. Jan. 1, 2004.



§ 16-16-12.2 Admission without examination--Application requirements.

16-16-12.2. Admission without examination--Application requirements. The application for admission without examination shall be filed with the secretary of the board of bar examiners in such form as the board shall prescribe. The failure of an applicant to furnish information or answer truthfully interrogatories of the board pertinent to the application may result in denial of the application. The application shall be accompanied by:

(a) the applicable fees;

(b) the criminal background check required by § 16-16-2.6;

(c) a certified copy of the application for admission to the bar in each jurisdiction in which the applicant has previously been admitted to practice law;

(d) a certification of admission to practice by the admitting authority in each jurisdiction that the applicant identified in (c) as having admitted the applicant to the bar;

(e) a certification from the proper authority in each jurisdiction where the applicant has been admitted stating that the applicant is in good standing;

(f) a certification by the attorney disciplinary authority in each jurisdiction where the applicant has been admitted to the bar of the applicant's disciplinary history and indicating whether the applicant is the subject of a pending complaint or charge of misconduct;

(g) a report of the National Conference of Bar Examiners as to the applicant's character; and

(h) a copy of the rule in the state in which the applicant has been practicing law which allows South Dakota attorneys substantially similar admission without examination.

To the extent that the state has additional requirements for South Dakota lawyers seeking admission without examination, the board of bar examiners may impose the same additional requirements for applicants seeking admission in South Dakota without examination.

Source: SL 2004, ch 325 (Supreme Court Rule 03-24), eff. Jan. 1, 2004.



§ 16-16-12.3 Attorney licensing when spouse is a member of the armed forces.

16-16-12.3. Attorney licensing when spouse is a member of the armed forces. Notwithstanding any other provision in law, any attorney licensed to practice law in another jurisdiction within the United States, shall be admitted to practice in this state if:

(1) His or her spouse is a member of the armed forces of the United States;

(2) His or her spouse is the subject of a military transfer to South Dakota for active duty military service;

(3) He or she left employment to accompany the applicant's spouse to South Dakota; and

(4) He or she meets the requirements in § 16-16-12.4.
Source: Supreme Court Rule 13-10, eff. Sept. 10, 2013.



§ 16-16-12.4 Contents of application for licensing when spouse is a member of the armed forces.

16-16-12.4. Contents of application for licensing when spouse is a member of the armed forces. Any attorney seeking admission to practice in South Dakota under § 16-16-12.3 shall submit a sworn, written application to the Supreme Court of South Dakota containing the following:

(1) The name and post office address of the applicant;

(2) The jurisdictions in which the applicant is licensed to practice law;

(3) A statement that the applicant is a member in good standing of the bar of the jurisdictions in which he or she is licensed;

(4) A statement that the applicant has not been the subject of disciplinary action by the bar or courts of any jurisdiction during the preceding five years;

(5) A statement that the applicant has not been denied admission to the courts of any jurisdiction during the preceding five years; and

(6) A statement that the applicant is familiar with the rules of the State Bar of South Dakota and will at all times abide by and comply with the same.

Such application will be accompanied by the following:

(a) A certificate of admission to the bar in the jurisdictions in which the applicant is licensed to practice law; and

(b) A certificate from the proper courts therein that the applicant is a member in good standing.
Source: Supreme Court Rule 13-10, eff. Sept. 10, 2013.



§ 16-16-13 Fees payable with application for admission--Disposition of fees.

16-16-13. Fees payable with application for admission--Disposition of fees. An applicant for an admission on examination shall pay a fee of three hundred dollars, and a fee of one hundred seventy-five dollars for subsequent examinations. An applicant for admission without examination shall pay a fee of four hundred fifty dollars. An applicant shall also pay the National Conference of Bar Examiners the applicable fee for preparation of an initial or supplemental character report. If an applicant fails to appear for the examination, the fee paid shall only be applied to the next scheduled combined Multistate Essay Examination, Multistate Performance Test and Multistate Bar Examination. The fees thus paid to the secretary shall be retained in a special fund and shall be paid out by the state court administrator when authorized by the secretary for the compensation and necessary expenses of the board of bar examiners.

Source: SDC 1939, § 32.1112; Supreme Court Rule 11, Order No. 1, 1957; SDC Supp 1960, § 32.1111; Supreme Court Rule 75-7; Supreme Court Rule 76-5; Supreme Court Rule 81-8; Supreme Court Rule 82-26; Supreme Court Rule 83-10; Supreme Court Rule 84-14; SL 1991, ch 439 (Supreme Court Rule 91-5); SL 1998, ch 314; SL 1999, ch 281; SL 2003, ch 265 (Supreme Court Rule 03-6); SL 2004, ch 323 (Supreme Court Rule 03-22), eff. Jan. 1, 2004.



§ 16-16-14 Discrimination on account of sex prohibited.

16-16-14. Discrimination on account of sex prohibited. No person shall be refused a license under this chapter on account of sex.

Source: SL 1893, ch 21, § 1; SL 1901, ch 60, § 1; RPolC 1903, § 685; RC 1919, § 5253; Supreme Court Rule 1, 1939; SDC 1939 & Supp 1960, § 32.1101.



§ 16-16-15 Board of Bar Examiners--Applications for admission--Investigations--Hearings--Confidentiality--Disciplinary Board.

16-16-15. Board of Bar Examiners--Applications for admission--Investigations--Hearings--Confidentiality--Disciplinary Board. The Board of Bar Examiners is empowered to make inquiries and investigations concerning the character, fitness and general qualifications of applicants for admission. In the conduct of investigations and upon hearings, the board may take and hear testimony and compel, by subpoena, the attendance of witnesses and the production of books, papers and documents. Any member of the board may administer oaths and issue subpoenas.

The contents of any report received by the Board of Bar Examiners relating to the character, fitness and general qualification of an applicant as well as the author of such report, shall be privileged and confidential between the author of the report and all members of the Board of Bar Examiners, its staff, and the applicant, and as appropriate, between the author of the report and the South Dakota Supreme Court. This rule of confidentiality does not prohibit the Board of Bar Examiners from furnishing relevant information to the Disciplinary Board when the board is conducting an investigation concerning the character, fitness and general qualifications of an attorney.

Source: Supreme Court Rule 3, Order No. 1, 1957; SDC Supp 1960, § 32.1103; Supreme Court Rule 84-15; Supreme Court Rule 95-10; SL 2003, ch 266 (Supreme Court Rule 03-7).



§ 16-16-16 Review by Supreme Court of bar examiners' decision as to qualifications ofapplicant.

16-16-16. Review by Supreme Court of bar examiners' decision as to qualifications of applicant. If an applicant be aggrieved by the decision of the Board of Bar Examiners as to his qualifications and shall so request, the secretary of the board shall transmit the applicant's file and other available information to the Supreme Court for review. The Court shall thereupon conduct such investigation as it deems necessary to a decision as to the qualifications of the applicant for admission. The decision of the Court shall be communicated by the secretary to the applicant and shall be final. Any such request for review must be filed with the Court within thirty days of the decision of the Board of Bar Examiners.

Source: Supreme Court Rule 7, Order No. 1, 1957; SDC Supp 1960, § 32.1107; Supreme Court Rule 75-7; SL 2003, ch 267 (Supreme Court Rule 03-8).



§ 16-16-16.1 Review by Supreme Court of Bar Examiners' decision on ADA request.

16-16-16.1. Review by Supreme Court of Bar Examiners' decision on ADA request. If an applicant be aggrieved by the decision of the Board of Bar Examiners as to a request made under the Americans with Disabilities Act (ADA), the secretary of the board shall transmit the applicant's file and other available information to the Supreme Court for review. The Court shall thereupon conduct such proceedings as it deems necessary to a decision as to the ADA request. The decision of the Court shall be communicated by the secretary to the applicant and shall be final. Any such request for review must be filed with the Court within ten days of the decision of the Board of Bar Examiners.

Source: SL 2003, ch 270 (Supreme Court Rule 03-12).



§ 16-16-17 Recommendation to Supreme Court for admission to practice--Order and certificateof admission--State Bar membership fee.

16-16-17. Recommendation to Supreme Court for admission to practice--Order and certificate of admission--State Bar membership fee. Every applicant who has complied with the requirements of the applicable rules shall be recommended by the board to the Supreme Court for admission to practice law, provided, however, that such recommendation by the Board of Bar Examiners shall be effective for a period not exceeding one hundred twenty days. The court, for good cause shown, may extend such period of time. If the court is satisfied as to the qualifications of the applicant so recommended, the court will make an order of admission, which order shall become effective and certificate of admission from the clerk of the Supreme Court shall issue upon payment to the clerk of membership fee in the State Bar and the fee as fixed in § 16-2-29.1 for the certificate of admission and upon filing in the office of the clerk the oath of attorney. The clerk shall notify the secretary of the State Bar of such admission and remit the membership fee.

Source: Supreme Court Rule 11, 1939; SDC 1939, § 32.1111; Supreme Court Rule 9, Order No. 1, 1957; SDC Supp 1960, § 32.1109; Supreme Court Rule 82-29.



§ 16-16-17.1 Conditional admission.

16-16-17.1. Conditional admission. In its sole discretion, the Board of Bar Examiners may recommend to the Supreme Court that an applicant be admitted to the bar on a conditional basis in accordance with these Rules. The recommendation may incorporate such terms, conditions and restrictions and be for such duration as the board determines appropriate. The Supreme Court may accept, reject, or modify the recommendation.

A conditional admission shall be confidential except that the Board of Bar Examiners shall advise the secretary-treasurer of the State Bar and the secretary of the State Bar's Disciplinary Board of such conditional admission, and except as provided in §§ 16-16-15 and 16-19-99. An applicant admitted to the practice of law pursuant to this section is bound by the terms of such conditional admission. Applicants aggrieved by the decision of the Board of Bar Examiners may seek review pursuant to § 16-16-16.

Source: SL 1996, ch 318; SL 2012, ch 258 (Supreme Court Rule 12-04), eff. July 1, 2012.



§ 16-16-17.2 Limited purpose of conditional admission.

16-16-17.2. Limited purpose of conditional admission. As provided by § 16-16-7.3, conditional admission may be employed to permit an applicant who currently satisfies character and fitness requirements to practice law while his or her continued participation in an ongoing course of treatment or remediation for previous misconduct or unfitness is monitored to protect the public. Conditional admission is neither to be used as a method of achieving fitness nor as a method of monitoring the behavior of all applicants who have rehabilitated themselves from misconduct or unfitness.

Source: SL 2012, ch 259 (Supreme Court Rule 12-05), eff. July 1, 2012.



§ 16-16-17.3 Limited circumstances under which conditional admission may be considered.

16-16-17.3. Limited circumstances under which conditional admission may be considered. The Board of Bar Examiners may recommend that an applicant be admitted to the bar conditioned on the applicant's compliance with relevant conditions prescribed by the board. To be eligible for conditional admission an applicant must satisfy all requirements for admission to the bar, possess the requisite good moral character and fitness for admission, and be engaged in a sustained and effective course of treatment for or remediation of one of the following:

(a) Substance abuse or dependence;

(b) A diagnosed mental or physical impairment that, should it reoccur, would likely impair the applicant's ability to practice law or pose a threat to the public; or

(c) Neglect of financial affairs.

Conditional admission may be employed only when an applicant has been engaged in a sustained and effective course of treatment or remediation for a period of time sufficient to demonstrate his or her commitment and progress.

Source: SL 2012, ch 260 (Supreme Court Rule 12-06), eff. July 1, 2012.



§ 16-16-17.4 Report of recommendation to Supreme Court.

16-16-17.4. Report of recommendation to Supreme Court. In the event that a majority of the members of the Board of Bar Examiners votes to recommend the conditional admission of an applicant, the Board shall report to the Supreme Court the matters of concern, the nature, substance, and duration of the course of treatment or remediation in which the applicant is engaged, complete and detailed information regarding the applicant's progress in connection therewith including any lapses or failures, the board's recommendation regarding the terms and conditions of admission, any additional facts relevant to the recommendation, and confirmation of the applicant's consent to admission on a conditional basis.

Source: SL 2012, ch 261 (Supreme Court Rule 12-07), eff. July 1, 2012.



§ 16-16-18 Oath of attorney--Form and administration.

16-16-18. Oath of attorney--Form and administration. The oath of attorney shall be administered by a justice or judge of any state appellate court or court of general jurisdiction or by a justice or judge of any federal appellate or district court. The form of the oath of attorney shall be in substance as follows:

I do solemnly swear, or affirm, that:

I will support the Constitution of the United States and the Constitution of the State of South Dakota;

I will maintain the respect due to courts of justice and judicial officers;

I will not counsel or maintain any suit or proceeding which shall appear to me to be unjust, nor any defense except such as I believe to be honestly debatable under the law of the land;

I will employ for the purpose of maintaining the causes confided to me such means only as are consistent with truth and honor, and will never seek to mislead the judge or jury by any artifice or false statement of fact or law;

I will maintain the confidence and preserve inviolate the secrets of my client, and will accept no compensation in connection with a client's business except from that client or with the client's knowledge or approval;

I will abstain from all offensive personality, and advance no fact prejudicial to the honor or reputation of a party or witness, unless required by the justice of the cause with which I am charged;

I will never reject, from any consideration personal to myself, the cause of the defenseless or oppressed, or delay any person's cause for lucre or malice.

Source: SDC 1939, § 32.1111; Supreme Court Rule 9, Order No. 1, 1957; SDC Supp 1960, § 32.1109; SL 1994, ch 407; SL 1996, ch 316.



§ 16-16-19 Rights and privileges conferred by license to practice law.

16-16-19. Rights and privileges conferred by license to practice law. The license referred to in § 16-16-1 shall constitute the person receiving the same an attorney and counselor at law, and shall authorize him for and during his good behavior and his maintenance of active membership in good standing in said State Bar of South Dakota to practice in all the courts of this state and to demand and receive compensation for any services he may render as an attorney and counselor at law in this state.

Source: SL 1893, ch 21, § 1; SL 1901, ch 60, § 1; RPolC 1903, § 685; RC 1919, § 5253; Supreme Court Rule 1, 1939; SDC 1939 & Supp. 1960, § 32.1101.



§ 16-16-20 Roll of attorneys maintained by clerk of Supreme Court.

16-16-20. Roll of attorneys maintained by clerk of Supreme Court. The clerk of the Supreme Court shall maintain a permanent roll of all persons admitted to practice law. The records of his office shall show whether or not persons enrolled maintain active membership in the State Bar of South Dakota.

Source: SL 1893, ch 21, § 7; SL 1901, ch 60, § 5; RPolC 1903, § 689; RC 1919, § 5257; Supreme Court Rule 3, 1939; SDC 1939, § 32.1103; Supreme Court Rule 10, Order No. 1, 1957; SDC Supp 1960, § 32.1110.



§ 16-16-21 Reinstatement of inactive attorneys--Persons eligible.

16-16-21. Reinstatement of inactive attorneys--Persons eligible. The provisions of §§ 16-16-22 to 16-16-24, inclusive, apply only to a person who:

(1) Has been duly licensed to practice law in this state;

(2) Has not maintained status as an active member of the State Bar of South Dakota;

(3) Is of good moral character; and

(4) May under bylaws of such State Bar regain such active status and the resulting privilege of practicing law in this state only by obtaining from the Supreme Court certification of qualifications for resumption of such practice.
Source: Supreme Court Rule, Order No. 1, 1960; SL 1989, ch 30, § 48.



§ 16-16-22 Application for reinstatement--Fees and charges--Determination of eligibility.

16-16-22. Application for reinstatement--Fees and charges--Determination of eligibility. The application for certification pursuant to § 16-16-21 and the supporting proof shall be in such form as the Supreme Court may direct. The applicant shall pay to the clerk of such court and to the secretary of the Board of Bar Examiners the same fees and charges as required of applicants for a license to practice law. If the court is satisfied as to the prerequisites stated in § 16-16-21 for entertaining such application, there shall be determined as provided in § 16-16-23 the qualifications of the applicant for such certification.

Source: Supreme Court Rule, Order No. 1, 1960.



§ 16-16-23 Examination required of applicant for reinstatement--Examination dispensed with ifapplicant manifestly qualified.

16-16-23. Examination required of applicant for reinstatement--Examination dispensed with if applicant manifestly qualified. Except as otherwise hereinafter specifically stated, certification pursuant to § 16-16-21 shall be issued only if the applicant satisfactorily passes the examination for which provision is made in §§ 16-16-9 and 16-16-10. If, however, such court is satisfied from the proof submitted and from such independent investigation as may be made by the court that the applicant is manifestly qualified to practice law in this state, the court may, in its discretion, issue such certification without such examination. In determining whether or not the court shall certify the applicant without requiring examination the court shall take into consideration such factors as it may deem pertinent, such as the extent of the applicant's experience and practice of law; his past success in the profession; his demonstrated proficiency therein; the character of his business or professional work other than practice of law; and the extent, if at all, to which such other business or professional work has related to legal problems. If an applicant for certification pursuant to § 16-16-21 is required to take such examination and fails three times to pass the same, he may not be permitted to take another examination except by permission of the Supreme Court.

Source: Supreme Court Rule, Order No. 1, 1960.



§ 16-16-24 Notice to State Bar of reinstatement of attorney--Payment of membership fees.

16-16-24. Notice to State Bar of reinstatement of attorney--Payment of membership fees. Upon issuance of certification pursuant to § 16-16-21, the clerk of the Supreme Court shall notify the secretary of the State Bar thereof, whereupon the applicant shall be entitled to enrollment as an active member of such State Bar upon payment by him to the secretary of such State Bar of the current fees required of active members and all other membership fees, if any, owing from such applicant to such State Bar and all delinquency penalties as to any such fees.

Source: Supreme Court Rule, Order No. 1, 1960.






Chapter 17 - The State Bar

§ 16-17-1 Bar continued as public association.

16-17-1. Bar continued as public association. The State Bar of South Dakota, hereinafter designated as the "State Bar," heretofore created and constituted by law as a public association, is hereby continued as such public association.

Source: SL 1931, ch 84, § 2; SDC 1939 & Supp 1960, § 32.1113.



§ 16-17-2 Purposes of State Bar.

16-17-2. Purposes of State Bar. The aims and objects of the State Bar shall continue to be to obtain the cooperation of all the practicing lawyers in the state in the better administration of justice, and in maintaining a high standard of professional conduct at the bar, to furnish a legal entity through which the considered judgment of its members on matters affecting the judicial system of the state may be ascertained and made available to the courts and the Legislature, to uphold the honor of the profession of the law, to encourage adequate preparation for its practice, and to promote cordial intercourse among the members of the South Dakota Bar.

Source: SL 1931, ch 84, § 3; SDC 1939 & Supp 1960, § 32.1113.



§ 16-17-3 Membership of State Bar.

16-17-3. Membership of State Bar. The membership of the State Bar shall be all persons who are now or may hereafter be entitled to practice law in this state.

Source: SL 1931, ch 84, § 4; SDC 1939 & Supp 1960, § 32.1114.



§ 16-17-4 Annual membership fee--Bylaws and rules governing fee and use of fund.

16-17-4. Annual membership fee--Bylaws and rules governing fee and use of fund. The annual membership fee for all members of the State Bar shall be such amount as the State Bar may from time to time determine. The State Bar shall continue to have power by the enactment of bylaws and rules as provided in §§ 16-17-7 and 16-17-8 to fix, determine, and change the time and manner of payment of such membership fee, the officer to receive payment thereof, the manner of disbursing the fund arising therefrom and the purposes for which such disbursements shall be made.

Source: SL 1931, ch 84, § 9; SDC 1939, § 32.1119; SL 1955, ch 128; SL 1963, ch 223.



§ 16-17-4.1 Senior emeritus status.

16-17-4.1. Senior emeritus status. Notwithstanding any provision to the contrary, there is hereby created emeritus status for members of the State Bar.

Eligibility: A member of the State Bar who is or has maintained active status in the State Bar and is retired or is retiring from the judiciary or the active practice of law.

Privileges: A lawyer taking emeritus status shall have all the rights and privileges of an active member of the State Bar except that the lawyer may not practice law except as hereinafter provided: emeritus status lawyers may represent, on a pro bono basis, only such clients as are referred to the lawyer by East River Legal Services, Dakota Plains Legal Services, Access to Justice, or such other pro bono program recognized and approved by the State Bar.*

Dues: Annual dues for emeritus status are such dues as are approved by the Supreme Court from time to time for inactive status.

Registration: Lawyers taking emeritus status shall file an emeritus registration form prepared by the Secretary-Treasurer of the State Bar, who shall thereafter advise the legal services programs, Access to Justice and other approved pro bono referral programs of the availability of the emeritus lawyer to take pro bono referrals.

* Comment: Emeritus status is intended only to allow a retired judge or lawyer to contribute to society and the profession by taking pro bono referrals from an approved legal services program. Representation of friends, neighbors and relatives, even if no fee is charged, is not permitted.

Source: SL 2008, ch 283 (Supreme Court Rule 07-04), eff. Jan. 1, 2008.



§ 16-17-5 Board of commissioners.

16-17-5. Board of commissioners. The State Bar shall continue to have power to elect a board of commissioners and to determine the number of such commissioners, their qualifications, terms of office, powers, and duties and the time, place, and manner of their election.

Source: SL 1931, ch 84, § 5; SDC 1939 & Supp 1960, § 32.1115.



§ 16-17-6 Meetings of State Bar.

16-17-6. Meetings of State Bar. Annual and special meetings of the State Bar shall be held at such times and places as its board of commissioners may designate or as may be otherwise provided by the bylaws and rules of the State Bar.

Source: SL 1931, ch 84, § 10; SDC 1939 & Supp 1960, § 32.1118.



§ 16-17-7 Bylaws and rules adopted by bar--Approval by Supreme Court.

16-17-7. Bylaws and rules adopted by bar--Approval by Supreme Court. The State Bar shall have the power at any annual or regularly called special meeting to adopt such bylaws and rules not inconsistent with the laws of this state, as may be deemed necessary for its government, which bylaws and rules shall become effective upon approval by the Supreme Court.

Source: SL 1931, ch 84, § 7; SDC 1939 & Supp 1960, § 32.1116.



§ 16-17-8 Amendment of bylaws and rules--Approval by Supreme Court.

16-17-8. Amendment of bylaws and rules--Approval by Supreme Court. Amendments to bylaws and rules of the State Bar may be adopted in like manner, at any regular or special meeting of the State Bar, and shall become effective upon approval by the Supreme Court.

Source: SL 1931, ch 84, § 8; SDC 1939 & Supp 1960, § 32.1117.



§ 16-17-9 Rules of professional conduct formulated by bar--Professional fees not regulated.

16-17-9. Rules of professional conduct formulated by bar--Professional fees not regulated. The State Bar shall continue to have power to formulate from time to time, subject to the approval of the Supreme Court, rules of professional conduct for all members. Said State Bar shall not have power or authority to fix the fees to be charged by its members for professional services.

Source: SL 1931, ch 84, § 12; SDC 1939 & Supp 1960, § 32.1122.



§ 16-17-10 Bylaws, rules, and regulations binding on members of bar--Violation as ground fordiscipline.

16-17-10. Bylaws, rules, and regulations binding on members of bar--Violation as ground for discipline. The bylaws, rules, and regulations heretofore adopted by the State Bar and approved by the Supreme Court, and which may hereafter be so adopted and approved as herein provided, are and shall be binding upon all members of the State Bar and the willful violation of any such bylaw, rule, or regulation by any member of the State Bar shall constitute sufficient grounds for the discipline of such member under the procedure set out in chapter 16-19.

Source: SL 1931, ch 84, § 13; SDC 1939 & Supp 1960, § 32.1123; Supreme Court Rule 78-1, Rule XX(c).



§ 16-17-11 Membership lists furnished to clerks of court by State Bar.

16-17-11. Membership lists furnished to clerks of court by State Bar. It shall be the duty of the secretary of the State Bar to furnish the clerk of courts of each organized county in the state, the clerk of the Supreme Court, and the clerk of the United States District Court for the District of South Dakota, a list of the names of active members of the State Bar in good standing, such lists to be furnished as of the fifteenth day of March of each year, and corrections and additions to such list shall be furnished as occasion may arise.

Source: State Bar Bylaws, § 21, August 26, 1932, approved by Supreme Court September 14, 1932; SDC 1939 & Supp 1960, § 32.1120.



§ 16-17-12 , 16-17-13. Repealed.

16-17-12, 16-17-13. Repealed by Supreme Court Rule 78-1, Rule XX(b).






Chapter 18 - Powers And Duties Of Attorneys

§ 16-18-1 License and bar membership required to practice law--Injunction to restrainviolations.

16-18-1. License and bar membership required to practice law--Injunction to restrain violations. Excepting as provided by § 16-18-2, no person shall engage in any manner in the practice of law in the State of South Dakota unless such person be duly licensed as an attorney at law, and be an active member of the State Bar in good standing. Any person engaging in any manner in the practice of law in violation of this section may be restrained by permanent injunction in any court of competent jurisdiction, at the suit of the attorney general or any citizen of the state.

Source: SL 1931, ch 84, § 11; SDC 1939, § 32.1121; SL 1945, ch 143; SL 1959, ch 229.



§ 16-18-2 Attorney licensing--Non-resident attorneys--"Pro hac vice" admission on motion--Requirements.

16-18-2. Attorney licensing--Non-resident attorneys--"Pro hac vice" admission on motion--Requirements. A nonresident attorney, although not licensed to practice law in the State of South Dakota, but licensed in another jurisdiction within the United States, may, after first complying with the requirements hereinafter set forth, participate in the trial or hearing of any particular cause in this state, provided a resident practicing attorney of this state, a member of the State Bar of South Dakota, is actually employed and associated and personally participates with such nonresident attorney in such a trial or hearing. If such admission is sought to any court of this state by a nonresident attorney, the applicant shall first file with the court wherein he or she seeks admission a written sworn motion requesting admission. The motion shall contain

(1) The post-office address of the nonresident attorney;

(2) The office address of an attorney of this state with whom the nonresident attorney is associated in the trial;

(3) A statement that the nonresident attorney is a member in good standing of the bar of the state of his residence;

(4) A statement that the nonresident attorney has not been the subject of disciplinary action by the bar or courts of the state of his residence or of any state during the preceding five years;

(5) A statement that the nonresident attorney has not been denied admission to the courts of any state or to any federal court during the preceding five years;

(6) A statement that the applicant is familiar with the rules of the State Bar of South Dakota governing the conduct of members of the State Bar of South Dakota, and will at all times abide by and comply with the same so long as such trial or hearing is pending, and he or she has not withdrawn as counsel therein;

(7) A statement that the nonresident attorney:

(a) has completed an application for a South Dakota Sales and Use Tax License or that such license has been issued to the nonresident attorney by the South Dakota Department of Revenue; or

(b) is not in private practice and is appearing on behalf of an employer for whom said nonresident attorney is employed on a full time basis and that such appearance in the courts of South Dakota is part of said nonresident attorney's duties without additional compensation being paid for such appearance.

The motion of the nonresident attorney seeking admission shall be accompanied by a fee of two hundred dollars and a motion of the resident practicing attorney of this state within whom he or she shall be associated in the trial or hearing of a particular cause, which shall contain a statement that the resident attorney finds the applicant to be a reputable attorney and recommends his or her admission to practice before the court.

The judge may examine the nonresident attorney to satisfy himself that the nonresident attorney is aware of and will observe the ethical standards required of attorneys of this state. If the judge is not satisfied that the nonresident attorney is a reputable attorney and will observe the ethical standards required of attorneys in this state, he may in his discretion deny the motion. If the motion is not granted, the clerk shall refund the two hundred dollar fee. If the motion is granted, the clerk shall remit one hundred dollars to such fund as may be hereafter designated by the Supreme Court for the benefit of the Unified Judicial System and one hundred dollars to the State Bar.

If after admission to practice in this state, the nonresident attorney engages in professional misconduct as that term is defined by the rules governing the State Bar of South Dakota, the admitting judge may revoke his or her admission to practice and may cite him or her for contempt. In addition, the admitting judge may refer the matter to the disciplinary board of the State Bar or other proper authority as is deemed necessary and desirable.

The filing of a motion requesting admission to a court of this state by a nonresident attorney shall constitute his or her submission to the jurisdiction of the disciplinary board of the State Bar and the county in which the court is located shall be considered the county of his or her residence for the purpose of determining venue in any disciplinary action taken against him or her.

The appearance of a nonresident attorney, unlicensed in the State of South Dakota, in an administrative hearing under chapter 1-26 shall be in accordance with the requirements of this section and subject to the approval of the circuit court for the county in which the hearing takes place or the circuit court for Hughes County, South Dakota.

Source: SDC 1939 & Supp 1960, § 32.1102; Supreme Court Rule 75-6; Supreme Court Rule 78-1, Rule XX (a); SL 1991, ch 430 (Supreme Court Rule 90-7); SL 1995, ch 316 (Supreme Court Rule 95-9); Supreme Court Rule 95-11; SL 2004, ch 331 (Supreme Court Rule 04-04), effective July 1, 2004; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 16-18-2.1 Legal assistance by law students--Purpose of provisions.

16-18-2.1. Legal assistance by law students--Purpose of provisions. The bench and the bar are primarily responsible for providing competent legal services for all persons including those unable to pay for these services. As one means of providing assistance to lawyers and to encourage law schools to provide field placement instruction in legal work of varying kinds, §§ 16-18-2.2 to 16-18-2.10, inclusive, are adopted. For the purposes of §§ 16-18-2.1 to 16-18-2.10, "extern" means a student in a field placement program for academic credit offered by a school of law in accordance with the American Bar Association Standards for Approval of Law Schools, and "intern" means any other student providing legal assistance under the supervising lawyer.

Source: Supreme Court Order No. 3, 1969; SL 2011, ch 249 (Supreme Court Rule 11-06), eff. July 1, 2011.



§ 16-18-2.2 Requirements for participation by law student.

16-18-2.2. Requirements for participation by law student. In order to make an appearance and to participate pursuant to §§ 16-18-2.1 to 16-18-2.10, inclusive, the law student must:

(1) Be duly enrolled in or a graduate of the school of law of the University of South Dakota or a law school approved by the American Bar Association.

(2) Have completed legal studies amounting to at least four semesters or the equivalent if the school is on some basis other than a semester basis.

(3) Be certified by the dean of such law school as being of good moral character and competent legal ability, and as being adequately trained to perform as a legal intern or extern. As a part of the certificate the dean shall set forth the termination date of the certificate. No certificate shall remain in effect in excess of eighteen months after it is filed.

(4) Be introduced to the court or administrative agency in which he or she is appearing as a legal intern or extern by a lawyer authorized to practice law in this state.

(5) Neither ask nor receive any compensation or remuneration of any kind for his or her services from the person on whose behalf he or she renders services, but this shall not prevent a lawyer, legal aid bureau, law school, public defender agency, or the state from paying compensation to the legal intern, nor shall it prevent any agency from making such charges for its services as it may otherwise properly require, or prevent any agency or lawyer from reimbursing a legal intern or extern for reasonable, out-of-pocket expenses related to the field placement.

(6) Certify in writing that he or she has read and is familiar with the rules of professional conduct of the Supreme Court of South Dakota, this title and the provisions of §§ 19-13-2 to 19-13-5, inclusive, and agree to govern his or her conduct accordingly. Such certification shall either be made part of or shall be annexed to the certification of the dean of the law school as required by subdivision (3) of this section.
Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 1; Supreme Court Rule 80-16; Supreme Court Rule 87-13, SL 1988, ch 432; SL 1989, ch 30, § 49; SL 2011, ch 240 (Supreme Court Rule 10-16), eff. July 1, 2011; SL 2011, ch 250 (Supreme Court Rule 11-07), eff. July 1, 2011.



§ 16-18-2.3 Certification of legal intern or extern by law school dean--Filing--Effective period--Withdrawal by dean or termination by Supreme Court.

16-18-2.3. Certification of legal intern or extern by law school dean--Filing--Effective period--Withdrawal by dean or termination by Supreme Court. The certification pursuant to § 16-18-2.2 by the law school dean of a law student to become and perform as a legal intern or extern:

(1) Shall be filed with the clerk of the Supreme Court and the secretary of the Board of Bar Examiners and, unless it is sooner withdrawn, it shall remain in effect until the expiration of the term fixed by the certificate of the dean, or until the announcement by the Board of Bar Examiners of this state of the results of the first bar examination following the student's graduation, whichever is earlier. Provided, that as to any student who passes such examination, the certification shall continue in effect until the date he or she is admitted to practice law pursuant to § 16-16-17; but such continuation shall not exceed three months. However, any student who fails such examination on the first occasion may apply to the dean of such law school and obtain, upon a showing of good cause in good faith, an extension certificate until the results of the next bar examination are announced. The Board of Bar Examiners announces the results of the bar examination by letter to the student informing him or her that s/he passed or failed the examination.

(2) May be withdrawn by the dean at any time by mailing a notice to that effect to the secretary of the Board of Bar Examiners and the clerk of the Supreme Court, which shall be filed by the clerk. Such withdrawal may be without notice or hearing and without any showing of cause.

(3) May be terminated by the Supreme Court at any time without notice or hearing and without any showing of cause. Notice of termination shall be filed with the clerk of the court and the secretary of the Board of Bar Examiners.

(4) May be terminated by the Board of Bar Examiners at any time without notice of hearing and without any showing of cause. Notice of termination shall be filed with the clerk of the Supreme Court.
Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 2; Supreme Court Rule 89-14; SL 2011, ch 241 (Supreme Court Rule 10-17), eff. July 1, 2011; SL 2011, ch 251 (Supreme Court Rule 11-08), eff. July 1, 2011.



§ 16-18-2.4 Consent and approval for appearance by legal intern or extern--Authority forappearance in civil and criminal matters.

16-18-2.4. Consent and approval for appearance by legal intern or extern--Authority for appearance in civil and criminal matters. A legal intern or extern may appear and participate in any proceeding in any court or before any administrative agency in this state on behalf of any person in the following matters and under the following circumstances:

(1) In any civil matter. In such matters a supervising lawyer shall certify to the court or the administrative agency, orally or in writing, that the client has consented to the appearance of the legal intern or extern. A supervising lawyer is required to be personally present in court or before the administrative agency at each appearance by a legal intern.

(2) In any criminal or quasi-criminal matter, and whether the defendant does or does not have the right to the assignment of counsel under any constitutional provision, statute, or rule of the Supreme Court of this state or of the United States. In such matters the client shall consent in writing and a supervising lawyer shall approve in writing the appearance by the legal intern or extern and the supervising lawyer shall be personally present throughout the proceedings.
Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 3; SL 2011, ch 242 (Supreme Court Rule 10-18), eff. July 1, 2011; SL 2011, ch 252 (Supreme Court Rule 11-09), eff. July 1, 2011.



§ 16-18-2.5 Appearance by legal intern or extern for state, county, or first or second classmunicipality.

16-18-2.5. Appearance by legal intern or extern for state, county, or first or second class municipality. A legal intern or extern may appear in any civil, criminal, or quasi-criminal matter on behalf of the state, a county, or a first or second class municipality with the written approval of the attorney general, state's attorney, or city attorney, as the case may be. The legal intern or extern shall be under the supervision of the approving attorney, or of a deputy or assistant thereof, who has the responsibility as supervising lawyer. The approval may be for a specific case or matter or may be general for a series or type of cases or matters as appears in order to the approving attorney. The approval may be withdrawn at any time by the approving attorney without notice, hearing, or cause stated; and the withdrawal shall be filed pursuant to § 16-18-2.8. Unless the court orders otherwise, the appearance by the legal intern or extern may be in the absence of the supervising lawyer.

Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 4; SL 1992, ch 60, § 2; SL 2011, ch 253 (Supreme Court Rule 11-10), eff. July 1, 2011.



§ 16-18-2.6 Preparation of pleadings, briefs, and other documents by legal intern or extern.

16-18-2.6. Preparation of pleadings, briefs, and other documents by legal intern or extern. In addition to the activities authorized under §§ 16-18-2.4 and 16-18-2.5, except as may be limited by the certificate of the dean, a legal intern or extern may engage in other activities, under the general supervision of a supervising lawyer, but outside the personal presence of that lawyer, including but not limited to preparation of pleadings, abstracts, and other documents in any matter; but any item requiring signature under rule or statute must be signed by a lawyer authorized to practice law in this state.

Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 5; SL 2011, ch 254 (Supreme Court Rule 11-11), eff. July 1, 2011.



§ 16-18-2.7 Oral argument by legal intern or extern before Supreme Court.

16-18-2.7. Oral argument by legal intern or extern before Supreme Court. A legal intern or extern may participate in oral argument before the Supreme Court but only in the presence of a supervising lawyer who shall certify to the court in his or her introduction of the legal intern or extern to the court that the client has approved the participation by the legal intern or extern.

Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 6; SL 2011, ch 243 (Supreme Court Rule 10-19), eff. July 1, 2011; SL 2011, ch 255 (Supreme Court Rule 11-12), eff. July 1, 2011.



§ 16-18-2.8 Notation of oral consent and approval of appearance by legal intern or extern--Filingof written consent.

16-18-2.8. Notation of oral consent and approval of appearance by legal intern or extern--Filing of written consent. In each case where the consent and/or approval referred to in §§ 16-18-2.4, 16-18-2.5, and 16-18-2.7 is required, any oral certification of a supervising lawyer shall be noted by the court or presiding officer of the administrative agency on its records of the case and any written consent and/or approval shall be filed in the record of the case and shall be brought to the attention of the judge of the court or the presiding officer of the administrative agency. Provided, however, a general approval by the attorney general, state's attorney, or city attorney pursuant to § 16-18-2.5 shall be filed with the clerk of the applicable court and brought to the attention of the judge thereof.

Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 7; SL 2011, ch 256 (Supreme Court Rule 11-13), eff. July 1, 2011.



§ 16-18-2.9 Qualifications of supervising lawyer--Professional responsibility.

16-18-2.9. Qualifications of supervising lawyer--Professional responsibility. A supervising lawyer under whose supervision a legal intern or extern does any of the things permitted by §§ 16-18-2.4 to 16-18-2.7, inclusive, shall be a lawyer authorized to practice law in this state, and:

(1) Shall be approved by the dean of the school of law of the University of South Dakota or by the director of the externship program of the school of law; and such approval by the dean or the director may be general, may have time, scope, or case limitations, or may be on an ad hoc case by case basis; all such as the dean or the director shall from time to time determine. The approval may be modified or withdrawn by the dean or the director at any time without notice or hearing and without any showing of cause. Such approval shall be in writing except that at the option of the dean or the director the approval may be oral for all matters relating to the externship program.

(2) Shall assume personal professional responsibility for the conduct of the legal intern or extern.
Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 8; SL 2011, ch 257 (Supreme Court Rule 11-14), eff. July 1, 2011.



§ 16-18-2.10 Other rights not affected by provisions for legal assistance by legal interns or externs.

16-18-2.10. Other rights not affected by provisions for legal assistance by legal interns or externs. Nothing contained in §§ 16-18-2.1 to 16-18-2.9, inclusive, shall affect the right of any person who is not admitted to practice law to do anything that he or she might lawfully do prior to the adoption of §§ 16-18-2.1 to 16-18-2.9, inclusive.

Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 9; SL 2011, ch 258 (Supreme Court Rule 11-15), eff. July 1, 2011.



§ 16-18-3 to 16-18-5. Repealed.

16-18-3 to 16-18-5. Repealed by SL 1974, ch 55, § 50.



§ 16-18-6 Contracts and powers of disbarred attorney void.

16-18-6. Contracts and powers of disbarred attorney void. Any contract, power of attorney, or other instrument authorizing, directing, or empowering, or attempting to authorize, direct, or empower any person whose license to practice law in the State of South Dakota has been revoked, to institute or attempt to institute any legal proceedings in any court of this state in behalf of the person or persons executing such power of attorney, contract, or other instrument, shall be and the same is hereby declared to be null and void.

Source: SL 1919, ch 115, § 1; SDC 1939 & Supp 1960, § 32.1207.



§ 16-18-7 Solicitation, acceptance of employment, or practice by disbarred or suspendedattorney as misdemeanor.

16-18-7. Solicitation, acceptance of employment, or practice by disbarred or suspended attorney as misdemeanor. Any person whose license to practice law has been revoked or suspended, who solicits or accepts any power of attorney or other instrument authorizing, directing, or empowering, or attempting to authorize, direct, or empower him to institute or attempt to institute any legal proceedings in any court of this state in behalf of the person executing such power of attorney or other instrument, or who attempts to institute any legal proceedings by virtue of the authority granted to him for such power of attorney or other instrument, or who solicits authority to act as agent for, or acts as agent for another in employing a licensed attorney at law to institute or attempt to institute legal proceedings in any court of this state in behalf of his principal, is guilty of a Class 2 misdemeanor.

Source: SL 1919, ch 115, § 1; SDC 1939, § 13.1256; SL 1979, ch 150, § 15.



§ 16-18-8 Assistance to or acceptance of employment from disbarred or suspended attorney asmisdemeanor.

16-18-8. Assistance to or acceptance of employment from disbarred or suspended attorney as misdemeanor. Any licensed attorney at law who accepts employment from, or assists, or agrees to assist any person whose license to practice law has been revoked or suspended, in any proceedings instituted or attempted to be instituted in any of the courts of this state, by such person by virtue of the power of attorney or other instrument or agency referred to in § 16-18-7, is guilty of a Class 2 misdemeanor.

Source: SL 1919, ch 115, § 2; SDC 1939, § 13.1256; SL 1979, ch 150, § 16.



§ 16-18-9 Attorney's power to execute bonds and instruments for client.

16-18-9. Attorney's power to execute bonds and instruments for client. An attorney and counselor at law has power to execute in the name of his client a bond or other written instrument necessary and proper for the prosecution of an action or proceeding about to be or already commenced; or for the prosecution or defense of any right growing out of an action, proceeding, or final judgment rendered therein.

Source: PolC 1877, ch 18, § 6, subdiv 1; CL 1887, § 467, subdiv 1; RPolC 1903, § 699, subdiv 1; RC 1919, § 5263 (1); Supreme Court Rule 14, 1939; SDC 1939 & Supp 1960, § 32.1202 (1).



§ 16-18-10 Attorney not to be surety--Violation as misdemeanor.

16-18-10. Attorney not to be surety--Violation as misdemeanor. No practicing attorney and counselor at law shall be a surety in any suit or proceeding which may be instituted in any of the courts of this state. A violation of this section is a Class 2 misdemeanor.

Source: SL 1872-3, ch 48, § 1; PolC 1877, ch 18, § 8; CL 1887, § 469; RPolC 1903, § 701; RC 1919, § 5265; Supreme Court Rule 16, 1939; SDC 1939 & Supp 1960, § 32.1204; SL 1979, ch 150, § 17.



§ 16-18-11 Attorney's power to bind client by agreements--Evidence of agreement.

16-18-11. Attorney's power to bind client by agreements--Evidence of agreement. An attorney and counselor at law has power to bind his client to any agreement in respect to any proceeding within the scope of his proper duties and powers; but no evidence of any such agreement is receivable except the statement of the attorney himself, his written agreement signed and filed with the clerk, or an entry thereof upon the records of the court.

Source: PolC 1877, ch 18, § 6, subdiv 2; CL 1887, § 467, subdiv 2; RPolC 1903, § 699, subdiv 2; RC 1919, § 5263 (2); Supreme Court Rule 14, 1939; SDC 1939 & Supp 1960, § 32.1202 (2).



§ 16-18-12 Proof of authority required of attorney.

16-18-12. Proof of authority required of attorney. The court may on motion of either party and on showing of reasonable grounds therefor, require the attorney for the adverse party, or for any one of the several adverse parties, to produce or prove by his oath or otherwise the authority under which he appears, and until he does so may stay all proceedings by him on behalf of the parties for whom he assumes to appear.

Source: PolC 1877, ch 18, § 7; CL 1887, § 468; RPolC 1903, § 700; RC 1919, § 5264; Supreme Court Rule 15, 1939; SDC 1939 & Supp 1960, § 32.1203.



§ 16-18-13 Attorney's duty to respect courts.

16-18-13. Attorney's duty to respect courts. It is the duty of an attorney and counselor at law to maintain the respect due to the courts of justice and judicial officers.

Source: PolC 1877, ch 18, § 4, subdiv 1; CL 1887, § 465, subdiv 1; RPolC 1903, § 697, subdiv 1; RC 1919, § 5262 (1); Supreme Court Rule 13, 1939; SDC 1939 & Supp 1960, § 32.1201 (1).



§ 16-18-14 Attorney's duty to respect reputation of parties and witnesses.

16-18-14. Attorney's duty to respect reputation of parties and witnesses. It is the duty of an attorney and counselor at law to abstain from all offensive personalities and to advance no fact prejudicial to the honor or reputation of a party or witness unless required by the justice of the cause with which he is charged.

Source: PolC 1877, ch 18, § 4, subdiv 5; CL 1887, § 465, subdiv 5; RPolC 1903, § 697, subdiv 5; RC 1919, § 5262 (5); Supreme Court Rule 13, 1939; SDC 1939 & Supp 1960, § 32.1201 (5).



§ 16-18-15 Attorney not to maintain unjustified actions or defenses--Criminal defense excepted.

16-18-15. Attorney not to maintain unjustified actions or defenses--Criminal defense excepted. It is the duty of an attorney and counselor at law to counsel or maintain no other actions, proceedings, or defenses than those which appear to him legal and just, except the defense of a person charged with a public offense.

Source: PolC 1877, ch 18, § 4, subdiv 2; CL 1887, § 465, subdiv 2; RPolC 1903, § 697, subdiv 2; RC 1919, § 5262 (2); Supreme Court Rule 13, 1939; SDC 1939 & Supp 1960, § 32.1201 (2).



§ 16-18-16 Attorney not to maintain action for improper motives.

16-18-16. Attorney not to maintain action for improper motives. It is the duty of an attorney and counselor at law not to encourage either the commencement or continuance of an action or proceeding from any motive of passion or interest.

Source: PolC 1877, ch 18, § 4, subdiv 6; CL 1887, § 465, subdiv 6; RPolC 1903, § 697, subdiv 6; RC 1919, § 5262 (6); Supreme Court Rule 13, 1939; SDC 1939 & Supp 1960, § 32.1201 (6).



§ 16-18-17 Attorney's duty to represent the oppressed.

16-18-17. Attorney's duty to represent the oppressed. It is the duty of an attorney and counselor at law never to reject for any consideration personal to himself, the cause of the defenseless or the oppressed.

Source: PolC 1877, ch 18, § 4, subdiv 7; CL 1887, § 465, subdiv 7; RPolC 1903, § 697, subdiv 7; RC 1919, § 5262 (7); Supreme Court Rule 13, 1939; SDC 1939 & Supp 1960, § 32.1201 (7).



§ 16-18-18 Attorney's duty to respect client's confidence.

16-18-18. Attorney's duty to respect client's confidence. It is the duty of an attorney and counselor at law to maintain inviolate the confidence, and at any peril to himself to preserve the secret of his client.

Source: PolC 1877, ch 18, § 4, subdiv 4; CL 1887, § 465, subdiv 4; RPolC 1903, § 697, subdiv 4; RC 1919, § 5262 (4); Supreme Court Rule 13, 1939; SDC 1939 & Supp 1960, § 32.1201 (4).



§ 16-18-19 Attorney's duty to use truthful means.

16-18-19. Attorney's duty to use truthful means. It is the duty of an attorney and counselor at law to employ, for the purpose of maintaining the causes confided to him, such means only as are consistent with truth, and never to seek to mislead the judges by any artifice or false statement of fact or law.

Source: PolC 1877, ch 18, § 4, subdiv 3; CL 1887, § 465, subdiv 3; RPolC 1903, § 697, subdiv 3; RC 1919, § 5262 (3); Supreme Court Rule 13, 1939; SDC 1939 & Supp 1960, § 32.1201 (3).



§ 16-18-20 Attorney's power to receive money for client--Unauthorized discharge of claimprohibited.

16-18-20. Attorney's power to receive money for client--Unauthorized discharge of claim prohibited. An attorney and counselor at law has power to receive money claimed by his client in an action or proceeding during the pendency thereof or afterwards unless he has been previously discharged by his client, and upon payment thereof, and not otherwise to discharge the claim or acknowledge satisfaction of the judgment.

Source: PolC 1877, ch 18, § 6, subdiv 3; CL 1887, § 467, subdiv 3; RPolC 1903, § 699, subdiv 3; RC 1919, § 5263 (3); Supreme Court Rule 14, 1939; SDC 1939 & Supp 1960, § 32.1202 (3).



§ 16-18-20.1 Record of client funds--Time preserved--Failure to keep as ground for discipline.

16-18-20.1. Record of client funds--Time preserved--Failure to keep as ground for discipline. Every attorney shall maintain complete records of the handling, maintenance, and disposition of all funds, securities, and other properties of a client at any time in his possession, from the time of receipt to the time of final distribution, and shall preserve such records for a period of five years after final distribution of such funds, securities, or other properties or any portion thereof, and failure to keep such records shall be grounds for appropriate disciplinary proceedings.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 4; SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XVIII.



§ 16-18-20.2 Attorney licensing--Trust accounting records and procedures.

16-18-20.2. Attorney licensing--Trust accounting records and procedures. The provisions of this rule apply to all members of the State Bar of South Dakota concerning trust funds received or disbursed by them in the course of their professional practice of law within the State of South Dakota. However, these provisions shall not apply to (1) full-time members of the Judiciary, i.e., Supreme Court Justices, Circuit Court Judges and Magistrate Judges, (2) nonresident attorneys licensed to practice in South Dakota who comply with comparable trust accounting requirements in the state wherein they maintain their office, and (3) non-profit legal services organizations that file a copy of their annual independent audit with the State Bar, (4) non-resident attorneys licensed to practice in South Dakota who have not represented a South Dakota client during the reporting period, or (5) members who have been in an inactive status for the full reporting period. In addition, all lawyers required to disclose the absence of professional liability insurance as required pursuant to Rule 1.4(c) must sign the additional verification and certification of disclosure as reflected at the end of the Certificate of Compliance and Insurance Disclosure form.
MINIMUM TRUST ACCOUNTING RECORDS

The minimum trust accounting records which shall be maintained are:

(1) A separate bank account or accounts and, if utilized, a separate savings and loan association account or accounts. Such accounts shall be located in South Dakota unless the client otherwise directs in writing. The account or accounts shall be in the name of the lawyer or law firm and clearly labeled and designated as a "trust account."

(2) Original or duplicate deposit slips and, in the case of currency or coin, an additional cash receipts book, clearly identifying:

(a) The date and source of all trust funds received; and

(b) The client or matter for which the funds were received.

(3) Original cancelled checks, or copies of both sides of the original checks produced through truncation or check imaging, or the equivalent, all of which must be numbered consecutively.

(4) Other documentary support for all disbursements and transfers from the trust account.

(5) A separate trust accounts receipts and disbursements journal, including columns for receipts, disbursements, transfers, and the account balance, and containing at least:

(a) The identification of the client or matter for which the funds were received, disbursed, or transferred;

(b) The date on which all trust funds were received, disbursed, or transferred;

(c) The check number for all disbursements; and

(d) The reason, such as "settlement," "closing" or retainer," for which all trust funds were received, disbursed, or transferred.

(6) A separate file, ledger or computer file with an individual card, page or computer document for each client or matter, showing all individual receipts, disbursements, or transfers and any unexpended balance, and containing:

(a) The identification of the client or matter for which trust funds were received, disbursed, or transferred;

(b) The date on which all trust funds were received, disbursed, or transferred;

(c) The check number of all disbursements; and

(d) The reason, such as "settlement," "closing" or "retainer," for which all trust funds were received, disbursed, or transferred.

(7) All bank or savings and loan association statements for all trust accounts.
MINIMUM TRUST ACCOUNTING PROCEDURES

The minimum trust accounting procedures which shall be followed by all attorneys practicing in South Dakota who receive or disburse trust money or property are:

(1) The lawyer shall cause to be made monthly:

(a) Reconciliations of all trust bank or savings and loan association accounts, disclosing the balance per bank, deposits in transit, outstanding checks identified by date and check number, and any other items necessary to reconcile the balance per bank with the balance per the checkbook and the cash receipts and disbursements journal; and

(b) A comparison between the total of the reconciled balances of all trust accounts and the total of the trust ledger cards, pages, or computer documents, together with specific descriptions of any difference between the two totals and reasons therefore.

(2) At least annually, a detailed listing identifying the balance of the unexpended trust money held for each client or matter.

(3) The above reconciliations, comparisons, and listing shall be retained for at least six years.

(4) The lawyer shall file with the State Bar of South Dakota a trust accounting certificate showing compliance with these rules annually, which certificate shall be filed annually between December 1 and January 31 on a form approved by the Disciplinary Board.
AUDITS

The following shall be cause for the Disciplinary Board to order an audit of a lawyer's or law firm's trust accounts:

(1) Failure to file the trust account certificate required by this rule;

(2) A trust account check is returned for insufficient funds or for uncollected funds, absent bank error;

(3) A petition for creditor relief is filed on behalf of an attorney;

(4) Felony charges are filed against an attorney;

(5) An attorney is adjudged insane or mentally incompetent;

(6) A claim against the attorney is filed with the Clients' Security Fund;

(7) When authorized by statute or court rule; or

(8) Upon court order.
COST OF AUDIT

Audits conducted in any of the circumstances enumerated above shall be at the cost of the attorney audited only when the audit reveals that the attorney was not in substantial compliance with the trust accounting requirements or when the audit was precipitated by the failure to file the trust account compliance report. It shall be the obligation of any attorney who is being audited to produce all records and papers concerning property and funds held in trust and to provide such explanations as may be required for the audit. Records of general accounts are not required to be produced except to verify that trust money has not been deposited thereto. If it has been determined that trust money has been deposited into a general account, all of the transactions pertaining to any firm account will be subject to audit.
CERTIFICATE OF COMPLIANCE
INSURANCE DISCLOSURE
TO: The Secretary-Treasurer The State Bar of South Dakota 222 East Capitol Avenue Pierre, South Dakota 57501
Dear Sir:

I (We), __________, a member(s) of the State Bar of South Dakota certify that during the twelve-month period preceding the date of this report: (check the following items where applicable and/or fill in the blanks)

1. I have engaged in the private practice of law in South Dakota as:

____ (a) a sole practitioner;

____ (b) a partner or shareholder of a firm practicing under the name of __________;

____ (c) an associate of a sole practitioner or of a firm, as the case may be, practicing under the name of __________ __________ and I maintain separate books, records and accounts showing all legal business performed by me.
____ 2. I have not engaged in the practice of law in South Dakota, and I have neither handled nor been responsible for either clients' trust funds or clients' trust property in South Dakota.
____ 3. I have practiced law in South Dakota exclusively as an employee of (designate name of government agency, corporation, or other nonmember of the Bar) __________, and I do not handle or become responsible for money or property in a lawyer-client relationship, other than money or property received in the course of official duties and disposed of in accordance with regulations and practices of (designate name of government agency) __________.

____ (a) I (we) have served as a trustee in one or more cases under Title 11 of the United States Code, and I am accountable for all funds I handled in connection therewith to the Office of the United States Trustee, which office is statutorily charged with the responsibility for reviewing and supervising my trust operations; therefore, my handling of such funds is not separately accounted for herein in connection with my private practice of law, and I further certify that I am in compliance with all such accounting requirements of said Office.
____ 4. I have engaged in the practice of law in South Dakota as an employee or as an associate of a sole practitioner or of a firm, as the case may be, practicing under the name of __________, to the best of my knowledge all legal business performed by me is shown in the books, records and accounts of such sole practitioner or firm.
__________
(Signature)
(Print or type the following information)
Full Name __________
Business Address __________
__________
Date __________

5. My trust account(s) or the trust account(s) of the firm or association of which I am a partner or shareholder is at the __________ (name and address of banking institution) and bears the following name(s) and number(s) __________.

6. During the fiscal period ended __________ to the best of my knowledge I, or the firm of which I am a member, as the case may be, maintained books, records and accounts to record all money and trust property received and disbursed in connection with my/our practice, and as a minimum I/we maintained:
Yes or No
(a) A separate bank account or accounts located in *South Dakota (__________), in the name of the lawyer or law firm and clearly labeled and designated a "trust account." __________
*An out of state member may strike "South Dakota" and insert the state where his/her trust account is located.
(b) Original or duplicate deposit slips and, in the case of currency or coin, an additional cash receipts book, clearly identifying the date and source of all trust funds received, and specific identification of the client or matter for whom the funds were received. __________
(c) Original cancelled checks or copies of both sides of the original checks produced through truncation or check imaging, or the equivalent, for all trust disbursements. __________
(d) Other documentary support for all disbursements and transfers from the trust account. __________

____ no differences between the totals, excepting those determined to be the result of bank error;

____ differences. (Give full particulars below, identifying the months in which there were differences, the amounts involved, and the reason for each item contributing to a difference. Attach additional pages if necessary.)

__________

__________

__________

9. (A) * *The undersigned lawyer(s) do not have professional liability insurance; or

(B) * The undersigned lawyer(s) have professional liability insurance, the name of the insurance carrier, policy number and limits are as follows:

__________

__________

__________

I am a member of the State Bar of South Dakota filing this report, and to the best of my knowledge and belief the facts as reported herein are accurate, and I certify that I have at all material times been in compliance with Rule 1.15 of the Rules of Professional Conduct entitled Safekeeping Property and SDCL 16-18-20.1 and 16-18-20.2.
All Responding Lawyers Signatures:
__________ __________
__________ __________
__________ __________
__________ __________
__________ __________

Source: SL 1991, ch 444 (Supreme Court Rule 91-10); SL 1992, ch 368 (Supreme Court Rule 92-2); SL 1993, ch 344, § 39X; SL 1993, ch 399 (Supreme Court Rule 93-16); SL 1998, ch 320; SL 1999, ch 270; SL 2001, ch 294, § 1; SL 2004, ch 332 (Supreme Court Rule 04-05), effective July 1, 2004.



§ 16-18-21 Attorney's lien on proceeds of action.

16-18-21. Attorney's lien on proceeds of action. An attorney and counselor at law has a lien for a general balance of compensation in and for each case upon:

(1) Any paper belonging to his client which has come into his hands in the course of his professional employment in the case for which the lien is claimed;

(2) Money in his hands belonging to his client in the case;

(3) Money due his client in the hands of the adverse party or attorney of such party, in an action or proceeding in which the attorney claiming the lien was employed, from the time of giving notice in writing to such adverse party or attorney of such party, if the money is in the possession or under the control of such attorney, which notice shall state the amount claimed and in general terms for what services; after judgment in any court of record such notice may be given and the lien made effective against the judgment debtor by entering it in the judgment docket.
Source: PolC 1877, ch 18, § 9; CL 1887, § 470; RPolC 1903, § 702; RC 1919, § 5266; SDC 1939 & Supp 1960, § 32.1205; SL 1983, ch 157, § 3.



§ 16-18-22 Bond to release attorney's lien--Bill of particulars required of attorney.

16-18-22. Bond to release attorney's lien--Bill of particulars required of attorney. Any person interested may release such lien by executing a bond in a sum double the amount claimed, or in such sum as may be fixed by a judge, payable to the attorney, with security to be approved by the clerk of courts, conditioned to pay the amount finally due the attorney for his services which amount may be ascertained by suit on the bond. Such lien will be released unless the attorney within ten days after demand therefor furnishes any party interested a full and complete bill of particulars of the services and amount claimed for each item, or written contract with the party for whom the services were rendered.

Source: PolC 1877, ch 18, § 10; CL 1887, § 471; RPolC 1903, § 703; RC 1919, § 5267; SDC 1939 & Supp 1960, § 32.1206.



§ 16-18-23 Refusal by attorney to pay money to client as misdemeanor.

16-18-23. Refusal by attorney to pay money to client as misdemeanor. An attorney who receives the money or property of his client in the course of his professional business, and refuses to pay or deliver it in a reasonable time after demand, is guilty of a Class 2 misdemeanor.

Source: PolC 1877, ch 18, § 17; CL 1887, § 478; RPolC 1903, § 705; RC 1919, § 5268; SDC 1939, § 13.1257; SL 1979, ch 150, § 18.



§ 16-18-24 Lien as justification for withholding money from client.

16-18-24. Lien as justification for withholding money from client. When the attorney claims to be entitled to a lien upon the money or property, he is not liable to the penalties of § 16-18-23 until the person demanding the money or property proffers sufficient security for the payment of the amount of the attorney's claim when it is legally ascertained.

Source: PolC 1877, ch 18, § 18; CL 1887, § 479; RPolC 1903, § 706; RC 1919, § 5269; SDC 1939, § 13.1257.



§ 16-18-25 Security given by attorney for payment to client.

16-18-25. Security given by attorney for payment to client. An attorney is not in any case liable under § 16-18-23, provided he gives sufficient security that he will pay over the whole or any portion thereof to the claimant, when he is found entitled thereto.

Source: PolC 1877, ch 18, § 19; CL 1887, § 480; RPolC 1903, § 707; RC 1919, § 5270; SDC 1939, § 13.1257.



§ 16-18-26 Misconduct by attorney as misdemeanor.

16-18-26. Misconduct by attorney as misdemeanor. Every attorney at law who:

(1) Practices any deceit or collusion, or consents to the same with intent to deceive the court or any party;

(2) Intentionally delays his client's suit with a view to his own gain;

(3) Intentionally receives any money or allowance for or on account of any money which he has not paid or become answerable for;

(4) Makes a subsequent application to a different judge to stay the same trial of any criminal prosecution with knowledge that application for such stay has been made and denied without leave reserved to renew it, before a judge authorized to grant it; or

(5) Knowingly permits any person not his general law partner or a clerk in his office to sue out any process or to prosecute or defend any action in his name; is guilty of a Class 2 misdemeanor.
Source: PenC 1877, §§ 203, 210, 211; CL 1887, §§ 6403, 6410, 6411; RPenC 1903, §§ 206, 213, 214; RC 1919, §§ 3794, 3800, 3801; SDC 1939, § 13.1249; SL 1979, ch 150, § 19.



§ 16-18-27 Attorneys for public agencies may permit use of name or office.

16-18-27. Attorneys for public agencies may permit use of name or office. Subdivision 16-18-26(5) shall not apply where the attorney general, state's attorney, or any public prosecutor or attorney for a public body permits the use of his name or office by an attorney chosen by any party in interest to sue, prosecute, defend, or participate in any action or proceeding authorized by law to be sued, prosecuted, or defended in the name of the state, the people, or of any public officer, board, or representative group of the same or any political subdivision or public district thereof.

Source: PenC 1877, § 212; CL 1887, § 6412; RPenC 1903, § 215; RC 1919, § 3802; SDC 1939, § 13.1249.



§ 16-18-28 Liability of attorney for treble damages for misconduct.

16-18-28. Liability of attorney for treble damages for misconduct. Any attorney who violates any of the provisions of subdivision 16-18-26(1), (2), or (3) shall be liable for treble damages to the party injured, which damages may be recovered in a civil action from such attorney.

Source: PenC 1877, § 210; CL 1887, § 6410; RPenC 1903, § 213; RC 1919, § 3800; SDC 1939 & Supp 1960, § 37.1911.



§ 16-18-29 Acceptance of consideration from defendant by attorney for public agency asmisdemeanor.

16-18-29. Acceptance of consideration from defendant by attorney for public agency as misdemeanor. Every attorney general, state's attorney, or other public prosecutor, or any attorney directly or indirectly connected therewith as a partner, who receives directly or indirectly from or on behalf of any defendant any valuable consideration, upon any understanding or agreement, express or implied, having relation to the defense of any action or proceeding, civil or criminal, for or in behalf of the public against such defendant, which action or proceeding is then under preparation, pending, or having theretofore been prosecuted by such attorney, is guilty of a Class 2 misdemeanor. Nothing in this section shall prohibit any attorney from acting as such on his own behalf when prosecuted either civilly or criminally.

Source: PenC 1877, §§ 730 to 732; CL 1887, §§ 6921 to 6923; RPenC 1903, §§ 754 to 756; RC 1919, §§ 4370 to 4372; SDC 1939, § 13.1250; SL 1979, ch 150, § 20.



§ 16-18-30 Repealed.

16-18-30. Repealed by SL 1979, ch 150, § 21.



§ 16-18-31 Withdrawal of attorney of record--When permitted.

16-18-31. Withdrawal of attorney of record--When permitted. No attorney who has appeared of record in any civil or criminal proceeding shall be permitted to withdraw in any pending action except by order of the court after notice to all parties concerned.

Source: Supreme Court Rule 80-9.



§ 16-18-32 Attorney authorized to remove files from offices of clerks of court--Electronictransmission of copies.

16-18-32. Attorney authorized to remove files from offices of clerks of court--Electronic transmission of copies. An attorney and counselor at law may temporarily withdraw and transport to the attorney's office at the attorney's expense, for purposes of inspection or copying, any file which is open to public inspection in the offices of the clerks of court. Any such file shall be returned if needed and requested by the court or the clerk thereof. This authorization may be suspended, in regard to any individual attorney, by the presiding judge for good cause or for previous failure to comply with the provisions of this section. In lieu of file removal, copies of the file or requested portions may be transmitted to the attorney electronically as determined by circuit policy.

Source: SL 1984, ch 153; SL 2010, ch 108, § 1.



§ 16-18-33 Repealed.

16-18-33. Repealed by SL 1989, ch 30, § 50.



§ 16-18-34 Definition of legal assistant.

16-18-34. Definition of legal assistant. Legal assistants (also known as paralegals) are a distinguishable group of persons who assist licensed attorneys in the delivery of legal services. Through formal education, training, and experience, legal assistants have knowledge and expertise regarding the legal system, substantive and procedural law, the ethical considerations of the legal profession, and the Rules of Professional Conduct as stated in chapter 16-18, which qualify them to do work of a legal nature under the employment and direct supervision of a licensed attorney. This rule shall apply to all unlicensed persons employed by a licensed attorney who are represented to the public or clients as possessing training or education which qualifies them to assist in the handling of legal matters or document preparation for the client.

Source: SL 1992, ch 370 (Supreme Court Rule 92-5); Supreme Court Rule 97-25.



§ 16-18-34.1 Minimum qualifications.

16-18-34.1. Minimum qualifications. Any person employed by a licensed attorney as a legal assistant must meet the minimum qualifications of:

(1) Successful completion of the Certified Legal Assistant (CLA) examination of the National Association of Legal Assistants, Inc.; or

(2) Graduation from an ABA approved program of study for legal assistants; or

(3) Graduation from a course of study for legal assistants which is institutionally accredited but not ABA approved, and which requires not less than the equivalent of sixty semester hours of classroom study; or

(4) Graduation from a course of study for legal assistants, other than those set forth in (2) and (3) above, plus not less than six months of in-house training as a legal assistant; or

(5) A baccalaureate degree in any field, plus not less than six months in-house training as a legal assistant; or

(6) A minimum of three years of law-related experience under the supervision of a licensed attorney, including at least six months of in-house training as a legal assistant; or

(7) Two years of in-house training as a legal assistant.

Provided, further, that any legal assistant hereunder shall have a high school diploma or general equivalency diploma (GED).

For purposes of these standards, "in-house training as a legal assistant" means legal education of the employee by a licensed attorney concerning legal assistant duties and these guidelines. In addition to review and analysis of assignments, the legal assistant should receive a reasonable amount of instruction directly related to the duties and obligations of the legal assistant and the Rules of Professional Conduct as stated in this chapter.

Source: Supreme Court Rule 97-25.



§ 16-18-34.2 Utilization of legal assistants.

16-18-34.2. Utilization of legal assistants. Utilization of legal assistants by licensed attorneys is subject to the following rules:

(1) An attorney may permit a legal assistant to assist in all aspects of the attorney's representation of a client, provided that:

(a) The status of the legal assistant is disclosed at the outset of any professional relationship with a client, other attorneys, courts or administrative agencies, or members of the general public;

(b) The attorney establishes the attorney-client relationship, is available to the client, and maintains control of all client matters;

(c) The attorney reviews the legal assistant's work product and supervises performance of the duties assigned;

(d) The attorney remains responsible for the services performed by the legal assistant to the same extent as though such services had been furnished entirely by the attorney and such actions were those of the attorney;

(e) The services performed by the legal assistant supplement, merge with and become part of the attorney's work product;

(f) The services performed by the legal assistant do not require the exercise of unsupervised legal judgment; this provision does not prohibit a legal assistant appearing and representing a client at an administrative hearing provided that the agency or board having jurisdiction does not have a rule forbidding persons other than licensed attorneys to do so and providing that the other rules pertaining to the utilization of legal assistants are met; and

(g) The attorney instructs the legal assistant concerning standards of client confidentiality.

A legal assistant may not establish the attorney-client relationship, set legal fees, give legal advice or represent a client in court; nor encourage, engage in, or contribute to any act which would constitute the unauthorized practice of law.

(2) A legal assistant may author and sign correspondence on the attorney's letterhead, provided the legal assistant's status is indicated and the correspondence does not contain legal opinions or give legal advice.

(3) An attorney may identify a legal assistant by name and title on the attorney's letterhead and on business cards identifying the attorney's firm.
Source: Supreme Court Rule 97-25.



§ 16-18-34.3 Ethical considerations.

16-18-34.3. Ethical considerations. The proper use of assistants who are not licensed attorneys significantly increases the ability of attorneys to provide quality professional services to the public at reasonable cost. An attorney cannot, however, delegate his or her ethical proscriptions by claiming that the violation was that of an employee. Thus, in order to secure compliance with the Rules of Professional Conduct more specifically as stated in chapter 16-18, the following ethical guidelines are applicable to the attorney's use of nonlicensed assistants:

(1) An attorney shall ascertain the assistant's abilities, limitations, and training, and must limit the assistant's duties and responsibilities to those that can be competently performed in view of those abilities, limitations, and training.

(2) An attorney shall educate and train assistants with respect to the ethical standards which apply to the attorney.

(3) An attorney is responsible for monitoring and supervising the work of assistants in order to assure that the services rendered by the assistant are performed competently and in a professional manner.

(4) An attorney is responsible for assuring that the assistant does not engage in the unauthorized practice of law.

(5) An attorney is responsible for the improper behavior or activities of assistants and must take appropriate action to prevent recurrence of improper behavior or activities.

(6) Assistants who deal directly with an attorney's clients must be identified to those clients as nonlawyers, and the attorney is responsible for obtaining the understanding of the clients with respect to the rule of and the limitations which apply to those assistants.

(7) A legal assistant should understand the Rules of Professional Conduct and these rules in order to avoid any action which would involve the attorney in a violation of chapter 16-18, or give the appearance of professional impropriety.

(8) An attorney takes reasonable measures to insure that all client confidences are preserved by a legal assistant.

(9) An attorney takes reasonable measures to prevent conflicts of interest resulting from a legal assistant's other employment or interest insofar as such other employment or interest would present a conflict of interest if it were that of the attorney.

(10) An attorney may include a charge for the work performed by a legal assistant in setting a charge for legal services.

(11) An attorney may not split legal fees with a legal assistant nor pay a legal assistant for the referral of legal business. An attorney may compensate a legal assistant based on the quantity and quality of the legal assistant's work and the value of that work to a law practice, but the legal assistant's compensation may not be, by advance agreement, contingent upon the profitability of the attorney's practice.

The violation of the ethical guidelines of this section by a paralegal or the supervising attorney shall be grounds for discipline of the supervising attorney under chapter 16-19.

Source: Supreme Court Rule 97-25.



§ 16-18-34.4 Certain individuals disqualified.

16-18-34.4. Certain individuals disqualified. The following persons shall not serve as a legal assistant in the State of South Dakota except upon application to and approval of the Supreme Court:

(1) Any person convicted of a felony;

(2) Any person disbarred or suspended from the practice of law in any jurisdiction;

(3) Any person placed on disability inactive status under § 16-19-48 or 16-19-92;

(4) Any person placed on temporary suspension from the practice of law under § 16-19-35.1.
Source: Supreme Court Rule 97-25.



§ 16-18-34.5 Application by disqualified persons--Requirements--Hearing--Burden of proof.

16-18-34.5. Application by disqualified persons--Requirements--Hearing--Burden of proof. The application by a person disqualified under § 16-18-34.4 must establish the applicant's good moral character, competency, education, training, or experience in the legal system, substantive and procedural law, and the Rules of Professional Conduct, and the ability to comply with the ethical considerations of § 16-18-34.3.

The applicant shall have the burden of demonstrating by clear and convincing evidence that the applicant has the moral and ethical qualifications, competency and learning in law required to act as a legal assistant in this state and that acting as a legal assistant within the state will not be detrimental to the integrity and standing of the bar or the administration of justice, or subversive of the public interest.

The Supreme Court may act upon the application or, where no recommendations have been made under § 16-18-34.7, refer the application to the Disciplinary Board if the applicant was an attorney or to a circuit judge for testimony, findings, and recommendations. The cost of such hearing will be paid as provided by § 16-19-70.1.

The Supreme Court may deny the application if it finds approval would be detrimental to the integrity and standing of the bar or the administration of justice or subversive of the public interest. If the applicant has met the burden of proof, the Supreme Court may grant the application and impose such restrictions or conditions upon the employment and supervision of legal assistants as the court deems appropriate for the protection of the public.

Source: Supreme Court Rule 97-25.



§ 16-18-34.6 Revocation of order for disqualified persons--Hearing--Burden of proof.

16-18-34.6. Revocation of order for disqualified persons--Hearing--Burden of proof. The order granting approval for a disqualified person to act as a legal assistant may be revoked by the Supreme Court upon violation of the conditions set by the court, violation of the requirements of §§ 16-18-34 to 16-18-34.5, inclusive, or the termination of employment with the supervising attorney without an approved replacement supervising attorney. The Supreme Court may act to revoke the order upon its own motion, or upon a complaint, may refer the complaint to the Disciplinary Board or a circuit judge for testimony, findings, and recommendations. The cost of such hearing will be paid as provided by § 16-19-70.1.

Source: Supreme Court Rule 97-25.



§ 16-18-34.7 Recommendations in attorney disciplinary proceedings.

16-18-34.7. Recommendations in attorney disciplinary proceedings. Any recommendation for disbarment or suspension made by the Disciplinary Board under § 16-19-67 or the referee under § 16-19-68 shall contain a recommendation as to the restrictions or conditions of employment and supervision of the accused attorney as a legal assistant.

Source: Supreme Court Rule 97-25.






Chapter 19 - Discipline Of Attorneys

§ 16-19-1 Transferred.

16-19-1. Transferred to § 16-19-22.



§ 16-19-2 Repealed.

16-19-2. Repealed by Supreme Court Rule 78-1, Rule XX (b).



§ 16-19-3 Transferred.

16-19-3. Transferred to § 16-19-34.



§ 16-19-4 Repealed.

16-19-4. Repealed by Supreme Court Rule 78-1, Rule XX (b).



§ 16-19-5 to 16-19-9. Transferred.

16-19-5 to 16-19-9. Transferred to §§ 16-19-40 to 16-19-44.



§ 16-19-10 , 16-19-11. Repealed.

16-19-10, 16-19-11. Repealed by Supreme Court Rule 78-1, Rule XX(b).



§ 16-19-12 Transferred.

16-19-12. Transferred to § 16-19-45.



§ 16-19-13 Repealed.

16-19-13. Repealed by Supreme Court Rule 78-1, Rule XX (b).



§ 16-19-14 Transferred.

16-19-14. Transferred to § 16-19-57.



§ 16-19-15 to 16-19-18. Transferred.

16-19-15 to 16-19-18. Transferred to §§ 16-19-67 to 16-19-70.



§ 16-19-19 Repealed.

16-19-19. Repealed by Supreme Court Rule 78-1, Rule XX (b).



§ 16-19-20 Inherent power of Supreme Court.

16-19-20. Inherent power of Supreme Court. The Supreme Court declares that it has inherent power to supervise the conduct of attorneys who are its officers.

Source: Supreme Court Rule 78-1, Preamble.



§ 16-19-21 Attorneys subject to discipline by Supreme Court and board.

16-19-21. Attorneys subject to discipline by Supreme Court and board. Any attorney admitted to practice law in this state and any attorney specially admitted by a court of this state for a particular proceeding is subject to the exclusive disciplinary jurisdiction of the Supreme Court and the board established by § 16-19-24.

Source: Supreme Court Rule 78-1, Rule I (a).



§ 16-19-22 Supreme Court exclusive power to disbar or suspend attorney.

16-19-22. Supreme Court exclusive power to disbar or suspend attorney. The Supreme Court shall have sole power to strike from the roll the name of any attorney and counselor at law and to revoke his license or to suspend him from the practice for such time as shall seem just for cause shown.

Source: SL 1893, ch 21, § 8; SL 1899, ch 49, § 1; SL 1901, ch 60, § 8; RPolC 1903, § 692; RC 1919, § 5273; SDC 1939 & Supp 1960, § 32.1208; SDCL, § 16-19-1.



§ 16-19-23 Powers reserved to other courts to control proceedings.

16-19-23. Powers reserved to other courts to control proceedings. Nothing contained in this chapter shall be construed to deny to any court such powers as are necessary for that court to maintain control over proceedings conducted before it, such as the power of contempt.

Source: Supreme Court Rule 78-1, Rule I (b).



§ 16-19-24 Disciplinary board of State Bar--Appointment and terms of members--Vacancies.

16-19-24. Disciplinary board of State Bar--Appointment and terms of members--Vacancies. The President of the State Bar of South Dakota and the Chief Justice of the Supreme Court shall appoint a seven member board to be known as "the disciplinary board of the State Bar of South Dakota" (hereinafter referred to as the "board"), which shall consist of six active members of the State Bar and one lay member who shall be a resident of South Dakota of twenty-one years of age or more, appointed by the Chief Justice. Attorney vacancies shall be filled by the President of the State Bar, and a lay vacancy shall be filled by the Chief Justice.

The term of service for all members shall be one term of five years. Except as provided herein, no member shall serve for more than five years. An appointment to fill an unexpired term shall not constitute an appointment prohibiting an appointment for a subsequent term provided that the appointment for an unexpired term does not exceed three years. It is the intent of this rule to provide for the orderly and systematic rotation of board members such that only one lawyer member completes the member's term each calendar year. In the event of death, disability or resignation, resulting in multiple members completion of terms in a single calendar year and in order to restore the orderly and systematic rotation of board membership, the term of appointment by the appointing person may be either shortened or extended, not to exceed two years deviation from a five year term.

Source: Supreme Court Rule 78-1, Rule IV (a); SL 2008, ch 285 (Supreme Court Rule 07-06), eff. Jan. 1, 2008.



§ 16-19-25 Chairman and vice-chairman of disciplinary board.

16-19-25. Chairman and vice-chairman of disciplinary board. The president of the State Bar shall annually designate one member as chairman of the board and another member as vice-chairman.

Source: Supreme Court Rule 78-1, Rule IV (b).



§ 16-19-26 Meetings of disciplinary board--Quorum--Vote required for action.

16-19-26. Meetings of disciplinary board--Quorum--Vote required for action. The board shall meet at least quarterly at times fixed by the chairman. Four members shall constitute a quorum. The board shall act only with the concurrence of four or more members.

Source: Supreme Court Rule 78-1, Rule IV (c), (d); Supreme Court Rule 79-5.



§ 16-19-27 Compensation of members of disciplinary board.

16-19-27. Compensation of members of disciplinary board. Attorney members of the board shall receive no compensation for their services but may be reimbursed for their travel and other expenses incidental to the performance of their duties. The lay member shall receive compensation at the rate of thirty-five dollars per day in addition to travel and other expenses incidental to the performance of his or her duties.

Source: Supreme Court Rule 78-1, Rule IV (e).



§ 16-19-28 Disqualification of board members in particular proceedings--Ad hoc appointmentsto restore full membership.

16-19-28. Disqualification of board members in particular proceedings--Ad hoc appointments to restore full membership. Board members shall refrain from taking part in any proceeding in which a judge, similarly situated, would be required to abstain. In the event of the disqualification of attorney members of the board, the president of the state bar shall appoint members of the bar of this state to restore the board to full membership. In the event of the disqualification of the lay member, the Chief Justice shall appoint a lay person having the qualifications set forth in subdivision 16-19-24(4). Each ad hoc member shall fulfill all the responsibilities of the board member whom he replaces.

Source: Supreme Court Rule 78-1, Rule IV (f).



§ 16-19-29 Powers and duties of disciplinary board generally.

16-19-29. Powers and duties of disciplinary board generally. The board shall exercise the powers and perform the duties conferred and imposed upon it by rule of the Supreme Court, including the power and duty:

(1) To consider and investigate any alleged ground for discipline or alleged incapacity of any attorney called to its attention, or upon its own motion, and to take such action with respect thereto as shall be appropriate to effectuate the purposes of this chapter.

(2) To appoint such personnel and legal counsel as may from time to time be required to assist in the performance of the functions and duties of the board.

(3) To hold informal conferences.

(4) To privately reprimand attorneys for misconduct.

(5) To maintain permanent records of all matters processed and the disposition thereof.

(6) To prosecute all disciplinary proceedings before the Supreme Court.

(7) To prosecute all proceedings before the Supreme Court to determine the incapacity of attorneys as set forth in §§ 16-19-88 to 16-19-91, inclusive.

(8) To hear applications for approval or complaints for revocation of approval of disqualified persons to act as legal assistants under subdivisions 16-18-34.4(2) to 16-18-34.4(4), inclusive.

(9) To adopt internal rules of procedure not inconsistent with this chapter and to file the same with the clerk of the Supreme Court.

(10) Provided, however, that jurisdiction for complaints against members of the judiciary for conduct that occurred prior to becoming a member of the judiciary shall be vested with the Judicial Qualifications Commission.
Source: Supreme Court Rule 78-1, Rule IV (g); Supreme Court Rule 97-26; SL 2009, ch 282 (Supreme Court Rule 09-03), eff. July 1, 2009.



§ 16-19-30 Complaints and testimony privileged--Board and staff immune from suit.

16-19-30. Complaints and testimony privileged--Board and staff immune from suit. Complaints submitted to the board or testimony with respect thereto shall be absolutely privileged and no civil action predicated thereon may be instituted. Members of the board, the board's counsel, board staff and any personnel or legal counsel appointed pursuant to subdivision § 16-19-29(2) shall be immune from suit for any conduct in the course of their official duties.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 1; SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule VI; SL 1994, ch 408.



§ 16-19-31 License to practice law as trust--Duty to conform to standards.

16-19-31. License to practice law as trust--Duty to conform to standards. The license to practice law in this state is a continuing proclamation by the Supreme Court that the holder is fit to be entrusted with professional and judicial matters, and to aid in the administration of justice as an attorney and as an officer of the court. It is the duty of every recipient of that privilege to conduct himself at all times, both professionally and personally, in conformity with the standards imposed upon members of the bar as conditions for the privilege to practice law.

Source: Supreme Court Rule 78-1, Rule II (a).



§ 16-19-32 Violations by attorneys as grounds for discipline.

16-19-32. Violations by attorneys as grounds for discipline. Acts or omissions by an attorney, individually or in concert with any other person or persons, which violate the attorney's oath of office or the Rules of Professional Conduct, as adopted by rule by the Supreme Court, or any other disciplinary rules adopted by the Supreme Court, shall constitute misconduct and shall be grounds for discipline, whether or not the act or omission occurred in the course of an attorney-client relationship.

Source: Supreme Court Rule 78-1, Rule II (b); SL 1989, ch 30, § 51.



§ 16-19-33 Specific grounds for discipline of attorneys.

16-19-33. Specific grounds for discipline of attorneys. The following shall similarly constitute misconduct and shall be grounds for discipline:

(1) Conviction of a crime as set forth in § 16-19-36;

(2) Willful disobedience to, or violation of an order of the court requiring the attorney to do or forbear an act connected with or in the course of his profession;

(3) Willful violation of any of the duties of an attorney or counselor as prescribed in chapter 16-18;

(4) The doing of any other act to which such a consequence is by law attached, or a conviction of any of the offenses relating to attorneys or counselors set out in chapter 16-18;

(5) Willful violation of any bylaw, rule, or regulation duly adopted by the State Bar and approved by the Supreme Court;

(6) Engaging or attempting to engage in the practice of law in this state, not being an active member of the state bar in good standing;

(7) Willful violation of the prohibitions of § 16-18-29;

(8) Violation of § 16-18-20.1;

(9) Violation of §§ 16-18-34 to 16-18-34.5, inclusive, by a supervising attorney or by a legal assistant under the attorney's supervision.

(10) Willful violation of the South Dakota Code of Judicial Conduct, appendix to chapter 16-2.
Source: SDC 1939 & Supp 1960, § 32.1209; SDCL, § 16-9-2; Supreme Court Rule 78-1, Rule II (c); Supreme Court Rule 82-6; Supreme Court Rule 97-27.



§ 16-19-34 Deceit and collusion as grounds for disbarment--Treble damages.

16-19-34. Deceit and collusion as grounds for disbarment--Treble damages. An attorney and counselor who is guilty of deceit or collusion, or consents thereto, with intent to deceive a court or judge, or party to an action or proceeding, is liable to be disbarred, and shall forfeit to the injured party treble damages to be recovered in a civil action.

Source: PolC 1877, ch 18, § 5; CL 1887, § 466; RPolC 1903, § 698; RC 1919, § 5272; Supreme Court Rule 18, 1939; SDC 1939 & Supp 1960, § 32.1210; SDCL, § 16-19-3.



§ 16-19-35 Kinds of discipline authorized.

16-19-35. Kinds of discipline authorized. Misconduct shall be grounds for:

(1) Disbarment by the Supreme Court;

(2) Suspension by the Supreme Court for an appropriate fixed period of time, or for an appropriate fixed period of time and an indefinite period concurrently or thereafter to be determined by the condition imposed by the judgment. No suspension shall be ordered for a specific period in excess of three years;

(3) Placement on a probationary status by the Supreme Court for a stated period, or until further order of the court, with such conditions as the court may specify;

(4) Public censure by the Supreme Court; or

(5) Private reprimand by the Disciplinary Board.
Source: Supreme Court Rule 78-1, Rule III.



§ 16-19-35.1 Petition by board for temporary suspension.

16-19-35.1. Petition by board for temporary suspension. The board may petition the Supreme Court to temporarily suspend an attorney from the practice of law or to impose restrictions or conditions on the attorney's practice pending full investigation and disposition, including but not limited to requiring the attorney to provide proof of professional negligence insurance or the posting of a fidelity bond, where the attorney poses a risk or danger to clients, clients' property, or the public, where the board can demonstrate a substantial likelihood that the attorney will ultimately be disciplined, and where the charges under investigation, if ultimately proven, would likely result in a suspension or disbarment. The board or board counsel shall serve a copy of the petition upon the respondent attorney by registered or certified mail. The respondent attorney shall file with the Supreme Court a response within ten days of service and serve a copy of the response on the board or board counsel. The Supreme Court may schedule a hearing before the court or order a hearing to be conducted by a referee. To the extent possible, these proceedings shall be conducted on an expedited basis. Thereafter, the court may deny the petition, suspend the attorney pending formal proceedings as provided in this chapter, or impose such restrictions or conditions for the continuing practice of law upon the respondent attorney as the court deems appropriate.

Further, where the Supreme Court determines that the petition for temporary suspension, and the affidavits or record filed in support thereof, establish a prima facie case meeting the requirements of this rule concerning temporary suspension, the Supreme Court may, in its discretion, enter such additional protective and remedial orders, including injunctive relief, as the court deems appropriate in order to protect the public, clients, and money or property in which a client or third party may have an interest.

A temporarily suspended attorney shall not practice law or act as a legal assistant except as provided by §§ 16-18-34.4 to 16-18-34.7, inclusive.

Source: 1995, ch 306 (Supreme Court Rule 94-13); ch 315 (Supreme Court Rule 95-8); Supreme Court Rule 97-28.



§ 16-19-36 Attorney's conviction of serious crime to be reported to Supreme Court--Definitionof serious crime.

16-19-36. Attorney's conviction of serious crime to be reported to Supreme Court--Definition of serious crime. The clerk of any court in this state in which an attorney is convicted of a serious crime shall within ten days of said conviction transmit a certificate thereof to the Supreme Court. The term "serious crime" shall include any felony and any lesser crime a necessary element of which, as determined by the statutory or common law definition of such crime, involves improper conduct as an attorney, interference with the administration of justice, false swearing, misrepresentation, fraud, willful failure to file income tax returns, deceit, bribery, extortion, misappropriation, theft, or an attempt or a conspiracy or solicitation of another to commit a serious crime.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 5 (b); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule X (b), (d).



§ 16-19-37 Suspension from practice on conviction of serious crime--Setting aside order.

16-19-37. Suspension from practice on conviction of serious crime--Setting aside order. If any attorney has been convicted of a serious crime as defined in § 16-19-36, the Supreme Court shall enter an order immediately suspending the attorney, whether the conviction resulted from a plea of guilty or nolo contendere or from a verdict after trial or otherwise, and regardless of the pendency of an appeal, pending final disposition of a disciplinary proceeding to be commenced upon such conviction. Upon good cause shown, the court may set aside such order restraining the attorney from engaging in the practice of law when it appears in the interest of justice so to do. An order suspending an attorney from the practice of law pursuant to this section shall constitute a suspension of the attorney for the purpose of §§ 16-19-74 to 16-19-82, inclusive, unless the Supreme Court shall otherwise order.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 5 (a); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule X (a), (g).



§ 16-19-38 Reinstatement of suspended attorney on reversal of conviction--Pending proceedingsunaffected.

16-19-38. Reinstatement of suspended attorney on reversal of conviction--Pending proceedings unaffected. An attorney suspended under the provisions of § 16-19-37 will be reinstated immediately upon the filing of a certificate demonstrating that the underlying conviction of a serious crime has been reversed but the reinstatement will not terminate any proceeding then pending against the attorney.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 5 (e); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule X (f).



§ 16-19-39 Reference for formal disciplinary proceedings on conviction of serious crime.

16-19-39. Reference for formal disciplinary proceedings on conviction of serious crime. Upon the receipt of a certificate of conviction of an attorney for a serious crime, the Supreme Court shall, in addition to suspending him in accordance with the provisions of § 16-19-37, also refer the matter to the board or the attorney general for the institution of a formal proceeding in which the sole issue to be determined shall be the extent of the final discipline to be imposed, provided that a disciplinary proceeding so instituted will not be brought to hearing until all appeals from the conviction are concluded.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 5 (d); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule X (e).



§ 16-19-40 Parties initiating investigations of attorney's conduct.

16-19-40. Parties initiating investigations of attorney's conduct. An investigation of an attorney's conduct as possible grounds for discipline may be initiated by:

(1) The direction of the Supreme Court;

(2) The board;

(3) The attorney general; or

(4) An individual.
Source: SL 1901, ch 60, § 9; RPolC 1903, § 693; SL 1911, ch 85, §§ 1, 2; RC 1919, § 5274; Supreme Court Rule 20, 1939; SDC 1939 & Supp 1960, § 32.1212; SDCL, § 16-19-15; Supreme Court Rule 78-1, Rule XX (d).



§ 16-19-41 Reference for investigation and report in proceeding initiated by Supreme Court.

16-19-41. Reference for investigation and report in proceeding initiated by Supreme Court. If the investigation of an attorney's conduct is initiated by the Supreme Court, it shall refer the matter to either the board or the attorney general for an investigation and report pursuant to §§ 16-19-45 to 16-19-64, inclusive.

Source: SL 1911, ch 85, § 1; RC 1919, § 5274; Supreme Court Rule 21, 1939; SDC 1939 & Supp 1960, § 32.1213; SDCL, § 16-19-6; Supreme Court Rule 78-1, Rule XX (e).



§ 16-19-42 Complaint and reference for investigation and report in proceeding initiated byattorney general.

16-19-42. Complaint and reference for investigation and report in proceeding initiated by attorney general. If the investigation of an attorney's conduct is initiated by the attorney general, he shall file a written complaint with the Supreme Court and it shall refer the matter to either the board or the attorney general for an investigation and report pursuant to §§ 16-19-45 to 16-19-64, inclusive.

Source: RC 1919, § 5274; Supreme Court Rule 22, 1939; SDC 1939 & Supp 1960, § 32.1214; SDCL, § 16-19-7; Supreme Court Rule 78-1, Rule XX (f).



§ 16-19-43 Investigation or reference for investigation and report in proceeding initiated bydisciplinary board.

16-19-43. Investigation or reference for investigation and report in proceeding initiated by disciplinary board. If the investigation of an attorney's conduct is initiated by the board, it may proceed to conduct an investigation pursuant to §§ 16-19-50 to 16-19-64, inclusive, or it may file a written complaint with the Supreme Court and it shall refer the matter to the attorney general for an investigation and report pursuant to §§ 16-19-45 to 16-19-64, inclusive.

Source: Supreme Court Rule 23, 1939; SDC 1939 & Supp 1960, § 32.1215; SDCL, § 16-19-8; Supreme Court Rule 78-1, Rule XX(g).



§ 16-19-44 Individual complaint filed with board or Supreme Court--Reference for investigationand report.

16-19-44. Individual complaint filed with board or Supreme Court--Reference for investigation and report. (A) An individual may initiate an investigation of an attorney's conduct by filing a written complaint with the board in such form as the board may prescribe. The board shall proceed on such complaint in accordance with §§ 16-19-50 to 16-19-64, inclusive.

(B) In the alternative, an individual may initiate an investigation of an attorney's conduct by filing with the clerk of the Supreme Court a written complaint. A complaint of attorney misconduct made directly to the Supreme Court shall comply with the following requirements:

(1) The complaint shall be signed and sworn to by the complainant.

(2) The complaint shall fully state all the facts relied upon by the complainant and shall identify all sources of the factual information. Conclusions, opinions, and suppositions of the complainant shall not be considered.

(3) If the alleged misconduct arose in a criminal case, the complaint shall state the county, court, and file number of the case file, whether there was a conviction, and the status of all appellate review, including pending habeas corpus or other post-conviction relief. Copies of any final decision of appellate or habeas corpus review, or post-conviction proceedings, or if pending, of the petition, shall be attached.

(4) The complaint shall state whether complainant has previously filed a complaint with the Disciplinary Board alleging similar misconduct by the attorney. A copy of any Disciplinary Board's disposition letter shall be attached.

(C) If the complaint fails to comply with any of the requirements of subsection (B), the clerk of the Supreme Court shall forward the complaint to the secretary-treasurer of the State Bar and the complaint shall be treated as if it had been initiated with the Disciplinary Board pursuant to § 16-19-44(A).

(D) In the event that all requirements of this rule have been met, the Supreme Court shall proceed as follows:

(1) If the court shall determine the alleged facts raise an issue of noncompliance with the Rules of Professional Conduct, the Supreme Court shall refer the matter to either the Disciplinary Board or the attorney general for an investigation and report pursuant to §§ 16-19-45 to 16-19-64, inclusive.

(2) Complaints that are frivolous, unfounded in fact, or fail to raise an issue of noncompliance with applicable Rules of Professional Conduct shall be dismissed.

(3) Allegations of ineffective assistance of counsel or other lawyer conduct which has been raised on appeal or habeas is deemed to be res judicata to the extent addressed by the reviewing court. The complaint process is neither a substitute for nor a precursor to a habeas corpus or post-conviction petition and complaints alleging misconduct that would appropriately be alleged in a habeas corpus or post-conviction petition shall be deemed premature and dismissed.

(4) If the court determines the Disciplinary Board has previously investigated the complaint, the court may, in its discretion, order the board to file a report with the court reporting the nature and results of the board's investigation. Upon receipt of the report, the court may determine whether the complaint presents new or additional facts which warrant further investigation. If the court determines it is warranted, it may order further investigation, or, if not warranted, may dismiss the complaint.
Source: SDC 1939 & Supp 1960, § 32.1216; SDCL, § 16-19-9; Supreme Court Rule 78-1, Rule XX (h); SL 1994, ch 409; Supreme Court Rule 98-30.



§ 16-19-45 Investigation by board or attorney general on reference--Report and recommendationfiled with Supreme Court.

16-19-45. Investigation by board or attorney general on reference--Report and recommendation filed with Supreme Court. When an investigation of an attorney's conduct has been initiated and referred to either the board or the attorney general for investigation, he or it shall proceed immediately to make a thorough investigation of the complaint, and make a report thereon to the Supreme Court at a time to be fixed by the court in its order of reference, which report shall be in writing and filed with the clerk, and accompanied by his or its recommendation as the case may be.

Source: SL 1911, ch 85, § 3; SL 1917, ch 139; RC 1919, § 5275; Supreme Court Rule 25, 1939; SDC 1939 & Supp 1960, § 32.1217; SDCL, § 16-19-12; Supreme Court Rule 78-1, Rule XX(i).



§ 16-19-46 Proceedings not to be abated for failure to prosecute, settlement or restitution.

16-19-46. Proceedings not to be abated for failure to prosecute, settlement or restitution. Neither unwillingness nor neglect of the complainant to sign a complaint or to prosecute a charge, nor settlement or compromise between the complainant and the attorney or restitution by the attorney, shall, in itself, justify abatement of the processing of any complaint.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 2; SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule VII.



§ 16-19-47 Processing not to be deferred because of similarity to other pending litigation.

16-19-47. Processing not to be deferred because of similarity to other pending litigation. Processing of complaints shall not be deferred or abated because of substantial similarity to the material allegations of pending criminal or civil litigation, unless authorized by the board in its discretion.

Source: Supreme Court Rule 78-1, Rule VIII.



§ 16-19-48 Transfer to inactive status of respondent pleading disability.

16-19-48. Transfer to inactive status of respondent pleading disability. If, during the course of a disciplinary proceeding, the respondent claims to suffer from a disability by reason of mental or physical infirmity or illness, or an addiction to drugs or intoxicants, which makes it impossible for the respondent to make an adequate defense, the Supreme Court shall enter an order immediately transferring the respondent to disability inactive status until a determination is made of the respondent's capacity to continue to practice law in a proceeding instituted in accordance with the provisions of § 16-19-89. An attorney transferred to disability inactive status shall not (be permitted to) practice law or act as a legal assistant except as provided by §§ 16-18-34.4 to 16-18-34.7, inclusive.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (c); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (c); Supreme Court Rule 97-29.



§ 16-19-49 Resumption of disciplinary proceedings when respondent not incapacitated.

16-19-49. Resumption of disciplinary proceedings when respondent not incapacitated. If the Supreme Court shall determine that a respondent described by § 16-19-48 is not incapacitated from practicing law, it shall take such action as it deems proper and advisable including a direction for the resumption of the disciplinary proceeding against the respondent.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (c); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (c).



§ 16-19-50 Accused attorney to be given opportunity to state position.

16-19-50. Accused attorney to be given opportunity to state position. Except in matters requiring dismissal because the complaint is frivolous and clearly unfounded on its face or falls outside the board's jurisdiction, no disposition shall be undertaken by the board or recommendation made by the attorney general until the accused attorney shall have been afforded a reasonable opportunity to state his position with respect to the allegations against him.

Source: Supreme Court Rule 78-1, Rule V (b).



§ 16-19-51 Procedure required in investigations by board or attorney general.

16-19-51. Procedure required in investigations by board or attorney general. Investigations by the board or by the attorney general shall be conducted as provided by §§ 16-19-52 to 16-19-63, inclusive.

Source: Supreme Court Rule 78-1, Rule V (a).



§ 16-19-52 Notice to attorney of complaint and allegations.

16-19-52. Notice to attorney of complaint and allegations. In an investigation by the board or by the attorney general, notification shall be given to the attorney that a complaint has been made against him and the nature of the allegations of misconduct.

Source: Supreme Court Rule 78-1, Rule V (a) (1).



§ 16-19-53 Methods of investigation to be used--Informal conference.

16-19-53. Methods of investigation to be used--Informal conference. An investigation by the board or by the attorney general may entail inquiries by mail, consultation with the accused attorney, taking sworn statements or depositions, and investigation by the board's counsel or the attorney general's staff. The accused attorney may request an informal conference to state his position to the allegations at a time and place to be set by the board or the attorney general.

Source: Supreme Court Rule 78-1, Rule V (a) (2).



§ 16-19-54 Attorney's duty to respond to disciplinary board.

16-19-54. Attorney's duty to respond to disciplinary board. It shall be the duty of every attorney to promptly and appropriately respond to any complaint or letter forwarded to him by any member of the disciplinary board. In the event he shall fail to do so, he may be subject to private reprimand by the disciplinary board, or, after hearing upon order to show cause, disciplined by the Supreme Court.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 10; SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XVII.



§ 16-19-55 Subpoena power of board and attorney general--Disobedience as contempt.

16-19-55. Subpoena power of board and attorney general--Disobedience as contempt. In matters under investigation any member of the board or its counsel or the attorney general is authorized to issue a subpoena requiring any witness to attend at any place within the state where the witness is subpoenaed to appear and requiring such witness to produce pertinent books, papers, and documents, and to administer oaths and take testimony in regard to such matters. The willful failure on the part of any person to respond to the subpoena, or the willful refusal of any person to testify, shall constitute a contempt against the Supreme Court and may be punished accordingly.

Source: Supreme Court Rule 78-1, Rule IX; SL 1998, ch 325.



§ 16-19-56 Subpoena of attorney's record of client funds.

16-19-56. Subpoena of attorney's record of client funds. The records required by § 16-18-20.1 may be subpoenaed by the attorney general or any member of the Disciplinary Board or its counsel in connection with any disciplinary investigation.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 4; SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XIX; SL 1998, ch 326.



§ 16-19-57 Repealed.

16-19-57. Repealed by SL 1990, ch 434 (Supreme Court Rule 89-16).



§ 16-19-58 Certificate of conviction as evidence against attorney.

16-19-58. Certificate of conviction as evidence against attorney. A certificate of conviction of an attorney for any crime shall be conclusive evidence of the commission of that crime in any disciplinary proceeding instituted against him based upon the conviction.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 5 (c); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule X (c).



§ 16-19-59 Dismissal of complaint on finding not meritorious.

16-19-59. Dismissal of complaint on finding not meritorious. If the board determines after an investigation that the complaint is not meritorious, it shall dismiss the complaint and notify the complainant, the accused attorney and such other persons as the board may deem appropriate. If the attorney general determines after an investigation that the complaint is not meritorious, he shall report his findings to the Supreme Court and recommend dismissal.

Source: Supreme Court Rule 78-1, Rule V (a) (3).



§ 16-19-60 Conditions imposed on attorney on finding of meritorious complaint--Dismissal oncompliance.

16-19-60. Conditions imposed on attorney on finding of meritorious complaint--Dismissal on compliance. If it is determined after an investigation by the board that the complaint is meritorious, but that formal disciplinary proceedings are not warranted, the board and the attorney may agree in writing to hold the proceedings in abeyance for a definite period, provided the attorney throughout the period complies with specified reasonable conditions. Upon satisfactory compliance, the board may thereafter dismiss the proceedings and notify the complainant and such other persons as the board deems appropriate. If, after an investigation, the attorney general finds such action warranted, he shall report his findings to the Supreme Court and recommend that such action be taken by the board.

Source: Supreme Court Rule 78-1, Rule V (a) (4).



§ 16-19-61 Notice to attorney of report and proposal for private reprimand.

16-19-61. Notice to attorney of report and proposal for private reprimand. If it is determined after an investigation that the complaint is meritorious and a private reprimand is warranted, a written report of the findings and proposed action shall be prepared and sent by registered or certified mail to the accused attorney.

Source: Supreme Court Rule 78-1, Rule V (a) (5); SL 1987, ch 29, § 24; SL 1995, ch 301 (Supreme Court Rule 94-8).



§ 16-19-62 Response by attorney to proposal for private reprimand--Report and findings byboard.

16-19-62. Response by attorney to proposal for private reprimand--Report and findings by board. The accused attorney shall have twenty days in which to accede or object to the findings and proposed action described in § 16-19-61; silence shall be deemed to be an agreement with the findings and proposed action. After twenty days or upon agreement the board shall report its findings to the Supreme Court. Upon filing, the findings constitute a private reprimand.

Source: Supreme Court Rule 78-1, Rule V (a) (6); SL 1995, ch 302 (Supreme Court Rule 94-9).



§ 16-19-63 Demand by attorney for formal proceedings in lieu of private reprimand.

16-19-63. Demand by attorney for formal proceedings in lieu of private reprimand. If an attorney does not accede to a private reprimand either affirmatively or by silence within the twenty-day period provided therefor in § 16-19-62, he may within that same twenty-day period demand as of right that formal proceedings be initiated against him pursuant to § 16-19-67.

Source: Supreme Court Rule 78-1, Rule V (a) (7); SL 1995, ch 303 (Supreme Court Rule 94-10).



§ 16-19-64 Provisions governing formal disciplinary proceedings.

16-19-64. Provisions governing formal disciplinary proceedings. Formal disciplinary proceedings shall be conducted pursuant to §§ 16-19-67 to 16-19-70.4, inclusive.

Source: Supreme Court Rule 78-1, Rule V (a) (8).



§ 16-19-65 Consent by attorney to disbarment--Contents of affidavit.

16-19-65. Consent by attorney to disbarment--Contents of affidavit. An attorney who is the subject of an investigation into, or a pending proceeding involving, allegations of misconduct may consent to disbarment, but only by delivering to the board an affidavit in the following form:

IN THE SUPREME COURT OF THE STATE OF SOUTH DAKOTA

In Re: )
__________ ) RESIGNATION
(Name) )
State of __________ ) ss
County of __________ )

I, _______, being duly sworn on oath, depose and say that my business address is _______ (Building No. and Name, if any, or Box No.), _______ (Street address, if any), _______ (City), _______ (State), _______ (Zip Code); that my residence address is _______ (No. Street), _______ (City), _______ (State), _______ (Zip Code), and that I hereby tender my resignation from membership in the State Bar of South Dakota and request and consent to my removal from the roster of those admitted to practice before the courts of this state and from membership in the State Bar.

I am aware that there is pending against me a formal complaint concerning alleged misconduct and/or that complaints, allegations or instances of alleged misconduct by me are under investigation by the State Bar Disciplinary Board and that such complaints, allegations and/or instances include:

(Brief description of alleged misconduct, including designation of provisions of the South Dakota Rules of Professional Conduct and statutes, if any, violated--and incorporation by reference of any formal complaint in a pending disciplinary proceeding).

I do not desire to contest or defend against the above-described complaints, allegations or instances of alleged misconduct. I am aware of the rules of the Supreme Court and of the bylaws and rules of procedure of the State Bar of South Dakota with respect to admission, discipline, resignation and reinstatement of members of the State Bar, including SDCL 16-19-80. I understand that I shall not be permitted to practice law or act as a legal assistant within the State of South Dakota except as provided by §§ 16-18-34.4 to 16-18-34.7, inclusive. I understand that any future application by me for reinstatement will be treated as an application by one who has been disbarred for misconduct, and that, on such application, I shall not be entitled to a reconsideration or reexamination of the facts, complaints, allegations or instances of alleged misconduct upon which this resignation is predicated.

Dated at _______, this ____ day of _______, 20__.
__________
(Signature of Attorney)

Subscribed and sworn to before me this ____ day of _______, 20__.
______________________________
Notary Public
My Commission Expires: _______________

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 7; SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XI (a); SL 1991, ch 431 (Supreme Court Rule 90-8); Supreme Court Rule 97-30.



§ 16-19-66 Disbarment by consent--Public disclosure of order.

16-19-66. Disbarment by consent--Public disclosure of order. Upon receipt of an affidavit required by § 16-19-65, the board shall file it with the Supreme Court and the court shall enter an order disbarring the attorney on consent. The order disbarring the attorney on consent shall be a matter of public record. However, the affidavit required under the provisions of § 16-19-65 shall not be publicly disclosed or made available for use in any other proceeding except upon order of the Supreme Court. The Supreme Court shall order that the portions of the affidavit which may identify the complainant or other persons whose privacy interests have not been waived or otherwise made public be redacted by the clerk of the court before public disclosure.

Source: Supreme Court Rule 78-1, Rule XI (b), (c); Supreme Court Rule 97-31.



§ 16-19-67 Findings of fact, conclusions of law, and recommendation of investigating agencyshall constitute a formal accusation.

16-19-67. Findings of fact, conclusions of law, and recommendation of investigating agency shall constitute a formal accusation. After investigation as provided in this chapter, the investigating agency may file with the Supreme Court, findings of fact, conclusions of law or conclusions pertaining to violations of applicable Rules of Professional Conduct, and a recommendation of disposition. Such filing constitutes a formal accusation against the respondent attorney. A copy of the formal accusation shall be served upon the respondent attorney by either registered or certified mail. Unless otherwise directed by the Supreme Court, the investigating agency shall continue to prosecute the formal proceedings. If the board makes a recommendation of suspension or disbarment, it shall also make a finding as to the qualifications of the accused attorney to act as a legal assistant and make a recommendation as to the restrictions or conditions of employment and supervision if the accused is allowed to act as a legal assistant under §§ 16-18-34.4 to 16-18-34.7, inclusive.

Source: SDC 1939 & Supp 1960, § 32.1218; SDCL, § 16-19-15; Supreme Court Rule 78-1, Rule XX(k); SL 1995, ch 304 (Supreme Court Rule 94-11); Supreme Court Rule 97-32.



§ 16-19-68 Answer by attorney to formal accusation--Reference to receive evidence andrecommend disposition--Judgment on admission by attorney.

16-19-68. Answer by attorney to formal accusation--Reference to receive evidence and recommend disposition--Judgment on admission by attorney. The accused attorney shall answer the formal accusation within thirty days and admit or deny the allegations therein; the issues joined thereon shall in all cases be tried by the Supreme Court, but the court may refer said matter for the taking of testimony and the making of findings and recommendations. Such reference may be to any circuit court judge in this state or to a referee or referees appointed by the court in the same manner as provided by law for the reference of cases in the circuit court so far as applicable. If the accused attorney admits the allegations or fails to answer the formal accusation, the court shall proceed to render such judgment as the case requires. If the referee recommends suspension or disbarment, the referee shall also make a finding as to the qualifications of the accused attorney to act as a legal assistant and make a recommendation as to the restrictions or conditions of employment and supervision if the accused is allowed to act as a legal assistant under §§ 16-18-34.4 to 16-18-34.7, inclusive.

Source: SDC 1939 & Supp 1960, § 32.1219; SDCL, § 16-19-16; Supreme Court Rule 78-1, Rule XX(l); Supreme Court Rule 97-33.



§ 16-19-68.1 Accused attorney to appear before Supreme Court.

16-19-68.1. Accused attorney to appear before Supreme Court. At any hearing before the Supreme Court, the accused attorney shall appear in person unless the attorney's presence is excused by the Court.

Source: SL 2006, ch 336 (Supreme Court Rule 06-62), eff. July 1, 2006.



§ 16-19-69 Repealed.

16-19-69. Repealed by SL 1990, ch 435 (Supreme Court Rule 89-17).



§ 16-19-70 Repealed.

16-19-70. Repealed by SL 1990, ch 436 (Supreme Court Rule 89-18).



§ 16-19-70.1 Costs and expenses of disciplinary proceedings.

16-19-70.1. Costs and expenses of disciplinary proceedings. (a) State Bar of South Dakota. Costs and expenses incurred by the Disciplinary Board of the State Bar of South Dakota in the investigation or prosecution of any disciplinary or reinstatement proceeding under this chapter shall be paid by the state bar, provided, however, that the expenses of a disciplinary proceeding may, in the discretion of the Supreme Court, be assessed against the attorney who is the subject of such proceeding, and further provided that an advance deposit to cover the unreimbursed costs of any prior proceedings and the anticipated costs of a reinstatement proceeding may be required by the disciplinary board from an attorney petitioning for reinstatement as provided in § 16-19-84.

(b) Attorney General. The attorney general shall pay the costs and expenses his office incurs in the investigation or prosecution of any disciplinary proceeding under this chapter.

(c) Unified Judicial System. The Unified Judicial System shall pay the costs and expenses incurred by the referee, the court reporter and witnesses when a disciplinary action is referred to a referee under § 16-19-68.

Source: SL 1990, ch 439 (Supreme Court Rule 89-21).



§ 16-19-70.2 Allowable costs and expenses.

16-19-70.2. Allowable costs and expenses. Expenses incurred by the Disciplinary Board of the State Bar, the Office of the Attorney General, or the Unified Judicial System that were not covered by advance deposit and that have not been previously paid by the attorney who is the subject of a disciplinary or reinstatement proceeding may be assessed by the Supreme Court against said attorney in favor of the State of South Dakota and/or the State Bar of South Dakota according to their respective interests to cover the costs of a referee's mileage, meals, and rooms; a court reporter's mileage, meals, rooms, and transcript preparation; disciplinary counsel's mileage, meals, rooms, telephone charges, copying fees, and hourly charges for investigation and preparation for hearings, trials, and appeals, and appearances at hearings, trials, and appeals; witnesses' fees and mileage; and the Disciplinary Board members' mileage, meals, and rooms, provided that proof of such costs shall be made as hereafter provided in § 16-19-70.3.

Source: SL 1990, ch 440 (Supreme Court Rule 89-22).



§ 16-19-70.3 Proof of costs and expenses required.

16-19-70.3. Proof of costs and expenses required. An assessment for costs and expenses against an attorney requires the following proof:

(a) State Bar of South Dakota. A sworn statement of unreimbursed allowable costs filed with the clerk of the Supreme Court by the state bar prior to issuance of a final judgment.

(b) Attorney General and Unified Judicial System. Copies of approved expense vouchers for reimbursement of allowable costs and expenses associated with the disciplinary proceeding filed with the clerk of the Supreme Court by the attorney general or the finance office of the Unified Judicial System prior to issuance of a final judgment.
Source: SL 1990, ch 441 (Supreme Court Rule 89-23).



§ 16-19-70.4 Judgment for costs against attorney.

16-19-70.4. Judgment for costs against attorney. When judgment is rendered against an accused attorney or whenever judgment for reinstatement of an attorney is entered, said attorney may, at the discretion of the Supreme Court, be directed to make appropriate reimbursement of costs and expenses as provided in §§ 16-19-70.1 and 16-19-70.2.

Source: SL 1990, ch 442 (Supreme Court Rule 89-24).



§ 16-19-71 Advice to Supreme Court of discipline in another jurisdiction--Copy of order filed--Conclusive evidence of misconduct.

16-19-71. Advice to Supreme Court of discipline in another jurisdiction--Copy of order filed--Conclusive evidence of misconduct. All attorneys subject to the provisions of this chapter shall, upon being subjected to professional disciplinary action in another jurisdiction, promptly inform the clerk of the Supreme Court and the Disciplinary Board of such action. Upon being informed that an attorney subject to the provisions of this chapter has been subjected to discipline in another jurisdiction, the clerk of the Supreme Court shall obtain a certified copy of such disciplinary order and file the same with the Court. Except as provided by § 16-19-74, a final adjudication in another jurisdiction that an attorney has been guilty of misconduct shall establish conclusively the misconduct for purposes of a disciplinary proceeding in this state.

Source: Supreme Court Rule 19, 1939; SDC 1939 & Supp 1960, § 32.1211; SDCL, § 16-19-4; Supreme Court Rule 78-1, Rule XII (a), (e); SL 2006, ch 337 (Supreme Court Rule 06-63), eff. July 1, 2006.



§ 16-19-72 Notice to attorney of disciplinary order from other jurisdiction.

16-19-72. Notice to attorney of disciplinary order from other jurisdiction. Upon receipt of a certified copy of an order demonstrating that an attorney admitted to practice in this state has been disciplined in another jurisdiction, the Supreme Court shall forthwith issue a notice directed to the attorney and a copy to the Disciplinary Board containing:

(1) A copy of the order from the other jurisdiction; and

(2) An order directing that the attorney inform the Court, within thirty days from service of the notice, of any claim by the attorney predicated upon the grounds set forth in § 16-19-74 that the imposition of the identical discipline in this state would be unwarranted and the reasons therefor.
Source: Supreme Court Rule 19, 1939; SDC 1939 & Supp 1960, § 32.1211; SDCL, § 16-19-4; Supreme Court Rule 78-1, Rule XII (b); SL 2006, ch 338 (Supreme Court Rule 06-64), eff. July 1, 2006.



§ 16-19-73 Stay of reciprocal discipline on stay in other jurisdiction.

16-19-73. Stay of reciprocal discipline on stay in other jurisdiction. In the event the discipline imposed in the other jurisdiction has been stayed there, any reciprocal discipline imposed in this state shall be deferred until such stay expires.

Source: Supreme Court Rule 78-1, Rule XII (c).



§ 16-19-74 Imposition of identical reciprocal discipline--Grounds for other disposition.

16-19-74. Imposition of identical reciprocal discipline--Grounds for other disposition. Upon the expiration of thirty days from service of the notice issued pursuant to the provisions of § 16-19-72, the Supreme Court shall impose the identical discipline unless the board or the attorney demonstrates, or the Court finds that upon the fact of the record upon which the discipline is predicated it clearly appears:

(1) That the procedure was so lacking in notice or opportunity to be heard as to constitute a deprivation of due process; or

(2) That there was such an infirmity of proof establishing the misconduct as to give rise to the clear conviction that the Court could not, consistent with its duty, accept as final the conclusion on that subject; or

(3) That the misconduct established warrants substantially different discipline in this state; or

(4) That the attorney's conduct subject of discipline in another jurisdiction has been or is currently under investigation by the board.

Where the Court determines that any of said elements exist, the Court shall enter such other order as it deems appropriate.

Source: Supreme Court Rule 19, 1939; SDC 1939 & Supp 1960, § 32.1211; SDCL, § 16-19-4; Supreme Court Rule 78-1, Rule XII (d); SL 2006, ch 339 (Supreme Court Rule 06-65), eff. July 1, 2006.



§ 16-19-75 Newspaper publication of suspension or disbarment.

16-19-75. Newspaper publication of suspension or disbarment. The clerk of the Supreme Court shall cause a notice of every suspension or disbarment to be published in a newspaper of general circulation in the judicial circuit in which the disciplined attorney maintained an office for the practice of law.

Source: Supreme Court Rule 78-1, Rule XIII (e).



§ 16-19-76 Notice to courts of suspension or disbarment--Order for protection of clients.

16-19-76. Notice to courts of suspension or disbarment--Order for protection of clients. The clerk of the Supreme Court shall promptly transmit a certified copy of every order of suspension or disbarment to all judges in this state, and the presiding judge of each judicial circuit shall make such further order as he deems necessary to fully protect the rights of the clients of the suspended or disbarred attorney.

Source: Supreme Court Rule 78-1, Rule XIII (f).



§ 16-19-77 Effective date of suspension or disbarment--New matters not to be accepted--Winding up of pending business.

16-19-77. Effective date of suspension or disbarment--New matters not to be accepted--Winding up of pending business. Unless the Supreme Court shall otherwise order, orders imposing suspension or disbarment shall be effective thirty days after entry. The disbarred or suspended attorney, after entry of the disbarment or suspension, shall not accept any new retainer or engage as an attorney for another in any new case or legal matter of any nature. However, during the period from the entry date of the order and its effective date he may wind up and complete on behalf of any client, all matters which were pending on the entry date.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 8 (c); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XIII (c).



§ 16-19-78 Notice to office clients of disbarment or suspension.

16-19-78. Notice to office clients of disbarment or suspension. A disbarred or suspended attorney shall promptly notify, or cause to be notified, by registered or certified mail, return receipt requested, all clients being represented in pending matters, other than litigation or administrative proceedings, of his disbarment or suspension and his consequent inability to act as an attorney after the effective date of his disbarment or suspension and shall advise such clients to seek legal advice of the client's own choice elsewhere.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 8 (a); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XIII (a).



§ 16-19-79 Notice to opposing counsel and clients involved in litigation of disbarment orsuspension--Leave of court or agency to withdraw.

16-19-79. Notice to opposing counsel and clients involved in litigation of disbarment or suspension--Leave of court or agency to withdraw. A disbarred or suspended attorney shall promptly notify, or cause to be notified, by registered or certified mail, return receipt requested, each of his clients who is involved in pending litigation or administrative proceedings, and the attorney or attorneys for each adverse party in such matters or proceedings, of his disbarment or suspension and consequent inability to act as an attorney after the effective date of his disbarment or suspension. The notice to be given to the client shall advise the client of the desirability of the prompt substitution of another attorney or attorneys of the client's own choice in his place.

In the event the client does not obtain substitute counsel before the effective date of the disbarment or suspension, it shall be the responsibility of the disbarred or suspended attorney to move in the court or agency in which the proceeding is pending for leave to withdraw.

The notice to be given to the attorney or attorneys for an adverse party shall state the place of residence of the client of the disbarred or suspended attorney.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 8 (b); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XIII (b).



§ 16-19-80 Affidavit of compliance filed by disbarred or suspended attorney.

16-19-80. Affidavit of compliance filed by disbarred or suspended attorney. Within ten days after the effective date of disbarment or suspension order, the disbarred or suspended attorney shall file with the Supreme Court an affidavit showing:

(1) That he has fully complied with the provisions of the order and with this chapter; and

(2) All other state, federal, and administrative jurisdictions to which he is admitted to practice. Such affidavit shall also set forth the residence or other address of the disbarred or suspended attorney where communications may thereafter be directed to him.
Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 8 (d); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XIII (d).



§ 16-19-81 Record of compliance maintained by disbarred or suspended attorney--Conditionprecedent to reinstatement.

16-19-81. Record of compliance maintained by disbarred or suspended attorney--Condition precedent to reinstatement. A disbarred or suspended attorney shall keep and maintain records of the various steps taken by him under this chapter so that, upon any subsequent proceeding instituted by or against him, proof of compliance with this chapter and with the disbarment or suspension order will be available. Proof of compliance with this chapter shall be a condition precedent to any petition for reinstatement.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 8 (e); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XIII (g).



§ 16-19-82 Noncompliance by attorney as contempt.

16-19-82. Noncompliance by attorney as contempt. The failure of any attorney, including any attorney who has been disbarred or suspended, to comply fully and promptly with any of the provisions of this chapter or any order or judgment entered in disciplinary proceedings shall constitute contempt and shall be punishable as such by the Supreme Court.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 11; SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XIII (h).



§ 16-19-83 Reinstatement order required before resumption of practice--Time of application--Waiting period after denial of reinstatement.

16-19-83. Reinstatement order required before resumption of practice--Time of application--Waiting period after denial of reinstatement. No attorney suspended for more than three months or disbarred may resume practice until reinstated by order of the Supreme Court. A person who has been disbarred after hearing or by consent may not apply for reinstatement until the expiration of at least five years from the effective date of the disbarment. No petition for reinstatement under § 16-19-87 shall be filed within one year following an adverse judgment upon a petition for reinstatement filed by or on behalf of the same person. An attorney suspended or disbarred shall not be permitted to act as a legal assistant except as provided by §§ 16-18-34.4 to 16-18-34.7, inclusive.

Source: Supreme Court Rule 78-1, Rule XIV (a), (b), (g); Supreme Court Rule 97-34.



§ 16-19-84 Petition and hearing on reinstatement--Advance cost deposit--Burden of proof.

16-19-84. Petition and hearing on reinstatement--Advance cost deposit--Burden of proof. A petition for reinstatement by a disbarred or suspended attorney under § 16-19-87 may be filed with the board and shall be accompanied by a deposit in an amount to be set by the board to cover prior proceedings and anticipated expenses of the reinstatement proceeding. Upon receipt of the petition the board shall promptly schedule a hearing at which the petitioner shall have the burden of demonstrating by clear and convincing evidence that he has the moral qualifications, competency and learning in law required for admission to practice law in this state and that his resumption of the practice of law within the state will not be detrimental to the integrity and standing of the bar or the administration of justice, or subversive of the public interest.

Source: Supreme Court Rule 78-1, Rule XIV (c), (e); Supreme Court Rule 89-19.



§ 16-19-85 Participation by board counsel in hearing on reinstatement--Appearance by andexamination of petitioner.

16-19-85. Participation by board counsel in hearing on reinstatement--Appearance by and examination of petitioner. In all proceedings upon a petition for reinstatement, cross-examination of the witnesses and of the petitioner, and the submission of evidence, if any, in opposition to the petition shall be conducted by the board's counsel. Board members may inquire of the witnesses and of the petitioner into all matters required by § 16-19-84 for petitioner's readmission. The petitioner shall be present in person at the hearing and shall submit to such examination as the Supreme Court deems proper.

Source: Supreme Court Rule 78-1, Rule XIV (c), (d); SL 1998, ch 327.



§ 16-19-86 Board findings and recommendation on reinstatement--Placement on Court calendar.

16-19-86. Board findings and recommendation on reinstatement--Placement on Court calendar. At the conclusion of a hearing on reinstatement, the board shall within sixty days file a report with the Supreme Court containing its findings and recommendations, together with the record. The Court shall then place the petition on the calendar for argument.

Source: Supreme Court Rule 78-1, Rule XIV (c); SL 2006, ch 340 (Supreme Court Rule 06-66), eff. July 1, 2006.



§ 16-19-87 Dismissal of petition or order of reinstatement--Conditions imposed on petitioner.

16-19-87. Dismissal of petition or order of reinstatement--Conditions imposed on petitioner. If a petitioner for reinstatement is found unfit to resume the practice of law, the petition shall be dismissed. If the petitioner is found fit to resume the practice of law, the judgment shall reinstate him, provided that the judgment may make reinstatement conditional upon the payment of all or part of the expenses of the reinstatement and all prior proceedings, and upon the making of partial or complete restitution to parties harmed by the petitioner's misconduct which led to his suspension or disbarment and upon the furnishing of proof of competency as may be required by the judgment in the discretion of the Supreme Court. The proof may include certification by the bar examiners of the successful completion of examinations for admission to practice after the suspension or disbarment.

Source: Supreme Court Rule 78-1, Rule XIV (f); SL 1990, ch 438 (Supreme Court Rule 89-20).



§ 16-19-88 Transfer to disability status of attorney judicially found incompetent.

16-19-88. Transfer to disability status of attorney judicially found incompetent. Where an attorney has been judicially declared incompetent or involuntarily committed on the grounds of incompetency or disability, the Supreme Court, upon proper proof of the fact, shall enter an order transferring such attorney to disability inactive status effective immediately and for an indefinite period until the further order of the court. A copy of such order shall be served upon such attorney, his guardian, and/or the director of the institution to which he has been committed in such manner as the court may direct.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (a); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (a).



§ 16-19-89 Petition by board for determination of impairment of attorney--Directions forinvestigation.

16-19-89. Petition by board for determination of impairment of attorney--Directions for investigation. The Disciplinary Board may petition the Supreme Court to suspend an attorney from the practice of law pending final hearing and disposition by the Supreme Court, upon good cause shown that the attorney, by reason of physical, mental, or other condition, including the abuse of drugs or alcohol, is impaired and that the impairment substantially adversely affects the attorney's ability to competently practice law. The court may take or direct such action as it deems necessary or proper to determine whether the attorney is so impaired, including the examination of the attorney by such qualified medical experts as the court shall designate.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (b); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (b); SL 1995, ch 305 (Supreme Court Rule 94-12).



§ 16-19-90 Notice to respondent of disability proceedings--Representation of respondent.

16-19-90. Notice to respondent of disability proceedings--Representation of respondent. The Supreme Court shall provide for such notice to the respondent of proceedings in the matter as it deems proper and advisable and may appoint an attorney to represent the respondent if he is without adequate representation.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (b); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (b).



§ 16-19-91 Burden of proof in disability and reinstatement proceedings.

16-19-91. Burden of proof in disability and reinstatement proceedings. In a proceeding seeking a transfer to disability inactive status under § 16-19-92, the burden of proof shall rest with the board. In a proceeding seeking an order of reinstatement to active status under § 16-19-98, the burden of proof shall rest with the attorney.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (e); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (e).



§ 16-19-92 Order transferring disabled attorney to inactive status--Pending disciplinaryproceedings.

16-19-92. Order transferring disabled attorney to inactive status--Pending disciplinary proceedings. If, upon due consideration of the matter, the Supreme Court concludes that the attorney is incapacitated from continuing to practice law, it shall enter an order transferring him to disability inactive status on the grounds of such disability for an indefinite period and until the further order of the court. Any pending disciplinary proceeding against the attorney shall be held in abeyance. An attorney transferred to disability inactive status shall not be permitted to practice law or act as a legal assistant except as provided by §§ 16-18-34.4 to 16-18-34.7, inclusive.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (b); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (b); Supreme Court Rule 97-35.



§ 16-19-93 Reinstatement order required before disabled attorney resumes practice.

16-19-93. Reinstatement order required before disabled attorney resumes practice. No attorney transferred to disability inactive status under the provisions of § 16-19-88 or 16-19-92 may resume active status until reinstated by order of the Supreme Court.

Source: Supreme Court Rule 78-1, Rule XV (d).



§ 16-19-94 Petition for reinstatement by attorney in disability inactive status.

16-19-94. Petition for reinstatement by attorney in disability inactive status. Any attorney transferred to disability inactive status under the provisions of § 16-19-88 or 16-19-92 shall be entitled to petition for reinstatement to active status once a year or at such shorter intervals as the Supreme Court may direct in the order transferring the respondent to disability inactive status or any modification thereof. An attorney who has been placed on disability inactive status may not apply for reinstatement until any pending disciplinary investigation or proceeding has been concluded.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (d); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (d); Supreme Court Rule 97-36.



§ 16-19-95 Reinstatement of disabled attorney on judicial declaration of competency.

16-19-95. Reinstatement of disabled attorney on judicial declaration of competency. Where an attorney has been transferred to disability inactive status by an order in accordance with the provisions of § 16-19-88 and, thereafter, in proceedings duly taken, he has been judicially declared to be competent, the Supreme Court may dispense with further evidence that his disability has been removed and may direct his reinstatement to active status upon such terms as are deemed proper and advisable.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (d); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (d).



§ 16-19-96 Waiver of physician-patient privilege by petition for reinstatement of disabledattorney--Disclosure of names by petitioner.

16-19-96. Waiver of physician-patient privilege by petition for reinstatement of disabled attorney--Disclosure of names by petitioner. The filing of a petition for reinstatement to active status by an attorney transferred to disability inactive status because of disability shall be deemed to constitute a waiver of any doctor-patient privilege with respect to any treatment of the attorney during the period of his disability. The attorney shall be required to disclose the name of every psychiatrist, psychologist, physician, and hospital or other institution by whom or in which the attorney has been examined or treated since this transfer to disability inactive status and he shall furnish to the Supreme Court written consent to each to divulge such information and records as requested by court-appointed medical experts.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (f); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (f).



§ 16-19-97 Examination of petitioner for reinstatement--Expense of examination--Additionalproof of competence required.

16-19-97. Examination of petitioner for reinstatement--Expense of examination--Additional proof of competence required. Upon application for reinstatement by an attorney in disability inactive status, the Supreme Court may take or direct such action as it deems necessary or proper to a determination of whether the attorney's disability has been removed including a direction for an examination of the attorney by such qualified medical experts as the court shall designate. In its discretion, the court may direct that the expense of such an examination shall be paid by the attorney, and that the attorney establish proof of competence and learning in law, which proof may include certification by the bar examiners of his successful completion of an examination for admission to practice.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (d); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (d).



§ 16-19-98 Order of reinstatement on removal of disability.

16-19-98. Order of reinstatement on removal of disability. A petition for reinstatement of an attorney in disability inactive status shall be granted by the Supreme Court upon a showing by clear and convincing evidence that the attorney's disability has been removed and he is fit to resume the practice of law. An attorney who has been placed on disability inactive status may not be reinstated until any pending disciplinary investigation or proceeding has been concluded.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (d); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (d); Supreme Court Rule 97-37.



§ 16-19-99 Attorney discipline--Proceedings confidential--Violation as contempt--Exceptions.

16-19-99. Attorney discipline--Proceedings confidential--Violation as contempt--Exceptions. All proceedings involving allegations of misconduct by or the disability of an attorney shall be kept confidential until a formal complaint asking for disciplinary action is filed with the Supreme Court by the board or the attorney general, or the respondent-attorney requests that the matter be public, or the investigation is predicated upon a conviction of the respondent-attorney for a crime or, in matters involving alleged disability, the Supreme Court enters an order transferring the respondent-attorney to disability inactive status pursuant to § 16-19-88 or 16-19-92. All participants in the proceeding shall conduct themselves so as to maintain the confidentiality of the proceeding. Any violation by any person of the requirement of confidentiality shall constitute contempt and shall be punishable as such by the Supreme Court. This section shall not be construed to deny access to relevant information to authorized agencies investigating the qualifications of judicial candidates, the board of bar examiners or to other jurisdictions investigating qualifications for admission to practice, or an agency acting pursuant to order of the Chief Judge of the United States District Court for South Dakota concerning reciprocal discipline; or to law enforcement agencies investigating qualifications for government employment. In addition, the clerk of the Supreme Court shall transmit notice of all public discipline imposed by the Supreme Court on an attorney or the transfer to inactive status due to disability of an attorney to the national discipline data bank maintained by the American Bar Association.

Source: Supreme Court Rule 78-1, Rule XVI; Supreme Court Rule 95-12; SL 2009, ch 283 (Supreme Court Rule 09-04), eff. July 1, 2009.



§ 16-19-100 Retention of files and records of disbarred, suspended, or reinstated attorney.

16-19-100. Retention of files and records of disbarred, suspended, or reinstated attorney. The Disciplinary Board shall, unless otherwise ordered by the Supreme Court, retain the files and records of any attorney who has been disbarred, suspended, placed on probationary status, publicly censured, or who has been later reinstated after a prior discipline until such time as the attorney dies, at which time the records may be expunged.

Source: SL 1991, ch 432 (Supreme Court Rule 90-9).






Chapter 20 - Expanded Media Coverage Of Trial Court Proceedings

§ 16-20-1 Definitions.

16-20-1. Definitions. As used in these rules, the following terms mean:

(a) "Judicial proceeding" or "proceeding" includes all public arguments, hearings, trials, or other proceedings before a trial court, except those specifically excluded by these rules. These rules do not apply to coverage of ceremonial or nonjudicial proceedings.

(b) "Expanded media coverage" includes audio or video recording or broadcasting, televising, electronic recording, or photographing of judicial proceedings for the purpose of gathering and disseminating news and educational or instructional information to the public. Any other use, absent express written permission of the court is prohibited.

(c) "Audio media coverage" includes audio recording or broadcasting or electronic recording of judicial proceedings for the purpose of gathering and disseminating news and educational or instructional information to the public. Any other use, absent express written permission of the court is prohibited.

(d) "Trial court" or the "court" means a South Dakota circuit or magistrate court in which a judicial proceeding is taking place.

(e) "Media coordinator" means the circuit court administrator for the circuit in which judicial proceedings are taking place.
Source: SL 2011, ch 233 (Supreme Court Rule 10-09), eff. July 1, 2011.



§ 16-20-2 General.

16-20-2. General. (a) Expanded media coverage or audio media coverage must be conducted in conformity with applicable statutes, rules, and caselaw.

(b) Nothing herein shall alter the obligation of any attorney to comply with the provisions of the Rules of Professional Conduct governing trial publicity.

(c) Except as otherwise provided by these rules, electronic recording by moving camera, still camera, and audio device, and broadcasting is prohibited as to all judicial proceedings in a courtroom during sessions of a trial court. This prohibition does not apply to the use of cameras in a courtroom for courtroom security purposes, the videotaped or audio recording of proceedings to create the official record of a case, or to interactive video hearings.

(d) If the court and all parties consent in writing or on the record at least one week prior to the commencement of a judicial proceeding, the court may authorize expanded media coverage of the proceeding under the conditions and standards set forth in these rules.

(e) If the court consents in writing or on the record at least one week prior to the commencement of a judicial proceeding, it may authorize audio media coverage of the proceeding, or a portion thereof, under the conditions and standards set forth in these rules that are applicable to audio coverage.

Source: SL 2011, ch 233 (Supreme Court Rule 10-09), eff. July 1, 2011.



§ 16-20-3 Conditions.

16-20-3. Conditions. (a) There shall be no audio or video recording or broadcast in cases or proceedings not accessible to the public.

(b) Audio or video recording or broadcast of judicial proceedings shall be limited to proceedings conducted within the courtroom and shall not extend to activities or events substantially related to the judicial proceedings that occur in other areas of the courthouse.

(c) There shall be no audio or video recording or broadcast of jurors at any time during any judicial proceeding, including voir dire.

(d) During or preceding a jury trial, there shall be no audio or video recording or broadcast of hearings that take place outside the presence of the jury unless the court and parties consent to coverage of such hearings. Such hearings include, but are not limited to, hearings to determine the admissibility of evidence and hearings to determine various motions such as motions to suppress evidence, for judgment of acquittal, in limine, and to dismiss.

(e) There shall be no audio or video recording or broadcast of in-chambers conferences.

(f) There shall be no audio or video recording or broadcast of conferences between the attorneys and their clients or co-counsel, or of sidebar conferences between the attorneys and the court.

(g) There shall be no audio or video recording or broadcast within or from the courtroom during recesses or any other time the trial judge is not present and presiding.

(h) There shall be no focusing on and photographing of materials on counsel or clerk tables or the judicial bench.

(i) The courtroom shall not be used to conduct interviews before or after the judicial proceedings.

(j) No media film, videotape, still photograph or audio reproduction of a judicial proceeding shall be admissible as evidence in any subsequent or collateral proceeding, including any retrial or appeal thereof, except by order of the court.

(k) The quantity and type of equipment permitted in the courtroom shall be subject to the discretion of the court within the guidelines set out in these rules.

(l) Notwithstanding the provisions of these rules, the court, upon written application, may permit the use of equipment or techniques at variance with these rules, provided the application for variance is made at least three days prior to the scheduled judicial proceeding. Variances may be allowed by the court without advance application or notice if all counsel and parties consent.

(m) It shall be the responsibility of the media to settle disputes among media representatives, facilitate pooling where necessary, and implement procedures that meet the approval of the court prior to any coverage and without disruption to the court. The media coordinator will coordinate media coverage and act as liaison between the media and the court.

(n) The court reserves the right to obtain, for historical purposes, a copy of any audio recordings, visual tape or film recordings or published photographs made of its proceedings. The media coordinator will be responsible for providing the court with this duplicate copy.

(o) All expenses incurred in expanded media coverage of the judicial proceedings, including duplication of materials to provide to the court, shall be the responsibility of the news media.

(p) Expanded media coverage or audio media coverage may be provided only by persons or organizations that are part of the news media.

(q) Under all circumstances, the court retains the discretion to exclude or terminate electronic coverage or broadcast of its proceedings. This discretion is not to be exercised in an effort to edit the proceedings, but where deemed necessary in the interests of justice or where these rules have been violated. This rule does not otherwise limit or restrict the first amendment rights of the news media to cover and report judicial proceedings.

(r) The court shall retain ultimate control of the application of these rules over the broadcasting, recording or photographing of its proceedings. Any decision made by the court under these rules is final and not subject to appeal, except as provided in § 16-20-7.

(s) These rules are designed primarily to provide guidance to media and courtroom participants and are subject to modification by the court at any time.

(t) Failure to comply with the court's rules or orders regarding coverage and broadcast is punishable by sanction or contempt proceedings pursuant to South Dakota law.

Source: SL 2011, ch 233 (Supreme Court Rule 10-09), eff. July 1, 2011.



§ 16-20-4 Media coordinator.

16-20-4. Media coordinator. The court and all interested members of the media shall work, whenever possible, with and through the media coordinator regarding all arrangements for expanded media coverage or audio media coverage.

Source: SL 2011, ch 233 (Supreme Court Rule 10-09), eff. July 1, 2011.



§ 16-20-5 Standards.

16-20-5. Standards. Media representatives providing expanded media coverage or audio media coverage of a judicial proceeding shall comply with the standards for conduct and attire, technical standards and standards for equipment and pooling set forth in §§ 15-24-9, 15-24-11 and 15-24-12 with the following modifications:

(a) Where those rules require approval of a matter by "the court" or the "Chief Justice," approval shall be obtained from the circuit or magistrate judge presiding over the judicial proceeding.

(b) Video cameras, still cameras, and other equipment to be used by the media in the courtroom during judicial proceedings must not produce distracting light or noise. No artificial lighting device of any kind shall be employed with a video camera or still camera.

(c) Notwithstanding § 15-24-12(a), the number of video cameras in the courtroom shall be limited to one operated by not more than one cameraperson.

(d) Notwithstanding § 15-24-12(b), the number of still camera photographers in the courtroom shall be limited to one who is allowed two camera bodies.

(e) In addition to the pooling provisions in § 15-24-12(e), if there is no advance media agreement as to pooling arrangements, the court shall prohibit the media from the audio or video recording or broadcast of the judicial proceeding.
Source: SL 2011, ch 233 (Supreme Court Rule 10-09), eff. July 1, 2011.



§ 16-20-6 Hearing.

16-20-6. Hearing. Before limiting, suspending, or terminating expanded media coverage as previously consented to by all the parties or audio media coverage as previously consented to by the judge, the judge presiding in the case may hold an on-the-record hearing, if such hearing will not delay or disrupt the judicial proceeding. In the event that a hearing is not possible, affidavits may be used. Following a hearing or ruling based on affidavits, a written order must be issued.

Source: SL 2011, ch 233 (Supreme Court Rule 10-09), eff. July 1, 2011.



§ 16-20-7 Appellate review.

16-20-7. Appellate review. Appellate review of a judge's order to deny, terminate, suspend, limit, or exclude expanded media coverage or audio media coverage must be in accordance with the South Dakota Rules of Appellate Procedure.

There will be no stay of a judicial proceeding pending an appeal or other request for relief from a judge's order denying, limiting, suspending, or terminating media coverage. If a judicial proceeding has ended before completion of an appeal or other request for relief, the Supreme Court may nonetheless issue a ruling for future guidance on similar issues.

Source: SL 2011, ch 233 (Supreme Court Rule 10-09), eff. July 1, 2011.






Chapter 21 - Electronic Document Management System--Official Court Record

§ 16-21-1 Definitions.

16-21-1. Definitions. (a) "Electronic Document Management System" ("EDMS") means a collection of computer software application programs and hardware devices that provide a means of organizing and controlling the creation, management and retrieval of documents through their life cycle.

(b) "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means within the Unified Judicial System's EDMS.

(c) "Electronic signature" means an electronic symbol or process attached to or logically associated with a document, that can be executed or adopted by the user with the intent to sign a document.

Source: SL 2012, ch 255, § 1 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-2 Electronic document management system policy.

16-21-2. Electronic Document Management System Policy. The State Court Administrator, in consultation with the Unified Judicial System Technology Council, shall prepare and publish an Electronic Document Management System Policy specifying EDMS policy and procedure within the clerk of courts office. Such policy may be amended as necessary and appropriate to carry out the provisions of these rules establishing an EDMS.

Source: SL 2012, ch 255, § 2 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-3 EDMS conversion.

16-21-3. EDMS conversion. For those counties with EDMS capabilities, the clerk of courts office shall not maintain a paper court file in any case commenced after the effective date of this rule except as otherwise provided in the EDMS policy. The clerk of courts shall electronically scan all paper documents and convert them to electronic documents pursuant to the EDMS policy.

Source: SL 2012, ch 255, § 3 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-4 Official record.

16-21-4. Official record. (1) Whenever available, the official court record shall be the electronic file maintained by the Unified Judicial System. The official record shall also include, however, any conventional documents or exhibits filed and maintained in accordance with the policy for EDMS. The clerk of court shall maintain the official court record in an electronic format or in a combination of electronic and nonelectronic formats as required. Documents filed by traditional methods shall be electronically scanned and made part of the official record in accordance with the EDMS policy. If a document submitted by traditional methods is not of sufficient graphical quality to be legible when electronically scanned into the EDMS, the clerk shall maintain the document in paper format.

(2) An electronic transmission or print-out from the EDMS that shows the clerk's seal attesting to the document's authenticity shall be considered an official record or certified copy of the original.

(3) Any court rule requiring that a document be an original, be on paper or another tangible medium, or be in writing, is satisfied by the electronic image defined as the original document in this rule. No record or signature may be denied legal effect or enforceability solely because it is in electronic form.

(4) A requirement that a document or signature associated with a document be notarized, acknowledged, verified, witnessed, or made under oath is satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included, is attached or logically associated with the document or signature.

(5) Court personnel will electronically file all official documents entered by the court. This applies to any electronic documents generated by the court and shall include orders, judgments, memoranda, papers, notices and any other official document.
Source: SL 2012, ch 255, § 4 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-5 Signatures of judges and court officials.

16-21-5. Signatures of judges and court officials. The requirement that any court record or document be signed is met by use of an electronic signature. The submission of a document signed with an "/s/ name" or electronic image of the traditional signature when filed with the login and password of a judge or court official shall constitute an original signature for all purposes. An electronic signature is considered to be the original signature upon the court record or document for all purposes under this rule and other applicable statutes or rules.

Source: SL 2012, ch 255, § 5 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-6 Confidential information.

16-21-6. Confidential information. The confidentiality of an electronic record, or an electronic copy thereof, is the same for the equivalent paper record. Access to confidential information, regardless of form, shall only be to the extent provided by law. The EDMS shall place a visible mark identifying confidential or sealed information and restrict access accordingly.

Source: SL 2012, ch 255, § 6 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-7 Certification and authentication of court record.

16-21-7. Certification and authentication of court record. A court document may be certified as an official copy only if the original document is on file with the court. In addition to manually certifying documents with a handwritten signature, any custodian of a court document may also use an electronic signature and seal to certify or authenticate documents that are in electronic format. A raised seal on the copy from the issuing court shall not be required.

Source: SL 2012, ch 255, § 7 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-8 Public access.

16-21-8. Public access. Public access to the electronic documents filed in the EDMS shall be available at no charge at the clerk's office during regular business hours through a public access terminal or any other reasonable means to provide access to publicly available portions of an electronic record. Fees for copies of electronic documents shall be as provided by law.

Source: SL 2012, ch 255, § 8 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-9 Electronic transmission.

16-21-9. Electronic transmission. To the extent reasonably practicable, a clerk shall distribute through electronic means all communications, including orders, judgments, notices and any other communications to attorneys and self-represented litigants in any pending proceeding.

Source: SL 2012, ch 255, § 9 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.






Chapter 22 - Public Safety Improvement Programs

§ 16-22-1 Definitions.

16-22-1. Definitions. Terms used in chapters 1-15, 1-54, 16-14, 16-22, 23A-27, 23A-47, 24-15, 24-15A, and 32-23 mean:

(1) "Alcohol or drug accountability program," the 24/7 program or the HOPE program described in §§ 16-22-8 and 16-22-9;

(2) "Board," the Board of Pardons and Paroles;

(3) "Case plan," an individualized, documented accountability and behavior change strategy that:

(a) Matches the type and intensity of supervision to the assessed risk of reoffending;

(b) Targets and prioritizes the specific criminal risk factors of the individual, with attention to addressing barriers to learning and participation; and

(c) Establishes a timetable for achieving specific behavioral goals, including a schedule for payment of victim restitution, child support, and other financial obligations;

(4) "Court-ordered financial obligation," money that an offender is required to pay and can include restitution, fines, costs, and fees, but does not include child support payments;

(5) "Criminal risk factors," characteristics and behaviors that, when addressed or changed, affect a person's risk for committing crimes. The term includes: antisocial behavior; antisocial personality; criminal thinking; criminal associates; dysfunctional family; low levels of employment or education; poor use of leisure and recreation; and substance abuse;

(6) "Department," the Department of Corrections;

(7) "Evidence-based practices," supervision policies, procedures, and practices and treatment and intervention programs and practices that scientific research demonstrates reduce recidivism among individuals under correctional supervision;

(8) "Outcome measure," a metric that captures an agency's effectiveness in impacting a condition within the population served or condition of public safety;

(9) "Oversight council," the council established by § 16-22-21;

(10) "Parolee," an offender under parole or suspended sentence supervision by the Department of Corrections;

(11) "Performance measure," a metric that captures agency performance on critical variables that are central to accomplishing the agency mission and goals within this chapter;

(12) "Recidivism," a return to prison within three years of release due to a parole or suspended sentence violation or due to a prison sentence as a result of a new felony conviction. However, for the purposes of §§ 16-22-3, 16-22-15, and 16-22-24, the term means being convicted of a felony while on probation supervision or within three years after discharge from probation;

(13) "Risk and needs assessment review," an examination of the results of a validated risk and needs assessment;

(14) "Secretary," the secretary of the Department of Corrections;

(15) "Treatment," when used in a criminal justice context, targeted interventions that focus on criminal risk factors in order to reduce the likelihood of criminal behavior and reflect evidence based practices;

(16) "Validated risk and needs assessment," an actuarial tool scientifically proven to determine a person's risk to reoffend and criminal risk factors, that when addressed, can reduce the person's likelihood of engaging in future criminal behavior.
Source: SL 2013, ch 101, § 1.



§ 16-22-2 Drug court advisory council.

16-22-2. Drug court advisory council. The Chief Justice shall establish an advisory council to address the operational, coordination, resource, information management, and evaluation needs of the drug courts.

Source: SL 2013, ch 101, § 2.



§ 16-22-3 Drug court defined.

16-22-3. Drug court defined. For the purposes of this chapter, a drug court is a court supervised alternative to incarceration and includes drug, driving under influence, and other specialty court dockets aimed at increasing offender accountability and decreasing recidivism.

Source: SL 2013, ch 101, § 3.



§ 16-22-4 Drug court program.

16-22-4. Drug court program. The Supreme Court may establish a drug court program in any court that has jurisdiction over criminal cases.

Source: SL 2013, ch 101, § 4.



§ 16-22-5 Promulgation of drug court rules.

16-22-5. Promulgation of drug court rules. The Supreme Court shall establish rules pursuant to § 16-3-1 for the eligibility criteria for participation in a drug court. No offender participating in a drug court is entitled to earned discharge on probation pursuant to § 16-22-17.

Source: SL 2013, ch 101, § 5.



§ 16-22-6 Admissibility of drug court participant's statements and reports in legal proceedings.

16-22-6. Admissibility of drug court participant's statements and reports in legal proceedings. Nothing contained in this section may be construed to permit a judge to impose, modify, or reduce a sentence below the minimum sentence required by law. No statement made by a drug court participant in connection with the court's program or directives, nor any report made by the staff of the court or program connected to the court, regarding a participant's use of controlled substances is admissible as evidence against the participant in any legal proceeding or prosecution. However, if the participant violates the conditions or is terminated from drug court, the reasons for the violation or termination may be considered in sanctioning, sentencing, or otherwise disposing of the participant's case.

Source: SL 2013, ch 101, § 6.



§ 16-22-7 Semiannual drug court performance report.

16-22-7. Semiannual drug court performance report. The Unified Judicial System shall semiannually report performance measures on drug courts to the oversight council.

Source: SL 2013, ch 101, § 7.



§ 16-22-8 HOPE court pilot programs.

16-22-8. (Section effective January 1, 2014) HOPE court pilot programs. The Supreme Court is authorized to establish two South Dakota HOPE court pilot programs.

Source: SL 2013, ch 101, § 9, eff. Jan. 1, 2014.



§ 16-22-9 Promulgation of HOPE court pilot program rules.

16-22-9. (Section effective January 1, 2014) Promulgation of HOPE court pilot program rules. The Supreme Court shall establish rules pursuant to § 16-3-1 for such pilot programs consistent with the following components, modeled after the national HOPE court initiative:

(1) Involvement and commitment of criminal justice officials including judges, state's attorneys, defense attorneys, law enforcement, court services officers, and treatment providers;

(2) Eligibility criteria focused on offenders with a high risk to reoffend, without consideration of the current offense;

(3) Judicial involvement in setting and communicating to the probationer program expectations and consequences for noncompliance;

(4) Frequent, effective, and randomized drug and or alcohol testing;

(5) Swift, certain, and proportional sanctions for noncompliance with program conditions;

(6) Swift and certain warrant service for absconding; and

(7) Compilation, evaluation, and publicly reported program results.
Source: SL 2013, ch 101, § 10, eff. Jan. 1, 2014.



§ 16-22-10 Pilot program impact on public safety.

16-22-10. (Section effective January 1, 2014) Pilot program impact on public safety. Each pilot program shall be evaluated for the impact on public safety outcomes. The Unified Judicial System shall report performance measures for the pilot programs semiannually to the oversight council.

Source: SL 2013, ch 101, § 11, eff. Jan. 1, 2014.



§ 16-22-11 Promulgation of rules governing evidence-based felony probation supervisionpractices.

16-22-11. (Section effective October 1, 2013) Promulgation of rules governing evidence-based felony probation supervision practices. The Supreme Court shall establish rules pursuant to § 16-3-1 governing evidence-based felony probation supervision practices, including a validated risk and needs assessment, and targeting the probationer's criminal risk factors with suitable supervision and intervention, focusing resources on moderate-risk and high-risk offenders.

Source: SL 2013, ch 101, § 14, eff. Oct. 1, 2013.



§ 16-22-12 Report of probation practices and training implementation.

16-22-12. (Section effective October 1, 2013) Report of probation practices and training implementation. The Unified Judicial System shall monitor and report semiannually to the oversight council the extent to which practices of probation supervision, as adopted in rule by the Supreme Court, as well as training requirements prescribed in §§ 16-22-15 and 16-14-4 are implemented.

Source: SL 2013, ch 101, § 15, eff. Oct. 1, 2013.



§ 16-22-13 Promulgation of rules regarding graduated sanctions program.

16-22-13. (Section effective October 1, 2013) Promulgation of rules regarding graduated sanctions program. The Supreme Court shall establish rules pursuant to § 16-3-1 to develop a graduated sanctions procedure and grid to guide court services officers in determining the appropriate response to a violation of conditions of probation. The graduated sanctions program shall use short jail stays as the most severe sanction within the grid, shall collect data related to the use of sanctions and their outcomes, and shall include a process for reviewing sanctions that are challenged by the probationer. The rules shall vest statewide oversight of graduated sanctions procedure, use, and data collection with the State Court Administrator's Office.

The system of graduated sanctions shall be created with the following objectives:

(1) Responding to violations of probation quickly, consistently and proportionally, based on the nature of the violation and the risk level of the probationer;

(2) Reducing the time and resources expended by the court to respond to violations; and

(3) Reducing the commission of new crimes and revocation rates.
Source: SL 2013, ch 101, § 16, eff. Oct. 1, 2013.



§ 16-22-14 Report of graduated sanctions.

16-22-14. (Section effective October 1, 2013) Report of graduated sanctions. The State Court Administrator's Office shall report semiannually to the oversight council the number and percentage of probationers who received a graduated sanction.

Source: SL 2013, ch 101, § 17, eff. Oct. 1, 2013.



§ 16-22-15 Evidence-based practices training.

16-22-15. (Section effective October 1, 2013) Evidence-based practices training. Any person who exercises supervision over a probationer pursuant to § 23A-27-12.1 or provides intervention services to any probationer shall receive sufficient training on evidence-based practices and on how to target criminal risk factors to reduce recidivism.

Source: SL 2013, ch 101, § 18, eff. Oct. 1, 2013.



§ 16-22-16 Case history and risk and needs assessment of probationer.

16-22-16. (Section effective October 1, 2013) Case history and risk and needs assessment of probationer. If a probationer is sentenced to a term of imprisonment in the state penitentiary, the Unified Judicial System shall transfer the case history of the probationer including the results of a risk and needs assessment conducted on the probationer to the Department of Corrections.

Source: SL 2013, ch 101, § 19, eff. Oct. 1, 2013.



§ 16-22-17 Promulgation of rules regarding earned discharge credits.

16-22-17. Promulgation of rules regarding earned discharge credits. The Supreme Court shall establish rules pursuant to § 16-3-1 for the criteria and procedure for earning and awarding earned credits for discharge from probation.

Source: SL 2013, ch 101, § 22.



§ 16-22-18 Award of earned discharge credits.

16-22-18. Award of earned discharge credits. The State Court Administrator's Office shall oversee the award of earned discharge credits of at least fifteen days for each month a probationer is in compliance with the terms and conditions of supervision.

Source: SL 2013, ch 101, § 23.



§ 16-22-19 Eligibility for earned discharge.

16-22-19. Eligibility for earned discharge. Each offender placed on felony probation for a term of at least six months, except an offender placed on probation for a conviction of a sex offense as defined in § 22-24B-1, or a violation of sex offender registry requirements, or a violation of community safety zone requirements and who will serve time in the community under probation supervision, is eligible for earned discharge and completion of sentence under § 16-22-18.

Source: SL 2013, ch 101, § 24.



§ 16-22-20 Report of earned discharge credits.

16-22-20. Report of earned discharge credits. The State Court Administrator's Office shall provide semiannually to the oversight council the number and percent of probationers who qualify for earned discharge credits and the average amount of credits earned by offenders.

Source: SL 2013, ch 101, § 25.



§ 16-22-21 Oversight council responsible for monitoring and reporting performance and outcomemeasures.

16-22-21. Oversight council responsible for monitoring and reporting performance and outcome measures. There is hereby established an oversight council responsible for monitoring and reporting performance and outcome measures related to the provisions set forth in this chapter. The Unified Judicial System shall provide staff support for the council.

Source: SL 2013, ch 101, § 67.



§ 16-22-22 Membership of oversight council.

16-22-22. Membership of oversight council. The oversight council shall be composed of thirteen members. The Governor shall appoint four members, including one member from the Board of Pardons and Paroles, one member from the Department of Corrections, one member from the Department of Social Services, and one additional member who shall serve as chair. The Chief Justice shall appoint four members, one of whom shall be a defense attorney. The majority leader of the Senate shall appoint two legislative members of the Senate, one from each political party. The majority leader of the House of Representatives shall appoint two legislative members of the House of Representatives, one from each political party. The Attorney General shall appoint one member.

Source: SL 2013, ch 101, § 68.



§ 16-22-23 Meetings of oversight council--Termination--Powers and duties.

16-22-23. Meetings of oversight council--Termination--Powers and duties. The oversight council shall meet within ninety days after appointment and shall meet at least semiannually thereafter. The oversight council terminates five years after its first meeting, unless the Legislature, by joint resolution, continues the oversight council for a specified period of time.

The oversight council has the following powers and duties:

(1) Review the recommendations of the criminal justice initiative work group in the final report dated November 2012, and track implementation and evaluate compliance with this chapter;

(2) Review performance and outcome measures proposed by the Department of Corrections, Unified Judicial System, and Department of Social Services;

(3) Review performance and outcome measure reports submitted semiannually by the Department of Corrections and Unified Judicial System pursuant to §§ 1-54-9, 16-22-7, 16-22-10, 16-22-12, 16-22-14, 16-22-20, 16-22-24, 23A-47-8, 24-15A-47, 24-15A-49, and 24-15A-53 and evaluate the impact of § 23A-4-3;

(4) Review of behavioral health intervention outcomes delivered to probationers and parolees administered by Department of Social Services pursuant to § 16-22-24;

(5) Review the payments of the reinvestment fund to counties, pursuant to § 1-15-36, the number of probationers above the trend line, and the rate of felony convictions to prison and probation by each county;

(6) Review the number and length of stay of offenders admitted to the Department of Corrections, particularly in the categories included in this chapter;

(7) Review the activities of §§ 23A-27-18.1, 32-23-4.1, 32-23-4.6, and 32-23-4.9, including:

(a) The number of offenders supervised and the number of violations of the conditions pursuant to § 32-23-4.9; and

(b) The number and percent of offenders in § 23A-27-18.1 imprisoned in the county jail for more than one hundred eighty days; and

(8) Prepare and submit an annual summary report of the performance and outcome measures that are part of this chapter to the Legislature, Governor, and Chief Justice. The report should include recommendations for improvements and a summary of savings generated from this chapter.
Source: SL 2013, ch 101, § 69.



§ 16-22-24 Treatment and intervention programs.

16-22-24. Treatment and intervention programs. Treatment and intervention programs, as used in this section, mean substance abuse, mental health, or cognitive based treatment received by probationers or parolees.

All treatment and intervention programs for parolees and probationers shall be intended to reduce recidivism as demonstrated by research or documented evidence.

Payment for substance abuse or mental health treatment services may be made only if such services are recommended through an assessment conducted by a provider accredited by the Department of Social Services. Payment for cognitive based treatment services may be made only if such services are recommended through a risk and needs assessment tool used by the Department of Corrections or the Unified Judicial System.

The Department of Social Services shall collect data related to the participation, completion and treatment outcomes of all probationers and parolees receiving treatment services paid for by the Department of Social Services. The Department of Social Services shall report this information semiannually to the oversight council.

The Department of Corrections shall collect data on the recidivism outcomes of parolees receiving treatment and interventions. The Department of Corrections shall report this information semiannually to the oversight council.

The Unified Judicial System shall collect data on the recidivism outcomes of probationers receiving treatment and interventions. The Unified Judicial System shall report this information semiannually to the oversight council.

Source: SL 2013, ch 101, § 70.






Chapter 23 - Attorney Recruitment in Rural Counties

§ 16-23-1 Attorney recruitment assistance pilot program established.

16-23-1. Attorney recruitment assistance pilot program established. The Unified Judicial System may establish a pilot program to assist rural counties in recruiting attorneys.

Source: SL 2013, ch 102, § 1.



§ 16-23-2 County eligibility to participate in recruitment assistance pilot program--Assessment.

16-23-2. County eligibility to participate in recruitment assistance pilot program--Assessment. A county eligible to participate in the recruitment assistance pilot program is any county in this state which:

(1) Has a population of ten thousand persons or less;

(2) Agrees to provide its portion of the incentive payment pursuant to the provisions of this chapter; and

(3) Is determined to be eligible by the Unified Judicial System.

Each interested county shall apply to the Unified Judicial System. Before making a determination of eligibility, the Unified Judicial System shall conduct a county assessment designed to evaluate the county's need for an attorney and its ability to sustain and support an attorney. The Unified Judicial System shall maintain a list of counties that have been assessed and that are eligible for participation in the recruitment assistance pilot program established by this chapter. The Unified Judicial System may revise any county assessment or conduct a new assessment as necessary to reflect any change in conditions within a county.

Source: SL 2013, ch 102, § 2.



§ 16-23-3 Guidelines for selection of participating counties.

16-23-3. Guidelines for selection of participating counties. In making the selection of the participating counties, the Unified Judicial System shall be guided by:

(1) Demographics of the county;

(2) Age and number of the current membership of the county bar;

(3) Recommendation of the presiding circuit judge;

(4) Programs of economic development within the county;

(5) Geographical location to other counties receiving assistance;

(6) Evaluation of the attorney seeking assistance under this program;

(7) Existing or previous ties of the applicant to the county; and

(8) Prior participation by the county in this pilot program.
Source: SL 2013, ch 102, § 3.



§ 16-23-4 Attorney eligibility to participate in recruitment assistance pilot program.

16-23-4. Attorney eligibility to participate in recruitment assistance pilot program. An attorney licensed to practice in South Dakota is eligible to participate in the recruitment assistance pilot program established pursuant to this chapter. The attorney shall agree to practice in an eligible rural county for at least five years. No more than a total of sixteen attorneys may participate in the program. No attorney may be added to the program after July 1, 2017.

Source: SL 2013, ch 102, § 4.



§ 16-23-5 Incentive payment to participating attorneys.

16-23-5. Incentive payment to participating attorneys. Any attorney who fulfills the requirements of the recruitment assistance pilot program established pursuant to this chapter, is entitled to receive an incentive payment in five equal annual installments, each in an amount equal to ninety percent of the University of South Dakota School of Law resident tuition and fees as determined on July 1, 2013.

Source: SL 2013, ch 102, § 5.



§ 16-23-6 Agreement for payment of recruitment assistance--Repayment upon breach.

16-23-6. Agreement for payment of recruitment assistance--Repayment upon breach. Any agreement for the payment of recruitment assistance pursuant to this chapter shall obligate the rural county served by the attorney to provide thirty-five percent of the total amount of the incentive payment in five equal annual installments. After the rural county certifies to the Unified Judicial System that it has paid the attorney the annual amount for which it is obligated and the State Bar of South Dakota or its designee has paid fifteen percent of the annual installment to the Unified Judicial System, the Unified Judicial System shall pay to the attorney the remaining balance of the total installment payment amount for that year. The Unified Judicial System shall pay the required amount out of funds appropriated pursuant to this chapter and the funds received from the State Bar of South Dakota pursuant to this chapter. A county may prepay its portion of the incentive payment at any time during the five-year period.

If the attorney has received a payment pursuant to this chapter and subsequently breaches the agreement, the attorney shall repay all sums received pursuant to this chapter under the terms and conditions set by the Unified Judicial System. Failure to make repayment is grounds for discipline by the State Bar of South Dakota and the Supreme Court.

Source: SL 2013, ch 102, § 6.



§ 16-23-7 County funding.

16-23-7. County funding. Any rural county may appropriate funds for the purpose of carrying out the provisions of this chapter. A rural county may enter an agreement with any county, municipality, school district, or nonprofit entity to assist the county in carrying out the provisions of this chapter.

Source: SL 2013, ch 102, § 7.



§ 16-23-8 Filing and approval of recruitment assistance agreement.

16-23-8. Filing and approval of recruitment assistance agreement. No recruitment assistance agreement entered into pursuant to the provisions of this chapter is effective until it is filed with and approved by the Unified Judicial System. The agreement shall provide that the attorney practice law full-time in the eligible county for at least five years. The Supreme Court may promulgate rules necessary to implement the provisions of this chapter pursuant to chapter 1-26.

Source: SL 2013, ch 102, § 8.



§ 16-23-9 Ineligibility for participation in other program.

16-23-9. Ineligibility for participation in other program. No person may participate in the program established pursuant to the provisions of this chapter if the person has previously participated in the program, or any other state or federal scholarship, loan repayment, or tuition reimbursement program that obligates the person to provide attorney services within an underserved area.

Source: SL 2013, ch 102, § 9.



§ 16-23-10 Annual report on status of program.

16-23-10. Annual report on status of program. The Unified Judicial System shall annually file with the Legislative Research Council a report on the status of the program.

Source: SL 2013, ch 102, § 13.



§ 16-23-11 Payments from State Bar of South Dakota.

16-23-11. Payments from State Bar of South Dakota. In order to fully fund the incentive payment, the Unified Judicial System is specially authorized to receive from the State Bar of South Dakota fifteen percent of the total amount of an incentive payment authorized pursuant to this chapter in five equal annual installments and place the funds in the Unified Judicial System other fund fiduciary fund.

Source: SL 2013, ch 102, § 14.









Title 17 - NOTICE AND PUBLICATION

Chapter 01 - Actual and Constructive Notice

§ 17-1-1 Kinds of notice.

17-1-1. Kinds of notice. Notice is either actual or constructive.

Source: CivC 1877, § 2106; CL 1887, § 4740; RCivC 1903, § 2449; RC 1919, § 12; SDC 1939, § 65.0501.



§ 17-1-2 Actual notice.

17-1-2. Actual notice. Actual notice consists in express information of a fact.

Source: CivC 1877, § 2107; CL 1887, § 4741; RCivC 1903, § 2450; RC 1919, § 13; SDC 1939, § 65.0502.



§ 17-1-3 Constructive notice.

17-1-3. Constructive notice. Constructive notice is notice imputed by the law to a person not having actual notice.

Source: CivC 1877, § 2108; CL 1887, § 4742; RCivC 1903, § 2451; RC 1919, § 14; SDC 1939, § 65.0503.



§ 17-1-4 Circumstances constituting constructive notice.

17-1-4. Circumstances constituting constructive notice. Every person who has actual notice of circumstances sufficient to put a prudent man upon inquiry as to a particular fact, and who omits to make such inquiry with reasonable diligence, is deemed to have constructive notice of the fact itself.

Source: CivC 1877, § 2109; CL 1887, § 4743; RCivC 1903, § 2452; RC 1919, § 15; SDC 1939, § 65.0504.



§ 17-1-5 False notice not validated by event.

17-1-5. False notice not validated by event. A notice which is false when given is not valid by the subsequent happening of the event.

Source: CivC 1877, § 2110; CL 1887, § 4744; RCivC 1903, § 2453; RC 1919, § 16; SDC 1939, § 65.0505.






Chapter 02 - Legal Newspapers and Publication of Notice

§ 17-2-1 Notices to be published in legal newspaper--Affidavit of publication.

17-2-1. Notices to be published in legal newspaper--Affidavit of publication. All legal and other official notices shall be published in a legal newspaper as defined in this chapter, and the affidavit of publication shall state that such newspaper is a legal newspaper, which affidavit shall be prima facie evidence of that fact; and every affidavit of publication shall state in plain terms the fees charged thereon.

Source: SL 1887, ch 51, § 3; CL 1887, § 1431; SL 1893, ch 114, § 2; RPolC 1903, §§ 1848, 1851; RC 1919, §§ 7070, 7073; SDC 1939, § 65.0507; SL 1949, ch 445, § 5.



§ 17-2-2 Repealed.

17-2-2. Repealed by SL 1985, ch 165, § 1.



§ 17-2-2.1 Requirements for legal newspaper--Language--Size--Duration and frequency ofpublication.

17-2-2.1. Requirements for legal newspaper--Language--Size--Duration and frequency of publication. No publication is a legal newspaper for publishing legal and other official notices unless, for at least one year prior to publication of such notices, the publication is printed in the English language and contains at least four pages per issue, with at least one hundred twenty square inches of printed matter per page; and if the publication is a daily, is distributed at least five days each week, or if not a daily, is distributed at least once each week for at least fifty weeks each year. In any week in which there is a legal holiday, no more than four issues of a daily newspaper are necessary.

Source: SL 1985, ch 165, § 2.



§ 17-2-2.2 Price and circulation requirements.

17-2-2.2. Price and circulation requirements. A legal newspaper shall, for at least one year prior to publication of legal and official notices, maintain a definite price of not less than fifty percent of its published price, and shall be paid for by no less than fifty percent of those to whom it is distributed. Such legal newspaper shall have a minimum paid circulation of at least two hundred and be intended for distribution and circulation to the general public, without regard to business, trade, or profession.

Source: SL 1985, ch 165, § 3.



§ 17-2-2.3 Content requirements.

17-2-2.3. Content requirements. A legal newspaper shall contain reports of happenings of recent occurrences of a varied nature, such as political, social, moral, and religious subjects and miscellaneous reading matter, and for at least one year prior to publication of legal and official notices devote at least twenty-five percent of its total column space in at least one-half of its issues in any calendar year to such nonpaid news content. No more than eighty percent of the space devoted to such news content may duplicate any other publication, unless the duplicated material is from recognized general news services.

Source: SL 1985, ch 165, § 4.



§ 17-2-2.4 Office and mailing permit requirements.

17-2-2.4. Office and mailing permit requirements. A legal newspaper shall, for at least one year prior to publication of legal and official notices, maintain a known office of publication in the community where its mailing permit of original entry is issued, for the purpose of gathering news, soliciting advertising, and conducting general newspaper business. The terms "printed" or "published" mean that the newspaper is published where it maintains its known office of publication as described in this section, but no newspaper may have more than one place where it is published at the same time.

Source: SL 1985, ch 165, § 5.



§ 17-2-2.5 Ownership and circulation statements--Involuntary suspension of publication--Existing legal newspapers.

17-2-2.5. Ownership and circulation statements--Involuntary suspension of publication--Existing legal newspapers. In order to maintain legal newspaper status, the newspaper shall publish and submit to the secretary of state before January first of each year a sworn statement of ownership and circulation on forms prescribed by the secretary of state. Continuous publication within the meaning of this section and §§ 17-2-2.1 to 17-2-2.4, inclusive, is not deemed to be interrupted by any involuntary suspension of publication resulting from loss, destruction, failure, or unavailability of operating facilities, equipment, or personnel from any cause, and any newspaper so affected is not disqualified as a legal newspaper if publication is resumed within one week after it again becomes possible. This section and §§ 17-2-2.1 to 17-2-2.4, inclusive, do not disqualify as a legal newspaper any publication which, prior to January 1, 1985, was a legal newspaper, so long as it continues to meet the requirements under which it previously qualified.

Source: SL 1985, ch 165, § 6.



§ 17-2-3 Status as legal newspaper unaffected by consolidation.

17-2-3. Status as legal newspaper unaffected by consolidation. The consolidation or union of any two or more newspapers, any or all of which were before such consolidation legal newspapers as defined in § 17-2-2.1, does not affect the legality of the newspaper formed by the consolidation. The consolidated newspaper shall be deemed to have complied with the requirements prescribed for a legal newspaper and to be a legal newspaper as defined in § 17-2-2.1.

Source: SL 1895, ch 131; RPolC 1903, § 1850; RC 1919, § 7069; SL 1919, ch 250; SL 1937, ch 185; SDC 1939, § 65.0508; SL 1939, ch 298; SL 1943, ch 318; SL 1968, ch 271; SL 1987, ch 29, § 8.



§ 17-2-4 Repealed.

17-2-4. Repealed by omission from SL 1968, ch 271.



§ 17-2-5 to 17-2-9. Repealed.

17-2-5 to 17-2-9. Repealed by SL 1985, ch 15, § 3.



§ 17-2-10 Publication in adjoining county if no legal newspaper published in county.

17-2-10. Publication in adjoining county if no legal newspaper published in county. Whenever publication of any kind of order or notice is required in a newspaper in a county and there is no legal newspaper published in such county at the time publication begins, and there is no specific provision as to how such publication shall in that event be made, it shall be sufficient if the publication is made in a newspaper published in an adjoining county.

Source: SL 1893, ch 114, § 3; RPolC 1903, § 1852; RC 1919, § 7071; SDC 1939, § 65.0509.



§ 17-2-11 Publication in county or nearest adjoining county if no legal newspaper publishedin municipality or district.

17-2-11. Publication in county or nearest adjoining county if no legal newspaper published in municipality or district. Whenever publication of any kind of order or notice is required in a newspaper in any municipality, or other district in a county and there is no legal newspaper published in such municipality, or district and there is no specific provision as to how such publication shall in that event be made, it shall be sufficient if the publication is made in any newspaper published in the county where the municipality, or district is situated, and if none is published in the county, then in any newspaper of the adjoining county, any part of the boundary line of which is nearest said municipality, or district, and if more than one county is equidistant by boundary, then in any of said counties.

Source: SL 1893, ch 114, § 3; RPolC 1903, § 1852; RC 1919, § 7071; SDC 1939, § 65.0509; SL 1992, ch 60, § 2.



§ 17-2-12 Publication in existing legal newspapers if not enough legal newspapers publishedin county.

17-2-12. Publication in existing legal newspapers if not enough legal newspapers published in county. Where publication is required in more than one newspaper in any municipality, county, or other district, and the required number of legal newspapers are not being published in such municipality, county, or other district at the time publication begins, publication in such newspaper or newspapers, as are actually being published in such municipality, county, or other district at the time publication begins, shall be sufficient.

Source: SDC 1939, § 65.0509; SL 1992, ch 60, § 2.



§ 17-2-13 Substitute publication where legal newspaper refuses publication--Affidavit ofrefusal.

17-2-13. Substitute publication where legal newspaper refuses publication--Affidavit of refusal. Whenever publication is required in any legal newspaper and the editor of such newspaper shall refuse to make the publication for any reason other than nonpayment of his fee for the same, it shall then be sufficient legal notice by publication to publish such notice in any other legal newspaper which would be qualified for publication of such notice under §§ 17-2-10 to 17-2-12, inclusive, in the event the newspaper refusing to publish such notice did not exist, or to give such notice in any legal manner available if no newspaper is then qualified to publish the same. The affidavit of any disinterested person that he presented such notice to the editor or foreman of such newspaper with request for publication and that publication was refused and stating the reason why such publication was refused if any was given, shall be attached to the proof of giving the notice as finally given and shall be prima facie evidence of its contents and the rights of any such person thereafter relying on the same in good faith, shall not be prejudiced by any claim that such publication was not in fact refused.

Source: SDC 1939, § 65.0509.



§ 17-2-14 Repealed.

17-2-14. Repealed by SL 1985, ch 15, § 3.



§ 17-2-15 Repealed.

17-2-15. Repealed by SL 1974, ch 55, § 50.



§ 17-2-16 Designation of newspaper in which execution notice published.

17-2-16. Designation of newspaper in which execution notice published. In all cases of publications of notices in connection with sales upon an execution, the plaintiff may designate the newspaper, published within the county, in which such notice shall be published.

Source: SL 1887, ch 51, § 1; CL 1887, § 1430; SL 1891, ch 66; RPolC 1903, § 1847; RC 1919, § 7072; SL 1929, ch 203; SL 1937, ch 183; SDC 1939, § 65.0512; SL 1939, ch 299; SL 1945, ch 357; SL 1957, ch 500.



§ 17-2-17 Day on which weekly publication made--Interval between publications.

17-2-17. Day on which weekly publication made--Interval between publications. Whenever in any act or statute providing for the publishing of notices, the phrase "successive weeks," "weeks successively," "consecutive weeks," or "weeks consecutively" is used, the term weeks shall be construed to mean calendar weeks, and the publication upon any day in such weeks shall be sufficient publication for that week, except that at least five days shall intervene between such publications, and all publications heretofore or hereafter made in accordance with the provisions of this section or § 17-2-18 shall be deemed legal and valid.

Source: SL 1889, ch 38; RCivC 1903, § 2445; RC 1919, § 8; SDC 1939, § 65.0506; SL 1943, ch 317.



§ 17-2-18 Weekly publication constituting publication for stated number of days.

17-2-18. Weekly publication constituting publication for stated number of days. Unless the context otherwise plainly requires, whenever publication is directed by a statute or rule of court for a stated number of days or for not less than a stated number of days before or after the event to be noticed, it shall mean the publication once where the stated number of days is ten or less and at least once a week for two consecutive weeks where the stated number of days is eleven or more and only the first publication must be made prior to the stated period of time.

Source: SDC 1939, § 65.0506; SL 1943, ch 317; SL 1972, ch 129, § 5.



§ 17-2-18.1 Time allowed for publication of proceedings and reports of political subdivisions.

17-2-18.1. Time allowed for publication of proceedings and reports of political subdivisions. It shall be the duty of publishers of official newspapers to cause publication of minutes of proceedings and reports required to be published by counties, municipal corporations and school districts to be made within ten days after receipt thereof. A publication made subsequent to such time shall not be deemed invalid but the publisher may thereby forfeit his right to payment therefor.

Source: SL 1972, ch 129, § 4.



§ 17-2-18.2 Type size required for legal publication.

17-2-18.2. Type size required for legal publication. Legal publications in official newspapers with a circulation of less than nine thousand shall be printed in not less than eight point type, and in official newspapers with a circulation of more than nine thousand in not more than six point type. A publication in violation of this section shall not invalidate any publication otherwise made in compliance with law but the newspaper printing the same may be denied payment therefor.

Source: SL 1972, ch 129, § 3; SL 1974, ch 159; SL 1977, ch 181.



§ 17-2-19 Legal publication fees not otherwise prescribed--Review and adjustment.

17-2-19. Legal publication fees not otherwise prescribed--Review and adjustment. If any legal publication of anything is required or allowed by law, and no other fee is prescribed for that publication, the Bureau of Administration shall establish, by rules promulgated pursuant to chapter 1-26, the maximum fee which may be charged for the publication. The bureau shall annually review and adjust rates to reflect changes in economic conditions within the newspaper industry and the general economy. The bureau shall consult with representatives of the daily and weekly newspaper industry and with representatives of local units of governments.

Source: PolC 1877, ch 39, § 22; SL 1887, ch 51, § 1; CL 1887, § 1430; SL 1891, ch 66; RPolC 1903, § 1847; RC 1919, § 7072; SL 1929, ch 203; SL 1937, ch 183; SDC 1939, § 65.0512; SL 1939, ch 299; SL 1945, ch 357; SL 1957, ch 500; SL 1968, ch 272; SL 1972, ch 128, § 1; SL 1973, ch 139; SL 1976, ch 151, § 1; SL 1982, ch 173, §§ 1, 2; SL 1989, ch 183, §§ 1-3; SL 2004, ch 142, § 1.



§ 17-2-20 Fees chargeable for second and subsequent publications.

17-2-20. Fees chargeable for second and subsequent publications. The rates stated by § 17-2-19 shall apply for the first insertion of a legal notice. Subsequent insertion shall be paid for at eighty percent of the stated charges.

Source: SL 1887, ch 51, § 1; CL 1887, § 1430; SL 1891, ch 66; RPolC 1903, § 1847; RC 1919, § 7072; SL 1929, ch 203; SL 1937, ch 183; SDC 1939, § 65.0512; SL 1939, ch 299; SL 1945, ch 357; SL 1957, ch 500.



§ 17-2-21 Repealed.

17-2-21. Repealed by SL 1989, ch 183, § 6.



§ 17-2-22 Notices validated despite hearing or action in same week as final publication--Rights barred by no action.

17-2-22. Notices validated despite hearing or action in same week as final publication--Rights barred by no action. All publications of notices which were made in the form, for the number of publications and length of time required by the law then applicable thereto, with the final publication on a day prior to hearing or other action pursuant to such notice and all orders and decrees entered, or other action taken, or permitted to be taken, based upon any such notice, prior to January 1, 1992, are hereby legalized and validated notwithstanding the fact that hearing was held, or other action had, or permitted to be had, in the same calendar week as the final publication of such notice.

If any person has any vested right in any real or personal property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1963, ch 468; SL 1992, ch 307, § 5.



§ 17-2-22.1 Affidavit of printer or publisher admissible in evidence--Prima facie evidence.

17-2-22.1. Affidavit of printer or publisher admissible in evidence--Prima facie evidence. The affidavit of any printer, foreman of any printer, publisher of any newspaper, published in this state, or employee of such publisher having personal knowledge of the facts stated in said affidavit, of the publication of any notice, order, or advertisement which by any law of this state is required or authorized to be published in such newspaper, is entitled to be read in evidence in all courts, and in all proceedings before any officer, board, or body, and is prima facie evidence of such publication and of the facts stated therein.

Source: CCivP 1877, § 490; CL 1887, § 5304; RCCivP 1903, § 530; RC 1919, § 2721; SL 1937, ch 184; SDC 1939 & Supp 1960, § 36.1102; SDCL, § 19-4-5; SL 1979, ch 154, § 18.



§ 17-2-23 Publication affidavits validated despite discrepancy in name of newspaper.

17-2-23. Publication affidavits validated despite discrepancy in name of newspaper. Whenever it shall appear from the affidavit of publication of a notice or of other legal or official matter which has been filed or recorded prior to July 1, 1949, in any action or proceeding or in the office of any register of deeds that the name of the newspaper in which such publication was had does not strictly conform to the name of newspaper contained in any order for the publication thereof or is not identical with the name of such newspaper, and where there is no reasonable ground for doubt as to the newspaper referred to in said affidavit and said order being one and the same newspaper, such affidavit of publication of said notice is hereby legalized and validated and said affidavit of publication and the record thereof shall have in all respects the same force and effect as though said inconsistency or discrepancy hereinbefore referred to did not exist.

Source: SL 1949, ch 445, § 3; SDC Supp 1960, § 65.0305-1 (3).



§ 17-2-24 Publication affidavits validated despite failure to describe status as legalnewspaper.

17-2-24. Publication affidavits validated despite failure to describe status as legal newspaper. Any affidavit of the publication of a notice or of any other legal or official matter which has been filed or recorded prior to July 1, 1949, in any action or proceeding or in the office of any register of deeds which does not show upon its face that the newspaper in which such publication was had was a legal newspaper at the time such publication was made is hereby legalized and validated and said affidavits of publication and the record thereof shall have in all respects the same force and effect as though it did show upon its face that such newspaper was a legal newspaper at the time said publication was had.

Source: SL 1949, ch 445, § 1; SDC Supp 1960, § 65.0305-1 (1).



§ 17-2-25 Publication affidavits validated despite failure to recite statutory authority forexecution.

17-2-25. Publication affidavits validated despite failure to recite statutory authority for execution. Any affidavit of the publication of a notice or of any other legal or official matter which has been filed or recorded prior to July 1, 1949, in any action or proceeding or in the office of any register of deeds which does not show upon its face that it was executed by a person authorized by statute to make such affidavit of publication but from which it shall appear that the person making such affidavit knew the facts relative to such publication at the time such affidavit was made and affirmatively states that it was so made is hereby legalized and validated and said affidavit of publication and the record thereof shall have in all respects the same force and effect as though it did show upon its face that such affidavit was executed by a person authorized by statute to make such affidavit of publication.

Source: SL 1949, ch 445, § 2; SDC Supp 1960, § 65.0305-1 (2).



§ 17-2-26 Vested rights protected against validating provisions.

17-2-26. Vested rights protected against validating provisions. If any person has any vested right in any property by reason of any affidavit of publication which is or would be legally insufficient for any of the reasons set forth in §§ 17-2-23 to 17-2-25, inclusive, or any one or more of such sections, if no action or proceeding to enforce such right was begun on or before July 1, 1950, such right shall be forever barred; and no action or proceeding so brought shall be of any force or effect, or maintainable in any court of this state unless, on or before July 1, 1950, there was recorded in the office of the register of deeds of the county in which the real estate affected is situated, a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1949, ch 445, § 4; SDC Supp 1960, § 65.0305-1 (4).



§ 17-2-27 Publication affidavits validated without additional affidavit as to fees.

17-2-27. Publication affidavits validated without additional affidavit as to fees. Any affidavit of the publication of a notice which has been filed or recorded before July 1, 1939, in any action or proceeding, or in the office of any register of deeds without having annexed thereto the additional affidavit contemplated by section 7074 of the Revised Code of 1919, is hereby legalized and validated, and said affidavit of publication and the record thereof shall have in all respects the same force and effect as though said additional affidavit had been duly annexed thereto.

Source: SL 1919, ch 1; SDC 1939, § 65.0305.



§ 17-2-28 Notice, minutes, bids, and other published information to list cost of publication.

17-2-28. Notice, minutes, bids, and other published information to list cost of publication. If the publication of any notice, minutes, bids, document, or other information is required by law by the state or any municipality, county, or school district, the public notice shall bear an inscription listing the approximate cost of the newspaper publication. The inscription shall be printed at the top or bottom of the public notice and in the same type size as the body of the public notice.

Source: SL 2009, ch 106, § 1.






Chapter 03 - Notice by Posting

§ 17-3-1 County commissioners to provide bulletin board--Location--Resolution ofcommissioners.

17-3-1. County commissioners to provide bulletin board--Location--Resolution of commissioners. The county commissioners of each county shall provide a bulletin board which is adequate for the posting of legal notices. The bulletin board shall be located either at the entrance to the county courthouse or in one of the corridors of the courthouse commonly used by the public. If a county does not have a county courthouse, or maintains a separate building for the courts and their clerk, the bulletin board shall be located in one of the most public places in the county. In either event, the exact location where the bulletin board is to be maintained shall be designated and established by resolution of the board of county commissioners.

Source: SDC 1939, § 65.0513; SL 1967, ch 348, § 1; SL 1978, ch 151, § 1.



§ 17-3-2 Posting on county bulletin board sufficient for statutory requirements--Elector tomake posting.

17-3-2. Posting on county bulletin board sufficient for statutory requirements--Elector to make posting. Whenever by statute or rule, the posting of any notice or court order is required as a manner and method of giving notice, it shall be sufficient compliance, unless the context of such statute or rule otherwise plainly requires, to post a copy of such notice or order upon the bulletin board designated pursuant to § 17-3-1 and no additional postings need be made.

The posting provided by this section shall be made by an elector of the State of South Dakota.

Source: SDC 1939, § 65.0513; SL 1967, ch 348, § 1.



§ 17-3-3 Repealed.

17-3-3. Repealed by SL 1985, ch 15, § 3.



§ 17-3-4 Validation of prior notices posted on county bulletin board.

17-3-4. Validation of prior notices posted on county bulletin board. All notices posted before July 1, 1967, are validated if they are made in conformity with § 17-3-2 except as provided in § 17-3-5.

Source: SL 1967, ch 348, § 2.



§ 17-3-5 Preservation of rights against validation of prior notices.

17-3-5. Preservation of rights against validation of prior notices. Any person deeming himself aggrieved by posting which was done prior to July 1, 1967, may bring an action to enforce his claimed rights on or before July 1, 1968. Nothing herein shall be construed to mean that the Legislature deems that such notice was insufficient but merely to give him a right to assert his rights by action provided he does so within the time herein limited.

Source: SL 1967, ch 348, § 3.



§ 17-3-6 Validation of notice by posting in public building despite absence of designation bycounty commissioners.

17-3-6. Validation of notice by posting in public building despite absence of designation by county commissioners. If a notice posted pursuant to § 17-3-2 was posted on a bulletin board in or at a public building maintained in whole or in part by the county or utilized by the courts, and the building was commonly used by the public, then despite the absence of the designation of the bulletin board by the county commissioners or the designation by them of a bulletin board at a public place other than the county courthouse, such posting is hereby validated and legalized and is of the same force and effect as though it had been posted on a bulletin board designated in the manner specified by § 17-3-1.

Source: SL 1978, ch 150, § 1; SL 1987, ch 29, § 9.



§ 17-3-7 Time allowed for assertion of right arising from irregular posting--Lis pendens.

17-3-7. Time allowed for assertion of right arising from irregular posting--Lis pendens. If a person has a vested right in any property by reason of an omission referred to in § 17-3-6, such right shall be forever barred, if no action or proceeding to enforce such right was commenced prior to July 1, 1979. No such action or proceeding may be maintained by a court of this state, unless prior to July 1, 1979, a notice of the pendency of such action was recorded in the office of the register of deeds of the county in which the real property affected is situated, in accordance with chapter 15-10.

Source: SL 1978, ch 150, § 2.






Chapter 04 - Notice by Mail

§ 17-4-1 Certified mail equivalent of registered mail.

17-4-1. Certified mail equivalent of registered mail. Wherever any law of this state requires the service, mailing, or transmittal of an order, notice, or other thing whatsoever, by registered mail, it shall be a sufficient compliance with such law if in lieu thereof such service, mailing, or transmittal is made and done by certified mail.

Source: SL 1957, ch 509; SDC Supp 1960, § 65.0203.









Title 18 - OATHS AND ACKNOWLEDGMENTS

Chapter 01 - Notaries Public

§ 18-1-1 Appointment by secretary of state--Term of office--Application procedure--Authority.

18-1-1. Appointment by secretary of state--Term of office--Application procedure--Authority. The secretary of state shall appoint notaries public, who have residence in this state as defined in § 12-1-4. A notary public shall hold office for six years unless sooner removed by the secretary of state. An applicant to become a notary public shall complete an application form as prescribed by the secretary of state pursuant to chapter 1-26. The applicant shall submit a fee of thirty dollars. The application shall include the applicant's name, street, city, state, zip code, county, and date of birth. The applicant shall apply in the same name as that which will appear as the seal imprint. Each notary may, anywhere in this state, administer oaths and perform all other duties required by law. The secretary of state may not appoint as a notary public any person who has been convicted of a felony. The secretary of state may also appoint an applicant as a notary public if the applicant resides in a county bordering South Dakota and the applicant's place of work or business is within the State of South Dakota.

Source: SDC 1939, § 32.1301; SL 1957, ch 176; SL 1979, ch 153, § 1; SL 1997, ch 120, § 1; SL 2003, ch 8, § 6; SL 2008, ch 107, § 1; SL 2009, ch 4, § 6.



§ 18-1-2 Oath and bond of notary.

18-1-2. Oath and bond of notary. Each notary public, before performing the duties of the office, shall take an oath as required by § 3-1-5, and shall give a bond to this state, to be approved by the attorney general, in the penal sum of five thousand dollars, conditioned for the faithful discharge of the duties of the office.

Source: SL 1862, ch 62, § 2; PolC 1877, ch 17, § 2; CL 1887, § 496; RPolC 1903, § 735; RC 1919, § 5236; SDC 1939 & Supp 1960, § 32.1303; SL 1974, ch 55, § 23; SL 1997, ch 120, § 2.



§ 18-1-3 Seal, oath, and bond filed with secretary of state.

18-1-3. Seal, oath, and bond filed with secretary of state. Every notary public before entering upon the duties of his office, shall provide an official seal and file an impression of the same, together with his oath and bond, in the Office of the Secretary of State.

Source: SL 1862, ch 62, § 8; PolC 1877, ch 17, § 8; CL 1887, § 503; RPolC 1903, § 742; RC 1919, § 5243; SDC 1939 & Supp 1960, § 32.1303.



§ 18-1-3.1 Requirements of notary public seal--Commission expiration date required onnotarized document.

18-1-3.1. Requirements of notary public seal--Commission expiration date required on notarized document. Each notary public shall have a seal which shall be used for the purpose of acknowledging documents. The seal shall be of a type approved by the secretary of state and shall contain at least the following:

(1) The notary's name;

(2) The words, South Dakota;

(3) The words, notary public; and

(4) A border surrounding the imprint.

In addition, rubber stamp seals shall have the word, seal.

If a seal is used by a notary public, the notary public shall write, or print by a device made for such printing, below the seal's imprint or print and if not provided by the form, the words, my commission expires, and shall provide a date therefor.

Source: SL 1988, ch 180; SL 2008, ch 107, § 2.



§ 18-1-4 Issuance of commission--Posting--Records maintained by secretary of state.

18-1-4. Issuance of commission--Posting--Records maintained by secretary of state. The secretary of state shall issue a commission to each notary public which shall be posted in a conspicuous place in the notary's office for public inspection. The secretary of state shall keep in his office a record of such appointments and the date of their expiration.

Source: SL 1889, ch 104, § 1; RPolC 1903, § 734; RC 1919, § 5235; SDC 1939 & Supp 1960, § 32.1302; SL 1979, ch 153, § 2.



§ 18-1-5 , 18-1-6. Repealed.

18-1-5, 18-1-6. Repealed by SL 1974, ch 55, § 50.



§ 18-1-7 Notarial acts valid despite notary's agency for party to transaction.

18-1-7. Notarial acts valid despite notary's agency for party to transaction. A notary public who is personally interested directly or indirectly, or as a stockholder, officer, agent, attorney, or employee of any person or party to any transaction concerning which he is exercising any function of his office as such notary public, may make any certificates, take any acknowledgments, administer any oaths, or do any other official acts as such notary public with the same legal force and effect as if he had no such interest except that he cannot do any of such things in connection with any instrument which shows upon its face that he is a principal party thereto.

Source: SL 1911, ch 197; RC 1919, § 5250; SDC 1939 & Supp 1960, § 32.1308.



§ 18-1-8 Repealed.

18-1-8. Repealed by SL 1979, ch 153, § 3.



§ 18-1-9 Fee chargeable by notary.

18-1-9. Fee chargeable by notary. A notary public may charge and receive a fee not to exceed ten dollars for each instrument notarized, except that no notary public may charge a fee for notarizing a request for an absentee ballot.

Source: SDC 1939 & Supp 1960, § 32.1312; SL 1979, ch 153, § 4; SL 1997, ch 120, § 3; SL 2004, ch 143, § 1.



§ 18-1-10 Faith and credit to notarial acts.

18-1-10. Faith and credit to notarial acts. Full faith and credit shall be given to all the protestations, attestations, and other instruments of publication, of all notaries public now in office or hereafter to be appointed under the provisions of this chapter.

Source: SL 1862, ch 62, § 11; PolC 1877, ch 17, § 11; CL 1887, § 507; RPolC 1903, § 746; RC 1919, § 5247; SDC 1939 & Supp 1960, § 32.1309.



§ 18-1-11 Notarizing without appearance by parties as misdemeanor.

18-1-11. Notarizing without appearance by parties as misdemeanor. It is a Class 2 misdemeanor for any notary public to affix his official signature to documents when the parties have not appeared before him.

Source: SL 1887, ch 116, § 1; CL 1887, § 508; RPolC 1903, § 747; RC 1919, § 5248; SDC 1939 & Supp 1960, § 32.1313; SL 1979, ch 153, § 5.



§ 18-1-12 Acting after expiration of term or disqualification as misdemeanor.

18-1-12. Acting after expiration of term or disqualification as misdemeanor. It is a Class 2 misdemeanor for any notary public to exercise the duties of his office after the expiration of his commission or when he is otherwise disqualified.

Source: SL 1887, ch 116, § 1; CL 1887, § 508; RPolC 1903, § 747; RC 1919, § 5248; SDC 1939 & Supp 1960, § 32.1313; SL 1979, ch 153, § 6.



§ 18-1-12.1 Acting without commission a violation.

18-1-12.1. Acting without commission a violation. It is a Class 1 misdemeanor for a person to act as a notary public or to affix a signature to a document as a notary public if the person has not first obtained a commission from the secretary of state pursuant to this chapter.

Source: SL 1997, ch 120, § 5.



§ 18-1-12.2 Party to transaction as notary public prohibited.

18-1-12.2. Party to transaction as notary public prohibited. It is a Class 1 misdemeanor for a person to affix a signature to a document as a notary public when the person has also signed the document as a party to the transaction proceeding.

Source: SL 1997, ch 120, § 6.



§ 18-1-13 Removal of notary from office for violation.

18-1-13. Removal of notary from office for violation. Any notary public who is convicted of committing an act which is designated as a misdemeanor in this chapter or any felony shall be removed from office by the secretary of state.

Source: SDC 1939, §§ 13.1254, 32.1313; SDC Supp 1960, § 32.1313; SL 1979, ch 153, § 7; SL 1997, ch 120, § 4.



§ 18-1-14 Notice to notary of revocation of commission.

18-1-14. Notice to notary of revocation of commission. Should the commission of any notary public be revoked, the secretary of state shall immediately notify such person by mail.

Source: PolC 1877, ch 17, § 10; CL 1887, § 506; RPolC 1903, § 745; RC 1919, § 5246; SDC 1939 & Supp 1960, § 32.1306; SL 1974, ch 55, § 24.



§ 18-1-15 to 18-1-17. Repealed.

18-1-15 to 18-1-17. Repealed by SL 1974, ch 55, § 50.






Chapter 02 - Commissioners Of South Dakota

§ 18-2-1 Appointment by Governor--Tenure--Authority to take acknowledgment and proof.

18-2-1. Appointment by Governor--Tenure--Authority to take acknowledgment and proof. The Governor shall have power to appoint one or more commissioners in any state of the United States or any of the territories belonging to the United States, who shall continue in office during the pleasure of the Governor and shall have authority to take acknowledgment and proof of the execution of any deed or other conveyance, or lease of any lands lying in this state, and of any contract, letter of attorney, or any other writing under seal or not, to be used or recorded in this state.

Source: SL 1862, ch 10, § 1; PolC 1877, ch 16, § 1; CL 1887, § 489; RPolC 1903, § 728; RC 1919, § 5229; SDC 1939 & Supp 1960, § 32.1401.



§ 18-2-2 Official seal of commissioner--Contents.

18-2-2. Official seal of commissioner--Contents. Each commissioner appointed pursuant to § 18-2-1 shall have an official seal on which shall be engraved the words, Commissioner of South Dakota, with his surname at length and at least the initials of his Christian name; also the name of the state or territory in which he has been commissioned to act, which seal must be so engraved as to make a clear impression.

Source: PolC 1877, ch 16, § 2; CL 1887, § 490; RPolC 1903, § 729; RC 1919, § 5230; SDC 1939 & Supp 1960, § 32.1402.



§ 18-2-3 Oath of office--Filing of oath and seal with secretary of state.

18-2-3. Oath of office--Filing of oath and seal with secretary of state. Every such commissioner, before performing any duty or exercising any power by virtue of his appointment, must take and subscribe an oath or affirmation before some judge or clerk of some court of record having a seal of the state or territory in which such commissioner shall reside, well and faithfully to execute and perform all the duties of such commissioner under and by virtue of the laws of the State of South Dakota, with a description and impression of his seal of office to be filed in the Office of the Secretary of this State.

Source: SL 1862, ch 10, § 4; PolC 1877, ch 16, § 5; CL 1887, § 493; RPolC 1903, § 732; RC 1919, § 5233; SDC 1939 & Supp 1960, § 32.1403.



§ 18-2-4 Administration of oaths by commissioner--Depositions--Validity.

18-2-4. Administration of oaths by commissioner--Depositions--Validity. Every commissioner appointed as mentioned in § 18-2-1 shall have power to administer any oath which may be lawfully required in this state to any person willing to take the same, and to take and duly certify all depositions to be used in any of the courts of this state in conformity to the laws thereof, either on interrogatories proposed under a commission from any court in this state or by consent of the parties, or on legal notice given to the opposite party; and all such acts shall be as valid as if done and certified to according to law by a proper officer in this state.

Source: SL 1862, ch 10, § 3; PolC 1877, ch 16, § 4; CL 1887, § 492; RPolC 1903, § 731; RC 1919, § 5232; SDC 1939 & Supp 1960, § 32.1401.



§ 18-2-5 Force and effect of acknowledgments and proofs taken.

18-2-5. Force and effect of acknowledgments and proofs taken. All acknowledgments and proofs as provided in § 18-2-1, taken according to the laws of this state and certified to by such commissioner under his seal of office and annexed to or endorsed upon such instrument, shall have the same force and effect as if the same had been taken before any officer authorized to perform such acts in this state.

Source: SL 1862, ch 10, § 2; PolC 1877, ch 16, § 3; CL 1887, § 491; RPolC 1903, § 730; RC 1919, § 5231; SDC 1939 & Supp 1960, § 32.1404.






Chapter 03 - Administration Of Oaths

§ 18-3-1 Officers authorized to administer oaths.

18-3-1. Officers authorized to administer oaths. The following officers may administer oaths:

(1) Supreme Court justices, circuit judges, magistrates, notaries public, the clerk and deputy clerk of the Supreme Court, and clerks and deputy clerks of the circuit court, within the state, and federal judges, and federal magistrates;

(2) Members of the Legislature, while acting as a member of any legislative committee, when examining persons before the legislative committee;

(3) The county auditor, the county treasurer, the register of deeds, and the deputy of each, within their respective county;

(4) Mayors, town board presidents, municipal finance officers, deputy municipal finance officers, and township clerks, within their respective municipality or township;

(5) Sheriffs and deputies if authorized by law to select commissioners or appraisers, or to impanel juries for the view or appraisement of property, or are directed as an official duty to have property appraised, or take the answer of garnishees;

(6) Conservation officers for the purposes of taking a written statement pursuant to § 23A-2-1 for any offense of Title 41; and

(7) Other officers in cases specifically provided by law.
Source: SDC 1939, § 48.0801; SL 1941, ch 210; SL 1979, ch 149, § 1; SL 1992, ch 60, § 2; SL 1993, ch 167; SL 1996, ch 145; SL 1998, ch 119, § 1; SL 2000, ch 92, § 2.



§ 18-3-2 Affidavits by persons in military service--Oath administered by commissionedofficer.

18-3-2. Affidavits by persons in military service--Oath administered by commissioned officer. Any affidavit may be made, by any person in the military service of the United States, in the manner and form now provided by the laws of this state, or as provided in this section and § 18-3-3.

Any commissioned officer in the military service of the United States may administer an oath or affirmation and take and certify to an affidavit at any place within or without the United States.

Source: SL 1943, ch 150, §§ 2, 3; SDC Supp 1960, § 48.0801-1.



§ 18-3-3 Form of jurat for affidavit by person in military service.

18-3-3. Form of jurat for affidavit by person in military service. The jurat of the officer taking the affidavit pursuant to § 18-3-2 shall be substantially as follows:
Subscribed and sworn to before me this ________ day of ________, 19__, by __________ to me well known to be in the military service of the United States, and who stated to me that his home post office address is as follows: __________.

_________________________

Signature of officer

_________________________

Title and unit The jurat of the officer taking the affidavit pursuant to § 18-3-2 shall be

substantially as follows:

Subscribed and sworn to before me this ____ day of ____, 20__, by ____ to me well known to be in the military service of the United States, and who stated to me that his home post office address is as follows: ____.

__________ Signature of officer

__________ Title and unit

Source: SL 1943, ch 150, § 3; SDC Supp 1960, § 48.0801-1.



§ 18-3-4 Persons entitled to use military service provisions.

18-3-4. Persons entitled to use military service provisions. Persons in the military service of the United States, as used in §§ 18-3-2 and 18-3-3 shall include the following persons and no others: all members of the Army, Navy, Air Force, Marine Corps, and Coast Guard, all officers of the Public Health Service detailed for duty with the Army, Navy, or Air Force, and any civilian persons serving with, employed by, or accompanying the armed forces hereinbefore mentioned outside of the United States.

Source: SL 1943, ch 150, § 1; SDC Supp 1960, § 48.0801-1; SL 1963, ch 290.



§ 18-3-5 Affirmation in lieu of oath.

18-3-5. Affirmation in lieu of oath. Persons conscientiously opposed to swearing may affirm, and shall be subject to the penalties of perjury as in case of swearing.

Source: SL 1867-8, ch 23, § 3; PolC 1877, ch 20, § 2; CL 1887, § 488; RPolC 1903, § 727; RC 1919, § 5252; SDC 1939, § 48.0803.



§ 18-3-6 Fee not charged for administration of oath by public officer.

18-3-6. Fee not charged for administration of oath by public officer. No fee for the administering of oaths shall be charged or taxed as costs against any person by any official authorized to administer oaths when the oath so administered is in connection with some official duty of said officer essential to the administration of his office.

Source: SL 1929, ch 205; SDC 1939, § 48.0802.






Chapter 04 - Acknowledgment And Proof Of Instruments

§ 18-4-1 Officers authorized to take proof or acknowledgment within state.

18-4-1. Officers authorized to take proof or acknowledgment within state. The proof or acknowledgment of an instrument may be made at any place within this state before a justice or the clerk of the Supreme Court or a notary public.

Source: CivC 1877, § 655; CL 1887, § 3277; RCivC 1903, § 970; SL 1907, ch 3; RC 1919, § 575; SDC 1939, § 51.1604.



§ 18-4-2 Officers authorized to take proof or acknowledgment within circuit, county, ormunicipality.

18-4-2. Officers authorized to take proof or acknowledgment within circuit, county, or municipality. The proof or acknowledgment of an instrument may be made anywhere in this state before a judge of the circuit court, a clerk of the circuit court, a magistrate of the circuit court, or a United States magistrate. Within a county or municipality for which the officer was elected or appointed, the proof or acknowledgment of an instrument may be made before a county auditor, a register of deeds, a mayor, or a municipal finance officer .

Source: SDC 1939, § 51.1605; SL 1979, ch 149, § 2; SL 1992, ch 60, § 2; SL 1998, ch 120, § 1; SL 2000, ch 92, § 1.



§ 18-4-3 Indian agents authorized to take acknowledgment or proof in Indian country--Recording of certificate of appointment.

18-4-3. Indian agents authorized to take acknowledgment or proof in Indian country--Recording of certificate of appointment. Indian agents or superintendents are authorized to take acknowledgments or proofs of deeds or other instruments in writing, in Indian country, and acknowledgments or proofs so taken shall have the same force and effect as if taken before a notary public. To qualify for taking such acknowledgments or proofs, such Indian agent or superintendent shall file for record in the office of the register of deeds of the county in which he is stationed, or the county to which said county is attached for judicial purposes, a certificate signed by the secretary of the interior of the United States showing his appointment and authority as such Indian agent or superintendent.

Source: SL 1911, ch 2; RC 1919, § 577; SDC 1939, § 51.1606.



§ 18-4-4 Officers authorized to take proof or acknowledgment within United States.

18-4-4. Officers authorized to take proof or acknowledgment within United States. The proof or acknowledgment of an instrument may be made without the state, but within the United States, and within the jurisdiction of the officer, before either:

(1) A justice, judge, or clerk of any court of record of the United States;

(2) A justice, judge, or clerk of any court of record of any state or territory;

(3) A notary public;

(4) Any officer of the state or territory where the acknowledgment is made, authorized by its laws to take such proof or acknowledgment; or

(5) A commissioner appointed for the purpose by the Governor of this state.
Source: CivC 1877, § 657; CL 1887, § 3279; RCivC 1903, § 972; SL 1907, ch 3; RC 1919, § 578; SDC 1939, § 51.1607.



§ 18-4-5 Officers authorized to take proof or acknowledgment in foreign countries.

18-4-5. Officers authorized to take proof or acknowledgment in foreign countries. The proof or acknowledgment of an instrument may be made without the United States, before either:

(1) An ambassador, a minister, commissioner, or charge d'affaires of the United States, resident and accredited in the country where the proof or acknowledgment is made;

(2) A consul, vice consul, or consular agent of the United States, resident in the country where the proof or acknowledgment is made;

(3) A judge, clerk, register, or commissioner of a court of record of the country where the proof or acknowledgment is made;

(4) A notary public of such country;

(5) An officer authorized by the laws of the country where the proof of acknowledgment is taken to take proof or acknowledgment; or

(6) When any of the officers mentioned in this chapter are authorized to appoint a deputy, the acknowledgment or proof may be taken before such deputy.

All proofs or acknowledgments heretofore taken according to the provisions of this section are hereby declared to be sufficiently authenticated and to be entitled to record, and any such record hereafter made shall be notice of the contents of the instrument so recorded.

Source: CivC 1877, § 658; CL 1887, § 3280; RCivC 1903, § 973; SL 1907, ch 3; RC 1919, § 579; SDC 1939, § 51.1608.



§ 18-4-6 Acknowledgment before commissioned officer of armed forces--Place of executionneed not be shown.

18-4-6. Acknowledgment before commissioned officer of armed forces--Place of execution need not be shown. In addition to the acknowledgment of instruments in the manner and form and as otherwise authorized by the laws of South Dakota, any person serving in or with the armed forces of the United States may acknowledge the execution of an instrument, wherever located, before any commissioned officer in active service of the armed forces of the United States with the rank of second lieutenant or higher in the Army, Air Force, or Marine Corps, or ensign or higher in the Navy or United States Coast Guard. The instrument shall not be rendered invalid by the failure to state therein the place of execution or acknowledgment.

Source: SL 1943, ch 148, § 1; SL 1951, ch 215; SDC Supp 1960, § 51.1608-1 (1).



§ 18-4-7 Authentication of military certificate not required--Form of certificate attached.

18-4-7. Authentication of military certificate not required--Form of certificate attached. No authentication of the officer's certificate of acknowledgment taken pursuant to § 18-4-6 shall be required but the officer taking the acknowledgment shall endorse thereon or attach thereto a certificate substantially in the following form:

On this the ____ day of ____, 20__, before me ____, the undersigned officer personally appeared ____, known to me (or satisfactorily proven) to be serving in or with the armed forces of the United States and to be the person whose name is subscribed to the within instrument and acknowledged that -- he executed the same for the purposes therein contained. And the undersigned does further certify that he is at the date of this certificate a commissioned officer of the rank stated below and is in the active service of the armed forces of the United States.

__________ Signature of officer

__________ Rank of officer and command to which attached.

Source: SL 1943, ch 148, § 1; SL 1951, ch 215; SDC Supp 1960, § 51.1608-1 (1).



§ 18-4-8 Acknowledgments taken by military officers before 1943.

18-4-8. Acknowledgments taken by military officers before 1943. No acknowledgment taken prior to February 6, 1943, shall be affected by anything contained in §§ 18-4-6 and 18-4-7. All affidavits and the acknowledgment of any and all written instruments taken and certified by any commissioned officer in the military or naval service of the United States, at any place within or without the United States, at any time before July 1, 1943, are hereby legalized and validated and shall be accorded the same standing as those taken and certified by a notary public within this state with his official seal attached thereto.

Source: SL 1943, ch 148, § 2; SL 1943, ch 149; SDC Supp 1960, §§ 51.1608-1 (2), 65.0324.



§ 18-4-9 Uniformity of interpretation of military provisions.

18-4-9. Uniformity of interpretation of military provisions. Sections 18-4-6 to 18-4-8, inclusive, shall be so interpreted as to make uniform the laws of those states which enact them.

Source: SL 1943, ch 148, § 3; SDC Supp 1960, § 51.1608-1 (3).



§ 18-4-10 Identity of person making acknowledgment to be known or proved to officer.

18-4-10. Identity of person making acknowledgment to be known or proved to officer. The acknowledgment of an instrument must not be taken unless the officer taking it knows or has satisfactory evidence on the oath or affirmation of a credible witness, that the person making such acknowledgment is the individual who is described in and who executed the instrument; or, if executed by a corporation, that the person making such acknowledgment is an officer of the corporation authorized to execute the instrument.

Source: CivC 1877, § 659; CL 1887, § 3281; RCivC 1903, § 974; RC 1919, § 580; SDC 1939, § 51.1609.



§ 18-4-11 Certificate of officer taking acknowledgment to be attached.

18-4-11. Certificate of officer taking acknowledgment to be attached. An officer taking the acknowledgment of an instrument must endorse thereon or attach thereto a certificate substantially in the forms prescribed in §§ 18-4-12 to 18-4-15, inclusive.

Source: CivC 1877, § 666; CL 1887, § 3288; RCivC 1903, § 981; RC 1919, § 587; SDC 1939, § 51.1615.



§ 18-4-12 Form of general certificate of acknowledgment.

18-4-12. Form of general certificate of acknowledgment. The certificate of acknowledgment of an instrument unless it is otherwise in this chapter provided must be substantially in the following form:

Territory of ____ or State of ____

County of ____ ss

On this ____ day of ____, in the year ____, before me personally appeared ____, known to me (or proved to me on the oath of ____) to be the person who is described in, and who executed the within instrument and acknowledged to me that he (or they) executed the same.

Source: CivC 1877, § 666, subdiv 1; CL 1887, § 3288, subdiv 1; RCivC 1903, § 981, subdiv 1; RC 1919, § 587 (1); SDC 1939, § 51.1615 (1).



§ 18-4-13 Form of certificate of corporate acknowledgment.

18-4-13. Form of certificate of corporate acknowledgment. The certificate of acknowledgment of an instrument executed by a corporation must be substantially in the following form:

Territory of ____ or State of ____

County of ____ ss

On this ____ day of ____, in the year ____, before me ____, personally appeared ____, known to me (or proved to me on the oath of ____) to be the ____ of the corporation that is described in and that executed the within instrument and acknowledged to me that such corporation executed the same.

Source: CivC 1877, § 666, subdiv 2; CL 1887, § 3288, subdiv 2; RCivC 1903, § 981, subdiv 2; RC 1919, § 587 (2); SL 1921, ch 2; SDC 1939, § 51.1615 (2).



§ 18-4-14 Form of certificate of acknowledgment by attorney.

18-4-14. Form of certificate of acknowledgment by attorney. The certificate of acknowledgment by an attorney in fact must be substantially in the following form:

Territory of ____ or State of ____

County of ____ ss

On this ____ day of ____, in the year ____, before me personally appeared ____, known to me (or proved to me on the oath of ____) to be the person who is described in and whose name is subscribed to the within instrument as the attorney in fact of ____, and acknowledged to me that he subscribed the name of ____ thereto as principal and his own name as attorney in fact.

Source: CivC 1877, § 666, subdiv 4; CL 1887, § 3288, subdiv 3; RCivC 1903, § 981, subdiv 3; RC 1919, § 587 (3); SDC 1939, § 51.1615 (3).



§ 18-4-15 Form of certificate of acknowledgment by deputy sheriff.

18-4-15. Form of certificate of acknowledgment by deputy sheriff. The certificate of acknowledgment by any deputy sheriff of South Dakota must be substantially in the following form:

State of South Dakota,

County of __________ ss

On this __________ day of __________, in the year ______, before me personally appeared ________, known to me (or proved to me on the oath of ________) to be the person who is described in and whose name is subscribed to the within instrument as deputy sheriff of said county and acknowledged to me that he subscribed the name of ________ thereto as sheriff of said county and his own name as deputy sheriff.
Source: SL 1887, ch 2, § 1; CL 1887, § 5162; RCivC 1903, § 981, subdiv 3; RC 1919, § 587 (3); SDC 1939, § 51.1615 (4).



§ 18-4-16 Fees chargeable for acknowledgments--Violation as petty offense.

18-4-16. Fees chargeable for acknowledgments--Violation as petty offense. Officers authorized by law to take and certify acknowledgment of deeds and other instruments are entitled to charge and receive twenty-five cents each therefor, and for administering oaths and certifying the same, ten cents. A violation of this section is a petty offense.

Source: SL 1862, ch 41, § 2; PolC 1877, ch 39, § 30; CL 1887, § 1434; RPolC 1903, § 1856; RC 1919, § 7061; SDC 1939, § 48.0606; SL 1979, ch 150, § 22.



§ 18-4-17 Means of proving instrument not acknowledged.

18-4-17. Means of proving instrument not acknowledged. Proof of the execution of an instrument, when not acknowledged, may be made either:

(1) By the party executing it, or either of them;

(2) By a subscribing witness; or

(3) By other witnesses, in cases mentioned in §§ 18-4-19 and 18-4-20, relating to proof of handwriting.
Source: CivC 1877, § 662; CL 1887, § 3283; RCivC 1903, § 976; RC 1919, § 582; SDC 1939, § 51.1610.



§ 18-4-18 Proof of instrument by subscribing witness.

18-4-18. Proof of instrument by subscribing witness. If proof of the execution of an instrument is made by a subscribing witness, such witness must be personally known to the officer taking the proof to be the person whose name is subscribed to the instrument as a witness or must be proved to be such by the oath of a credible witness. The subscribing witness must prove that the person whose name is subscribed to the instrument as a party is the person described in it and that such person executed it and that the witness subscribed his name thereto as a witness.

Source: CivC 1877, § 662; CL 1887, § 3284; RCivC 1903, § 977; RC 1919, § 583; SDC 1939, § 51.1611.



§ 18-4-19 Circumstances permitting proof of instrument by handwriting.

18-4-19. Circumstances permitting proof of instrument by handwriting. The execution of an instrument may be established by proof of the handwriting of the party and of a subscribing witness, if there is one, in the following cases:

(1) When the parties and all the subscribing witnesses are dead;

(2) When the parties and all the subscribing witnesses are nonresidents of the state;

(3) When the place of their residence is unknown to the party desiring the proof and cannot be ascertained by the exercise of due diligence;

(4) When the subscribing witness conceals himself or cannot be found by the officer by the exercise of due diligence in attempting to serve the subpoena or attachment; or

(5) In case of the continued failure or refusal of the witness to testify for the space of one hour after his appearance.
Source: CivC 1877, § 663; CL 1887, § 3285; RCivC 1903, § 978; RC 1919, § 584; SDC 1939, § 51.1612.



§ 18-4-20 Facts to be established for proof by handwriting.

18-4-20. Facts to be established for proof by handwriting. The evidence taken under § 18-4-19 must satisfactorily prove to the officer the following facts:

(1) The existence of one or more of the conditions mentioned therein;

(2) That the witness testifying knew the person whose name purports to be subscribed to the instrument as a party and is well acquainted with his signature and that it is genuine;

(3) That the witness testifying personally knew the person who subscribed the instrument as a witness and is well acquainted with his signature and that it is genuine; and

(4) The place of residence of the witness.
Source: CivC 1877, § 664; CL 1887, § 3286; RCivC 1903, § 979; RC 1919, § 585; SDC 1939, § 51.1613.



§ 18-4-21 Powers of officers authorized to take proof of instruments.

18-4-21. Powers of officers authorized to take proof of instruments. Officers authorized to take the proof of instruments are authorized in such proceedings:

(1) To administer oaths or affirmations;

(2) To employ and swear interpreters;

(3) To issue subpoenas and to punish for contempt as provided in Title 19 in regard to the means of producing witnesses.
Source: CivC 1877, § 668; CL 1887, § 3290; RCivC 1903, § 983; RC 1919, § 589; SDC 1939, § 51.1617.



§ 18-4-22 Contents of certificate of officer taking proof of instrument.

18-4-22. Contents of certificate of officer taking proof of instrument. An officer taking proof of the execution of an instrument must in his certificate endorsed thereon or attached thereto set forth all the matters required by law to be done or known by him or proved before him on the proceeding, together with the names of all the witnesses examined before him, their places of residence respectively, and the substance of their evidence.

Source: CivC 1877, § 665; CL 1887, § 3287; RCivC 1903, § 980; RC 1919, § 586; SDC 1939, § 51.1614.



§ 18-4-23 Authentication of certificates of acknowledgment or proof.

18-4-23. Authentication of certificates of acknowledgment or proof. Officers taking and certifying acknowledgments or proof of instruments for record must authenticate their certificates by affixing thereto their signatures, followed by the names of their offices; also their seals of office, if by the laws of the state, territory, or country where the acknowledgment or proof is taken or by authority of which they are acting, they are required to have official seals. Judges and clerks of courts of record must authenticate their certificates as aforesaid by affixing thereto the seal of the proper court; and mayors of first and second class municipalities, by the seal thereof.

Source: CivC 1877, § 666, subdiv 5; CL 1887, § 3288, subdiv 4; RCivC 1903, § 981, subdiv 4; RC 1919, § 587 (4); SDC 1939, § 51.1615 (5); SL 1992, ch 60, § 2.



§ 18-4-24 Clerk's certificate to accompany proof or acknowledgment taken by magistrate.

18-4-24. Clerk's certificate to accompany proof or acknowledgment taken by magistrate. The certificate of proof or acknowledgment, if made before a magistrate, if used in any county other than that in which the magistrate resides, shall be accompanied by a certificate under the hand and seal of the clerk of courts, setting forth that such magistrate at the time of taking was authorized to take such proof or acknowledgment, and that the clerk is acquainted with the magistrate's handwriting and believes that the signature to the original certificate is genuine.

Source: SDC 1939, § 51.1615(6); SL 1974, ch 153, § 34; SL 1998, ch 121, § 1.



§ 18-4-25 False certification of acknowledgment or proof as forgery.

18-4-25. False certification of acknowledgment or proof as forgery. If any officer authorized to take the acknowledgment or proof of any conveyance of real property or of any other instrument which by law may be recorded, knowingly and falsely certifies that any such conveyance or instrument was acknowledged by any party thereto or was proved by any subscribing witness, when in truth such conveyance or instrument was not acknowledged or proved as certified, he is guilty of forgery.

Source: PenC 1877, § 553; CL 1887, § 6754; RPenC 1903, § 579; RC 1919, § 4184; SDC 1939, § 13.4113.



§ 18-4-26 Action in circuit court to prove instrument defectively certified--Judgment entitlesinstrument to record.

18-4-26. Action in circuit court to prove instrument defectively certified--Judgment entitles instrument to record. When the acknowledgment or proof of execution of an instrument is properly made but defectively certified any party interested may have an action in the circuit court to obtain a judgment correcting the certificate.

Any person interested under an instrument entitled to be proved for record may institute an action in the circuit court against the proper parties to obtain a judgment proving such instrument.

A certified copy of the judgment in a proceeding instituted under the provisions of this section showing the proof of the instrument and attached thereto, entitles the instrument to record with like effect as if acknowledged.

Source: CivC 1877, § 667; CL 1887, § 3289; RCivC 1903, § 982; RC 1919, § 588; SDC 1939, § 51.1616.



§ 18-4-27 Prior instruments governed by prior law.

18-4-27. Prior instruments governed by prior law. The legality of the execution, acknowledgment, proof, form, or record of any conveyance or other instrument made before July 1, 1939, executed, acknowledged, proved, or recorded is not affected by anything contained in this chapter, but depends for its validity and legality, except as to seals, upon the laws in force when the act was performed except as by other statutes expressly provided.

Source: CivC 1877, § 669; CL 1887, § 3291; RCivC 1903, § 984; RC 1919, § 590; SDC 1939, § 51.1618.



§ 18-4-28 Validity of conveyances acknowledged or proved under prior law.

18-4-28. Validity of conveyances acknowledged or proved under prior law. All conveyances of real property made before July 1, 1939, and acknowledged or proved according to the laws in force at the time of such making and acknowledgment or proof, have the same force as evidence, and may be recorded in the same manner and with like effect as conveyances executed and acknowledged in pursuance of this chapter.

Source: CivC 1877, § 670; CL 1887, § 3292; RCivC 1903, § 985; RC 1919, § 591; SDC 1939, § 51.1619.






Chapter 05 - Uniform Acknowledgment Law

§ 18-5-1 Acknowledgment permitted under chapter or other law.

18-5-1. Acknowledgment permitted under chapter or other law. Any instrument may be acknowledged in the manner and form now provided by the laws of this state, or as provided by this chapter.

Source: SL 1941, ch 215, § 1; SDC Supp 1960, § 51.16A01.



§ 18-5-2 Officers permitted to take acknowledgment within state.

18-5-2. Officers permitted to take acknowledgment within state. The acknowledgment of any instrument may be made in this state before:

(1) A judge of the circuit court;

(2) A clerk or deputy clerk of the circuit court;

(3) A register of deeds;

(4) A notary public; or

(5) A magistrate.
Source: SL 1941, ch 215, § 2; SDC Supp 1960, § 51.16A02; SL 1979, ch 149, § 3.



§ 18-5-3 Officers permitted to take acknowledgment within United States.

18-5-3. Officers permitted to take acknowledgment within United States. The acknowledgment of any instrument may be made without the state but within the United States or a territory or insular possession of the United States or the District of Columbia or the Philippine Islands and within the jurisdiction of the officer, before:

(1) A clerk or deputy clerk of any federal court;

(2) A clerk or deputy clerk of any court of record of any state or other jurisdiction;

(3) A notary public;

(4) A commissioner of deeds.
Source: SL 1941, ch 215, § 3; SDC Supp 1960, § 51.16A03.



§ 18-5-4 Officers permitted to take acknowledgment in foreign country.

18-5-4. Officers permitted to take acknowledgment in foreign country. The acknowledgment of any instrument may be made without the United States before:

(1) An ambassador, minister, charge d'affaires, counselor to or secretary of a legation, consul general, consul, vice consul, commercial attache, or consular agent of the United States accredited to the country where the acknowledgment is made;

(2) A notary public of the country where the acknowledgment is made;

(3) A judge or clerk of a court of record of the country where the acknowledgment is made.
Source: SL 1941, ch 215, § 4; SDC Supp 1960, § 51.16A04.



§ 18-5-5 Identity of person making acknowledgment to be known or proved to officer.

18-5-5. Identity of person making acknowledgment to be known or proved to officer. The officer taking the acknowledgment shall know or have satisfactory evidence that the person making the acknowledgment is the person described in and who executed the instrument.

Source: SL 1941, ch 215, § 5; SDC Supp 1960, § 51.16A05.



§ 18-5-6 Acknowledgment by married person.

18-5-6. Acknowledgment by married person. An acknowledgment of a married person may be made in the same form as an unmarried person.

Source: SL 1941, ch 215, § 6; SDC Supp 1960, § 51.16A06; SL 1986, ch 27, § 6.



§ 18-5-7 Officer taking acknowledgment to endorse or attach certificate.

18-5-7. Officer taking acknowledgment to endorse or attach certificate. An officer taking the acknowledgment shall endorse thereon or attach thereto a certificate substantially in one of the forms in §§ 18-5-8 to 18-5-12, inclusive.

Source: SL 1941, ch 215, § 7; SDC Supp 1960, § 51.16A07.



§ 18-5-8 Form of certificate of acknowledgment by individual.

18-5-8. Form of certificate of acknowledgment by individual. The form for certificate of acknowledgment by individuals is as follows:

State of ____

County of ____

On this the ____ day of ____, 20__, before me, ____, the undersigned officer, personally appeared ____, known to me or satisfactorily proven to be the person whose name ____ subscribed to the within instrument and acknowledged that -- he -- executed the same for the purposes therein contained.

In witness whereof I hereunto set my hand and official seal.

___________________________

___________________________

Title of officer.

Source: SL 1941, ch 215, § 7; SDC Supp 1960, § 51.16A07 (1).



§ 18-5-9 Form of certificate of corporate acknowledgment.

18-5-9. Form of certificate of corporate acknowledgment. The form for certificate of acknowledgment by a corporation is as follows:

State of ____

County of ____

On this the ____ day of ____, 20__, before me, ____, the undersigned officer, personally appeared ____, who acknowledged himself to be the ____ of ____, a corporation, and that he, as such ____ being authorized so to do, executed the foregoing instrument for the purposes therein contained, by signing the name of the corporation by himself as ____.

In witness whereof I hereunto set my hand and official seal.

___________________________

___________________________

Title of officer.

Source: SL 1941, ch 215, § 7; SDC Supp 1960, § 51.16A07 (2).



§ 18-5-10 Form of certificate of acknowledgment by attorney.

18-5-10. Form of certificate of acknowledgment by attorney. The form for certificate of acknowledgment by an attorney in fact is as follows:

State of ____

County of ____

On this the ____ day of ____, 20__, before me, ____, the undersigned officer, personally appeared ____, known to me or satisfactorily proven to be the person whose name is subscribed as attorney in fact for ____, and acknowledged that he executed the same as the act of his principal for the purposes therein contained.

In witness whereof I hereunto set my hand and official seal.

___________________________

___________________________

Title of officer.

Source: SL 1941, ch 215, § 7; SDC Supp 1960, § 51.16A07 (3).



§ 18-5-11 Form of certificate of acknowledgment by public officer or fiduciary.

18-5-11. Form of certificate of acknowledgment by public officer or fiduciary. The form for certificate of acknowledgment by any public officer or deputy thereof, or by any trustee, guardian, conservator, or personal representative is as follows:

State of ________

County of ________

On this the ________ day of ________, 20____, before me, ________, the undersigned officer, personally appeared ________, of the state, county or city as the case may be of ________, known to me or satisfactorily proven to be the person described in the foregoing instrument, and acknowledged that he executed the same in the capacity therein stated and for the purposes therein contained.

In witness whereof I hereunto set my hand and official seal.

___________________________

___________________________

Title of officer.

Source: SL 1941, ch 215, § 7; SDC Supp 1960, § 51.16A07 (4); SL 1993, ch 213, § 95.



§ 18-5-12 Form of certificate of acknowledgment by partner.

18-5-12. Form of certificate of acknowledgment by partner. The form for certificate of acknowledgment by a partner is as follows:

State of ____

County of ____

On this the ____ day of ____, 20__, before me, ____, the undersigned officer, personally appeared ____, who acknowledged himself to be one of the partners of ____, a partnership, and that he, as such partner, being authorized so to do, executed the foregoing instrument for the purposes therein contained, by signing the name of the partnership by himself as a partner.

In witness whereof I hereunto set my hand and official seal.

___________________________

___________________________

Title of officer.

Source: SL 1957, ch 265; SDC Supp 1960, § 51.16A07 (5).



§ 18-5-13 Signature of certificate by officer--Endorsement and seal--Effect of failure toendorse--Facsimile on fidelity or surety bonds.

18-5-13. Signature of certificate by officer--Endorsement and seal--Effect of failure to endorse--Facsimile on fidelity or surety bonds. The certificate of the acknowledging officer shall be completed by his signature and immediately following his signature and immediately preceding his official description, he shall endorse thereon his name with a typewriter or print the same legibly with a stamp or with pen and ink, his official seal, if he has one, the title of his office, and if he is a notary public, the date his commission expires. Failure of an acknowledging officer to endorse his name on an instrument as required herein shall not render such instrument invalid, but a recording officer may refuse to accept such instrument for record until such endorsement is made.

Notwithstanding any provision in this chapter, a facsimile of the original signature and notarization may be used in lieu of an original signature when acknowledging a fidelity or surety bond in a form as required herein.

Source: SL 1941, ch 215, § 8; SL 1959, ch 279; SDC Supp 1960, § 51.16A08; SL 1980, ch 170, § 1.



§ 18-5-14 Authentication not required.

18-5-14. Authentication not required. If the acknowledgment is taken within this state or is made without the United States by an officer of the United States no authentication shall be necessary.

Source: SL 1941, ch 215, § 9; SDC Supp 1960, § 51.16A09.



§ 18-5-15 Acknowledgment recognized if valid where executed.

18-5-15. Acknowledgment recognized if valid where executed. Notwithstanding any provision in this chapter contained the acknowledgment of any instrument without this state in compliance with the manner and form prescribed by the laws of the place of its execution, if in a state, a territory or insular possession of the United States, or in the District of Columbia, or in the Philippine Islands, verified by the official seal of the officer before whom it is acknowledged, shall have the same effect as an acknowledgment in the manner and form prescribed by the laws of this state for instruments executed within this state.

Source: SL 1941, ch 215, § 10; SDC Supp 1960, § 51.16A10.



§ 18-5-16 Prior acknowledgments not affected by chapter.

18-5-16. Prior acknowledgments not affected by chapter. No acknowledgment taken prior to July 1, 1941, shall be affected by anything contained in this chapter.

Source: SL 1941, ch 215, § 11; SDC Supp 1960, § 51.16A11.



§ 18-5-17 Uniformity of interpretation of chapter.

18-5-17. Uniformity of interpretation of chapter. This chapter shall be so interpreted and construed as to make uniform the laws of those states which enact it.

Source: SL 1941, ch 215, § 12; SDC Supp 1960, § 51.16A12.



§ 18-5-18 Citation of chapter.

18-5-18. Citation of chapter. This chapter may be cited as the Uniform Acknowledgment Act.

Source: SL 1941, ch 215, § 13; SDC Supp 1960, § 51.16A13.






Chapter 06 - Uniform Unsworn Foreign Declarations Act

§ 18-6-1 Short title.

18-6-1. Short title. This chapter may be cited as the Uniform Unsworn Foreign Declarations Act.

Source: SL 2012, ch 257, § 1 (Supreme Court Rule 12-03), eff. July 1, 2012.



§ 18-6-2 Definitions.

18-6-2. Definitions. In this chapter:

(1) "Boundaries of the United States" means the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.

(2) "Law" includes the federal or a state constitution, a federal or state statute, a judicial decision or order, a rule of court, an executive order, and an administrative rule, regulation, or order.

(3) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(4) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound, or process.

(5) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(6) "Sworn declaration" means a declaration in a signed record given under oath. The term includes a sworn statement, verification, certificate, and affidavit.

(7) "Unsworn declaration" means a declaration in a signed record that is not given under oath, but is given under penalty of perjury.
Source: SL 2012, ch 257, § 2 (Supreme Court Rule 12-03), eff. July 1, 2012.



§ 18-6-3 Applicability.

18-6-3. Applicability. This chapter applies to an unsworn declaration by a declarant who at the time of making the declaration is physically located outside the boundaries of the United States whether or not the location is subject to the jurisdiction of the United States. This chapter does not apply to a declaration by a declarant who is physically located on property that is within the boundaries of the United States and subject to the jurisdiction of another country or a federally recognized Indian tribe.

Source: SL 2012, ch 257, § 3 (Supreme Court Rule 12-03), eff. July 1, 2012.



§ 18-6-4 Validity of unsworn declaration.

18-6-4. Validity of unsworn declaration. (a) Except as otherwise provided in subsection (b), if a law of this state requires or permits use of a sworn declaration, an unsworn declaration meeting the requirements of this chapter has the same effect as a sworn declaration.

(b) This chapter does not apply to:

(1) A deposition under § 15-6-26;

(2) An oath of office;

(3) An oath required to be given before a specified official other than a notary public;

(4) A declaration to be recorded pursuant to Title 43; or

(5) An oath required by § 29A-2-504.
Source: SL 2012, ch 257, § 4 (Supreme Court Rule 12-03), eff. July 1, 2012.



§ 18-6-5 Required medium.

18-6-5. Required medium. If a law of this state requires that a sworn declaration be presented in a particular medium, an unsworn declaration must be presented in that medium.

Source: SL 2012, ch 257, § 5 (Supreme Court Rule 12-03), eff. July 1, 2012.



§ 18-6-6 Form of unsworn declaration.

18-6-6. Form of unsworn declaration. An unsworn declaration under this chapter must be in substantially the following form:

FORM OF UNSWORN DECLARATION

I declare under penalty of perjury under the law of South Dakota that the foregoing is true and correct, and that I am physically located outside the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.

Executed on the ____________ day of ________________, ___________,at
(date) (month) (year)
_________________________, __________.
(city or other location, and state)(country)

___________________________________
(printed name)

___________________________________
(signature)

Source: SL 2012, ch 257, § 6 (Supreme Court Rule 12-03), eff. July 1, 2012.









Title 19 - EVIDENCE

Chapter 01 - Competency Of Witnesses

§ 19-1-1 , 19-1-2. Repealed.

19-1-1, 19-1-2. Repealed by SL 1979, ch 154, § 30



§ 19-1-3 Attorney as witness.

19-1-3. Attorney as witness. When an attorney is a witness for his client upon any trial except as to merely formal matters such as the attestation or custody of an instrument or the like, he shall not further participate in such trial. This section shall not apply when such attorney's testimony is offered in answer to evidence received on behalf of the other party and it shall appear to the satisfaction of the court that such attorney had no reason to anticipate the necessity of his being a witness. Neither shall this section apply to state's attorneys and the attorney general and their deputies when engaged in the discharge of official duties.

Source: Supreme Court Rule, Part 2, Rule 29, 1919; Supreme Court Rule 500, 1939; SDC 1939 & Supp 1960, § 36.0107.



§ 19-1-4 , 19-1-5. Repealed.

19-1-4, 19-1-5. Repealed by SL 1977, ch 189, § 126






Chapter 02 - Privileged Matters

§ 19-2-1 , 19-2-2. Repealed.

19-2-1, 19-2-2. Repealed by SL 1979, ch 154, § 30



§ 19-2-3 Physician-patient privilege waived when health of person in issue--Waiver tobe closely tailored--In camera review if party objects to discovery.

19-2-3. Physician-patient privilege waived when health of person in issue--Waiver to be closely tailored--In camera review if party objects to discovery. In any action or proceeding or quasi-judicial administrative proceeding, if the physical or mental health of any person is in issue, any privilege under § 19-13-7 is waived at trial or for the purpose of discovery under chapter 15-6 if such action or proceeding is civil in nature. However, the waiver of the privilege shall be narrow in scope, closely tailored to the time period or subject matter of the claim. If any party or the holder of the privileged records objects to the discovery of the privileged communication on the grounds that disclosure of the communication would subject the party to annoyance, embarrassment, oppression, or undue burden or expense and that the disclosure of the privileged communication is not likely to lead to the discovery of relevant evidence, the court shall conduct an in camera review of the privileged communication to determine whether the communication is discoverable.

Source: SDC 1939 & Supp 1960, § 36.0101 (3); SL 1979, ch 154, § 1; SL 1997, ch 121, § 1; SL 2001, ch 103, § 2.



§ 19-2-3.1 Repealed.

19-2-3.1. Repealed by SL 1979, ch 154, § 30



§ 19-2-3.2 Physician-patient privilege waived in criminal proceeding.

19-2-3.2. Physician-patient privilege waived in criminal proceeding. In any action or proceeding of a criminal nature, if the physical or mental condition of any person is in issue, any privilege under § 19-13-7 shall conclusively be deemed to be waived for the purpose of proving the commission of a criminal offense or for the purpose of impeaching the testimony of the patient, at trial, grand jury proceeding, or preliminary hearing, or for the purpose of discovery under Title 23A.

Source: SL 1997, ch 121, § 2.



§ 19-2-4 , 19-2-5. Repealed.

19-2-4, 19-2-5. Repealed by SL 1979, ch 154, § 30



§ 19-2-5.1 , 19-2-5.2. Transferred.

19-2-5.1, 19-2-5.2. Transferred to §§ 19-13-21.1, 19-13-21.2



§ 19-2-6 Repealed.

19-2-6. Repealed by SL 1979, ch 154, § 30



§ 19-2-7 Repealed.

19-2-7. Repealed by SL 1979, ch 154, § 2



§ 19-2-8 Court to advise witnesses as to privileged communications and privilegeagainst self-incrimination.

19-2-8. Court to advise witnesses as to privileged communications and privilege against self-incrimination. It shall be the duty of the court, of its own motion and without waiting for objection, to advise a witness at the appropriate time of his right to refuse to answer any question requiring the disclosure of any privileged communication or requiring or tending to require the witness to give testimony which might incriminate him, but the last clause shall not apply to a defendant in a criminal case who takes the stand to testify in his own behalf.

Source: Supreme Court Rule 498, 1939; SDC 1939 & Supp 1960, § 36.0103.



§ 19-2-9 Protection of privileges of persons not present.

19-2-9. Protection of privileges of persons not present. In all cases where it shall appear to the court that any person who is not present nor represented at the hearing should be protected in his right to have any communication made under the confidential relations provisions of §§ 19-13-2 to 19-13-18, inclusive, and § 19-13-21, excluded, it shall be the duty of the court to make such objections and orders for such purpose as to the court may seem necessary.

Source: Supreme Court Rule 498, 1939; SDC 1939 & Supp 1960, § 36.0103.



§ 19-2-10 Repealed.

19-2-10. Repealed by SL 1979, ch 154, § 30



§ 19-2-10.1 Repealed.

19-2-10.1. Repealed by SL 1979, ch 154, § 3



§ 19-2-11 Self-incrimination provisions not applicable to perjury prosecutions.

19-2-11. Self-incrimination provisions not applicable to perjury prosecutions. The various statutes, which declare that evidence obtained upon the examination of a person as a witness shall not be received against him in any criminal proceeding, do not forbid such evidence being proved against such person upon any proceedings founded upon a charge of perjury committed in such examination.

Source: PenC 1877, § 767; CL 1887, § 6959; RPenC 1903, § 806; RC 1919, § 3623; SDC 1939 & Supp 1960, § 36.0405.



§ 19-2-12 No physician-patient privilege if death or substantial bodily harm likely.

19-2-12. No physician-patient privilege if death or substantial bodily harm likely. There is no privilege under § 19-13-7 as to any communication to a physician licensed under chapter 36-4 relevant to the physical, mental, or emotional condition of a patient if, under the circumstances, the physician reasonably believes actions by the patient are likely to result in imminent death or substantial bodily harm to another.

Source: SL 1994, ch 158.



§ 19-2-13 Medical privacy.

19-2-13. Medical privacy. The production of a record of a health care provider, whether in litigation or in contemplation of litigation, does not waive any privilege which exists with respect to the record, other than for the use in which it is produced. Any person or entity receiving such a record may not reproduce, distribute, or use it for any purpose other than for which it is produced.

This rule does not bar any person or entity from complying with any court order, or state or federal law or regulation authorizing disclosure of information that otherwise would be protected by this rule.

Source: SL 2011, ch 231 (Supreme Court Rule 10-07), eff. Oct. 1, 2010; SL 2011, ch 259 (Supreme Court Rule 11-16), eff. July 1, 2011.



§ 19-2-1 , 19-2-2. Repealed.

19-2-1, 19-2-2. Repealed by SL 1979, ch 154, § 30



§ 19-2-3 Physician-patient privilege waived when health of person in issue--Waiver tobe closely tailored--In camera review if party objects to discovery.

19-2-3. Physician-patient privilege waived when health of person in issue--Waiver to be closely tailored--In camera review if party objects to discovery. In any action or proceeding or quasi-judicial administrative proceeding, if the physical or mental health of any person is in issue, any privilege under § 19-13-7 is waived at trial or for the purpose of discovery under chapter 15-6 if such action or proceeding is civil in nature. However, the waiver of the privilege shall be narrow in scope, closely tailored to the time period or subject matter of the claim. If any party or the holder of the privileged records objects to the discovery of the privileged communication on the grounds that disclosure of the communication would subject the party to annoyance, embarrassment, oppression, or undue burden or expense and that the disclosure of the privileged communication is not likely to lead to the discovery of relevant evidence, the court shall conduct an in camera review of the privileged communication to determine whether the communication is discoverable.

Source: SDC 1939 & Supp 1960, § 36.0101 (3); SL 1979, ch 154, § 1; SL 1997, ch 121, § 1; SL 2001, ch 103, § 2.



§ 19-2-3.1 Repealed.

19-2-3.1. Repealed by SL 1979, ch 154, § 30



§ 19-2-3.2 Physician-patient privilege waived in criminal proceeding.

19-2-3.2. Physician-patient privilege waived in criminal proceeding. In any action or proceeding of a criminal nature, if the physical or mental condition of any person is in issue, any privilege under § 19-13-7 shall conclusively be deemed to be waived for the purpose of proving the commission of a criminal offense or for the purpose of impeaching the testimony of the patient, at trial, grand jury proceeding, or preliminary hearing, or for the purpose of discovery under Title 23A.

Source: SL 1997, ch 121, § 2.



§ 19-2-4 , 19-2-5. Repealed.

19-2-4, 19-2-5. Repealed by SL 1979, ch 154, § 30



§ 19-2-5.1 , 19-2-5.2. Transferred.

19-2-5.1, 19-2-5.2. Transferred to §§ 19-13-21.1, 19-13-21.2



§ 19-2-6 Repealed.

19-2-6. Repealed by SL 1979, ch 154, § 30



§ 19-2-7 Repealed.

19-2-7. Repealed by SL 1979, ch 154, § 2



§ 19-2-8 Court to advise witnesses as to privileged communications and privilegeagainst self-incrimination.

19-2-8. Court to advise witnesses as to privileged communications and privilege against self-incrimination. It shall be the duty of the court, of its own motion and without waiting for objection, to advise a witness at the appropriate time of his right to refuse to answer any question requiring the disclosure of any privileged communication or requiring or tending to require the witness to give testimony which might incriminate him, but the last clause shall not apply to a defendant in a criminal case who takes the stand to testify in his own behalf.

Source: Supreme Court Rule 498, 1939; SDC 1939 & Supp 1960, § 36.0103.



§ 19-2-9 Protection of privileges of persons not present.

19-2-9. Protection of privileges of persons not present. In all cases where it shall appear to the court that any person who is not present nor represented at the hearing should be protected in his right to have any communication made under the confidential relations provisions of §§ 19-13-2 to 19-13-18, inclusive, and § 19-13-21, excluded, it shall be the duty of the court to make such objections and orders for such purpose as to the court may seem necessary.

Source: Supreme Court Rule 498, 1939; SDC 1939 & Supp 1960, § 36.0103.



§ 19-2-10 Repealed.

19-2-10. Repealed by SL 1979, ch 154, § 30



§ 19-2-10.1 Repealed.

19-2-10.1. Repealed by SL 1979, ch 154, § 3



§ 19-2-11 Self-incrimination provisions not applicable to perjury prosecutions.

19-2-11. Self-incrimination provisions not applicable to perjury prosecutions. The various statutes, which declare that evidence obtained upon the examination of a person as a witness shall not be received against him in any criminal proceeding, do not forbid such evidence being proved against such person upon any proceedings founded upon a charge of perjury committed in such examination.

Source: PenC 1877, § 767; CL 1887, § 6959; RPenC 1903, § 806; RC 1919, § 3623; SDC 1939 & Supp 1960, § 36.0405.



§ 19-2-12 No physician-patient privilege if death or substantial bodily harm likely.

19-2-12. No physician-patient privilege if death or substantial bodily harm likely. There is no privilege under § 19-13-7 as to any communication to a physician licensed under chapter 36-4 relevant to the physical, mental, or emotional condition of a patient if, under the circumstances, the physician reasonably believes actions by the patient are likely to result in imminent death or substantial bodily harm to another.

Source: SL 1994, ch 158.



§ 19-2-13 Medical privacy.

19-2-13. Medical privacy. The production of a record of a health care provider, whether in litigation or in contemplation of litigation, does not waive any privilege which exists with respect to the record, other than for the use in which it is produced. Any person or entity receiving such a record may not reproduce, distribute, or use it for any purpose other than for which it is produced.

This rule does not bar any person or entity from complying with any court order, or state or federal law or regulation authorizing disclosure of information that otherwise would be protected by this rule.

Source: SL 2011, ch 231 (Supreme Court Rule 10-07), eff. Oct. 1, 2010; SL 2011, ch 259 (Supreme Court Rule 11-16), eff. July 1, 2011.






Chapter 03 - Methods Of Taking Testimony

§ 19-3-1 Means of testimony enumerated.

19-3-1. Means of testimony enumerated. The testimony of witnesses is taken in three modes:

(1) By affidavit;

(2) By deposition;

(3) By oral examination.
Source: CCivP 1877, § 463; CL 1887, § 5277; RCCivP 1903, § 503; RC 1919, § 2750; Supreme Court Rule 501, 1939; SDC 1939 & Supp 1960, § 36.0201.



§ 19-3-2 Affidavit defined.

19-3-2. Affidavit defined. An affidavit is a written declaration under oath made without notice to the adverse party.

Source: CCivP 1877, § 464; CL 1887, § 5278; RCCivP 1903, § 504; RC 1919, § 2751; Supreme Court Rule 502, 1939; SDC 1939 & Supp 1960, § 36.0202.



§ 19-3-3 Deposition defined.

19-3-3. Deposition defined. A deposition is a written declaration under oath made upon notice to the adverse party for the purpose of enabling him to attend and cross-examine; or upon written interrogatories.

Source: CCivP 1877, § 465; CL 1887, § 5279; RCCivP 1903, § 505; RC 1919, § 2752; Supreme Court Rule 502, 1939; SDC 1939 & Supp 1960, § 36.0202.



§ 19-3-4 Oral examination defined.

19-3-4. Oral examination defined. An oral examination is an examination in the presence of the court, tribunal, or person authorized to take testimony.

Source: CCivP 1877, § 466; CL 1887, § 5280; RCCivP 1903, § 506; RC 1919, § 2753; Supreme Court Rule 502, 1939; SDC 1939 & Supp 1960, § 36.0202.



§ 19-3-5 Repealed.

19-3-5. Repealed by SL 1979, ch 154, § 5



§ 19-3-6 Repealed.

19-3-6. Repealed by SL 1979, ch 154, § 7



§ 19-3-7 Interpreter for witness unable to communicate in English--Compensation.

19-3-7. Interpreter for witness unable to communicate in English--Compensation. When a witness cannot communicate or understand the English language the court shall procure and appoint a disinterested interpreter or translator for him who shall be compensated for those services as the court shall certify to be reasonable and just, to be paid and collected as other costs.

Source: SL 1868-9, ch 6, § 18; PolC 1877, ch 39, § 29; CCivP 1877, § 502; CL 1887, §§ 1433, 5316; RPolC 1903, § 1855; RCCivP 1903, § 541; SL 1911, ch 187; RC 1919, §§ 2733, 5194; SDC 1939 & Supp 1960, §§ 32.0505, 36.0207; SDCL, § 16-7-14; SL 1974, ch 162, § 1.



§ 19-3-8 Repealed.

19-3-8. Repealed by SL 2012, ch 115, § 1.



§ 19-3-9 Repealed.

19-3-9. Repealed by SL 1979, ch 154, § 9



§ 19-3-10 Interpreters for deaf and mute persons--Proceedings for which required.

19-3-10. Interpreters for deaf and mute persons--Proceedings for which required. A qualified interpreter shall be appointed in the following cases for persons who are deaf or mute or both:

(1) In any grand jury proceeding, when the witness is deaf or mute, or both;

(2) In any court proceeding involving a person who is deaf or mute, or both, and such proceeding may result in the confinement of such person or the imposition of a penal sanction against such person;

(3) In any proceeding before a board, commission, agency, or licensing authority of the state or any of its political subdivisions, when the principal party in interest is deaf or mute, or both;

(4) When a person who is deaf or mute, or both, is arrested for an alleged violation of a criminal law of the state or any city ordinance. Such appointment shall be made prior to any attempt to interrogate or take a statement from such persons.
Source: SL 1974, ch 164, § 1.



§ 19-3-10.1 Interpreter prohibited from divulging certain information.

19-3-10.1. Interpreter prohibited from divulging certain information. No sign language interpreter or relay service operator who has interpreted for or relayed information for a deaf, speech impaired, or hearing impaired person may divulge to any other person any information or communication given to him in his capacity as such an interpreter or relay service operator. A violation of this section is a Class 2 misdemeanor.

Source: SL 1991, ch 177, § 1.



§ 19-3-11 Repealed.

19-3-11. Repealed by SL 1979, ch 154, § 12



§ 19-3-12 Appointing authority for interpreters--Fees for services.

19-3-12. Appointing authority for interpreters--Fees for services. All interpreters appointed under the provisions of § 19-3-10 shall be appointed by the judge if the appearance is before any court or by the chairman or presiding or executive officer of any board, commission, or agency by which the proceeding involving such person is being conducted. The court or agency conducting such proceeding shall determine and fix a reasonable fee for the services of the interpreter and shall provide for the payment of such costs out of funds appropriated for the operation of such courts and agencies.

Source: SL 1974, ch 164, § 2.



§ 19-3-13 Repealed.

19-3-13. Repealed by SL 1979, ch 154, § 13



§ 19-3-14 Inherent judicial power not limited.

19-3-14. Inherent judicial power not limited. Section 19-3-10 shall not be construed to limit the inherent power of a court to appoint an interpreter in other cases.

Source: SL 1974, ch 164, § 5; SL 1979, ch 154, § 14.






Chapter 04 - Affidavits And Certificates

§ 19-4-1 Place and person before whom affidavit made.

19-4-1. Place and person before whom affidavit made. An affidavit may be made in or out of this state before any person authorized to administer an oath.

Source: CCivP 1877, § 468; SL 1885, ch 2, § 1; CL 1887, § 5282; RCCivP 1903, § 508; RC 1919, § 2755; Supreme Court Rule 503, 1939; SDC 1939 & Supp 1960, § 36.0203.



§ 19-4-2 Use of affidavits in actions and proceedings.

19-4-2. Use of affidavits in actions and proceedings. An affidavit may be used to verify a pleading, to prove the service of a summons, notice, or other process in an action, to obtain a provisional remedy, an examination of a witness, a stay of proceedings, or upon a motion, and in any other case permitted by law.

Source: CCivP 1877, § 467; CL 1887, § 5281; RCCivP 1903, § 507; RC 1919, § 2754; Supreme Court Rule 503, 1939; SDC 1939 & Supp 1960, § 36.0203.



§ 19-4-3 Title not required on affidavit.

19-4-3. Title not required on affidavit. It shall not be necessary to entitle an affidavit in the action or proceeding, but an affidavit made without a title, or with a defective title, shall be as valid and effectual, for every purpose, as if it were duly entitled, if it intelligibly refer to the action or proceeding in which it is made.

Source: CCivP 1877, § 527; CL 1887, § 5341; RCCivP 1903, § 566; RC 1919, § 2099; Supreme Court Rule 503, 1939; SDC 1939 & Supp 1960, § 36.0203.



§ 19-4-4 Repealed.

19-4-4. Repealed by SL 1979, ch 154, § 15



§ 19-4-5 Repealed.

19-4-5. Repealed by SL 1979, ch 154, § 17



§ 19-4-6 Affidavit after search of newspaper files prima facie evidence of publication ofnotice.

19-4-6. Affidavit after search of newspaper files prima facie evidence of publication of notice. If the affidavit of publication described in § 17-2-22.1 cannot be procured, and the files of such newspaper for the period involved are available, then any person may inspect such file and make affidavit as to the facts appearing therein, and that such newspaper was at the time a legal publication, and such affidavit shall be deemed presumptive evidence of such publication as is described in such affidavit.

Source: SDC 1939 & Supp 1960, § 36.1102.



§ 19-4-7 , 19-4-8. Repealed.

19-4-7, 19-4-8. Repealed by SL 1979, ch 154, § 30



§ 19-4-9 Statements in certification of writing for introduction into evidence--Seal.

19-4-9. Statements in certification of writing for introduction into evidence--Seal. Whenever a copy of a writing is certified for the purpose of being offered in evidence before any court or any officer, board, or tribunal, the certificate must state in substance that the copy is a correct copy of the original, or of a specified part thereof, as the case may be. The certificate must be under the official seal of the certifying officer, if there be any, or if he be the clerk of a court having a seal, under the seal of such court.

Source: CCivP 1877, § 497; CL 1887, § 5311; RCCivP 1903, § 536; RC 1919, § 2728; SDC 1939 & Supp 1960, § 36.1101.



§ 19-4-10 Foundation proof not required for certified copy--Procedure on establishment offalsity.

19-4-10. Foundation proof not required for certified copy--Procedure on establishment of falsity. No foundation proof of the signature of the certifying officer or of the seal or absence of seal shall be required to admit the certificate and copy certified in evidence, but if any party to the proceeding shall prove at any stage of the proceeding that the certificate is not the genuine certificate of the officer certifying, such record shall be stricken from the evidence and the court or other tribunal shall make such orders, deferring or amending any decision based thereon, or granting further hearing or time, and imposing terms and enforcing such other discipline upon the party offering such record as to the court may seem warranted.

Source: SDC 1939 & Supp 1960, § 36.1101.






Chapter 05 - Subpoena And Attendance Of Witnesses

§ 19-5-1 Fees and mileage payments of witnesses.

19-5-1. Fees and mileage payments of witnesses. Each witness shall receive, for each day's attendance before any court, board, or tribunal in any civil or criminal case twenty dollars and mileage at such rate as may be established pursuant to § 3-9-1. Such mileage is limited to each mile actually and necessarily traveled. In any criminal case involving violation of a state law, witness fees on the part of the state shall be paid by the proper county, and the fees of any material witness on the part of the defendant shall be paid by the county unless otherwise ordered by the court. In any case involving violation of an ordinance, the local unit of government passing the ordinance shall pay the witness fees unless otherwise ordered by the court.

However, no person may receive witness fees if serving a period of incarceration in a state, county, or municipal facility at the time that person appears as a witness.

Source: SDC 1939, § 36.0401; SL 1955, ch 134; SL 1974, ch 153, § 35; SL 1980, ch 171; SL 1983, ch 164; SL 1986, ch 169, § 1; SL 1991, ch 178; SL 1999, ch 109, § 1.



§ 19-5-2 Public officers and employees not entitled to fees when testifying for state orsubdivision--Mileage payable.

19-5-2. Public officers and employees not entitled to fees when testifying for state or subdivision--Mileage payable. No officer or employee of the State of South Dakota or of any political subdivision thereof including municipalities of the first class shall be paid any fees for giving testimony or evidence in any civil or criminal proceeding or action on behalf of the state or any political subdivision thereof, including municipalities of the first class, provided, however, that whenever such person is required to testify and give evidence in a place other than that of his official residence, he shall be paid his actual and necessary expenses including mileage at the same rate currently effective in the state travel regulations adopted by the State Board of Finance for each mile necessarily traveled and provided further that this section shall not apply to any officer or employee of the state or any political subdivision thereof including municipalities of the first class whose compensation as such officer or employee is paid in whole by fees provided for by law.

Source: SL 1939, ch 142; SL 1955, ch 135; SDC Supp 1960, § 36.0406; SL 1992, ch 60, § 2.



§ 19-5-3 Witness immune from service of summons while outside county of residence undersubpoena.

19-5-3. Witness immune from service of summons while outside county of residence under subpoena. A witness shall not be liable to be sued in a county in which he does not reside, by being served with a summons in such county while going, returning, or attending in obedience to a subpoena.

Source: CCivP 1877, § 460; CL 1887, § 5274; RCCivP 1903, § 500; RC 1919, § 2747; SDC 1939 & Supp 1960, § 36.0404.



§ 19-5-4 Requiring attendance of witness for deposition to be used in another jurisdiction.

19-5-4. Requiring attendance of witness for deposition to be used in another jurisdiction. Whenever under any mandate, writ, or commission issued out of any court of record in any other state, territory, district, or foreign jurisdiction, or whenever upon notice or agreement, it is required to take the testimony of a witness or witnesses in this state, witnesses may be compelled to appear and testify in the same manner and by the same process and proceedings as may be employed for the purpose of taking testimony in proceedings pending in this state.

This section may be cited as the Uniform Foreign Depositions Act.

Source: SL 1921, ch 413, §§ 1, 3; SDC 1939 & Supp 1960, § 36.0502.



§ 19-5-5 Prisoner produced for oral examination in county.

19-5-5. Prisoner produced for oral examination in county. A person confined in any prison, facility, or program under the control of the Department of Corrections pursuant to § 1-15-1.4, may, by order of any court, be required to be produced for oral examination, by the Department of Corrections, in the county where the person is imprisoned.

Source: CCivP 1877, § 458; CL 1887, § 5272; RCCivP 1903, § 498; RC 1919, § 2745; SDC 1939 & Supp 1960, § 36.0108; SL 1999, ch 110, § 1.



§ 19-5-6 Prisoners outside county to be examined by deposition--Facilities for takingdeposition.

19-5-6. Prisoners outside county to be examined by deposition--Facilities for taking deposition. Except as provided by § 19-5-5, the examination of a person confined in any prison, facility, or program under the control of the Department of Corrections pursuant to § 1-15-1.4, shall be by deposition.

While an inmate's deposition is being taken, the inmate shall remain in the custody of the officer in charge of the inmate, and the officer in charge shall afford reasonable facilities for the taking of the deposition. If the court orders that an inmate be present for oral examination in a county other than where the inmate is housed, the county where the action is venued is responsible for the transport of the inmate.

Source: CCivP 1877, §§ 458, 459; CL 1887, §§ 5272, 5273; RCCivP 1903, §§ 498, 499; RC 1919, §§ 2745, 2746; SDC 1939 & Supp 1960, § 36.0108; SL 1999, ch 110, § 2.



§ 19-5-7 Disobedience of subpoena or refusal to testify as contempt.

19-5-7. Disobedience of subpoena or refusal to testify as contempt. Disobedience of a subpoena, or a refusal to be sworn, or to answer as a witness, or to subscribe a deposition, when lawfully ordered, may be punished as a contempt of the court or officer, by whom his attendance or testimony is required.

Source: CCivP 1877, § 453; CL 1887, § 5267; RCCivP 1903, § 493; RC 1919, § 2740; SDC 1939 & Supp 1960, § 36.0304.



§ 19-5-8 Attachment issued on disobedience of subpoena by witness.

19-5-8. Attachment issued on disobedience of subpoena by witness. When a witness fails to attend in obedience to a subpoena, except in case of a demand and failure to pay his fees, the court or officer before whom his attendance is required may issue an attachment to the sheriff, coroner, or constable of the county, commanding him to arrest and bring the person therein named before the court or officer, at a time and place to be fixed in the attachment, to give his testimony and answer for the contempt.

Source: CCivP 1877, § 454; CL 1887, § 5268; RCCivP 1903, § 494; RC 1919, § 2741; SDC 1939 & Supp 1960, § 36.0305.



§ 19-5-9 Seal and contents of attachment and commitment order for witness--Direction andexecution of order.

19-5-9. Seal and contents of attachment and commitment order for witness--Direction and execution of order. Every attachment for the arrest or order of commitment to prison of a witness, by a court or officer, pursuant to this chapter, must be under the seal of the court or officer, if he have an official seal, and must specify particularly the cause of the arrest or commitment; and if the commitment be for refusing to answer a question, such question must be stated in the order. Such order of commitment may be directed to the sheriff, coroner, or any constable of the county where such witness resides or may be at the time, and shall be executed by committing him to the jail of such county, and delivering a copy of the order to the jailer.

Source: CCivP 1877, § 457; CL 1887, § 5271; RCCivP 1903, § 497; RC 1919, § 2744; Supreme Court Rule 508, 1939; SDC 1939 & Supp 1960, § 36.0307.



§ 19-5-10 Amount of undertaking for appearance by witness endorsed on attachment.

19-5-10. Amount of undertaking for appearance by witness endorsed on attachment. If the attachment issued pursuant to § 19-5-8 be not for immediately bringing the witness before the court or officer, a sum may be fixed in which the witness may give an undertaking with surety for his appearance. Such sum shall be endorsed on the back of the attachment, and if no such sum is fixed and endorsed, it shall be one hundred dollars.

Source: CCivP 1877, § 454; CL 1887, § 5268; RCCivP 1903, § 494; RC 1919, § 2741; SDC 1939 & Supp 1960, § 36.0305.



§ 19-5-11 Show cause order when witness not personally served.

19-5-11. Show cause order when witness not personally served. If the witness be not personally served, the court may order him to show cause why an attachment should not issue against him.

Source: CCivP 1877, § 454; CL 1887, § 5268; RCCivP 1903, § 494; RC 1919, § 2741; SDC 1939 & Supp 1960, § 36.0305.



§ 19-5-12 Punishment for contempt by witness.

19-5-12. Punishment for contempt by witness. The punishment for the contempt described in § 19-5-8 shall be as follows: when the witness fails to attend, in obedience to the subpoena, except in case of demand and failure to pay his fees, the court or officer may fine the witness in a sum not exceeding fifty dollars. In other cases the court or officer may fine a witness in a sum not exceeding fifty nor less than five dollars, or may imprison him in the county jail, there to remain until he shall submit to be sworn, testify, or give his deposition.

Source: CCivP 1877, § 455; CL 1887, § 5269; RCCivP 1903, § 495; RC 1919, § 2742; SDC 1939 & Supp 1960, § 36.0306.



§ 19-5-13 Application for discharge of imprisoned witness.

19-5-13. Application for discharge of imprisoned witness. A witness imprisoned pursuant to § 19-5-12 by an officer before whom his deposition is being taken may apply to a judge of the circuit court, who shall have the power to discharge him, if it appear that his imprisonment is illegal.

Source: CCivP 1877, § 456; CL 1887, § 5270; RCCivP 1903, § 496; RC 1919, § 2743; SDC 1939 & Supp 1960, § 36.0306.



§ 19-5-14 Civil liability of witness for failure to attend or give testimony.

19-5-14. Civil liability of witness for failure to attend or give testimony. The witness shall also be liable to the party injured for any damages occasioned by his failure to attend, or his refusal to be sworn, testify, or give his deposition.

Source: CCivP 1877, § 455; CL 1887, § 5269; RCCivP 1903, § 495; RC 1919, § 2742; SDC 1939 & Supp 1960, § 36.0306.



§ 19-5-15 Repealed.

19-5-15. Repealed by SL 1976, ch 158, § 12A-11



§ 19-5-16 Fraud or deceit to affect testimony of witness as misdemeanor.

19-5-16. Fraud or deceit to affect testimony of witness as misdemeanor. Every person who practices any fraud or deceit, or knowingly makes or exhibits any false statement, representation, token, or writing, to any witness or person about to be called as a witness, upon any trial, proceeding, inquiry, or investigation authorized by law, with intent to affect the testimony of such witness, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 167; CL 1887, § 6367; RPenC 1903, § 173; RC 1919, § 3761; SDC 1939, § 13.1247; SL 1979, ch 150, § 23.






Chapter 06 - Expert Witnesses And Reports [Repealed]

CHAPTER 19-6

EXPERT WITNESSES AND REPORTS [REPEALED]

[Repealed by SL 1979, ch 154, § 30]



Chapter 07 - Documents, Records And Judicial Proceedings

§ 19-7-1 Repealed.

19-7-1. Repealed by SL 1979, ch 154, § 30



§ 19-7-2 Repealed.

19-7-2. Repealed by SL 1979, ch 154, §§ 19, 30



§ 19-7-3 Judicial notice powers unaffected.

19-7-3. Judicial notice powers unaffected. Nothing contained in this title shall affect the power of the court to take judicial notice of the common law and statutes of other jurisdictions nor to accept proof of the same as provided in chapter 19-8.

Source: CCivP 1877, § 488; CL 1887, § 5302; RCCivP 1903, § 528; RC 1919, § 2718; Supreme Court Rule 546, 1939; SDC 1939 & Supp 1960, § 36.0701; SL 1979, ch 154, § 20.



§ 19-7-4 to 19-7-10. Repealed.

19-7-4 to 19-7-10. Repealed by SL 1979, ch 154, §§ 21 to 27



§ 19-7-11 Repealed.

19-7-11. Repealed by SL 1979, ch 154, § 30



§ 19-7-12 Photographic copies of business and public records.

19-7-12. Photographic copies of business and public records. If any business, institution, member of a profession or calling, or any department or agency of government, in the regular course of business or activity has kept or recorded any memorandum, writing, entry, print, representation, or combination thereof, of any act, transaction, occurrence, or event, and in the regular course of business has caused any or all of the same to be recorded, copied, or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless held in a custodial or fiduciary capacity or unless its preservation is required by law. Such reproduction, when satisfactorily identified is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court. The introduction of a reproduced record, enlargement, or facsimile, does not preclude admission of the original.

This section shall be so interpreted and construed as to effectuate its general purpose of making uniform the law of those states which enact or adopt it.

This section may be cited as the Uniform Photographic Copies of Business and Public Records as Evidence Act.

Source: Supreme Court Rule adopted March 23, 1950; SDC Supp 1960, § 36.1003.



§ 19-7-13 Common law and statutory methods of proof unimpaired.

19-7-13. Common law and statutory methods of proof unimpaired. Nothing in this title relating to proof of laws, regulations, records, or documents shall prevent proof of the same or lack of entry therein by any other method authorized by any applicable statute or by the rules of evidence at common law.

Source: Supreme Court Rule 553, 1939; SDC 1939 & Supp 1960, § 36.1104.



§ 19-7-14 Suppression or destruction of documentary evidence as misdemeanor.

19-7-14. Suppression or destruction of documentary evidence as misdemeanor. Every person who maliciously practices any deceit or fraud or uses any force or threat with intent to prevent any party to an action, proceeding, trial, investigation, or inquiry from obtaining or producing therein any book, document, paper, record, or other matter or thing which might be evidence, or with intent to prevent any person having in his possession or control any of the same or cognizant of any fact material thereto from producing or disclosing the same; or who, knowing that any of such things is about to be produced in evidence for any such purpose, intentionally destroys the same with intent to prevent it being so produced or used is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 169; CL 1887, § 6369; RPenC 1903, § 175; RC 1919, § 3763; SDC 1939, § 13.1246; SL 1979, ch 150, § 24.



§ 19-7-15 Admissible hearing and trial transcripts.

19-7-15. Admissible hearing and trial transcripts. The only transcript of any hearing, court trial or jury trial conducted by the Unified Judicial System that is admissible in evidence shall be that prepared by an official court reporter or court recorder or freelance reporter on contract with the Unified Judicial System.

Source: SL 2010, ch 256 (Supreme Court Rule 10-03), eff. Feb. 26, 2010.






Chapter 08 - Proof Of Foreign Law

§ 19-8-1 Judicial notice of law of jurisdictions within United States.

19-8-1. Judicial notice of law of jurisdictions within United States. Every court of this state shall take judicial notice of the common law and statutes of every state, territory, and other jurisdiction of the United States.

Source: SL 1937, ch 257, § 1; Supreme Court Rule 547, 1939; SDC 1939 & Supp 1960, § 36.0702.



§ 19-8-2 Determination of foreign law made by court--Review.

19-8-2. Determination of foreign law made by court--Review. The determination of the laws referred to in § 19-8-1 shall be made by the court and not by the jury, and shall be reviewable.

Source: SL 1937, ch 257, § 3; Supreme Court Rule 547, 1939; SDC 1939 & Supp 1960, § 36.0702.



§ 19-8-3 Informing court of foreign law--Assistance by counsel.

19-8-3. Informing court of foreign law--Assistance by counsel. The court may inform itself of the laws referred to in § 19-8-1 in such manner as it may deem proper, and the court may call upon counsel to aid it in obtaining such information.

Source: SL 1937, ch 257, § 2; Supreme Court Rule 547, 1939; SDC 1939 & Supp 1960, § 36.0702.



§ 19-8-4 Evidence of foreign law--Notice of issue to adverse parties.

19-8-4. Evidence of foreign law--Notice of issue to adverse parties. Any party may also present to the trial court any admissible evidence of the laws referred to in § 19-8-1, but, to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken thereof, reasonable notice shall be given to the adverse parties either in the pleadings or otherwise.

Source: SL 1937, ch 257, § 4; Supreme Court Rule 547, 1939; SDC 1939 & Supp 1960, § 36.0702.



§ 19-8-5 Law of foreign countries determined by court--Judicial notice not taken.

19-8-5. Law of foreign countries determined by court--Judicial notice not taken. The law of a jurisdiction other than those referred to in § 19-8-1 shall be an issue for the court, but shall not be subject to the provisions of §§ 19-8-1 to 19-8-4, inclusive, concerning judicial notice.

Source: SL 1937, ch 257, § 5; Supreme Court Rule 547, 1939; SDC 1939 & Supp 1960, § 36.0702.



§ 19-8-6 Citation of chapter.

19-8-6. Citation of chapter. This chapter may be cited as the Uniform Judicial Notice of Foreign Law Act.

Source: SL 1937, ch 257, § 7; Supreme Court Rule 547, 1939; SDC 1939 & Supp 1960, § 36.0702.



§ 19-8-7 Religious code.

19-8-7. Religious code. No court, administrative agency, or other governmental agency may enforce any provisions of any religious code.

Source: SL 2012, ch 116, § 1.






Chapter 09 - Rules Of Evidence--General Provisions

§ 19-9-1 (Rule 101) Scope of application of chapters.

19-9-1. (Rule 101) Scope of application of chapters. Chapters 19-9 to 19-18, inclusive, govern proceedings in the courts of this state to the extent and with the exceptions stated in § 19-9-14.

Source: Supreme Court Rule 78-2, Rule 101.



§ 19-9-2 (Rule 102) Purpose and construction of chapters.

19-9-2. (Rule 102) Purpose and construction of chapters. Chapters 19-9 to 19-18, inclusive, shall be construed to secure fairness in administration, elimination of unjustifiable expense and delay, and promotion of growth and development of the law of evidence to the end that the truth may be ascertained and proceedings justly determined.

Source: Supreme Court Rule 78-2, Rule 102.



§ 19-9-3 (Rule 103(a)) Requirements for error predicated on erroneous evidentiary ruling.

19-9-3. (Rule 103(a)) Requirements for error predicated on erroneous evidentiary ruling. Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and:

(1) In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection, if the specific ground was not apparent from the context; or

(2) In case the ruling is one excluding evidence, the substance of the evidence was made known to the court by offer or was apparent from the context within which questions were asked.

Once the court makes a definitive ruling on the record admitting or excluding evidence, either at or before trial, a party need not renew an objection or offer of proof to preserve a claim of error for appeal.

Source: Supreme Court Rule 78-2, Rule 103 (a); SL 2006, ch 341 (Supreme Court Rule 06-67), eff. July 1, 2006.



§ 19-9-4 (Rule 103(b)) Record of offer and ruling on evidence.

19-9-4. (Rule 103(b)) Record of offer and ruling on evidence. The court may add any other or further statement which shows the character of the evidence, the form in which it was offered, the objection made, and the ruling thereon. It may direct the making of an offer in question and answer form.

Source: Supreme Court Rule 505, 1939; SDC & Supp 1960, § 36.0209; SD RCP, Rule 43 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-43(c); Supreme Court Rule 78-2, Rule 103 (b).



§ 19-9-5 (Rule 103(c)) Keeping inadmissible evidence from jury.

19-9-5. (Rule 103(c)) Keeping inadmissible evidence from jury. In jury cases, proceedings shall be conducted, to the extent practicable, so as to prevent inadmissible evidence from being suggested to the jury by any means, such as making statements or offers of proof or asking questions in the hearing of the jury.

Source: Supreme Court Rule 505, 1939; SDC & Supp 1960, § 36.0209; SD RCP, Rule 43 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-43(c); Supreme Court Rule 78-2, Rule 103 (c).



§ 19-9-6 (Rule 103(d)) Plain error not brought to court's attention.

19-9-6. (Rule 103(d)) Plain error not brought to court's attention. Nothing in §§ 19-9-3 to 19-9-5, inclusive, precludes taking notice of plain errors affecting substantial rights although they were not brought to the attention of the court.

Source: Supreme Court Rule 78-2, Rule 103 (d).



§ 19-9-7 (Rule 104(a)) Preliminary questions determined by court.

19-9-7. (Rule 104(a)) Preliminary questions determined by court. Preliminary questions concerning the qualification of a person to be a witness, the existence of a privilege, or the admissibility of evidence shall be determined by the court, subject to the provisions of § 19-9-8. In making its determination it is not bound by the rules of evidence except those with respect to privileges.

Source: Supreme Court Rule 78-2, Rule 104 (a).



§ 19-9-8 (Rule 104(b)) Admission of evidence conditional on establishing relevancy.

19-9-8. (Rule 104(b)) Admission of evidence conditional on establishing relevancy. When the relevancy of evidence depends upon the fulfillment of a condition of fact, the court shall admit it upon, or subject to, the introduction of evidence sufficient to support a finding of the fulfillment of the condition.

Source: Supreme Court Rule 78-2, Rule 104 (b).



§ 19-9-9 (Rule 104(c)) Evidentiary hearings out of hearing of jury.

19-9-9. (Rule 104(c)) Evidentiary hearings out of hearing of jury. Hearings on the admissibility of confessions shall in all cases be conducted out of the hearing of the jury. Hearings on other preliminary matters shall be so conducted when the interests of justice require or, when an accused is a witness, if he so requests.

Source: Supreme Court Rule 78-2, Rule 104 (c).



§ 19-9-10 (Rule 104(d)) Effect of accused's testimony on preliminary matter.

19-9-10. (Rule 104(d)) Effect of accused's testimony on preliminary matter. The accused does not, by testifying upon a preliminary matter, subject himself to cross-examination as to other issues in the case.

Source: Supreme Court Rule 78-2, Rule 104 (d).



§ 19-9-11 (Rule 104(e)) Evidence relating to weight or credibility.

19-9-11. (Rule 104(e)) Evidence relating to weight or credibility. Sections 19-9-7 to 19-9-10, inclusive, do not limit the right of a party to introduce before the jury evidence relevant to weight or credibility.

Source: Supreme Court Rule 78-2, Rule 104 (e).



§ 19-9-12 (Rule 105) Instructions on evidence admissible for limited purposes.

19-9-12. (Rule 105) Instructions on evidence admissible for limited purposes. When evidence which is admissible as to one party or for one purpose but not admissible as to another party or for another purpose is admitted, the court, upon request, shall restrict the evidence to its proper scope and instruct the jury accordingly.

Source: Supreme Court Rule 78-2, Rule 105.



§ 19-9-13 (Rule 106) Requiring introduction of full or related writing or statement.

19-9-13. (Rule 106) Requiring introduction of full or related writing or statement. When a writing or recorded statement or part thereof is introduced by a party, an adverse party may require him at that time to introduce any other part or any other writing or recorded statement which ought in fairness to be considered contemporaneously with it.

Source: Supreme Court Rule 78-2, Rule 106.



§ 19-9-14 (Rule 1101) Chapters applicable to all proceedings--Exceptions.

19-9-14. (Rule 1101) Chapters applicable to all proceedings--Exceptions. Except as otherwise provided in this section, chapters 19-9 to 19-18, inclusive, apply to all actions and proceedings in the courts of this state. Those chapters other than those with respect to privileges do not apply in the following situations:

(1) The determination of questions of fact preliminary to admissibility of evidence when the issue is to be determined by the court under § 19-9-7.

(2) Small claims court proceedings.

(3) Proceedings for extradition or rendition.

(4) Sentencing, or granting or revoking probation.

(5) Issuance of warrants for arrest, criminal summonses, and search warrants.

(6) Proceedings with respect to release on bail or otherwise.

(7) Disposition hearings in juvenile court.

(8) Contempt proceedings in which the court may act summarily.
Source: Supreme Court Rule 78-2, Rule 1101.



§ 19-9-15 (Rule 1102) Citation of chapters.

19-9-15. (Rule 1102) Citation of chapters. Chapters 19-9 to 19-18, inclusive, shall be known and may be cited as the South Dakota Rules of Evidence.

Source: Supreme Court Rule 78-2, Rule 1102.






Chapter 10 - Judicial Notice

§ 19-10-1 (Rule 201(a)) Scope of chapter.

19-10-1. (Rule 201(a)) Scope of chapter. This chapter governs only judicial notice of adjudicative facts.

Source: Supreme Court Rule 78-2, Rule 201 (a).



§ 19-10-2 (Rule 201(b)) Kinds of facts judicially noticed.

19-10-2. (Rule 201(b)) Kinds of facts judicially noticed. A judicially noticed fact must be one not subject to reasonable dispute in that it is either:

(1) Generally known within the territorial jurisdiction of the trial court; or

(2) Capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned.
Source: Supreme Court Rule 78-2, Rule 201 (b).



§ 19-10-3 (Rule 201(c)) Discretionary notice with or without request.

19-10-3. (Rule 201(c)) Discretionary notice with or without request. A court may take judicial notice, whether requested or not.

Source: Supreme Court Rule 78-2, Rule 201 (c).



§ 19-10-4 (Rule 201(d)) Mandatory notice on request by party.

19-10-4. (Rule 201(d)) Mandatory notice on request by party. A court shall take judicial notice if requested by a party and supplied with the necessary information.

Source: Supreme Court Rule 78-2, Rule 201 (d).



§ 19-10-5 (Rule 201(e)) Hearing of party on propriety of notice.

19-10-5. (Rule 201(e)) Hearing of party on propriety of notice. A party is entitled upon timely request to an opportunity to be heard as to the propriety of taking judicial notice and the tenor of the matter noticed. In the absence of prior notification, the request may be made after judicial notice has been taken.

Source: Supreme Court Rule 78-2, Rule 201 (e).



§ 19-10-6 (Rule 201(f)) Time of taking notice.

19-10-6. (Rule 201(f)) Time of taking notice. Judicial notice may be taken at any stage of the proceeding.

Source: Supreme Court Rule 78-2, Rule 201 (f).



§ 19-10-7 (Rule 201(g)) Instruction to jury on fact judicially noticed.

19-10-7. (Rule 201(g)) Instruction to jury on fact judicially noticed. The court shall instruct the jury to accept as conclusive any fact judicially noticed.

Source: Supreme Court Rule 78-2, Rule 201 (g).






Chapter 11 - Presumptions

§ 19-11-1 (Rule 301) Effect of presumption in civil proceeding.

19-11-1. (Rule 301) Effect of presumption in civil proceeding. In all civil actions and proceedings, unless otherwise provided for by statute or by chapters 19-9 to 19-18, inclusive, a presumption imposes on the party against whom it is directed the burden of going forward with evidence to rebut or meet the presumption, but does not shift to such party the burden of proof in the sense of the risk of nonpersuasion, which remains throughout the trial upon the party on whom it was originally cast. When substantial, credible evidence has been introduced to rebut the presumption, it shall disappear from the action or proceeding, and the jury shall not be instructed thereon.

Source: Supreme Court Rule 78-2, Rule 301.



§ 19-11-2 (Rule 302(a)) Law governing presumptions against accused in criminal case.

19-11-2. (Rule 302(a)) Law governing presumptions against accused in criminal case. Except as otherwise provided by statute, in criminal cases, presumptions against an accused, recognized at common law or created by statute, including statutory provisions that certain facts are prima facie evidence of other facts or of guilt, are governed by §§ 19-11-3 and 19-11-4.

Source: Supreme Court Rule 78-2, Rule 302 (a).



§ 19-11-3 (Rule 302(b)) Submission of presumptions to jury in criminal cases--Determinationas to reasonable doubt.

19-11-3. (Rule 302(b)) Submission of presumptions to jury in criminal cases--Determination as to reasonable doubt. The court is not authorized to direct the jury to find a presumed fact against the accused. If a presumed fact establishes guilt or is an element of the offense or negatives a defense, the court may submit the question of guilt or of the existence of the presumed fact to the jury, but only if a reasonable juror on the evidence as a whole, including the evidence of the basic facts, could find guilt or the presumed fact beyond a reasonable doubt. If the presumed fact has a lesser effect, the question of its existence may be submitted to the jury provided the basic facts are supported by substantial evidence or are otherwise established, unless the court determines that a reasonable juror on the evidence as a whole could not find the existence of the presumed fact.

Source: Supreme Court Rule 78-2, Rule 302 (b).



§ 19-11-4 (Rule 302(c)) Instructions to jury on presumptions in criminal cases.

19-11-4. (Rule 302(c)) Instructions to jury on presumptions in criminal cases. Whenever the existence of a presumed fact against the accused is submitted to the jury, the court shall instruct the jury that it may regard the basic facts as sufficient evidence of the presumed fact but is not required to do so. In addition, if the presumed fact establishes guilt or is an element of the offense or negatives a defense, the court shall instruct the jury that its existence, on all the evidence, must be proved beyond a reasonable doubt.

Source: Supreme Court Rule 78-2, Rule 302 (c).






Chapter 12 - Relevancy

§ 19-12-1 (Rule 401) Definition of relevancy.

19-12-1. (Rule 401) Definition of relevancy. "Relevant evidence" means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.

Source: Supreme Court Rule 78-2, Rule 401.



§ 19-12-2 (Rule 402) Relevant evidence generally admissible--Irrelevant evidence inadmissible.

19-12-2. (Rule 402) Relevant evidence generally admissible--Irrelevant evidence inadmissible. All relevant evidence is admissible, except as otherwise provided by Constitution or statute or by chapters 19-9 to 19-18, inclusive, or by other rules promulgated by the Supreme Court of this state. Evidence which is not relevant is not admissible.

Source: Supreme Court Rule 78-2, Rule 402.



§ 19-12-3 (Rule 403) Exclusion of relevant evidence if prejudicial, misleading, or cumulative.

19-12-3. (Rule 403) Exclusion of relevant evidence if prejudicial, misleading, or cumulative. Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.

Source: Supreme Court Rule 78-2, Rule 403.



§ 19-12-4 (Rule 404(a)) Character evidence generally inadmissible--Exceptions.

19-12-4. (Rule 404(a)) Character evidence generally inadmissible--Exceptions. Evidence of a person's character or a trait of his character is not admissible for the purpose of proving that he acted in conformity therewith on a particular occasion, except:

(1) Evidence of a pertinent trait of his character offered by an accused, or by the prosecution to rebut the same;

(2) Evidence of a pertinent trait of character of the victim of the crime offered by an accused, or by the prosecution to rebut the same, or evidence of a character trait of peacefulness of the victim offered by the prosecution in a homicide case to rebut evidence that the victim was the first aggressor;

(3) Evidence of the character of a witness, as provided in §§ 19-14-8 to 19-14-16, inclusive.
Source: Supreme Court Rule 78-2, Rule 404 (a).



§ 19-12-5 (Rule 404(b)) Evidence of other acts generally inadmissible--Exceptions.

19-12-5. (Rule 404(b)) Evidence of other acts generally inadmissible--Exceptions. Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.

Source: Supreme Court Rule 78-2, Rule 404 (b).



§ 19-12-6 (Rule 405(a)) Proof of character by reputation or opinion--Cross-examination.

19-12-6. (Rule 405(a)) Proof of character by reputation or opinion--Cross-examination. In all cases in which evidence of character or a trait of character of a person is admissible, proof may be made by testimony as to reputation or by testimony in the form of an opinion. On cross-examination, inquiry is allowable into relevant specific instances of conduct.

Source: Supreme Court Rule 78-2, Rule 405 (a).



§ 19-12-7 (Rule 405(b)) Proof of character by specific conduct.

19-12-7. (Rule 405(b)) Proof of character by specific conduct. In cases in which character or a trait of character of a person is an essential element of a charge, claim, or defense, proof may also be made of specific instances of his conduct.

Source: Supreme Court Rule 78-2, Rule 405 (b).



§ 19-12-8 (Rule 406) Evidence of habit or routine practice.

19-12-8. (Rule 406) Evidence of habit or routine practice. Evidence of the habit of a person or of the routine practice of an organization, whether corroborated or not and regardless of the presence of eyewitnesses, is relevant to prove that the conduct of the person or organization on a particular occasion was in conformity with the habit or routine practice.

Source: Supreme Court Rule 78-2, Rule 406.



§ 19-12-9 (Rule 407) Evidence of remedial measures after event generally inadmissible--Exception.

19-12-9. (Rule 407) Evidence of remedial measures after event generally inadmissible--Exception. When, after an event, measures are taken which, if taken previously, would have made the event less likely to occur, evidence of the subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event. This section does not require the exclusion of evidence of subsequent measures when offered for another purpose, such as proving ownership, control, or feasibility of precautionary measures, if controverted, or impeachment.

Source: Supreme Court Rule 78-2, Rule 407.



§ 19-12-10 (Rule 408) Compromise offers and settlement negotiations--Limited purposes ofadmissibility.

19-12-10. (Rule 408) Compromise offers and settlement negotiations--Limited purposes of admissibility. Evidence of:

(1) Furnishing or offering or promising to furnish; or

(2) Accepting or offering or promising to accept,
a valuable consideration in compromising or attempting to compromise a claim which was disputed as to either validity or amount, is not admissible to prove liability for or invalidity of the claim or its amount. Evidence of conduct or statements made in compromise negotiations is likewise not admissible. This section does not require the exclusion of any evidence otherwise discoverable merely because it is presented in the course of compromise negotiations. This section also does not require exclusion when the evidence is offered for another purpose, such as proving bias or prejudice of a witness, negativing a contention of undue delay or proving an effort to obstruct a criminal investigation or prosecution.

Source: SL 1966, ch 141; SDCL, § 19-2-10; Supreme Court Rule 78-2, Rule 408.



§ 19-12-11 (Rule 409) Offers to pay medical costs.

19-12-11. (Rule 409) Offers to pay medical costs. Evidence of furnishing or offering or promising to pay medical, hospital, or similar expenses occasioned by an injury is not admissible to prove liability for the injury.

Source: SL 1972, ch 130; SDCL Supp, § 19-2-10.1; Supreme Court Rule 78-2, Rule 409.



§ 19-12-12 (Rule 410) Pleas in criminal cases--Offers to plead--Statements with pleas or offersto plead.

19-12-12. (Rule 410) Pleas in criminal cases--Offers to plead--Statements with pleas or offers to plead. Except as otherwise provided in this section, evidence of a plea of guilty, later withdrawn, or a plea of nolo contendere, or of an offer to plead guilty or nolo contendere to the crime charged or any other crime, or of statements made in connection with, and relevant to, any of the foregoing pleas or offers, is not admissible in any civil or criminal proceeding against the person who made the plea or offer. However, evidence of a statement made in connection with, and relevant to, a plea of guilty, later withdrawn, a plea of nolo contendere, or an offer to plead guilty or nolo contendere to the crime charged or any other crime, is admissible in a criminal proceeding for perjury or false statement if the statement was made by the defendant under oath, on the record, and in the presence of counsel.

Source: Supreme Court Rule 78-2, Rule 410.



§ 19-12-13 (Rule 411) Evidence of liability insurance generally inadmissible--Exceptions.

19-12-13. (Rule 411) Evidence of liability insurance generally inadmissible--Exceptions. Evidence that a person was or was not insured against liability is not admissible upon the issue whether he acted negligently or otherwise wrongfully. This section does not require the exclusion of evidence of insurance against liability when offered for another purpose, such as proof of agency, ownership, or control, or bias or prejudice of a witness.

Source: Supreme Court Rule 78-2, Rule 411.



§ 19-12-14 Statements and actions by health care providers not admissible to prove negligencein medical malpractice actions.

19-12-14. Statements and actions by health care providers not admissible to prove negligence in medical malpractice actions. No statement made by a health care provider apologizing for an adverse outcome in medical treatment, no offer to undertake corrective or remedial treatment or action, and no gratuitous act to assist affected persons is admissible to prove negligence by the health care provider in any action for damages for personal injury or death alleging malpractice against any health care provider. Nothing in this section prevents the admission, for the purpose of impeachment, of any statement constituting an admission against interest by the health care provider making such statement.

Source: SL 2005, ch 117, § 1.



§ 19-12-15 (Rule 412) Sex offense cases--Relevance of alleged victim's past sexual behavior oralleged sexual predisposition.

19-12-15. (Rule 412) Sex offense cases--Relevance of alleged victim's past sexual behavior or alleged sexual predisposition. (a) Evidence generally inadmissible. The following evidence is not admissible in any civil or criminal proceeding involving alleged sexual misconduct except as provided in subdivisions (b) and (c):

(1) Evidence offered to prove that any alleged victim engaged in other sexual behavior.

(2) Evidence offered to prove any alleged victim's sexual predisposition.

(b) Exceptions.

(1) In a criminal case, the following evidence is admissible, if otherwise admissible under these rules:

(A) evidence of specific instances of sexual behavior by the alleged victim offered to prove that a person other than the accused was the source of semen, injury or other physical evidence;

(B) evidence of specific instances of sexual behavior by the alleged victim with respect to the person accused of the sexual misconduct offered by the accused to prove consent or by the prosecution; and

(C) evidence the exclusion of which would violate the constitutional rights of the defendant.

(2) In a civil case, evidence offered to prove the sexual behavior or sexual predisposition of any alleged victim is admissible if it is otherwise admissible under these rules and its probative value substantially outweighs the danger of harm to any victim and of unfair prejudice to any party. Evidence of an alleged victim's reputation is admissible only if it has been placed in controversy by the alleged victim.

(c) Procedure to determine admissibility.

(1) A party intending to offer evidence under subdivision (b) must:

(A) file a written motion at least 14 days before trial specifically describing the evidence and stating the purpose for which it is offered unless the court, for good cause requires a different time for filing or permits filing during trial; and

(B) serve the motion on all parties.

(2) Before admitting evidence under this rule the court must conduct a hearing in camera and afford the victim and parties a right to attend and be heard. The motion, related papers, and the record of the hearing must be sealed and remain under seal unless the court orders otherwise.
Source: SL 2011, ch 237 (Supreme Court Rule 10-13), eff. July 1, 2012.






Chapter 13 - Privileges

§ 19-13-1 (Rule 501) Privileges against giving evidence restricted.

19-13-1. (Rule 501) Privileges against giving evidence restricted. Except as otherwise provided by Constitution or statute or by chapters 19-9 to 19-18, inclusive, or by other rules promulgated by the Supreme Court of this state, no person has a privilege to:

(1) Refuse to be a witness;

(2) Refuse to disclose any matter;

(3) Refuse to produce any object or writing; or

(4) Prevent another from being a witness or disclosing any matter or producing any object or writing.
Source: Supreme Court Rule 78-2, Rule 501.



§ 19-13-2 (Rule 502 (a)) Lawyer-client privilege--Definition of terms.

19-13-2. (Rule 502 (a)) Lawyer-client privilege--Definition of terms. As used in §§ 19-13-2 to 19-13-5, inclusive:

(1) A "client" is a person, public officer, or corporation, limited liability company, association, or other organization or entity, either public or private, who is rendered professional legal services by a lawyer, or who consults a lawyer with a view to obtaining professional legal services from him;

(2) A representative of the client is one having authority to obtain professional legal services, or to act on advice rendered pursuant thereto, on behalf of the client;

(3) A "lawyer" is a person authorized, or reasonably believed by the client to be authorized, to engage in the practice of law in any state or nation;

(4) A "representative of the lawyer" is one employed by the lawyer to assist the lawyer in the rendition of professional legal services;

(5) A communication is "confidential" if not intended to be disclosed to third persons other than those to whom disclosure is made in furtherance of the rendition of professional legal services to the client or those reasonably necessary for the transmission of the communication.
Source: Supreme Court Rule 78-2, Rule 502 (a); SL 1994, ch 351, § 39.



§ 19-13-3 (Rule 502(b)) Client's privilege on confidential communications with lawyer.

19-13-3. (Rule 502(b)) Client's privilege on confidential communications with lawyer. A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of facilitating the rendition of professional legal services to the client:

(1) Between himself or his representative and his lawyer or his lawyer's representative;

(2) Between his lawyer and the lawyer's representative;

(3) By him or his representative or his lawyer or a representative of the lawyer to a lawyer or a representative of a lawyer representing another party in a pending action and concerning a matter of common interest therein;

(4) Between representatives of the client or between the client and a representative of the client; or

(5) Among lawyers and their representatives representing the same client.
Source: CCivP 1877, § 499, subdiv 1; CL 1887, § 5313, subdiv 1; RCCivP 1903, § 538, subdiv 1; RC 1919, § 2730 (1); SDC 1939 & Supp 1960, § 36.0101 (4); SDCL, § 19-2-4; Supreme Court Rule 78-2, Rule 502 (b).



§ 19-13-4 (Rule 502(c)) Persons entitled to claim client's privilege.

19-13-4. (Rule 502(c)) Persons entitled to claim client's privilege. The privilege described in § 19-13-3 may be claimed by the client, his guardian or conservator, the personal representative of a deceased client, or the successor, trustee, or similar representative of a corporation, association, or other organization, whether or not in existence. The person who was the lawyer or the lawyer's representative at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the client.

Source: CCivP 1877, § 499, subdiv 1; CL 1887, § 5313, subdiv 1; RCCivP 1903, § 538, subdiv 1; RC 1919, § 2730 (1); Supreme Court Rule 497, 1939; SDC 1939 & Supp 1960, §§ 36.0101 (4), 36.0102; SDCL, §§ 19-2-4, 19-2-7; Supreme Court Rule 78-2, Rule 502 (c).



§ 19-13-5 (Rule 502(d)) Exceptions to lawyer-client privilege.

19-13-5. (Rule 502(d)) Exceptions to lawyer-client privilege. There is no privilege under § 19-13-3:

(1) If the services of the lawyer were sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud;

(2) As to a communication relevant to an issue between parties who claim through the same deceased client, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction;

(3) As to a communication relevant to an issue of breach of duty by the lawyer to his client or by the client to his lawyer;

(4) As to a communication relevant to an issue concerning an attested document to which the lawyer is an attesting witness;

(5) As to a communication relevant to a matter of common interest between or among two or more clients if the communication was made by any of them to a lawyer retained or consulted in common, when offered in an action between or among any of the clients.
Source: Supreme Court Rule 78-2, Rule 502 (d).



§ 19-13-6 (Rule 503(a)) Physician-patient privilege--Definition of terms.

19-13-6. (Rule 503(a)) Physician-patient privilege--Definition of terms. As used in §§ 19-13-6 to 19-13-11, inclusive:

(1) A "patient" is a person who consults or is examined or interviewed by a physician or psychotherapist;

(2) A "physician" is a person authorized in any state or nation to engage in the diagnosis or treatment of any human ill, or reasonably believed by the patient so to be;

(3) A "psychotherapist" is:

(a) A person authorized to practice medicine in any state or nation, or reasonably believed by the patient so to be, while engaged in the diagnosis or treatment of a mental or emotional condition, including alcohol or drug addiction; or

(b) A person licensed or certified as a psychologist under the laws of any state or nation, while similarly engaged;

(4) A communication is "confidential" if not intended to be disclosed to third persons, except persons present to further the interest of patient in the consultation, examination, or interview, persons reasonably necessary for the transmission of the communication, or persons who are participating in the diagnosis and treatment under the direction of the physician or psychotherapist, including members of the patient's family.
Source: CCivP 1877, § 499, subdiv 3; CL 1887, § 5313, subdiv 3; RCCivP 1903, § 538, subdiv 3; RC 1919, § 2730 (3); SDC 1939 & Supp 1960, § 36.0101 (3); SDCL, § 19-2-3; SL 1974, ch 160; SL 1976, ch 235, § 47; SDCL Supp, § 19-2-3.1; Supreme Court Rule 78-2, Rule 503 (a).



§ 19-13-7 (Rule 503(b)) Patient's privilege on confidential communications with physician orpsychotherapist.

19-13-7. (Rule 503(b)) Patient's privilege on confidential communications with physician or psychotherapist. A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of diagnosis or treatment of his physical, mental, or emotional condition, including alcohol or drug addiction, among himself, physician, or psychotherapist, and persons who are participating in the diagnosis or treatment under the direction of the physician or psychotherapist, including members of the patient's family.

Source: CCivP 1877, § 499, subdiv 3; CL 1887, § 5313, subdiv 3; RCCivP 1903, § 538, subdiv 3; RC 1919, § 2730 (3); SDC 1939 & Supp 1960, § 36.0101 (3); SDCL, § 19-2-3; SL 1974, ch 160; SL 1976, ch 235, § 47; SDCL Supp, § 19-2-3.1; Supreme Court Rule 78-2, Rule 503 (b).



§ 19-13-8 (Rule 503(c)) Persons entitled to claim patient's privilege.

19-13-8. (Rule 503(c)) Persons entitled to claim patient's privilege. The privilege described by § 19-13-7 may be claimed by the patient, his guardian or conservator, or the personal representative of a deceased patient. The person who was the physician or psychotherapist at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the patient.

Source: CCivP 1877, § 499, subdiv 3; CL 1887, § 5313, subdiv 3; RCCivP 1903, § 538, subdiv 3; RC 1919, § 2730 (3); Supreme Court Rule 497, 1939; SDC 1939 & Supp 1960, §§ 36.0101 (3), 36.0102; SDCL, §§ 19-2-3, 19-2-7; SL 1974, ch 160; SL 1976, ch 235, § 47; SDCL Supp, § 19-2-3.1; Supreme Court Rule 78-2, Rule 503 (c).



§ 19-13-9 (Rule 503(d)(1)) Exception to privilege in proceedings to commit for mental illness.

19-13-9. (Rule 503(d)(1)) Exception to privilege in proceedings to commit for mental illness. There is no privilege under § 19-13-7 for communications relevant to an issue in proceedings to hospitalize the patient for mental illness, if the psychotherapist in the course of diagnosis or treatment has determined that the patient is in need of hospitalization.

Source: SDCL, § 19-2-3; SL 1974, ch 160; Supreme Court Rule 78-2, Rule 503 (d) (1).



§ 19-13-10 (Rule 503(d)(2)) Exception to privilege on court-ordered examination of patient.

19-13-10. (Rule 503(d)(2)) Exception to privilege on court-ordered examination of patient. If the court orders an examination of the physical, mental, or emotional condition of a patient, whether a party or a witness, communications made in the course thereof are not privileged under § 19-13-7 with respect to the particular purpose for which the examination is ordered unless the court orders otherwise.

Source: Supreme Court Rule 78-2, Rule 503 (d) (2).



§ 19-13-11 (Rule 503(d)(3)) Privilege waived when patient's condition is element of claim ordefense.

19-13-11. (Rule 503(d)(3)) Privilege waived when patient's condition is element of claim or defense. The privilege under § 19-13-7 as to a communication relevant to an issue of the physical, mental, or emotional condition of the patient is waived at trial or for the purpose of discovery under chapter 15-6 in any proceeding in which the condition is an element of the patient's claim or defense or, after the patient's death, in any proceeding in which any party relies upon the condition as an element of a claim or defense.

Source: SDCL, § 19-2-3; SL 1974, ch 160; Supreme Court Rule 78-2, Rule 503 (d) (3); SL 2001, ch 103, § 1; SL 2003, ch 121, § 1.



§ 19-13-12 (Rule 504(a)) Communications between husband and wife deemed confidential.

19-13-12. (Rule 504(a)) Communications between husband and wife deemed confidential. A communication is confidential if it is made privately by any person to his or her spouse during their marriage and is not intended for disclosure to any other person.

Source: Supreme Court Rule 78-2, Rule 504 (a).



§ 19-13-13 (Rule 504(b)) Criminal defendant's privilege as to communication with spouse.

19-13-13. (Rule 504(b)) Criminal defendant's privilege as to communication with spouse. An accused in a criminal proceeding has a privilege to prevent his spouse from testifying as to any confidential communication between the accused and the spouse.

Source: CCivP 1877, § 446, subdiv 1; SL 1879, ch 17, § 1; CL 1887, § 5260, subdiv 1; SL 1901, ch 105; RCCivP 1903, § 486, subdiv 1; SL 1911, ch 249; SL 1913, ch 371; RC 1919, § 2717 (1); SL 1921, ch 412; SDC 1939 & Supp 1960, § 36.0101 (1); SL 1967, ch 148; SDCL, § 19-2-1; Supreme Court Rule 78-2, Rule 504 (b).



§ 19-13-14 (Rule 504(c)) Persons entitled to claim interspousal privilege.

19-13-14. (Rule 504(c)) Persons entitled to claim interspousal privilege. The privilege described in § 19-13-13 may be claimed by the accused or by the spouse on behalf of the accused. The authority of the spouse to do so is presumed.

Source: CCivP 1877, § 446, subdiv 1; SL 1879, ch 17, § 1; CL 1887, § 5260, subdiv 1; SL 1901, ch 105; RCCivP 1903, § 486, subdiv 1; SL 1911, ch 249; SL 1913, ch 371; RC 1919, § 2717 (1); SL 1921, ch 412; Supreme Court Rule 497, 1939; SDC 1939 & Supp 1960, §§ 36.0101 (1), 36.0102; SL 1967, ch 148; SDCL, §§ 19-2-1, 19-2-7; Supreme Court Rule 78-2, Rule 504 (c).



§ 19-13-15 (Rule 504(d)) Exceptions to interspousal privilege.

19-13-15. (Rule 504(d)) Exceptions to interspousal privilege. There is no privilege under § 19-13-13 in a proceeding in which one spouse is charged with a crime against the person or property of:

(1) The other;

(2) A child of either;

(3) A person residing in the household of either; or

(4) A third person committed in the course of committing a crime against any of them.
Source: CCivP 1877, § 446, subdiv 1; SL 1879, ch 17, § 1; CL 1887, § 5260, subdiv 1; SL 1901, ch 105; RCCivP 1903, § 486, subdiv 1; SL 1911, ch 249; SL 1913, ch 371; RC 1919, § 2717 (1); SL 1921, ch 412; SDC 1939 & Supp 1960, § 36.0101 (1); SL 1967, ch 148; SDCL, § 19-2-1; Supreme Court Rule 78-2, Rule 504 (d).



§ 19-13-16 (Rule 505(a)) Religious privilege--Definition of terms.

19-13-16. (Rule 505(a)) Religious privilege--Definition of terms. As used in §§ 19-13-16 to 19-13-18, inclusive:

(1) A "clergyman" is a minister, priest, rabbi, accredited Christian Science practitioner, or other similar functionary of a religious organization, or an individual reasonably believed so to be by the person consulting him;

(2) A communication is "confidential" if made privately and not intended for further disclosure except to other persons present in furtherance of the purpose of the communication.
Source: Supreme Court Rule 78-2, Rule 505 (a).



§ 19-13-17 (Rule 505(b)) Privilege on communications to clergyman.

19-13-17. (Rule 505(b)) Privilege on communications to clergyman. A person has a privilege to refuse to disclose and to prevent another from disclosing a confidential communication by the person to a clergyman in his professional character as spiritual adviser.

Source: CCivP 1877, § 499, subdiv 2; CL 1887, § 5313, subdiv 2; RCCivP 1903, § 538, subdiv 2; RC 1919, § 2730 (2); SDC 1939 & Supp 1960, § 36.0101 (2); SDCL, § 19-2-2; Supreme Court Rule 78-2, Rule 505 (b).



§ 19-13-18 (Rule 505(c)) Persons entitled to claim religious privilege.

19-13-18. (Rule 505(c)) Persons entitled to claim religious privilege. The privilege described by § 19-13-17 may be claimed by the person, by his guardian or conservator, or by his personal representative if he is deceased. The person who was the clergyman at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the communicant.

Source: CCivP 1877, § 61; CL 1887, § 4857; RCCivP 1903, § 67; SL 1909, ch 293, § 1; RC 1919, §§ 2296, 2305; SL 1925, ch 217, § 1; SDC 1939, §§ 33.0232 (2), 33.0237; SL 1945, ch 144; SL 1961, ch 177, §§ 1, 3; SL 1965, ch 160; SDCL, §§ 15-2-2, 15-2-7; Supreme Court Rule 78-2, Rule 505 (c).



§ 19-13-19 (Rule 506) Privilege relating to secret vote in election--Exception.

19-13-19. (Rule 506) Privilege relating to secret vote in election--Exception. Every person has a privilege to refuse to disclose the tenor of his vote at a public election conducted by secret ballot. This privilege does not apply if the court finds that the vote was cast illegally or determines that the disclosure should be compelled pursuant to the election laws of the state.

Source: Supreme Court Rule 78-2, Rule 506.



§ 19-13-20 (Rule 507) Privilege of trade secrets--Protective measures if disclosure directed.

19-13-20. (Rule 507) Privilege of trade secrets--Protective measures if disclosure directed. A person has a privilege, which may be claimed by him or his agent or employee, to refuse to disclose and to prevent other persons from disclosing a trade secret owned by him, if the allowance of the privilege will not tend to conceal fraud or otherwise work injustice. If disclosure is directed, the court shall take such protective measures as the interest of the holder of the privilege and of the parties and the interest of justice require.

Source: Supreme Court Rule 78-2, Rule 507.



§ 19-13-21 (Rule 508) Privileged disclosures to public officers.

19-13-21. (Rule 508) Privileged disclosures to public officers. A public officer cannot be examined as to communications made to him in an official confidence, when the public interests would suffer by the disclosure.

Source: CCivP 1877, § 499, subdiv 4; CL 1887, § 5313, subdiv 4; RCCivP 1903, § 538, subdiv 4; RC 1919, § 2730 (4); SDC 1939 & Supp 1960, § 36.0101 (5); SDCL, § 19-2-5; Supreme Court Rule 78-2, Rule 508.



§ 19-13-21.1 Elementary or secondary school counselor and student--Exceptions.

19-13-21.1. Elementary or secondary school counselor and student--Exceptions. No counselor or school psychologist, certificated in accordance with the certification regulations of the South Dakota Board of Education and regularly employed as counselor or school psychologist for a private or public elementary or secondary school or school system in the State of South Dakota, may divulge to any other person, or be examined concerning any information or communication given to the counselor or school psychologist in the counselor's or school psychologist's official capacity by a student unless:

(1) This privilege is waived in writing by the student; or

(2) The information or communication was made to the counselor or school psychologist for the express purpose of being communicated or of being made public; or

(3) The counselor or school psychologist has reason to suspect, as a result of that information or communication, that the student or some other persons have been subjected to child abuse or that the student's physical or mental health or the physical or mental health of other persons may be in jeopardy.
Source: SL 1972, ch 131; SL 1974, ch 161; SDCL Supp, § 19-2-5.1; SL 1998, ch 122, § 1.



§ 19-13-21.2 College or university counselor and student--Exceptions--Qualifications of counselor.

19-13-21.2. College or university counselor and student--Exceptions--Qualifications of counselor. No counselor, regularly employed on a full-time basis as a counselor for a private or public college or university in the State of South Dakota, may divulge to any other person, or be examined concerning any information or communication given to the counselor in his official capacity by a client unless:

(1) This privilege is waived in writing by the student; or

(2) The information or communication was made to the counselor for the express purpose of being communicated or of being made public.

For the purposes of this section "counselor" and "counseling" mean service performed by persons trained in clinical counseling employed by public and private colleges and universities to provide psychological counseling services to enrolled students under stated policy guidelines of the institution.

Source: SL 1974, ch 163, §§ 1, 2; SDCL Supp, § 19-2-5.2.



§ 19-13-22 (Rule 509(a)) Governmental investigative agency's privilege as to identity ofinformer.

19-13-22. (Rule 509(a)) Governmental investigative agency's privilege as to identity of informer. The United States or a state or subdivision thereof has a privilege to refuse to disclose the identity of a person who has furnished information relating to or assisting in an investigation of a possible violation of a law to a law enforcement officer or member of a legislative committee or its staff conducting an investigation.

Source: Supreme Court Rule 78-2, Rule 509 (a).



§ 19-13-23 (Rule 509(b)) Persons entitled to claim governmental investigative privilege.

19-13-23. (Rule 509(b)) Persons entitled to claim governmental investigative privilege. The privilege described by § 19-13-22 may be claimed by an appropriate representative of the public entity to which the information was furnished.

Source: Supreme Court Rule 78-2, Rule 509 (b).



§ 19-13-24 (Rule 509(c)(1)) Informer privilege not applicable if identity otherwise disclosed.

19-13-24. (Rule 509(c)(1)) Informer privilege not applicable if identity otherwise disclosed. No privilege exists under § 19-13-22 if the identity of the informer or his interest in the subject matter of his communication has been disclosed to those who would have cause to resent the communication by a holder of the privilege or by the informer's own action, or if the informer appears as a witness for the government.

Source: Supreme Court Rule 78-2, Rule 509 (c) (1).



§ 19-13-25 (Rule 509(c)(2)) In camera proceedings to determine whether informer should beidentified--Relief to opposing party--Protective measures.

19-13-25. (Rule 509(c)(2)) In camera proceedings to determine whether informer should be identified--Relief to opposing party--Protective measures. If it appears in the case that an informer may be able to give testimony relevant to any issue in a criminal case or to a fair determination of a material issue on the merits in a civil case to which a public entity is a party, and the informed public entity invokes the privilege described by § 19-13-22, the court shall give the public entity an opportunity to show in camera facts relevant to determining whether the informer can in fact, supply that testimony. The showing will ordinarily be in the form of affidavits, but the court may direct that testimony be taken if it finds that the matter cannot be resolved satisfactorily upon affidavit. If the court finds there is a reasonable probability that the informer can give the testimony, and the public entity elects not to disclose his identity, in criminal cases the court on motion of the defendant or on its own motion shall grant appropriate relief, which may include one or more of the following:

(1) Requiring the prosecuting attorney to comply;

(2) Granting the defendant additional time or a continuance;

(3) Relieving the defendant from making disclosures otherwise required of him;

(4) Prohibiting the prosecuting attorney from introducing specified evidence; and

(5) Dismissing charges. In civil cases, the court may make any order the interests of justice require. Evidence submitted to the court shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the informed public entity. All counsel and parties are permitted to be present at every stage of proceedings under this subdivision except a showing in camera at which no counsel or party shall be permitted to be present.
Source: Supreme Court Rule 78-2, Rule 509 (c) (2).



§ 19-13-26 (Rule 510) Waiver of privilege by voluntary disclosure.

19-13-26. (Rule 510) Waiver of privilege by voluntary disclosure. A person upon whom this chapter confers a privilege against disclosure waives the privilege if he or his predecessor while holder of the privilege voluntarily discloses or consents to disclosure of any significant part of the privileged matter. This section does not apply if the disclosure itself is privileged.

Source: CCivP 1877, § 500; CL 1887, § 5314; RCCivP 1903, § 539; RC 1919, § 2731; Supreme Court Rule 497, 1939; SDC 1939 & Supp 1960, § 36.0102; SDCL, § 19-2-6; Supreme Court Rule 78-2, Rule 510.



§ 19-13-27 (Rule 511) Privilege not waived by involuntary disclosure.

19-13-27. (Rule 511) Privilege not waived by involuntary disclosure. A claim of privilege is not defeated by a disclosure which was

(1) Compelled erroneously; or

(2) Made without opportunity to claim the privilege.
Source: Supreme Court Rule 78-2, Rule 511.



§ 19-13-28 (Rule 512(a)) Comment on claim of privilege prohibited--No inference.

19-13-28. (Rule 512(a)) Comment on claim of privilege prohibited--No inference. The claim of a privilege, whether in the present proceeding or upon a prior occasion, is not a proper subject of comment by judge or counsel. No inference may be drawn therefrom.

Source: Supreme Court Rule 78-2, Rule 512 (a).



§ 19-13-28.1 Motorist's refusal to submit to chemical test of intoxication admissible--Privilegeagainst self-incrimination may not be claimed.

19-13-28.1. Motorist's refusal to submit to chemical test of intoxication admissible--Privilege against self-incrimination may not be claimed. Notwithstanding the provisions of § 19-13-28, when a person stands trial for driving while under the influence of alcohol or drugs, as provided under § 32-23-1, and that person has refused chemical analysis, as provided in § 32-23-10, such refusal is admissible into evidence. Such person may not claim privilege against self-incrimination with regard to admission of refusal to submit to chemical analysis.

Source: SL 1980, ch 230, § 2.



§ 19-13-29 (Rule 512(b)) Claim of privilege to be without knowledge of jury.

19-13-29. (Rule 512(b)) Claim of privilege to be without knowledge of jury. In jury cases, proceedings shall be conducted, to the extent practicable, so as to facilitate the making of claims of privilege without the knowledge of the jury.

Source: Supreme Court Rule 78-2, Rule 512 (b).



§ 19-13-30 (Rule 512(c)) Jury instruction as to inference from claim of privilege.

19-13-30. (Rule 512(c)) Jury instruction as to inference from claim of privilege. Upon request, any party against whom the jury might draw an adverse inference from a claim of privilege is entitled to an instruction that no inference may be drawn therefrom.

Source: Supreme Court Rule 78-2, Rule 512 (c).



§ 19-13-31 Privilege for sign language interpreter or relay service operator.

19-13-31. Privilege for sign language interpreter or relay service operator. No sign language interpreter or relay service operator who has interpreted for or relayed information for a deaf, speech impaired, or hearing impaired person may be compelled to divulge or be examined as part of any proceeding concerning any information or communication given to him in his capacity as an interpreter or relay service operator if his client is otherwise accorded a privilege under this chapter.

Source: SL 1991, ch 177, § 2.



§ 19-13-32 Privilege relating to mediation proceedings--Exceptions.

19-13-32. Privilege relating to mediation proceedings--Exceptions. All verbal or written information relating to the subject matter of a mediation which is transmitted between any party to a dispute and a mediator or any agent, employee, or representative of a party or a mediator is confidential. Any mediation proceeding shall be regarded as settlement negotiations, and no admission, representation, or statement made in mediation not otherwise discoverable is admissible as evidence or subject to discovery. A mediator is not subject to process requiring the disclosure of any material matter discussed during the mediation proceeding unless all the parties consent to a waiver. A meeting held to further the resolution of a dispute may be closed to the public at the discretion of the mediator. This section does not apply if a party brings an action against the mediator or if the communication was made in furtherance of a crime or fraud. This section does not apply to mediations conducted pursuant to chapter 25-4.

Source: SL 1998, ch 112, § 1.



§ 19-13-33 Privileged communications concerning execution of inmate.

19-13-33. Privileged communications concerning execution of inmate. The secretary of corrections, the warden of the penitentiary, penitentiary staff, and Department of Corrections staff may not be examined as to communications made to them concerning an execution of an inmate under chapter 23A-27A. The privilege described in this section may be claimed by the secretary of corrections, the warden of the penitentiary, penitentiary staff, Department of Corrections staff, or by any representative of any of the foregoing to be examined and is binding on all of them. However, the secretary of corrections and the warden of the penitentiary may personally waive the privilege described in this section.

Source: SL 2008, ch 117, § 41.






Chapter 13A - Uniform Mediation Act

§ 19-13A-1 Title.

19-13A-1. Title. This chapter may be cited as the Uniform Mediation Act.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-2 Definitions.

19-13A-2. Definitions. In this chapter:

(1) "Mediation" means a process in which a mediator facilitates communication and negotiation between parties to assist them in reaching a voluntary agreement regarding their dispute.

(2) "Mediation communication" means a statement, whether oral or in a record or verbal or nonverbal, that occurs during a mediation or is made for purposes of considering, conducting, participating in, initiating, continuing, or reconvening a mediation or retaining a mediator.

(3) "Mediator" means an individual who conducts a mediation.

(4) "Nonparty participant" means a person, other than a party or mediator, that participates in a mediation.

(5) "Mediation party" means a person that participates in a mediation and whose agreement is necessary to resolve the dispute.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(7) "Proceeding" means:

(A) a judicial, administrative, arbitral, or other adjudicative process, including related pre-hearing and post-hearing motions, conferences, and discovery; or

(B) a legislative hearing or similar process.

(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(9) "Sign" means:

(A) to execute or adopt a tangible symbol with the present intent to authenticate a record; or

(B) to attach or logically associate an electronic symbol, sound, or process to or with a record with the present intent to authenticate a record.
Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-3 Scope.

19-13A-3. Scope. (a) Except as otherwise provided in subsection (b) or (c), this chapter applies to a mediation in which:

(1) the mediation parties are required to mediate by statute or court or administrative agency rule or referred to mediation by a court, administrative agency, or arbitrator;

(2) the mediation parties and the mediator agree to mediate in a record that demonstrates an expectation that mediation communications will be privileged against disclosure; or

(3) the mediation parties use as a mediator an individual who holds himself or herself out as a mediator or the mediation is provided by a person that holds itself out as providing mediation.

(b) The chapter does not apply to a mediation:

(1) relating to the establishment, negotiation, administration, or termination of a collective bargaining relationship;

(2) relating to a dispute that is pending under or is part of the processes established by a collective bargaining agreement, except that the chapter applies to a mediation arising out of a dispute that has been filed with an administrative agency or court;

(3) conducted by a judge who might make a ruling on the case; or

(4) conducted under the auspices of:

(A) a primary or secondary school if all the parties are students or

(B) a correctional institution for youths if all the parties are residents of that institution.

(c) If the parties agree in advance in a signed record, or a record of proceeding reflects agreement by the parties, that all or part of a mediation is not privileged, the privileges under §§ 19-13A-4 to 19-13A-6, inclusive, do not apply to the mediation or part agreed upon. However, §§ 19-13A-4 to 19-13A-6, inclusive, apply to a mediation communication made by a person that has not received actual notice of the agreement before the communication is made.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-4 Privilege against disclosure--Admissibility--Discovery.

19-13A-4. Privilege against disclosure--Admissibility--Discovery. (a) Except as otherwise provided in § 19-13A-6, a mediation communication is privileged as provided in subsection (b) and is not subject to discovery or admissible in evidence in a proceeding unless waived or precluded as provided by § 19-13A-5.

(b) In a proceeding, the following privileges apply:

(1) A mediation party may refuse to disclose, and may prevent any other person from disclosing, a mediation communication.

(2) A mediator may refuse to disclose a mediation communication, and may prevent any other person from disclosing a mediation communication of the mediator.

(3) A nonparty participant may refuse to disclose, and may prevent any other person from disclosing, a mediation communication of the nonparty participant.

(c) Evidence or information that is otherwise admissible or subject to discovery does not become inadmissible or protected from discovery solely by reason of its disclosure or use in a mediation.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-5 Waiver and preclusion of privilege.

19-13A-5. Waiver and preclusion of privilege. (a) A privilege under § 19-13A-4 may be waived in a record or orally during a proceeding if it is expressly waived by all parties to the mediation and:

(1) in the case of the privilege of a mediator, it is expressly waived by the mediator; and

(2) in the case of the privilege of a nonparty participant, it is expressly waived by the nonparty participant.

(b) A person that discloses or makes a representation about a mediation communication which prejudices another person in a proceeding is precluded from asserting a privilege under § 19-13A-4, but only to the extent necessary for the person prejudiced to respond to the representation or disclosure.

(c) A person that intentionally uses a mediation to plan, attempt to commit or commit a crime, or to conceal an ongoing crime or ongoing criminal activity is precluded from asserting a privilege under § 19-13A-4.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-6 Exceptions to privilege.

19-13A-6. Exceptions to privilege. (a) There is no privilege under § 19-13A-4 for a mediation communication that is:

(1) in an agreement evidenced by a record signed by all parties to the agreement;

(2) made during a session of a mediation which is open or is required by law to be open, to the public;

(3) a threat or statement of a plan to inflict bodily injury or commit a crime of violence;

(4) intentionally used to plan a crime, attempt to commit or commit a crime, or to conceal an ongoing crime or ongoing criminal activity;

(5) sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice filed against a mediator;

(6) except as otherwise provided in subsection (c), sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice filed against a mediation party, nonparty participant, or representative of a party based on conduct occurring during a mediation; or

(7) sought or offered to prove or disprove abuse, neglect, abandonment, or exploitation in a proceeding in which a child or adult protective services agency is a party, unless the matter has been referred to mediation by a court under §§ 25-4-56 to 25-4-62, in which case the terms of those statutes shall apply.

(b) There is no privilege under § 19-13A-4 if a court, administrative agency, or arbitrator finds, after a hearing in camera, that the party seeking discovery or the proponent of the evidence has shown that the evidence is not otherwise available, that there is a need for the evidence that substantially outweighs the interest in protecting confidentiality, and that the mediation communication is sought or offered in:

(1) a court proceeding involving a felony or Class 1 misdemeanor;

(2) except as otherwise provided in subsection (c), a proceeding to prove a claim to rescind or reform or a defense to avoid liability on an agreement arising out of the mediation.

(c) A mediator may not be compelled to provide evidence of a mediation communication referred to in subsection (a)(6) or (b)(2).

(d) If a mediation communication is not privileged under subsection (a) or (b), only the portion of the communication necessary for the application of the exception from nondisclosure may be admitted. Admission of evidence under subsection (a) or (b) does not render the evidence, or any other mediation communication, discoverable or admissible for any other purpose.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-7 Prohibited mediator reports.

19-13A-7. Prohibited mediator reports. (a) Except as required in subsection (b), a mediator may not make a report, assessment, evaluation, recommendation, finding, or other communication regarding a mediation to a court, administrative agency, or other authority that may make a ruling on the dispute that is the subject of the mediation.

(b) A mediator may disclose:

(1) whether the mediation occurred or has terminated, whether a settlement was reached and if so the terms thereof, and attendance;

(2) a mediation communication as permitted under § 19-13A-6; or

(3) a mediation communication evidencing abuse, neglect, abandonment, or exploitation of an individual to a public agency responsible for protecting individuals against such mistreatment.

(c) A communication made in violation of subsection (a) may not be considered by a court, administrative agency, or arbitrator.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-8 Confidentiality.

19-13A-8. Confidentiality. Unless subject to § 1-25-1, mediation communications are confidential to the extent agreed by the parties or provided by other law or rule of this State.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-9 Mediator's disclosure of conflicts of interest--Background.

19-13A-9. Mediator's disclosure of conflicts of interest--Background. (a) Before accepting a mediation, an individual who is requested to serve as a mediator shall:

(1) make an inquiry that is reasonable under the circumstances to determine whether there are any known facts that a reasonable individual would consider likely to affect the impartiality of the mediator, including a financial or personal interest in the outcome of the mediation and an existing or past relationship with a mediation party or foreseeable participant in the mediation; and

(2) disclose any such known fact to the mediation parties as soon as is practical before accepting a mediation.

(b) If a mediator learns any fact described in subsection (a)(1) after accepting a mediation, the mediator shall disclose it as soon as is practicable.

(c) At the request of a mediation party, an individual who is requested to serve as a mediator shall disclose the mediator's qualifications to mediate a dispute.

(d) A person that violates subsection (a) or (b) is precluded by the violation from asserting a privilege under § 19-13A-4.

(e) Subsections (a), (b), and (c), do not apply to an individual acting as a judge.

(f) This chapter does not require that a mediator have a special qualification by background or profession.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-10 Participation in mediation.

19-13A-10. Participation in mediation. An attorney or other individual designated by a party may accompany the party to and participate in a mediation. A waiver of participation given before the mediation may be rescinded.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-11 International commercial mediation.

19-13A-11. International commercial mediation. (a) In this section, "Model Law" means the Model Law on International Commercial Conciliation adopted by the United Nations Commission on International Trade Law on 28 June 2002 and recommended by the United Nations General Assembly in a resolution (A/RES/57/18) dated 19 November 2002, and "international commercial mediation" means an international commercial conciliation as defined in Article 1 of the Model Law.

(b) Except as otherwise provided in subsections (c) and (d), if a mediation is an international commercial mediation, the mediation is governed by the Model Law.

(c) Unless the parties agree in accordance with § 19-13A-3(c) that all or part of an international commercial mediation is not privileged, §§ 19-13A-4 to 19-13A-6, inclusive, and any applicable definitions in § 19-13A-2 also apply to the mediation and nothing in Article 10 of the Model Law derogates from §§ 19-13A-4 to 19-13A-6, inclusive.

(d) If the parties to an international commercial mediation agree under Article 1, subsection (7), of the Model Law that the Model Law does not apply, this chapter applies.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-12 Relation to Electronic Signatures in Global and National Commerce Act.

19-13A-12. Relation to Electronic Signatures in Global and National Commerce Act. This chapter modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but this chapter does not modify, limit, or supersede Section 101(c) of that Act or authorize electronic delivery of any of the notices described in Section 103(b) of that Act.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-13 Uniformity of application and construction.

19-13A-13. Uniformity of application and construction. In applying and construing this chapter, consideration should be given to the need to promote uniformity of the law with respect to its subject matter among States that enact it.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-14 Severability clause.

19-13A-14. Severability clause. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-15 Application to existing agreements or referrals.

19-13A-15. Application to existing agreements or referrals. (a) This chapter governs a mediation pursuant to a referral or an agreement to mediate made on or after January 1, 2008.

(b) On or after January 1, 2008, this chapter governs an agreement to mediate whenever made.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.






Chapter 14 - Witnesses

§ 19-14-1 (Rule 601) General rule of competency.

19-14-1. (Rule 601) General rule of competency. Every person is competent to be a witness except as otherwise provided in chapters 19-9 to 19-18, inclusive.

Source: CCivP 1877, § 446; SL 1879, ch 17, § 1; CL 1887, § 5260; SL 1901, ch 105; RCCivP 1903, § 486; SL 1911, ch 249; SL 1913, ch 371; RC 1919, § 2717; SDC 1939 & Supp 1960, § 36.0101; SDCL, § 19-1-1; Supreme Court Rule 78-2, Rule 601.



§ 19-14-2 (Rule 602) Personal knowledge required for testimony--Exception for expert opinion.

19-14-2. (Rule 602) Personal knowledge required for testimony--Exception for expert opinion. A witness may not testify to a matter unless evidence is introduced sufficient to support a finding that he has personal knowledge of the matter. Evidence to prove personal knowledge may, but need not, consist of the testimony of the witness himself. This section is subject to the provisions of § 19-15-3, relating to opinion testimony by expert witnesses.

Source: Supreme Court Rule 78-2, Rule 602.



§ 19-14-3 (Rule 603) Oath or affirmation of witness.

19-14-3. (Rule 603) Oath or affirmation of witness. Before testifying, every witness shall be required to declare that he will testify truthfully, by oath or affirmation administered in a form calculated to awaken his conscience and impress his mind with his duty to do so.

Source: CCivP 1877, §§ 39, 40; CL 1887, §§ 4835, 4836; RCCivP 1903, §§ 41, 42; RC 1919, §§ 2278, 2279; SDC 1939 & Supp 1960, §§ 33.0215, 33.0216; SD RCP, Rule 43 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, §§ 15-3-5, 15-3-6, 15-6-43 (d); Supreme Court Rule 78-2, Rule 603.



§ 19-14-3.1 Form for oath of witness.

19-14-3.1. Form for oath of witness. The following oath may be used to satisfy the requirements of § 19-14-3:

You do solemnly swear that the evidence you shall give relative to the matter in difference now in hearing between _____, plaintiff, and _____, defendant, shall be the truth, the whole truth, and nothing but the truth, so help you God.

Source: CCivP 1877, § 462; CL 1887, § 5276; RCCivP 1903, § 502; RC 1919, § 2749; SDC 1939 & Supp 1960, § 36.0206; SDCL, § 19-3-5; SL 1979, ch 154, § 6.



§ 19-14-3.2 Form for affirmation of witness.

19-14-3.2. Form for affirmation of witness. The following affirmation may be used to satisfy the requirements of § 19-14-3:

You do solemnly affirm that the evidence you shall give relative to the matter in difference now in hearing between _____, plaintiff, and _____, defendant, shall be the truth, the whole truth, and nothing but the truth under the pains and penalties of perjury.

Source: CCivP 1877, § 462; CL 1887, § 5276; RCCivP 1903, § 502; RC 1919, § 2749; SDC 1939 & Supp 1960, § 36.0206; SDCL, § 19-3-6; SL 1979, ch 154, § 8.



§ 19-14-4 Repealed.

19-14-4. Repealed by SL 2012, ch 115, § 2.



§ 19-14-4.1 Form for oath of interpreter.

19-14-4.1. Form for oath of interpreter. The following oath, as appropriate to the circumstances, may be used for an interpreter:

I, ______________________, do solemnly swear (or affirm) that I will justly, truly and impartially interpret, to the best of my skill and judgment, and will make a true interpretation to any party or witness, the oath or affirmation administered in all matters; the questions which may be asked and the answers that shall be given to such questions and all statements relative to any [court proceedings, probation activities, or any other proceeding] under consideration in which I am employed to interpret, so help me God (under the pains and penalties of perjury).

Source: CCivP 1877, § 502; CL 1887, § 5316; RCCivP 1903, § 541; RC 1919, § 2733; SDC 1939 & Supp 1960, § 36.0207; SDCL § 19-3-9; SL 1979, ch 154, § 10; SL 2012, ch 115, § 3.



§ 19-14-4.2 Superseded.

19-14-4.2. Superseded.



§ 19-14-5 (Rule 605) Presiding judge disqualified as witness.

19-14-5. (Rule 605) Presiding judge disqualified as witness. The judge presiding at the trial may not testify in that trial as a witness. No objection need be made in order to preserve the point.

Source: CCivP 1877, § 501; CL 1887, § 5315; RCCivP 1903, § 540; RC 1919, § 2732; SDC 1939 & Supp 1960, § 36.0106; SDCL, § 19-1-2; Supreme Court Rule 78-2, Rule 605.



§ 19-14-6 (Rule 606(a)) Juror disqualified as witness--Objection.

19-14-6. (Rule 606(a)) Juror disqualified as witness--Objection. A member of the jury may not testify as a witness before that jury in the trial of the case in which he is sitting as a juror. If he is called so to testify, the opposing party shall be afforded an opportunity to object out of the presence of the jury.

Source: CCivP 1877, § 501; CL 1887, § 5315; RCCivP 1903, § 540; RC 1919, § 2732; SDC 1939 & Supp 1960, § 36.0106; SDCL, § 19-1-2; Supreme Court Rule 78-2, Rule 606 (a).



§ 19-14-7 (Rule 606(b)) Juror's testimony prohibited as to deliberative process--Exception forimproper influence--Affidavits and statements.

19-14-7. (Rule 606(b)) Juror's testimony prohibited as to deliberative process--Exception for improper influence--Affidavits and statements. Except as otherwise provided by statute, upon an inquiry into the validity of a verdict or indictment, a juror may not testify as to any matter or statement occurring during the course of the jury's deliberations or to the effect of anything upon his or any other juror's mind or emotions as influencing him to assent to or dissent from the verdict or indictment or concerning his mental processes in connection therewith, except that a juror may testify on the question whether extraneous prejudicial information was improperly brought to the jury's attention or whether any outside influence was improperly brought to bear upon any juror. Nor may his affidavit or evidence of any statement by him concerning a matter about which he would be precluded from testifying be received for these purposes.

Source: Supreme Court Rule 78-2, Rule 606 (b).



§ 19-14-8 (Rule 607) Attacking credibility of witness.

19-14-8. (Rule 607) Attacking credibility of witness. The credibility of a witness may be attacked by any party, including the party calling him.

Source: Supreme Court Rule 504, 1939; SDC 1939 & Supp 1960, § 36.0208; SD RCP, Rule 43 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-43 (b); Supreme Court Rule 78-2, Rule 607.



§ 19-14-9 (Rule 608(a)) Opinion or reputation on character of witness.

19-14-9. (Rule 608(a)) Opinion or reputation on character of witness. The credibility of a witness may be attacked or supported by evidence in the form of opinion or reputation, but subject to these limitations:

(1) The evidence may refer only to character for truthfulness or untruthfulness; and

(2) Evidence of truthful character is admissible only after the character of the witness for truthfulness has been attacked by opinion or reputation evidence or otherwise.
Source: Supreme Court Rule 78-2, Rule 608 (a).



§ 19-14-10 (Rule 608(b)) Specific conduct bearing on credibility of witness.

19-14-10. (Rule 608(b)) Specific conduct bearing on credibility of witness. Specific instances of the conduct of a witness, for the purpose of attacking or supporting his credibility, other than conviction of crime as provided in §§ 19-14-12 to 19-14-16, inclusive, may not be proved by extrinsic evidence. They may, however, in the discretion of the court, if probative of truthfulness or untruthfulness, be inquired into on cross-examination of the witness:

(1) Concerning his character for truthfulness or untruthfulness; or

(2) Concerning the character for truthfulness or untruthfulness of another witness as to which character the witness being cross-examined has testified.
Source: Supreme Court Rule 78-2, Rule 608 (b).



§ 19-14-11 (Rule 608(c)) Privilege against self-incrimination not waived by testimony oncredibility.

19-14-11. (Rule 608(c)) Privilege against self-incrimination not waived by testimony on credibility. The giving of testimony, whether by an accused or by any other witness, does not operate as a waiver of his privilege against self-incrimination when examined with respect to matters which relate only to credibility.

Source: Supreme Court Rule 78-2, Rule 608 (c).



§ 19-14-12 (Rule 609(a)) Conviction of crime bearing on credibility of witness--Preliminarydeterminations by court.

19-14-12. (Rule 609(a)) Conviction of crime bearing on credibility of witness--Preliminary determinations by court. For the purpose of attacking the credibility of a witness, evidence that he has been convicted of a crime shall be admitted but only if the court determines that the probative value of admitting this evidence outweighs its prejudicial effect to a party or the accused and the crime:

(1) Was punishable by death or imprisonment in excess of one year under the law under which he was convicted; or

(2) Involved dishonesty or false statement, regardless of the punishment.
Source: Supreme Court Rule 78-2, Rule 609 (a).



§ 19-14-13 (Rule 609(b)) Old convictions bearing on credibility of witness--Advance notice toopponent.

19-14-13. (Rule 609(b)) Old convictions bearing on credibility of witness--Advance notice to opponent. Evidence of a conviction under § 19-14-12 is not admissible if a period of more than ten years has elapsed since the date of the conviction or of the release of the witness from the confinement imposed for that conviction, whichever is the later date, unless the court determines, in the interests of justice, that the probative value of the conviction supported by specific facts and circumstances substantially outweighs its prejudicial effect. However, evidence of a conviction more than ten years old as calculated herein, is not admissible unless the proponent gives to the adverse party sufficient advanced written notice of intent to use such evidence to provide the adverse party with a fair opportunity to contest the use of such evidence.

Source: Supreme Court Rule 78-2, Rule 609 (b).



§ 19-14-14 (Rule 609(c)) Conviction of crime inadmissible if pardoned, annulled or witnessrehabilitated.

19-14-14. (Rule 609(c)) Conviction of crime inadmissible if pardoned, annulled or witness rehabilitated. Evidence of a conviction is not admissible under § 19-14-12 if:

(1) The conviction has been the subject of a pardon, annulment, certificate of rehabilitation, or other equivalent procedure based on a finding of the rehabilitation of the person convicted, and that person has not been convicted of a subsequent crime which was punishable by death or imprisonment in excess of one year; or

(2) The conviction has been the subject of a pardon, annulment, or other equivalent procedure based on a finding of innocence.
Source: Supreme Court Rule 78-2, Rule 609 (c).



§ 19-14-15 (Rule 609(d)) Juvenile adjudications inadmissible--Exception in criminal cases.

19-14-15. (Rule 609(d)) Juvenile adjudications inadmissible--Exception in criminal cases. Evidence of juvenile adjudications is generally not admissible under § 19-14-12. The court may, however, in a criminal case allow evidence of a juvenile adjudication of a witness other than the accused if conviction of the offense would be admissible to attack the credibility of an adult and the court is satisfied that admission in evidence is necessary for a fair determination of the issue of guilt or innocence.

Source: Supreme Court Rule 78-2, Rule 609 (d).



§ 19-14-16 (Rule 609(e)) Effect of pending appeal from conviction.

19-14-16. (Rule 609(e)) Effect of pending appeal from conviction. The pendency of an appeal therefrom does not render evidence of a conviction inadmissible. Evidence of the pendency of an appeal is admissible.

Source: Supreme Court Rule 78-2, Rule 609 (e).



§ 19-14-17 (Rule 610) Religious belief inadmissible on credibility.

19-14-17. (Rule 610) Religious belief inadmissible on credibility. Evidence of the beliefs or opinions of a witness on matters of religion is not admissible for the purpose of showing that by reason of their nature his credibility is impaired or enhanced.

Source: Supreme Court Rule 78-2, Rule 610.



§ 19-14-18 (Rule 611(a)) Judicial control of interrogation of witnesses--Purposes.

19-14-18. (Rule 611(a)) Judicial control of interrogation of witnesses--Purposes. The court shall exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence so as to:

(1) Make the interrogation and presentation effective for the ascertainment of the truth;

(2) Avoid needless consumption of time; and

(3) Protect witnesses from harassment or undue embarrassment.
Source: Supreme Court Rule 78-2, Rule 611 (a).



§ 19-14-18.1 Address of witness--Release in open court restricted.

19-14-18.1. Address of witness--Release in open court restricted. The courts of the State of South Dakota shall not require that witnesses, at time of questioning in open court, release their specific addresses unless it is required by due process or is in the interest of justice.

Source: Supreme Court Rule 85-5.



§ 19-14-19 (Rule 611(b)) Scope of cross-examination.

19-14-19. (Rule 611(b)) Scope of cross-examination. Cross-examination should be limited to the subject matter of the direct examination and matters affecting the credibility of the witness. The court may, in the exercise of discretion, permit inquiry into additional matters as if on direct examination.

Source: Supreme Court Rule 78-2, Rule 611 (b).



§ 19-14-20 (Rule 611(c)) Leading questions.

19-14-20. (Rule 611(c)) Leading questions. Leading questions should not be used on the direct examination of a witness except as may be necessary to develop his testimony. Ordinarily leading questions should be permitted on cross-examination. When a party calls a hostile witness, an adverse party, or a witness identified with an adverse party, interrogation may be by leading questions.

Source: Supreme Court Rule 504, 1939; SDC 1939 & Supp 1960, § 36.0208; SD RCP, Rule 43 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-43(b); Supreme Court Rule 78-2, Rule 611 (c).



§ 19-14-21 (Rule 612(a)) Production of memoranda used during testimony.

19-14-21. (Rule 612(a)) Production of memoranda used during testimony. If, while testifying, a witness uses a writing or object to refresh his memory, an adverse party is entitled to have the writing or object produced at the trial, hearing, or deposition in which the witness is testifying.

Source: Supreme Court Rule 78-2, Rule 612 (a).



§ 19-14-22 (Rule 612(b)) Production of memoranda used before testimony to refreshrecollection.

19-14-22. (Rule 612(b)) Production of memoranda used before testimony to refresh recollection. If, before testifying, a witness uses a writing or object to refresh his memory for the purpose of testifying and the court in its discretion determines that the interests of justice so require, an adverse party is entitled to have the writing or object produced, if practicable, at the trial, hearing, or deposition in which the witness is testifying.

Source: Supreme Court Rule 78-2, Rule 612 (b).



§ 19-14-23 (Rule 612(c)) Inspection and cross-examination on memoranda--Excision ofunrelated matters--Protective order when memorandum not produced.

19-14-23. (Rule 612(c)) Inspection and cross-examination on memoranda--Excision of unrelated matters--Protective order when memorandum not produced. A party entitled to have a writing or object produced under § 19-14-21 or 19-14-22 is entitled to inspect it, to cross-examine the witness thereon, and to introduce in evidence those portions which relate to the testimony of the witness. If production of the writing or object at the trial, hearing, or deposition is impracticable, the court may order it made available for inspection. If it is claimed that the writing or object contains matters not related to the subject matter of the testimony, the court shall examine the writing or object in camera, excise any portions not so related, and order delivery of the remainder to the party entitled thereto. Any portion withheld over objections shall be preserved and made available to the appellate court in the event of an appeal. If a writing or object is not produced, made available for inspection, or delivered pursuant to order under §§ 19-14-21 to 19-14-23, inclusive, the court shall make any order justice requires, but in criminal cases if the prosecution elects not to comply, the order shall be one striking the testimony or, if the court in its discretion determines that the interests of justice so require, declaring a mistrial.

Source: Supreme Court Rule 78-2, Rule 612 (c).



§ 19-14-24 (Rule 613(a)) Examination on prior statement by witness.

19-14-24. (Rule 613(a)) Examination on prior statement by witness. In examining a witness concerning a prior statement made by him, whether written or not, the statement need not be shown nor its contents disclosed to him at that time, but on request the same shall be shown or disclosed to opposing counsel.

Source: Supreme Court Rule 78-2, Rule 613 (a).



§ 19-14-25 (Rule 613(b)) Extrinsic evidence of prior inconsistent statement by witness.

19-14-25. (Rule 613(b)) Extrinsic evidence of prior inconsistent statement by witness. Extrinsic evidence of a prior inconsistent statement by a witness is not admissible unless the witness is afforded an opportunity to explain or deny the same and the opposite party is afforded an opportunity to interrogate him thereon, or the interests of justice otherwise require. This section does not apply to admissions of a party-opponent as defined in § 19-16-3.

Source: Supreme Court Rule 78-2, Rule 613 (b).



§ 19-14-26 (Rule 614(a)) Witness called by court--Cross-examination.

19-14-26. (Rule 614(a)) Witness called by court--Cross-examination. The court may, on its own motion or at the suggestion of a party, call witnesses, and all parties are entitled to cross-examine witnesses thus called.

Source: Supreme Court Rule 78-2, Rule 614 (a).



§ 19-14-27 (Rule 614(b)) Interrogation of witnesses by court.

19-14-27. (Rule 614(b)) Interrogation of witnesses by court. The court may interrogate witnesses, whether called by itself or by a party. This power shall be used sparingly and only when the interests of justice require.

Source: Supreme Court Rule 78-2, Rule 614 (b).



§ 19-14-28 (Rule 614(c)) Objections to calling or interrogation of witness by court.

19-14-28. (Rule 614(c)) Objections to calling or interrogation of witness by court. Objections to the calling of witnesses by the court or to interrogation by it may be made at the time or at the next available opportunity when the jury is not present.

Source: Supreme Court Rule 78-2, Rule 614 (c).



§ 19-14-29 (Rule 615) Exclusion of witnesses from courtroom.

19-14-29. (Rule 615) Exclusion of witnesses from courtroom. At the request of a party, witnesses testifying at the trial, hearing, or deposition shall be excluded so that they cannot hear the testimony of other witnesses, and the court may make such an order of its own motion. This section does not authorize exclusion of:

(1) A party who is a natural person;

(2) An officer or employee of a party which is not a natural person designated as its representative by its attorney;

(3) A person whose presence is shown by a party to be essential to the presentation of his cause; or

(4) A victim of a crime and his parent or guardian following the victim's testimony.
Source: Supreme Court Rule 78-2, Rule 615; SL 1986, ch 193, § 4.






Chapter 15 - Opinions And Expert Testimony

§ 19-15-1 (Rule 701) Opinion testimony by lay witnesses.

19-15-1. (Rule 701) Opinion testimony by lay witnesses. If the witness is not testifying as an expert, the witness' testimony in the form of opinions or inferences is limited to those opinions or inferences which are:

(a) Rationally based on the perception of the witness,

(b) Helpful to a clear understanding of the witness' testimony or the determination of a fact in issue, and

(c) Not based on scientific, technical or other specialized knowledge within the scope of § 19-15-2.
Source: Supreme Court Rule 78-2, Rule 701; SL 2011, ch 234 (Supreme Court Rule 10-10), eff. July 1, 2011.



§ 19-15-2 (Rule 702) Testimony by experts.

19-15-2. (Rule 702) Testimony by experts. If scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education, may testify thereto in the form of an opinion or otherwise, if:

(1) The testimony is based upon sufficient facts or data,

(2) The testimony is the product of reliable principles and methods, and

(3) The witness has applied the principles and methods reliably to the facts of the case.
Source: Supreme Court Rule 78-2, Rule 702; SL 2011, ch 235 (Supreme Court Rule 10-11), eff. July 1, 2011.



§ 19-15-3 (Rule 703) Bases of opinion testimony by experts.

19-15-3. (Rule 703) Bases of opinion testimony by experts. The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to the expert at or before the hearing. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence in order for the opinion or inference to be admitted. Facts or data that are otherwise inadmissible shall not be disclosed to the jury by the proponent of the opinion or inference unless the court determines that their probative value in assisting the jury to evaluate the expert's opinion substantially outweighs their prejudicial effect.

Source: Supreme Court Rule 78-2, Rule 703; SL 2011, ch 236 (Supreme Court Rule 10-12), eff. July 1, 2011.



§ 19-15-4 (Rule 704) Opinion on ultimate issue.

19-15-4. (Rule 704) Opinion on ultimate issue. Testimony in the form of an opinion or inference otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of fact.

Source: SL 1993, ch 401 (Supreme Court Rule 93-18).



§ 19-15-5 (Rule 705) Disclosure of facts or data underlying expert opinion.

19-15-5. (Rule 705) Disclosure of facts or data underlying expert opinion. The expert may testify in terms of opinion or inference and give reasons therefore without first testifying to the underlying facts or data, unless the court requires otherwise. The expert may in any event be required to disclose the underlying facts or data on cross-examination.

Source: SL 2011, ch 238 (Supreme Court Rule 10-14), eff. July 1, 2011.



§ 19-15-5.1 to 19-15-8. Repealed.

19-15-5.1 to 19-15-8. Repealed by SL 2011, ch 238 (Supreme Court Rule 10-14), §§ 2 to 6, eff. July 1, 2011.



§ 19-15-9 (Rule 706(a)) Court appointment of expert witnesses.

19-15-9. (Rule 706(a)) Court appointment of expert witnesses. Whenever, in a civil or criminal proceeding, issues arise upon which the court deems expert evidence is desirable, the court, on its own motion, or on the request of either the state or the defendant in a criminal proceeding, or of any party in a civil proceeding, may appoint one or more experts, not exceeding three on each issue, to testify at the trial.

Source: Supreme Court Rule adopted September 12, 1942; SDC Supp 1960, § 36.0109; SDCL, § 19-6-1; Supreme Court Rule 78-2, Rule 706 (a).



§ 19-15-10 (Rule 706(b)) Notice to parties of court appointment of experts.

19-15-10. (Rule 706(b)) Notice to parties of court appointment of experts. The appointment of expert witnesses by the court shall be made only after reasonable notice to the parties to the proceeding of the names and addresses of the experts proposed for appointment.

Source: Supreme Court Rule adopted September 12, 1942; SDC Supp 1960, § 36.0110; SDCL, § 19-6-2; Supreme Court Rule 78-2, Rule 706 (b).



§ 19-15-11 (Rule 706(c)) Agreement by parties as to experts appointed by court.

19-15-11. (Rule 706(c)) Agreement by parties as to experts appointed by court. Before appointing expert witnesses, the court may seek to bring the parties to an agreement as to the experts desired, and if the parties agree, the experts so selected shall be appointed.

Source: Supreme Court Rule adopted September 12, 1942; SDC Supp 1960, § 36.0112; SDCL, § 19-6-3; Supreme Court Rule 78-2, Rule 706 (c).



§ 19-15-12 (Rule 706(d)) Inspection and examination by court-appointed experts.

19-15-12. (Rule 706(d)) Inspection and examination by court-appointed experts. Expert witnesses appointed by the court shall, at the request of the court or of any party, make such inspection and examination of the person or subject matter committed to them as they deem necessary for the full understanding thereof and such further reasonable inspection and examination as any party may request. Reasonable notice shall be given to each party of the proposed inspection and examination of persons, things, and places, and each party shall be permitted to be represented at such inspection and examination. Experts called by the court or by the parties in the proceeding shall be permitted access to the persons, things, or places under investigation for the purpose of inspection and examination.

Source: Supreme Court Rule adopted September 12, 1942; SDC Supp 1960, § 36.0113; SDCL, § 19-6-4; Supreme Court Rule 78-2, Rule 706 (d).



§ 19-15-13 (Rule 706(e)) Reports by court-appointed experts--Filing and use at trial.

19-15-13. (Rule 706(e)) Reports by court-appointed experts--Filing and use at trial. The court may require each expert it has appointed to prepare a written report under oath upon the subject he has inspected and examined. This report shall be placed on file with the clerk of the court at such time as may be fixed by the court and be open to inspection by any party. By order of the court, or on the request of any party, the report shall be read, subject to all lawful objections as to the admissibility of the report or any part thereof, by the witness at the trial.

Source: Supreme Court Rule adopted September 12, 1942; SDC Supp 1960, § 36.0114; SDCL, § 19-6-5; Supreme Court Rule 78-2, Rule 706 (e).



§ 19-15-14 (Rule 706(f)) Pretrial conference of experts.

19-15-14. (Rule 706(f)) Pretrial conference of experts. The court may permit or require a conference before the trial on the part of some or all of the expert witnesses, whether summoned by the court or the parties or both; and two or more of them may unite in a report which may be introduced at the trial by any party or by order of the court, subject to all lawful objections as to the admissibility of the report or any part thereof.

Source: Supreme Court Rule adopted September 12, 1942; SDC Supp 1960, § 36.0115; SDCL, § 19-6-6; Supreme Court Rule 78-2, Rule 706 (f).



§ 19-15-15 (Rule 706(g)) Testimony at trial by court-appointed expert.

19-15-15. (Rule 706(g)) Testimony at trial by court-appointed expert. At the trial the court or any party may call an expert witness appointed by the court. The fact that he has been appointed by the court shall be made known to the jury, and he shall be subject to cross-examination by any party on his qualifications and the subject of his testimony.

Source: Supreme Court Rule adopted September 12, 1942; Supreme Court Rule adopted November 7, 1949; SDC Supp 1960, § 36.0116; SDCL, § 19-6-7; Supreme Court Rule 78-2, Rule 706 (g).



§ 19-15-16 (Rule 706(h)) Compensation of court-appointed experts.

19-15-16. (Rule 706(h)) Compensation of court-appointed experts. The compensation of expert witnesses appointed by the court shall be fixed by the court at a reasonable amount. In criminal proceedings it shall be paid by the county under the order of the court, as a part of the costs of the action. In civil proceedings the compensation of experts appointed by the court shall, after it has been fixed by the court, be paid in equal parts by the opposing litigants to the clerk of the court at such time as the court shall prescribe, and thereafter assessed as costs of the suit.

Source: Supreme Court Rule adopted September 12, 1942; SDC Supp 1960, § 36.0118; SDCL, § 19-6-10; Supreme Court Rule 78-2, Rule 706 (h).



§ 19-15-17 (Rule 706(i)) Extra compensation to court-appointed experts unlawful.

19-15-17. (Rule 706(i)) Extra compensation to court-appointed experts unlawful. The receipt by any witness appointed by the court of any compensation other than that fixed by the court, and the payment of, or the offer or promise by any person to pay such other compensation shall be unlawful.

Source: Supreme Court Rule adopted September 12, 1942; SDC Supp 1960, § 36.0118; SDCL, § 19-6-11; Supreme Court Rule 78-2, Rule 706 (i).



§ 19-15-18 (Rule 707(a)) Expert witnesses called by parties--Limitations on number called.

19-15-18. (Rule 707(a)) Expert witnesses called by parties--Limitations on number called. The provisions of §§ 19-15-9 to 19-15-17, inclusive, shall not preclude any party to either a criminal or civil proceeding from calling expert witnesses, but the court may impose reasonable limitations upon the number of witnesses so called.

Source: Supreme Court Rule adopted September 12, 1942; Supreme Court Rule adopted November 7, 1949; SDC Supp 1960, §§ 36.0111, 36.0116; SDCL, §§ 19-6-8, 19-6-9; Supreme Court Rule 78-2, Rule 707 (a).



§ 19-15-19 (Rule 707(b)) Compensation of experts called by parties--Disclosure oncross-examination.

19-15-19. (Rule 707(b)) Compensation of experts called by parties--Disclosure on cross-examination. The fee of an expert witness called by a party but not appointed by the court shall be paid by the party by whom he was called, and the amount of such fee shall be disclosed if requested upon cross-examination.

Source: Supreme Court Rule adopted September 12, 1942; SDC Supp 1960, § 36.0118; SDCL, § 19-16-10; Supreme Court Rule 78-2, Rule 707 (b).






Chapter 16 - Hearsay

§ 19-16-1 (Rule 801(a) to (c)) Definition of terms.

19-16-1. (Rule 801(a) to (c)) Definition of terms. The following definitions apply under this chapter:

(1) A "statement" is:

(a) An oral or written assertion; or

(b) Nonverbal conduct of a person, if it is intended by him as an assertion.

(2) A "declarant" is a person who makes a statement.

(3) "Hearsay" is a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.
Source: Supreme Court Rule 78-2, Rule 801 (a) to (c).



§ 19-16-2 (Rule 801(d)(1)) Statement not hearsay if declarant testifies.

19-16-2. (Rule 801(d)(1)) Statement not hearsay if declarant testifies. A statement is not hearsay if the declarant testifies at the trial or hearing and is subject to cross-examination concerning the statement, and the statement is:

(1) Inconsistent with his testimony and was given under oath and subject to the penalty of perjury at a trial, hearing, or other proceeding, or in a deposition; or

(2) Consistent with his testimony and is offered to rebut an express or implied charge against him of recent fabrication or improper influence or motive; or

(3) One of identification of a person made after perceiving him.
Source: Supreme Court Rule 78-2, Rule 801 (d) (1).



§ 19-16-3 (Rule 801(d)(2)) Statement offered against declarant not hearsay.

19-16-3. (Rule 801(d)(2)) Statement offered against declarant not hearsay. A statement is not hearsay if it is offered against a party and is:

(1) His own statement, in either his individual or a representative capacity; or

(2) A statement of which he has manifested his adoption or belief in its truth; or

(3) A statement by a person authorized by him to make a statement concerning the subject; or

(4) A statement by his agent or servant concerning a matter within the scope of his agency or employment, made during the existence of the relationship; or

(5) A statement by a co-conspirator of a party during the course and in furtherance of the conspiracy.
Source: Supreme Court Rule 78-2, Rule 801 (d) (2).



§ 19-16-4 (Rule 802) Hearsay not admissible except as provided.

19-16-4. (Rule 802) Hearsay not admissible except as provided. Hearsay is not admissible except as provided by law or by chapters 19-9 to 19-18, inclusive, or by other rules prescribed by the Supreme Court.

Source: Supreme Court Rule 78-2, Rule 802.



§ 19-16-5 (Rule 803(1)) Contemporaneous statement on event or condition admissible.

19-16-5. (Rule 803(1)) Contemporaneous statement on event or condition admissible. A statement describing or explaining an event or condition made while the declarant was perceiving the event or condition, or immediately thereafter, is not excluded by § 19-16-4, even though the declarant is available as a witness.

Source: Supreme Court Rule 78-2, Rule 803 (1).



§ 19-16-6 (Rule 803(2)) Excited utterance admissible.

19-16-6. (Rule 803(2)) Excited utterance admissible. A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition, is not excluded by § 19-16-4, even though the declarant is available as a witness.

Source: Supreme Court Rule 78-2, Rule 803 (2).



§ 19-16-7 (Rule 803(3)) Statement as to declarant's physical or mental condition--Whenadmissible.

19-16-7. (Rule 803(3)) Statement as to declarant's physical or mental condition--When admissible. A statement of the declarant's then existing state of mind, emotion, sensation, or physical condition, such as intent, plan, motive, design, mental feeling, pain, and bodily health, is not excluded by § 19-16-4, even though the declarant is available as a witness, but a statement of memory or belief to prove the fact remembered or believed is excluded unless it relates to the execution, revocation, identification, or terms of declarant's will.

Source: Supreme Court Rule 78-2, Rule 803 (3).



§ 19-16-8 (Rule 803(4)) Statements given to aid diagnosis or treatment.

19-16-8. (Rule 803(4)) Statements given to aid diagnosis or treatment. Statements made for purposes of medical diagnosis or treatment and describing medical history, or past or present symptoms, pain, or sensation, or the inception or general character of the cause or external source thereof are not excluded by § 19-16-4 in so far as reasonably pertinent to diagnosis or treatment, even though the declarant is available as a witness.

Source: Supreme Court Rule 78-2, Rule 803 (4).



§ 19-16-8.1 Physician's written report in lieu of deposition or in-court testimony admissible.

19-16-8.1. Physician's written report in lieu of deposition or in-court testimony admissible. A report submitted by a party pursuant to § 19-16-8.2 is not excluded by § 19-16-4, even though the physician is available as a witness.

Source: Supreme Court Rule 84-9.



§ 19-16-8.2 Physician's written report--Affidavit--Notice--Objection.

19-16-8.2. Physician's written report--Affidavit--Notice--Objection. In personal injury and wrongful death cases if the prayer for relief does not exceed seventy-five thousand dollars and in worker's compensation proceedings, the written report of any practitioner of the healing arts as defined in chapter 36-2 may be used for all purposes in lieu of deposition or in-court testimony of such practitioner of the healing arts provided that the report so offered into evidence has attached to it an affidavit signed by the practitioner of the healing arts issuing such report which verifies that the report constitutes all of his report, and that if called upon to testify he would testify to the same facts, observations, conclusions, opinions, and other matters as set forth in such report with reasonable medical probability. The affidavit shall include or incorporate an attached exhibit by reference the qualifications of the practitioner of the healing arts whose report is being offered.

The report is not admissible unless the party offering it gives notice to all other parties of his intention to offer such report at least thirty days in advance of trial. Such notice shall be given to all parties together with a copy of any reports which are intended to be offered.

Any party may object to the receipt into evidence at trial of such report or any portion thereof on any legal ground other than hearsay. Nothing in this section restricts any party from deposing the practitioner of the healing arts whose report is sought to be offered or otherwise conducting discovery or calling such practitioner as a witness at trial.

Source: Supreme Court Rule 84-1; SL 1990, ch 153; SL 1998, ch 331.



§ 19-16-9 (Rule 803(5)) Recorded recollection of past event.

19-16-9. (Rule 803(5)) Recorded recollection of past event. A memorandum or record concerning a matter about which a witness once had knowledge but now has insufficient recollection to enable him to testify fully and accurately, shown to have been made or adopted by the witness when the matter was fresh in his memory and to reflect that knowledge correctly, is not excluded by § 19-16-4. If admitted, the memorandum or record may be read into evidence but may not itself be received as an exhibit unless offered by an adverse party.

Source: Supreme Court Rule 78-2, Rule 803 (5).



§ 19-16-10 (Rule 803(6)) Business records admissible.

19-16-10. (Rule 803(6)) Business records admissible. A memorandum, report, record, or data compilation, in any form, of acts, events, conditions, opinions, or diagnoses, made at or near the time by, or from information transmitted by, a person with knowledge, if kept in the course of a regularly conducted business activity, and if it was the regular practice of that business activity to make the memorandum, report, record, or data compilation, all as shown by the testimony of the custodian or other qualified witness, is not excluded by § 19-16-4, even though the declarant is available as a witness, unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness. The term "business" as used in this section includes business, institution, association, profession, occupation, and calling of every kind, whether or not conducted for profit.

Source: Supreme Court Rule 551, 1939; SDC 1939 & Supp 1960, § 36.1001; SDCL, § 19-7-11; Supreme Court Rule 78-2, Rule 803 (6).



§ 19-16-11 (Rule 803(7)) Absence of business record admissible.

19-16-11. (Rule 803(7)) Absence of business record admissible. Evidence that a matter is not included in the memoranda, reports, records, or data compilations, in any form, kept in accordance with the provisions of § 19-16-10, to prove the nonoccurrence or nonexistence of the matter, is not excluded by § 19-16-4, even though the declarant is available as a witness, if the matter was of a kind of which a memorandum, report, record, or data compilation was regularly made and preserved, unless the sources of information or other circumstances indicate lack of trustworthiness.

Source: Supreme Court Rule 78-2, Rule 803 (7).



§ 19-16-12 (Rule 803(8)) Public records and reports admissible.

19-16-12. (Rule 803(8)) Public records and reports admissible. Records, reports, statements, or data compilations, in any form, of public offices or agencies, setting forth:

(1) The activities of the office or agency; or

(2) Matters observed pursuant to duty imposed by law as to which matters there was a duty to report, excluding, however, in criminal cases matters observed by police officers and other law enforcement personnel; or

(3) In civil actions and proceedings and against the state in criminal cases, factual findings resulting from an investigation made pursuant to authority granted by law, are not excluded by § 19-16-4, even though the declarant is available as a witness, unless the sources of information or other circumstances indicate lack of trustworthiness.
Source: Supreme Court Rule 78-2, Rule 803 (8).



§ 19-16-13 (Rule 803(9)) Public vital records admissible.

19-16-13. (Rule 803(9)) Public vital records admissible. Records or data compilations, in any form, of births, fetal deaths, deaths, or marriages, are not excluded by § 19-16-4, even though the declarant is available as a witness, if the report thereof was made to a public office pursuant to requirements of law.

Source: Supreme Court Rule 78-2, Rule 803 (9).



§ 19-16-14 (Rule 803(10)) Absence of public record admissible.

19-16-14. (Rule 803(10)) Absence of public record admissible. To prove the absence of a record, report, statement, or data compilation, in any form, or the nonoccurrence or nonexistence of a matter of which a record, report, statement, or data compilation, in any form, was regularly made and preserved by a public office or agency, evidence in the form of a certification in accordance with § 19-17-5, or testimony, that diligent search failed to disclose the record, report, statement, or data compilation, or entry, is not excluded by § 19-16-4, even though the declarant is available as a witness.

Source: Supreme Court Rule 78-2, Rule 803 (10).



§ 19-16-15 (Rule 803(11)) Family records of religious organizations admissible.

19-16-15. (Rule 803(11)) Family records of religious organizations admissible. Statements of births, marriages, divorces, deaths, legitimacy, ancestry, relationship by blood or marriage, or other similar facts of personal or family history, contained in a regularly kept record of a religious organization, are not excluded by § 19-16-4, even though the declarant is available as a witness.

Source: Supreme Court Rule 78-2, Rule 803 (11).



§ 19-16-16 (Rule 803(12)) Records of ceremonies performed by public official or clergyman.

19-16-16. (Rule 803(12)) Records of ceremonies performed by public official or clergyman. Statements of fact contained in a certificate that the maker performed a marriage or other ceremony or administered a sacrament, made by a clergyman, public official, or other person authorized by the rules or practices of a religious organization or by law to perform the act certified, and purporting to have been issued at the time of the act or within a reasonable time thereafter, are not excluded by § 19-16-4, even though the declarant is available as a witness.

Source: Supreme Court Rule 78-2, Rule 803 (12).



§ 19-16-17 (Rule 803(13)) Personal history maintained by families admissible.

19-16-17. (Rule 803(13)) Personal history maintained by families admissible. Statements of fact concerning personal or family history contained in family Bibles, genealogies, charts, engravings on rings, inscriptions on family portraits, engravings on urns, crypts, or tombstones, or the like, are not excluded by § 19-16-4, even though the declarant is available as a witness.

Source: Supreme Court Rule 78-2, Rule 803 (13).



§ 19-16-18 (Rule 803(14)) Recorded documents affecting property.

19-16-18. (Rule 803(14)) Recorded documents affecting property. The record of a document purporting to establish or affect an interest in property is not excluded by § 19-16-4 as proof of the content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed, if the record is a record of a public office and an applicable statute authorizes the recording of documents of that kind in that office, even though the declarant is available as a witness.

Source: Supreme Court Rule 78-2, Rule 803 (14).



§ 19-16-19 (Rule 803(15)) Statements in documents affecting property.

19-16-19. (Rule 803(15)) Statements in documents affecting property. A statement contained in a document purporting to establish or affect an interest in property if the matter stated was relevant to the purpose of the document, is not excluded by § 19-16-4, even though the declarant is available as a witness, unless dealings with the property since the document was made have been inconsistent with the truth of the statement or the purport of the document.

Source: Supreme Court Rule 78-2, Rule 803 (15).



§ 19-16-20 (Rule 803(16)) Statements in ancient documents admissible.

19-16-20. (Rule 803(16)) Statements in ancient documents admissible. Statements in a document in existence twenty years or more the authenticity of which is established are not excluded by § 19-16-4, even though the declarant is available as a witness.

Source: Supreme Court Rule 78-2, Rule 803 (16).



§ 19-16-21 (Rule 803(17)) Market reports and directories admissible.

19-16-21. (Rule 803(17)) Market reports and directories admissible. Market quotations, tabulations, lists, directories, or other published compilations, generally used and relied upon by the public or by persons in particular occupations, are not excluded by § 19-16-4, even though the declarant is available as a witness.

Source: Supreme Court Rule 78-2, Rule 803 (17).



§ 19-16-22 (Rule 803(18)) Learned papers relied on by expert admissible.

19-16-22. (Rule 803(18)) Learned papers relied on by expert admissible. To the extent called to the attention of an expert witness upon cross-examination or relied upon by him in direct examination, statements contained in published treatises, periodicals, or pamphlets on a subject of history, medicine, or other science or art, established as a reliable authority by the testimony or admission of the witness or by other expert testimony or by judicial notice are not excluded by § 19-16-4, even though the declarant is available as a witness. If admitted, the statements may be read into evidence but may not be received as exhibits.

Source: Supreme Court Rule 78-2, Rule 803 (18).



§ 19-16-23 (Rule 803(19)) Reputation as to personal history or family relationship admissible.

19-16-23. (Rule 803(19)) Reputation as to personal history or family relationship admissible. Reputation among members of his family by blood, adoption, or marriage, or among his associates, or in the community, concerning a person's birth, adoption, marriage, divorce, death, legitimacy, relationship by blood, adoption, or marriage, ancestry, or other similar fact of his personal or family history, is not excluded by § 19-16-4, even though the declarant is available as a witness.

Source: Supreme Court Rule 78-2, Rule 803 (19).



§ 19-16-24 (Rule 803(20)) Reputation as to boundaries, custom, or history admissible.

19-16-24. (Rule 803(20)) Reputation as to boundaries, custom, or history admissible. Reputation in a community, arising before the controversy, as to boundaries of or customs affecting lands in the community, and reputation as to events of general history important to the community or state or nation in which located, are not excluded by § 19-16-4, even though the declarant is available as a witness.

Source: Supreme Court Rule 78-2, Rule 803 (20).



§ 19-16-25 (Rule 803(21)) Reputation as to character admissible.

19-16-25. (Rule 803(21)) Reputation as to character admissible. Reputation of a person's character among his associates or in the community is not excluded by § 19-16-4, even though the declarant is available as a witness.

Source: Supreme Court Rule 78-2, Rule 803 (21).



§ 19-16-26 (Rule 803(22)) Evidence of conviction of crime admissible--Pendency of appeal.

19-16-26. (Rule 803(22)) Evidence of conviction of crime admissible--Pendency of appeal. Evidence of a final judgment, entered after a trial or upon a plea of guilty, adjudging a person guilty of a crime punishable by death or imprisonment in excess of one year, is not excluded by § 19-16-4 when offered to prove any fact essential to sustain the judgment, even though the declarant is available as a witness; but when offered by the state in a criminal prosecution for purposes other than impeachment, judgments against persons other than the accused are excluded. The pendency of an appeal or postconviction proceeding may be shown but does not affect admissibility.

Source: Supreme Court Rule 78-2, Rule 803 (22).



§ 19-16-27 (Rule 803(23)) Judgments establishing history or boundaries.

19-16-27. (Rule 803(23)) Judgments establishing history or boundaries. Judgments are not excluded by § 19-16-4 as proof of matters of personal, family, or general history, or boundaries, essential to the judgment, if the same would be provable by evidence of reputation, even though the declarant is available as a witness.

Source: Supreme Court Rule 78-2, Rule 803 (23).



§ 19-16-28 Repealed.

19-16-28. Repealed by SL 2011, ch 239 (Supreme Court Rule 10-15), § 2, eff. July 1, 2011.



§ 19-16-29 (Rule 804(a)) Conditions making declarant unavailable as witness.

19-16-29. (Rule 804(a)) Conditions making declarant unavailable as witness. "Unavailability as a witness" includes situations in which the declarant:

(1) Is exempted by ruling of the court on the ground of privilege from testifying concerning the subject matter of his statement; or

(2) Persists in refusing to testify concerning the subject matter of his statement despite an order of the court to do so; or

(3) Testifies to a lack of memory of the subject matter of his statement; or

(4) Is unable to be present or to testify at the hearing because of death or then existing physical or mental illness or infirmity; or

(5) Is absent from the hearing and the proponent of his statement has been unable to procure his attendance (or in the case of a hearsay exception under § 19-16-31, 19-16-32, or 19-16-33, his attendance or testimony) by process or other reasonable means.

A declarant is not unavailable as a witness if his exemption, refusal, claim of lack of memory, inability, or absence is due to the procurement or wrongdoing of the proponent of his statement for the purpose of preventing the witness from attending or testifying.

Source: Supreme Court Rule 78-2, Rule 804 (a).



§ 19-16-30 (Rule 804(b)(1)) Former testimony admissible if witness unavailable.

19-16-30. (Rule 804(b)(1)) Former testimony admissible if witness unavailable. Testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of the same or another proceeding, is not excluded by § 19-16-4 if the declarant is unavailable as a witness and if the party against whom the testimony is now offered, or, in a civil action or proceeding, a predecessor in interest, had an opportunity and similar motive to develop the testimony by direct, cross, or redirect examination.

Source: Supreme Court Rule 78-2, Rule 804 (b) (1).



§ 19-16-31 (Rule 804(b)(2)) Dying declaration admissible if declarant unavailable--Ruleapplicable in criminal cases.

19-16-31. (Rule 804(b)(2)) Dying declaration admissible if declarant unavailable--Rule applicable in criminal cases. In a civil action or proceeding, a statement made by a declarant while believing that his death was imminent, concerning the cause or circumstances of what he believed to be his impending death, is not excluded by § 19-16-4 if the declarant is unavailable as a witness. In criminal actions or proceedings the provisions of § 23A-22-12 shall apply.

Source: Supreme Court Rule 78-2, Rule 804 (b) (2); SL 1979, ch 149, § 5.



§ 19-16-32 (Rule 804(b)(3)) Admission against interest admissible if declarant unavailable--Corroboration required in criminal cases.

19-16-32. (Rule 804(b)(3)) Admission against interest admissible if declarant unavailable--Corroboration required in criminal cases. A statement which was at the time of its making so far contrary to the declarant's pecuniary or proprietary interest, or so far tended to subject him to civil or criminal liability, or to render invalid a claim by him against another, that a reasonable man in his position would not have made the statement unless he believed it to be true, is not excluded by § 19-16-4 if the declarant is unavailable as a witness. A statement tending to expose the declarant to criminal liability and offered to exculpate the accused is not admissible unless corroborating circumstances clearly indicate the trustworthiness of the statement.

Source: Supreme Court Rule 78-2, Rule 804 (b) (3).



§ 19-16-33 (Rule 804(b)(4)) Statements as to personal or family history admissible if declarantunavailable.

19-16-33. (Rule 804(b)(4)) Statements as to personal or family history admissible if declarant unavailable. The following are not excluded by § 19-16-4 if the declarant is unavailable as a witness:

(1) A statement concerning the declarant's own birth, adoption, marriage, divorce, legitimacy, relationship by blood, adoption or marriage, ancestry, or other similar fact of personal or family history, even though declarant had no means of acquiring personal knowledge of the matter stated; or

(2) A statement concerning the foregoing matters, and death also, of another person, if the declarant was related to the other by blood, adoption, or marriage or was so intimately associated with the other's family as to be likely to have accurate information concerning the matter declared.
Source: Supreme Court Rule 78-2, Rule 804 (b) (4).



§ 19-16-34 (Rule 804(b)(5)) Decedents' statements admissible.

19-16-34. (Rule 804(b)(5)) Decedents' statements admissible. In actions, suits, or proceedings by or against the representatives of deceased persons including proceedings for the probate of wills, any statement of the deceased whether oral or written shall not be excluded as hearsay, provided that the trial judge shall first find as a fact that the statement was made by decedent, and that it was in good faith and on decedent's personal knowledge.

Source: Supreme Court Rule 499, 1939; SDC 1939 & Supp 1960, § 36.0104; SDCL, § 30-15-7; Supreme Court Rule 78-2, Rule 804 (b) (5).



§ 19-16-35 Repealed.

19-16-35. Repealed by SL 2011, ch 239 (Supreme Court Rule 10-15), § 3, eff. July 1, 2011.



§ 19-16-36 (Rule 805) Hearsay within hearsay--When admissible.

19-16-36. (Rule 805) Hearsay within hearsay--When admissible. Hearsay included within hearsay is not excluded under the hearsay rule if each part of the combined statements conforms with an exception to the hearsay rule provided in §§ 19-16-5 to 19-16-35, inclusive.

Source: Supreme Court Rule 78-2, Rule 805.



§ 19-16-37 (Rule 806) Evidence of credibility of hearsay declarant.

19-16-37. (Rule 806) Evidence of credibility of hearsay declarant. When a hearsay statement, or a statement defined in subdivision § 19-16-3(3), (4), or (5), has been admitted in evidence, the credibility of the declarant may be attacked, and if attacked may be supported, by any evidence which would be admissible for those purposes if declarant had testified as a witness. Evidence of a statement or conduct by the declarant at any time, inconsistent with his hearsay statement, is not subject to any requirement that he may have been afforded an opportunity to deny or explain. If the party against whom a hearsay statement has been admitted calls the declarant as a witness, the party is entitled to examine him on the statement as if under cross-examination.

Source: Supreme Court Rule 78-2, Rule 806.



§ 19-16-38 Statement by child under age thirteen or child with developmental disabilityregarding sex crime, physical abuse, or neglect.

19-16-38. Statement by child under age thirteen or child with developmental disability regarding sex crime, physical abuse, or neglect. A statement made by a child under the age of thirteen, or by a child thirteen years of age or older who is developmentally disabled as defined in § 27B-1-18, describing any act of sexual contact or rape performed with or on the child by another, or describing any act of physical abuse or neglect of the child by another, or any act of physical abuse or neglect of another child observed by the child making the statement, not otherwise admissible by statute or court rule, is admissible in evidence in criminal proceedings against the defendant or in any proceeding under chapters 26-7A, 26-8A, 26-8B, and 26-8C in the courts of this state if:

(1) The court finds, in a hearing conducted outside the presence of the jury, that the time, content, and circumstances of the statement provide sufficient indicia of reliability; and

(2) The child either:

(a) Testifies at the proceedings; or

(b) Is unavailable as a witness.

However, if the child is unavailable as a witness, such statement may be admitted only if there is corroborative evidence of the act.

No statement may be admitted under this section unless the proponent of the statement makes known the proponent's intention to offer the statement and the particulars of it, including the name and address of the declarant to the adverse party sufficiently in advance of the trial or hearing to provide the adverse party with a fair opportunity to prepare to meet the statement.

Source: SL 1984, ch 155; SL 1985, ch 166; SL 1987, ch 157; SL 1992, ch 154, § 2; SL 2009, ch 107, § 1.



§ 19-16-39 Statements alleging child abuse or neglect.

19-16-39. Statements alleging child abuse or neglect. An out-of-court statement not otherwise admissible by statute or rule of evidence is admissible in evidence in any civil proceeding alleging child abuse or neglect or any proceeding for termination of parental rights if:

(1) The statement was made by a child under the age of thirteen years or by a child thirteen years of age or older who is developmentally disabled, as defined in § 27B-1-18;

(2) The statement alleges, explains, denies, or describes:

(a) Any act of sexual penetration or contact performed with or on the child;

(b) Any act of sexual penetration or contact with or on another child observed by the child making the statement;

(c) Any act of physical abuse or neglect of the child by another; or

(d) Any act of physical abuse or neglect of another child observed by the child making the statement;

(3) The court finds that the time, content, and circumstances of the statement and the reliability of the person to whom the statement is made provide sufficient indicia of reliability; and

(4) The proponent of the statement notifies other parties of an intent to offer the statement and the particulars of the statement sufficiently in advance of the proceeding at which the proponent intends to offer the statement into evidence, to provide the parties with a fair opportunity to meet the statement.

For purposes of this section, an out-of-court statement includes a video, audio, or other recorded statement.

Source: SL 1992, ch 154, § 1; SL 2011, ch 110, § 1.



§ 19-16-40 (Rule 807) Residual exception.

19-16-40. (Rule 807) Residual exception. A statement not specifically covered by §§ 19-16-5 to 19-16-8, inclusive, or §§ 19-16-9 to 19-16-34, inclusive, but having equivalent circumstantial guarantees of trustworthiness, is not excluded by § 19-16-4, if the court determines that:

(A) The statement is offered as evidence of a material fact;

(B) The statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts; and

(C) The general purposes of chapters 19-9 to 19-18, inclusive, and the interests of justice will best be served by admission of the statement into evidence.
However, a statement may not be admitted under this exception unless the proponent of it makes known to the adverse party sufficiently in advance of the trial or hearing to provide the adverse party with a fair opportunity to prepare to meet it, the proponent's intention to offer the statement and the particulars of it, including the name and address of the declarant.

Source: SL 2011, ch 239 (Supreme Court Rule 10-15), eff. July 1, 2011.






Chapter 17 - Authentication And Identification

§ 19-17-1 (Rule 901) Authenticating or identifying evidence generally.

19-17-1. (Rule 901) Authenticating or identifying evidence generally. The requirement of authentication or identification as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims. By way of illustration only, and not by way of limitation, the following are examples of authentication or identification conforming with the requirements of this section:

(1) Testimony of a witness with knowledge that a matter is what it is claimed to be.

(2) Nonexpert opinion as to the genuineness of handwriting, based upon familiarity not acquired for purposes of the litigation.

(3) Comparison by the trier of fact or by expert witnesses with specimens which have been authenticated.

(4) Appearance, contents, substance, internal patterns, or other distinctive characteristics, taken in conjunction with circumstances.

(5) Identification of a voice, whether heard firsthand or through mechanical or electronic transmission or recording, by opinion based upon hearing the voice at any time under circumstances connecting it with the alleged speaker.

(6) Telephone conversations, by evidence that a call was made to the number assigned at the time by the telephone company to a particular person or business, if:

(a) In the case of a person, circumstances, including self-identification, show the person answering to be the one called; or

(b) In the case of a business, the call was made to a place of business and the conversation related to business reasonably transacted over the telephone.

(7) Evidence that a writing authorized by law to be recorded or filed and in fact recorded or filed in a public office, or a purported public record, report, statement, or data compilation, in any form, is from the public office where items of this nature are kept.

(8) Evidence that a document or data compilation, in any form,

(a) Is in such condition as to create no suspicion concerning its authenticity;

(b) Was in a place where it, if authentic, would likely be; and

(c) Has been in existence twenty years or more at the time it is offered.

(9) Evidence describing a process or system used to produce a result and showing that the process or system produces an accurate result.

(10) Any method of authentication or identification provided by a statute or by other rules prescribed by the Supreme Court pursuant to statutory authority.
Source: Supreme Court Rule 78-2, Rule 901.



§ 19-17-2 (Rule 902(1)) Self-authenticating public documents under seal.

19-17-2. (Rule 902(1)) Self-authenticating public documents under seal. Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to a document bearing a seal purporting to be that of the United States, or of any state, district, commonwealth, territory, or insular possession thereof, or the Panama Canal Zone, or the Trust Territory of the Pacific Islands, or of a political subdivision, department, officer, or agency thereof, and a signature purporting to be an attestation or execution.

Source: CCivP 1877, §§ 488, 489; CL 1887, §§ 5302, 5303; RCCivP 1903, §§ 528, 529; SL 1911, ch 148, § 1; RC 1919, §§ 2718, 2719; Supreme Court Rules 546, 548, 1939; SDC 1939, §§ 36.0701, 36.0801 (3); SL 1939, ch 138, § 13; SDC Supp 1960, §§ 36.0701, 36.0801 (3), 55.15A13; SDCL, §§ 19-7-1, 19-7-7, 23-6-13; Supreme Court Rule 78-2, Rule 902 (1).



§ 19-17-3 (Rule 902(2)) Self-authenticating public documents not under seal.

19-17-3. (Rule 902(2)) Self-authenticating public documents not under seal. Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to a document purporting to bear the signature in his official capacity of an officer or employee of any entity included in § 19-17-2, having no seal, if a public officer having a seal and having official duties in the district or political subdivision of the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine.

Source: CCivP 1877, § 489; CL 1887, § 5303; RCCivP 1903, § 529; SL 1911, ch 148, § 1; RC 1919, § 2719; Supreme Court Rule 548, 1939; SDC 1939 & Supp 1960, § 36.0801 (3); SDCL, § 19-7-7; Supreme Court Rule 78-2, Rule 902 (2).



§ 19-17-4 (Rule 902(3)) Self-authenticating foreign public documents.

19-17-4. (Rule 902(3)) Self-authenticating foreign public documents. Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to a document purporting to be executed or attested in his official capacity by a person authorized by the laws of a foreign country to make the execution or attestation, and accompanied by a final certification as to the genuineness of the signature and official position:

(1) Of the executing or attesting person; or

(2) Of any foreign official whose certificate of genuineness of signature and official position relates to the execution or attestation or is in a chain of certificates of genuineness of signature and official position relating to the execution or attestation. A final certification may be made by a secretary of embassy or legation, consul general, consul, vice consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of official documents, the court may, for good cause shown, order that they be treated as presumptively authentic without final certification or permit them to be evidenced by an attested summary with or without final certification.
Source: RC 1919, § 2720; Supreme Court Rule 548, 1939; SDC 1939 & Supp 1960, § 36.0801 (4); SDCL, § 19-7-8; Supreme Court Rule 78-2, Rule 902 (3).



§ 19-17-5 (Rule 902(4)) Certified copies of public records.

19-17-5. (Rule 902(4)) Certified copies of public records. Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to a copy of an official record or report or entry therein, or of a document authorized by law to be recorded or filed and actually recorded or filed in a public office, including data compilations in any form, certified as correct by the custodian or other person authorized to make the certification, by certificate complying with § 19-17-2, 19-17-3, or 19-17-4 or complying with any law of the United States or state thereof.

Source: SL 1921, ch 351; SDC 1939 & Supp 1960, § 36.0204; SDCL, § 19-4-4; Supreme Court Rule 78-2, Rule 902 (4).



§ 19-17-6 (Rule 902(5)) Publications issued by public authority.

19-17-6. (Rule 902(5)) Publications issued by public authority. Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to books, pamphlets, or other publications purporting to be issued by public authority.

Source: Supreme Court Rule 78-2, Rule 902 (5).



§ 19-17-7 (Rule 902(6)) Self-authenticating periodicals.

19-17-7. (Rule 902(6)) Self-authenticating periodicals. Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to printed materials purporting to be newspapers or periodicals.

Source: Supreme Court Rule 78-2, Rule 902 (6).



§ 19-17-8 (Rule 902(7)) Self-authenticating trade inscriptions.

19-17-8. (Rule 902(7)) Self-authenticating trade inscriptions. Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to inscriptions, signs, tags, or labels purporting to have been affixed in the course of business and indicating ownership, control, or origin.

Source: Supreme Court Rule 78-2, Rule 902 (7).



§ 19-17-9 (Rule 902(8)) Notarized or acknowledged documents.

19-17-9. (Rule 902(8)) Notarized or acknowledged documents. Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to documents accompanied by a certificate of acknowledgment executed in the manner provided by law by a notary public or other officer authorized by law to take acknowledgments.

Source: Supreme Court Rule 78-2, Rule 902 (8).



§ 19-17-10 (Rule 902(9)) Self-authenticating commercial documents.

19-17-10. (Rule 902(9)) Self-authenticating commercial documents. Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to commercial paper, signatures thereon, and documents relating thereto to the extent provided by general commercial law.

Source: Supreme Court Rule 78-2, Rule 902 (9).



§ 19-17-11 (Rule 902(10)) Matters presumed authentic by statute.

19-17-11. (Rule 902(10)) Matters presumed authentic by statute. Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to any signature, document, or other matter declared by any law of the United States or of this state, to be presumptively or prima facie genuine or authentic.

Source: Supreme Court Rule 78-2, Rule 902 (10).



§ 19-17-12 (Rule 903) Authentication of document governed by law governing validity.

19-17-12. (Rule 903) Authentication of document governed by law governing validity. The testimony of a subscribing witness is not necessary to authenticate a writing unless required by the laws of the jurisdiction whose laws govern the validity of the writing.

Source: Supreme Court Rule 78-2, Rule 903.






Chapter 18 - Contents Of Writings, Recordings And Photographs

§ 19-18-1 (Rule 1001) Definition of terms.

19-18-1. (Rule 1001) Definition of terms. Terms used in this chapter mean:

(1) "Duplicate," a counterpart produced by the same impression as the original, or from the same matrix, or by means of photography, including enlargements and miniatures, or by mechanical or electronic re-recording, or by chemical reproduction, or by other equivalent techniques which accurately reproduce the original;

(2) "Original," a writing or recording or any counterpart of the writing or recording intended to have the same effect by a person executing or issuing it. An "original" of a photograph includes the negative or any print therefrom. If data are stored in a computer or similar device, any printout or other output readable by sight, shown to reflect the data accurately, is an "original";

(3) "Photographs," still photographs, X ray films, video tapes, and motion pictures;

(4) "TDD," or "TTY," any auxiliary aids or services consisting of assistive listening or transcription systems which allow the reception or transmission of aurally delivered communication and materials for the benefit of individuals with hearing, speech, or physical impairments; and

(5) "Writings" and "recordings," letters, words, or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostating, photographing, magnetic impulse, mechanical or electronic recording, or other form of data compilation.
Source: Supreme Court Rule 78-2, Rule 1001; SL 1993, ch 168, § 1.



§ 19-18-2 (Rule 1002) Original required to prove contents unless otherwise provided.

19-18-2. (Rule 1002) Original required to prove contents unless otherwise provided. To prove the content of a writing, recording, or photograph, the original writing, recording, or photograph is required, except as otherwise provided in chapters 19-9 to 19-18, inclusive, or by rules adopted by the Supreme Court of this state or by statute.

Source: Supreme Court Rule 78-2, Rule 1002.



§ 19-18-3 (Rule 1003) Duplicate admissible as original--Exceptions.

19-18-3. (Rule 1003) Duplicate admissible as original--Exceptions. A duplicate is admissible to the same extent as an original unless:

(1) A genuine question is raised as to the authenticity of the original; or

(2) In the circumstances it would be unfair to admit the duplicate in lieu of the original.
Source: Supreme Court Rule 78-2, Rule 1003.



§ 19-18-4 (Rule 1004) Original not required if unavailable or used on collateral matter.

19-18-4. (Rule 1004) Original not required if unavailable or used on collateral matter. The original is not required, and other evidence of the contents of a writing, recording, or photograph is admissible if:

(1) All originals are lost or have been destroyed, unless the proponent lost or destroyed them in bad faith; or

(2) No original can be obtained by any available judicial process or procedure; or

(3) At a time when an original was under the control of the party against whom offered, he was put on notice, by the pleadings or otherwise, that the contents would be a subject of proof at the hearing and he does not produce the original at the hearing; or

(4) The writing, recording, or photograph is not closely related to a controlling issue.
Source: Supreme Court Rule 78-2, Rule 1004.



§ 19-18-5 (Rule 1005) Certified copy of official record--Other evidence.

19-18-5. (Rule 1005) Certified copy of official record--Other evidence. The contents of an official record, or of a document authorized to be recorded or filed and actually recorded or filed, including data compilations in any form, if otherwise admissible, may be proved by copy, certified as correct in accordance with § 19-17-5 or testified to be correct by a witness who has compared it with the original. If a copy which complies with the foregoing cannot be obtained by the exercise of reasonable diligence, then other evidence of the contents may be given.

Source: CCivP 1877, §§ 493, 494; CL 1887, §§ 5307, 5308; SL 1901, ch 2; RCCivP 1903, § 533; RC 1919, § 2724; SL 1921, ch 351; Supreme Court Rule 550, 1939; SDC 1939, §§ 36.0204, 36.0902, 36.1101, 36.1102; SL 1939, ch 138, § 13; SDC Supp 1960, §§ 36.0204, 36.0902, 36.1101, 36.1102, 55.15A13; SDCL, §§ 19-4-4, 19-4-7, 19-4-8, 19-4-10, 23-6-13; Supreme Court Rule 78-2, Rule 1005.



§ 19-18-6 (Rule 1006) Summaries of voluminous documents--Availability of originals forinspection.

19-18-6. (Rule 1006) Summaries of voluminous documents--Availability of originals for inspection. The contents of voluminous writings, recordings, or photographs which cannot conveniently be examined in court may be presented in the form of a chart, summary, or calculation. The originals, or duplicates, shall be made available for examination or copying, or both, by other parties at a reasonable time and place. The court may order that they be produced in court.

Source: Supreme Court Rule 78-2, Rule 1006.



§ 19-18-7 (Rule 1007) Testimony or admission of party against whom documents offered.

19-18-7. (Rule 1007) Testimony or admission of party against whom documents offered. Contents of writings, recordings, or photographs may be proved by the testimony or deposition of the party against whom offered or by his written admission, without accounting for the nonproduction of the original.

Source: Supreme Court Rule 78-2, Rule 1007.



§ 19-18-8 (Rule 1008) Preliminary questions of admissibility determined by court--Questionsfor jury.

19-18-8. (Rule 1008) Preliminary questions of admissibility determined by court--Questions for jury. When the admissibility of other evidence of contents of writings, recordings, or photographs under these rules depends upon the fulfillment of a condition of fact, the question whether the condition has been fulfilled is ordinarily for the court to determine in accordance with the provisions of §§ 19-9-7 to 19-9-11, inclusive. However, when an issue is raised:

(1) Whether the asserted writing ever existed; or

(2) Whether another writing, recording, or photograph produced at the trial is the original; or

(3) Whether other evidence of contents correctly reflects the contents, the issue is for the trier of fact to determine as in the case of other issues of fact.
Source: Supreme Court Rule 78-2, Rule 1008.



§ 19-18-9 TDD and TTY communications inadmissible as evidence.

19-18-9. TDD and TTY communications inadmissible as evidence. The writings or tapes resulting from any communication directly or indirectly through TDD or TTY are inadmissible as evidence of those communications in any court of law, legal proceeding, or administrative hearing. This section does not preclude the interception of wire communications pursuant to lawful court order pursuant to chapter 23A-35A.

Source: SL 1993, ch 168, § 2.









Title 20 - PERSONAL RIGHTS AND OBLIGATIONS

Chapter 01 - The Nature Of Obligations

§ 20-1-1 Obligation defined.

20-1-1. Obligation defined. An obligation is a legal duty by which a person is bound to do or not to do a certain thing.

Source: CivC 1877, § 798; CL 1887, § 3421; RCivC 1903, § 1114; RC 1919, § 721; SDC 1939, § 47.0101.



§ 20-1-2 Origin of obligations.

20-1-2. Origin of obligations. An obligation arises either from:

(1) The contract of the parties; or

(2) The operation of law.
Source: CivC 1877, § 799; CL 1887, § 3422; RCivC 1903, § 1115; RC 1919, § 722; SDC 1939, § 47.0102.



§ 20-1-3 Kinds of obligations arising by operation of law.

20-1-3. Kinds of obligations arising by operation of law. An obligation arising by operation of law may be either a general legal duty imposed upon all persons indifferently by law or a legal duty affixed by operation of law to a status or relationship voluntarily assumed.

Source: SDC 1939, § 47.0103.



§ 20-1-4 Joint and several obligations and rights.

20-1-4. Joint and several obligations and rights. An obligation imposed upon several persons, or a right created in favor of several persons may be:

(1) Joint;

(2) Several; or

(3) Joint and several.
Source: CivC 1877, § 801; CL 1887, § 3424; RCivC 1903, § 1117; RC 1919, § 724; SDC 1939, § 47.0104.



§ 20-1-5 Obligations and rights presumed joint and not several.

20-1-5. Obligations and rights presumed joint and not several. An obligation imposed upon several persons, or a right created in favor of several persons, is presumed to be joint, and not several, except in the special cases mentioned in §§ 53-2-4 and 53-2-5. This presumption, in the case of a right, can be overcome only by express words to the contrary.

Source: CivC 1877, § 802; CL 1887, § 3425; RCivC 1903, § 1118; RC 1919, § 725; SDC 1939, § 47.0105.



§ 20-1-6 Right of contribution on satisfaction of joint obligation.

20-1-6. Right of contribution on satisfaction of joint obligation. A party to a joint, or joint and several, obligation, who satisfies more than his share of the claim against all, may require a proportionate contribution from all the parties joined with him.

Source: CivC 1877, § 803; CL 1887, § 3426; RCivC 1903, § 1119; RC 1919, § 726; SDC 1939, § 47.0106.






Chapter 02 - Conditional Obligations

§ 20-2-1 Conditional obligation defined.

20-2-1. Conditional obligation defined. An obligation is conditional when the rights or duties of any party thereto depend upon the occurrence of an uncertain event.

Source: CivC 1877, § 804; CL 1887, § 3427; RCivC 1903, § 1120; RC 1919, § 727; SDC 1939, § 47.0107.



§ 20-2-2 Impossible or unlawful condition void.

20-2-2. Impossible or unlawful condition void. A condition in a contract, the fulfillment of which is impossible or unlawful, within the meaning of chapter 53-5 relating to the object of contracts, or which is repugnant to the nature of the interest created by the contract is void.

Source: CivC 1877, § 811; CL 1887, § 3434; RCivC 1903, § 1127; RC 1919, § 734; SDC 1939, § 47.0111.



§ 20-2-3 Strict interpretation of condition involving forfeiture.

20-2-3. Strict interpretation of condition involving forfeiture. A condition involving a forfeiture must be strictly interpreted against the party for whose benefit it is created.

Source: CivC 1877, § 812; CL 1887, § 3435; RCivC 1903, § 1128; RC 1919, § 735; SDC 1939, § 47.0112.



§ 20-2-4 Kinds and definition of conditions.

20-2-4. Kinds and definition of conditions. Conditions may be precedent, concurrent, or subsequent. A condition precedent is one which is to be performed before some right dependent thereon accrues, or some act dependent thereon is performed. Conditions concurrent are those which are mutually dependent, and are to be performed at the same time. A condition subsequent is one referring to a future event, upon happening of which the obligation becomes no longer binding upon the other party, if he chooses to avail himself of the condition.

Source: CivC 1877, §§ 805 to 808; CL 1887, §§ 3428 to 3431; RCivC 1903, §§ 1121 to 1124; RC 1919, §§ 728 to 731; SDC 1939, § 47.0108.



§ 20-2-5 Fulfillment of conditions before requiring performance.

20-2-5. Fulfillment of conditions before requiring performance. Before any party to an obligation can require another party to perform any act under it, he must fulfill all conditions precedent thereto imposed upon himself; and must be able, and offer, to fulfill all conditions concurrent, so imposed upon him, on the like fulfillment by the other party, except as provided by § 20-2-6.

Source: CivC 1877, § 809; CL 1887, § 3432; RCivC 1903, § 1125; RC 1919, § 732; SDC 1939, § 47.0109.



§ 20-2-6 Performance of conditions waived by notice of nonperformance by other party.

20-2-6. Performance of conditions waived by notice of nonperformance by other party. If a party to an obligation gives notice to another, before the latter is in default, that he will not perform the same upon his part, and does not retract such notice before the time at which performance upon his part is due, such other party is entitled to enforce the obligation without previously performing, or offering to perform, any conditions on his part, in favor of the former party.

Source: CivC 1877, § 810; CL 1887, § 3433; RCivC 1903, § 1126; RC 1919, § 733; SDC 1939, § 47.0110.






Chapter 03 - Alternative Obligations

§ 20-3-1 Alternative obligation defined--Right of selection.

20-3-1. Alternative obligation defined--Right of selection. An obligation which requires the performance of one of two acts at the option of a party is an alternative obligation. The party required to perform has the right of selection unless the terms of the obligation otherwise provide.

Source: CivC 1877, § 813; CL 1887, § 3436; RCivC 1903, § 1129; RC 1919, § 736; SDC 1939, § 47.0113.



§ 20-3-2 Unlawful or impossible alternative disregarded.

20-3-2. Unlawful or impossible alternative disregarded. If one of the alternative acts required by an obligation is such as the law will not enforce, or becomes unlawful, or impossible of performance, the obligation is to be interpreted as though the other stood alone.

Source: CivC 1877, § 816; CL 1887, § 3439; RCivC 1903, § 1132; RC 1919, § 739; SDC 1939, § 47.0116.



§ 20-3-3 Selection of alternative in entirety.

20-3-3. Selection of alternative in entirety. The party having the right of selection between alternative acts must select one of them in its entirety, and cannot select part of one and part of another, without the consent of the other party.

Source: CivC 1877, § 815; CL 1887, § 3438; RCivC 1903, § 1131; RC 1919, § 738; SDC 1939, § 47.0115.



§ 20-3-4 Selection of alternative if not exercised by party having right.

20-3-4. Selection of alternative if not exercised by party having right. If the party having the right of selection between alternative acts does not give notice of his selection to the other party within the time, if any, fixed by the obligation for that purpose, or, if none is so fixed, before the time at which the obligation ought to be performed, the right of selection passes to the other party.

Source: CivC 1877, § 814; CL 1887, § 3437; RCivC 1903, § 1130; RC 1919, § 737; SDC 1939, § 47.0114.






Chapter 04 - Performance Of Obligations

§ 20-4-1 Obligation extinguished by full performance.

20-4-1. Obligation extinguished by full performance. Full performance of an obligation, by the party whose duty it is to perform it, or by any other person on his behalf, and with his assent, if accepted by the creditor, extinguishes it.

Source: CivC 1877, § 827; CL 1887, § 3451; RCivC 1903, § 1144; RC 1919, § 751; SDC 1939, § 47.0201.



§ 20-4-2 Joint obligation extinguished by performance by one person.

20-4-2. Joint obligation extinguished by performance by one person. Performance of an obligation, by one of several persons who are jointly liable under it, extinguishes the liability of all.

Source: CivC 1877, § 828; CL 1887, § 3452; RCivC 1903, § 1145; RC 1919, § 752; SDC 1939, § 47.0202.



§ 20-4-3 Joint right extinguished by performance to one person--Deposit excepted.

20-4-3. Joint right extinguished by performance to one person--Deposit excepted. An obligation in favor of several persons is extinguished by performance rendered to any of them, except in the case of a deposit made by owners in common, or in joint ownership, which is regulated by the law on deposit.

Source: CivC 1877, § 829; CL 1887, § 3453; RCivC 1903, § 1146; RC 1919, § 753; SDC 1939, § 47.0203.



§ 20-4-4 Obligation extinguished by performance in manner directed by creditor.

20-4-4. Obligation extinguished by performance in manner directed by creditor. If a creditor, or any one of two or more joint creditors, at any time directs the debtor to perform his obligation in a particular manner, the obligation is extinguished by performance in that manner, even though the creditor does not receive the benefit of such performance.

Source: CivC 1877, § 830; CL 1887, § 3454; RCivC 1903, § 1147; RC 1919, § 754; SDC 1939, § 47.0204.



§ 20-4-5 Indivisible obligation partially extinguished by partial performance if benefitvoluntarily retained--Exception.

20-4-5. Indivisible obligation partially extinguished by partial performance if benefit voluntarily retained--Exception. A partial performance of an indivisible obligation extinguishes a corresponding proportion thereof, if the benefit of such performance is voluntarily retained by the creditor, but not otherwise. If such partial performance is of such a nature that the creditor cannot avoid retaining it, without injuring his own property, his retention thereof is not presumed to be voluntary.

Source: CivC 1877, § 831; CL 1887, § 3455; RCivC 1903, § 1148; RC 1919, § 755; SDC 1939, § 47.0205.



§ 20-4-6 Performance applicable to two or more obligations.

20-4-6. Performance applicable to two or more obligations. Where a debtor, under several obligations to another, does an act by way of performance in whole or in part, which is equally applicable to two or more of such obligations, such performance must be applied as provided by §§ 20-4-7 to 20-4-9, inclusive.

Source: CivC 1877, § 833; CL 1887, § 3457; RCivC 1903, § 1150; RC 1919, § 757; SDC 1939, § 47.0207.



§ 20-4-7 Performance applied according to debtor's intent.

20-4-7. Performance applied according to debtor's intent. If, at the time of the performance by a debtor described by § 20-4-6, the intention or desire of the debtor that such performance should be applied to the extinction of any particular obligation, be manifested to the creditor, it must be so applied.

Source: CivC 1877, § 833, subdiv 1; CL 1887, § 3457, subdiv 1; RCivC 1903, § 1150, subdiv 1; RC 1919, § 757 (1); SDC 1939, § 47.0207 (1).



§ 20-4-8 Application of performance according to creditor's selection--Application to rightsheld individually and as trustee--Rescission of application made by creditor.

20-4-8. Application of performance according to creditor's selection--Application to rights held individually and as trustee--Rescission of application made by creditor. If no application be made pursuant to § 20-4-7, the creditor, within a reasonable time after such performance, may apply it toward the extinction of any obligation, performance of which was due to him from the debtor at the time of such performance; except that if similar obligations were due to him, both individually and as a trustee, he must, unless otherwise directed by the debtor, apply the performance to the extinction of all such obligations in equal proportion; and an application once made by the creditor cannot be rescinded without the consent of the debtor.

Source: CivC 1877, § 833, subdiv 2; CL 1887, § 3457, subdiv 2; RCivC 1903, § 1150, subdiv 2; RC 1919, § 757 (2); SDC 1939, § 47.0207 (2).



§ 20-4-9 Application of performance in absence of selection by parties.

20-4-9. Application of performance in absence of selection by parties. If neither party makes application pursuant to § 20-4-7 or § 20-4-8 within a reasonable time after performance, the performance must be applied to the extinction of obligations in the following order; and if there be more than one obligation of a particular class, to the extinction of all in that class, ratably:

(1) Of interest due at the time of the performance;

(2) Of principal due at that time;

(3) Of the obligation earliest in date of maturity;

(4) Of an obligation not secured by a lien or collateral undertaking;

(5) Of an obligation secured by a lien or collateral undertaking.
Source: CivC 1877, § 833, subdiv 3; CL 1887, § 3457, subdiv 3; RCivC 1903, § 1150, subdiv 3; RC 1919, § 757 (3); SDC 1939, § 47.0207 (3).






Chapter 05 - Offer Of Performance Of Obligations

§ 20-5-1 Obligation extinguished by offer of performance.

20-5-1. Obligation extinguished by offer of performance. An obligation is extinguished by an offer of performance, made in conformity to the rules prescribed in this chapter, and with intent to extinguish the obligation.

Source: CivC 1877, § 834; CL 1887, § 3458; RCivC 1903, § 1151; RC 1919, § 758; SDC 1939, § 47.0208.



§ 20-5-2 Offer of partial performance.

20-5-2. Offer of partial performance. An offer of partial performance is of no effect.

Source: CivC 1877, § 835; CL 1887, § 3459; RCivC 1903, § 1152; RC 1919, § 759; SDC 1939, § 47.0210.



§ 20-5-3 Offer of performance made by or on behalf of debtor.

20-5-3. Offer of performance made by or on behalf of debtor. An offer of performance must be made by the debtor, or by some person on his behalf and with his assent.

Source: CivC 1877, § 836; CL 1887, § 3460; RCivC 1903, § 1153; RC 1919, § 760; SDC 1939, § 47.0211.



§ 20-5-4 Offer of performance made to creditor or authorized person.

20-5-4. Offer of performance made to creditor or authorized person. An offer of performance must be made to the creditor, or to any one of two or more joint creditors, or to a person authorized by one or more of them to receive or collect what is due under the obligation, if such creditor or authorized person is present at the place where the offer may be made; and if not, wherever the creditor may be found.

Source: CivC 1877, § 837; CL 1887, § 3461; RCivC 1903, § 1154; RC 1919, § 761; SDC 1939, § 47.0212.



§ 20-5-5 Place of offer of performance.

20-5-5. Place of offer of performance. In the absence of an express provision to the contrary, an offer of performance may be made, at the option of the debtor:

(1) At any place appointed by the creditor;

(2) Wherever the person to whom the offer ought to be made can be found;

(3) If such person cannot, with reasonable diligence, be found within this state, and within a reasonable distance from his residence or place of business, or if he evades the debtor, then at his residence or place of business, if the same can, with reasonable diligence, be found within the state; or

(4) If this cannot be done, then at any place within the state.
Source: CivC 1877, § 838; CL 1887, § 3462; RCivC 1903, § 1155; RC 1919, § 762; SDC 1939, § 47.0213.



§ 20-5-6 Time of offer of performance.

20-5-6. Time of offer of performance. Where an obligation fixes a time for its performance, an offer of performance must be made at that time, within reasonable hours, and not before nor afterwards. Where an obligation does not fix a time for its performance, an offer of performance may be made at any time before the debtor, upon a reasonable demand, has refused to perform.

Source: CivC 1877, §§ 839, 840; CL 1887, §§ 3463, 3464; RCivC 1903, §§ 1156, 1157; RC 1919, §§ 763, 764; SDC 1939, § 47.0214.



§ 20-5-7 Delayed offer of performance with compensation for delay.

20-5-7. Delayed offer of performance with compensation for delay. Where delay in performance is capable of exact and entire compensation, and time has not been expressly declared to be of the essence of the obligation, an offer of performance accompanied with an offer of such compensation, may be made at any time after it is due, but without prejudice to any rights acquired by the creditor or by any other person in the meantime.

Source: CivC 1877, § 841; CL 1887, § 3465; RCivC 1903, § 1158; RC 1919, § 765; SDC 1939, § 47.0215.



§ 20-5-8 Good faith offer required.

20-5-8. Good faith offer required. An offer of performance must be made in good faith, and in such manner as is most likely, under the circumstances, to benefit the creditor.

Source: CivC 1877, § 842; CL 1887, § 3466; RCivC 1903, § 1159; RC 1919, § 766; SDC 1939, § 47.0216.



§ 20-5-9 Offer to be free from conditions.

20-5-9. Offer to be free from conditions. An offer of performance must be free from any condition which the creditor is not bound on his part to perform.

Source: CivC 1877, § 843; CL 1887, § 3467; RCivC 1903, § 1160; RC 1919, § 767; SDC 1939, § 47.0217.



§ 20-5-10 Ability and willingness to perform required for offer.

20-5-10. Ability and willingness to perform required for offer. An offer of performance is of no effect if the person making it is not able and willing to perform according to the offer.

Source: CivC 1877, § 844; CL 1887, § 3468; RCivC 1903, § 1161; RC 1919, § 768; SDC 1939, § 47.0218.



§ 20-5-11 Tender of delivery not required until offer accepted.

20-5-11. Tender of delivery not required until offer accepted. The thing to be delivered, if any, need not in any case be actually produced upon an offer of performance, unless the offer is accepted.

Source: CivC 1877, § 845; CL 1887, § 3469; RCivC 1903, § 1162; RC 1919, § 769; SDC 1939, § 47.0219.



§ 20-5-12 Thing offered to be separable.

20-5-12. Thing offered to be separable. A thing, when offered by way of performance, must not be mixed with other things from which it cannot be separated immediately and without difficulty.

Source: CivC 1877, § 846; CL 1887, § 3470; RCivC 1903, § 1163; RC 1919, § 770; SDC 1939, § 47.0220.



§ 20-5-13 Conditional offer permitted.

20-5-13. Conditional offer permitted. When a debtor is entitled to the performance of a condition precedent to, or concurrent with, performance on his part, he may make his offer to depend upon the due performance of such condition.

Source: CivC 1877, § 847; CL 1887, § 3471; RCivC 1903, § 1164; RC 1919, § 771; SDC 1939, § 47.0221.



§ 20-5-14 Receipt for property delivered in performance.

20-5-14. Receipt for property delivered in performance. A debtor has a right to require from his creditor a written receipt for any property delivered in performance of his obligation.

Source: CivC 1877, § 848; CL 1887, § 3472; RCivC 1903, § 1165; RC 1919, § 772; SDC 1939, § 47.0222.



§ 20-5-15 Waiver by failure to state objections to mode of offer.

20-5-15. Waiver by failure to state objections to mode of offer. All objections to the mode of an offer of performance, which the creditor has an opportunity to state at the time to the person making the offer, and which could be then obviated by him, are waived by the creditor, if not then stated.

Source: CivC 1877, § 850; CL 1887, § 3474; RCivC 1903, § 1167; RC 1919, § 774; SDC 1939, § 47.0223.



§ 20-5-16 Passage of title to thing offered in performance.

20-5-16. Passage of title to thing offered in performance. The title to a thing duly offered in performance of an obligation passes to the creditor, if the debtor at the time signifies his intention to that effect.

Source: CivC 1877, § 851; CL 1887, § 3475; RCivC 1903, § 1168; RC 1919, § 775; SDC 1939, § 47.0224.



§ 20-5-17 Retention of thing offered until acceptance by creditor.

20-5-17. Retention of thing offered until acceptance by creditor. The person offering a thing, other than money, by way of performance, must, if he means to treat it as belonging to the creditor, retain it as a depository for hire until the creditor accepts it, or until he has given reasonable notice to the creditor that he will retain it no longer; and if, with reasonable diligence, he can find a suitable depository therefor, until he has deposited it with such person.

Source: CivC 1877, § 852; CL 1887, § 3476; RCivC 1903, § 1169; RC 1919, § 776; SDC 1939, § 47.0225.



§ 20-5-18 Interest stopped by offer of performance.

20-5-18. Interest stopped by offer of performance. An offer of payment or other performance, duly made, though the title to the thing offered be not transferred to the creditor, stops the running of interest on the obligation, and has the same effect upon all its incidents as a performance thereof.

Source: CivC 1877, § 853; CL 1887, § 3477; RCivC 1903, § 1171; RC 1919, § 778; SDC 1939, § 47.0227.



§ 20-5-19 Retention by creditor of thing not accepted as performance.

20-5-19. Retention by creditor of thing not accepted as performance. If anything is given to a creditor by way of performance, which he refuses to accept as such, he is not bound to return it without demand; but if he retains it, he is gratuitous depository thereof.

Source: CivC 1877, § 854; CL 1887, § 3478; RCivC 1903, § 1172; RC 1919, § 779; SDC 1939, § 47.0228.






Chapter 06 - Excuses For Want Of Performance

§ 20-6-1 Want of performance or delay excused.

20-6-1. Want of performance or delay excused. The want of performance of an obligation, or of an offer of performance, in whole or in part, or any delay therein, is excused by the causes described in §§ 20-6-2 to 20-6-4, inclusive, to the extent to which they operate.

Source: CivC 1877, § 855; CL 1887, § 3479; RCivC 1903, § 1173; RC 1919, § 780; SDC 1939, § 47.0229.



§ 20-6-2 Uncontrollable cause excusing want or delay of performance.

20-6-2. Uncontrollable cause excusing want or delay of performance. Want of performance, or of an offer of performance, or any delay therein, is excused when it is prevented or delayed by an irresistible superhuman cause, or by the act of public enemies of this state, or of the United States, unless the parties have expressly agreed to the contrary.

Source: CivC 1877, § 855, subdiv 2; CL 1887, § 3479, subdiv 2; RCivC 1903, § 1173, subdiv 2; RC 1919, § 780 (2); SDC 1939, § 47.0229 (2).



§ 20-6-3 Want or delay of performance excused by creditor's act inducing nonperformance.

20-6-3. Want or delay of performance excused by creditor's act inducing nonperformance. Want of performance, or of an offer of performance, or any delay therein, is excused when the debtor is induced not to make it, by any act of the creditor intended or naturally tending to have that effect, done at or before the time at which such performance or offer may be made, and not rescinded before that time.

Source: CivC 1877, § 855, subdiv 3; CL 1887, § 3479, subdiv 3; RCivC 1903, § 1173, subdiv 3; RC 1919, § 780 (3); SDC 1939, § 47.0229 (3).



§ 20-6-4 Want or delay of performance excused by creditor's act or operation of lawpreventing performance.

20-6-4. Want or delay of performance excused by creditor's act or operation of law preventing performance. Want of performance, or of an offer of performance, or any delay therein, is excused when such performance or offer is prevented or delayed by the act of the creditor, or by the operation of law, even though there may have been a stipulation that this shall not be an excuse.

Source: CivC 1877, § 855, subdiv 1; CL 1887, § 3479, subdiv 1; RCivC 1903, § 1173, subdiv 1; RC 1919, § 780 (1); SDC 1939, § 47.0229 (1).



§ 20-6-5 Debtor entitled to benefits when performance prevented by creditor.

20-6-5. Debtor entitled to benefits when performance prevented by creditor. If the performance of an obligation be prevented by the creditor, the debtor is entitled to all the benefits, which he would have obtained, if it had been performed by both parties.

Source: CivC 1877, § 856; CL 1887, § 3480; RCivC 1903, § 1174; RC 1919, § 781; SDC 1939, § 47.0230.



§ 20-6-6 Debtor entitled to portion of benefits when performance prevented other than bycreditor.

20-6-6. Debtor entitled to portion of benefits when performance prevented other than by creditor. If performance of an obligation is prevented by any cause excusing performance, other than the act of the creditor, the debtor is entitled to a ratable proportion of the consideration to which he would have been entitled upon full performance according to the benefit which the creditor receives from the actual performance.

Source: CivC 1877, § 857; CL 1887, § 3481; RCivC 1903, § 1175; RC 1919, § 782; SDC 1939, § 47.0231.



§ 20-6-7 Refusal of performance before offer equivalent to offer and refusal.

20-6-7. Refusal of performance before offer equivalent to offer and refusal. A refusal by a creditor to accept performance, made before an offer thereof, is equivalent to an offer and refusal, unless, before performance is actually due, he gives notice to the debtor of his willingness to accept it.

Source: CivC 1877, § 858; CL 1887, § 3482; RCivC 1903, § 1176; RC 1919, § 783; SDC 1939, § 47.0232.






Chapter 07 - Accord And Satisfaction, Novation And Release Of Obligations

§ 20-7-1 Accord defined.

20-7-1. Accord defined. An accord is an agreement to accept, in extinction of an obligation, something different from that to which the person agreeing to accept is entitled.

Source: CivC 1877, § 859; CL 1887, § 3483; RCivC 1903, § 1177; RC 1919, § 784; SDC 1939, § 47.0233.



§ 20-7-2 Execution of accord required to extinguish obligation.

20-7-2. Execution of accord required to extinguish obligation. Though the parties to an accord are bound to execute it, yet it does not extinguish the obligation until it is fully executed.

Source: CivC 1877, § 860; CL 1887, § 3484; RCivC 1903, § 1178; RC 1919, § 785; SDC 1939, § 47.0234.



§ 20-7-3 Acceptance of accord as satisfaction--Obligation extinguished.

20-7-3. Acceptance of accord as satisfaction--Obligation extinguished. Acceptance by the creditor, of the consideration of an accord, extinguishes the obligation and is called satisfaction.

Source: CivC 1877, § 861; CL 1887, § 3485; RCivC 1903, § 1179; RC 1919, § 786; SDC 1939, § 47.0235.



§ 20-7-4 Obligation extinguished by part performance accepted in writing as satisfaction.

20-7-4. Obligation extinguished by part performance accepted in writing as satisfaction. Part performance of an obligation, either before or after a breach thereof, when expressly accepted by the creditor in writing in satisfaction, or rendered in pursuance of an agreement in writing for that purpose, though without any new consideration, extinguishes the obligation.

Source: CivC 1877, § 862; CL 1887, § 3486; RCivC 1903, § 1180; RC 1919, § 787; SDC 1939, § 47.0236.



§ 20-7-5 Novation defined.

20-7-5. Novation defined. Novation is the substitution by contract of a new obligation for an existing one and is subject to the rules concerning contracts in general.

Source: CivC 1877, §§ 863, 865; CL 1887, §§ 3487, 3489; RCivC 1903, §§ 1181, 1183; RC 1919, §§ 788, 790; SDC 1939, § 47.0237.



§ 20-7-6 Novation by substitution of obligation.

20-7-6. Novation by substitution of obligation. Novation is made by the substitution of a new obligation between the same parties, with intent to extinguish the old obligation.

Source: CivC 1877, § 864, subdiv 1; CL 1887, § 3488, subdiv 1; RCivC 1903, § 1182, subdiv 1; RC 1919, § 789 (1); SDC 1939, § 47.0238 (1).



§ 20-7-7 Novation by substitution of debtor.

20-7-7. Novation by substitution of debtor. Novation is made by the substitution of a new debtor in place of the old one, with intent to release the latter.

Source: CivC 1877, § 864, subdiv 2; CL 1887, § 3488, subdiv 2; RCivC 1903, § 1182, subdiv 2; RC 1919, § 789 (2); SDC 1939, § 47.0238 (2).



§ 20-7-8 Novation by substitution of creditor.

20-7-8. Novation by substitution of creditor. Novation is made by the substitution of a new creditor in place of the old one, with intent to transfer the rights of the latter to the former.

Source: CivC 1877, § 864, subdiv 3; CL 1887, § 3488, subdiv 3; RCivC 1903, § 1182, subdiv 3; RC 1919, § 789 (3); SDC 1939, § 47.0238 (3).



§ 20-7-9 Rescission of satisfaction by substitution of debtor.

20-7-9. Rescission of satisfaction by substitution of debtor. When the obligation of a third person on an order upon such person is accepted in satisfaction, the creditor may rescind such acceptance if the debtor prevents such person from complying with the order, or from fulfilling the obligation; or if, at the time the obligation or order is received, such person is insolvent, and this fact is unknown to the creditor; or if, before the creditor can with reasonable diligence present the order to the person upon whom it is given, he becomes insolvent.

Source: CivC 1877, § 866; CL 1887, § 3490; RCivC 1903, § 1184; RC 1919, § 791; SDC 1939, § 47.0239.



§ 20-7-10 Obligation extinguished by release on new consideration or in writing.

20-7-10. Obligation extinguished by release on new consideration or in writing. An obligation is extinguished by a release therefrom given to the debtor by the creditor, upon a new consideration, or in writing, with or without new consideration.

Source: CivC 1877, § 867; CL 1887, § 3491; RCivC 1903, § 1185; RC 1919, § 792; SDC 1939, § 47.0240.



§ 20-7-11 Unknown claims not released by general release.

20-7-11. Unknown claims not released by general release. A general release does not extend to claims which the creditor does not know or suspect to exist in his favor at the time of executing the release, which if known by him must have materially affected his settlement with the debtor.

Source: CivC 1877, § 868; CL 1887, § 3492; RCivC 1903, § 1186; RC 1919, § 793; SDC 1939, § 47.0241.



§ 20-7-12 Joint debtors not released by release of one--Right of contribution.

20-7-12. Joint debtors not released by release of one--Right of contribution. A release of one of two or more joint debtors does not extinguish the obligations of any of the others, unless they are mere guarantors; nor does it affect their right to contribution from him.

Source: CivC 1877, § 869; CL 1887, § 3493; RCivC 1903, § 1187; RC 1919, § 794; SDC 1939, § 47.0242.






Chapter 08 - Restoration Of Things Improperly Obtained

§ 20-8-1 Obligation to restore thing obtained without consent or by unlawful exaction.

20-8-1. Obligation to restore thing obtained without consent or by unlawful exaction. One who obtains a thing without the consent of its owner, or by a consent afterwards rescinded, or by an unlawful exaction which the owner could not at the time prudently refuse, must restore it to the person from whom it was thus obtained, unless he has acquired a title thereto superior to that of such other person, or unless the transaction was corrupt and unlawful on both sides.

Source: CivC 1877, § 977; CL 1887, § 3601; RCivC 1903, § 1295; RC 1919, § 799; SDC 1939, § 47.0305.



§ 20-8-2 Demand not required for obligation to restore--Notice of mutual mistake required.

20-8-2. Demand not required for obligation to restore--Notice of mutual mistake required. The restoration required by § 20-8-1 must be made without demand except where a thing is obtained by mutual mistake, in which case the party obtaining the thing is not bound to return it until he has notice of the mistake.

Source: CivC 1877, § 978; CL 1887, § 3602; RCivC 1903, § 1296; RC 1919, § 800; SDC 1939, § 47.0306.






Chapter 09 - Liability For Torts

§ 20-9-1 Responsibility for injury by willful act or negligence--Contributory negligence.

20-9-1. Responsibility for injury by willful act or negligence--Contributory negligence. Every person is responsible for injury to the person, property, or rights of another caused by his willful acts or caused by his want of ordinary care or skill, subject in the latter cases to the defense of contributory negligence.

Source: CivC 1877, § 979; CL 1887, § 3603; RCivC 1903, § 1297; RC 1919, § 801; SDC 1939, § 47.0304.



§ 20-9-1.1 Loss of chance doctrine abrogated.

20-9-1.1. Loss of chance doctrine abrogated. The Legislature finds that in those actions founded upon an alleged want of ordinary care or skill the conduct of the responsible party must be shown to have been the proximate cause of the injury complained of. The Legislature also finds that the application of the so called loss of chance doctrine in such cases improperly alters or eliminates the requirement of proximate causation. Therefore, the rule in Jorgenson v. Vener, 2000 SD 87, 616 N.W. 2d 366 (2000) is hereby abrogated.

Source: SL 2002, ch 96, § 1.



§ 20-9-1.2 Other rules and principles not affected.

20-9-1.2. Other rules and principles not affected. The Legislature intends only to abrogate the loss of chance doctrine expressly adopted by the court, thereby returning the common law of this state to its status immediately prior to the court's decision. The Legislature does not intend to affect any other rule or principle of statutory or common law, including but not limited to, aggravation of preexisting injuries, proximate causation, and the requirement of informed consent for all medical treatment.

Source: SL 2002, ch 96, § 2.



§ 20-9-2 Comparative negligence--Reduction of damages.

20-9-2. Comparative negligence--Reduction of damages. In all actions brought to recover damages for injuries to a person or to that person's property caused by the negligence of another, the fact that the plaintiff may have been guilty of contributory negligence does not bar a recovery when the contributory negligence of the plaintiff was slight in comparison with the negligence of the defendant, but in such case, the damages shall be reduced in proportion to the amount of plaintiff's contributory negligence.

Notwithstanding Woods vs. City of Crooks, 559 N.W.2d 558 (SD 1997), the determination of whether the contributory negligence of the plaintiff was slight in comparison with the negligence of the defendant shall be made without disclosing any determination of percentage of plaintiff's fault by special interrogatory.

Source: SL 1941, ch 160; SDC Supp 1960, § 47.0304-1; SL 1964, ch 149; SL 1998, ch 125, § 1.



§ 20-9-3 Licensed medical practitioners immune from liability for emergency care.

20-9-3. Licensed medical practitioners immune from liability for emergency care. No physician, surgeon, osteopath, physician assistant, registered nurse, or licensed practical nurse, licensed under the provisions of chapters 36-4, 36-4A, and 36-9, who in good faith renders, in this state, emergency care at the scene of the emergency, shall be liable for any civil damages as a result of any acts or omissions by such person rendering the emergency care.

Source: SL 1961, ch 137, § 1; SL 1963, ch 159, § 1; SL 1976, ch 152.



§ 20-9-4 Immunity of medical practitioner licensed in another state--Acts not deemedprofessional practice.

20-9-4. Immunity of medical practitioner licensed in another state--Acts not deemed professional practice. No physician, surgeon, osteopath, registered nurse, or licensed practical nurse duly licensed to practice his profession in another state of the United States, who renders in this state emergency care at the scene of the emergency, shall be liable as specified in § 20-9-3, nor shall he be deemed to be practicing medicine or nursing within this state as contemplated by chapters 36-2, 36-4, and 36-9.

Source: SL 1961, ch 137, § 2; SL 1963, ch 159, § 2.



§ 20-9-4.1 Immunity from liability for emergency care--Exception.

20-9-4.1. Immunity from liability for emergency care--Exception. No peace officer, conservation officer, member of any fire department, police department and their first aid, rescue or emergency squad, or any citizen acting as such as a volunteer, or any other person is liable for any civil damages as a result of their acts of commission or omission arising out of and in the course of their rendering in good faith, any emergency care and services during an emergency which is in their judgment indicated and necessary at the time. Such relief from liability for civil damages extends to the operation of any motor vehicle in connection with any such care or services.

Nothing in this section grants any relief to any person causing any damage by his willful, wanton or reckless act of commission or omission.

Source: SL 1968, ch 193; SL 1970, ch 140; SL 1986, ch 4, § 9; SL 2013, ch 103, § 1.



§ 20-9-4.2 Physician treating minor without consent of parent or guardian--Immunity fromliability--Treatments excepted.

20-9-4.2. Physician treating minor without consent of parent or guardian--Immunity from liability--Treatments excepted. A minor as defined in § 26-1-1 may be treated by a licensed physician before the minor's parent's or guardian's consent is obtained if a parent or guardian is not immediately available and if, in the opinion of the treating physician, exercising competent medical judgment, the attempt to secure the consent would result in delay of treatment which would threaten the minor's life or health.

No physician, hospital, or other person assisting in the treatment of a minor may be held liable for providing medical or surgical treatment for a minor without consent of the minor's parent or guardian, if in the opinion of the treating physician, exercising competent medical judgment, the minor's life or health would be threatened by delaying treatment.

This section does not apply to an elective abortion or to sterilization or to any device or medication for the control of birth, nor shall it be construed to constitute a modification or repeal of any other current provision of law pertaining thereto.

Source: SL 1983, ch 208, §§ 1, 2.



§ 20-9-4.3 Definition of terms.

20-9-4.3. Definition of terms. Terms used in §§ 20-9-4.3 to 20-9-4.8, inclusive, mean:

(1) "AED," an automated external defibrillator;

(2) "Person," a natural person, organization, corporation, partnership, limited partnership, joint venture, association, government entity, or any other legal or commercial entity.
Source: SL 2000, ch 93, § 1; SL 2007, ch 139, § 1.



§ 20-9-4.4 Civil immunity for emergency use or nonuse of AED.

20-9-4.4. Civil immunity for emergency use or nonuse of AED. Any person, who in good faith obtains, uses, attempts to use, or chooses not to use an AED in providing emergency care or treatment, is immune from civil liability for any injury as a result of such emergency care or treatment or as a result of an act or failure to act in providing or arranging such medical treatment.

Source: SL 2000, ch 93, § 2; SL 2007, ch 139, § 2.



§ 20-9-4.5 Repealed.

20-9-4.5. Repealed by SL 2007, ch 139, § 3.



§ 20-9-4.6 AED trainer immunity.

20-9-4.6. AED trainer immunity. Any person who provides AED training is immune from civil liability for any personal injury that occurs as a result of emergency care or treatment rendered using the AED or as a result of an act or failure to act in providing or arranging such medical treatment.

Source: SL 2000, ch 93, § 4.



§ 20-9-4.7 Repealed.

20-9-4.7. Repealed by SL 2007, ch 139, § 4.



§ 20-9-4.8 Immunity inapplicable in event of negligence or misconduct.

20-9-4.8. Immunity inapplicable in event of negligence or misconduct. The immunity from civil liability under §§ 20-9-4.3 to 20-9-4.8, inclusive, does not apply if the personal injury results from the gross negligence or willful or wanton misconduct of the person rendering such emergency care.

Source: SL 2000, ch 93, § 6.



§ 20-9-4.9 Over-the-counter AED--Application of chapter--Immunity from civil liability--Exception.

20-9-4.9. Over-the-counter AED--Application of chapter--Immunity from civil liability--Exception. The provisions of this chapter do not apply to an over-the-counter AED purchased without a written prescription. However, any person, who in good faith obtains an over-the-counter AED for use in providing emergency care or treatment or utilizes an over-the-counter AED, is immune from civil liability for any injury as a result of such emergency care or treatment or as a result of an act or failure to act in providing or arranging such emergency care or treatment. The immunity from civil liability pursuant to this section does not apply if the personal injury results from the gross negligence or willful or wanton misconduct of the person rendering such emergency care.

Source: SL 2005, ch 118, § 1.



§ 20-9-5 Repealed.

20-9-5. Repealed by SL 1987, ch 158, § 8



§ 20-9-6 Right to protection from bodily harm, insult, or injury to personal relations.

20-9-6. Right to protection from bodily harm, insult, or injury to personal relations. Every person has, subject to the limitations provided by law, the right of protection from bodily harm or restraint, from personal insult, from defamation, and from injury to his personal relations, and every person is bound, without contract, to abstain from injuring any such rights of others and to abstain from injuring the person or property of another.

Source: CivC 1877, §§ 27, 973; CL 1887, §§ 2526, 3597; RCivC 1903, §§ 27, 1291; RC 1919, §§ 93, 795; SDC 1939, § 47.0301.



§ 20-9-6.1 Claim of barratry.

20-9-6.1. Claim of barratry. Barratry is the assertion of a frivolous or malicious claim or defense or the filing of any document with malice or in bad faith by a party in a civil action. Barratry constitutes a cause of action which may be asserted by filing a pleading in the same civil action in which the claim of barratry arises or in a subsequent action. A claim of barratry shall be determined in the same manner as any other substantive cause of action asserted in that civil action.

Source: SL 1997, ch 111, § 1; SL 2001, ch 104, § 1.



§ 20-9-7 Abduction, enticement and seduction forbidden by rights of personal relation.

20-9-7. Abduction, enticement and seduction forbidden by rights of personal relation. The rights of personal relation forbid:

(1) The abduction or enticement of a husband from his wife or of a parent from a child;

(2) The abduction or enticement of a wife from her husband, of a child from a parent, or from a guardian entitled to its custody;

(3) The seduction of a wife, daughter, or orphan sister;

(4) The seduction of a husband, son, or orphan brother.
Source: SDC 1939, § 47.0302; SL 2002, ch 97, § 1.



§ 20-9-8 Right to use force in defense of persons or property.

20-9-8. Right to use force in defense of persons or property. Any necessary force may be used to protect from wrongful injury the person or property of one's self, or of a wife, husband, child, parent, or other relative, or member of one's family, or of a ward, servant, master, or guest.

Source: CivC 1877, § 33; CL 1887, § 2532; RCivC 1903, § 33; RC 1919, § 101; SDC 1939, § 47.0303.



§ 20-9-9 Product's dealers and sellers immune from strict liability except for manufacturersor those who knew of defect--Other causes of action against seller not limited.

20-9-9. Product's dealers and sellers immune from strict liability except for manufacturers or those who knew of defect--Other causes of action against seller not limited. No cause of action based on the doctrine of strict liability in tort may be asserted or maintained against any distributor, wholesaler, dealer, or retail seller of a product which is alleged to contain or possess a latent defective condition unreasonably dangerous to the buyer, user, or consumer unless said distributor, wholesaler, dealer, or retail seller is also the manufacturer or assembler of said product or the maker of a component part of the final product, or unless said dealer, wholesaler, or retail seller knew, or, in the exercise of ordinary care, should have known, of the defective condition of the final product. Nothing in this section shall be construed to limit any other cause of action from being brought against any seller of a product.

Source: SL 1979, ch 155, § 2.



§ 20-9-10 Product's manufacturer, assembler, or seller immune from strict liability for injurycaused by certain alterations or modifications.

20-9-10. Product's manufacturer, assembler, or seller immune from strict liability for injury caused by certain alterations or modifications. No manufacturer, assembler, or seller of a product may be held liable for damages for personal injury, death, or property damage sustained by reason of the doctrine of strict liability in tort based on a defect in a product, or failure to warn or protect against a danger or hazard in the use or misuse of such a product, or failure to properly instruct in the use or misuse of such product, where a proximate cause of the injury, death, or damage was an alteration or modification of such product made under all of the following circumstances:

(1) The alteration or modification was made subsequent to the manufacture, assembly, or sale of the product;

(2) The alteration or modification altered or modified the purpose, use, function, design, or manner of use of the product from that originally designed, tested, or intended by the manufacturer, assembler, or seller; and

(3) It was not foreseeable by the manufacturer, assembler, or seller of the product that the alteration or modification would be made, and, if made, that it would render the product unsafe.
Source: SL 1979, ch 155, § 1.



§ 20-9-10.1 State of the art defense in product liability actions.

20-9-10.1. State of the art defense in product liability actions. In any product liability action based upon negligence or strict liability, whether the design, manufacture, inspection, testing, packaging, warning, or labeling was in conformity with the generally recognized and prevailing state of the art existing at the time the specific product involved was first sold to any person not engaged in the business of selling such a product, may be considered in determining the standard of care, whether the standard of care was breached or whether the product was in a defective condition or unreasonably dangerous to the user.

Source: SL 1995, ch 117.



§ 20-9-11 Landowners, tenants, and lessees exempt from liability for injuries on flooded land--Exceptions.

20-9-11. Landowners, tenants, and lessees exempt from liability for injuries on flooded land--Exceptions. Notwithstanding the provisions of subdivision 20-9-16(1), no cause of action may arise against the owner, tenant, or lessee of any real estate for any injury to any person or death resulting therefrom or damage to property of such person when such person is on the flooded lands of the owner, tenant, or lessee, with or without permission, unless such death or injuries were caused by the willful and wanton misconduct of the owner, tenant or lessee.

This section does not affect the doctrine of attractive nuisance or other legal doctrines relating to the liability arising from artificial conditions highly dangerous to children. This section does not preempt the standard of liability which a landowner owes to a person who has paid a charge to enter the land pursuant to subdivision 20-9-16(2).

Source: SL 1987, ch 159; SL 2001, ch 105, § 1.



§ 20-9-11.1 Trespasser defined.

20-9-11.1. Trespasser defined. For the purposes of §§ 20-9-11.2 to 20-9-11.6, inclusive, a trespasser is any person who enters on the property of another without permission and without an invitation, express or implied.

Source: SL 2011, ch 111, § 6.



§ 20-9-11.2 Person with possessory interest in land exempt from liability to trespasser--Exceptions.

20-9-11.2. Person with possessory interest in land exempt from liability to trespasser--Exceptions. No person with a possessory interest in land, including an owner, lessee, or other occupant, owes any duty of care to a trespasser nor is subject to liability for any injury to a trespasser except as provided in §§ 20-9-11.3 to 20-9-11.6, inclusive.

Source: SL 2011, ch 111, § 1.



§ 20-9-11.3 Person with possessory interest in land liable to trespasser for intentional injury.

20-9-11.3. Person with possessory interest in land liable to trespasser for intentional injury. A person with a possessory interest in land may be subject to liability if the trespasser's physical injury or death was intentionally caused, including by entrapment, and if the injury or death was not justifiable pursuant to § 22-18-4.

Source: SL 2011, ch 111, § 2.



§ 20-9-11.4 Person with possessory interest in land liable for injury to or death of young child forcertain artificial conditions on land.

20-9-11.4. Person with possessory interest in land liable for injury to or death of young child for certain artificial conditions on land. A person with a possessory interest in land may be subject to liability for physical injury or death to a child thirteen years of age or younger resulting from an artificial condition on the land if:

(1) The person knew or had reason to know that children of that age were likely to trespass at the location of the artificial condition; and

(2) The condition is one the person knew or reasonably should have known involved an unreasonable risk or death or serious bodily harm to such children; and

(3) The injured child did not discover the artificial condition or realize the risk involved in the artificial condition or the risk coming within the area made dangerous by it; and

(4) The utility to the person of maintaining the artificial condition and the burden of eliminating the danger were slight as compared with the risk to the child involved; and

(5) The person failed to exercise reasonable care to eliminate the danger or otherwise protect the injured child.
Source: SL 2011, ch 111, § 3.



§ 20-9-11.5 Person with possessory interest in land liable for injury to or death under certainconditions where trespassers consistently intrude upon limited area.

20-9-11.5. Person with possessory interest in land liable for injury to or death under certain conditions where trespassers consistently intrude upon limited area. A person with a possessory interest in land may be subject to liability for physical injury or death to a trespasser if the possessor knows, or from facts within the possessor's knowledge should have known, that trespassers consistently intrude upon a limited area of the possessor's land and:

(1) The trespasser's harm was caused by the possessor's failure to carry on an activity involving a risk of death or serious bodily harm with reasonable care for the trespasser's safety; or

(2) The trespasser's harm was cause by an artificial condition and:

(a) The artificial condition was created or maintained by the person;

(b) The person knew the artificial condition was likely to cause death or serious bodily injury to such a trespasser;

(c) The artificial condition was of such a nature that the possessor had reason to believe that the trespasser would not discover it; and

(d) The person failed to exercise reasonable care to warn the trespasser of the artificial condition and the risk involved.
Source: SL 2011, ch 111, § 4.



§ 20-9-11.6 Person with possessory interest in land liable for injury to or death of certain knowntrespassers.

20-9-11.6. Person with possessory interest in land liable for injury to or death of certain known trespassers. A person with a possessory interest in land may be subject to liability for physical injury or death to a known trespasser if:

(1) The trespasser was harmed as a result of the person's failure to carry on dangerous activities on the land with reasonable care for the trespasser's safety;

(2) The trespasser was harmed as a result of the possessor's failure to exercise reasonable care to warn the trespasser about an artificial condition maintained by the person, the artificial condition involved a risk of death or serious bodily injury, and the artificial condition was of such a nature that the person had reason to believe the trespasser would not discover the artificial condition or realize the risk involved; or

(3) The person knew or had reason to know that the trespasser was in dangerous proximity to a moving force in the person's immediate control just before the harm occurred, and the trespasser was harmed as a result of the person's failure to exercise reasonable care so as to prevent the force from harming the trespasser or failed to exercise reasonable care to provide a warning that was reasonably adequate to allow the trespasser to avoid the harm.
Source: SL 2011, ch 111, § 5.



§ 20-9-12 Definition of terms.

20-9-12. Definition of terms. Terms used in §§ 20-9-12 to 20-9-18, inclusive, mean:

(1) "Charge," the admission price or fee asked in return for invitation or permission to enter or go upon the land. Any nonmonetary gift to an owner that is less than one hundred dollars in value may not be construed to be a charge;

(2) "Land," land, trails, water, watercourses, private ways and agricultural structures, and machinery or equipment if attached to the realty;

(3) "Outdoor recreational purpose," includes any of the following activities, or any combination thereof: hunting, fishing, swimming other than in a swimming pool, boating, canoeing, camping, picnicking, hiking, biking, off-road driving, aviation activity, nature study, water skiing, winter sports, snowmobiling, viewing, or enjoying historical, archaeological, scenic, or scientific sites;

(4) "Agritourism activity," any activity carried out on a farm, on a ranch, in a forest, or on an agribusiness operation that allows members of the general public, for recreational, entertainment, or educational purposes, to view or participate in agricultural activities, including farming, ranching, historical, cultural, harvest-your-own, or nature-based activities and attractions. An activity is an agritourism activity whether or not the participant paid to participate in the activity. An activity is not an agritourism activity if the participant is paid to participate in the activity;

(5) "Owner," the possessor of a fee interest, a tenant, lessee, occupant, or person in control of the premises.
Source: SL 1987, ch 158, § 1; SL 1990, ch 154; SL 2010, ch 109, § 1; SL 2012, ch 117, § 1.



§ 20-9-13 Landowner not obligated to keep land safe for outdoor recreation or agritourism orto give warning--Exception.

20-9-13. Landowner not obligated to keep land safe for outdoor recreation or agritourism or to give warning--Exception. Except as provided in § 20-9-16, an owner of land owes no duty of care to keep the land safe for entry or use by others for outdoor recreational purposes or agritourism activities, or to give any warning of a dangerous condition, use, structure, or activity on the owner's land to persons entering for outdoor recreational purposes.

Source: SL 1987, ch 158, § 2; SL 2010, ch 109, § 2.



§ 20-9-14 Landowner liability for invitation to use property for outdoor recreation oragritourism--Exception.

20-9-14. Landowner liability for invitation to use property for outdoor recreation or agritourism--Exception. Except as provided in § 20-9-16, an owner of land who either directly or indirectly invites or permits without charge any person to use the owner's property for outdoor recreational purposes or agritourism activities, including any person who is on the property pursuant to § 41-9-8, does not thereby:

(1) Extend any assurance that the land is safe for any purpose;

(2) Confer upon any person the legal status of an invitee or licensee to whom a duty of care is owed; or

(3) Assume responsibility for, or incur liability for, any injury to persons or property caused by an act of omission of the owner as to maintenance of the land.
Source: SL 1987, ch 158, § 3; SL 1990, ch 155; SL 1991, ch 24, § 6; SL 2010, ch 109, § 3.



§ 20-9-15 Landowner liability for land leased to state or its political subdivisions for outdoorrecreation or agritourism.

20-9-15. Landowner liability for land leased to state or its political subdivisions for outdoor recreation or agritourism. Unless otherwise agreed in writing, the provisions of §§ 20-9-13 and 20-9-14 apply to the duties and liability of an owner of land leased to the state or any political subdivision of the state for outdoor recreational purposes or agritourism activities.

Source: SL 1987, ch 158, § 4; SL 2010, ch 109, § 4.



§ 20-9-16 Landowner liability for gross negligence or injury suffered where considerationcharged or law violated.

20-9-16. Landowner liability for gross negligence or injury suffered where consideration charged or law violated. Nothing in §§ 20-9-12 to 20-9-18, inclusive, limits in any way any liability which otherwise exists:

(1) For gross negligence or willful or wanton misconduct of the owner;

(2) For injury suffered in any case where the owner of land charges any person who enters or goes on the land for the outdoor recreational use of the land or for agritourism activity, except that in the case of land leased to the state or a political subdivision of the state, any consideration received by the owner for the lease may not be deemed a charge within the meaning of this section nor may any incentive payment paid to the owner by the state or federal government to promote public access for outdoor recreational purposes or agritourism activities be considered a charge; or

(3) For injury suffered in any case where the owner has violated a county or municipal ordinance or state law which violation is a proximate cause of the injury.
Source: SL 1987, ch 158, § 5; SL 2010, ch 109, § 5.



§ 20-9-17 Liability for injury to persons or property or failure to exercise care in use of land foroutdoor recreation or agritourism.

20-9-17. Liability for injury to persons or property or failure to exercise care in use of land for outdoor recreation or agritourism. Sections 20-9-12 to 20-9-18, inclusive, may not be construed to create a duty of care or ground of liability for injury to persons or property, or relieve any person using the land of another for outdoor recreational purposes or agritourism activities from any obligation which the person may have in the absence of §§ 20-9-12 to 20-9-18, inclusive, to exercise care in his or her use of the land and in his or her activities on the land, or from the legal consequences of failure to employ such care.

Source: SL 1987, ch 158, § 6; SL 2010, ch 109, § 6.



§ 20-9-18 Doctrine of attractive nuisance not affected.

20-9-18. Doctrine of attractive nuisance not affected. Sections 20-9-12 to 20-9-18, inclusive, does not affect the doctrine of attractive nuisance or other legal doctrines relating to liability arising from artificial conditions highly dangerous to children.

Source: SL 1987, ch 158, § 7.



§ 20-9-19 Definition of terms as to political subdivisions.

20-9-19. Definition of terms as to political subdivisions. Terms used in §§ 20-9-19 to 20-9-23, inclusive, mean:

(1) "Land," all land, trails, water, watercourses, lakes, ponds, reservoirs, or improvements to real property, except for machinery and equipment on or attached to the realty, when located on lands owned, leased, or managed by any political subdivision of South Dakota, all areas designated as snowmobile, equestrian, hiking, or other recreational trails by any political subdivision of South Dakota, all private lands leased by any political subdivision of South Dakota, for public hunting, and all lands owned, leased, or operated by any political subdivision of South Dakota and operated as a park; and

(2) "Outdoor recreational purpose," includes any of the following activities or any combination thereof: hunting, fishing, swimming other than in a swimming pool, boating, canoeing, kayaking, camping, picnicking, hiking, biking, skateboarding, in-line skating, sledding, horseback riding, off-road driving, nature study, water skiing, team sports, snowmobiling, skiing, climbing, spelunking, para-sailing, hang gliding, shooting, observing wildlife, viewing or enjoying historical, archaeological, scenic, or scientific sites, or engaging in any other form of outdoor sport or recreational activity of any sort.
Source: SL 1996, ch 147, § 1; SL 1999, ch 111, § 1.



§ 20-9-20 Political subdivisions and employees not obligated to keep land safe for entry or use--Exceptions.

20-9-20. Political subdivisions and employees not obligated to keep land safe for entry or use--Exceptions. Except as provided in § 20-9-22, any political subdivision of South Dakota, and its employees acting within the scope of their duties owe no duty of care to keep the land safe for entry or use by others for outdoor recreational purposes, or to give any warning of a dangerous condition, use, structure, or activity on the land to persons entering the land for outdoor recreational purposes.

Source: SL 1996, ch 147, § 2.



§ 20-9-21 Liability of political subdivision or employees for invitational or permissive use ofland.

20-9-21. Liability of political subdivision or employees for invitational or permissive use of land. Except as provided in § 20-9-22, any political subdivision of South Dakota, and its employees, by either directly or indirectly inviting or permitting the person to use the land described for outdoor recreational purposes or by charging a fee for admittance to parks, campgrounds, or other recreational areas, do not thereby:

(1) Extend any assurance that the land is safe for any purpose; or

(2) Confer upon any person the legal status of an invitee or licensee to whom a duty of care is owed; or

(3) Assume responsibility for, or incur liability for, any injury to persons or property caused by an act of omission of the political subdivision of South Dakota, and its employees as to maintenance of the land.
Source: SL 1996, ch 147, § 3.



§ 20-9-22 Limits of political subdivision's liability.

20-9-22. Limits of political subdivision's liability. Nothing in §§ 20-9-19 to 20-9-23, inclusive, limits in any way any liability which otherwise exists:

(1) For gross negligence or willful or wanton misconduct of the political subdivision of South Dakota, or its employees; and

(2) For injury suffered in any case where the political subdivision of South Dakota, or its employees, have violated a county or municipal ordinance or state law which violation is a proximate cause of the injury.
Source: SL 1996, ch 147, § 4.



§ 20-9-23 Effect of §§ 20-9-19 to 20-9-23 on attractive nuisance or other legal doctrines.

20-9-23. Effect of §§ 20-9-19 to 20-9-23 on attractive nuisance or other legal doctrines. Nothing in §§ 20-9-19 to 20-9-23, inclusive, affects the doctrine of attractive nuisance or other legal doctrines relating to liability arising from artificial conditions unreasonably dangerous to children.

Source: SL 1996, ch 147, § 5.



§ 20-9-24 Definition of terms as to state.

20-9-24. Definition of terms as to state. Terms used in §§ 20-9-24 to 20-9-28 mean:

(1) "Land," all land, trails, water, watercourses, lakes, ponds, reservoirs, or improvements to real property, except for machinery and equipment on or attached to the realty, when located on lands owned, leased, or managed by the South Dakota Department of Game, Fish and Parks, all areas designated as snowmobile, equestrian, hiking, or other recreational trails by the State of South Dakota, and all private lands leased by the State of South Dakota for public hunting; and

(2) "Outdoor recreational purpose," includes any of the following activities or any combination thereof: hunting, fishing, swimming other than in a swimming pool, boating, canoeing, kayaking, camping, picnicking, hiking, biking, horseback riding, off-road driving, nature study, water skiing, team sports, snowmobiling, skiing, climbing, spelunking, para-sailing, hang gliding, shooting, observing wildlife, viewing or enjoying historical, archaeological, scenic or scientific sites, or engaging in any other form of outdoor sport or recreational activity of any sort.
Source: SL 1996, ch 148, § 1.



§ 20-9-25 State's duty of care to keep land safe and to warn of dangers on land used for outdoorrecreational purposes.

20-9-25. State's duty of care to keep land safe and to warn of dangers on land used for outdoor recreational purposes. Except as provided in § 20-9-27, the State of South Dakota, its agencies, and its employees acting within the scope of their duties owe no duty of care to keep the land safe for entry or use by others for outdoor recreational purposes, or to give any warning of a dangerous condition, use, structure, or activity on the land to persons entering the land for outdoor recreational purposes.

Source: SL 1996, ch 148, § 2.



§ 20-9-26 Liability of state, its agencies, and employees for invitational or permissive use ofland.

20-9-26. Liability of state, its agencies, and employees for invitational or permissive use of land. Except as provided in § 20-9-27, the State of South Dakota, its agencies, and employees, by either directly or indirectly inviting or permitting the person to use the land described for outdoor recreational purposes or by charging a fee for admittance to parks, campgrounds, or other recreational areas, do not thereby:

(1) Extend any assurance that the land is safe for any purpose; or

(2) Confer upon any person the legal status of an invitee or licensee to whom a duty of care is owed; or

(3) Assume responsibility for, or incur liability for, any injury to persons or property caused by an act of omission of the State of South Dakota, its agencies and employees as to maintenance of the land.
Source: SL 1996, ch 148, § 3.



§ 20-9-27 Limits of state's liability.

20-9-27. Limits of state's liability. Nothing in §§ 20-9-24 to 20-9-28, inclusive, limits in any way any liability which otherwise exists:

(1) For gross negligence or willful or wanton misconduct of the State of South Dakota, its agencies or employees; and

(2) For injury suffered in any case where the State of South Dakota, its agencies or employees, have violated a county or municipal ordinance or state law which violation is a proximate cause of the injury.
Source: SL 1996, ch 148, § 4.



§ 20-9-28 Effect of §§ 20-9-24 to 20-9-28 on attractive nuisance or other legal doctrines.

20-9-28. Effect of §§ 20-9-24 to 20-9-28 on attractive nuisance or other legal doctrines. Nothing in §§ 20-9-24 to 20-9-28, inclusive, affects the doctrine of attractive nuisance or other legal doctrines relating to liability arising from artificial conditions unreasonably dangerous to children.

Source: SL 1996, ch 148, § 5.



§ 20-9-29 Definitions.

20-9-29. Definitions. Terms used in §§ 20-9-29 to 20-9-31, inclusive, mean:

(1) "Person," any corporation, family farm corporation, limited liability corporation, cooperative association, partnership, limited partnership, limited liability partnership, joint venture, natural person, or other legally established entity of any sort;

(2) "Livestock," includes cattle, poultry, bison, sheep, swine, goats, and horses;

(3) "Ownership interest," includes any partial, fractional, or complete ownership of an interest in livestock, but does not include any lien or security interest attaching to livestock;

(4) "Environmental damages," includes all damages arising from contamination or pollution of air, water, real or personal property, livestock, wild animals, birds, fish, or other aquatic life, or injury to human beings from a location within the State of South Dakota, including contamination or pollution, as defined in Title 34A.
Source: SL 1998, ch 123, § 1; SDCL 34A-11-9.1



§ 20-9-30 Livestock owners--Control by another person.

20-9-30. Livestock owners--Control by another person. Any person who holds an ownership interest in livestock and negligently entrusts the possession or control of that livestock to another person shall be jointly and severally liable for all environmental damages which are caused by the acts or omissions of the person entrusted with those livestock and which arise from the possession or control of that livestock.

Source: SL 1998, ch 123, § 2; SDCL § 34A-11-9.2



§ 20-9-31 Livestock--Contract--Facilities.

20-9-31. Livestock--Contract--Facilities. Any person who holds an ownership interest in livestock and controls or specifies through a contract or other business relationship the design, construction, or operational instructions of the facilities which care for that livestock shall be jointly and severally liable for all environmental damages which are caused by such person's negligent design, negligent construction, or negligent operational instructions for the livestock facility.

Source: SL 1998, ch 123, § 3; SDCL 34A-11-9.3



§ 20-9-32 Civil cause of action for malicious intimidation or harassment--Damages.

20-9-32. Civil cause of action for malicious intimidation or harassment--Damages. In addition to the criminal penalty provided in § 22-19B-1, there is a civil cause of action for malicious harassment. The victim of malicious intimidation or harassment may recover both special and general damages, including damages for emotional distress, reasonable attorney fees and costs, and punitive damages. The civil cause of action for malicious intimidation or harassment is in addition to any other remedies, criminal or civil, otherwise available under law.

Source: SL 1993, ch 177, § 3; SDCL, 22-19B-3; SL 2005, ch 120, §§ 183, 185.



§ 20-9-33 Civil liability for counterfeit lien.

20-9-33. Civil liability for counterfeit lien. Any person who violates § 22-11-28 is liable in a civil action to any person for any injury, death, or loss to person or property incurred as a result of the commission of the offense and for reasonable attorney's fees, court costs, and other reasonable expenses incurred as a result of prosecuting a civil action commenced under this section. A civil action under this section is not the exclusive remedy of a person who incurs injury, death, or loss to person or property as a result of a violation of § 22-11-28.

Source: SL 1997, ch 45, § 9; SDCL, § 22-11-30; SL 2005, ch 120, § 232.



§ 20-9-34 Civil liability for harassment by threat of fraudulent legal proceedings or liens.

20-9-34. Civil liability for harassment by threat of fraudulent legal proceedings or liens. Any person who violates § 22-11-31 is liable in a civil action to any person for any injury, death, or loss to person or property incurred as a result of the commission of the offense and for reasonable attorney's fees, court costs, and other reasonable expenses incurred as a result of prosecuting a civil action commenced under this section. A civil action under this section is not the exclusive remedy of a person who incurs injury, death, or loss to person or property as a result of a violation of § 22-11-31.

Source: SL 1997, ch 45, § 12; SDCL, § 22-11-33; SL 2005, ch 120, § 232.



§ 20-9-35 Civil liability for impersonating a judicial official.

20-9-35. Civil liability for impersonating a judicial official. Any person who violates § 20-40-17 is liable in a civil action to any person for any injury, death, or loss to person or property incurred as a result of the commission of the offense and for reasonable attorney's fees, court costs, and other reasonable expenses incurred as a result of prosecuting a civil action commenced under this section. A civil action under this section is not the exclusive remedy of a person who incurs injury, death, or loss to persons or property as a result of a violation of § 20-40-17.

Source: SL 1997, ch 45, § 14; SDCL, § 22-11-35; SL 2005, ch 120, § 232.



§ 20-9-36 Definitions related to asbestos claims.

20-9-36. Definitions related to asbestos claims. Terms used in §§ 20-9-36 to 20-9-43, inclusive, mean:

(1) "Corporation," any corporation for profit, including a domestic corporation organized under the laws of this state or a foreign corporation organized under laws other than the laws of this state;

(2) "Successor," any corporation that assumes or incurs or has assumed or incurred successor asbestos-related liabilities and that became a successor before January 1, 1972, or any successors of that corporation;

(3) "Transferor," any corporation from which successor asbestos-related liabilities are or were assumed or incurred.
Source: SL 2010, ch 110, § 1.



§ 20-9-37 Asbestos claim defined.

20-9-37. Asbestos claim defined. For the purposes of §§ 20-9-36 to 20-9-43, inclusive, an asbestos claim is any claim, wherever or whenever made, for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to asbestos, including:

(1) The health effects of exposure to asbestos, including a claim for personal injury or death, mental or emotional injury, risk of disease or other injury, or the costs of medical monitoring or surveillance;

(2) Any claim made by or on behalf of any person exposed to asbestos, or a representative, spouse, parent, child, or other relative of the person; and

(3) Any claim for damage or loss caused by the installation, presence, or removal of asbestos.
Source: SL 2010, ch 110, § 2.



§ 20-9-38 Successor asbestos-related liabilities defined.

20-9-38. Successor asbestos-related liabilities defined. For the purposes of §§ 20-9-36 to 20-9-43, inclusive, successor asbestos-related liabilities are any liabilities, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due to become due, which are related to asbestos claims and were assumed or incurred by a corporation as a result of, or in connection with, a merger or consolidation, or the plan of merger or consolidation related to the merger or consolidation with or into another corporation, or that are related in any way to asbestos claims based on the exercise of control or the ownership of stock of the corporation before the merger or consolidation. The term includes liabilities that, after the time of the merger or consolidation for which the fair market value of total gross assets is determined, pursuant to § 20-9-41, were or are paid or otherwise discharged, or committed to be paid or otherwise discharged, by or on behalf of the corporation, or by a successor of the corporation, or by or on behalf of a transferor, in connection with settlements, judgments, or other discharges in this state or another jurisdiction.

Source: SL 2010, ch 110, § 3.



§ 20-9-39 Limitation on cumulative successor asbestos-related liabilities.

20-9-39. Limitation on cumulative successor asbestos-related liabilities. The cumulative successor asbestos-related liabilities of any successor corporation are limited to the fair market value of the total gross assets of the transferor determined as of the time of the merger or consolidation. The successor corporation does not have responsibility for successor asbestos-related liabilities in excess of this limitation.

Source: SL 2010, ch 110, § 4.



§ 20-9-40 Limitation where transferor assumed or incurred liabilities of prior transferor.

20-9-40. Limitation where transferor assumed or incurred liabilities of prior transferor. If the transferor had assumed or incurred successor asbestos-related liabilities or liabilities in connection with a prior merger or consolidation with a prior transferor, then the fair market value of the total assets of the prior transferor determined as of the time of the earlier merger or consolidation shall be substituted for the limitation set forth in § 20-9-39 for purposes of determining the limitation of liability of a successor corporation.

Source: SL 2010, ch 110, § 5.



§ 20-9-41 Total gross assets defined--Determination of fair market value.

20-9-41. Total gross assets defined--Determination of fair market value. Any successor corporation may establish the fair market value of total gross assets for the purpose of the limitations under §§ 20-9-39 and 20-9-40 through any method reasonable under the circumstances, including:

(1) By reference to the going concern value of the assets or to the purchase price attributable to, or paid for, the assets in arms-length transactions; or

(2) In the absence of other readily available information from which the fair market value can be determined, by reference to the value of the assets recorded on a balance sheet.

Total gross assets include intangible assets. To the extent total gross assets include any liability insurance that was issued to the transferor whose assets are being valued for purposes of this section, the applicability, terms, conditions, and limits of such insurance are not affected by this section, nor does this section otherwise affect the rights and obligations of an insurer, transferor, or successor under any insurance contract or any related agreements, including pre-enactment settlements resolving coverage-related disputes, and the rights of an insurer to seek payment for applicable deductibles, retrospective premiums, or self-insured retentions or to seek contribution from a successor for uninsured or self-insured periods or periods where insurance is uncollectible or otherwise unavailable. Without limiting the foregoing, to the extent total gross assets include any such liability insurance, a settlement of a dispute concerning any such liability insurance coverage entered into by a transferor successor with the insurers of the transferor before the date of enactment of §§ 20-9-36 to 20-9-43, inclusive, shall be determinative of the total coverage of such liability insurance to be included in the calculation of the transferor's total gross assets.

Source: SL 2010, ch 110, § 6.



§ 20-9-42 Adjustment of fair market value of total gross assets.

20-9-42. Adjustment of fair market value of total gross assets. The fair market value of total gross assets at the time of the merger or consolidation shall increase annually at a rate equal to the sum of the prime rate as listed in the first edition of the Wall Street Journal published for each calendar year since the merger or consolidation, unless the prime rate is not published in that edition of the Wall Street Journal, in which case any reasonable determination of the prime rate on the first day of the year may be used, plus one percent. This rate may not be compounded. The adjustment of the fair market value of total gross assets shall continue as provided in this section until the date the adjusted value is first exceeded by the cumulative amounts of successor asbestos-related liabilities paid or committed to be paid by or on behalf of the successor corporation or a predecessor or by or on behalf of a transferor after the time of the merger or consolidation for which the fair market value of total gross assets is determined.

No adjustment of the fair market value of total gross assets may be applied to any liability insurance that may be included in the definition of total gross assets by § 20-9-41.

Source: SL 2010, ch 110, § 7.



§ 20-9-43 Exclusions from limitation on cumulative successor asbestos-related liabilities.

20-9-43. Exclusions from limitation on cumulative successor asbestos-related liabilities. The provisions of §§ 20-9-39 and 20-9-40 do not apply to any of the following:

(1) Workers' compensation benefits paid by or on behalf of an employer to an employee under the provisions of Title 62, or a comparable workers' compensation law of another jurisdiction;

(2) Any claim against a corporation that does not constitute a successor asbestos-related liability;

(3) Any obligation under the National Labor Relations Act, 29 U.S.C. section 151, et seq., or under any collective bargaining agreement; or

(4) A successor that, after a merger or consolidation, continued in the business of mining asbestos or in the business of selling or distributing asbestos fibers or in the business of manufacturing, distributing, removing, or installing asbestos-containing products which were the same or substantially the same as those products previously manufactured, distributed, removed, or installed by the transferor.
Source: SL 2010, ch 110, § 8.



§ 20-9-44 Limitation of action for personal injury or death caused by negligence of directorsand officers of nonprofit fire, ambulance, or search and rescue entity or its employeesand volunteers.

20-9-44. Limitation of action for personal injury or death caused by negligence of directors and officers of nonprofit fire, ambulance, or search and rescue entity or its employees and volunteers. Any action for recovery of damages for personal injury or death caused by the negligence of directors and officers of a nonprofit fire, ambulance, or search and rescue entity organized or incorporated in the State of South Dakota, or its employees and volunteers authorized by the nonprofit organization at the time of the alleged negligent act shall be commenced within two years from the occurrence of the accident causing the injury or death. This section applies whether such person is classified, unclassified, licensed, certified, permanent, temporary, compensated, or not compensated.

Source: SL 2013, ch 103, § 2.



§ 20-9-45 Immunity from liability for nonprofit fire, ambulance, or search and rescue entity andits volunteer officers and directors.

20-9-45. Immunity from liability for nonprofit fire, ambulance, or search and rescue entity and its volunteer officers and directors. A nonprofit fire, ambulance, or search and rescue entity organized or incorporated in the State of South Dakota and its volunteer officers and directors are immune from civil liability for any action brought in any court in this state on the basis of any act or omission resulting in damage or injury if:

(1) The individual was acting in good faith and within the scope of such individual's official functions and duties for the nonprofit organization or corporation; and

(2) The damage or injury was not caused by gross negligence or willful and wanton misconduct by such individual.
Source: SL 2013, ch 103, § 3.






Chapter 10 - Liability For Deceit

§ 20-10-1 Liability for damage caused by deceit.

20-10-1. Liability for damage caused by deceit. One who willfully deceives another, with intent to induce him to alter his position to his injury or risk, is liable for any damage which he thereby suffers.

Source: CivC 1877, § 974; CL 1887, § 3598; RCivC 1903, § 1292; RC 1919, § 796; SDC 1939, § 47.0401.



§ 20-10-2 Acts constituting deceit.

20-10-2. Acts constituting deceit. A deceit within the meaning of § 20-10-1 is either:

(1) The suggestion, as a fact, of that which is not true, by one who does not believe it to be true;

(2) The assertion, as a fact, of that which is not true, by one who has no reasonable ground for believing it to be true;

(3) The suppression of a fact by one who is bound to disclose it, or who gives information of other facts which are likely to mislead for want of communication of that fact; or

(4) A promise made without any intention of performing.
Source: CivC 1877, § 975; CL 1887, § 3599; RCivC 1903, § 1293; RC 1919, § 797; SDC 1939, § 47.0402.



§ 20-10-3 Fraud against public or class as fraud against individual.

20-10-3. Fraud against public or class as fraud against individual. One who practices a deceit with intent to defraud the public, or a particular class of persons, is deemed to have intended to defraud every individual in that class, who is actually misled by the deceit.

Source: CivC 1877, § 976; CL 1887, § 3600; RCivC 1903, § 1294; RC 1919, § 798; SDC 1939, § 47.0403.






Chapter 10A - Liability For Disparagement Of Agricultural Food Products

§ 20-10A-1 Definition of terms.

20-10A-1. Definition of terms. Terms used in this chapter mean:

(1) "Agricultural food product," any food product of agriculture or aquaculture that is sold or distributed in a form that will perish or decay beyond marketability within a period of time; and

(2) "Disparagement," dissemination in any manner to the public of any information that the disseminator knows to be false and that states or implies that an agricultural food product is not safe for consumption by the public or that generally accepted agricultural and management practices make agricultural food products unsafe for consumption by the public;

(3) "Generally accepted agricultural and management practices," agronomic and animal husbandry procedures used in the production of agricultural goods including tillage options, fertilizers, crop protection practices for crop production, and the feeding, transporting, housing, and health practices for livestock.
Source: SL 1994, ch 159, § 1.



§ 20-10A-2 Cause of action for damages.

20-10A-2. Cause of action for damages. Any producer of perishable agricultural food products who suffers damage as a result of another person's disparagement of any such perishable agricultural food product has a cause of action for damages and any other appropriate relief in a court of competent jurisdiction.

Source: SL 1994, ch 159, § 2.



§ 20-10A-3 Liability for damages.

20-10A-3. Liability for damages. Any person who disparages a perishable agricultural food product with intent to harm the producer is liable to the producer for treble the damages so caused.

Source: SL 1994, ch 159, § 3.



§ 20-10A-4 Limitation on actions for damages.

20-10A-4. Limitation on actions for damages. Any civil action for damages for disparagement of perishable agricultural food products shall be commenced within one year after the cause of action accrues.

Source: SL 1994, ch 159, § 4.






Chapter 11 - Liability For Defamation

§ 20-11-1 Obligation to refrain from defamation.

20-11-1. Obligation to refrain from defamation. Every person is obligated to refrain from infringing upon the right of others not to be defamed.

Source: SDC 1939, § 47.0501.



§ 20-11-2 Classes of defamation.

20-11-2. Classes of defamation. Defamation is effected by:

(1) Libel; or

(2) Slander.
Source: CivC 1877, § 28; CL 1887, § 2527; RCivC 1903, § 28; RC 1919, § 94; SDC 1939, § 47.0502.



§ 20-11-3 Libel defined.

20-11-3. Libel defined. Libel is a false and unprivileged publication by writing, printing, picture, effigy, or other fixed representation to the eye which exposes any person to hatred, contempt, ridicule, or obloquy, or which causes him to be shunned or avoided, or which has a tendency to injure him in his occupation.

Source: CivC 1877, § 29; CL 1887, § 2528; RCivC 1903, § 29; RC 1919, § 95; SDC 1939, § 47.0502.



§ 20-11-4 Slander defined.

20-11-4. Slander defined. Slander is a false and unprivileged publication, other than libel, which:

(1) Charges any person with crime, or with having been indicted, convicted, or punished for crime;

(2) Imputes to him the present existence of an infectious, contagious, or loathsome disease;

(3) Tends directly to injure him in respect to his office, profession, trade, or business, either by imputing to him general disqualification in those respects which the office or other occupation peculiarly requires, or by imputing something with reference to his office, profession, trade, or business that has a natural tendency to lessen its profit;

(4) Imputes to him impotence or want of chastity; or

(5) By natural consequence, causes actual damage.
Source: CivC 1877, § 30; CL 1887, § 2529; RCivC 1903, § 30; RC 1919, § 98; SDC 1939, § 47.0502.



§ 20-11-5 Privileged communications--Malice not inferred from publication.

20-11-5. Privileged communications--Malice not inferred from publication. A privileged communication is one made:

(1) In the proper discharge of an official duty;

(2) In any legislative or judicial proceeding, or in any other official proceeding authorized by law;

(3) In a communication, without malice, to a person interested therein, by one who is also interested, or by one who stands in such relation to the person interested as to afford a reasonable ground for supposing the motive for the communication innocent, or who is requested by the person interested to give the information;

(4) By a fair and true report, without malice, of a judicial, legislative, or other public official proceeding or of anything said in the course thereof.

In the cases provided for in subdivisions (3) and (4) of this section, malice is not inferred from the communication or publication.

Source: CivC 1877, § 31; CL 1887, § 2530; RCivC 1903, § 31; RC 1919, § 99; SDC 1939, § 47.0503.



§ 20-11-6 Radio and television stations not liable if due care exercised.

20-11-6. Radio and television stations not liable if due care exercised. The owner, licensee, or operator of a visual or sound radio broadcasting station or network of stations, and the agents or employees of any such owner, licensee, or operator, shall not be liable for any damages for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast, by one other than such owner, licensee, or operator, or agent or employee thereof, unless it shall be alleged and proved by the complaining party, that such owner, licensee, operator, or such agent or employee, has failed to exercise due care to prevent the publication or utterance of such statement in such broadcast.

Source: SL 1949, ch 206; SDC Supp 1960, § 47.0506.



§ 20-11-7 Retraction notice to newspaper--Punitive damages avoided by retraction--Candidatesfor office.

20-11-7. Retraction notice to newspaper--Punitive damages avoided by retraction--Candidates for office. Before any action for libel can be brought against a newspaper or the publisher, editor, or manager thereof, the party aggrieved must at least three days before the commencement of such action serve a notice on the person or persons against whom said action is to be brought specifying particularly the statement or statements claimed to be false and defamatory. If on the trial it appears that such statement or statements were written or published in good faith and with the belief founded upon reasonable grounds that the same were true, and a full and fair retraction of the erroneous matter correcting any and all misstatements of fact therein contained was published in the next issue of the paper, or in the case of a daily paper within three days after the mistake was brought to the attention of the publisher, editor, or manager in as conspicuous type as the original statement and the same position in the paper, the plaintiff will be entitled to recover no punitive damages. But if the libel is against a candidate for office the retraction must also be made editorially in the case of a daily paper at least three days and in the case of a weekly paper at least ten days before the election.

Source: SL 1915, ch 153, § 1; RC 1919, § 96; SDC 1939, § 47.0504; SL 1979, ch 149, § 9.



§ 20-11-8 Newspaper retraction as rebuttal of presumption of malice.

20-11-8. Newspaper retraction as rebuttal of presumption of malice. The publication of a full and fair retraction of the alleged defamatory statement as provided by § 20-11-7 shall, on the trial of an action for such libel, be held and considered a rebuttal of any and all presumption of malice attached to and growing out of such alleged libel.

Source: SL 1915, ch 153, § 2; RC 1919, § 97; SDC 1939, § 47.0505.






Chapter 11A - Powers And Obligations Of Persons Of Unsound Mind

§ 20-11A-1 Power to contract denied person without understanding--Liabilities for necessaries.

20-11A-1. Power to contract denied person without understanding--Liabilities for necessaries. A person entirely without understanding has no power to make a contract of any kind, but he is liable for the reasonable value of things furnished to him necessary for his support or the support of his family.

Source: CivC 1877, § 20; CL 1887, § 2519; RCivC 1903, § 20; RC 1919, § 86; SDC 1939, § 30.0801; SDCL, § 27A-2-1.



§ 20-11A-2 Contract made before adjudication of incapacity subject to rescission.

20-11A-2. Contract made before adjudication of incapacity subject to rescission. A conveyance or other contract of a person of unsound mind, but not entirely without understanding, made before his incapacity has been judicially determined, is subject to rescission as provided in chapter 21-12.

Source: CivC 1877, § 21; CL 1887, § 2520; RCivC 1903, § 21; RC 1919, § 87; SDC 1939, § 30.0802; SDCL, § 27A-2-2.



§ 20-11A-3 Disability after adjudication of incapacity--Testamentary power on actual restorationto capacity.

20-11A-3. Disability after adjudication of incapacity--Testamentary power on actual restoration to capacity. After his incapacity has been judicially determined, a person of unsound mind can make no conveyance or other contract, nor delegate any power, nor waive any right, until his restoration to capacity is judicially determined. If actually restored to capacity, he may make a will, though his restoration is not thus determined.

Source: CivC 1877, § 22; CL 1887, § 2521; RCivC 1903, § 22; RC 1919, § 88; SDC 1939, § 30.0803; SDCL, § 27A-2-3.



§ 20-11A-4 Liability for torts.

20-11A-4. Liability for torts. A person of unsound mind, of whatever degree, is civilly liable for a wrong done by him, in like manner as any other person.

Source: CivC 1877, § 23; CL 1887, § 2522; RCivC 1903, § 23; RC 1919, § 89; SDC 1939, § 30.0804; SDCL, § 27A-2-4.



§ 20-11A-5 Restriction on subjection to exemplary damages.

20-11A-5. Restriction on subjection to exemplary damages. A person of unsound mind cannot be subjected to exemplary damages, unless at the time of the act he was capable of knowing that it was wrongful.

Source: CivC 1877, § 24; CL 1887, § 2523; RCivC 1903, § 24; RC 1919, § 90; SDC 1939, § 30.0805; SDCL § 27A-2-5.






Chapter 12 - Municipal And County Protection Of Human Rights

§ 20-12-1 to 20-12-3. Repealed.

20-12-1 to 20-12-3. Repealed by SL 1978, ch 153, §§ 2 to 4



§ 20-12-4 Authority of municipality and county to investigate discriminatory practices.

20-12-4. Authority of municipality and county to investigate discriminatory practices. Any municipality or county may investigate any discriminatory practices based on sex, race, color, creed, religion, ancestry, disability, familial status, or national origin, with respect to employment, labor union membership, housing accommodations, property rights, education, public accommodations, or public services.

Source: SL 1970, ch 66, § 1; SL 1973, ch 140; SL 1975, ch 165, § 2; SL 1986, ch 170, § 1; SL 1991, ch 179, § 1.



§ 20-12-5 Commissions on human relations authorized--Purposes and powers.

20-12-5. Commissions on human relations authorized--Purposes and powers. To effectuate the foregoing policy municipalities and counties may establish a commission on human relations which may act to disseminate information, to engage in and co-operate with programs of research and education, to co-operate with persons or groups interested in similar objectives, to conduct public meetings and hearings, to mediate and conciliate in instances of alleged discrimination, and to initiate and hear complaints alleging discrimination with such investigation and inquiry as may reasonably appear necessary.

Source: SL 1970, ch 66, § 2; SL 1975, ch 165, § 3.



§ 20-12-6 Investigating powers of local commission--Affirmative action--Powercoextensive with powers of state commission.

20-12-6. Investigating powers of local commission--Affirmative action--Power coextensive with powers of state commission. In the hearing of verified complaints such a commission may subpoena and examine witnesses, administer oaths, take testimony, and require the production for examination of relevant books or papers and to take such affirmative action as in the judgment of the commission will effectuate its purposes. The powers of the local commission may be coextensive with the powers of the State Human Rights Commission as set forth in § 20-13-42. All hearings under this chapter shall be conducted pursuant to contested case procedures in chapter 1-26.

Source: SL 1970, ch 66, § 3; SL 1973, ch 141; SL 1991, ch 179, § 2.



§ 20-12-6.1 Right to proceed in circuit court or before local commission--Notice as to rightof election.

20-12-6.1. Right to proceed in circuit court or before local commission--Notice as to right of election. No later than twenty days after notice of a finding of probable cause by the local commission and prior to hearing, the charging party or respondent may elect to have the claims asserted in the charge decided in circuit court in lieu of a hearing before the local commission. Parties shall be notified of their right to election in the notice of finding of probable cause.

Source: SL 1991, ch 179, § 4.



§ 20-12-7 Appeal from local commission.

20-12-7. Appeal from local commission. All decisions of a commission shall be subject to appeal under the same conditions and in the manner provided under §§ 1-26-30 to 1-26-37, inclusive.

Source: SL 1970, ch 66, § 4.



§ 20-12-8 Definition of terms.

20-12-8. Definition of terms. Words defined in § 20-13-1 shall have the same meaning when used in this chapter.

Source: SL 1975, ch 165, § 1.



§ 20-12-9 Transfer of complaints to state commission.

20-12-9. Transfer of complaints to state commission. Upon the filing of any complaint under the provisions of § 20-12-5, the parties to the complaint shall be notified that any party thereto may, within fifteen days of the date of receipt of the notice of the proceeding, demand as a matter of right that the matter be transferred to the State Commission of Human Rights which shall process the complaint under the provisions of chapter 20-13. Immediately upon receipt of notice of a party's demand to transfer the complaint under this provision, the municipal or county commission on human relations shall forward the complaint to the State Division of Human Rights and shall thereafter have no further jurisdiction with regard to the complaint.

Source: SL 1983, ch 165; SL 1991, ch 179, § 3.






Chapter 13 - Human Rights

§ 20-13-1 Definition of terms.

20-13-1. Definition of terms. Terms used in this chapter mean:

(1) "Commission," the South Dakota State Commission of Human Rights;

(2) "Commissioner," a member of the commission;

(3) "Court," the circuit court in and for the judicial circuit of the State of South Dakota in which the alleged unfair or discriminatory practice occurred;

(4) "Disability," a physical or mental impairment of a person resulting from disease, injury, congenital condition of birth, or functional disorder which substantially limits one or more of the person's major life functions; a record of having such an impairment; or being regarded as having such an impairment which:

(a) For purposes of §§ 20-13-10 to 20-13-17, inclusive, is unrelated to an individual's ability to perform the major duties of a particular job or position, or is unrelated to an individual's qualifications for employment or promotion;

(b) For purposes of §§ 20-13-20 to 20-13-21.1, inclusive, is unrelated to an individual's ability to acquire, rent or maintain property;

(c) For purposes of §§ 20-13-22 to 20-13-25, inclusive, is unrelated to an individual's ability to utilize and benefit from educational opportunities, programs and facilities at an educational institution.

This term does not include current illegal use of or addiction to marijuana as defined in subdivision 22-42-1(7) or a controlled substance as defined in subdivision 22-42-1(1);

(5) "Educational institution," any public or private institution of education and includes an academy, college, elementary or secondary school, extension course, kindergarten, nursery, school system, and any business, nursing, professional, secretarial, technical, or vocational school, and includes any agent of such institutions;

(6) "Employee," any person who performs services for any employer for compensation, whether in the form of wages, salary, commission, or otherwise;

(7) "Employer," any person within the State of South Dakota who hires or employs any employee, and any person wherever situated who hires or employs any employee whose services are to be partially or wholly performed in the State of South Dakota;

(8) "Employment agency," any person regularly undertaking, with or without compensation, to procure employees for an employer or to procure for employees opportunities to work for an employer and includes any agent of such a person;

(9) "Familial status,"the relationship of individuals by birth, adoption, or guardianship who are domiciled together;

(10) "Labor organization," includes any person, employee representation committee, plan in which employees participate, or other organization which exists wholly or in part for the purpose of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours, or other terms or conditions of employment;

(11) "Person," includes one or more individuals, partnerships, associations, limited liability companies, corporations, unincorporated organizations, mutual companies, joint stock companies, trusts, agents, legal representatives, trustees, trustees in bankruptcy, receivers, labor organizations, public bodies, public corporations, and the State of South Dakota, and all political subdivisions and agencies thereof;

(12) "Public accommodations," any place, establishment, or facility of whatever kind, nature, or class that caters or offers services, facilities, or goods to the general public for a fee, charge, or gratuitously. Public accommodation does not mean any bona fide private club or other place, establishment, or facility which is by its nature distinctly private, except when such distinctly private place, establishment, or facility caters or offers services, facilities, or goods to the general public for fee or charge or gratuitously, it shall be deemed a public accommodation during such period of use;

(13) "Public service," any public facility, department, agency, board, or commission, owned, operated, or managed by or on behalf of the State of South Dakota, any political subdivision thereof, or any other public corporation;

(14) "Real estate broker" and "real estate salesman," real estate broker and real estate salesman as defined by § 36-21A-6 or as licensed pursuant to § 36-21A-47;

(15) "Real property," any right, title, interest in or to the possession, ownership, enjoyment, or occupancy of any parcel of land, any building situated thereon, or any portion of such building;

(16) "Unfair or discriminatory practice," any act or attempted act which because of race, color, creed, religion, sex, ancestry, disability, or national origin accords unequal treatment or separation or segregation of any person, or denies, prevents, limits, or otherwise adversely affects, or if accomplished would deny, prevent, limit, or otherwise adversely affect, the benefit or enjoyment by any person of employment, labor union membership, housing accommodations, property rights, education, public accommodations, and public services.
Source: SL 1972, ch 11, § 2; SL 1973, ch 142, § 1; SL 1986, ch 170, §§ 2-3A; SL 1991, ch 179, § 5; SL 1994, ch 351, § 40.



§ 20-13-1.1 Probable cause defined.

20-13-1.1. Probable cause defined. For purposes of findings under this chapter, probable cause is defined as a determination that it is more likely than not that the charging party and members of a class, or both, were discriminated against based on a violation of this chapter. The likelihood that discrimination occurred is assessed based upon evidence that establishes a prima facie case, and if the respondent has provided a viable defense, whether there is evidence of pretext.

Source: SL 1996, ch 246.



§ 20-13-2 State Commission of Human Rights--Appointment of members--Terms--Vacancies--Removal.

20-13-2. State Commission of Human Rights--Appointment of members--Terms--Vacancies--Removal. The State Commission of Human Rights shall consist of five members appointed by the Governor, no more than three of whom may be from the same political party and two of whom shall, in the opinion of the Governor, be experienced in or have a favorable reputation for skill, knowledge, and experience in the management or operations of a business enterprise. Appointments shall take into consideration geographical area insofar as may be practicable. Members appointed to the commission shall serve for a term of four years expiring June thirtieth of an odd-numbered year. Vacancies on the commission shall be filled by the Governor by appointment for the unexpired part of the term of the vacancy. Any commissioner may be removed from office by the Governor for cause.

Source: SL 1972, ch 11, § 3; SL 1976, ch 19, § 9; SL 1983, ch 166, § 1; SL 2011, ch 74, § 5.



§ 20-13-2.1 Direction and supervision of commission by Department of Labor andRegulation--Independent functions retained by commission.

20-13-2.1. Direction and supervision of commission by Department of Labor and Regulation--Independent functions retained by commission. The Commission of Human Rights shall be administered under the direction and supervision of the Department of Labor and Regulation and the director thereof, but shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions (as defined in § 1-32-1) otherwise vested in it and shall exercise those functions independently of the director of human rights.

Source: SL 1973, ch 2 (Ex. Ord. 73-1), § 65; SL 2003, ch 272 (Ex. Ord. 03-1), § 30; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 20-13-3 Quorum of commission--Rules governing meetings.

20-13-3. Quorum of commission--Rules governing meetings. A quorum shall consist of three members. The commission shall adopt, amend, or rescind such rules as shall be necessary for the conduct of its meetings.

Source: SL 1972, ch 11, §§ 3, 4; SL 1989, ch 184, § 1.



§ 20-13-4 Per diem and expenses of commission members.

20-13-4. Per diem and expenses of commission members. Members shall receive per diem at the rate provided by law and shall be reimbursed for necessary travel and other expenses incurred while on official commission business.

Source: SL 1972, ch 11, § 3; SL 1973, ch 142, § 2.



§ 20-13-5 Employment of personnel by division.

20-13-5. Employment of personnel by division. The Division of Human Rights shall have the following powers and duties:

(1) To appoint and prescribe the duties of such investigators and agents as the division shall deem necessary for the enforcement of this chapter.

(2) To hire any secretarial, investigative, or other assistance that may be necessary to accomplish the commission's purposes.
Source: SL 1972, ch 11, § 5 (1), (9).



§ 20-13-6 Legal assistance to commission.

20-13-6. Legal assistance to commission. The attorney general shall render such legal assistance and counsel to the commission as may from time to time be required.

Source: SL 1972, ch 11, § 15.



§ 20-13-7 Investigation and elimination of discrimination by education andconciliation.

20-13-7. Investigation and elimination of discrimination by education and conciliation. The Division of Human Rights may investigate and study the existence, character, causes, and extent of discrimination in employment, labor unions, housing accommodations, property rights, education, public accommodations, and public services in this state and attempt to eliminate any discrimination by education and conciliation.

Source: SL 1972, ch 11, § 5 (3); SL 1981, ch 166, § 1.



§ 20-13-8 Cooperation with other agencies.

20-13-8. Cooperation with other agencies. The Division of Human Rights may cooperate with other agencies or organizations, both public and private whose purposes are consistent with those of this chapter, and in the planning and conducting of programs designed to eliminate racial, religious, cultural, and inter-group tensions.

Source: SL 1972, ch 11, § 5 (6); SL 1981, ch 166, § 2.



§ 20-13-9 Funds and grants accepted--Accounting.

20-13-9. Funds and grants accepted--Accounting. The Division of Human Rights may receive, administer, dispense, and account for any funds that may be voluntarily contributed to the division and any grants that may be awarded the division for furthering the purposes of this chapter.

Source: SL 1972, ch 11, § 5 (8); SL 1981, ch 166, § 3.



§ 20-13-10 Employer's unfair or discriminatory practices.

20-13-10. Employer's unfair or discriminatory practices. It is an unfair or discriminatory practice for any person, because of race, color, creed, religion, sex, ancestry, disability, or national origin, to fail or refuse to hire, to discharge an employee, or to accord adverse or unequal treatment to any person or employee with respect to application, hiring, training, apprenticeship, tenure, promotion, upgrading, compensation, layoff, or any term or condition of employment.

Source: SL 1972, ch 11, § 6(1); SL 1986, ch 170, § 7; SL 1991, ch 179, § 7.



§ 20-13-10.1 Blind or partially blind person--Employment discrimination restricted--Civilpenalty.

20-13-10.1. Blind or partially blind person--Employment discrimination restricted--Civil penalty. No person may refuse to hire a person, discharge an employee, or accord adverse or unequal treatment to any person or employee with respect to the application, hiring, training, apprenticeship, tenure, promotion, upgrading, compensation, layoff, or any term or condition of employment because of their blindness or partial blindness unless specific vision requirements constitute demonstrated and bona fide occupational qualifications necessary for effective work performance and that person's blindness or partial blindness is related to the person's ability to perform the duties of a particular job or position. Nothing in this section requires an employer to provide any more than reasonable accommodations for a person's blindness or partial blindness. For the purpose of this section, blindness or partial blindness means legally blind which is 20/200 or less in the better eye with correction or where the field of vision subtends an angle of less than twenty degrees. A violation of this section is punishable by a civil penalty of not more than one thousand dollars.

Source: SL 1984, ch. 156; SL 1985, ch 15, § 34.



§ 20-13-11 Employment agency's unfair or discriminatory practices.

20-13-11. Employment agency's unfair or discriminatory practices. It is an unfair or discriminatory practice for any employment agency, because of race, color, creed, religion, sex, ancestry, disability, or national origin, to accord adverse or unequal treatment to any person in connection with any application for employment, any referral, or any request for assistance in procurement of employees, or to accept any listing of employment on such a basis.

Source: SL 1972, ch 11, § 6(2); SL 1986, ch 170, § 8; SL 1991, ch 179, § 8.



§ 20-13-12 Labor organization's unfair or discriminatory practices.

20-13-12. Labor organization's unfair or discriminatory practices. It is an unfair or discriminatory practice for any labor organization, because of race, color, creed, religion, sex, ancestry, disability, or national origin, to deny full and equal membership rights to an applicant for membership or to a member; to expel, suspend, or otherwise discipline a member; or to accord adverse, unlawful, or unequal treatment to any person with respect to that person's hiring, apprenticeship, training, tenure, compensation, upgrading, layoff, or any term or condition of employment.

Source: SL 1972, ch 11, § 6(3); SL 1986, ch 170, § 9; SL 1991, ch 179, § 9.



§ 20-13-13 Employment advertising deemed unfair or discriminatory.

20-13-13. Employment advertising deemed unfair or discriminatory. It is an unfair or discriminatory practice for any employer, employment agency, labor organization, or the employees, agents, or members thereof directly or indirectly to advertise or in any other manner indicate or publicize that individuals of any particular race, color, creed, religion, sex, ancestry, disability, or national origin are unwelcome, objectionable, not acceptable, or not solicited for employment or membership.

Source: SL 1972, ch 11, § 6(4); SL 1986, ch 170, § 10; SL 1991, ch 179, § 10.



§ 20-13-14 Requiring security clearance not unfair or discriminatory.

20-13-14. Requiring security clearance not unfair or discriminatory. Notwithstanding any provision of §§ 20-13-10 to 20-13-13, inclusive, it shall not be an unfair or discriminatory practice for an employer to fail or refuse to hire and employ any individual for any position, for an employer to discharge any individual from any position, or for an employment agency to fail or refuse to refer any individual for employment in any position, or for a labor organization to fail or refuse to refer any individual for employment in any position, if:

(1) The occupancy of such position, or access to the premises in or upon which any part of the duties of such position is performed or is to be performed, is subject to any requirement imposed in the interest of the national security of the United States under any security program in effect pursuant to or administered under any statute of the United States or any executive order of the President; and

(2) Such individual has not fulfilled or has ceased to fulfill that requirement.
Source: SL 1972, ch 11, § 6 (5).



§ 20-13-15 Use of ability test by employer not unfair or discriminatory.

20-13-15. Use of ability test by employer not unfair or discriminatory. Notwithstanding any provision of §§ 20-13-10 to 20-13-13, inclusive, it is not an unfair or discriminatory practice for an employer to give and to act upon the results of any professionally developed ability test if such test, its administration or action upon the results is not designed, intended or used to discriminate because of race, color, creed, religion, sex, ancestry, disability, or national origin.

Source: SL 1972, ch 11, § 6(6); SL 1973, ch 142, § 3; SL 1986, ch 170, § 11; SL 1991, ch 179, § 11.



§ 20-13-16 Seniority and merit preferences permitted--Place of work differentials.

20-13-16. Seniority and merit preferences permitted--Place of work differentials. Notwithstanding any provision of §§ 20-13-10 to 20-13-13, inclusive, it is not an unfair or discriminatory practice for an employer to apply different standards of compensation, or different terms, conditions, or privileges of employment pursuant to a bona fide seniority or merit system, or a system which measures earnings by quantity or quality of production or to employees who work in different locations, if such differences are not the result of an intention to discriminate because of race, color, creed, religion, sex, ancestry, disability, or national origin.

Source: SL 1972, ch 11, § 6(6); SL 1973, ch 142, § 4; SL 1986, ch 170, § 12; SL 1991, ch 179, § 12.



§ 20-13-17 Sex differentiation permitted when based on seniority, job description, meritor executive training systems.

20-13-17. Sex differentiation permitted when based on seniority, job description, merit or executive training systems. Notwithstanding any provision of §§ 20-13-10 to 20-13-13, inclusive, it shall not be an unfair or discriminatory practice for any employer to differentiate upon the basis of sex in determining the amount of the wages or compensation paid or to be paid to employees of such employer if such differentiation is authorized by the provisions of § 60-12-16.

Source: SL 1972, ch 11, § 6 (6).



§ 20-13-17.1 Gender preference for hires at single-sex facility not discriminatory.

20-13-17.1. Gender preference for hires at single-sex facility not discriminatory. Nothing in this chapter prevents a school district from considering the sex of an employee in relation to employment duties in a locker room or toilet facility used only by members of one sex.

Source: SL 2003, ch 122, § 1.



§ 20-13-18 Qualification based on religious purpose not unfair or discriminatory.

20-13-18. Qualification based on religious purpose not unfair or discriminatory. Sections 20-13-10 to 20-13-13, inclusive, shall not apply to any bona fide religious institution with respect to any qualifications for employment based on religion when such qualifications are related to a bona fide religious purpose.

Source: SL 1972, ch 11, § 6.



§ 20-13-19 Repealed.

20-13-19. Repealed by SL 1973, ch 142, § 7



§ 20-13-20 Unfair or discriminatory housing practices by owner or agent.

20-13-20. Unfair or discriminatory housing practices by owner or agent. It is an unfair or discriminatory practice for any owner of rights to housing or real property, or any person acting for an owner, with or without compensation, including any person licensed as a real estate broker or salesman, attorney, auctioneer, agent, or representative by power of attorney or appointment, or to any person acting under court order, deed of trust, or will:

(1) To refuse to sell, rent, lease, assign, sublease, or otherwise transfer any real property or housing accommodation or part, portion, or interest therein, to any person because of the race, color, creed, religion, sex, ancestry, disability, familial status, or national origin of the person or persons intending to reside there;

(2) To discriminate against any person because of that person's race, color, creed, religion, sex, ancestry, disability, familial status, or national origin, in the terms, conditions, or privileges of the sale, rental, lease, assignment, sublease, or other transfer of any real property or housing accommodation or any part, portion, or interest therein;

(3) To directly or indirectly advertise, or to indicate or publicize in any other manner that the purchase, rental, lease, assignment, sublease, or other transfer of any real property or housing accommodation or any part, portion or interest therein, by persons of any particular race, color, creed, religion, sex, ancestry, disability, familial status, or national origin, is unwelcome, objectionable, not acceptable, or not solicited;

(4) To refuse to permit, at the expense of the disabled person, reasonable modifications of existing property that may be necessary to afford full enjoyment of property. The landlord may, where it is reasonable to do so, condition permission for a modification on the renter's agreeing to restore the premises to the condition that existed prior to the modification, reasonable wear and tear excepted.

The provisions of subdivisions (1), (2), and (4) do not apply to rooms or units in dwellings that contain living quarters for no more than two families living independently of each other, if the owner maintains and occupies one of the living quarters as the owner's residence.

This section does not apply to dormitory residences maintained by public or private schools, colleges, and universities for the educational benefit and convenience of unmarried students or to dwellings occupied by fraternities or sororities officially recognized by such institutions. Nothing in this statute may be construed to displace federal, state, or local guidelines setting reasonable standards governing maximum numbers of occupants.

Source: SL 1972, ch 11, § 7; SL 1983, ch 167; SL 1986, ch 170, § 13; SL 1991, ch 179, § 13.



§ 20-13-20.1 Discrimination based on familial status--"Family" defined--Application tohousing accommodations.

20-13-20.1. Discrimination based on familial status--"Family" defined--Application to housing accommodations. For the purposes of determining discrimination based on familial status, a family is one or more individuals under the age of eighteen who are domiciled with their parent, legal custodian, or person granted custody with permission of the parent or custodian. This definition includes a person who is pregnant or in the process of securing custody of a person under the age of eighteen years. Discrimination based on familial status applies to housing accommodations only.

Source: SL 1991, ch 179, § 6.



§ 20-13-20.2 Unfair or discriminatory housing practices based on familial status--Exemptions.

20-13-20.2. Unfair or discriminatory housing practices based on familial status--Exemptions. The provisions of § 20-13-20 as it refers to familial status do not apply to residences publicized as specifically designated for older or disabled residents and if:

(1) A state or federal program has designated the residences for the elderly;

(2) The residences are intended for and solely occupied by persons sixty-two years of age or older; or

(3) Facilities and services for the residents are designed to meet the needs of the elderly and at least eighty percent of the units are occupied or intended to be occupied by one or more persons fifty-five years of age or older.
Source: SL 1991, ch 179, § 14.



§ 20-13-21 Unfair or discriminatory housing practice by financial institution or lender.

20-13-21. Unfair or discriminatory housing practice by financial institution or lender. It is an unfair or discriminatory practice for any person, bank, banking organization, mortgage company, insurance company, or other financial institution or lender to whom application is made for financial assistance for the purchase, lease, acquisition, construction, rehabilitation, repair, or maintenance of any real property or any agent or employee thereof, to discriminate against any person or group of persons, because of the race, color, creed, religion, sex, ancestry, disability, or national origin of such person or group of persons or of the prospective occupants or tenants of such real property in the granting, withholding, extending, modifying, renewing, or in the rates, terms, conditions or privileges of any such financial assistance or in the extension of services in connection therewith.

Source: SL 1972, ch 11, § 7; SL 1986, ch 170, § 15.



§ 20-13-21.1 Housing--Modifications on behalf of disabled persons unnecessary--Disabled persons not relieved of obligations.

20-13-21.1. Housing--Modifications on behalf of disabled persons unnecessary--Disabled persons not relieved of obligations. Nothing in this chapter requires any person selling, renting, or leasing property, or any person acting for an owner, with or without compensation, including any person licensed as a real estate broker or salesman, property manager, attorney, auctioneer, agent, or representative by power of attorney or appointment, or any person acting under court order, deed of trust, or will, to modify the property in any way, incur any additional expenses or exercise a higher degree of care for a person having a disability than for a person who does not have a disability. Nor does this chapter relieve any person of any obligations generally imposed on all persons, regardless of any disability, in a written lease, rental agreement or contract of purchase or sale, or to forbid distinctions based on the inability to fulfill the terms and conditions, including financial obligations of the lease, agreement, or contract.

Source: SL 1986, ch 170, § 14; SL 1991, ch 179, § 16.



§ 20-13-21.2 Design or construction of multifamily dwellings--Access to housing unitsand common areas by disabled persons and wheelchairs--Prior approval ofplans not required.

20-13-21.2. Design or construction of multifamily dwellings--Access to housing units and common areas by disabled persons and wheelchairs--Prior approval of plans not required. It is an unfair or discriminatory practice to design or construct any multifamily dwellings with more than four units for sale, rent, lease, assignment, sublease, or transfer that do not enable accessibility to ground-floor common areas and usability of ground-floor housing units by disabled persons or by wheelchairs. If the building has elevators, all housing units and common areas shall be usable by disabled persons and persons in wheelchairs. The accommodations may include widened doors, lowered electrical switches and outlets, lowered environmental controls, grab bars or reinforcements, kitchens and bathrooms usable by the disabled. Nothing in this law may be construed to require prior approval of plans for construction by the Division of Human Rights or the Commission of Human Rights.

Source: SL 1991, ch 179, § 15.



§ 20-13-22 Educational institutions' unfair or discriminatory practices--Exemptions.

20-13-22. Educational institutions' unfair or discriminatory practices--Exemptions. It is an unfair or discriminatory practice for any educational institution:

(1) To discriminate in any manner in its full use or in its benefits, or in its services against any individual because of race, color, creed, religion, sex, ancestry, disability, or national origin.

(2) To include, expel, limit, or otherwise discriminate against any individual seeking admission as a student, or an individual enrolled as a student because of race, color, creed, religion, sex, ancestry, disability, or national origin.

(3) To make or use a written or oral inquiry, or form of application for admission that elicits or attempts to elicit information, or to make or keep a record, concerning the race, color, creed, religion, ancestry, disability, or national origin of an applicant for admission except as may be permitted by regulations of the commission of human rights.

Segregation by sex of athletic activities offered by an educational institution does not constitute discrimination on the basis of sex in violation of this chapter if the opportunity to participate in athletic activities offered by the educational institution is substantially equal for both sexes.

This section does not apply to any bona fide religious institution which has a qualification based on religion if such qualification is related to a bona fide religious purpose.

Source: SL 1972, ch 11, § 8; SL 1973, ch 142, § 5; SL 1981, ch 166, § 4; SL 1986, ch 170, § 16.



§ 20-13-22.1 Programs and activities exempt when conducted for educational, social, orrecreational purposes.

20-13-22.1. Programs and activities exempt when conducted for educational, social, or recreational purposes. The provisions of this chapter which prohibit discrimination on the basis of sex do not apply to the programs or activities of the following when conducted for any educational, social, or recreational purpose:

(1) Voluntary youth service organizations, the membership of which has been traditionally limited to members of one sex and principally to persons of nineteen years of age or less;

(2) Nationally chartered veterans organizations or any organization, agency, or corporation directly affiliated therewith;

(3) Mother-daughter or father-son activities;

(4) Social fraternities or sororities, the active membership of which consists primarily of students in attendance at institutions of higher education, where living quarters are provided to members;

(5) Any individual officers or members of such organizations or other individuals cooperating therewith in the conduct of such activities or programs as are listed in subdivisions (1) to (4), inclusive.
Source: SL 1977, ch 183, § 1; SL 1989, ch 184, § 2.



§ 20-13-22.2 Selection of students to participate in exempt programs permitted--Conductof programs.

20-13-22.2. Selection of students to participate in exempt programs permitted--Conduct of programs. It shall not be considered an unfair or discriminatory practice for any educational institution to promote or aid in the selection of students to participate in programs or activities exempted by § 20-13-22.1 or for such program or activity to be conducted in public or private educational institutions or public accommodations.

Source: SL 1977, ch 183, § 2.



§ 20-13-23 Public accommodations--Unfair or discriminatory practices.

20-13-23. Public accommodations--Unfair or discriminatory practices. It shall be an unfair or discriminatory practice for any person engaged in the provision of public accommodations because of race, color, creed, religion, sex, ancestry, disability, or national origin, to fail or refuse to provide to any person access to the use of and benefit from the services and facilities of such public accommodations; or to accord adverse, unlawful, or unequal treatment to any person with respect to the availability of such services and facilities, the price or other consideration therefor, the scope and equality thereof, or the terms and conditions under which the same are made available, including terms and conditions relating to credit, payment, warranties, delivery, installation, and repair.

Source: SL 1972, ch 11, § 9(1); SL 1986, ch 170, § 17.



§ 20-13-23.1 Right of disabled persons to equal treatment in public accommodations.

20-13-23.1. Right of disabled persons to equal treatment in public accommodations. Any person with a disability is entitled to reasonably equal accommodations, advantages, facilities, and privileges of all hotels, lodging places, places of public accommodation, amusement or resort, and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

Source: SL 1976, ch 153, § 1; SL 1986, ch 170, § 18.



§ 20-13-23.2 Physically disabled, blind or deaf person's right to be accompanied by guidedog without extra charge--Liability for damages--Violation as misdemeanor.

20-13-23.2. Physically disabled, blind or deaf person's right to be accompanied by guide dog without extra charge--Liability for damages--Violation as misdemeanor. Any person who is totally or partially physically disabled, totally or partially blind, or totally or partially deaf may be accompanied by a service animal, especially trained for the purpose, in any of the places listed in § 20-13-23.1 without being required to pay an extra charge for the service animal. However, the person with a disability is liable for any damage done to the premises or facilities by the service animal. Failure of any owner or employee of a place listed in § 20-13-23.1 to comply with the provisions of this section is a Class 2 misdemeanor.

Source: SL 1976, ch 153, § 2; SL 1980, ch 172, § 1; SL 1994, ch 160, § 1; SL 1995, ch 118, § 1.



§ 20-13-23.3 Repealed.

20-13-23.3. Repealed by SL 1986, ch 170, § 19



§ 20-13-23.4 Right to keep guide dog in rented or leased residence--Violation asmisdemeanor.

20-13-23.4. Right to keep guide dog in rented or leased residence--Violation as misdemeanor. No landlord may prohibit by lease or otherwise the keeping of a service animal by a person who is totally or partially physically disabled, totally or partially blind, or totally or partially deaf in an apartment or other rented or leased residential property. A violation of this section is a Class 2 misdemeanor.

Source: SDCL, § 20-13-23.2 as added by SL 1980, ch 172, § 1; SL 1994, ch 160, § 4; SL 1995, ch 118, § 2.



§ 20-13-23.5 Repealed.

20-13-23.5. Repealed by SL 1994, ch 160, § 2



§ 20-13-23.6 Repealed.

20-13-23.6. Repealed by SL 1994, ch 160, § 5



§ 20-13-23.7 Good faith efforts made to accommodate disabled persons.

20-13-23.7. Good faith efforts made to accommodate disabled persons. For purposes of employment, public accommodation, public service, and education or housing, good faith efforts shall be made to reasonably accommodate the disabled person unless the accommodation would impose undue hardship.

Source: SL 1986, ch 170, § 4.



§ 20-13-23.8 Repealed.

20-13-23.8. Repealed by SL 1993, ch 169



§ 20-13-23.9 Repealed.

20-13-23.9. Repealed by SL 1994, ch 160, § 3



§ 20-13-23.10 Repealed.

20-13-23.10. Repealed by SL 1994, ch 160, § 6



§ 20-13-24 Public services--Unfair or discriminatory practices.

20-13-24. Public services--Unfair or discriminatory practices. It is an unfair or discriminatory practice for any person engaged in the provision of public services, by reason of race, color, creed, religion, sex, ancestry, disability, or national origin, to fail or refuse to provide to any person access to the use of and benefit thereof, or to provide adverse or unequal treatment to any person in connection therewith.

Source: SL 1972, ch 11, § 9(2); SL 1986, ch 170, § 20.



§ 20-13-25 Advertising public accommodations or services--Unfair or discriminatorypractices.

20-13-25. Advertising public accommodations or services--Unfair or discriminatory practices. It is an unfair or discriminatory practice for any person directly or indirectly to advertise or in any other manner indicate or publicize that the patronage of persons of any particular race, color, creed, religion, sex, ancestry, disability, or national origin is unwelcome, objectionable, not acceptable, or not solicited.

Source: SL 1972, ch 11, § 9(3); SL 1986, ch 170, § 21.



§ 20-13-26 Concealing, aiding, compelling, or inducing unlawful discrimination--Threats or reprisals.

20-13-26. Concealing, aiding, compelling, or inducing unlawful discrimination--Threats or reprisals. It is an unfair or discriminatory practice for any person, directly or indirectly; to conceal any unlawful discrimination; to aid, abet, compel, coerce, incite, or induce another person to discriminate; or by any means, trick, artifice, advertisement, or sign, or use any form of application, or make any record or inquiry, or device whatsoever to bring about or facilitate discrimination; or to engage in or threaten to engage in any reprisal, economic or otherwise, against any person by reason of the latter's filing a charge, testifying or assisting in the observance and support of the purposes and provisions of this chapter.

Source: SL 1972, ch 11, § 10; SL 1981, ch 166, § 5.



§ 20-13-27 Regulations for enforcement of chapter.

20-13-27. Regulations for enforcement of chapter. The commission shall promulgate rules, pursuant to chapter 1-26, consistent with and necessary for the enforcement of this chapter pertaining to:

(1) The administration of the division;

(2) Complaints, investigations, findings, answers and hearings, and orders;

(3) General commission policies;

(4) Tests in employee selection; and

(5) Discrimination based upon sex, race, religion or creed, origin, ancestry, familial status, or disability.
Source: SL 1972, ch 11, § 5(7); SL 1986, ch 22, § 19; SL 1989, ch 185; SL 1991, ch 179, § 17.



§ 20-13-28 Complaints acted upon by division.

20-13-28. Complaints acted upon by division. The Division of Human Rights may receive, investigate, and pass upon charges alleging unfair or discriminatory practices.

Source: SL 1972, ch 11, § 5 (2); SL 1978, ch 153, § 5; SL 1981, ch 166, § 6.



§ 20-13-28.1 Dismissal of charge if investigation shows no probable cause.

20-13-28.1. Dismissal of charge if investigation shows no probable cause. If the Division of Human Rights determines there is no probable cause to support the allegations of a charge after an investigation of the charge in accordance with § 20-13-28, the division shall issue an order dismissing the charge. This shall be considered a final agency action for purposes of appeal under chapter 1-26.

Source: SL 1989, ch 184, § 3.



§ 20-13-29 Charge filed with division--Requirements--Contents--Public officials mayfile charge.

20-13-29. Charge filed with division--Requirements--Contents--Public officials may file charge. Any person claiming to be aggrieved by a discriminatory or unfair practice may file with the Division of Human Rights a verified, written charge which shall state the name and address of the person or agency alleged to have committed the discriminatory or unfair practice. The charge shall set forth the facts upon which it is based, and shall contain any other information required by the division. The Commission of Human Rights, a commissioner, a state's attorney, or the attorney general may file a charge.

Source: SL 1972, ch 11, § 11 (1); SL 1978, ch 153, § 6; SL 1981, ch 166, § 7.



§ 20-13-30 Charge by employer or organization against employees or members.

20-13-30. Charge by employer or organization against employees or members. Any place of public accommodation, employer, labor organization, or person who has employees or members who refuse to comply with the provisions of this chapter may file with the Division of Human Rights a verified written charge asking the division for assistance to obtain compliance by conciliation or other remedial action.

Source: SL 1972, ch 11, § 11 (2); SL 1978, ch 153, § 7; SL 1981, ch 166, § 8.



§ 20-13-31 Time for filing charge.

20-13-31. Time for filing charge. Any charge filed under this chapter shall be filed within one hundred and eighty days after the alleged discriminatory or unfair practice occurred.

Source: SL 1972, ch 11, § 11 (15); SL 1981, ch 166, § 9.



§ 20-13-32 Service of charge--Investigation--Conference or conciliation to eliminatepractice.

20-13-32. Service of charge--Investigation--Conference or conciliation to eliminate practice. After filing a verified charge, a true copy shall be served by registered or certified mail to the person against whom the charge is filed. A commissioner or a duly authorized Division of Human Rights agent shall promptly investigate the charge. If the investigating official determines that probable cause exists to support the allegations of the charge, the investigating official shall immediately endeavor to eliminate the discriminatory or unfair practice by conference or conciliation.

Source: SL 1972, ch 11, § 11 (3); SL 1981, ch 166, § 10; SL 1987, ch 29, § 25.



§ 20-13-32.1 Repealed.

20-13-32.1. Repealed by SL 2000, ch 94, § 1



§ 20-13-32.2 Investigative materials confidential--Access to material by parties followingdetermination.

20-13-32.2. Investigative materials confidential--Access to material by parties following determination. Prior to the issuance of a determination under § 20-13-1.1, 20-13-28.1, or 20-13-32, information and materials regarding a charge of discrimination obtained by an investigating official are confidential. Notwithstanding §§ 1-27-29 to 1-27-32, inclusive, after the issuance of a determination and upon receipt of a written request and payment of costs for copying, all investigatory materials may be disclosed to the parties or their counsel of record.

Source: SL 2002, ch 98, § 1; SL 2004, ch 144, § 1.



§ 20-13-33 Repealed.

20-13-33. Repealed by SL 1977, ch 184



§ 20-13-34 Notice to respondent to answer charge--Time for answer.

20-13-34. Notice to respondent to answer charge--Time for answer. In case of failure to satisfactorily settle a charge by conference or conciliation, or in advance thereof if circumstances so warrant, the official may issue a written notice together with a copy of the charge, as the same may have been amended, requiring the person, employer, employment agency, or labor organization named in the charge, hereafter referred to as respondent, to answer the charge in writing within ten days after the date of the notice or within extended time the investigating official may allow.

Source: SL 1972, ch 11, § 11 (5); SL 1981, ch 166, § 11.



§ 20-13-35 Notice to answer charge after investigating official's report--Time forhearing--Hearing examiner--Right to transfer matter to circuit court.

20-13-35. Notice to answer charge after investigating official's report--Time for hearing--Hearing examiner--Right to transfer matter to circuit court. If the investigating official is satisfied that further endeavor to settle a charge by conference or conciliation is futile, the official shall report the same to the Commission of Human Rights. If the commission determines that the circumstances warrant, it shall issue a written notice requiring the respondent to answer the charge at a hearing to be set within a reasonable period of time before the commission, a commissioner, or any other person designated by the commission to conduct the hearing, hereinafter referred to as hearing examiner, and at a time and place to be specified in the notice. The notice shall include a statement informing the parties of their right to transfer the matter to circuit court as provided in § 20-13-35.1.

Source: SL 1972, ch 11, § 11 (6); SL 1981, ch 166, § 12; SL 1991, ch 179, § 18.



§ 20-13-35.1 Right to proceed by civil action in lieu of hearing--Forms of relief available.

20-13-35.1. Right to proceed by civil action in lieu of hearing--Forms of relief available. No later than twenty days after the issuance of notice requiring the respondent to answer the charge, the charging party or the respondent may elect to have the claims asserted in the charge decided in a civil action, in lieu of a hearing, under the provisions of this section. Any civil action shall be filed within one year of such election. Upon receipt of notice of election, the Division of Human Rights or the Commission of Human Rights has no further jurisdiction over the parties concerning the charge filed. The Division of Human Rights or the Commission of Human Rights shall notify the parties in writing of the election and of the one year limitation period in which to file a civil action. The limitation period in which to file a civil action begins on the date of the notice of election. In a civil action, if the court or jury finds that an unfair or discriminatory practice has occurred, it may award the charging party compensatory damages. The court may grant as relief any injunctive order, including affirmative action, to effectuate the purpose of this chapter. Punitive damages may be awarded under § 21-3-2 for a violation of §§ 20-13-20 to 20-13-21.2, inclusive, 20-13-23.4, 20-13-23.7, or 20-13-26. Attorneys' fees and costs may be awarded to the prevailing party for housing matters.

Source: SL 1991, ch 179, § 20; SL 2004, ch 144, § 2.



§ 20-13-36 Administration of oaths--Depositions.

20-13-36. Administration of oaths--Depositions. The commission, any commissioner, or any investigator, agent, or hearing examiner appointed by the division is empowered to administer oaths, and take depositions as provided by §§ 1-26-19.1 and 1-26-19.2.

Source: SL 1972, ch 11, § 5 (4); SL 1973, ch 142, § 6.



§ 20-13-37 Evidence rules inapplicable at hearings--Cross-examination--Burden ofproof--Preservation of testimony.

20-13-37. Evidence rules inapplicable at hearings--Cross-examination--Burden of proof--Preservation of testimony. The Commission of Human Rights is not bound by the strict rules of evidence prevailing in courts of law or equity but the right of cross-examination shall be preserved. The charging party bears the burden of proving by a preponderance of the evidence the allegations in his charge. The testimony taken at a hearing shall be under oath, electronically recorded, or stenographically reported, or both by a commission agent, and transcribed, if ordered by the commission.

Source: SL 1972, ch 11, § 11 (11); SL 1975, ch 166, § 1; SL 1981, ch 166, § 13.



§ 20-13-38 Presentation of case--Investigating official's participation limited.

20-13-38. Presentation of case--Investigating official's participation limited. The case in support of the charge may be presented at the hearing by one of the division's attorneys or agents. The investigating official may not participate in the hearing except as a witness nor may he participate in the deliberations of the Commission of Human Rights in the case.

Source: SL 1972, ch 11, § 11 (7); SL 1978, ch 153, § 8; SL 1979, ch 156; SL 1981, ch 166, § 14.



§ 20-13-39 Respondent's answer and appearance at hearing--Charging party'sintervention.

20-13-39. Respondent's answer and appearance at hearing--Charging party's intervention. The respondent may file a written verified answer to the charge, and may appear at the hearing in person, with or without counsel, and submit testimony. In the discretion of the hearing examiner, a charging party may be allowed to intervene and present testimony in person or by counsel.

Source: SL 1972, ch 11, § 11 (8); SL 1981, ch 166, § 15.



§ 20-13-40 Amendment of charge or answer.

20-13-40. Amendment of charge or answer. The Division of Human Rights or the charging party may reasonably and fairly amend any charge. The respondent may also amend his answer.

Source: SL 1972, ch 11, § 11 (10); SL 1981, ch 166, § 16.



§ 20-13-41 Proceedings on default by respondent.

20-13-41. Proceedings on default by respondent. When a respondent has failed to answer a charge at a hearing as provided by § 20-13-39 the Commission of Human Rights may enter his default. For good cause shown, the commission may set aside an entry of default within ten days after the date of the entry. If the respondent is in default, the commission may proceed to hear testimony adduced upon behalf of the charging party. After hearing testimony, the commission may enter any order the evidence warrants.

Source: SL 1972, ch 11, § 11 (9); SL 1981, ch 166, § 17.



§ 20-13-42 Finding of discriminatory or unfair practice--Cease and desist order--Affirmative action required.

20-13-42. Finding of discriminatory or unfair practice--Cease and desist order--Affirmative action required. If, upon taking into consideration all the evidence at a hearing, the commission finds that a respondent has engaged in, or is engaging in, any discriminatory or unfair practice as defined in this chapter, the commission shall state its findings of fact and shall issue and cause to be served upon such respondent an order requiring such respondent to cease and desist from such discriminatory or unfair practice and to take such affirmative action, including hiring, reinstatement, or upgrading of employees, with or without back pay; the referring of applicants for employment by any respondent employment agency; the admittance or restoration to membership by any respondent labor organization; the admission to or continuation in enrollment in an apprenticeship program or on-the-job training program; the posting of notices; the making of reports as to the manner of compliance; compensation incidental to the violation, other than pain and suffering, punitive, or consequential damages; costs allowable under chapter 15-17; any other appropriate relief; and reasonable attorneys' fees for housing matters, as in the judgment of the commission effectuates the purposes of this chapter.

Source: SL 1972, ch 11, § 11 (12); SL 1991, ch 179, § 19.



§ 20-13-43 Finding of no discriminatory or unfair practice--Dismissal of charge.

20-13-43. Finding of no discriminatory or unfair practice--Dismissal of charge. If, upon taking into consideration all of the evidence at a hearing, the Commission of Human Rights finds that a respondent has not engaged in such discriminatory or unfair practice, the commission shall state its findings of fact and serve an order dismissing the charge on the charging party and the respondent.

Source: SL 1972, ch 11, § 11 (13); SL 1981, ch 166, § 18.



§ 20-13-44 Majority of commission required for final orders.

20-13-44. Majority of commission required for final orders. All final orders of the Commission of Human Rights shall be concurred in by at least a majority of the total membership of the commission.

Source: SL 1972, ch 11, § 12; SL 1981, ch 166, § 19.



§ 20-13-45 Procedural rules.

20-13-45. Procedural rules. The commission shall establish rules to govern, expedite, and effectuate the procedures established by this chapter and its own actions thereunder.

Source: SL 1972, ch 11, § 11 (14).



§ 20-13-46 Rules governed by general law on administrative rules.

20-13-46. Rules governed by general law on administrative rules. All rules of practice under formal and informal procedures herein provided and all rules and regulations promulgated by the commission shall be in accordance with chapter 1-26.

Source: SL 1972, ch 11, § 17.



§ 20-13-47 Judicial review of commission--court order for enforcement of order.

20-13-47. Judicial review of commission--court order for enforcement of order. Any charging party or respondent claiming to be aggrieved by a final order of the Commission of Human Rights, including a refusal to issue an order, may obtain judicial review thereof under chapter 1-26.

The commission or party may obtain an order of court for the enforcement of commission orders in a proceeding as provided under chapter 21-34. The court may allow the prevailing party reasonable attorneys' fees and costs against the respondent. The court also may assess a civil penalty against the respondent in an amount not to exceed ten thousand dollars for willful or repeated violations or refusal to comply with an order of the commission.

Source: SL 1972, ch 11, § 13 (1); SL 1981, ch 166, § 20; SL 1989, ch 184, § 4; SL 1991, ch 179, §§ 21, 22.



§ 20-13-48 to 20-13-51. Repealed.

20-13-48 to 20-13-51. Repealed by SL 1989, ch 184, §§ 5 to 8



§ 20-13-52 Commission's appearance by attorney--Supervision--Exception in actionagainst governmental agency.

20-13-52. Commission's appearance by attorney--Supervision--Exception in action against governmental agency. The commission may appear in court by its own attorney who shall be subject to the supervision, control, and direction of the attorney general, except that the commission's attorney shall not be subject to the supervision, control, and direction of the attorney general where one of the parties to the court action is a political subdivision or agency of the State of South Dakota and that political subdivision or agency is represented by the attorney general.

Source: SL 1972, ch 11, § 13 (5); SL 1973, ch 142, § 8.



§ 20-13-53 Repealed.

20-13-53. Repealed by SL 1982, ch 16, § 18



§ 20-13-54 Broad construction of chapter.

20-13-54. Broad construction of chapter. This chapter shall be construed broadly to effectuate its purposes.

Source: SL 1972, ch 11, § 14.



§ 20-13-55 Severability of provisions.

20-13-55. Severability of provisions. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect the other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 1972, ch 11, § 18.



§ 20-13-56 Citation of chapter.

20-13-56. Citation of chapter. This chapter may be known and may be cited as the "South Dakota Human Relations Act of 1972."

Source: SL 1972, ch 11, § 1.






Chapter 14 - Commission On Status Of Women [Repealed]

§ 20-14-1 to 20-14-8. Repealed by SL 2009, ch 108, §§ 1 to 8.

20-14-1 to 20-14-8. Repealed by SL 2009, ch 108, §§ 1 to 8









Title 21 - JUDICIAL REMEDIES

Chapter 01 - Actions For Damages Generally

§ 21-1-1 Right to damages for detriment from unlawful act or omission of another.

21-1-1. Right to damages for detriment from unlawful act or omission of another. Every person who suffers detriment from the unlawful act or omission of another may recover from the person in fault a compensation therefor in money, which is called damages. Detriment is a loss or harm suffered in person or property.

Source: CivC 1877, §§ 1940, 1941; CL 1887, §§ 4574, 4575; RCivC 1903, §§ 2286, 2287; RC 1919, §§ 1959, 1960; SDC 1939 & Supp 1960, § 37.1701.



§ 21-1-2 Nominal damages for breach of duty without detriment.

21-1-2. Nominal damages for breach of duty without detriment. When a breach of duty has caused no appreciable detriment to the party affected, he may yet recover nominal damages.

Source: CivC 1877, § 1986; CL 1887, § 4619; RCivC 1903, § 2331; RC 1919, § 2003; SDC 1939 & Supp 1960, § 37.1703.



§ 21-1-3 Damages to be reasonable.

21-1-3. Damages to be reasonable. Damages must in all cases be reasonable, and where an obligation of any kind appears to create a right to unconscionable and grossly oppressive damages, contrary to substantial justice, no more than reasonable damages can be recovered.

Source: CivC 1877, § 1985; CL 1887, § 4618; RCivC 1903, § 2330; RC 1919, § 2002; SDC 1939 & Supp 1960, § 37.1704.



§ 21-1-4 Exemplary or penal damages only as provided--Interest on damages.

21-1-4. Exemplary or penal damages only as provided--Interest on damages. The general remedy by damages does not include exemplary or penal damages nor interest on any damages unless expressly provided by statute.

Source: CivC 1877, § 1983; CL 1887, § 4616; RCivC 1903, § 2328; RC 1919, § 2000; SDC 1939 & Supp 1960, § 37.1705.



§ 21-1-4.1 Discovery and trial of exemplary damage claims.

21-1-4.1. Discovery and trial of exemplary damage claims. In any claim alleging punitive or exemplary damages, before any discovery relating thereto may be commenced and before any such claim may be submitted to the finder of fact, the court shall find, after a hearing and based upon clear and convincing evidence, that there is a reasonable basis to believe that there has been willful, wanton or malicious conduct on the part of the party claimed against.

Source: SL 1986, ch 161.



§ 21-1-5 Damages for breach of obligation not to exceed gain from full performance--Exceptions.

21-1-5. Damages for breach of obligation not to exceed gain from full performance--Exceptions. Notwithstanding the provisions of these statutes, no person can recover a greater amount in damages for the breach of an obligation than he could have gained by the full performance thereof on both sides, except in the cases specified in statutes providing exemplary damages or penal damages, and in statutes relating to damages for breach of promise to marry, for seduction, or wrongful injuries to animals.

Source: CivC 1877, § 1984; CL 1887, § 4617; RCivC 1903, § 2329; RC 1919, § 2001; SDC 1939 & Supp 1960, § 37.1706.



§ 21-1-6 Market value considered in estimating damage to property.

21-1-6. Market value considered in estimating damage to property. In estimating the damage to property, except in the cases prescribed in §§ 21-1-8 and 21-1-9, the value of such property to the owner is deemed to be its market value at the time and in the market nearest to the place where it was located at the time of the damage.

Source: CivC 1877, § 1979; CL 1887, § 4612; RCivC 1903, § 2324; RC 1919, § 1996; SDC 1939 & Supp 1960, § 37.1707.



§ 21-1-7 Market value considered in estimating damages for deprivation of possession ofproperty.

21-1-7. Market value considered in estimating damages for deprivation of possession of property. In estimating damages except as provided by §§ 21-1-8 and 21-1-9 the value of property to an owner thereof deprived of its possession is deemed to be the price at which he might have bought an equivalent thing, in the market nearest to the place where the property ought to have been put into his possession and at such time after the breach of duty upon which his right to damages is founded as would suffice, with reasonable diligence, for him to make such a purchase.

Source: CivC 1877, § 1980; CL 1887, § 4613; RCivC 1903, § 2325; RC 1919, § 1997; SDC 1939 & Supp 1960, § 37.1708.



§ 21-1-8 Peculiar value of property to plaintiff considered in damages against defendant withnotice or willful wrongdoer.

21-1-8. Peculiar value of property to plaintiff considered in damages against defendant with notice or willful wrongdoer. Where certain property has a peculiar value to a person recovering damages for a deprivation thereof, or injury thereto, that may be deemed to be its value against one who had notice thereof before incurring a liability to damages in respect thereof, or against a willful wrongdoer.

Source: CivC 1877, § 1981; CL 1887, § 4614; RCivC 1903, § 2326; RC 1919, § 1998; SDC 1939 & Supp 1960, § 37.1709.



§ 21-1-9 Value of instrument presumed equal to value of property represented.

21-1-9. Value of instrument presumed equal to value of property represented. For the purpose of estimating damages the value of an instrument in writing is presumed to be equal to that of the property to which it entitles its owner.

Source: CivC 1877, § 1982; CL 1887, § 4615; RCivC 1903, § 2327; RC 1919, § 1999; SDC 1939 & Supp 1960, § 37.1710.



§ 21-1-10 Damages awarded for detriment after commencement of action.

21-1-10. Damages awarded for detriment after commencement of action. Damages may be awarded in a judicial proceeding for detriment resulting after the commencement thereof, or certain to result in the future.

Source: CivC 1877, § 1942; CL 1887, § 4576; RCivC 1903, § 2288; RC 1919, § 1961; SDC 1939 & Supp 1960, § 37.1702.



§ 21-1-11 Interest awarded on damages certain.

21-1-11. Interest awarded on damages certain. Every person who is entitled to recover damages certain, or capable of being made certain by calculation, and the right to recover which is vested in him upon a particular day, is entitled also to recover interest thereon from that day, except during such time as the debtor is prevented by law, or by the act of the creditor, from paying the debt.

Source: CivC 1877, § 1943; CL 1887, § 4577; RCivC 1903, § 2289; RC 1919, § 1962; SDC 1939 & Supp 1960, § 37.1711.



§ 21-1-12 Acceptance of principal as waiver of interest.

21-1-12. Acceptance of principal as waiver of interest. Accepting payment of the whole principal, as such, waives all claim to interest.

Source: CivC 1877, § 1945; CL 1887, § 4579; RCivC 1903, § 2291; RC 1919, § 1964; SDC 1939 & Supp 1960, § 37.1713.



§ 21-1-13 Interest on damages in discretion of jury.

21-1-13. Interest on damages in discretion of jury. In an action for the breach of an obligation not arising from contract, and in every case of oppression, fraud, or malice, interest may be given, in the discretion of the jury.

Source: CivC 1877, § 1944; CL 1887, § 4578; RCivC 1903, § 2290; RC 1919, § 1963; SDC 1939 & Supp 1960, § 37.1712.



§ 21-1-13.1 Interest on damages--Prejudgment interest--Retroactive application.

21-1-13.1. Interest on damages--Prejudgment interest--Retroactive application. Any person who is entitled to recover damages, whether in the principal action or by counterclaim, cross claim, or third-party claim, is entitled to recover interest thereon from the day that the loss or damage occurred, except during such time as the debtor is prevented by law, or by act of the creditor, from paying the debt. Prejudgment interest is not recoverable on future damages, punitive damages, or intangible damages such as pain and suffering, emotional distress, loss of consortium, injury to credit, reputation or financial standing, loss of enjoyment of life, or loss of society and companionship. If there is a question of fact as to when the loss or damage occurred, prejudgment interest shall commence on the date specified in the verdict or decision and shall run to, and include, the date of the verdict or, if there is no verdict, the date the judgment is entered. If necessary, special interrogatories shall be submitted to the jury. Prejudgment interest on damages arising from a contract shall be at the contract rate, if so provided in the contract; otherwise, if prejudgment interest is awarded, it shall be at the Category B rate of interest specified in § 54-3-16. Prejudgment interest on damages arising from inverse condemnation actions shall be at the Category A rate of interest as specified by § 54-3-16 on the day judgment is entered. This section shall apply retroactively to the day the loss or damage occurred in any pending action for inverse condemnation. The court shall compute and award the interest provided in this section and shall include such interest in the judgment in the same manner as it taxes costs.

Source: SL 1990, ch 156, § 1; SL 2003, ch 242, § 2.



§ 21-1-13.2 Application of interest statutes.

21-1-13.2. Application of interest statutes. The provisions of § 21-1-13.1 apply to any suit commenced on or after July 1, 1990. The provisions of §§ 21-1-11 and 21-1-13 apply to any suit commenced before July 1, 1990.

Source: SL 1990, ch 156, § 2.



§ 21-1-14 Liability of issuer of bad check for collection costs--Costs included in restitutionaward.

21-1-14. Liability of issuer of bad check for collection costs--Costs included in restitution award. Any person who violates § 22-30A-24 or 22-30A-25 is liable, pursuant to § 57A-3-420, for damages for the reasonable costs and expenses of collecting the dishonored check. Such reasonable costs and expenses including any necessary service or handling charge paid by any merchant, shall be included in any award of restitution made by the court in any action for a violation of § 22-30A-24 or 22-30A-25.

Source: SL 1983, ch 368, § 3; SL 1986, ch 171, § 1.



§ 21-1-15 Definitions.

21-1-15. Definitions. Terms used in this section and § 21-1-16 mean:

(1) "Action," any civil lawsuit or action in contract or tort for damage or indemnity brought against a construction professional to assert a claim for damage or the loss of use of real or personal property caused by a construction defect. The term does not include a counterclaim, cross-claim, or civil action in tort alleging personal injury or wrongful death resulting from a construction defect;

(2) "Construction defect," a deficiency in or arising out of the supervision, construction, or remodeling of a residence that results from any of the following:

(a) Defective materials, products, or components used in the construction or remodeling of a residence;

(b) Violation of the applicable building, plumbing, or electrical codes in effect at the time of the construction or remodeling of a residence; or

(c) Failure to construct or remodel a residence in accordance with contract specifications or accepted trade standards;

(3) "Construction professional," a builder, contractor, or subcontractor performing or furnishing the supervision of the construction or remodeling of any residence, whether operating as a sole proprietor, partnership, corporation, or other business entity;

(4) "Home owner," any person, company, firm, partnership, corporation, or association who contracts with a construction professional for the remodeling, construction, or construction and sale of a residence. The term includes a subsequent purchaser of a residence from any home owner;

(5) "Residence," a single-family house or a unit in a multi-unit residential structure in which title to each individual unit is transferred to the owner under a condominium or cooperative system;

(6) "Serve" or "service," personal delivery or delivery by certified mail to the last known address of the addressee.
Source: SL 2007, ch 137, § 1.



§ 21-1-16 Residential construction defects--Notice and opportunity to remedy--Time forinspection and offer to repair or compensate.

21-1-16. Residential construction defects--Notice and opportunity to remedy--Time for inspection and offer to repair or compensate. Prior to commencing an action against the construction professional for a construction defect, a home owner shall:

(1) Serve on the construction professional a written notice describing the alleged construction defect; and

(2) Allow the construction professional, within thirty days after service of the notice, to inspect the alleged construction defect and serve on the home owner a written offer to repair the construction defect or compensate the owner by monetary payment.

The home owner may not commence an action against the construction professional for a construction defect until thirty days after the notice is served on the construction professional or until the construction professional refuses to remedy the alleged construction defect, whichever occurs first. Upon service of the notice, the statute of limitations set forth in chapter 15-2A is suspended for the thirty-day period or until the refusal, whichever occurs first. If the home owner commences an action against the construction professional without complying with the requirements of this section, the action shall be stayed until the home owner has complied with such requirements. No home owner is required to serve another written notice for any additional defects discovered after the home owner has served an initial written notice of a construction defect pursuant to this section. The provisions of this section do not apply to the initiation of a counterclaim or cross-claim in any action that is already properly commenced.

Source: SL 2007, ch 137, § 2.






Chapter 02 - Damages For Breach Of Contract

§ 21-2-1 General measure of damages for breach of contract--Uncertain damages notrecovered.

21-2-1. General measure of damages for breach of contract--Uncertain damages not recovered. For the breach of an obligation arising from contract, the measure of damages, except where otherwise expressly provided by this code, is the amount which will compensate the party aggrieved for all the detriment proximately caused thereby, or which, in the ordinary course of things, would be likely to result therefrom. No damages can be recovered for a breach of contract which are not clearly ascertainable in both their nature and their origin.

Source: CivC 1877, §§ 1947, 1948; CL 1887, § 4581; RCivC 1903, § 2293; RC 1919, § 1966; SDC 1939 & Supp 1960, § 37.1801.



§ 21-2-2 Damages for breach of obligation to pay money.

21-2-2. Damages for breach of obligation to pay money. The detriment caused by the breach of an obligation to pay money only is deemed to be the amount due by the terms of the obligation with interest thereon.

Source: CivC 1877, § 1949; CL 1887, § 4582; RCivC 1903, § 2294; RC 1919, § 1967; SDC 1939 & Supp 1960, § 37.1802.



§ 21-2-3 Damages for breach of agreement to convey real property.

21-2-3. Damages for breach of agreement to convey real property. The detriment caused by the breach of an agreement to convey an estate in real property is deemed to be the price paid, and the expenses properly incurred in examining the title and preparing the necessary papers, with interest thereon; but adding thereto, in case of bad faith, the difference between the price agreed to be paid, and the value of the estate agreed to be conveyed, at the time of the breach, and the expenses properly incurred in preparing to enter upon the land.

Source: CivC 1877, § 1953; CL 1887, § 4586; RCivC 1903, § 2298; RC 1919, § 1970; SDC 1939 & Supp 1960, § 37.1805.



§ 21-2-4 Damages for breach of agreement to purchase real property.

21-2-4. Damages for breach of agreement to purchase real property. The detriment caused by the breach of an agreement to purchase an estate in real property, is deemed to be the excess, if any, of the amount which would have been due to the seller under the contract, over the value of the property to him.

Source: CivC 1877, § 1954; CL 1887, § 4587; RCivC 1903, § 2299; RC 1919, § 1971; SDC 1939 & Supp 1960, § 37.1806.



§ 21-2-5 Damages for breach of covenant in grant of real property.

21-2-5. Damages for breach of covenant in grant of real property. The detriment caused by the breach of a covenant of seizin, of right to convey, or warranty, or of quiet enjoyment, in a grant of an estate in real property, is deemed to be:

(1) The price paid to the grantor, or if the breach is partial only, such proportion of the price as the value of the property affected by the breach bore, at the time of the grant, to the value of the whole property;

(2) Interest thereon for the time during which the grantee derived no benefit from the property, not exceeding six years;

(3) Any expenses properly incurred by the covenantee in defending his possession.
Source: CivC 1877, § 1951; CL 1887, § 4584; RCivC 1903, § 2296; RC 1919, § 1968; SDC 1939 & Supp 1960, § 37.1803.



§ 21-2-6 Damages for breach of covenant against encumbrances.

21-2-6. Damages for breach of covenant against encumbrances. The detriment caused by the breach of a covenant against encumbrances, in a grant of an estate in real property, is deemed to be the amount which has been actually expended by the covenantee in extinguishing either the principal or interest thereof; not exceeding in the former case a proportion of the price paid to the grantor, equivalent to the relative value, at the time of the grant, of the property affected by the breach, as compared with the whole; or, in the latter case interest on a like amount.

Source: CivC 1877, § 1952; CL 1887, § 4585; RCivC 1903, § 2297; RC 1919, § 1969; SDC 1939 & Supp 1960, § 37.1804.



§ 21-2-7 Damages for breach of warranty of agent's authority.

21-2-7. Damages for breach of warranty of agent's authority. The detriment caused by the breach of a warranty of an agent's authority is deemed to be the amount which could have been recovered and collected from his principal if the warranty had been complied with, and the reasonable expenses of legal proceedings taken, in good faith, to enforce the act of the agent against his principal.

Source: CivC 1877, § 1965; CL 1887, § 4598; RCivC 1903, § 2310; RC 1919, § 1982; SDC 1939 & Supp 1960, § 37.1809.



§ 21-2-8 Damages for carrier's failure to accept freight, messages or passengers.

21-2-8. Damages for carrier's failure to accept freight, messages or passengers. The detriment caused by breach of a carrier's obligation by failure to accept freight, messages, or passengers, is deemed to be the difference between the amount he had a right to charge for the carriage and the amount it would be necessary to pay for the same service when it ought to be performed.

Source: CivC 1877, § 1962; CL 1887, § 4595; RCivC 1903, § 2307; RC 1919, § 1979; SDC 1939 & Supp 1960, § 37.1808 (1).



§ 21-2-9 Damages for carrier's failure to deliver freight.

21-2-9. Damages for carrier's failure to deliver freight. The detriment caused by breach of a carrier's obligation by failure to deliver freight, where he has not converted it to his own use, is deemed to be the value thereof at the place and on the day at which it should have been delivered, deducting the freightage to which he would have been entitled if he had completed the delivery.

Source: CivC 1877, § 1963; CL 1887, § 4596; RCivC 1903, § 2308; RC 1919, § 1980; SDC 1939 & Supp 1960, § 37.1808 (2).



§ 21-2-10 Damages for carrier's delay in delivery of freight.

21-2-10. Damages for carrier's delay in delivery of freight. The detriment caused by breach of a carrier's obligation by delay in delivery of freight, is deemed to be the depreciation in the intrinsic value of the freight during the delay, and also the depreciation, if any, in the market value thereof, otherwise than by reason of depreciation in its intrinsic value, at the place where it ought to have been delivered and between the day at which it ought to have been delivered and the day of its actual delivery.

Source: CivC 1877, § 1964; CL 1887, § 4597; RCivC 1903, § 2309; RC 1919, § 1981; SDC 1939 & Supp 1960, § 37.1808 (3).






Chapter 03 - Damages For Torts

§ 21-3-1 General measure of damages for breach of noncontractual obligation--Foreseeabilitynot required.

21-3-1. General measure of damages for breach of noncontractual obligation--Foreseeability not required. For the breach of an obligation not arising from contract, the measure of damages, except where otherwise expressly provided by this code, is the amount which will compensate for all the detriment proximately caused thereby, whether it could have been anticipated or not.

Source: CivC 1877, § 1967; CL 1887, § 4600; RCivC 1903, § 2312; RC 1919, § 1984; SDC 1939 & Supp 1960, § 37.1901.



§ 21-3-2 Punitive damages in discretion of jury.

21-3-2. Punitive damages in discretion of jury. In any action for the breach of an obligation not arising from contract, where the defendant has been guilty of oppression, fraud, or malice, actual or presumed, or in any case of wrongful injury to animals, being subjects of property, committed intentionally or by willful and wanton misconduct, in disregard of humanity, the jury, in addition to the actual damage, may give damages for the sake of example, and by way of punishing the defendant.

Source: CivC 1877, §§ 1946, 1974; CL 1887, §§ 4580, 4607; RCivC 1903, §§ 2292, 2319; RC 1919, §§ 1965, 1991; SDC 1939 & Supp 1960, § 37.1902.



§ 21-3-3 Presumed damages for wrongful conversion of personal property--Presumptionsconclusive when possession wrongful from beginning.

21-3-3. Presumed damages for wrongful conversion of personal property--Presumptions conclusive when possession wrongful from beginning. The detriment caused by the wrongful conversion of personal property is presumed to be:

(1) The value of the property at the time of the conversion, with the interest from that time;

(2) Where the action has been prosecuted with reasonable diligence, the highest market value of the property at any time between the conversion and the verdict, without interest, at the option of the injured party;

(3) A fair compensation for the time and money properly expended in pursuit of the property.

Such presumptions cannot be repelled in favor of one whose possession was wrongful from the beginning by his subsequent application of the property to the benefit of the owner, without his consent.

Source: CivC 1877, §§ 1970, 1971; SL 1885, ch 42, § 1; CL 1887, §§ 4603, 4604; RCivC 1903, §§ 2315, 2316; RC 1919, §§ 1987, 1988; SDC 1939 & Supp 1960, § 37.1910.



§ 21-3-4 Lien holder's damages for conversion of personal property.

21-3-4. Lien holder's damages for conversion of personal property. One having a mere lien on personal property cannot recover greater damages for its conversion, from one having a right thereto superior to his, after his lien is discharged, than the amount secured by the lien, and the compensation allowed by § 21-3-3, for the loss of time and expenses.

Source: CivC 1877, § 1972; CL 1887, § 4605; RCivC 1903, § 2317; RC 1919, § 1989; SDC 1939 & Supp 1960, § 37.1912.



§ 21-3-5 General measure of damages for wrongful occupation of real property.

21-3-5. General measure of damages for wrongful occupation of real property. The detriment caused by the wrongful occupation of real property, in cases not embraced in §§ 21-3-6 to 21-3-9, inclusive, is deemed to be the value of the use of the property for the time of such occupation, not exceeding six years next preceding the commencement of the action or proceeding to enforce the rights to damages, and the costs, if any, of recovering the possession.

Source: CivC 1877, § 1968; CL 1887, § 4601; RCivC 1903, § 2313; RC 1919, § 1985; SDC 1939 & Supp 1960, § 37.1903.



§ 21-3-6 Treble damages for forcible exclusion from real property.

21-3-6. Treble damages for forcible exclusion from real property. For forcibly ejecting or excluding a person from the possession of real property, the measure of damages is three times such a sum as would compensate for the detriment caused to him by the act complained of.

Source: CivC 1877, § 1977; CL 1887, § 4610; RCivC 1903, § 2322; RC 1919, § 1994; SDC 1939 & Supp 1960, § 37.1907.



§ 21-3-7 Double damages for failure of tenant to give up premises after notice of intention.

21-3-7. Double damages for failure of tenant to give up premises after notice of intention. For the failure of a tenant to give up the premises held by him, when he has given notice of his intention to do so, the measure of damages is double the rent which he ought otherwise to pay.

Source: CivC 1877, § 1975; CL 1887, § 4608; RCivC 1903, § 2320; RC 1919, § 1992; SDC 1939 & Supp 1960, § 37.1905.



§ 21-3-8 Double damages for holding over by tenant after expiration of term and notice toquit.

21-3-8. Double damages for holding over by tenant after expiration of term and notice to quit. For willfully holding over real property, by a tenant after the end of his term, and after notice to quit has been duly given, and demand of possession made, the measure of damages is double the yearly value of the property, for the time of withholding, in addition to compensation for the detriment occasioned thereby.

Source: CivC 1877, § 1976; CL 1887, § 4609; RCivC 1903, § 2321; RC 1919, § 1993; SDC 1939 & Supp 1960, § 37.1906.



§ 21-3-9 Measure of damages for holding over real property by conservator, trustee, or lifetenant.

21-3-9. Measure of damages for holding over real property by conservator, trustee, or life tenant. For willfully holding over real property by a person who entered upon the same as conservator or trustee for a minor, or by right of an estate terminable with any life or lives, after the termination of the trust or particular estate, without the consent of the party immediately entitled after such termination, the measure of damages is the value of the profits received during such holding over.

Source: CivC 1877, § 1969; CL 1887, § 4602; RCivC 1903, § 2314; RC 1919, § 1986; SDC 1939 & Supp 1960, § 37.1904; SL 1993, ch 213, § 96.



§ 21-3-10 Damages for wrongful injury to trees and plants.

21-3-10. Damages for wrongful injury to trees and plants. The Guide for Plant Appraisal, Ninth Edition, as published by the International Society of Arboriculture as of January 1, 2007, shall be used as a guide to measure the actual damages for the wrongful injury to trees or plants.

Source: CivC 1877, § 1978; CL 1887, § 4611; RCivC 1903, § 2323; RC 1919, § 1995; SDC 1939 & Supp 1960, § 37.1908; SL 2007, ch 138, § 1.



§ 21-3-11 Limitation on damages for medical malpractice.

21-3-11. Limitation on damages for medical malpractice. In any action for damages for personal injury or death alleging malpractice against any physician licensed pursuant to chapter 36-4, chiropractor, optometrist, podiatrist, dentist, dental hygienist, dental assistant, hospital, critical access hospital, registered nurse, licensed practical nurse, certified registered nurse anesthetist, clinical nurse specialist, nurse practitioner, nurse midwife, or physician's assistant, or against the practitioner's corporate, limited liability partnership, or limited liability company employer based upon the acts or omissions of the practitioner, under the laws of this state, whether taken through the court system or by binding arbitration, the total general damages which may be awarded may not exceed the sum of five hundred thousand dollars. There is no limitation on the amount of special damages which may be awarded. This section applies only to causes of action arising from injuries or death occurring after July 1, 1976. However, in the case of chiropractors, it applies only to the causes of action arising from injuries or death occurring after July 1, 1978. In the case of optometrists, it applies only to causes of action arising from injuries or death occurring after July 1, 2002. In the case of podiatrists, it applies only to causes of action arising from injuries or death occurring after July 1, 2005.

Source: SL 1976, ch 154, §§ 1, 2; SL 1978, ch 154; SL 1985, ch 167; SL 1986, ch 172; SL 1997, ch 123, § 2; SL 2002, ch 99, § 1; SL 2005, ch 119, § 1.



§ 21-3-11.1 Legislative findings--Revival of § 21-3-11.

21-3-11.1. Legislative findings--Revival of § 21-3-11. As a result of the decision of the South Dakota Supreme Court in Knowles vs. United States, 1996 SD 10, 544 NW2d 183 (1996), the Legislature accepts the court's analysis and finds that Chapter 167 of the Session Laws of 1985 is now and has been part of the South Dakota Codified Laws since its effective date, codified as § 21-3-11. The Legislature finds that amendment of the revived statute is necessary to recognize the evolution of levels of licensure from the time of initial passage of the statute to the present for the practitioners and entities addressed by the original version of the statute.

Source: SL 1997, ch 123, § 1.



§ 21-3-12 Evidence of special damages insurance from certain collateral sources admissible inpersonal injury actions for health care malpractice.

21-3-12. Evidence of special damages insurance from certain collateral sources admissible in personal injury actions for health care malpractice. In any action for damages for personal injury or death alleging health care malpractice on the part of any physician, chiropractor, dentist, hospital, registered nurse, licensed practical nurse, or other practitioner of the healing arts, whether founded upon tort or contract, if it is alleged that the claimant suffered special damages by reason of such injury or death, evidence shall be admissible which is relevant to prove that any such special damages were paid for or are payable by, in whole or in part, insurance which is not subject to subrogation and which was not purchased privately, in whole or in part, by the claimant, claimant's decedent, or a member of the immediate family of claimant or claimant's decedent, or were paid for, or are payable by, in whole or in part, state or federal governmental programs not subject to subrogation.

Source: SL 1977, ch 182.



§ 21-3-13 Limitation of damages recoverable for injury or death of rodeo contestant.

21-3-13. Limitation of damages recoverable for injury or death of rodeo contestant. No person who voluntarily participates as a contestant in any rodeo, his representative or his estate may recover damages in excess of one hundred thousand dollars for wrongful death or personal injury arising out of such participation.

Source: SL 1985, ch 168, § 1.



§ 21-3-14 Local law where personal injury occurs determines survival of claim.

21-3-14. Local law where personal injury occurs determines survival of claim. In any action arising out of an injury to the person, the local law of the state where the injury occurs determines whether a claim for damages survives the death of the party sought to be held liable or of the injured person. For purposes of this section, the place where the injury occurs is the place where the forces causing the injury first result in actionable injury to the injured person.

Source: SL 2011, ch 112, § 1.






Chapter 03A - Periodic Payments Of Certain Judgments And Settlements

§ 21-3A-1 Definition of terms.

21-3A-1. Definition of terms. Terms used in this chapter, mean:

(1) "Bodily injury," any bodily harm, sickness, disease, or death;

(2) "Economic loss," any pecuniary harm for which damages are recoverable;

(3) "Future damages," any damages arising from bodily injury which the trier of fact finds will accrue after the damages findings are made;

(4) "Noneconomic loss," any nonpecuniary harm for which damages are recoverable, but the term does not include punitive or exemplary damages;

(5) "Past damages," any damages that have accrued when the damages findings are made, including any punitive or exemplary damages allowed by law; and

(6) "Qualified insurer," any insurer, self-insurer, plan, or arrangement approved pursuant to § 21-3A-12.
Source: SL 1986, ch 163, § 1.



§ 21-3A-1.1 Purposes of chapter.

21-3A-1.1. Purposes of chapter. The purposes of this chapter are to fully and fairly compensate injured parties as well as to:

(1) Alleviate some of the practical problems incident to unpredictability of large future losses;

(2) Effectuate more precise awards of damages for actual losses;

(3) Pay damages as the trier of fact finds the losses will accrue; and

(4) Assure that payments of damages more nearly serve the purposes for which they are awarded.
Source: SL 1986, ch 163, § 15, as added by SL 1988, ch 181, § 1.



§ 21-3A-1.2 Applicability of chapter.

21-3A-1.2. Applicability of chapter. The provisions of this chapter apply only to any action against a physician, surgeon, dentist, hospital, sanitarium, registered nurse, licensed practical nurse, chiropractor, or other practitioner of the healing arts for malpractice, error, mistake or failure to cure, whether based upon contract or tort, and to the professional corporation or corporations of any such practitioner of the healing arts.

Source: SL 1986, ch 163, § 16, as added by SL 1988, ch 181, § 6.



§ 21-3A-2 Action for bodily injury--Effective election--Objection to election--Timerequirements--Action not tried under chapter--Withdrawal of election.

21-3A-2. Action for bodily injury--Effective election--Objection to election--Time requirements--Action not tried under chapter--Withdrawal of election. In order to invoke this chapter, a party to an action for bodily injury shall make an effective election in accordance with this section within one hundred twenty days after service of the complaint.

The election shall be made in accordance with rules of court. Any objection to the election shall be made in accordance with rules of court within thirty days after the election has been made.

An election is effective if:

(1) All parties have consented;

(2) No timely objection is filed by any party; or

(3) A timely objection is filed; but

(a) The electing party is a claimant and shows there is a good faith claim that future damages will exceed two hundred thousand dollars; or

(b) The electing party is a party responding to a claim for future damages in excess of two hundred thousand dollars and shows that security in the amount of the claim for past and future damages or five hundred thousand dollars, whichever is less, can be provided under this chapter.

If an objecting party shows that the purposes of this chapter would not be served by conducting the trial of the claim affecting him under this chapter, the court may determine not to try the claim under this chapter even though the conditions of subsection (a) or (b) of subdivision (3) of this section are satisfied. Such determination shall be made in accordance with rules of court.

If an effective election is on file at the commencement of trial, all actions, including third-party claims, counterclaims and actions consolidated for trial, shall be tried under this chapter unless the court finds that the purposes of this chapter would not be served by doing so or in the interest of justice a separate trial or proceeding should be held on some or all of the claims that are not the subject of the election.

An effective election can be withdrawn only by consent of all parties to the claim to which the election relates.

Source: SL 1986, ch 163, § 2; SL 1988, ch 181, § 2.



§ 21-3A-3 Calculation of damages by trier of fact.

21-3A-3. Calculation of damages by trier of fact. If liability is found in a trial under this chapter, the trier of fact, in addition to other appropriate findings, shall make separate findings for each claimant specifying the amount of:

(1) Any past damages; and

(2) Any future damages and the periods over which they will accrue, on an annual basis, for each of the following types:

(a) Medical and other costs of health care;

(b) Other economic loss; and

(c) Noneconomic loss.

The calculation of future damages for types (a) and (c) described in subdivision (2) of this section shall be based on the costs and losses during the period of time the claimant will sustain those costs and losses and the calculation for type (b) shall be based on the losses during the period of time the claimant would have lived but for the injury upon which the claim is based.

Source: SL 1986, ch 163, § 3.



§ 21-3A-4 Evidence and calculation of future damages--Jury instructions concerning futuredamages.

21-3A-4. Evidence and calculation of future damages--Jury instructions concerning future damages. In all trials under this chapter, evidence of future damages shall be expressed in current values and those damages shall be calculated by the trier of fact without regard to future changes in the earning power or purchasing power of the dollar.

In all jury trials in which special damages findings are required under this chapter, the jury shall be informed that with respect to future damages:

(1) The law provides for adjustments to be made later to take account of future changes in the purchasing power of the dollar;

(2) The law takes into account the fact that those payments may be made in the future rather than in one lump sum now; and

(3) The jury will make their findings on the assumption that appropriate adjustments for future changes in the purchasing power of the dollar will be made later.
Source: SL 1986, ch 163, § 4.



§ 21-3A-5 Judgment entered on verdict requiring special damages.

21-3A-5. Judgment entered on verdict requiring special damages. In order to determine what judgment is to be entered on a verdict requiring findings of special damages under this chapter, the court shall proceed as follows:

(1) The court shall apply to the findings of past and future damages whether determined by the court or jury, any applicable rules of law, including setoffs, credits, comparative fault, additurs and remittiturs, in calculating the respective amounts of past and future damages each claimant is entitled to recover and each party is obligated to pay.

(2) If the total amount of future damages recoverable by a claimant in an action for bodily injury or by all of the beneficiaries in an action for wrongful death is less than two hundred thousand dollars, the court, unless the claimant or beneficiaries elect to receive a judgment of periodic installments, shall reduce the amounts payable for future damages in accordance with § 21-3A-9, to determine the equivalent lump-sum value and enter judgment for that amount plus the amounts found for past damages.

(3) If the total amount of future damages recoverable by a claimant in an action for bodily injury or by all of the beneficiaries in an action for wrongful death is two hundred thousand dollars, or more, or the claimant or beneficiaries so elect, the court shall enter judgment as follows:

(a) If a judgment for periodic installments is entered, it shall specify payment of attorney's fees and litigation expenses in a manner separate from the periodic installments payable to the claimant, either in lump sum or by periodic installments, pursuant to any agreement entered into between the claimant or beneficiary and his attorney. If any portion of future damages is payable in advance of the period to which it applies in satisfaction of the agreement, the amount of the damages is subject to discount in accordance with § 21-3A-9.

(b) Upon election of a subrogee, including an employer or insurer who provides workers' compensation, filed within the time permitted by rule of court, any part of future damages allocable to reimbursement of payments previously made by the subrogee is payable in lump sum to the subrogee and the appropriate reduction of future damages shall be calculated in accordance with § 21-3A-9.

(c) The court shall enter judgment in lump sum for past damages and for any damages payable in lump sum or otherwise under subsections (3)(a) and (3)(b). Any lump-sum payments for future damages reduce proportionately all periodic installments for future damages.

(d) After making any adjustments prescribed by the preceding subsections, the court shall reduce the remaining amounts for future damages to present value in accordance with § 21-3A-9 to determine the equivalent lump-sum value. If the equivalent lump-sum value is more than one hundred thousand dollars or the claimant or beneficiaries elect to receive a judgment for periodic installments, the court shall enter a judgment for the payment of the remaining amounts of future damages, without reduction in periodic installments in accordance with § 21-3A-1.2, otherwise, the court shall enter a judgment for the equivalent lump-sum value.

(e) In an action for wrongful death, the calculation of the equivalent lump-sum value under subsection (3)(d) of the remaining amounts for future damages shall be based on the total recovery for all beneficiaries of the action. If the lump-sum equivalent of the total is more than fifty thousand dollars, each beneficiary shall be paid in periodic installments in accordance with § 21-3A-1.2.

(4) Upon petition of a party before entry of judgment and a finding of incapacity to post the required security, the court, at the election of the claimant or beneficiaries in an action for wrongful death, shall:

(a) Enter a judgment in accordance with subdivision (3); or

(b) Reduce the amounts payable for future damages in accordance with § 21-3A-9, unless subdivision 21-3A-8(1) applies, to determine the equivalent lump-sum value and enter judgment for that amount plus the amounts found for past damages.
Source: SL 1986, ch 163, § 5; SL 1988, ch 181, § 3.



§ 21-3A-6 Judgment for periodic installments--Adjustment--Index factor--Schedule ofpayments.

21-3A-6. Judgment for periodic installments--Adjustment--Index factor--Schedule of payments. A judgment for periodic installments shall set out:

(1) The findings of the future damages for each calendar year; and

(2) A schedule of the base figure for each calendar year to be used in calculating future payments. The base figure is determined by discounting the findings for each calendar year in accordance with § 21-3A-9.

As of the first day of each calendar year after a judgment for periodic installments is entered, the schedule of all installments not previously due shall be adjusted by adding to the base figure for each installment, in the most recently modified schedule, a sum determined by multiplying the base figure by the index factor defined in this section.

If a judgment for periodic installments has been in effect for:

(1) One year or more at the time of adjustment, the index factor is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment;

(2) Less than one year but more than six months at the time of adjustment, the index factor is one-half of the index factor defined in this section; and

(3) Less than six months but more than three months at the time of adjustment, the index factor is one-fourth of the index factor defined in this section.

In all other cases, no adjustment may be made.

Unless the court directs otherwise or the parties otherwise agree, payments shall be scheduled at one-month intervals. Payments for damages accruing during the scheduled intervals are due at the beginning of the intervals.

Source: SL 1986, ch 163, § 6; SL 1988, ch 181, § 4.



§ 21-3A-7 Security authorized for payment of judgment for periodic installments.

21-3A-7. Security authorized for payment of judgment for periodic installments. Security authorized or required for payment of a judgment for periodic installments entered in accordance with this chapter shall be in one or more of the following forms and approved by the court:

(1) Bond executed by a qualified insurer;

(2) Annuity contract executed by a qualified insurer;

(3) Evidence of applicable and collectible liability insurance with one or more qualified insurers;

(4) An agreement by one or more qualified insurers to guarantee payment of the judgment; or

(5) Any other satisfactory form of security.

Security complying with this section serves also as a required supersedeas bond.

Source: SL 1986, ch 163, § 7.



§ 21-3A-8 Posting of security by judgment debtor or insurer--Failure to comply--Right tolump-sum payment--Wrongful death action--Right of reimbursement.

21-3A-8. Posting of security by judgment debtor or insurer--Failure to comply--Right to lump-sum payment--Wrongful death action--Right of reimbursement. If the court enters a judgment for periodic installments, each party liable for all or a portion of the judgment, unless found to be incapable of doing so under subdivision 21-3A-5(4), shall separately or jointly with one or more others post security in an amount equal to the present lump-sum equivalent of the unpaid judgment, including past damages, in a form prescribed in § 21-3A-7, within thirty days after the date the judgment is subject to execution. A liability insurer having a contractual obligation and any other person adjudged to have an obligation to pay all or part of a judgment for periodic installments on behalf of a judgment debtor is obligated to post security to the extent of its contractual or adjudged obligation if the judgment debtor has not done so.

A judgment creditor or successor in interest and any party having rights under this section may move that the court find that security has not been posted and maintained with regard to a judgment obligation owing to the moving party. Upon so finding, the court shall calculate the lump-sum equivalent of the obligation under § 21-3A-9 and enter a judgment for that amount in favor of the moving party.

Upon motion by the claimant, or the beneficiaries in an action for wrongful death, the court, in the absence of a showing of good cause, shall enter a lump-sum judgment without applying the discount factor in § 21-3A-9 if:

(1) A responding party elects to have this chapter apply and makes the required showing as to security under § 21-3A-2, but thereafter fails to post security; or

(2) A party fails to maintain security.

If a judgment debtor who is the only person liable for a portion of a judgment for periodic installments fails to post and maintain security, the right to lump-sum payment described in this section applies only against that judgment debtor and the portion of the judgment so owed.

If more than one party is liable for all or a portion of a judgment requiring security under this chapter and the required security is posted by one or more but fewer than all of the parties liable, the security requirements are satisfied and those posting security may proceed under this section to enforce rights for security or lump-sum payment to satisfy or protect rights of reimbursement from a party not posting security.

Source: SL 1986, ch 163, § 8; SL 1988, ch 181, § 5.



§ 21-3A-9 Discount factor.

21-3A-9. Discount factor. If future damages are determined in accordance with § 21-3A-4 but are ordered to be paid in advance of the period to which they apply, or base figures are required under § 21-3A-6, the court shall apply a discount factor of three percent, compounded annually.

Source: SL 1986, ch 163, § 9.



§ 21-3A-10 Survivorship of liability for installment payments--Wrongful death action--Qualifying survivor defined.

21-3A-10. Survivorship of liability for installment payments--Wrongful death action--Qualifying survivor defined. In all cases covered by this chapter in which future damages are payable in periodic installments, the liability for payment of any installments for medical or other costs of health care or noneconomic loss not yet due at the death of a person entitled to receive these benefits terminates upon the death of that person. The liability for payment of any other installments or portions thereof not yet due at the death of the person entitled to receive them likewise terminates except as provided herein.

If, in an action for wrongful death, a judgment for periodic installments provides payments to more than one person entitled to receive benefits for losses that do not terminate under this section and one or more but fewer than all of them die, the surviving beneficiaries succeed to the shares of the deceased beneficiaries. The surviving beneficiaries are entitled to shares proportionate to their shares in the periodic installments not yet paid, but they are not entitled to receive payments beyond the respective periods specified for them in the judgment.

If, in an action other than one for wrongful death, a judgment for periodic installments is entered and a person entitled to receive benefits for losses that do not terminate under this section under the judgment dies and is survived by one or more qualifying survivors, any periodic installments not yet due at the death shall be shared equitably by those survivors. Amounts due each survivor may not exceed the survivor's economic loss resulting from the death.

Qualifying survivor means a person who, had the death been caused under circumstances giving rise to a cause of action for wrongful death, would have qualified as a beneficiary at the time of the death according to the law that would be applied in an action for wrongful death by the jurisdiction under which the issue of liability was resolved in entering the judgment for periodic installments.

Source: SL 1986, ch 163, § 10.



§ 21-3A-11 Satisfaction of judgment and discharge of debtor.

21-3A-11. Satisfaction of judgment and discharge of debtor. If security is posted in accordance with § 21-3A-8 and approved under a final judgment entered under this chapter, the judgment is satisfied and the judgment debtor on whose behalf the security is posted is discharged.

Source: SL 1986, ch 163, § 11.



§ 21-3A-12 Rules established by director of Division of Insurance.

21-3A-12. Rules established by director of Division of Insurance. The director of the Division of Insurance shall establish rules:

(1) For determining which insurers, self-insurers, plans, or arrangements are financially qualified to provide the security required under this Act and to be designated as qualified insurers;

(2) To require insurers to post security under § 21-3A-8 if found by the court to be obligated and capable of posting security; and

(3) For publishing prior to January first of each year the rate of discount per annum set out in § 21-3A-6.
Source: SL 1986, ch 163, § 12.



§ 21-3A-13 Provisions of chapter severable.

21-3A-13. Provisions of chapter severable. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 1986, ch 163, § 13.






Chapter 03B - Structured Settlements

§ 21-3B-1 Definitions.

21-3B-1. Definitions. Terms used in this chapter mean:

(1) "Annuity issuer," an insurer that has issued a contract to fund periodic payments under a structured settlement;

(2) "Dependents," a payee's spouse and any minor child and any other person for whom the payee is legally obligated to provide support, including alimony;

(3) "Discounted present value," the present value of future payments determined by discounting such payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service;

(4) "Gross advance amount," the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be made from such consideration;

(5) "Independent professional advice," advice of an attorney, certified public accountant, actuary, or other licensed professional advisor;

(6) "Interested parties," with respect to any structured settlement, the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under such structured settlement;

(7) "Net advance amount," the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under § 21-3B-2(5);

(8) "Payee," an individual who is receiving tax free payments under a structured settlement and proposes to make a transfer of payment rights thereunder;

(9) "Periodic payments," includes both recurring payments and scheduled future lump sum payments;

(10) "Qualified assignment agreement," an agreement providing for a qualified assignment within the meaning of section 130 of the United States Internal Revenue Code, United States Code Title 26, as of January 1, 2001;

(11) "Responsible administrative authority," with respect to a structured settlement, any governmental authority vested by law with exclusive jurisdiction over the settled claim resolved by such structured settlement;

(12) "Settled claim," the original tort claim or workers' compensation claim resolved by a structured settlement;

(13) "Structured settlement," an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers' compensation claim;

(14) "Structured settlement agreement," the agreement, judgment, stipulation, or release embodying the terms of a structured settlement;

(15) "Structured settlement obligor," with respect to any structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement;

(16) "Structured settlement payment rights," rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, if at least one of the following applies:

(a) The payee is domiciled in, or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in, this state; or

(b) The structured settlement agreement was approved by a court or responsible administrative authority in this state; or

(c) The structured settlement agreement is expressly governed by the laws of this state;

(17) "Terms of the structured settlement," include, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement, and any order or other approval of any court or responsible administrative authority or other government authority that authorized or approved such structured settlement;

(18) "Transfer," any sale, assignment, pledge, hypothecation, or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration. The term, transfer, does not include the creation of perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of any action to redirect the structured settlement payments to such insured depository institution, or an agent or successor in interest thereof, or otherwise to enforce such blanket security interest against the structured settlement payment rights;

(19) "Transfer agreement," the agreement providing for a transfer of structured settlement payment rights;

(20) "Transfer expenses," any expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including court filing fees, attorneys fees, escrow fees, lien recordation fees, judgment and lien search fees, finders' fees, commissions, and other payments to a broker or other intermediary. Transfer expenses do not include preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer;

(21) "Transferee," a party acquiring or proposing to acquire structured settlement payment rights through a transfer.
Source: SL 2001, ch 106, § 1.



§ 21-3B-2 Transferee to provide disclosure statement--Information required.

21-3B-2. Transferee to provide disclosure statement--Information required. Not less than three days before the date on which a payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in bold type no smaller than 14 points, setting forth the following information:

(1) The amounts and due dates of the structured settlement payments to be transferred;

(2) The aggregate amount of such payments;

(3) The discounted present value of the payments to be transferred, which shall be identified as the "calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities" and the amount of the applicable federal rate used in calculating such discounted present value;

(4) The gross advance amount;

(5) An itemized listing of all applicable transfer expenses, other than attorneys' fees and related disbursements payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of any such fees and disbursements;

(6) The net advance amount;

(7) The amount of any penalties or liquidated damages payable by the payee in the event of any breach of the transfer agreement by the payee; and

(8) A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee.
Source: SL 2001, ch 106, § 2.



§ 21-3B-3 Transfer effective only upon order of court or administrative authority--Findingsrequired.

21-3B-3. Transfer effective only upon order of court or administrative authority--Findings required. No direct or indirect transfer of structured settlement payment rights is effective and no structured settlement obligor or annuity issuer is required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order or order of a responsible administrative authority based on the following express findings by such court or responsible administrative authority:

(1) The transfer is in the best interest of the payee, taking into account the welfare and support of the payee's dependents;

(2) The payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received such advice or knowingly waived such advice in writing; and

(3) The transfer does not contravene any applicable statute or the order of any court or other government authority.
Source: SL 2001, ch 106, § 3.



§ 21-3B-4 Rights and obligations following transfer.

21-3B-4. Rights and obligations following transfer. Following a transfer of structured settlement payment rights under this chapter:

(1) The structured settlement obligor and the annuity issuer shall, as to all parties except the transferee, be discharged and released from any liability for the transferred payments;

(2) The transferee is liable to the structured settlement obligor and the annuity issuer:

(a) If the transfer contravenes the terms of the structured settlement, for any taxes incurred by such parties as a consequence of the transfer; and

(b) For any other liabilities or costs, including reasonable costs and attorneys' fees, arising from compliance by such parties with the order of the court or responsible administrative authority or arising as a consequence of the transferee's failure to comply with this chapter;

(3) Neither the annuity issuer nor the structured settlement obligor may be required to divide any periodic payment between the payee and any transferee or assignee or between two or more transferees or assignees; and

(4) Any further transfer of structured settlement payment rights by the payee may be made only after compliance with all of the requirements of this chapter.
Source: SL 2001, ch 106, § 4.



§ 21-3B-5 Application for approval of transfer to be made by transferee--Venue--Notice ofproposed transfer.

21-3B-5. Application for approval of transfer to be made by transferee--Venue--Notice of proposed transfer. An application under this chapter for approval of a transfer of structured settlement payment rights shall be made by the transferee and may be brought in the county in which the payee resides, in the county in which the structured settlement obligor or the annuity issuer maintains its principal place of business, or in any court or before any responsible administrative authority which approved the structured settlement agreement.

Not less than twenty days prior to the scheduled hearing on any application for approval of a transfer of structured settlement payment rights under § 21-3B-3, the transferee shall file with the court or responsible administrative authority and serve on all interested parties a notice of the proposed transfer and the application for its authorization, including the following with such notice:

(1) A copy of the transferee's application;

(2) A copy of the transfer agreement;

(3) A copy of the disclosure statement required under § 21-3B-2;

(4) A listing of each of the payee's dependents, together with each dependent's age;

(5) Notification that any interested party is entitled to support, oppose, or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and

(6) Notification of the time and place of the hearing and notification of the manner in which, and the time by which written responses to the application must be filed, which may not be less than fifteen days after service of the transferee's notice, in order to be considered by the court or responsible administrative authority.
Source: SL 2001, ch 106, § 5.



§ 21-3B-6 Payee may not waive provisions.

21-3B-6. Payee may not waive provisions. The provisions of this chapter may not be waived by any payee.

Source: SL 2001, ch 106, § 6.



§ 21-3B-7 Disputes decided under state law.

21-3B-7. Disputes decided under state law. Any transfer agreement entered into on or after July 1, 2001, by a payee who resides in this state shall provide that disputes under such transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of this state. No such transfer agreement may authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

Source: SL 2001, ch 106, § 7.



§ 21-3B-8 Life-contingent payments not to be transferred--Exception.

21-3B-8. Life-contingent payments not to be transferred--Exception. No transfer of structured settlement payment rights may extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for periodically confirming the payee's survival and giving the annuity issuer and the structured settlement obligor prompt written notice in the event of the payee's death.

Source: SL 2001, ch 106, § 8.



§ 21-3B-9 No payee liability for failure to comply with chapter.

21-3B-9. No payee liability for failure to comply with chapter. No payee who proposes to make a transfer of structured settlement payment rights may incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or any assignee based on any failure of such transfer to satisfy the conditions of this chapter.

Source: SL 2001, ch 106, § 9.



§ 21-3B-10 Effect of chapter on existing laws and transfer agreements.

21-3B-10. Effect of chapter on existing laws and transfer agreements. Nothing contained in this chapter authorizes any transfer of structured settlement payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into prior to July 1, 2001, is valid or invalid.

Source: SL 2001, ch 106, § 10.



§ 21-3B-11 Transferee solely responsible for certain requirements.

21-3B-11. Transferee solely responsible for certain requirements. Compliance with the requirements set forth in § 21-3B-2 and fulfillment of the conditions set forth in § 21-3B-3 shall be solely the responsibility of the transferee in any transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer bears any responsibility for, or any liability arising from, noncompliance with such requirements or failure to fulfill such conditions.

Source: SL 2001, ch 106, § 11.



§ 21-3B-12 Applicability of chapter.

21-3B-12. Applicability of chapter. This chapter applies to any transfer of structured settlement payment rights under a transfer agreement entered into on or after July 1, 2001. Nothing contained in this chapter implies that any transfer under a transfer agreement reached prior to such date is either effective or ineffective.

Source: SL 2001, ch 106, § 12.






Chapter 04 - Actions For Breach Of Promise And Seduction [Repealed]

CHAPTER 21-4

ACTIONS FOR BREACH OF PROMISE AND SEDUCTION [REPEALED]

[Repealed by SL 1991, ch 181, §§ 1 to 6; SL 1992, ch 155, § 1]



Chapter 05 - Wrongful Death Actions

§ 21-5-1 Liability for wrongful death where damages for injury could have been recovered--Unborn child.

21-5-1. Liability for wrongful death where damages for injury could have been recovered--Unborn child. Whenever the death or injury of a person, including an unborn child, shall be caused by a wrongful act, neglect, or default, and the act, neglect, or default is such as would have entitled the party injured to maintain an action and recover damages in respect thereto, if death had not ensued, then and in every such case, the corporation which, or the person who, would have been liable, if death had not ensued, or the personal representative of the estate of such person as such personal representative, shall be liable, to an action for damages, notwithstanding the death of the person injured, and although the death shall have been caused under such circumstances as amount in law to a felony; and when the action is against such personal representative, the damages recovered shall be a valid claim against the estate of such deceased person. However, an action under this section involving an unborn child shall be for the exclusive benefit of the mother or the lawfully married parents of the unborn child.

Source: SL 1909, ch 301, § 1; RC 1919, § 2929; SDC 1939, § 37.2201; SL 1947, ch 172; SL 1984, ch 158, § 1.



§ 21-5-2 Causes of action surviving death of defendant.

21-5-2. Causes of action surviving death of defendant. Actions for wrongful death or personal injury shall survive the death of the wrongdoer whether or not the death of the wrongdoer occurred before or after the death or injury of the injured person.

Source: SDC 1939, § 37.2201 as added by SL 1947, ch 172.



§ 21-5-3 Limitation of actions.

21-5-3. Limitation of actions. Every action for wrongful death shall be commenced within three years after the death of such deceased person.

Source: SL 1909, ch 301, § 3; RC 1919, § 2931; SDC 1939, § 37.2203; SL 1947, ch 173; SL 1951, ch 193; SL 1957, ch 194; SL 1963, ch 235; SL 1967, ch 149.



§ 21-5-4 Foreign statute of limitations applicable.

21-5-4. Foreign statute of limitations applicable. Whenever the death of a citizen of this state has been caused by a wrongful act, neglect, or default in another state, territory, or foreign country for which a right to maintain an action and recover damages in respect thereto is given by a statute of such other state, territory, or foreign country, such right of action may be enforced in this state within the time prescribed for the commencement of such action, by the statute of such other state, territory, or foreign country.

Source: SL 1909, ch 301, § 2; RC 1919, § 2930; SDC 1939 & Supp 1960, § 37.2202.



§ 21-5-5 Relatives for whose benefit action brought--Personal representative to bring action.

21-5-5. Relatives for whose benefit action brought--Personal representative to bring action. Every action for wrongful death shall be for the exclusive benefit of the wife or husband and children, or if there be neither of them, then of the parents and next of kin of the person whose death shall be so caused; and it shall be brought in the name of the personal representative of the deceased person.

Source: SL 1909, ch 301, § 3; RC 1919, § 2931; SDC 1939, § 37.2203; SL 1947, ch 173; SL 1951, ch 193; SL 1957, ch 194; SL 1963, ch 235; SL 1967, ch 149.



§ 21-5-6 Settlement of claim by personal representative--Court approval required--Consent bycompetent beneficiaries.

21-5-6. Settlement of claim by personal representative--Court approval required--Consent by competent beneficiaries. Such personal representative may at any time before or after the commencement of a suit for wrongful death settle with the defendant the amount to be paid to him as damages for the wrongful death of the decedent. If such personal representative was appointed in this state and settlement is made before the commencement of a suit such settlement must have the approval of the court of the representative's appointment. If settlement is made at any time after the commencement of suit, whether before or after judgment therein, such settlement must have the consent and approval of the court wherein the action is pending; provided, however, that if the personal representative was appointed in this state he may make such settlement upon the consent and approval of either the court wherein the action is pending or the court of his appointment. If all the statutory beneficiaries are of full age and competent and consent in writing to the proposed settlement the same may be made at any time, before or after suit, without the consent of either court.

Source: SL 1909, ch 301, § 3; RC 1919, § 2931; SDC 1939, § 37.2203; SL 1947, ch 173; SL 1951, ch 193; SL 1957, ch 194; SL 1963, ch 235; SL 1967, ch 149.



§ 21-5-7 Damages proportionate to pecuniary injury to beneficiaries.

21-5-7. Damages proportionate to pecuniary injury to beneficiaries. In every action for wrongful death the jury may give such damages as they may think proportionate to the pecuniary injury resulting from such death to the persons respectively for whose benefit such action shall be brought.

Source: SL 1909, ch 301, § 3; RC 1919, § 2931; SDC 1939, § 37.2203; SL 1947, ch 173; SL 1951, ch 193; SL 1957, ch 194; SL 1963, ch 235; SL 1967, ch 149.



§ 21-5-8 Apportionment of damages among beneficiaries.

21-5-8. Apportionment of damages among beneficiaries. The amount received by such personal representative, whether by settlement or otherwise, shall be apportioned among the beneficiaries, unless adjusted between themselves, by the court making the appointment, in such manner as shall be fair and equitable, having reference to the age and condition of such beneficiaries.

Source: SL 1909, ch 301, § 3; RC 1919, § 2931; SDC 1939, § 37.2203; SL 1947, ch 173; SL 1951, ch 193; SL 1957, ch 194; SL 1963, ch 235; SL 1967, ch 149; SL 1984, ch 158, § 2.



§ 21-5-9 Worker's compensation law governs where applicable.

21-5-9. Worker's compensation law governs where applicable. Where applicable the law relating to worker's compensation supersedes the provisions of this chapter.

Source: RC 1919, § 2932; SDC 1939 & Supp 1960, § 37.2204.






Chapter 06 - Recovery Of Gambling Losses

§ 21-6-1 Action by loser for recovery of losses--Persons liable--Limitation of actions.

21-6-1. Action by loser for recovery of losses--Persons liable--Limitation of actions. Any person who shall lose any thing of value at any game, or by betting on any game, may recover the same or the value thereof from any other person playing at the game at which such thing was lost, or from the person with whom the bet was made, or from the proprietor of the place where the game was played, in a civil action, in which such proprietor and all persons engaged in the game may be joined as parties; provided that such action shall have been commenced within six months after the date of such loss.

Source: SL 1907, ch 155, §§ 1, 4; RC 1919, § 3927; SDC 1939, § 24.0103.



§ 21-6-2 Action by state's attorney for benefit of spouse, minor children or public schools.

21-6-2. Action by state's attorney for benefit of spouse, minor children or public schools. In case the losing party fails to bring an action under § 21-6-1 within the time allowed by said section, it shall be the duty of the state's attorney, at any time within six years from the date of the loss, to bring action to recover such thing, or the value thereof, for the benefit of the spouse or minor children of such party, or, in case there be no spouse or minor children, for the benefit of the public schools.

Source: SL 1907, ch 155, § 4; RC 1919, § 3927; SDC 1939, § 24.0103; SL 1979, ch 149, § 10.






Chapter 07 - Actions For Waste

§ 21-7-1 Action for waste against conservator or tenant--Treble damages and eviction frompremises.

21-7-1. Action for waste against conservator or tenant--Treble damages and eviction from premises. If a conservator, tenant for life or years, joint tenant, or tenant in common of real property, commits waste thereon, any person aggrieved by the waste may bring an action against him, in which action there may be judgment for treble damages, forfeiture of the estate of the party offending, and eviction from the premises.

Source: SDC 1939 & Supp 1960, § 37.3601; SL 1993, ch 213, § 97.



§ 21-7-2 Extent of injury or malice required to justify forfeiture and eviction.

21-7-2. Extent of injury or malice required to justify forfeiture and eviction. Judgment of forfeiture and eviction shall only be given in favor of the person entitled to the reversion, against the tenant in possession, when the injury to the estate in reversion shall be adjudged in the action to be equal to the value of the tenant's estate or unexpired term, or to have been done maliciously.

Source: CCivP 1877, § 653; CL 1887, § 5467; RCCivP 1903, § 694; RC 1919, § 2875; SDC 1939 & Supp 1960, § 37.3602.






Chapter 08 - Injunction

§ 21-8-1 Kinds of injunctive relief.

21-8-1. Kinds of injunctive relief. Relief by injunction is either temporary or permanent. Temporary injunctions may be referred to as interlocutory injunctions, and are either temporary restraining orders or preliminary injunctions. Permanent injunctions may be referred to as final injunctions.

Source: CivC 1877, § 2014; CL 1887, § 4647; RCivC 1903, § 2359; RC 1919, § 2032; SDC 1939 & Supp 1960, § 37.4301; SL 1978, ch 155, § 5.



§ 21-8-2 Purposes for which injunction prohibited.

21-8-2. Purposes for which injunction prohibited. An injunction cannot be granted:

(1) To stay a judicial proceeding pending at the commencement of the action in which the injunction is demanded, unless such restraint is necessary to prevent a multiplicity of such proceedings;

(2) To stay proceedings in a court of the United States;

(3) To stay proceedings in another state upon a judgment of a court of that state;

(4) To prevent the execution of a public statute, by officers of the law, for public benefit;

(5) To prevent the breach of a contract, the performance of which would not be specifically enforced;

(6) To prevent the exercise of a public or private office in a lawful manner, by the person in possession;

(7) To prevent a legislative act by a municipal corporation;

(8) To enforce a penal law, except in case of nuisance or except when specifically authorized by statute;

(9) To enforce a penalty or forfeiture in any case.
Source: CivC 1877, §§ 1990, 2017; CL 1887, §§ 4623, 4650; RCivC 1903, §§ 2335, 2362; RC 1919, §§ 2031, 2035; SDC 1939 & Supp 1960, § 37.4302; SL 1978, ch 155, § 6.



§ 21-8-3 Provisional writ abolished--Temporary restraining order and preliminaryinjunction substituted.

21-8-3. Provisional writ abolished--Temporary restraining order and preliminary injunction substituted. The writ of injunction, as a provisional remedy, is abolished, and temporary restraining orders and preliminary injunctions by order are substituted therefor. A temporary restraining order or a preliminary injunction is obtained by order of the court.

Source: CivC 1877, § 2015; CCivP 1877, § 188; CL 1887, §§ 4648, 4984; RCivC 1903, § 2360; RCCivP 1903, § 196; RC 1919, §§ 2033, 2423; SDC 1939 & Supp 1960, §§ 37.4301, 37.4304; SL 1978, ch 155, § 7.



§ 21-8-4 , 21-8-5. Repealed.

21-8-4, 21-8-5. Repealed by SL 1978, ch 155, §§ 8, 9.



§ 21-8-6 Restraining order or preliminary injunction to prevent disposal of property duringpendency of action.

21-8-6. Restraining order or preliminary injunction to prevent disposal of property during pendency of action. When, during the pendency of an action, it appears by affidavit that a party to the action threatens, or is about to remove or dispose of his property, with intent to defraud his creditors, a temporary restraining order or preliminary injunction may be granted to restrain such removal or disposition.

Source: CCivP 1877, § 189, subdiv 3; CL 1887, § 4985, subdiv 3; RCCivP 1903, § 197, subdiv 3; RC 1919, § 2424 (3); SDC 1939 & Supp 1960, § 37.4304 (3); SL 1978, ch 155, § 10.



§ 21-8-7 Notice required before restraining order or preliminary injunction to suspendcorporate business.

21-8-7. Notice required before restraining order or preliminary injunction to suspend corporate business. A temporary restraining order or preliminary injunction to suspend the general and ordinary business of a corporation must not be granted without due notice of the application therefor, to the proper officer of the corporation, except when the state is a party to the proceedings.

Source: CCivP 1877, § 194; CL 1887, § 4990; RCCivP 1903, § 202; RC 1919, § 2429; SDC 1939 & Supp 1960, § 37.4308; SL 1978, ch 155, § 11.



§ 21-8-8 Repealed.

21-8-8. Repealed by SL 1978, ch 155, § 12.



§ 21-8-9 Pleading in lieu of affidavit for restraining order or preliminary injunction--Service of pleading and affidavit.

21-8-9. Pleading in lieu of affidavit for restraining order or preliminary injunction--Service of pleading and affidavit. If a complaint or other pleading is served, it may, if sufficient, be used as part of or in lieu of the affidavit for a temporary restraining order or preliminary injunction, so far as applicable, but this shall not restrict such showing by affidavit as the applicant elects to make. A copy of the complaint or other pleading, if intended as part of the showing, and a copy of any affidavit, so intended, must be served with the restraining order or injunction.

Source: CCivP 1877, §§ 190, 191; CL 1887, §§ 4986, 4987; RCCivP 1903, §§ 198, 199; RC 1919, §§ 2425, 2426; Supreme Court Rule 605, 1939; SDC 1939 & Supp 1960, § 37.4305; SL 1978, ch 155, § 13.



§ 21-8-10 , 21-8-11. Repealed.

21-8-10, 21-8-11. Repealed by SL 1978, ch 155, §§ 14, 15.



§ 21-8-12 Order granting restraining order or preliminary injunction.

21-8-12. Order granting restraining order or preliminary injunction. An order granting a temporary restraining order or preliminary injunction may be made by the court in which the action is brought, or by a judge thereof, and when made by a judge may be enforced as an order of the court.

Source: CCivP 1877, § 188; CL 1887, § 4984; RCCivP 1903, § 196; RC 1919, § 2423; SDC 1939 & Supp 1960, § 37.4304; SL 1978, ch 155, § 16.



§ 21-8-13 Repealed.

21-8-13. Repealed by SL 1978, ch 155, § 17.



§ 21-8-14 Circumstances permitting grant of permanent injunction.

21-8-14. Circumstances permitting grant of permanent injunction. Except where otherwise provided by this chapter, a permanent injunction may be granted to prevent the breach of an obligation existing in favor of the applicant:

(1) Where pecuniary compensation would not afford adequate relief;

(2) Where it would be extremely difficult to ascertain the amount of compensation which would afford adequate relief;

(3) Where the restraint is necessary to prevent a multiplicity of judicial proceedings; or

(4) Where the obligation arises from a trust.
Source: CivC 1877, § 2016; CL 1887, § 4649; RCivC 1903, § 2361; RC 1919, § 2034; SDC 1939 & Supp 1960, § 37.4303; SL 1978, ch 155, § 18.



§ 21-8-15 Permanent injunction by judgment or decree in civil action--Procedure.

21-8-15. Permanent injunction by judgment or decree in civil action--Procedure. A permanent injunction is obtained by a judgment or decree in a civil action under the procedure applicable to all civil actions and subject to the limitations of this chapter or other applicable statutes.

Source: SDC 1939 & Supp 1960, § 37.4301; SL 1978, ch 155, § 19.



§ 21-8-16 Judicial power to restrain or enjoin violations of obscenity laws.

21-8-16. Judicial power to restrain or enjoin violations of obscenity laws. The circuit courts of this state and the judges thereof, may, upon application of the attorney general, or any state's attorney or city attorney within his respective jurisdiction, issue any and all proper restraining orders, temporary and permanent injunctions, and any other writs and processes appropriate to carry out and enforce the obscenity and public decency laws of this state. Such restraining orders or injunctions may be issued to prevent any person from violating the obscenity and public decency laws of this state.

Source: SL 1974, ch 165, § 17; SDCL Supp, § 22-24-52; SL 1978, ch 164, § 10.



§ 21-8-17 Notice and trial before injunction to enforce obscenity laws--Orders to deliverand destroy obscene matter.

21-8-17. Notice and trial before injunction to enforce obscenity laws--Orders to deliver and destroy obscene matter. Notwithstanding § 21-8-16, no restraining order or injunction shall be issued without notice to the person sought to be enjoined. Such person shall be entitled to a trial of the issues within one day after the filing of his answer to the complaint, and a decision shall be rendered by the court within two days of the conclusion of the trial. If a final order or judgment of injunction is entered against the person sought to be enjoined, it shall contain a provision directing the person to surrender any obscene matter in his possession which is subject to the injunction, to the sheriff of the county in which the action was brought, and the sheriff shall be directed to seize and destroy such matter.

Source: SL 1974, ch 165, § 17; SDCL Supp, § 22-24-53; SL 1978, ch 164, § 12.



§ 21-8-18 Sale of obscene matter to adults not to be enjoined--Destruction not orderedunless matter disseminated to minors.

21-8-18. Sale of obscene matter to adults not to be enjoined--Destruction not ordered unless matter disseminated to minors. The final order or judgment of injunction shall not enjoin or prohibit a person from selling, distributing, or promoting matter which is harmful to minors, to persons other than minors, nor shall it order the seizure and destruction of matter harmful to minors unless the court finds that the person was selling, distributing, or promoting, or intends to sell, distribute, or promote such matter to minors.

Source: SL 1974, ch 165, § 22; SDCL Supp, § 22-24-54; SL 1978, ch 164, § 14.






Chapter 09 - Actions For Specific Performance

§ 21-9-1 Performance may be compelled except as provided.

21-9-1. Performance may be compelled except as provided. The specific performance of an obligation may be compelled, except as otherwise provided in the statutes relating to such remedy.

Source: CivC 1877, § 1994; CL 1887, § 4627; RCivC 1903, § 2339; RC 1919, § 2010; SDC 1939 & Supp 1960, § 37.4601.



§ 21-9-2 Obligations and agreements not specifically enforceable.

21-9-2. Obligations and agreements not specifically enforceable. The following obligations cannot be specifically enforced:

(1) An obligation to render personal service;

(2) An obligation to employ another in personal service;

(3) An agreement to submit a controversy to arbitration except as authorized in the Uniform Arbitration Act;

(4) An agreement to perform an act which the party has not power lawfully to perform when required to do so;

(5) An agreement to procure the act or consent of the spouse of the contracting party, or of any other third person;

(6) An agreement, the terms of which are not sufficiently certain, to make the precise act which is to be done clearly ascertainable.
Source: CivC 1877, § 1999; CL 1887, § 4632; RCivC 1903, § 2344; RC 1919, § 2015; SDC 1939 & Supp 1960, § 37.4602; SL 1971, ch 157, § 26; SL 1979, ch 149, § 11.



§ 21-9-3 Unfair and unreasonable contracts not specifically enforceable.

21-9-3. Unfair and unreasonable contracts not specifically enforceable. Specific performance cannot be enforced against a party to a contract in any of the following cases:

(1) If he has not received an adequate consideration for the contract;

(2) If it is not, as to him, just and reasonable;

(3) If his assent was obtained by misrepresentation, concealment, circumvention, or unfair practice of any party, to whom performance would become due under the contract, or by any promise of such party which has not been substantially fulfilled;

(4) If his assent was given under the influence of mistake, misapprehension, or surprise, except that where the contract provides for compensation in case of mistake, a mistake within the scope of such provision may be compensated for, and the contract specifically enforced in other respects, if proper to be so enforced.
Source: CivC 1877, § 2000; CL 1887, § 4633; RCivC 1903, § 2345; RC 1919, § 2016; SDC 1939 & Supp 1960, § 37.4603.



§ 21-9-4 Mutuality of remedy or full performance by plaintiff required for specificperformance.

21-9-4. Mutuality of remedy or full performance by plaintiff required for specific performance. Neither party to an obligation can be compelled specifically to perform it, unless the other party thereto has performed, or is compellable specifically to perform, everything to which the former is entitled under the same obligation, either completely or nearly so, together with full compensation for any want of entire performance.

Source: CivC 1877, § 1995; CL 1887, § 4628; RCivC 1903, § 2340; RC 1919, § 2011; SDC 1939 & Supp 1960, § 37.4604.



§ 21-9-5 Performance of conditions precedent required for specific performance--Compensation for plaintiff's defaults.

21-9-5. Performance of conditions precedent required for specific performance--Compensation for plaintiff's defaults. Specific performance cannot be enforced in favor of a party who has not fully and fairly performed all the conditions precedent on his part to the obligation of the other party, except when his failure to perform is only partial, and either entirely immaterial or capable of being fully compensated; in which case specific performance may be compelled, upon full compensation being made for the default.

Source: CivC 1877, § 2001; CL 1887, § 4634; RCivC 1903, § 2346; RC 1919, § 2017; SDC 1939 & Supp 1960, § 37.4605.



§ 21-9-6 Clear title required for specific performance of agreement to purchase property.

21-9-6. Clear title required for specific performance of agreement to purchase property. An agreement for the sale of property cannot be specifically enforced in favor of a seller who cannot give to the buyer a title free from reasonable doubt.

Source: CivC 1877, § 2002; CL 1887, § 4635; RCivC 1903, § 2347; RC 1919, § 2018; SDC 1939 & Supp 1960, § 37.4610.



§ 21-9-7 Real property obligation enforceable against successor in interest--Good faithpurchaser--Exoneration by conveyance.

21-9-7. Real property obligation enforceable against successor in interest--Good faith purchaser--Exoneration by conveyance. Whenever an obligation in respect to real property would be specifically enforced against a particular person, it may be in like manner enforced against any other person claiming under him by a title created subsequently to the obligation, except a purchaser or encumbrancer in good faith and for value, and except, also, that any such person may exonerate himself by conveying all his estate to the person entitled to enforce the obligation.

Source: CivC 1877, § 2003; CL 1887, § 4636; RCivC 1903, § 2348; RC 1919, § 2019; SDC 1939 & Supp 1960, § 37.4611.



§ 21-9-8 Performance or offer to perform in lieu of signature of written contract.

21-9-8. Performance or offer to perform in lieu of signature of written contract. A party who has signed a written contract may be compelled specifically to perform it, though the other party has not signed it, if the latter has performed, or offers to perform it on his part, and the case is otherwise proper for enforcing specific performance.

Source: CivC 1877, § 1997; CL 1887, § 4630; RCivC 1903, § 2342; RC 1919, § 2013; SDC 1939 & Supp 1960, § 37.4606.



§ 21-9-9 Adequacy of compensation for failure to transfer property.

21-9-9. Adequacy of compensation for failure to transfer property. It is to be presumed that the breach of an agreement to transfer real property cannot be adequately relieved by pecuniary compensation, and that the breach of an agreement to transfer personal property can be thus relieved.

Source: CivC 1877, § 1996; CL 1887, § 4629; RCivC 1903, § 2341; RC 1919, § 2012; SDC 1939 & Supp 1960, § 37.4607.



§ 21-9-10 Compelling delivery of personal property to person entitled to possession.

21-9-10. Compelling delivery of personal property to person entitled to possession. Any person having the possession or control of a particular article of personal property, of which he is not the owner, may be compelled specifically to deliver it to the person entitled to its immediate possession.

Source: CivC 1877, § 1993; CL 1887, § 4626; RCivC 1903, § 2338; RC 1919, § 2009; SDC 1939 & Supp 1960, § 37.4608.



§ 21-9-11 Specific enforcement of penalty not permitted--Contract enforceable despite penaltyor liquidated damages clause.

21-9-11. Specific enforcement of penalty not permitted--Contract enforceable despite penalty or liquidated damages clause. No specific relief can be granted to enforce a penal law, except in case of nuisance, nor to enforce a penalty or forfeiture in any case; but a contract otherwise proper to be enforced specifically may be so enforced, though a penalty is imposed or the damages are liquidated for its breach, and the party in default is willing to pay the same.

Source: CivC 1877, §§ 1990, 1998; CL 1887, §§ 4623, 4631; RCivC 1903, §§ 2335, 2343; RC 1919, §§ 2006, 2014; SDC 1939 & Supp 1960, § 37.4609.






Chapter 10 - Remedies Against Nuisances

§ 21-10-1 Acts and omissions constituting nuisances.

21-10-1. Acts and omissions constituting nuisances. A nuisance consists in unlawfully doing an act, or omitting to perform a duty, which act or omission either:

(1) Annoys, injures, or endangers the comfort, repose, health, or safety of others;

(2) Offends decency;

(3) Unlawfully interferes with, obstructs, or tends to obstruct, or renders dangerous for passage, any lake or navigable river, bay, stream, canal, or basin, or any public park, square, street, or highway;

(4) In any way renders other persons insecure in life, or in the use of property.
Source: CivC 1877, § 2047; CL 1887, § 4681; RCivC 1903, § 2393; RC 1919, § 2066; SDC 1939 & Supp 1960, § 37.4701.



§ 21-10-2 Acts under statutory authority not deemed nuisance.

21-10-2. Acts under statutory authority not deemed nuisance. Nothing which is done or maintained under the express authority of a statute can be deemed a nuisance.

Source: CivC 1877, § 2050; CL 1887, § 4684; RCivC 1903, § 2396; RC 1919, § 2069; SDC 1939 & Supp 1960, § 37.4703.



§ 21-10-3 Public and private nuisances defined.

21-10-3. Public and private nuisances defined. A public nuisance is one which affects at the same time an entire community or neighborhood, or any considerable number of persons, although the extent of the annoyance or damage inflicted upon the individuals may be unequal. Every other nuisance is private.

Source: CivC 1877, §§ 2048, 2049; CL 1887, §§ 4682, 4683; RCivC 1903, §§ 2394, 2395; RC 1919, §§ 2067, 2068; SDC 1939 & Supp 1960, § 37.4702.



§ 21-10-4 Public nuisance not legalized by lapse of time.

21-10-4. Public nuisance not legalized by lapse of time. No lapse of time can legalize a public nuisance, amounting to an actual obstruction of public right.

Source: CivC 1877, § 2053; CL 1887, § 4687; RCivC 1903, § 2399; RC 1919, § 2072; SDC 1939 & Supp 1960, § 37.4704.



§ 21-10-5 Remedies against nuisances enumerated.

21-10-5. Remedies against nuisances enumerated. Remedies against any nuisance are:

(1) A civil action;

(2) Abatement; and

(3) In cases of public nuisance only, the additional remedy of indictment or information as prescribed by statute and rules relating thereto.
Source: CivC 1877, §§ 2054, 2055, 2059; CL 1887, §§ 4688, 4689, 4693; RCivC 1903, §§ 2400, 2401, 2405; RC 1919, §§ 2073, 2074, 2086; SDC 1939 & Supp 1960, § 37.4707.



§ 21-10-6 Abatement of nuisance--Notice required--Taxing cost of abatement--Civil action.

21-10-6. Abatement of nuisance--Notice required--Taxing cost of abatement--Civil action. A public nuisance may be abated without civil action by any public body or officer as authorized by law. Any municipality, county, or township may defray the cost of abating a public nuisance by taxing the cost thereof by special assessment against the real property on which the nuisance occurred. If the nuisance abated is an unsafe or dilapidated building, junk, trash, debris, or similar nuisance arising from the condition of the property, the municipality, county, or township may commence a civil action against the owner of the real property for its costs of abatement in lieu of taxing the cost by special assessment.

Any private person may also abate a public nuisance which is specially injurious to such person or any private nuisance injurious to such person by removing or if necessary destroying that which constitutes the nuisance without committing a breach of the peace or doing unnecessary injury. If a private nuisance results from a mere omission of the wrongdoer, and cannot be abated without entering upon the wrongdoer's land, reasonable notice shall be given to the wrongdoer before entering to abate it.

Source: SDC 1939 & Supp 1960, § 37.4707; SL 1981, ch 167; SL 1991, ch 182; SL 2004, ch 145, § 1.



§ 21-10-7 Damages for past injury recoverable after abatement.

21-10-7. Damages for past injury recoverable after abatement. The abatement of a nuisance does not prejudice the right of any person to recover damages for its past existence.

Source: CivC 1877, § 2052; CL 1887, § 4686; RCivC 1903, § 2398; RC 1919, § 2071; SDC 1939 & Supp 1960, § 37.4706.



§ 21-10-8 Liability of successive owners for continuing nuisance.

21-10-8. Liability of successive owners for continuing nuisance. Every successive owner of property who neglects to abate a continuing nuisance upon, or in the use of, such property, created by a former owner, is liable therefor in the same manner as the one who first created it.

Source: CivC 1877, § 2051; CL 1887, § 4685; RCivC 1903, § 2397; RC 1919, § 2070; SDC 1939 & Supp 1960, § 37.4705.



§ 21-10-9 Persons entitled to maintain civil action against nuisance--Injunction and damagesrecoverable.

21-10-9. Persons entitled to maintain civil action against nuisance--Injunction and damages recoverable. The remedy by civil action against public nuisance may be maintained by any public body or officer authorized thereto by law or official duty, or by any private person if it is specially injurious to himself. Such remedy also may be used by any person whose property is injuriously affected or whose personal enjoyment is lessened by any nuisance public or private. In all such actions the nuisance may be enjoined, or ordered abated, and damages recovered in addition.

Source: CivC 1877, § 2056; CCivP 1877, § 651; CL 1887, §§ 4690, 5465; RCivC 1903, § 2402; RCCivP 1903, § 692; RC 1919, §§ 2075, 2873; SDC 1939 & Supp 1960, § 37.4707.



§ 21-10-10 House of ill fame declared nuisance--Injunction and abatement.

21-10-10. House of ill fame declared nuisance--Injunction and abatement. Whoever shall own, lease, establish, maintain, or operate any place for purposes of lewdness, assignation, or prostitution, is guilty of a nuisance and the place, including ground, and all contents are declared a nuisance and shall be enjoined and abated as provided in §§ 21-10-11 to 21-10-20, inclusive.

Source: SL 1913, ch 123, § 1; RC 1919, § 2078; SDC 1939 & Supp 1960, § 37.4801.



§ 21-10-11 State's attorney or citizen entitled to maintain action for injunction against house ofill fame.

21-10-11. State's attorney or citizen entitled to maintain action for injunction against house of ill fame. Whenever a nuisance is kept, maintained, or exists, as defined in § 21-10-10, the state's attorney or any citizen of the county may maintain an action in equity in the name of the state, upon the relation of such state's attorney or citizen, perpetually to enjoin said nuisance, the person or persons conducting the same, and the owner or agent of the building or ground upon which said nuisance exists.

Source: SL 1913, ch 123, § 2; RC 1919, § 2079; SDC 1939 & Supp 1960, § 37.4802.



§ 21-10-12 Temporary injunction against house of ill fame--Proof required--Notice to defendant.

21-10-12. Temporary injunction against house of ill fame--Proof required--Notice to defendant. In an action under § 21-10-11 the court, or a judge in vacation, shall upon the presentation of a complaint alleging that the nuisance complained of exists, allow a temporary injunction without bond, if it shall be made to appear to the satisfaction of the court or judge by evidence in the form of affidavits, depositions, oral testimony, or otherwise, as the plaintiff may elect that such nuisance exists, unless the court or judge, by previous order, shall have directed the form and manner in which it shall be presented. Three days' notice in writing shall be given the defendant of the hearing of the application, and if then continued at his instance, the temporary injunction shall be granted as a matter of course.

Source: SL 1913, ch 123, § 2; RC 1919, § 2079; SDC 1939 & Supp 1960, § 37.4802.



§ 21-10-13 Binding effect on defendant of injunction against house of ill fame--Violation ascontempt.

21-10-13. Binding effect on defendant of injunction against house of ill fame--Violation as contempt. When an injunction has been granted pursuant to § 21-10-12, it shall be binding on the defendant throughout the judicial circuit in which it was issued, and any violation of such injunction shall be a contempt as provided in § 21-10-20.

Source: SL 1913, ch 123, § 2; RC 1919, § 2079; SDC 1939 & Supp 1960, § 37.4802.



§ 21-10-14 Approval required for dismissal of action against house of ill fame--Substitution ofparties plaintiff.

21-10-14. Approval required for dismissal of action against house of ill fame--Substitution of parties plaintiff. If the complaint in an action pursuant to § 21-10-11 is filed by a citizen, it shall not be dismissed except upon a sworn statement made by the plaintiff and his attorney setting forth the reasons why the action should be dismissed, and the dismissal approved by the state's attorney, in writing, or in open court. If the court is of the opinion that the action ought not to be dismissed, he may direct the state's attorney to prosecute said action to judgment, and if the action is continued more than one term of court, any citizen of the county or the state's attorney may be substituted for the party plaintiff and prosecute said action to judgment.

Source: SL 1913, ch 123, § 3; RC 1919, § 2080; SDC 1939 & Supp 1960, § 37.4803.



§ 21-10-15 Action against house of ill fame triable at first term of court--Evidence of reputationadmissible.

21-10-15. Action against house of ill fame triable at first term of court--Evidence of reputation admissible. An action pursuant to § 21-10-11 when brought shall be triable at the first term of court after due and timely service of the notice has been given, and in such action evidence of the general reputation of the place shall be admissible for the purpose of proving the existence of such nuisance.

Source: SL 1913, ch 123, § 3; RC 1919, § 2080; SDC 1939 & Supp 1960, § 37.4803.



§ 21-10-16 Costs taxable to plaintiff on finding of no reasonable ground.

21-10-16. Costs taxable to plaintiff on finding of no reasonable ground. If an action pursuant to § 21-10-11 is brought by a citizen, and the court finds there was no reasonable ground or cause for said action, the costs may be taxed to such citizen.

Source: SL 1913, ch 123, § 3; RC 1919, § 2080; SDC 1939 & Supp 1960, § 37.4803.



§ 21-10-17 Order of abatement against house of ill fame--Removal and sale of property--Building closed--Use of building as contempt.

21-10-17. Order of abatement against house of ill fame--Removal and sale of property--Building closed--Use of building as contempt. If the existence of the nuisance be established in an action as provided in § 21-10-11, an order of abatement shall be entered as a part of the judgment in the case, which order shall direct the removal from the building or place of all fixtures, furniture, musical instruments, or movable property used in conducting the nuisance, and shall direct the sale thereof in the manner provided for the sale of chattels under execution, and the effectual closing of the building or place against its use for any purpose, and so keeping it closed for a period of one year, unless sooner released. If any person shall break and enter or use a building, erection, or place so directed to be closed, he shall be punished as for contempt as provided in § 21-10-20.

Source: SL 1913, ch 123, § 5; RC 1919, § 2082; SDC 1939 & Supp 1960, § 37.4805.



§ 21-10-18 Officer's fees for enforcing order of abatement against house of ill fame--Proceedsof sale of property.

21-10-18. Officer's fees for enforcing order of abatement against house of ill fame--Proceeds of sale of property. For removing and selling the movable property pursuant to § 21-10-17, the officer shall be entitled to charge and receive the same fees as he would for levying upon and selling like property on execution, and for closing the premises and keeping them closed, a reasonable sum shall be allowed by the court. The proceeds of the sale of the personal property, as provided in § 21-10-17, shall be applied in payment of the costs of the action and abatement, and the balance, if any, shall be paid to the defendant.

Source: SL 1913, ch 123, §§ 5, 6; RC 1919, §§ 2082, 2083; SDC 1939 & Supp 1960, § 37.4805.



§ 21-10-19 Release of property to owner on payment of costs and filing of bond--Conditions ofbond--Effect of release.

21-10-19. Release of property to owner on payment of costs and filing of bond--Conditions of bond--Effect of release. If the owner appears and pays all costs of the proceeding, and files a bond with sureties to be approved by the clerk in the full value of the property, to be ascertained by the court or, in vacation by the judge, conditioned that he will immediately abate said nuisance and prevent the same from being established or kept therein within a period of one year thereafter, the court or, in vacation the judge, may, if satisfied of his good faith, order the premises closed under the order of abatement to be delivered to said owner, and said order of abatement canceled so far as the same may relate to said property; and if said bond be given and costs therein paid before judgment and order of abatement, the action shall be thereby abated as to said building only. The release of the property under the provisions of this section shall not release it from any judgment, lien, penalty, or liability to which it may be subject by law.

Source: SL 1913, ch 123, § 7; RC 1919, § 2084; SDC 1939 & Supp 1960, § 37.4806.



§ 21-10-20 Punishment of violations of injunction--Arrest and trial--Penalty.

21-10-20. Punishment of violations of injunction--Arrest and trial--Penalty. In case of the violation of any injunction granted under the provisions of §§ 21-10-10 to 21-10-19, inclusive, the court, or in vacation a judge thereof, may summarily try and punish the offender. The proceedings shall be commenced by filing with the clerk of courts, an information under oath, setting out the alleged facts constituting such violation, upon which the court or judge shall cause a warrant to issue, under which the defendant shall be arrested. The trial may be had upon affidavits, or either party may demand the production and oral examination of the witnesses. A party found guilty of contempt under the provisions of this section shall be guilty of a Class 2 misdemeanor.

Source: SL 1913, ch 123, § 4; RC 1919, § 2081; SDC 1939 & Supp 1960, § 37.4804; revised pursuant to SL 1976, ch 158, § 43-6.



§ 21-10-21 Tax assessed against house of ill fame on issuance of permanent injunction--Time ofassessment--Sheriff's duty if assessment not made.

21-10-21. Tax assessed against house of ill fame on issuance of permanent injunction--Time of assessment--Sheriff's duty if assessment not made. Whenever a permanent injunction issues against any person for maintaining a nuisance as defined in § 21-10-10, or against any owner or agent of the building kept or used for the purposes prohibited by said section, the court shall order assessed against said building and the ground upon which the same is located, and against the person or persons maintaining said nuisance, and the owner or agent of said premises, a tax of three hundred dollars. The assessment of said tax shall be made by the director of equalization of the county in which the nuisance exists, or his deputies and shall be made within three months from the date of the granting of the permanent injunction. In case the director shall fail or neglect to make said assessment, the same shall be made by the sheriff of the county and a return of said assessment shall be made to the county treasurer.

Source: SL 1913, ch 123, § 8; RC 1919, § 2085; SDC 1939 & Supp 1960, § 37.4807.



§ 21-10-22 Lien of tax on house of ill fame--Other penalties not affected.

21-10-22. Lien of tax on house of ill fame--Other penalties not affected. The tax provided by § 21-10-21 shall be a perpetual lien upon all property, both personal and real, used for the purpose of maintaining said nuisance and the payment of said tax shall not relieve the person or building from any other penalties provided by law, nor from the effect of the provisions of the judgment other than the penalty and tax.

Source: SL 1913, ch 123, § 8; RC 1919, § 2085; SDC 1939 & Supp 1960, § 37.4807.



§ 21-10-23 Collection and distribution of tax on house of ill fame--Court orders for enforcement.

21-10-23. Collection and distribution of tax on house of ill fame--Court orders for enforcement. The provisions of the law relating to the collection of taxes against the person and property of residents of this state shall govern in the collection and distribution of the tax prescribed in § 21-10-21, so far as the same are applicable, and not in conflict with the provisions of this chapter, but the provisions of law relating to the collection and distribution of taxes shall not be exclusive of other provisions of law for the enforcement of judgments and decrees of court, and the court may in its discretion make such orders as it may deem necessary for the purpose of enforcing the collection of any such tax or any of the provisions of §§ 21-10-10 to 21-10-24, inclusive.

Source: SL 1913, ch 123, § 8; RC 1919, § 2085; SDC 1939 & Supp 1960, § 37.4807.



§ 21-10-24 Disposition of proceeds of tax on house of ill fame.

21-10-24. Disposition of proceeds of tax on house of ill fame. Whenever any tax provided by § 21-10-21 has been collected, the same shall be paid to the county treasurer of the county in which such proceeding is pending, and shall by him be apportioned to the general fund of such county.

Source: SL 1913, ch 123, § 8; RC 1919, § 2085; SDC 1939 & Supp 1960, § 37.4807.



§ 21-10-25 Costs assessed against plaintiff in certain farm operation nuisance actions.

21-10-25. Costs assessed against plaintiff in certain farm operation nuisance actions. If an action pursuant to § 21-10-1 is brought against a farm operation existing continuously prior to such action and located within one mile of the boundaries of the land use or occupancy of the plaintiff and the court finds there was no reasonable ground or cause for said action, the costs may be assessed to such plaintiff.

Source: SL 1987, ch 161.



§ 21-10-25.1 State policy to protect agricultural operations from nuisance suits.

21-10-25.1. State policy to protect agricultural operations from nuisance suits. It is the policy of the state to conserve, protect, and encourage the development and improvement of its agricultural land for the production of food and other agricultural products. The Legislature finds that when nonagricultural land uses extend into agricultural areas, agricultural operations often become the subject of nuisance suits. As a result, agricultural operations are sometimes forced to cease operations, and many persons may be discouraged from making investments in farm improvements. It is the purpose of §§ 21-10-25.1 to 21-10-25.6, inclusive, to reduce the loss to the state of its agricultural resources by limiting the circumstances under which agricultural operations may be deemed to be a nuisance.

Source: SL 1991, ch 183, § 1.



§ 21-10-25.2 Certain agricultural operations protected--Poultry or livestock operations--Protectedstatus transferable.

21-10-25.2. Certain agricultural operations protected--Poultry or livestock operations--Protected status transferable. No agricultural operation or any of its appurtenances may be deemed to be a nuisance, private or public, by any changed conditions in the locality of the operation or its appurtenances after the facility has been in operation for more than one year, if the facility was not a nuisance at the time the operation began. Any agricultural operation protected pursuant to the provisions of this section may reasonably expand its operation in terms of acres or animal units without losing its protected status if all county, municipal, state, and federal environmental codes, laws, or regulations are met by the agricultural operation. The protected status of an agricultural operation, once acquired, is assignable, alienable, and inheritable. The protected status of an agricultural operation, once acquired, may not be waived by the temporary cessation of farming or by diminishing the size of the operation. The provisions of this section do not apply if a nuisance results from the negligent or improper operation of any such agricultural operation or its appurtenances.

Source: SL 1991, ch 183, § 2; SL 1994, ch 162.



§ 21-10-25.3 Agricultural operation defined.

21-10-25.3. Agricultural operation defined. As used in §§ 21-10-25.1 to 21-10-25.6, inclusive, the term "agricultural operation and its appurtenances" includes any facility used in the production or processing for commercial purposes of crops, timber, livestock, swine, poultry, livestock products, swine products, or poultry products.

Source: SL 1991, ch 183, § 3.



§ 21-10-25.4 Damages due to water pollution or land overflow not affected by protected status.

21-10-25.4. Damages due to water pollution or land overflow not affected by protected status. The provisions of §§ 21-10-25.1 and 21-10-25.2 do not affect or defeat the right of any person, firm, or corporation to recover damages for any injuries sustained by it as a result of the pollution or other change in the quantity or quality of water used by that person, firm, or corporation for private or commercial purposes, or as a result of any overflow of land owned by or in the possession of any such person, firm, or corporation.

Source: SL 1991, ch 183, § 4.



§ 21-10-25.5 Agricultural operation within municipality not protected.

21-10-25.5. Agricultural operation within municipality not protected. The provisions of §§ 21-10-25.1 and 21-10-25.2 do not apply to any nuisance resulting from an agricultural operation located within the limits of any incorporated municipality on January 1, 1991.

Source: SL 1991, ch 183, § 5.



§ 21-10-25.6 Frivolous action against agricultural operation--Costs and expenses recoverable.

21-10-25.6. Frivolous action against agricultural operation--Costs and expenses recoverable. In any nuisance action brought in which an agricultural operation is alleged to be a nuisance, and which is found to be frivolous by the court, the defendant shall recover the aggregate amount of costs and expenses determined by the court to have been reasonably incurred in his behalf in connection with the defense of such action, together with a reasonable amount for attorney's fees.

Source: SL 1991, ch 183, § 6.



§ 21-10-26 Logging slash defined.

21-10-26. Logging slash defined. For the purposes of this section and § 21-10-27, the term "logging slash" is logging debris consisting of treetops, limbs, cull logs, and other separate vegetation remaining after harvest which has no commercial value. Logging slash shall be treated by lopping and scattering the vegetation, by removal from the site or by piling and burning. Standards for lopping and scattering, abandonment, removal, or piling and burning, and procedures for the enforcement of those standards, shall be established by rules promulgated by the Division of Forestry pursuant to chapter 1-26.

Source: SL 1989, ch 187, § 1; SL 1990, ch 30, § 21.



§ 21-10-27 Abandonment of logging slash as public nuisance--Penalty.

21-10-27. Abandonment of logging slash as public nuisance--Penalty. The abandonment of untreated logging slash in a timber harvesting operation consisting of ten acres or more is a public nuisance. Abandonment of untreated logging slash in a timber harvesting operation of ten acres or more is a Class 1 misdemeanor.

Source: SL 1989, ch 187, § 2.



§ 21-10-28 Use or operation of sport shooting range.

21-10-28. Use or operation of sport shooting range. The use or operation of a sport shooting range may not be enjoined as a nuisance if the range is in compliance with those statutes, regulations, and ordinances that applied to the range and its operation at the time when the initial operation of the range commenced. The use or operation of a sport shooting range may not be enjoined as a nuisance due to any subsequent change in any local regulation or ordinance pertaining to the normal operation and use of sport shooting ranges. However, if the usage or design of the range results in a significant threat to human life or private habitations, a nuisance is constituted and an injunction may prescribe appropriate relief.

Source: SL 1999, ch 113, § 1; SL 2013, ch 104, § 1, eff. Mar. 21, 2013.



§ 21-10-28.1 Significant threat to human life or private habitations.

21-10-28.1. Significant threat to human life or private habitations. As used in § 21-10-28, a significant threat to human life or private habitations exists, if shots or ricochets from a sport shooting range not infrequently strike or pass over private property which is frequented by persons or where a private habitation exists. A significant threat to human life or private habitations continues to exist unless or until shooting protocols are altered and enforced or the shooting range is redesigned so that shots or ricochets no longer strike or pass over private property as described in this section.

Source: SL 2013, ch 104, § 2, eff. Mar. 21, 2013.



§ 21-10-29 Injunction not available to certain adversely affected property owners.

21-10-29. Injunction not available to certain adversely affected property owners. The use or operation of a sport shooting range may not be enjoined as a nuisance by a person who acquires title to real property adversely affected by the normal operation and use of a sport shooting range which commenced operation prior to the time the person acquired title.

Source: SL 1999, ch 113, § 2.



§ 21-10-30 Recovery based on negligence or willful or wanton misconduct not precluded.

21-10-30. Recovery based on negligence or willful or wanton misconduct not precluded. The provisions of §§ 21-10-28 to 21-10-34, inclusive, do not apply to any recovery for any act or omission relating to the operation or use of any sport shooting range based on negligence or willful or wanton misconduct.

Source: SL 1999, ch 113, § 3.



§ 21-10-31 Provisions inapplicable where substantial change in primary use has occurred.

21-10-31. Provisions inapplicable where substantial change in primary use has occurred. The provisions of §§ 21-10-28 to 21-10-34, inclusive, do not apply if there has been a substantial change in the primary use of a sport shooting range.

Source: SL 1999, ch 113, § 4.



§ 21-10-32 Regulation of sport shooting ranges not prohibited.

21-10-32. Regulation of sport shooting ranges not prohibited. Sections 21-10-28 to 21-10-34, inclusive, do not prohibit a local government from regulating the location and construction of sport shooting ranges after July 1, 1999.

Source: SL 1999, ch 113, § 5.



§ 21-10-33 Sport shooting range defined.

21-10-33. Sport shooting range defined. For the purposes of §§ 21-10-28 to 21-10-34, inclusive, a sport shooting range is an area designed and operated for the use of rifles, shotguns, or pistols as a means of silhouette, skeet, trap, black powder, or other sport shooting. A sport shooting range includes any shooting range located on public or private land or operated by a private entity or by a public entity, and includes a law enforcement shooting range.

Source: SL 1999, ch 113, § 6; SL 2013, ch 104, § 3, eff. Mar. 21, 2013.



§ 21-10-34 Prospective application of §§ 21-10-28 to 21-10-33.

21-10-34. Prospective application of §§ 21-10-28 to 21-10-33. The provisions of §§ 21-10-28 to 21-10-34, inclusive, apply prospectively and do not apply to any action filed before July 1, 1999.

Source: SL 1999, ch 113, § 7.






Chapter 10A - Remedies For Protection Of Environment [Transferred]

CHAPTER 21-10A

REMEDIES FOR PROTECTION OF ENVIRONMENT [TRANSFERRED]

[Transferred to Chapter 34A-10]



Chapter 11 - Revision Of Contracts

§ 21-11-1 Fraud or mistake as ground for revision.

21-11-1. Fraud or mistake as ground for revision. When through fraud or mutual mistake of the parties, or a mistake of one party which the other at the time knew or suspected, a written contract does not truly express the intention of the parties, it may be revised on the application of a party aggrieved so as to express that intention, so far as it can be done without prejudice to rights acquired by third persons, in good faith and for value.

Source: CivC 1877, § 2004; CL 1887, § 4637; RCivC 1903, § 2349; RC 1919, § 2020; SDC 1939 & Supp 1960, § 37.0601.



§ 21-11-2 Presumption of intent to make equitable agreement.

21-11-2. Presumption of intent to make equitable agreement. For the purpose of revising a contract it must be presumed that all the parties thereto intended to make an equitable and conscientious agreement.

Source: CivC 1877, § 2005; CL 1887, § 4638; RCivC 1903, § 2350; RC 1919, § 2021; Supreme Court Rule 563, 1939; SDC 1939 & Supp 1960, § 37.0603.



§ 21-11-3 Intent considered in revising instrument--Court not restricted by language.

21-11-3. Intent considered in revising instrument--Court not restricted by language. In revising a written instrument, the court may inquire what the instrument was intended to mean, and what were intended to be its legal consequences, and is not confined to the inquiry what the language of the instrument was intended to be.

Source: CivC 1877, § 2006; CL 1887, § 4639; RCivC 1903, § 2351; RC 1919, § 2022; Supreme Court Rule 562, 1939; SDC 1939 & Supp 1960, § 37.0602.



§ 21-11-4 Revision and specific enforcement in combined or separate proceedings.

21-11-4. Revision and specific enforcement in combined or separate proceedings. A contract may be revised and specifically enforced in one proceeding or in separate proceedings.

Source: CivC 1877, § 2007; CL 1887, § 4640; RCivC 1903, § 2352; RC 1919, § 2023; SDC 1939 & Supp 1960, § 37.0604.






Chapter 12 - Rescission Of Contracts

§ 21-12-1 Grounds for rescission.

21-12-1. Grounds for rescission. The rescission of a written contract may be adjudged on the application of a party aggrieved:

(1) In any of the cases mentioned in § 53-11-2;

(2) Where the contract is unlawful, for causes not apparent upon its face, and the parties were not equally in fault;

(3) When the public interest will be prejudiced by permitting it to stand.
Source: CivC 1877, § 2008; CL 1887, § 4641; RCivC 1903, § 2353; RC 1919, § 2024; SDC 1939 & Supp 1960, § 37.0701.



§ 21-12-2 Restoration to original condition required on rescission for mistake.

21-12-2. Restoration to original condition required on rescission for mistake. Rescission cannot be adjudged for mere mistake, unless the party against whom it is adjudged can be restored to substantially the same condition as if the contract had not been made.

Source: CivC 1877, § 2009; CL 1887, § 4642; RCivC 1903, § 2354; RC 1919, § 2025; SDC 1939 & Supp 1960, § 37.0702.



§ 21-12-3 Compensation required of plaintiff for rescission.

21-12-3. Compensation required of plaintiff for rescission. On adjudging the rescission of a contract, the court may require the party to whom such relief is granted to make any compensation to the other which justice may require.

Source: CivC 1877, § 2010; CL 1887, § 4643; RCivC 1903, § 2355; RC 1919, § 2026; SDC 1939 & Supp 1960, § 37.0703.






Chapter 13 - Cancellation Of Instruments

§ 21-13-1 Cancellation ordered on apprehension of injury--Invalidity apparent on face ofinstrument.

21-13-1. Cancellation ordered on apprehension of injury--Invalidity apparent on face of instrument. A written instrument, in respect to which there is a reasonable apprehension that if left outstanding it may cause serious injury to a person against whom it is void or voidable, may upon his application, be so adjudged and ordered to be delivered up or canceled; but if the invalidity is apparent upon its face or upon the face of another instrument necessary to its use in evidence it is not deemed capable of causing such injury.

Source: CivC 1877, §§ 2011, 2012; CL 1887, §§ 4644, 4645; RCivC 1903, §§ 2356, 2357; RC 1919, §§ 2027, 2028; SDC 1939 & Supp 1960, § 37.0801.



§ 21-13-2 Partial cancellation of instrument.

21-13-2. Partial cancellation of instrument. Where an instrument is evidence of different rights or obligations, it may be canceled in part and allowed to stand for the residue.

Source: CivC 1877, § 2013; CL 1887, § 4646; RCivC 1903, § 2358; RC 1919, § 2029; SDC 1939 & Supp 1960, § 37.0802.






Chapter 14 - Actions For Recovery Of Property

§ 21-14-1 Remedies available for recovery of property--Civil action to recover possession--Titleand possessory actions combined.

21-14-1. Remedies available for recovery of property--Civil action to recover possession--Title and possessory actions combined. A person entitled to specific real or personal property by reason of a perfected title or a claim of title which ought to be perfected, may recover the same by any of the remedies provided by law and if no specific remedy is applicable, by a civil action according to the facts, and in such cases the judgment may provide for delivery of the possession by specifically commanding the person so to do, or by execution directing the proper peace officer to deliver such possession. Title may be perfected and possession ordered in the same action.

Source: CivC 1877, §§ 1991 to 1993; CL 1887, §§ 4624 to 4626; RCivC 1903, §§ 2336 to 2338; RC 1919, §§ 2007 to 2009; SDC 1939 & Supp 1960, § 37.3701.



§ 21-14-2 Order to permit entry for surveys in action involving real property--Liability forunnecessary injury to property.

21-14-2. Order to permit entry for surveys in action involving real property--Liability for unnecessary injury to property. The court in which an action is pending for the recovery of real property or for damages for an injury thereto, or a judge thereof, may, on motion, upon notice by either party, for good cause shown, grant an order allowing to such party the right to enter upon the property, and make survey and measurement thereof, and of any tunnels, shafts, or drifts thereon, for the purpose of the action, even though entry for such purpose has to be made through other lands belonging to parties to the action. The order must describe the property and a copy thereof must be served on the owner or occupant; and thereupon such party may enter upon the property, with necessary surveyors and assistants, and make such survey and measurements; but if any unnecessary injury be done to the property he is liable therefor.

Source: CCivP 1877, §§ 645, 646; CL 1887, §§ 5459, 5460; RCCivP 1903, §§ 685, 686; RC 1919, §§ 2861, 2862; SDC 1939 & Supp 1960, § 37.1520.



§ 21-14-3 Action to recover real property not prejudiced by alienation.

21-14-3. Action to recover real property not prejudiced by alienation. An action for the recovery of real property against a person in possession cannot be prejudiced by any alienation made by such person, either before or after the commencement of the action.

Source: CCivP 1877, § 648; CL 1887, § 5462; RCCivP 1903, § 688; RC 1919, § 2864; SDC 1939 & Supp 1960, § 37.1510.



§ 21-14-4 Plaintiff's right to recover real property terminated while action pending--Damagesfor withholding.

21-14-4. Plaintiff's right to recover real property terminated while action pending--Damages for withholding. In an action for the recovery of real property, where the plaintiff shows a right to recovery at the time the action was commenced, but it appears that his right has terminated during the pendency of the action, the verdict and judgment must be according to the fact, and the plaintiff may recover damages for withholding the property.

Source: CCivP 1877, § 640; CL 1887, § 5454; RCCivP 1903, § 680; RC 1919, § 2856; SDC 1939 & Supp 1960, § 37.1515.



§ 21-14-5 Compensation for improvements to real property made by defendant claiming ingood faith.

21-14-5. Compensation for improvements to real property made by defendant claiming in good faith. In an action for the recovery of real property, upon which permanent improvements have been made by a defendant or intervener, or those under whom he claims, holding under color of title adversely to claim of plaintiff, or another defendant or intervener, in good faith, the value of such improvements must be allowed as a counterclaim by such defendant or intervener.

Source: CCivP 1877, § 641; CL 1887, § 5455; RCCivP 1903, § 681; RC 1919, § 2857; SDC 1939, § 37.1516; SL 1949, ch 140, § 1.



§ 21-14-6 Determination of title, removal of clouds and commissioner's conveyance on absenceor refusal of defendant to convey real property.

21-14-6. Determination of title, removal of clouds and commissioner's conveyance on absence or refusal of defendant to convey real property. In all actions arising under chapter 21-41, in actions brought for the satisfaction of record of mortgages and other liens upon real property, and in actions for the specific performance of contracts relating to real property, whenever the defendant is not found within the jurisdiction of the court and service of summons therein is made by publication or personally without the state, or whenever any defendant refuses or neglects to make a conveyance or cancel an encumbrance pursuant to the judgment of the court, the court may, by its judgment, determine and establish the title to the property, remove all clouds therefrom, or appoint a commissioner to convey the property on behalf of such defendant.

Source: SL 1889, ch 111; RCCivP 1903, § 691; RC 1919, § 2871; SDC 1939 & Supp 1960, § 37.1509.






Chapter 15 - Claim And Delivery Of Personal Property

§ 21-15-1 Claim of immediate delivery permitted in action for possession of personal property--Time of claim.

21-15-1. Claim of immediate delivery permitted in action for possession of personal property--Time of claim. The plaintiff, in an action to recover the possession of personal property may, at the time of issuing the summons or at any time before answer, claim the immediate delivery of such property as provided in this chapter.

Source: CCivP 1877, § 176; CL 1887, § 4972; RCCivP 1903, § 184; RC 1919, § 2411; SDC 1939 & Supp 1960, § 37.3801.



§ 21-15-2 Contents of plaintiff's affidavit.

21-15-2. Contents of plaintiff's affidavit. When an immediate delivery is claimed, an affidavit must be made by the plaintiff or by someone on his behalf, stating:

(1) That the plaintiff is the owner of the property claimed, particularly describing it, or is lawfully entitled to the possession thereof, by virtue of a special property therein, the facts in respect to which shall be set forth;

(2) That the property is wrongfully detained by the defendant;

(3) The alleged cause of the detention thereof, according to his best knowledge, information, and belief;

(4) That the same has not been taken for a tax, assessment, or fine, pursuant to a statute, or seized under an execution or attachment against the property of the plaintiff, or, if so seized, that it is, by statute, exempt from such seizure;

(5) The actual value of the property.
Source: CCivP 1877, § 177; CL 1887, § 4973; RCCivP 1903, § 185; RC 1919, § 2412; Supreme Court Rule 594, 1939; SDC 1939 & Supp 1960, § 37.3802.



§ 21-15-3 Order to defendant to show cause against delivery of property to plaintiff--Procedurein hearing.

21-15-3. Order to defendant to show cause against delivery of property to plaintiff--Procedure in hearing. Upon filing the summons and complaint, and the affidavit pursuant to § 21-15-2, the judge of the court having jurisdiction shall by order, require cause to be shown at a specified time and place, after reasonable notice to the defendant, why the plaintiff should not have delivery of the property claimed. Except as inconsistent with the provisions of this chapter, chapter 15-6 shall apply to the conduct of the hearing.

Source: CCivP 1877, § 178; CL 1887, § 4974; RCCivP 1903, § 186; RC 1919, § 2413; Supreme Court Rule 594, 1939; SDC 1939 & Supp 1960, § 37.3802; SL 1973, ch 145, § 1.



§ 21-15-4 Undertaking required of plaintiff--Contents--Waiver.

21-15-4. Undertaking required of plaintiff--Contents--Waiver. Before possession of any property may be taken, there must be furnished a written undertaking with one or more sufficient sureties approved by the sheriff, or a cash deposit, in double the value as stated in the affidavit, securing return of the property to the defendant if return thereof be adjudged, and the payment to the defendant of any such sum as may, for any cause, be recovered against the plaintiff. The court may waive the undertaking if the ownership of the property is not in question and the plaintiff is or has been a tenant of the defendant.

Source: SDC 1939 & Supp 1960, § 37.3803; SL 1993, ch 170.



§ 21-15-5 Cash in lieu of undertaking deposited with clerk or judge--Terms of deposit.

21-15-5. Cash in lieu of undertaking deposited with clerk or judge--Terms of deposit. If cash is deposited it shall be with the clerk or a judge of the court having jurisdiction, and his receipt taken therefor and such deposit shall thereupon remain in the custody of the court until legal order of the court disposing of it, as security for all of the obligations of the party depositing it under this chapter, the same as if a written undertaking had been furnished specifically assuming said obligations.

Source: SDC 1939 & Supp 1960, § 37.3807.



§ 21-15-6 Seizure of property by sheriff--Safekeeping and delivery.

21-15-6. Seizure of property by sheriff--Safekeeping and delivery. Upon receipt of the affidavit, endorsement, undertaking, and order authorizing delivery specified in §§ 21-15-2 to 21-15-4, inclusive, the sheriff shall forthwith take the property described in the affidavit, if it be in the possession of the defendant or his agent, and retain it in his custody. He shall keep it in a safe place and deliver it to the party entitled thereto upon receiving his lawful fees and necessary expenses for keeping the same.

Source: CCivP 1877, § 185; CL 1887, § 4981; RCCivP 1903, § 193; RC 1919, § 2420; SDC 1939 & Supp 1960, § 37.3804; SL 1973, ch 145, § 2.



§ 21-15-7 Seizure of property kept in building.

21-15-7. Seizure of property kept in building. If the property, or any part thereof, be concealed in a building or enclosure, the sheriff shall publicly demand its delivery. If it be not forthwith delivered, he shall cause the building or enclosure to be broken open, and take the property into his possession and if necessary he may call to his aid the power of his county.

Source: CCivP 1877, § 184; CL 1887, § 4980; RCCivP 1903, § 192; RC 1919, § 2419; SDC 1939 & Supp 1960, § 37.3804.



§ 21-15-8 Papers served on defendant when property seized.

21-15-8. Papers served on defendant when property seized. The sheriff shall at the time of taking any property serve on the defendant a copy of the affidavit, endorsement, and undertaking or receipt for cash bond, and notice of levy showing the property taken by delivering the same to the defendant personally, if he can be conveniently found, or to his agent from whose possession the property is taken or if neither can be found, by leaving them at the usual place of abode of either, with some person of suitable age and discretion.

Source: CCivP 1877, § 179; CL 1887, § 4975; RCCivP 1903, § 187; RC 1919, § 2414; SDC 1939 & Supp 1960, § 37.3804.



§ 21-15-9 Defendant's exception to sufficiency of plaintiff's sureties--Failure to except aswaiver.

21-15-9. Defendant's exception to sufficiency of plaintiff's sureties--Failure to except as waiver. The defendant may, within three days after the service of a copy of the affidavit and undertaking, give notice to the sheriff that he excepts to the sufficiency of the sureties. If he fail to do so, he shall be deemed to have waived all objection to them.

Source: CCivP 1877, § 180; CL 1887, § 4976; RCCivP 1903, § 188; RC 1919, § 2415; SDC 1939 & Supp 1960, § 37.3807.



§ 21-15-10 Justification by plaintiff's sureties--Responsibility of sheriff--Exceptions waive rightto retain property.

21-15-10. Justification by plaintiff's sureties--Responsibility of sheriff--Exceptions waive right to retain property. When the defendant excepts, the sureties shall justify on notice as set out in §§ 21-15-10.1 to 21-15-10.4, inclusive. The sheriff shall be responsible for the sufficiency of the sureties, until the objection to them is either waived as above provided, or until they shall justify, or new sureties shall be substituted and justify. If the defendant except to the sureties, he cannot retain the property, as provided in § 21-15-12.

Source: CCivP 1877, § 180; CL 1887, § 4976; RCCivP 1903, § 188; RC 1919, § 2415; SDC 1939 & Supp 1960, § 37.3807; SL 1984, ch 159, § 1.



§ 21-15-10.1 Notice of justification--Additional surety--Time and place of hearing.

21-15-10.1. Notice of justification--Additional surety--Time and place of hearing. On receipt of notice the sheriff or defendant shall, within ten days thereafter, give to the plaintiff by whom the surety is subscribed, or to plaintiff's attorney, notice of the justification of surety. In case additional surety is given there shall be a new undertaking in the form prescribed. The notice shall specify a time not less than five nor more than ten days after service thereof and a place within the county where the action is pending, where hearing on the justification will be held, and that it will be held before the judge of the court, naming him, within such county.

Source: SL 1984, ch 159, § 2.



§ 21-15-10.2 Appearance and examination of sureties.

21-15-10.2. Appearance and examination of sureties. For the purpose of justification, each of the sureties shall appear before the judge at the time and place mentioned in the notice, and may be examined on oath on the part of the defendant or the sheriff, or both, touching his sufficiency, in such manner as the judge, in his discretion, may think proper.

Source: SL 1984, ch 159, § 3.



§ 21-15-10.3 Allowance by judge--Effect.

21-15-10.3. Allowance by judge--Effect. If the judge finds the surety sufficient, he shall endorse his allowance thereon, and cause it to be filed with the clerk; and the sheriff thereupon shall be exonerated from liability.

Source: SL 1984, ch 159, § 4.



§ 21-15-10.4 Costs of justification.

21-15-10.4. Costs of justification. The costs of the justification shall be paid by the plaintiff if the same is found not sufficient, but if sufficient, then the defendant shall pay the costs of the justification. The costs of such justification shall be taxed by the court as other costs are taxed.

Source: SL 1984, ch 159, § 5.



§ 21-15-11 Qualifications and justification of plaintiff's sureties.

21-15-11. Qualifications and justification of plaintiff's sureties. The qualifications of sureties and their justification shall be as prescribed in § 21-15-11.1, except that one personal surety, or a surety company authorized to do business in this state, or a cash deposit, shall be sufficient.

Source: CCivP 1877, § 183; CL 1887, § 4979; RCCivP 1903, § 191; RC 1919, § 2418; SDC 1939 & Supp 1960, § 37.3807; SL 1984, ch 159, § 6.



§ 21-15-11.1 Qualifications of bail.

21-15-11.1. Qualifications of bail. The qualifications of bail are as follows:

(1) Each of them shall be a resident and freeholder within the State of South Dakota;

(2) They shall each be worth double the amount of the undertaking, exclusive of property exempt from execution; but the court may allow more than one surety to justify severally in amounts less than that of the undertaking, if the whole justification is equivalent to that of two sufficient sureties.
Source: SL 1984, ch 159, § 7.



§ 21-15-12 Defendant's undertaking or deposit to retain possession--Terms.

21-15-12. Defendant's undertaking or deposit to retain possession--Terms. At any time before delivery of the property to the plaintiff, the defendant may, if he does not except to the sureties of the plaintiff, require the return thereof, upon giving to the sheriff a written undertaking, or receipt for cash deposit, as in this chapter provided, in amount and sufficiency as required on the undertaking of the plaintiff for the immediate delivery, and securing the plaintiff for delivery of the property if such delivery be adjudged and for the payment to the plaintiff of such sum as may for any cause be recovered against the defendant.

Source: CCivP 1877, § 181; CL 1887, § 4977; RCCivP 1903, § 189; RC 1919, § 2416; SDC 1939 & Supp 1960, § 37.3806.



§ 21-15-13 Justification by defendant's sureties and delivery of property--Responsibility ofsheriff--Delivery to plaintiff on failure to justify.

21-15-13. Justification by defendant's sureties and delivery of property--Responsibility of sheriff--Delivery to plaintiff on failure to justify. The defendant's sureties, upon a notice to the plaintiff of not less than two nor more than six days, shall justify in the same manner as upon bail on arrest; upon such justification the sheriff shall deliver the property to the defendant. The sheriff shall be responsible for the sufficiency of the defendant's sureties until they justify, or until justification is completed or expressly waived, and may retain the property until that time; but if they, or others in their place, fail to justify at the time and place appointed, he shall deliver the property to the plaintiff.

Source: CCivP 1877, § 182; CL 1887, § 4978; RCCivP 1903, § 190; RC 1919, § 2417; SDC 1939 & Supp 1960, § 37.3807.



§ 21-15-14 Delivery of property to plaintiff if return not required by defendant.

21-15-14. Delivery of property to plaintiff if return not required by defendant. If a return of the property be not required pursuant to § 21-15-12 within three days after the taking and service of papers on defendant, it shall be delivered to the plaintiff unless claimed in the meantime by a third person in the manner provided by this chapter.

Source: CCivP 1877, § 181; CL 1887, § 4977; RCCivP 1903, § 189; RC 1919, § 2416; SDC 1939 & Supp 1960, § 37.3806.



§ 21-15-15 Notice to sheriff of third-party claim to property--Indemnity required of plaintiff.

21-15-15. Notice to sheriff of third-party claim to property--Indemnity required of plaintiff. If the property taken be claimed by any other person than the defendant or his agent, and such person shall make affidavit of his title thereto and right to the possession thereof, stating the grounds of such right and title, and serve the same upon the sheriff, the sheriff shall not be bound to keep the property or deliver it to the plaintiff, unless the plaintiff, on demand of him or his agent, shall indemnify the sheriff against such claim by an undertaking or deposit, in amount and sufficiency as required in the original affidavit for the delivery. No claim to such property by any other person than the defendant or his agent shall be valid against the sheriff, unless made as aforesaid; and notwithstanding such claim, when so made, he may retain the property a reasonable time to demand such indemnity.

Source: CCivP 1877, § 186; CL 1887, § 4982; RCCivP 1903, § 194; RC 1919, § 2421; SDC 1939 & Supp 1960, § 37.3805.



§ 21-15-16 Sheriff's report of proceedings--Papers attached--Contempt and amercement or civilaction for failure or neglect.

21-15-16. Sheriff's report of proceedings--Papers attached--Contempt and amercement or civil action for failure or neglect. Within twenty days after taking the property, the sheriff shall make a verified report of his proceedings in taking and disposing of it, and file the same together with the original affidavit, order authorizing delivery, undertaking, or receipt, and a copy of his notice of levy, with the clerk of the court in which the action is pending.

The failure or neglect of the sheriff to make such verified report of his proceedings and file the same in the office of the clerk with the other documents above specified in the manner and within the time above required shall not however void his proceedings under the affidavit and endorsement but shall render him liable to punishment by the court as for contempt and liable by amercement or civil action to any person thereby injured in like manner as is provided with reference to writs, warrants and executions by § 15-18-44.

Source: CCivP 1877, § 187; CL 1887, § 4983; RCCivP 1903, § 195; RC 1919, § 2422; Supreme Court Rule 595, 1939; SDC 1939, § 37.3808; SL 1951, ch 196; SL 1973, ch 145, § 3.






Chapter 16 - Forcible Entry And Detainer

§ 21-16-1 Grounds for maintenance of action.

21-16-1. Grounds for maintenance of action. An action of forcible entry and detainer, or of detainer only, is maintainable:

(1) If a party has by force, intimidation, fraud, or stealth, entered upon the prior actual possession of real property or the occupied structure of another, and detains the same;

(2) If a party, after entering peaceably upon real property or an occupied structure, turns out by force, threats, or menacing conduct, the party in possession;

(3) If a party by force or by menaces and threats of violence unlawfully holds and keeps the possession of any real property, or occupied structure, whether the same was acquired peaceably or otherwise;

(4) If a lessee in person or by subtenants holds over after the termination of his lease or expiration of his term, or fails to pay his rent for three days after the same shall be due;

(5) If a party continues in possession after a sale of the real property or occupied structure under mortgage, execution, order, or any judicial process, after the expiration of the time fixed by law for redemption, and after the execution and delivery of a deed or instrument of ownership;

(6) If a party continues in possession after a judgment in partition, or after a sale under an order or decree of a circuit court;

(7) If a lessee commits waste upon the leased premises, or does or fails to perform any act which, under the terms of the lease operates to terminate the same.

The term, occupied structure, used in this chapter is defined in subdivision 22-1-2(28).

Source: SDC 1939 & Supp 1960, § 37.3902; SL 1992, ch 156, § 1.



§ 21-16-2 Notice to quit required before commencement of proceedings--Service and return.

21-16-2. Notice to quit required before commencement of proceedings--Service and return. In all cases arising under subdivisions 21-16-1(4), (5), and (6), three days' written notice to quit must be given to the lessee, subtenant, or party in possession, before proceedings can be instituted, and may be served and returned in like manner as a summons is served and returned. On the second service attempt, at least six hours after the previous service attempt, the notice to quit may be posted in a conspicuous place on the property, and also delivered to a person there residing, if such person can be found; and also sent by first class mail addressed to the tenant at the place where the property is situated.

Source: JustC 1877, § 35; CL 1887, § 6074; RJustC 1903, § 45; RC 1919, § 2172; SDC 1939 & Supp 1960, § 37.3903; SL 1986, ch 173.



§ 21-16-3 Jurisdiction of courts.

21-16-3. Jurisdiction of courts. Any circuit court or magistrate court presided over by a magistrate judge has jurisdiction in any case of forcible entry and detainer, or of detainer only, of real property or an occupied structure within its county.

Source: SDC 1939 & Supp 1960, § 37.3901; SL 1974, ch 153, § 38; SL 1992, ch 156, § 2.



§ 21-16-4 Joinder of actions.

21-16-4. Joinder of actions. An action under the provisions of this chapter cannot be brought in connection with any other except for rents and profits or damages but the plaintiff may bring separate actions for the same if he so desire.

Source: SL 1881, ch 87, § 2; CL 1887, § 6080; RJustC 1903, § 51; RC 1919, § 2178; Supreme Court Rule 596, 1939; SDC 1939 & Supp 1960, § 37.3906.



§ 21-16-5 Survival of cause despite death of plaintiff.

21-16-5. Survival of cause despite death of plaintiff. The legal representative of a person who might have been plaintiff, if alive, may bring an action under this chapter after his death.

Source: JustC 1877, § 36; CL 1887, § 6075; RJustC 1903, § 46; RC 1919, § 2173; SDC 1939 & Supp 1960, § 37.3904.



§ 21-16-6 Verified complaint required--Service with summons--Procedure as in other actions.

21-16-6. Verified complaint required--Service with summons--Procedure as in other actions. The complaint must be in writing and verified by the plaintiff or his agent or signed by his attorney, and served with a summons, and the procedure, except as otherwise provided, shall be the same as in other actions in the court where the action is pending.

Source: JustC 1877, § 37; CL 1887, § 6076; RJustC 1903, § 47; RC 1919, § 2174; SDC 1939 & Supp 1960, § 37.3905.



§ 21-16-7 Time allowed for appearance by defendant--Undertaking required for adjournment.

21-16-7. Time allowed for appearance by defendant--Undertaking required for adjournment. The time for appearance and pleading shall be four days from the time of service on the defendant, and no adjournment or continuance shall be made for more than five days, unless the defendant applying therefor shall give an undertaking to the plaintiff with good and sufficient surety to be approved by the court, conditioned for the payment of the rent that may accrue, together with costs if judgment be rendered against the defendant.

Source: JustC 1877, § 38; CL 1887, § 6077; RJustC 1903, § 48; RC 1919, § 2175; Supreme Court Rule 597, 1939; SDC 1939, § 37.3907; Court Rule adopted September 29, 1945.



§ 21-16-8 Time action brought on for trial--Special venire in jury cases.

21-16-8. Time action brought on for trial--Special venire in jury cases. An action under this chapter may be brought on for trial upon two days' notice after issue is joined. If a jury trial be demanded and no jury is in attendance on the day the action is noticed for trial, the court shall cause a special venire to issue as in cases where extra jurors are required, and proceed to impanel a jury and try the action as in other civil cases.

Source: SL 1907, ch 191, § 20; SL 1909, ch 176, § 7; SL 1911, ch 196, § 6; SL 1913, ch 278, § 4; RC 1919, § 2246; Supreme Court Rule 597, 1939; SDC 1939, § 37.3907; Court Rule Adopted September 29, 1945.



§ 21-16-9 Certification to circuit court of title and boundary questions raised in magistratecourt.

21-16-9. Certification to circuit court of title and boundary questions raised in magistrate court. If the title to or boundary of the real property or the title to an occupied structure in any wise comes in question, in magistrate court, the case shall be certified to the circuit court as provided by rule of the Supreme Court.

Source: 1939 & Supp 1960, § 37.3905; SL 1974, ch 153, § 39; SL 1992, ch 156, § 3.



§ 21-16-10 Judgment for plaintiff--Elements included.

21-16-10. Judgment for plaintiff--Elements included. If the finding of the court or the verdict of the jury be in favor of the plaintiff, the judgment shall be for the delivery of possession to the plaintiff, and for rents and profits or damages, where the same are claimed in the complaint, and for costs.

Source: SL 1881, ch 87, § 1; CL 1887, § 6078; RJustC 1903, § 49; RC 1919, § 2176; SDC 1939 & Supp 1960, § 37.3908.



§ 21-16-11 Attorney fees taxed as costs.

21-16-11. Attorney fees taxed as costs. In any case of forcible entry and detainer, or detainer only, the court may tax as a part of the costs in the case, to the prevailing party, reasonable attorney fees, whether a trial is had or not, if prevailing party is represented by a licensed attorney.

Source: SL 1883, ch 51, § 1; CL 1887, § 6079; RJustC 1903, § 50; RC 1919, § 2177; SDC 1939 & Supp 1960, § 37.3909; SL 2000, ch 95, § 1.



§ 21-16-12 Time of serving execution.

21-16-12. Time of serving execution. No execution for possession can be served except in the daytime.

Source: SL 1881, ch 87, § 2; CL 1887, § 6080; RJustC 1903, § 51; RC 1919, § 2178; SDC 1939 & Supp 1960, § 37.3908.






Chapter 17 - Attachment Of Property [Repealed]

CHAPTER 21-17

ATTACHMENT OF PROPERTY [REPEALED]

[Repealed by SL 1983, ch 168, § 33]



Chapter 17A - Attachment Of Property

§ 21-17A-1 Attachment by creditor.

21-17A-1. Attachment by creditor. A creditor may attach the property of his debtor, in the cases, upon the conditions, and in the manner prescribed in this chapter.

Source: SL 1983, ch 168, § 1.



§ 21-17A-2 Issuance and direction of writ--Contents.

21-17A-2. Issuance and direction of writ--Contents. A writ of attachment shall be issued on the request of a plaintiff any time after a summons and a complaint is filed but before final judgment. It shall be directed to the sheriff or constable of a county in which property of the defendant is supposed to be, and shall require him to attach all the property of the defendant within his county or so much thereof as may be sufficient to satisfy the plaintiff's demand, together with costs and expenses. It shall be in the name of the court and be sealed with its seal and signed by its judge.

Source: SL 1983, ch 168, § 2.



§ 21-17A-3 Affidavit required for execution in debt action--Contents.

21-17A-3. Affidavit required for execution in debt action--Contents. Before a writ of attachment for a debt may be executed, the plaintiff or someone on his behalf shall make and attach thereto an affidavit, stating that the defendant is indebted to the plaintiff in a sum exceeding fifty dollars, specifying the amount above all setoffs, and that the debt is due upon express or implied contract or upon a judgment, and that the affiant knows or has good reason to believe any of the following:

(1) The defendant is absent from this state, or is concealed here so that summons cannot be served on him;

(2) The defendant has disposed of or concealed or is about to dispose of or conceal his property or some part thereof with intent to defraud his creditors;

(3) The defendant has removed or is about to remove property from this state with intent to defraud his creditors;

(4) The defendant fraudulently incurred the obligation respecting which the action is brought;

(5) The defendant is not a resident of this state;

(6) The defendant is a foreign corporation, or, if domestic, that no officer or agent thereof on whom to serve the summons exists or resides in this state or can be found;

(7) The action is against a defendant as principal on an official bond to recover money due the state or to some political subdivision thereof, or that the action is against the defendant as principal upon a bond or other instrument given as evidence of debt for or to secure the payment of money embezzled or misappropriated by the defendant as an officer of the state or of a political subdivision thereof;

(8) The action is against a defendant to recover purchase money for personal property sold to the defendant, in which case the property shall be specifically described, if one of the conditions under subdivision (1), (5), or (9) of this section and one of the conditions under subdivision (2) or (3) of this section is also alleged;

(9) The defendant is about to remove his residence from the county where he resides with the intention of permanently changing it and fails or neglects on demand to give security for the debt upon which the action is commenced;

(10) The action is against the owner of any motor vehicle for damages alleged to have been caused by the negligence of such owner or his duly authorized agent, the motor vehicle alleged to have been driven, occupied or owned by a negligent driver or owner thereof, at the time of such accident, may be attached, if one of the conditions under subdivision (1) or (5) of this section and one of the conditions under subdivision (2) or (3) of this section is also alleged.
Source: SL 1983, ch 168, § 3.



§ 21-17A-4 Affidavit required for execution in tort action--Contents.

21-17A-4. Affidavit required for execution in tort action--Contents. Before a writ of attachment may be executed in a tort action, the plaintiff or someone on his behalf shall make and attach thereto an affidavit, stating that a cause of action in tort exists in favor of the plaintiff and against the defendant, that the damages sustained exceed fifty dollars specifying the amount claimed and either:

(1) The defendant is not a resident of this state; or that his residence is unknown and cannot with due diligence be ascertained; or

(2) The defendant is a foreign corporation.
Source: SL 1983, ch 168, § 4.



§ 21-17A-5 Action and writ on demand not due--Grounds--Affidavit--Bond--Damages and costsfor defendant.

21-17A-5. Action and writ on demand not due--Grounds--Affidavit--Bond--Damages and costs for defendant. An action may be maintained and a writ of attachment issued on a demand not yet due in any case mentioned in § 21-17A-3 or 21-17A-4, except the cases mentioned in subdivision 21-17A-3(5), (6), or (7) and the same proceedings in the action shall be had and the same affidavit shall be required as in actions upon matured demands except that the affidavit shall state that the debt is to become due. The bond specified in § 21-17A-7 shall be for three times the amount demanded. In case an attachment is issued before the maturity of the debt and a defense to such attachment is sustained the court shall render a judgment for damages and costs against the plaintiff.

Source: SL 1983, ch 168, § 5.



§ 21-17A-6 Amendment of affidavit.

21-17A-6. Amendment of affidavit. The affidavit required by §§ 21-17A-3 to 21-17A-5, inclusive, may be amended any time before the trial by the substitution of a new affidavit containing allegations of facts existing at the time of making the former affidavit.

Source: SL 1983, ch 168, § 6.



§ 21-17A-7 Bond required of plaintiff--Amount--Terms--Affidavit of surety--Exemption of stateand subdivisions.

21-17A-7. Bond required of plaintiff--Amount--Terms--Affidavit of surety--Exemption of state and subdivisions. Before a writ of attachment may be executed, a bond on the part of the plaintiff in the sum of at least five hundred dollars executed by sufficient surety shall be delivered to the sheriff or constable, to the effect that if the defendant recover judgment the plaintiff shall pay all costs that may be awarded to the defendant and all damages which he may sustain by reason of the attachment. The affidavit of the surety annexed to the bond shall state that he is a resident of this state and worth double the sum specified in the bond in property above his debts and exclusive of property exempt from execution. No bond is necessary if the state or a political subdivision is the plaintiff.

Source: SL 1983, ch 168, § 7.



§ 21-17A-8 Additional security--Application by defendant--Joint sureties.

21-17A-8. Additional security--Application by defendant--Joint sureties. If a defendant is not satisfied with the amount specified in the bond or with the surety he may, upon five days' notice to the plaintiff, apply to a judge for additional security. The judge may require the plaintiff to give and file another bond, to be approved by him, in such sum as he may deem proper, not exceeding the appraised value of the property attached. The surety shall justify as provided in § 21-17A-7, but if there is more than one surety they may be accepted if they are jointly responsible for the required sum.

Source: SL 1983, ch 168, § 8.



§ 21-17A-9 Return--Papers filed--Time allowed.

21-17A-9. Return--Papers filed--Time allowed. The sheriff or constable executing the writ shall return thereon all his proceedings and shall file the writ, affidavit and bond with the clerk of the court within ten days from receipt of the bond.

Source: SL 1983, ch 168, § 9.



§ 21-17A-10 Service on defendant--Appraisal--Inventory--Lien created--Multiple writs executedon same property.

21-17A-10. Service on defendant--Appraisal--Inventory--Lien created--Multiple writs executed on same property. The sheriff or constable shall without delay serve copies of the writ, affidavit and bond on the defendant in the same manner as the summons. In the case of a nonresident or a foreign corporation, the sheriff or constable shall serve such copies on any agent of the defendant in the county, if any are known to him. He shall cause all real and personal property or so much thereof as shall satisfy the writ to be appraised by two disinterested residents of the county, who shall be first sworn by him to make a true appraisal. The appraisal shall be signed by them and the appraisal and inventory shall be returned with the writ. Copies of the appraisal and inventory shall be served on the defendant. Service of the writ, affidavit and bond in the foregoing manner shall create a lien in favor of the attaching party, perfected without further action, for the amount of the plaintiff's or attaching party's demand, together with costs and expenses.

If two or more writs against the same defendant are executed on the same property, an inventory and appraisal shall be made for only one of the actions, and the sheriff or constable shall endorse on the copy served on the defendant in the other action a notice that the property attached is the property attached in the action in which the inventory and appraisal are made, giving the title of such action; and such officer shall state in his return the fact of such endorsement.

Source: SL 1983, ch 168, § 10.



§ 21-17A-11 Seizure of property.

21-17A-11. Seizure of property. At the time of service of a writ of attachment, the sheriff or constable shall seize, in his county, so much of the property of the defendant as will satisfy the demand of the plaintiff with costs and expenses.

Source: SL 1983, ch 168, § 11.



§ 21-17A-12 Real property attached by filing.

21-17A-12. Real property attached by filing. To attach real estate, the sheriff or constable shall file, in the office of the register of deeds, a copy of the writ with his certificate that by virtue of the original writ he has attached all the interest of the named defendant in such real estate, describing the property.

Source: SL 1983, ch 168, § 12.



§ 21-17A-13 Property subject to attachment--Personal property.

21-17A-13. Property subject to attachment--Personal property. All the property of the defendant, not exempt from execution, may be attached. Personal property shall be attached as upon an execution and the provisions respecting the levy of an execution thereon are applicable to an attachment.

Source: SL 1983, ch 168, § 13.



§ 21-17A-14 Indemnification--Officer requiring.

21-17A-14. Indemnification--Officer requiring. If there is reasonable doubt as to the ownership of property or as to its liability to be attached, the sheriff or constable may require sufficient security from the plaintiff to indemnify him for attaching such property.

Source: SL 1983, ch 168, § 14.



§ 21-17A-15 Sale of attached property--Grounds--Proceeds held in lieu of property.

21-17A-15. Sale of attached property--Grounds--Proceeds held in lieu of property. If any property taken on a writ of attachment is likely to depreciate in value before the end of the action or if the keeping thereof could cause much loss or expense, the court or a judge may order it sold in such manner as the best interests of the parties demand, and the money realized shall be held by the sheriff or constable in lieu of the property sold.

Source: SL 1983, ch 168, § 15.



§ 21-17A-16 Keeping of property by officer--Collections--Legal proceedings.

21-17A-16. Keeping of property by officer--Collections--Legal proceedings. The sheriff or constable shall keep the property seized by him and the proceeds of such as shall have been sold to answer any judgment which may be recovered in such action; and shall, subject to the direction of the court or judge, collect and receive into his possession all the debts, credits and effects of the defendant. The sheriff or constable may also take such legal proceedings, either in his own name or in the name of the defendant, as may be necessary for that purpose and discontinue the same at such times and on such terms as the court or judge may direct.

Source: SL 1983, ch 168, § 16.



§ 21-17A-17 Defendant's bond for release from attachment--Justification of sureties.

21-17A-17. Defendant's bond for release from attachment--Justification of sureties. The defendant may, at any time before judgment, deliver to the sheriff or constable who attached his property a corporate surety bond or a bond executed by two sureties, to the effect that they shall, on demand, pay to the plaintiff the amount of the judgment, with all costs, that may be recovered against the defendant in the action, not exceeding the sum specified in the bond with interest. The bond shall be in the amount alleged by the plaintiff to be due. The sureties shall justify as provided in § 21-17A-7, and may be accepted if they are jointly responsible for the required sum.

Source: SL 1983, ch 168, § 17.



§ 21-17A-18 Copy of defendant's bond to plaintiff--Objection to sureties--Responsibility ofofficer.

21-17A-18. Copy of defendant's bond to plaintiff--Objection to sureties--Responsibility of officer. The sheriff or constable shall without delay give the plaintiff a copy of the bond received pursuant to § 21-17A-17 with notice of the time when the same was delivered to him. The plaintiff shall, within three days thereafter, give notice to the sheriff or constable that he objects to the sureties or he waives all objections to them. If the plaintiff objects, the sureties shall justify as provided in § 21-17A-7. The sheriff or constable is responsible for the sufficiency of the sureties and may retain possession of the attached property until they justify, or until the objection is waived. Thereafter, the sheriff or constable shall deliver the property attached to the defendant. If real estate is attached, the sheriff or constable shall file a certificate of the discharge thereof in the office of the register of deeds. If judgment is for the plaintiff, all his costs and disbursements on the attachment shall be included in the judgment.

Source: SL 1983, ch 168, § 18.



§ 21-17A-19 Modification of writ--Notice of motion--Combining motions.

21-17A-19. Modification of writ--Notice of motion--Combining motions. The court may, at any time before the trial of the action or a release of the property under § 21-17A-18, modify the writ of attachment for irregularity or other sufficient cause, on three days' notice of motion. The motion therefor may be combined with a motion to increase the plaintiff's security under § 21-17A-8.

Source: SL 1983, ch 168, § 19.



§ 21-17A-20 Motion to quash writ and release property--Service of notice of motion.

21-17A-20. Motion to quash writ and release property--Service of notice of motion. A defendant whose property has been attached pursuant to a writ issued under this chapter may, on three days' notice of motion, apply for an order that the writ of attachment be quashed, and any property levied on pursuant to the writ be released. The application shall be made by filing with the court and serving on the plaintiff a notice of motion.

Source: SL 1983, ch 168, § 20.



§ 21-17A-21 Contents of notice of motion--Affidavit--Grounds.

21-17A-21. Contents of notice of motion--Affidavit--Grounds. The notice of motion shall state the grounds on which the motion is based and shall be accompanied by an affidavit supporting any factual issues raised and points and authorities supporting any legal issues raised. It is not grounds to set aside an order that the plaintiff would not have suffered great or irreparable injury if issuance of the writ had been delayed until the matter could have been heard on notice.

Source: SL 1983, ch 168, § 21.



§ 21-17A-22 Hearing on motion--Order of court.

21-17A-22. Hearing on motion--Order of court. At the hearing on the motion, the court shall determine whether the plaintiff is entitled to the writ of attachment. If the court finds that the plaintiff is not entitled to the writ, it shall order the writ quashed, and any property levied on pursuant to the writ released.

Source: SL 1983, ch 168, § 22.



§ 21-17A-23 Basis of determination--Additional evidence--Continuance.

21-17A-23. Basis of determination--Additional evidence--Continuance. The court's determinations shall be made upon the basis of the pleadings and other papers in the record; but upon good cause shown, the court may receive and consider at the hearing additional evidence, oral or documentary, and additional points and authorities, or it may continue the hearing for the production of such additional evidence or points and authorities.

Source: SL 1983, ch 168, § 23.



§ 21-17A-24 Priority of hearing on motion to quash.

21-17A-24. Priority of hearing on motion to quash. The hearing provided for in § 21-17A-22 shall take precedence over all other civil matters on the calendar except older matters of the same character.

Source: SL 1983, ch 168, § 24.



§ 21-17A-25 Findings and order of court on hearing--Costs taxed--Damages assessed at trial.

21-17A-25. Findings and order of court on hearing--Costs taxed--Damages assessed at trial. If the court finds for the defendant on a motion pursuant to § 21-17A-20, the judge presiding shall tax the defendant's costs for the hearing, and an order shall be entered dismissing the writ or that the property attached be delivered to the defendant; and the jury or the court shall, on the trial of the action or thereafter, assess the damages sustained by the defendant by reason of the taking and detention or sale of the property attached or by reason of any injury thereto. The same, together with the costs so taxed, shall be a setoff to the plaintiff's demand, and if in excess of it, or the plaintiff fails to recover, the defendant shall have judgment for the amount due. If the court on the hearing held pursuant to § 21-17A-22 finds for the plaintiff, the judge shall tax the plaintiff's costs for the trial, and the amount so taxed shall, if he recovers, be taxed by the clerk as disbursement in the action. If the defendant or his assignee recovers judgment in the action, the costs and the judgment shall be offset.

Source: SL 1983, ch 168, § 25.



§ 21-17A-26 Judgment for damages to defendant.

21-17A-26. Judgment for damages to defendant. If the defendant prevails in the action or if the action is discontinued, he shall have judgment for the damages sustained by him for any damages to his property by reason of the taking and detention or sale.

Source: SL 1983, ch 168, § 26.



§ 21-17A-27 Delivery of property on judgment for defendant--Action on plaintiff's bond.

21-17A-27. Delivery of property on judgment for defendant--Action on plaintiff's bond. If the defendant recovers judgment, all the money or property held by any writ of attachment shall be delivered to him, subject to the plaintiff's rights on appeal, and he may maintain an action on the plaintiff's bond for the assessed damages sustained by reason of the writ of attachment. Upon the entry of final judgment in favor of the defendant or on satisfaction of a plaintiff's judgment, if real estate was attached, the fact of such judgment or satisfaction shall be recorded by the prevailing party with the register of deeds in any county in which attached lands are situated.

Source: SL 1983, ch 168, § 27; SL 1987, ch 162.



§ 21-17A-28 Satisfaction of judgment for plaintiff--Delivery of remaining property.

21-17A-28. Satisfaction of judgment for plaintiff--Delivery of remaining property. If a plaintiff recovers judgment in the action, the sheriff or constable shall satisfy the same out of the property attached, if sufficient therefor:

(1) By paying all money attached or received on sales of property, or on any debts or credits, or so much thereof as shall be necessary to the plaintiff;

(2) By selling, under such execution as may be issued on such judgment, so much of the attached property, real or personal, as is necessary to satisfy the unpaid balance, according to the provisions regulating sales upon execution, except as provided in subdivision (4) of this section;

(3) If any of the attached property belonging to the defendant is not in the sheriff's or constable's hands, without having been sold or converted into money, by repossessing the same, and for that purpose, the sheriff or constable has the same authority which he had to seize the same under the writ of attachment. Any person who intentionally conceals or withholds such property from the sheriff or constable is liable to double damages at the suit of the party injured;

(4) Until the judgment against the defendant has been paid, the sheriff or constable shall collect the evidences of debt that may have been seized or attached by virtue of the writ of attachment, and prosecute any bond he may have taken in the course of such proceedings, and apply the proceeds thereof to the payment of the judgment and costs. When the judgment and all costs of the proceedings have been paid, the sheriff or constable, upon reasonable demand, shall deliver the residue of the property attached, or the proceeds thereof, to the defendant.
Source: SL 1983, ch 168, § 28.



§ 21-17A-29 Plaintiff prosecuting actions officer authorized to bring--Indemnification of officer.

21-17A-29. Plaintiff prosecuting actions officer authorized to bring--Indemnification of officer. The actions authorized by this chapter to be brought by a sheriff or constable may be prosecuted by the plaintiff or under his direction, upon the delivery by him to the sheriff or constable of an undertaking, with two sufficient sureties, to the effect that the plaintiff shall indemnify him for all damages, costs and expenses thereon not exceeding five hundred dollars in any one action. The sureties shall, if required by the sheriff or constable, justify by making an affidavit that each is worth double the amount of the penalty named in the undertaking over and above all debts and exemptions.

Source: SL 1983, ch 168, § 29.



§ 21-17A-30 Death of defendant--Satisfaction of judgment for plaintiff.

21-17A-30. Death of defendant--Satisfaction of judgment for plaintiff. If a defendant whose property is attached dies and the judgment is in favor of the plaintiff, the property attached shall be applied to the payment of the judgment and execution may be issued on the judgment and satisfied out of the attached property in the same manner as if the defendant were living.

Source: SL 1983, ch 168, § 30.



§ 21-17A-31 Third party's property--Application for release.

21-17A-31. Third party's property--Application for release. Any person not a party to the action, whose property is attached, may, at any time, either before or after judgment, be made a party on his application for the purpose of removing or discharging the attachment. The court may grant such summary relief as shall be just, and may in proper cases try appropriate issues by jury.

Source: SL 1983, ch 168, § 31.



§ 21-17A-32 Injunction not precluded.

21-17A-32. Injunction not precluded. Nothing in this chapter precludes the granting of relief pursuant to chapter 21-8.

Source: SL 1983, ch 168, § 32.






Chapter 18 - Garnishment Of Debts And Property

§ 21-18-1 Actions or small claims proceedings in which garnishment available--Persons andagencies subject to garnishment.

21-18-1. Actions or small claims proceedings in which garnishment available--Persons and agencies subject to garnishment. In any action or small claims proceeding to recover damages founded upon contract, express or implied, or pursuant to judgment or decree, any creditor is entitled to proceed by garnishment in any court having jurisdiction of the subject of the action, against any person, as defined in § 15-7-1, including the state and any municipal or public corporation, and including any corporation organized or authorized to be organized by or under the laws of any state or of the United States, which has the power to sue or be sued who shall be indebted to or have any property, real or personal, in its possession or under its control belonging to such creditor's debtor, in the cases, upon the conditions, and in the manner prescribed in this chapter.

Source: SDC 1939, § 37.2801; SL 1939, ch 143; SL 1990, ch 157, § 1; SL 2001, ch 107, § 1.



§ 21-18-2 Plaintiff and defendant defined.

21-18-2. Plaintiff and defendant defined. The term, plaintiff, is used in this chapter to include every judgment creditor, and the term, defendant, every judgment debtor.

Source: SL 1909, ch 156, § 1; RC 1919, § 2453; SL 1925, ch 182, § 1; SDC 1939, § 37.2801; SL 1939, ch 143.



§ 21-18-2.1 Earnings subject to garnishment.

21-18-2.1. Earnings subject to garnishment. The term, earnings, as used in this chapter means compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus, or otherwise, and includes periodic payments pursuant to a pension or retirement program.

Source: SL 1972, ch 133, § 1.



§ 21-18-3 Plaintiff's affidavit for garnishment--Time of filing--Contents.

21-18-3. Plaintiff's affidavit for garnishment--Time of filing--Contents. In any action where garnishment is permitted, the plaintiff, or some person on his behalf, may make an affidavit stating that he verily believes that some person, naming him, is indebted to, or has property, real or personal, in his possession or under his control belonging to the defendant, or either or any of the defendants in the action, naming him, and that such defendant has not property in this state other than property subject to garnishment under this chapter sufficient to satisfy the plaintiff's demand, and that the indebtedness or property mentioned in such affidavit is, to the best of the knowledge and belief of the person making such affidavit, not by law exempt, and the amount of the claim sued upon.

Source: SDC 1939, § 37.2802; SL 1939, ch 144; SL 1990, ch 157, § 2.



§ 21-18-3.1 Garnishment of earnings prohibited prior to judgment.

21-18-3.1. Garnishment of earnings prohibited prior to judgment. Garnishment of earnings may only be used following a final judgment in the principal action.

Source: SL 1972, ch 133, § 2; SL 1990, ch 157, § 3.



§ 21-18-4 Affidavit covering more than one garnishee--Joint and several proceedings.

21-18-4. Affidavit covering more than one garnishee--Joint and several proceedings. Any number of garnishees may be embraced in the same affidavit, but if a joint liability is claimed against any, it shall be so stated, and the garnishee named as jointly liable shall be deemed jointly proceeded against; otherwise the several garnishees shall be deemed severally proceeded against.

Source: SL 1909, ch 156, § 2; RC 1919, § 2454; SDC 1939, § 37.2802; SL 1939, ch 144.



§ 21-18-5 Additional statements when state made garnishee.

21-18-5. Additional statements when state made garnishee. Whenever the State of South Dakota is made garnishee defendant in any action, the affidavit shall state fully in what department of the state the principal defendant is employed and in what capacity he is employed.

Source: SL 1927, ch 135, § 1; SDC 1939, § 37.2802; SL 1939, ch 144.



§ 21-18-6 Garnishee summons annexed to affidavit--Form.

21-18-6. Garnishee summons annexed to affidavit--Form. The plaintiff shall annex or subjoin to the garnishment affidavit a garnishee summons, which shall be in substantially the following form:

State of South Dakota,
County of __________ ss.

________ Court

A. B., Plaintiff, vs.

C. D., Defendant, and

E. F., Garnishee.
The State of South Dakota to the said Garnishee:

You are hereby summoned pursuant to the annexed affidavit, as a garnishee of the defendant, C. D., and required within thirty days after the service of this summons upon you, exclusive of the day of service, to answer, according to law, whether you are indebted to or have in your possession or under your control any property, real or personal, belonging to such defendant, and to serve a copy of your answer on the undersigned at ________ in the county of ________; and in case of your failure so to do, you will be liable to further proceedings according to law; of which the said defendant will also take notice.

___________________________

Attorney for Plaintiff

P. O. Address ________ County, S. Dak.

Source: SL 1909, ch 156, § 3; RC 1919, § 2455; SDC 1939 & Supp 1960, § 37.2803.



§ 21-18-7 Service of summons, affidavit, and garnishment disclosure on garnishee.

21-18-7. Service of summons, affidavit, and garnishment disclosure on garnishee. The garnishee summons, affidavit, and garnishment disclosure shall be served on each of the several garnishees named, in the manner provided for service of a summons in an action or by certified mail.

Source: SDC 1939 & Supp 1960, § 37.2805; SL 1966, ch 123; SL 1967, ch 150; SL 1988, ch 182, § 1.



§ 21-18-8 Service of summons, affidavit, and garnishment disclosure when state is garnishee.

21-18-8. Service of summons, affidavit, and garnishment disclosure when state is garnishee. If the state is a garnishee, the garnishee summons, affidavit, and garnishment disclosure shall be served on the state auditor or his deputy only.

Source: SDC 1939 & Supp 1960, § 37.2805; SL 1966, ch 123; SL 1967, ch 150; SL 1988, ch 182, § 2.



§ 21-18-9 Fee paid to garnishee for expense of garnishment disclosure.

21-18-9. Fee paid to garnishee for expense of garnishment disclosure. If a garnishee summons, affidavit, and garnishment disclosure is served personally or by certified mail, the garnishee shall be paid the sum of fifteen dollars to reimburse the garnishee for the expense of preparing the garnishment disclosure which sum shall be taxed as a part of plaintiff's costs. If the garnishee is not paid, the garnishment proceeding is void. The return of service of the garnishee summons shall include a statement that the sum was paid. The garnishment disclosure shall be returned to the plaintiff and filed with the court.

Source: SDC 1939, § 37.2804; SL 1959, ch 238; SL 1988, ch 182, § 3; SL 1998, ch 126, § 1.



§ 21-18-10 Service of garnishee summons and affidavit on defendant.

21-18-10. Service of garnishee summons and affidavit on defendant. The garnishee summons and affidavit shall also be served on the defendant to the action, either before or within thirty days after service on a garnishee, unless service of the summons in the action is made without the state or by publication. If the defendant appears in the action by attorney, such service may be made upon such attorney or upon the defendant.

Source: SL 1909, ch 156, § 5; RC 1919, § 2457; SL 1925, ch 182, § 2; SDC 1939 & Supp 1960, § 37.2805; SL 1966, ch 123; SL 1967, ch 150; SL 2001, ch 108, § 1; SL 2009, ch 109, § 2.



§ 21-18-11 Manner of service of summons, affidavit, and garnishment disclosure--Return--Timefor service--Payment and retention of property by garnishee.

21-18-11. Manner of service of summons, affidavit, and garnishment disclosure--Return--Time for service--Payment and retention of property by garnishee. Such garnishee summons, affidavit, and garnishment disclosure may be served by certified mail, return receipt requested, or personally by the sheriff of the county where any garnishee or defendant may be found, or by any other person not a party to the action. If, after reasonable diligence, service by certified mail or personal service by the sheriff is unsuccessful within the time period provided for in § 21-18-10, the plaintiff may file an affidavit stating that fact and may serve such garnishee summons, affidavit, and garnishment disclosure on the defendant by mailing a copy of the documents, together with a copy to the garnishee, to the defendant's last known address by registered mail. The service shall be made and the same returned, with proof of the service, to the person whose name is subscribed thereto, with reasonable diligence. The person subscribing such garnishee summons may, at his option, by an endorsement thereon fix a time for the service thereof, and the service shall then be made accordingly. The garnishee may proceed by complying with either § 21-18-32 or 21-18-33 and, by such compliance, is exonerated from any further liability to any party to the garnishment.

Source: SDC 1939, § 37.2804; SL 1959, ch 238; SL 1988, ch 182, § 4; SL 2009, ch 109, § 1.



§ 21-18-12 Liability of garnishee to plaintiff after service of summons.

21-18-12. Liability of garnishee to plaintiff after service of summons. From the time of the service of the summons upon the garnishee he shall stand liable to the plaintiff to the amount of the property, money, credits, and effects in his possession or under his control belonging to the defendant, or in which he shall be interested, to the extent of his right or interest therein, and of all debts due or to become due to the defendant, except such as may be by law exempt from execution.

Source: SL 1909, ch 156, § 17; RC 1919, § 2470; SDC 1939 & Supp 1960, § 37.2807.



§ 21-18-13 Property held under void title included in garnishee's liability.

21-18-13. Property held under void title included in garnishee's liability. Any property, moneys, credits, and effects held by a conveyance or title void as to the creditors of the defendant shall be embraced in the liability provided by § 21-18-12.

Source: SL 1909, ch 156, § 17; RC 1919, § 2470; SDC 1939 & Supp 1960, § 37.2807.



§ 21-18-14 Judgment not rendered on garnishee's future or contingent liability.

21-18-14. Judgment not rendered on garnishee's future or contingent liability. No judgment shall be rendered upon a liability of the garnishee arising by reason of any money or other thing owing from him to the defendant, unless before judgment against the defendant it shall have become due absolutely and without depending on any future contingency; but judgment may be given for any money or other thing owing after it shall have become due absolutely and without depending on any contingency.

Source: SL 1909, ch 156, § 18; RC 1919, § 2471; SL 1925, ch 183; SDC 1939 & Supp 1960, § 37.2819 (4).



§ 21-18-14.1 Continuing lien on wages--Caption of garnishee summons--Disclosure forms.

21-18-14.1. Continuing lien on wages--Caption of garnishee summons--Disclosure forms. Notwithstanding the provisions of § 21-18-14, the plaintiff may obtain a one hundred twenty-day continuing lien on wages by garnishment. If a lien is to be obtained, the plaintiff shall mark on the caption of the garnishee summons "continuing lien" and all disclosure forms shall include the following:

Garnishee will continue to hold the nonexempt portion of the defendant's earnings as they accrue through the last payroll period ending on or before one hundred twenty days from the effective date of the garnishee summons, or until the sum held equals the amount stated in the garnishee summons, or until the employment relationship terminates, whichever first occurs.

At the time of the expected termination of the lien, the plaintiff shall mail to garnishee an additional copy of the disclosure form upon which the garnishee within ten days shall make further disclosure.

Source: SL 1988, ch 182, § 7; SL 2010, ch 111, § 1.



§ 21-18-14.2 Repealed.

21-18-14.2. Repealed by SL 1990, ch 157, § 4.



§ 21-18-15 Judgment not rendered on garnishee's liability on negotiable instrument.

21-18-15. Judgment not rendered on garnishee's liability on negotiable instrument. No judgment shall be rendered upon a liability of the garnishee arising by reason of his having drawn, accepted, made, endorsed, or guaranteed any negotiable bill, draft, note, or other security.

Source: SL 1909, ch 156, § 18; RC 1919, § 2471; SL 1925, ch 183; SDC 1939 & Supp 1960, § 37.2819 (1).



§ 21-18-16 Judgment not rendered on foreign corporation's liability paid by negotiableinstrument.

21-18-16. Judgment not rendered on foreign corporation's liability paid by negotiable instrument. No judgment shall be rendered upon a liability of the garnishee arising by reason of any money or indebtedness due and owing to the principal defendant from a foreign corporation, which such corporation shall have paid, or for which it shall have issued its negotiable check, draft, or bill of exchange, prior to actual notice to said corporation of service of summons in garnishment.

Source: SL 1925, ch 183; SDC 1939 & Supp 1960, § 37.2819 (5).



§ 21-18-17 Judgment not rendered on carrier's liability for property in interstate commerce.

21-18-17. Judgment not rendered on carrier's liability for property in interstate commerce. No judgment shall be rendered upon a liability of the garnishee arising by reason of any property in the possession of any common carrier when such property was at the time of service of the garnishee summons and affidavit actually in transit in interstate commerce, provided that such transit in interstate commerce shall not be deemed to have commenced until property has actually left the initial billing station.

Source: SL 1925, ch 183; SDC 1939 & Supp 1960, § 37.2819 (6).



§ 21-18-18 Judgment not rendered against officer for property collected on legal process.

21-18-18. Judgment not rendered against officer for property collected on legal process. No judgment shall be rendered upon a liability of the garnishee arising by reason of any money or other thing received or collected by him as sheriff, or other officer, by force of an execution or other legal process in favor of the defendant.

Source: SL 1909, ch 156, § 18; RC 1919, § 2471; SL 1925, ch 183; SDC 1939 & Supp 1960, § 37.2819 (2).



§ 21-18-19 Judgment not rendered on money accountable by public officer.

21-18-19. Judgment not rendered on money accountable by public officer. No judgment shall be rendered upon a liability of the garnishee arising by reason of any money in his hands as a public officer and for which he is accountable to the defendant merely as such officer.

Source: SL 1909, ch 156, § 18; RC 1919, § 2471; SL 1925, ch 183; SDC 1939 & Supp 1960, § 37.2819 (3).



§ 21-18-20 Demand by garnishee for complaint in principal action--Dismissal on failure to serve.

21-18-20. Demand by garnishee for complaint in principal action--Dismissal on failure to serve. If the plaintiff shall not within ten days after demand serve upon the garnishee or his attorney, except in case of garnishment upon execution, a copy of the complaint showing the amount of the indebtedness of the defendant in the action to the plaintiff, the proceedings against the garnishee shall be dismissed on motion of the garnishee with costs, unless the court or a judge shall in its discretion and upon terms permit the same to stand.

Source: SL 1909, ch 156, § 7; RC 1919, § 2459; SDC 1939 & Supp 1960, § 37.2806.



§ 21-18-21 Defendant's undertaking to release garnishment--Amount and terms--Justification bysureties.

21-18-21. Defendant's undertaking to release garnishment--Amount and terms--Justification by sureties. The defendant may, at any time after service of the garnishee summons and before judgment, file with the clerk of the court an undertaking executed by at least two sureties, resident freeholders of the state, to the effect that they will on demand pay to the plaintiff the amount of the judgment with all costs that may be recovered against such defendant in the action, not exceeding a sum specified, which sum shall not be less than double the amount demanded by the complaint, or in such less sum as the court shall upon application direct. The sureties shall justify their responsibility by affidavit annexed, stating a sum which each is worth in property within this state over and above all debts and liabilities and property exempt from execution, the aggregate of which sums shall be double the amount specified in the undertaking.

Source: SL 1909, ch 156, § 20; RC 1919, § 2473; SDC 1939 & Supp 1960, § 37.2808.



§ 21-18-22 Notice to plaintiff of defendant's undertaking--Exceptions and justification bysureties--Discharge of garnishees and return of property.

21-18-22. Notice to plaintiff of defendant's undertaking--Exceptions and justification by sureties--Discharge of garnishees and return of property. The defendant shall serve on the plaintiff a copy of the undertaking filed pursuant to § 21-18-21 with a notice where and when the same was filed. Within three days after the receipt thereof the plaintiff shall give notice to the defendant that he excepts to the sufficiency of the sureties, or he shall be deemed to have waived all objections to them. When the plaintiff excepts, the sureties shall justify in like manner as upon bail on arrest. Thereafter all the garnishees shall be discharged and the garnishment proceedings shall be deemed discontinued, and any money or property paid or delivered to any officer shall be surrendered to the person entitled thereto and the costs shall be taxable as disbursements of the plaintiff in the principal action, if he recovers.

Source: SL 1909, ch 156, § 20; RC 1919, § 2473; SDC 1939 & Supp 1960, § 37.2808.



§ 21-18-23 Partial release of garnished funds on application by defendant.

21-18-23. Partial release of garnished funds on application by defendant. The principal defendant may upon order to show cause, apply to the court in which the garnishment proceedings are pending for an order releasing such part of the funds as the court shall direct without waiting for the disposition of the action on its merits, and upon receipt of such certified copy of the order the garnishee defendant may pay over the amount authorized thereby without the necessity of waiting for the time of appeal to expire.

Source: SL 1927, ch 135, § 4; SDC 1939 & Supp 1960, § 37.2809.



§ 21-18-24 Subsequent proceedings against additional or discharged garnishees--Summons andtrial in other counties.

21-18-24. Subsequent proceedings against additional or discharged garnishees--Summons and trial in other counties. The plaintiff may in like manner subsequently proceed within the period limited against other garnishees, or against the same garnishees after they shall have once been discharged, upon a new affidavit, if he shall have reason to believe they have subsequently become liable; and he may summon garnishees resident in other counties than that in which the action is pending; but if an issue for trial shall be joined between the plaintiff and such garnishee, the court may on motion change the place of trial of such issue to the county of the garnishee's residence.

Source: SL 1909, ch 156, § 6; RC 1919, § 2458; SDC 1939 & Supp 1960, § 37.2810.



§ 21-18-25 Actions by principal defendant against garnishee prohibited during garnishment--Stayof pending proceedings.

21-18-25. Actions by principal defendant against garnishee prohibited during garnishment--Stay of pending proceedings. No action shall be commenced by the defendant or his assignee against a garnishee upon any claim or demand liable to garnishment, or to recover any property garnished, nor execution be issued upon a judgment in favor of the defendant against such garnishee subsequent to the service of the garnishee summons upon him, until the termination of the garnishee action; and, if an action shall have been commenced or an execution issued, it shall be stayed by the court or a judge thereof upon the garnishee's application, except that upon cause shown, the court or judge may by order permit the commencement of such an action, or the issuing of an execution, or the further prosecution of one stayed.

Source: SL 1909, ch 156, § 19; RC 1919, § 2472; SDC 1939 & Supp 1960, § 37.2822.



§ 21-18-26 Garnishee's affidavit denying liability--Form.

21-18-26. Garnishee's affidavit denying liability--Form. Within thirty days from the service of such garnishee summons the garnishee may, if the truth warrants, file with the clerk of the court in which the action is pending, and serve a copy thereof upon the plaintiff, his affidavit in substantially the following form:

State of South Dakota,
County of __________ ss.

________ Court

A. B., Plaintiff, vs.

C. D., Defendant,

E. F., Garnishee.

E. F., being duly sworn, says that on the ____ day of ________, 20____, he was served with a garnishee summons in the above entitled action; that he was then in no manner and upon no account whatever indebted or under liability to the defendant (naming him), and that he then had in his possession or under his control, no real estate and no personal property, effects, or credits of any description whatever, belonging to said defendant or in which he had any interest; and is in no manner liable as garnishee in this action.

___________________________

Subscribed and sworn to before me this ____ day of ________, 20____.

Source: SL 1909, ch 156, § 8; RC 1919, § 2460; Supreme Court Rule 588, 1939; SDC 1939 & Supp 1960, § 37.2811.



§ 21-18-27 Garnishee's garnishment disclosure liability--Time of filing--Contents.

21-18-27. Garnishee's garnishment disclosure liability--Time of filing--Contents. Unless the garnishee makes the affidavit provided for in § 21-18-26, he shall within thirty days from the service of the garnishee summons file and serve in like manner a garnishment disclosure in which he shall state:

(1) Whether he was at the time of service of the garnishee summons indebted or under any liability to the defendant named in the garnishee summons, in any manner, upon any account, specifying, if indebted or liable, the amount, the interest thereon, the manner in which evidenced, when payable, whether an absolute or contingent liability, and all the facts and circumstances necessary to a complete understanding of such indebtedness or liability. If the garnishee is in doubt respecting any such liability or indebtedness, he may set forth all the facts and circumstances concerning the liability or indebtedness and submit the question to the court;

(2) Whether he held at the time aforesaid the title or possession of any real estate, or any interest in land of any description, or of any personal property, effects, or credits, or any instruments or papers relating to such, belonging to the defendant or in which he was in any way interested. If he admits any such or is in any doubt respecting the same, he shall set forth the description of such property and all the facts and circumstances concerning the same, and the title, interest, or claim of the defendant in or to the same.

If the garnishee claims any setoff or defense to any indebtedness or liability or any lien on or claim to the property, he shall set forth the facts and circumstances thereof fully.

The garnishee may state any claim of exemption from execution on the part of the defendant, or other objection known to him against the right of plaintiff to apply upon his demands the indebtedness or property disclosed.

If the garnishee discloses any indebtedness, or the possession of any property to which the defendant, and any other person as well, has a claim, he shall provide the names and residences of such claimants and so far as known the nature of their claims.

Source: SDC 1939 & Supp 1960, § 37.2812; SL 1988, ch 182, § 5.



§ 21-18-27.1 Service of garnishment disclosure form on garnishee--Contents of form.

21-18-27.1. Service of garnishment disclosure form on garnishee--Contents of form. A garnishment disclosure form shall be served upon the garnishee. The disclosure shall be substantially in the following form:

State of South Dakota )

In ______________ Court

) ss.
County of _____________ )

_____________________

________________________________
Plaintiff
vs.
________________________________
Defendant
and Garnishment Disclosure
________________________________
Garnishee

I am the ______________ of the garnishee and duly authorized to disclose for the garnishee.

On the ____ day of ______________, 20_, the time of service of garnishee summons on the garnishee, there was due and owing the defendant from the garnishee the following:

1. Earnings. For the purposes of garnishment, "earnings" means compensation payable for personal service whether called wages, salary, commission, bonus or otherwise, and includes periodic payments pursuant to a pension or retirement program. "Earnings" does not include social security benefits or veterans' disability pension benefits, except when the benefits are subject to garnishment to enforce any order for the support of a dependent child. "Earnings" includes military retirement pay. "Disposable earnings" means that part of the earnings of an individual remaining after the deduction from those earnings of amounts required by law to be withheld. If the garnishee summons was served upon you at a time when earnings from a prior completed pay period were owing but not paid, complete the following disclosure for earnings from both the past pay period and the current pay period.

a. Enter on the line below the amount of disposable earnings earned or to be earned by the defendant within the defendant's pay periods which may be subject to garnishment. ___________________________________________

b. Enter on the line below forty times the hourly federal minimum wage times the number of workweeks within the defendant's pay periods which may be subject to garnishment plus twenty-five dollars per week for each dependent family member residing with the garnishment debtor other than the garnishment debtor himself or herself. When pay periods consist of other than a whole number of workweeks, each day of a pay period in excess of the number of completed workweeks shall be counted as a fraction of a workweek equal to the number of workdays divided by the number of workdays in the normal workweek. ___________________________________________________

c. Enter on the line below the difference obtained (never less than zero) when line b is subtracted from line a. _______________________________________

d. Enter on the line below twenty percent of line a. _______________________

e. Enter on the line below the lesser of line c and line d. __________________

2. Money. Enter on the line below any amounts due and owing defendant, except earnings, from the garnishee. _________________________________________

3. Property. Describe on the line below any personal property, instruments or papers belonging to the defendant and in the possession of the garnishee. _____________

4. Setoff. Enter on the line below the amount of any setoff, defense, lien or claim which the garnishee claims against the amount set forth on lines 1(e), 2 and 3. Allege the facts by which the setoff, defense, lien or claim is claimed. (Any indebtedness to a garnishee-employer incurred by the judgment debtor within ten days prior to the receipt of the first garnishment on a debt is void and should be disregarded.) __________________________________________________________________

5. Adverse Interest. Enter on the line below any amounts claimed by other persons by reason of ownership or interest in the defendant's property. State the names and addresses of the persons and the nature of their claim, if known. (Any assignment of wages made by the defendant within ten days prior to the receipt of the first garnishment on a debt is void and should be disregarded.) ______________________

6. Enter on the line below the total of lines 4 and 5. ___________________________

7. Enter on the line below the difference obtained (never less than zero) when line 6 is subtracted from the sum of line 1(e), 2 and 3. _____________________________

8. Enter on the line below one hundred ten percent of the amount of the judgment creditor's judgment which remains unpaid. ________________________________

9. Enter on the line below the lesser of line 7 and line 8. As garnishee, you are hereby instructed to retain this amount only if it is $10.00 or more. The balance shall be remitted to the debtor in a timely manner. __________________________________

Signature ______________________________________________________

Authorized Representative of Garnishee

______________________________________________________

Title

Subscribed and sworn to before me this ________ day of ______________, 19_.
________________________
Notary Public

Source: SL 1988, ch 182, § 6; SL 1991, ch 24, § 7.



§ 21-18-28 Disclosure of liability when state is garnishee.

21-18-28. Disclosure of liability when state is garnishee. In all cases in which the State of South Dakota is made garnishee defendant, it shall not be necessary for the state to file a formal disclosure, but it shall be a sufficient disclosure for the state auditor to notify the plaintiff or his attorney by registered or certified mail, stating what amount, if any, is due to the principal defendant at the time of the service of summons in garnishment upon him. It shall be the duty of the state auditor to so notify the said plaintiff or his attorney within the time for making a return in garnishment and he shall mail a copy of such notice to the clerk of courts of the county in which said action was pending. No taking of issue shall be permitted on any return or disclosure made by the state auditor as herein provided.

Source: SL 1927, ch 135, § 2; SDC 1939 & Supp 1960, § 37.2813.



§ 21-18-29 Disclosure by garnishee not made on information and belief--State excepted.

21-18-29. Disclosure by garnishee not made on information and belief--State excepted. No answer or disclosure in garnishment except by the State of South Dakota shall be made upon information and belief. The answer or disclosure of the garnishee may be made by an agent or attorney having knowledge of the facts.

Source: SL 1909, ch 156, § 13; RC 1919, § 2465; SL 1923, ch 149; Supreme Court Rule 625, 1939; SDC 1939 & Supp 1960, § 37.2814.



§ 21-18-30 Garnishee's answer conclusive unless issue taken--Trial of issues.

21-18-30. Garnishee's answer conclusive unless issue taken--Trial of issues. The answer of the garnishee shall in all cases be conclusive of the truth of the facts therein stated, and if it denies liability the proceeding against such garnishee shall be deemed discontinued, unless the plaintiff shall within thirty days serve upon the garnishee a notice in writing that he elects to take issue on his answer. In such case the issue shall stand for trial as a civil action in which the affidavit on the part of the plaintiff shall be deemed a complaint and the garnishee's affidavit the answer thereto. Nothing herein contained, however, shall permit raising of any issue when the state is garnishee defendant.

Source: SL 1909, ch 156, § 12; RC 1919, § 2464; SL 1927, ch 135, § 2; SDC 1939 & Supp 1960, § 37.2815.



§ 21-18-31 Motion for order on answer of garnishee and defendant--Affidavit.

21-18-31. Motion for order on answer of garnishee and defendant--Affidavit. The plaintiff may in all cases move the court upon the answer of the garnishee and of the defendant, if the defendant shall also answer, for such order as the plaintiff is entitled to thereon. Such order is not a bar beyond the facts stated in such answers. The plaintiff shall attach an affidavit to the motion setting forth:

(1) Amount that is owed on judgment and accrued interest;

(2) Additional costs claimed;

(3) Credit for any payments made;

(4) Net balance due;

(5) Specific request for payment of the garnished amount sufficient to satisfy judgment; and

(6) Any surplus shall be returned to defendant.
Source: SL 1909, ch 156, § 12; RC 1919, § 2464; SDC 1939 & Supp 1960, § 37.2815; SL 2009, ch 110, § 1.



§ 21-18-32 Payment to officer or clerk by garnishee--Discharge.

21-18-32. Payment to officer or clerk by garnishee--Discharge. In case the answer of the garnishee shall show indebtedness to the defendant, he may pay the amount thereof to the officer having a levy, or to the clerk of the court; and the officer to whom such payment is made shall give him a receipt specifying the facts and such receipt shall be a complete discharge of all liability to any party for the amount so paid.

Source: SDC 1939 & Supp 1960, § 37.2816; SL 1990, ch 157, § 6.



§ 21-18-33 Retention of property disclosed by garnishee until expiration of garnishment, levy,release, or court order--Return of property to defendant.

21-18-33. Retention of property disclosed by garnishee until expiration of garnishment, levy, release, or court order--Return of property to defendant. If the answer of the garnishee discloses any money, credits, or other property, real or personal, in the possession or under the control of the garnishee, the garnishee shall retain money, credits, or property in the garnishee's possession until the expiration of one hundred eighty days from the date of service of the garnishee summons upon the garnishee; the plaintiff causes a copy of a levy to be served upon the garnishee; the defendant authorizes release to the plaintiff; or the order of the court thereon. If, within one hundred eighty days, a levy has not been served upon the garnishee, no agreement has been made for payment or no order of the court for payment, the garnishment shall end, and any property, money, or credits held by the garnishee shall be returned to the defendant if the defendant is otherwise entitled to the money, credits, or property.

Source: SDC 1939 & Supp 1960, § 37.2816; SL 1988, ch 182, § 9.



§ 21-18-34 Payment to clerk by state as garnishee--Exoneration of state.

21-18-34. Payment to clerk by state as garnishee--Exoneration of state. The state auditor may, in his discretion, at any time, pay to the clerk of courts of the county in which the action is brought any moneys that may be due to the principal defendant or such part thereof as was determined or due at the time of the service of the summons in garnishment upon the state. Upon the payment of said money to the clerk of courts, or upon notification by registered or certified mail by the state auditor to the plaintiff or his attorney of the amount, if any, due the defendant, the state auditor or any other state official and the state shall be absolutely exonerated from all liability.

Source: SL 1927, ch 135, § 5; SDC 1939 & Supp 1960, § 37.2816.



§ 21-18-35 Order to interplead adverse claimant disclosed by garnishee--Payment by garnisheeand discharge--Service of notice on claimant.

21-18-35. Order to interplead adverse claimant disclosed by garnishee--Payment by garnishee and discharge--Service of notice on claimant. When the answer of the garnishee shall disclose that any other person than the defendant claims the indebtedness or property in his hands, and the name and residence of such claimant, the court may on motion order that such claimant be made a defendant to the garnishee action; and that notice thereof, setting forth the facts, with a copy of such order, in such form as the court shall direct, be served upon him, and that after such service shall have been made, the garnishee may pay or deliver to the officer or the clerk such indebtedness or property, and have a receipt therefor, which shall be a complete discharge from all liability to any party for the amount so paid or property so delivered. Such notice shall be served in the manner required for service of a summons in a civil action, and may be made without the state or by publication thereof if the order shall so direct.

Source: SL 1909, ch 156, § 16; RC 1919, § 2469; SDC 1939 & Supp 1960, § 37.2821.



§ 21-18-36 Answer or defense by adverse claimant--Judgment on default.

21-18-36. Answer or defense by adverse claimant--Judgment on default. Upon service being made pursuant to § 21-18-35 such claimant shall be deemed a defendant in the garnishee action and within thirty days shall answer, setting forth his claim or any defense which the garnishee might have made. In case of default, judgment may be rendered which shall conclude any claim upon the part of such defendant.

Source: SL 1909, ch 156, § 16; RC 1919, § 2469; SDC 1939 & Supp 1960, § 37.2821.



§ 21-18-37 Answer by other parties to affirmative claim set up by adverse claimant.

21-18-37. Answer by other parties to affirmative claim set up by adverse claimant. When an adverse claimant is made a garnishee defendant by notice as provided in this chapter and sets up an affirmative claim to the fund or property involved, any of the other parties to the principal action or garnishment may answer the same within thirty days after service thereof.

Source: Supreme Court Rule 590, 1939; SDC 1939 & Supp 1960, § 37.2823.



§ 21-18-38 Default judgment for adverse claimant--Trial of issues on adverse claim.

21-18-38. Default judgment for adverse claimant--Trial of issues on adverse claim. If no answer is made pursuant to § 21-18-37, the claimant shall be entitled to default judgment as in ordinary cases of failure to answer.

If issue be raised upon such claim, the court shall determine the order of trial and procedure at the commencement of the trial or upon motion of any party prior thereto.

Source: SL 1909, ch 156, § 15; RC 1919, § 2468; SDC 1939 & Supp 1960, § 37.2824.



§ 21-18-39 Judgment against garnishee on failure to answer.

21-18-39. Judgment against garnishee on failure to answer. If any garnishee, except the state, having been duly summoned, shall fail to serve his answer as required by this chapter the court may render judgment against him for the amount of any judgment, including costs, which the plaintiff shall recover in the principal action, together with the costs of the garnishee action.

Source: SL 1909, ch 156, § 10; RC 1919, § 2462; SDC 1939 & Supp 1960, § 37.2817.



§ 21-18-40 Judgment not entered against state as garnishee--Summons of state operating asassignment.

21-18-40. Judgment not entered against state as garnishee--Summons of state operating as assignment. No judgment shall be entered against the State of South Dakota, nor shall any actual liability be incurred by the state in any garnishment proceeding. Any judgment entered against the principal defendant when the state is garnishee shall be paid only out of moneys due such principal defendant at the time of the service of the summons in garnishment and service of such summons on the state shall be of the same force and effect only as an assignment of the sum claimed or as much thereof as may be due the defendant from the state.

Source: SL 1927, ch 135, § 3; SDC 1939 & Supp 1960, § 37.2817.



§ 21-18-41 Order for payment by state as garnishee after judgment against principal defendant--Service and payment by state auditor.

21-18-41. Order for payment by state as garnishee after judgment against principal defendant--Service and payment by state auditor. In all cases where judgment is obtained against the principal defendant and if in the opinion of the court in which the action is pending there are funds under the control of the state treasurer subject to garnishment, the court shall direct in its order or judgment that the state auditor shall issue his warrant for such part of the moneys in the state treasury which may be affected by said garnishment proceedings and the state auditor is hereby authorized upon the receipt of a certified copy of such judgment to issue his warrant for the amount specified in the judgment or such as may have been due to the principal defendant at the time of the service of the summons in garnishment. A certified copy of such judgment and order shall be served upon the principal defendant and the state auditor shall be authorized to issue his warrant as herein specified after ten days after the service of such order and the state auditor shall be thereby fully released from all liability on account of any irregularity or invalidity of the judgment against the principal defendant.

Source: SL 1927, ch 135, § 5; SDC 1939 & Supp 1960, § 37.2818.



§ 21-18-42 Defense of garnishment proceedings by principal defendant--Grounds.

21-18-42. Defense of garnishment proceedings by principal defendant--Grounds. The principal defendant may in all cases by answer duly verified, to be served within thirty days from the service of the garnishee summons on him, defend the proceeding against any garnishee upon the ground that the indebtedness of the garnishee, or any property held by him, is exempt from execution against such defendant or for any other reason is not liable to garnishment; or upon any ground upon which a garnishee might defend the same; and may participate in the trial of any issue between the plaintiff and garnishee for the protection of his interests.

Source: SL 1909, ch 156, § 14; RC 1919, § 2466; SDC 1939 & Supp 1960, § 37.2820.



§ 21-18-43 Defense of principal action by garnishee.

21-18-43. Defense of principal action by garnishee. The garnishee may at his option defend the principal action for the defendant if the latter does not, but shall be under no obligation so to do.

Source: SL 1909, ch 156, § 14; RC 1919, § 2466; SDC 1939 & Supp 1960, § 37.2820.



§ 21-18-44 Garnishment proceedings deemed civil action--Procedural rules applicable.

21-18-44. Garnishment proceedings deemed civil action--Procedural rules applicable. The proceedings against a garnishee shall be deemed an action by the plaintiff against the garnishee and defendant as parties defendant, and all provisions of law relating to proceedings in civil actions at issue, including examination of the parties, amendments, and relief from default or proceedings taken and appeals and all provisions for enforcing judgments, shall be applicable thereto.

Source: SL 1909, ch 156, § 15; RC 1919, § 2468; Supreme Court Rule 590, 1939; SDC 1939 & Supp 1960, § 37.2823.



§ 21-18-45 Trial of garnishment action deferred until judgment in principal action--Dismissal onjudgment for defendant.

21-18-45. Trial of garnishment action deferred until judgment in principal action--Dismissal on judgment for defendant. No trial may be had of the garnishee action until the plaintiff shall have judgment in the principal action, but the garnishment action may be noticed for trial at the same term if issue therein is joined in time; and if the defendant has judgment, the garnishee action shall be dismissed with costs.

Source: SDC 1939 & Supp 1960, § 37.2823; SL 1990, ch 157, § 7.



§ 21-18-46 Right to jury trial in garnishment proceedings.

21-18-46. Right to jury trial in garnishment proceedings. Any party to an issue in the garnishment proceeding shall be entitled to a jury trial in all cases where jury trials are allowed in ordinary civil actions.

Source: SDC 1939 & Supp 1960, § 37.2824.



§ 21-18-47 Terms of judgment on garnishment proceedings--Orders for sale or disposition ofproperty.

21-18-47. Terms of judgment on garnishment proceedings--Orders for sale or disposition of property. The court shall render such judgment in all cases as shall be just to all the parties, and properly protect their respective interests, and may adjudge the recovery of an indebtedness, the conveyance, transfer, or delivery to the sheriff, or any officer appointed by the judgment, of any real estate or personal property disclosed or found to be liable to be applied to the plaintiff's demand, or by the judgment pass the title thereto; and may therein or by its order, when proper, direct the manner of making sale and disposing of the proceeds thereof, or of any money or other thing paid over or delivered to the clerk or officer.

Source: SL 1909, ch 156, § 15; RC 1919, § 2468; SDC 1939 & Supp 1960, § 37.2825.



§ 21-18-48 Judgment against garnishee as discharge of liability to defendant.

21-18-48. Judgment against garnishee as discharge of liability to defendant. The judgment against a garnishee shall acquit and discharge him from all demands by the defendant, or his representative, for all money, goods, effects, or credits paid, delivered, or accounted for by the garnishee by force of such judgment.

Source: SL 1909, ch 156, § 15; RC 1919, § 2468; SDC 1939 & Supp 1960, § 37.2825.



§ 21-18-49 Costs awarded in garnishment proceedings.

21-18-49. Costs awarded in garnishment proceedings. In case of the trial of an issue between the plaintiff and any garnishee, costs shall be awarded to the plaintiff and against the garnishee in addition to his liability if the plaintiff recovers more than the garnishee admitted by his answer; and if he does not, the garnishee shall recover costs of the plaintiff. In all other cases under this chapter not expressly provided for, the court may award costs in favor of or against any party in its discretion. When no such issue is tried the costs of the garnishee action shall be taxed for the plaintiff in the principal action, if he recovers therein.

Source: SL 1909, ch 156, § 21; RC 1919, § 2474; SDC 1939, § 37.2826; SL 1947, ch 174.



§ 21-18-50 Storage and maintenance expenses allowed to garnishee--Possessory lien.

21-18-50. Storage and maintenance expenses allowed to garnishee--Possessory lien. In all cases the garnishee shall be allowed the reasonable cost of the warehousing, storing, care, or keep of the property garnished in the hands of the garnishee. And the garnishee shall have a possessory lien on the property garnished until the same is paid.

Source: SDC 1939, § 37.2826 as added by SL 1947, ch 174.



§ 21-18-51 Maximum amount subject to garnishment.

21-18-51. Maximum amount subject to garnishment. The maximum part of the aggregate disposable earnings of a wage earner for any workweek which is subject to garnishment may not exceed the lesser of:

(1) Twenty percent of disposable earnings for that week;

(2) The amount by which disposable earnings for that week exceed forty times the federal minimum hourly wage prescribed by 29 U.S.C. 206(a)(1) as amended and in effect on July 24, 2009, or any equivalent multiple thereof prescribed by regulation by the secretary of labor and regulation in case of earnings for any pay period other than a week, in effect at the time the earnings are payable less twenty-five dollars per week for each dependent family member residing with the garnishment debtor other than the garnishment debtor himself or herself.

The restrictions of subdivisions (1) and (2) do not apply in the case of any order of any court for the support of any person or any order of any court of bankruptcy under Title 11 of the United States Code.

Source: SL 1989, ch 189, § 1; SL 1990, ch 157, § 10; SL 1991, ch 366, § 2; SL 1993, ch 171; SL 1997, ch 124, § 1; SL 1998, ch 127, § 1; SL 2009, ch 111, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 21-18-52 Maximum garnishment allowed for support of any person.

21-18-52. Maximum garnishment allowed for support of any person. The maximum part of the aggregate disposable earnings of an individual for any work week which is subject to garnishment to enforce any order for the support of any person may not exceed:

(1) If the individual is supporting a spouse or dependent child other than a spouse or child with respect to whose support the order is used, fifty percent of the individual's disposable earnings for that week; and

(2) If the individual is not supporting a spouse or dependent child other than a spouse or child with respect to whose support the order is used, sixty percent of the individual's disposable earnings for that week;
except that with respect to the disposable earnings of any individual for any workweek, the fifty percent specified in subdivision (1) shall be deemed to be fifty-five percent and the sixty percent specified in subdivision (2) shall be deemed to be sixty-five percent, if and to the extent that the earnings are subject to garnishment to enforce a support order with respect to a period which is prior to the twelve week period which ends with the beginning of the workweek.

No court of this state may make, execute, or enforce any order or process in violation of this section.

Source: SL 1989, ch 189, § 2.



§ 21-18-53 Extent of debtor exemption.

21-18-53. Extent of debtor exemption. The earnings of a debtor are exempt from process or levy only to the extent provided in §§ 21-18-51 and 21-18-52.

Source: SL 1990, ch 157, § 5.






Chapter 19 - Claim Of Homestead And Personal Property Exemptions

§ 21-19-1 Definition of terms.

21-19-1. Definition of terms. As used in this chapter unless the context otherwise plainly requires:

(1) "Absolute exemptions" means property which, under chapters 43-31 and 43-45, is absolutely exempt from levy;

(2) "Additional exemptions" means additional property which may be claimed as exempt under chapter 43-45;

(3) "Claim" means a claim of exemptions as provided in this chapter;

(4) "Claimant" means a debtor or a dependent of debtor making claim of exemptions;

(5) "Court" means the court wherein the action is brought in which action the levy is made;

(6) "Creditor" means a person for whose benefit any such process is used;

(7) "Debtor" means a person on whose property levy has been made;

(8) "Levy" means any garnishment, attachment, or any seizure or levy whatsoever under execution or any other judicial process for the purpose of satisfying or securing the claim or demand of a creditor;

(9) "Officer" means a person making such levy;

(10) "Property" means any property whether real, personal, or mixed.
Source: SDC 1939 & Supp 1960, § 37.4901.



§ 21-19-2 Affidavit required to levy on homestead in excess of exemption--Contents--Filingand service of notice of levy and affidavit.

21-19-2. Affidavit required to levy on homestead in excess of exemption--Contents--Filing and service of notice of levy and affidavit. No levy shall be made on any homestead to reach the valuation thereof in excess of the homestead exemption set by subdivision 43-45-3(2), whether on attachment, execution, or other process, except as provided in this section. In the event the creditor claims such valuation exceeds such exemption he shall deliver to the officer holding the process, an affidavit, by himself or his attorney, setting forth the legal description of such homestead if real property, or the descriptive data contained on the certificate of title if a mobile home, the claim as to valuation thereof, and all encumbrances according to the affiant's best knowledge, information, and belief. If it appears from such affidavit that the value of debtor's equity exceeds such homestead exemption, the officer must file in the office of the register of deeds of the county where the homestead is situated, a notice of levy on such homestead with the said affidavit attached thereto, which notice and affidavit shall be duly recorded and shall be forthwith served upon the debtor in the same manner as provided by this code as to other notices. From the time of such filing and such service, such notice shall be effective as a levy only on the excess over and above the homestead exemption.

Source: SDC 1939, § 37.4914; SL 1957, ch 186, § 4; SL 1972, ch 233, § 2; SL 1977, ch 185, § 1; SL 1978, ch 156, § 1.



§ 21-19-3 Notice of levy on property--Contents--Statement as to claim of exemptions.

21-19-3. Notice of levy on property--Contents--Statement as to claim of exemptions. A notice of levy may be given by the creditor or the officer and shall set forth:

(1) A brief description of the process under which the levy was made, with the names of the parties to the action;

(2) The date of the levy and the name and official designation of the officer making the levy;

(3) A list of the property on which the levy was made;

(4) A statement that the debtor, within five days after service of the notice or within eight days after actual mailing thereof in the event of service by registered or certified mail, may claim exemptions allowed by law in addition to his absolute exemptions and that any dependent of a debtor may make such claim within five days after expiration of the period within which the debtor may make such claim, and that unless such debtor or such dependent makes such claim within such time, such failure to make such claim except as otherwise specifically provided by law, will be deemed a waiver of such additional exemptions.
Source: CCivP 1877, § 331; CL 1887, § 5135; SL 1893, ch 19; RCCivP 1903, § 360; RC 1919, § 2667; SDC 1939 & Supp 1960, § 37.4902.



§ 21-19-4 Service on debtor of notice of levy.

21-19-4. Service on debtor of notice of levy. Notice of levy under § 21-19-3 may be served upon the debtor or his attorney, or if the debtor is not represented by an attorney of record in the action or proceeding and if the debtor cannot be found within the county where the action or proceeding is pending, the notice may be served on the debtor by registered or certified mail addressed to the debtor's last known post office address.

Source: CCivP 1877, § 331; CL 1887, § 5135; SL 1893, ch 19; RCCivP 1903, § 360; RC 1919, § 2667; SDC 1939 & Supp 1960, § 37.4902.



§ 21-19-5 Effect of levy made without notice--Time allowed for claim of exemptions--Restoration on claim of exemptions without notice of levy.

21-19-5. Effect of levy made without notice--Time allowed for claim of exemptions--Restoration on claim of exemptions without notice of levy. The notice of levy provided by § 21-19-3 shall not be essential to the validity of any levy, and any levy made without giving such notice shall be valid and shall have full force and effect except as otherwise specifically provided in this section, but the time in which a debtor or any dependent of a debtor may make claim of exemptions as provided in § 21-19-9, shall not commence to run unless and until such notice is given, and in the absence of such notice such claim may be made by such debtor or dependent at any time within ninety days of actual knowledge of such levy, or thereafter by permission of the court, if the court finds there was reasonable excuse for not making such claim within such ninety days. In the event any such claim is made in a case where no notice has been given under § 21-19-3 the court must require any property set aside to the debtor as exempt or its fair value to be restored by the creditor to the debtor.

Source: CCivP 1877, § 331; CL 1887, § 5135; SL 1893, ch 19; RCCivP 1903, § 360; RC 1919, § 2667; SDC 1939 & Supp 1960, § 37.4902.



§ 21-19-6 Court order for substitute method of making service.

21-19-6. Court order for substitute method of making service. In any case when it fairly appears upon application to the court that it is not practicable or feasible to make service of any notice or paper on any creditor or debtor in the manner provided in this chapter, the court may make an order directing that some other manner or method of making such service be used, the method or manner so fixed to be such as the court determines and which will be most likely under the circumstances to give effective notice to the party to be served.

Source: SDC 1939 & Supp 1960, § 37.4913.



§ 21-19-7 Retention of property levied after notice to debtor.

21-19-7. Retention of property levied after notice to debtor. Except as provided in §§ 21-19-8 and 21-19-17 the officer must retain in his possession all money and property levied upon for at least fifteen days after notice to the debtor of the levy.

Source: SDC 1939 & Supp 1960, § 37.4910.



§ 21-19-8 Sale of perishable property seized--Retention of proceeds.

21-19-8. Sale of perishable property seized--Retention of proceeds. As to perishable property either the creditor, the debtor, or the officer may make application to the court for an order for the immediate sale thereof, the procedure on such sale to be as directed by the court. If such sale of perishable property is made, the proceeds thereof must be retained by such officer until the expiration of fifteen days from the date of notice of such levy.

Source: SDC 1939 & Supp 1960, § 37.4910.



§ 21-19-9 Time allowed for claim of exemptions--Claim by debtor's dependent.

21-19-9. Time allowed for claim of exemptions--Claim by debtor's dependent. Whenever a debtor upon whose property a levy has been made desires to claim as exempt any of such property, he may do so at any time after the levy and within five days after notice of such levy; or within eight days after actual mailing of such notice when the service is by registered or certified mail. Such claim shall be made by filing the same with the court and service upon the creditor and officer. If the debtor does not make such claim within such time, any dependent of debtor may make such claim within five days after expiration of the period within which the debtor may make such claim.

Source: CCivP 1877, §§ 326, 329; SL 1885, ch 55, § 1; CL 1887, §§ 5130, 5133; RCCivP 1903, §§ 355, 358; RC 1919, §§ 2662, 2665; SDC 1939 & Supp 1960, § 37.4903.



§ 21-19-10 Contents of claim of exemptions--Schedule of property.

21-19-10. Contents of claim of exemptions--Schedule of property. The claim of exemptions under § 21-19-9 shall set forth the facts relevant to such claim, and if the claimant does not reside within the county where the levy is made, must show the name and address of a person residing within such county on whom any paper may be served with the same force as if served on the claimant. Such claim shall also set forth a schedule of all of debtor's property of every kind and character, including money on hand, debts due and owing the debtor, earnings of the debtor, property held by others for the debtor's use and benefit, and all of the debtor's property rights of every kind and description with the fair value of every item of property scheduled. Encumbrances, if any, and the amounts thereof shall be disclosed as to each item of property. At the conclusion of such schedule there shall be set forth all items of property claimed as exempt whether or not levy has been made thereon and showing what items are claimed as exempt whether or not levy has been made thereon and showing what items are claimed as absolute exemptions and what items are claimed as additional exemptions.

Source: CCivP 1877, § 326; SL 1885, ch 55, § 1; CL 1887, § 5130; RCCivP 1903, § 355; RC 1919, § 2662; SDC 1939 & Supp 1960, § 37.4903.



§ 21-19-11 Verification of claim required.

21-19-11. Verification of claim required. The claim of exemptions under § 21-19-9 must be verified by the claimant, if available, and if not, by the agent or attorney for the claimant with statement of the reasons why the verification was not made by the claimant.

Source: CCivP 1877, § 326; SL 1885, ch 55, § 1; CL 1887, § 5130; RCCivP 1903, § 355; RC 1919, § 2662; SDC 1939 & Supp 1960, § 37.4903.



§ 21-19-12 Failure to claim additional exemptions as waiver.

21-19-12. Failure to claim additional exemptions as waiver. Failure of a debtor or a dependent to make a claim of additional exemptions as provided in §§ 21-19-9 to 21-19-11, inclusive, shall be deemed a waiver thereof by the debtor and his dependents unless and until relief from the default is granted.

Source: SDC 1939 & Supp 1960, § 37.4904.



§ 21-19-13 Relief from default in claiming exemptions--Effect on prior proceedings.

21-19-13. Relief from default in claiming exemptions--Effect on prior proceedings. Default in the making of a claim of exemptions may be relieved at any time while such levy remains in force upon notice to the creditor, and upon showing satisfactory to the court of reasonable excuse. Relief from such default shall not in any manner whatever affect the validity of any proceedings previously had except:

(1) As to any sales made under such levy to any person who is in effect acting for the creditor or in collusion with the creditor, property so sold shall be treated as if in the possession of the creditor;

(2) As to any property still in possession of the officer or in the possession of the creditor, whether through sales or otherwise or deemed in the possession of the creditor under subdivision (1) of this section; and as to proceeds of any sales other than sales specified in subdivision (1), the same shall be subject to claim of exemptions only upon such terms as the court deems just, which terms must be such that the creditor shall be reimbursed for all expenses, including reasonable attorney's fees necessarily incurred subsequent to the time when such claim for exemptions should have been made as provided in § 21-19-9.
Source: SDC 1939 & Supp 1960, § 37.4903.



§ 21-19-14 Procedure for claim exclusive except as to absolute exemptions.

21-19-14. Procedure for claim exclusive except as to absolute exemptions. Except as to absolute exemptions no property shall be exempt unless claimed as exempt as provided in §§ 21-19-9 to 21-19-13, inclusive.

Source: CCivP 1877, § 326; SL 1885, ch 55, § 1; CL 1887, § 5130; RCCivP 1903, § 355; RC 1919, § 2662; SDC 1939 & Supp 1960, § 37.4903.



§ 21-19-15 Absolute exemptions not waived by failure to claim--Proceedings to reach homesteadexceeding exemption.

21-19-15. Absolute exemptions not waived by failure to claim--Proceedings to reach homestead exceeding exemption. Failure to claim absolute exemptions shall not constitute a waiver, and no rights whatsoever shall be acquired through or by any levy on property absolutely exempt. But proceedings may be had as provided by this chapter to reach under levy any part of the debtor's homestead which is in excess of the homestead exemption as provided by law.

Source: SDC 1939 & Supp 1960, § 37.4904.



§ 21-19-16 Retention of property claimed as exempt until final determination.

21-19-16. Retention of property claimed as exempt until final determination. If the debtor or a dependent makes claim of exemptions, the officer must retain in his possession all property claimed as exempt until final determination of such claim.

Source: SDC 1939 & Supp 1960, § 37.4910.



§ 21-19-17 Application and order for immediate release of items of definite value--Earningsnecessary for support of debtor and family.

21-19-17. Application and order for immediate release of items of definite value--Earnings necessary for support of debtor and family. If claim for exemptions is made under §§ 21-19-9 to 21-19-13, inclusive, the claimant may, upon three days' notice to the creditor, apply to the court for an order for immediate release from said levy of any property claimed as exempt in said claim, as to which property the valuation is definite and fixed and not open to dispute, meaning such items as money, bank accounts, earnings owing to debtor, and similar items. Upon hearing such application the court may order the immediate release from such levy of such items if satisfied that the same are clearly within the limitations of the additional exemptions as provided by law, the amount so set aside to be charged against the total amount of additional exemptions to be allowed to the claimant. Such releases where clearly within the limitations of the additional exemptions shall always be ordered when applied for as to earnings of debtor and similar items immediately necessary for the support of debtor and his family.

Source: CCivP 1877, § 331; CL 1887, § 5135; SL 1893, ch 19; RCCivP 1903, § 360; SL 1913, ch 228; RC 1919, § 2467; SDC 1939 & Supp 1960, § 37.4910.



§ 21-19-18 Release of exempt property on failure of creditor to answer.

21-19-18. Release of exempt property on failure of creditor to answer. Unless the creditor within three days of service on him of a claim under §§ 21-19-9 to 21-19-13, inclusive, files and serves on the claimant an answer to such claim, the court shall forthwith and ex parte make an order allowing the exemptions as claimed and directing the release of such exempt property from the levy.

Source: SDC 1939 & Supp 1960, § 37.4905.



§ 21-19-19 Creditor's answer to claim of exemptions--Specification of disputed facts andvaluations.

21-19-19. Creditor's answer to claim of exemptions--Specification of disputed facts and valuations. If the creditor disputes the facts as stated in the claim or questions the valuations of property as stated in such claim, he must, within three days of service upon him of such claim, file and serve on claimant an answer thereto. Such answer must specify the alleged facts in such claim which the creditor disputes, and the items of property claimed as additional exemptions as to which the valuations alleged by the claimant are disputed by the creditor.

Source: SDC 1939 & Supp 1960, § 37.4906.



§ 21-19-20 Disputed valuation of homestead--Demand for appraisal.

21-19-20. Disputed valuation of homestead--Demand for appraisal. If the debtor is the owner of a homestead as defined by law, the creditor may take issue with the valuation thereof claimed by the debtor. If the debtor owns such homestead, but has not made a claim for exemptions, or has not valued such homestead in such claim, the creditor may at any time file and serve upon the debtor a demand for appraisal of such homestead.

Source: SDC 1939 & Supp 1960, § 37.4906.



§ 21-19-21 Appointment of appraisers.

21-19-21. Appointment of appraisers. In such answer or such demand as the case may be the creditor must designate one appraiser. The claimant must within three days after such service file and serve upon the creditor a designation of one appraiser. The two appraisers so selected must select a third appraiser, and if they fail to agree thereon, such third appraiser must be selected by the court. If the appraiser designated by either party is unable to act the vacancy may be filled by the party who originally made such designation. If either party fails to make an appointment which he is entitled to make, the court may make such appointment. Appointment of any appraiser by the court must be on application by the debtor, claimant, or creditor, upon such notice as the court deems reasonable.

Source: CCivP 1877, § 327; CL 1887, § 5131; RCCivP 1903, § 356; RC 1919, § 2663; SDC 1939, § 37.4906.



§ 21-19-22 Specification of items to be appraised--Undisputed valuations--Appraisal ofhomestead.

21-19-22. Specification of items to be appraised--Undisputed valuations--Appraisal of homestead. Upon the three appraisers being selected the court shall make an order specifying the property to be appraised. Such order shall specify for appraisal the items of property claimed as additional exemptions as to which items the creditor disputes the valuations alleged by the claimant. As to any items of property claimed as additional exemptions as to which the creditor does not dispute the valuations alleged by the claimant, such valuations shall be accepted as a verity. If the creditor has demanded an appraisal of the homestead or has taken issue with the valuation thereof alleged by the claimant, the order shall also direct the appraisal of the homestead.

Source: SDC 1939 & Supp 1960, § 37.4907.



§ 21-19-23 Appraisement at fair market value--Completion and filing of appraisement.

21-19-23. Appraisement at fair market value--Completion and filing of appraisement. The three appraisers must thereupon, and as soon as may be, proceed with the appraisement of the property specified in the order to be appraised, which appraisement must be at the actual fair market value of each item at the place where situated as nearly as can be determined. The appraisement when completed must be subscribed by at least two of the three appraisers which two appraisers must make oath that such appraisement was honestly and impartially made and that the values fixed represent the best judgment of such appraisers. Such appraisement must then be duly filed with the court.

Source: CCivP 1877, § 328; SL 1885, ch 55, § 2; CL 1887, § 5132; RCCivP 1903, § 357; RC 1919, § 2664; SDC 1939, § 37.4907.



§ 21-19-24 Hearing on appraisement--Valuations accepted unless questioned--Recitals in courtorder on appraisement.

21-19-24. Hearing on appraisement--Valuations accepted unless questioned--Recitals in court order on appraisement. Upon such appraisement being filed either the claimant or the creditor may bring such matter on for hearing upon reasonable notice to be fixed by the court. Upon such hearing the court shall determine the disputed questions of fact relevant to the debtor's right to be allowed exemptions and evidence in the form of affidavits may be received. Valuations where disputed shall be accepted as fixed by the appraisement, if the court approves the appraisement, which shall be accepted as correct, unless questioned by one of the parties in which event the party questioning the appraisement shall have the burden of showing it should not be approved. If the court disapproves the appraisement, the court shall determine from evidence offered the valuations which are in dispute. The court need not make any formal findings of fact or conclusions of law as to disputed questions, but the court's order, provided for in § 21-19-26, must recite briefly the court's findings on disputed issues.

Source: SDC 1939 & Supp 1960, § 37.4908.



§ 21-19-25 Amendment of papers filed.

21-19-25. Amendment of papers filed. At any time prior to final determination of any claim of exemptions, the court may, for good cause shown, allow amendments to any papers filed.

Source: SDC 1939 & Supp 1960, § 37.4911.



§ 21-19-26 Order releasing exempt property--Amended claim where exemptions claimed exceedlimitations.

21-19-26. Order releasing exempt property--Amended claim where exemptions claimed exceed limitations. If the claimant, on the basis of facts as shown by the claim and answer and as found by the court and on the basis of the valuations as determined, has not claimed as additional exemptions any more than allowed by law, the court shall order the same set aside and released from the levy. If the additional exemptions as claimed exceed the limitations provided by law, the claimant shall be allowed to make an amended claim within the limitations provided by law.

Source: SDC 1939, § 37.4909; SL 1957, ch 186, § 3.



§ 21-19-27 Valuation of additional property to permit full benefit of exemptions--Selection andrelease of additional property.

21-19-27. Valuation of additional property to permit full benefit of exemptions--Selection and release of additional property. If, to do substantial justice to the debtor with reference to allowing him to select property to the full amount of his additional exemptions as provided by law, it is necessary to fix the value of items of property not included in property originally claimed as exempt, and the parties cannot agree as to valuations, the court may determine the value of such items. If the debtor fails or refuses to make a new selection of additional exemptions, the court shall make it for him. Upon the selection being finally made the court shall order the additional exemptions set aside and released from the levy.

Source: SDC 1939, § 37.4909; SL 1957, ch 186, § 3.



§ 21-19-28 Division and setting aside homestead exceeding limitations--Court order wheredivision not feasible.

21-19-28. Division and setting aside homestead exceeding limitations--Court order where division not feasible. If the net value of the debtor's homestead being determined is more than the homestead exemption set by subdivision 43-45-3(2), the court shall determine whether it is feasible to divide such homestead so that the debtor retains his full homestead exemption as provided by law, which division, if feasible, shall be ordered made and the order shall provide that only that portion not set aside to the debtor is subject to levy. If the court finds that such division is not feasible, the court shall make an order to the effect that only that portion of the debtor's homestead represented by the valuation of such homestead exemption plus any encumbrances is subject to levy.

Source: SL 1890, ch 86, § 1; RCCivP 1903, § 345; RC 1919, § 2658; SDC 1939, § 37.4909; SL 1957, ch 186, § 3; SL 1977, ch 185, § 2; SL 1978, ch 156, § 2.



§ 21-19-29 Sale of homestead--Disposition of proceeds--Postponement of sale to permit paymentby debtor.

21-19-29. Sale of homestead--Disposition of proceeds--Postponement of sale to permit payment by debtor. If the levy is upon execution, the order shall direct a sale in accordance with this section. If the levy is not upon execution, the order shall provide that if and when execution issues, that such sale shall be made. Such sale shall be of the entire homestead, provided the price offered at such sale exceeds the sum of the homestead exemption set by subdivision 43-45-3(2) plus the costs of sale for the equity of the debtor, and from the purchase price, the officer must pay the amount of such homestead exemption to the debtor, the balance of the sale price to be distributed as provided by law as to execution sales of nonexempt real estate. The order must further provide unless waived by the debtor that sale of the homestead be not had for sixty days, and that at any time prior to the sale the debtor may, at his option, pay to the officer the surplus of the determined valuation of said homestead over and above such homestead exemption plus all encumbrances.

Source: SL 1890, ch 86, § 1; RCCivP 1903, § 345; RC 1919, § 2658; SDC 1939, § 37.4909; SL 1957, ch 186, § 3; SL 1977, ch 185, § 3; SL 1978, ch 156, § 3.



§ 21-19-30 Stay of proceedings on appeal from order--Security required.

21-19-30. Stay of proceedings on appeal from order--Security required. In the event of an appeal from any order in a proceeding for setting aside of exemptions the order shall be stayed only upon the court or the appellate court being satisfied that there is a substantial doubt as to the result of such appeal and upon the appellant furnishing adequate security to be approved by the court granting the stay that the order appealed from will be fully complied with in the event it is affirmed and fully protecting the respondent as to all damages of any nature whatsoever resulting from the delay. Such security may be furnished in the same undertaking as the cost bond upon appeal.

Source: CL 1887, § 5135; SL 1893, ch 19; RCCivP 1903, § 360; SL 1913, ch 228; RC 1919, § 2467; SDC 1939 & Supp 1960, § 37.4912.






Chapter 20 - Relief Against Oppressive Levies

§ 21-20-1 Levy against earnings prohibited within six months after determination of exemption--Change of financial status--Civil penalty for violations.

21-20-1. Levy against earnings prohibited within six months after determination of exemption--Change of financial status--Civil penalty for violations. When garnishment or levy under any judicial process has been used to reach earnings of a party to any action or proceeding to secure or satisfy any claim, and such earnings have been duly determined to be exempt, further earnings of such party shall not, for a period of six months, be garnished or levied upon in connection with such claim, unless with the good faith belief, and with good reason for such belief, that such party's financial status has changed to the extent that property of such party in excess of all his exemptions whatsoever, can be reached to secure or satisfy such claim, wholly or in part. Any person who violates the provisions of this section shall be liable to the party whose earnings are garnished or levied upon in violation of this section, for a penalty of fifty dollars, recoverable in a civil action.

Source: SDC 1939 & Supp 1960, § 37.5001.



§ 21-20-2 Civil penalty against attorney or agent for levy on earnings after determination ofexemption.

21-20-2. Civil penalty against attorney or agent for levy on earnings after determination of exemption. Any attorney or agent who as such has caused garnishment or levy under judicial process to be made upon the earnings of any person, and such earnings have been duly determined to be exempt, and who within six months thereafter, as such attorney or agent, whether in behalf of the same or another claimant, causes another garnishment or levy to be made upon earnings of the same person, unless with the good faith belief, and with good reason for such belief, that such party's financial status has changed to the extent that property of such party, in excess of all exemptions whatsoever, can be reached to secure or satisfy such claim, wholly or in part, shall be liable to such person whose earnings are garnished or levied upon, for a penalty of fifty dollars recoverable in a civil action.

Source: SDC 1939 & Supp 1960, § 37.5002.



§ 21-20-3 One penalty for one levy.

21-20-3. One penalty for one levy. Under the provisions of this chapter only one penalty can be recovered for any one garnishment or levy.

Source: SDC 1939 & Supp 1960, § 37.5003.






Chapter 21 - Receivership

§ 21-21-1 Pending actions in which receivership authorized to prevent loss of property.

21-21-1. Pending actions in which receivership authorized to prevent loss of property. A receiver may be appointed by the court in which an action is pending, or by the judge thereof, on the application of the plaintiff or of any party whose right to or interest in the property, funds, or proceeds thereof is probable, and where it is shown that the property or fund is in danger of being lost, removed, or materially injured, in any of the following actions:

(1) By a vendor to vacate a fraudulent purchase of property;

(2) By a creditor to subject any property or fund to his claim;

(3) Between partners or others jointly owning or interested in any property or fund.
Source: CCivP 1877, § 219, subdiv 1; CL 1887, § 5015, subdiv 1; RCCivP 1903, § 227, subdiv 1; RC 1919, § 2475 (1); SDC 1939 & Supp 1960, § 37.2601 (1).



§ 21-21-2 Receivership in foreclosure actions to prevent loss to mortgaged property.

21-21-2. Receivership in foreclosure actions to prevent loss to mortgaged property. A receiver may be appointed by the court in which the action is pending, or by the judge thereof, in an action by a mortgagee for the foreclosure of his mortgage and sale of the mortgaged property, where it appears that the mortgaged property is in danger of being lost, removed, or materially injured, or that the conditions of the mortgage have not been performed, and that the property is probably insufficient to discharge the mortgage debt.

Source: CCivP 1877, § 219, subdiv 2; CL 1887, § 5015, subdiv 2; RCCivP 1903, § 227, subdiv 2; RC 1919, § 2475 (2); SDC 1939 & Supp 1960, § 37.2601 (2).



§ 21-21-3 Receivership where corporation dissolved, insolvent or unable to function.

21-21-3. Receivership where corporation dissolved, insolvent or unable to function. A receiver may be appointed by the court in which an action is pending, or by the judge thereof, in the cases where a corporation has been dissolved, or is insolvent, or is in imminent danger of insolvency, or has forfeited its corporate rights; or is unable to exercise its corporate functions because of continued dissension between or neglect by its stockholders, directors and officers.

Source: CCivP 1877, § 219, subdiv 5; CL 1887, § 5015, subdiv 5; RCCivP 1903, § 227, subdiv 5; RC 1919, § 2475 (5); SDC 1939 & Supp 1960, § 37.2601 (5).



§ 21-21-4 Grounds for receivership after judgment.

21-21-4. Grounds for receivership after judgment. A receiver may be appointed after judgment by the court in which the judgment was entered, or by the judge thereof:

(1) To carry the judgment into effect;

(2) To dispose of the property according to the judgment or to preserve it during the pendency of an appeal;

(3) In proceedings in aid of execution, when an execution has been returned unsatisfied; or

(4) When the judgment debtor refuses to apply his property in satisfaction of the judgment.
Source: CCivP 1877, § 219, subdiv 3, 4; CL 1887, § 5015, subdiv 3, 4; RCCivP 1903, § 227, subdiv 3, 4; RC 1919, § 2475 (3), (4); SDC 1939 & Supp 1960, § 37.2601 (3), (4).



§ 21-21-5 Receivership under usages of equity.

21-21-5. Receivership under usages of equity. A receiver may be appointed by the court in which an action is pending, or by the judge thereof, in all other cases where receivers have heretofore been appointed by the usages of courts of equity.

Source: CCivP 1877, § 219, subdiv 6; CL 1887, § 5015, subdiv 6; RCCivP 1903, § 227, subdiv 6; RC 1919, § 2475 (6); SDC 1939 & Supp 1960, § 37.2601 (6).



§ 21-21-6 Undertaking required of applicant on ex parte appointment of receiver--Amount andterms--Additional undertaking.

21-21-6. Undertaking required of applicant on ex parte appointment of receiver--Amount and terms--Additional undertaking. If a receiver be appointed upon an ex parte application, the court, before making the order, may require from the applicant an undertaking, with sufficient sureties, in an amount to be fixed by the court, to the effect that the applicant will pay to the defendant all damages he may sustain by reason of the appointment of such receiver and the entry by him upon his duties, in case the applicant shall have procured such appointment wrongfully, maliciously, or without sufficient cause; and the court may, in its discretion, at any time after said appointment, require an additional undertaking.

Source: CCivP 1877, § 221; CL 1887, § 5017; RCCivP 1903, § 229; RC 1919, § 2477; SDC 1939 & Supp 1960, § 37.2603.



§ 21-21-7 Party not to be receiver except by consent.

21-21-7. Party not to be receiver except by consent. No party or person interested in an action can be appointed receiver therein, without the written consent of the parties, filed with the clerk.

Source: CCivP 1877, § 221; CL 1887, § 5017; RCCivP 1903, § 229; RC 1919, § 2477; SDC 1939 & Supp 1960, § 37.2603.



§ 21-21-8 Oath and undertaking of receiver.

21-21-8. Oath and undertaking of receiver. Before entering upon his duties the receiver must be sworn to perform them faithfully, and, with one or more sureties, approved by the court or judge, execute an undertaking to such person and in such sum as the court or judge may direct, to the effect that he will faithfully discharge the duties of receiver in the action, and obey the orders of the court therein.

Source: CCivP 1877, § 222; CL 1887, § 5018; RCCivP 1903, § 230; RC 1919, § 2478; SDC 1939 & Supp 1960, § 37.2603.



§ 21-21-9 Powers of receiver in collection and management of property.

21-21-9. Powers of receiver in collection and management of property. The receiver has, under the control of the court, power to bring and defend actions in his own name as receiver, to take and keep possession of the property, to receive rents, collect debts, to compound for and compromise the same, to make transfers, and generally to do such acts respecting the property as the court may authorize.

Source: CCivP 1877, § 223; CL 1887, § 5019; RCCivP 1903, § 231; RC 1919, § 2479; SDC 1939 & Supp 1960, § 37.2604.



§ 21-21-10 Investment of receivership funds--Consent of parties.

21-21-10. Investment of receivership funds--Consent of parties. Funds in the hands of a receiver may be invested upon interest, by order of the court, but no such order can be made except upon the consent of all the parties to the action.

Source: CCivP 1877, § 224; CL 1887, § 5020; RCCivP 1903, § 232; RC 1919, § 2480; SDC 1939 & Supp 1960, § 37.2605.






Chapter 22 - Administration Of Trust Estates

§ 21-22-1 Definition of terms.

21-22-1. Definition of terms. Terms used in this chapter mean:

(1) "Beneficiary," any person in any manner interested in the trust, including a creditor or claimant with any rights or claimed rights against the trust estate;

(2) "Court trust," any trust which is established or confirmed by the judgment, decree, or order of any court of record of this state or any foreign jurisdiction, or one which is established or confirmed by a personal representative's instrument of distribution or a personal representative's deed of distribution;

(3) "Other trust," any trust which is not a court trust;

(4) "Supervision," the supervision of the circuit court over the administration of a trust as provided in this chapter;

(5) "Trustee," the trustee or trustees of any trust which may be supervised under this chapter.
Source: Supreme Court Rule 237, 1939; SDC 1939 & Supp 1960, § 33.2601; SL 2010, ch 232, § 24.



§ 21-22-2 Scope of application of chapter--Statutory proceedings excluded.

21-22-2. Scope of application of chapter--Statutory proceedings excluded. This chapter applies to all trusts if any part of the trust estate has its situs within this state or if the trustee or a beneficiary resides in this state, except as otherwise specifically provided by statute or rule of court, the intent being to exclude therefrom such trusts as a statutory assignment for the benefit of creditors, probate administrations, conservatorships, and all other trusts as to which specific provision is made for court supervision. The provisions of §§ 55-3-24 to 55-3-44, inclusive, are applicable to actions or proceedings relating to trusts supervised or administered under this chapter.

Source: SDC 1939 & Supp 1960, § 33.2602; SL 1993, ch 213, § 98; SL 2000, ch 229, § 19.



§ 21-22-3 Inventory and documents filed by court trustee--Contents.

21-22-3. Inventory and documents filed by court trustee--Contents. Within thirty days after entering upon his or her duties, any trustee under a court trust shall, if a resident of this state or if any of the trust estate has its situs in this state, file in the office of the clerk of the circuit court of the county specified in § 21-22-5 an inventory of all the trust estate, a copy of the personal representative's instrument of distribution, a copy of any recorded personal representative's deed of distribution, a duly certified copy of any other court order or clerk's statement establishing or confirming the trust, a certified copy of the original instrument, if any, on which the trust is based, a statement showing the names, residences and post office addresses of all persons, including conservators or other trustees interested in the trust, so far as known to the trustee, and the ages of such of them as are minors. Such inventory shall show a list and description of all the trust property, an estimate by the trustee of the value of each item, the encumbrances, if any, on each item, and all claims against the trust estate with the amount of each claim and the name and post office address of the claimant. Such inventory and such statement shall be duly verified by the trustee.

Source: SDC 1939 & Supp 1960, § 33.2603; SL 1993, ch 213, § 99; SL 2010, ch 232, § 25.



§ 21-22-4 Appointment by nonresident trustee of agent to receive process.

21-22-4. Appointment by nonresident trustee of agent to receive process. With the papers required by § 21-22-3 the trustee shall also file, if not a resident of this state, an appointment of a resident of this state as his agent for the service of process and of all papers relative to the administration of such trust.

Source: Supreme Court Rule, Part 3, Rule 2, September, 1923; Supreme Court Rule 239, 1939; SDC 1939 & Supp 1960, § 33.2603.



§ 21-22-5 County in which trustee's inventory and attached papers filed.

21-22-5. County in which trustee's inventory and attached papers filed. The papers provided in §§ 21-22-3 and 21-22-4 shall be filed in the office of the clerk of the circuit court of the county where the trust estate or some part thereof has its situs, or if none of the trust estate has its situs in this state, in a county where a beneficiary resides, and if no beneficiary resides in this state, then in the county where the trustee resides.

Source: Supreme Court Rule, Part 3, Rule 1, September, 1923; Supreme Court Rule 239, 1939; SDC 1939 & Supp 1960, § 33.2603.



§ 21-22-6 Commencement of supervision by court.

21-22-6. Commencement of supervision by court. Immediately upon the filing of the papers required by §§ 21-22-3 and 21-22-4, supervision by the court shall be deemed to commence.

Source: Supreme Court Rule 239, 1939; SDC 1939 & Supp 1960, § 33.2603.



§ 21-22-7 Petition, hearing and order dispensing with court supervision.

21-22-7. Petition, hearing and order dispensing with court supervision. At any time after the filing of the papers required by §§ 21-22-3 and 21-22-4 the trustee or any beneficiary under such court trust, if he considers court supervision unnecessary or impractical and involving unnecessary burden and expense, may petition the court to dispense with such supervision. Upon such petition being filed the court must fix the time and place for hearing and cause notice thereof to be given as provided by this chapter. Upon such hearing such supervision shall not be dispensed with if any trustee or any beneficiary with a substantial interest in the trust objects to dispensing therewith. If there is no such objection and the court is satisfied that such supervision is impractical or unnecessary and would involve unnecessary burden and expense, an order may be entered dispensing with such supervision.

Source: Supreme Court Rule 240, 1939; SDC 1939 & Supp 1960, § 33.2604.



§ 21-22-7.1 Notice of entry of order--Requirements.

21-22-7.1. Notice of entry of order--Requirements. Notice of entry as required by § 15-26A-6 shall require only that notice that an order has been entered has been served. Absent a court order to the contrary, there is no requirement that the order be attached to the notice of entry.

Source: SL 2002, ch 100, § 7.



§ 21-22-8 Petition, hearing, and order resuming court supervision.

21-22-8. Petition, hearing, and order resuming court supervision. At any time during the existence of the trust, after supervision has been dispensed with pursuant to § 21-22-7, any trustee or beneficiary may petition for a resumption of such supervision in which event the court must, upon notice as provided in this chapter, conduct a hearing and such supervision shall be resumed unless good cause to the contrary is shown.

Source: Supreme Court Rule 240, 1939; SDC 1939 & Supp 1960, § 33.2604.



§ 21-22-9 Petition, hearing and order for court supervision of nonjudicial trust--Informationfiled by trustee.

21-22-9. Petition, hearing and order for court supervision of nonjudicial trust--Information filed by trustee. Any trustee or beneficiary of any other trust may, if the trustee is a resident of this state or if any of the trust estate has its situs in this state, at any time petition the circuit court, the county where such petition is to be filed to be determined the same as in the case of a court trust, to exercise supervision. Upon such petition being filed the court must fix a time and place for hearing thereon, notice to be given as provided by this chapter and upon such hearing shall enter an order assuming supervision unless good cause to the contrary is shown. Thereupon the trustee shall within thirty days, file the information required pursuant to § 21-22-3 by a trustee under a court trust, and at all times thereafter the court shall have the same powers as over a court trust. If the petition for court supervision includes the information required pursuant to § 21-22-3, the trustee or beneficiary may in the same petition request court action as to any matter relevant to the administration of the trust, including the termination of court supervision. Upon the hearing on the petition, the court shall enter an order assuming supervision unless good cause to the contrary is shown and further shall make such order or give such directions to the trustee as the court shall determine.

Source: SDC 1939 & Supp 1960, § 33.2605; SL 2002, ch 100, § 8; SL 2004, ch 312, § 10.



§ 21-22-10 Fixing terms of trustee's bond--Amount and conditions--Sureties--Time of filing--New bond.

21-22-10. Fixing terms of trustee's bond--Amount and conditions--Sureties--Time of filing--New bond. Unless the trustee is exempted by the terms of the instrument creating the trust from furnishing a bond or unless such instrument itself provides the amount and condition of such bond, the trustee must, upon commencement of court supervision, petition the court to fix the amount and conditions of his bond. The court shall then fix a time and place for hearing and direct notice thereof to be given as provided in this chapter. Such bond shall be conditioned that the trustee will faithfully perform his trust and duly account for all money and property received, and the amount of the bond shall be fixed by the court in a sum which in the opinion of the court shall be sufficient to protect the interest of the beneficiaries. Such bond must be either with a corporate surety or with at least two personal sureties to be approved by the court who are residents and freeholders of this state and who together are worth in excess of all their liabilities and property exempt from execution, at least the amount of the bond. Such bond must be filed by the trustee within ten days after entry of the order requiring that the same be filed. Whenever it appears that the proper administration of the trust requires that a new bond be given, the court may require such new bond.

Source: Supreme Court Rule, Part 3, Rule 9, September, 1923; Supreme Court Rule 248, 1939; SDC 1939, § 33.2612; Supreme Court Rule adopted February 11, 1952.



§ 21-22-11 Bond required despite terms of trust instrument.

21-22-11. Bond required despite terms of trust instrument. When the instrument creating the trust exempts the trustee from furnishing a bond or limits the amount thereof, or the court shall determine that the bond ordered to be filed is insufficient, the court may if it concludes that a bond be necessary or that a bond of a larger amount is necessary, require the furnishing of such bond.

Source: Supreme Court Rule, Part 3, Rule 9, September, 1923; Supreme Court Rule 248, 1939; SDC 1939, § 33.2612; Supreme Court Rule adopted February 11, 1952.



§ 21-22-12 Appointment of successor on death, resignation, or removal of trustee--Temporarytrustee.

21-22-12. Appointment of successor on death, resignation, or removal of trustee--Temporary trustee. In case of the death, resignation, or removal of the trustee, unless the instrument creating the trust names the successor, such successor shall be appointed by the court upon hearing and notice as provided in this chapter. In case of necessity the court may appoint a temporary trustee pending a permanent appointment.

Source: Supreme Court Rule, Part 3, Rule 10, September, 1923; Supreme Court Rule 249, 1939; SDC 1939 & Supp 1960, § 33.2613.



§ 21-22-13 Petitions relevant to trust administration--Hearing and court directions to trustee.

21-22-13. Petitions relevant to trust administration--Hearing and court directions to trustee. Any trustee or beneficiary of any trust under court supervision may at any time petition the court for its action as to any matter relevant to the administration of the trust, including particularly the requiring of special reports from the trustee, the exercise of any discretion vested in the trustee, and as to any matter as to which courts of equity have heretofore exercised jurisdiction over trustees. Upon the filing of such petition the court shall fix a time and place for hearing and cause notice to be given as required by this chapter. Upon such hearing the court shall make such order or give such directions to the trustee as the court shall determine.

Source: SDC 1939 & Supp 1960, § 33.2607; SL 2002, ch 100, § 9.



§ 21-22-14 Annual verified report of trustee--Optional calendar year basis.

21-22-14. Annual verified report of trustee--Optional calendar year basis. Within one hundred twenty days after the expiration of each year from the commencement of court supervision over a trust, the trustee shall file a verified report showing in detail its receipts, disbursements, and acts during the year.

The trustee may at its election make its annual report during the first four months of any year covering its administration during the preceding year ending December thirty-first.

Source: Supreme Court Rule, Part 3, Rule 3, adopted September, 1923; Supreme Court Rule 242, 1939; SDC 1939 & Supp 1960, § 33.2606; SL 2006, ch 243, § 12.



§ 21-22-15 Final report of trustee--Contents.

21-22-15. Final report of trustee--Contents. When the trust estate has been disposed of or the provisions of the instrument creating the trust have been complied with, the trustee must file his final report duly verified by him and which may by reference incorporate thereinto previous reports made and which, supplementing such previous reports, must contain a complete and itemized statement of all the receipts and disbursements of the trustee and all of his acts with relation to the trust.

Source: Supreme Court Rule, Part 3, Rule 4, September, 1923; Supreme Court Rule 244, 1939; SDC 1939 & Supp 1960, § 33.2608.



§ 21-22-16 Objections to trustee's report--Adjournment of hearing.

21-22-16. Objections to trustee's report--Adjournment of hearing. If any objections are made to any report filed by the trustee, the court may order that such objections be filed in writing and may adjourn the hearing to a specified time and place.

Source: Supreme Court Rule, Part 3, Rule 7, September, 1923; Supreme Court Rule 245, 1939; SDC 1939 & Supp 1960, § 33.2609.



§ 21-22-17 Contents of notice of hearings--Trustee's account attached.

21-22-17. Contents of notice of hearings--Trustee's account attached. Notice of all hearings on all reports of the trustee and on all petitions filed shall be given as provided in this chapter. The court shall fix the time and place of the hearing. Notice of the time and place of the hearing, along with the nature of the hearing, shall be given as provided in this chapter. When the hearing is on an account of the trustee a copy of the account shall be served with the notice.

Source: Supreme Court Rule, Part 3, Rule 7, September, 1923; Supreme Court Rule 246, 1939; SDC 1939, § 33.2610; Supreme Court Rule adopted November 4, 1941; Supreme Court Rule adopted October 14, 1957; SL 2006, ch 243, § 7.



§ 21-22-18 Parties served with notice--Personal or mail service.

21-22-18. Parties served with notice--Personal or mail service. The notice provided by § 21-22-17 shall be served upon trustees, beneficiaries, and attorneys of record, either personally or by mail, addressed to each at his or her last known post office address as shown by the records and files in the proceeding, at least fourteen days prior to the hearing unless the court for good cause shown directs a shorter period.

Source: SDC 1939, § 33.2610; Supreme Court Rule adopted November 4, 1941; Supreme Court Rule adopted October 14, 1957; SL 1982, ch 174, § 2; SL 1998, ch 282, § 38.



§ 21-22-19 Publication of notice in lieu of personal service.

21-22-19. Publication of notice in lieu of personal service. When the number of persons to be served is large and the expense of service provided by § 21-22-18 would be burdensome, the court may, if it deems advisable, order, in lieu of service as provided in § 21-22-18, that such notice be published once each week for three successive weeks in a legal newspaper of the county prior to such hearing.

Source: Supreme Court Rule 246, 1939; SDC 1939, § 33.2610; Supreme Court Rule adopted November 4, 1941; Supreme Court Rule adopted October 14, 1957.



§ 21-22-20 Proof of service by affidavit.

21-22-20. Proof of service by affidavit. Proof of the service of notices or other papers in the manner provided by this chapter shall be made by affidavit of the person making the same, such affidavit to be filed in the office of the clerk of courts.

Source: Supreme Court Rule, Part 3, Rule 12, September, 1923; Supreme Court Rule 251, 1939; SDC 1939 & Supp 1960, § 33.2615.



§ 21-22-21 Notice dispensed with by consent of parties.

21-22-21. Notice dispensed with by consent of parties. If all beneficiaries of the trust join in a petition or report, or signify in writing their approval thereof, the notice required by § 21-22-17 may be dispensed with and the hearing may be had at any time.

Source: Supreme Court Rule adopted November 4, 1941; Supreme Court Rule adopted October 14, 1957; SDC Supp 1960, § 33.2610.



§ 21-22-22 Testimony and examination of reports by court--Questions considered by court.

21-22-22. Testimony and examination of reports by court--Questions considered by court. At all hearings the court shall take testimony in the same manner as at hearings on other proceedings and shall examine all reports and accounts filed, regardless of whether or not objections are made thereto, and shall also consider and pass upon all acts of the trustee, regardless of whether any question is raised with reference thereto.

Source: Supreme Court Rule, Part 3, Rule 8, September, 1923; Supreme Court Rule 247, 1939; SDC 1939 & Supp 1960, § 33.2611.



§ 21-22-23 Examination of trustee's reports by court.

21-22-23. Examination of trustee's reports by court. No order approving a report or account of the trustee in whole or in part shall be made by the court until it shall have made a detailed examination of the items and satisfied itself sufficiently to render its own judgment thereon, that the report is in all things true and complete, and the acts done have been in compliance with the trust and for the advantage and best interests thereof.

Source: Supreme Court Rule 247, 1939; SDC 1939 & Supp 1960, § 33.2611; SL 1981, ch 168, § 1.



§ 21-22-24 Referee or accountant appointed to assist in examination of reports--Reportconfidential.

21-22-24. Referee or accountant appointed to assist in examination of reports--Report confidential. If the report or account or other proceeding is of such length as to require assistance for the court, the court may in its discretion appoint a disinterested referee or employ an accountant or investigator at the expense of the trust to examine the same and report to the court thereon independently. Such report may be held by the court as confidential and for its own information, if the court so elects.

Source: Supreme Court Rule 247, 1939; SDC 1939 & Supp 1960, § 33.2611.



§ 21-22-25 Attendance of witnesses and production of evidence at investigations and hearings.

21-22-25. Attendance of witnesses and production of evidence at investigations and hearings. Upon any such examinations or hearings on reports the court, or the referee or the accountant or agent whom it may appoint, may require the attendance of witnesses and the production of documents and other evidence and make such inquiry and investigations as are necessary to pass upon the report or other act correctly.

Source: Supreme Court Rule 247, 1939; SDC 1939 & Supp 1960, § 33.2611.



§ 21-22-26 Trustee's liability for failure to comply--Forfeiture of compensation--Trustee's actsnot invalidated.

21-22-26. Trustee's liability for failure to comply--Forfeiture of compensation--Trustee's acts not invalidated. Any trustee who fails or neglects to comply with the provisions of this chapter shall be subject to removal by the court and shall be liable to any beneficiary for all damages sustained by such beneficiary resulting from such noncompliance and shall also forfeit all right to compensation as such trustee during the period of such noncompliance unless it is shown to the satisfaction of the court fixing such compensation that such failure to comply was inadvertent and not intentional and was with reasonable excuse and that the trustee has performed his duties diligently, faithfully, and efficiently. Failure or neglect as to such compliance shall not invalidate any act of the trustee.

Source: Supreme Court Rule 250, 1939; SDC 1939 & Supp 1960, § 33.2614.



§ 21-22-27 Prior settlement and distribution decrees validated--Assertion of vested rights.

21-22-27. Prior settlement and distribution decrees validated--Assertion of vested rights. All decrees of any court of this state made prior to January 1, 2010, settling accounts of trustees or distributing in whole or in part trust estates are hereby legalized, cured, and validated, notwithstanding any defects, omissions, or irregularities in the form of the petition, account, or the notice of the application therefor or in the manner, form, or method of giving or serving such notice.

If a person has a vested right in any real or personal property by reason of a defect, omission, or irregularity referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 2011, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in a court of this state, unless prior to July 1, 2011, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1983, ch 222, § 1; SL 1992, ch 307, § 6; SL 2010, ch 232, § 26.



§ 21-22-28 Petition to protect privacy--Sealing of instruments, inventories, etc.--Availability ofsealed documents.

21-22-28. Petition to protect privacy--Sealing of instruments, inventories, etc.--Availability of sealed documents. The privacy of those who have established a court trust or other trust shall be protected in any court proceeding concerning the trust if the acting trustee, the trustor (if living), or any beneficiary so petition the court. Upon the filing of such a petition, the instrument on which the trust is based, inventory, statement filed by any trustee, annual verified report of trustee, final report of trustee, and all petitions relevant to trust administration and all court orders thereon shall be sealed upon filing and may not be made a part of the public record of the proceeding, but shall be available to the court, to the trustor, to the trustee, to any beneficiary, to their attorneys, and to such other interested persons as the court may order upon a showing of the need.

Source: SL 1998, ch 282, § 30; SL 2002, ch 100, § 1.



§ 21-22-29 Repealed.

21-22-29. Repealed by SL 2002, ch 100, § 2.



§ 21-22-30 Court approval of trustee's accounting is conclusive--"Accounting" defined.

21-22-30. Court approval of trustee's accounting is conclusive--"Accounting" defined. An accounting by a trustee of a court supervised trust and the final approval thereof by a court is conclusive against all persons in any way interested in the trust, and the trustee, absent fraud, intentional misrepresentation, or material omission, shall be released and discharged from any and all liability as to all matters set forth in the accounting. For purposes of this section, the term, accounting, means any annual, interim, or final report or other statement provided by a trustee reflecting all transactions, receipts, and disbursements during the reporting period and a list of assets as of the end of the period covered by the report or statement.

Source: SL 2000, ch 229, § 3.






Chapter 23 - Judicial Sales

§ 21-23-1 Scope of chapter.

21-23-1. Scope of chapter. This chapter is intended to cover, and provide uniform procedure in all proceedings to sell property in court trusts, receiverships, and any other cases where property is in the custody of an officer of the court and no specific provisions of law exist prescribing judicial procedure in ordering and confirming the sale of such property.

Source: Supreme Court Order No. 2 (1) adopted October 12, 1944; SDC Supp 1960, § 33.26A01.



§ 21-23-2 Application by court officer or trustee for sale of property.

21-23-2. Application by court officer or trustee for sale of property. Any court officer or trustee who has in his possession or custody real or personal property and who deems it necessary or desirable and in the interest of the persons entitled to receive such property or beneficially interested therein, may apply to the court having jurisdiction of the proceeding affecting such property for authority to sell the same.

Source: Supreme Court Order No. 2 (2) adopted October 12, 1944; SDC Supp 1960, § 33.26A02.



§ 21-23-3 Application for sale verified--Contents.

21-23-3. Application for sale verified--Contents. The application for leave to sell shall be verified and shall state the following particulars:

(1) The name of the case, trust, or proceeding, and the name of the court having jurisdiction thereof;

(2) The name of the receiver or other officer having custody of the property, with reference to the court order or decree giving him possession and custody thereof;

(3) The name of the persons beneficially interested in such property and the nature of their interests so far as known to the applicant; whenever there has been filed in the trust or proceeding a list of the names of the persons beneficially interested, the petitioner may refer to such list and by reference incorporate it in the petition without setting out therein the names of all persons beneficially interested;

(4) A description of the property as to which sale is desired;

(5) A statement of its value, and whether an appraisal thereof has been made by order of court and the date of such appraisal, if any;

(6) The reason why a sale is desired or necessary.
Source: Supreme Court Order No. 2 (3) adopted October 12, 1944; SDC Supp 1960, § 33.26A03.



§ 21-23-4 Perishable property ordered sold without hearing--Report of sale.

21-23-4. Perishable property ordered sold without hearing--Report of sale. Perishable property in the hands of such court officer may be ordered sold on his application, without hearing thereon. A written report of such sale containing the matters required in § 21-23-12 shall be submitted to the court.

Source: Supreme Court Order No. 2 (9) adopted October 12, 1944; SDC Supp 1960, § 33.26A09.



§ 21-23-5 Time and place of hearing on application to sell property.

21-23-5. Time and place of hearing on application to sell property. On the filing of an application for sale, except as provided by § 21-23-4, the court shall by order fix a time and place for hearing such application. The place shall be that most convenient for the persons interested in the property, and the time such as to permit adequate notice of the hearing to be given.

Source: Supreme Court Order No. 2 (4) adopted October 12, 1944; SDC Supp 1960, § 33.26A04.



§ 21-23-6 Notice to parties of hearing on application--Manner of service prescribed by court.

21-23-6. Notice to parties of hearing on application--Manner of service prescribed by court. The court to which the application for leave to sell property is addressed shall direct such notice to be given as will reasonably notify and inform the interested parties that an application to sell the property is pending. Ordinarily, such notice should be by the service on the interested parties of an appropriate notice of hearing, but where the number of persons beneficially interested is great, or some or all of them cannot conveniently be reached for personal service the court may direct that notice be given by publication in a legal newspaper, or by mailing, either by registered or certified mail, or otherwise, copies of the notice to the interested persons, or by posting copies of the notice at or about the place where the property is situated, the intention of this provision being that the court in its discretion shall prescribe such notice as can be given economically with reasonable likelihood that it will come to the attention of the interested parties.

Source: Supreme Court Order No. 2 (5) adopted October 12, 1944; SDC Supp 1960, § 33.26A05.



§ 21-23-7 Order for appraisal of property.

21-23-7. Order for appraisal of property. If, in the opinion of the court, it is necessary in order to inform the court fully in the matter or to safeguard the rights of interested parties, the court may order an appraisal of such property to be made and filed before the hearing on the application to sell, and prescribe the time when the same shall be filed.

Source: Supreme Court Order No. 2 (6) adopted October 12, 1944; SDC Supp 1960, § 33.26A06.



§ 21-23-8 Court order after hearing on application to sell.

21-23-8. Court order after hearing on application to sell. On hearing the application to sell, the court may make such order as in the discretion of the court will best protect the rights of all persons interested in the property.

Source: Supreme Court Order No. 2 (7) adopted October 12, 1944; SDC Supp 1960, § 33.26A07.



§ 21-23-9 Time and notice of sale--Order in which items offered--Upset price.

21-23-9. Time and notice of sale--Order in which items offered--Upset price. If a sale be ordered the court shall fix the time of sale, prescribe the notice thereof to be given, and in appropriate cases may direct the order in which the several items of property shall be offered for sale, and may fix an upset price upon any or all of the property.

Source: Supreme Court Order No. 2 (7) adopted October 12, 1944; SDC Supp 1960, § 33.26A07.



§ 21-23-10 Bond required of applicant to sell property.

21-23-10. Bond required of applicant to sell property. Whenever, in the opinion of the court to whom an application to sell property under the provisions of this chapter is addressed, the bond of the person applying is inadequate fully to protect the rights of all persons beneficially interested in such property, the court may, in the order for the sale of such property, require the applicant for leave to sell to give a bond in such amount and containing such conditions as the court may prescribe and the court may require corporate surety on such.

Source: Supreme Court Order No. 2 (8) adopted October 12, 1944; SDC Supp 1960, § 33.26A08.



§ 21-23-11 Cash sale at public auction--Terms and security when deferred payments permitted.

21-23-11. Cash sale at public auction--Terms and security when deferred payments permitted. Unless for good cause the court orders otherwise, all sales of property shall be at public auction for cash. If any portion of the purchase price is to be upon deferred payments, the order of the court shall require adequate security and shall fix the time within which payments are to be made and prescribe the rate of interest.

Source: Supreme Court Order No. 2 (7) adopted October 12, 1944; SDC Supp 1960, § 33.26A07.



§ 21-23-12 Report of sale to court for confirmation--Contents of report.

21-23-12. Report of sale to court for confirmation--Contents of report. All sales shall be reported to the court for confirmation. Such reports shall be in writing, shall specify when the property was sold, the name of the purchaser, the terms of sale, if the sale was other than for cash, the amount bid for each item of property, the expense of sale; and such report shall state that the provision of this chapter relative to the sale of such property, and the requirements of the court order, have been complied with.

Source: Supreme Court Order No. 2 (7) adopted October 12, 1944; SDC Supp 1960, § 33.26A07.



§ 21-23-13 Report for confirmation of sale authorized by trust instrument.

21-23-13. Report for confirmation of sale authorized by trust instrument. Whenever a trustee is duly empowered by the instrument which creates the trust, or otherwise, to make a sale of any property which is a part of the trust estate, whether real or personal, he shall not be required to obtain any authorization of the court as a prerequisite to such sale, but may, if he desires, report such sale to the court for confirmation.

Source: Supreme Court Order No. 2 (1) adopted October 12, 1944; SDC Supp 1960, § 33.26A01.



§ 21-23-14 Examination of report of sale--Order and notice for formal hearing.

21-23-14. Examination of report of sale--Order and notice for formal hearing. On receiving a report of sale the court shall determine on an inspection of the same and of the files of the case or proceeding, whether a hearing on said report is necessary for the protection of the rights of persons beneficially interested in the property sold. Ordinarily such hearing should be had, but where the court is satisfied that such hearing is unnecessary, or will serve no useful purpose, or will occasion delay which will interfere with the sale of the property, or the cost of giving notice because of the large number of persons involved will entail a large and disproportionate expense the court may by order dispense with a hearing upon notice, and make such order confirming or rejecting the sale as to the court seems appropriate.

If the court determines that there must be a formal hearing on application to confirm a sale it shall so order and fix a time for such hearing, and by such order prescribe the notice thereof to be given.

Source: Supreme Court Order No. 2 (10) adopted October 12, 1944; SDC Supp 1960, § 33.26A10.



§ 21-23-15 Consideration of new offers on hearing to confirm sale--Confirmation andconveyance of property.

21-23-15. Consideration of new offers on hearing to confirm sale--Confirmation and conveyance of property. On the hearing to confirm sale the court shall consider any new offers which exceed the offer set forth in the report of sale by at least five percent, and shall likewise consider any other offers made at the time of the hearing, and shall confirm the sale and direct the transfer of title, or conveyance of property, to the person submitting the best offer.

Source: Supreme Court Order No. 2 (10) adopted October 12, 1944; SDC Supp 1960, § 33.26A10.






Chapter 24 - Declaratory Judgment

§ 21-24-1 Power of courts to provide declaratory relief--Form and effect of declarations.

21-24-1. Power of courts to provide declaratory relief--Form and effect of declarations. Courts of record within their respective jurisdictions shall have power to declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect; and such declaration shall have the force and effect of a final judgment or decree.

Source: SL 1925, ch 214, § 1; SDC 1939 & Supp 1960, § 37.0101.



§ 21-24-2 Person including business associations and public agencies.

21-24-2. Person including business associations and public agencies. The word, person, wherever used in this chapter shall be construed to mean any person, partnership, joint stock company, unincorporated association, or society, or municipal, public or other corporation of any character whatsoever.

Source: SL 1925, ch 214, § 13; SDC 1939 & Supp 1960, § 37.0113.



§ 21-24-3 Construction and determination of validity of written instruments, legislative acts,and franchises.

21-24-3. Construction and determination of validity of written instruments, legislative acts, and franchises. Any person interested under a deed, will, written contract, or other writing constituting a contract, or whose rights, status, or other legal relations are affected by a statute, municipal ordinance, contract, or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status, or other legal relations thereunder.

Source: SL 1925, ch 214, § 2; SDC 1939 & Supp 1960, § 37.0102.



§ 21-24-4 Contract construed before or after breach.

21-24-4. Contract construed before or after breach. A contract may be construed either before or after there has been a breach thereof.

Source: SL 1925, ch 214, § 3; SDC 1939 & Supp 1960, § 37.0103.



§ 21-24-5 Determination of rights under trust or decedent's estate.

21-24-5. Determination of rights under trust or decedent's estate. Any person interested as or through a personal representative, trustee, conservator, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust in the administration of a trust, or of the estate of a decedent, minor, protected person, or insolvent, may have a declaration of rights or legal relations in respect thereto:

(1) To ascertain any class of creditors, devisees, legatees, heirs, next of kin, or others;

(2) To direct the personal representatives or trustees to do or abstain from doing any particular act in their fiduciary capacity;

(3) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.
Source: SDC 1939 & Supp 1960, § 37.0104; SL 1993, ch 213, § 100.



§ 21-24-6 Declaratory relief powers not limited by specific enumeration.

21-24-6. Declaratory relief powers not limited by specific enumeration. The enumeration in §§ 21-24-3 to 21-24-5, inclusive, does not limit or restrict the exercise of the general powers conferred in § 21-24-1, in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.

Source: SL 1925, ch 214, § 5; SDC 1939 & Supp 1960, § 37.0105.



§ 21-24-7 Parties to be joined in action for declaratory relief.

21-24-7. Parties to be joined in action for declaratory relief. When declaratory relief is sought all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding.

Source: SL 1925, ch 214, § 11; SDC 1939 & Supp 1960, § 37.0111.



§ 21-24-8 Municipality joined in proceeding involving ordinance or franchise--Attorney generaljoined when constitutional question involved.

21-24-8. Municipality joined in proceeding involving ordinance or franchise--Attorney general joined when constitutional question involved. In any proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party and shall be entitled to be heard, and if the statute, ordinance, or franchise is alleged to be unconstitutional, the attorney general of the state shall also be served with a copy of the proceeding and be entitled to be heard.

Source: SL 1925, ch 214, § 11; SDC 1939 & Supp 1960, § 37.0111.



§ 21-24-9 Trial of issues of fact.

21-24-9. Trial of issues of fact. When a proceeding under this chapter involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.

Source: SL 1925, ch 214, § 9; SDC 1939 & Supp 1960, § 37.0109.



§ 21-24-10 Judgment refused where controversy would not be terminated.

21-24-10. Judgment refused where controversy would not be terminated. The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.

Source: SL 1925, ch 214, § 6; SDC 1939 & Supp 1960, § 37.0106.



§ 21-24-11 Award of costs.

21-24-11. Award of costs. In any proceeding under this chapter the court may make such award of costs as may seem equitable and just.

Source: SL 1925, ch 214, § 10; SDC 1939 & Supp 1960, § 37.0110.



§ 21-24-12 Further relief after declaratory judgment--Application and order to show cause.

21-24-12. Further relief after declaratory judgment--Application and order to show cause. Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor shall be by petition to a court having jurisdiction to grant the relief. If the application be deemed sufficient, the court shall, on reasonable notice require any adverse party whose rights have been adjudicated by the declaratory judgment or decree to show cause why further relief should not be granted forthwith.

Source: SL 1925, ch 214, § 8; SDC 1939 & Supp 1960, § 37.0108.



§ 21-24-13 Review of declaratory orders and judgments.

21-24-13. Review of declaratory orders and judgments. All orders, judgments, and decrees under this chapter may be reviewed as other orders, judgments, and decrees.

Source: SL 1925, ch 214, § 7; SDC 1939 & Supp 1960, § 37.0107.



§ 21-24-14 Chapter declared remedial--Liberal construction.

21-24-14. Chapter declared remedial--Liberal construction. This chapter is declared to be remedial; its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations; and is to be liberally construed and administered.

Source: SL 1925, ch 214, § 12; SDC 1939 & Supp 1960, § 37.0112.



§ 21-24-15 Severability of provisions.

21-24-15. Severability of provisions. The several sections and provisions of this chapter except §§ 21-24-1 and 21-24-3 are hereby declared independent and severable, and the invalidity, if any, of any part or feature thereof shall not affect or render the remainder of the chapter invalid or inoperative.

Source: SL 1925, ch 214, § 14; SDC 1939 & Supp 1960, § 37.0114.



§ 21-24-16 Citation of chapter.

21-24-16. Citation of chapter. This chapter may be cited as the Uniform Declaratory Judgments Act.

Source: SL 1925, ch 214, § 16; SDC 1939 & Supp 1960, § 37.0115.






Chapter 25 - Submission Of Stipulated Case

§ 21-25-1 Stipulation for submission of controversy to court--Affidavit of good faith--Hearingand judgment.

21-25-1. Stipulation for submission of controversy to court--Affidavit of good faith--Hearing and judgment. Parties to a question in difference, which might be the subject of a civil action, may, without action, agree upon a case containing the facts upon which the controversy depends, and present a stipulation of submission of the same to any court which would have jurisdiction if an action had been brought. It must appear by affidavit that the controversy is real, and the proceedings in good faith, to determine the rights of the parties. The court shall thereupon hear and determine the case and render judgment thereon as if an action were pending.

Source: CCivP 1877, § 718; CL 1887, § 5540; RCCivP 1903, § 787; RC 1919, § 3026; SDC 1939 & Supp 1960, § 37.0201.



§ 21-25-2 Insufficient facts for relief--Amendment of stipulation.

21-25-2. Insufficient facts for relief--Amendment of stipulation. If the stipulation submitted by the parties does not state facts sufficient to authorize the granting of any relief, the court shall notify the parties and afford them an opportunity to amend the stipulation and thereafter the court may render judgment for such relief as may be warranted by the stipulation and amendment thereof.

Source: SDC 1939 & Supp 1960, § 37.0201.



§ 21-25-3 Entry of judgment.

21-25-3. Entry of judgment. Judgment shall be entered as in other cases but without costs for any proceeding prior to trial.

Source: SDC 1939 & Supp 1960, § 37.0202; SL 1990, ch 149, § 7.



§ 21-25-4 Enforcement of judgment--Appeal.

21-25-4. Enforcement of judgment--Appeal. The judgment may be enforced in the same manner as if it had been rendered in an action, and shall be subject to appeal in like manner.

Source: CCivP 1877, § 720; CL 1887, § 5542; RCCivP 1903, § 789; RC 1919, § 3028; SDC 1939 & Supp 1960, § 37.0203.






Chapter 25A - Enforcement Of Arbitration Agreements

§ 21-25A-1 Enforceability of arbitration clauses in written contracts--Labor contracts.

21-25A-1. Enforceability of arbitration clauses in written contracts--Labor contracts. A written agreement to submit any existing controversy to arbitration or a provision in a written contract to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable and irrevocable, save upon such grounds as exist at law or in equity for the revocation of any contract. This chapter also applies to arbitration agreements between employers and employees or between their respective representatives.

Source: SL 1971, ch 157, § 1; SL 1976, ch 155, § 1.



§ 21-25A-2 Chapter prospective only.

21-25A-2. Chapter prospective only. This chapter applies only to agreements made subsequent to June 30, 1971.

Source: SL 1971, ch 157, § 21.



§ 21-25A-3 Insurance policies not covered--Arbitration agreements void.

21-25A-3. Insurance policies not covered--Arbitration agreements void. This chapter does not apply to insurance policies and every provision in any such policy requiring arbitration or restricting a party thereto or beneficiary thereof from enforcing any right under it by usual legal proceedings in ordinary tribunals or limiting the time to do so is void and unenforceable. However, nothing in this chapter may be deemed to impair the enforcement of or invalidate a contractual provision for arbitration entered into between insurance companies.

Source: SL 1971, ch 157, § 24; SL 1976, ch 155, § 2; SL 1997, ch 125, § 1.



§ 21-25A-4 Circuit court jurisdiction of proceedings.

21-25A-4. Circuit court jurisdiction of proceedings. The term, court, means a circuit court of this state. The making of an agreement described in § 21-25A-1 providing for arbitration in this state confers jurisdiction on the court to enforce the agreement under this chapter and to enter judgment on an award thereunder.

Source: SL 1971, ch 157, § 18.



§ 21-25A-5 Application to compel arbitration--Order to arbitrate or denial of application.

21-25A-5. Application to compel arbitration--Order to arbitrate or denial of application. On application of a party showing an agreement described in § 21-25A-1, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order arbitration if found for the moving party, otherwise, the application shall be denied.

Source: SL 1971, ch 157, § 2.



§ 21-25A-6 Merits of claim not considered on application to compel arbitration.

21-25A-6. Merits of claim not considered on application to compel arbitration. An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or because any fault or grounds for the claim sought to be arbitrated have not been shown.

Source: SL 1971, ch 157, § 2.



§ 21-25A-7 Stay of judicial proceedings on arbitrable issue--Severance of issues.

21-25A-7. Stay of judicial proceedings on arbitrable issue--Severance of issues. Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made under § 21-25A-5 or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

Source: SL 1971, ch 157, § 2.



§ 21-25A-8 Application to stay arbitration--Order to arbitrate or staying arbitration--Venue ofapplication.

21-25A-8. Application to stay arbitration--Order to arbitrate or staying arbitration--Venue of application. On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under § 21-25A-5, the application shall be made therein. Otherwise and subject to § 21-25A-34, the application may be made in any court of competent jurisdiction.

Source: SL 1971, ch 157, § 2; SL 1976, ch 155, § 3.



§ 21-25A-9 Appointment of arbitrators according to agreement--Appointment by court.

21-25A-9. Appointment of arbitrators according to agreement--Appointment by court. Except as provided by chapter 21-25B, if the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails or is unable to act and his successor has not been duly appointed, the court on application of a party shall appoint one or more arbitrators. An arbitrator so appointed has all the powers of one specifically named in the agreement.

Source: SL 1971, ch 157, § 3; SL 1976, ch 155, § 4.



§ 21-25A-10 Arbitrators acting by majority.

21-25A-10. Arbitrators acting by majority. The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by this chapter.

Source: SL 1971, ch 157, § 4.



§ 21-25A-11 Time and place of hearing--Notice to parties--Waiver of notice.

21-25A-11. Time and place of hearing--Notice to parties--Waiver of notice. Unless otherwise provided by the agreement, the arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered or certified mail not less than five days before the hearing. Appearance at the hearing waives such notice.

Source: SL 1971, ch 157, § 5 (1); SL 1987, ch 29, § 26.



§ 21-25A-12 Subpoenas issued by arbitrators--Service and enforcement.

21-25A-12. Subpoenas issued by arbitrators--Service and enforcement. The arbitrators may issue subpoenas for the attendance of witnesses and for the production of books, records, documents, and other evidence, and shall have the power to administer oaths. Subpoenas so issued shall be served, and enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.

Source: SL 1971, ch 157, § 7.



§ 21-25A-13 Depositions permitted by arbitrators--Compelling testimony.

21-25A-13. Depositions permitted by arbitrators--Compelling testimony. On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing. All provisions of law compelling a person under subpoena to testify are applicable.

Source: SL 1971, ch 157, § 7.



§ 21-25A-14 Hearing by all arbitrators--Continuation when arbitrator ceases to act.

21-25A-14. Hearing by all arbitrators--Continuation when arbitrator ceases to act. Unless otherwise provided by the agreement, the hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.

Source: SL 1971, ch 157, § 5 (3).



§ 21-25A-15 Evidence presented by parties--Cross-examination.

21-25A-15. Evidence presented by parties--Cross-examination. Unless otherwise provided by the agreement, the parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

Source: SL 1971, ch 157, § 5 (2).



§ 21-25A-16 Right to representation by counsel--Waiver ineffective.

21-25A-16. Right to representation by counsel--Waiver ineffective. A party has the right to be represented by an attorney at any proceeding or hearing under this chapter. A waiver thereof prior to the proceeding or hearing is ineffective.

Source: SL 1971, ch 157, § 6.



§ 21-25A-17 Adjournment or postponement of hearing--Failure of party to appear--Court order toproceed promptly.

21-25A-17. Adjournment or postponement of hearing--Failure of party to appear--Court order to proceed promptly. Unless otherwise provided by the agreement, the arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

Source: SL 1971, ch 157, § 5 (1).



§ 21-25A-18 Witness fees.

21-25A-18. Witness fees. Fees for attendance as a witness shall be the same as for a witness in the circuit courts of this state.

Source: SL 1971, ch 157, § 7.



§ 21-25A-19 Time for making award--Extension of time.

21-25A-19. Time for making award--Extension of time. An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless he notifies the arbitrators of his objection prior to the delivery of the award to him.

Source: SL 1971, ch 157, § 8.



§ 21-25A-20 Award in writing--Delivery to parties.

21-25A-20. Award in writing--Delivery to parties. The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered or certified mail, or as provided in the agreement.

Source: SL 1971, ch 157, § 8; SL 1987, ch 29, § 27.



§ 21-25A-21 Modification or correction of award--Application--Notice.

21-25A-21. Modification or correction of award--Application--Notice. On application of a party or, if an application to the court is pending under §§ 21-25A-23 to 21-25A-30, inclusive, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in subdivisions 21-25A-28(1) and (3), for the purpose of clarifying the award. The application shall be made within twenty days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating that he must serve his objections thereto, if any, within ten days from the notice. The award so modified or corrected is subject to the provisions of §§ 21-25A-23 to 21-25A-30, inclusive.

Source: SL 1971, ch 157, § 9.



§ 21-25A-22 Payment of expenses of proceedings.

21-25A-22. Payment of expenses of proceedings. Except as provided in §§ 21-25B-22 and 21-25B-25, unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of arbitration, shall be paid as provided in the award.

Source: SL 1971, ch 157, § 10; SL 1976, ch 155, § 5.



§ 21-25A-23 Judicial confirmation of award.

21-25A-23. Judicial confirmation of award. Upon application of a party, the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in §§ 21-25A-24 to 21-25A-30, inclusive.

Source: SL 1971, ch 157, § 11.



§ 21-25A-24 Grounds for vacation of award.

21-25A-24. Grounds for vacation of award. Upon application of a party, the court shall vacate an award where:

(1) The award was procured by corruption, fraud, or other undue means;

(2) There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;

(3) The arbitrators exceeded their powers;

(4) The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to the provisions of §§ 21-25A-11 to 21-25A-17, inclusive, as to prejudice substantially the rights of a party;

(5) There was no arbitration agreement and the issue was not adversely determined in proceedings under §§ 21-25A-5 to 21-25A-8, inclusive, and the party did not participate in the arbitration hearing without raising the objection; or

(6) Conduct of a hearing officer which would prejudice substantially the rights of a party; provided that, the fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.
Source: SL 1971, ch 157, § 12; SL 1976, ch 155, § 6.



§ 21-25A-25 Time for application to vacate award.

21-25A-25. Time for application to vacate award. An application under § 21-25A-24 shall be made within ninety days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud, or other undue means, it shall be made within ninety days after such grounds are known or should have been known, but in no case more than one year after delivery of a copy of the award to the applicant.

Source: SL 1971, ch 157, § 13; SL 1976, ch 155, § 7.



§ 21-25A-26 Confirmation of award on denial of application to vacate.

21-25A-26. Confirmation of award on denial of application to vacate. If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.

Source: SL 1971, ch 157, § 13.



§ 21-25A-27 Rehearing ordered after vacation of award--Time allowed for award on rehearing.

21-25A-27. Rehearing ordered after vacation of award--Time allowed for award on rehearing. In vacating the award on grounds other than stated in subdivision 21-25A-24(5), the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with § 21-25A-9, or, if the award is vacated on grounds set forth in subdivisions 21-25A-24(3) and (4) the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with § 21-25A-9. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

Source: SL 1971, ch 157, § 13.



§ 21-25A-28 Grounds for modification or correction of award.

21-25A-28. Grounds for modification or correction of award. Upon application made within ninety days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing, or property referred to in the award;

(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) The award is imperfect in a matter of form, not affecting the merits of the controversy.
Source: SL 1971, ch 157, § 14.



§ 21-25A-29 Alternative application to modify, correct, or vacate.

21-25A-29. Alternative application to modify, correct, or vacate. An application to modify or correct an award may be joined in the alternative with an application to vacate the award.

Source: SL 1971, ch 157, § 14.



§ 21-25A-30 Confirmation of award after determining application to correct or modify.

21-25A-30. Confirmation of award after determining application to correct or modify. If the application to modify or correct an award is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

Source: SL 1971, ch 157, § 14.



§ 21-25A-31 Judgment or decree on confirmed award--Costs.

21-25A-31. Judgment or decree on confirmed award--Costs. Upon the granting of an order confirming, modifying, or correcting an award, judgment, or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application and the proceedings subsequent thereto, and disbursements may be awarded by the court.

Source: SL 1971, ch 157, § 15.



§ 21-25A-32 Filing and docketing of judgment or decree.

21-25A-32. Filing and docketing of judgment or decree. On entry of judgment or decree, the clerk shall file the following:

(1) The agreement and each written extension of the time within which to make the award;

(2) The award;

(3) The order confirming, modifying, or correcting the award; and

(4) The judgment or decree.

The judgment or decree may be docketed as if rendered in an action.

Source: SL 1971, ch 157, § 16; SL 1990, ch 149, § 12.



§ 21-25A-33 Applications by motion--Service of notices.

21-25A-33. Applications by motion--Service of notices. Except as otherwise provided, an application to the court under this chapter shall be by motion and shall be heard in the manner and upon the notice provided by law for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in a civil action.

Source: SL 1971, ch 157, § 17.



§ 21-25A-34 Venue of applications.

21-25A-34. Venue of applications. An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise the application shall be made in the county where the adverse party resides or has a place of business or, if he has no residence or place of business in this state, to the court of any county. All subsequent applications shall be made to the court hearing the initial application.

Source: SL 1971, ch 157, § 19.



§ 21-25A-35 Appeals from orders, judgments, and decrees.

21-25A-35. Appeals from orders, judgments, and decrees. An appeal may be taken from:

(1) An order denying an application to compel arbitration made under § 21-25A-5;

(2) An order granting an application to stay arbitration made under § 21-25A-8;

(3) An order confirming or denying confirmation of an award;

(4) An order modifying or correcting an award;

(5) An order vacating an award without directing a rehearing; or

(6) A judgment or decree entered pursuant to the provisions of this chapter.

The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.

Source: SL 1971, ch 157, § 20.



§ 21-25A-36 Uniformity of construction of chapter.

21-25A-36. Uniformity of construction of chapter. This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SL 1971, ch 157, § 22.



§ 21-25A-37 Severability of provisions.

21-25A-37. Severability of provisions. If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 1971, ch 157, § 23.



§ 21-25A-38 Citation of chapter.

21-25A-38. Citation of chapter. This chapter may be cited as the Uniform Arbitration Act.

Source: SL 1971, ch 157, § 25.






Chapter 25B - Arbitration Agreements Relating To Medical Services

§ 21-25B-1 Services covered by arbitration agreements between hospitals or physicians andpatients--Termination as to future services--Effect.

21-25B-1. Services covered by arbitration agreements between hospitals or physicians and patients--Termination as to future services--Effect. Voluntary agreements pursuant to § 21-25A-1 between hospitals or physicians and patients relating to services provided to the patient may, by their terms, provide for past and future services by and between the parties to the agreement; provided, however, that any party to such an agreement may terminate it as to future services by giving written notice to all other parties thereto, and such termination shall in no way affect or alter the arbitration of controversies arising as to services rendered prior to the giving of such notice.

Source: SDCL, § 21-25A-1 as added by SL 1976, ch 155, § 1.



§ 21-25B-2 Parents and fiduciaries authorized to enter arbitration agreements on behalf of others--Nonliability.

21-25B-2. Parents and fiduciaries authorized to enter arbitration agreements on behalf of others--Nonliability. Natural parents having custody of a minor child and personal representatives of an estate, or a guardian or conservator for a ward may, notwithstanding other statutes to the contrary, enter into a binding arbitration agreement on behalf of the person, estate, beneficiary, ward or heirs at law that they represent for the purposes of this chapter only; and, such natural parents having custody of a minor child and personal representatives of an estate and guardian or conservator are not liable to the person, estate, beneficiary or heirs at law for entering into such binding arbitration agreement.

Source: SL 1976, ch 155, § 26; SL 1993, ch 213, § 101.



§ 21-25B-3 Warning clause required in arbitration agreement.

21-25B-3. Warning clause required in arbitration agreement. The arbitration agreement between hospitals or physicians and patients shall contain the following provision in twelve-point boldface type immediately above the space for signature of the parties: The agreement to arbitrate is not a prerequisite to health care or treatment. By signing this contract you are agreeing to have any issue of medical malpractice decided by neutral arbitration and you are giving up your right to a jury or court trial.

Source: SDCL, § 21-25A-1 as added by SL 1976, ch 155, § 1.



§ 21-25B-4 Health care services arbitration panel created--Composition--Terms--Selection--Replacements.

21-25B-4. Health care services arbitration panel created--Composition--Terms--Selection--Replacements. There is hereby created a health care services arbitration panel. The president of the State Bar of South Dakota shall select fifteen lawyers to serve on the panel. Each lawyer selected shall serve a three-year term. The president of the State Medical Association shall select fifteen physicians licensed by the State Board of Medical and Osteopathic Examiners in the same manner, and the president of the State Hospital Association shall also select fifteen members in the same manner. When a panel member's term expires he shall continue to serve until a replacement is named.

Source: SL 1976, ch 155, §§ 8, 9; SL 1984, ch 160, § 1.



§ 21-25B-5 Health care services arbitration account created--Payment required of claimant priorto commencement of arbitration action--Credit to account.

21-25B-5. Health care services arbitration account created--Payment required of claimant prior to commencement of arbitration action--Credit to account. There is hereby created a health care services arbitration account of the general fund in the state treasurer's office. Prior to the commencement of any arbitration action before the health care services arbitration panel, the claimant shall remit the sum of one hundred dollars to the state treasurer who shall credit such funds to the health care services arbitration account.

Source: SL 1976, ch 155, §§ 8, 18.



§ 21-25B-6 Institution of claim--Written statement and receipt--Contents of statement.

21-25B-6. Institution of claim--Written statement and receipt--Contents of statement. A claimant shall institute his claim by filing a written statement of his case with the presiding judge of the circuit court in which the controversy occurred along with a receipt showing that the one hundred dollars has been paid to the health care services arbitration account. These statements may be informal in nature but shall set forth the pertinent facts and claims upon which responsibility or lack of responsibility is alleged, and shall specify all injuries for which the defendant is alleged to be responsible. The statement shall also set forth the amount of damages claimed by the claimant, including loss of wages and payments for medical expenditures.

Source: SL 1976, ch 155, § 19.



§ 21-25B-7 Joinder of subrogee--Segregation of damages or costs.

21-25B-7. Joinder of subrogee--Segregation of damages or costs. Any subrogee of a patient or anyone claiming by or through the patient who has entered into an arbitration agreement under this chapter may join their claim with that of such patient with the same force and effect as though brought by such patient and in any award or judgment based thereon or by separate award and judgment the damages or costs may be segregated between such party and the patient as the arbitration panel shall determine.

Source: SL 1976, ch 155, § 27.



§ 21-25B-8 Time for commencement of claims--Time for commencement of action in circuitcourt.

21-25B-8. Time for commencement of claims--Time for commencement of action in circuit court. Claims filed with the health care services arbitration panel may be commenced only within the time prescribed for actions for medical malpractice, error, mistake, or failure to cure, but if the circuit court determines that the matter is not one to be heard by the panel, the claimant shall have thirty days from the date of the decision of the court, or the time remaining under the limitation of action provisions for medical, error, mistake, or failure to cure, whichever is longer, to commence an action in circuit court.

Source: SL 1976, ch 155, § 25.



§ 21-25B-9 Claimant bound by arbitration agreement when claim is filed--Defendant bound aftertwenty days.

21-25B-9. Claimant bound by arbitration agreement when claim is filed--Defendant bound after twenty days. Any person who files a claim pursuant to the provisions of § 21-25B-6 cannot thereafter petition the court to set aside the arbitration agreement. The defendant in any claim may file an application under § 21-25A-8 anytime within twenty days after being served with the claim and if he fails to do so he cannot thereafter petition the court to set aside the arbitration agreement.

Source: SDCL, § 21-25A-8 as added by SL 1976, ch 155, § 3.



§ 21-25B-10 Appointment of arbitration officer--Qualifications--Filing of papers with officer.

21-25B-10. Appointment of arbitration officer--Qualifications--Filing of papers with officer. The presiding judge of the circuit court shall, within ten days after institution as a claim pursuant to § 21-25B-6, appoint an arbitration officer to sit with the health care services arbitration panel. The arbitration officer shall be an individual licensed to practice law in the State of South Dakota. The written statement of the complainant and all other papers in the case shall be filed with the arbitration officer until the work of the panel has been completed.

Source: SL 1976, ch 155, §§ 15, 19.



§ 21-25B-11 Duties of arbitration officer.

21-25B-11. Duties of arbitration officer. The duties of the arbitration officer are:

(1) To act as liaison between the health care services arbitration panel and the presiding judge of the circuit court;

(2) To advise the health care services arbitration panel on questions of law and procedure and rule on admissibility of evidence as provided in § 21-25B-23;

(3) To arrange for court reporters, hearing rooms, and the other logistical needs of the health care services arbitration panel;

(4) To prepare and serve notices for the panel;

(5) To oversee the selection of the members of the panel;

(6) To reduce the decision of the panel on liability and damages to writing and to serve it upon the parties to the controversy;

(7) To assist members of the panel in submitting their claims for compensation from the health care services arbitration account;

(8) At the request of a party or a member of the panel, to issue subpoenas for the attendance of witnesses and for the production of books, records, documents, and other evidence; and

(9) To perform any other assignments which are consistent with the intent of this chapter made by either the presiding judge of the circuit court or the health care services arbitration panel.
Source: SL 1976, ch 155, § 20.



§ 21-25B-12 Service of claim on defendant--Defendant's statement submitted to arbitrationofficer--Copy to claimant.

21-25B-12. Service of claim on defendant--Defendant's statement submitted to arbitration officer--Copy to claimant. The arbitration officer shall, within five days of appointment, serve a copy of the written statement of claim upon the defendant or defendants by registered or certified mail. The defendant shall, within twenty days following receipt of a copy of the written statement of the claim, submit a written statement of his own case to the arbitration officer with a copy to the claimant.

Source: SL 1976, ch 155, § 19; SL 1987, ch 29, § 28.



§ 21-25B-13 Three-member panel selected for small claims--Selection process.

21-25B-13. Three-member panel selected for small claims--Selection process. If the damages sought do not exceed ten thousand dollars, the arbitration panel shall consist of three members. Each party may select one member from the panel. If a party does not wish to select his member from the panel, he may petition the presiding judge of the circuit court in which the controversy occurred to appoint some other person of his choice, subject to the objection of the opposing party. Once these two members of the panel have been selected, these two members in turn shall select a third member which may or may not be from the panel. If they cannot agree within fifteen days, then the presiding judge of the circuit court shall, within fifteen days, appoint the third member.

Source: SL 1976, ch 155, § 12; SL 1984, ch 160, § 2.



§ 21-25B-14 Five-member panel for large claims--Selection process.

21-25B-14. Five-member panel for large claims--Selection process. If the damages claimed exceed ten thousand dollars, the panel shall consist of five members. In that event, each party may select two members from the panel and the same selection process that is set forth regarding the three-member panel shall be followed.

Source: SL 1976, ch 155, § 12; SL 1984, ch 160, § 3.



§ 21-25B-15 Five-member panel for multiple parties--Selection process.

21-25B-15. Five-member panel for multiple parties--Selection process. In all cases, if there is more than one plaintiff or defendant a five-member panel shall be appointed regardless of the amount of damages involved. If there are two plaintiffs or defendants, each may select one member of the panel in the same manner as provided in § 21-25B-13. If there are more than two plaintiffs or defendants, then all plaintiffs or defendants shall agree upon their selections to the panel. If one or both of the panel members have not been selected by the plaintiffs or defendants within fifteen days, then the presiding judge of the circuit court shall appoint one or two members for the plaintiffs or defendants as the case may be.

Source: SL 1976, ch 155, § 13.



§ 21-25B-16 Striking selections for five-member panel.

21-25B-16. Striking selections for five-member panel. In the case of a five-member panel each party may strike one choice of the other party. In such case the party whose choice has been struck shall make another selection. In the case of multiple plaintiffs or defendants, any panel member to be struck shall be mutually agreed to by all such plaintiffs or defendants. A request to strike a panel choice shall be made by a party by giving notice to the arbitration officer within five days of receipt from him of the other party's choices. The name of any person struck from the panel shall not be made public.

Source: SL 1976, ch 155, § 12.



§ 21-25B-17 Refusal to serve as panel member or arbitration officer--Withdrawal after agreementto serve.

21-25B-17. Refusal to serve as panel member or arbitration officer--Withdrawal after agreement to serve. Any individual who is selected as a member of any health care services arbitration panel or as an arbitration officer may, without cause, refuse to serve. However, once he has agreed to serve he cannot then refuse to serve unless his withdrawal is agreed to by all parties to the controversy or his withdrawal is approved by the presiding judge of the circuit court.

Source: SL 1976, ch 155, § 11.



§ 21-25B-18 Continuation of panel member's service until determination of existing controversy.

21-25B-18. Continuation of panel member's service until determination of existing controversy. Any member serving on a health care services arbitration panel selected to consider an existing controversy shall continue to serve on such panel as to such controversy until it has been finally determined irrespective of whether his term of office has expired.

Source: SL 1976, ch 155, § 10.



§ 21-25B-19 Disability or disqualification of panel member--Petition for court-appointedreplacement--Prior exhibits and testimony available--Recommendation by originallyappointing party.

21-25B-19. Disability or disqualification of panel member--Petition for court-appointed replacement--Prior exhibits and testimony available--Recommendation by originally appointing party. If any person serving on a health care services arbitration panel becomes disabled or is disqualified from service thereon for any reason, the presiding judge of the circuit court shall, upon petition of any party to the arbitration agreement on the controversy under consideration, within fifteen days appoint someone to fill such vacancy. The person appointed to fill a vacancy shall have made available to him all exhibits and testimony heard or introduced prior to his appointment. If the vacancy is a position originally appointed by one of the parties to the controversy, on making such appointment the court shall consider persons recommended by the party originally making the nomination for the position vacated, but the court shall not be bound by any such recommendation.

Source: SL 1976, ch 155, § 14.



§ 21-25B-20 Panel members to receive copies of statements.

21-25B-20. Panel members to receive copies of statements. The arbitration officer shall send copies of the written statements of claim and of the defendant's case to the panel members upon their selection.

Source: SL 1976, ch 155, § 19.



§ 21-25B-21 Two-stage hearings--Waiting period between stages.

21-25B-21. Two-stage hearings--Waiting period between stages. Hearings before the health care services arbitration panel shall be in two stages. The first stage shall be a hearing to determine whether or not there is any liability on behalf of the defendant or defendants. If the panel does find liability, there shall be a thirty-day waiting period during which the parties may agree as to damages. At the end of thirty days, if the damage question has not been settled, the panel shall reconvene to determine the amount of damages, if any, the claimant shall be awarded.

Source: SL 1976, ch 155, § 22.



§ 21-25B-22 Transcription of hearing--Expert witnesses--Expenses of panel members.

21-25B-22. Transcription of hearing--Expert witnesses--Expenses of panel members. The hearing before the health care services arbitration panel shall be transcribed by a court reporter. The panel may retain expert witnesses to aid in its determination. Expenses incurred by the panel shall be paid out of the health care services arbitration account.

Source: SL 1976, ch 155, § 17.



§ 21-25B-23 Discovery procedures--Evidence--Privilege and confidentiality--Hearings closed topublic.

21-25B-23. Discovery procedures--Evidence--Privilege and confidentiality--Hearings closed to public. The discovery rules contained in the South Dakota Rules of Civil Procedure shall apply to proceedings before the health care services arbitration panel. Any motion for relief arising out of the use of such discovery procedures shall be decided by the arbitration officer. Irrelevant, immaterial, or unduly repetitious evidence shall be excluded. The panel shall give effect to rules of privilege and confidentiality recognized by law. All hearings before the arbitration panel shall be closed to the public.

Source: SL 1976, ch 155, §§ 21, 24.



§ 21-25B-24 Records and files of panel closed to public until judgment--Court order fordisclosure--Record filed with clerk of courts.

21-25B-24. Records and files of panel closed to public until judgment--Court order for disclosure--Record filed with clerk of courts. Records and files of proceedings before the health care services arbitration panel shall not, until the entry of judgment therein, be open to public inspection or examination, and the parties thereto or the subject thereof shall not be identified or disclosed except to the parties to such proceedings, their counsel of record, or members of the arbitration panel, or except upon order of the circuit court of the circuit in which such proceedings are venued, upon a showing of good cause therefor. When all proceedings are completed, the arbitration officer shall file the record with the clerk of courts.

Source: SL 1976, ch 155, §§ 19, 24.



§ 21-25B-25 Per diem and expenses of panel members--Compensation of arbitration officer--Payments from health care services arbitration account.

21-25B-25. Per diem and expenses of panel members--Compensation of arbitration officer--Payments from health care services arbitration account. Each member of the panel shall receive one hundred dollars per day plus expenses at the same rate as other state officers as compensation for his services on the panel. The presiding judge of the circuit court shall fix the compensation of the arbitration officer. All compensation shall be paid out of the health care services arbitration account.

Source: SL 1976, ch 155, § 16.



§ 21-25B-26 Immunity of panel members and arbitration officers for official actions orrecommendations.

21-25B-26. Immunity of panel members and arbitration officers for official actions or recommendations. No member of the health services arbitration panel nor the arbitration officer shall be liable in damages for any action taken or recommendation made by such panel member or arbitration officer acting within his official capacity as a member of the health services arbitration panel or as the arbitration officer.

Source: SL 1976, ch 155, § 23.






Chapter 26 - Confession Of Judgment

§ 21-26-1 Causes for which judgment may be entered.

21-26-1. Causes for which judgment may be entered. A judgment by confession may be entered without action, either for money due or to become due, or to secure any person against contingent liability on behalf of the defendant, or both, in the manner prescribed by this chapter.

Source: CCivP 1877, § 715; CL 1887, § 5537; RCCivP 1903, § 784; RC 1919, § 3023; SDC 1939 & Supp 1960, § 37.0301.



§ 21-26-2 Defendant's verified statement--Amount of judgment and authorization included.

21-26-2. Defendant's verified statement--Amount of judgment and authorization included. A statement in writing must be made, signed by the defendant, and verified by his oath. It must state the amount for which judgment may be entered, and authorize the entry of judgment therefor.

Source: CCivP 1877, § 716, subdiv 1; CL 1887, § 5538, subdiv 1; RCCivP 1903, § 785, subdiv 1; RC 1919, § 3024 (1); Supreme Court Rule 554, 1939; SDC 1939 & Supp 1960, § 37.0302 (1).



§ 21-26-3 Facts included in defendant's statement on judgment for money due or to becomedue.

21-26-3. Facts included in defendant's statement on judgment for money due or to become due. If the judgment to be confessed be for money due or to become due, the defendant's verified statement must state concisely the facts out of which the debt arose, and must show that the sum confessed therefor is justly due, or to become due.

Source: CCivP 1877, § 716, subdiv 2; CL 1887, § 5538, subdiv 2; RCCivP 1903, § 785, subdiv 2; RC 1919, § 3024 (2); Supreme Court Rule 554, 1939; SDC 1939 & Supp 1960, § 37.0302 (2).



§ 21-26-4 Facts stated in defendant's statement on judgment to secure against contingentliability.

21-26-4. Facts stated in defendant's statement on judgment to secure against contingent liability. If the judgment to be confessed be for the purpose of securing the plaintiff against a contingent liability, the defendant's verified statement must state concisely the facts constituting the liability, and must show that the sum confessed therefor does not exceed the amount of such liability.

Source: CCivP 1877, § 716, subdiv 3; CL 1887, § 5538, subdiv 3; RCCivP 1903, § 785, subdiv 3; RC 1919, § 3024 (3); Supreme Court Rule 554, 1939; SDC 1939 & Supp 1960, § 37.0302 (3).



§ 21-26-5 Presentation of defendant's statement to judge--Docket of judgment.

21-26-5. Presentation of defendant's statement to judge--Docket of judgment. The defendant's verified statement shall be presented to the court or a judge thereof, and if it is found sufficient, the court or judge shall render judgment accordingly, whereupon it may be filed in the office of the clerk who shall docket it.

Source: SDC 1939 & Supp 1960, § 37.0303; SL 1990, ch 149, § 8.



§ 21-26-6 Execution on judgment.

21-26-6. Execution on judgment. Execution may be issued and enforced on the judgment in the same manner as upon judgments in other cases in such court.

Source: CCivP 1877, § 717; CL 1887, § 5539; RCCivP 1903, § 786; RC 1919, § 3025; Supreme Court Rule 555, 1939; SDC 1939 & Supp 1960, § 37.0303.



§ 21-26-7 Execution for installment payments--Judgment and execution for later installments.

21-26-7. Execution for installment payments--Judgment and execution for later installments. When the debt for which the judgment is recovered is not all due, or is payable in installments and the installments are not all due, the execution may issue upon such judgment for the collection of such installments as have become due, and shall be in the usual form, but shall have endorsed thereon, by the attorney or person issuing the same, a direction to the sheriff to collect the amount due on such judgment, with interest and costs, which amount shall be stated, with interest thereon, and the costs of said judgment. Notwithstanding the issue and collection of such execution, the judgment shall remain as security for the installments thereafter to become due, and whenever any further installments become due, execution may in like manner be issued for the collection and enforcement of the same.

Source: CCivP 1877, § 717; CL 1887, § 5539; RCCivP 1903, § 786; RC 1919, § 3025; Supreme Court Rule 555, 1939; SDC 1939 & Supp 1960, § 37.0303.






Chapter 27 - Habeas Corpus

§ 21-27-1 Right of person detained or imprisoned to apply for writ.

21-27-1. Right of person detained or imprisoned to apply for writ. Any person committed or detained, imprisoned or restrained of his liberty, under any color or pretense whatever, civil or criminal, except as provided herein, may apply to the Supreme or circuit court, or any justice or judge thereof, for a writ of habeas corpus.

Source: CCrimP 1877, §§ 671, 672; CL 1887, §§ 7839, 7840; RCCrimP 1903, §§ 771, 772; RC 1919, §§ 4978, 4979; SDC 1939 & Supp 1960, § 37.5501; SL 1983, ch 169, § 1.



§ 21-27-1.1 Penal institution disciplinary sanctions--Writ not available remedy.

21-27-1.1. Penal institution disciplinary sanctions--Writ not available remedy. A writ of habeas corpus is not a remedy available to an applicant who is incarcerated or detained under a lawful order, or judgment and sentence to seek relief from sanctions imposed upon an applicant or administrative decisions made with regard to such application arising out of disciplinary or administrative actions of the penal institution where the applicant is being confined.

Source: SL 1983, ch 169, § 2.



§ 21-27-2 Inquiry into delay in bringing criminal prosecution to trial--Powers of court on returnof writ.

21-27-2. Inquiry into delay in bringing criminal prosecution to trial--Powers of court on return of writ. Any person committed for a criminal offense and not brought to trial, as provided by the provisions of this code, is entitled to have the delay inquired into upon a writ of habeas corpus, and the court or judge, upon the return of such writ, shall have power to remand or discharge the applicant or to admit him to bail, with or without sureties as the case may be.

Source: CCrimP 1877, § 678; CL 1887, § 7846; RCCrimP 1903, § 778; RC 1919, § 4984; SDC 1939 & Supp 1960, § 37.5502.



§ 21-27-3 Contents of application for writ--Documentary authority for commitment attached--Identification of prior applications.

21-27-3. Contents of application for writ--Documentary authority for commitment attached--Identification of prior applications. An application for a writ of habeas corpus shall be in writing and signed by the applicant or some person on his behalf, setting forth the facts concerning his detention and in whose custody he is detained, and shall be accompanied by a copy of the warrant of commitment or other documentary authority, if any, or by an affidavit that such copy has been demanded of the person in whose custody he is detained and by him refused or not given. The application shall identify any previous applications made pursuant to this chapter, together with the grounds therein asserted.

Source: CCrimP 1877, §§ 671, 672; CL 1887, §§ 7839, 7840; RCCrimP 1903, §§ 771, 772; RC 1919, §§ 4978, 4979; SDC 1939 & Supp 1960, § 37.5501; SL 1983, ch 169, § 3.



§ 21-27-3.1 Time for application.

21-27-3.1. Time for application. Proceedings under this chapter cannot be maintained while an appeal from the applicant's conviction and sentence is pending or during the time within which such appeal may be perfected.

Source: SL 1983, ch 169, § 4; SL 2012, ch 118, § 1.



§ 21-27-3.2 Repealed.

21-27-3.2. Repealed by SL 2012, ch 118, § 2.



§ 21-27-3.3 Two-year statute of limitation.

21-27-3.3. Two-year statute of limitation. A two-year statute of limitation applies to all applications for relief under this chapter. This limitation period shall run from the latest of:

(1) The date on which the judgment became final by the conclusion of direct review or the expiration of the time for seeking such review;

(2) The date on which the impediment to filing an application created by state action in violation of the constitution or laws of the United States or of this state is removed, if such impediment prevented the applicant from filing;

(3) The date on which the constitutional right asserted in the application was initially recognized by the Supreme Court of the United States or the Supreme Court of this state if the right has both been newly recognized and is retroactively applicable to cases on collateral review; or

(4) The date on which the factual predicate of the claim or claims presented could have been discovered through the exercise of due diligence.
Source: SL 2012, ch 118, § 3.



§ 21-27-4 Counsel appointed for indigent applicant--Counsel fees--Ineffective assistance ofcounsel.

21-27-4. Counsel appointed for indigent applicant--Counsel fees--Ineffective assistance of counsel. If a person has been committed, detained, imprisoned, or restrained of liberty, under any color or pretense whatever, civil or criminal, and if upon application made in good faith to the court or judge thereof, having jurisdiction, for a writ of habeas corpus,it is satisfactorily shown that the person is without means to prosecute the proceeding, the court or judge shall, if the judge finds that such appointment is necessary to ensure a full, fair, and impartial proceeding, appoint counsel for the indigent person pursuant to chapter 23A-40. Such counsel fees or expenses shall be a charge against and be paid by the county from which the person was committed, or for which the person is held as determined by the court. Payment of all such fees or expenses shall be made only upon written order of the court or judge issuing the writ. The ineffectiveness or incompetence of counsel, whether retained or appointed, during any collateral post-conviction proceeding is not grounds for relief under this chapter.

Source: SL 1943, ch 126; SDC Supp 1960, § 37.5504-1; SL 1969, ch 163; SL 1983, ch 169, § 5; SL 2012, ch 118, § 4.



§ 21-27-5 Writ awarded unless application shows no right to relief.

21-27-5. Writ awarded unless application shows no right to relief. The court or judge to whom the application for a writ of habeas corpus is made, shall forthwith award the writ, unless it shall appear from the application itself or from any document annexed thereto, that the applicant can neither be discharged nor admitted to bail, nor in any other manner relieved.

Source: CCrimP 1877, §§ 671, 672; CL 1887, §§ 7839, 7840; RCCrimP 1903, §§ 771, 772; RC 1919, §§ 4978, 4979; SDC 1939 & Supp 1960, § 37.5501.



§ 21-27-5.1 Second or subsequent application for writ--Leave to file--Dismissal.

21-27-5.1. Second or subsequent application for writ--Leave to file--Dismissal. A claim presented in a second or subsequent habeas corpus application under this chapter that was presented in a prior application under this chapter or otherwise to the courts of this state by the same applicant shall be dismissed.

Before a second or subsequent application for a writ of habeas corpus may be filed, the applicant shall move in the circuit court of appropriate jurisdiction for an order authorizing the applicant to file the application.

The assigned judge shall enter an order denying leave to file a second or successive application for a writ of habeas corpus unless:

(1) The applicant identifies newly discovered evidence that, if proven and viewed in light of the evidence as a whole, would be sufficient to establish by clear and convincing evidence that no reasonable fact finder would have found the applicant guilty of the underlying offense; or

(2) The application raises a new rule of constitutional law, made retroactive to cases on collateral review by the United States Supreme Court and the South Dakota Supreme Court, that was previously unavailable. The grant or denial of an authorization by the circuit court to file a second or subsequent application shall not be appealable.
Source: SL 2012, ch 118, § 5.



§ 21-27-6 Forfeiture by judge for refusal or delay in issuing writ--Liability for damagesunimpaired.

21-27-6. Forfeiture by judge for refusal or delay in issuing writ--Liability for damages unimpaired. Any judge empowered by this chapter to issue writs of habeas corpus, who shall corruptly refuse to issue such writ, when legally applied to, in a case where such writ may lawfully issue, or who shall, for the purpose of oppression, unreasonably delay the issuing of such writ, shall, for every such offense, forfeit to the prisoner or person aggrieved a sum not exceeding five hundred dollars. Recovery of the penalty provided herein shall be no bar to a civil suit for damages.

Source: CCrimP 1877, §§ 681, 688; CL 1887, §§ 7849, 7856; RCCrimP 1903, §§ 781, 788; RC 1919, §§ 4985, 4990; SDC 1939 & Supp 1960, § 37.5507.



§ 21-27-7 Writ used to produce prisoners for testimony in criminal proceedings.

21-27-7. Writ used to produce prisoners for testimony in criminal proceedings. The Supreme and circuit courts and the judges thereof shall have power to issue writs of habeas corpus for the purpose of bringing any person imprisoned in any prison before any court or magistrate, to testify in any criminal action or proceeding in any county of the state, and returning such person to such prison.

Source: CCrimP 1877, § 689; CL 1887, § 7857; RCCrimP 1903, § 789; RC 1919, § 4991; SDC 1939 & Supp 1960, § 37.5503.



§ 21-27-8 Signature and direction of writ--Endorsement by Habeas Corpus Act.

21-27-8. Signature and direction of writ--Endorsement by Habeas Corpus Act. The writ of habeas corpus, if issued by the court, shall be under the seal of the court, or if by a judge, under his hand; and shall be directed to the person in whose custody the applicant is detained. To the end that no officer, sheriff, jailer, keeper, or other person to whom such writ is directed may pretend ignorance thereof, every such writ shall be endorsed with these words, By the Habeas Corpus Act.

Source: CCrimP 1877, § 671; CL 1887, § 7839; RCCrimP 1903, § 771; RC 1919, § 4978; SDC 1939 & Supp 1960, § 37.5501; SL 1983, ch 169, § 6.



§ 21-27-9 Repealed.

21-27-9. Repealed by SL 1983, ch 169, § 7.



§ 21-27-9.1 Server of writ--Eligibility--Powers--Liability--Manner of service--Persons served.

21-27-9.1. Server of writ--Eligibility--Powers--Liability--Manner of service--Persons served. The writ of habeas corpus may be served by the sheriff, coroner, or any person appointed for that purpose by the court or judge by whom the writ is entered; if served by a person not an officer, he has the same power, and is liable to the same penalty for nonperformance of his duty, as though he were sheriff. Service shall be made by leaving a copy of the order with the person to whom it is directed, or with any of his subordinates who may be at the place where the applicant is detained. If the respondent does not have the applicant imprisoned or restrained in custody, the service may be made upon any person who has the applicant in custody with the same effect as though he had been made a respondent. Concurrent service of the writ of habeas corpus shall be made upon the state's attorney of the county in which the application is made.

Source: SL 1983, ch 169, § 8; SL 1984, ch 161, § 1.



§ 21-27-9.2 Production of applicant--Payment of expenses--Applicant in state hospital orpenitentiary.

21-27-9.2. Production of applicant--Payment of expenses--Applicant in state hospital or penitentiary. The officer or person upon whom the writ of habeas corpus is served shall produce the body of the applicant before the court at the hearing of the cause of imprisonment or detainer. If the applicant is in the custody of a civil officer, the court or judge who granted the writ shall determine the expense of bringing the applicant to court, which shall be paid prior to the hearing. Security shall be given to pay the charges for carrying him back, if he is remanded. If the applicant is confined in the state penitentiary or state hospital, an order shall be issued commanding the sheriff of the county in which the application is made to take custody of the applicant during the pendency of any proceedings before the court and to transport the applicant from and return the applicant to the state penitentiary or state hospital if he is not released.

Source: SL 1983, ch 169, § 9; SL 1984, ch 161, § 2.



§ 21-27-9.3 Return to writ--Time for filing--Content.

21-27-9.3. Return to writ--Time for filing--Content. The state's attorney of the county in which the writ of habeas corpus was issued shall file a return to the writ within fifteen days unless for good cause additional or less time, is granted. The return shall state the true cause or authority for the detention.

Source: SL 1983, ch 169, § 10; SL 1984, ch 161, § 3.



§ 21-27-10 Contempt and forfeiture by sheriff or jailer for failure to return writ and produceapplicant--Liability for damages unaffected.

21-27-10. Contempt and forfeiture by sheriff or jailer for failure to return writ and produce applicant--Liability for damages unaffected. If any officer, sheriff, jailer, keeper, or other person to whom any writ of habeas corpus is directed shall neglect or refuse to make the return, or to bring the body of the applicant according to the command of such writ, he shall be punished as for contempt and shall also forfeit to the prisoner or person aggrieved a sum not exceeding five hundred dollars. Recovery of the penalties provided herein shall be no bar to a civil suit for damages.

Source: CCrimP 1877, §§ 682, 688; CL 1887, §§ 7850, 7856; RCCrimP 1903, §§ 782, 788; RC 1919, §§ 4986, 4990; SDC 1939 & Supp 1960, § 37.5507.



§ 21-27-11 Transfer or concealment of applicant to avoid writ as felony.

21-27-11. Transfer or concealment of applicant to avoid writ as felony. Anyone having a person in his custody or under his restraint, power, or control for whose relief a writ of habeas corpus is issued who, with intent to avoid the effect of such writ, shall transfer such person to the custody, or place him or her under the control of another, or shall conceal him or her, or change the place of his or her confinement, with intent to avoid the operation of such writ, or with intent to remove him or her out of this state, is guilty of a Class 5 felony.

Source: CCrimP 1877, § 683; CL 1887, § 7851; RCCrimP 1903, § 783; RC 1919, § 4987; SDC 1939 & Supp 1960, § 37.9905; SL 1979, ch 150, § 26.



§ 21-27-12 Day set for hearing of cause.

21-27-12. Day set for hearing of cause. Upon the return of the writ of habeas corpus, a day shall be set for the hearing of the cause of imprisonment or detainer, not exceeding thirty days thereafter, unless for good cause additional or less time is allowed.

Source: CCrimP 1877, § 673; CL 1887, § 7841; RCCrimP 1903, § 773; RC 1919, § 4980; SDC 1939 & Supp 1960, § 37.5504; SL 1983, ch 169, § 11.



§ 21-27-13 Denials and new allegations in applicant's answer to return of writ--Amendment ofreturn and suggestions against return.

21-27-13. Denials and new allegations in applicant's answer to return of writ--Amendment of return and suggestions against return. The applicant for a writ of habeas corpus may deny any of the material facts set forth in the return or may allege any fact to show, either that the imprisonment or detention is unlawful or that he is then entitled to his discharge, which allegations or denials shall be made on oath. The return may be amended by leave of the court or judge, before or after the same is filed, as also may all suggestions made against it, in order that all material facts may be ascertained.

Source: CCrimP 1877, § 673; CL 1887, § 7841; RCCrimP 1903, § 773; RC 1919, § 4980; SDC 1939 & Supp 1960, § 37.5504.



§ 21-27-14 Hearing and disposition of cause by judge.

21-27-14. Hearing and disposition of cause by judge. The court or judge shall proceed in a summary way to settle the facts by hearing the evidence and arguments, as well of all persons interested civilly, if any there be, as of the applicant and the person who holds him in custody, and shall dispose of the applicant as the case may require.

Source: CCrimP 1877, § 673; CL 1887, § 7841; RCCrimP 1903, § 773; RC 1919, § 4980; SDC 1939 & Supp 1960, § 37.5504.



§ 21-27-14.1 Judge to hear application.

21-27-14.1. Judge to hear application. The application shall be heard before any judge of the court in which the conviction took place. A record of the proceedings shall be made and kept. There may be no proceedings on an application by a judge who imposed sentence on the applicant or who otherwise denied him relief concerning the subject matter involved in the application.

Source: SL 1983, ch 169, § 12.



§ 21-27-15 Judgment not inquired into on writ.

21-27-15. Judgment not inquired into on writ. No court or judge, on the return of a writ of habeas corpus, shall in any other manner inquire into the legality or justice of a judgment or decree of a court legally constituted.

Source: CCrimP 1877, § 673; CL 1887, § 7841; RCCrimP 1903, § 773; RC 1919, § 4980; SDC 1939 & Supp 1960, § 37.5504.



§ 21-27-16 Causes for discharge of applicant committed on judicial process.

21-27-16. Causes for discharge of applicant committed on judicial process. If it appears on the return of a writ of habeas corpus that the applicant is in custody by virtue of process from any court legally constituted, he can be discharged only for one or more of the following causes:

(1) When the court has exceeded the limit of its jurisdiction, either as to the matter, place, sum, or person;

(2) Where, though the original imprisonment was lawful, yet by some act, omission, or event, which has subsequently taken place, the party has become entitled to his discharge;

(3) Where the process is defective in some substantial form required by law;

(4) Where the process, though in proper form, has been issued in a case or under circumstances where the laws do not allow process or orders for imprisonment or arrest to issue;

(5) When, although in proper form, the process has been issued or executed by a person either unauthorized to issue or execute the same, or where the person having the custody of the applicant, under the process, is not the person empowered by law to detain him;

(6) Where the process appears to have been obtained by fraud, false pretense, or bribery;

(7) Where there is no general law nor any judgment, order, or decree of a court to authorize the process, if in a civil suit, nor any conviction, if in a criminal proceeding.
Source: CCrimP 1877, § 673; CL 1887, § 7841; RCCrimP 1903, § 773; SL 1915, ch 145; RC 1919, § 4980; SDC 1939 & Supp 1960, § 37.5504.



§ 21-27-16.1 Repealed.

21-27-16.1. Repealed by SL 2012, ch 118, § 6.



§ 21-27-17 New commitment in criminal case to remedy defects in previous commitment--Admission of applicant to bail.

21-27-17. New commitment in criminal case to remedy defects in previous commitment--Admission of applicant to bail. In all cases where the imprisonment is in a criminal, or supposed criminal matter, if it shall appear to the court or judge that there is sufficient legal cause for the commitment of the applicant, although such commitment may have been informally made or without due authority, or the process may have been executed by a person not authorized, the court or judge shall make a new commitment in proper form, directed to the proper officer, or shall admit the applicant to bail, if the case be bailable, as upon a preliminary examination.

Source: CCrimP 1877, § 673; CL 1887, § 7841; RCCrimP 1903, § 773; RC 1919, § 4980; SDC 1939 & Supp 1960, § 37.5504.



§ 21-27-18 Admission to bail of applicant in custody under judicial process.

21-27-18. Admission to bail of applicant in custody under judicial process. Sections 21-27-19 to 21-27-24, inclusive, shall control the admission to bail where the application for the writ of habeas corpus is by or in behalf of a person in custody under judicial process.

Source: Supreme Court Rule 623, 1939; SDC 1939 & Supp 1960, § 37.5509.



§ 21-27-18.1 Review by Supreme Court--Certificate of probable cause required--Motion forissuance of certificate--Appeal.

21-27-18.1. Review by Supreme Court--Certificate of probable cause required--Motion for issuance of certificate--Appeal. A final judgment or order entered under this chapter may not be reviewed by the Supreme Court of this state on appeal unless the circuit judge who renders the judgment or a justice of the Supreme Court issues a certificate of probable cause that an appealable issue exists. A motion seeking issuance of a certificate of probable cause shall be filed within thirty days from the date the final judgment or order is entered. The issuance or refusal to issue a certificate of probable cause is not appealable. However, a party may, upon the circuit court judge's refusal to issue a certificate of probable cause, file a separate motion for issuance of a certificate of probable cause with the Supreme Court within twenty days of the entry of the circuit judge's refusal. Any party filing a motion with the Supreme Court shall serve a copy of the motion upon the opposing party, who shall have ten days to respond. The applying party shall then have five days to reply to such response. If a certificate of probable cause is issued the appeal may be brought by an applicant or the state within thirty days after entry of the certificate of probable cause.

Service of either a motion for a certificate of probable cause or of an appeal must be made upon both the attorney general and the appropriate state's attorney when the motion is made or the appeal is taken by the party seeking the habeas corpus relief.

Source: SL 1983, ch 169, § 14; SL 1986, ch 174; Supreme Court Rule 89-15; SL 2002, ch 250, § 3.



§ 21-27-19 Admission to bail on grant of writ.

21-27-19. Admission to bail on grant of writ. When the writ of habeas corpus is granted, the court or judge granting the writ may, within its discretion, admit the prisoner to bail, pending further order of the court.

Source: Supreme Court Rule 623, 1939; SDC 1939 & Supp 1960, § 37.5509 (1).



§ 21-27-20 Supreme Court order required for admission to bail pending application for writ orpending appellate review.

21-27-20. Supreme Court order required for admission to bail pending application for writ or pending appellate review. The prisoner shall not be admitted to bail pending application for the writ of habeas corpus, or pending appellate review of an order refusing the writ, except by order of the Supreme Court or one of the judges thereof.

Source: Supreme Court Rule 623, 1939; SDC 1939 & Supp 1960, § 37.5509 (2).



§ 21-27-21 Remand to custody or admission to bail pending review of order discharging writ.

21-27-21. Remand to custody or admission to bail pending review of order discharging writ. Pending appellate review of an order discharging a writ of habeas corpus after it has been issued, the prisoner may be remanded to the custody from which he was taken by the writ, or detained in other appropriate custody, or admitted to bail, as to the court or judge rendering the decision may appear fitting in the circumstances of the particular case.

Source: Supreme Court Rule 623, 1939; SDC 1939 & Supp 1960, § 37.5509 (3).



§ 21-27-22 Bail without surety pending review of order discharging prisoner.

21-27-22. Bail without surety pending review of order discharging prisoner. Pending appellate review of an order discharging a prisoner on habeas corpus, he shall be admitted to bail without surety.

Source: Supreme Court Rule 623, 1939; SDC 1939 & Supp 1960, § 37.5509 (4).



§ 21-27-23 Admission to bail by Supreme Court pending review.

21-27-23. Admission to bail by Supreme Court pending review. Where the writ of habeas corpus is refused, or where the writ is discharged after having been issued, and the prisoner has been denied bail, he may be admitted to bail by the Supreme Court or one of the judges thereof, pending appellate review.

Source: Supreme Court Rule 623, 1939; SDC 1939 & Supp 1960, § 37.5509 (5).



§ 21-27-24 Terms of bond given on admission to bail--Surety.

21-27-24. Terms of bond given on admission to bail--Surety. When the prisoner is admitted to bail, he shall furnish a bond in such sum as the court directs, conditioned that he shall render himself amenable to all orders and process of the court or judge and that he will forthwith comply with any order directing his return to custody. Except as to the bond of a prisoner whose discharge has been ordered, the bond must be with the same surety as required on a bail bond of a defendant in a criminal action.

Source: Supreme Court Rule 623, 1939; SDC 1939 & Supp 1960, § 37.5509 (6).



§ 21-27-25 Order for temporary custody of person not held under judicial process--Securityrequired of person granted custody.

21-27-25. Order for temporary custody of person not held under judicial process--Security required of person granted custody. Where a writ of habeas corpus is granted in proceedings involving the custody of a person not held under judicial process, the court shall have discretion to make a proper order concerning the temporary custody of such person pending final determination of the proceeding or pending appeal and may, as a condition of such order, require from the person granted such custody security, through bond or otherwise, for the production of such person at such time and place as the court orders, and for the safety and well-being of such person during such temporary custody.

Source: Supreme Court Rule 622, 1939; SDC 1939 & Supp 1960, § 37.5508.



§ 21-27-26 Order remanding applicant to custody--Conclusive on second application for writ.

21-27-26. Order remanding applicant to custody--Conclusive on second application for writ. When any person shall be remanded in any habeas corpus proceeding, it shall be the duty of the court or judge remanding him to make out and deliver to the sheriff or other person to whose custody he shall be remanded an order in writing stating the cause or causes of remanding him. If such person shall obtain a second writ of habeas corpus, it shall be the duty of such sheriff, or other person to whom the same shall be directed, to return therewith the order aforesaid, and if it shall appear that such person was remanded for any offense adjudged not bailable, it shall be taken and received as conclusive and the applicant shall be remanded without further proceedings.

Source: CCrimP 1877, § 675; CL 1887, § 7843; RCCrimP 1903, § 775; RC 1919, § 4981; SDC 1939 & Supp 1960, § 37.5505.



§ 21-27-27 Discharge on second writ unlawful where crime charged--Admission to bail orremand to custody.

21-27-27. Discharge on second writ unlawful where crime charged--Admission to bail or remand to custody. It shall not be lawful for any court or judge, on a second writ of habeas corpus, to discharge any person, if he is clearly and specifically charged in the warrant of commitment with a criminal offense; but the court or judge shall, on the return of such second writ, have power only to admit such person to bail, where the offense is bailable by law, or remand him to prison where the offense is not bailable, or where such person shall fail to give the bail required.

Source: CCrimP 1877, § 676; CL 1887, § 7844; RCCrimP 1903, § 776; RC 1919, § 4982; SDC 1939 & Supp 1960, § 37.5505.



§ 21-27-28 Second imprisonment on same cause prohibited after discharge on writ--Circumstances justifying second imprisonment.

21-27-28. Second imprisonment on same cause prohibited after discharge on writ--Circumstances justifying second imprisonment. No person who has been discharged by order of a court or judge upon a writ of habeas corpus shall be again imprisoned, restrained, or kept in custody for the same cause, unless he be afterward prosecuted for the same offense; nor unless by the legal order or process of the court wherein he is bound by recognizance to appear. The following shall not be deemed to be the same cause:

(1) If after a discharge for a defect of proof, or on any material defect in the commitment in a criminal case, such person should be again arrested on sufficient proof, and committed by legal process for the same offense;

(2) If in a civil suit such person has been discharged for any illegality in the judgment or process, and is afterward imprisoned by legal process for the same cause of action;

(3) Generally, whenever the discharge has been ordered on account of the nonobservance of any of the forms required by law, such person may be a second time imprisoned, if the cause be legal, and the forms required by law observed.
Source: CCrimP 1877, § 677; CL 1887, § 7845; RCCrimP 1903, § 777; RC 1919, § 4983; SDC 1939 & Supp 1960, § 37.5506.



§ 21-27-29 Forfeiture for new arrest or detention after discharge on writ--Liability for damagesunaffected.

21-27-29. Forfeiture for new arrest or detention after discharge on writ--Liability for damages unaffected. Any person who, knowing that another has been discharged by order of a competent judge or tribunal on a writ of habeas corpus, shall, contrary to the provisions of this chapter, arrest or detain him again for the same cause which was shown on the return of such writ, shall forfeit to the prisoner or person aggrieved five hundred dollars for the first offense and one thousand dollars for every subsequent offense. Recovery of the penalties provided herein shall be no bar to a civil suit for damages.

Source: CCrimP 1877, §§ 685, 688; CL 1887, §§ 7853, 7856; RCCrimP 1903, §§ 785, 788; RC 1919, §§ 4989, 4990; SDC 1939 & Supp 1960, § 37.5507.






Chapter 28 - Remedies In Nature Of Quo Warranto And Scire Facias

§ 21-28-1 Civil action available in lieu of writ and proceedings by information.

21-28-1. Civil action available in lieu of writ and proceedings by information. The remedies formerly attained by a writ of scire facias, writ of quo warranto, and proceedings by information in the nature of quo warranto, may be obtained by civil actions under the provisions of this chapter.

Source: CCivP 1877, § 531; CL 1887, § 5345; RCCivP 1903, § 570; RC 1919, § 2781; SL 1919, ch 289, § 1; SDC 1939 & Supp 1960, § 37.0501.



§ 21-28-2 Persons entitled to bring action--Grounds for action.

21-28-2. Persons entitled to bring action--Grounds for action. An action may be brought by any state's attorney in the name of the state, upon his own information or upon the complaint of a private party, or an action may be brought by any person who has a special interest in the action, on leave granted by the circuit court or judge thereof, against the party offending in the following cases:

(1) When any person shall usurp, intrude into, or unlawfully hold or exercise any public office, civil or military, or any franchise within this state, or any office in a corporation created by the authority of this state;

(2) When any public officer, civil or military, shall have done or suffered an act which, by the provisions of law, shall make a forfeiture of his office;

(3) When any association or number of persons shall act within this state as a corporation, without being duly incorporated.
Source: CCivP 1877, § 534; CL 1887, § 5348; RCCivP 1903, § 573; RC 1919, § 2784; SL 1919, ch 289, § 4; SDC 1939 & Supp 1960, § 37.0509.



§ 21-28-3 Designation of parties plaintiff.

21-28-3. Designation of parties plaintiff. When the action described by § 21-28-1 is prosecuted by the state's attorney, the State of South Dakota shall be plaintiff; when it is prosecuted by a private person, such person shall be the plaintiff therein and the proceedings in such action shall be the same as in an action by a private person except as otherwise specially provided.

Source: SL 1919, ch 289, § 1; SDC 1939 & Supp 1960, § 37.0501.



§ 21-28-4 Relator joined with state as party--Security required to indemnify state.

21-28-4. Relator joined with state as party--Security required to indemnify state. When an action shall be brought by the state's attorney by virtue of this chapter, on the relation or information of a person having an interest in the question, the name of such person shall be joined with the state as relator, and in every such case the state's attorney may require, as a condition for bringing such action, that satisfactory security shall be given to indemnify the state against costs and expenses to be incurred thereby.

Source: CCivP 1877, § 535; CL 1887, § 5349; RCCivP 1903, § 574; RC 1919, § 2785; SDC 1939 & Supp 1960, § 37.0511.



§ 21-28-5 Joinder of several claimants as defendants.

21-28-5. Joinder of several claimants as defendants. Where several persons claim to be entitled to the same office or franchise, one action may be brought against all such persons, in order to try their respective rights to such office or franchise.

Source: CCivP 1877, § 541; CL 1887, § 5355; RCCivP 1903, § 580; RC 1919, § 2791; Supreme Court Rule 561, 1939; SDC 1939 & Supp 1960, § 37.0512.



§ 21-28-6 Name of person entitled to office set forth in complaint.

21-28-6. Name of person entitled to office set forth in complaint. Whenever such action shall be brought against a person for usurping an office, the state's attorney or person having a special interest in the action, in addition to the statement of the cause of action, may also set forth in the complaint, the name of the person rightfully entitled to the office, with a statement of his right thereto.

Source: CCivP 1877, § 536; CL 1887, § 5350; RCCivP 1903, § 575; RC 1919, § 2786; SL 1919, ch 289, § 5; SDC 1939 & Supp 1960, § 37.0510.



§ 21-28-7 Arrest and holding to bail of defendant who has received emoluments of office.

21-28-7. Arrest and holding to bail of defendant who has received emoluments of office. In an action against a person for usurping an office, upon proof by affidavit that the defendant has received fees or emoluments belonging to the office and by means of his usurpation thereof, an order may be granted by a judge of the court for the arrest of such defendant, and holding him to bail; and thereupon he shall be arrested and held to bail, in the manner and with the same effect, and subject to the same rights and liabilities as in other civil actions where the defendant is subject to arrest.

Source: CCivP 1877, § 536; CL 1887, § 5350; RCCivP 1903, § 575; RC 1919, § 2786; SL 1919, ch 289, § 5; SDC 1939 & Supp 1960, § 37.0510.



§ 21-28-8 Judgment on defendant's right to office and right of person allegedly entitled.

21-28-8. Judgment on defendant's right to office and right of person allegedly entitled. In every such case judgment shall be rendered upon the right of the defendant, and also upon the right of the party alleged to be entitled as provided by § 21-28-6, or only upon the right of the defendant, as justice shall require.

Source: CCivP 1877, § 537; CL 1887, § 5351; RCCivP 1903, § 576; RC 1919, § 2787; SDC 1939 & Supp 1960, § 37.0513.



§ 21-28-9 Execution of office by person adjudged to be entitled--Demand of books and papersfrom defendant.

21-28-9. Execution of office by person adjudged to be entitled--Demand of books and papers from defendant. If the judgment be rendered upon the right of the person so alleged to be entitled, and the same be in favor of such person, he shall be entitled, after taking the oath of office and executing such official bond as may be required by law, to take upon himself the execution of the office; and it shall be his duty immediately thereafter, to demand of the defendant in the action all the books and papers in his custody or within his control belonging to the office from which he shall have been excluded.

Source: CCivP 1877, § 538; CL 1887, § 5352; RCCivP 1903, § 577; RC 1919, § 2788; SDC 1939 & Supp 1960, § 37.0514.



§ 21-28-10 Failure to deliver books and papers to successful claimant as misdemeanor--Proceedings to compel delivery.

21-28-10. Failure to deliver books and papers to successful claimant as misdemeanor--Proceedings to compel delivery. No person shall refuse or neglect to deliver the books or papers of any office pursuant to the demand of the successful claimant to the office after the judgment in such action. The same proceedings shall be had and with the same effect to compel delivery of such books and papers as may be otherwise prescribed by law. A violation of this section is a Class 2 misdemeanor.

Source: CCivP 1877, § 539; CL 1887, § 5353; RCCivP 1903, § 578; RC 1919, § 2789; SDC 1939 & Supp 1960, §§ 37.0516, 37.9901; SL 1979, ch 150, § 27.



§ 21-28-11 Action for damages by successful claimant of office.

21-28-11. Action for damages by successful claimant of office. If judgment be rendered upon the right of the person so alleged to be entitled, in favor of such person, he may recover, by action, the damages which he shall have sustained by reason of the usurpation by the defendant of the office from which such defendant has been excluded.

Source: CCivP 1877, § 540; CL 1887, § 5354; RCCivP 1903, § 579; RC 1919, § 2790; SDC 1939 & Supp 1960, § 37.0515.



§ 21-28-12 Action to vacate corporate charter or articles--Persons entitled to bring action--Grounds.

21-28-12. Action to vacate corporate charter or articles--Persons entitled to bring action--Grounds. An action may be brought by any state's attorney in the name of the state or by any person who has a special interest in the action, on leave granted by the circuit court or judge thereof, for the purpose of vacating the charter or articles of incorporation, or for annulling the existence of corporations other than municipal, whenever such corporation shall:

(1) Offend against any of the laws creating, altering, or renewing such corporation;

(2) Violate the provisions of any law, by which such corporation shall have forfeited its charter or articles of incorporation by abuse of its power;

(3) Have forfeited its privileges of franchises by a failure to exercise its powers;

(4) Have done or omitted any act which amounts to a surrender of its corporate rights, privileges, and franchises;

(5) Exercise a franchise or privilege not conferred upon it by law.
Source: CCivP 1877, § 532; CL 1887, § 5346; RCCivP 1903, § 571; RC 1919, § 2782; SL 1919, ch 289, § 2; SDC 1939 & Supp 1960, § 37.0502.



§ 21-28-13 Leave to bring action against corporation--Notice and hearing of corporation andofficers.

21-28-13. Leave to bring action against corporation--Notice and hearing of corporation and officers. Leave to bring the action may be granted upon the application of any state's attorney or of any person who has a special interest in the action, and the court or judge may, at its discretion, direct notice of such application to be given to the corporation or its officers, previous to granting such leave, and may hear the corporation in opposition thereto.

Source: CCivP 1877, § 533; CL 1887, § 5347; RCCivP 1903, § 572; RC 1919, § 2783; SL 1919, ch 289, § 3; SDC 1939 & Supp 1960, § 37.0503.



§ 21-28-14 Duty of state's attorney to bring action against corporation--Security to indemnifystate.

21-28-14. Duty of state's attorney to bring action against corporation--Security to indemnify state. It shall be the duty of any state's attorney, whenever he shall have reason to believe that any of the acts or omissions described in § 21-28-12 can be established by proof, to apply for leave, and upon leave granted, to bring an action in every case of public interest and also in every other case in which security shall be given to indemnify the state against the costs and expenses to be incurred thereby.

Source: CCivP 1877, § 532; CL 1887, § 5346; RCCivP 1903, § 571; RC 1919, § 2782; SL 1919, ch 289, § 2; SDC 1939 & Supp 1960, § 37.0502.



§ 21-28-15 Judgment for dissolution of corporation.

21-28-15. Judgment for dissolution of corporation. If it shall be adjudged that a corporation against which an action shall have been brought, pursuant to this chapter, has by neglect, abuse, or surrender, forfeited its corporate rights, privileges, and franchises, judgment shall be rendered that the corporation be excluded from such corporate rights, privileges, and franchises, and that the corporation be dissolved.

Source: CCivP 1877, § 543; CL 1887, § 5357; RCCivP 1903, § 582; RC 1919, § 2793; SDC 1939 & Supp 1960, § 37.0504.



§ 21-28-16 Costs awarded in action against corporation--Collection from directors or officers.

21-28-16. Costs awarded in action against corporation--Collection from directors or officers. If judgment be rendered in such action against a corporation or against a person claiming to be a corporation, the court may cause the costs therein to be collected by execution against the person claiming to be a corporation, or by attachment or process against the directors or other officers of such corporation.

Source: CCivP 1877, § 544; CL 1887, § 5358; RCCivP 1903, § 583; RC 1919, § 2794; SDC 1939 & Supp 1960, § 37.0505.



§ 21-28-17 Injunction, receivership, and distribution on judgment against corporation.

21-28-17. Injunction, receivership, and distribution on judgment against corporation. When such judgment shall be rendered against a corporation, the court has power to restrain the corporation, to appoint a receiver of its property, and to take an account and make distribution thereof among its creditors; and the state's attorney must, immediately after the rendition of such judgment, institute proceedings for that purpose.

Source: CCivP 1877, § 545; CL 1887, § 5359; RCCivP 1903, § 584; RC 1919, § 2795; SDC 1939 & Supp 1960, § 37.0506.



§ 21-28-18 Recording by secretary of state of judgment against corporation.

21-28-18. Recording by secretary of state of judgment against corporation. Upon the rendition of such judgment against a corporation, the state's attorney must cause a copy of the judgment to be forthwith filed in the Office of the Secretary of State, whose duty it shall be to record the same.

Source: CCivP 1877, § 546; CL 1887, § 5360; RCCivP 1903, § 585; RC 1919, § 2796; SDC 1939 & Supp 1960, § 37.0507.



§ 21-28-19 Judgment of exclusion against claimant to office or corporation--Costs--Pecuniarypenalty.

21-28-19. Judgment of exclusion against claimant to office or corporation--Costs--Pecuniary penalty. When a defendant, whether a natural person or a corporation, against whom a civil action authorized by this chapter shall have been brought shall be adjudged guilty of usurping or intruding into, or unlawfully holding or exercising any office, franchise, or privilege, judgment shall be rendered that such defendant be excluded from such office, franchise, or privilege, and also that the plaintiff recover costs against such defendant. The court may also, in its discretion, assess a penalty not exceeding five hundred dollars against the defendant which penalty may be collected as a part of the judgment and the defendant shall be subject to body execution for collection of the same, and which when collected shall be paid into the treasury of the state.

Source: CCivP 1877, § 542; CL 1887, § 5356; RCCivP 1903, § 581; RC 1919, § 2792; SDC 1939 & Supp 1960, § 37.0517.



§ 21-28-20 Action for recovery of property forfeited to state.

21-28-20. Action for recovery of property forfeited to state. Whenever, by the provisions of law, any property, real or personal, shall be forfeited to the state, or to any officer for its use, an action for the recovery of such property, alleging the ground of the forfeiture, may be brought by the state's attorney in the circuit court for the county where the property is situated.

Source: CCivP 1877, § 547; CL 1887, § 5361; RCCivP 1903, § 586; RC 1919, § 2797; SDC 1939 & Supp 1960, § 37.0508.






Chapter 29 - Writ Of Mandamus

§ 21-29-1 Power to issue writ--Purposes for which used.

21-29-1. Power to issue writ--Purposes for which used. The writ of mandamus may be issued by the Supreme and circuit courts, to any inferior tribunal, corporation, board, or person, to compel the performance of an act which the law specially enjoins as a duty resulting from an office, trust, or station; or to compel the admission of a party to the use and enjoyment of a right or office to which he is entitled, and from which he is unlawfully precluded by such inferior tribunal, corporation, board, or person.

Source: CCivP 1877, § 695; CL 1887, § 5517; RCCivP 1903, § 764; RC 1919, § 3006; SDC 1939 & Supp 1960, § 37.4501.



§ 21-29-2 Writ issued when ordinary remedy inadequate--Application and affidavit.

21-29-2. Writ issued when ordinary remedy inadequate--Application and affidavit. The writ of mandamus must be issued in all cases where there is not a plain, speedy, and adequate remedy, in the ordinary course of law. It must be issued upon affidavit, upon the application of the party beneficially interested.

Source: CCivP 1877, § 696; CL 1887, § 5518; RCCivP 1903, § 765; RC 1919, § 3007; SDC 1939 & Supp 1960, § 37.4502.



§ 21-29-3 Alternative and peremptory writs--Terms of writ.

21-29-3. Alternative and peremptory writs--Terms of writ. The writ of mandamus may be either alternative or peremptory. The alternative writ must state generally the allegation against the party to whom it is directed, and command such party, immediately upon the receipt of the writ, or at some other specified time, to do the act required to be performed, or to show cause before the court, at a specified time and place, why he has not done so. The peremptory writ must be in a similar form, except that the words requiring the party to show cause why he has not done the command, must be omitted, and a return day inserted.

Source: CCivP 1877, § 697; CL 1887, § 5519; RCCivP 1903, § 766; RC 1919, § 3008; Supreme Court Rule 611, 1939; SDC 1939 & Supp 1960, § 37.4503.



§ 21-29-4 Grant of writ on default prohibited.

21-29-4. Grant of writ on default prohibited. The writ of mandamus cannot be granted by default. The case must be heard by the court, whether the adverse party appear or not.

Source: CCivP 1877, § 698; CL 1887, § 5520; RCCivP 1903, § 767; RC 1919, § 3009; Supreme Court Rule 611, 1939; SDC 1939 & Supp 1960, § 37.4503.



§ 21-29-5 Alternative writ issued without notice--Minimum notice required for peremptorywrit.

21-29-5. Alternative writ issued without notice--Minimum notice required for peremptory writ. When the application for writ of mandamus to the court is made without notice to the adverse party, and the writ be allowed, the alternative writ must be first issued; but if the application be upon due notice, and the writ be allowed, the peremptory writ may be issued in the first instance. The notice of the application, when given, must be at least ten days.

Source: CCivP 1877, § 698; CL 1887, § 5520; RCCivP 1903, § 767; RC 1919, § 3009; Supreme Court Rule 611, 1939; SDC 1939 & Supp 1960, § 37.4503.



§ 21-29-6 Service of writ--Service on majority of board.

21-29-6. Service of writ--Service on majority of board. The writ of mandamus must be served in the same manner as a summons in a civil action, except when otherwise expressly directed by order of the court. Service upon a majority of the members of any board or body is service upon the board or body, whether at the time of the service the board was in session or not.

Source: CCivP 1877, § 706; CL 1887, § 5528; RCCivP 1903, § 775; RC 1919, § 3017; SDC 1939 & Supp 1960, § 37.4504.



§ 21-29-7 Answer to show cause against writ.

21-29-7. Answer to show cause against writ. On the return of the alternative writ of mandamus, or the day on which the application for the writ is noticed, the party on whom the writ or notice has been served may show cause by answer, under oath, made in the same manner as an answer to a complaint in a civil action.

Source: CCivP 1877, § 699; CL 1887, § 5521; RCCivP 1903, § 768; RC 1919, § 3010; Supreme Court Rule 612, 1939; SDC 1939 & Supp 1960, § 37.4505.



§ 21-29-8 Hearing by court when no answer made or no questions of fact raised.

21-29-8. Hearing by court when no answer made or no questions of fact raised. If no answer be made, the case must be heard on the papers of the applicant. If the answer raises only questions of law, or puts in issue only immaterial statements, not affecting the substantial rights of the parties, the court must proceed to hear, or fix a day for hearing the case.

Source: CCivP 1877, § 704; CL 1887, § 5526; RCCivP 1903, § 773; RC 1919, § 3015; Supreme Court Rule 613, 1939; SDC 1939 & Supp 1960, § 37.4506.



§ 21-29-9 Objections and proof countervailing answer introduced by applicant at trial.

21-29-9. Objections and proof countervailing answer introduced by applicant at trial. On the trial the applicant is not precluded by the answer from any valid objection to its sufficiency and may countervail it by proof, either in direct denial or by way of avoidance.

Source: CCivP 1877, § 701; CL 1887, § 5523; RCCivP 1903, § 770; RC 1919, § 3012; Supreme Court Rule 614, 1939; SDC 1939 & Supp 1960, § 37.4507.



§ 21-29-10 Discretionary jury trial and postponement--Statement of question to be tried--Assessment of damages.

21-29-10. Discretionary jury trial and postponement--Statement of question to be tried--Assessment of damages. If an answer be made which raises a question as to a matter of fact essential to the determination of the motion, and affecting the substantial rights of the parties, and upon the supposed truth of which allegation the application for the writ is based, the court may, in its discretion, order the question to be tried before a jury, and postpone the hearing until such trial can be had and the verdict certified to the court. The question to be tried must be distinctly stated in the order for trial, and the county must be designated in which the same shall be had. The order may also direct the jury to assess any damages which the applicant may have sustained, in case they find for him.

Source: CCivP 1877, § 700; CL 1887, § 5522; RCCivP 1903, § 769; RC 1919, § 3011; Supreme Court Rule 615, 1939; SDC 1939 & Supp 1960, § 37.4508.



§ 21-29-11 Verdict transmitted to court--Hearing on application.

21-29-11. Verdict transmitted to court--Hearing on application. If no notice of a motion for a new trial be given or, if given, the motion be denied, the clerk, within five days after rendition of the verdict or denial of the motion, must transmit to the court in which the application for the writ is pending a certified copy of the verdict attached to the order of trial, after which either party may bring on the hearing on the application, upon reasonable notice to the adverse party.

Source: CCivP 1877, § 703; CL 1887, § 5525; RCCivP 1903, § 772; RC 1919, § 3014; Supreme Court Rule 616, 1939; SDC 1939 & Supp 1960, § 37.4509.



§ 21-29-12 Elements included in judgment.

21-29-12. Elements included in judgment. If judgment be given for the applicant, he may recover the damages which he has sustained, as found by the jury or as may be determined by the court or referee, upon a reference to be ordered, together with costs; and for such damages and costs execution may issue; and a peremptory mandamus must also be awarded without delay. If judgment shall be for the defendant, costs in his favor shall be taxed as a part thereof.

Source: CCivP 1877, § 705; CL 1887, § 5527; RCCivP 1903, § 774; RC 1919, § 3016; SDC 1939 & Supp 1960, § 37.4510.



§ 21-29-13 Motion for new trial.

21-29-13. Motion for new trial. The motion for a new trial must be made in the court in which the issue of fact is made.

Source: CCivP 1877, § 702; CL 1887, § 5524; RCCivP 1903, § 771; RC 1919, § 3013; SDC 1939 & Supp 1960, § 37.4511.



§ 21-29-14 Fine for disobedience of peremptory writ--Imprisonment on persistent disobedience.

21-29-14. Fine for disobedience of peremptory writ--Imprisonment on persistent disobedience. When a peremptory mandamus has been issued and directed to any inferior tribunal, corporation, board, or person, if it appear to the court that any member of such tribunal, corporation, board, or any person upon whom the writ has been personally served, has, without just excuse, refused or neglected to obey the same, the court may, upon motion, impose a fine not exceeding one thousand dollars. In case of persistence in a refusal of obedience, the court may order the party to be imprisoned until the writ is obeyed, and may make any orders necessary and proper for the complete enforcement of the writ.

Source: CCivP 1877, § 707; CL 1887, § 5529; RCCivP 1903, § 776; RC 1919, § 3018; SDC 1939 & Supp 1960, § 37.4512.






Chapter 30 - Writ Of Prohibition

§ 21-30-1 Counterpart of mandamus--Purposes for which writ used.

21-30-1. Counterpart of mandamus--Purposes for which writ used. The writ of prohibition is the counterpart of the writ of mandamus. It arrests the proceedings, administrative or judicial, of any tribunal, corporation, board, or person, when such proceedings are without or in excess of the jurisdiction of such tribunal, corporation, board, or person, or are without or in excess of the powers of authority conferred by law upon such tribunal, corporation, board, or person.

Source: CCivP 1877, § 708; CL 1887, § 5530; RCCivP 1903, § 777; RC 1919, § 3019; SL 1921, ch 424; SDC 1939 & Supp 1960, § 37.4401.



§ 21-30-2 Power to issue writ where ordinary remedy inadequate.

21-30-2. Power to issue writ where ordinary remedy inadequate. The writ of prohibition may be issued by the Supreme and circuit courts, to an inferior tribunal, or to a corporation, board, or person, in all cases where there is not a plain, speedy, and adequate remedy in the ordinary course of law.

Source: CCivP 1877, § 709; CL 1887, § 5531; RCCivP 1903, § 778; RC 1919, § 3020; SDC 1939 & Supp 1960, § 37.4402.



§ 21-30-3 Affidavit and application for writ.

21-30-3. Affidavit and application for writ. The writ of prohibition may be issued upon affidavit on application of the person beneficially interested.

Source: CCivP 1877, § 709; CL 1887, § 5531; RCCivP 1903, § 778; RC 1919, § 3020; Supreme Court Rule 608, 1939; SDC 1939 & Supp 1960, § 37.4403.



§ 21-30-4 Alternative and peremptory writs--Terms of writ.

21-30-4. Alternative and peremptory writs--Terms of writ. The writ of prohibition must be alternative or peremptory. The alternative writ must state generally the allegation against the party to whom it is directed, and command such party to desist or refrain from further proceedings in the action or matter specified therein, until further order of the court from which it is issued, and to show cause before such court, at a specified time and place, why such party should not be absolutely restrained from any further proceedings in such action or matter. The peremptory writ must be in a similar form, except that the words requiring the party to show cause why he should not be absolutely restrained must be omitted and a return day inserted.

Source: CCivP 1877, § 710; CL 1887, § 5532; RCCivP 1903, § 779; RC 1919, § 3021; Supreme Court Rule 609, 1939; SDC 1939 & Supp 1960, § 37.4404.



§ 21-30-5 Proceedings as for mandamus.

21-30-5. Proceedings as for mandamus. The provisions for proceedings in mandamus apply to this proceeding, except where inconsistent therewith.

Source: CCivP 1877, § 711; CL 1887, § 5533; RCCivP 1903, § 780; RC 1919, § 3022; Supreme Court Rule 610, 1939; SDC 1939 & Supp 1960, § 37.4405.






Chapter 31 - Certiorari

§ 21-31-1 Power to grant writ--Purposes for which used.

21-31-1. Power to grant writ--Purposes for which used. A writ of certiorari may be granted by the Supreme and circuit courts, when inferior courts, officers, boards, or tribunals have exceeded their jurisdiction, and there is no writ of error or appeal nor, in the judgment of the court, any other plain, speedy, and adequate remedy.

Source: CCivP 1877, § 685; CL 1887, § 5507; RCCivP 1903, § 754; RC 1919, § 2996; SDC 1939 & Supp 1960, § 37.0401.



§ 21-31-2 Application for writ on affidavit--Notice to adverse party--Order to show cause.

21-31-2. Application for writ on affidavit--Notice to adverse party--Order to show cause. The application for a writ of certiorari must be made on affidavit by the party beneficially interested, and the court may require a notice of the application to be given to the adverse party, or may grant an order to show cause why it should not be allowed, or may grant the writ without notice.

Source: CCivP 1877, § 686; CL 1887, § 5508; RCCivP 1903, § 755; RC 1919, § 2997; Supreme Court Rule 556, 1939; SDC 1939 & Supp 1960, § 37.0402.



§ 21-31-3 Agency or person to whom writ directed.

21-31-3. Agency or person to whom writ directed. The writ of certiorari may be directed to the inferior court, tribunal, board, or officer, or to any other person having the custody of the records or proceedings to be certified.

Source: CCivP 1877, § 687; CL 1887, § 5509; RCCivP 1903, § 756; RC 1919, § 2998; Supreme Court Rule 557, 1939; SDC 1939 & Supp 1960, § 37.0403.



§ 21-31-4 Direction to certify record--Stay of proceedings.

21-31-4. Direction to certify record--Stay of proceedings. The writ of certiorari shall command the party to whom it is directed to certify fully to the court issuing the writ, at a specified time and place, and annex to the writ a transcript of the record and proceedings, describing or referring to them, with convenient certainty, that the same may be reviewed by the court, and requiring the party in the meantime, to desist from further proceedings in the matter to be reviewed.

Source: CCivP 1877, § 688; CL 1887, § 5510; RCCivP 1903, § 757; RC 1919, § 2999; Supreme Court Rule 588, 1939; SDC 1939 & Supp 1960, § 37.0404.



§ 21-31-5 Omission of stay of proceedings discretionary with court.

21-31-5. Omission of stay of proceedings discretionary with court. If a stay of proceedings be not intended, the words requiring the stay must be omitted from the writ of certiorari; these words may be inserted or omitted, in the sound discretion of the court, but if omitted, the power of the inferior court or officer is not suspended or the proceedings stayed.

Source: CCivP 1877, § 689; CL 1887, § 5511; RCCivP 1903, § 758; RC 1919, § 3000; Supreme Court Rule 559, 1939; SDC 1939 & Supp 1960, § 37.0405.



§ 21-31-6 Service of writ.

21-31-6. Service of writ. The writ of certiorari must be served in the same manner as a summons in a civil action, except when otherwise expressly directed by the court.

Source: CCivP 1877, § 690; CL 1887, § 5512; RCCivP 1903, § 759; RC 1919, § 3001; Supreme Court Rule 560, 1939; SDC 1939 & Supp 1960, § 37.0406.



§ 21-31-7 Further return if return of writ defective--Hearing and judgment by court.

21-31-7. Further return if return of writ defective--Hearing and judgment by court. If the return of the writ of certiorari be defective the court may order a further return to be made. When a full return has been made the court must hear the parties, or such of them as may attend for that purpose, and may thereupon, give judgment either affirming or annulling or modifying the proceedings below.

Source: CCivP 1877, § 692; CL 1887, § 5514; RCCivP 1903, § 761; RC 1919, § 3003; SDC 1939 & Supp 1960, § 37.0408.



§ 21-31-8 Scope of review on writ.

21-31-8. Scope of review on writ. The review upon writ of certiorari cannot be extended further than to determine whether the inferior court, tribunal, board, or officer, has regularly pursued the authority of such court, tribunal, board, or officer.

Source: CCivP 1877, § 691; CL 1887, § 5513; RCCivP 1903, § 760; RC 1919, § 3002; SDC 1939 & Supp 1960, § 37.0407.



§ 21-31-9 Judgment roll.

21-31-9. Judgment roll. A copy of the judgment, signed by the clerk, entered upon or attached to the writ and return, constitute the judgment roll.

Source: CCivP 1877, § 694; CL 1887, § 5516; RCCivP 1903, § 763; RC 1919, § 3005; SDC 1939 & Supp 1960, § 37.0410.



§ 21-31-10 Transmittal of judgment to inferior court or agency.

21-31-10. Transmittal of judgment to inferior court or agency. A copy of the judgment, signed by the clerk, must be transmitted to the inferior court, tribunal, board, or officer, having the custody of the record or proceeding certified up.

Source: CCivP 1877, § 693; CL 1887, § 5515; RCCivP 1903, § 762; RC 1919, § 3004; SDC 1939 & Supp 1960, § 37.0409.






Chapter 32 - Remedies Against The State

§ 21-32-1 Office of Commissioner of Claims created--Appointment of circuit judge to act.

21-32-1. Office of Commissioner of Claims created--Appointment of circuit judge to act. There is hereby created the Office of Commissioner of Claims. The presiding circuit judge for the county in this state in which an alleged claim on contract or tort against the state has arisen shall appoint a circuit judge from the circuit for the county in which the action arose lies to act ex officio as the commissioner.

Source: SL 1947, ch 156, § 1; SDC Supp 1960, § 33.4301; SL 1978, ch 157, § 1.



§ 21-32-2 Limitation of actions on claims against the state.

21-32-2. Limitation of actions on claims against the state. Action on any claim on contract or tort against the state shall be commenced within one year after same has arisen.

Source: SL 1947, ch 156, § 7; SDC Supp 1960, § 33.4307.



§ 21-32-3 Filing of petition on claim for which no appointment--Certification to presidingcircuit judge--Appointment of commissioner--Filing if claim arose, or petitionerresides, out of state.

21-32-3. Filing of petition on claim for which no appointment--Certification to presiding circuit judge--Appointment of commissioner--Filing if claim arose, or petitioner resides, out of state. Upon the filing with the clerk of courts of the county in which such claim arose of a petition in form of a complaint duly verified, setting forth, among other things that the petitioner has a just and meritorious claim against the State of South Dakota for the payment of which no appropriation exists, the clerk of courts, upon payment of his fees, shall certify under his seal to the presiding circuit judge of the circuit in which such county lies the said petition whereupon the said presiding circuit judge shall appoint a circuit judge who shall act as such commissioner of claims as provided in this chapter. If the claim arose, or was otherwise reduced to judgment, in a jurisdiction outside of South Dakota, the petition shall be filed with the clerk of courts of the county where the petitioner resides or, if the petitioner does not reside in South Dakota, with the clerk of courts of Hughes County.

Source: SL 1947, ch 156, § 2; SDC Supp 1960, § 33.4302; SL 1978, ch 157, § 2; SL 1992, ch 167.



§ 21-32-4 Service of petition on attorney general--Answer and defense by attorney general.

21-32-4. Service of petition on attorney general--Answer and defense by attorney general. Within five days after the filing of said petition with the clerk of courts the petitioner shall cause to be served upon the attorney general of the state, in the manner required for service of a summons in civil actions, a certified copy of such petition. Within thirty days after the service of such petition the attorney general may file with the clerk of courts his answer thereto; provided, the failure of the attorney general to file an answer shall not preclude him from participating in any hearing herein provided for and urging any defense or objection thereto he may deem proper.

Source: SL 1947, ch 156, § 3; SDC Supp 1960, § 33.4303.



§ 21-32-5 Time and place fixed for hearing claim--Notice to attorney general.

21-32-5. Time and place fixed for hearing claim--Notice to attorney general. At any time after thirty days after the service of such petition upon the attorney general and upon ten days' notice by either party the commissioner shall fix a time and place for hearing said claim, due notice of which shall at least ten days prior to the day fixed for hearing be given in writing to the attorney general.

Source: SL 1947, ch 156, § 4; SDC Supp 1960, § 33.4304.



§ 21-32-6 Evidence received at hearing on claim--Adjournment of hearing.

21-32-6. Evidence received at hearing on claim--Adjournment of hearing. At such hearing the commissioner shall hear and consider evidence in support or in opposition to such claim. The testimony presented at such hearing shall be under oath and such hearing may be adjourned from time to time as the commissioner may deem necessary to afford the persons interested a full opportunity to present all of the necessary, relevant, and pertinent facts in connection with the merits of such claim in conformity with the rules of evidence in civil proceedings.

Source: SL 1947, ch 156, § 5; SDC Supp 1960, § 33.4305.



§ 21-32-7 Filing of commissioner's findings on claim against the state--Submission to Governorand Legislature--Findings advisory only.

21-32-7. Filing of commissioner's findings on claim against the state--Submission to Governor and Legislature--Findings advisory only. After the conclusion of such hearing, the commissioner shall prepare his findings, fully itemized, in respect to the amount of the claim or damages. Such findings shall be filed in the office of the clerk of courts of the county in which the petition was filed and a duplicate thereof filed in the Office of the Governor, who shall submit the same to the next session of the Legislature for consideration, compromise, settlement, or rejection by appropriate action. The findings of the commissioner shall be advisory only, and shall not be construed or considered as an acknowledgment of liability in any manner or extent on the part of the state.

Source: SL 1947, ch 156, § 6; SDC Supp 1960, § 33.4306.



§ 21-32-8 State as defendant in actions involving property.

21-32-8. State as defendant in actions involving property. In any and all actions to determine adverse claims to real or personal property, or involving the possession of real or personal property, or to foreclose mortgages or other liens upon real or personal property, or to partition the same, the State of South Dakota may be sued and made defendant in the courts of this state.

Source: SL 1919, ch 156, § 1; SL 1923, ch 141; SDC 1939 & Supp 1960, § 33.0403.



§ 21-32-9 Service on attorney general in property action involving state--Appearance andrepresentation of state.

21-32-9. Service on attorney general in property action involving state--Appearance and representation of state. When the State of South Dakota is made defendant pursuant to § 21-32-8, service shall be made upon it by the service of a copy of the summons and complaint upon the attorney general, who shall represent the state in the action and protect its rights and interest, if any it has in said real or personal property and he may require the state's attorney of the county where said property is situated to assist him in such litigation.

Source: SL 1919, ch 156, § 2; SL 1923, ch 141; SDC 1939 & Supp 1960, § 33.0403.



§ 21-32-10 Original action in Supreme Court on claim disallowed by state auditor--Filing ofcomplaint.

21-32-10. Original action in Supreme Court on claim disallowed by state auditor--Filing of complaint. It shall be competent for any person deeming himself aggrieved by the refusal of the state auditor to allow any just claim against the state, to commence an action against the state by filing with the clerk of the Supreme Court in accordance with chapter 15-25 a complaint setting forth fully and particularly the nature of the claim.

Source: SL 1890, ch 1, § 1; RCCivP 1903, § 25; RC 1919, § 2109; SDC 1939 & Supp 1960, § 33.0604.



§ 21-32-11 Undertaking for costs filed by plaintiff in Supreme Court action.

21-32-11. Undertaking for costs filed by plaintiff in Supreme Court action. At the time a complaint is filed pursuant to § 21-32-10, the plaintiff shall file an undertaking in the penal sum of five hundred dollars, with two or more sureties, to be approved by the state treasurer, to the effect that he will indemnify the state against all costs that may accrue in such action, and pay to the clerk of the Supreme Court all costs in case he shall fail to prosecute his action, or to obtain a judgment against the state; and thereupon the action shall be placed upon the calendar of said court.

Source: SL 1890, ch 1, § 1; RCCivP 1903, § 25; RC 1919, § 2109; SDC 1939 & Supp 1960, § 33.0604.



§ 21-32-12 Service of complaint and notice to plead on attorney general--Pleading by attorneygeneral.

21-32-12. Service of complaint and notice to plead on attorney general--Pleading by attorney general. The plaintiff, within ten days after having filed the complaint and undertaking, pursuant to §§ 21-32-10 and 21-32-11, shall serve a copy of the complaint upon the attorney general and the state auditor, together with a notice to plead or answer thereto within thirty days after the service of such complaint and notice, exclusive of the day of service; and the attorney general shall thereupon be required to answer or plead within the time specified in such notice.

Source: SL 1890, ch 1, § 2; RCCivP 1903, § 26; SL 1913, ch 166; RC 1919, § 2110; SDC 1939 & Supp 1960, § 33.0604.



§ 21-32-13 Trial of action in Supreme Court.

21-32-13. Trial of action in Supreme Court. The trial of such action shall be conducted in accordance with chapter 15-25 and any special rule or order made for trial of the particular case by the Supreme Court.

Source: SL 1890, ch 1, § 3; RCCivP 1903, § 27; RC 1919, § 2111; SDC 1939 & Supp 1960, § 33.0604.



§ 21-32-14 Execution not issued against state--Judgment certified to state auditor--Payment ofdamages.

21-32-14. Execution not issued against state--Judgment certified to state auditor--Payment of damages. No execution shall issue against the state on any judgment, but whenever final judgment against the state shall have been obtained in any action under §§ 21-32-10 to 21-32-13, inclusive, the clerk of the Supreme Court shall make and furnish to the state auditor a duly certified transcript of such judgment, and the auditor shall thereupon audit the amount of damages and costs therein awarded, and the same shall be paid out of the state treasury.

Source: SL 1890, ch 1, § 4; RCCivP 1903, § 28; RC 1919, § 2112; SDC 1939 & Supp 1960, § 33.0604.



§ 21-32-15 Liability insurance--Purchase by state.

21-32-15. Liability insurance--Purchase by state. The State of South Dakota, through the commissioner of administration, may obtain and pay for public liability insurance to the extent and for the purposes considered expedient by the commissioner for the purpose of insuring the liability of the state, its officers, agents, or employees.

Source: SL 1981, ch 169, § 1; SL 1984, ch 162.



§ 21-32-16 Waiver of immunity to extent of insurance coverage--Consent to suit.

21-32-16. Waiver of immunity to extent of insurance coverage--Consent to suit. To the extent such liability insurance is purchased pursuant to § 21-32-15 and to the extent coverage is afforded thereunder, the state shall be deemed to have waived the common law doctrine of sovereign immunity and consented to suit in the same manner that any other party may be sued.

Source: SL 1981, ch 169, § 2.



§ 21-32-17 Immunity of state officers, employees, and agents.

21-32-17. Immunity of state officers, employees, and agents. Except as provided in § 21-32-16, any employee, officer, or agent of the state, while acting within the scope of his employment or agency, whether such acts are ministerial or discretionary, is immune from suit or liability for damages brought against him in either his individual or official capacity.

Source: SL 1983, ch 16, § 1.



§ 21-32-18 Service on attorney general required for waiver--Judgment void without service.

21-32-18. Service on attorney general required for waiver--Judgment void without service. In order for waiver of sovereign immunity in § 21-32-16 to be effective in an action against a state official, employee, or agent; notice of the action shall be given to the attorney general as provided in § 15-6-4(d). The attorney general shall within thirty days after the receipt of service, sign and date the admission of service and mail it to the sender. Any judgment rendered in an action involving waiver of sovereign immunity pursuant to § 21-32-16 is void unless service has been made as provided herein.

Source: SL 1984, ch 144, § 2.



§ 21-32-19 Payment of certain medical and property damage claims against state--Rules.

21-32-19. Payment of certain medical and property damage claims against state--Rules. The commissioner of administration may adopt rules pursuant to chapter 1-26 establishing a policy for the payment of, and may pay for, property damage and medical claims made against the state up to an amount of two thousand dollars. Any rules adopted by the commissioner pursuant to §§ 21-32-19 to 21-32-21, inclusive, shall provide for approval of claims by the attorney general prior to payment, require a release of all claims against the state or any employee or agent thereof arising from the incident, require a written statement of any state employee involved in an incident regarding the facts involved, allow payment only when the settled law of this state would impose liability upon the state or its employee in the absence of governmental or sovereign immunity and provide that any payment be reduced by any amount owed to the state or any of its agencies by the claimant.

Source: SL 1988, ch 183, § 1.



§ 21-32-20 Sovereign immunity not waived.

21-32-20. Sovereign immunity not waived. Neither §§ 21-32-19 to 21-32-21, inclusive, nor any rules promulgated thereunder may be deemed a waiver or alteration of the doctrine of governmental or sovereign immunity.

Source: SL 1988, ch 183, § 1A.



§ 21-32-21 Effectiveness of § 21-32-19.

21-32-21. Effectiveness of § 21-32-19. The provisions of § 21-32-19 and any rules adopted thereunder are not effective while the state participates in the liability coverage program for public entities pursuant to chapter 3-22 or to the extent coverage is afforded under any contract of insurance the state may purchase.

Source: SL 1988, ch 183, § 2.






Chapter 32A - Remedies Against Public Entities

§ 21-32A-1 Waiver of sovereign immunity to extent of risk sharing pool or insurance coverage.

21-32A-1. Waiver of sovereign immunity to extent of risk sharing pool or insurance coverage. To the extent that any public entity, other than the state, participates in a risk sharing pool or purchases liability insurance and to the extent that coverage is afforded thereunder, the public entity shall be deemed to have waived the common law doctrine of sovereign immunity and shall be deemed to have consented to suit in the same manner that any other party may be sued. The waiver contained in this section and §§ 21-32A-2 and 21-32A-3 is subject to the provisions of § 3-22-17.

Source: SL 1986, ch 175, § 1; SL 1987, ch 163, § 1.



§ 21-32A-2 Immunity of employees, officers, or agents--Affirmative defense.

21-32A-2. Immunity of employees, officers, or agents--Affirmative defense. Except insofar as a public entity, including the state, participates in a risk sharing pool or insurance is purchased pursuant to § 21-32A-1, any employee, officer, or agent of the public entity, including the state, while acting within the scope of his employment or agency, whether such acts are ministerial or discretionary, is immune from suit or liability for damages brought against him in either his individual or official capacity. The immunity recognized herein may be raised by way of affirmative defense.

Source: SL 1986, ch 175, § 2; SL 1987, ch 163, § 2; SL 1991, ch 184.



§ 21-32A-3 Immunity of public entities--Affirmative defense.

21-32A-3. Immunity of public entities--Affirmative defense. Except insofar as a public entity participates in a risk sharing pool or insurance is purchased pursuant to § 21-32A-1, any public entity is immune from liability for damages whether the function in which it is involved is governmental or proprietary. The immunity recognized herein may be raised by way of affirmative defense.

Source: SL 1986, ch 175, § 3; SL 1987, ch 163, § 3.






Chapter 33 - Appeals From Administrative Agencies [Repealed]

CHAPTER 21-33

APPEALS FROM ADMINISTRATIVE AGENCIES [REPEALED]

[Repealed by SL 1975, ch 17, § 13]



Chapter 34 - Administrative Process Enforced Under Contempt Powers

§ 21-34-1 Administrative actions enforceable under chapter--Statutory violation defined ascontempt.

21-34-1. Administrative actions enforceable under chapter--Statutory violation defined as contempt. Whenever it is provided in any statute in substance to the effect, that the failure to obey the process, subpoena, order, rule, regulation, judgment, or other legal command of any public officer, department, commission, board, or tribunal, or that violation of any statute may be punished as a contempt of court, or that obedience to anything may be commanded or violation of anything punished as a contempt of court and no other method is specifically provided for invoking the contempt process of the court, the same may be done as provided by this chapter.

Source: SDC 1939, § 65.0107.



§ 21-34-2 Certificate of facts showing violation prepared by officer--Contents.

21-34-2. Certificate of facts showing violation prepared by officer--Contents. The officer who issued, or the party to a proceeding seeking enforcement of, the process, subpoena, order, rule, regulation, judgment, or other legal command referred to in § 21-34-1 or who is vested with the duty of enforcing the obedience or stopping the violation of the statute, or in case of a department, commission, or board, either the presiding officer thereof or a majority of the members, shall prepare a notarized certificate of the facts showing the obedience which it desires to enforce or the violation which it desires to stop so that the jurisdiction of the court will appear; showing also the date of the occurrence or condition involved, the name, address, and location so far as known of the person against whom it desires to invoke the contempt process; and showing all relevant facts necessary to establish the right and charge and to specify the relief which it desires to obtain by such contempt process.

Source: SDC 1939, § 65.0107; SL 1985, ch 171, § 1.



§ 21-34-3 Judge to whom certificate of facts directed.

21-34-3. Judge to whom certificate of facts directed. The certificate described in § 21-34-2 shall be directed or addressed to the circuit court having jurisdiction over the county in which the events occurred or the condition exists wherein it is desired to enforce obedience or stop violations, or over the county of the residence of the person against whom the contempt process is sought, as the agency, or party seeking to invoke such process may elect.

Source: SDC 1939, § 65.0107; SL 1985, ch 171, § 2.



§ 21-34-4 Presentation of certificate to judge--Service of process and copy of certificate onoffender.

21-34-4. Presentation of certificate to judge--Service of process and copy of certificate on offender. The original, and a copy of the certificate for each person against whom contempt process is sought, shall be filed in the office of the clerk of courts of the county in which jurisdiction is laid and shall be served, together with a summons, citation, or order to show cause or similar process requiring the person or persons to appear and answer or show cause at a time and place specified therein, as the court may decide in the same manner as a complaint in a civil proceeding.

Source: SDC 1939, § 65.0107; SL 1985, ch 171, § 3.



§ 21-34-5 Procedural matters prescribed by court.

21-34-5. Procedural matters prescribed by court. In any and all cases under this chapter the court shall have jurisdiction to make such orders fixing the procedure, time, and place of hearing, notice to parties, appearances, requirements of pleading, taking evidence by deposition or otherwise, and other administrative details as to it may appear warranted for the purpose of a full hearing and presentation of the facts and laws involved, in person or by counsel, so that the matter may be fairly and correctly determined.

Source: SDC 1939, § 65.0107.



§ 21-34-6 Power of court to compel obedience and punish violations--Maximum penalties.

21-34-6. Power of court to compel obedience and punish violations--Maximum penalties. In any and all cases under this chapter, the court shall have jurisdiction by order, judgment, or decree to compel the obedience or stop or punish the violation which is certified and to fix such time within which obedience may be made or violation stopped and to order, adjudge, or decree and enforce a penalty not exceeding a fine of five thousand dollars or confinement in any county jail or state prison not exceeding one year, or both such fine and imprisonment.

Source: SDC 1939, § 65.0107.



§ 21-34-7 Officers empowered to serve process and carry out orders of court.

21-34-7. Officers empowered to serve process and carry out orders of court. All wardens, sheriffs, marshals, policemen, and peace officers of the state shall have jurisdiction to serve the papers, process, and otherwise carry out the orders and process of any court, lawfully made pursuant to the provisions of this chapter.

Source: SDC 1939, § 65.0107.



§ 21-34-8 Source of payment for expenses of officials.

21-34-8. Source of payment for expenses of officials. The expenses of officials in making service or performing other legal duties under this chapter for which expense no fee is allowed by law, shall be paid by the county or from the public funds under control of the public officer, department, commission, or board which may be available for the purpose, as the court may order.

Source: SDC 1939, § 65.0107.



§ 21-34-9 Costs awarded.

21-34-9. Costs awarded. Costs including attorneys fees may be ordered in the discretion of the court for or against any party involved and paid as other expenses of the proceeding.

Source: SDC 1939, § 65.0107; SL 1985, ch 171, § 4.



§ 21-34-10 Remissions, suspension, and purging of contempt.

21-34-10. Remissions, suspension, and purging of contempt. An order, judgment, or decree under this chapter may provide for such remissions or suspension of fine and confinement upon performance or purging of the contempt as the court may decide to incorporate therein. Or, the court may make any such remission or suspension thereafter by supplemental order, judgment, or decree as to it may seem warranted.

Source: SDC 1939, § 65.0107.



§ 21-34-11 Reinvoking contempt process on continuing violation.

21-34-11. Reinvoking contempt process on continuing violation. Nothing contained in this chapter shall prevent reinvoking such contempt process if disobedience or violation continues after payment of the fine or service of the confinement sentence has been completed.

Source: SDC 1939, § 65.0107.



§ 21-34-12 Judicial power to enforce own order unaffected.

21-34-12. Judicial power to enforce own order unaffected. Nothing contained in this chapter shall affect or regulate the power of any court to punish contempts of such court for violation of any of its own rules, regulations, orders, judgments, decrees, commands, or judicial functions in cases where such jurisdiction inheres in the court as part of its judicial powers or jurisdiction, or is otherwise given to it as original contempt jurisdiction by statute, but the procedure in such cases shall be according to such inherent jurisdiction or statutory jurisdiction of such court as otherwise provided.

Source: SDC 1939, § 65.0107.



§ 21-34-13 Appeal to Supreme Court.

21-34-13. Appeal to Supreme Court. From any order, judgment, decree, or other command of the court made pursuant to the jurisdiction or in excess of the jurisdiction given to it by this chapter, an appeal may be taken to the Supreme Court of this state within the time and in the manner provided by law for taking appeals from other orders, judgments, decrees, or commands of a circuit court.

Source: SDC 1939, § 65.0107.



§ 21-34-14 Stay of execution pending appeal to Supreme Court.

21-34-14. Stay of execution pending appeal to Supreme Court. Stay of execution in cases appealed pursuant to § 21-34-13 shall be in the discretion of the circuit court, but subject to right of application by any party interested to the Supreme Court on the matter of such stay of execution for such modification of any order granting or refusing the same as to the Supreme Court may seem warranted.

Source: SDC 1939, § 65.0107.






Chapter 35 - Condemnation Under Power Of Eminent Domain

§ 21-35-1 Condemnors covered by chapter--Petition for ascertainment of compensation by jury.

21-35-1. Condemnors covered by chapter--Petition for ascertainment of compensation by jury. In all cases where any person, group, or corporation, public or private, including the owners of water rights, ditches, flumes, reservoirs, and mining property under the provisions of the laws of Congress, invested with the privilege of taking or damaging private property for public use, in making, constructing, repairing, or using any work or improvement allowed by law, shall determine to exercise such privilege, it shall file a petition in the circuit court for the county in which the property to be taken or damaged is situated, praying that the just compensation to be made for such property may be ascertained by a jury.

Source: SL 1891, ch 94, § 1; RCCivP 1903, § 863; RC 1919, § 2938; SDC 1939 & Supp 1960, § 37.4001.



§ 21-35-1.1 Trans-state transmission line construction--Eminent domain.

21-35-1.1. Trans-state transmission line construction--Eminent domain. A utility constructing a transmission line in this state that has obtained a permit pursuant to chapter 49-41B and approval by legislative enactment as required pursuant to § 49-41B-4.1, is entitled to the power of eminent domain as provided by this chapter. However, such action shall not be construed to constitute approval of the use of federal eminent domain.

Source: SL 1980, ch 327, § 6.



§ 21-35-2 Contents of petition for ascertainment of compensation.

21-35-2. Contents of petition for ascertainment of compensation. A petition filed pursuant to § 21-35-1 shall name the person, group, or corporation desiring to take or damage private property as plaintiff, and all persons having interest in or liens upon the property affected by the proceeding as defendants, so far as they shall be known at the time of filing the same. It shall contain a description of the property to be taken or damaged. The purpose for which the property is to be taken or damaged shall be clearly set forth in the petition. It shall not be necessary to specify the interests or claims of the several defendants in the land or property affected by the proceeding.

Source: SL 1891, ch 94, § 2; RCCivP 1903, § 864; RC 1919, § 2939; SDC 1939 & Supp 1960, § 37.4001.



§ 21-35-3 Amendment of petition and notice.

21-35-3. Amendment of petition and notice. If any person who is a proper party defendant to a proceeding under this chapter, or any property affected thereby, shall have been omitted from said petition or notice, the plaintiff may file amendments to the same, which amendments from the filing thereof shall have the same effect as though contained in said petition and notice.

Source: SL 1891, ch 94, § 4; RCCivP 1903, § 866; RC 1919, § 2941; Supreme Court Rule 599, 1939; SDC 1939 & Supp 1960, § 37.4004.



§ 21-35-4 Verification of petition--Statement of good faith.

21-35-4. Verification of petition--Statement of good faith. Said petition shall be signed or verified in the manner provided by law for the signing or verification of complaints in actions in the circuit court, and the affidavit of verification shall contain the further statement that the proceeding is in good faith for the purposes specified in the petition.

Source: SL 1891, ch 94, § 2; RCCivP 1903, § 864; RC 1919, § 2939; SDC 1939 & Supp 1960, § 37.4001.



§ 21-35-5 Attachment of document authorizing condemnation.

21-35-5. Attachment of document authorizing condemnation. In all cases where any resolution, ordinance, or other proceeding of any corporation is required by law before taking private property, a copy of such resolution, ordinance, or proceeding shall be attached to such petition.

Source: SL 1891, ch 94, § 2; RCCivP 1903, § 864; RC 1919, § 2939; SDC 1939 & Supp 1960, § 37.4001.



§ 21-35-6 Additional pleadings not required.

21-35-6. Additional pleadings not required. No pleading other than the petition shall be required in a proceeding under this chapter, unless ordered by the court.

Source: SL 1891, ch 94, § 9; RCCivP 1903, § 871; RC 1919, § 2946; Supreme Court Rule 598, 1939; SDC 1939 & Supp 1960, § 37.4003.



§ 21-35-7 Interpleader of adverse claimants to compensation.

21-35-7. Interpleader of adverse claimants to compensation. If there be adverse claimants for the compensation, the court may require such adverse claimants to interplead, so as to determine fully the rights and interests in such compensation.

Source: SL 1891, ch 94, § 12; RCCivP 1903, § 874; RC 1919, § 2949; Supreme Court Rule 598, 1939; SDC 1939 & Supp 1960, § 37.4003.



§ 21-35-8 Notice of pendency of action filed with register of deeds--Effect of recording.

21-35-8. Notice of pendency of action filed with register of deeds--Effect of recording. At any time after the filing of the petition the plaintiff may file for record in the office of the register of deeds of the county in which the petition is filed a notice of the pendency of the proceeding, containing the names of the parties plaintiff and defendant, a statement of the purpose of the proceeding, and a description of the property through or over which the proposed improvement is to be constructed, which notice shall be recorded and indexed in the same manner as provided by law for the recording and indexing of notices of the pendency of actions in the circuit court, and from the date of the filing thereof shall be notice to all subsequent purchasers or encumbrancers of the property therein described.

Source: SL 1891, ch 94, § 3; RCCivP 1903, § 865; RC 1919, § 2940; SDC 1939 & Supp 1960, § 37.4006.



§ 21-35-9 Summons to defendants--Contents.

21-35-9. Summons to defendants--Contents. At any time after the filing of the petition the plaintiff may issue a summons to the defendants, which shall be entitled in the action or proceeding, and state the time and place of filing the petition, the nature of the proceeding, and contain a notice to the effect that if the defendants do not appear in said proceeding within thirty days from the service thereof, exclusive of the day of service, the plaintiff will apply to the court for an order to impanel a jury and ascertain the just compensation for the property proposed to be taken or damaged in such proceeding.

The summons may be served as in civil actions unless otherwise provided in this chapter.

Source: SL 1891, ch 94, § 5; RCCivP 1903, § 867; RC 1919, § 2942; Supreme Court Rule 601, 1939; SDC 1939 & Supp 1960, § 37.4007; SL 1976, ch 157, § 4.



§ 21-35-10 Publication of summons to unknown or nonresident owners--Personal service outsidestate.

21-35-10. Publication of summons to unknown or nonresident owners--Personal service outside state. If there are unknown owners or persons interested in the property to be taken or damaged, or if any of the defendants are not residents of the state, the plaintiff may apply to the court upon affidavit setting forth the nature of the proceeding, and the facts in relation to such unknown persons or nonresident defendants, for an order of publication of such summons, whereupon the court shall grant such order. The summons as published shall have annexed thereto a notice that if the defendants as to whom publication has been ordered do not appear in said proceeding within thirty days from the first publication thereof, the plaintiff will make application to the court for the order mentioned in the body of the summons. Such summons shall be published for thirty days at least once in each week in some newspaper published and of general circulation in the county where the proceeding is had, and each publication of the same shall show at the top thereof the date of the first publication; and except as modified by this section, the proceeding of publication of the summons shall in all respects be governed by the provisions of Title 15 relating to publication of summons. Personal service on any defendant outside of the state shall be of the same effect as service within the state and shall dispense with necessity of publication as to such defendant.

Source: SL 1891, ch 94, § 6; RCCivP 1903, § 868; RC 1919, § 2943; Supreme Court Rule 601, 1939; SDC 1939 & Supp 1960, § 37.4007.



§ 21-35-10.1 Hearing on right to take--Time for demand--Waiver of right to question necessity--Finding of necessity as binding.

21-35-10.1. Hearing on right to take--Time for demand--Waiver of right to question necessity--Finding of necessity as binding. Within thirty days from the date the summons described in § 21-35-9 is served, the defendant may demand a hearing in circuit court on the petitioner's right to take. Failure to make such demand or to consent in writing to the taking, within the thirty-day period, shall constitute a waiver of the right to question the necessity of the taking. The finding of necessity by the plaintiff, unless based upon fraud, bad faith, or an abuse of discretion, shall be binding on all persons.

Source: SL 1976, ch 157, § 1; SL 1977, ch 186.



§ 21-35-11 Offer to deposit compensation with clerk--Evidence of offer not admissible--Costsavoided.

21-35-11. Offer to deposit compensation with clerk--Evidence of offer not admissible--Costs avoided. When the remedy is exercised under the provisions of this chapter, the plaintiff may at the time of service of the summons on any defendant serve upon him an offer in writing to the effect that the plaintiff will deposit with the clerk of the court in which the action is pending a sum of money specified, with costs, to be paid to defendant or other parties entitled thereto as compensation for all of the property taken or damaged. If the defendant fails to accept the offer by filing notice of acceptance with the clerk of the court within ten days after service of the offer upon him, it is deemed to be withdrawn, and cannot be given in evidence; and if the defendant fails to obtain a judgment for a greater sum of money than offered by the plaintiff, he cannot recover costs, and each party shall pay his own costs.

Source: SL 1937, ch 125; SDC 1939 & Supp 1960, § 37.4002.



§ 21-35-12 Order to summon jury on default.

21-35-12. Order to summon jury on default. If no appearance be made by any defendant within the time specified in the summons, the plaintiff, upon affidavit of the default, may apply to the court for an order directing the clerk of courts to draw and summon eighteen jurors to attend at the courthouse or place of holding the circuit court of the county, at a time to be specified in such order. Said jurors shall be drawn and summoned in the same manner as jurors are drawn and summoned for a regular or special term of the circuit court.

Source: SL 1891, ch 94, § 7; SL 1893, ch 113; RCCivP 1903, § 869; SL 1913, ch 169; RC 1919, § 2944; SDC 1939 & Supp 1960, § 37.4008.



§ 21-35-13 Special term of court for jury trial--Challenge of jurors--Conduct of trial--Default byplaintiff.

21-35-13. Special term of court for jury trial--Challenge of jurors--Conduct of trial--Default by plaintiff. At the time and place specified in the order made pursuant to § 21-35-12, a special term of the court shall be held, at which the proceedings in impanelling the jury, trial and rendering of the verdict or verdicts shall be conducted in the same manner as in civil actions, except that every defendant shall have the same rights and privileges, upon such trial, to challenge jurors and examine and cross-examine witnesses and participate therein, by himself or attorney, as a defendant in a civil action who has appeared and answered. As to all the defendants who appear within the time specified in the summons, the proceeding shall be conducted in like manner, except that three days' notice of the time and place of trial may be given by either party and the case brought on for trial at any regular or special term of court called for such purpose, and on the failure of the plaintiff, after such notice, to proceed with the trial, said petition shall be dismissed as to such defendant, and any lis pendens involving the title of property of such defendant shall be discharged and no other proceeding for the same purpose shall be brought by the plaintiff against such defendant until after the expiration of one year, and then only by leave of the court upon good cause shown and upon the condition that the plaintiff will, in good faith, prosecute such proceeding against such defendant with reasonable diligence.

Source: SL 1891, ch 94, §§ 7, 8; SL 1893, ch 113; RCCivP 1903, §§ 869, 870; SL 1913, ch 169; RC 1919, §§ 2944, 2945; SL 1921, ch 218; SDC 1939 & Supp 1960, § 37.4008.



§ 21-35-14 Continuance of proceedings as to defendants not served.

21-35-14. Continuance of proceedings as to defendants not served. As to all defendants not served before the trial said proceedings shall be continued as the court may direct, for the purpose of serving the summons on such defendants.

Source: SL 1891, ch 94, § 14; RCCivP 1903, § 876; RC 1919, § 2951; Supreme Court Rule 602, 1939; SDC 1939 & Supp 1960, § 37.4009.



§ 21-35-15 Issue tried by jury.

21-35-15. Issue tried by jury. The only issue that shall be tried by the jury upon the petition shall be the amount of compensation to be paid for the property taken or damaged.

Source: SL 1891, ch 94, § 12; RCCivP 1903, § 874; RC 1919, § 2949; Supreme Court Rule 598, 1939; SDC 1939 & Supp 1960, § 37.4003.



§ 21-35-16 View of premises by jury.

21-35-16. View of premises by jury. Upon the demand of any party to the proceeding, if the court shall deem it necessary, the jury may view the premises under the rules of law for viewing by the jury.

Source: SL 1891, ch 94, § 10; RCCivP 1903, § 872; RC 1919, § 2947; Supreme Court Rule 603, 1939; SDC 1939 & Supp 1960, § 37.4010.



§ 21-35-17 Benefits of municipal improvement considered by jury.

21-35-17. Benefits of municipal improvement considered by jury. In all cases of taking or damaging private property by a municipal corporation, the jury shall take into consideration the benefits which may accrue to the owner thereof as the result of the proposed improvement.

Source: SL 1891, ch 94, § 11; RCCivP 1903, § 873; RC 1919, § 2948; Supreme Court Rule 603, 1939; SDC 1939 & Supp 1960, § 37.4010.



§ 21-35-18 Compensation determined for each parcel.

21-35-18. Compensation determined for each parcel. If the compensation for all the property taken or damaged is ascertained by the jury upon one trial, they shall ascertain and return in their verdict the compensation to be paid for each distinct lot or parcel of land or property taken or damaged.

Source: SL 1891, ch 94, § 11; RCCivP 1903, § 873; RC 1919, § 2948; Supreme Court Rule 603, 1939; SDC 1939 & Supp 1960, § 37.4010.



§ 21-35-19 Recording of verdict--Judgment on verdict.

21-35-19. Recording of verdict--Judgment on verdict. Upon the return of the verdict the court shall order the same to be recorded, and shall enter such judgment thereon as the nature of the case may require, and that the plaintiff pay to the persons entitled thereto the amount of compensation ascertained by the verdict or deposit the same as the court may direct.

Source: SL 1891, ch 94, § 13; RCCivP 1903, § 875; RC 1919, § 2950; SDC 1939 & Supp 1960, § 37.4011.



§ 21-35-20 Appeal to Supreme Court--Improvement not delayed--Security for payment of award.

21-35-20. Appeal to Supreme Court--Improvement not delayed--Security for payment of award. Appeals shall be allowed in all cases provided for in this chapter to the Supreme Court, the same as in other civil actions, but the prosecution of such an appeal shall not prevent or delay the work or improvement involved; provided the plaintiff shall deposit with the clerk of courts, for the use and benefit of the appellant such sum as shall be awarded by the verdict and shall give to the appellant a bond in such sum as the court shall direct, to secure the payment of any additional sum which may be awarded to the appellant in the future proceedings therein.

Source: RCCivP 1903, § 877; RC 1919, § 2952; SDC 1939 & Supp 1960, § 37.4012.



§ 21-35-21 Highway provisions not affected--Proceeding cumulative.

21-35-21. Highway provisions not affected--Proceeding cumulative. Nothing in this chapter shall be so construed as to impair any provision of this code relating to the establishment, alteration, or improvement of streets, alleys, roads, or other public highways; but the proceeding herein provided for shall be construed as additional and cumulative to any special proceeding relating to such public highway.

Source: RCCivP 1903, § 878; RC 1919, § 2953; Supreme Court Rule 600, 1939; SDC 1939 & Supp 1960, § 37.4005.



§ 21-35-22 Defendant's expenses paid by plaintiff on dismissal.

21-35-22. Defendant's expenses paid by plaintiff on dismissal. If any eminent domain proceedings are commenced to take or damage any private property for public use within this state and are thereafter dismissed with or without prejudice, the plaintiff seeking to be condemnor is liable for and shall pay to the defendant all court costs, expenses and fees, including reasonable attorney fees, as are determined by the court having jurisdiction over the proceedings.

Source: SL 1983, ch 170, § 1.



§ 21-35-23 Allowance of expenses where judgment greatly exceeds offer.

21-35-23. Allowance of expenses where judgment greatly exceeds offer. If the amount of compensation awarded to the defendant by final judgment in proceedings pursuant to this chapter is twenty percent greater than the plaintiff's final offer which shall be filed with the court having jurisdiction over the action at the time trial is commenced, and if that total award exceeds seven hundred dollars, the court shall, in addition to such taxable costs as are allowed by law, allow reasonable attorney fees and compensation for not more than two expert witnesses, all as determined by the court.

Source: SL 1983, ch 170, § 2.



§ 21-35-24 Railroad or gas or electric utility property condemned for coal pipelines--Declarationof taking--Contents.

21-35-24. Railroad or gas or electric utility property condemned for coal pipelines--Declaration of taking--Contents. In proceedings initiated under this chapter against corporations, associations, or other entities engaged in the operation of electric utilities, gas utilities, or railroads and when those proceedings are for the purpose of constructing pipelines designed to carry water for the transportation of coal, the petitioner may file any time before final judicial determination of the rights of the parties, a declaration of taking, signed by the petitioner, declaring the extent of the property interest taken for the use of the petitioner. The declaration of taking shall contain:

(1) A statement of the authority under which and the use for which the property interest is taken;

(2) A description of the property interest taken sufficient for identification thereof;

(3) A legal description of the lands subject to the taking;

(4) The name of all persons or entities claiming an interest in the said lands, and a description of the interest claimed by each;

(5) A statement of the sum of money estimated by the acquiring authority to be just compensation for the property interest taken and damaged; and

(6) A detailed appraisal upon which the amount of the petitioner's deposit is based.
Source: SL 1983, ch 171, § 1.



§ 21-35-25 Vesting of title to property and right to compensation.

21-35-25. Vesting of title to property and right to compensation. Title to the property interest specified in the declaration shall vest in the petitioner and the property interest shall be deemed condemned and taken for the use of the petitioner. The right to just compensation for the property interest shall vest in the persons entitled thereto either on the date the decision is rendered at the hearing provided in § 21-35-10.1 or the date the hearing is waived.

Source: SL 1983, ch 171, § 2.



§ 21-35-26 Terms of surrender of possession--Notice--Hearing--Orders of court.

21-35-26. Terms of surrender of possession--Notice--Hearing--Orders of court. Upon filing of a declaration of taking pursuant to § 21-35-24, the court has power to fix the time within which and the terms upon which the parties in possession are required to surrender possession to the petitioner. A notice shall be issued stating that if the defendants do not appear in or respond to the proceedings within thirty days after service of the notice, exclusive of the day of service, the petitioner shall apply to the court for an order of possession. A notice of hearing shall then be issued by the court and served as provided in § 21-35-27 upon the recorded owners of all lands sought to be acquired or damaged. The notice shall state a time and place for hearing not less than thirty days from the date of service, unless the waiver of hearing provided by § 21-35-10.1 is filed, in which case the hearing may be held sooner. The court may make orders in respect to encumbrances, liens, rents, taxes, assessments, insurance, and other charges, if any, as are just and equitable.

Source: SL 1983, ch 171, § 3.



§ 21-35-27 Service of declaration of taking on defendants.

21-35-27. Service of declaration of taking on defendants. A copy of the declaration of taking filed pursuant to § 21-35-24 and any amendments thereto shall be served with the condemnation petition or by mailing a copy thereof to each of the known defendants by registered or certified mail at his last known post office address.

Source: SL 1983, ch 171, § 4; SL 1987, ch 29, § 29.



§ 21-35-28 Amendment of declaration of taking.

21-35-28. Amendment of declaration of taking. If any person who is a proper party defendant or any affected property is omitted from the declaration of taking filed pursuant to § 21-35-24, the plaintiff may file amendments to include them. The amendments from the time of filing have the same force and effect as if they were included in the original proceedings. The naming or omission of defendants' names does not defer the effect of the declaration of taking.

Source: SL 1983, ch 171, § 5.



§ 21-35-29 Deposit with court required.

21-35-29. Deposit with court required. If the petitioner elects to utilize the procedures set forth in §§ 21-35-24 to 21-35-28, inclusive, for possession of property, the petitioner shall deposit with the court the money required by § 21-35-25 as a condition to the exercise of such power. In that case, the court and the attorneys shall expedite the proceedings for the distribution of the money so deposited and for the ascertainment and payment of just compensation. However, the defendant may demand a hearing on the petitioner's right to take as provided in § 21-35-10.1.

Source: SL 1983, ch 171, § 6.



§ 21-35-30 Order for payment from deposit--Judgment for amount by which final award exceedsdeposit.

21-35-30. Order for payment from deposit--Judgment for amount by which final award exceeds deposit. Upon application of the parties in interest, the court may order that all of the money deposited in court pursuant to § 21-35-29, or any part thereof, be paid for or on account of the just compensation to be awarded in the proceeding. If the compensation finally awarded for the property interest taken, or any parcel thereof, exceeds the amount of money received by any person so entitled, the court shall enter judgment against the petitioner for the amount of the deficiency.

Source: SL 1983, ch 171, § 7.






Chapter 36 - Actions For Escheat Of Property

§ 21-36-1 Power of state to maintain actions and proceedings--Prosecution by attorney generalor state's attorney.

21-36-1. Power of state to maintain actions and proceedings--Prosecution by attorney general or state's attorney. Whenever the title to any real or personal property, situate in this state, shall fail through defect of heirs and escheat to the state, the state may thereupon maintain any action, suit, or proceeding necessary to recover the possession of any such property, or for the enforcement or protection of its rights thereto, or on account thereof, and may sue with like effect as a natural person. Such action, suit, or proceeding shall be prosecuted by the attorney general or by the state's attorney of the county wherein the property or some part thereof is situated.

Source: SL 1909, ch 104, § 1; RC 1919, § 3049; SDC 1939 & Supp 1960, § 37.4201.



§ 21-36-2 Report by state's attorneys and circuit judges of possible escheats.

21-36-2. Report by state's attorneys and circuit judges of possible escheats. It shall be the duty of state's attorneys and circuit judges to report to the Governor or to the attorney general all cases coming to their attention wherein there is reason to believe that any real or personal property has escheated or may escheat to the state, and all cases wherein there is reason to believe that the whole of the estate of a decedent may pass either by succession or by devise to any person or persons other than the surviving spouse, issue, father, mother, brother, or sister of the decedent.

Source: SL 1909, ch 104, § 2; RC 1919, § 3050; SL 1921, ch 228, § 1; SDC 1939 & Supp 1960, § 37.4202.



§ 21-36-3 Investigation and bringing of action by attorney general.

21-36-3. Investigation and bringing of action by attorney general. Upon the receipt of a report pursuant to § 21-36-2, it shall be the duty of the attorney general to conduct an investigation, and if it appears that there is any property of the estate of the decedent that may escheat to the state, and that any persons who may be asserting their claims to such estate as heirs, devisees, legatees, or otherwise are not lawfully entitled thereto, then it shall be his duty to cause an action to be brought in the name of the state for the recovery of such property or its reduction into the possession of the state.

Source: SL 1909, ch 104, § 2; RC 1919, § 3050; SL 1921, ch 228, § 1; SDC 1939 & Supp 1960, § 37.4202.



§ 21-36-4 Intervention in probate proceedings in lieu of bringing action.

21-36-4. Intervention in probate proceedings in lieu of bringing action. In any of the cases enumerated in §§ 21-36-2 and 21-36-3, if it shall appear to the attorney general that the condition of the estate is such as will permit the question of the right of succession thereto, including the rights of the state as the ultimate heir of the decedent, to be determined in the course of probate proceedings in the manner provided by law, then the attorney general shall be authorized to institute or to intervene in any probate proceedings affecting such estate, in lieu of the proceedings provided for by this chapter.

Source: SL 1909, ch 104, § 2; RC 1919, § 3050; SL 1921, ch 228, § 1; SDC 1939 & Supp 1960, § 37.4202.



§ 21-36-5 Direction by Governor for institution of proceedings.

21-36-5. Direction by Governor for institution of proceedings. If the Governor of this state shall have reason to believe that any real or personal property has escheated through defect of other heirs, he may direct the attorney general or any state's attorney of any county in which the whole or any part thereof is situated to institute such proceedings as may be necessary and proper to protect and enforce the rights of the state with respect thereto.

Source: SL 1909, ch 104, § 2; RC 1919, § 3050; SL 1921, ch 228, § 1; SDC 1939 & Supp 1960, § 37.4202.



§ 21-36-6 State's attorney to assist on request by attorney general.

21-36-6. State's attorney to assist on request by attorney general. Whenever requested by the attorney general, the state's attorney of any county shall assist in the investigation, preparation, and trial of any escheat proceedings or appeals involving the same in the circuit or Supreme Court, when property located in his county is involved.

Source: SL 1909, ch 104, § 3; RC 1919, § 3051; SDC 1939 & Supp 1960, § 37.4202.



§ 21-36-7 Complaint filed to bring action--Parties defendant.

21-36-7. Complaint filed to bring action--Parties defendant. An action for the recovery of escheated property or its reduction into the possession of the state shall be brought in the name of the state as plaintiff, entitled in the court in which the action is brought, by filing a complaint in which all parties in possession of said property or any part thereof and all adverse claimants thereto, if known, and all persons having or claiming to have any interest therein shall be named as defendants.

Source: SL 1909, ch 104, § 4; RC 1919, § 3052; SDC 1939 & Supp 1960, § 37.4203.



§ 21-36-8 Allegations required in complaint for escheat.

21-36-8. Allegations required in complaint for escheat. It shall only be necessary to allege in the complaint the name of the person last seized, a general description of the estate and its approximate value, the names of the occupants or the persons in possession and claiming such estate, if known, their last-known residence and post office address, and the facts and circumstances in consequence of which the estate is claimed to have escheated, with an allegation that by reason thereof the State of South Dakota has a right by law to such estate.

Source: SL 1909, ch 104, § 4; RC 1919, § 3052; SDC 1939 & Supp 1960, § 37.4203.



§ 21-36-9 Summons filed--Persons to whom directed--Contents.

21-36-9. Summons filed--Persons to whom directed--Contents. With the complaint shall be filed a summons, entitled in the action, directed to the defendants named and to all persons generally who have or claim to have any interest in said estate, or claims against the same, as heirs, creditors, or otherwise, requiring them to appear and answer the said complaint within thirty days after the service of the summons, exclusive of the day of service, and to set forth the nature of their claims.

Source: SL 1909, ch 104, § 4; RC 1919, § 3052; SDC 1939 & Supp 1960, § 37.4203.



§ 21-36-10 Publication of summons and complaint--Personal service--Service by mail.

21-36-10. Publication of summons and complaint--Personal service--Service by mail. Upon the filing of said summons and complaint the court shall make its order that the summons be published in some newspaper to be designated in said order as the newspaper most likely to give notice of the pendency of the action, at least once in each week for six successive weeks. The summons and complaint shall be personally served upon each defendant known to be a resident in this state and a copy of the summons and complaint shall be mailed and directed to each nonresident defendant at his last-known place of residence, with the postage thereon prepaid.

Source: SL 1909, ch 104, § 4; RC 1919, § 3052; SDC 1939 & Supp 1960, § 37.4203.



§ 21-36-11 Answer to complaint--Reply.

21-36-11. Answer to complaint--Reply. Any person named as a defendant, and any person who may claim any interest in and to said estate, may answer to said complaint, setting forth the nature of his claim with a prayer for such relief as he may deem himself entitled to. The plaintiff may thereupon, within thirty days from the service of any answer, reply thereto.

Source: SL 1909, ch 104, § 4; RC 1919, § 3052; SDC 1939 & Supp 1960, § 37.4203.



§ 21-36-12 Receiver appointed on application by state.

21-36-12. Receiver appointed on application by state. Upon the filing of said complaint, the court may, upon application of the state's attorney or attorney general, either before or after answer, upon notice to the party claiming such estate, if known, sufficient cause therefor being shown, appoint a receiver to take charge of said estate, and receive the rents and profits of the same until the rights of the parties are finally determined.

Source: SL 1909, ch 104, § 5; RC 1919, § 3053; SDC 1939 & Supp 1960, § 37.4204.



§ 21-36-13 Concurrent remedies by action and participation in probate proceedings.

21-36-13. Concurrent remedies by action and participation in probate proceedings. The right of action created by this chapter shall be concurrent with and in addition to the right of the state to conduct or participate in probate proceedings affecting the same property, and the two methods of procedure hereby authorized may be conducted without interference with each other, subject to the provisions of §§ 21-36-14 to 21-36-16, inclusive.

Source: SL 1909, ch 104, § 2; RC 1919, § 3050; SL 1921, ch 228, § 1; SDC 1939 & Supp 1960, § 37.4202.



§ 21-36-14 Retention of jurisdiction by circuit court for payment of claims and conservation ofestate--Surrender of property to receiver--Stay of proceedings in circuit court.

21-36-14. Retention of jurisdiction by circuit court for payment of claims and conservation of estate--Surrender of property to receiver--Stay of proceedings in circuit court. In all cases where the circuit court, exercising probate jurisdiction, has acquired jurisdiction by the appointment of a personal representative for an estate prior to the filing of the complaint in the circuit court pursuant to § 21-36-7, such court may retain jurisdiction for the purpose of paying claims against and conserving said estate until the settlement of the final account and the said estate is ready for final distribution; whereupon the possession of the property belonging to said estate shall be surrendered by personal representative to the receiver appointed by the circuit court; and pending the administration of said estate the proceedings commenced pursuant to § 21-36-7 shall be stayed.

Source: SL 1909, ch 104, § 5; RC 1919, § 3053; SDC 1939 & Supp 1960, § 37.4204.



§ 21-36-15 Circuit court not to settle estate unless state has intervened.

21-36-15. Circuit court not to settle estate unless state has intervened. The circuit court shall make no order in any manner disposing of or distributing the property belonging to an estate, except for the purpose of paying claims of creditors, unless the attorney general has instituted, or intervened in such probate proceedings, in which case settlement of the estate shall be completed, subject to the right of appeal by any interested party including the state.

Source: SL 1909, ch 104, § 5; RC 1919, § 3053; SDC 1939 & Supp 1960, § 37.4204; SL 1995, ch 167, § 95.



§ 21-36-16 Claims to distributive shares determined in circuit court--Practice and procedurerules.

21-36-16. Claims to distributive shares determined in circuit court--Practice and procedure rules. In all cases brought under the provisions of this chapter, all claims as heirs to any distributive share or portion of said estate shall be determined in the action in the circuit court. All matters of practice and procedure not otherwise provided herein shall be governed by the laws, practice, and rules applicable to appeals on question of both law and fact from a circuit court.

Source: SL 1909, ch 104, § 5; RC 1919, § 3053; SDC 1939 & Supp 1960, § 37.4204.



§ 21-36-17 Judgment for state if no answer or motion served--Proof required.

21-36-17. Judgment for state if no answer or motion served--Proof required. If, in an action brought under the provisions of this chapter, no answer or motion be served within the time required by § 21-36-9 the plaintiff may apply to the court for judgment in accordance with the prayer of the complaint, but no judgment shall be given or made except upon proofs adduced in open court.

Source: SL 1909, ch 104, § 4; RC 1919, § 3052; SDC 1939 & Supp 1960, § 37.4203.



§ 21-36-18 Placement on trial calendar if issue joined.

21-36-18. Placement on trial calendar if issue joined. If the issue be joined by the service of an answer by any defendant, the cause shall be placed upon the trial calendar of the next regular term of said court by the service of notice of trial as provided by law and the rules of court.

Source: SL 1909, ch 104, § 4; RC 1919, § 3052; SDC 1939 & Supp 1960, § 37.4203.



§ 21-36-19 Pleadings and testimony in prior proceedings admissible in evidence.

21-36-19. Pleadings and testimony in prior proceedings admissible in evidence. Upon the trial of said action in the circuit court, the original or a duly certified copy of any petition, pleading, order, finding, or judgment, and the official or proven copy of the testimony of any witness, or other evidence received upon any former hearing in any court of record of this state, wherein any party to said action shall have appeared and asserted any claim or interest in such property or estate, shall be admissible in evidence for or against him.

Source: SL 1909, ch 104, § 5; RC 1919, § 3053; SDC 1939 & Supp 1960, § 37.4204.



§ 21-36-20 Hearing and judgment--Costs.

21-36-20. Hearing and judgment--Costs. Upon the trial of the action, after issue joined, or upon the hearing of proofs on the part of the state in cases of default, the court shall make its findings and render judgment in accordance with the facts and the law of the case, which judgment shall be final and conclusive as to the title of the property of the estate, real or personal, subject only to the right of appeal as provided in § 21-36-28. The cost of suit shall be taxed as other actions in the circuit court.

Source: SL 1909, ch 104, §§ 7, 9; RC 1919, §§ 3055, 3057; SDC 1939 & Supp 1960, § 37.4205.



§ 21-36-21 Recording of judgment where title to real property determined.

21-36-21. Recording of judgment where title to real property determined. In case the title to real property is determined, a certified copy of the judgment of the court shall be recorded in the office of the register of deeds of the county in which such real estate is situated.

Source: SL 1909, ch 104, § 7; RC 1919, § 3055; SDC 1939 & Supp 1960, § 37.4205.



§ 21-36-22 Personal property sold--Proceeds held in special fund--Fixtures treated as personalproperty--Credit to school fund.

21-36-22. Personal property sold--Proceeds held in special fund--Fixtures treated as personal property--Credit to school fund. Personal property, other than money, shall be converted into cash by the receiver appointed by the court, or the administrator of the estate, under the direction of the court, and the proceeds thereof together with all moneys recovered, after first deducting the costs and expenses of the suit, shall be delivered to the commissioner of school and public lands to be by him placed in a special fund pending the expiration of the time in which the right of recovery under the provisions of § 21-36-24 shall continue; provided, that for the purposes of this section all permanent fixtures on said real estate of an appraised value less than one thousand dollars, as determined by the Board of Appraisal provided for in § 5-9-3, shall be deemed personal property.

Upon the expiration of the time in which such right of recovery shall exist all moneys so recovered and all accruals and additions thereto shall be placed to the credit of the school fund.

Source: SL 1909, ch 104, § 8; RC 1919, § 3056; SL 1929, ch 119, § 1; SDC 1939, § 37.4206; SL 1945, ch 164.



§ 21-36-23 Real property managed by commissioner of school and public lands--Sale ofproperty--Disposition of proceeds.

21-36-23. Real property managed by commissioner of school and public lands--Sale of property--Disposition of proceeds. Any real estate recovered under the provisions of this chapter shall be surrendered by the receiver, or administrator to the commissioner of school and public lands and shall be leased and managed by him subject to the rights of recovery as provided by this chapter, and after the expiration of such right of recovery may be sold in the manner provided by law for the sale of other school and public lands; provided, that when such real estate is of an appraised value of less than one thousand dollars as determined by the Board of Appraisal provided for by § 5-9-3, and in the opinion of the commissioner it will be to the best interest of the state that the same be sold and converted into money, he may cause the same to be sold upon the notice and in the manner provided in §§ 5-9-36 to 5-9-38, inclusive, for the sale of improvements on public lands and the proceeds therefrom placed by the commissioner in the said special fund provided for in § 21-36-22 in case of sale of escheated personal property pending the expiration of the right of recovery as provided in § 21-36-24.

Source: SL 1909, ch 104, § 8; RC 1919, § 3056; SL 1929, ch 119, § 1; SDC 1939, § 37.4206; SL 1945, ch 164.



§ 21-36-24 Action by heirs to recover property escheated--Time for bringing action.

21-36-24. Action by heirs to recover property escheated--Time for bringing action. In all cases where property has or may be hereafter escheated to the State of South Dakota by proceedings had in any court of this state, any person or persons who may be legally entitled to the same or an heir or heirs of the deceased person whose property was escheated by such proceedings, who was not a party or privy to such proceedings and who had no notice or knowledge thereof, may bring an action against the State of South Dakota for the recovery of such property within ten years from the entry of the decree or the judgment of escheat.

Source: SL 1909, ch 104, § 10; RC 1919, § 3058; SL 1929, ch 119, § 2; SDC 1939 & Supp 1960, § 37.4207.



§ 21-36-25 Summons and complaint of adverse claimant--Answer and trial.

21-36-25. Summons and complaint of adverse claimant--Answer and trial. The adverse claimant or claimants may serve and file a summons and a complaint in the circuit court for the county where such action was brought, alleging his claim or right to said property or the proceeds thereof. A copy of such summons and complaint shall be served upon the state's attorney of the county, and the attorney general, who shall within thirty days thereafter answer the same, and the court thereupon must try the issue as in the original action.

Source: SL 1909, ch 104, § 10; RC 1919, § 3058; SL 1929, ch 119, § 2; Supreme Court Rule 604, 1939; SDC 1939 & Supp 1960, § 37.4208.



§ 21-36-26 Judgment for claimant to escheated property--Restoration of property--Interest notincluded in judgment.

21-36-26. Judgment for claimant to escheated property--Restoration of property--Interest not included in judgment. If judgment shall be awarded the claimant, the court must order the property if not sold, to be delivered to him by the receiver, administrator, or the commissioner of school and public lands, or if it has been sold and the proceeds paid into the state treasury as a part of the school fund, the Legislature shall provide for the payment of the same. No judgment shall be rendered in favor of such person for a sum in excess of the principal received into the school fund, exclusive of interest, rents, and profits; it being the intent of this section that any interest or profits derived from said principal shall be retained in said school fund as compensation for the care and preservation of said property.

Source: SL 1909, ch 104, § 10; RC 1919, § 3058; SL 1929, ch 119, § 2; Supreme Court Rule 604, 1939; SDC 1939 & Supp 1960, § 37.4208.



§ 21-36-27 Claims to escheated property barred by limitations--Persons under disability.

21-36-27. Claims to escheated property barred by limitations--Persons under disability. All persons who fail to appear and file their complaint within the time limited by this chapter are forever barred, saving, however, to infants and persons of unsound mind the right to appear and file their complaint within one year after their respective disabilities cease.

Source: SL 1909, ch 104, § 10; RC 1919, § 3058; SL 1929, ch 119, § 2; Supreme Court Rule 604, 1939; SDC 1939 & Supp 1960, § 37.4208.



§ 21-36-28 Appeal to Supreme Court.

21-36-28. Appeal to Supreme Court. Any party to any action or proceeding under this chapter may appeal from the judgment of the circuit court to the Supreme Court, in the manner provided by law and the rules of court for appeals from the circuit court.

Source: SL 1909, ch 104, § 11; RC 1919, § 3059; SDC 1939 & Supp 1960, § 37.4209.



§ 21-36-29 Escheated property credited to school fund.

21-36-29. Escheated property credited to school fund. All property recovered under the provisions of this chapter shall, after the expiration of the time in which the right to bring an action for the recovery of such property shall have expired, be placed to the credit of the school fund for the maintenance of the public schools of this state.

Source: SL 1909, ch 104, § 8; RC 1919, § 3056; SL 1929, ch 119, § 1; SDC 1939, § 37.4206; SL 1945, ch 164.






Chapter 37 - Change Of Name

§ 21-37-1 Circuit court power to change names--Pending proceedings and existing rightsunaffected.

21-37-1. Circuit court power to change names--Pending proceedings and existing rights unaffected. The circuit court shall have authority to change the names of persons, municipalities, and the name of any recorded plat or map of land situated within the limits of any municipality, as provided in this chapter. The change of names shall in no manner affect or alter any pending action or legal proceeding, nor any right, title, or interest whatsoever.

Source: CCivP 1877, §§ 734, 737; CL 1887, §§ 5556, 5559; RCCivP 1903, §§ 803, 806; SL 1903, ch 183; RC 1919, §§ 3042, 3045; SDC 1939 & Supp 1960, § 37.1001; SL 1992, ch 60, § 2.



§ 21-37-2 Residence required for change of name of person--Proceedings.

21-37-2. Residence required for change of name of person--Proceedings. Any person who has been a bona fide resident of any county of this state for a period of six months next preceding the filing of the petition required in § 21-37-3, may change his or her name by proceeding as provided by §§ 21-37-3 to 21-37-5, inclusive.

Source: CCivP 1877, § 735; CL 1887, § 5557; RCCivP 1903, § 804; RC 1919, § 3043; Supreme Court Rule 568, 1939; SDC 1939 & Supp 1960, § 37.1002.



§ 21-37-3 Petition for change of name of person--Contents.

21-37-3. Petition for change of name of person--Contents. A petition for change of name of a person must be filed in the office of the clerk of courts of the county of petitioner's said residence, entitled in the circuit court for said county and stating that the petitioner has been a bona fide resident citizen of such county for at least six months prior to filing the petition; the cause for which change of petitioner's name is sought; and the name asked for.

Source: CCivP 1877, § 735; CL 1887, § 5557; RCCivP 1903, § 804; RC 1919, § 3043; Supreme Court Rule 568, 1939; SDC 1939 & Supp 1960, § 37.1002 (1).



§ 21-37-3.1 Single petition for certain family members.

21-37-3.1. Single petition for certain family members. Persons who are married pursuant to § 25-1-1 and any natural or adopted child of either person may file one petition for change of name.

Source: SL 1998, ch 128, § 1.



§ 21-37-4 Publication of notice of hearing on change of name of person.

21-37-4. Publication of notice of hearing on change of name of person. Notice of the hearing on change of name of a person, stating the time and place and object thereof with the old and proposed names of the petitioner, shall be given by publishing the same once each week for four successive weeks in any legal newspaper of the county of petitioner's residence.

Source: CCivP 1877, § 735; CL 1887, § 5557; RCCivP 1903, § 804; RC 1919, § 3043; Supreme Court Rule 568, 1939; SDC 1939 & Supp 1960, § 37.1002 (2).



§ 21-37-5 Hearing and order changing name of person.

21-37-5. Hearing and order changing name of person. At the time and place specified in the notice and upon proof in open court to the satisfaction of the judge thereof that notice of the hearing has been given as required in § 21-37-4 and that the allegations of the petition are true, and that there exists proper and reasonable cause for changing the name of the petitioner, the court or judge shall make an order directing a change of the name of the petitioner and directing that such order be entered by the clerk.

Source: CCivP 1877, § 735; CL 1887, § 5557; RCCivP 1903, § 804; RC 1919, § 3043; Supreme Court Rule 568, 1939; SDC 1939 & Supp 1960, § 37.1002 (3).



§ 21-37-6 Change of name of municipality or platted portion--Proceedings.

21-37-6. Change of name of municipality or platted portion--Proceedings. Whenever it may be desirable to change the name of any municipality or platted or mapped portion thereof, any person interested in proposing such change may proceed as provided by §§ 21-37-7 to 21-37-9, inclusive.

Source: CCivP 1877, § 736; CL 1887, § 5558; RCCivP 1903, § 805; RC 1919, § 3044; Supreme Court Rule 569, 1939; SDC 1939 & Supp 1960, § 37.1003.



§ 21-37-7 Petition for change of name of municipality or platted portion.

21-37-7. Petition for change of name of municipality or platted portion. A petition for change of name under § 21-37-6 shall be filed in the office of the clerk of the circuit court for the county in which the municipality is situated setting forth the cause why such change of name is desirable, and the name asked to be substituted.

Source: CCivP 1877, § 736; CL 1887, § 5558; RCCivP 1903, § 805; RC 1919, § 3044; Supreme Court Rule 569, 1939; SDC 1939 & Supp 1960, § 37.1003 (1).



§ 21-37-8 Publication of notice of hearing on change of name of municipality of platted portion.

21-37-8. Publication of notice of hearing on change of name of municipality of platted portion. Notice of the hearing on change of name under § 21-37-6, stating the time and place of hearing, object of hearing, and proposed name shall be given by publishing the same once each week for at least two successive weeks in some legal newspaper published in the municipality involved or if none is published therein, then in any legal newspaper of the county, in which the municipality is situated.

Source: CCivP 1877, § 736; CL 1887, § 5558; RCCivP 1903, § 805; RC 1919, § 3044; Supreme Court Rule 569, 1939; SDC 1939 & Supp 1960, § 37.1003 (2); SL 1972, ch 51, § 5.



§ 21-37-9 Hearing and order on change of name of municipality or platted portion--Proof ofvoters' desire required--Duplication of names avoided.

21-37-9. Hearing and order on change of name of municipality or platted portion--Proof of voters' desire required--Duplication of names avoided. At the time and place specified in the notice and upon proof in open court to the satisfaction of the judge thereof that notice of the hearing has been given as provided in § 21-37-8 and that two-thirds of the legal voters of such municipality desire such change of name, and that there is no other municipality in the state of the name asked for, or in the case of proposed change of name of a platted or mapped portion of a municipality, that there is no other platted or mapped portion of the same name as proposed in said municipality, unless the portion is being added to a portion with the name to which change is sought, the court or judge may order and direct such change of name and direct the clerk to enter such order.

Source: CCivP 1877, § 736; CL 1887, § 5558; RCCivP 1903, § 805; RC 1919, § 3044; Supreme Court Rule 569, 1939; SDC 1939 & Supp 1960, § 37.1003 (3).



§ 21-37-10 Judgment for costs against petitioner.

21-37-10. Judgment for costs against petitioner. All proceedings under this chapter shall be at the cost of the petitioner and judgment may be entered against him for costs as in other civil actions.

Source: CCivP 1877, § 737; CL 1887, § 5559; RCCivP 1903, § 806; RC 1919, § 3045; SDC 1939 & Supp 1960, § 37.1001.






Chapter 38 - Restoration Of Public Records

§ 21-38-1 Court records and register of deeds records subject to restoration procedure.

21-38-1. Court records and register of deeds records subject to restoration procedure. Whenever the loss or destruction of any record or any part thereof, of any circuit or magistrate court, or of any record in the office of the register of deeds of an instrument affecting the title to real property in this state shall have happened, or shall hereafter happen, and the original instrument from which said record was made, or a duly certified copy thereof cannot be produced, the record of such instrument may be established and restored as provided in this chapter.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; SDC 1939 & Supp 1960, § 37.1101.



§ 21-38-2 Venue of restoration proceedings.

21-38-2. Venue of restoration proceedings. The venue of proceedings to establish or restore a lost public record shall be:

(1) Court records: in the court whose record is sought to be established or restored;

(2) Register of deeds records: in the circuit court for the county in which the office whose record is sought to be restored is situated.
Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; SDC 1939 & Supp 1960, § 37.1102.



§ 21-38-3 Title of application for restoration.

21-38-3. Title of application for restoration. The application for restoration of a public record under the provisions of this chapter shall be entitled in the court having jurisdiction and in the name of the person making the application and shall designate in its title in general terms the name of the instrument or record sought to be restored.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; Supreme Court Rule 570, 1939; SDC 1939 & Supp 1960, § 37.1103 (1).



§ 21-38-4 Substance and proposed copy of record shown in application for restoration.

21-38-4. Substance and proposed copy of record shown in application for restoration. The application for restoration of a public record shall show the substance of the instrument or record as the applicant desires to have restored, together with a proposed copy of such instrument or record as the applicant claims it should be.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; Supreme Court Rule 570, 1939; SDC 1939 & Supp 1960, § 37.1103 (4).



§ 21-38-5 Interest of applicant shown in application for restoration.

21-38-5. Interest of applicant shown in application for restoration. The application for restoration of a public record shall show the interest of the applicant in having said instrument or record restored, and the reason or necessity therefor, and the injury, if any, that may result to him if said instrument or record is not restored.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; Supreme Court Rule 570, 1939; SDC 1939 & Supp 1960, § 37.1103 (5).



§ 21-38-6 Circumstances of loss or destruction shown in application for restoration.

21-38-6. Circumstances of loss or destruction shown in application for restoration. The application for restoration of a public record shall show the loss or destruction of the instrument or record and the cause and approximate date thereof, and such other relevant facts as the applicant may be able to show.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; Supreme Court Rule 570, 1939; SDC 1939 & Supp 1960, § 37.1103 (2).



§ 21-38-7 Loss or destruction without fault of applicant shown in application for restoration.

21-38-7. Loss or destruction without fault of applicant shown in application for restoration. The application for restoration of a public record shall show that such loss or destruction happened without willful act, neglect, or connivance of the applicant.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; Supreme Court Rule 570, 1939; SDC 1939 & Supp 1960, § 37.1103 (3).



§ 21-38-8 Signing and verification of application for restoration.

21-38-8. Signing and verification of application for restoration. The application for restoration of a public record shall be signed by a licensed attorney of this state or by the applicant. If signed by an attorney, his signature shall be of the same effect as the signature to a complaint in a civil action. If signed by the applicant it must be verified or supported by his affidavit.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; Supreme Court Rule 570, 1939; SDC 1939 & Supp 1960, § 37.1103 (6).



§ 21-38-9 Time and place of hearing on restoration of record--Notice.

21-38-9. Time and place of hearing on restoration of record--Notice. Upon the filing of an application for restoration of a public record with the clerk of the court having jurisdiction, the court shall by order fix a time and place for hearing the same and direct such notice thereof as to the court may seem warranted in each particular case. In case publication is required, the court shall designate the newspaper most likely to give notice to persons who may be interested. In case the proceeding was in rem, and no personal service was made, the instrument or record may be restored upon like notice as nearly as may be as in the original proceeding.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; SDC 1939 & Supp 1960, § 37.1104.



§ 21-38-10 Hearing on restoration of record--Proof required.

21-38-10. Hearing on restoration of record--Proof required. At the time and place fixed in the notice, the court shall first require proof of the giving of the notice in accordance with its order and a showing of any appearances or protestations or objections, if any, which have been made. The court shall then proceed to hear the proof of the applicant which may be by testimony or affidavit, certificate, or other methods of proof permitted in this title, and the court shall likewise hear any interested persons in opposition to the application.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; Supreme Court Rule 571, 1939; SDC 1939 & Supp 1960, § 37.1105.



§ 21-38-11 Findings and judgment on restoration of record.

21-38-11. Findings and judgment on restoration of record. If the application is contested the court shall make findings, conclusions, and judgment as in any civil action tried to the court. If there is no contest the court shall by its judgment establish the instrument or record or the parts thereof in accordance with the application and the proof adduced and the instrument or record as so established shall be incorporated in the judgment as a part thereof or as an exhibit thereto, and thereafter the same shall be of the same legal force and effect as the original instrument or record.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; SDC 1939 & Supp 1960, § 37.1106.






Chapter 39 - Determination Of Heirship

§ 21-39-1 Circuit court jurisdiction to determine heirs under federal land laws.

21-39-1. Circuit court jurisdiction to determine heirs under federal land laws. Whenever a patent shall have been issued direct to the heirs of a deceased person under the homestead or any other laws of the United States, the circuit court for the county in which such lands, or any part thereof, so patented are situated shall have original jurisdiction in a civil action brought for that purpose to determine who are such heirs and to determine the respective shares of such heirs in and to the lands so patented.

Source: SL 1913, ch 231, § 1; RC 1919, § 2869; SL 1921, ch 182; SDC 1939 & Supp 1960, § 37.1503.



§ 21-39-2 County court decrees prior to 1959 validated.

21-39-2. County court decrees prior to 1959 validated. In all cases prior to July 1, 1959, where patent has issued to the heirs of a decedent under the laws of the United States and the county court of the county wherein such patented land is situated has determined who were the heirs of such decedent and their respective shares in and to said patented land, such decrees of said county court establishing and declaring such heirship and such shares shall have the same force, effect, and validity as though made by the circuit court for said county.

Source: SL 1925, ch 4, § 2; SDC 1939, § 65.0314; SL 1959, ch 459.






Chapter 40 - Boundary Determinations

§ 21-40-1 Action against adjoining landowner to determine boundary.

21-40-1. Action against adjoining landowner to determine boundary. An action may be brought in the circuit court by any person owning land or any interest therein against the owner or persons interested in adjoining land to have the boundary lines thereof established.

Source: SL 1923, ch 140, § 1; SDC 1939 & Supp 1960, § 37.1301.



§ 21-40-2 Action to determine boundaries of tracts dependent on common landmark.

21-40-2. Action to determine boundaries of tracts dependent on common landmark. When the boundary lines of two or more tracts depend upon any common point, line, or landmark, an action may be brought by the owner or any person interested in any of such tracts, against the owners or persons interested in the other tracts, to have all of such boundary lines established.

Source: SL 1923, ch 140, § 1; SDC 1939 & Supp 1960, § 37.1301.



§ 21-40-3 Addition of parties defendant for more complete settlement.

21-40-3. Addition of parties defendant for more complete settlement. When in any action under this chapter it appears to the court that any owner, lien holder, or person interested in any of the tracts involved ought, for a full settlement and adjudication of all the questions involved, to be made a party, the court shall stay the proceedings in said action and order that they be made parties defendant and be served with the summons therein.

Source: SL 1923, ch 140, § 2; Supreme Court Rule 577, 1939; SDC 1939 & Supp 1960, § 37.1302.



§ 21-40-4 Practice and procedural rules.

21-40-4. Practice and procedural rules. Actions to determine boundary lines shall be governed by the general rules relating to pleadings, practice, and procedure in civil actions as near as may be, except as otherwise provided in this chapter.

Source: SL 1923, ch 140, § 2; Supreme Court Rule 577, 1939; SDC 1939 & Supp 1960, § 37.1302.



§ 21-40-5 Determination of adverse claims--Survey ordered.

21-40-5. Determination of adverse claims--Survey ordered. The court shall determine any adverse claims in respect to any portion of the land involved which it may be necessary to determine for a complete settlement of the boundary lines and the marking thereof and may order a survey to be made by a competent surveyor of such boundary lines between such lands.

Source: SL 1923, ch 140, § 1; SDC 1939 & Supp 1960, § 37.1301.



§ 21-40-6 Judgment to refer to permanent landmarks--Survey--Specifications for judiciallandmark.

21-40-6. Judgment to refer to permanent landmarks--Survey--Specifications for judicial landmark. Upon the trial of an action under this chapter, the court shall make its judgment locating and defining the boundary lines involved by reference to well-known, permanent landmarks, if any there be, or if none, then to such landmarks as may be placed or established for that purpose by the surveyor engaged in such work, and if it shall be deemed for the interest of the parties after the entry of judgment, the court may order a registered land surveyor to establish and mark such boundaries. Such landmarks so established, located, and placed in the earth shall have distinctly marked thereon the words, judicial landmark or J. L., with the date that it was so placed and the name or initial letters of the name and the registration number of the surveyor who placed the landmark.

Source: SL 1923, ch 140, § 3; SDC 1939 & Supp 1960, § 37.1303; SL 2011, ch 70, § 2.



§ 21-40-7 Filing and recording of report on survey and landmarks--Incorporation of report injudgment.

21-40-7. Filing and recording of report on survey and landmarks--Incorporation of report in judgment. The surveyor shall make a full and complete report of his action to the court and therein accurately describe the landmarks so placed and define their location as nearly as practicable. Such report shall be filed with the clerk as one of the records of the action and a certified copy of the same may be filed in the office of the register of deeds of any county in which any of the land affected is located and thereafter shall be constructive notice of its contents. The judgment shall contain a recital approving such report in whole or in part and may adopt said report as a part of the judgment by incorporating it therein or attaching it as an exhibit thereto.

Source: SL 1923, ch 140, § 3; SDC 1939 & Supp 1960, § 37.1303.



§ 21-40-8 Costs and expenses of survey.

21-40-8. Costs and expenses of survey. The court shall make such order respecting the costs and disbursements including the costs and expenses of a survey thereof and of the establishing of any markings of such boundaries between the parties to such action as it shall deem just.

Source: SL 1923, ch 140, § 1; SDC 1939 & Supp 1960, § 37.1301.






Chapter 41 - Actions To Quiet Title To Real Property

§ 21-41-1 Action authorized--Purposes of action--Persons authorized to maintain action--Parties defendant.

21-41-1. Action authorized--Purposes of action--Persons authorized to maintain action--Parties defendant. An action may be maintained by any person or persons having or claiming to have an estate or interest in or lien or encumbrance upon any real property, whether in or out of possession thereof and whether such property is vacant or occupied, against any person or persons claiming an estate or interest in or lien or encumbrance upon the same or any part thereof for the purpose of determining such adverse interest, estate, lien, or encumbrance, and against all persons who appear from the records in the office of the register of deeds, the county treasurer, clerk of courts, or other public records in the county where such land lies to have or ever to have had any estate or interest in or lien or encumbrance upon such real property or any part thereof and against personal representatives, heirs at law, devisees, legatees, and creditors of any such person or persons who may be deceased, whether such personal representatives, heirs at law, devisees, legatees, and creditors be known or unknown, and generally against all persons unknown who may have or claim to have any estate or interest in or lien or encumbrance upon such real property or any part thereof for the purpose of quieting the title to such real property and of determining such estate, interest, lien, or encumbrance, and in such action any number of persons may be joined as plaintiffs, whether holding as tenants in common, joint tenants, partners, or in severalty, where the relief demanded in the complaint is common to all of such plaintiffs.

Source: CCivP 1877, § 635; CL 1887, § 5449; RCCivP 1903, § 675; SL 1903, ch 194, § 1; SL 1905, ch 81; SL 1917, ch 199; RC 1919, § 2846; SDC 1939, § 37.1501; SL 1945, ch 162.



§ 21-41-2 Joinder of causes of action as to different tracts or parcels--Common interestrequired.

21-41-2. Joinder of causes of action as to different tracts or parcels--Common interest required. The plaintiff or plaintiffs may join in one cause of action as many tracts, parcels, or lots of real estate wherever situated within the state as they may elect, provided they all have a common interest in obtaining the relief demanded in all real estate included in the action and regardless of whether or not the interests of the defendants are common to all of such real estate.

Source: Supreme Court Rule 580, 1939; SDC 1939 & Supp 1960, § 37.1504.



§ 21-41-3 Request before action for quitclaim deed--Expense tendered--Costs and attorney feetaxed if plaintiff successful in action.

21-41-3. Request before action for quitclaim deed--Expense tendered--Costs and attorney fee taxed if plaintiff successful in action. If a party, twenty days or more before bringing suit to quiet a title to real estate shall request of the person holding an apparent adverse interest or right therein the execution of a quitclaim deed or other instrument necessary to divest said person of such apparent adverse interest therein, and shall also tender to him one dollar and twenty-five cents to cover the expense of the execution and delivery of the deed or such other instrument, and if he shall refuse or neglect to comply therewith, the filing of a disclaimer of interest or right shall not avoid the costs in an action afterwards brought, and the court may in its discretion, if the plaintiff succeeds, tax in addition to the ordinary costs of court, an attorney fee for plaintiff's attorney not exceeding forty dollars.

Source: SL 1913, ch 170; RC 1919, § 2867; SDC 1939 & Supp 1960, § 37.1523.



§ 21-41-4 Joinder of parties plaintiff.

21-41-4. Joinder of parties plaintiff. Any number of persons may be joined as plaintiffs in an action brought pursuant to § 21-41-1, where one or more defendants are proper defendants as to all such plaintiffs, without regard to whether all plaintiffs have an interest in all real estate involved, and the finding of the court in said action that one or more defendants are proper defendants as to all such plaintiffs shall be conclusive upon that question; the provisions of this section shall be so construed that it will in no matter limit any rights which would have existed under § 21-41-1 as to the joinder of plaintiffs if this section had not been enacted.

Source: SDC 1939, § 37.1501 as added by SL 1945, ch 162.



§ 21-41-5 Joinder of known claimants as defendants.

21-41-5. Joinder of known claimants as defendants. In such action all persons who have or claim to have or who appear of record to have ever had any interest or estate in, claim to, or lien or encumbrance upon the premises described in the summons and complaint or any part thereof or if dead, their heirs, devisees, legatees, personal representatives, or creditors or any or either of them, may be made defendants by name, if known.

Source: SL 1903, ch 194, § 2; SL 1905, ch 81; RC 1919, § 2847; SDC 1939 & Supp 1960, § 37.1505.



§ 21-41-6 Joinder of unknown claimants as defendants--Proof of want of knowledge.

21-41-6. Joinder of unknown claimants as defendants--Proof of want of knowledge. If not known, the persons named in § 21-41-5 may be made defendants by designating them in the summons and complaint as, all persons unknown who have or claim to have any interest or estate in or lien or encumbrance upon the premises described in the complaint. In case unknown parties are so made defendants, the complaint shall state and the proof show that if there are any persons whomsoever who have any interest or estate in, claim to, or lien or encumbrance upon the premises other than the defendants named, they were unknown at the time of the commencement of the action.

Source: SL 1903, ch 194, § 2; SL 1905, ch 81; RC 1919, § 2847; SDC 1939 & Supp 1960, § 37.1505.



§ 21-41-7 Filing of complaint and summons--Form for summons.

21-41-7. Filing of complaint and summons--Form for summons. The action shall be commenced by the filing of a complaint in the office of the clerk of courts of the county in which the real estate or some part thereof is situated, and the issuance of a summons, which, after the title of the action, shall be substantially in the following form: The State of South Dakota, to the Above Named Defendants:

You are hereby summoned and required to answer the complaint of the plaintiff, which was filed in the office of the clerk of this court, at ________ in ________ county, South Dakota, on the ________ day of ________, 20__, and which prays for a judgment quieting the title to and the determination of all adverse claims against the premises described in the complaint, (or which prays for a judgment determining all interests in and liens against the premises described in the complaint as the case may be), situate in said county, to wit: ________, and to serve a copy of your answer to said complaint on the undersigned at their office in ________, within thirty days after the completed service of this summons upon you, exclusive of the day of such service; and if you fail to answer said complaint within that time, the plaintiff will apply to the court for the relief demanded in the complaint.

_____________________________

Attorneys for Plaintiff.

Source: SL 1903, ch 194, § 5; SL 1905, ch 81; RC 1919, § 2850; Supreme Court Rule 582, 1939; SDC 1939 & Supp 1960, § 37.1511.



§ 21-41-8 Service of summons on named defendants.

21-41-8. Service of summons on named defendants. The summons shall be served upon all defendants specified by name in the title to the action, either personally or by publication as provided by statute or rules of court for such service.

Source: SL 1903, ch 194, § 6; SL 1905, ch 81; RC 1919, § 2851; SDC 1939 & Supp 1960, § 37.1512.



§ 21-41-9 Service by publication on unknown defendants--Mail service not required--Effect ofservice by publication.

21-41-9. Service by publication on unknown defendants--Mail service not required--Effect of service by publication. The court may grant an order for the service of the summons upon defendants who are unknown, whether heirs, devisees, legatees, personal representatives, or creditors or any other unknown person, by publication upon the filing of an affidavit by the plaintiff, his agent or attorney, stating that if there are any persons other than those named as defendants in the summons and complaint who have or claim to have any interest or estate in or claim to, or lien or encumbrance upon the premises adverse to plaintiff, such persons are unknown. No deposit of a copy of the summons and complaint in the post office for unknown defendants shall be required, and service shall be complete as to all unknown defendants at the expiration of the publication of the summons as ordered and shall be taken and accepted as personal service on all parties unknown who have or claim to have any such interest, estate, claim, lien, or encumbrance in, to, or upon the property described in the complaint.

Source: SL 1903, ch 194, § 6; SL 1905, ch 81; RC 1919, § 2852; SDC 1939 & Supp 1960, § 37.1512.



§ 21-41-10 Validation of prior judgments based on personal service outside state--Rights barredby no action.

21-41-10. Validation of prior judgments based on personal service outside state--Rights barred by no action. In any action to determine adverse claims to real property in the circuit court in which personal service was made of the summons or summons and complaint, on any nonresident defendant, in lieu of service by publication, by an officer of such foreign state and where proof of such service was made by the certificate of service of such officer making such personal service and judgment and decree was made and entered quieting the title to such real property, prior to January 1, 1992, such proof of service is hereby legalized and validated as fully as though such proof of service had been by affidavit. Any judgment or decree quieting the title to real estate based upon such proof of service shall be legal, valid, complete and effective as of the date on which said judgment and decree was filed, if otherwise properly signed and attested.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1945, ch 166; SDC Supp 1960, § 65.0323; SL 1992, ch 307, § 7.



§ 21-41-11 Contents of complaint.

21-41-11. Contents of complaint. In an action brought pursuant to 21-41-1 it shall be necessary for the plaintiff to state in his complaint in general terms only that he has or claims title in fee to the property, or a lien upon or interest therein as the case may be, which property must be described with sufficient certainty to enable an officer on execution to identify it; that the defendants are proper parties under the provisions of this chapter, and that the action is brought for the purpose of determining all adverse claims to such property and of quieting title thereto in the plaintiff, or of determining the liens or interest of all parties in and to such property, as the case may be. The plaintiff may also allege that he is entitled to the possession of the property and may allege any facts concerning the use and occupation and the rents, issues, and profits of the property and the value thereof which may be pertinent. The complaint shall also contain a prayer for the relief to which the plaintiff deems himself entitled, and shall call upon the defendants to set forth all their adverse claims to the property described.

Source: SL 1903, ch 194, § 3; SL 1905, ch 81; RC 1919, § 2848; Supreme Court Rule 581, 1939; SDC 1939 & Supp 1960, § 37.1507.



§ 21-41-12 Lis pendens notice filed with register of deeds--Constructive notice--Destruction ofrecords.

21-41-12. Lis pendens notice filed with register of deeds--Constructive notice--Destruction of records. Immediately after the filing of the complaint in the circuit court, the plaintiff must record in the office of the register of deeds of the county or of several counties in which the property is situated, a notice of the pendency of the action, containing the title and object of the action and a description of the property to be affected thereby. From the time of filing the notice for record all persons shall be deemed to have notice of the pendency of the action. However, the register of deeds may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1903, ch 194, § 7; SL 1905, ch 81; RC 1919, § 2853; SDC 1939 & Supp 1960, § 37.1513; SL 1981, ch 45, § 17.



§ 21-41-13 Disclaimer by defendant to avoid costs.

21-41-13. Disclaimer by defendant to avoid costs. If the defendant in an action to determine adverse claims disclaim in his answer any interest or estate in the property or suffer judgment to be taken against him without answer, the plaintiff cannot recover costs except as provided in § 21-41-3.

Source: CCivP 1877, § 636; CL 1887, § 5450; RCCivP 1903, § 676; RC 1919, § 2866; SDC 1939 & Supp 1960, § 37.1523.



§ 21-41-14 Contents of defendant's answer--Counterclaim permitted.

21-41-14. Contents of defendant's answer--Counterclaim permitted. The defendant in his answer must set forth fully and particularly the origin, nature, and extent of his claim to the property; and may set forth his rights in the property as a counterclaim and demand affirmative relief.

Source: SL 1903, ch 194, § 3; SL 1905, ch 81; RC 1919, § 2848; Supreme Court Rule 581, 1939; SDC 1939 & Supp 1960, § 37.1507.



§ 21-41-15 Counterclaim for improvements to include value of land and improvements--Issueand findings on valuation.

21-41-15. Counterclaim for improvements to include value of land and improvements--Issue and findings on valuation. Any counterclaim filed pursuant to § 21-14-5 must set forth, among other things, the value of the land aside from the improvements thereon, and also as accurately as practicable the improvements upon the land and the value thereof. Issues may be joined and tried as in other actions, and the value of the land aside from the value of the improvements thereon, and the separate value of the improvements, must be specifically found by the verdict of the jury, the report of the referee, or the findings of the court.

Source: CCivP 1877, §§ 642, 643; CL 1887, §§ 5456, 5457; RCCivP 1903, §§ 682, 683; RC 1919, §§ 2858, 2859; Supreme Court Rules 583, 584, 1939; SDC 1939 & Supp 1960, §§ 37.1517, 37.1518.



§ 21-41-16 Judgment on counterclaim for improvements--Payment for land on default byplaintiff.

21-41-16. Judgment on counterclaim for improvements--Payment for land on default by plaintiff. The judgment of the court upon such findings, if in favor of the plaintiff for the recovery of the real property, and in favor of the defendant for the counterclaim, shall require such plaintiff to pay to the defendant the value of the improvements as determined by such findings, within sixty days from the rendition of such judgment less the amount of the damages, if any recovered, for withholding the land and for waste committed upon said land by the defendant; and until such payment, or tender and deposit in the office of the clerk of courts in which such action is pending, no execution or other process shall issue in such action to dispossess such defendant, his heirs, or assigns; and in default of such payment by the plaintiff, the defendant shall pay to the plaintiff the value of said land as determined by such findings, and the damages, if any recovered, for withholding the same and for waste committed upon said land by him.

Source: CCivP 1877, § 644; CL 1887, § 5458; SL 1893, ch 68; RCCivP 1903, § 684; RC 1919, § 2860; SDC 1939 & Supp 1960, § 37.1519.



§ 21-41-17 Enforcement against property of claim against deceased defendant.

21-41-17. Enforcement against property of claim against deceased defendant. Any creditor of any deceased person, made a party defendant to an action brought pursuant to § 21-41-1, may set forth in his answer, his claim against such decedent, and if the amount and validity of such claim be established upon the trial and it be also established that the estate of said decedent has never been administered and that the premises involved in the action are subject to the payment of such claim, such claimant may have judgment in the action for the amount of his claim and taxable costs against the premises involved in the action, and unless the same shall be paid by the plaintiff or some other party to the action having the right to pay the same within such time as shall be prescribed by the judgment of the court, said premises may be sold to pay the same, upon the notice and in the manner provided by law for sales of real property on execution.

Source: SL 1903, ch 194, § 8; SL 1905, ch 81; RC 1919, § 2854; SDC 1939 & Supp 1960, § 37.1506.



§ 21-41-18 Jurisdiction of court to determine rights in decedents' estates.

21-41-18. Jurisdiction of court to determine rights in decedents' estates. The court shall have jurisdiction in such action to determine who are the heirs at law, devisees, and legatees of any deceased person who had in his lifetime any interest in or lien or encumbrance on the premises involved between themselves, as well as with respect to the rights of the plaintiff, and to make an adjudication upon the rights of such heirs, devisees and legatees and of all creditors of such deceased persons in and to such premises, which shall be valid and binding upon them and upon all the world, and if such heirs at law, devisees, and legatees of such deceased person and the creditors of such deceased person and the unknown defendants in said action, or any of them, shall fail to appear in such action and set forth and assert their interest in or claim to the premises involved, they shall be by the judgment and decree of the court forever barred and enjoined from thereafter claiming or asserting any title or interest in or lien or encumbrance upon or claim to the premises involved in the action.

Source: SL 1903, ch 194, § 4; SL 1905, ch 81; RC 1919, § 2849; SDC 1939 & Supp 1960, § 37.1508.



§ 21-41-19 Jurisdiction of decedent's estate from time of publication of summons.

21-41-19. Jurisdiction of decedent's estate from time of publication of summons. From the time of the publication of the summons, as directed in §§ 21-41-8 and 21-41-9, the circuit court shall have jurisdiction of the estate of any deceased person described in § 21-41-18, to make final settlement thereof, so far as may be necessary to a complete determination of the title to the premises involved, or of the interest or lien of any party or parties therein.

Source: SL 1903, ch 194, § 4; SL 1905, ch 81; RC 1919, § 2849; SDC 1939 & Supp 1960, § 37.1508.



§ 21-41-20 Inheritance tax determination in action--Service on Department of Revenue--Judgment of freedom from inheritance tax.

21-41-20. Inheritance tax determination in action--Service on Department of Revenue--Judgment of freedom from inheritance tax. In an action to determine adverse claims to real estate any person desiring to have a determination of inheritance tax that may be chargeable against any property involved in such action may obtain a judicial determination as to such taxability and amount of tax, if any, under the provisions of the inheritance tax laws of this state by serving a copy of the summons and complaint on the Department of Revenue and supplying said Department of Revenue with the information prescribed by § 10-41-17.

If, in such action to determine adverse claims to real estate, proof is presented to the court that there are no deceased parties involved, who died on or after July 1, 1943, the court may enter its order or judgment declaring such property free from inheritance tax and the Department of Revenue need not be served with a copy of the summons and complaint and the information prescribed by § 10-41-17.

Source: SDC 1939, § 37.1524 as enacted by SL 1947, ch 171; SL 1955, ch 136; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 21-41-21 Obsolete.

21-41-21. Obsolete.



§ 21-41-22 Allowance of plaintiff's claim for improvements--Value alleged in complaint.

21-41-22. Allowance of plaintiff's claim for improvements--Value alleged in complaint. In an action brought to determine adverse claims to real estate, under the provisions of this chapter, affecting real estate upon which permanent improvements have been made by a plaintiff, or those under whom he claims, holding under color of title adversely to the claim of a defendant or intervenor, in good faith, if such plaintiff is unsuccessful, the value of such improvements must be allowed as a claim in favor of such plaintiff. In order to be entitled to maintain such claim, said plaintiff, either in his original complaint, or by amended complaint, must set forth, among other things, the value of the land aside from the improvements thereon, and also as accurately as practicable the improvements upon the land and the value thereof. In such case, said action shall proceed as provided in § 21-41-15.

Source: SL 1949, ch 140, § 2; SDC Supp 1960, § 37.1516-1.



§ 21-41-23 Judgment for defendant requiring payment for plaintiff's improvements--Payment forland on default by defendant.

21-41-23. Judgment for defendant requiring payment for plaintiff's improvements--Payment for land on default by defendant. The judgment of the court upon findings pursuant to § 21-41-22, if in favor of the defendant or intervenor, for the recovery of the real property, and in favor of the plaintiff or intervenor for the value of such improvements, shall require the person found entitled to recover said real property to pay to the person entitled to recover for such improvements the value of the improvements as determined by such findings, within sixty days from the rendition of such judgment, less the amount of the damages, if any, recovered, for withholding the land, and for waste committed upon said land by the party adjudged entitled to recover the value of such improvements; and until such payment, or a tender of deposit in the office of the clerk of courts in which such action is pending, no execution or other process shall issue in such action to dispossess the person entitled to the value of such improvements, his heirs or assigns; and in default of such payment by the person entitled to recover said real property, the person entitled to the value of the improvements shall pay to the person entitled to recover the real property the value of said land as determined by such findings, and the damages, if any, recovered, for withholding same and for waste committed upon said land by him.

Source: SL 1949, ch 140, § 3; SDC Supp 1960, § 37.1516-2.



§ 21-41-24 Bond required to indemnify against defenses permitted after judgment.

21-41-24. Bond required to indemnify against defenses permitted after judgment. Before the entry of judgment in such action, the plaintiff must execute a bond of indemnity to the defendants in the action who shall be served by publication, with sufficient surety to be approved by the court, in such sum as the court shall direct, conditioned that if any defendant shall be permitted to defend after judgment, as provided in § 21-41-25, and such defense shall be successful, that the plaintiff will pay to such defendant the value of his interest in said premises, and his costs of defending the action. Provided, however, that personal service of the summons and complaint outside of this state, in the manner provided by the laws of this state, shall, for the purposes of this section, be deemed personal service and not service by publication.

Source: SL 1903, ch 194, § 9; SL 1905, ch 81; RC 1919, § 2855; SDC 1939, § 37.1514; SL 1943, ch 138.



§ 21-41-25 Relief from default judgment--Rights of good faith purchaser preserved.

21-41-25. Relief from default judgment--Rights of good faith purchaser preserved. The court may, in its discretion and upon such terms as may be just, at any time within two years after the entry of judgment, relieve a defendant in such action from the judgment, if taken against him through his mistake, inadvertence, surprise, or excusable neglect, and allow such party to defend the action, but the defense, if successful, shall be without prejudice to the rights of a purchaser or encumbrancer in good faith of the premises from the plaintiff after the entry of such judgment, and before the making of the order permitting such defendant to defend.

Source: SL 1903, ch 194, § 9; SL 1905, ch 81; RC 1919, § 2855; SDC 1939, § 37.1514; SL 1943, ch 138.






Chapter 42 - Actions To Quiet Tax Title

§ 21-42-1 Tax purchasers entitled to bring action--Purpose of action.

21-42-1. Tax purchasers entitled to bring action--Purpose of action. In addition to and not in lieu of the method otherwise provided by the statutes of this state for the taking of tax deeds any purchaser of property at tax sale, or his assigns, including the county where property is bid in by the county treasurer for lack of bidders, desiring a tax deed for any such property or desiring to quiet the title to property already covered by tax deeds may bring an action in the circuit court for the county within which such real property is situated, which said action shall be brought as an action in equity, and except as herein provided, shall be prosecuted the same as in other civil actions.

Source: SL 1941, ch 161, § 1; SL 1943, ch 140; SDC Supp 1960, § 37.16A01.



§ 21-42-2 Time of bringing action.

21-42-2. Time of bringing action. Said action may be commenced at any time after the expiration of four years from the date of the tax certificate or certificates and in cases where the action be commenced upon existing tax deeds, said action may be commenced at any time.

Source: SL 1941, ch 161, § 1; SL 1943, ch 140; SDC Supp 1960, § 37.16A01.



§ 21-42-3 Delinquent taxes paid before action brought.

21-42-3. Delinquent taxes paid before action brought. Before bringing such action, the plaintiff, unless it be the county, shall pay delinquent taxes assessed subsequent to the date he procured the certificate of sale which may then be due to the county.

Source: SL 1941, ch 161, § 1; SL 1943, ch 140; SDC Supp 1960, § 37.16A01.



§ 21-42-4 Commencement by summons and complaint--Party plaintiff--Known and unknownparties defendant.

21-42-4. Commencement by summons and complaint--Party plaintiff--Known and unknown parties defendant. The action shall be commenced by the filing of a summons and complaint as in other civil actions as required by the statutes of the State of South Dakota in which the party or parties so commencing the same shall be named as plaintiff, or plaintiffs, and all persons who have or claim to have, or who appear of record to have any interest or estate in, claim to, or lien or encumbrance upon the premises described in the summons and complaint, or any part thereof, or if dead, their heirs, devisees, legatees, personal representatives, or creditors, known or unknown, or any or either of them, and all persons unknown who may have or claim to have any estate or interest in or lien or encumbrance upon such real property or any part thereof, shall be named as defendants; if the county is the applicant, the action shall be brought in the name of the county.

Source: SL 1941, ch 161, § 2; SL 1943, ch 140; SDC Supp 1960, § 37.16A02.



§ 21-42-5 Joinder of different tracts in same action--Joinder of parties defendant.

21-42-5. Joinder of different tracts in same action--Joinder of parties defendant. Several tracts of land, contiguous or noncontiguous, and whether owned by different defendants and whether sold at the same time or different times, may be set forth in one complaint and all persons claiming any title to, or interest in or lien upon, any of said premises, or any part thereof, although their said claims are independent and not in common and do not cover the same tracts may be joined as defendants.

Source: SL 1941, ch 161, § 2; SL 1943, ch 140; SDC Supp 1960, § 37.16A02.



§ 21-42-6 Contents of complaint.

21-42-6. Contents of complaint. The complaint shall, among other things, set forth the description of the real property involved, the year in which the delinquent taxes were assessed, the amount for which the property was sold, the amount of taxes subsequently paid, the date of the sale of said property, the person to whom sold, the nature of the interest in each separate part of said land held by the respective defendants, or any of them and the amount of money necessary to redeem said lands from said sale.

Source: SL 1941, ch 161, § 2; SL 1943, ch 140; SDC Supp 1960, § 37.16A02.



§ 21-42-7 Procedural rules not exclusive of other procedures to perfect tax title.

21-42-7. Procedural rules not exclusive of other procedures to perfect tax title. The rules of procedure outlined by §§ 21-42-4 to 21-42-6, inclusive, shall apply to actions hereafter brought to procure tax deeds under the provisions of this chapter, or to perfect titles under existing tax deeds, but shall not be exclusive of any other statutory procedure to procure tax deeds and to quiet title upon tax deeds.

Source: SL 1941, ch 161, § 2; SL 1943, ch 140; SDC Supp 1960, § 37.16A02.



§ 21-42-8 Summons and complaint in same form as for civil actions--Service as in quiet titleactions.

21-42-8. Summons and complaint in same form as for civil actions--Service as in quiet title actions. The summons and complaint must be of the same form and substance as otherwise provided by the laws of this state for the commencement of civil actions, and shall be served in the same manner as provided by §§ 21-41-8 and 21-41-9.

Source: SL 1941, ch 161, § 4; SL 1943, ch 140; SDC Supp 1960, § 37.16A04.



§ 21-42-9 Lis pendens notice recorded by register of deeds--Destruction of records.

21-42-9. Lis pendens notice recorded by register of deeds--Destruction of records. Upon the filing of the summons and complaint, a notice of pendency of the action shall be recorded in the office of the register of deeds of the county in which the action is pending; the lis pendens so recorded shall be filed and recorded by the register of deeds in the same manner and as required by law for the recording of instruments concerning real property. However, the register of deeds may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1941, ch 161, § 3; SL 1943, ch 140; SDC Supp 1960, § 37.16A03; SL 1981, ch 45, § 18.



§ 21-42-10 Redemption of land by defendant--Certificate of redemption--Apportionment of taxesassessed--Personal property taxes.

21-42-10. Redemption of land by defendant--Certificate of redemption--Apportionment of taxes assessed--Personal property taxes. Any defendant to an action may make redemption of the lands from tax sales by paying the total amount of delinquent taxes, penalties and interest thereon at the Category D rate of interest as established in § 54-3-16, which shall have been paid by the plaintiff or which is due the county, if the county is plaintiff, together with costs of the action. Upon payment, a certificate of redemption shall be issued by the county treasurer of the county to the defendant and the action shall be dismissed. If a defendant desires to redeem from a tax sale and pay all subsequent taxes and costs upon any lot, piece, or parcel of real estate, the county treasurer shall permit redemption and payment in all cases where tax deeds have not been issued prior to July 1, 1941. If the real estate has been assessed together with other real estate, then the county treasurer shall compute and apportion the tax that should have been assessed against the real estate sought to be redeemed as if the property had been separately assessed. In cases which have undivided interests in real property so assessed as shown of record, the county treasurer shall compute and apportion the tax according to the interests sought to be redeemed. Any personal property taxes which are a lien upon the real estate shall be computed and apportioned on the same percentage basis as the tax assessed against the real estate is apportioned.

Source: SL 1941, ch 161, § 5; SL 1943, ch 140; SDC Supp 1960, § 37.16A05; SL 1983, ch 28, § 38; SL 1984, ch 319, § 19.



§ 21-42-11 Appearance by defendant--Defenses permitted.

21-42-11. Appearance by defendant--Defenses permitted. Any defendant may appear in said action within the time provided by law for appearances in civil actions and may set up any defense to said action he may have, and may therein question the legality, validity, or sufficiency of any act had in connection with the assessment thereof, the tax levy thereon, or sale of said land.

Source: SL 1941, ch 161, § 5; SL 1943, ch 140; SDC Supp 1960, § 37.16A05.



§ 21-42-12 Venue of action.

21-42-12. Venue of action. Such action shall be tried in the circuit court for the county in which said premises are situated.

Source: SL 1941, ch 161, § 6; SL 1943, ch 140; SDC Supp 1960, § 37.16A06.



§ 21-42-13 Proof required on default judgment--Treasurer's certificate as prima facie evidence.

21-42-13. Proof required on default judgment--Treasurer's certificate as prima facie evidence. No judgment shall be entered against any defendant in default without proof of the allegations of the complaint, but the treasurer's certificate of sale shall be prima facie evidence of the validity, legality, and sufficiency of all of the proceedings leading up to the issuance of such certificate in all cases.

Source: SL 1941, ch 161, § 6; SL 1943, ch 140; SDC Supp 1960, § 37.16A06.



§ 21-42-14 Findings of fact and conclusions of law.

21-42-14. Findings of fact and conclusions of law. The court shall make findings of fact and conclusions of law and in its conclusions of law determine the fair and reasonable value of the land; that the land was subject to taxation and was duly and legally assessed; the year for which it was assessed; the amount of the assessment thereof; that said land was sold for delinquent taxes; that due notice of the sale of the land was given as provided by law; the date of the sale thereof; the person to whom sold; the amount for which it was sold; the fact of the assignment of the certificate of sale, if assigned; that the said land or any part thereof has not been redeemed from said sale, if such be the case; that the defendants named were proper parties to said action, and that if there are any persons other than those named who should have been named as defendants in said action, they were wholly unknown to the plaintiff at the time of the commencement of the action, and determine the amount of the bond as provided in § 21-42-15 to be given.

Source: SL 1941, ch 161, § 7; SL 1943, ch 140; SL 1945, ch 165, § 1; SDC Supp 1960, § 37.16A07.



§ 21-42-15 Bond required of plaintiff to indemnify against successful defense after judgment.

21-42-15. Bond required of plaintiff to indemnify against successful defense after judgment. Before the entry of judgment in such action, the plaintiff, if other than the county, must execute a bond of indemnity to the defendants in the action who shall have been served by publication, with sufficient surety to be approved by the court, in such sum as the court shall direct in its findings of fact, conditioned that if any defendant so served by publication shall be permitted to defend after judgment, as provided in § 21-42-19, and such defense shall be successful, that the plaintiff will pay to such defendant the value of his interest in said premises, and his costs of defending the action, provided that the value of the interest of such defendant cannot exceed and must be based upon the value of the premises as found by the court in said judgment.

Source: SL 1941, ch 161, § 8; SL 1943, ch 140; SDC Supp 1960, § 37.16A08.



§ 21-42-16 Contents of judgment--Direction to issue deed--Costs.

21-42-16. Contents of judgment--Direction to issue deed--Costs. The judgment entered on the findings of fact and conclusions of law in all cases under the provisions of this chapter, shall decree that such judgment is binding and conclusive upon the defendants named and served therein, and upon all defendants who are unknown to the plaintiff at the time of the commencement of said action, and that all defendants are forever barred and enjoined from claiming or asserting any claim, right, title or interest of any kind whatsoever in and to the property described in said judgment, or any part thereof; said judgment by its terms shall order and direct the county treasurer of said county to issue a deed of conveyance in the name of the State of South Dakota to the plaintiff for said land and decree that said deed shall vest in the plaintiff the title to said premises in fee simple, free and clear of all cloud on the title thereof by reason of any claim or any estate or interest in or lien or encumbrance upon said premises, or any part thereof, by any persons known or unknown and made defendants in said action. The court shall allow the successful party his costs.

Source: SL 1941, ch 161, §§ 6, 7; SL 1943, ch 140; SL 1945, ch 165, § 1; SDC Supp 1960, §§ 37.16A06, 37.16A07.



§ 21-42-17 Tax deed issued by treasurer--Form--Acknowledgment.

21-42-17. Tax deed issued by treasurer--Form--Acknowledgment. Upon filing with the county treasurer of a certified copy of the decree and judgment hereinbefore provided by § 21-42-16, he must issue a tax deed to the real estate described in the judgment which deed in substance shall be as follows:

"Whereas, ________ did on the ________ day of ________, 20____, produce to the undersigned, ________, treasurer of the county of ________, in the State of South Dakota, a certified copy of a judgment and decree entered by the circuit court of the ________ Judicial Circuit of the State of South Dakota, for the county of ________, in an action wherein ________ was plaintiff, and ________, defendant, which certified copy has been filed in the office of the county treasurer of the said county, from which it appears that the said property, hereinafter described was sold to ________ for the sum of ________, being the amount due thereon for the nonpayment of taxes, penalties, interest, and costs for the year 20____ and certificate of tax sale was duly issued and filed as required by law, and it further appearing that by virtue of the judgment and decree hereinbefore referred to that a conveyance of said lands be issued to the said ________.

Now, therefore, this indenture made this ________ day of ________, 20____, between the State of South Dakota, by ________, treasurer of said county, party of the first part, and the said ________ of the second part. Witnesseth: that the said party of the first part, for and in consideration of the premises and the sum of one dollar in hand paid, has granted, bargained and sold and by these presents does grant, bargain, sell, and convey unto the said party of the second part, ________ heirs and assigns, forever, the following described real property situated in the county of ________ in the State of South Dakota, to wit: (describe the land), to have and to hold with the appurtenances thereto belonging to the said party of the second part, ________ heirs and assigns forever.

In testimony whereof the said ________, treasurer of said county of ________ has hereunto set his hand on the day and year first above written.

________________________________
Treasurer of __________ County

Attest:
______________________________
Auditor __________ County"'
(SEAL)

Source: SL 1941, ch 161, § 9; SL 1943, ch 140; SDC Supp 1960, § 37.16A09.



§ 21-42-18 Estate vested in grantee by deed.

21-42-18. Estate vested in grantee by deed. A deed issued pursuant to this chapter shall vest in the grantee an absolute estate in fee simple in such real property, subject, however, to all claims which the state may have therein for taxes, liens, or encumbrances.

Source: SL 1941, ch 161, § 10; SL 1943, ch 140; SDC Supp 1960, § 37.16A10.



§ 21-42-19 Relief from default judgment.

21-42-19. Relief from default judgment. The court may, in its discretion and upon such terms as may be just, at any time within one year after the entry of judgment, relieve a defendant in such action, served by publication of the summons, from the judgment, if taken against him through his mistake, inadvertence, surprise, or excusable neglect, and allow such party to defend the action, but the defense, if successful, shall not affect the title of the plaintiff, or his successors in interest to, or valid encumbrancers of, said premises.

Source: SL 1941, ch 161, § 8; SL 1943, ch 140; SDC Supp 1960, § 37.16A08.



§ 21-42-20 Bond not required of county--Liability on successful defense after judgment.

21-42-20. Bond not required of county--Liability on successful defense after judgment. The county as plaintiff shall not be required to furnish a bond pursuant to § 21-42-15, but shall be liable for the value of the interest of a defendant served by publication and permitted to defend to the same extent and for the same length of time and under the same provisions as set out in § 21-42-19 in cases where the county is not the plaintiff.

Source: SL 1941, ch 161, § 8; SL 1943, ch 140; SDC Supp 1960, § 37.16A08.



§ 21-42-21 Employment of additional counsel to assist state's attorney.

21-42-21. Employment of additional counsel to assist state's attorney. In counties where it shall be determined by the board of county commissioners of such county that the state's attorney of such county is unable to handle the work required in the prosecution of the action or actions as herein authorized by reason of the additional work imposed upon him by the adoption of this chapter, then and in such cases, the state's attorney is hereby authorized to contract with additional counsel to prosecute and bring such action or actions herein authorized, which additional counsel shall be by the state's attorney appointed as an assistant state's attorney, the contract with such additional counsel to be approved by the county commissioners, and his compensation paid out of the appropriate fund of said county.

Source: SL 1941, ch 161, § 6; SL 1943, ch 140; SDC Supp 1960, § 37.16A06.






Chapter 43 - Actions To Determine Claims To Personalty And To Release Surety

§ 21-43-1 Action to determine adverse claim to money, property or chose in action.

21-43-1. Action to determine adverse claim to money, property or chose in action. An action may be brought by one person against another, for the purpose of determining an adverse claim which the latter makes against the former, for money or property including a chose in action upon an alleged obligation.

Source: SL 1903, ch 118; RC 1919, § 2872; SDC 1939 & Supp 1960, § 37.1601.



§ 21-43-2 Action by surety to compel satisfaction of debt.

21-43-2. Action by surety to compel satisfaction of debt. An action may be brought against two or more persons for the purpose of compelling one to satisfy a debt due to the other, for which plaintiff is bound as a surety.

Source: SL 1903, ch 118; RC 1919, § 2872; SDC 1939 & Supp 1960, § 37.1601.



§ 21-43-3 Procedure.

21-43-3. Procedure. The procedure for actions under this chapter shall be according to the provisions of Title 15, but such of the provisions of chapters 21-14 and 21-41 as are not inconsistent with those of Title 15 shall be applicable to actions under this chapter.

Source: SDC 1939 & Supp 1960, § 37.1602.






Chapter 44 - Termination Of Life Estates

§ 21-44-1 Definition of terms.

21-44-1. Definition of terms. Terms used in this chapter, unless the context otherwise plainly requires, shall mean:

(1) "Life tenant," any person who under the terms of any will, deed, grant, mortgage, assignment, or other instrument holds during his lifetime any right, title, or interest in, or lien or encumbrance upon, real estate or personal property within this state, which right, title, or interest or lien or encumbrance, by the terms of such will, deed, grant, mortgage, assignment, or other instrument, terminates upon and by reason of his death, and by such terms thereupon passes to some other designated person or persons; and including an interest as a joint tenant or joint owner as distinguished from a tenant in common or owner in common of such real estate, or such lien or encumbrance;

(2) "Remainderman," any person or persons to whom by such terms of such will, deed, grant, mortgage, assignment, or other instrument, such right, title, or interest or lien or encumbrance, or any part or portion thereof, passes upon the death of the life tenant, and including a surviving joint tenant or surviving joint owner, and the successor in interest of any of them.
Source: Supreme Court Rule 572, 1939; SDC 1939 & Supp 1960, § 37.1201.



§ 21-44-2 Recording of death certificate for joint tenant or life tenant--Prima facie evidence--Recording of inheritance tax determination--Affidavit identifying property involved.

21-44-2. Recording of death certificate for joint tenant or life tenant--Prima facie evidence--Recording of inheritance tax determination--Affidavit identifying property involved. In all cases of joint tenancy in lands or personal property, and in all cases where any estate, title or interest in, or lien upon, lands or personal property has been or may be created, which estate, title, interest, or lien was or is to continue only during the life of any person named or described in the instrument by which such estate, title, interest or lien was created, a copy of the record of the death of any such joint tenant or of the person upon whose life such estate, title, interest, or lien was or is limited, duly certified by any officer who is required by the laws of the state or county in which such record is made, to keep a record of the death of persons occurring within the jurisdiction of such officer, may be recorded in the office of the register of deeds of the county in which such lands are situated or in the proper office for filing as to such personal property. The record of such certified copy shall be prima facie evidence of the death of such person and the termination of such joint tenancy and of all such estate, title, interest, and lien as was or is limited upon the life of such person. In the case of any person dying prior to July 1, 2001, there shall also be recorded at the same time, a certified copy of an order made by the circuit court having jurisdiction determining that there is no inheritance tax due on the estate of the deceased person or an order made by the court reciting that the tax due on the estate of the deceased person or on a particular transfer has been determined and proof of the payment of the tax has been filed in the office of the clerk of the court. In order to identify the property affected by the death of such person, the person causing the certificate to be recorded shall attach thereon an affidavit setting out the legal descriptions of the property involved.

This section shall not be treated or construed as exclusive of any other remedy authorized by law or rule of court but shall be cumulative to such other remedy.

Source: SL 1957, ch 198; SDC Supp 1960, § 37.1214; SL 2001, ch 109, § 1.



§ 21-44-3 Proceeding for termination of life estate--Contents of verified petition.

21-44-3. Proceeding for termination of life estate--Contents of verified petition. Any person who claims that a life tenant is deceased may file in the circuit court for the county in which is situated the real estate or personal property involved or some portion thereof, his duly verified petition setting forth:

(1) A description of the real estate or personal property involved;

(2) A complete identification of the instrument which is the basis of the proceeding, and a statement of the book and place of record thereof within this state;

(3) The fact as to the date and place of death of the life tenant;

(4) The last known post office address of the life tenant;

(5) The names and post office addresses, so far as known to the petitioner, of the surviving heirs or heirs at law of the life tenant;

(6) A statement of the names and addresses of the remaindermen entitled to such property on the expiration of the life estate.
Source: Supreme Court Rule 573, 1939; SDC 1939, § 37.1203; Supreme Court Rule adopted August 10, 1943.



§ 21-44-4 Joinder of proceedings as to two or more life tenants.

21-44-4. Joinder of proceedings as to two or more life tenants. In any proceeding under the provisions of this chapter, or any other statute or rule of court pertaining to the termination of life estates as defined in § 21-44-1, where it is claimed that two or more life tenants are deceased, each of whom had an interest in the property involved, or part thereof, all such life tenancies may be included in one proceeding.

Source: Supreme Court Order No. 4, 1957; SDC Supp 1960, § 37.1213 (1).



§ 21-44-5 Joinder of proceedings as to all property held by life tenant.

21-44-5. Joinder of proceedings as to all property held by life tenant. In any proceeding under the provisions of this chapter, or any other statute or rule of court pertaining to the termination of life estates as defined in § 21-44-1, all property in which an interest was held by any life tenant may be included in one proceeding notwithstanding the fact that the remaindermen may be different, in whole or in part, as to any such property.

Source: Supreme Court Order No. 4, 1957; SDC Supp 1960, § 37.1213 (2).



§ 21-44-6 Life estates in personal property subject to termination--Joinder with proceedings asto real property.

21-44-6. Life estates in personal property subject to termination--Joinder with proceedings as to real property. In any proceeding under the provisions of this chapter, or any other statute or rule of court pertaining to the termination of life estates as defined in § 21-44-1, the right of a life tenant in personal property may be terminated either as the sole purpose of the proceeding or in connection with the termination of an interest in real estate, for which purpose the designation of real property in any such statute or rule of court shall be deemed to include personal property, and reference therein to recording data or recording as applying to real property shall be construed to include filing data or filing as may be applicable to personal property.

Source: Supreme Court Order No. 4, 1957; SDC Supp 1960, § 37.1213 (3).



§ 21-44-7 Lis pendens notice required if property in another county affected.

21-44-7. Lis pendens notice required if property in another county affected. If a petition filed pursuant to § 21-44-3 describes real estate or personal property situated in any county other than that in which such petition is filed, immediately after the filing of such petition, there shall be recorded in the office of the register of deeds of such other county or counties or in the proper office for filing with respect to such personal property a notice of the pendency of the proceeding, containing the title and the object of the proceeding and a description of the property to be affected thereby.

Source: Supreme Court Rule adopted August 10, 1943; Supreme Court Rule adopted April 19, 1948; SDC Supp 1960, § 37.1205.



§ 21-44-8 Order fixing time and place for hearing on petition--Contents.

21-44-8. Order fixing time and place for hearing on petition--Contents. Upon the filing of the petition, the court shall enter an order which shall set forth the name of the petitioner, the name of the life tenant, a description of the real estate or personal property involved, the date of the death of the life tenant, as set forth in the petition, and the nature of the right, title, or interest, or lien or encumbrance as to which the petition prays the termination, and the time and place for hearing.

Source: Supreme Court Rule 574, 1939; SDC 1939, § 37.1204; Supreme Court Rule, Order No. 3, 1954; SL 1982, ch 174, § 3.



§ 21-44-9 Publication of notice of hearing--Mail notice to parties--Other notice ordered bycourt.

21-44-9. Publication of notice of hearing--Mail notice to parties--Other notice ordered by court. Notice of the hearing shall be given by publication of the order for hearing in a legal newspaper of the county in which such petition is filed, once a week for three successive weeks prior to the hearing, and by mailing by regular mail true copies of the order addressed to the life tenant at the life tenant's last known post office address, to the Department of Social Services in Pierre, South Dakota, to the remaindermen entitled to the property on the expiration of the life estate, and to the heirs or heirs at law of the life tenant at their respective post office addresses as set forth in the petition, at least fourteen days prior to the date of the hearing. The court may, in the order for hearing, require any other or further notice to be given which the court deems reasonable. The department need not be specifically named in the notice and may file a claim for any indebtedness owed pursuant to §§ 28-6-23 to 28-6-27, inclusive, at or before the hearing.

Source: SDC 1939, § 37.1205; Supreme Court Rule adopted August 10, 1943; Supreme Court Rule adopted April 19, 1948; SL 1982, ch 174, § 4; SL 1994, ch 229, § 11.



§ 21-44-10 Proceedings for determination of inheritance tax due--Inventory--Service onDepartment of Revenue--Jurisdiction to determine tax.

21-44-10. Proceedings for determination of inheritance tax due--Inventory--Service on Department of Revenue--Jurisdiction to determine tax. If a proceeding for the termination of a life estate under the provisions of this chapter involves the termination of a joint tenancy in which the only surviving joint tenant is the spouse of the decedent, the decedent held no assets other than in joint tenancy with the surviving spouse or life insurance payable to the surviving spouse and the decedent died after June 30, 1980, the court in which the proceeding is pending shall have jurisdiction to determine and decree that, under § 10-40-23.1, no inheritance tax is due by reason of the death of the joint tenant. However, in any other proceeding for the termination of a life estate under the provisions of this chapter, any person desiring to have a determination of inheritance tax chargeable against the property or the surviving life tenant or tenants by reason of the death of the life tenant, may obtain in the proceeding a judicial determination as to whether or not any such tax is due and, if so, the amount which is due, by serving upon the Department of Revenue of the State of South Dakota at least fourteen days prior to the date of hearing a copy of the order for hearing provided for by § 21-44-8, and at the same time filing with the clerk of the court where the proceedings are pending an inventory and report directed to the Department of Revenue furnishing the information prescribed by § 10-41-17 and serving a copy of the inventory and report with proof of the filing of the original upon the Department of Revenue. The Department of Revenue shall file promptly with the clerk of court a formal receipt for the inventory and report. The receipt may be withheld until the furnishing of further information if the inventory and report are not complete. Upon the filing of the receipt, the court shall have jurisdiction to determine and decree whether or not any inheritance tax is due by reason of the death of the life tenant and the coming in of the surviving life tenant or tenants and, if so, the amount of tax due.

Source: SDC 1939, § 37.1212 as enacted by SL 1953, ch 207, § 1; SL 1964, ch 214, § 3; SL 1982, ch 174, § 5; SL 1986, ch 176; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 21-44-11 Validation of prior inheritance tax determinations in circuit court.

21-44-11. Validation of prior inheritance tax determinations in circuit court. All proceedings had prior to July 1, 1953, in any of the circuit courts of this state for the termination of a life estate, or life estates, wherein

(1) An inheritance tax report has been filed with the Department of Revenue of the State of South Dakota; and

(2) His receipt therefor has been issued; and

(3) A stipulation has been made by him as to whether or not any inheritance tax is due the State of South Dakota, and if so, the amount thereof, upon which the court has issued and entered its order declaring whether or not any inheritance tax is due the state, and if so the amount thereof; are hereby legalized, cured and validated; and all such proceedings are hereby declared to be in all respects of like force and effect as though the determination of such inheritance tax was had in the county court.
Source: SL 1953, ch 207, § 2; SDC Supp 1960, § 65.0345; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 21-44-12 Persons permitted to appear at hearing on termination of estate.

21-44-12. Persons permitted to appear at hearing on termination of estate. Upon the hearing ordered pursuant to § 21-44-8 any person interested may appear and be heard on the question of whether the relief prayed for in the petition is to be granted.

Source: Supreme Court Rule 576, 1939; SDC 1939, § 37.1206; Supreme Court Rule adopted August 10, 1943.



§ 21-44-13 Procedure on contested petitions.

21-44-13. Procedure on contested petitions. If the petition is contested, the procedure shall be the same as upon other trials to the court, and the court must make findings of fact and conclusions of law unless the same are waived by any method of waiver provided by law.

Source: SDC 1939 & Supp 1960, § 37.1207.



§ 21-44-14 Inquiry and proof required on uncontested petition.

21-44-14. Inquiry and proof required on uncontested petition. Whether or not such petition is opposed, the court must inquire into the matters set forth and shall grant the prayer of such petition only if satisfied that the life tenant is in fact deceased, and that his right, title, or interest in, or lien or encumbrance upon, the real estate or personal property involved, has terminated by reason of his death.

Source: Supreme Court Rule 576, 1939; SDC 1939, § 37.1206; Supreme Court Rule adopted August 10, 1943.



§ 21-44-15 Clear and convincing proof required--Adjournment to secure additional evidence--Affidavits to establish death of life tenant.

21-44-15. Clear and convincing proof required--Adjournment to secure additional evidence--Affidavits to establish death of life tenant. Clear and convincing proof of the identity and death of the life tenant must be submitted. If the court is not satisfied with the proof offered at the hearing whether it be contested or not, the court may adjourn such hearing to a convenient future date, and require the petitioner at such adjourned hearing to produce a certified copy of the death certificate of the life tenant, if he died within a state where such certificates are a matter of public record, or in lieu thereof, the affidavits of two or more persons, that they knew the life tenant in his lifetime, and after his death saw his body.

If such affidavits are made outside South Dakota, they must be accompanied by a statement of an officer of the state or country where such affidavits are made, that he personally knows affiants, that they are persons having a good reputation for truth and veracity, and as law abiding citizens.

Source: Supreme Court Rule adopted August 10, 1943; SDC Supp 1960, § 37.1206.



§ 21-44-16 Statement or affidavit establishing death of person in military service.

21-44-16. Statement or affidavit establishing death of person in military service. If the life tenant was in the military service at the time of his death, the written statement of his commanding officer giving the facts of his death, signed by such commanding officer with his rank and organization, or the affidavit of one or more soldiers who knew the fact of his death, may be accepted in lieu of any of the proof required by § 21-44-15.

Source: Supreme Court Rule adopted August 10, 1943; SDC Supp 1960, § 37.1206.



§ 21-44-17 Presumption of death after seven years' absence.

21-44-17. Presumption of death after seven years' absence. If any person upon whose life any estate or interest in property depends, remains without the United States or absents himself in the state or elsewhere for seven years together, such person must be accounted naturally dead in any action or special proceeding concerning any such property in which his death shall come in question unless sufficient proof be made in such case that he is living.

Source: CCivP 1877, § 498; CL 1887, § 5312; RCCivP 1903, § 537; RC 1919, § 2729; SDC 1939, § 36.0205; SL 1957, ch 191.



§ 21-44-18 Denial of petition if proof insufficient--Order to proceed in quiet title action.

21-44-18. Denial of petition if proof insufficient--Order to proceed in quiet title action. If the court is not satisfied with the proof finally offered, the court may deny the petition or order the petitioner to proceed under chapter 21-41.

Source: Supreme Court Rule adopted August 10, 1943; SDC Supp 1960, § 37.1206.



§ 21-44-19 Judgment finding life tenant deceased and terminating life estate--Effect of judgment.

21-44-19. Judgment finding life tenant deceased and terminating life estate--Effect of judgment. Upon the completion of the hearing and compliance with the procedure and proof required by this chapter, the court may make an order or judgment, finding as a fact upon the question of the death of the life tenant and adjudicating upon the termination of the life tenant's right, title, interest, lien, or claim upon the property involved. The order or judgment of the court shall be of the same force and effect and finality of other judgments of the circuit court. If the court shall find or adjudge as a fact that the life tenant is deceased, such adjudication terminates all right, title, interest, lien, or claim of such life tenant and those claiming under him adversely to the remainderman or his successor in interest, unless the same is asserted as provided in § 21-44-24.

Source: SDC 1939 & Supp 1960, § 37.1207.



§ 21-44-20 Validation of prior proceedings as to personal property.

21-44-20. Validation of prior proceedings as to personal property. All proceedings had prior to July 1, 1957, for the termination of life estates in personal property pursuant to the provisions of this chapter, where such proceedings evidence a compliance with such chapter in every respect except that where real property is indicated therein reference is made to such personal property, or to both real and personal property upon a consolidation of proceedings, are hereby legalized, cured and validated, and all such life estates are deemed to be and are terminated.

Source: SL 1957, ch 504; SDC Supp 1960, § 65.0336.



§ 21-44-21 Validation of prior proceedings joining different claims as to personal property--Protection of vested rights.

21-44-21. Validation of prior proceedings joining different claims as to personal property--Protection of vested rights. All proceedings for termination of life estate conducted prior to July 1, 1957, in which personal property has been involved, in which two or more life tenants were named, or in which the remaindermen were not identical as to all property involved, are hereby legalized, cured, and validated, and all such proceedings are hereby declared to be in all respects of like force and effect as if expressly authorized by the law in effect at the time such proceeding was conducted.

If any person had any vested right in any property, or other rights of any kind, by reason of any of the matters referred to in paragraph one hereof, if no action or proceeding to enforce such right was begun prior to July 1, 1958, such rights shall be forever barred; and no action or proceeding so brought is of any force or effect, or maintainable in any court of this state, unless, prior to July 1, 1958, there was recorded in the office of the register of deeds of the county in which the property affected is situated, a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1957, ch 503; SDC Supp 1960, § 65.0335.



§ 21-44-22 Validation of prior proceedings where notice or allegations were insufficient.

21-44-22. Validation of prior proceedings where notice or allegations were insufficient. In all instances where an order terminating a life estate of any person in and to any real property has been made by the circuit court as provided by this chapter, any and all such orders for hearing and all orders and decrees made and entered in any such proceedings in the circuit court aforesaid, where the hearing has been had at the time and place as specified in the order for hearing, notwithstanding the fact that less than three weeks intervened between the date of the first publication of notice and the date of hearing, and notwithstanding any failure in any or either of said proceedings to state the date of the death of the life tenant are hereby legalized and validated.

Source: SL 1953, ch 495; SL 1957, ch 502; SDC Supp 1960, § 65.0334.



§ 21-44-23 Recording of judgment terminating estate--Prima facie evidence.

21-44-23. Recording of judgment terminating estate--Prima facie evidence. A certified copy of the order or judgment of the circuit court must be filed in the office of the register of deeds of the county wherein the real estate involved, or any portion sought to be affected by the judgment is situated. Thirty days after such recording the same shall constitute prima facie evidence of the fact of the death of the life tenant and of all other matters set forth in such order.

Source: SDC 1939 & Supp 1960, § 37.1208.



§ 21-44-24 Action to set aside judgment terminating estate--Bona fide purchaser orencumbrancer protected.

21-44-24. Action to set aside judgment terminating estate--Bona fide purchaser or encumbrancer protected. Any person interested who questions the fact of such death may at any time commence an action in the circuit court to set aside the judgment or order of the court and file for record in the office of such register of deeds, a notice subscribed and verified by him, giving the description of the real estate or personal property involved, and the basis and reasons as to his raising such question as to the fact of death, but no purchaser or encumbrancer of such real estate or personal property, or any part thereof, in good faith and for value, more than thirty days after the recording of the certified copy of the order or judgment shall be subject to any claim growing out of the rights of the life tenant.

Source: SDC 1939 & Supp 1960, § 37.1208.



§ 21-44-25 Prospective and retrospective application of chapter.

21-44-25. Prospective and retrospective application of chapter. This chapter shall apply regardless of whether the death of the life tenant is claimed to have occurred prior or subsequent to the enactment of this code.

Source: SDC 1939 & Supp 1960, § 37.1202.



§ 21-44-26 Remedy not exclusive.

21-44-26. Remedy not exclusive. The remedy provided by this chapter is not exclusive, and any remainderman or his successor in interest may resort to any other remedy provided by this code, for the establishment of any rights growing out of the claimed death of the life tenant.

Source: SDC 1939 & Supp 1960, § 37.1209.



§ 21-44-27 Termination of spousal joint tenancy by any interested person.

21-44-27. Termination of spousal joint tenancy by any interested person. If the spouse of a decedent is the sole surviving joint tenant in real property, any interested person may terminate the joint tenancy by furnishing the register of deeds of the county where the property is located with an affidavit setting forth the following:

(1) The name and date of death of the deceased joint tenant;

(2) The legal description of the real property held in joint tenancy;

(3) The name of the surviving spouse of the deceased joint tenant;

(4) That the surviving spouse of the deceased joint tenant is the sole surviving joint tenant in the real property.

The affidavit shall be accompanied by a certified copy of the death certificate of the deceased joint tenant. The affidavit may be filed in lieu of the report required by § 10-41-17.

Source: SL 1995, ch 119; SL 1996, ch 149; SL 1999, ch 114, § 1.






Chapter 45 - Partition And Sale Of Real Estate

§ 21-45-1 Property subject to partition or sale--Persons entitled to bring action.

21-45-1. Property subject to partition or sale--Persons entitled to bring action. When several cotenants hold and are in possession of real property as partners, joint tenants, or tenants in common, in which one or more of them have an estate of inheritance or for life or lives or for years, an action may be brought by one or more of such persons for a partition thereof according to the respective rights of the persons interested therein and for a sale of such property or a part thereof, if it appear that a partition cannot be made without great prejudice to the owners.

Source: CCivP 1877, § 548; CL 1887, § 5362; RCCivP 1903, § 587; RC 1919, § 2798; SDC 1939 & Supp 1960, § 37.1401.



§ 21-45-2 Consent by conservator to partition without action.

21-45-2. Consent by conservator to partition without action. The conservator of any minor or protected person, who is interested in real property held in joint tenancy or in common or in any other manner so as to authorize his being made a party to an action for the partition thereof, may consent to partition without action and agree upon the share to be set off to such minor or protected person entitled and may execute a release on his behalf to the owners of the shares of the parts to which they may be respectively entitled upon an order of the court.

Source: SDC 1939 & Supp 1960, § 37.1402; SL 1993, ch 213, § 102.



§ 21-45-3 Persons to whom summons directed--General direction to unknown persons.

21-45-3. Persons to whom summons directed--General direction to unknown persons. The summons in an action brought pursuant to § 21-45-1 must be directed to all the joint tenants and tenants in common, and all persons having an interest in, or any lien of record by mortgage, judgment, or otherwise, upon the property or upon any particular portion thereof; and if it appears necessary to adjudicate the rights of unknown claimants of any kind, it may contain a general direction as follows: to all persons unknown who have or claim to have, any interest in the property described in the complaint.

Source: CCivP 1877, § 552; CL 1887, § 5366; RCCivP 1903, § 591; RC 1919, § 2802; SDC 1939 & Supp 1960, § 37.1406.



§ 21-45-4 Grantees and lien holders need not be joined unless claim recorded.

21-45-4. Grantees and lien holders need not be joined unless claim recorded. No person having a conveyance of, or claiming a lien on the property, or some part of it, need be made a party to the action, unless such conveyance or lien appear of record.

Source: CCivP 1877, § 550; CL 1887, § 5364; RCCivP 1903, § 589; RC 1919, § 2800; SDC 1939 & Supp 1960, § 37.1404.



§ 21-45-5 Service of summons--Description included when served by publication.

21-45-5. Service of summons--Description included when served by publication. The summons must be served in the manner prescribed for service of summons in actions to determine adverse claims to real estate, and when the summons is served by publication, it must contain a description of the property.

Source: CCivP 1877, § 553; CL 1887, § 5367; RCCivP 1903, § 592; RC 1919, § 2803; SDC 1939 & Supp 1960, § 37.1407.



§ 21-45-6 Interests of parties set forth in complaint--Allegations as to unknown and contingentinterests.

21-45-6. Interests of parties set forth in complaint--Allegations as to unknown and contingent interests. The interests of all persons in the property, whether such persons be known or unknown, must be set forth in the complaint specifically and particularly, as far as known to the plaintiff; and if one or more of the parties, or the share or quantity of interest of any of the parties, be unknown to the plaintiff or be uncertain or contingent, or the ownership of the inheritance depend upon an executory devise, or the remainder of a contingent remainder, so that such parties cannot be named, that fact must be set forth in the complaint.

Source: CCivP 1877, § 549; CL 1887, § 5363; RCCivP 1903, § 588; RC 1919, § 2799; Supreme Court Rule 578, 1939; SDC 1939 & Supp 1960, § 37.1403.



§ 21-45-7 Lis pendens notice required--Constructive notice.

21-45-7. Lis pendens notice required--Constructive notice. Immediately after filing the complaint in the circuit court, the plaintiff must record in the office of the register of deeds of the county or of the several counties in which the property is situated, a notice of the pendency of the action, containing the names of the parties, so far as known, the object of the action, and a description of the property to be affected thereby. From the time of filing such notice for record all persons shall be deemed to have notice of the pendency of the action.

Source: CCivP 1877, § 551; CL 1887, § 5365; RCCivP 1903, § 590; RC 1919, § 2801; SDC 1939 & Supp 1960, § 37.1405.



§ 21-45-8 Lien holders and encumbrancers of record joined by order of court--Referee todetermine status of liens and encumbrances.

21-45-8. Lien holders and encumbrancers of record joined by order of court--Referee to determine status of liens and encumbrances. If it appears to the court by the certificate of the register of deeds or clerk of courts, or by the verified statement of any person who may have examined or searched the records, that there are outstanding liens or encumbrances of record upon such real property, or any part or portion thereof, which existed and were of record at the time of the commencement of the action, and the persons holding such liens are not made parties to the action, the court must either order such persons to be made parties to the action, by an amendment or supplemental complaint, or appoint a referee to ascertain whether or not such liens or encumbrances have been paid or, if not paid, what amount remains due thereon, and their order among the liens or encumbrances severally held by such persons and the parties to the action, and whether the amount remaining due thereon has been secured in any manner, and if secured, the nature and extent of the security.

Source: CCivP 1877, § 557; CL 1887, § 5371; RCCivP 1903, § 596; RC 1919, § 2807; SDC 1939 & Supp 1960, § 37.1411.



§ 21-45-9 Notice to lien holders to appear before referee--Service of notice--Report of referee.

21-45-9. Notice to lien holders to appear before referee--Service of notice--Report of referee. The plaintiff must cause a notice to be served, a reasonable time previous to the day for appearance before the referee appointed on each person having outstanding liens of record, who is not a party to the action, to appear before the referee at a specified time and place, to make proof, by his own affidavit or otherwise, of the amount due or to become due contingently or absolutely thereon. In case such person be absent, or his residence be unknown, service may be made by publication or notice to his agent, under the direction of the court, in such manner as may be proper. The report of the referee thereon must be made to the court and must be confirmed, modified, or set aside and a new reference ordered, as the justice of the case may require.

Source: CCivP 1877, § 558; CL 1887, § 5372; RCCivP 1903, § 597; RC 1919, § 2808; SDC 1939 & Supp 1960, § 37.1411.



§ 21-45-10 Validation of prior appearances by personal representatives.

21-45-10. Validation of prior appearances by personal representatives. In all partition proceedings including sales conducted before July 1, 1947 in the circuit courts of this state, in which any duly appointed, qualified and acting personal representative shall have appeared as a party plaintiff, or defendant, and the heirs or devisees therein were not named as parties or served with process, the appearance of such personal representative in his official capacity shall be deemed to have been an appearance on behalf of all the heirs or devisees, and where such proceedings including sales shall have been duly confirmed, the same is hereby legalized, cured and validated and the authority of such personal representative to appear as a party plaintiff or defendant on behalf of the heirs or devisees is hereby confirmed.

Source: SL 1947, ch 166; SDC Supp 1960, § 65.0322.



§ 21-45-11 Contents of answer.

21-45-11. Contents of answer. The defendants who have been served with process in the action, or who have appeared without such service, must set forth in their answers, fully and particularly, the origin, nature, and extent of their respective interests in the property; and if such defendants claim a lien on the property by mortgage, judgment, or otherwise, they must state the original amount and date of same, and the sum remaining due thereon; also whether the same has been secured in any other way or not; and if secured, the nature and extent of such security, or they are deemed to have waived their right to such lien.

Source: CCivP 1877, § 554; CL 1887, § 5368; RCCivP 1903, § 593; RC 1919, § 2804; Supreme Court Rule 579, 1939; SDC 1939 & Supp 1960, § 37.1408.



§ 21-45-12 Trial and determination of rights of parties in property--Rights of unknown persons.

21-45-12. Trial and determination of rights of parties in property--Rights of unknown persons. The rights of the several parties, plaintiff as well as defendant, may be put in issue, tried, and determined in such action; and when a sale of the premises is necessary, the title must be ascertained by proof to the satisfaction of the court, before the judgment of sale can be made; and where service of the complaint has been made by publication, like proof must be required of the right of the absent or unknown parties before such judgment is rendered; except that where there are several unknown persons having an interest in the property, their rights may be considered together in the action, as not between themselves.

Source: CCivP 1877, § 555; CL 1887, § 5369; RCCivP 1903, § 594; RC 1919, § 2805; SDC 1939 & Supp 1960, § 37.1409.



§ 21-45-13 Abstract of title required--Notice of availability--Custody and inspection--Allowanceas costs.

21-45-13. Abstract of title required--Notice of availability--Custody and inspection--Allowance as costs. If it appears to the court that it was necessary to have made an abstract of the title to the property to be partitioned, and such abstract shall have been procured by the plaintiff, or if the plaintiff shall have failed to have the same made before the commencement of the action, and any of the defendants shall have had such abstract afterwards made, the cost of the abstract, with interest thereon from the time the same is subject to the inspection of the respective parties, must be allowed and taxed. Whenever such abstract is produced by the plaintiff before the commencement of the action, he must file with his complaint a notice that an abstract of the title has been made and is subject to the inspection and use of all the parties to the action, designating therein where the abstract will be kept for inspection. But if the plaintiff shall have failed to procure such abstract before commencing the action, and any defendant shall procure the same to be made, he shall, as soon as he has directed it to be made, file a notice thereof in the action with the clerk of courts, stating who is making the same, and where it will be kept when finished. The court, or the judge thereof, may direct, from time to time, during the progress of the action, who shall have the custody of the abstract.

Source: CCivP 1877, § 594; CL 1887, § 5408; RCCivP 1903, § 633; RC 1919, § 2844; SDC 1939 & Supp 1960, § 37.1441.



§ 21-45-14 Interest allowed on disbursements directed by court.

21-45-14. Interest allowed on disbursements directed by court. Whenever, during the progress of the action for partition, any disbursements shall have been made under the direction of the court or the judge thereof, by a party thereto, interest must be allowed thereon from the time of making such disbursements.

Source: CCivP 1877, § 596; CL 1887, § 5410; RCCivP 1903, § 635; RC 1919, § 2845; SDC 1939 & Supp 1960, § 37.1440.



§ 21-45-15 Order directing partition of property--Referees appointed.

21-45-15. Order directing partition of property--Referees appointed. Except as provided by § 21-45-28, upon requisite proof being made, the court must order partition of the property in kind according to the respective rights of the parties, as ascertained by the court, and must designate the portion to remain undivided for the owners whose interests remain unknown or are not ascertained. For partition in kind the court must appoint three referees unless the parties file written consent for one, in which case one only shall be appointed and may perform all of the duties required of three.

Source: CCivP 1877, §§ 559, 593; CL 1887, §§ 5373, 5407; RCCivP 1903, §§ 598, 632; RC 1919, §§ 2809, 2843; SDC 1939 & Supp 1960, § 37.1412.



§ 21-45-16 Partition by original cotenancies--Further partition or cotenancy.

21-45-16. Partition by original cotenancies--Further partition or cotenancy. Whenever from any cause it is, in the opinion of the court, impracticable or highly inconvenient to make a complete partition, in the first instance, among all the parties in interest, the court may first ascertain and determine the shares or interest respectively held by the original cotenants, and thereupon adjudge and cause a partition to be made, as if such original cotenants were the parties and sole parties in interest, and the only parties to the action; and thereafter may proceed in like manner to adjudge and make partition separately of each share or portion so ascertained or allotted as between those claiming under the original tenant to whom the same shall have been so set apart, or may allow them to remain tenants in common thereof, as they may desire.

Source: CCivP 1877, § 556; CL 1887, § 5370; RCCivP 1903, § 595; RC 1919, § 2806; SDC 1939 & Supp 1960, § 37.1410.



§ 21-45-17 Partition according to respective rights of parties--Surveys and landmarks.

21-45-17. Partition according to respective rights of parties--Surveys and landmarks. In making the partition, the referees must divide the property and allot the several portions thereof to the respective parties, quality and quantity relatively considered, according to the respective rights of the parties as determined by the court, pursuant to the provisions of this chapter, designating the several portions by proper landmarks, and may employ a surveyor with the necessary assistants to aid them.

Source: CCivP 1877, § 560; CL 1887, § 5374; RCCivP 1903, § 599; RC 1919, § 2810; SDC 1939 & Supp 1960, § 37.1413.



§ 21-45-18 Road or street set aside before partition or sale.

21-45-18. Road or street set aside before partition or sale. Before making partition or sale, the referees may, whenever it will be for the advantage of those interested, set apart a portion of the property for a way, road, or street, and the portion so set apart shall not be assigned to any of the parties or sold, but shall remain an open and public way, road, or street, unless the referees shall set the same apart as a private way for the use of the parties interested, or some of them, their heirs, or assigns, in which case it shall remain such private way.

Source: CCivP 1877, § 560; CL 1887, § 5374; RCCivP 1903, § 599; RC 1919, § 2810; SDC 1939 & Supp 1960, § 37.1413.



§ 21-45-19 Unequal division with compensatory payments between parties.

21-45-19. Unequal division with compensatory payments between parties. When it appears that the partition cannot be made equal between the parties according to their respective rights, without prejudice to the rights and interests of some of them, and a partition be ordered, the court may adjudge compensation to be made by one party to another, on account of the inequality; but such compensation shall not be required to be made to others by owners unknown, nor by an infant, unless it appears that such infant has personal property sufficient for that purpose, and that his interest will be promoted thereby. In all cases the court has power to make compensatory adjustment between the respective parties, according to the ordinary principles of equity.

Source: CCivP 1877, § 588; CL 1887, § 5402; RCCivP 1903, § 627; RC 1919, § 2838; SDC 1939 & Supp 1960, § 37.1427.



§ 21-45-20 Report of referees on partition made.

21-45-20. Report of referees on partition made. The referees must make a report of their proceedings, specifying therein the manner in which they executed their trust, and describing the property divided and the share allotted to each party, with a particular description of each share.

Source: CCivP 1877, § 561; CL 1887, § 5375; RCCivP 1903, § 600; RC 1919, § 2811; SDC 1939 & Supp 1960, § 37.1414.



§ 21-45-21 Expenses and fees apportioned among parties.

21-45-21. Expenses and fees apportioned among parties. The expenses of the referees, including those of a surveyor and his assistants, when employed, must be ascertained and allowed by the court, and the amount thereof, together with the fees allowed by the court, in its discretion, to the referees, must be apportioned among the different parties to the action, equitably.

Source: CCivP 1877, § 564; CL 1887, § 5378; RCCivP 1903, § 603; RC 1919, § 2814; SDC 1939 & Supp 1960, § 37.1415.



§ 21-45-22 Court action on referees' report--Appointment of new referees.

21-45-22. Court action on referees' report--Appointment of new referees. The court may confirm, change, modify, or set aside the report, and if necessary, appoint new referees.

Source: CCivP 1877, § 562; CL 1887, § 5376; RCCivP 1903, § 601; RC 1919, § 2812; SDC 1939 & Supp 1960, § 37.1416.



§ 21-45-23 Judgment of partition--Persons bound by judgment.

21-45-23. Judgment of partition--Persons bound by judgment. Upon the report being confirmed, judgment must be rendered that such partition be effectual forever, which judgment is binding and conclusive:

(1) On all persons named as parties to the action, and their legal representatives, who have at the time any interest in the property divided, or any part thereof, as owners in fee, or as tenants for life or for years, or as entitled to the reversion, remainder, or the inheritance of such property, or any part thereof, after the determination of a particular estate therein, and who by any contingency may be entitled to a beneficial interest in the property, or who have an interest in any undivided share thereof as tenants for years or for life;

(2) On all persons interested in the property, who may be unknown, to whom notice has been given in the action for partition by publication;

(3) On all other persons claiming from such parties or persons, or either of them.
Source: CCivP 1877, § 562; CL 1887, § 5376; RCCivP 1903, § 601; RC 1919, § 2812; SDC 1939 & Supp 1960, § 37.1416.



§ 21-45-24 Costs apportioned among parties by judgment--Lien and execution against property--Expense of litigation between some of parties.

21-45-24. Costs apportioned among parties by judgment--Lien and execution against property--Expense of litigation between some of parties. The costs of partition, including reasonable counsel fees, expended by the plaintiff or either of the defendants, for the common benefit, fees of referees, and other disbursements, must be paid by the parties respectively entitled to share in the lands divided, in proportion to their respective interests therein, and may be included and specified in the judgment. In that case they shall be a lien on the several shares, and the judgment may be enforced by execution against such shares, and against other property held by the respective parties. When, however, litigation arises between some of the parties only, the court may require the expense of such litigation to be paid by the parties thereto, or any of them.

Source: CCivP 1877, § 592; CL 1887, § 5406; RCCivP 1903, § 631; RC 1919, § 2842; SDC 1939 & Supp 1960, § 37.1442.



§ 21-45-25 Tenants for years not affected by judgment.

21-45-25. Tenants for years not affected by judgment. The judgment of partition does not affect tenants for years less than ten, to the whole of the property which is the subject of the partition.

Source: CCivP 1877, § 563; CL 1887, § 5377; RCCivP 1903, § 602; RC 1919, § 2813; SDC 1939 & Supp 1960, § 37.1417.



§ 21-45-26 Judgment survives death of party.

21-45-26. Judgment survives death of party. No judgment is invalidated by reason of the death of any party before final judgment or decree; but such judgment or decree is as conclusive against the heirs, legal representatives, or assigns of such decedent, as if it had been entered before his death.

Source: CCivP 1877, § 562; CL 1887, § 5376; RCCivP 1903, § 601; RC 1919, § 2812; SDC 1939 & Supp 1960, § 37.1416.



§ 21-45-27 Lien on undivided interest chargeable to share allocated--Partition costs preferred.

21-45-27. Lien on undivided interest chargeable to share allocated--Partition costs preferred. When a lien is on an undivided interest or estate of any of the parties, such lien, if a partition be made, shall thenceforth be a charge only on the share assigned to such party; but such share must first be charged with its just proportion of the costs of the partition, in preference to such lien.

Source: CCivP 1877, § 565; CL 1887, § 5379; RCCivP 1903, § 604; RC 1919, § 2815; SDC 1939 & Supp 1960, § 37.1428.



§ 21-45-28 Sale ordered when partition not practical--Appointment of referees.

21-45-28. Sale ordered when partition not practical--Appointment of referees. If it appear to the satisfaction of the court that the property, or any part of it, is so situated that partition cannot be made without great prejudice to the owners, the court may order a sale thereof, for which purpose it may appoint one or more, but not exceeding three referees, in its discretion.

Source: CCivP 1877, §§ 559, 593; CL 1887, §§ 5373, 5407; RCCivP 1903, §§ 598, 632; RC 1919, §§ 2809, 2843; SDC 1939 & Supp 1960, § 37.1412.



§ 21-45-29 Estate for life or years set off in part of property not sold.

21-45-29. Estate for life or years set off in part of property not sold. When a part of the property only is ordered to be sold, if there be an estate for life or years in an undivided share of the whole property, such estate may be set off in any part of the property, not ordered to be sold.

Source: CCivP 1877, § 566; CL 1887, § 5380; RCCivP 1903, § 605; RC 1919, § 2816; SDC 1939 & Supp 1960, § 37.1429.



§ 21-45-30 Sale at public auction to highest bidder--Publication of notice of sale.

21-45-30. Sale at public auction to highest bidder--Publication of notice of sale. All sales of real property, made by referees, under this chapter must be made at public auction to the highest bidder, upon notice published in the manner required for the sale of real property on execution, except that the sale may be held at the site of the property when so ordered by the court. The notice must state the terms of sale, and if the property, or any part of it, is to be sold subject to a prior estate, charge or lien, that must be stated in the notice.

Source: CCivP 1877, § 571; CL 1887, § 5385; RCCivP 1903, § 610; RC 1919, § 2821; SDC 1939, § 37.1430; SL 1943, ch 137, § 1; SL 1957, ch 193.



§ 21-45-31 Order for sale at site of property--Reservation of power to receive higher bid athearing.

21-45-31. Order for sale at site of property--Reservation of power to receive higher bid at hearing. In the order for sale the court may provide for a sale at the site of the property upon a showing that it would be advantageous to have the sale where the property is located, and shall also provide that the sale may not be confirmed should a higher and better bid, in an amount to be specified in said order, be filed in writing at the hearing upon the report of sale by the referee.

Source: SDC 1939, § 37.1430 as added by SL 1943, ch 137, § 1; SL 1957, ch 193.



§ 21-45-32 Credit terms ordered by court and announced at sale--Separate sale of distinct tracts.

21-45-32. Credit terms ordered by court and announced at sale--Separate sale of distinct tracts. In all cases of sales of property, the terms must be made known at the time, and if the premises consist of distinct farms or lots, they must be sold separately. The court must, in the order for sale, direct the terms of credit which may be allowed for the purchase money of any portion of the real property, of which it may direct a sale on credit, and for that portion of which the purchase money is required to be invested for the benefit of unknown owners, infants, or parties out of the state.

Source: CCivP 1877, §§ 572, 578; CL 1887, §§ 5386, 5392; RCCivP 1903, §§ 611, 617; RC 1919, §§ 2822, 2828; SDC 1939, § 37.1430; SL 1943, ch 137, § 1; SL 1957, ch 193.



§ 21-45-33 Referees and conservators disqualified from purchasing at sale.

21-45-33. Referees and conservators disqualified from purchasing at sale. None of the referees, nor any person for the benefit of any of them, can be interested in any purchase; nor can a conservator of a minor party be interested in the purchase of any real property being the subject of the action except for the benefit of the minor. All sales contrary to the provisions of this section are void.

Source: SDC 1939 & Supp 1960, § 37.1434; SL 1993, ch 213, § 103.



§ 21-45-34 Purchase by cotenant or lien holder.

21-45-34. Purchase by cotenant or lien holder. When a party entitled to a share of the property, or an encumbrancer entitled to have his lien paid out of the sale, becomes a purchaser, the referees may take his receipt for so much of the proceeds of the sale as belongs to him.

Source: CCivP 1877, § 582; CL 1887, § 5396; RCCivP 1903, § 621; RC 1919, § 2832; SDC 1939 & Supp 1960, § 37.1435.



§ 21-45-35 Payment to guardian of proceeds of sale.

21-45-35. Payment to guardian of proceeds of sale. If the share of a minor is sold, the proceeds of the sale may be paid by the referee making the sale to his guardian, or the guardian ad litem appointed for him in the action, upon giving the security required by law, or directed by order of the court.

Source: SDC 1939 & Supp 1960, § 37.1425; SL 1993, ch 213, § 104.



§ 21-45-36 Undertaking required of conservator receiving proceeds of sale.

21-45-36. Undertaking required of conservator receiving proceeds of sale. The conservator of a minor or protected person whose interest in real property has been sold, may receive in behalf of such person his share of the proceeds of such real property from the referees, on executing, with sufficient sureties, an undertaking, approved by a judge of the court, that he will faithfully discharge the trust imposed in him, and will render a true and just account to the person entitled thereto, or to his legal representative.

Source: SDC 1939 & Supp 1960, § 37.1426; SL 1993, ch 213, § 105.



§ 21-45-37 Security taken by referees delivered to parties for agreed or adjudicated shares--Filingof agreement and receipt.

21-45-37. Security taken by referees delivered to parties for agreed or adjudicated shares--Filing of agreement and receipt. When security is taken by the referees on a sale and the parties interested in such security, by an instrument in writing, under their hands, delivered to the referees, agree upon the shares and proportions to which they are respectively entitled, or when shares and proportions have been previously adjudged by the court, such securities must be taken in the names of and payable to the parties respectively entitled thereto, and must be delivered to such parties upon their receipts therefor. Such agreement and receipt must be returned and filed with the clerk.

Source: CCivP 1877, § 586; CL 1887, § 5400; RCCivP 1903, § 625; RC 1919, § 2836; SDC 1939 & Supp 1960, § 37.1433.



§ 21-45-38 Separate securities taken in names of parties by referees.

21-45-38. Separate securities taken in names of parties by referees. The referees may take separate mortgages and other securities for the whole or convenient portions of the purchase money, or such parts of the property as are directed by the court to be sold on credit, for the shares of any known owner of full age, in the name of such owner; and for the shares of a minor, in the name of the conservator of such minor; and for other shares in the name of the clerk of courts, and his successors in office.

Source: SDC 1939 & Supp 1960, § 37.1431; SL 1993, ch 213, § 106.



§ 21-45-39 Distribution by referees of proceeds of sale--Payment into court.

21-45-39. Distribution by referees of proceeds of sale--Payment into court. The proceeds of sale and the securities taken by the referees, or any part thereof, must be distributed by them to the persons entitled thereto, wherever the court so directs. But in case no direction be given, all of such proceeds and securities must be paid into court, or deposited therein, or as directed by the court.

Source: CCivP 1877, § 569; CL 1887, § 5383; RCCivP 1903, § 608; RC 1919, § 2819; SDC 1939 & Supp 1960, § 37.1420.



§ 21-45-40 Clerk of courts to take and hold security and investment of proceeds.

21-45-40. Clerk of courts to take and hold security and investment of proceeds. When the security of the proceeds of the sale is taken, or when an investment of any such proceeds is made, it must be done, except as herein otherwise provided, in the name of the clerk of courts of the county where the papers are filed, and his successors in office, who must hold the same for the use and benefit of the parties interested, subject to the order of the court.

Source: CCivP 1877, § 585; CL 1887, § 5399; RCCivP 1903, § 624; RC 1919, § 2835; SDC 1939 & Supp 1960, § 37.1432.



§ 21-45-41 Report of sale filed with clerk of courts--Contents.

21-45-41. Report of sale filed with clerk of courts--Contents. Within ten days after the sale of the property, or any part thereof, ordered to be sold, a report thereof, duly verified by the person making the same, shall be filed in the office of the clerk of courts of the county in which the action is pending, and shall

(1) Refer to the order for sale of the property sold;

(2) State when and where the property was sold, and that the sale was in all respects lawfully, honestly, and fairly conducted;

(3) Submit proof of the publication of the notice of sale by attaching the affidavit of publication thereof;

(4) Contain a description of the property sold;

(5) Contain the name and address of the highest bidder for each part of the property sold and the amount of the bid;

(6) Contain a statement and account of the sale fully itemized to show receipts therefrom and all items of costs, fees, disbursements and expenses.
Source: CCivP 1877, § 580; CL 1887, § 5394; RCCivP 1903, § 619; RC 1919, § 2830; SDC 1939, § 37.1436; SL 1947, ch 169.



§ 21-45-42 Exceptions to return of sale--Order fixing time and place for hearing.

21-45-42. Exceptions to return of sale--Order fixing time and place for hearing. At any time within ten days after such return has been filed, any person interested may file exceptions thereto in writing, and no order confirming said sale shall be made until an order of the court has been made fixing a time and place for a hearing upon said report of sale and the exceptions filed thereto, and which shall be done in the same manner and upon the same notice as a hearing upon an order to show cause.

Source: SDC 1939, § 37.1436 as added by SL 1947, ch 169.



§ 21-45-43 Higher and better bid filed before confirmation of sale.

21-45-43. Higher and better bid filed before confirmation of sale. The making of a higher and better bid subsequent to said sale shall not operate as the filing of an exception to the report of sale.

If a higher and better bid is made and filed at any time before the confirmation of sale, then the procedure shall be as prescribed by § 21-45-44.

Source: SDC 1939, § 37.1436 as added by SL 1947, ch 169.



§ 21-45-44 Sale not confirmed if higher and better bid filed--Successive bids at hearing--Orderdirecting conveyance to highest bidder.

21-45-44. Sale not confirmed if higher and better bid filed--Successive bids at hearing--Order directing conveyance to highest bidder. Such sale shall not be confirmed as to any property for which a higher and better bid in writing, equal to or exceeding the amount specified in the order of sale, shall have been filed, prior to or at the hearing upon the return of sale, and successive bids may be received at such hearing. At the close of said bidding the court shall enter an order directing the execution and delivery of a proper conveyance to and the taking of security, if any, from the person filing or making the highest and best bid.

Source: SDC 1939, § 37.1437 as added by SL 1943, ch 137, § 2; SL 1945, ch 161, § 1; SL 1947, ch 170.



§ 21-45-45 Confirmation ex parte when no exceptions or higher bids filed--Order forconveyance.

21-45-45. Confirmation ex parte when no exceptions or higher bids filed--Order for conveyance. If no exceptions be filed to the report of sale, and such fact is made to appear by the certificate of the clerk of courts in whose office the same is filed, and no higher or better bid is filed with said clerk, which likewise is made to appear by the certificates of said clerk, the report of sale may be presented to the court for confirmation and determined ex parte. And if the court shall find that the sale has, in all respects, been made in conformity to the law and the order of the court for the sale, an order shall be made confirming the sale and authorizing and directing the execution and delivery of a proper conveyance and the taking of any security authorized and directed to be taken.

Source: CCivP 1877, § 581; CL 1887, § 5395; RCCivP 1903, § 620; RC 1919, § 2831; SDC 1939, § 37.1437; SL 1943, ch 137, § 2; SL 1945, ch 161, § 1; SL 1947, ch 170.



§ 21-45-46 Sale valid from time of confirmation--Recording of certified copy of order.

21-45-46. Sale valid from time of confirmation--Recording of certified copy of order. The sale is confirmed and valid from the time of the order confirming it, and a certified copy of the order shall be recorded in the office of the register of deeds of the county wherein the property or some part thereof is situated.

Source: SDC 1939, § 37.1437 as added by SL 1947, ch 170.



§ 21-45-47 Validation of prior proceedings in which sales confirmed--Rights barred by no action.

21-45-47. Validation of prior proceedings in which sales confirmed--Rights barred by no action. All sales of real property made pursuant to partition proceedings which were confirmed by an order or judgment of the court in which said sales were held prior to January 1, 1992, are hereby in all things legalized, cured, and validated as fully as if said sale and the partition proceedings in reference thereto had been made in full compliance with all existing laws.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1967, ch 354; SL 1968, ch 275; SL 1972, ch 134; SL 1992, ch 307, § 8.



§ 21-45-48 Recording of conveyance--Persons barred by recorded conveyance.

21-45-48. Recording of conveyance--Persons barred by recorded conveyance. The conveyance must be recorded in the county where the premises are situated, and shall be a bar against all persons interested in the property in any way, who shall have been named as parties in the action; and against all such parties and persons as were unknown if the summons was served by publication, and against all persons claiming under them or either of them and against all persons having unrecorded deeds or liens, at the commencement of the action.

Source: CCivP 1877, § 583; CL 1887, § 5397; RCCivP 1903, § 622; RC 1919, § 2833; SDC 1939 & Supp 1960, § 37.1438.



§ 21-45-49 Disposition of proceeds directed by order confirming sale.

21-45-49. Disposition of proceeds directed by order confirming sale. The order confirming a sale may also make provision directing and authorizing the disposition to be made of the proceeds of a sale.

Source: CCivP 1877, § 581; CL 1887, § 5395; RCCivP 1903, § 620; RC 1919, § 2831; SDC 1939, § 37.1437; SL 1943, ch 137, § 2; SL 1945, ch 161, § 1; SL 1947, ch 170.



§ 21-45-50 Continuation of action between parties when proceeds of sale paid into court--Hearing of further testimony.

21-45-50. Continuation of action between parties when proceeds of sale paid into court--Hearing of further testimony. When the proceeds of the sale of any share or parcel belonging to persons who are parties to the action, and who are known, are paid into court, the action may be continued as between such parties, for the determination of their respective claims thereto, which must be ascertained and adjudged by the court. Further testimony may be taken in court, or by a referee, in the discretion of the court, and the court may, if necessary, require such parties to present the facts or law in controversy by pleadings as in an original action.

Source: CCivP 1877, § 570; CL 1887, § 5384; RCCivP 1903, § 609; RC 1919, § 2820; SDC 1939 & Supp 1960, § 37.1421.



§ 21-45-51 Application of proceeds of sale of encumbered property.

21-45-51. Application of proceeds of sale of encumbered property. The proceeds of the sale of encumbered property must be applied under the direction of the court as follows:

(1) To pay its just proportion of the general costs of the action;

(2) To pay the costs of the reference;

(3) To satisfy and cancel of record the several liens in their order or priority, by payment of the sums due and to become due; the amount due to be verified by affidavit at the time of payment;

(4) The residue among the owners of the property sold, according to their respective shares therein.
Source: CCivP 1877, § 567; CL 1887, § 5381; RCCivP 1903, § 606; RC 1919, § 2817; SDC 1939 & Supp 1960, § 37.1418.



§ 21-45-52 Lien holder required to resort to other secured property.

21-45-52. Lien holder required to resort to other secured property. Whenever any party to an action who holds a lien upon the property or any part thereof, has other securities for the payment of the amount of such lien, the court may, in its discretion, order such security to be exhausted before distribution of the proceeds of sale, or may order a just deduction to be made from the amount of the lien on the property on account thereof.

Source: CCivP 1877, § 568; CL 1887, § 5382; RCCivP 1903, § 607; RC 1919, § 2818; SDC 1939 & Supp 1960, § 37.1419.



§ 21-45-53 Compensation of tenant for life or years--Consent or adjudication of amount payable--Protection of unknown tenant.

21-45-53. Compensation of tenant for life or years--Consent or adjudication of amount payable--Protection of unknown tenant. The person entitled to a tenancy for life or years, whose estate has been sold, is entitled to receive such sum as may be deemed a reasonable satisfaction for such estate, and which the person so entitled may consent to accept instead thereof, by an instrument in writing, filed with the clerk of courts. Upon the filing of such consent, the clerk must enter the same in the minutes of the court. If such consent be not given, filed, and entered at or before the time a judgment of sale is rendered, the court must ascertain and determine what proportion of the proceeds of the sale, after deducting expenses, will be a just and reasonable sum to be allowed on account of such estate, and must order the same to be paid to such party, or deposited in court for him, as the case may require. If the person entitled to such estate for life or years be unknown, the court must provide for the protection of his rights in the same manner, as far as may be, as if he were known and had appeared.

Source: CCivP 1877, §§ 574 to 576; CL 1887, §§ 5388 to 5390; RCCivP 1903, §§ 613 to 615; RC 1919, §§ 2824 to 2826; SDC 1939 & Supp 1960, § 37.1422.



§ 21-45-54 Compensation for future estate--Payment or investment of compensatory share.

21-45-54. Compensation for future estate--Payment or investment of compensatory share. In all cases of sales, where it appears that any person has a vested or contingent future right or estate in any of the property sold, the court must ascertain and settle the proportionate value of such contingent or vested right or estate, and must direct such proportion of the proceeds of the sale to be invested, secured, or paid over, in such manner as to protect the rights and interests of the parties.

Source: CCivP 1877, § 577; CL 1887, § 5391; RCCivP 1903, § 616; RC 1919, § 2827; SDC 1939 & Supp 1960, § 37.1423.



§ 21-45-55 Investment of proceeds of sale for unknown or nonresident owner.

21-45-55. Investment of proceeds of sale for unknown or nonresident owner. When there are proceeds of a sale belonging to an unknown owner, or to a person without the state who has no legal representative within it, the same must be invested in bonds of the United States for the benefit of the persons entitled thereto.

Source: CCivP 1877, § 584; CL 1887, § 5398; RCCivP 1903, § 623; RC 1919, § 2834; SDC 1939 & Supp 1960, § 37.1424.



§ 21-45-56 Receipt and deposit by clerk of courts of securities and investments for parties--Accounting.

21-45-56. Receipt and deposit by clerk of courts of securities and investments for parties--Accounting. The clerk of courts, in whose name a security is taken, or by whom an investment is made, and his successor in office, must receive the interest and principal as it becomes due, and apply and invest the same as the court may direct; and must deposit with the county treasurer all securities taken, and keep an account in a book provided and kept for that purpose in the clerk's office, free for inspection by all persons, of investments and moneys received by him thereon and the disposition thereof.

Source: CCivP 1877, § 587; CL 1887, § 5401; RCCivP 1903, § 626; RC 1919, § 2837; SDC 1939 & Supp 1960, § 37.1439.






Chapter 46 - Partition And Sale Of Personal Property

§ 21-46-1 Property subject to partition or sale--Persons entitled to bring action.

21-46-1. Property subject to partition or sale--Persons entitled to bring action. When several persons hold and are in possession of personal property as partners, joint tenants, or tenants in common, in which one or more of them have an estate of inheritance or for life or lives or for years, an action may be brought by one or more of such persons for a partition thereof according to the respective rights of the persons interested therein and for a sale of such property or a part thereof, if it appears that a partition cannot be made without great prejudice to the owners.

Source: SL 1953, ch 208, § 1; SDC Supp 1960, § 37.14A01.



§ 21-46-2 Venue of action.

21-46-2. Venue of action. The venue of such action shall be the county in which such property or a part thereof is located.

Source: SL 1953, ch 208, § 2; SDC Supp 1960, § 37.14A01.



§ 21-46-3 Procedure for partition or sale.

21-46-3. Procedure for partition or sale. The procedure to be followed shall be the same as provided in chapter 21-45, for the partition of real estate.

Source: SL 1953, ch 208, § 3; SDC Supp 1960, § 37.14A02.



§ 21-46-4 Consolidation of real property and personal property actions.

21-46-4. Consolidation of real property and personal property actions. Where real and personal property are owned by the same persons in substantially like interests, the court, in its discretion, may permit the consolidation of the personal property action established by this chapter with the real property action established by chapter 21-45 to be consolidated into one action.

Source: SL 1953, ch 208, § 4; SDC Supp 1960, § 37.14A03.






Chapter 47 - Actions To Foreclose Real Property Mortgages

§ 21-47-1 Venue of foreclosure actions--Service outside county on nonresident defendant.

21-47-1. Venue of foreclosure actions--Service outside county on nonresident defendant. Actions for the foreclosure or satisfaction of mortgages may be brought in the circuit court for the county where the mortgaged real property or some portion thereof is situated, and in case any defendant be not a resident of the county, process may be served on him in any other county within the state.

Source: CCivP 1877, § 616; CL 1887, § 5430; RCCivP 1903, § 655; RC 1919, § 2897; SDC 1939, § 37.2901; SL 1943, ch 139.



§ 21-47-2 Service by publication on nonresident, absent or unknown defendants.

21-47-2. Service by publication on nonresident, absent or unknown defendants. If the defendant be a nonresident of the state, or absent or concealed or if he be a resident of the state and after due diligence cannot be found in the state, service may be made by publication in the manner prescribed by statute or rule of court in ordinary civil actions but no additional lien on or seizure of property other than that contained in the mortgage or resulting from commencing foreclosure thereof shall be necessary to obtain jurisdiction of the persons served with process by publication. If the mortgagor or any other proper party defendant is deceased, service upon unknown heirs, devisees, legatees, personal representatives, creditors, and other unknown persons, who might have a right of redemption from the mortgage, may be made by publication, as provided by § 15-9-9.

Source: CCivP 1877, § 616; CL 1887, § 5430; RCCivP 1903, § 655; RC 1919, § 2897; SDC 1939, § 37.2901; SL 1943, ch 139.



§ 21-47-3 Joinder as party defendant of person liable on debt secured--Deficiency judgmentagainst persons liable.

21-47-3. Joinder as party defendant of person liable on debt secured--Deficiency judgment against persons liable. If the mortgage debt be secured by the obligation, or other evidence of debt, of any other person than the mortgagor, the plaintiff may make such other person a party to the action, and the court may render judgment for the balance of such debt remaining unsatisfied, after a sale of the mortgaged premises, as well against such other person as against the mortgagor, and may enforce such judgment as in other cases by execution or other process.

Source: CCivP 1877, § 619; CL 1887, § 5433; RCCivP 1903, § 658; RC 1919, § 2900; SDC 1939 & Supp 1960, § 37.2902.



§ 21-47-4 Previous actions for collection of debt to be disclosed by complaint.

21-47-4. Previous actions for collection of debt to be disclosed by complaint. In an action for the foreclosure or satisfaction of a mortgage, the complaint shall state whether any proceedings have been had at law or otherwise for the recovery of the debt secured by such mortgage or any part thereof; and if there has, whether any and what part thereof has been collected.

Source: CCivP 1877, § 620; CL 1887, § 5434; RCCivP 1903, § 659; RC 1919, § 2901; Supreme Court Rule 591, 1939; SDC 1939 & Supp 1960, § 37.2903.



§ 21-47-5 Foreclosure not permitted after money judgment unless execution returnedunsatisfied.

21-47-5. Foreclosure not permitted after money judgment unless execution returned unsatisfied. If it appear that any judgment has been obtained in an action at law for the moneys demanded by such complaint, or any part thereof, no proceedings shall be had in such case unless an execution against the property of the defendant in such judgment has been issued, and the sheriff or other officer shall have made return that the execution is unsatisfied in whole or in part, and that the defendant has no property whereon to satisfy such execution.

Source: CCivP 1877, § 621; CL 1887, § 5435; RCCivP 1903, § 660; RC 1919, § 2902; SDC 1939 & Supp 1960, § 37.2905.



§ 21-47-6 Proceedings at law not had while foreclosure action pending.

21-47-6. Proceedings at law not had while foreclosure action pending. After action for foreclosure shall be commenced, while the same is pending, no proceedings at law shall be had for the recovery of the debt secured by the mortgage, or any part thereof, unless authorized by the court.

Source: CCivP 1877, § 618; CL 1887, § 5432; RCCivP 1903, § 657; RC 1919, § 2899; SDC 1939 & Supp 1960, § 37.2904.



§ 21-47-7 Injunction to restrain injury to property during existence of lien or foreclosure.

21-47-7. Injunction to restrain injury to property during existence of lien or foreclosure. The court may by injunction, on good cause shown, restrain the party in possession from doing any act to the injury of real property during the existence of a lien or foreclosure of a mortgage thereon, and until the expiration of the time allowed for redemption.

Source: CCivP 1877, § 634; CL 1887, § 5448; RCCivP 1903, § 674; RC 1919, § 2913; SDC 1939 & Supp 1960, § 37.2906.



§ 21-47-8 Dismissal of complaint on payment into court of installments then due.

21-47-8. Dismissal of complaint on payment into court of installments then due. Whenever an action shall be commenced for the foreclosure of a mortgage upon which there shall be due any interest or any portion or installment of the principal, and there shall be other portions or installments to become due subsequently, the complaint shall be dismissed upon the defendant bringing into court at any time before entry of judgment the principal and interest due, with costs and disbursements.

Source: CCivP 1877, § 626; CL 1887, § 5440; RCCivP 1903, § 666; RC 1919, § 2906; SDC 1939 & Supp 1960, § 37.2907.



§ 21-47-9 Examination of premises on judgment for plaintiff.

21-47-9. Examination of premises on judgment for plaintiff. If the defendant shall not bring into court the amount due, with costs, or if, for any other cause, a judgment or decree shall be entered for the plaintiff, the court may appoint a referee to ascertain and report the situation of the mortgaged premises, or may determine the same on oral or other testimony.

Source: CCivP 1877, § 628; CL 1887, § 5442; RCCivP 1903, § 668; RC 1919, § 2908; SDC 1939 & Supp 1960, § 37.2909.



§ 21-47-10 Stay of further proceedings on payment before sale of installments then due--Enforcement of judgment on subsequent default.

21-47-10. Stay of further proceedings on payment before sale of installments then due--Enforcement of judgment on subsequent default. If any time before sale, the defendant shall bring into court the principal and interest due, with costs, the proceedings in the foreclosure action shall be stayed until a further default, and in case of a subsequent default in the judgment of any of the installments, or any part thereof, of such mortgage, the court may enforce by order or other process the collection of such subsequent installment.

Source: CCivP 1877, § 627; CL 1887, § 5441; RCCivP 1903, § 667; RC 1919, § 2907; SDC 1939 & Supp 1960, § 37.2908.



§ 21-47-11 Sale by parcels to pay delinquent installments--Subsequent sales on later default.

21-47-11. Sale by parcels to pay delinquent installments--Subsequent sales on later default. If it shall appear that the mortgaged premises can be sold in parcels without injury to the interests of the parties, the decree must direct so much of the mortgaged premises to be sold as will be sufficient to pay the amount then due on such mortgage, with costs, and such judgment or decree shall remain as security for any subsequent default. In such case if there shall be any default subsequent to such judgment or decree, in the payment of any portion or installment of the principal, or of any interest due upon such mortgage, the court may, upon the application of the plaintiff, by a further order founded upon such first judgment or decree, direct the sale of so much of the mortgaged premises to be made, under such decree, as will be sufficient to satisfy the amount so due, with costs of the application and the subsequent proceeding thereon; and the same proceedings may be had as often as a default happens.

Source: CCivP 1877, §§ 628, 629; CL 1887, §§ 5442, 5443; RCCivP 1903, §§ 668, 669; RC 1919, §§ 2908, 2909; SDC 1939 & Supp 1960, § 37.2909.



§ 21-47-12 Sale of entire tract and payment of installments due--Investment and payment ofsubsequent installments to plaintiff--Surplus for benefit of defendant.

21-47-12. Sale of entire tract and payment of installments due--Investment and payment of subsequent installments to plaintiff--Surplus for benefit of defendant. If, in any of the foregoing cases, it shall appear to the court that the mortgaged premises are so situated that a sale of the whole will be most beneficial to the parties, the judgment or decree must, in the first instance, be entered for the sale of the whole premises accordingly. In such case the proceeds of such sale must be applied as well to the interest or portion or installment of the principal due as toward the whole or residue of the sum secured by such mortgage and not due and payable at the time of such sale, and if such residue do not bear interest, then the court may direct the same to be paid with a rebate of the legal interest for the time during which such residue shall not be due and payable, or the court may direct the balance of the proceeds of such sale, after paying the sum due, with costs, to be put out at interest for the benefit of the plaintiff, to be paid to him as the installments or portions of the principal or interest may become due, and the surplus for the benefit of the defendant, his representative, or assigns, to be paid to them by order of the court.

Source: CCivP 1877, §§ 630, 631; CL 1887, §§ 5444, 5445; RCCivP 1903, §§ 670, 671; RC 1919, §§ 2910, 2911; SDC 1939 & Supp 1960, § 37.2910.



§ 21-47-13 Judgment of foreclosure and sale of premises--Sale by parcels--Delivery ofpossession deferred during period of redemption.

21-47-13. Judgment of foreclosure and sale of premises--Sale by parcels--Delivery of possession deferred during period of redemption. Whenever an action shall be brought for the foreclosure or satisfaction of a mortgage, the court shall have power to render a judgment against the mortgagor for the amount of the mortgage debt due at the time of the rendition of such judgment, and the costs of the action, and to order and decree a sale of the mortgaged premises, or such part thereof as may be sufficient to pay the amount adjudged to be due, and costs of sale, and shall have power to direct in what parcels the premises shall be offered, and the order in which they shall be offered and further to direct that if there be no bid for any parcel or parcels offered, such parcel or parcels may be sold with any other parcel not yet sold, in one parcel; and shall have power to order and compel the delivery of the possession of the premises to the purchaser; but in no case under this chapter shall the possession of the premises so sold be delivered to the purchaser or person entitled thereto, until after the expiration of the period of redemption.

Source: CCivP 1877, § 617; CL 1887, § 5431; RCCivP 1903, § 656; RC 1919, § 2898; SL 1929, ch 178; SDC 1939 & Supp 1960, § 37.2911.



§ 21-47-14 Officer by whom sale made--Place and notice of sale--Levy on execution notrequired.

21-47-14. Officer by whom sale made--Place and notice of sale--Levy on execution not required. All sales of mortgaged premises under an order and decree of foreclosure must be made by a referee, sheriff, or his deputy, of the county where the court in which the judgment is rendered is held, or other person appointed by the court for that purpose, and must be made in the county where the premises, or some part of them, are situated, and shall be made upon like notice and in the same manner as provided by law for the sale of real property upon execution. No levy on mortgaged real estate under the execution, however, shall be required and the officer may proceed to advertise and sell it upon receipt of the execution without further proceedings.

Source: CCivP 1877, § 622; CL 1887, § 5436; RCCivP 1903, § 661; RC 1919, § 2903; Supreme Court Rule 592, 1939; SDC 1939 & Supp 1960, § 37.2912.



§ 21-47-15 Purchase by mortgagee at sale--Fair and reasonable bid required.

21-47-15. Purchase by mortgagee at sale--Fair and reasonable bid required. In any foreclosure of a mortgage upon real estate by action, the holder of the mortgage may purchase the mortgaged premises, or any part thereof, at such foreclosure sale, if the holder of the mortgage bids fairly and in good faith, and bids the fair and reasonable value thereof, less the sum of the balances due, as of the date of sale, on any prior liens or encumbrances upon the mortgaged premises, including liens or charges for real property taxes and special assessments. In no event may the holder of the mortgage be required to bid a sum in excess of the debt adjudged by the court to be due, with costs and disbursements taxed in the action in which the sale is made, and costs and expenses of the sale.

Source: SL 1939, ch 146, § 1; SDC Supp 1960, § 37.2911-1; SL 1989, ch 191, § 1.



§ 21-47-16 Proof required of mortgagee bidding less than amount of debt--Court decreepermitting bid--Execution for deficiency.

21-47-16. Proof required of mortgagee bidding less than amount of debt--Court decree permitting bid--Execution for deficiency. If the holder of such mortgage is not willing at such sale to bid the full amount of the judgment debt, such mortgage holder shall establish at the time of the trial by competent proof to the satisfaction of the court, the fair and reasonable value of the mortgaged premises, and the court shall determine the same in its decree. If the court shall find such fair and reasonable value, less the sum of the balances due as of the date of judgment on any prior liens or encumbrances upon the mortgaged premises, including liens or charges for real property taxes and special assessments, to be less than the sum due on said mortgage, with costs and disbursements, and costs and expenses of sale, it may by such decree authorize such mortgage holder to bid not less than the fair and reasonable value as thus determined, less the sum of the balances due, as of the date of sale, on any prior liens and encumbrances upon the mortgaged premises, including liens or charges for real property taxes and special assessments; and if a deficiency remains after the foreclosure sale, such mortgage holder shall be entitled to a general execution for such deficiency only upon application to the court in which the judgment was rendered.

Source: SL 1939, ch 146, § 2; SDC Supp 1960, § 37.2911-1; SL 1989, ch 191, § 2.



§ 21-47-17 Foreclosure as complete satisfaction of debt--Exception.

21-47-17. Foreclosure as complete satisfaction of debt--Exception. Except as provided by § 21-47-16, a foreclosure by action of a mortgage upon real estate operates as a complete extinguishment, satisfaction and payment of the debt secured by the mortgage. However, a foreclosure may not be considered to be satisfaction of an assignment of rents agreement under the mortgage.

Source: SL 1939, ch 146, § 2; SDC Supp 1960, § 37.2911-1; SL 1983, ch 172.



§ 21-47-18 Application of proceeds of sale--Investment of unclaimed surplus.

21-47-18. Application of proceeds of sale--Investment of unclaimed surplus. It shall be the duty of every officer or person who conducts any such sale to apply the proceeds as follows:

(1) To the payment of the costs and expenses of the sale;

(2) To the payment of the costs and disbursements taxed in the action in which the sale is made;

(3) To the discharge of the debt adjudged by the court to be due;

(4) To pay the surplus, if any, into court for the use of the defendant or the person entitled thereto, subject to the order of the court.

If such surplus or any part thereof shall remain in court for the term of three months without being applied for, the court may direct the same to be put out at interest for the benefit of the defendant, his representatives, or assigns, subject to the order of the court.

Source: CCivP 1877, §§ 624, 625; CL 1887, §§ 5438, 5439; SL 1893, ch 118; RCCivP 1903, §§ 663 to 665; RC 1919, § 2905; SDC 1939 & Supp 1960, § 37.2913.



§ 21-47-19 Cancellation or endorsement of evidence of debt on application of proceeds of sale.

21-47-19. Cancellation or endorsement of evidence of debt on application of proceeds of sale. When the proceeds of sale are sufficient to pay the costs and disbursements and the entire debt adjudged to be due, the officer or person making the sale, or the clerk of the court, shall cancel the note, bond, mortgage, or other evidences of the debt upon which the judgment is founded, by a plain and legible notation on the face thereof, and such note or evidences shall be attached to and filed with the return upon the execution; when the proceeds are insufficient for that purpose, the amount applied on the debt shall be endorsed on such note or other evidences, with the date of the application, by the officer or person making the sale, or by the clerk of the court, and such note or other evidences, so endorsed, shall be attached to and made a part of the return on the execution.

Source: SL 1893, ch 118; RCCivP 1903, § 664; RC 1919, § 2905; SDC 1939 & Supp 1960, § 37.2913.



§ 21-47-20 Execution for balance unsatisfied by proceeds of sale.

21-47-20. Execution for balance unsatisfied by proceeds of sale. Subject to the provisions of §§ 21-47-15 to 21-47-17, inclusive, the court may direct the issuing of an execution for the balance that may remain unsatisfied, after applying the proceeds of such sale.

Source: CCivP 1877, § 617; CL 1887, § 5431; RCCivP 1903, § 656; RC 1919, § 2898; SL 1929, ch 178; SDC 1939 & Supp 1960, § 37.2911.



§ 21-47-21 Certificate of sale issued to purchaser.

21-47-21. Certificate of sale issued to purchaser. Whenever any real property shall be sold under an order, decree, or judgment of foreclosure, under the provisions of this chapter, the officer or other person making the sale must give to the purchaser a certificate of sale, as provided in the statutes relating to foreclosure of real estate mortgages by advertisement and sale.

Source: CCivP 1877, § 623; CL 1887, § 5437; RCCivP 1903, § 662; RC 1919, § 2904; SDC 1939 & Supp 1960, § 37.2914.



§ 21-47-22 Prior certificates validated despite delay in recording--Rights barred by no action.

21-47-22. Prior certificates validated despite delay in recording--Rights barred by no action. All certificates of mortgage foreclosure sale of real property by action recorded prior to January 1, 1992, and the records of such certificates, are hereby legalized, cured, and validated, and such certificates and the record thereof are made and declared to be in every manner and respect of like force and effect as though such certificates had been recorded within ten days from the date of sale as required by § 21-48-19.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SDC 1939, § 65.0304; SL 1992, ch 307, § 9.



§ 21-47-23 Redemption procedure.

21-47-23. Redemption procedure. The redemption of real property sold upon foreclosure of mortgages by order, judgment, or decree of court shall be as provided by statute relating to redemption from mortgage foreclosure sales by advertisement and sale under power of sale.

Source: CCivP 1877, § 633; CL 1887, § 5447; RCCivP 1903, § 673; RC 1919, § 2912; SDC 1939 & Supp 1960, § 37.2915.



§ 21-47-24 Deed issued on expiration of time for redemption--Persons barred by deed--Mortgagor entitled to harvest crops planted before issuance of deed.

21-47-24. Deed issued on expiration of time for redemption--Persons barred by deed--Mortgagor entitled to harvest crops planted before issuance of deed. At the expiration of the time for the redemption of such mortgaged premises, if the same is not redeemed, the person or officer making the sale, or his successor in office, or other person appointed by the court, must make to the purchaser or purchasers, their heirs or assigns, or to any person acquiring the title of such purchaser, by redemption or otherwise, a deed or deeds to such premises which shall vest in the purchaser, or other party entitled thereto, the same estate that was vested in the mortgagor at the time of the execution and delivery of the mortgage, or at any time thereafter; and such deed shall be as valid as if executed by the mortgagor and mortgagee, and shall be a complete bar against each of them, and against all the parties to the action in which the judgment for such sale was rendered, and against their heirs respectively, and all persons claiming under such heirs. Whenever crops have been sown on the mortgaged premises, before the issuance of a sheriff's deed, the mortgagor shall be entitled to the crops grown thereon and the right to enter on the premises to harvest the crops after the issuance of the deed.

Source: CCivP 1877, § 623; CL 1887, § 5437; RCCivP 1903, § 662; RC 1919, § 2904; SDC 1939 & Supp 1960, § 37.2914; SL 1986, ch 177, § 2.



§ 21-47-24.1 Lien priority in crops determined by Uniform Commercial Code.

21-47-24.1. Lien priority in crops determined by Uniform Commercial Code. Notwithstanding anything in §§ 15-19-17.1, 21-47-24 and 21-48-21 to the contrary, the lien priority of a secured party in crops shall be determined by the provisions of Title 57A.

Source: SL 1986, ch 177, § 4.



§ 21-47-25 Prior foreclosure sales validated despite defects--Rights barred by no action.

21-47-25. Prior foreclosure sales validated despite defects--Rights barred by no action. All mortgage foreclosure sales of real property by action, under power of sale contained in such mortgages, made before January 1, 1992, the sheriff's deed thereof having been executed and delivered to the purchaser of such real property before January 1, 1992, notwithstanding any defect of notice, acknowledgment of any instrument or the recording thereof, or any other defect in the action or proceeding, are hereby cured, legalized, and validated as fully as if such foreclosure proceedings had been made in full compliance with all existing statutes or laws.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1975, ch 167; SL 1992, ch 307, § 10.






Chapter 48 - Foreclosure Of Real Property Mortgage By Advertisement

§ 21-48-1 Foreclosure by advertisement available if mortgage contains power of sale.

21-48-1. Foreclosure by advertisement available if mortgage contains power of sale. Every mortgage of real property containing therein a power of sale, upon default being made in the conditions of said mortgage, may be foreclosed by advertisement.

Source: CCivP 1877, § 597; SL 1883, ch 61, § 1; CL 1887, § 5411; RCCivP 1903, § 636; RC 1919, § 2876; SL 1927, ch 163; SL 1933, ch 135; SDC 1939 & Supp 1960, § 37.3001; SL 1961, ch 199.



§ 21-48-2 Recording of mortgage and assignments required before foreclosure.

21-48-2. Recording of mortgage and assignments required before foreclosure. To entitle any party to foreclose by advertisement, it shall be necessary that the mortgage containing such power of sale has been duly recorded and, if it shall have been assigned, that all the assignments thereof have been duly recorded in the county where such mortgaged premises are situated.

Source: CCivP 1877, § 598, subdiv 3; CL 1887, § 5412, subdiv 3; RCCivP 1903, § 637, subdiv 3; RC 1919, § 2877 (3); SDC 1939 & Supp 1960, § 37.3002 (3).



§ 21-48-3 Default required before foreclosure.

21-48-3. Default required before foreclosure. To entitle any party to foreclose by advertisement, it shall be necessary that some default in a condition of such mortgage shall have accrued, by which the power to sell has become operative.

Source: CCivP 1877, § 598, subdiv 1; CL 1887, § 5412, subdiv 1; RCCivP 1903, § 637, subdiv 1; RC 1919, § 2877 (1); SDC 1939 & Supp 1960, § 37.3002 (1).



§ 21-48-4 Foreclosure not permitted after action at law to recover debt unless executionreturned unsatisfied.

21-48-4. Foreclosure not permitted after action at law to recover debt unless execution returned unsatisfied. To entitle any party to foreclose by advertisement, it shall be necessary that no action or proceeding shall have been instituted at law to recover the debt then remaining secured by such mortgage, or any part thereof; or, if any action or proceeding has been instituted, that the same has been discontinued, or that an execution upon the judgment rendered therein has been returned unsatisfied, in whole or in part.

Source: CCivP 1877, § 598, subdiv 2; CL 1887, § 5412, subdiv 2; RCCivP 1903, § 637, subdiv 2; RC 1919, § 2877 (2); SDC 1939 & Supp 1960, § 37.3002 (2).



§ 21-48-5 Mortgage for installments deemed separate mortgage for each installment--Effect ofredemption by installments.

21-48-5. Mortgage for installments deemed separate mortgage for each installment--Effect of redemption by installments. In cases of mortgages given to secure the payment of money by installments, each of the installments mentioned in such mortgage, after the first, shall be taken and deemed to be a separate and independent mortgage, and such mortgage, for each of such installments, may be foreclosed in the same manner, and with like effect, as if such separate mortgage were given for each subsequent installment; and a redemption of any such sale shall have like effect as if the sale for such installment had been made upon a prior, independent mortgage.

Source: CCivP 1877, § 599; CL 1887, § 5413; RCCivP 1903, § 638; RC 1919, § 2878; SDC 1939 & Supp 1960, § 37.3003.



§ 21-48-6 Publication of notice of foreclosure--Contents of notice.

21-48-6. Publication of notice of foreclosure--Contents of notice. Notice that such mortgage will be foreclosed by sale of the mortgaged premises, or some part of them, shall be given, by publishing the notice at least once each week for four successive weeks in a legal newspaper of the county where the premises intended to be sold, or some of them, are situated, if there be one in the county, and if not, in the nearest newspaper in the state. Every notice shall specify:

(1) The names of the mortgagor and mortgagee, and the assignee, if any;

(2) The date of the mortgage;

(3) The amount claimed to be due on the mortgage at the date of the notice;

(4) A description of the mortgaged premises, conforming substantially to that contained in the mortgage;

(5) The time and place of sale;

(6) A description of the default;

(7) That the mortgagor can apply for foreclosure by action pursuant to § 21-48-9;

(8) The name and address of all persons claiming a lien, encumbrance, or other recorded ownership interest in the property.
Source: CCivP 1877, §§ 600, 601; CL 1887, §§ 5414, 5415; RCCivP 1903, §§ 639, 640; RC 1919, §§ 2879, 2880; SL 1929, ch 177; SL 1931, ch 178; SDC 1939 & Supp 1960, § 37.3004; SL 2002, ch 101, § 1.



§ 21-48-6.1 Written notice of foreclosure sale required--Time--Parties.

21-48-6.1. Written notice of foreclosure sale required--Time--Parties. At least twenty-one days prior to the date set for sale, the foreclosing creditor shall serve a written copy of the notice of foreclosure sale on the mortgagor and any lien holder or encumbrancer whose interest in the property being foreclosed would be affected by the foreclosure.

Source: SL 2002, ch 101, § 3.



§ 21-48-7 Validation of prior foreclosures by receivers and personal representatives--Rightsbarred by no action.

21-48-7. Validation of prior foreclosures by receivers and personal representatives--Rights barred by no action. All mortgage foreclosure sales of real property by advertisement, under power of sale contained in such mortgages, made before January 1, 1992, by any receiver or personal representative, appointed by a court of competent jurisdiction, acting for and on behalf of the trust or estate for which such receiver or personal representative was appointed, or any like foreclosure made by the assignee of any such receiver or personal representative, and where such receiver or personal representative acquired title to such mortgage or mortgages by virtue of such appointment, and not by assignment, are hereby legalized, cured, and validated as fully as if such mortgage or mortgages had been assigned by the owner thereof to such receiver or personal representative, and such assignment duly acknowledged and recorded, as required by § 43-11-29, relating to power of sale in mortgages, in whom such power vests by assignment and record thereof.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1939, ch 147; SDC Supp 1960, § 65.0304-2; SL 1992, ch 307, § 11.



§ 21-48-8 Continuation of foreclosure proceedings despite changes in county boundaries orstatus.

21-48-8. Continuation of foreclosure proceedings despite changes in county boundaries or status. When a foreclosure has been legally and properly commenced in any county by first publication of the notice of sale it may be carried on to full completion and issue of sheriff's deed or redemption, in such county, regardless of any change which may take place in the boundaries, name, legal, or political status of such county.

Source: SL 1917, ch 8, § 1; RC 1919, § 2896; SDC 1939 & Supp 1960, § 37.3013.



§ 21-48-9 Application by mortgagor or other interested party to require foreclosure by action--Injunction against foreclosure by advertisement--Service on mortgagee.

21-48-9. Application by mortgagor or other interested party to require foreclosure by action--Injunction against foreclosure by advertisement--Service on mortgagee. If the mortgagee or the mortgagee's assignee has commenced foreclosure by advertisement, the mortgagor, the mortgagor's successor in interest, or any other person claiming a lien, encumbrance, or recorded ownership interest in the real property that is the subject of the foreclosure, may require the owner and holder of the mortgage to foreclose by action and for that purpose shall present to the court having jurisdiction thereof an application describing the mortgage and stating the applicant's interest and stating why the mortgage should be foreclosed by action without necessity of stating any reasons, and upon such application the judge of such court shall, by an order to that effect, enjoin the mortgagee or the mortgagee's assignee from foreclosing such mortgage by advertisement, and direct that all further proceedings for the foreclosure be had in the circuit court properly having jurisdiction of the subject matter. For the purpose of carrying out the provisions of this section, service may be made upon the attorney or agent of the mortgagee or assignee.

Source: SL 1883, ch 61, § 1; CL 1887, § 5411; RCCivP 1903, § 636; RC 1919, § 2876; SL 1927, ch 163; SL 1933, ch 135; SDC 1939 & Supp 1960, § 37.3001; SL 1961, ch 199; SL 2002, ch 101, § 2.



§ 21-48-10 Time and place of sale--Officer making sale.

21-48-10. Time and place of sale--Officer making sale. A sale under this chapter must be at public auction between the hours of nine o'clock in the forenoon and five o'clock in the afternoon on that day, in the county in which the premises to be sold, or some part thereof, are situated, and must be made by the sheriff of such county, or his deputy, to the highest bidder.

Source: CCivP 1877, § 602; CL 1887, § 5416; SL 1891, ch 84; RCCivP 1903, § 641; RC 1919, § 2881; SDC 1939 & Supp 1960, § 37.3005.



§ 21-48-11 Postponement of sale--Notice.

21-48-11. Postponement of sale--Notice. Such sale may be postponed, from time to time, by inserting a notice of such postponement, as soon as practicable, in the newspaper in which the original advertisement was published, and continuing such publication until the time to which such sale shall be postponed, at the expense of the party requesting such postponement.

Source: CCivP 1877, § 603; CL 1887, § 5417; RCCivP 1903, § 642; RC 1919, § 2882; SDC 1939 & Supp 1960, § 37.3005.



§ 21-48-12 Sale by parcels--Sale terminated when sufficient amount raised.

21-48-12. Sale by parcels--Sale terminated when sufficient amount raised. If the mortgaged premises consist of distinct farms, tracts, or lots, they must be sold separately, unless the same consist of platted lots having a structure partly upon each, in which case the lots must be sold as one tract; provided that whenever there be a paramount lien upon two or more lots or parcels of land not contiguous which paramount lien covers two or more of such separate lots or parcels, the separate lots or parcels may be sold in one parcel subject to such paramount lien. Except as are hereinbefore provided, no more farms, tracts, or lots must be sold than shall be necessary to satisfy the amount due on such mortgage at the date of the notice of sale, with interest, and the costs and expenses allowed by law.

Source: CCivP 1877, § 604; CL 1887, § 5418; RCCivP 1903, § 643; RC 1919, § 2883; SL 1929, ch 179; SDC 1939 & Supp 1960, § 37.3005.



§ 21-48-13 Purchase by mortgagee at sale.

21-48-13. Purchase by mortgagee at sale. The mortgagee, his assigns, or their legal representatives, may, fairly and in good faith, purchase the premises so advertised, or any part thereof, at such sale.

Source: CCivP 1877, § 605; CL 1887, § 5419; RCCivP 1903, § 644; RC 1919, § 2884; SDC 1939 & Supp 1960, § 37.3005.



§ 21-48-14 Proof of value required for deficiency judgment after purchase by mortgagee--Otherpurchasers unaffected--Negotiability of instruments protected.

21-48-14. Proof of value required for deficiency judgment after purchase by mortgagee--Other purchasers unaffected--Negotiability of instruments protected. When any sale of real estate has been made by a mortgagee, trustee, or other person authorized to make the same at which the mortgagee, payee, or other holder of the obligation thereby secured becomes the purchaser and takes title, either directly or indirectly, before such mortgagee, payee, or other holder of the secured obligation as aforesaid, shall be entitled to any deficiency judgment against the mortgagor, trustor, or other maker of any such obligation whose property has been so purchased, he shall first establish to the satisfaction of the court in which such action for a deficiency judgment is pending that the property covered by such mortgage sold at foreclosure sale for its true market value or more at the time of such sale, and in adjudging any such deficiency the court in arriving at the amount of such judgment shall deduct from the amount of the mortgage indebtedness remaining unsatisfied after the sale of the mortgaged property the difference between the true market value of said property at the time of such sale and the amount for which it sold, if such amount was less than the true market value at the time of sale.

This section shall not affect nor apply to the rights of other purchasers or of innocent third parties nor shall it be held to affect or defeat the negotiability of any note, bond, or other obligation secured by such mortgage, deed of trust, or other instrument.

This section shall not apply to foreclosure sales made pursuant to an order or decree of court nor to any judgment sought or rendered in any foreclosure by action nor to any sale confirmed prior to July 1, 1937.

Source: SL 1937, ch 208; SDC 1939 & Supp 1960, § 37.3007.



§ 21-48-15 Costs, disbursements and attorney fees allowed from proceeds of sale.

21-48-15. Costs, disbursements and attorney fees allowed from proceeds of sale. The party foreclosing a mortgage by advertisement shall be entitled to his costs and disbursements, including any attorney fees allowed by law, out of the proceeds of the sale.

Source: CCivP 1877, § 615; SL 1887, ch 28, § 1; CL 1887, § 5429; RCCivP 1903, § 654; RC 1919, § 2895; SDC 1939 & Supp 1960, § 37.3014.



§ 21-48-16 Surplus proceeds of sale paid to clerk of court--Notice to mortgagor and junior lienholders of deposit of surplus.

21-48-16. Surplus proceeds of sale paid to clerk of court--Notice to mortgagor and junior lien holders of deposit of surplus. It shall be the duty of every officer who conducts any such sale to apply the proceeds thereof as provided in § 21-47-18, except that the surplus, if any, shall be paid to the clerk of the circuit court and he shall give his receipt therefor. The sheriff shall forthwith give notice by mail to the mortgagor, his personal representatives or assigns, and to all persons holding junior encumbrances or liens, of the deposit of such surplus with the clerk.

Source: CCivP 1877, § 610; SL 1887, ch 27, § 1; CL 1887, § 5424; SL 1893, ch 118; RCCivP 1903, §§ 649, 664; RC 1919, § 2885; SL 1923, ch 222; SDC 1939 & Supp 1960, § 37.3006.



§ 21-48-17 Investment of surplus proceeds deposited with clerk.

21-48-17. Investment of surplus proceeds deposited with clerk. If such surplus, or any part thereof, shall remain with the clerk of said court for a term of three months without the rights thereto being fully determined, the clerk may deposit the same in some bank in said county and take an interest-bearing certificate of deposit therefor, and hold the same for the benefit of the person or persons who may be entitled thereto until the rights of the parties thereto have been fully determined.

Source: SL 1923, ch 222; SDC 1939 & Supp 1960, § 37.3006.



§ 21-48-18 Cancellation or endorsement of evidence of debt on application of proceeds of sale.

21-48-18. Cancellation or endorsement of evidence of debt on application of proceeds of sale. If the amount realized at the sale was sufficient to satisfy the mortgage debt and all other sums due at date of sale, the officer shall cancel the evidence of the debt by permanent endorsement thereon and return it to the person primarily liable thereon upon demand of such person or his attorney but if no such demand be made prior to the time deed or redemption under the foreclosure is made, the officer shall be no longer responsible for such return. If the amount realized at such sale is not sufficient to pay the sums due as aforesaid, the officer shall endorse on the evidence of the debt in permanent form, the amount of the sale and the amount remaining due on the debt, and return the evidence of the debt to the mortgagee, assignee, or other owner thereof. The officer making such endorsements shall date and sign the same.

Source: SDC 1939 & Supp 1960, § 37.3006.



§ 21-48-19 Certificate of sale given to purchaser--Contents--Execution and recording.

21-48-19. Certificate of sale given to purchaser--Contents--Execution and recording. The officer making such real estate mortgage foreclosure sale shall give to the purchaser a certificate of sale, containing:

(1) A recital of the fact of the sale, stating the time and place, and the name of the purchaser;

(2) A particular description of the real property sold;

(3) The price bid for each distinct lot or parcel;

(4) The whole price paid; which certificate must be executed and acknowledged and shall be recorded in the office of the register of deeds where the mortgage is recorded within ten days from the date of sale, and shall have the same validity and effect as a certificate of sale of real property under execution.
Source: CCivP 1877, § 606; CL 1887, § 5420; RCCivP 1903, § 645; SL 1907, ch 189; RC 1919, § 2886; SL 1925, ch 222; SDC 1939, § 37.3008; SL 1949, ch 141, § 1.



§ 21-48-20 Prior certificates validated despite delay in recording--Rights barred by no action.

21-48-20. Prior certificates validated despite delay in recording--Rights barred by no action. All certificates of mortgage foreclosure sale of real property by advertisement under power of sale recorded prior to January 1, 1992, and the records of such certificates, are hereby legalized, cured, and validated, and such certificates and the record thereof are made and declared to be in every manner and respect of like force and effect as though such certificates had been recorded within ten days from the date of sale as required by § 21-48-19.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SDC 1939, § 65.0304; SL 1992, ch 307, § 12.



§ 21-48-21 Deed given on expiration of time for redemption--Mortgagor entitled to harvest cropsplanted before issuance of deed.

21-48-21. Deed given on expiration of time for redemption--Mortgagor entitled to harvest crops planted before issuance of deed. If such mortgaged premises are not redeemed, the officer or his successor in office, or some other person appointed by the circuit court for that purpose, shall complete such sale, by executing a deed of the premises so sold to the original purchaser, his heirs, or assigns, or to any person who may have acquired the title and interest of such purchaser by redemption or otherwise. Whenever crops have been sown on the mortgaged premises, before the issuance of a sheriff's deed, the mortgagor shall be entitled to the crops grown thereon and the right to enter on the premises to harvest the crops after the issuance of the deed.

Source: CCivP 1877, § 609; CL 1887, § 5423; RCCivP 1903, § 648; SL 1909, ch 78; SL 1913, ch 269; RC 1919, § 2890; SDC 1939 & Supp 1960, § 37.3011; SL 1986, ch 177, § 1.



§ 21-48-22 Validation of prior proceedings on which deed issued--Time allowed for protectionof existing rights.

21-48-22. Validation of prior proceedings on which deed issued--Time allowed for protection of existing rights. All proceedings of mortgage foreclosure sale of real property by advertisement, and completed by issuance of sheriff's deed prior to July 1, 1941, and which proceedings were irregular or defective, are hereby legalized, cured and validated as fully as if such foreclosure proceedings had been wholly regular and as by law provided.

The provisions of this section shall not apply to any action involving real property which was pending on July 1, 1951, or which was commenced prior to July 1, 1952, as to which a notice of the pendency of such action was recorded prior to July 1, 1952, as provided herein.

If any person has any vested right in any real property, or any part thereof, by reason of any mortgage foreclosure sale such as is referred to herein, if no action or proceeding to enforce such right was begun prior to July 1, 1952, such rights shall be forever barred; and no action or proceeding so brought shall be of any force or effect, or maintainable in any court of this state, unless, prior to July 1, 1952, there was recorded in the office of the register of deeds of the county in which the real estate affected is situated a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1951, ch 197; SDC Supp 1960, § 65.0304-1.



§ 21-48-22.1 Prior foreclosure sales validated despite defects--Rights barred by no action.

21-48-22.1. Prior foreclosure sales validated despite defects--Rights barred by no action. All mortgage foreclosure sales of real property by advertisement, under power of sale contained in such mortgages, made before January 1, 1992, the sheriff's deed thereof having been executed and delivered to the purchaser of such real property before January 1, 1975, notwithstanding any defect of notice, acknowledgment of any instrument or the recording thereof, or any other defect in the proceeding, are hereby cured, legalized, and validated as fully as if such foreclosure proceedings had been made in full compliance with all existing statutes or laws.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1975, ch 167; SL 1992, ch 307, § 13.



§ 21-48-23 Record of foreclosure sale--Affidavits and certificate recorded--Notation by registerof deeds.

21-48-23. Record of foreclosure sale--Affidavits and certificate recorded--Notation by register of deeds. A record of foreclosure sale must be made as follows:

(1) An affidavit of the publication of the notice of sale and of any notice of postponement must be made by the printer or publisher of the newspaper in which such notice was published, or some person in his employ knowing the facts;

(2) An affidavit by the person foreclosing the mortgage, or his attorney, or someone knowing the facts, setting forth the facts relating to the military service status of the owner of the mortgaged premises at the time of sale which affidavit, where such may be required, may also set forth the fact of service of notice of sale upon the secretary of the treasury of the United States of America or his delegate in accordance with the provisions of subsection (c)(1) of section 7425 of the Internal Revenue Code of 1954 as amended by Public Law 89-719, known as the Federal Tax Lien Act of 1966, and as amended through January 1, 1987;

(3) An affidavit executed by the person foreclosing the mortgage, that person's attorney or someone knowing the facts, stating that the mortgagor and any person who is required to receive notice under § 21-48-6.1 have been given notice of the foreclosure and that no request for foreclosure by action has been made;

(4) Such affidavits and the certificate of sale hereinabove provided for, must be recorded at length by the register of deeds of the county in which the real property is situated in a book kept for that purpose, and such original instruments, or the records thereof, or certified copies of such records, shall be prima facie evidence of the facts therein contained;

(5) A note shall be made by the register of deeds in the margin of the record of any mortgage which has been foreclosed, showing the book and page where the evidence of such foreclosure sale is recorded.
Source: SDC 1939, § 37.3012; SL 1949, ch 141, § 2; SL 1957, ch 197; SL 1967, ch 151; SL 1987, ch 29, § 78; SL 2002, ch 101, § 4.



§ 21-48-24 Affidavits recorded to show compliance with federal acts.

21-48-24. Affidavits recorded to show compliance with federal acts. The affidavit provided for in subdivision 21-48-23(2) may be made and filed for record for the purpose of complying with the provisions of the Servicemembers Civil Relief Act of 2003, 54 Stat. 1178, 50 App. U.S.C.A. 501-48 and 560-591, as amended to January 1, 2007, and if required, for the purpose of showing compliance with the Federal Tax Lien Act, as amended to January 1, 2007. The affidavit may be made and filed for record at any time after the mortgage foreclosure sale, whether the sale was heretofore or is hereafter made.

Source: SDC 1939, § 37.3012 as added by SL 1957, ch 197; SL 1967, ch 151; SL 2007, ch 187, § 234.



§ 21-48-25 Interest vested in purchaser by recording of instruments.

21-48-25. Interest vested in purchaser by recording of instruments. A record of the instruments described in § 21-48-23 and the deed executed upon the sale of the real property, shall vest in the purchaser or person acquiring title thereto by redemption or otherwise, the same interest as a deed upon foreclosure of a real estate mortgage by action in court.

Source: CCivP 1877, § 614; CL 1887, § 5428; RCCivP 1903, § 653; RC 1919, § 2894; SDC 1939, § 37.3012; SL 1949, ch 141, § 2; SL 1957, ch 197; SL 1967, ch 151.



§ 21-48-26 Validation of sales prior to January 1, 1982--Pending proceedings.

21-48-26. Validation of sales prior to January 1, 1982--Pending proceedings. All mortgage foreclosure sales of real property by advertisement under power of sale contained in such mortgages, in which the sheriff's certificate of sale therefor was executed and recorded before January 1, 1992, in the office of the register of deeds of the county, or counties, where the real estate affected thereby is situated, are, notwithstanding any defect or irregularity therein, hereby cured, legalized, and validated.

The provisions of this section do not apply to any action or proceeding involving real property pending on July 1, 1993, or commenced prior to July 1, 1993, if a notice of the pendency of such action or proceeding was recorded prior to July 1, 1993.

If anyone has any right in any real property, or any part thereof, adversely affected by a mortgage foreclosure sale referred to in this section, and no action or proceeding to enforce such right is commenced prior to July 1, 1993, such right shall be forever barred, and no action or proceeding so brought may be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, a notice of the pendency of such action or proceeding was recorded in accordance with the provisions of chapter 15-10 in the office of the register of deeds of the county, or counties, where any real property affected thereby is situated.

Source: SL 1982, ch 175; SL 1992, ch 307, § 14.






Chapter 48A - Nonjudicial Voluntary Foreclosure

§ 21-48A-1 Voluntary foreclosure procedure--Notice.

21-48A-1. Voluntary foreclosure procedure--Notice. Upon the mutual written agreement of the mortgagor and mortgagee, a real estate mortgage may be foreclosed pursuant to this chapter by doing all of the following:

(1) The mortgagor shall convey to the mortgagee, subject to acceptance, all interest in the real property subject to the mortgage;

(2) The mortgagee shall accept the mortgagor's conveyance and waive any rights to a deficiency against the mortgagor arising from the mortgage;

(3) The mortgagee shall have immediate possession of the real property;

(4) The mortgagor and mortgagee shall file a jointly executed document with the register of deeds stating that the mortgagor and mortgagee have elected to follow the alternative voluntary foreclosure procedures pursuant to this chapter;

(5) The mortgagee shall send by certified mail a notice of the election to all junior lienholders as of the date of the conveyance under subdivision (1) of this section, determined from the records of the applicable clerk of courts and register of deeds, stating that the junior lienholders have sixty days from the date of mailing to exercise any rights of redemption. Such notice shall also include the sum necessary to redeem the premises. Such sum may include the principal debt, interest thereon at the applicable rate, and all other payments made by the mortgagee and reasonably incurred to protect the first mortgagee's mortgage, and to preserve and protect the property, including reasonable attorney's fees;

(6) On the date of the written agreement provided in this section, the mortgagee shall furnish the mortgagor a completed form in duplicate, captioned "Disclosure and Notice of Cancellation". The form shall be attached to said written agreement, shall be in conspicuous type and shall be in the following general form:
"DISCLOSURE AND NOTICE OF CANCELLATION

_________________________

(enter date of transaction)

South Dakota foreclosure law requires that you have the right to redeem your property from foreclosure. If you agree to this voluntary foreclosure you will be giving up your right to redeem your real estate.

Under foreclosure law, if your mortgage lender does not receive enough money to cover what you owe when the property is sold, you could be required to pay the deficiency. If your mortgage lender receives more money than you owe, the difference must be paid to you. If you agree to this voluntary foreclosure you will not have to pay any deficiency but you also will not be paid any excess, if any.

NOTE: There may be other advantages and disadvantages, including an effect on your income tax liability. If you have any question or doubts, you are encouraged to obtain competent advice.

You may cancel this transaction, without penalty or obligation, within five business days from the above date.

This transaction is entirely voluntary. You cannot be required to sign the attached foreclosure agreement.

This voluntary foreclosure agreement will become final unless you sign and deliver or mail this notice of cancellation to
__________________ before midnight of __________________
(name of mortgagee) (enter proper date).
I HEREBY CANCEL THIS TRANSACTION.
______________________________ _____________________________________
DATE SIGNATURE"

Source: SL 1991, ch 185, § 1.



§ 21-48A-2 Lien released upon failure of junior lienholder to redeem.

21-48A-2. Lien released upon failure of junior lienholder to redeem. A junior lienholder may redeem the real property pursuant to § 21-48A-5. If a junior lienholder fails to redeem its lien as provided in this chapter, its lien shall be released from the property.

Source: SL 1991, ch 185, § 2.



§ 21-48A-3 Possession of property by mortgagee.

21-48A-3. Possession of property by mortgagee. Until the completion of foreclosure pursuant to this chapter, the mortgagee shall possess the real property subject to liens of record at the time of the conveyance by the mortgagor. However, the lien of the mortgagee shall remain prior to liens which were junior to the mortgage at the time of conveyance by the mortgagor to the mortgagee.

Source: SL 1991, ch 185, § 3.



§ 21-48A-4 Judicial foreclosure action by junior lienholder before redemption period.

21-48A-4. Judicial foreclosure action by junior lienholder before redemption period. Any junior lien holder may commence a judicial foreclosure pursuant to chapter 21-47, if commenced before the redemption period provided in § 21-48A-1.

Source: SL 1991, ch 185, § 4.



§ 21-48A-5 Redemption of real property by junior lienholder--Quit claim deed.

21-48A-5. Redemption of real property by junior lienholder--Quit claim deed. A lienholder of record may redeem real property which has been foreclosed by a mortgagee pursuant to this chapter. The redemption shall be made pursuant to § 21-52-14. Upon payment, the mortgagee shall convey the property by quit claim deed to the redeeming junior lienholder.

Source: SL 1991, ch 185, § 5.






Chapter 49 - Short-Term Redemption Mortgages

§ 21-49-1 to 21-49-10. Repealed.

21-49-1 to 21-49-10. Repealed by SL 1977, ch 187, § 31.



§ 21-49-11 Foreclosure alternatives available on small tracts subject to chapter--Mortgages under earlier law.

21-49-11. Foreclosure alternatives available on small tracts subject to chapter--Mortgages under earlier law. Any mortgage made pursuant to this chapter on real property of an area of not more than forty acres containing therein a power of sale, upon default being made in the conditions of the mortgage, may be foreclosed as provided in chapter 21-47 or 21-48 or as provided in this chapter. Any mortgage made pursuant to §§ 21-49-1 to 21-49-10 prior to July 1, 1977 may be foreclosed as provided therein or as provided in this section.

Source: SL 1963, ch 236, § 1; SDCL, § 21-49-1; SL 1972, ch 135; SL 1977, ch 187, § 1; SL 1979, ch 157, § 1.



§ 21-49-12 Clause subjecting mortgage to chapter--Caption required--Mortgagor's rightto possession of property during redemption period.

21-49-12. Clause subjecting mortgage to chapter--Caption required--Mortgagor's right to possession of property during redemption period. Any mortgage containing the following statement in printed or typed capital letters: "THE PARTIES AGREE THAT THE PROVISIONS OF THE ONE HUNDRED EIGHTY DAY REDEMPTION MORTGAGE ACT GOVERN THIS MORTGAGE," shall be subject to the provisions of this chapter. Any mortgage executed under this chapter shall be entitled in printed or typed capital letters: "MORTGAGE--ONE HUNDRED EIGHTY DAY REDEMPTION." No mortgage made pursuant to this chapter shall contain any provisions whereby the mortgagor is denied the right to possession of the mortgaged property during the redemption period as provided in this chapter.

Source: SL 1963, ch 236, § 5; SDCL, § 21-49-2; SL 1977, ch 187, § 2.



§ 21-49-13 Provisions includable in mortgage--Satisfaction of notice requirements.

21-49-13. Provisions includable in mortgage--Satisfaction of notice requirements. In particular, but without limitation, any mortgage subject to the provisions of this chapter, may contain provisions relating to:

(1) In the case of default in the payment of the principal sum of money, or any part thereof, or interest thereon at the time specified for payment thereof, or in the case of nonpayment of any taxes, assessments, or insurance as required, or of breach of any covenant or agreement contained in the mortgage, then, the total debt, principal and interest, shall at the option of the holder of the mortgage, immediately become due and payable, upon twenty days' notice to the mortgagor. The notice may be given concurrently with any notice of the mortgagor's right to cure existing defaults. Thereafter the mortgage may be foreclosed, as provided in this chapter;

(2) In the case of foreclosure, that the holder of the mortgage shall recover reasonable attorney fees and actual disbursements necessarily incurred;

(3) In the case of foreclosure, that the holder of the mortgage is authorized to appoint a receiver to take possession of the mortgaged premises, if the premises are abandoned, or to have a receiver appointed by the circuit court upon sufficient proof being established therefor;

(4) An agreement for the collection of installment payments for taxes and insurance to be held in escrow, in an account with the mortgagee, until the due dates thereof;

(5) In the case of foreclosure, and during the period of redemption, that the mortgagor assigns all his rights and interest to the rental or income of the mortgaged premises;

(6) In the case of foreclosure, that the mortgagor shall pay to the holder of the mortgage the difference between the net proceeds of sale, if less than the total debt due;

(7) If the mortgaged premises are sold without the prior consent of the mortgagee, that the entire balance owing may at the option of the mortgagee be declared immediately due and payable upon sixty days notice to the mortgagor, and the mortgage foreclosed as provided in this chapter; or

(8) That in the case of foreclosure by action, the holder of the certificate of sale may apply to the court for a reduction of the redemption period if the property has been abandoned by the mortgagor. If, after notice to the parties as the court directs, the court finds the property has been abandoned, the redemption period may be reduced. The redemption period may not be reduced to less than sixty days from the date of recording the certificate of sale.

The notice requirements of this section shall be satisfied when the notice is deposited in the United States mail, registered or certified mail, return receipt requested, and addressed to the last known address of the mortgagor.

Source: SL 1977, ch 187, § 3; SL 1981, ch 170, § 1; SL 1987, ch 29, § 30; SL 1988, ch 184, § 1.



§ 21-49-14 Forms of mortgages authorized--Address and description requirements notapplicable.

21-49-14. Forms of mortgages authorized--Address and description requirements not applicable. Real estate mortgages, in any form, including but not limited to, open end mortgages, collateral real estate mortgages, renegotiated rate mortgages, shared appreciation mortgages, and variable rate mortgages are authorized under the provisions of this chapter. The provisions of § 7-9-7 shall not be applicable to proceedings under this chapter.

Source: SL 1977, ch 187, § 4; SL 1981, ch 170, § 2.



§ 21-49-15 Commencement of foreclosure or satisfaction action--Service of process onnonresident defendant--Required defendants.

21-49-15. Commencement of foreclosure or satisfaction action--Service of process on nonresident defendant--Required defendants. Any action for the foreclosure or satisfaction of mortgages under this chapter shall be commenced in the circuit court for the county where the mortgaged property, or some portion thereof, is situated. If a defendant is not a resident of the county, process may be served on him in any other county within the state. All persons having an interest in, or lien on, the mortgaged property as of the date of filing the action shall be named as defendants in the action.

Source: SL 1977, ch 187, § 5; SL 1981, ch 170, § 3.



§ 21-49-16 Service by publication.

21-49-16. Service by publication. If the defendant is a nonresident of the state, or absent or concealed, or if he is a resident of the state and after due diligence cannot be found in the state, service may be made by publication in the manner prescribed by statute or rule of court in ordinary civil actions. If any proper party defendant is deceased, service upon unknown heirs, devisees, legatees, personal representatives, creditors, and other unknown persons who might have a right of redemption from the mortgage, may be made by publication, as provided by § 15-9-9.

Source: SL 1977, ch 187, § 6.



§ 21-49-17 Joinder of other persons liable--Judgment and enforcement of judgment asagainst mortgagor.

21-49-17. Joinder of other persons liable--Judgment and enforcement of judgment as against mortgagor. If the mortgage debt is secured by the obligation, or other evidence of debt, of any person other than the mortgagor, the plaintiff may make such other person a party to the action, and the court may render judgment for the balance of such debt remaining unsatisfied, after a sale of the mortgaged property, as well as against such other person as against the mortgagor, and may enforce such judgment as in other cases by execution or other process.

Source: SL 1977, ch 187, § 7.



§ 21-49-18 Other recovery proceedings to be stated in complaint.

21-49-18. Other recovery proceedings to be stated in complaint. In an action for the foreclosure or satisfaction of a mortgage, the complaint shall state whether any proceedings have been had at law or otherwise for the recovery of the debt secured by such mortgage or any part thereof; and if a recovery has been had, whether any and what part thereof has been collected.

Source: SL 1977, ch 187, § 8.



§ 21-49-19 Money judgment as precluding foreclosure unless execution remainsunsatisfied.

21-49-19. Money judgment as precluding foreclosure unless execution remains unsatisfied. If it appears that any judgment has been obtained in an action at law for the moneys demanded by such complaint, or any part thereof, no foreclosure proceedings shall be commenced in such case unless an execution against the property of the defendant in such judgment has been issued, and the sheriff or other officer shall have made return that the execution is unsatisfied in whole or in part, and that the defendant has no property other than property mortgaged under this chapter whereon to satisfy such execution.

Source: SL 1977, ch 187, § 9.



§ 21-49-20 Recovery proceedings not allowed pending foreclosure action.

21-49-20. Recovery proceedings not allowed pending foreclosure action. After action for foreclosure shall be commenced, and while it is pending, no proceedings at law shall be had for the recovery of the debt secured by the mortgage.

Source: SL 1977, ch 187, § 10.



§ 21-49-21 Time for defendant's answer.

21-49-21. Time for defendant's answer. A defendant in an action for foreclosure shall serve his answer to the complaint of the plaintiff within thirty days after service of the summons.

Source: SL 1977, ch 187, § 11.



§ 21-49-22 Injunction against injury to property--Duration.

21-49-22. Injunction against injury to property--Duration. The court may by injunction, on good cause shown, restrain the party in possession from doing any act to the injury of the mortgaged property during the existence of a lien or the foreclosure of a mortgage thereon, and until the expiration of the time allowed for redemption.

Source: SL 1977, ch 187, § 12.



§ 21-49-23 Judgment rendered for amount due and costs--Sale of property and deliveryto purchaser--Lien priorities.

21-49-23. Judgment rendered for amount due and costs--Sale of property and delivery to purchaser--Lien priorities. In an action for foreclosure or satisfaction, a court may:

(1) Render a judgment against the mortgagor for the amount of the mortgage debt due at the time of the rendition of such judgment, and the costs of the action, including reasonable attorney fees and actual disbursements made,

(2) Order and decree a sale of the mortgaged property, or such part thereof as may be sufficient to pay the amount adjudged to be due, and costs of sale,

(3) If deemed necessary, direct in what parcels the property shall be offered, and the order in which they shall be offered and further to direct that if there be no bid for any parcel, such parcel may be sold with any other parcel, not yet sold, in one parcel; and

(4) Order and compel the delivery of possession of the property to the purchaser.

In no case under this chapter shall the possession of the property so sold be delivered to the person entitled thereto, until after the expiration of the period of redemption, subject however to the rights of any person under a valid assignment of rents, and a receiver in possession thereof. There shall be added to the amount of any such judgment all sums reasonably expended by the mortgagee for the protection and preservation of the mortgaged property or the mortgagee's interest therein. The court shall further determine the priority of any other liens, the owners of which were made a party to the action, and shall have the further power to determine the rights of subsequent liens filed after the commencement of suit.

Source: SL 1977, ch 187, § 13; SL 1981, ch 170, § 4.



§ 21-49-24 Sale by court-appointed officer--Levy not required.

21-49-24. Sale by court-appointed officer--Levy not required. Any sale of mortgaged property shall be made by a person appointed by the court, and shall be made as the court shall direct, in the county where the property, or some part is located. No levy on mortgaged property under the judgment shall be required and the officer may proceed to advertise and sell it upon receipt of the judgment without further proceedings.

Source: SL 1977, ch 187, § 14.



§ 21-49-25 Notice of sale--Contents.

21-49-25. Notice of sale--Contents. Notice of the sale of such mortgaged property shall be given by publishing it at least once a week for at least two successive weeks in a legal newspaper of general circulation in each of the counties where the property is located. Each notice shall specify:

(1) The name of the mortgagor, and any assignee;

(2) The amount claimed to be due;

(3) The date of the mortgage;

(4) A description of the property, as described in the mortgage;

(5) The time, manner and place of sale, as directed by the court; and

(6) Any other matter as ordered by the court.
Source: SL 1977, ch 187, § 15.



§ 21-49-26 Mortgagee may purchase at sale--Bid required.

21-49-26. Mortgagee may purchase at sale--Bid required. The holder of the mortgage may purchase the premises or any part thereof at the foreclosure sale if the holder bids therefor the full amount of the judgment debt, less the sum of the balances due, as of the date of sale, on any prior liens or encumbrances upon the mortgaged premises, including liens or charges for real property taxes and special assessments. In no event, however, may the holder of the mortgage be required to bid a sum in excess of the debt adjudged to be due, with the costs included in the judgment upon which sale was made, and expenses of sale.

Source: SL 1977, ch 187, § 15; SL 1989, ch 191, § 3.



§ 21-49-27 Bid of less than full debt amount--Requirements--Execution for deficiency.

21-49-27. Bid of less than full debt amount--Requirements--Execution for deficiency. If the holder of the mortgage is not willing to bid the full amount of the judgment debt, and if foreclosure has been commenced by action, such holder shall establish at the time of the trial to the satisfaction of the court, the fair and reasonable value of the mortgaged premises, and the court shall determine the value less the sum of the balances due, as of the date of judgment, on any prior liens or encumbrances upon the mortgaged premises, including liens or charges for real property taxes and special assessments. If the court shall find such fair and reasonable value, less the sum of the balances due, as of the date of judgment, on any prior liens or encumbrances upon the mortgaged premises, including liens or charges for real property taxes and special assessments, to be less than the sum due on the mortgage with costs and disbursements, and expense of sale, the court may by such judgment authorize such holder to bid not less than the value as thus determined, less the sum of the balances due, as of the date of sale, on any prior liens or encumbrances upon the mortgaged premises, including liens or charges for real property taxes and special assessments. If foreclosure has been commenced by advertisement, the mortgagee may seek a deficiency in accordance with § 21-48-14. If foreclosure has been commenced by action and a deficiency remains after the foreclosure sale, such holder shall be entitled to a general execution for such deficiency only upon application to the court.

Source: SL 1977, ch 187, § 16; SL 1981, ch 170, § 5; SL 1989, ch 191, § 4.



§ 21-49-28 Foreclosure as complete satisfaction of debt.

21-49-28. Foreclosure as complete satisfaction of debt. Except as provided in § 21-49-27, such foreclosure shall operate as a complete satisfaction of the debt secured by a mortgage and judgment issued under this chapter.

Source: SL 1977, ch 187, § 17.



§ 21-49-29 Application of sale proceeds.

21-49-29. Application of sale proceeds. It shall be the duty of any officer who conducts any such sale to apply the proceeds in the following priority:

(1) To the payment of the expenses of sale;

(2) To the payment of the costs included in the judgment upon which sale was made;

(3) To the discharge of the debt adjudged to be due;

(4) To pay the surplus, if any, into court for the use of the defendants subject to the order of the court.
Source: SL 1977, ch 187, § 18.



§ 21-49-30 Certificate of sale to purchaser--Contents--Recording--Commencement ofredemption period.

21-49-30. Certificate of sale to purchaser--Contents--Recording--Commencement of redemption period. The person making such sale shall give to the purchaser a certificate of sale, containing:

(1) A recital of the fact of the sale, stating the time, and place, and the name of the purchaser;

(2) The legal description of the property sold;

(3) The price bid for each distinct parcel; and

(4) The whole price paid.

The certificate shall be executed and acknowledged and shall be recorded in the office of the register of deeds where the property is located within twenty days from the date of sale. The period of redemption as provided in this chapter shall commence on the date that the certificate is recorded.

Source: SL 1977, ch 187, § 19.



§ 21-49-31 Redemption defined.

21-49-31. Redemption defined. Redemption as provided in this chapter is the right to repay the total amount of the judgment, and any deficiency as determined by the court, together with such additional sums as prescribed by § 21-49-34.

Source: SL 1977, ch 187, § 20.



§ 21-49-32 Waste of property restrained during redemption period.

21-49-32. Waste of property restrained during redemption period. Until the expiration of the time for redemption, the court may restrain the commission of waste on the property upon the application of the purchaser or the judgment creditor.

Source: SL 1977, ch 187, § 21.



§ 21-49-33 Right of judgment debtor and lien holders to redeem.

21-49-33. Right of judgment debtor and lien holders to redeem. The judgment debtor or successor, and the holders of any lien, legal or equitable, subsequent and junior to that from which redemption is to be made, on the property sold, or any part thereof, shall have the right to redeem from such sale during the redemption period.

Source: SL 1977, ch 187, § 22.



§ 21-49-34 Payments by persons redeeming.

21-49-34. Payments by persons redeeming. Such persons may redeem from the purchaser by paying the person making the sale the amount of the purchase price, plus any sums paid by the purchaser to protect his interest in such property in particular, but not in limitation thereof, for such items as taxes, insurance, maintenance expenses reasonably incurred to preserve the value of the mortgaged premises, or payments on a superior lien, together with interest on the total judgment at the same rate of interest as provided in the mortgage. If the purchaser also is the holder of another lien upon the property foreclosed, or part thereof, other than the mortgage upon which sale was made, which additional lien is superior to the lien of the person redeeming, the person redeeming shall likewise pay the amount of such additional lien including interest at the rate provided by the lien or at the legal rate to the date of payment.

Source: SL 1977, ch 187, § 23.



§ 21-49-35 Notice of redemption--Form--Recording.

21-49-35. Notice of redemption--Form--Recording. A written notice of redemption shall be served on the purchaser and the person making the sale by the person seeking to redeem. If such person redeem as holder of a judgment, notice shall be a certified copy thereof. If such person redeem as holder of a mortgage or other lien, notice shall be a certified copy of the record thereof, together with a certified copy of any assignment to establish his claim, and an affidavit showing the amount then actually due on the lien; and at the same time shall pay to the person making the sale the amount prescribed by § 21-49-34. If such person redeem as a successor in interest of a judgment debtor, notice shall be proof of interest in such property.

A duplicate of the notice of redemption with proof of service shall be forthwith filed for record with the register of deeds of the counties where the property is located.

Source: SL 1977, ch 187, § 24.



§ 21-49-36 Certificate of redemption--Contents.

21-49-36. Certificate of redemption--Contents. Upon such redemption, the person who made the sale shall execute and deliver to the person making redemption a certificate of redemption duly acknowledged setting forth the fact of such redemption, the amount paid, specifying the items required to be paid under the terms of this chapter and the date of such redemption.

Source: SL 1977, ch 187, § 25.



§ 21-49-37 Recording certificate of redemption.

21-49-37. Recording certificate of redemption. The certificate of redemption shall be filed for record in the office of register of deeds of the counties where the property is located.

Source: SL 1977, ch 187, § 26.



§ 21-49-38 Deed issued after short redemption or abandonment period--Maximumperiod.

21-49-38. Deed issued after short redemption or abandonment period--Maximum period. Unless the property is redeemed from the sale within one hundred eighty days or within sixty days if the property is abandoned, from the recording of the certificate of sale, it is the duty of the person who made the sale to execute and deliver a deed of the property sold to the purchaser, or to any person who may have acquired the title and interest of the purchaser. In no event may redemption be extended beyond the period of one hundred eighty consecutive days, computed from the date the certificate is recorded.

Source: SL 1963, ch 236, § 4; SDCL, § 21-49-9; SL 1977, ch 187, § 27; SL 1988, ch 184, § 2.



§ 21-49-39 Repealed.

21-49-39. Repealed by SL 1992, ch 148, § 27.



§ 21-49-40 Citation of chapter.

21-49-40. Citation of chapter. This chapter may be cited as the "One Hundred Eighty Day Redemption Mortgage Act."

Source: SL 1963, ch 236, § 5; SDCL, § 21-49-10; SL 1977, ch 187, § 29.






Chapter 50 - Foreclosure Of Real Estate Contracts

§ 21-50-1 Foreclosure action brought on default in executory contract.

21-50-1. Foreclosure action brought on default in executory contract. Whenever default has occurred in the performance of any of the terms and conditions of an executory contract for the sale or exchange of real property, an action may be brought in the circuit court for the county in which such property, or some part thereof, is situated for a foreclosure of all rights under such contract asserted adversely to the plaintiff in such action.

Source: SL 1913, ch 138, § 1; RC 1919, § 2914; SDC 1939 & Supp 1960, § 37.3101.



§ 21-50-2 Repealed.

21-50-2. Repealed by SL 1992, ch 157.



§ 21-50-3 Time allowed by judgment for compliance with terms of contract--Final judgmentbarring rights on failure to comply.

21-50-3. Time allowed by judgment for compliance with terms of contract--Final judgment barring rights on failure to comply. Upon the trial of an action under this chapter the court shall have power to and by its judgment shall fix the time within which the party or parties in default must comply with the terms of such contract on his or their part, which time shall be not less than ten days from the rendition of such judgment, and unless the parties against whom such judgment is rendered shall fully comply therewith within the time specified, such judgment shall be and become final without further order of the court, and all rights asserted under the contract sued on shall thereupon be forever barred and foreclosed.

Source: SL 1913, ch 138, § 1; RC 1919, § 2914; SDC 1939 & Supp 1960, § 37.3101.



§ 21-50-4 Costs and attorney fee awarded in judgment.

21-50-4. Costs and attorney fee awarded in judgment. Costs including a reasonable attorney fee to be fixed by the court may be awarded in such actions in the discretion of the court.

Source: SL 1913, ch 138, § 3; RC 1919, § 2916; SDC 1939 & Supp 1960, § 37.3102.



§ 21-50-5 Receipt or affidavit establishing record of compliance with judgment.

21-50-5. Receipt or affidavit establishing record of compliance with judgment. Record of compliance with the judgment must be made by filing in the office of the clerk of the court where the judgment is docketed a receipt or other satisfaction from the party or his attorney of record to whom payment or other performance is due, or by the affidavit of the party or his attorney of record from whom payment or other performance is due, showing that he has complied with the judgment and the reason that no receipt or other satisfaction is filed.

Source: SDC 1939 & Supp 1960, § 37.3101.



§ 21-50-6 Clerk's certificate as to noncompliance with judgment--Conclusive evidence of facts.

21-50-6. Clerk's certificate as to noncompliance with judgment--Conclusive evidence of facts. Unless such record of compliance with the judgment is made on or before the date fixed for such compliance in the judgment, the clerk of the court shall certify that the time for compliance with said judgment has expired and that no compliance has been made and that the same has become the final judgment of the court, which certificate may be endorsed upon or attached to the judgment, and shall be dated, signed, sealed, and filed by the clerk of the court and shall be conclusive evidence of the facts necessary to establish the judgment as final so far as the rights of subsequent purchasers and encumbrancers in good faith and for value are concerned.

Source: SDC 1939 & Supp 1960, § 37.3101.



§ 21-50-7 Remedy not exclusive.

21-50-7. Remedy not exclusive. This chapter shall not be treated or construed as exclusive of any other remedy authorized by law but as cumulative merely.

Source: SL 1913, ch 138, § 4; RC 1919, § 2917; SDC 1939 & Supp 1960, § 37.3103.






Chapter 51 - Discharge Of Recorded Liens And Real Estate Contracts

§ 21-51-1 Limitation of actions on real property contract--Contract void after fifteen years.

21-51-1. Limitation of actions on real property contract--Contract void after fifteen years. An action upon a contract or bond for the purchase or sale of real property, or for the recovery of the consideration payable thereunder must be commenced within fifteen years after the cause of action shall have accrued, or within fifteen years after the last payment thereunder shall have become due and payable, and, if not so commenced, such action shall be forever barred, and such contract or bond shall become null and void and if there be no conveyance of record from the vendor or his successor in interest to the purchaser or his successor in interest, such contract or bond shall be conclusively presumed to have been terminated, and such contract or bond shall cease to be notice of any rights of the purchaser and said period of fifteen years shall not be extended by nonresidence, legal disability or partial payment. This section shall apply to all such contracts or bonds affecting real estate in this state, both those heretofore executed and those hereafter executed.

Source: SL 1920 (SS), ch 67, § 1; SDC 1939, § 37.0902; SL 1957, ch 192.



§ 21-51-2 Judicial discharge of lien or contract permitted if holder cannot be served in state--Proof required for discharge of contract.

21-51-2. Judicial discharge of lien or contract permitted if holder cannot be served in state--Proof required for discharge of contract. The circuit court for any county in which a mortgage or other lien is filed or recorded or in which any real estate under contract or bond for purchase or sale is located, may, on application of any person having an interest in or lien upon the property affected and notice as hereinafter provided, make an order discharging such contract, bond, mortgage, or lien of record, on proof to the satisfaction of the court that the mortgage or lien has been fully paid or satisfied, and that the mortgagee, assignee, or lien holder is deceased and has no acting representative of his estate in this state or, if a domestic corporation, that it has been dissolved and has no acting officer, trustee, or receiver of its property or, if a foreign corporation that it has not complied with the laws of this state applying to foreign corporations and has no one in this state upon whom service can be made as provided by law.

In the case of real estate subject to a contract or bond for sale or purchase of the same, the proof must show that the conditions prescribed by § 21-51-1 exist.

Source: SL 1901, ch 108; RCCivP 1903, § 880; SL 1913, ch 272, § 1; RC 1919, § 3046; SL 1920 (SS), ch 67, § 2; SDC 1939 & Supp 1960, § 37.0901.



§ 21-51-3 Petition or complaint for discharge of record--Contents and allegations required.

21-51-3. Petition or complaint for discharge of record--Contents and allegations required. Any person having an interest in or lien or encumbrance upon any property described in any instrument referred to in §§ 21-51-1 and 21-51-2 may present his application, petition, or complaint to the circuit court for the county in which the property involved or any part thereof is situated, setting forth sufficient facts to show that the instrument or record thereof is subject to the provisions of this chapter together with such other facts, exhibits, or statements as the party in interest may desire to submit. The application, petition, or complaint shall identify the instrument or record sought to be discharged by naming the parties thereto, description of the property involved, date of the instrument, and book and page of record, if any.

Source: SL 1901, ch 108; RCCivP 1903, § 880; SL 1913, ch 272, § 1; RC 1919, § 3046; SL 1920 (SS), ch 67, § 2; Supreme Court Rule 564, 1939; SDC 1939, § 37.0903; Supreme Court Rule adopted October 20, 1947.



§ 21-51-4 Joinder of two or more applications for discharge.

21-51-4. Joinder of two or more applications for discharge. The application, petition, or complaint may join in one application, petition, or complaint two or more applications for the discharge of an expired contract, bond, mortgage, or lien of record.

Source: Supreme Court Rule adopted October 20, 1947; SDC Supp 1960, § 37.0903.



§ 21-51-5 Signature and verification of petition or complaint.

21-51-5. Signature and verification of petition or complaint. The application, petition, or complaint shall be signed by an attorney licensed to practice in this state or by the party in interest and if signed by the party in interest, it shall also be verified by him.

Source: Supreme Court Rule 564, 1939; SDC 1939, § 37.0903; Supreme Court Rule adopted October 20, 1947.



§ 21-51-6 Order fixing time for hearing on petition or complaint--Notice.

21-51-6. Order fixing time for hearing on petition or complaint--Notice. Upon the filing of the application, petition, or complaint in the office of the clerk of the court, the court shall by order fix a time and place for hearing the same and direct notice thereof to be given, which time shall be not less than thirty days from the first publication or posting of the notice as hereinafter provided.

Source: SL 1901, ch 108; RCCivP 1903, § 880; SL 1913, ch 272, § 1; RC 1919, § 3046; SL 1920 (SS), ch 67, § 2; Supreme Court Rule 565, 1939; SDC 1939 & Supp 1960, § 37.0904.



§ 21-51-7 Publication and posting of notice of hearing.

21-51-7. Publication and posting of notice of hearing. Notice of hearing the application, petition, or complaint shall be given by publishing the same once each week for a period of three weeks preceding the hearing in some legal newspaper of the county to be designated in the order of the court as most likely to give notice to the persons interested. If no legal newspaper is published in such county, a notice shall be given by publishing the same in some legal newspaper in the state in an adjoining county and designated by the court as most likely to give notice to the persons interested and also by posting notice of such hearing at the front door of the courthouse of the county wherein the action is pending.

Source: SL 1901, ch 108; RCCivP 1903, § 880; SL 1913, ch 272, § 1; RC 1919, § 3046; SL 1920 (SS), ch 67, § 2; Supreme Court Rule 566, 1939; SDC 1939 & Supp 1960, § 37.0905.



§ 21-51-8 Proof required on hearing--Objections to relief requested.

21-51-8. Proof required on hearing--Objections to relief requested. At the time and place of hearing, the court shall require proof of publication or publication and posting of the notice and may require such other proof as to it may seem necessary and shall hear any persons interested in the matter who may appear or file written objections against granting the relief requested.

Source: SL 1920 (SS), ch 67, § 2; Supreme Court Rule 567, 1939; SDC 1939 & Supp 1960, § 37.0906.



§ 21-51-9 Judgment discharging instrument and record--Contents and effect of judgment.

21-51-9. Judgment discharging instrument and record--Contents and effect of judgment. The court may render judgment upon the record and proof required by this chapter canceling and discharging the instrument involved and any public record thereof. The judgment shall describe the instrument and the property involved and the book and page of the record of the instrument, if any, and such judgment shall be filed, entered, and docketed by the clerk and shall thereafter have the same force and effect as any other judgment of the court.

Source: SL 1901, ch 108; RCCivP 1903, § 880; SL 1913, ch 272, § 1; RC 1919, § 3046; SL 1920 (SS), ch 67, § 2; Supreme Court Rule 567, 1939; SDC 1939 & Supp 1960, § 37.0906.



§ 21-51-10 Recording of judgment--Effect as discharge.

21-51-10. Recording of judgment--Effect as discharge. A certified copy of the judgment may be filed in the office of any register of deeds or other public official of the state and shall have the effect of canceling or discharging said record according to the terms of said judgment and shall be of the same effect as a discharge or release of such instrument duly executed and acknowledged by the lawful holder thereof.

Source: SL 1901, ch 108; RCCivP 1903, § 880; SL 1913, ch 272, § 1; RC 1919, § 3046; SL 1920 (SS), ch 67, § 2; Supreme Court Rule 567, 1939; SDC 1939 & Supp 1960, § 37.0906.



§ 21-51-11 Remedy not exclusive.

21-51-11. Remedy not exclusive. The remedy provided by this chapter shall be cumulative and not exclusive of any other actions or remedies provided by law whereby the relief or any part thereof provided by this remedy might be obtained.

Source: SDC 1939 & Supp 1960, § 37.0907.



§ 21-51-12 Removal of counterfeit lien--Filing of action.

21-51-12. Removal of counterfeit lien--Filing of action. A person who is the purported debtor or obligor or who owns real or personal property or an interest in real or personal property and who has reason to believe that the document purporting to create a lien or a claim against the real or personal property or an interest in the real or personal property previously recorded is counterfeit pursuant to chapter 22-11, may file an action in circuit court pursuant to § 20-9-33 or 20-9-34 to have the purported lien removed. The filing of such an action does not bar the injured party from recovering damages as part of the action, in addition to fees, costs, or expenses allowed by those sections.

Source: SL 1998, ch 41, § 2.



§ 21-51-13 Counterfeit document--Vacation of judgment.

21-51-13. Counterfeit document--Vacation of judgment. A person against whom a purported judgment was rendered who has reason to believe that a document previously filed is counterfeit pursuant to § 22-11-29, may file an action in circuit court pursuant to § 20-9-34 to have the purported judgment vacated. The filing of such an action does not bar the injured party from recovering damages as part of the action, in addition to any fees, costs, or expenses allowed by that section.

Source: SL 1998, ch 41, § 4.






Chapter 52 - Redemption From Sale On Execution Or Foreclosure

§ 21-52-1 Redemption defined--Sales subject to redemption.

21-52-1. Redemption defined--Sales subject to redemption. Redemption is the right to repay the amount paid for real property or any interest thereon, sold on foreclosure of a real estate mortgage or on special or general execution against the property of a judgment debtor, or upon the foreclosure of any lien upon such real property other than a lien for taxes or special assessment.

Source: SL 1949, ch 142, § 1; SDC Supp 1960, § 37.5601.



§ 21-52-2 Waste restrained during period of redemption--Uses of property not consideredwaste.

21-52-2. Waste restrained during period of redemption--Uses of property not considered waste. Until the expiration of the time for redemption, the court may restrain the commission of waste on the property, by order granted with or without notice, on the application of the purchaser or the judgment creditor.

It is not waste for the person in possession of the property at the time of the sale, or entitled to possession afterwards, during the period allowed for redemption, to continue to use it in the same manner in which it was previously used, or in the ordinary course of husbandry; or to use timber or other material on the property for the necessary repair of buildings or fences thereon or fuel for his family while he occupies the property.

Source: SL 1949, ch 142, § 16; SDC Supp 1960, § 37.5616.



§ 21-52-3 Estates subject to redemption.

21-52-3. Estates subject to redemption. Only real property held in fee, or by life estate, or by leasehold extending more than two years beyond the date of sale shall be subject to redemption.

Source: SL 1949, ch 142, § 2; SDC Supp 1960, § 37.5602.



§ 21-52-4 Foreclosure and execution sales subject to redemption.

21-52-4. Foreclosure and execution sales subject to redemption. The interests in real property described in § 21-52-3, sold on foreclosure of a real estate mortgage or on special or general execution against the property of a judgment debtor, including special executions upon the foreclosure of any lien upon real property other than a lien for taxes or assessments shall be sold subject to redemption.

Source: SL 1949, ch 142, § 4; SDC Supp 1960, § 37.5604.



§ 21-52-5 Persons entitled to redeem.

21-52-5. Persons entitled to redeem. The owner, mortgagor, judgment debtor, or the successors of either, having any interest in the property sold and the holders of any lien, legal or equitable, subsequent and junior to that from which redemption is to be made, on the property sold, or any part thereof, or any share or interest therein, shall have the right to redeem from a sale of such property described in § 21-52-1, in the manner hereinafter described. Such persons are denominated redemptioners.

Source: SL 1949, ch 142, § 3; SDC Supp 1960, § 37.5603.



§ 21-52-6 Distinction between redemptioners abolished.

21-52-6. Distinction between redemptioners abolished. Except as provided in §§ 21-52-7 and 21-52-24, all distinction between owners and other redemptioners is abolished.

Source: SL 1949, ch 142, § 7; SDC Supp 1960, § 37.5607 (1).



§ 21-52-7 Owner's final right of redemption--Time allowed after expiration of other redemptionperiods.

21-52-7. Owner's final right of redemption--Time allowed after expiration of other redemption periods. The owner, his grantee, or successor in interest shall at all times have the final right to redeem after any and all redemptions as hereinafter provided shall have been made; and that right may be exercised by the owner, his grantee, or his successor in interest within fifteen days after the expiration of all other rights to redeem. The purpose of this section is to provide that the owner, any person to whom he has conveyed his title during the redemption period, and, in the event of his death, his successors in interest, shall possess a final right to redeem.

Source: SL 1949, ch 142, § 7; SDC Supp 1960, § 37.5607 (3).



§ 21-52-8 Action to redeem separate tract sold in combined sale--Determination of amountrequired for redemption.

21-52-8. Action to redeem separate tract sold in combined sale--Determination of amount required for redemption. When the property sold on foreclosure of a mortgage, or upon general or special execution, consists of two or more separate farms, tracts, lots, or parcels of land, which at the time of sale are owned by two or more separate owners, or are subject to separate liens, giving to any person the right to redeem a separate property from the sale, and the property has not been sold separately, either under the provisions of § 21-48-12, or otherwise, any person having the right to redeem one or more of the tracts so sold, but less than the whole property sold, may bring an action in the circuit court of the county wherein the lands he seeks to redeem, or a portion of them, are situated, to have a determination of the amount properly to be paid by him to redeem the properties as to which he claims the right of redemption. Such action must be commenced within six months after the date of the sale of the property. In such action there shall be named as defendants the holder of the certificate of sale, the officer making the sale, and the record owners of all the tracts sold at such foreclosure or execution sale.

Source: SL 1949, ch 142, § 15; SDC Supp 1960, § 37.5615.



§ 21-52-9 Redemptioner to redeem entire property.

21-52-9. Redemptioner to redeem entire property. No owner or lien holder shall have the right under § 21-52-8 to redeem less than the whole of the property owned by him or subject to his lien.

Source: SL 1949, ch 142, § 15; SDC Supp 1960, § 37.5615.



§ 21-52-10 Hearing and determination of amount required to redeem separate tract--Certificateof redemption--Credit on price paid at sale.

21-52-10. Hearing and determination of amount required to redeem separate tract--Certificate of redemption--Credit on price paid at sale. The court shall hear an action brought under § 21-52-8 at a regular or special term, shall have the power to extend all time of redemption pending the determination of such action, and by its decree shall determine the amount required to redeem the lands described in plaintiff's complaint; and adjudge that upon payment of such sum, a certificate of redemption shall issue to plaintiff and the amount paid by him shall be credited upon the price paid by the purchaser at foreclosure or execution sale, and the amount required to redeem the balance of the property shall be reduced accordingly.

Source: SL 1949, ch 142, § 15; SDC Supp 1960, § 37.5615.



§ 21-52-11 Minimum time allowed for redemption--Exception for short-term redemptionmortgage.

21-52-11. Minimum time allowed for redemption--Exception for short-term redemption mortgage. All persons entitled to redeem shall in all cases have one year from the date of sale in which to redeem, except as to any one hundred eighty day redemption mortgage given either prior to or subsequent to July 1, 1977.

Source: SL 1949, ch 142, § 12; SDC Supp 1960, § 37.5612 (1); SL 1979, ch 157, § 2.



§ 21-52-12 Methods of extending time for redemption--Execution and recording of agreementfor extension--Redemptioners affected by agreement.

21-52-12. Methods of extending time for redemption--Execution and recording of agreement for extension--Redemptioners affected by agreement. As to any redemptioner the right of redemption shall exist for one year after the sale of the property. The period of redemption herein limited may be extended in the manner described in §§ 21-52-13, 21-52-22 and 21-52-23 and may also be extended by a written agreement between the purchaser of the property at a judicial sale of the class described in § 21-52-1, and any redemptioner, provided such agreement is in writing, signed and acknowledged by the purchaser at such sale and recorded in the office of the register of deeds where the certificate of sale was recorded, within one year from the date of sale, or within such further period as may be provided by §§ 21-52-13, 21-52-22 and 21-52-23. When the time for redemption is extended by written contract as herein provided, it shall be extended in favor of all redemptioners whether they are parties to such agreement or not.

Source: SL 1949, ch 142, § 5; SDC Supp 1960, § 37.5605.



§ 21-52-13 Extension of redemption period by payment of amounts then due--Certificate ofpayment--Recording.

21-52-13. Extension of redemption period by payment of amounts then due--Certificate of payment--Recording. If at or prior to the expiration of one year from the date of sale, any redemptioner shall make all of the following payments:

(1) All taxes due on the land and any other sums paid by the purchaser to protect his interest in the property including the payment of insurance premiums, installments of principal or interest upon a superior lien, together with interest at the legal rate from the date of the payment of any of such sums;

(2) All interest due on the mortgage or judgment at the date of sale;

(3) Interest upon the principal of the mortgage, or the amount of the judgment, for one year from the date of sale and in addition for one year in advance, at the legal rate in the case of a judgment, and at the rate originally provided for in the mortgage before maturity in case of mortgages;

(4) All costs of foreclosure, if made by advertisement, and all costs of sale if made on general or special execution;
then the time of redemption shall be extended for an additional one year from the expiration date of the initial one-year redemption period, and such extension shall operate in favor of all redemptioners.

Such payment shall be evidenced by the certificate of the sheriff or holder of the certificate of sale, duly acknowledged, which shall be recorded in the office of the register of deeds where the certificate of sale was recorded, and such certificate, or the record thereof, or a certified copy of the record, shall be conclusive proof of such payment.

Source: SL 1949, ch 142, § 6; SDC Supp 1960, § 37.5606; SL 1981, ch 171.



§ 21-52-14 Amounts required for redemption from sale--Superior lien of purchaser included.

21-52-14. Amounts required for redemption from sale--Superior lien of purchaser included. Any redemptioner may redeem from the purchaser at any sale described in § 21-52-1, by paying to the sheriff or other person appointed by a court to make the sale, the amount of the purchase price, plus any sums paid by the purchaser to protect his interest in such property for taxes, insurance, installments of principal or interest upon a superior lien, with interest at the legal rate as specified in § 54-3-5.1 from date of sale upon the purchase price of the property, and from the date of the payment of any sum paid for taxes, insurance or installments of principal or interest on a prior lien. If the purchaser is the holder of a lien upon real property other than that under which sale was made, which is superior to the lien of the redemptioner, the redemptioner shall likewise pay the amount of the additional lien, including interest to the date of payment.

Source: SL 1949, ch 142, § 9; SDC Supp 1960, § 37.5609; SL 1983, ch 173.



§ 21-52-15 Expenses of annual assessment work on mining claims included in redemption price--Time of performing annual labor.

21-52-15. Expenses of annual assessment work on mining claims included in redemption price--Time of performing annual labor. In all redemptions from sales of unpatented mining claims under execution or mortgage foreclosure, there shall be added to the total amount otherwise required to redeem such sum or sums, if any, as may be necessarily and actually expended by the purchaser or redemptioner, after such sale and before the redemption, in performing or completing the annual assessment work, not exceeding one hundred dollars for any one claim sold.

This section shall not apply to claim or claims on which the owner or redemptioner shall himself have performed the necessary annual labor during the period above specified. It shall not be deemed necessary under this section for the purchaser to perform the annual labor on such claims until after the first day of November of each year.

Source: SL 1949, ch 142, § 17; SDC Supp 1960, § 37.5617.



§ 21-52-16 Notice of redemption served on purchaser or sheriff--Contents--Payment--Recordingof notice.

21-52-16. Notice of redemption served on purchaser or sheriff--Contents--Payment--Recording of notice. A redemptioner must serve upon the purchaser from whom he seeks to redeem, or upon his successor in interest, and upon the sheriff or officer making the sale, or his successor, a written notice of redemption, and

(1) If he redeem as holder of a judgment, a copy of the judgment upon which he claims the right to redeem, certified by the clerk of courts of the county where docketed; or

(2) If he redeem as holder of a mortgage or other lien, a copy of the record thereof certified by the register of deeds, together with a certified copy of any assignment necessary to establish his claim, and an affidavit by himself or his agent, showing the amount then actually due on the lien;
and at the same time shall pay to the sheriff or other officer or the purchaser direct, or their respective successors or assigns, the amount prescribed by § 21-52-14. A duplicate of the notice of redemption with proof of the required service shall be forthwith filed for record with the register of deeds of the county in which the foreclosure or judicial sale is pending, which officer shall record the same.

Source: SL 1949, ch 142, § 10; Supreme Court Rule, Order No. 2, 1956; SDC Supp 1960, § 37.5610.



§ 21-52-17 Proof of interest not required of party of record.

21-52-17. Proof of interest not required of party of record. No person named as a mortgagor in any mortgage, or as judgment debtor in any judgment of foreclosure of a lien, or in any general or special execution, need serve upon the officer or person from whom he seeks to redeem, any proof of his interest in the real property to be redeemed.

Source: SL 1949, ch 142, § 8; SDC Supp 1960, § 37.5608 (1).



§ 21-52-18 Proof of interest required of successor in interest.

21-52-18. Proof of interest required of successor in interest. The successor in interest of any person described in § 21-52-17 must serve upon the officer or person from whom he seeks to redeem proof of his interest in such real property.

Source: SL 1949, ch 142, § 8; SDC Supp 1960, § 37.5608 (2).



§ 21-52-19 Successive redemptions by junior lien holders.

21-52-19. Successive redemptions by junior lien holders. In like manner holders of junior liens may redeem from a prior redemptioner, making payments required in § 21-52-14, and paying, in addition, the amounts of any liens senior to their own, on which successive prior redemptions have been made, including any sums advanced for taxes, insurance, and installments of principal or interest, by such senior redemptioner, if he shall have filed in the office of the register of deeds an affidavit setting forth the amounts of such advances for principal and interest, taxes and insurance. Redemptioners need not redeem in the order of priority of their liens.

Source: SL 1949, ch 142, § 11; SDC Supp 1960, § 37.5611.



§ 21-52-20 Amounts payable to junior lien holders.

21-52-20. Amounts payable to junior lien holders. No person shall be required to pay the amount of a lien junior to his own, but he shall pay to the holder of any junior lien who has made redemption the amount paid by him to make redemption, interest thereon, and any sums advanced by such junior lien holder for the protection of such real property for taxes, insurance, or installments of interest or principal on a prior lien.

Source: SL 1949, ch 142, § 11; SDC Supp 1960, § 37.5611.



§ 21-52-21 Amounts payable on partial redemptions.

21-52-21. Amounts payable on partial redemptions. If there has been a partial redemption as provided by § 21-52-13, redemptioners are not required to pay to the owner, mortgagor, or judgment creditor any sum paid by him on such partial redemption; but they are required to pay such sum to any other redemptioner, who shall have a partial redemption.

Source: SL 1949, ch 142, § 11; SDC Supp 1960, § 37.5611.



§ 21-52-22 Successive extensions of time on successive redemptions.

21-52-22. Successive extensions of time on successive redemptions. If a redemption be made less than sixty days before the right, or extended right, of redemption expires, all holders of liens junior to that under which redemption is made have sixty days from such redemption in which to redeem, even after the expiration of the full period of redemption; and the property may, as often as any party having the right to redeem is disposed, be redeemed within sixty days after the last preceding redemption. The right of redemption given by this section need not be exercised in the order of priority of liens, but may be exercised by any person having the right to redeem.

Source: SL 1949, ch 142, § 12; SDC Supp 1960, § 37.5612 (2).



§ 21-52-23 Time allowed for exercise of owner's final right of redemption.

21-52-23. Time allowed for exercise of owner's final right of redemption. After the expiration of sixty days from any redemption made under § 21-52-22, the owner may exercise his final right of redemption within fifteen days as prescribed in § 21-52-7.

Source: SL 1949, ch 142, § 12; SDC Supp 1960, § 37.5612 (3).



§ 21-52-24 Effect of sale terminated on final redemption by owner.

21-52-24. Effect of sale terminated on final redemption by owner. Where there has been full and final redemption by the owner, effect of the sale is terminated, except in case of redemption by cotenants.

Source: SL 1949, ch 142, § 7; SDC Supp 1960, § 37.5607 (2).



§ 21-52-25 Certificate of redemption issued by sheriff--Contents of certificate--Statement ofamount required for further redemption.

21-52-25. Certificate of redemption issued by sheriff--Contents of certificate--Statement of amount required for further redemption. Upon making each redemption the sheriff shall execute to the person making the redemption a certificate setting forth the fact of such redemption, the amount paid by the redemptioner, including the debt for which the property was sold and any subsequent liens which the redemptioner was required under the terms of this chapter to pay, together with interest thereon, and the amounts of principal and interest, insurance, and taxes paid as required by this chapter, which certificate shall include a specific statement of the whole amount required to be paid on redemption from such redemptioner.

Source: SL 1949, ch 142, § 13; SDC Supp 1960, § 37.5613 (1).



§ 21-52-26 Certificate of final redemption.

21-52-26. Certificate of final redemption. If the debtor, his grantee, or successor in interest redeem, the sheriff must execute and deliver to him a certificate of redemption duly acknowledged, reciting the fact of such redemption.

Source: SL 1949, ch 142, § 13; SDC Supp 1960, § 37.5613 (2).



§ 21-52-27 Recording of certificates of redemption.

21-52-27. Recording of certificates of redemption. Any such certificate of redemption must be recorded in the office of the register of deeds of the county in which the property or part thereof is situated.

Source: SL 1949, ch 142, § 13; SDC Supp 1960, § 37.5613 (3).



§ 21-52-28 Redemption by cotenant--Other cotenants obligated to contribute.

21-52-28. Redemption by cotenant--Other cotenants obligated to contribute. When title to real property subject to redemption is held by cotenants one or more of such cotenants may redeem, by paying the whole sum required to effect redemption. When redemption is made by one or more cotenants, all other cotenants of the property become obligated to contribute their proportionate shares of the sum paid by the redeeming cotenants, to effect redemption.

Source: SL 1949, ch 142, § 14; SDC Supp 1960, § 37.5614 (1).



§ 21-52-29 Service of notice and demand by cotenant making redemption--Notice of foreclosureby failure to contribute.

21-52-29. Service of notice and demand by cotenant making redemption--Notice of foreclosure by failure to contribute. Cotenants making redemption shall forthwith serve upon all other cotenants notice of the fact of such redemption together with a statement of the whole amount paid to redeem and the proportionate amount each cotenant is required to pay to contribute his full share of the funds required to effect redemption, which notice shall contain a demand that such cotenant within sixty days from service of notice or within the remainder of the year of redemption, whichever is longer, pay the amount of their proportionate shares of such redemption to the cotenant who has made redemption, and a further notice that if they shall fail so to do, they shall, at the expiration of sixty days or the remainder of the year of redemption, whichever is longer, be foreclosed of all right to or interest in the common property, and the cotenant making redemption shall, as against all cotenants failing to contribute, be entitled at the expiration of such period to a sheriff's deed to the common property.

Source: SL 1949, ch 142, § 14; SDC Supp 1960, § 37.5614 (1).



§ 21-52-30 Recording and service of notice by cotenant making redemption--Constructive notice.

21-52-30. Recording and service of notice by cotenant making redemption--Constructive notice. The cotenant serving the notice required in § 21-52-29 shall forthwith record the same, with proof of service thereof, in the office of the register of deeds in the county where the judicial sale or foreclosure was made. Such notice shall be served in like manner as a summons in a civil action is served. From the date of recording such notice, all persons shall be presumed to have notice of the fact of such redemption by one or more joint owners.

Source: SL 1949, ch 142, § 14; SDC Supp 1960, § 37.5614 (2).



§ 21-52-31 Delivery and recording of certificate to cotenant making contribution.

21-52-31. Delivery and recording of certificate to cotenant making contribution. Whenever a cotenant, pursuant to the notice mentioned in § 21-52-29, shall have paid his proportionate share pursuant to such notice, the cotenant receiving such payment shall deliver to the cotenant making such payment a certificate reciting the fact of such payment and shall record a duplicate thereof in the office of the register of deeds of the county in which the foreclosure or judicial sale was made.

Source: SL 1949, ch 142, § 14; SDC Supp 1960, § 37.5614 (3).



§ 21-52-32 Restoration of estate to cotenant making contribution.

21-52-32. Restoration of estate to cotenant making contribution. A cotenant paying his proportionate share terminates as to his interest in the property the effect of the sale and he stands restored to his estate in the property sold.

Source: SL 1949, ch 142, § 14; SDC Supp 1960, § 37.5614 (4).






Chapter 53 - Actions To Foreclose Liens On Personal Property

§ 21-53-1 Liens subject to foreclosure--Jurisdiction and venue of action.

21-53-1. Liens subject to foreclosure--Jurisdiction and venue of action. An action to foreclose a lien on personal property may be maintained by any person having a lien thereon by common law, statute, or contract. The action may be maintained in any court which would have jurisdiction of the amount secured by the lien, and in the county where the personal property or some part thereof is located, or in the county of the residence of the owner of such property.

Source: CCivP 1877, §§ 674, 675; CL 1887, §§ 5496, 5497; RCCivP 1903, §§ 743, 744; RC 1919, §§ 2919, 2920; SDC 1939 & Supp 1960, § 37.3301.



§ 21-53-2 Description of lien in judgment--Directions for sale of property.

21-53-2. Description of lien in judgment--Directions for sale of property. A judgment in favor of the plaintiff must specify the amount and nature of the lien and direct a sale of the property, or sufficient thereof if the same is divisible conveniently, to satisfy the judgment and costs. It shall direct sale by the sheriff or other proper officer of the court in like manner as when the sheriff sells property under execution, and the application by him of the proceeds of the sale, less his fees and expenses, to the payment of the judgment and costs.

Source: CCivP 1877, § 674; CL 1887, § 5496; RCCivP 1903, § 743; RC 1919, § 2919; SDC 1939 & Supp 1960, § 37.3301.



§ 21-53-3 Provisions in judgment for payment and safekeeping of surplus.

21-53-3. Provisions in judgment for payment and safekeeping of surplus. The judgment must also provide for the payment of any surplus to the owner of the property, or other person shown to be legally entitled thereto, and for the safekeeping of such surplus, until it is claimed by and paid to the person entitled thereto.

Source: CCivP 1877, § 674; CL 1887, § 5496; RCCivP 1903, § 743; RC 1919, § 2919; SDC 1939 & Supp 1960, § 37.3301.



§ 21-53-4 Remedy cumulative as to other remedies.

21-53-4. Remedy cumulative as to other remedies. This remedy shall be cumulative to any other existing right or remedy to foreclose or enforce a lien on personal property.

Source: CCivP 1877, § 675; CL 1887, § 5497; RCCivP 1903, § 744; RC 1919, § 2920; SDC 1939 & Supp 1960, § 37.3301.






Chapter 54 - Foreclosure Of Personal Property Liens And Pledges By Advertisement

§ 21-54-1 Remedy available where no other summary procedure provided.

21-54-1. Remedy available where no other summary procedure provided. In all cases where no other procedure is provided for summary foreclosure of any personal property lien, or pledge, the same may be foreclosed as hereinafter provided in this chapter.

Source: SDC 1939 & Supp 1960, § 37.3401.



§ 21-54-2 Pledges foreclosed in manner prescribed by contract--Chapter applicable if procedurenot prescribed.

21-54-2. Pledges foreclosed in manner prescribed by contract--Chapter applicable if procedure not prescribed. Pledges may be foreclosed in the manner prescribed in the contract of pledge; or if no manner is prescribed, or the manner prescribed is insufficient, the provisions of this chapter shall apply so far as consistent with the contract of pledge and the law of this state.

Source: SDC 1939 & Supp 1960, § 37.3409.



§ 21-54-3 Owner's affidavit of defense to summary foreclosure--Injunction requiringforeclosure by action--Costs taxed if defense not established.

21-54-3. Owner's affidavit of defense to summary foreclosure--Injunction requiring foreclosure by action--Costs taxed if defense not established. In all cases where foreclosure of any personal property lien except conditional sales contracts has been commenced by summary proceedings, the property owner or any person claiming right of possession or any other encumbrancer, may at any time before the sale of the property under such summary proceedings present to the circuit judge and file in the office of the clerk of courts for any county where such summary proceeding is pending, an affidavit stating that he has a defense to such foreclosure and desires to have the same conducted by court procedure. Thereupon the circuit judge shall issue an injunctional order directed to the lien holder and any agent conducting the proceeding, enjoining further summary procedure and requiring foreclosure of the lien in court. The order may be enforced the same as any other injunction of the court. If the defense shall not be established the costs incurred in the summary proceedings may be taxed as additional costs in the court proceeding against the party asserting the defense.

Source: SDC 1939 & Supp 1960, § 37.3410.



§ 21-54-4 Affidavit of lien recorded if lien not previously recorded.

21-54-4. Affidavit of lien recorded if lien not previously recorded. If any lien or pledge sought to be foreclosed under this chapter is not duly on file or of record in the office of the register of deeds of the county in which the foreclosure is to be conducted, the person desiring to foreclose such lien must first file in the office of such register of deeds a sworn statement of the lien as required in Title 44 for giving notice of lien claims.

Source: SDC 1939 & Supp 1960, § 37.3402.



§ 21-54-5 Notice of sale issued--Contents.

21-54-5. Notice of sale issued--Contents. The person desiring to foreclose such lien, shall issue a notice of sale, signed by himself, agent, or attorney, and stating:

(1) The names and addresses of the owner of the property and of all lien claimants, as shown by the files of the register of deeds of the county where the foreclosure is to be conducted and also those otherwise known to the lien claimant;

(2) A description of the property sufficient for identification of it;

(3) The location of the property;

(4) Statement of the grounds on which the lien is claimed, and reference to its filing in the office of register of deeds;

(5) The nature of the default under which foreclosure is sought;

(6) The amount claimed to be due at the date of the notice;

(7) The time and place of sale.
Source: Supreme Court Rule 593, 1939; SDC 1939 & Supp 1960, § 37.3405.



§ 21-54-6 Service of notice of sale--Mailing, publication and posting.

21-54-6. Service of notice of sale--Mailing, publication and posting. Notice of the sale shall be given by mailing copies of the same to the property owner and all other lien claimants at their addresses as shown by the notice of sale and by publishing such notice for at least one issue in a legal newspaper published in the county nearest the place of sale, or if no such newspaper is published in the county, by mailing and posting one copy of the notice on the bulletin board at the front door of the courthouse, or if there be no courthouse, at the place where circuit court was last held in the county, all to be done at least ten days before the date fixed for the sale.

Source: SL 1929, ch 174; SDC 1939 & Supp 1960, § 37.3406.



§ 21-54-7 Place of sale--Notice of public access.

21-54-7. Place of sale--Notice of public access. Foreclosures under this chapter may be held at any public place in any of the municipalities or villages of the county in which the foreclosure is to be held, but in case of heavy or bulky articles or materials which cannot be conveniently or practicably moved, the sale may be held where they are located provided the public is afforded free right of access for inspection and bidding. In such cases notice of all such facts and definite description of the place, and reason for holding the sale there and of the public's right of access must be stated in the notice of sale.

Source: SDC 1939 & Supp 1960, § 37.3404; SL 1992, ch 60, § 2.



§ 21-54-8 Time of sale--Adjournment to following day.

21-54-8. Time of sale--Adjournment to following day. Any foreclosure sale under this chapter may be held on any day of the week except Sunday or other legal holiday and shall be held between the hours of ten o'clock in the forenoon and five o'clock in the afternoon, except that when a sale has been commenced and cannot be completed by five o'clock it may be continued for another hour on the same day and if not then completed, adjourned until ten o'clock on the following day, and so continuing until completed.

Source: SDC 1939 & Supp 1960, § 37.3403.



§ 21-54-9 Sale of property in parts--Order of sale--Termination when sufficient amount raised.

21-54-9. Sale of property in parts--Order of sale--Termination when sufficient amount raised. If the property is conveniently and practicably divisible, the owner or any other lien holder may require it to be sold in parts and direct the order of such sale. In such cases the owner shall have the preference right to direct the order of sale, and the other lien holders shall have such preference in order of their respective priorities, if those preceding shall have failed to exercise such right.

If it is sold in parts, no more of the property shall be sold than is necessary to satisfy the lien and the costs and expenses of the proceedings.

Source: SDC 1939 & Supp 1960, § 37.3407.



§ 21-54-10 Sale at auction to highest bidder--Purchase by lien holder.

21-54-10. Sale at auction to highest bidder--Purchase by lien holder. The sale shall be made at public auction to the highest bidder for cash. The lien holder may bid and purchase and have the amount of his bid credited on his lien.

Source: SDC 1939 & Supp 1960, § 37.3407.



§ 21-54-11 Purchaser's title absolute and beyond redemption--Certificate or bill of sale--Evidence sufficient for registration of title.

21-54-11. Purchaser's title absolute and beyond redemption--Certificate or bill of sale--Evidence sufficient for registration of title. The title of a purchaser at any such sale shall be absolute and beyond redemption and it may be evidenced by a certificate or bill of sale from the party making the sale or from the report of sale as filed, and the report of sale shall be prima facie evidence of its contents. In the case of motor vehicles or other articles of which public registry of title is required by law, any such evidence of conveyance shall be sufficient to require registration of such vehicles or articles and for the issue of new title or other certificate accordingly.

Source: SDC 1939 & Supp 1960, § 37.3408.



§ 21-54-12 Surplus paid to owner or clerk of courts.

21-54-12. Surplus paid to owner or clerk of courts. If there be any surplus it may be paid direct to the person entitled thereto and his receipt taken and filed with the report, or it may be paid into the office of the clerk of courts of the county for the benefit of the persons entitled thereto and receipt of such clerk taken and filed with the report of the sale.

Source: SDC 1939 & Supp 1960, § 37.3408.



§ 21-54-13 Civil action for deficiency.

21-54-13. Civil action for deficiency. If there be any deficiency, the lien claimant may recover therefor by civil action or otherwise as his rights may appear.

Source: SDC 1939 & Supp 1960, § 37.3408.



§ 21-54-14 Report of proceedings--Contents and time of filing.

21-54-14. Report of proceedings--Contents and time of filing. The lien holder, or his agent, or attorney duly authorized shall make a sworn report of the proceedings showing:

(1) Proof by affidavits of giving notice of the sale as required by this chapter, including a copy of the notice;

(2) An account of the sale, showing the items sold, amounts bid and paid, and, names and addresses of the purchasers;

(3) The amount due on the lien, together with the costs and disbursements of the sale and the surplus or deficiency remaining, if any.

The report of the sale shall be filed in the office of the register of deeds of the county within five days after the sale.

Source: SDC 1939 & Supp 1960, § 37.3408.



§ 21-54-15 Sale of abandoned mobile or manufactured home by real property owner--Notice tomobile or manufactured home owner of intent to sell.

21-54-15. Sale of abandoned mobile or manufactured home by real property owner--Notice to mobile or manufactured home owner of intent to sell. If a mobile home or manufactured home as defined in chapter 32-7A has been abandoned and left on leased real property, the owner of real property may sell the mobile home or manufactured home under the provisions of this chapter. A mobile home or manufactured home is considered abandoned if the owner of the mobile home or manufactured home has not removed the home from the real property owner's land within thirty days of the court issuing a writ of possession as provided in chapter 21-16. Upon issuance of the writ of possession by the court, the owner of real property shall give the owner of the mobile home or manufactured home and any lienholder with a lien properly noted pursuant to chapter 32-3, written notice of intent to sell the home pursuant to this chapter if the home is not removed from the real property owner's property within thirty days. The notice shall be sent to the owner of the mobile home or manufactured home at the owner's last known address. The Department of Revenue shall promulgate rules pursuant to chapter 1-26 to prescribe a form for the written notice. Any written notice shall be sent by certified mail. The sale is subject to any taxes owed on the home and unpaid lot rent but such unpaid lot rent lien may not exceed two month's lot rent at the price previously agreed to by the owner of real property and owner of the mobile home or manufactured home.

Source: SL 2007, ch 140, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 21-54-16 Notice to county treasurer of intent to sell.

21-54-16. Notice to county treasurer of intent to sell. After the owner of the abandoned mobile home or manufactured home has been provided thirty days written notice, and before the owner of real property proceeds with the sale of the abandoned mobile home or manufactured home, the owner of the real property shall provide written notice of intent to sell the abandoned property to the county treasurer where the home is located. The Department of Revenue shall promulgate rules pursuant to chapter 1-26 to prescribe a form for the written notice. If the treasurer has not issued a distress warrant and informed the owner of real property of such issuance within thirty days of the notice required by this section or the mobile home or manufactured home has not been removed by its owner or any lien holder within thirty days of the notice provided by § 21-54-15, the owner of real property may proceed with the sale pursuant to this chapter.

Source: SL 2007, ch 140, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 21-54-17 Disposition of abandoned mobile home or manufactured home that fails to sell--Abandoned title.

21-54-17. Disposition of abandoned mobile home or manufactured home that fails to sell--Abandoned title. If an abandoned mobile home or manufactured home fails to sell at a sale held pursuant to this chapter, title to the mobile home or manufactured home is irrevocably vested with the owner of the real property. The owner of the real property on which the mobile home or manufactured home resides, may obtain an abandoned title without payment or obligation to pay any taxes owed on the home or any lien on the home at the time of acquisition. However, if the owner of the real property intends any use of the abandoned mobile home or manufactured home other than disposal, the owner of the real property may obtain an abandoned title after paying any taxes owed on the home. The department shall promulgate rules pursuant to chapter 1-26 to prescribe a form that shall be used to apply for the abandoned title.

Source: SL 2007, ch 140, § 3.



§ 21-54-18 Permit to move abandoned mobile home or manufactured home.

21-54-18. Permit to move abandoned mobile home or manufactured home. If an owner of the real property obtains a title to a mobile home or manufactured home pursuant to § 21-54-17, the owner of the real property shall obtain a permit pursuant to § 32-5-16.3 to move the abandoned mobile home or manufactured home. If the owner of the real property files an affidavit with the county treasurer stating that the owner is going to move the abandoned mobile home or manufactured home for the sole purpose of disposal, the county treasurer shall issue the permit provided by § 32-5-16.3 without receiving payment of the current year's taxes. The Department of Revenue shall promulgate rules pursuant to chapter 1-26 to prescribe a form for the affidavit.

Source: SL 2007, ch 140, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 21-54-19 Abatement of taxes owed on abandoned mobile home or manufactured home.

21-54-19. Abatement of taxes owed on abandoned mobile home or manufactured home. The county treasurer shall deliver the affidavit filed pursuant to § 21-54-18 to the board of county commissioners after issuance of the permit. Upon receipt of the affidavit, the board of county commissioners shall abate any taxes owed on the mobile home or manufactured home.

Source: SL 2007, ch 140, § 5.






Chapter 55 - Actions For Wrongful Life Prohibited

§ 21-55-1 Action or damages for conception or birth prohibited--"Conception" defined.

21-55-1. Action or damages for conception or birth prohibited--"Conception" defined. There shall be no cause of action or award of damages on behalf of any person based on the claim of that person that, but for the conduct of another, he would not have been conceived or, once conceived, would not have been permitted to have been born alive. The term "conception," as used in this section, means the fertilization of a human ovum by a human sperm, which occurs when the sperm has penetrated the cell membrane of the ovum.

Source: SL 1981, ch 172, § 1.



§ 21-55-2 Action or damages for birth of another prohibited.

21-55-2. Action or damages for birth of another prohibited. There shall be no cause of action or award of damages on behalf of any person based on the claim that, but for the conduct of another, a person would not have been permitted to have been born alive.

Source: SL 1981, ch 172, § 2.



§ 21-55-3 Consideration of failure to prevent live birth restricted in actions.

21-55-3. Consideration of failure to prevent live birth restricted in actions. The failure or the refusal of any person to prevent the live birth of a person may not be considered in awarding damages or in imposing a penalty in any action. The failure or the refusal of any person to prevent the live birth of a person is not a defense in any action.

Source: SL 1981, ch 172, § 3.



§ 21-55-4 Limited effect of chapter.

21-55-4. Limited effect of chapter. The provisions of this chapter do not prohibit a cause of action or the awarding of damages, except as specifically provided in this chapter, by or on behalf of any person based on the claim that a person is liable for injury caused by such person's willful acts or caused by such person's want of ordinary care or skill.

Source: SL 1981, ch 172, § 4.






Chapter 56 - General Provisions

§ 21-56-1 Time and place of hearing--Fixing by judge or clerk.

21-56-1. Time and place of hearing--Fixing by judge or clerk. Wherever a provision is made in this title for the fixing of a time and place of hearing or the issuance of a notice, a judge or clerk of courts may fix the time and place for the hearing. The notice may be signed by the judge, the clerk of courts, or the attorney for the petitioner.

Source: SL 1982, ch 174, § 1; SL 2006, ch 243, § 8.






Chapter 57 - Recovery Of Damages For Instruments Not Paid Upon Presentment

§ 21-57-1 Liability for dishonored checks, drafts, or orders--Minimum and maximum amounts--Court costs and interest--Satisfaction.

21-57-1. Liability for dishonored checks, drafts, or orders--Minimum and maximum amounts--Court costs and interest--Satisfaction. In any civil action brought for the purpose of collecting a check, draft, or order of payment, any person who makes, draws, or issues any check, draft, or order of payment that is dishonored and is not paid within thirty days after mailing of a notice of dishonor sent in compliance with §§ 21-57-4 and 21-57-5 is liable to the holder or assignee for collection for an amount equal to three times the face amount of the check. However, in no case, including any combination pursuant to § 21-57-6, may the liability for damages be less than one hundred dollars nor greater than two hundred dollars. The maker, drawer, or issuer is also liable to the holder or assignee for allowable court costs, filing fees, and interest computed at the legal rate from the date of the check, draft, or order that payment was issued. Subsequent to the commencement of an action as provided for in this section, but prior to the court hearing, the maker, drawer, or issuer may tender to the holder or assignee, as satisfaction of the claim, an amount of money equal to the face amount of the check together with the returned check fee as provided for under § 57A-3-421 together with accrued interest and incurred court costs.

Source: SL 1999, ch 112, § 1.



§ 21-57-2 Final judgment required before liability asserted.

21-57-2. Final judgment required before liability asserted. No holder or assignee for collection may assert that any maker, drawer, or issuer has any liability pursuant to § 21-57-1 unless such liability has been determined by entry of a final judgment by a court of competent jurisdiction.

Source: SL 1999, ch 112, § 2.



§ 21-57-3 No liability in certain circumstances.

21-57-3. No liability in certain circumstances. The maker, drawer, or issuer is not liable for the damages and costs specified in § 21-57-1 if:

(1) The account contained sufficient funds or credit to cover the check, draft, or order at the time the check, draft, or order was issued, plus all other checks, drafts, and orders on the account then outstanding and unpaid; or

(2) The check, draft, or order was not paid because a paycheck, deposited in the account in an amount sufficient to cover the check, draft, or order, was not paid upon presentation; or

(3) Funds sufficient to cover the check, draft, or order were garnished, attached, or setoff and the maker, drawer, or issuer had no notice of such garnishment, attachment, or setoff at the time the check, draft, or order was issued; or

(4) The maker of the check, draft, or order was not competent or of full age to enter into a legal contractual obligation at the time the check, draft, or order was issued; or

(5) The making of the check, draft, or order was induced by fraud or duress; or

(6) The transaction which gave rise to the obligation for which the check, draft, or order was given lacked consideration or was illegal.
Source: SL 1999, ch 112, § 3.



§ 21-57-4 Notice of dishonor--Writing--Service.

21-57-4. Notice of dishonor--Writing--Service. Notice that a check, draft, or order has not been paid upon presentment shall be in writing and given in person and receipted for, or by personal service, or by depositing the notice by certified mail, return receipt requested and postage prepaid, in the United States mail and addressed to such person at the address shown on the check or at the most recent address known to the sender. If the notice is mailed and not returned as undeliverable by the United States Postal Service, notice shall be conclusively presumed to have been given on the date of mailing. For the purposes of this section, the term, undeliverable, does not include unclaimed or refused.

Source: SL 1999, ch 112, § 4.



§ 21-57-5 Notice of dishonor--Information required.

21-57-5. Notice of dishonor--Information required. The notice given pursuant to § 21-57-4 shall include the following information regarding the unpaid check, draft, or order:

(1) The date the check, draft, or order was issued;

(2) The name of the bank, depository, person, firm, or corporation on which it was drawn;

(3) The name of the payee;

(4) The face amount;

(5) A statement of total amount claimed, which shall be itemized and may not exceed the amount permitted pursuant to 21-57-1;

(6) A statement that the maker has thirty days from the date notice was given to make payment in full of the total amount claimed; and

(7) A statement that, if the total amount is not paid within thirty days after the date notice was given, the maker is liable in a civil action for three times the face amount of the check but not less than one hundred dollars nor greater than two hundred dollars and that, in such civil action, the court may award court costs to the payee, holder, or assignee for collection.
Source: SL 1999, ch 112, § 5.



§ 21-57-6 Instruments and actions for recovery may be combined--Venue.

21-57-6. Instruments and actions for recovery may be combined--Venue. If the same person is the maker, drawer, or issuer of two or more checks, drafts, or orders, such instruments may be combined. An action for their recovery pursuant to § 21-57-1 may be brought in any county in which one of the dishonored checks, drafts, or orders were issued or in the county in which the check writer resides. A cause of action under this section may be brought in small claims court, if the amount of the demand does not exceed the jurisdiction of that court, or in any other appropriate court.

Source: SL 1999, ch 112, § 6.



§ 21-57-7 Criminal prosecution not precluded.

21-57-7. Criminal prosecution not precluded. Nothing in §§ 21-57-1 to 21-57-7, inclusive, prevents the criminal prosecution of the person who makes, draws, or issues a dishonored check, draft, or order.

Source: SL 1999, ch 112, § 7.






Chapter 58 - Limited Liability For Manufacture, Distribution Or Sale Of Firearms

§ 21-58-1 Legislative findings as to firearms.

21-58-1. Legislative findings as to firearms. The Legislature finds that the unlawful use of firearms, rather than their lawful manufacture, distribution, or sale, is the proximate cause of any injury arising from their unlawful use.

Source: SL 1999, ch 116, § 1.



§ 21-58-2 Firearms manufacturers, distributors, and sellers not liable for injury caused byfirearms.

21-58-2. Firearms manufacturers, distributors, and sellers not liable for injury caused by firearms. No firearm manufacturer, distributor, or seller who lawfully manufactures, distributes, or sells a firearm is liable to any person or entity, or to the estate, successors, or survivors of either, for any injury suffered, including wrongful death and property damage, because of the use of such firearm by another.

Source: SL 1999, ch 116, § 2.



§ 21-58-3 Associations of licensed firearms importers, manufacturers, or dealers not liable forinjury caused by firearms.

21-58-3. Associations of licensed firearms importers, manufacturers, or dealers not liable for injury caused by firearms. No association of persons who hold licenses under Section 923 of Chapter 44 of Title 18, United States Code, as in effect on January 1, 1999, is liable to any person or entity, or to the estate, successors, or survivors of either, for any injury suffered, including wrongful death and property damage, because of the use of a firearm sold or manufactured by any licensee who is a member of such association.

Source: SL 1999, ch 116, § 3.



§ 21-58-4 No limitation on liability for certain actions--Firearm's potential to cause injury nota defective condition.

21-58-4. No limitation on liability for certain actions--Firearm's potential to cause injury not a defective condition. The provisions of §§ 21-58-1 to 21-58-4, inclusive, do not apply to actions for deceit, breach of contract, or expressed or implied warranties, or for injuries resulting from failure of firearms to operate in a normal or usual manner due to defects or negligence in design or manufacture. The provisions of §§ 21-58-1 to 21-58-4, inclusive, do not apply to actions arising from the unlawful sale or transfer of firearms, or to instances where the transferor knew, or should have known, that the recipient would engage in the unlawful sale or transfer of the firearm, or would use, or purposely allow the use of, the firearm in an unlawful, negligent, or improper fashion.

For purposes of this section, the potential of a firearm to cause serious injury, damage, or death as a result of normal function does not constitute a defective condition of the product. A firearm may not be deemed defective on the basis of its potential to cause serious injury, damage, or death when discharged.

Source: SL 1999, ch 116, § 4.






Chapter 59 - Limited Liability For Year 2000 Litigation [Repealed]

§ 21-59-1 to 21-59-3. Repealed by SL 2009, ch 112, §§ 1 to 3.

21-59-1 to 21-59-3. Repealed by SL 2009, ch 112, §§ 1 to 3.






Chapter 60 - Action For Destruction Of Field Crops, Animals And Organisms

§ 21-60-1 Destruction of field crops, animals, or organisms prohibited--Liability--Exceptions.

21-60-1. Destruction of field crops, animals, or organisms prohibited--Liability--Exceptions. No person other than the owner may, willfully and knowingly, damage or destroy any field crop, animal, or organism product that is grown for personal or commercial purposes, or for testing or research purposes, in the context of a product development program in conjunction or coordination with a private research facility or a university or any federal, state, or local government agency. Any person who violates this provision is liable for twice the value of the crop, animal, or organism damaged or destroyed. However, this section does not apply to crops, animals, or organism damaged or destroyed by emergency vehicles and personnel acting in a reasonable and prudent manner.

Source: SL 2001, ch 110, § 1.



§ 21-60-2 Calculation of damages.

21-60-2. Calculation of damages. In awarding damages under this chapter, the court shall consider the market value of the crop, animal, or organism prior to damage or destruction, and production, research, testing, replacement, and development costs directly related to the crop, animal, or organism that has been damaged or destroyed as part of the value.

Source: SL 2001, ch 110, § 2.



§ 21-60-3 Limitation on damages.

21-60-3. Limitation on damages. Damages available under this chapter are limited to twice the market value of the crop, animal, or organism prior to damage or destruction plus twice the actual damages involving production, research, testing, replacement, and development costs directly related to the crop, animal, or organism that has been damaged or destroyed.

Source: SL 2001, ch 110, § 3.






Chapter 61 - Commonsense Consumption

§ 21-61-1 Definition of terms.

21-61-1. Definition of terms. Terms used in this chapter mean:

(1) "Livestock," cattle, bison, swine, sheep, goats, horses, ratites, and captive cervidae;

(2) "Livestock producer," any producer of livestock;

(3) "Long-term consumption," the cumulative effect of the consumption of any qualified product and not the effect of a single instance of consumption;

(4) "Qualified product," any food or drink as defined in section 201(f) of the Federal Food Drug and Cosmetic Act (21 U.S.C. § 321(f)), in effect as of January 1, 2004, and specifically including meat and meat products from livestock;

(5) "Seller," any person or entity lawfully engaged in the business of marketing, distributing, advertising, or selling a qualified product;

(6) "Trade association," any association or business organization that is not operated for profit, if two or more members are manufacturers, marketers, distributors, livestock producers, advertisers, or sellers of a qualified product.
Source: SL 2004, ch 146, § 1.



§ 21-61-2 Prohibition on recovery based on claims of weight gain, obesity, or health conditionresulting from long-term consumption of qualified product.

21-61-2. Prohibition on recovery based on claims of weight gain, obesity, or health condition resulting from long-term consumption of qualified product. No manufacturer, seller, trade association, livestock producer, or retailer of a qualified product is subject to civil liability for injury or death in any case in which liability is based on the individual's weight gain, obesity, or a health condition related to weight gain or obesity, and the weight gain, obesity, or health condition results from the individual's long-term consumption of a qualified product.

Source: SL 2004, ch 146, § 2.



§ 21-61-3 Application of chapter to pending claims.

21-61-3. Application of chapter to pending claims. Any civil action regarding a claim as set forth in § 21-61-2 that is governed by the laws of South Dakota and that is pending on the date of the enactment of this chapter shall be subject to the terms of this chapter.

Source: SL 2004, ch 146, § 3.



§ 21-61-4 Short title of chapter.

21-61-4. Short title of chapter. This chapter may be cited as the Commonsense Consumption Act.

Source: SL 2004, ch 146, § 4.






Chapter 62 - Prisoners' Actions

§ 21-62-1 Prisoner defined.

21-62-1. Prisoner defined. For the purposes of this chapter, the term, prisoner, means any person incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for violations of criminal law or the terms of parole, probation, pretrial release, or diversionary program.

Source: SL 2010, ch 112, § 1.



§ 21-62-2 Exhaustion of administrative remedies or grievance procedures.

21-62-2. Exhaustion of administrative remedies or grievance procedures. No civil action may be brought by any prisoner confined to any jail, prison, or other correctional facility until such administrative remedies or grievance procedures as are available are exhausted. Compliance with this section does not toll any applicable statutory notice period or statute of limitations.

Source: SL 2010, ch 112, § 2.



§ 21-62-3 Actions for mental or emotional injury prohibited.

21-62-3. Actions for mental or emotional injury prohibited. No civil action may be brought by a prisoner confined in a jail, prison, or other correctional facility for mental or emotional injury suffered in custody that is not caused by a physical injury.

Source: SL 2010, ch 112, § 3.



§ 21-62-4 Dismissal of actions regarding prison conditions.

21-62-4. Dismissal of actions regarding prison conditions. A court shall, on its own motion or on the motion of a party, dismiss any action brought with respect to prison conditions by a prisoner confined to any jail, prison, or other correctional facility if the court determines that the action is frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks relief from a defendant who is immune from such relief. A court may dismiss an action pursuant to this section without first requiring the exhaustion of administrative remedies.

Source: SL 2010, ch 112, § 4.



§ 21-62-5 Application of chapter.

21-62-5. Application of chapter. The provisions of this chapter do not apply to proceedings pursuant to chapter 21-27 or to any civil action that does not arise from the terms or conditions of a prisoner's confinement.

Source: SL 2010, ch 112, § 5.



§ 21-62-6 Lack of administrative remedy no basis for action.

21-62-6. Lack of administrative remedy no basis for action. The failure to adopt an administrative remedy or grievance procedure does not constitute the basis for any action or relief.

Source: SL 2010, ch 112, § 6.






Chapter 63 - Aviation Product Liability

§ 21-63-1 Definition of terms.

21-63-1. Definition of terms. Terms used in this chapter mean:

(1) "Aviation product," any product or component designed, manufactured, fabricated, assembled, produced, or constructed for aviation purposes, including aircraft, parts produced primarily for use in aircraft, aviation navigation aids, aircraft instrumentation, aircraft testing products, aircraft components, aircraft support and maintenance products or components, aircraft materials production, aircraft materials testing, and aircraft safety products;

(2) "Aviation product liability claim," includes any claim or action brought for harm caused by the manufacture, production, making, construction, fabrication, design, formula, preparation, assembly, installation, testing, warnings, instructions, marketing, packaging, storage, or labeling of the relevant aviation product. The term includes any action based on, strict liability in tort, negligence, breach of express or implied warranty, breach of, or failure to, discharge a duty to warn or instruct, whether negligent or innocent, misrepresentation, concealment, or nondisclosure, whether negligent or innocent, or under any other substantive legal theory;

(3) "Harm," includes damage to property, personal physical injuries, illness, and death, mental anguish or emotional harm attendant to personal physical injuries, illness, or death. The term does not include direct or consequential economic loss;

(4) "Manufacturer," includes an aviation product seller who designs, produces, creates, assembles, installs, makes, fabricates, constructs, or remanufactures the relevant product or component part of an aviation product before its sale to a user or consumer. The term includes a product seller or entity not otherwise a manufacturer that holds itself out as a manufacturer, or that is owned in whole or in part by the manufacturer;

(5) "Product seller," any person or entity that is engaged in the business of selling aviation products, whether the sale is for resale, or for use or consumption. The term includes a manufacturer, wholesaler, distributor, or retailer of the relevant aviation product; and

(6) "Time of delivery," the time of delivery of an aviation product to its first purchaser or lessee who was not engaged in the business of either selling such products or using them as component parts of another product to be sold.
Source: SL 2011, ch 113, § 1.



§ 21-63-2 No product liability beyond useful safe life.

21-63-2. No product liability beyond useful safe life. Except as provided in § 21-63-4, no aviation product seller is liable in an aviation product liability claim if the product seller proves by a preponderance of the evidence that the harm was caused after the aviation product's useful safe life had expired. Useful safe life begins at the time of delivery of the aviation product and extends for the time during which the product would normally perform.

Source: SL 2011, ch 113, § 2.



§ 21-63-3 Factors in determining useful safe life.

21-63-3. Factors in determining useful safe life. Factors to be considered in determining whether an aviation product's useful safe life has expired include:

(1) The amount of wear and tear to which the aviation product had been subject;

(2) The effect of deterioration from natural causes and from climate and other conditions under which the aviation product was used or stored;

(3) The normal practices of the user, similar users, and the aviation product seller with respect to the circumstances, frequency, and purposes of the product's use, and with respect to repairs, renewals, and replacements;

(4) Any representations, instructions, or warnings made by the aviation product seller concerning proper maintenance, storage, and use of the product or the expected useful safe life of the product; and

(5) Any modification or alteration of the aviation product by a user or third party.
Source: SL 2011, ch 113, § 3.



§ 21-63-4 Express warranty beyond useful safe life.

21-63-4. Express warranty beyond useful safe life. An aviation product seller may be subject to liability for harm caused by an aviation product used beyond the product's useful safe life to the extent that the aviation product seller has expressly warranted the aviation product for a longer period.

Source: SL 2011, ch 113, § 4.



§ 21-63-5 Time for bringing aviation product liability claim--Indemnity.

21-63-5. Time for bringing aviation product liability claim--Indemnity. The provisions of § 15-2-12.2 notwithstanding, any claim that involves harm caused more than ten years after the time of delivery is barred regardless of the date the defect or harm is discovered or the disability or minority of the person harmed.

Nothing contained in this section affects the right of any person liable under an aviation product liability claim to seek and obtain indemnity from any other person who is responsible for the harm which gave rise to the aviation product liability claim.

Source: SL 2011, ch 113, § 5.



§ 21-63-6 Product in compliance with legislative or administrative regulatory safety standards.

21-63-6. Product in compliance with legislative or administrative regulatory safety standards. If the injury-causing aspect of the aviation product was, at the time of manufacture, in compliance with legislative or administrative regulatory safety standards relating to design or performance, the aviation product is deemed not defective by reason of design or performance. If the standard addressed warnings or instructions, the aviation product is deemed not defective by reason of warnings or instructions.

Source: SL 2011, ch 113, § 6.



§ 21-63-7 Product not in compliance with legislative or administrative regulatory safetystandards.

21-63-7. Product not in compliance with legislative or administrative regulatory safety standards. If the injury-causing aspect of the aviation product was not, at the time of manufacture, in compliance with legislative or administrative regulatory safety standards relating to design, performance, warnings, or instructions, no presumption exists and the burdens of proof applicable to nonaviation products liability actions apply.

Source: SL 2011, ch 113, § 7.



§ 21-63-8 Product in compliance with mandatory government contract specification.

21-63-8. Product in compliance with mandatory government contract specification. If the injury-causing aspect of the aviation product was, at the time of manufacture, in compliance with a mandatory government contract specification relating to design, this is an absolute defense and the aviation product is deemed not defective for that reason. If the specification related to warnings or instructions, the aviation product is deemed not defective for that reason.

Source: SL 2011, ch 113, § 8.



§ 21-63-9 Product not in compliance with mandatory government contract specification.

21-63-9. Product not in compliance with mandatory government contract specification. If the injury-causing aspect of the aviation product was not, at the time of manufacture, in compliance with a mandatory government contract specification relating to design, or if the specification related to warnings or instructions that were not in compliance with a mandatory government contract specification relating to warnings or instruction, no presumption exists and the burdens of proof applicable to nonaviation products liability actions apply.

Source: SL 2011, ch 113, § 9.



§ 21-63-10 Duty to warn or instruct.

21-63-10. Duty to warn or instruct. In any aviation product liability claim, any duty on the part of the aviation product seller to warn or protect against a danger or hazard which could or did arise in the use or misuse of such aviation product and any duty to have properly instructed in the use of such aviation product, does not extend:

(1) To any warning protecting against or instructing with regard to those safeguards, precautions, and actions which a reasonable user or consumer of the aviation product, with the training, experience, education, and any special knowledge the user or consumer did, should, or was required to possess, could and should have taken for such user or consumer or others, under all the facts and circumstances;

(2) To any situation where the safeguards, precautions, and actions could or should have been taken by a reasonable user or consumer of the aviation product similarly situated exercising reasonable care, caution, and procedure; or

(3) To any warnings protecting against or instructing with regard to dangers, hazards, or risks which are patent, open, or obvious and which should have been realized by a reasonable user or consumer of the aviation product.
Source: SL 2011, ch 113, § 10.



§ 21-63-11 Sections 20-9-10 and 20-9-10.1 unaffected.

21-63-11. Sections 20-9-10 and 20-9-10.1 unaffected. No provision contained within this chapter abrogates or limits protections afforded aviation product manufacturers, sellers, or assemblers contained in §§ 20-9-10 and 20-9-10.1.

Source: SL 2011, ch 113, § 11.



§ 21-63-12 Evidence of advancements, changes, or subsequent measures.

21-63-12. Evidence of advancements, changes, or subsequent measures. In an aviation product liability claim, the following evidence is not admissible for any purpose:

(1) Evidence of any advancements or changes in technical or other knowledge or techniques; in design theory or philosophy; in manufacturing or testing knowledge; in techniques or processes in labeling; or warning of risks or hazards; or, in instructions for the use of the aviation product, if the advancements or changes have been made, learned, or placed into common use subsequent to the time the aviation product in issue was designed, formulated, tested, manufactured, or sold by the manufacturer; and

(2) Evidence of any changes made in the designing, planning, formulating, testing, preparing, manufacturing, packaging, warning, labeling, or instructing for use of, or with regard to, the aviation product in issue, or any similar product, which any change was made subsequent to the time the aviation product in issue was designed, formulated, tested, manufactured, or sold by the manufacturer.

This section does not require the exclusion of evidence of a subsequent measure if offered to impeach a witness for the manufacturer or seller of an aviation product who has expressly denied the feasibility of such a measure.

Source: SL 2011, ch 113, § 12.









Title 22 - CRIMES

Chapter 01 - Definitions And General Provisions

§ 22-1-1 Common-law rule of strict construction abrogated.

22-1-1. Common-law rule of strict construction abrogated. The rule of the common law that penal statutes are to be strictly construed has no application to this title. All its criminal and penal provisions and all penal statutes shall be construed according to the fair import of their terms, with a view to effect their objects and promote justice.

Source: SDC 1939, § 13.0101; SL 1977, ch 189, § 1; SL 2005, ch 120, § 356.



§ 22-1-2 Definition of terms.

22-1-2. Definition of terms. Terms used in this title mean:

(1) If applied to the intent with which an act is done or omitted:

(a) The words, "malice, maliciously," and all derivatives thereof import a wish to intentionally vex, annoy, or injure another person, established either by proof or presumption of law;

(b) The words, "intent, intentionally," and all derivatives thereof, import a specific design to cause a certain result or, if the material part of a charge is the violation of a prohibition against conduct of a certain nature, regardless of what the offender intends to accomplish thereby, a specific design to engage in conduct of that nature;

(c) The words, "knowledge, knowingly," and all derivatives thereof, import only a knowledge that the facts exist which bring the act or omission within the provisions of any statute. A person has knowledge if that person is aware that the facts exist which bring the act or omission within the provisions of any statute. Knowledge of the unlawfulness of such act or omission is not required;

(d) The words, "reckless, recklessly," and all derivatives thereof, import a conscious and unjustifiable disregard of a substantial risk that the offender's conduct may cause a certain result or may be of a certain nature. A person is reckless with respect to circumstances if that person consciously and unjustifiably disregards a substantial risk that such circumstances may exist;

(e) The words, "neglect, negligently," and all words derived thereof, import a want of attention to the nature or probable consequences of an act or omission which a prudent person ordinarily bestows in acting in his or her own concerns;

(f) If the section defining an offense provides that negligence suffices to establish an element thereof, then recklessness, knowledge, intent, or malice also constitutes sufficient culpability for such element. If recklessness suffices to establish an element of the offense, then knowledge, intent or malice also constitutes sufficient culpability for such element. If knowledge suffices to establish an element of an offense, then intent or malice also constitutes sufficient culpability for such element. If intent suffices to establish an element of an offense, then malice also constitutes sufficient culpability for such element;

(2) "Actor," the person who takes the active part in a transaction;

(3) "Affirmative defense," an issue involving an alleged defense to which, unless the state's evidence raises the issue, the defendant, to raise the issue, must present some credible evidence. If the issue involved in an affirmative defense is raised, then the guilt of the defendant must be established beyond a reasonable doubt as to that issue as well as all other elements of the offense;

(4) "Antique firearm," any firearm, including any firearm with a matchlock, flintlock, percussion cap or similar type of ignition system, manufactured before 1899, and any replica of any firearm described in this section if such replica is not designed or redesigned for using rimfire or conventional centerfire fixed ammunition or if it uses rimfire or conventional centerfire fixed ammunition which is no longer manufactured in the United States and which is not readily available in the ordinary channels of commercial trade;

(5) "Check," any check, draft, order or other commercial device which orders a financial institution to pay a sum certain of money on its presentment;

(6) "Concealed," any firearm that is totally hidden from view. If any part of the firearm is capable of being seen, it is not concealed;

(7) "Consideration," any type of property or thing of legal value, whether delivered in the past, present or to be delivered in the future. The term includes an unfulfilled promise to deliver. The term may include an advantage or benefit to the promisor or a loss or detriment to the promisee. Any amount, advantage or inconvenience, no matter how trifling, is sufficient to constitute consideration;

(8) "Controlled weapon" includes any firearm silencer, machine gun, or short shotgun, as those terms are defined in subdivisions (17), (23), and (46) of this section;

(9) "Crime of violence," any of the following crimes or an attempt to commit, or a conspiracy to commit, or a solicitation to commit any of the following crimes: murder, manslaughter, rape, aggravated assault, riot, robbery, burglary in the first degree, arson, kidnapping, felony sexual contact as defined in § 22-22-7, felony child abuse as defined in § 26-10-1, or any other felony in the commission of which the perpetrator used force, or was armed with a dangerous weapon, or used any explosive or destructive device;

(10) "Dangerous weapon" or "deadly weapon," any firearm, stun gun, knife, or device, instrument, material, or substance, whether animate or inanimate, which is calculated or designed to inflict death or serious bodily harm, or by the manner in which it is used is likely to inflict death or serious bodily harm;

(11) "Dealer in stolen property," any person who:

(a) Is found in possession or control of property stolen from two or more persons on separate occasions; or

(b) Has received stolen property in another transaction within the year preceding the commencement of the prosecution; or

(c) Trades in property similar to the type of stolen property received and acquires such property for a consideration which that person knows is substantially below its reasonable value;

(12) "Deprive," to take or to withhold property of another or to dispose of property of another so as to make it unlikely that the owner will receive it;

(13) "Destructive device,"

(a) Any bomb, grenade, explosive missile, or similar device or any launching device therefor; or

(b) Any breakable container which contains a flammable liquid with a flashpoint of one hundred and fifty degrees Fahrenheit or less and has a wick or similar device capable of being ignited;

(c) The term does not include "permissible fireworks," defined by § 34-37-5; any device which is neither designed nor redesigned for use as a weapon; any device, although originally designed for use as a weapon, which is redesigned for use as a signaling, pyrotechnic, line throwing, safety or similar device; surplus ordnance sold, loaned or given by the secretary of the army pursuant to the provisions of 10 U.S.C. §§ 4684(2), 4685, or 4686; or any other device which is an antique or is a rifle which the owner intends to use solely for sporting purposes;

(14) "Explosive," any substance, or combination of substances, that is used for the purpose of detonation and which, upon exposure to any external or internal force or condition, is capable of a relatively instantaneous release of gas and heat. The term does not include "permissible fireworks," as defined by § 34-37-5;

(15) "Financial institution," a bank, insurance company, credit union, savings and loan association, investment trust, or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment;

(16) "Firearm," any weapon from which a projectile or projectiles may be discharged by gunpowder. As used in this subdivision, the term, gunpowder, includes any propellant that upon oxidization emits heat and light and is commonly used in firearms cartridges;

(17) "Firearm silencer," any instrument, attachment, weapon or appliance for causing the firing of any gun, revolver, pistol, or other firearm to be silent, or intended to lessen or muffle the noise of the firing of any such weapon;

(18) "Government," the United States, any state, county, municipality, school district, or other political unit, or any department, agency, or subdivision of any of the foregoing, or any corporation or other association carrying out the functions of any of the foregoing;

(19) "Immediate family," any spouse, child, parent, or guardian of the victim;

(20) "Insanity," the condition of a person temporarily or partially deprived of reason, upon proof that at the time of committing the act, the person was incapable of knowing its wrongfulness, but not including an abnormality manifested only by repeated unlawful or antisocial behavior;

(21) "Intoxication," a disturbance of mental or physical capacities resulting from the introduction of substances into the body. Intoxication is not, in itself, a mental disease or defect;

(22) "Law enforcement officer," any officer, prosecutor, or employee of the state or any of its political subdivisions or of the United States, or, while on duty, an agent or employee of a railroad or express company or security personnel of an airline or airport, who is responsible for the prevention, detection, or prosecution of crimes, for the enforcement of the criminal or highway traffic laws of the state, or for the supervision of confined persons or those persons on supervised release or probation;

(23) "Machine gun," any firearm, whatever its size and usual designation, that automatically discharges two or more cartridges by a single function of the firing device;

(24) "Mental illness," any substantial psychiatric disorder of thought, mood or behavior which affects a person at the time of the commission of the offense and which impairs a person's judgment, but not to the extent that the person is incapable of knowing the wrongfulness of such act. Mental illness does not include abnormalities manifested only by repeated criminal or otherwise antisocial conduct;

(25) "Moral turpitude," an act done contrary to justice, honesty, principle, or good morals, as well as an act of baseness, vileness, or depravity in the private and social duties which a person owes to his fellow man or to society in general;

(26) "Motor vehicle," any automobile, motor truck, motorcycle, house trailer, trailer coach, cabin trailer, or any vehicle propelled by power other than muscular power;

(27) "Obtain,"

(a) In relation to property, to bring about a transfer or purported transfer of a legal interest in the property, whether to the actor or another; or

(b) In relation to labor or service, to secure performance thereof;

(28) "Occupied structure," any structure:

(a) Which is the permanent or temporary habitation of any person, whether or not any person is actually present;

(b) Which at the time is specially adapted for the overnight accommodation of any person, whether or not any person is actually present; or

(c) In which at the time any person is present;

(29) "Offense" or "public offense," any crime, petty offense, violation of a city or county ordinance, or act prohibited by state or federal law;

(30) "Pass," to utter, publish or sell or to put or send forth into circulation. The term includes any delivery of a check to another for value with intent that it shall be put into circulation as money;

(31) "Person," any natural person, unborn child, association, limited liability company, corporation, firm, organization, partnership, or society. If the term is used to designate a party whose property may be the subject of a crime or petty offense, it also includes the United States, any other country, this state, and any other state or territory of the United States, and any of their political subdivisions, agencies, or corporations;

(32) "Pistol," any firearm with a barrel less than sixteen inches in length, designed to expel a projectile or projectiles by the action of an explosive;

(33) "Private place," a place where one may reasonably expect to be safe from casual or hostile intrusion or surveillance, but does not include a place to which the public or a substantial group thereof has access;

(34) "Process," any writ, warrant, summons, or order issued in the course of judicial proceedings;

(35) "Property," anything of value, including, but not limited to, motor vehicles, real estate, tangible and intangible personal property, contract rights, choses-in-action, and other interests in or claims to wealth, admission or transportation tickets, captured or domestic animals, food and drink, electric or other power, services, and signatures which purport to create, maintain, or extinguish any legal obligation;

(36) "Property of another," property in which any person other than the actor has an interest upon which the actor is not privileged to infringe, regardless of the fact that the actor also has an interest in the property and regardless of the fact that the other person might be precluded from civil recovery because the property was used in an unlawful transaction or was subject to forfeiture as contraband. Property in possession of an actor may not be deemed property of another who has only a security interest therein, even if legal title is in the creditor pursuant to a conditional sales contract or other security agreement;

(37) "Public employee," any person employed by the state or any of its political subdivisions, who is not a public officer;

(38) "Public office," the position held by a public officer or employee;

(39) "Public officer," any person who holds a position in the state government or in any of its political subdivisions, by election or appointment, for a definite period, whose duties are fixed by law, and who is invested with some portion of the sovereign functions of government;

(40) "Public record," any official book, paper, or record created, received, or used by or in any office or agency of the state or of any of its political subdivisions;

(41) "Publish," to disseminate, circulate or place before the public in any way, other than by speech which is not mechanically or electronically amplified;

(42) "Receive," to acquire possession, control or title, or to lend or borrow on the security of the property;

(43) "Service," labor that does not include a tangible commodity. The term includes, but is not limited to: labor; professional advice; telephone, cable television and other utility service; accommodations in hotels, restaurants or elsewhere; admissions to exhibits and entertainments; the use of machines designed to be operated by coin or other thing of value; and the use of rental property;

(44) "Seller," any person or employee engaged in the business of selling pistols at retail;

(44A) "Serious bodily injury," such injury as is grave and not trivial, and gives rise to apprehension of danger to life, health, or limb;

(45) "Short rifle," any rifle having a barrel less than sixteen inches long, or an overall length of less than twenty-six inches;

(46) "Short shotgun," any shotgun having a barrel less than eighteen inches long or an overall length of less than twenty-six inches;

(47) "Signature," any name, mark or sign written with intent to authenticate any instrument or writing;

(48) Deleted by SL 2005, ch 120, § 357

(49) "Structure," any house, building, outbuilding, motor vehicle, watercraft, aircraft, railroad car, trailer, tent, or other edifice, vehicle or shelter, or any portion thereof;

(50) "Stun gun," any battery-powered, pulsed electrical device of high voltage and low or no amperage that can disrupt the central nervous system and cause temporary loss of voluntary muscle control of a person;

(50A) "Unborn child," an individual organism of the species homo sapiens from fertilization until live birth;

(51) "Unoccupied structure," any structure which is not an occupied structure;

(52) "Vessel," if used with reference to shipping, any ship of any kind and every structure adapted to be navigated from place to place;

(53) "Victim," any natural person against whom the defendant in a criminal prosecution has committed or attempted to commit a crime;

(54) "Voluntary intoxication," intoxication caused by substances that an actor knowingly introduces into his or her body, the tendency of which is to cause intoxication;

(55) "Written instrument," any paper, document, or other instrument containing written or printed matter or the equivalent thereof, used for purposes of reciting, embodying, conveying, or recording information, and any money, credit card, token, stamp, seal, badge, trade mark, service mark or any evidence or symbol of value, right, privilege or identification, which is capable of being used to the advantage or disadvantage of some person.
Source: Preliminary clause: SDC 1939, § 13.0102; SL 1976, ch 158, § 1-1; SL 1977, ch 189, § 2; SL 1994, ch 351, § 41. Subd. (1): SDC 1939, § 13.0102 (1); SL 1976, ch 158, § 1-1 (1); SL 1977, ch 189, § 3; SL 1978, ch 158, § 1; SL 2005, ch 120, § 357. Subds. (2), (3): SL 1976, ch 158, § 1-1 (2), (3). Subd. (4): SL 1985, ch 190, § 3. Subd. (5): SL 1976, ch 158, § 1-1 (5); SL 2005, ch 120, § 357. Subd. (6): SL 1985, ch 190, § 4. Subd. (7): SL 1976, ch 158, § 1-1 (6). Subd. (8): SL 1976, ch 158, § 14-1; SL 1977, ch 189, § 4; SL 2005, ch 120, § 357. Subd. (9): SL 1976, ch 158, § 1-1 (7); SL 1977, ch 189, § 5; 1 158, § 2; SL 1978, ch 169, § 9; SL 1988, ch 185; SL 1992, ch 165; SL 2001, ch 145, § 2; SL 2002, ch 102, § 1; SL 2005, ch 120, § 357; SL 2007, ch 141, § 1. Subd. (10): SL 1976, ch 158, § 1-1 (8); SL 2005, ch 120, § 357. Subd. (11): SL 1976, ch 158, § 30A-1 (1); SL 1977, ch 189, § 6; SL 2005, ch 120, § 357. Subd. (12): SL 1976, ch 158, § 30A-1 (2). Subd. (13): SL 1972, ch 140, § 1 (a); SDCL Supp, § 22-14A-1 1976, ch 158, § 1-1 (9); SL 1977, ch 189, § 7. Subd. (14): SL 1972, ch 140, § 1 (b), (c); SDCL Supp, §§ 22 22-14A-3; SL 1976, ch 158, § 1-1 (10). Subd. (15): SL 1976, ch 158, § 1-1 (11). Subd. (16): SL 1976, ch 158, § 1-1 (12); SL 1977, ch 189, § 8; SL 2005, ch 120, § 357. Subd. (17): SL 1976, ch 158, § 14-1 (1). Subd. (18): SL 1976, ch 158, § 30A-1 (3). Subd. (19): SL 1986, ch 192, § 2; SL 2005, ch 120, § 357. Subd. (20): SL 1983, ch 174, § 2; SL 2005, ch 120, § 357. Subd. (21): SL 1976, ch 158, § 1-1 (14). Subd. (22): SL 1976, ch 158, § 1-1 (15); SL 1977, ch 189, § 9; SL 2005, ch 120, § 357; SL 2011, ch 114, § 1. Subd. (23): SL 1976, ch 158, § 14-1 (2); SL 1977, ch 189, § 10 Subd. (24): SL 1976, ch 158, § 1-1 (16); SL 1977, ch 189, § 11; SL 1983, ch 174, § 1; SL 2005, ch 120, § 357. Subd. (25): SL 1976, ch 158, § 1-1 (17). Subd. (26): SL 1976, ch 158, § 1-1 (18); SL 1977, ch 189, § 12; SL 2005, ch 120, § 357. Subd. (27): SL 1976, ch 158, § 30A-1 (4). Subds. (28) to (30): SL 1976, ch 158, § 1-1 (19) to (21). Subd. (31): SDC 1939, § 13.0102 (4); SL 1976, ch 158, § 1-1 (22); SL 1995, ch 122, § 2; SL 2005, ch 120, § 357. Subds. (32) to (35): SL 1976, ch 158, § 1-1 (23) to (26); SL 2005, ch 120, § 357. Subd. (36): SL 1976, ch 158, § 30A-1 (5); SL 2005, ch 120, § 357. Subds. (37) to (41): SL 1976, ch 158, § 1-1 (27) to (31); SL 2005, ch 120, § 357. Subd. (42): SL 1976, ch 158, § 30A-1 (6). Subd. (43): SL 1976, ch 158, § 1-1 (32); SL 1977, ch 189, § 13. Subd. (44): SL 1985, ch 190, § 5. Subd. (44A): SL 2005, ch 120, § 114. Subd. (45): SL 1976, ch 158, § 14-1 (3); SL 2005, ch 120, § 357. Subd. (46): SL 1976, ch 158, § 14-1 (4); SL 2005, ch 120, § 357. Subd. (47): SDC 1939, § 13.0102 (5); SL 1976, ch 158, § 1-1 (32); SL 2005, ch 120, § 357. Subd. (48): SL 1976, ch 158, § 30A-1 (7); SL 2005, ch 120, § 357. Subd. (49): SL 1976, ch 158, § 1-1 (33); SL 2005, ch 120, § 357. Subd. (50): SL 1985, ch 175, § 1. Subd. (50A): SL 1995, ch 122, § 1. Subd. (51): SL 1976, ch 158, § 1-1 (34). Subd. (52) SDC 1939, § 13.0102 (6); SL 1976, ch 158, § 1-1 (35); SL 2005, ch 120, § 357. Subd. (53): SL 1986, ch 192, § 2. Subd. (54): SL 1976, ch 158, § 1-1 (36); SL 2005, ch 120, § 357. Subd. (55): SDC 1939, § 13.4102; SDCL § 22-39-34; SL 1976, ch 158, § 1980, ch 264, § 1.



§ 22-1-3 Repealed.

22-1-3. Repealed by SL 2005, ch 120, § 358, eff. July 1, 2006.



§ 22-1-4 Felony and misdemeanor distinguished.

22-1-4. Felony and misdemeanor distinguished. Any crime is either a felony or a misdemeanor. A felony is a crime which is or may be punishable by imprisonment in the state penitentiary. Every other crime is a misdemeanor.

Source: SDC 1939, § 13.0103; SL 1976, ch 158, § 1-7; SL 2005, ch 120, § 359.



§ 22-1-5 Repealed.

22-1-5. Repealed by SL 1977, ch 189, § 126



§ 22-1-6 Performance of required act by another.

22-1-6. Performance of required act by another. No person may be convicted for the failure to perform an act if the act has been performed by another person, acting on the other person's behalf, who is competent by law to perform it.

Source: SDC 1939, § 13.0106; SL 1976, ch 158, § 1-4; SL 2005, ch 120, § 360.



§ 22-1-7 Completion of crime involving dispatch of letter.

22-1-7. Completion of crime involving dispatch of letter. In the various cases in which the sending of a letter is made criminal by the statutes of this state, the offense is deemed complete from the time when such letter is deposited in any post office or any other place or delivered to any person with intent that it be forwarded.

Source: SDC 1939, § 13.0107; SL 1976, ch 158, § 1-8; SL 2005, ch 120, § 361.



§ 22-1-8 Act not deemed criminal unless prohibited by statute.

22-1-8. Act not deemed criminal unless prohibited by statute. No act or omission may be deemed criminal or punishable except as prescribed or authorized by this title or by some other statute of this state.

Source: SDC 1939, § 13.0103; SL 2005, ch 120, § 362.



§ 22-1-9 Official possession of prohibited objects permitted.

22-1-9. Official possession of prohibited objects permitted. If the possession of an object is made an offense, no law enforcement officer may be convicted of that offense if that law enforcement officer came into and retained possession of that object in the course of performing official duties.

Source: SL 1976, ch 158, § 1-5; SL 2005, ch 120, § 363.



§ 22-1-10 to 22-1-12. Transferred.

22-1-10 to 22-1-12. Transferred to §§ 23A-28C-7 to 23A-28C-9 by SL 2005, ch 120, § 366, eff. July 1, 2006.






Chapter 02 - Remedies Other Than Criminal Prosecution

§ 22-2-1 Civil remedy not affected by failure to affirm civil liability.

22-2-1. Civil remedy not affected by failure to affirm civil liability. The omission to specify or affirm in this title any liability to any damages, penalty, forfeiture, or other remedy imposed by law and allowed to be recovered or enforced in any civil action or proceeding for any act or omission declared punishable in this title does not affect any right to recover or enforce the same.

Source: SDC 1939, § 13.0110; SL 2005, ch 120, § 367.



§ 22-2-2 Remedies against public officer not affected by failure to specify forfeiture.

22-2-2. Remedies against public officer not affected by failure to specify forfeiture. The omission to specify or affirm in this title any ground of forfeiture of a public office or other trust or special authority conferred by law to impeach, remove, depose, or suspend any public officer or other person holding any trust, appointment, or other special authority conferred by law does not affect such forfeiture or power or any proceeding authorized by law to carry into effect such impeachment, removal, deposition, or suspension.

Source: SDC 1939, § 13.0111.



§ 22-2-3 Acts punishable under law of different sovereign.

22-2-3. Acts punishable under law of different sovereign. No act or omission declared punishable by any statute of this state is less so because it is also punishable under the laws of another state, government, or country, unless the contrary is expressly declared by statute.

Source: SDC 1939, § 13.0108; SL 2005, ch 120, § 368.



§ 22-2-4 Acts punishable by military authorities.

22-2-4. Acts punishable by military authorities. This title does not affect any power conferred by law upon any court martial or other military authority or officer to impose or inflict punishment upon offenders.

Source: SDC 1939, § 13.0112.



§ 22-2-5 Power to punish by contempt.

22-2-5. Power to punish by contempt. This title does not affect any power conferred by law upon any public body, tribunal, or officer to impose or inflict punishment for a contempt.

Source: SDC 1939, § 13.0112.



§ 22-2-6 Acts declared criminal as also punishable by contempt.

22-2-6. Acts declared criminal as also punishable by contempt. No criminal act is less punishable as a crime because it is also declared to be punishable as contempt.

Source: SDC 1939, § 13.0109; SL 2005, ch 120, § 369.



§ 22-2-7 Repealed.

22-2-7. Repealed by SL 1976, ch 158, § 2-1






Chapter 03 - Parties To Crimes

§ 22-3-1 Persons capable of committing crimes--Exceptions.

22-3-1. Persons capable of committing crimes--Exceptions. Any person is capable of committing a crime, except those included in the following classes:

(1) Any child under the age of ten years;

(2) Any child of the age of ten years , but under the age of fourteen years, in the absence of proof that at the time of the committing the act or neglect charged, the child knew its wrongfulness;

(3) Any person who committed the act or made the omission charged under ignorance or mistake of fact which disproves any criminal intent. However, ignorance of the law does not excuse a person from punishment for its violation;

(4) Any person who committed the act charged without being conscious thereof; or

(5) Any person who committed the act or made the omission charged while under involuntary subjection to the power of superiors.
Source: SDC 1939, § 13.0201; SL 1968, ch 28, §§ 1, 2; SL 1976, ch 158, §§ 3-1, 3-5; SL 1983, ch 174, § 3; SL 1985, ch 192, § 10; SL 2005, ch 120, § 370.



§ 22-3-1.1 Voluntary consumption of alcohol or controlled substance not causing insanity.

22-3-1.1. Voluntary consumption of alcohol or controlled substance not causing insanity. No person who is under the influence of voluntarily consumed or injected alcohol or controlled substances at the time of committing the act charged is for that reason insane.

Source: SL 1983, ch 174, § 4; SL 2005, ch 120, § 371.



§ 22-3-2 Repealed.

22-3-2. Repealed by SL 1976, ch 158, § 3-5



§ 22-3-3 Aiding, abetting or advising--Accountability as principal.

22-3-3. Aiding, abetting or advising--Accountability as principal. Any person who, with the intent to promote or facilitate the commission of a crime, aids, abets, or advises another person in planning or committing the crime, is legally accountable, as a principal to the crime.

Source: SDC 1939, § 13.0203; SL 1976, ch 158, § 3-2; SL 2005, ch 120, § 372.



§ 22-3-3.1 Distinction between accessory before the fact and principal abrogated.

22-3-3.1. Distinction between accessory before the fact and principal abrogated. The distinction between an accessory before the fact and a principal, and between principals in the first and second degree, in cases of felony, is abrogated. Any person connected with the commission of a felony, whether that person directly commits the act constituting the offense or aids and abets in its commission, though not present, shall be prosecuted, tried, and punished as a principal.

Source: SDC 1939 & Supp 1960, § 34.0504; SDCL, § 23-10-3; SL 1978, ch 185, § 2; SL 2005, ch 120, § 373.



§ 22-3-4 Repealed.

22-3-4. Repealed by SL 1976, ch 158, § 3-5



§ 22-3-5 Accessories to crime--Misdemeanors excepted.

22-3-5. Accessories to crime--Misdemeanors excepted. A person is an accessory to a crime, if, with intent to hinder, delay, or prevent the discovery, detection, apprehension, prosecution, conviction, or punishment of another for the commission of a felony, that person renders assistance to the other person. There are no accessories to misdemeanors.

The term, render assistance, means to:

(1) Harbor or conceal the other person;

(2) Warn the other person of impending discovery or apprehension, other than a warning given in an effort to bring the other person into compliance with the law;

(3) Provide the other person with money, transportation, a weapon, a disguise, or any other thing to be used in avoiding discovery or apprehension;

(4) Obstruct anyone by force, intimidation, or deception in the performance of any act which might aid in the discovery, detection, apprehension, prosecution, conviction, or punishment of the other person; or

(5) Conceal, destroy, or alter any physical evidence that might aid in the discovery, detection, apprehension, prosecution, conviction, or punishment of the other person.

A violation of this section is a Class 5 felony.

Source: SDC 1939, § 13.0203; SL 1976, ch 158, § 3-3; SL 2005, ch 120, § 374.



§ 22-3-5.1 Accessory punishable though principal not tried or acquitted.

22-3-5.1. Accessory punishable though principal not tried or acquitted. An accessory to the commission of a felony may be prosecuted, tried, and punished, even if the principal is not prosecuted or tried, or even if the principal was acquitted.

Source: SDC 1939 & Supp 1960, § 34.0505; SDCL, § 23-10-5; SL 1978, ch 185, § 3; SL 2005, ch 120, § 375.



§ 22-3-6 , 22-3-7. Repealed.

22-3-6, 22-3-7. Repealed by SL 1976, ch 158, § 3-5



§ 22-3-8 Conspiracy to commit offense--Punishment.

22-3-8. Conspiracy to commit offense--Punishment. If two or more persons conspire, either to commit any offense against the State of South Dakota, or to defraud the State of South Dakota, or any county, township, school district, or municipal corporation in any manner or for any purpose, and one or more of the parties do any act to effect the object of the conspiracy, each of the parties to such conspiracy is guilty of conspiracy and may be punished up to the maximum penalty which may be imposed for a crime which is one level below the penalty prescribed for the crime underlying the conspiracy. However, it is not a crime to conspire to commit a Class 2 misdemeanor or a petty offense.

Source: SL 1941, ch 45, § 1; SDC Supp 1960, § 13.0306; SL 1976, ch 158, § 3-4; SL 2005, ch 120, § 376.



§ 22-3-9 Liability to punishment for act outside state aiding injury within state.

22-3-9. Liability to punishment for act outside state aiding injury within state. Any person who, while out of the state, causes, aids, advises, or encourages another person to injure any person or property in this state by means of any act or neglect which is a crime in this state, is liable to punishment under the laws of this state.

Source: SDC 1939, § 13.0602 (4); SDCL, § 23-9-15; SL 1978, ch 185, § 1.






Chapter 04 - Attempts To Commit Crime

§ 22-4-1 Attempt--Punishment.

22-4-1. Attempt--Punishment. Unless specific provision is made by law, any person who attempts to commit a crime and, in the attempt, does any act toward the commission of the crime, but fails or is prevented or intercepted in the perpetration of that crime, is punishable for such attempt at maximum sentence of one-half of the penalty prescribed for the underlying crime. However, any person who attempts to commit a Class A, Class B, or Class C felony is guilty of a Class 2 felony.

Source: SDC 1939, § 13.0401; SL 1972, ch 137; SL 1976, ch 158, § 4-1; SL 2005, ch 120, § 377.



§ 22-4-2 Attempt resulting in commission of other crime.

22-4-2. Attempt resulting in commission of other crime. The provisions of § 22-4-1 do not protect a person who, in attempting unsuccessfully to commit a crime, commits another and different crime, whether greater or less in guilt, from suffering the punishment prescribed by law for the crime committed.

Source: SDC 1939, § 13.0402; SL 2005, ch 120, § 378.






Chapter 04A - Solicitation

§ 22-4A-1 Criminal solicitation--Penalty.

22-4A-1. Criminal solicitation--Penalty. Any person who, with the intent to promote or facilitate the commission of a crime, commands, hires, requests, or solicits another person to engage in specific conduct which would constitute the commission of such offense or an attempt to commit such offense, is guilty of criminal solicitation.

Criminal solicitation is a:

(1) Class 1 felony if the offense solicited is a Class A, B or C felony;

(2) Class 2 felony if the offense solicited is a Class 1 felony;

(3) Class 3 felony if the offense solicited is a Class 2 felony;

(4) Class 4 felony if the offense solicited is a Class 3 felony;

(5) Class 5 felony if the offense solicited is a Class 4 felony;

(6) Class 6 felony if the offense solicited is a Class 5 felony; or

(7) Class 1 misdemeanor if the offense solicited is a Class 6 felony.
Source: SL 2005, ch 120, § 438.



§ 22-4A-2 Fact offense not committed or attempted not a defense.

22-4A-2. Fact offense not committed or attempted not a defense. It is not a defense to prosecution for criminal solicitation that the person solicited neither committed or attempted to commit the offense solicited nor was capable of committing or attempting to commit the offense solicited.

Source: SL 2005, ch 120, § 439.



§ 22-4A-3 Proof required for conviction of criminal solicitation.

22-4A-3. Proof required for conviction of criminal solicitation. No person may be convicted of criminal solicitation upon the uncorroborated testimony of the person allegedly solicited, and there must be proof of circumstances corroborating both the solicitation and the defendant's intent.

Source: SL 2005, ch 120, § 440.



§ 22-4A-4 Renunciation of criminal intent--Requirements.

22-4A-4. Renunciation of criminal intent--Requirements. No person may be convicted of criminal solicitation if, under circumstances manifesting a voluntary and complete renunciation of the defendant's criminal intent, the defendant:

(1) Notified the person solicited of his or her renunciation; and

(2) Gave timely and adequate warning to the law enforcement authorities or otherwise made a substantial effort to prevent the commission of the criminal conduct solicited.

The burden of injecting this issue is on the defendant, but this does not shift the burden of proof.

Source: SL 2005, ch 120, § 441.






Chapter 05 - Defenses

§ 22-5-1 Conduct forced or under threat of force.

22-5-1. Conduct forced or under threat of force. No person may be convicted of a crime based upon conduct in which that person engaged because of the use or threatened use of unlawful force upon himself, herself, or another person, which force or threatened use of force a reasonable person in that situation would have been lawfully unable to resist.

Source: SDC 1939, § 13.0501; SL 1976, ch 158, § 5-1; SL 1977, ch 189, § 14; SL 1978, ch 158, § 3; SL 2005, ch 120, § 379.



§ 22-5-2 to 22-5-4. Repealed.

22-5-2 to 22-5-4. Repealed by SL 1976, ch 158, § 5-2



§ 22-5-5 Voluntary intoxication--Crimes involving motive or intent.

22-5-5. Voluntary intoxication--Crimes involving motive or intent. No act committed by a person while in a state of voluntary intoxication may be deemed less criminal by reason of such condition. But if the actual existence of any particular purpose, motive, or intent is a necessary element to constitute any particular species or degree of crime, the jury may take into consideration the fact that the accused was intoxicated at the time in determining the purpose, motive, or intent with which the accused committed the act.

Source: SDC 1939, § 13.0504; SL 2005, ch 120, § 380.



§ 22-5-6 Repealed.

22-5-6. Repealed by SL 1976, ch 158, § 5-2



§ 22-5-7 Morbid propensity to commit crime.

22-5-7. Morbid propensity to commit crime. A morbid propensity to commit prohibited acts existing in the mind of a person who is not shown to have been incapable of knowing the wrongfulness of such acts forms no defense to a prosecution therefor.

Source: SDC 1939, § 13.0505; repealed SL 1976, ch 158, § 5-2; re-enacted SL 1977, ch 189, § 15.



§ 22-5-8 Repealed.

22-5-8. Repealed by SL 1978, ch 178, § 577



§ 22-5-9 Resistance to public offenses permitted.

22-5-9. Resistance to public offenses permitted. Any person may lawfully resist, by force or violence, the commission of any public offense as follows:

(1) Any person, upon reasonable apprehension of threat of bodily injury, may make sufficient resistance to prevent an offense against his or her person or the person of any family or household member, or to prevent an illegal attempt by force to take or injure property in his or her lawful possession; and

(2) Any person may make sufficient resistance in aid or defense of any other person, threatened with bodily injury, to prevent such offense.
Source: SDC 1939 & Supp 1960, § 34.0101; SDCL, § 23-13-3; SL 1978, ch 185, § 4; SL 2005, ch 120, § 382; SL 2006, ch 116, § 1.



§ 22-5-10 Insanity as affirmative defense--Burden of proof.

22-5-10. Insanity as affirmative defense--Burden of proof. Insanity is an affirmative defense to a prosecution for any criminal offense. Mental disease or defect does not otherwise constitute a defense. The defendant has the burden of proving the defense of insanity by clear and convincing evidence.

Source: SL 1985, ch 192, § 11.






Chapter 06 - Authorized Punishments

§ 22-6-1 Felony classes and penalties--Restitution--Habitual criminal sentences.

22-6-1. Felony classes and penalties--Restitution--Habitual criminal sentences. Except as otherwise provided by law, felonies are divided into the following nine classes which are distinguished from each other by the following maximum penalties which are authorized upon conviction:

(1) Class A felony: death or life imprisonment in the state penitentiary. A lesser sentence than death or life imprisonment may not be given for a Class A felony. In addition, a fine of fifty thousand dollars may be imposed;

(2) Class B felony: life imprisonment in the state penitentiary. A lesser sentence may not be given for a Class B felony. In addition, a fine of fifty thousand dollars may be imposed;

(3) Class C felony: life imprisonment in the state penitentiary. In addition, a fine of fifty thousand dollars may be imposed;

(4) Class 1 felony: fifty years imprisonment in the state penitentiary. In addition, a fine of fifty thousand dollars may be imposed;

(5) Class 2 felony: twenty-five years imprisonment in the state penitentiary. In addition, a fine of fifty thousand dollars may be imposed;

(6) Class 3 felony: fifteen years imprisonment in the state penitentiary. In addition, a fine of thirty thousand dollars may be imposed;

(7) Class 4 felony: ten years imprisonment in the state penitentiary. In addition, a fine of twenty thousand dollars may be imposed;

(8) Class 5 felony: five years imprisonment in the state penitentiary. In addition, a fine of ten thousand dollars may be imposed; and

(9) Class 6 felony: two years imprisonment in the state penitentiary or a fine of four thousand dollars, or both.

If the defendant is under the age of eighteen years at the time of the offense and found guilty of a Class A or B felony, the maximum sentence may be life imprisonment in the state penitentiary. In addition, a fine of fifty thousand dollars may be imposed.

The court, in imposing sentence on a defendant who has been found guilty of a felony, shall order in addition to the sentence that is imposed pursuant to the provisions of this section, that the defendant make restitution to any victim in accordance with the provisions of chapter 23A-28.

Nothing in this section limits increased sentences for habitual criminals under §§ 22-7-7, 22-7-8, and 22-7-8.1.

Source: SDC 1939, § 13.0606; SL 1976, ch 158, §§ 6-1, 6-4; SL 1977, ch 189, § 16; SL 1978, ch 158, § 4; SL 1979, ch 160, § 1; SL 1980, ch 173, § 8; SL 1985, ch 192, § 2; SL 1997, ch 143, § 5; SL 2005, ch 120, § 148; SL 2013, ch 105, § 1.



§ 22-6-1.1 Sentence to jail in lieu of penitentiary in minor felonies.

22-6-1.1. Sentence to jail in lieu of penitentiary in minor felonies. If a person is convicted of a Class 5 or Class 6 felony, the court may sentence the person so convicted to imprisonment in the county jail of the county where such person was convicted, for a term of not more than one year.

Source: SDC 1939, § 13.0604; SL 1963, ch 55; SDCL, § 23-48-20; SL 1978, ch 185, § 16; SL 1989, ch 192, § 1.



§ 22-6-1.2 Minimum sentence for subsequent felony sex crime conviction.

22-6-1.2. Minimum sentence for subsequent felony sex crime conviction. If an adult has a previous conviction for a felony sex crime as defined by § 22-24B-1, any subsequent felony conviction for a sex crime as defined by subdivisions 22-24B-1(1) to (15), inclusive, and (19) shall result in a minimum sentence of imprisonment equal to the maximum term allowable under § 22-6-1, up to twenty-five years. The court may suspend a portion of the prison sentence required under this section.

Source: SL 2006, ch 121, § 3.



§ 22-6-2 Misdemeanor classes and penalties--Restitution--Misdemeanor when no penaltyimposed.

22-6-2. Misdemeanor classes and penalties--Restitution--Misdemeanor when no penalty imposed. Misdemeanors are divided into two classes which are distinguished from each other by the following maximum penalties which are authorized upon conviction:

(1) Class 1 misdemeanor: one year imprisonment in a county jail or two thousand dollars fine, or both;

(2) Class 2 misdemeanor: thirty days imprisonment in a county jail or five hundred dollars fine, or both.

The court, in imposing sentence on a defendant who has been found guilty of a misdemeanor, shall order, in addition to the sentence that is imposed pursuant to the provisions of this section, that the defendant make restitution to any victim in accordance with the provisions of chapter 23A-28.

Except in Titles 1 to 20, inclusive, 22, 25 to 28, inclusive, 32 to 36, inclusive, 40 to 42, inclusive, 47 to 54, inclusive, and 58 to 62, inclusive, if the performance of an act is prohibited by a statute, and no penalty for the violation of such statute is imposed by a statute, the doing of such act is a Class 2 misdemeanor.

Source: SDC 1939, §§ 13.0105, 13.0607; SDCL § 22-1-5; SL 1976, ch 158, §§ 1-3, 6-2, 6-5; SL 1977, ch 189, § 17; SL 1978, ch 158, § 5; SL 1985, ch 192, § 3; SL 1989, ch 255, § 2; SL 1990, ch 158, § 1; SL 1991, ch 186, § 2; SL 1991, ch 187, § 4; SL 1991, ch 337, § 1; SL 1992, ch 158, § 1; SL 1993, ch 172, § 1; SL 1994, ch 161; SL 1995, ch 120, § 1; SL 1997, ch 126, § 1; SL 1997, ch 143, § 6; SL 2005, ch 120, § 173.



§ 22-6-3 to 22-6-5. Repealed.

22-6-3 to 22-6-5. Repealed by SL 1976, ch 158, § 6-6



§ 22-6-5.1 Double sentence for crime by prisoner-Exception.

22-6-5.1. Double sentence for crime by prisoner-Exception. A court may sentence any person convicted of a crime committed while that person was a prisoner as defined by § 22-11A-1, to a term of not more than twice the maximum term allowed by the statute for the commission of the same crime by a person not so confined. However, the provisions of this section do not apply if, for the same offense, the prisoner is subject to an enhanced penalty as an habitual offender.

Source: SL 1961, ch 50, § 2; SDCL, § 23-48-42; SL 1978, ch 185, § 18; SL 2005, ch 120, § 429; SL 2006, ch 117, § 4.



§ 22-6-5.2 Enhanced penalty for second, third, or subsequent violations--Limitation.

22-6-5.2. Enhanced penalty for second, third, or subsequent violations--Limitation. No enhanced penalty may be imposed for any second, third, or subsequent violation, except for an offense pursuant to the provisions of chapter 32-23, unless the defendant was convicted of or plead guilty or nolo contendere to the prior offense previous in time to committing the relevant second, third, or subsequent offense.

Source: SL 2005, ch 120, § 430; SL 2012, ch 119, § 1.



§ 22-6-6 Repealed.

22-6-6. Repealed by SL 2005, ch 120, § 431, eff. July 1, 2006.



§ 22-6-6.1 Concurrent or consecutive sentences at discretion of court.

22-6-6.1. Concurrent or consecutive sentences at discretion of court. If a defendant is convicted of two or more offenses, regardless of when the offenses were committed or when the judgment or sentence is entered, the judgment or sentence may be that the imprisonment on any of the offenses or convictions may run concurrently or consecutively at the discretion of the court.

Source: SDC 1939 & Supp 1960, § 34.3705; SDCL, § 23-48-22; SL 1978, ch 185, § 17; SL 1983, ch 175; SL 2001, ch 111, § 1; SL 2005, ch 120, § 432.



§ 22-6-7 Petty offense actions--Procedure.

22-6-7. Petty offense actions--Procedure. Actions for violations of petty offenses are civil proceedings in which the state is the plaintiff. Such actions are governed by chapter 23-1A.

Source: SL 1976, ch 158, § 6-3; SL 1977, ch 193, § 26; SL 2005, ch 120, § 433.



§ 22-6-8 Restitution to victims at discretion of court.

22-6-8. Restitution to victims at discretion of court. Notwithstanding § 22-6-1 or 22-6-2, if there is an insurer, self insurance, reciprocal insurance, or an insurance pool available to compensate the victim by means of a civil liability determination, the court in imposing sentence on a defendant who has been found guilty of a misdemeanor or felony may order that the defendant make restitution to a victim in accordance with the provisions of chapter 23A-28.

Source: SL 1998, ch 129, § 1; SL 2005, ch 120, § 434.



§ 22-6-9 Protection order in cases of assault or crimes of violence--Affidavit of injury--Procedures.

22-6-9. Protection order in cases of assault or crimes of violence--Affidavit of injury--Procedures. Any person who has suffered physical injury as a result of an assault or a crime of violence as defined in subdivision 22-1-2(9) may petition the court for a protection order. The petition shall be accompanied by an affidavit made under oath stating the specific facts and circumstances of the injury and the acts which caused the injury. The petition shall be governed by the procedures and penalties described in §§ 22-19A-8 to 22-19A-16, inclusive.

Source: SL 2000, ch 101, § 1.



§ 22-6-10 Application of penalties provided in SL 2005, ch 120 to offenses committed priorto effective date prohibited.

22-6-10. Application of penalties provided in SL 2005, ch 120 to offenses committed prior to effective date prohibited. Nothing in SL 2005, chapter 120 may be construed to permit the imposition of any lesser or greater penalty that may be provided for in SL 2005, chapter 120 as punishment for any offense which was committed prior in time to July 1, 2006 regardless of when the sentence for such offense may be imposed.

Source: SL 2005, ch 120, § 435.



§ 22-6-11 Presumptive sentence of probation--Departure for aggravating circumstances.

22-6-11. Presumptive sentence of probation--Departure for aggravating circumstances. The sentencing court shall sentence an offender convicted of a Class 5 or Class 6 felony, except those convicted under §§ 22-11A-2.1, 22-18-1, 22-18-1. 05, 22-18-26, 22-19A-1, 22-19A-2, 22-19A-3, 22-19A-7, 22-19A-16, 22-22A-2, 22-22A-4, 22-24A-3, 22-22-24.3, 22-24-1.2, 22-24B-2, 22-24B-12, 22-24B-12.1, 22-24B-23, 22-42-7, subdivision 24-2-14(1), 32-34-5, and any person ineligible for probation under § 23A-27-12, to a term of probation. The sentencing court may impose a sentence other than probation if the court finds aggravating circumstances exist that pose a significant risk to the public and require a departure from presumptive probation under this section. If a departure is made, the judge shall state on the record at the time of sentencing the aggravating circumstances and the same shall be stated in the dispositional order. Neither this section nor its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest.

Source: SL 2013, ch 101, § 53.






Chapter 07 - Habitual Offenders

§ 22-7-1 to 22-7-5. Repealed.

22-7-1 to 22-7-5. Repealed by SL 1976, ch 158, § 7-9



§ 22-7-6 Repealed.

22-7-6. Repealed by SL 1977, ch 189, § 126



§ 22-7-7 One or two prior felony convictions--Sentence increased--Limitation--Felonydetermination.

22-7-7. One or two prior felony convictions--Sentence increased--Limitation--Felony determination. If a defendant has been convicted of one or two prior felonies under the laws of this state or any other state or the United States, in addition to the principal felony, the sentence for the principal felony shall be enhanced by changing the class of the principal felony to the next class which is more severe, but in no circumstance may the enhancement exceed the sentence for a Class C felony. The determination of whether a prior offense is a felony for purposes of this chapter shall be determined by whether the prior offense was a felony under the laws of this state or under the laws of the United States at the time of conviction of such prior offense. For the purpose of this section, if the principal felony is not classified it shall be enhanced to the class which has an equal maximum imprisonment. For the purposes of this section, if the maximum imprisonment for the principal felony falls between two classifications, the principal felony shall be enhanced to the class which has the less severe maximum authorized imprisonment.

Source: SDC 1939, § 13.0611; SDCL, § 22-7-1; SL 1976, ch 158, § 7-2; SL 1977, ch 189, § 18; SL 2005, ch 120, § 383.



§ 22-7-8 Three or more additional felony convictions including one or more crimes ofviolence--Enhancement of sentence.

22-7-8. Three or more additional felony convictions including one or more crimes of violence--Enhancement of sentence. If a defendant has been convicted of three or more felonies in addition to the principal felony and one or more of the prior felony convictions was for a crime of violence as defined in subdivision 22-1-2(9), the sentence for the principal felony shall be enhanced to the sentence for a Class C felony.

Source: SDC 1939, § 13.0611; SDCL, § 22-7-1; SL 1976, ch 158, § 7-3; SL 1977, ch 189, § 19; SL 1981, ch 13, § 4; SL 1984, ch 166, § 1; SL 2005, ch 120, § 384.



§ 22-7-8.1 Three or more additional felony convictions not including a crime of violence--Enhancement of sentence--Limitation--Parole.

22-7-8.1. Three or more additional felony convictions not including a crime of violence--Enhancement of sentence--Limitation--Parole. If a defendant has been convicted of three or more felonies in addition to the principal felony and none of the prior felony convictions was for a crime of violence as defined in subdivision § 22-1-2(9), the sentence for the principal felony shall be enhanced by two levels but in no circumstance may the enhancement exceed the sentence for a Class C felony. A defendant sentenced pursuant to this section is eligible for consideration for parole pursuant to § 24-15A-32 if the defendant receives a sentence of less than life in prison.

Source: SL 1984, ch 166, § 2; SL 2005, ch 120, § 385; SL 2006, ch 117, § 1.



§ 22-7-9 Criteria for consideration of prior convictions.

22-7-9. Criteria for consideration of prior convictions. No prior conviction may be considered under either § 22-7-7 or 22-7-8 unless the defendant was, on such prior conviction, discharged from prison, jail, probation, or parole within fifteen years of the date of the commission of the principal offense. Moreover, only one prior conviction arising from the same transaction may be considered.

Source: SL 1976, ch 158, § 7-4; SL 1977, ch 189, § 20; SL 2005, ch 120, § 386.



§ 22-7-10 Duty of law enforcement personnel to report knowledge of prior convictions.

22-7-10. Duty of law enforcement personnel to report knowledge of prior convictions. Whenever any jailer, warden, or prison, probation, parole, or law enforcement officer has knowledge that any person charged with a felony has been previously convicted within the meaning of this chapter, that person shall provide that information to the state's attorney.

Source: SDC 1939, § 13.0611 (3); SDCL, § 22-7-2; SL 1976, ch 158, § 7-8; SL 2005, ch 120, § 387.



§ 22-7-11 Habitual criminal information--Filing--Contents--Proof.

22-7-11. Habitual criminal information--Filing--Contents--Proof. Any allegation that a defendant is an habitual criminal shall be filed as a separate information at the time of, or before, arraignment. However, the court may, upon motion, permit the separate information to be filed after the arraignment, but no less than thirty days before the commencement of trial or entry of a plea of guilty or nolo contendre. The information shall state the times, places, and specific crimes alleged to be prior convictions and shall be signed by the prosecutor. An official court record under seal or a criminal history together with fingerprints certified by the public official having custody thereof is sufficient to be admitted in evidence, without further foundation, to prove the allegation that the defendant is an habitual criminal.

Source: SL 1959, ch 234; SDC Supp 1960, § 343009-1; SL 1961, ch 183; SDCL, § 23-32-9; SL 1976, ch 158, § 7-5; SL 2004, ch 147, § 1; SL 2005, ch 120, § 388.



§ 22-7-12 Defendant to receive copy of information--Contents kept from jury untilconviction--Right to jury trial.

22-7-12. Defendant to receive copy of information--Contents kept from jury until conviction--Right to jury trial. The defendant shall be apprised of the contents of the habitual offender information and shall receive a copy of it. The habitual offender information may not be divulged to the jury in any manner unless and until the defendant has been convicted of the principal offense.

The defendant shall also be informed of the right to a trial by jury on the issue of whether the defendant is the same person as alleged in the habitual criminal information.

Source: SL 1959, ch 234; SDC Supp 1960, § 34.3009-1; SL 1961, ch 183; SDCL, § 23-32-10; SL 1976, ch 158, § 7-6; SL 2005, ch 120, § 389.






Chapter 08 - Terrorism

§ 22-8-1 , 22-8-2. Repealed.

22-8-1, 22-8-2. Repealed by SL 2005, ch 120, §§ 186, 187, eff. July 1, 2006.



§ 22-8-3 to 22-8-11. Repealed.

22-8-3 to 22-8-11. Repealed by SL 1976, ch 158, § 8-1



§ 22-8-12 Act of terrorism--Felony.

22-8-12. Act of terrorism--Felony. Any person who commits a crime of violence, as defined by subdivision 22-1-2(9), or an act dangerous to human life involving any use of chemical, biological, or radioactive material, or any explosive or destructive device, with the intent to do any of the following:

(1) Intimidate or coerce a civilian population;

(2) Influence the policy or conduct of any government or nation;

(3) Affect the conduct of any government or nation by assassination or kidnaping; or

(4) Substantially impair or interrupt public communications, public transportation, common carriers, public utilities, or other public services;
is guilty of an act of terrorism. A violation of this section is a Class C felony.

Source: SL 2002, ch 103, § 1; SL 2005, ch 120, § 188.



§ 22-8-13 Terrorist threat--Felony.

22-8-13. Terrorist threat--Felony. Any person who threatens to commit a crime of violence, as defined by subdivision 22-1-2(9), or an act dangerous to human life involving any use of chemical, biological, or radioactive material, or any explosive or destructive device, with the intent to:

(1) Intimidate or coerce a civilian population;

(2) Influence the policy or conduct of any government or nation;

(3) Affect the conduct of any government or nation; or

(4) Substantially impair or interrupt public communications, public transportation, common carriers, public utilities, or other public services;
is guilty of making a terrorist threat. A violation of this section is a Class 5 felony.

Source: SL 2005, ch 120, § 189.






Chapter 09 - Misuse Of Flags

§ 22-9-1 Desecration of flag.

22-9-1. Desecration of flag. Any person who knowingly mutilates, defaces, physically defiles, burns, maintains on the floor or ground, or tramples upon any flag of the United States or flag of the State of South Dakota is guilty of a Class 1 misdemeanor.

The term, flag of the United States, as used in this section includes any flag, standard, or colors, or any part thereof, made of any substance and of any size evidently purporting to be the flag, standard, or colors of the United States of America.

The term, flag of the State of South Dakota, as used in this section includes any flag, standard, or colors, or any part thereof, made of any substance and of any size evidently purporting to be the flag, standard, or colors of the flag of the State of South Dakota.

Source: SDC 1939, §§ 13.0805, 65.0601; SDCL, § 22-9-6; SL 1976, ch 158, § 9-1; SL 1985, ch 172; SL 1990, ch 159.



§ 22-9-2 to 22-9-13. Repealed.

22-9-2 to 22-9-13. Repealed by SL 1976, ch 158, § 9-2






Chapter 10 - Riot And Unlawful Assembly

§ 22-10-1 Riot--Felony.

22-10-1. Riot--Felony. Any use of force or violence or any threat to use force or violence, if accompanied by immediate power of execution, by three or more persons, acting together and without authority of law, is riot. Riot is a Class 4 felony.

Source: SDC 1939, § 13.1402; SL 1976, ch 158, § 10-1; SL 2005, ch 120, § 345.



§ 22-10-2 to 22-10-4. Repealed.

22-10-2 to 22-10-4. Repealed by SL 1976, ch 158, § 10-8



§ 22-10-5 Aggravated riot as felony.

22-10-5. Aggravated riot as felony. Any person who carries a dangerous weapon while participating in a riot is guilty of aggravated riot. Aggravated riot is a Class 3 felony.

Source: SDC 1939, § 13.1404 (3); SL 1976, ch 158, § 10-2.



§ 22-10-5.1 Attempted riot or attempted aggravated riot.

22-10-5.1. Attempted riot or attempted aggravated riot. There is no offense of attempted riot or attempted aggravated riot.

Source: SL 2005, ch 120, § 346.



§ 22-10-6 Encouraging or soliciting violence in riot--Felony.

22-10-6. Encouraging or soliciting violence in riot--Felony. Any person who participates in any riot and who directs, advises, encourages, or solicits other persons participating in the riot to acts of force or violence is guilty of a Class 2 felony.

Source: SDC 1939, § 13.1404 (4); SL 1976, ch 158, § 10-3; SL 2005, ch 120, § 347.



§ 22-10-6.1 Encouraging or soliciting violence in riot without participating--Felony.

22-10-6.1. Encouraging or soliciting violence in riot without participating--Felony. Any person who does not personally participate in any riot but who directs, advises, encourages, or solicits other persons participating in the riot to acts of force or violence is guilty of a Class 5 felony.

Source: SL 1976, ch 158, § 10-4; SL 2005, ch 120, § 348.



§ 22-10-7 , 22-10-8. Repealed.

22-10-7, 22-10-8. Repealed by SL 1976, ch 158, § 10-8



§ 22-10-9 Unlawful assembly--Misdemeanor.

22-10-9. Unlawful assembly--Misdemeanor. Any person who assembles with two or more persons for the purpose of engaging in conduct constituting riot or aggravated riot or who, being present at an assembly that either has or develops such a purpose, remains there, with intent to advance that purpose, is guilty of unlawful assembly. Unlawful assembly is a Class 1 misdemeanor.

Source: SDC 1939, § 13.1402; SL 1976, ch 158, § 10-5; SL 2005, ch 120, § 349.



§ 22-10-10 Repealed.

22-10-10. Repealed by SL 1976, ch 158, § 10-8



§ 22-10-11 Refusal to disperse or refrain from riot or unlawful assembly--Misdemeanor.

22-10-11. Refusal to disperse or refrain from riot or unlawful assembly--Misdemeanor. Any person who, during a riot or unlawful assembly, intentionally disobeys a reasonable public safety order to move, disperse, or refrain from specified activities in the immediate vicinity of the riot, is guilty of a Class 1 misdemeanor. A public safety order is any order, the purpose of which is to prevent or control disorder or promote the safety of persons or property, issued by a law enforcement officer or a member of the fire or military forces concerned with the riot or unlawful assembly.

Source: SDC 1939, § 13.1407; SL 1976, ch 158, § 10-6; SL 2005, ch 120, § 350.



§ 22-10-12 Repealed.

22-10-12. Repealed by SL 1976, ch 158, § 10-8



§ 22-10-13 Transferred.

22-10-13. Transferred to § 1-7-16 by SL 2005, ch 120, § 351, eff. July 1, 2006.



§ 22-10-14 to 22-10-16. Transferred.

22-10-14 to 22-10-16. Transferred to §§ 22-10A-1 to 22-10A-3 by SL 2005, ch 120, § 355, eff. July 1, 2006.






Chapter 10A - Street Gang Activity

§ 22-10A-1 Definitions.

22-10A-1. Definitions. Terms used in §§ 22-10A-1 to 22-10A-3, inclusive, mean:

(1) "Street gang," any formal or informal ongoing organization, association, or group of three or more persons who have a common name or common identifying signs, colors, or symbols and have members or associates who, individually or collectively, engage in or have engaged in a pattern of street gang activity;

(2) "Street gang member," any person who engages in a pattern of street gang activity and who meets two or more of the following criteria:

(a) Admits to gang membership;

(b) Is identified as a gang member by a documented reliable informant;

(c) Resides in or frequents a particular gang's area and adopts its style of dress, its use of hand signs or its tattoos and associates with known gang members;

(d) Is identified as a gang member by an informant of previously untested reliability if such identification is corroborated by independent information;

(e) Has been arrested more than once in the company of identified gang members for offenses which are consistent with usual gang activity;

(f) Is identified as a gang member by physical evidence, such as photographs or other documentation; or

(g) Has been stopped in the company of known gang members four or more times; and

(3) "Pattern of street gang activity," the commission, attempted commission, or solicitation by any member or members of a street gang of two or more felony or violent misdemeanor offenses on separate occasions within a three-year period for the purpose of furthering gang activity.
Source: SL 1992, ch 159, § 1; SDCL, § 22-10-14; SL 2005, ch 120, §§ 352, 355.



§ 22-10A-2 Reclassification of offense if part of street gang activity.

22-10A-2. Reclassification of offense if part of street gang activity. The penalty for conviction of any offense shall be reclassified to the next highest classification in the penalty schedule if the commission of such offense is part of a pattern of street gang activity.

Source: SL 1992, ch 159, § 2; SDCL, § 22-10-15; SL 2005, ch 120, §§ 353, 355.



§ 22-10A-3 Allegation of gang membership filed as separate information.

22-10A-3. Allegation of gang membership filed as separate information. An allegation that a defendant is a street gang member shall be filed as a separate information at the time of, or before, arraignment. The separate information shall state those criteria, as set forth in subdivision 22-10A-1(2), which allegedly identify the defendant as a street gang member, and shall be signed by the prosecutor.

Source: SL 1992, ch 159, § 3; SDCL, § 22-10-16; SL 2005, ch 120, §§ 354, 355.






Chapter 11 - Obstruction Of The Administration Of Government

§ 22-11-1 Resisting execution or service of process.

22-11-1. Resisting execution or service of process. Any person who resists the execution or service of any legal process is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.1408; SL 1976, ch 158, § 11-1; SL 1977, ch 189, § 24.



§ 22-11-2 Obstructing officer in charge of personal property.

22-11-2. Obstructing officer in charge of personal property. Any person who intentionally injures or destroys, takes or attempts to take, or assists any other person in taking or attempting to take, from the custody of any law enforcement officer or other person, any personal property, which such officer or person has in charge under any process of law, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1224; SL 1976, ch 158, § 11-4; SL 2005, ch 120, § 191.



§ 22-11-3 Obstructing certain public officers or employees--Misdemeanor.

22-11-3. Obstructing certain public officers or employees--Misdemeanor. Any person who intentionally obstructs or attempts to obstruct a public officer or employee, not a law enforcement officer, firefighter, or emergency medical technician in the performance of any official duty, or who resists a public officer in performance of that duty, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, §§ 13.1106, 13.1302; SDCL, §§ 3-15-2, 3-15-3; SL 1976, ch 158, § 11-22; SL 2005, ch 120, § 192.



§ 22-11-3.1 Repealed.

22-11-3.1. Repealed by SL 2005, ch 120, § 193, eff. July 1, 2006.



§ 22-11-4 Resisting arrest--Misdemeanor.

22-11-4. Resisting arrest--Misdemeanor. Any person who intentionally prevents or attempts to prevent a law enforcement officer, acting under color of authority, from effecting an arrest of the actor or another, by:

(1) Using or threatening to use physical force or violence against the law enforcement officer or any other person; or

(2) Using any other means which creates a substantial risk of causing physical injury to the law enforcement officer or any other person;
is guilty of resisting arrest. Resisting arrest is a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 11-2; SL 2005, ch 120, § 194.



§ 22-11-5 Unlawful arrest no defense if officer acting under color of authority with reasonableforce--Color of authority for law enforcement officer, firefighter, or emergencymedical technician.

22-11-5. Unlawful arrest no defense if officer acting under color of authority with reasonable force--Color of authority for law enforcement officer, firefighter, or emergency medical technician. It is no defense to a prosecution under § 22-11-4 that the law enforcement officer was attempting to make an arrest which in fact was unlawful, if the law enforcement officer was acting under color of authority and, in attempting to make the arrest, the law enforcement officer was not resorting to unreasonable or excessive force giving rise to the right of self-defense. A law enforcement officer, firefighter, or emergency medical technician acts under color of authority if, in the regular course of assigned duties, he or she is called upon to make, and does make, a judgment in good faith based upon surrounding facts and circumstances.

Source: SL 1976, ch 158, § 11-2; SL 2005, ch 120, § 195.



§ 22-11-6 Obstructing law enforcement officer, firefighter, or emergency managementpersonnel--Misdemeanor.

22-11-6. Obstructing law enforcement officer, firefighter, or emergency management personnel--Misdemeanor. Except as provided in §§ 22-11-4 and 22-11-5, any person who, by using or threatening to use violence, force, or physical interference or obstacle, intentionally obstructs, impairs, or hinders the enforcement of the criminal laws or the preservation of the peace by a law enforcement officer or jailer acting under color of authority, or intentionally obstructs, impairs, or hinders the prevention, control, or abatement of fire by a firefighter acting under color of authority, or intentionally obstructs emergency management personnel acting under color of authority, is guilty of obstructing a law enforcement officer, firefighter, or emergency medical technician. Obstructing a law enforcement officer, jailer, firefighter, or emergency medical technician is a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 11-3; SL 2005, ch 120, § 196.



§ 22-11-6.1 Repealed.

22-11-6.1. Repealed by SL 2005, ch 120, § 197, eff. July 1, 2006.



§ 22-11-7 Illegality of officer, firefighter, or emergency medical technician acts no defense ifunder color of authority.

22-11-7. Illegality of officer, firefighter, or emergency medical technician acts no defense if under color of authority. It is no defense to a prosecution under § 22-11-6 that the law enforcement officer, firefighter, or emergency medical technician was acting in an illegal manner, if the law enforcement officer, firefighter, or emergency medical technician was acting under the color of authority as defined in § 22-11-5.

Source: SL 1976, ch 158, § 11-3; SL 2005, ch 120, § 198.



§ 22-11-8 Transferred.

22-11-8. Transferred to § 22-40-16 by SL 2005, ch 120, § 200, eff. July 1, 2006.



§ 22-11-9 False reporting to authorities--Misdemeanor.

22-11-9. False reporting to authorities--Misdemeanor. Any person who:

(1) Except as provided in § 22-11-9.2, knowingly causes a false fire or other emergency alarm to be transmitted to, or within, any fire department, ambulance service, or other government agency which deals with emergencies involving danger to life or property;

(2) Makes a report or intentionally causes the transmission of a report to law enforcement authorities of a crime or other incident within their official concern, knowing that it did not occur; or

(3) Makes a report or intentionally causes the transmission of a report to law enforcement authorities which furnishes information relating to an offense or other incident within their official concern, knowing that such information is false;
is guilty of false reporting to authorities. False reporting to authorities is a Class 1 misdemeanor.

Source: SL 1975, ch 171, §§ 1, 2; SDCL Supp, § 22-13-16; SL 1976, ch 158, § 11-23; SL 2005, ch 120, § 201.



§ 22-11-9.1 False fire alarm causing serious bodily injury or death--Felony.

22-11-9.1. False fire alarm causing serious bodily injury or death--Felony. Any person who intentionally gives any false alarm of fire, by any means, is guilty of a Class 5 felony, if, as a result, any other person dies or sustains serious bodily injury.

Source: SL 1973, ch 150, § 2; SDCL Supp, § 34-35A-2; SL 1977, ch 190, § 96; SL 2005, ch 120, § 202.



§ 22-11-9.2 Falsely reporting a threat--Felony--Restitution--Minor to perform public service.

22-11-9.2. Falsely reporting a threat--Felony--Restitution--Minor to perform public service. Any person who makes a false report, with intent to deceive, mislead, or otherwise misinform any person, concerning the placing or planting of any bomb, dynamite, explosive, destructive device, dangerous chemical, biological agent, poison or harmful radioactive substance, is guilty of falsely reporting a threat. Falsely reporting a threat is a Class 6 felony. Any person found guilty of falsely reporting a threat shall pay restitution for any expense incurred as a result of the crime. If the person making the false report prohibited by this section is a minor, the court, in addition to such other disposition as the court may impose, shall require the minor to perform at least fifty hours of public service unless tried as an adult.

Source: SL 1970, ch 142; SL 1972, ch 140, § 18; SDCL Supp, § 22-34-26; SL 1976, ch 158, § 14A-9; SL 1989, ch 193; SL 1997, ch 128, § 1; SL 2002, ch 105, § 4; SDCL, § 22-14A-22; SL 2005, ch 120, §§ 278, 279.



§ 22-11-10 Compounding a felony or misdemeanor.

22-11-10. Compounding a felony or misdemeanor. Any person who accepts, or offers or agrees to accept, any pecuniary benefit as consideration for:

(1) Refraining from seeking prosecution of an offender; or

(2) Refraining from reporting to law enforcement authorities the commission or suspected commission of any crime or any information relating to a crime;
is guilty of compounding. Compounding a felony is a Class 6 felony. Compounding a misdemeanor is a Class 1 misdemeanor.

Source: SDC 1939, §§ 13.0304, 13.0305; SDCL, §§ 22-3-6, 22-3-7; SL 1976, ch 158, § 11-5; SL 2005, ch 120, § 203.



§ 22-11-11 Acceptance of restitution as defense.

22-11-11. Acceptance of restitution as defense. It is an affirmative defense to prosecution pursuant to § 22-11-10 that the benefit received by the defendant did not exceed an amount which the defendant reasonably believed to be due as restitution or indemnification for harm caused by the crime.

Source: SL 1976, ch 158, § 11-5; SL 2005, ch 120, § 204.



§ 22-11-12 Misprision of felony--Misdemeanor.

22-11-12. Misprision of felony--Misdemeanor. Any person who, having knowledge, which is not privileged, of the commission of a felony, conceals the felony, or does not immediately disclose the felony, including the name of the perpetrator, if known, and all of the other relevant known facts, to the proper authorities, is guilty of misprision of a felony. Misprision of a felony is a Class 1 misdemeanor. There is no misprision of misdemeanors, petty offenses, or any violation of § 22-42-5.1.

Source: SL 1976, ch 158, § 11-6; SL 2005, ch 120, § 205; SL 2013, ch 101, § 59.



§ 22-11-13 Repealed.

22-11-13. Repealed by SL 1977, ch 189, § 126



§ 22-11-14 Judicial officer defined.

22-11-14. Judicial officer defined. As used in this chapter, the term, judicial officer, includes any referee, arbitrator, judge, hearing officer, or any other person authorized by law to hear or determine a controversy.

Source: SL 1976, ch 158, § 11-9.



§ 22-11-15 Threatening or intimidating judicial or ministerial officers or others.

22-11-15. Threatening or intimidating judicial or ministerial officers or others. Any person who, directly or indirectly, utters or addresses any threat or intimidation to any judicial or ministerial officer, juror, member of the Board of Pardons and Paroles, or other person authorized by law to hear or determine any controversy, or any court services officer, with intent to induce the person either to do any act not authorized by law, or to omit or delay the performance of any duty imposed upon the person by law, or for having performed any duty imposed upon the person by law, is guilty of a Class 5 felony.

Source: SDC 1939, § 13.1206; SDCL § 16-15-9; SL 1976, ch 158, § 11-10; SL 1977, ch 189, § 25; SL 2003, ch 123, § 1; SL 2011, ch 114, § 2.



§ 22-11-15.1 Transferred.

22-11-15.1. Transferred to § 22-11-15.5 by SL 2005, ch 120, § 208, eff. July 1, 2006.



§ 22-11-15.2 Threatening constitutional officer or family--Felony.

22-11-15.2. Threatening constitutional officer or family--Felony. Any person who, knowingly and intentionally, deposits for conveyance in the mail or for a delivery from any post office or by any messenger any letter, paper, writing, print, or document containing any threat to take the life of or to inflict bodily harm upon a constitutional officer or former constitutional officer of the state, or a member of the constitutional officer's immediate family, or who, knowingly and intentionally, otherwise makes any threat to take the life of or to inflict bodily harm upon a constitutional officer or former constitutional officer or a member of the constitutional officer's immediate family is guilty of a Class 5 felony.

Source: SL 1985, ch 173; SL 2005, ch 120, § 209.



§ 22-11-15.3 Threatening juror or juror's family--Violation as felony.

22-11-15.3. Threatening juror or juror's family--Violation as felony. Any person who, directly or indirectly, threatens or intimidates any person who has served as a juror, or any member of such person's immediate family, because of such person's jury service, is guilty of a Class 5 felony.

Source: SL 1991, ch 188.



§ 22-11-15.4 Transferred.

22-11-15.4. Transferred to § 22-11-15.6 by SL 2005, ch 120, § 208, eff. July 1, 2006.



§ 22-11-15.5 Threatening law enforcement officer or family--Violation as felony--Provisionssuperseded.

22-11-15.5. Threatening law enforcement officer or family--Violation as felony--Provisions superseded. Any person who, knowingly and intentionally, deposits for conveyance in the mail or for a delivery from any post office or by any messenger, any letter, paper, writing, print, or document containing any threat to take the life of or to inflict serious bodily harm upon a law enforcement officer of the state or a member of the officer's immediate family is guilty of a Class 5 felony. However, if any such threat is made which otherwise would constitute a violation of § 22-11-4 or 22-18-1.1, the provisions of such sections supersede the provisions of this section, and the penalties provided in § 22-11-4 or 22-18-1.1 apply.

Source: SL 1985, ch 174; SL 2004, ch 149, § 1; SDCL, § 22-11-15.1; SL 2005, ch 120, §§ 207, 208.



§ 22-11-15.6 Threatening law enforcement officer or family--Violation as misdemeanor--Provisions superseded.

22-11-15.6. Threatening law enforcement officer or family--Violation as misdemeanor--Provisions superseded. Any person who, knowingly and intentionally, communicates any threat not subject to § 22-11-15.5 to take the life of or to inflict serious bodily harm upon a law enforcement officer of the state or a member of the officer's immediate family, is guilty of a Class 1 misdemeanor. However, if any such threat is made which otherwise would constitute a violation of § 22-11-4 or 22-18-1.1, the provisions of such sections supersede the provisions of this section, and the penalties provided in § 22-11-4 or 22-18-1.1 apply.

Source: SL 2004, ch 149, § 2; SDCL, § 22-11-15.4; SL 2005, ch 120, §§ 208, 210.



§ 22-11-16 Transferred.

22-11-16. Transferred to § 22-12A-12 by SL 2005, ch 120, § 217, eff. July 1, 2006.



§ 22-11-17 Repealed.

22-11-17. Repealed by SL 2005, ch 120, § 212, eff. July 1, 2006.



§ 22-11-18 Transferred.

22-11-18. Transferred to § 22-12A-13 by SL 2005, ch 120, § 217, eff. July 1, 2006.



§ 22-11-19 Tampering with a witness--Felony.

22-11-19. Tampering with a witness--Felony. Any person who injures, or threatens to injure, any person or property, or, with intent to influence a witness, offers, confers, or agrees to confer any benefit on a witness or prospective witness in an official proceeding to induce the witness to:

(1) Testify falsely;

(2) Withhold any testimony, information, document, or thing;

(3) Elude legal process summoning the witness to testify or supply evidence; or

(4) Absent himself or herself from an official proceeding to which the witness has been legally summoned;
is guilty of tampering with a witness. Any person who injures, or threatens to injure, any person or property in retaliation for that person testifying in an official proceeding, or for cooperating with law enforcement, government officials, investigators, or prosecutors, is guilty of tampering with a witness. Tampering with a witness is a Class 4 felony.

Source: SDC 1939, § 13.1246; SDCL, § 19-5-15; SL 1976, ch 158, §§ 11-14; SL 1978, ch 158, § 6; SL 1986, ch 179; SL 2004, ch 148, § 1; SL 2005, ch 120, § 213.



§ 22-11-19.1 Repealed.

22-11-19.1. Repealed by SL 2005, ch 120, § 214, eff. July 1, 2006.



§ 22-11-20 to 22-11-22. Transferred.

22-11-20 to 22-11-22. Transferred to §§ 22-12A-14 to 22-12A-16 by SL 2005, ch 120, § 217, eff. July 1, 2006.



§ 22-11-23 Falsification of public records--Misdemeanor.

22-11-23. Falsification of public records--Misdemeanor. Any person who knowingly makes a false entry in any public record, or falsely alters any public record is guilty of a Class 2 misdemeanor. However, if the false entry or alteration is committed by a public officer or employee having custody of the record, the offense is a Class 1 misdemeanor.

Source: SDC 1939, § 13.1306; SDCL § 4-3-19 (3); SL 1976, ch 158, § 11-18; SL 2005, ch 120, § 218.



§ 22-11-23.1 Transferred.

22-11-23.1. Transferred to § 22-11-28.1 by SL 2005, ch 120, § 226, eff. July 1, 2006.



§ 22-11-23.2 Authorization of debtor required for filing of financing statement--Violation asmisdemeanor.

22-11-23.2. Authorization of debtor required for filing of financing statement--Violation as misdemeanor. No person may file a financing statement with the secretary of state knowing that the debtor did not authorize the filing of that financing statement. A violation of this section is a Class 1 misdemeanor.

Source: SL 2002, ch 104, § 1.



§ 22-11-24 Destruction or impairment of public record--Felony.

22-11-24. Destruction or impairment of public record--Felony. Any person who, without the authority to do so, knowingly and intentionally destroys, mutilates, conceals, removes, or impairs the availability of any public record is guilty of a Class 6 felony. However, if the provisions of this section are violated by a public officer or employee having custody of the record, the offense is a Class 5 felony.

Source: SDC 1939, § 13.1306; SDCL § 4-3-19 (4); SL 1976, ch 158, § 11-19; SL 2005, ch 120, § 220.



§ 22-11-25 Unlawful retention of public record--Misdemeanor.

22-11-25. Unlawful retention of public record--Misdemeanor. Any person who, lacking the authority to retain a public record in his or her possession, knowingly refuses to deliver it up upon proper request of any person lawfully entitled to receive such record, is guilty of a Class 2 misdemeanor. However, if the knowing refusal to deliver is committed by a public officer or employee having custody of the record, the offense is a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 11-20; SL 2005, ch 120, § 221.



§ 22-11-26 Forfeiture of public officer's office for record violations--Discharge of publicemployee--Refusal to discharge employee--Misdemeanor.

22-11-26. Forfeiture of public officer's office for record violations--Discharge of public employee--Refusal to discharge employee--Misdemeanor. Any public officer found guilty of violating §§ 22-11-23 to 22-11-25, inclusive, shall forfeit the office unless the office is subject to impeachment.

Any public employee found guilty of violating any provision of §§ 22-11-23 to 22-11-25, inclusive, shall be discharged. Any public officer having authority to discharge a public employee, who refuses to comply with this section, is guilty of a Class 2 misdemeanor.

Source: SL 1976, ch 158, § 11-21; SL 2005, ch 120, § 222.



§ 22-11-27 Transferred.

22-11-27. Transferred to § 22-30A-39 by SL 2005, ch 120, § 224, eff. July 1, 2006.



§ 22-11-28 Counterfeit lien as a misdemeanor--Second offense a felony.

22-11-28. Counterfeit lien as a misdemeanor--Second offense a felony. Any person who offers a counterfeit lien for filing, registering, or recording in a public office knowing or having reason to know that the lien is counterfeit is guilty of a Class 1 misdemeanor. A second or subsequent conviction for a violation of this section is a Class 6 felony. Lack of belief in the jurisdiction or authority of the state or of the United States is no defense to a prosecution under this section.

Source: SL 1997, ch 45, § 7; SL 2005, ch 120, § 225.



§ 22-11-28.1 Offering false or forged instrument for filing, registering, or recording--Felony.

22-11-28.1. Offering false or forged instrument for filing, registering, or recording--Felony. Any person who offers any false or forged instrument, knowing that the instrument is false or forged, for filing, registering, or recording in a public office, which instrument, if genuine, could be filed, registered, or recorded under any law of this state or of the United States, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.1245; SDCL, § 22-39-31; SL 1976, ch 158, § 39-5; SDCL Supp, § 22-39-39; SL 1978, ch 158, § 7; SDCL, § 22-11-23.1; SL 2005, ch 120, §§ 219, 226.



§ 22-11-29 Offers defined--Counterfeit lien defined.

22-11-29. Offers defined--Counterfeit lien defined. For purposes of § 22-11-28, the term, offers, includes the mailing of the instrument to a public office with the knowledge or belief that the instrument will be filed with, registered, or recorded in, or otherwise become a part of, the records of the public office.

For purposes of § 22-11-28, the term, counterfeit lien, means a lien that:

(1) Is not provided for by a specific state or federal statute;

(2) Does not depend upon the consent of the owner of the property affected for its existence; and

(3) Is not an equitable or constructive lien imposed by a court recognized under the U.S. Constitution, federal laws, or the constitution or laws of this state.
Source: SL 1997, ch 45, § 8; SL 2005, ch 120, § 227.



§ 22-11-30 Transferred.

22-11-30. Transferred to § 20-9-33 by SL 2005, ch 120, § 232, eff. July 1, 2006.



§ 22-11-31 Harassment by threat of fraudulent legal proceedings or liens prohibited--Misdemeanor--Subsequent violation felony.

22-11-31. Harassment by threat of fraudulent legal proceedings or liens prohibited--Misdemeanor--Subsequent violation felony. Any person who harasses any other person by sending or delivering, or causing to be sent or delivered, any letter, paper, document, notice of intent to bring suit, or other notice or demand that simulates any form of court or legal process and that threatens the other person, directly or indirectly, with incarceration, monetary fines, or penalties, or with the imposition of a counterfeit lien on the real or personal property of the other person is guilty of a Class 1 misdemeanor. A second or subsequent conviction for a violation of this section is a Class 6 felony. Lack of belief in the jurisdiction or authority of the state or of the United States is no defense to a prosecution under this section.

Source: SL 1997, ch 45, § 10; SL 2005, ch 120, § 228.



§ 22-11-32 Harass defined--Course of conduct defined.

22-11-32. Harass defined--Course of conduct defined. For purposes of § 22-11-31, the term, harasses, means a knowing and willful course of conduct directed at any person which seriously alarms or annoys the person and which serves no legitimate legal purpose.

For purposes of § 22-11-31, the term, course of conduct, means a pattern of conduct composed of a series of acts over a period of time, however short, evidencing a continuity of purpose.

Source: SL 1997, ch 45, § 11; SL 2005, ch 120, § 229.



§ 22-11-33 Transferred.

22-11-33. Transferred to § 20-9-34 by SL 2005, ch 120, § 232, eff. July 1, 2006.



§ 22-11-34 Transferred.

22-11-34. Transferred to § 22-40-17 by SL 2005, ch 120, § 231, eff. July 1, 2006.



§ 22-11-35 Transferred.

22-11-35. Transferred to § 20-9-35 by SL 2005, ch 120, § 232, eff. July 1, 2006.



§ 22-11-36 Killing, injury, or interference with a law enforcement support animal prohibited--Felony or misdemeanor.

22-11-36. Killing, injury, or interference with a law enforcement support animal prohibited--Felony or misdemeanor. If any person intentionally and unjustifiably kills a law enforcement animal, the person is guilty of a Class 6 felony. If any person intentionally and unjustifiably causes physical injury to, torments, strikes, disables, or tampers with a law enforcement support animal, the person is guilty of Class 1 misdemeanor. If any person harasses, taunts, or provokes a law enforcement support animal; interferes with a law enforcement support animal while the animal is working; or interferes with the individual handling the animal, the person is guilty of Class 2 misdemeanor. For purposes of this section, the term, law enforcement support animal, means any animal that is on duty which is being used by or on behalf of a law enforcement officer in the performance of the officer's functions and duties.

This section does not apply to a law enforcement officer or a veterinarian who terminates the life of a law enforcement support animal to relieve the animal of undue suffering and pain.

Source: SL 2010, ch 113, § 1.



§ 22-11-37 Failure to notify law enforcement that child is missing--Misdemeanor.

22-11-37. Failure to notify law enforcement that child is missing--Misdemeanor. Any parent, legal guardian, or caretaker who knowingly fails to notify law enforcement within forty-eight hours of learning that a child, in his or her care and less than thirteen years of age, is missing is guilty of a Class 1 misdemeanor.

Source: SL 2012, ch 120, § 1.



§ 22-11-38 Failure to notify law enforcement of death of child--Felony.

22-11-38. Failure to notify law enforcement of death of child--Felony. Any parent, legal guardian, or caretaker who knowingly fails to notify law enforcement within six hours of learning of the death of a minor child in his or her care is guilty of a Class 5 felony. This section does not apply to any health care provider or to any facility licensed pursuant to chapter 34-12.

Source: SL 2012, ch 120, § 2.






Chapter 11A - Escape

§ 22-11A-1 Definition of terms.

22-11A-1. Definition of terms. The term, prisoner, as used in this chapter, includes every person who is in custody by being under arrest or by being under process of law issued from a court of competent jurisdiction, whether civil or criminal. A prisoner at the time of escape need not be in a place designated for the keeping of prisoners.

The term, escape, as used in this chapter, means the departure without lawful authority or the failure to return to custody following an assignment or temporary leave granted for a specific purpose or limited period.

The term, nonsecure correctional facility, as used in this chapter, means a correctional facility or placement that, while it may be locked at night, is generally not locked and not secured by a fence, external wall, or security perimeter and used for the housing of persons who are authorized to have unescorted access to the community for a specific purpose or limited period.

The term, secure correctional facility, as used in this chapter, means a locked or secured correctional facility with a perimeter wall or fence and locked entrances and exits.

Source: SDC 1939, § 13.1225; SDCL § 23-25-1; SL 1978, ch 185, § 9; SDCL Supp, § 24-12-8; SL 2005, ch 120, § 317; SL 2009, ch 113, § 1.



§ 22-11A-2 First degree escape--Felony.

22-11A-2. First degree escape--Felony. Any escape by a prisoner constitutes first degree escape if the prisoner effects the escape:

(1) By means of the use or threat of violence;

(2) From a secure correctional facility; or

(3) From the immediate custody of a law enforcement officer or Department of Corrections employee.

First degree escape is a Class 4 felony.

Source: SDC 1939, §§ 13.1226, 13.1227; SL 1955, ch 25, §§ 1, 2; SL 1957, ch 31; SDCL §§ 24-12-1, 24-12-2; SL 1977, ch 201, §§ 1, 2; SL 1978, ch 185, § 10; SDCL Supp, § 24-12-9; SL 2004, ch 164, § 2; SL 2005, ch 120, § 318; SL 2009, ch 113, § 2.



§ 22-11A-2.1 Second degree escape--Felony.

22-11A-2.1. Second degree escape--Felony. Any escape by a prisoner constitutes second degree escape if the prisoner effects the escape by means of failure to return to custody following an assignment or temporary leave granted for a specific purpose or limited period or leaves a nonsecure correctional facility without authorization. Second degree escape is a Class 5 felony.

Source: SL 2005, ch 120, § 319; SL 2009, ch 113, § 3.



§ 22-11A-3 Repealed.

22-11A-3. Repealed by SL 2005, ch 120, § 320, eff. July 1, 2006.



§ 22-11A-4 Pursuit of escaped prisoner--Breaking structure permitted.

22-11A-4. Pursuit of escaped prisoner--Breaking structure permitted. If a prisoner escapes, the person from whose custody that prisoner escaped may immediately pursue and retake that prisoner at any time and in any place in the state. To retake a prisoner, the person pursuing may, after notice of intention and refusal of admittance, break open an outer or inner door or window of a dwelling house or other structure.

Source: SDC 1939 & Supp 1960, § 34.1612; SDCL, § 23-25-5; SL 1978, ch 185, § 12; SDCL Supp, § 24-12-11; SL 2005, ch 120, § 321.



§ 22-11A-5 Concealment of escaped prisoner--Felony.

22-11A-5. Concealment of escaped prisoner--Felony. Any person who conceals any prisoner knowing that the prisoner has escaped is guilty of a Class 5 felony.

Source: SDC 1939, § 13.1228; SDCL, § 24-12-5; SL 1978, ch 185, § 13; SDCL Supp, § 24-12-12; SL 2005, ch 120, § 322.



§ 22-11A-6 , 22-11A-7. Transferred.

22-11A-6, 22-11A-7. Transferred to §§ 24-12A-1 and 24-12A-2 by SL 2005, ch 120, § 323, eff. July 1, 2006.



§ 22-11A-8 to 22-11A-10. Repealed.

22-11A-8 to 22-11A-10. Repealed by SL 2005, ch 120, §§ 325 to 327, eff. July 1, 2006.






Chapter 12 - Abuse Of Judicial Process

§ 22-12-1 Barratry--Misdemeanor.

22-12-1. Barratry--Misdemeanor. Barratry is the offense of maliciously bringing or causing to be brought any groundless judicial proceeding. Barratry is a Class 2 misdemeanor. The fact that an accused was personally a party in interest or upon the record to any proceedings at law complained of is not a defense.

Source: SDC 1939, § 13.1252; SL 1976, ch 158, § 12-1; SL 1977, ch 189, § 26; SL 2005, ch 120, § 233.



§ 22-12-2 to 22-12-4. Repealed.

22-12-2 to 22-12-4. Repealed by SL 1976, ch 158, § 12-7



§ 22-12-5 Uttering simulated process--Misdemeanor.

22-12-5. Uttering simulated process--Misdemeanor. Any person who, for the purpose of obtaining anything of value, circulates or offers for sale, prints for the purpose of sale or distribution, sends or delivers, or causes to be sent or delivered, any letter, paper, document, notice of intent to bring suit, or other notice or demand which simulates any form of court or legal process or any official demand, notice or other paper of a federal, state, or municipal agency, the intention of which document is to lead the recipient or addressee to believe that it is a genuine court or legal process or official demand, notice, or other paper of a federal, state, or municipal agency, is guilty of uttering simulated process. Uttering simulated process is a Class 1 misdemeanor.

Source: SL 1964, ch 34, § 1; SL 1967, ch 29; SL 1976, ch 158, § 12-2; SL 2005, ch 120, § 234.



§ 22-12-6 Validity of obligation no defense to simulated process charge.

22-12-6. Validity of obligation no defense to simulated process charge. It is no defense to a charge of uttering simulated process, that the document bears any statement that the thing of value sought to be obtained was to apply as payment on a valid obligation.

Source: SL 1964, ch 34, § 2; SL 1976, ch 158, § 12-3; SL 2005, ch 120, § 235.



§ 22-12-7 Deposit in post office or delivery for forwarding as proof of uttering.

22-12-7. Deposit in post office or delivery for forwarding as proof of uttering. In prosecutions for any violation of § 22-12-5, the prosecution may show that the simulating document was deposited in the post office for mailing or was delivered to any person with intent to be forwarded, and such showing is sufficient proof of the sending or delivery.

Source: SL 1964, ch 34, § 3; SL 2005, ch 120, § 236.



§ 22-12-8 Genuine legal forms not prohibited.

22-12-8. Genuine legal forms not prohibited. Nothing in §§ 22-12-5 to 22-12-7, inclusive, prevents the printing, publication, sale, or distribution of genuine legal forms.

Source: SL 1964, ch 34, § 4; SL 1976, ch 158, § 12-4; SL 2005, ch 120, § 237.



§ 22-12-9 Repealed.

22-12-9. Repealed by SL 1976, ch 158, § 12-7



§ 22-12-10 Arrest or seizure of property without process--Misdemeanor.

22-12-10. Arrest or seizure of property without process--Misdemeanor. Any public officer or person pretending to be a public officer, who under the pretense or color of any process or other legal authority, arrests any person, or detains any person against that person's will, or seizes or levies upon any property, or dispossesses any person of any lands or tenements without due and legal process, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1233; SL 1976, ch 158, § 12-5; SL 2005, ch 120, § 238.



§ 22-12-11 Repealed.

22-12-11. Repealed by SL 2005, ch 120, § 239, eff. July 1, 2006.



§ 22-12-12 Repealed.

22-12-12. Repealed by SL 1976, ch 158, § 12-7



§ 22-12-13 Malicious procurement of search warrant--Misdemeanor.

22-12-13. Malicious procurement of search warrant--Misdemeanor. Any person who, maliciously and without probable cause, procures a search warrant to be issued and executed is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1213; SDC 1939 & Supp 1960 § 34.9904; SDCL, § 23-15-11; SL 1978, ch 185, § 5; SL 2005, ch 120, § 240.



§ 22-12-14 Excessive or malicious exercise of authority in executing search warrant--Misdemeanor.

22-12-14. Excessive or malicious exercise of authority in executing search warrant--Misdemeanor. Any law enforcement officer who, in executing a search warrant, intentionally exceeds his or her authority, or exercises such authority maliciously, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1234; SDC 1939 & Supp 1960, § 34.9905; SDCL, § 23-15-17; SL 1978, ch 185, § 6; SL 2005, ch 120, § 241.



§ 22-12-15 Delay in taking arrested person before magistrate--Misdemeanor.

22-12-15. Delay in taking arrested person before magistrate--Misdemeanor. Any law enforcement officer or other person, who, having arrested a person on a criminal charge, intentionally delays taking that person before a committing magistrate for further proceedings, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1220; SDCL, § 23-22-21; SL 1978, ch 185, § 7; SL 2005, ch 120, § 242.






Chapter 12A - Improprieties And Bribery In Public Office

§ 22-12A-1 Giving consideration for appointment to or performance of duties of public office--Misdemeanor.

22-12A-1. Giving consideration for appointment to or performance of duties of public office--Misdemeanor. Any person who gives, or agrees or offers to give, any gratuity or reward in consideration that that person or any other person be appointed to any public office, or be permitted to exercise, perform, or discharge the prerogatives or duties of any public office, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1109; SDCL, § 3-15-6; SL 1973, ch 23, § 24; SDCL Supp, § 3-6A-45; SL 1976, ch 158, § 12A-1; SL 2005, ch 120, § 329.



§ 22-12A-2 Receiving consideration for appointment to or employment in public office--Misdemeanor.

22-12A-2. Receiving consideration for appointment to or employment in public office--Misdemeanor. Any person who, directly or indirectly, asks or receives any consideration for appointing another person or procuring the employment of another person in any public office, or for permitting or agreeing to permit any other person to exercise any of the prerogatives or duties of a public office, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1110; SDCL, § 3-15-7; SL 1973, ch 23, § 24; SDCL Supp, § 3-6A-45; SL 1976, ch 158, § 12A-2; SL 2005, ch 120, § 330.



§ 22-12A-3 Unlawful appointments or employments void--Official acts not invalidated bysubsequent conviction.

22-12A-3. Unlawful appointments or employments void--Official acts not invalidated by subsequent conviction. Any appointment or employment to a public office made contrary to § 22-12A-1 or 22-12A-2 is void. However, no official act performed prior to conviction of any offense prohibited by such sections is invalid.

Source: SDC 1939, § 13.1110; SDCL, § 3-15-8; SL 1976, ch 158, § 12A-3; SL 2005, ch 120, § 331.



§ 22-12A-4 Bribery or unlawful influence of legislators--Felony.

22-12A-4. Bribery or unlawful influence of legislators--Felony. Any person who gives, or offers to give, a bribe to any member of the Legislature, or attempts, directly or indirectly, by menace, deceit, suppression of truth, or any other corrupt means, to influence a member to give or to withhold the member's vote, or to not attend the legislative session, or any committee thereof, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1008; SDCL, § 2-4-11; SL 1976, ch 158, § 12A-4; SL 2005, ch 120, § 332.



§ 22-12A-5 Solicitation of bribes by legislators--Felony.

22-12A-5. Solicitation of bribes by legislators--Felony. Any member of the Legislature who asks, receives, or agrees to receive any bribe upon any understanding that the member's official vote, opinion, judgment, or action be influenced thereby, or who is given any bribe in any manner upon any particular side of any question or matter upon which the member may be required to act in an official capacity, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1009; SDCL, § 2-4-12; SL 1976, ch 158, § 12A-5; SL 2005, ch 120, § 333.



§ 22-12A-6 Bribery of public officer--Felony.

22-12A-6. Bribery of public officer--Felony. Any person who gives or offers a bribe to a public officer or employee with intent to influence the officer or employee in respect to any act, decision, vote, opinion, or other proceeding for which the officer or employee is responsible, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1107; SL 1953, ch 35, § 1; SDCL, § 3-15-4; SL 1976, ch 158, § 12A-6; SL 2005, ch 120, § 334.



§ 22-12A-7 Solicitation of bribe by public officer--Felony.

22-12A-7. Solicitation of bribe by public officer--Felony. Any public officer or employee, who asks, receives, or agrees to receive a bribe upon an agreement or understanding that his or her vote, opinion, or action upon any matter then pending, or which may by law be brought before him or her in a public capacity, be influenced thereby, is guilty of a Class 4 felony.

Source: SDC 1939, §§ 13.1108, 45.1509; SL 1953, ch 35, § 2; SDCL, §§ 3-15-5, 9-14-38; SL 1976, ch 158, § 12A-7; SL 2005, ch 120, § 335.



§ 22-12A-8 Solicitation of unauthorized fee for doing official act--Misdemeanor.

22-12A-8. Solicitation of unauthorized fee for doing official act--Misdemeanor. Any public officer or employee who asks or receives any fee or consideration for any official service which has not been rendered, except charges for prospective costs or fees demandable in advance, if allowed by law, or who asks or receives any emolument, gratuity, reward, or other consideration excepting as authorized by law, for doing any official act, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1111; SDCL, § 3-15-9; SL 1976, ch 158, § 12A-8; SL 2005, ch 120, § 336.



§ 22-12A-9 Solicitation of compensation for omission of official duty.

22-12A-9. Solicitation of compensation for omission of official duty. Any public officer or employee who asks or receives any emolument, gratuity, reward, or other consideration for omitting or deferring the performance of any official duty, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1112; SDCL, § 3-15-10; SL 1976, ch 158, § 12A-9.



§ 22-12A-10 Forfeiture of public office for violation--Disqualification from holding other office.

22-12A-10. Forfeiture of public office for violation--Disqualification from holding other office. The public office of any public officer or employee who is convicted of violating any provision contained in this chapter is forfeit. Moreover, such public officer or employee is forever disqualified from holding any public office in this state.

Source: SL 1976, ch 158, § 12A-10; SL 2005, ch 120, § 337.



§ 22-12A-11 Bribery of judicial officer or juror--Felony--Forfeiture of office--Disqualification.

22-12A-11. Bribery of judicial officer or juror--Felony--Forfeiture of office--Disqualification. Any person who:

(1) Gives or offers to give a bribe to any judicial officer or juror or to any person who may be authorized by law to hear or determine any question or controversy, with intent to influence that person's vote, opinion, or decision upon any matter or question which is or may be brought before that person for decision; or

(2) While acting as a judicial officer or juror, asks, receives or agrees to receive a bribe upon any agreement or understanding that that person's vote, opinion, or decision upon any matter or question which is or may be brought before that person for decision shall be influenced thereby,
is guilty of a Class 4 felony.

In addition, the office of any judicial officer convicted under subdivision (2) of this section is forfeit. Moreover, such judicial officer is forever disqualified from holding any public office under this state.

Source: SDC 1939, §§ 13.1201 to 13.1203; SDCL, §§ 16-15-12 to 16-15-14; SL 1976, ch 158, § 11-7; SL 2005, ch 120, § 338.



§ 22-12A-12 Attempt to influence jurors, arbitrators, or referees--Felony.

22-12A-12. Attempt to influence jurors, arbitrators, or referees--Felony. Any person who attempts to influence a juror, or any person summoned or drawn as a juror, or chosen an arbitrator or appointed a referee, in respect to any verdict or decision in any cause or matter pending, or about to be brought before such person:

(1) By means of any communication, oral or written, had with such person, except in the regular course of proceedings upon the trial of the cause;

(2) By means of any book, paper, or instrument exhibited otherwise than in the regular course of proceedings upon the trial of the cause; or

(3) By publishing any statement, argument, or observation relating to the cause;
is guilty of a Class 6 felony.

Source: SDC 1939, § 13.1207; SDCL, § 16-15-10; SL 1976, ch 158, § 11-11; SDCL, § 22-11-16; SL 2005, ch 120, §§ 211, 217.



§ 22-12A-13 Agreement to give particular effect.

22-12A-13. Agreement to give particular verdict. Any juror, or person drawn or summoned as a juror, or judicial officer, who makes any promise or agreement to give a verdict for or against any party is guilty of a Class 6 felony.

Source: SL 1976, ch 158, § 11-13; SDCL, § 22-11-18; SL 2005, ch 120, § 217.



§ 22-12A-14 Solicitations and agreements by witnesses--Felony.

22-12A-14. Solicitations and agreements by witnesses--Felony. Any person who, as a witness or prospective witness in an official proceeding, knowingly solicits, accepts, or agrees to accept any benefit upon the representation or understanding that such person will do any thing described in subdivisions 22-11-19(1) to (4), inclusive, is guilty of a Class 6 felony.

Source: SL 1976, ch 158, § 11-15; SDCL, § 22-11-20; SL 2005, ch 120, §§ 215, 217.



§ 22-12A-15 Offer of forged or fraudulent evidence--Felony.

22-12A-15. Offer of forged or fraudulent evidence--Felony. Any person who, in any trial, proceeding, inquiry, or investigation authorized by law, offers in evidence as genuine, any book, paper, document, record, or other instrument in writing, knowing that it has been forged or fraudulently altered, is guilty of a Class 5 felony.

Source: SL 1939, § 13.1244; SDCL, § 22-39-30; SL 1976, ch 158, § 11-16; SDCL, § 22-11-21; SL 2005, ch 120, §§ 216, 217.



§ 22-12A-16 Falsification of evidence.

22-12A-16. Falsification of evidence. Any person who prepares any false book, paper, record, instrument in writing, or other matter or thing with intent to produce it or allow it to be produced as genuine in any trial, proceeding, inquiry, or investigation authorized by law, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.1243; SDCL, § 22-39-29; SL 1976, ch 158, § 11-17; SDCL, § 22-11-22; SL 2005, ch 120, § 217.



§ 22-12A-17 Fraudulent alteration of bill or resolution as felony.

22-12A-17. Fraudulent alteration of bill or resolution as felony. Any person who fraudulently alters the draft of any bill or resolution which has been presented to either house of the Legislature to be passed or adopted, with intent to procure it to be passed or adopted by either house, or certified by the presiding officer of either house, in language different from that intended by such house, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.1006; SL 1980, ch 24, § 24; SL 1985, ch 17, § 10; SDCL, § 2-7-16; SL 2005, ch 120, § 427.



§ 22-12A-18 Fraudulent alteration of bill after passage as felony.

22-12A-18. Fraudulent alteration of bill after passage as felony. Any person who fraudulently alters a bill which has been passed by the Legislature of this state, with intent to have it approved by the Governor, certified by the secretary of state, or printed or published by the printer of the statutes, in language different from that in which it was passed by the Legislature, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.1007; SL 1979, ch 15, § 7; SDCL, § 2-7-21; SL 2005, ch 120, §§ 427, 428; SL 2006, ch 130, § 5.






Chapter 13 - Breach Of The Peace

§ 22-13-1 Transferred.

22-13-1. Transferred to § 22-18-35 by SL 2005, ch 120, § 131, eff. July 1, 2006.



§ 22-13-2 , 22-13-3. Repealed.

22-13-2, 22-13-3. Repealed by SL 1976, ch 158, § 13-3



§ 22-13-4 Repealed.

22-13-4. Repealed by SL 1974, ch 240, § 20



§ 22-13-5 to 22-13-14. Repealed.

22-13-5 to 22-13-14. Repealed by SL 1976, ch 158, § 13-3



§ 22-13-15 Repealed.

22-13-15. Repealed by SL 1977, ch 189, § 126



§ 22-13-16 Repealed.

22-13-16. Repealed by SL 1976, ch 158, § 13-3



§ 22-13-17 Picketing of funeral services prohibited--Violation as misdemeanor.

22-13-17. Picketing of funeral services prohibited--Violation as misdemeanor. No person may engage in any act of picketing at any funeral service during the period from one hour before the scheduled commencement of the funeral services until one hour after the actual completion of the funeral services.

Any violation of this section is a Class 2 misdemeanor. Each day on which a person violates this section constitutes a separate offense.

Source: SL 2006, ch 118, § 1.



§ 22-13-18 Injunction, damages award, or other relief for repeated violations.

22-13-18. Injunction, damages award, or other relief for repeated violations. Notwithstanding the criminal penalties provided in § 22-13-17, the circuit court may enjoin conduct proscribed by § 22-13-17 and may in any such proceeding award damages, including attorney fees, or other appropriate relief against any person who is repeatedly found guilty under §§ 22-13-17 to 22-13-20, inclusive.

Source: SL 2006, ch 118, § 2.



§ 22-13-19 Picketing defined.

22-13-19. Picketing defined. For the purpose of §§ 22-13-17 to 22-13-20, inclusive, the term, picketing, means protest activities engaged in by any person stationed within one thousand feet of a funeral service within one hour prior to, during, and one hour following the commencement of any funeral service.

Source: SL 2006, ch 118, § 3.



§ 22-13-20 Funeral services defined.

22-13-20. Funeral services defined. For the purposes of §§ 22-13-17 to 22-13-20, inclusive, funeral services are any ceremony, procession, or memorial held in connection with the burial or cremation of a deceased person.

Source: SL 2006, ch 118, § 4.






Chapter 14 - Unlawful Use Of Weapons

§ 22-14-1 to 22-14-4. Repealed.

22-14-1 to 22-14-4. Repealed by SL 1976, ch 158, § 14-14



§ 22-14-5 Possession of firearm with altered serial number--Felony--Exception.

22-14-5. Possession of firearm with altered serial number--Felony--Exception. Any person who possesses any firearm on which the manufacturer's serial number has been changed, altered, removed, or obliterated is guilty of a Class 6 felony.

The provisions of this section do not apply to persons who have applied for a new serial number pursuant to § 23-7-43.

Source: SDC 1939, § 21.0114; SDCL, § 23-7-21; SL 1976, ch 158, § 14-4; SL 1985, ch 190, § 2; SL 2005, ch 120, § 243.



§ 22-14-6 Possession of controlled weapon--Felony--Exceptions.

22-14-6. Possession of controlled weapon--Felony--Exceptions. Any person who knowingly possesses a controlled weapon is guilty of a Class 6 felony. However, the provisions of this section do not apply to any person who:

(1) Is a law enforcement officer or member of the armed forces of the United States or South Dakota National Guard acting in the lawful discharge of duties;

(2) Has a valid state or federal license issued pursuant to law for such weapon or has registered such weapon with the proper state or federal authority pursuant to law;

(3) Possesses a controlled weapon briefly after having found it or taken it from an offender; or

(4) Possesses a controlled weapon, except a machine gun or short shotgun, under circumstances which negate any purpose or likelihood that the weapon would be used unlawfully.
Source: SL 1976, ch 158, § 14-2; SL 1977, ch 189, § 27; SL 2005, ch 120, § 244.



§ 22-14-7 Reckless discharge of firearm or shooting of bow and arrow--Leaving tripdevice--Possession of loaded firearm while intoxicated--Misdemeanor.

22-14-7. Reckless discharge of firearm or shooting of bow and arrow--Leaving trip device--Possession of loaded firearm while intoxicated--Misdemeanor. Any person who:

(1) Recklessly discharges a firearm or recklessly shoots a bow and arrow;

(2) Sets a device designed to activate a weapon upon being tripped or approached, and leaves the device unmarked or unattended by a competent person; or

(3) Has in personal possession a loaded firearm while intoxicated;
is guilty of a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 14-3; SL 2005, ch 120, § 245.



§ 22-14-8 Concealment of weapon with intent to commit felony--Felony.

22-14-8. Concealment of weapon with intent to commit felony--Felony. Any person who conceals on or about his or her person a controlled or dangerous weapon with intent to commit a felony is guilty of a Class 5 felony.

Source: SL 1976, ch 158, § 14-5; SL 1977, ch 189, § 28; SL 2005, ch 120, § 246.



§ 22-14-9 Carrying pistol or revolver without a permit--Misdemeanor.

22-14-9. Carrying pistol or revolver without a permit--Misdemeanor. Any person, other than a law enforcement officer or parole agent acting under color of authority, who:

(1) Carries a pistol or revolver, loaded or unloaded, concealed on or about his or her person without a permit as provided in chapter 23-7; or

(2) Carries a pistol or revolver, loaded or unloaded, concealed in any vehicle while operating the vehicle, without a permit as provided in chapter 23-7;
is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 21.0105; SDCL § 23-7-5; SL 1976, ch 158, § 14-6; SL 1977, ch 189, § 29; SL 1985, ch 190, § 20; SL 2005, ch 120, § 247; SL 2009, ch 114, § 1.



§ 22-14-9.1 Person possessing concealed pistol to have physical possession of valid permit--Violation as petty offense--Charge dismissed.

22-14-9.1. Person possessing concealed pistol to have physical possession of valid permit--Violation as petty offense--Charge dismissed. No person may possess a concealed pistol in accordance with chapter 23-7 or this chapter unless that person also has in his or her physical possession a valid South Dakota permit to carry a concealed pistol or a permit effective pursuant to § 23-7-7.3. Any violation of this section is a petty offense. However, if within twenty-four hours of being charged with a violation of this section, the person produces a permit to carry a concealed pistol which was valid at the time of the alleged offense in the office of the officer making the demand, the charge shall be dismissed.

Source: SL 2002, ch 118, § 2; SL 2005, ch 120, § 248.



§ 22-14-9.2 Holders of permits from reciprocal states subject to South Dakota laws--Misdemeanor.

22-14-9.2. Holders of permits from reciprocal states subject to South Dakota laws--Misdemeanor. Any person who is permitted to carry a concealed pistol in a state with which the secretary of state has entered into a reciprocity agreement pursuant to §§ 23-7-7.3, 22-14-9.1, 22-14-9.2, 23-7-7, 23-7-7.1, and 23-7-8 may carry a concealed pistol in this state if the permit holder carries the pistol in compliance with the laws of this state. Any violation of this section is a Class 1 misdemeanor.

Source: SL 2002, ch 118, § 3; SL 2005, ch 120, § 249.



§ 22-14-10 Lawful uses of unloaded pistols or revolvers--Concealment--Exempt frompermit requirement.

22-14-10. Lawful uses of unloaded pistols or revolvers--Concealment--Exempt from permit requirement. The provisions of § 22-14-9 do not apply to any person carrying any unloaded pistol or revolver for the purpose of, or in connection with, any lawful use, if the unloaded pistol or revolver is carried:

(1) In the trunk or other closed compartment of a vehicle; or

(2) In a closed container which is too large to be effectively concealed on the person or within the person's clothing. The container may be carried in a vehicle or in any other manner.

No person who complies with this section may be required to obtain a permit for the lawful uses described in this section.

Source: SDC 1939, § 21.0106; SDCL, § 23-7-6; SL 1976, ch 158, § 14-6; SL 1977, ch 189, § 30; SL 1985, ch 190, § 21; SL 2005, ch 120, § 250.



§ 22-14-11 License not required for weapon in own home, business, or property.

22-14-11. License not required for weapon in own home, business, or property. The provisions of § 22-14-9 do not apply to any person who possesses a pistol or revolver in his or her own dwelling house or place of business or on land owned or rented by himself or herself or by a member of his or her household.

Source: SDC 1939, § 21.0106; SDCL, § 23-7-6; SL 1976, ch 158, § 14-7; SL 1977, ch 189, § 31; SL 2005, ch 120, § 251.



§ 22-14-12 Commission of felony while armed with firearms--Felony--Minimumsentences--Consecutive sentencing--Execution of sentence.

22-14-12. Commission of felony while armed with firearms--Felony--Minimum sentences--Consecutive sentencing--Execution of sentence. Any person who commits or attempts to commit any felony while armed with a firearm, including a machine gun or short shotgun, is guilty of a Class 2 felony for the first conviction. A second or subsequent conviction is a Class 1 felony. The sentence imposed for a first conviction under this section shall carry a minimum sentence of imprisonment in the state penitentiary of five years. In case of a second or subsequent conviction under this section such person shall be sentenced to a minimum imprisonment of ten years in the penitentiary.

Any sentence imposed under this section shall be consecutive to any other sentences imposed for a violation of the principal felony. The court may not place on probation, suspend the execution of the sentence, or suspend the imposition of the sentence of any person convicted of a violation of this section.

Source: SDC 1939, § 21.9902; SDCL, § 23-7-37; SL 1976, ch 158, § 14-8; SL 1977, ch 189, § 32; SL 1985, ch 192, § 48; SL 2005, ch 120, § 252.



§ 22-14-13 Repealed.

22-14-13. Repealed by SL 1985, ch 192, § 49



§ 22-14-13.1 Repealed.

22-14-13.1. Repealed by SL 2005, ch 120, § 253, eff. July 1, 2006.



§ 22-14-14 Armed felony to be charged separately from principal felony charge--Nooffense charged when dangerous weapon an element of principal felony.

22-14-14. Armed felony to be charged separately from principal felony charge--No offense charged when dangerous weapon an element of principal felony. A violation of § 22-14-12 shall be charged in the indictment or information as a separate count in addition to the principal felony or attempted felony alleged to have been committed. No offense may be charged under those sections if the use of a dangerous weapon is a necessary element of the principal felony alleged to have been committed or attempted.

Source: SL 1976, ch 158, § 14-8; SL 2005, ch 120, § 254.



§ 22-14-15 Possession of firearm by one with prior violent crime conviction or certaindrug-related conviction--Felony--Fifteen-year period.

22-14-15. Possession of firearm by one with prior violent crime conviction or certain drug-related conviction--Felony--Fifteen-year period. No person who has been convicted in this state or elsewhere of a crime of violence or a felony pursuant to § 22-42-2, 22-42-3, 22-42-4, 22-42-7, 22-42-8, 22-42-9, 22-42-10 or 22-42-19, may possess or have control of a firearm. A violation of this section is a Class 6 felony. The provisions of this section do not apply to any person who was last discharged from prison, jail, probation, or parole more than fifteen years prior to the commission of the principal offense.

Source: SL 1976, ch 158, § 14-9; SL 1977, ch 189, § 34; SL 1998, ch 130, § 1; SL 2005, ch 120, § 255.



§ 22-14-15.1 Possession of firearm by one with prior drug conviction--Felony--Exception.

22-14-15.1. Possession of firearm by one with prior drug conviction--Felony--Exception. No person who has been convicted of a felony under chapter 22-42 or of a felony for a crime with the same elements in another state may possess or have control of a firearm. A violation of this section is a Class 6 felony. The provisions of this section do not apply to any person who was last discharged from prison, jail, probation, or parole, for a felony under chapter 22-42 more than five years prior to the commission of the principal offense and is not subject to the restrictions in § 22-14-15.

Source: SL 1998, ch 130, § 2; SDCL, § 22-14-30; SL 2005, ch 120, §§ 267, 268.



§ 22-14-15.2 Possession of firearm by one convicted of misdemeanor crime involvingdomestic violence--Misdemeanor--Civil rights restored--Repeal of section--Order restoring rights.

22-14-15.2. Possession of firearm by one convicted of misdemeanor crime involving domestic violence--Misdemeanor--Civil rights restored--Repeal of section--Order restoring rights. No person who has been convicted of any misdemeanor crime involving an act of domestic violence may possess or have control of a firearm for a period of one year from the date of conviction. Any violation of this section is a Class 1 misdemeanor. At the end of the one year period, any civil rights lost as a result of this provision shall be restored. Any person who has lost their right to possess or have control of a firearm as a result of a misdemeanor conviction involving an act of domestic violence, prior to July 1, 2005, shall be restored to those civil rights one year after July 1, 2005. This section shall be repealed on the date when any federal law restricting the right to possess firearms for misdemeanor domestic violence convictions is repealed.

Once eligible under the statute, a person convicted under this section may petition the convicting court for an order reflecting the restoration of any firearm rights lost, if the person has not been convicted within the prior year of a crime for which firearm rights have been lost. A petition filed under this section shall be verified by the petitioner and served upon the states attorney in the county where the conviction occurred. Thirty days after service upon the states attorney, the court shall enter the order, if the court finds that the petitioner is eligible for relief under this section. (This section is repealed under its own terms on the date when any federal law restricting the right to possess firearms for misdemeanor domestic violence convictions is repealed.)

Source: SL 2005, ch 120, § 269.



§ 22-14-15.3 Firearm defined for §§ 22-14-15 and 22-14-15.1.

22-14-15.3. Firearm defined for §§ 22-14-15 and 22-14-15.1. For purposes of §§ 22-14-15 and 22-14-15.1, the term, firearm, includes any antique firearm as defined in subdivision 22-1-2(4) and any muzzle loading rifle, muzzle loading shotgun, or muzzle loading pistol, including muzzle loading weapons that are designed to use black powder or a black powder substitute and cannot use fixed ammunition.

Source: SL 2012, ch 121, § 1.



§ 22-14-16 Providing firearm to person with known prior violent crime conviction--Felony.

22-14-16. Providing firearm to person with known prior violent crime conviction--Felony. Any person who knows that another person is prohibited by § 22-14-15 or 22-14-15.1 from possessing a firearm, and who knowingly gives, loans, or sells a firearm to that person is guilty of a Class 6 felony.

Source: SL 1972, ch 144, § 4; SDCL Supp, § 23-7-3.1; SL 1976, ch 158, § 14-10; SL 1977, ch 189, § 35; SL 2005, ch 120, § 256.



§ 22-14-17 Firearms incapable of discharge exempt.

22-14-17. Firearms incapable of discharge exempt. The provisions of this chapter do not apply to any firearm which has been permanently altered so it is incapable of being discharged.

Source: SL 1976, ch 158, § 14-11; SL 1985, ch 190, § 6; SL 1998, ch 131, § 1; SL 2005, ch 120, § 257.



§ 22-14-18 Repealed.

22-14-18. Repealed by SL 1983, ch 188, § 1



§ 22-14-19 Repealed.

22-14-19. Repealed by SL 2005, ch 120, § 258, eff. July 1, 2006.



§ 22-14-20 Discharge of firearm at occupied structure or motor vehicle--Felony.

22-14-20. Discharge of firearm at occupied structure or motor vehicle--Felony. Any person who willfully, knowingly, and illegally discharges a firearm at an occupied structure or motor vehicle is guilty of a Class 3 felony.

Source: SL 1992, ch 160, § 1; SL 2005, ch 120, § 259.



§ 22-14-21 Discharge of firearm from moving motor vehicle within municipality--Felony.

22-14-21. Discharge of firearm from moving motor vehicle within municipality--Felony. Any person who willfully, knowingly, and illegally discharges a firearm from a moving motor vehicle within the incorporated limits of a municipality under circumstances not constituting a violation of § 22-14-20 is guilty of a Class 6 felony.

Source: SL 1992, ch 160, § 2; SL 2005, ch 120, § 260.



§ 22-14-22 County courthouse defined.

22-14-22. County courthouse defined. For the purposes of §§ 22-14-23 to 22-14-28, inclusive, the term, county courthouse, means the state capitol or any building occupied for the public sessions of a circuit court, with its various offices. The term includes any building appended to or used as a supplementary structure to a county courthouse.

Source: SL 1993, ch 173, § 1; SL 2005, ch 120, § 261.



§ 22-14-23 Possession in county courthouse--Misdemeanor.

22-14-23. Possession in county courthouse--Misdemeanor. Except as provided in § 22-14-24, any person who knowingly possesses or causes to be present any firearm or other dangerous weapon, in any county courthouse, or attempts to do so, is guilty of a Class 1 misdemeanor.

Source: SL 1993, ch 173, § 2; SL 2005, ch 120, § 262.



§ 22-14-24 Exceptions to penalty for possession in a county courthouse.

22-14-24. Exceptions to penalty for possession in a county courthouse. The provisions of § 22-14-23 do not apply to:

(1) The lawful performance of official duties by an officer, agent, or employee of the United States, the state, political subdivision thereof, or a municipality, who is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of law or an officer of the court;

(2) Possession by a judge or magistrate;

(3) The possession of a firearm or other dangerous weapon by a federal or state official or member of the armed services if such possession is authorized by law; or

(4) The lawful carrying of firearms, or other dangerous weapons in a county courthouse incident to hunting, or gun safety course or to other lawful purposes.
Source: SL 1993, ch 173, § 3.



§ 22-14-25 Power of court to punish and promulgate rules.

22-14-25. Power of court to punish and promulgate rules. Nothing in this chapter limits the power of a court to punish for contempt or to promulgate rules or orders regulating, restricting, or prohibiting the possession of weapons, within any building housing such court or any of its proceedings, or upon any grounds pertinent to such building.

Source: SL 1993, ch 173, § 4; SL 2005, ch 120, § 263.



§ 22-14-26 Notice of provisions to be posted at county courthouse.

22-14-26. Notice of provisions to be posted at county courthouse. Notice of the provisions of § 22-14-23 shall be posted conspicuously at each public entrance to each county courthouse.

Source: SL 1993, ch 173, § 5; SL 2005, ch 120, § 264.



§ 22-14-27 Concealed weapons permit not a defense.

22-14-27. Concealed weapons permit not a defense. It is not a defense to a prosecution under § 22-14-23 that the defendant was the holder of a concealed weapons permit issued pursuant to §§ 23-7-7 and 23-7-7.1.

Source: SL 1993, ch 173, § 6.



§ 22-14-28 Waiver of provisions.

22-14-28. Waiver of provisions. By a majority of the members-elect, the county commission in any county may elect to waive the provisions of § 22-14-23.

Source: SL 1993, ch 173, § 7; SL 2005, ch 120, § 265.



§ 22-14-29 Repealed.

22-14-29. Repealed by SL 2005, ch 120, § 266, eff. July 1, 2006.



§ 22-14-30 Transferred.

22-14-30. Transferred to § 22-14-15.1 by SL 2005, ch 120, § 268, eff. July 1, 2006.






Chapter 14A - Explosives And Destructive Devices

§ 22-14A-1 to 22-14A-3. Repealed.

22-14A-1 to 22-14A-3. Repealed by SL 1976, ch 158, § 14A-14



§ 22-14A-4 Sale, transportation, or possession of destructive device--Felony.

22-14A-4. Sale, transportation, or possession of destructive device--Felony. Any person who knowingly sells, offers for sale, transports, or possesses any destructive device is guilty of a Class 4 felony. If such person has been previously convicted of a crime of violence in this state or elsewhere, the offense is a Class 3 felony.

Source: SL 1972, ch 140, § 2; SL 1976, ch 158, § 14A-1; SL 1977, ch 189, § 37; SL 2005, ch 120, § 270.



§ 22-14A-5 Carrying or placing explosive or device on vehicle or in baggage--Felony.

22-14A-5. Carrying or placing explosive or device on vehicle or in baggage--Felony. Any person who, with intent to injure or to threaten to injure any person or property:

(1) Carries any explosive or destructive device on any vessel, aircraft, motor vehicle, or other vehicle that transports passengers for hire;

(2) Places or carries any explosive or destructive device, while on board any such vessel, aircraft, motor vehicle, or other vehicle, in any hand baggage, roll, or other container with intent to conceal the explosive or destructive device;

(3) Places any explosive or destructive device in any baggage which is later checked with any common carrier;
is guilty of a Class 2 felony.

Source: SL 1972, ch 140, § 3; SL 1976, ch 158, § 14A-2; SL 2005, ch 120, § 271.



§ 22-14A-6 Possession of explosive or device with intent to injure, intimidate, ordestroy property--Felony.

22-14A-6. Possession of explosive or device with intent to injure, intimidate, or destroy property--Felony. Any person who has in his or her possession any explosive or destructive device under circumstances not described in § 22-14A-5, with intent to injure, intimidate, or terrify any person, or with intent to wrongfully injure or destroy any property, is guilty of a Class 3 felony.

Source: SL 1972, ch 140, § 4; SL 1976, ch 158, § 14A-3; SL 1977, ch 189, § 38; SL 2005, ch 120, § 272.



§ 22-14A-7 Repealed.

22-14A-7. Repealed by SL 1977, ch 189, § 126



§ 22-14A-8 to 22-14A-10. Repealed.

22-14A-8 to 22-14A-10. Repealed by SL 1976, ch 158, § 14A-14



§ 22-14A-11 Intentional use of device or explosive to cause serious bodily injury--Felony.

22-14A-11. Intentional use of device or explosive to cause serious bodily injury--Felony. Any person who explodes or ignites any destructive device or explosive with intent to cause serious bodily injury and which results in serious bodily injury is guilty of a Class 2 felony.

Source: SL 1972, ch 140, §§ 7 to 9; SDCL Supp, §§ 22-14A-9, 22-14A-10; SL 1976, ch 158, § 14A-5; SL 2005, ch 120, § 273.



§ 22-14A-12 Repealed.

22-14A-12. Repealed by SL 1976, ch 158, § 14A-14



§ 22-14A-13 Unauthorized possession of substances with intent to make destructivedevice as felony.

22-14A-13. Unauthorized possession of substances with intent to make destructive device as felony. Any person who possesses any substance, material, or any combination of substances or materials, with the intent to make a destructive device without first obtaining a permit from the Department of Public Safety to make such device, is guilty of a Class 5 felony.

Source: SL 1972, ch 140, § 11; SL 1976, ch 158, § 14A-6; SL 1977, ch 189, § 39.



§ 22-14A-14 , 22-14A-15. Repealed.

22-14A-14, 22-14A-15. Repealed by SL 1977, ch 189, § 126



§ 22-14A-16 Armed forces, national guard, law enforcement agencies, and licensedsellers or users of explosives and destructive devices exempt.

22-14A-16. Armed forces, national guard, law enforcement agencies, and licensed sellers or users of explosives and destructive devices exempt. The provisions of this chapter do not apply to the armed forces of the United States, the national guard, any law enforcement agency or any officer, agent, employee, or member thereof, acting in a lawful capacity, and any person possessing a valid seller's permit or user's permit from the United States federal government for explosive and destructive devices.

Source: SL 1972, ch 140, § 22; SL 1976, ch 159; SL 2005, ch 120, § 274.



§ 22-14A-17 Repealed.

22-14A-17. Repealed by SL 1976, ch 158, § 14A-14



§ 22-14A-18 Use of explosive or device to destroy another's property--Felony.

22-14A-18. Use of explosive or device to destroy another's property--Felony. Any person who intentionally destroys or attempts to destroy by the use of any explosive or destructive device, any property real or personal, not the property of such person, although done under such circumstances as not to endanger the life or safety of any human being, is guilty of a Class 4 felony. This section does not apply to any property destroyed under the direction of any firefighter or any law enforcement officer of any municipality to prevent the spread of a fire.

Source: SDC 1939, § 13.1605; SDCL § 22-34-22; SL 1972, ch 140, § 15; SL 1976, ch 158, § 14A-10; SL 1992, ch 60, § 2; SL 2005, ch 120, § 275.



§ 22-14A-19 Use of explosive or device to endanger human life or safety--Felony.

22-14A-19. Use of explosive or device to endanger human life or safety--Felony. Any person who intentionally, by the use of an explosive or destructive device, destroys or injures any occupied or unoccupied structure, motor vehicle, street, highway, railway, bridge, dam, dike, or other structure, by means of which the life or safety of any human being is endangered, is guilty of a Class 3 felony.

Source: SDC 1939, § 13.1604; SDCL, § 22-34-23; SL 1972, ch 140, § 16; SL 1976, ch 158, § 14A-11; SL 2005, ch 120, § 276.



§ 22-14A-20 Placement of explosive or device as to endanger human life or safety--Felony.

22-14A-20. Placement of explosive or device as to endanger human life or safety--Felony. Any person who takes into, upon, under, against, or near to any occupied or unoccupied structure, motor vehicle, street, highway, railway, bridge, dam, dike, or other structure, any explosive or destructive device, with intent to destroy or injure such structure, under circumstances that if such intent were accomplished, human life or safety would be endangered thereby, is guilty of a Class 4 felony. It is no defense to a prosecution under this section that no damage is done.

Source: SDC 1939, § 13.1603; SDCL, § 22-34-24; SL 1972, ch 140, § 17; SL 1976, ch 158, § 14A-12; SL 2005, ch 120, § 277.



§ 22-14A-21 Possession of registered or licensed destructive devices permitted.

22-14A-21. Possession of registered or licensed destructive devices permitted. Any person may possess destructive devices that are registered with, or licensed by, the state or federal government pursuant to law.

Source: SL 1976, ch 158, § 14A-13; SL 1977, ch 189, § 40.



§ 22-14A-22 Transferred.

22-14A-22. Transferred to § 22-11-9.2 by SL 2005, ch 120, § 279, eff. July 1, 2006.



§ 22-14A-23 Use of or placing hazardous or injurious devices on public land--Misdemeanor--Hazardous or injurious device defined.

22-14A-23. Use of or placing hazardous or injurious devices on public land--Misdemeanor--Hazardous or injurious device defined. No person may, with the intent to cause bodily injury to another person, use or place a hazardous or injurious device on any land owned or leased by the State of South Dakota, including any highway, road, or right-of-way. A violation of this section is a Class 1 misdemeanor.

For the purposes of this section, the term, a hazardous or injurious device, means any device, which when assembled or placed, is capable of causing bodily injury, or damage to property, by the action of any person making contact with such device subsequent to the assembly or placement. The term includes guns attached to trip wires or other triggering mechanisms, ammunition attached to trip wires or other triggering mechanisms, or explosive devices attached to trip wires or other triggering mechanisms, sharpened stakes, lines or wires, lines or wires with hooks attached, nails, or other such devices placed so that the sharpened ends are positioned in an upright manner, or tree spiking devices including spikes, nails, or other objects hammered, driven, fastened, or otherwise placed into or on any timber, whether or not severed from the stump. However, the term does not include puncture strips placed by law enforcement officers in an immediate attempt to stop a fleeing vehicle.

Source: SL 2000, ch 96, §§ 1, 2; SL 2005, ch 120, § 280.



§ 22-14A-24 Use of substance or device to communicate felonious threat--Felony.

22-14A-24. Use of substance or device to communicate felonious threat--Felony. Any person who intentionally communicates a threat by leaving a substance or device, thereby causing either serious public inconvenience, or the evacuation or serious disruption of a building, place of assembly, facility of public or school transport, or a school related event, is guilty of communicating a felonious threat. For the purposes of this section, a substance or device includes any actual or apparently dangerous weapon, destructive device, dangerous chemical, biological agent, poison, or harmful radioactive substance. A violation of this section is a Class 4 felony.

Source: SL 2002, ch 105, § 1; SL 2005, ch 120, § 281.



§ 22-14A-25 Use of hoax substance or device to cause fear--Felony.

22-14A-25. Use of hoax substance or device to cause fear--Felony. Any person who intentionally possesses, transports, uses, or places any hoax substance or hoax destructive device with the intent of causing anxiety, unrest, fear, or personal discomfort is guilty of a Class 6 felony. A hoax substance is any substance that would cause a person to reasonably believe that it is a dangerous chemical or biological agent, a poison, a harmful radioactive substance, or a similar substance. A hoax destructive device is any device that would cause a person to reasonably believe that it is a dangerous explosive or incendiary device or a similar destructive device.

Source: SL 2002, ch 105, § 2; SL 2005, ch 120, § 282.



§ 22-14A-26 Persons convicted of certain crimes may be ordered to make restitution.

22-14A-26. Persons convicted of certain crimes may be ordered to make restitution. The court may, after conviction or adjudication of any violation of § 22-11-9.2, 22-14A-24, or 22-14A-25, conduct a hearing to ascertain the extent of costs incurred, damages, and financial loss suffered by local, county, or state public safety agencies, and the amount of property damage caused as a result of the crime. A person found guilty of violating § 22-11-9.2, 22-14A-24, or 22-14A-25, may upon conviction, be ordered to make restitution to the local, county, or state public service agency for any cost incurred, damages, and financial loss or property damage sustained as a result of the commission of the crime.

Source: SL 2002, ch 105, § 3; SL 2005, ch 120, § 283.



§ 22-14A-27 No cause of action against good faith response to felonious threat.

22-14A-27. No cause of action against good faith response to felonious threat. The provisions of § 22-11-9.2, 22-14A-24, or 22-14A-25 may not be construed to create any cause of action against any person based upon or arising out of any act or omission relating to any good faith response to a felonious threat or an attempted felonious threat.

Source: SL 2002, ch 105, § 5; SL 2005, ch 120, § 284.






Chapter 15 - Dueling [Repealed]

CHAPTER 22-15

DUELING [REPEALED]

[Repealed by SL 1976, ch 158, § 15-1]



Chapter 16 - Homicide And Suicide

§ 22-16-1 Homicide defined.

22-16-1. Homicide defined. Homicide is the killing of one human being, including an unborn child, by another. Homicide is either:

(1) Murder;

(2) Manslaughter;

(3) Excusable homicide;

(4) Justifiable homicide; or

(5) Vehicular homicide.
Source: SDC 1939, § 13.2001; SL 1985, ch 176; SL 1995, ch 122, § 10; SL 2005, ch 120, § 150.



§ 22-16-1.1 Fetal homicide--Felony--Application.

22-16-1.1. Fetal homicide--Felony--Application. Homicide is fetal homicide if the person knew, or reasonably should have known, that a woman bearing an unborn child was pregnant and caused the death of the unborn child without lawful justification and if the person:

(1) Intended to cause the death of or do serious bodily injury to the pregnant woman or the unborn child; or

(2) Knew that the acts taken would cause death or serious bodily injury to the pregnant woman or her unborn child; or

(3) If perpetrated without any design to effect death by a person engaged in the commission of any felony.

Fetal homicide is a Class B felony.

This section does not apply to acts which cause the death of an unborn child if those acts were committed during any abortion, lawful or unlawful, to which the pregnant woman consented.

Source: SL 1995, ch 122, § 3; SL 2005, ch 120, § 151.



§ 22-16-2 Corpus delicti--Proof beyond reasonable doubt.

22-16-2. Corpus delicti--Proof beyond reasonable doubt. No person may be convicted of murder or manslaughter, or of aiding suicide, unless the death of the person alleged to have been killed, and the fact of the killing by the accused are each established as independent facts beyond a reasonable doubt.

Source: SDC 1939, § 13.2006; SL 2005, ch 120, § 152.



§ 22-16-3 Relationship between accused and victim bearing on degree of homicide.

22-16-3. Relationship between accused and victim bearing on degree of homicide. If the degree of homicide is made to depend upon its having been committed under circumstances evidencing a depraved mind or unusual cruelty, or in a cruel manner, the jury may take into consideration any domestic or confidential relationship which existed between the accused and the person killed.

Source: SDC 1939, § 13.2005; SL 1976, ch 158, § 16-1; SL 2005, ch 120, § 153.



§ 22-16-4 Homicide as murder in the first degree.

22-16-4. Homicide as murder in the first degree. Homicide is murder in the first degree :

(1) If perpetrated without authority of law and with a premeditated design to effect the death of the person killed or of any other human being, including an unborn child; or

(2) If committed by a person engaged in the perpetration of, or attempt to perpetrate, any arson, rape, robbery, burglary, kidnapping, or unlawful throwing, placing, or discharging of a destructive device or explosive.

Homicide is also murder in the first degree if committed by a person who perpetrated, or who attempted to perpetrate, any arson, rape, robbery, burglary, kidnapping or unlawful throwing, placing or discharging of a destructive device or explosive and who subsequently effects the death of any victim of such crime to prevent detection or prosecution of the crime.

Source: SDC 1939, § 13.2007 (1); SL 1979, ch 160, § 2; SL 1980, ch 173, § 9; SL 1992, ch 161; SL 2005, ch 120, § 154.



§ 22-16-5 Premeditated design to effect the death defined.

22-16-5. Premeditated design to effect the death defined. The term, premeditated design to effect the death, means an intention, purpose, or determination to kill or take the life of the person killed, distinctly formed and existing in the mind of the perpetrator before committing the act resulting in the death of the person killed. A premeditated design to effect death sufficient to constitute murder may be formed instantly before committing the act.

Source: SDC 1939, § 13.2008; SL 1978, ch 158, § 8; SL 2005, ch 120, § 155.



§ 22-16-6 Anger or voluntary intoxication not reducing degree of crime.

22-16-6. Anger or voluntary intoxication not reducing degree of crime. Homicide committed with a design to effect death is not the less murder because the perpetrator was in a state of anger or voluntary intoxication at the time.

Source: SDC 1939, § 13.2009.



§ 22-16-7 Homicide as murder in the second degree.

22-16-7. Homicide as murder in the second degree. Homicide is murder in the second degree if perpetrated by any act imminently dangerous to others and evincing a depraved mind, without regard for human life, although without any premeditated design to effect the death of any particular person, including an unborn child.

Source: SDC 1939, § 13.2007 (2); SL 1980, ch 173, § 10; SL 2005, ch 120, § 156.



§ 22-16-8 Lack of intent to injure not reducing degree of crime.

22-16-8. Lack of intent to injure not reducing degree of crime. Homicide perpetrated by an act imminently dangerous to others and evincing a depraved mind, without regard for human life, is not the less murder because there was no actual intent to injure others.

Source: SDC 1939, § 13.2007 (4); SL 2005, ch 120, § 157.



§ 22-16-9 Repealed.

22-16-9. Repealed by SL 2005, ch 120, § 158, eff. July 1, 2006.



§ 22-16-10 , 22-16-11. Repealed.

22-16-10, 22-16-11. Repealed by SL 1976, ch 158, § 16-9



§ 22-16-12 Classification of murder.

22-16-12. Classification of murder. Murder in the first degree is a Class A felony. Murder in the second degree is a Class B felony.

Source: SDC 1939, § 13.2012; SL 1939, ch 30; SL 1955, ch 28; SL 1976, ch 158, § 16-2; SL 1978, ch 349, § 9; SL 1980, ch 173, § 12.



§ 22-16-13 , 22-16-14. Repealed.

22-16-13, 22-16-14. Repealed by SL 1976, ch 158, § 16-9



§ 22-16-15 Homicide as manslaughter in first degree--Felony.

22-16-15. Homicide as manslaughter in first degree--Felony. Homicide is manslaughter in the first degree if perpetrated:

(1) Without any design to effect death, including an unborn child, while engaged in the commission of any felony other than as provided in § 22-16-4(2);

(2) Without any design to effect death, including an unborn child, and in a heat of passion, but in a cruel and unusual manner;

(3) Without any design to effect death, including an unborn child, but by means of a dangerous weapon;

(4) Unnecessarily, either while resisting an attempt by the person killed to commit a crime or after such attempt has failed.

Manslaughter in the first degree is a Class C felony.

Source: SDC 1939, §§ 13.2013, 13.2015; SDCL, §§ 22-16-16, 22-16-17, 22-16-19; SL 1976, ch 158, § 16-3; SL 1977, ch 189, § 41; SL 1995, ch 122, § 11; SL 2005, ch 120, § 160.



§ 22-16-16 to 22-16-19. Repealed.

22-16-16 to 22-16-19. Repealed by SL 1976, ch 158, § 16-9



§ 22-16-20 Manslaughter in the second degree.

22-16-20. Manslaughter in the second degree. Any reckless killing of one human being, including an unborn child, by the act or procurement of another which, under the provisions of this chapter, is neither murder nor manslaughter in the first degree, nor excusable nor justifiable homicide, is manslaughter in the second degree. Manslaughter in the second degree is a Class 4 felony.

Source: SDC 1939, §§ 13.2016, 13.2023; SDCL, § 22-16-29; SL 1968, ch 32; SL 1976, ch 158, § 16-4; SL 1977, ch 189, § 42; SL 1995, ch 122, § 12.



§ 22-16-20.1 Lesser included offenses.

22-16-20.1. Lesser included offenses. Murder in the second degree is a lesser included offense of murder in the first degree. Manslaughter in the first degree is a lesser included offense of murder in the first degree and murder in the second degree. Manslaughter in the second degree is a lesser included offense of murder in the first degree, murder in the second degree, and manslaughter in the first degree.

Source: SL 2005, ch 120, § 436.



§ 22-16-20.2 Lesser included offense instruction.

22-16-20.2. Lesser included offense instruction. A lesser included offense instruction shall be given at any homicide trial whenever any facts are submitted to the trier of fact which would support such an offense pursuant to this chapter. The state and the defendant each have the separate right to request a lesser included offense instruction. The failure to request a lesser included offense instruction constitutes a waiver of the right to such an instruction.

Source: SL 2005, ch 120, § 437.



§ 22-16-21 to 22-16-29. Repealed.

22-16-21 to 22-16-29. Repealed by SL 1976, ch 158, § 16-9



§ 22-16-30 Excusable homicide--Lawful acts.

22-16-30. Excusable homicide--Lawful acts. Homicide is excusable if committed by accident and misfortune in doing any lawful act, with usual and ordinary caution.

Source: SDC 1939, § 13.2002 (1); SL 1976, ch 158, § 16-5; SL 2005, ch 120, § 161.



§ 22-16-31 Excusable homicide--Heat of passion--Provocation--Sudden combat--Limitations.

22-16-31. Excusable homicide--Heat of passion--Provocation--Sudden combat--Limitations. Homicide is excusable if committed by accident and misfortune in the heat of passion, upon sudden and sufficient provocation, or upon a sudden combat. However, to be excusable, no undue advantage may be taken nor any dangerous weapon used and the killing may not be done in a cruel or unusual manner.

Source: SDC 1939, § 13.2002 (2); SL 2005, ch 120, § 162.



§ 22-16-32 Justifiable homicide-Law enforcement officers or at command of officer--Overcoming resistance--Capturing or arresting fleeing felons.

22-16-32. Justifiable homicide-Law enforcement officers or at command of officer--Overcoming resistance--Capturing or arresting fleeing felons. Homicide is justifiable if committed by a law enforcement officer or by any person acting by command of a law enforcement officer in the aid and assistance of that officer:

(1) If necessarily committed in overcoming actual resistance to the execution of some legal process, or to the discharge of any other legal duty; or

(2) If necessarily committed in retaking felons who have been rescued or who have escaped; or

(3) If necessarily committed in arresting felons fleeing from justice.
Source: SDC 1939, § 13.2004; SL 1976, ch 158, § 16-9; SL 1977, ch 189, § 43; SL 2005, ch 120, § 163.



§ 22-16-33 Justifiable homicide--Apprehending felon--Suppressing riot--Preservingpeace.

22-16-33. Justifiable homicide--Apprehending felon--Suppressing riot--Preserving peace. Homicide is justifiable if necessarily committed in attempting by lawful ways and means to apprehend any person for any felony committed, or in lawfully suppressing any riot, or in lawfully keeping and preserving the peace.

Source: SDC 1939, § 13.2003 (3); SL 2005, ch 120, § 164.



§ 22-16-34 Justifiable homicide--Resisting attempted murder--Resisting felony on personor in dwelling house.

22-16-34. Justifiable homicide--Resisting attempted murder--Resisting felony on person or in dwelling house. Homicide is justifiable if committed by any person while resisting any attempt to murder such person, or to commit any felony upon him or her, or upon or in any dwelling house in which such person is.

Source: SDC 1939, § 13.2003 (1); SL 2005, ch 120, § 165.



§ 22-16-35 Justifiable homicide--Defense of person--Defense of other persons inhousehold.

22-16-35. Justifiable homicide--Defense of person--Defense of other persons in household. Homicide is justifiable if committed by any person in the lawful defense of such person, or of his or her husband, wife, parent, child, master, mistress, or servant if there is reasonable ground to apprehend a design to commit a felony, or to do some great personal injury, and imminent danger of such design being accomplished.

Source: SDC 1939, § 13.2003 (2); SL 2005, ch 120, § 166.



§ 22-16-36 Suicide defined.

22-16-36. Suicide defined. Suicide is the intentional taking of one's own life.

Source: SDC 1939, § 13.1901; SL 1968, ch 31, § 1.



§ 22-16-37 Aiding and abetting suicide--Felony.

22-16-37. Aiding and abetting suicide--Felony. Any person who intentionally in any manner advises, encourages, abets, or assists another person in taking or in attempting to take his or her own life is guilty of a Class 6 felony.

Source: SDC 1939, §§ 13.1902, 13.1903; SDCL, § 22-16-38; SL 1968, ch 31, § 1; SL 1976, ch 158, § 16-7; SL 2005, ch 120, § 167.



§ 22-16-37.1 to 22-16-37.7. Transferred.

22-16-37.1 to 22-16-37.7. Transferred to §§ 34-12D-23 to 34-12D-29 by SL 2005, ch 120, § 170, eff. July 1, 2006.



§ 22-16-38 Repealed.

22-16-38. Repealed by SL 1968, ch 31, § 1



§ 22-16-39 Incapability of suicide no defense.

22-16-39. Incapability of suicide no defense. It is no defense to a prosecution for aiding suicide that the person who committed or attempted to commit suicide was not a person deemed capable of committing crime.

Source: SDC 1939, § 13.1903 as enacted by SL 1968, ch 31, § 1.



§ 22-16-40 Duty of law officers to report suicide attempts.

22-16-40. Duty of law officers to report suicide attempts. Any law enforcement officer who has knowledge that any party has attempted to take his or her own life shall immediately notify the state's attorney.

Source: SL 1968, ch 31, § 2; SL 1976, ch 158, § 16-8; SL 2005, ch 120, § 171.



§ 22-16-41 Vehicular homicide.

22-16-41. Vehicular homicide. Any person who, while under the influence of alcohol, drugs, or substances in a manner and to a degree prohibited by § 32-23-1, without design to effect death, operates or drives a vehicle of any kind in a negligent manner and thereby causes the death of another person, including an unborn child, is guilty of vehicular homicide. Vehicular homicide is a Class 3 felony. In addition to any other penalty prescribed by law, the court shall order that the driver's license of any person convicted of vehicular homicide be revoked for a period of not less than ten years from the date sentence is imposed or ten years from the date of initial release from imprisonment, whichever is later. In the event the person is returned to imprisonment prior to the completion of the period of driver's license revocation, time spent imprisoned does not count toward fulfilling the period of revocation.

Source: SL 1983, ch 176, § 1; SL 1988, ch 186; SL 1993, ch 174, § 1; SL 1995, ch 122, § 8; SL 2000, ch 97, § 1; SL 2000, ch 98, § 1; SL 2006, ch 165, § 5; SL 2006, ch 168, § 16; SL 2009, ch 115, § 1.



§ 22-16-42 Transferred.

22-16-42. Transferred to § 22-18-36 by SL 2005, ch 120, § 172, eff. July 1, 2006.






Chapter 17 - Unauthorized Abortion

§ 22-17-1 Repealed.

22-17-1. Repealed by SL 1977, ch 189, § 126



§ 22-17-1.1 to 22-17-4. Repealed.

22-17-1.1 to 22-17-4. Repealed by SL 1976, ch 158, § 17-2



§ 22-17-5 Unauthorized abortion as felony.

22-17-5. Unauthorized abortion as felony. Any person who performs, procures or advises an abortion other than authorized by chapter 34-23A is guilty of a Class 6 felony. (This section is repealed pursuant to SL 2005, ch 187, § 5. Section 7 of SL 2005, ch 187, as amended by SL 2005, ch 188, § 1, provides: "This Act is effective on the date that the states are recognized by the United States Supreme Court to have the authority to prohibit abortion at all stages of pregnancy.")

Source: SL 1977, ch 189, § 44.



§ 22-17-5.1 Procurement of abortion prohibited--Exception to preserve life of pregnantfemale--Felony.

22-17-5.1. (Section effective on the date states are recognized by the United States Supreme Court to have the authority to prohibit abortion at all stages of pregnancy) Procurement of abortion prohibited--Exception to preserve life of pregnant female--Felony. Any person who administers to any pregnant female or who prescribes or procures for any pregnant female any medicine, drug, or substance or uses or employs any instrument or other means with intent thereby to procure an abortion, unless there is appropriate and reasonable medical judgment that performance of an abortion is necessary to preserve the life of the pregnant female, is guilty of a Class 6 felony. (Section 7 of SL 2005, ch 187, as amended by SL 2005, ch 188, § 1, provides: "This Act is effective on the date that the states are recognized by the United States Supreme Court to have the authority to prohibit abortion at all stages of pregnancy.")

Source: SL 2005, ch 187, § 6.



§ 22-17-6 Intentional killing of human fetus by unauthorized injury to mother.

22-17-6. Intentional killing of human fetus by unauthorized injury to mother. Any person who intentionally kills a human fetus by causing an injury to its mother, which is not authorized by chapter 34-23A, is guilty of a Class 4 felony.

Source: SL 1977, ch 189, § 45.



§ 22-17-7 to 22-17-12. Rejected.

22-17-7 to 22-17-12. Rejected by referendum.






Chapter 18 - Assaults And Personal Injuries

§ 22-18-1 Simple assault--Misdemeanor--Felony for subsequent offenses.

22-18-1. Simple assault--Misdemeanor--Felony for subsequent offenses. Any person who:

(1) Attempts to cause bodily injury to another and has the actual ability to cause the injury;

(2) Recklessly causes bodily injury to another;

(3) Negligently causes bodily injury to another with a dangerous weapon;

(4) Attempts by physical menace or credible threat to put another in fear of imminent bodily harm, with or without the actual ability to harm the other person; or

(5) Intentionally causes bodily injury to another which does not result in serious bodily injury;
is guilty of simple assault. Simple assault is a Class 1 misdemeanor. However, if the defendant has been convicted of, or entered a plea of guilty to, two or more violations of § 22-18-1, 22-18-1.1, 22-18-26, or 22-18-29 within ten years of committing the current offense, the defendant is guilty of a Class 6 felony for any third or subsequent offense.

Source: SDC 1939, §§ 13.2401, 13.2403; SDCL § 22-18-8; SL 1973, ch 147; SL 1976, ch 158, § 18-1; SL 1980, ch 173, § 2; SL 1981, ch 174; SL 1998, ch 132, § 1; SL 1999, ch 117, § 1; SL 2005, ch 120, § 1; SL 2011, ch 115, § 1.



§ 22-18-1.05 Simple or aggravated assault against law enforcement officer, Department ofCorrections employee or person under contract, or other public officer.

22-18-1.05. Simple or aggravated assault against law enforcement officer, Department of Corrections employee or person under contract, or other public officer. Simple assault, as provided in § 22-18-1, if committed against a law enforcement officer, Department of Corrections employee or person under contract assigned to the Department of Corrections, or other public officer, which assault occurred while such officer or employee was engaged in the performance of the officer's or employee's duties, is a Class 6 felony.

Aggravated assault, as provided in § 22-18-1.1, if committed against a law enforcement officer, Department of Corrections employee or person under contract assigned to the Department of Corrections, or other public officer, which assault occurred while such officer or employee was engaged in the performance of the officer's or employee's duties, is a Class 2 felony.

Source: SL 2005, ch 120, § 3.



§ 22-18-1.1 Aggravated assault--Felony.

22-18-1.1. Aggravated assault--Felony. Any person who:

(1) Attempts to cause serious bodily injury to another, or causes such injury, under circumstances manifesting extreme indifference to the value of human life;

(2) Attempts to cause, or knowingly causes, bodily injury to another with a dangerous weapon;

(3) Deleted by SL 2005, ch 120, § 2;

(4) Assaults another with intent to commit bodily injury which results in serious bodily injury;

(5) Attempts by physical menace with a deadly weapon to put another in fear of imminent serious bodily harm; or

(6) Deleted by SL 2005, ch 120, § 2;

(7) Deleted by SL 2012, ch 123, § 4;

(8) Attempts to induce a fear of death or imminent serious bodily harm by impeding the normal breathing or circulation of the blood of another person by applying pressure on the throat or neck, or by blocking the nose and mouth;
is guilty of aggravated assault. Aggravated assault is a Class 3 felony.

Source: SDC 1939, §§ 13.1601, 13.2101, 13.2202, 13.2302, 13.2404; SL 1941, ch 46; SDCL §§ 22-18-9 to 22-18-11, 22-18-15, 22-18-21; SL 1976, ch 158, § 18-2; SL 1977, ch 189, §§ 46, 47; SL 1980, ch 173, § 3; SL 1981, ch 13, § 5; SL 1986, ch 180; SL 1997, ch 130, § 4; SL 2002, ch 106, § 1; SL 2005, ch 120, § 2; SL 2012, ch 122, § 1; SL 2012, ch 123, § 4.



§ 22-18-1.2 Criminal battery of an unborn child--Misdemeanor.

22-18-1.2. Criminal battery of an unborn child--Misdemeanor. Any person who assaults a pregnant woman and inflicts bodily injury on an unborn child who is subsequently born alive is guilty of criminal battery of an unborn child. Criminal battery of an unborn child is a Class 1 misdemeanor. For the purposes of this section, the term, bodily injury, does not include the inducement of the unborn child's birth if done for bona fide medical purposes.

Source: SL 1995, ch 122, § 7; SL 2005, ch 120, § 4; SL 2012, ch 123, § 2.



§ 22-18-1.3 Aggravated criminal battery of an unborn child--Felony.

22-18-1.3. Aggravated criminal battery of an unborn child--Felony. Any person who assaults a pregnant woman and inflicts serious bodily injury on an unborn child who is subsequently born alive is guilty of aggravated criminal battery of an unborn child. Aggravated criminal battery of an unborn child is a Class 3 felony.

Source: SL 1995, ch 122, § 6; SL 2005, ch 120, § 5; SL 2012, ch 123, § 3.



§ 22-18-1.4 Aggravated battery of an infant--Felony.

22-18-1.4. Aggravated battery of an infant--Felony. Any person who intentionally or recklessly causes serious bodily injury to an infant, less than three years old, by causing any intracranial or intraocular bleeding, or swelling of or damage to the brain, whether caused by blows, shaking, or causing the infant's head to impact with an object or surface is guilty of aggravated battery of an infant. Aggravated battery of an infant is a Class 2 felony. A second or subsequent violation of this section is a Class 1 felony.

Source: SL 2012, ch 123, § 1.



§ 22-18-2 Justifiable force used by public officer in performance of duty--Assistance ordirection of officer.

22-18-2. Justifiable force used by public officer in performance of duty--Assistance or direction of officer. To use or attempt to use or offer to use force or violence upon or toward the person of another is not unlawful if necessarily committed by a public officer in the performance of any legal duty or by any other person assisting the public officer or acting by the public officer's direction.

Source: SDC 1939, § 13.2402 (1); SL 2005, ch 120, § 6.



§ 22-18-3 Lawful force in arrest and delivery of felon.

22-18-3. Lawful force in arrest and delivery of felon. To use or attempt to use or offer to use force or violence upon or toward the person of another is not unlawful if necessarily committed by any person in arresting someone who has committed any felony or in delivering that person to a public officer competent to receive him or her in custody.

Source: SDC 1939, § 13.2402 (2); SL 2005, ch 120, § 7.



§ 22-18-4 Justifiable use of force to protect property--Use of deadly force--Duty toretreat.

22-18-4. Justifiable use of force to protect property--Use of deadly force--Duty to retreat. Any person is justified in the use of force or violence against another person when the person reasonably believes that such conduct is necessary to prevent or terminate the other person's trespass on or other criminal interference with real property or personal property lawfully in his or her possession or in the possession of another who is a member of his or her immediate family or household or of a person whose property he or she has a legal right to protect. However, the person is justified in the use of deadly force only as provided in §§ 22-16-34 and 22-16-35. A person does not have a duty to retreat if the person is in a place where he or she has a right to be.

Source: SDC 1939, § 13.2402 (3); SL 2005, ch 120, § 8; SL 2006, ch 116, § 2.



§ 22-18-5 Reasonable force used by parent, guardian, or teacher in correcting child,pupil, or ward.

22-18-5. Reasonable force used by parent, guardian, or teacher in correcting child, pupil, or ward. To use or attempt to use or offer to use force upon or toward the person of another is not unlawful if committed by a parent or the authorized agent of any parent, or by any guardian, teacher, or other school official, in the exercise of a lawful authority to restrain or correct the child, pupil, or ward and if restraint or correction has been rendered necessary by the misconduct of the child, pupil, or ward, or by the child's refusal to obey the lawful command of such parent, or authorized agent, guardian, teacher, or other school official, and the force used is reasonable in manner and moderate in degree.

Source: SDC 1939, § 13.2402 (4); SL 1976, ch 158, § 18-3; SL 1977, ch 189, § 48; SL 1990, ch 128, § 2; SL 2005, ch 120, § 9.



§ 22-18-6 Reasonable force used by carrier to expel passenger--Vehicle stopped.

22-18-6. Reasonable force used by carrier to expel passenger--Vehicle stopped. A carrier of passengers or the authorized agent or servant of such carrier or any person assisting such person at his or her request, may use or attempt to use or offer to use force to expel any passenger who refuses to obey a lawful and reasonable regulation prescribed for the conduct of passengers if the vehicle carrying the passenger has first been stopped and the force used is not more than is sufficient to expel the offending passenger with reasonable regard for the passenger's personal safety.

Source: SDC 1939, § 13.2402 (5); SL 1976, ch 158, § 18-4; SL 2005, ch 120, § 10.



§ 22-18-7 to 22-18-25. Repealed.

22-18-7 to 22-18-25. Repealed by SL 1976, ch 158, § 18-5



§ 22-18-26 Assault by convicted or incarcerated person under Department of Correctionsjurisdiction--Intentionally causing contact with bodily fluids or human waste--Felony.

22-18-26. Assault by convicted or incarcerated person under Department of Corrections jurisdiction--Intentionally causing contact with bodily fluids or human waste--Felony. Any convicted person or any incarcerated person under the jurisdiction of the Department of Corrections who intentionally throws, smears, spits, or otherwise causes blood, vomit, saliva, mucus, semen, excrement, urine, or human waste to come in contact with a Department of Corrections employee, or visitor, or other person authorized by the Department of Corrections to be on the premises, is guilty of a Class 6 felony.

Source: SL 1997, ch 130, § 1; SL 2005, ch 120, § 11.



§ 22-18-26.1 Intentionally causing contact with bodily fluids or human waste--Assaultupon any other person--Misdemeanor.

22-18-26.1. Intentionally causing contact with bodily fluids or human waste--Assault upon any other person--Misdemeanor. Any person who, with the intent to assault, throws, smears, spits, or causes human blood, vomit, saliva, mucus, semen, excrement, urine, or human waste to come in contact with any other person, is guilty of a Class 1 misdemeanor.

Source: SL 2002, ch 107, § 1; SL 2003, ch 124, § 1; SL 2005, ch 120, § 12.



§ 22-18-27 , 22-18-28. Repealed.

22-18-27, 22-18-28. Repealed by SL 2005, ch 120, §§ 13, 14, eff. July 1, 2006.



§ 22-18-29 Assault by adult prisoner in county or municipal jail--Intentionally causingcontact with bodily fluids or human waste--Felony.

22-18-29. Assault by adult prisoner in county or municipal jail--Intentionally causing contact with bodily fluids or human waste--Felony. Any adult confined in a county or municipal jail who intentionally throws, smears, spits, or otherwise causes blood, vomit, saliva, mucus, semen, excrement, urine, or human waste to come in contact with a county or municipal jail employee, or visitor, or other person authorized by the county or municipal jail to be on the premises, is guilty of a Class 6 felony.

Source: SL 1997, ch 130, § 6; SL 1998, ch 133, § 1; SL 1999, ch 118, § 1; SL 2005, ch 120, § 15.



§ 22-18-29.1 Assault by juvenile confined in detention facility or juvenile correctionsfacility--Intentionally causing contact with bodily fluids or human waste--Felony.

22-18-29.1. Assault by juvenile confined in detention facility or juvenile corrections facility--Intentionally causing contact with bodily fluids or human waste--Felony. Any juvenile confined in a juvenile detention facility or a juvenile corrections facility established and maintained in accordance with § 26-11A-1 who intentionally throws, smears, spits, or otherwise causes blood, vomit, saliva, mucus, semen, excrement, urine, or human waste to come in contact with a juvenile detention or juvenile corrections facility employee, or visitor, or other person authorized by the juvenile detention or juvenile corrections facility to be on the premises, is guilty of a Class 6 felony.

Source: SL 1999, ch 118, § 2; SL 2005, ch 120, § 16.



§ 22-18-30 Violation as third or subsequent offense--Use of offense in another state.

22-18-30. Violation as third or subsequent offense--Use of offense in another state. Any conviction for, or plea of guilty to, an offense in another state which, if committed in this state, would constitute a violation of § 22-18-1, 22-18-1.1, 22-18-26, or 22-18-29, and which occurs within ten years prior to the date of the violation being charged, shall be used to determine if the violation to be charged is a third or subsequent offense pursuant to § 22-18-1.

Source: SL 1999, ch 117, § 2; SL 2012, ch 124, § 1.



§ 22-18-31 Intentional exposure to HIV infection a felony.

22-18-31. Intentional exposure to HIV infection a felony. Any person who, knowing himself or herself to be infected with HIV, intentionally exposes another person to infection by:

(1) Engaging in sexual intercourse or other intimate physical contact with another person;

(2) Transferring, donating, or providing blood, tissue, semen, organs, or other potentially infectious body fluids or parts for transfusion, transplantation, insemination, or other administration to another in any manner that presents a significant risk of HIV transmission;

(3) Dispensing, delivering, exchanging, selling, or in any other way transferring to another person any nonsterile intravenous or intramuscular drug paraphernalia that has been contaminated by himself or herself; or

(4) Throwing, smearing, or otherwise causing blood or semen, to come in contact with another person for the purpose of exposing that person to HIV infection; is guilty of criminal exposure to HIV.

Criminal exposure to HIV is a Class 3 felony.

Source: SL 2000, ch 99, § 1; SL 2005, ch 120, § 17.



§ 22-18-32 Definition of terms.

22-18-32. Definition of terms. Terms used in §§ 22-18-31 to 22-18-34, inclusive, mean:

(1) "HIV," the human immunodeficiency virus or any other identified causative agent of acquired immunodeficiency syndrome;

(2) "Intimate physical contact," bodily contact which exposes a person to the body fluid of the infected person in any manner that presents a significant risk of HIV transmission; and

(3) "Intravenous or intramuscular drug paraphernalia," any equipment, product, or material of any kind which is peculiar to and marketed for use in injecting a substance into the human body.
Source: SL 2000, ch 99, § 2.



§ 22-18-33 Informed consent of person exposed to HIV an affirmative defense.

22-18-33. Informed consent of person exposed to HIV an affirmative defense. It is an affirmative defense to prosecution pursuant to § 22-18-31, if it is proven by a preponderance of the evidence, that the person exposed to HIV knew that the infected person was infected with HIV, knew that the action could result in infection with HIV, and gave advance consent to the action with that knowledge.

Source: SL 2000, ch 99, § 3; SL 2005, ch 120, § 18.



§ 22-18-34 Actual transmission of HIV not required for criminal exposure.

22-18-34. Actual transmission of HIV not required for criminal exposure. Nothing in §§ 22-18-31 to 22-18-34, inclusive, may be construed to require the actual transmission of HIV in order for a person to have committed the offense of criminal exposure to HIV.

Source: SL 2000, ch 99, § 4.



§ 22-18-35 Disorderly conduct--Misdemeanor.

22-18-35. Disorderly conduct--Misdemeanor. Any person who intentionally causes serious public inconvenience, annoyance, or alarm to any other person, or creates a risk thereof by:

(1) Engaging in fighting or in violent or threatening behavior;

(2) Making unreasonable noise;

(3) Disturbing any lawful assembly or meeting of persons without lawful authority; or

(4) Obstructing vehicular or pedestrian traffic;
is guilty of disorderly conduct. Disorderly conduct is a Class 2 misdemeanor. However, if the defendant has been convicted of, or entered a plea of guilty to, three or more violations of this section, within the preceding ten years, the defendant is guilty of a Class 1 misdemeanor for any fourth or subsequent offense.

Source: SDC 1939, §§ 13.1401, 13.1409, 13.1421; SDCL §§ 22-13-2, 22-13-3; SL 1976, ch 158, § 13-1; SL 1984, ch 164; SDCL § 22-13-1; SL 2005, ch 120, §§ 130, 131; SL 2007, ch 142, § 1.



§ 22-18-36 Vehicular battery.

22-18-36. Vehicular battery. Any person who, while under the influence of alcohol, drugs, or substances in a manner and to a degree prohibited by § 32-23-1, without design to effect serious bodily injury, operates or drives a motor vehicle of any kind in a negligent manner and thereby causes the serious bodily injury of another person, including an unborn child, is guilty of vehicular battery. Vehicular battery is a Class 4 felony. In addition to any other penalty prescribed by law, the court shall order that the driver's license of any person convicted of vehicular battery be revoked for a period of not less than three years from the date sentence is imposed or three years from the date of initial release from imprisonment, whichever is later. In the event the person is returned to imprisonment prior to the completion of the period of driver's license revocation, time spent imprisoned does not count toward fulfilling the period of revocation.

Source: SL 1993, ch 174, § 2; SL 1995, ch 122, § 9; SL 2000, ch 98, § 2; SDCL § 22-16-42; SL 2005, ch 120, § 172; SL 2006, ch 168, § 17; SL 2009, ch 115, § 2.






Chapter 19 - Kidnapping

§ 22-19-1 Kidnapping--Aggravated kidnapping in the first degree--Class of felony.

22-19-1. Kidnapping--Aggravated kidnapping in the first degree--Class of felony. Any person who, either unlawfully removes another person from the other's place of residence or employment, or who unlawfully removes another person a substantial distance from the vicinity where the other was at the commencement of the removal, or who unlawfully confines another person for a substantial period of time, with any of the following purposes:

(1) To hold for ransom or reward, or as a shield or hostage; or

(2) To facilitate the commission of any felony or flight thereafter; or

(3) To inflict bodily injury on or to terrorize the victim or another; or

(4) To interfere with the performance of any governmental or political function; or

(5) To take or entice away a child under the age of fourteen years with intent to detain and conceal such child;
is guilty of kidnapping in the first degree. Kidnapping in the first degree is a Class C felony, unless the person has inflicted serious bodily injury on the victim, in which case it is aggravated kidnapping in the first degree and is a Class B felony.

Source: SDC 1939, § 13.2701; SL 1939, ch 31, § 1; SL 1955, ch 29, § 1; SL 1957, ch 32, § 1; SL 1976, ch 158, § 19-1; SL 1979, ch 160, § 3; SL 1993, ch 175, § 1; SL 2005, ch 120, § 115.



§ 22-19-1.1 Kidnapping in the second degree.

22-19-1.1. Kidnapping in the second degree. Any person who unlawfully holds or retains another person with any of the following purposes:

(1) To hold for ransom or reward, or as a shield or hostage; or

(2) To facilitate the commission of any felony or flight thereafter; or

(3) To inflict bodily injury on or to terrorize the victim or another; or

(4) To interfere with the performance of any governmental or political function; or

(5) To take or entice away a child under the age of fourteen years with intent to detain and conceal such child;
is guilty of kidnapping in the second degree. Kidnapping in the second degree is a Class 3 felony, unless the person has inflicted serious bodily injury on the victim in which case it is aggravated kidnapping in the second degree and is a Class 1 felony.

Source: SL 2005, ch 120, § 447.



§ 22-19-2 to 22-19-5. Repealed.

22-19-2 to 22-19-5. Repealed by SL 1976, ch 158, § 19-5



§ 22-19-6 Possession of ransom or reward--Felony.

22-19-6. Possession of ransom or reward--Felony. Any person who receives, possesses, or disposes of any money or other property which has, at any time, been delivered as ransom or reward in connection with a kidnapping and who knows that the money or property is ransom or reward in connection with a kidnapping, is guilty of a Class 3 felony.

Source: SDC 1939, § 13.2703; SL 1976, ch 158, § 19-2; SL 2005, ch 120, § 116.



§ 22-19-7 Repealed.

22-19-7. Repealed by SL 1993, ch 175 § 2



§ 22-19-7.1 Enticing away a child--Misdemeanor--Subsequent violation felony.

22-19-7.1. Enticing away a child--Misdemeanor--Subsequent violation felony. No person may attempt, by any means, to take, allure, or entice away a child under the age of sixteen for any illegal purpose. A violation of this section is a Class 1 misdemeanor. Any subsequent violation is a Class 6 felony.

Source: SL 1997, ch 136, § 1; SL 2005, ch 120, § 117.



§ 22-19-8 Substitution of infant with intent to deceive.

22-19-8. Substitution of infant with intent to deceive. Any person to whom an infant has been confided, who, with intent to deceive the parent or guardian of the child, substitutes or produces another child in the place of the one so confided, is guilty of a Class 5 felony.

Source: SL 1976, ch 158, § 19-4.



§ 22-19-9 Taking, enticing away, or keeping of unmarried minor child by parent--Misdemeanor--Subsequent violation felony.

22-19-9. Taking, enticing away, or keeping of unmarried minor child by parent--Misdemeanor--Subsequent violation felony. Any parent who takes, entices away, or keeps his or her unmarried minor child from the custody or visitation of the other parent, or any other person having lawful custody or right of visitation, in violation of a custody or visitation determination entitled to enforcement by the courts of this state, without prior consent is guilty of a Class 1 misdemeanor. Any subsequent violation of this section is a Class 6 felony.

Source: SL 1979, ch 171, § 7; SL 1980, ch 174, § 1; SL 1985, ch 178, § 1; SL 2005, ch 120, § 118.



§ 22-19-10 Removal of child from state--Felony.

22-19-10. Removal of child from state--Felony. Any parent who violates § 22-19-9 and causes the unmarried minor child, taken, enticed, or kept from the child's lawful custodian, to be removed from the state is guilty of a Class 5 felony.

Source: SL 1980, ch 174, § 2; SL 1985, ch 178, § 2; SL 2005, ch 120, § 119.



§ 22-19-11 Failure to report offense as complete defense.

22-19-11. Failure to report offense as complete defense. It is a complete defense to a prosecution for a violation of §§ 22-19-9 and 22-19-10 that the person having lawful custody or right of visitation failed to report the offense to law enforcement authorities within ninety days of the offense.

Source: SL 1980, ch 174, § 3.



§ 22-19-12 Expense of child's return.

22-19-12. Expense of child's return. The state or any other unit of government incurring financial expense for the return of the child may charge that cost against the person extradited if that person is found guilty of a violation of § 22-19-10. Such expense may be charged against the person filing the charge if the person extradited is found not guilty of a violation of § 22-19-10.

Source: SL 1981, ch 175; SL 2005, ch 120, § 120.



§ 22-19-13 to 22-19-16. Transferred.

22-19-13 to 22-19-16. Transferred to §§ 26-17-1 to 26-17-4 by SL 2005, ch 120, § 125, eff. July 1, 2006.



§ 22-19-17 False imprisonment--Misdemeanor.

22-19-17. False imprisonment--Misdemeanor. Any person who knowingly and purposely restrains another person unlawfully so as to substantially interfere with such person's liberty is guilty of false imprisonment. False imprisonment is a Class 1 misdemeanor.

Source: SL 2005, ch 120, § 126.






Chapter 19A - Stalking

§ 22-19A-1 Stalking as a misdemeanor--Second offense a felony.

22-19A-1. Stalking as a misdemeanor--Second offense a felony. No person may:

(1) Willfully, maliciously, and repeatedly follow or harass another person;

(2) Make a credible threat to another person with the intent to place that person in reasonable fear of death or great bodily injury; or

(3) Willfully, maliciously, and repeatedly harass another person by means of any verbal, electronic, digital media, mechanical, telegraphic, or written communication.

A violation of this section constitutes the crime of stalking. Stalking is a Class 1 misdemeanor. However, any second or subsequent conviction occurring within ten years of a prior conviction under this section is a Class 6 felony.

Source: SL 1992, ch 162, § 1; SL 1993, ch 176, § 1; SL 1997, ch 132, § 1; SL 2001, ch 112, § 1; SL 2002, ch 109, § 5; SL 2006, ch 120, § 1.



§ 22-19A-2 Violation of restraining order, injunction, protection order, or no contact order asfelony.

22-19A-2. Violation of restraining order, injunction, protection order, or no contact order as felony. Any person who violates § 22-19A-1 when there is a temporary restraining order, or an injunction, or a protection order, or a no contact order issued pursuant to § 25-10-23 or 25-10-25 in effect prohibiting the behavior described in § 22-19A-1 against the same party, is guilty of a Class 6 felony.

Source: SL 1992, ch 162, § 2; SL 1993, ch 176, § 2; SL 1994, ch 164; SL 2013, ch 120, § 2.



§ 22-19A-3 Subsequent convictions as felony.

22-19A-3. Subsequent convictions as felony. A second or subsequent conviction occurring within seven years of a prior conviction under § 22-19A-1, 22-19A-2, or 22-19A-7 against the same victim, and involving an act of violence, or a credible threat of violence, is guilty of a Class 5 felony.

Source: SL 1992, ch 162, § 3; SL 1993, ch 176, § 3.



§ 22-19A-4 Harasses defined.

22-19A-4. Harasses defined. For the purposes of this chapter, harasses means a knowing and willful course of conduct directed at a specific person which seriously alarms, annoys, or harasses the person, and which serves no legitimate purpose.

Source: SL 1992, ch 162, § 4; SL 1993, ch 176, § 4.



§ 22-19A-5 Course of conduct defined.

22-19A-5. Course of conduct defined. For the purposes of this chapter, course of conduct means a pattern of conduct composed of a series of acts over a period of time, however short, evidencing a continuity of purpose. Constitutionally protected activity is not included within the meaning of course of conduct.

Source: SL 1992, ch 162, § 5.



§ 22-19A-6 A credible threat defined.

22-19A-6. A credible threat defined. For the purposes of this chapter, a credible threat means a threat made with the intent and the apparent ability to carry out the threat. A credible threat need not be expressed verbally.

Source: SL 1992, ch 162, § 6; SL 1993, ch 176, § 5.



§ 22-19A-7 Stalking a child twelve or younger--Felony.

22-19A-7. Stalking a child twelve or younger--Felony. Any person who willfully, maliciously, and repeatedly follows or harasses a child twelve years of age or younger or who makes a credible threat to a child twelve years of age or younger with the intent to place that child in reasonable fear of death or great bodily injury or with the intent to cause the child to reasonably fear for the child's safety is guilty of the crime of felony stalking. Felonious stalking is a Class 6 felony.

Source: SL 1993, ch 176, § 6; SL 2002, ch 108, § 1.



§ 22-19A-8 Petition for protection order--Procedures.

22-19A-8. Petition for protection order--Procedures. There exists an action known as a petition for a protection order in cases of stalking, in cases of physical injury as a result of an assault, or in cases of a crime of violence as defined in subdivision 22-1-2(9). Procedures for the action are as follows:

(1) A petition under this section may be made against any person who violates § 22-19A-1 or against any other person against whom stalking or physical injury as a result of an assault or in cases where a crime of violence is alleged;

(2) A petition shall allege the existence of (a) stalking or (b) physical injury as a result of an assault or (c) a crime of violence, and shall be accompanied by an affidavit made under oath stating the specific facts and circumstances of the stalking or the physical injury as a result of an assault or crime of violence;

(3) A petition for relief may be made whether or not there is a pending lawsuit, complaint, petition, or other action between the parties.

The clerk of the circuit court shall make available standard petition forms with instructions for completion to be used by a petitioner. The attorney general shall prepare the standard petition form.

Source: SL 1997, ch 131, § 1; SL 2000, ch 101, § 2; SL 2002, ch 129, § 2; SL 2007, ch 143, § 1.



§ 22-19A-9 Filing petition for protection--Venue.

22-19A-9. Filing petition for protection--Venue. A petition for relief under §§ 22-19A-8 to 22-19A-16, inclusive, may be filed in circuit court or in a magistrate court with a magistrate judge presiding. Venue lies where any party to the proceedings resides.

Source: SL 1997, ch 131, § 2; SL 2008, ch 108, § 1, eff. Feb. 19, 2008.



§ 22-19A-10 Hearing on petition for protection--Time--Service on respondent.

22-19A-10. Hearing on petition for protection--Time--Service on respondent. Upon receipt of the petition, if sufficient grounds are alleged for relief, the court shall order a hearing which shall be held not later than thirty days from the date of the order unless for good cause the court grants a continuance. Personal service of the petition, affidavit, and notice for hearing shall be made on the respondent not less than five days prior to the hearing.

Source: SL 1997, ch 131, § 3; SL 2009, ch 131, § 2.



§ 22-19A-11 Relief granted by protection order.

22-19A-11. Relief granted by protection order. Upon notice and a hearing, if the court finds by a preponderance of the evidence that stalking has taken place, the court may provide relief as follows:

(1) Restrain any party from committing acts of stalking or physical injury as a result of an assault or a crime of violence as defined in subdivision 22-1-2(9);

(2) Order other relief as the court deems necessary for the protection of the person seeking the protection order, including orders or directives to law enforcement officials.

Any relief granted by the order for protection shall be for a fixed period and may not exceed five years.

Source: SL 1997, ch 131, § 4; SL 2000, ch 101, § 3; SL 2007, ch 161, § 2.



§ 22-19A-12 Ex parte temporary order pending full hearing on petition for protection.

22-19A-12. Ex parte temporary order pending full hearing on petition for protection. If an affidavit filed with an application under § 22-19A-8 alleges that immediate and irreparable injury, loss, or damage is likely to result before an adverse party or the party's attorney can be heard in opposition, the court may grant an ex parte temporary protection order pending a full hearing and granting relief as the court deems proper, including an order restraining any person from committing acts of stalking or physical injury as a result of an assault or a crime of violence as defined in subdivision 22-1-2(9). An ex parte temporary protection order is effective for a period of thirty days unless for good cause the court grants a continuance. No continuance may exceed thirty days. If a continuance is granted, the court by order shall extend the ex parte temporary protection order until the rescheduled hearing date. The respondent shall be personally served forthwith with a copy of the ex parte order along with a copy of the petition, affidavit, and notice of the date set for the hearing.

Source: SL 1997, ch 131, § 5; SL 2000, ch 101, § 4; SL 2009, ch 132, § 2.



§ 22-19A-13 Exceptional circumstances required before court action authorized.

22-19A-13. Exceptional circumstances required before court action authorized. The court may not require an undertaking or other security of any party to a petition for an order of protection other than in exceptional circumstances.

Source: SL 1997, ch 131, § 6.



§ 22-19A-14 Modification of terms of protection order.

22-19A-14. Modification of terms of protection order. Upon application, notice to all parties, and hearing, the court may modify the terms of an existing order for protection.

Source: SL 1997, ch 131, § 7.



§ 22-19A-15 Delivery of protection order to law enforcement agency--Notice of order to officers.

22-19A-15. Delivery of protection order to law enforcement agency--Notice of order to officers. The petitioner may deliver an order for protection granted pursuant to §§ 22-19A-8 to 22-19A-16, inclusive, within twenty-four hours to the local law enforcement agency having jurisdiction over the residence of the petitioner. Each appropriate law enforcement agency shall make available to other law enforcement officers information as to the existence and status of any order for protection issued pursuant to §§ 22-19A-8 to 22-19A-16, inclusive.

Source: SL 1997, ch 131, § 8.



§ 22-19A-16 Violation of protection order--Penalties.

22-19A-16. Violation of protection order--Penalties. If a temporary protection order or a protection order is granted pursuant to §§ 22-19A-8 to 22-19A-16, inclusive, and the respondent or person to be restrained knows of the order, violation of the order is a Class 1 misdemeanor. If any violation of this section constitutes an assault pursuant to § 22-18-1.1, the violation is a Class 6 felony. If a respondent or person to be restrained has been convicted of, or entered a plea of guilty to, two or more violations of this section, the factual basis for which occurred after the date of the second conviction, and occurred within five years of committing the current offense, the respondent or person to be restrained is guilty of a Class 6 felony for any third or subsequent offense. Any proceeding under §§ 22-19A-8 to 22-19A-16, inclusive, is in addition to other civil or criminal remedies.

Source: SL 1997, ch 131, § 9; SL 2004, ch 150, § 1.



§ 22-19A-17 Defendant prohibited from contacting victim prior to court appearance--Misdemeanor.

22-19A-17. Defendant prohibited from contacting victim prior to court appearance--Misdemeanor. While in custody after arrest for assault or stalking, no defendant may have or be permitted any contact or communications, either directly or by means of a third party, with the victim or the family or household members of the victim, until the defendant's initial court appearance or until such contact or communication is specifically authorized by the court. Willful violation of this section is a Class 1 misdemeanor.

Source: SL 2000, ch 102, § 1; SL 2010, ch 114, § 2.



§ 22-19A-18 Bond--No contact terms--Misdemeanor.

22-19A-18. Bond--No contact terms--Misdemeanor. If bond for the defendant in any assault or stalking action is authorized, a condition of no contact with the victim shall be stated and incorporated into the terms of the bond. Willful violation of any such no contact provision is a Class 1 misdemeanor.

Source: SL 2010, ch 114, § 1.






Chapter 19B - Hate Crimes

§ 22-19B-1 Malicious intimidation or harassment--Felony.

22-19B-1. Malicious intimidation or harassment--Felony. No person may maliciously and with the specific intent to intimidate or harass any person or specific group of persons because of that person's or group of persons' race, ethnicity, religion, ancestry, or national origin:

(1) Cause physical injury to another person; or

(2) Deface any real or personal property of another person; or

(3) Damage or destroy any real or personal property of another person; or

(4) Threaten, by word or act, to do the acts prohibited if there is reasonable cause to believe that any of the acts prohibited in subdivision (1), (2), or (3) of this section will occur.

A violation of this section is a Class 6 felony.

Source: SL 1993, ch 177, § 1; SL 2005, ch 120, § 181.



§ 22-19B-2 Deface defined.

22-19B-2. Deface defined. For purposes of this chapter, the term, deface, includes cross-burnings or the placing of any word or symbol commonly associated with racial, religious, or ethnic terrorism on the property of another person without that person's permission.

Source: SL 1993, ch 177, § 2; SL 2005, ch 120, § 182.



§ 22-19B-3 Transferred.

22-19B-3. Transferred to § 20-9-32 by SL 2005, ch 120, § 185, eff. July 1, 2006.



§ 22-19B-4 Preventing practice of religion--Misdemeanor.

22-19B-4. Preventing practice of religion--Misdemeanor. Any person who, by threats or violence, intentionally prevents another person from performing any lawful act enjoined upon or recommended by the religion which such person professes is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1702; SL 1976, ch 158, § 27-1; SDCL, § 22-27-1; SL 2005, ch 120, §§ 286, 288.



§ 22-19B-5 Compelling practice of religion--Misdemeanor.

22-19B-5. Compelling practice of religion--Misdemeanor. Any person who intentionally attempts, by threats or violence, to compel another person to adopt, practice, or profess any particular form of religious belief is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1703; SL 1976, ch 158, § 27-2; SDCL, § 22-27-2; SL 2005, ch 120, §§ 287, 288.






Chapter 20 - Hypnotism [Repealed]

CHAPTER 22-20

HYPNOTISM [REPEALED]

[Repealed by SL 1976, ch 158, § 20-1]



Chapter 21 - Invasions Of Privacy

§ 22-21-1 Trespassing with intent to eavesdrop--Installation or use of unauthorizedeavesdropping device.

22-21-1. Trespassing with intent to eavesdrop--Installation or use of unauthorized eavesdropping device. Any person who, except as authorized by law:

(1) Trespasses on property with intent to subject anyone to eavesdropping or other surveillance in a private place; or

(2) Installs in any private place, without the consent of the person or persons entitled to privacy there, any device for observing, photographing, recording, amplifying, or broadcasting sounds or events in such place, or uses any such unauthorized installation;
is guilty of a Class 1 misdemeanor. Subdivision (2) shall not apply to law enforcement officers, or to those acting under their direction, while engaged in the performance of their lawful duties.

Source: SDC 1939, § 13.1425; SL 1976, ch 158, § 21-1; SL 1977, ch 189, § 49.



§ 22-21-2 Repealed.

22-21-2. Repealed by SL 1976, ch 158, § 21-3



§ 22-21-3 Window peeking on private property of another--Violation as misdemeanor.

22-21-3. Window peeking on private property of another--Violation as misdemeanor. No person may enter the private property of another and peek in the door or window of any inhabited building or structure located thereon, without having lawful purpose with the owner or occupant thereof. A violation of this section is a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 21-2; SL 1977, ch 189, § 50; SL 1992, ch 163.



§ 22-21-4 Use or dissemination of visual recording or photographic device without consent andwith intent to self-gratify, harass, or embarrass--Misdemeanor or felony.

22-21-4. Use or dissemination of visual recording or photographic device without consent and with intent to self-gratify, harass, or embarrass--Misdemeanor or felony. No person may use or disseminate any visual recording or photographic device to photograph or visually record any other person without clothing or under or through the clothing, for the purpose of viewing the body of, or the undergarments worn by, that other person, without the consent or knowledge of that other person, with the intent to self-gratify, to harass, or embarrass and invade the privacy of that other person, under circumstances in which the other person has a reasonable expectation of privacy. A violation of this section is a Class 1 misdemeanor. However, a violation of this section is a Class 6 felony if the victim is seventeen years of age or younger and the perpetrator is at least twenty-one years old.

Source: SL 2004, ch 151, § 1; SL 2011, ch 116, § 1.






Chapter 22 - Sex Offenses

§ 22-22-1 Rape--Degrees--Felony--Statute of limitations.

22-22-1. Rape--Degrees--Felony--Statute of limitations. Rape is an act of sexual penetration accomplished with any person under any of the following circumstances:

(1) If the victim is less than thirteen years of age; or

(2) Through the use of force, coercion, or threats of immediate and great bodily harm against the victim or other persons within the victim's presence, accompanied by apparent power of execution; or

(3) If the victim is incapable, because of physical or mental incapacity, of giving consent to such act; or

(4) If the victim is incapable of giving consent because of any intoxicating, narcotic, or anesthetic agent or hypnosis; or

(5) If the victim is thirteen years of age, but less than sixteen years of age, and the perpetrator is at least three years older than the victim.

A violation of subdivision (1) of this section is rape in the first degree, which is a Class C felony. A violation of subdivision (2) of this section is rape in the second degree which is a Class 1 felony. A violation of subdivision (3) or (4) of this section is rape in the third degree, which is a Class 2 felony. A violation of subdivision (5) of this section is rape in the fourth degree, which is a Class 3 felony. Notwithstanding the provisions of § 23A-42-2, no statute of limitations applies to any charge brought pursuant to subdivisions (1) or (2) of this section. Otherwise a charge brought pursuant to this section may be commenced at any time prior to the time the victim becomes of age twenty-five or within seven years of the commission of the crime, whichever is longer.

Source: SDC 1939, §§ 13.2801, 13.2803; SDCL § 22-22-5; SL 1972, ch 154, § 21; SL 1975, ch 169, §§ 1, 5; SL 1976, ch 158, § 22-1; SL 1977, ch 189, § 51; SL 1978, ch 158, § 10; SL 1980, ch 175; SL 1982, ch 176, § 1; SL 1984, ch 165, § 1; SL 1984, ch 167, § 2; SL 1985, ch 179; SL 1985, ch 181, § 1; SL 1988, ch 187; SL 1989, ch 194, § 2; SL 1990, ch 161, § 2; SL 1990, ch 162, § 1; SL 1991, ch 24, § 8; SL 1994, ch 165, § 2; SL 1994, ch 166, § 2; SL 2000, ch 100, § 1; SL 2005, ch 120, § 390; SL 2012, ch 125, § 1.



§ 22-22-1.1 Repealed.

22-22-1.1. Repealed by SL 1990, ch 161, § 1



§ 22-22-1.2 Minimum sentences for rape or sexual contact with child.

22-22-1.2. Minimum sentences for rape or sexual contact with child. If any adult is convicted of any of the following violations, the court shall impose the following minimum sentences:

(1) For a violation of subdivision 22-22-1(1), fifteen years for a first offense; and

(2) For a violation of § 22-22-7 if the victim is less than thirteen years of age, ten years for a first offense.
Source: SL 1992, ch 164, § 1; SL 2005, ch 120, § 392; SL 2006, ch 121, § 1.



§ 22-22-1.3 Contents of presentence investigation report for person convicted of sexcrime..

22-22-1.3. Contents of presentence investigation report for person convicted of sex crime. Any person convicted of a felony violation as provided in subdivisions 22-24B-1(1) to (15), inclusive, and (19) shall have included in the offender's presentence investigation report a psycho-sexual assessment including the following information: the offender's sexual history; an identification of precursor activities to sexual offending; intellectual, adaptive and academic functioning; social and emotional functioning; previous legal history; previous treatment history; victim selection and age; risk to the community; and treatment options recommended. If a presentence investigation is not prepared, the court shall order a psycho-sexual assessment which shall be made available to the court prior to sentencing. If the offender is sentenced to the state penitentiary, the psycho-sexual assessment shall be attached to the official statement and supplied to the Board of Pardons and Paroles and the warden.

Source: SL 1992, ch 164, § 2; SL 2005, ch 120, § 393; SL 2006, ch 121, § 2.



§ 22-22-1.4 Exception for mitigating circumstances--Factual basis relied upon inwriting.

22-22-1.4. Exception for mitigating circumstances--Factual basis relied upon in writing. The sentencing court may impose a sentence other than that which is required by §§ 22-22-1.2 and 22-6-1.2 if the court finds that mitigating circumstances exist which require a departure from the mandatory sentence imposed by § 22-22-1.2 or 22-6-1.2. The court's finding of mitigating circumstances and the factual basis relied upon by the court shall be in writing.

Source: SL 1992, ch 164, § 3; SL 2005, ch 120, § 394; SL 2006, ch 121, § 4.



§ 22-22-2 Sexual penetration defined--Acts constituting sodomy--Medicalpractitioners excepted.

22-22-2. Sexual penetration defined--Acts constituting sodomy--Medical practitioners excepted. Sexual penetration means an act, however slight, of sexual intercourse, cunnilingus, fellatio, anal intercourse, or any intrusion, however slight, of any part of the body or of any object into the genital or anal openings of another person's body. All of the foregoing acts of sexual penetration, except sexual intercourse, are also defined as sodomy. Practitioners of the healing arts lawfully practicing within the scope of their practice, which determination shall be conclusive as against the state and shall be made by the court prior to trial, are not included within the provisions of this section. In any pretrial proceeding under this section, the prosecution has the burden of establishing probable cause.

Source: SDC 1939, § 13.2802; SL 1975, ch 169, § 2; SL 1980, ch 176, §§ 1, 2; SL 1986, ch 181; SL 1993, ch 178, § 4; SL 1997, ch 133, § 1.



§ 22-22-3 , 22-22-4. Repealed.

22-22-3, 22-22-4. Repealed by SL 1975, ch 169, § 8



§ 22-22-5 Repealed.

22-22-5. Repealed by SL 2005, ch 120, § 395, eff. July 1, 2006.



§ 22-22-6 Repealed.

22-22-6. Repealed by SL 1976, ch 158, § 22-8



§ 22-22-7 Sexual contact with child under sixteen--Felony or misdemeanor.

22-22-7. Sexual contact with child under sixteen--Felony or misdemeanor. Any person, sixteen years of age or older, who knowingly engages in sexual contact with another person, other than that person's spouse if the other person is under the age of sixteen years is guilty of a Class 3 felony. If the victim is at least thirteen years of age and the actor is less than five years older than the victim, the actor is guilty of a Class 1 misdemeanor. Notwithstanding § 23A-42-2, a charge brought pursuant to this section may be commenced at any time before the victim becomes age twenty-five or within seven years of the commission of the crime, whichever is longer.

Source: SL 1950 (SS), ch 3, §§ 1, 2; SL 1955, ch 27; SDC Supp 1960, § 13.1727; SDCL § 22-22-8; SL 1976, ch 158, § 22-3; SL 1977, ch 189, § 52; SL 1981, ch 176; SL 1982, ch 176, § 2; SL 1984, ch 165, § 2; SL 1985, ch 181, § 2; SL 1989, ch 194, § 1; SL 1989, ch 195, § 1; SL 1990, ch 162, § 2; SL 1994, ch 166, § 3; SL 2006, ch 121, § 5; SL 2010, ch 115, § 1.



§ 22-22-7.1 Sexual contact defined--Exception when within the scope of medicalpractice.

22-22-7.1. Sexual contact defined--Exception when within the scope of medical practice. As used in this chapter, the term, sexual contact, means any touching, not amounting to rape, whether or not through clothing or other covering, of the breasts of a female or the genitalia or anus of any person with the intent to arouse or gratify the sexual desire of either party. Practitioners of the healing arts lawfully practicing within the scope of their practice, which determination shall be conclusive as against the state and shall be made by the court prior to trial, are not included within the provisions of this section. In any pretrial proceeding under this section, the prosecution has the burden of establishing probable cause.

Source: SL 1976, ch 158, § 22-4; SL 1982, ch 177, § 2; SL 1993, ch 178, § 5; SL 1997, ch 133, § 2; SL 2004, ch 152, § 1.



§ 22-22-7.2 Sexual contact with person incapable of consenting--Felony.

22-22-7.2. Sexual contact with person incapable of consenting--Felony. Any person, fifteen years of age or older, who knowingly engages in sexual contact with another person if the other person is sixteen years of age or older and the other person is incapable, because of physical or mental incapacity, of consenting to sexual contact, is guilty of a Class 4 felony.

Source: SL 1985, ch 182; SL 2005, ch 120, § 396; SL 2013, ch 106, § 1.



§ 22-22-7.3 Sexual contact with child under sixteen years of age--Violation asmisdemeanor.

22-22-7.3. Sexual contact with child under sixteen years of age--Violation as misdemeanor. Any person, younger than sixteen years of age, who knowingly engages in sexual contact with another person, other than his or her spouse, if such other person is younger than sixteen years of age, is guilty of a Class 1 misdemeanor.

Source: SL 1989, ch 195, § 2; SL 1990, ch 163; SL 2005, ch 120, § 397.



§ 22-22-7.4 Sexual contact without consent with person capable of consenting asmisdemeanor.

22-22-7.4. Sexual contact without consent with person capable of consenting as misdemeanor. No person fifteen years of age or older may knowingly engage in sexual contact with another person other than his or her spouse who, although capable of consenting, has not consented to such contact. A violation of this section is a Class 1 misdemeanor.

Source: SL 1991, ch 189; SL 2005, ch 120, § 398.



§ 22-22-7.5 Safety zone of child victim of sex crime.

22-22-7.5. Safety zone of child victim of sex crime. The court, upon the conviction of any person of a violation of the provisions of chapter 22-22 in which the victim was a child or upon an adjudication of a juvenile as a delinquent child for a violation of the provisions of chapter 22-22 in which the victim was a child, may, as a part of the sentence or adjudication, order that the defendant or delinquent child not:

(1) Reside within one mile of the victim's residence unless the person is residing in a juvenile detention facility, jail, or state corrections facility;

(2) Knowingly or willfully come within one thousand feet of the victim;

(3) Attend the same school as the victim; or

(4) Have any contact with the victim, whether direct or indirect or through a third party.

No condition imposed pursuant to this section applies once the victim attains the age of majority. A violation of any condition imposed pursuant to this section is a Class 6 felony.

Source: SL 1997, ch 137, § 1; SL 2005, ch 120, § 399.



§ 22-22-7.6 Sexual acts between jail or juvenile correctional facility employees anddetainees--Felony.

22-22-7.6. Sexual acts between jail or juvenile correctional facility employees and detainees--Felony. Any person employed at any jail or juvenile correctional facility, who knowingly engages in an act of sexual contact or sexual penetration with another person who is in detention and under the custodial, supervisory, or disciplinary authority of the person so engaging, and which act of sexual contact or sexual penetration does not otherwise constitute a felony pursuant to the provisions of chapter 22-22, is guilty of a Class 6 felony if the victim is an adult and a Class 4 felony if the victim is a juvenile.

A juvenile correctional facility pursuant to this section is a juvenile detention facility as defined in subdivision 26-7A-1(16) or a juvenile facility operated by the Department of Corrections under § 1-15-1.4.

Source: SL 2000, ch 103, §§ 1, 2; SL 2013, ch 107, § 1.



§ 22-22-7.7 Subsequent conviction of rape of or sexual contact with a child undersixteen as felony.

22-22-7.7. Subsequent conviction of rape of or sexual contact with a child under sixteen as felony. If an adult has a previous conviction for violation of subdivision 22-22-1(5), or a previous conviction for a felony violation of § 22-22-7, or a previous misdemeanor conviction of § 22-22-7 for a violation committed as an adult, any subsequent conviction of subdivision 22-22-1(5) or § 22-22-7, is a Class 2 felony.

Source: SL 2010, ch 115, § 2.



§ 22-22-8 to 22-22-10. Repealed.

22-22-8 to 22-22-10. Repealed by SL 1976, ch 158, § 22-8



§ 22-22-11 Repealed.

22-22-11. Repealed by SL 2005, ch 120, § 400, eff. July 1, 2006.



§ 22-22-12 to 22-22-14. Repealed.

22-22-12 to 22-22-14. Repealed by SL 1975, ch 169, § 8



§ 22-22-15 Transferred.

22-22-15. Transferred to § 22-22A-1 by SL 2005, ch 120, § 23, eff. July 1, 2006.



§ 22-22-16 to 22-22-18. Repealed.

22-22-16 to 22-22-18. Repealed by SL 1976, ch 158, § 22-8



§ 22-22-19 Repealed.

22-22-19. Repealed by SL 1984, ch 167, § 1



§ 22-22-19.1 Repealed.

22-22-19.1. Repealed by SL 2005, ch 120, § 22, eff. July 1, 2006.



§ 22-22-20 , 22-22-21. Repealed.

22-22-20, 22-22-21. Repealed by SL 1976, ch 158, § 22-8



§ 22-22-22 Repealed.

22-22-22. Repealed by SL 2002, ch 109, § 1



§ 22-22-23 , 22-22-23.1. Repealed.

22-22-23, 22-22-23.1. Repealed by SL 2002, ch 109, §§ 2, 3



§ 22-22-24 to 22-22-24.2. Transferred.

22-22-24 to 22-22-24.2. Transferred to §§ 22-24A-1 to 22-24A-3 by SL 2005, ch 120, § 407, eff. July 1, 2006.



§ 22-22-24.3 Sexual exploitation of a minor--Felonies--Assessment.

22-22-24.3. Sexual exploitation of a minor--Felonies--Assessment. A person is guilty of sexual exploitation of a minor if the person causes or knowingly permits a minor to engage in an activity or the simulation of an activity that:

(1) Is harmful to minors;

(2) Involves nudity; or

(3) Is obscene.

Consent to performing these proscribed acts by a minor or a minor's parent, guardian, or custodian, or mistake as to the minor's age is not a defense to a charge of violating this section.

A violation of this section is a Class 6 felony. If a person is convicted of a second or subsequent violation of this section within fifteen years of the prior conviction, the violation a Class 5 felony.

The court shall order an assessment pursuant to § 22-22-1.3 of any person convicted of violating this section.

Source: SL 2002, ch 109, § 8; SL 2005, ch 120, § 401; SL 2006, ch 121, § 7.



§ 22-22-24.4 to 22-22-25. Transferred.

22-22-24.4 to 22-22-25. Transferred to §§ 22-24A-4 to 22-24A-20 by SL 2005, ch 120, § 407, eff. July 1, 2006.



§ 22-22-26 Payment for rape or sexual offense examinations--Reimbursement byconvicted defendant.

22-22-26. Payment for rape or sexual offense examinations--Reimbursement by convicted defendant. If a physician, hospital, or clinic examines the victim of an alleged rape or sexual offense the examination shall be provided without cost to the victim. The physician, hospital, or clinic shall be paid for the cost of the examination by the county where the alleged rape or sexual offense occurred, which shall be reimbursed by any defendant if convicted.

Source: SL 1986, ch. 182; SL 2005, ch 120, § 402; SL 2012, ch 126, § 1; SL 2013, ch 108, § 1.



§ 22-22-27 Definition of terms--Sex offenses by psychotherapists.

22-22-27. Definition of terms--Sex offenses by psychotherapists. Terms used in §§ 22-22-28 and 22-22-29 mean:

(1) "Emotional dependency," a condition of the patient brought about by the nature of the patient's own emotional condition or the nature of the treatment provided by the psychotherapist which is characterized by significant impairment of the patient's ability to withhold consent to sexual acts or contact with the psychotherapist and which the psychotherapist knows or has reason to know exists;

(2) "Patient," any person who seeks or obtains psychotherapeutic services from a psychotherapist on a regular and ongoing basis;

(3) "Psychotherapist," any physician, psychologist, nurse, chemical dependency counselor, social worker, member of the clergy, marriage and family therapist, mental health service provider, or other person, whether or not licensed or certified by the state, who performs or purports to perform psychotherapy; and

(4) "Psychotherapy," the professional treatment, assessment, or counseling of a mental or emotional illness, symptom, or condition.
Source: SL 1993, ch 178, § 1; SL 2005, ch 120, § 403.



§ 22-22-28 Sexual contact by psychotherapist--Felony.

22-22-28. Sexual contact by psychotherapist--Felony. Any psychotherapist who knowingly engages in sexual contact, as defined in § 22-22-7.1, with a person who is not his or her spouse and who is a patient who is emotionally dependent on the psychotherapist at the time of contact, commits a Class 5 felony. Consent by the patient is not a defense.

Source: SL 1993, ch 178, § 2; SL 2005, ch 120, § 404.



§ 22-22-29 Sexual penetration by psychotherapist--Felony.

22-22-29. Sexual penetration by psychotherapist--Felony. Any psychotherapist who knowingly engages in an act of sexual penetration, as defined in § 22-22-2, with a person who is not his or her spouse and who is a patient who is emotionally dependent on the psychotherapist at the time that the act of sexual penetration is committed, commits a Class 4 felony. Consent by the patient is not a defense.

Source: SL 1993, ch 178, § 3; SL 2005, ch 120, § 405.



§ 22-22-30 Transferred.

22-22-30. Transferred to § 22-24B-1 by SL 2005, ch 120, § 415, eff. July 1, 2006.



§ 22-22-30.1 Repealed.

22-22-30.1. Repealed by SL 2005, ch 120, § 391, eff. July 1, 2006.



§ 22-22-31 , 22-22-31.1. Transferred.

22-22-31, 22-22-31.1. Transferred to §§ 22-24B-2 and 22-24B-5 by SL 2005, ch 120, § 415, eff. July 1, 2006.



§ 22-22-31.2 Repealed.

22-22-31.2. Repealed by SL 2005, ch 120, § 418, eff. July 1, 2006.



§ 22-22-31.3 to 22-22-34. Transferred.

22-22-31.3 to 22-22-34. Transferred to §§ 22-24B-6 to 22-24B-11 by SL 2005, ch 120, § 415, eff. July 1, 2006.



§ 22-22-35 Repealed.

22-22-35. Repealed by SL 1995, ch 126, § 2



§ 22-22-36 Transferred.

22-22-36. Transferred to § 22-24B-12 by SL 2005, ch 120, § 415, eff. July 1, 2006.



§ 22-22-37 Repealed.

22-22-37. Repealed by SL 2003, ch 126, § 2



§ 22-22-38 to 22-22-41. Transferred.

22-22-38 to 22-22-41. Transferred to §§ 22-24B-13 to 22-24B-16 by SL 2005, ch 120, § 415, eff. July 1, 2006.



§ 22-22-42 Bestiality--Acts constituting--Commission a felony.

22-22-42. Bestiality--Acts constituting--Commission a felony. No person, for the purpose of that person's sexual gratification, may:

(1) Engage in a sexual act with an animal; or

(2) Coerce any other person to engage in a sexual act with an animal; or

(3) Use any part of the person's body or an object to sexually stimulate an animal; or

(4) Videotape a person engaging in a sexual act with an animal; or

(5) Kill or physically abuse an animal.

Any person who violates any provision of this section is guilty of the crime of bestiality. Bestiality is a Class 6 felony. However, if the person has been previously convicted of a sex crime pursuant to § 22-24B-1, any subsequent violation of this section is a Class 5 felony.

Source: SL 2003, ch 127, § 1; SL 2005, ch 120, § 406.



§ 22-22-43 Sexual act with an animal defined--Proof.

22-22-43. Sexual act with an animal defined--Proof. For the purposes of § 22-22-42, the term, sexual act with an animal, means any act between a person and an animal involving direct physical contact between the genitals of one and the mouth or anus of the other, or direct physical contact between the genitals of one and the genitals of the other. A sexual act with an animal may be proved without evidence of penetration.

Source: SL 2003, ch 127, § 2.



§ 22-22-44 Provisions of § 22-22-42 not applicable to accepted practices.

22-22-44. Provisions of § 22-22-42 not applicable to accepted practices. The provisions of § 22-22-42 do not apply to or prohibit normal, ordinary, or accepted practices involved in animal husbandry, artificial insemination, or veterinary medicine.

Source: SL 2003, ch 127, § 3.



§ 22-22-45 Threatening to commit a sexual offense--Felony.

22-22-45. Threatening to commit a sexual offense--Felony. Any person who has been convicted of a felony sex offense as defined in § 22-24B-1 who directly threatens or communicates specific intent to commit further felony sex offenses is guilty of threatening to commit a sexual offense. Threatening to commit a sexual offense is a Class 4 felony.

Source: SL 2006, ch 121, § 15.



§ 22-22-46 Assisting, harboring, concealing, or providing false information about sexoffender--Felony.

22-22-46. Assisting, harboring, concealing, or providing false information about sex offender--Felony. Any person who knowingly assists, harbors, or conceals a sex offender in eluding law enforcement or provides false information regarding the residence or whereabouts of a sex offender is guilty of a Class 5 felony.

Source: SL 2006, ch 121, § 12.



§ 22-22-47 Reporting requirements involving victims over age eighteen--Confidentiality of certain information--Information available to the public.

22-22-47. Reporting requirements involving victims over age eighteen--Confidentiality of certain information--Information available to the public. If a state's attorney charges a person for a sex offense, as set forth in this chapter, and the offense involves a victim eighteen years of age or older, the state's attorney shall report the legal description of the crime and demographic information regarding the victim of the crime to the Department of Social Services. The reports required herein shall be submitted quarterly to the department in a written or electronic format provided by the department and shall not include the name, address, or social security number of the victim. The department shall maintain a database of such reports and shall make information regarding the incidence and frequency of sex offenses available to the public.

Source: SL 2007, ch 144, § 1.






Chapter 22A - Offenses Against The Family

§ 22-22A-1 Bigamy--Exceptions--Felony.

22-22A-1. Bigamy--Exceptions--Felony. Any person who, while married to another presently living person, marries any other person, is guilty of bigamy. The provisions of this section do not apply to:

(1) Any person, if that person's husband or wife has been absent for five successive years and is not known to be living by such person;

(2) Any person, if that person's husband or wife has absented himself or herself from such spouse by being outside the United States, continuously for at least five years;

(3) Any person, if that person's marriage has been pronounced void, annulled, or dissolved by a competent court; or

(4) Any person, presently married, who believes, in good faith, and has reason to believe, that the marriage has been pronounced void, annulled, or dissolved by a competent court.

Bigamy is a Class 6 felony.

Source: SDC 1939, § 13.1713; SL 1976, ch 158, § 22-6; SL 2000, ch 104, § 1; SDCL, § 22-22-15; SL 2005, ch 120, §§ 19, 23.



§ 22-22A-2 Incest--Prohibited sexual contact--Felony.

22-22A-2. Incest--Prohibited sexual contact--Felony. Any persons, eighteen years of age or older, who knowingly engage in a mutually consensual act of sexual penetration with each other:

(1) Who are not legally married; and

(2) Who are within degrees of consanguinity within which marriages are, by the laws of this state, declared void pursuant to § 25-1-6;
are guilty of incest. Incest is a Class 5 felony.

Source: SL 2005, ch 120, § 20.



§ 22-22A-3 Aggravated incest_Related child--Felony.

22-22A-3. Aggravated incest--Related child--Felony. Any person who knowingly engages in an act of sexual penetration with a person who is less than eighteen years of age and is either:

(1) The child of the perpetrator or the child of a spouse or former spouse of the perpetrator; or

(2) Related to the perpetrator within degrees of consanguinity within which marriages are, by the laws of this state, declared void pursuant to § 25-1-6;
is guilty of aggravated incest. Aggravated incest is a Class 3 felony.

Source: SL 2005, ch 120, § 21; SL 2008, ch 109, § 1.



§ 22-22A-3.1 Aggravated incest--Foster child--Felony.

22-22A-3.1. Aggravated incest--Foster child--Felony. Any person eighteen years of age or older, who knowingly engages in an act of sexual penetration with a person who is less than eighteen years of age and who, at the time of the offense, has been placed, and resides, in a licensed foster home is guilty of aggravated incest if the perpetrator is:

(1) The licensed foster care provider; or

(2) A resident of the licensed foster care provider's home and related to the licensed foster care provider by blood or marriage.

Aggravated incest is a Class 3 felony.

Source: SL 2008, ch 109, § 2.



§ 22-22A-4 Removal of minor from state for adoption prohibited until parents' consent ortermination of rights--Violation as felony.

22-22A-4. Removal of minor from state for adoption prohibited until parents' consent or termination of rights--Violation as felony. No person other than a legal or putative parent may remove or aid in the removal of any minor from the State of South Dakota for the purpose of adoption until a valid consent to adopt or termination of parental rights has been obtained from all legal and putative parents. A violation of this section is a Class 6 felony.

Source: SL 1977, ch 205, § 4; SL 1992, ch 158, § 5; SDCL, § 25-5A-7.1; SL 2006, ch 130, § 9.






Chapter 23 - Prostitution

§ 22-23-1 Prostitution--Misdemeanor.

22-23-1. Prostitution--Misdemeanor. Any person who engages in or offers to engage in sexual activity for a fee is guilty of prostitution. Prostitution is a Class 1 misdemeanor.

Source: SDC 1939, § 13.1717; SL 1976, ch 158, § 23-1; SL 1977, ch 189, § 53; SL 1985, ch 183, § 1; SL 2005, ch 120, § 175.



§ 22-23-1.1 Sexual activity defined.

22-23-1.1. Sexual activity defined. As used in this chapter the term, sexual activity, references both sexual penetration, as defined in § 22-22-2, and sexual contact, as defined in § 22-22-7.1.

Source: SDCL, § 22-23-1 as added by SL 1976, ch 158, § 23-1; SL 2005, ch 120, § 176.



§ 22-23-1.2 Affirmative defense of compulsion.

22-23-1.2. Affirmative defense of compulsion. It is an affirmative defense to a charge of prostitution under § 22-23-1 if the defendant proves by a preponderance of the evidence that the defendant is a victim of human trafficking under chapter 22-49 or that the defendant committed the act only under compulsion by another person who, by implicit or explicit threat, created a reasonable apprehension in the mind of the defendant that if the defendant did not commit the act, the person would inflict bodily harm upon the defendant.

Source: SL 2012, ch 127, § 1.



§ 22-23-2 Promoting prostitution--Felony.

22-23-2. Promoting prostitution--Felony. Any person who:

(1) Encourages, induces, procures, or otherwise purposely causes another to become or remain a prostitute;

(2) Promotes the prostitution of a minor; or

(3) Promotes the prostitution of his or her spouse, child, ward, or other dependant person;
is guilty of promoting prostitution. Promoting prostitution is a Class 5 felony.

Source: SDC 1939, § 13.2706; SL 1976, ch 158, § 23-3; SL 1977, ch 189, § 54; SL 2005, ch 120, § 177.



§ 22-23-3 Repealed.

22-23-3. Repealed by SL 1977, ch 189, § 126



§ 22-23-4 Repealed.

22-23-4. Repealed by SL 2005, ch 120, § 178, eff. July 1, 2006.



§ 22-23-5 to 22-23-7. Repealed.

22-23-5 to 22-23-7. Repealed by SL 1976, ch 158, § 23-7



§ 22-23-8 Pimping--Renting for prostitution--Felony.

22-23-8. Pimping--Renting for prostitution--Felony. Any person who:

(1) Solicits another person to patronize a prostitute;

(2) Procures a prostitute for a patron;

(3) Transports a person into or within this state to engage in prostitution, or procures or pays for transportation for that purpose;

(4) Knowingly permits a place owned, managed, supervised, or controlled by himself or herself, alone, or in association with others, to be regularly used for prostitution or the promotion of prostitution, or fails to make reasonable effort to abate such use by ejecting the tenant, notifying law enforcement authorities, or using other legally available means; or

(5) Solicits, receives, or agrees to receive any benefit for doing or agreeing to do anything prohibited by this section;
is guilty of a Class 6 felony.

Source: SL 1976, ch 158, § 23-4; SL 1977, ch 189, § 55; SL 2005, ch 120, § 179.



§ 22-23-9 Hiring for sexual activity--Misdemeanor.

22-23-9. Hiring for sexual activity--Misdemeanor. Any person who hires or attempts to hire another person for a fee to engage in sexual activity is guilty of a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 23-5; SL 1977, ch 189, § 56; SL 1985, ch 183, § 2; SL 1987, ch 166; SL 2005, ch 120, § 180.






Chapter 24 - Obscenity And Public Indecency

§ 22-24-1 Repealed.

22-24-1. Repealed by SL 1998, ch 136, § 1



§ 22-24-1.1 Public indecency--Misdemeanor.

22-24-1.1. Public indecency--Misdemeanor. A person commits the crime of public indecency if the person, under circumstances in which that person knows that his or her conduct is likely to annoy, offend, or alarm some other person, exposes his or her anus or genitals in a public place where another may be present who will be annoyed, offended, or alarmed by the person's act. A violation of this section is a Class 2 misdemeanor.

Source: SL 1998, ch 136, § 2; SL 2005, ch 120, § 298.



§ 22-24-1.2 Indecent exposure--Misdemeanor or felony.

22-24-1.2. Indecent exposure--Misdemeanor or felony. A person commits the crime of indecent exposure if, with the intent to arouse or gratify the sexual desire of any person, the person exposes his or her genitals in a public place, or in the view of a public place, under circumstances in which that person knows that person's conduct is likely to annoy, offend, or alarm another person. A violation of this section is a Class 1 misdemeanor. However, if such person has been previously convicted of a felony violation of § 22-22-1, 22-22-7, or 22-24A-3, that person is guilty of a Class 6 felony. Any person convicted of a third or subsequent violation of this section is guilty of a Class 6 felony.

Source: SL 1998, ch 136, § 3; SL 2005, ch 120, § 299; SL 2009, ch 116, § 2.



§ 22-24-1.3 Indecent exposure involving a child--Felony.

22-24-1.3. Indecent exposure involving a child--Felony. If any person, eighteen years of age or older, with the intent to arouse or gratify the sexual desire of any person, intentionally exposes his or her genitals to a child, thirteen years of age or younger, that person is guilty of the crime of indecent exposure involving a child. Indecent exposure involving a child is a Class 6 felony. A second or subsequent conviction for indecent exposure involving a child is a Class 5 felony.

Source: SL 2002, ch 111, § 1; SL 2005, ch 120, § 300; SL 2009, ch 116, § 1.



§ 22-24-1.4 Private indecent exposure--Misdemeanor.

22-24-1.4. Private indecent exposure--Misdemeanor. A person commits the crime of private indecent exposure if:

(1) The person exposes the genitals of the person with the intent to arouse or gratify the sexual desire of the person or another person;

(2) The person is in a place where another person has a reasonable expectation of privacy;

(3) The person is in view of the other person;

(4) The exposure reasonably would be expected to annoy, offend, or alarm the other person; and

(5) The person knows that the other person did not consent to the exposure.

Private indecent exposure is a Class 1 misdemeanor.

This section does not apply to a person who commits the act described in this section if the person cohabits with or is involved in a sexually intimate relationship with the other person.

Source: SL 2009, ch 116, § 3.



§ 22-24-2 , 22-24-2.1. Repealed.

22-24-2, 22-24-2.1. Repealed by SL 1976, ch 158, § 24-11



§ 22-24-3 Repealed.

22-24-3. Repealed by SL 1968, ch 29, § 16



§ 22-24-4 Repealed.

22-24-4. Repealed by SL 1972, ch 139, § 1



§ 22-24-5 Repealed.

22-24-5. Repealed by SL 1968, ch 29, § 16



§ 22-24-6 , 22-24-7. Repealed.

22-24-6, 22-24-7. Repealed by SL 1976, ch 158, § 24-11



§ 22-24-8 Repealed.

22-24-8. Repealed by SL 2005, ch 120, § 301, eff. July 1, 2006.



§ 22-24-9 , 22-24-10. Repealed.

22-24-9, 22-24-10. Repealed by SL 1976, ch 158, § 24-11



§ 22-24-11 to 22-24-24. Repealed.

22-24-11 to 22-24-24. Repealed by SL 1974, ch 165, § 24



§ 22-24-25 Municipal and county power to regulate obscene materials or obscene liveconduct not preempted.

22-24-25. Municipal and county power to regulate obscene materials or obscene live conduct not preempted. Except as provided in § 22-24-37, nothing contained in this chapter limits any county or municipality from regulating obscene material or obscene live conduct within its jurisdiction.

Source: SL 1968, ch 29, § 14; SL 1974, ch 61, § 2; SL 1976, ch 158, § 24-2; SL 1978, ch 162; SL 1994, ch 167, § 1; SL 1998, ch 137, § 1.



§ 22-24-25.1 County or municipal ordinance establishing contemporary communitystandards test.

22-24-25.1. County or municipal ordinance establishing contemporary community standards test. Any county or municipality may provide, by ordinance, for a contemporary community standards test to regulate the sale, distribution, and use of obscene material and to regulate obscene live conduct in any commercial establishment or public place within its jurisdiction.

Source: SDCL, § 22-24-25 as added by SL 1978, ch 162; SL 1994, ch 167, § 2; SL 2004, ch 155, § 1; SL 2005, ch 120, § 302.



§ 22-24-26 Obsolete.

22-24-26. Obsolete



§ 22-24-27 Definition of terms.

22-24-27. Definition of terms. Terms used in §§ 22-24-25 to 22-24-37, inclusive, mean:

(1) "Contemporary community standard," the contemporary community standard of the state in which the question of obscenity is to be tested, by the average person, of the state;

(2) "Distributed," to transfer possession of, whether with or without consideration;

(3) "Exhibit," to show or display;

(4) "Harmful to minors," includes in its meaning the quality of any material or of any performance or of any description or representation, in whatever form, of nudity, sexual conduct, sexual excitement, or sado-masochistic abuse, if it:

(a) Predominantly appeals to the prurient, shameful, or morbid interest of minors; and

(b) Is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for minors; and

(c) Is without serious literary, artistic, political, or scientific value;

(5) "Magistrate," any circuit court or magistrate judge;

(6) "Material," anything tangible which is harmful to minors, whether derived through the medium of reading, observation, or sound;

(7) "Matter" or "material," any book, magazine, newspaper, or other printed or written material; or any picture, drawing, photograph, motion picture, or other pictorial representation; or any statue or other figure; or recording, transcription or mechanical, chemical, or electrical reproduction; or any other articles, equipment, machines, or materials;

(8) "Minor," any person less than eighteen years of age;

(9) "Nudity," within the meaning of subdivision (4) of this section, the showing of the human male or female genitals, pubic area, or buttocks with less than a full opaque covering, or the showing of the female breast with less than a full opaque covering or any portion thereof below the top of the nipple, or the depiction of covered male genitals in a discernibly turgid state;

(10) "Obscene live conduct," any physical human body activity, whether performed or engaged in alone or with other persons, including singing, speaking, dancing, acting, simulation, or pantomiming, where:

(a) The dominant theme of such conduct, taken as a whole, appeals to a prurient interest;

(b) The conduct is patently offensive because it affronts contemporary community standards relating to the description or representation of sexual matters; and

(c) The conduct is without serious literary, artistic, political, or scientific value.

In prosecutions under §§ 22-24-27 to 22-24-37, inclusive, if circumstances of production, presentation, advertising, or exhibition indicate that live conduct is being commercially exploited by the defendant for the sake of its prurient appeal, such evidence is probative with respect to the nature of the conduct;

(11) "Obscene material," material:

(a) The dominant theme of which, taken as a whole, appeals to the prurient interest;

(b) Which is patently offensive because it affronts contemporary community standards relating to the description or representation of sado-masochistic abuse or sexual conduct; and

(c) Lacks serious literary, artistic, political, or scientific value.

In prosecutions under §§ 22-24-27 to 22-24-37, inclusive, if circumstances of production, presentation, sale, dissemination, or publicity indicate that the matter is being commercially exploited by the defendant for the sake of its prurient appeal, such evidence is probative with respect to the nature of the matter;

(12) "Prurient interest," a shameful or morbid interest in nudity, sex, or excretion, which goes substantially beyond customary limits of candor in description or representation of such matters. If it appears from the character of the material or the circumstances of its dissemination that the subject matter is designed for a specially susceptible audience or clearly defined deviant sexual group, the appeal of the subject matter shall be judged with reference to such audience or group;

(13) "Sado-masochistic abuse," flagellation or torture by or upon a person who is nude or clad in undergarments, a mask or bizarre costume, or the condition of being fettered, bound, or otherwise physically restrained on the part of one who is nude or so clothed;

(14) "Sexual conduct," within the meaning of subdivision (4) of this section, any act of masturbation, homosexuality, sexual intercourse, or physical contact with a person's clothed or unclothed genitals, pubic area, buttocks, or if such person be a female, the breast;

(15) "Sexual excitement," the condition of human male or female genitals when in a state of sexual stimulation or arousal.
Source: SL 1968, ch 29, § 1; SDCL Supp, § 22-24-11; SL 1974, ch 165, § 1; SL 1976, ch 158, §§ 24-3 to 24-5; SL 1994, ch 167, § 3; SL 2005, ch 120, § 303.



§ 22-24-28 Disseminating material harmful to minors as misdemeanor.

22-24-28. Disseminating material harmful to minors as misdemeanor. Any person who disseminates material harmful to minors is guilty of a Class 1 misdemeanor.

Source: SL 1968, ch 29, §§ 3, 9 (b); SDCL Supp, §§ 22-24-13, 22-24-20; SL 1974, ch 165, § 18; SL 1976, ch 158, § 24-6.



§ 22-24-29 Possession, sale, or loan as disseminating material harmful to minors.

22-24-29. Possession, sale, or loan as disseminating material harmful to minors. A person is guilty of disseminating material harmful to minors if that person knowingly gives or makes available to a minor or promotes or possesses with intent to promote to minors, or if that person knowingly sells or loans to a minor for monetary consideration any material described in subdivision § 22-24-27(4).

Source: SL 1974, ch 165, § 18 (1); SL 2005, ch 120, § 304.



§ 22-24-29.1 Publications containing obscene material to be wrapped and sealed while ondisplay--Misdemeanor.

22-24-29.1. Publications containing obscene material to be wrapped and sealed while on display--Misdemeanor. No person may knowingly distribute, display, sell, or exhibit for sale in any public place any magazine, book, or newsprint displaying or containing obscene material on its cover or material unless the magazine, book, or newsprint is wrapped and sealed so that no more than its title, name, price, or date is exposed to the public and the magazine, book, or newsprint cannot be viewed or examined without breaking the seal, wrapping, or covering. Any person who violates this section is guilty of a Class 1 misdemeanor.

Source: SL 1978, ch 161; SL 2005, ch 120, § 305.



§ 22-24-30 Admission to show or exhibition as disseminating material harmful tominors.

22-24-30. Admission to show or exhibition as disseminating material harmful to minors. A person is guilty of disseminating material harmful to minors if, with reference to a motion picture, show, or other presentation which depicts nudity, sexual conduct, or sado-masochistic abuse, and which is harmful to minors, that person knowingly:

(1) Exhibits such motion picture, show, or other presentation to a minor;

(2) Sells or gives to a minor an admission ticket or pass to premises whereon there is exhibited such motion picture, show, or other presentation; or

(3) Admits a minor for a monetary consideration to premises whereon there is exhibited or to be exhibited such motion picture, show, or other presentation.
Source: SL 1974, ch 165, § 18 (2); SL 2005, ch 120, § 306.



§ 22-24-31 Defenses for disseminating materials harmful to minors.

22-24-31. Defenses for disseminating materials harmful to minors. In any prosecution for disseminating material harmful to minors, it is an affirmative defense that:

(1) The defendant had reasonable cause to believe that the minor involved was eighteen years old or more. A draft card, driver's license, birth certificate, or other official or apparently official document is evidence establishing that the minor was eighteen years of age or older;

(2) The minor involved was accompanied by a parent or guardian, or by an adult and the adult represented that he or she was the minor's parent or guardian or an adult and the adult signed a written statement to that effect;

(3) The defendant was the parent or guardian of the minor involved; or

(4) The defendant was a bona fide school, college, university, museum, or public library, or was acting in the capacity of an employee of such an organization or a retail outlet affiliated with and serving the educational purposes of such an organization.
Source: SL 1974, ch 165, § 20; SL 1993, ch 213, § 107; SL 2005, ch 120, § 307.



§ 22-24-32 Misrepresentation to obtain admission of minor--Misdemeanor.

22-24-32. Misrepresentation to obtain admission of minor--Misdemeanor. A person is guilty of a Class 1 misdemeanor if that person knowingly misrepresents that he or she is a parent or guardian of a minor for the purpose of obtaining admission of any minor to any motion picture, show, or other presentation which is harmful to minors.

Source: SL 1974, ch 165, § 19 (1); SL 1976, ch 158, § 24-7; SL 2005, ch 120, § 308.



§ 22-24-33 Misrepresentation of age by minor--Misdemeanor.

22-24-33. Misrepresentation of age by minor--Misdemeanor. A minor is guilty of a Class 2 misdemeanor if that minor misrepresents his or her age for the purpose of obtaining admission to any motion picture, show, or other presentation which is harmful to minors.

Source: SL 1974, ch 165, § 19 (2); SL 1976, ch 158, § 24-8; SL 2005, ch 120, § 309.



§ 22-24-34 Dissemination of separate articles as separate offenses.

22-24-34. Dissemination of separate articles as separate offenses. If more than one article or item of material prohibited under §§ 22-24-27 to 22-24-37, inclusive, is sold, given, advertised for sale, distributed commercially, or promoted, by the same person, after a hearing and determination that probable cause exists to believe such article or material is harmful to minors, each such sale, gift, advertisement, distribution, or promotion constitutes a separate offense.

Source: SL 1974, ch 165, § 21; SL 2005, ch 120, § 310.



§ 22-24-35 Repealed.

22-24-35. Repealed by SL 1976, ch 158, § 24-11



§ 22-24-36 Repealed.

22-24-36. Repealed by SL 1998, ch 137, § 2



§ 22-24-37 Activities and persons excepted.

22-24-37. Activities and persons excepted. The provisions of §§ 22-24-27 to 22-24-37, inclusive, do not apply to any persons who may possess or distribute obscene matter or participate in conduct, otherwise proscribed by those sections, if such possession, distribution, or conduct occurs:

(1) In the course of law enforcement and judicial activities;

(2) In the course of bona fide school, college, university, museum, or public library activities or in the course of employment of such an organization or retail outlet affiliated with and serving the educational purposes of such an organization; or

(3) In the course of employment as a moving picture machine operator, or assistant operator, in a motion picture theater in connection with a motion picture film or show exhibited in such theater if such operator or assistant operator has no financial interest in the motion picture theater wherein that operator or assistant operator is so employed other than wages received or owed;
or like circumstances of justification if the possession, distribution, or conduct is not limited to the subject matter's appeal to prurient interests.

Source: SL 1973, ch 148; SDCL Supp, § 22-24-12.1; SL 1974, ch 165, § 2; SL 2005, ch 120, § 311.



§ 22-24-38 to 22-24-51. Repealed.

22-24-38 to 22-24-51. Repealed by SL 1978, ch 178, § 577



§ 22-24-52 to 22-24-54. Repealed.

22-24-52 to 22-24-54. Repealed by SL 1978, ch 164, §§ 9, 11, 13



§ 22-24-55 Public schools to restrict access to obscene materials on public accesscomputers.

22-24-55. Public schools to restrict access to obscene materials on public access computers. Any public school that provides a public access computer shall do one or both of the following:

(1) Equip the computer with software that will limit minors' ability to gain access to obscene materials or purchase internet connectivity from an internet service provider that provides filter services to limit access to obscene materials; or

(2) Develop and implement, by January 1, 2001, a local policy that establishes measures to restrict minors from computer access to obscene materials.
Source: SL 1999, ch 76, § 1; SL 2005, ch 120, § 312.



§ 22-24-56 Public libraries to restrict access to obscene materials on public accesscomputers.

22-24-56. Public libraries to restrict access to obscene materials on public access computers. Any public library that provides a public access computer shall develop and implement, by January 1, 2001, a local policy that establishes measures to restrict minors from computer access to obscene materials.

Source: SL 1999, ch 76, § 2.



§ 22-24-57 Complying public school or library not liable for damages.

22-24-57. Complying public school or library not liable for damages. No public school that complies with § 22-24-55 or any public library that complies with § 22-24-56 may be held liable for any damages that may arise from a minor gaining access to obscene materials through the use of a public access computer that is owned or controlled by the public school or public library.

Source: SL 1999, ch 76, § 3; SL 2005, ch 120, § 313.



§ 22-24-58 Obscene material defined.

22-24-58. Obscene material defined. For the purposes of §§ 22-24-55 to 22-24-59, inclusive, obscene material is defined pursuant to subdivision 22-24-27(11).

Source: SL 1999, ch 76, § 4; SL 2005, ch 120, § 314.



§ 22-24-59 Public access computer defined.

22-24-59. Public access computer defined. For the purposes of §§ 22-24-55 to 22-24-59, inclusive, a public access computer is any computer that is located in a public school or public library.

Source: SL 1999, ch 76, § 5.



§ 22-24-60 Prepaid adult entertainment card defined.

22-24-60. Prepaid adult entertainment card defined. For the purposes of §§ 22-24-60 to 22-24-68, inclusive, a prepaid adult entertainment card is a product, either sold at wholesale, retail, or distributed gratis as a promotion, which permits the cardholder to access one or more erotic or pornographic internet sites by means of a predetermined user identification and password unique to each card.

Source: SL 2002, ch 112, § 1.



§ 22-24-61 Sale or distribution of prepaid adult entertainment card to minors asmisdemeanor.

22-24-61. Sale or distribution of prepaid adult entertainment card to minors as misdemeanor. It is a Class 1 misdemeanor to sell, give, or distribute any prepaid adult entertainment card or any prepaid adult entertainment telephone card to any person under eighteen years of age.

Source: SL 2002, ch 112, § 2.



§ 22-24-62 Prepaid adult entertainment telephone card defined.

22-24-62. Prepaid adult entertainment telephone card defined. A prepaid adult entertainment telephone card is a product, either sold at wholesale, retail, or distributed gratis as a promotion, which permits the cardholder to access one or more adult entertainment telephone services for a predetermined number of minutes by means of a telephone number and an access code or password unique to each card.

Source: SL 2002, ch 112, § 3.



§ 22-24-63 Persons violating § 22-24-61 liable for civil damages.

22-24-63. Persons violating § 22-24-61 liable for civil damages. Any person who knowingly participates in any conduct proscribed by §§ 22-24-60 to 22-24-68, inclusive, is liable for civil damages.

Source: SL 2002, ch 112, § 4.



§ 22-24-64 Persons who may bring actions for damages.

22-24-64. Persons who may bring actions for damages. Any of the following persons may bring an action for damages caused by another person's conduct as proscribed by §§ 22-24-60 to 22-24-68, inclusive:

(1) The victimized minor;

(2) Any parent, legal guardian, or sibling of a victimized minor; or

(3) Any person injured as a result of the willful, reckless, or negligent actions of a person who knowingly participated in conduct proscribed by §§ 22-24-60 to 22-24-68, inclusive.

If the parent or guardian is named as a defendant in the action, the court shall appoint a special guardian to bring the action on behalf of the minor.

Source: SL 2002, ch 112, § 5; SL 2005, ch 120, § 315.



§ 22-24-65 Persons from whom damages may be sought.

22-24-65. Persons from whom damages may be sought. Any person entitled to bring an action under § 22-24-64 may seek damages from any person who knowingly participated in the sale or in the chain of distribution of any prepaid adult entertainment card or any prepaid adult entertainment telephone card proscribed by §§ 22-24-60 to 22-24-68, inclusive.

Source: SL 2002, ch 112, § 6.



§ 22-24-66 Damages that may be recovered.

22-24-66. Damages that may be recovered. Any person entitled to bring an action under § 22-24-64 may recover the following damages:

(1) Economic damages, including the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, support expenses, accidents or injury, and any other pecuniary loss proximately caused by the proscribed conduct;

(2) Noneconomic damages, including physical and emotional pain, suffering, physical impairment, emotional distress, mental anguish, disfigurement, loss of enjoyment, loss of companionship, services, and consortium, and other nonpecuniary losses proximately caused by the proscribed conduct;

(3) Exemplary damages;

(4) Attorneys' fees; and

(5) Disbursements.
Source: SL 2002, ch 112, § 7; SL 2005, ch 120, § 316.



§ 22-24-67 Statute of limitations.

22-24-67. Statute of limitations. Any action for damages under §§ 22-24-60 to 22-24-68, inclusive, shall be commenced within six years of the time the plaintiff knew, or had reason to know, of any injury caused by violations of §§ 22-24-60 to 22-24-68, inclusive. The knowledge of a parent, guardian, or custodian may not be imputed to the minor.

For a plaintiff, the statute of limitations under this section is tolled while any potential plaintiff is incapacitated by minority.

Source: SL 2002, ch 112, § 8.



§ 22-24-68 Prepaid adult entertainment cards subject to seizure and destruction.

22-24-68. Prepaid adult entertainment cards subject to seizure and destruction. As a public nuisance, all prepaid adult entertainment cards and prepaid adult entertainment telephone cards are subject to seizure and destruction without compensation by any law enforcement agency with appropriate jurisdiction.

Source: SL 2002, ch 112, § 9.






Chapter 24A - Child Pornography

§ 22-24A-1 Sale of child pornography--Felony.

22-24A-1. Sale of child pornography--Felony. Any person who sells, or displays for sale, any book, magazine, pamphlet, slide, photograph, film, or electronic or digital media image depicting a minor engaging in a prohibited sexual act, or engaging in an activity that involves nudity, or in the simulation of any such act is guilty of a Class 6 felony.

Source: SL 1978, ch 159, § 4; SL 2002, ch 109, § 4; SDCL, § 22-22-24; SL 2005, ch 120, § 407.



§ 22-24A-2 Definitions.

22-24A-2. Definitions. Terms used in §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, mean:

(1) "Adult," any person eighteen years of age or older;

(2) "Child pornography," any image or visual depiction of a minor engaged in prohibited sexual acts;

(3) "Child" or "minor," any person under the age of eighteen years;

(4) "Computer," any electronic, magnetic, optical, electrochemical, or other high-speed data processing device performing logical, arithmetic, or storage functions and includes any data storage facility or communications facility directly related to or operating in conjunction with such device, including wireless communication devices such as cellular phones. The term also includes any on-line service, internet service, or internet bulletin board;

(5) Deleted by SL 2005, ch 120, § 408

(6) "Digital media," any electronic storage device, including a floppy disk or other magnetic storage device or any compact disc that has memory and the capacity to store audio, video, or written materials;

(7) "Harmful to minors," any reproduction, imitation, characterization, description, visual depiction, exhibition, presentation, or representation, of whatever kind or form, depicting nudity, sexual conduct, or sexual excitement if it:

(a) Predominantly appeals to the prurient, shameful, or morbid interest of minors;

(b) Is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for minors; and

(c) Taken as a whole, is without serious literary, artistic, political, or scientific value for minors.

This term does not include a mother's breast-feeding of her baby;

(8) "Masochism," sexual gratification achieved by a person through, or the association of sexual activity with, submission or subjection to physical pain, suffering, humiliation, torture, or death;

(9) "Nudity," the showing or the simulated showing of the human male or female genitals, pubic area, or buttocks with less than a fully opaque covering; or the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple; or the depiction of covered male genitals in a discernibly turgid state for the purpose of creating sexual excitement. This term does not include a mother's breast-feeding of her baby irrespective of whether or not the nipple is covered during or incidental to feeding;

(10) "Obscene," the status of material which:

(a) The average person, applying contemporary community standards, would find, taken as a whole, appeals to the prurient interest;

(b) Depicts or describes, in a patently offensive way, prohibited sexual acts; and

(c) Taken as a whole, lacks serious literary, artistic, political, or scientific value.

This term does not include a mother's breast-feeding of her baby;

(11) "Person," includes individuals, children, firms, associations, joint ventures, partnerships, estates, trusts, business trusts, syndicates, fiduciaries, corporations, and all other groups or combinations;

(12) "Sadism," sexual gratification achieved through, or the association of sexual activity with, the infliction of physical pain, suffering, humiliation, torture, or death;

(13) "Sadomasochistic abuse," flagellation or torture by or upon a minor, or the condition of being fettered, bound, or otherwise physically restrained, for the purpose of deriving sexual satisfaction, or satisfaction brought about as a result of sadistic violence, from inflicting harm on another or receiving such harm oneself;

(14) "Sexual battery," oral, anal, or vaginal penetration by, or union with, the sexual organ of another or the anal or vaginal penetration of another by any other object. This term does not include an act done for a bona fide medical purpose;

(15) "Sexual bestiality," any sexual act, actual or simulated, between a person and an animal involving the sex organ of the one and the mouth, anus, or vagina of the other;

(16) "Prohibited sexual act," actual or simulated sexual intercourse, sadism, masochism, sexual bestiality, incest, masturbation, or sadomasochistic abuse; actual or simulated exhibition of the genitals, the pubic or rectal area, or the bare feminine breasts, in a lewd or lascivious manner; actual physical contact with a person's clothed or unclothed genitals, pubic area, buttocks, or, if such person is a female, breast with the intent to arouse or gratify the sexual desire of either party; defecation or urination for the purpose of creating sexual excitement in the viewer; or any act or conduct which constitutes sexual battery or simulates that sexual battery is being or will be committed. The term includes encouraging, aiding, abetting or enticing any person to commit any such acts as provided in this subdivision. The term does not include a mother's breast-feeding of her baby;

(17) "Sexual excitement," the condition of the human male or female genitals if in a state of sexual stimulation or arousal;

(18) "Sexually oriented material," any book, article, magazine, publication, visual depiction or written matter of any kind or any drawing, etching, painting, photograph, motion picture film, or sound recording that depicts sexual activity, actual or simulated, involving human beings or human beings and animals, that exhibits uncovered human genitals or the pubic region in a lewd or lascivious manner, or that exhibits human male genitals in a discernibly turgid state, even if completely and opaquely covered;

(19) "Simulated," the explicit depiction of conduct described in subdivision (16) of this section that creates the appearance of such conduct and that exhibits any uncovered portion of the breasts, genitals, or anus;

(20) "Visual depiction," any developed and undeveloped film, photograph, slide and videotape, and any photocopy, drawing, printed or written material, and any data stored on computer disk, digital media, or by electronic means that are capable of conversion into a visual image.
Source: SL 2002, ch 109, § 6; SDCL, § 22-22-24.1; SL 2005, ch 120, §§ 407, 408; SL 2006, ch 122, § 1.



§ 22-24A-3 Possessing, manufacturing, or distributing child pornography--Felonies_Assessment.

22-24A-3. Possessing, manufacturing, or distributing child pornography--Felonies--Assessment. A person is guilty of possessing, manufacturing, or distributing child pornography if the person:

(1) Creates any visual depiction of a minor engaging in a prohibited sexual act, or in the simulation of such an act;

(2) Causes or knowingly permits the creation of any visual depiction of a minor engaged in a prohibited sexual act, or in the simulation of such an act; or

(3) Knowingly possesses, distributes, or otherwise disseminates any visual depiction of a minor engaging in a prohibited sexual act, or in the simulation of such an act.

Consent to performing these proscribed acts by a minor or a minor's parent, guardian, or custodian, or mistake as to the minor's age is not a defense to a charge of violating this section.

A violation of this section is a Class 4 felony. If a person is convicted of a second or subsequent violation of this section within fifteen years of the prior conviction, the violation is a Class 3 felony.

The court shall order an assessment pursuant to § 22-22-1.3 of any person convicted of violating this section.

Source: SL 2002, ch 109, § 7; SDCL, § 22-22-24.2; SL 2005, ch 120, §§ 407, 409; SL 2006, ch 121, § 6.



§ 22-24A-4 Minor and solicit defined.

22-24A-4. Minor and solicit defined. Terms used in § 22-24A-5 mean:

(1) "Minor," a person fifteen years of age or younger; and

(2) "Solicit," to seduce, lure, entice or persuade, or attempt to seduce, lure, entice or persuade a specific person by telephone, in person, by letter, by using a computer or any other electronic means.
Source: SL 2002, ch 109, § 9; SDCL, § 22-22-24.4; SL 2005, ch 120, § 407.



§ 22-24A-5 Solicitation of a minor--Felony--Assessment.

22-24A-5. Solicitation of a minor--Felony--Assessment. A person is guilty of solicitation of a minor if the person eighteen years of age or older:

(1) Solicits a minor, or someone the person reasonably believes is a minor, to engage in a prohibited sexual act; or

(2) Knowingly compiles or transmits by means of a computer; or prints, publishes or reproduces by other computerized means; or buys, sells, receives, exchanges or disseminates, any notice, statement or advertisement of any minor's name, telephone number, place of residence, physical characteristics or other descriptive or identifying information for the purpose of soliciting a minor or someone the person reasonably believes is a minor to engage in a prohibited sexual act.

The fact that an undercover operative or law enforcement officer was involved in the detection and investigation of an offense under this section does not constitute a defense to a prosecution under this section.

Consent to performing a prohibited sexual act by a minor or a minor's parent, guardian, or custodian, or mistake as to the minor's age is not a defense to a charge of violating this section.

A violation of this section is a Class 4 felony.

The court shall order an assessment pursuant to § 22-22-1.3 of any person convicted of violating this section.

Source: SL 2002, ch 109, § 10; SDCL § 22-22-24.5; SL 2005, ch 120, §§ 407, 410; SL 2006, ch 121, § 8; SL 2010, ch 116, § 1.



§ 22-24A-6 Nonresident violating child protection laws subject to state court jurisdiction--Secretary of State as agent for service of process--Personal service.

22-24A-6. Nonresident violating child protection laws subject to state court jurisdiction--Secretary of State as agent for service of process--Personal service. Any person, not a citizen or resident of this state, whose actions or conduct constitute a violation of §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, and whose actions or conduct involve a child residing in this state, or someone the person reasonably believes is a child residing in this state, is for the purpose of §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, deemed to be transacting business in this state and by that act:

(1) Submits to the jurisdiction of the courts of this state in any civil proceeding commenced under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive; and

(2) Constitutes the secretary of state as agent for service of legal process in any civil proceeding commenced under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive; and consents that service of legal process shall be made by serving a copy upon the secretary of state or by filing a copy in the secretary of state's office, and that this service shall be sufficient service if, within one day after service, notice of the service and a copy of the process are sent by registered mail by plaintiff to the person at the person's last-known address and proof of such mailing filed with the clerk of court within one day after mailing.

The service of legal process upon any person who is subject to the jurisdiction of the courts of this state, as provided in this section, may also be made by personally serving the summons upon the person outside this state with the same force and effect as though summons had been personally served within this state. Such service shall be made in like manner as service within this state. No order of court is required. An affidavit of the server shall be filed stating the time, manner and place of service. The court may consider the affidavit, or any other competent proofs, in determining whether service has been properly made.

Source: SL 2002, ch 109, § 13; SDCL, § 22-22-24.6; SL 2005, ch 120, § 407.



§ 22-24A-7 Liability for civil damages.

22-24A-7. Liability for civil damages. Any person, except a minor, who knowingly participates in any conduct proscribed by §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, is liable for civil damages.

Source: SL 2002, ch 109, § 14; SDCL, § 22-22-24.7; SL 2005, ch 120, § 407.



§ 22-24A-8 Persons who may bring action for damages.

22-24A-8. Persons who may bring action for damages. Any of the following persons may bring an action for damages caused by another person's conduct as proscribed by §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive:

(1) The child;

(2) Any parent, legal guardian, or sibling of a victimized child;

(3) Any medical facility, insurer, governmental entity, employer, or other entity that funds a treatment program or employee assistance program for the child or that otherwise expended money or provided services on behalf of the child;

(4) Any person injured as a result of the willful, reckless, or negligent actions of a person who knowingly participated in conduct proscribed by §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive.

If the parent or guardian is named as a defendant in the action, the court shall appoint a special guardian to bring the action on behalf of the child.

Source: SL 2002, ch 109, § 15; SDCL, § 22-22-24.8; SL 2005, ch 120, §§ 407, 411.



§ 22-24A-9 Persons from whom damages may be sought.

22-24A-9. Persons from whom damages may be sought. Any person entitled to bring an action under § 22-24A-8 may seek damages from any person, except a minor, who knowingly participated in the production or in the chain of distribution of any visual depiction proscribed by §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive.

Source: SL 2002, ch 109, § 16; SDCL, § 22-22-24.9; SL 2005, ch 120, § 407.



§ 22-24A-10 Damages recoverable.

22-24A-10. Damages recoverable. Any person entitled to bring an action under § 22-24A-8 may recover all of the following damages:

(1) Economic damages, including the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, support expenses, accidents or injury, and any other pecuniary loss proximately caused by the proscribed conduct;

(2) Noneconomic damages, including physical and emotional pain, suffering, physical impairment, emotional distress, mental anguish, disfigurement, loss of enjoyment, loss of companionship, services, and consortium, and other nonpecuniary losses proximately caused by the proscribed conduct;

(3) Exemplary damages;

(4) Attorneys' fees; and

(5) Disbursements.
Source: SL 2002, ch 109, § 17; SDCL, § 22-22-24.10; SL 2005, ch 120, § 407.



§ 22-24A-11 Joinder of plaintiffs--Joinder of defendants.

22-24A-11. Joinder of plaintiffs--Joinder of defendants. Two or more persons may join in one action under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, as plaintiffs if their respective actions have at least one common occurrence of proscribed conduct under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, and if any portion of the period of such conduct overlaps with the period for every other plaintiff. Two or more persons may be joined in one action under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, as defendants if those persons are liable to at least one plaintiff.

Source: SL 2002, ch 109, § 18; SDCL, § 22-22-24.11; SL 2005, ch 120, § 407.



§ 22-24A-12 Judgment debtor ineligible to exempt property from levy or execution--Exception.

22-24A-12. Judgment debtor ineligible to exempt property from levy or execution--Exception. Any person against whom a judgment has been rendered under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, is not eligible to exempt any property, of whatever kind, from process to levy or process to execute on the judgment. Any assets sought to satisfy a judgment under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, that are named in a forfeiture action or have been seized for forfeiture by any state or federal agency may not be used to satisfy a judgment unless and until the assets have been released following the conclusion of the forfeiture action or released by the agency that seized the assets.

Source: SL 2002, ch 109, § 19; SDCL, § 22-22-24.12; SL 2005, ch 120, § 407.



§ 22-24A-13 Statute of limitations.

22-24A-13. Statute of limitations. Any action for damages under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, shall be commenced within six years of the time the plaintiff knew, or had reason to know, of any injury caused by violations of §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive. The knowledge of a parent, guardian, or custodian may not be imputed to the minor.

For a plaintiff, the statute of limitations under this section is tolled while any potential plaintiff is incapacitated by minority.

Source: SL 2002, ch 109, § 20; SDCL, § 22-22-24.13; SL 2005, ch 120, § 407.



§ 22-24A-14 Civil action stayed pending completion of criminal action--Statute of limitationstolled.

22-24A-14. Civil action stayed pending completion of criminal action--Statute of limitations tolled. On motion by a governmental agency involved in an investigation or prosecution, any civil action brought under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, shall be stayed until the completion of the criminal investigation or prosecution that gave rise to the motion for a stay of the action. The statute of limitations as provided in § 22-24A-13 shall be tolled for the time any such stay is in effect.

Source: SL 2002, ch 109, § 21; SDCL, § 22-22-24.14; SL 2005, ch 120, § 407.



§ 22-24A-15 Person convicted forfeits certain property interests--Distribution of seized assets.

22-24A-15. Person convicted forfeits certain property interests--Distribution of seized assets. Any person who is convicted of an offense under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, shall forfeit to the state the person's interest in the following and no property right exists in them:

(1) Any photograph, film, videotape, book, digital media or visual depiction that has been manufactured, distributed, purchased, possessed, acquired, or received in violation of §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive;

(2) Any material, product, and equipment of any kind that is used or intended for use in manufacturing, processing, publishing, selling, possessing, or distributing any visual depiction proscribed by §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive;

(3) Any property that is used, or intended for use, as a container for property described in subdivisions (1) and (2) of this section, including any computers and digital media;

(4) Any conveyances including aircraft, vehicles, or vessels, that transport, possess, or conceal, or that is used, or intended for use, to transport, or in any manner facilitate the transportation, sale, receipt, possession or concealment of any visual depiction proscribed under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive;

(5) Any book, record, and research, including microfilm, tape, and data that is used, or intended for use, in violation of §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive;

(6) Any funds or other things of value used for the purposes of unlawfully purchasing, attempting to purchase, distributing, or attempting to acquire or distribute any visual depiction proscribed by §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive;

(7) Any asset, interest, profit, income, and proceed acquired or derived from the unlawful sale or purchase, attempted sale or purchase, distribution, or attempted distribution of any visual depiction proscribed by §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive.

Any property described in subdivision (1) of this section shall be deemed contraband and shall be summarily forfeited to the state. Any other property seized and forfeited shall be used to reimburse the actual costs of the criminal investigation and prosecution. Any amount over and above the amount necessary to reimburse for the investigation and prosecution shall be used to satisfy any civil judgments. The attorney general shall promulgate rules, pursuant to chapter 1-26, to implement the distribution of seized and forfeited assets.

Source: SL 2002, ch 109, § 22; SDCL, § 22-22-24.15; SL 2005, ch 120, §§ 407, 412.



§ 22-24A-16 Internet service providers to report suspected violations of child pornography laws--Permitting subscriber to use service for child pornography prohibited--Misdemeanor.

22-24A-16. Internet service providers to report suspected violations of child pornography laws--Permitting subscriber to use service for child pornography prohibited--Misdemeanor. Any person working at or for an internet service provider or other electronic communication service who has knowledge of or observes, within the scope of the person's professional capacity or employment, a visual depiction that depicts a minor whom the person knows or reasonably should know to be under the age of eighteen, engaged in prohibited sexual acts or in the simulation of prohibited sexual acts, shall report the depiction to his or her employer or supervisor. The depiction shall then be reported to an appropriate law enforcement agency as soon as reasonably possible. The provider need not report to law enforcement depictions involving mere nudity of the minor, but shall report visual depictions involving prohibited sexual acts. This section may not be construed to require a provider to review all visual depictions received by subscribers or handled by the provider within the provider's professional capacity or employment.

It is unlawful for any owner or operator of a computer on-line service, internet service, or local internet bulletin board service knowingly to permit a subscriber to utilize the service to produce or reproduce visual depictions of prohibited sexual acts with a minor.

A violation of this section is a Class 1 misdemeanor. However, a violation of this section does not constitute grounds for a civil action for damages against any person.

Source: SL 2002, ch 109, § 23; SDCL, § 22-22-24.16; SL 2005, ch 120, § 407.



§ 22-24A-17 Film processors to report suspected violations of child pornography laws--Permittinguse of services for child pornography prohibited--Misdemeanor.

22-24A-17. Film processors to report suspected violations of child pornography laws--Permitting use of services for child pornography prohibited--Misdemeanor. Any person working at or for a commercial film and photograph print processor who has knowledge of or observes, within the scope of the processor's professional capacity or employment, a film, photograph, video tape, negative, slide or other visual depiction that depicts a minor whom the processor knows or reasonably should know to be under the age of eighteen, engaged in prohibited sexual acts or in the simulation of prohibited sexual acts, shall report the depiction to his or her employer or supervisor. The depiction shall then be reported to an appropriate law enforcement agency as soon as reasonably possible. The processor need not report to law enforcement depictions involving mere nudity of the minor, but shall report visual depictions involving prohibited sexual acts. This section may not be construed to require a processor to review all films, photographs, videotapes, negatives, or slides delivered to the processor within the processor's professional capacity or employment.

It is unlawful for any owner or operator of a photography or film studio, photograph or film developing service, photograph or film reproducing service, or video to film reproducing service knowingly to permit any person to utilize photograph or film reproduction or development services to produce or reproduce visual depictions of prohibited sexual acts with a minor.

A violation of this section is a Class 1 misdemeanor. However, a violation of this section does not constitute grounds for a civil action for damages against any person.

Source: SL 2002, ch 109, § 24; SDCL, § 22-22-24.17; SL 2005, ch 120, § 407.



§ 22-24A-18 Computer repair technicians to report suspected violations of child pornographylaws--Misdemeanor.

22-24A-18. Computer repair technicians to report suspected violations of child pornography laws--Misdemeanor. Any commercial computer repair technician who has knowledge of or observes, within the scope of the technician's professional capacity or employment, a film, photograph, video tape, negative, slide or other visual depiction of a minor whom the technician knows or reasonably should know to be under the age of eighteen, engaged in prohibited sexual acts or in the simulation of prohibited sexual acts, shall report the depiction to an appropriate law enforcement agency as soon as reasonably possible. The computer repair technician need not report to law enforcement depictions involving mere nudity of the minor, but shall report visual depictions involving prohibited sexual acts. This section may not be construed to require a computer repair technician to review all data, disks, or tapes delivered to the computer repair technician within the computer repair technician's professional capacity or employment.

A violation of this section is a Class 1 misdemeanor. However, a violation of this section does not constitute grounds for a civil action for damages against any person.

Source: SL 2002, ch 109, § 25; SDCL, § 22-22-24.18; SL 2005, ch 120, § 407.



§ 22-24A-19 Child sexual exploitation laws inapplicable to certain official duties.

22-24A-19. Child sexual exploitation laws inapplicable to certain official duties. The provisions of §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, do not apply to the performance of official duties by any law enforcement officer, court employee, attorney, licensed physician, psychologist, social worker, or any person acting at the direction of a licensed physician, psychologist, or social worker in the course of a bona fide treatment or professional education program.

Source: SL 2002, ch 109, § 26; SDCL, § 22-22-24.19; SL 2005, ch 120, §§ 407, 413.



§ 22-24A-20 Exemption of publications with redeeming social value.

22-24A-20. Exemption of publications with redeeming social value. The provisions of §§ 22-22-24.3, 22-24A-1, 22-24A-3, and 22-24A-5 do not apply to the selling, lending, distributing, exhibiting, giving away, showing, possessing, or making of films, photographs, or other materials involving only nudity, if the materials are made for and have a serious literary, artistic, educational, or scientific value.

Source: SL 1978, ch 159, § 5; SL 2002, ch 109, § 33; SDCL, § 22-22-25; SL 2005, ch 120, §§ 407, 414.






Chapter 24B - Sex Offender Registry

§ 22-24B-1 Sex crimes defined.

22-24B-1. Sex crimes defined. For the purposes of §§ 22-24B-2 to 22-24B-14, inclusive, a sex crime is any of the following crimes regardless of the date of the commission of the offense or the date of conviction:

(1) Rape as set forth in § 22-22-1;

(2) Felony sexual contact with a minor under sixteen as set forth in § 22-22-7 if committed by an adult;

(3) Sexual contact with a person incapable of consenting as set forth in § 22-22-7.2;

(4) Incest if committed by an adult;

(5) Possessing, manufacturing, or distributing child pornography as set forth in § 22-24A-3;

(6) Sale of child pornography as set forth in § 22-24A-1;

(7) Sexual exploitation of a minor as set forth in § 22-22-24.3;

(8) Kidnapping, as set forth in § 22-19-1, if the victim of the criminal act is a minor;

(9) Promotion of prostitution of a minor as set forth in subdivision 22-23-2(2);

(10) Criminal pedophilia as previously set forth in § 22-22-30.1;

(11) Felony indecent exposure as previously set forth in former § 22-24-1 or felony indecent exposure as set forth in § 22-24-1.2;

(12) Solicitation of a minor as set forth in § 22-24A-5;

(13) Felony indecent exposure as set forth in § 22-24-1.3;

(14) Bestiality as set forth in § 22-22-42;

(15) An attempt to commit any of the crimes listed in this section or any conspiracy or solicitation to commit any of the crimes listed in this section;

(16) Any crime committed in a place other than this state which would constitute a sex crime under this section if committed in this state;

(17) Any federal crime or court martial offense that would constitute a sex crime under federal law;

(18) Any crime committed in another state if that state also requires that anyone convicted of that crime register as a sex offender in that state; or

(19) If the victim is a minor:

(a) Any sexual acts between a jail employee and a detainee as set forth in § 22-22-7.6;

(b) Any sexual contact by a psychotherapist as set forth in § 22-22-28; or

(c) Any sexual penetration by a psychotherapist as set forth in § 22-22-29;

(20) Intentional exposure to HIV infection as set forth in subdivision (1) of § 22-18-31.
Source: SL 1994, ch 174, § 1; SL 1995, ch 123, § 1; SL 1997, ch 134, § 1; SL 1998, ch 136, § 4; SL 2002, ch 109, § 11; SL 2002, ch 110, § 1; SL 2003, ch 127, § 4; SL 2004, ch 153, § 1; SDCL § 22-22-30; SL 2005, ch 120, §§ 415, 416; SL 2006, ch 123, § 1; SL 2008, ch 110, § 1; SL 2010, ch 117, § 1; SL 2010, ch 119, § 9.



§ 22-24B-1.1 Business day defined.

22-24B-1.1. Business day defined. For the purposes of this chapter, the term, business day, is defined to mean the same as subdivision 37-24-1(2).

Source: SL 2010, ch 118, § 5.



§ 22-24B-2 Registration of convicted sex offenders--Time limit--Violation as felony--Discharge.

22-24B-2. Registration of convicted sex offenders--Time limit--Violation as felony--Discharge. Any person who has been convicted for commission of a sex crime, as defined in § 22-24B-1, shall register as a sex offender. The term, convicted, includes a verdict or plea of guilty, a plea of nolo contendere, and a suspended imposition of sentence which has not been discharged pursuant to § 23A-27-14 prior to July 1, 1995. Any juvenile fourteen years or older shall register as a sex offender if that juvenile has been adjudicated of rape as defined in subdivision 22-24B-1(1), or of an out-of-state or federal offense that is comparable to the elements of these crimes of rape or any crime committed in another state if the state also requires a juvenile adjudicated of that crime to register as a sex offender in that state. The term, adjudicated, includes a court's finding of delinquency, an admission, and a suspended adjudication of delinquency which has not been discharged pursuant to § 26-8C-4 prior to July 1, 2009. The sex offender shall register within three business days of coming into any county to reside, temporarily domicile, attend school, attend postsecondary education classes, or work. Registration shall be with the chief of police of the municipality in which the sex offender resides, temporarily domiciles, attends school, attends postsecondary education classes, or works, or, if no chief of police exists, then with the sheriff of the county. If the sex offender is not otherwise registered in the state, the sex offender shall register within three business days of coming into any county when the sex offender applies for or receives a South Dakota driver license, registers a motor vehicle, establishes a postal address, or registers to vote. A violation of this section is a Class 6 felony. Any person whose sentence is discharged under § 23A-27-14 after July 1, 1995, shall forward a certified copy of such formal discharge by certified mail to the Division of Criminal Investigation and to local law enforcement where the person is then registered under this section. Upon receipt of such notice, the person shall be removed from the sex offender registry open to public inspection and shall be relieved of further registration requirements under this section. Any juvenile whose suspended adjudication is discharged under § 26-8C-4 after July 1, 2009, shall forward a certified copy of the formal discharge by certified mail to the Division of Criminal Investigation and to local law enforcement where the juvenile is then registered under this section. Upon receipt of the notice, the juvenile shall be removed from the sex offender registry open to public inspection and shall be relieved of further registration requirements under this section.

Source: SL 1994, ch 174, § 2; SL 1995, ch 123, § 2; SL 1997, ch 135, § 1; SL 2002, ch 110, § 2; SDCL § 22-22-31; SL 2005, ch 120, §§ 415, 417; SL 2006, ch 123, § 2; SL 2009, ch 117, § 1; SL 2010, ch 118, § 1; SL 2010, ch 119, § 8.



§ 22-24B-2.1 Sex offender registry consists of three tiers.

22-24B-2.1. Sex offender registry consists of three tiers. The sex offender registry shall consist of three tiers as provided for in §§ 22-24B-19 to 22-24B-19.2, inclusive. Placement in Tier III requires registrants to register throughout their lifetime. Placement in Tier II requires registrants to register for a minimum of twenty-five years. Placement in Tier I requires registrants to register for a minimum of ten years.

Source: SL 2010, ch 119, § 7.



§ 22-24B-3 Work defined.

22-24B-3. Work defined. As used in § 22-24B-2, the term, work, includes employment that is full-time or part-time for a period of time exceeding fourteen days or for an aggregate period of time exceeding thirty days during any calendar year, whether financially compensated, volunteered, or for the purpose of government or educational benefit.

Source: SL 2005, ch 120, § 424.



§ 22-24B-4 Attends school and attends classes defined.

22-24B-4. Attends school and attends classes defined. As used in § 22-24B-2, the term, attends school, and the term, attends classes, refer to any person who is enrolled on a full-time or part-time basis, in any public or private educational institution, including any secondary school, trade, or professional institution, or institution of higher education.

Source: SL 2005, ch 120, § 425.



§ 22-24B-5 Annual verification form mailed to registered offender--Return of form--Failure toreturn form_Violation as felony.

22-24B-5. Annual verification form mailed to registered offender--Return of form--Failure to return form--Violation as felony. The Division of Criminal Investigation shall mail a nonforwardable verification form at least once annually to the last reported address of each person registered under § 22-24B-2. The person shall return the verification form to the Division of Criminal Investigation within ten days after receipt of any such form. The verification form shall be signed by the person required to register and shall state that the person still resides at the address last reported to the Division of Criminal Investigation. If the person fails to return the verification form to the Division of Criminal Investigation within ten days after receipt of the form, the person is in violation of this section. Nonreceipt of a registration verification does not constitute a defense to failure to comply with this section. A violation of this section is a Class 6 felony.

Source: SL 1995, ch 123, § 3; SL 2002, ch 110, § 3; SDCL, § 22-22-31.1; SL 2005, ch 120, § 415; SL 2006, ch 123, § 3.



§ 22-24B-6 Commencement or change in enrollment or employment--Report to local lawenforcement--Time limit--Violation as felony.

22-24B-6. Commencement or change in enrollment or employment--Report to local law enforcement--Time limit--Violation as felony. Any person who is registered as required by § 22-24B-2 and who is employed, carries on a vocation, or attends postsecondary classes at an institution of higher education, institution of higher learning, or technical institute in this state shall, within three business days of any commencement and within three business days of termination of such enrollment or employment or change in employer, report to the chief of police or county sheriff where the institution is located and complete a registration update form. A violation of this section is a Class 6 felony.

Source: SL 2003, ch 125, § 1; SDCL § 22-22-31.3; SL 2005, ch 120, § 415; SL 2006, ch 123, § 5; SL 2010, ch 118, § 2.



§ 22-24B-7 Registration every six months--Violation as felony.

22-24B-7. Registration every six months--Violation as felony. Any person who is subject to the provisions of § 22-24B-2 shall reregister every six months in the same manner as may be provided by law for initial registration. Such person shall reregister during the calendar month during which the registrant was born and six months following the person's birth month.

A violation of this section is a Class 6 felony.

Source: SL 2003, ch 126, § 1; SDCL, § 22-22-31.4; SL 2005, ch 120, § 415; SL 2006, ch 123, § 6.



§ 22-24B-8 Information required for sex offender registration--DNA sample--Violation as felony.

22-24B-8. Information required for sex offender registration--DNA sample--Violation as felony. The registration shall include the following information which, unless otherwise indicated, shall be provided by the offender:

(1) Name and all aliases used;

(2) Complete description, photographs, fingerprints and palm prints collected and provided by the registering agency;

(3) Residence, length of time at that residence including the date the residence was established, and length of time expected to remain at that residence;

(4) The type of sex crime convicted of;

(5) The date of commission and the date of conviction of any sex crime committed;

(6) Social Security number on a separate confidential form;

(7) Driver license number and state of issuance;

(8) Whether or not the registrant is receiving or has received any sex offender treatment;

(9) Employer name, address, and phone number or school name, address, and phone number;

(10) Length of employment or length of attendance at school;

(11) Occupation or vocation;

(12) Vehicle license plate number of any vehicle owned by the offender;

(13) Information identifying any internet accounts of the offender as well as any user names, screen names, and aliases that the offender uses on the internet;

(14) A listing of all felony convictions, in any jurisdiction, for crimes committed as an adult and sex offense convictions and adjudications subject to sex offender registry provided by the offender and confirmed by the registering agency;

(15) A description of the offense, provided by the prosecuting attorney;

(16) Acknowledgment whether the offender is currently an inmate, parolee, juvenile in department of corrections placement or under aftercare supervision, county or city jail inmate or detainee in a juvenile detention center, provided by the offender and confirmed by the administering body of the correctional facility;

(17) Acknowledgment whether the offender is subject to community safety zone restrictions, provided by the registering agency;

(18) The name, address and phone number of two local contacts, who have regular interaction with the offender and the name, address and phone number of the offender's next of kin;

(19) Passport and any document establishing immigration status, including the document type and number; and

(20) Any professional, occupational, business or trade license from any jurisdiction.

In addition, at the time of the offender's registration, the registering agency will collect a DNA sample and submit the sample to the South Dakota State Forensic Laboratory in accordance with procedures established by the South Dakota State Forensic Laboratory. The collection of DNA at the time of the registration is not required if the registering agency can confirm that DNA collection and submission to the South Dakota State Forensic Laboratory has already occurred.

Any failure by the offender to accurately provide the information required by this section is a Class 6 felony.

Source: SL 1994, ch 174, § 3; SL 1998, ch 134, § 2; SL 2003, ch 125, § 2; SDCL § 22-22-32; SL 2005, ch 120, § 415; SL 2006, ch 123, § 7; SL 2011, ch 117, § 3.



§ 22-24B-8.1 Annual confirmation by law enforcement of residence address.

22-24B-8.1. Annual confirmation by law enforcement of residence address. The chief of police in the municipality in which the sex offender resides, or if no chief of police exists, the sheriff of the county, shall annually confirm that the address listed on the sex offender registry matches the residence of each registered sex offender. Such confirmation shall be submitted to the Division of Criminal Investigation.

Source: SL 2006, ch 123, § 4.



§ 22-24B-9 Information from sex offender registry--Specifics included.

22-24B-9. Information from sex offender registry--Specifics included. When a law enforcement official provides information from the sex offender registry, the information shall include the offender's name, address, the type of sex crime convicted of, and the date of the commission of the crime and the date of conviction of any sex crime committed.

Source: SL 1998, ch 134, § 1; SDCL, § 22-22-32.1; SL 2005, ch 120, § 415.



§ 22-24B-10 Registration forwarded to Division of Criminal Investigation--Files open to public--Exceptions.

22-24B-10. Registration forwarded to Division of Criminal Investigation--Files open to public--Exceptions. Within three days of registering a person pursuant to §§ 22-24B-1 to 22-24B-14, inclusive, the registering law enforcement agency shall forward the information to the Division of Criminal Investigation. The Division of Criminal Investigation shall maintain a file of all the registrations and shall make them available to state, county, and municipal law enforcement agencies on a twenty-four hour basis. An offender's registration compliance status and registration information, other than the registrant's social security number, victim name, DNA sample, and the names, addresses, and phone numbers for local contacts and next of kin are public information. The provisions of §§ 23-5-11 and 23-6-14 do not apply to providing files pursuant to §§ 22-24B-1 to 22-24B-14, inclusive.

Source: SL 1994, ch 174, § 4; SL 1995, ch 123, § 4; SDCL, § 22-22-33; SL 2005, ch 120, § 415; SL 2006, ch 123, § 8.



§ 22-24B-11 Availability of sex offenders' files--Participation in National Sex Offender PublicRegistry.

22-24B-11. Availability of sex offenders' files--Participation in National Sex Offender Public Registry. The Division of Criminal Investigation may make the file available to any regional or national registry of sex offenders and shall participate in the National Sex Offender Public Registry maintained by the United States Department of Justice. The division shall accept files from any regional or national registry of sex offenders and shall make such files available when requested pursuant to §§ 22-24B-1 to 22-24B-14, inclusive.

Source: SL 1994, ch 174, § 4A; SDCL, § 22-22-34; SL 2005, ch 120, § 415; SL 2006, ch 124, § 2.



§ 22-24B-12 Written notice of new location or address required--Time limit--Violation as felony.

22-24B-12. Written notice of new location or address required--Time limit--Violation as felony. Any person required to register pursuant to §§ 22-24B-1 to 22-24B-14, inclusive, who moves to a different location or residence address shall inform the law enforcement agency with whom the person last registered of the new location or address, in writing, within three business days. The law enforcement agency shall, within three days of receipt, forward the information to the Division of Criminal Investigation and to the law enforcement agency having jurisdiction of the new location or residence. A failure to register pursuant to this section is a Class 6 felony.

Source: SL 1994, ch 174, § 5; SL 2002, ch 110, § 4; SDCL § 22-22-36; SL 2005, ch 120, § 415; SL 2006, ch 123, § 9; SL 2008, ch 111, § 1; SL 2011, ch 117, § 1.



§ 22-24B-12.1 Second or subsequent convictions.

22-24B-12.1. Second or subsequent convictions. Any person who has been convicted of, or entered a plea of guilty to, one or more violations of § 22-24B-2, 22-24B-5, 22-24B-6, 22-24B-7, 22-24B-8 or 22-24B-12 is guilty of a Class 5 felony for any second or subsequent conviction of § 22-24B-2, 22-24B-5, 22-24B-6, 22-24B-7, 22-24B-8 or 22-24B-12.

Source: SL 2006, ch 123, § 10.



§ 22-24B-13 Duty of institutions to inform convicted sex offenders of registration requirementsand community safety zone restrictions.

22-24B-13. Duty of institutions to inform convicted sex offenders of registration requirements and community safety zone restrictions. Any person required to register pursuant to §§ 22-24B-1 to 22-24B-14, inclusive, who is discharged or paroled or temporarily released from an institution of the Department of Corrections or the Department of Human Services or the Department of Social Services or from any jail or other facility in this state where the person was confined because of a conviction of an offense as described in § 22-24B-1 shall, prior to discharge, parole, furlough, work release, or similar program outside the facility, or release, be informed of the duty to register under §§ 22-24B-1 to 22-24B-14, inclusive, and informed of community safety zone restrictions, by the institution in which the person was confined. The institution shall require the person to read and sign any forms as may be required by the Division of Criminal Investigation stating that the duty to register, community safety zone restrictions, and the procedure for registration have been explained. The institution shall obtain the address where the person plans to reside upon discharge, parole, furlough, work release, or similar program outside the facility, or release and shall report the address to the Division of Criminal Investigation. The institution shall give one copy of the form to the person and shall send one copy to the Division of Criminal Investigation and one copy to the law enforcement agency having jurisdiction where the person plans to reside upon discharge, parole, furlough, work release, or similar program outside the facility, or release, and one copy to the office of the state's attorney in the county in which the person was convicted.

Source: SL 1994, ch 174, § 7; SL 1995, ch 123, § 9; SDCL § 22-22-38; SL 2005, ch 120, § 415; SL 2006, ch 125, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011.



§ 22-24B-14 Duty of court to inform sexual offenders of registration requirement and communitysafety zone restrictions.

22-24B-14. Duty of court to inform sexual offenders of registration requirement and community safety zone restrictions. Any person required to register pursuant to §§ 22-24B-1 to 22-24B-14, inclusive, who is released on probation because of the commission or attempt to commit one of the offenses as described in § 22-24B-1 shall, prior to release be informed of the duty to register under §§ 22-24B-1 to 22-24B-14, inclusive, and informed of community safety zone restrictions, by the court in which the person was convicted. The court shall require the person to read and sign any forms as may be required by the Division of Criminal Investigation stating that the duty to register, community safety zone restrictions, and the procedure for registration have been explained. The court shall obtain the address where the person plans to reside upon release and shall report the address to the Division of Criminal Investigation. The court shall give one copy of the form to the person and shall send one copy to the Division of Criminal Investigation and one copy to the law enforcement agency having jurisdiction where the person plans to reside upon release.

Source: SL 1994, ch 174, § 8; SL 1995, ch 123, § 10; SDCL, § 22-22-39; SL 2005, ch 120, § 415; SL 2006, ch 125, § 9.



§ 22-24B-15 Registration records and lists as public records--Confidentiality of victim identifyinginformation.

22-24B-15. Registration records and lists as public records--Confidentiality of victim identifying information. Any registration record collected by local law enforcement agencies pursuant to this chapter, registration lists provided to local law enforcement by the Division of Criminal Investigation, and records collected by institutions pursuant to § 22-24B-13 for those persons required to register under the provisions of §§ 22-24B-1 to 22-24B-14, inclusive, is a public record as provided in chapter 1-27.

Nothing in this section permits the release of the name or any identifying information regarding the victim of the crime to any person other than law enforcement agencies, and such victim identifying information is confidential.

Source: SL 1995, ch 123, § 5; SDCL, § 22-22-40; SL 2005, ch 120, §§ 415, 419.



§ 22-24B-16 Penalties for crime committed as result of information from sex offender registry.

22-24B-16. Penalties for crime committed as result of information from sex offender registry. Any person who commits any crime as a result of information gained through the sex offender registry or through public information kept pursuant to § 22-24B-15 is guilty of a Class 6 felony. Such liability is in addition to any other civil or criminal penalties.

Source: SL 1995, ch 123, § 6; SDCL, § 22-22-41; SL 2005, ch 120, § 415.



§ 22-24B-17 Petition for removal from the sex offender registry--Service--Response.

22-24B-17. Petition for removal from the sex offender registry--Service--Response. Any person required to register under this chapter who is eligible to seek removal from the registry as provided for in § 22-24B-19 or 22-24B-19.1 may petition the circuit court in the county where the person resides for an order terminating the person's obligation to register. If the person seeking removal from the registry is not a resident of this state, but is required to register under other requirements of § 22-24B-2, then the person may petition the circuit court of any county of this state where the person is currently registered. The offender shall serve the petition and all supporting documentation on the state's attorney in the county where the offender is currently registered, the office of the prosecutor in the jurisdiction where the offense occurred, and the Attorney General. The Attorney General's office shall respond to each petition to request removal from the sex offender registry.

No person petitioning the court under this section for an order terminating the person's obligation to register is entitled to court appointed counsel, experts, or publicly funded witnesses.

Source: SL 2005, ch 120, § 420; SL 2010, ch 119, § 6.



§ 22-24B-18 Petition and documentation--Contents.

22-24B-18. Petition and documentation--Contents. The petition and documentation to support the request for removal from the sex offender registry shall include:

(1) The information required for registration of convicted sex offenders in § 22-24B-8;

(2) A detailed description of the sex crime that was the basis for the offender to register;

(3) A certified copy of judgment of conviction or other sentencing document; and

(4) The offender's criminal record and a detailed description of those offenses.
Source: SL 2005, ch 120, § 421.



§ 22-24B-19 Criteria for removal from registry as Tier I offender.

22-24B-19. Criteria for removal from registry as Tier I offender. To be eligible for removal from the registry as a Tier I offender, the petitioner shall show, by clear and convincing evidence, that all of the following criteria have been met:

(1) At least ten years have elapsed since the date the petitioner first registered pursuant to this chapter;

(2) The crime requiring registration was for:

(a) Statutory rape under subdivision 22-22-1(5), or an attempt to commit statutory rape under subdivision 22-22-1(5), but only if the petitioner was twenty-one years of age or younger at the time the offense was committed or attempted;

(b) A juvenile adjudication for a sex crime as defined in subdivision 22-24B-1(1);

(c) Sexual contact under § 22-22-7 if the victim was between the ages of thirteen and sixteen and the petitioner was at least three years older than the victim, but only if the petitioner was twenty-one years of age or younger at the time the offense was committed; or

(d) An out-of-state, federal or court martial offense that is comparable to the elements of the crimes listed in (a), (b), or (c);

(3) The circumstances surrounding the crime requiring registration did not involve a child under the age of thirteen;

(4) The petitioner is not a recidivist sex offender;

(5) The petitioner has substantially complied in good faith with the registration and re-registration requirements imposed under chapter 22-24B; and

(6) Petitioner demonstrates to the satisfaction of the court that he or she does not pose a risk or danger to the community.

For purposes of this section, any period of time during which the petitioner was incarcerated or during which the petitioner was confined in a mental health facility does not count toward the ten-year calculation, regardless of whether such incarceration or confinement was for the sex offense requiring registration or for some other offense.

Source: SL 2005, ch 120, § 422; SL 2010, ch 119, § 1.



§ 22-24B-19.1 Criteria for removal from registry as Tier II offender.

22-24B-19.1. Criteria for removal from registry as Tier II offender. To be eligible for removal from the registry as a Tier II offender, the petitioner shall show, by clear and convincing evidence, that all of the following criteria have been met:

(1) At least twenty-five years have elapsed since the date the petitioner first registered pursuant to this chapter;

(2) The crime requiring registration was for:

(a) Incest as defined in § 22-22A-2; or

(b) An out-of-state, federal or court martial offense that is comparable to the elements of incest as defined in § 22-22A-2; or

(c) Bestiality as set forth in § 22-22-42;

(3) The circumstances surrounding the crime requiring registration did not involve a child under the age of thirteen;

(4) The petitioner is not a recidivist sex offender;

(5) The petitioner has substantially complied in good faith with the registration and re-registration requirements imposed under chapter 22-24B; and

(6) Petitioner demonstrates to the satisfaction of the court that he or she does not pose a risk or danger to the community.

For purposes of this section, any period of time during which the petitioner was incarcerated or during which the petitioner was confined in a mental health facility does not count toward the twenty-five year calculation, regardless of whether such incarceration or confinement was for the sex offense requiring registration or for some other offense.

Source: SL 2010, ch 119, § 2.



§ 22-24B-19.2 Tier III offender defined.

22-24B-19.2. Tier III offender defined. Any person, who is on the sex offender registry and who is not eligible for removal pursuant to §§ 22-24B-19 and 22-24B-19.1, is a Tier III offender.

Source: SL 2010, ch 119, § 3.



§ 22-24B-19.3 Recidivist sex offender defined.

22-24B-19.3. Recidivist sex offender defined. A recidivist sex offender is a person who has been convicted or adjudicated for more than one sex crime listed in § 22-24B-1, regardless of when those convictions or adjudications occurred. However, no person is a recidivist sex offender unless the person committed the second sex crime after having been convicted or adjudicated of a previous sex crime. For purposes of this section, a conviction or adjudication includes a verdict or plea of guilty; a verdict or plea of guilty but mentally ill; a plea of nolo contendere; a suspended imposition of sentence granted under § 23A-27-13, regardless of whether it has been discharged; a deferred prosecution agreement entered by a prosecutor; and a determination made in another state, federal jurisdiction, or courts martial that is comparable to any of these events.

Source: SL 2010, ch 119, § 4.



§ 22-24B-20 Order for removal of name from sex offender registry--Denial of petition.

22-24B-20. Order for removal of name from sex offender registry--Denial of petition. If the court finds that all of the criteria described in § 22-24B-19 or 22-24B-19.1 have been met and that the petitioner is not likely to offend again, then the court may, in its discretion, enter an order terminating the petitioner's obligation to register in this state and require the removal of petitioner's name from the registry. However, if the court finds that the offender has provided false, misleading, or incomplete information in support of the petition, or failed to serve the petition and supporting documentation upon the respondent, then the petition may be denied. If the petition is denied, the petitioner may not file a subsequent petition for at least two years from the date the previous petition was denied.

Source: SL 2005, ch 120, § 423; SL 2010, ch 119, § 5.



§ 22-24B-21 Internet site with sex offender registration information--Division and registeringagency not liable for good faith conduct.

22-24B-21. Internet site with sex offender registration information--Division and registering agency not liable for good faith conduct. The Division of Criminal Investigation shall post and maintain on an internet site sex offender registration information including offender name, physical description and photograph, address, type of sex crime convicted of, previous convictions requiring registration as defined in § 22-24B-1, dates of commission and the dates of conviction of any sex crime committed, community safety zone restrictions, offense description, and the offender's status as an inmate, parolee, or person who has completed their correctional placement.

The division shall update sex offender registration information on the internet site within three business days of receipt from the registering agency. The division and the registering agency are not civilly or criminally liable for good faith conduct under this section or § 22-24B-11.

Source: SL 2006, ch 124, § 1; SL 2011, ch 117, § 2.



§ 22-24B-22 Definitions.

22-24B-22. Definitions. Terms used in §§ 22-24B-22 to 22-24B-28, inclusive, mean:

(1) "Community safety zone," the area that lies within five hundred feet from the facilities and grounds of any school, public park, public playground, or public pool, including the facilities and grounds itself;

(2) "Loiter," to remain for a period of time and under circumstances that a reasonable person would determine is for the primary purpose of observing or contacting minors;

(3) "School," any public, private, denominational, or parochial school offering preschool, kindergarten, or any grade from one through twelve;

(4) "Residence," the address an offender lists for purposes of the sex offender registry as provided for in subdivision 22-24B-8(3).
Source: SL 2006, ch 125, § 1.



§ 22-24B-23 Restrictions on residence within community safety zone--Violation as felony.

22-24B-23. Restrictions on residence within community safety zone--Violation as felony. No person who is required to register as a sex offender pursuant to this chapter may establish a residence or reside within a community safety zone unless:

(1) The person is incarcerated in a jail or prison or other correctional placement which is located within a community safety zone;

(2) The person is on parole or probation and has been assigned to a halfway house or supervised living center within a community safety zone;

(3) The person is homeless and has been admitted to a community homeless shelter within a community safety zone by an appropriate community official;

(4) The person is placed in a health care facility licensed pursuant to chapter 34-12, or certified under Title XVIII or XIX of the Social Security Act as amended to December 31, 2001, or receiving services from a community service provider accredited or certified by the Department of Human Services or the Department of Social Services, which is located within a community safety zone;

(5) The person was under age eighteen at the time of the offense and the offender was not tried and convicted of the offense as an adult;

(6) The person established the residence prior to July 1, 2006;

(7) The school, public park, public pool, or public playground was built or established subsequent to the person's establishing residence at the location; or

(8) The circuit court has entered an order pursuant to § 22-24B-28 exempting the offender from the provisions of §§ 22-24B-22 to 22-24B-28, inclusive.

A violation of this section is a Class 6 felony. Any subsequent violation is a Class 5 felony.

Source: SL 2006, ch 125, § 2; SL 2010, ch 120, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011; SL 2012, ch 128, § 1.



§ 22-24B-24 Loitering within community safety zone prohibited--Exception--Violation as felony.

22-24B-24. Loitering within community safety zone prohibited--Exception--Violation as felony. No person who is required to register as a sex offender as defined in this chapter may loiter within a community safety zone unless the person was under age eighteen at the time of the offense and the offender was not tried and convicted of the offense as an adult or the circuit court has entered an order pursuant to § 22-24B-28 exempting the offender from the provisions of §§ 22-24B-22 to 22-24B-28, inclusive.

A violation of this section is a Class 6 felony. Any subsequent violation is a Class 5 felony.

Source: SL 2006, ch 125, § 3.



§ 22-24B-25 Inconsistent local ordinances on residence and community access prohibited.

22-24B-25. Inconsistent local ordinances on residence and community access prohibited. No city, county, municipality, or township may, by local ordinance, restrict or mitigate residence or community access for convicted sex offenders inconsistent with the provisions of §§ 22-24B-22 to 22-24B-28, inclusive.

Source: SL 2006, ch 125, § 4.



§ 22-24B-26 Petition for order of exemption from safety zone restrictions--Contents--Service--Response.

22-24B-26. Petition for order of exemption from safety zone restrictions--Contents--Service--Response. An offender subject to community safety zone restrictions pursuant to §§ 22-24B-22 to 22-24B-28, inclusive, who is eligible to seek exemption from these restrictions as provided for in § 22-24B-27 may petition the circuit court in the county where the person resides for an order to terminate the person's obligation to comply with the community safety zone restrictions. The offender shall serve the petition and all supporting documentation on the state's attorney in the county where the offender currently resides, the office of the prosecutor in the jurisdiction where the offense occurred, and the Office of the Attorney General. The state's attorney in the county where the offender currently resides shall respond to each petition to request exemption from the community safety zone restrictions.

No person petitioning the court under this section for an order terminating the persons's obligation to comply with community safety zone restrictions is entitled to court appointed counsel, publicly funded experts, or publicly funded witnesses.

The petition and documentation to support the request for exemption from the community safety zone restrictions shall include:

(1) All information required for registration of convicted sex offenders in § 22-24B-8;

(2) A detailed description of the sex crime that was the basis for the offender to be subject to community safety zone restrictions;

(3) A certified copy of judgment of conviction or other sentencing document; and

(4) The offender's criminal record.

The court may request that the petitioner provide additional information if the information provided is incomplete or if the court desires more information relative to the request for exemption.

Source: SL 2006, ch 125, § 5.



§ 22-24B-27 Eligibility for exemption from community safety zone restrictions.

22-24B-27. Eligibility for exemption from community safety zone restrictions. To be eligible for exemption from the community safety zone restrictions, the petitioner shall show, by clear and convincing evidence, the following:

(1) That at least ten years have elapsed since the date the petitioner was convicted of the offense that subjected the petitioner to community safety zone restrictions pursuant to §§ 22-24B-22 to 22-24B-28, inclusive. For purposes of this subdivision, any period of time during which the petitioner was incarcerated or during which the petitioner was confined in a mental health facility or during which the petitioner was on probation or parole supervision does not count toward the ten-year calculation, regardless of whether such incarceration, confinement or community supervision was for the sex offense requiring registration or for some other offense;

(2) That the petitioner is not a recidivist sex offender. A recidivist sex offender is a person who has been convicted or adjudicated for more than one sex crime listed in subdivisions 22-24B-1(1) to (19), inclusive, regardless of when those convictions or adjudications occurred. For purposes of this subdivision and subdivision (1) of this section, a conviction or adjudication includes a verdict or plea of guilty; a verdict or plea of guilty but mentally ill; a plea of nolo contendere; a suspended imposition of sentence granted under § 23A-27-13, regardless of whether it has been discharged; a deferred prosecution agreement entered by a prosecutor; and a determination made in another state, federal jurisdiction, or courts martial that is comparable to any of these events;

(3) That the petitioner has completely and truthfully complied with the registration and reregistration requirements imposed under this chapter;

(4) That the petitioner has actually resided in South Dakota at least ten consecutive years immediately prior to the filing of the petition. Residence as used in this subdivision does not mean the registration address of an incarcerated sex offender; and

(5) The circumstances of the crime subjecting the offender to community safety zone restrictions did not involve a child under age thirteen.
Source: SL 2006, ch 125, § 6.



§ 22-24B-28 Order granting or denying petition--Restrictions on subsequent petition.

22-24B-28. Order granting or denying petition--Restrictions on subsequent petition. If the court finds that all of the criteria provided for in § 22-24B-27 have been met and that the petitioner is not likely to offend again, then the court may, in its discretion, enter an order terminating the petitioner's obligation to comply with the community safety zone restrictions of this state. However, if the court finds that the offender has provided false or misleading information in support of the petition, or failed to serve the petition and supporting documentation upon the parties provided for in § 22-24B-26, then the petition shall be denied. If the petition is denied, the petitioner may not file a subsequent petition for at least two years from the date the previous petition was denied. The court shall forward any order terminating the petitioner's obligation to comply with community safety zone restrictions to the Division of Criminal Investigation.

Source: SL 2006, ch 125, § 7.



§ 22-24B-29 Summary description of offense forwarded to or developed by Division of CriminalInvestigation.

22-24B-29. Summary description of offense forwarded to or developed by Division of Criminal Investigation. If any person is convicted of a sex crime as defined in § 22-24B-1 that is subject to sex offender registration requirements as defined in §§ 22-24B-2 to 22-24B-14, inclusive, the prosecuting attorney shall prepare a summary description of the offense and forward this to the Division of Criminal Investigation for inclusion on the sex offender registry.

Any person who, on July 1, 2006, is subject to sex offender registration or is subject to sex offender registration as a result of a foreign criminal conviction, may have a summary description of the offense developed by the Division of Criminal Investigation and entered on the registry, if the information is available.

The term, foreign criminal conviction, as used in this section and § 22-24B-31, means any conviction issued by a court of competent jurisdiction of another state, federal court, Indian tribe, the District of Columbia, or a commonwealth, territory, or possession of the United States which is enforceable as if the order was issued by a court in this state.

Nothing in this section allows the release of the name of the victim of the crime to any person other than law enforcement agencies, and the name of the victim is confidential.

Source: SL 2006, ch 121, § 9.



§ 22-24B-30 Inmate and juvenile offender registration--Time limit--Submission to Division ofCriminal Investigation--Notice of change of status.

22-24B-30. Inmate and juvenile offender registration--Time limit--Submission to Division of Criminal Investigation--Notice of change of status. Any person required to register pursuant to §§ 22-24B-1 to 22-24B-14, inclusive, who is incarcerated or is a juvenile offender committed to the Department of Corrections, shall register within three business days of admission to the correctional facility or commitment to the Department of Corrections.

The Department of Corrections or administering authority of the county or city jail or juvenile detention center shall submit required sex offender registrations to the Division of Criminal Investigation.

The administering authority of the correctional facility shall notify the Division of Criminal Investigation if a person required to register changes status from an inmate to parolee or probationer or if an inmate is transferred to a different address, informing the division of the date of transfer and address of the new location.

Source: SL 2006, ch 121, § 10; SL 2010, ch 118, § 3.



§ 22-24B-31 Foreign criminal conviction registration--Time limit--Violation as felony.

22-24B-31. Foreign criminal conviction registration--Time limit--Violation as felony. Any person with a foreign criminal conviction, which requires the person to register either as a sex offender pursuant to § 22-24B-2, pursuant to the laws of the state where the conviction took place, or pursuant to any court order, shall be required to register within three business days of their arrival in South Dakota. A violation of this section is a Class 4 felony.

Source: SL 2006, ch 121, § 11; SL 2010, ch 118, § 4.



§ 22-24B-32 Immunity from liability for certain good faith conduct.

22-24B-32. Immunity from liability for certain good faith conduct. No law enforcement agency, employee of any law enforcement agency, employee or official of any state and county agency and person contracting or appointed to perform services under §§ 22-24B-2, 22-24B-5 to 22-24B-8.1, inclusive, 22-24B-10, 22-24B-12, 23A-27-12.1, or 24-15A-24 is civilly or criminally liable for good faith conduct under §§ 22-24B-2, 22-24B-5 to 22-24B-8.1, inclusive, 22-24B-10, 22-24B-12, 23A-27-12.1, or 24-15A-24.

Source: SL 2006, ch 123, § 14.



§ 22-24B-33 Eligibility for removal from registry of registrant who has committed out-of-stateoffense.

22-24B-33. Eligibility for removal from registry of registrant who has committed out-of-state offense. No sex offender registrant, who has committed a registerable offense in some other state is eligible to petition to request removal from the sex offender registry in South Dakota unless the sex offender registrant is also eligible to petition, under substantially equivalent provisions, to request removal from the sex offender registry in the state in which the registerable offense occurred.

Source: SL 2010, ch 121, § 1.



§ 22-24B-34 Eligibility of registrant who has committed out-of-state offense to establish in-stateresidence.

22-24B-34. Eligibility of registrant who has committed out-of-state offense to establish in-state residence. No sex offender registrant, who has committed a registerable offense in some other state is eligible to establish a residence or reside outside a community safety zone in South Dakota unless the sex offender registrant would also be eligible to establish a residence or reside in a substantially equivalent location in the state in which the offense occurred pursuant to the community safety zone statutes in the state in which the offense occurred.

Source: SL 2010, ch 121, § 2.



§ 22-24B-35 Registered sex offender not eligible to circulate certain nominating petitions.

22-24B-35. Registered sex offender not eligible to circulate certain nominating petitions. No registered sex offender is eligible to circulate certain nominating petitions pursuant to §§ 12-1-32 to 12-1-34, inclusive.

Source: SL 2012, ch 80, § 4.






Chapter 25 - Gambling And Lotteries

§ 22-25-1 Gambling defined--Keeping gambling establishment--Letting building forgambling--Misdemeanor.

22-25-1. Gambling defined--Keeping gambling establishment--Letting building for gambling--Misdemeanor. Any person who engages in gambling in any form with cards, dice, or other implements or devices of any kind wherein anything valuable is wagered upon the outcome, or who keeps any establishment, place, equipment, or apparatus for such gambling or any agents or employees for such purpose, or any person who knowingly lets any establishment, structure, place, equipment, or apparatus for such gambling is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 24.9903; SL 1976, ch 158, § 25-1.



§ 22-25-2 Repealed.

22-25-2. Repealed by SL 1976, ch 158, § 25-10



§ 22-25-3 Repealed.

22-25-3. Repealed by SL 2005, ch 120, § 285, eff. July 1, 2006.



§ 22-25-4 , 22-25-5. Repealed.

22-25-4, 22-25-5. Repealed by SL 1976, ch 158, § 25-10



§ 22-25-6 Unlawful betting on animal races as common nuisance--Petty offense.

22-25-6. Unlawful betting on animal races as common nuisance--Petty offense. All racing or trials of speed between horses or other animals for any bet, stake, or reward, except such as is specifically authorized by law is a common nuisance. A violation of this section is a petty offense.

Source: SDC 1939, §§ 24.0301, 24.9911; SL 1976, ch 158, § 25-3.



§ 22-25-7 to 22-25-12. Repealed.

22-25-7 to 22-25-12. Repealed by SL 1976, ch 158, § 25-10



§ 22-25-13 Keeping slot machines--Free play machines excepted--Misdemeanor--Manufacture not prohibited.

22-25-13. Keeping slot machines--Free play machines excepted--Misdemeanor--Manufacture not prohibited. No person may have in his possession, custody, or under his control or permit to be kept in any place under his possession or control, any slot machine or device. A slot machine or device is any machine upon the action of which anything of value is staked and which is operated by placing therein or thereon any coins, checks, slugs, balls, chips, tokens, or other articles, or in any other manner as a result of such operation anything of value is won or lost by the operation of such machine, when the result of such operation is dependent upon chance. This section does not extend to coin-operated nonpayout pin tables and arcade amusements, with free play features. A violation of this section is a Class 1 misdemeanor.

This section does not prohibit the manufacture, or any act appurtenant to the manufacture, of slot machines or devices in this state for distribution and sale.

Source: SDC 1939, §§ 24.0204, 24.9909; SL 1974, ch 166; SL 1976, ch 158, § 25-4; SL 1989, ch 197, § 1.



§ 22-25-14 Slot machine and premises public nuisance--Manufacture not prohibited.

22-25-14. Slot machine and premises public nuisance--Manufacture not prohibited. All slot machines capable of being used for gambling and places where they are kept or operated together with all property of any kind kept or used in connection with operation of the same, are hereby declared to be public nuisances.

This section does not prohibit the manufacture, or any act appurtenant to the manufacture, of slot machines, or devices in this state for distribution and sale.

Source: SDC 1939, § 24.0205; SL 1989, ch 197, § 2.



§ 22-25-14.1 Antique slot machine operated for nongambling purposes as defense--Preservation and return of antique machines.

22-25-14.1. Antique slot machine operated for nongambling purposes as defense--Preservation and return of antique machines. It is a defense to any prosecution under §§ 22-25-13 and 22-25-14 if the defendant shows that the slot machine is an antique slot machine and was not operated for gambling purposes while in the defendant's possession. For the purposes of this section, a slot machine shall be conclusively presumed an antique slot machine if it is twenty-five or more years old. Whenever such defense is offered, no slot machine seized from any defendant may be destroyed or otherwise altered until after a final court determination including review upon appeal, if any, that such defense is not applicable. If the defense is applicable, any such slot machine shall be returned pursuant to provisions of law providing for the return of property. It is the purpose of this section to protect the collection and restoration of antique slot machines not presently utilized for gambling purposes because of their esthetic interest and importance in South Dakota history.

Source: SL 1977, ch 191; SL 1994, ch 168.



§ 22-25-15 to 22-25-18. Repealed.

22-25-15 to 22-25-18. Repealed by SL 1973, ch 149, § 6



§ 22-25-19 , 22-25-20. Repealed.

22-25-19, 22-25-20. Repealed by SL 1976, ch 158, § 25-10



§ 22-25-21 Repealed.

22-25-21. Repealed by SL 1973, ch 149, § 6



§ 22-25-22 Repealed.

22-25-22. Repealed by SL 1976, ch 158, § 25-10



§ 22-25-23 Bingo defined.

22-25-23. Bingo defined. As used in this chapter, the term, bingo, is that game in which each player is supplied a card, board, or electronic bingo device containing five adjoining horizontal and vertical rows with five spaces in each row each containing a number or figure therein, except for the central row with four spaces, each containing a number or figure therein and the word, free, marked in the center space thereof. Upon announcement by the person conducting the game of any number or figure appearing on the player's card, board, or electronic bingo device, the space containing the figure or number is covered by the player. If the player covers all five spaces in any horizontal or vertical row, covers four spaces and the free space in a five space diagonal row, or covers the required combination of spaces in some other preannounced pattern or arrangement, the combination of spaces covered constitutes bingo. The player to first announce bingo is awarded money, merchandise, or some other consideration by the person conducting the game. For purposes of this section, an electronic bingo device does not include any device which may be activated for play by a player inserting coins, tokens, tickets, vouchers, or similar objects of value or which is capable of dispensing coins, tokens, vouchers, tickets, or any similar object of value.

Source: SL 1970, ch 247, § 2; SL 1973, ch 149, § 2; SL 1976, ch 158, § 25-6; SL 2009, ch 118, § 1.



§ 22-25-24 Lottery defined.

22-25-24. Lottery defined. As used in this chapter, lottery or lotteries means a plan whereby for a valuable consideration money is raised by selling chances to share in the distribution of prizes.

Source: SL 1970, ch 247, § 3; SL 1973, ch 149, § 3; SL 1976, ch 158, § 25-7.



§ 22-25-25 Bingo and lotteries permitted for restricted purposes--Conditions.

22-25-25. Bingo and lotteries permitted for restricted purposes--Conditions. The game, bingo, as defined in § 22-25-23, or lottery, as defined in § 22-25-24, may not be construed as gambling or as a lottery within the meaning of § 22-25-1, if:

(1) The bingo game or lottery is conducted by a bona fide congressionally chartered veterans' organization; a religious, charitable, educational, or fraternal organization; a local civic or service club; a political party; a volunteer fire department; a local industrial development corporation as defined in § 5-14-23; or a political action committee or political committee on behalf of any candidate for a political office which exists under the laws of the State of South Dakota;

(2) The proceeds therefrom do not inure to the benefit of any individual;

(3) No separate organization or professional person is employed to conduct the bingo game or lottery or assist therein;

(4) No compensation of any kind in excess of the state minimum wage per hour or sixty dollars, whichever is greater, in value is paid to any person for services rendered during any bingo session in connection with the conduct of the bingo game or in consideration of any lottery. However, the provisions of this subdivision do not apply to games or lotteries conducted in connection with any of the following events: a county fair conducted pursuant to § 7-27-3, the state fair conducted pursuant to chapter 1-21, or a civic celebration recognized by resolution or other similar official action of the governing body of a county, municipality, or village;

(5) No prize in excess of two thousand dollars is awarded at any one play of bingo;

(5A) The actual value of any lottery prize is stated before any chances for the lottery are sold. A lottery prize of a stated amount of dollars in value may be given to a person who sells a winning lottery ticket or share as long as the winning lottery ticket or share is selected at random;

(6) The organizations authorized under subdivision (1) of this section, before conducting a bingo game or before selling any chances for a lottery give thirty days' written notice of the time and place thereof to the governing body or designated administrative official of the county or municipality in which it intends to conduct the bingo game or lottery, and the governing body does not pass a resolution objecting thereto. However, any organization that conducts a lottery and tickets or shares for such lottery are sold state-wide shall provide written notice of such lottery pursuant to this subdivision only to the secretary of state and to the governing body where the drawing for such lottery is held. A municipality pursuant to § 9-29-5 may by ordinance prohibit within the municipality the sale of lottery tickets or shares for such lottery issued pursuant to this section; and

(7) No organization authorized to conduct a bingo game or lottery under subdivision (1) of this section may enter into any lease or agreement with any other person or organization to provide equipment or services associated with the conduct of a bingo game or lottery. However, this subdivision does not apply to any lease or agreement with a distributor licensed pursuant to §§ 22-25-28 to 22-25-51, inclusive, to provide bingo or lottery equipment and supplies.
Source: SL 1970, ch 247, § 4 (1); SL 1973, ch 149, § 4; SL 1976, ch 158, § 25-8; SL 1984, ch 168; SL 1985, ch 184; SL 1987, ch 167; SL 1989, ch 198, § 1; SL 1991, ch 191; SL 1991, ch 192; SL 1992, ch 60, § 2; SL 2001, ch 113, § 1; SL 2006, ch 127, § 1; SL 2010, ch 122, § 1; SL 2013, ch 109, § 1.



§ 22-25-25.1 Congressionally chartered veterans' organization defined.

22-25-25.1. Congressionally chartered veterans' organization defined. Any veterans' organization which has applied for a congressional charter prior to July 1, 1989, shall be deemed a congressionally chartered veterans' organization pursuant to § 22-25-25 until such application is denied or until July 1, 1995, whichever occurs first.

Source: SL 1989, ch 198, § 2.



§ 22-25-26 Unauthorized bingo or lottery as misdemeanor.

22-25-26. Unauthorized bingo or lottery as misdemeanor. Any person who conducts bingo or lottery in violation of § 22-25-25 is guilty of a Class 2 misdemeanor.

Source: SL 1970, ch 247, § 4 (2); SL 1973, ch 149, § 5; SL 1976, ch 158, § 25-9.



§ 22-25-27 Provision of chapter not applicable to state lottery.

22-25-27. Provision of chapter not applicable to state lottery. The provisions of this chapter do not apply to a lottery owned and operated by this state.

Source: SL 1987, ch 313, § 40.



§ 22-25-28 Distributor license required for sale of bingo and lottery equipment andsupplies--Purchase or lease permitted from licensed distributors only--Annual license fee--Renewal of license--Distributor defined--Exemption forrental of noncommercial use.

22-25-28. Distributor license required for sale of bingo and lottery equipment and supplies--Purchase or lease permitted from licensed distributors only--Annual license fee--Renewal of license--Distributor defined--Exemption for rental of noncommercial use. No person may sell, offer for sale, or otherwise furnish bingo or lottery equipment and supplies without being licensed as a distributor pursuant to §§ 22-25-28 to 22-25-51, inclusive. Any person, organization, or other entity which conducts bingo games or lotteries may purchase or lease bingo or lottery equipment and supplies or pull-tabs only from persons licensed pursuant to this chapter. The annual distributor license fee is five thousand dollars. All distributor licenses shall be renewed on January first of each year. For the purpose of this section, a distributor is any person who purchases bingo or lottery equipment or supplies from a manufacturer and sells, offers for sale, or otherwise furnishes bingo or lottery equipment or supplies in this state. Any person who rents bingo equipment to another for noncommercial recreational use is exempt from the licensing requirement imposed in this section and the tax imposed in § 22-25-48. For the purposes of this section, the term, noncommercial recreational use, means games played for amusement only, not for gain or profit, and not conducted by any person or organization which receives compensation for sponsoring or operating bingo games.

Source: SL 1988, ch 188, § 1; SL 1991, ch 193.



§ 22-25-29 Manufacturer license required of manufacturers selling bingo and lotteryequipment and supplies--Annual license fee--Renewal of license--Sales frommanufacturers to distributors--Manufacturer defined.

22-25-29. Manufacturer license required of manufacturers selling bingo and lottery equipment and supplies--Annual license fee--Renewal of license--Sales from manufacturers to distributors--Manufacturer defined. No manufacturer may sell, offer for sale, or otherwise furnish bingo or lottery equipment and supplies without being licensed as a manufacturer pursuant to §§ 22-25-28 to 22-25-51, inclusive. The annual manufacturer license fee is two thousand five hundred dollars. All manufacturer licenses shall be renewed on January first of each year. No person licensed as a manufacturer may be licensed as a distributor. A manufacturer may sell bingo and lottery equipment and supplies only to a distributor licensed under §§ 22-25-28 to 22-25-51, inclusive, and a distributor may purchase bingo and lottery equipment and supplies only from a manufacturer licensed under §§ 22-25-28 to 22-25-51, inclusive. For the purpose of this section, a manufacturer is any person who assembles from raw materials or subparts completed pieces of bingo or lottery equipment or supplies.

Source: SL 1988, ch 188, § 1A.



§ 22-25-30 Application for license--Forms--Verification.

22-25-30. Application for license--Forms--Verification. Application for a distributor's or manufacturer's license shall be made to the Department of Revenue. The application shall be on forms provided by the secretary of revenue. Such forms shall include at least the following information:

(1) The name of the person responsible for completing the application;

(2) The name of the business;

(3) The mailing address of the business;

(4) The office address if different than the mailing address;

(5) The telephone number of the business;

(6) The official position of the person completing the application;

(7) Whether the applicant is a corporation, partnership or sole proprietorship;

(8) A list of the owners, partners, officers, directors, and people in supervisory and management positions. A distributor personnel form shall be completed for each of these individuals;

(9) The address of the facility in South Dakota into which all bingo or lottery equipment and supplies is unloaded prior to sale in this state;

(10) A statement that the applicant is not a wholesale distributor of alcoholic beverages;

(11) A statement that the owners, partners, officers, directors, and people in supervisory and management positions are of good moral character and have never been convicted of a crime regarding moral turpitude; and

(12) A statement of consent authorizing law enforcement officers or the secretary of revenue or his agents to enter upon and inspect any site where bingo or lottery equipment or supplies are stored by the distributor and authorizing inspection at any location of any records of the distributor connected to the sale of bingo and lottery equipment in the state, without warrant or court process.

The chief executive officer or owner shall verify under oath the statements made in the application.

Source: SL 1988, ch 188, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 22-25-31 Distributor personnel form--Verification.

22-25-31. Distributor personnel form--Verification. The distributor personnel form shall include the following information:

(1) The name of the person completing the form;

(2) The name of the distributor;

(3) The address, date of birth, and name of the spouse of the person completing the form;

(4) All other current occupations along with the employer's name, address, type of business, and the position held within that business;

(5) The names of any organizations conducting bingo or lotteries under the provisions of § 22-25-25 of which the person completing this form is a member;

(6) All criminal convictions, or pending criminal charges, if any, the dates of those convictions and the location of the court imposing sentence; and

(7) A list of all the places of residence in the last ten years.

Information on this form shall be verified under oath by the person completing it.

Source: SL 1988, ch 188, § 3.



§ 22-25-32 Certain organizations not to be distributors or manufacturers.

22-25-32. Certain organizations not to be distributors or manufacturers. No organization that conducts bingo or lotteries under the provisions of § 22-25-25 may be a distributor or manufacturer.

Source: SL 1988, ch 188, § 4.



§ 22-25-33 Certain persons not to have interest in distributorship or manufacturer.

22-25-33. Certain persons not to have interest in distributorship or manufacturer. No person who is an officer, director, manager, or gambling manager of any organization conducting bingo or lotteries under the provisions of § 22-25-25 may be an officer, director, shareholder, directly or indirectly, proprietor, or employee of a distributorship or manufacturer, nor may the person have any direct or indirect financial interest in such distributorship or in such manufacturer.

Source: SL 1988, ch 188, § 5.



§ 22-25-34 Additional persons who may not have interest in distributorship ormanufacturer.

22-25-34. Additional persons who may not have interest in distributorship or manufacturer. No person who is an officer, director, shareholder, directly or indirectly, partner, or proprietor of a wholesale alcoholic beverage distributorship may be an officer, director, shareholder, partner, proprietor, or employee of a distributorship or manufacturer, nor may the person have any direct or indirect financial interest in the distributorship or in such manufacturer.

Source: SL 1988, ch 188, § 6.



§ 22-25-35 Distributors, manufacturers, and persons with interest therein not to leasepremises to organizations conducting bingo or lotteries.

22-25-35. Distributors, manufacturers, and persons with interest therein not to lease premises to organizations conducting bingo or lotteries. No distributor, manufacturer, or person having a direct or indirect financial interest in a distributorship or in such manufacturer may be a lessor of premises, directly or indirectly, to an organization conducting bingo or lotteries.

Source: SL 1988, ch 188, § 7.



§ 22-25-36 Filing of change in information.

22-25-36. Filing of change in information. If any information submitted in the application changes, the changes shall be filed with the secretary of revenue within ten days after the change.

Source: SL 1988, ch 188, § 8.



§ 22-25-37 Maintenance of records and sales invoices--Form and contents.

22-25-37. Maintenance of records and sales invoices--Form and contents. Each distributor and manufacturer shall maintain for five years records relative to the purchase and sale, lease, rental, or loan of bingo or lottery equipment and supplies at the distributor's place of business within this state or in the case of a manufacturer at the manufacturer's place of business. Sales invoices shall be maintained by a distributor for all bingo or lottery equipment and supplies distributed, whether by sale, lease, rental, or loan, to all qualified organizations. Sales invoices shall be maintained by manufacturers for all bingo or lottery equipment and supplies distributed, whether by sale, lease, rental, or loan, to all qualified organizations or distributors. Bingo or lottery equipment and supplies provided to all qualifying organizations or distributors at no charge shall be recorded on a sales invoice. The sales invoices shall be on a standard form prescribed by the secretary of revenue and shall have the following information as a minimum:

(1) The license number of the distributor or manufacturer;

(2) The complete business name and address of the organization or distributor;

(3) The sales tax license number of the organization or distributor;

(4) The invoice number;

(5) The invoice date;

(6) The date shipped;

(7) The quantity by the number of deals for pull-tabs;

(8) A full description of each item of bingo or lottery equipment and supplies sold;

(9) The ideal gross receipts for each different type of pull-tab; and

(10) The ideal net receipts for each different type of pull-tab.
Source: SL 1988, ch 188, § 9.



§ 22-25-38 Examination of books and records.

22-25-38. Examination of books and records. The secretary of revenue may examine or cause to be examined the books and records of any distributor or manufacturer to the extent that such books and records relate to any transaction connected to the sale of bingo or lottery equipment and supplies in this state. No distributor or manufacturer may prohibit, interfere with, or otherwise impede such examination, but shall cooperate and assist with the examination and provide such information as may be required.

Source: SL 1988, ch 188, § 10.



§ 22-25-39 Sales to out-of-state customers.

22-25-39. Sales to out-of-state customers. Bingo or lottery equipment and supplies sold by distributors to out-of-state customers for use out of state shall either be shipped to the out-of-state site or the distributor shall verify that the purchaser is from out of state.

Source: SL 1988, ch 188, § 11.



§ 22-25-40 Delivery of equipment and supplies sold for in-state use.

22-25-40. Delivery of equipment and supplies sold for in-state use. Bingo or lottery equipment and supplies, sold for in-state use shall be delivered to the purchaser's address or his authorized representative.

Source: SL 1988, ch 188, § 12.



§ 22-25-41 Sale of coin-operated machines and mechanical pull-tab dispensing devicesprohibited--Exceptions.

22-25-41. Sale of coin-operated machines and mechanical pull-tab dispensing devices prohibited--Exceptions. No coin-operated machine or mechanical pull-tab dispensing device may be sold or otherwise furnished to any organization in this state by a distributor or manufacturer licensed pursuant to §§ 22-25-28 to 22-25-51, inclusive. However, a licensed distributor or manufacturer may sell or furnish a coin or bill operated mechanical pull-tab dispensing device if the device is only sold or furnished to and only used by a fraternal or charitable organization, local civic or service club, volunteer fire department, or a congressionally chartered veteran's organization that qualifies under § 22-25-25.1.

Source: SL 1988, ch 188, § 13; SL 1994, ch 169; SL 2004, ch 156, § 1; SL 2012, ch 129, § 1.



§ 22-25-42 Separate statement of rebates and discounts.

22-25-42. Separate statement of rebates and discounts. Rebates of purchase prices or discounts allowed by a distributor or manufacturer shall be separately stated on the original purchase invoice or separately invoiced on a credit memo referenced to the original sales invoice.

Source: SL 1988, ch 188, § 14.



§ 22-25-43 Limit on gifts, premiums, and prizes from distributors and manufacturers.

22-25-43. Limit on gifts, premiums, and prizes from distributors and manufacturers. No distributor or manufacturer may directly or indirectly give gifts, trips, prizes, loans of money, excluding credit, premiums, or other gratuities to qualified organizations or distributors, or their employees, other than nominal gifts, premiums, or prizes not to exceed a value of twenty-five dollars per organization or distributor, including employees, in a calendar year.

Source: SL 1988, ch 188, § 15.



§ 22-25-44 Use of deal of pull-tabs as sales promotion.

22-25-44. Use of deal of pull-tabs as sales promotion. No distributor or manufacturer may use as a sales promotion any statement, demonstration, or implication that any certain portion of a deal of pull-tabs contains more winners than other portions of the deal or that any deal of pull-tabs may be sold by the organization in a particular manner that would give the organization any advantage in selling more of the pull-tabs before having to pay out winners.

Source: SL 1988, ch 188, § 16.



§ 22-25-45 Return of equipment, supplies, and pull-tabs--Recordation of transaction.

22-25-45. Return of equipment, supplies, and pull-tabs--Recordation of transaction. No distributor or manufacturer may sell, issue, or accept returned bingo or lottery equipment and supplies or pull-tabs to or from an organization without first recording the transaction on a sales invoice.

Source: SL 1988, ch 188, § 17.



§ 22-25-46 Requirements for deal of pull-tabs.

22-25-46. Requirements for deal of pull-tabs. No distributor or manufacturer may knowingly possess, display, put out for play, sell, or otherwise furnish to any person or organization any deal of pull-tabs:

(1) In which the winning pull-tabs have not been completely and randomly distributed and mixed among all other pull-tabs in the deal;

(2) In which the location, or approximate location, of any of the winning pull-tabs can be determined in advance of opening the pull-tabs in any manner or by any device, including but not limited to, any pattern in the manufacture, assembly, or packaging of the pull-tabs by the manufacturer, by any marking on the pull-tabs or by the use of a light;

(3) Which does not conform in any respect to the requirements of this section, as to assembly, or packaging of pull-tabs;

(4) In which each individual pull-tab manufactured does not conspicuously set forth on it the name of the manufacturer or a label or trademark which identifies its manufacturer.
Source: SL 1988, ch 188, § 18.



§ 22-25-47 Numbering of disposable bingo cards.

22-25-47. Numbering of disposable bingo cards. Each set of disposable bingo cards shall be consecutively numbered from the first card to the last card, or from the first sheet of cards to the last sheet of cards, or be consecutively numbered through the set. Each card or sheet shall have printed on its face both its individual card or sheet number, and the series number assigned by the manufacturer to the set of disposable bingo cards.

Source: SL 1988, ch 188, § 19.



§ 22-25-48 Tax imposed on distributors--Payment.

22-25-48. Tax imposed on distributors--Payment. All distributors shall pay a tax to the Department of Revenue of five percent of the distributor's gross sales of bingo or lottery equipment and supplies or pull-tabs for use in South Dakota. The tax shall be paid by the fifteenth day of the month following the month in which the sales invoice was prepared on a form provided by the Department of Revenue.

Source: SL 1988, ch 188, § 20; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 22-25-49 Promulgation of rules.

22-25-49. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 to implement the provisions of §§ 22-25-28 to 22-25-51, inclusive.

Source: SL 1988, ch 188, § 21.



§ 22-25-50 Violation as misdemeanor--Second or subsequent violation as felony.

22-25-50. Violation as misdemeanor--Second or subsequent violation as felony. Any person who violates any provision of §§ 22-25-28 to 22-25-51, inclusive, is guilty of a Class 1 misdemeanor. Any person convicted of a second or subsequent violation of the provisions of §§ 22-25-28 to 22-25-51, inclusive, is guilty of a Class 6 felony.

Source: SL 1988, ch 188, § 22.



§ 22-25-51 Inapplicability of §§ 22-25-28 to 22-25-51, inclusive, to state lottery.

22-25-51. Inapplicability of §§ 22-25-28 to 22-25-51, inclusive, to state lottery. The provisions of §§ 22-25-28 to 22-25-51, inclusive, do not apply to a lottery owned and operated by the State of South Dakota.

Source: SL 1988, ch 188, § 23.






Chapter 25A - Internet Gambling

§ 22-25A-1 Bet or wager defined.

22-25A-1. Bet or wager defined. For the purposes of this chapter, the term, bet or wager, means to directly or indirectly take, receive, or accept money or any valuable thing with the understanding or agreement that the money or valuable thing will be paid or delivered to a person if the payment or delivery is contingent upon the result of a race, contest, or game or upon the happening of an event not known to be certain. Bet or wager does not include the purchase, sale, or trade of securities or commodities under state or federal law.

Source: SL 2000, ch 106, § 1.



§ 22-25A-2 Gambling business defined.

22-25A-2. Gambling business defined. For the purposes of this chapter, the term, gambling business, means a business that is conducted at a gambling establishment or involves the placing, receiving, or making of bets or wagers or offers to engage in the placing, receiving, or making of bets or wagers.

Source: SL 2000, ch 106, § 2.



§ 22-25A-3 Internet defined.

22-25A-3. Internet defined. For the purposes of this chapter, the term, internet, means the international computer network of both federal and nonfederal interoperable packet switched data networks.

Source: SL 2000, ch 106, § 3.



§ 22-25A-4 Interactive computer service defined.

22-25A-4. Interactive computer service defined. For the purposes of this chapter, the term, interactive computer service, means a service, system, or network or access software provider that uses public communication infrastructure or operates to provide or enable computer access by multiple users to a computer server, including a service or system that provides access to the internet.

Source: SL 2000, ch 106, § 4.



§ 22-25A-5 Person defined.

22-25A-5. Person defined. For the purposes of this chapter, the term, person, means an individual, association, partnership, joint venture, corporation, or a director, executive, or officer of an association, partnership, joint venture, or corporation, a political subdivision of this state, or a department, agency, or instrumentality of this state, or any other government, organization, or entity, including an Indian tribe.

Source: SL 2000, ch 106, § 5.



§ 22-25A-6 State defined.

22-25A-6. State defined. For the purposes of this chapter, the term, state, means this state, including a territory, possession, county, and land owned, occupied, or held in trust for an Indian tribe, whether or not federally recognized as an Indian tribe.

Source: SL 2000, ch 106, § 6.



§ 22-25A-7 Internet betting by person engaged in gambling business prohibited.

22-25A-7. Internet betting by person engaged in gambling business prohibited. Except as provided in § 22-25A-15, no person engaged in a gambling business may use the internet or an interactive computer service to bet or wager.

Source: SL 2000, ch 106, § 7.



§ 22-25A-8 Establishment of internet gambling business prohibited.

22-25A-8. Establishment of internet gambling business prohibited. Except as provided in § 22-25A-15, no person may establish a location or site in this state from which to conduct a gambling business on or over the internet or an interactive computer service.

Source: SL 2000, ch 106, § 8.



§ 22-25A-9 Violation if gambling originates or terminates in state--Each bet a separate violation.

22-25A-9. Violation if gambling originates or terminates in state--Each bet a separate violation. A violation of § 22-25A-7 or 22-25A-8 occurs if the violation originates or terminates, or both, in this state. Each individual bet or wager offered in violation of § 22-25A-7 or from a location or site that violates § 22-25A-8 constitutes a separate violation.

Source: SL 2000, ch 106, § 9.



§ 22-25A-10 Violation a felony.

22-25A-10. Violation a felony. Any person who violates § 22-25A-7 or § 22-25A-8 is guilty of a felony as follows:

(1) For a first offense, a Class 6 felony;

(2) For a second or subsequent offense, a Class 5 felony.
Source: SL 2000, ch 106, § 10.



§ 22-25A-11 Prosecution of violations.

22-25A-11. Prosecution of violations. The attorney general or the state's attorney for the county in which a violation under this chapter occurred, may prosecute violations of this chapter.

Source: SL 2000, ch 106, § 11.



§ 22-25A-12 Notification of illegal web site and penalties.

22-25A-12. Notification of illegal web site and penalties. The attorney general may notify a gambling business that its web site is illegal in this state and list the penalties for violating this section.

Source: SL 2000, ch 106, § 12.



§ 22-25A-13 Preliminary restraining order available as condition of bond.

22-25A-13. Preliminary restraining order available as condition of bond. The attorney general or state's attorney may seek, and the court may enter, a preliminary restraining order enjoining a person from transmitting bets or wagers or information to assist in the placing of bets or wagers as a condition of bond pending trial or other disposition of the case.

Source: SL 2000, ch 106, § 13.



§ 22-25A-14 Permanent injunction available against guilty party.

22-25A-14. Permanent injunction available against guilty party. If a person is found guilty or pleads guilty to a charge brought under this chapter, the attorney general or states attorney may seek, and the court may enter, a permanent injunction against the person or gambling business enjoining the person or gambling business from transmitting bets or wagers or information to assist in the placing of bets or wagers.

Source: SL 2000, ch 106, § 14.



§ 22-25A-15 Inapplicability of chapter to state lottery or commission on gaming.

22-25A-15. Inapplicability of chapter to state lottery or commission on gaming. This chapter does not apply to the South Dakota Lottery and its licensees, who are engaged in conduct in furtherance of activity expressly authorized, licensed, and regulated under the provisions of chapter 42-7A or to the South Dakota Commission on Gaming and its licensees, who are engaged in conduct in furtherance of activity expressly authorized, licensed, and regulated under the provisions of chapters 42-7 and 42-7B.

Source: SL 2000, ch 106, § 15.






Chapter 26 - Sabbath Breaking [Repealed]

CHAPTER 22-26

SABBATH BREAKING [REPEALED]

[Repealed by SL 1976, ch 158, § 26-1]



Chapter 27 - Interference With Religious Practices [Repealed And Transferred]

§ 22-27-1 , 22-27-2. Transferred.

22-27-1, 22-27-2. Transferred to §§ 22-19B-4 and 22-19B-5 by SL 2005, ch 120, § 288, eff. July 1, 2006.



§ 22-27-3 Repealed.

22-27-3. Repealed by SL 1976, ch 158, § 27-3






Chapter 28 - Libel And False Publications [Repealed]

CHAPTER 22-28

LIBEL AND FALSE PUBLICATIONS [REPEALED]

[Repealed by SL 1976, ch 158, § 28-1]



Chapter 29 - Perjury And False Official Statements

§ 22-29-1 Perjury--Violation.

22-29-1. Perjury--Violation. Any person who, having taken an oath to testify, declare, depose, or certify truly, before any competent tribunal, officer, or person, in any state or federal proceeding or action in which such an oath may by law be administered, states, intentionally and contrary to the oath, any material matter which the person knows to be false, is guilty of perjury.

Source: SDC 1939, § 13.1237; SL 1976, ch 158, § 29-1; SL 2002, ch 113, § 1; SL 2005, ch 120, § 30.



§ 22-29-2 Statement not known to be true.

22-29-2. Statement not known to be true. Any unqualified statement of that which a person does not know or reasonably believe to be true is equivalent to a statement of that which a person knows to be false.

Source: SDC 1939, § 13.1240; SL 2005, ch 120, § 31.



§ 22-29-3 Incompetence of witness no defense.

22-29-3. Incompetence of witness no defense. It is no defense to a prosecution for perjury that the accused was not competent to give the testimony, deposition, or certificate of which falsehood is alleged. It is sufficient that the accused actually was required to give such testimony or made such deposition or certificate.

Source: SDC 1939, § 13.1242; SL 2005, ch 120, § 32.



§ 22-29-4 Lack of knowledge of materiality of statement no defense.

22-29-4. Lack of knowledge of materiality of statement no defense. It is no defense to a prosecution for perjury that the accused did not know the materiality of the false statement, or that the false statement did not in fact affect the proceeding in or for which the false statement was made. It is sufficient that the false statement was material and might have been used to affect such proceeding.

Source: SDC 1939, § 13.1242; SL 2005, ch 120, § 33.



§ 22-29-5 Felony classes of perjury.

22-29-5. Felony classes of perjury. Perjury:

(1) If committed in any trial for felony, is a Class 3 felony;

(2) If committed in any other trial, court proceeding, deposition, or administrative proceeding conducted under oath, is a Class 5 felony;

(3) If committed in any other manner proscribed by law, is a Class 6 felony.
Source: SDC 1939, § 13.1238; SL 1976, ch 158, § 29-2; SL 2005, ch 120, § 34; SL 2007, ch 145, § 1.



§ 22-29-6 Subornation of perjury--Violation--Punishment.

22-29-6. Subornation of perjury--Violation--Punishment. Any person who intentionally procures another person to commit any perjury is guilty of subornation of perjury. Subornation of perjury is punishable in the same manner as perjury, and as if the suborner were personally guilty of the perjury procured.

Source: SDC 1939, § 13.1237; SL 1976, ch 158, § 29-3; SL 2005, ch 120, § 35.



§ 22-29-7 Repealed.

22-29-7. Repealed by SL 2005, ch 120, § 36, eff. July 1, 2006.



§ 22-29-8 Oath defined--Irregular oath.

22-29-8. Oath defined--Irregular oath. The term, oath, as used in this chapter, includes any affirmation, and every other mode of attesting the truth of that which is stated, which is authorized by law. It is no defense that the oath was administered or taken in an irregular manner.

Source: SDC 1939, § 13.1239; SL 1976, ch 158, § 29-4; SL 2005, ch 120, § 37.



§ 22-29-9 Oath relating to future performance of official duty.

22-29-9. Oath relating to future performance of official duty. So much of an oath of office as relates to future performance of official duty is not sufficient to constitute perjury or subornation.

Source: SDC 1939, § 13.1239.



§ 22-29-9.1 Oath required on certain documents to obtain state benefits--Statement in lieu ofoath--Perjury.

22-29-9.1. Oath required on certain documents to obtain state benefits--Statement in lieu of oath--Perjury. Any person who submits any petition, application, information, or other document for the purpose of obtaining benefits or any other privilege from the State of South Dakota shall verify, under oath, that such petition, application, or information is true and correct. However, it is sufficient if the claimant, in lieu of verification under oath, signs a statement printed or written thereon in the form following: "I declare and affirm under the penalties of perjury that this claim (petition, application, information) has been examined by me, and to the best of my knowledge and belief, is in all things true and correct." Any person who signs such statement as provided for in this section, knowing the statement to be false or untrue, in whole or in part, is guilty of perjury.

Source: SL 2002, ch 113, § 3; SL 2005, ch 120, § 39.



§ 22-29-10 Deposition or certificate as complete upon delivery--Intent.

22-29-10. Deposition or certificate as complete upon delivery--Intent. The making of any deposition or certificate is deemed to be complete, within the provisions of this chapter, from the time when it is delivered by the accused to any other person with intent that it be uttered or published as true.

Source: SDC 1939, § 13.1241; SL 2005, ch 120, § 40.



§ 22-29-11 Obtaining money, property, or assistance by fraud from social services or relatedprograms prohibited.

22-29-11. Obtaining money, property, or assistance by fraud from social services or related programs prohibited. No person may knowingly make or execute a false statement, instrument, document, or representation, or to use any other fraudulent device, and thereby obtain money, property, or other assistance to which that person is not entitled, from any program provided for by Title 26, 27A, 27B, or 28, of the South Dakota Codified Laws, or otherwise administered by the South Dakota Department of Social Services.

Source: SL 1977, ch 225, § 1; SL 2005, ch 120, § 41.



§ 22-29-12 Failure to report changed circumstances affecting eligibility for assistance.

22-29-12. Failure to report changed circumstances affecting eligibility for assistance. No person may knowingly fail to report any change in circumstances which would affect that person's eligibility for money, property, or other assistance, and thereby obtain money, property, or other assistance to which that person is not entitled, from any program provided for by Title 26, 27A, 27B, or 28, of the South Dakota Codified Laws, or otherwise administered by the South Dakota Department of Social Services.

Source: SL 1977, ch 225, § 2; SL 2005, ch 120, § 42.



§ 22-29-13 Receipt of assistance on behalf of another as personal receipt.

22-29-13. Receipt of assistance on behalf of another as personal receipt. For the purposes of §§ 22-29-11 to 22-29-17, inclusive, any person who receives money, property, or services, on behalf of any other person, from any program covered by such sections, shall be considered to have received such money for himself or herself.

Source: SL 1977, ch 225, § 6; SL 2005, ch 120, § 43.



§ 22-29-14 Unsuccessful attempt to obtain assistance as misdemeanor.

22-29-14. Unsuccessful attempt to obtain assistance as misdemeanor. Any person who attempts to obtain any money, property, or other assistance, in violation of § 22-29-11 or 22-29-12, but does not thereby obtain any such money, property, or services, is guilty of a Class 1 misdemeanor.

Source: SL 1977, ch 225, § 5; SL 2005, ch 120, § 44.



§ 22-29-15 Obtaining assistance with value of two hundred dollars or less as misdemeanor.

22-29-15. Obtaining assistance with value of two hundred dollars or less as misdemeanor. Any person who violates § 22-29-11 or 22-29-12 and thereby obtains money, property, or other assistance to which such person is not entitled with a value of two hundred dollars or less is guilty of a Class 1 misdemeanor.

Source: SL 1977, ch 225, § 3; SL 2005, ch 120, § 45.



§ 22-29-16 Obtaining assistance with value of more than two hundred dollars as felony.

22-29-16. Obtaining assistance with value of more than two hundred dollars as felony. Any person who violates § 22-29-11 or 22-29-12 and thereby obtains money, property, or other assistance to which such person is not entitled with a value of more than two hundred dollars is guilty of a Class 6 felony.

Source: SL 1977, ch 225, § 4; SL 2005, ch 120, § 46.



§ 22-29-17 Aggregation of amounts from violations with one scheme or course of conduct.

22-29-17. Aggregation of amounts from violations with one scheme or course of conduct. Amounts involved in violations of § 22-29-11 or 22-29-12, or both, committed pursuant to one scheme or course of conduct, may be aggregated in determining the degree of the offense.

Source: SL 1977, ch 225, § 7; SL 2005, ch 120, § 47.



§ 22-29-18 Sufficiency of evidence for conviction.

22-29-18. Sufficiency of evidence for conviction. It is sufficient for a conviction of any offense under this chapter that a finding of guilt is based upon admissible evidence. No minimum number of witnesses is required. In reviewing the sufficiency of the evidence of a conviction under this chapter, the court shall only consider whether there is evidence in the record which, if believed by the trier of fact, is sufficient to sustain a finding of guilty beyond a reasonable doubt.

Source: SL 1984, ch 169; SL 2005, ch 120, § 48.



§ 22-29-19 False statement on application to state agency for loan, grant, or other financialassistance for business or agriculture--Felony.

22-29-19. False statement on application to state agency for loan, grant, or other financial assistance for business or agriculture--Felony. Any person who knowingly makes any material false statement or report, or willfully overvalues any land, property or other security, for the purpose of influencing an action of the Board of Economic Development, the Economic Development Finance Authority, any other loan or grant administered by the Governor's Office of Economic Development, the Value Added Finance Authority, the Department of Agriculture, the Department of Environment and Natural Resources, or any other agency, instrumentality, board, commission, or authority of or created by the State of South Dakota, upon any application for a loan, grant, or other financial assistance for a business or agricultural purpose, or the renewal, extension, or modification thereof, is guilty of a Class 6 felony.

Source: SL 2012, ch 130, § 1.






Chapter 30 - Robbery

§ 22-30-1 Robbery defined.

22-30-1. Robbery defined. Robbery is the intentional taking of personal property, regardless of value, in the possession of another from the other's person or immediate presence, and against the other's will, accomplished by means of force or fear of force, unless the property is taken pursuant to law or process of law.

Source: SDC 1939, § 13.2601; SL 1976, ch 158, § 30-1, 1978, ch 158, § 11; SL 2005, ch 120, § 24.



§ 22-30-2 Requisite force or fear--Force or fear to escape--Degree of force immaterial.

22-30-2. Requisite force or fear--Force or fear to escape--Degree of force immaterial. To constitute robbery, force or fear of force must be employed either to obtain or retain possession of the property or to prevent or overcome resistance to the taking. If employed merely as a means of escape, it does not constitute robbery. The degree of force employed to constitute robbery is immaterial.

Source: SDC 1939, § 13.2602; SL 2005, ch 120, § 25.



§ 22-30-3 Fear of force necessary to robbery.

22-30-3. Fear of force necessary to robbery. The fear of force which constitutes an element of the offense of robbery may be either:

(1) The fear of an injury, immediate or future, to the person or property of the person robbed, or of any relative or family member of the person robbed; or

(2) The fear of an immediate injury to the person or property of anyone in the company of the person robbed at the time of the robbery.
Source: SDC 1939, § 13.2602; SL 1976, ch 158, § 30-2; SL 2005, ch 120, § 26.



§ 22-30-4 Taking without knowledge of victim not robbery.

22-30-4. Taking without knowledge of victim not robbery. The taking of property from the person of another or in the immediate presence of the person is not robbery if it clearly appears that the taking was fully completed without the person's knowledge.

Source: SDC 1939, § 13.2601; SL 1976, ch 158, § 30-3; SL 2005, ch 120, § 27.



§ 22-30-5 Repealed.

22-30-5. Repealed by SL 1976, ch 158, § 30-5



§ 22-30-6 Degrees of robbery.

22-30-6. Degrees of robbery. Robbery, if accomplished by the use of a dangerous weapon, or by the use of a physical object simulating a dangerous weapon, is robbery in the first degree. Robbery, if accomplished in any other manner, is robbery in the second degree.

Source: SDC 1939, § 13.2603; SL 2005, ch 120, § 28; SL 2007, ch 146, § 1.



§ 22-30-7 Felony classes of robbery.

22-30-7. Felony classes of robbery. Robbery in the first degree is a Class 2 felony. Robbery in the second degree is a Class 4 felony.

Source: SDC 1939, § 13.2603; SL 1976, ch 158, § 30-4.



§ 22-30-8 to 22-30-10. Repealed.

22-30-8 to 22-30-10. Repealed by SL 1976, ch 158, § 30-5



§ 22-30-11 Repealed.

22-30-11. Repealed by SL 2005, ch 120, § 29, eff. July 1, 2006.






Chapter 30A - Theft

§ 22-30A-1 Theft--Violation.

22-30A-1. Theft--Violation. Any person who takes, or exercises unauthorized control over, property of another, with intent to deprive that person of the property, is guilty of theft.

Source: SDC 1939, § 13.3801; SDCL, § 22-37-1; SL 1976, ch 158, § 30A-7; SL 2005, ch 120, § 49.



§ 22-30A-2 Transfer of another's property as theft.

22-30A-2. Transfer of another's property as theft. Any person who transfers property of another, or any interest in the property of another, with intent to benefit the transferor or another who is not entitled thereto, is guilty of theft.

Source: SL 1976, ch 158, § 30A-8; SL 2005, ch 120, § 50.



§ 22-30A-2.1 Repealed.

22-30A-2.1. Repealed by SL 2005, ch 120, § 51, eff. July 1, 2006.



§ 22-30A-3 Theft by deception.

22-30A-3. Theft by deception. Any person who obtains property of another by deception is guilty of theft. A person deceives if, with intent to defraud, that person:

(1) Creates or reinforces a false impression, including false impressions as to law, value, intention, or other state of mind. However, as to a person's intention to perform a promise, deception may not be inferred from the fact alone that that person did not subsequently perform the promise;

(2) Prevents another from acquiring information which would affect the other person's judgment of a transaction;

(3) Fails to correct a false impression which the deceiver previously created or reinforced, or which the deceiver knows to be influencing another to whom the deceiver stands in a fiduciary or confidential relationship; or

(4) Fails to disclose a known lien, adverse claim, or other legal impediment to the enjoyment of property which the deceiver transfers or encumbers in consideration for property the deceiver obtains, whether such impediment is or is not valid, or is or is not a matter of official record.

The term, deceive, does not, however, include falsity as to matters having no pecuniary significance or puffing by statements unlikely to deceive reasonable persons.

Source: SL 1976, ch 158, § 30A-9; SL 2005, ch 120, § 52.



§ 22-30A-3.1 to 22-30A-3.3. Transferred.

22-30A-3.1 to 22-30A-3.3. Transferred to §§ 22-40-8 to 22-40-10 by SL 2005, ch 120, §§ 80 and 83, eff. July 1, 2006.



§ 22-30A-4 Theft by threat.

22-30A-4. Theft by threat. A person is guilty of theft if the person obtains property of another by threatening to:

(1) Inflict bodily injury on anyone or commit any criminal offense;

(2) Accuse anyone of a criminal offense;

(3) Expose any secret tending to subject any person to hatred, contempt, or ridicule, or to impair any person's credit or business repute;

(4) Take or withhold action as an official, or cause an official to take or withhold action;

(5) Bring about or continue a strike, boycott, or other collective unofficial action, if the property is not demanded or received for the benefit of the group in whose interest the actor purports to act;

(6) Testify or provide information or withhold testimony or information with respect to another's legal claim or defense; or

(7) Inflict any other harm which would not benefit the person making the threat.
Source: SDC 1939, §§ 13.3901, 13.3902, 13.3907; SDCL, §§ 22-31-1, 22-31-2, 22-31-5; SL 1976, ch 158, § 30A-10; SL 2005, ch 120, § 53.



§ 22-30A-5 Repealed.

22-30A-5. Repealed by SL 1977, ch 189, § 126



§ 22-30A-6 Theft of lost or mislaid property.

22-30A-6. Theft of lost or mislaid property. Any person who comes into control of property of another that the person knows to have been lost, estrayed, mislaid, or delivered under a mistake as to the nature or amount of the property or the identity of the recipient, is guilty of theft if, with intent to deprive the owner thereof, the person fails to take reasonable measures to restore the property to a person entitled to have the property.

Source: SDC 1939, § 13.3807; SDCL, § 22-37-11; SL 1976, ch 158, § 30A-11; SL 2005, ch 120, § 54.



§ 22-30A-7 Receiving stolen property.

22-30A-7. Receiving stolen property. Any person who receives, retains, or disposes of property of another knowing that the property has been stolen, or believing that the property has probably been stolen, unless the property is received, retained, or disposed of with the intent to restore the property to the owner, is guilty of theft.

Source: SDC 1939, § 13.3813; SL 1961, ch 41; SL 1965, ch 33; SL 1966, ch 34; SDCL, § 22-37-18; SL 1976, ch 158, § 30A-12; SL 2005, ch 120, § 55.



§ 22-30A-8 Obtaining property or services without paying.

22-30A-8. Obtaining property or services without paying. Any person is guilty of theft if that person intentionally obtains property or service which that person knows is available only for compensation, by deception, threat, or other means to avoid payment for the service or property.

Source: SDC 1939, § 13.4206; SDCL, § 22-41-15; SL 1972, ch 143; SL 1976, ch 158, § 30A-13; SL 1977, ch 189, § 60; SL 2005, ch 120, § 56.



§ 22-30A-8.1 Obtaining property or services with false credit card.

22-30A-8.1. Obtaining property or services with false credit card. Any person who, by use of a credit card issued to another person, without the consent of the person to whom issued, or by use of a credit card which has been revoked or canceled or has expired, or by use of a falsified, mutilated, altered, or counterfeit credit card obtains property or services on credit, is guilty of theft.

Source: SL 1977, ch 189, § 59; SL 2005, ch 120, § 57.



§ 22-30A-8.2 to 22-30A-8.5. Transferred.

22-30A-8.2 to 22-30A-8.5. Transferred to §§ 22-40-11 to 22-40-14 by SL 2005, ch 120, § 85, eff. July 1, 2006.



§ 22-30A-9 Diverting services of another.

22-30A-9. Diverting services of another. Any person who, having control over the disposition of services of others, to which that person is not entitled, diverts such services to his or her own benefit or to the benefit of another not entitled thereto, is guilty of theft.

Source: SL 1976, ch 158, § 30A-14; SL 2005, ch 120, § 58.



§ 22-30A-10 Embezzlement of property received in trust.

22-30A-10. Embezzlement of property received in trust. Any person, who has been entrusted with the property of another and who, with intent to defraud, appropriates such property to a use or purpose not in the due and lawful execution of his or her trust, is guilty of theft. A distinct act of taking is not necessary to constitute theft pursuant to this section.

Source: SDC 1939, §§ 13.1236, 13.1305, 13.4001, 13.4003 to 13.4007; SDCL, §§ 3-16-4, 3-16-5, 22-38-1 to 22-38-7; SL 1976, ch 158, § 30A-15; SL 1977, ch 189, § 61; SL 2005, ch 120, § 59.



§ 22-30A-10.1 Return of stolen property considered in mitigation of punishment--Return not adefense.

22-30A-10.1. Return of stolen property considered in mitigation of punishment--Return not a defense. If any person, who has been accused of theft, restores or returns the property allegedly stolen before an indictment or information is laid before a magistrate, such fact may be considered in mitigation of punishment. The restoration or return of the property is not a defense nor may it be considered by the finder of fact.

Source: SL 1977, ch 189, § 58; SL 1986, ch 183, § 1; SL 2005, ch 120, § 60.



§ 22-30A-11 Disqualification from public office for conversion of public property--Duration.

22-30A-11. Disqualification from public office for conversion of public property--Duration. Any person convicted of theft under § 22-30A-10 for unlawfully obtaining property of this state, of any of its political subdivisions, or of any agency or fund in which the state or its people are interested shall, in addition to the punishment prescribed by § 22-30A-17 and chapter 22-6, be disqualified from holding any public office, elective or appointive, under the laws of this state, so long as that person remains a defaulter to this state or any of its political subdivisions, agencies, or funds.

Source: SDC 1939, § 48.0207; SDCL, § 3-16-6; SL 1976, ch 158, § 30A-15; SL 2005, ch 120, § 61.



§ 22-30A-12 Unauthorized operation of vehicle or vessel as misdemeanor.

22-30A-12. Unauthorized operation of vehicle or vessel as misdemeanor. Any person who, without the intent to deprive the owner thereof, operates another's motor vehicle or vessel without the consent of the owner, is guilty of a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 30A-17; SL 2005, ch 120, § 62.



§ 22-30A-13 Theft by conversion of rented personalty after notice of termination.

22-30A-13. Theft by conversion of rented personalty after notice of termination. Any person who intentionally converts to his or her own use any leased or rented personal property, after receiving proper notice demanding the return of the property following expiration of the lease or rental agreement, is guilty of theft. For the purposes of this section, the term, proper notice, means a written demand for the return of the property addressed and mailed by certified or registered mail to the lessee or renter or personal service of such written demand in the manner provided for service of a summons.

Source: SL 1976, ch 158, §§ 30A-19, 30A-20; SL 1981, ch 178; SL 2005, ch 120, § 63.



§ 22-30A-14 Affirmative defense to conversion of leased or rented personalty.

22-30A-14. Affirmative defense to conversion of leased or rented personalty. The following factors, taken as a whole, constitute an affirmative defense to a prosecution commenced under § 22-30A-13:

(1) That the lessee accurately stated his or her name and address at the time of rental;

(2) That the lessee's failure to return the item at the expiration date of the rental contract was lawful;

(3) That the lessee failed to receive the lessor's notice personally; and

(4) That the lessee returned the personal property to the owner or lessor within forty-eight hours of receiving notice of the commencement of prosecution, together with any charges for the overdue period and the value of damages to the personal property, if any.
Source: SL 1976, ch 158, § 30A-21; SL 2005, ch 120, § 64.



§ 22-30A-15 Theft as single offense incorporating previous separate offenses--Terms used inalleging theft.

22-30A-15. Theft as single offense incorporating previous separate offenses--Terms used in alleging theft. Conduct constituting theft pursuant to this chapter constitutes a single offense including any separate offenses committed or charged before the effective date of this chapter and known as larceny, embezzlement, extortion, fraudulent conversion, false pretense, and receiving stolen property. An accusation of theft may be supported by evidence that the theft was committed in any manner that would be theft under this chapter, notwithstanding the specification of a different manner in the indictment or information, subject only to the power of a court to ensure a fair trial by granting a continuance or other appropriate relief if the conduct of the defense would be prejudiced by lack of fair notice or by surprise.

Source: SL 1976, ch 158, § 30A-2; SL 2005, ch 120, § 65.



§ 22-30A-16 Ignorance and honest claim of right as affirmative defenses to theft.

22-30A-16. Ignorance and honest claim of right as affirmative defenses to theft. It is an affirmative defense to a prosecution for theft that the defendant:

(1) Was unaware that the property taken was that of another; or

(2) Acted under an honest and reasonable claim of right to the property involved or that the defendant had a right to acquire or dispose of the property as he or she did.
Source: SDC 1939, § 13.4009; SDCL, § 22-38-10; SL 1976, ch 158, § 30A-5; SL 1977, ch 189, § 62; SL 2005, ch 120, § 66.



§ 22-30A-17 Grand theft--Felony.

22-30A-17. Grand theft--Felony. Grand theft is a Class 6 felony, if the property stolen:

(1) Exceeds one thousand dollars in value but is less than or equal to two thousand five hundred dollars;

(2) Is a firearm with a value of less than or equal to two thousand five hundred dollars;

(3) Is taken from the person of another with a value of less than or equal to two thousand five hundred dollars; or

(4) The property stolen is cattle, horses, mules, sheep, goats, buffalo, or captive nondomestic elk with a value of less than or equal to two thousand five hundred dollars.

Grand theft is a Class 5 felony if the value of the property is more than two thousand five hundred dollars but less than or equal to five thousand dollars.

Grand theft is a Class 4 felony if the value of the property is more than five thousand dollars but less than or equal to one hundred thousand dollars.

Grand theft is a Class 3 felony if the value of the property is more than one hundred thousand dollars but less than or equal to five hundred thousand dollars.

Source: SDC 1939, §§ 13.3802 to 13.3803, 13.4008; SL 1959, ch 39; SL 1961, ch 40; SDCL §§ 22-37-2, 22-37-3, 22-37-6, 22-38-12; SL 1976, ch 158, § 30A-3; SL 1977, ch 189, §§ 63, 64; SL 1978, ch 158, § 72; SL 1982, ch 178; SL 1990, ch 165, § 2; SL 1997, ch 139, § 1; SL 2001, ch 114, § 1; SL 2005, ch 120, § 67; SL 2013, ch 101, § 60; SL 2013, ch 110, § 1.



§ 22-30A-17.1 Aggravated grand theft--Felony.

22-30A-17.1. Aggravated grand theft--Felony. Theft is aggravated grand theft, if the value of the property stolen exceeds five hundred thousand dollars. Aggravated grand theft is a Class 2 felony.

Source: SL 2005, ch 120, § 68; SL 2013, ch 101, § 61.



§ 22-30A-17.2 Petty theft in the first degree--Misdemeanor.

22-30A-17.2. Petty theft in the first degree--Misdemeanor. Theft is petty theft in the first degree, if the value of the property stolen exceeds four hundred dollars but does not exceed one thousand dollars. Petty theft in the first degree is a Class 1 misdemeanor.

Source: SL 2005, ch 120, § 69.



§ 22-30A-17.3 Petty theft in the second degree--Misdemeanor.

22-30A-17.3. Petty theft in the second degree--Misdemeanor. Theft is petty theft in the second degree, if the value of the property stolen is four hundred dollars or less. Petty theft in the second degree is a Class 2 misdemeanor.

Source: SL 2005, ch 120, § 70.



§ 22-30A-18 Aggregation of related thefts to determine degree of offense.

22-30A-18. Aggregation of related thefts to determine degree of offense. Amounts involved in thefts, whether from the same person or several persons, committed pursuant to one scheme or course of conduct, may be aggregated in determining the degree of the offense.

Source: SL 1976, ch 158, § 30A-4; SL 2005, ch 120, § 71.



§ 22-30A-19 Repealed.

22-30A-19. Repealed by SL 1989, ch 199, § 5



§ 22-30A-19.1 Liability of shoplifter to owner or seller--Penalty.

22-30A-19.1. Liability of shoplifter to owner or seller--Penalty. Any adult, or any emancipated minor as defined in § 25-5-24, or any parent or guardian of any unemancipated minor, who takes possession of any goods, wares, or merchandise displayed or offered for sale by a store or other mercantile establishment without the consent of the owner or seller, and with the intention of converting the goods to the person's own use without having paid the purchase price, is liable to the owner or seller for the retail value of the merchandise, regardless of whether or not the merchandise has been recovered in undamaged condition by the owner or seller. In addition, the owner or seller is entitled to a penalty of four times the retail value of the merchandise, or one hundred dollars, whichever is greater.

Source: SL 1989, ch 199, § 1; SL 1993, ch 213, § 108; SL 1994, ch 179, § 1; SL 1997, ch 138, § 1; SL 2005, ch 120, § 72.



§ 22-30A-19.2 Detention of suspected shoplifter--Reasonableness--Grounds.

22-30A-19.2. Detention of suspected shoplifter--Reasonableness--Grounds. Any owner or seller of merchandise, who has reasonable grounds to believe that a person has committed retail theft pursuant to § 22-30A-19.1, may detain such person, on or off the premises of a retail mercantile establishment, in a reasonable manner and for a reasonable length of time:

(1) To request identification;

(2) To verify such identification;

(3) To make reasonable inquiry as to whether such person has in his or her possession unpurchased merchandise and, to make reasonable investigation of the ownership of such merchandise;

(4) To inform a law enforcement officer of the detention of the person and surrender that person to the custody of a law enforcement officer; and

(5) In the case of a minor, to inform a law enforcement officer, a parent, guardian, or other private person interested in the welfare of the detained minor and to surrender custody of the minor to such person.

An owner or seller of merchandise may make a detention as permitted in this section off the premises of a retail mercantile establishment only if such detention is pursuant to the immediate pursuit of such person.

Source: SL 1989, ch 199, § 2; SL 2005, ch 120, § 73.



§ 22-30A-19.3 Demand for payment by victim of retail theft.

22-30A-19.3. Demand for payment by victim of retail theft. Any owner or seller of merchandise who is the victim of retail theft pursuant to § 22-30A-19.1 may make a written demand for the amount for which any person is liable pursuant to § 22-30A-19.1. Except for a sole proprietorship, a member of management, other than the initial detaining person, shall evaluate the validity of the accusation that an act of retail theft was committed and shall approve the accusation before a written demand for payment is issued. The demand for payment shall be mailed by certified mail to the person from whom payment is demanded or served personally on the person from whom payment is demanded. Personal service shall be accomplished in the same manner as the service of a summons.

Source: SL 1989, ch 199, § 3; SL 1997, ch 138, § 3; SL 2005, ch 120, § 74.



§ 22-30A-19.4 Failure to pay liability for theft--Penalty doubled.

22-30A-19.4. Failure to pay liability for theft--Penalty doubled. If the person to whom a written demand is made pursuant to § 22-30A-19.3 complies by making full payment of the amount required by the written demand within thirty days after its receipt, that person incurs no further civil liability to the owner or seller of the merchandise. However, if the person to whom a written demand is made fails to make full payment pursuant to that written demand, then the penalty allowed in § 22-30A-19.1 may be doubled.

Source: SL 1989, ch 199, § 4; SL 1997, ch 138, § 2; SL 2005, ch 120, § 75.



§ 22-30A-20 Unauthorized possession of federal Department of Agriculture commoditiestransferred to state.

22-30A-20. Unauthorized possession of federal Department of Agriculture commodities transferred to state. Any person who receives, retains, or disposes of United States Department of Agriculture commodities which have been transferred to the State of South Dakota, who is not entitled to possess those commodities, either as an eligible recipient of commodities pursuant to 7 CFR 250.3 as effective on January 1, 1981, or as a purchaser of commodities which have been released for sale due to condition or damage and have been plainly marked as available for sale to the public, is guilty of theft.

Source: SL 1981, ch 179, § 1; SL 2005, ch 120, § 76.



§ 22-30A-21 Law enforcement officer retaining seized property as theft.

22-30A-21. Law enforcement officer retaining seized property as theft. No state, county, or municipal law enforcement officer may retain or dispose of property that has been seized or confiscated unless the law enforcement officer retains or disposes of such property pursuant to law or a court order. A violation of this section constitutes theft pursuant to § 22-30A-1.

Source: SL 1983, ch 177; SL 2005, ch 120, § 77.



§ 22-30A-22 , 22-30A-23. Repealed.

22-30A-22, 22-30A-23. Repealed by SL 2005, ch 120, §§ 78, 79, eff. July 1, 2006.



§ 22-30A-24 Theft by insufficient funds check--Degrees according to amount--Aggregation ofchecks.

22-30A-24. Theft by insufficient funds check--Degrees according to amount--Aggregation of checks. Any person who, for himself or herself or as agent or representative of another, for a present consideration, with intent to defraud, passes a check drawn on a financial institution knowing at the time of such passing that there are not sufficient funds in the account on which the check was drawn in the financial institution for the payment of such check and all other checks upon such funds then outstanding, in full upon its presentation, although no express representation is made with reference thereto, is guilty of theft by insufficient funds check. Theft by insufficient funds check is punishable as theft pursuant to chapter 22-30A. In determining the degree of theft, the value of the property stolen or attempted to be stolen is the same as the face amount of the insufficient funds check. Any series of insufficient funds checks within any thirty-day period may be aggregated in amount to determine the degree of theft of such course of conduct.

Source: SDC 1939, § 13.4204; SL 1959, ch 40; SL 1967, ch 27; SL 1973, ch 153, §§ 1, 6; SDCL Supp, § 22-41-1.1; SL 1976, ch 158, § 41-1; SL 1977, ch 189, § 74; SL 1978, ch 158, § 15; SL 1990, ch 165, § 1; SDCL, § 22-41-1; SL 2005, ch 120, §§ 132, 139.



§ 22-30A-25 Theft by no account check--Degrees according to amount--Aggregation of checks.

22-30A-25. Theft by no account check--Degrees according to amount--Aggregation of checks. Any person who, for himself or herself or as an agent or representative of another, for present consideration, with intent to defraud, passes a check drawn on a financial institution knowing at the time of such passing that neither the check passer or the check passer's principal has an account with such financial institution, is guilty of theft by no account check. Theft by no account check is punishable as theft pursuant to chapter 22-30A. In determining the degree of theft, the value of the property stolen or attempted to be stolen is the same as the face amount of the no account check. Any series of no account checks within any thirty-day period may be aggregated in amount to determine the degree of theft of such course of conduct.

It is a defense to prosecution pursuant to this section that the check passer's or the check passer's principal's account was closed without the check passer's knowledge. Evidence that the financial institution mailed a notice by certified or registered mail to the person in whose name the account was listed at the last address contained in the financial institution's records is prima facie proof that the check passer had knowledge that such account was closed.

Source: SL 1973, ch 153, § 4; SL 1976, ch 158, § 41-2; SL 1977, ch 189, § 75; SDCL, § 22-41-1.2; SL 2005, ch 120, §§ 133, 139.



§ 22-30A-26 Return of property or payment of check and the costs and expenses prohibits criminalprosecution.

22-30A-26. Return of property or payment of check and the costs and expenses prohibits criminal prosecution. If any person, who has been accused of a violation of § 22-30A-24 or 22-30A-25, restores or returns the property allegedly obtained as consideration or makes payment of the check and the costs and expenses provided for in § 57A-3-421 to the holder within thirty days of the mailing or delivery of the notice of dishonor, no criminal prosecution may occur in regard to the check.

Source: SL 1986, ch 183, § 2; SDCL, § 22-41-1.3; SL 2005, ch 120, §§ 134, 139.



§ 22-30A-27 Passing insufficient funds check as prima facie evidence of knowledge ofinsufficiency.

22-30A-27. Passing insufficient funds check as prima facie evidence of knowledge of insufficiency. The passing of a check, described in § 22-30A-24, is prima facie evidence that the person who passed the check had knowledge of insufficient funds in the account on which the check was drawn in the financial institution.

Source: SDC 1939, § 13.4204; SL 1959, ch 40; SL 1967, ch 27; SL 1973, ch 153, § 2; repealed SL 1976, ch 158, § 41-11; re-enacted SL 1977, ch 189, § 76; SDCL, § 22-41-2; SL 2005, ch 120, §§ 135, 139.



§ 22-30A-28 Goods, services, taxes, and other obligations as present consideration.

22-30A-28. Goods, services, taxes, and other obligations as present consideration. Present consideration includes goods which are delivered or constructively delivered, and services which are completed, seven days, exclusive of the date of such delivery or completion and exclusive of legal holidays and Sundays, before or after payment therefor. Present consideration also includes payment made for goods and services, if the goods and services are obtained under an understanding that the goods and services would be paid for at a specific time by written agreement or under an established method of payment of accounts. In addition, payment of taxes and any other obligation due the State of South Dakota or any of its political subdivisions and payment of alimony or child support constitutes present consideration for the purposes of this chapter.

Source: SL 1973, ch 153, § 3; SL 1976, ch 158, § 41-3; SL 1977, ch 189, § 77; SL 1980, ch 177; SL 1986, ch 184; SL 1993, ch 180; SDCL, § 22-41-2.1; SL 2005, ch 120, §§ 136, 139.



§ 22-30A-29 Postdated check not in violation.

22-30A-29. Postdated check not in violation. The making of a postdated or hold check, knowingly received as such, or a check issued under an agreement with the payee that the check would not be presented for payment for a specified time, does not constitute a violation of § 22-30A-24.

Source: SL 1973, ch 153, § 7; SL 1987, ch 169; SDCL, § 22-41-2.2; SL 2005, ch 120, §§ 137, 139.



§ 22-30A-30 Prosecution for passing check against insufficient funds--Establishment of probablecause-Testimony of official not necessary.

22-30A-30. Prosecution for passing check against insufficient funds--Establishment of probable cause-Testimony of official not necessary. For purposes of establishing probable cause that a criminal offense has been committed in violation of § 22-30A-24 or 22-30A-25, probable cause is established if the prosecution has presented as evidence at the preliminary hearing, or before the grand jury, a check bearing reasonable indicia that the check has been presented for payment and that the check has not been paid or honored by the financial institution because of insufficient funds in the account upon which the check was drawn or that the account did not exist. Upon the offer and acceptance of the check as evidence at the preliminary hearing, or before the grand jury, it is not necessary for an official or employee of the financial institution to testify at the preliminary hearing, or before the grand jury, concerning the financial institution's records with respect to the account upon which the check has been drawn.

Source: SL 1987, ch 170; SL 1991, ch 194; SL 1992, ch 26, § 4; SDCL, § 22-41-2.3; SL 2005, ch 120, §§ 138, 139.



§ 22-30A-31 Passing check as prima facie evidence.

22-30A-31. Passing check as prima facie evidence. The passing of a check, described in § 22-30A-24, that bears the name and address of an account holder and bears a signature, purporting to be that of the account holder, is prima facie evidence that an account holder executed the check.

Source: SL 1998, ch 138, § 1; SDCL, § 22-41-2.4; SL 2005, ch 120, § 139.



§ 22-30A-32 Notice of dishonor required before prosecution for theft by insufficient funds--Checkor theft by no account check--Presumption of service--Waiting period.

22-30A-32. Notice of dishonor required before prosecution for theft by insufficient funds--Check or theft by no account check--Presumption of service--Waiting period. The holder of an insufficient funds check or no account check shall, before presenting the check to the state's attorney for prosecution, serve a notice of dishonor upon the writer of the check, by registered or certified mail, return receipt requested, or by first class mail, supported by an affidavit of mailing sworn and retained by the sender, in the United States mail and addressed to the recipient's most recent address known to the sender. If the notice is mailed, and not returned as undeliverable by the United States Postal Service, notice is conclusively presumed to have been given on the date of mailing. The holder of the dishonored check, whether it be a no account check or insufficient funds check, shall, upon return of the receipt, hold the check for a period of at least thirty days if notice is given by first class mail, and upon the expiration of that period shall present the check with the attached bank return, return receipt or affidavit of mailing, and copy of the dishonor notice to the state's attorney for prosecution.

Source: SL 1973, ch 153, § 8; SL 1976, ch 158, § 41-4; SL 2003, ch 128, § 1; SDCL, § 22-41-3.1; SL 2005, ch 120, §§ 139, 140.



§ 22-30A-33 Additional civil penalty for failure to pay amount of check and fees and costs--Prosecution.

22-30A-33. Additional civil penalty for failure to pay amount of check and fees and costs--Prosecution. If the drawer of a check does not pay the fees and costs provided for in § 57A-3-421 and the amount of the check to the holder of the check within thirty days of the mailing of the notice of dishonor, the drawer shall owe to the holder of the check an additional civil penalty equal to twice the amount of the check. The state's attorney may then prosecute the dishonor. No state's attorney may collect a civil penalty for prosecuting the dishonor. No state's attorney may assign a check for civil collection for violation of § 22-30A-24 or 22-30A-25.

Source: SL 2005, ch 120, § 442; SL 2006, ch 128, § 1.



§ 22-30A-34 Contents of notice of dishonor.

22-30A-34. Contents of notice of dishonor. The notice of dishonor required by § 22-30A-32 shall be in substantially the following form:
Date ________________________________________________________________
Name of issuer ________________________________________________________
Bank on which drawn ___________________________________________________
Date of check _________________________________________________________
Amount of check _______________________________________________________
Holder of the check _____________________________________________________

You are hereby notified that your check described above has been dishonored and is now being held by the above holder for a period of thirty days from the date of the mailing of this notice. Civil liability incurred by a check issuer pursuant to SDCL 57A-3-420 is not a defense to a violation of this chapter. If you do not pay the amount of the check and the costs and expenses provided for by SDCL 57A-3-421 within thirty days of the mailing of this notice of dishonor to you, your check will be delivered to the state's attorney for criminal prosecution for theft, and you will be liable to the holder of the check for an additional civil penalty of an amount equal to twice the amount of the check in addition to the amount of the check and the costs and expenses provided for by SDCL 57A-3-421.

Source: SL 1973, ch 153, § 8; SL 1983, ch 368, § 2; SDCL, § 22-41-3.2; SL 2005, ch 120, §§ 139, 444.



§ 22-30A-35 Proof of notice not required--Payment of check, costs, and expenses bar toprosecution.

22-30A-35. Proof of notice not required--Payment of check, costs, and expenses bar to prosecution. The service of a notice of dishonor in accordance with §§ 22-30A-32 and 22-30A-34 is not an element of the crime of theft by insufficient funds check or theft by no account check, nor is it an element of proof thereof or a defense to any prosecution therefor.

If the notice required by §§ 22-30A-32 and 22-30A-34 is returned undelivered, or if it appears to the state's attorney that there is reasonable cause to believe that the writer of the check intends to remove himself or herself from the jurisdiction of the court, the state's attorney may elect to prosecute without such notice. However, if the insufficient funds check or no account check is paid by the drawer to the holder, along with the costs and expenses provided for in § 57A-3-421, within the thirty days after the notice is mailed or delivered to the drawer, the check may not be prosecuted.

Source: SL 1973, ch 153, § 8; SL 1975, ch 170; SL 1976, ch 158, § 41-5; SL 1977, ch 189, § 78; SDCL, § 22-41-3.3; SL 2005, ch 120, §§ 139, 141; SL 2006, ch 117, § 3.



§ 22-30A-36 Limitation of theft by insufficient funds check and theft by no account checkprosecutions.

22-30A-36. Limitation of theft by insufficient funds check and theft by no account check prosecutions. Any criminal prosecution under § 22-30A-24 or 22-30A-25 shall be commenced within six months after the holder of a check receives notice of its dishonor. Failure to prosecute a complaint within six months constitutes a bar to any criminal action under those sections.

Source: SL 1973, ch 153, § 5; SL 1976, ch 158, § 41-6; SL 1977, ch 189, § 79; SDCL, § 22-41-3.4; SL 2005, ch 120, §§ 139, 142.



§ 22-30A-37 Circumstances under which maker, drawer, or issuer not criminally or civilly liablefor damages and costs.

22-30A-37. Circumstances under which maker, drawer, or issuer not criminally or civilly liable for damages and costs. The maker, drawer, or issuer is not criminally liable or civilly liable for damages and costs specified in this chapter if:

(1) The account contained sufficient funds or credit to cover the check, draft, or order at the time the check, draft, or order was issued, plus all other checks, drafts, and orders on the account then outstanding and unpaid; or

(2) The check, draft, or order was not paid because a paycheck, deposited in the account in an amount sufficient to cover the check, draft, or order, was not paid upon presentation; or

(3) Funds sufficient to cover the check, draft, or order were garnished, attached, or setoff, and the maker, drawer, or issuer had no notice of such garnishment, attachment, or setoff at the time the check, draft, or order was issued; or

(4) The maker of the check, draft, or order was not competent or of full age to enter into a legal contractual obligation at the time the check, draft, or order was issued; or

(5) The making of the check, draft, or order was induced by fraud or duress; or

(6) The transaction which gave rise to the obligation for which the check, draft, or order was given lacked consideration or was illegal.
Source: SL 2005, ch 120, § 445.



§ 22-30A-38 Combination of instruments--Court.

22-30A-38. Combination of instruments--Court. If the same person is the maker, drawer, or issuer of two or more checks, drafts, or orders, such instruments may be combined. An action for their recovery pursuant to this chapter may be brought in any county in which one of the dishonored checks, drafts, or orders were issued or in the county in which the check writer resides. A cause of action under this chapter may be brought in small claims court, if the amount of the demand does not exceed the jurisdiction of that court, or in any other appropriate court.

Source: SL 2005, ch 120, § 446.



§ 22-30A-39 Alteration or removal of serial number--Possession of property with altered serialnumber--Felony.

22-30A-39. Alteration or removal of serial number--Possession of property with altered serial number--Felony. Any person who, without consent of the owner, intentionally alters, obliterates, or removes a serial number or other identifying mark on personal property, or possesses any personal property knowing that the property has a serial number or identifying mark which has been intentionally obliterated, altered, or removed, which number or marking may be used to determine ownership of the property, is guilty of a Class 6 felony.

Source: SL 1977, ch 189, § 23; SDCL, § 22-11-27; SL 2005, ch 120, §§ 223, 224.



§ 22-30A-40 Liability for cost of motor fuel received--Service charge.

22-30A-40. Liability for cost of motor fuel received--Service charge. The owner of a motor vehicle who has not paid for the motor fuel received is liable to the motor fuel retailer for the cost of the motor fuel. If notice of a service charge is conspicuously displayed on the premises when the motor fuel was received, the motor fuel retailer may impose a service charge not to exceed thirty dollars for any collection cost.

Source: SL 2005, ch 121, § 1.



§ 22-30A-41 Request for vehicle owner information--Format and content--Response by lawenforcement.

22-30A-41. Request for vehicle owner information--Format and content--Response by law enforcement. If a motor fuel retailer provides, in writing, the license plate number of any motor vehicle owner who failed to pay for the motor fuel received to any law enforcement officer, the law enforcement officer shall provide the motor vehicle owner's name and addresses, recorded pursuant to § 32-5-3, to the retailer. The written request for the vehicle owner information may only be submitted by the registered owner or corporate officer of the motor fuel business. The owner or corporate officer shall enclose a self-addressed and stamped envelope with the written request. The format for the request shall be prescribed by the Department of Public Safety and include the following information:

(1) The name and signature of the employee witnessing the theft;

(2) The name and signature of the owner or corporate officer;

(3) The address and telephone number of the owner or corporate officer;

(4) License plate number of the motor vehicle; and

(5) Reference to the applicable provisions of §§ 22-30A-40 to 22-30A-44, inclusive.

The law enforcement officer shall respond, in writing, to the owner or corporate officer of the motor fuel business.

Source: SL 2005, ch 121, § 2.



§ 22-30A-42 Demand for payment from motor vehicle owner for motor fuel received--Content ofnotice.

22-30A-42. Demand for payment from motor vehicle owner for motor fuel received--Content of notice. A motor fuel retailer may, within thirty days of the occurrence, demand payment from the motor vehicle owner for the motor fuel received by sending a notice by certified mail, return receipt requested. The notice shall be prescribed by the Department of Public Safety and include the following information:

(1) The name, address, and license plate number of the motor vehicle owner;

(2) Date the act occurred;

(3) Type of motor fuel;

(4) The unpaid dollar amount;

(5) The service charge;

(6) A citation of §§ 22-30A-40 and 22-30A-43; and

(7) The employee's and employer's signature.
Source: SL 2005, ch 121, § 3.



§ 22-30A-43 Payment or dispute of claim--Court action--Service charge and expenses.

22-30A-43. Payment or dispute of claim--Court action--Service charge and expenses. The motor vehicle owner shall pay the motor fuel retailer the full amount due within thirty-three days after receiving notice demanding payment pursuant to § 22-30A-42. The motor vehicle owner may dispute the motor fuel retailer's claim by sending a notice by certified mail, return receipt requested, to the motor fuel retailer within the thirty-three day period. If the motor vehicle owner disputes or fails to pay the retailer's claim, the retailer may take the claim to court. The court may award the retailer the unpaid dollar amount for the motor fuel, the service charge, and reasonable court expenses. If the motor vehicle owner does not dispute the claim and fails to pay the claim within the thirty-three day period, the court may award the retailer the unpaid dollar amount for the motor fuel, the service charge, and reasonable court expenses.

Source: SL 2005, ch 121, § 4.



§ 22-30A-44 Criminal action prohibited if retailer receives payment or court award.

22-30A-44. Criminal action prohibited if retailer receives payment or court award. If a motor fuel retailer receives payment or a court award pursuant to §§ 22-30A-40 to 22-30A-44, inclusive, the motor fuel retailer may not initiate or pursue a criminal action against the motor vehicle owner because of that loss.

Source: SL 2005, ch 121, § 5.






Chapter 31 - Extortion [Repealed]

CHAPTER 22-31

EXTORTION [REPEALED]

[Repealed by SL 1976, ch 158, § 31-1]



Chapter 32 - Burglary And Unlawful Entry

§ 22-32-1 First degree burglary--Felony.

22-32-1. First degree burglary--Felony. Any person who enters or remains in an occupied structure, with intent to commit any crime, unless the premises are, at the time, open to the public or the person is licensed or privileged to enter or remain, is guilty of first degree burglary if:

(1) The offender inflicts, or attempts or threatens to inflict, physical harm on another;

(2) The offender is armed with a dangerous weapon; or

(3) The offense is committed in the nighttime.

First degree burglary is a Class 2 felony.

Source: SDC 1939, §§ 13.3701, 13.3705 (1); SDCL, § 22-32-2; SL 1976, ch 158, § 32-1; SL 1989, ch 200, § 1; SL 2005, ch 120, § 107.



§ 22-32-2 Repealed.

22-32-2. Repealed by SL 1976, ch 158, § 32-5



§ 22-32-3 Second degree burglary--Felony.

22-32-3. Second degree burglary--Felony. Any person who enters or remains in an occupied structure with intent to commit any crime, unless the premises are, at the time, open to the public or the person is licensed or privileged to enter or remain, under circumstances not amounting to first degree burglary, is guilty of second degree burglary. Second degree burglary is a Class 3 felony.

Source: SDC 1939, §§ 13.3702 (1), 13.3705 (2); SDCL, § 22-32-7; SL 1976, ch 158, § 32-2; SL 1989, ch 200, § 2; SL 2005, ch 120, § 108.



§ 22-32-4 to 22-32-7. Repealed.

22-32-4 to 22-32-7. Repealed by SL 1976, ch 158, § 32-5



§ 22-32-8 Third degree burglary--Felony.

22-32-8. Third degree burglary--Felony. Any person who enters or remains in an unoccupied structure, other than a motor vehicle, with intent to commit any crime, unless the premises are, at the time, open to the public or the person is licensed or privileged to enter or remain, is guilty of third degree burglary. Third degree burglary is a Class 5 felony.

Source: SDC 1939, §§ 13.3703 (1), 13.3705 (3); SL 1941, ch 47; SDCL § 22-32-10; SL 1976, ch 158, § 32-3; SL 1989, ch 200, § 3; SL 2005, ch 120, § 109; SL 2013, ch 101, § 62.



§ 22-32-9 to 22-32-14. Repealed.

22-32-9 to 22-32-14. Repealed by SL 1976, ch 158, § 32-5



§ 22-32-15 Nighttime defined.

22-32-15. Nighttime defined. The term, nighttime, as used in this chapter, means the period between thirty minutes past sunset and thirty minutes before sunrise.

Source: SDC 1939, § 13.3708; SL 2005, ch 120, § 110.



§ 22-32-16 Repealed.

22-32-16. Repealed by SL 1984, ch 170, § 1



§ 22-32-17 Possession of weapon or tools with intent to commit burglary--Felony.

22-32-17. Possession of weapon or tools with intent to commit burglary--Felony. Any person who has in his or her possession any weapon or instrument specifically designed or adapted for the commission of a burglary or any explosive useful for the commission of a burglary, with the intent to commit a burglary, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.3707; SL 1972, ch 141, § 1; SL 1976, ch 158, § 32-4; SL 2005, ch 120, § 111.



§ 22-32-18 Repealed.

22-32-18. Repealed by SL 1976, ch 158, § 32-5



§ 22-32-19 Aggravated criminal entry of a motor vehicle--Felony.

22-32-19. Aggravated criminal entry of a motor vehicle--Felony. Any person who forcibly enters a motor vehicle with intent to commit any crime in that motor vehicle is guilty of aggravated criminal entry of a motor vehicle. Aggravated criminal entry of a motor vehicle is a Class 6 felony.

Source: SL 1993, ch 179; SL 2005, ch 120, § 112.



§ 22-32-20 Criminal entry of a motor vehicle--Misdemeanor.

22-32-20. Criminal entry of a motor vehicle--Misdemeanor. Any person who enters a motor vehicle without the use of force or who remains in a motor vehicle after forming an intent to commit any crime in that motor vehicle is guilty of criminal entry of a motor vehicle. Criminal entry of a motor vehicle is a class 1 misdemeanor.

Source: SL 2005, ch 120, § 113.






Chapter 33 - Arson

§ 22-33-1 to 22-33-4. Repealed.

22-33-1 to 22-33-4. Repealed by SL 2005, ch 120, §§ 91 to 94, eff. July 1, 2006.



§ 22-33-5 to 22-33-8. Repealed.

22-33-5 to 22-33-8. Repealed by SL 1976, ch 158, § 33-7



§ 22-33-9 Repealed.

22-33-9. Repealed by SL 2005, ch 120, § 95, eff. July 1, 2006.



§ 22-33-9.1 First degree arson--Felony.

22-33-9.1. First degree arson--Felony. Any person who starts a fire or causes an explosion with the intent to destroy any occupied structure of another is guilty of first degree arson. First degree arson is a Class 2 felony.

Source: SL 2005, ch 120, § 86.



§ 22-33-9.2 Second degree arson--Felony.

22-33-9.2. Second degree arson--Felony. Any person who starts a fire or causes an explosion with the intent to:

(1) Destroy any unoccupied structure of another; or

(2) Destroy or damage any property, whether his or her own or another's, to collect insurance for such loss;
is guilty of second degree arson. Second degree arson is a Class 4 felony.

Source: SL 2005, ch 120, § 87.



§ 22-33-9.3 Reckless burning or exploding--Felony.

22-33-9.3. Reckless burning or exploding--Felony. Any person who intentionally starts a fire or causes an explosion, whether on his or her own property or another's, and thereby recklessly:

(1) Places another person in danger of death or serious bodily injury; or

(2) Places a building or occupied structure of another in danger of damage or destruction;
is guilty of reckless burning or exploding. Reckless burning or exploding is a Class 4 felony.

Source: SL 2005, ch 120, § 88.



§ 22-33-9.4 Failure to control or report dangerous fire--Misdemeanor.

22-33-9.4. Failure to control or report dangerous fire--Misdemeanor. Any person who knows that a fire is endangering life or a substantial amount of property of another and fails to take reasonable measures to put out or control the fire, if such person can do so without substantial risk to himself or herself, or to give a prompt fire alarm, if:

(1) Such person knows that he or she is under an official, contractual, or other legal duty to prevent or combat the fire; or

(2) The fire was started, albeit lawfully, by or with the assent of himself or herself, or on property in his or her custody or control;
is guilty of failure to control or report a dangerous fire. Failure to control or report a dangerous fire is a Class 1 misdemeanor.

Source: SL 2005, ch 120, § 89.



§ 22-33-9.5 Occupied structure defined.

22-33-9.5. Occupied structure defined. For the purposes of chapter 22-33, the term, occupied structure, means any structure, vehicle, or place adapted for overnight accommodation of persons, or for carrying on business therein, whether or not a person is actually present. Property is that of another, for the purposes of this section, if anyone other than the actor has a possessory or proprietary interest in the property. If a building or structure is divided into separately occupied units, any unit not occupied by the actor is an occupied structure of another.

Source: SL 2005, ch 120, § 90.



§ 22-33-10 Burning within a structure where person is lawfully confined--Felony.

22-33-10. Burning within a structure where person is lawfully confined--Felony. Any person who intentionally and without authorization of the person in charge of a place of confinement, sets fire to, burns, or causes to be burned any material, object, or substance within a structure knowing there is lawfully confined therein any person, is guilty of a Class 6 felony.

Source: SL 1981, ch 180; SL 2005, ch 120, § 96.






Chapter 34 - Vandalism And Injuries To Property

§ 22-34-1 Intentional damage to property--Degree of offense according to value--Application.

22-34-1. Intentional damage to property--Degree of offense according to value--Application. Any person who, with specific intent to do so, injures, damages, or destroys:

(1) Public property without the lawful consent of the appropriate governing body having jurisdiction thereof; or

(2) Private property in which any other person has an interest, without the consent of the other person;
is guilty of intentional damage to property. If the damage to property is four hundred dollars or less, the person is guilty of intentional damage to property in the third degree, which is a Class 2 misdemeanor. If the damage to property is one thousand dollars or less but more than four hundred dollars, the person is guilty of intentional damage to property in the second degree, which is a Class 1 misdemeanor. If the damage to property is one hundred thousand dollars or less but more than one thousand dollars, the person is guilty of intentional damage to property in the first degree, which is a Class 4 felony. If the damage to property is more than one hundred thousand dollars, the person is guilty of aggravated intentional damage to property, which is a Class 3 felony.

The provisions of this section do not apply if the intentional damage to property was accomplished by arson or reckless burning or exploding pursuant to chapter 22-33.

Source: SDC 1939, § 13.4501; SL 1967, ch 28; SL 1971, ch 159; SDCL Supp, § 22-34-3.1; SL 1976, ch 158, § 34-1; SL 1977, ch 189, § 70; SL 1978, ch 158, § 12; SL 1990, ch 164, § 1; SL 2005, ch 120, § 97.



§ 22-34-1.1 Aggregation of injuries, damages, or destruction permissible.

22-34-1.1. Aggregation of injuries, damages, or destruction permissible. The injuries, damages, or destruction resulting from violations of § 22-34-1 committed pursuant to one scheme or course of conduct may be aggregated to determine the degree of the offense regardless of whether such injuries, damage, or destruction affected the property of one or more persons.

Source: SL 1990, ch 164, § 2; SL 2005, ch 120, § 98.



§ 22-34-2 Repealed.

22-34-2. Repealed by SL 2005, ch 120, § 99, eff. July 1, 2006.



§ 22-34-3 to 22-34-17. Repealed.

22-34-3 to 22-34-17. Repealed by SL 1976, ch 158, § 34-5



§ 22-34-18 Repealed.

22-34-18. Repealed by SL 1973, ch 151



§ 22-34-19 to 22-34-24. Repealed.

22-34-19 to 22-34-24. Repealed by SL 1976, ch 158, § 34-5



§ 22-34-25 Repealed.

22-34-25. Repealed by SL 1973, ch 150, § 5



§ 22-34-26 Repealed.

22-34-26. Repealed by SL 1976, ch 158, § 34-5



§ 22-34-27 Throwing substance upon public ways or at vehicles as misdemeanor.

22-34-27. Throwing substance upon public ways or at vehicles as misdemeanor. Any person who, with intent to cause damage, deposits, throws, or propels any substance upon any highway, roadway, runway, or railroad tracks, or at any vehicle while such vehicle is either in motion or stationary, is guilty of a Class 1 misdemeanor.

Source: SL 1975, ch 168; SDCL Supp, § 22-18-25; SL 1976, ch 158, § 34-3.



§ 22-34-28 Knowingly damages or tampers with property causing interruption ofcommunications, transportation, or utility service--Felony.

22-34-28. Knowingly damaging or tampering with property causing interruption of communications, transportation, or utility service--Felony. Any person who, by any means, knowingly damages or tampers with any property and, as a direct result:

(1) Causes a substantial interruption or impairment: in television, radio, telephone, telegraph, or other mass communications service; in police, fire, or other public service communications; in radar, radio, or other electronic aids to air or marine navigation or communications; or in amateur or citizens band radio communications being used for public service or emergency communications; or

(2) Causes a substantial interruption or impairment in public transportation, water supply, gas, power, or other utility service;
is guilty of a Class 6 felony.

Source: SL 1976, ch 158, § 34-4; SL 2005, ch 120, § 101.



§ 22-34-29 Repealed.

22-34-29. Repealed by SL 2005, ch 120, § 102, eff. July 1, 2006.






Chapter 35 - Criminal Trespass

§ 22-35-1 to 22-35-4. Repealed.

22-35-1 to 22-35-4. Repealed by SL 1976, ch 158, § 35-4



§ 22-35-5 Entering or remaining in building--Misdemeanor.

22-35-5. Entering or remaining in building--Misdemeanor. Any person who, knowing that he or she is not privileged to do so, enters or remains in any building or structure surreptitiously, is guilty of criminal trespass. Criminal trespass is a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 35-1; SL 1984, ch 170, § 2; SL 2005, ch 120, § 289.



§ 22-35-6 Entering or refusing to leave property after notice--Misdemeanor.

22-35-6. Entering or refusing to leave property after notice--Misdemeanor. Any person who, knowing that he or she is not privileged to do so, enters or remains in any place where notice against trespass is given by:

(1) Actual communication to the person who subsequently commits the trespass;

(2) Posting in a manner reasonably likely to come to the attention of trespassers; or

(3) Fencing or other enclosure which a reasonable person would recognize as being designed to exclude trespassers;
is guilty of a Class 2 misdemeanor. However, if such trespasser defies an order to leave, personally communicated to him or her by the owner of the premises or by any other authorized person, the trespasser is guilty of criminal trespass, which is a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 35-2; SL 1977, ch 189, § 71; SL 2005, ch 120, § 290.



§ 22-35-7 Affirmative defenses to unlawful occupancy.

22-35-7. Affirmative defenses to unlawful occupancy. It is an affirmative defense to prosecution under § 22-35-5 or 22-35-6 that:

(1) The premises were at the time open to members of the public and the person complied with all lawful conditions imposed concerning access to or the privilege of remaining on the premises; or

(2) The person reasonably believed that the owner of the premises, or other person permitted to license access to the premises, would have permitted him or her to enter or remain.
Source: SL 1976, ch 158, § 35-3; SL 1977, ch 189, § 72; SL 2005, ch 120, § 291.






Chapter 36 - Public Nuisances

§ 22-36-1 Nuisances for which punishment not otherwise prescribed--Failure to remove publicnuisance--Misdemeanor.

22-36-1. Nuisances for which punishment not otherwise prescribed--Failure to remove public nuisance--Misdemeanor. Any person who maintains or commits any public nuisance, the punishment for which is not otherwise prescribed, or who intentionally does not perform any legal duty relating to the removal of a public nuisance, is guilty of a Class 2 misdemeanor. However, if any person has been served with personal notice by a law enforcement agency concerning the condition of such person's property and that person fails to abate the public nuisance within sixty days of receipt of the personal notice, such person is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1432; SL 1976, ch 158, § 36-1; SL 2004, ch 145, § 2.



§ 22-36-2 to 22-36-4. Repealed

22-36-2 to 22-36-4. Repealed by SL 2009, ch 171, §§ 8 to 10, eff. Nov. 10, 2010.






Chapter 37 - Larceny And Misappropriation Of Property [Repealed]

CHAPTER 22-37

LARCENY AND MISAPPROPRIATION OF PROPERTY [REPEALED]

[Repealed by SL 1973, ch 152; SL 1976, ch 158, § 37-5]



Chapter 38 - Embezzlement [Repealed]

CHAPTER 22-38

EMBEZZLEMENT [REPEALED]

[Repealed by SL 1976, ch 158, § 38-1]



Chapter 39 - Forgery And Counterfeiting

§ 22-39-1 to 22-39-35. Repealed.

22-39-1 to 22-39-35. Repealed by SL 1976, ch 158, § 39-6



§ 22-39-36 Forgery--Felony.

22-39-36. Forgery--Felony. Any person who, with intent to defraud, falsely makes, completes, or alters a written instrument of any kind, or passes any forged instrument of any kind is guilty of forgery. Forgery is a Class 5 felony.

Source: SDC 1939, §§ 13.1243, 13.1248, 13.4101, 13.4104 to 13.4106, 13.4108 to 13.4112, 13.4114 to 13.4120, 13.4124; SDCL, §§ 4-10-12, 22-39-1 to 22-39-7, 22-39-11 to 22-39-14, 22-39-16 to 22-39-18, 22-39-20, 22-39-23 to 22-39-26, 22-39-29, 22-39-32; SL 1976, ch 158, § 39-2; SL 2005, ch 120, § 103.



§ 22-39-37 Transferred.

22-39-37. Transferred to § 22-40-15 by SL 2005, ch 120, § 106.



§ 22-39-38 Possessing a forged instrument--Knowledge--Intent--Felony.

22-39-38. Possessing a forged instrument--Knowledge--Intent--Felony. Any person who, with the intent to defraud, possesses any forged instrument with the knowledge that the instrument has been forged is guilty of possessing a forged instrument. Possessing a forged instrument is a Class 6 felony.

Source: SDC 1939, §§ 13.4101 (2), (4), 13.4107; SDCL, §§ 22-39-11, 22-39-20, 22-39-27, 22-39-28; SL 1976, ch 158, § 39-4; SL 2005, ch 120, § 104.



§ 22-39-39 Repealed.

22-39-39. Repealed by SL 1978, ch 158, § 13






Chapter 40 - Identity Crimes

§ 22-40-1 Impersonation with intent to deceive law enforcement officer--Misdemeanor.

22-40-1. Impersonation with intent to deceive law enforcement officer--Misdemeanor. No person may impersonate any other person, which includes offering a fictitious name or false date of birth, with intent to deceive a law enforcement officer. Any person who violates the provisions of this section is guilty of a Class 1 misdemeanor.

Source: SDC 1939, §§ 13.4208, 13.4209; SDCL, § 22-40-2; SL 1976, ch 158, § 40-1; SL 1977, ch 189, § 73; SL 1978, ch 158, § 14; SL 2005, ch 120, § 293; SL 2006, ch 129, § 1.



§ 22-40-2 to 22-40-7. Repealed.

22-40-2 to 22-40-7. Repealed by SL 1976, ch 158, § 40-2



§ 22-40-8 Identity theft--Felony.

22-40-8. Identity theft--Felony. If any person, without the authorization or permission of another person and with the intent to deceive or defraud:

(1) Obtains, possesses, transfers, uses, attempts to obtain, or records identifying information not lawfully issued for that person's use; or

(2) Accesses or attempts to access the financial resources of that person through the use of identifying information;
such person commits the crime of identity theft. Identity theft committed pursuant to this section is a Class 6 felony.

Source: SL 2000, ch 107, § 1; SDCL, § 22-30A-3.1; SL 2005, ch 120, §§ 80, 83.



§ 22-40-9 Identifying information defined.

22-40-9. Identifying information defined. For the purposes of §§ 22-40-8 to 22-40-10, inclusive, identifying information includes:

(1) Birth certificate or passport information;

(2) Driver's license numbers or tribal identification card information;

(3) Social security or other taxpayer identification numbers;

(4) Checking account numbers;

(5) Savings account numbers;

(6) Credit card numbers;

(7) Debit card numbers;

(8) Personal identification numbers, passwords, or challenge questions;

(9) User names or identifications;

(10) Biometric data; or

(11) Any other numbers, documents, or information which can be used to access another person's financial resources.
Source: SL 2000, ch 107, § 2; SDCL § 22-30A-3.2; SL 2005, ch 120, §§ 81, 83; SL 2011, ch 13, § 3.



§ 22-40-10 Physical presence in county not necessary to commission of identity theft.

22-40-10. Physical presence in county not necessary to commission of identity theft. In any criminal proceeding brought pursuant to § 22-40-8, the crime may be considered to have been committed in any county in which any part of the identity theft took place, regardless of whether the defendant was ever actually in such county.

Source: SL 2000, ch 107, § 3; SDCL, § 22-30A-3.3; SL 2005, ch 120, §§ 82, 83.



§ 22-40-11 Reencoder and scanning device defined.

22-40-11. Reencoder and scanning device defined. Terms used in §§ 22-40-11 to 22-40-14, inclusive, mean:

(1) "Reencoder," any electronic device that places encoded information from the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different payment card;

(2) "Scanning device," any scanner, reader, or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card.
Source: SL 2003, ch 131, § 1; SDCL, § 22-30A-8.2; SL 2005, ch 120, §§ 84, 85.



§ 22-40-12 Use of scanning device on payment card--Intent--Felony.

22-40-12. Use of scanning device on payment card--Intent--Felony. No person may use a scanning device to access, read, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card with the intent to defraud. A violation of this section is a Class 6 felony.

Source: SL 2003, ch 131, § 2; SDCL, § 22-30A-8.3; SL 2005, ch 120, § 85.



§ 22-40-13 Use of reencoder with payment card data--Intent--Felony.

22-40-13. Use of reencoder with payment card data--Intent--Felony. No person may use a reencoder to place information encoded on the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different card without the permission of the authorized user of the card from which the information is being reencoded and with the intent to defraud. A violation of this section is a Class 6 felony.

Source: SL 2003, ch 131, § 3; SDCL, § 22-30A-8.4; SL 2005, ch 120, § 85.



§ 22-40-14 Possession of scanning device or reencoder with intent to defraud--Misdemeanor.

22-40-14. Possession of scanning device or reencoder with intent to defraud--Misdemeanor. No person may own or possess a scanning device or a reencoder with the intent to use such scanning device or reencoder to defraud. A violation of this section is a Class 1 misdemeanor.

Source: SL 2003, ch 131, § 4; SDCL, § 22-30A-8.5; SL 2005, ch 120, § 85.



§ 22-40-15 Making or possessing forgery or counterfeiting devices--Felony.

22-40-15. Making or possessing forgery or counterfeiting devices--Felony. Any person who:

(1) Makes or possesses, with knowledge of its character, any plate, die, or other device, apparatus, equipment, or article specifically designated for use in counterfeiting, unlawfully simulating, or otherwise forging, written instruments;

(2) Makes or possesses any device, apparatus, equipment, or article capable of or adaptable to a use specified in subdivision (1) of this section, with intent to use it or to aid or permit another to use it, for the purpose of forgery; or

(3) Possesses a genuine plate, die, or other device used in the production of written instruments, with intent to defraud;
is guilty of a Class 6 felony.

Source: SDC 1939, §§ 13.4101 (2), 13.4123; SDCL, §§ 22-39-9, 22-39-11; SL 1976, ch 158, § 39-3; SDCL, § 22-39-37; SL 2005, ch 120, § 105, 106.



§ 22-40-16 Impersonation of officer, employee, firefighter, or person causing injury orfraud--Misdemeanor.

22-40-16. Impersonation of officer, employee, firefighter, or person causing injury or fraud--Misdemeanor. Any person who intentionally impersonates any public officer or employee, civil or military, or any firefighter or any person having special authority by law to perform any act affecting the rights or interests of another, or assumes, without authority, any uniform or badge by which such officer, employee, firefighter, or person is usually distinguished, and in such assumed character does any act whereby another person is injured or defrauded, is guilty of a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 11-24; SDCL, § 22-11-8; SL 2005, ch 120, §§ 199, 200.



§ 22-40-17 Impersonating a judicial official--Misdemeanor.

22-40-17. Impersonating a judicial official--Misdemeanor. Any person who, without authority under the U.S. Constitution, federal law, or the constitution or laws of this state, acts as a supreme court justice, a circuit court judge, a magistrate judge, a lay magistrate, a clerk of court or deputy, a juror, or other official holding authority to determine a controversy or adjudicate the rights or interests of any other person, or signs a document in such capacity, is guilty of a Class 1 misdemeanor. It is no defense to a prosecution under this section that the judicial office that the person pretended to hold did not exist.

Source: SL 1997, ch 45, § 13; SDCL, § 22-11-34; SL 2005, ch 120, §§ 230, 231.



§ 22-40-18 Misuse of tribal identification card.

22-40-18. Misuse of tribal identification card. No person may:

(1) Possess any cancelled, fictitious, fraudulently altered, or fraudulently obtained tribal identification card;

(2) Lend the person's tribal identification card to any other person or knowingly permit its use by another;

(3) Display or represent a tribal identification card not issued to the person as being the person's card;

(4) Photograph, duplicate, or in any way reproduce a tribal identification card or facsimile thereof in such a manner that it could be mistaken for a valid identification card;

(5) Use a tribal identification card that was obtained by false swearing, fraud, or false statement of any kind or in any form.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2011, ch 13, § 2.






Chapter 41 - Fraud And Misrepresentations [Repealed And Transferred]

§ 22-41-1 Transferred.

22-41-1. Transferred to § 22-30A-24 by SL 2005, ch 120, § 139, eff. July 1, 2006.



§ 22-41-1.1 Repealed.

22-41-1.1. Repealed by SL 1976, ch 158, § 41-11



§ 22-41-1.2 to 22-41-2.4. Transferred.

22-41-1.2 to 22-41-2.4. Transferred to §§ 22-30A-25 to 22-30A-31 by SL 2005, ch 120, § 139, eff. July 1, 2006.



§ 22-41-3 Repealed.

22-41-3. Repealed by SL 1973, ch 153, § 9



§ 22-41-3.1 to 22-41-3.4. Transferred.

22-41-3.1 to 22-41-3.4. Transferred to §§ 22-30A-32 and 22-30A-34 to 22-30A-36 by SL 2005, ch 120, § 139, eff. July 1, 2006.



§ 22-41-4 to 22-41-9. Repealed.

22-41-4 to 22-41-9. Repealed by SL 1976, ch 158, § 41-11



§ 22-41-10 to 22-41-12. Repealed.

22-41-10 to 22-41-12. Repealed by Sl 2005, ch 120, §§ 143 to 145, eff. July 1, 2006.



§ 22-41-13 Repealed.

22-41-13. Repealed by SL 1976, ch 158, § 41-11



§ 22-41-14 Repealed.

22-41-14. Repealed by SL 2005, ch 120, § 146, eff. July 1, 2006.



§ 22-41-15 to 22-41-21. Repealed.

22-41-15 to 22-41-21. Repealed by SL 1976, ch 158, § 41-11






Chapter 42 - Controlled Substances And Marijuana

§ 22-42-1 Definition of terms.

22-42-1. Definition of terms. Terms used in this chapter mean:

(1) "Controlled drug or substance," a drug or substance, or an immediate precursor of a drug or substance, listed in Schedules I through IV. The term includes an altered state of a drug or substance listed in Schedules I through IV absorbed into the human body;

(2) "Counterfeit substance," a controlled drug or substance which, or the container of labeling of which, without authorization, bears the trade-mark, trade name, or other identifying mark, imprint, number, or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person or persons who manufactured, distributed, or dispensed such substance and which thereby falsely purports or is represented to be the product of, or to have been distributed by, such other manufacturer, distributor, or dispenser;

(3) "Deliver" or "delivery," the actual or constructive transfer of a controlled drug, substance, or marijuana whether or not there exists an agency relationship;

(4) "Dispense," to deliver a controlled drug or substance to the ultimate user or human research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for such delivery, and a dispenser is one who dispenses;

(5) "Distribute," to deliver a controlled drug, substance, or marijuana. Distribution means the delivery of a controlled drug, substance, or marijuana;

(6) "Manufacture," the production, preparation, propagation, compounding, or processing of a controlled drug or substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis. A manufacturer includes any person who packages, repackages, or labels any container of any controlled drug or substance, except practitioners who dispense or compound prescription orders for delivery to the ultimate user;

(7) "Marijuana," all parts of any plant of the genus cannabis, whether growing or not, in its natural and unaltered state, except for drying or curing and crushing or crumbling. The term includes an altered state of marijuana absorbed into the human body. The term does not include fiber produced from the mature stalks of such plant, or oil or cake made from the seeds of such plant;

(8) "Practitioner," a doctor of medicine, osteopathy, podiatry, dentistry, optometry, or veterinary medicine licensed to practice his profession, or pharmacists licensed to practice their profession; physician's assistants certified to practice their profession; government employees acting within the scope of their employment; and persons permitted by certificates issued by the Department of Health to distribute, dispense, conduct research with respect to, or administer a substance controlled by chapter 34-20B;

(9) "Precursor" or "immediate precursor," a substance which the Department of Health has found to be and by rule designates as being a principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used, in the manufacture of a controlled drug or substance, the control of which is necessary to prevent, curtail, or limit such manufacture;

(10) "Schedule I," "Schedule II," "Schedule III," and "Schedule IV," those schedules of drugs, substances, and immediate precursors listed in chapter 34-20B;

(11) "Ultimate user," a person who lawfully possesses a controlled drug or substance for that person's own use or for the use of a member of that person's household or for administration to an animal owned by that person or by a member of that person's household.
Source: SL 1976, ch 158, § 42-1; SL 1977, ch 189, § 88; SL 1984, ch 239, § 2; SL 1985, ch 185, § 1; SL 1986, ch 306, § 5; SL 2001, ch 116, § 1.



§ 22-42-2 Unauthorized manufacture, distribution, counterfeiting or possession of Schedule Ior II substances as felony--Mandatory sentences.

22-42-2. Unauthorized manufacture, distribution, counterfeiting or possession of Schedule I or II substances as felony--Mandatory sentences. Except as authorized by this chapter or chapter 34-20B, no person may manufacture, distribute, or dispense a substance listed in Schedules I or II; possess with intent to manufacture, distribute, or dispense a substance listed in Schedules I or II; create or distribute a counterfeit substance listed in Schedules I or II; or possess with intent to distribute a counterfeit substance listed in Schedules I or II. A violation of this section is a Class 4 felony. However, a violation of this section is a Class 3 felony if the person is in possession of three or more of the following:

(1) Three hundred dollars or more in cash;

(2) A firearm or other weapon pursuant to §§ 22-14-6, 22-14-15, 22-14-15.1, 22-14-15.3, and subdivision 22-1-2(8);

(3) Bulk materials used for the packaging of controlled substances;

(4) Materials used to manufacture a controlled substance including recipes, precursor chemicals, laboratory equipment, lighting, ventilating or power generating equipment; or

(5) Drug transaction records or customer lists.

The distribution of a substance listed in Schedules I or II to a minor is a Class 2 felony. A first conviction under this section shall be punished by a mandatory sentence in the state penitentiary of at least one year, which sentence may not be suspended. Probation, suspended imposition of sentence, or suspended execution of sentence may not form the basis for reducing the mandatory time of incarceration required by this section. A second or subsequent conviction under this section shall be punished by a mandatory sentence in the state penitentiary of at least ten years, which sentence may not be suspended. Probation, suspended imposition of sentence, or suspended execution of sentence may not form the basis for reducing the mandatory time of incarceration required by this section. However, a first conviction for distribution to a minor under this section shall be punished by a mandatory sentence in the state penitentiary of at least five years, which sentence may not be suspended. Probation, suspended imposition of sentence, or suspended execution of sentence may not form the basis for reducing the mandatory time of incarceration required by this section. A second or subsequent conviction for distribution to a minor under this section shall be punished by a mandatory sentence in the state penitentiary of at least fifteen years, which sentence may not be suspended. Probation, suspended imposition of sentence, or suspended execution of sentence, may not form the basis for reducing the mandatory time of incarceration required by this section.

A civil penalty may be imposed, in addition to any criminal penalty, upon a conviction of a violation of this section not to exceed ten thousand dollars. A conviction for the purposes of the mandatory sentence provisions of this chapter is the acceptance by a court of any plea, other than not guilty, including nolo contendere, or a finding of guilt by a jury or court.

Source: SL 1970, ch 229, § 10 (a) (1), (2), (b) (1); SL 1971, ch 225, § 1; SDCL Supp, §§ 39-17-88 to 39-17-90; SL 1976, ch 158, § 42-2; SL 1977, ch 189, § 89; SL 1982, ch 179, § 1; SL 1983, ch 178, § 1; SL 1986, ch 185, § 1; SL 1989, ch 201, § 1; SL 2013, ch 101, § 55.



§ 22-42-2.1 Written prescription required to dispense Schedule II substance--Refills prohibited--Felony.

22-42-2.1. Written prescription required to dispense Schedule II substance--Refills prohibited--Felony. No person other than a practitioner who is not a pharmacist, may dispense a controlled drug or substance included in Schedule II to an ultimate user without the written prescription of a practitioner who is not a pharmacist. No prescription for a Schedule II drug or substance shall be refilled. A violation of this section is a Class 4 felony.

Source: SL 1970, ch 229, § 9 (k); SDCL, § 39-17-83; SL 1977, ch 189, § 80.



§ 22-42-2.2 Oral prescription permitted for Schedule II substance under specified conditions.

22-42-2.2. Oral prescription permitted for Schedule II substance under specified conditions. Notwithstanding § 22-42-2.1, a pharmacist may dispense a controlled drug or substance included in Schedule II upon receipt of an oral prescription of a practitioner who is not a pharmacist, if the practitioner states that:

(1) Immediate administration of the controlled substance is necessary for proper treatment of the intended ultimate user;

(2) No appropriate alternative treatment is available, including administration of a drug which is not a controlled substance under Schedule II; and

(3) It is not reasonably possible for the prescribing practitioner to provide a written prescription to be presented to the person dispensing the substance prior to the dispensing, and the pharmacist reduces the prescription and the information contained in subdivisions (1) to (3) of this section to writing and retains it in conformance with § 34-20B-39.
Source: SL 1970, ch 229, § 9 (k); SDCL Supp, § 39-17-83; SL 1977, ch 189, § 81.



§ 22-42-2.3 Mitigating circumstances--Departure from mandatory sentence.

22-42-2.3. Mitigating circumstances--Departure from mandatory sentence. The sentencing court may impose a sentence other than that which is required by § 22-42-2 if the court finds that mitigating circumstances exist which require a departure from the mandatory sentence imposed by § 22-42-2. The court's finding of mitigating circumstances allowed by this section and the factual basis relied upon by the court shall be in writing.

Source: SL 1989, ch 201, § 2.



§ 22-42-2.4 Conspiracy to commit violation of § 22-42-2--Punishment same as provided underthat section.

22-42-2.4. Conspiracy to commit violation of § 22-42-2--Punishment same as provided under that section. Notwithstanding subdivision 22-3-8(1), the punishment for conspiracy to commit a violation of § 22-42-2 is the same as the punishment for violating § 22-42-2.

Source: SL 1989, ch 202.



§ 22-42-3 Unauthorized manufacture, distribution, counterfeiting or possession of Schedule IIIsubstances as felony--Mandatory sentences.

22-42-3. Unauthorized manufacture, distribution, counterfeiting or possession of Schedule III substances as felony--Mandatory sentences. Except as authorized by this chapter or chapter 34-20B, no person may manufacture, distribute, or dispense a controlled drug or substance listed in Schedule III; possess with intent to manufacture, distribute, or dispense a substance listed in Schedule III; create or distribute a counterfeit substance listed in Schedule III; or possess with intent to distribute a counterfeit substance listed in Schedule III. A violation of this section is a Class 5 felony. However, the distribution of a substance listed in Schedule III to a minor is a Class 3 felony. A first conviction under this section shall be punished by a mandatory sentence in the state penitentiary or county jail of at least thirty days, which sentence may not be suspended. A second or subsequent conviction under this section shall be punished by a mandatory penitentiary or county jail sentence of at least one year, which sentence may not be suspended. However, a first conviction for distribution to a minor under this section shall be punished by a mandatory sentence in the state penitentiary or county jail of at least ninety days, which sentence may not be suspended. A second or subsequent conviction for distribution to a minor under this section shall be punished by a mandatory sentence in the state penitentiary of at least two years, which sentence may not be suspended. A civil penalty may be imposed, in addition to any criminal penalty, upon a conviction of a violation of this section not to exceed ten thousand dollars.

Source: SL 1970, ch 229, § 10 (a) (1), (2), (b) (2); SL 1971, ch 225, § 2; SDCL Supp, §§ 39-17-88, 39-17-89, 39-17-91; SL 1976, ch 158, § 42-3; SL 1977, ch 189, § 90; SL 1982, ch 179, § 2; SL 1983, ch 178, § 2; SL 1986, ch 185, § 2; SL 2013, ch 101, § 56.



§ 22-42-4 Unauthorized manufacture, distribution, counterfeiting or possession of Schedule IVsubstances as felony--Mandatory sentences.

22-42-4. Unauthorized manufacture, distribution, counterfeiting or possession of Schedule IV substances as felony--Mandatory sentences. Except as authorized by this chapter or chapter 34-20B, no person may manufacture, distribute, or dispense a controlled drug or substance listed in Schedule IV; possess with intent to manufacture, distribute, or dispense a substance listed in Schedule IV; create or distribute a counterfeit substance listed in Schedule IV; or possess with intent to distribute a counterfeit substance listed in Schedule IV. A violation of this section is a Class 6 felony. However, the distribution of a substance listed in Schedule IV to a minor is a Class 4 felony. A first conviction under this section shall be punished by a mandatory sentence in the state penitentiary or county jail of at least thirty days, which sentence may not be suspended. A second or subsequent conviction under this section shall be punished by a mandatory penitentiary or county jail sentence of at least one year, which sentence may not be suspended. A civil penalty may be imposed, in addition to any criminal penalty, upon a conviction of a violation of this section not to exceed ten thousand dollars. Notwithstanding any other provision of this section, a violation of this section with respect to distribution of Flunitrazepam to a minor is a Class 4 felony, but in all other cases under this section is a Class 5 felony.

Source: SL 1970, ch 229, § 10 (a) (1), (2), (b) (3); SL 1973, ch 261; SDCL Supp, §§ 39-17-88, 39-17-89, 39-17-92; SL 1976, ch 158, § 42-4; SL 1977, ch 189, § 91; SL 1982, ch 179, § 3; SL 1983, ch 178, § 3; SL 1986, ch 185, § 3; SL 1999, ch 174, § 3; SL 2013, ch 101, § 57.



§ 22-42-4.1 Prescription required to dispense Schedule III or Schedule IV substance--Refillrestricted--Felony.

22-42-4.1. Prescription required to dispense Schedule III or Schedule IV substance--Refill restricted--Felony. Except when dispensed directly by a practitioner, other than a pharmacist, to an ultimate user, no controlled drug or substance included in Schedule III or Schedule IV may be dispensed without a written or oral prescription. Such prescription may not be filled or refilled more than six months after the date thereof or be refilled more than five times after the date of the prescription, unless renewed by the practitioner. A violation of this section is a Class 5 felony.

Source: SL 1970, ch 229, § 9 (1); SL 1971, ch 224, § 3; SDCL Supp, §§ 39-17-84, 39-17-85; SL 1974, ch 268, § 1; SL 1977, ch 189, § 82.



§ 22-42-4.2 Schedule II, III, or IV substances to be distributed only for a medical purpose.

22-42-4.2. Schedule II, III, or IV substances to be distributed only for a medical purpose. No controlled drug or substance included in Schedule II, III, or IV may be distributed or dispensed other than for a medical purpose.

Source: SL 1970, ch 229, § 9 (m); SDCL Supp, § 39-17-85; SL 1977, ch 189, § 83; SL 1980, ch 178.



§ 22-42-5 Unauthorized possession of controlled drug or substance as felony.

22-42-5. Unauthorized possession of controlled drug or substance as felony. No person may knowingly possess a controlled drug or substance unless the substance was obtained directly or pursuant to a valid prescription or order from a practitioner, while acting in the course of the practitioner's professional practice or except as otherwise authorized by chapter 34-20B. A charge for unauthorized possession of controlled substance when absorbed into the human body as set forth in subdivision 22-42-1(1) shall only be charged under the provisions of § 22-42-5.1. A violation of this section for a substance in Schedules I or II is a Class 5 felony. A violation of this section for a substance in Schedule III and IV is a Class 6 felony.

Source: SL 1970, ch 229, § 10 (c); SL 1971, ch 225, § 3; SDCL Supp, § 39-17-95; SL 1976, ch 158, § 42-5; SL 1985, ch 186; SL 1998, ch 139, § 1; SL 2013, ch 101, § 58.



§ 22-42-5.1 Unauthorized ingestion of controlled drug or substance as felony.

22-42-5.1. Unauthorized ingestion of controlled drug or substance as felony. No person may knowingly ingest a controlled drug or substance or have a controlled drug or substance in an altered state in the body unless the substance was obtained directly or pursuant to a valid prescription or order from a practitioner, while acting in the course of the practitioner's professional practice or except as otherwise authorized by chapter 34-20B. A violation of this section for a substance in Schedules I or II is a Class 5 felony. A violation of this section for a substance in Schedules III or IV is a Class 6 felony.

Source: SL 2013, ch 101, § 54.



§ 22-42-6 Possession of marijuana prohibited--Degrees according to amount.

22-42-6. Possession of marijuana prohibited--Degrees according to amount. No person may knowingly possess marijuana. It is a Class 1 misdemeanor to possess two ounces of marijuana or less. It is a Class 6 felony to possess more than two ounces of marijuana but less than one-half pound of marijuana. It is a Class 5 felony to possess one-half pound but less than one pound of marijuana. It is a Class 4 felony to possess one to ten pounds of marijuana. It is a Class 3 felony to possess more than ten pounds of marijuana. A civil penalty may be imposed, in addition to any criminal penalty, upon a conviction of a violation of this section not to exceed ten thousand dollars.

Source: SL 1970, ch 229, § 10 (c); SL 1971, ch 225, § 3; SL 1974, ch 269; SDCL Supp, §§ 39-17-95, 39-17-96; SL 1976, ch 158, § 42-6; SL 1977, ch 189, § 92; SL 1978, ch 158, § 16; SL 1983, ch 179; SL 1985, ch 187; SL 1986, ch 185, § 4; SL 1990, ch 166; SL 1998, ch 139, § 2.



§ 22-42-7 Distribution or possession with intent to distribute specified amounts of marijuana.

22-42-7. Distribution or possession with intent to distribute specified amounts of marijuana. The distribution, or possession with intent to distribute, of less than one-half ounce of marijuana without consideration is a Class 1 misdemeanor; otherwise, the distribution, or possession with intent to distribute, of one ounce or less of marijuana is a Class 6 felony. The distribution, or possession with intent to distribute, of more than one ounce but less than one-half pound of marijuana is a Class 5 felony. The distribution, or possession with intent to distribute, of one-half pound but less than one pound of marijuana is a Class 4 felony. The distribution, or possession with intent to distribute, of one pound or more of marijuana is a Class 3 felony. The distribution, or possession with intent to distribute, of less than one-half ounce of marijuana to a minor without consideration is a Class 6 felony; otherwise, the distribution, or possession with intent to distribute, of one ounce or less of marijuana to a minor is a Class 5 felony. The distribution, or possession with intent to distribute, of more than one ounce but less than one-half pound of marijuana to a minor is a Class 4 felony. The distribution, or possession with intent to distribute, of one-half pound but less than one pound of marijuana to a minor is a Class 3 felony. The distribution, or possession with intent to distribute, of one pound or more of marijuana to a minor is a Class 2 felony. A first conviction of a felony under this section shall be punished by a mandatory sentence in the state penitentiary or county jail of at least thirty days, which sentence may not be suspended. A second or subsequent conviction of a felony under this section shall be punished by a mandatory sentence of at least one year. Conviction of a Class 1 misdemeanor under this section shall be punished by a mandatory sentence in county jail of not less than fifteen days, which sentence may not be suspended. A civil penalty, not to exceed ten thousand dollars, may be imposed, in addition to any criminal penalty, upon a conviction of a felony violation of this section.

Source: SL 1970, ch 229, § 10 (a) (1), (2), (b) (1); SL 1971, ch 225, § 1; SDCL Supp, §§ 39-17-88 to 39-17-90; SL 1976, ch 158, § 42-7; SL 1977, ch 189, § 93; SL 1982, ch 179, § 4; SL 1984, ch 171; SL 1986, ch 185, § 5; SL 1998, ch 139, § 3; SL 2003, ch 129, § 1; SL 2008, ch 112, § 1.



§ 22-42-8 Obtaining possession of controlled substance by theft, misrepresentation, forgery, orfraud.

22-42-8. Obtaining possession of controlled substance by theft, misrepresentation, forgery, or fraud. Any person who knowingly obtains possession of a controlled drug or substance by theft, misrepresentation, forgery, fraud, deception, or subterfuge is guilty of a Class 4 felony.

Source: SL 1970, ch 229, § 10 (e) (3); SDCL Supp, § 39-17-106; SL 1977, ch 189, § 85; SL 1984, ch 239, § 3; SL 1990, ch 167; SL 1998, ch 139, § 4.



§ 22-42-9 Manufacture, distribution, or possession of equipment for making counterfeitcontrolled substance as felony.

22-42-9. Manufacture, distribution, or possession of equipment for making counterfeit controlled substance as felony. Any person who knowingly makes, distributes, or possesses any punch, die, plate, or other thing designed to print or reproduce the trademark, trade name, or other identifying mark of another on any drug, or container or label thereof so as to make such drug a counterfeit controlled drug or substance is guilty of a Class 5 felony.

Source: SL 1970, ch 229, § 10 (e) (5); SDCL Supp, § 39-17-108; SL 1977, ch 189, § 86.



§ 22-42-10 Keeping place for use or sale of controlled substances as felony.

22-42-10. Keeping place for use or sale of controlled substances as felony. Any person who keeps or maintains a place which is resorted to by persons using controlled drugs and substances for the purpose of using such substances, or which is used for the keeping or selling of such substances, is guilty of a Class 5 felony.

Source: SL 1970, ch 229, § 10 (d) (6); SDCL Supp, § 39-17-102; SL 1977, ch 189, § 84.



§ 22-42-11 Inhabiting room where controlled substances illegally stored or used as misdemeanor.

22-42-11. Inhabiting room where controlled substances illegally stored or used as misdemeanor. Any person who inhabits a room knowing that any controlled drug or substance is being illegally stored or used therein, is guilty of a Class 1 misdemeanor.

Source: SL 1970, ch 229, § 10 (j); SDCL Supp, § 39-17-110; SL 1977, ch 189, § 87.



§ 22-42-12 Civil fine for violation of regulatory provisions--Additional fine remitted to drugabuse or rehabilitation program.

22-42-12. Civil fine for violation of regulatory provisions--Additional fine remitted to drug abuse or rehabilitation program. Any person who violates any provision of §§ 22-42-2.1, 22-42-4.1, 22-42-4.2, and 22-42-10, is punishable by a civil fine of not more than ten thousand dollars. The court may, however, impose an additional fine of not more than ten thousand dollars, which shall be remitted to a drug abuse prevention and rehabilitation program authorized under § 34-3B-1.

Source: SL 1970, ch 229, § 10 (d) (7); SDCL Supp, § 39-17-103; SL 1977, ch 189, § 119; SL 1978, ch 158, § 17; SL 1995, ch 125.



§ 22-42-13 Criminal penalties in addition to civil and administrative penalties.

22-42-13. Criminal penalties in addition to civil and administrative penalties. Any penalty imposed for a violation of any provision of §§ 22-42-2 to 22-42-6, inclusive, or §§ 22-42-8 to 22-42-10, inclusive, shall be in addition to, and not in lieu of, any civil or administrative penalty or sanction authorized by law.

Source: SL 1970, ch 229, § 10 (g); SDCL Supp, § 39-17-112; SL 1977, ch 189, § 123.



§ 22-42-14 Repealed.

22-42-14. Repealed by SL 1982, ch 262, § 1



§ 22-42-15 Ingesting substance, except alcoholic beverages, for the purpose of becomingintoxicated as misdemeanor--Venue for violation.

22-42-15. Ingesting substance, except alcoholic beverages, for the purpose of becoming intoxicated as misdemeanor--Venue for violation. Any person who intentionally ingests, inhales, or otherwise takes into the body any substance, except alcoholic beverages as defined in § 35-1-1, for purposes of becoming intoxicated, unless such substance is prescribed by a practitioner of the medical arts lawfully practicing within the scope of the practitioner's practice, is guilty of a Class 1 misdemeanor. The venue for a violation of this section exists in either the jurisdiction in which the substance was ingested, inhaled, or otherwise taken into the body or the jurisdiction in which the substance was detected in the body of the accused.

Source: SL 1981, ch 182, § 1; SL 1982, ch 180; SL 2001, ch 117, § 1.



§ 22-42-15.1 Possession, sale, or distribution of certain substances for the purpose of intoxicationas misdemeanor.

22-42-15.1. Possession, sale, or distribution of certain substances for the purpose of intoxication as misdemeanor. Any person who possesses, possesses with intent to distribute, sells, or distributes a substance knowing that it is to be used in violation of § 22-42-15 is guilty of a Class 1 misdemeanor.

Source: SL 2011, ch 118, § 1.



§ 22-42-16 Delivery or manufacture of noncontrolled substance represented to be controlledsubstance as felony.

22-42-16. Delivery or manufacture of noncontrolled substance represented to be controlled substance as felony. No person may deliver or possess with intent to deliver or knowingly manufacture any noncontrolled substance which the person represents to be a substance controlled under the provisions of this chapter. Any person who violates this section is guilty of a Class 6 felony.

Source: SL 1981, ch 183; SL 1982, ch 181; SL 1982, ch 182; SL 1998, ch 139, § 5.



§ 22-42-17 Controlled substances obtained concurrently from different medical practitioners--Misdemeanor.

22-42-17. Controlled substances obtained concurrently from different medical practitioners--Misdemeanor. Any person who knowingly obtains a controlled substance from a medical practitioner and who knowingly withholds information from that medical practitioner that he has obtained a controlled substance of similar therapeutic use in a concurrent time period from another medical practitioner is guilty of a Class 1 misdemeanor.

Source: SL 1990, ch 168.



§ 22-42-18 Definitions of terms used in §§ 22-42-19 to 22-42-21, inclusive.

22-42-18. Definitions of terms used in §§ 22-42-19 to 22-42-21, inclusive. Terms used in §§ 22-42-19 to 22-42-21, inclusive, mean:

(1) "Playground," any outdoor facility, including any appurtenant parking lot, intended for recreation, open to the public, any portion of which contains apparatus intended for the recreation of children such as slides, swing sets, and teeterboards;

(2) "Video arcade facility," any facility legally accessible to persons under eighteen years of age, which provides for the use of pinball and video machines for amusement and which contains one or more such machines; and

(3) "Youth center," any recreational facility or gymnasium, including any appurtenant parking lot, intended primarily for use by persons under eighteen years of age, which regularly provides athletic, civic, or cultural activities.
Source: SL 1992, ch 168, § 1.



§ 22-42-19 Drug free zones created--Violation as felony--Sentence--Defense.

22-42-19. Drug free zones created--Violation as felony--Sentence--Defense. Any person who commits a violation of § 22-42-2, 22-42-3, or 22-42-4, or a felony violation of § 22-42-7, if such activity has taken place:

(1) In, on, or within one thousand feet of real property comprising a public or private elementary or secondary school or a playground; or

(2) In, on, or within five hundred feet of real property comprising a public or private youth center, public swimming pool, or video arcade facility; is guilty of a Class 4 felony. The sentence imposed for a conviction under this section carries a minimum sentence of imprisonment in the state penitentiary of five years. Any sentence imposed under this section shall be consecutive to any other sentence imposed for the principal felony. The court may not place on probation, suspend the execution of the sentence, or suspend the imposition of the sentence of any person convicted of a violation of this section. However, the sentencing court may impose a sentence other than that specified in this section if the court finds that mitigating circumstances exist which require a departure from the mandatory sentence provided for in this section. The court's finding of mitigating circumstances allowed by this section and the factual basis relied upon by the court shall be in writing.

It is not a defense to the provisions of this section that the defendant did not know the distance involved. It is not a defense to the provisions of this section that school was not in session.

Source: SL 1992, ch 168, § 2; SL 1998, ch 140, § 1.



§ 22-42-20 Violation of drug-free zones as separate count in indictment.

22-42-20. Violation of drug-free zones as separate count in indictment. A violation of § 22-42-19 shall be charged in the indictment or information as a separate count in addition to the principal felony charged to have been committed.

Source: SL 1992, ch 168, § 3.



§ 22-42-21 Lack of knowledge as to age of minor not a defense.

22-42-21. Lack of knowledge as to age of minor not a defense. It is not a defense to the provisions of this chapter regarding distribution of a controlled substance or marijuana to a minor that the defendant did not know that the recipient was a minor, even if such lack of knowledge was reasonable.

Source: SL 1992, ch 168, § 4.



§ 22-42-22 Possession of Salvia divinorum or salvinorin A prohibited--Felony or misdemeanor.

22-42-22. Possession of Salvia divinorum or salvinorin A prohibited--Felony or misdemeanor. No person may knowingly possess Salvia divinorum or salvinorin A. It is a Class 1 misdemeanor to possess two ounces or less of Salvia divinorum or salvinorin A. It is a Class 6 felony to possess more than two ounces of Salvia divinorum or salvinorin A.

Source: SL 2009, ch 119, § 1, eff. Mar. 10, 2009.






Chapter 42A - Drug Paraphernalia

§ 22-42A-1 Drug paraphernalia defined.

22-42A-1. Drug paraphernalia defined. The term, drug paraphernalia, means any equipment, products, and materials of any kind which are primarily used, intended for use, or designed for use by the person in possession of them, in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body any controlled substance or marijuana in violation of the provisions of this chapter. It includes, but is not limited to:

(1) Kits used, intended for use, or designed for use in planting, propagating, cultivating, growing, or harvesting of any species of plant which is a controlled substance or marijuana or from which a controlled substance can be derived;

(2) Kits used, intended for use, or designed for use in manufacturing, compounding, converting, producing, processing, or preparing controlled substances;

(3) Isomerization devices used, intended for use, or designed for use in increasing the potency of marijuana or any species of plant which is a controlled substance;

(4) Scales and balances used, intended for use, or designed for use in weighing or measuring controlled substances;

(5) Diluents and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose, and lactose, used, intended for use, or designed for use in cutting controlled substances;

(6) Separation gins and sifters used, intended for use, or designed for use in removing twigs and seeds from, or in otherwise cleaning or refining, marijuana;

(7) Capsules, balloons, envelopes, and other containers used, intended for use, or designed for use in packaging small quantities of controlled substances or marijuana;

(8) Containers and other objects used, intended for use, or designed for use in storing or concealing controlled substances or marijuana;

(9) Hypodermic syringes, needles, and other objects used, intended for use, or designed for use in parenterally injecting controlled substances into the human body; and

(10) Objects used, intended for use, or designed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, such as:

(a) Metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

(b) Water pipes;

(c) Carburetion tubes and devices;

(d) Smoking and carburetion masks;

(e) Roach clips: meaning objects used to hold burning material, such as a marijuana cigarette, that has become too small or too short to be held in the hand;

(f) Miniature cocaine spoons and cocaine vials;

(g) Chamber pipes;

(h) Carburetor pipes;

(i) Electric pipes;

(j) Air-driven pipes;

(k) Chillums;

(l) Bongs; and

(m) Ice pipes or chillers.
Source: SL 1983, ch 180, § 1; SL 1984, ch 172, § 1.



§ 22-42A-2 Factors considered in determining whether an object is drug paraphernalia.

22-42A-2. Factors considered in determining whether an object is drug paraphernalia. In determining whether an object is drug paraphernalia as defined in § 22-42A-1, a court or other authority shall consider, in addition to all other logically relevant factors, the following:

(1) Statements by an owner or by anyone in control of the object concerning its use;

(2) The proximity of the object, in time and space, to a direct violation of this article;

(3) The proximity of the object to controlled substances or marijuana;

(4) The existence of any residue of controlled substances or marijuana on the object;

(5) Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to any person whom he knows, or should reasonably know, intends to use the object to facilitate a violation of this article;

(6) Instructions, oral or written, provided with the object concerning its use;

(7) Descriptive materials accompanying the object which explain or depict its use;

(8) National and local advertising concerning its use;

(9) The manner in which the object is displayed for sale;

(10) Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community;

(11) Direct or circumstantial evidence of the ratio of sales of the object to the total sales of the business enterprise;

(12) The existence and scope of legitimate uses for the object in the community; and

(13) Expert testimony concerning its use.
Source: SL 1983, ch 180, § 2; SL 1984, ch 172, § 2.



§ 22-42A-3 Use or possession of drug paraphernalia as misdemeanor.

22-42A-3. Use or possession of drug paraphernalia as misdemeanor. No person, knowing the drug related nature of the object, may use or to possess with intent to use, drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body any controlled substance or marijuana in violation of this chapter. Any person who violates any provision of this section is guilty of a Class 2 misdemeanor.

Source: SL 1983, ch 180, § 3; SL 1984, ch 172, § 3; SL 1998, ch 139, § 6.



§ 22-42A-4 Delivery of drug paraphernalia as felony.

22-42A-4. Delivery of drug paraphernalia as felony. No person, knowing the drug related nature of the object, may deliver, possess with intent to deliver, or manufacture with intent to deliver, drug paraphernalia, knowing, or under circumstances where one reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance or marijuana in violation of this chapter. Any person who violates any provision of this section is guilty of a Class 6 felony.

Source: SL 1983, ch 180, § 4; SL 1984, ch 172, § 4; SL 1998, ch 139, § 7.






Chapter 43 - Commercial Bribery

§ 22-43-1 Commercial bribery--Misdemeanor.

22-43-1. Commercial bribery--Misdemeanor. Any person who confers, or agrees to confer, directly or indirectly, any benefit upon any employee, agent, or fiduciary without the consent of the latter's employer or principal, with intent to influence the employee's, agent's, or fiduciary's conduct in relation to that person's employer's or principal's affairs, is guilty of commercial bribery. Commercial bribery is a Class 1 misdemeanor.

Source: SL 1980, ch 173, § 6; SL 2005, ch 120, § 296.



§ 22-43-2 Receiving a commercial bribe--Misdemeanor.

22-43-2. Receiving a commercial bribe--Misdemeanor. Any employee, agent, or fiduciary who, without consent of that person's employer or principal, solicits, accepts, or agrees to accept any benefit, directly or indirectly, from another person upon an agreement or understanding that such benefit will influence his or her conduct in relation to that person's employer's or principal's affairs, is guilty of receiving a commercial bribe. Receiving a commercial bribe is a Class 1 misdemeanor.

Source: SL 1980, ch 173, § 7; SL 2005, ch 120, § 297.






Chapter 44 - Cable Television And Multipoint Distribution Systems

§ 22-44-1 Obstruction of community antenna television system transmissions as misdemeanor.

22-44-1. Obstruction of community antenna television system transmissions as misdemeanor. No person may intentionally prevent or obstruct the transmission, distribution, or receipt of programming material carried by the equipment of a community antenna television system. A violation of this section is a Class 2 misdemeanor.

Source: SL 1984, ch 173, § 1.



§ 22-44-2 Equipment for receiving services without payment--Installation or possession asmisdemeanor.

22-44-2. Equipment for receiving services without payment--Installation or possession as misdemeanor. No person may knowingly install, maintain, or possess any equipment, device, or instrument designed, intended, or used solely for the purpose of unlawfully facilitating the interception, decoding, or receipt of the services of any community antenna television system, multipoint distribution system, multichannel multipoint distribution system, or any programming service delivered by satellite with intent to allow any person to obtain such service and avoid the lawful payment of the charges therefor. A violation of this section is a Class 2 misdemeanor. A subsequent violation of this section is a Class 1 misdemeanor.

Source: SL 1984, ch 173, § 2; SL 1990, ch 169, § 1.



§ 22-44-2.1 Manufacture, sale, or distribution of equipment for receiving service withoutpayment as misdemeanor.

22-44-2.1. Manufacture, sale, or distribution of equipment for receiving service without payment as misdemeanor. No person may knowingly manufacture, sell, offer for sale, or distribute any equipment, device, or instrument designed, intended, or used solely for the purpose of unlawfully facilitating the interception, decoding, or receipt of the services of any community antenna television system, multipoint distribution system, multichannel multipoint distribution system, or any programming service delivered by satellite with intent to allow any person to obtain such service and avoid the lawful payment of the charges therefor. A violation of this section is a Class 1 misdemeanor.

Source: SL 1990, ch 169, § 2.



§ 22-44-3 Seizure of equipment.

22-44-3. Seizure of equipment. Any equipment, device, or instrument possessed in violation of § 22-44-2 may be seized as contraband after a conviction of the owner or possessor of the equipment for a violation of this chapter.

Source: SL 1984, ch 173, § 3.



§ 22-44-4 Multipoint distribution system and multichannel multipoint distribution systemdefined.

22-44-4. Multipoint distribution system and multichannel multipoint distribution system defined. Multipoint distribution system and multichannel multipoint distribution system mean a subscription television, audio, or other data service, using the 2.5 gigahertz frequency band and the receiving device or decoder which is necessary for reception of the services provided by the system.

Source: SL 1984, ch 173, § 4; SL 1990, ch 169, § 3.






Chapter 45 - Unlawfully Obtaining Benefits Or Payments From Medical Assistance Program

§ 22-45-1 Definition of terms.

22-45-1. Definition of terms. Terms as used in this chapter mean:

(1) "Benefit," any benefit authorized under the medical services program of the State Department of Social Services;

(2) "Claim," any communication, whether oral, written, electronic, or magnetic, which is utilized to identify a good, item, or service as reimbursable under the program;

(3) "Person," any individual, corporation, limited liability company, partnership, association, or other legal entity;

(4) "Program," the medical assistance program authorized by Title XIX of the Federal Social Security Act and implemented by the medical services program of the State Department of Social Services;

(5) "Provider," any person who has applied to participate or who participates in the program as a provider of a good or a service;

(6) "Recipient," any individual who receives benefits under the program;

(7) "Records," any medical, professional, or business records relative to the treatment or care of any recipient, or to a good or a service provided to any such recipient, or to rates paid for such a good or a service, and any records required to be kept by regulations of the program;

(8) "Sign," to affix a signature directly or indirectly by means of handwriting, typewriter, signature stamp, computer impulse, or other means; and

(9) "Single state agency," the state agency which administers the program, or any person who by virtue of a contract or agreement with the state administers any part of the program, or processes or pays claims for the program.
Source: SL 1986, ch 187, § 1; SL 1994, ch 351, § 42.



§ 22-45-2 Action by which claimant commits an offense--Violation a felony.

22-45-2. Action by which claimant commits an offense--Violation a felony. A person commits an offense if he:

(1) Makes or causes to be made a claim, knowing the claim to be false, in whole or in part, by commission or omission; or

(2) Makes or causes to be made a statement or representation for use in obtaining or seeking to obtain authorization to provide a good or a service, knowing the statement or representation to be false, in whole or in part, by commission or omission; or

(3) Makes or causes to be made a statement or representation for use by another in obtaining a good or a service under the program, knowing the statement or representation to be false, in whole or in part, by commission or omission; or

(4) Makes or causes to be made a statement or representation for use in qualifying as a provider of a good or a service under the program, knowing the statement or representation to be false, in whole or in part, by commission or omission.

A violation of this section is a Class 5 felony.

Source: SL 1986, ch 187, § 2.



§ 22-45-3 Application to participate as provider--Perjury for submitting false statements--Violation a felony.

22-45-3. Application to participate as provider--Perjury for submitting false statements--Violation a felony. Each application to participate as a provider in the program, each report stating income or expense upon which rates of payment are or may be based, and each invoice for payment for a good or a service provided to the recipient shall contain a statement that all matters stated therein are true and accurate, signed by the individual responsible for the provider, under the penalty of perjury. A person commits perjury if he signs or submits, or causes to be signed or submitted, such a statement, and he knows, or should have known, that the application, report, or invoice containing information is false, in whole or in part, by commission or omission. A violation of this section is a Class 5 felony.

Source: SL 1986, ch 187, § 3.



§ 22-45-4 Action of person aiding provider with goods or services or referring individuals toprovider for which additional value received an offense--Violation a felony.

22-45-4. Action of person aiding provider with goods or services or referring individuals to provider for which additional value received an offense--Violation a felony. A person commits an offense if he:

(1) Acting on behalf of a provider, purchases or leases goods, services, materials, or supplies for which payment may be made, in whole or in part, under the program and solicits or accepts anything of additional value in return for or in connection with such purchase or lease; or

(2) Sells or leases to or for the use of provider, goods, services, materials, or supplies for which payment may be made, in whole or in part, under the program, and offers, transfers, or pays anything of additional value in connection with or in return for such sale or lease; or

(3) Refers an individual to a provider for the provision of a good or a service for which payment may be made, in whole or in part, under the program, and solicits or accepts anything of value in connection with such referral.

It is an exception to subdivisions (1) and (2) of this section that the additional value transferred is a refund or discount made in the ordinary course of business and reflected by the books and records of the individual, corporation, or association.

A violation of this section is a Class 5 felony.

Source: SL 1986, ch 187, § 4.



§ 22-45-5 Offense of acceptance of amount in addition to amount legally payable underprogram--Violation a felony.

22-45-5. Offense of acceptance of amount in addition to amount legally payable under program--Violation a felony. A person commits an offense if he, acting on behalf of a provider providing a good or a service to a recipient under the program, charges, solicits, accepts, or receives anything of additional value in addition to the amount legally payable under the program in connection with a provision of such a good or a service.

A violation of this section is a Class 5 felony.

Source: SL 1986, ch 187, § 5.



§ 22-45-6 Failure to keep necessary records upon which claim is based--Violation amisdemeanor.

22-45-6. Failure to keep necessary records upon which claim is based--Violation a misdemeanor. A person commits an offense if he:

(1) Having submitted a claim for or received payment for a good or a service under the program, intentionally fails to maintain such records as are necessary to disclose fully the nature of all a good or a service for which a claim was submitted or payment was received, or such records as are necessary to disclose fully all income and expenditures upon which rates of payment were based, for a period of at least six years following the date on which payment was received; or

(2) Knowingly destroys such records within six years from the date payment was received.

A violation of this section is a Class 1 misdemeanor.

Source: SL 1986, ch 187, § 6.



§ 22-45-7 Liability for receipt of payment by person not entitled thereto.

22-45-7. Liability for receipt of payment by person not entitled thereto. Any person who receives payment for furnishing a good or a service under the program, which the person is not entitled to receive by reason of offenses under §§ 22-45-2 to 22-45-6, inclusive, may in addition to any other penalties provided by law, be liable for civil penalties of:

(1) Payment of interest on the amount of the excess payment at the rate provided for pursuant to the official state interest rates under § 54-3-16, category B, from the date upon which payment was made to the date upon which repayment is made to the program; and

(2) Payment of up to three times the amount of damages sustained, including the cost of investigation and litigation; and

(3) Payment in the sum of two thousand dollars for each false or fraudulent claim, statement, or representation submitted for providing a good or a service.

A criminal action need not be brought against the person for liability to attach under this section.

Source: SL 1986, ch 187, § 7.



§ 22-45-8 Suspension or exclusion from participation as provider of person convicted ofcommitting offense.

22-45-8. Suspension or exclusion from participation as provider of person convicted of committing offense. Any person providing a good or a service under the program who has been determined to have committed an offense under §§ 22-45-2 to 22-45-7, inclusive, may be suspended or excluded from participation as a provider or an employee of a provider for a period to be determined by the single-state agency. A criminal action need not be brought against the person before suspension or exclusion under this section.

Source: SL 1986, ch 187, § 8.



§ 22-45-9 Access to records by attorney general, state medicaid control unit, and grand jury.

22-45-9. Access to records by attorney general, state medicaid control unit, and grand jury. The attorney general and the state medicaid fraud control unit, upon reasonable request, and the grand jury, upon subpoena therefore, shall have full access to all records held by a provider or by any other person on his behalf, which could be relevant in any manner to the determination of the existence of offenses under §§ 22-45-2 to 22-45-6, inclusive, or related crimes, or the existence of patient abuse, mistreatment or neglect, or the theft of patient funds.

Upon issuance of a summons for such records, the grand jury shall take possession of the records for use by the grand jury and the attorney general in the investigation of offenses under this chapter and related crimes.

In examining such records, the attorney general and grand jury shall safeguard the privacy rights of recipients, avoiding unnecessary disclosure of personal information concerning named recipients. However, the attorney general may transmit such information as he deems appropriate to the single-state agency and to other agencies concerned of the regulation of health facilities or health professionals.

No persons holding such records may refuse to provide the attorney general or the grand jury with access to such records for the purposes described in this chapter on the basis that release would violate any recipient's right of privacy, any recipient's privileges against disclosure or use, or any professional or other privilege right.

Source: SL 1986, ch 187, § 9.



§ 22-45-10 Use of other civil or criminal remedy not precluded.

22-45-10. Use of other civil or criminal remedy not precluded. The provisions of this chapter are not intended to be exclusive remedies and do not preclude the use of any other criminal or civil remedy.

Source: SL 1986, ch 187, § 10.



§ 22-45-11 Limitation on civil action.

22-45-11. Limitation on civil action. No civil action may be brought under this chapter more than six years after the cause of action accrues.

Source: SL 1986, ch 187, § 11.






Chapter 46 - Abuse, Neglect, Or Exploitation Of Elders Or Adults With Disabilities

§ 22-46-1 Definition of terms.

22-46-1. Definition of terms. Terms used in this chapter mean:

(1) "Abuse," physical harm, bodily injury, or attempt to cause physical harm or injury, or the infliction of fear of imminent physical harm or bodily injury on an elder or a disabled adult;

(2) "Adult with a disability," a person eighteen years of age or older who suffers from a condition of intellectual disability, infirmities of aging as manifested by organic brain damage, advanced age, or other physical dysfunctioning to the extent that the person is unable to protect himself or herself or provide for his or her own care;

(3) "Elder," a person sixty-five years of age or older;

(4) "Exploitation," the wrongful taking or exercising of control over property of an elder or a disabled adult with intent to defraud the elder or disabled adult; and

(5) "Neglect," harm to an elder's or a disabled adult's health or welfare, without reasonable medical justification, caused by the conduct of a person responsible for the elder's or disabled adult's health or welfare, within the means available for the elder or disabled adult, including the failure to provide adequate food, clothing, shelter, or medical care.
Source: SL 1986, ch 186, § 1; SL 1990, ch 171, § 1; SL 2005, ch 120, § 339; SL 2007, ch 147, § 1; SL 2013, ch 125, § 4.



§ 22-46-1.1 Neglect--Exclusions from definition.

22-46-1.1. Neglect--Exclusions from definition. For the purposes of this chapter, the term, neglect, does not include a decision that is made to not seek medical care for an elder or disabled adult upon the expressed desire of the elder or disabled adult; a decision to not seek medical care for an elder or disabled adult based upon a previously executed declaration, do-not-resuscitate order, or a power of attorney for health care; a decision to not seek medical care for an elder or disabled adult if otherwise authorized by law; or the failure to provide goods and services outside the means available for the elder or disabled adult.

Source: SL 2007, ch 147, § 2.



§ 22-46-2 Abuse or neglect of elder or adult with a disability--Felony.

22-46-2. Abuse or neglect of elder or adult with a disability--Felony. Any person who abuses or neglects an elder or a disabled adult in a manner which does not constitute aggravated assault is guilty of a Class 6 felony.

Source: SL 1986, ch 186, § 2; SL 1990, ch 171, § 2; SL 2005, ch 120, § 341; SL 2007, ch 147, § 3.



§ 22-46-3 Theft by exploitation--Penalty.

22-46-3. Theft by exploitation--Penalty. Any person who, having assumed the duty by written contract, by receipt of payment for care, or by order of a court to provide for the support of an elder or a disabled adult, and having been entrusted with the property of that elder or disabled adult, with intent to defraud, appropriates such property to a use or purpose not in the due and lawful execution of that person's trust, is guilty of theft by exploitation. Theft by exploitation is punishable as theft pursuant to chapter 22-30A.

Source: SL 1986, ch 186, § 3; SL 1989, ch 30, § 53; SL 2005, ch 120, § 342; SL 2007, ch 147, § 4.



§ 22-46-4 Repealed.

22-46-4. Repealed by SL 1990, ch 171, § 3



§ 22-46-5 Investigating violations.

22-46-5. Investigating violations. In investigating violations of this chapter, law enforcement agencies shall cooperate with and assist the Department of Social Services.

Source: SL 1990, ch 171, § 4.



§ 22-46-6 Transferred.

22-46-6. Transferred to § 34-12-51 by SL 2005, ch 120, § 344, eff. July 1, 2006.



§ 22-46-7 Report of abuse, neglect, or exploitation.

22-46-7. Report of abuse, neglect, or exploitation. A report of abuse, neglect, or exploitation under this chapter may be made orally or in writing to the state's attorney of the county in which the elder or disabled adult resides or is present, to the Department of Social Services, or to the law enforcement officer. The state's attorney or law enforcement officer, upon receiving a report, shall immediately notify the Department of Social Services.

Source: SL 2007, ch 147, § 5.



§ 22-46-8 Immunity from liability for reporting abuse, neglect, or exploitation.

22-46-8. Immunity from liability for reporting abuse, neglect, or exploitation. Any person who, in good faith, makes a report of abuse, neglect, or exploitation of any elder or disabled adult, is immune from any civil or criminal liability that might otherwise be incurred or imposed, and has the same immunity with respect to participation in any judicial proceeding resulting from the report. This immunity extends in a like manner to any public official involved in the investigation of abuse, neglect, or exploitation of any elder or disabled adult, or to any person or institution who in good faith cooperates with any public official in an investigation. The provisions of this section do not extend to any person alleged to have committed any act of abuse or neglect of any elder or disabled adult or to any person who has aided and abetted any such act.

Source: SL 2007, ch 147, § 7.



§ 22-46-9 Mandatory reporting of abuse or neglect to state's attorney, Department of SocialServices, or law enforcement officer--Violation as misdemeanor.

22-46-9. Mandatory reporting of abuse or neglect to state's attorney, Department of Social Services, or law enforcement officer--Violation as misdemeanor. Any person who is a:

(1) Physician, dentist, doctor of osteopathy, chiropractor, optometrist, podiatrist, religious healing practitioner, hospital intern or resident, nurse, paramedic, emergency medical technician, social worker, or any health care professional;

(2) Long-term care ombudsman;

(3) Psychologist, licensed mental health professional, or counselor engaged in professional counseling; or

(4) State, county, or municipal criminal justice employee or law enforcement officer;
who knows, or has reasonable cause to suspect, that an elder or disabled adult has been or is being abused or neglected, shall, within twenty-four hours, report such knowledge or suspicion orally or in writing to the state's attorney of the county in which the elder or disabled adult resides or is present, to the Department of Social Services, or to a law enforcement officer. Any person who knowingly fails to make the required report is guilty of a Class 1 misdemeanor.

Source: SL 2011, ch 119, § 1.



§ 22-46-10 Mandatory reporting of abuse or neglect by staff and by person in charge ofresidential facility or entity providing services to elderly or disabled adult--Violationas misdemeanor.

22-46-10. Mandatory reporting of abuse or neglect by staff and by person in charge of residential facility or entity providing services to elderly or disabled adult--Violation as misdemeanor. Any staff member of a nursing facility, assisted living facility, adult day care center, or community support provider, or any residential care giver, individual providing homemaker services, victim advocate, or hospital personnel engaged in the admission, examination, care, or treatment of elderly or disabled adults who knows, or has reasonable cause to suspect, that an elderly or disabled adult has been or is being abused or neglected, shall, within twenty-four hours, notify the person in charge of the institution where the elderly or disabled adult resides or is present, or the person in charge of the entity providing the service to the elderly or disabled adult, of the suspected abuse or neglect. The person in charge shall report the information in accordance with the provisions of § 22-46-9. Any person who knowingly fails to make the required report is guilty of a Class 1 misdemeanor.

Source: SL 2011, ch 119, § 2.



§ 22-46-11 Voluntary reporting of abuse or neglect.

22-46-11. Voluntary reporting of abuse or neglect. Any person who knows or has reason to suspect that an elderly or disabled adult has been abused or neglected as defined in § 22-46-2 or 22-46-3 may report that information, regardless of whether that person is one of the mandatory reporters listed in §§ 22-46-9 and 22-46-10.

Source: SL 2011, ch 119, § 3.






Chapter 47 - Debt Adjusting [Transferred]

§ 22-47-1 to 22-47-3. Transferred.

22-47-1 to 22-47-3. Transferred to §§ 37-34-1 to 37-34-3 by SL 2005, ch 120, § 295, eff. July 1, 2006.






Chapter 48 - Victim Immunity

§ 22-48-1 Definitions.

22-48-1. Definitions. Terms used in this chapter mean:

(1) "Convicted," includes a finding of guilt, whether or not the adjudication of guilt is stayed or executed, an unwithdrawn judicial admission of guilt or guilty plea, a no contest plea, a judgment of conviction, an adjudication as a delinquent child, or an admission to a juvenile delinquency petition;

(2) "Course of criminal conduct," includes the acts or omissions of the perpetrator in carrying out the crime of which convicted or of a victim in resisting criminal conduct;

(3) "Crime," includes an offense named in §§ 22-11-3, 22-11-4, 22-11-6, 22-11-9.1, 22-16-4, 22-16-7, 22-16-15, 22-16-20, 22-18-1, 22-18-1.1, 22-19-1, 22-19A-1, 22-19A-2, 22-22-1, 22-22-7, 22-30-1, 22-30A-4, 22-32-1, 22-32-3, 22-32-8, chapter 22-33, or an attempt to commit any of these offenses. The term includes a crime in other states which would have been within this definition if the crime had been committed in this state;

(4) "Perpetrator," any person who has been convicted of a crime as defined in subdivision (3);

(5) "Victim," a person who was the object of a perpetrator's criminal conduct and includes a person at the scene of an emergency who gives reasonable assistance to another person who is exposed to or has suffered grave physical harm.
Source: SL 1998, ch 124, § 1; SL 2003, ch 130, § 1.



§ 22-48-2 Perpetrator's assumption of risk--Victim immune from liability--Victim's duty--Exception.

22-48-2. Perpetrator's assumption of risk--Victim immune from liability--Victim's duty--Exception. A perpetrator assumes the risk of loss, injury, or death resulting from or arising out of a course of criminal conduct involving a crime, as defined in this chapter, engaged in by the perpetrator or a person who aids or abets the perpetrator, as defined in § 22-3-3, and the crime victim is immune from and not liable for any damages as a result of acts or omissions of the victim if the victim used reasonable force. However, the perpetrator's assumption of risk does not eliminate the crime victim's duty to protect against conditions upon the premises which the crime victim knows or has reason to know may create an unreasonable risk of harm or which may cause a foreseeable trespass by minors, nor does the assumption of risk apply to perpetrators who are mentally incompetent.

Source: SL 1998, ch 124, § 2.



§ 22-48-2.1 Claim of use of unreasonable force by victim--Hearing to determine reasonable basisfor claim.

22-48-2.1. Claim of use of unreasonable force by victim--Hearing to determine reasonable basis for claim. If the perpetrator claims that the victim used unreasonable force, before any discovery relating to the claim may be commenced and before the claim may be submitted to the trier of fact, the court, after hearing, must find, based on clear and convincing evidence, that there is a reasonable basis to believe that the victim used unreasonable force.

Source: SL 2003, ch 130, § 2.



§ 22-48-3 Proof of assumption of risk.

22-48-3. Proof of assumption of risk. Notwithstanding other evidence that the victim may adduce relating to the perpetrator's conviction of the crime involving the parties to a claim for relief, a certified copy of a guilty plea, a court judgment of guilt, a court record of conviction, or an adjudication as a delinquent child is conclusive proof of the perpetrator's assumption of the risk.

Source: SL 1998, ch 124, § 3.



§ 22-48-4 Court awards.

22-48-4. Court awards. If the perpetrator does not prevail in a claim for relief that is subject to this section, the court may award reasonable expenses, including attorney's fees and disbursements, to the victim.

Source: SL 1998, ch 124, § 4.



§ 22-48-5 Motion for stay of proceedings.

22-48-5. Motion for stay of proceedings. Except to the extent needed to preserve evidence, any claim for relief in which the defense set forth in this section is raised shall be stayed by the court on the motion of the defendant during the pendency of any criminal action against the plaintiff based on the alleged crime.

Source: SL 1998, ch 124, § 5.






Chapter 49 - Human Trafficking

§ 22-49-1 Human trafficking prohibited.

22-49-1. Human trafficking prohibited. No person may recruit, harbor, transport, provide, or obtain, by any means, another person knowing that force, fraud, or coercion will be used to cause the person to engage in prostitution, forced labor, or involuntary servitude. Nor may any person benefit financially or by receiving anything of value from participation in a venture that has engaged in acts set forth in this section. Any violation of this section constitutes the crime of human trafficking.

Source: SL 2011, ch 120, § 1.



§ 22-49-2 First degree human trafficking--Felony.

22-49-2. First degree human trafficking--Felony. If the acts or the venture set forth in § 22-49-1:

(1) Involve committing or attempting to commit kidnaping;

(2) Involve a victim under the age of sixteen years;

(3) Involve prostitution or procurement for prostitution; or

(4) Result in the death of a victim;
any person guilty has committed human trafficking in the first degree, which is a Class 2 felony.

Source: SL 2011, ch 120, § 2.



§ 22-49-3 Second degree human trafficking--Felony.

22-49-3. Second degree human trafficking--Felony. A person is guilty of human trafficking in the second degree if that person:

(1) Recruits, harbors, transports, provides, or obtains, by any means, another person knowing that force, fraud, or coercion will be used to cause the person to engage in prostitution, forced labor, or involuntary servitude; or

(2) Benefits financially or by receiving anything of value from participation in a venture that has engaged in acts set forth in this section.

Human trafficking in the second degree is a Class 4 felony.

Source: SL 2011, ch 120, § 3.









Title 23 - LAW ENFORCEMENT

Chapter 01 - Definitions And General Provisions [Repealed]

CHAPTER 23-1

DEFINITIONS AND GENERAL PROVISIONS [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 01A - Petty Offense Procedure

§ 23-1A-1 Petty offense procedures used by all law enforcement and judicial officers.

23-1A-1. Petty offense procedures used by all law enforcement and judicial officers. The procedures set forth in this chapter shall be used by all law enforcement and judicial officers for the disposition of petty offense cases.

Source: SL 1977, ch 193, § 1.



§ 23-1A-2 Complaint and summons forms--Uniform traffic ticket--Contents.

23-1A-2. Complaint and summons forms--Uniform traffic ticket--Contents. The attorney general shall promulgate, pursuant to chapter 1-26, a uniform form or forms to be used for petty or misdemeanor complaints and summons regarding traffic offenses. The form shall be designed to serve as a uniform traffic ticket. The attorney general shall designate those law enforcement agencies which would use the uniform traffic ticket.

The title on the complaint shall be "The State of South Dakota vs. (defendant's name)." The summons or complaint shall inform the defendant of the information set forth in §§ 23-1A-11, 23-1A-12, 23-1A-13, 23-1A-16, and 23-1A-18, and of the amount required for the authorized deposit.

Source: SL 1977, ch 193, § 2; SL 1991, ch 252, § 23.



§ 23-1A-3 State's attorney as attorney for plaintiff.

23-1A-3. State's attorney as attorney for plaintiff. The attorney for the plaintiff in the trial of a petty offense shall be the state's attorney of the county which has jurisdiction of the case.

Source: SL 1977, ch 193, § 14.



§ 23-1A-4 Complaint and summons as only complaint necessary.

23-1A-4. Complaint and summons as only complaint necessary. Whenever the complaint and summons promulgated pursuant to § 23-1A-2 are used, the attorney for the plaintiff need not make or file any other complaint for the offense charged.

Source: SL 1977, ch 193, § 3.



§ 23-1A-5 Signing complaint.

23-1A-5. Signing complaint. Any person may sign a petty offense complaint for an offense which occurred in his presence. A petty offense complaint, other than one issued by a law enforcement officer, shall be signed under oath.

Source: SL 1977, ch 193, § 4.



§ 23-1A-6 Minor defendant--Guardian ad litem not required--Trial as juvenile delinquent.

23-1A-6. Minor defendant--Guardian ad litem not required--Trial as juvenile delinquent. A minor may be sued for the commission of a petty offense without the appointment of a guardian ad litem. A state's attorney may dismiss a petty offense complaint issued to a minor any time before judgment is entered and try the minor instead as a juvenile delinquent.

Source: SL 1977, ch 193, § 19.



§ 23-1A-7 Detention of violator to issue complaint and summons--Not an arrest--Summons orarrest for other public offense.

23-1A-7. Detention of violator to issue complaint and summons--Not an arrest--Summons or arrest for other public offense. A law enforcement officer may halt and detain a person who has committed a petty offense in the law enforcement officer's presence or to serve a previously issued petty offense complaint and summons, for the period of time necessary to issue a petty offense complaint and summons and to complete § 23-1A-10. Such a detention is not an arrest. If during this period of detention the officer determines that there is probable cause to believe that the person detained has committed or is committing a public offense other than a petty offense, the officer shall issue a complaint and summons, or arrest the person, for the other public offense.

Source: SL 1977, ch 193, § 5; SL 1984, ch 12, § 17.



§ 23-1A-8 Hearing within ten days specified in summons--Earlier date if requested--Place ofhearing.

23-1A-8. Hearing within ten days specified in summons--Earlier date if requested--Place of hearing. The petty offense summons shall specify a time for a hearing on the complaint, which shall be within ten days of its issuance. A defendant may request an earlier hearing. The hearing shall be before a judge or magistrate of the county in which the offense was committed, except as provided in § 23-1A-11.

Source: SL 1977, ch 193, § 6.



§ 23-1A-9 Resisting service or refusal to give information as misdemeanor.

23-1A-9. Resisting service or refusal to give information as misdemeanor. Any person who resists the service of a petty offense complaint and summons or who refuses to give a law enforcement officer the information necessary to complete a petty offense summons and complaint is guilty of a Class 2 misdemeanor.

Source: SL 1977, ch 193, § 7.



§ 23-1A-10 Defendant's options for disposal of case.

23-1A-10. Defendant's options for disposal of case. A person to whom a petty offense complaint has been issued may dispose of the case, by, at his option, either:

(1) Signing a written promise to appear in accordance with § 23-1A-11;

(2) Signing an admission and filing it with a deposit in accordance with § 23-1A-12;

(3) Filing a deposit in accordance with § 23-1A-13; or

(4) Appearing in court for a hearing on the complaint.
Source: SL 1977, ch 193, § 8.



§ 23-1A-11 Written promise to appear--Admission and deposit--Immediate hearing if alternativesrefused--Violation of promise to appear as misdemeanor.

23-1A-11. Written promise to appear--Admission and deposit--Immediate hearing if alternatives refused--Violation of promise to appear as misdemeanor. Any person who has been served with a petty offense complaint for a violation of a statute relating to the operation and use of a motor vehicle may, if he has a valid South Dakota driver's license in his possession or if the arresting officer is shown satisfactory proof that the person does have a valid South Dakota driver's license although not in his immediate possession, give a written promise to appear at the hearing to the officer who served the complaint on him.

If he does not have a valid South Dakota driver's license, he may immediately either sign an admission and give a deposit in accordance with § 23-1A-12 or file a deposit in accordance with § 23-1A-13. If he refuses either alternative, he shall be taken immediately to the nearest or most accessible judge or magistrate for a hearing on the complaint.

Any person who intentionally violates his written promise to appear, given in accordance with the provisions of this section, is guilty of a Class 2 misdemeanor.

Source: SL 1977, ch 193, § 9.



§ 23-1A-12 Admission of other than traffic violation in lieu of court appearance--Filing withdeposit.

23-1A-12. Admission of other than traffic violation in lieu of court appearance--Filing with deposit. A person to whom a petty offense complaint and summons has been issued for an offense other than a violation of traffic laws may, in lieu of appearing in court for the hearing on the complaint, make a stipulation admitting the allegations in the complaint. Such admission shall be filed with the deposit specified in § 23-1A-13. The admission and deposit shall be filed at the office of the clerk of courts in the county in which the complaint was issued by the last working day prior to the hearing. As used in this section, a working day is any day in which the clerk's office is actually open for the transaction of business.

Source: SL 1977, ch 193, § 10.



§ 23-1A-13 Deposit in lieu of court appearance--Methods--Failure to appear as admission andforfeiture.

23-1A-13. Deposit in lieu of court appearance--Methods--Failure to appear as admission and forfeiture. A person to whom a petty offense complaint and summons has been issued for an offense other than a violation of traffic laws may, in lieu of appearing in court for a hearing on the complaint, immediately file a deposit by either:

(1) In the law enforcement officer's presence, mailing a deposit to the office of the clerk of courts; or

(2) In the company of the officer, going to the office of the clerk of courts and personally making a deposit.

The issuing officer shall notify the alleged violator, in writing, and obtain a receipt therefor, that if he fails to appear in court at the time fixed in the summons, he will be deemed to have tendered an admission to the allegations contained in the complaint and an agreement to a forfeiture not to exceed the amount of the deposit, which the court will accept.

Source: SL 1977, ch 193, § 11.



§ 23-1A-14 Receipt for deposit--Check as receipt--Stop payment and failure to appear asmisdemeanor.

23-1A-14. Receipt for deposit--Check as receipt--Stop payment and failure to appear as misdemeanor. A person receiving a deposit shall furnish a numbered receipt to the defendant if requested. A person receiving a deposit may allow a defendant to submit a check for the amount of the deposit, and such check shall be considered to be the receipt required by this section. Such check shall be deemed to have been issued for present consideration. Any person who issues a "stop payment" order on such a check and fails to appear in court on the date set for hearing by the summons, is guilty of a Class 2 misdemeanor.

Source: SL 1977, ch 193, § 12.



§ 23-1A-15 Appearance not required after admission or deposit--Judgment for plaintiff--Depositas payment.

23-1A-15. Appearance not required after admission or deposit--Judgment for plaintiff--Deposit as payment. If a defendant files a stipulation and deposit pursuant to § 23-1A-12 or makes a deposit pursuant to § 23-1A-13 he need not appear in court. In such instances, the clerk shall record on the court appearance date, a judgment in favor of the plaintiff and enter the deposit as payment of the judgment.

Source: SL 1977, ch 193, § 13.



§ 23-1A-16 Relief from admission by appearing in court--Matter set for trial.

23-1A-16. Relief from admission by appearing in court--Matter set for trial. A person who has filed a stipulation under § 23-1A-12 may appear in court on the appearance date and the court may, on motion, with or without notice, for cause shown, relieve such person from the stipulation and the effects thereof, and set the matter for trial.

Source: SL 1977, ch 193, § 15.



§ 23-1A-17 Acceptance of admission in court and entry of judgment--Trial if allegations denied--Procedure--Deposit required for continuance.

23-1A-17. Acceptance of admission in court and entry of judgment--Trial if allegations denied--Procedure--Deposit required for continuance. If a defendant appears in court, personally or by his attorney, he shall be asked whether he admits or denies the commission of the offense alleged in the complaint. If he admits the commission of the alleged offense, the court shall accept his admission and enter a judgment against him for the amount established by § 23-1A-22. If a defendant denies the allegations in a complaint, the case may be tried at that time. A jury trial may not be granted for petty offenses, but conduct for the trial of a petty offense shall otherwise be governed by the rules of civil procedure. If either the defendant or plaintiff requests a continuance, a court may set a later date for trial, which may not exceed thirty days from the date of the initial appearance. A defendant's request for a continuance may not be granted unless he deposits with the court a sum equal to the amount set by § 23-1A-22.

Source: SL 1977, ch 193, § 16; SL 1980, ch 26, § 29; SL 1984, ch 12, § 14.



§ 23-1A-18 Failure to appear after deposit or admission--Judgment entered.

23-1A-18. Failure to appear after deposit or admission--Judgment entered. If the defendant fails to appear in court at the time set in his summons or set by subsequent postponement, and he has previously made a deposit, he shall be deemed to have tendered an admission to the allegations contained in the complaint and to have agreed to use the deposit for payment of the judgment. The court shall accept the admission and enter judgment accordingly.

If a defendant fails to appear, and has made a stipulation of admission to the allegations in his complaint, the court shall enter judgment against the defendant.

Source: SL 1977, ch 193, § 17.



§ 23-1A-19 Failure to appear without deposit or admission as misdemeanor--Default judgment--Warrant for arrest.

23-1A-19. Failure to appear without deposit or admission as misdemeanor--Default judgment--Warrant for arrest. Any defendant who fails to appear in court and who has not made a deposit, or stipulation and deposit, is guilty of a Class 2 misdemeanor. The court shall enter a default judgment against the defendant in the amount established by § 23-1A-22 and issue a summons or warrant for his arrest.

Source: SL 1977, ch 193, § 18; SL 1980, ch 26, § 30; SL 1984, ch 12, § 15.



§ 23-1A-20 Motor vehicle violation--Certification of judgment forwarded to Department ofPublic Safety.

23-1A-20. Motor vehicle violation--Certification of judgment forwarded to Department of Public Safety. If the offense alleged in a complaint is a violation of a statute relating to the operation and use of a motor vehicle, then within five working days after the entry of a judgment against a defendant, the court shall forward to the Department of Public Safety a certification of the entry of judgment, judgment of forfeiture, or default judgment.

Source: SL 1977, ch 193, § 20.



§ 23-1A-21 Effect of judgment same as for other civil judgments--Execution, levy, and liens.

23-1A-21. Effect of judgment same as for other civil judgments--Execution, levy, and liens. A judgment in a petty offense case has the same effect as any other civil judgment and may be executed, levied on, and become a lien on the property of a defendant accordingly.

Source: SL 1977, ch 193, § 24.



§ 23-1A-22 Amount of judgment for plaintiff--Reduction or elimination in interest of justice--Noaward to defendant--Amount of deposit.

23-1A-22. Amount of judgment for plaintiff--Reduction or elimination in interest of justice--No award to defendant--Amount of deposit. If the plaintiff prevails in a petty offense case, the plaintiff shall be granted a judgment of twenty-five dollars. However, the trial court may reduce or eliminate the award in the interest of justice. No award may be granted a defendant in a petty offense case. If a deposit is required by this chapter, it shall be the amount set by this section.

Source: SL 1977, ch 193, § 31; SL 1978, ch 165, § 2; SL 1980, ch 26, § 31; SL 1984, ch 12, § 16; SL 2008, ch 113, § 1.



§ 23-1A-23 Judgment proceeds deposited in county treasuries.

23-1A-23. Judgment proceeds deposited in county treasuries. All moneys received as payment for petty offense judgments shall be deposited in the treasury of the county where the offense occurred.

Source: SL 1977, ch 193, § 22.






Chapter 02 - Basic Rights Of Defendants [Repealed]

CHAPTER 23-2

BASIC RIGHTS OF DEFENDANTS [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 03 - Law Enforcement Agencies

§ 23-3-1 Police in municipalities--Law governing--Size of force.

23-3-1. Police in municipalities--Law governing--Size of force. The organization and regulation of police in municipalities of this state are governed by the provisions of the Title 9, "Municipal Government" in this code.

The mayor or other officer having the direction of the police in a municipality must order a force sufficient to preserve the peace to attend any public meeting, when he is satisfied that a breach of the peace may be reasonably apprehended.

Source: SDC 1939 & Supp 1960, § 34.0103; SL 1992, ch 60, § 2.



§ 23-3-2 Repealed.

23-3-2. Repealed by SL 2011, ch 2, § 104.



§ 23-3-3 Attorney general--Jurisdiction concurrent with state's attorneys.

23-3-3. Attorney general--Jurisdiction concurrent with state's attorneys. In any and all criminal proceedings in any and all courts of this state and in any county or part of the state, the attorney general shall have concurrent jurisdiction with the state's attorney or state's attorneys of the several counties of the state.

Source: SDC 1939 & Supp 1960, § 34. 403.



§ 23-3-4 Papers filed and appearances by attorney general.

23-3-4. Papers filed and appearances by attorney general. The attorney general shall have authority to sign, file, and present any and all complaints, informations, presentments, indictments, subpoenas, affidavits, motions, process, and papers of any kind which the state's attorney might do in any criminal proceeding, and to appear before all magistrates, grand juries, courts, commissions, or tribunals in any criminal proceeding in the state, the same as the state's attorney might do, or in conjunction with said state's attorney.

Source: SDC 1939 & Supp 1960, § 34.0403.



§ 23-3-5 Duties of state's attorney in criminal matters unaffected by authority ofattorney general.

23-3-5. Duties of state's attorney in criminal matters unaffected by authority of attorney general. Nothing contained in § 23-3-3 or 23-3-4, however, shall relieve the state's attorneys from any duty now enjoined upon them by law nor relieve them from the duty of assisting state officials in conduct of criminal proceedings in their respective counties.

Source: SDC 1939 & Supp 1960, § 34.0403.



§ 23-3-6 Division of Criminal Investigation--Control by attorney general.

23-3-6. Division of Criminal Investigation--Control by attorney general. The Division of Criminal Investigation heretofore established by law shall continue under the superintendency and control of the attorney general as a division of his department. The records and equipment for such division heretofore transferred to or acquired by the attorney general shall be under the custody and control of the attorney general.

Source: SDC 1939, § 55.1601.



§ 23-3-7 Personnel of division--Employment by attorney general--Compensation.

23-3-7. Personnel of division--Employment by attorney general--Compensation. The attorney general shall have authority to employ such personnel as he may require to perform the duties of the Division of Criminal Investigation. Such personnel, other than the chief agent, shall be selected from those persons so classified as eligible in pursuance to § 3-7-6, and shall be compensated for their services as provided in § 3-7-7.

Source: SDC 1939, § 55.1601; SL 1966, ch 161, § 1.



§ 23-3-8 Equipment purchase by attorney general.

23-3-8. Equipment purchase by attorney general. The attorney general may purchase such equipment, through the Bureau of Administration, as may be necessary for the purposes of this chapter and chapters 1-13 and 23-5.

Source: SDC 1939, § 55.1601; SL 1966, ch 161, § 1; SL 2004, ch 157, § 1.



§ 23-3-9 Expenditures of division limited to appropriation.

23-3-9. Expenditures of division limited to appropriation. Nothing contained in this chapter, however, shall authorize the attorney general to expend more than the appropriation provided by law for the maintenance and operation of the Division of Criminal Investigation.

Source: SDC 1939, § 55.1601 as added by SL 1966, ch 161, § 1.



§ 23-3-10 Police powers of division personnel.

23-3-10. Police powers of division personnel. The assistants appointed by the attorney general shall have, in any part of the state, the same powers with respect to the enforcement of law as sheriffs, constables, police, and peace officers and may execute any warrant of arrest issued by any magistrate or court of competent jurisdiction within the state. It shall be the duty of said assistants of the attorney general to act in all parts of the state in the detection, apprehension, arrest, and prosecution of anyone violating any of the criminal laws of the state when so directed by the attorney general, except as provided by § 23-3-11.

Source: SDC 1939, § 55.1602.



§ 23-3-11 Personnel of division--Direction of operations by Governor.

23-3-11. Personnel of division--Direction of operations by Governor. When in the judgment of the Governor the public good may require, the Governor may order and direct the agents and assistants appointed by the attorney general or any one or more of them, to any part of the state in the performance of their duties and which said order and direction of the Governor shall take precedence over and be superior to any other order and direction regarding said agents and assistants; and from the time of the making of said order and direction and until otherwise ordered by the Governor, said agents and assistants shall be subject to the exclusive control and direction of the Governor.

Source: SDC 1939, § 55.1602.



§ 23-3-12 Duty of division to prevent and detect violations.

23-3-12. Duty of division to prevent and detect violations. It shall be the duty of the Division of Criminal Investigation to prevent and detect violations of the laws of the state.

Source: SDC 1939, § 55.1603 (1).



§ 23-3-13 Apprehension of criminals and fugitives by division.

23-3-13. Apprehension of criminals and fugitives by division. It shall be the duty of the Division of Criminal Investigation to apprehend criminals and fugitives.

Source: SDC 1939, § 55.1603 (2).



§ 23-3-14 Cooperation of division with local peace officers.

23-3-14. Cooperation of division with local peace officers. It shall be the duty of the Division of Criminal Investigation to cooperate with the various sheriffs, constables, policemen, and other peace officers of this state in performance of their duties relating to crime and criminal proceedings.

Source: SDC 1939, § 55.1603 (3).



§ 23-3-15 Cooperation of division with federal government and agencies of other states.

23-3-15. Cooperation of division with federal government and agencies of other states. It shall be the duty of the Division of Criminal Investigation to cooperate with similar divisions, bureaus, or departments of other states or of the Bureau of Investigation of the Department of Justice in Washington, D.C.

Source: SDC 1939, § 55.1603 (4).



§ 23-3-15.1 Cooperation with Sisseton-Wahpeton Sioux Tribe--Certain positions to havecriminal history checks.

23-3-15.1. Cooperation with Sisseton-Wahpeton Sioux Tribe--Certain positions to have criminal history checks. The Division of Criminal Investigation may, upon the request of the Sisseton-Wahpeton Sioux Tribe, obtain national criminal history record information on any applicant for or holder of a position:

(1) As a member of the tribal council or a district council;

(2) As judge of the tribal court;

(3) On tribal commissions and boards;

(4) A tribal conservation officer;

(5) As an executive officer of a tribal commercial enterprise;

(6) As a faculty member or administrator of any tribal educational institution or program;

(7) With tribal child protection and youth program responsibilities, to the extent that such criminal history record information is not available through the Bureau of Indian Affairs by means of the Indian Child Protection and Family Violence Act;

(8) To work with tribal juvenile delinquents and offenders;

(9) As a tribal gaming licensee for whom criminal history background screening is not available through the National Indian Gaming Commission; and

(10) As a tribal foster parent or prospective adoptive parent.
Source: SL 1998, ch 144, § 1.



§ 23-3-15.2 Fingerprint check of applicants for certain tribal positions--Fee.

23-3-15.2. Fingerprint check of applicants for certain tribal positions--Fee. In order to determine the suitability of any applicant for or holder of a position listed in § 23-3-15.1, the Sisseton-Wahpeton Sioux Tribe shall require a background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation, of each applicant or position holder. The tribe shall submit completed fingerprint cards to the Division of Criminal Investigation. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. The tribe, or, if required by the tribe, the applicant or position holder shall pay all processing fees required either by the Division of Criminal Investigation or the Federal Bureau of Investigation.

Source: SL 1998, ch 144, § 2.



§ 23-3-15.3 Exchange of information.

23-3-15.3. Exchange of information. The information obtained from the state or national criminal history record check conducted pursuant to §§ 23-3-15.1 to 23-3-15.3, inclusive, may be exchanged with and used by the tribe to determine the applicant's eligibility to hold a position specified in § 23-3-15.1.

Source: SL 1998, ch 144, § 3.



§ 23-3-16 System of criminal identification and investigation--Maintenance by division.

23-3-16. System of criminal identification and investigation--Maintenance by division. It shall be the duty of the Division of Criminal Investigation to establish, develop, and carry on a system of criminal identification and investigation.

Source: SDC 1939, § 55.1603 (5).



§ 23-3-17 Assistance by division in establishing local bureaus of identification.

23-3-17. Assistance by division in establishing local bureaus of identification. It shall be the duty of the Division of Criminal Investigation to offer assistance and instructions when practicable to sheriffs, chiefs of police, and other peace officers in establishing efficient local bureaus of identification in their respective subdivisions.

Source: SDC 1939, § 55.1603 (6); SL 1966, ch 161, § 2.



§ 23-3-18 Division as official agency to train law enforcement and peace officers--Intra-departmental training encouraged.

23-3-18. Division as official agency to train law enforcement and peace officers--Intra-departmental training encouraged. In order to supplement the provisions of § 23-3-17 the Division of Criminal Investigation is hereby designated as the official agency to coordinate and administer the training of all law enforcement officers and peace officers within this state. By such designation it is not the intention to interfere with or to abolish any intra-department training program sponsored by state, county, or local law enforcement agencies, but rather it is the intention to encourage such intra-departmental training.

Source: SDC 1939, § 55.1603 (6) as added by SL 1966, ch 161, § 2.



§ 23-3-18.1 Division to coordinate missing persons and runaway assistance.

23-3-18.1. Division to coordinate missing persons and runaway assistance. The director of the Division of Criminal Investigation shall prepare guidelines and uniform procedures for the reporting of and investigation of missing persons and runaways. Such guidelines shall be distributed by the director to law enforcement agencies within the state. The director of the Division of Criminal Investigation may further establish training programs in the area of missing persons and runaway assistance for the education of law enforcement personnel within the state.

Source: SL 1986, ch 188.



§ 23-3-19 Performance by division of other required duties.

23-3-19. Performance by division of other required duties. It shall be the duty of the Division of Criminal Investigation to perform such other duties as may be prescribed by law or the orders of the Governor or attorney general in carrying out an effective plan for the investigation, detection, prevention of crime, and apprehension of criminals, fugitives, or persons charged with violation of law.

Source: SDC 1939, § 55.1603 (7).



§ 23-3-19.1 State Forensic Laboratory created--Assignment to criminal investigationdivision--Employees.

23-3-19.1. State Forensic Laboratory created--Assignment to criminal investigation division--Employees. There is created in the Office of the Attorney General a State Forensic Laboratory. The attorney general may assign the State Forensic Laboratory to the Division of Criminal Investigation. The employees of the laboratory serve at the will of the attorney general, except those employees who are agents of the Division of Criminal Investigation.

Source: SL 1979, ch 158, §§ 1, 2, 4; SL 1985, ch 188, § 1.



§ 23-3-19.2 Scientific examinations conducted by laboratory.

23-3-19.2. Scientific examinations conducted by laboratory. The State Forensic Laboratory shall conduct scientific examinations to assist law enforcement officers in criminal investigations.

Source: SL 1979, ch 158, § 3; SL 1985, ch 188, § 2.



§ 23-3-19.3 Copy of statement of laboratory's or certified chemist's findings as prima facieevidence of facts therein--Force and effect--Personal testimony at accused'srequest.

23-3-19.3. Copy of statement of laboratory's or certified chemist's findings as prima facie evidence of facts therein--Force and effect--Personal testimony at accused's request. A copy of a statement of the methods and findings of any examination or analysis conducted by employees of the State Forensic Laboratory or by a certified chemist employed by a law enforcement agency within the state, authenticated under oath by the employee, is prima facie evidence in all grand jury, court, parole, probation, and contested case proceedings in the State of South Dakota of the facts contained therein reciting the methods and findings.

The statement has the same force and effect as if the person who performed the analysis or examination had testified in person. An accused person or the accused's attorney may request that the person in the State Forensic Laboratory or the certified chemist employed by a law enforcement agency within the state, who conducted the examination testify in person at a criminal trial, parole revocation, or probation revocation, concerning the examination or analysis.

Source: SL 1979, ch 158, § 5; SL 1985, ch 188, § 3; SL 1996, ch 152; SL 2006, ch 132, § 1.



§ 23-3-20 to 23-3-25. Repealed.

23-3-20 to 23-3-25. Repealed by SL 1970, ch 145, § 10



§ 23-3-26 Training of law enforcement officers--Findings and policy.

23-3-26. Training of law enforcement officers--Findings and policy. The Legislature finds that the administration of criminal justice is of state-wide concern, and that law enforcement work is important to the health, safety, and welfare of the people of this state and is of such a nature as to require education and training of a professional character. It is in the public interest that such education and training be made available to persons who seek to become law enforcement officers, persons who are serving as such officers in a temporary or probationary capacity, and persons already in regular service.

Source: SL 1970, ch 145, § 1.



§ 23-3-27 Law enforcement officer defined.

23-3-27. Law enforcement officer defined. Law enforcement officer means any employee or officer of the state or any political subdivision thereof and who is responsible for the prevention and detection of crime and the enforcement of the criminal or highway traffic laws of this state.

Source: SL 1970, ch 145, § 2.



§ 23-3-28 Law Enforcement Officers Standards Commission--Appointment and termsof members.

23-3-28. Law Enforcement Officers Standards Commission--Appointment and terms of members. There is hereby created a Law Enforcement Officers Standards Commission in the Office of the Attorney General. This commission shall consist of eleven members, eight of whom shall be appointed by the attorney general as follows: one person from the Division of Highway Patrol; one person who is a duly elected, qualified, and acting sheriff of this state; one person who is a duly appointed, qualified, and acting member of a municipal police department of this state; one member who is an enrolled tribal member and a certified law enforcement officer; one person who is a member of the State Bar of South Dakota; one member recommended by the executive director of the Board of Regents; one member recommended by the South Dakota Municipal League; and one member recommended by the South Dakota County Commissioners Association.

The attorney general on the first appointments shall appoint three members for terms of one year and four members for a term of two years; thereafter all appointments shall be for two years. An appointee is eligible to be reappointed.

Source: SDC 1939, § 55.1603 (6) as added by SL 1966, ch 161, § 2; SDCL § 23-3-21; SL 1970, ch 145, § 3 (a); SL 2011, ch 121, § 1.



§ 23-3-28.1 Commission supported by attorney general's office.

23-3-28.1. Commission supported by attorney general's office. The law enforcement officers standards commission shall be attached to the Office of the Attorney General and be provided with staff assistance and support from that office.

Source: SL 1973, ch 156, § 2.



§ 23-3-29 Death, resignation, or incapacity of commission member--Appointment ofsuccessor.

23-3-29. Death, resignation, or incapacity of commission member--Appointment of successor. In the event of death, resignation, or other disability, which shall result in any appointee under § 23-3-28 being removed from that capacity in which he was appointed to such commission, his membership on such commission shall immediately terminate and the attorney general shall appoint a qualified successor to complete such term of office.

Source: SDC 1939, § 55.1603 (6) as added by SL 1966, ch 161, § 2; SDCL, § 23-3-21; SL 1970, ch 145, § 3 (a).



§ 23-3-30 Ex officio members of commission.

23-3-30. Ex officio members of commission. In addition to the appointive members described in § 23-3-28, the following persons shall be members of such commission, to wit: the chief agent of the Division of Criminal Investigation, who shall serve as chairman of such commission: the special agent in charge, Federal Bureau of Investigation, who is in charge of the district in which South Dakota is located; and the attorney general.

Source: SDC 1939, § 55.1603 (6) as added by SL 1966, ch 161, § 2; SDCL, § 23-3-21; SL 1970, ch 145, § 3 (a).



§ 23-3-31 Commission membership compatible with other office.

23-3-31. Commission membership compatible with other office. Notwithstanding any provision of any statute, ordinance, local law, or charter provision to the contrary, membership on the commission shall not disqualify any member from holding any other public office or employment, or cause the forfeiture thereof.

Source: SL 1970, ch 145, § 3 (b).



§ 23-3-32 Meetings of commission.

23-3-32. Meetings of commission. The commission shall hold no less than four regular meetings a year. Subject to the requirements of this section, the chairman shall fix the times and places of meetings, either on his own motion or upon written request of any five members of the commission.

Source: SDC 1939, § 55.1603 (6) as added by SL 1966, ch 161, § 2; SDCL, § 23-3-23; SL 1970, ch 145, § 3 (d).



§ 23-3-33 Reports of commission.

23-3-33. Reports of commission. The commission shall report annually to the attorney general, the Governor, and the Legislature on its activities, and may make such other reports as it deems desirable.

Source: SL 1970, ch 145, § 3 (e).



§ 23-3-34 Repealed.

23-3-34. Repealed by SL 1971, ch 23, § 2



§ 23-3-35 Powers of commission.

23-3-35. Powers of commission. In addition to powers conferred upon the Law Enforcement Officers Standards Commission elsewhere in this chapter, the commission may:

(1) Promulgate rules for the administration of §§ 23-3-26 to 23-3-47, inclusive, including the authority to require the submission of reports and information by law enforcement agencies within this state;

(2) Establish minimum educational and training standards for admission to employment as a law enforcement officer:

(a) In permanent positions; and

(b) In temporary or probationary status;

(3) Certify persons as being qualified under the provisions of §§ 23-3-26 to 23-3-47, inclusive, to be law enforcement officers, and by rule to establish criteria and procedure for the revocation or suspension of the certification of officers who have been convicted of a felony or misdemeanor involving moral turpitude, have intentionally falsified any application or document to achieve certification, or have been discharged from employment for cause, or have engaged in conduct unbecoming of a law enforcement officer;

(4) Establish minimum curriculum requirements for preparatory, in-service, and advanced courses and programs for schools operated by or for the state or any political subdivisions of the state for the specific purpose of training recruits or other law enforcement officers;

(5) Consult and cooperate with counties, municipalities, agencies of this state, other governmental agencies, and with universities, colleges, junior colleges, and other institutions concerning the development of law enforcement training schools and programs or courses of instruction;

(6) Approve institutions and facilities for school operation by or for the state or any political subdivision of the state for the specific purpose of training law enforcement officers and recruits;

(7) Make or encourage studies of any aspect of police administration;

(8) Conduct and stimulate research by public and private agencies which is designed to improve police administration and law enforcement;

(9) Make recommendations concerning any matter within its purview pursuant to §§ 23-3-26 to 23-3-47, inclusive;

(10) Make such evaluations as may be necessary to determine if governmental units are complying with the provisions of §§ 23-3-26 to 23-3-47, inclusive;

(11) Adopt and amend bylaws, consistent with law, for its internal management and control;

(12) Enter into contracts or do such things as may be necessary and incidental to the administration of its authority pursuant to §§ 23-3-26 to 23-3-47, inclusive;

(13) License and regulate the activities of private or law enforcement polygraph and computer voice stress analyzer examiners;

(14) Certify canine teams; and

(15) Establish minimum educational and training standards for newly selected county coroners and advanced training standards for incumbent county coroners;

(16) Establish minimum educational and training standards for school sentinels authorized in § 13-64-1.
Source: SDC 1939, § 55.1603 (6) as added by SL 1966, ch 161, § 2; SDCL § 23-3-25; SL 1970, ch 145, § 4; SL 1976, ch 160; SL 1984, ch 174, § 1; SL 1998, ch 141, § 1; SL 2003, ch 132, § 4; SL 2004, ch 158, § 1; SL 2010, ch 123, § 1; SL 2013, ch 93, § 7.



§ 23-3-35.1 Definitions.

23-3-35.1. Definitions. Terms used in §§ 23-3-35 to 23-3-35.3, inclusive, mean:

(1) "Computer voice stress analyzer" or "CVSA," an instrument that detects, measures, and displays changes in voice frequency, which can be recorded permanently and simultaneously;

(2) "CVSA examiner," a person who uses a computer voice stress analyzer to question individuals for the purpose of detecting deception.
Source: SL 2003, ch 132, § 1.



§ 23-3-35.2 License required to question person using CVSA--Violation a misdemeanor.

23-3-35.2. License required to question person using CVSA--Violation a misdemeanor. No person may question any individual using a computer voice stress analyzer for the purpose of detecting deception unless the person is a licensed CVSA examiner. A violation of this section is a Class 2 misdemeanor.

Source: SL 2003, ch 132, § 2.



§ 23-3-35.3 Requirements for license as CVSA examiner.

23-3-35.3. Requirements for license as CVSA examiner. A person may receive a license as a CVSA examiner if the person:

(1) Establishes that he or she is a person of good moral character;

(2) Has satisfactorily completed a sixty-hour course of study in the use of a computer voice stress analyzer in the detection of deception; and

(3) Submits an application to the Office of the Attorney General along with a nonrefundable twenty-five dollar license fee.
Source: SL 2003, ch 132, § 3.



§ 23-3-35.4 Law enforcement canine team certification--Specialties.

23-3-35.4. Law enforcement canine team certification--Specialties. Each law enforcement canine team in the state shall be initially certified and annually recertified in one or more of the following specialties:

(1) The detection of the odors of drugs and controlled substances;

(2) The detection of the odors of explosive materials, explosive devices, and materials which can be used to construct an explosive device;

(3) The detection of odors of any other substance or material which can be used with criminal intent;

(4) Apprehension or search skills including tracking, building suspect search, article recovery, evidence search, and suspect apprehension.
Source: SL 2004, ch 158, § 2.



§ 23-3-35.5 Canine certification standards and criteria--Rules--Fees.

23-3-35.5. Canine certification standards and criteria--Rules--Fees. The commission shall, by rules promulgated pursuant to chapter 1-26, establish standards and criteria for canine certification and recertification. The commission may also, by rules promulgated pursuant to chapter 1-26, establish a certification fee and recertification fee to cover the reasonable costs of developing, implementing, and administering the canine certification program. However, the certification fee may not exceed three hundred dollars and the recertification fee may not exceed one hundred dollars.

Source: SL 2004, ch 158, § 3.



§ 23-3-36 Commission supported by appropriations.

23-3-36. Commission supported by appropriations. Except as otherwise specifically provided in §§ 23-3-37 and 23-3-38, the commission shall be supported only by appropriations made by the Legislature.

Source: SL 1970, ch 145, § 7 (a).



§ 23-3-37 Acceptance of donations and grants--Report and deposit.

23-3-37. Acceptance of donations and grants--Report and deposit. The commission may accept for any of its purposes and functions under §§ 23-3-26 to 23-3-47, inclusive, any and all donations, both real and personal, and grants of money from any governmental unit or public agency, or from any institution, person, firm, or corporation, and may receive, utilize, and dispose of the same. Any arrangements pursuant to this section shall be detailed in the annual report of the commission. Such report shall include the identity of the donor, the nature of the transaction, and the conditions, if any. Any moneys received by the commission pursuant to this section shall be deposited in the state treasury to the account of the commission.

Source: SDC 1939, § 55.1603 (8) as added by SL 1966, ch 161, § 3; SDCL, § 23-3-20; SL 1970, ch 145, § 7 (b).



§ 23-3-38 Administration of grants--Efficiency in operation.

23-3-38. Administration of grants--Efficiency in operation. The commission, by rules and regulations, shall provide for the administration of the grant program authorized by § 23-3-37. In promulgating such rules, the commission shall promote the most efficient and economical program for law enforcement training, including the maximum utilization of existing facilities and programs for the purpose of avoiding duplication.

Source: SL 1970, ch 145, § 7 (c).



§ 23-3-39 Establishment and maintenance of training programs.

23-3-39. Establishment and maintenance of training programs. The commission shall establish and maintain law enforcement training programs through such agencies and institutions as the commission may deem appropriate.

Source: SL 1970, ch 145, § 6 (a).



§ 23-3-39.1 Airport security training to be provided--Maximum duration.

23-3-39.1. Airport security training to be provided--Maximum duration. Notwithstanding §§ 23-3-41 and 23-3-42, the Law Enforcement Officers Standards Commission shall establish a training and certification program for any employee or officer of the state or its political subdivisions responsible for providing law enforcement support within the confines of airport property. Such training program shall not exceed five days in duration.

Source: SL 1978, ch 167.



§ 23-3-39.2 Criteria for accepting person not employed as an officer in training program.

23-3-39.2. Criteria for accepting person not employed as an officer in training program. The Law Enforcement Officers Standards Commission may establish criteria for acceptance into any of its training programs of any resident of the State of South Dakota who is not employed as a law enforcement officer when he applies for admission to the program.

Source: SL 1983, ch 181, § 1.



§ 23-3-39.3 Fee for person not employed as officer for training program.

23-3-39.3. Fee for person not employed as officer for training program. The Law Enforcement Officers Standards Commission may establish by rule a fee to be paid by those residents admitted to a training program under § 23-3-39.2. The fee shall be reasonably related to the cost the State of South Dakota incurs in providing the training to the trainee.

Source: SL 1983, ch 181, § 2.



§ 23-3-39.4 Domestic abuse training for law enforcement officers.

23-3-39.4. Domestic abuse training for law enforcement officers. A law enforcement officer shall attend training on the following issues pertaining to domestic abuse: enforcement of criminal laws in domestic abuse situations; availability of community resources; and protection of the victim. After initial training, an officer shall attend further training at least once every four years.

Source: SL 1994, ch 171, § 1.



§ 23-3-39.5 Initial training to include domestic abuse.

23-3-39.5. Initial training to include domestic abuse. The initial training of law enforcement officers shall include domestic abuse training as described in § 23-3-39.4.

Source: SL 1994, ch 171, § 1A.



§ 23-3-39.6 Domestic abuse training for state's attorney or deputy state's attorney.

23-3-39.6. Domestic abuse training for state's attorney or deputy state's attorney. Any state's attorney or deputy state's attorney shall attend training on the following issues pertaining to domestic abuse: enforcement of criminal laws in domestic abuse situations; availability of community resources; and protection of the victim. After initial training, each state's attorney or deputy state's attorney shall attend further training at least once every four years.

Source: SL 1994, ch 171, § 2.



§ 23-3-39.7 Domestic abuse training to utilize law enforcement officer training fund.

23-3-39.7. Domestic abuse training to utilize law enforcement officer training fund. The attorney general's office shall provide the training as required in § 23-3-39.5 utilizing the law enforcement officer training fund.

Source: SL 1994, ch 171, § 2A.



§ 23-3-39.8 Policies on response to domestic abuse situations.

23-3-39.8. Policies on response to domestic abuse situations. Each law enforcement agency shall adopt and implement written policies on its response to domestic abuse situations. The policies shall include standards of a felony, misdemeanor, and citizen's arrest; verification and enforcement of restraining and stay away orders; cite and release policies; emergency assistance to victims including medical care, transportation to shelter, and police standbys for removing personal property; assistance to victims in pursuing criminal prosecution; notification to victims of their rights; and incident report writing.

Source: SL 1994, ch 171, § 3.



§ 23-3-40 Reimbursement of expenses of officers in training.

23-3-40. Reimbursement of expenses of officers in training. The commission is authorized to reimburse each political subdivision a percentage of the salary and of the living and traveling expenses incurred by the officers in attendance at approved training programs, providing that such political subdivisions or state agencies do in fact adhere to the selection and training standards established by the commission, and providing funds for this purpose are available.

Source: SL 1970, ch 145, § 6 (b).



§ 23-3-41 Probationary appointment of officers until training completed--Maximumprobationary employment.

23-3-41. Probationary appointment of officers until training completed--Maximum probationary employment. At the earliest practicable time, the commission shall provide, by regulation, that no person shall be appointed as a law enforcement officer, except on a temporary or probationary basis, unless such person has satisfactorily completed a preparatory program of law enforcement training at a school approved by the commission. No law enforcement officer who lacks the education and training qualifications required by the commission may have his temporary or probationary employment extended beyond one year by renewal of appointment or otherwise. However, in municipalities of the third class, the probationary period may be extended for one additional year.

Source: SL 1970, ch 145, § 5 (b); SL 1981, ch 184.



§ 23-3-42 Qualifications prescribed for law enforcement officers.

23-3-42. Qualifications prescribed for law enforcement officers. In addition to the requirements of § 23-3-41, the commission, by rules promulgated pursuant to chapter 1-26, shall fix other qualifications for the employment and training of appointed law enforcement officers, including minimum age, education, physical and mental standards, citizenship, good moral character, experience, and such other matters as relate to the competence and reliability of persons to assume and discharge the various responsibilities of law enforcement officers. The commission shall also prescribe the means for presenting evidence of fulfillment of these requirements. Notwithstanding §§ 23A-27-14 and 23A-27-17, any person seeking certification as a law enforcement officer who has received an order pursuant to § 23A-27-13 may have his or her application refused. Notwithstanding §§ 26-7A-105 and 26-7A-106, any person seeking certification as a law enforcement officer who has received an adjudication or disposition pursuant to chapter 26-7A or 26-8C may have his or her application refused if the adjudication or disposition was for a crime which, if committed by an adult, would constitute a crime under chapter 22-42 that is punishable as a felony, a sex crime as defined in § 22-24B-1, or a crime of violence as defined in subdivision 22-1-2(9).

Source: SL 1970, ch 145, § 5 (c); SL 1992, ch 169, § 3; SL 2004, ch 159, § 1.



§ 23-3-42.1 Training in domestic abuse issues required.

23-3-42.1. Training in domestic abuse issues required. The minimum training required of each law enforcement officer for certification shall include a minimum total of four hours on the following issues pertaining to domestic abuse:

(1) Enforcement of criminal laws in domestic abuse situations;

(2) Availability of community resources; and

(3) Protection of the victim.
Source: SL 1989, ch 203.



§ 23-3-42.2 Unified Judicial System to provide access to juvenile adjudications anddispositions.

23-3-42.2. Unified Judicial System to provide access to juvenile adjudications and dispositions. The Unified Judicial System shall provide such access about any adjudication or disposition pursuant to chapter 26-7A or 26-8C to the Law Enforcement Officers Standards Commission as may be necessary to effectuate the purposes of § 23-3-42.

Source: SL 2004, ch 159, § 2.



§ 23-3-43 Elected county sheriffs not exempt from prescribed qualifications--Educationand training required.

23-3-43. Elected county sheriffs not exempt from prescribed qualifications--Education and training required. No person may be elected or appointed as a county sheriff who does not meet the same qualifications provided by § 23-3-42 for the employment of appointed law enforcement officers. All elected or appointed sheriffs shall successfully complete the same education and training program required by the commission for appointed law enforcement officers. The education and training program shall be completed within twelve months after the officer has been appointed or elected and qualified.

Source: SL 1970, ch 145, § 5 (d); SL 1977, ch 195; SL 1992, ch 169, § 1.



§ 23-3-43.1 Certification of qualification of candidate for county sheriff.

23-3-43.1. Certification of qualification of candidate for county sheriff. Any candidate for election to the office of county sheriff shall file with the county auditor by the last Tuesday of March of the election year a certification of qualification issued by the law enforcement officers standards commission that the candidate meets the qualifications provided in § 23-3-43. However, any candidate appointed to fill a vacancy by a party central committee pursuant to § 12-6-56 shall file with the county auditor a certification of qualification by the second Tuesday in August. Any candidate who files an independent nominating petition shall file with the county auditor a certification of qualification by the first Tuesday after the first Monday of June. A sheriff appointed to fill a vacancy by the county commission shall file with the county auditor a certification of qualification within thirty days of the appointment. Failure to file a certification shall prevent the candidate's name from being placed on the ballot.

Source: SL 1992, ch 169, § 2; SL 2002, ch 74, § 6; SL 2005, ch 87, § 6; SL 2009, ch 69, § 1.



§ 23-3-44 Certification of qualified officer trained in another state.

23-3-44. Certification of qualified officer trained in another state. The commission shall issue a certificate evidencing satisfaction of the requirements of §§ 23-3-41 and 23-3-42 to any applicant who presents such evidence as may be required by its rules and regulations of satisfactory completion of a program or course of instruction in another jurisdiction equivalent in content and quality to that required by the commission for approved law enforcement education and training programs in this state.

Source: SL 1970, ch 145, § 5 (e).



§ 23-3-45 Exemption of officers already serving.

23-3-45. Exemption of officers already serving. Law enforcement officers, elected or appointed, who are already serving on July 1, 1970, shall not be required to meet any requirement of §§ 23-3-41 and 23-3-42 as a condition of tenure or continued employment. The Legislature finds, and it is hereby declared to be the policy of §§ 23-3-26 to 23-3-47, inclusive, that such law enforcement officers have satisfied such requirements by their experience.

Source: SL 1970, ch 145, § 5 (a).



§ 23-3-46 Division of Criminal Investigation to administer programs--Personnel.

23-3-46. Division of Criminal Investigation to administer programs--Personnel. The Division of Criminal Investigation, Office of Attorney General, is hereby designated as the agency in state government to coordinate and administer all programs under §§ 23-3-26 to 23-3-47, inclusive, and §§ 34-45-22 to 34-45-32, inclusive.

Selection and payment of personnel to implement training and other programs authorized by these sections is the responsibility of the Division of Criminal Investigation, from the 911 telecommunicator training fund.

Source: SL 1970, ch 145, § 8; SL 1998, ch 142, § 14.



§ 23-3-47 Severability.

23-3-47. Severability. The provisions of §§ 23-3-26 to 23-3-46, inclusive, shall be severable and if any phrase, clause, sentence, or provision of said sections is declared to be contrary to the Constitution or laws of this state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of said sections and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby.

Source: SL 1970, ch 145, § 9.



§ 23-3-48 Legislative finding of necessity for law enforcement training center and otherlaw enforcement facilities.

23-3-48. Legislative finding of necessity for law enforcement training center and other law enforcement facilities. The South Dakota Legislature finds and declares that a state-wide law enforcement training center for the use of all criminal justice personnel in South Dakota to be necessary to provide adequate training for law enforcement officials in an increasingly complex, modern society; to provide office and laboratory space for the Division of Criminal Investigation; and to provide operations, office, and shop space for the State Police Radio System.

Source: SL 1972, ch 286, § 1.



§ 23-3-49 Attorney general to accept gifts for training center and facilities.

23-3-49. Attorney general to accept gifts for training center and facilities. The attorney general is authorized to accept and expend, in addition to any amounts appropriated and for the purpose stated in § 23-3-48, any funds which may be obtained from federal funds and any gifts or contributions from any source for said purpose.

Source: SL 1972, ch 286, § 4.



§ 23-3-50 Division of Criminal Investigation to provide training and operate center--Supervision by attorney general.

23-3-50. Division of Criminal Investigation to provide training and operate center--Supervision by attorney general. The Division of Criminal Investigation shall, pursuant to §§ 23-3-26 to 23-3-50, inclusive, continue to provide law enforcement training programs and to occupy and operate the law enforcement training center under the superintendency and control of the attorney general of the State of South Dakota.

Source: SL 1972, ch 286, § 5; SL 1973, ch 156, § 1.



§ 23-3-51 Law enforcement officers training fund created.

23-3-51. Law enforcement officers training fund created. There is hereby created in the Office of the State Treasurer a law enforcement officers training fund.

Source: SL 1977, ch 194, § 1.



§ 23-3-52 Liquidated costs assessed for law enforcement and judicial expenses forpersonnel, training, and facilities--Amount.

23-3-52. Liquidated costs assessed for law enforcement and judicial expenses for personnel, training, and facilities--Amount. In addition to any other penalty, assessment, or fine provided by law, there shall be levied liquidated costs in the amount of forty dollars for partial reimbursement to state government and its subdivisions for law enforcement and judicial expenses incurred in providing the personnel, training, and facilities relative to the criminal justice system and to the 911 emergency reporting system, on each conviction for the following:

(1) Violation of state statutes or regulations having criminal penalties; or

(2) Violation of county or municipal ordinances.

If a fine is suspended in whole or in part, the liquidated costs for law enforcement and training may not be reduced, except that the judge may waive all or any part of the payment of liquidated costs which would work a hardship on the person convicted or on the person's immediate family.

Source: SL 1977, ch 194, §§ 3, 5; SL 1978, ch 165, § 3; SL 1982, ch 186, § 1; SL 1987, ch 171, § 1; SL 1991, ch 171; SL 1992, ch 170, § 1; SL 1998, ch 142, § 10; SL 1998, ch 143, § 1; SL 2000, ch 110, § 1; SL 2003, ch 120, § 4; SL 2004, ch 160, § 1; SL 2007, ch 148, § 1.



§ 23-3-53 Collection by clerk of courts--Transmittal to state treasurer--Disposition.

23-3-53. Collection by clerk of courts--Transmittal to state treasurer--Disposition. After a determination by the court of the amount due, the clerk of courts shall collect the amount due and transmit such amount monthly to the state treasurer. The state treasurer shall place thirty dollars of the forty dollar fee into the law enforcement officers training fund, six dollars of the forty dollar fee into the court appointed attorney and public defender payment fund, two dollars of the forty dollar fee into the court appointed special advocates fund, one dollar of the forty dollar fee into the 911 telecommunicator training fund, and one dollar of the forty dollar fee into the abused and neglected child defense fund.

Source: SL 1977, ch 194, § 1; SL 1982, ch 186, § 5; SL 1988, ch 189, § 1; SL 1991, ch 197, § 1; SL 1992, ch 170, § 2; SL 1998, ch 142, § 12; SL 1998, ch 143, § 2; SL 2000, ch 110, § 2; SL 2003, ch 120, § 5; SL 2004, ch 160, § 2; SL 2007, ch 148, § 2.



§ 23-3-54 Repealed.

23-3-54. Repealed by SL 1988, ch 189, § 2



§ 23-3-55 Annual appropriation from fund--Allocation.

23-3-55. Annual appropriation from fund--Allocation. Moneys in the law enforcement officers training fund shall be annually appropriated by the Legislature to be used with any other moneys otherwise appropriated to pay necessary costs of law enforcement, law enforcement training, and judicial training and to pay expenses for the operation of the Law Enforcement Officers Standards Commission. The funds shall be allocated for: law enforcement training programs conducted by the Office of the Attorney General through the Law Enforcement Officers Standards Commission; highway safety law enforcement training; the operation of a statewide drug enforcement unit; state law enforcement equipment; the State Forensic Laboratory; the training of prosecutors and Unified Judicial System personnel; and other law enforcement and training purposes.

Source: SL 1977, ch 194, § 2; SL 1982, ch 186, § 2; SL 1985, ch 188, § 4; SL 1987, ch 171, § 2; SL 1988, ch 189, § 3.



§ 23-3-56 to 23-3-63. Repealed.

23-3-56 to 23-3-63. Repealed by SL 1982, ch 183, §§ 1 to 8



§ 23-3-64 Superseded.

23-3-64. Superseded.



§ 23-3-65 to 23-3-69. Repealed.

23-3-65 to 23-3-69. Repealed by SL 2012, ch 23, § 10.



§ 23-3-70 Immunity from civil liability for certain good faith conduct.

23-3-70. Immunity from civil liability for certain good faith conduct. No law enforcement agency, employee of a law enforcement agency, employee or official of a state or county agency and any individual contracting or appointed to perform services under § 22-22-1.3, 22-24B-29, 22-24B-30, 24-15A-32.1, or 24-15A-32 may be civilly liable for good faith conduct under § 22-22-1.3, 22-24B-29, 22-24B-30, 24-15A-32.1, or 24-15A-32.

Source: SL 2006, ch 121, § 16.



§ 23-3-71 County coroner training program.

23-3-71. County coroner training program. The Law Enforcement Officers Standards Commission shall establish a training program for county coroners. The county coroner training shall include training programs concerning scene investigation and death registration. The commission shall establish and maintain a county coroner training program in consultation with the Department of Health and the county coroners and through such agencies and institutions as the commission may deem appropriate.

Source: SL 2010, ch 123, § 2.






Chapter 04 - Safeguard Of Law Enforcement Radio Communications

§ 23-4-1 Emergency vehicle defined.

23-4-1. Emergency vehicle defined. As used in this chapter, the term "emergency vehicle" shall mean:

(1) Any motor vehicle used by law enforcement officers or employees of any municipality, county, the State of South Dakota, federal law enforcement agencies, or armed forces of the United States while on official business;

(2) Any fire department vehicle of any municipality or county of the State of South Dakota or any state fire marshal's vehicle;

(3) Any motor vehicle designated as an emergency vehicle by the attorney general of the State of South Dakota when said vehicle is to be assigned the use of frequencies assigned to the State of South Dakota;

(4) Any motor vehicle designated as an emergency vehicle by the sheriff of any county in South Dakota, when said vehicle is assigned the use of frequencies assigned to said county;

(5) Any motor vehicle designated as an emergency vehicle by the chief of police of any municipality in South Dakota when said vehicle is to be assigned the use of frequencies assigned to said municipality.
Source: SL 1965, ch 233, § 1; SL 1992, ch 60, § 2.



§ 23-4-2 Possession by felon of police radio as misdemeanor--Radio stations unaffected.

23-4-2. Possession by felon of police radio as misdemeanor--Radio stations unaffected. No person who has been convicted of a felony in this state or elsewhere within the past ten years shall possess any frequency modulation receiving equipment capable of being so adjusted or tuned as to receive messages or signals on frequencies assigned by the Federal Communications Commission to local or state law enforcement officers, or to the state or any of its agencies. Any person who violates this section is guilty of a Class 2 misdemeanor. Nothing in this section shall be construed to affect any radio station licensed by the Federal Communications System.

Source: SL 1965, ch 223, § 6; SDCL, § 23-4-6; SL 1976, ch 161; SL 1978, ch 169, §§ 1, 19.



§ 23-4-3 Permit to monitor assigned frequencies.

23-4-3. Permit to monitor assigned frequencies. At the discretion of the attorney general or the legal licensee of each county or municipality, a permit to monitor said assigned frequencies may be issued. Such permit will apply to fixed monitors in authorized places of business. Application for such permit will be made in writing to the attorney general for frequencies assigned to the State of South Dakota and to the sheriff or fire chief for frequencies assigned to various counties and to the chief of police and fire chief of the various municipalities.

Source: SL 1965, ch 233, § 3.



§ 23-4-4 Federal licensees exempt from chapter.

23-4-4. Federal licensees exempt from chapter. This chapter does not apply to any holders of a valid amateur radio operator or station license issued by the Federal Communications Commission.

Source: SL 1965, ch 233, § 4.



§ 23-4-5 Unlawful possession of receiving set or converter without permission--Seizure bypeace officer.

23-4-5. Unlawful possession of receiving set or converter without permission--Seizure by peace officer. The possession of any receiving set or converter described in § 23-4-2 in any vehicle or business establishment, without permission pursuant to § 23-4-3, will constitute prima facie evidence of possession for unlawful purposes, and such receiving set shall be deemed contraband and shall be confiscated by any peace officer of this state and delivered to the attorney general for disposition.

Source: SL 1965, ch 233, § 5.



§ 23-4-6 Transferred.

23-4-6. Transferred to § 23-4-2






Chapter 05 - Criminal Identification

§ 23-5-1 Criminal identifying information--Procurement and filing by attorney general.

23-5-1. Criminal identifying information--Procurement and filing by attorney general. The attorney general shall procure and file for record, photographs, pictures, descriptions, fingerprints, measurements, and such other information as may be pertinent of all persons who may hereafter be taken into custody for offenses other than those arising solely out of the violation of the fish, game, conservation, or traffic laws of this state with the exception of those persons charged with driving a motor vehicle while under the influence of alcoholic beverages, and also of all criminals wheresoever the same may be procured. It shall be the duty of the person in charge of any state institution to furnish any such information to the attorney general upon his request.

Source: SDC 1939, § 55.1606; SL 1966, ch 161, § 5.



§ 23-5-2 Cooperation of attorney general with law enforcement officers to establishcomplete state system.

23-5-2. Cooperation of attorney general with law enforcement officers to establish complete state system. The attorney general shall also cooperate with, and assist sheriffs, chiefs of police, and other law enforcement officers to the end that a complete state system of criminal identification, investigation, and statistical information may be established.

Source: SDC 1939, § 55.1606; SL 1966, ch 161, § 5.



§ 23-5-3 Criminal records of inmates of penal institutions--Procuring and filing.

23-5-3. Criminal records of inmates of penal institutions--Procuring and filing. The attorney general shall procure and file for record the fingerprint impressions and other means of identification and statistical information of all persons contained in any workhouse, jail, reformatory, penitentiary, or other penal institutions, together with such other information as he may require from the law enforcement officers of the state and its subdivisions.

Source: SDC 1939, § 55.1606; SL 1966, ch 161, § 5.



§ 23-5-4 Fingerprints to be taken and forwarded on arrests--Failure of officer to takeand report as misdemeanor.

23-5-4. Fingerprints to be taken and forwarded on arrests--Failure of officer to take and report as misdemeanor. The sheriffs, chiefs of police, marshals of the municipalities, and any other law enforcement officers and peace officers of the state, immediately upon the arrest of any person for a felony or misdemeanor, exclusive of those exceptions set forth in § 23-5-1, shall take such person's fingerprints according to the fingerprint system of identification established by the Division of Criminal Investigation, on forms furnished by the division and shall forward the fingerprints together with other descriptions as may be required with a history of the offense alleged to have been committed, to the division for classification and filing. However, in the case of a Class 2 misdemeanor, exclusive of those exceptions set forth in § 23-5-1, if the arresting officer reasonably believes that the person arrested does not present a danger to self or others and will appear in response to a summons, the arresting officer may, without complying with the provisions of this section, release the person arrested with a summons to appear; and the person arrested shall present himself or herself to the law enforcement agency issuing the summons for fingerprinting prior to the initial court appearance. Any person who fails to appear for fingerprinting in compliance with this section shall be proceeded against by warrant. A copy of the fingerprints of the person arrested, shall be transmitted forthwith by the arresting officer to the Federal Bureau of Investigation in Washington, D.C.

Any officer required by this section to take and report fingerprint records, who fails to take and report the records required by this section, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, §§ 55.1607, 55.9906; SL 1966, ch 161, § 6; SL 1979, ch 150, § 28; SL 1992, ch 60, § 2; SL 1995, ch 128.



§ 23-5-5 Fingerprints taken on arrest--Comparison with files--Information on previouscriminal record.

23-5-5. Fingerprints taken on arrest--Comparison with files--Information on previous criminal record. The attorney general shall compare the description received pursuant to § 23-5-4 with those already on file in the Division of Criminal Investigation and if he finds the person arrested has a criminal record or is a fugitive from justice, he shall at once inform the arresting officer of such fact.

Source: SDC 1939, § 55.1607; SL 1966, ch 161, § 6.



§ 23-5-6 Identification records made by wardens and superintendents of penalinstitutions.

23-5-6. Identification records made by wardens and superintendents of penal institutions. The warden or superintendent of any penal or reformatory institution in this state, the attorney general or his authorized assistants or agents, the sheriff of any county in this state, or the chief of police of any municipality in the state is hereby authorized and empowered, when in his judgment such proceeding shall be necessary for the purpose of identifying any person accused or convicted of crime, or for the purpose of preventing the escape or of facilitating the recapture of any such person, to cause to be taken or made and preserved such photographs, impressions, measurements, descriptions, and records as may in the judgment of any of said officials be deemed necessary.

Source: SL 1921, ch 186, § 1; SDC 1939 & Supp 1960, § 34.1614.



§ 23-5-7 Records for identification of prisoners--Filing and preserving in departmentor institution--Restrictions as to use.

23-5-7. Records for identification of prisoners--Filing and preserving in department or institution--Restrictions as to use. All photographs, impressions, measurements, descriptions, or records including confidential criminal investigative information, taken or made as provided for in § 23-5-6 shall be filed and preserved by the department or institution where made or taken and shall not be published, transferred, or circulated outside such department or institutions, nor exhibited to the public or any person or persons except duly authorized law enforcement officers unless the subject of such photograph, measurement, description, or other record becomes a fugitive from justice, or escapes from a penal institution. However, this section shall not apply to the release of information allowed pursuant to § 24-2-20.

Source: SDC 1939 & Supp 1960, § 34.1614; SL 2001, ch 118, § 1.



§ 23-5-8 Warden of penitentiary--Furnishing of identification of inmates, transmissionto Division of Criminal Investigation.

23-5-8. Warden of penitentiary--Furnishing of identification of inmates, transmission to Division of Criminal Investigation. The warden of the penitentiary shall furnish photographs, fingerprints, and other identifying information of all inmates received at such institution and shall transmit the same to the Division of Criminal Investigation.

Source: SDC 1939, § 55.1605; SL 1966, ch 161, § 4.



§ 23-5-9 Repealed.

23-5-9. Repealed by SL 1974, ch 55, § 50



§ 23-5-10 Definition of terms.

23-5-10. Definition of terms. Terms used in §§ 23-5-10 to 23-5-13, inclusive, mean:

(1) "Confidential criminal justice information," criminal identification information compiled pursuant to chapter 23-5, criminal intelligence information, criminal investigative information, criminal statistics information made confidential pursuant to § 23-6-14, and criminal justice information otherwise made confidential by law;

(2) "Criminal history information," arrest information, conviction information, disposition information and correction information compiled by the attorney general pursuant to chapter 23-5, commonly referred to as a "rap sheet";

(3) "Criminal intelligence information," information associated with an identifiable individual, group, organization, or event compiled by a law enforcement agency: in the course of conducting an investigation into a criminal conspiracy, projecting a potential criminal operation, or producing an estimate of future criminal activities; or in relation to the reliability of information derived from reports of informants or investigators or from any type of surveillance;

(4) "Criminal investigative information," information associated with an individual, group, organization, or event compiled by a law enforcement agency in the course of conducting an investigation of a crime or crimes. This includes information about a crime or crimes derived from reports of officers, deputies, agents, informants, or investigators or from any type of surveillance;

(5) "Call for service," an event occurring in or near the jurisdiction of a law enforcement agency that requires law enforcement response, evaluation, action, or documentation.
Source: SL 1986, ch 189, § 1; SL 2004, ch 161, § 1.



§ 23-5-11 Confidential criminal justice information not subject to inspection--Exception.

23-5-11. Confidential criminal justice information not subject to inspection--Exception. Confidential criminal justice information and criminal history information are specifically exempt from disclosure pursuant to §§ 1-27-1 to 1-27-1.15, inclusive, and may be withheld by the lawful custodian of the records. Information about calls for service revealing the date, time, and general location and general subject matter of the call is not confidential criminal justice information and may be released to the public, at the discretion of the executive of the law enforcement agency involved, unless the information contains intelligence or identity information that would jeopardize an ongoing investigation. The provisions of this section do not supersede more specific provisions regarding public access or confidentiality elsewhere in state or federal law.

Source: SL 1986, ch 189, § 2; SL 2004, ch 161, § 2; SL 2009, ch 10, § 18.



§ 23-5-12 Examination of own criminal history information--Written request--Authorization of release to others--Waiver of liability.

23-5-12. Examination of own criminal history information--Written request--Authorization of release to others--Waiver of liability. Any person may examine criminal history information filed with the attorney general that refers to that person. The person requesting such information shall supply the attorney general with a written request together with fingerprint identification. The person may also authorize the attorney general to release his criminal history information to other individuals or organizations. The attorney general may require the person to sign a waiver releasing the state, its employees or agents from any liability before releasing criminal history information.

Source: SL 1986, ch 189, § 3.



§ 23-5-12.1 Criminal record check by schools, child welfare agencies or certified socialworker on prospective employee or parent.

23-5-12.1. Criminal record check by schools, child welfare agencies or certified social worker on prospective employee or parent. The superintendent of any public school or nonpublic school or the owner or operator of any child welfare agency as defined in § 26-6-1 or a certified social worker eligible to engage in private independent practice as defined in § 36-26-17 may submit the name of any person being considered for employment by the school or agency or as an adoptive or foster parent, either directly or by contract, to the Division of Criminal Investigation for a criminal record check. If the division determines the person has a record of criminal convictions, the division shall notify the superintendent, owner, operator, or social worker of the criminal offenses.

Source: SL 1995, ch 126, § 1; SL 2002, ch 116, § 1.



§ 23-5-13 Costs of providing information--Special revenue fund.

23-5-13. Costs of providing information--Special revenue fund. Any costs collected pursuant to § 1-11-13 for providing information requested under § 23-5-12 shall be deposited in a special revenue fund for reimbursement to the Office of the Attorney General for the costs of administering the procedure authorized in § 23-5-12.

Source: SL 1986, ch 189, § 4.



§ 23-5-14 to 23-5-18. Repealed.

23-5-14 to 23-5-18. Repealed by SL 2003, ch 133, §§ 33 to 37






Chapter 05A - DNA Samples

§ 23-5A-1 Definition of terms.

23-5A-1. Definition of terms. Terms used in this chapter mean:

(1) "CODIS," the Federal Bureau of Investigation's Combined DNA Index System that allows the storage and exchange of DNA records submitted by federal, state, and local forensic DNA laboratories. The term includes the national DNA identification index administered and operated by the Federal Bureau of Investigation;

(2) "Conviction," includes a finding of guilt by a jury or a court, guilty plea, plea of nolo contendere, or finding of not guilty by reason of insanity or mental disease or defect. A finding of not guilty by reason of insanity or mental disease or defect is considered a conviction solely for purposes of this chapter insofar as such finding requires a person to provide a DNA sample;

(3) "Criminal justice agency," an agency or institution of a federal, state, or local government, other than the office of the public defender, which performs as part of its principal function, activities relating to the apprehension, investigation, prosecution, adjudication, incarceration, supervision, or rehabilitation of criminal offenders;

(4) "DNA," deoxyribonucleic acid;

(5) "DNA record," the DNA identification information stored in the State DNA Database or CODIS for the purpose of generating investigative leads or supporting statistical interpretation of DNA test results. The DNA record is the result obtained from the DNA analysis. The DNA record is comprised of the characteristics of a DNA sample which are of value in establishing the identity of individuals. The results of all DNA identification analyses on an individual's DNA sample are also collectively referred to as the DNA profile of an individual;

(6) "DNA sample," a biological sample provided by any person with respect to offenses covered by this chapter or submitted to the South Dakota State Forensic Laboratory pursuant to this chapter for analysis or storage or both;

(7) "FBI," the Federal Bureau of Investigation;

(8) "Qualifying offense," any felony offense under the laws of this state, a crime of violence as defined in § 22-1-2 , or a violation of chapter 22-22.
Source: SL 2003, ch 133, § 1.



§ 23-5A-2 Establishment of State DNA Database and State DNA Databank--Purpose--Compatibility with FBI procedures--Capabilities.

23-5A-2. Establishment of State DNA Database and State DNA Databank--Purpose--Compatibility with FBI procedures--Capabilities. There is hereby established under the administration of the South Dakota State Forensic Laboratory the State DNA Database and State DNA Databank. The South Dakota State Forensic Laboratory shall provide DNA records to the Federal Bureau of Investigation for the searching of DNA records nationwide and storage and maintenance by CODIS. The State DNA Databank shall serve as the repository for DNA samples obtained pursuant to this chapter. The State DNA Database shall be compatible with the procedures specified by the Federal Bureau of Investigation, including use of comparable test procedures, laboratory and computer equipment, supplies, and computer platform and software. The State DNA Database shall have the capability provided by computer software and procedures administered by the South Dakota State Forensic Laboratory to store and maintain DNA records related to:

(1) Crime scene evidence and forensic casework;

(2) Convicted offenders and juveniles adjudicated delinquent who are required to provide a DNA sample under this chapter;

(3) Unidentified persons or body parts;

(4) Relatives of missing persons; and

(5) Anonymous DNA profiles used for forensic validation, forensic protocol development, or quality control purposes or establishment of a population statistics database.
Source: SL 2003, ch 133, § 2.



§ 23-5A-3 Duties of State Forensic Laboratory.

23-5A-3. Duties of State Forensic Laboratory. The South Dakota State Forensic Laboratory shall:

(1) Administer the State DNA Identification Record System to support law enforcement agencies and other criminal justice agencies;

(2) Promulgate rules, pursuant to chapter 1-26, regarding DNA evidence collection, storage, and transfer, and the dissemination of information relating to the DNA evidence;

(3) Provide for liaison with the FBI and other criminal justice agencies relating to the state's participation in CODIS and the National DNA Identification Index or in any DNA database designated by the South Dakota State Forensic Laboratory.
Source: SL 2003, ch 133, § 3.



§ 23-5A-4 Persons convicted or adjudicated delinquent for qualifying offense required toprovide DNA sample.

23-5A-4. Persons convicted or adjudicated delinquent for qualifying offense required to provide DNA sample. Any person convicted or adjudicated delinquent for a qualifying offense on or after July 1, 2003, shall provide a DNA sample upon intake or as determined by the supervising agency. However, this requirement does not apply if the person's DNA sample is included in the State DNA Database. A person who has been convicted or adjudicated delinquent for a qualifying offense before July 1, 2003, and who is still incarcerated or under supervision as of July 1, 2003, shall provide a DNA sample as determined by the supervising agency or institution.

Source: SL 2003, ch 133, § 4; SL 2008, ch 114, § 2.



§ 23-5A-5 Persons convicted or adjudicated delinquent for qualifying offense required toprovide DNA sample.

23-5A-5. Persons convicted or adjudicated delinquent for qualifying offense required to provide DNA sample. Any person who is convicted or adjudicated delinquent for a qualifying offense on or after July 1, 2003, shall provide a DNA sample as follows:

(1) Any person who is sentenced or receives a delinquency disposition to a period of incarceration shall provide a DNA sample upon intake to a prison, jail, juvenile detention facility, mental health facility, or any other detention facility or institution. If the person is already confined at the time of sentencing or adjudication, the person shall provide a DNA sample immediately after the sentencing or adjudication;

(2) Any person who is convicted or adjudicated delinquent for a qualifying offense shall provide a DNA sample as a condition for any sentence or adjudication which disposition will not involve a period of incarceration. The agency supervising the person shall determine the time for collection of the DNA sample; and

(3) Under no circumstances may any person who is convicted or adjudicated delinquent for a qualifying offense be released in any manner after such disposition unless and until that person has provided a DNA sample.
Source: SL 2003, ch 133, § 5.



§ 23-5A-5.1 Registered sex offenders required to provide DNA sample.

23-5A-5.1. Registered sex offenders required to provide DNA sample. Any person who is required to register as a sex offender pursuant to §§ 22-24B-1 to 22-24B-14, inclusive, shall provide a DNA sample as required in this chapter.

Source: SL 2006, ch 123, § 11.



§ 23-5A-5.2 Adult arrested for qualifying offense required to provide DNA sample.

23-5A-5.2. Adult arrested for qualifying offense required to provide DNA sample. Any person eighteen years of age or older who is arrested for a qualifying offense shall provide a DNA sample upon booking or as determined by the supervising agency. If it is determined that the person's DNA sample is included in the State DNA Database, no additional sample is required.

Source: SL 2008, ch 114, § 1.



§ 23-5A-6 Incarcerated or supervised persons to provide DNA sample--Release contingent uponprovision of sample.

23-5A-6. Incarcerated or supervised persons to provide DNA sample--Release contingent upon provision of sample. Any person who has been convicted or adjudicated delinquent for a qualifying offense before July 1, 2003, and who is still serving a period of incarceration or is still under supervised release on July 1, 2003, shall provide a DNA sample as determined by the custodial institution or supervising agency and may not be released in any manner prior to the expiration of the person's maximum term of incarceration or supervised release unless and until that person has provided a DNA sample.

Source: SL 2003, ch 133, § 6.



§ 23-5A-7 Interjurisdictional provisions to provide DNA sample.

23-5A-7. Interjurisdictional provisions to provide DNA sample. If the state accepts a person from another state under any interstate compact, or under any other reciprocal agreement with any county, state, or federal agency, or any other provision of law, whether or not the person is confined or released, the acceptance is conditional on the person providing a DNA sample if the person was convicted of an offense in any other jurisdiction which would be considered a qualifying offense as defined in § 23-5A-1 if committed in this state, or if the person was convicted of an equivalent offense in any other jurisdiction. The person shall provide the DNA sample in accordance with the rules of the custodial institution or supervising agency.

Source: SL 2003, ch 133, § 7.



§ 23-5A-8 Application of this chapter to persons on probation or parole--Application to personssentenced to death, life or indeterminate sentences--Other application.

23-5A-8. Application of this chapter to persons on probation or parole--Application to persons sentenced to death, life or indeterminate sentences--Other application. The requirements of this chapter apply regardless of whether a court advises a person that a DNA sample must be provided to the State DNA Databank and Database as a condition of probation or parole. No person who has been sentenced to death or life without the possibility of parole, or to any life or indeterminate term of incarceration is exempt from the requirements of this chapter. Any person subject to this chapter, who has not provided a DNA sample for any reason, including the person's release prior to July 1, 2003, an oversight or error, or because of the person's transfer from another jurisdiction, shall give a DNA sample for inclusion in the State DNA Database after being notified by the South Dakota Division of Criminal Investigation. If a person's DNA sample is not adequate for any reason, the person shall provide another DNA sample for analysis.

Source: SL 2003, ch 133, § 8.



§ 23-5A-9 Agencies or institutions may contract with third parties to collect samples.

23-5A-9. Agencies or institutions may contract with third parties to collect samples. The agency or institution having custody or control or the agency providing supervision of persons convicted or adjudicated delinquent for qualifying offenses, as appropriate, may contract with third parties to provide for the collection of the DNA samples described in §§ 23-5A-5, 23-5A-6, and 23-5A-7.

Source: SL 2003, ch 133, § 9.



§ 23-5A-10 Fingerprints to be provided as identification of person.

23-5A-10. Fingerprints to be provided as identification of person. A fingerprint or fingerprints shall be provided from a person convicted of, or adjudicated delinquent for, a qualifying offense for the purpose of verifying the identity of that person.

Source: SL 2003, ch 133, § 10.



§ 23-5A-11 DNA samples to be forwarded to State Forensic Laboratory.

23-5A-11. DNA samples to be forwarded to State Forensic Laboratory. DNA samples collected pursuant to this chapter shall be forwarded to the South Dakota State Forensic Laboratory in accordance with procedures established by the South Dakota State Forensic Laboratory.

Source: SL 2003, ch 133, § 11.



§ 23-5A-12 Immunity from liability of persons collecting DNA samples.

23-5A-12. Immunity from liability of persons collecting DNA samples. No person authorized to collect DNA samples may be held civilly or criminally liable for the collection of a DNA sample pursuant to this chapter if such person performs these duties in good faith and in a reasonable manner according to generally accepted medical or other professional practices.

Source: SL 2003, ch 133, § 12.



§ 23-5A-13 Reasonable force allowed in collection of DNA sample--Immunity from liability.

23-5A-13. Reasonable force allowed in collection of DNA sample--Immunity from liability. Duly authorized law enforcement and corrections personnel may employ reasonable force in cases if an individual refuses to provide a DNA sample required under this chapter. No such employee may be held civilly or criminally liable for the use of such reasonable force.

Source: SL 2003, ch 133, § 13.



§ 23-5A-14 Refusal to supply sample a felony.

23-5A-14. Refusal to supply sample a felony. Any person who is subject to the requirements of this chapter, and who, after receiving notification of the requirement to provide a DNA sample, knowingly refuses to provide such DNA sample, is guilty of a Class 5 felony.

Source: SL 2003, ch 133, § 14.



§ 23-5A-15 Mistaken collection or placement of sample does not invalidate sample's use indatabase.

23-5A-15. Mistaken collection or placement of sample does not invalidate sample's use in database. The detention, arrest, or conviction of a person based upon a database match or database information is not invalidated if it is determined that the sample was obtained or placed in the database by mistake.

Source: SL 2003, ch 133, § 15.



§ 23-5A-16 Promulgation of rules for collection, analysis, storage, etc.

23-5A-16. Promulgation of rules for collection, analysis, storage, etc.. The attorney general's office may promulgate rules pursuant to chapter 1-26, for the collection, submission, identification, analysis, storage, and disposition of the DNA samples and DNA records collected under this chapter. The DNA records shall be securely stored in the State DNA Database consistent with the procedures established by the FBI. These procedures shall also require compliance with national quality assurance standards to ensure that the DNA records satisfy standards for acceptance of such records into the national DNA identification index.

Source: SL 2003, ch 133, § 16.



§ 23-5A-17 Permissible uses of DNA analyses.

23-5A-17. Permissible uses of DNA analyses. The analyses to be performed on each DNA sample collected pursuant to this chapter shall be used only for law enforcement identification purposes, to assist in the recovery or identification of human remains or missing persons, or subject to the conditions of subdivision 23-5A-25(4). Analyses of DNA samples obtained pursuant to this chapter are not authorized for identification of any medical or genetic disorder.

Source: SL 2003, ch 133, § 17; SL 2010, ch 124, § 1.



§ 23-5A-18 Uses of DNA samples remaining after analyses.

23-5A-18. Uses of DNA samples remaining after analyses. All or part of the remainder of the DNA sample stored in the State DNA Databank may be used only for forensic validation studies and forensic protocol development purposes and to create a statistical database provided that no personally identifying information is included or for retesting to validate or update the original analysis or for quality control purposes.

Source: SL 2003, ch 133, § 18.



§ 23-5A-19 Use of analyses performed on persons adjudicated delinquent--Includes adultprosecution.

23-5A-19. Use of analyses performed on persons adjudicated delinquent--Includes adult prosecution. The results of any analyses conducted pursuant to this chapter from a person adjudicated delinquent may be used for any law enforcement identification purpose, including adult prosecutions.

Source: SL 2003, ch 133, § 19.



§ 23-5A-20 Revocation of license of public DNA laboratory.

23-5A-20. Revocation of license of public DNA laboratory. The South Dakota State Forensic Laboratory may revoke the right of any public forensic DNA laboratory within the state to access and contribute DNA records to the State DNA Database if the required disclosure and quality assurance standards required by this chapter are not met.

Source: SL 2003, ch 133, § 20.



§ 23-5A-21 Third party contractors--Subject to restrictions and requirements of this chapter.

23-5A-21. Third party contractors--Subject to restrictions and requirements of this chapter. The South Dakota State Forensic Laboratory may contract with third parties for the purposes of implementing this chapter. Any other party contracting to carry out the functions of this chapter is subject to the same restrictions and requirements of this chapter, insofar as applicable, as the South Dakota State Forensic Laboratory, as well as any additional restrictions imposed by the South Dakota State Laboratory.

Source: SL 2003, ch 133, § 21.



§ 23-5A-22 Confidentiality of records--Disclosure prohibited.

23-5A-22. Confidentiality of records--Disclosure prohibited. Any DNA record or DNA sample submitted to the South Dakota State Forensic Laboratory pursuant to this chapter is confidential and may not be disclosed to or shared with any person or agency unless disclosure is authorized by this chapter.

Source: SL 2003, ch 133, § 22.



§ 23-5A-23 Records not public.

23-5A-23. Records not public. Any DNA record or DNA sample submitted to the South Dakota State Forensic Laboratory pursuant to this chapter is confidential and is not a public record under chapter 1-27.

Source: SL 2003, ch 133, § 23.



§ 23-5A-24 Discovery rules govern access to DNA records.

23-5A-24. Discovery rules govern access to DNA records. In the case of a criminal proceeding, requests to access a person's DNA record shall be in accordance with the rules for criminal discovery under Title 23A.

Source: SL 2003, ch 133, § 24.



§ 23-5A-25 Release of record or sample for certain authorized purposes.

23-5A-25. Release of record or sample for certain authorized purposes. Any DNA record or DNA sample submitted to the South Dakota State Forensic Laboratory may only be released for the following authorized purposes:

(1) For law enforcement identification purposes, including the identification of human remains, to federal, state, or local criminal justice agencies;

(2) For criminal defense and appeal purposes, to a defendant, who shall have access to samples and analyses performed in connection with the case in which such defendant is charged or was convicted;

(3) If personally identifiable information is removed, for forensic validation studies, forensic protocol development or quality control purposes and for establishment or maintenance of a population statistics database, to federal, state, or local forensic laboratories or law enforcement agencies; and

(4) If ordered by the court for determination of parentage and if there is no other available DNA sample and all other reasonable opportunities to locate a known sample have been exhausted.
Source: SL 2003, ch 133, § 25; SL 2010, ch 124, § 2.



§ 23-5A-26 Disclosure to unauthorized person or agency a felony--Unauthorized use ortampering a felony.

23-5A-26. Disclosure to unauthorized person or agency a felony--Unauthorized use or tampering a felony. Any person who knowingly or intentionally discloses any DNA record or the results of a forensic DNA analysis, to a person or agency other that one authorized to have access to such records under this chapter; or knowingly or intentionally uses or receives DNA records, or the results of a forensic DNA analysis, for purposes other than those authorized under this chapter; or knowingly or intentionally tampers or attempts to tamper with any DNA sample or the collection container without lawful authority, is guilty of a Class 5 felony.

Source: SL 2003, ch 133, § 26.



§ 23-5A-27 Confidentiality of software and databases used by state laboratory.

23-5A-27. Confidentiality of software and databases used by state laboratory. The computer software and database structures used by the South Dakota State Forensic Laboratory to implement this chapter are confidential.

Source: SL 2003, ch 133, § 27.



§ 23-5A-28 Request for expungement--Grounds.

23-5A-28. Request for expungement--Grounds. Any person whose DNA record or DNA profile has been included in the State DNA Database in accordance with this chapter may request expungement on the grounds that the arrest that led to the inclusion of the person's DNA record or DNA profile has not resulted in a felony charge within one year; has been resolved by a dismissal, acquittal, or misdemeanor conviction; or has not resulted in a felony conviction; or the conviction or delinquency adjudication on which the authority for including that person's DNA record or DNA profile was based has been reversed and the case dismissed.

Source: SL 2003, ch 133, § 28; SL 2008, ch 114, § 3.



§ 23-5A-29 Expungement of record--Receipt of court order--Exception.

23-5A-29. Expungement of record--Receipt of court order--Exception. Upon receipt of written request for expungement; certified copy of the final court order reversing and dismissing the conviction or delinquency adjudication; and any other information necessary to ascertain the validity of the request, the South Dakota State Forensic Laboratory shall expunge all DNA records and identifiable information in the database pertaining to the person and destroy the DNA sample from the person, unless the South Dakota State Forensic Laboratory determines that the person has otherwise become obligated to submit a DNA sample.

Source: SL 2003, ch 133, § 29.



§ 23-5A-30 Expungement not required if certain other evidence would be destroyed.

23-5A-30. Expungement not required if certain other evidence would be destroyed. The South Dakota State Forensic Laboratory is not required to destroy an item of physical evidence obtained from a sample if evidence relating to another person would thereby be destroyed.

Source: SL 2003, ch 133, § 30.



§ 23-5A-31 Failure to expunge not grounds for invalidation.

23-5A-31. Failure to expunge not grounds for invalidation. Any identification, warrant, probable cause to arrest, or arrest based upon a database match is not invalidated due to a failure to expunge or a delay in expunging records.

Source: SL 2003, ch 133, § 31.



§ 23-5A-32 Liberal construction of chapter--Other laws.

23-5A-32. Liberal construction of chapter--Other laws. The provisions of this chapter shall be liberally construed and shall be held to in addition to, and not in substitution for or a limitation of, the provisions of any other law.

Source: SL 2003, ch 133, § 32.






Chapter 05B - DNA Testing Of Persons Convicted Of Felonies

§ 23-5B-1 Order upon motion for DNA testing of person convicted of felony--Requirements.

23-5B-1. Order upon motion for DNA testing of person convicted of felony--Requirements. Upon a written motion by any person who has been convicted of a felony offense, the court that entered the judgment of conviction for the felony offense shall order DNA testing of specific evidence if the court finds that all of the following apply:

(1) The petitioner asserts, under penalty of perjury, that the petitioner is actually innocent of the felony offense for which the petitioner is under a sentence of imprisonment or death;

(2) The petitioner's conviction is final under chapter 23A-32;

(3) The petitioner has exhausted any claim for relief under chapter 21-27 or 28 U.S.C. § 2254;

(4) The specific evidence to be tested was secured in relation to the investigation or prosecution of the felony offense for which the petitioner was convicted;

(5) The specific evidence was either:

(a) Not previously subjected to DNA testing and the petitioner did not:

(i) Knowingly and voluntarily waive the right to request DNA testing of that evidence in a court proceeding after the date of enactment of this chapter; or

(ii) Knowingly fail to request DNA testing of that evidence in a prior petition for relief under chapter 21-27 or 28 U.S.C. § 2254; or

(b) Previously subjected to DNA testing and the petitioner is requesting DNA testing using a new method or technology that is substantially more probative than the prior DNA testing;

(6) The petitioner shows good cause for the failure to request DNA testing of the specific evidence at the time of trial;

(7) The specific evidence to be tested exists, is in the possession of the state, and has been subject to a chain of custody and retained under conditions sufficient to ensure that such evidence has not been substituted, contaminated, tampered with, replaced, or altered in any respect material to the proposed DNA testing;

(8) The proposed DNA testing is reasonable in scope, uses scientifically sound methods, and is consistent with accepted forensic practices;

(9) The petitioner identifies a theory of defense that:

(a) Is consistent with an affirmative defense presented at trial; or

(b) Would establish the actual innocence of the petitioner of the felony offense referenced in the petitioner's assertion under subdivision (1); and

(10) If the petitioner was convicted following a trial, the identity of the perpetrator was at issue in the trial.
Source: SL 2009, ch 120, § 1.



§ 23-5B-2 Notice to attorney general and state's attorney of motion for testing--Response.

23-5B-2. Notice to attorney general and state's attorney of motion for testing--Response. Upon the receipt of the petitioner's written motion filed under § 23-5B-1, the court shall:

(1) Notify the attorney general and the state's attorney who prosecuted the case resulting in the petitioner's conviction; and

(2) Allow the state twenty days from the receipt of notice to respond to the motion.
Source: SL 2009, ch 120, § 2.



§ 23-5B-3 Referral of indigent petitioner's request for testing to Innocence Project or volunteerattorney.

23-5B-3. Referral of indigent petitioner's request for testing to Innocence Project or volunteer attorney. The court may not appoint counsel for an indigent petitioner under this chapter. However, the court may refer requests for DNA testing to the Innocence Project in South Dakota or such volunteer attorney as the State Bar of South Dakota may designate.

Source: SL 2009, ch 120, § 3.



§ 23-5B-4 Petitioner may retain counsel.

23-5B-4. Petitioner may retain counsel. Nothing in this chapter precludes a petitioner from proceeding with privately retained counsel.

Source: SL 2009, ch 120, § 4.



§ 23-5B-5 Preservation of evidence in state custody.

23-5B-5. Preservation of evidence in state custody. Upon receiving notice from the court that a written motion has been made, the attorney general or the state's attorney who prosecuted the case, shall take all reasonable actions necessary to ensure that all evidence which was collected in connection with the investigation or prosecution of the case, and which remains in the actual or constructive custody of the state or any of its political subdivisions, is preserved pending completion of the proceedings under this chapter.

Source: SL 2009, ch 120, § 5.



§ 23-5B-6 Testing laboratory.

23-5B-6. Testing laboratory. The court shall direct that any DNA testing ordered pursuant to § 23-5B-1 be carried out by the South Dakota Division of Criminal Investigation. However, the court may order DNA testing by another qualified laboratory if the court makes all necessary orders to ensure the integrity of the specific evidence and the reliability of the testing process and test results.

Source: SL 2009, ch 120, § 6.



§ 23-5B-7 Testing by agreement.

23-5B-7. Testing by agreement. Nothing in this chapter prohibits a convicted person and the state from consenting to and conducting post-conviction DNA testing by agreement of the parties, without filing a motion for post-conviction DNA testing pursuant to this chapter.

Source: SL 2009, ch 120, § 7.



§ 23-5B-8 Disclosure of test results.

23-5B-8. Disclosure of test results. The results of any DNA testing ordered pursuant to § 23-5B-1 shall be disclosed to the court, the petitioner, and the state.

Source: SL 2009, ch 120, § 8.



§ 23-5B-9 Submission of test results to State DNA Database.

23-5B-9. Submission of test results to State DNA Database. The state shall submit any test results relating to the DNA of the petitioner to the State DNA Database.

Source: SL 2009, ch 120, § 9.



§ 23-5B-10 Inconclusive test results or match between DNA sample and DNA evidence.

23-5B-10. Inconclusive test results or match between DNA sample and DNA evidence. If the DNA test results obtained pursuant to this chapter are inconclusive or show that the petitioner was the source of the DNA evidence, the DNA sample of the petitioner shall be retained in the State DNA Database.

Source: SL 2009, ch 120, § 10.



§ 23-5B-11 Match between DNA sample and other offense.

23-5B-11. Match between DNA sample and other offense. If the DNA test results obtained pursuant to this chapter exclude the petitioner as the source of the DNA evidence, and a comparison of the DNA sample of the petitioner results in a match between the DNA sample of the petitioner and another offense, the attorney general shall notify the appropriate agency and preserve the DNA sample of the petitioner.

Source: SL 2009, ch 120, § 11.



§ 23-5B-12 Denial of relief upon inconclusive test results.

23-5B-12. Denial of relief upon inconclusive test results. If DNA test results obtained pursuant to this chapter are inconclusive, the circuit court shall deny the petitioner relief.

Source: SL 2009, ch 120, § 12.



§ 23-5B-13 Effect of match between DNA sample and DNA evidence.

23-5B-13. Effect of match between DNA sample and DNA evidence. If DNA test results obtained pursuant to this chapter show that the petitioner was the source of the DNA evidence, the court shall:

(1) Deny the petitioner relief; and

(2) On motion of the state:

(a) Assess the petitioner the cost of any DNA testing carried out pursuant to this chapter; and

(b) Order that the finding be forwarded to the South Dakota Board of Pardons and Paroles so that the board may consider the finding in reviewing any subsequent parole application submitted by the petitioner.
Source: SL 2009, ch 120, § 13.



§ 23-5B-14 Sentencing in prosecution for false assertions.

23-5B-14. Sentencing in prosecution for false assertions. In any prosecution of the petitioner pursuant to this chapter for false assertions or other conduct in proceedings pursuant to this chapter, the court, upon conviction of the petitioner, shall sentence the petitioner to a sentence that runs consecutively to any other term of imprisonment the petitioner is serving.

Source: SL 2009, ch 120, § 14.



§ 23-5B-15 Motion for new trial where testing excludes petitioner as source of DNA evidence.

23-5B-15. Motion for new trial where testing excludes petitioner as source of DNA evidence. If DNA test results obtained pursuant to this chapter exclude the petitioner as the source of the DNA evidence, the petitioner may file a motion for a new trial. The court shall establish a reasonable schedule for the petitioner to file such motion for a new trial and for the state to respond to the motion for a new trial.

Source: SL 2009, ch 120, § 15.



§ 23-5B-16 Grounds for new trial.

23-5B-16. Grounds for new trial. The court shall grant the motion of the petitioner for a new trial if the DNA test results, when considered with all other evidence in the case, establish by compelling evidence that a new trial would result in the acquittal of the felony offense, as referenced in § 23-5B-1, for which the petitioner is under a sentence of imprisonment.

Source: SL 2009, ch 120, § 16.



§ 23-5B-17 Habeas corpus.

23-5B-17. Habeas corpus. Nothing in this chapter provides a basis for relief in any state or federal habeas corpus proceeding.

Source: SL 2009, ch 120, § 17.






Chapter 06 - Criminal Statistics

§ 23-6-1 Bureau of Criminal Statistics--Establishment in Office of Attorney General.

23-6-1. Bureau of Criminal Statistics--Establishment in Office of Attorney General. There is hereby established, in the Office of the Attorney General a Bureau of Criminal Statistics, hereinafter called the bureau.

Source: SL 1939, ch 138, § 1; SDC Supp 1960, § 55.15A01.



§ 23-6-2 Attorney general as director of bureau--Seal--No salary.

23-6-2. Attorney general as director of bureau--Seal--No salary. The bureau shall function through a director. The attorney general shall, by virtue of his office, be the director. The director shall have a seal of office in such form as he shall prescribe. The attorney general shall not receive a salary as such director.

Source: SL 1939, ch 138, § 2; SDC Supp 1960, § 55.15A02.



§ 23-6-3 Work of bureau--Assignment of deputies and clerks--Expenses paid from departmentappropriation.

23-6-3. Work of bureau--Assignment of deputies and clerks--Expenses paid from department appropriation. The attorney general shall assign for the work of the bureau such deputies and clerical assistants in his department as he may from time to time find necessary. The compensation of the clerical assistants assigned to the bureau and all other expenses of the bureau shall be paid out of the appropriation for the department of the attorney general when approved by him.

Source: SL 1939, ch 138, § 2; SDC Supp 1960, § 55.15A02.



§ 23-6-4 Statistical information--Compilation by director--Misdemeanor.

23-6-4. Statistical information--Compilation by director--Misdemeanor. The director shall collect and compile information, statistical and otherwise, which will, as far as practicable, present an accurate survey of the number and character of crimes committed in the state, the extent and character of delinquency, the operations of the police, prosecuting attorneys, courts and other public agencies of criminal justice, and the operations of penal and reformatory institutions, probation, parole, and other public agencies concerned with the punishment or treatment of criminal offenders. He shall include such information as may be useful in the study of crime and delinquency and the causes thereof, for the administration of criminal justice, and for the apprehension, punishment and treatment of criminal offenders. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 3, 15; SDC Supp 1960, §§ 55.15A03, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-5 Information as to particular offenders--Gathering by director--Misdemeanor.

23-6-5. Information as to particular offenders--Gathering by director--Misdemeanor. The director shall also gather such information concerning particular criminal offenders as in his judgment may be helpful to other public officials or agencies dealing with them. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 3, 15; SDC Supp 1960, §§ 55.15A03, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-6 Classification of crimes and offenders--Promulgation by director--Misdemeanor.

23-6-6. Classification of crimes and offenders--Promulgation by director--Misdemeanor. The director shall promulgate classifications and shall prepare forms for the statistical classification of crimes, of offenders, of their punishment and treatment and of all other pertinent information, to conform, as far as practicable, with those promulgated by the appropriate agency in the United States Department of Justice, and by the Federal Bureau of the Census. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 4, 15; SDC Supp 1960, §§ 55.15A04, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-7 Authority of director to enter prisons and penal institutions--Misdemeanor.

23-6-7. Authority of director to enter prisons and penal institutions--Misdemeanor. The director, or any person deputized by the director, upon exhibiting specific written authorization by the director, is empowered to enter any prison, jail, penal, or reformatory institution in this state, and to take or cause to be taken fingerprints or photographs, or both, and to make investigation relative to any person, confined therein, who has been accused or convicted of a crime, for the purpose of obtaining information which may lead to the identification of criminals. The officials in charge of all such institutions are hereby required to render the director, and all persons so deputized by him, the needed assistance to that end. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 8, 15; SDC Supp 1960, §§ 55.15A08, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-8 Information received by bureau--Filing by director--Form and classification ofrecords, preservation.

23-6-8. Information received by bureau--Filing by director--Form and classification of records, preservation. The director shall file, or cause to be filed, all information received by the bureau and shall make, or cause to be made, a complete and systematic record and index thereof, to provide a convenient method of reference and consultation. As far as practicable all such records shall coincide in form and classification with those of the appropriate agency in the United States Department of Justice, and with those of similar bureaus in other states, in order to permit easy interchange of information and records. Information and records received by the bureau may not be destroyed except as provided by § 23-6-8.1.

Source: SL 1939, ch 138, §§ 9, 15; SDC Supp 1960, §§ 55.15A09, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2; SL 1979, ch 158, § 6.



§ 23-6-8.1 Destruction of records of certain persons, incidents, and offenses.

23-6-8.1. Destruction of records of certain persons, incidents, and offenses. The director of the Bureau of Criminal Statistics may authorize the destruction of information and records of:

(1) Persons who are dead;

(2) Persons seventy-five years of age or older unless a violation has occurred within the last ten years;

(3) Incidents that are no longer considered crimes under the laws of the State of South Dakota;

(4) Misdemeanor offenses whose final date of disposition occurred at least ten years prior to authorized destruction date.
Source: SL 1979, ch 158, § 7; SL 1984, ch 176.



§ 23-6-9 Copy of available information--Furnishing to law enforcement agencies--Misdemeanor.

23-6-9. Copy of available information--Furnishing to law enforcement agencies--Misdemeanor. Upon request therefor and payment of the reasonable cost, the director shall furnish a copy of all available information and of records pertaining to the identification and history of any person or persons of whom the bureau has a record, to any similar governmental bureau, sheriff, chief of police, prosecuting attorney, attorney general, or any officer of similar rank and description of the federal government, or of any state or territory of the United States or of any insular possession thereof, or of the District of Columbia, or of any foreign country, or to the judge of any court, before whom such person is being prosecuted, or has been tried and convicted, or by whom such person may have been paroled. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 10, 15; SDC Supp 1960, §§ 55.15A10, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-10 Reports by director--Contents--Distribution--Misdemeanor.

23-6-10. Reports by director--Contents--Distribution--Misdemeanor. Annually, and at such other times as he may determine, the director shall prepare and publish reports reflecting the crime situation in this state, the operation of public agencies engaged in the administration of criminal justice and in the conduct of the punishment or treatment of criminals. The director shall point out what he considers to be significant features regarding crime, the administration of criminal justice and the punishment or treatment of criminals, and may recommend such measures as he may consider desirable or constructive with reference thereto. Upon request therefor and payment of the reasonable cost, the director shall furnish copies of such reports to officers of the United States, and to any public police, prosecution, judicial, punishment, or treatment official or agency of this or any other state, or territory, or country. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 12, 15; SDC Supp 1960, §§ 55.15A12, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-11 Access of director to public records--Misdemeanor.

23-6-11. Access of director to public records--Misdemeanor. Every person having custody or charge of public or official records or documents, from which information is sought for the purposes of this chapter, shall grant to the director, or to any person deputized by him, access thereto, for the purpose of obtaining such information. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 7, 15; SDC Supp 1960, §§ 55.15A07, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-12 Cooperation of bureau with federal government and other states--Development ofinternational system of criminal identification--Misdemeanor.

23-6-12. Cooperation of bureau with federal government and other states--Development of international system of criminal identification--Misdemeanor. The bureau shall cooperate with the appropriate agency of the federal government and with similar agencies in other states, territories, and countries, toward the end of developing and carrying on a complete and uniform interstate, national, and international system of criminal identification. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 11, 15; SDC Supp 1960, §§ 55.15A11, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-13 Superseded.

23-6-13. Superseded



§ 23-6-14 Access to files and records of bureau.

23-6-14. Access to files and records of bureau. The Governor, and persons specifically authorized by the director, shall have access to the files and records of the bureau. No such file or record of information shall be given out or made public except as provided in this chapter, or except by order of court, or except as may be necessary in connection with any criminal investigation in the judgment of the Governor or director, for the apprehension, identification or trial of a person, or persons, accused of crime, or for the identification of deceased persons, or for the identification of property.

Source: SL 1939, ch 138, § 14; SDC Supp 1960, § 55.15A14.



§ 23-6-15 Acceptance of rewards by director or employees prohibited.

23-6-15. Acceptance of rewards by director or employees prohibited. No rewards for the apprehension or conviction of any person or for the recovery of any property may be accepted by the director, or by any employee of the bureau, but any such reward, if paid to the director or an employee of the bureau shall be paid into the state treasury and credited to the general fund of the state.

Source: SL 1939, ch 138, § 16; SDC Supp 1960, § 55.15A15.



§ 23-6-16 Officials dealing with persons charged with crime--Reports required by director--Misdemeanor.

23-6-16. Officials dealing with persons charged with crime--Reports required by director--Misdemeanor. It shall be the duty of the clerk of every court, of the chief or head of every police department, or other police agency, of every sheriff and constable, of every prosecuting attorney, of every probation or parole officer, and of the head of every department or institution, state, county, or local, which deals with criminals, or persons charged with crime, and it shall be the duty of every other official who, by reason of his office, is qualified to furnish information and reports, to prepare and send in writing to the director quarterly, semiannually, or annually, as the director may designate all reports and information requested by the director, to enable him to perform the duties provided in this chapter; but nothing herein shall preclude the gathering, by any public official, of information in addition to that required by the director. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 5, 15; SDC Supp 1960, §§ 55.15A05, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-17 Coroners--Transmission of information required by director--Misdemeanor.

23-6-17. Coroners--Transmission of information required by director--Misdemeanor. It shall be the duty of all coroners to transmit promptly to the director reports and information, as required by the director, regarding autopsies performed and inquests conducted, together with the verdict of the coroner's jury. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 6, 15; SDC Supp 1960, §§ 55.15A06, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-18 Superseded.

23-6-18. Superseded and executed



§ 23-6-19 Uniformity of interpretation of chapter.

23-6-19. Uniformity of interpretation of chapter. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SL 1939, ch 138, § 17; SDC Supp 1960, § 55.15A16.



§ 23-6-20 Citation of chapter.

23-6-20. Citation of chapter. This chapter may be cited as the Uniform Criminal Statistics Act.

Source: SL 1939, ch 138, § 19; SDC Supp 1960, § 55.15A17.






Chapter 07 - Firearms Control

§ 23-7-1 Definitions applicable to chapter.

23-7-1. Definitions applicable to chapter. Terms used in this chapter, unless the context otherwise requires, mean:

(1) "Antique firearm," a firearm as defined in subdivision § 22-1-2(4);

(2) "Concealed," a firearm as defined in subdivision § 22-1-2(6);

(3) "Crime of violence," an action as defined in subdivision § 22-1-2(9);

(4) "Pistol," a firearm as defined in subdivision § 22-1-2(32);

(5) "Seller," a person as defined in subdivision § 22-1-2(44).
Source: SDC 1939, §§ 21.0101, 21.0201; SL 1963, ch 131; SL 1972, ch 144, § 1; SL 1976, ch 158, § 43-1; SL 1978, ch 169, § 10; SL 1984, ch 177, § 1; SL 1985, ch 190, § 7.



§ 23-7-1.1 Antique or nondischargeable firearms excepted.

23-7-1.1. Antique or nondischargeable firearms excepted. This chapter shall not apply to antique firearms or to firearms which have been permanently altered so they are incapable of being discharged.

Source: SL 1979, ch 150, § 40.



§ 23-7-2 Repealed.

23-7-2. Repealed by SL 1978, ch 169, § 11



§ 23-7-3 Repealed.

23-7-3. Repealed by SL 1978, ch 158, § 18



§ 23-7-3.1 to 23-7-6. Repealed.

23-7-3.1 to 23-7-6. Repealed by SL 1976, ch 158, § 14-14



§ 23-7-7 Permit to carry concealed pistol--Statewide validity--Backgroundinvestigation.

23-7-7. Permit to carry concealed pistol--Statewide validity--Background investigation. A permit to carry a concealed pistol shall be issued to any person by the sheriff of the county in which the applicant resides. The permit shall be valid throughout the state and shall be issued pursuant to § 23-7-7.1. Prior to issuing the permit, the sheriff shall execute a background investigation, including a criminal history check, of every applicant for the purposes of verifying the qualifications of the applicant pursuant to the requirements of § 23-7-7.1. For the purposes of this section, a background investigation is defined as a computer check of available on-line records.

Source: SDC 1939, § 21.0107; SL 1972, ch 145, § 1; SL 1985, ch 190, § 8; SL 2002, ch 118, § 4.



§ 23-7-7.1 Requirements for issuance of temporary permit--Time requirement--Appealof denial.

23-7-7.1. Requirements for issuance of temporary permit--Time requirement--Appeal of denial. A temporary permit to carry a concealed pistol shall be issued within five days of application to a person if the applicant:

(1) Is eighteen years of age or older;

(2) Has never pled guilty to, nolo contendere to, or been convicted of a felony or a crime of violence;

(3) Is not habitually in an intoxicated or drugged condition;

(4) Has no history of violence;

(5) Has not been found in the previous ten years to be a "danger to others" or a "danger to self" as defined in § 27A-1-1 or is not currently adjudged mentally incompetent;

(6) Has physically resided in and is a resident of the county where the application is being made for at least thirty days immediately preceding the date of the application;

(7) Has had no violations of chapter 23-7, 22-14, or 22-42 constituting a felony or misdemeanor in the five years preceding the date of application or is not currently charged under indictment or information for such an offense;

(8) Is a citizen or legal resident of the United States; and

(9) Is not a fugitive from justice.

A person denied a permit may appeal to the circuit court pursuant to chapter 1-26.

Source: SL 1985, ch 190, § 9; SL 1986, ch 190; SL 1989, ch 210, § 1; SL 1993, ch 182, § 2; SL 1995, ch 127; SL 2002, ch 118, § 5; SL 2009, ch 121, § 2; SL 2011, ch 123, § 1.



§ 23-7-7.2 Liability of issuing authority.

23-7-7.2. Liability of issuing authority. No issuing authority, that has issued the permit in conformity with this chapter, is civilly liable to any injured person or his estate for any injury suffered, including any action for any wrongful death or property damage suffered, because of the issuance of a concealed weapons permit, or temporary permit, to any person.

Source: SL 1989, ch 210, § 2.



§ 23-7-7.3 Reciprocity with other states--Conditions.

23-7-7.3. Reciprocity with other states--Conditions. The attorney general shall compare South Dakota permit issuance statutes with the permit issuance statutes in states with which reciprocity is sought or requested in order to determine whether the laws of the other state meet or exceed the requirements of this chapter for the issuance of a permit. The secretary of state may enter into reciprocity agreements with other states after the attorney general has notified the secretary of state that the other states' laws meet or exceed the provisions of this chapter.

Source: SL 2002, ch 118, § 1.



§ 23-7-7.4 Nonresident permit to carry concealed pistol--Validity in South Dakota--Application.

23-7-7.4. Nonresident permit to carry concealed pistol--Validity in South Dakota--Application. Any valid permit to carry a concealed pistol, issued to a nonresident of South Dakota, is valid in South Dakota according to the terms of its issuance in the state of its issue, but only to the extent that the terms of issuance comply with any appropriate South Dakota statute or promulgated rule. However, if the holder of such a nonresident permit to carry a concealed pistol becomes, at any time, a legal resident of South Dakota, the provisions of this section no longer apply.

Source: SL 2005, ch 123, § 1.



§ 23-7-7.5 Temporary permit--Active duty military personnel.

23-7-7.5. Temporary permit--Active duty military personnel. Any person who is active duty military with a home of record in South Dakota is considered to have met the provisions of subdivision 23-7-7.1(6).

Source: SL 2009, ch 121, § 3.



§ 23-7-7.6 Time requirement for INTERPOL check.

23-7-7.6. Time requirement for INTERPOL check. Notwithstanding the five day requirement provided in § 23-7-7.1, if the background investigation under § 23-7-7 requires an international criminal history check through INTERPOL, the sheriff shall issue a temporary permit to carry a concealed pistol within three business days of receiving a response from INTERPOL if the applicant otherwise meets the requirements of § 23-7-7.1.

Source: SL 2011, ch 123, § 2.



§ 23-7-8 Application for permit--Form and contents--Distribution and retention ofcopies--Issuance of official permit.

23-7-8. Application for permit--Form and contents--Distribution and retention of copies--Issuance of official permit. The application for a permit to carry a concealed pistol shall be filed either electronically or in triplicate on a form prescribed by the secretary of state. The application shall require the applicant's complete name, address, occupation, place and date of birth, physical description, a statement that the applicant has never pled guilty to, nolo contendere to, or been convicted of a crime of violence, a sworn statement that the information on the application is true and correct, and the applicant's signature. If filed in triplicate, the original shall be delivered to the applicant as the temporary permit, the duplicate shall within seven days be sent by first class mail to the secretary of state who shall issue the official permit, and the triplicate shall be preserved for four years by the authority issuing the permit. If the application is filed electronically, two copies shall be made and each shall be signed by the applicant. One copy shall be delivered to the applicant as the temporary permit, and the other copy shall be preserved for four years by the authority issuing the permit.

Source: SDC 1939, § 21.0107; SL 1972, ch 145, § 2; SL 1985, ch 190, § 10; SL 2002, ch 117, § 1; SL 2002, ch 118, § 6.



§ 23-7-8.1 Form and contents of permit.

23-7-8.1. Form and contents of permit. The form of the permit to carry a concealed pistol shall be prescribed by the secretary of state pursuant to § 23-7-8. The permit shall list the applicant's name, address, and the expiration date of the permit. The holder of a permit may carry a concealed pistol anywhere in South Dakota except in any licensed on-sale malt beverage or alcoholic beverage establishment that derives over one-half of its total income from the sale of malt or alcoholic beverages. Nothing in this section prevents law enforcement officers, parole agents, security guards employed on the premises, and other public officials with the written permission of the sheriff from carrying concealed weapons in the performance of their duties or prevents home or business owners from carrying concealed weapons on their property pursuant to § 22-14-11.

Source: SL 1985, ch 190, § 11; SL 1989, ch 210, § 3; SL 2009, ch 114, § 2.



§ 23-7-8.2 Duration of permit--Fee.

23-7-8.2. Duration of permit--Fee. The permit to carry a concealed pistol is valid for a period of five years from the date of issuance. The fee for issuing the permit is ten dollars. The local authority shall collect the fee. Seven dollars of the fee shall be remitted to the secretary of state and three dollars shall be deposited in the general fund of the county or municipality issuing the permit.

Source: SL 1985, ch 190, § 12; SL 1993, ch 182, § 1; SL 1994, ch 177, § 1; SL 1997, ch 141, § 1; SL 2013, ch 111, § 1.



§ 23-7-8.3 Permit issued to specific person--Transfer prohibited.

23-7-8.3. Permit issued to specific person--Transfer prohibited. A permit to carry a concealed pistol shall be issued to a specific person only and may not be transferred from one person to another.

Source: SL 1985, ch 190, § 13.



§ 23-7-8.4 Revocation of permit--Procedure.

23-7-8.4. Revocation of permit--Procedure. A prosecuting attorney, upon application of a law enforcement officer, may apply to the circuit court for an order to show cause why a person's permit to carry a concealed pistol should not be revoked. Upon order of the court, after hearing, the permit shall be revoked and the holder of the permit shall immediately surrender the permit to the sheriff of the county in which he resides.

Source: SL 1985, ch 190, § 14.



§ 23-7-8.5 Repealed.

23-7-8.5. Repealed by SL 2005, ch 124, § 3.



§ 23-7-8.6 List, record, or registry of privately owned firearms, owners of firearms, orholders of permits prohibited.

23-7-8.6. List, record, or registry of privately owned firearms, owners of firearms, or holders of permits prohibited. No state agency, political subdivision, official, agent, or employee of any state agency or political subdivision may knowingly keep or cause to be kept any list, record, or registry of privately owned firearms or any list, record, or registry of the owners of those firearms, or any list, record, or registry of holders of permits to carry a concealed pistol.

Source: SL 2005, ch 124, § 1; SL 2006, ch 133, § 2.



§ 23-7-8.7 Application of firearm confidentiality provisions.

23-7-8.7. Application of firearm confidentiality provisions. The provisions of § 23-7-8.6 do not apply to:

(1) Records of firearms that have been used in committing any crime;

(2) Permits to carry a concealed pistol records relating to any person who has been convicted of a felony;

(3) Records of the serial numbers of firearms that have been reported stolen that are retained for a period not in excess of ten days after such firearms are recovered and returned to the lawful owner. However, official documentation recording the theft of a recovered weapon may be maintained no longer than the balance of the year entered and two additional years;

(4) Firearm records that must be retained by firearm dealers under federal law, including copies of such records transmitted to law enforcement agencies;

(5) Any on duty law enforcement officer while conducting routine verification of the validity of a permit to carry a concealed pistol;

(6) The secretary of state for the issuance of concealed pistol permits pursuant to chapter 23-7 and any access reasonably necessary to verify information with regard to specific permits individually; and

(7) The preservation of the triplicate copy of the application for a permit to carry a concealed pistol by the authority issuing the permit as required by § 23-7-8.
Source: SL 2005, ch 124, § 2; SL 2009, ch 121, § 1.



§ 23-7-8.8 Law enforcement officer not restricted in performance of official duty underspecified circumstances.

23-7-8.8. Law enforcement officer not restricted in performance of official duty under specified circumstances. The provisions of §§ 23-7-8.6 to 23-7-8.9, inclusive, do not restrict any law enforcement officer in the performance of any official duty if the law enforcement officer is in the immediate physical presence of a permit holder who has either presented a permit to the officer or declared to the officer that he or she is a permit holder.

Source: SL 2005, ch 124, § 4.



§ 23-7-8.9 Retention of data by law enforcement officer limited.

23-7-8.9. Retention of data by law enforcement officer limited. The provisions of §§ 23-7-8.6 to 23-7-8.9, inclusive, do specifically prohibit any law enforcement officer from retaining any notes, data, or pieces of information, either collectively or individually, unless the retention of such notes, data, or pieces of information is pertinent to a specific ongoing investigation or prosecution.

Source: SL 2005, ch 124, § 5.



§ 23-7-8.10 Access restricted to application, record, or registry of holders of permits.

23-7-8.10. Access restricted to application, record, or registry of holders of permits. No state agency, political subdivision, official, agent, employee of any state agency or political subdivision, may knowingly release or permit access to any application, list, record or registry of applicants or holders of permits to carry a concealed pistol to any person except another law enforcement agency or the secretary of state.

Source: SL 2006, ch 133, § 1.



§ 23-7-9 Pistol to be delivered wrapped and unloaded--Violation as misdemeanor.

23-7-9. Pistol to be delivered wrapped and unloaded--Violation as misdemeanor. When a pistol is delivered, the pistol shall be securely wrapped and shall be unloaded. A pistol that is securely wrapped and delivered to a purchaser pursuant to this section is not a concealed weapon under § 22-14-9. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, §§ 21.0109, 21.9901; SDCL § 23-7-24; SL 1969, ch 89, § 2; SL 1972, ch 144, § 3; SL 1978, ch 169, § 18; SL 1985, ch 190, § 15; SL 2005, ch 122, § 1; SL 2009, ch 122, § 1.



§ 23-7-10 Repealed.

23-7-10. Repealed by SL 2009, ch 121, § 4.



§ 23-7-11 Regulation does not apply to sale of pistols at wholesale.

23-7-11. Regulation does not apply to sale of pistols at wholesale. Sections 23-7-7 to 23-7-12, inclusive, do not apply to sales at wholesale.

Source: SDC 1939, § 21.0109; SL 1985, ch 190, § 17.



§ 23-7-12 False information or false evidence of identity to secure pistol or permit asfelony.

23-7-12. False information or false evidence of identity to secure pistol or permit as felony. No person, in purchasing or otherwise securing delivery of a pistol or in applying for a permit to carry a concealed pistol, may give false information or offer false evidence of his identity. A violation of this section is a Class 6 felony.

Source: SDC 1939, §§ 21.0113, 21.9901; SDCL, § 23-7-24; SL 1969, ch 89, § 2; SL 1972, ch 144, § 3; SL 1978, ch 169, § 18; SL 1985, ch 190, § 18.



§ 23-7-13 to 23-7-17. Repealed.

23-7-13 to 23-7-17. Repealed by SL 1978, ch 169, §§ 12 to 16



§ 23-7-18 Sale of pistol by retail dealer--Restrictions--Misdemeanor.

23-7-18. Sale of pistol by retail dealer--Restrictions--Misdemeanor. No pistol shall be sold in violation of any provisions of this chapter, nor shall a pistol be sold under any circumstances unless the purchaser is personally known to the seller or shall present clear evidence of his identity. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, §§ 21.0111 (3), 21.9901; SDCL, § 23-7-24; SL 1969, ch 89, § 2; SL 1972, ch 144, § 3; SL 1978, ch 169, § 18.



§ 23-7-19 Repealed.

23-7-19. Repealed by SL 1985, ch 190, § 19



§ 23-7-20 Repealed.

23-7-20. Repealed by SL 1978, ch 169, § 17



§ 23-7-21 to 23-7-23. Repealed.

23-7-21 to 23-7-23. Repealed by SL 1976, ch 158, § 14-14



§ 23-7-24 Superseded.

23-7-24. Superseded and executed



§ 23-7-25 to 23-7-39. Repealed.

23-7-25 to 23-7-39. Repealed by SL 1976, ch 158, § 14-14



§ 23-7-40 , 23-7-41. Repealed.

23-7-40, 23-7-41. Repealed by SL 2011, ch 122, §§ 1, 2.



§ 23-7-42 Repealed.

23-7-42. Repealed by SL 1981, ch 185



§ 23-7-43 New serial number engraved or stamped on firearm.

23-7-43. New serial number engraved or stamped on firearm. Upon application by an owner of a firearm, the director of the Division of Criminal Investigation shall engrave or stamp a new serial number on any firearm on which the manufacturer's serial number has been changed, altered, removed, or obliterated.

Source: SL 1985, ch 190, § 1.



§ 23-7-44 Possession of pistols by minors prohibited--Misdemeanor.

23-7-44. Possession of pistols by minors prohibited--Misdemeanor. No person under the age of eighteen years may knowingly possess a pistol. A violation of this section is a Class 1 misdemeanor.

Source: SL 1994, ch 172, § 1.



§ 23-7-45 Exceptions to prohibition against possession of pistols by minors.

23-7-45. Exceptions to prohibition against possession of pistols by minors. The provisions of § 23-7-44 or to a criminal prosecution brought after transfer pursuant to chapter 26-11, do not apply to any minor who has the consent of the minor's parent or guardian to possess such pistol, and:

(1) That the minor was in the presence of the minor's parent or guardian;

(2) That the minor was on premises owned or leased by the minor or the minor's parent, guardian, or immediate family member;

(3) That the minor was in the presence of a licensed or accredited gun safety instructor; or

(4) That the pistol was being used for farming, ranching, hunting, trapping, target shooting, or gun safety instruction.
Source: SL 1994, ch 172, § 2.



§ 23-7-46 Prohibited transfer of firearms and ammunition to juveniles--Felony.

23-7-46. Prohibited transfer of firearms and ammunition to juveniles--Felony. No person may sell, transfer, give, loan, furnish, or deliver a firearm or firearm ammunition to any person under the age of eighteen years if such person knows or reasonably believes that the minor recipient of the transfer intended, at the time of transfer, to use the firearm or ammunition in the commission or attempted commission of a crime of violence as defined in subdivision 22-1-2(9). The affirmative defenses contained in chapter 23-7 do not apply to a prosecution under this section. A violation of this section is a Class 5 felony.

Source: SL 1994, ch 173.






Chapter 08 - Limitation Of Criminal Actions [Repealed]

CHAPTER 23-8

LIMITATION OF CRIMINAL ACTIONS [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 09 - Territorial Jurisdiction And Venue Of Prosecution [Repealed]

CHAPTER 23-9

TERRITORIAL JURISDICTION AND VENUE OF PROSECUTION [REPEALED]

[Repealed by SL 1978, ch 178, § 577; SL 1978, ch 185, § 19]



Chapter 10 - Persons Subject To Criminal Proceedings [Repealed]

CHAPTER 23-10

PERSONS SUBJECT TO CRIMINAL PROCEEDINGS [REPEALED]

[Repealed by SL 1978, ch 178, § 577; SL 1978, ch 185, § 19]



Chapter 11 - Riots And Resistance Of Process [Repealed]

CHAPTER 23-11

RIOTS AND RESISTANCE OF PROCESS [REPEALED]

[Repealed by SL 1976, ch 158, § 10-8]



Chapter 12 - Peace Bond [Repealed]

CHAPTER 23-12

PEACE BOND [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 13 - Prevention And Investigation Of Crimes

§ 23-13-1 Prevention of offenses by officers of justice--Methods.

23-13-1. Prevention of offenses by officers of justice--Methods. Public offenses may be prevented by the intervention of the officers of justice:

(1) By requiring security to keep the peace;

(2) By forming a police in municipalities, and by requiring their attendance in exposed places;

(3) By suppressing riots.
Source: SDC 1939 & Supp 1960, § 34.0102; SL 1992, ch 60, § 2.



§ 23-13-2 Prevention of offenses by officers of justice--Assistance by other persons.

23-13-2. Prevention of offenses by officers of justice--Assistance by other persons. When the officers of justice are authorized to act in the prevention of public offenses, other persons, who by their command act in their aid, are justified in so doing.

Source: SDC 1939 & Supp 1960, § 34.0102.



§ 23-13-3 Repealed.

23-13-3. Repealed by SL 1978, ch 185, § 19



§ 23-13-4 Enforcement of gambling laws--Duties of public officers.

23-13-4. Enforcement of gambling laws--Duties of public officers. It shall be the duty of all sheriffs, police officers, town marshals, constables, and other peace officers and the state's attorneys in each county and the deputies or assistants of any of them to cooperate in the enforcement of all the provisions of chapter 22-25.

Source: SDC 1939, § 24.0101.



§ 23-13-5 Neglect of gambling investigation and enforcement--Investigation andprosecution by attorney general.

23-13-5. Neglect of gambling investigation and enforcement--Investigation and prosecution by attorney general. The attorney general shall have authority and it shall be his duty whenever any peace officer or state's attorney of any county has neglected the investigation and enforcement of chapter 22-25, to make the investigations and complaints and conduct the prosecutions the same as the state's attorney might do, and for such services there shall be paid into the state treasury by the county where the offense was committed the sum of fifty dollars for each case so prosecuted and such sum shall be deducted from the salary of the state's attorney neglecting such duty.

Source: SDC 1939, § 24.0101.



§ 23-13-6 Neglect of gambling investigation and enforcement as petty offense.

23-13-6. Neglect of gambling investigation and enforcement as petty offense. Any public official referred to in §§ 23-13-4 and 23-13-5 who has knowledge sufficient to put an ordinary person on inquiry as to existence of any forms of gambling nuisance prohibited by this code and who fails thereafter diligently to secure and prepare the available evidence and to prosecute the violations found to exist, commits a petty offense.

Source: SDC 1939, § 24.9901; SL 1979, ch 150, § 29.



§ 23-13-7 Transcription and filing of testimony taken by prosecuting attorney.

23-13-7. Transcription and filing of testimony taken by prosecuting attorney. A prosecuting attorney may, whenever necessary in his investigations, have the testimony taken by him written out in questions and answers and filed with the papers in the case.

Source: SDC 1939 & Supp 1960, § 34.1505; SL 1978, ch 169, § 3.



§ 23-13-8 , 23-13-9. Repealed.

23-13-8, 23-13-9. Repealed by SL 1978, ch 171, §§ 10, 12



§ 23-13-10 Report to sheriff of gunshot wounds treated.

23-13-10. Report to sheriff of gunshot wounds treated. Any person treating any bullet wound, gunshot wound, powder burn, or any other injury arising from or caused by the discharge of any firearm, shall report such treatment to the sheriff of the county in which the wound is treated.

Source: SL 1967, ch 111, § 1; SL 1978, ch 169, § 4.



§ 23-13-11 Oral report of gunshot wound as soon as possible.

23-13-11. Oral report of gunshot wound as soon as possible. The report shall be made orally as soon as possible by any available means, to the sheriff of the county in which the wound is examined, dressed, or otherwise treated.

Source: SL 1967, ch 111, § 2; SL 1978, ch 169, § 5.



§ 23-13-12 Immunity from liability for report.

23-13-12. Immunity from liability for report. Any person making a report pursuant to §§ 23-13-10 and 23-13-11 shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed, and shall have the same immunity when participating in any judicial proceeding resulting from such report.

Source: SL 1967, ch 111, § 3; SL 1978, ch 169, § 6.



§ 23-13-13 Claim of confidential relation privilege prohibited.

23-13-13. Claim of confidential relation privilege prohibited. Any confidential relation privilege set forth in §§ 19-13-7 and 19-13-13 may not be claimed in any judicial proceeding relating to a report concerning an injury from a firearm made pursuant to §§ 23-13-10 and 23-13-11.

Source: SL 1967, ch 111, § 4; SL 1978, ch 169, § 7.



§ 23-13-14 Failure to report bullet wound--Misdemeanor.

23-13-14. Failure to report bullet wound--Misdemeanor. Any person described in § 23-13-10 who knowingly fails to make the reports required by §§ 23-13-10 and 23-13-11 is guilty of a Class 1 misdemeanor.

Source: SL 1967, ch 111, § 5; SL 1978, ch 169, § 8.



§ 23-13-15 , 23-13-16. Repealed.

23-13-15, 23-13-16. Repealed by SL 1978, ch 164, §§ 1, 3



§ 23-13-17 Repealed.

23-13-17. Repealed by SL 1979, ch 149, § 4






Chapter 13A - Interception Of Wire Or Oral Communications [Transferred And Repealed]

§ 23-13A-1 Transferred.

23-13A-1. Transferred to § 23A-35A-1



§ 23-13A-2 Repealed.

23-13A-2. Repealed by SL 1980, ch 181, § 1



§ 23-13A-3 , 23-13A-4. Transferred.

23-13A-3, 23-13A-4. Transferred to §§ 23A-35A-2, 23A-35A-3



§ 23-13A-5 Transferred.

23-13A-5. Transferred to § 23A-35A-5



§ 23-13A-6 to 23-13A-10. Transferred.

23-13A-6 to 23-13A-10. Transferred to §§ 23A-35A-15 to 23A-35A-19



§ 23-13A-11 Repealed.

23-13A-11. Repealed by SL 1980, ch 181, § 9






Chapter 14 - Coroner's Inquests

§ 23-14-1 Duty of coroner to inquire into cause of death.

23-14-1. Duty of coroner to inquire into cause of death. The coroner shall hold an inquest upon the dead bodies of such persons only as are supposed to have died by unlawful means.

Source: SDC 1939 & Supp 1960, § 34.1001.



§ 23-14-2 Repealed.

23-14-2. Repealed by SL 2003, ch 134, § 1



§ 23-14-3 Summons of jury for coroner's inquest.

23-14-3. Summons of jury for coroner's inquest. When the coroner has notice of the dead body of a person supposed to have died by unlawful means, found or being in his county, he shall issue a warrant to the sheriff of his county, requiring him to summon forthwith three electors having the qualifications of jurors of the county to appear before the coroner at a time and place named in the warrant. When the services of such sheriff cannot be conveniently procured, then the coroner may summon such electors from the bystanders, and any elector impaneled as juror shall be allowed the same fees as in cases before the circuit court.

Source: SDC 1939 & Supp 1960, § 34.1001; SL 1978, ch 171, § 2.



§ 23-14-4 Repealed.

23-14-4. Repealed by SL 1978, ch 171, § 3



§ 23-14-5 Bystander as juror--Juror failing to appear.

23-14-5. Bystander as juror--Juror failing to appear. If any juror fails to appear, the coroner shall cause the proper number to be summoned and returned from the bystanders and immediately proceed to impanel them.

Source: SDC 1939 & Supp 1960, § 34.1004.



§ 23-14-6 Repealed.

23-14-6. Repealed by SL 1978, ch 171, § 4



§ 23-14-7 Witnesses to be subpoenaed--Fees--Compelling attendance--Contempt.

23-14-7. Witnesses to be subpoenaed--Fees--Compelling attendance--Contempt. The coroner may issue subpoenas for witnesses or records, returnable forthwith or at such time and place as the coroner shall direct, and witnesses shall be allowed the same fees as in cases before a magistrate. The coroner has the same authority as a magistrate to enforce the attendance of witnesses and to punish them and jurors for contempt in disobeying the process.

Source: SDC 1939 & Supp 1960, § 34.1008; SL 1974, ch 153, § 42; SL 1998, ch 145, § 1.



§ 23-14-8 Repealed.

23-14-8. Repealed by SL 1978, ch 171, § 5



§ 23-14-9 Physician summoned to make examination--Compensation.

23-14-9. Physician summoned to make examination--Compensation. In any such inquisition by a coroner, when he or the jury deem it requisite, he may summon one or more physicians or surgeons to make an examination, and shall allow in such case a reasonable compensation instead of witness fees.

Source: SDC 1939 & Supp 1960, § 34.1007.



§ 23-14-9.1 Autopsy ordered by state's attorney, sheriff, or coroner.

23-14-9.1. Autopsy ordered by state's attorney, sheriff, or coroner. If a state's attorney or a sheriff or a coroner has reason to believe that a deceased person may have died in his or her jurisdiction by unlawful means, the state's attorney, sheriff, or coroner may order and direct a physician or surgeon to perform an autopsy. If in the public interest, the county coroner may order an autopsy on those deaths falling within the county coroner's jurisdiction mentioned in subdivisions 23-14-18(1) to (5), inclusive.

Source: SL 1951, ch 188, § 1; SDC Supp 1960, § 34.1015; SL 1961, ch 184, § 1; SL 1967, ch 103, § 2; SDCL § 23-13-8; SL 1978, ch 171, § 11; SL 1985, ch 191, § 4; SL 2009, ch 123, § 1.



§ 23-14-9.2 Autopsy fees--Coroner performing autopsy--County of residence to pay for autopsy.

23-14-9.2. Autopsy fees--Coroner performing autopsy--County of residence to pay for autopsy. A physician or surgeon appointed under § 23-14-9.1 shall receive a reasonable fee for his services to be ascertained and approved by the board of county commissioners and paid out of the general fund of the county. If the coroner is a physician or surgeon, he may personally perform such autopsy; and he shall receive a reasonable fee for his services to be ascertained and approved by the board of county commissioners and paid out of the general fund of the county. If the death or autopsy occurs in a county other than the decedents' county of residence, the county of residence shall reimburse the county where the autopsy occurred for the cost of the autopsy, provided that the county of residence either requested the autopsy or is the site where the accident or injury leading to the death occurred.

Source: SL 1951, ch 188, § 1; SDC Supp 1960, § 34.1015; SL 1961, ch 184, § 1; SL 1967, ch 103, § 2; SDCL, § 23-13-9; SL 1978, ch 171, § 13; SL 1987, ch 172.



§ 23-14-10 Testimony in writing--Subscribing by witnesses.

23-14-10. Testimony in writing--Subscribing by witnesses. The testimony shall be reduced to writing under the coroner's order, and be subscribed by the witnesses.

Source: SDC 1939 & Supp 1960, § 34.1009.



§ 23-14-11 Repealed.

23-14-11. Repealed by SL 1978, ch 171, § 6



§ 23-14-12 Inquest not made public until arrest directed.

23-14-12. Inquest not made public until arrest directed. If the inquisition find that a crime has been committed on the deceased, and name the person whom the jury believe committed it, the inquest shall not be made public until after the arrest directed in § 23-14-13.

Source: SDC 1939 & Supp 1960, § 34.1011.



§ 23-14-13 Arrest of person charged--Coroner's warrant.

23-14-13. Arrest of person charged--Coroner's warrant. If the person charged is present the coroner may order his arrest by a law enforcement officer or any other person present, and shall then make a warrant requiring the law enforcement officer or other person to take him before a committing magistrate. If the person charged is not present, and the coroner believes he can be taken, the coroner may issue a warrant to the law enforcement officers of the county, requiring them to arrest the person and take him before a committing magistrate.

Source: SDC 1939 & Supp 1960, § 34.1012; SL 1978, ch 171, § 7.



§ 23-14-14 Coroner's warrant equal to magistrate's warrant--Proceedings as on complaint.

23-14-14. Coroner's warrant equal to magistrate's warrant--Proceedings as on complaint. The warrant of a coroner in such case shall be of equal authority with that of a committing magistrate, and when the person charged is brought before the committing magistrate the same proceedings shall be had as in other cases started by a complaint, and he shall be dealt with in the usual form of criminal cases.

Source: SDC 1939 & Supp 1960, § 34.1013; SL 1978, ch 171, § 8.



§ 23-14-15 Recitals in coroner's warrant--Foundation for commitment proceedings.

23-14-15. Recitals in coroner's warrant--Foundation for commitment proceedings. The warrant of the coroner shall recite substantially the transactions before him, and the verdict of the jury of inquest leading to the arrest, and such warrant shall be sufficient foundation for the proceedings of the committing magistrate instead of a complaint.

Source: SDC 1939 & Supp 1960, § 34.1013; SL 1978, ch 171, § 9.



§ 23-14-16 Papers returned to circuit court.

23-14-16. Papers returned to circuit court. The coroner shall then return to the circuit court the inquisition, the written evidence, and a list of the witnesses who testified to material matters.

Source: SDC 1939 & Supp 1960, § 34.1014.



§ 23-14-17 Forms to be promulgated--Publication--Effect of forms.

23-14-17. Forms to be promulgated--Publication--Effect of forms. The attorney general shall promulgate forms, pursuant to chapter 1-26, implementing this chapter. The code commission shall publish such forms as an appendix to this chapter when it publishes the pocket parts or revised volumes of the South Dakota Codified Laws. Such forms shall be illustrative and not mandatory.

Source: SL 1978, ch 171, § 14.



§ 23-14-18 Deaths to be investigated by coroner.

23-14-18. Deaths to be investigated by coroner. The county coroner shall investigate any human death if a determination of the cause and manner of death is in the public interest. Nothing in the provisions of this section, § 23-14-9.1, 23-14-19, 23-14-20, 34-26-2, 34-26-5, or 34-26-14 supersedes the obligation of any county sheriff to pursue and apprehend all felons pursuant to § 7-12-1. Deaths which are in the public interest, without limitation, are:

(1) All deaths by unnatural means or if there is a suspicion of unnatural means, including all deaths of accidental, homicidal, suicidal, and undetermined manner, regardless of suspected criminal involvement in the death;

(2) All deaths where the identity of the victim is unknown or the body is unclaimed;

(3) All deaths of inmates of any state, county, or municipally operated correctional facility, mental institution, or special school;

(4) All deaths believed to represent a public health hazard;

(5) At the discretion of the coroner, all deaths of children under two years of age resulting from an unknown cause or if the circumstances surrounding the death indicate that sudden infant death syndrome may be the cause of death; and

(6) All natural deaths if the decedent is not under the care of a physician, physician's assistant, or nurse practitioner or if the decedent's physician, physician's assistant, or nurse practitioner does not feel qualified to sign the death certificate. However, the lack of an attending physician may not be construed to require an investigation or autopsy solely because the decedent was under treatment by prayer or spiritual means alone in accordance with the tenets and practices of a recognized church or religious denomination.
Source: SL 1985, ch 191, § 1; SL 1990, ch 170, § 2; SL 1991, ch 198, § 1.



§ 23-14-18.1 Designation of special death investigators.

23-14-18.1. Designation of special death investigators. The secretary of health may designate physicians, physician's assistants, or nurse practitioners with competency in the field of forensic pathology as special death investigators.

Source: SL 1989, ch 204, § 1; SL 1991, ch 198, § 2.



§ 23-14-18.2 Jurisdiction and duties of special death investigators.

23-14-18.2. Jurisdiction and duties of special death investigators. At the request of a county coroner having jurisdiction over a dead body, or at the request of a state's attorney in deaths which may have occurred by unlawful means, the special death investigator may directly assume jurisdiction over any dead body when determination of the cause and manner of death may be in the public interest, with the same duties and responsibilities as a county coroner. With the concurrence of the county coroner, a special death investigator may issue subpoenas for witnesses or records pertaining to deaths investigated pursuant to § 23-14-18.

Source: SL 1989, ch 204, § 2; SL 1998, ch 145, § 2.



§ 23-14-18.3 Investigation of uncertified deaths.

23-14-18.3. Investigation of uncertified deaths. The secretary of health may direct a special death investigator to investigate and certify deaths remaining uncertified for more than three months after the death occurred or was reported.

Source: SL 1989, ch 204, § 3.



§ 23-14-18.4 Compensation of special death investigators.

23-14-18.4. Compensation of special death investigators. The special death investigator shall be compensated only by the agency requesting his services on a direct fee-for-service basis.

Source: SL 1989, ch 204, § 4.



§ 23-14-19 Joint custody of dead bodies and effects--Movement prohibited--Violation asmisdemeanor.

23-14-19. Joint custody of dead bodies and effects--Movement prohibited--Violation as misdemeanor. As to any death, the cause and manner of which is in the public interest, the county coroner and law enforcement agency exercising investigative control over such death shall jointly take charge of and exercise complete control over all dead bodies and all effects affixed thereto to determine the physiological cause of death. The investigating law enforcement officers, including the state's attorney or attorney general shall have control over all other elements of evidence demonstrating a potential criminal circumstance of death. No dead body subject to control by the coroner having investigative control may be moved from the scene of death without the coroner's permission unless the body directly obstructs a public transportation right-of-way or poses an immediate health hazard. No dead body subject to coroner control under this section may be embalmed without the express authority of the investigating coroner. A violation of this section is a Class 2 misdemeanor.

Source: SL 1985, ch 191, § 2.



§ 23-14-20 Certificate prepared by coroner.

23-14-20. Certificate prepared by coroner. The county coroner shall prepare a medical certificate in conformance with chapter 34-25 for all deaths over which he assumes jurisdiction.

Source: SL 1985, ch 191, § 3.






Chapter 15 - Search Warrant [Repealed]

CHAPTER 23-15

SEARCH WARRANT [REPEALED]

[Repealed by SL 1978, ch 178, § 577; SL 1978, ch 185, § 19]



Chapter 16 - Disposition Of Property Seized [Repealed]

CHAPTER 23-16

DISPOSITION OF PROPERTY SEIZED [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 17 - Destruction Of Gambling Devices [Repealed]

CHAPTER 23-17

DESTRUCTION OF GAMBLING DEVICES [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 18 - Suppression Of Obscene Objects [Repealed]

CHAPTER 23-18

SUPPRESSION OF OBSCENE OBJECTS [REPEALED]

[Repealed by SL 1968, ch 29, § 16]



Chapter 19 - Complaints And Preliminary Information [Repealed]

CHAPTER 23-19

COMPLAINTS AND PRELIMINARY INFORMATION [REPEALED]

[Repealed by SL 1978, ch 164, § 5; SL 1978, ch 178, § 577]



Chapter 20 - Filing Of Information [Repealed]

CHAPTER 23-20

FILING OF INFORMATION [REPEALED]

[Repealed by SL 1978, ch 164, § 7; SL 1978, ch 178, § 577]



Chapter 21 - Warrants For Arrest [Repealed]

CHAPTER 23-21

WARRANTS FOR ARREST [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 22 - Arrest And Delivery To Magistrate [Repealed]

CHAPTER 23-22

ARREST AND DELIVERY TO MAGISTRATE [REPEALED]

[Repealed by SL 1978, ch 178, § 577; SL 1978, ch 185, § 19]



Chapter 23 - Arrests By Officers Of Other States [Repealed]

CHAPTER 23-23

ARRESTS BY OFFICERS OF OTHER STATES [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 24 - Extradition Proceedings

§ 23-24-1 Definition of terms.

23-24-1. Definition of terms. Where appearing in this chapter, the term "Governor" includes any person performing the functions of Governor by authority of the law of this state. The term "executive authority" includes the Governor, and any person performing the functions of Governor in a state other than this state, and the term "state," referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States of America.

Source: SDC 1939, § 34.1701; SL 1953, ch 200, § 1.



§ 23-24-2 Fugitives from other states--Governor to cause arrest and delivery.

23-24-2. Fugitives from other states--Governor to cause arrest and delivery. Subject to the provisions of this chapter, the provisions of the Constitution of the United States controlling, and any and all acts of Congress enacted in pursuance thereof, it is the duty of the Governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.

Source: SDC 1939, § 34.1702; SL 1953, ch 200, § 2.



§ 23-24-3 Form of demand for extradition to another state.

23-24-3. Form of demand for extradition to another state. No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing alleging, except in cases arising under § 23-24-7, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation, or parole. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.

Source: SDC 1939, § 34.1703; SL 1953, ch 200, § 3.



§ 23-24-4 Investigation by Governor.

23-24-4. Investigation by Governor. When a demand shall be made upon the Governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon the attorney general or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.

Source: SDC 1939, § 34.1704; SL 1953, ch 200, § 4.



§ 23-24-5 Agreement for return of fugitive to this state after trial or sentence in another state.

23-24-5. Agreement for return of fugitive to this state after trial or sentence in another state. When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the Governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated.

Source: SL 1953, ch 200, § 5; SDC Supp 1960, § 34.1705.



§ 23-24-6 Fugitive from another state who departed therefrom involuntarily.

23-24-6. Fugitive from another state who departed therefrom involuntarily. The Governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in §§ 23-24-29 to 23-24-32, inclusive, with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.

Source: SL 1953, ch 200, § 5; SDC Supp 1960, § 34.1705.



§ 23-24-7 Fugitive from another state who was absent therefrom at the time of the commissionof the crime.

23-24-7. Fugitive from another state who was absent therefrom at the time of the commission of the crime. The Governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in § 23-24-3 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this chapter not otherwise inconsistent, shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

Source: SDC 1939, § 34.1706; SL 1953, ch 200, § 6.



§ 23-24-8 Governor's warrant of arrest--Issuance--Recitals.

23-24-8. Governor's warrant of arrest--Issuance--Recitals. If the Governor decides that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.

Source: SDC 1939, § 34.1707; SL 1953, ch 200, § 7.



§ 23-24-9 Manner and place of execution.

23-24-9. Manner and place of execution. The Governor's warrant of arrest shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this chapter to the duly authorized agent of the demanding state.

Source: SDC 1939, § 34.1708; SL 1953, ch 200, § 8.



§ 23-24-10 Authority of arresting officer.

23-24-10. Authority of arresting officer. Every such peace officer or other person empowered to make the arrest, shall have the same authority, in arresting the accused, to command assistance therein, as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.

Source: SDC 1939, § 34.1709; SL 1953, ch 200, § 9.



§ 23-24-11 Rights of accused person before delivery to agent for extradition--Violation asmisdemeanor.

23-24-11. Rights of accused person before delivery to agent for extradition--Violation as misdemeanor. No person arrested on a Governor's warrant shall be delivered to the agent appointed to receive him until he has been first taken to a judge of the circuit court in this state, who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel. Any officer who delivers to the agent for extradition of the demanding state a person in his custody under the Governor's warrant, in intentional disobedience of this section is guilty of a Class 2 misdemeanor.

Source: SDC 1939, §§ 34.1710, 34.9907; SL 1953, ch 200, §§ 10, 11; SDC Supp 1960, § 34.9908; SL 1979, ch 150, § 30.



§ 23-24-12 Application for habeas corpus to test legality of arrest.

23-24-12. Application for habeas corpus to test legality of arrest. If a prisoner taken before a judge pursuant to § 23-24-11 or his counsel shall state that he or they desire to test the legality of his arrest, the judge of such court of record shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the said agent of the demanding state.

Source: SDC 1939, § 34.1710; SL 1953, ch 200, § 10.



§ 23-24-13 Confinement in jail when necessary.

23-24-13. Confinement in jail when necessary. The officer or persons executing the Governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail of any county or first or second class municipality through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping.

Source: SDC 1939, § 34.1711; SL 1953, ch 200, § 12; SL 1992, ch 60, § 2.



§ 23-24-14 Taking prisoner from another state to demanding state through this state--Confinement in jail.

23-24-14. Taking prisoner from another state to demanding state through this state--Confinement in jail. The officer or agent of a demanding state to whom a prisoner may have been delivered following the extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or first or second class municipality through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping; provided, however, that such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state.

Source: SL 1953, ch 200, § 12; SDC Supp 1960, § 34.1711; SL 1992, ch 60, § 2.



§ 23-24-15 Arrest prior to requisition.

23-24-15. Arrest prior to requisition. Whenever any person within this state shall be charged on the oath of any credible person before any judge or magistrate of this state with the commission of any crime in any other state and, except in cases arising under § 23-24-7, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation, or parole, or whenever complaint shall have been made before any judge or magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under § 23-24-7, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation, or parole and is believed to be in this state, the judge or magistrate shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this state, and to bring him before the same or any other judge, magistrate, or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

Source: SDC 1939, § 34.1712; SL 1953, ch 200, § 13.



§ 23-24-16 Arrest without a warrant.

23-24-16. Arrest without a warrant. The arrest of a person may be lawfully made also by any peace officer or a private person, without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year, but when so arrested the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against him under oath setting forth the ground for the arrest as in § 23-24-15; and thereafter his answer shall be heard as if he had been arrested on a warrant.

Source: SDC 1939, § 34.1713; SL 1953, ch 200, § 14.



§ 23-24-17 Commitment to await requisition.

23-24-17. Commitment to await requisition. If from the examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under § 23-24-7, that he has fled from justice, the judge or magistrate must, by a warrant reciting the accusation, commit him to the county jail for such a time not exceeding thirty days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused give bail as provided in § 23-24-18, or until he shall be legally discharged.

Source: SDC 1939, § 34.1714; SL 1953, ch 200, § 15.



§ 23-24-18 Bail pending proceedings--Conditions of bond.

23-24-18. Bail pending proceedings--Conditions of bond. Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or magistrate in this state may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond, and for his surrender, to be arrested upon the warrant of the Governor of this state.

Source: SDC 1939, § 34.1715; SL 1953, ch 200, § 16.



§ 23-24-19 Failure to arrest under Governor's warrant within specified time--Discharge orrecommitment--New bail.

23-24-19. Failure to arrest under Governor's warrant within specified time--Discharge or recommitment--New bail. If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant or bond, a judge or magistrate may discharge him or may recommit him for a further period not to exceed sixty days, or a judge or magistrate judge may again take bail for his appearance and surrender as provided in § 23-24-18, but within a period not to exceed sixty days after the date of such new bond.

Source: SDC 1939, § 34.1716; SL 1953, ch 200, § 17.



§ 23-24-20 Forfeiture of bail.

23-24-20. Forfeiture of bail. If a prisoner is admitted to bail, and fails to appear and surrender himself according to the conditions of his bond, the judge, or magistrate by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he be within this state. Recovery may be had on such bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this state.

Source: SDC 1939, § 34.1717; SL 1953, ch 200, § 18.



§ 23-24-21 Persons under criminal prosecution in this state at time of requisition.

23-24-21. Persons under criminal prosecution in this state at time of requisition. If a criminal prosecution has been instituted against such person under the laws of this state and is still pending the Governor, in his discretion, either may surrender him on demand of the executive authority of another state or hold him until he has been tried and discharged or convicted and punished in this state.

Source: SDC 1939, § 34.1718; SL 1953, ch 200, § 19.



§ 23-24-22 Identifying prisoner as the person charged with the crime--No other inquiryconcerning guilt.

23-24-22. Identifying prisoner as the person charged with the crime--No other inquiry concerning guilt. The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as provided by § 23-24-3 shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime.

Source: SDC 1939, § 34.1719; SL 1953, ch 200, § 20.



§ 23-24-23 Governor may recall warrant or issue alias.

23-24-23. Governor may recall warrant or issue alias. The Governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.

Source: SDC 1939, § 34.1720; SL 1953, ch 200, § 21.



§ 23-24-24 Written waiver of extradition proceedings.

23-24-24. Written waiver of extradition proceedings. Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation or parole may waive the issuance and service of the warrant provided for in §§ 23-24-8 and 23-24-9 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that he consents to return to the demanding state; provided, however, that before such waiver shall be executed or subscribed by such person it shall be the duty of such judge to inform such person of his rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in § 23-24-12.

Source: SL 1953, ch 200, § 25; SDC Supp 1960, § 34.1724.



§ 23-24-25 Consent to return to demanding state--Execution--Filing--Effect.

23-24-25. Consent to return to demanding state--Execution--Filing--Effect. If and when consent under § 23-24-24 has been duly executed it shall forthwith be forwarded to the Office of the Governor of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent.

Source: SL 1953, ch 200, § 25; SDC Supp 1960, § 34.1724.



§ 23-24-26 Voluntary return without formality.

23-24-26. Voluntary return without formality. Nothing in § 23-24-24 or 23-24-25 shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights, or duties of the officers of the demanding state or of this state.

Source: SL 1953, ch 200, § 25; SDC Supp 1960, § 34.1724.



§ 23-24-27 Nonwaiver by this state.

23-24-27. Nonwaiver by this state. Nothing in this chapter contained shall be deemed to constitute a waiver by this state of its right, power, or privilege to try such demanded person for crime committed within this state, or of its right, power, or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence, or punishment for any crime committed within this state, nor shall any proceedings had under this chapter which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges, or jurisdiction in any way whatsoever.

Source: SL 1953, ch 200, § 26; SDC Supp 1960, § 34.1725.



§ 23-24-28 Fugitives from this state--Governor to issue warrant.

23-24-28. Fugitives from this state--Governor to issue warrant. Whenever the Governor of this state shall demand a person charged with crime or with escaping from confinement or breaking the terms of his bail, probation, or parole in this state, from the executive authority of any other state, or from the Chief Justice or an associate justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant under the seal of this state, to some agent, commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this state in which the offense was committed.

Source: SDC 1939, § 34.1721; SL 1953, ch 200, § 22.



§ 23-24-29 Application for Governor's requisition from another state--Person charged withcrime--Contents--Certification by prosecuting attorney.

23-24-29. Application for Governor's requisition from another state--Person charged with crime--Contents--Certification by prosecuting attorney. When the return to this state of a person charged with a crime in this state is required, the prosecuting attorney shall present to the Governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place, and circumstances of its commission, the state in which he is believed to be, including the location of the accused therein at the time the application is made and certifying that, in the opinion of the said prosecuting attorney the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

Source: SDC 1939, § 34.1722; SL 1953, ch 200, § 23; SDC Supp 1960, § 34.1722 (1).



§ 23-24-30 Person convicted of escaping or violating bail, probation or parole--Application forrequisition, by whom made, contents.

23-24-30. Person convicted of escaping or violating bail, probation or parole--Application for requisition, by whom made, contents. When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of his bail, probation, or parole, the prosecuting attorney of the county in which the offense was committed, the Board of Pardons and Paroles, or the warden of the institution or sheriff of the county, from which escape was made, shall present to the Governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement, or of the breach of the terms of his bail, probation, or parole, the state in which he is believed to be, including the location of the person therein at the time application is made.

Source: SL 1953, ch 200, § 23; SDC Supp 1960, § 34.1722 (2).



§ 23-24-31 Application for Governor's requisition--Verification--Accompanying documents.

23-24-31. Application for Governor's requisition--Verification--Accompanying documents. An application under § 23-24-29 or 23-24-30 shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge or magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The prosecuting officer, Board of Pardons and Paroles, warden, or sheriff may also attach such further affidavits and other documents in duplicate as he or it shall deem proper to be submitted with such application.

Source: SDC 1939, § 34.1722; SL 1953, ch 200, § 23; SDC Supp 1960, § 34.1722 (3).



§ 23-24-32 Disposition of copies of application and accompanying documents.

23-24-32. Disposition of copies of application and accompanying documents. One copy of the application described in § 23-24-31, with the action of the Governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information, and affidavits, or of the judgment of conviction or of the sentence shall be filed in the Office of the Secretary of State to remain of record in that office. The other copies of all papers shall be forwarded with the Governor's requisition.

Source: SDC 1939, § 34.1722; SL 1953, ch 200, § 23; SDC Supp 1960, § 34.1722 (3).



§ 23-24-33 Immunity from civil process.

23-24-33. Immunity from civil process. A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which he is being or has been returned, until he has been convicted in the criminal proceeding, or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.

Source: SDC 1939, § 34.1724; SL 1953, ch 200, § 24; SDC Supp 1960, § 34.1723.



§ 23-24-34 No immunity as to prosecution for other crimes.

23-24-34. No immunity as to prosecution for other crimes. After a person has been brought back to this state by, or after waiver of extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.

Source: SDC 1939, § 34.1725; SL 1953, ch 200, § 27; SDC Supp 1960, § 34.1726.



§ 23-24-35 Compensation in extradition cases--Authorization by Governor required--Unauthorized asking or receiving as misdemeanor--Officer defined.

23-24-35. Compensation in extradition cases--Authorization by Governor required--Unauthorized asking or receiving as misdemeanor--Officer defined. Any officer of this state who asks or receives any compensation, fee, or reward of any kind for any service rendered or expense incurred in procuring from the Governor of this state a demand on the executive authority of a state or territory of the United States, or on a foreign government, for the surrender of a fugitive from justice, or for any service rendered or expense incurred in procuring the surrender of such fugitive, for conveying him to this state, or for detaining him therein, except when requested by the Governor of this state, and on an account audited and paid out of the state treasury, is guilty of a Class 2 misdemeanor.

The term "officer" in this section means any executive or administrative officer of the State of South Dakota or any officer of any county, municipality, township, school district, district, board, bureau, commission, department, or other body or office, exercising executive or administrative powers as part of the government, or any arm of the government, of the State of South Dakota.

Source: SDC 1939, §§ 13.1101, 13.1113; SL 1979, ch 150, § 31; SL 1992, ch 60, § 2.



§ 23-24-36 Custody and restraint of person in South Dakota by agent of foreign state.

23-24-36. Custody and restraint of person in South Dakota by agent of foreign state. Any peace officer or extradition agent of another state bringing any person within this state or transporting such person through the state under a warrant of arrest or extradition warrant issued in another state or the officer of any penal institution of another state conveying or transporting a prisoner of such institution into or through this state shall have the same authority as to the custody and restraint of such person while in the State of South Dakota as duly constituted peace officers of this state have in making an arrest under the process issued by the courts of this state or under the laws of this state.

Source: SL 1923, ch 187; SDC 1939 & Supp 1960, § 34.1625.



§ 23-24-37 Uniformity of interpretation.

23-24-37. Uniformity of interpretation. The provisions of this chapter shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it.

Source: SL 1953, ch 200, § 28; SDC Supp 1960, § 34.1727.



§ 23-24-38 Severability of provisions.

23-24-38. Severability of provisions. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

Source: SL 1953, ch 200, § 29; SDC Supp 1960, § 34.1728.



§ 23-24-39 Citation of uniform provision.

23-24-39. Citation of uniform provision. Sections 23-24-1 to 23-24-34, inclusive, may be cited as the Uniform Criminal Extradition Act.

Source: SL 1953, ch 200, § 30; SDC Supp 1960, § 34.1729.






Chapter 24A - Interstate Agreement On Detainers

§ 23-24A-1 Findings, policy, and purpose of party states.

23-24A-1. Findings, policy, and purpose of party states. The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations, or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations, or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

Source: SL 1972, ch 150, § 1.



§ 23-24A-2 Definition of terms.

23-24A-2. Definition of terms. Terms as used in this agreement mean:

(1) "Appropriate court," with reference to the courts of this state, any court with criminal jurisdiction in the matter involved;

(2) "Detainer," any written instrument lodged by an appropriate prosecuting authority having a lawful basis therefor against a prisoner to make disposition of an extraditable offense upon his release from present custody;

(3) "Receiving state," the state in which trial is to be had on an indictment, information, or complaint pursuant to §§ 23-24A-3 to 23-24A-14, inclusive;

(4) "Sending state," a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to § 23-24A-3 or at the time that a request for custody or availability is initiated pursuant to § 23-24A-12;

(5) "State," a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the commonwealth of Puerto Rico.
Source: SL 1972, ch 150, § 2.



§ 23-24A-3 Notice by prisoner of place of imprisonment and request for final disposition--Timefor trial--Continuance.

23-24A-3. Notice by prisoner of place of imprisonment and request for final disposition--Time for trial--Continuance. Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information, or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information, or complaint: provided that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

Source: SL 1972, ch 150, § 3.



§ 23-24A-4 Prisoner to be informed of detainer and right to final disposition.

23-24A-4. Prisoner to be informed of detainer and right to final disposition. The warden, commissioner of corrections, or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information, or complaint on which the detainer is based.

Source: SL 1972, ch 150, § 5.



§ 23-24A-5 Prisoner's notice and request delivered to custodial officer--Forwarding toprosecuting officials.

23-24A-5. Prisoner's notice and request delivered to custodial officer--Forwarding to prosecuting officials. The written notice and request for final disposition referred to in § 23-24A-3 shall be given or sent by the prisoner to the warden, commissioner of corrections, or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

Source: SL 1972, ch 150, § 4.



§ 23-24A-6 Certificate of custodial official to accompany prisoner's request for final disposition--Contents.

23-24A-6. Certificate of custodial official to accompany prisoner's request for final disposition--Contents. The request of the prisoner referred to in § 23-24A-3 shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

Source: SL 1972, ch 150, § 3.



§ 23-24A-7 Notice by custodial officer to prosecuting officers and courts of prisoner's request forfinal disposition.

23-24A-7. Notice by custodial officer to prosecuting officers and courts of prisoner's request for final disposition. The warden, commissioner of corrections, or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this section shall be accompanied by copies of the prisoner's written notice, request, and the certificate.

Source: SL 1972, ch 150, § 6.



§ 23-24A-8 Request for final disposition as waiver of extradition--Consent to court appearance--Concurrent sentence.

23-24A-8. Request for final disposition as waiver of extradition--Consent to court appearance--Concurrent sentence. Any request for final disposition made by a prisoner pursuant to § 23-24A-3 shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of § 23-24A-10, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this section shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

Source: SL 1972, ch 150, § 8.



§ 23-24A-9 Escape voids request for final disposition.

23-24A-9. Escape voids request for final disposition. Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in § 23-24A-3 shall void the request.

Source: SL 1972, ch 150, § 9.



§ 23-24A-10 Request for disposition includes all untried accusations.

23-24A-10. Request for disposition includes all untried accusations. Any request for final disposition made by a prisoner pursuant to § 23-24A-3 shall operate as a request for final disposition of all untried indictments, informations, or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed.

Source: SL 1972, ch 150, § 6.



§ 23-24A-11 Dismissal of accusations not tried before return to place of imprisonment.

23-24A-11. Dismissal of accusations not tried before return to place of imprisonment. If trial is not had on any indictment, information, or complaint contemplated by § 23-24A-3 or 23-24A-10 prior to the return of the prisoner to the original place of imprisonment, such indictment, information, or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Source: SL 1972, ch 150, § 7.



§ 23-24A-12 State's request for temporary custody and availability--Approval by court ofrequesting state--Time for action by Governor of sending state--Notice to prisoner.

23-24A-12. State's request for temporary custody and availability--Approval by court of requesting state--Time for action by Governor of sending state--Notice to prisoner. The appropriate officer of the jurisdiction in which an untried indictment, information, or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with § 23-24A-17 upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated: provided that the court having jurisdiction of such indictment, information, or complaint shall have duly approved, recorded, and transmitted the request: and provided further that there shall be a period of thirty days after receipt by the appropriate authorities before the request be honored, within which period the Governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner; and, the prisoner shall receive immediate notice of a request and shall be informed of his right to petition the Governor of the sending state to disapprove the request.

Source: SL 1972, ch 150, § 10.



§ 23-24A-13 Custodial officer's certificate as to terms of imprisonment--Contents--Notice to otheragencies in requesting state.

23-24A-13. Custodial officer's certificate as to terms of imprisonment--Contents--Notice to other agencies in requesting state. Upon receipt of the officer's written request as provided in § 23-24A-12, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

Source: SL 1972, ch 150, § 11.



§ 23-24A-14 Time for trial after return to requesting state--Continuance.

23-24A-14. Time for trial after return to requesting state--Continuance. In respect of any proceeding made possible by §§ 23-24A-12 and 23-24A-13, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

Source: SL 1972, ch 150, § 12.



§ 23-24A-15 Tolling of time periods for trial.

23-24A-15. Tolling of time periods for trial. In determining the duration and expiration dates of the time periods provided in §§ 23-24A-3 and 23-24A-14, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

Source: SL 1972, ch 150, § 23.



§ 23-24A-16 Right of prisoner to contest legality of delivery.

23-24A-16. Right of prisoner to contest legality of delivery. Nothing contained in § 23-24A-12, 23-24A-13, or 23-24A-14 shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in § 23-24A-12, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

Source: SL 1972, ch 150, § 13.



§ 23-24A-17 Delivery of temporary custody by sending state--Offer to accompany prisoner'srequest for final disposition--Federal prisoner.

23-24A-17. Delivery of temporary custody by sending state--Offer to accompany prisoner's request for final disposition--Federal prisoner. In response to a request made under § 23-24A-3 or 23-24A-12, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information, or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in § 23-24A-3. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

Source: SL 1972, ch 150, § 15.



§ 23-24A-18 Documents required of officer accepting temporary custody.

23-24A-18. Documents required of officer accepting temporary custody. The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information, or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.
Source: SL 1972, ch 150, § 16.



§ 23-24A-19 Duty of custodial officer to give over person of inmate.

23-24A-19. Duty of custodial officer to give over person of inmate. It shall be lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this state to give over the person of any inmate thereof whenever so required by the operation of the agreement on detainers.

Source: SL 1972, ch 150, § 31.



§ 23-24A-20 Limitation on purpose of temporary custody--Type of jail used for prisoner.

23-24A-20. Limitation on purpose of temporary custody--Type of jail used for prisoner. The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations, or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for this attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

Source: SL 1972, ch 150, § 18.



§ 23-24A-21 Escape while in another state.

23-24A-21. Escape while in another state. Escape from custody while in another state pursuant to the agreement on detainers shall constitute an offense against the laws of this state to the same extent and degree as an escape from the institution in which the prisoner was confined immediately prior to having been sent to another state pursuant to the provisions of the agreement on detainers and shall be punishable in the same manner as an escape from said institution.

Source: SL 1972, ch 150, § 30.



§ 23-24A-22 Dismissal of accusation on failure to accept custody or try case--Detainer void.

23-24A-22. Dismissal of accusation on failure to accept custody or try case--Detainer void. If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information, or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in § 23-24A-3 or 23-24A-14, the appropriate court of the jurisdiction where the indictment, information, or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

Source: SL 1972, ch 150, § 17.



§ 23-24A-23 Running of sentence during temporary custody--Good time earned.

23-24A-23. Running of sentence during temporary custody--Good time earned. During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

Source: SL 1972, ch 150, § 20.



§ 23-24A-24 Prisoner deemed in custody and jurisdiction of sending state--Escape from temporarycustody.

23-24A-24. Prisoner deemed in custody and jurisdiction of sending state--Escape from temporary custody. For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

Source: SL 1972, ch 150, § 21.



§ 23-24A-25 Responsibilities of receiving state--Supplementary agreement for allocation of costsand responsibilities--Internal relationships in state not altered.

23-24A-25. Responsibilities of receiving state--Supplementary agreement for allocation of costs and responsibilities--Internal relationships in state not altered. From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations, or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping, and returning the prisoner. The provisions of this section shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies, and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Source: SL 1972, ch 150, § 22.



§ 23-24A-26 Dismissal of accusation not tried before return to imprisonment.

23-24A-26. Dismissal of accusation not tried before return to imprisonment. If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to § 23-24A-27, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Source: SL 1972, ch 150, § 14.



§ 23-24A-27 Return of prisoner to sending state.

23-24A-27. Return of prisoner to sending state. At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

Source: SL 1972, ch 150, § 19.



§ 23-24A-28 Mentally ill persons not covered.

23-24A-28. Mentally ill persons not covered. No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

Source: SL 1972, ch 150, § 24.



§ 23-24A-29 Habitual offenders law not covered.

23-24A-29. Habitual offenders law not covered. Nothing in this chapter or in the agreement on detainers shall be construed to require the application of the habitual offenders law to any person on account of any conviction had in a proceeding brought to final disposition by reason of the use of said agreement.

Source: SL 1972, ch 150, § 29.



§ 23-24A-30 Designation of officer in party states to implement agreement.

23-24A-30. Designation of officer in party states to implement agreement. Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Source: SL 1972, ch 150, § 25.



§ 23-24A-31 Attorney general as central administrator or information agent--Rules and regulationssubject to administrative procedure law.

23-24A-31. Attorney general as central administrator or information agent--Rules and regulations subject to administrative procedure law. The attorney general shall serve as central administrator or information agent for the agreement on detainers. In promulgating rules and regulations under § 23-24A-30, the attorney general shall do so pursuant to chapter 1-26.

Source: SL 1972, ch 150, § 32.



§ 23-24A-32 Enforcement and cooperation by state agencies and political subdivisions.

23-24A-32. Enforcement and cooperation by state agencies and political subdivisions. All courts, departments, agencies, officers, and employees of this state and its political subdivisions are hereby directed to enforce the agreement on detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.

Source: SL 1972, ch 150, § 28.



§ 23-24A-33 Agreement in force on enactment into law--Withdrawal by party state.

23-24A-33. Agreement in force on enactment into law--Withdrawal by party state. This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Source: SL 1972, ch 150, § 26.



§ 23-24A-34 Liberal construction of agreement--Severability of provisions.

23-24A-34. Liberal construction of agreement--Severability of provisions. This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Source: SL 1972, ch 150, § 27.






Chapter 24B - Extradition Of Fugitive Indians

§ 23-24B-1 Extradition to tribe of Indian fugitive found within state's jurisdiction.

23-24B-1. Extradition to tribe of Indian fugitive found within state's jurisdiction. If any Indian charged with an offense by an Indian tribe is a fugitive from justice from such tribe and is found within the jurisdiction of this state, he may be extradited to the tribe from which he fled, pursuant to the provisions of this chapter.

Source: SL 1976, ch 162, § 1; SL 1978, ch 172, § 1.



§ 23-24B-2 Compact with tribe required for extradition.

23-24B-2. Compact with tribe required for extradition. No extradition shall be available under the provisions of this chapter unless both the State of South Dakota and the Indian tribe involved have mutually and formally entered into an extradition compact whereby either party may exercise the power of extradition.

Source: SL 1976, ch 162, § 2.



§ 23-24B-3 Written request required--Contents--Copy of arrest warrant and judgment--Swornstatement from reservation judicial officer.

23-24B-3. Written request required--Contents--Copy of arrest warrant and judgment--Sworn statement from reservation judicial officer. No demand for extradition of an Indian charged with an offense by an Indian tribe in this state shall be recognized by this state unless the provisions of § 23-24B-2 have been met and a written request for extradition is received by the attorney general. The request shall state that the accused person was present on the demanding reservation at the time of the commission of the alleged crime and that thereafter he fled from the reservation to avoid prosecution. The request shall be accompanied by a copy of any arrest warrant issued for the individual, by a copy of any judgment of conviction or sentence imposed, if applicable, and by a sworn statement from a reservation judicial officer that the person claimed has escaped or evaded confinement, or broken the terms of his probation, bail, or parole, and that the individual has been charged with committing a specific offense under the laws of the tribe.

Source: SL 1976, ch 162, § 3; SL 1978, ch 172, § 2.



§ 23-24B-3.1 Extradition or prosecution of state charges against fugitive Indian.

23-24B-3.1. Extradition or prosecution of state charges against fugitive Indian. If a criminal prosecution has been instituted under the laws of this state against a person demanded by a tribe for extradition, and the prosecution is still pending, the attorney general, in his discretion, may either commence extradition proceedings on tribal demand or hold him until he has been tried and discharged or convicted and punished in this state.

Source: SL 1978, ch 172, § 9.



§ 23-24B-3.2 Submission of documents to circuit judge--Warrant of arrest.

23-24B-3.2. Submission of documents to circuit judge--Warrant of arrest. The attorney general shall submit the documents specified in § 23-24B-3 to any circuit court judge. If the judge decides that the extradition demand should be complied with, he shall issue a warrant of arrest directed to any law enforcement officer.

Source: SL 1978, ch 172, § 3.



§ 23-24B-4 Proceedings conducted between circuit judge and tribal judge or magistrate.

23-24B-4. Proceedings conducted between circuit judge and tribal judge or magistrate. Extradition proceedings under this chapter shall be conducted between the respective state circuit court presiding judge and Indian tribal court judge or magistrate involved in the request for extradition.

Source: SL 1976, ch 162, § 5.



§ 23-24B-4.1 Investigation and report to judge by attorney general.

23-24B-4.1. Investigation and report to judge by attorney general. The circuit court judge may call upon the attorney general to investigate the demand for extradition and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.

Source: SL 1978, ch 172, § 4.



§ 23-24B-4.2 Scope of circuit judge's inquiry.

23-24B-4.2. Scope of circuit judge's inquiry. The guilt or innocence of an accused as to the crime of which he is charged may not be inquired into by a circuit court judge in any extradition proceeding except as it may be necessary to identify the person held as being the person charged with the crime.

Source: SL 1978, ch 172, § 10.



§ 23-24B-5 Governor's participation not required.

23-24B-5. Governor's participation not required. The formal requirements of chapter 23-24, relating to the Governor of the State of South Dakota, shall not apply to extradition proceedings under this chapter.

Source: SL 1976, ch 162, § 6.



§ 23-24B-5.1 Taking fugitive before magistrate--Advice as to rights--Violation as misdemeanor.

23-24B-5.1. Taking fugitive before magistrate--Advice as to rights--Violation as misdemeanor. No person arrested on the judge's warrant shall be delivered to an agent appointed by the demanding tribe to receive him until he is first taken before a committing magistrate in this state, who shall inform him of the demand for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel. Any person violating this section is guilty of a Class 1 misdemeanor.

Source: SL 1978, ch 172, § 5.



§ 23-24B-6 Habeas corpus provisions applicable.

23-24B-6. Habeas corpus provisions applicable. The provisions of § 23-24-12 shall apply to all extradition requests made under this chapter for return of an Indian to an Indian tribal court.

Source: SL 1976, ch 162, § 4; SL 1978, ch 172, § 6.



§ 23-24B-7 Waiver of extradition--Advice as to rights.

23-24B-7. Waiver of extradition--Advice as to rights. Formal extradition proceedings under this chapter may be waived if the person making the waiver, knowingly, and in the presence of a committing magistrate, signs a statement that he consents to his return to the demanding authority. However, before such waiver may be executed, the committing magistrate shall inform the person of his rights and shall inform him of the procedures available under § 23-24-12.

Source: SL 1976, ch 162, § 7; SL 1978, ch 172, § 7.



§ 23-24B-8 Temporary detention of fugitive being transported--Expense.

23-24B-8. Temporary detention of fugitive being transported--Expense. The law enforcement officer or person executing the judge's warrant of arrest, or the agent of the demanding tribe to whom the prisoner may have been delivered may, if necessary, confine the prisoner in the jail of any county or first or second class municipality through which he may pass, and the keeper of such jail shall receive and safely keep the prisoner until the law enforcement officer or person having charge of him is ready to proceed on his route. The governmental unit which employs the law enforcement officer or person having custody of the prisoner shall be charged with the expense of keeping the prisoner.

Source: SL 1978, ch 172, § 8; SL 1992, ch 60, § 2.






Chapter 25 - Escapes And Rescues [Repealed]

CHAPTER 23-25

ESCAPES AND RESCUES [REPEALED]

[Repealed by SL 1978, ch 185, § 19]



Chapter 26 - Bail In Criminal Cases [Repealed And Transferred]

§ 23-26-1 to 23-26-13. Repealed.

23-26-1 to 23-26-13. Repealed by SL 1978, ch 178, § 577



§ 23-26-13.1 Transferred.

23-26-13.1. Transferred to § 23A-43-25.1



§ 23-26-14 to 23-26-16. Repealed.

23-26-14 to 23-26-16. Repealed by SL 1978, ch 178, § 577






Chapter 26A - Rendition Of Accused Persons

§ 23-26A-1 Request by another state for arrest of accused who has violated terms of release--Documents filed with magistrate.

23-26A-1. Request by another state for arrest of accused who has violated terms of release--Documents filed with magistrate. If a person who has been charged with a crime in another state and released from custody prior to final judgment, including the final disposition of any appeal, is alleged to have violated the terms and conditions of his release, and is present in this state, a designated agent of the court, judge, or magistrate which authorized the release may request the issuance of a warrant for the arrest of the person and an order authorizing his return to the demanding court, judge, or magistrate. Before the warrant is issued, the designated agent must file with a committing magistrate of this state the following documents:

(1) An affidavit stating the name and whereabouts of the person whose removal is sought, the crime with which the person was charged, and the status of the proceedings against him;

(2) A certified copy of the order or other document specifying the terms and conditions under which the person was released from custody; and

(3) A certified copy of an order of the demanding court, judge, or magistrate stating the manner in which the terms and the conditions of the release have been violated and designating the affiant its agent for seeking removal of the person.
Source: SL 1978, ch 174, § 1.



§ 23-26A-2 Warrant for arrest of accused person.

23-26A-2. Warrant for arrest of accused person. Upon initially determining that the affiant is a designated agent of the demanding court, judge, or magistrate, and that there is probable cause for believing that the person whose removal is sought has violated the terms or conditions of his release, the committing magistrate shall issue a warrant to a law enforcement officer of this state for the person's arrest.

Source: SL 1978, ch 174, § 2.



§ 23-26A-3 Magistrate's direction to prosecuting attorney to investigate.

23-26A-3. Magistrate's direction to prosecuting attorney to investigate. The committing magistrate shall notify the prosecuting attorney of his action and shall direct him to investigate the case to ascertain the validity of the affidavits and documents required by § 23-26A-1 and the identity and authority of the affiant.

Source: SL 1978, ch 174, § 3.



§ 23-26A-4 Arrested person taken before magistrate--Advice as to rights.

23-26A-4. Arrested person taken before magistrate--Advice as to rights. The person whose removal is sought shall be brought before the committing magistrate immediately upon arrest pursuant to the warrant; whereupon the committing magistrate shall set a time and place for hearing, and shall advise the person of his right to have the assistance of counsel, to confront the witnesses against him, and to produce evidence in his own behalf at the hearing.

Source: SL 1978, ch 174, § 4.



§ 23-26A-5 Waiver of hearing by person arrested.

23-26A-5. Waiver of hearing by person arrested. The person whose removal is sought may at this time in writing waive the hearing and agree to be returned to the demanding court, judge, or magistrate. If a waiver is executed, the committing magistrate shall issue an order pursuant to § 23-26A-7.

Source: SL 1978, ch 174, § 5.



§ 23-26A-6 Release of accused person pending hearing.

23-26A-6. Release of accused person pending hearing. The committing magistrate may impose conditions of release authorized by the laws of this state which will reasonably assure the appearance at the hearing of the person whose removal is sought.

Source: SL 1978, ch 174, § 6.



§ 23-26A-7 Hearing and order for return to other state--Findings required.

23-26A-7. Hearing and order for return to other state--Findings required. The prosecuting attorney shall appear at the hearing and report to the committing magistrate the results of his investigation. If the committing magistrate finds that the affiant is a designated agent of the demanding court, judge, or magistrate and that the person whose removal is sought was released from custody by the demanding court, judge, or magistrate, and that the person has violated the terms or conditions of his release, the committing magistrate shall issue an order authorizing the return of the person to the custody of the demanding court, judge, or magistrate forthwith.

Source: SL 1978, ch 174, § 7.



§ 23-26A-8 Uniformity of construction.

23-26A-8. Uniformity of construction. This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SL 1978, ch 174, § 9.



§ 23-26A-9 Severability of provisions.

23-26A-9. Severability of provisions. If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 1978, ch 174, § 8.



§ 23-26A-10 Citation of chapter.

23-26A-10. Citation of chapter. This chapter may be cited as the Uniform Rendition of Accused Persons Act.

Source: SL 1978, ch 174, § 10.






Chapter 27 - Preliminary Examination By Magistrate [Repealed]

CHAPTER 23-27

PRELIMINARY EXAMINATION BY MAGISTRATE [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 28 - Change Of Venue [Repealed]

§ 23-28-1 , 23-28-2. Superseded.

23-28-1, 23-28-2. Superseded



§ 23-28-3 to 23-28-6. Repealed.

23-28-3 to 23-28-6. Repealed by SL 1976, ch 163, § 2



§ 23-28-7 Repealed.

23-28-7. Repealed by SL 1978, ch 178, § 577



§ 23-28-8 to 23-28-8.2. Superseded.

23-28-8 to 23-28-8.2. Superseded



§ 23-28-9 to 23-28-14. Repealed.

23-28-9 to 23-28-14. Repealed by SL 1978, ch 178, § 577






Chapter 29 - Grand Jury [Repealed]

CHAPTER 23-29

GRAND JURY [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 30 - Investigations By Grand Jury [Repealed]

CHAPTER 23-30

INVESTIGATIONS BY GRAND JURY [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 31 - Indictments And Presentments [Repealed]

CHAPTER 23-31

INDICTMENTS AND PRESENTMENTS [REPEALED]

[Repealed by SL 1974, ch 167, § 2; SL 1978, ch 178, § 577]



Chapter 32 - Form And Contents Of Pleadings [Repealed]

CHAPTER 23-32

FORM AND CONTENTS OF PLEADINGS [REPEALED]

[Repealed by SL 1976, ch 158, § 7-9; SL 1978, ch 178, § 577]



Chapter 33 - Compromise Of Misdemeanor Without Trial [Repealed]

CHAPTER 23-33

COMPROMISE OF MISDEMEANOR WITHOUT TRIAL [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 34 - Dismissal Of Actions Without Trial [Repealed]

CHAPTER 23-34

DISMISSAL OF ACTIONS WITHOUT TRIAL [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 35 - Arraignment And Pleas [Repealed]

CHAPTER 23-35

ARRAIGNMENT AND PLEAS [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 36 - Defensive Motions, Demurrers And Objections To Introduction Of Evidence [Repealed]

CHAPTER 23-36

DEFENSIVE MOTIONS, DEMURRERS AND OBJECTIONS TO INTRODUCTION OF

EVIDENCE [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 37 - Pretrial Notice Of Special Defenses [Repealed]

§ 23-37-1 to 23-37-5.1. Repealed.

23-37-1 to 23-37-5.1. Repealed by SL 1978, ch 178, § 577



§ 23-37-6 Superseded.

23-37-6. Superseded






Chapter 38 - Inquiry Into Defendant's Mental Competency To Proceed [Transferred]

CHAPTER 23-38

INQUIRY INTO DEFENDANT'S MENTAL COMPETENCY TO PROCEED

[TRANSFERRED]

[Transferred to ch 23A-10A]



Chapter 39 - Defects In Pleadings Or Jurisdiction [Repealed]

CHAPTER 23-39

DEFECTS IN PLEADINGS OR JURISDICTION [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 40 - Subpoena And Attendance Of Witnesses [Repealed]

CHAPTER 23-40

SUBPOENA AND ATTENDANCE OF WITNESSES [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 41 - Depositions [Repealed]

CHAPTER 23-41

DEPOSITIONS [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 42 - Conduct Of Trial In Circuit Court [Repealed]

CHAPTER 23-42

CONDUCT OF TRIAL IN CIRCUIT COURT [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 43 - Trial Jury [Repealed]

CHAPTER 23-43

TRIAL JURY [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 44 - Evidence And Issues Of Fact [Repealed And Transferred]

§ 23-44-1 Repealed.

23-44-1. Repealed by SL 1978, ch 178, § 577



§ 23-44-2 , 23-44-3. Repealed.

23-44-2, 23-44-3. Repealed by SL 1973, ch 155



§ 23-44-4 to 23-44-16.1. Repealed.

23-44-4 to 23-44-16.1. Repealed by SL 1978, ch 178, § 577



§ 23-44-16.2 Transferred.

23-44-16.2. Transferred to § 23A-22-15.1



§ 23-44-17 to 23-44-21. Repealed.

23-44-17 to 23-44-21. Repealed by SL 1978, ch 178, § 577






Chapter 45 - Jury Deliberations And Verdict [Repealed]

CHAPTER 23-45

JURY DELIBERATIONS AND VERDICT [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 46 - Trial Record And Exceptions [Repealed]

CHAPTER 23-46

TRIAL RECORD AND EXCEPTIONS [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 47 - Arrest Of Judgment [Repealed]

CHAPTER 23-47

ARREST OF JUDGMENT [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 48 - Judgment And Sentence [Repealed]

CHAPTER 23-48

JUDGMENT AND SENTENCE [REPEALED]

[Repealed by SL 1978, ch 178, § 577; SL 1978, ch 185, § 19]



Chapter 48A - Restitution For Victims Of Crime [Repealed]

CHAPTER 23-48A

RESTITUTION FOR VICTIMS OF CRIME [REPEALED]

[Repealed by SL 1978, ch 177, § 6]



Chapter 49 - Capital Punishment [Repealed]

CHAPTER 23-49

CAPITAL PUNISHMENT [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 50 - New Trial [Repealed]

CHAPTER 23-50

NEW TRIAL [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 51 - Appeal To Supreme Court [Repealed]

CHAPTER 23-51

APPEAL TO SUPREME COURT [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 52 - Post-Conviction Proceedings [Repealed]

CHAPTER 23-52

POST-CONVICTION PROCEEDINGS [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 53 - County Court Procedure [Repealed]

CHAPTER 23-53

COUNTY COURT PROCEDURE [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 54 - Justice Court Procedure [Repealed]

CHAPTER 23-54

JUSTICE COURT PROCEDURE [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 55 - Appeals From Justice Court [Repealed]

CHAPTER 23-55

APPEALS FROM JUSTICE COURT [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 56 - Municipal Court Procedure [Repealed]

CHAPTER 23-56

MUNICIPAL COURT PROCEDURE [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 57 - Suspension Of Sentence And Judicial Clemency [Repealed And Transferred]

§ 23-57-1 to 23-57-9. Repealed.

23-57-1 to 23-57-9. Repealed by SL 1978, ch 178, § 577



§ 23-57-10 Transferred.

23-57-10. Transferred to § 23A-27-12.1



§ 23-57-11 Transferred.

23-57-11. Transferred to § 24-15-1



§ 23-57-12 Repealed.

23-57-12. Repealed by SL 1978, ch 178, § 577






Chapter 58 - Board Of Pardons And Paroles [Repealed]

CHAPTER 23-58

BOARD OF PARDONS AND PAROLES [REPEALED]

[Repealed by SL 1978, ch 186, § 44]



Chapter 59 - Executive Clemency [Repealed]

CHAPTER 23-59

EXECUTIVE CLEMENCY [REPEALED]

[Repealed by SL 1978, ch 186, § 44]



Chapter 60 - Paroles From The Penitentiary [Repealed]

CHAPTER 23-60

PAROLES FROM THE PENITENTIARY [REPEALED]

[Repealed by SL 1975, ch 174, § 2; SL 1978, ch 186, § 44]



Chapter 61 - Paroles From State Training School [Repealed]

CHAPTER 23-61

PAROLES FROM STATE TRAINING SCHOOL [REPEALED]

[Repealed by SL 1974, ch 179, § 13]



Chapter 62 - Interstate Parolee Supervision [Transferred]

CHAPTER 23-62

INTERSTATE PAROLEE SUPERVISION [TRANSFERRED]

[Transferred to Chapter 24-16]






Title 23A - CRIMINAL PROCEDURE

Chapter 01 - Scope And Purpose Of Title

§ 23A-1-1 (Rule 1) Proceedings governed by title.

23A-1-1. (Rule 1) Proceedings governed by title. This title shall govern the procedure to be used in the courts of this state in all criminal proceedings and in all proceedings for violations of ordinances and bylaws of units of local government of this state.

Source: SL 1978, ch 178, § 1.



§ 23A-1-2 (Rule 2) Purposes of title--Construction.

23A-1-2. (Rule 2) Purposes of title--Construction. This title is intended to provide for the just determination of every criminal proceeding. It shall be construed to secure simplicity in procedure, fairness in administration, and the elimination of unjustifiable expense and delay.

Source: SL 1978, ch 178, § 2.






Chapter 02 - Complaint, Warrant And Summons

§ 23A-2-1 (Rule 3) Complaint as statement of offense--Oath.

23A-2-1. (Rule 3) Complaint as statement of offense--Oath. A complaint is a written statement of the essential facts constituting an offense charged. It must be signed under oath before a person authorized to administer oaths in the State of South Dakota.

Source: SDC 1939 & Supp 1960, § 34.1501; SDCL, § 23-19-2; SL 1978, ch 178, § 3.



§ 23A-2-2 (Rule 4(a)) Warrant or summons issued on complaint--Sworn oral testimony--Failure ofdefendant to respond to summons.

23A-2-2. (Rule 4(a)) Warrant or summons issued on complaint--Sworn oral testimony--Failure of defendant to respond to summons. If it appears from a complaint, or from an affidavit or affidavits filed with a complaint, that there is probable cause to believe that an offense has been committed and that a particular person has committed it, a warrant for the arrest of that person, if requested by the prosecuting attorney, shall be issued to any officer authorized by law to execute it. If circumstances make it reasonable to do so in the absence of a written affidavit, an arrest warrant may be issued upon sworn oral testimony of a person who is not in the physical presence of a committing magistrate if the committing magistrate is satisfied that probable cause exists for the issuance of the warrant. The sworn oral testimony may be communicated to the magistrate by telephone or other appropriate means and shall be recorded and transcribed. After transcription the statement shall be certified by the magistrate and filed with the court. This statement shall be deemed to be an affidavit and complaint for purposes of this section. In cases of alleged rape, incest, or sexual contact, if the victim is a minor, the court may limit access to the affidavit pursuant to § 23A-6-22.1. Upon the request of the prosecuting attorney, a summons instead of a warrant shall be used. More than one warrant or summons may be issued on the same complaint. If a defendant fails to appear in response to a summons, a warrant shall be issued.

Source: CCrimP 1877, § 95; CL 1887, § 7120; RCCrimP 1903, § 92; RC 1919, § 4528; SDC 1939 & Supp 1960, § 34.1615; SDCL § 23-21-5; SL 1978, ch 178, § 4; SL 1992, ch 171; SL 2011, ch 124, § 3.



§ 23A-2-3 (Rule 4(b)) Evidence furnishing probable cause for warrant or summons.

23A-2-3. (Rule 4(b)) Evidence furnishing probable cause for warrant or summons. The finding of probable cause for the issuance of a summons or warrant of arrest may be based upon hearsay evidence in whole or in part. The committing magistrate may require nonhearsay evidence to be submitted prior to the issuance of a summons or warrant of arrest.

Source: SL 1978, ch 178, § 5.



§ 23A-2-4 (Rule 4(c)(1)) Contents and signature of arrest warrant--Endorsement as to bail.

23A-2-4. (Rule 4(c)(1)) Contents and signature of arrest warrant--Endorsement as to bail. Each arrest warrant shall be dated and contain its place of issuance. It shall be signed by a committing magistrate. It shall contain the name of the defendant or, if his name is unknown, any name or description by which he can be identified with reasonable certainty. It shall command that the defendant be brought before the nearest available committing magistrate. The committing magistrate who signs the warrant shall also endorse the amount of bail on it.

Source: CCrimP 1877, § 97; CL 1887, § 7122; RCCrimP 1903, § 94; RC 1919, § 4530; SDC 1939 & Supp 1960, § 34.1616; SDCL, § 23-21-2; SL 1978, ch 178, § 6.



§ 23A-2-5 Copies of warrant sent to law enforcement officers.

23A-2-5. Copies of warrant sent to law enforcement officers. A copy or an abstract of a warrant containing the information required by § 23A-2-4 may be sent by any means to one or more law enforcement officers. Such copy shall confer the same authority to any law enforcement officer within his jurisdiction as the original warrant.

Source: SDC 1939, § 34.1621 as added by SL 1966, ch 119; SDCL, § 23-22-31; SL 1978, ch 178, § 9.



§ 23A-2-5.1 Facsimile transmission of complaint or indictment--Issue of arrest warrant--Proof ofmagistrate's signature.

23A-2-5.1. Facsimile transmission of complaint or indictment--Issue of arrest warrant--Proof of magistrate's signature. A committing magistrate may, by means of facsimile transmission, receive a complaint or indictment in request of the issuance of an arrest warrant and may issue an arrest warrant by the same method. All applicable procedural and statutory requirements for the issuance of an arrest warrant shall be met. For all procedural and statutory purposes, the facsimile shall have the same force and effect as the original. The original documents shall be filed with the court within five working business days.

The officer executing the arrest warrant shall receive proof that the committing magistrate has signed the warrant before the warrant is executed. Proof that the committing magistrate has signed the warrant may consist of receipt of the facsimile of the arrest warrant.

Source: SL 1991, ch 451 (Supreme Court Rule 91-17).



§ 23A-2-6 (Rule 4(c)(2)) Contents and signature of summons.

23A-2-6. (Rule 4(c)(2)) Contents and signature of summons. A summons shall be in the same form as a warrant of arrest except that it shall summon the defendant to appear before a committing magistrate at a stated time and place. In addition, a summons shall state that if the defendant does not appear, a warrant will be issued for his arrest. A summons must be signed by a committing magistrate.

Source: SL 1978, ch 178, § 8.



§ 23A-2-7 (Rule 4(d)(1)) Execution of warrant or summons by law enforcement officer.

23A-2-7. (Rule 4(d)(1)) Execution of warrant or summons by law enforcement officer. A warrant or summons shall be executed by any law enforcement officer who is authorized by law to execute the same. This section shall not be construed to extend the territorial jurisdiction of any law enforcement officer.

Source: SL 1978, ch 178, § 10.



§ 23A-2-8 (Rule 4(d)(2)) Place of service of warrant or summons--Restriction when for violation oflocal ordinance or bylaw.

23A-2-8. (Rule 4(d)(2)) Place of service of warrant or summons--Restriction when for violation of local ordinance or bylaw. Except as provided in this section and § 23A-3-7, a warrant may be executed or a summons may be served at any place within the state.

A warrant or summons issued for the violation of a municipal ordinance may be executed or served at any place within a county in which such municipality is located, except that a warrant or summons issued for a parking violation may be executed or served only within the territorial jurisdiction of such unit of local government.

Source: SL 1978, ch 178, § 11; SL 1979, ch 159, § 1A.



§ 23A-2-9 (Rule 4(d)(3)) Warrant executed by arrest--Advice to defendant as to warrant--Mannerof service of summons.

23A-2-9. (Rule 4(d)(3)) Warrant executed by arrest--Advice to defendant as to warrant--Manner of service of summons. A warrant is executed by the arrest of the defendant. A law enforcement officer need not have the warrant in his possession at the time of the arrest, but upon request he shall show the warrant to the defendant as soon as possible. If the law enforcement officer does not have the warrant in his possession at the time of the arrest, he shall then inform the defendant of the offense charged and of the fact that a warrant has been issued.

A summons shall be served upon a defendant at least five days before the day of appearance fixed therein by delivering a copy to him personally or by leaving it at his dwelling house or usual place of abode with some person over the age of fourteen years then residing therein.

Source: CCrimP 1877, § 119; CL 1887, § 7144; RCCrimP 1903, § 116; RC 1919, § 4549; SDC 1939 & Supp 1960, § 34.1603; SDCL, § 23-22-6; SL 1978, ch 178, § 12.



§ 23A-2-10 Time of execution of warrant.

23A-2-10. Time of execution of warrant. A warrant issued for a felony may be executed on any day, at any time of the day or night. A warrant issued for a misdemeanor shall not be executed at night unless an authorization for a night arrest is endorsed upon the warrant by the committing magistrate.

Source: CCrimP 1877, § 116; CL 1887, § 7141; RCCrimP 1903, § 113; RC 1919, § 4546; SDC 1939 & Supp 1960, § 34.1604; SDCL, § 23-22-13; SL 1978, ch 178, § 12.



§ 23A-2-11 Service of summons on corporate defendant.

23A-2-11. Service of summons on corporate defendant. No warrant of arrest may be issued against a corporation. A summons directed to a corporation shall be served at least five days before the day of appearance fixed therein by delivering it to the president or other head of the corporation, or to its secretary, treasurer, managing agent, or authorized agent for service of process.

Source: SDC 1939 & Supp 1960, § 34.3801; SDCL, § 23-27-27; SL 1978, ch 178, § 12.



§ 23A-2-12 (Rule 4(d)(4)) Return of warrant or summons to committing magistrate--Cancellation ordelivery to another of unexecuted process.

23A-2-12. (Rule 4(d)(4)) Return of warrant or summons to committing magistrate--Cancellation or delivery to another of unexecuted process. The law enforcement officer executing a warrant shall make return thereof to the committing magistrate before whom the defendant is brought pursuant to § 23A-4-1. At the request of the prosecuting attorney any unexecuted warrant may be returned to the committing magistrate who issued it and may be cancelled by him. On or before the return day the person to whom a summons was delivered for service shall make return thereof to the committing magistrate to whom the summons is returnable. At the request of the prosecuting attorney made at any time while the complaint is pending, a warrant returned unexecuted and not cancelled or a summons returned unserved, or a duplicate thereof, may be delivered by the committing magistrate to an authorized person for execution or service.

Source: SL 1978, ch 178, § 13.



§ 23A-2-13 Transferred.

23A-2-13. Transferred to § 25-10-34



§ 23A-2-14 Transferred.

23A-2-14. Transferred to § 25-10-37






Chapter 03 - (Rule 4.1) Arrest

§ 23A-3-1 Definition of arrest.

23A-3-1. Definition of arrest. An arrest is the taking of a person into custody so that he may be held to answer for the alleged commission of a public offense.

Source: SDC 1939 & Supp 1960, § 34.1601; SDCL, § 23-22-1; SL 1978, ch 178, § 14.



§ 23A-3-2 Law enforcement officer's power to arrest without warrant.

23A-3-2. Law enforcement officer's power to arrest without warrant. A law enforcement officer may, without a warrant, arrest a person:

(1) For a public offense, other than a petty offense, committed or attempted in his presence; or

(2) Upon probable cause that a felony or Class 1 misdemeanor has been committed and the person arrested committed it, although not in the officer's presence.
Source: SDC 1939 & Supp 1960, § 34.1609; SDCL, § 23-22-7; SL 1978, ch 178, § 15; SL 1979, ch 159, § 1.



§ 23A-3-2.1 Circumstances permitting warrantless arrests.

23A-3-2.1. Circumstances permitting warrantless arrests. Unless the provisions of § 22-18-5 apply, a law enforcement officer shall arrest and take into custody, pending release on bail, personal recognizance, or court order, any person, without a warrant, at any time that the opportunity presents itself, if the officer has probable cause to believe that:

(1) An order has been issued under chapter 25-10 protecting the victim and the terms of the order prohibiting acts or threats of abuse or excluding the person from a residence have been violated; or

(2) An order has been issued under chapter 22-19A protecting the victim and the terms of the order prohibiting acts of stalking or physical injury have been violated; or

(3) The person is eighteen years or older and within the preceding forty-eight hours has assaulted:

(a) That person's spouse;

(b) That person's former spouse;

(c) The mother or father of that person's child; or

(d) Any person eighteen years of age or older with whom that person resides or has formerly resided;
and the officer believes:

(a) An aggravated assault has occurred;

(b) An assault has occurred which has resulted in bodily injury to the victim, whether the injury is observable by the responding officer or not; or

(c) An attempt by physical menace has been made to put another in fear of imminent serious bodily harm.
Source: SL 1989, ch 207, § 1; SL 1996, ch 153; SL 1998, ch 146, § 1; SL 2001, ch 119, § 1; SL 2006, ch 134, § 1.



§ 23A-3-2.2 Transferred.

23A-3-2.2. Transferred to § 25-10-35



§ 23A-3-3 Citizen's arrest.

23A-3-3. Citizen's arrest. Any person may arrest another:

(1) For a public offense, other than a petty offense, committed or attempted in his presence; or

(2) For a felony which has been in fact committed although not in his presence, if he has probable cause to believe the person to be arrested committed it.
Source: SDC 1939 & Supp 1960, § 34.1608; SDCL, § 23-22-14; SL 1978, ch 178, § 16.



§ 23A-3-4 Advice as to authority and cause of arrest without warrant.

23A-3-4. Advice as to authority and cause of arrest without warrant. When arresting a person without a warrant, the person making the arrest must inform the person to be arrested of his authority and the cause of the arrest, and require him to submit, except when the person to be arrested is engaged in the actual commission of an offense or when he is arrested on pursuit immediately after its commission.

Source: SDC 1939 & Supp 1960, §§ 34.1608, 34.1609; SDCL, §§ 23-22-9, 23-22-15; SL 1978, ch 178, § 17.



§ 23A-3-5 Manner of making arrest--Physical restraint--Weapons and contrabandproperty--Breaking structure to make arrest.

23A-3-5. Manner of making arrest--Physical restraint--Weapons and contraband property--Breaking structure to make arrest. An arrest is made by an actual or attempted restraint of the person arrested or by his submission to the custody of the person making the arrest. No person shall subject an arrested person to more physical restraint than is reasonably necessary to effect the arrest. Any person making an arrest may take from the arrested person all dangerous weapons and property as defined in § 23A-35-3 which the arrested person may have about his person.

Any law enforcement officer having authority to make an arrest may break open an outer or inner door or window of a dwelling house or other structure for the purpose of making the arrest if, after giving reasonable notice of his intention, he is refused admittance, and if:

(1) The law enforcement officer has obtained an arrest warrant; or

(2) Exigent circumstances justify a warrantless arrest.
Source: SDC 1939 & Supp 1960, §§ 34.1603, 34.1605, 34.1606; SDCL, §§ 23-22-4, 23-22-17, 23-22-18; SL 1978, ch 178, § 18; SL 1985, ch 193.



§ 23A-3-6 Aid to law enforcement officer on request.

23A-3-6. Aid to law enforcement officer on request. Every person must aid a law enforcement officer in making an arrest if the officer requests his aid.

Source: SDC 1939 & Supp 1960, § 34.1601; SDCL, § 23-22-3; SL 1978, ch 178, § 19.



§ 23A-3-7 Restriction on place of arrest for violation of local ordinance or bylaw.

23A-3-7. Restriction on place of arrest for violation of local ordinance or bylaw. No arrest for the violation of an ordinance or bylaw of any unit of local government may be made beyond the territorial jurisdiction of that unit of local government, except as otherwise provided in § 23A-2-8.

Source: SL 1978, ch 178, § 20; SL 1979, ch 159, § 1B.



§ 23A-3-8 Receipts given for property taken from person arrested.

23A-3-8. Receipts given for property taken from person arrested. When money or property, other than that seized pursuant to chapters 23A-35 to 23A-37, inclusive, is taken from a defendant arrested upon a charge of having committed a public offense, the law enforcement officer taking it must, at the time, make duplicate receipts therefor, specifying particularly the amount of money or the kind of property taken. One of the receipts shall be given to the defendant.

Source: SDC 1939 & Supp 1960, § 34.0601; SDCL, § 23-16-1; SL 1978, ch 178, § 21.



§ 23A-3-9 Fresh pursuit misdemeanor arrest by officer of another state.

23A-3-9. Fresh pursuit misdemeanor arrest by officer of another state. Any member of a duly organized state, county, or municipal law enforcing unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person in order to arrest the person on the ground that the person is believed to have committed a misdemeanor in such other state, shall have the same authority to arrest and hold such person in custody, as has any member of any duly organized state, county, or municipal law enforcing unit of this state, to arrest and hold in custody a person on the ground that the person is believed to have committed a misdemeanor in this state. The term "fresh pursuit" as used in this section shall include the pursuit of a person who has committed a misdemeanor in the presence of a law enforcement officer, and such officer is in instant pursuit.

Source: SL 1978, ch 178, §§ 23, 28.



§ 23A-3-10 Fresh pursuit felony arrest by officer of another state.

23A-3-10. Fresh pursuit felony arrest by officer of another state. Any member of a duly organized state, county, or municipal law enforcing unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person in order to arrest the person on the ground that the person is believed to have committed a felony in such other state, shall have the same authority to arrest and hold such person in custody, as has any member of any duly organized state, county, or municipal law enforcing unit of this state, to arrest and hold in custody a person on the ground that the person is believed to have committed a felony in this state.

Source: SL 1939, ch 139, §§ 1, 3; SDC Supp 1960, §§ 34.16B01, 34.16B03; SDCL, § 23-23-4; SL 1978, ch 178, § 22.



§ 23A-3-11 Other powers of arrest unimpaired by fresh pursuit authority.

23A-3-11. Other powers of arrest unimpaired by fresh pursuit authority. Neither § 23A-3-9 nor 23A-3-10 shall be construed so as to make unlawful any arrest in this state which would otherwise be lawful.

Source: SL 1939, ch 139, §§ 1, 3; SDC Supp 1960, §§ 34.16B01, 34.16B03; SDCL, § 23-23-4; SL 1978, ch 178, § 25.



§ 23A-3-12 Taking before magistrate of person arrested by officer of another state--Commitment to await extradition--Discharge if arrest unlawful.

23A-3-12. Taking before magistrate of person arrested by officer of another state--Commitment to await extradition--Discharge if arrest unlawful. If an arrest is made in this state by an officer of another state in accordance with the provisions of § 23A-3-9 or 23A-3-10, the officer shall without unnecessary delay take the person arrested before a magistrate of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines that the arrest was lawful the magistrate shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the Governor of this state or admit the person to bail for such purpose. If the magistrate determines that the arrest was unlawful the magistrate shall discharge the person arrested.

Source: SL 1939, ch 139, § 2; SDC Supp 1960, § 34.16B02; SDCL, §§ 23-23-5, 23-23-6; SL 1978, ch 178, § 24.



§ 23A-3-13 District of Columbia treated as state.

23A-3-13. District of Columbia treated as state. For the purposes of §§ 23A-3-9 to 23A-3-15, inclusive, the word "state" shall include the District of Columbia.

Source: SL 1939, ch 139, § 4; SDC Supp 1960, § 34.16B04; SDCL, § 23-23-3; SL 1978, ch 178, § 26.



§ 23A-3-14 Definition of fresh pursuit for interstate felony arrest.

23A-3-14. Definition of fresh pursuit for interstate felony arrest. The term "fresh pursuit" as used in §§ 23A-3-10 to 23A-3-14, inclusive, shall include fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony. It shall also include the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there is reasonable ground for believing that a felony has been committed. Fresh pursuit as used in this title shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

Source: SL 1939, ch 139, § 5; SDC Supp 1960, § 34.16B05; SDCL, § 23-23-2; SL 1978, ch 178, § 27.



§ 23A-3-15 Citation of provisions on interstate pursuit.

23A-3-15. Citation of provisions on interstate pursuit. Sections 23A-3-10 to 23A-3-14, inclusive, may be cited as the Uniform Act on Interstate Fresh Pursuit.

Source: SL 1978, ch 178, § 29.



§ 23A-3-16 Arrest for misdemeanor on intrastate fresh pursuit.

23A-3-16. Arrest for misdemeanor on intrastate fresh pursuit. Any law enforcement officer of this state in fresh pursuit of a person who has committed a misdemeanor in the presence of the law enforcement officer shall have authority to arrest and hold in custody such person anywhere in this state. This section shall not make unlawful an arrest which would otherwise be lawful. The term "fresh pursuit" as used in this section shall include fresh pursuit of a person who has committed a misdemeanor in the presence of a law enforcement officer, and the law enforcement officer is in instant pursuit.

Source: SL 1978, ch 178, §§ 31, 34.



§ 23A-3-17 Arrest for felony on intrastate fresh pursuit.

23A-3-17. Arrest for felony on intrastate fresh pursuit. Any law enforcement officer of this state in fresh pursuit of a person who is reasonably believed by him to have committed a felony in this state shall have the authority to arrest and hold in custody such person anywhere in this state. This section shall not make unlawful an arrest which would otherwise be lawful.

Source: SL 1941, ch 153, §§ 1, 4; SDC Supp 1960, §§ 34.16A02, 34.16A05; SDCL, § 23-22-39; SL 1978, ch 178, § 30.



§ 23A-3-18 Disposition of prisoner taken on intrastate fresh pursuit.

23A-3-18. Disposition of prisoner taken on intrastate fresh pursuit. If an arrest under § 23A-3-17 is made in obedience to a warrant, the disposition of the prisoner shall be as in other cases of arrest under a warrant; if the arrest is without a warrant, the prisoner shall without unnecessary delay be taken before a magistrate of the county where the arrest was made, and the court shall admit the prisoner to bail, if the offense is bailable, by taking security by way of recognizance for the appearance of the prisoner before the court having jurisdiction of the criminal offense.

Source: SL 1941, ch 153, § 2; SDC Supp 1960, § 34.16A03; SDCL, § 23-22-40; SL 1978, ch 178, § 32.



§ 23A-3-19 Definition of fresh pursuit in intrastate felony arrests.

23A-3-19. Definition of fresh pursuit in intrastate felony arrests. The term "fresh pursuit" as used in §§ 23A-3-17 to 23A-3-19, inclusive, shall include fresh pursuit as defined by the common law and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony in this state. It shall also include the pursuit of a person suspected of having committed a supposed felony in this state, though no felony has actually been committed, if there is reasonable ground for so believing. Fresh pursuit as used here shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

Source: SL 1941, ch 153, § 3; SDC Supp 1960, § 34.16A04; SDCL, § 23-22-38; SL 1978, ch 178, § 33.



§ 23A-3-20 Citation of provisions on intrastate fresh pursuit.

23A-3-20. Citation of provisions on intrastate fresh pursuit. Sections 23A-3-17 to 23A-3-19, inclusive, may be called the "Uniform Law on Intrastate Fresh Pursuit."

Source: SL 1941, ch 153, § 5; SDC Supp 1960, § 34.16A01; SDCL, § 23-22-41; SL 1978, ch 178, § 35.



§ 23A-3-21 Transferred.

23A-3-21. Transferred to § 25-10-36



§ 23A-3-22 , 23A-3-23. Transferred.

23A-3-22, 23A-3-23. Transferred to §§ 25-10-38, 25-10-39



§ 23A-3-24 Federal law enforcement officer defined.

23A-3-24. Federal law enforcement officer defined. For the purposes of § 23A-3-25, the term, federal law enforcement officer, means any officer or employee of the Federal Bureau of Investigation, the Drug Enforcement Administration, the United States Marshall Service, the Internal Revenue Service, the Secret Service, the Bureau of Alcohol, Tobacco, and Firearms, the United States Postal Inspection Service, the Federal Protective Service, the United States Fish and Wildlife Service, the United States Forest Service, the Immigration and Customs Enforcement Office of Investigations, or the National Park Service, who is responsible for the prevention or detection of crimes or for the enforcement of the United States Code and who is authorized to arrest, with or without a warrant, any person for a violation of the United States Code.

Source: SL 1994, ch 175, § 1; SL 2005, ch 125, § 1; SL 2006, ch 135, § 1; SL 2008, ch 115, § 1; SL 2010, ch 125, § 1.



§ 23A-3-25 Authority of federal law enforcement officer.

23A-3-25. Authority of federal law enforcement officer. Any federal law enforcement officer holds the same authority as a state or local law enforcement officer in this state when making an arrest for a nonfederal crime under any of the following circumstances:

(1) The officer has reasonable grounds to believe that a state felony has been committed and that the person arrested committed such felony;

(2) The officer is rendering assistance to a state or local law enforcement officer in an emergency or at the request of the state or local law enforcement officer; or

(3) The officer is participating in a task force composed of state or local law enforcement officers and federal law enforcement officers.
Source: SL 1994, ch 175, § 2.



§ 23A-3-26 Definition of expungement.

23A-3-26. Definition of expungement. Terms used in §§ 23A-3-27 to 23A-3-33, inclusive, mean:

(1) "Expungement," the sealing of all records on file within any court, detention or correctional facility, law enforcement agency, criminal justice agency, or Department of Public Safety concerning a person's detection, apprehension, arrest, detention, trial or disposition of an offense within the criminal justice system. Expungement does not imply the physical destruction of records.
Source: SL 2010, ch 126, § 1.



§ 23A-3-27 Motion for expungement of arrest record.

23A-3-27. Motion for expungement of arrest record. An arrested person may apply to the court that would have jurisdiction over the crime for which the person was arrested, for entry of an order expunging the record of the arrest after one year from the date of any arrest, if no accusatory instrument was filed, or at any time after an acquittal.

Source: SL 2010, ch 126, § 2.



§ 23A-3-28 Service of motion--Fee.

23A-3-28. Service of motion--Fee. At least fourteen days before any hearing on a motion for expungement, a copy of the motion shall be served upon the office of the prosecuting attorney who prosecuted the crime or violation, or who had authority to prosecute the charge if there was no accusatory instrument filed. The prosecuting attorney may contest the motion in writing and at the hearing on the motion.

When a defendant or arrested person makes a motion under this section, the defendant or arrested person shall pay to the clerk of courts in the county where the motion is filed a fee equal to the filing fee for a civil action. If the defendant or arrested person establishes to the court's satisfaction that the person is indigent and unable to pay the fee, the court may waive the filing fee.

Source: SL 2010, ch 126, § 3.



§ 23A-3-29 Hearing on motion for expungement.

23A-3-29. Hearing on motion for expungement. The court may fix a time and place for a hearing on the motion unless waived by the defendant, arrested person, prosecuting attorney, and victim. The court may require the filing of such affidavits and may require the taking of such evidence as it deems proper.

Source: SL 2010, ch 126, § 4.



§ 23A-3-30 Order of expungement.

23A-3-30. Order of expungement. The court may enter an order of expungement if satisfied that the ends of justice and the best interest of the public as well as the defendant or the arrested person will be served by the entry of the order.

Source: SL 2010, ch 126, § 5.



§ 23A-3-31 Report to Division of Criminal Investigation--Retention and use of nonpublicrecords--Sealing of records.

23A-3-31. Report to Division of Criminal Investigation--Retention and use of nonpublic records--Sealing of records. Any order of expungement shall be reported to the Division of Criminal Investigation pursuant to chapters 23-5 and 23-6. The court shall forward a nonpublic record of disposition to the Division of Criminal Investigation which shall be retained solely for use by law enforcement agencies, prosecuting attorneys, and courts in sentencing the defendant or arrested person for subsequent offenses.

As part of any order of expungement, the court shall order that all official records, other than the nonpublic records to be retained by the Division of Criminal Investigation, be sealed along with all records relating to the defendant or arrested person's arrest, detention, indictment or information, trial, and disposition.

Source: SL 2010, ch 126, § 6.



§ 23A-3-32 Effect of order of expungement.

23A-3-32. Effect of order of expungement. The effect of an order of expungement is to restore the defendant or arrested person, in the contemplation of the law, to the status the person occupied before the person's arrest or indictment or information. No person as to whom an order of expungement has been entered shall be held thereafter under any provision of any law to be guilty of perjury or of giving a false statement by reason of the person's failure to recite or acknowledge the person's arrest, indictment or information, or trial in response to any inquiry made of the person for any purpose.

Source: SL 2010, ch 126, § 7.



§ 23A-3-33 No time limitation for making application.

23A-3-33. No time limitation for making application. A court may issue an order of expungement for arrests that occurred before, as well as those that occurred after, July 1, 2010. There is no statute of limitation for making an application.

Source: SL 2010, ch 126, § 8.






Chapter 04 - Preliminary Proceedings Before Magistrate

§ 23A-4-1 (Rule 5(a)) Arrested person taken before magistrate--Complaint filed on arrest withoutwarrant.

23A-4-1. (Rule 5(a)) Arrested person taken before magistrate--Complaint filed on arrest without warrant. A law enforcement officer shall, without unnecessary delay, take the arrested person before the nearest available committing magistrate. Any person, other than a law enforcement officer, making an arrest shall, without unnecessary delay, take the arrested person before the nearest available committing magistrate or deliver him to the nearest available law enforcement officer. If a person arrested without a warrant is brought before a committing magistrate, a complaint shall be filed forthwith. When a person, arrested with or without a warrant or given a summons, appears initially before a committing magistrate, the committing magistrate shall proceed in accordance with the applicable provisions of §§ 23A-4-2 to 23A-4-5, inclusive.

Source: SDC 1939 & Supp 1960, §§ 34.1608, 34.1619, 34.1620; SDCL, §§ 23-22-16, 23-22-20, 23-22-22; SL 1978, ch 178, § 36; SL 1989, ch 209; SL 1990, ch 174.



§ 23A-4-2 (Rule 5(b)) Procedure on minor offenses cognizable by magistrate court.

23A-4-2. (Rule 5(b)) Procedure on minor offenses cognizable by magistrate court. If the charge against a defendant is cognizable by a magistrate pursuant to § 16-12B-8, the magistrate shall proceed in accordance with that section.

Source: SL 1978, ch 178, § 37.



§ 23A-4-3 (Rule 5(c)) Advice to defendant at initial appearance on charge requiring preliminaryhearing--Charges requiring preliminary hearing--Waiver or scheduling of hearing--Extension of time.

23A-4-3. (Rule 5(c)) Advice to defendant at initial appearance on charge requiring preliminary hearing--Charges requiring preliminary hearing--Waiver or scheduling of hearing--Extension of time. If a charge against a defendant requires a preliminary hearing, the defendant may not be called on to plead. The committing magistrate shall inform the defendant of the complaint against the defendant and of any affidavit filed therewith, of the defendant's right to retain counsel and to request assignment of counsel if the defendant is unable to obtain counsel, and of the general circumstances under which the defendant may secure pretrial release. The committing magistrate shall inform the defendant that the defendant is not required to make a statement and that any statement made by the defendant may be used against the defendant. The committing magistrate shall also inform the defendant of the defendant's right to a preliminary hearing. The committing magistrate shall allow the defendant reasonable time and opportunity to consult counsel and shall admit the defendant to bail in the amount set pursuant to § 23A-2-4 or chapter 23A-43, or as otherwise provided by law. If the offense charged is a Class 1 misdemeanor, and the circuit in which the offense is charged has a magistrate court presided over by a magistrate judge, the defendant shall be held to answer before the magistrate judge or the circuit court.

No defendant is entitled to a preliminary hearing unless charged with an offense punishable as a felony. If the defendant waives the preliminary hearing, the committing magistrate shall forthwith hold the defendant to answer in circuit court if the offense charged is a felony. If the defendant does not waive the preliminary hearing, the committing magistrate shall schedule a preliminary hearing. The hearing shall be held within a reasonable time, but in any event not later than fifteen days following the initial appearance if the defendant is in custody, and not later than forty-five days if the defendant is not in custody. However, the preliminary hearing may not be held if the defendant is indicted before the date set for the preliminary hearing. With the consent of the defendant and with a showing of good cause, taking into account the public interest and the proper disposition of criminal cases, time limits specified in this section may be extended one or more times by the committing magistrate. In the absence of consent by the defendant, time limits may be extended by the committing magistrate only upon a showing that extraordinary circumstances exist and that delay is indispensable to the interests of justice.

Source: SDC 1939 & Supp 1960, § 34.1401; SDCL § 23-27-1; SL 1978, ch 178, § 38; SL 1991, ch 187, § 5; SL 2000, ch 263 (Supreme Court Rule 00-9); SL 2007, ch 304 (Supreme Court Amended Rule 06-72), eff. Nov. 1, 2006; SL 2013, ch 101, § 52.



§ 23A-4-4 Advice to defendant and admission to bail when initial appearance before anothermagistrate--Initial appearance without warrant--Transmittal of files to appropriate court.

23A-4-4. Advice to defendant and admission to bail when initial appearance before another magistrate--Initial appearance without warrant--Transmittal of files to appropriate court. Subject to §§ 23A-17-1 to 23A-17-4, inclusive, if a defendant is taken before a committing magistrate who did not issue the warrant, or in case no warrant has been issued, the committing magistrate shall inform him of the matters set out in § 23A-4-3 and admit the defendant to bail as provided by § 23A-2-4 or chapter 23A-43. Within three days thereafter, the committing magistrate shall transmit the minutes of the proceedings and all papers in the case, including bail if posted, to the court which issued the warrant. If no warrant has been issued, the transcript and papers shall be transmitted to the court where the complaint is filed or to the court in which the venue of the offense lies.

Source: SDC 1939 & Supp 1960, §§ 34.1623, 34.1624; SDCL, §§ 23-22-27 to 23-22-30; SL 1978, ch 178, § 39.



§ 23A-4-5 Transfer to magistrate judge or circuit court for preliminary hearing.

23A-4-5. Transfer to magistrate judge or circuit court for preliminary hearing. Either the defendant or the prosecuting attorney may, at any time prior to the commencement of a preliminary hearing before a lay magistrate, make a motion that the proceedings be transferred to a magistrate judge or to the circuit court. Upon such a motion the lay magistrate shall transmit a certified statement of all proceedings and papers connected with the action to the magistrate judge or the circuit court. Thereafter the action shall proceed as if it had been commenced therein before the magistrate judge or a circuit court judge. A preliminary hearing is commenced at the time the first witness is sworn.

Source: SL 1966, ch 118; SL 1976, ch 163, § 1; SDCL Supp, § 23-27-11; SL 1978, ch 178, § 40; SL 1989, ch 205.



§ 23A-4-6 (Rule 5.1(a)) Holding for trial when probable cause shown on preliminary hearing--Evidence received.

23A-4-6. (Rule 5.1(a)) Holding for trial when probable cause shown on preliminary hearing--Evidence received. If from the evidence it appears that there is probable cause to believe that an offense has been committed and that the defendant committed it, the committing magistrate shall forthwith hold him to answer in the trial court of the county having jurisdiction of the offense. The defendant may cross-examine witnesses against him and may introduce evidence in his own behalf. The rules of evidence shall apply, except that an objection to evidence on the ground that it was acquired by unlawful means is not properly made at the preliminary hearing. Motions to suppress such evidence must be made to the trial court as provided in §§ 23A-8-3 to 23A-8-9, inclusive.

Source: SDC 1939 & Supp 1960, §§ 34.1404, 34.1407; SDCL, §§ 23-27-9, 23-27-16; SL 1978, ch 178, § 41; SL 1979, ch 159, § 2.



§ 23A-4-7 (Rule 5.1(b)) Discharge and dismissal in absence of probable cause--Subsequentprosecution on same offense.

23A-4-7. (Rule 5.1(b)) Discharge and dismissal in absence of probable cause--Subsequent prosecution on same offense. If from the evidence it appears that there is not probable cause to believe that an offense has been committed or that the defendant committed it, the committing magistrate shall dismiss the complaint and discharge the defendant. The discharge of a defendant does not preclude a prosecuting attorney from instituting a subsequent prosecution for the same offense.

Source: SDC 1939 & Supp 1960, § 34.1406; SDCL, § 23-27-13; SL 1978, ch 178, § 42.



§ 23A-4-8 (Rule 5.1(c)) Record of proceedings on preliminary hearing--Cost--Transmittal of papersto trial court--Limitation of access to record.

23A-4-8. (Rule 5.1(c)) Record of proceedings on preliminary hearing--Cost--Transmittal of papers to trial court--Limitation of access to record. A verbatim record of the proceeding in each preliminary hearing shall be made under the direction of the committing magistrate upon request of either the prosecuting attorney or the defendant. A copy of the transcript of the record of the proceeding shall be furnished to the defendant and to the prosecuting attorney if either requests it. If a transcript is requested by the defendant and the committing magistrate finds that the defendant is indigent, its cost shall be borne by the county where the venue of the alleged offense was originally laid. In such case the committing magistrate shall follow the procedures set forth in chapter 23A-40. At the conclusion of the preliminary hearing the committing magistrate shall forthwith transmit to the clerk of the trial court having jurisdiction of the offense, all papers of the proceeding, any bail taken by him, and all exhibits received in the hearing. The circuit court may, for good cause shown, limit access to the record of the proceeding.

Source: SDC 1939, §§ 34.1405, 34.1409; SL 1957, ch 180; SDCL, §§ 23-27-12, 23-27-21; SL 1978, ch 178, § 43.






Chapter 05 - (Rule 6) The Grand Jury

§ 23A-5-1 (Rule 6(a)) Circuit court order for grand juries--Number of members--Summons ofjurors.

23A-5-1. (Rule 6(a)) Circuit court order for grand juries--Number of members--Summons of jurors. The circuit court shall order one or more grand juries to be summoned only when it appears to the circuit judge's satisfaction that a grand jury is necessary or desirable for the investigation of public offenses or misconduct in office. A grand jury shall consist of not less than six nor more than ten members. The court shall direct that a sufficient number of legally qualified persons be summoned to meet this requirement.

Source: SDC 1939, § 34.1201; SL 1959, ch 233; SDCL, § 23-29-1; SL 1978, ch 178, § 44; SL 1979, ch 159, § 4; SL 1994, ch 176.



§ 23A-5-2 New grand jury ordered after discharge of original jury--Other causes.

23A-5-2. New grand jury ordered after discharge of original jury--Other causes. If a grand jury is discharged by an allowance of a challenge to the panel, or if an offense is committed during the sitting of the court after the discharge of a grand jury, or if after such discharge a new indictment becomes requisite by reason of an arrest of judgment or by the setting aside of an indictment, or if for any other good and sufficient cause another grand jury may become necessary, a court may in its discretion order that another grand jury be summoned, and the court may to that end make an order to summon another grand jury according to the provisions of chapter 16-13.

Source: CCrimP 1877, § 175; CL 1887, § 7202; RCCrimP 1903, § 174; RC 1919, § 4668; SDC 1939 & Supp 1960, § 34.1202; SDCL, § 23-29-15; SL 1978, ch 178, § 44.



§ 23A-5-3 (Rule 6(b)(1)) Grounds for challenge to array or individual jurors--Trial of challenge.

23A-5-3. (Rule 6(b)(1)) Grounds for challenge to array or individual jurors--Trial of challenge. Either the prosecuting attorney or a defendant may challenge the array of grand jurors on the ground that a grand jury was not selected, drawn or summoned in accordance with law and may challenge an individual grand juror on the ground that the juror is not legally qualified. Challenges shall be made before the administration of the oath to the jurors and shall be tried by the circuit court.

Source: SDC 1939 & Supp 1960, §§ 34.1204, 34.1205; SDCL, §§ 23-29-2, 23-29-5; SL 1978, ch 178, § 46.



§ 23A-5-4 Summons of new jurors after challenge--Oath of jurors chosen for particular case.

23A-5-4. Summons of new jurors after challenge--Oath of jurors chosen for particular case. Whenever challenges to individual grand jurors are allowed, the court shall make an order to the sheriff, deputy sheriff, or coroner, to summon without delay, from the residents of the county, a sufficient number of persons to complete or to form a grand jury. A grand jury formed and impaneled as to and in a particular case, after a challenge or challenges to individual grand jurors have been allowed, shall be sworn to act only in such particular case, and as to all other cases at the same term of that grand jury, the grand jury shall be formed in the usual manner provided by law.

Source: SDC 1939 & Supp 1960, §§ 34.1203, 34.1209; SDCL, §§ 23-29-8, 23-29-16; SL 1978, ch 178, § 46.



§ 23A-5-5 (Rule 6(b)(2)) Dismissal of indictment because grand jurors not qualified.

23A-5-5. (Rule 6(b)(2)) Dismissal of indictment because grand jurors not qualified. A motion to dismiss an indictment may be based on objections to the array or on the lack of legal qualifications of an individual juror, if not previously determined upon challenge. An indictment shall not be dismissed on the ground that one or more members of the grand jury were not legally qualified if it appears from the record kept pursuant to § 23A-5-6 that five or more jurors, after deducting from the affirmative votes the number not legally qualified, concurred in finding the indictment.

Source: SL 1978, ch 178, § 47.



§ 23A-5-6 (Rule 6(c)) Foreman and deputy foreman of grand jury--Powers and duties--Clerk ofgrand jury--Record of proceedings.

23A-5-6. (Rule 6(c)) Foreman and deputy foreman of grand jury--Powers and duties--Clerk of grand jury--Record of proceedings. The court shall appoint one of the jurors to be foreman and another to be deputy foreman. The foreman shall have power to administer oaths and affirmations and shall sign all indictments. During the absence of the foreman, the deputy foreman shall act as foreman and shall have the same powers and duties as the foreman.

The grand jury must appoint one of its members as clerk, who must preserve minutes of its proceedings and of the evidence given before it. The clerk shall keep a record of the number of the jurors concurring in the finding of every indictment, but not the votes of the individual members, and shall file the record with the clerk of the court, but the record shall not be made public except on the order of the court.

Source: SDC 1939 & Supp 1960, §§ 34.1210, 34.1213, 34.1224, 34.1233; SL 1967, ch 144; SDCL, §§ 23-29-9, 23-29-13, 23-30-9, 23-31-6; SL 1978, ch 178, § 48.



§ 23A-5-7 Oath of grand jurors.

23A-5-7. Oath of grand jurors. The following oath shall be administered to the foreperson of the grand jury: Do you, as foreperson of the grand jury, swear or affirm that you will diligently inquire into and make indictments of all public offenses against the state about which you have or can obtain evidence and which were committed or are triable in this county; that you will keep confidential the deliberations, remarks and actions of the jury, the testimony of the witnesses, and the manner in which any member of the jury voted on any matter; that you will not act against any person because of malice, hatred or ill-will or fail to act on a charge because of fear, favor, affection, or anticipation of reward; and that in all of your indictments you will present only the truth to the best of your skill, knowledge and understanding, so help you God? The following oath shall be immediately administered to the other grand jurors: Having heard the oath taken by the foreperson, do you, and each of you, swear or affirm that you will act in accordance with the obligations of that oath in your role as a member of the grand jury, so help you God?

Source: SDC 1939 & Supp 1960, §§ 34.1210, 34.1211; SDCL §§ 23-29-10, 23-29-11; SL 1978, ch 178, § 49; SL 2007, ch 131, § 3.



§ 23A-5-8 Charge to grand jury by court--Commencement of inquiries.

23A-5-8. Charge to grand jury by court--Commencement of inquiries. After the grand jury is impaneled and sworn, it must be charged by the court. In doing so, the court shall give the members such information as it may deem proper as to the nature of their duties, and as to any charges for public offenses returned to the court or likely to come before the grand jury. The grand jury must then retire to a private room and inquire into the offenses cognizable by it.

Source: SDC 1939 & Supp 1960, § 34.1212; SDCL, § 23-29-12; SL 1978, ch 178, § 50.



§ 23A-5-9 General powers of grand jury--Access to prisons and records.

23A-5-9. General powers of grand jury--Access to prisons and records. The grand jury has power, and it is its duty, to inquire into all public offenses committed or triable in its county, and to present them to the circuit court by indictment. A grand jury is entitled to free access at all reasonable times to public prisons, and to the examination, without charge, of all public records in its county.

Source: SDC 1939 & Supp 1960, §§ 34.1215, 34.1223; SDCL, §§ 23-30-1, 23-30-6; SL 1978, ch 178, § 45.



§ 23A-5-10 Advice sought from court or prosecuting attorney.

23A-5-10. Advice sought from court or prosecuting attorney. The grand jury may at all reasonable times ask the advice of the court or of the prosecuting attorney.

Source: SDC 1939 & Supp 1960, § 34.1222; SDCL, § 23-30-7; SL 1972, ch 147, § 1; SL 1978, ch 178, § 51.



§ 23A-5-11 (Rule 6(d)) Appearance by prosecuting attorneys before grand jury--Presence of otherpersons--Counsel advising witnesses.

23A-5-11. (Rule 6(d)) Appearance by prosecuting attorneys before grand jury--Presence of other persons--Counsel advising witnesses. Prosecuting attorneys may at all times appear before the grand jury for the purpose of giving information or advice or interrogating witnesses relative to any matter cognizable by it. Prosecuting attorneys, the witness under examination and his counsel, interpreters if needed, the victim under examination and the victim or witness assistant and, for the purpose of taking the evidence if authorized by the grand jury, a stenographer or operator of a recording device may be present when the grand jury is in session, but no person other than the jurors may be present while the grand jury is deliberating or voting. The role of counsel appearing with a witness shall be limited to advising the witness. The prosecuting attorney may not be present during the consideration of any charge against himself, except that the grand jury may summon him as a witness.

Source: SDC 1939 & Supp 1960, § 34.1222; SDCL, § 23-30-7; SL 1972, ch 147, § 1; SL 1978, ch 178, § 52; SL 1986, ch 193, § 2.



§ 23A-5-11.1 Recording of testimony of witness before grand jury.

23A-5-11.1. Recording of testimony of witness before grand jury. The testimony of any witness appearing before a grand jury in any case shall be recorded. Such testimony may be recorded by means of an electronic recording device.

Source: SL 1987, ch 173; SL 1998, ch 147, § 1.



§ 23A-5-12 Testimony before grand jury by subject of investigation--Waiver of immunity.

23A-5-12. Testimony before grand jury by subject of investigation--Waiver of immunity. The subject of a grand jury investigation may, at the discretion of the grand jury or prosecuting attorney, be given the opportunity to testify before the grand jury, provided he waives immunity orally on the record or in writing.

Source: SL 1978, ch 178, § 53.



§ 23A-5-13 Notice of rights to subject appearing before grand jury.

23A-5-13. Notice of rights to subject appearing before grand jury. Before testifying or providing other evidence at any proceeding before a grand jury impaneled before a circuit court, the subject of the grand jury investigation shall be given adequate and reasonable notice of:

(1) His right to counsel as provided in § 23A-5-11;

(2) His privilege against self-incrimination;

(3) The fact that anything he says can and will be used against him in a court of law; and

(4) The fact that if he cannot afford an attorney, an attorney will be appointed by the court for him.
Source: SL 1978, ch 178, § 60.



§ 23A-5-14 Removal and replacement of attorney for witness appearing before grand jury.

23A-5-14. Removal and replacement of attorney for witness appearing before grand jury. The court shall have the power to remove a witness' attorney and order the witness to obtain new counsel, when it finds that the attorney has violated § 23A-5-11 or that such removal and replacement is necessary to ensure that the activities of a grand jury are not unduly delayed or impeded. Nothing in this section shall affect the power of the court to punish for contempt or impose other appropriate sanctions.

Source: SL 1978, ch 178, § 59.



§ 23A-5-15 Evidence heard by grand jury--Order for production of evidence.

23A-5-15. Evidence heard by grand jury--Order for production of evidence. The rules of evidence shall apply to proceedings before the grand jury. A grand jury is not bound to hear evidence for a defendant, but it is its duty to weigh all the evidence submitted to it. When it has reason to believe that there is other evidence, it may order such evidence to be produced, and for that purpose the prosecuting attorney may issue process for the witnesses.

Source: SDC 1939 & Supp 1960, § 34.1225; SDCL, § 23-30-12; SL 1978, ch 178, § 55.



§ 23A-5-16 (Rule 6(e)) Restrictions on disclosure of grand jury proceedings--Immunity of jurors--Sealing of indictments.

23A-5-16. (Rule 6(e)) Restrictions on disclosure of grand jury proceedings--Immunity of jurors--Sealing of indictments. Disclosure of matters occurring before a grand jury, other than its deliberations and the vote of any juror, may be made to prosecuting attorneys for use in the performance of their duties. Otherwise a juror, attorney, witness, interpreter, stenographer, operator of a recording device, or any typist who transcribes recorded testimony may disclose matters occurring before the grand jury only if directed by the court preliminary to, or in connection with, a judicial proceeding or if permitted by the court at the request of a defendant upon a showing that grounds may exist for a motion to dismiss an indictment because of matters occurring before a grand jury. A grand juror cannot be questioned for anything that the grand juror may say or any vote that the grand juror may give in the grand jury proceedings relative to a matter legally pending before it, except for perjury of which the grand juror may have been guilty in making an accusation or giving testimony to his or her fellow jurors. No obligation of secrecy may be imposed upon any person except in accordance with this section. A court may direct that an indictment shall be kept secret until the defendant is in custody or has given bail. In that event the clerk shall seal the indictment, and no person may disclose the finding of the indictment unless necessary for the issuance and execution of a warrant or summons.

Source: SDC 1939 & Supp 1960, §§ 34.1226, 34.1227; SDCL, §§ 23-30-13, 23-30-14, 23-30-16; SL 1972, ch 147, § 2; SL 1978, ch 178, § 54; SL 2005, ch 126, § 1.



§ 23A-5-17 Disclosure by prosecuting attorney of evidence received by grand jury.

23A-5-17. Disclosure by prosecuting attorney of evidence received by grand jury. The prosecuting attorney may disclose evidence received before the grand jury or heard before the grand jury in the performance of his official duties.

Source: SL 1978, ch 178, § 54A.



§ 23A-5-18 (Rule 6(f)) Quorum of grand jury--Votes required for indictment--Witnesses namedon indictment--Dismissal of charge on failure to indict.

23A-5-18. (Rule 6(f)) Quorum of grand jury--Votes required for indictment--Witnesses named on indictment--Dismissal of charge on failure to indict. A quorum of six grand jurors must be present before any evidence or testimony may be received or any other business conducted. An indictment may be found only if there is probable cause to believe that an offense has been committed and that the defendant committed it. An indictment may be found only upon the concurrence of six or more jurors. The names of only those witnesses examined before the grand jury in relation to the particular indictment shall be listed on that indictment before it is filed with the court. An indictment shall be returned by the grand jury to a circuit judge in open court, or, if no circuit judge is available, filed with the clerk of courts, endorsed a true bill.

If six grand jurors do not concur in finding an indictment against a defendant who is in custody but who has not had a preliminary hearing, the complaint or information and the certified record of the proceedings before the committing magistrate transmitted to them shall be returned to the court, with an endorsement thereon, signed by the foreman, that the charge is dismissed. The dismissal of the charge does not prevent its being again submitted to a grand jury as often as a court may direct, but without such direction it cannot again be submitted.

Source: SDC 1939 & Supp 1960, §§ 34.1219, 34.1220, 34.1233, 34.1234; SDCL, §§ 23-31-3 to 23-31-8; SL 1978, ch 178, § 56; SL 2001, ch 120, § 1.



§ 23A-5-19 Report filed when indictment not issued.

23A-5-19. Report filed when indictment not issued. The grand jury, with the permission of the prosecuting attorney, may file a report as to any case in which an investigation has taken place and an indictment has not been issued. The court may excise any portion of the report that is filed in the interests of justice.

Source: SL 1978, ch 178, § 60A.



§ 23A-5-20 (Rule 6(g)) Term of service of grand jury--Excuse and replacement of jurors.

23A-5-20. (Rule 6(g)) Term of service of grand jury--Excuse and replacement of jurors. A grand jury shall serve until discharged by the court which convened it, but no grand jury may serve more than eighteen months. The tenure and powers of a grand jury are not affected by the beginning or expiration of a term of court. At any time for cause shown the court may excuse a juror either temporarily or permanently, and in the latter event the court may impanel another person in place of the excused juror in the same manner as the original juror was impaneled.

Source: SDC 1939 & Supp 1960, § 34.1214; SDCL, § 23-29-14; SL 1978, ch 178, § 57.






Chapter 06 - Indictment And Information

§ 23A-6-1 (Rule 7(a)) Indictment or information required for prosecution of offense--Exceptions.

23A-6-1. (Rule 7(a)) Indictment or information required for prosecution of offense--Exceptions. Every public offense must be prosecuted by an indictment or by an information signed by a prosecuting attorney except:

(1) A proceeding for the removal of a civil officer of this state;

(2) An offense arising under the laws, rules, and regulations relating to the national guard;

(3) An offense arising under the laws of this state which is a Class 2 misdemeanor or petty offense or which is punishable by a fine not exceeding two hundred dollars, or by imprisonment not exceeding thirty days, or by both such fine and imprisonment;

(4) An offense arising from the violation of an ordinance or bylaw of a unit of local government of this state.
Source: SDC 1939 & Supp 1960, § 34.2904; SDCL, § 23-2-5; SL 1978, ch 178, § 61; SL 1991, ch 187, § 6.



§ 23A-6-2 (Rule 7(b)) Reserved.

23A-6-2. (Rule 7(b)) Reserved



§ 23A-6-3 Preliminary hearing not required for fugitive from justice--Hearing required beforefiling of other information--Filing of information.

23A-6-3. Preliminary hearing not required for fugitive from justice--Hearing required before filing of other information--Filing of information. An information may be filed without a preliminary hearing against a fugitive from justice. No other information may be filed against any person for any felony or Class 1 misdemeanor until he has had a preliminary hearing, unless he waived his right to a preliminary hearing. All informations shall be filed with the court having jurisdiction of the offense by the prosecuting attorney prior to arraignment.

Source: SDC 1939 & Supp 1960, § 34.1503; SDCL, §§ 23-20-2, 23-20-3; SL 1978, ch 178, § 63.



§ 23A-6-4 (Rule 7(c)(1)) Allegations contained in indictment or information--Incorporation byreference--Citation of law--Error in citation.

23A-6-4. (Rule 7(c)(1)) Allegations contained in indictment or information--Incorporation by reference--Citation of law--Error in citation. The indictment or the information shall be a plain, concise, and definite written statement of the essential facts constituting the offense charged. The information must be signed by the prosecuting attorney to be valid. It need not contain a formal commencement, a formal conclusion or any other matter not necessary to such statement.

Allegations made in one count may be incorporated by reference in another count. It may be alleged in a single count that the means by which the defendant committed the offense are unknown, but, if it is alleged that he committed it by more than one specified means, each means shall be stated in a separate count.

The indictment or information shall state for each count the official or customary citation of the statute, rule, regulation, or other provision of law which the defendant is alleged to have violated. Error in the citation or its omission shall not be ground for dismissal of the indictment or information or for reversal of a conviction if the error or omission did not mislead the defendant to his prejudice.

Source: Supreme Court Rule 365, 1939; SDC 1939 & Supp 1960, § 34.3008; SDCL, § 23-32-5; SL 1978, ch 178, § 64.



§ 23A-6-5 (Rule 7(c)(2)) Reserved.

23A-6-5. (Rule 7(c)(2)) Reserved



§ 23A-6-6 Additional allegations not required against accessory before fact.

23A-6-6. Additional allegations not required against accessory before fact. No additional facts need be alleged in an indictment or information against an accessory before the fact than are required in an indictment against his principal.

Source: SDC 1939 & Supp 1960, § 34.0504; SDCL, § 23-10-4; SL 1978, ch 178, § 66.



§ 23A-6-7 Contents required for sufficiency of indictment or information.

23A-6-7. Contents required for sufficiency of indictment or information. An indictment or information is sufficient if it can be understood therefrom:

(1) That it is entitled in a court having authority to receive it, although the name of the court is not stated;

(2) That the indictment was found by a grand jury of the county in which the public offense was committed;

(3) That the defendant is named or, if his name is unknown, that he is described by a fictitious name with a statement that his true name is unknown to the grand jury or prosecuting attorney;

(4) That the offense charged was committed within the jurisdiction of the county; and

(5) That the offense charged is designated in such a manner as to enable a person of common understanding to know what is intended.
Source: CCrimP 1877, § 222; CL 1887, § 7249; RCCrimP 1903, § 229; SL 1913, ch 242; RC 1919, § 4725; Supreme Court Rule 367, 1939; SDC 1939 & Supp 1960, § 34.3010; SDCL, § 23-32-12; SL 1978, ch 178, § 67.



§ 23A-6-8 Presumptions need not be stated--Judicial notice.

23A-6-8. Presumptions need not be stated--Judicial notice. Neither presumptions of law, nor matters of which judicial notice is taken, need be stated in an indictment or information.

Source: SDC 1939 & Supp 1960, § 34.3004; SDCL, § 23-32-21; SL 1978, ch 178, § 72.



§ 23A-6-9 Precise time of offense need not be stated.

23A-6-9. Precise time of offense need not be stated. The precise time at which an offense was committed need not be stated in an indictment or information, but it may be alleged to have been committed at any time before the filing thereof, except when the time is a material element of the offense.

Source: Supreme Court Rule 368, 1939; SDC 1939 & Supp 1960, § 34.3011; SDCL, § 23-32-17; SL 1978, ch 178, § 71.



§ 23A-6-10 Endorsement of witnesses on information--Calling other witnesses.

23A-6-10. Endorsement of witnesses on information--Calling other witnesses. The prosecuting attorney shall endorse upon each information the names of the witnesses known to him at the time of its filing. Any further endorsement of names upon the information shall be done only with permission of the court. This section shall not preclude calling any witnesses whose names or the materiality of whose testimony is first learned by the prosecuting attorney during the trial. This section does not require the endorsement of names of witnesses which are to be used only in rebuttal.

Source: SL 1978, ch 178, § 64.



§ 23A-6-11 Allegation as to money or securities stolen.

23A-6-11. Allegation as to money or securities stolen. In an indictment or information for the theft of money, bank notes, certificates of stock, or securities, or for a conspiracy to commit the theft of any such property, it is sufficient to allege the theft, or the conspiracy to commit theft, to be of money, bank notes, certificates of stock, or securities, without specifying the coin, number, denomination, or kind thereof.

Source: Supreme Court Rule 374, 1939; SDC 1939 & Supp 1960, § 34.3017; SDCL, § 23-32-15; SL 1978, ch 178, § 68.



§ 23A-6-12 Description of money taken by robbery or theft.

23A-6-12. Description of money taken by robbery or theft. In a prosecution for robbery or theft of money, it is sufficient to allege generally in the indictment or information a robbery or theft of money, and it is sufficient to maintain the charge in the indictment or information that money was obtained by robbery or theft without regard to a particular description of the money stolen or obtained.

Source: Supreme Court Rule 373, 1939; SDC 1939 & Supp 1960, § 34.3016; SDCL, § 23-32-16; SL 1978, ch 178, § 69.



§ 23A-6-13 Allegations in indictment or information for perjury.

23A-6-13. Allegations in indictment or information for perjury. In an indictment or information for perjury or subornation of perjury, it is sufficient to set forth the substance of the controversy or matter in which the offense was committed, the court or person before whom the oath alleged to be false was taken, and that the court or person before whom it was taken had authority to administer it, with proper allegations of the falsity of the matter on which the perjury is assigned; but the indictment or information need not set forth the pleadings, record, or proceedings with which the oath is connected, nor the commission or authority of the court or person before whom the perjury was committed.

Source: CCrimP 1877, § 229; CL 1887, § 7256; RCCrimP 1903, § 236; RC 1919, § 4732; Supreme Court Rule 376, 1939; SDC 1939 & Supp 1960, § 34.3019; SDCL, § 23-32-25; SL 1978, ch 178, § 70.



§ 23A-6-14 (Rule 7(c)(3)) Sufficiency of indictment or information despite nonprejudicial defect.

23A-6-14. (Rule 7(c)(3)) Sufficiency of indictment or information despite nonprejudicial defect. No indictment or information is insufficient, nor can the trial, judgment, or other proceeding thereon be affected, by reason of a defect or imperfection in its form, which does not prejudice the substantial rights of the defendant.

Source: SDC 1939 & Supp 1960, § 34.3002; SDCL, § 23-32-20; SL 1978, ch 178, § 73.



§ 23A-6-15 Erroneous allegation as to victim of offense.

23A-6-15. Erroneous allegation as to victim of offense. When an offense involves the commission of, or an attempt to commit, a theft or other private injury, and is described with sufficient certainty in other respects to identify the act, an erroneous allegation as to the person injured or intended to be injured, or the ownership of the property taken, is not material.

Source: Supreme Court Rule 370, 1939; SDC 1939 & Supp 1960, § 34.3013; SDCL, § 23-32-14; SL 1978, ch 178, § 74.



§ 23A-6-16 Unavailability of instrument on indictment or information for forgery.

23A-6-16. Unavailability of instrument on indictment or information for forgery. When an instrument, which is the subject of an indictment or information for forgery, has been destroyed or withheld by the act or procurement of the defendant, and the fact of the destruction or withholding is alleged in the indictment or information and established during the trial, any misdescription of the instrument is immaterial.

Source: Supreme Court Rule 375, 1939; SDC 1939 & Supp 1960, § 34.3018; SDCL, § 23-32-24; SL 1978, ch 178, § 75.



§ 23A-6-17 Statutory words not required in indictment or information--Interpretation of wordsand phrases.

23A-6-17. Statutory words not required in indictment or information--Interpretation of words and phrases. Words used in a statute to describe a public offense need not be strictly recited in an indictment or information, but other words conveying the same meaning may be used. Words used in an indictment or information shall be interpreted according to their usual meaning in common language, except words and phrases defined by law, which shall be interpreted according to their legal meaning.

Source: SDC 1939 & Supp 1960, §§ 34.3003, 34.3005; SDCL, §§ 23-32-18, 23-32-19; SL 1978, ch 178, § 76.



§ 23A-6-18 (Rule 7(d)) Surplusage stricken on motion.

23A-6-18. (Rule 7(d)) Surplusage stricken on motion. A circuit court upon motion may strike surplusage from an indictment or information.

Source: SL 1978, ch 178, § 77.



§ 23A-6-19 (Rule 7(e)) Amendment of information before trial--Allegation of new offense--Amendment during trial.

23A-6-19. (Rule 7(e)) Amendment of information before trial--Allegation of new offense--Amendment during trial. If trial has not commenced, a prosecuting attorney may amend an information to allege, or to change the allegations regarding, any offense arising out of the same alleged conduct of the defendant that gave rise to any offense alleged in the original information. If the change alleges a new offense, the defendant has the right to a preliminary hearing on the new offense.

After commencement of a trial, the trial court may permit the prosecuting attorney to amend the information at any time before a verdict or finding is made, if no additional or different offense is charged and substantial rights of the defendant are not thereby prejudiced. An amendment may charge an additional or different offense with the express consent of the defendant.

Source: Supreme Court Rule 397, 1939; SDC 1939 & Supp 1960, § 34.3628; SDCL, § 23-39-1; SL 1978, ch 178, § 78.



§ 23A-6-20 Amendment to correct name of defendant.

23A-6-20. Amendment to correct name of defendant. When a defendant is prosecuted by a fictitious name, and in any stage of the proceedings his true name is discovered, it must be inserted in the subsequent proceedings, with reference to the fact that he was prosecuted by the name mentioned in the indictment, information, or complaint. When a defendant is prosecuted by an erroneous name, and in any stage of the proceedings his correct name is discovered, it must be inserted in the subsequent proceedings without reference to the fact that he was prosecuted by any other name.

Source: Supreme Court Rule 369, 1939; SDC 1939 & Supp 1960, § 34.3012; SDCL, § 23-32-13; SL 1978, ch 178, § 78.



§ 23A-6-21 (Rule 7(f)) Reserved.

23A-6-21. (Rule 7(f)) Reserved



§ 23A-6-22 Suppression of names and details in rape, incest, or sexual contact prosecution.

23A-6-22. Suppression of names and details in rape, incest, or sexual contact prosecution. Upon the request of the victim in a prosecution for rape, incest, or sexual contact, the court shall order that the names of the victim or the accused or the details of the alleged offense be suppressed until:

(1) The accused is arraigned;

(2) The charge is dismissed; or

(3) The case is otherwise concluded;
whichever occurs first.

Source: SL 1975, ch 169, § 4; SDCL Supp, § 23-32-28; SL 1978, ch 178, § 81; SL 1983, ch 182; SL 1996, ch 154.



§ 23A-6-22.1 Suppression of name of minor victim of rape, incest, or sexual contact and details ofalleged acts.

23A-6-22.1. Suppression of name of minor victim of rape, incest, or sexual contact and details of alleged acts. Notwithstanding the provisions of § 23A-6-22, upon the request of any minor victim or the minor victim's parent or guardian in a prosecution for rape, incest, or sexual contact, the court shall order that the name of the minor and the specific details of the alleged acts be suppressed if the trial court finds a compelling interest after consideration of the following factors: the minor victim's age, psychological maturity and understanding, the nature of the crime, the desires of the victim, and the interests of the parents and relatives.

Source: SL 1995, ch 131; SL 2011, ch 124, § 1.



§ 23A-6-23 (Rule 8(a)) Joinder of related offenses in same indictment or information.

23A-6-23. (Rule 8(a)) Joinder of related offenses in same indictment or information. Two or more offenses may be charged in the same indictment or information in separate counts for each offense, if the offenses charged, whether felonies or misdemeanors or both, are of the same or similar character or are based on the same act or transaction or on two or more acts or transactions connected together or constituting parts of a common scheme or plan.

Source: Supreme Court Rule 366, 1939; SDC 1939 & Supp 1960, § 34.3009; SDCL, § 23-32-6; SL 1978, ch 178, § 82.



§ 23A-6-24 (Rule 8(b)) Joinder of two or more defendants in same indictment or information.

23A-6-24. (Rule 8(b)) Joinder of two or more defendants in same indictment or information. Two or more defendants may be charged in the same indictment or information, if they are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting an offense or offenses. Such defendants may be charged in one or more counts together or separately, and all of the defendants need not be charged in each count.

Source: SL 1978, ch 178, § 83.



§ 23A-6-25 Election between offenses or counts not required--Separate statements in verdict.

23A-6-25. Election between offenses or counts not required--Separate statements in verdict. The prosecuting attorney shall not be required to elect between different offenses or counts set forth in an indictment or information, but a defendant may be convicted of any number of offenses charged, and each offense upon which a defendant is convicted must be stated in the verdict.

Source: Supreme Court Rule 366, 1939; SDC 1939 & Supp 1960, § 34.3009; SDCL, § 23-32-7; SL 1978, ch 178, § 84.



§ 23A-6-26 (Rule 9(a)) Warrant or summons on indictment--Delivery for execution--Warrant ondefendant's failure to respond to summons.

23A-6-26. (Rule 9(a)) Warrant or summons on indictment--Delivery for execution--Warrant on defendant's failure to respond to summons. Upon request of a prosecuting attorney, a circuit court judge, in the case of a felony, and a magistrate judge, in the case of a misdemeanor or at the direction of the presiding judge of the circuit in the case of a felony, may issue a warrant for each defendant named in an indictment. A circuit court judge, or magistrate judge in an appropriate case, may issue a summons instead of a warrant upon the request of a prosecuting attorney. Upon like request or direction a court may issue more than one warrant or summons for the same defendant. The warrant or summons shall be delivered to a law enforcement officer or other person authorized by law to execute or serve it. If a defendant fails to appear in response to a summons, a warrant shall be issued.

Source: SDC 1939 & Supp 1960, § 34.1235; SDCL, § 23-31-9; SL 1978, ch 178, § 85; SL 1999, ch 121, § 2.



§ 23A-6-27 (Rule 9(b)(1)) Form of warrant--Contents--Endorsement as to bail.

23A-6-27. (Rule 9(b)(1)) Form of warrant--Contents--Endorsement as to bail. A warrant shall be in the form prescribed by § 23A-2-4. It shall describe the offense charged in the indictment, and it shall command that the defendant be arrested and brought before the court. The amount of bail, if any, shall be fixed by the court and endorsed on the warrant.

Source: SL 1978, ch 178, § 86; SL 1999, ch 121, § 3.



§ 23A-6-28 (Rule 9(b)(2)) Form and contents of summons--Time of required appearance--Signature.

23A-6-28. (Rule 9(b)(2)) Form and contents of summons--Time of required appearance--Signature. A summons shall be in the same form as a warrant except that it shall summon the defendant to appear before a circuit court judge or magistrate judge, as the case may be, at a stated time and place. The time stated may not be more than ten days from the date the indictment was presented to the court. The summons shall be signed by the judge.

Source: SL 1978, ch 178, § 87; SL 1999, ch 121, § 4.



§ 23A-6-29 (Rule 9(c)(1)) Execution or service of warrant or summons--Arrested person broughtbefore court.

23A-6-29. (Rule 9(c)(1)) Execution or service of warrant or summons--Arrested person brought before court. A warrant shall be executed or a summons served as provided in §§ 23A-2-7 to 23A-2-11, inclusive. The officer executing a warrant shall bring the arrested person promptly before the court for the purpose of admission to bail.

Source: SDC 1939 & Supp 1960, § 34.1231; SDCL, § 23-31-15; SL 1978, ch 178, § 88.



§ 23A-6-29.1 Powers granted magistrate judge.

23A-6-29.1. Powers granted magistrate judge. If directed to do so by the presiding judge of the circuit, a magistrate judge may set bail and take not guilty pleas in felony cases.

Source: SL 1999, ch 121, § 1.



§ 23A-6-30 (Rule 9(c)(2)) Return of warrant or summons to court--Cancellation or delivery toanother of unexecuted warrant or summons.

23A-6-30. (Rule 9(c)(2)) Return of warrant or summons to court--Cancellation or delivery to another of unexecuted warrant or summons. A law enforcement officer executing a warrant shall make return thereof to the court. At the request of a prosecuting attorney any unexecuted warrant may be returned and canceled by the court. On or before the return day the person to whom a summons was delivered for service shall make a return thereof. At the request of a prosecuting attorney made at any time while an indictment is pending, a warrant returned unexecuted and not canceled or a summons returned unserved, or a duplicate thereof, may be delivered to a law enforcement officer or other person for execution or service.

Source: SL 1978, ch 178, § 89; SL 1999, ch 121, § 5.



§ 23A-6-31 (Rule 9(d)) Reserved.

23A-6-31. (Rule 9(d)) Reserved






Chapter 07 - Arraignment And Pleas

§ 23A-7-1 (Rule 10) Arraignment in open court--Procedure--Verification or correction of name--Copy given to defendant.

23A-7-1. (Rule 10) Arraignment in open court--Procedure--Verification or correction of name--Copy given to defendant. An arraignment shall be conducted in open court, except that an arraignment for a Class 2 misdemeanor may be conducted in chambers, and shall consist of reading the indictment, information, or complaint, as is applicable, to the defendant or stating to him the substance of the charge and calling on him to plead thereto.

A defendant must be informed that if the name in the indictment, information, or complaint is not his true name, he must then declare his true name or be proceeded against by the name given in the indictment, information, or complaint. If he gives no other name, the court may proceed accordingly. If he alleges that another name is his true name, he shall be proceeded against pursuant to § 23A-6-20. He shall be given a copy of the indictment, information, or complaint, as is applicable, before he is called upon to plead.

Source: SDC 1939 & Supp 1960, §§ 34.2301, 34.3507; SDCL, §§ 23-35-12, 23-35-13, 23-35-18; SDCL Supp, § 23A-7-6; SL 1978, ch 178, §§ 91, 96; SL 1979, ch 159, § 5.



§ 23A-7-2 (Rule 11(a)) Pleas permitted to defendant--Requirements for plea of guilty or nolocontendere.

23A-7-2. (Rule 11(a)) Pleas permitted to defendant--Requirements for plea of guilty or nolo contendere. A defendant may plead:

(1) Not guilty;

(2) Not guilty and not guilty by reason of insanity;

(3) Guilty;

(4) Nolo contendere; or

(5) Guilty but mentally ill.

Except as otherwise specifically provided, a plea of guilty or nolo contendere can only be entered by a defendant himself in open court. If a defendant refuses to plead, or if the court refuses to accept a plea of guilty or nolo contendere, the court shall enter a plea of not guilty. The court may not enter a judgment unless it is satisfied that there is a factual basis for any plea except a plea of nolo contendere.

Source: Supreme Court Rule 389, 1939; SDC 1939 & Supp 1960, § 34.3520; SDCL, § 23-35-16; SL 1978, ch 178, § 92; SL 1980, ch 179, § 1; SL 1983, ch 174, § 5.



§ 23A-7-3 (Rule 11(b)) Consent required for nolo contendere plea--Considerations by court.

23A-7-3. (Rule 11(b)) Consent required for nolo contendere plea--Considerations by court. A defendant may plead nolo contendere only with the consent of the court. Such a plea shall be accepted by the court only after due consideration of the views of the parties and the interests of the public in the effective administration of justice.

Source: SL 1978, ch 178, § 93.



§ 23A-7-4 (Rule 11(c)) Advice as to rights to defendant pleading guilty or nolo contendere.

23A-7-4. (Rule 11(c)) Advice as to rights to defendant pleading guilty or nolo contendere. Before accepting a plea of guilty or nolo contendere a court must address the defendant personally in open court, subject to the exception stated in § 23A-7-5, and inform him of, and determine that he understands, the following:

(1) The nature of the charge to which the plea is offered, the mandatory minimum penalty provided by law, if any, and the maximum possible penalty provided by law;

(2) If the defendant is not represented by an attorney, that he has the right to be represented by an attorney at every stage of the proceedings against him and, if necessary, one will be appointed to represent him;

(3) That he has the right to plead not guilty or to persist in that plea if it has already been made, and that he has the right to assistance of counsel, the right to confront and cross-examine witnesses against him, and the right not to be compelled to incriminate himself;

(4) That if he pleads guilty or nolo contendere there will not be a further trial of any kind, so that by pleading guilty or nolo contendere he waives the right to a trial, the right to confront and cross-examine witnesses against him, and the right not to be compelled to incriminate himself; and

(5) That if he pleads guilty or nolo contendere, the court may ask him questions about the offense to which he has pleaded, and if he answers these questions under oath, on the record, and in the presence of counsel, his answers may later be used against him in a prosecution for perjury.
Source: SL 1978, ch 178, § 94.



§ 23A-7-5 (Rule 11(d)) Ascertainment of voluntary nature of guilty or nolo contendere plea--Pleadingby attorney to misdemeanor--Imposition of sentence.

23A-7-5. (Rule 11(d)) Ascertainment of voluntary nature of guilty or nolo contendere plea--Pleading by attorney to misdemeanor--Imposition of sentence. A court, except as provided in this section, shall not accept a plea of guilty or nolo contendere without first, by addressing the defendant personally in open court, determining that the plea is voluntary and not the result of force or threats or of promises apart from a plea agreement. It shall also inquire as to whether the defendant's willingness to plead guilty or nolo contendere results from prior discussions between the prosecuting attorney and the defendant or his attorney.

If a defendant is charged with a misdemeanor, his attorney may enter a plea of guilty, nolo contendere, or not guilty for him. The court shall inquire into whether the attorney has advised the defendant of the contents of § 23A-7-4. If the court is satisfied that the defendant has been advised, the plea may be accepted. If the plea is guilty or nolo contendere, sentence may be imposed at that time and is binding upon the defendant.

Source: SL 1913, ch 161, § 2; RC 1919, § 4741; SDC 1939 & Supp 1960, § 34.2302; SDCL, § 23-35-19; SL 1978, ch 178, § 95.



§ 23A-7-6 Repealed.

23A-7-6. Repealed by SL 1979, ch 159, § 6



§ 23A-7-7 Pleading to habitual offender information--Jury trial.

23A-7-7. Pleading to habitual offender information--Jury trial. When an habitual offender information has been filed, after a finding of guilty on the principal offense, an admission or denial shall be made and, if necessary, an election on a jury trial shall be made on the habitual offender information. Any trial may be had to another jury, at the request of the defendant.

Source: SL 1959, ch 234; SDC Supp 1960, § 34.3009-1; SL 1961, ch 183; SDCL, § 23-32-11; SL 1976, ch 158, § 7-7; SL 1978, ch 178, § 97.



§ 23A-7-8 (Rule 11(e)(1)) Plea bargaining permitted--Concessions by prosecutor permitted--Noticeto victims.

23A-7-8. (Rule 11(e)(1)) Plea bargaining permitted--Concessions by prosecutor permitted--Notice to victims. A prosecuting attorney and an attorney for a defendant or a defendant when acting pro se may engage in discussions, with a view toward reaching an agreement that, upon the entering of a plea of guilty or nolo contendere to a charged offense or to a lesser or related offense, the prosecuting attorney will do any one or more of the following:

(1) Move for dismissal of other charges or not file additional charges arising out of a different occurrence;

(2) Make a recommendation, or agree not to oppose the defendant's request, for a particular sentence, with the understanding that such recommendation or request shall not be binding upon the court;

(3) Agree that a specific sentence is the appropriate disposition of the case; or

(4) Perform other specified acts to be made a part of the agreement.

A court shall not participate in such discussions. The prosecuting attorney shall make a reasonable effort to provide each victim of a crime of violence or an offense pursuant to chapter 22-22, his designee, or closest next of kin if victim is deceased, of the defendant's crime with an opportunity to comment on the terms of the plea agreement to the prosecuting attorney. If the victim is a minor, the victim's parent or guardian may comment on the terms of the plea agreement to the prosecuting attorney.

Source: SL 1978, ch 178, § 98; SL 1983, ch 183, § 1; SL 1985, ch 194, § 1.



§ 23A-7-8.1 Victim's failure to comment--Effect.

23A-7-8.1. Victim's failure to comment--Effect. If a victim or his designee fails to exercise the right granted by § 23A-7-8 or 23A-7-9, the failure is not grounds for an appeal of a conviction by a defendant or for any court to set aside, reverse, or remand a criminal conviction.

Source: SL 1985, ch 194, § 3.



§ 23A-7-9 (Rule 11(e)(2)) Disclosure of plea agreement and victims' comments to court--Acceptanceor rejection--Report by prosecuting attorney.

23A-7-9. (Rule 11(e)(2)) Disclosure of plea agreement and victims' comments to court--Acceptance or rejection--Report by prosecuting attorney. If a plea agreement has been reached by the parties, the court shall, on the record, require the disclosure of the agreement in open court, or on a showing of good cause, in chambers, at the time the plea is offered. The prosecuting attorney shall disclose on the record any comments on the plea agreement made by the victim, or his designee, of the defendant's crime to the prosecuting attorney. Thereupon the court may accept or reject the agreement, or may defer its decision as to the acceptance or rejection until there has been an opportunity to consider the presentence report. If the court accepts a plea agreement involving any felony charge, the prosecuting attorney shall file a brief written report, which includes the terms of the plea agreement and the ultimate reasons therefor, with the division of criminal investigation and, if the defendant is incarcerated in the state penitentiary, also with the warden thereof.

Source: SL 1978, ch 178, § 100; SL 1983, ch 183, § 2; SL 1985, ch 194, § 2.



§ 23A-7-10 (Rule 11(e)(3)) Advice to defendant as to acceptance of plea agreement.

23A-7-10. (Rule 11(e)(3)) Advice to defendant as to acceptance of plea agreement. If a court accepts the plea agreement, it shall inform the defendant that it will embody in the judgment and sentence the disposition provided for in the plea agreement.

Source: SL 1978, ch 178, § 101.



§ 23A-7-11 (Rule 11(e)(4)) Advice to parties as to rejection of plea agreement--Withdrawal of pleaby defendant.

23A-7-11. (Rule 11(e)(4)) Advice to parties as to rejection of plea agreement--Withdrawal of plea by defendant. If a court rejects the plea agreement, it shall, on the record, inform the parties of this fact, advise the defendant personally in open court or, on a showing of good cause, in chambers, that the court is not bound by the plea agreement, afford the defendant the opportunity to then withdraw his plea, if a plea has been entered, and advise him that if he persists in his guilty plea or plea of nolo contendere the disposition of the case may be less favorable to him than that contemplated by the plea agreement.

Source: SL 1978, ch 178, § 102.



§ 23A-7-12 (Rule 11(e)(5)) Time of notification to court of plea agreement.

23A-7-12. (Rule 11(e)(5)) Time of notification to court of plea agreement. Notification to the court of the existence of a plea agreement shall be given at the arraignment or at such other time, prior to trial, as may be fixed by the court.

Source: SL 1978, ch 178, § 103.



§ 23A-7-13 (Rule 11(e)(6)) Evidence of guilty or nolo contendere plea inadmissible after withdrawal--Exception in perjury prosecutions.

23A-7-13. (Rule 11(e)(6)) Evidence of guilty or nolo contendere plea inadmissible after withdrawal--Exception in perjury prosecutions. Except as provided in this section, evidence of a plea of guilty or nolo contendere which was later withdrawn, of an offer to plead guilty or nolo contendere to the crime charged or any other crime, or of statements made in connection with, and relevant to, any of the foregoing pleas or offers, is not admissible in any civil or criminal proceeding against the person who made the plea or offer. However, evidence of a statement made in connection with, and relevant to a plea of guilty or nolo contendere, later withdrawn, or an offer to plead guilty or nolo contendere to the crime charged or any other crime, is admissible in a criminal proceeding for perjury if the statement was made by the defendant under oath, on the record, and in the presence of counsel.

Source: SL 1978, ch 178, § 104.



§ 23A-7-14 (Rule 11(f)) Factual basis required before acceptance of plea other than nolo contendere.

23A-7-14. (Rule 11(f)) Factual basis required before acceptance of plea other than nolo contendere. The court shall defer acceptance of any plea except a plea of nolo contendere until it is satisfied that there is a factual basis for the offense charged or to which the defendant pleads.

Source: SL 1978, ch 178, § 105; SL 1980, ch 179, § 2.



§ 23A-7-15 (Rule 11(g)) Record of proceedings at which plea entered--Contents.

23A-7-15. (Rule 11(g)) Record of proceedings at which plea entered--Contents. A verbatim record of the proceedings at which a defendant enters a plea shall be made and, if there is a plea of guilty or nolo contendere, the record shall include, without limitation, the court's advice to the defendant, the inquiry into the voluntariness of the plea including any plea agreement, and the inquiry into the factual basis of a guilty plea. A verbatim record of a proceeding at which a defendant enters a plea to a misdemeanor need not be taken unless requested by the prosecuting attorney or the defendant.

Source: SL 1978, ch 178, § 106; SL 1979, ch 159, § 7.



§ 23A-7-16 Guilty but mentally ill plea--Prerequisites to acceptance.

23A-7-16. Guilty but mentally ill plea--Prerequisites to acceptance. In addition to the requirements of §§ 23A-7-4 and 23A-7-5, if a defendant charged with a felony pleads guilty but mentally ill, the court may not accept the plea until the defendant has been examined by a licensed psychiatrist and the court has examined the psychiatric reports. The court shall hold a hearing on the defendant's mental condition and if there is a factual basis on which the court can conclude that the defendant was mentally ill at the time of the offense, the plea shall be accepted.

Source: SL 1983, ch 174, § 6.






Chapter 08 - (Rule 12) Pleadings And Pretrial Motions

§ 23A-8-1 (Rule 12(a)) Pleadings enumerated--Motions replacing previous forms of pleadings.

23A-8-1. (Rule 12(a)) Pleadings enumerated--Motions replacing previous forms of pleadings. Except for those offenses triable under § 23A-4-2, pleadings in criminal proceedings are the complaint, the indictment, and the information. The pleas are not guilty, not guilty and not guilty by reason of insanity, guilty but mentally ill, guilty, and nolo contendere. All other pleas and demurrers and motions to quash are abolished, and defenses and objections raised before trial which heretofore could have been raised by one or more of them shall be raised only by a motion to dismiss or to grant appropriate relief as provided in this title.

Source: SDC 1939 & Supp 1960, § 34.3006; SDCL, § 23-32-3; SL 1978, ch 178, § 107; SL 1983, ch 174, § 7.



§ 23A-8-2 Grounds for dismissal of indictment or information on motion.

23A-8-2. Grounds for dismissal of indictment or information on motion. Upon motion of a defendant made pursuant to subdivision 23A-8-3(1), (2), or (3), the court must dismiss an indictment or information in any of the following cases:

(1) When it is not found, endorsed, and presented or filed as prescribed by this title;

(2) When the names of the witnesses are not inserted at the foot of the indictment or information or endorsed thereon;

(3) When it does not substantially conform to the requirements of this title;

(4) When more than one offense is charged in a single count;

(5) When it does not describe a public offense;

(6) When it contains matter which, if true, would constitute a legal justification or excuse of the offense charged, or other bar to the prosecution;

(7) When the grand jury which filed the indictment had no legal authority to inquire into the offense charged because it was not within the jurisdiction of the grand jury or because the court was without jurisdiction of the offense charged;

(8) When a person was permitted to be present during the session of the grand jury while the charge embraced in the indictment was under consideration, except as provided in § 23A-5-11; or

(9) When a defendant charged by information did not have or waive a preliminary hearing before the information was filed.
Source: Supreme Court Rule 382, 385, 1939; SDC 1939 & Supp 1960, §§ 34.3509, 34.3514; SDCL, §§ 23-36-1, 23-36-8; SL 1978, ch 178, § 107-A; SL 1979, ch 159, § 46.



§ 23A-8-3 (Rule 12(b)) Defenses and objections raised by motion--Issues that must be raised beforetrial.

23A-8-3. (Rule 12(b)) Defenses and objections raised by motion--Issues that must be raised before trial. Any defense, objection, or request which is capable of determination without the trial of the general issue may be raised before trial by motion. Motions may be written or oral at the discretion of the judge. The following must be raised prior to trial:

(1) Defenses and objections based on defects in the institution of the prosecution;

(2) Defenses and objections based upon prior conviction or acquittal;

(3) Defenses and objections based on defects in the indictment or information (other than that it fails to show jurisdiction in the court or to charge an offense which objections shall be noticed by the court at any time during the pendency of the proceedings);

(4) Motions to suppress evidence;

(5) Requests for discovery under chapter 23A-13; or

(6) Requests for a severance of charges or defendants under § 23A-11-2.
Source: SL 1978, ch 178, § 108.



§ 23A-8-4 (Rule 12(c)) Setting time for making and hearing motions.

23A-8-4. (Rule 12(c)) Setting time for making and hearing motions. A court may at the time of an arraignment or as soon thereafter as practicable, set a time for the making of pretrial motions or requests and, if required, a later date of hearing.

Source: SL 1978, ch 178, § 109.



§ 23A-8-5 Subsequent hearing on motion to suppress newly discovered evidence.

23A-8-5. Subsequent hearing on motion to suppress newly discovered evidence. A court may set a subsequent hearing after the hearing set pursuant to § 23A-8-4 for the purpose of hearing motions to suppress newly discovered evidence.

Source: SL 1978, ch 178, § 112.



§ 23A-8-6 (Rule 12(d)(1)) Notice to defendant of prosecutor's intention to use specified evidence.

23A-8-6. (Rule 12(d)(1)) Notice to defendant of prosecutor's intention to use specified evidence. At an arraignment, or as soon thereafter as is practical, the prosecuting attorney may give notice to the defendant of his intention to use specified evidence at the trial, in order to afford the defendant an opportunity to raise objections to such evidence prior to the trial in accordance with subdivision § 23A-8-3(4).

Source: SL 1978, ch 178, § 110; SL 1979, ch 159, § 47.



§ 23A-8-7 (Rule 12(d)(2)) Reserved.

23A-8-7. (Rule 12(d)(2)) Reserved



§ 23A-8-8 (Rule 12(e)) Determination of motions before trial--Deferment to trial--Findings as to fact.

23A-8-8. (Rule 12(e)) Determination of motions before trial--Deferment to trial--Findings as to fact. A motion made before a trial shall be determined before the trial unless the court, for good cause, orders that it be deferred for determination at the trial of the general issue or until after the verdict, but no such determination shall be deferred if a party's right to appeal is adversely affected. Where factual issues are involved in determining a motion, the court shall state its essential findings on the record.

Source: SL 1978, ch 178, § 113.



§ 23A-8-9 (Rule 12(f)) Waiver of defenses or objections by failure to raise before trial--Relief fromwaiver.

23A-8-9. (Rule 12(f)) Waiver of defenses or objections by failure to raise before trial--Relief from waiver. Failure by a party to raise defenses or objections or to make requests which must be made prior to trial, at the time set by a court pursuant to § 23A-8-4, or prior to any extension thereof made by the court, shall constitute a waiver thereof, but the court for cause shown may grant relief from the waiver.

Source: Supreme Court Rule 382, 1939; SDC 1939 & Supp 1960, § 34.3509; SDCL, § 23-36-2; SL 1978, ch 163; SL 1978, ch 178, § 114.



§ 23A-8-10 (Rule 12(g)) Record of hearing on motions.

23A-8-10. (Rule 12(g)) Record of hearing on motions. A verbatim record shall be made of all proceedings at the hearing, including any findings of fact and conclusions of law which are made orally.

Source: SL 1978, ch 178, § 115.



§ 23A-8-11 (Rule 12(h)) Continuation in custody or on bail after grant of defendant's motion--Subsequent prosecution for same offense--Limitation statutes.

23A-8-11. (Rule 12(h)) Continuation in custody or on bail after grant of defendant's motion--Subsequent prosecution for same offense--Limitation statutes. If a court grants a motion based on a defect in the institution of the prosecution or in the indictment or information, it may also order that the defendant be continued in custody or that his bail be continued for a specified time pending the filing of a new indictment or information. An order setting aside an indictment or information pursuant to this section is no bar to a further prosecution for the same offense. Nothing in this section shall be deemed to affect the provisions of any statute relating to periods of limitations.

Source: SDC 1939 & Supp 1960, §§ 34.3512, 34.3513; SDCL, §§ 23-36-6, 23-36-7; SL 1978, ch 178, § 116.






Chapter 09 - (Rule 12.1) Notice Of Alibi

§ 23A-9-1 (Rule 12.1(a)) Time of notice to prosecutor of alibi defense--Contents.

23A-9-1. (Rule 12.1(a)) Time of notice to prosecutor of alibi defense--Contents. Within the time specified in § 23A-8-4 for pretrial motions, upon written demand of the prosecuting attorney stating the time, date, and place at which the alleged offense was committed, a defendant shall serve within ten days, or at such different time as the court may direct, upon the prosecuting attorney a written notice of his intention to offer a defense of alibi. The notice shall state the specific place or places where the defendant claims he was at the time of the alleged offense and the names and addresses of the witnesses upon whom he intends to rely to establish such alibi.

Source: Supreme Court Rule 362, 1939; SDC 1939 & Supp 1960, § 34.2801; SDCL, § 23-37-5; SL 1974, ch 168, § 1; SL 1978, ch 178, § 117.



§ 23A-9-2 (Rule 12.1(b)) Notice to defendant of rebuttal witnesses on alibi defense.

23A-9-2. (Rule 12.1(b)) Notice to defendant of rebuttal witnesses on alibi defense. Within ten days thereafter, but in no event less than ten days before trial, unless the court otherwise directs, the prosecuting attorney shall serve upon the defendant or his attorney a written notice stating the names and addresses of the witnesses upon whom the state intends to rely to establish the defendant's presence at the scene of the alleged offense and any other witnesses to be relied on to rebut testimony of any of the defendant's alibi witnesses.

Source: SDCL, § 23-37-6 as enacted by SL 1974, ch 168, § 2; SDCL Supp, § 23-37-5.1; SL 1978, ch 178, § 118.



§ 23A-9-3 (Rule 12.1(c)) Notice to adverse party of newly discovered witness on alibi.

23A-9-3. (Rule 12.1(c)) Notice to adverse party of newly discovered witness on alibi. If prior to or during trial, a party learns of an additional witness whose identity, if known, should have been included in the information furnished under § 23A-9-1 or 23A-9-2, he shall promptly notify the other party or his attorney of the existence and identity of such additional witness.

Source: SL 1978, ch 178, § 119.



§ 23A-9-4 (Rule 12.1(d)) Exclusion of testimony of undisclosed alibi witness--Defendant's right totestify.

23A-9-4. (Rule 12.1(d)) Exclusion of testimony of undisclosed alibi witness--Defendant's right to testify. Upon the failure of either party to comply with the requirements of § 23A-9-1, 23A-9-2, or 23A-9-3, the court shall exclude the testimony of any undisclosed witness offered by such party as to the defendant's absence from or presence at, the scene of the alleged offense. This section shall not limit the right of a defendant to testify in his own behalf.

Source: Supreme Court Rule 362, 1939; SDC 1939 & Supp 1960, § 34.2801; SDCL, § 23-37-6; SL 1974, ch 168, § 1; SDCL Supp, § 23-37-5; SL 1978, ch 178, § 120; SL 1979, ch 159, § 8.



§ 23A-9-5 (Rule 12.1(e)) Exception granted to notice requirements.

23A-9-5. (Rule 12.1(e)) Exception granted to notice requirements. For good cause shown, a court may grant an exception to any of the requirements of §§ 23A-9-1 to 23A-9-4, inclusive.

Source: SL 1978, ch 178, § 121.



§ 23A-9-6 (Rule 12.1(f)) Evidence of alibi notice inadmissible after withdrawal.

23A-9-6. (Rule 12.1(f)) Evidence of alibi notice inadmissible after withdrawal. Evidence of an intention to rely upon an alibi defense, later withdrawn, or of statements made in connection with such intention, is not admissible in any civil or criminal proceeding against the person who gave notice of the intention.

Source: SL 1978, ch 178, § 122.






Chapter 10 - (Rule 12.2) Notice Of Mental Illness Defense

§ 23A-10-1 (Rule 12.2(a))Reserved.

23A-10-1. (Rule 12.2(a))Reserved



§ 23A-10-2 Form of plea raising defense.

23A-10-2. Form of plea raising defense. A defendant in a criminal case raising the defense of insanity shall, at his arraignment, specially plead "not guilty and not guilty by reason of insanity."

Source: SL 1953, ch 201, § 1; SDC Supp 1960, § 34.20A01; SDCL, § 23-37-1; SL 1978, ch 178, § 124; SL 1983, ch 174, § 8.



§ 23A-10-3 (Rule 12.2(b)) Notice to prosecutor of intention to use expert testimony relating to mentalcondition--Additional time allowed.

23A-10-3. (Rule 12.2(b)) Notice to prosecutor of intention to use expert testimony relating to mental condition--Additional time allowed. If a defendant intends to introduce expert testimony relating to mental illness or insanity relevant to the issue of whether he had the mental state required for the offense charged, he shall, not less than thirty days prior to the date set for trial or at any later time as the court may direct, notify the prosecuting attorney in writing of his intention and file a copy of the notice with the clerk of the court. The court may for cause shown allow late filing of the notice or grant additional time to the parties to prepare for trial or make any other order as is appropriate.

Source: SL 1978, ch 178, § 125; SL 1983, ch 174, § 9.



§ 23A-10-4 (Rule 12.2(c)) Order to defendant to submit to psychiatric examination--Courtappointment of experts--Statements by accused privileged.

23A-10-4. (Rule 12.2(c)) Order to defendant to submit to psychiatric examination--Court appointment of experts--Statements by accused privileged. In an appropriate case a court shall, upon motion of a prosecuting attorney, order the defendant to submit to a psychiatric examination by a psychiatrist designated for this purpose by the prosecuting attorney in an order of the court. The court may also appoint medical experts and require that the defendant submit himself for examination by such court-appointed medical experts. No statement made by an accused in the course of any examination provided for by this section, whether the examination was with or without the consent of the accused, shall be admitted in evidence against him on the issue of guilt in any criminal proceeding except for the purpose of impeaching the defendant.

Source: SL 1953, ch 201, § 1; SDC Supp 1960, § 34.20A01; SDCL, § 23-37-2; SL 1978, ch 178, § 126; SL 1979, ch 159, § 9.



§ 23A-10-5 (Rule 12.2(d)) Exclusion of testimony on failure to give notice or submit to examination.

23A-10-5. (Rule 12.2(d)) Exclusion of testimony on failure to give notice or submit to examination. If the defendant fails to give notice when required by § 23A-10-3 or to submit to an examination when ordered under § 23A-10-4, a court shall exclude the testimony of any witness offered by a defendant on the issue of his mental state.

Source: SL 1978, ch 178, § 127; SL 1983, ch 174, § 11.



§ 23A-10-6 Mistrial when defense raised without pleading--Subsequent trial.

23A-10-6. Mistrial when defense raised without pleading--Subsequent trial. If, during the trial of a criminal case, where the plea of "not guilty and not guilty by reason of insanity" has not been made, a court deems that a substantial suggestion of a defendant's sanity was raised as a defense, the defendant shall be deemed to have consented to a mistrial. Former jeopardy may not attach on a subsequent trial of the same case. In those circumstances, a second trial shall be had as soon as is practical and without regard for regular terms of court and the court shall, in advance of the second trial, require the defendant to submit himself for examination as prescribed by § 23A-10-4.

Source: SL 1953, ch 201, § 3; SDC Supp 1960, § 34.20A03; SDCL, § 23-37-4; SL 1978, ch 178, § 128; SL 1983, ch 174, § 12.



§ 23A-10-7 Independent psychiatric examination--Court approval--Notice--Cost.

23A-10-7. Independent psychiatric examination--Court approval--Notice--Cost. Subject to court approval, the defendant may be examined at an approved community health center by a psychiatrist of his own choosing at his own expense or, if indigent, at county expense. Examination of the defendant shall be on the issue of his insanity when the offense occurred. Notice of the independent examination shall be given to the prosecuting attorney at least five days before the examination date. A psychiatrist who examines an indigent defendant may receive a reasonable fee.

Source: SL 1983, ch 174, § 10.






Chapter 10A - Inquiry Into Defendant's Mental Competency To Proceed

§ 23A-10A-1 Definition of mental incompetency.

23A-10A-1. Definition of mental incompetency. The term, "mentally incompetent to proceed," as used in this chapter, means the condition of a person who is suffering from a mental disease, developmental disability, as defined in § 27B-1-18, or psychological, physiological, or etiological condition rendering him mentally incompetent to the extent that he is unable to understand the nature and consequences of the proceedings against him or to assist properly in his defense.

Source: SL 1978, ch 175, § 2; SDCL Supp, § 23-38-1.1; SL 1985, ch 192, § 47; SL 1991, ch 199, § 1.



§ 23A-10A-2 Incompetent person cannot be tried, sentenced or punished.

23A-10A-2. Incompetent person cannot be tried, sentenced or punished. A person cannot be tried, sentenced, or punished for any public offense while he is mentally incompetent to proceed.

Source: CCrimP 1877, § 514; CL 1887, § 7564; RCCrimP 1903, § 543; RC 1919, § 4793; SDC 1939 & Supp 1960, § 34.2001; SDCL, § 23-38-1; SL 1978, ch 175, § 1.



§ 23A-10A-3 Hearing on mental condition--Mental examination and report.

23A-10A-3. Hearing on mental condition--Mental examination and report. At any time after the commencement of a prosecution for an offense and prior to the sentencing of the defendant, the defendant or the prosecuting attorney may file a motion for a hearing to determine the mental competency of the defendant. The court shall grant the motion, or shall order such a hearing on its own motion, if there is reasonable cause to believe that the defendant may presently be suffering from a mental disease or developmental disability, or other conditions set forth in § 23A-10A-1, rendering him mentally incompetent to the extent that he is unable to understand the nature and consequences of the proceeding against him or to assist properly in his defense. Prior to the date of hearing, the court may order that a psychiatric or psychological examination of the defendant be conducted, and that a psychiatric or psychological report be filed with the court, pursuant to the provisions of §§ 23A-46-1 and 23A-46-2. The hearing shall be conducted pursuant to the provisions of § 23A-46-3.

Source: SL 1978, ch 175, § 4; SDCL Supp, § 23-38-2.1; SL 1985, ch 192, § 38; SL 1991, ch 199, § 4.



§ 23A-10A-4 Commitment--Finding required--Duration.

23A-10A-4. Commitment--Finding required--Duration. If, after the hearing, the court finds by a preponderance of the evidence that the defendant is presently suffering from a mental disease or developmental disability, or other conditions set forth in § 23A-10A-1, rendering him mentally incompetent to the extent that he is unable to understand the nature and consequences of the proceedings against him or to assist properly in his defense, the court shall commit the defendant to the custody of an approved facility having residential capability. The facility shall have custody and treat the defendant for such a reasonable period of time, not to exceed four months, as is necessary to determine whether there is a substantial probability that in the foreseeable future he will attain the capacity to permit the trial to proceed. No commitment may be made to an approved facility which is not owned by the state without first obtaining the consent of the administrator of the privately owned facility.

Source: SDC 1939 & Supp 1960, § 34.2002; SDCL, § 23-38-2; SL 1978, ch 175, § 3; SL 1985, ch 192, § 39; SL 1991, ch 199, § 5.



§ 23A-10A-4.1 Recovery of defendant--Notice--Hearing--Discharge--Bail.

23A-10A-4.1. Recovery of defendant--Notice--Hearing--Discharge--Bail. If the director of the facility in which the defendant is being treated pursuant to § 23A-10A-4 determines that the defendant has recovered to such an extent that he is able to understand the nature and consequences of the proceedings against him and to assist properly in his defense, he shall promptly file a certificate to that effect with the clerk of the court that ordered the commitment. The court shall send a copy of the certificate to the defendant's counsel and to the prosecuting attorney. The court shall hold a hearing, conducted pursuant to the provisions of § 23A-46-3, to determine the competency of the defendant. If, after the hearing, the court finds by a preponderance of the evidence that the defendant has recovered to such an extent that he is capable of understanding the nature and consequences of the proceedings against him and to assist properly in his defense, the court shall order his immediate discharge from the facility in which he is hospitalized and shall set the date for trial. Upon discharge, the defendant is subject to the provisions of chapter 23A-43. If, after the hearing, the court does not find by a preponderance of the evidence that the defendant has recovered to such an extent that he is capable of understanding the nature and consequences of the proceedings against him and to assist properly in his defense, the court shall order him to again be placed in an approved facility for a term consistent with this section and §§ 23A-10A-14 and 23A-10A-15.

Source: SL 1985, ch 192, § 40; SL 1991, ch 199, § 6.



§ 23A-10A-4.2 Findings as to mental competence not prejudicing insanity defense--Inadmissible.

23A-10A-4.2. Findings as to mental competence not prejudicing insanity defense--Inadmissible. A finding by the court that the defendant is mentally competent to stand trial may not prejudice the defendant in raising the issue of his insanity as a defense to the offense charged, and may not be admissible as evidence in a trial for the offense charged.

Source: SL 1985, ch 192, § 41.



§ 23A-10A-5 Suspension of proceedings pending determination of defendant'scompetency.

23A-10A-5. Suspension of proceedings pending determination of defendant's competency. The trial of the indictment or information or the sentencing, as the case may be, shall be suspended until the question of mental competency is determined by the court.

Source: SDC 1939 & Supp 1960, § 34.2002; SDCL, § 23-38-3; SL 1978, ch 175, § 5; SL 1991, ch 199, § 10; SL 1991, ch 200.



§ 23A-10A-6 Rules governing competency proceedings.

23A-10A-6. Rules governing competency proceedings. The proceedings on the question of mental competency shall be conducted according to the rules of criminal procedure.

Source: SDC 1939 & Supp 1960, § 34.2003; SDCL, § 23-38-4; SL 1978, ch 175, § 6.



§ 23A-10A-6.1 Burden and standard of proof.

23A-10A-6.1. Burden and standard of proof. If the defendant, state, or court asserts that a defendant is mentally incompetent to proceed, the state has the burden of proving the mental competence of the defendant by a preponderance of the evidence.

Source: SL 1984, ch 178; SL 1988, ch 190.



§ 23A-10A-7 to 23A-10A-9. Repealed.

23A-10A-7 to 23A-10A-9. Repealed by SL 1985, ch 192, §§ 42 to 44



§ 23A-10A-10 Expense of maintenance of defendant committed.

23A-10A-10. Expense of maintenance of defendant committed. The expenses of keeping a defendant in the approved facility is chargeable and collectible in the same manner as when a mentally ill person not charged with a public offense is committed thereto.

Source: SDC 1939 & Supp 1960, § 34.2005; SDCL, § 23-38-8; SL 1978, ch 175, § 10; SL 1991, ch 199, § 12.



§ 23A-10A-11 , 23A-10A-12. Repealed.

23A-10A-11, 23A-10A-12. Repealed by SL 1985, ch 192, §§ 45, 46



§ 23A-10A-13 Approved facility defined.

23A-10A-13. Approved facility defined. The term, approved facility, as used in this chapter, means the Human Services Center; the state developmental centers; a community support provider; a mental health center, as defined by subdivision 27A-1-1(13), or any other facility approved by the Department of Human Services or the Department of Social Services for placement or treatment of mentally ill or developmentally disabled persons.

Source: SL 1991, ch 199, § 2; SL 2009, ch 138, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011.



§ 23A-10A-14 Facility's report--Probability that defendant will become competent withina year--Length of commitment determined by court--Review afterone-year commitment.

23A-10A-14. Facility's report--Probability that defendant will become competent within a year--Length of commitment determined by court--Review after one-year commitment. After four months of evaluation, pursuant to § 23A-10A-4, if the facility has not certified that the defendant is competent to proceed, pursuant to § 23A-10A-4.1, the director of the approved facility shall issue a report to the circuit court evaluating whether there is a substantial probability that within the next year the defendant will become competent to proceed. After receipt of that report by the circuit court, the court shall set a time for hearing to determine whether or not the defendant is reasonably likely to become competent to proceed within the next year.

If the court finds there is a reasonable likelihood that the defendant will become competent to proceed within the next year, it shall order the defendant committed to an approved facility for an additional specified period of time, not to exceed one year, or until the director of the facility issues a certificate of recovery pursuant to § 23A-10A-4.1.

If the court finds there is no reasonable likelihood that the defendant will become competent to proceed within one year, it shall review the defendant's condition to determine appropriate placement and order the defendant committed to an approved facility for a term consistent with § 23A-10A-15.

If the one year provided for in this section has run without a certificate of recovery being issued, the director of the approved facility shall notify the court that one year has expired since the order of detention, and the court shall order a hearing to review the defendant's condition to determine appropriate placement and order the defendant's commitment to an approved facility for a term consistent with § 23A-10A-15.

Source: SL 1991, ch 199, § 7.



§ 23A-10A-15 Length of detention for Class A or B felony.

23A-10A-15. Length of detention for Class A or B felony. If the most serious charge against the defendant is a Class A or B felony, the order of detention shall be for any period of time deemed reasonable by the court or until the charges have been dismissed by the prosecution. The order for detention may not exceed the maximum penalty allowable for the most serious charge facing the defendant. Upon expiration of the order of detention, or after the expiration of the longest time the defendant could have been sentenced, whichever is longest, the criminal charges against the defendant shall be dismissed. If the prosecutor believes that there is probable cause to believe that the defendant is a danger to himself or others at the time of such dismissal, he may file a petition pursuant to chapter 27A-10 or 27A-11A or Title 27B, for further treatment.

Every twelve months thereafter the director of the approved facility shall notify the court if the defendant is still in the approved facility pursuant to this chapter, and the circuit court shall hold a hearing to review any order of detention to determine if the defendant has become competent to proceed.

Source: SL 1991, ch 199, §§ 8, 9.



§ 23A-10A-16 Time in approved facility credited to term of imprisonment.

23A-10A-16. Time in approved facility credited to term of imprisonment. Time spent by a defendant in an approved facility as a result of an evaluation, treatment, or detention pursuant to this chapter, shall be credited to the term of imprisonment, if any, for which the defendant is sentenced in the criminal case which was suspended pursuant to § 23A-10A-5.

Source: SL 1991, ch 199, § 11.






Chapter 11 - Joinder For Trial

§ 23A-11-1 (Rule 13) Joinder for trial of indictments, informations, or defendants.

23A-11-1. (Rule 13) Joinder for trial of indictments, informations, or defendants. A court may order two or more indictments or informations, or both, to be tried together if the offenses, and the defendants, if there is more than one, could have been joined in a single indictment or information. The procedure shall be the same as if the prosecution were under a single indictment or information.

Source: Supreme Court Rule 395, 1939; SDC 1939 & Supp 1960, § 34.3625; SDCL, § 23-42-4; SL 1978, ch 178, § 129.



§ 23A-11-2 (Rule 14) Relief from prejudicial joinder of offenses or defendants.

23A-11-2. (Rule 14) Relief from prejudicial joinder of offenses or defendants. If it appears that a defendant or the state is prejudiced by a joinder of offenses or of defendants in an indictment or information or by such joinder for trial together, the court may order an election or separate trials of counts, grant a severance of defendants or provide whatever other relief justice requires. In ruling on a motion by a defendant for severance the court may order the prosecuting attorney to deliver to the court for inspection in camera any statements or confessions made by the defendants which the state intends to introduce in evidence at the trial.

Source: Supreme Court Rules 366, 395, 1939; SDC 1939 & Supp 1960, §§ 34.3009, 34.3625; SDCL, §§ 23-32-8, 23-42-4; SL 1978, ch 178, § 130.






Chapter 12 - (Rule 15) Depositions

§ 23A-12-1 (Rule 15 (a)) Depositions ordered only as specifically authorized--Order to preservetestimony for trial--Production of other evidence--Witness committed on failure to givebail.

23A-12-1. (Rule 15 (a)) Depositions ordered only as specifically authorized--Order to preserve testimony for trial--Production of other evidence--Witness committed on failure to give bail. Depositions shall not be ordered for discovery or any other purpose except as specifically provided by statute or rule.

Whenever due to exceptional circumstances of the case it is in the interest of justice that the testimony of a prospective witness of a party be taken and preserved for use at trial, the court may upon motion of such party and notice to the parties order that testimony of such witness be taken by deposition and that any designated book, paper, document, record, recording, or other material not privileged, be produced at the same time and place. If a witness is committed for failure to give bail to appear to testify at a trial or hearing, the court on written motion of the witness and upon notice to the parties may direct that his deposition be taken. After the deposition has been subscribed the court may discharge the witness.

Source: SL 1978, ch 178, § 131; SL 1979, ch 159, § 10.



§ 23A-12-2 (Rule 15(b)) Notice to parties of time and place of deposition--Production of defendantin custody--Defendant's right to attend.

23A-12-2. (Rule 15(b)) Notice to parties of time and place of deposition--Production of defendant in custody--Defendant's right to attend. The party at whose instance a deposition is to be taken in the state shall give to every party reasonable written notice of the time and place for taking the deposition. The notice shall state the name and address of each person to be examined. On motion of a party upon whom the notice is served, the court for cause shown may extend or shorten the time for taking the deposition. The officer having custody of a defendant shall be notified of the time and place set for the examination and shall, unless the defendant waives in writing the right to be present, produce him at the examination and keep him in the presence of the witness during the examination, unless, after being warned by the court that disruptive conduct will cause him to be removed from the place of the taking of the deposition, he persists in conduct which is such as to justify his being excluded from that place. A defendant not in custody shall have the right to be present at the examination upon request subject to such terms as may be fixed by the court, but his failure, absent good cause shown, to appear after notice and tender of expenses in accordance with § 23A-12-3 shall constitute a waiver of that right and of any objection to the taking and use of the deposition based upon that right.

Source: SL 1978, ch 178, § 132.



§ 23A-12-3 (Rule 15(c)) Governmental payment of defendant's expenses for deposition.

23A-12-3. (Rule 15(c)) Governmental payment of defendant's expenses for deposition. Whenever a deposition is taken at the instance of the prosecuting attorney, or whenever a deposition is taken at the instance of a defendant who is unable to bear the expenses of the taking of the deposition, the court may direct that the expense of travel and subsistence of the defendant and his attorney for attendance at the examination and the cost of the transcript of the deposition shall be paid by the appropriate governmental unit.

Source: SL 1978, ch 178, § 133.



§ 23A-12-4 (Rule 15(d)) Manner of taking and filing deposition--Disclosure to defense of priorstatements of witness.

23A-12-4. (Rule 15(d)) Manner of taking and filing deposition--Disclosure to defense of prior statements of witness. Subject to such additional conditions as the court may provide, a deposition shall be taken and filed in the manner provided in civil actions except as otherwise provided in this title; provided that:

(1) In no event shall a deposition be taken of a party defendant without his consent; and

(2) The scope and manner of examination and cross-examination shall be such as would be allowed in the trial itself.

The prosecuting attorney shall make available to the defendant or his counsel for examination and use at the taking of the deposition any statement of the witness being deposed which is in the possession of the prosecuting attorney and to which the defendant would be entitled at the trial.

Source: SL 1978, ch 178, § 134.



§ 23A-12-5 Sealing and endorsement of deposition--Transmittal to court.

23A-12-5. Sealing and endorsement of deposition--Transmittal to court. A deposition taken pursuant to this chapter shall be enclosed, sealed, and endorsed with the title of the action and the name of the officer taking it. Such officer shall address and transmit it to the clerk of the court where the action is pending. It shall remain under seal until opened by the clerk by order of the court, or at the request of a party to the action or his attorney or the prosecuting attorney.

Source: SDC 1939 & Supp 1960, § 34.2703; SDCL, § 23-41-19; SL 1978, ch 178, § 135.



§ 23A-12-6 (Rule 15(e)) Circumstances permitting use of deposition at trial--Use for impeachment--Parts of deposition used.

23A-12-6. (Rule 15(e)) Circumstances permitting use of deposition at trial--Use for impeachment--Parts of deposition used. At a trial or any hearing, a part or all of a deposition, so far as otherwise admissible under the rules of evidence, may be used if it appears:

(1) That a witness is dead;

(2) That the witness is out of the state, unless it appears that the absence of the witness was procured by the party offering the deposition;

(3) That the witness is unable to attend or testify because of sickness or infirmity; or

(4) That the witness is confined in jail or prison outside the state.

When a deposition has once been taken, it may be read in any stage of the same action and on any trial thereof. Any deposition may also be used by any party for the purpose of contradicting or impeaching the testimony of the deponent as a witness. If only a part of a deposition is offered in evidence by a party, an adverse party may require him to offer all of it which is relevant to the part offered, and any party may offer other parts.

Source: SDC 1939 & Supp 1960, §§ 34.2606, 34.2704; SDCL, §§ 23-41-13, 23-41-20; SL 1978, ch 178, § 136.



§ 23A-12-7 (Rule 15(f)) Time of objecting to testimony in deposition--Objections to receiving inevidence.

23A-12-7. (Rule 15(f)) Time of objecting to testimony in deposition--Objections to receiving in evidence. Objections to deposition testimony or evidence or parts thereof and the grounds for the objection shall be stated at the time of the taking of the deposition. Objections to receiving in evidence a deposition or part thereof may be made on the basis that the conditions of § 23A-12-6 are no longer applicable.

Source: SL 1978, ch 178, § 137.



§ 23A-12-8 (Rule 15(g)) Agreement of parties as to taking or use of deposition.

23A-12-8. (Rule 15(g)) Agreement of parties as to taking or use of deposition. Nothing in this chapter shall preclude the taking of a deposition, for use at trial, orally or upon written questions, or the use of a deposition, by agreement of the parties with the consent of the court.

Source: SL 1978, ch 178, § 138.



§ 23A-12-9 Videotape of young sex crime victim's testimony at preliminary hearing or deposition--Useat trial.

23A-12-9. Videotape of young sex crime victim's testimony at preliminary hearing or deposition--Use at trial. If a defendant has been charged with a violation of subdivision 22-22-1(1), (5), or (6) or § 22-22-7, where the victim is less than sixteen years of age, the prosecuting attorney or defense attorney may apply for an order that the victim's testimony at the preliminary hearing or at a deposition, in addition to being stenographically recorded, be recorded and preserved on videotape. The scope and manner of the examination and cross-examination shall be such as would be allowed at the trial. Notice of any such deposition pursuant to this section shall conform in all respects to the notice requirements contained in § 23A-12-2.

The application for the order shall be in writing and made at least three days before the preliminary hearing or deposition.

Upon timely receipt of the application, the court may order that the testimony of the victim given at the preliminary hearing or deposition be taken and preserved on videotape. The videotape shall be transmitted to the clerk of the court in which the action is pending.

If at the time of trial the court finds that the victim is otherwise unavailable within the meaning of § 19-16-29, or that such testimony would in the opinion of the court be substantially detrimental to the well-being of the victim, the court may admit the videotape of the victim's testimony at the preliminary hearing or deposition as former testimony under § 19-16-30.

Source: SL 1983, ch 184, § 1; SL 1985, ch 195; SL 1986, ch 191, § 1; SL 2008, ch 118, § 2.



§ 23A-12-10 Hearing to videotape testimony as to additional evidence.

23A-12-10. Hearing to videotape testimony as to additional evidence. Upon timely receipt of a notice that additional evidence has been newly discovered and for good cause shown, the court may order an additional hearing to videotape the victim's testimony relevant to the newly discovered evidence.

Source: SL 1983, ch 184, § 2.






Chapter 13 - (Rule 16) Discovery

§ 23A-13-1 (Rule 16(a)(1)(A)) Prosecution evidence discoverable by defendant--Statements ofemployees of corporate defendants.

23A-13-1. (Rule 16(a)(1)(A)) Prosecution evidence discoverable by defendant--Statements of employees of corporate defendants. Upon written request of a defendant the prosecuting attorney shall permit the defendant to inspect and copy or photograph:

(1) Any relevant written or recorded statements made by the defendant or copies thereof, within the possession, custody, or control of the state, the existence of which is known, or by the exercise of due diligence may become known, to the prosecuting attorney;

(2) The substance of any oral statement, which the prosecuting attorney intends to offer in evidence at the trial, made by the defendant whether before or after arrest in response to interrogation by any person then known to the defendant to be an employee of a law enforcement agency; and

(3) Notwithstanding § 23A-5-16, recorded testimony of the defendant before a grand jury which relates to the offense charged.

Where the defendant is a corporation, partnership, association, or labor union, the court may grant the defendant, upon its motion, discovery of relevant recorded testimony of any witness before a grand jury who was, at the time of his testimony, so situated as an officer or employee as to have been able legally to bind the defendant in respect to conduct constituting the offense, or who was at the time of the offense, personally involved in the alleged conduct constituting the offense and so situated as an officer or employee as to have been able legally to bind the defendant in respect to that alleged conduct in which he was involved.

Source: SL 1978, ch 178, § 140.



§ 23A-13-2 (Rule 16(a)(1)(B)) Copy of prior criminal record furnished to defendant on request.

23A-13-2. (Rule 16(a)(1)(B)) Copy of prior criminal record furnished to defendant on request. Upon written request of the defendant, the prosecuting attorney shall furnish to the defendant such copy of his prior criminal record, if any, as is within the possession, custody, or control of the prosecuting attorney, and the existence of which is known, or by the exercise of due diligence may become known, to the prosecuting attorney.

Source: SL 1978, ch 178, § 142.



§ 23A-13-3 (Rule 16(a)(1)(C)) Defendant's right to inspect and copy documentary and tangibleevidence taken from defendant.

23A-13-3. (Rule 16(a)(1)(C)) Defendant's right to inspect and copy documentary and tangible evidence taken from defendant. Upon written request of the defendant, the prosecuting attorney shall permit the defendant to inspect and copy or photograph books, papers, documents, photographs, tangible objects, buildings, or places, or copies or portions thereof, which are within the possession, custody, or control of the prosecuting attorney and which are material to the preparation of his defense or intended for use by the prosecuting attorney as evidence in chief at the trial, or were obtained from or belong to the defendant.

Source: SL 1978, ch 178, § 143.



§ 23A-13-4 (Rule 16(a)(1)(D)) Defendant's right to inspect and copy results of examinations orscientific tests.

23A-13-4. (Rule 16(a)(1)(D)) Defendant's right to inspect and copy results of examinations or scientific tests. Upon written request of a defendant, the prosecuting attorney shall permit a defendant to inspect and copy or photograph any results or reports of physical or mental examinations, and of scientific tests or experiments, or copies thereof, which are within the possession, custody, or control of the prosecuting attorney, the existence of which is known, or by the exercise of due diligence may become known, to the prosecuting attorney, and which are material to the preparation of the defense or are intended for use by a prosecuting attorney as evidence in chief at the trial.

Source: SL 1978, ch 178, § 144.



§ 23A-13-5 Work product protected from discovery by defendant.

23A-13-5. Work product protected from discovery by defendant. Except as provided in §§ 23A-13-1, 23A-13-2, and 23A-13-4, this chapter does not authorize the discovery or inspection of reports, memoranda, or other internal prosecution documents made by the prosecuting attorney or other employees of law enforcement agencies in connection with the investigation or prosecution of the case, or of statements made by the prosecution witnesses or prospective prosecution witnesses except as provided in §§ 23A-13-7 to 23A-13-10, inclusive.

Source: SL 1978, ch 178, § 145.



§ 23A-13-6 Statement by witness not discoverable until testimony in preliminary hearing or trial.

23A-13-6. Statement by witness not discoverable until testimony in preliminary hearing or trial. In any criminal prosecution, no statement in the possession of the prosecuting attorney, which was made by a prosecution witness or prospective prosecution witness (other than the defendant), shall be the subject of subpoena, discovery, or inspection until such witness has testified on direct examination in the preliminary hearing or in the trial of the case.

Source: SL 1978, ch 178, § 146; SL 1979, ch 159, § 10A.



§ 23A-13-7 Prior statements of prosecution witnesses subject to discovery after direct examination.

23A-13-7. Prior statements of prosecution witnesses subject to discovery after direct examination. After a witness called by the prosecuting attorney has testified on direct examination, the court shall, on motion of the defendant, order the prosecuting attorney to produce any statement, as defined in § 23A-13-10, of the witness in the possession of the prosecuting attorney which relates to the subject matter as to which the witness has testified. If the entire contents of any such statement relate to the subject matter of the testimony of the witness, the court shall order it to be delivered directly to the defendant for his examination and use.

Source: SL 1978, ch 178, § 147.



§ 23A-13-8 Excision from statement of prosecution witness of matter not testified to--Delivery todefendant--Preservation of entire statement for appeal--Recess to permit examination bydefendant.

23A-13-8. Excision from statement of prosecution witness of matter not testified to--Delivery to defendant--Preservation of entire statement for appeal--Recess to permit examination by defendant. If the prosecuting attorney claims that any statement ordered to be produced under §§ 23A-13-6 to 23A-13-10, inclusive, contains matter which does not relate to the subject matter of the testimony of the witness, the court shall order the prosecuting attorney to deliver such statement for the inspection of the court in camera. Upon such delivery the court shall excise the portions of such statement which do not relate to the subject matter of the testimony of the witness. With such material excised, the court shall then direct delivery of such statement to the defendant for his use. If, pursuant to such procedure, any portion of such statement is withheld from the defendant and the defendant objects to such withholding, and the trial is continued to an adjudication of the guilt of the defendant, the entire text of such statement shall be preserved by the prosecuting attorney and, in the event the defendant appeals, shall be made available to the appellate court for the purpose of determining the correctness of the ruling of the trial judge. Whenever any statement is delivered to a defendant pursuant to this section, the court in its discretion, upon application of the defendant, may recess proceedings in the trial for such time as it may determine to be reasonably required for the examination of the statement by the defendant and his preparation for its use in the trial.

Source: SL 1978, ch 178, § 148.



§ 23A-13-9 Testimony stricken when prosecution elects not to produce prior statement--Mistrial.

23A-13-9. Testimony stricken when prosecution elects not to produce prior statement--Mistrial. If the prosecuting attorney elects not to comply with an order of the court under §§ 23A-13-7 and 23A-13-8 to deliver to the defendant any such statement, or such portion thereof as the court may direct, the court shall strike from the record the testimony of the witness, and the trial shall proceed unless the court in its discretion shall determine that the interests of justice require that a mistrial be declared.

Source: SL 1978, ch 178, § 148-A.



§ 23A-13-10 Kinds of prior statements subject to discovery by defendant.

23A-13-10. Kinds of prior statements subject to discovery by defendant. The term "statement," as used in §§ 23A-13-7 to 23A-13-9, inclusive, in relation to any witness called by the prosecuting attorney, means:

(1) A written statement made by such witness and signed or otherwise adopted or approved by him;

(2) A stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement made by such witness and recorded contemporaneously with the making of such oral statement;

(3) A statement, however taken or recorded, or a transcription thereof, if any, made by such witness to a grand jury;

(4) A summary of an oral declaration made by someone other than the witness that has been reduced to writing.
Source: SL 1978, ch 178, § 148-B; SL 1979, ch 159, § 10B.



§ 23A-13-11 (Rule 16(a)(3)) Grand jury proceedings not discoverable--Exceptions.

23A-13-11. (Rule 16(a)(3)) Grand jury proceedings not discoverable--Exceptions. Except as provided in chapter 23A-5, § 23A-13-1, and subdivision 23A-13-10(3), this title does not relate to discovery or inspection of the recorded proceedings of a grand jury.

Source: SL 1978, ch 178, § 149.



§ 23A-13-12 (Rule 16(b)(1)(A)) Defendant's documentary and tangible evidence discoverable byprosecution.

23A-13-12. (Rule 16(b)(1)(A)) Defendant's documentary and tangible evidence discoverable by prosecution. If the defendant requests disclosure under § 23A-13-3 or 23A-13-4, upon compliance with such request by the prosecuting attorney, the defendant, on written request of the prosecuting attorney, shall permit the prosecuting attorney to inspect and copy or photograph books, papers, documents, photographs, tangible objects, or copies or portions thereof, which are within the possession, custody, or control of the defendant and which the defendant intends to introduce as evidence in chief at the trial.

Source: SL 1978, ch 178, § 151.



§ 23A-13-13 Results of examinations and scientific tests discoverable by prosecution.

23A-13-13. Results of examinations and scientific tests discoverable by prosecution. If the defendant requests disclosure under § 23A-13-3 or 23A-13-4, upon compliance with such request by the prosecuting attorney, the defendant, on written request of the prosecuting attorney, shall permit the prosecuting attorney to inspect and copy or photograph any results or reports of physical or mental examinations and of scientific tests or experiments made in connection with the particular case, or copies thereof, within the possession or control of the defendant, which the defendant intends to introduce as evidence in chief at the trial or which were prepared by a witness whom the defendant intends to call at the trial when the results or reports relate to his testimony.

Source: SL 1978, ch 178, § 152.



§ 23A-13-14 (Rule 16(b)(2)) Defense work product protected from discovery.

23A-13-14. (Rule 16(b)(2)) Defense work product protected from discovery. Except as to scientific or medical reports, § 23A-13-12 or 23A-13-13 does not authorize the discovery or inspection of reports, memoranda, or other internal defense documents made by the defendant, or his attorneys or agents in connection with the investigation or defense of the case, or of statements made by the defendant, or by prosecution or defense witnesses, or by prospective prosecution or defense witnesses, to the defendant, his agents or attorneys.

Source: SL 1978, ch 178, § 153.



§ 23A-13-15 (Rule 16(c)) Notice to adverse party of newly discovered evidence subject to discovery.

23A-13-15. (Rule 16(c)) Notice to adverse party of newly discovered evidence subject to discovery. If, prior to or during trial, a party discovers additional evidence or material previously requested or ordered, which is subject to discovery or inspection under §§ 23A-13-1 to 23A-13-14, inclusive, he shall promptly notify the other party or his attorney or the court of the existence of the additional evidence or material.

Source: SL 1978, ch 178, § 162.



§ 23A-13-16 (Rule 16(d)(1)) Restriction of rights of discovery or inspection--Preservation of entirestatement for appellate record.

23A-13-16. (Rule 16(d)(1)) Restriction of rights of discovery or inspection--Preservation of entire statement for appellate record. Upon a sufficient showing the court may at any time order that the discovery or inspection be denied, restricted, or deferred, or make such other order as is appropriate. Upon motion by a party, the court may permit the party to make such showing, in whole or in part, in the form of a written statement to be inspected by the judge alone. If the court enters an order granting relief following such ex parte showing, the entire text of the party's statement shall be sealed and preserved in the records of the court to be made available to the appellate court in the event of an appeal.

Source: SL 1978, ch 178, § 173.



§ 23A-13-17 (Rule 16(d)(2)) Remedies on failure of party to comply with discovery requirements--Manner of discovery and inspection.

23A-13-17. (Rule 16(d)(2)) Remedies on failure of party to comply with discovery requirements--Manner of discovery and inspection. If, at any time during the course of a proceeding, it is brought to the attention of a court that a party has failed to comply with an applicable discovery provision, the court may order such party to permit the discovery or inspection, grant a continuance, or prohibit the party from introducing evidence not disclosed, or it may enter such other order as it deems just under the circumstances. The court may specify the time, place, and manner of making the discovery and inspection and may prescribe such terms and conditions as are just.

Source: SL 1978, ch 178, § 174.



§ 23A-13-18 (Rule 16(e)) Discovery of alibi witnesses.

23A-13-18. (Rule 16(e)) Discovery of alibi witnesses. Discovery of alibi witnesses is governed by chapter 23A-9.

Source: SL 1978, ch 178, § 176.






Chapter 14 - (Rule 17) Subpoena And Attendance Of Witnesses

§ 23A-14-1 (Rule 17(a)) Reserved.

23A-14-1. (Rule 17(a)) Reserved



§ 23A-14-2 Attorneys' subpoena for witnesses within state.

23A-14-2. Attorneys' subpoena for witnesses within state. A prosecuting attorney may issue subpoenas, subscribed by him, for witnesses within the state, in support of a prosecution, or for such witnesses as a grand jury may direct. An attorney for a defendant may issue subpoenas subscribed by him for witnesses the defendant may require.

Source: SDC 1939 & Supp 1960, § 34.2401; SDCL, § 23-40-3; SL 1978, ch 178, § 178.



§ 23A-14-3 (Rule 17(b)) Subpoenas for indigent defendant--Payment of costs.

23A-14-3. (Rule 17(b)) Subpoenas for indigent defendant--Payment of costs. If a defendant has received court appointed counsel pursuant to chapter 23A-40, the court shall order at any time that a subpoena be issued upon the application of the defendant to the court. The defendant must state that he is financially unable to pay the fees of the witness and that the presence of the witness is necessary to an adequate defense. If the court orders the subpoena to be issued, the costs incurred by the process and the fees of the witness so subpoenaed by the process shall be paid in the same manner in which similar costs and fees are paid in the case of a witness subpoenaed in behalf of the state. Such motion may be made ex parte.

Source: SL 1978, ch 178, § 179.



§ 23A-14-4 Committing magistrate's subpoenas for witnesses within state--Blank subpoenas issued byclerk of court.

23A-14-4. Committing magistrate's subpoenas for witnesses within state--Blank subpoenas issued by clerk of court. A committing magistrate before whom a complaint is laid shall, when requested, issue subpoenas, subscribed by him, for witnesses within the state, either on behalf of the state or the defendant.

The clerk of the court at which an indictment or information is to be tried shall issue a subpoena without charge, signed and sealed but otherwise blank, to a party requesting it, who shall fill in the blanks before it is served.

Source: SDC 1939 & Supp 1960, § 34.2401; SDCL, §§ 23-40-2, 23-40-4; SL 1978, ch 178, § 178.



§ 23A-14-5 (Rule 17(c)) Documentary or tangible evidence required by subpoena--Modification--Inspection rights.

23A-14-5. (Rule 17(c)) Documentary or tangible evidence required by subpoena--Modification--Inspection rights. A subpoena may also command the person to whom it is directed to produce books, papers, documents, or other objects designated therein. A court on motion made promptly may quash or modify a subpoena if compliance would be unreasonable or oppressive. A court may direct that books, papers, documents, or objects designated in a subpoena be produced before the court at a time prior to the trial or prior to the time when they are to be offered in evidence and may upon their production permit the books, papers, or documents, or objects or portions thereof to be inspected by the parties and their attorneys.

Source: SL 1978, ch 178, § 180.



§ 23A-14-6 (Rule 17(d)) Service of subpoena--Tender of fees and mileage.

23A-14-6. (Rule 17(d)) Service of subpoena--Tender of fees and mileage. A subpoena may be served by a sheriff, by his deputy, or by any other person who is not a party and who is not less than eighteen years of age. Service of a subpoena shall be made by delivering a copy thereof to the person named and by tendering to him the fee for one day's attendance and the mileage allowed by law. Fees and mileage need not be tendered to a witness upon service of a subpoena issued on behalf of the state, on behalf of a person residing within the county in which the action is pending, or on behalf of a defendant who has received court appointed counsel pursuant to chapter 23A-40.

Source: SDC 1939 & Supp 1960, § 34.2403; SDCL, §§ 23-40-7, 23-40-8; SL 1978, ch 178, § 181.



§ 23A-14-7 (Rule 17(e)(1)) Place of service of subpoena.

23A-14-7. (Rule 17(e)(1)) Place of service of subpoena. A subpoena requiring the attendance of a witness at a hearing or trial may be served at any place within the state.

Source: SL 1978, ch 178, § 182.



§ 23A-14-7.1 Expenses paid for out-of-county or indigent witness produced by state pursuant tosubpoena or undertaking.

23A-14-7.1. Expenses paid for out-of-county or indigent witness produced by state pursuant to subpoena or undertaking. When a person attends before a magistrate, grand jury, or court, as a witness on behalf of the state, upon a subpoena or pursuant to an undertaking, and it appears that he has come from a place out of the county or that he is indigent, the court, if the attendance of a witness is for a trial, by an order entered upon its minutes, or in any other case, the circuit judge, by a written order, may direct the county treasurer to pay the witness a reasonable sum, to be specified in the order, for his expenses. Upon the production of the order, or a certified copy thereof, the county treasurer must pay the witness the sum specified therein, out of the county treasury.

Source: SL 1979, ch 159, § 11.



§ 23A-14-8 (Rule 17(e)) Reserved.

23A-14-8. (Rule 17(e)) Reserved



§ 23A-14-9 (Rule 17(f)(1)) Authority for subpoena for deposition.

23A-14-9. (Rule 17(f)(1)) Authority for subpoena for deposition. An order to take a deposition authorizes the issuance by the clerk of the court for the circuit in which the deposition is to be taken of subpoenas for the persons named or described therein.

Source: SL 1978, ch 178, § 184.



§ 23A-14-10 (Rule 17(f)(2)) Place attendance required for deposition.

23A-14-10. (Rule 17(f)(2)) Place attendance required for deposition. The witness whose deposition is to be taken may be required by subpoena to attend at any place designated by the trial court, taking into account the convenience of the witness and the parties.

Source: SL 1978, ch 178, § 185.



§ 23A-14-11 John Doe subpoena for examination before magistrate--Compelling obedience.

23A-14-11. John Doe subpoena for examination before magistrate--Compelling obedience. Whenever a complaint verified positively or upon information and belief by a prosecuting attorney is laid before a committing magistrate that a criminal offense has been committed in this state and asking for an investigation of the same, such magistrate shall issue his subpoena requiring any person he may deem proper to attend before him at the time and place mentioned in such subpoena and submit to an examination and give testimony concerning any violation of law about which he may be questioned. No witness shall refuse to comply with such subpoena because his fee therefor has not been paid in advance and his attendance may be compelled by attachment as in the case of other witnesses.

Source: SDC 1939 & Supp 1960, § 34.0901; SDCL, § 23-20-10; SL 1978, ch 178, § 483.



§ 23A-14-12 Advice as to rights given to John Doe witness--Immunity provisions applicable.

23A-14-12. Advice as to rights given to John Doe witness--Immunity provisions applicable. Any witness examined under § 23A-14-11 shall be informed that he has a right to be advised by counsel and that he may not be required to make any statement which will incriminate him. The provisions of § 23A-14-29 relating to immunity shall apply to proceedings held pursuant to § 23A-14-11.

Source: SL 1978, ch 178, § 483.



§ 23A-14-13 Record of John Doe testimony--Warrant for arrest of offender.

23A-14-13. Record of John Doe testimony--Warrant for arrest of offender. The testimony of a witness attending pursuant to § 23A-14-11 shall be reduced to writing by the committing magistrate or some person under his direction. If the offense complained of appears to have been committed, a warrant for the arrest of the offender shall be issued and further proceedings shall then be had as provided by law.

Source: SDC 1939 & Supp 1960, § 34.0901; SDCL, § 23-20-11; SL 1978, ch 178, § 484.



§ 23A-14-14 Interstate summons of witnesses--Definition of terms.

23A-14-14. Interstate summons of witnesses--Definition of terms. Terms used in §§ 23A-14-14 to 23A-14-24, inclusive, mean:

(1) "Witness," a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution, or proceeding;

(2) "State," any state or territory of the United States and the District of Columbia;

(3) "Summons," a summons, subpoena, order, or other notice requiring the appearance of a witness.
Source: SL 1937, ch 259, § 1; SDC 1939 & Supp 1960, § 34.2501; SDCL, § 23-40-14; SL 1978, ch 178, § 186.



§ 23A-14-15 Hearing on certification from another state as to witness required from this state.

23A-14-15. Hearing on certification from another state as to witness required from this state. If a judge of a court of record in any state which by its laws has made provisions commanding persons within that state to attend and testify in this state, certifies under the seal of such court that there is a criminal prosecution pending in that court, or that a grand jury investigation has commenced or is about to commence, that a person in this state is a material witness in such prosecution or grand jury investigation, and that his presence will be required for a specified number of days, a South Dakota circuit judge of the county in which such person is, shall, upon presentation of such certificate, fix a time and place for a hearing, and shall make an order directing the witness to appear at the hearing.

Source: SDC 1939 & Supp 1960, § 34.2502; SDCL, § 23-40-15; SL 1978, ch 178, § 187.



§ 23A-14-16 Summons to appear in another state issued after hearing--Protection accorded witness.

23A-14-16. Summons to appear in another state issued after hearing--Protection accorded witness. If a hearing is ordered pursuant to § 23A-14-15 and a judge determines that a witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending or grand jury investigation has commenced or is about to commence, and of any other state through which the witness may be required to pass by ordinary course of travel, will give him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending or where the grand jury investigation has commenced or is about to commence, at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

Source: SDC 1939 & Supp 1960, § 34.2502; SDCL, § 23-40-16; SL 1978, ch 178, § 188.



§ 23A-14-17 Placement of witness in custody of officer from other state.

23A-14-17. Placement of witness in custody of officer from other state. If the certificate described in § 23A-14-16 recommends that a witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, the judge to whom the certificate is presented may, in lieu of notification of the hearing, direct that the witness be forthwith brought before him for the hearing. If the judge at the hearing is satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, he may in lieu of issuing a subpoena or summons, order that the witness be forthwith taken into custody and delivered to an officer of the requesting state.

Source: SDC 1939 & Supp 1960, § 34.2502; SDCL, § 23-40-17; SL 1978, ch 178, § 189.



§ 23A-14-18 Punishment for contempt by witnesses summoned for appearance in another state--Feesto which entitled.

23A-14-18. Punishment for contempt by witnesses summoned for appearance in another state--Fees to which entitled. A witness, who has been summoned pursuant to §§ 23A-14-15 to 23A-14-17, inclusive, who has been paid or offered, by a properly authorized person, twenty-one cents for each mile by the ordinarily traveled route to and from the court where the prosecution is pending, twenty dollars for each day that he is required to travel and attend as a witness, and twenty-five dollars for each night he is required to remain away from his residence, and who fails without good cause to attend and testify as directed in the summons, shall be punished in the manner provided by § 23A-38-1 or 23A-38-2.

Source: SDC 1939 & Supp 1960, § 34.2502; SDCL, § 23-40-18; SL 1978, ch 178, § 190; SL 1986, ch 169, § 2.



§ 23A-14-19 Certificate by judge or magistrate for summons of witness from another state--Recommendation for immediate custody.

23A-14-19. Certificate by judge or magistrate for summons of witness from another state--Recommendation for immediate custody. A circuit judge or a magistrate judge may issue a certificate under the seal of his court stating that a person in another state is a material witness in a prosecution pending in a court presided over by a circuit court judge or magistrate judge or in a grand jury investigation which has commenced or is about to commence in this state, if that state has made provisions in its laws for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence in this state. The certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure his attendance in this state. This certificate shall be presented to a judge of a court of record in the jurisdiction in which the witness is found.

Source: SDC 1939 & Supp 1960, § 34.2503; SDCL, § 23-40-19; SL 1978, ch 178, § 191.



§ 23A-14-20 Fees tendered to witness summoned from another state.

23A-14-20. Fees tendered to witness summoned from another state. If the witness described in § 23A-14-19 is summoned to attend and testify in this state, he shall be offered twenty-one cents for each mile by the ordinarily traveled route to and from the court where the prosecution is pending, twenty dollars for each day that he is required to travel and attend as a witness, and twenty-five dollars for each night he is required to remain away from his residence.

Source: SDC 1939 & Supp 1960, § 34.2503; SDCL, § 23-40-20; SL 1978, ch 178, § 192; SL 1986, ch 169, § 3.



§ 23A-14-21 Duration of stay required of witness summoned from another state.

23A-14-21. Duration of stay required of witness summoned from another state. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain in this state for a longer period of time than the period mentioned in the certificate, unless otherwise ordered by a court.

Source: SL 1933, ch 205, § 2; SL 1937, ch 259, § 3; SDC 1939 & Supp 1960, § 34.2503; SDCL, § 23-40-21; SL 1978, ch 178, § 193.



§ 23A-14-22 Immunity from process of witness summoned from another state.

23A-14-22. Immunity from process of witness summoned from another state. If a witness comes into this state in obedience to a summons directing him to attend and testify in this state he shall not while in this state pursuant to such summons be subject to arrest or the service of civil or criminal process in connection with matters which arose before his entrance into this state under the summons.

Source: SDC 1939 & Supp 1960, § 34.2504; SDCL, § 23-40-23; SL 1978, ch 178, § 195.



§ 23A-14-23 Immunity from process of witness passing through under interstate summons.

23A-14-23. Immunity from process of witness passing through under interstate summons. If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he shall not while so passing through this state be subject to arrest or the service of civil or criminal process in connection with matters which arose before his entrance into this state under summons.

Source: SDC 1939 & Supp 1960, § 34.2504; SDCL, § 23-40-24; SL 1978, ch 178, § 196.



§ 23A-14-24 Punishment for contempt by witness summoned from another state.

23A-14-24. Punishment for contempt by witness summoned from another state. If a witness described in § 23A-14-19 comes into this state and fails without good cause to attend and testify as directed in his summons, he shall be punished in the manner provided by § 23A-38-1 or 23A-38-2.

Source: SDC 1939 & Supp 1960, § 34.2503; SDCL, § 23-40-22; SL 1978, ch 178, § 194.



§ 23A-14-25 (Rule 17(g)) Disobedience of subpoena as contempt of court.

23A-14-25. (Rule 17(g)) Disobedience of subpoena as contempt of court. Failure by any person without adequate excuse to obey a subpoena served upon him may be deemed a contempt of the court from which the subpoena issued.

Source: SDC 1939 & Supp 1960, § 34.2405; SDCL, § 23-40-10; SL 1978, ch 178, § 203.



§ 23A-14-26 Motions relating to subpoena--Hearing.

23A-14-26. Motions relating to subpoena--Hearing. A motion relating to a subpoena may be made at any time prior to, during, or when appropriate, subsequent to the appearance of any witness before he testifies. Such motions shall be heard in chambers and on the record.

Source: SL 1978, ch 178, § 200.



§ 23A-14-27 Stay of subpoena until ruling on motion.

23A-14-27. Stay of subpoena until ruling on motion. If a motion is made under § 23A-14-26 before the day on which the person subpoenaed has been ordered to appear, or books, records, or documents have been ordered to be produced, the appearance of such person, or the production of such documents, shall upon appropriate order, be stayed until the court has ruled on such motion.

Source: SL 1978, ch 178, § 201.



§ 23A-14-28 Sanctions for oppressive subpoenas.

23A-14-28. Sanctions for oppressive subpoenas. The court may impose appropriate sanctions including the quashing of a subpoena upon a showing by the subpoenaed person that:

(1) If called for any purpose, compliance with the subpoena would be for punitive purposes;

(2) If called before a grand jury, a primary purpose or effect of requiring such person to so testify or to produce such objects to the grand jury is or will be to secure for trial testimony or to secure other information regarding the activities of any person who is already under indictment for those activities in this state, or of any person who is held to answer by information for those activities.
Source: SL 1978, ch 178, § 202.



§ 23A-14-29 Self-incriminating testimony required under promise of immunity--Restrictions on use ofinformation.

23A-14-29. Self-incriminating testimony required under promise of immunity--Restrictions on use of information. No witness may be excused on the basis of his privilege against self-incrimination from testifying or providing other information in a proceeding before a court, grand jury, administrative agency, or legislative committee of this state for a civil, criminal, or administrative action whenever the prosecuting attorney or attorney general has granted the witness immunity pursuant to this section or whenever the magistrate or circuit court judge presiding over the proceeding has ordered such testimony. No testimony or other information compelled under an order or a grant of immunity, or any information directly or indirectly derived from such testimony, may be used against the witness in any criminal proceeding, except a prosecution for perjury, giving a false statement, or otherwise failing to comply with the order.

Source: SDC 1939 & Supp 1960, § 34.2406; SDCL, § 23-40-12; SL 1978, ch 178, § 481; SL 1985, ch 196, § 1.






Chapter 14A - Uniform Rendition Of Prisoners As Witnesses In Criminal Proceedings Act

§ 23A-14A-1 Definitions.

23A-14A-1. Definitions. Terms used in §§ 23A-14A-1 to 23A-14A-10, inclusive, mean:

(1) "Witness," a person who is confined in a penal institution in any state and whose testimony is desired in another state in any criminal proceeding or investigation by grand jury or in any criminal action before a court;

(2) "Penal institution," includes any jail, prison, penitentiary, house of correction, or other place of penal detention;

(3) "State," includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory of the United States.
Source: SL 2002, ch 119, § 1.



§ 23A-14A-2 Summoning prisoner in this state to testify in another state--Certificate of out-of-statejudge--Hearing.

23A-14A-2. Summoning prisoner in this state to testify in another state--Certificate of out-of-state judge--Hearing. Any judge of a state court of record in another state, which by its laws has made provisions for commanding persons confined in penal institutions within that state to attend and testify in this state, may certify:

(1) That there is a criminal proceeding or investigation by a grand jury or a criminal action pending in a court;

(2) That a person who is confined in a penal institution in this state may be a material witness in the proceeding, investigation, or action; and

(3) That the person's presence will be required during a specified time.

Upon presentation of the certificate to any judge having jurisdiction over the person confined or to any judge having jurisdiction in the location where the person is confined, and upon notice to the attorney general, the judge in this state shall fix a time and place for a hearing and shall make an order directed to the person having custody of the prisoner requiring that the prisoner be produced before the judge at the hearing.

Source: SL 2002, ch 119, § 2.



§ 23A-14A-3 Issuance of order to attend.

23A-14A-3. Issuance of order to attend. If at the hearing the judge determines:

(1) That the witness may be material and necessary;

(2) That the witness's attending and testifying are not adverse to the interests of this state or to the health or legal rights of the witness;

(3) That the laws of the state in which the witness is required to testify will give the witness protection from arrest and the service of civil and criminal process because of any act committed prior to the witness's arrival in the state under the order; and

(4) That as a practical matter the possibility is negligible that the witness may be subject to arrest or to the service of civil or criminal process in any state through which the witness may pass; the judge shall issue an order, with a copy of the certificate attached, directing the witness to attend and testify, directing the person having custody of the witness to produce the witness in the court where the criminal action is pending, or where the grand jury investigation is pending, at a time and place specified in the order, and prescribing such conditions as the judge shall determine.
Source: SL 2002, ch 119, § 3.



§ 23A-14A-4 Terms and conditions for return, custody--Costs.

23A-14A-4. Terms and conditions for return, custody--Costs. The order to the witness and to the person having custody of the witness shall provide for the return of the witness at the conclusion of the witness's testimony, proper safeguards on the witness's custody, and proper financial reimbursement or prepayment by the requesting jurisdiction for all expenses incurred in the production and return of the witness, and may prescribe such other conditions as the judge thinks proper or necessary. Mileage and expenses shall be allowed as provided for state employees. The order does not become effective until the judge of the state requesting the witness enters an order directing compliance with the conditions prescribed.

Source: SL 2002, ch 119, § 4.



§ 23A-14A-5 Exceptions.

23A-14A-5. Exceptions. Sections 23A-14A-1 to 23A-14A-10, inclusive, do not apply to any person in this state confined as mentally ill or under sentence of death.

Source: SL 2002, ch 119, § 5.



§ 23A-14A-6 Prisoner from another state summoned to testify in this state--Certificate.

23A-14A-6. Prisoner from another state summoned to testify in this state--Certificate. If a person confined in a penal institution in any other state may be a material witness in a criminal action pending in a court of record or in a grand jury investigation in this state, a circuit court judge or magistrate may certify:

(1) That there is a criminal proceeding or investigation by a grand jury or a criminal action pending in this court;

(2) That a person who is confined in a penal institution in the other state may be a material witness in the proceeding, investigation, or action; and

(3) That the person's presence will be required during a specified time.

The certificate shall be presented to a judge of a court of record in the other state having jurisdiction over the prisoner confined, and a notice shall be given to the attorney general of the state in which the prisoner is confined.

Source: SL 2002, ch 119, § 6.



§ 23A-14A-7 Order of compliance with terms and conditions prescribed by out-of-state judge.

23A-14A-7. Order of compliance with terms and conditions prescribed by out-of-state judge. The court may enter an order directing compliance with the terms and conditions prescribed by the judge of the state in which the witness is confined.

Source: SL 2002, ch 119, § 7.



§ 23A-14A-8 Exemption of prisoner from another state from arrest or service of process.

23A-14A-8. Exemption of prisoner from another state from arrest or service of process. If a witness from another state comes into or passes through this state under an order directing the witness to attend and testify in this or another state, the witness is not subject, while in this state pursuant to the order, to arrest or the service of process, civil or criminal, because of any act committed prior to this arrival in this state under the order.

Source: SL 2002, ch 119, § 8.



§ 23A-14A-9 Uniformity of interpretation.

23A-14A-9. Uniformity of interpretation. The provisions of §§ 23A-14A-1 to 23A-14A-10, inclusive, shall be so construed as to effectuate their general purpose to make uniform the law of those states which enact them.

Source: SL 2002, ch 119, § 9.



§ 23A-14A-10 Citation.

23A-14A-10. Citation. Sections 23A-14A-1 to 23A-14A-10, inclusive, may be cited as the Uniform Rendition of Prisoners as Witnesses in Criminal Proceedings Act.

Source: SL 2002, ch 119, § 10.






Chapter 15 - (Rule 17.1) Pretrial Conference

§ 23A-15-1 Order for conference to consider preliminary matters--Defendant not represented bycounsel.

23A-15-1. Order for conference to consider preliminary matters--Defendant not represented by counsel. Any time after the filing of an indictment or information a court upon motion of any party or upon its own motion may order one or more conferences to consider such matters as will promote a fair and expeditious trial. This section shall not be invoked in a case where a defendant is not represented by counsel.

Source: SL 1978, ch 178, § 204.



§ 23A-15-2 Memorandum of matters agreed upon at conference.

23A-15-2. Memorandum of matters agreed upon at conference. At the conclusion of a conference the court shall prepare and file a memorandum of the matters agreed upon.

Source: SL 1978, ch 178, § 204.



§ 23A-15-3 Verbal admissions at conference not used against defendant.

23A-15-3. Verbal admissions at conference not used against defendant. No admissions made by a defendant or his attorney at a conference shall be used against him unless the admissions are reduced to writing and signed by the defendant and his attorney.

Source: SL 1978, ch 178, § 204.






Chapter 16 - Jurisdiction And Venue Of Offenses And Proceedings

§ 23A-16-1 Concurrent state jurisdiction of offenses on Indian reservations within state.

23A-16-1. Concurrent state jurisdiction of offenses on Indian reservations within state. Whenever any acts in violation of the penal laws of the United States committed by any person upon any Indian reservation within this state shall constitute a crime under any law of the State of South Dakota, concurrent jurisdiction is hereby expressly reserved to the State of South Dakota to arrest, prosecute, convict, and punish any person committing any offense under the laws of the State of South Dakota, even though the acts constituting such offense may also constitute an offense under the laws of the United States of America.

Source: SDC 1939, § 34.0502; SL 1951, ch 187; SDCL, § 23-9-6; SL 1978, ch 178, § 220.



§ 23A-16-2 State jurisdiction of offense commenced outside state and consummated within state.

23A-16-2. State jurisdiction of offense commenced outside state and consummated within state. When the commission of a public offense commenced outside this state is consummated within this state, the defendant may be punished in this state, even if he were out of the state at the time of the commission of the offense charged, if he consummated it in this state through the intervention of an innocent or guilty agent or by any other means proceeding directly from himself.

Source: SDC 1939 & Supp 1960, § 34.0801; SDCL, § 23-9-10; SL 1978, ch 178, § 208.



§ 23A-16-3 (Rule 18) Right to speedy trial by impartial jury--Venue in county where offensecommitted.

23A-16-3. (Rule 18) Right to speedy trial by impartial jury--Venue in county where offense committed. The accused has the right to a speedy public trial by an impartial jury of the county in which the offense is alleged to have been committed.

Source: SDC 1939 & Supp 1960, § 34.2905 (5); SDCL, § 23-2-11; SL 1978, ch 178, § 205.



§ 23A-16-4 Reserved.

23A-16-4. Reserved



§ 23A-16-5 Proceedings taken within judicial circuit--Issues of fact determined within county--Circuitjudge orders in chambers.

23A-16-5. Proceedings taken within judicial circuit--Issues of fact determined within county--Circuit judge orders in chambers. All actions, special proceedings, motions, and applications of a criminal nature, arising under the laws of this state of which a circuit court has jurisdiction may be heard and determined at any place in the judicial circuit in which is situated the county where the same is brought or pending; but issues of fact in any criminal action must be tried in the county in which the same is brought or to which the place of trial is changed by order of court. Neither this section nor § 23A-45-11 shall prevent the judge of any circuit court from making an order in chambers at any place within the state in any criminal matter properly before him.

Source: SL 1887, ch 81, § 1; CL 1887, § 4828; RCCivP 1903, § 33; RC 1919, § 4654; SDC 1939 & Supp 1960, § 34.0401; SDCL, §§ 23-9-2, 23-9-3; SL 1978, ch 178, § 207.



§ 23A-16-6 Repealed.

23A-16-6. Repealed by SL 1985, ch 15, § 3



§ 23A-16-7 Venue of offense commenced outside state.

23A-16-7. Venue of offense commenced outside state. When a person commences an offense outside this state and consummates it within this state, and this state has jurisdiction of the offense pursuant to § 23A-16-2, the venue is in the county in which the offense is consummated.

Source: SDC 1939 & Supp 1960, § 34.0801; SDCL, § 23-9-10; SL 1978, ch 178, § 209.



§ 23A-16-8 Venue of offense committed partly in one county and partly in another.

23A-16-8. Venue of offense committed partly in one county and partly in another. When a public offense is committed partly in one county and partly in another county, or the acts or effects thereof constituting or requisite to the offense occur in two or more counties, the venue is in either county.

Source: SDC 1939 & Supp 1960, § 34.0804; SDCL, § 23-9-17; SL 1978, ch 178, § 210.



§ 23A-16-9 Venue of offense on or near county boundary.

23A-16-9. Venue of offense on or near county boundary. When a public offense is committed on the boundary of two or more counties, or within five hundred yards thereof, the venue is in either county.

Source: SDC 1939 & Supp 1960, § 34.0804; SDCL, § 23-9-18; SL 1978, ch 178, § 211.



§ 23A-16-10 Venue of offense on state boundary water--Change of venue.

23A-16-10. Venue of offense on state boundary water--Change of venue. When an offense is committed in this state on a boundary water between this state and another state, the venue is in any county which bounds on the body of water. Upon a showing of good cause, the court in which such prosecution is commenced may order the case transferred to any other county bounding on the body of water as is more appropriate under the general venue provisions of § 23A-16-5.

Source: SDC 1939 & Supp 1960, § 34.0805; SDCL, § 23-9-19; SL 1978, ch 178, § 214.



§ 23A-16-11 Venue of homicide prosecution in county where fatal injury inflicted.

23A-16-11. Venue of homicide prosecution in county where fatal injury inflicted. The venue of a prosecution for murder or manslaughter, when the injury which caused the death was inflicted in one county and the person injured dies in another county or out of state, is in the county where the injury was inflicted.

Source: SDC 1939 & Supp 1960, § 34.0809; SDCL, § 23-9-24; SL 1978, ch 178, § 218.



§ 23A-16-12 Venue when stolen property taken from one county to another.

23A-16-12. Venue when stolen property taken from one county to another. When property taken in one county by burglary or theft is brought into another, the venue of the offense is in either of the counties where the prosecution is first commenced.

Source: SDC 1939 & Supp 1960, § 34.0806; SDCL, § 23-9-20; SL 1978, ch 178, § 212.



§ 23A-16-13 Venue of offense by sending letter from one county to another.

23A-16-13. Venue of offense by sending letter from one county to another. When the sending of a letter is made a public offense by the statutes of this state, the venue of the offense is in any county where the letter is deposited or delivered or where it is received by the person to whom it is addressed.

Source: SDC 1939, § 13.0107; SDCL, § 22-1-7; SL 1976, ch 158, § 1-6; SDCL Supp, § 23-9-17.1; SL 1978, ch 178, § 213.



§ 23A-16-14 Venue of offense by use of mails.

23A-16-14. Venue of offense by use of mails. Where the commission of a public offense involves the use of the mails, the venue of the offense is in any county where the letter is deposited or delivered, or where it is received by the person to whom it is addressed.

Source: SL 1978, ch 178, § 213-A.



§ 23A-16-15 Venue of prosecution of principal not present at commission of offense.

23A-16-15. Venue of prosecution of principal not present at commission of offense. The venue in the case of a principal in the commission of a public offense, who was not present at the commission of the offense, is in the same county in which it would be under this title if he had been present and aiding and abetting therein.

Source: SDC 1939 & Supp 1960, § 34.0807; SDCL, § 23-9-21; SL 1978, ch 178, § 215.



§ 23A-16-16 Venue of prosecution of accessory where principal offense committed in another county.

23A-16-16. Venue of prosecution of accessory where principal offense committed in another county. In the case of an accessory in the commission of a public offense as defined in § 22-3-5, where the principal offense is committed in one county and the offense of the accessory is committed in another county, the venue is in either of the counties where the prosecution is first commenced.

Source: SDC 1939 & Supp 1960, § 34.0807; SDCL, § 23-9-22; SL 1978, ch 178, § 216.



§ 23A-16-17 County seat municipality which lies in more than one county.

23A-16-17. County seat municipality which lies in more than one county. A county seat municipality which lies in more than one county is considered to be a district under the provisions of S.D. Const., Art. VI, § 7.

Source: SL 1984, ch 51.



§ 23A-16-18 Venue of prosecution of perjury.

23A-16-18. Venue of prosecution of perjury. Perjury may be prosecuted in the circuit court for either the county where the proceeding or action is venued or where the act of perjury was committed.

Source: SL 2002, ch 113, § 2.






Chapter 17 - Transfer Of Proceedings From County

§ 23A-17-1 (Rule 20(a)) Consent by defendant to waive trial and accept disposition in county wherearrested or held--Approval by prosecuting attorneys--Transmittal of papers.

23A-17-1. (Rule 20(a)) Consent by defendant to waive trial and accept disposition in county where arrested or held--Approval by prosecuting attorneys--Transmittal of papers. A defendant arrested, held, or present in a county other than that in which the indictment, information, or complaint is pending against him may state in writing that he wishes to plead guilty or nolo contendere, to waive trial in the county in which the indictment, information, or complaint is pending and to consent to disposition of the case in the county in which he was arrested, is held, or is present, subject to the approval of the prosecuting attorney for each county. Upon receipt of the defendant's statement and of the written approval of the prosecuting attorney, the clerk of the court or the court in which the indictment, information, or complaint is pending shall transmit the papers in the proceeding or certified copies thereof to the clerk of the court or court for the county in which the defendant is held and the prosecution shall continue in that county.

Source: SL 1978, ch 178, § 221.



§ 23A-17-2 (Rule 20(b)) Reserved.

23A-17-2. (Rule 20(b)) Reserved



§ 23A-17-3 (Rule 20(c)) Return of papers to original county when defendant pleads not guilty.

23A-17-3. (Rule 20(c)) Return of papers to original county when defendant pleads not guilty. If, after the proceeding has been transferred pursuant to § 23A-17-1, the defendant pleads not guilty, the clerk of the court or the court shall return the papers to the court in which the prosecution was commenced and the proceeding shall be restored to the docket of that court. The defendant's statement that he wishes to plead guilty or nolo contendere shall not be used against him without his consent.

Source: SL 1978, ch 178, § 223.



§ 23A-17-4 (Rule 20(d)) Reserved.

23A-17-4. (Rule 20(d)) Reserved



§ 23A-17-5 (Rule 21(a)) Change of county when fair trial impossible in original county.

23A-17-5. (Rule 21(a)) Change of county when fair trial impossible in original county. A court upon motion of a defendant shall transfer his proceedings to another county if the court is satisfied that there exists, in the county where the prosecution is pending, so great a prejudice against the defendant that he cannot obtain a fair and impartial trial at any place fixed by law for holding court in that county.

Source: SDC 1939 & Supp 1960, § 34.0817; SDCL, § 23-28-7; SL 1978, ch 178, § 225.



§ 23A-17-6 (Rule 21(b)) Change of county for convenience on consent of parties.

23A-17-6. (Rule 21(b)) Change of county for convenience on consent of parties. Upon the consent of both parties and for the convenience of parties and witnesses, and in the interest of justice, a court may transfer proceedings or any one or more of the counts thereof to another county.

Source: SL 1978, ch 178, § 226.



§ 23A-17-7 (Rule 21(c)) Transmittal of papers on change of counties.

23A-17-7. (Rule 21(c)) Transmittal of papers on change of counties. When a transfer is ordered the clerk of courts of the original county shall transmit to the clerk of the court to which the proceeding is transferred all papers in the proceeding or duplicates thereof and any bail taken, and the prosecution shall continue in that county.

Source: SDC 1939 & Supp 1960, §§ 34.0818, 34.0819; SDCL, §§ 23-28-9, 23-28-10; SL 1978, ch 178, § 227.



§ 23A-17-8 (Rule 22) Time for motion to transfer.

23A-17-8. (Rule 22) Time for motion to transfer. A motion to transfer under this title may be made at or before arraignment or at such other time as the court or this title may prescribe.

Source: SL 1978, ch 178, § 229.



§ 23A-17-9 Costs and fees on transferred case paid by original county.

23A-17-9. Costs and fees on transferred case paid by original county. The payment of all costs and fees incurred as a result of a transfer and all subsequent proceedings shall be paid by the county where the prosecution was commenced.

Source: SL 1978, ch 178, § 228.






Chapter 18 - (Rule 23) Trial By Jury Or Court

§ 23A-18-1 (Rule 23(a)) Trial by jury unless waived by parties.

23A-18-1. (Rule 23(a)) Trial by jury unless waived by parties. Cases required to be tried by a jury shall be so tried unless the defendant waives a jury trial in writing or orally on the record with the approval of the court and the consent of the prosecuting attorney.

Source: SL 1978, ch 178, § 230.



§ 23A-18-2 (Rule 23(b)) Number of jurors--Stipulation for smaller jury.

23A-18-2. (Rule 23(b)) Number of jurors--Stipulation for smaller jury. Juries shall consist of twelve members but at any time before verdict the parties may stipulate in writing or orally on the record with the approval of the court that the jury shall consist of any number less than twelve.

Source: SDC 1939 & Supp 1960, § 34.3607; SL 1963, ch 227; SDCL, § 23-43-20; SL 1978, ch 178, § 231.



§ 23A-18-3 (Rule 23(c)) Findings of fact in trial without jury.

23A-18-3. (Rule 23(c)) Findings of fact in trial without jury. In a case tried without a jury a court shall make a general finding and shall in addition, on request made before submission of the case to the court for decision, find facts specially. Such findings may be oral. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact appear therein.

Source: SL 1978, ch 178, § 232; SL 1979, ch 159, § 12.






Chapter 19 - The Jury Panel

§ 23A-19-1 Panel defined.

23A-19-1. Panel defined. A panel is a list of jurors drawn pursuant to chapter 16-13 to serve at a particular court or for the trial of a particular action.

Source: SDC 1939 & Supp 1960, § 34.3610; SDCL, § 23-43-9; SL 1978, ch 178, § 262.



§ 23A-19-2 Challenge to panel defined.

23A-19-2. Challenge to panel defined. A challenge to a panel is an objection made to all the trial jurors drawn, and may be taken by either party.

Source: SDC 1939 & Supp 1960, § 34.3610; SDCL, § 23-43-10; SL 1978, ch 178, § 263.



§ 23A-19-3 Grounds for challenge to panel--Bias of officer summoning additional jurors as ground.

23A-19-3. Grounds for challenge to panel--Bias of officer summoning additional jurors as ground. A challenge to a panel can be based only on a material departure from the procedure prescribed by law for the drawing and return of the jury, or on the intentional omission of the board of jury selectors or sheriff to summon one or more of the jurors drawn. However, if the panel is composed of any persons who were summoned to serve as jurors pursuant to § 16-13-42, a challenge may be taken to the panel based upon the alleged bias of the officer who summoned them if such bias would be sufficient grounds for a challenge to an individual juror under § 23A-20-12. Such challenge must be determined in the same manner as if made to an individual juror for bias.

Source: SDC 1939 & Supp 1960, §§ 34.3611, 34.3612; SDCL, §§ 23-43-11, 23-43-14; SL 1978, ch 178, § 264.



§ 23A-19-4 Time for challenge to panel--Ground stated.

23A-19-4. Time for challenge to panel--Ground stated. A challenge to a panel must be taken before a juror is sworn, and must be in writing, specifying plainly and distinctly the facts constituting the ground of challenge.

Source: SDC 1939 & Supp 1960, § 34.3611; SDCL, § 23-43-12; SL 1978, ch 178, § 265.



§ 23A-19-5 Challenge to panel when several defendants tried together.

23A-19-5. Challenge to panel when several defendants tried together. When several defendants are tried together, any individual defendant may challenge the panel, but if more than one defendant challenges the panel, the challenges must be tried together.

Source: SDC 1939 & Supp 1960, § 34.3611; SDCL, § 23-43-13; SL 1978, ch 178, § 266.



§ 23A-19-6 Objection to challenge--Entry and trial.

23A-19-6. Objection to challenge--Entry and trial. An objection to a challenge need not be in writing, but must be entered upon the court minutes and thereupon the court must try the challenge.

Source: SDC 1939 & Supp 1960, § 34.3613; SDCL, § 23-43-15; SL 1978, ch 178, § 267.



§ 23A-19-7 Trial of sufficiency of challenge--Trial of fact issues.

23A-19-7. Trial of sufficiency of challenge--Trial of fact issues. A court must first try the sufficiency of a challenge, assuming the facts alleged therein to be true. If the court determines that the facts alleged, if true, constitute sufficient grounds for challenge to the panel, the objecting party may then deny the facts alleged in the challenge. The denial may be oral and must be entered on the record. The court must then proceed to try the issue of fact.

Source: SDC 1939 & Supp 1960, § 34.3613; SDCL, §§ 23-43-15, 23-43-16; SL 1978, ch 178, § 268.



§ 23A-19-8 Examination of officers on trial of challenge to panel.

23A-19-8. Examination of officers on trial of challenge to panel. Upon the trial of a challenge to the panel, the officers, whether judicial or ministerial, whose irregularity is complained of, as well as any other persons, may be examined to prove or disprove the facts alleged as the ground of the challenge.

Source: SDC 1939 & Supp 1960, § 34.3613; SDCL, § 23-43-18; SL 1978, ch 178, § 269.



§ 23A-19-9 New jury on allowance of challenge to panel--Jury impaneled if challenge disallowed.

23A-19-9. New jury on allowance of challenge to panel--Jury impaneled if challenge disallowed. If a challenge to a panel is allowed, the judge shall order a jury to be drawn and summoned in the regular manner. If it is disallowed, the court must direct the jury to be impaneled.

Source: SDC 1939 & Supp 1960, § 34.3614; SDCL, § 23-43-19; SL 1978, ch 178, § 270.



§ 23A-19-10 Calling of jurors' names when case ready for trial--Attachment for absent jurors.

23A-19-10. Calling of jurors' names when case ready for trial--Attachment for absent jurors. When a case is called for trial, and before drawing the jury, either party may require the names of all the jurors in the panel to be called, and the court in its discretion may order that an attachment issue against those who are absent; but the court may, in its discretion, wait for the return of the attachment.

Source: SDC 1939 & Supp 1960, § 34.3604; SDCL, § 23-43-2; SL 1978, ch 178, § 271.



§ 23A-19-11 Drawing of names of jurors.

23A-19-11. Drawing of names of jurors. At the opening of court the clerk shall randomly draw the names of the persons summoned as jurors by an electronic process or prepare separate ballots, containing the names of the persons summoned as jurors and deposit the ballots in a suitable container.

If an electronic process is not used, the clerk shall, under the direction of the court, publicly draw out of the container the appropriate number of ballots to form the jury. Before the name of any juror is drawn, the container shall be closed and the contents shall be intermingled. The clerk shall then, without looking at the ballots, draw them from the container.

Source: SDC 1939 & Supp 1960, §§ 34.3605, 34.3606; SDCL, §§ 23-43-5, 23-43-6; SL 1978, ch 178, § 272; SL 2003, ch 115, § 3.



§ 23A-19-12 Repealed.

23A-19-12. Repealed by SL 2003, ch 115, § 4






Chapter 20 - (Rule 24) The Trial Jury

§ 23A-20-1 Jurors summoned for civil actions used for criminal trials.

23A-20-1. Jurors summoned for civil actions used for criminal trials. Jurors drawn and summoned for the trial of civil actions are also the jurors for the trial of criminal actions.

Source: SDC 1939 & Supp 1960, § 34.3604; SDCL, § 23-43-1; SL 1978, ch 178, § 233.



§ 23A-20-2 Alternative methods of selecting jurors.

23A-20-2. Alternative methods of selecting jurors. When prospective jurors are called for examination, the court shall allow selection by either § 23A-20-3 or 23A-20-4.

Source: SL 1978, ch 178, § 234.



§ 23A-20-3 Call of jurors equal to number required including challenges.

23A-20-3. Call of jurors equal to number required including challenges. When prospective jurors are called for examination, the court shall call to the jury box a number of prospective jurors equal to the number of jurors to be impaneled, the number of peremptory challenges allowed the parties, and number of alternates, if any.

Source: SL 1978, ch 178, § 235.



§ 23A-20-4 Formation of trial jury as in civil actions.

23A-20-4. Formation of trial jury as in civil actions. Trial juries for criminal actions may be formed in the same manner as trial juries in § 15-14-10.

Source: SDC 1939 & Supp 1960, § 34.3604; SDCL, § 23-43-2; SL 1978, ch 178, § 236; Supreme Court Rule 97-39.



§ 23A-20-5 (Rule 24(a)) Reserved.

23A-20-5. (Rule 24(a)) Reserved



§ 23A-20-6 Examination of prospective jurors by parties and court.

23A-20-6. Examination of prospective jurors by parties and court. The defense attorney or the defendant, if appearing pro se, and the prosecuting attorney shall conduct examination of prospective jurors. Prior to the examination the court may conduct a general examination of the prospective jurors. The court may in its discretion allow examination of one or more jurors apart from the other jurors.

Source: SL 1978, ch 178, § 238.



§ 23A-20-7 Oath of panel members.

23A-20-7. Oath of panel members. All members of the panel shall swear or affirm that they will answer truthfully all questions concerning their qualifications by taking the following oath.

Do you swear or affirm that you will truthfully answer all questions asked of you by the court or counsel concerning your qualifications to sit as jurors on this case, so help you God?

Source: SL 1978, ch 178, § 239; SL 2007, ch 131, § 2.



§ 23A-20-7.1 Affirmation permitted in lieu of oath.

23A-20-7.1. Affirmation permitted in lieu of oath. Any person required to take an oath pursuant to §§ 15-14-11, 23A-5-7, 23A-20-7, and 23A-25-5.1, who, having conscientious scruples against oath-taking, shall be allowed to make affirmation. Such person may also substitute the words, "under pains and penalties of perjury," for the words "so help you God."

Source: SL 2007, ch 131, § 5.



§ 23A-20-8 Excuse and replacement of juror disqualified for cause--Challenges for cause onrecord.

23A-20-8. Excuse and replacement of juror disqualified for cause--Challenges for cause on record. At any time that cause for disqualifying a juror appears, the court shall excuse him and call another member of the panel to take his place in the jury box and on the clerk's list of jurors. Challenges for cause may be made out of hearing of the jurors, but shall be made on the record.

Source: SL 1978, ch 178, § 242.



§ 23A-20-9 Kinds of challenge for cause--Taken by either party.

23A-20-9. Kinds of challenge for cause--Taken by either party. A challenge for cause is an objection to a particular juror. It may be taken either by the state or a defendant.

Source: SDC 1939 & Supp 1960, § 34.3617; SDCL, § 23-43-29; SL 1978, ch 178, § 242; SL 1999, ch 282.



§ 23A-20-10 Order of taking challenges for cause--Grounds.

23A-20-10. Order of taking challenges for cause--Grounds. All challenges for cause to an individual juror must be taken, first by the defendant and then by the state, and each party must exhaust all his challenges for cause before the other begins.

If new jurors are called to the panel to replace jurors dismissed for cause, the procedure in this section shall be followed in exercising challenges for cause to the substituted jurors.

Source: SDC 1939 & Supp 1960, §§ 34.3622, 34.3623; SDCL, §§ 23-43-40, 23-43-42; SL 1978, ch 178, § 243; SL 1999, ch 283.



§ 23A-20-11 Repealed.

23A-20-11. Repealed by SL 1999, ch 284



§ 23A-20-12 Repealed.

23A-20-12. Repealed by SL 1999, ch 285



§ 23A-20-13 Repealed.

23A-20-13. Repealed by SL 1999, ch 286



§ 23A-20-13.1 Challenges for cause in criminal cases.

23A-20-13.1. Challenges for cause in criminal cases. Challenges for cause may be taken on any of the following grounds:

(1) The prospective juror does not meet one of the qualifications required by § 16-13-10 or is disqualified under that section.

(2) The prospective juror is related by consanguinity or affinity within the sixth degree, as defined by § 23A-20-30 to the defendant, alleged victim or complainant.

(3) The prospective juror is a member of the family of the defendant, alleged victim or complainant or one of the attorneys in the case.

(4) The prospective juror has a relationship of guardian and ward, master and servant, employer and employee, landlord and tenant, or principal and agent with an attorney or the defendant, alleged victim or complainant in the case.

(5) The prospective juror is a partner or associate in business with an attorney or the defendant, alleged victim or complainant in the case.

(6) The prospective juror is a surety on a bond or an obligation with an attorney or the defendant, alleged victim or complainant in the case.

(7) The prospective juror, presently, has a relationship of attorney and client with one of the attorneys in the case or has had such a relationship within one year previously.

(8) The prospective juror is an officer, agent, or employee of a corporation, between which corporation and an attorney in the case, the relationship of attorney and client exists.

(9) The prospective juror is the spouse of an attorney in the case.

(10) The prospective juror is the spouse of any other prospective juror who would be subject to a challenge for cause under this section.

(11) The prospective juror has knowledge of some or all of the material facts of the case and has an unqualified opinion or belief as to the merits of the case.

(12) The prospective juror has a state of mind evincing enmity against, or bias to or against an attorney, the defendant, the prosecution, the alleged victim or complainant in the case.

(13) Within two years prior to being summoned, the prospective juror served as a juror in the county during a prior term of jury service pursuant to § 16-13-22.

(14) The prospective juror is a defendant in a criminal prosecution pending in the county.

(15) The prospective juror is a party adverse to the defendant in a civil action, or has complained against or been accused by the defendant in a criminal action.

(16) The prospective juror served on a grand jury that found the indictment, or on a coroner's jury that inquired into the death of a person whose death is the subject of the prosecution.

(17) The prospective juror served on a jury trial that tried another person for the offense charged in the indictment or information.

(18) The prospective juror was a member of a jury formerly sworn to try the indictment, information, or complaint, and whose verdict was set aside or which was discharged without a verdict.

(19) The prospective juror served as a juror in a civil action brought against the defendant for the act charged as an offense.

(20) If a talesman, the prospective juror applied directly or indirectly to a sheriff, deputy sheriff, or coroner of the county to be summoned for jury duty.

(21) A challenge for actual bias showing the existence of a state of mind on the part of a prospective juror, in reference to the case or to the defendant, the prosecution, alleged victim, or complainant that satisfies the court, in the exercise of sound discretion, that the juror cannot try the issue impartially, without prejudice to the substantial rights of the party challenging.
Source: SL 1999, ch 287; SL 2002, ch 251, § 4.



§ 23A-20-14 Entry in minutes of challenge to individual juror.

23A-20-14. Entry in minutes of challenge to individual juror. A challenge to an individual juror may be oral, but must be entered upon the minutes of the court.

Source: SDC 1939 & Supp 1960, § 34.3620; SDCL, § 23-43-36; SL 1978, ch 178, § 240.



§ 23A-20-15 Objections to challenge of jurors--Denial of facts.

23A-20-15. Objections to challenge of jurors--Denial of facts. An adverse party or counsel may object to a challenge in the manner specified in §§ 23A-19-6 to 23A-19-9, inclusive, and the same proceedings must be had thereon, except that if an objection is allowed the juror must be excluded. An adverse party may also orally deny facts alleged as a ground for challenge.

Source: Supreme Court Rule 394, 1939; SDC 1939 & Supp 1960, § 34.3621; SDCL, § 23-43-37; SL 1978, ch 178, § 247.



§ 23A-20-16 Trial by court of challenges.

23A-20-16. Trial by court of challenges. All challenges, whether to a panel or to an individual juror, shall be tried by the court.

Source: Supreme Court Rule 394, 1939; SDC 1939 & Supp 1960, § 34.3621; SDCL, § 23-43-37; SL 1978, ch 178, § 247.



§ 23A-20-17 Examination as witness of challenged juror--Evidence received.

23A-20-17. Examination as witness of challenged juror--Evidence received. When a challenge to an individual juror is tried, the juror challenged may be examined as a witness to prove or disprove the challenge, and is bound to answer every question pertinent to the inquiry therein. Other witnesses may also be examined on either side, and the rules of evidence applicable to the trial of other issues govern the admission or exclusion of evidence on the trial of the challenge.

Source: Supreme Court Rule 394, 1939; SDC 1939 & Supp 1960, § 34.3621; SDCL, § 23-43-38; SL 1978, ch 178, § 248.



§ 23A-20-18 Allowance or disallowance of challenge to individual juror.

23A-20-18. Allowance or disallowance of challenge to individual juror. When a challenge to an individual juror is tried, the court must either allow or disallow the challenge and direct an entry accordingly upon the minutes.

Source: Supreme Court Rule 394, 1939; SDC 1939 & Supp 1960, § 34.3621; SDCL, § 23-43-39; SL 1978, ch 178, § 249.



§ 23A-20-19 Peremptory challenge defined--Either party.

23A-20-19. Peremptory challenge defined--Either party. A peremptory challenge is an objection to a juror for which no reason need be given. It can be taken by either party and may be oral. A court must exclude a juror on a peremptory challenge.

Source: SDC 1939 & Supp 1960, § 34.3615; SDCL, § 23-43-27; SL 1978, ch 178, § 250.



§ 23A-20-20 (Rule 24(b)) Number of peremptory challenges allowed.

23A-20-20. (Rule 24(b)) Number of peremptory challenges allowed. If an offense charged is a Class A, Class B, Class C, or Class 1 felony, the prosecution and the defense each have twenty peremptory challenges. In all other felony cases, the prosecution and the defense each have ten peremptory challenges. In misdemeanor cases, the prosecution and the defense each have three peremptory challenges.

Source: SDC 1939 & Supp 1960, § 34.3616; SDCL § 23-43-28; SL 1978, ch 178, § 251; SL 1979, ch 159, § 13; SL 1981, ch 186, § 1; SL 2009, ch 124, § 1.



§ 23A-20-21 Additional challenges granted by court.

23A-20-21. Additional challenges granted by court. For good cause shown, a court may grant such additional challenges as it, in its discretion, believes necessary and proper.

Source: SL 1978, ch 178, § 252.



§ 23A-20-22 Challenges allowed when more than one defendant.

23A-20-22. Challenges allowed when more than one defendant. If there is more than one defendant a court may, upon good cause shown, allow the parties additional challenges and permit them to be exercised separately or jointly, as it, in its discretion, believes necessary and proper.

Source: SL 1978, ch 178, § 253.



§ 23A-20-23 Time of motion for additional challenges.

23A-20-23. Time of motion for additional challenges. A motion made pursuant to § 23A-20-21 or 23A-20-22 must be made at least one week in advance of the first scheduled trial date or within such other time as may be provided by the rules of the circuit court.

Source: SL 1978, ch 178, § 254.



§ 23A-20-24 Alternative methods of exercising peremptory challenges.

23A-20-24. Alternative methods of exercising peremptory challenges. If prospective jurors are called for examination pursuant to § 23A-20-3, the manner of exercising a peremptory challenge shall be as found in § 23A-20-25. If prospective jurors are called for examination pursuant to § 23A-20-4 the manner of exercising a peremptory challenge shall be as found in § 23A-20-26.

Source: SL 1978, ch 178, § 255.



§ 23A-20-25 Alternating peremptory challenges.

23A-20-25. Alternating peremptory challenges. Following examination of the jurors called for examination pursuant to § 23A-20-3, the parties, commencing with the prosecuting attorney, shall alternately exercise their peremptory challenges on the clerk's list. A peremptory challenge may not be waived.

Source: CCrimP 1877, § 342; CL 1887, § 7369; RCCrimP 1903, § 349; RC 1919, § 4867; SDC 1939 & Supp 1960, § 34.3622; SDCL, § 23-43-41; SL 1978, ch 178, § 256.



§ 23A-20-26 Peremptory challenges exercised as in civil trials.

23A-20-26. Peremptory challenges exercised as in civil trials. When prospective jurors are called for examination pursuant to § 23A-20-4, peremptory challenges shall be exercised in the same manner prescribed in § 15-14-10.

Source: SL 1978, ch 178, § 257; Supreme Court Rule 97-40.



§ 23A-20-27 Trial jury constituted after peremptory challenges--Last jurors chosen as alternates.

23A-20-27. Trial jury constituted after peremptory challenges--Last jurors chosen as alternates. The persons remaining after both parties have exercised their peremptory challenges constitute the jurors for the trial. The jurors remaining who were last called under § 23A-20-3, 23A-20-4, or 23A-20-8 to make up the full jury box shall be the alternate jurors.

Source: SL 1978, ch 178, § 258.



§ 23A-20-28 (Rule 24(c)) Impaneling of alternate jurors--Replacement of regular jurors--Qualifications and oaths.

23A-20-28. (Rule 24(c)) Impaneling of alternate jurors--Replacement of regular jurors--Qualifications and oaths. A court may direct that not more than six jurors in addition to the regular jury members be called and impaneled to sit as alternate jurors. Alternate jurors, in the order in which they were called, shall replace jurors who, prior to the time the jury retires to consider its verdict, become or are found to be disqualified, discharged, or unable to perform their duties. Alternate jurors shall be drawn at the same time and in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges, shall take the same oath and shall have the same functions, powers, facilities, and privileges as regular jurors. An alternate juror who does not replace a regular juror shall be discharged after the jury retires to consider its verdict.

Source: SL 1923, ch 150; SL 1929, ch 100; SDC 1939 & Supp 1960, § 34.3607; SL 1963, ch 227; SDCL, §§ 23-43-21, 23-43-22; SL 1978, ch 178, § 259; SL 1979, ch 159, § 49.



§ 23A-20-28.1 Additional methods of choosing alternate jurors.

23A-20-28.1. Additional methods of choosing alternate jurors. In addition to the method of choosing or seating an alternate juror provided by §§ 23A-20-27 and 23A-20-28, the judge may choose the alternate jurors by lot, or by such other means as the parties agree on the record.

Source: Supreme Court Rule 1997-38.



§ 23A-20-29 Grounds for excuse of juror during trial.

23A-20-29. Grounds for excuse of juror during trial. If, before the jury retires, a juror or alternate or a member of his immediate family dies, or if he or a member of his immediate family becomes ill, or upon other good cause shown to the court, the court may order him discharged.

Source: SDC 1939 & Supp 1960, § 34.3607; SL 1963, ch 227; SDCL, § 23-43-24; SL 1978, ch 178, § 260; SL 1979, ch 159, § 50.



§ 23A-20-30 Degree of kindred--Direct and collateral line--Descending and ascending direct line--Degrees in collateral line.

23A-20-30. Degree of kindred--Direct and collateral line--Descending and ascending direct line--Degrees in collateral line. The degree of kindred is established by the number of generations, and each generation is called a degree. The series of degrees form the line; the series of degrees between persons who descend from one another is called direct or lineal consanguinity; and the series of degrees between persons who do not descend from one another, but spring from a common ancestor, is called the collateral line or collateral consanguinity.

The direct line is divided into a direct line descending and a direct line ascending. The first is that which connects the ancestor with those who descend from that ancestor. The second is that which connects a person with those from whom that person descends. In the direct line there are as many degrees as there are generations. Thus the son is, with regard to the father, in the first degree; the grandson in the second; and vice versa with regard to the father and grandfather toward the sons and grandsons.

In the collateral line the degrees are counted by generations from one of the relations up to the common ancestor, and from the common ancestor to the other relations. In such computation the person whose consanguinity or affinity is being determined is excluded, the relative included, and the ancestor counted but once. Thus brothers are related in the second degree, uncle and nephew in the third degree, cousins germane in the fourth degree, and so on.

Source: SL 1998, ch 148, § 3.






Chapter 21 - (Rule 25) Disability Or Disqualification Of Judge

§ 23A-21-1 Disqualification as in civil actions.

23A-21-1. Disqualification as in civil actions. A judge or magistrate may be disqualified in the manner specified in chapter 15-12.

Source: SL 1943, ch 131; SDC Supp 1960, § 34.1404-1; SDCL, § 23-27-10; SL 1978, ch 178, § 276.



§ 23A-21-2 Magistrate pro tempore to replace magistrate disqualified for bias or prejudice.

23A-21-2. Magistrate pro tempore to replace magistrate disqualified for bias or prejudice. If a defendant or prosecuting attorney in a criminal action prosecuted by information or complaint in a magistrate court makes an affidavit that he cannot have an impartial trial by reason of the bias or prejudice of the magistrate, the presiding circuit judge of the circuit in which the magistrate court is situated shall appoint a magistrate pro tempore for the trial of such action. The magistrate pro tempore shall preside at the trial and do any other act with reference thereto, as though he were the presiding magistrate of that magistrate court.

Source: SL 1978, ch 178, § 277.



§ 23A-21-3 (Rule 25(a)) Replacement of judge disabled during jury trial.

23A-21-3. (Rule 25(a)) Replacement of judge disabled during jury trial. If by reason of death, sickness, or other disability a judge before whom a jury trial has commenced is unable to proceed with the trial, any other judge in the circuit, upon certifying that he has familiarized himself with the record of the trial, may proceed with and finish the trial.

Source: SL 1978, ch 178, § 274.



§ 23A-21-4 (Rule 25(b)) Assignment to replace judge disabled after verdict or conviction--New trial.

23A-21-4. (Rule 25(b)) Assignment to replace judge disabled after verdict or conviction--New trial. If by reason of absence, death, sickness, or other disability a judge before whom a defendant has been tried is unable to perform the duties to be performed by a court after a verdict or finding of guilt, any other judge assigned by the Chief Justice of the Supreme Court of South Dakota to the court may perform those duties. If the other judge is satisfied that he cannot perform those duties because he did not preside at the trial or for any other reason, he may in his discretion grant a new trial.

Source: SL 1978, ch 178, § 275.






Chapter 22 - Evidence

§ 23A-22-1 (Rule 26) Reserved.

23A-22-1. (Rule 26) Reserved



§ 23A-22-2 Civil rules applicable except as provided.

23A-22-2. Civil rules applicable except as provided. The rules of evidence in civil cases are applicable also to criminal cases, except as otherwise provided in this title.

Source: Supreme Court Rule 399, 1939; SDC 1939 & Supp 1960, § 34.3631; SDCL, § 23-44-9; SL 1978, ch 178, § 279.



§ 23A-22-3 Innocence presumed--Reasonable doubt requires acquittal.

23A-22-3. Innocence presumed--Reasonable doubt requires acquittal. A defendant in a criminal action is presumed to be innocent until the contrary is proved, and in case of a reasonable doubt as to whether his guilt is satisfactorily shown, he is entitled to be acquitted.

Source: SDC 1939 & Supp 1960, § 34.3635; SDCL, § 23-44-5; SL 1978, ch 178, § 281.



§ 23A-22-4 Facts put in issue by not guilty plea.

23A-22-4. Facts put in issue by not guilty plea. A plea of not guilty puts in issue every material fact constituting an offense charged in an indictment, information, or complaint.

Source: Supreme Court Rule 390, 1939; SDC 1939 & Supp 1960, § 34.3521; SDCL, § 23-35-23; SL 1978, ch 178, § 280.



§ 23A-22-5 Burden of proof as to mitigation or excuse in homicide prosecution.

23A-22-5. Burden of proof as to mitigation or excuse in homicide prosecution. In prosecutions for murder, after the prosecution has proved that a defendant committed the homicide, the burden of proving circumstances of mitigation, or that justify or excuse it, passes to the defendant, unless the proof of the prosecution shows that the crime committed only amounts to manslaughter or that the defendant was justified or excused.

Source: Supreme Court Rule 402, 1939; SDC 1939 & Supp 1960, § 34.3642; SDCL, § 23-44-15; SL 1978, ch 178, § 289.



§ 23A-22-6 Defendant's right to testify--No presumption from failure to testify.

23A-22-6. Defendant's right to testify--No presumption from failure to testify. In a trial of all indictments, informations, complaints, and other proceedings before any court or magistrate, against persons charged with the commission of any crime, the person charged shall, at his own request, but not otherwise, be a competent witness. His failure to make such request does not create any presumption against him.

Source: SDC 1939 & Supp 1960, § 34.3633; SDCL, § 23-44-1; SL 1978, ch 178, § 282.



§ 23A-22-7 Discharge of defendant to testify against codefendant.

23A-22-7. Discharge of defendant to testify against codefendant. When two or more persons are included in the same indictment or information, a court may on the application of the prosecuting attorney, at any time before the defendants have gone into their defense, direct any defendant to be discharged from the indictment or information, in order that he may be a witness for the prosecution.

Source: SDC 1939 & Supp 1960, § 34.3626; SDCL, § 23-44-7; SL 1978, ch 178, § 290.



§ 23A-22-8 Corroboration of accomplice's testimony required for conviction.

23A-22-8. Corroboration of accomplice's testimony required for conviction. A conviction cannot be had upon the testimony of an accomplice unless it is corroborated by other evidence which tends to connect the defendant with the commission of the offense. The corroboration is not sufficient if it merely shows the commission of the offense, or the circumstances thereof.

Source: SDC 1939 & Supp 1960, § 34.3636; SDCL, § 23-44-10; SL 1978, ch 178, § 284.



§ 23A-22-9 (Rule 26.1) Notice of issue concerning law of foreign country--Sources considered--Determination as question of law.

23A-22-9. (Rule 26.1) Notice of issue concerning law of foreign country--Sources considered--Determination as question of law. A party who intends to raise an issue concerning the law of a foreign country shall give reasonable written notice. A court, in determining foreign law, may consider any relevant material or source, including testimony, whether or not submitted by a party or admissible under rules of evidence. The court's determination shall be treated as a ruling on a question of law.

Source: SL 1978, ch 178, § 293.



§ 23A-22-10 (Rule 27) Proof of official record or lack of record.

23A-22-10. (Rule 27) Proof of official record or lack of record. An official record or any entry therein or the lack of such a record may be proved in the same manner as in civil actions.

Source: SL 1978, ch 178, § 294.



§ 23A-22-11 (Rule 28) Appointment and compensation of interpreter.

23A-22-11. (Rule 28) Appointment and compensation of interpreter. A court may appoint an interpreter or translator of its own selection and may set reasonable compensation for him.

Source: SL 1978, ch 178, § 296.



§ 23A-22-12 Dying declarations defined--Admissibility in homicide prosecutions--Admissibilityfor defense.

23A-22-12. Dying declarations defined--Admissibility in homicide prosecutions--Admissibility for defense. Dying declarations are statements of material facts concerning the cause and circumstances constituting the res gestae of any felony made by the victim voluntarily while not mentally ill and under the fixed and solemn belief that his death is inevitable and near at hand.

In all prosecutions for manslaughter or murder, all dying declarations are always admissible in evidence, if the deceased would have been a competent witness if living.

All such declarations are also admissible in behalf of the defense.

Source: SDC 1939 & Supp 1960, § 34.3632; SDCL, § 23-44-4; SL 1975, ch 169, § 7; SL 1976, ch 324; SL 1978, ch 178, § 283.



§ 23A-22-13 Overt acts required for conspiracy conviction.

23A-22-13. Overt acts required for conspiracy conviction. In prosecutions for conspiracy in a case where an overt act is necessary to constitute the offense, a defendant cannot be convicted unless one or more overt acts are expressly alleged in the indictment or information, and unless one or more of the acts alleged are proved, but any other overt act, not alleged in the indictment or information, may be received as evidence.

Source: SDC 1939 & Supp 1960, § 34.3637; SDCL, § 23-44-12; SL 1978, ch 178, § 285.



§ 23A-22-14 Proof of incorporation of bank not required in forgery or counterfeiting prosecution--Expert testimony as to forgery or counterfeiting.

23A-22-14. Proof of incorporation of bank not required in forgery or counterfeiting prosecution--Expert testimony as to forgery or counterfeiting. In prosecutions for forging a bill or note of an incorporated company or bank, or for passing or attempting to pass, or having in possession with intent to pass, any such forged bill or note, it is not necessary to prove the incorporation of the bank or company by its charter or act of incorporation, but it may be proved by general reputation, and persons of skill are competent witnesses to prove that such bill or note is forged or counterfeited.

Source: Supreme Court Rule 401, 1939; SDC 1939 & Supp 1960, § 34.3641; SDCL, § 23-44-14; SL 1978, ch 178, § 286.



§ 23A-22-15 , 23A-22-15.1. Repealed.

23A-22-15. Evidence of victim's prior sexual conduct in sex offense prosecutions--Preliminary hearing to determine relevancy. In prosecutions for a sex offense under chapter 22-22, evidence of specific instances of a victim's prior sexual conduct shall not be admitted nor reference made thereto before the jury or jury panel, except as provided in this section. Whenever a party proposes to offer evidence concerning a victim's prior sexual conduct, the court shall first conduct a hearing in the absence of the jury and the public to consider and rule upon the relevancy and materiality of the evidence. (SL 2010, ch 127, § 1 repealed this section. SL 2010, ch 127, § 3 provides: "The provisions of this Act are not effective unless, prior to the effective date of this Act [July 1, 2010], the Supreme Court adopts a new rule substantially equivalent to federal rule of evidence 412 and provides that the rule becomes effective upon the legislative repeal of §§ 23A-22-15 and 23A-22-15.1.")

Source: SL 1975, ch 169, § 3; SDCL Supp, § 23-44-16.1; SL 1978, ch 178, § 287; SL 1995, ch 129.



§ 23A-22-16 Proof of marriages in bigamy prosecutions.

23A-22-16. Proof of marriages in bigamy prosecutions. In prosecutions for bigamy, it is not necessary to prove either of the marriages by the register, certificate, or other record evidence thereof, but they may be proved by such evidence as is admissible to prove a marriage in other cases, and when the second marriage took place out of this state, proof of that fact, accompanied with proof of cohabitation thereafter in this state, is sufficient to sustain the charge.

Source: Supreme Court Rule 400, 1939; SDC 1939 & Supp 1960, § 34.3640; SDCL, § 23-44-11; SL 1978, ch 178, § 288.



§ 23A-22-17 View of place of offense by jury--Protection of jury from unlawful communication.

23A-22-17. View of place of offense by jury--Protection of jury from unlawful communication. When, in the opinion of a court, it is proper that a jury should view the place where an offense is alleged to have been committed, or where any other material fact occurred, it may order the jury to be conducted in a body, in the custody of proper officers, to the place, which must be shown to them by a person appointed by the court for that purpose. The officers must be sworn to prevent any person from speaking to or communicating with the jury, and not to do so themselves, on any subject connected with the trial, and to return them into court without unnecessary delay or at a specified time.

Source: SDC 1939 & Supp 1960, § 34.3648; SDCL, § 23-44-18; SL 1978, ch 178, § 292.






Chapter 23 - (Rule 29) Motion For Judgment Of Acquittal

§ 23A-23-1 (Rule 29(a)) Motion for directed verdict abolished--Judgment of acquittal entered with orwithout motion on close of evidence for either side--Defendant's right to offer evidenceafter denial of motion.

23A-23-1. (Rule 29(a)) Motion for directed verdict abolished--Judgment of acquittal entered with or without motion on close of evidence for either side--Defendant's right to offer evidence after denial of motion. Motions for directed verdict are abolished and motions for judgment of acquittal shall be used in their place. A court on motion of a defendant or on its own motion shall order the entry of judgment of acquittal of one or more offenses charged in an indictment or information after the evidence on either side is closed, if the evidence is insufficient to sustain a conviction of the offense or offenses. If a defendant's motion for judgment of acquittal at the close of the evidence offered by the prosecuting attorney is not granted, the defendant may offer evidence without having reserved the right.

Source: SDC 1939 & Supp 1960, § 34.3650; SDCL, § 23-45-5; SL 1978, ch 178, § 297.



§ 23A-23-2 (Rule 29(b)) Reservation of decision on motion made at close of trial--Time of ruling.

23A-23-2. (Rule 29(b)) Reservation of decision on motion made at close of trial--Time of ruling. If a motion for judgment of acquittal is made at the close of all the evidence, a court may reserve decision on the motion, submit the case to the jury and decide the motion either before the jury returns a verdict or after it returns a verdict of guilty or is discharged without having returned a verdict.

Source: SL 1978, ch 178, § 298.



§ 23A-23-3 (Rule 29(c)) Motion made after discharge of jury--Setting aside guilty verdict--Priormotion not required.

23A-23-3. (Rule 29(c)) Motion made after discharge of jury--Setting aside guilty verdict--Prior motion not required. If a jury returns a verdict of guilty or is discharged without having returned a verdict, a motion for judgment of acquittal may be made or renewed within ten days after the jury is discharged or within such further time as the court may fix during the ten-day period. If a verdict of guilty is returned a court may on such motion set aside the verdict and enter judgment of acquittal. If no verdict is returned a court may enter judgment of acquittal. In order to make such a motion it is not necessary to have made a similar motion prior to the submission of the case to the jury.

Source: SL 1978, ch 178, § 299.



§ 23A-23-4 Renewal of motion not required for review on appeal.

23A-23-4. Renewal of motion not required for review on appeal. Once a motion for judgment of acquittal is made it need not be renewed to be reviewed on appeal.

Source: SL 1978, ch 178, § 300.






Chapter 24 - Conduct Of Trial

§ 23A-24-1 (Rule 29.1) Reserved.

23A-24-1. (Rule 29.1) Reserved



§ 23A-24-2 Order of proceedings at trial.

23A-24-2. Order of proceedings at trial. After a jury has been impaneled and sworn, a trial must proceed in the following order:

(1) If the indictment or information is for a felony, the clerk or prosecuting attorney must read it and state the plea of the defendant to the jury. In all other cases this formality may be dispensed with;

(2) The prosecuting attorney or other counsel for the state must make an opening statement and offer the evidence in support of the indictment or information;

(3) The defendant or his counsel may then open his defense and offer his evidence in support thereof. However, the defendant or his counsel may make his opening statement immediately after the prosecuting attorney's opening statement;

(4) The parties may then, respectively, offer rebutting evidence only, unless the court, for good reason, in furtherance of justice or to correct an evident oversight, permits them to offer evidence upon their original case;

(5) The judge must then charge the jury; he may state the issues and must declare the law, but must not instruct the jury in respect to matters of fact; and except as otherwise specially provided in this title all instructions and requests for instructions shall be governed by the law relating thereto in civil actions, except that all requests for instructions must be made before argument to the jury is begun and all objections to the giving or refusing of any instructions must be taken and called to the attention of the court before the jury retires, unless the court shall otherwise direct; and

(6) When the evidence is concluded, unless the case is submitted to the jury on either side, or on both sides, without argument, the prosecuting attorney shall open and the defendant or his counsel shall follow; then the prosecuting attorney shall conclude the argument to the jury.
Source: Supreme Court Rule 396, 1939; SDC 1939 & Supp 1960, § 34.3627; SDCL, § 23-42-6; SL 1978, ch 178, § 302.



§ 23A-24-3 Departure from order of proceedings for good cause.

23A-24-3. Departure from order of proceedings for good cause. When the state of the pleadings requires it or in any case for good reasons and in the sound discretion of the court, the order of trial and argument prescribed in § 23A-24-2 may be departed from.

Source: Supreme Court Rule 396, 1939; SDC 1939 & Supp 1960, § 34.3627; SDCL, § 23-42-7; SL 1978, ch 178, § 303.



§ 23A-24-4 Separation or segregation of jurors before submission of case--Oath of officers in chargeof jury.

23A-24-4. Separation or segregation of jurors before submission of case--Oath of officers in charge of jury. At any time before the submission of a case to the jury, a court, in its discretion, may allow the jurors to separate or shall have them kept in charge of proper officers who must be sworn to keep the jurors together until the next meeting of the court, to allow no person (including the officers themselves) to communicate with the jurors on any subject connected with the trial, and to return the jurors to court at the time directed by the court.

Source: SDC 1939 & Supp 1960, § 34.3647; SDCL, § 23-43-44; SL 1978, ch 178, § 304.



§ 23A-24-5 Admonition to jurors on each adjournment of court.

23A-24-5. Admonition to jurors on each adjournment of court. Jurors shall, at each adjournment of court, whether permitted to separate or kept in charge of officers, be admonished by the court as follows: You are reminded that you are not to discuss any aspect of this case among yourselves or with anyone else and that you should not form or express any opinion on the case until it is given to you for decision.

Source: Supreme Court Rule 403, 1939; SDC 1939 & Supp 1960, § 34.3649; SDCL § 23-43-45; SL 1978, ch 178, § 305; SL 2007, ch 149, § 1.



§ 23A-24-6 Minor's testimony as to sexual offense involving child--Open only to certain persons--Exception for grand jury proceedings.

23A-24-6. Minor's testimony as to sexual offense involving child--Open only to certain persons--Exception for grand jury proceedings. Any portion of criminal proceedings, with the exception of grand jury proceedings, at which a minor is required to testify concerning rape of a child, sexual contact with a child, child abuse involving sexual abuse, or any other sexual offense involving a child may be closed to all persons except the parties' attorneys, the victim or witness assistant, the victim's parents or guardian, and officers of the court and authorized representatives of the news media, unless the court, after proper hearing, determines that the minor's testimony should be closed to the news media or the victim's parents or guardian in the best interest of the minor.

Source: SL 1983, ch 211, § 1; SL 1986, ch 193, § 1.



§ 23A-24-7 Removal of victim and parent or guardian from courtroom.

23A-24-7. Removal of victim and parent or guardian from courtroom. The victim of a crime and his parent or guardian may not be excluded from a courtroom due to a request which is made pursuant to § 19-14-29. However, a judge may remove a victim and his parent or guardian from a trial or hearing or any portion of the trial or hearing for the same causes and in the same manner as the rules of court or law provide for the exclusion or removal of the defendant.

Source: SL 1986, ch 193, § 3.



§ 23A-24-8 Victim unable to attend trial or hearing--Selection of representative.

23A-24-8. Victim unable to attend trial or hearing--Selection of representative. If a victim is unable to attend the trial or hearing or any portion of the trial or hearing due to death; disability; hardship; incapacity; physical, mental, or emotional condition or age, the victim, his parent, guardian, or his immediate family may select a representative to exercise the rights granted to the victim by §§ 19-49-29, 23A-5-11, and 23A-24-6 to 23A-24-9, inclusive.

Source: SL 1986, ch 193, § 5.



§ 23A-24-9 Failure to exercise rights by victim not grounds for appeal, reversal or remand.

23A-24-9. Failure to exercise rights by victim not grounds for appeal, reversal or remand. If a victim fails to exercise any right granted by §§ 19-14-29, 23A-5-11, and 23A-24-6 to 23A-24-9, inclusive, the failure is not grounds for an appeal of a conviction by a defendant or for any court to set aside, reverse, or remand a criminal conviction.

Source: SL 1986, ch 193, § 6.






Chapter 25 - Jury Instructions And Deliberations

§ 23A-25-1 (Rule 30) Reserved.

23A-25-1. (Rule 30) Reserved



§ 23A-25-2 Duty to receive law laid down by court.

23A-25-2. Duty to receive law laid down by court. Although jurors have the power to find a general verdict, which includes questions of law as well as of fact, they are bound, nevertheless, to receive as law that which is laid down as such by the court.

Source: SDC 1939 & Supp 1960, § 34.3629; SDCL, § 23-44-21; SL 1978, ch 178, § 308.



§ 23A-25-3 Statements of law included in charge--Exclusive judges of fact.

23A-25-3. Statements of law included in charge--Exclusive judges of fact. In charging jurors, a court must state to them all matters of law which it deems necessary for their information in giving their verdict. It must also inform the jurors that they are the exclusive judges of all questions of fact.

Source: Supreme Court Rule 404, 1939; SDC 1939 & Supp 1960, § 34.3651; SDCL, § 23-45-1; SL 1978, ch 178, § 309.



§ 23A-25-3.1 Instruction on presumption of innocence required.

23A-25-3.1. Instruction on presumption of innocence required. In each criminal case, the judge shall instruct the jury that the defendant is presumed innocent.

Source: SL 1984, ch 179.



§ 23A-25-4 Preparation and settlement of instructions--Reading to jury--Comment duringargument--Filing and endorsement of requested instructions.

23A-25-4. Preparation and settlement of instructions--Reading to jury--Comment during argument--Filing and endorsement of requested instructions. All requested instructions shall be prepared and presented by the parties and handled and settled by the court in accordance with the provisions of § 15-6-51. Instructions shall be settled out of the presence of the jury at the close of the evidence but prior to final argument. Before final argument the court shall read its instructions to the jury and shall furnish a copy to each of the parties. The instructions may be read to the jury and commented upon by counsel during the argument. They shall be taken by the jury when it retires. All instructions requested by the parties, or given by the court, shall be filed with the clerk and, with the endorsement thereon indicating the action of the court, shall be a part of the record of the case.

Source: SL 1978, ch 178, § 307.



§ 23A-25-5 Officers sworn to protect privacy of jury--Overnight sequestration or separation--Prevention of communication--Return to court on reaching verdict.

23A-25-5. Officers sworn to protect privacy of jury--Overnight sequestration or separation--Prevention of communication--Return to court on reaching verdict. Before the jurors retire for deliberation, one or more officers shall be sworn to keep the jurors together in some private and convenient place, with such suitable food and drink as the court shall direct. The court may, in its discretion, either sequester the jurors during the adjournment of court overnight, under supervision of such officers, or allow the jurors to separate overnight during the adjournment of the court without supervision after proper admonishment. While supervising the jurors, the officers may not permit any person (including themselves) to communicate with the jurors or to ask whether the jurors have agreed upon a verdict except by order of court. The officers shall return the jurors into court when the jury has agreed upon a verdict.

Source: SDC 1939, § 34.3652; SL 1955, ch 130; SDCL, § 23-43-46; SL 1978, ch 178, § 312; SL 2003, ch 135, § 1.



§ 23A-25-5.1 Oath of officers to protect privacy of jury.

23A-25-5.1. Oath of officers to protect privacy of jury. Before any officer may enter upon duties pursuant to § 23A-25-5, the following oath shall be administered to each officer: Do you solemnly swear or affirm that you will take this jury to a private and convenient place, that you will not allow any person, including yourself, to communicate with the jurors except by order of the court, until they have reached a verdict, and that when a verdict has been reached you will return them into the court, so help you God?

Source: SL 2007, ch 131, § 4.



§ 23A-25-6 Retirement for deliberation--Room provided--Food and lodging during deliberation.

23A-25-6. Retirement for deliberation--Room provided--Food and lodging during deliberation. After hearing the charge, the jury shall retire for deliberation. A suitable room, equipped for such purpose, must be provided by each county for the use of a jury upon its retirement for deliberation. While a jury is kept together, either during the progress of a trial or after its retirement for deliberation, the jurors must be provided with suitable and sufficient food and lodging by the bailiff upon an order of court, at the expense of the county.

Source: SDC 1939 & Supp 1960, § 34.3653; SDCL, § 23-43-47; SL 1978, ch 178, §§ 311, 313.



§ 23A-25-7 Evidence and instructions kept by jury during deliberation.

23A-25-7. Evidence and instructions kept by jury during deliberation. Upon retiring for deliberation, a jury may take all exhibits and all papers which have been received as evidence in the case. Copies may be substituted for original documents when, in the opinion of a court, such documents should not be taken from the person possessing them. A jury must also take the instructions of the court.

Source: SDC 1939 & Supp 1960, § 34.3654; SDCL, § 23-45-2; SL 1978, ch 178, § 314.



§ 23A-25-8 Request by jury for further instructions--Notice to and presence of parties.

23A-25-8. Request by jury for further instructions--Notice to and presence of parties. After jurors have retired for deliberation, if there is a disagreement among them as to any part of the testimony or if they desire to be informed upon a point of law arising in the case, they shall ask the officer having them in charge to convey their written request to the court. Any information allowed by the court must be given in the presence of, or after notice to, the prosecuting attorney and the defendant or his counsel, and must be taken down by the court reporter.

Source: SDC 1939 & Supp 1960, § 34.3655; SDCL, § 23-45-3; SL 1978, ch 178, § 315.



§ 23A-25-9 Discharge of jury on disability of member--Exception.

23A-25-9. Discharge of jury on disability of member--Exception. If, after the retirement of a jury, one of them becomes so sick as to prevent the continuance of his duty, or any other accident or cause occurs to prevent its being kept together for deliberation, it may be discharged, except as provided in § 23A-18-2.

Source: SDC 1939 & Supp 1960, § 34.3656; SDCL, § 23-43-48; SL 1978, ch 178, § 316.



§ 23A-25-10 Jury not discharged until verdict rendered--Exceptions.

23A-25-10. Jury not discharged until verdict rendered--Exceptions. Except as provided in § 23A-25-9, a jury cannot be discharged after a case is submitted to it until its members have agreed upon their verdict and rendered it in open court, except by the consent of both parties entered on the record, or unless at the expiration of such time as the court deems proper, it satisfactorily appears that there is no reasonable probability that the jurors can agree.

Source: SDC 1939 & Supp 1960, § 34.3657; SDCL, § 23-43-49; SL 1978, ch 178, § 317.



§ 23A-25-11 New trial when jury discharged before verdict.

23A-25-11. New trial when jury discharged before verdict. In all cases where a jury is discharged or prevented from giving a verdict, by reason of an accident or other cause except where the defendant is discharged during the progress of the trial or after the case is submitted to them, the case may be again tried at the same or another term, as the court may direct.

Source: SDC 1939 & Supp 1960, § 34.3658; SDCL, § 23-42-9; SL 1978, ch 178, § 318.



§ 23A-25-12 Court open for other business during jury deliberations--Discharge of jury by finaladjournment.

23A-25-12. Court open for other business during jury deliberations--Discharge of jury by final adjournment. While a jury is absent a court may adjourn from time to time to conduct other business, but it is nevertheless deemed open for every purpose connected with a case submitted to a jury until a verdict is rendered or the jury is discharged. Final adjournment of a court discharges the jury.

Source: SDC 1939 & Supp 1960, § 34.3659; SDCL, § 23-45-4; SL 1978, ch 178, § 319.



§ 23A-25-13 Guilty but mentally ill verdict--Forms furnished--Instructions.

23A-25-13. Guilty but mentally ill verdict--Forms furnished--Instructions. If a defense of insanity or mental illness has been presented during a trial, the court shall provide the jury with a special verdict form of "guilty but mentally ill" for each offense. The court shall instruct the jury that a special verdict of "guilty but mentally ill" may be returned instead of a general verdict. The court shall also instruct the jury that the special verdict requires a finding beyond a reasonable doubt by the jury that the defendant committed the offense but that he was mentally ill at the time he committed the offense.

Source: SL 1983, ch 174, § 13; SL 1988, ch 191.






Chapter 26 - (Rule 31) Verdict

§ 23A-26-1 (Rule 31(a)) Unanimous verdict required--Return in open court.

23A-26-1. (Rule 31(a)) Unanimous verdict required--Return in open court. A jury verdict shall be unanimous. It shall be returned by the jury to the judge or magistrate in open court. When the jurors appear, they must be asked by the court or the clerk whether they have agreed upon their verdict. If the foreman answers in the affirmative, they must, on being required, declare the same.

Source: SDC 1939 & Supp 1960, § 34.3660; SDCL, § 23-45-8; SL 1978, ch 178, § 320.



§ 23A-26-2 (Rule 31(b)) Return of verdict as to one of two or more defendants--Retrial of defendantsas to whom verdict not reached.

23A-26-2. (Rule 31(b)) Return of verdict as to one of two or more defendants--Retrial of defendants as to whom verdict not reached. If there are two or more defendants, a jury at any time during its deliberation may return a verdict or verdicts with respect to a defendant or defendants as to whom it has agreed. If a jury cannot agree with respect to all, the defendant or defendants as to whom it does not agree may be tried again.

Source: SDC 1939 & Supp 1960, § 34.3670; SDCL, § 23-45-24; SL 1978, ch 178, § 326.



§ 23A-26-3 General verdict required--Special verdict permitted.

23A-26-3. General verdict required--Special verdict permitted. Except as provided in this section, jurors shall render a general verdict. Special verdicts are hereby abolished, except the verdicts of "guilty but mentally ill" and "not guilty by reason of insanity."

Source: Supreme Court Rule 405, 1939; SDC 1939 & Supp 1960, § 34.3661; SDCL, § 23-45-9; SL 1978, ch 178, § 321; SL 1983, ch 174, § 14.



§ 23A-26-4 Form of general verdict on not guilty plea.

23A-26-4. Form of general verdict on not guilty plea. A general verdict on a plea of not guilty is either "guilty" or "not guilty" which imports a conviction or acquittal of the offense charged.

Source: Supreme Court Rule 406, 1939; SDC 1939 & Supp 1960, § 34.3662; SDCL, § 23-45-10; SL 1978, ch 178, § 322.



§ 23A-26-5 Form of verdict acquitting for insanity.

23A-26-5. Form of verdict acquitting for insanity. If a defendant is acquitted because he was insane when he committed the offense charged, the verdict shall be "not guilty by reason of insanity."

Source: Supreme Court Rule 406, 1939; SDC 1939 & Supp 1960, § 34.3662; SDCL, § 23-45-12; SL 1978, ch 178, § 323; SL 1983, ch 174, § 15.



§ 23A-26-6 Direction to reconsider improper verdict.

23A-26-6. Direction to reconsider improper verdict. If a jury renders a verdict which is not a general verdict in accordance with § 23A-26-4 or 23A-26-5, a court may, with proper instructions as to the law, direct the jury to reconsider it.

Source: SDC 1939 & Supp 1960, § 34.3667; SDCL, § 23-45-18; SL 1978, ch 178, § 324.



§ 23A-26-7 Verdict as to degree of crime--Lowest degree found on reasonable doubt.

23A-26-7. Verdict as to degree of crime--Lowest degree found on reasonable doubt. Whenever a crime is distinguished by degrees, a jury, if it convicts an accused, shall find the degree of the crime of which he is guilty and include that finding in its verdict. When there is a reasonable ground of doubt as to which of two or more degrees an accused is guilty, he can be convicted of only the lowest degree.

Source: SDC 1939, § 13.0104; SDC 1939 & Supp 1960, §§ 34.3635, 34.3671; SDCL, §§ 23-44-6, 23-45-22; SL 1978, ch 178, § 325.



§ 23A-26-8 (Rule 31(c)) Conviction of included offense or attempt.

23A-26-8. (Rule 31(c)) Conviction of included offense or attempt. A defendant may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein if such attempt is an offense.

Source: SDC 1939 & Supp 1960, § 34.3669; SDCL, § 23-45-23; SL 1978, ch 178, § 327.



§ 23A-26-9 Appearance of defendant--When required for verdict.

23A-26-9. Appearance of defendant--When required for verdict. If an indictment or information is for a felony, the defendant must, before the verdict is received, appear in person. If it is for a misdemeanor, the verdict may, in the discretion of the court, be rendered in his absence. In any case, if a defendant flees the jurisdiction of a court, the verdict may be returned in his absence.

Source: SDC 1939 & Supp 1960, § 34.3660; SDCL, § 23-45-7; SL 1978, ch 178, § 320.



§ 23A-26-10 (Rule 31(d)) Polling of jury after verdict returned--Further deliberation or discharge if notunanimous.

23A-26-10. (Rule 31(d)) Polling of jury after verdict returned--Further deliberation or discharge if not unanimous. After a verdict is returned but before it is recorded, the jury shall be polled at the request of any party or upon the court's own motion. If upon the poll there is not unanimous concurrence, the jury may be directed to retire for further deliberations or may be discharged.

Source: SDC 1939 & Supp 1960, § 34.3673; SDCL, § 23-45-25; SL 1978, ch 178, § 328.



§ 23A-26-11 Recording of verdict--Inquiry of jury.

23A-26-11. Recording of verdict--Inquiry of jury. When a verdict is given which a court may receive, the clerk must promptly record it in full in the minutes, and must read it to the jurors and inquire of them whether it is their verdict. If any juror disagrees, the fact must be entered in the minutes and the jury must again be sent out. If no disagreement is expressed, the verdict is complete and the jury must be discharged from the case.

Source: SDC 1939 & Supp 1960, § 34.3674; SDCL, § 23-45-26; SL 1978, ch 178, § 329.



§ 23A-26-12 Remand to custody on verdict of guilty or guilty but mentally ill--Commitment hearing onacquittal for insanity.

23A-26-12. Remand to custody on verdict of guilty or guilty but mentally ill--Commitment hearing on acquittal for insanity. If a verdict of guilty or "guilty but mentally ill" is returned against the defendant, he shall be remanded, if in custody, to the proper officer of the county to await the judgment of the court upon the verdict. When the jury has returned a verdict acquitting the defendant upon the ground of insanity, the court shall order that the defendant be committed to the human services center until such time as he is eligible for release pursuant to § 23A-26-12.5.

Source: SDC 1939 & Supp 1960, §§ 13.0605, 34.3676; SDCL, §§ 23-45-21, 23-48-2; SL 1978, ch 178, § 330; SL 1983, ch 174, § 17; SL 1985, ch 192, § 12.



§ 23A-26-12.1 Mental examination and report before hearing.

23A-26-12.1. Mental examination and report before hearing. Prior to the date of hearing, pursuant to § 23A-26-12.2, the court may order that a psychiatric or psychological examination of the defendant be conducted, and that a psychiatric or psychological report be filed with the court, pursuant to §§ 23A-46-1 and 23A-46-2.

Source: SL 1985, ch 192, § 13.



§ 23A-26-12.2 Hearing.

23A-26-12.2. Hearing. A hearing shall be conducted pursuant to the provisions of § 23A-46-3, and shall take place not later than forty days following the special verdict.

Source: SL 1985, ch 192, § 14.



§ 23A-26-12.3 Burden of proof.

23A-26-12.3. Burden of proof. In a hearing pursuant to § 23A-26-12.2, a person found not guilty only by reason of insanity of an offense involving bodily injury to, or serious damage to the property of, another person, or involving a substantial risk of such injury or damage, has the burden of proving by clear and convincing evidence that his release would not create a substantial risk of bodily injury to another person or serious damage of property of another due to a present mental illness or defect. With respect to any other offense, the person has the burden of such proof by a preponderance of the evidence.

Source: SL 1985, ch 192, § 15.



§ 23A-26-12.4 Commitment--Duration.

23A-26-12.4. Commitment--Duration. If, after the hearing, the court fails to find by the standard specified in § 23A-26-12.3 that the person's release would not create a substantial risk of bodily injury to another person or serious damage to property of another due to a present mental disease or defect, the court shall order that the defendant be committed to the human services center for treatment until the person's mental condition is such that his release, or his conditional release under a prescribed regimen of medical, psychiatric, or psychological care or treatment, would not create a substantial risk of bodily injury to another person or serious damage to property of another.

Source: SL 1985, ch 192, § 16.



§ 23A-26-12.5 Release--Procedure--Compliance with prescribed regimen as condition.

23A-26-12.5. Release--Procedure--Compliance with prescribed regimen as condition. When the administrator of the Human Services Center determines that the person has recovered from his mental disease or defect to such an extent that his release, or his conditional release under a prescribed regimen of medical, psychiatric, or psychological care or treatment, would no longer create a substantial risk of bodily injury to another person or serious damage to property of another, he shall promptly file a certificate to that effect with the clerk of the court that ordered the commitment. The clerk shall send a copy of the certificate to the person's counsel and to the prosecuting attorney. The court shall order the discharge of the acquitted person, or, on the motion of the prosecuting attorney or on its own motion, shall hold a hearing, conducted pursuant to the provisions of § 23A-46-3, to determine whether he should be released. If, after the hearing, the court finds by the standards specified in § 23A-26-12.3 that the person has recovered from his mental disease or defect to such an extent that:

(1) His release would no longer create a substantial risk of bodily injury to another person or serious damage to property of another, the court shall order that he be immediately discharged; or

(2) His conditional release under a prescribed regimen of medical, psychiatric, or psychological care or treatment would not create a substantial risk of bodily injury to another person or serious damage to property of another, the court shall:

(a) Order that he be conditionally discharged under a prescribed regimen of medical, psychiatric, or psychological care or treatment that has been prepared for him, that has been certified to the court as appropriate by the administrator of the Human Services Center and that has been found by the court to be appropriate; and

(b) Order, as an explicit condition of release, that he comply with the prescribed regimen of medical, psychiatric, or psychological care or treatment.

The court at any time may, after hearing, employing the same criteria, modify or eliminate the regimen of medical, psychiatric, or psychological care or treatment.

Source: SL 1985, ch 192, § 17.



§ 23A-26-12.6 Failure to comply with regimen--Notice--Arrest--Court determination.

23A-26-12.6. Failure to comply with regimen--Notice--Arrest--Court determination. The director of a medical facility responsible for administering the regimen imposed on an acquitted person conditionally discharged under § 23A-26-12.5 shall notify the prosecuting attorney and the court having jurisdiction over the person of any failure of the person to comply with the regimen. Upon such notice, or upon other probable cause to believe that the person has failed to comply with the prescribed regimen of medical, psychiatric, or psychological care or treatment, the person may be arrested, and, upon arrest, shall be taken without unnecessary delay before the court having jurisdiction over him. The court shall, after hearing, determine whether the person should be remanded to a suitable facility on the ground that, in light of his failure to comply with the prescribed regimen of medical, psychiatric, or psychological care or treatment, his continued release would create a substantial risk of bodily injury to another person or serious damage to property of another.

Source: SL 1985, ch 192, § 18.



§ 23A-26-13 (Rule 31(e)) Reserved.

23A-26-13. (Rule 31(e)) Reserved



§ 23A-26-14 Guilty but mentally ill verdict--Required findings.

23A-26-14. Guilty but mentally ill verdict--Required findings. If the defendant raises the defense of "not guilty and not guilty by reason of insanity," he may be found "guilty but mentally ill" if the trier of fact finds all of the following beyond a reasonable doubt:

(1) The defendant is guilty of an offense; and

(2) The defendant was mentally ill when he committed the offense.
Source: SL 1983, ch 174, § 16; SL 1986, ch 25.






Chapter 27 - Sentence And Judgment

§ 23A-27-1 (Rule 32(a)(1)) Time of imposition of sentence--Hearing in mitigation oraggravation of punishment--Presentence hearing for juvenile--Restitution.

23A-27-1. (Rule 32(a)(1)) Time of imposition of sentence--Hearing in mitigation or aggravation of punishment--Presentence hearing for juvenile--Restitution. Sentences shall be imposed without unreasonable delay, but not within forty-eight hours after determination of guilt. A defendant may waive the forty-eight hour delay. Before imposing a sentence, a court may order a hearing in mitigation or aggravation of punishment. If the defendant is a juvenile convicted as an adult of a Class A or Class B felony, prior to imposing a sentence, the court shall conduct a presentence hearing. At such hearing, the court shall allow the defense counsel an opportunity to speak on behalf of the defendant and shall address the defendant personally and ask him if he wishes to make a statement in his own behalf and to present any information in mitigation of punishment. The prosecuting attorney shall have an equivalent opportunity to speak to the court. The circumstances must be presented by the testimony of witnesses examined in open court, except that a witness' deposition may be taken by a magistrate in accordance with chapter 23A-12. In imposing a sentence, the court shall enter an order of restitution in accordance with chapter 23A-28.

Source: Supreme Court Rule 410, 1939; SDC 1939 & Supp 1960, §§ 34.3701, 34.3703, 34.3704; SL 1966, ch 120; SDCL §§ 23-48-5, 23-48-11, 23-48-16; SL 1978, ch 178, § 332; SL 1985, ch 192, § 1; SL 2013, ch 105, § 2.



§ 23A-27-1.1 Victim's oral impact statement to court before sentence imposed--Response of defendant--Victim defined.

23A-27-1.1. Victim's oral impact statement to court before sentence imposed--Response of defendant--Victim defined. If a defendant has been convicted of an A, B, or C felony, upon request to the court by a victim and before imposing sentence on a defendant, the victim has the right to orally address the court concerning the emotional, physical, and monetary impact of the defendant's crime upon the victim and the victim's family, and may comment upon the sentence which may be imposed upon the defendant.

If a defendant has been convicted of any other felony or misdemeanor, upon request to the court by a victim and before imposing sentence on a defendant, the victim, in the discretion of the court, may orally address the court concerning the emotional, physical, and monetary impact of the defendant's crime upon the victim and the victim's family, and may comment upon the sentence which may be imposed upon the defendant.

The defendant shall be permitted to respond to such statements orally or by presentation of evidence and shall be granted a reasonable continuance to refute any inaccurate or false charges or statements.

For the purpose of this section, the term, victim, means the actual victim or the parent, spouse, next of kin, legal or physical custodian, guardian, foster parent, case worker, victim advocate, or mental health counselor of any actual victim who is incompetent by reason of age or physical condition, who is deceased, or whom the court finds otherwise unable to comment.

Source: Supreme Court Rule 86-21; SL 2004, ch 162, § 1; SL 2005, ch 129, § 1; SL 2012, ch 133, § 1; SL 2013, ch 105, § 4.



§ 23A-27-1.2 Notice to victim of hearing to reduce sentence--Address to court byvictim--Response by defendant--Continuance.

23A-27-1.2. Notice to victim of hearing to reduce sentence--Address to court by victim--Response by defendant--Continuance. If a reduction of a previously imposed sentence requiring time to be served in the penitentiary is proposed for consideration, the state's attorney in the county where the offense was committed shall notify the victim, at the victim's last known address, of the hearing. Upon request to the court by a victim and before reducing any sentence, the victim, in the discretion of the court, may address the court concerning the emotional, physical, and monetary impact of the crime upon the victim and may comment upon the proposed reduction of the sentence.

The defendant may respond to the victim's statements orally or by presentation of evidence and may be granted a reasonable continuance to refute any inaccurate or false charges or statements.

For the purpose of this section the term "victim" is defined as in § 23A-27-1.1.

Source: SL 1987, ch 174.



§ 23A-27-1.3 Victim's written impact statement to court before sentence imposed--Response of defendant--Victim defined.

23A-27-1.3. Victim's written impact statement to court before sentence imposed--Response of defendant--Victim defined. If a defendant has been convicted of an A, B, or C felony, upon request to the court by a victim and before imposing sentence on a defendant, a victim has a right to address the court in writing concerning the emotional, physical, and monetary impact of the defendant's crime upon the victim and the victim's family, and may comment upon the sentence which may be imposed upon the defendant.

If a defendant has been convicted of any other felony or misdemeanor, upon request to the court by a victim and before imposing sentence on a defendant, the victim, in the discretion of the court, may address the court in writing concerning the emotional, physical, and monetary impact of the defendant's crime upon the victim and the victim's family, and may comment upon the sentence which may be imposed upon the defendant.

The defendant shall be permitted to respond to such statements and shall be granted a reasonable continuance to refute any inaccurate or false charges or statements.

For the purpose of this section, the term, victim, means anyone adversely impacted emotionally, physically, or monetarily by the defendant's crime.

Source: SL 2012, ch 133, § 2; SL 2013, ch 105, § 5.



§ 23A-27-2 No forfeiture of property unless expressly imposed.

23A-27-2. No forfeiture of property unless expressly imposed. No conviction of any person for a public offense works any forfeiture of any property except in cases in which a forfeiture is expressly imposed by law.

Source: SDC 1939, § 13.0614; SDCL, § 23-48-29; SL 1978, ch 178, § 333.



§ 23A-27-3 (Rule 32(a)(2)) Advice as to appeal rights after sentence on not guilty plea.

23A-27-3. (Rule 32(a)(2)) Advice as to appeal rights after sentence on not guilty plea. After imposing a sentence in a case which has gone to trial on a plea of not guilty, the court shall advise the defendant of his right to appeal and of the right of a person who is unable to pay the cost of an appeal to apply for assignment of counsel under chapter 23A-40. There is no duty on a court to advise a defendant of any right of appeal after sentence is imposed following a plea of guilty or nolo contendere.

Source: SL 1978, ch 178, § 335.



§ 23A-27-4 (Rule 32(b)(1)) Contents of judgment--Imprisonment in state penitentiary--Multiple convictions--Discharge--Signature--Filing--Crime qualifierdefined.

23A-27-4. (Rule 32(b)(1)) Contents of judgment--Imprisonment in state penitentiary--Multiple convictions--Discharge--Signature--Filing--Crime qualifier defined. In felony and Class 1 misdemeanor cases, the judgment of conviction shall set forth the plea, the verdict or findings, and the adjudication and sentence. If the judgment is for imprisonment in the state penitentiary, the judgment of conviction shall include the defendant's name, the county of conviction, the judge, the prosecuting attorney, the defense attorney, the docket number, the South Dakota Codified Law citation of the crime, any crime qualifier and any habitual offender enhancement, the date of the offense, date of conviction, date of sentence, the sentence term, any suspended time, any jail time credit granted and, in the case of multiple crimes, if the sentences are to be served concurrently or consecutively. In addition, the judgment of conviction involving a sentence to the state penitentiary shall indicate if the penitentiary term is a condition of a suspended imposition or execution of sentence or condition of a term of probation as allowed under § 23A-27-18.1. In the case of multiple convictions arising from different transactions, a separate judgment of conviction shall be entered for each conviction. If a defendant is found not guilty or for any other reason is entitled to be discharged, the judgment therefor shall be entered forthwith. Judgments of conviction shall be signed by the judge and filed with the clerk.

The term, crime qualifier, as used in this section means the offenses of accessory to a crime pursuant to § 22-3-5; aiding, abetting, or advising in planning or committing a crime pursuant to § 22-3-3; an attempt to commit a crime pursuant to § 22-4-1; conspiracy to commit an offense pursuant to § 22-3-8; or criminal solicitation pursuant to § 22-4A-1.

Source: SDC 1939, § 34.3709; SL 1943, ch 129; SDCL § 23-48-14; SL 1978, ch 178, § 336; SL 1984, ch 180, § 1; SL 1987, ch 175; SL 2007, ch 150, § 1.



§ 23A-27-4.1 Relief from judgment--Grounds--Time of motion.

23A-27-4.1. Relief from judgment--Grounds--Time of motion. Within a reasonable time but not more than one year after final judgment, a court on motion of a defendant or upon its own motion may relieve a defendant from final judgment if required in the interest of justice. If the original trial was by a court without a jury, the court on motion of a defendant or upon its own motion, may vacate the judgment if entered, order a new trial or take additional testimony and direct the entry of a new judgment.

A motion under this section does not affect the finality of a judgment or suspend its operation.

If an appeal is pending, the court may grant a motion under this section only upon remand of the case.

Source: SL 1987, ch 410 (Supreme Court Rule 86-36).



§ 23A-27-5 (Rule 32(c)(1)) Presentence investigation and report--Contents notdisclosed unless defendant convicted.

23A-27-5. (Rule 32(c)(1)) Presentence investigation and report--Contents not disclosed unless defendant convicted. A presentence investigation may be ordered in the discretion of a court. The court services officer of a court shall make a presentence investigation and report to the court before the imposition of sentence or the granting of probation unless, with the permission of the court, the defendant waives a presentence investigation and report, or the court finds there is in the record information sufficient to enable the meaningful exercise of sentencing discretion, and the court explains this finding on the record.

The report shall not be submitted to a court or its contents disclosed to anyone unless the defendant has pleaded guilty or nolo contendere or has been found guilty, except that a judge may, with the written consent of the defendant, inspect a presentence report at any time.

Source: SDC 1939, § 34.3704 as added by SL 1966, ch 120; SDCL, §§ 23-48-17, 23-48-18; SL 1977, ch 198, §§ 7, 8; SL 1978, ch 178, § 337; SL 1982, ch 28, § 20.



§ 23A-27-6 (Rule 32(c)(2)) Contents of report of presentence investigation.

23A-27-6. (Rule 32(c)(2)) Contents of report of presentence investigation. The report of a presentence investigation shall contain any prior criminal record of the defendant and such information about his characteristics, his financial condition, and the circumstances affecting his behavior as may be helpful in imposing sentence or in granting probation or in the correctional treatment of the defendant, and such other information as may be required by the court.

Source: SDC 1939, § 34.3704 as added by SL 1966, ch 120; SDCL, § 23-48-18; SL 1977, ch 198, § 8; SL 1978, ch 178, § 338.



§ 23A-27-7 (Rule 32(c)(3)(A)) Parties' access to presentence report before sentenceimposed--Material kept from defendant--Comments and other evidencereceived.

23A-27-7. (Rule 32(c)(3)(A)) Parties' access to presentence report before sentence imposed--Material kept from defendant--Comments and other evidence received. Before imposing sentence a court shall disclose the report of the presentence investigation to the defendant, the defendant's counsel, if represented by counsel, and the prosecuting attorney, but the court may exclude any recommendation as to sentence, and other material that, in the opinion of the court, contains a diagnostic opinion which might seriously disrupt a program of rehabilitation, sources of information obtained upon a promise of confidentiality, or any other information which, if disclosed, might result in harm, physical or otherwise, to the defendant or other persons. The court shall afford the defendant, the defendant's counsel, or the prosecuting attorney an opportunity to comment thereon and, in the discretion of the court, to introduce testimony or other information relating to any alleged factual inaccuracy contained in the presentence report.

Source: SL 1978, ch 178, § 339; SL 1979, ch 159, § 14; SL 1997, ch 142, § 1.



§ 23A-27-8 (Rule 32(c)(3)(B)) Summary given to defendant in lieu of presentencereport--Comments received.

23A-27-8. (Rule 32(c)(3)(B)) Summary given to defendant in lieu of presentence report--Comments received. If a court is of the view that there is information in a presentence report which should not be disclosed under § 23A-27-7, the court in lieu of making the report or part thereof available shall state orally or in writing a summary of the factual information contained therein to be relied on in determining sentence, and shall give the defendant, his counsel, or the prosecuting attorney an opportunity to comment thereon. The statement may be made to the parties in chambers.

Source: SL 1978, ch 178, § 340.



§ 23A-27-9 (Rule 32(c)(3)(C)) Disclosures from presentence report same for bothparties.

23A-27-9. (Rule 32(c)(3)(C)) Disclosures from presentence report same for both parties. Any material disclosed to a defendant or his counsel shall also be disclosed to the prosecuting attorney. Any material disclosed to the prosecuting attorney shall also be disclosed to the defendant or his counsel.

Source: SL 1978, ch 178, § 341; SL 1979, ch 159, § 15.



§ 23A-27-10 (Rule 32(c)(3)(D)) Return of presentence report to court services officer--Filing with board of pardons and paroles, penitentiary sheriffs and jailadministrators--Use of information upon written order of judge.

23A-27-10. (Rule 32(c)(3)(D)) Return of presentence report to court services officer--Filing with board of pardons and paroles, penitentiary sheriffs and jail administrators--Use of information upon written order of judge. Any presentence investigation report made available to a defendant or the defendant's counsel and the prosecuting attorney shall be returned to the court services officer immediately following the imposition of sentence or the granting of probation. When a person is sentenced to the penitentiary, a copy of the person's presentence report shall be filed with the Board of Pardons and Paroles and the penitentiary. Penitentiary officials and the Board of Pardons and Paroles may utilize information contained in the report, including any pre-plea report being used as the presentence investigation report, for the development of a rehabilitation program for the individual. If a person is sentenced to jail on felony charges, a copy of the presentence report shall be filed with the sheriff or administrator of the jail. Jail officials may utilize information contained in the report, including any pre-plea report being used as the presentence investigation report for the safety and protection of the inmate, rehabilitation programs for the inmate, and assignments to various programs offered by the jail. However, the contents of the reports may not be disclosed to the individual without a written order from the sentencing judge or the sentencing judge's successor.

Source: SL 1978, ch 178, § 342; SL 1987, ch 176; SL 1995, ch 133.



§ 23A-27-11 (Rule 32(d)) Time for withdrawal of plea of guilty or nolo contendere.

23A-27-11. (Rule 32(d)) Time for withdrawal of plea of guilty or nolo contendere. A motion to withdraw a plea of guilty or nolo contendere may be made only before sentence is imposed or imposition of sentence is suspended; but to correct manifest injustice a court after sentence may set aside a judgment of conviction and permit the defendant to withdraw his plea.

Source: Supreme Court Rule 391, 1939; SDC 1939 & Supp 1960, § 34.3522; SDCL, § 23-35-22; SL 1978, ch 178, § 343.



§ 23A-27-12 (Rule 32(e)) Placement on probation--Exception.

23A-27-12. (Rule 32(e)) Placement on probation--Exception. After conviction of an offense not punishable by death or life imprisonment, a defendant may be placed on probation. No person who has been previously convicted for a crime of violence as defined in subdivision § 22-1-2(9) may be placed on probation if his second or subsequent felony conviction is for a crime of violence as defined in subdivision § 22-1-2(9).

Source: SDC 1939, § 13.5201; SDCL, § 23-57-1; SL 1978, ch 178, § 344; SL 1979, ch 159, § 16; SL 1987, ch 177, § 1.



§ 23A-27-12.1 Supervision of probationers--Performance of special conditions--Paymentof costs.

23A-27-12.1. Supervision of probationers--Performance of special conditions--Payment of costs. Upon receipt of an order that a defendant has been placed on probation to the court service department, the chief court services officer shall immediately assign the defendant to a court services officer for probation supervision.

All such probationers shall cooperate fully with the court services officer and comply with all directives thereby issued in their regard. If the sentencing judge has provided special conditions, including limited areas of residence or community access, required participation in treatment, enhanced reporting requirements, and use of electronic monitoring or global positioning units, for either a probationer or one released on a suspended sentence, then such person shall comply with such special conditions, and the court services officer is hereby charged with the responsibility for effecting compliance with such conditions.

Whenever the sentencing judge assesses probation costs as a condition of probation, the costs shall be paid to the clerk of the court who shall forward such costs on a monthly basis to the county treasurer for deposit in the county general fund.

Source: SDC 1939, § 13.5304 as added by SL 1955, ch 31, § 2; SL 1964, ch 33, § 6; SDCL, § 23-57-10; SL 1977, ch 198, § 10; SL 1981, ch 187; SL 2006, ch 123, § 12.



§ 23A-27-13 Order suspending imposition of sentence and placing defendant onprobation--Eligibility--Revocation of suspension.

23A-27-13. Order suspending imposition of sentence and placing defendant on probation--Eligibility--Revocation of suspension. Upon receiving a verdict or plea of guilty for a misdemeanor or felony not punishable by death or life imprisonment by a person never before convicted of a crime which at the time of conviction thereof would constitute a felony in this state, a court having jurisdiction of the defendant, if satisfied that the ends of justice and the best interest of the public as well as the defendant will be served thereby, may, without entering a judgment of guilt, and with the consent of the defendant, suspend the imposition of sentence and place the defendant on probation for such period and upon such terms and conditions as the court may deem best. No person who has previously been granted, whether in this state or any other, a suspended imposition of sentence is eligible to be granted a second suspended imposition of sentence. A court may revoke such suspension at any time during the probationary period and impose and execute sentence without diminishment or credit for any of the probationary period.

Source: SL 1953, ch 202; SL 1957, ch 181; SDC Supp 1960, § 34.3708-2; SL 1961, ch 186; SDCL § 23-57-4; SL 1972, ch 149; SL 1976, ch 158, § 43-3; SL 1977, ch 197; SL 1978, ch 178, § 345; SL 1979, ch 159, § 16A; SL 2010, ch 128, § 1.



§ 23A-27-13.1 Copy of suspension order forwarded to criminal investigation division.

23A-27-13.1. Copy of suspension order forwarded to criminal investigation division. Within fifteen days of the filing of a written order suspending imposition of sentence pursuant to § 23A-27-13 the court shall forward a nonpublic record of the sentence to the Division of Criminal Investigation pursuant to chapters 23-5 and 23-6 which shall be retained until discharged pursuant to § 23A-27-14.

Source: SL 1983, ch 186.



§ 23A-27-14 Discharge and dismissal of probationer on completion of conditions--Nojudgment entered--Limitation to one time.

23A-27-14. Discharge and dismissal of probationer on completion of conditions--No judgment entered--Limitation to one time. Upon completion of the observance of all conditions imposed pursuant to § 23A-27-13, the court services officer assigned to defendant's case shall bring the matter to the attention of the court, whereupon the defendant shall be discharged by the court. A formal entry of such discharge shall be entered by the clerk of courts. Discharge and dismissal under this section shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime. Discharge and dismissal under this section may occur only once with respect to any person.

Source: SL 1953, ch 202; SL 1957, ch 181; SDC Supp 1960, § 34.3708-2; SL 1961, ch 186; SDCL, § 23-57-4; SL 1972, ch 149; SL 1976, ch 158, § 43-3; SL 1977, ch 197; SL 1978, ch 178, § 345; SL 1979, ch 159, § 17; SL 1982, ch 28, § 20.



§ 23A-27-14.1 Revocation or refusal of teacher certificate.

23A-27-14.1. Revocation or refusal of teacher certificate. Notwithstanding §§ 23A-27-14 and 23A-27-17, any person who has received an order pursuant to § 23A-27-13 for a conviction of subdivision 22-22-1(1), subdivision 22-22-1(5) or § 22-22-7, or violations of §§ 22-22-24.3, 22-24A-1, 22-24A-3, and 22-24A-5, who is licensed or seeks to be licensed as a certified teacher may have his or her application refused or license revoked as provided in § 13-42-10.

Source: SL 1984, ch 123, § 2; SL 2002, ch 109, § 12.



§ 23A-27-14.2 Revocation or refusal of gaming or racing license.

23A-27-14.2. Revocation or refusal of gaming or racing license. Notwithstanding §§ 23A-27-14 and 23A-27-17, a person who has received an order pursuant to § 23A-27-13 for a felony offense, who is licensed or seeks to be licensed by the South Dakota Commission on Gaming pursuant to § 42-7B-22 or subdivision 42-7-56(12), shall have an application refused or a license revoked after a hearing as provided pursuant to chapter 1-26 unless the person has successfully completed the probationary period imposed by the court.

Source: SL 2000, ch 114, § 1.



§ 23A-27-15 Suspension of sentence as conviction for purposes of habitual offenderlaw.

23A-27-15. Suspension of sentence as conviction for purposes of habitual offender law. For the sole purposes of consideration of the sentence of a defendant for subsequent offenses or the determination of whether the defendant is an habitual offender under chapter 22-7, the fact of suspension of imposition of sentence under § 23A-27-13, whether or not discharge and dismissal have occurred, shall be considered a prior conviction.

Source: SDCL, § 23-57-4; SL 1977, ch 197; SL 1978, ch 178, § 345.



§ 23A-27-16 Report to criminal investigation division of discharge and dismissal ofprobationer--Limited purpose of record.

23A-27-16. Report to criminal investigation division of discharge and dismissal of probationer--Limited purpose of record. Any discharge and dismissal under § 23A-27-14 shall be reported to the Division of Criminal Investigation pursuant to chapters 23-5 and 23-6. The court shall forward a nonpublic record of disposition to the Division of Criminal Investigation which shall be retained solely for use by law enforcement agencies, prosecuting attorneys, and courts in sentencing such person for subsequent offenses and in determining whether or not, in subsequent proceedings, a person qualifies for suspension under § 23A-27-13 or chapter 22-7.

Source: SDCL, § 23-57-4; SL 1976, ch 158, § 43-3; SL 1977, ch 197; SL 1978, ch 178, § 345.



§ 23A-27-17 Sealing of records on discharge of probationer--Effect of order--Futurestatements by defendant as to conviction.

23A-27-17. Sealing of records on discharge of probationer--Effect of order--Future statements by defendant as to conviction. Upon the discharge and dismissal of a person pursuant to § 23A-27-14, a court shall order that all official records, other than the nonpublic records to be retained by the Division of Criminal Investigation, be sealed along with all records relating to the person's arrest, indictment or information, trial, finding of guilt, and dismissal and discharge. The effect of such order is to restore such person, in the contemplation of the law, to the status he occupied before his arrest or indictment or information. No person as to whom such order has been entered shall be held thereafter under any provision of any law to be guilty of perjury or of giving a false statement by reason of his failure to recite or acknowledge such arrest, indictment or information, or trial in response to any inquiry made of him for any purpose.

Source: SL 1975, ch 257, § 2; SDCL Supp, § 23-57-4.1; SL 1976, ch 158, § 43-4; SL 1978, ch 178, § 346.



§ 23A-27-18 Suspension of execution of sentence--Conditions.

23A-27-18. Suspension of execution of sentence--Conditions. Upon conviction, the sentencing court may suspend the execution of any sentence imposed during good behavior, subject to such conditions or restitutions as the court may impose. The suspension order or judgment can be made only by the court in which the conviction occurred. A defendant given a suspended execution of sentence shall remain under the jurisdiction of the court. A penitentiary sentence may be imposed as a condition of a suspended execution of sentence as authorized in § 23A-27-18.1.

Source: SDC 1939, § 34.3708; SL 1939, ch 132; SL 1943, ch 128; SDCL § 23-57-5; SL 1978, ch 178, § 347; SL 1987, ch 177, § 2; SL 2010, ch 129, § 2.



§ 23A-27-18.1 Imprisonment as condition of probation or suspension of sentence--Creditfor time.

23A-27-18.1. Imprisonment as condition of probation or suspension of sentence--Credit for time. The conditions of probation imposed pursuant to § 23A-27-12 or 23A-27-13 or the conditions of suspension of execution imposed pursuant to § 23A-27-18, may include the requirement that the defendant be imprisoned in the county jail for no more than one hundred eighty days, except as otherwise specified in this section, or in the state penitentiary for no more than one hundred eighty days or the sentence which was imposed or which may be imposed by law, whichever is less. However, for persons sentenced pursuant to § 32-23-4.6, the conditions of probation imposed pursuant to § 23A-27-12 or 23A-27-13 or the conditions of suspension of execution imposed pursuant to § 23A-27-18, may include the requirement that the defendant be imprisoned in the county jail for a specific period not exceeding three hundred sixty-five days. The imprisonment may be further restricted to certain days specified by the court as part of such conditions. The required period of imprisonment for a county jail or state penitentiary term should not exceed sixty consecutive days to ensure the court retains authority to impose additional days of imprisonment, if necessary, during the term of supervision pursuant to § 16-22-13. The court retains jurisdiction to raise or lower the required period of imprisonment within the sentence otherwise allowed by law. Any such imprisonment, either in the county jail or state penitentiary, shall be credited toward any incarceration imposed upon any subsequent revocation of a suspended imposition or execution of sentence. During any such imprisonment the defendant shall be subject to all policies, rules, and regulations of the county jail or state penitentiary.

Source: SL 1979, ch 159, § 18; SL 1983, ch 185; SL 1984, ch 180, § 2; SL 1999, ch 122, § 1; SL 2013, ch 101, § 66.



§ 23A-27-18.2 Supervision of person sentenced to county jail or state penitentiary ascondition of suspension.

23A-27-18.2. Supervision of person sentenced to county jail or state penitentiary as condition of suspension. A person who is sentenced to a county jail as a condition of suspended imposition of sentence, suspended sentence, or suspended execution of sentence, is under the supervision of the court services officer assigned by the court having jurisdiction of the person. A person sentenced to the state penitentiary as a condition of suspended imposition of sentence or suspended execution of sentence is under the supervision of the court services officer assigned by the court having jurisdiction of the person upon that person's release from the state penitentiary after completion of the penitentiary term imposed pursuant to § 23A-27-18.1.

Source: SL 1979, ch 159, § 20; SL 1982, ch 28, § 20; SL 2010, ch 129, § 4.



§ 23A-27-18.3 Conditions required on probation or suspension of sentence.

23A-27-18.3. Conditions required on probation or suspension of sentence. The conditions of probation imposed pursuant to § 23A-27-12 or 23A-27-13 or the conditions of a suspension of execution imposed pursuant to § 23A-27-18 shall provide in addition to any other conditions, as an explicit condition of probation, suspended imposition of sentence, or suspended execution of sentence that the defendant not commit another federal, state, or local crime during the term of probation or suspension.

The conditions of probation imposed pursuant to § 23A-27-12 or 23A-27-13 or the conditions of a suspension of execution imposed pursuant to § 23A-27-18 may provide in addition to any other conditions, as an explicit condition of probation, suspended imposition of sentence, or suspended execution of sentence that the defendant:

(1) Pay a fine or perform community service work as directed by the court; or

(2) Receive treatment for chemical dependency at any South Dakota treatment facility accredited pursuant to § 34-20A-27 and reimburse the county for costs of treatment ordered by the court; or

(3) Make restitution pursuant to the provisions of chapter 23A-28.
Source: SL 1985, ch 192, § 4; SL 1987, ch 178.



§ 23A-27-18.4 Suspension of penitentiary sentence--Conditions--Supervision.

23A-27-18.4. Suspension of penitentiary sentence--Conditions--Supervision. Upon conviction, the sentencing court may suspend any portion of a penitentiary sentence subject to conditions or restrictions as the court may impose. The suspension order or judgment can be made only in the court in which the conviction occurred. A defendant with a partially suspended penitentiary sentence is under the supervision of the Department of Corrections and the Board of Pardons and Paroles. The board is charged with the responsibility for enforcing the conditions imposed by the sentencing judge, and the board retains jurisdiction to revoke the suspended portion of the sentence for violation of the terms of parole or the terms of the suspension.

A defendant with an entirely suspended penitentiary sentence is under the supervision of the sentencing court unless the entirely suspended penitentiary sentence is concurrent or consecutive to an additional penitentiary sentence in which case, the defendant is under the supervision of the Board of Pardons and Paroles.

Source: SL 2010, ch 129, § 3.



§ 23A-27-18.5 Continuing jurisdiction to revoke probation or suspended execution ofsentence.

23A-27-18.5. Continuing jurisdiction to revoke probation or suspended execution of sentence. Any court granting probation or a suspended execution of sentence retains jurisdiction to revoke the probation or suspended execution of sentence for violation of its terms and conditions.

Source: SL 2010, ch 129, § 1.



§ 23A-27-19 Continuing jurisdiction to suspend sentence--Notice to prosecutingattorney and victim--Supervision--Revocation.

23A-27-19. Continuing jurisdiction to suspend sentence--Notice to prosecuting attorney and victim--Supervision--Revocation. The sentencing court retains jurisdiction for the purpose of suspending any such sentence for a period of two years from the effective date of the judgment of conviction, notwithstanding the fact that the time for an appeal from such judgment is limited to a shorter period of time. The court shall notify the attorney who prosecuted such person or shall notify the successor in office of such attorney at least fourteen days in advance of such suspension. Such notice shall be provided any victim by such attorney pursuant to the provisions of § 23A-27-1.2. Any person whose sentence is suspended pursuant to this section is under the supervision of the Board of Pardons and Paroles, except as provided in § 23A-27-18.2. The board is charged with the responsibility for enforcing the conditions imposed by the sentencing judge, and the board retains jurisdiction to revoke the suspended portion of the sentence for violation of the terms of the suspension.

Source: SL 1945, ch 149; SDC Supp 1960, § 34.3708-1; SDCL § 23-57-8; SL 1978, ch 178, § 349; SL 1979, ch 159, § 19; SL 1985, ch 197; SL 1986, ch 195; SL 1988, ch 192; SL 1988, ch 193; SL 2005, ch 127, § 1; SL 2010, ch 129, § 5.



§ 23A-27-19.1 Suspension of probationary period--Conditions.

23A-27-19.1. Suspension of probationary period--Conditions. The running of a probationary period shall be suspended under the following conditions:

(1) When the probationer absconds from supervision or is in violation of any of the terms and conditions of his probation or of any of the directions or orders of any agency supervising his probation or any of such agency's officers;

(2) During the pendency of any revocation or modification proceedings; or

(3) Upon arrest of a probationer pursuant to § 23A-27-21 when such arrest is followed by a revocation or modification hearing.
Source: SL 1979, ch 159, § 20A.



§ 23A-27-20 (Rule 32(f)) Hearing required to revoke probation or suspension ofsentence--Bail pending hearing.

23A-27-20. (Rule 32(f)) Hearing required to revoke probation or suspension of sentence--Bail pending hearing. A court shall not revoke a probation or a suspension of imposition of sentence, except after a hearing at which the defendant shall be present and apprised of the grounds on which such action is proposed. A defendant may be admitted to bail pending such hearing.

Source: SL 1978, ch 178, § 350.



§ 23A-27-20.1 Modification of terms and conditions of probation.

23A-27-20.1. Modification of terms and conditions of probation. The court, upon notice to the probationer, a hearing and good cause, shown, may modify the terms and conditions of a probation which may include extending the probationary period.

Source: SL 1979, ch 159, § 20B.



§ 23A-27-21 Report on failure to meet conditions of suspension or probation--Arrestand detention for hearing--Disposition by court.

23A-27-21. Warrantless arrest and taking into custody of person on probation or with suspended sentence--Conditions. A court services officer may arrest and take into custody a person on probation or suspended sentence without a warrant if that court services officer has probable cause to believe that:

(1) The person has violated the terms and conditions of suspension or probation;

(2) The person has failed to comply with the court services officer's documented directives;

(3) The purpose or objects of suspension or probation are not being served; or

(4) The arrest or taking into custody appears necessary in order to prevent escape or enforce discipline.
Source: SDC 1939, § 13.5304 as added by SL 1955, ch 31, § 2; SL 1957, ch 36, § 1; SL 1964, ch 33, § 6; SDCL, § 23-57-12; SL 1977, ch 198, § 12; SL 1978, ch 178, § 351; SL 1982, ch 28, § 20; SL 2005, ch 128, § 1.



§ 23A-27-21.1 Court services officer--Order authorizing law enforcement officer to aid in arrest or taking into custody.

23A-27-21.1. Court services officer--Order authorizing law enforcement officer to aid in arrest or taking into custody. A court services officer may issue a verbal or written order authorizing a law enforcement officer to aid a court services officer in making an arrest or taking a person into custody pursuant to § 23A-27-21.

Source: SL 2005, ch 128, § 2.



§ 23A-27-21.2 Detainer authorizing detention of probationer to obtain warrant, revocation, bond hearing, or court order.

23A-27-21.2. Detainer authorizing detention of probationer to obtain warrant, revocation, bond hearing, or court order. If a court services officer has probable cause to believe a person on probation has violated the terms and conditions of probation, the court services officer may issue a detainer authorizing anyone having the person in custody to detain the person for up to forty-eight hours, excluding Saturdays, Sundays, and holidays, for the purpose of obtaining a warrant, revocation, bond hearing, or court order. The person shall be released after forty-eight hours, excluding Saturdays, Sundays, and holidays, unless a warrant or court order for further detention has been issued.

Source: SL 2005, ch 128, § 3.



§ 23A-27-22 , 23A-27-23. Repealed.

23A-27-22, 23A-27-23. Repealed by SL 1989, ch 211, §§ 1, 2



§ 23A-27-24 Execution against property of organization for collection of fine--Duty ofofficers to pay.

23A-27-24. Execution against property of organization for collection of fine--Duty of officers to pay. When a fine is imposed upon an organization, it may be collected by virtue of the sentence imposing it, by the sheriff of the county, out of the real and personal property of the organization, in the same manner as upon execution in a civil action. It is the duty of the individuals authorized to make disbursements of the assets of the organization to pay the fine.

Source: SDC 1939 & Supp 1960, § 34.3805; SDCL, § 23-48-25; SL 1978, ch 178, § 366.



§ 23A-27-25 Fines and penalties paid into county treasury--Exceptions--Use forschools.

23A-27-25. Fines and penalties paid into county treasury--Exceptions--Use for schools. All fines and pecuniary penalties, other than forfeitures provided for in § 23A-43-23, costs as provided in §§ 23-3-52, 23A-27-26, and 23A-27-27, restitution and civil penalties assessed under the state's environmental laws, for the violation of any state law, when collected, shall be paid into the treasury of the proper county, the net proceeds of which shall be applied and used each year for the benefit of the public schools of this state.

Source: SDC 1939, § 13.0113; SDCL, § 23-48-30; SL 1975, ch 162, § 14; SL 1978, ch 178, § 367; SL 1982, ch 186, § 3; SL 1988, ch 291, § 25; SL 1989, ch 211, § 3.



§ 23A-27-25.1 Provisions for payment of fines, costs and restitution, etc.--Communityservice.

23A-27-25.1. Provisions for payment of fines, costs and restitution, etc.--Community service. If a defendant sentenced to be imprisoned or jailed has part or all of his imprisonment or jail time suspended upon conditions that include payment of a fine, costs, and restitution, or any of them, or if a defendant is sentenced to pay a fine, costs, and restitution, or any of them, the lay magistrate, the magistrate judge or circuit court judge may require:

(1) Execution by the defendant of a wage assignment if he is employed in this state, which assignment shall direct his employer to withhold and remit that amount to the clerk of courts up to the total of the fine, costs, and restitution;

(2) A payment schedule. The magistrate judge or circuit court may require the defendant to personally appear before the court or an officer of the court as designated, from time to time, to pay such installments or justify the failure to timely do so. Failure to so appear is a prima facie violation of the suspended sentence of imprisonment, jail, or contempt;

(3) Community service under terms and conditions established by the court. For purposes of computing community service time, eight hours shall be equal to one day of imprisonment. The community service time may not exceed the maximum time authorized for the offense charged.
The provisions of this section shall not apply to suspensions of drivers' licenses pursuant to § 32-12-49.

Subdivisions (1) to (3), inclusive, are not exclusive as to conditions which may be imposed. A defendant is any person who has been convicted of a criminal offense or who has been granted a suspended imposition of sentence.

Source: SL 1989, ch 211, § 4.



§ 23A-27-25.2 Costs and restitution designated as punishment.

23A-27-25.2. Costs and restitution designated as punishment. In any case in which they are imposed, costs and restitution are a portion of the punishment.

Source: SL 1989, ch 211, § 5.



§ 23A-27-25.3 Failure to comply with conditions of suspended sentence--Defendant toshow cause.

23A-27-25.3. Failure to comply with conditions of suspended sentence--Defendant to show cause. If a defendant sentenced to be imprisoned or jailed has part or all of the imprisonment or jail time suspended upon conditions that include that he pay a fine, costs, or restitution and fails to comply with any of these conditions, the court may, upon its own motion or upon motion of the state's attorney, require the defendant to show cause why he should not be imprisoned or jailed for failure to comply with the conditions of the sentence. The court may issue a warrant of arrest, bench warrant, or order to show cause for the convicted defendant's appearance.

Source: SL 1989, ch 211, § 6.



§ 23A-27-25.4 Default in payment of fine or costs and restitution.

23A-27-25.4. Default in payment of fine or costs and restitution. If a defendant sentenced to pay a fine, costs, or restitution, defaults in the timely payment thereof, the court may, upon its own motion or upon motion of the state's attorney, require the defendant to show cause why he should not be imprisoned or jailed for nonpayment. The court may issue a warrant of arrest, bench warrant, or order to show cause for the defendant's appearance.

Source: SL 1989, ch 211, § 7.



§ 23A-27-25.5 Hearing required prior to imprisonment or jailing for failure to pay fine,costs, and restitution--Burden of proof--Computation of time to be served.

23A-27-25.5. Hearing required prior to imprisonment or jailing for failure to pay fine, costs, and restitution--Burden of proof--Computation of time to be served. No defendant may be imprisoned or jailed for failure to pay a fine, costs, or restitution or have any suspended prison or jail sentence revoked without a prior hearing. At the hearing, the defendant has the burden of proof to establish to the reasonable satisfaction of the magistrate or circuit judge that the defendant did not willfully fail to pay the fine, costs, or restitution or that the defendant did make a bona fide effort to pay the fine, costs, or restitution.

Failure by the defendant to make such a showing is grounds for being imprisoned or jailed. If the sentence provided for payment of fine or costs only, the term of jail or imprisonment may be no longer than the number of days equal to the total amount of the fine or costs imposed divided by sixty. For purposes of making this computation, any fraction of less than one day shall be dropped from the term of imprisonment. In no event may such imprisonment for failure to pay the fine, costs, and restitution together with all other time served or to be served exceed the maximum allowed by statute.

If the defendant establishes that nonpayment was not willful or that the defendant did make a bona fide effort to pay, the defendant may not be imprisoned or jailed for nonpayment. The magistrate or circuit judge shall consider other alternatives which take into account the state's interest in punishment and deterrence.

The court shall make findings in its decision.

Source: SL 1989, ch 211, § 8; SL 2004, ch 163, § 1; SL 2010, ch 130, § 1.



§ 23A-27-25.6 Fine, costs, or restitution as a lien in civil action--No discharge fromimprisonment until full amount paid.

23A-27-25.6. Fine, costs, or restitution as a lien in civil action--No discharge from imprisonment until full amount paid. If the sentence includes a fine, costs, or restitution, execution may issue thereon as a judgment against the convicted defendant in a civil action. Such a judgment is a lien and may be docketed and collected in the same manner. If the defendant is in default on payment, the levy or execution for the collection of the fine, costs, or restitution, do not discharge a defendant committed to imprisonment for contempt pursuant to this chapter until the amount due has actually been collected.

Source: SL 1989, ch 211, § 9.



§ 23A-27-26 Judgment against defendant for costs--Items excluded--Enforcement ascivil judgment.

23A-27-26. Judgment against defendant for costs--Items excluded--Enforcement as civil judgment. In all criminal actions, upon conviction of the defendant, the court may adjudge that the defendant pay the whole or any part of the costs of that particular prosecution in addition to the liquidated costs provided by § 23-3-52. However, the costs shall not include items of governmental expense such as juror's fees, bailiff's fees, salaries and expenses of special agents, and reporter's per diem. Payment of costs may be enforced as a civil judgment against the defendant.

Source: SDC 1939, § 34.3709; SL 1943, ch 129; SDCL, § 23-48-31; SL 1978, ch 178, § 368; SL 1982, ch 186, § 3.



§ 23A-27-27 Fees and costs included in judgment for costs against defendant.

23A-27-27. Fees and costs included in judgment for costs against defendant. The statutory fees of the sheriff incurred in connection with the prosecution and witnesses' fees and mileage paid or ordered paid by the county including fees of witnesses, cost of transcripts, court appointed counsel fees, filing fees, breathalyzer test fees, blood test fees, and other chemical test fees may be included in the judgment for costs.

Source: SDC 1939, § 34.3709 as added by SL 1943, ch 129; SDCL, § 23-48-32; SL 1978, ch 178, § 369.



§ 23A-27-28 Entry and docketing of judgment for costs against defendant.

23A-27-28. Entry and docketing of judgment for costs against defendant. The clerk of courts shall enter judgment for the amount of costs taxed by the court and docket the same as a part of the judgment and such entry and docketing shall be of the same force and effect as if done by the court.

Source: SDC 1939, § 34.3709 as added by SL 1943, ch 129; SDCL, § 23-48-33; SL 1978, ch 178, § 370.



§ 23A-27-29 Copy of judgment for costs furnished to officer for execution.

23A-27-29. Copy of judgment for costs furnished to officer for execution. When a judgment has been rendered, a certified copy thereof must forthwith, unless otherwise ordered by the court, be furnished to the officer whose duty it is to execute the judgment, and no other warrant or authority is necessary to justify or require its execution.

Source: SDC 1939, § 34.3712; SL 1939, ch 133; SDCL, § 23-48-40; SL 1978, ch 178, § 371.



§ 23A-27-30 Delivery of defendant and judgment to penitentiary.

23A-27-30. Delivery of defendant and judgment to penitentiary. If the judgment is for imprisonment in the state penitentiary, the sheriff of the county shall, upon receipt of a certified copy of the judgment, take and deliver the defendant to the warden of the state penitentiary. He shall also deliver to the warden or other proper officer a certified copy of the judgment containing the information required pursuant to § 23A-27-4.

Source: SDC 1939 & Supp 1960, § 34.3715; SDCL § 23-48-36; SL 1978, ch 178, § 372; SL 1999, ch 35, § 2; SL 2007, ch 150, § 2.



§ 23A-27-31 Sheriff requiring assistance while conveying defendant to prison.

23A-27-31. Sheriff requiring assistance while conveying defendant to prison. The sheriff or his deputy, while conveying the defendant to his proper prison in execution of a judgment of imprisonment, has the same authority to request the assistance of any citizen in securing the defendant and in retaking him if he escapes, as if the sheriff were in his own county; and every person who refuses or neglects to assist the sheriff, when so requested, is punishable as if the sheriff were in his own county.

Source: SDC 1939 & Supp 1960, § 34.3716; SDCL, § 23-48-41; SL 1978, ch 178, § 373.



§ 23A-27-32 Restitution plan and statement of crime provided--Presentenceinvestigation report in lieu of statement.

23A-27-32. Restitution plan and statement of crime provided--Presentence investigation report in lieu of statement. Whenever any person is convicted of a felony, the judge before whom such person is convicted shall furnish the Board of Pardons and Parole with a plan of restitution pursuant to chapter 23A-28. The state's attorney of the county in which the person is convicted shall furnish the warden of the penitentiary with an official statement of the facts and circumstances constituting the crime whereof the convict has been convicted, with all the information accessible to them in regard to the career of the convict prior to the commission of the crime of which he is convicted, relating to the habits, associates, disposition, and reputation of such convict and any other facts or circumstances which may tend to throw any light upon the question as to whether he is capable of again becoming a law-abiding citizen. If a presentence investigation report has been prepared by a court services officer and contains all information otherwise provided by an official statement, it shall be furnished in lieu of an official statement.

Source: SDC 1939 & Supp 1960, § 34.3711; SDCL, § 23-48-37; SL 1978, ch 178, § 374; SL 1981, ch 188; SL 1986, ch 196, § 7.



§ 23A-27-33 Duties of court reporter and clerk on execution of sentence to penitentiary.

23A-27-33. Duties of court reporter and clerk on execution of sentence to penitentiary. It shall be the duty of the court reporter, when directed by the judge, to write the official statements of the judge and state's attorney referred to in § 23A-27-32.

It shall be the duty of the clerk of the court to cause such official statements to be attached to the certified copy of the judgment of conviction to be delivered by the sheriff to the warden of the penitentiary at the time of the delivery of the convict.

Source: SDC 1939 & Supp 1960, § 34.3711; SDCL, § 23-48-38; SL 1978, ch 178, § 375.



§ 23A-27-34 Filing by warden of official statements--Inspection by secretary andGovernor.

23A-27-34. Filing by warden of official statements--Inspection by secretary and Governor. The warden, upon receipt of an inmate, shall safely keep and record the official statements referred to in § 23A-27-32 and have the same at all times ready for the inspection of the secretary of corrections and the Governor.

Source: SDC 1939 & Supp 1960, § 34.3711; SDCL, § 23-48-39; SL 1978, ch 178, § 376; SL 1989, ch 20, § 67.



§ 23A-27-35 Suspension of civil rights on sentence to penitentiary--Prisoner as witness--Restoration of rights on suspension or termination of sentence.

23A-27-35. Suspension of civil rights on sentence to penitentiary--Prisoner as witness--Restoration of rights--Voting rights. A sentence of imprisonment in the state penitentiary for any term suspends the right of the person so sentenced to hold public office, to become a candidate for public office, and to serve on a jury. Any such person so sentenced forfeits all public offices and all private trusts, authority, or power during the term of such imprisonment. Any person who is serving a term in any penitentiary shall be a competent witness in any action now pending or hereafter commenced in the courts of this state, and the person's deposition may be taken in the same manner prescribed by statute or rule relating to taking of depositions. After a suspension of sentence pursuant to § 23A-27-18, upon the termination of the time of the original sentence or the time extended by order of the court, a defendant's rights withheld by this section are restored. However, the voting rights of any person sentenced to imprisonment in the state penitentiary shall be governed by Title 12.

Source: SDC 1939, § 34.3708 as added by SL 1939, ch 132; SL 1943, ch 128; SDCL §§ 23-48-35, 23-57-7; SL 1978, ch 178, § 352; SL 2012, ch 82, § 2.



§ 23A-27-36 Repealed.

23A-27-36. Repealed by SL 2004, ch 164, § 1



§ 23A-27-36.1 Sentence to commence after expiration of last sentence of imprisonment.

23A-27-36.1. Sentence to commence after expiration of last sentence of imprisonment. If a person is convicted of a crime committed while confined in a county or municipal jail, upon conviction, the sentence does not commence to run until the expiration of the last sentence of imprisonment, unless the sentencing court specifically orders otherwise.

Source: SL 2004, ch 164, § 6.



§ 23A-27-37 Repealed.

23A-27-37. Repealed by SL 2004, ch 165, § 1



§ 23A-27-38 Guilty but mentally ill finding or plea--Sentence--Treatment.

23A-27-38. Guilty but mentally ill finding or plea--Sentence--Treatment. If a defendant is found "guilty but mentally ill" or enters that plea and the plea is accepted by the court, the court shall impose any sentence which could be imposed upon a defendant pleading or found guilty of the same charge. If the defendant is sentenced to the state penitentiary, he shall undergo further examination and may be given the treatment that is psychiatrically indicated for his mental illness. If treatment is available, it may be provided through facilities under the jurisdiction of the Department of Social Services. The secretary of corrections may transfer the defendant from the penitentiary to other facilities under the jurisdiction of the Department of Social Services, with the consent of the secretary of social services, and return the defendant to the penitentiary after completion of treatment for the balance of the defendant's sentence.

Source: SL 1983, ch 174, § 18; SL 1989, ch 21, § 47; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 23A-27-39 Discharge of guilty but mentally ill defendant by treating facility--Report.

23A-27-39. Discharge of guilty but mentally ill defendant by treating facility--Report. If a treating facility discharges a defendant pursuant to § 23A-27-38 prior to the expiration of his sentence, the facility shall forward to the Board of Pardons and Paroles a report on the condition of the defendant. The report shall contain the clinical facts, the diagnosis, the course of treatment, and the prognosis for remission of symptoms.

Source: SL 1983, ch 174, § 19.



§ 23A-27-40 Probation for defendant guilty but mentally ill--Treatment as condition.

23A-27-40. Probation for defendant guilty but mentally ill--Treatment as condition. If a defendant is found "guilty but mentally ill" and is placed on probation, the sentencing court, upon recommendation of a licensed psychiatrist, shall make treatment a condition of probation. Reports as specified by the sentencing court shall be filed with the court service department and the sentencing court. The defendant's failure to continue treatment, except by agreement with the treating agency and the sentencing court, is basis for commencing a probation revocation hearing and grounds for probation revocation.

Source: SL 1983, ch 174, § 21.



§ 23A-27-41 Facilities providing treatment for mentally ill probationer--Payment ofexpense.

23A-27-41. Facilities providing treatment for mentally ill probationer--Payment of expense. The treatment required by § 23A-27-40 shall be provided by local mental health agencies, if available, or by a facility under the jurisdiction of the Department of Social Services. The defendant is responsible for payment for his treatment unless he is indigent. If the defendant is indigent and no other source of payment is available, payment for his treatment shall be paid by the county of his residence. With the court's approval, treatment at the defendant's expense may be provided by private agencies, private physicians, or other mental health personnel.

Source: SL 1983, ch 174, § 22; SL 1989, ch 21, § 48; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 23A-27-42 Presentence hearing on mental condition.

23A-27-42. Presentence hearing on mental condition. A defendant found guilty of an offense, or the prosecuting attorney may, within ten days after the defendant is found guilty, and prior to the time the defendant is sentenced, file a motion for a hearing on the present mental condition of the defendant if the motion is supported by substantial information indicating that the defendant may presently be suffering from a mental disease or defect for which he is in need of custody for care and treatment in a suitable facility. The court shall grant the motion, or at any time prior to the sentencing of the defendant shall order such a hearing on its own motion, if it is of the opinion that there is reasonable cause to believe that the defendant may presently be suffering from a mental disease or defect for which he is in need of custody for care or treatment in a suitable facility.

Source: SL 1985, ch 192, § 19.



§ 23A-27-43 Mental examination and report before hearing.

23A-27-43. Mental examination and report before hearing. Prior to the date of hearing, the court may order that a psychiatric or psychological examination of the defendant be conducted, and that a psychiatric or psychological report be filed with the court pursuant to §§ 23A-46-1 and 23A-46-2. If the report includes an opinion by the examiner that the defendant is presently suffering from a mental disease or defect but that it is not such as to require his custody for care or treatment in a suitable facility, then the report shall also include an opinion by the examiner concerning the sentencing alternatives that best accord the defendant the kind of treatment he does need.

Source: SL 1985, ch 192, § 20; SL 1986, ch 27, § 7.



§ 23A-27-44 Conduct of hearing.

23A-27-44. Conduct of hearing. The hearing shall be conducted pursuant to the provisions of § 23A-46-3.

Source: SL 1985, ch 192, § 21.



§ 23A-27-45 Commitment--Finding--Provisional sentence.

23A-27-45. Commitment--Finding--Provisional sentence. If, after hearing, the court finds by a preponderance of the evidence that the defendant is presently suffering from a mental disease or defect and that he should, in lieu of being sentenced to imprisonment, be committed to a suitable facility for care or treatment, the court shall commit the defendant to the custody of the Human Services Center. The Human Services Center shall hospitalize the defendant for care or treatment. Such a commitment constitutes a provisional sentence of imprisonment to the maximum term authorized by law for the offense for which the defendant was found guilty.

Source: SL 1985, ch 192, § 22.



§ 23A-27-46 Recovery of defendant--Notice--Final sentencing.

23A-27-46. Recovery of defendant--Notice--Final sentencing. When the administrator of the human services center determines that the defendant has recovered from his mental disease or defect to such an extent that he is no longer in need of custody for care or treatment in such a facility, he shall promptly file a certificate to that effect with the clerk of the court that ordered the commitment. The clerk shall send a copy of the certificate to defendant's counsel and to the prosecuting attorney. If, at the time of the filing of the certificate, the provisional sentence imposed pursuant to § 23A-27-45 has not expired, the court shall proceed finally to sentencing and may modify the provisional sentence.

Source: SL 1985, ch 192, § 23.



§ 23A-27-47 Confidentiality of records.

23A-27-47. Confidentiality of records. Records prepared or maintained by court services officers are confidential. However, such records may be inspected by, or disclosed to, justices, judges, magistrates, and employees of the Unified Judicial System in the course of their duties and to persons specifically authorized by order of the court.

Source: SL 1994, ch 217, § 2.



§ 23A-27-48 Disclosure of parole eligibility at sentencing.

23A-27-48. Repealed by SL 2011, ch 125, § 1.



§ 23A-27-49 Posthumous sentencing of certain defendants.

23A-27-49. Posthumous sentencing of certain defendants. Upon the death of a defendant who has not been sentenced but who has entered a plea of guilty or nolo contendere or has been found guilty at trial, the court shall enter a judgment of conviction pursuant to § 23A-27-4. Any sentence imposed shall be limited to restitution, court costs, and costs of prosecution.

Source: SL 2008, ch 116, § 1.



§ 23A-27-50 Substitution of personal representative for appeal purposes.

23A-27-50. Substitution of personal representative for appeal purposes. If a defendant dies following the entry of a plea of guilty or nolo contendere or a finding of guilt at trial and the time for taking an appeal has not expired, the court may order substitution of the proper parties for the purpose of an appeal. The personal representative of the defendant's estate may make a motion for substitution, together with a notice of hearing, and shall serve the same on the prosecuting attorney.

Source: SL 2008, ch 116, § 2.



§ 23A-27-51 Procedure for delayed appeal where applicant unconstitutionally deniedright of appeal.

23A-27-51. Procedure for delayed appeal where applicant unconstitutionally denied right of appeal. If the court finds that an applicant was denied the right to an appeal from an original conviction in violation of the Constitution of the United States or the Constitution of South Dakota, the court shall issue a new judgment and impose the same sentence if such relief is requested within a reasonable time and an adequate record of the original trial proceeding is available for review. The court shall advise the applicant of the following:

(1) The rights associated with an appeal from a criminal conviction; and

(2) The time for filing a notice of appeal from the reimposed judgment and sentence.
Nothing in this section limits an applicant's right to habeas corpus.

Source: SL 2010, ch 131, § 1.



§ 23A-27-52 Defendant serving in military or veteran.

23A-27-52. Defendant serving in military or veteran. If a defendant appears in court and pleads guilty or no contest to a crime punishable as a felony or Class 1 misdemeanor, the court shall inquire whether the defendant is currently serving in or is a veteran of, the United States Armed Forces. If the defendant is currently serving in the military or is a military veteran, the court may:

(1) Order that a court services officer consult with the United States Department of Veterans Affairs or another agency or person with suitable knowledge or experience, for the purpose of providing the court with information regarding treatment options available to the defendant, including federal, state, and local programming; and

(2) Consider the treatment recommendations of any diagnosing or treating mental health or substance abuse professionals together with the treatment options available to the defendant in imposing sentence.
Source: SL 2013, ch 101, § 8.






Chapter 27A - Capital Punishment

§ 23A-27A-1 Mitigating and aggravating circumstances considered by judge or jury.

23A-27A-1. Mitigating and aggravating circumstances considered by judge or jury. Pursuant to §§ 23A-27A-2 to 23A-27A-6, inclusive, in all cases for which the death penalty may be authorized, the judge shall consider, or shall include in instructions to the jury for it to consider, any mitigating circumstances and any of the following aggravating circumstances which may be supported by the evidence:
(1) The offense was committed by a person with a prior record of conviction for a Class A or Class B felony, or the offense of murder was committed by a person who has a felony conviction for a crime of violence as defined in subdivision 22-1-2(9);
(2) The defendant by the defendant's act knowingly created a great risk of death to more than one person in a public place by means of a weapon or device which would normally be hazardous to the lives of more than one person;
(3) The defendant committed the offense for the benefit of the defendant or another, for the purpose of receiving money or any other thing of monetary value;
(4) The defendant committed the offense on a judicial officer, former judicial officer, prosecutor, or former prosecutor while such prosecutor, former prosecutor, judicial officer, or former judicial officer was engaged in the performance of such person's official duties or where a major part of the motivation for the offense came from the official actions of such judicial officer, former judicial officer, prosecutor, or former prosecutor;
(5) The defendant caused or directed another to commit murder or committed murder as an agent or employee of another person;
(6) The offense was outrageously or wantonly vile, horrible, or inhuman in that it involved torture, depravity of mind, or an aggravated battery to the victim. Any murder is wantonly vile, horrible, and inhuman if the victim is less than thirteen years of age;
(7) The offense was committed against a law enforcement officer, employee of a corrections institution, or firefighter while engaged in the performance of such person's official duties;
(8) The offense was committed by a person in, or who has escaped from, the lawful custody of a law enforcement officer or place of lawful confinement;
(9) The offense was committed for the purpose of avoiding, interfering with, or preventing a lawful arrest or custody in a place of lawful confinement, of the defendant or another; or
(10) The offense was committed in the course of manufacturing, distributing, or dispensing substances listed in Schedules I and II in violation of § 22-42-2.
Source: SL 1979, ch 160, § 7; SL 1981, ch 186, § 3; SL 1989, ch 206; SL 1992, ch 173, § 2; SL 1994, ch 178, § 1; SL 1995, ch 132.



§ 23A-27A-2 Presentence hearing required--Relevant evidence.

23A-27A-2. Presentence hearing required--Relevant evidence. In all cases in which the death penalty may be imposed and which are tried by a jury, upon a return of a verdict of guilty by the jury, the court shall resume the trial and conduct a presentence hearing before the jury. Such hearing shall be conducted to hear additional evidence in mitigation and aggravation of punishment. At such hearing the jury shall receive all relevant evidence, including:

(1) Evidence supporting any of the aggravating circumstances listed under § 23A-27A-1;

(2) Testimony regarding the impact of the crime on the victim's family;

(3) Any prior criminal or juvenile record of the defendant and such information about the defendant's characteristics, the defendant's financial condition, and the circumstances of the defendant's behavior as may be helpful in imposing sentence;

(4) All evidence concerning any mitigating circumstances.
Source: SL 1979, ch 160, § 5; SL 1994, ch 178, § 2.



§ 23A-27A-3 Jury to determine existence of mitigating or aggravating circumstances--Instructions to jury.

23A-27A-3. Jury to determine existence of mitigating or aggravating circumstances--Instructions to jury. Upon the conclusion of the evidence, the judge shall give the jury appropriate instructions. After arguments of counsel, the jury shall retire to determine whether any mitigating or aggravating circumstances, as defined in § 23A-27A-1, exist. The instructions as determined by the trial judge to be warranted by the evidence shall be given in his charge and in writing to the jury for its deliberation.

Source: SL 1979, ch 160, § 5; SL 1990, ch 175.



§ 23A-27A-4 Aggravating circumstance and recommendation of death penalty required for ClassA felony death sentencing--Life imprisonment--Bench trial or guilty plea.

23A-27A-4. Aggravating circumstance and recommendation of death penalty required for Class A felony death sentencing--Life imprisonment--Bench trial or guilty plea. If, upon a trial by jury, a person is convicted of a Class A felony, a sentence of death shall not be imposed unless the jury verdict at the presentence hearing includes a finding of at least one aggravating circumstance and a recommendation that such sentence be imposed. If an aggravating circumstance is found and a recommendation of death is made, the court shall sentence the defendant to death. If a sentence of death is not recommended by the jury, the court shall sentence the defendant to life imprisonment. The provisions of this section shall not affect a sentence when the case is tried without a jury or when a court accepts a plea of guilty.

Source: SL 1979, ch 160, § 4.



§ 23A-27A-5 Written designation of aggravating circumstances required.

23A-27A-5. Written designation of aggravating circumstances required. The jury, if its verdict is a recommendation of death, shall designate in writing, signed by the foreman of the jury, the aggravating circumstance or circumstances which it found beyond a reasonable doubt. Upon the findings of the jury, the judge shall fix a sentence of death.

Source: SL 1979, ch 160, § 5.



§ 23A-27A-6 Designation by judge in nonjury cases--At least one aggravating circumstancerequired for death penalty imposition.

23A-27A-6. Designation by judge in nonjury cases--At least one aggravating circumstance required for death penalty imposition. In nonjury cases the judge shall, after conducting the presentence hearing as provided in § 23A-27A-2, designate, in writing, the aggravating circumstance or circumstances, if any, which he found beyond a reasonable doubt. Unless at least one of the statutory aggravating circumstances enumerated in § 23A-27A-1 is so found, the death penalty shall not be imposed.

Source: SL 1979, ch 160, § 6.



§ 23A-27A-7 Sentence of death--Copies of judgment provided to officials.

23A-27A-7. Sentence of death--Copies of judgment provided to officials. Upon a verdict or judgment of death made by a jury or a judge, the judge presiding at the trial shall sentence the convicted person to death and make the sentence in writing. The judgment of death shall be filed with the papers in the case against the convicted person and certified copies provided to the Governor, the secretary of corrections, the sheriff of the county where the crime was committed, and the warden.

Source: SL 1979, ch 160, § 8; SL 2008, ch 117, § 1.



§ 23A-27A-8 Accumulation of prior capital felony records by Supreme Court--Staff andmethods.

23A-27A-8. Accumulation of prior capital felony records by Supreme Court--Staff and methods. The Supreme Court shall accumulate the records of all capital felony cases that the court deems appropriate.

The court may employ an appropriate staff and such methods to compile the data as are deemed by the Chief Justice to be appropriate and relevant to the statutory questions concerning the validity of the sentence.

Source: SL 1979, ch 160, § 13; SL 1982, ch 185.



§ 23A-27A-9 Review by Supreme Court required when death penalty imposed--Procedure.

23A-27A-9. Review by Supreme Court required when death penalty imposed--Procedure. If the death penalty is imposed, and if the judgment becomes final in the trial court, the sentence shall be reviewed on the record by the South Dakota Supreme Court. The clerk of the trial court, within ten days after receiving the transcript, shall transmit the entire record and transcript to the Supreme Court together with a notice prepared by the clerk and a report prepared by the trial judge. The notice shall set forth the title and docket number of the case, the name of the defendant and the name and address of his attorney, a narrative statement of the judgment, the offense, and the punishment prescribed. The Supreme Court shall consider the punishment as well as any errors enumerated by way of appeal.

Source: SL 1939, ch 137, §§ 1 to 3; SDC Supp 1960, § 34.37A16; SDCL, §§ 23-49-31, 23-49-32; SL 1979, ch 160, § 9.



§ 23A-27A-10 Sentence review consolidated with direct appeal--Decision.

23A-27A-10. Sentence review consolidated with direct appeal--Decision. The sentence review shall be in addition to direct appeal, if taken, and the review and appeal shall be consolidated for consideration. The court shall render its decision on legal errors enumerated, the factual substantiation of the verdict, and the validity of the sentence.

Source: SL 1979, ch 160, § 14.



§ 23A-27A-11 Procedure on appeal from capital punishment case--Briefs--Oral argument.

23A-27A-11. Procedure on appeal from capital punishment case--Briefs--Oral argument. Except as provided in this chapter, the procedure on appeal from a decision in which capital punishment has been imposed shall be the same as is prescribed by law or Supreme Court rule in other criminal cases. Both the defendant and the state shall have the right to submit briefs within the time provided by the court, and to present oral argument to the court.

Source: SL 1939, ch 137, § 4; SDC Supp 1960, § 34.37A16; SDCL, § 23-49-33; SL 1979, ch 160, §§ 11, 15.



§ 23A-27A-12 Factors reviewed by Supreme Court regarding sentence.

23A-27A-12. Factors reviewed by Supreme Court regarding sentence. With regard to the sentence, the Supreme Court shall determine:

(1) Whether the sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor; and

(2) Whether the evidence supports the jury's or judge's finding of a statutory aggravating circumstance as enumerated in § 23A-27A-1; and

(3) Whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant.
Source: SL 1979, ch 160, § 10.



§ 23A-27A-13 Reference to similar cases to be included in decision--Death sentence affirmed orset aside--Similar-case records provided to resentencing judge.

23A-27A-13. Reference to similar cases to be included in decision--Death sentence affirmed or set aside--Similar-case records provided to resentencing judge. The court shall include in its decision a reference to those similar cases which it took into consideration. In addition to its authority regarding correction of errors, the court, with regard to review of death sentences, shall be authorized to:

(1) Affirm the sentence of death; or

(2) Set the sentence aside and remand the case for resentencing by the trial judge based on the record and argument of counsel. The records of those similar cases referred to by the Supreme Court in its decision, and the extracts prepared as hereinafter provided for, shall be provided to the resentencing judge for his consideration.
Source: SL 1979, ch 160, § 12.



§ 23A-27A-14 Life imprisonment when death penalty held unconstitutional.

23A-27A-14. Life imprisonment when death penalty held unconstitutional. In the event the death penalty for a Class A felony is held to be unconstitutional by the South Dakota Supreme Court or the United States Supreme Court, the court having jurisdiction over a person previously sentenced to death for a Class A felony shall have such person brought before the court, and the court shall sentence such person to life imprisonment.

Source: SL 1979, ch 160, § 16.



§ 23A-27A-15 Warrant of death sentence and execution--Time of execution.

23A-27A-15. Warrant of death sentence and execution--Time of execution. Whenever judgment of death is rendered, the judge shall also sign and provide to the Governor, the secretary of corrections, the sheriff of the county where the crime was committed, and the warden a warrant of death sentence and execution, along with a brief statement of the facts and circumstances of the case, duly attested by the clerk under the seal of the court. The warrant of death sentence and execution shall describe the conviction and sentence and appoint the week within which the sentence shall be executed. The warrant of death sentence and execution shall be directed to the warden of the state penitentiary at Sioux Falls, commanding the warden to execute the sentence on some day within the week appointed.

Source: SL 1939, ch 135, § 1; SDC Supp 1960, § 34.37A01; SDCL § 23-49-1; SL 1979, ch 160, § 17; SL 2008, ch 117, § 2.



§ 23A-27A-16 Delivery of defendant with warrant to penitentiary.

23A-27A-16. Delivery of defendant with warrant to penitentiary. Within ten days after the issuing of a warrant of death sentence and execution under § 23A-27A-15, the sheriff shall deliver the defendant together with certified copies of the warrant of death sentence and execution and the judgment of conviction to the penitentiary.

Source: SL 1939, ch 135, § 1; SDC Supp 1960, § 34.37A01; SDCL § 23-49-2; SL 1979, ch 160, § 18; SL 2008, ch 117, § 3.



§ 23A-27A-17 Date and time of execution--Warden to make public announcement.

23A-27A-17. Date and time of execution--Warden to make public announcement. The week so appointed shall be not less than six months nor more than eight months after the date of judgment of death. The time of execution within the week shall be left to the discretion of the warden to whom the warrant is directed. The warden shall cause the execution to be performed on some day of such week. Not less than forty-eight hours prior to the execution, the warden shall make a public announcement of the scheduled day and hour of the execution.

Source: SL 1939, ch 135, § 2; SDC Supp 1960, § 34.37A02; SDCL § 23-49-3; SL 1979, ch 160, § 19; SL 1999, ch 123, § 1; SL 2008, ch 117, § 4.



§ 23A-27A-18 Repealed.

23A-27A-18. Repealed by SL 2008, ch 117, § 5.



§ 23A-27A-19 Investigation by Governor.

23A-27A-19. Investigation by Governor. The Governor may make such investigation of the case as the Governor may deem proper and may require the assistance of the attorney general.

Source: SL 1939, ch 135, § 4; SDC Supp 1960, § 34.27A04; SDCL § 23-49-5; SL 1979, ch 160, § 21; SL 2008, ch 117, § 6.



§ 23A-27A-20 Reprieve or suspension of sentence by Governor during investigation.

23A-27A-20. Reprieve or suspension of sentence by Governor during investigation. The Governor may reprieve or suspend the execution of the sentence for such reasonable time as the Governor may see fit for the purpose of completing an investigation or other like proper purpose but the period of reprieve or suspension shall not in any event, exceed ninety days.

Source: SL 1939, ch 135, § 4; SDC Supp 1960, § 34.37A04; SDCL § 23-49-7; SL 1979, ch 160, § 22; SL 2008, ch 117, § 7.



§ 23A-27A-21 Power to reprieve or suspend sentence limited to Governor--Exception.

23A-27A-21. Power to reprieve or suspend sentence limited to Governor--Exception. No judge, officer, commission, or board, other than the Governor, may reprieve or suspend the execution of a judgment of death. However, the warden or deputy warden of the penitentiary is authorized so to do in a case and in the manner prescribed in this chapter or as provided in §§ 23A-27A-24 and 23A-27A-28. This section does not apply to a stay of proceedings upon appeal or to the issuance of a writ of habeas corpus, certiorari, or other original remedial writ of the Supreme Court.

Source: SL 1939, ch 135, § 5; SDC Supp 1960, § 34.37A05; SDCL § 23-49-8; SL 1979, ch 160, § 23; SL 2008, ch 117, § 8.



§ 23A-27A-22 Mental incompetence of defendant--Notice to Governor, secretary of corrections,and sentencing court.

23A-27A-22. Mental incompetence of defendant--Notice to Governor, secretary of corrections, and sentencing court. If a defendant confined under sentence of death does not appear to be mentally competent to be executed, the warden having custody of the defendant shall notify the Governor, the secretary of corrections, and the sentencing court.

Source: SL 1939, ch 135, § 6; SDC Supp 1960, § 34.37A06; SDCL § 23-49-9; SL 1979, ch 160, § 24; SL 2002, ch 135, § 2; SL 2008, ch 117, § 9.



§ 23A-27A-22.1 Hearings and examinations regarding mental competence of defendant--Change incircumstances.

23A-27A-22.1. Hearings and examinations regarding mental competence of defendant--Change in circumstances. If the warden notifies the sentencing court that a defendant under a sentence of death does not appear to be mentally competent to be executed, or if the prosecuting attorney or the defense attorney moves for a determination of whether the defendant is mentally competent to be executed, and the sentencing court determines that there is a substantial threshold showing of incompetence to be executed, the sentencing court shall conduct hearings and order mental examinations pursuant to this section and §§ 23A-27A-22.2 to 23A-27A-22.5, inclusive. Prior to the date of the hearing, the court may order that a psychiatric examination of the defendant be conducted pursuant to § 23A-27A-22.2, and that a psychiatric report be filed with the court, pursuant to § 23A-27A-22.3. The state has the burden of proving the mental competence of the defendant by a preponderance of the evidence. A defendant is mentally competent to be executed if the defendant is aware of the impending execution and the reason for it. If the defendant has previously been determined to be competent to be executed under this chapter and there is a subsequent motion to the sentencing court that the defendant no longer appears to be mentally competent to be executed, there shall be a prima facie showing of a substantial change in circumstances raising a significant question of the defendant's competence to be executed before the sentencing court conducts any further hearing.

Source: SL 2008, ch 117, § 10.



§ 23A-27A-22.2 Psychiatric examination.

23A-27A-22.2. Psychiatric examination. Any psychiatric examination ordered pursuant to § 23A-27A-22.1 shall be conducted by a licensed or certified psychiatrist, or, if the court finds it appropriate, by more than one such psychiatrist. Each psychiatrist shall be designated by the court. For the purposes of a psychiatric examination ordered pursuant to § 23A-27A-22.1, the defendant shall remain confined under the physical custody of the Department of Corrections.

Source: SL 2008, ch 117, § 11.



§ 23A-27A-22.3 Psychiatric report.

23A-27A-22.3. Psychiatric report. Any psychiatric report ordered pursuant to § 23A-27A-22.1 shall be prepared by the psychiatrist designated to conduct the psychiatric examination, shall be filed with the court with copies provided to the counsel for the defendant and to the prosecuting attorney, and shall include:

(1) The defendant's history and present symptoms;

(2) A description of the psychiatric, psychological, and medical tests that were employed and their results; and

(3) The psychiatrist's determination whether the defendant is mentally competent to be executed as defined in § 23A-27A-22.1.
Source: SL 2008, ch 117, § 12.



§ 23A-27A-22.4 Video tape record of psychiatric examination.

23A-27A-22.4. Video tape record of psychiatric examination. Upon written request of defense counsel, the court may order a video tape record made of the defendant's psychiatric examination conducted pursuant to § 23A-27A-22.1. Either the prosecuting attorney or the defendant's counsel may request a copy of the video tape record. The video tape record shall be submitted to the court along with the psychiatric report, pursuant to § 23A-27A-22.3.

Source: SL 2008, ch 117, § 13.



§ 23A-27A-22.5 Counsel for defendant--Rights afforded at hearing.

23A-27A-22.5. Counsel for defendant--Rights afforded at hearing. At any hearing ordered pursuant to § 23A-27A-22.1, the defendant shall be represented by counsel and, if financially unable to obtain adequate representation, counsel shall be appointed for the defendant. The defendant shall be afforded an opportunity to testify, to present evidence, to subpoena witnesses on the defendant's behalf, and to confront and cross-examine witnesses who appear at the hearing.

Source: SL 2008, ch 117, § 14.



§ 23A-27A-23 Repealed.

23A-27A-23. Repealed by SL 2008, ch 117, § 17.



§ 23A-27A-24 Defendant incompetent to be executed--Suspension of sentence--Confinement--Periodic review.

23A-27A-24. Defendant incompetent to be executed--Suspension of sentence--Confinement--Periodic review. If the sentencing court finds the defendant is not mentally competent to be executed the sentencing court shall suspend the execution of sentence until the defendant is mentally competent to be executed. The defendant shall remain confined under the physical custody of the Department of Corrections. The sentencing court shall review the defendant's mental condition at least once every six months during the period that the execution of sentence is suspended.

Source: SL 1939, ch 135, § 6; SDC Supp 1960, § 34.37A06; SDCL § 23-49-11; SL 1979, ch 160, § 26; SL 2008, ch 117, § 15.



§ 23A-27A-25 Repealed.

23A-27A-25. Repealed by SL 2008, ch 117, § 18.



§ 23A-27A-26 Defendant mentally competent to be executed--Warrant of death sentence andexecution--Time of execution.

23A-27A-26. Defendant mentally competent to be executed--Warrant of death sentence and execution--Time of execution. If the sentencing court determines the defendant is mentally competent to be executed, the sentencing court shall certify the fact to the Governor, the secretary of corrections, and the warden having custody of the defendant. The sentencing court, upon determination the defendant is mentally competent to be executed, shall issue a warrant of death sentence and execution appointing a week beginning within a period of not less than thirty nor more than ninety days from the date of the warrant, for the execution of the defendant pursuant to the defendant's sentence unless the sentence has been commuted or the defendant pardoned. In no case may the appointed week of execution be sooner than the week appointed by the sentencing court pursuant to § 23A-27A-15.

Source: SL 1939, ch 135, § 8; SDC Supp 1960, § 34.37A08; SDCL § 23-49-14; SL 1979, ch 160, § 28; SL 2008, ch 117, § 16.



§ 23A-27A-26.1 Death penalty not to be imposed on person mentally retarded when crimecommitted.

23A-27A-26.1. Death penalty not to be imposed on person mentally retarded when crime committed. Notwithstanding any other provision of law, the death penalty may not be imposed upon any person who was mentally retarded at the time of the commission of the offense and whose mental retardation was manifested and documented before the age of eighteen years.

Source: SL 2000, ch 112, § 1.



§ 23A-27A-26.2 Mental retardation defined.

23A-27A-26.2. Mental retardation defined. As used in §§ 23A-27A-26.1 to 23A-27A-26.7, inclusive, mental retardation means significant subaverage general intellectual functioning existing concurrently with substantial related deficits in applicable adaptive skill areas. An intelligence quotient exceeding seventy on a reliable standardized measure of intelligence is presumptive evidence that the defendant does not have significant subaverage general intellectual functioning.

Source: SL 2000, ch 112, § 2.



§ 23A-27A-26.3 Procedures for establishing mental retardation of defendant.

23A-27A-26.3. Procedures for establishing mental retardation of defendant. Not later than ninety days prior to the commencement of trial, the defendant may upon a motion alleging reasonable cause to believe the defendant was mentally retarded at the time of the commission of the offense, apply for an order directing that a mental retardation hearing be conducted prior to trial. If, upon review of the defendant's motion and any response thereto, the court finds reasonable cause to believe the defendant was mentally retarded, it shall promptly conduct a hearing without a jury to determine whether the defendant was mentally retarded. If the court finds after the hearing that the defendant was not mentally retarded at the time of the commission of the offense, the court shall, prior to commencement of trial, enter an order so stating, but nothing in this paragraph precludes the defendant from presenting mitigating evidence of mental retardation at the sentencing phase of the trial. If the court finds after the hearing that the defendant established mental retardation by a preponderance of the evidence, the court shall prior to commencement of trial, enter an order so stating. Unless the order is reversed on appeal, a separate sentencing proceeding under this section may not be conducted if the defendant is thereafter convicted of murder in the first degree. If a separate sentencing proceeding is not conducted, the court, upon conviction of a defendant for the crime of murder in the first degree, shall sentence the defendant to life imprisonment without parole.

Source: SL 2000, ch 112, § 3.



§ 23A-27A-26.4 Appeal by state.

23A-27A-26.4. Appeal by state. If the court enters an order pursuant to § 23A-27A-26.3 finding that the defendant was mentally retarded at the time of the commission of the offense, the state may appeal as of right from the order. Upon entering such an order, the court shall afford the state a reasonable period of time, which may not be less than ten days, to determine whether to take an appeal from the order finding that the defendant was mentally retarded. The taking of an appeal by the state stays the effectiveness of the court's order and any order fixing a date for trial.

Source: SL 2000, ch 112, § 4.



§ 23A-27A-26.5 Examination of defendant by state--Videotaped recording--Defendant's statementsinadmissible except as to mental retardation.

23A-27A-26.5. Examination of defendant by state--Videotaped recording--Defendant's statements inadmissible except as to mental retardation. If a defendant serves notice pursuant to § 23A-27A-26.3, the state may make application, upon notice to the defendant, for an order directing that the defendant submit to an examination by a psychiatrist, licensed psychologist, or licensed psychiatric social worker designated by the state's attorney, for the purpose of rebutting evidence offered by the defendant. Counsel for the state and the defendant have the right to be present at the examination. A videotaped recording of the examination shall be made available to the defendant and the state's attorney promptly after its conclusion. The state's attorney shall promptly serve on the defendant a written copy of the findings and evaluation of the examiner. If a defendant is subjected to an examination pursuant to an order issued in accordance with this section, any statement made by the defendant for the purpose of the examination is inadmissible in evidence against the defendant in any criminal action or proceeding on every issue other than that of whether the defendant was mentally retarded at the time of the commission of the offense, but such statement is admissible upon such an issue whether or not it would otherwise be deemed a privileged communication.

Source: SL 2000, ch 112, § 5.



§ 23A-27A-26.6 Applicability of §§ 23A-27A-26.1 to 23A-27A-26.7, inclusive.

23A-27A-26.6. Applicability of §§ 23A-27A-26.1 to 23A-27A-26.7, inclusive. The provisions of §§ 23A-27A-26.1 to 23A-27A-26.7, inclusive, apply only to offenses alleged to have been committed by the defendant after July 1, 2000.

Source: SL 2000, ch 112, § 6.



§ 23A-27A-26.7 Inseparability of §§ 23A-27A-26.1 to 23A-27A-26.7, inclusive.

23A-27A-26.7. Inseparability of §§ 23A-27A-26.1 to 23A-27A-26.7, inclusive. The provisions of §§ 23A-27A-26.1 to 23A-27A-26.7, inclusive, are essentially and inseparably connected and interdependent.

Source: SL 2000, ch 112, § 7.



§ 23A-27A-27 Pregnancy of defendant--Examination--Report.

23A-27A-27. Pregnancy of defendant--Examination--Report. If there is reasonable ground to believe that a female defendant sentenced to death is pregnant, the warden having her in custody shall arrange for an examination of the defendant to determine her condition. Upon the completion of the examination, the warden shall make a report in writing over the warden's signature, stating the facts, and submit the report to the secretary of corrections, the sentencing court, and the Governor.

Source: SL 1939, ch 135, § 9; SDC Supp 1960, § 34.37A09; SDCL § 23-49-15; SL 1979, ch 160, § 29; SL 2008, ch 117, § 19.



§ 23A-27A-28 Suspension of sentence if defendant pregnant.

23A-27A-28. Suspension of sentence if defendant pregnant. If the examination under § 23A-27A-27 finds that the defendant is pregnant the execution of the sentence shall be suspended by the sentencing court. The defendant may not be executed until a new warrant of death sentence and execution is received from the sentencing court so directing.

Source: SL 1939, ch 135, § 9; SDC Supp 1960, § 34.37A09; SDCL § 23-49-16; SL 1979, ch 160, § 30; SL 2008, ch 117, § 20.



§ 23A-27A-29 Defendant no longer pregnant--Execution warrant issued.

23A-27A-29. Defendant no longer pregnant--Execution warrant issued. If the execution of a sentence is suspended pursuant to § 23A-27A-28, as soon as the sentencing court is satisfied the defendant is no longer pregnant, the sentencing court shall forthwith issue a warrant of death sentence and execution appointing a week for her execution, pursuant to her sentence. The week for the execution shall be within a period of not less than thirty nor more than ninety days from the date of the warrant of death sentence and execution. In no case may the appointed week of execution be sooner than the week appointed by the sentencing court pursuant to § 23A-27A-15.

Source: SL 1939, ch 135, § 9; SDC Supp 1960, § 34.37A09; SDCL § 23-49-17; SL 1979, ch 160, § 31; SL 2008, ch 117, § 21.



§ 23A-27A-30 Repealed.

23A-27A-30. Repealed by SL 2008, ch 117, § 22.



§ 23A-27A-31 Warrant appointing new time for execution issued by sentencing court if defendantnot executed within original time period.

23A-27A-31. Warrant appointing new time for execution issued by sentencing court if defendant not executed within original time period. If the time period for the execution of any defendant in a capital case has passed by reason of a stay of proceedings incident to appellate review or by reason of the issuance of a writ of habeas corpus, certiorari, or other original remedial writ of the Supreme Court, or for any other reason, the sentencing court shall issue a warrant of death sentence and execution in accordance with § 23A-27A-15 appointing a new week for the execution of the original sentence without requiring the defendant to be brought before the sentencing court. Upon its issuance, the clerk of the court in which the sentence was pronounced shall immediately send a certified copy of the warrant of death sentence and execution to all attorneys of record, to the warden having custody of the defendant, to the secretary of corrections, and to the Governor. The warden shall execute the warrant of death sentence and execution accordingly. This procedure applies to any case in which the time period for carrying out the original warrant of death sentence and execution has elapsed without regard to whether the original warrant was issued prior or subsequent to July 1, 1998.

Source: SL 1939, ch 135, § 10; SDC Supp 1960, § 34.37A10; SDCL § 23-49-19; SL 1979, ch 160, § 33; SL 1998, ch 149, § 1; SL 2008, ch 117, § 23.



§ 23A-27A-31.1 Segregation of defendant from other inmates--Access to defendant by otherslimited.

23A-27A-31.1. Segregation of defendant from other inmates--Access to defendant by others limited. From the time of delivery to the penitentiary until the infliction of the punishment of death upon the defendant, unless lawfully discharged from such imprisonment, the defendant shall be segregated from other inmates at the penitentiary. No other person may be allowed access to the defendant without an order of the trial court except penitentiary staff, Department of Corrections staff, the defendant's counsel, members of the clergy if requested by the defendant, and members of the defendant's family. Members of the clergy and members of the defendant's family are subject to approval by the warden before being allowed access to the defendant.

Source: SL 2008, ch 117, § 24.



§ 23A-27A-31.2 Confidentiality of identity of person or entity supplying or administeringintravenous injection substance--Violation as misdemeanor.

23A-27A-31.2. Confidentiality of identity of person or entity supplying or administering intravenous injection substance--Violation as misdemeanor. The name, address, qualifications, and other identifying information relating to the identity of any person or entity supplying or administering the intravenous injection substance or substances under chapter 23A-27A are confidential. Disclosure of the foregoing information may not be authorized or ordered. Disclosure of confidential information pursuant to this section concerning the execution of an inmate under chapter 23A-27A is a Class 1 misdemeanor.

Source: SL 2008, ch 117, § 25; SL 2013, ch 113, § 1.



§ 23A-27A-32 Place and manner of execution--Qualifications to administer intravenous injection--Substances dispensed to warden without prescription.

23A-27A-32. Place and manner of execution--Qualifications to administer intravenous injection--Substances dispensed to warden without prescription. The punishment of death shall be inflicted within the walls of some building at the state penitentiary. The punishment of death shall be inflicted by the intravenous injection of a substance or substances in a lethal quantity. The warden, subject to the approval of the secretary of corrections, shall determine the substances and the quantity of substances used for the punishment of death. An execution carried out by intravenous injection shall be performed by persons trained to administer the injection who are selected by the warden and approved by the secretary of corrections. The persons administering the intravenous injection need not be physicians, registered nurses, licensed practical nurses, or other medical professionals licensed or registered under the laws of this or any other state. Any infliction of the punishment of death by intravenous injection of a substance or substances in the manner required by this section may not be construed to be the practice of medicine. Any pharmacist or pharmaceutical supplier is authorized to dispense to the warden the substance or substances used to inflict the punishment of death without prescription, for carrying out the provisions of this section, notwithstanding any other provision of law.

Source: SL 1939, ch 135, § 11; SDC Supp 1960, § 34.37A11; SDCL § 23-49-20; SL 1979, ch 160, § 34; SL 1984, ch 181; SL 2007, ch 151, § 1; SL 2008, ch 117, § 26.



§ 23A-27A-32.1 Execution of persons convicted before July 1, 2007--Choice of manner ofexecution.

23A-27A-32.1. Execution of persons convicted before July 1, 2007--Choice of manner of execution. Any person convicted of a capital offense or sentenced to death prior to July 1, 2007 may choose to be executed in the manner provided in § 23A-27A-32 or in the manner provided by South Dakota law at the time of the person's conviction or sentence. The person shall choose by indicating in writing to the warden not less than seven days prior to the scheduled week of execution the manner of execution chosen. If the person fails or refuses to choose in the time provided under this section, then the person shall be executed as provided in § 23A-27A-32.

Source: SL 2007, ch 151, § 2.



§ 23A-27A-33 Place for persons and equipment provided at penitentiary.

23A-27A-33. Place for persons and equipment provided at penitentiary. The Department of Corrections shall arrange for and provide a proper and suitable place at the state penitentiary for the custody of persons awaiting sentence of death and for the execution of the death sentence together with any and all proper equipment and appliances for the infliction of such punishment.

Source: SL 1939, ch 135, § 12; SDC Supp 1960, § 34.37A12; SDCL, § 23-49-21; SL 1979, ch 160, § 35; SL 1989, ch 20, § 68.



§ 23A-27A-34 Attendance at execution by attorney general, sentencing judge, state's attorney,sheriff, representatives of victim, news media, and additional citizens approved bywarden.

23A-27A-34. Attendance at execution by attorney general, sentencing judge, state's attorney, sheriff, representatives of victim, news media, and additional citizens approved by warden. The warden of the penitentiary shall request, by at least two days' previous notice, the presence of the attorney general, the trial judge before whom the conviction was had or the judge's successor in office, the state's attorney and sheriff of the county where the crime was committed, representatives of the victim, at least one member of the news media, and a number of reputable adult citizens to be determined by the warden. All witnesses and persons present at an execution are subject to approval by the warden.

Source: SL 1939, ch 135, § 13; SL 1939, ch 136; SDC Supp 1960, § 34.37A13; SDCL § 23-49-22; SL 1979, ch 160, § 36; SL 2007, ch 152, § 1; SL 2008, ch 117, § 27.



§ 23A-27A-34.1 Attendance at execution by person trained to pronounce death, corrections staff,and law enforcement officers.

23A-27A-34.1. Attendance at execution by person trained to pronounce death, corrections staff, and law enforcement officers. The warden shall arrange for the attendance of a person trained to examine the defendant and pronounce death and for the attendance of such penitentiary staff, Department of Corrections staff, and law enforcement officers as deemed necessary to perform the execution and maintain security.

Source: SL 2008, ch 117, § 29.



§ 23A-27A-34.2 Witnesses permitted to defendant at execution.

23A-27A-34.2. Witnesses permitted to defendant at execution. The defendant is permitted to have up to five witnesses present at the execution. Witnesses for the defendant may include counsel, members of the clergy, relatives, or friends.

Source: SL 2008, ch 117, § 30.



§ 23A-27A-35 Repealed.

23A-27A-35. Repealed by SL 2008, ch 117, § 28.



§ 23A-27A-36 Other persons not permitted to attend.

23A-27A-36. Other persons not permitted to attend. The warden may not permit any person to be present at the execution other than those designated in §§ 23A-27A-32, 23A-27A-34, 23A-27A-34.1, and 23A-27A-34.2 and may not permit the presence of any person under the age of eighteen years.

Source: SL 1939, ch 135, § 13; SL 1939, ch 136; SDC Supp 1960, § 34.37A13; SDCL § 23-49-24; SL 1979, ch 160, § 38; SL 2008, ch 117, § 31.



§ 23A-27A-37 Secrecy of execution time--Disclosure as misdemeanor.

23A-27A-37. Secrecy of execution time--Disclosure as misdemeanor. Prior to the announcement required in § 23A-27A-17, the scheduled day and time fixed by the warden for the execution shall be kept secret and in no manner divulged except privately to the persons invited or requested to be present as provided by §§ 23A-27A-32, 23A-27A-34, 23A-27A-34.1, and 23A-27A-34.2. It is a Class 2 misdemeanor for any person to divulge such invitation to anyone or in any manner disclose the scheduled day and time of the execution prior to the announcement required in § 23A-27A-17.

Source: SL 1939, ch 135, § 13; SL 1939, ch 136; SDC Supp 1960, § 34.37A13; SDCL § 23-49-25; SL 1979, ch 160, § 39; SL 2008, ch 117, § 32.



§ 23A-27A-37.1 Disability of warden--Appointment of deputy or other officer.

23A-27A-37.1. Disability of warden--Appointment of deputy or other officer. In case of disability of the warden to whom the warrant of death sentence and execution is directed, the secretary of corrections shall appoint the deputy warden or such other officer of the Department of Corrections as may be necessary to carry out the warrant of death sentence and execution and to perform all other duties imposed upon the warden by this chapter.

Source: SL 2008, ch 117, § 34.



§ 23A-27A-37.2 Postmortem examination by county coroner.

23A-27A-37.2. Postmortem examination by county coroner. After the execution, the county coroner shall conduct a postmortem examination of the body of the defendant. The county coroner shall report in writing the result of the examination, stating the nature thereof and the finding made. The report shall be annexed to the certificate of execution mentioned in § 23A-27A-40.1 and filed therewith.

Source: SL 2008, ch 117, § 35.



§ 23A-27A-37.3 Autopsy.

23A-27A-37.3. Autopsy. Following the death of the defendant by execution, the body may be subject to an autopsy pursuant to § 24-1-27 and chapter 23-14. Any final autopsy report shall be annexed to and filed with the certificate of execution mentioned in § 23A-27A-40.1.

Source: SL 2008, ch 117, § 36.



§ 23A-27A-38 Repealed.

23A-27A-38. Repealed by SL 2007, ch 152, § 2.



§ 23A-27A-39 Interment of body unless claimed by relative.

23A-27A-39. Interment of body unless claimed by relative. After the postmortem examination and any autopsy, the body of the defendant, unless claimed by some relative, shall be interred in a cemetery within the county where the penitentiary is situated.

Source: SL 1939, ch 135, § 13; SL 1939, ch 136; SDC Supp 1960, § 34.37A13; SDCL § 23-49-27; SL 1979, ch 160, § 41; SL 2007, ch 152, § 3; SL 2008, ch 117, § 37.



§ 23A-27A-40 Repealed.

23A-27A-40. Repealed by SL 2008, ch 117, § 38.



§ 23A-27A-40.1 Certificate of execution.

23A-27A-40.1. Certificate of execution. The warden or corrections official attending and in charge of the execution shall prepare and sign a certificate of execution setting forth the date, time, place, and manner of execution, and that the defendant was executed in conformity to the judgment of the court and the provisions of this chapter. The certificate of execution document shall be signed by each of the witnesses of the execution attending as allowed in § 23A-27A-34 and § 23A-27A-34.2. The warden or corrections official shall cause the certificate of execution to be filed in the office of the clerk of the sentencing court within ten days after the execution. The original or a certified copy of the death certificate, postmortem examination, and any autopsy report shall be filed with the clerk of the sentencing court within ten days of receipt by the warden or corrections official.

Source: SL 2008, ch 117, § 39.



§ 23A-27A-41 Repealed.

23A-27A-41. Repealed by SL 2008, ch 117, § 33.



§ 23A-27A-42 Death penalty prohibited for defendant younger than eighteen when offensecommitted.

23A-27A-42. Death penalty prohibited for defendant younger than eighteen when offense committed. The penalty of death may not be imposed upon any defendant for any offense committed when the defendant was less than eighteen years of age.

Source: SL 2004, ch 166, § 1.



§ 23A-27A-43 Immunity of persons participating and cooperating in execution.

23A-27A-43. Immunity of persons participating and cooperating in execution. Any person or party participating in good faith in the execution of an inmate under this chapter is immune from any liability, civil or criminal, that might otherwise be incurred or imposed, and has the same immunity for participation in any judicial proceeding resulting from the execution. Immunity also extends in the same manner to any persons who in good faith cooperate in the execution of an inmate under this chapter.

Source: SL 2008, ch 117, § 40.



§ 23A-27A-44 Effect of amendment and repeal of sections.

23A-27A-44. Effect of amendment and repeal of sections. As to any defendant who has been sentenced to death and who is awaiting execution prior to July 1, 2008, the amendment and repeal of existing sections and enactment of new sections in this chapter do not impair or affect any act done, offense committed, or right accruing, accrued, or acquired, or liability, penalty, forfeiture, or punishment incurred prior to July 1, 2008. However, the provisions of existing statute may be asserted, enforced, prosecuted, or inflicted, as fully and to the same extent as if the amendment and repeal of existing sections and enactment of new sections in this chapter had not been subsequently enacted.

Source: SL 2008, ch 117, § 42.






Chapter 28 - Restitution To Victims Of Crime

§ 23A-28-1 Policy of state--Enforcement of order.

23A-28-1. Policy of state--Enforcement of order. It is the policy of this state that restitution shall be made by each violator of the criminal laws to the victims of the violator's criminal activities to the extent that the violator is reasonably able to do so. An order of restitution may be enforced by the state or a victim named in the order to receive the restitution in the same manner as a judgment in a civil action.

Source: SL 1978, ch 178, § 355; SL 1985, ch 192, § 50; SL 1997, ch 143, § 1.



§ 23A-28-2 Definition of terms.

23A-28-2. Definition of terms. Terms used by this chapter mean:

(1) "Community service restitution," public service work provided under court order that benefits the general public which includes: charitable agencies, governmental agencies, educational institutions, the handicapped, the elderly, the ecology, the church of the offender's choice, and any other agencies that the sentencing judge deems reasonably rehabilitative to the offender. No work service may result in gain to any private individual or to a private corporation;

(2) "Criminal activities," includes any crime for which there is a plea of guilty or verdict of guilty upon which a judgment of conviction may be rendered and any other crime committed after June 30, 1979, which is admitted by the defendant, whether or not prosecuted. However, the term does not include petty offenses;

(3) "Pecuniary damages," all damages which a victim could recover against the defendant in a civil action arising out of the same facts or event, except punitive damages and damages for pain, suffering, mental anguish, and loss of consortium. Without limitation, the term includes damages for wrongful death;

(4) "Restitution," full or partial payment of pecuniary damages to a victim;

(5) "Victim," any person, as defined in subdivision 22-1-2(31), who has suffered pecuniary damages as a result of the defendant's criminal activities, including any person who has by contract or by statute undertaken to indemnify another or to pay or provide a specified or determinable amount or benefit upon determinable contingencies. Any victim who has suffered pecuniary damages has priority of claim as opposed to any person who has a claim to indemnity or subrogation as a result of the same defendant's criminal activity.
Source: SL 1978, ch 177, § 1; SDCL Supp, § 23-48A-1; SL 1978, ch 178, § 354; SL 1979, ch 159, § 21; SL 1981, ch 191, § 1; SL 1994, ch 157, § 5; SL 1995, ch 135.



§ 23A-28-3 Plan of restitution--Present inability to make restitution--No pecuniary damages suffered--Hearing--Condition of parole.

23A-28-3. Plan of restitution--Present inability to make restitution--No pecuniary damages suffered--Hearing--Condition of parole. If the sentencing court orders the defendant to the county jail, suspended imposition of sentence, suspended sentence, or probation, the court may require as a condition that the defendant, in cooperation with the court services officer assigned to the defendant, promptly prepare a plan of restitution, including the name and address of each victim, a specific amount of restitution to each victim, and a schedule of restitution payments. If the defendant is presently unable to make any restitution, but there is a reasonable possibility that the defendant may be able to do so at some time during the defendant's probation period, the plan of restitution shall also state the conditions under which or the event after which the defendant will make restitution. If the defendant believes that no person suffered pecuniary damages as a result of the defendant's criminal activities, the defendant shall so state. If the defendant contests the amount of restitution recommended by the court services officer, the defendant is entitled to a hearing at which the court shall determine the amount. If the sentencing court orders the defendant to the state penitentiary and does not suspend the sentence, the court shall set forth in the judgment the names and specific amount of restitution owed each victim. The Department of Corrections shall establish the collection schedule for court-ordered restitution while the defendant is in the penitentiary and on parole. The Board of Pardons and Paroles shall require, as a condition of parole, that the defendant pay restitution ordered by the court.

Source: SL 1978, ch 177, § 2; SDCL Supp, §§ 23-48A-2, 23-48A-3; SL 1978, ch 178, § 356; SL 1985, ch 192, § 5; SL 1986, ch 196, § 1; SL 1987, ch 179, § 1; SL 1997, ch 143, § 2; SL 1999, ch 124, § 1.



§ 23A-28-4 Submission of restitution plan to court--Approval or modification.

23A-28-4. Submission of restitution plan to court--Approval or modification. The defendant's plan of restitution and the comments of defendant's court services officer shall be submitted promptly to the court. The court shall promptly enter an order approving the plan or modifying it and providing for restitution payments to the extent that the defendant is or may become reasonably able to make restitution, taking into account the factors enumerated in § 23A-28-5. The court thereafter may modify the plan at any time upon the defendant's request or upon the court's own motion.

Source: SL 1978, ch 177, § 5; SDCL Supp, § 23-48A-4; SL 1978, ch 178, § 357; SL 1982, ch 28, § 20.



§ 23A-28-5 Factors considered in formulating restitution plan.

23A-28-5. Factors considered in formulating restitution plan. The court services officer when assisting the defendant in preparing the plan of restitution and the court before approving or modifying the plan of restitution shall consider the physical and mental health and condition of the defendant, the defendant's age, the defendant's education, the defendant's employment circumstances, the defendant's potential for employment and vocational training, the defendant's family circumstances, the defendant's financial condition, the number of victims, the pecuniary damages of each victim, what plan of restitution will most effectively aid the rehabilitation of the defendant, and each victim, and such other factors as may be appropriate.

Source: SL 1978, ch 177, § 2; SDCL Supp, § 23-48A-3; SL 1978, ch 178, § 357; SL 1986, ch 196, § 2; SL 1987, ch 179, § 2; SL 1999, ch 124, § 2.



§ 23A-28-6 Notice to victims of restitution plan--Civil action against defendant.

23A-28-6. Notice to victims of restitution plan--Civil action against defendant. The court services officer shall provide each known victim a copy of the court's order approving or modifying the plan of restitution for any defendant not serving his sentence in the state penitentiary. The executive director of the Board of Pardons and Paroles shall provide each known victim a copy of the schedule of restitution for each inmate placed on parole. If the victim is not satisfied with the approved or modified plan of restitution, the victim's exclusive remedy is a civil action against the defendant, which, if successful, may include attorney's fees.

Source: SL 1978, ch 178, § 359; SL 1979, ch 159, § 2; SL 1986, ch 196, § 3; SL 1987, ch 179, § 3; SL 1999, ch 124, § 3.



§ 23A-28-7 Compliance with restitution plan as condition of probation or suspension--Payments toclerk.

23A-28-7. Compliance with restitution plan as condition of probation or suspension--Payments to clerk. Compliance with the plan of restitution as approved or modified by the court shall be a condition of the defendant's probation or suspension. Restitution payments shall be made to the office of the clerk unless otherwise ordered by the court.

Source: SL 1978, ch 177, § 2; SDCL Supp, § 23-48A-2; SL 1978, ch 178, § 357.



§ 23A-28-8 Failure to comply as violation of conditions of probation--Modification of plan by court--Contempt.

23A-28-8. Failure to comply as violation of conditions of probation--Modification of plan by court--Contempt. Failure of the defendant to comply with § 23A-28-3 or to comply with the plan of restitution as approved or modified by the court constitutes a violation of the conditions of probation. Without limitation, the court may modify the plan of restitution or extend the period of time for restitution, regardless of whether the defendant is no longer on probation. If the defendant fails to make payment as ordered by the court, the defendant may be held in contempt of the court's order.

Source: SL 1978, ch 177, § 4; SDCL Supp, § 23-48A-6; SL 1978, ch 178, § 360; SL 2001, ch 121, § 1.



§ 23A-28-9 Civil remedies of victims unimpaired--Restitution payments set off.

23A-28-9. Civil remedies of victims unimpaired--Restitution payments set off. Proceedings under this chapter do not limit or impair the rights of victims to sue and recover damages from the defendant in a civil action. However, any restitution payment by the defendant to a victim shall be set off against any judgment in favor of the victim in a civil action arising out of the same facts or event.

Source: SL 1978, ch 178, § 361; SL 1986, ch 196, § 4.



§ 23A-28-10 Repealed.

23A-28-10. Repealed by SL 1986, ch 196, § 5



§ 23A-28-11 Community service restitution--Plan preparation, approval and modification--Recipientsexempt from providing unemployment compensation and workers' compensation insuranceand certain civil liability.

23A-28-11. Community service restitution--Plan preparation, approval and modification--Recipients exempt from providing unemployment compensation and workers' compensation insurance and certain civil liability. If the sentencing court orders suspended imposition of sentence, suspended sentence, or probation, the court may require as a condition that the defendant, in cooperation with the court services officer assigned to the defendant, promptly prepare a plan of community service restitution, including the number of work hours to be performed, where the community service work is to be performed, and the time necessary for completion of the community service work. The plan of community service restitution shall be submitted promptly to the court. The court may enter an order approving the plan or modifying it. Any defendant sentenced to community service restitution is not an agent or employee of the recipients of these services. Any recipient of community service restitution, described in subdivision § 23A-28-2(1), does not have to provide the defendant with unemployment compensation insurance pursuant to Title 61 nor with workers' compensation insurance pursuant to Title 62. Recipients and their officers, agents, and employees are immune from any cause of action for civil damages brought by the defendant or any third party if the cause of action arises from any act of commission or omission by the recipient or any of its officers, agents, or employees or any act of commission or omission by the defendant and the acts arise out of or are in connection with a community service restitution plan, except when the cause of action is the result of gross negligence or willful and wanton misconduct of the recipient or its officers, agents, or employees and except to the extent that the recipient has purchased liability insurance. Nothing in this section relieves individual defendants from responsibility for their individual acts.

Source: SL 1981, ch 191, § 2; SL 1986, ch 197.



§ 23A-28-12 Minor victim's medical, psychological or psychiatric treatment or foster care--Sentencerequiring payment.

23A-28-12. Minor victim's medical, psychological or psychiatric treatment or foster care--Sentence requiring payment. Anyone convicted under § 26-10-1 or 22-22-7, or subdivision 22-22-1(1) or (5), shall be required as part of the sentence imposed by the court to pay all or part of the cost of any necessary medical, psychological, or psychiatric treatment, or foster care of the minor resulting from the act or acts for which the defendant is convicted.

Source: SL 1984, ch 182; SL 1996, ch 155; SL 1997, ch 143, § 3.



§ 23A-28-13 Unlawful taking of money from store or mercantile establishment.

23A-28-13. Unlawful taking of money from store or mercantile establishment. Any adult or emancipated minor as defined in § 25-5-24 or the parents or guardian of any unemancipated minor, or any employee of any store or mercantile establishment who takes possession of any money belonging to the store or other mercantile establishment without the consent of the owner and with the intention of converting the money to the person's own use is liable to the owner for the amount taken. In addition, the merchant is entitled to the amount of money taken, or fifty dollars, whichever is greater, and attorney fees and costs.

Source: SL 1994, ch 179, § 2.



§ 23A-28-14 Release of certain information to victims of delinquent act of juvenile.

23A-28-14. Release of certain information to victims of delinquent act of juvenile. Upon written request of the victim of any act of juvenile delinquency, the prosecuting attorney shall provide the name and address of any child adjudicated to have committed the delinquent act and the name and address of the child's parents, guardian, or custodian.

The term, victim, means a person who is defined as a victim in subdivision 22-1-2(53) or in § 23A-28C-4, or, if the victim is a child, the victim's parents, guardian, or custodian.

Upon further written application and demonstration of need, the court may, in its discretion, order specified additional information to be disclosed to the victim.

Source: SL 1995, ch 136.






Chapter 28A - Profits From Crime--Restitution

§ 23A-28A-1 Contracts with accused or convicted persons for publications regarding crime--Attorneygeneral to receive copy of contract and moneys owed.

23A-28A-1. Contracts with accused or convicted persons for publications regarding crime--Attorney general to receive copy of contract and moneys owed. Every person, firm, corporation, limited liability company, partnership, association, or other legal entity contracting with any person or the representative or assignee of any person, accused or convicted of a crime in this state, with respect to the reenactment of such crime, by way of any movie, book, magazine article, tape recording, phonograph record, radio, or television presentation, live entertainment of any kind, or from the expression by the accused or convicted person's thoughts, feelings, opinion, or motions regarding such crime, shall submit a copy of such contract to the attorney general and pay over to the attorney general any moneys or other personal property which would otherwise, by terms of such contract, be owing to the person so accused or convicted, the person's representatives or assignees.

Source: SL 1982, ch 184, § 1; SL 1994, ch 351, § 43.



§ 23A-28A-2 Attorney general's proceedings under escrow provisions--Notice to accused or convictedperson--Application by accused or convicted person for hearing--Orders by court.

23A-28A-2. Attorney general's proceedings under escrow provisions--Notice to accused or convicted person--Application by accused or convicted person for hearing--Orders by court. When any contract described in § 23A-28A-1 is submitted to the attorney general or the attorney general receives information of the existence of such a contract, notice of intent to proceed under the provisions of this chapter shall be given by the attorney general, if he contends such contract is within the purview of this chapter, to any accused or convicted person who is a party in interest to the contract and to all other persons known to have any interest in the contract. Within thirty days after service of notice, any accused or convicted person claiming the right to possession of such moneys or other personal property under the contract may make application to any circuit court for permission to show cause why said moneys or other personal property should not be paid over to the attorney general and placed in escrow under the terms of this chapter. Any show cause proceedings shall be set for hearing on a day not more than thirty days therefrom; at the hearing any accused person, convicted person, or party in interest who has made application may show by competent evidence that the money or personal property is not subject to being escrowed under the terms of this chapter. If the court finds that the moneys and personal property are not subject to the escrow provisions under this chapter, the court shall order that the escrow provisions of this chapter do not apply; and the court shall order the escrowing of the moneys if it determines that such moneys and personal property are subject to the escrow provisions of this chapter. The procedure governing any proceedings, except as herein provided, shall be conducted pursuant to Title 15.

Source: SL 1982, ch 184, § 1A.



§ 23A-28A-3 Escrow account for benefit of victim--Civil action by victim.

23A-28A-3. Escrow account for benefit of victim--Civil action by victim. The attorney general shall deposit such moneys in an escrow account and shall escrow such personal property in an appropriate manner for the benefit of and payable to any victim or legal representative of any victim of crimes committed by such convicted person, or by such accused person, but only if such accused person is eventually convicted of the crime and provided that such victim, within five years of the date of the establishment of such escrow account, brings a civil action in a court of competent jurisdiction and recovers a money judgment for damages against such person or his representatives.

Source: SL 1982, ch 184, § 2.



§ 23A-28A-4 Notices of escrow moneys held by attorney general.

23A-28A-4. Notices of escrow moneys held by attorney general. The attorney general, at least once every year for five years from the date he received such moneys or other properties, shall cause to have published a legal notice in newspapers of general circulation in the county wherein the crime was committed advising victims that escrow moneys or other property are now available to satisfy money judgments pursuant to this chapter. The attorney general may, in his discretion, provide for such additional notice as he deems necessary.

Source: SL 1982, ch 184, § 3.



§ 23A-28A-5 Failure of victim to bring civil action--Action by governmental entity for costs ofprosecution and imprisonment.

23A-28A-5. Failure of victim to bring civil action--Action by governmental entity for costs of prosecution and imprisonment. If a victim or legal representative of any victim of crimes committed by such convicted person fails to bring a civil action after four years from the date of legal publication, any governmental entity incurring the cost of prosecuting and convicting the accused, or incurring the cost of the convicted person's imprisonment has one year in which to bring a civil action in a court of competent jurisdiction and recover money judgment for damages against such person or his representatives, to be paid or satisfied from the escrow account.

Source: SL 1982, ch 184, § 4.



§ 23A-28A-6 Reimbursement of governmental entities for costs of prosecution and imprisonment--Crediting of proceeds.

23A-28A-6. Reimbursement of governmental entities for costs of prosecution and imprisonment--Crediting of proceeds. Moneys or personal property obtained by governmental entities pursuant to this chapter shall be reimbursement for actual costs of prosecution and imprisonment and shall be reimbursed to the agency account from which funds were originally expended.

Source: SL 1982, ch 184, § 13.



§ 23A-28A-7 Acquittal of accused person--Payment of escrowed moneys.

23A-28A-7. Acquittal of accused person--Payment of escrowed moneys. Upon dismissal of charges or acquittal of any accused person the attorney general shall immediately pay over or satisfy to such accused person the moneys or other property in the escrow account established on behalf of such accused person.

Source: SL 1982, ch 184, § 5.



§ 23A-28A-8 No actions brought against escrowed moneys--Payment to convicted person.

23A-28A-8. No actions brought against escrowed moneys--Payment to convicted person. Upon a showing by any convicted person that five years have lapsed from the establishment of such escrow account and further that no actions are pending against such convicted person pursuant to this chapter, the attorney general shall immediately pay over or satisfy any moneys or other property in the escrow account to such person or his legal representatives.

Source: SL 1982, ch 184, § 6.



§ 23A-28A-9 Person not guilty as result of mental illness deemed convicted person.

23A-28A-9. Person not guilty as result of mental illness deemed convicted person. For purposes of this chapter, a person determined to be not guilty as a result of the defense of mental illness or defect pursuant to chapter 23A-10 of the criminal procedure laws shall be deemed to be a convicted person.

Source: SL 1982, ch 184, § 7.



§ 23A-28A-10 Person unfit for trial as result of mental illness--Action by attorney general to determinedisposition of escrow account.

23A-28A-10. Person unfit for trial as result of mental illness--Action by attorney general to determine disposition of escrow account. If it is found pursuant to chapter 23A-10A, that a person accused of a crime is unfit to proceed as a result of mental illness or defect because such person lacks the capacity to understand the proceedings against him or to assist in his own defense, the attorney general shall bring an action under the civil procedure laws and rules of this state to determine the disposition of the escrow account.

Source: SL 1982, ch 184, § 8.



§ 23A-28A-11 Commencement of five-year period for bringing action.

23A-28A-11. Commencement of five-year period for bringing action. Notwithstanding any inconsistent provision of the civil procedure laws and rules with respect to the timely bringing of an action, the five-year period provided for in this chapter does not begin to run until an escrow account has been established.

Source: SL 1982, ch 184, § 9.



§ 23A-28A-12 Charges and costs of attorney general deducted from escrow account.

23A-28A-12. Charges and costs of attorney general deducted from escrow account. Notwithstanding the foregoing provisions of this chapter, the attorney general may deduct from the escrow account, a sum equal to the service charges for the account and the actual costs of publication incurred by the attorney general prior to any other distribution of moneys or other property.

Source: SL 1982, ch 184, § 10.



§ 23A-28A-13 Legal representation of accused or convicted person--Use of escrowed moneys.

23A-28A-13. Legal representation of accused or convicted person--Use of escrowed moneys. Notwithstanding the foregoing provisions of this chapter, the attorney general shall transfer proceeds from an escrow account to any person accused or convicted of a crime upon the order of a court of competent jurisdiction after a showing by such person that the proceeds shall be used for the exclusive purpose of retaining legal representation at any stage of the proceedings against such person, including the appeals process, after first making adequate provisions to protect the victims of the crime pursuant to § 23A-28A-4.

Source: SL 1982, ch 184, § 11.



§ 23A-28A-14 Acts by accused or convicted person to defeat purpose of chapter void.

23A-28A-14. Acts by accused or convicted person to defeat purpose of chapter void. Any action taken by any person accused or convicted of a crime, whether by way of execution of a power of attorney, creation of corporate entities or otherwise, to defeat the purpose of this chapter is void as against the public policy of this state.

Source: SL 1982, ch 184, § 12.






Chapter 28B - Crime Victims' Compensation Program

§ 23A-28B-1 Definition of terms.

23A-28B-1. Definition of terms. Terms used in this chapter mean:

(1) "Claimant," any person entitled to apply for compensation pursuant to this chapter;

(2) "Commission," the South Dakota Crime Victims' Compensation Commission as established by § 23A-28B-3;

(3) "Crime," conduct that occurs or is attempted in this state, including that arising from domestic violence and acts of terrorism, as defined in 18 USC § 2331 as of January 1, 1997, which conduct results in personal injury or death and is punishable as a felony or misdemeanor, or would be so punishable except that the person engaging in the conduct lacked the capacity to commit the crime under the laws of this state. However, the term does not include conduct arising out of the ownership, maintenance, or use of a motor vehicle, boat, or aircraft unless the conduct was intended to cause or did recklessly cause personal injury or death or unless the conduct constitutes a violation of § 32-23-1, 22-16-41, or 22-18-36;

(4) "Department," Department of Social Services;

(5) "Dependent," any spouse, parent, grandparent, stepparent, child, stepchild, adopted child, grandchild, brother, sister, half brother, half sister, or parent of the spouse of a deceased victim who was wholly or partially dependent upon the victim's income at the time of the victim's death, including any child of the victim born after the victim's death;

(6) "Economic loss," medical and hospital expenses, loss of earnings, loss of future earnings, funeral and burial expenses, homicide scene cleanup expenses, limited personal property losses, mileage, security devices, and loss of economic benefits or support to dependents, including home maintenance and child care expenses;

(7) "Fund," the crime victims' compensation fund established by § 23A-28B-40;

(8) "Law enforcement officer," any person as defined in § 22-1-2;

(9) "Medical expense," the cost of all medical and dental services, mental health counseling, dental and prosthetic devices, eyeglasses or other corrective lenses, including services rendered in accordance with any method of healing recognized by the laws of this state or the United States;

(10) "Person," any natural person;

(11) "Personal injury," actual bodily harm or emotional distress;

(12) "Victim," any person who suffers personal injury or death as a direct result of:

(a) A crime, including a federal crime occurring in this state;

(b) A good faith effort by the person to prevent the commission of a crime; or

(c) A good faith effort by the person to apprehend a person suspected of engaging in a crime;

(13) "Homicide scene cleanup expenses," the cost of cleaning the scene of a homicide, if the scene is a residence or an automobile, including removing, or attempting to remove, from the crime scene, blood, dirt, stains, or other debris caused by the crime or the processing of the crime scene. Compensation may be paid for services provided by persons who are not members of the immediate family of the victim, including the victim's spouse, parents, siblings and children, or persons who were not living with the victim at the time of the crime;

(14) "Personal Property losses," the replacement value of property, including clothing and bedding, used for evidentiary purposes;

(15) "Security devices," the cost to repair or install locks, door eyeholes, security lights, or other similar security and safety measures necessary to ensure the safety of the victim.
Source: SL 1991, ch 201, § 1; SL 1993, ch 183, § 2; SL 1994, ch 180, § 1; SL 1997, ch 144, § 1; SL 1997, ch 145, § 1; SL 2001, ch 122, §§ 1, 2.



§ 23A-28B-2 Rights of resident victim of out-of-state crime.

23A-28B-2. Rights of resident victim of out-of-state crime. If a resident of South Dakota is a victim of a crime as defined in § 23A-28B-1, but the crime occurred outside the boundaries of this state, the resident has the same rights under the provisions of this chapter as if the crime had occurred within this state upon a showing that the state, territory, country, or political subdivision of a country in which the crime occurred does not have a crime victims' compensation law which covers the injury or death suffered by the resident.

Source: SL 1991, ch 201, § 2.



§ 23A-28B-3 Crime Victims' Compensation Commission--Apportionment of members.

23A-28B-3. Crime Victims' Compensation Commission--Apportionment of members. There is created the South Dakota Crime Victims' Compensation Commission, which shall consist of five residents of the state, three of whom shall be appointed by the Governor as follows:

(1) One member shall be a law enforcement officer with a minimum of five years' experience in a law enforcement agency which has among its primary duties the investigation of violent crimes;

(2) One member shall be a physician or a person who, in the opinion of the Governor, has experience or knowledge in the processing and evaluation of medical claims; and

(3) One member shall be a person with experience in providing victim assistance services, either through employment with a governmental agency which provides such services or as an officer, employee, or volunteer of a nonprofit, charitable crime victims' organization established pursuant to the laws of this state.

One member of the commission shall be appointed by the Chief Justice of the state Supreme Court. One member of the commission shall be appointed by the attorney general.

Source: SL 1991, ch 201, § 3; SL 2011, ch 74, § 6.



§ 23A-28B-4 Duties of commission.

23A-28B-4. Duties of commission. The commission shall:

(1) Hear and determine claims for compensation as provided in § 23A-28B-32;

(2) Promulgate rules, pursuant to chapter 1-26, governing conduct of hearings before the commission;

(3) Assist the department in publicizing the availability of and procedures for obtaining compensation pursuant to the provisions of this chapter; and

(4) Assist the department in developing, implementing, and evaluating effective crime victim compensation policies and procedures.
Source: SL 1991, ch 201, § 4; SL 1998, ch 150, § 1.



§ 23A-28B-5 Membership of commission--Terms of office--Vacancies.

23A-28B-5. Membership of commission--Terms of office--Vacancies. The term of office of any member of the commission is three years or until the member's successor is appointed and qualified. However, initial appointments shall be as follows: one member shall be appointed by the Governor for one year, one member shall be appointed by the Governor for two years, one member shall be appointed by the Governor for three years, one member shall be appointed by the Chief Justice of the Supreme Court for two years, and one member shall be appointed by the attorney general for three years.

Any vacancy arising from other than natural expiration of a term shall be filled for the remainder of the unexpired term only. Such appointee shall meet the qualifications prescribed by law for the vacated position. Any appointment to the commission becomes effective on the thirty-first day of October, unless an appointment is for an unexpired term. The appointee's term shall expire on October thirtieth in the third year of appointment. Any member may be removed by the Governor for cause. If any member is removed by the Governor for cause, the officer who appointed the member shall appoint the replacement. A chair of the commission shall be chosen annually from the membership of the commission by a majority of the members.

Source: SL 1991, ch 201, § 5; SL 2004, ch 167, § 1; SL 2012, ch 16, § 10.



§ 23A-28B-6 Administration of commission.

23A-28B-6. Administration of commission. The commission shall be administered under the direction and supervision of the department and the secretary thereof, but shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative, and special budgetary functions (as defined in § 1-32-1) otherwise vested in it and shall exercise those functions independently of the secretary of the department.

Source: SL 1991, ch 201, § 6.



§ 23A-28B-7 Commission meetings--Quorum.

23A-28B-7. Commission meetings--Quorum. The commission shall meet as necessary to carry out its functions pursuant to the provisions of this chapter. A meeting may be called by the chairman or upon the request of any three members of the commission. Any meeting shall be held at a place and time fixed by the chairman. A majority of the duly appointed members of the commission constitutes a quorum to transact its business.

Source: SL 1991, ch 201, § 7.



§ 23A-28B-8 Compensation and expenses for commission members.

23A-28B-8. Compensation and expenses for commission members. Each member of the commission shall be paid mileage at the same rate as allowed for state employees and shall receive per diem compensation and allowable expense reimbursement in an amount set pursuant to § 4-7-10.4 for time spent attending commission meetings. However, no per diem may be paid to any commission member who is a state employee. The per diem shall be paid on vouchers verified and approved by the secretary of the department.

Source: SL 1991, ch 201, § 8.



§ 23A-28B-9 Preponderance of evidence required for receipt of compensation.

23A-28B-9. Preponderance of evidence required for receipt of compensation. The department or commission, as applicable, shall award victims' compensation as authorized by the provisions of this chapter if it finds by a preponderance of the evidence that the requirements for compensation have been met.

Source: SL 1991, ch 201, § 9.



§ 23A-28B-10 No right to compensation--Availability of funds.

23A-28B-10. No right to compensation--Availability of funds. The provisions of this chapter do not create a right to receive victims' compensation. Such compensation is only payable to the extent that funds for such purpose are available within the crime victims' compensation fund.

Source: SL 1991, ch 201, § 10.



§ 23A-28B-11 Application for compensation.

23A-28B-11. Application for compensation. An application for compensation shall be on a form prescribed by the department which sets forth:

(1) The victim's name and address, the claimant's name and address, and the relationship of the claimant to the victim;

(2) If the victim is deceased, the name and address of each dependent of the victim and the extent to which each is dependent;

(3) The date and the nature of the crime underlying the claim;

(4) The law enforcement agency or officer to whom the crime was reported and the date of the report;

(5) The nature and extent of the injuries sustained by the victim, the name and address of any person who gave medical treatment to the victim, and the name and address of any hospital where the victim received medical treatment;

(6) The total amount of economic loss that the victim, a dependent, or the claimant sustained as a result of the crime;

(7) The amount of benefits or advantages that the victim, a dependent, or other claimant has received or may be entitled to receive from any collateral source for economic loss resulting from the crime, including the name of each collateral source;

(8) Whether the claimant is a spouse, parent, child, brother or sister of the offender, or an accomplice of the offender who committed the crime;

(9) A release authorizing the department to obtain any report, document, or other information relating to the claim; and

(10) Any additional information which the department deems necessary.
Source: SL 1991, ch 201, § 11; SL 1997, ch 145, § 2; SL 2002, ch 120, § 1.



§ 23A-28B-12 Furnishing application forms.

23A-28B-12. Furnishing application forms. The department shall furnish law enforcement agencies with victims' compensation application forms. A law enforcement agency investigating a crime shall provide forms to any person who may be eligible to file a claim pursuant to this chapter.

Source: SL 1991, ch 201, § 12.



§ 23A-28B-13 Documentation required with application--Notice of rejection.

23A-28B-13. Documentation required with application--Notice of rejection. The department may require that documentation substantiating the facts stated in an application for compensation be submitted with the application. If the department determines that an application does not contain the required information or that the facts stated in the application have not been substantiated, it shall notify the applicant in writing of the specific additional documentation required and that the applicant has thirty days from the date of the notice in which to furnish such information to the department. The department shall reject the application of a claimant who fails to file the requested information within the time specified unless the applicant requests, and the department grants, an extension of time in which to furnish such information.

Source: SL 1991, ch 201, § 13.



§ 23A-28B-14 Amended application--Additional material.

23A-28B-14. Amended application--Additional material. A claimant may file an amended application or additional substantiating materials to correct inadvertent errors or omissions at any time before the department or the commission disposes of the original application. Any additional material filed pursuant to this section shall be considered to have been filed at the same time as the original application.

Source: SL 1991, ch 201, § 14.



§ 23A-28B-15 Application for compensation on behalf of minor or incompetent.

23A-28B-15. Application for compensation on behalf of minor or incompetent. An application for compensation may be made on a minor's behalf by the minor's parent, guardian, or conservator. An application by a protected person may be made on the protected person's behalf by the person's guardian or conservator.

Source: SL 1991, ch 201, § 15; SL 1993, ch 213, § 109; SL 2004, ch 167, § 2.



§ 23A-28B-16 State and local agencies to provide information to Department of Social Services.

23A-28B-16. State and local agencies to provide information to Department of Social Services. Upon request by the department, any state or local agency, including a law enforcement agency, shall complete and return to the department a certification form to provide any information requested by the department to help decide whether a person is eligible to receive an award of compensation under this chapter. If requested by the department, an agency shall also make available all reports, files and other appropriate information to assist the department in making an eligibility decision.

Source: SL 1991, ch 201, § 16.



§ 23A-28B-17 Subpoenas authorized for investigation of eligibility.

23A-28B-17. Subpoenas authorized for investigation of eligibility. The department or commission may issue subpoenas for persons or documents as provided by § 15-6-45 for any investigation or hearing conducted pursuant to this chapter. Failure to comply with a subpoena issued pursuant to this chapter is punishable as contempt in court as provided by chapter 21-34.

Source: SL 1991, ch 201, § 17.



§ 23A-28B-18 Circumstances permitting compensation.

23A-28B-18. Circumstances permitting compensation. The department may order payment of compensation:

(1) For the benefit of the injured person;

(2) In the event of personal injury to or death of the victim, to any person responsible for maintenance of the victim who has suffered pecuniary loss or incurred expenses as a result of such injury or death; and

(3) In the event of death of the victim, for the benefit of one or more dependents of the victim. If two or more such dependents are entitled to an award of compensation, the award shall be apportioned by the department among the dependents in a manner which the department determines to be fair and equitable.
Source: SL 1991, ch 201, § 18.



§ 23A-28B-19 Compensation for economic losses due to personal injury or death.

23A-28B-19. Compensation for economic losses due to personal injury or death. The department or commission, as applicable, may order payment of victims' compensation in accordance with the provisions of this chapter for reasonable economic losses incurred as a direct result of personal injury to or death of a victim, including any economic loss as defined in § 23A-28B-1.

Source: SL 1991, ch 201, § 19.



§ 23A-28B-20 Calculating compensation--Standard.

23A-28B-20. Calculating compensation--Standard. For the purpose of calculating compensation to be awarded pursuant to this chapter, the department shall establish uniform standards for compensation under this chapter, taking into consideration the rates and amounts of compensation payable for injuries and for death under the laws of this state and the United States and availability of funds under this chapter. Standards for compensation shall be established by rules promulgated by the department pursuant to chapter 1-26. Loss of earnings, loss of future earnings, and loss of support shall be determined on the basis of the victim's average monthly earnings for the six months immediately preceding the date of injury, or the monthly minimum wage as of the date of the crime underlying the claim, whichever is less. The monthly minimum wage shall be based upon the federal hourly minimum wage in effect as of the date of the crime multiplied by 173.2 hours per month.

Source: SL 1991, ch 201, § 20; SL 1997, ch 145, § 3.



§ 23A-28B-21 Limit of compensation.

23A-28B-21. Limit of compensation. Compensation granted to any claimant suffering economic loss as the result of injury to or death of any one victim may not exceed fifteen thousand dollars.

Source: SL 1991, ch 201, § 21; SL 1999, ch 125, § 1.



§ 23A-28B-22 Compensation reduced by amount of collateral payment.

23A-28B-22. Compensation reduced by amount of collateral payment. Any award of victims' compensation made pursuant to this chapter shall be reduced by the amount of any payment received, or to be received, by the victim from any collateral source as a result of the conduct giving rise to the application for compensation. For purposes of this section, the term, collateral source, means a source of income or other benefits or advantages for economic loss which is otherwise compensable under the provisions of this chapter and which the victim or claimant has received, or which is readily available from:

(1) The offender or any third party who is liable for the offender's conduct;

(2) The government of the United States or any agency thereof, a state or any of its political subdivisions, or an instrumentality of two or more states, unless the law providing for such benefits mandates that they be excess or secondary to benefits available under this chapter;

(3) Social security, medicare, and medicaid;

(4) Temporary nonoccupational disability insurance;

(5) Workers compensation;

(6) Any wage continuation program of an employer;

(7) Any proceeds of a contract of insurance payable to the victim for economic loss sustained as a result of the crime; or

(8) Any contract providing prepaid hospital or other health care services or benefits for disability.
Source: SL 1991, ch 201, § 22.



§ 23A-28B-23 Conviction of person for criminal conduct not required for award of compensation.

23A-28B-23. Conviction of person for criminal conduct not required for award of compensation. An award of compensation may be made without regard to whether any person is prosecuted or convicted for the criminal conduct that is the basis of the award. Proof of conviction of a person whose conduct gives rise to a claim is conclusive evidence that the crime was committed, unless an application for rehearing, an appeal of the conviction or a petition for certiorari is pending, or a rehearing or new trial has been ordered. The department may suspend proceedings under this chapter for any period it deems appropriate on the grounds that a prosecution for the conduct giving rise to a claim has been commenced or is imminent.

Source: SL 1991, ch 201, § 23.



§ 23A-28B-24 Payment of compensation--Lump sum--Exception for protracted disability--Awardnot subject to process.

23A-28B-24. Payment of compensation--Lump sum--Exception for protracted disability--Award not subject to process. An award of victims' compensation under this chapter shall be paid in a lump sum. However, in a case involving death or protracted disability, an award may be paid in periodic payments. The department may pay any portion of an award directly to the provider of any service which is the basis for that portion of the award. An award is not subject to execution, attachment, garnishment, or other process. However, an award for compensation toward a related expense is not exempt from a claim by a creditor to the extent that the creditor provided products, services, or accommodations, the costs of which are recognized and included in the award.

Source: SL 1991, ch 201, § 24.



§ 23A-28B-25 Circumstances not permitting award of compensation.

23A-28B-25. Circumstances not permitting award of compensation. No claim for compensation may be awarded:

(1) Unless an application for compensation is filed with the department within one year after the date of the personal injury or death and the personal injury or death was the result of a crime which had been reported to a law enforcement officer or agency within five days of its occurrence or, if the crime could not reasonably have been reported within such period, within five days of the date when a report could reasonably have been made. The department may waive the one year application requirement for good cause shown;

(2) If the victim:

(a) Engaged in conduct which substantially contributed to the infliction of the victim's injury or death or engaged in conduct which the victim should reasonably have foreseen could lead to the injury or death. However, this subsection does not apply to any victim defined in subsections 23A-28B-1(12)(b) and (c);

(b) Committed or otherwise participated in a crime which caused or contributed to the victim's injury or death;

(c) Fails or refuses to cooperate fully with any appropriate law enforcement officer or agency or with the department in the administration of this chapter. If a claimant other than a victim fails or refuses to cooperate pursuant to this subsection, no compensation may be awarded to that claimant; or

(3) To any claimant, if the award would unjustly benefit an offender or an accomplice.
Source: SL 1991, ch 201, § 25.



§ 23A-28B-26 Relative or household member of offender eligible for compensation.

23A-28B-26. Relative or household member of offender eligible for compensation. No victim or dependent may be denied compensation solely because he is a relative of the offender or was living with the offender as a family or household member at the time of the personal injury or death.

Source: SL 1991, ch 201, § 26.



§ 23A-28B-27 Emergency award of compensation--Amount--Excess amount repaid.

23A-28B-27. Emergency award of compensation--Amount--Excess amount repaid. If the department concludes that an award of compensation is likely and that undue hardship will result to a claimant if an immediate award is not made, the department may grant an emergency award of compensation. The amount of such emergency award shall be based upon the claimant's immediate and verifiable needs as a result of loss of income or support, upon emergency medical treatment expenses or upon funeral and burial expenses. The amount of an emergency award may not exceed one thousand dollars. Any emergency award granted pursuant to this section shall be deducted from any final compensation award made to the claimant. Any excess of the amount of any emergency award over the amount of the final award, or the full amount of any emergency award if no final award is made, shall be repaid by the claimant to the department for reimbursement to the fund.

Source: SL 1991, ch 201, § 27.



§ 23A-28B-28 Department recommendation or order upon review and investigation of application--Notice.

23A-28B-28. Department recommendation or order upon review and investigation of application--Notice. The department shall receive, review, and investigate, any application for victims' compensation which has been properly filed. Following such review and investigation the department shall issue an order pursuant to § 23A-28B-31. The department shall file any such order with the commission and shall serve notice of such by mailing a copy to the claimant.

Source: SL 1991, ch 201, § 28; SL 1998, ch 150, § 2.



§ 23A-28B-29 Repealed.

23A-28B-29. Repealed by SL 1998, ch 150, § 3



§ 23A-28B-30 Fees and mileage allowance for witness in compensation hearing.

23A-28B-30. Fees and mileage allowance for witness in compensation hearing. Fees and mileage for attendance as a witness in a compensation hearing before the commission shall be identical to those allowed in circuit court.

Source: SL 1991, ch 201, § 30.



§ 23A-28B-31 Order entered on all claims submitted under chapter--Content.

23A-28B-31. Order entered on all claims submitted under chapter--Content. For all claims submitted under the provisions of this chapter, the department shall enter an order which shall include:

(1) Findings of fact;

(2) The amount of compensation, if any, payable under the provisions of this chapter;

(3) The name of any person to whom such compensation is payable;

(4) A notice that the claimant may request commission review of the order in accordance with § 23A-28B-32; and

(5) Any other information which the department deems necessary.
Source: SL 1991, ch 201, § 31; SL 1998, ch 150, § 4; SL 2004, ch 167, § 3.



§ 23A-28B-32 Request for review of department order--Hearing.

23A-28B-32. Request for review of department order--Hearing. If a claimant disagrees with an order entered by the department, the claimant, within fifteen days from the date of service of the order, may request a review of the claim by the commission. A request for review shall be in writing in a form prescribed by the commission. Upon receipt of a request for review, the commission shall treat the department order as a recommendation by the department and shall hold a hearing to decide the claim. The hearing shall be held upon at least thirty days notice to the claimant and any other interested persons. The commission shall consider the order of the department and any objections to the order by the claimant. In addition, the commission may subpoena persons or documents, administer oaths or affirmations, and receive any additional relevant evidence which the commission deems necessary to decide the compensability of the claim. Based upon evidence presented at the hearing, the commission may adopt, modify, or reject the order of the department. A record of all proceedings at the hearing shall be kept. Any hearing held pursuant to this section may not be deemed a contested case hearing and the provisions of §§ 1-26-16 to 1-26-37, inclusive, governing contested cases and appeals therefrom do not apply. However, the commission shall adopt procedural rules pursuant to chapter 1-26 governing hearings held pursuant to this section. If no request for review is received within fifteen days, the department order shall become final with no further action by the commission and compensation shall be paid in accordance therewith.

Source: SL 1991, ch 201, § 32; SL 1998, ch 150, § 5.



§ 23A-28B-32.1 Department permitted to amend commission order.

23A-28B-32.1. Department permitted to amend commission order. Upon request of the claimant and subject to the limitations set forth in this chapter, including any rules promulgated pursuant to § 23A-28B-20, the department may amend an order entered by the commission pursuant to § 23A-28B-32. However, such amendments may not exceed five percent of the total amount authorized by the commission. The department may not award compensation for the claim if the commission denied compensation.

Source: SL 1998, ch 150, § 6.



§ 23A-28B-33 Promulgation of rules for administration of chapter.

23A-28B-33. Promulgation of rules for administration of chapter. The department may promulgate rules, pursuant to chapter 1-26, relating to administration of this chapter, which rules may include:

(1) Procedures for investigating a claim to determine whether compensation eligibility requirements have been satisfied;

(2) Procedures for verifying claimed losses or expenses;

(3) Standards for compensation, as provided in § 23A-28B-20;

(4) Standards to insure that payment of an award will not unjustly benefit an offender or an accomplice; and

(5) Procedures to be utilized to decide requests for emergency awards.
Source: SL 1991, ch 201, § 33.



§ 23A-28B-34 Department subrogated to claimant's cause of action--Action against party liable forclaimant's injury.

23A-28B-34. Department subrogated to claimant's cause of action--Action against party liable for claimant's injury. If an award of compensation has been paid pursuant to this chapter, the department is subrogated to the cause of action of a claimant against the person responsible for the injury or death and the department may bring an action against such person in the amount of the damages sustained by the claimant. The department is also subrogated to the cause of action of the claimant against one or more third parties liable for the acts of the person responsible for such injury or death. If the department brings an action pursuant to this section and the judgment is greater than the amount of compensation paid to the claimant plus the costs incurred by the department in pursuing such action, the balance of the judgment shall be paid to the claimant.

In addition to the authority of the department to bring an action under this section, the claimant may bring an action to recover damages. In any such action, the department holds subrogation rights and the claimant shall join the department as a party to such action.

If any judgment or verdict pursuant to an action under this section indicates separate awards for economic loss and noneconomic loss, payments on such judgment or verdict shall be allocated between the losses in proportion to the amounts indicated. In any such action, the judge, upon timely motion, shall direct the jury to return a special verdict, which verdict shall indicate separately the awards for noneconomic loss, punitive damages, and economic loss.

Source: SL 1991, ch 201, § 34.



§ 23A-28B-35 Fraudulent claim prohibited--Violation as misdemeanor or felony.

23A-28B-35. Fraudulent claim prohibited--Violation as misdemeanor or felony. No person may submit a fraudulent application or claim for a victims' compensation award, may intentionally make or cause to be made any false statement or representation of a material fact in a claim, or may intentionally conceal or fail to disclose information affecting the amount of or the initial or continued right to any such claim or award when reasonably requested to provide such information by the department or the commission.

Any person who violates the provisions of this section is guilty of a Class 1 misdemeanor if the application or claim is in an amount of one thousand dollars or less. Any person who violates the provisions of this section is guilty of a Class 4 felony if the application or claim is in an amount exceeding one thousand dollars.

Any person who violates the provisions of this section forfeits any benefit received under this chapter and shall reimburse the state for any such payments received or paid to or on behalf of that person.

The state has a civil cause of action for relief against any person who violates this section in the amount of damages which the state has sustained as a result of such violation and, in addition, for punitive damages in an amount not more than double the amount of damages which the state has sustained, together with interest, plus the cost of such suit.

Source: SL 1991, ch 201, § 35; SL 2006, ch 130, § 6.



§ 23A-28B-36 Confidentiality of records and reports.

23A-28B-36. Confidentiality of records and reports. Any record or report obtained by the department or commission, the confidentiality of which is protected by any law or administrative rule, shall remain confidential.

Source: SL 1991, ch 201, § 36.



§ 23A-28B-37 Application hearing open to public--Exceptions.

23A-28B-37. Application hearing open to public--Exceptions. Any hearing held on an application is open to the public. The record of such hearing is a public record, unless the commission determines that a closed hearing is necessary because:

(1) The alleged offender has not been brought to trial and a public hearing would adversely affect the alleged offender's apprehension or trial;

(2) The victim or alleged offender is a minor;

(3) A public hearing would cause trauma for the victim; or

(4) A public hearing would frustrate rather than further the interests of justice.
Source: SL 1991, ch 201, § 37; SL 2004, ch 167, § 4.



§ 23A-28B-38 Privileged communications.

23A-28B-38. Privileged communications. No privilege exists, except that privilege arising from the attorney-client relationship, with regard to communications or records relevant to an issue regarding the physical, mental, or emotional condition of a claimant or victim in a proceeding under this chapter if such condition is an element.

Source: SL 1991, ch 201, § 38.



§ 23A-28B-39 Assistant attorney general to advise department and commission--Litigationassistance.

23A-28B-39. Assistant attorney general to advise department and commission--Litigation assistance. The attorney general shall appoint an assistant attorney general to act as legal advisor to the department and to the commission toward administration of this chapter. Upon request by the department or commission, such assistant attorney general shall represent the department or commission in litigation in which the department or commission is a party or has an interest.

Source: SL 1991, ch 201, § 39.



§ 23A-28B-40 Crime victims' compensation fund created.

23A-28B-40. Crime victims' compensation fund created. There is established within the state treasury the crime victims' compensation fund, into which shall be deposited surcharges collected pursuant to § 23A-28B-42, deductions from prison industries revenues or inmate wages pursuant to subdivision 24-7-3(1), contributions, grants, payments ordered by the court, interest received on moneys in the fund, and all other fees and moneys collected for the purposes of this chapter. This fund shall be used for the purposes of paying compensation awards and administering the crime victims' compensation program as provided for in this chapter.

Source: SL 1991, ch 201, § 40; SL 1993, ch 183, § 1.



§ 23A-28B-41 Payments from fund--Warrants--Vouchers.

23A-28B-41. Payments from fund--Warrants--Vouchers. Expenditures authorized by this chapter from the crime victims' compensation fund shall be paid on warrants drawn by the state auditor on vouchers approved by the secretary of the department.

Source: SL 1991, ch 201, § 41.



§ 23A-28B-42 Compensation surcharge for certain crimes--Waiver.

23A-28B-42. Compensation surcharge for certain crimes--Waiver. In any criminal action for a violation of state law or county or municipal ordinance, in addition to any other liquidated cost, penalty, assessment, surcharge, or fine provided by law, there shall be levied a crime victims' compensation surcharge on each Class 2 misdemeanor, Class 1 misdemeanor, or felony conviction of two dollars and fifty cents.

However, the surcharge imposed by this section does not apply to violations relating to parking of vehicles. In a case of clear financial hardship when a fine is suspended in whole or in part, the surcharge provided for in this section may be waived.

Source: SL 1991, ch 201, § 42.



§ 23A-28B-43 Collection of compensation surcharge--Disbursement.

23A-28B-43. Collection of compensation surcharge--Disbursement. The clerk of courts of each county shall collect any surcharge levied under § 23A-28B-42 and shall transmit such collected surcharges within thirty days to the state treasurer who shall place such money received in the crime victims' compensation fund. For administration of surcharge collection, the Unified Judicial System shall receive three percent of the surcharge funds collected, to be deposited in the court automation fund. The department shall receive twenty-seven percent of surcharge funds collected for costs associated with administering claims and for providing administrative services to the commission. Such expenditures authorized from the fund shall be paid on warrants drawn by the state auditor on vouchers approved by the secretary of the department.

Source: SL 1991, ch 201, § 43.



§ 23A-28B-44 Consideration of application postponed.

23A-28B-44. Consideration of application postponed. No application for compensation may be considered by the department or commission until July 1, 1992. No award of compensation may be made for a crime that occurs prior to July 1, 1992.

Source: SL 1991, ch 201, § 44.






Chapter 28C - Crime Victims' Act

§ 23A-28C-1 Rights of crime victim.

23A-28C-1. Rights of crime victim. Consistent with § 23A-28C-4, victims of the crime, including victims of driving under the influence vehicle accidents, have the following rights:

(1) To be notified of scheduled bail hearings and release from custody, to be notified by the prosecutor's office when the case is received and to whom the case is assigned, and to be notified in advance of the date of preliminary hearing and trial;

(2) To be informed of what the charges mean and the elements necessary for conviction;

(3) To testify at scheduled bail or bond hearings regarding any evidence indicating whether the offender represents a danger to the victim or the community if released;

(4) To be protected from intimidation by the defendant, including enforcement of orders of protection;

(5) To offer written input into whether plea bargaining or sentencing bargaining agreements should be entered into;

(6) To be present during all scheduled phases of the trial or hearings, except where otherwise ordered by the judge hearing the case or by contrary policy of the presiding circuit judge;

(7) To be prepared as a witness, including information about basic rules of evidence, cross-examination, objections, and hearsay;

(8) To provide to the court a written or oral victim impact statement prior to sentencing regarding the financial and emotional impact of the crime on the victim and his or her family as well as recommendations for restitution and sentencing and § 23A-28-8 notwithstanding, the right to appear at any hearing during which a change in the plan of restitution is to be considered;

(9) To receive restitution, whether the convicted criminal is probated or incarcerated, unless the court or parole board provides to the victim on the record specific reasons for choosing not to require it;

(10) To provide written input at parole and clemency hearings or with respect to clemency by the Governor, should those options be considered;

(11) In a case in which the death penalty may be authorized, to provide to the court or to the jury, as appropriate, testimony about the victim and the impact of the crime on the victim's family;

(12) To be notified of the defendant's release from custody, which notice includes:

(a) Notice of the defendant's escape from custody and return to custody following escape;

(b) Notice of any other release from custody, including placement in an intensive supervision program or other alternative disposition, and any associated conditions of release;

(c) Notice of parole; and

(d) Notice of pending release of an inmate due to expiration of sentence;

(13) To be notified of the victim's right to request testing for infection by blood-borne pathogens pursuant to § 23A-35B-2;

(14) To be provided a copy of any report of law enforcement that is related to the crime, at the discretion of the state's attorney, or upon motion and order of the court. However, no victim may be given the criminal history of any defendant or any witness; and

(15) To be notified of a petition by the sex offender for removal from the sex offender registry and to provide written input with respect to the removal request.
Source: SL 1991, ch 202, § 1; SL 1992, ch 173, § 1; SL 1995, ch 137, § 1; SL 1996, ch 156; SL 1997, ch 143, § 4; SL 2003, ch 136, § 1; SL 2005, ch 120, § 426; SL 2012, ch 138, § 2.



§ 23A-28C-2 Notice of rights--Victim's response--Duty of Department of Corrections--Confidentiality.

23A-28C-2. Notice of rights--Victim's response--Duty of Department of Corrections--Confidentiality. At the commencement of a criminal proceeding subject to the terms of this chapter, the prosecutor, by first class mail, shall advise the victim of the rights set forth in this chapter. In order to take advantage of such rights, the victim shall advise the prosecutor of the desire to participate. A victim may choose to participate only in certain enumerated phases of the proceedings. A victim wishing to participate shall advise the prosecutor or the Department of Corrections of the place where notifications required under this chapter are to be made, and of any changes in the place of notification. A prosecutor receiving notification of a victim's wish to participate shall keep record of that notification and most recent place of notification through the time of the defendant's final discharge from the criminal justice system. If the defendant is sentenced to the state prison system, the prosecutor shall forward the information to the Department of Corrections and the Department of Corrections shall keep record of the request for notification and the most recent place of notification until the defendant's final discharge from prison and parole. The request for notification and the place of notification is confidential and may not be disclosed to the defendant.

Source: SL 1991, ch 202, § 2; SL 1995, ch 137, § 2; SL 1999, ch 126, § 4.



§ 23A-28C-3 Violation of chapter--Complaint--No relief from conviction.

23A-28C-3. Violation of chapter--Complaint--No relief from conviction. No cause of action exists against any person for a failure to comply with the terms of this chapter. If a victim as defined in § 23A-28C-4 alleges in writing that a violation of this chapter has occurred and files the same with the court having jurisdiction over the criminal matter, the court, in its discretion, may determine whether additional hearings or orders are necessary to ensure compliance with the chapter. A violation of any right set forth in § 23A-28C-1 does not constitute grounds for an appeal from conviction by a defendant or for any other relief from such conviction.

Source: SL 1991, ch 202, § 3.



§ 23A-28C-4 Victim defined.

23A-28C-4. Victim defined. For the purposes of this chapter, the term, victim, means any person being the direct subject of an alleged act, which would constitute a crime of violence as defined by subdivision 22-1-2(9), simple assault between family or household members as defined in subdivision 25-10-1(2), stalking as defined in chapter 22-19A, a violation of chapter 22-22, or a driving under the influence vehicle accident, under the laws of South Dakota or the laws of the United States. If the victim does not survive such act or is unable to comment, the term, victim, means the members of the immediate family of the primary victim.

Source: SL 1991, ch 202, § 4; SL 1994, ch 181; SL 1999, ch 127, § 1.



§ 23A-28C-5 Notice of escape, release, parole, return to custody, or revocation of parole of personconvicted of crime.

23A-28C-5. Notice of escape, release, parole, return to custody, or revocation of parole of person convicted of crime. Any institution under the control of the Department of Corrections or the Department of Human Services or the Department of Social Services, or any jail or other facility where a person is incarcerated due to the commission of a crime, shall provide notice, as soon as possible, if any of the following occur:

(1) Upon the person's escape from custody and return to custody following escape;

(2) Of any release from custody, including placement in an intensive supervision program or other alternative disposition, such notice to include associated conditions of release;

(3) Upon the granting of parole or revocation of parole;

(4) Prior to the defendant's release from custody due to expiration of sentence; and

(5) Of any removal from an intensive supervision program or other alternative disposition.
Source: SL 1995, ch 137, § 3; SL 1999, ch 126, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011.



§ 23A-28C-6 Notice to be provided by Department of Corrections or Department of SocialServices.

23A-28C-6. Notice to be provided by Department of Corrections or Department of Social Services. Notice as required in § 23A-28C-5 shall be provided directly to the victim by the Department of Corrections if the defendant is incarcerated in an institution under the control of the Department of Corrections. If the defendant is incarcerated in an institution under the control of the Department of Social Services, or in any jail or in other facility due to the commission of a crime, notice as required in § 23A-28C-5 shall be provided to the state's attorney in the county where the person was convicted of that crime.

Source: SL 1999, ch 126, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 23A-28C-7 Victim or witness assistant--Appointment and compensation.

23A-28C-7. Victim or witness assistant--Appointment and compensation. The board of county commissioners may appoint, with the concurrence of the state's attorney or county sheriff, a victim or witness assistant to assist victims of crime if authorized by the board of county commissioners by resolution entered upon its minutes. The board of county commissioners shall set the compensation for the victim or witness assistant.

Source: SL 1986, ch 192, § 1; SDCL § 22-1-10; SL 2005, ch 120, § 366.



§ 23A-28C-8 Victim or witness assistant--Duties.

23A-28C-8. Victim or witness assistant--Duties. The victim or witness assistant shall:

(1) Advise the victim about the legal proceedings in which the victim will be involved;

(2) Advise the victim concerning any required appearance at any proceeding and if the proceeding is continued or postponed;

(3) Assist the state's attorney, court services officer, and the victim to determine the amount of monetary damages suffered by the victim and advise the victim about restitution;

(4) Advise, if the victim is less than sixteen years of age and the victim of certain crimes, the victim and one of the victim's immediate family that the preliminary hearing or deposition testimony of the victim may be videotaped pursuant to § 23A-12-9;

(5) Advise the victim or one of the victim's immediate family if the defendant is released from custody and the defendant's bail conditions.

The victim or witness assistant may accompany the victim in any criminal proceeding.

Source: SL 1986, ch 192, § 3; SDCL § 22-1-11; SL 2005, ch 120, §§ 364, 366.



§ 23A-28C-9 Notification of immediate family.

23A-28C-9. Notification of immediate family. No person, other than in the performance of official duties, may disclose the identity and biographical information concerning a victim of a crime of violence or of a violation of § 22-22-7 until reasonable efforts have been made to notify one of the immediate family.

Source: SL 1986, ch 178; SDCL § 22-1-12; SL 2005, ch 120, §§ 365, 366.



§ 23A-28C-10 Statewide automated victim information and notification system.

23A-28C-10. (Section effective July 1, 2014) Statewide automated victim information and notification system. The Office of the Attorney General shall oversee the establishment of a statewide automated victim information and notification (SAVIN) system within the criminal justice system and shall serve as the coordinating agency for the development, implementation and maintenance of any such system. All agencies within the state shall cooperate with the Office of the Attorney General in order to establish the SAVIN system, undergo any required training, and report into the system as required. The Office of the Attorney General shall establish guidelines by rules promulgated pursuant to chapter 1-26 and in accordance with the provisions of § 23A-28C-2, to ensure any victim is properly notified of the SAVIN system and advised as to how the victim may gain access.

Source: SL 2013, ch 101, § 76, eff. July 1, 2014.






Chapter 29 - (Rule 33) New Trial

§ 23A-29-1 Time for motion for new trial--Rulings thereon--Extension of time.

23A-29-1. Time for motion for new trial--Rulings thereon--Extension of time. A motion for new trial may be made under the same conditions specified and in the same manner as provided by § 15-6-59(b), except that said motion shall be served and filed not later than ten days after filing of the judgment.

Source: SDC 1939 & Supp 1960, §§ 34.4003, 34.4004; SDCL, §§ 23-50-3, 23-50-4; SL 1978, ch 178, § 377; SL 1987, ch 411 (Supreme Court Rule 86-37); SL 1988, ch 433 (Supreme Court Rule 87-14).



§ 23A-29-2 Effect of grant of new trial--Evidence received.

23A-29-2. Effect of grant of new trial--Evidence received. The granting of a new trial places the parties in the same position as if no trial had been had. All evidence must be produced anew, and the former verdict cannot be used or referred to, either in evidence or in argument.

Source: SDC 1939 & Supp 1960, § 34.4001; SDCL, § 23-50-12; SL 1978, ch 178, § 380.






Chapter 30 - (Rule 34) Arrest Of Judgment

§ 23A-30-1 (Rule 34) Grounds for arrest of judgment--Time for motion.

23A-30-1. (Rule 34) Grounds for arrest of judgment--Time for motion. A court shall arrest judgment if an indictment or information does not charge an offense or if the court does not have jurisdiction of the offense charged. Any party may move to arrest judgment, but such motion must be made within ten days after the verdict or finding of guilty or after a plea of guilty or nolo contendere, or within such further time as the court may fix during the ten-day period.

Source: Supreme Court Rule 409, 1939; SDC 1939 & Supp 1960, § 34.3677; SDCL, § 23-47-1; SL 1978, ch 178, § 381.



§ 23A-30-2 Effect of arrest of judgment.

23A-30-2. Effect of arrest of judgment. The effect of allowing a motion in arrest of judgment is to place the defendant in the same situation in which he was before the indictment or information was filed.

Source: Supreme Court Rule 409, 1939; SDC 1939 & Supp 1960, § 34.3677; SDCL, § 23-47-2; SL 1978, ch 178, § 382.



§ 23A-30-3 Recommitment or admission to bail after arrest of judgment--Discharge if evidenceinsufficient.

23A-30-3. Recommitment or admission to bail after arrest of judgment--Discharge if evidence insufficient. If from the evidence introduced at a trial there is probable cause to believe a defendant is guilty, and a new indictment or information can be framed upon which he may be convicted, a court may order him to be recommitted to the officer of the proper county or admitted to bail anew to answer the new indictment or information. If there is probable cause to believe him guilty of another offense, he must be committed or held thereon. If no evidence appears sufficient to charge him with any offense, he must, if in custody, be discharged or, if admitted to bail, have his bail exonerated.

Source: SDC 1939 & Supp 1960, § 34.3678; SDCL, § 23-47-4; SL 1978, ch 178, § 383.






Chapter 31 - Correction Of Proceedings

§ 23A-31-1 (Rule 35) Correction or reduction of sentence--Time permitted--Post-convictionremedies unimpaired.

23A-31-1. (Rule 35) Correction or reduction of sentence--Time permitted--Post-conviction remedies unimpaired. A court may correct an illegal sentence at any time and may correct a sentence imposed in an illegal manner within the time provided in this section for the reduction of sentence. A court may reduce a sentence:

(1) Within two years after the sentence is imposed;

(2) Within one hundred twenty days after receipt by the court of a remittitur issued upon affirmance of the judgment or dismissal of the appeal; or

(3) Within one hundred twenty days after entry of any order or judgment of the Supreme Court denying review of, or having the effect of upholding, a judgment of conviction;
whichever is later. A court may also reduce a sentence upon revocation of probation or suspension of sentence as provided by law. The remedies provided by this section are not a substitute for nor do they affect any remedies incident to post-conviction proceedings.

Source: SL 1978, ch 178, § 384; SL 2005, ch 127, § 2.



§ 23A-31-2 (Rule 36) Correction of clerical mistakes.

23A-31-2. (Rule 36) Correction of clerical mistakes. Clerical mistakes in judgments, orders, or other parts of a record and errors in a record arising from oversight or omission may be corrected by a court at any time and after such notice, if any, as the court orders.

Source: SL 1978, ch 178, § 385.



§ 23A-31-3 Reduction of sentence for substantial assistance in investigating or prosecutinganother.

23A-31-3. Reduction of sentence for substantial assistance in investigating or prosecuting another. Upon the motion of the prosecuting attorney, the court may reduce a sentence if the defendant has provided substantial assistance in investigating or prosecuting another person.

Whenever granting a sentence reduction pursuant to this section, the court is not prohibited from reducing the sentence to a level below the minimum sentence provided in statute.

Source: SL 2009, ch 125, § 1.






Chapter 32 - Appeals To Supreme Court

§ 23A-32-1 Transcript prepared when necessary to protect defendant's rights.

23A-32-1. Transcript prepared when necessary to protect defendant's rights. In any criminal action or proceeding in which the court deems it essential to the protection of the substantial rights of the defendant, it shall order such transcript and copies of the shorthand reporter's notes of the evidence and proceedings upon the trial as may be necessary properly to present a motion in arrest of judgment, an application for a new trial or to perfect an appeal to the Supreme Court to be furnished to defendant's counsel at the county's expense.

Source: SDC 1939 & Supp 1960, § 34.3903; SDCL, § 23-46-3; SL 1978, ch 178, § 401.



§ 23A-32-2 Defendant's right to appeal.

23A-32-2. Defendant's right to appeal. An appeal to the Supreme Court may be taken by the defendant from final judgment of conviction.

Source: SDC 1939 & Supp 1960, § 34.4101; SDCL, § 23-51-1; SL 1978, ch 178, § 398.



§ 23A-32-3 Reproduction of brief for indigent defendant--Form and contents.

23A-32-3. Reproduction of brief for indigent defendant--Form and contents. In any case provided for in § 23A-40-6, brought before the Supreme Court upon appeal, the brief shall be reproduced as specified in subdivision 15-26A-68(2). In such case, the defendant must file with the clerk of the Supreme Court, the original and fourteen copies of the brief, which brief in all other respects, except that the original may be typewritten, shall conform to the provisions of chapter 15-26A as to the form and contents of the briefs.

Source: Supreme Court Rule 415, 1939; SDC 1939 & Supp 1960, §§ 34.1902, 34.4110; SDCL, §§ 23-51-8, 23-51-9; Supreme Court Rule No. 1, 1972; SL 1978, ch 178, §§ 399, 400; SL 1988, ch 434 (Supreme Court Rule 87-15); SL 1989, ch 30, § 54.



§ 23A-32-4 Appeal by prosecution from judgment setting aside verdict, dismissal, arrest ofjudgment, new trial, or deviation from mandatory sentence.

23A-32-4. Appeal by prosecution from judgment setting aside verdict, dismissal, arrest of judgment, new trial, or deviation from mandatory sentence. An appeal by a prosecuting attorney in a criminal case may be taken to the Supreme Court, as a matter of right, from a judgment, or order of a circuit court setting aside a verdict and entering judgment of acquittal, sustaining a motion to dismiss an indictment or information on statutory grounds or otherwise, or granting a motion for arrest of judgment or a motion for a new trial, or an order finding mitigating circumstances to exist in deviating from the mandatory sentencing provisions of § 22-42-2. However, any appeal does not bar or preclude another prosecution of the defendant for the same offense, unless the dismissal is affirmed by the Supreme Court.

Source: SDC 1939 & Supp 1960, § 34.4101; SDCL § 23-51-2; SL 1978, ch 178, § 402; SL 1979, ch 159, § 23; SL 1989, ch 201, § 3; SL 2013, ch 112, § 1.



§ 23A-32-5 Appeal by prosecution from suppression evidence or dismissal of complaint--Timefor taking appeal--Appeal as from intermediate order.

23A-32-5. Appeal by prosecution from suppression evidence or dismissal of complaint--Time for taking appeal--Appeal as from intermediate order. An appeal by a prosecuting attorney may be taken to the Supreme Court from:

(1) An order of a circuit court or a magistrate suppressing or excluding evidence or requiring the return of seized property in a criminal proceeding;

(2) An order of a circuit court or a magistrate sustaining a motion to dismiss a complaint on statutory grounds or otherwise.

An appeal under this section may not be taken after a defendant has been put in jeopardy and is not a matter of right but of sound judicial discretion. Appeals from such orders shall be taken in the same manner as intermediate appeals in subdivision § 15-26A-3(6). No appeal taken under this section shall delay any trial unless a stay be granted in the discretion of the Supreme Court.

Source: SL 1978, ch 178, § 403; SL 1979, ch 159, § 24.



§ 23A-32-6 Time for appeal by prosecution.

23A-32-6. Time for appeal by prosecution. An appeal under § 23A-32-4 or 23A-32-5 must be taken within ten days after written notice of entry of the judgment or order.

Source: SL 1978, ch 178, § 404; SL 1979, ch 159, § 25.



§ 23A-32-7 Release on bail pending appeal by prosecution.

23A-32-7. Release on bail pending appeal by prosecution. Pending the prosecution and determination of an appeal authorized by § 23A-32-4 or 23A-32-5, a defendant may be released in accordance with chapter 23A-43.

Source: SL 1978, ch 178, § 405.



§ 23A-32-8 Reserved.

23A-32-8. Reserved



§ 23A-32-9 Scope of review by Supreme Court.

23A-32-9. Scope of review by Supreme Court. On an appeal from a judgment the Supreme Court may review any order, ruling, or determination of the trial court, involving the merits and necessarily affecting the judgment and appearing upon the record including an order denying a new trial, and whether any such order, ruling, or determination is made before or after judgment. When the appeal is from an order subject to appeal, the Supreme Court may review all matters appearing on the record relevant to the question of whether the order appealed from is erroneous.

Source: SDC 1939 & Supp 1960, § 34.4109; SDCL, §§ 23-51-16, 23-51-19; SL 1978, ch 178, § 387.



§ 23A-32-10 New trial motion not required to preserve grounds for appeal.

23A-32-10. New trial motion not required to preserve grounds for appeal. Such of the matters specified in § 23A-29-1 as may have been timely presented to the trial court by motion for judgment of acquittal, or other apt motion, offer, or objection may be reviewed on appeal from the judgment without necessity for an application for a new trial.

Source: SDC 1939 & Supp 1960, §§ 34.4007, 34.4109; SDCL, §§ 23-51-3, 23-51-18; SL 1978, ch 178, § 388.



§ 23A-32-11 Scope of review when denial of new trial assigned as error.

23A-32-11. Scope of review when denial of new trial assigned as error. When an order denying a new trial is assigned as error, the Supreme Court may on such assignment, review all matters properly and timely presented to the trial court by the application for new trial.

Source: SDC 1939 & Supp 1960, § 34.4109; SDCL, § 23-51-17; SL 1978, ch 178, § 389.



§ 23A-32-12 Discretionary appeal from intermediate order before trial--Procedure.

23A-32-12. Discretionary appeal from intermediate order before trial--Procedure. As to any intermediate order made before trial, as to which an appeal is not allowed as a matter of right, either the state or the defendant may be permitted to appeal to the Supreme Court, not as a matter of right, but of sound judicial discretion, such appeal to be allowed by the Supreme Court only when the court considers that the ends of justice will be served by the determination of the questions involved without awaiting the final determination of the action. The procedure as to the taking of such appeal, petition for allowance thereof, and allowance thereof, shall be as set forth in §§ 15-26A-13 to 15-26A-17, inclusive, so far as the same are applicable.

Source: SDC 1939 & Supp 1960, § 34.4103; SDCL, § 23-51-5; SL 1978, ch 178, § 390; SL 1980, ch 26, § 22.



§ 23A-32-13 Constitutional issue first raised on appeal.

23A-32-13. Constitutional issue first raised on appeal. The issue of the constitutionality of any statute under which the defendant has been convicted may be raised on appeal regardless of whether it was first raised in any lower court.

Source: SL 1971, ch 160; SDCL Supp, § 23-51-7.1; SL 1978, ch 178, § 391.



§ 23A-32-14 Provisions as to civil appeals applicable unless otherwise provided.

23A-32-14. Provisions as to civil appeals applicable unless otherwise provided. Except as otherwise expressly provided in this chapter, all provisions of Title 15 with reference to settlement of the record, certification, and transmission thereof to the clerk of the Supreme Court, laying the foundation for appellate review of alleged errors, preparing, serving, and filing of briefs, and presentation and argument of the appeal, shall apply to appeals under this title except to the extent that such provisions by their context are clearly inapplicable.

Source: SDC 1939 & Supp 1960, § 34.4105; SDCL, § 23-51-7; SL 1978, ch 178, § 392.



§ 23A-32-15 Time of taking appeal.

23A-32-15. Time of taking appeal. Except as provided in § 23A-32-4, 23A-32-5, or 23A-32-6, any appeal other than from a judgment must be taken within thirty days after written notice of the filing of the order shall have been given to the party appealing. An appeal from the judgment must be taken within thirty days after the judgment is signed, attested, and filed.

The running of the time for filing a notice of appeal is terminated by a timely motion filed in the circuit court pursuant to § 23A-29-1, and the full time for appeal fixed by this section commences to run and is to be computed from the attestation and filing of an order made pursuant to such motion or if the circuit court fails to take action on such motion or fails to enter an order extending the time for taking action on such motion within the time prescribed, then the date shall be computed from the date on which the time for action by the circuit court expires.

Source: SDC 1939, § 34.4104; SL 1943, ch 130; SL 1945, ch 148; SL 1961, ch 187; SDCL, § 23-51-6; SL 1976, ch 149, § 1; SL 1978, ch 178, § 393; SL 1987, ch 412 (Supreme Court Rule 86-38).



§ 23A-32-16 Notice of appeal--Service on adverse parties--Perfection of appeal--Fee not requiredof indigent defendant.

23A-32-16. Notice of appeal--Service on adverse parties--Perfection of appeal--Fee not required of indigent defendant. Appeal to the Supreme Court shall be taken by a written notice of appeal, signed by the appellant or his attorney, specifying the order or judgment, or both, appealed from and whether the appeal is taken from the whole or a part thereof, and if from a part only, specifying the part appealed from. Notice of such appeal, when by the defendant shall be served upon the attorney general and upon the prosecuting attorney of the county where the judgment was entered and, when by the state, upon the defendant or his attorney. The appeal shall be deemed perfected by filing the notice with the clerk together with proof of service thereof, and by depositing the appeal fee for the clerk of the Supreme Court, as in civil cases, except that when the appeal is by the state, no such fee shall be required. Whenever an appeal is taken by an indigent, assigned counsel pursuant to § 23A-40-6, no filing fee need be paid and no undertaking need be furnished to perfect such appeal.

Source: SDC 1939 & Supp 1960, § 34.4102; SDCL, § 23-51-4; SL 1978, ch 178, § 394; SL 1980, ch 26, § 23.



§ 23A-32-17 Service of notice of appeal and papers on attorney general--Control of case byattorney general.

23A-32-17. Service of notice of appeal and papers on attorney general--Control of case by attorney general. When an appeal is taken, the notice of appeal and all briefs, papers, and notices, either in the Supreme Court or trial court, shall be served on the attorney general as well as the prosecuting attorney, but after the appeal is perfected the attorney general shall otherwise control the case in behalf of the state, and thereafter no stipulation shall be valid unless made in writing with the attorney general and filed with the clerk of the Supreme Court within ten days after the date thereof.

Source: SDC 1939 & Supp 1960, § 34.4111; SDCL, § 23-51-10; SL 1978, ch 178, § 395; SL 1980, ch 26, § 24.



§ 23A-32-18 Remand to trial court for new trial motion.

23A-32-18. Remand to trial court for new trial motion. The Supreme Court, after an appeal has been perfected, may, under the conditions specified and in the same manner as provided by § 15-30-1, remand the record to the trial court for the purpose of entertaining a motion for new trial.

Source: SDC 1939 & Supp 1960, § 34.4112; SDCL, § 23-51-15; SL 1978, ch 178, § 396.



§ 23A-32-19 Disposition of case directed by Supreme Court.

23A-32-19. Disposition of case directed by Supreme Court. The Supreme Court by its judgment may reverse, affirm, or modify the judgment or order appealed from, and may direct a new trial, or when the appeal is from a judgment and the defendant assigns as error a ruling of the court denying a motion for a judgment of acquittal and the court determines that such motion should have been granted, the court may order that such judgment of acquittal be entered.

Source: SDC 1939 & Supp 1960, § 34.4109; SDCL, § 23-51-20; SL 1978, ch 178, § 397.



§ 23A-32-20 Time for appeal by personal representative of deceased defendant's estate.

23A-32-20. Time for appeal by personal representative of deceased defendant's estate. The personal representative of a deceased defendant's estate, if substituted as a party pursuant to chapter 23A-27, may commence an appeal on behalf of the defendant subject to the time limits of § 23A-32-15.

Source: SL 2008, ch 116, § 3.



§ 23A-32-21 Continuation by personal representative of pending appeal--Substitution--Timelimits.

23A-32-21. Continuation by personal representative of pending appeal--Substitution--Time limits. The personal representative of a deceased defendant, if substituted as a party, may continue a pending appeal on behalf of the deceased defendant to the extent that the claim is not extinguished by the death. The personal representative of the defendant's estate may make a motion for substitution, together with a notice of hearing, and shall serve the same on the prosecuting attorney and the attorney general within sixty days of the defendant's death. The court may dismiss any appeal of a deceased defendant in which a motion for substitution, together with notice of hearing and proof of service has not been filed with the clerk of the Supreme Court within sixty days of the defendant's death.

Source: SL 2008, ch 116, § 4.






Chapter 33 - Relief Pending Appeal

§ 23A-33-1 Stay of execution by trial court on notice of intent to appeal.

23A-33-1. Stay of execution by trial court on notice of intent to appeal. After a judgment of conviction has been rendered but before execution of the sentence thereon, a trial court may in its discretion, if the defendant states that he desires to appeal, stay execution of the sentence for a period not to exceed thirty days.

Source: SL 1907, ch 120, § 3; SL 1915, ch 146, § 3; SL 1917, ch 200, § 1; RC 1919, § 5036; SDC 1939 & Supp 1960, § 34.4106; SDCL, § 23-51-11; SL 1978, ch 178, § 406.



§ 23A-33-2 (Rule 38(a)(2)) Stay of imprisonment on appeal--Transfer of prisoner tofacilitate preparation of appeal.

23A-33-2. (Rule 38(a)(2)) Stay of imprisonment on appeal--Transfer of prisoner to facilitate preparation of appeal. A sentence of imprisonment shall be stayed if an appeal is taken and the defendant is admitted to bail. If the defendant is not admitted to bail, the trial court upon request of the defendant, may order that the defendant be retained at, or transferred to, a place of confinement near the place of trial or some other convenient place, for a period reasonably necessary to permit the defendant to assist in the preparation of his appeal to the Supreme Court.

Source: SL 1978, ch 178, § 407.



§ 23A-33-3 Stay of further proceedings on appeal from order before judgment.

23A-33-3. Stay of further proceedings on appeal from order before judgment. An appeal from an order made before final judgment shall stay further proceedings only by order of the trial court or by order of the Supreme Court. A trial court, however, shall have no power to stay further proceedings on an appeal provided for by § 23A-32-5 or 23A-32-12.

Source: SDC 1939 & Supp 1960, § 34.4106; SDCL, § 23-51-12; SL 1978, ch 178, § 408.



§ 23A-33-4 (Rule 38(a)(3)) Stay of fine pending appeal--Security required of defendant.

23A-33-4. (Rule 38(a)(3)) Stay of fine pending appeal--Security required of defendant. A sentence to pay a fine or a fine and costs, if an appeal is taken, may be stayed by a trial court or by the Supreme Court upon such terms as the court deems proper. A court may require a defendant pending appeal to deposit the whole or any part of his fine and costs with the clerk of the trial court, to give bond for the payment thereof, or to submit to an examination of assets, and it may make any appropriate order to restrain the defendant from dissipating his assets.

Source: SL 1978, ch 178, § 409.



§ 23A-33-5 (Rule 38(a)(4)) Stay of order for probation.

23A-33-5. (Rule 38(a)(4)) Stay of order for probation. An order placing a defendant on probation may be stayed if an appeal is taken. If not stayed, the court shall specify when the term of probation shall commence. If an order is stayed the court shall fix the terms of the stay.

Source: SL 1978, ch 178, § 410.



§ 23A-33-6 Bail pending appeal.

23A-33-6. Bail pending appeal. Admission to bail shall be as provided in chapter 23A-43.

Source: SL 1978, ch 178, § 411.



§ 23A-33-7 to 23A-33-9. (Rules 38(b), 38(c), 39)) Reserved.

23A-33-7 to 23A-33-9. (Rules 38(b), 38(c), 39)) Reserved






Chapter 34 - Post-Conviction Proceedings [Repealed]

CHAPTER 23A-34

POST-CONVICTION PROCEEDINGS [REPEALED]

[Repealed by SL 1983, ch 169, § 15]



Chapter 35 - (Rule 41) Search And Seizure

§ 23A-35-1 Definition of search warrant.

23A-35-1. Definition of search warrant. A search warrant is a written order, issued in the name of the state, signed by a committing magistrate, directed to a law enforcement officer, commanding him to search for designated personal property and to bring it to the magistrate.

Source: SDC 1939 & Supp 1960, § 34.1101; SDCL, § 23-15-1; SL 1978, ch 178, § 438.



§ 23A-35-2 (Rule 41(a)) Magistrate issuing warrant--Officer requesting.

23A-35-2. (Rule 41(a)) Magistrate issuing warrant--Officer requesting. A search warrant authorized by this chapter may be issued by a committing magistrate in the county where the property sought is located, on the request of a law enforcement officer or prosecuting attorney.

Source: SL 1978, ch 178, § 439.



§ 23A-35-3 (Rule 41(b)) Property for which warrant may be issued.

23A-35-3. (Rule 41(b)) Property for which warrant may be issued. A warrant may be issued under this chapter to search for and seize any:

(1) Property that constitutes evidence of the commission of a criminal offense;

(2) Contraband, the fruits of crime, or things otherwise criminally possessed; or

(3) Property designed or intended for use in, or which is or has been used as the means of, committing a criminal offense.
Source: SDC 1939 & Supp 1960, § 34.1103 (1) to (3); SDCL, §§ 23-15-3 to 23-15-5; SL 1978, ch 178, § 440.



§ 23A-35-4 (Rule 41(c)(1)) Affidavits furnishing probable cause for warrant--Examination ofwitnesses by magistrate--Record of proceedings--Contents of warrant.

23A-35-4. (Rule 41(c)(1)) Affidavits furnishing probable cause for warrant--Examination of witnesses by magistrate--Record of proceedings--Contents of warrant. A warrant shall be issued only on evidence set forth in an affidavit or affidavits presented to a committing magistrate, which establishes the grounds for issuing the warrant. If the committing magistrate is satisfied that grounds for the application exist or that there is probable cause to believe that they exist, he shall issue a warrant identifying the property to be seized and naming or describing the person or place to be searched. The finding of probable cause may be based upon hearsay evidence in whole or in part. Before ruling on a request for a warrant the committing magistrate may require the affiant to appear personally and may examine under oath the affiant and any witnesses he may produce. Such proceeding shall be taken down by a court reporter, stenographer, or recording equipment and made part of the affidavit. The warrant shall be directed to a law enforcement officer. It shall command the officer to search, within a specified period of time not to exceed ten days, the person or place named for the property specified. The warrant shall be served in the daytime, unless the committing magistrate, by appropriate provision in the warrant, and for reasonable cause shown, authorizes its execution at night. It shall designate a committing magistrate to whom it shall be returned.

Source: SDC 1939 & Supp 1960, §§ 34.1102, 34.1105, 34.1106, 34.1108; SDCL, §§ 23-15-2, 23-15-9, 23-15-12, 23-15-16; SL 1970, ch 229, § 11 (c) (1); SDCL Supp, § 39-17-124; SL 1972, ch 146, § 1; SDCL, § 34-20B-65; SL 1978, ch 178, § 441.



§ 23A-35-4.1 Filing of affidavit--Sealing of affidavit.

23A-35-4.1. Filing of affidavit--Sealing of affidavit. If not filed earlier, any affidavit in support of a search warrant shall be filed with the court when the warrant and inventory are returned. Upon filing the warrant and supporting documents, the law enforcement officer may apply by separate affidavit to the court to seal the supporting affidavit from public inspection or disclosure. The court, for reasonable cause shown, may order the contents of the affidavit sealed from public inspection or disclosure but may not prohibit disclosure that a supporting affidavit was filed, the contents of the warrant, the return of the warrant, nor the inventory. The court may order that the supporting affidavit be sealed until the investigation is terminated or an indictment or information is filed. In cases of alleged rape, incest, or sexual contact, if the victim is a minor, the court may limit access to an affidavit pursuant to § 23A-6-22.1. However, a court order sealing a supporting affidavit may not affect the right of any defendant to discover the contents of the affidavit under chapter 23A-13.

Source: SL 1987, ch 180; SL 2011, ch 124, § 2.



§ 23A-35-4.2 Facsimile transmission of affidavit in support of search warrant--Issue of searchwarrant--Proof of magistrate's signature.

23A-35-4.2. Facsimile transmission of affidavit in support of search warrant--Issue of search warrant--Proof of magistrate's signature. A committing magistrate may, by means of facsimile transmission, receive an affidavit in support of the issuance of a search warrant and may issue a search warrant by the same method. All applicable procedural and statutory requirements for the issuance of a warrant shall be met. For all procedural and statutory purposes, the facsimile shall have the same force and effect as the original. The original documents shall be filed with the court within five business days.

The officer executing the warrant shall receive proof that the committing magistrate has signed the warrant before the warrant is executed. Proof that the committing magistrate has signed the warrant may consist of receipt of the facsimile of the warrant.

Source: SL 1991, ch 452 (Supreme Court Rule 91-18).



§ 23A-35-4.3 Search warrant for installation, use, and maintenance of tracking devices.

23A-35-4.3. Search warrant for installation, use, and maintenance of tracking devices. (a) Tracking Device Defined. As used in this section the term tracking device means an electronic or mechanical device which permits the tracking of the movement of a person or object.

(b) Contents. A search warrant for a tracking device may be issued by any magistrate authorized in § 23A-35-2 for the installation, use, and maintenance of a tracking device. There must be probable cause to search and seize property as set forth in this chapter and that such installation and use of this device will lead to the discovery of evidence under § 23A-35-3. The tracking-device warrant must identify the person or property to be tracked, designate the magistrate to whom it must be returned, and specify a reasonable length of time that the device may be used. The time may not exceed 45 days from the date the warrant was issued. The court may, for good cause, grant one or more extensions for a reasonable period not to exceed 45 days each. The warrant must command the officer to complete any installation authorized by the warrant within a specified time no longer than 10 days.

(c) Scope. Any tracking-device warrant issued under this section may authorize the use of the tracking device within the jurisdiction of the magistrate, and outside that jurisdiction if the tracking device is installed within the magistrate's jurisdiction. The executing officer must perform any installation authorized by the warrant during the daytime, unless the magistrate for good cause expressly authorizes installation at another time.

(d) Return. The tracking-device warrant must command the executing officer to return the warrant to the magistrate designated in the warrant. The officer executing a tracking-device warrant must enter on it the exact time and date the device was installed and the period during which it was used.

(e) Service. Within 10 days after the use of the tracking-device has ended, the officer executing a tracking-device warrant must serve a copy of the warrant on the person who was tracked or whose property was tracked. Service may be accomplished by delivering a copy to the person who, or whose property, was tracked; or by leaving a copy at the person's residence or usual place of abode with an individual of suitable age and discretion who resides at that location and by mailing a copy to the person's last known address. Upon request of the state, the judge may delay notice for reasons set forth in subsection (f).

(f) Sealing of Contents of Warrant. With respect to the issuance of any warrant under this section, a judge may, upon a showing of good cause, seal the contents of a warrant and supporting documents until the termination of an investigation, an indictment or information is filed, or as otherwise ordered by the court for purpose of preventing

(1) endangerment of life or physical safety of an individual;

(2) flight from prosecution;

(3) destruction of or tampering with evidence;

(4) intimidation of potential witnesses; or

(5) if failure to seal would otherwise seriously jeopardize an investigation or unduly delay a trial.
Source: SL 2013, ch 265 (Supreme Court Rule 13-04), eff. Feb. 14, 2013.



§ 23A-35-5 (Rule 41(c)(2)) Oral testimony as basis for warrant--Transcription, certification andfiling with court.

23A-35-5. (Rule 41(c)(2)) Oral testimony as basis for warrant--Transcription, certification and filing with court. When circumstances make it reasonable to do so in the absence of a written affidavit, a search warrant may be issued upon sworn oral testimony of a person who is not in the physical presence of a committing magistrate if the committing magistrate is satisfied that probable cause exists for the issuance of the warrant. The sworn oral testimony may be communicated to the magistrate by telephone or other appropriate means and shall be recorded and transcribed. After transcription the statement must be certified by the magistrate and filed with the court. This statement shall be deemed to be an affidavit for purposes of § 23A-35-4.

Source: SL 1978, ch 178, § 442.



§ 23A-35-6 (Rule 41(c)(2)(A)) Grounds for warrant on oral testimony--Verbatim contents ofwarrant--Signature of duplicate by requesting officer--Preparation of original bymagistrate.

23A-35-6. (Rule 41(c)(2)(A)) Grounds for warrant on oral testimony--Verbatim contents of warrant--Signature of duplicate by requesting officer--Preparation of original by magistrate. The grounds for issuance and the contents of a warrant issued pursuant to § 23A-35-5 shall be the same as are required by § 23A-35-4. Prior to approval of a warrant issued pursuant to § 23A-35-5, the committing magistrate shall require the law enforcement officer or the prosecuting attorney who is requesting the warrant to read to him verbatim the contents of the warrant. The magistrate may direct that specific modifications be made in the warrant. Upon approval, the magistrate shall direct the law enforcement officer or the prosecuting attorney who is requesting the warrant to sign the magistrate's name on the warrant. This warrant shall be called a duplicate original warrant and is a warrant for purposes of this chapter. In such cases, the magistrate shall have an original warrant made. The magistrate shall enter the exact time of issuance of the duplicate original warrant on the face of the original warrant.

Source: SL 1978, ch 178, § 443.



§ 23A-35-7 (Rule 41(c)(2)(B)) Return of warrant issued on oral testimony--Signature by personestablishing grounds for issuance.

23A-35-7. (Rule 41(c)(2)(B)) Return of warrant issued on oral testimony--Signature by person establishing grounds for issuance. The return of a duplicate original warrant and its original warrant shall be in conformity with §§ 23A-35-8 to 23A-35-10, inclusive. Upon the return, the magistrate shall require the person who gave the sworn oral testimony establishing the grounds for issuance of the warrant, to sign a copy of it.

Source: SL 1978, ch 178, § 444.



§ 23A-35-8 Breaking in to execute warrant after refusal of admittance--Liberation of personexecuting warrant.

23A-35-8. Breaking in to execute warrant after refusal of admittance--Liberation of person executing warrant. The officer executing a search warrant may break open any building, structure, or container or anything therein to execute the warrant if, after giving notice of his authority and purpose, he is refused admittance. An officer executing a search warrant may break open any building, structure, or container or anything therein for the purpose of liberating a person who, having entered to aid him in the execution of a warrant, is detained therein, or when necessary for his own liberation.

Source: SDC 1939 & Supp 1960, § 34.1107; SDCL, §§ 23-15-14, 23-15-15; SL 1978, ch 178, § 445.



§ 23A-35-9 Grounds for no-knock warrant--Powers of officer executing.

23A-35-9. Grounds for no-knock warrant--Powers of officer executing. If a committing magistrate who has been asked to issue a search warrant is satisfied that there is probable cause to believe that if notice were given prior to its execution, the property sought in the case may be easily and quickly destroyed or disposed of, or that danger to the life or limb of the officer or another may result, he may include in the warrant a direction that the officer executing it is not required to give the notice required by § 23A-35-8. In such case, the officer who executes the warrant may, without notice of his authority and purpose, enter any structure, portion of a structure or vehicle, or anything therein, by whatever means, including breaking therein.

Source: SL 1970, ch 229, § 11 (c) (2); SDCL Supp, § 39-17-125; SDCL, § 34-20B-66; SL 1978, ch 178, § 446.



§ 23A-35-10 (Rule 41(d)) Receipt and copy of warrant given to person from whom property taken--Inventory filed with return of warrant--Copies of inventory.

23A-35-10. (Rule 41(d)) Receipt and copy of warrant given to person from whom property taken--Inventory filed with return of warrant--Copies of inventory. An officer taking property under a warrant shall give to the person from whom or from whose premises the property was taken, a copy of the warrant and a receipt for the property taken or shall leave the copy and receipt at the place from which the property was taken. The return shall be made promptly and shall be accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the applicant for the warrant and the person from whose possession or premises the property was taken, if they are present, or in the presence of at least one credible person other than the applicant for the warrant or the person from whose possession or premises the property was taken, and shall be signed under oath by the officer. The committing magistrate shall upon request deliver a copy of the inventory to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

Source: SDC 1939 & Supp 1960, § 34.1109; SDCL, § 23-15-18; SL 1978, ch 178, § 447.



§ 23A-35-11 (Rule 41(e)) Motion in circuit court for return of property illegally seized--Restoration of property--Treatment as motion to suppress evidence.

23A-35-11. (Rule 41(e)) Motion in circuit court for return of property illegally seized--Restoration of property--Treatment as motion to suppress evidence. A person aggrieved by an unlawful search and seizure may move the circuit court for the county in which the property was seized for the return of the property on the ground that he is entitled to lawful possession of the property which was illegally seized. The court shall receive evidence on any issue of fact necessary to the decision of the motion. If the motion is granted the property shall be restored and it shall not be admissible in evidence at any hearing or trial. If a motion for return of property is made or comes on for hearing in the county of the trial after an indictment or information is filed, it shall be treated also as a motion to suppress under chapter 23A-8.

Source: SL 1978, ch 178, § 448.



§ 23A-35-12 (Rule 41(f)) Motion to suppress evidence in trial court.

23A-35-12. (Rule 41(f)) Motion to suppress evidence in trial court. A motion to suppress evidence may be made in the court of the county of trial as provided in chapter 23A-8.

Source: SL 1978, ch 178, § 449.



§ 23A-35-13 (Rule 41(g)) Papers filed with clerk of court by magistrate to whom warrant returned.

23A-35-13. (Rule 41(g)) Papers filed with clerk of court by magistrate to whom warrant returned. A committing magistrate to whom a warrant is returned shall attach to the warrant a copy of the return, inventory, and all other papers in connection therewith and shall file them with the clerk of the circuit court for the county in which the property was seized.

Source: SDC 1939 & Supp 1960, § 34.1111; SDCL, § 23-15-20; SL 1978, ch 178, § 450.



§ 23A-35-14 (Rule 41(h)) Special provisions for search unimpaired--Property defined.

23A-35-14. (Rule 41(h)) Special provisions for search unimpaired--Property defined. This chapter does not modify any inconsistent provision of this code regulating search, seizure, and the issuance and execution of search warrants in circumstances for which special provision is made. The term "property" as used in this chapter includes documents, books, papers, and any other tangible objects.

Source: SL 1978, ch 178, § 451.






Chapter 35A - Interception Of Wire Or Oral Communications

§ 23A-35A-1 Definition of terms.

23A-35A-1. Definition of terms. Terms used in this chapter mean:

(1) "Aggrieved person," a person who was a party to any intercepted wire or oral communication or a person against whom the interception was directed;

(2) "Attorney general," the attorney general of the State of South Dakota;

(3) "Chapter 119 of the United States Code," Chapter 119 of Part I of Title 18, United States Code, being Public Law 90-351, the Omnibus Crime Control and Safe Streets Act of 1968;

(4) "Communications common carrier," the meaning which is given the term "common carrier" by section 153(h) of Title 47 of the United States Code;

(5) "Contents," when used with respect to any wire or oral communication, any information concerning the identity of the parties to such communication or the existence, substance, purport, or meaning of that communication;

(6) "Eavesdropping device," any electronic, mechanical, or other apparatus which is intentionally used to intercept a wire or oral communication other than:

(a) Any telephone or telegraph instrument, equipment, or facility, or any component thereof, (i) furnished to the subscriber or user by a communications common carrier in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business; or (ii) being used by a communications common carrier in the ordinary course of its business, or by an investigative or law enforcement officer in the ordinary course of duty;

(b) A hearing aid or similar device being used to correct subnormal hearing to not better than normal;

(7) "Intercept," the aural acquisition of the contents of any wire or oral communication through the use of any eavesdropping device;

(8) "Investigative or law enforcement officer," any officer of the State of South Dakota or any political subdivision thereof who is empowered by the laws of this state to conduct investigations of or to make arrests for offenses designated and enumerated in this chapter, any law enforcement officer of the United States and any attorney authorized by the laws of this state to prosecute or participate in the prosecution of offenses designated and enumerated in this chapter;

(9) "Judge," or "judge of competent jurisdiction," the judge of any circuit court of the State of South Dakota;

(10) "Oral communication," any oral communication uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectation;

(11) "Pen register," a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which the device is attached, but the term does not include any device used by a provider or customer of a wire communication service for billing, or recording as an incident to billing, for communications services provided by the provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business;

(12) "Person," any employee, or agent of the United States or any state or political subdivision thereof, and any individual, partnership, limited liability company, association, joint stock company, trust, or corporation;

(13) "State's attorney," the state's attorney of any county of the State of South Dakota;

(14) "Trap and trace device," a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire communication was transmitted; and

(15) "Wire communication," any communication made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection between the point of origin and the point of reception furnished or operated by any person engaged as a common carrier in providing or operating such facilities for the transmission of interstate or foreign communications.
Source: SL 1969, ch 158, § 1; SDCL Supp, § 23-13A-1; SL 1983, ch 187, § 1; SL 1988, ch 194, § 1; SL 1994, ch 351, § 44; SL 2006, ch 136, § 2.



§ 23A-35A-2 Offenses for which order of interception of communications may be granted.

23A-35A-2. Offenses for which order of interception of communications may be granted. Orders authorizing or approving the interception of wire or oral communications may be granted, subject to the provisions of this chapter when the interception may provide or has provided evidence of the commission of, or of any conspiracy to commit, the following offenses as otherwise defined by the laws of this state: murder; kidnapping; gambling; robbery; bribery; theft; unlawful use of a computer; unauthorized manufacturing, distribution or counterfeiting of controlled substances or marijuana; and, rape.

Source: SL 1969, ch 158, § 6; SDCL Supp, § 23-13A-3; SL 1980, ch 181, § 2; SL 1981, ch 177, § 3; SL 1984, ch 183.



§ 23A-35A-3 Authority of attorney general or state's attorney to apply for order for interception ofcommunications.

23A-35A-3. Authority of attorney general or state's attorney to apply for order for interception of communications. The attorney general or any state's attorney may apply to any circuit judge for an order authorizing or approving the interception of wire or oral communications by investigative or law enforcement officers having responsibility for the investigation of the offense for which the application is made and for the offenses designated and enumerated in § 23A-35A-2. The attorney general or the state's attorney applying may designate a deputy or assistant who may make any subsequent applications or presentations which are necessary to implement the order or comply with any of the provisions of this chapter.

Source: SL 1969, ch 158, § 4; SDCL Supp, § 23-13A-4; SL 1980, ch 181, § 3; SL 1983, ch 187, § 2.



§ 23A-35A-4 Application to intercept communications--Form and contents.

23A-35A-4. Application to intercept communications--Form and contents. An application pursuant to § 23A-35A-3 shall be made in writing and upon the oath or affirmation of the applicant. It shall include:

(1) The name and title of the applicant;

(2) A full and complete statement of the facts and circumstances relied upon by the applicant, including the supporting oath or affirmation of the investigating peace officer of any police department of the state or any political subdivision thereof, or the investigating sheriff or deputy of any county, to justify his belief that an order should be issued, including:

(a) Details as to the particular crime that has been, is being, or is about to be committed;

(b) The identity of the person, if known, committing the offense and whose communications are to be intercepted;

(c) A particular description of the type of communications sought to be intercepted;

(d) A particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted; and

(e) In the case of a telegraphic or telephonic communication, identifying the particular telephone number or telegraph line involved;

(3) A full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous;

(4) A statement of the period of time for which the interception is required to be maintained. If the nature of the investigation is such that authorization to intercept should not automatically terminate when the described type of communication has been first obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter;

(5) A full and complete statement of the facts concerning all previous applications known to the individual authorizing and making the application, made to any judge for authorization to intercept, or for approval of interceptions of, wire or oral communications involving any of the same persons, facilities, or places specified in the application, and the action taken by the judge on each such application; and

(6) Where the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results.
Source: SL 1980, ch 181, § 10.



§ 23A-35A-5 Circuit judge to authorize interception.

23A-35A-5. Circuit judge to authorize interception. Only a judge of a circuit court of the State of South Dakota is authorized to grant orders authorizing the interception of wire or oral communications.

Source: SL 1969, ch 158, § 3; SDCL Supp, § 23-13A-5; SL 1980, ch 181, § 4.



§ 23A-35A-6 Ex parte order authorizing wiretapping or eavesdropping--Probable cause requiredfor entry.

23A-35A-6. Ex parte order authorizing wiretapping or eavesdropping--Probable cause required for entry. Upon proper application, a judge may enter an ex parte order, as requested or with any appropriate modifications, authorizing wiretapping or eavesdropping if he determines on the basis of the facts submitted by the applicant that:

(1) There is probable cause to believe that an individual is committing, has committed, or is about to commit a particular crime included within § 23A-35A-2;

(2) There is probable cause to believe that particular communications concerning that offense will be obtained through such interception;

(3) Normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous; and

(4) There is probable cause to believe that the facilities from which, or the place where, the wire or oral communications are to be used, in connection with the commission of such offense, or are leased to, listed in the name of or commonly used by such person.
Source: SL 1980, ch 181, § 11.



§ 23A-35A-7 Order to specify certain particulars.

23A-35A-7. Order to specify certain particulars. Each order authorizing the interception of any wire or oral communication shall specify:

(1) The identity of the person, if known, whose communications are to be intercepted;

(2) The nature and location of the communications facilities as to which, or the place where authority to intercept is granted;

(3) A particular description of the type of communication sought to be intercepted, and a statement of the particular offense to which it relates;

(4) The identity of the agency authorized to intercept the communications, and of the person authorizing the application;

(5) The period of time during which such interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained; and

(6) That the authorization for wiretapping or eavesdropping be executed as soon as practicable; that it be conducted in such a way as to minimize interception of communications not otherwise subject to interception under this section; and that it shall terminate upon attainment of the authorized objective, or on the date specified, whichever comes first.
Source: SL 1980, ch 181, § 12.



§ 23A-35A-8 Cooperation and technical assistance required of carriers, landlords, and others--Compensation.

23A-35A-8. Cooperation and technical assistance required of carriers, landlords, and others--Compensation. Any order authorizing wiretapping or eavesdropping shall, upon the request of the applicant, direct that the common carrier, landlords, custodians, or other persons furnish the applicant forthwith all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that such carrier is according the person whose communications are to be intercepted.

Any common carrier, or other person furnishing such facilities or technical assistance shall be compensated therefor by the applicant at the prevailing rates.

Source: SL 1980, ch 181, § 18.



§ 23A-35A-9 Progress reports to issuing judge.

23A-35A-9. Progress reports to issuing judge. The order may require written reports to be made to the issuing judge at specified intervals showing the progress made toward achieving the authorized objective and the need for continued interception.

Source: SL 1980, ch 181, § 19.



§ 23A-35A-10 Lifespan of order--Extensions on application therefor--Length of extension.

23A-35A-10. Lifespan of order--Extensions on application therefor--Length of extension. No order entered under this section may authorize the interception of any wire or oral communication for any period longer than is necessary to achieve the objective of the authorization, in any event no longer than thirty days. Extensions of any order may be granted, but only upon application for an extension made in accordance with § 23A-35A-4 and the court making the findings required by § 23A-35A-6. The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted and in no event for longer than thirty days.

Source: SL 1980, ch 181, § 13.



§ 23A-35A-11 Authority for eavesdropping--Retention of orders and papers by applicant--Copy oforder retained by judge.

23A-35A-11. Authority for eavesdropping--Retention of orders and papers by applicant--Copy of order retained by judge. Any ex parte order for wiretapping and eavesdropping, together with the papers upon which the application was based, shall be delivered to and retained by the applicant during the duration of the wiretap as authority for the eavesdropping authorized therein. A true copy of such order shall at all times be retained by the judge or justice issuing the same.

Source: SL 1980, ch 181, § 14.



§ 23A-35A-12 Sealing of applications and orders--Custody--Disclosure for good cause.

23A-35A-12. Sealing of applications and orders--Custody--Disclosure for good cause. After the termination of the authorized eavesdropping, applications made and orders granted under this statute shall within ten days be returned to and sealed by the judge. Custody of the applications and orders shall be wherever the judge directs. Such applications and orders shall be disclosed only upon a showing of good cause before a judge of competent jurisdiction or as otherwise provided.

Source: SL 1980, ch 181, § 15.



§ 23A-35A-13 Recording of intercepted communications if possible--Sealing of recordings.

23A-35A-13. Recording of intercepted communications if possible--Sealing of recordings. The contents of any wire or oral communication intercepted by any means authorized by this statute shall, if possible, be recorded on tape or wire or other comparable device. The recording of the contents of any wire or oral communication under this subsection shall be done in such a way as will protect the recording from editing or alterations. Immediately upon the expiration of the period of the order or extensions thereof, such recordings shall be made available to the judge issuing such order and sealed under his directions.

Source: SL 1980, ch 181, § 16.



§ 23A-35A-14 Disclosures to interested parties--Notice given by inventory--Inspection--Postponingnotice.

23A-35A-14. Disclosures to interested parties--Notice given by inventory--Inspection--Postponing notice. Within ninety days after an application under § 23A-35A-3 is denied, or the period of an order or extensions thereof expires, the issuing or denying judge shall cause the persons named in the order or application and such other parties to intercepted communications as he may determine the interests of justice require, to be served with an inventory including notice of:

(1) The fact of the entry of the order or the application;

(2) The date of the entry and the period of authorized interception, or the denial of the application; and

(3) The fact that during the period wire or oral communications were or were not intercepted.

On motion, the judge may in his discretion make available to such person or his counsel for inspection such portions of the intercepted communications, applications, and order as he determines to be in the interest of justice. On an ex parte showing of good cause to the judge, the serving of the notice required by this section may be postponed.

Source: SL 1980, ch 181, § 17.



§ 23A-35A-15 Disclosure of contents of intercepted communication by investigative or lawenforcement officer.

23A-35A-15. Disclosure of contents of intercepted communication by investigative or law enforcement officer. Any investigative or law enforcement officer who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire or oral communication, or evidence derived therefrom, may disclose such contents to another investigative or law enforcement officer to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

Source: SL 1969, ch 158, § 5 (1); SDCL Supp, § 23-13A-6; SL 1980, ch 181, § 5.



§ 23A-35A-16 Appropriate use of contents of intercepted communication by investigative or lawenforcement officer.

23A-35A-16. Appropriate use of contents of intercepted communication by investigative or law enforcement officer. Any investigative or law enforcement officer who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire or oral communication or evidence derived therefrom may use such contents to the extent such use is appropriate to the proper performance of his official duties.

Source: SL 1969, ch 158, § 5 (2); SDCL Supp, § 23-13A-7; SL 1980, ch 181, § 6.



§ 23A-35A-17 Disclosure of contents of intercepted communication in court or grand juryproceeding.

23A-35A-17. Disclosure of contents of intercepted communication in court or grand jury proceeding. Any person, who has received, by any means authorized by this chapter or chapter 119 of the United States Code, or by a like statute of another state, any information concerning a wire or oral communication, or evidence derived therefrom, intercepted in accordance with the provisions of this chapter may disclose the contents of that communication or such derivative evidence while giving testimony under oath or affirmation in any proceeding in any court or before any grand jury in this state, or in any court of the United States or of any other state, or in any federal or state grand jury proceeding.

Source: SL 1969, ch 158, § 5 (3); SDCL Supp, § 23-13A-8.



§ 23A-35A-18 Interception of communications relating to offenses other than specified in order--Use of contents.

23A-35A-18. Interception of communications relating to offenses other than specified in order--Use of contents. When an investigative or law enforcement officer, while engaged in intercepting wire or oral communications in the manner authorized, intercepts wire or oral communications relating to offenses other than those specified in the order of authorization or approval, the contents thereof, and evidence derived therefrom, may be disclosed or used as provided in §§ 23A-35A-15 and 23A-35A-16. Such contents and any evidence derived therefrom may be used under § 23A-35A-17 when authorized or approved by a circuit court judge where such judge finds on subsequent application, made as soon as practicable, that the contents were otherwise intercepted in accordance with the provisions of this chapter.

Source: SL 1969, ch 158, § 5 (5); SDCL Supp, § 23-13A-9; SL 1980, ch 181, § 7.



§ 23A-35A-19 Privileged communications.

23A-35A-19. Privileged communications. No otherwise privileged wire or oral communication intercepted in accordance with, or in violation of, the provisions of this chapter shall lose its privileged character.

Source: SL 1969, ch 158, § 5 (4); SDCL Supp, § 23-13A-10; SL 1980, ch 181, § 8.



§ 23A-35A-20 Overhearing or recording telephone or telegraph communications, conversations, orjury deliberations by means of eavesdropping device as felony.

23A-35A-20. Overhearing or recording telephone or telegraph communications, conversations, or jury deliberations by means of eavesdropping device as felony. Except as provided in § 23A-35A-21, a person is guilty of a Class 5 felony who being:

(1) Not a sender or receiver of a telephone or telegraph communication, intentionally and by means of an eavesdropping device overhears or records a telephone or telegraph communication, or aids, authorizes, employs, procures, or permits another to so do, without the consent of either a sender or receiver thereof;

(2) Not present during a conversation or discussion, intentionally and by means of an eavesdropping device overhears or records such conversation or discussion, or aids, authorizes, employs, procures, or permits another to so do, without the consent of a party to such conversation or discussion; or

(3) Not a member of a jury, intentionally records or listens to by means of an eavesdropping device the deliberations of the jury or aids, authorizes, employs, procures, or permits another to so do.
Source: SL 1980, ch 181, § 20; SL 2006, ch 136, § 1.



§ 23A-35A-21 Exemptions from chapter.

23A-35A-21. Exemptions from chapter. The following is exempt from the provisions of this chapter:

(1) Wiretapping and eavesdropping pursuant to an ex parte order granted pursuant to § 23A-35A-6;

(2) The normal use of services, equipment, and facilities provided by a common carrier pursuant to tariffs on file with the Public Utilities Commission of the State of South Dakota or the Federal Communications Commission;

(3) The normal functions of any operator of a switchboard;

(4) Any officer, agent, or employee of a common carrier engaged in the business of providing service, equipment, and facilities for communication who performs acts otherwise prohibited by this chapter in providing such communication services, equipment, and facilities or in constructing, maintaining, repairing, operating, or using same, including the obtaining of billing and accounting information, the protecting of such communication services, equipment, and facilities from illegal use in violation of tariffs on file with the corporation commission of this state or the federal communications commission and the protecting of the common carrier from the commission of fraud against it;

(5) The providing of requested information or other response to a subpoena or other order issued by a court of competent jurisdiction or on demand of other lawful authority; and

(6) Any officer, agent, or employee of a common carrier, or any common carrier, who provides information, facilities, or technical assistance to an investigative or law enforcement officer who is authorized to wiretap or eavesdrop pursuant to an ex parte order granted pursuant to § 23A-35A-6.
Source: SL 1980, ch 181, § 21; SL 1984, ch 12, § 18.



§ 23A-35A-22 Use of pen register or trap and trace device without court order prohibited--Violationas misdemeanor.

23A-35A-22. Use of pen register or trap and trace device without court order prohibited--Violation as misdemeanor. Except as provided in § 23A-35A-1 or 23A-35A-22 to 23A-35A-34, inclusive, no person may install or use a pen register or a trap or trace device without first obtaining a court order under § 23A-35A-27. A violation of this section is a Class 1 misdemeanor.

Source: SL 1988, ch 194, § 2.



§ 23A-35A-23 Application of prohibition to provider of wire communication service.

23A-35A-23. Application of prohibition to provider of wire communication service. The prohibition in § 23A-35A-22 does not apply with respect to the use of a pen register or a trap and trace device by a provider of wire communication service:

(1) Relating to the operation, maintenance, and testing of a wire communication service or to the protection of the rights or property of the provider, or to the protection of users of that service from abuse of service or unlawful use of service;

(2) To record the fact that a wire communication was initiated or completed in order to protect the provider, another provider furnishing service toward the completion of the wire communication, or a user of that service, from fraudulent, unlawful, or abusive use of service; or

(3) If the consent of the user of that service has been obtained.
Source: SL 1988, ch 194, § 3.



§ 23A-35A-24 Application for order authorizing use of pen register or trap and trace device.

23A-35A-24. Application for order authorizing use of pen register or trap and trace device. An investigative or law enforcement officer may apply for an order or an extension of an order under § 23A-35A-27, authorizing or approving the installation and use of a pen register or a trap and trace device under §§ 23A-35A-1 and 23A-35A-22 to 23A-35A-34, inclusive, in writing under oath or equivalent affirmation, to a judge of competent jurisdiction.

Source: SL 1988, ch 194, § 4.



§ 23A-35A-25 Contents of application.

23A-35A-25. Contents of application. An application under § 23A-35A-24 shall include the identity of the law enforcement or investigative officer making the application and the identity of the law enforcement agency conducting the investigation and a certification by the applicant that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by that agency.

Source: SL 1988, ch 194, § 5.



§ 23A-35A-26 Issuance of ex parte order authorizing use of pen register or trap and trace device.

23A-35A-26. Issuance of ex parte order authorizing use of pen register or trap and trace device. Upon an application made under §§ 23A-35A-24 and 23A-35A-25, the court shall enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device within the jurisdiction of the court if the court finds that the law enforcement or investigative officer has certified to the court that the information likely to be obtained by the installation and use is relevant to an ongoing criminal investigation.

Source: SL 1988, ch 194, § 6.



§ 23A-35A-27 Contents of order.

23A-35A-27. Contents of order. An order issued under § 23A-35A-26:

(1) Shall specify the identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached; the identity, if known, of the person who is the subject of the criminal investigation; the number and, if known, physical location of the telephone line to which the pen register or trap and trace device is to be attached and, in the case of a trap and trace device, the geographic limits of the trap and trace order; and a statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates; and

(2) Shall direct, upon the request of the applicant, the furnishing of information, facilities, and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under §§ 23A-35A-30 to 23A-35A-33, inclusive.
Source: SL 1988, ch 194, § 7.



§ 23A-35A-28 Time limitation on use of pen register or trap and trace device--Extension.

23A-35A-28. Time limitation on use of pen register or trap and trace device--Extension. An order issued under § 23A-35A-1 or 23A-35A-22 to 23A-35A-34, inclusive, shall authorize the installation and use of a pen register or a trap and trace device for a period not to exceed sixty days. Extensions of an order may be granted, but only upon an application for an order under §§ 23A-35A-24 and 23A-35A-25 and upon the judicial finding required by § 23A-35A-26. The period of extension shall be for a period not to exceed sixty days.

Source: SL 1988, ch 194, § 8.



§ 23A-35A-29 Order sealed--Disclosure of existence of pen register or trap and trace deviceprohibited.

23A-35A-29. Order sealed--Disclosure of existence of pen register or trap and trace device prohibited. An order authorizing or approving the installation and use of a pen register or a trap and trace device shall direct that:

(1) The order be sealed until otherwise ordered by the court; and

(2) The person owning or leasing the line to which the pen register or a trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber, or to any other person, unless or until otherwise ordered by the judge.
Source: SL 1988, ch 194, § 9.



§ 23A-35A-30 Persons required to assist installation of pen register.

23A-35A-30. Persons required to assist installation of pen register. Upon the request of a prosecuting attorney or an officer of a law enforcement agency authorized to install and use a pen register under § 23A-35A-1 or 23A-35A-22 to 23A-35A-34, inclusive, a provider of wire or electronic communication service, landlord, custodian, or other person shall furnish the investigative or law enforcement officer immediately all information, facilities, and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if the assistance is directed by a court order as provided in § 23A-35A-27.

Source: SL 1988, ch 194, § 10.



§ 23A-35A-31 Installation of trap and trace device--Assistance--Results given to law enforcementofficer.

23A-35A-31. Installation of trap and trace device--Assistance--Results given to law enforcement officer. Upon the request of a prosecuting attorney or an officer of a law enforcement agency authorized to receive the results of a trap and trace device under § 23A-35A-1 or 23A-35A-22 to 23A-35A-34, inclusive, a provider of a wire or electronic communication service, landlord, custodian, or other person shall install the device immediately on the appropriate line and shall furnish the investigative or law enforcement officer all additional information, facilities, and technical assistance including installation and operation of the device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if the installation and assistance is directed by a court order as provided in § 23A-35A-27. Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished to the officer of a law enforcement agency, designated in the court order, at reasonable intervals during regular business hours for the duration of the order.

Source: SL 1988, ch 194, § 11.



§ 23A-35A-32 Reasonable compensation for assistance.

23A-35A-32. Reasonable compensation for assistance. A provider of a wire or electronic communication service, landlord, custodian, or other person who furnishes facilities or technical assistance pursuant to this section shall be reasonably compensated for the reasonable expenses incurred in providing the facilities and assistance.

Source: SL 1988, ch 194, § 12.



§ 23A-35A-33 Persons providing assistance immune.

23A-35A-33. Persons providing assistance immune. No cause of action may lie in any court against any provider of a wire or electronic communication service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order under § 23A-35A-1 or 23A-35A-22 to 23A-35A-34, inclusive.

Source: SL 1988, ch 194, § 13.



§ 23A-35A-34 Good faith reliance on court order as complete defense.

23A-35A-34. Good faith reliance on court order as complete defense. A good faith reliance on a court order, a legislative authorization, or a statutory authorization is a complete defense against any civil or criminal action brought under § 23A-35A-1 or 23A-35A-22 to 23A-35A-34, inclusive, or any other law.

Source: SL 1988, ch 194, § 14.






Chapter 35B - Blood-Borne Pathogen Testing Of Defendants, Juveniles, And Source Individuals

§ 23A-35B-1 Definitions.

23A-35B-1. Definitions. Terms used in this chapter mean:

(1) "Assault," an offense described in § 22-18-1, in which the facts show a possibility of exchange of bodily fluids;

(2) "Blood-borne pathogens," any of a family of pathogenic micro-organisms that are present in and may be transmitted by human blood, including hepatitis B and HIV;

(3) "Crime of violence," any of the offenses described in subdivision 22-1-2(9);

(4) "Defendant," a person as described in subdivision 23A-45-9(4);

(5) "Emergency medical services person," a person who renders emergency care or assistance including:

(a) A person employed or receiving compensation to provide out-of-hospital emergency medical services such as a firefighter, paramedic, emergency medical technician, licensed nurse, rescue squad person, or other person who serves as an employee or volunteer of an ambulance service or other first responder, who provides out-of-hospital emergency medical services during the performance of the person's duties;

(b) A person employed as a law enforcement officer;

(c) A person employed as a coroner or a funeral director;

(d) A person employed as a forensic crime laboratory worker while working outside the laboratory and involved in a criminal investigation; or

(e) A person who renders emergency care or assistance at the scene of an emergency or while an injured person is being transported to receive medical care and who is acting as an unpaid volunteer also known as a good samaritan;

(6) "HIV," the human immunodeficiency virus or any other identified causative agent of acquired immune deficiency syndrome (AIDS);

(7) "Juvenile," a minor charged in juvenile court with being a delinquent child as the result of actions that would constitute a sexual assault, an assault or a crime of violence in criminal court;

(8) "Law enforcement officer," any person described in subdivision 23A-45-9(9) or (14);

(9) "Sexual assault," an offense described in chapter 22-22 in which the facts show a possibility of exchange of bodily fluids;

(10) "Source individual," any person, living or dead, whose blood, tissue, or potentially infectious body fluids may be a source of blood-borne pathogen exposure to an emergency medical services person;

(11) "Test," "testing," any medically recognized test for determining the presence of blood-borne pathogens; and

(12) "Victim," any person who is the direct subject of an alleged act which would constitute a crime of violence as defined by subdivision 22-1-2(9), a violation of chapter 22-22, an assault as defined by § 22-18-1, a violation of § 22-18-26, or a motor vehicle accident which involved a violation of chapter 32-23 or the parent or guardian of such a person if the person is under age eighteen. Except for § 23A-35B-3, a victim also includes any emergency medical services person who has potentially been exposed to a blood-borne pathogen while rendering aid to a source individual. If a victim is unable to make a request, a member of the victim's immediate family may make such request upon the victim's behalf.
Source: SL 1991, ch 203, § 1; SL 1992, ch 172, § 1; SL 1993, ch 184, § 1; SL 2002, ch 121, § 1; SL 2010, ch 132, § 1.



§ 23A-35B-2 Victim's request for testing of self.

23A-35B-2. Victim's request for testing of self. A victim may request that the Department of Health provide counseling, testing for infection by blood-borne pathogens, and referral for appropriate health care and support services to the victim through its public health services. Such referral does not include any requirement that the Department of Health bear any responsibility for provision of such health care or support services to the victim.

Source: SL 1991, ch 203, § 1A; SL 1993, ch 184, § 2.



§ 23A-35B-3 Victim's request for testing of defendant or juvenile--Hearing--Search warrant forblood sample--Time for testing.

23A-35B-3. Victim's request for testing of defendant or juvenile--Hearing--Search warrant for blood sample--Time for testing. A victim or a law enforcement officer may request in writing to the state's attorney that the defendant or the juvenile be tested for blood-borne pathogen infection by the Department of Health and that a search warrant be obtained for the purpose of taking a blood sample from the defendant or the juvenile for testing for such infection. The written request shall state that the victim or law enforcement officer believes there was an exchange of blood, semen, or other bodily fluids from the defendant or the juvenile to the victim or law enforcement officer and shall state the factual basis for believing there was such an exchange. The court shall hold a hearing at which both the victim or law enforcement officer and the defendant or the juvenile may be present. If the court finds probable cause to believe that the defendant or the juvenile committed the offense and that there was an exchange of blood, semen, or other bodily fluids from the defendant or the juvenile to the victim or from the defendant or the juvenile to the law enforcement officer, the court may order a search warrant for the purpose of taking a blood sample from the defendant or the juvenile for testing for blood-borne pathogen infection. If the court orders a search warrant, the Department of Health shall initiate the test for blood-borne pathogen infection within forty-eight hours after the department receives the blood sample.

Source: SL 1991, ch 203, § 2; SL 1992, ch 172, § 3; SL 1993, ch 184, § 3; SL 2009, ch 126, § 1.



§ 23A-35B-4 Testing procedure--Notification of victim as to results--Payment for testing.

23A-35B-4. Testing procedure--Notification of victim as to results--Payment for testing. A health professional licensed or certified to do so shall take the blood samples required for testing for blood-borne pathogen infection and forward them to the Department of Health for testing. The testing shall take place under a test protocol determined by the Department of Health. A licensed physician designated by the victim or the law enforcement officer to receive the results of the test shall notify the victim or the law enforcement officer of the results of the victim's or law enforcement officer's test and shall notify the victim or the law enforcement officer and the defendant or the juvenile of the results of the defendant's or the juvenile's test within forty-eight hours after receipt. The county in which the alleged crime of violence, assault, sexual assault, or equivalent juvenile offense occurred shall pay for the services of the licensed or certified health professionals involved in the counseling and the testing, and a defendant, if convicted, shall reimburse the county for the costs of the testing. If the defendant is an inmate under the jurisdiction of the Department of Corrections, the costs of the testing shall be taken from the inmate's account pursuant to § 24-2-29.

Source: SL 1991, ch 203, § 3; SL 1992, ch 172, § 4; SL 1993, ch 184, § 4; SL 2002, ch 121, § 2.



§ 23A-35B-5 Confidentiality--Test results unavailable to establish guilt or innocence.

23A-35B-5. Confidentiality--Test results unavailable to establish guilt or innocence. All persons involved in carrying out the provisions of this chapter shall act in a manner that will protect the confidentiality of the victim, the source individual, and the defendant or juvenile, including sealing relevant court records. The results of the test for infection by blood-borne pathogens may not be used to establish a defendant's guilt or innocence of the charge and may not be used to determine a juvenile's status as a delinquent child.

Source: SL 1991, ch 203, § 4; SL 1993, ch 184, § 5; SL 2010, ch 132, § 3.



§ 23A-35B-6 Testing or counseling for officer upon possible exchange of bodily fluids withsuspect.

23A-35B-6. Testing or counseling for officer upon possible exchange of bodily fluids with suspect. Any law enforcement officer who has reason to believe that in a crime of violence case, an assault, a violation of chapter 32-23 or a case of resisting arrest, or in an equivalent juvenile delinquency adjudication, there may have been an exchange of blood or other bodily fluids from the defendant or the juvenile to the officer, the officer may request that the Department of Health provide counseling, testing for infection by blood-borne pathogens, and referral for appropriate health care and support services to the officer through its public health services. Such referral does not include any requirement that the Department of Health bear any responsibility for provision of such health care or support services to the officer.

Source: SL 1992, ch 172, § 2; SL 1993, ch 184, § 6.



§ 23A-35B-7 Emergency medical services person's request for information or testing of sourceindividual.

23A-35B-7. Emergency medical services person's request for information or testing of source individual. An emergency medical services person who is a victim may request in writing to the source individual, or if the source individual is deceased, to a relative of the source individual or to the source individual's estate, for medical records or information concerning blood-borne pathogens. If the source individual, a relative, or the estate denies the request or does not provide a response within three business days, the emergency medical services person may file a petition with the circuit court to require the source individual to provide the information or to be tested for blood-borne pathogens by the Department of Health and that an order be obtained for the purpose of taking a blood sample from the source individual for testing. The petition shall state that the emergency medical services person believes there was an exchange of blood, semen, or other bodily fluids from the source individual to the emergency medical services person and shall state the factual basis for believing there was such an exchange. The court shall hold a hearing at which both the emergency medical services person and the source individual, a relative, or the estate may be present. If the court finds probable cause to believe that there was an exchange of blood, semen, or other bodily fluids from the source individual to the emergency medical services person, the court may issue an order for the purpose of taking a blood sample from the source individual for testing for blood-borne pathogens. If the source individual is not available for testing, the court may order a release of medical information from the source individual's medical providers to the emergency medical services person.

Source: SL 2010, ch 132, § 2.






Chapter 36 - Seizure And Disposition Of Obscene Material

§ 23A-36-1 Determination by magistrate whether probable cause exists for search warrant--Notice ofhearing to person in possession.

23A-36-1. Determination by magistrate whether probable cause exists for search warrant--Notice of hearing to person in possession. Upon the filing of an affidavit for a search warrant to search for obscene material, the magistrate shall determine, by examination of the matter sought to be seized, if attached, by an examination of the affidavit describing the matter, or by such other manner or means that he deems necessary, if probable cause exists for a hearing upon the question of the issuance of a search warrant. If the magistrate determines that probable cause exists for a hearing, he shall issue notice to the person or persons in possession of the matter, setting a time and place for a hearing to determine if a search warrant shall issue.

Source: SL 1974, ch 165, § 7; SDCL Supp, § 22-24-39; SL 1978, ch 178, § 452.



§ 23A-36-2 Hearing on search warrant for obscene material--Evidence received.

23A-36-2. Hearing on search warrant for obscene material--Evidence received. The hearing on the affidavit for the issuance of a search warrant shall be at such time and upon such reasonable notice given in such manner as the magistrate may direct. The magistrate's order as to notice and hearing shall give the adverse party the right to appear and produce the matter described in the affidavit for a search warrant, but shall not in any manner require him to produce the said matter.

Source: SL 1974, ch 165, § 8; SDCL Supp, § 22-24-40; SL 1978, ch 178, § 453.



§ 23A-36-3 Magistrate's orders to prevent removal of material pending hearing.

23A-36-3. Magistrate's orders to prevent removal of material pending hearing. The magistrate shall further have authority to render such orders as are reasonable and necessary, to protect the court's jurisdiction over the matter described in the affidavit for a search warrant and may issue orders requiring that the matter not be removed from its location as described in the affidavit for a search warrant or to make any change, alteration, or destruction of the matter until such time as a hearing has been conducted and the search warrant executed or the request therefor denied.

Source: SL 1974, ch 165, § 9; SDCL Supp, § 22-24-41; SL 1978, ch 178, § 454.



§ 23A-36-4 Hearing on obscenity or nonobscenity of material--Determination of probable cause forsearch warrant.

23A-36-4. Hearing on obscenity or nonobscenity of material--Determination of probable cause for search warrant. At the time of the hearing on the issuance of a search warrant, the magistrate shall hear evidence concerning the obscenity of the matter and shall examine the matter or any copy of the same, if produced in court, and shall afford any person in possession of the matter sought to be seized or claiming ownership of or interest in the matter an opportunity to be heard as to the obscenity or nonobscenity of the matter. At the close of the hearing, the magistrate shall make a determination of whether probable cause exists to believe that the matter is obscene or nonobscene and shall determine if probable cause exists for the immediate issuance of a search warrant for its seizure.

Source: SL 1974, ch 165, § 11; SDCL Supp, § 22-24-43; SL 1978, ch 178, § 455.



§ 23A-36-5 Issuance of search warrant on finding of probable cause.

23A-36-5. Issuance of search warrant on finding of probable cause. If the magistrate finds that probable cause exists to believe that the matter is obscene and that probable cause exists for the immediate issuance of a search warrant, then he shall issue a search warrant ordering the seizure of the matter described in the affidavit for a search warrant.

Source: SL 1974, ch 165, § 12; SDCL Supp, § 22-24-44; SL 1978, ch 178, § 456.



§ 23A-36-6 Notice alleging nonobscenity of material seized--Time of hearing.

23A-36-6. Notice alleging nonobscenity of material seized--Time of hearing. In the event that a search warrant is issued and matter alleged to be obscene is seized, any person alleged to be in possession of the matter or claiming ownership of the matter at the time of its possession or seizure may file a notice in writing with the magistrate within ten days of the date of the seizure alleging that the matter is not obscene and the magistrate shall set a hearing within one day after request therefor, or at such time as the requesting party might agree.

Source: SL 1974, ch 165, § 13; SDCL Supp, § 22-24-46; SL 1978, ch 178, § 457.



§ 23A-36-7 Hearing on obscenity of material seized--Return to owner if not obscene.

23A-36-7. Hearing on obscenity of material seized--Return to owner if not obscene. At a hearing pursuant to § 23A-36-6, evidence may be presented as to the obscenity or nonobscenity of the matter seized and at the conclusion of such additional hearing, the magistrate shall make a further determination of whether probable cause exists to believe that the matter is obscene or nonobscene. If at such hearing the magistrate finds that no probable cause exists to believe that the matter is obscene, then the matter shall be returned to the person or persons from whom it was seized.

Source: SL 1974, ch 165, § 13; SDCL Supp, § 22-24-47; SL 1978, ch 178, § 458.



§ 23A-36-8 Expert testimony not required in obscenity hearing--Evidence of community standards.

23A-36-8. Expert testimony not required in obscenity hearing--Evidence of community standards. In the prosecution for a violation of the provisions of this chapter, neither the prosecution nor the defense shall be required to introduce expert witness testimony concerning the obscene or harmful character of the matter which is the subject of any such prosecution. Any evidence which tends to establish contemporary community standards of appeal to prurient interest or of customary limits of candor in the description or representation of nudity, sex, or excretion, or which bears upon the question of serious literary, artistic, political, or scientific value shall be admissible when offered by either the prosecution or the defense.

Source: SL 1974, ch 165, § 5; SDCL Supp, § 22-24-49; SL 1978, ch 178, § 459.



§ 23A-36-9 Verdict on obscenity of material seized.

23A-36-9. Verdict on obscenity of material seized. The jury, or the court, if a jury trial is waived, shall render a general verdict. In the verdict that is rendered, a determination as to whether the material is obscene shall also be made.

Source: SL 1968, ch 29, § 8; SDCL Supp, § 22-24-18; SL 1974, ch 165, § 4; SDCL Supp, § 22-24-50; SL 1978, ch 178, § 460.



§ 23A-36-10 Order for destruction of obscene material seized.

23A-36-10. Order for destruction of obscene material seized. Upon the conviction of the accused, the court may, when the conviction becomes final, order any matter in respect whereof the accused stands convicted, and which remains in the possession or under the control of the prosecuting attorney or any law enforcement agency, to be destroyed, and the court may cause to be destroyed any such material in its possession or under its control.

Source: SL 1968, ch 29, § 12; SDCL Supp, § 22-24-23; SL 1974, ch 165, § 16; SDCL Supp, § 22-24-51; SL 1978, ch 178, § 461.






Chapter 37 - Disposition Of Seized Property

§ 23A-37-1 Property subject to chapter.

23A-37-1. Property subject to chapter. For the purposes of this chapter, "seized property" means all property seized with or without a warrant by any law enforcement officer.

Source: SL 1978, ch 178, § 462.



§ 23A-37-2 Safekeeping of seized property.

23A-37-2. Safekeeping of seized property. Seized property shall be safely kept and may not be taken from its custodian as long as it is required as evidence in any trial without an order of such court.

Source: SL 1978, ch 178, § 463.



§ 23A-37-3 Transfer to another court of property required as evidence.

23A-37-3. Transfer to another court of property required as evidence. Where seized property is no longer required as evidence the court may transfer such property to the jurisdiction of any other court, including courts of another state or federal courts, where it is shown to the satisfaction of the court that such property is required as evidence in any prosecution in such other court.

Source: SL 1978, ch 178, § 464.



§ 23A-37-4 Application for return of property to person with right to possession.

23A-37-4. Application for return of property to person with right to possession. Any person claiming the right to possession of such property may make application for its return in the office of the clerk of courts for the county in which it is being held.

Source: SL 1978, ch 178, § 465.



§ 23A-37-5 Time of hearing on claim for return of seized property.

23A-37-5. Time of hearing on claim for return of seized property. All claims for the return of seized property shall be set for a hearing which shall be held not less than five nor more than thirty days after the filing of the first claim.

Source: SL 1978, ch 178, § 467.



§ 23A-37-6 Notice of hearing on disposition of seized property.

23A-37-6. Notice of hearing on disposition of seized property. The clerk of courts shall issue a notice of a hearing containing a reasonable description of the property and the time, place, and cause of its seizure. Such notice shall be reasonably calculated to apprise the affected person of the pendency of the hearing.

Source: SL 1978, ch 178, § 466.



§ 23A-37-7 Money restored to owner--Gambling money paid into county treasury.

23A-37-7. Money restored to owner--Gambling money paid into county treasury. Money shall be restored to the owner unless it was used in unlawful gambling or lotteries in which case it shall be paid into the county treasury pursuant to § 16-2-28.

Source: SL 1978, ch 178, § 469; SL 1982, ch 170, §§ 1 and 3.



§ 23A-37-8 Release of seized property to owner--Conditions--Arrangements by circuit judge.

23A-37-8. Release of seized property to owner--Conditions--Arrangements by circuit judge. The court shall release all property to its rightful owner, if:

(1) The owner is not prohibited by law from possessing such property;

(2) The property is not needed as evidence in any judicial proceeding;

(3) Satisfactory arrangements have been made to return such property to the court if subsequently needed as evidence.

Upon completion of the proceeding, the circuit court judge shall make arrangements for the return or disposition of all property used as evidence.

Source: CCrimP 1877, §§ 539 to 541; CL 1887, §§ 7590 to 7592; RCCrimP 1903, §§ 571 to 573; RC 1919, §§ 4648 to 4650; SDC 1939 & Supp 1960, § 34.0603; SDCL, § 23-16-3; SL 1978, ch 178, § 468; SL 1983, ch 189.



§ 23A-37-9 Destruction of contraband and illegal property--Sale of articles capable of lawful use--Controlled weapons or firearms.

23A-37-9. Destruction of contraband and illegal property--Sale of articles capable of lawful use--Controlled weapons or firearms. Articles of contraband or property of an illegal nature shall be destroyed, except that any articles which are capable of lawful use may in the discretion of the court be sold and the proceeds disposed of as provided in § 23A-37-10. However, the provisions of § 23A-37-13 apply to any controlled weapon or firearm.

Source: SL 1978, ch 178, § 469; SL 1979, ch 159, § 25A; SL 1985, ch 188, § 5; SL 1999, ch 128, § 1.



§ 23A-37-10 Sale or transfer of unclaimed property.

23A-37-10. Sale or transfer of unclaimed property. If there is no claimant or if the right to possession of seized property cannot be determined after a reasonable period of time, the law enforcement agency collecting such property, through an order of the court, may:

(1) Transfer ownership of the property to any governmental agency having a legitimate need for such property; or

(2) Sell the property and deliver the proceeds of the sale to the appropriate finance officer of the city, county, or state employing such law enforcement agency.
Source: SDC 1939 & Supp 1960, § 34.0604; SDCL, § 23-16-4; SL 1978, ch 178, § 470; SL 1982, ch 170, §§ 1 and 3; SL 2000, ch 113, § 1.



§ 23A-37-11 Controlled substances exempt from chapter.

23A-37-11. Controlled substances exempt from chapter. Chapter 34-20B is specifically exempted from this chapter.

Source: SL 1978, ch 178, § 471.



§ 23A-37-12 Chapter supplemental--Disposition as directed by court.

23A-37-12. Chapter supplemental--Disposition as directed by court. The provisions of this chapter shall not be exclusive, but shall be supplemental to other laws on the subject. Unless otherwise provided by law, all other property shall be disposed of in such manner as the court shall direct.

Source: SL 1978, ch 178, § 471.



§ 23A-37-13 Controlled weapons and firearms disposal.

23A-37-13. Controlled weapons and firearms disposal. Any controlled weapon or firearm used in violation of chapter 22-14 shall be disposed of as follows:

(1) If it is stolen, it shall be returned to the lawful owner upon proof of ownership;

(2) If it is illegal, it shall be destroyed pursuant to law; or

(3) If it is neither stolen nor illegal, it shall be delivered to the arresting agency or, at the direction of the attorney general, to the South Dakota Forensic Laboratory for scientific examination purposes, for lawful use or disposal.

In the case of a disposition pursuant to subdivision (3), the arresting agency or forensic laboratory may use, trade-in, destroy, or sell, as provided in chapter 5-24A or § 6-13-6, the controlled weapon or firearm.

Source: SL 1983, ch 188, § 2; SL 1998, ch 151, § 1; SL 1999, ch 128, § 2; SL 2006, ch 137, § 1; SL 2011, ch 2, § 131.



§ 23A-37-13.1 Money from sale to be deposited in law enforcement officers training fund.

23A-37-13.1. Money from sale to be deposited in law enforcement officers training fund. Any moneys derived by the South Dakota Forensic Laboratory from the sale of weapons or firearms pursuant to § 23A-37-13 shall be deposited in the law enforcement officers training fund.

Source: SL 2006, ch 137, § 2.



§ 23A-37-14 Photographing and return of property of victim seized as evidence--Admissibility ofphotographs.

23A-37-14. Photographing and return of property of victim seized as evidence--Admissibility of photographs. Any property, which is not contraband, seized or confiscated by law enforcement personnel, ostensibly for use as evidence in a criminal prosecution, shall be preserved, maintained, or stored at the expense of the county where the criminal offense occurred. If the property is not contraband and is owned by a victim of the crime being investigated, the property shall be photographed by the appropriate law enforcement personnel and returned to the victim of the crime within thirty days of completion of forensic analysis unless the prosecuting attorney deems it essential to the prosecution of the case to retain the evidence. The photographs shall accurately and correctly represent the property and are admissible evidence pursuant to chapter 19-18 in any resulting criminal proceeding.

Source: SL 1985, ch 198, § 1.



§ 23A-37-15 Notice to defendant of return--Motion not to release.

23A-37-15. Notice to defendant of return--Motion not to release. Before any property is returned to the owner pursuant to § 23A-37-14, the law enforcement personnel in possession of the property shall notify the defendant that the property will be returned to the owner. Upon a motion made by the defendant and upon good cause shown that the property contains exculpatory evidence of the defendant's innocence, the court may order the law enforcement personnel in possession of the property not to release it to the owner.

Source: SL 1985, ch 198, § 2.






Chapter 38 - (Rule 42) Contempt

§ 23A-38-1 (Rule 42(a)) Summary punishment of contempt in presence of court--Contents andsignature of order--Maximum punishment.

23A-38-1. (Rule 42(a)) Summary punishment of contempt in presence of court--Contents and signature of order--Maximum punishment. Criminal contempt may be punished summarily if a judge or magistrate judge certifies that he saw or heard the conduct constituting the contempt and that it was committed in the actual presence of the court. An order of contempt shall recite the facts and shall be signed by the judge or magistrate judge and entered of record. Contempt prosecuted under this section shall be punishable by imprisonment of not more than thirty days in the county jail or a fine not exceeding one hundred dollars, or both.

Source: SL 1978, ch 178, § 472; SL 1979, ch 159, § 27.



§ 23A-38-2 (Rule 42(b)) Notice and hearing on criminal contempt out of presence of court--Disqualification of judge--Jury trial--Punishment as misdemeanor.

23A-38-2. (Rule 42(b)) Notice and hearing on criminal contempt out of presence of court--Disqualification of judge--Jury trial--Punishment as misdemeanor. Criminal contempt, except as provided in § 23A-38-1, shall be prosecuted after notice is given to the defendant. The notice shall state the time and place of hearing, allowing a reasonable time for the preparation of the defense, and shall state the essential facts constituting the criminal contempt charged and describe it as such. The notice may be given orally by a judge in open court in the presence of the defendant or, on application of a prosecuting attorney or of an attorney appointed by the court for that purpose, by an order to show cause or an order of arrest. If the contempt charged involves disrespect to or criticism of a judge, that judge is disqualified from presiding at the trial or hearing on the contempt charge except with the defendant's consent. The defendant has a right to a jury trial. Upon a verdict or finding of guilt the court shall enter an order fixing the punishment. Contempt prosecuted under this section shall be punished as a Class 1 misdemeanor.

Source: SL 1978, ch 178, § 473; SL 1979, ch 159, § 28.



§ 23A-38-3 Order to witness before grand jury to show cause against contempt.

23A-38-3. Order to witness before grand jury to show cause against contempt. Whenever a witness in any proceeding before a grand jury of this state refuses without just cause to comply with an order to testify or provide other information, the prosecuting attorney may apply to the court for an order directing the witness to show cause why the witness should not be held in contempt.

Source: SL 1978, ch 178, § 476.



§ 23A-38-4 Notice of hearing on contempt by grand jury witness.

23A-38-4. Notice of hearing on contempt by grand jury witness. No hearing under § 23A-38-3 shall be held unless seventy-two hours' notice is given to the witness who has refused to comply with the court order, except that a witness may be given a shorter notice if the court, upon a showing of special need, so orders.

Source: SL 1978, ch 178, § 477.



§ 23A-38-5 Order holding grand jury witness in contempt.

23A-38-5. Order holding grand jury witness in contempt. After submission of an application pursuant to § 23A-38-3, and a hearing, at which the witness is entitled to be represented by counsel, the court may, upon a finding that such refusal was without just cause, hold the witness in contempt as provided in § 23A-38-2.

Source: SL 1978, ch 178, § 478.



§ 23A-38-6 Counsel for indigent defendants in contempt cases.

23A-38-6. Counsel for indigent defendants in contempt cases. In any proceeding conducted under § 23A-38-1, 23A-38-2, or 23A-38-5, including all necessary appeals, counsel shall be appointed as provided in chapter 23A-40.

Source: SL 1978, ch 178, § 480.



§ 23A-38-7 Bail pending appeal from order of confinement--Expeditious disposition of appeal.

23A-38-7. Bail pending appeal from order of confinement--Expeditious disposition of appeal. Any person confined pursuant to § 23A-38-1 or 23A-38-2 shall be admitted to bail or released in accordance with chapter 23A-43, pending the determination of an appeal taken by him from the order of his confinement unless it affirmatively appears that the appeal is frivolous or taken for delay. Any appeal from an order of confinement under this section shall be disposed of as soon as practicable, and in no event more than thirty days from the filing of such appeal.

Source: SL 1978, ch 178, § 475.



§ 23A-38-8 Place of confinement of person held in contempt.

23A-38-8. Place of confinement of person held in contempt. Any confinement shall be at a suitable correctional facility within the circuit in which the sentencing court is located. Upon a showing of need or hardship the court ordering confinement may grant a request by the witness to be imprisoned at a suitable correctional facility near the place of residence or employment of the witness, or the witness' family or relatives or the attorney of the witness.

Source: SL 1978, ch 178, § 474.



§ 23A-38-9 Subsequent punishment for contempt permitted on subsequent refusal to provideinformation.

23A-38-9. Subsequent punishment for contempt permitted on subsequent refusal to provide information. A person fined or imprisoned under § 23A-38-2 or 23A-38-5 for refusal to testify or provide other information concerning any transaction, set of transactions, event, or events in a proceeding before a court or grand jury of this state, may be again fined, imprisoned, or both, under § 23A-38-2 or 23A-38-5 for a subsequent refusal to testify or provide other information concerning the same transaction, set of transactions, event, or events.

Source: SL 1978, ch 178, § 479.



§ 23A-38-10 Service of prisoner's sentence tolled for refusal to testify in certain proceedings--Prisonerdefined.

23A-38-10. Service of prisoner's sentence tolled for refusal to testify in certain proceedings--Prisoner defined. If a prisoner is confined for contempt pursuant to § 23A-38-1, 23A-38-2, or 23A-38-5 for refusal, without just cause, to comply with an order to testify or provide other information in a proceeding before a court or grand jury, the period during which the prisoner remains in contempt may not be deemed service of the prisoner's sentence. The term "prisoner" as used in this section includes any person incarcerated for the purpose of serving a sentence after conviction of a criminal offense.

Source: SL 1988, ch 195.






Chapter 39 - (Rule 43) Presence Of The Defendant

§ 23A-39-1 (Rule 43 (a)) Presence required at all times except as provided.

23A-39-1. (Rule 43 (a)) Presence required at all times except as provided. A defendant shall be present at his arraignment, at the time of his plea, at every stage of his trial including the impaneling of the jury and the return of the verdict, and at the imposition of sentence, except as provided by §§ 23A-39-2 and 23A-39-3.

Source: SDC 1939 & Supp 1960, §§ 34.3501, 34.3602; SDCL, §§ 23-35-2, 23-42-1; SL 1978, ch 178, § 485.



§ 23A-39-2 (Rule 43(b)) Voluntary absence of defendant from trial--Conduct justifying exclusion.

23A-39-2. (Rule 43(b)) Voluntary absence of defendant from trial--Conduct justifying exclusion. The further progress of a trial to and including the return of a verdict shall not be prevented whenever a defendant who was initially present:

(1) In noncapital cases, voluntarily absents himself after the trial has commenced; or

(2) Engages in conduct which justifies his being excluded from the courtroom.
Source: SL 1978, ch 178, § 486.



§ 23A-39-3 (Rule 43(c)) Corporation appearing by counsel--Presence not required in misdemeanorprosecutions--Hearing to reduce sentence.

23A-39-3. (Rule 43(c)) Corporation appearing by counsel--Presence not required in misdemeanor prosecutions--Hearing to reduce sentence. A defendant need not be present in the following situations:

(1) A corporation may appear by counsel for all purposes;

(2) In prosecutions for misdemeanors, a court may permit arraignment, the preliminary hearing, plea, trial, and imposition of sentence in the defendant's absence. If, however, the presence of the defendant is necessary for the purpose of identification, a court may, upon application by the prosecuting attorney, order his personal attendance at the trial; or

(3) The defendant's presence is not required at any hearing to reduce a sentence pursuant to § 23A-31-1.
Source: SDC 1939 & Supp 1960, §§ 34.3501, 34.3602, 34.3701; SDCL, §§ 23-35-2, 23-42-2, 23-48-6; SL 1978, ch 178, § 487; SL 1979, ch 159, § 29.



§ 23A-39-4 Bench warrant for defendant failing to appear after release on bail--Costs assessed againstdefendant.

23A-39-4. Bench warrant for defendant failing to appear after release on bail--Costs assessed against defendant. If the defendant has been released on bail in accordance with any provision of chapter 23A-43 and does not appear when so ordered by the court, the court, in addition to the forfeiture of bail, may direct the clerk of the court to issue a bench warrant for his arrest. The clerk, on application of the prosecuting attorney, may, at any time after the order, whether the court be sitting or not, issue a bench warrant, and may assess costs of such issuance against the defendant in the sum of ten dollars.

Source: SDC 1939 & Supp 1960, § 34.3702; SDCL, § 23-48-8; SL 1978, ch 178, § 488; SL 1987, ch 181, § 1.



§ 23A-39-5 Service of bench warrant.

23A-39-5. Service of bench warrant. The bench warrant issued pursuant to § 23A-39-4 may be served in any county, in the same manner as a warrant of arrest.

Source: SDC 1939 & Supp 1960, § 34.3702; SDCL, § 23-48-10; SL 1978, ch 178, § 489.






Chapter 40 - (Rule 44) Counsel For Indigent Defendant

§ 23A-40-1 , 23A-40-2. Reserved.

23A-40-1, 23A-40-2. Reserved



§ 23A-40-3 to 23A-40-5. Repealed.

23A-40-3 to 23A-40-5. Repealed by SL 1979, ch 159, §§ 30 to 32



§ 23A-40-6 Arrest or detention without formal charge--Assignment of counsel--Certification of indigency required.

23A-40-6. Arrest or detention without formal charge--Assignment of counsel--Certification of indigency required. In any criminal investigation or in any criminal action or action for revocation of suspended sentence or probation in the circuit or magistrate court or in a final proceeding to revoke a parole, if it is satisfactorily shown that the defendant or detained person does not have sufficient money, credit, or property to employ counsel and pay for the necessary expenses of his representation, the judge of the circuit court or the magistrate shall, upon the request of the defendant, assign, at any time following arrest or commencement of detention without formal charges, counsel for his representation, who shall appear for and defend the accused upon the charge against him, or take other proper legal action to protect the rights of the person detained without formal charge.

In each case, the indigent person, subject to the penalties for perjury, shall certify in writing or by other record such material factors relating to his ability to pay as the court prescribes.

Source: SDC 1939, §§ 34.1901, 34.3506; SL 1957, ch 182; SDCL, §§ 23-2-1, 23-35-11; SL 1968, ch 147; SL 1969, ch 155; SL 1978, ch 178, § 492; SDCL Supp, § 23A-40-3; SL 1979, ch 159, § 33; SL 1983, ch 190, § 1.



§ 23A-40-6.1 Assigned counsel not required where defendant not deprived of liberty--Statement of judge required.

23A-40-6.1. Assigned counsel not required where defendant not deprived of liberty--Statement of judge required. At the time of arraignment for a violation of a Class 2 misdemeanor or a violation of an ordinance or at the time of the hearing for a petty offense, the circuit court judge or magistrate may conclude and state on the record, in the defendant's presence, that the defendant will not be deprived of his liberty if he is convicted. The circuit court judge's or magistrate's statement that the defendant will not be deprived of his liberty if he is convicted shall be made before the defendant enters his plea. If the defendant is not in custody and if the court has concluded that he will not be deprived of his liberty if he is convicted, an indigent defendant charged with violating a Class 2 misdemeanor, an ordinance not having a penalty greater than a Class 2 misdemeanor or a petty offense, is not entitled to court assigned counsel.

Source: SL 1983, ch 190, § 2.



§ 23A-40-7 Representation provided by county or municipality for indigents detainedwithout formal charge.

23A-40-7. Representation provided by county or municipality for indigents detained without formal charge. The board of county commissioners of each county and the governing body of any municipality shall provide for the representation of indigent persons described in § 23A-40-6. The board or body shall provide this representation by any or all of the following:

(1) Establishing and maintaining an office of a public defender;

(2) Arranging with the courts in the county to appoint attorneys on an equitable basis through a systematic, coordinated plan; or

(3) Contracting with any attorney licensed to practice law in this state.

In those counties which have established an office of public defender, any proceedings after judgment may be assigned to the public defender. The provisions of chapter 5-18A do not apply to this section.

Source: SL 1979, ch 159, §§ 34, 35; SL 1998, ch 152, § 1; SL 2011, ch 2, § 132.



§ 23A-40-8 Compensation of assigned counsel.

23A-40-8. Compensation of assigned counsel. Counsel assigned pursuant to § 23A-40-6 and subdivision 23A-40-7(2) shall, after the disposition of the cause, be paid by the county in which the action is brought, or, in case of a parole revocation, by the county from which the inmate was sentenced, a reasonable and just compensation for his services and for necessary expenses and costs incident to the proceedings in an amount to be fixed by a judge of the circuit court or a magistrate judge within guidelines established by the presiding judge of the circuit court.

Source: SDC 1939, § 34.1901; SL 1957, ch 182; SDCL, §§ 23-2-2, 23-2-3; SL 1968, ch 147; SL 1969, ch 155; SL 1978, ch 178, § 493; SDCL Supp, § 23A-40-4; SL 1979, ch 159, § 34; SL 1983, ch 191, § 1.



§ 23A-40-9 Compensation of assigned counsel for services after judgment and conviction.

23A-40-9. Compensation of assigned counsel for services after judgment and conviction. If proceedings after judgment and conviction are taken, by motion in arrest of judgment, motion for a new trial or any presentence or post-sentence proceedings, or an appeal to the Supreme Court, an allowance for a sum as may be reasonable and just for the services rendered and for necessary expenses and cost incident to the proceedings shall be allowed to counsel assigned by the court pursuant to § 23A-40-6 and subdivision 23A-40-7(2), in an amount to be set by a judge of the circuit court or a magistrate judge within guidelines established by the presiding judge of the circuit court.

Source: SDC 1939, § 34.1901; SL 1957, ch 182; SDCL, §§ 23-2-2, 23-2-3; SL 1968, ch 147; SL 1969, ch 155; SL 1978, ch 178, § 493; SDCL Supp, § 23A-40-4; SL 1979, ch 159, § 35; SL 1983, ch 191, § 2.



§ 23A-40-10 Funds available from or on behalf of defendant--Order for reimbursement--Applicability--Credit against lien.

23A-40-10. Funds available from or on behalf of defendant--Order for reimbursement--Applicability--Credit against lien. If the court finds that funds are available for payment from or on behalf of a defendant to carry out, in whole or in part, the provisions of this chapter, the court may order that the funds be paid, as court costs or as a condition of probation, to the court for deposit with the county or municipal treasurer, to be placed in the county or municipal general fund or in the public defender fund in those counties establishing the office pursuant to subdivision 23A-40-7(1) as a reimbursement to the county or municipality to carry out the provisions of this section. The court may also order payment to be made in the form of installments or wage assignments, in amounts set by a judge of the circuit court or a magistrate judge, either during the time a charge is pending or after the disposition of the charge, regardless of whether the defendant has been acquitted or the case has been dismissed by the prosecution or by order of the court. The provisions of this section also apply to persons who have had counsel appointed under chapters 26-7A, 26-8A, 26-8B, and 26-8C. The reimbursement is a credit against any lien created by the provisions of this chapter against the property of the defendant.

Source: SL 1979, ch 159, § 40; SL 1983, ch 192, § 1; SL 1997, ch 146, § 1; SL 2001, ch 123, § 1.



§ 23A-40-11 Lien created against property of person for whom counsel provided--Limitation.

23A-40-11. Lien created against property of person for whom counsel provided--Limitation. A lien, enforceable as provided by this chapter, upon all the property, both real and personal, of any person, including the parents of a minor child, for whom legal counsel or a public defender has been appointed under the provisions of § 23A-40-6, subdivisions 23A-40-7(2) and (3), or § 26-7A-31 may be filed. The services rendered and expenses incurred are a claim against the person and that person's estate, enforceable according to law in an amount to be determined by a judge of the circuit court or a magistrate judge and paid by the county or municipality chargeable for them. A lien on the parents of a minor child pursuant to this section may not exceed one thousand five hundred dollars plus an amount equal to any taxable court costs.

Source: SL 1969, ch 156, § 1; SDCL Supp, § 23-2-3.1; SL 1978 ch 178, § 494; SDCL Supp, § 23A-40-5; SL 1979, ch 159, § 36; SL 1983, ch 191, § 3; SL 1983, ch 192, § 2; SL 1989, ch 227, § 2; SL 1991, ch 217, § 167; SL 1998, ch 152, § 2; SL 2002, ch 122, § 1.



§ 23A-40-12 Public defender's lien.

23A-40-12. Public defender's lien. If the legal services have been provided by a public defender or an attorney with whom a contract has been entered into to provide services in lieu of a public defender, a public defender's lien shall be set by a judge of the circuit court or magistrate judge at a reasonable amount for the services rendered.

Source: SL 1969, ch 156, § 1; SDCL Supp, § 23-2-3.1; SL 1978, ch 178, § 494; SDCL Supp, § 23A-40-5; SL 1979, ch 159, § 36; SL 1983, ch 191, § 4; SL 1998, ch 152, § 3.



§ 23A-40-13 Statement of claim filed--Enforceability of lien.

23A-40-13. Statement of claim filed--Enforceability of lien. Immediately upon payment by the chargeable county or municipality, or upon the setting of the public defender's lien by a circuit court judge or magistrate judge, a statement of claim showing the name and residence of the recipient shall be filed by the county auditor or municipal, finance officer in the office of the register of deeds in the county where the recipient resides. A certified copy of the lien may be filed in any other county in which the recipient may have or may acquire an interest in real or personal property. The lien is enforceable, until satisfied or compromised.

Source: SL 1979, ch 159, § 37; SL 1980, ch 182; SL 1983, ch 191, § 5; SL 1983, ch 192, § 3.



§ 23A-40-14 Enforcement or disposition of lien.

23A-40-14. Enforcement or disposition of lien. The board of county commissioners of the county or the governing board of the municipality filing the lien may enforce, foreclose, satisfy, compromise, settle, subordinate, release, or otherwise dispose of the lien.

Source: SL 1979, ch 159, § 38; SL 1983, ch 192, § 4.



§ 23A-40-15 Foreclosure prohibited upon homestead or exempt personal property.

23A-40-15. Foreclosure prohibited upon homestead or exempt personal property. No lien provided for in this chapter shall be foreclosed upon the homestead, as defined by chapter 43-31, of the recipient or his family, nor upon any personal property which is exempt from process under chapter 43-45.

Source: SL 1979, ch 159, § 39.



§ 23A-40-16 Correction of mistake in lien record at request of adversely affected person.

23A-40-16. Correction of mistake in lien record at request of adversely affected person. If, in the record of a lien made under the provisions of this chapter, the name of the person or persons for whose benefit any payment was made, or the name of a person or persons against whose property a lien may appear to have been created, is shown or stated to have been made by mistake or incorrectly or in such manner as not to identify easily the owner or owners of property, or the amount of such lien is incorrectly stated or recorded, any person whose interests are adversely affected thereby may apply to the board of county commissioners for correction of the record to conform to the facts. The board may grant the relief sought and direct the correction of the record accordingly.

Source: SL 1979, ch 159, § 38.



§ 23A-40-17 Court appointed attorney and public defender payment fund established.

23A-40-17. Court appointed attorney and public defender payment fund established. There is hereby created in the Office of the State Treasurer a court appointed attorney and public defender payment fund.

Source: SL 1982, ch 186, § 6.



§ 23A-40-18 , 23A-40-19. Repealed.

23A-40-18, 23A-40-19. Repealed by SL 1988, ch 189, §§ 4, 5



§ 23A-40-20 Annual distribution of moneys in fund--Determination of pro rata payments tocounties.

23A-40-20. Annual distribution of moneys in fund--Determination of pro rata payments to counties. All moneys in the court appointed attorney and public defender payment fund shall be annually distributed by the state treasurer to the counties on a pro rata basis. The state treasurer shall, within sixty days of the end of the fiscal year, determine and verify from receipts and expenditure records the total expenditures by all counties in the state for court appointed attorneys and public defender offices. He shall then establish a percentage ratio between moneys collected in the fund for the past fiscal year and the total expenditures by counties for court appointed attorneys and public defender offices. That percentage ratio shall then be applied to each county's gross expenditure for court appointed attorneys and public defender offices to determine its respective payment from the fund.

Source: SL 1982, ch 186, § 9; SL 1991, ch 197, § 4.






Chapter 41 - (Rule 45) Time Allowed

§ 23A-41-1 (Rule 45(a)) Days included and excluded in computing time--Adjustment for weekendsand holidays.

23A-41-1. (Rule 45(a)) Days included and excluded in computing time--Adjustment for weekends and holidays. In computing any period of time, the day of the act, event, or default from which the designated period of time begins to run shall not be included. The last day of the period so computed shall be included, unless it is a Saturday, a Sunday, or a legal holiday or, when the act to be done is the filing of a paper in court, a day on which weather or other conditions have made the office of the clerk of court inaccessible, in which event the period runs until the end of the next day which is not one of the aforementioned days. When a period of time prescribed or allowed is less than eleven days, intermediate Saturdays, Sundays, and legal holidays shall be excluded in the computation. As used in this section, a "legal holiday" is any day designated as a holiday in § 1-5-1.

Source: SL 1978, ch 178, § 495; SL 2010, ch 253 (Supreme Court Rule 09-09), eff. Sept. 24, 2009.



§ 23A-41-2 (Rule 45(b)) Extension of time by court--Permitting action after expiration of period--Exceptions.

23A-41-2. (Rule 45(b)) Extension of time by court--Permitting action after expiration of period--Exceptions. When an act is required or allowed to be done at or within a specified time, a court for cause shown may at any time in its discretion:

(1) With or without motion or notice, order the period extended if a request therefor is made before the expiration of the period originally prescribed or as extended by a previous order; or

(2) Upon motion made after the expiration of the specified period, permit the act to be done if the failure to act was the result of excusable neglect.

However, a court may not extend the time for taking an action under chapter 23A-23, chapter 23A-29, chapter 23A-30, or § 23A-31-1, except to the extent and under the conditions stated in those chapters and section.

Source: SL 1978, ch 178, § 496.



§ 23A-41-3 (Rule 45(c)) Reserved.

23A-41-3. (Rule 45(c)) Reserved



§ 23A-41-4 (Rule 45(d)) Minimum time between notice and hearing on motion--Service of affidavitssupporting and opposing motions.

23A-41-4. (Rule 45(d)) Minimum time between notice and hearing on motion--Service of affidavits supporting and opposing motions. A written motion, other than one which may be heard ex parte, and notice of the hearing thereon must be served at least five days before the time specified for the hearing unless a different period is fixed by rule or order of court. For cause shown such an order may be made on ex parte application. When a motion is supported by an affidavit, the affidavit must be served with the motion; and opposing affidavits must be served at least one day before the hearing unless the court permits them to be served at a later time.

Source: SL 1978, ch 178, § 498.



§ 23A-41-5 (Rule 45 (e)) Time added when papers served by mail.

23A-41-5. (Rule 45 (e)) Time added when papers served by mail. Whenever a party has the right or is required to do an act within a prescribed period after the service of a notice or other paper upon him and the notice or other paper is served upon him by mail, three days shall be added to the prescribed period.

Source: SL 1978, ch 178, § 499.






Chapter 42 - Limitation Of Criminal Prosecutions

§ 23A-42-1 No limitation on prosecution for Class A, Class B, or Class C felonies.

23A-42-1. No limitation on prosecution for Class A, Class B, or Class C felonies. There is no limitation on the time within which a prosecution for Class A, Class B, or Class C felony must be commenced.

Source: SDC 1939 & Supp 1960, § 34.0701; SDCL, § 23-8-1; SL 1978, ch 178, § 500; SL 1981, ch 186, § 2; SL 2005, ch 120, § 149.



§ 23A-42-2 Seven-year limitation on other prosecutions.

23A-42-2. Seven-year limitation on other prosecutions. In all other prosecutions for a public offense and all proceedings of a quasi-criminal or penal nature, including the forfeiture of existing rights, the proceedings shall be commenced within seven years after the commission of the offense or crime which is the basis of the prosecution or proceedings, except as provided in § 23A-42-3.

Source: SDC 1939 & Supp 1960, § 34.0703; SDCL, § 23-8-3; SL 1975, ch 279, § 2; SL 1978, ch 178, § 501.



§ 23A-42-3 Limitation period on forgery or theft commences at time of discovery--Proof as tofailure of discovery.

23A-42-3. Limitation period on forgery or theft commences at time of discovery--Proof as to failure of discovery. When the defendant is charged with forgery or theft, an action described in § 23A-42-2 shall be commenced at any time within seven years after the discovery of the crime. The failure of discovery, if more than seven years has elapsed at the time of prosecution, shall in all cases be pleaded and proven in the same manner as other elements of the offense.

Source: SL 1927, ch 91; SDC 1939 & Supp 1960, § 34.0703; SDCL, § 23-8-4; SL 1978, ch 178, § 502.



§ 23A-42-4 Prosecution commenced by filing of complaint, information or indictment.

23A-42-4. Prosecution commenced by filing of complaint, information or indictment. All actions referred to in §§ 23A-42-1 to 23A-42-3, inclusive, shall be deemed commenced by the filing of a complaint, information or indictment with any committing magistrate or clerk of any court having jurisdiction of the offense.

Source: SL 1927, ch 91; SDC 1939 & Supp 1960, § 34.0703; SDCL, § 23-8-5; SL 1978, ch 178, § 503.



§ 23A-42-5 Tolling of limitation period while defendant out of state.

23A-42-5. Tolling of limitation period while defendant out of state. If when or after the offense is committed the defendant is out of the state, the indictment, information, or complaint may be filed within the period prescribed by §§ 23A-42-1 to 23A-42-3, inclusive, after his coming within the state, and no time during which the defendant is not an inhabitant within the state is part of the limitation.

Source: SDC 1939 & Supp 1960, § 34.0704; SDCL, § 23-8-6; SL 1978, ch 178, § 504.






Chapter 43 - (Rule 46) Bail

§ 23A-43-1 (Rule 46(a)) Reserved.

23A-43-1. (Rule 46(a)) Reserved



§ 23A-43-2 Release of defendant on personal recognizance or unsecured bond--Exceptions.

23A-43-2. Release of defendant on personal recognizance or unsecured bond--Exceptions. Except for a defendant charged with an offense punishable by death or a defendant who is currently released on personal recognizance bond, a defendant shall, at his appearance before a committing magistrate or court be ordered released pending trial on his personal recognizance or upon the execution of an unsecured appearance bond in an amount specified by the committing magistrate or court, unless the magistrate or court determines in the exercise of his discretion, that such a release will not reasonably assure the appearance of the defendant as required or that the defendant may pose a danger to any other person or to the community.

Source: SL 1978, ch 178, § 506; SL 1980, ch 183, § 1; SL 1982, ch 187.



§ 23A-43-2.1 Defendants charged with offense punishable by death.

23A-43-2.1. Defendants charged with offense punishable by death. A person who is charged with an offense punishable by death shall be treated in accordance with the provisions of § 23A-43-3, unless the committing magistrate has reason to believe that no one or more conditions of release will reasonably assure that the person will not flee or pose a danger to any other person or to the community. If such a risk of flight or danger is believed to exist, the person may be ordered detained.

Source: SL 1980, ch 183, § 2.



§ 23A-43-3 Additional conditions of release imposed when necessary to assureappearance for trial.

23A-43-3. Additional conditions of release imposed when necessary to assure appearance for trial. When a determination is made that a release pursuant to § 23A-43-2 will not reasonably assure the appearance of the defendant as required, the committing magistrate or court shall, either in lieu of or in addition to the methods of release described in § 23A-43-2, impose the first of the following conditions of release which will reasonably assure the appearance of the defendant for trial or, if no single condition gives that assurance, any combination of the following conditions:

(1) Place the defendant in the custody of a designated person or organization agreeing to supervise him;

(2) Place restrictions on the travel, association, or place of abode of the defendant during the period of release;

(3) Require an appearance bond in a specified amount. The bond shall be executed by depositing with the clerk of the court, in cash or other security, as directed, a sum not to exceed ten percent of the amount of the bond. The deposit shall be returned upon the performance of the conditions of release;

(4) Require the execution of a bail bond with sufficient solvent sureties, or the deposit of cash in lieu of a bail bond; or

(5) Impose any other condition reasonably necessary to assure the defendant's appearance as required, including a condition requiring that the defendant return to custody after specified hours.
Source: SL 1978, ch 178, § 506.



§ 23A-43-4 Factors considered in determining conditions of release to be imposed.

23A-43-4. Factors considered in determining conditions of release to be imposed. In determining which conditions of release will reasonably assure appearance, a committing magistrate or court shall, on the basis of available information, take into account the nature and circumstances of the offense charged, the weight of the evidence against the defendant, the defendant's family ties, employment, financial resources, character and mental condition, the length of his residence in the community, his record of convictions, his record of appearance at court proceedings or of flight to avoid prosecution or failure to appear at court proceedings, and the risk that he will flee or pose a danger to any person or to the community.

Source: SL 1978, ch 178, § 509; SL 1980, ch 179, § 3.



§ 23A-43-4.1 , 23A-43-4.2. Transferred.

23A-43-4.1, 23A-43-4.2. Transferred to §§ 25-10-40, 25-10-41



§ 23A-43-5 (Rule 46(b)) Conditions of release and bond continued unless orderedincreased--Statement of reasons for adding conditions.

23A-43-5. (Rule 46(b)) Conditions of release and bond continued unless ordered increased--Statement of reasons for adding conditions. A defendant released before trial shall continue on release until a plea or verdict of guilty has been entered, under the same terms and conditions as were previously imposed unless the committing magistrate or court determines that other terms and conditions or termination of his release are necessary to insure the orderly and expeditious progress of the trial. After conviction but prior to the entry of judgment, the defendant may be released pursuant to § 23A-43-16. If a person has been arrested on a complaint and is indicted before an information has been filed on the complaint, any bond posted from the original arrest shall continue and be the bond for the same offense, unless otherwise ordered by the court. If the terms and conditions are increased in severity or if the termination of release is ordered, the committing magistrate or court shall state the reasons therefor on the record.

Source: SL 1978, ch 178, § 507; SL 1985, ch 200, § 1.



§ 23A-43-6 Order stating conditions of release--Advice to defendant as to results ofviolation.

23A-43-6. Order stating conditions of release--Advice to defendant as to results of violation. A committing magistrate or court authorizing the release of a defendant under § 23A-43-2, 23A-43-3, or 23A-43-5 shall issue an appropriate order containing a statement of the conditions imposed, if any, shall inform the defendant of the penalties for a violation of the conditions of his release and shall advise him that a warrant for his arrest will be issued immediately upon any such violation.

Source: SL 1978, ch 178, § 510.



§ 23A-43-7 Amendment of order to impose additional or different conditions of release--Review on inability of defendant to meet additional conditions.

23A-43-7. Amendment of order to impose additional or different conditions of release--Review on inability of defendant to meet additional conditions. A committing magistrate or court ordering the release of a defendant on any condition specified in § 23A-43-2 or 23A-43-3 may at any time amend his or its order to impose additional or different conditions of release. If, however, the imposition of such additional or different conditions results in the detention of the defendant as a result of his inability to meet such conditions or in the release of the defendant on a condition requiring him to return to custody after specified hours, the provisions of §§ 23A-43-8 to 23A-43-10, inclusive, shall apply.

Source: SL 1978, ch 178, § 512.



§ 23A-43-8 Review of conditions when defendant unable to meet conditions for release--Statement by magistrate of reasons for conditions.

23A-43-8. Review of conditions when defendant unable to meet conditions for release--Statement by magistrate of reasons for conditions. A defendant for whom conditions of release are imposed and who after twenty-four hours from the time of the release hearing, continues to be detained as a result of his inability to meet the conditions of release, may, upon application, have the conditions reviewed by the committing magistrate, the court that imposed them, or a circuit court having jurisdiction of the defendant and the offense charged. Unless the conditions of release are amended and the person is thereupon released, the committing magistrate or court shall set forth in writing the reasons for requiring the conditions imposed.

Source: SL 1978, ch 178, § 511; SL 1983, ch 193.



§ 23A-43-9 Review of conditions requiring return to custody after specified hours--Statement by magistrate of reasons for requirement.

23A-43-9. Review of conditions requiring return to custody after specified hours--Statement by magistrate of reasons for requirement. A defendant who is ordered released on a condition which requires that he return to custody after specified hours shall, upon application, be entitled to a review by the committing magistrate or court that imposed the condition. Unless the requirement is removed and the person is thereupon released on another condition, the committing magistrate or court shall set forth in writing the reasons for continuing the requirement.

Source: SL 1978, ch 178, § 511.



§ 23A-43-10 Review by another magistrate when committing magistrate unavailable.

23A-43-10. Review by another magistrate when committing magistrate unavailable. If the magistrate or court that imposed the conditions of release is not available for review pursuant to § 23A-43-8 or 23A-43-9, any other committing magistrate or court in the circuit may review such conditions.

Source: SL 1978, ch 178, § 511.



§ 23A-43-11 Continuation of conditions to insure subjection to another court wherecharges pending--Transmittal of papers to other jurisdiction.

23A-43-11. Continuation of conditions to insure subjection to another court where charges pending--Transmittal of papers to other jurisdiction. If at any time during the course of a prosecution it appears that a defendant who has been conditionally released is not subject to the jurisdiction of the court imposing such conditions, and it appears that he is subject to prosecution in another court, the committing magistrate or court that imposed such conditions shall, following the procedure specified in §§ 23A-43-2 and 23A-43-3, continue such conditions of release, or alter them if necessary, in such manner as will insure that he, within such time as the committing magistrate or court shall specify, will render himself amenable to a warrant for his arrest from the proper court, and if not sooner arrested thereon, will go to the office of the sheriff of the county where the prosecution had been initiated, at a time specified in the order, to surrender himself upon the warrant if issued. The clerk of the court imposing such continued or altered conditions of release shall within ten days transmit all papers in the action filed with him, including bail if posted, to the prosecuting attorney of the proper jurisdiction.

Source: SL 1978, ch 178, § 508.



§ 23A-43-12 Information considered in bail proceedings need not conform to rules ofevidence.

23A-43-12. Information considered in bail proceedings need not conform to rules of evidence. Information stated in, or offered in connection with, any order entered pursuant to §§ 23A-43-1 to 23A-43-13, inclusive, need not conform to the rules pertaining to the admissibility of evidence in a court of law.

Source: SL 1978, ch 178, § 513.



§ 23A-43-13 Disposition of cases by forfeiture of collateral not prohibited.

23A-43-13. Disposition of cases by forfeiture of collateral not prohibited. Nothing contained in §§ 23A-43-1 to 23A-43-12, inclusive, shall be construed to prevent the disposition of any case or class of cases by forfeiture of collateral security where such disposition is authorized by the court.

Source: SL 1978, ch 178, § 514.



§ 23A-43-14 Motion for amendment by circuit judge of conditions of release.

23A-43-14. Motion for amendment by circuit judge of conditions of release. A defendant who is detained, or whose release on a condition requiring him to return to custody after specified hours is continued, after review of his application pursuant to § 23A-43-7, 23A-43-8, 23A-43-9, or 23A-43-10 by a committing magistrate, other than a judge of the court having original jurisdiction over the offense with which he is charged or a justice of the Supreme Court, may move the circuit court having original jurisdiction over the offense with which he is charged to amend the order.

Source: SL 1978, ch 178, § 515.



§ 23A-43-15 Appeal to Supreme Court for amendment of conditions of release--Disposition by court.

23A-43-15. Appeal to Supreme Court for amendment of conditions of release--Disposition by court. In any case in which a defendant is detained after a court denies a motion under § 23A-43-14 to amend an order imposing conditions of release, or after conditions of release have been imposed or amended by a judge of the court having original jurisdiction over the offense charged, an appeal may be taken to the Supreme Court. Any order so appealed shall be affirmed if it is supported by the proceedings below. If the order is not so supported, the Supreme Court may remand the case for a further hearing, or may, with or without additional evidence, order the defendant released pursuant to §§ 23A-43-2 and 23A-43-3.

Source: SL 1978, ch 178, § 516.



§ 23A-43-16 Release pending judgment or appeal--Criteria considered--Right to judicialreview of conditions.

23A-43-16. Release pending judgment or appeal--Criteria considered--Right to judicial review of conditions. On motion of a defendant who has been convicted of an offense, the court in which the conviction was had may release the defendant prior to the entry of judgment, pending the expiration of time for filing notice of appeal, and pending the outcome of the appeal. The court in determining the eligibility of the defendant for release shall consider the criteria as set forth in § 23A-43-4, the risk that the defendant will flee or pose a danger to any person or to the community, and in the case of an appeal, whether the appeal is frivolous or taken for purposes of delay. If the court in its discretion determines that the defendant is eligible for release, the court shall release the defendant in accordance with §§ 23A-43-2 and 23A-43-3. If, however, the judgment imposes only a fine, conditional release under this section is a matter of right. The provisions of §§ 23A-43-14 and 23A-43-15 do not apply to persons described in this section; however, other rights to judicial review of conditions of release or orders of detention are not affected.

Source: SDC 1939 & Supp 1960, § 34.1803; SDCL, § 23-26-4; SL 1978, ch 178, § 517; SL 1985, ch 200, § 2.



§ 23A-43-17 (Rule 46(c)) Burden of proof as to risk of flight or danger.

23A-43-17. (Rule 46(c)) Burden of proof as to risk of flight or danger. On a motion pursuant to § 23A-43-16, the burden of establishing that a defendant will not flee or pose a danger to any other person or to the community rests with the defendant.

Source: SL 1978, ch 178, § 518; SL 1985, ch 200, § 3.



§ 23A-43-18 Conditions of release imposed on material witness--Release after depositiontaken.

23A-43-18. Conditions of release imposed on material witness--Release after deposition taken. If it appears by affidavit that the testimony of a person is material in any criminal proceeding, and if it is shown that it may become impracticable to secure his presence by subpoena, a committing magistrate or court shall impose conditions of release upon him pursuant to §§ 23A-43-2 and 23A-43-3. No material witness shall be detained because of his inability to comply with any condition of release if his testimony can adequately be secured by deposition, and further detention is not necessary to prevent a failure of justice, but his release may be delayed for a reasonable period of time until his deposition can be taken pursuant to chapter 23A-12.

Source: SDC 1939 & Supp 1960, § 34.1410; SDCL, §§ 23-27-22, 23-27-23; SL 1978, ch 178, § 519.



§ 23A-43-19 Order for commitment or better security from person about to abscond--Order of arrest.

23A-43-19. Order for commitment or better security from person about to abscond--Order of arrest. When proof is made to any committing magistrate that a person previously released on the execution of an appearance bail bond with one or more sureties is about to abscond, and that his bail is insufficient, the committing magistrate shall require such person to give better security or, for default thereof, cause him to be committed. An order for his arrest may be endorsed on the former commitment, or a new warrant therefor may be issued, by such committing magistrate, setting forth the cause thereof.

Source: SDC 1939 & Supp 1960, § 34.1807; SDCL, § 23-26-8; SL 1978, ch 178, § 520.



§ 23A-43-20 (Rule 46(d)) Justification by sureties--Findings as to financial responsibility--Attorney not to be surety.

23A-43-20. (Rule 46(d)) Justification by sureties--Findings as to financial responsibility--Attorney not to be surety. Every surety, except a corporate surety authorized by chapter 58-21, shall justify by affidavit and may be required to describe in the affidavit the property by which he proposes to justify and the encumbrances on it, the number and amount of other bonds and undertakings for bail entered into by him and remaining undischarged and all his other liabilities. No bond shall be approved unless the surety or sureties, in the opinion of the judge, or magistrate authorized to admit to bail, are financially responsible in at least the amount of the bond. No practicing attorney shall be a surety on any bond.

Source: CCrimP 1877, § 555; CL 1887, § 7607; RCCrimP 1903, § 588; RC 1919, § 4598; SDC 1939 & Supp 1960, § 34.1805; SDCL, § 23-26-6; SL 1978, ch 178, § 521.



§ 23A-43-21 (Rule 46(e)(1)) Forfeiture of bond and revocation of release on breach ofcondition--Warrant for arrest.

23A-43-21. (Rule 46(e)(1)) Forfeiture of bond and revocation of release on breach of condition--Warrant for arrest. Upon a showing that there has been a material breach of a condition of release without good cause, the court shall declare a forfeiture of the bond, if any, and shall enter an order revoking the conditions of release. If the defendant is not in custody, the court shall direct the clerk to issue a warrant for the defendant's arrest. The defendant shall remain in custody until discharged by due course of law.

Source: SDC 1939 & Supp 1960, § 34.1809; SDCL, § 23-26-11; SL 1978, ch 178, § 522; SL 1979, ch 159, § 41.



§ 23A-43-22 (Rule 46(e)(2)) Setting aside forfeiture of bail.

23A-43-22. (Rule 46(e)(2)) Setting aside forfeiture of bail. A court may direct that a forfeiture be set aside, upon such conditions as it may impose, if it appears that justice does not require enforcement of the forfeiture.

Source: CCrimP 1877, § 559; CL 1887, § 7611; RCCrimP 1903, § 592; RC 1919, § 4602; SDC 1939 & Supp 1960, § 34.1809; SDCL, § 23-26-12; SL 1978, ch 178, § 523.



§ 23A-43-23 (Rule 46(e)(3)) Default judgment on forfeiture--Enforcement of liability onmotion--Notice of motion.

23A-43-23. (Rule 46(e)(3)) Default judgment on forfeiture--Enforcement of liability on motion--Notice of motion. When a forfeiture has not been set aside, a court shall on motion enter a judgment of default, and execution may issue thereon. By entering into a bond the obligors submit themselves to the jurisdiction of the circuit court and irrevocably appoint the clerk of the court of the county as their agent upon whom any papers affecting their liability may be served. Their liability may be enforced on motion without the necessity of an independent action. The motion and such notice of the motion as the court prescribes may be served on the clerk of the court, who shall forthwith mail copies to the obligors at their last known addresses.

Source: SL 1978, ch 178, § 524.



§ 23A-43-24 (Rule 46(e)(4)) Remission of bond after entry of judgment.

23A-43-24. (Rule 46(e)(4)) Remission of bond after entry of judgment. After entry of such judgment, a court may remit the bond in whole or in part under such conditions as it may impose, if it appears that justice does not require the enforcement of the forfeiture.

Source: SL 1978, ch 178, § 526.



§ 23A-43-25 Proceeding against bail after forfeiture of undertaking--Payment into countytreasury of money deposit forfeited--Bonds for traffic or other misdemeanorviolations excluded.

23A-43-25. Proceeding against bail after forfeiture of undertaking--Payment into county treasury of money deposit forfeited--Bonds for traffic or other misdemeanor violations excluded. After the forfeiture of recognizance, bond or undertaking of bail, including an appearance bond, the prosecuting attorney shall proceed, with all due diligence, by action against the bail upon the instrument so forfeited. If money deposited instead of bail, including an appearance bond, is forfeited, the clerk of the court or other officer with whom it is deposited, shall monthly pay the money deposited to the county treasurer who shall deposit it in the county treasury. This section is not to be construed to include bonds assessed for violations of traffic or other misdemeanor violations included on an approved fine and bond schedule adopted by a circuit court for use by lay magistrates and law enforcement officials for purposes of levying a fine and costs to permit a violator to submit a power of attorney in lieu of a court appearance. Bonds which have been submitted in payment of such violations, accompanied by either a signed or unsigned power of attorney, shall be deposited in accordance with state laws governing the deposit of such fines, liquidated court costs and surcharges.

Source: SDC 1939 & Supp 1960, § 34.1809; SDCL, § 23-26-13; SL 1974, ch 158, § 5; SL 1978, ch 173, § 1; SL 1978, ch 178, § 525; SL 1979, ch 159, § 42; SL 1982, ch 170, § 6; SL 1996, ch 157.



§ 23A-43-25.1 Reinstated bond or undertaking paid to officer with whom originallydeposited.

23A-43-25.1. Reinstated bond or undertaking paid to officer with whom originally deposited. Upon order of the court for the reinstatement of bond or undertaking of bail, previously forfeited, the county treasurer shall pay to the clerk of court or other officer with whom it was originally deposited such bond or undertaking of bail.

Source: SL 1978, ch 173, § 2; SDCL Supp, § 23-26-13.1; SL 1979, ch 159, § 43.



§ 23A-43-26 (Rule 46(f)) Exoneration of obligors and release of bail--Cash deposit orsurrender of defendant exonerating.

23A-43-26. (Rule 46(f)) Exoneration of obligors and release of bail--Cash deposit or surrender of defendant exonerating. When the condition of a bond has been satisfied or the forfeiture of a bond has been set aside or remitted, a court shall exonerate the obligors and release any bail. A surety may be exonerated by a deposit of cash in the amount of the bond or by a timely surrender of the defendant into custody.

Source: SL 1978, ch 178, § 527.



§ 23A-43-27 Exoneration of bail on commitment under sentence.

23A-43-27. Exoneration of bail on commitment under sentence. When a defendant is committed pursuant to § 23A-26-12, the court shall exonerate his bail pursuant to § 23A-43-24.

Source: CCrimP 1877, § 410; CL 1887, § 7437; RCCrimP 1903, § 417; RC 1919, § 4934; SDC 1939 & Supp 1960, § 34.3676; SDCL, § 23-48-2; SL 1978, ch 178, § 528.



§ 23A-43-28 Exoneration of bail on commitment as mentally ill.

23A-43-28. Exoneration of bail on commitment as mentally ill. If a defendant is committed as mentally ill, the court shall exonerate his bail pursuant to § 23A-43-24.

Source: SDC 1939 & Supp 1960, § 34.2004; SDCL, § 23-38-7; SL 1978, ch 175, § 9; SL 1978, ch 178, § 529.



§ 23A-43-29 Arrest of defendant by surety on violation of conditions--Recommitment anddischarge of surety.

23A-43-29. Arrest of defendant by surety on violation of conditions--Recommitment and discharge of surety. Any defendant who is released on the execution of an appearance bail bond with one or more sureties may, if he violates the conditions of his release, in vacation, be arrested by his surety, delivered to a law enforcement officer, and brought before any committing magistrate. At the request of such surety, the committing magistrate shall recommit the defendant to the custody of the law enforcement officer, and endorse on the recognizance, or certified copy thereof, the discharge and exoneretur of the surety. The person so committed shall be held in custody until discharged by due course of law.

Source: SDC 1939 & Supp 1960, § 34.1808; SDCL, §§ 23-26-9, 23-26-10; SL 1978, ch 178, § 530.



§ 23A-43-30 (Rule 46(g)) Court supervision to eliminate unnecessary detention.

23A-43-30. (Rule 46(g)) Court supervision to eliminate unnecessary detention. A court shall exercise supervision over the detention of defendants and witnesses pending trial for the purpose of eliminating all unnecessary detention.

Source: SL 1978, ch 178, § 531.



§ 23A-43-31 Failure to appear after release as forfeiture of security--Felony ormisdemeanor.

23A-43-31. Failure to appear after release as forfeiture of security--Felony or misdemeanor. Any person who, having been released pursuant to this chapter, fails to appear before any court or judicial officer as required or fails to comply with the provisions of § 25-10-41 shall, subject to the provisions of this title, forfeit any security which was given or pledged for such person's release and, in addition, shall:

(1) If such person was released in connection with a charge of a felony, an alleged felony violation of § 32-23-1, or fails to report for a jail or penitentiary sentence for any offense, be guilty of a Class 6 felony;

(2) If such person was released in connection with a charge of a misdemeanor, be guilty of a Class 1 misdemeanor; or

(3) If such person was released for appearance as a material witness, be guilty of a Class 1 misdemeanor.
Source: SL 1976, ch 158, § 43-2; SDCL Supp, §§ 23-26-14 to 23-26-16; SL 1978, ch 178, § 533; SL 1994, ch 182; SL 1998, ch 153, § 1; SL 2006, ch 130, § 7.



§ 23A-43-32 Contempt powers of courts unimpaired.

23A-43-32. Contempt powers of courts unimpaired. Nothing in this chapter shall interfere with or prevent the exercise by any court of its power to punish for contempt.

Source: SL 1978, ch 178, § 532.






Chapter 44 - Miscellaneous Administrative Provisions

§ 23A-44-1 (Rule 47) Application for order to be by motion--When writing required--Contents--Supporting affidavit.

23A-44-1. (Rule 47) Application for order to be by motion--When writing required--Contents--Supporting affidavit. An application to a court for an order shall be by motion. A motion other than one made during a trial or hearing shall be in writing unless the court permits it to be made orally. It shall state the grounds upon which it is made and shall set forth the relief or order sought. It may be supported by an affidavit.

Source: SL 1978, ch 178, § 534.



§ 23A-44-2 (Rule 48(a)) Dismissal of charges by prosecution--Defendant's consent requiredduring trial.

23A-44-2. (Rule 48(a)) Dismissal of charges by prosecution--Defendant's consent required during trial. A prosecuting attorney may file a dismissal of an indictment, information, or complaint and the prosecution shall thereupon terminate. Such a dismissal may not be filed during a trial without the consent of the defendant.

Source: SDC 1939 & Supp 1960, § 34.2204; SDCL, § 23-34-7; SL 1978, ch 178, § 535.



§ 23A-44-3 Dismissal of charges for unnecessary delay in prosecution.

23A-44-3. Dismissal of charges for unnecessary delay in prosecution. If there is unnecessary delay in presenting a charge to a grand jury or in filing an information against a defendant who has been held to answer to a circuit court, or if there is unnecessary delay in bringing a defendant to trial, a court may dismiss his indictment, information or complaint.

Source: SDC 1939 & Supp 1960, §§ 34.2201, 34.2202; SDCL, §§ 23-34-1, 23-34-2; SL 1978, ch 178, § 536.



§ 23A-44-4 Discharge of defendant and release of bail on dismissal of charges.

23A-44-4. Discharge of defendant and release of bail on dismissal of charges. If a court directs an action to be dismissed, the defendant must, if in custody, be discharged, or if admitted to bail, his bail must be exonerated or money deposited instead of bail must be refunded to him.

Source: SDC 1939 & Supp 1960, § 34.2203; SDCL, § 23-34-5; SL 1978, ch 178, § 537.



§ 23A-44-5 Subsequent prosecution not barred by dismissal.

23A-44-5. Subsequent prosecution not barred by dismissal. A dismissal under § 23A-44-2, 23A-44-3, or 23A-44-4 is not a bar to another prosecution for the same offense.

Source: SDC 1939 & Supp 1960, § 34.2203; SDCL, § 23-34-6; SL 1978, ch 178, § 538.



§ 23A-44-5.1 Time allowed for disposition of criminal case--Periods excluded--Dismissal.

23A-44-5.1. Time allowed for disposition of criminal case--Periods excluded--Dismissal. (1) Every person indicted, informed or complained against for any offense shall be brought to trial within one hundred eighty days, and such time shall be computed as provided in this section.

(2) Such one hundred eighty day period shall commence to run from the date the defendant has first appeared before a judicial officer on an indictment, information or complaint.

(3) If such defendant is to be tried again following a mistrial, an order for a new trial, or an appeal or collateral attack, such period shall commence to run from the date of the mistrial, filing of the order granting a new trial, or the filing of the mandate on remand.

(4) The following periods shall be excluded in computing the time for trial:

(a) The period of delay resulting from other proceedings concerning the defendant, including but not limited to an examination and hearing on competency and the period during which he is incompetent to stand trial; the time from filing until final disposition of pretrial motions of the defendant, including motions brought under § 23A-8-3; motions for a change of venue; and the time consumed in the trial of other charges against the defendant;

(b) The period of delay resulting from a continuance granted at the request or with the consent of the defendant or his counsel provided it is approved by the court and a written order filed. A defendant without counsel shall not be deemed to have consented to a continuance unless he has been advised by the court of his right to a speedy trial and the effect of his consent;

(c) The period of delay resulting from a continuance granted by the court at the request of the prosecuting attorney if the continuance is granted because of the unavailability of evidence material to the state's case, when the prosecuting attorney has exercised due diligence to obtain such evidence and there are reasonable grounds to believe that such evidence will be available at the later date and provided a written order is filed;

(d) The period of delay resulting from the absence or unavailability of the defendant;

(e) A reasonable period of delay when the defendant is joined for trial with a codefendant as to whom the time for trial has not run and there is good cause for not granting a severance. In all other cases the defendant shall be granted a severance so that he may be tried within the time limits applicable to him;

(f) The period of delay resulting from a change of judge or magistrate obtained by the defendant under chapter 15-12; and

(g) Other periods of delay not specifically enumerated herein, but only if the court finds that they are for good cause. A motion for good cause need not be made within the one hundred eighty day period.

(5) If a defendant is not brought to trial before the running of the time for trial, as extended by excluded periods, the defendant shall be entitled to a dismissal with prejudice of the offense charged and any other offense required by law to be joined with the offense charged.
Source: Supreme Court Rule 85-4; SL 1991, ch 445 (Supreme Court Rule 91-11); SL 2012, ch 263 (Supreme Court Rule 12-09), eff. July 1, 2012.



§ 23A-44-6 Trial in one county as bar to prosecution in another.

23A-44-6. Trial in one county as bar to prosecution in another. When an offense is in the jurisdiction of two or more counties, a conviction or acquittal thereof in one county is a bar to a prosecution thereof in another.

Source: SDC 1939 & Supp 1960, § 34.0813; SDCL, § 23-2-13; SL 1978, ch 178, § 539.



§ 23A-44-7 Service on parties of motions, notices, and similar papers.

23A-44-7. Service on parties of motions, notices, and similar papers. Written motions, other than those which are heard ex parte, written notices and similar papers shall be served upon each of the parties.

Source: SL 1978, ch 178, § 540.



§ 23A-44-8 (Rule 49(b)) Service on attorney for party--Service as in civil proceedings.

23A-44-8. (Rule 49(b)) Service on attorney for party--Service as in civil proceedings. Whenever under this title or by a court order, service is required or permitted to be made upon a party represented by an attorney, the service shall be made upon the attorney unless service upon the party himself is ordered by the court. Service upon an attorney or upon a party shall be made in the manner provided in § 15-6-5(b).

Source: SL 1978, ch 178, § 541.



§ 23A-44-9 (Rule 49(c)) Reserved.

23A-44-9. (Rule 49(c)) Reserved



§ 23A-44-10 (Rule 49(d)) Filing with court of papers to be served--Filing as in civil proceedings.

23A-44-10. (Rule 49(d)) Filing with court of papers to be served--Filing as in civil proceedings. Papers required to be served shall be filed with the court. Papers shall be filed in the manner provided in § 15-6-5(d).

Source: SL 1978, ch 178, § 543.



§ 23A-44-11 (Rule 50(a)) Placement on calendars--Preference to criminal proceedings.

23A-44-11. (Rule 50(a)) Placement on calendars--Preference to criminal proceedings. Each court may provide for placing criminal proceedings upon appropriate calendars. Preference shall be given to criminal proceedings as far as practicable.

Source: SL 1978, ch 178, § 544.



§ 23A-44-12 (Rule 50(b)) Reserved.

23A-44-12. (Rule 50(b)) Reserved



§ 23A-44-13 (Rule 51) Exceptions not required to preserve objection--Objection not requiredwhen no opportunity.

23A-44-13. (Rule 51) Exceptions not required to preserve objection--Objection not required when no opportunity. Exceptions to rulings or orders of a court are unnecessary and for all purposes for which an exception has heretofore been necessary it is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take or his objection to the action of the court and the grounds therefor, but if a party has no opportunity to object to a ruling or order the absence of an objection does not thereafter prejudice him.

Source: Supreme Court Rule 414, 1939; SDC 1939 & Supp 1960, § 34.3902; SDCL, § 23-46-2; SL 1978, ch 178, § 546.



§ 23A-44-14 (Rule 52(a)) Defects not affecting substantial rights disregarded.

23A-44-14. (Rule 52(a)) Defects not affecting substantial rights disregarded. Any error, defect, irregularity, or variance which does not affect substantial rights shall be disregarded.

Source: SDC 1939 & Supp 1960, §§ 34.2902, 34.3002; SDCL, §§ 23-1-2, 23-32-20; SL 1978, ch 178, § 547.



§ 23A-44-15 (Rule 52(b)) Plain error noticed though not brought to court's attention.

23A-44-15. (Rule 52(b)) Plain error noticed though not brought to court's attention. Plain errors or defects affecting substantial rights may be noticed although they were not brought to the attention of a court.

Source: SL 1978, ch 178, § 548.



§ 23A-44-16 Repealed.

23A-44-16. Repealed by SL 2008, ch 118, § 1.



§ 23A-44-17 Content of record.

23A-44-17. Content of record. The record of any hearing, court trial or jury trial shall consist of the transcript prepared by an official court reporter or court recorder or freelance reporter on contract with the Unified Judicial System, the exhibits offered in evidence and jury instructions.

Source: SL 2010, ch 255 (Supreme Court Rule 10-02), eff. Feb. 26, 2010.






Chapter 45 - Definitions And General Provisions

§ 23A-45-1 Criminal proceedings defined.

23A-45-1. Criminal proceedings defined. A criminal proceeding is one prosecuted by the state as a party, against a person charged with a criminal offense for the punishment thereof. A proceeding for the violation of an ordinance, bylaw, or police regulation is one prosecuted by a unit of local government as a party, against a person charged with a public offense, for the punishment thereof.

Source: SDC 1939 & Supp 1960, § 34.2901; SDCL, § 23-1-1; SL 1978, ch 178, § 551.



§ 23A-45-2 (Rule 54(a)) Proceedings to which title applies.

23A-45-2. (Rule 54(a)) Proceedings to which title applies. This title applies to all criminal proceedings and to all proceedings for the violation of an ordinance, bylaw, or police regulation of a unit of local government in this state before the circuit courts and the magistrate courts except in cases of those minor offenses triable under § 23A-4-2.

Source: SL 1978, ch 178, § 550.



§ 23A-45-3 to 23A-45-6. (Rules 54(b)(1) to (4)) Reserved.

23A-45-3 to 23A-45-6. (Rules 54(b)(1) to (4)) Reserved



§ 23A-45-7 (Rule 54(b)(5)) Proceedings to which title not applicable.

23A-45-7. (Rule 54(b)(5)) Proceedings to which title not applicable. This title is not applicable to the following proceedings in the South Dakota Codified Laws:

(1) Chapter 21-27, habeas corpus;

(2) Chapter 23-13, prevention and investigation of crimes;

(3) Chapter 23A-35A, interception of communications;

(4) Chapter 23-14, coroners' inquests;

(5) Chapter 23-24, extradition proceedings;

(6) Chapter 23-24A, interstate agreement on detainers;

(7) Chapter 24-13, Board of Pardons and Paroles;

(8) Chapter 24-14, executive clemency;

(9) Chapter 24-15, paroles from the penitentiary;

(10) Chapter 24-16, interstate parolee supervision;

(11) Chapter 26-11, criminal proceedings against minors.
Source: SL 1978, ch 178, § 540; SL 1985, ch 15, § 35.



§ 23A-45-8 Conflicts between title and other portions of code.

23A-45-8. Conflicts between title and other portions of code. Whenever any provision of the code is inconsistent or in conflict with this title or any part of it, the other statutory provision shall be reconciled and harmonized with this title as much as possible, and if such provision cannot be so harmonized and reconciled, then this title shall apply.

Source: SL 1978, ch 178, § 541.



§ 23A-45-9 (Rule 54(c)) Definition of terms.

23A-45-9. (Rule 54(c)) Definition of terms. Terms used in this title, unless the context plainly requires otherwise, shall mean:

(1) "Class 1 misdemeanor," any misdemeanor which has been classified as a Class 1 misdemeanor or any unclassified misdemeanor which may be punished by a maximum imprisonment of more than thirty days;

(2) "Class 2 misdemeanor," any misdemeanor which has been classified as a Class 2 misdemeanor or any unclassified misdemeanor which may be punished by a maximum imprisonment of thirty days or less;

(3) "Committing magistrate," any of the following persons:

(a) A justice of the Supreme Court;

(b) A judge of the circuit court;

(c) A magistrate judge;

(d) A nonlaw-trained magistrate when acting within the authority conferred by § 16-12A-13 or 16-12A-14;

(4) "Defendant," the party prosecuted in a criminal proceeding or a proceeding for the violation of an ordinance, bylaw, or police regulation of a unit of local government. A person becomes a defendant when he is arrested or summoned pursuant to § 23A-2-9, 23A-2-11, or 23A-3-1;

(5) "Former acquittal," a plea to prevent a criminal action, stating that the defendant has been charged and tried for the same alleged offense and has been acquitted. If a defendant was formerly acquitted on the ground of variance between an indictment or information and the proof, or if an indictment or information was dismissed upon an objection to its form or substance, without a judgment of acquittal, it is not an acquittal of the same offense;

(6) "Held to answer," the time at which an indictment or information is filed against a person;

(7) "In camera," the judge viewing material in private, without either of the parties present;

(8) "In chambers," the judge and the parties determining a matter in the private office of the judge;

(9) "Law enforcement officer," an officer or employee of the state or any of its units of local government, or of the United States, or an employee of a railroad or express company while on duty, who is responsible for the prevention or detection of crimes or for the enforcement of the criminal or highway traffic laws of the state. This definition shall not be construed as extending the territorial jurisdiction, statutory jurisdiction, or statutory authority of any law enforcement officer included in this definition;

(10) "Night," the period from 8:00 p.m. to 8:00 a.m., local time;

(11) "Oath," an oath or an affirmation;

(12) "Ordinance, bylaw or police regulation," any rule of conduct promulgated by a unit of local government which may be punished by imprisonment or a fine, or both, for its violation. As used in this subdivision, the word "fine" does not include deposits for services to be rendered, licensing fees, or fees imposed for late payments for services rendered;

(13) "Peace officer," a law enforcement officer;

(14) "Prosecuting attorney," the attorney general, an assistant attorney general, a special assistant attorney general, a state's attorney or an assistant state's attorney, a special prosecutor appointed by a court, a city attorney or any of his deputies, or any attorney engaged by the state or a unit of local government to prosecute a criminal proceeding or a proceeding for the violation of an ordinance, bylaw, or police regulation of a unit of local government;

(15) "State," the State of South Dakota and any of its units of local government;

(16) "Subpoena," the process by which the attendance of a witness before a court, magistrate, or grand jury, or for the purpose of being deposed, is required;

(17) "Unit of local government," a chartered governmental unit, county, township, municipality, and any other subdivision of the state which may enforce its ordinances, bylaws, or regulations by bringing a court action which may result in a fine or imprisonment being imposed on the defendant thereof.
Source: SDC 1939 & Supp 1960, §§ 34.1302, 34.1618, 34.2401, 34.2904; SDCL, §§ 23-2-6, 23-21-4, 23-21-7, 23-40-1; SL 1978, ch 178, § 557; SL 1980, ch 173, § 5.



§ 23A-45-10 (Rule 55) Records kept as prescribed by Supreme Court.

23A-45-10. (Rule 55) Records kept as prescribed by Supreme Court. Clerks of courts and such other personnel as are prescribed by rule shall keep such records in criminal proceedings as the Supreme Court may prescribe.

Source: SL 1978, ch 178, § 558.



§ 23A-45-11 (Rule 56) Circuit court always open--Hours when clerk's office open.

23A-45-11. (Rule 56) Circuit court always open--Hours when clerk's office open. A circuit court is always open for the purpose of filing any proper paper, of issuing and returning process, and of making motions and orders. A clerk's office with the clerk or a deputy in attendance shall be open for a reasonable time during business hours on all days except Saturdays, Sundays, and days specified as holidays in § 1-5-1, but a court may provide by local rule or order that its clerk's office shall be open for specified hours on Saturdays or particular legal holidays.

Source: SDC 1939 & Supp 1960, § 34.0401; SDCL, § 23-9-1; SL 1978, ch 178, § 559; SL 1979, ch 159, § 44.



§ 23A-45-12 (Rule 57(a)) Circuit court rules adopted by presiding judge--Consistent withtitle--Copies furnished to Supreme Court and code counsel--Publication ofrules.

23A-45-12. (Rule 57(a)) Circuit court rules adopted by presiding judge--Consistent with title--Copies furnished to Supreme Court and code counsel--Publication of rules. A majority of the judges in each circuit court may make and amend rules governing practice not inconsistent with the rules contained in this chapter. Notice of the intent to adopt, amend or repeal any rule shall be given by filing a copy of the proposed rule, amendment or repeal in the office of the clerk of courts in each county within the circuit to be affected and by giving notice indicating the purpose of the proposed rule, amendment, or repeal in general terms and fixing a time and place, not sooner than thirty days following the date of the notice, at which any person may appear and be heard regarding the proposed adoption, amendment, or repeal. Notice of the proposed adoption, amendment, or repeal of several rules may be given at one time and in one notice. The notice required by this rule may be given by mailing to all of the active members of the state bar within the circuit.

Any rule, or amendment or repeal thereof, adopted pursuant to this section shall become effective upon being filed with and approved by the Supreme Court. Upon being approved, all such rules, amendments, or repeals thereof shall be filed by the Supreme Court with the code counsel who shall publish them as an appendix to Title 23A of the code. Any rules heretofore adopted pursuant to this section are hereby nullified. Clerks of courts shall make appropriate arrangements, subject to the approval of the Supreme Court, to make copies of all rules promulgated pursuant to this section available to the public.

Source: SL 1978, ch 178, § 560; SL 1979, ch 159, § 45; SL 1991, ch 433 (Supreme Court Rule 90-10).



§ 23A-45-13 (Rule 57(b)) Procedure not specifically prescribed by statute or rule.

23A-45-13. (Rule 57(b)) Procedure not specifically prescribed by statute or rule. If no procedure is specifically prescribed by statute or rule, a court may proceed in any lawful manner not inconsistent with this title or with any other applicable statute.

Source: SL 1978, ch 178, § 561.



§ 23A-45-14 (Rule 58) Forms drawn up by attorney general--Publication by codecommission--Not mandatory.

23A-45-14. (Rule 58) Forms drawn up by attorney general--Publication by code commission--Not mandatory. The attorney general shall draw up forms to implement this title. The code commission shall publish such forms as an appendix to this title. Such forms shall be illustrative and not mandatory.

Source: SL 1978, ch 178, § 562.



§ 23A-45-15 (Rule 60) Citation of title--Citation of Rules of Criminal Procedure.

23A-45-15. (Rule 60) Citation of title--Citation of Rules of Criminal Procedure. This title may be known and cited as the South Dakota Code of Criminal Procedure. Sections of this title preceded by a rule number may be known and cited as the South Dakota Rules of Criminal Procedure.

Source: SL 1978, ch 178, § 564.






Chapter 46 - Mental Examinations And Hearings

§ 23A-46-1 Conduct of mental examination--Appointment of examiners--Additional examiners--Commitment for examination.

23A-46-1. Conduct of mental examination--Appointment of examiners--Additional examiners--Commitment for examination. A psychiatric or psychological examination ordered pursuant to this chapter, §§ 23A-10A-3 to 23A-10A-4.2, inclusive, 23A-26-12 to 23A-26-12.6, inclusive, or 23A-27-42 to 23A-27-46, inclusive, shall be conducted by a licensed or certified psychiatrist or clinical psychologist, or, if the court finds it appropriate, by more than one such examiner. Each examiner shall be designated by the court, except that if the examination is ordered under § 23A-27-43 or 23A-46-9, upon the request of the defendant an additional examiner may be selected by the defendant. For the purposes of an examination pursuant to an order under § 23A-10-4, 23A-10A-3, 23A-26-12.1, 23A-27-43, or 23A-46-9, the court may commit the person to be examined for a reasonable period to the custody of a suitable facility.

Source: SL 1985, ch 192, § 30.



§ 23A-46-2 Report by examiner--Contents.

23A-46-2. Report by examiner--Contents. A psychiatric or psychological report ordered pursuant to this chapter, §§ 23A-10A-3 to 23A-10A-4.2, inclusive, 23A-26-12 to 23A-26-12.6, inclusive, or 23A-27-42 to 23A-27-46, inclusive, shall be prepared by the examiner designated to conduct the psychiatric or psychological examination, shall be filed with the court with copies provided to the counsel for the person examined and to the prosecuting attorney and shall include:

(1) The person's history and present symptoms;

(2) A description of the psychiatric, psychological, and medical tests that were employed and their results;

(3) The examiner's findings; and

(4) The examiner's opinions as to diagnosis, prognosis and:

(a) If the examination is ordered under § 23A-10A-3, whether the person is suffering from a mental disease or defect rendering him mentally incompetent to the extent that he is unable to understand the nature and consequences of the proceedings against him or to assist properly in his defense;

(b) If the examination is ordered under § 23A-10-4, whether the person was insane at the time of the offense charged;

(c) If the examination is ordered under § 23A-46-9, whether the person is suffering from a mental disease or defect as a result of which his release would create a substantial risk of bodily injury to another person or serious damage to property of another;

(d) If the examination is ordered under § 23A-26-12.1 or 23A-27-43, whether the person is suffering from a mental disease or defect as a result of which he is in need of custody for care or treatment in a suitable facility; and

(e) If the examination is ordered as a part of a presentence investigation, any recommendation the examiner may have as to how the mental condition of the defendant should affect the sentence.
Source: SL 1985, ch 192, § 31.



§ 23A-46-3 Hearing--Representation of subject--Opportunity to present evidence.

23A-46-3. Hearing--Representation of subject--Opportunity to present evidence. At a hearing ordered pursuant to this chapter, §§ 23A-10A-3 to 23A-10A-4.2, inclusive, 23A-26-12 to 23A-26-12.6, inclusive, or 23A-27-42 to 23A-27-46, inclusive, the person whose mental condition is the subject of the hearing shall be represented by counsel and, if he is financially unable to obtain adequate representation, counsel shall be appointed for him. The person shall be afforded an opportunity to testify, to present evidence, to subpoena witnesses on his behalf and to confront and cross-examine witnesses who appear at the hearing.

Source: SL 1985, ch 192, § 32.



§ 23A-46-4 Reports of director of facility where person hospitalized.

23A-46-4. Reports of director of facility where person hospitalized. The director of the facility in which a person is hospitalized pursuant to:

(1) Section 23A-10-4, shall prepare semiannual reports; or

(2) Section 23A-26-12.1, 23A-27-43, or 23A-46-9, shall prepare an annual report concerning the mental condition of the person and containing recommendations concerning the need for his continued hospitalization. The reports shall be submitted to the court that ordered the person's commitment to the facility and copies of the report shall be submitted to such other persons as the court may direct.
Source: SL 1985, ch 192, § 33.



§ 23A-46-5 Video tape of defendant's testimony or interview.

23A-46-5. Video tape of defendant's testimony or interview. Upon written request of defense counsel, the court may order a video tape record made of the defendant's testimony or interview upon which the periodic report is based pursuant to § 23A-46-4. Such video tape record shall be submitted to the court along with the periodic report.

Source: SL 1985, ch 192, § 34.



§ 23A-46-6 Habeas corpus proceeding not precluded.

23A-46-6. Habeas corpus proceeding not precluded. Nothing contained in § 23A-26-12 or 23A-46-10 precludes a person who is committed under either of such sections from establishing by writ of habeas corpus the illegality of his detention.

Source: SL 1985, ch 192, § 35.



§ 23A-46-7 Hearing on discharge of person--Time for requesting.

23A-46-7. Hearing on discharge of person--Time for requesting. Regardless of whether the director of the facility in which a person is hospitalized has filed a certificate as provided in this chapter, §§ 23A-10A-3 to 23A-10A-4.2, inclusive, 23A-26-12 to 23A-26-12.6, inclusive, or 23A-27-42 to 23A-27-46, inclusive, counsel for the person or his guardian may, at any time during such person's hospitalization, file with the court that ordered the commitment a motion for a hearing to determine whether the person should be discharged from such facility, but no such motion may be filed within one hundred eighty days of a court determination that the person should continue to be hospitalized. A copy of the motion shall be sent to the director of the facility in which the person is hospitalized and to the prosecuting attorney.

Source: SL 1985, ch 192, § 36; SL 1993, ch 213, § 110.



§ 23A-46-8 Notice that release of hospitalized person would create substantial risk--Stay of release.

23A-46-8. Notice that release of hospitalized person would create substantial risk--Stay of release. If the director of a facility in which a person is hospitalized certifies that a person whose sentence is about to expire or who has been committed to the custody of the Human Services Center pursuant to § 23A-10A-4, or against whom all criminal charges have been dismissed solely for the reasons related to the mental condition of the person, is presently suffering from a mental disease or defect as a result of which his release would create a substantial risk of bodily injury to another person or serious damage to property of another, he shall transmit a certificate to that effect to the clerk of the court which had jurisdiction over the person. The clerk shall send a copy of the certificate to the person's counsel and to the prosecuting attorney. The court shall order a hearing to determine whether the person is presently suffering from a mental disease or defect as a result of which his release would create a substantial risk of bodily injury to another person or serious damage to property of another. A certificate filed under this section shall stay the release of the person pending completion of the procedures contained in §§ 23A-46-9 to 23A-46-13, inclusive.

Source: SL 1985, ch 192, § 24.



§ 23A-46-9 Mental examination and report--Conduct of hearing.

23A-46-9. Mental examination and report--Conduct of hearing. Prior to the date of hearing, the court may order that a psychiatric or psychological examination of the defendant be conducted and that a psychiatric or psychological report be filed with the court, pursuant to §§ 23A-46-1 and 23A-46-2. The hearing shall be conducted pursuant to the provisions of § 23A-46-3.

Source: SL 1985, ch 192, § 25.



§ 23A-46-10 Commitment--Finding.

23A-46-10. Commitment--Finding. If, after the hearing, the court finds by clear and convincing evidence that the person is presently suffering from a mental disease or defect as a result of which his release would create a substantial risk of bodily injury to another person or serious damage to property of another, the court shall commit the person to the Human Services Center for treatment until the person's mental condition is such that his release or conditional release under a prescribed regimen of medical, psychiatric, psychological care or treatment would not create a substantial risk of bodily injury to another person or serious damage to property of another.

Source: SL 1985, ch 192, § 26.



§ 23A-46-11 Recovery--Release procedure--Compliance with prescribed regimen as condition.

23A-46-11. Recovery--Release procedure--Compliance with prescribed regimen as condition. When the director of the facility in which a person is hospitalized pursuant to § 23A-46-10 determines that the person has recovered from his mental disease or defect to such an extent that his release would no longer create a substantial risk of bodily injury to another person or serious damage to property of another, he shall promptly file a certificate to that effect with the clerk of the court that ordered the commitment. The clerk shall send a copy of the certificate to the person's counsel and to the prosecuting attorney. The court shall order the discharge of the person, or on motion of the prosecuting attorney or on its own motion, shall hold a hearing, conducted pursuant to the provisions of § 23A-46-3, to determine whether or not he should be released. If, after the hearing, the court finds by a preponderance of the evidence that the person has recovered from his mental disease or defect to the extent that:

(1) His release would no longer create a substantial risk of bodily injury to another person or serious damage to property of another, the court shall order that he be immediately discharged; or

(2) His conditional release under a prescribed regimen of medical, psychiatric, or psychological care or treatment would no longer create a substantial risk of bodily injury to another person or serious damage to property of another, the court shall:

(a) Order that he be conditionally discharged under a prescribed regimen of medical, psychiatric, or psychological care or treatment that has been prepared for him, that has been certified to the court as appropriate by the director of the facility in which he is committed and that has been found by the court to be appropriate; and

(b) Order, as an explicit condition of release, that he comply with the prescribed regimen of medical, psychiatric, or psychological care or treatment. The court at any time may, after a hearing employing the same criteria, modify or eliminate the regimen of medical, psychiatric, or psychological care or treatment.
Source: SL 1985, ch 192, § 27.



§ 23A-46-12 Failure to comply with regimen--Notice--Arrest--Court determination.

23A-46-12. Failure to comply with regimen--Notice--Arrest--Court determination. The director of the medical facility responsible for administering the regimen imposed on a person conditionally discharged under § 23A-46-11 shall notify the prosecuting attorney and the court having jurisdiction over the person of any failure of the person to comply with the regimen. On such notice, or upon other probable cause to believe that the person has failed to comply with the prescribed regimen of medical, psychiatric, or psychological care or treatment, the person may be arrested and, upon arrest, shall be taken without unnecessary delay before the court having jurisdiction over him. The court shall, after a hearing, determine whether the person should be remanded to a suitable facility on the ground that, in light of his failure to comply with a prescribed regimen of medical, psychiatric, or psychological care or treatment, his continued release would create a substantial risk of bodily injury to another person or serious damage to property of another.

Source: SL 1985, ch 192, § 28.



§ 23A-46-13 Hospitalized person against whom charges dismissed--Notice of risk--Civil proceedings.

23A-46-13. Hospitalized person against whom charges dismissed--Notice of risk--Civil proceedings. If the administrator of the facility in which a person is hospitalized pursuant to this chapter, §§ 23A-10A-3 to 23A-10A-4.2, inclusive, 23A-26-12 to 23A-26-12.6, inclusive, or 23A-27-42 to 23A-27-46, inclusive, certifies that the person, against whom all charges have been dismissed for reasons not related to the mental condition of the person, is presently suffering from a mental disease or defect as a result of which his release would create a substantial risk of bodily injury to another person or serious damage to property of another, the administrator shall refer the matter to the prosecuting attorney for proceedings for civil commitment.

Source: SL 1985, ch 192, § 29.






Chapter 47 - Administrative Financial Accounting System

§ 23A-47-1 Placement into administrative financial accountability system.

23A-47-1. (Section effective January 1, 2014) Placement into administrative financial accountability system. The Department of Corrections or the Unified Judicial System may place any adult offender with an outstanding court-ordered financial obligation into the administrative financial accountability system.

Source: SL 2013, ch 101, § 43, eff. Jan. 1, 2014.



§ 23A-47-2 Management of parolee, inmate, or probationer by administrative financialaccountability system.

23A-47-2. (Section effective January 1, 2014) Management of parolee, inmate, or probationer by administrative financial accountability system. A parolee, inmate, or probationer, who is discharged from supervision or has otherwise satisfied all of the conditions of the sentence but has outstanding, court-ordered financial obligations, shall be managed by the administrative financial accountability system, as administered pursuant to § 23A-47-3, in order to satisfy all court-ordered financial obligations.

Source: SL 2013, ch 101, § 44, eff. Jan. 1, 2014.



§ 23A-47-3 Monitoring and tracking of payments and sanctions.

23A-47-3. (Section effective January 1, 2014) Monitoring and tracking of payments and sanctions. The administrative financial accountability system shall be administered by the Unified Judicial System pursuant to § 23A-28-3 and shall monitor and track payments and sanctions.

Source: SL 2013, ch 101, § 45, eff. Jan. 1, 2014.



§ 23A-47-4 Promulgation of rules for collection of outstanding court-ordered financialobligations.

23A-47-4. (Section effective January 1, 2014) Promulgation of rules for collection of outstanding court-ordered financial obligations. The Supreme Court shall promulgate rules for the collection of outstanding court-ordered financial obligations through the administrative financial accountability system. The rules shall include a graduated sanctioning grid policy and a policy for the termination or adjustment of the financial obligations.

Source: SL 2013, ch 101, § 46, eff. Jan. 1, 2014.



§ 23A-47-5 Termination of financial obligation.

23A-47-5. (Section effective January 1, 2014) Termination of financial obligation. Pursuant to rules established by the Supreme Court, any financial obligation from an order more than twenty-five years old, deemed uncollectible, or following the death of an offender may be terminated.

Source: SL 2013, ch 101, § 47, eff. Jan. 1, 2014.



§ 23A-47-6 Failure to comply with plan of restitution or plan for financial obligations violatesconditions of probation--Contempt.

23A-47-6. (Section effective January 1, 2014) Failure to comply with plan of restitution or plan for financial obligations violates conditions of probation--Contempt. Failure of any individual in this system to comply with the plan of restitution or plan for financial obligations as approved or modified by the court constitutes a violation of the conditions of probation within this system. Without limitation, the court may modify the plan of restitution or financial obligation, extend the period of time for restitution or financial obligation, or continue the individual in the administrative financial accountability system. If the individual fails to make payment as ordered by the court, the individual may be held in contempt of the court's order.

Source: SL 2013, ch 101, § 48, eff. Jan. 1, 2014.



§ 23A-47-7 Contempt or review hearings.

23A-47-7. (Section effective January 1, 2014) Contempt or review hearings. The original sentencing court shall be the court of competent jurisdiction pursuant to § 23A-47-6 for contempt or review hearings, if necessary, as part of the sanctioning grid.

Source: SL 2013, ch 101, § 49, eff. Jan. 1, 2014.



§ 23A-47-8 Report on administrative financial accountability system.

23A-47-8. (Section effective January 1, 2014) Report on administrative financial accountability system. The Unified Judicial System shall semiannually report the implementation and outcomes of the administrative financial accountability system to the oversight council.

Source: SL 2013, ch 101, § 50, eff. Jan. 1, 2014.









Title 24 - PENAL INSTITUTIONS, PROBATION AND PAROLE

Chapter 01 - Management Of State Penitentiary

§ 24-1-1 Penitentiary as general state prison.

24-1-1. Penitentiary as general state prison. The state penitentiary is the general prison of this state for the punishment and reformation of offenders to which such offenders as may be committed, according to law, by any court of this state, shall be confined, employed, and governed in the manner provided by law.

Source: SDC 1939, § 13.4701; SL 2004, ch 168, § 1.



§ 24-1-2 , 24-1-3. Repealed.

24-1-2, 24-1-3. Repealed by SL 1979, ch 161, § 12



§ 24-1-4 Government of penitentiary by Department of Corrections.

24-1-4. Government of penitentiary by Department of Corrections. The state penitentiary and its ancillary facilities shall be under the direction and government of the Department of Corrections.

Source: SDC 1939, § 13.4703; SL 1989, ch 20, § 69.



§ 24-1-5 Repealed.

24-1-5. Repealed by SL 1989, ch 20, § 70



§ 24-1-6 Appointment and removal of warden.

24-1-6. Appointment and removal of warden. The warden shall be appointed by the secretary of corrections, and the secretary may remove the warden at the secretary's discretion.

Source: SDC 1939, § 13.4704; SL 1945, ch 45; SL 1951, ch 39; SL 1953, ch 37; SL 1961, ch 43; SL 1979, ch 161, § 2; SL 1989, ch 20, § 71.



§ 24-1-7 Repealed.

24-1-7. Repealed by SL 1979, ch 161, § 12



§ 24-1-8 Salary of warden.

24-1-8. Salary of warden. The warden of the penitentiary shall receive a salary to be fixed by the secretary of corrections, any part of which may be paid out of the prison industries revolving fund.

Source: SDC 1939, § 13.4704; SL 1945, ch 45; SL 1951, ch 39; SL 1953, ch 37; SL 1961, ch 43; SL 1979, ch 161, § 3; SL 1989, ch 20, § 72.



§ 24-1-9 Repealed.

24-1-9. Repealed by SL 1989, ch 20, § 73



§ 24-1-10 Repealed.

24-1-10. Repealed by SL 1979, ch 161, § 12



§ 24-1-11 Warden as general supervisor of other officers--Standards of personal conduct forofficers and employees.

24-1-11. Warden as general supervisor of other officers--Standards of personal conduct for officers and employees. All officers and persons employed by the state penitentiary shall perform such duties as may be required of them by the warden, in conformity with law and the rules, policies and procedures of the penitentiary. The Department of Corrections may promulgate rules pursuant to chapter 1-26 establishing standards of personal conduct for penitentiary officers and employees. The standards shall be consistent with those standards of personal conduct required of law enforcement personnel.

Source: SDC 1939, § 13.4709; SL 1983, ch 199, § 4; SL 1989, ch 20, § 74.



§ 24-1-12 Service of process within penitentiary--Officers exempt from jury duty.

24-1-12. Service of process within penitentiary--Officers exempt from jury duty. All process to be served within the precincts of the state penitentiary, either upon inmates or upon persons or officers employed within the precincts thereof, except upon the warden, shall be served and returned by the warden, personally or by a designee. All officers and employees of the penitentiary are exempt from serving upon juries in any state court.

Source: SDC 1939, § 13.4702; SL 1980, ch 184; SL 2004, ch 168, § 2.



§ 24-1-13 Warden as custodian of all penitentiary property.

24-1-13. Warden as custodian of all penitentiary property. The warden, under the supervision of the secretary of corrections, shall have charge and custody of the state penitentiary, with all lands, buildings, furniture, tools, equipment, implements, stock and provisions, and all other property pertaining thereto or within the precincts thereof.

Source: SDC 1939, § 13.4708; SL 1981, ch 193, § 1; SL 1989, ch 20, § 75.



§ 24-1-14 , 24-1-15. Repealed.

24-1-14, 24-1-15. Repealed by SL 1979, ch 161, § 12



§ 24-1-16 Penitentiary purchases.

24-1-16. Penitentiary purchases. The warden may make all purchases for the penitentiary on such conditions and in such manner as in the warden's opinion will best promote the interest of the state.

Source: SDC 1939, § 13.4711; SL 2004, ch 168, § 3.



§ 24-1-17 to 24-1-24. Repealed.

24-1-17 to 24-1-24. Repealed by SL 1979, ch 161, § 12



§ 24-1-25 Penitentiary employees prohibited from having interest in penitentiary contracts orbusiness.

24-1-25. Penitentiary employees prohibited from having interest in penitentiary contracts or business. No person employed by the penitentiary may have any pecuniary interest in any contract or business conducted by the penitentiary.

Source: SDC 1939, § 13.4710; SL 1989, ch 20, § 76.



§ 24-1-26 Penitentiary employees prohibited from involvement in procuring clemencies.

24-1-26. Penitentiary employees prohibited from involvement in procuring clemencies. No person employed by the state penitentiary may engage in procuring clemency for any inmate confined therein, except as provided for in § 24-2-20.

Source: SDC 1939, § 13.4709; SL 1989, ch 20, § 77.



§ 24-1-26.1 Sexual acts prohibited between prison employees and prisoners.

24-1-26.1. Sexual acts prohibited between prison employees and prisoners. Any person, employed by the state, or employed within any state prison or other detention facility, who knowingly engages in an act of sexual penetration with another person who is in detention and under the custodial, supervisory, or disciplinary authority of the person so engaging, is guilty of a Class 6 felony.

Source: SL 1996, ch 151, § 1.



§ 24-1-27 Disposition of body of dead inmate--Notice to next of kin.

24-1-27. Disposition of body of dead inmate--Notice to next of kin. Upon notification of the death of any inmate who has not been released on parole or suspended sentence, an official of the penitentiary shall contact the county coroner who shall proceed in accordance with the provisions of chapter 23-14. An official of the penitentiary shall also attempt to contact the person designated by the inmate prior to death or the next of kin, if known, and offer the body to be delivered to such person at that person's expense. If attempts to contact such persons fail or if the offer of delivery is declined, the warden, after forty-eight hours, shall make arrangements for the disposition of the body.

Source: SDC 1939, § 13.4725; SL 1989, ch 20, § 78.



§ 24-1-28 to 24-1-31. Repealed.

24-1-28 to 24-1-31. Repealed by SL 1989, ch 20, §§ 79 to 82



§ 24-1-32 Repealed.

24-1-32. Repealed by SL 1975, ch 176, § 5



§ 24-1-33 Repealed.

24-1-33. Repealed by SL 1989, ch 20, § 83



§ 24-1-34 Repealed.

24-1-34. Repealed by SL 1982, ch 188, § 6



§ 24-1-35 Contract with local jail for custody and care of prisoners.

24-1-35. Contract with local jail for custody and care of prisoners. The Department of Corrections may contract with any local jail in the state for the custody and care of prisoners committed to the state penitentiary at a rate to be negotiated by the secretary of corrections.

Source: SL 1989, ch 192, § 2.






Chapter 02 - Care And Discipline Of Penitentiary Inmates

§ 24-2-1 Inmates under custody of warden--Delegation of powers.

24-2-1. Inmates under custody of warden--Delegation of powers. All inmates under confinement in the state penitentiary are under the charge and custody of the warden, who shall govern, superintend, house, discipline and employ them in the manner prescribed by law, the rules and the institutional policies of the Department of Corrections. The warden may delegate administrative decision making to various staff members or committees consisting of staff members. However, any decision made by such staff member or committee is subject to the final approval of the warden.

Source: SDC 1939, § 13.4713; SL 1981, ch 193, § 2; SL 1983, ch 199, § 7; SL 1989, ch 20, § 84.



§ 24-2-2 Delivery of inmate to warden--Warden's receipt.

24-2-2. Delivery of inmate to warden--Warden's receipt. If an inmate, with a certified copy of the judgment of conviction and the required official statements, is delivered to the warden of the penitentiary, the warden shall mail to the clerk of courts of the sentencing county a receipt in which the warden acknowledges having received the inmate.

Source: SDC 1939, § 13.4713; SL 1996, ch 53, § 2; SL 2007, ch 150, § 4.



§ 24-2-2.1 Certified judgment containing certain information required for acceptance ofdelivery.

24-2-2.1. Certified judgment containing certain information required for acceptance of delivery. The warden may not accept delivery of a defendant to the state penitentiary without a certified copy of the judgment containing the information required pursuant to § 23A-27-4.

Source: SL 2007, ch 150, § 3.



§ 24-2-3 Repealed.

24-2-3. Repealed by SL 1979, ch 161, § 12



§ 24-2-4 Repealed.

24-2-4. Repealed by SL 1989, ch 20, § 85



§ 24-2-5 Disposition of inmate's personal effects.

24-2-5. Disposition of inmate's personal effects. All effects, except money, in possession of each inmate when committed to the penitentiary shall be mailed to the destination of the inmate's choice at the expense of the inmate. Money shall be deposited in the inmate's personal penitentiary account.

Source: SDC 1939, § 13.4721; SL 1981, ch 193, § 3; SL 1989, ch 20, § 86.



§ 24-2-6 Maintenance of order--Prevention of escapes.

24-2-6. Maintenance of order--Prevention of escapes. Officers and employees may use any necessary means, including reasonable force, to maintain order in any adult correctional facility, to enforce obedience, suppress insurrections and prevent escapes, even at the hazard of life.

Source: SDC 1939, § 13.4717; SL 1979, ch 161, § 4; SL 1989, ch 20, § 87; SL 1990, ch 178.



§ 24-2-7 , 24-2-8. Repealed.

24-2-7, 24-2-8. Repealed by SL 1979, ch 161, § 12



§ 24-2-9 Disciplinary sanctions authorized--Corporal punishment prohibited.

24-2-9. Disciplinary sanctions authorized--Corporal punishment prohibited. Any inmate violating the rules or institutional policies is subject to any one or more of the following disciplinary sanctions:

(1) Withholding of statutory time for good conduct;

(2) Punitive confinement;

(3) Imposition of fines;

(4) Restriction of privileges;

(5) Loss of work or school privileges;

(6) Additional labor without compensation;

(7) Referral to various programs;

(8) Transfer to a more secure housing unit;

(9) Change in classification status.

No corporal punishment may be inflicted upon inmates in the penitentiary.

Source: SDC 1939, § 13.4715; SL 1981, ch 193, § 5; SL 1989, ch 20, § 88; SL 1990, ch 179, § 1; SL 1994, ch 187, § 2; SL 2004, ch 168, § 4.



§ 24-2-10 Unauthorized injury to inmate--Punishment.

24-2-10. Unauthorized injury to inmate--Punishment. Any person sentenced to imprisonment in the state penitentiary is under the protection of the law, and any injury to such person not authorized by law is punishable in the same manner as if the person were not convicted or sentenced.

Source: SDC 1939, § 13.0204; SL 1989, ch 20, § 89; SL 2004, ch 168, § 5.



§ 24-2-11 Repealed.

24-2-11. Repealed by SL 1979, ch 161, § 12



§ 24-2-12 Punitive confinement--Forfeiture of good conduct time.

24-2-12. Punitive confinement--Forfeiture of good conduct time. Any inmate against whom the disciplinary sanction of punitive confinement has been given for violating any of the rules or policies of the Department of Corrections, unless otherwise determined by the secretary of corrections, shall be housed in a segregation section of the penitentiary for such period as may be necessary for the best interests of discipline, justice, rehabilitation, and the protection of the inmate and others. The disciplinary board, established by rules promulgated by the Department of Corrections, may take away time granted for good conduct pursuant to § 24-5-1 for violating any of the rules or policies of the Department of Corrections, following a hearing and subject to the approval of the warden.

Source: SDC 1939, § 13.4716; SL 1981, ch 193, § 6; SL 1989, ch 20, § 90; SL 1990, ch 179, § 2; SL 1994, ch 189, § 3; SL 2004, ch 168, § 6.



§ 24-2-12.1 Earning back forfeited good conduct time.

24-2-12.1. Earning back forfeited good conduct time. Any inmate having forfeited time granted for good conduct pursuant to § 24-2-12 may earn such forfeited time back by petitioning the classification board, established by the rules promulgated by the Department of Corrections, for restoration of good conduct time if the inmate has remained free of disciplinary sanctions for three full calendar months succeeding the termination of the imposed disciplinary sanction. The Department of Corrections may promulgate rules, pursuant to chapter 1-26, regarding the restoration of forfeited good conduct time. This section does not apply to the forfeiture of time granted for good conduct pursuant to § 24-2-18.

Source: SL 1981, ch 193, § 7; SL 1987, ch 29, § 79; SL 1989, ch 20, § 91; SL 1990, ch 179, § 3.



§ 24-2-12.2 Restoration of good conduct time.

24-2-12.2. Restoration of good conduct time. Upon the recommendation of the warden, the secretary of the Department of Corrections may, at any time prior to the inmate's final discharge, restore time granted for good conduct which has been forfeited pursuant to § 24-2-12. This section does not apply to the forfeiture of time granted for good conduct pursuant to § 24-2-18.

Source: SL 1990, ch 179, § 4; SL 1994, ch 189, § 4.



§ 24-2-13 Repealed.

24-2-13. Repealed by SL 1989, ch 20, § 92



§ 24-2-14 Alcoholic beverages, drugs, weapons, or articles of indulgence prohibited--Exception--Felony.

24-2-14. Alcoholic beverages, drugs, weapons, or articles of indulgence prohibited--Exception--Felony. No alcoholic beverage, marijuana, or weapon, as defined in subdivision 22-1-2(10), may be possessed by any inmate of the state penitentiary. No prescription or nonprescription drugs, controlled substance as defined by chapter 34-20B, or any article of indulgence may be possessed by any inmate of the state penitentiary except by order of a physician, physician assistant, or nurse practitioner, as defined in chapters 36-4, 36-4A, and 36-9A, respectively, which order shall be in writing and for a definite period. Any violation of this section constitutes a felony pursuant to the following schedule:

(1) Possession of any alcoholic beverage or marijuana is a Class 6 felony;

(2) Possession of any prescription or nonprescription drug or controlled substance is a Class 4 felony;

(3) Possession of a weapon as defined in subdivision 22-1-2(10) is a Class 2 felony.
Source: SDC 1939, § 13.4720; SL 1981, ch 193, § 8; SL 1985, ch 192, § 51; SL 1987, ch 183; SL 1989, ch 20, § 93; SL 2001, ch 127, § 2; SL 2004, ch 168, § 7.



§ 24-2-15 Diminution of period of confinement for good behavior, failing health, or otherreason in the interest of justice.

24-2-15. Diminution of period of confinement for good behavior, failing health, or other reason in the interest of justice. If any inmate, convicted under the laws of this state, has demonstrated continued exceptional good behavior, or is in failing health, or for some other good and sufficient reason in the interest of justice, the Governor, upon the recommendation of the secretary of corrections, may diminish the inmate's period of confinement.

Source: SDC 1939, § 13.4719; SL 1981, ch 193, § 9; SL 1989, ch 20, § 94; SL 2004, ch 168, § 8.



§ 24-2-16 Repealed.

24-2-16. Repealed by SL 1979, ch 161, § 12



§ 24-2-17 Record of inmate conduct and infractions--Notice--Challenge to findings orsanctions--Investigation--Modification--Use of record.

24-2-17. Record of inmate conduct and infractions--Notice--Challenge to findings or sanctions--Investigation--Modification--Use of record. The warden shall keep a true record of the conduct of each inmate and shall specify each infraction of the rules of discipline. Each inmate shall be notified of every entry on the inmate's record of each such infraction of the rules of discipline and shall have thirty days to challenge the validity of the finding that the inmate committed the rule infraction or the disciplinary sanction imposed by notifying the warden. After investigation, the warden may determine that the inmate did not commit the rule infraction and revise the record accordingly. The warden may also modify the imposed disciplinary sanction or rule infraction. The record shall be used whenever the question of any inmate's eligibility for parole or discharge arises pursuant to § 24-5-1.

Source: SDC 1939, § 13.4706; SL 1939, ch 32; SL 1974, ch 170, § 1; SL 1981, ch 193, § 10; SL 1989, ch 20, § 95; SL 2004, ch 168, § 9; SL 2009, ch 128, § 2.



§ 24-2-18 Warden's recommendation respecting good conduct time--Hearing and decision bysecretary.

24-2-18. Warden's recommendation respecting good conduct time--Hearing and decision by secretary. The warden may, at any time prior to an inmate's final discharge, consider recommendations of the disciplinary committee pertaining to the withholding of statutory time granted for good conduct and may recommend to the secretary of corrections that the reduction of time for good conduct pursuant to § 24-5-1 be withheld in full or in part. The warden may also, at any time prior to the inmate's final discharge, recommend to the secretary of corrections that the reduction of time for good conduct pursuant to § 24-5-1 be withheld in full or in part for conduct evincing an intent to reoffend or commit further offenses when discharged or for any person convicted of a sex crime within the meaning of § 22-24B-1 who fails to fully cooperate with all treatment offered.

The secretary shall, after hearing, fix the amount of time earned by good conduct to be withheld, which decision is final.

Source: SDC 1939, § 13.4706 as added by SL 1939, ch 32; SL 1974, ch 170, § 2; SL 1981, ch 193, § 11; SL 1989, ch 20, § 96; SL 1993, ch 186; SL 1995, ch 138; SL 2004, ch 168, § 10.



§ 24-2-19 Documentation of pertinent information regarding inmates.

24-2-19. Documentation of pertinent information regarding inmates. Written documentation shall be maintained of each inmate's institutional adjustment, rehabilitative progress, medical history, and any other facts considered pertinent by the warden.

Source: SDC 1939, § 13.4714; SL 1989, ch 20, § 97.



§ 24-2-20 Records and information furnished court, secretary, board, or Governor--Information that may be released for certain other purposes.

24-2-20. Records and information furnished court, secretary, board, or Governor--Information that may be released for certain other purposes. Notwithstanding the provisions of § 24-1-26, when requested, regarding the fitness of any inmate, sentenced as an adult, for a modification of sentence, parole, pardon, or early release, the warden shall furnish only to the sentencing court, the secretary of corrections, the Board of Pardons and Parole, or the Governor, respectively, any requested record, fact, or opinion in the warden's possession or knowledge. The Department of Corrections may release the following information on any inmate or parolee sentenced as an adult for purposes of community and victim notification pursuant to subdivisions 23A-28C-1(10) and (12), §§ 23A-28C-5, 24-15-8.1, 24-15-8.2, and 24-15A-22, and to other governmental entities as defined in § 24-2-20.1:

(1) Name and any known aliases;

(2) Date of birth or age;

(3) Race and gender;

(4) Location of incarceration;

(5) Community of residence;

(6) Custody status and conditions of supervision;

(7) Any Department of Corrections sentence identification number;

(8) Any crime of conviction;

(9) Number of felony convictions;

(10) Sentence, time suspended, jail time credit, and revoked good-time credits;

(11) Offense, sentence, admission, release, and parole eligibility dates;

(12) Dates of pending hearings and final determinations of parole, suspended sentence, pardon, and commutation hearings;

(13) Status as an inmate, parolee, or person who has completed a prison term;

(14) County of conviction;

(15) Plea;

(16) Citizenship status;

(17) Birth town, state, and country; and

(18) Identification photograph and physical description.
The department is not civilly liable for good faith conduct under this section.

Source: SDC 1939, § 13.4714; SL 1983, ch 199, § 6; SL 1989, ch 20, § 98; SL 2001, ch 118, § 4; SL 2004, ch 168, § 11; SL 2011, ch 126, § 1.



§ 24-2-20.1 "Governmental entities" defined.

24-2-20.1. "Governmental entities" defined. As used in § 24-2-20, the term, governmental entities, means any department, division, or other public agency of any municipal, county, state, or national government.

Source: SL 2001, ch 118, § 5; SL 2004, ch 168, § 12.



§ 24-2-21 Repealed.

24-2-21. Repealed by SL 1979, ch 161, § 12



§ 24-2-22 Possession of unauthorized articles with intent to deliver to prisoner as felony.

24-2-22. Possession of unauthorized articles with intent to deliver to prisoner as felony. Any employee or other person who delivers or procures to be delivered, or possesses with the intention to deliver, to any inmate in the state penitentiary, or deposits or conceals in or around any facility or place used to house inmates, or in any mode of transport entering upon the grounds of any facility or place and its ancillary facilities used to house inmates, any article which is unlawful for an inmate to possess pursuant to state law or the rules of the Department of Corrections with the intent that any inmate obtain or receive such article, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.1229 as added by SL 1947, ch 49; SL 1979, ch 150, § 33; SL 1989, ch 20, § 99; SL 1990, ch 180, § 4; SL 2004, ch 168, § 13.



§ 24-2-23 Repealed.

24-2-23. Repealed by SL 1989, ch 20, § 100



§ 24-2-24 Repealed.

24-2-24. Repealed by SL 1981, ch 193, § 12



§ 24-2-25 Extension of confinement limits to permit visits to designated places.

24-2-25. Extension of confinement limits to permit visits to designated places. The warden of the state penitentiary may extend the limits of the place of confinement of an inmate, if the warden has reasonable cause to believe that the inmate will honor the warden's prescribed conditions to visit or be housed in specifically designated places within the state.

Source: SL 1973, ch 157; SL 1989, ch 20, § 101; SL 2004, ch 168, § 14.



§ 24-2-26 Confiscation and disposition of unauthorized articles and money in inmate'spossession.

24-2-26. Confiscation and disposition of unauthorized articles and money in inmate's possession. The warden may confiscate and dispose of, in the manner as in the opinion of the secretary of corrections will best promote the interest of the state, any article in the personal possession of any inmate which is unlawful for an inmate to possess pursuant to state law or the rules of the Department of Corrections. Any unauthorized money which is confiscated shall be deposited in the state general fund.

Source: SL 1981, ch 193, § 4; SL 1989, ch 20, § 102; SL 2004, ch 168, § 15.



§ 24-2-27 Facilities, programs, or services outside penitentiary--Contracts with other agenciesfor care of inmates--No right or court order for housing in particular facility orparticipation in specific program or services--Escape.

24-2-27. Facilities, programs, or services outside penitentiary--Contracts with other agencies for care of inmates--No right or court order for housing in particular facility or participation in specific program or services--Escape. The Department of Corrections may establish and maintain facilities, programs, or services outside the precincts of the penitentiary proper and contract with other governmental entities for the care and maintenance of inmates committed to the penitentiary. However, the court may not order that an inmate be housed in any particular facility nor may the court order that an inmate be placed in a specific program or receive specific services. No inmate has any implied right or expectation to be housed in any particular facility, participate in any specific program, or receive any specific service, and each inmate is subject to transfer from any one facility, program, or service at the discretion of the warden of the penitentiary. Any escape from the penitentiary or from a facility, program, or service maintained outside the penitentiary is a violation of § 22-11A-2. Venue for a prosecution for an escape from any facility is the county where the acts constituting the escape take place.

Source: SL 1983, ch 199, § 5; SL 1984, ch 138, § 2; SL 1985, ch 192, § 54; SL 1986, ch 198; SL 1986, ch 200; SL 1989, ch 20, § 103; SL 2004, ch 168, § 16.



§ 24-2-28 Costs of confinement and services--Liability of inmate.

24-2-28. Costs of confinement and services--Liability of inmate. Each inmate under the jurisdiction of the Department of Corrections is liable for the cost of the inmate's confinement which includes room and board charges; medical, dental, optometric, and psychiatric services charges; vocational education training; and alcoholism treatment charges.

However, if the secretary of corrections determines after considering the net income, net worth, number of dependents, and any existing obligations of the inmate, that the inmate is unable to pay, the secretary may waive all or part of the payment for the costs of the inmate's confinement.

Source: SL 1985, ch 192, § 55; SL 1989, ch 20, § 104; SL 1994, ch 188, § 2; SL 2004, ch 168, § 17.



§ 24-2-29 Inmate's liability for court-ordered fines, costs, fees, sanctions, and restitution andobligations incurred under Department of Corrections jurisdiction--Disbursementfrom inmate's account.

24-2-29. Inmate's liability for court-ordered fines, costs, fees, sanctions, and restitution and obligations incurred under Department of Corrections jurisdiction--Disbursement from inmate's account. Each inmate is liable for court-ordered fines, costs, fees, sanctions, and restitution and any obligation incurred while under the jurisdiction of the Department of Corrections including those provided for in §§ 24-2-28, 24-7-3, 24-8-9, 24-15-11, 24-15A-24, and 23A-35B-4 and any other charge owed to the state. Disbursement shall be made from an inmate's institutional account to defray the inmate's obligation, regardless of the source of the inmate's funds, including moneys in the inmate's institutional account pursuant to § 24-2-5 and wages earned by the inmate pursuant to §§ 24-4-9, 24-7-3(3), 24-7-6, and 24-8-8.

Source: SL 1994, ch 188, § 1; SL 1997, ch 147, § 3; SL 1997, ch 149, § 5; SL 2002, ch 121, § 3; SL 2004, ch 168, § 18.



§ 24-2-29.1 Rules authorizing sanctions for inmate abuse of court system.

24-2-29.1. Rules authorizing sanctions for inmate abuse of court system. The secretary of corrections shall develop department rules which allow an inmate to be sanctioned pursuant to §§ 24-2-9 and 24-15A-4 for each instance that a court finds that the inmate has done any of the following while in the custody of the Department of Corrections:

(1) Filed a false, frivolous, or malicious action or claim with the court;

(2) Brought an action or claim with the court solely or primarily for delay or harassment;

(3) Unreasonably expanded or delayed a judicial proceeding;

(4) Testified falsely or otherwise submitted false evidence or information to the court;

(5) Attempted to create or obtain a false affidavit, testimony, or evidence; or

(6) Abused the discovery process in any judicial action or proceeding.

The violation of such rules may be considered in parole release decisions pursuant to subdivision 24-13-7(6) and shall be considered in determining substantive compliance or noncompliance with the inmate's individual program directive pursuant to §§ 24-15A-35 and 24-15A-39.

Source: SL 1997, ch 147, § 1.



§ 24-2-30 Policy on inmate work.

24-2-30. Policy on inmate work. It is the policy of the State of South Dakota that each inmate of a Department of Corrections facility shall be employed or work in some productive capacity if there is a suitable work situation. Any inmate may be required to work without compensation as a condition of confinement.

Source: SL 1994, ch 187, § 1; SL 2004, ch 168, § 19.



§ 24-2-31 Contracts for inmate health care services exempt from state insurance regulations.

24-2-31. Contracts for inmate health care services exempt from state insurance regulations. Any person who enters into a contract with the Department of Corrections to provide health care services for inmates is not subject to the requirements of Title 58 for the provision of those services to inmates. However, any activity of such a person outside the scope of the contract with the Department of Corrections is not exempt from provisions of Title 58.

Source: SL 1995, ch 139.



§ 24-2-32 Involuntary treatment with psychotropic medication for severe mental illness.

24-2-32. Involuntary treatment with psychotropic medication for severe mental illness. An inmate may be involuntarily treated with psychotropic medication if it is determined that the inmate suffers from a severe mental illness, as defined in § 27A-1-1, which is likely to improve with treatment, and that without treatment the inmate poses the likelihood of serious harm to self or others.

Source: SL 1996, ch 159, § 1.



§ 24-2-33 Hearing required prior to treatment with psychotropic medication.

24-2-33. Hearing required prior to treatment with psychotropic medication. Prior to involuntary treatment with psychotropic medication, the inmate shall receive a hearing before a panel consisting of a psychiatrist, a physician, and a representative of the warden, none of whom may have participated in the inmate's current diagnosis, evaluation, or treatment. The inmate has the right to notice of the hearing, the right to attend the hearing, and the right to present evidence and cross-examine witnesses, and the right to representation by a disinterested lay advisor knowledgeable about psychological issues. The panel may order involuntary treatment with psychotropic medication by majority vote of the panel if the psychiatrist is in the majority. The inmate may appeal the decision of the panel to the secretary of corrections. The inmate may appeal the decision of the secretary to circuit court pursuant to chapter 1-26.

Source: SL 1996, ch 159, § 2.



§ 24-2-34 Periodic review of psychotropic treatment.

24-2-34. Periodic review of psychotropic treatment. If involuntary treatment of an inmate with psychotropic medication is to exceed thirty days, a physician who is not the attending physician shall review the inmate's case at intervals not to exceed thirty days and make a written determination whether involuntary treatment with psychotropic medication may be continued.

Source: SL 1996, ch 159, § 3.



§ 24-2-35 Emergency treatment with psychotropic medication.

24-2-35. Emergency treatment with psychotropic medication. In an emergency, involuntary treatment of an inmate with psychotropic medication may be administered without panel review for up to ten days if the treatment is ordered by two physicians, one of whom shall be a psychiatrist.

Source: SL 1996, ch 159, § 4.



§ 24-2-36 Records of involuntary treatment with psychotropic medication.

24-2-36. Records of involuntary treatment with psychotropic medication. The Department of Corrections shall maintain records of any involuntary treatment with psychotropic medication. The records shall include the frequency of use of this treatment and any available medical history of a prisoner's prior mental illness, and may include such other information as deemed necessary by the Department of Corrections to facilitate its management of prisoners.

Source: SL 1996, ch 159, § 5.






Chapter 03 - Interstate Contracts For Confinement Of Prisoners [Repealed]

CHAPTER 24-3

INTERSTATE CONTRACTS FOR CONFINEMENT OF PRISONERS [REPEALED]

[Repealed by SL 1977, ch 4]



Chapter 04 - Employment Of Penitentiary Inmates

§ 24-4-1 , 24-4-2. Repealed.

24-4-1, 24-4-2. Repealed by SL 1979, ch 161, § 12



§ 24-4-3 , 24-4-4. Repealed.

24-4-3, 24-4-4. Repealed by SL 1989, ch 20, §§ 105, 106



§ 24-4-5 , 24-4-6. Repealed.

24-4-5, 24-4-6. Repealed by SL 1979, ch 161, § 12



§ 24-4-7 Inmate employment on any state work--Provisions for control.

24-4-7. Inmate employment on any state work--Provisions for control. Inmate labor may be used on any work in which the State of South Dakota or any of its political subdivisions are engaged or has an interest, or by executive order pursuant to § 34-48A-5, at any place within the state. The secretary and the warden shall make such provision for the custody, control, and maintenance of inmates engaged in such work as may be necessary or advisable.

Source: SDC 1939, § 13.4722; SL 1989, ch 20, § 107.



§ 24-4-8 Report by custodian of an inmate's unauthorized absence--Return of inmate.

24-4-8. Report by custodian of an inmate's unauthorized absence--Return of inmate. Any person who has custody of an inmate pursuant to § 24-4-7 shall immediately report the unauthorized absence of any inmate and shall promptly return any inmate to the custody of the warden if ordered to do so.

Source: SDC 1939, § 13.4722; SL 1989, ch 20, § 108; SL 2004, ch 168, § 20.



§ 24-4-9 Inmates' compensation authorized.

24-4-9. Inmates' compensation authorized. The warden may authorize monetary compensation to inmates for work performed under the provisions of § 24-4-7.

Source: SDC 1939, § 13.4723; SL 1989, ch 20, § 109.



§ 24-4-10 Repealed.

24-4-10. Repealed by SL 1979, ch 161, § 12






Chapter 05 - Discharge Of Inmates From Penitentiary

§ 24-5-1 Graduated scale of reductions from sentence for good conduct.

24-5-1. Graduated scale of reductions from sentence for good conduct. Every inmate sentenced for any term less than life, or who has had an indeterminate sentence set at a term of years, or who has had a life sentence commuted to a term of years, and subject to the provisions of §§ 24-2-17 and 24-2-18, is entitled to a deduction of four months from his or her sentence for each year and pro rata for any part of a year for the first year to the tenth, and six months for the tenth year and for each year thereafter until the expiration of the period of the sentence as pronounced by the court, for good conduct.

Source: SDC 1939, § 13.4718; SL 1939, ch 33; SL 1943, ch 47; SL 1959, ch 41, § 1; SL 1965, ch 34; SL 1988, ch 196, § 1; SL 2004, ch 168, § 21.



§ 24-5-2 Restoration to citizenship on discharge--Certificate issued by secretary of corrections--Copy to clerk of court.

24-5-2. Restoration to citizenship on discharge--Certificate issued by secretary of corrections--Copy to clerk of court. If any inmate has been discharged under the provisions of § 24-5-1, 24-5-7, or 24-15A-8.1, the inmate shall, at the time of discharge, be considered as restored to the full rights of citizenship. At the time of the discharge of any inmate under the provisions of this chapter, the inmate shall receive from the secretary of corrections a certificate stating that the inmate has been restored to the full rights of a citizen. If an inmate is on parole at the time the inmate becomes eligible for discharge, the secretary of corrections shall issue a like certificate stating that the inmate has been restored to the full rights of a citizen.

The secretary of corrections shall mail a copy of the certificate to the clerk of court for the county from which the inmate was sentenced.

Source: SDC 1939, § 13.4718; SL 1939, ch 33; SL 1943, ch 47; SL 1959, ch 41, § 1; SL 1965, ch 34; SL 1978, ch 181; SL 1989, ch 20, § 110; SL 1990, ch 180, § 5; SL 2004, ch 168, § 22; SL 2011, ch 128, § 3.



§ 24-5-3 Clothing, money, and transportation provided on discharge.

24-5-3. Clothing, money, and transportation provided on discharge. Every inmate, when discharged from the penitentiary, whether by parole, suspended sentence, or final discharge, if not already provided, shall be provided with suitable clothing, a sum of money to be determined by the secretary of corrections, and transportation to the place where the inmate received sentence or an equivalent distance.

Source: SDC 1939, § 13.4726; SL 1953, ch 38; SL 1959, ch 42; SL 1961, ch 44; SL 1972, ch 151; SL 1981, ch 193, § 15; SL 1989, ch 20, § 111; SL 2004, ch 168, § 23; SL 2013, ch 114, § 1.



§ 24-5-4 Repealed.

24-5-4. Repealed by SL 1989, ch 20, § 112



§ 24-5-5 Funds in inmate's institutional accounts upon discharge, death, or escape--Application--Refund.

24-5-5. Funds in inmate's institutional accounts upon discharge, death, or escape--Application--Refund. If any inmate of the penitentiary dies, is discharged, or escapes, leaving at the penitentiary funds in the inmate's institutional account or other tangible personal property of value, the warden shall apply these funds towards the inmate's obligations as provided for in § 24-2-29. At the warden's discretion, tangible personal property of value may be sold, donated to charity, discarded, returned to an heir, or used for the benefit of the penitentiary. If the funds exceed the inmate's obligations as provided for in § 24-2-29, the excess balance shall be given back to the inmate or an heir of the inmate. Otherwise, the excess balance shall be deposited in the state general fund.

Source: SL 1987, ch 184, § 1; SL 2004, ch 169, § 1.



§ 24-5-6 Closing of inmate's institutional account with negative balance.

24-5-6. Closing of inmate's institutional account with negative balance. If any inmate of the state penitentiary dies or is discharged from the penitentiary with a negative balance in the inmate's institutional account, the warden may close out that account.

Source: SL 1987, ch 184, § 2; SL 2004, ch 169, § 2.



§ 24-5-7 Board authorized to grant early final discharge from supervision--Certificate ofdischarge--Prisoner not entitled to early discharge.

24-5-7. Board authorized to grant early final discharge from supervision--Certificate of discharge--Prisoner not entitled to early discharge. Upon recommendation of the supervising agent, the Board of Pardons and Paroles may grant an early final discharge from supervision for a parolee or person serving a suspended sentence under supervision of the board if the board is satisfied that an early final discharge would be in the best interests of society and the inmate. At the time of early final discharge from supervision, the secretary of corrections shall issue a certificate of discharge pursuant to § 24-5-2. No inmate is entitled to an early final discharge. Neither this section nor its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any inmate.

Source: SL 1988, ch 197, § 1; SL 1992, ch 177, § 1; SL 2004, ch 168, § 24.






Chapter 06 - State Reformatory [Repealed]

CHAPTER 24-6

STATE REFORMATORY [REPEALED]

Repealed by SL 1989, ch 20, §§ 113 to 120]



Chapter 06A - Mike Durfee State Prison

§ 24-6A-1 Mike Durfee State Prison.

24-6A-1. Mike Durfee State Prison. The Mike Durfee State Prison, located at Springfield in Bon Homme County, is under the control of the Department of Corrections. The secretary of corrections shall appoint and set a salary for the warden of the facility. The warden of the Mike Durfee State Prison, under the supervision of the secretary, shall have charge and custody of the facility, with all lands, buildings, furniture, tools, equipment, implements, stock, and provisions, and all other property pertaining thereto or within the precincts thereof. All officers and employees of the Mike Durfee State Prison shall perform duties as may be required of them by the warden of the facility.

Source: SL 1971, ch 135, §§ 1 to 4; SDCL Supp, §§ 13-57-23 to 13-57-26; SL 1975, ch 128, § 355; SL 1984, ch 138, § 1; SL 1985, ch 202; SL 1989, ch 20, § 121; SL 1994, ch 189, § 1; SL 2004, ch 168, § 25.



§ 24-6A-2 to 24-6A-5. Repealed.

24-6A-2 to 24-6A-5. Repealed by SL 2004, ch 168, §§ 26 to 29






Chapter 07 - State Prison Industries

§ 24-7-1 State prison industries--Operation--New industry.

24-7-1. State prison industries--Operation--New industry. The South Dakota State Prison Industries constitutes the operating organization for all of the industries now established at the state penitentiary, including the license plate plant, furniture shop, bookbindery, and sign shop. The prison industries shall also embrace any new industry that is established by the Department of Corrections at the state penitentiary or any other facility for the employment of inmate labor.

Source: SL 1947, ch 265, § 1; SL 1959, ch 43; SDC Supp 1960, § 13.47A01; SL 1966, ch 35; SL 1984, ch 138, § 3; SL 1987, ch 29, § 80; SL 1989, ch 20, § 122; SL 2004, ch 168, § 30.



§ 24-7-2 Repealed.

24-7-2. Repealed by SL 1989, ch 20, § 123



§ 24-7-3 Furnishing prison labor to private enterprise authorized--Rules.

24-7-3. Furnishing prison labor to private enterprise authorized--Rules. The Department of Corrections may contract prison labor to private enterprises and may establish new industries beyond the use and purpose of furnishing goods, products, and services to the federal government, state governments, and their political subdivisions.

The Department of Corrections may promulgate rules pursuant to chapter 1-26 to implement the provisions of this section, which shall require:

(1) Deductions from prison industries revenues or inmate wages to be contributed to a crime victim assistance or compensation program as administered by the State of South Dakota;

(2) Consultation with representatives of local labor organizations and local businesses prior to the use of inmate workers in the production of goods for sale in interstate commerce or to the federal government;

(3) The payment of wages to inmate workers at a rate which is not less than the prevailing wage for work of a similar nature in private industry;

(4) Some form of workmen's compensation for inmate workers;

(5) Voluntary inmate participation; and

(6) Any other conditions or requirements of the private sector/prison industry enhancement certification program of the Federal Bureau of Justice Assistance.
Source: SL 1947, ch 265, § 1; SL 1959, ch 43; SDC Supp 1960, § 13.47A01; SL 1966, ch 35; SL 1989, ch 20, § 124; SL 1990, ch 182.



§ 24-7-4 General supervision by secretary of corrections.

24-7-4. General supervision by secretary of corrections. The prison industries shall be controlled, operated, maintained, and improved and buildings for its use erected and remodeled under the supervision of the secretary of corrections.

Source: SL 1947, ch 265, § 2; SL 1955, ch 30; SDC Supp 1960, § 13.47A02; SL 1989, ch 20, § 125.



§ 24-7-5 Appointment of director of prison industries.

24-7-5. Appointment of director of prison industries. The secretary of corrections may appoint a director of prison industries who shall supervise the operation of the various prison industries.

Source: SL 1947, ch 265, § 2; SL 1955, ch 30; SDC Supp 1960, § 13.47A02; SL 1989, ch 20, § 126; SL 1991, ch 206, § 1.



§ 24-7-6 Use of inmate labor--Wages.

24-7-6. Use of inmate labor--Wages. The director of prison industries shall use such inmate labor as may be necessary in the operation of the prison industries and pay wages within limits fixed by the secretary of corrections.

Source: SL 1947, ch 265, § 2; SL 1955, ch 30; SDC Supp 1960, § 13.47A02; SL 1989, ch 20, § 127.



§ 24-7-7 Prison industries revolving fund moneys available.

24-7-7. Prison industries revolving fund moneys available. The prison industries revolving fund shall be available for the operation of the various prison industries.

Source: SL 1947, ch 265, § 3; SDC Supp 1960, § 13.47A03; SL 1989, ch 20, § 128.



§ 24-7-8 Separate account for each prison industry.

24-7-8. Separate account for each prison industry. Separate accounts shall be kept by the director of prison industries to clearly show the financial condition of each separate prison industry.

Source: SL 1947, ch 265, § 3; SDC Supp 1960, § 13.47A03; SL 1984, ch 30, § 13; SL 1989, ch 20, § 129.



§ 24-7-9 Surplus moneys transferred to general fund of state.

24-7-9. Surplus moneys transferred to general fund of state. If the secretary of corrections and the Governor determine that the balance in the prison industries revolving fund is greater than the needs of the prison industries, they may jointly authorize transfer of the unneeded balance to the general fund of the state.

Source: SDC 1939, § 13.4805; SL 1947, ch 265, § 3; SDC Supp 1960, § 13.47A03; SL 1984, ch 30, § 14; SL 1989, ch 20, § 130.



§ 24-7-10 Director as custodian of all moneys and property--Duty to keep accounts--Authority to install accounting systems--Bond required.

24-7-10. Director as custodian of all moneys and property--Duty to keep accounts--Authority to install accounting systems--Bond required. The director of prison industries shall be the custodian of all moneys and property of the prison industries and shall keep accurate account of all its proceedings and transactions, make all reports, requisitions, and statements, may install such systems of accounting as will meet the demands of the secretary of corrections most expeditiously and shall perform all such other duties and file such bond as may be required by the secretary.

Source: SL 1947, ch 265, § 3; SDC Supp 1960, § 13.47A03; SL 1989, ch 20, § 131.



§ 24-7-11 , 24-7-12. Repealed.

24-7-11, 24-7-12. Repealed by SL 1984, ch 30, §§ 15, 16



§ 24-7-13 Repealed.

24-7-13. Repealed by SL 1989, ch 214



§ 24-7-14 Repealed.

24-7-14. Repealed by SL 1984, ch 30, § 18



§ 24-7-15 Contracts by director of prison industries with approval of secretary.

24-7-15. Contracts by director of prison industries with approval of secretary. All contracts for material used in a manufactured product, containers, machinery, repairs, and services shall be made and executed by the director of prison industries with the approval of the secretary of corrections.

Source: SL 1947, ch 265, § 4; SDC Supp 1960, § 13.47A04; SL 1989, ch 20, § 133; SL 1991, ch 206, § 2.



§ 24-7-16 Sale of products.

24-7-16. Sale of products. The director of prison industries shall sell the products and services of the various prison industries to the federal government, states and subdivisions thereof, and to individuals. The director, with the approval of the secretary of corrections, may execute such contracts on behalf of the prison industries as may best promote the successful operation thereof.

Source: SL 1947, ch 265, § 4; SDC Supp 1960, § 13.47A04; SL 1989, ch 20, § 134; SL 1991, ch 206, § 3.



§ 24-7-17 to 24-7-19. Repealed.

24-7-17 to 24-7-19. Repealed by SL 2012, ch 4, §§ 5 to 7.



§ 24-7-20 to 24-7-29. Repealed.

24-7-20 to 24-7-29. Repealed by SL 1974, ch 171



§ 24-7-30 , 24-7-31. Repealed.

24-7-30, 24-7-31. Repealed by SL 1989, ch 20, §§ 138, 139



§ 24-7-32 State departments required to purchase from license plant--License plantrequired to sell at cost.

24-7-32. State departments required to purchase from license plant--License plant required to sell at cost. All state departments shall buy license plates and licensing decals from the prison industries if the prison industries are able to furnish such license plates and licensing decals. The prison industries shall furnish such license plates and licensing decals at the actual cost of production, plus fifteen percent.

Source: SDC 1939, § 55.1708; SL 1941, ch 300; SL 1947, ch 265, § 11; SDC Supp 1960, § 13.47A11; SL 1971, ch 163; SL 1989, ch 20, § 140; SL 1993, ch 187, § 1; SL 2004, ch 168, § 33.



§ 24-7-33 Payment for goods--Disposition of moneys.

24-7-33. Payment for goods--Disposition of moneys. Any state department contracting for any of the products provided for by prison industries shall pay for such goods as provided by law. All money received for the manufacturing of products shall be deposited to the credit of the revolving fund provided for in this chapter.

Source: SDC 1939, § 55.1708; SL 1941, ch 300; SL 1947, ch 265, § 11; SDC Supp 1960, § 13.47A11; SL 2004, ch 168, § 34.



§ 24-7-34 Repealed.

24-7-34. Repealed by SL 1989, ch 20, § 141



§ 24-7-35 , 24-7-36. Repealed.

24-7-35, 24-7-36. Repealed by SL 1981, ch 193, §§ 16, 17



§ 24-7-37 Annual report of activities of prison industries.

24-7-37. Annual report of activities of prison industries. The secretary shall submit an annual report to the Governor and the Legislature setting out all the activities of prison industries that were engaged in the previous year. The secretary shall include in the report financial summaries of all activities of prison industries, a listing of all contracts with private organizations and individuals, and a summary of the planned activities for the next year. The report shall be filed on or before the first legislative day of each session.

Source: SL 1991, ch 206, § 5.



§ 24-7-38 Repealed.

24-7-38. Repealed by SL 1996, ch 160, § 1






Chapter 08 - Work Release Programs

§ 24-8-1 Conditional release of penitentiary inmates--Continued supervision and paid employment--Educational programs--Termination of release.

24-8-1. Conditional release of penitentiary inmates--Continued supervision and paid employment--Educational programs--Termination of release. The Department of Corrections may conditionally release selected inmates and may extend the limits of the place of confinement of such inmates of the state penitentiary. If the warden determines that the character and attitude of an inmate reasonably indicate that the inmate may be so trusted, the warden may release and provide for continued supervision of such an inmate to work at paid employment, to seek employment, or to participate in vocational training or other educational programs in the community after such employment or program has been investigated and approved pursuant to rules promulgated by the Department of Corrections. The warden may, with or without cause, terminate or suspend any such release.

Source: SL 1967, ch 32, § 1; SL 1973, ch 158, § 1; SL 1989, ch 20, § 142; SL 2004, ch 168, § 35.



§ 24-8-2 Repealed.

24-8-2. Repealed by SL 1973, ch 158, § 2



§ 24-8-3 Confinement during nonwork periods.

24-8-3. Confinement during nonwork periods. Any inmate released pursuant to § 24-8-1 shall be confined in the institution from which released or some other suitable place of confinement approved by the warden. Such confinement shall be for such periods of time that such inmate is not actually working at his or her employed job, seeking employment, or engaging in a vocational training or other educational program.

Source: SL 1967, ch 32, § 1; SL 1989, ch 20, § 143; SL 2004, ch 168, § 36.



§ 24-8-4 Participation by other correctional institutions--Agreements with other state agencies forhousing employed inmates.

24-8-4. Participation by other correctional institutions--Agreements with other state agencies for housing employed inmates. The secretary of corrections may designate state correctional institutions other than the penitentiary for participation in the program established by this chapter and such institutions so designated shall provide housing and supervision of inmates participating in this program. The secretary of corrections may enter into agreements with other agencies of the state and the political subdivisions for the confinement and the providing of other services for those inmates whose employment or vocational training or other educational programs so require, and such agencies of the state and the political subdivisions may enter into such agreements.

Source: SL 1967, ch 32, § 2; SL 1989, ch 20, § 144.



§ 24-8-5 Rules for administration of release program.

24-8-5. Rules for administration of release program. The Department of Corrections may promulgate rules, pursuant to chapter 1-26, for the placement, supervision, and confinement of inmates and for the administration of the programs authorized by this chapter.

Source: SL 1967, ch 32, § 3; SL 1989, ch 20, § 145.



§ 24-8-6 Failure of inmate to report constitutes escape.

24-8-6. Failure of inmate to report constitutes escape. The failure of an inmate to report to or return from planned employment, the seeking of employment, or vocational training constitutes escape, and such inmate shall be charged therefor.

Source: SL 1967, ch 32, § 4; SL 2004, ch 168, § 37.



§ 24-8-7 Repealed.

24-8-7. Repealed by SL 1989, ch 20, § 147



§ 24-8-8 Disposition of inmate's earnings.

24-8-8. Disposition of inmate's earnings. The earnings of inmates released under this chapter shall be assigned and paid to the Department of Corrections.

Source: SL 1967, ch 32, § 5; SL 1989, ch 20, § 148; SL 2006, ch 138, § 1.



§ 24-8-9 Disbursements to defray inmate's obligations--Priority of disbursements.

24-8-9. Disbursements to defray inmate's obligations--Priority of disbursements. The Department of Corrections shall place all earnings in the inmate's account and make disbursements therefrom in the priority set forth below:

(1) The board and room charges of the inmate;

(2) Necessary travel expenses and other incidental expenses of the inmate related to the inmate's release program;

(3) Support of the inmate's legal dependents;

(4) Payments on fines and restitution;

(5) Payments of personal debts and obligations upon proper proof and at the discretion of the inmate;

(6) The balance, if any, to be retained in the inmate's account and paid to the inmate upon parole or discharge.
Source: SL 1967, ch 32, § 5; SL 1989, ch 20, § 149; SL 2004, ch 168, § 38; SL 2006, ch 138, § 2.



§ 24-8-9.1 Operation of motor vehicle by inmate.

24-8-9.1. Operation of motor vehicle by inmate. No inmate engaged in work-release activities may drive or operate a motor vehicle unless the inmate has established to the satisfaction of the sheriff or warden that the inmate is in compliance with § 32-35-113.

Source: SL 1989, ch 215; SL 2004, ch 168, § 39.



§ 24-8-10 Earnings exempt from seizure.

24-8-10. Earnings exempt from seizure. The earnings of inmates under this chapter are not subject to garnishment, attachment, or execution either in the hands of the employer or an agent authorized to hold or transmit such moneys.

Source: SL 1967, ch 32, § 5; SL 2004, ch 168, § 40.



§ 24-8-11 Charges for room and board--Disposition of amounts received.

24-8-11. Charges for room and board--Disposition of amounts received. The secretary of corrections shall determine the amount to be paid for board and room by each work release inmate. If special circumstances warrant or for a just and reasonable cause, the secretary of corrections may waive the payment of board and room charges.

All the board and room charges paid to the Department of Corrections for confinement shall be placed in a fund within the Department of Corrections.

Source: SL 1967, ch 32, § 6; SL 1989, ch 20, § 150; SL 2006, ch 138, § 3.



§ 24-8-12 Repealed.

24-8-12. Repealed by SL 1989, ch 20, § 151



§ 24-8-13 Conditionally released inmate not agent of state.

24-8-13. Conditionally released inmate not agent of state. No inmate being employed or trained in the community under the provisions of this chapter is an agent, employee, or involuntary servant of the Department of Corrections while released pursuant to the provisions of this chapter.

Source: SL 1967, ch 32, § 4; SL 1989, ch 20, § 152.



§ 24-8-14 Repealed.

24-8-14. Repealed by SL 1982, ch 16, § 19






Chapter 09 - State Training Schools [Repealed And Transferred]

§ 24-9-1 Transferred.

24-9-1. Transferred to § 26-11A-1.2



§ 24-9-2 , 24-9-3. Repealed.

24-9-2, 24-9-3. Repealed by SL 1979, ch 161, § 12



§ 24-9-4 to 24-9-6. Repealed.

24-9-4 to 24-9-6. Repealed by SL 1996, ch 172, §§ 32 to 34



§ 24-9-7 Repealed.

24-9-7. Repealed by SL 1979, ch 161, § 12



§ 24-9-8 , 24-9-9. Repealed.

24-9-8, 24-9-9. Repealed by SL 1996, ch 172, §§ 35, 36



§ 24-9-10 Repealed.

24-9-10. Repealed by SL 1979, ch 161, § 12



§ 24-9-11 Repealed.

24-9-11. Repealed by SL 1989, ch 20, § 157



§ 24-9-12 to 24-9-17. Repealed.

24-9-12 to 24-9-17. Repealed by SL 1996, ch 172, §§ 37 to 42



§ 24-9-18 , 24-9-19. Repealed.

24-9-18, 24-9-19. Repealed by SL 1979, ch 161, § 12



§ 24-9-20 Repealed.

24-9-20. Repealed by SL 1996, ch 172, § 43



§ 24-9-21 , 24-9-22. Repealed.

24-9-21, 24-9-22. Repealed by SL 1979, ch 161, § 12






Chapter 10 - Youth Forestry Camps [Repealed And Transferred]

§ 24-10-1 Transferred.

24-10-1. Transferred to § 26-11A-1.3



§ 24-10-2 to 24-10-5. Repealed.

24-10-2 to 24-10-5. Repealed by SL 1996, ch 172, §§ 45 to 49






Chapter 11 - Jails

§ 24-11-1 Jail defined--Classification of jails.

24-11-1. Jail defined--Classification of jails. The term, jail, as used in this chapter includes any building or place provided or used by any county, municipality, or civil township for the detention of adult persons convicted or accused of the violation of any law of this state, any ordinance or bylaw of any municipality or civil township, or any rule or regulation of any board, commission, or public officer having the effect of law; or for the detention of adult persons held as witnesses or committed for contempts, except juvenile detention facilities located outside jails and lockups and approved collocated detention facilities operated by counties. The governing body or commission responsible for the operation of a jail shall classify its jails based upon the types of persons detained therein and the maximum length of detention of persons in such jails.

Source: SDC 1939, § 13.4601; SL 1981, ch 195, § 1; SL 1983, ch 198, § 1; SL 1992, ch 60, § 2; SL 2003, ch 149, § 9.



§ 24-11-2 Establishment of county jail at expense of county.

24-11-2. Establishment of county jail at expense of county. There shall be established and maintained in every county, by authority of the board of county commissioners and at the expense of the county, a jail for the purposes stated in this chapter, except as provided in § 24-11-3.

Source: SDC 1939, § 13.4602; SL 1963, ch 57.



§ 24-11-3 Counties without jails or juvenile detention facilities--Overcrowded or unsafe jailsand facilities--Confinement in adjoining political subdivision--Expenses.

24-11-3. Counties without jails or juvenile detention facilities--Overcrowded or unsafe jails and facilities--Confinement in adjoining political subdivision--Expenses. If there is no jail or juvenile detention facility in the county, or if the jail or juvenile detention facility in the county is crowded, unsafe, or otherwise insufficient to conform to the requirements of this chapter, every judicial or executive officer of the county who has the power to order, sentence, or deliver any person to the county jail or juvenile detention facility may order, sentence, or deliver such person to the jail or juvenile detention facility of any near or adjoining state, Indian reservation, county, organized township, or municipality, pursuant to a written agreement to house such prisoner. The written agreement shall contain provisions addressing liability issues and facility standards and shall also contain appropriate provisions assuring that the agency housing the prisoner shall release the prisoner to the county from which the prisoner was committed within two days of receiving a request from the committing county. Any written agreement with a federally recognized Indian tribe shall receive approval from the Bureau of Indian Affairs prior to the delivery of any prisoner. The county from which the prisoner was committed shall pay to the agency housing the prisoner all expenses of keeping and maintaining the prisoner in the jail or juvenile detention facility, including the cost of building depreciation, administration, and a reasonable charge for obsolescence of the facility and all other tangible and intangible costs.

Source: SDC 1939, § 13.4602; SL 1963, ch 57; SL 1986, ch 202, § 3; SL 1993, ch 188, § 2; SL 2001, ch 124, § 1; SL 2003, ch 139, § 1.



§ 24-11-4 Agreements between political subdivisions for use of jails--Termination ofagreement.

24-11-4. Agreements between political subdivisions for use of jails--Termination of agreement. Any organized township, municipality, or county of the state is hereby authorized, upon passage of an affirmative resolution by each of the governing bodies of two or more such subdivisions of the state, to enter into a mutually acceptable contract, or to amend or terminate such contract, by which a jail may be used, owned, constructed, maintained, or operated, or any of the foregoing relationships may be established, by such two or more subdivisions.

Source: SDC 1939, § 13.4602 as added by SL 1963, ch 57.



§ 24-11-4.1 Creation of area jail or juvenile detention facility compact--Liquidated damages forwithdrawal without consent--Acquisition of facilities--Funding--Operation--Leasewith compact.

24-11-4.1. Creation of area jail or juvenile detention facility compact--Liquidated damages for withdrawal without consent--Acquisition of facilities--Funding--Operation--Lease with compact. Any combination of counties or municipalities of this state may enter into an agreement pursuant to chapter 1-24 for the creation of an area jail or juvenile detention facility compact which may be a separate legal entity. In addition to the provisions of chapter 1-24, an agreement pursuant to this section may be for any period of time and may provide for liquidated damages to be imposed upon any party withdrawing without the consent of all other parties to the agreement. The liquidated damages may not exceed the minimum contribution agreed to by the withdrawing party to termination of the agreement reduced to present value. The compact may own, purchase, construct or otherwise acquire ownership of jail or juvenile detention facilities located within any of the parties. The compact may issue revenue bonds, enter into lease, lease-purchase and sale, and lease-back agreements, either as lessee or lessor, in the manner provided in §§ 7-25-19 and 7-25-20, or take any other steps necessary to assist in funding jail or juvenile detention facilities. Operation of the jail or juvenile detention facility shall remain under the authority of the county where the facility is located or by agreement with a municipality. Any county or municipality may enter into lease or lease-purchase agreements with an area jail or juvenile detention facility compact pursuant to §§ 7-25-19 and 7-25-20.

Source: SL 1986, ch 202, § 1; SL 1987, ch 185, § 1; SL 1993, ch 188, § 1.



§ 24-11-4.2 Annual prisoner rate for members--Additional compensation to sheriff--Dailyprisoner rate for nonmembers.

24-11-4.2. Annual prisoner rate for members--Additional compensation to sheriff--Daily prisoner rate for nonmembers. The compact agreement shall provide for annual minimum fees for providing facilities for specified numbers of prisoners by each member. The compact agreement may further provide for additional compensation payable to the sheriff of the county in which the facility is located, provided that the sheriff is the person in charge of the facility, equal to ten percent of the authorized salary in § 7-12-15. This amount shall be paid to the sheriff in addition to the amount set forth in § 7-12-15. In addition, the agreement shall provide a daily prisoner rate for nonmembers which may not exceed five times the daily rate charged to members.

Source: SL 1986, ch 202, § 2.



§ 24-11-4.3 Money collected for housing prisoners--Distribution to member operating facility andcompact debts--Excess funds.

24-11-4.3. Money collected for housing prisoners--Distribution to member operating facility and compact debts--Excess funds. Notwithstanding § 24-11-8, in the case of jail facilities located in a county participating in a compact pursuant to §§ 24-11-4.1 to 24-11-4.3, inclusive, money collected for housing prisoners shall be paid to the officer designated by the agreement who shall distribute the money so received to the member operating the facility under the terms of the agreement and shall apply remaining funds to retirement of the compact's financial obligations. Excess funds, if any, shall be held by the compact and may be used by the compact to make capital improvements to existing facilities or for the creation of new facilities.

Source: SL 1986, ch 202, § 5.



§ 24-11-5 Confinement of fugitive from justice--Compensation.

24-11-5. Confinement of fugitive from justice--Compensation. Any county jail may be used for the safekeeping of any fugitive from justice in this state, in accordance with the provisions of any act of Congress, and the jailer shall in such case be entitled to reasonable compensation for the support and custody of such fugitive from the officer having him in custody.

Source: SDC 1939, § 13.4611.



§ 24-11-6 Confinement of federal prisoners--Compensation--Penalty for violation.

24-11-6. Confinement of federal prisoners--Compensation--Penalty for violation. All sheriffs or officers having charge of any jail to whom any person shall be sent or committed by virtue of legal process issued by or under the authority of the United States, shall receive such person into custody and safely keep him until he is discharged by due course of the laws of the United States.

The United States shall be liable to pay for the support and keeping of such prisoners at such rates as may be negotiated between the United States and the local jail authority.

Any sheriff or other officer violating the provisions of this section shall be subject to the same penalties and shall be liable in like manner as if such person has been committed to their custody by legal process issued under the authority of this state.

Source: SDC 1939, §§ 13.4610, 13.4622; SL 1981, ch 195, § 2.



§ 24-11-7 Sheriff's calendar of federal prisoners in custody--Transmission to federal districtjudge--Allowance and payment for keeping prisoners.

24-11-7. Sheriff's calendar of federal prisoners in custody--Transmission to federal district judge--Allowance and payment for keeping prisoners. Before every stated term of the United States court to be held within this state, the sheriffs or officers having charge of jails shall make, under oath, a calendar of prisoners in their custody under the authority of the United States, with the date of their commitment, by whom committed, and for what offense, and transmit the same to the judge of the district court of the United States for the proper district, and at the end of every six months they shall transmit to the United States marshal of the proper district, for allowance and payment, their account, if any, against the United States, for the support and keeping of such prisoners.

Source: SDC 1939, § 13.4610.



§ 24-11-8 Charges for prisoners confined by authority other than county in which jail located--Amount fixed by county--Special jail building fund.

24-11-8. Charges for prisoners confined by authority other than county in which jail located--Amount fixed by county--Special jail building fund. If any person is confined in any county jail by authority of the United States or of any state or territory other than this state or any county other than the county in which the county jail is located, the sheriff or other person in charge of the jail, may charge and collect a sum fixed by the county in addition to the charges allowed by law for any person confined by authority of the county, a sum necessary to fully compensate and reimburse the county for money actually and necessarily expended for utilities and other expenses in the keeping of the person, including the expense of building depreciation, administration, and a reasonable charge for obsolescence of the facility and all other tangible and intangible costs, to the county. The amount of the expense shall be fixed by the board of county commissioners and collected by the sheriff or other person in charge of the county jail in the manner and at the time other charges provided by law are collected. Upon collection of the money, the money collected for building depreciation, and tangible and intangible costs may be deposited into a special jail building fund. Moneys in the special jail building fund may only be used to make capital improvements to the existing jail or for the building of a new jail.

Source: SDC 1939, § 12.1006; SL 1986, ch 202, § 4; SL 2012, ch 135, § 1.



§ 24-11-9 Repealed.

24-11-9. Repealed by SL 1985, ch 15



§ 24-11-10 Required fireproofing for designated jail.

24-11-10. Required fireproofing for designated jail. All buildings designed for the purposes mentioned in § 24-11-1 and erected after July 1, 1911, shall be constructed with fireproof floors, and interior wall surfaces.

Source: SDC 1939, § 13.4601.



§ 24-11-11 Heat and furnishings for jail--Expense.

24-11-11. Heat and furnishings for jail--Expense. The board of county commissioners or the governing body of any municipality shall provide suitable means for warming each jail and its cells and apartments, provide beds and bedding, and such permanent fixtures and repairs as may be required by the policies and procedures provided for in § 24-11-23 or directed by the judge of the circuit court at the expense of the municipality, as the case may be.

Source: SDC 1939, § 13.4608; SL 1983, ch 198, § 2; SL 1992, ch 60, § 2.



§ 24-11-12 Appointment of jail physician--Physician's reports.

24-11-12. Appointment of jail physician--Physician's reports. The board of county commissioners or governing body of the municipality may appoint a physician for the jail or jails within its jurisdiction and provide for the payment of his services, which physician shall make a report in writing to such board or governing body or to the judge of the circuit court whenever requested so to do.

Source: SDC 1939, § 13.4608; SL 1992, ch 60, § 2.



§ 24-11-13 Officer in charge of jail--Conformance to policies and procedures.

24-11-13. Officer in charge of jail--Conformance to policies and procedures. The sheriff or other officer designated by law or ordinance shall have charge of the jail of his county or municipality and of all persons by law confined therein.

The officer in charge of any jail shall conform in all respects to the policies and procedures required by § 24-11-23.

Source: SDC 1939, § 13.4605; SL 1981, ch 195, § 3; SL 1983, ch 198, § 3.



§ 24-11-14 Removal of prisoners in case of fire--Alternate place of confinement not deemedescape.

24-11-14. Removal of prisoners in case of fire--Alternate place of confinement not deemed escape. If any jail or building adjacent thereto shall be on fire and the prisoners shall be exposed to danger by such fire, the keeper may remove such prisoners to a place of safety and there confine them so long as may be necessary to avoid such danger, and such removal and confinement shall not be deemed an escape of such prisoners.

Source: SDC 1939, § 13.4613.



§ 24-11-15 Repealed.

24-11-15. Repealed by SL 1979, ch 161, § 12



§ 24-11-16 Jail records to be maintained.

24-11-16. Jail records to be maintained. The sheriff or other officer having charge of any jail shall keep jail records. These records shall be carefully kept and preserved and delivered to such officer's successor in office. The officer shall exhibit these records to any judge of the circuit court, if requested to do so, and to the Department of Corrections for the purposes on monitoring compliance with the requirements of the Juvenile Justice and Delinquency Prevention Act pursuant to § 1-15-28.

Source: SDC 1939, § 13.4606; SL 1981, ch 195, § 4; SL 1983, ch 198, § 4; SL 2003, ch 149, § 10.



§ 24-11-17 Duty of sheriff to keep commitment orders and like documents--Copies of returns--Return as prima facie evidence of right to confine prisoner.

24-11-17. Duty of sheriff to keep commitment orders and like documents--Copies of returns--Return as prima facie evidence of right to confine prisoner. All instruments of every kind, or attested copies thereof, by which a prisoner is committed or liberated, shall be regularly endorsed, filed, and safely kept by the sheriff or officer acting as jailer, and shall be delivered to his successor in office.

When a prisoner is confined by virtue of any process directed to the sheriff or other officer, and which shall require to be returned to the court whence it issued, such sheriff or officer shall keep a copy of the same, together with his return made thereon, which copy, duly certified by such sheriff or other officer, shall be prima facie evidence of his right to retain such prisoner in custody.

Source: SDC 1939, § 13.4607.



§ 24-11-18 Repealed.

24-11-18. Repealed by SL 1981, ch 195, § 5



§ 24-11-19 Separation of sexes.

24-11-19. Separation of sexes. All jails shall confine persons of different sexes apart from each other.

Source: SDC 1939, § 13.4601; SL 1981, ch 195, § 6.



§ 24-11-20 Failure to separate sexes as misdemeanor.

24-11-20. Failure to separate sexes as misdemeanor. It is a Class 2 misdemeanor for any officer having charge of any jail to keep together in the same cell block male and female prisoners, except husband and wife.

Source: SDC 1939, §§ 13.4609, 13.4621; SL 1979, ch 150, § 36; SL 1981, ch 195, § 7.



§ 24-11-21 Furnishing prisoner necessaries--Receipt of medical treatment as assignment ofinsurance proceeds, etc.--Unrecovered payments as lien.

24-11-21. Furnishing prisoner necessaries--Receipt of medical treatment as assignment of insurance proceeds, etc.--Unrecovered payments as lien. The governing body or board of county commissioners is responsible for securing bedclothing, laundry, board, nursing when required, and all necessaries for the comfort and welfare of the prisoners.

If a prisoner or any person under arrest receives medical treatment pursuant to this section for which the governing board or board of county commissioners is liable, the receipt of such medical treatment shall, as to the person receiving such treatment, operate as an assignment by operation of law of any rights to medical support, insurance proceeds, or both, that the prisoner or person under arrest may have for himself. Any rights or amounts so assigned shall be applied against the cost of medical care paid under this section. Any payments made under this section for medical care not recovered shall constitute a lien pursuant to § 28-14-1.

Source: SDC 1939, § 13.4608; SL 1985, ch 204, § 1; SL 1988, ch 199.



§ 24-11-22 Repealed.

24-11-22. Repealed by SL 1979, ch 150, § 37; SL 1979, ch 161, § 12



§ 24-11-23 Policies and procedures--Adoption--Contents.

24-11-23. Policies and procedures--Adoption--Contents. The governing body or commission responsible for the operation of a jail shall adopt written policies and procedures for the regulation of the jail on the following subjects:

(1) The cleanliness of the prisoners;

(2) The classification of prisoners by sex, age, crime, and mental illness;

(3) Beds and clothing;

(4) Warming, lighting, and ventilation of the jail;

(5) The employment of medical and surgical aid when necessary;

(6) Employment, temperance, and instruction of the prisoners;

(7) The communication between prisoners and their counsel and other persons; however, no mail censorship is to be allowed of inmates' correspondence to and from their counsel, or their designated agents;

(8) The punishment of prisoners for violation of the policies and procedures of the jail;

(9) The twenty-four hour supervision of the jail when it houses any inmate population which policies and procedures may provide for supervision by means other than the continuous personal presence of jail personnel;

(10) The training of the jailors;

(11) Such other policies and procedures to ensure the fair and humane treatment of and to promote the welfare of the prisoners; provided, that such policies and procedures shall not be contrary to the laws of this state.
Source: SDC 1939, § 13.4603; SL 1979, ch 161, § 10; SL 1980, ch 185, § 1; SL 1983, ch 198, § 5.



§ 24-11-24 Posting and distribution of policies and procedures.

24-11-24. Posting and distribution of policies and procedures. The sheriff or officer in charge of each jail shall, on the receipt of such policies and procedures, cause them to be posted and kept posted in some conspicuous place accessible to all prisoners in the jail or provide a copy to each prisoner upon admission.

Source: SDC 1939, § 13.4603; SL 1981, ch 195, § 8; SL 1983, ch 198, § 6.



§ 24-11-25 Repealed.

24-11-25. Repealed by SL 1983, ch 198, § 7



§ 24-11-26 Jail visit annually during regular meetings of board.

24-11-26. Jail visit annually during regular meetings of board. It shall also be the duty of the board of county commissioners to visit all the jails of its county once during its regular meetings each year.

Source: SDC 1939, § 13.4604; SL 1957, ch 33.



§ 24-11-27 Power of circuit judge to visit jail and make order--Violation of order as contempt.

24-11-27. Power of circuit judge to visit jail and make order--Violation of order as contempt. The judge of the circuit court may visit, inspect, and supervise all the jails in his circuit and all county and municipal officers shall comply with the orders of such court relating to jails or inmates therein, in accordance with law and the policies and procedures provided for in § 24-11-23, and the violation of any such order may be punished as a contempt of court.

Source: SDC 1939, § 13.4604; SL 1957, ch 33; SL 1983, ch 198, § 8.



§ 24-11-28 Work required of certain prisoners--Determination by sentencing court whetherprisoner should work--Particular work permissible.

24-11-28. Work required of certain prisoners--Determination by sentencing court whether prisoner should work--Particular work permissible. Every able-bodied prisoner over eighteen and not more than fifty years of age confined in any jail under the judgment of any court authorized to imprison upon conviction for the violation of any law of this state, an ordinance or bylaw of any municipality, or civil township, or any rule or regulation of any board, commission, or public officer having the effect of law, may be required to labor during the whole or some part of each day of his sentence, but not more than eight hours in any one day. Such court, when passing judgment of imprisonment, shall determine and specify whether such confinement shall be at hard labor or not. Such labor may be in the jail or jailyard, upon public roads or streets, public buildings, public grounds, or elsewhere in the county.

Source: SDC 1939, § 13.4615; SL 1979, ch 149, § 12; SL 1987, ch 29, § 81; SL 1992, ch 60, § 2.



§ 24-11-29 Inmates requesting work.

24-11-29. Inmates requesting work. All persons confined in any jail may be allowed upon request to perform the labor described by § 24-11-28.

Source: SDC 1939, § 13.4615.



§ 24-11-30 Sentence for violation of state law--Work performed under direction of county boardand for county.

24-11-30. Sentence for violation of state law--Work performed under direction of county board and for county. Whenever a sentence is for violation of a state law, and the prisoner is confined in a county jail, the labor described by §§ 24-11-28 and 24-11-29 shall be performed under the direction of the board of county commissioners and superintended by the sheriff, who shall furnish necessary materials and tools at the expense of the county, and the county shall be entitled to the benefit thereof subject to the provisions of this chapter.

Source: SDC 1939, § 13.4616.



§ 24-11-31 Sentence for violation of local law--Labor performed under local governing body forits benefit.

24-11-31. Sentence for violation of local law--Labor performed under local governing body for its benefit. When sentence is for a violation of an ordinance, bylaw, or regulation of a municipality or civil township, the labor described by §§ 24-11-28 and 24-11-29 shall be performed under the direction of its governing body, who shall furnish the materials at the expense of the municipality, or civil township entitled to the benefit thereof, subject to the provisions of this chapter.

Source: SDC 1939, § 13.4616; SL 1992, ch 60, § 2.



§ 24-11-32 Prisoner's compensation for work--Payment to dependents--Allowance by board ofcounty commissioners.

24-11-32. Prisoner's compensation for work--Payment to dependents--Allowance by board of county commissioners. Each prisoner performing labor may be paid a reasonable compensation by the county, municipality, or civil township benefited thereby. The provisions of § 60-11-3 do not apply to prisoners. Such compensation or such portion thereof as the court or tribunal shall direct may be paid to the spouse, family, or dependents of such prisoner, or such other person as the court or tribunal may direct, and shall be in such amount as such court or tribunal shall determine upon application of the person or officer under whose superintendency the work shall be performed, and shall be allowed by the board of county commissioners or governing body of the municipality, or civil township, upon the order of such court or tribunal.

Source: SDC 1939, § 13.4617; SL 1979, ch 149, § 13; SL 1992, ch 60, § 2.



§ 24-11-32.1 Charge against work release pay for maintenance cost--Waiver by commissioners.

24-11-32.1. Charge against work release pay for maintenance cost--Waiver by commissioners. The board of county commissioners may require by resolution that a sum not to exceed the average daily prisoner cost may be charged to work release inmates of county jails as restitution to be applied toward prisoner maintenance cost, including but not limited to, room and board. In instances of undue hardship, the commissioners may reduce or waive the charges.

Source: SL 1978, ch 184; SL 1981, ch 195, § 9.



§ 24-11-33 Crediting work against fine imposed.

24-11-33. Crediting work against fine imposed. In addition to the compensation provided by § 24-11-32, for each day's labor the prisoner shall be credited two dollars on any judgment for fine, and when imprisoned in default of payment of a fine, he shall be discharged whenever he has performed sufficient labor at such rate to pay the same.

Source: SDC 1939, § 13.4617.



§ 24-11-34 Refusal of prisoner to work--Punishment--Maximum punishment.

24-11-34. Refusal of prisoner to work--Punishment--Maximum punishment. For refusal to labor or obey necessary orders in reference thereto, a prisoner may be kept in solitary confinement on bread and water unless other food is required for the preservation of health, but shall not be so confined more than ten days for any one offense, nor more than ninety days in all.

Source: SDC 1939, § 13.4618.



§ 24-11-35 Prevention of escape while working.

24-11-35. Prevention of escape while working. The officer in charge of prisoners sentenced to labor pursuant to § 24-11-28 may use all reasonable means necessary to prevent escape or to enforce obedience.

Source: SDC 1939, § 13.4619.



§ 24-11-36 Protection of working prisoners from public annoyance.

24-11-36. Protection of working prisoners from public annoyance. The officer in charge of prisoners sentenced to labor shall protect them from insult and annoyance while at labor or going to and returning therefrom.

Source: SDC 1939, § 13.4619.



§ 24-11-37 Communication with working prisoner as petty offense.

24-11-37. Communication with working prisoner as petty offense. Any person who insults, annoys, or communicates with prisoners engaged in any labor, after being commanded by any officer in charge of such prisoners to desist, commits a petty offense.

Source: SDC 1939, § 13.4623; SL 1979, ch 150, § 38.



§ 24-11-38 Malfeasance by jail officials--Misdemeanor.

24-11-38. Malfeasance by jail officials--Misdemeanor. Any officer or person having charge of any jail who refuses or intentionally neglects to perform any duty required by the provisions of this chapter or the policies and procedures implemented through the provisions of § 24-11-23, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.4620; SL 1979, ch 161, § 11; SL 1980, ch 185, § 3; SL 1983, ch 198, § 9.



§ 24-11-39 Municipality, county, or jail compact authorized to construct, lease, operate,purchase, maintain, or manage correctional facilities--Contract with private entity.

24-11-39. Municipality, county, or jail compact authorized to construct, lease, operate, purchase, maintain, or manage correctional facilities--Contract with private entity. Any municipality, county, or jail compact established pursuant to § 24-11-4.1, may construct, lease, operate, purchase, maintain, or manage a jail, correctional facility, detention center, work camp, or related facility, either for its own inmate or prisoner needs or for the inmate or prisoner needs of the Department of Corrections or any other municipality, county, state, or federal agency, whether within the State of South Dakota or outside the State of South Dakota. Any such facility may be operated by a private entity under contract with the compact, municipality, or county. In addition, the authority granted to counties in §§ 7-25-19 and 7-25-20 applies to this section and §§ 24-11-40 to 24-11-44, inclusive.

Source: SL 1991, ch 207, § 1.



§ 24-11-40 Contract for placement of inmates or prisoners--Certain private entities excepted.

24-11-40. Contract for placement of inmates or prisoners--Certain private entities excepted. The governing body of any compact, municipality, or county may contract with a private entity to place inmates or prisoners in a detention facility, jail, correctional facility, work camp, or related facility operated by a private entity. The governing body of the compact, municipality, or county may not contract with a private entity in which a member of the governing body of the compact, municipality, or county or an elected or appointed peace officer who serves in the municipality or county has a financial interest.

Source: SL 1991, ch 207, § 2.



§ 24-11-41 Requests for proposals by public notice--Written approval of law enforcementofficial for contracts.

24-11-41. Requests for proposals by public notice--Written approval of law enforcement official for contracts. The governing body of any compact, municipality, or county may contract with a private entity to provide for the financing, design, construction, leasing, operation, purchase, maintenance or management of a jail, correctional facility, detention center, work camp, or related facility. The governing body of any compact, municipality, or county may not award a contract under this section unless it requests proposals by public notice and not less than thirty days from such notice receives a proposal that meets or exceeds the requirements specified in the request for proposals. Before the governing body of any compact, municipality, or county enters into a contract under this section, the governing body of the compact, municipality, or county shall receive the written approval of the sheriff or other designated law enforcement official of such municipality or county, which written approval shall not be unreasonably withheld.

Source: SL 1991, ch 207, § 3.



§ 24-11-42 Requirements of contract for correctional facility.

24-11-42. Requirements of contract for correctional facility. A contract made under § 24-11-41 shall:

(1) Require the private entity to operate the facility in compliance with minimum standards, to the extent such standards may be applicable, adopted by the Department of Corrections or any other applicable state agency having jurisdiction with respect thereto and, to the extent otherwise required, receive and retain a certification of compliance from such agency;

(2) Provide for regular, on-site monitoring by the sheriff or other designated law enforcement official;

(3) If the contract includes construction, require a performance bond approved by the governing body that is adequate and appropriate for the proposed construction contract;

(4) Provide for assumption of liability by the private entity for all claims arising from the services performed under the contract by the private entity;

(5) Provide for an adequate plan of insurance for the private entity and its officers, guards, employees, and agents against all claims, including claims based on violations of civil rights, arising from the services performed under the contract by the private entity;

(6) Provide for a plan for the purchase and assumption of operations by the compact, municipality, or county in the event of the bankruptcy of the private entity;

(7) If the contract involves conversion of an existing correctional facility to provide private entity operation, require the private entity to give preferential consideration in hiring to employees at the existing facility who meet or exceed the private entity's qualifications and standards for employment in available positions;

(8) Require the private entity to provide health care benefits comparable to that of the compact, municipality, or county;

(9) Provide for an adequate plan of insurance to protect the compact, municipality, or county against all claims arising from the services performed under the contract by the private entity and to protect the compact, municipality, or county from actions by a third party against the private entity, its officers, guards, employees, and agents as a result of the contract; and

(10) Contain comprehensive standards for conditions of confinement and annual review of the programs for compliance.
Source: SL 1991, ch 207, § 4.



§ 24-11-43 Liability of private entity contracting for correctional facility.

24-11-43. Liability of private entity contracting for correctional facility. A private entity operating under a contract authorized by § 24-11-40 or 24-11-41 is not entitled to claim sovereign immunity in a suit arising from the services performed under the contract by the private entity. However, this section does not deprive the private entity or the compact, municipality, or county of any benefits of any law limiting exposure to liability, setting a limit on damages or establishing defenses to liability.

Source: SL 1991, ch 207, § 5.



§ 24-11-44 Sections 24-11-39 to 24-11-43 liberally construed.

24-11-44. Sections 24-11-39 to 24-11-43 liberally construed. Sections 24-11-39 to 24-11-43, inclusive, shall be liberally construed for the public purpose of providing additional jails, correctional facilities, detention centers, work camps, or related facilities and for authorizing contracts with private parties in connection therewith.

Source: SL 1991, ch 207, § 6.



§ 24-11-45 Prisoner liable for costs of confinement--Waiver.

24-11-45. Prisoner liable for costs of confinement--Waiver. A prisoner confined to any jail while serving a sentence is liable for the cost of the prisoner's confinement including room and board charges; medical, dental, optometric, and psychiatric services charges; vocational education training; and chemical dependency treatment charges. If, after considering the prisoner's net income, net worth, number of dependents, and any existing obligations, the judge who sentenced the prisoner to jail determines that the prisoner is unable to pay, the judge may waive all or part of the payment for the costs of the inmate's confinement.

Source: SL 1995, ch 141, § 1.



§ 24-11-45.1 County has lien for costs of confinement--Exception.

24-11-45.1. County has lien for costs of confinement--Exception. Whenever any county pays for the costs of confining a prisoner serving a sentence in a county jail, the county shall have a lien pursuant to chapter 28-14, unless all or part of such costs or charges are waived pursuant to § 24-11-45.

Source: SL 1999, ch 129, § 1.



§ 24-11-46 Prisoner liable for fines, restitution, and obligation.

24-11-46. Prisoner liable for fines, restitution, and obligation. A prisoner confined to any jail while serving a sentence is liable for court-ordered fines and restitution and any obligation incurred while under the custody of the sheriff or officer having charge of the jail. Disbursement shall be made from a prisoner's account to defray the prisoner's obligation, regardless of the source of the prisoner's funds, including moneys in the prisoner's account from wages earned by the prisoner pursuant to § 24-11-32.

Source: SL 1995, ch 141, § 2.



§ 24-11-47 Possession of certain unauthorized articles in jail as a felony.

24-11-47. Possession of certain unauthorized articles in jail as a felony. No alcoholic beverages, controlled substances as defined by chapter 34-20B, marijuana, or weapons as defined in subdivision 22-1-2(10), may be possessed by any inmate of a jail. No prescription or nonprescription drugs may be possessed by any inmate of a jail except by order of a physician, physician assistant, or nurse practitioner, as defined in chapters 36-4, 36-4A, and 36-9A, respectively. Such order shall be in writing and for a definite period. A violation of this section constitutes a felony pursuant to the following schedule:

(1) Possession of alcoholic beverages or marijuana is a Class 6 felony;

(2) Possession of prescription or nonprescription drugs or controlled substances is a Class 4 felony;

(3) Possession of a weapon as defined in subdivision 22-1-2(10) is a Class 2 felony.
Source: SL 1995, ch 121, § 1; SL 2001, ch 127, § 3.



§ 24-11-48 Delivery of certain unauthorized articles to person incarcerated as a felony.

24-11-48. Delivery of certain unauthorized articles to person incarcerated as a felony. No employee or other person may deliver or procure to be delivered, or have in such person's possession with intent to deliver, to any person incarcerated in a jail or a juvenile detention facility, or deposit or conceal in or around any jail or in or around a juvenile detention facility, or in any mode of transport entering the grounds of any jail or juvenile detention facility and its ancillary facilities used to house inmates or juveniles, any article or thing prohibited pursuant to § 24-11-47 with intent that any inmate obtain or receive the same. A violation of this section is a Class 6 felony.

Source: SL 1995, ch 121, § 2; SL 2001, ch 127, § 1; SL 2006, ch 130, § 8.



§ 24-11-49 Involuntary treatment of prisoners with psychotropic medication.

24-11-49. Involuntary treatment of prisoners with psychotropic medication. A prisoner may be involuntarily treated with psychotropic medication if it is determined, pursuant to the provisions of this chapter, that the prisoner suffers from a severe mental illness as defined in § 27A-1-1, which is likely to improve with treatment, and that without treatment the inmate poses a likelihood of serious harm to self or others.

Source: SL 2013, ch 115, § 1.



§ 24-11-50 Hearing prior to treatment--Panel--Rights of prisoner--Order--Appeal.

24-11-50. Hearing prior to treatment--Panel--Rights of prisoner--Order--Appeal. Prior to involuntary treatment with psychotropic medication, the prisoner shall receive a hearing before a panel consisting of two medical representatives and a representative appointed by the county sheriff. The medical representatives may include a physician, physician assistant, or nurse practitioner; however, at least one shall be a physician. No panel member may have participated in the prisoner's current diagnosis, evaluation, or treatment. The prisoner has the right to notice of the hearing at least forty-eight hours in advance, the right to attend the hearing, the right to present evidence and cross-examine witnesses, and the right to representation by a disinterested lay advisor knowledgeable about psychological issues. The panel may order involuntary treatment with psychotropic medication by majority vote of the panel if the physician is in the majority. The prisoner may appeal the decision of the panel to the circuit court pursuant to chapter 1-26.

Source: SL 2013, ch 115, § 2.



§ 24-11-51 Periodic review of involuntary treatment.

24-11-51. Periodic review of involuntary treatment. If the involuntary treatment of a prisoner with psychotropic medication is to exceed thirty days, a physician who is not the attending physician shall review the inmate's medical record at least every thirty days and make a written determination whether involuntary treatment with psychotropic medication may be continued.

Source: SL 2013, ch 115, § 3.



§ 24-11-52 Emergency involuntary treatment.

24-11-52. Emergency involuntary treatment. In an emergency, involuntary treatment of a prisoner with psychotropic medication may be administered without panel review for up to a maximum of ten days if the treatment is ordered by two physicians.

Source: SL 2013, ch 115, § 4.



§ 24-11-53 Records of involuntary treatment.

24-11-53. Records of involuntary treatment. The county sheriff shall maintain records of any involuntary treatment with psychotropic medication. The records shall include the frequency of use of the treatment and any available medical history of a prisoner's prior mental illness, and may include such other information as deemed necessary by the county sheriff to facilitate the management of prisoners.

Source: SL 2013, ch 115, § 5.



§ 24-11-54 Immunity from liability for involuntary treatment.

24-11-54. Immunity from liability for involuntary treatment. No person who serves on the hearing panel, who is the attending physician or who orders or participates in the involuntary treatment with psychotropic medication of a prisoner may be held civilly or criminally liable for the treatment pursuant to this chapter if the person performs these duties in good faith and in a reasonable manner according to generally accepted medical or other professional practices.

Source: SL 2013, ch 115, § 6.






Chapter 11A - Adult Community Corrections Facilities [Repealed]

§ 24-11A-1 to 24-11A-20. Repealed.

24-11A-1 to 24-11A-20. Repealed by SL 2012, ch 4, §§ 8 to 11.






Chapter 11B - Prisoner Involuntary Feeding and Hydration

§ 24-11B-1 Prisoner involuntary feeding or hydration--Determination of severe harm--Exceptions.

24-11B-1. Prisoner involuntary feeding or hydration--Determination of severe harm--Exceptions. The supervisor of a jail, as defined in § 24-11-1, or a prison warden may attempt to prevent a prisoner from causing severe harm or death to himself or herself by refusing sufficient nutrition or hydration. A prisoner may be involuntarily fed or hydrated if it is determined, pursuant to the provisions of this chapter, that the prisoner is likely to cause severe harm to himself or herself by refusing sufficient nutrition or hydration. No supervisor of a jail or prison warden may prevent medically imposed fasts for the purpose of conducting medical tests or procedures or religious fasts for a reasonable length of time.

Source: SL 2005, ch 131, § 1.



§ 24-11B-2 Hearing before panel--Panel members--Prisoner rights.

24-11B-2. Hearing before panel--Panel members--Prisoner rights. Prior to involuntary feeding or hydration, the prisoner shall receive a hearing before a panel consisting of two medical representatives and a representative of the jail or prison. The medical representatives shall be a physician, physician assistant, or nurse practitioner. No panel member may have participated in the prisoner's current diagnosis, evaluation, or treatment. The prisoner has the right to notice of the hearing at least forty-eight hours in advance, the right to attend the hearing, the right to present evidence and cross-examine witnesses, and the right to representation by a disinterested lay advisor.

Source: SL 2005, ch 131, § 2.



§ 24-11B-3 Duties and powers of hearing panel.

24-11B-3. Duties and powers of hearing panel. The hearing panel:

(1) Shall engage in a confidential review of the prisoner's medical records;

(2) Shall receive a description of the proposed course of treatment for the involuntary feeding or hydration of the prisoner and testimony of the circumstances of the situation from the attending physician; and

(3) May ask for testimony or written statement concerning the circumstances of the prisoner's lack of nutrition or hydration.
Source: SL 2005, ch 131, § 3.



§ 24-11B-4 Order upon majority vote of panel--Written decision--Appeals.

24-11B-4. Order upon majority vote of panel--Written decision--Appeals. The panel may order involuntary feeding or hydration by a majority vote. The panel shall provide its decision in writing to the attending physician, the supervisor of the jail or prison warden, and the prisoner. The prisoner may appeal an adverse decision of the panel to the supervisor of the jail in which the prisoner is confined or the secretary of corrections if the prisoner is confined in a Department of Corrections facility. The prisoner may appeal the decision of the jail supervisor or secretary of corrections to circuit court pursuant to chapter 1-26.

Source: SL 2005, ch 131, § 4.



§ 24-11B-5 Emergency involuntary feeding or hydration without panel review--Limitation.

24-11B-5. Emergency involuntary feeding or hydration without panel review--Limitation. In an emergency, involuntary feeding or hydration of a prisoner may be administered without panel review for up to three days if two medical representatives who are a physician, physician assistant, or nurse practitioner order the treatment. Involuntary feeding for a greater length of time requires the approval of the panel.

Source: SL 2005, ch 131, § 5.



§ 24-11B-6 Continuation of feeding or hydration--Determination by physician.

24-11B-6. Continuation of feeding or hydration--Determination by physician. If involuntary feeding or hydration of a prisoner exceeds ten days, a physician who is not the attending physician shall review the prisoner's current case and at subsequent intervals not to exceed three days, make a written determination whether the involuntary feeding or hydration shall be continued. The physician's written determination shall be provided to the attending physician, the supervisor of the jail or prison warden, and the prisoner.

Source: SL 2005, ch 131, § 6.



§ 24-11B-7 Records--Content.

24-11B-7. Records--Content. A jail or prison shall maintain records of any involuntary feeding or hydration of prisoners. The records shall include any available medical history of a prisoner's prior refusal of adequate nutrition or hydration, current and prior illnesses, and may include such other information as deemed necessary by the jail or prison to facilitate management of prisoners.

Source: SL 2005, ch 131, § 7.



§ 24-11B-8 Liability for involuntary feeding or hydration of prisoner.

24-11B-8. Liability for involuntary feeding or hydration of prisoner. No person who serves on the hearing panel, who is the attending physician, who is the supervisor of the jail or prison warden, or who orders or participates in the involuntarily feeding or hydrating of a prisoner may be held civilly or criminally liable for the involuntarily feeding or hydrating of a prisoner pursuant to this chapter if the person performs these duties in good faith and in a reasonable manner according to generally accepted medical or other professional practices.

Source: SL 2005, ch 131, § 8.






Chapter 12 - Escapes And Rescues [Repealed And Transferred]

§ 24-12-1 to 24-12-7. Repealed.

24-12-1 to 24-12-7. Repealed by SL 1978, ch 185, § 19



§ 24-12-8 to 24-12-14. Transferred.

24-12-8 to 24-12-14. Transferred to §§ 22-11A-1 to 22-11A-7






Chapter 12A - Escapee Recapture Expenses

§ 24-12A-1 State reimbursement of county for expense of recapture of escapees from Departmentof Corrections' custody.

24-12A-1. State reimbursement of county for expense of recapture of escapees from Department of Corrections' custody. Any county of this state, which is compelled to incur expense for the apprehension and detention of escapees from the custody of the Department of Corrections, including sheriff's mileage and expense, the costs and expenses of a trial, and damage or injury resulting to county property, shall be reimbursed by the state for the expense incurred and for any actual damage or injury suffered.

Source: SL 1955, ch 315, § 1; SDC Supp 1960, § 12.1919; SL 1968, ch 20; SDCL, § 24-12-6; SL 1978, ch 185, § 14; SDCL Supp, § 24-12-13; SL 1990, ch 160, § 1; SDCL, § 22-11A-6; SL 2005, ch 120, § 323.



§ 24-12A-2 Voucher and warrant for state reimbursement of county.

24-12A-2. Voucher and warrant for state reimbursement of county. In order to obtain reimbursement pursuant to § 24-12A-1, the chair of the board of county commissioners of the county shall present a claim on a voucher to be approved by the secretary of corrections for all of the actual expenses paid by the county. When the voucher is presented to the state auditor, the state auditor shall examine it and, if the claim is just and valid, the state auditor shall issue a warrant for payment to be made from funds appropriated for that purpose, and the state treasurer shall then pay the sum to the treasurer of the county.

Source: SL 1955, ch 315, §§ 1, 2; SDC Supp 1960, § 12.1919; SL 1968, ch 20; SDCL, § 24-12-7; SL 1978, ch 185, § 15; SDCL Supp, § 22-12-14; SL 1989, ch 20, § 66; SDCL, § 22-11A-7; SL 2005, ch 120, §§ 323, 324.






Chapter 13 - Board Of Pardons And Paroles

§ 24-13-1 Composition of board--Appointment of members.

24-13-1. Composition of board--Appointment of members. The Board of Pardons and Paroles shall consist of nine members. Three members shall be appointed by the Governor; at least one shall be an attorney. Three members shall be appointed by the attorney general; at least one shall be an attorney. Three members shall be appointed by the Supreme Court; at least one shall be an attorney. Each member of the board shall be a resident of South Dakota and be appointed with the advice and consent of the Senate.

Source: SL 1961, ch 46, § 1; SDCL, § 23-58-1; SL 1978, ch 186, § 2; SL 1992, ch 177, § 2; SL 2002, ch 123, § 1.



§ 24-13-2 Terms of board members--Vacancies--Training.

24-13-2. Terms of board members--Vacancies--Training. The members of the board shall serve for terms of four years. Members are eligible for reappointment. The Governor, the attorney general, and the Supreme Court each shall appoint three members, whose terms shall expire on the third Monday in January of the fourth year after appointment. Each member shall serve until a successor takes office as provided by law. In case of a vacancy, the appointing power shall make an interim appointment to expire at the end of the next legislative session. Each member of the board shall complete annual training developed in consideration of information from the National Institute of Corrections, the Association of Paroling Authorities International, or the American Probation and Parole Association and shall be compensated for the training at a rate to be determined by the Department of Corrections. Each first-time appointee of the board shall, within sixty days of appointment, complete training for first-time parole board members developed in consideration of information from the National Institute of Corrections, the Association of Paroling Authorities, or the American Probation and Parole Association. Training components shall include the use of a validated risk and needs assessment and the use of data guided by evidence-based practices for making parole decisions.

Source: SL 1961, ch 46, § 1; SDCL § 23-58-1; SL 1978, ch 186, § 3; SL 1992, ch 177, § 3; SL 2002, ch 123, § 2; SL 2013, ch 101, § 34.



§ 24-13-3 Direction and supervision of Board of Pardons and Paroles--Records and reports--Coordination of programs.

24-13-3. Direction and supervision of Board of Pardons and Paroles--Records and reports--Coordination of programs. The Board of Pardons and Paroles shall be administered under the direction and supervision of the Department of Corrections but shall retain the quasi-judicial, quasi-legislative, advisory, and other nonadministrative functions otherwise vested in it, and shall exercise those functions independently of the Department of Corrections. The Board of Pardons and Paroles shall submit records, information, and reports in the form and at such times as required by the secretary of corrections, except that the Board of Pardons and Paroles shall report at least annually. The Board of Pardons and Paroles shall also coordinate programs under its jurisdiction with related programs under the jurisdiction of the Department of Corrections.

Source: SL 1973, ch 2, § 85; SL 1977, ch 198, § 13; SDCL Supp, § 23-58-1.1; SL 1978, ch 186, § 1; SL 1989, ch 20, § 169.



§ 24-13-4 Chair of board--Meetings.

24-13-4. Chair of board--Meetings. At the first meeting in each year, the board shall select one of its members as chair. The board shall meet at the times and places prescribed by its rules and whenever called together by the chair.

Source: SL 1961, ch 46, §§ 1, 3; SDCL, § 23-58-4; SL 1978, ch 186, § 7; SL 1979, ch 164, § 1; SL 1990, ch 183, § 1; SL 1992, ch 177, § 5; SL 2004, ch 168, § 41.



§ 24-13-4.1 Quorum.

24-13-4.1. Quorum. A majority of the members shall constitute a quorum for official administrative business.

Source: SL 1992, ch 177, § 6.



§ 24-13-4.2 to 24-13-4.5. Repealed.

24-13-4.2 to 24-13-4.5. Repealed by SL 2005, ch 132, §§ 1 to 4.



§ 24-13-4.6 Majority vote required for certain recommendations.

24-13-4.6. Majority vote required for certain recommendations. No recommendation for the commutation of a sentence or for a pardon including an exceptional pardon authorized by § 24-14-8, may be made by less than the majority vote of all members of the Board of Pardons and Paroles.

Source: SL 1992, ch 177, § 11; SL 2004, ch 168, § 45.



§ 24-13-5 Compensation and expenses of board members.

24-13-5. Compensation and expenses of board members. Each member of the Board of Pardons and Paroles shall receive compensation and expense reimbursement set pursuant to § 4-7-10.4 for attending meetings or performing duties of the board.

Source: SL 1961, ch 46, § 1; SDCL, § 23-58-2; SL 1978, ch 186, § 4.



§ 24-13-6 Meetings at department facilities to consider clemency and paroles--Facilities--Cooperation by penitentiary personnel.

24-13-6. Meetings at department facilities to consider clemency and paroles--Facilities--Cooperation by penitentiary personnel. The Board of Pardons and Paroles shall meet in open session at facilities provided by the Department of Corrections at least every three months to hear applications for parole, to grant the privilege of parole to deserving inmates, for the discussion and adoption of policy, for revocation and recension decisions, to review agenda items and upon request of the Governor, make recommendation for pardon, commutation, reprieve, or remission of fines or forfeitures. A properly furnished room shall be made available by the Department of Corrections for hearings before the board. All officers and employees of the Department of Corrections shall at all times cooperate with the Board of Pardons and Paroles and the executive director of the board, give access to all inmates, and furnish such information as the board or the director may request pertaining to the performance of their duties. Neither this section nor its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any prisoner.

Source: SL 1961, ch 46, § 3; SDCL, § 23-58-5; SL 1978, ch 186, § 8; SL 1985, ch 205, § 2; SL 1989, ch 20, § 171; SL 1992, ch 177, § 12.



§ 24-13-7 Procedural rules of board--Consideration in granting or denying parole.

24-13-7. Procedural rules of board--Consideration in granting or denying parole. Pursuant to chapter 1-26, the Board of Pardons and Paroles may promulgate procedural rules for the effective enforcement of chapters 24-13 to 24-15, inclusive, and for the exercise of powers and duties conferred upon it. Additionally, the Board of Pardons and Paroles may utilize the following standards in granting or denying paroles or in assisting inmates in an assessment of their rehabilitation needs:

(1) The inmate's personal and family history;

(2) The inmate's attitude, character, capabilities, and habits;

(3) The nature and circumstances of the inmate's offense;

(4) The number, nature, and circumstances of the inmate's prior offenses;

(5) The successful completion or revocation of previous probation or parole granted to the inmate;

(6) The inmate's conduct in the institution, including efforts directed towards self-improvement;

(7) The inmate's understanding of his or her own problems and the willingness to work towards overcoming them;

(8) The inmate's total personality as it reflects on the possibility that the inmate will lead a law-abiding life without harm to society;

(9) The inmate's family and marital circumstances and the willingness of the family and others to help the inmate upon release on parole from the institution;

(10) The soundness of the parole program and whether it will promote the rehabilitation of the inmate;

(11) The inmate's specific employment and plans for further formal education or training;

(12) The inmate's plan for additional treatment and rehabilitation while on parole;

(13) The effect of the inmate's release on the community;

(14) The effect of the inmate's release on the administration of justice; and

(15) The effect of the inmate's release on the victims of crimes committed by the inmate.

Neither this section or its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any prisoner.

Source: SL 1961, ch 46, § 4; SDCL, § 23-58-7; SL 1978, ch 186, § 11; SL 1985, ch 205, § 3; SL 2004, ch 168, § 46.



§ 24-13-8 Board process for witnesses and evidence--Administration of oaths.

24-13-8. Board process for witnesses and evidence--Administration of oaths. The Board of Pardons and Paroles may issue process requiring the presence of any person before it and require the production of papers, records, and exhibits in any matter pending before it. Any member of the board may administer oaths to witnesses appearing before it.

Source: SL 1961, ch 46, § 5; SDCL, § 23-58-8; SL 1978, ch 186, § 12.



§ 24-13-9 Appointment and salary of executive director.

24-13-9. Appointment and salary of executive director. The secretary of corrections, after consulting with the Board of Pardons and Paroles, shall appoint an executive director for the Board of Pardons and Paroles to serve at the secretary's pleasure, who shall receive an annual salary fixed by the secretary.

Source: SL 1961, ch 46, § 2; SDCL, § 23-58-3; SL 1978, ch 186, § 5; SL 1989, ch 20, § 170; SL 1992, ch 177, § 13.



§ 24-13-10 Duties of executive director.

24-13-10. Duties of executive director. The executive director shall:

(1) Keep minutes of all proceedings of the Board of Pardons and Paroles, keep a record of every application for a pardon, commutation, reprieve, or remission of a fine or forfeiture filed with the board and of all findings of the board and the disposition of each application;

(2) Transmit to the Governor a copy of the board's recommendation for any pardon, commutation, reprieve, or remission of a fine or forfeiture, together with related papers and exhibits;

(3) Keep a record of all paroles granted;

(4) Keep all files, accounts, and records of the board;

(5) Transmit the decisions and orders of the board to the Department of Corrections such that the department may fulfill its duties in supervising parolees;

(6) Cooperate and coordinate with any employee of the Department of Corrections designated by the secretary to supervise parolees;

(7) Supervise all administrative staff of the Board of Pardons and Parolees; and

(8) Perform such other duties as the board and the secretary may prescribe.
Source: SL 1961, ch 46, § 2; SDCL, § 23-58-6; SL 1978, ch 186, § 10; SL 1989, ch 20, § 172; SL 1992, ch 177, § 14.



§ 24-13-11 Hearings by teleconference--Electronic document transfer.

24-13-11. Hearings by teleconference--Electronic document transfer. The Board of Pardons and Paroles may conduct hearings by teleconference during a regularly scheduled hearing. The board may receive documentary evidence via facsimile machines or other electronic means of document transfer.

Source: SL 1990, ch 183, § 2; SL 1992, ch 177, § 15; SL 1997, ch 148, § 1; SL 2001, ch 125, § 1; SL 2012, ch 137, § 4.



§ 24-13-12 Inapplicability of certain evidence rules.

24-13-12. Inapplicability of certain evidence rules. The provisions of chapters 19-9 to 19-12, inclusive, and chapters 19-14 to 19-18, inclusive, do not apply in proceedings before the Board of Pardons and Paroles.

Source: SL 2009, ch 127, § 1.






Chapter 14 - Executive Clemency

§ 24-14-1 Delegation of authority by Governor.

24-14-1. Delegation of authority by Governor. The Governor may, by executive order, delegate to the Board of Pardons and Paroles the authority to hear applications for pardon, commutation, reprieve, or remission of fines and forfeitures, and to make its recommendations to the Governor.

Source: SL 1978, ch 186, § 9; SL 2004, ch 168, § 47.



§ 24-14-2 Forms of clemency.

24-14-2. Forms of clemency. The term, clemency, means either a pardon, commutation, reprieve, or remission of a fine or forfeiture.

Source: SL 1978, ch 186, § 34; SL 2004, ch 168, § 48.



§ 24-14-3 Notice to prosecuting attorney, sentencing judge, attorney general, and lawenforcement of hearing for clemency.

24-14-3. Notice to prosecuting attorney, sentencing judge, attorney general, and law enforcement of hearing for clemency. The executive director shall notify the attorney who prosecuted the person applying for clemency, or the attorney' s successor in office, the sentencing judge, the attorney general, and the sheriff or local law enforcement agency where the offense was committed, at least thirty days prior to a hearing by the board.

Source: SDC 1939, § 13.5105; SL 1964, ch 33, § 2; SDCL, § 23-59-5; SL 1978, ch 186, § 36; SL 1988, ch 200, § 1; SL 2004, ch 168, § 49; SL 2005, ch 132, § 5.



§ 24-14-4 Publication of notice of application for clemency.

24-14-4. Publication of notice of application for clemency. Any applicant shall, upon notice of hearing from the board for clemency consideration, publish once each week for three consecutive weeks in one of the official newspapers designated by the county where the offense was committed, the name of the person on whose behalf the application is made, the public offense for which the person was convicted, the time of the person's conviction, and the term of imprisonment. The last publication shall be published at least twenty days before the hearing. The affidavit of the publisher of the paper showing that notice has been published shall accompany the application. This notice requirement does not apply to an applicant requesting an exceptional pardon.

Source: SDC 1939, § 13.5105; SL 1964, ch 33, § 2; SDCL, § 23-59-6; SL 1978, ch 186, § 37; SL 1988, ch 200, § 2; SL 2003, ch 140, § 2; SL 2005, ch 132, § 6.



§ 24-14-4.1 Victim notification--Contents.

24-14-4.1. Victim notification--Contents. Upon the scheduling of a clemency hearing, the Board of Pardons and Paroles shall notify the victim pursuant to §§ 24-15-8.1 and 24-15A-22. Notice of a clemency hearing shall be made at least two weeks prior to the hearing. The notice shall provide the offender's clemency hearing date, time, and location and shall advise the victim that the victim may be present at the hearing and may state an opinion regarding clemency.

Source: SL 2003, ch 140, § 3.



§ 24-14-5 Submission to board of applications for clemency--Governor not bound by boardrecommendations.

24-14-5. Submission to board of applications for clemency--Governor not bound by board recommendations. The Governor may submit an application for clemency to the Board of Pardons and Paroles for its recommendation. The Governor may, by executive order, delegate to the board the authority to consider applications for clemency and make recommendations to the Governor. The Governor is not bound to follow any recommendation returned by the board.

Source: SL 1978, ch 186, § 35; SL 2004, ch 168, § 50.



§ 24-14-6 Appearance before board to object to recommendation for clemency.

24-14-6. Appearance before board to object to recommendation for clemency. Any person feeling aggrieved by an application for clemency may appear in person before the Board of Pardons and Paroles during its consideration to show cause by written or oral testimony why a recommendation for clemency should not be granted.

Source: SDC 1939, § 13.5107; SL 1964, ch 33, § 3; SDCL, § 23-59-7; SL 1978, ch 186, § 38.



§ 24-14-7 Recommendation for clemency to be in writing--Record of findings and reasons.

24-14-7. Recommendation for clemency to be in writing--Record of findings and reasons. Whenever the Board of Pardons and Paroles recommends clemency to the Governor, the recommendation shall be in writing. The board shall keep a record of its findings and the reasons for its recommendation.

Source: SL 1961, ch 46, § 6; SDCL, § 23-59-8; SL 1978, ch 186, § 39.



§ 24-14-8 Application for exceptional pardon--Persons eligible.

24-14-8. Application for exceptional pardon--Persons eligible. Upon the expiration of five years following the release of an applicant from a Department of Corrections facility who was convicted of not more than one felony, which was not an offense punishable by life imprisonment, the applicant may apply to the Board of Pardons and Paroles for an exceptional pardon. If an applicant was convicted of a crime that did not result in the applicant subsequently serving a prison sentence, the applicant may apply for an exceptional pardon if at least five years have passed from the date of the applicant's offense, if the applicant was not convicted of more than one felony, and if the offense was not punishable by life imprisonment.

Source: SL 1974, ch 169, § 2; SDCL Supp, § 23-59-11; SL 1978, ch 186, § 41; SL 2005, ch 132, § 7.



§ 24-14-9 Notice requirements on application for exceptional pardon--Reference by Governor.

24-14-9. Notice requirements on application for exceptional pardon--Reference by Governor. Applications for exceptional pardons shall be in accordance with §§ 24-14-3, 24-14-5, and 24-14-4.1. The notice requirement contained in § 24-14-4 does not apply to exceptional pardons.

Source: SL 1974, ch 169, § 3; SDCL Supp, § 23-59-12; SL 1978, ch 186, § 42; SL 2003, ch 140, § 4.



§ 24-14-10 Recommendations for exceptional pardon.

24-14-10. Recommendations for exceptional pardon. The Board of Pardons and Paroles may recommend exceptional pardons to the Governor.

Source: SL 1974, ch 169, § 1; SDCL Supp, § 23-59-10; SL 1978, ch 186, § 40.



§ 24-14-11 Effects of pardon--Disabilities removed--Records sealed--Filing of document makingpardon public--Failure to acknowledge proceedings not perjury--Prior conviction forhabitual offender law.

24-14-11. Effects of pardon--Disabilities removed--Records sealed--Filing of document making pardon public--Failure to acknowledge proceedings not perjury--Prior conviction for habitual offender law. Any person who has been granted a pardon under the provisions of this chapter shall be released from all disabilities consequent on the person's conviction. Upon the granting of a pardon under the provisions of this chapter, the Governor shall order that all official records relating to the pardoned person's arrest, indictment or information, trial, finding of guilt, application for a pardon, and the proceedings of the Board of Pardons and Paroles shall be sealed. The Governor shall file a public document with the secretary of state certifying that the Governor has pardoned the person in compliance with the provisions of this chapter. The document shall remain a public document for five years and after five years that document shall be sealed. The receipt of any pardon, which was granted without following the provisions of this chapter, may not be sealed. The pardon restores the person, in the contemplation of the law, to the status the person occupied before arrest, indictment, or information. No person as to whom such order has been entered may be held thereafter under any provision of any law to be guilty of perjury or of giving a false statement by reason of such person's failure to recite or acknowledge such arrest, indictment, information, or trial in response to any inquiry made of such person for any purpose.

For the sole purpose of consideration of the sentence of a defendant for subsequent offenses or the determination of whether the defendant is a habitual offender under chapter 22-7 or whether the defendant has prior driving under the influence convictions pursuant to chapter 32-23, the pardoned offense shall be considered a prior conviction.

The court shall forward a nonpublic record of disposition to the Division of Criminal Investigation. The nonpublic record shall be retained solely for use by law enforcement agencies, prosecuting attorneys, and courts in sentencing such person for any subsequent offense and in determining whether or not, in any subsequent proceeding, the person is a habitual offender under chapter 22-7 or the determination of whether the defendant has prior driving under the influence convictions pursuant to chapter 32-23.

Source: SL 1983, ch 199, § 3; SL 2003, ch 140, § 1.



§ 24-14-12 Application of § 22-14-15 to person granted pardon by Governor.

24-14-12. Application of § 22-14-15 to person granted pardon by Governor. Notwithstanding the provisions of § 24-14-11, the provisions of § 22-14-15 continue to apply to any person granted a pardon by the Governor, unless the Governor specifies otherwise in the order granting the pardon.

Source: SL 1986, ch 203.






Chapter 15 - Paroles From The Penitentiary

§ 24-15-1 Files and case histories of inmates--Purposes--Access to file.

24-15-1. Files and case histories of inmates--Purposes--Access to file. If a defendant is sentenced to the state penitentiary, the Department of Corrections shall develop a file which shall contain a complete history of that person. The executive director of the Board of Pardons and Paroles shall generate an adequate case history of each inmate of the state penitentiary to enable the executive director to make recommendations to the Board of Pardons and Paroles. The case history shall include results of risk and needs assessments of the inmate conducted by the department and other agencies as available and copies of documents relevant to supervision, treatment, and violation decisions in the inmate's prior prison, probation and parole custodies. The case history shall be transferred and kept as a permanent record of the Department of Corrections, solely for the proper supervision of the inmate by the Department of Corrections and as a guide to the inmate's needs. Except for the information authorized for release pursuant to § 24-2-20, no person other than members of the Board of Pardons and Paroles, its executive director, the secretary of corrections, or any person specifically delegated for such access by the secretary of corrections, may inspect such file unless otherwise ordered by a circuit court or subpoena after notice to the secretary of corrections and an opportunity for a hearing on any objections to inspection. The secretary shall have ten days after receipt of the notice to inform the court if the secretary requests a hearing.

Source: SDC 1939, § 13.5304 as added by SL 1955, ch 31, § 2; SL 1964, ch 33, § 6; SDCL §§ 23-57-11, 23-60-1, 23-60-2; SL 1977, ch 198, § 11; SL 1978, ch 186, § 16; SL 1987, ch 13, § 2; SL 1989, ch 20, § 173; SL 1991, ch 209, § 1; SL 1992, ch 177, § 16; SL 2001, ch 118, § 2; SL 2004, ch 168, § 51; SL 2011, ch 127, § 1; SL 2013, ch 101, § 30.



§ 24-15-1.1 Parole defined--Prisoner not required to accept parole--No right to parole.

24-15-1.1. Parole defined--Prisoner not required to accept parole--No right to parole. Parole is the discretionary conditional release of an inmate from actual penitentiary custody before the expiration of the inmate's term of imprisonment. The prisoner remains an inmate under the legal custody of the Department of Corrections until the expiration of the inmate's term of imprisonment. A prisoner is not required to accept a conditional parole. A prisoner is never entitled to parole. However, parole may be granted if in the judgment of the Board of Pardons and Paroles granting a parole would be in the best interests of society and the prisoner.

Neither this section or its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any prisoner.

Source: SL 1985, ch 205, § 1; SL 1989, ch 20, § 174; SL 2004, ch 168, § 52.



§ 24-15-1.2 Prior felonies--Determination and effect on parole eligibility.

24-15-1.2. Prior felonies--Determination and effect on parole eligibility. The determination of whether a prior offense is a felony for the purposes of this chapter shall be determined by whether it is a felony under the laws of this state, any other state, or the United States at the time of conviction of the offense. Any felony conviction in this state, any other state, or the United States shall be considered to determine parole eligibility under §§ 24-15-4 and 24-15-5.

Source: SL 1986, ch 204.



§ 24-15-2 Contents and sources for case histories.

24-15-2. Contents and sources for case histories. The executive director of the Board of Pardons and Paroles in preparing each case history shall:

(1) Adopt and implement a procedure by which a report shall be completed to contain the life history of each inmate;

(2) Receive from the Department of Corrections a copy of the true record of each inmate which specifies each infraction of rules and the disciplinary action taken; and

(3) Enlist the services of any sheriff, state's attorney, circuit judge, or other officer who may have knowledge concerning each inmate, or circumstances surrounding the commission of the crime for which the inmate was sentenced, or the inmate's previous history.
Source: SDC 1939, § 13.5304 as added by SL 1955, ch 31, § 2; SL 1964, ch 33, § 6; SDCL, § 23-60-3; SL 1978, ch 186, § 17; SL 1992, ch 177, § 17; SL 2004, ch 168, § 53.



§ 24-15-3 Establishment of date of parole consideration eligibility--Change--Hearing--Completion of history--Findings regarding inmate--Notification to victim ofinmate's parole consideration eligibility.

24-15-3. Establishment of date of parole consideration eligibility--Change--Hearing--Completion of history--Findings regarding inmate--Notification to victim of inmate's parole consideration eligibility. Whenever any person becomes an inmate of the penitentiary, the director shall immediately establish in the record the date when the inmate will be eligible for consideration for parole. Such consideration for a parole eligibility date is subject to change upon receipt of information regarding a change in the number of prior felony convictions or any subsequent felony convictions. Any inmate who is aggrieved by the established parole consideration eligibility date may apply for a hearing before the Board of Pardons and Paroles for a final determination of the true and correct parole consideration eligibility date. Between the date a person becomes an inmate of the penitentiary and the date on which such person becomes eligible for consideration for parole, the director shall complete the history of the inmate and shall study the life, habits, previous environment, and nature of the inmate to determine the advisability of recommending the inmate for parole when the inmate becomes eligible to be considered. At least ten days before the date of eligibility the director shall submit to the board the findings regarding the inmate.

If the victim of the inmate's crime requests in writing to be notified by the Board of Pardons and Parole when the inmate will be eligible for consideration for parole, the director shall send a notice at least ten days before the date of eligibility, of the inmate's parole consideration eligibility by first class mail to the address provided by the victim. The notice shall provide the inmate's parole consideration eligibility date and the parole hearing date, and the board shall advise the victim that he or she may be present at the hearing and may state his or her opinion regarding the possible parole of the inmate.

Source: SDC 1939, § 13.5304 as added by SL 1955, ch 31, § 2; SL 1964, ch 33, § 6; SDCL, § 23-60-4; SL 1978, ch 186, § 19; SL 1984, ch 180, § 3; SL 1986, ch 205, § 4; SL 1986, ch 206; SL 2004, ch 168, § 54.



§ 24-15-4 Person under life sentence not eligible for parole.

24-15-4. Person under life sentence not eligible for parole. No inmate sentenced to life imprisonment is eligible for parole by the Board of Pardons and Paroles.

Source: SDC 1939, § 13.5302; SL 1964, ch 33, § 5; SDCL, § 23-60-15; SL 1978, ch 186, § 21; SL 2004, ch 168, § 55.



§ 24-15-5 Time of eligibility for parole.

24-15-5. Time of eligibility for parole. An inmate is eligible for parole, subject to § 24-15-4, after deducting from the inmate's sentence the statutory time granted for good conduct pursuant to § 24-5-1:

(1) If convicted of a felony for the first time, when the inmate has served one-fourth of the time remaining;

(2) If convicted of a felony for the second time, when the inmate has served three-eighths of the time remaining; or

(3) If convicted of a felony three or more times, when the inmate has served one-half of the time remaining.
Source: SDC 1939, § 13.5301; SL 1939, ch 34; SL 1964, ch 33, § 4; SDCL, §§ 23-60-6 to 23-60-9; SL 1975, ch 174, § 1; SL 1978, ch 186, § 20; SL 1988, ch 196, § 2; SL 2004, ch 168, § 56.



§ 24-15-6 Effect of concurrent sentences on eligibility for parole.

24-15-6. Effect of concurrent sentences on eligibility for parole. In the determination of an inmate's eligibility for parole, two or more convictions arising from the same transaction, for which the sentences are made to run concurrently, shall be considered as one conviction. Two or more sentences arising from different transactions for which the sentences are made to run concurrently shall be considered as separate convictions.

Source: SDC 1939, § 13.5301 as added by SL 1939, ch 34; SL 1964, ch 33, § 4; SDCL, § 23-60-10; SL 1978, ch 186, § 22.



§ 24-15-7 Effect of consecutive sentences on eligibility for consideration for parole.

24-15-7. Effect of consecutive sentences on eligibility for consideration for parole. In the determination of an inmate's eligibility for consideration for parole, two or more convictions arising from the same transaction, for which the sentences are made to run consecutively, shall be considered as one conviction. Two or more sentences arising from different transactions for which the sentences are made to run consecutively shall be considered as separate convictions. In determining the eligibility date for a person receiving two or more sentences which are made to run consecutively, the sentences shall be added together and the total number of convictions shall then determine the total amount of time to be served before becoming eligible for consideration for parole subject to the provisions of § 24-15-5.

Source: SL 1978, ch 186, § 23; SL 1983, ch 199, § 2; SL 1986, ch 207.



§ 24-15-7.1 Effect of consecutive sentence for offense committed as an inmate.

24-15-7.1. Effect of consecutive sentence for offense committed as an inmate. Any person convicted of a felony while an inmate under the custody of the warden of the penitentiary and for which the sentence is made to run consecutively is not eligible for consideration for parole until serving the last of all such consecutive sentences. In such cases the parole consideration eligibility date shall be established subject to the provisions of subdivisions 24-15-5(2) and (3).

Source: SL 1984, ch 180, § 4.



§ 24-15-8 Right of eligible inmate to hearing before board--Decline of parole--Waiverof hearing--Criteria for parole.

24-15-8. Right of eligible inmate to hearing before board--Decline of parole--Waiver of hearing--Criteria for parole. When an inmate becomes eligible for consideration for parole, the inmate is entitled to a hearing with the Board of Pardons and Paroles to present the inmate's application for parole. An inmate may decline parole consideration and waive the right to a hearing. The board may issue an order to the Department of Corrections that the inmate shall be paroled if it is satisfied that:

(1) The inmate has been confined in the penitentiary for a sufficient length of time to accomplish the inmate's rehabilitation;

(2) The inmate will be paroled under the supervision and restrictions provided by law for parolees, without danger to society; and

(3) The inmate has secured suitable employment or beneficial occupation of the inmate's time likely to continue until the end of the period of the inmate's parole in some suitable place within or without the state where the inmate will be free from criminal influences.

Neither this section nor its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any prisoner.

Source: SDC 1939, §§ 13.5301, 13.5302; SL 1939, ch 34; SDC Supp 1960, § 13.5304; SL 1955, ch 31, § 2; SL 1957, ch 36, § 2; SL 1964, ch 33, §§ 4 to 6; SDCL §§ 23-60-11, 23-60-12, 23-60-14; SL 1978, ch 186, § 24; SL 1985, ch 205, § 4; SL 1986, ch 208; SL 1992, ch 177, § 18; SL 2002, ch 124, § 1; SL 2012, ch 137, § 5.



§ 24-15-8.1 Victim notification of inmate's parole release, revocation, early discharge,clemency hearing, or clemency recommendation.

24-15-8.1. Victim notification of inmate's parole release, revocation, early discharge, clemency hearing, or clemency recommendation. The victim may request in writing to be notified by the Board of Pardons and Parole when an inmate who was convicted of committing the crime is granted parole, the inmate's parole is revoked, an early final discharge or partial early final discharge is considered, an offender is granted a clemency hearing, or clemency is recommended. The board shall send the notice by first class mail to the address provided by the victim. However, the board is not liable for any damages to the victim if the board fails to mail the notice.

Source: SL 1986, ch 205, § 1; SL 1999, ch 126, § 1; SL 2003, ch 140, § 5; SL 2004, ch 168, § 57; SL 2011, ch 128, § 6.



§ 24-15-8.2 Notification to victim or sentencing judge of inmate's escape, release,furlough, work release, return from escape, or removal from work release.

24-15-8.2. Notification to victim or sentencing judge of inmate's escape, release, furlough, work release, return from escape, or removal from work release. The victim or the sentencing judge may request in writing to be notified by the Department of Corrections if the inmate who was convicted of committing the crime escapes or is released from the penitentiary, or placed on regularly scheduled furlough or work release pursuant to chapter 24-2, 24-4, or 24-5, or is returned from escape or removed from work release. The Department of Corrections may either telephone the victim or the sentencing judge or send the notice by first class mail to the address provided by the victim or the sentencing judge. However, the Department of Corrections is not liable for any damages to the victim or the sentencing judge if the board fails either to notify the victim or the sentencing judge by telephone or to mail the notice.

Source: SL 1986, ch 205, § 2; SL 1987, ch 186; SL 1992, ch 177, § 19; SL 1999, ch 126, § 2; SL 2004, ch 168, § 58.



§ 24-15-8.3 Notification of minor victim.

24-15-8.3. Notification of minor victim. If the victim is a minor, the victim's parent or guardian may request notification.

Source: SL 1986, ch 205, § 3.



§ 24-15-9 Transfer of inmate to Human Services Center--Return to penitentiary.

24-15-9. Transfer of inmate to Human Services Center--Return to penitentiary. The Board of Pardons and Paroles may order the Department of Corrections to transfer any inmate to the Human Services Center. The director of the human services center shall notify the Department of Corrections when the inmate is ready to be transferred back to the state penitentiary. Upon receipt of the notice, the Department of Corrections shall within five days bring the inmate back to the state penitentiary.

Source: SL 1967, ch 31; SDCL, §§ 23-60-28 to 23-60-30; SL 1978, ch 186, § 15; SL 1992, ch 177, § 20.



§ 24-15-10 Waiting period for new application after denial of parole or clemency.

24-15-10. Waiting period for new application after denial of parole or clemency. If an inmate's application for parole is denied, the inmate may not again present an application before the board for a period of eight months. A continuance of an application for parole is not a denial. An application for clemency may not be heard for one year after the date of the judgment. If an application for clemency is denied, an inmate may not again present an application for clemency for a period of one year.

Source: SL 1978, ch 186, § 25; SL 1985, ch 205, § 5; SL 2004, ch 168, § 59.



§ 24-15-11 Restrictions on parolee--Bond--Restitution--Child support--Supervision fees.

24-15-11. Restrictions on parolee--Bond--Restitution--Child support--Supervision fees. The board may place reasonable restrictions upon a parolee which are designed to continue the parolee's rehabilitation. The board and the department may require the parolee to post a bond to assure the parolee's appearance and compliance with the conditions and restrictions of parole. The board, upon granting parole, shall require the implementation of a restitution plan and payment of supervision fees, if reasonably possible. The prior obligations of child support and restitution payments take precedence over collection of supervision fees. All restrictions shall be in writing, and the agreement shall be signed by the parolee.

Source: SDC 1939, § 13.5307; SL 1955, ch 31, § 5; SL 1957, ch 36, § 3; SL 1964, ch 33, § 8; SDCL § 23-60-17; SL 1978, ch 186, § 26; SL 1986, ch 196, § 6; SL 1997, ch 149, § 1; SL 2010, ch 133, § 1.



§ 24-15-11.1 Substituting community service for supervision fees.

24-15-11.1. Substituting community service for supervision fees. The Board of Pardons and Paroles and the Department of Corrections may allow inmates required to pay supervision fees pursuant to § 24-15-11 or 24-15A-24 to substitute community service work hours for supervision fees.

Source: SL 1997, ch 149, § 3.



§ 24-15-11.2 Revenue to general fund.

24-15-11.2. Revenue to general fund. Any revenue collected pursuant to §§ 24-15-11 and 24-15A-24 as supervision fees shall be deposited in the state general fund.

Source: SL 1997, ch 149, § 4; SL 1998, ch 154, § 1.



§ 24-15-11.3 Promulgation of rules establishing supervision fees.

24-15-11.3. Promulgation of rules establishing supervision fees. The Department of Corrections may promulgate rules, pursuant to chapter 1-26, to establish supervision fee rates to be imposed pursuant to §§ 24-15-11 and 24-15A-24.

Source: SL 1997, ch 149, § 6.



§ 24-15-12 Clothing and travel expense for parolee.

24-15-12. Clothing and travel expense for parolee. When the Board of Pardons and Paroles grants a parole to an inmate, the Department of Corrections shall provide the parolee, if not already provided for, with necessary clothing not exceeding a cost of one hundred dollars, with necessary traveling expenses not exceeding fifty dollars, and with transportation to the county of commitment or an equivalent distance.

Source: SDC 1939, § 13.5309; SL 1964, ch 33, § 9; SDCL, § 23-60-24; SL 1978, ch 186, § 27; SL 1992, ch 177, § 21; SL 2004, ch 168, § 60.



§ 24-15-13 Legal custody of parolee--Conviction remains in effect.

24-15-13. Legal custody of parolee--Conviction remains in effect. Each parolee shall at all times be considered confined, in the legal custody of the Department of Corrections, and shall remain under conviction for the crime for which the parolee was convicted and sentenced.

Source: SDC 1939, § 13.5306; SL 1964, ch 33, § 7; SDCL, § 23-60-21; SL 1978, ch 186, § 28; SL 1992, ch 177, § 22; SL 2004, ch 168, § 61.



§ 24-15-14 Supervision of parolees--Employment of personnel.

24-15-14. Supervision of parolees--Employment of personnel. The Department of Corrections shall exercise supervision over all paroled prisoners, and shall, subject to chapter 3-6A, employ or appoint such officers and employees as may be necessary to accomplish the proper supervision of parolees, persons on parole under a suspended sentence, and inmates on work release or house arrest.

Source: SL 1961, ch 46, § 8; SDCL, § 23-58-10; SL 1977, ch 198, § 14; SL 1978, ch 186, § 6; SL 1987, ch 13, § 3; SL 1989, ch 20, § 175.



§ 24-15-15 Out-of-state employment of parolee--Supervision by other state--State lawsremaining applicable.

24-15-15. Out-of-state employment of parolee--Supervision by other state--State laws remaining applicable. The Board of Pardons and Paroles may, in the board's discretion, permit a parolee to leave this state and go to any other state, if satisfied that suitable employment or beneficial occupation of the parolee's time has been secured in the other state where the parolee will be free from criminal influences, and that a parole agency or department of the other state will undertake supervision of the parolee within the other state in conformity with the laws of South Dakota relating to parolees. The parolee is subject to all the laws of South Dakota relating to parolees, in the same manner and to the same extent as if the parolee had not been permitted to leave this state.

Source: SDC 1939, § 13.5301; SL 1939, ch 34; SL 1964, ch 33, § 4; SDCL, § 23-60-13; SL 1978, ch 186, § 29; SL 1987, ch 13, § 4; SL 2004, ch 168, § 62.



§ 24-15-16 Interstate agreements for supervision and return of parolees unimpaired.

24-15-16. Interstate agreements for supervision and return of parolees unimpaired. Nothing in this chapter affects the authority of the Governor to enter into compacts with other states, through their duly constituted authorities, for reciprocal supervision of persons placed on probation or released on parole and for the reciprocal return of such persons to the contracting states for violation of the terms of their parole or probation.

Source: SL 1978, ch 186, § 18; SL 2004, ch 168, § 63.



§ 24-15-17 , 24-15-18. Repealed.

24-15-17, 24-15-18. Repealed by SL 1983, ch 200, §§ 1, 2



§ 24-15-19 Powers of Department of Corrections when purposes of parole not beingsubserved.

24-15-19. Powers of Department of Corrections when purposes of parole not being subserved. If the purposes or objects of parole are not being served, the Department of Corrections and its parole agents may use any necessary means to establish discipline, arrest, or take custody and control of the parolee pending the issuance of a warrant of arrest by the executive director.

Source: SL 1978, ch 186, § 32; SL 1987, ch 13, § 5; SL 1989, ch 20, § 176.



§ 24-15-20 Order to show cause against parole revocation--Grounds.

24-15-20. Order to show cause against parole revocation--Grounds. The executive director of the Board of Pardons and Paroles may issue an order to show cause why parole should not be revoked whenever the executive director or the board is satisfied that:

(1) A parolee is violating or has violated the regulations or restrictions placed upon the parolee by the board;

(2) A parolee has failed to report to his or her assigned parole agent;

(3) A parolee has failed to answer inquiries made by a parole agent; or

(4) The purposes or objects of parole are not being served.
Source: SL 1978, ch 186, § 30; SL 1987, ch 13, § 6; SL 2004, ch 168, § 64.



§ 24-15-21 Director's warrant to return parolee to penitentiary--Suspension of parolesupervision time--Time credited.

24-15-21. Director's warrant to return parolee to penitentiary--Suspension of parole supervision time--Time credited. If the executive director of the board is satisfied that any provision of § 24-15-20 has been violated, the executive director may issue a warrant to the Department of Corrections, any law enforcement officer, or any parole agent, directing that the parolee named be arrested. Pursuant to the provisions of § 24-15-23, the parolee may be returned to the state penitentiary. Upon the issuance of the warrant, the running of the parole supervision time shall be suspended until the board has entered its final order on the revocation. The board shall credit the inmate with time spent in custody as a direct result of the parole violation.

Source: SDC 1939, §§ 13.5306, 13.5307; SL 1955, ch 31, §§ 4, 5; SL 1964, ch 33, §§ 7, 8; SDCL, §§ 23-60-22, 23-60-23; SL 1978, ch 186, § 31; SL 1986, ch 209; SL 1987, ch 13, § 7; SL 1992, ch 177, § 25.



§ 24-15-22 Records and report to board on return of parolee to penitentiary.

24-15-22. Records and report to board on return of parolee to penitentiary. Immediately upon the return of a parolee to the penitentiary the supervising agent shall immediately furnish to the Board of Pardons and Paroles the permanent records and a report containing all the facts connected with the return of the parolee.

Source: SDC 1939, § 13.5306; SL 1955, ch 31, § 4; SL 1964, ch 33, § 7; SDCL, § 23-60-23; SL 1978, ch 186, § 33; SL 1987, ch 13, § 8.



§ 24-15-23 Preliminary hearing on parole violation--Waiver of preliminary hearing--Detention for board hearing--Waiver of appearance at revocation hearing.

24-15-23. Preliminary hearing on parole violation--Waiver of preliminary hearing--Detention for board hearing--Waiver of appearance at revocation hearing. Subject to the provisions of §§ 24-15-23.1 and 24-15-23.2, within ten working days of the arrest of the parolee, a preliminary hearing shall be held. The preliminary hearing shall be held before an independent hearing officer to determine if there is probable cause to believe that the parolee has violated the terms and conditions of the parolee's parole status. The parolee has the right to waive this preliminary hearing at any time after the order for arrest has been issued by the executive director of the Board of Pardons and Paroles. If probable cause is found to exist, the parolee is to be returned to the penitentiary, there to be held, for a hearing to be held before the Board of Pardons and Paroles to determine whether the parole should be revoked. If the parolee wishes to admit to an alleged violation of conditions of parole, the parolee may waive an appearance at the revocation hearing with the board.

Source: SL 1978, ch 186, § 31; SL 2002, ch 124, § 2; SL 2004, ch 170, § 1; SL 2012, ch 137, § 6.



§ 24-15-23.1 Preliminary hearing on parole violation not required under certain conditions.

24-15-23.1. Preliminary hearing on parole violation not required under certain conditions. A preliminary hearing as provided for in § 24-15-23 is not required if:

(1) The parolee is under arrest and being held on an order issued by a jurisdiction other than the Board of Pardons and Paroles;

(2) The parolee left the state or other approved jurisdiction without authorization and was apprehended outside of that jurisdiction; or

(3) The parolee was convicted of a felony or misdemeanor in a South Dakota court or a court of another state or a federal court.
Source: SL 2004, ch 170, § 2.



§ 24-15-23.2 Failure to provide preliminary hearing prior to return to facility--Hearingrequired after return.

24-15-23.2. Failure to provide preliminary hearing prior to return to facility--Hearing required after return. If a preliminary hearing under § 24-15-23 is required and a parolee fails to receive a preliminary hearing prior to the parolee's return to a Department of Corrections facility, the parolee shall receive a preliminary hearing within ten working days of the parolee's return to a Department of Corrections facility.

Source: SL 2004, ch 170, § 3.



§ 24-15-24 Revocation or modification of parole.

24-15-24. Revocation or modification of parole. If the Board of Pardons and Paroles is satisfied that any provision of § 24-15-20 has been violated, it may revoke the parole and reinstate the terms of the original sentence and conviction or it may modify conditions of parole and restore parole status. In addition, the board may order the reduction of time in full or in part for good conduct granted under § 24-5-1 and withdraw time granted toward a partial early final discharge. If the board does not find that the provisions of § 24-15-20 have been violated, the board may restore the parolee to the original or modified terms and conditions of parole.

Source: SDC 1939, § 13.5307; SL 1955, ch 31, § 5; SL 1957, ch 36, § 3; SL 1964, ch 33, § 8; SDCL § 23-60-22; SL 1978, ch 186, § 31; SL 1983, ch 201; SL 1986, ch 210; SL 2004, ch 168, § 65; SL 2011, ch 128, § 7.



§ 24-15-25 Parole of mentally ill inmate--Continuation of treatment as condition.

24-15-25. Parole of mentally ill inmate--Continuation of treatment as condition. If the Board of Pardons and Paroles considers an inmate sentenced pursuant to § 23A-27-38 for parole, the board shall consult with the treating facility at which the inmate is being treated or from which the inmate has been discharged concerning the information required by § 23A-27-39. If the inmate is placed on parole by the board, treatment recommended by the treating facility shall be made a condition of parole. An inmate's failure to continue treatment, except by agreement of the treating facility and the board, is basis for commencing a parole revocation hearing and grounds for parole revocation.

Source: SL 1983, ch 174, § 20; SL 1992, ch 177, § 26.



§ 24-15-26 Arrest of parolee--Notification to executive director.

24-15-26. Arrest of parolee--Notification to executive director. If the Department of Corrections and its parole agents arrest or take a parolee into custody, the executive director shall be notified of the action and the cause for the action.

Source: SL 1992, ch 177, § 23.



§ 24-15-27 Request to modify parole agreement.

24-15-27. Request to modify parole agreement. If the parolee, the Department of Corrections, or the agent wish to modify board-ordered terms, conditions, restrictions, and requirements contained within a parolee's parole agreement, the request shall be forwarded to the executive director for submission to a panel or board. No board-ordered terms, conditions, restrictions, or requirements in a parole agreement may be modified without the concurrence of two board members.

Source: SL 1992, ch 177, § 24; SL 2004, ch 171, § 1.



§ 24-15-28 Reimbursement of county for expenses incurred in detention of paroleviolator.

24-15-28. Reimbursement of county for expenses incurred in detention of parole violator. The state shall reimburse any county of this state for expenses the county incurs for the detention of a parolee pursuant to §§ 24-15-19 and 24-15-21. The reimbursement may not exceed fifty dollars per day. Upon receipt of the bill, the state shall make reimbursement within thirty days. No county may be reimbursed by the state for costs incurred from detaining a parolee held for criminal charges unrelated to the parolee's current conviction and sentence.

Source: SL 1994, ch 191, § 1; SL 1999, ch 130, § 1.



§ 24-15-29 Voucher to claim reimbursement for county's expenses in detaining paroleviolator--Limit on amount.

24-15-29. Voucher to claim reimbursement for county's expenses in detaining parole violator--Limit on amount. In order to obtain reimbursement pursuant to § 24-15-28, the chair of the board of county commissioners of the county shall present a claim on a voucher to be approved by the secretary of corrections for detention expenses paid by the county, not to exceed fifty dollars per day. When the voucher is presented to the state auditor, the state auditor shall examine it and if the claim is just and valid, the state auditor shall issue a warrant for payment to be made from funds appropriated for that purpose, and the state treasurer shall then pay the sum to the treasurer of the county.

Source: SL 1994, ch 191, § 2; SL 2004, ch 168, § 66.



§ 24-15-30 Written waiver of right to hearing or appearance.

24-15-30. Written waiver of right to hearing or appearance. A request for waiver of a right to a parole hearing or an appearance at a parole hearing pursuant to § 24-15-8, 25-15-23, 24-15A-39, or 24-15A-41 shall be submitted in writing to the Board of Pardons and Paroles by the inmate or parolee.

Source: SL 2002, ch 124, § 5; SL 2012, ch 137, § 7.






Chapter 15A - Adult Prison Parole System

§ 24-15A-1 Application of chapter.

24-15A-1. Application of chapter. The provisions of this chapter do not apply to persons sentenced to prison for crimes committed prior to July 1, 1996, except the provisions in §§ 24-15A-18 and 24-15A-19 involving multiple sentences occurring both prior and subsequent to the enactment of this chapter and the provisions of §§ 24-15A-8.1, 24-15A-9, 24-15A-10, 24-15A-11, 24-15A-11.1, 24-15A-31, 24-15A-37, 24-15A-40, 24-15A-41.1, 24-15A-45, 24-15A-48, 24-15A-50, 24-15A-51, 24-15A-52, and 24-15A-54.

Source: SL 1996, ch 158, § 1; SL 2004, ch 171, § 2; SL 2005, ch 132, § 8; SL 2011, ch 128, § 4; SL 2012, ch 137, § 9; SL 2013, ch 101, § 41.



§ 24-15A-2 Definition of terms.

24-15A-2. Definition of terms. Terms used in this chapter mean:

(1) "Board," the Board of Pardons and Paroles;

(2) "Department," the Department of Corrections;

(3) "Secretary," the secretary of the Department of Corrections.
Source: SL 1996, ch 158, § 1A.



§ 24-15A-3 Crimes committed after July 1, 1996.

24-15A-3. Crimes committed after July 1, 1996 . The provisions of §§ 24-2-9, 24-2-12, 24-2-12.1, 24-2-12.2, 24-2-17, 24-2-18, 24-5-1, 24-5-2, 24-5-7, 24-13-6, 24-13-7, 24-13-10, 24-15-1, 24-15-1.1, 24-15-1.2, 24-15-2, 24-15-3, 24-15-5, 24-15-6, 24-15-7, 24-15-7.1, 24-15-8, 24-15-10, 24-15-11, 24-15-12, 24-15-15, 24-15-20, 24-15-24, and 24-15-25 do not apply to any person sentenced to prison for a crime committed after July 1, 1996.

Source: SL 1996, ch 158, § 2; SL 2004, ch 171, § 3; SL 2012, ch 138, § 3.



§ 24-15A-4 Disciplinary sanctions--Corporal punishment.

24-15A-4. Disciplinary sanctions--Corporal punishment. Any inmate violating the rules or institutional policies is subject to any of the following disciplinary sanctions:

(1) Disciplinary segregation;

(2) Imposition of fines;

(3) Loss of privileges;

(4) Additional labor without compensation;

(5) Referral to various programs;

(6) Transfer to a more secure housing unit;

(7) Change in classification status.

No corporal punishment may be inflicted upon inmates in the penitentiary.

Source: SL 1996, ch 158, § 3.



§ 24-15A-5 Record of inmate conduct and infractions--Notice--Challenge to findings orsanctions--Investigation--Modification--Use of record.

24-15A-5. Record of inmate conduct and infractions--Notice--Challenge to findings or sanctions--Investigation--Modification--Use of record. The warden shall keep a true record of the conduct of each inmate specifying in the record each infraction of the rules of discipline. Each inmate shall be notified of every entry on the inmate's record of each such infraction of the rules of discipline. The inmate shall have thirty days to challenge, by notifying the warden, the validity of the finding that the inmate committed the rule infraction or the disciplinary sanction imposed. After investigation, the warden may determine that the inmate did not commit the rule infraction and revise the record accordingly. The warden may also modify the imposed disciplinary sanction or rule infraction. The record shall be used by the warden and board in determining the inmate's compliance with the inmate's individual program directive at the time of the inmate's initial parole date. This record may also be used by the board in the determination of discretionary parole releases.

Source: SL 1996, ch 158, § 4; SL 2009, ch 128, § 1.



§ 24-15A-6 Sentence discharge dates--Jurisdiction over inmate.

24-15A-6. Sentence discharge dates--Jurisdiction over inmate. The department shall establish the sentence discharge date for each inmate based on the total sentence length, minus court ordered jail time credit. Each inmate shall be under the jurisdiction of the department, either incarcerated or under parole release or a combination, for the entire term of the inmate's total sentence length unless the board grants an early final discharge pursuant to § 24-15A-8, a partial early final discharge pursuant to § 24-15A-8.1, the court modifies the sentence or the sentence is commuted.

Source: SL 1996, ch 158, § 5; SL 2011, ch 128, § 2.



§ 24-15A-7 Status of inmate upon discharge--Certificate to inmate upon discharge or parole--Mailing to clerk of court.

24-15A-7. Status of inmate upon discharge--Certificate to inmate upon discharge or parole--Mailing to clerk of court. Whenever any inmate has been discharged under the provisions of § 24-15A-6, the inmate shall at the time of discharge be considered as restored to the full rights of citizenship. At the time of the discharge of any inmate under the provisions of this chapter, the inmate shall receive from the secretary a certificate stating that the inmate has been restored to the full rights of a citizen. If an inmate is on parole at the time the inmate becomes eligible for discharge, the secretary shall issue a like certificate, which is due notice that the inmate has been restored to the full rights of a citizen.

The secretary shall mail a copy of the certificate to the clerk of court for the county from which the inmate was sentenced.

Source: SL 1996, ch 158, § 6.



§ 24-15A-8 Early final discharge--Certificate of discharge.

24-15A-8. Early final discharge--Certificate of discharge. Upon recommendation of the supervising agent, the board may grant an early final discharge from supervision for a parolee or person serving a suspended sentence under supervision of the board if the board is satisfied that an early final discharge would be in the best interests of society and the inmate. At the time of early final discharge from supervision, the secretary shall issue a certificate of discharge pursuant to § 24-15A-7. An inmate is not entitled to an early final discharge. Neither this section nor its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any inmate.

Source: SL 1996, ch 158, § 7.



§ 24-15A-8.1 Partial early final discharge.

24-15A-8.1. Partial early final discharge. Upon the recommendation of the supervising agent, the board may grant a partial early final discharge for a parolee or person serving a suspended sentence under supervision of the board if the board is satisfied that a partial early final discharge would be in the best interests of society and the inmate. A partial early final discharge is a reduction of the sentence term in an amount less than the amount to discharge the inmate from supervision. A partial early final discharge shall impact the inmate's sentence discharge date pursuant to §§ 24-15A-6 and 24-5-1. There is no entitlement to a partial early final discharge. Neither this section nor its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any inmate.

Source: SL 2011, ch 128, § 1.



§ 24-15A-9 Designation of hearing officers--Written recommendation.

24-15A-9. Designation of hearing officers--Written recommendation. The chair of the board may designate individual parole board members as hearing officers who may conduct hearings pursuant to this chapter and chapters 24-13, 24-14, and 24-15, take testimony, and make recommendations to the board. The recommendation shall be in writing and reviewed by the board or a panel of the board who may adopt, modify, or reject the recommendations.

Source: SL 1996, ch 158, § 8; SL 2004, ch 168, § 67; SL 2005, ch 132, § 9.



§ 24-15A-10 Designation of panels to conduct hearings--Final action--Exception.

24-15A-10. Designation of panels to conduct hearings--Final action--Exception. The chair of the board may designate panels of two or more board members to conduct hearings pursuant to this chapter and chapters 24-13, 24-14, and 24-15, take testimony, and take final action, exclusive of a clemency recommendation to the Governor in accordance with § 24-13-4.6.

Source: SL 1996, ch 158, § 9; SL 2004, ch 168, § 68; SL 2005, ch 132, § 10.



§ 24-15A-11 Parole decisions by concurrence of two board members.

24-15A-11. Parole decisions by concurrence of two board members. No person may be paroled or denied parole nor may a person's parole be revoked or rescinded without the concurrence of two board members.

Source: SL 1996, ch 158, § 10; SL 2005, ch 132, § 11.



§ 24-15A-11.1 Appeal of panel's decisions--Authority of panel.

24-15A-11.1. Appeal of panel's decisions--Authority of panel. No decision made by a panel of two or more board members may be appealed to the Board of Pardons and Paroles. Any panel designated by the chair shall exercise the same authority and assume the same responsibilities as the full Board of Pardons and Paroles in those actions that the panel is authorized to take.

Source: SL 2005, ch 132, § 12.



§ 24-15A-12 Parole hearings.

24-15A-12. Parole hearings. The board shall meet in open session at facilities provided by the department at least every three months to conduct parole hearings pursuant to §§ 24-15A-39 and 24-15A-41, for the discussion and adoption of policy, for revocation and recession decisions, to review agenda items, and upon request of the Governor, make recommendation for pardon, commutation, reprieve, or remission of fines or forfeitures. A properly furnished room shall be made available by the department for hearings before the board. All officers and employees of the department shall at all times cooperate with the board and the executive director of the board, give access to all inmates, and furnish such information as the board and the director may request pertaining to the performance of their duties.

Source: SL 1996, ch 158, § 11.



§ 24-15A-13 Duties of executive director of board.

24-15A-13. Duties of executive director of board. The executive director of the board shall:

(1) Keep minutes of all proceedings of the board, keep a record of every application for a pardon, commutation, reprieve, or remission of a fine or forfeiture filed with the board and of all findings of the board and the disposition of each application;

(2) Transmit to the Governor a copy of the board's recommendation for any pardon, commutation, reprieve, or remission of a fine or forfeiture, together with related papers and exhibits;

(3) Keep a record of all parole hearings and the results of these hearings;

(4) Keep all files, accounts, and records of the board;

(5) Transmit the decisions and orders of the board to the department such that the department may fulfill its duties in supervising parolees;

(6) Cooperate and coordinate with any employee of the department designated by the secretary to supervise parolees;

(7) Supervise all administrative staff of the board; and

(8) Perform such other duties as the board and the secretary may prescribe.
Source: SL 1996, ch 158, § 12.



§ 24-15A-14 File containing history of inmate--Purposes--Access to file.

24-15A-14. File containing history of inmate--Purposes--Access to file. If a defendant is sentenced to prison, the department shall develop a file which shall contain a complete history of that person. Except for the information authorized for release pursuant to § 24-2-20, the record shall be a permanent record of the department, solely for the proper supervision of the inmate by the department and as a guide to the inmate's needs. No person other than members of the board, its executive director, the secretary, and any person specifically delegated for such access by the secretary, may inspect the file unless otherwise ordered by a circuit court or subpoena after notice to the secretary and an opportunity for a hearing on any objections to inspection. The secretary shall have ten days after receipt of the notice to inform the court if the secretary requests a hearing.

Source: SL 1996, ch 158, § 13; SL 2001, ch 118, § 3; SL 2004, ch 168, § 69; SL 2011, ch 127, § 2.



§ 24-15A-15 Parole.

24-15A-15. Parole. Parole is the conditional release of an inmate from actual penitentiary custody before the expiration of the inmate's term of imprisonment. The prisoner remains an inmate under the legal custody of the department until the expiration of the inmate's term of imprisonment. A prisoner is not required to accept parole.

Source: SL 1996, ch 158, § 14.



§ 24-15A-16 Determination of whether prior offense constitutes felony--Effect of determination.

24-15A-16. Determination of whether prior offense constitutes felony--Effect of determination. The determination of whether a prior offense is a felony for the purposes of this chapter shall be determined by whether it is a felony under the laws of this state, any other state, or the United States at the time of conviction of the offense. Any felony conviction in this state, any other state, or the United States shall be considered to determine an initial parole date under §§ 24-15-4 and 24-15A-32.

Source: SL 1996, ch 158, § 15.



§ 24-15A-16.1 Suspended imposition of sentence--Effect on parole eligibility.

24-15A-16.1. Suspended imposition of sentence--Effect on parole eligibility. If a person receives a suspended imposition of sentence for an offense committed on or after July 1, 2008, and that offense constitutes a felony under the laws of the state, any other state, or the United States at the time of the suspension of imposition, that offense, whether or not discharge and dismissal have occurred, shall be considered a prior felony conviction for purposes of establishment of an initial parole date pursuant to this chapter. The date of the first order suspending the imposition of sentence, whether or not discharge and dismissal have occurred, shall be the date of conviction for purposes of establishment of the number of felony convictions needed to calculate an initial parole date pursuant to this chapter.

Source: SL 2008, ch 119, § 1; SL 2010, ch 134, § 2.



§ 24-15A-17 Preparation for parole hearing.

24-15A-17. Preparation for parole hearing. The executive director of the board in preparing for each parole hearing shall receive from the department:

(1) A true record of each inmate which specifies each infraction of rules and the disciplinary action taken;

(2) The warden's report of substantive noncompliance with the individual program directive or subsequent progress and conduct;

(3) A report of any conduct on the inmate's part evincing an intent to reoffend; and

(4) In the case of a discretionary parole hearing following a revocation or finding of noncompliance, a report of the nature and seriousness of the parole violation or basis for noncompliance, results of risk and needs assessments of the inmate conducted by the department and other agencies as available and copies of documents related to supervision, treatment, and violation decisions in the inmate's prior prison, probation, and parole custodies as available.
Source: SL 1996, ch 158, § 16; SL 2013, ch 101, § 31.



§ 24-15A-18 Concurrent sentencing--Determination of initial parole date.

24-15A-18. Concurrent sentencing--Determination of initial parole date. In the determination of an inmate's initial parole date, two or more convictions arising from the same transaction, for which the sentences are made to run concurrently, shall be considered as one conviction. Two or more sentences arising from different transactions for which the sentences are made to run concurrently shall be considered as separate convictions. The first parole date shall be figured on the concurrent sentence with the longest time to serve to parole. If there are different transactions with at least one occurring prior to July 1, 1996, and at least one occurring on or after July 1, 1996, the inmate shall be subject to parole provisions effective at the time of the offense with the longest time to parole eligibility or initial parole.

Source: SL 1996, ch 158, § 17.



§ 24-15A-19 Consecutive sentencing--Determination of initial parole date.

24-15A-19. Consecutive sentencing--Determination of initial parole date. In the determination of an inmate's initial parole date, two or more convictions arising from the same transaction, for which the sentences are made to run consecutively, shall be considered as one conviction. Two or more sentences arising from different transactions for which the sentences are made to run consecutively shall be considered as separate convictions. For a person receiving two or more sentences which are made to run consecutively, time to serve to initial parole shall be calculated individually for each sentence then added to determine actual first parole date. In cases of different transactions, at least one occurring prior to July 1, 1996, and at least one occurring on or after July 1, 1996, time to initial parole shall be calculated by adding the time to serve to initial parole on transactions occurring on or after July 1, 1996, to the parole eligibility date of the transactions occurring prior to July 1, 1996, unless the subsequent transaction is a result of a crime committed as an inmate pursuant to § 24-15A-20.

In cases of different transactions, where at least one transaction has a discretionary parole date as a result of a parole revocation pursuant to § 24-15-24, § 24-15A-29, or as a result of noncompliance pursuant to § 24-15A-39, and at least one transaction has an initial parole date pursuant to § 24-15A-32, time to initial parole shall be calculated by adding the time to serve to parole on transactions with an initial parole date to the parole eligibility date on transactions with a discretionary date. Parole eligibility as used in this section is the date the inmate is next eligible for a parole hearing based on transactions with a discretionary date.

Source: SL 1996, ch 158, § 18; SL 2007, ch 153, § 1.



§ 24-15A-20 Consecutive sentencing--Parole eligibility.

24-15A-20. Consecutive sentencing--Parole eligibility. If a person is convicted of a felony while an inmate under the custody of the warden of the penitentiary, the sentence shall run consecutively and the person is not eligible for consideration for parole until serving the last of all such consecutive sentences, unless the sentencing court specifically orders otherwise. The parole date shall be established subject to the provisions of § 24-15A-32. This section does not apply to a person who commits a felony while on parole as defined in § 24-15A-15.

Source: SL 1996, ch 158, § 19; SL 2004, ch 164, § 3.



§ 24-15A-21 Repealed.

24-15A-21. Repealed by SL 2012, ch 137, § 3.



§ 24-15A-22 Victim notification of inmate's parole release, revocation, early discharge, clemencyhearing, or clemency recommendation.

24-15A-22. Victim notification of inmate's parole release, revocation, early discharge, clemency hearing, or clemency recommendation. The victim may request in writing to be notified by the board when an inmate who was convicted of committing the crime is released on parole, the inmate's parole is revoked, an early final discharge or a partial early final discharge is considered, an offender is granted a clemency hearing, or clemency is recommended. The board shall send the notice by first class mail to the address provided by the victim. However, the board is not liable for any damages to the victim if the board fails to mail the notice.

Source: SL 1996, ch 158, § 21; SL 1999, ch 126, § 3; SL 2003, ch 140, § 6; SL 2011, ch 128, § 5.



§ 24-15A-23 Application for clemency.

24-15A-23. Application for clemency. An application for clemency may not be heard by the board for one year after the date of the judgment. If an application for clemency is denied, an inmate may not again present an application for clemency for a period of one year.

Source: SL 1996, ch 158, § 22.



§ 24-15A-23.1 Eligibility for clemency.

24-15A-23.1. Eligibility for clemency. An inmate is ineligible to apply for clemency if the inmate reaches the initial parole date set pursuant to § 24-15A-32. If an inmate is released on parole or the inmate's sentence has been discharged pursuant to § 24-15A-7, the inmate may apply for clemency pursuant to § 24-15A-23.

Source: SL 1999, ch 131, § 1.



§ 24-15A-24 Restrictions on parolee--Bond--Restitution--Child support--Supervision fees.

24-15A-24. Restrictions on parolee--Bond--Restitution--Child support--Supervision fees. The board and the department may place reasonable restrictions upon a parolee which are designed to continue the parolee's rehabilitation, including limited areas of residence or community access, required participation in treatment, enhanced reporting requirements, and use of electronic monitoring or global positioning units. The board and the department may require the parolee to post a bond to assure the parolee's appearance and compliance with the conditions and restrictions of parole. The board and the department shall require the implementation of a restitution plan and payment of supervision fees, if reasonably possible. The prior obligations of child support and restitution payments take precedence over collection of supervision fees. All restrictions shall be in writing, and the agreement shall be signed by the parolee.

Source: SL 1996, ch 158, § 23; SL 1997, ch 149, § 2; SL 2006, ch 123, § 13; SL 2010, ch 133, § 2.



§ 24-15A-25 Parolee release--Necessities.

24-15A-25. Parolee release--Necessities. If an inmate is released on parole, the department shall provide the parolee, if the parolee is not already provided for, with necessary clothing not to exceed a cost of one hundred dollars, with necessary traveling expenses not to exceed fifty dollars, and with transportation to the county of commitment or an equivalent distance.

Source: SL 1996, ch 158, § 24.



§ 24-15A-26 Parolee release to other state--Supervision.

24-15A-26. Parolee release to other state--Supervision. The board and the department may permit a parolee to leave this state and go to any other state, if satisfied that suitable employment or beneficial occupation of the parolee's time has been secured in the other state where the parolee will be free from criminal influences, and that a parole agency or department of the other state will undertake supervision of the parolee within the other state in conformity with the laws of South Dakota relating to parolees, in the same manner and to the same extent as if the parolee had not been permitted to leave the state.

Source: SL 1996, ch 158, § 25.



§ 24-15A-27 Show cause parole revocation order.

24-15A-27. Show cause parole revocation order. The executive director of the board may issue an order to show cause why parole should not be revoked if the director or the board is satisfied that:

(1) A parolee is violating or has violated the regulations or restrictions that are placed upon the parolee by the board, the department, or the sentencing court;

(2) A parolee has failed to report to the parolee's assigned parole agent;

(3) A parolee has failed to answer inquiries made by a parole agent; or

(4) The purposes or objects of parole are not being served.
Source: SL 1996, ch 158, § 26.



§ 24-15A-28 Revocation or modification of parole.

24-15A-28. Revocation or modification of parole. If the board is satisfied that any provision of § 24-15A-27 has been violated, it may revoke the parole and reinstate the terms of the original sentence and conviction or it may modify conditions of parole and restore parole status. In addition, the board may order the denial of credit for time served on parole and withdraw time granted toward a partial early final discharge. If the board does not find that the provisions of § 24-15A-27 have been violated, the board may restore the parolee to the original or modified terms and conditions of the parolee's parole.

Source: SL 1996, ch 158, § 27; SL 2004, ch 168, § 70; SL 2011, ch 128, § 8.



§ 24-15A-29 Discretionary parole date established on revocation--Discretionary hearings--Paroledate on revocation of suspended sentence.

24-15A-29. Discretionary parole date established on revocation--Discretionary hearings--Parole date on revocation of suspended sentence. If a parole is revoked, the board shall establish a discretionary parole date of not more than two years from the date of revocation. Subsequent discretionary hearings shall be held at intervals of not more than two years. The board is not required to see an inmate for a discretionary parole hearing at two-year intervals following a revocation if the inmate receives an additional felony sentence or has a suspended sentence imposed which carries a first parole date longer than two years from the revocation. If a suspended sentence is revoked and the sentence is imposed, a parole date shall be calculated based on the imposed term. If a suspended sentence is revoked and imposed prior to the initial parole date on the incarceration term of the sentence prior to the imposition of the suspended sentence, the parole date calculated on the imposed sentence is an initial parole date with parole release subject to § 24-15A-38. If a suspended sentence is revoked and imposed after the inmate has been released on parole, or found noncompliant under § 24-15A-39, the parole date is a discretionary date.

Source: SL 1996, ch 158, § 28; SL 2010, ch 134, § 1; SL 2013, ch 116, § 1.



§ 24-15A-30 Parole release of inmate requiring treatment.

24-15A-30. Parole release of inmate requiring treatment. If an inmate sentenced pursuant to § 23A-27-38 becomes eligible for parole release, the department shall consult with the treating facility at which the inmate is being treated, or from which the inmate has been discharged concerning the information required by § 23A-27-39. If the inmate is released on parole, treatment recommended by the treating facility shall be made a condition of parole. An inmate's failure to continue treatment except by agreement of the treating facility and the department, is basis for commencing a parole revocation hearing and grounds for parole revocation.

Source: SL 1996, ch 158, § 29.



§ 24-15A-31 Modification of parole agreement.

24-15A-31. Modification of parole agreement. If the parolee or the parole agent wish to modify the terms, conditions, restrictions, and requirements contained within a parolee's parole agreement, the request shall be forwarded to the executive director of the board for approval.

Source: SL 1996, ch 158, § 30.



§ 24-15A-32 Establishment of initial parole date--Calculation of parole date--Certain crimesdeemed violent for purposes of parole--Minimum time to be served.

24-15A-32. Establishment of initial parole date--Calculation of parole date--Certain crimes deemed violent for purposes of parole--Minimum time to be served . Each inmate sentenced to a penitentiary term, except those under a sentence of life or death, or determined to be ineligible for parole as authorized in § 24-15A-32.1, shall have an initial parole date set by the department. This date shall be calculated by applying the percentage indicated in the following grid to the full term of the inmate's sentence pursuant to § 22-6-1. The following crimes or an attempt to commit, or a conspiracy to commit, or a solicitation to commit, any of the following crimes shall be considered a violent crime for purposes of setting an initial parole date: murder, manslaughter, rape, aggravated assault, riot, robbery, burglary in the first degree or burglary in the second degree if committed before July 1, 2006, arson, kidnapping, felony sexual contact as defined in §§ 22-22-7 and 22-22-19.1, child abuse, felony sexual contact as defined in § 22-22-7.2, felony stalking as defined in §§ 22-19A-2 and 22-19A-3, photographing a child in an obscene act, felony assault as defined in § 22-18-26, felony simple assault as defined in § 22-18-1, commission of a felony while armed as defined in §§ 22-14-12 and 22-14-13.1, discharging a firearm at an occupied structure or motor vehicle as defined in § 22-14-20, discharging a firearm from a moving vehicle as defined in § 22-14-21, criminal pedophilia as defined in § 22-22-30.1, threatening to commit a sexual offense as defined in § 22-22-45, abuse or neglect of a disabled adult as defined in § 22-46-2, and aggravated incest as defined in §§ 22-22A-3 and 22-22A-3.1:

Felony Convictions

Felony Class

First

Second

Third

Violent

Each inmate shall serve at least sixty days prior to parole release. Inmates with life sentences are not eligible for parole. An initial parole date through the application of this grid may be applied to a life sentence only after the sentence is commuted to a term of years. A Class A or B felony commuted to a number of years shall be applied to the Class C violent column of the grid. An inmate convicted of a Class A or B felony who was a juvenile at the time of the offense and receives a sentence of less than life shall be applied to the Class C violent column of the grid.

Source: SL 1996, ch 158, § 31; SL 2001, ch 126, § 1; SL 2004, ch 168, § 71; SL 2006, ch 117, § 2; SL 2006, ch 121, § 14; SL 2007, ch 141, § 2; SL 2007, ch 153, § 2; SL 2012, ch 136, § 1; SL 2013, ch 105, § 3; SL 2013, ch 116, § 2.



§ 24-15A-32.1 Withholding of parole eligibility of sex offender based upon history, treatment, andrisk factors.

24-15A-32.1. Withholding of parole eligibility of sex offender based upon history, treatment, and risk factors. Upon recommendation of sex offender treatment program staff and following a review of the inmate's history, treatment status, risk of re-offense, and psycho-sexual assessment, the warden may, at any time prior to the inmate's final discharge, recommend to the Board of Pardons and Paroles that parole eligibility pursuant to § 24-15A-32 be withheld on an inmate convicted of a felony sex offense as defined in § 22-24B-1.

The board may, after a hearing, determine if parole eligibility is to be withheld. The decision of the board to withhold parole eligibility is final.

Source: SL 2006, ch 121, § 13.



§ 24-15A-33 Change in initial parole date.

24-15A-33. Change in initial parole date. An inmate's initial parole date is subject to change upon receipt of information regarding a change in the number of prior felony convictions or any subsequent felony convictions. Any inmate who is aggrieved by the established parole date may apply for a review of the date with the board for a determination of the true and correct parole date.

Source: SL 1996, ch 158, § 32.



§ 24-15A-34 Individual program directives for inmates.

24-15A-34. Individual program directives for inmates. Within thirty days of admission to the department, the department shall establish an individual program directive for each inmate which may include the following:

(1) Required work, school, or program participation;

(2) Refraining from conduct evincing an intent to reoffend; and

(3) Required conduct in accordance with the rules and policies of the department and its institutions.

The individual program directive may be modified by a classification board for reasons including program completion, changes in classification or housing status, medical or mental health needs or resource availability. Each inmate shall be notified in writing of the inmate's individual program directive and any modifications to it.

Source: SL 1996, ch 158, § 33.



§ 24-15A-35 Notification of inmate's substantive compliance, noncompliance, or undeterminedcompliance with program directive.

24-15A-35. Notification of inmate's substantive compliance, noncompliance, or undetermined compliance with program directive. At least thirty days prior to an inmate's initial parole date, the warden shall notify the board in writing of the inmate's substantive compliance or noncompliance with the inmate's individual program directive. If there is insufficient information for the warden to determine substantive compliance or noncompliance, the warden shall report a finding of undetermined compliance to the board. The warden shall also notify the inmate in writing of the warden's report of substantive compliance, noncompliance, or undetermined compliance. At least thirty days prior to an inmate's subsequent, discretionary parole hearing, the warden shall submit to the board an updated report of the inmate's conduct and progress since the last hearing.

Source: SL 1996, ch 158, § 34; SL 2012, ch 137, § 1.



§ 24-15A-36 Inmate to submit parole release plan.

24-15A-36. Inmate to submit parole release plan. At least thirty days prior to an inmate's parole date, the inmate shall submit a parole release plan to the executive director of the board. This plan will include the inmate's proposed residence, employment, or means of support, and any specialized treatment, counseling, or educational services the inmate proposes to be involved with upon parole. This plan is subject to approval by the executive director of the board. The executive director may require an inmate to modify a release plan prior to approval.

Source: SL 1996, ch 158, § 35.



§ 24-15A-37 Parole agreement on conditions of supervision.

24-15A-37. Parole agreement on conditions of supervision. As a condition of parole release, each inmate shall be required to sign an agreement setting forth the conditions of supervision placed on the inmate by the board and the department. The agreement shall be developed by the executive director of the board.

Source: SL 1996, ch 158, § 36.



§ 24-15A-38 Inmate release to parole supervision--Conditions.

24-15A-38. Inmate release to parole supervision--Conditions. Each inmate shall be released from incarceration to parole supervision, without a hearing with the board, at the time of the inmate's initial parole date, if the inmate has substantively met the requirements of the individual program directive established by the department, agreed to the conditions of supervision and has an approved parole release plan.

Source: SL 1996, ch 158, § 37.



§ 24-15A-39 Hearing to determine compliance with parole release standards--Waiver ofappearance--Determinations of board--Discretionary hearings.

24-15A-39. Hearing to determine compliance with parole release standards--Waiver of appearance--Determinations of board--Discretionary hearings. Any inmate whom the warden reports has not substantively complied with the individual program directive or for whom there is insufficient information for the warden to determine substantive compliance or noncompliance shall have a hearing with the board to determine the inmate's compliance with the individual program directive. However, if the inmate wishes to admit to noncompliance with the individual program directive, the inmate may waive an appearance at this hearing.

The board may determine the inmate has substantively complied with the individual program directive and release the inmate at the inmate's initial parole date or as soon as reasonably possible following the initial parole date and hearing. The board may also determine the inmate has not substantively met the requirements of the individual program directive, deny release at the initial parole date and set the time for a subsequent discretionary parole hearing. If an inmate does not have an individual program directive, the board shall utilize the standards contained in § 24-15A-42 in making its determination. Any inmate appeal of a finding of noncompliance by the board shall be filed pursuant to chapter 1-26 in the county in which the inmate is confined or in Minnehaha County if the inmate is housed outside the State of South Dakota.

Any inmate not released at the time of the inmate's initial parole date shall have a discretionary parole hearing at least every two years.

Source: SL 1996, ch 158, § 38; SL 1999, ch 132, § 1; SL 2002, ch 124, § 3; SL 2012, ch 137, § 2.



§ 24-15A-40 Right of review.

24-15A-40. Right of review. Any inmate objecting to conditions of parole supervision or a required modification of a release plan may seek a review of the plan or conditions with the board. The board may determine if the proposed conditions or release plan modifications are acceptable or the board may remove or modify proposed conditions or release plan provisions. This review may be of the inmate's record, release plan, or release conditions. A personal appearance of the inmate is not required. An inmate shall agree to parole conditions and have an acceptable release plan prior to parole release.

Source: SL 1996, ch 158, § 39.



§ 24-15A-41 Subsequent parole after hearing.

24-15A-41. Subsequent parole after hearing. Any inmate not released at the time of the inmate's first parole date or any inmate whose parole has been revoked may be subsequently paroled, based on the discretion of the board after a hearing. An inmate may decline parole consideration and waive the right to a hearing.

Neither this section or its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any prisoner.

Source: SL 1996, ch 158, § 40; SL 2002, ch 124, § 4.



§ 24-15A-41.1 Parole of inmate to custody of another state or federal jurisdiction.

24-15A-41.1. Parole of inmate to custody of another state or federal jurisdiction. Notwithstanding an inmate's statutory right to refuse parole or waive parole consideration, the Board of Pardons and Paroles may parole an inmate to the custody of another state or federal jurisdiction for the purpose of confinement and or deportation if it is in the best interest of the citizens of South Dakota.

Source: SL 2012, ch 137, § 8.



§ 24-15A-42 Procedural rules--Parole release standards.

24-15A-42. Procedural rules--Parole release standards. Pursuant to chapter 1-26, the board may promulgate procedural rules for the effective enforcement of this chapter and for the exercise of the powers and duties conferred upon it. Additionally, the board shall utilize the following standards in determining if the inmate has substantively met the requirements for parole release at the initial parole date:

(1) The inmate's compliance with work, school, and program directives;

(2) The inmate's compliance with the rules and policies of the department;

(3) Conduct by the inmate evincing an intent to reoffend; and

(4) Mitigating factors impacting the warden's determination of substantive noncompliance.

The board may also use standards in subdivisions (1) to (3), inclusive, of this section in discretionary parole decisions. In addition, in considering a discretionary parole for an inmate who previously violated parole, the board may consider the nature and seriousness of the conduct leading to the parole revocation.

Source: SL 1996, ch 158, § 41.



§ 24-15A-43 Repealed.

24-15A-43. Repealed by SL 2012, ch 138, § 1.



§ 24-15A-44 Effect of validity of chapter.

24-15A-44. Effect of validity of chapter. If the provisions of this chapter are found invalid, good time and parole eligibility provisions shall revert to those in effect at the time of the passage of this chapter.

Source: SL 1996, ch 158, § 43.



§ 24-15A-45 Evidence-based practices targeting parolee's criminal risk and need factors.

24-15A-45. Evidence-based practices targeting parolee's criminal risk and need factors. Parolee supervision shall use evidence-based practices and shall target the parolee's criminal risk and need factors with appropriate supervision and intervention, focusing resources on moderate-risk and high-risk offenders.

Parole supervision shall include:

(1) Use of validated risk and needs assessments of the parolee measuring criminal risk factors, specific individual needs and driving variable supervision levels;

(2) Use of assessment results to guide supervision responses consistent with evidence-based practices as to the level of supervision and the practices used to reduce recidivism;

(3) Collateral and personal contacts, some unscheduled, with the offender and community and with a frequency consistent with the parolee's supervision level and risk of re-offense, staying informed of the parolee's conduct, compliance with conditions, and progress in community based intervention;

(4) Case planning for each parolee assessed as moderate-risk to high-risk to reoffend; and

(5) Use of practical and suitable methods that are consistent with evidence-based practices to aid and encourage the parolee to improve his or her conduct and circumstances and to reduce the risk of recidivism.
Source: SL 2013, ch 101, § 27.



§ 24-15A-46 Training on evidence-based practices and criminal risk factors.

24-15A-46. Training on evidence-based practices and criminal risk factors. Any employee who exercises supervision over a parolee pursuant to § 24-15-14 or provides intervention services to any parolee shall receive annual training on evidence-based practices and criminal risk factors, as well as instruction on how to target these factors to reduce recidivism.

Source: SL 2013, ch 101, § 28.



§ 24-15A-47 Report on implementation of supervision practices and training.

24-15A-47. Report on implementation of supervision practices and training. The department shall monitor and report semiannually to the oversight council the extent to which practices of parole supervision pursuant to § 24-15A-45 and training requirements pursuant to sections §§ 24-13-2 and 24-15A-46 are implemented with fidelity.

Source: SL 2013, ch 101, § 29.



§ 24-15A-48 Response to violation of supervision conditions.

24-15A-48. Response to violation of supervision conditions. The department shall respond to each known violation of supervision conditions established pursuant to §§ 24-15A-37, 24-15-11, and 24-15A-24. The response to a violation shall reflect the parolee's supervision level, the severity of the violation, and consideration of previous violations. The response to a violation and the sanctioning options shall be standardized and reflect graduated responses and sanctions including informal and formal responses to violations.

Formal response to a violation shall be documented and may include the following:

(1) Written reprimand by the agent, agent supervisor, or executive director of the board;

(2) Referral to community based programming;

(3) Additional substance use testing or monitoring, or both;

(4) Community service work without pay;

(5) Placement in custody through house arrest or jailing;

(6) Required participation in an alcohol or drug accountability program; and

(7) Submission of a violation report to the board for the return of the parolee to prison and the revocation of the parolee's supervision.
Source: SL 2013, ch 101, § 32.



§ 24-15A-49 Report of graduated sanction.

24-15A-49. Report of graduated sanction. The Department of Corrections shall report semiannually to the oversight council the number and percentage of parolees who received a graduated sanction.

Source: SL 2013, ch 101, § 33.



§ 24-15A-50 Award of earned discharge credits.

24-15A-50. Award of earned discharge credits. Each parolee shall be awarded earned discharge credits as follows:

(1) For each full calendar month of compliance with the terms of supervision, an earned discharge credit of the number of days in that month shall be deducted from the parolee's sentence discharge date established in §§ 24-15A-6 and 24-5-1. No earned discharge credit may be awarded for partial months or for the first full calendar month of parole supervision in the community;

(2) A parolee is deemed to be compliant with the terms of supervision and shall be awarded earned discharge credits for the month if there was no violation of conditions of supervision during the month at the level warranting formal response per standardized department directive. A parolee may not receive earned discharge credits for the month if the parolee had a violation of conditions resulting in a formal response;

(3) No earned discharge credit may accrue for a calendar month in which a violation report has been submitted, the parolee has absconded from supervision, the parolee is under sanction of jailing or detainment, or for the months between the submission of the violation report and the final action on the violation report by the board. If the board does not find that the provisions of § 24-15A-27 or 24-15-20 have been violated, the board may include an award of earned discharge credits for the months the violation report was pending in the board's order to restore the parolee to the original or modified terms and conditions of parole;

(4) A parolee serving a sentence for a conviction of a sex offense as defined in § 22-24B-1 or a violation of sex offender registry requirements or a violation of community safety zone requirements is not eligible for earned discharge credits on any sex offense, sex offender registry violation, or community safety zone violation sentence;

(5) Earned discharge credits shall be applied to the sentence discharge date within thirty days of the end of the month in which the credits were earned. At least every six months, a parolee who is serving a sentence eligible for earned discharge credits shall be notified of the current sentence discharge date; and

(6) A parolee serving an eligible South Dakota prison sentence in any community in another state under the Interstate Compact for Adult Offender Supervision is eligible for earned discharge credits pursuant to this chapter.
Source: SL 2013, ch 101, § 36.



§ 24-15A-51 Report of eligibility for award of discharge credits.

24-15A-51. Report of eligibility for award of discharge credits. Within fifteen days following the end of the month, a supervising parole agent shall report to the department the name of any supervised parolee eligible for the award of discharge credits earned in the previous month.

Source: SL 2013, ch 101, § 37.



§ 24-15A-52 Review of ineligibility determination.

24-15A-52. Review of ineligibility determination. A parolee who objects to a parole agent's determination that the parolee is ineligible for the award of earned discharge credits may seek a review with the board. The board may determine if the parolee is eligible for the award of earned discharge credits and order that the credits be applied to the parolee's sentence discharge date. The board may also determine if the parolee is ineligible for the award of earned discharge credits. This review may be of the parolee's record. A personal appearance of the parolee is not required. The decision of the board is final.

Source: SL 2013, ch 101, § 38.



§ 24-15A-53 Report of parolees qualifying for earned discharge credits.

24-15A-53. Report of parolees qualifying for earned discharge credits. The department shall provide semiannually to the oversight council the number and percentage of parolees who qualify for earned discharge credits and the average amount of credits a parolee earned within the year.

Source: SL 2013, ch 101, § 39.



§ 24-15A-54 Transfer to administrative financial accountability system.

24-15A-54. Transfer to administrative financial accountability system. Each inmate discharging pursuant to § 24-15A-7 or 24-5-2 who owes court-ordered financial obligations on the sentence or sentences discharging shall be transferred by the department to the administrative financial accountability system pursuant to § 23A-47-2.

Source: SL 2013, ch 101, § 40.






Chapter 16 - Interstate Parolee Supervision [Repealed]

§ 24-16-1 to 24-16-5. Repealed.

24-16-1 to 24-16-5. Repealed by SL 2001, ch 128, § 2, eff. June 19, 2002.






Chapter 16A - Interstate Compact For Adult Offender Supervision

§ 24-16A-1 Interstate Compact for Adult Offender Supervision.

24-16A-1. Interstate Compact for Adult Offender Supervision.

ARTICLE I

PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states: to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states.

In addition, this compact will: create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated hereunder.

It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(1) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law;

(2) "By-laws" mean those by-laws established by the Interstate Commission for it governance, or for directing or controlling the Interstate Commission's actions or conduct;

(3) "Compact Administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the state council under this compact;

(4) "Compacting state" means any state which has enacted the enabling legislation for this compact;

(5) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact;

(6) "Interstate Commission" means the Interstate Commission for Adult Offender Supervision established by this compact;

(7) "Member" means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner;

(8) "Noncompacting state" means any state which has not enacted the enabling legislation for this compact;

(9) "Offender" means an adult placed under or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies;

(10) "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private;

(11) "Rules" means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states;

(12) "State" means a state of the United States, the District of Columbia, and any other territorial possessions of the United States;

(13) "State council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article III of this compact.

ARTICLE III

THE COMPACT COMMISSION

The compacting states hereby create the "Interstate Commission for Adult Offender Supervision." The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers, and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

The Interstate Commission shall consist of commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state.

In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations; such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, and crime victims. All noncommissioner members of the Intestate Commission shall be ex-officio, nonvoting members. The Interstate Commission may provide in its by-laws for such additional ex-officio, nonvoting members as it deems necessary.

Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission. The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of twenty-seven or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

The Interstate Commission shall establish an Executive Committee, which shall include commission officers, members, and others as shall be determined by the by-laws. The Executive Committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rule making, amendment, or both to the compact. The Executive Committee oversees the day-to-day activities managed by the Executive Director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and as directed by the Interstate Commission and performs other duties as directed by commission or set forth in the by-laws.

ARTICLE IV

THE STATE COUNCIL

Each member state shall create a State Council for Interstate Adult Offender Supervision, which shall be responsible for the appointment of the commissioner who shall serve on the Interstate Commission from that state. Each state council shall appoint as its commissioner the Compact Administrator from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups and compact administrators. Each compacting state retains the right to determine the qualifications of the Compact Administrator who shall be appointed by the state council or by the Governor in consultation with the Legislature and the Judiciary. In addition to appointment of its commissioner to the National Interstate Commission, each state council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE V

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

(1) To adopt a seal and suitable by-laws governing the management and operation of the Interstate Commission;

(2) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(3) To oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any by-laws adopted and rules promulgated by the compact commission;

(4) To enforce compliance with compact provisions, Interstate Commission rules, and by-laws, using all necessary and proper means, including but not limited to, the use of judicial process;

(5) To establish and maintain offices;

(6) To purchase and maintain insurance and bonds;

(7) To borrow, accept, or contract for services of personnel, including members and their staffs;

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder;

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same;

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed;

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(13) To establish a budget and make expenditures and levy dues as provided in Article X of this compact;

(14) To sue and be sued;

(15) To provide for dispute resolution among compacting states;

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission;

(18) To coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in such activity;

(19) To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE VI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A. By-laws

The Interstate Commission shall, by a majority of the members, within twelve months of the first Interstate Commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee and such other committees as may be necessary; providing reasonable standards and procedures:

(a) For the establishment of committees; and

(b) Governing any general or specific delegation of any authority or function of the Interstate Commission;

(3) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(4) Establishing the titles and responsibilities of the officers of the Interstate Commission;

(5) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any compacting state, the by-laws shall exclusively govern the personnel policies and programs of the Interstate Commission;

(6) Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment reserving of all its debts and obligations or both;

(7) Providing transition rules for "start up" administration of the compact;

(8) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the by-laws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

Section C. Corporate Records of the Interstate Commission

The Interstate Commission shall maintain its corporate books and records in accordance with the by-laws.

Section D. Qualified Immunity, Defense, and Indemnification

The members, officers, executive director, and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities. However, nothing in this paragraph shall be construed to protect any such person from suit or liability, or both for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person. The Interstate Commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the Interstate Commission's representatives or employee, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, if the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgement obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII

ACTIVITIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact.

Except as otherwise provided in this compact and unless a greater percentage is required by the by-laws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a state council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The by-laws may provide for member' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the "Government in Sunshine Act," 5 U.S.C. Section 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it is determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing any person of a crime, or formally censuring any person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigatory records complied for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating,or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(8) Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity;

(9) Specifically related to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or proceeding.

For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its by-laws and rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

ARTICLE VIII

RULE MAKING FUNCTIONS OF THE INTERSTATE COMMISSION

The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

Rule making shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rule making shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C.S. section 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C.S. app.2, section 1 et seq., as may be amended (hereinafter "APA"). All rules and amendments shall become binding as of the date specified in each rule or amendment.

If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have not further force and effect in any compacting state.

When promulgating a rule, the Interstate Commission shall publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule; allow persons to submit written data, facts, opinions, and arguments, which information shall be publicly available; provide an opportunity for an informal hearing; and promulgate a final rule and its effective date, if appropriate, based on the rule making record.

No later than sixty days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principle office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, (as defined in the APA), in the rule making record, the court shall hold the rule unlawful and set it aside. Subjects to be addressed within twelve months after the first meeting must at a minimum include:

(1) Notice to victims and opportunity to be heard;

(2) Offender registration and compliance;

(3) Violations/returns;

(4) Transfer procedures and forms;

(5) Eligibility for transfer;

(6) Collection of restitution and fees from offenders;

(7) Data collection and reporting;

(8) The level of supervision to be provided by the receiving state;

(9) Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

(10) Mediation, arbitration, and dispute resolution.

The existing rules governing the operation of the previous compact superceded by this Act shall be null and void twelve months after the first meeting of the Interstate Commission created hereunder.

Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rule making procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule.

ARTICLE IX

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION BY THE INTERSTATE

COMMISSION

Section A. Oversight

The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states, which may significantly affect compacting states.

The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceedings for all purposes.

Section B. Dispute Resolution

The compacting states shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and noncompacting states.

The Interstate Commission shall enact a by-law or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

Section C. Enforcement

The Interstate Commission, in the reasonable exercise of its' discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, Section B of this compact.

ARTICLE X

FINANCE

The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and on-going activities.

The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

The Interstate Commission shall not incur any obligation of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XI

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

Any state, as defined in Article II of this compact, is eligible to become a compacting state. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in Interstate Commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII

WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

Once effective, the compact shall continue in force and remain binding upon each and every compacting state. However, a compacting state may withdraw from the compact (withdrawing state) by enacting a statute specifically repealing the statute which enacted the compact into law.

The effective date of withdrawal is the effective date of the repeal.

The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Default

If the Interstate Commission determines that any compacting state has at any time defaulted (defaulting state) in the performance of any of its obligations or responsibilities under this compact, the by-laws or any duly promulgated rules the Interstate Commission may impose any or all of the following penalties: fines, fees, costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; remedial training and technical assistance as directed by the Interstate Commission; suspension and termination of membership in the compact.

Suspension shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice, or Chief Judicial Officer of the state; the majority and minority leaders of the defaulting state's Legislature, and the state council.

The grounds for default include but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission by-laws, or duly promulgated rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of suspension. Within sixty days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the Governor, the Chief Justice, or Chief Judicial Officer and the Majority and Minority Leaders of the defaulting state's Legislature and the state council of such termination.

The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys' fees.

Section D. Dissolution of Compact

The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces the membership in the compact to one compacting state.

Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the by-laws.

ARTICLE XIII

SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

The provisions of this compact shall be liberally constructed to effectuate its purposes.

ARTICLE XIV

BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other Laws

Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

All lawful actions of the Interstate Commission, including all rules and by-laws promulgated by the Interstate Commission, are binding upon the compacting states.

All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of the Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.

Source: SL 2001, ch 128, § 1, eff. June 19, 2002.









Title 25 - DOMESTIC RELATIONS

Chapter 01 - Validity And Performance Of Marriages

§ 25-1-1 Marriage defined--Consent and solemnization required.

25-1-1. Marriage defined--Consent and solemnization required. Marriage is a personal relation, between a man and a woman, arising out of a civil contract to which the consent of parties capable of making it is necessary. Consent alone does not constitute a marriage; it must be followed by a solemnization.

Source: SDC 1939, § 14.0101; SL 1959, ch 50, § 1; SL 1996, ch 161.



§ 25-1-2 Present consent to marriage required.

25-1-2. Present consent to marriage required. The consent to a marriage must be to one commencing instantly, and not an agreement to marry afterwards.

Source: SDC 1939, § 14.0104.



§ 25-1-3 , 25-1-4. Repealed.

25-1-3, 25-1-4. Repealed by SL 1992, ch 155, §§ 2, 3



§ 25-1-5 Manifestation and proof of consent and consummation of marriage.

25-1-5. Manifestation and proof of consent and consummation of marriage. Consent to and subsequent consummation of marriage may be manifested in any form and may be proved under the same general rules of evidence as facts in other cases.

Source: SDC 1939, § 14.0105.



§ 25-1-6 Incestuous marriages void.

25-1-6. Incestuous marriages void. Marriages between parents and children, ancestors and descendants of every degree, and between brothers and sisters of the half as well as the whole blood, and between uncles and nieces, or aunts and nephews, and between cousins of the half as well as of the whole blood, are null and void from the beginning, whether the relationship is legitimate or illegitimate. The relationships provided for in this section include such relationships that arise through adoption.

Source: SDC 1939, § 14.0106 (1); SL 1994, ch 165, § 1.



§ 25-1-7 Marriage with stepchild void.

25-1-7. Marriage with stepchild void. Every marriage of a stepfather with a stepdaughter or a stepmother with a stepson is null and void from the beginning.

Source: SDC 1939, § 14.0106 (2).



§ 25-1-8 Bigamous marriage void--Former spouse absent or believed dead.

25-1-8. Bigamous marriage void--Former spouse absent or believed dead. A subsequent marriage contracted by any person during the life of a former husband or wife of such person with any person other than such former husband or wife, is null and void from the beginning, unless the former marriage has been annulled or dissolved, or unless such former husband or wife was absent and not known to such person to be living for the space of five successive years immediately preceding such subsequent marriage, or was generally reputed and was believed by such person to be dead at the time such subsequent marriage was contracted, in either of which cases the subsequent marriage is valid until its nullity is adjudged by a competent tribunal.

Source: SDC 1939, § 14.0106 (3).



§ 25-1-9 Age of consent to marriage with and without parental consent.

25-1-9. Age of consent to marriage with and without parental consent. Any unmarried applicant for a marriage license who is eighteen years old or older, and who is not otherwise disqualified, is capable of consenting to and consummating a marriage. If either applicant for a marriage license is between the age of sixteen and eighteen, that applicant shall submit to the register of deeds a notarized statement of consent to marry from one parent or legal guardian of the applicant.

Source: SDC 1939, § 14.0109; SL 1961, ch 52; SL 1975, ch 178, § 1; SL 1993, ch 191, § 2.



§ 25-1-10 License required for marriage--Fee--Disposition of fees--Form--Certified copies--Fee.

25-1-10. License required for marriage--Fee--Disposition of fees--Form--Certified copies--Fee. Previous to any marriage within this state, a license shall be obtained from the county register of deeds of any county, the fee for which is forty dollars. Ten dollars of the marriage license fee shall be retained by the county in which the fee is collected and placed in the county general fund. Thirty dollars of the marriage license fee shall be deposited in the county domestic abuse program fund. The license and record of marriage form shall be prescribed and furnished by the Department of Health. Certified copies of the marriage record shall be furnished by the county register of deeds for a fee established pursuant to § 34-25-52 and such fee shall be retained by the county in which the fee is collected and placed in the county general fund.

Source: SDC 1939, §§ 12.1406, 14.0111; SL 1957, ch 39; SDCL, § 16-10-8 (37), (38); SL 1968, ch 15; SL 1974, ch 55, § 25; SL 1978, ch 187, § 1; SL 1983, ch 202; SL 1983, ch 204, § 4; SL 1988, ch 202, § 1; SL 1993, ch 192, § 1; SL 1996, ch 162; SL 2003, ch 142, § 1.



§ 25-1-10.1 Application for marriage license--Proof of age required.

25-1-10.1. Application for marriage license--Proof of age required. To obtain a marriage license, each applicant shall sign the application in person in the presence of the register of deeds or in the presence of a person duly appointed by the register to act in the register's behalf. Each applicant shall provide proof of age prior to issuance of the marriage license. Proof of age may be satisfied by providing a certified copy of a birth certificate or any photographic identification which includes the applicant's name and date of birth. No person may use a power of attorney to obtain a marriage license.

Source: SL 1993, ch 191, § 1.



§ 25-1-10.2 Application for marriage license--Required statement.

25-1-10.2. Application for marriage license--Required statement. The application for a marriage license shall contain the following statement:

"The laws of this state affirm your right to enter into this marriage and at the same time to live within the marriage free from violence and abuse. Neither of you is the property of the other. Physical abuse, sexual abuse, battery, and assault of a spouse or other family member, as well as other provisions of the criminal laws of this state, are applicable to spouses and other family members and violations thereof are punishable by law."

The application shall contain a separate line for the signatures of the applicants verifying that the applicants have read and understand the statement.

Source: SL 1998, ch 155, § 1.



§ 25-1-11 Issuance of license to unqualified persons prohibited.

25-1-11. Issuance of license to unqualified persons prohibited. Such license must not in any case be granted where either party is under the age necessary to render the marriage absolutely valid nor where the condition of either party is such as to disqualify him from making any other civil contract nor in any case where the marriage would be void under the provisions of §§ 25-1-6 to 25-1-8, inclusive.

Source: SDC 1939, § 14.0112.



§ 25-1-12 Repealed.

25-1-12. Repealed by SL 1993, ch 191, § 3



§ 25-1-13 Consent of parent or guardian required for marriage of minor--Memorandum inrecord book.

25-1-13. Consent of parent or guardian required for marriage of minor--Memorandum in record book. If either party is a minor, no marriage license shall be granted unless the written consent of the parent or guardian, duly acknowledged by the parent or guardian, or proved to be genuine, is filed in the office of the county register of deeds prior to issuing the license, and a memorandum of the facts shall be entered in the marriage record book with the other records of the marriage license.

Source: SDC 1939, § 14.0113; SL 1988, ch 202, § 3.



§ 25-1-14 Repealed.

25-1-14. Repealed by SL 1993, ch 191, § 4



§ 25-1-15 Unlawful issuance of license as misdemeanor.

25-1-15. Unlawful issuance of license as misdemeanor. Any register of deeds who grants a marriage license contrary to the provisions of this title is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 14.9902; SL 1974, ch 55, § 26; SL 1988, ch 202, § 5.



§ 25-1-16 Repealed.

25-1-16. Repealed by SL 1976, ch 168, § 11



§ 25-1-17 Obsolete.

25-1-17. Obsolete



§ 25-1-18 to 25-1-23. Repealed.

25-1-18 to 25-1-23. Repealed by SL 1984, ch 187, §§ 1 to 6



§ 25-1-24 Time allowed after license for solemnization of marriage.

25-1-24. Time allowed after license for solemnization of marriage. Marriage licenses issued under the provisions of this chapter shall become void and of no effect unless the marriage be solemnized within twenty days following the issuance thereof.

Source: SDC 1939, § 14.0123 (7) as enacted by SL 1939, ch 36.



§ 25-1-25 Obsolete.

25-1-25. Obsolete



§ 25-1-26 , 25-1-27. Repealed.

25-1-26, 25-1-27. Repealed by SL 1978, ch 187, §§ 3, 4



§ 25-1-28 Repealed.

25-1-28. Repealed by SL 2001, ch 129, § 3



§ 25-1-28.1 Distribution of HIV educational material before license issued.

25-1-28.1. Distribution of HIV educational material before license issued. At the time the application for a marriage license is filed, the register of deeds shall distribute to each applicant educational materials prepared and provided at no cost to the counties by the Department of Health on topics related to sexually transmitted disease, HIV transmission, and prenatal care. The information shall include a list of locations where counseling and testing services are available.

Source: SL 1993, ch 193.



§ 25-1-29 Solemnization and recording of marriages required--Common-law marriages priorto 1959 not invalidated.

25-1-29. Solemnization and recording of marriages required--Common-law marriages prior to 1959 not invalidated. Marriage must be solemnized, authenticated, and recorded as provided in this chapter provided, however, that noncompliance with its provisions does not invalidate any lawful marriage consented to and subsequently consummated prior to July 1, 1959.

Source: SDC 1939, § 14.0110; SL 1959, ch 50, § 2.



§ 25-1-30 Persons authorized to solemnize marriages.

25-1-30. Persons authorized to solemnize marriages. Marriage may be solemnized by a justice of the Supreme Court, a judge of the circuit court, a magistrate, a mayor, either within or without the corporate limits of the municipality from which the mayor was elected, or any person authorized by a church to solemnize marriages.

Source: SDC 1939, § 14.0110; SL 1959, ch 50, § 2; SL 1976, ch 30, § 2; SL 2003, ch 143, § 1.



§ 25-1-31 Solemnization of marriage without license as misdemeanor.

25-1-31. Solemnization of marriage without license as misdemeanor. If any marriage is solemnized without the license required by this title being procured, the parties so married and all persons aiding in such marriage are guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 14.9903.



§ 25-1-32 Identity and ages of parties to be established before solemnization of marriage.

25-1-32. Identity and ages of parties to be established before solemnization of marriage. Before performing the marriage ceremony, the person solemnizing a marriage shall ascertain by personal knowledge or by requesting a photographic identification:

(1) The identity of the parties;

(2) Their real and full names and places of residence; and

(3) The names and places of residence of the two witnesses.
Source: SDC 1939, § 14.0116; SL 1993, ch 191, § 5.



§ 25-1-33 Solemnization of marriage between unauthorized persons as misdemeanor.

25-1-33. Solemnization of marriage between unauthorized persons as misdemeanor. A person who solemnizes any marriage where either of the parties is known to him to be under the age of legal consent and without the consent of his or her parents or guardian or persons having charge of him or her, or where either of the parties is known to him to be of unsound mind, or any marriage to which, within his knowledge, any legal impediment exists, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 14.9906; SL 1984, ch 12, § 26.



§ 25-1-34 Repealed.

25-1-34. Repealed by SL 1978, ch 187, § 5



§ 25-1-35 Certificate delivered to parties--Return to register of deeds.

25-1-35. Certificate delivered to parties--Return to register of deeds. After performing the ceremony, the person solemnizing the marriage shall deliver the marriage certificate to the persons married and return, within ten days, the license and record of marriage to the county register of deeds.

Source: SDC 1939, §§ 14.0117, 14.9904; SL 1978, ch 187, § 6; SL 1980, ch 186; SL 1988, ch 202, § 7; SL 1993, ch 191, § 6.



§ 25-1-36 Return of marriage performed without person authorized to perform--Failure aspetty offense.

25-1-36. Return of marriage performed without person authorized to perform--Failure as petty offense. Persons married in accordance with the creed or custom of any sect or denomination to which they belong which dispenses with the services of any minister or other person authorized to perform marriages by § 25-1-30 are themselves required to make return of such marriage within thirty days thereafter to the county register of deeds. It is a petty offense for a husband and wife to fail to make the return of a certificate of a marriage made under this section.

Source: SDC 1939, §§ 14.0119, 14.9905; SL 1984, ch 12, § 27; SL 1988, ch 202, § 8.



§ 25-1-37 Record maintained by Department of Health--Entry as evidence of marriage--Localregistrar to file records with department.

25-1-37. Record maintained by Department of Health--Entry as evidence of marriage--Local registrar to file records with department. The Department of Health shall maintain marriage licenses issued and records of marriages solemnized in South Dakota. A duly certified copy of the recorded marriage license shall be received as competent evidence of the marriage. The local registrar shall file monthly, or more frequently if required by the department, a record of all marriages occurring in the local registrar's county with the Department of Health by electronic means, if available. If electronic means are not available, the registrar shall file such record of all marriages on a form prescribed by the department.

Source: SDC 1939, § 14.0122; SL 1974, ch 55, § 29; SL 1988, ch 202, § 9; SL 1993, ch 191, § 7; SL 2001, ch 129, § 1.



§ 25-1-38 Validity of marriages contracted outside state--Same-sex marriages excluded.

25-1-38. Validity of marriages contracted outside state--Same-sex marriages excluded. Any marriage contracted outside the jurisdiction of this state, except a marriage contracted between two persons of the same gender, which is valid by the laws of the jurisdiction in which such marriage was contracted, is valid in this state.

Source: SDC 1939, § 14.0103; SL 2000, ch 115, § 1.



§ 25-1-39 Marriage voidable if party physically incapable or consent obtained by fraud orforce.

25-1-39. Marriage voidable if party physically incapable or consent obtained by fraud or force. If either party to a marriage be incapable from physical causes of entering into the marriage state or if the consent of either be obtained by fraud or force, the marriage is voidable.

Source: SDC 1939, § 14.0107.



§ 25-1-40 Marital rights not restored by pardon from life sentence.

25-1-40. Marital rights not restored by pardon from life sentence. No pardon granted to any person sentenced to imprisonment for life in this state restores such person to the rights of any previous marriage or to the guardianship of any issue of such marriage.

Source: SDC 1939, § 14.0108.






Chapter 02 - Rights And Obligations Of Marriage

§ 25-2-1 Respect, fidelity, and support.

25-2-1. Respect, fidelity, and support. Husband and wife contract toward each other obligations of mutual respect, fidelity, and support.

Source: SDC 1939, § 14.0201.



§ 25-2-2 Repealed.

25-2-2. Repealed by SL 1974, ch 173



§ 25-2-3 Joint tenancies and tenancies in common.

25-2-3. Joint tenancies and tenancies in common. A husband and wife may hold real or personal property together as joint tenants or tenants in common.

Source: SDC 1939, § 14.0204.



§ 25-2-4 Rights in separate property.

25-2-4. Rights in separate property. Neither husband nor wife has any interest in the property of the other, excepting their respective rights for support as specifically provided by law, and except that neither can be excluded from the other's dwelling.

Source: SDC 1939, § 14.0203.



§ 25-2-5 Recording inventory of spouse's separate property--Prima facie evidence.

25-2-5. Recording inventory of spouse's separate property--Prima facie evidence. A full and complete inventory of the separate personal property of a husband or wife, or both, may be made out and signed by him or her, or both, under oath, and recorded in the office of the register of deeds of the county in which the parties reside.

The filing of the inventory in the register's office is notice and prima facie evidence of the title of each spouse.

Source: SDC 1939, § 14.0204; SL 1984, ch 12, § 39.



§ 25-2-6 Separate property not liable for debts of spouse.

25-2-6. Separate property not liable for debts of spouse. The separate property of a spouse is not liable for the debts of the other spouse contracted before or after the marriage.

Source: SDC 1939, § 14.0206; SL 1984, ch 12, § 40.



§ 25-2-7 Property rights and powers of spouse.

25-2-7. Property rights and powers of spouse. Each spouse shall have and retain after marriage all the civil and property rights of a single person. Each may buy and sell, receive and convey, or dispose of by will, or otherwise dispose of any real or personal property belonging to him or her or in which he or she may have an interest, without joining the name of the spouse except for the homestead.

Source: SDC 1939, § 14.0207; SL 1984, ch 12, § 41.



§ 25-2-8 Conveyance of spouse's separate property.

25-2-8. Conveyance of spouse's separate property. A person may without the consent of his or her spouse convey his or her separate property.

Source: SDC 1939, § 14.0204; SL 1984, ch 12, § 42.



§ 25-2-9 Curtesy and dower abolished.

25-2-9. Curtesy and dower abolished. No estate is allowed the husband as tenant by curtesy, upon the death of his wife, nor any estate in dower allotted to the wife upon the death of her husband.

Source: SDC 1939, § 14.0206.



§ 25-2-10 Property transactions of husband or wife--Transactions between spouses.

25-2-10. Property transactions of husband or wife--Transactions between spouses. Either husband or wife may enter into any engagement or transaction with the other, or with any other person, respecting property, which either might, if unmarried, subject, in transactions between themselves, to the general rules which control the actions of persons occupying confidential relations with each other, as prescribed by law.

Source: SDC 1939, § 14.0202.



§ 25-2-11 Joint and several liability for necessaries.

25-2-11. Joint and several liability for necessaries. Every husband and wife shall be jointly and severally liable for the purchase price, if such price be stated or agreed upon at the time of purchase, and if not so stated or agreed upon, for the reasonable value of all the necessaries of life, consisting of food, clothing, and fuel purchased by either husband or wife for their family while they are living together as husband and wife.

Source: SDC 1939, § 14.0206.



§ 25-2-12 Right to spouse's earnings--Earnings of minor children.

25-2-12. Right to spouse's earnings--Earnings of minor children. The earnings of a spouse are not liable for the debts of the other spouse. The earnings and accumulations of a spouse and of his or her minor children living with him or her or in his or her custody while he or she is living separate from the other spouse are his or her separate property.

Source: SDC 1939, § 14.0206; SL 1984, ch 12, § 43.



§ 25-2-13 Alteration of legal relations by husband and wife--Separation and support agreements.

25-2-13. Alteration of legal relations by husband and wife--Separation and support agreements. A husband and wife cannot by any contract with each other alter their legal relations, except as to property, and except that they may agree in writing to an immediate separation and may make provision for the support of either of them and of their children during such separation. The mutual consent of the parties is sufficient consideration for such separation agreement.

Source: SDC 1939, § 14.0202.



§ 25-2-14 Responsibility for acts of spouse.

25-2-14. Responsibility for acts of spouse. Neither husband nor wife as such is answerable for the acts of the other.

Source: SDC 1939, § 14.0206.



§ 25-2-15 Spouse's power to sue.

25-2-15. Spouse's power to sue. For any injury to his or her reputation, person, or property, a person may sue in his or her own name without joining his or her spouse as a party plaintiff. Actions founded upon a person's separate contracts or torts or relating to his or her individual property may be brought without joining his or her spouse as a party defendant.

Source: SDC 1939, § 14.0207; SL 1984, ch 12, § 44.



§ 25-2-16 Definitions.

25-2-16. Definitions. Terms as used in §§ 25-2-16 to 25-2-25, inclusive, mean:

(1) "Premarital agreement," an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage;

(2) "Property," any interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.
Source: SL 1989, ch 216, § 1.



§ 25-2-17 Formalities.

25-2-17. Formalities. A premarital agreement shall be in writing and signed by both parties. It is enforceable without consideration.

Source: SL 1989, ch 216, § 2.



§ 25-2-18 Content.

25-2-18. Content. (a) Parties to a premarital agreement may contract with respect to:

(1) The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

(2) The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property;

(3) The disposition of property upon separation, marital dissolution, death, or the occurrence or nonoccurrence of any other event;

(4) The making of a will, trust, or other arrangement to carry out the provisions of the agreement;

(5) The ownership rights in and disposition of the death benefit from a life insurance policy;

(6) The choice of law governing the construction of the agreement; and

(7) Any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.

(b) The right of a child to support may not be adversely affected by a premarital agreement.

Source: SL 1989, ch 216, § 3.



§ 25-2-19 Effect of marriage.

25-2-19. Effect of marriage. A premarital agreement becomes effective upon marriage.

Source: SL 1989, ch 216, § 4.



§ 25-2-20 Amendment--Revocation.

25-2-20. Amendment--Revocation. After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties. The amended agreement or the revocation is enforceable without consideration.

Source: SL 1989, ch 216, § 5.



§ 25-2-21 Enforcement.

25-2-21. Enforcement. (a) A premarital agreement is not enforceable if the party against whom enforcement is sought proves that:

(1) That party did not execute the agreement voluntarily; or

(2) The agreement was unconscionable when it was executed and, before execution of the agreement, that party:

(i) Was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

(ii) Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

(iii) Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

(b) An issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law.

Source: SL 1989, ch 216, § 6.



§ 25-2-22 Enforcement--Void marriage.

25-2-22. Enforcement--Void marriage. If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result.

Source: SL 1989, ch 216, § 7.



§ 25-2-23 Limitation of actions.

25-2-23. Limitation of actions. Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.

Source: SL 1989, ch 216, § 8.



§ 25-2-24 Application and construction.

25-2-24. Application and construction. Sections 25-2-16 to 25-2-25, inclusive, shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of the Uniform Premarital Agreement Act among states enacting it.

Source: SL 1989, ch 216, § 9.



§ 25-2-25 Short title.

25-2-25. Short title. Sections 25-2-16 to 25-2-25, inclusive, may be cited as the Uniform Premarital Agreement Act.

Source: SL 1989, ch 216, § 10.






Chapter 03 - Annulment Of Marriage

§ 25-3-1 Former marriage as ground--Party bringing action--Time of action.

25-3-1. Former marriage as ground--Party bringing action--Time of action. A marriage may be annulled by an action in the circuit court to obtain a decree of nullity if the former husband or wife of either party was living at the time of the marriage, and the marriage with such former husband or wife was then in force. An action to obtain a decree of nullity of marriage for causes mentioned in this section must be commenced by either party during the life of the other, or by such former husband or wife.

Source: SDC 1939, §§ 14.0601 (2), 14.0602 (2).



§ 25-3-2 Unsound mind as ground--Party bringing action--Time of action.

25-3-2. Unsound mind as ground--Party bringing action--Time of action. A marriage may be annulled by an action in the circuit court to obtain a decree of nullity if either party was of unsound mind at the time of the marriage, unless such party, after coming to reason, freely cohabitated with the other as husband or wife. An action to obtain a decree of nullity of marriage for causes mentioned in this section must be commenced by the party injured, or relative or guardian of the party of unsound mind, at any time before the death of either party.

Source: SDC 1939, §§ 14.0601 (3), 14.0602 (3).



§ 25-3-3 Legitimacy of children after annulment for former marriage or mental illness.

25-3-3. Legitimacy of children after annulment for former marriage or mental illness. Where the marriage is annulled on the ground that a former husband or wife was living, or on the ground of mental illness, children begotten before the judgment are legitimate and succeed to the estate of both parents.

Source: SDC 1939, § 14.0603.



§ 25-3-4 Annulment of underage marriage--Party bringing action--Time of action.

25-3-4. Annulment of underage marriage--Party bringing action--Time of action. A marriage may be annulled by an action in the circuit court to obtain a decree of nullity if the party in whose behalf it is sought to have the marriage annulled was under the age of legal consent at the time of the marriage, and such marriage was contracted without the consent of his or her parents or guardian or person having charge of him or her, unless, after attaining the age of consent, such party for any time freely cohabitated with the other as husband or wife. An action to obtain a decree of nullity of marriage for causes mentioned in this section must be commenced by the party to the marriage who was married under the age of legal consent, within four years after arriving at the age of consent, or by a parent, guardian, or other person having charge of such nonaged male or female, at any time before such married minor has arrived at the age of legal consent.

Source: SDC 1939, §§ 14.0601 (1), 14.0602 (1).



§ 25-3-5 Forced consent as ground--Party bringing action--Time of action.

25-3-5. Forced consent as ground--Party bringing action--Time of action. A marriage may be annulled by an action in the circuit court to obtain a decree of nullity if, at the time of the marriage, the consent of either party was obtained by force, unless such party afterwards freely cohabitated with the other as husband or wife. An action to obtain a decree of nullity of marriage for causes mentioned in this section must be commenced by the injured party, within four years after the marriage.

Source: SDC 1939, §§ 14.0601 (5), 14.0602 (5).



§ 25-3-6 Fraud as ground--Party bringing action--Time of action.

25-3-6. Fraud as ground--Party bringing action--Time of action. A marriage may be annulled by an action in the circuit court to obtain a decree of nullity if, at the time of the marriage, the consent of either party was obtained by fraud, unless such party afterwards, with full knowledge of the facts constituting the fraud, freely cohabitated with the other as husband or wife. An action to obtain a decree of nullity of marriage for causes mentioned in this section must be commenced by the party injured, within four years after the discovery of the facts constituting the fraud.

Source: SDC 1939, §§ 14.0601 (4), 14.0602 (4).



§ 25-3-7 Repealed.

25-3-7. Repealed by SL 1978, ch 189, § 3



§ 25-3-8 Physical incapacity as ground for annulment--Party bringing action--Time of action.

25-3-8. Physical incapacity as ground for annulment--Party bringing action--Time of action. A marriage may be annulled by an action in the circuit court to obtain a decree of nullity if either party was at the time of the marriage physically incapable of entering into the marriage state, and such incapacity continues and appears to be incurable. An action to obtain a decree of nullity of marriage for causes mentioned in this section must be commenced by the injured party, within four years after the marriage.

Source: SDC 1939, §§ 14.0601 (6), 14.0602 (6).



§ 25-3-9 Parties bound by annulment.

25-3-9. Parties bound by annulment. A judgment of nullity of marriage is conclusive only as against the parties to the action and those claiming under them.

Source: SDC 1939, § 14.0605.



§ 25-3-10 Provision for maintenance--Vacation or modification.

25-3-10. Provision for maintenance--Vacation or modification. When an annulment is granted pursuant to this chapter, the court may provide for such maintenance of a former spouse as the court may deem just and may, at any time, vacate or modify such maintenance.

Source: SL 1978, ch 189, § 1.



§ 25-3-11 Provisions for child custody and support--Vacation or modification.

25-3-11. Provisions for child custody and support--Vacation or modification. In an action for annulment the court may, before or after judgment, give such direction for the custody, care, and education of the children of the marriage as may seem necessary or proper, and may at any time vacate and modify the same.

Source: SDC 1939, § 14.0604; SDCL, § 25-3-7; SL 1978, ch 189, § 2.



§ 25-3-12 Report to Department of Health on annulments.

25-3-12. Report to Department of Health on annulments. The clerk of court in every county shall report information of each annulment of marriage filed in the office of the clerk of court, on forms prescribed and furnished by the Department of Health and approved by the state court administrator of the Unified Judicial System. The forms shall be mailed or delivered to the South Dakota Department of Health within forty days after the entry of the final order or decree of the circuit court.

Source: SL 1978, ch 188.






Chapter 04 - Divorce And Separate Maintenance

§ 25-4-1 Marriage dissolved only by death or divorce--Status of parties after divorce.

25-4-1. Marriage dissolved only by death or divorce--Status of parties after divorce. Marriage is dissolved only:

(1) By the death of one of the parties; or

(2) By the judgment of a court of competent jurisdiction decreeing a divorce of the parties. The effect of such judgment is to restore the parties to the state of unmarried persons.
Source: SDC 1939, § 14.0701.



§ 25-4-2 Grounds for divorce.

25-4-2. Grounds for divorce. Divorces may be granted for any of the following causes:

(1) Adultery;

(2) Extreme cruelty;

(3) Willful desertion;

(4) Willful neglect;

(5) Habitual intemperance;

(6) Conviction of felony;

(7) Irreconcilable differences.
Source: SDC 1939, § 14.0703 (1) to (6); SL 1985, ch 207, § 3.



§ 25-4-3 Adultery defined.

25-4-3. Adultery defined. Adultery is the voluntary sexual intercourse of a married person with one of the opposite sex to whom he or she is not married.

The effective date of this section is July 1, 1984.

Source: SDC 1939, § 14.0704; repealed SL 1976, ch 158, § 22-8; re-enacted SL 1984, ch 12, § 38; SL 1985, ch 15, § 36.



§ 25-4-4 Extreme cruelty defined.

25-4-4. Extreme cruelty defined. Extreme cruelty is the infliction of grievous bodily injury or grievous mental suffering upon the other, by one party to the marriage.

Source: SDC 1939, § 14.0708.



§ 25-4-5 Willful desertion defined--Special conditions applicable.

25-4-5. Willful desertion defined--Special conditions applicable. Willful desertion is the voluntary separation of one of the married parties from the other with intent to desert.

The special conditions or circumstances set forth in §§ 25-4-8 to 25-4-14, inclusive, shall also apply in establishing desertion under the provisions of this title.

Source: SDC 1939, § 14.0709.



§ 25-4-6 , 25-4-7. Repealed.

25-4-6, 25-4-7. Repealed by SL 1974, ch 173



§ 25-4-8 Refusal of intercourse as desertion--Refusal to live together.

25-4-8. Refusal of intercourse as desertion--Refusal to live together. Persistent refusal to have reasonable matrimonial intercourse as husband and wife when health or physical condition does not make such refusal reasonably necessary, or the refusal of either party to dwell in the same house with the other party when there is no just cause for such refusal, is desertion.

Source: SDC 1939, § 14.0709 (1).



§ 25-4-9 Desertion by departure during absence of spouse induced by fraud.

25-4-9. Desertion by departure during absence of spouse induced by fraud. When one party is induced by the stratagem or fraud of the other party to leave the family dwelling place or to be absent, and during such absence the offending party departs with intent to desert the other, it is desertion by the party committing the stratagem or fraud and not by the other.

Source: SDC 1939, § 14.0709 (2).



§ 25-4-10 Desertion by cruelty or threats causing departure of spouse.

25-4-10. Desertion by cruelty or threats causing departure of spouse. Departure or absence of one party from the family dwelling place caused by cruelty or by threats of bodily harm from which danger would be reasonably apprehended from the other is not desertion by the absent party, but it is desertion by the other party.

Source: SDC 1939, § 14.0709 (3).



§ 25-4-11 Separation by consent not desertion.

25-4-11. Separation by consent not desertion. Separation by consent with or without the understanding that one of the parties will apply for a divorce is not desertion.

Source: SDC 1939, § 14.0709 (4).



§ 25-4-12 Intent to desert formed during proper absence.

25-4-12. Intent to desert formed during proper absence. Absence or separation proper in itself becomes a desertion whenever the intent to desert is fixed during such absence or separation.

Source: SDC 1939, § 14.0709 (5).



§ 25-4-13 Desertion by refusal of reconciliation after separation.

25-4-13. Desertion by refusal of reconciliation after separation. Consent to a separation is a revocable act and if one of the parties afterwards in good faith seeks a reconciliation and restoration, but the other refuses it, such refusal is desertion.

Source: SDC 1939, § 14.0709 (6).



§ 25-4-14 Offer to return curing desertion--Refusal of offer as desertion.

25-4-14. Offer to return curing desertion--Refusal of offer as desertion. If one party deserts the other and, before the expiration of the statutory period required to make the desertion a cause of divorce, returns and offers in good faith to fulfill the marriage contract and solicits condonation, the desertion is cured. If the other party refuses such offer and condonation, the refusal shall be deemed and treated as desertion by such party from the time of the refusal.

Source: SDC 1939, § 14.0709 (7).



§ 25-4-15 Willful neglect defined.

25-4-15. Willful neglect defined. Willful neglect is the neglect of a person to provide the common necessaries of life for his or her spouse, when having the ability to do so; or it is the failure to do so by reason of idleness, profligacy, or dissipation.

Source: SDC 1939, § 14.0710; SL 1984, ch 12, § 45.



§ 25-4-16 Habitual intemperance defined.

25-4-16. Habitual intemperance defined. Habitual intemperance is that degree of intemperance from the use of intoxicating drinks which disqualifies the person a great portion of the time from properly attending to business, or which would reasonably inflict a course of great mental anguish upon the innocent party.

Source: SDC 1939, § 14.0711.



§ 25-4-17 Continuous period of desertion, neglect, or intemperance required.

25-4-17. Continuous period of desertion, neglect, or intemperance required. Willful desertion, willful neglect, or habitual intemperance must continue for one year before either is a ground for divorce.

Source: SDC 1939, § 14.0712.



§ 25-4-17.1 Irreconcilable differences defined.

25-4-17.1. Irreconcilable differences defined. Irreconcilable differences are those grounds which are determined by the court to be substantial reasons for not continuing the marriage and which make it appear that the marriage should be dissolved.

Source: SL 1985, ch 207, § 1.



§ 25-4-17.2 Dissolution of marriage--Legal separation--Continuance--Orders duringcontinuance--Consent of parties.

25-4-17.2. Dissolution of marriage--Legal separation--Continuance--Orders during continuance--Consent of parties. If from the evidence at the hearing, the court finds that there are irreconcilable differences, which have caused the irremediable breakdown of the marriage, it shall order the dissolution of the marriage or a legal separation. If it appears that there is a reasonable possibility of reconciliation, the court shall continue the proceeding for a period not to exceed thirty days. During the period of the continuance, the court may enter any order for the support and maintenance of the parties, the custody, support, maintenance, and education of the minor children of the marriage, attorney fees, and for the preservation of the property of the parties. At any time after the termination of the thirty-day period, either party may move for the dissolution of the marriage or a legal separation, and the court may enter its judgment decreeing the dissolution or separation.

The court may not render a judgment decreeing the legal separation or divorce of the parties on the grounds of irreconcilable differences without the consent of both parties unless one party has not made a general appearance.

Source: SL 1985, ch 207, § 2; SL 1986, ch 213.



§ 25-4-17.3 Use of affidavits to establish jurisdiction and grounds for divorce.

25-4-17.3. Use of affidavits to establish jurisdiction and grounds for divorce. In any action for divorce or separate maintenance in which the parties have consented to the use of irreconcilable differences, the court may grant the divorce based on the affidavits of the parties establishing the requisite jurisdiction and grounds for the divorce or separate maintenance action without requiring their personal appearance.

Source: SL 1987, ch 187, § 1.



§ 25-4-17.4 Validation of divorce granted without personal appearance.

25-4-17.4. Validation of divorce granted without personal appearance. Any divorce or separate maintenance which has been granted without the personal appearance of a party is hereby legalized and validated.

Source: SL 1987, ch 187, § 2.



§ 25-4-18 Chronic mental illness as discretionary ground.

25-4-18. Chronic mental illness as discretionary ground. In case of incurable, chronic mania or dementia of either spouse having existed for five years or more, while under confinement by order of a court of record or of the Board of Mental Illness as provided by law, the court may in its discretion grant a divorce.

Source: SDC 1939, § 14.0703 (7).



§ 25-4-19 Grounds for denial of divorce.

25-4-19. Grounds for denial of divorce. Divorces must be denied upon showing:

(1) Connivance;

(2) Collusion;

(3) Condonation; or

(4) Limitation and lapse of time.
Source: SDC 1939, § 14.0713; SL 1973, ch 161.



§ 25-4-20 Connivance defined.

25-4-20. Connivance defined. Connivance is the corrupt consent of one party to the commission of the acts of the other, constituting the cause of divorce. Corrupt consent is manifested by passive permission, with intent to connive at or actively procure the commission of the acts complained of.

Source: SDC 1939, § 14.0714.



§ 25-4-21 Collusion defined.

25-4-21. Collusion defined. Collusion is an agreement between husband and wife that one of them shall commit or appear to have committed or to be represented in court as having committed acts constituting a cause of divorce, for the purpose of enabling the other to obtain a divorce.

Source: SDC 1939, § 14.0715.



§ 25-4-22 Condonation defined--Required elements.

25-4-22. Condonation defined--Required elements. Condonation is the conditional forgiveness of a matrimonial offense constituting a cause of divorce.

The following requirements are necessary to condonation:

(1) A knowledge on the part of the condoner of the facts constituting the cause of divorce;

(2) Reconciliation and remission of the offense by the injured party;

(3) Restoration of the offending party to all marital rights.
Source: SDC 1939, § 14.0716.



§ 25-4-23 Condonation not implied by endurance of continuing conduct constitutingground for divorce.

25-4-23. Condonation not implied by endurance of continuing conduct constituting ground for divorce. Where the cause of divorce consists of a course of offensive conduct, or arises in cases of cruelty from excessive acts of ill-treatment, which may aggregately constitute the offense, cohabitation, or passive endurance, or conjugal kindness shall not be evidence of condonation of any of the acts constituting such cause, unless accompanied by an express agreement to condone. In such cases, condonation can be made only after the cause of divorce has become complete, as to the acts complained of.

Source: SDC 1939, § 14.0716.



§ 25-4-24 Fraudulent concealment of ground of divorce avoiding condonation.

25-4-24. Fraudulent concealment of ground of divorce avoiding condonation. A fraudulent concealment by the condonee of facts constituting a different cause of divorce from the one condoned, and existing at the time of condonation, avoids such condonation.

Source: SDC 1939, § 14.0716.



§ 25-4-25 Conjugal kindness as condition subsequent to condonation.

25-4-25. Conjugal kindness as condition subsequent to condonation. Condonation implies a condition subsequent that the forgiving party must be treated with conjugal kindness.

Source: SDC 1939, § 14.0716.



§ 25-4-26 Revocation of condonation and revival of ground for divorce.

25-4-26. Revocation of condonation and revival of ground for divorce. Condonation is revoked and the original cause of divorce revived:

(1) When the condonee commits acts constituting a like or other cause of divorce; or

(2) When the condonee is guilty of great conjugal unkindness, not amounting to a cause of divorce, but sufficiently habitual and gross to show that the conditions of condonation had not been accepted in good faith or not fulfilled.
Source: SDC 1939, § 14.0717.



§ 25-4-27 , 25-4-28. Repealed.

25-4-27, 25-4-28. Repealed by SL 1973, ch 161



§ 25-4-29 Lapse of time as ground for denial of divorce--Presumption of acquiescence--Other limitations not applicable.

25-4-29. Lapse of time as ground for denial of divorce--Presumption of acquiescence--Other limitations not applicable. A divorce must be denied when there is an unreasonable lapse of time before the commencement of the action. Unreasonable lapse of time is such a delay in commencing the action as establishes the presumption that there has been connivance, collusion, or condonation of the offense, or full acquiescence in the same, with intent to continue the marriage relation, notwithstanding the commission of the offense set up as a ground of divorce. The presumption arising from lapse of time may be rebutted by showing reasonable grounds for the delay in commencing the action.

There are no limitations of time for commencing actions for divorce, except such as contained in this section.

Source: SDC 1939, § 14.0719.



§ 25-4-30 Residence requirements for divorce or separate maintenance.

25-4-30. Residence requirements for divorce or separate maintenance. The plaintiff in an action for divorce or separate maintenance must, at the time the action is commenced, be a resident of this state, or be stationed in this state while a member of the armed services. Subsequently, the plaintiff need not maintain that residence or military presence to be entitled to the entry of a decree or judgment of divorce or separate maintenance.

Source: SDC 1939, § 14.0720; SL 1961, ch 53; SDCL § 25-4-32; SL 1974, ch 174, § 1; SL 2008, ch 121, § 1.



§ 25-4-30.1 Venue of action--Change by defendant.

25-4-30.1. Venue of action--Change by defendant. An action for divorce or separate maintenance may be commenced in the county of residence of either party, subject to the right of the defendant to have the place of trial changed to the county where the defendant resides.

Source: SDC 1939, § 14.0720; SDCL, § 25-4-30; SL 1974, ch 174, § 2.



§ 25-4-31 , 25-4-32. Repealed.

25-4-31, 25-4-32. Repealed by SL 1974, ch 174, § 3



§ 25-4-33 No presumption as to same domicile of parties--Separate domiciles afterseparation.

25-4-33. No presumption as to same domicile of parties--Separate domiciles after separation. In actions for divorce there is no presumption of law that the domicile of either party is the domicile of the other. After separation each party may have a separate domicile, depending for proof upon actual residence, and not upon legal presumption.

Source: SDC 1939, § 14.0721.



§ 25-4-33.1 Automatic temporary restraining order upon service.

25-4-33.1. Automatic temporary restraining order upon service. Upon the filing of a summons and complaint for divorce or separate maintenance by the plaintiff, and upon personal service of the summons and complaint on the defendant, a temporary restraining order shall be in effect against both parties until the final decree is entered, the complaint dismissed, or until further order of the court:

(1) Restraining both parties from transferring, encumbering, concealing, or in any way dissipating or disposing of any marital assets, without the written consent of the other party or an order of the court, except as may be necessary in the usual course of business or for the necessities of life, and requiring each party to notify the other party of any proposed extraordinary expenditures and to account to the court for all extraordinary expenditures made after the temporary restraining order is in effect;

(2) Restraining both parties from molesting or disturbing the peace of the other party;

(3) Restraining both parties from removing any minor child of the parties from the state without the written consent of the other party or an order of the court; and

(4) Restraining both parties from making any changes to any insurance coverage for the parties or any child of the parties without the written consent of the other party or an order of the court unless the change under the applicable insurance coverage increases the benefits, adds additional property, persons, or perils to be covered, or is required by the insurer.

The provisions of the temporary restraining order shall be printed upon the summons and shall become an order of the court upon fulfillment of the requirements of service. However, nothing in this section precludes either party from applying to the court for any further relief or for the modification or revocation of any order.

Source: SL 1986, ch 212; SL 2011, ch 130, § 1.



§ 25-4-34 Waiting period before trial of divorce and separate maintenance actions--Temporary orders and preliminary proceedings during waiting period.

25-4-34. Waiting period before trial of divorce and separate maintenance actions--Temporary orders and preliminary proceedings during waiting period. An action for divorce or separate maintenance shall not be heard, tried, or determined by the court until at least sixty days have elapsed from the completed service of the plaintiff's summons and complaint therein. During said waiting period the court may issue all orders required to effectuate the purposes expressed in §§ 25-4-38 and 25-4-45 or to protect any of the parties to the action during the pendency thereof.

This section shall not be construed to prohibit the taking of depositions, examination of parties before trial, the granting of orders respecting discovery, or proceedings to perpetuate testimony, prior to the hearing or trial of said action by the court.

Nothing in this section shall operate to nullify any action or proceeding for divorce commenced prior to July 1, 1964, notwithstanding the fact that the final judgment or decree in such action or proceeding is entered therein after said date.

Source: SL 1959, ch 232, §§ 1 to 3; SDC Supp 1960, § 14.0729; SL 1964, ch 35, §§ 1, 2.



§ 25-4-34.1 Validation of prior decrees granted on sixtieth day--Deadline for contestingvalidity.

25-4-34.1. Validation of prior decrees granted on sixtieth day--Deadline for contesting validity. All divorce decrees granted on the sixtieth day after service of the summons and complaint, on or before December 12, 1979, are hereby legalized, cured, and validated as if they were granted on the sixty-first day following service of the summons and complaint.

Any person claiming that a divorce is not valid must have commenced action to adjudicate his or her claim on or before July 1, 1981. In case of his or her failure to do so by July 1, 1981, his or her right of action shall have expired and shall be barred.

Source: SL 1980, ch 187.



§ 25-4-35 Validity of proceedings on service by publication under prior law.

25-4-35. Validity of proceedings on service by publication under prior law. All actions or proceedings had before July 1, 1959, for divorce pursuant to chapter 179 of the Session Laws of 1957, and all actions or proceedings commenced pursuant thereto prior to said date, and completed thereafter by entry of judgment or decree therein, are hereby legalized, cured, and validated, notwithstanding that service of the summons therein was by publication or in any other manner provided by statute.

Source: SL 1959, ch 232, § 4; SDC Supp 1960, § 65.0341.



§ 25-4-36 , 25-4-37. Repealed.

25-4-36, 25-4-37. Repealed by SL 1974, ch 173; SL 1974, ch 174, § 2



§ 25-4-38 Alimony pending action.

25-4-38. Alimony pending action. While an action for divorce is pending, the court may in its discretion require one spouse to pay as alimony any money necessary to support the other spouse or the children of the parties, or to prosecute or defend the action.

Source: SDC 1939, § 14.0725; SL 1979, ch 165, § 1.



§ 25-4-39 Separate maintenance granted on denial of divorce.

25-4-39. Separate maintenance granted on denial of divorce. Though judgment of divorce is denied, the court may in an action for divorce provide for maintenance of a spouse and the children of the parties, or any of them, by the other spouse.

Source: SDC 1939, § 14.0727; SL 1979, ch 165, § 2.



§ 25-4-40 Action for separate maintenance without divorce--Alimony and support.

25-4-40. Action for separate maintenance without divorce--Alimony and support. An action for separate maintenance may be maintained without request for divorce, upon any grounds which would be grounds for divorce, and in such cases the court shall have power to award temporary alimony, suit money, and permanent support for a spouse and the children of the parties, or any of them, by the other spouse.

Source: SDC 1939, § 14.0727; SL 1979, ch 165, § 3.



§ 25-4-41 Allowance for support when divorce granted.

25-4-41. Allowance for support when divorce granted. Where a divorce is granted, the court may compel one party to make such suitable allowance to the other party for support during the life of that other party or for a shorter period, as the court may deem just, having regard to the circumstances of the parties represented; and the court may from time to time modify its orders in these respects.

Source: SDC 1939, § 14.0726; SL 1977, ch 203, § 1.



§ 25-4-42 Security for payments required of spouse--Receivership--Allowance withheldwhen recipient's estate sufficient.

25-4-42. Security for payments required of spouse--Receivership--Allowance withheld when recipient's estate sufficient. The court may require a spouse to give reasonable security for providing maintenance, or making any payments required under the provisions of this chapter, and may enforce the same by the appointment of a receiver, or by any other remedy applicable to the case. But when a spouse has a separate estate sufficient to give that spouse proper support, the court in its discretion may withhold any allowance to that spouse out of the separate property of the other spouse.

Source: SDC 1939, § 14.0728; SL 1979, ch 165, § 4.



§ 25-4-43 Support payments through clerk of courts--Payment to social services whenassignment made to state--Back support--Accounting.

25-4-43. Support payments through clerk of courts--Payment to social services when assignment made to state--Back support--Accounting. When a divorce is granted or a decree for separate maintenance entered or thereafter, and when the court has provided for the maintenance of the children of the marriage, all payments so required by the order of the court may by order of the court be paid to the clerk of courts in the amount and at the time specified in said order, and the clerk shall forthwith disburse the money so received to the party entitled thereto. Upon receipt of written notice of assignment of support obligations to the State of South Dakota the clerk of courts shall pay the support to the Department of Social Services rather than to a family as long as such assignment remains in existence. When the department has no authorization to receive the current support, the department shall notify the clerk to stop sending current support payments to the state. However, back support due and owing prior to termination of public assistance shall be paid to the state. Thereupon adequate accounting records showing receipts and disbursements shall be maintained by the clerk of courts, and the clerk of courts shall maintain a fact sheet in the original case file showing chronologically the date of receipts, dates of disbursements, and names of recipients.

Source: SDC 1939, § 14.0726 as added by SL 1963, ch 64; SL 1977, ch 204.



§ 25-4-44 Division of property between parties.

25-4-44. Division of property between parties. When a divorce is granted, the courts may make an equitable division of the property belonging to either or both, whether the title to such property is in the name of the husband or the wife. In making such division of the property, the court shall have regard for equity and the circumstances of the parties.

Source: SDC 1939, § 14.0726; SL 1988, ch 203.



§ 25-4-45 Child custody provisions--Modification--Preference of child.

25-4-45. Child custody provisions--Modification--Preference of child. In an action for divorce, the court may, before or after judgment, give such direction for the custody, care, and education of the children of the marriage as may seem necessary or proper, and may at any time vacate or modify the same. In awarding the custody of a child, the court shall be guided by consideration of what appears to be for the best interests of the child in respect to the child's temporal and mental and moral welfare. If the child is of a sufficient age to form an intelligent preference, the court may consider that preference in determining the question. As between parents adversely claiming the custody, neither parent may be given preference over the other in determining custody.

Source: SDC 1939, § 14.0724; SL 1994, ch 192.



§ 25-4-45.1 Fault not considered in awarding property or child custody--Exceptions.

25-4-45.1. Fault not considered in awarding property or child custody--Exceptions. Fault shall not be taken into account with regard to the awarding of property or the awarding of child custody, except as it may be relevant to the acquisition of property during the marriage or to the fitness of either parent in awarding the custody of children.

Source: SL 1976, ch 165.



§ 25-4-45.2 Intervention by attorney general or state's attorney when support assigned tostate.

25-4-45.2. Intervention by attorney general or state's attorney when support assigned to state. In all cases where child support has been assigned to the state, the attorney general or the state's attorney shall have the right to intervene pursuant to § 15-6-24(a) in ongoing divorce actions to obtain child support, or to petition the court to modify existing court orders for child support.

Source: SDCL, § 25-4-45 as added by SL 1977, ch 203, § 2.



§ 25-4-45.3 Adoption of fee schedule for home studies or investigations ordered by court incustody proceedings.

25-4-45.3. Adoption of fee schedule for home studies or investigations ordered by court in custody proceedings. The secretary of social services may, pursuant to chapter 1-26, adopt a schedule of fees for home studies or investigations ordered by the court in custody proceedings. The fees may not exceed actual costs and shall be based on the ability of the parties involved to pay for the home studies or investigations. The fees so adopted shall apply only to custody issues relating to or resulting from divorce or separate maintenance proceedings and shall not impose any fee or charges against the Unified Judicial System.

Source: SL 1987, ch 188.



§ 25-4-45.4 Counsel appointed for child in certain divorce or custody proceedings--Duty ofcounsel--Assistance--Costs.

25-4-45.4. Counsel appointed for child in certain divorce or custody proceedings--Duty of counsel--Assistance--Costs. Notwithstanding the provisions of § 26-7A-31, if the court determines mediation as provided in § 25-4-56 is not feasible the court may appoint counsel for any child involved in any divorce or custody proceeding, in which the child is alleged to be neglected or abused, or if a parent, guardian, or custodian request counsel be appointed in such proceeding and if the court determines that it is in the best interest of the child to have counsel appointed for the child. The counsel shall be charged with representation of the child's best interests and may not be counsel for any other party involved. The court may designate other persons who may or may not be attorneys to assist in the performance of the counsel's duties. The court shall allocate the cost of the appointed counsel between the parents, guardian, or custodian of the child.

Source: SL 1990, ch 199; SDCL, § 26-10-17.1.



§ 25-4-45.5 Consideration of domestic abuse and assault conviction in custody award.

25-4-45.5. Consideration of domestic abuse and assault conviction in custody award. In awarding custody involving a minor, the court shall consider:

(1) A conviction of domestic abuse as defined in subdivision 25-10-1(1); or

(2) A conviction of assault against a person as defined in subdivision 25-10-1(2), except against any person related by consanguinity, but not living in the same household; or

(3) A history of domestic abuse.
The conviction or history of domestic abuse creates a rebuttable presumption that awarding custody to the abusive parent is not in the best interest of the minor. A history of domestic abuse may only be proven by greater convincing force of the evidence.

Source: SL 1997, ch 156, § 1; SL 2008, ch 122, § 1.



§ 25-4-45.6 Consideration of conviction for death of other parent in custody award.

25-4-45.6. Consideration of conviction for death of other parent in custody award. In awarding custody or granting rights of visitation involving a minor, the court shall consider a conviction, excluding vehicular homicide, of a parent for the death of the other parent. A conviction for the death of the other parent creates a rebuttable presumption that awarding custody or granting visitation to the convicted parent is not in the best interests of the minor.

Source: SL 1997, ch 156, § 2.



§ 25-4-45.7 Protective orders and arrest reports considered in determining existence ofhistory of domestic abuse.

25-4-45.7. Protective orders and arrest reports considered in determining existence of history of domestic abuse. For purposes of this chapter, in determining whether a history of domestic abuse exists, the court's consideration may include the issuance of a protection order against a parent or any arrest report of a parent following the response of law enforcement to a report of domestic abuse as defined in subdivision 25-10-1(1).

Source: SL 2008, ch 122, § 2.



§ 25-4-45.8 Consideration of reporting abuse falsely or without good cause in custodyaward.

25-4-45.8. Consideration of reporting abuse falsely or without good cause in custody award. In determining what is in the best interest of any particular child, the court shall consider whether the person whose conduct is under review has ever attempted to influence a child custody hearing by, falsely or without good cause, reporting pursuant to chapter 26-8A that some other person has committed sexual abuse, physical abuse, or abuse and neglect against the child or a sibling of the child. Nothing in this section effects the confidentiality of records and files relating to reports of child abuse or neglect maintained by the Department of Social Services pursuant to chapter 26-8A.

Source: SL 2010, ch 137, § 1.



§ 25-4-46 Alimony, support, property, and child custody provisions subject to review onappeal.

25-4-46. Alimony, support, property, and child custody provisions subject to review on appeal. The disposition of the homestead by the court, and all orders and decrees touching the alimony and maintenance of a spouse, and for the custody, education, and support of the children as above provided are subject to revision on appeal in all particulars, including those which are stated to be in the discretion of the court.

Source: SDC 1939, § 14.0728; SL 1979, ch 165, § 5.



§ 25-4-47 Restoration of former name to wife--Validation of prior decrees.

25-4-47. Restoration of former name to wife--Validation of prior decrees. Whenever a decree of divorce is granted, the trial court may, in its discretion or upon the application of either party by the terms of the decree, restore to the woman her maiden name or the name she legally bore prior to her marriage to the husband in the divorce suit. All decrees of divorce previously entered restoring to the divorced woman her former name under this section are declared legal and valid and effective from their date of entry.

Source: SDC 1939, § 14.0702; SL 1983, ch 205.



§ 25-4-48 Legitimacy of children after divorce for adultery of wife.

25-4-48. Legitimacy of children after divorce for adultery of wife. When a divorce is granted for the adultery of the wife, the legitimacy of children begotten of her before the commission of the adultery is not affected; but the legitimacy of other children of the wife may be determined by the court upon the evidence in the case. In every such case all children begotten before the commencement of the action are to be presumed legitimate until the contrary is shown.

Source: SDC 1939, § 14.0706.



§ 25-4-49 Legitimacy of children after divorce for adultery of husband.

25-4-49. Legitimacy of children after divorce for adultery of husband. When a divorce is granted for the adultery of the husband, the legitimacy of children of the marriage, begotten of the wife before the commencement of the action, is not affected.

Source: SDC 1939, § 14.0705.



§ 25-4-50 Repealed.

25-4-50. Repealed by SL 1973, ch 162



§ 25-4-51 Report of divorces to department of health.

25-4-51. Report of divorces to department of health. The clerk of court in every county shall report information of each dissolution of marriage or divorce filed in the office of the clerk of court, on forms prescribed and furnished by the Department of Health and approved by the state court administrator of the Unified Judicial System. The forms shall be mailed or delivered to the South Dakota Department of Health within forty days after the entry of the final order or decree of the circuit court.

Source: SL 1978, ch 188.



§ 25-4-52 Visitation rights for grandparents--Enforcement by circuit court.

25-4-52. Visitation rights for grandparents--Enforcement by circuit court. The circuit court may grant grandparents reasonable rights of visitation with their grandchild, with or without petition by the grandparents, if the visitation is in the best interests of the grandchild and:

(1) If the visitation will not significantly interfere with the parent- child relationship; or

(2) If the parent or custodian of the grandchild has denied or prevented the grandparent reasonable opportunity to visit the grandchild.

The circuit court shall issue any orders necessary to enforce or to protect visitation rights granted pursuant to this section.

As used in this section, the term grandparents includes great-grandparents.

Source: SL 1982, ch 191, § 1; SL 2001, ch 130, § 1; SL 2003, ch 144, § 1; SL 2004, ch 172, § 1.



§ 25-4-53 Repealed.

25-4-53. Repealed by SL 1990, ch 184



§ 25-4-54 Visitation rights of grandparents--Child placed for adoption.

25-4-54. Visitation rights of grandparents--Child placed for adoption. The provisions of §§ 25-4-52 to 25-4-54, inclusive, do not apply if the child has been placed for adoption with a person other than the child's stepparent or grandparent. Any grandparent visitation rights granted pursuant to §§ 25-4-52 to 25-4-54, inclusive, prior to placement for adoption of the child with persons other than the child's stepparent or grandparent shall terminate upon the placement of the child for adoption.

Source: SL 1982, ch 191, § 3.



§ 25-4-55 Exclusion of child from custody proceedings.

25-4-55. Exclusion of child from custody proceedings. In proceedings under this chapter involving contested custody of a child, upon request of counsel for either party, the court may, for good cause and at its discretion, exclude the child from the proceedings.

Source: SL 1983, ch 203.



§ 25-4-56 Custody and visitation disputes--Mediation order--Exceptions--Investigation--Allocation of costs.

25-4-56. Custody and visitation disputes--Mediation order--Exceptions--Investigation--Allocation of costs. In any custody or visitation dispute between parents, the court shall order mediation to assist the parties in formulating or modifying a plan, or in implementing a plan, for custody or visitation and shall allocate the cost of the mediation between the parties. However, mediation shall not be ordered if:

(1) One of the parents has been convicted of domestic abuse as defined in subdivision 25-10-1(1); or

(2) One of the parents has been convicted of assault against a person as defined in subdivision 25-10-1(2), except against any person related by consanguinity, but not living in the same household; or

(3) One of the parents has a history of domestic abuse; or

(4) Mediation is not readily available or the court determines that mediation is not appropriate based on the facts and circumstances of the case.
The court may also direct that an investigation be conducted to assist the court in making a custody or visitation determination and shall allocate the costs of such investigation between the parties. A history of domestic abuse may only be proven by greater convincing force of the evidence.

Source: SL 1989, ch 218; SDCL Supp, § 26-5A-31; SL 1994, ch 193; SL 2008, ch 123, § 1.



§ 25-4-57 Court appointment of mediator.

25-4-57. Court appointment of mediator. For any mediation ordered pursuant to § 25-4-56 the court shall appoint a mediator from a list of qualified mediators approved by the court.

Source: SL 1996, ch 163, § 1.



§ 25-4-58 Adoption of court rules establishing minimum qualifications of mediator.

25-4-58. Adoption of court rules establishing minimum qualifications of mediator. The Supreme Court shall adopt rules establishing the minimum qualifications of a mediator. To be included on a list of qualified mediators approved by the court, a person must possess the minimum qualifications.

Source: SL 1996, ch 163, § 2.



§ 25-4-58.1 Minimum Qualifications for Family Court Mediators.

25-4-58.1. Minimum qualifications for family court mediators. To be eligible as a court appointed family court mediator under § 25-4-56, a mediator must have the following minimum qualifications:

(1) A mediator must file an approved application on the prescribed form with the presiding judge for the circuit or circuits in which the mediator will conduct mediations. See prescribed form attached as Exhibit A.

(2) A mediator must have both a minimum of forty (40) hours mediation training, plus experience in actual mediation sessions by consulting with a mediator approved under this rule for at least three mediation sessions. In place of forty (40) hours' training and consultation, a person may, with court approval, qualify as a mediator if that person has had five years' experience in mediating custody and visitation issues with a minimum of twenty (20) mediations during that period. A mediator must have competence in the following areas:

(a) General knowledge of the South Dakota court system and its procedures in contested family matters;

(b) General knowledge of South Dakota family law, especially as applied to custody and visitation issues;

(c) Knowledge of child development and specifically the impact of divorce or separation on family members;

(d) Knowledge of resources available in the state to which the parties and the children can be referred for assistance;

(e) Knowledge of interviewing and mediation techniques applicable to the family setting.

(3) A mediator must be committed to and participate in continuing education courses.
EXHIBIT A

MEDIATOR APPLICATION FORM
UNIFIED JUDICIAL SYSTEM OF SOUTH DAKOTA
____________________________ CIRCUIT COURT

Name: ___________________________________________________________
Address: _________________________________________________________
______________________________________________________________________
Day time Phone: ________________________________________________________
Instructions: Please complete the following questionnaire as specified under each section. If additional space is needed, attach a sheet for each area making sure to indicate the section of the questionnaire to which you are responding. This form must be filed with the Presiding Judge for each circuit in which you intend to participate in court appointed mediation.
1) Provide your professional background including degree(s), certificate(s), practice specialization(s), years of experience and special training:
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
2) Provide a full and complete disclosure of all professional employment experiences whether in the field of mediation or in any other field:
________________________________________________________________________
________________________________________________________________________

Source: Supreme Court Rule 96-7; Supreme Court Rule 97-41; SL 2012, ch 262 (Supreme Court Rule 12-08), eff. July 1, 2012.



§ 25-4-58.2 Conduct of Family Court Mediators.

25-4-58.2. Conduct of Family Court Mediators. Mediators are expected to conduct themselves by the highest ethical standards. Mediators should conduct themselves and mediations according to the following general principles:

(1) A mediator should recognize that mediation is based on participation and self-determination by the parties. A mediator shall conduct the mediation process fairly, diligently, impartially and in a manner consistent with assisting the parties in reaching a voluntary, uncoerced agreement on the issues outstanding between them.

(2) A mediator shall fully disclose to all parties involved in the mediation any actual or potential conflicts of interest. A mediator shall not accept or shall withdraw from any mediation in which the mediator has reason to believe he or she cannot conduct the mediation in an impartial manner. After full disclosure of an actual or potential conflict of interest to the parties, the mediator shall withdraw from the mediation if requested by any party to do so.

(3) A mediator should maintain confidentiality at all times except as provided by law or court order. A mediator may otherwise disclose information regarding the mediation only with the expressed consent of the parties.

(4) A mediator shall fully disclose to the parties and explain the basis of compensation, fees, and other charges to the parties. This disclosure should occur at the first meeting of the mediator and the parties.
Source: Supreme Court Rule 96-7; Supreme Court Rule 97-42.



§ 25-4-59 Privacy of mediation proceedings.

25-4-59. Privacy of mediation proceedings. The mediator shall conduct the mediation proceedings in private. The mediator may exclude counsel from participation in the mediation proceedings.

Source: SL 1996, ch 163, § 3.



§ 25-4-60 Confidentiality of mediation communications and mediator's work product.

25-4-60. Confidentiality of mediation communications and mediator's work product. Any communication, oral or written, in a mediation proceeding pursuant to § 25-4-56 is confidential and inadmissible as evidence in any proceeding. A mediator appointed pursuant to § 25-4-56 may not be a witness, and the notes and work product of the mediator are not subject to discovery or subpoena in the proceeding in which the contested child custody or visitation is at issue.

Source: SL 1996, ch 163, § 4.



§ 25-4-61 Written mediated agreement--Signing--Court approval.

25-4-61. Written mediated agreement--Signing--Court approval. The mediator shall reduce to writing any agreement of the parties. The mediator shall inform the parties of their right to review the agreement with counsel before they sign the agreement. After the agreement is signed by the parties, the mediator shall present the agreement to the court. The agreement is not binding upon the parties until approved by order of the court.

Source: SL 1996, ch 163, § 5.



§ 25-4-62 Recommendation by mediator to court upon parties' failure to agree.

25-4-62. Recommendation by mediator to court upon parties' failure to agree. The mediator may report to the court at any time that the parties are unable to reach an agreement. The mediator may recommend to the court that the full hearing on the custody or visitation issue be held within thirty days. The mediator may not make a substantive recommendation to the court concerning the contested issue of custody or visitation.

Source: SL 1996, ch 163, § 6.



§ 25-4-63 Custody and visitation disputes--Appointment of parenting coordinator.

25-4-63. Custody and visitation disputes--Appointment of parenting coordinator. In any custody or visitation dispute between parents, the court may appoint a parenting coordinator to assist the parents in resolving contested issues. The Supreme Court may promulgate rules pursuant to § 16-3-1 to prescribe the authority, duties, appointment, and compensation of parenting coordinators.

Source: SL 2008, ch 124, § 1.



§ 25-4-64 Parenting coordinator appointment at party request or on court's own motion.

25-4-64. Parenting coordinator appointment at party request or on court's own motion. At the request of either party, or on the court's own motion, a parenting coordinator may be appointed in any custody or visitation proceeding. The parties may agree to use a parenting coordinator, subject to approval by the court, or the court may designate a parenting coordinator for the parties.

Source: SL 2013, ch 268, § 1 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-65 Qualifications of parenting coordinator.

25-4-65. Qualifications of parenting coordinator. A parenting coordinator must satisfy the following minimum qualifications:

(1) A parenting coordinator must file an approved application on the prescribed form with the presiding judge for the circuit in which the parenting coordinator will provide parenting coordinator services;

(2) A parenting coordinator shall have a minimum of four hours of domestic violence training;

(3) A parenting coordinator must have a minimum of forty (40) hours parenting coordination training. In place of forty (40) hours training, a person may, with court approval, qualify as a parenting coordinator if that person has had five years' experience in parenting coordination with a minimum of twenty (20) cases during that period. A parenting coordinator must have competence in the following areas:

(a) General knowledge of the South Dakota court system and its procedures in contested family matters;

(b) General knowledge of South Dakota family law, especially as applied to custody and visitation issues;

(c) Knowledge of child development and specifically the impact of divorce or separation on family members;

(d) Knowledge of resources available in the state to which the parties and the children can be referred for assistance;

(e) Knowledge of interviewing and problem-solving techniques applicable to the family setting.

(4) A parenting coordinator must be committed to and participate in continuing education courses.

(5) A parenting coordinator must either be an attorney who is licensed to practice law in South Dakota; a psychologist who is licensed to practice in South Dakota; a psychiatrist who is licensed to practice in South Dakota; a social worker, family therapist or substance abuse counselor licensed to practice in South Dakota; or any other South Dakota licensed or certified professional with education, experience and specialized expertise relevant to the duties of a parenting coordinator.
Source: SL 2013, ch 268, § 2 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-66 Appointment upon consent of parties.

25-4-66. Appointment upon consent of parties. Persons not meeting the requirements of § 25-4-65 may be appointed as a parenting coordinator by the court upon consent of the parties.

Source: SL 2013, ch 268, § 3 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-67 Parenting coordinator application form.

25-4-67. Parenting coordinator application form. The prescribed form for a person seeking approval as a parenting coordinator is as follows:

PARENTING COORDINATOR APPLICATION FORM

UNIFIED JUDICIAL SYSTEM OF SOUTH DAKOTA

Instructions: To be considered for approval as a parenting coordinator an applicant must complete this application form fully and accurately. This information must be filed with the Presiding Judge for the circuit in which the parenting coordinator will provide parenting coordinator services. You will be notified if any additional information is required and if your application is approved.
Name:
________________________________________________________
Address:
________________________________________________________
Daytime Phone: __________________________________________
Fax Number: _____________________________________________
Email: __________________________________________________
(1) Provide your professional background including degree(s), certificate(s), practice specialization(s), years of experience, special training, and any licensures held and dates obtained:
(2) Provide a full and complete description of your experience in the following areas:

(a) knowledge of the South Dakota court system and its procedures in contested family matters;

(b) knowledge of South Dakota family law, especially as applied to custody and visitation issues;

(c) knowledge of child development and specifically the impact of divorce or separation on family members;

(d) knowledge of resources available in the state to which the parties and the children can be referred for assistance;

(e) knowledge of interviewing and problem-solving techniques applicable to the family setting.
(3) Provide a full and complete disclosure of all professional employment experiences whether related to the role of a parenting coordinator or in any other field:
(4) Provide complete information regarding any training, seminars, workshops, etc., you deem pertinent to family law, custody and visitation disputes, interviewing and dispute resolution techniques, child-rearing, child development, domestic violence or abuse or any other areas relevant to the services of a parenting coordinator that you have received:
(5) Provide the number of proceedings in which you have been involved as a family court mediator or parenting coordinator giving approximate dates if available:
(6) Describe your approach to resolving high-conflict situations and the methods of dispute resolution you have used:
(7) Please describe how fees and costs will be calculated for your services as a parenting coordinator:
(8) Please describe the requirements for payment of fees:
(9) Please indicate if you are willing to accept pro bono cases or cases at a reduced rate. If so, please explain:
I am aware of and agree to abide by the rules for parenting coordinators as promulgated by the Supreme Court of South Dakota.
I understand that being approved and placed on the roster does not guarantee or ensure my appointment to any specific case or cases.

__________ ________________________________________________________
Signature Date
NOTE: This form must be updated as changes to the information occur or at least annually.
Approved:
__________ ________________________________________________________
Presiding Judge Date



§ 25-4-68 Term of parenting coordinator--Resignation--Discharge.

25-4-68. Term of parenting coordinator--Resignation--Discharge. The term of the parenting coordinator will be designated in the order of appointment. The parenting coordinator may resign upon notice to the parties and the court. Absent an order of the court, one or both parties cannot discharge a parenting coordinator. The court may terminate the service of the parenting coordinator at any time.

Source: SL 2013, ch 268, § 5 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-69 Parenting coordinator fees and costs.

25-4-69. Parenting coordinator fees and costs. A parenting coordinator shall disclose how fees and costs will be calculated for any services rendered and such fees and costs are subject to the approval of the court. The fees and costs for any parenting coordinator shall be at the sole expense of the parties. The court will determine the allocation of any fees between the parties in the order of appointment and may through subsequent court order change the allocation of fees and reallocate fees already paid based on the circumstances of any particular case.

Source: SL 2013, ch 268, § 6 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-70 Duties of parenting coordinator.

25-4-70. Duties of parenting coordinator. The court order appointing the parenting coordinator shall specify the scope of the appointment and authority of the parenting coordinator. Additionally, a parenting coordinator may be ordered to do one or more of the following:

(1) Inform the parties of the role of the parenting coordinator;

(2) Monitor implementation of a voluntary or court-ordered parenting plan, the schedule, or parenting time issues provided such resolution does not involve a substantive change to the court's order;

(3) Recommend strategies for implementing the parenting plan or resolving other parenting issues that may be impacting the parenting plan;

(4) Assist the parties in developing communication and cooperation for the purpose of effective co-parenting of the children;

(5) Assist with implementation of court orders and make recommendations to the court regarding implementation, clarification, modification, and enforcement of any temporary or permanent parenting time orders;

(6) Exclude counsel for the parties from participating in any parenting coordinator sessions;

(7) Implement domestic violence safeguards as the court deems necessary. For example, ordering no direct communications or no joint meetings, ensuring compliance with all provisions of any protection order or order in a criminal proceeding;

(8) Document the services provided and record agreements reached;

(9) Recommend appropriate community resources to one or both parents;

(10) Educate the parties to effectively parent in a manner that minimizes conflict, develops appropriate parenting skills, identifies sources of conflict, and works to lessen the effect of conflict on the children;

(11) Make recommendations on the day-to-day issues experienced by the parties;

(12) Act to empower the parties in resuming parental controls and decision-making, and minimize the degree of conflict between the parties for the best interests of the children;

(13) Facilitate the ability of both parents to maintain ongoing relationships with the children;

(14) Only with the prior consent of the court as specified in the order of appointment, make limited decisions subject to review by the court upon motion of the parties as specified in the order of appointment. By way of example only, these issues include disagreements around exchanges, time-sensitive issues, holiday scheduling, discipline, health issues, school and extracurricular activities, and managing problematic behaviors by the parents or children; and

(15) Interview law enforcement, social workers, health care providers, daycare providers, teachers and family members as necessary to fulfill the terms of the court order. The parties shall be required to sign releases authorizing the parenting coordinator to speak to specific third parties about specific events.

A parenting coordinator shall not have the authority to make any decision affecting child support, a change of custody, or a substantial change in parenting time.

The order appointing the parenting coordinator shall provide direction to the parenting coordinator regarding information or records, if any, which the parenting coordinator is to file with the court. The parenting coordinator shall not engage in ex-parte communication with the court and all documents sent to or filed with the court shall also be sent to the parties in the case.

Source: SL 2013, ch 268, § 7 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-71 Attorney and parenting coordinator fees related to motion.

25-4-71. Attorney and parenting coordinator fees related to motion. The court may award attorney fees and allocate the fees of the parenting coordinator related to any motion of the parties.

Source: SL 2013, ch 268, § 8 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-72 Authority of court.

25-4-72. Authority of court. The appointment of a parenting coordinator does not divest the court of its exclusive jurisdiction to determine fundamental issues of custody, visitation and support, and the authority to exercise management and control of the case.

Source: SL 2013, ch 268, § 9 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-73 Standards of conduct for parenting coordinators.

25-4-73. Standards of conduct for parenting coordinators. Parenting coordinators are expected to conduct themselves by the highest ethical standards. Parenting coordinators should conduct themselves according to the following general principles:

(1) A parenting coordinator should recognize that success is based on participation and self-determination by the parties. A parenting coordinator shall conduct any session fairly, diligently, impartially and in a manner consistent with assisting the parties under the direction of the court's order and in the best interests of the children.

(2) A parenting coordinator shall fully disclose to all parties involved any actual or potential conflict of interest. A parenting coordinator shall not accept or shall withdraw from any matter in which the parenting coordinator has reason to believe he or she cannot proceed in an impartial manner. After full disclosure of an actual or potential conflict of interest to the parties, the parenting coordinator shall withdraw from the case if requested by any party to do so within ten days of the disclosure.

(3) A parenting coordinator shall maintain impartiality in the process of parenting coordination. Impartiality means freedom from favoritism or bias in word, action or appearance, and includes a commitment to assist all parties, as opposed to any one individual. A parenting coordinator shall withdraw if the parenting coordinator determines he or she cannot act in an impartial or objective manner.

(4) A parenting coordinator shall not provide any other professional services to either party or the minor children while serving as a parenting coordinator. A parenting coordinator shall also ensure that any prior history of involvement with the parties does not conflict with the role of parenting coordinator, and shall not assume a role subsequent to acting as parenting coordinator which conflicts with the prior role of parenting coordinator.

(5) Incidents of suspected child or adult abuse or neglect that meet the mandatory reporting standards under South Dakota law shall be reported by the Parenting Coordinator to the appropriate authorities.

(6) A parenting coordinator should make a conscious effort to recognize violence or abuse by or against the parties or children. A parenting coordinator shall consider the safety of all involved when structuring the parenting coordination process and may recommend that parenting coordination is not appropriate for the parties.
Source: SL 2013, ch 268, § 10 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-74 Communications with parenting coordinator not confidential.

25-4-74. Communications with parenting coordinator not confidential. Parenting coordination is not a confidential process. There is also no evidentiary privilege for communications made as part of the parenting coordination process. The parenting coordinator may be called to testify if ordered by the court in the case.

Source: SL 2013, ch 268, § 11 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-75 Motion to reopen case to divide assets omitted from property division.

25-4-75. Motion to reopen case to divide assets omitted from property division. Any court that has entered an original decree of marital annulment, dissolution, or legal separation and determined a division of the property shall reopen the case upon the motion of either party to the original decree if the moving party alleges all of the following regarding any assets belonging to either or both of the parties:

(1) The assets existed at the time of the entry of the decree;

(2) The assets were not encompassed by the original decree; and

(3) The assets are currently more than de minimus assets.
Source: SL 2013, ch 118, § 1.



§ 25-4-76 Equitable division of inadvertently omitted assets.

25-4-76. Equitable division of inadvertently omitted assets. If the court finds the assets were inadvertently omitted from the division of property, the court shall make an equitable division of the omitted assets. The court shall make an equitable division of the omitted assets, whether the titles to the assets are in the name of the husband or the wife. The court shall consider equity, the circumstances of the parties at the time of the original decree, and the circumstances of the parties when a motion for omitted assets is filed.

Source: SL 2013, ch 118, § 2.



§ 25-4-77 Remedies for intentional concealment of omitted assets.

25-4-77. Remedies for intentional concealment of omitted assets. If the court finds the omitted assets were intentionally concealed by the nonmoving party or the nonmoving party's agent, the court may order an equitable division of the omitted assets' appreciated value, a forfeiture of the omitted assets to the moving party, or any other appropriate distribution. In addition, the court may award either compensatory damages or punitive damages, or both, to the moving party.

Source: SL 2013, ch 118, § 3.



§ 25-4-78 Attorneys fees for motion for omitted assets.

25-4-78. Attorneys fees for motion for omitted assets. The court may award attorney fees for a motion for inadvertently omitted assets filed pursuant to §§ 25-4-75 to 25-4-83, inclusive. The court shall award attorney fees to the moving party if the court finds the omitted assets were intentionally concealed by the nonmoving party or the nonmoving party's agent.

Source: SL 2013, ch 118, § 4.



§ 25-4-79 Jurisdiction over motions for omitted assets when court of this state enteredoriginal decree.

25-4-79. Jurisdiction over motions for omitted assets when court of this state entered original decree. Any court of this state that has entered an original decree of marital annulment, dissolution, or legal separation and determined the division of property has exclusive, continuing jurisdiction over the subsequent motions for omitted assets unless the court that entered the original decree determines a court of another state is a more convenient forum.

Source: SL 2013, ch 118, § 5.



§ 25-4-80 Jurisdiction over motions for omitted assets when court of another state enteredoriginal decree.

25-4-80. Jurisdiction over motions for omitted assets when court of another state entered original decree. A court of this state may adjudicate a motion for omitted assets when a court of another state entered the original decree of marital annulment, dissolution, or legal separation and determined the division of property only if the court of the other state that entered the original decree determines it does not have exclusive, continuing jurisdiction or determines a court of this state is a more convenient forum. However, if the omitted asset is real property that lies in this state, a court of this state may adjudicate a motion for omitted assets regardless of whether a court of another state entered the original decree.

Source: SL 2013, ch 118, § 6.



§ 25-4-81 Time for filing motion for inadvertently omitted assets.

25-4-81. Time for filing motion for inadvertently omitted assets. A motion for omitted assets alleging inadvertent omission of assets must be filed within two years after the date of discovery of the omission, but no later than three years after the entry of the original decree.

Source: SL 2013, ch 118, § 7.



§ 25-4-82 Time for filing motion for intentional concealment of assets.

25-4-82. Time for filing motion for intentional concealment of assets. A motion for omitted assets alleging intentional concealment of assets must be filed within two years after the date of discovery of the omission, but no later than ten years after the entry of the original decree.

Source: SL 2013, ch 118, § 8.



§ 25-4-83 Nonexclusive remedies.

25-4-83. Nonexclusive remedies. The provisions of §§ 25-4-75 to 25-4-82, inclusive, are not intended to be exclusive remedies and do not preclude the use of any other criminal or civil remedy.

Source: SL 2013, ch 118, § 9.






Chapter 04A - Custody And Visitation Rights

§ 25-4A-1 Custody or visitation rights enforceable by contempt proceedings.

25-4A-1. Custody or visitation rights enforceable by contempt proceedings. After notice and hearing, any decree or order of the court relating to custody of or visitation with a child may be enforced by contempt.

Source: SL 1994, ch 195, § 1.



§ 25-4A-2 Written request for order to show cause for violation of visitation or custody decree--Hearing date.

25-4A-2. Written request for order to show cause for violation of visitation or custody decree--Hearing date. Any party granted visitation or custody rights to a child by a court decree may request the court to enter an order to show cause why the other party should not be held in contempt of court for violation of the decree relating to visitation or custody of the child. Upon receipt of a written request for an order to show cause, the court may issue such an order and forthwith schedule a hearing date not less than thirty days in the future. No particular formality may be required of the moving party in making a written request for an order to show cause.

Source: SL 1994, ch 195, § 2.



§ 25-4A-3 Affirmative inquiry into contempt--Contemnor's rights.

25-4A-3. Affirmative inquiry into contempt--Contemnor's rights. At the hearing, the court shall affirmatively inquire into the matters of visitation and custody and enter any orders the court deems appropriate. The alleged contemnor has the right to remain silent and the right to counsel.

Source: SL 1994, ch 195, § 3.



§ 25-4A-4 Affirmative defense by contemnor.

25-4A-4. Affirmative defense by contemnor. An alleged contemnor may plead and prove that the movant voluntarily relinquished the actual care, control, and possession of the child for time encompassed by the court-ordered periods of possession. Such a relinquishment is an affirmative defense in whole or part to the order to show cause.

Source: SL 1994, ch 195, § 4.



§ 25-4A-5 Violation of custody or visitation decree--Sanctions.

25-4A-5. Violation of custody or visitation decree--Sanctions. If the court finds that any party has willfully violated or willfully failed to comply with any provisions of a custody or visitation decree, the court shall impose appropriate sanctions to punish the offender or to compel the offender to comply with the terms of the custody or visitation decree.

Sanctions which the court may, in its discretion, order include:

(1) To require the offender to provide the other party with make up time with the child equal to the time missed with the child, due to the offender's noncompliance;

(2) To require the offender to pay, to the other party, court costs and reasonable attorney's fees incurred as a result of the noncompliance;

(3) To require the offender to pay a civil penalty of not more than the sum of one thousand dollars;

(4) To require the offender to participate satisfactorily in counseling or parent education classes;

(5) To require the offender to post bond or other security with the court conditional upon future compliance with the terms of the custody or visitation decree or any ancillary court order;

(6) To impose a jail sentence on the offender of not more than three days.

The provisions of this section do not prohibit the court from imposing any other sanction appropriate to the facts and circumstances of the case.

Source: SL 1994, ch 195, § 5; SL 2008, ch 125, § 1.



§ 25-4A-6 Probation for contemnor.

25-4A-6. Probation for contemnor. The contemnor may be placed on probation for a period of time, not to exceed five years or until discharge. The probation, if warranted, may be supervised by a probation officer who shall, if directed by the court, require reports from the contemnor and visit with the contemnor at the contemnor's home.

Source: SL 1994, ch 195, § 6.



§ 25-4A-7 Motion to revoke probation of contemnor.

25-4A-7. Motion to revoke probation of contemnor. Any violation of the terms and conditions of the probation imposed by the court may be brought before the court by a motion to revoke probation. The motion to revoke probation may be made by the original moving party, the attorney general, or the state's attorney. If the motion to revoke probation alleges a prima facie case that the probationer has violated a term or condition of probation, the court may cause the probationer's arrest by warrant. An arrested probationer shall be brought promptly before the court causing the arrest.

Source: SL 1994, ch 195, § 7.



§ 25-4A-8 Application of section 23A-38-2 to proceedings for custody or visitation decreeviolations.

25-4A-8. Application of section 23A-38-2 to proceedings for custody or visitation decree violations. The provisions of § 23A-38-2 do not apply to §§ 25-4A-1 to 25-4A-7, inclusive.

Source: SL 1994, ch 195, § 8.



§ 25-4A-9 Standard guidelines defined.

25-4A-9. Standard guidelines defined. For the purposes of §§ 25-4A-9 to 25-4A-16, inclusive, the term, standard guidelines, means the parenting guidelines established by court rules promulgated by the South Dakota Supreme Court pursuant to § 25-4A-10.

Source: SL 2002, ch 125, § 1; SL 2008, ch 126, § 1.



§ 25-4A-10 Supreme Court to promulgate guidelines for noncustodial parenting time.

25-4A-10. Supreme Court to promulgate guidelines for noncustodial parenting time. The South Dakota Supreme Court shall promulgate court rules establishing standard guidelines to be used statewide for minimum noncustodial parenting time in divorce or separate maintenance actions or any other custody action or proceeding. The standard guidelines shall provide a framework for noncustodial parenting time including frequency and time for noncustodial parenting time; hours or days of noncustodial parenting time; definitions for weekends, holidays, birthdays, and other special occasions; and time periods for summer noncustodial parenting time. In establishing the standard guidelines, the court may consider varying ages and circumstances of children and treat varying ages and circumstances differently.

Source: SL 2002, ch 125, § 2; SL 2008, ch 126, § 2.



§ 25-4A-11 Plaintiff in custody action to file and serve guidelines--Guidelines as court order--Custody of minors.

25-4A-11. Plaintiff in custody action to file and serve guidelines--Guidelines as court order--Custody of minors. Upon the filing of a summons and complaint for divorce or separate maintenance or any other custody action or proceeding, the plaintiff shall also file and serve upon the defendant a copy of the standard guidelines. The standard guidelines attached to the summons shall become an order of the court upon fulfillment of the requirements of service. Any minor child of the marriage shall remain in the custody of the parent who has been the primary caregiver for the minor child for the majority of time in the twelve months preceding the filing of the summons and complaint, unless the parties agree otherwise. The standard guidelines shall apply and continue in effect, unless the parties agree, or the court orders otherwise. Imposition of the standard guidelines creates no presumption as to who may be awarded custody at any hearing.

Source: SL 2002, ch 125, § 3; SL 2008, ch 127, § 1.



§ 25-4A-12 Visitation agreement other than standard guidelines--Requirements.

25-4A-12. Visitation agreement other than standard guidelines--Requirements. Any agreement by the parties for visitation other than the standard guidelines shall be in writing, signed by both parties and filed with the court. The agreed plan shall be approved by court order and replace the standard guidelines or any plan previously filed.

Source: SL 2002, ch 125, § 4.



§ 25-4A-13 Objections to custody or visitation order--Hearing--Temporary order.

25-4A-13. Objections to custody or visitation order--Hearing--Temporary order. If either party objects to the initial custody arrangement in § 25-4A-11 or the standard guidelines, the court shall order a hearing which shall be held not later than thirty days after the date of the objection. The court shall issue its temporary custody and visitation order after considering the best interests of the child consistent with the provisions of § 25-4-45.

Source: SL 2002, ch 125, § 5.



§ 25-4A-14 Standard guidelines subject to certain court orders.

25-4A-14. Standard guidelines subject to certain court orders. The standard guidelines are subject to any provision established by a South Dakota state court in the following: a temporary or permanent domestic protection order, an order arising out of an abuse or neglect proceeding, a bond condition arising out of a criminal case, and an order in any other proceeding affecting child custody or support.

Source: SL 2002, ch 125, § 6.



§ 25-4A-15 Attorney fees and costs.

25-4A-15. Attorney fees and costs. The court may order either party to pay attorney fees and costs in an action filed under §§ 25-4A-9 to 25-4A-16, inclusive, in accordance with § 15-17-38 or any other applicable statute.

Source: SL 2002, ch 125, § 7.



§ 25-4A-16 Parents responsible for child support.

25-4A-16. Parents responsible for child support. The parents are responsible for payment of child support in accordance with § 25-7-6.1.

Source: SL 2002, ch 125, § 8.



§ 25-4A-16.1 Request for implementation of standard visitation guidelines--Objection--Hearing--Order.

25-4A-16.1. Request for implementation of standard visitation guidelines--Objection--Hearing--Order. Subject to the jurisdictional and procedural provisions of chapter 26-5B, any parent subject to a court order of this state or subject to the jurisdiction of a court of this state pursuant to chapter 26-5B relating to visitation, custody, or child support may request the court to enter an order implementing the standard visitation guidelines. If the request is made in a child support proceeding, compliance with chapter 26-5B, including appropriate notice and an opportunity to be heard, if not previously provided, is required. The request shall be in writing and shall include a copy of the existing order establishing custody, visitation, or support and provide a current address of the responding party. Upon filing of the written request, the moving party shall serve a copy of the standard guidelines, together with a copy of the request and provide notice that absent an objection, the guideline visitation shall be imposed. The notice shall provide instructions as to the manner in which objections may be made. The service of such notice shall be deemed complete when an affidavit of the service of such notice and of the particular mode thereof, duly signed and verified by the person or officer making the service, shall have been filed with the court and such record or affidavit shall be presumptive evidence of the completed service of the notice herein required. If a party objects to the imposition of the standard guidelines within ten days of service, the court shall conduct an expedited hearing as soon as practical. Based upon the evidence presented at the hearing, the court may order the parties to abide by the standard visitation guidelines or may order any other relief as it deems appropriate.

Source: SL 2006, ch 140, § 1; SL 2008, ch 128, § 1; SL 2009, ch 278 (Supreme Court Rule 08-08), eff. Nov. 1, 2008; SL 2012, ch 140, § 1.



§ 25-4A-17 Notice required before relocating child not living with both legal parents--Exceptions.

25-4A-17. Notice required before relocating child not living with both legal parents--Exceptions. If an existing custody order or other enforceable agreement does not expressly govern the relocation of the principal residence of a child, a parent who intends to change his or her principal residence shall, provide reasonable written notice by certified mail or admission of service to the other legal parent of the child. Reasonable notice is notice that is given at least forty-five days before relocation or a shorter period if reasonable under the specific facts giving rise to the relocation. Proof of the notice shall be filed with the court of record unless notice is waived by the court.

No notice need be provided pursuant to this section if:

(1) The relocation results in the child moving closer to the noncustodial parent; or

(2) The relocation is within the boundaries of the child's current school district; or

(3) There is an existing valid protection order in favor of the child or the custodial parent against the noncustodial parent; or

(4) Within the preceding twelve months, the nonrelocating parent has been convicted of violation of a protection order, criminal assault, child abuse, or other domestic violence and either the child or the custodial parent was the victim of the crime or violation.
Source: SL 2004, ch 173, § 1.



§ 25-4A-18 Contents of notice of relocation.

25-4A-18. Contents of notice of relocation. The notice required in § 25-4A-17 shall contain the following:

(1) The address and telephone number, if known, of the new residence;

(2) The purpose for relocating;

(3) Why the relocation is in the best interest of the child; and

(4) The relocating party's proposed visitation plan for the nonrelocating parent upon relocation.
Source: SL 2004, ch 173, § 2.



§ 25-4A-19 Request for hearing on relocation--Presumption of consent.

25-4A-19. Request for hearing on relocation--Presumption of consent. At the request of the nonrelocating parent, made within thirty days of the notice of relocation, the court shall hold a hearing on the relocation. If no request for hearing is made within thirty days of notice, the relocation is presumed to be consented to by the nonrelocating parent.

Source: SL 2004, ch 173, § 3.



§ 25-4A-20 Prohibition, revocation, or restriction of visitation rights of person causingconception by rape or incest.

25-4A-20. Prohibition, revocation, or restriction of visitation rights of person causing conception by rape or incest. If it is in the best interest of the child, the court may prohibit, revoke, or restrict visitation rights to a child for any person who has caused the child to be conceived as a result of rape or incest.

Source: SL 2006, ch 139, § 2.






Chapter 05 - Parent And Child

§ 25-5-1 , 25-5-2. Repealed.

25-5-1, 25-5-2. Repealed by SL 1991, ch 210, §§ 1, 2



§ 25-5-3 Presumption of parentage.

25-5-3. Presumption of parentage. The husband and wife are presumed to be the parents of any child born to the wife during the marriage or within ten months after the dissolution of the marriage.

Source: SDC 1939, § 14.0301; SL 1991, ch 210, § 3; SL 1994, ch 194.



§ 25-5-4 , 25-5-5. Repealed.

25-5-4, 25-5-5. Repealed by SL 1991, ch 210, §§ 4, 5



§ 25-5-6 Parental control of child's property.

25-5-6. Parental control of child's property. The parent, as such, has no control over the property of the child.

Source: SDC 1939, § 14.0318.



§ 25-5-7 Parents equally entitled to custody and earnings of child born in wedlock.

25-5-7. Parents equally entitled to custody and earnings of child born in wedlock. Subject to the court's right to award custody of the child to either parent, considering the best interest of the child as to its temporal, mental, and moral welfare the father and mother of any minor child born in wedlock are equally entitled to the child's custody, service, and earnings.

Source: SDC 1939, § 14.0303; SL 1991, ch 210, § 6; SL 2008, ch 131, § 1.



§ 25-5-7.1 Joint legal custody order--Factors for court's consideration--Joint physicalcustody.

25-5-7.1. Joint legal custody order--Factors for court's consideration--Joint physical custody. In any custody dispute between parents, the court may order joint legal custody so that both parents retain full parental rights and responsibilities with respect to their child and so that both parents must confer on, and participate in, major decisions affecting the welfare of the child. In ordering joint legal custody, the court may consider the expressed desires of the parents and may grant to one party the ultimate responsibility over specific aspects of the child's welfare or may divide those aspects between the parties based on the best interest of the child. If it appears to the court to be in the best interest of the child, the court may order, or the parties may agree, how any such responsibility shall be divided. Such areas of responsibility may include the child's primary physical residence, child care, education, extracurricular activities, medical and dental care, religious instruction, the child's use of motor vehicles, and any other responsibilities which the court finds unique to a particular family or in the best interest of the child. If the court awards joint legal custody, it may also order joint physical custody in such proportions as are in the best interests of the child, notwithstanding the objection of either parent.

Source: SL 1989, ch 217, § 1; SL 2011, ch 131, § 1; SL 2012, ch 141, § 1.



§ 25-5-7.2 Residential parent to make routine decisions concerning child.

25-5-7.2. Residential parent to make routine decisions concerning child. During the time a child, over whom the court has ordered joint legal custody to both parents, resides with either parent, that parent shall decide all routine matters concerning the child.

Source: SL 1989, ch 217, § 2.



§ 25-5-7.3 Parents to have equal access to records pertaining to child--Name and addressof both parents to be listed.

25-5-7.3. Parents to have equal access to records pertaining to child--Name and address of both parents to be listed. Access to records and information pertaining to a minor child, including, but not limited to, medical, dental, orthodontia, optometric and similar health care, and school records shall be made equally available to both parents. Counseling, psychiatric, psychotherapy, and other records subject to confidentiality or privilege shall only be released in accordance with state and federal law; but, if available to one parent, shall be available to both. The parents shall make reasonable efforts to ensure that the name and address of the other parent is listed on all such records.

Source: SL 1989, ch 217, § 3; SL 2008, ch 129, § 1.



§ 25-5-7.4 Written applications to enroll child in activity or program to provide name andaddress of other parent.

25-5-7.4. Written applications to enroll child in activity or program to provide name and address of other parent. If either parent enrolls the child in any social, beneficent, religious, or peer group activity, service, benefit, or program for which written application is required, the enrolling parent shall provide the name and address of the other parent on, or supplementary to, the application. The provisions of this section do not apply to any written application for any type of annuity or insurance.

Source: SL 2008, ch 129, § 2.



§ 25-5-7.5 Access to records and application requirements not applicable to certain parents.

25-5-7.5. Access to records and application requirements not applicable to certain parents. The provisions of §§ 25-5-7.3 and 25-5-7.4 do not apply in any case in which a court has:

(1) Terminated the rights of either parent; or

(2) Restrained either parent, by court order, from contact with the child.

Moreover, a court of competent jurisdiction may determine that the application of § 25-5-7.3 or 25-5-7.4, or both, is inappropriate under the facts and circumstances of any particular case.

Source: SL 2008, ch 129, § 3.



§ 25-5-7.6 Parent sharing custody to foster other parent's relationship with child.

25-5-7.6. Parent sharing custody to foster other parent's relationship with child. Each parent sharing joint legal custody of their child shall foster the other parent's relationship with the child.

Source: SL 2011, ch 131, § 2.



§ 25-5-8 Father's rights not superior to mother's while separated.

25-5-8. Father's rights not superior to mother's while separated. The husband and father, as such, has no rights superior to those of the wife and mother in regard to the care, custody, education, and control of the children of the marriage, while such husband and wife live separate and apart from each other.

Source: SDC 1939, § 14.0305.



§ 25-5-9 Habeas corpus to award child custody when parents separated without divorce--Rules of law governing.

25-5-9. Habeas corpus to award child custody when parents separated without divorce--Rules of law governing. When husband and wife live separate and apart from each other without being divorced, the circuit court or judge thereof, upon application of either, may grant a writ of habeas corpus to inquire into the custody of any minor unmarried child of the marriage, and may award the custody of such child to either for such time and under such regulations as the case may require. The decision of the court or judge must be guided by the rules provided by law for awarding custody of a minor or appointing guardians.

Source: SDC 1939, § 14.0305.



§ 25-5-10 Custody and earnings of children born out of wedlock.

25-5-10. Custody and earnings of children born out of wedlock. The mother of an unmarried minor born out of wedlock is entitled to its custody, services, and earnings subject to the court's right to award custody of the child to either parent, considering the best interests of the child as to its temporal, mental, and moral welfare.

Source: SDC 1939, § 14.0304; SL 1982, ch 192; SL 1991, ch 210, § 7.



§ 25-5-10.1 Best interest of child not presumed--Change of custody.

25-5-10.1. Best interest of child not presumed--Change of custody. Notwithstanding any initial entitlement to custody pursuant to § 25-5-10, there is no legal presumption that such custody is in the best interest of the child, nor is a change of circumstances required for a change of the initial custody as determined by § 25-5-10.

Source: SL 2008, ch 131, § 2.



§ 25-5-11 Wages of minor payable to minor or conservator.

25-5-11. Wages of minor payable to minor or conservator. The wages of a minor employed in service may be paid to the minor or to the minor's conservator.

Source: SDC 1939, § 14.0319; SL 1983, ch 206; SL 1993, ch 213, § 113.



§ 25-5-12 Relinquishment of child control and earnings--Abandonment by parent.

25-5-12. Relinquishment of child control and earnings--Abandonment by parent. The parent, whether solvent or insolvent, may relinquish to the child the right of controlling him and receiving his earnings. Abandonment by the parent is presumptive evidence of such relinquishment.

Source: SDC 1939, § 14.0319.



§ 25-5-13 Power to change residence of child--Restraining power of circuit court.

25-5-13. Power to change residence of child--Restraining power of circuit court. A parent entitled to the custody of a child has the right to change his residence, subject to the power of the circuit court to restrain a removal which would prejudice the rights or welfare of the child.

Source: SDC 1939, § 14.0306.



§ 25-5-14 Parent and child not answerable for act of other.

25-5-14. Parent and child not answerable for act of other. Except as provided by § 25-5-15, neither parent nor child is answerable as such, for the act of the other.

Source: SDC 1939, § 14.0309.



§ 25-5-15 Parental liability for willful acts of child--Limitation of recovery--Motor vehiclecases excepted--Specific findings in disputed cases.

25-5-15. Parental liability for willful acts of child--Limitation of recovery--Motor vehicle cases excepted--Specific findings in disputed cases. Any person, firm, association, private or public corporation, including the State of South Dakota and its political subdivisions, suffering damages to real, personal, or mixed property, or personal injury, through any malicious and willful act of a minor child under the age of eighteen years while residing with the child's parents, has a cause of action against and may recover from the parents of such child. In each case the amount of recovery against one or both of the parents is limited to actual damages of two thousand five hundred dollars and the taxable court costs, and does not apply to damages proximately caused through the operation of a motor vehicle by the minor child. If the issue is disputed, any determination that a parent is not responsible for the full amount of actual damages and costs authorized by this section shall be justified in a specific finding, in writing or on the record.

Source: SL 1957, ch 41; SDC Supp 1960, § 14.0309-1; SL 1979, ch 166; SL 1980, ch 188; SL 1993, ch 194; SL 2010, ch 136, § 1.



§ 25-5-16 Judicial cognizance of parental abuses--Freeing child from parental dominion.

25-5-16. Judicial cognizance of parental abuses--Freeing child from parental dominion. The abuse of parental authority is the subject of judicial cognizance in a civil action in the circuit court, brought by the child or by its relatives within the third degree, or by the officers of the poor where the child resides; and when the abuse is established, the child may be freed from the dominion of the parent and the duty of support and education enforced.

Source: SDC 1939, § 14.0307.



§ 25-5-17 , 25-5-18. Repealed.

25-5-17, 25-5-18. Repealed by SL 1991, ch 211, §§ 7, 8



§ 25-5-18.1 Parental duty to support child.

25-5-18.1. Parental duty to support child. The parents of any child are under a legal duty to support their child in accordance with the provisions of § 25-7-6.1, until the child attains the age of eighteen, or until the child attains the age of nineteen if the child is a full-time student in a secondary school. If it is determined by the court that the child support obligation survives the death of the parent, the amount due may be modified, revoked, or commuted to a lump sum payment by the court, taking into consideration all factors deemed relevant, including the financial resources of the child and the other parent and the needs of the decedent's family.

Source: SL 1986, ch 218, § 68; SL 1989, ch 220, §§ 1, 19; SL 2001, ch 133, § 6.



§ 25-5-18.2 Parental duty to support certain grandchildren.

25-5-18.2. Parental duty to support certain grandchildren. The parents of a minor mother or minor father may be required to contribute to the support of their grandchild according to their financial means until they are no longer legally responsible to support the minor mother or minor father in accordance with § 25-5-18.1.

Source: SL 1995, ch 142.



§ 25-5-19 Emancipation by express agreement--Approval of circuit court.

25-5-19. Emancipation by express agreement--Approval of circuit court. Emancipation is express when it is by agreement of both parents if living, and if not, the surviving parent and the child. Any such express agreement of emancipation shall be presented to the circuit court of the county in which the child resides for approval. The court shall issue a declaration of emancipation if it finds the emancipation would not be contrary to the child's best interest. The declaration of emancipation and a copy of the agreement shall be filed by the clerk of courts.

Source: SDC 1939, § 14.0308 (4); SL 1991, ch 211, § 9.



§ 25-5-20 Repealed.

25-5-20. Repealed by SL 1991, ch 211, § 10



§ 25-5-21 Duty of emancipated child to parent.

25-5-21. Duty of emancipated child to parent. The legal duty of an emancipated child to his parent is the same as that of a child who has reached his majority.

Source: SDC 1939, § 14.0308 (4).



§ 25-5-22 Repealed.

25-5-22. Repealed by SL 1991, ch 211, § 11



§ 25-5-23 Foster parents' liability to foster children.

25-5-23. Foster parents' liability to foster children. Foster parents shall be liable for personal injuries sustained by foster children only to the extent natural parents are liable to their children.

Source: SL 1980, ch 189.



§ 25-5-23.1 Foster parents' liability for acts of foster child--Motor vehicle cases excepted--No costs to be assessed if child adjudicated delinquent or in need of supervision.

25-5-23.1. Foster parents' liability for acts of foster child--Motor vehicle cases excepted--No costs to be assessed if child adjudicated delinquent or in need of supervision. No foster parent is liable for the acts of his or her foster child. However, this section does not apply to any action based on agency or negligent entrustment of a motor vehicle. No costs or fees may be charged or assessed against a foster parent as a result of a foster child in their care being adjudicated under § 26-8B-6 or 26-8C-7.

Source: SL 2001, ch 131, § 1.



§ 25-5-24 Emancipated minor defined.

25-5-24. Emancipated minor defined. Any person under the age of eighteen years who:

(1) Has entered into a valid marriage, whether or not such marriage was terminated by dissolution; or

(2) Is on active duty with any of the armed forces of the United States of America; or

(3) Has received a declaration of emancipation pursuant to § 25-5-26;
is an emancipated minor.

Source: SL 1991, ch 211, § 1.



§ 25-5-25 Age of majority for certain purposes--Parent or guardian liability.

25-5-25. Age of majority for certain purposes--Parent or guardian liability. An emancipated minor shall be considered as being over the age of majority for the following purposes:

(1) For the purpose of consenting to medical, chiropractic, optometric, dental, or psychiatric care, without parental consent, knowledge or liability;

(2) For the purpose of his capacity to enter into a binding contract;

(3) For the purpose of his capacity to sue and be sued in his own name;

(4) For the purpose of his right to support by his parents;

(5) For purposes of the rights of his parents to his earnings, and to control him;

(6) For the purpose of establishing his own residence;

(7) For the purpose of buying or selling real property;

(8) For the purpose of ending all vicarious liability of the minor's parents or guardian for the minor's torts; and

(9) For the purpose of enrolling in any school or college.

Nothing in this section may be construed to relieve the minor's parents or guardian from any liability for the torts of an emancipated minor if the liability arises out of an agency relationship, out of the operation of a motor vehicle as provided in § 25-5-15 or some other principle of law other than the parent-child relationship.

Source: SL 1991, ch 211, § 2.



§ 25-5-26 Petition for emancipation--Procedure.

25-5-26. Petition for emancipation--Procedure. A minor may petition the circuit court of the county in which he resides for a declaration of emancipation. The petition shall be verified and shall set forth with specificity all of the following:

(1) That he is at least sixteen years of age;

(2) That he willingly lives separate and apart from his parents or guardian with the consent or acquiescence of his parents or guardian;

(3) That he is managing his own financial affairs;

(4) That the source of his income is not derived from any activity declared to be a crime by the laws of the State of South Dakota or the laws of the United States.

Before the petition is heard, such notice as the court deems reasonable shall be given to the minor's parents, guardian, or other person entitled to the custody of the minor, or proof made to the court that their addresses are unknown, or that for other reasons such notice cannot be given. If a minor is a ward or dependent child of the state, notice shall be given to the appropriate state agency.

The court shall sustain the petition if it finds that the minor is a person that fulfills the requirements of this section and that emancipation would not be contrary to his best interest.

If the petition is sustained, the court shall forthwith issue a declaration of emancipation, which shall be filed by the clerk of court.

If the petition is denied, the minor may appeal to the Supreme Court.

If the petition is sustained, the parents or guardian may appeal to the Supreme Court if they have appeared in the proceeding and opposed the granting of the petition.

A declaration is conclusive evidence that the minor is emancipated.

Source: SL 1991, ch 211, § 3; SL 1993, ch 213, § 114.



§ 25-5-27 Rescission of declaration of emancipation.

25-5-27. Rescission of declaration of emancipation. A minor declared emancipated under § 25-5-26 or 25-5-19 or his conservator may petition the circuit court of the county in which he resides to rescind the declaration.

Before the petition is heard, such notice as the court deems reasonable shall be given to the minor's parents or guardian or proof made to the court that their addresses are unknown, or that for other reasons such notice cannot be given. However, no liability may accrue to any parent or guardian not given actual notice, as a result of rescission of the declaration of emancipation, until such parent or guardian is given actual notice.

The court shall sustain the petition and rescind the declaration of emancipation if it finds that the minor is indigent and has no means of support.

If the petition is sustained, the court shall forthwith issue a court order rescinding the declaration of emancipation granted under § 25-5-26, which shall be filed by the clerk of court.

Rescission of the declaration of emancipation does not alter any contractual obligations or rights or any property rights or interests which arose during the period that the declaration was in effect.

Source: SL 1991, ch 211, § 4.



§ 25-5-28 Declaration obtained by fraud voidable--Proceedings.

25-5-28. Declaration obtained by fraud voidable--Proceedings. A declaration of emancipation obtained by fraud or by the withholding of material information is voidable. The voiding of any such declaration pursuant to this section does not alter any contractual obligations or rights or any property rights or interests which arose during the period that the declaration was in effect.

A proceeding under this section may be commenced by any person or by any public or private agency. Notice of the commencement of such a proceeding and of any order declaring the declaration of emancipation to be void shall be consistent with the requirements of § 25-5-27.

Source: SL 1991, ch 211, § 5.



§ 25-5-29 Person other than parent permitted to seek custody of child--Parent'spresumptive right to custody--Rebuttal.

25-5-29. Person other than parent permitted to seek custody of child--Parent's presumptive right to custody--Rebuttal. Except for proceedings under chapter 26-7A, 26-8A, 26-8B, or 26-8C, the court may allow any person other than the parent of a child to intervene or petition a court of competent jurisdiction for custody or visitation of any child with whom he or she has served as a primary caretaker, has closely bonded as a parental figure, or has otherwise formed a significant and substantial relationship. It is presumed to be in the best interest of a child to be in the care, custody, and control of the child's parent, and the parent shall be afforded the constitutional protections as determined by the United States Supreme Court and the South Dakota Supreme Court. A parent's presumptive right to custody of his or her child may be rebutted by proof:

(1) That the parent has abandoned or persistently neglected the child;

(2) That the parent has forfeited or surrendered his or her parental rights over the child to any person other than the parent;

(3) That the parent has abdicated his or her parental rights and responsibilities; or

(4) That other extraordinary circumstances exist which, if custody is awarded to the parent, would result in serious detriment to the child.
Source: SL 2002, ch 126, § 1.



§ 25-5-30 Circumstances suggesting serious detriment to child.

25-5-30. Circumstances suggesting serious detriment to child. Serious detriment to a child may exist whenever there is proof of one or more of the following extraordinary circumstances:

(1) The likelihood of serious physical or emotional harm to the child if placed in the parent's custody;

(2) The extended, unjustifiable absence of parental custody;

(3) The provision of the child's physical, emotional, and other needs by persons other than the parent over a significant period of time;

(4) The existence of a bonded relationship between the child and the person other than the parent sufficient to cause significant emotional harm to the child in the event of a change in custody;

(5) The substantial enhancement of the child's well-being while under the care of a person other than the parent;

(6) The extent of the parent's delay in seeking to reacquire custody of the child;

(7) The demonstrated quality of the parent's commitment to raising the child;

(8) The likely degree of stability and security in the child's future with the parent;

(9) The extent to which the child's right to an education would be impaired while in the custody of the parent; or

(10) Any other extraordinary circumstance that would substantially and adversely impact the welfare of the child.
Source: SL 2002, ch 126, § 2.



§ 25-5-31 No right created on behalf of stepparent.

25-5-31. No right created on behalf of stepparent. Nothing in § 25-5-29 creates any right on behalf of a stepparent to seek custody or visitation with a stepchild who has lived with that stepparent merely because the stepparent was married to or living with the child's parent.

Source: SL 2002, ch 126, § 3.



§ 25-5-32 Parental rights need not be terminated if custody awarded to person other thanparent.

25-5-32. Parental rights need not be terminated if custody awarded to person other than parent. If a court determines that a person other than a parent should be awarded custody or visitation, the court need not terminate either parent's parental rights over the child. A judgment awarding to a person other than a parent custodial rights may award the parent visitation rights with the child.

Source: SL 2002, ch 126, § 4.



§ 25-5-33 Child support, parent's duty to provide for child when custody awarded to personother than parent.

25-5-33. Child support, parent's duty to provide for child when custody awarded to person other than parent. If a court awards a person other than a parent custodial rights to a child, the court may set child support in whatever amount it deems appropriate, and notwithstanding the provisions of any other statute to the contrary, may waive the parent's duty to provide monetary or other support for his or her child.

Source: SL 2002, ch 126, § 5.



§ 25-5-34 Applicability of §§ 25-5-29 to 25-5-34.

25-5-34. Applicability of §§ 25-5-29 to 25-5-34. It is the express legislative intent that §§ 25-5-29 to 25-5-34, inclusive, apply to all pending matters involving disputed custody of a child between a parent and a person other than a parent meeting the standing provisions of § 25-5-29, and all subsequent custody disputes involving a person other than a parent.

Source: SL 2002, ch 126, § 6.






Chapter 05A - Voluntary Termination Of Parental Relations

§ 25-5A-1 Definition of terms.

25-5A-1. Definition of terms. Terms in this chapter mean:

(1) "Authorized agency," the Department of Social Services of South Dakota or any agency licensed by the department to place children for adoption;

(2) "Child," any minor;

(3) "Parents," the mother and father, if living, of a child;

(4) "Putative father," any person who claims to be, or is named as, the biological father or a possible biological father of a child, and whose paternity of the child has not been judicially determined.
Source: SL 1971, ch 165, § 1; SL 1972, ch 154, § 6; SL 1973, ch 163, § 1; SL 1995, ch 143, § 1.



§ 25-5A-2 Purposes of termination procedure.

25-5A-2. Purposes of termination procedure. The procedure for the voluntary termination of parental rights for the purpose of adoption or, if a suitable adoption plan cannot be effected, for the purpose of providing for the care of the child by some other plan which may or may not contemplate the continued possibility of eventual adoption, may be initiated whenever it appears that the parent or parents of any child desires to relinquish such parental rights.

Source: SL 1971, ch 165, § 3; SL 1973, ch 163, § 2.



§ 25-5A-3 Parent entitled to petition for termination.

25-5A-3. Parent entitled to petition for termination. A petition for the voluntary termination of parental rights may be filed by a parent.

Source: SL 1971, ch 165, § 4; SL 1973, ch 163, § 7.



§ 25-5A-4 Waiting period for filing petition.

25-5A-4. Waiting period for filing petition. No petition may be filed under this chapter prior to five days after the birth of the child.

Source: SL 1971, ch 165, § 2.



§ 25-5A-5 Circuit court jurisdiction--Venue.

25-5A-5. Circuit court jurisdiction--Venue. The circuit court shall have jurisdiction of proceedings under this chapter to terminate parental rights. A petition for voluntary termination of parental rights may be filed in the circuit court for any of the following counties:

(1) The county in which the petitioner resides;

(2) The county of the location of the authorized agency having care, custody, or control, whether legal or physical, of the child involved;

(3) The county in which the child involved resides or is present.
Source: SL 1971, ch 165, § 2.



§ 25-5A-6 Verified petition--Contents.

25-5A-6. Verified petition--Contents. The petition for the voluntary termination of parental rights under this chapter shall be verified and contain the:

(1) Name and place of residence of the petitioner or petitioners;

(2) Name, sex, race, citizenship, and date of birth of the child;

(3) Relationship of the petitioner or petitioners to the child;

(4) Name, address, race, religion, and citizenship of the parent or parents of the child;

(5) Reasons for desiring the termination of parental rights;

(6) Name and address of the person or persons or of the authorized agency to whom or to which parental rights are sought to be transferred;

(7) Consent of the petitioner or petitioners to the termination of parental rights;

(8) Consent executed by the person or persons or authorized agency to whom or to which parental rights are to be transferred;

(9) Statement that no temporary assistance for needy families benefits were ever received on behalf of the minor child from the State of South Dakota or any other state.
Source: SL 1971, ch 165, § 5; SL 1973, ch 163, § 3; SL 1995, ch 143, § 3.



§ 25-5A-7 Consent not invalidated by minority.

25-5A-7. Consent not invalidated by minority. If the individual in whom the right exists under this chapter to petition or to execute waivers or consents has not reached majority, this fact shall not affect the validity of such petition, consent or waiver notwithstanding any statutory provisions to the contrary.

Source: SL 1971, ch 165, § 10.



§ 25-5A-7.1 Transferred.

25-5A-7.1. Transferred to § 22-22A-4 by SL 2006, ch 130, § 9.



§ 25-5A-7.2 Medical and social history form required prior to termination--Filing--Copy availableto adoptive parent--Failure to comply does not void termination.

25-5A-7.2. Medical and social history form required prior to termination--Filing--Copy available to adoptive parent--Failure to comply does not void termination. Prior to the giving of consent to voluntary termination of parental rights, the parent shall complete a medical and social history form which shall be supplied by the Department of Social Services. When completed such form shall be filed with the court of the state where the medical history portion of the adoption proceedings shall take place. A copy of the completed form shall be made available to the adoptive parent prior to finalization of the adoption and to the adoptee upon reaching the age of eighteen years upon written request and proper proof of identification. No voluntary termination of parental rights heretofore or hereafter entered by any circuit court is void or inoperative due to failure to comply with this section.

Source: SL 1977, ch 205, § 3; SL 1982, ch 193; SL 1994, ch 196, § 1.



§ 25-5A-7.3 Rules and regulations adopted by department for securing medical and social history.

25-5A-7.3. Rules and regulations adopted by department for securing medical and social history. The Department of Social Services shall adopt rules and regulations pursuant to chapter 1-26 to carry out § 25-5A-7.2. Such rules and regulations shall only provide for securing the minimum amount of information to adequately describe the physical, social, and medical background and history of the minor child.

Source: SL 1977, ch 205, § 5.



§ 25-5A-7.4 Violation of medical and social history provisions as misdemeanor involving moralturpitude.

25-5A-7.4. Violation of medical and social history provisions as misdemeanor involving moral turpitude. Any violation of § 25-5A-7.2 shall be a Class 1 misdemeanor and shall be considered a misdemeanor involving moral turpitude.

Source: SL 1977, ch 205, § 6.



§ 25-5A-8 Hearing procedure.

25-5A-8. Hearing procedure. The hearing procedure under this chapter shall be as provided in §§ 25-5A-9 to 25-5A-16, inclusive.

Source: SL 1971, ch 165, § 6.



§ 25-5A-9 Time and place of hearing--Notice.

25-5A-9. Time and place of hearing--Notice. If a petition for the voluntary termination of parental rights is filed, the court shall set a date for a hearing thereon, and shall cause notice of the time, place, and purpose of the hearing to be served upon the parent or parents. No such notice is necessary if a waiver executed by the parent or parents has been filed with the petition. The court may require notice to be served upon any other person or organization and shall require notice to be served upon the Department of Social Services if the petition indicated that temporary assistance for needy families benefits were ever received on behalf of the minor child in accordance with subdivision 25-5A-6(9). Any failure to provide notice to the Department of Social Services pursuant to this section does not invalidate the proceedings.

Source: SL 1971, ch 165, § 6 (1); SL 1995, ch 143, § 4.



§ 25-5A-10 Repealed.

25-5A-10. Repealed by SL 1973, ch 163, § 8



§ 25-5A-11 Service of notice in person or by publication--Time of service.

25-5A-11. Service of notice in person or by publication--Time of service. A notice required pursuant to § 25-5A-9, may be served by any person authorized by the laws of this state to serve a summons in a civil action. Such notice shall be personally served upon every person required to be served if such person resides within the state and may be served upon such person, if without the state, by like personal service or by publication as provided in § 25-5A-12. Such service, whether personally or by publication, shall be made at least five days prior to the time for hearing.

Source: SL 1971, ch 165, § 6 (6); SL 1973, ch 164, § 1.



§ 25-5A-12 Service by publication and mail.

25-5A-12. Service by publication and mail. If the court finds that personal service as provided in § 25-5A-11 cannot be accomplished, the court shall publish notice of the time, place, and purpose of the hearing as provided in § 26-7A-48. The form and wording of notice shall be prescribed by the court.

Source: SL 1971, ch 165, § 6 (4); SL 1973, ch 164, § 2; SL 1991, ch 217, § 168.



§ 25-5A-13 Private hearings--Opening to public.

25-5A-13. Private hearings--Opening to public. All hearings shall be held before the court, privately, but for reasons appearing sufficient to the court, the hearing in any particular case may be made public.

Source: SL 1971, ch 165, § 6 (7).



§ 25-5A-14 Personal presence of parent required--Appearance by telephone--Power of attorney--Indian Child Welfare Act.

25-5A-14. Personal presence of parent required--Appearance by telephone--Power of attorney--Indian Child Welfare Act. The personal presence of one parent at the hearing is required for jurisdictional purposes. However, for good cause shown, and upon notice to any other person or authorized agency whose consent is required pursuant to § 25-5A-6, the court may permit a parent to appear telephonically if the parent is incarcerated, the parent appears telephonically in the physical presence of a law enforcement or correctional officer designated by the court to monitor the parent's appearance, and the parental rights of the other parent have been terminated or the other parent is deceased. Any other person whose consent is necessary may appear by filing with the court a power of attorney. If the Department of Social Services or a licensed child placement agency has custody of a child by written agreement of a parent with power of attorney to consent, the secretary or an authorized agent may appear and consent. Notwithstanding the foregoing provisions of this section, due regard shall be given to the Indian Child Welfare Act (25 U.S.C. §§ 1901 to 1963, inclusive,) as in effect on January 1, 2005, if applicable.

Source: SL 1971, ch 165, § 6 (2); SL 1974, ch 175; SL 1997, ch 151, § 1; SL 2005, ch 133, § 1.



§ 25-5A-15 Hearings informal--Best interest of child.

25-5A-15. Hearings informal--Best interest of child. Hearings shall be informal in nature and the best interest of the child shall be considered paramount.

Source: SL 1971, ch 165, § 6 (5).



§ 25-5A-16 Determination that petitioners know consequences.

25-5A-16. Determination that petitioners know consequences. At the time of the hearing the court, after full and complete inquiry, shall determine whether the petitioner or petitioners are fully aware of the purpose of the proceedings and the consequences of their act.

Source: SL 1971, ch 165, § 6 (8).



§ 25-5A-17 Record of proceedings.

25-5A-17. Record of proceedings. The court shall make a verbatim record of all proceedings under this chapter.

Source: SL 1971, ch 165, § 11.



§ 25-5A-18 Order terminating parental rights--Consent to adoption--Child support arrearages.

25-5A-18. Order terminating parental rights--Consent to adoption--Child support arrearages. Upon proof of the notice required by § 25-5A-9 and personal service as required by §§ 25-5A-11 and 25-5A-12 to all parents and putative fathers of a child, if, after the court determines that the parents have consented or have waived consent pursuant to § 25-6-4, the court finds that the termination of parental rights and the transfer of parental rights to be in the best interests of the child, and finds that the petitioner or petitioners are fully aware of the purpose of the proceedings and the consequences of their act, the court shall make an order terminating all parental rights and obligations in the parent or parents in which they have existed and releasing the child from all legal obligations to the parents, even though the proceeding for termination is brought by only one parent. The court shall also order that the parental rights are transferred to some other person or persons, or authorized agency as may, in the opinion of the court, be best qualified to receive them. The order may contain the power by the person or persons or authorized agency to consent to the adoption of the child, as provided for in § 25-6-12, without further notice to the child's parent or parents or any other person having parental rights over the child. The court may specifically terminate the parental rights of all parents and putative fathers regardless of whether they are personally present in court except as required in § 25-5A-14. Any existing child support arrearages shall be addressed by the court in the order terminating parental rights.

Source: SL 1971, ch 165, § 7; SL 1995, ch 143, § 2; SL 1996, ch 164, § 1; SL 2013, ch 119, § 19.



§ 25-5A-19 Order conclusive--Appeal to supreme court.

25-5A-19. Order conclusive--Appeal to supreme court. Any order entered under this chapter is conclusive and binding on all parties. However, an appeal may be taken to the Supreme Court from a judgment, decree, or order of the circuit court under this chapter within thirty days from the date of its filing. The appeal shall be taken in the manner provided in chapter 15-26A. Initials shall appear in place of the name of the child on the record on appeal.

Source: SL 1971, ch 165, § 8; SL 1991, ch 217, § 169.



§ 25-5A-20 Records confidential.

25-5A-20. Records confidential. The files and records of the court in proceedings under this chapter, and all matters therein, shall remain confidential and shall not be open to inspection or copy by any person, except under order of the court expressly permitting inspection or copy.

Source: SL 1971, ch 165, § 9.



§ 25-5A-21 Remedy cumulative.

25-5A-21. Remedy cumulative. This chapter shall not be treated or construed as exclusive of any other remedy authorized by law but as cumulative merely.

Source: SL 1971, ch 165, § 12.



§ 25-5A-22 Counseling before termination of parental rights.

25-5A-22. Counseling before termination of parental rights. Any birthparent who plans to petition the court for the voluntary termination of parental rights shall obtain counseling regarding the termination from a licensed child-placement agency as defined in § 26-6-14, the Department of Social Services, or either a certified social worker eligible to engage in private independent practice as defined in § 36-26-17, a licensed counselor, or a licensed psychologist, each of whom must have at least two years of experience in adoption practice.

Source: SL 1994, ch 197, § 1.



§ 25-5A-23 Scope of counseling.

25-5A-23. Scope of counseling. Any person providing counseling pursuant to § 25-5A-22 shall make every reasonable effort to meet with the birthparents at least fifteen days before termination of parental rights for the purpose of counseling the birthparents. The counseling shall include the following:

(1) Verification that the motivation to relinquish is voluntary without undue influence of others, and the birthparent is not under the influence of any substance which affects judgment;

(2) Discussion of the alternatives and resources available, the permanency of the decision, the emotional issues involved in termination, and the legal rights of a birthparent to legal counsel, if indicated; and

(3) Assessment of the ability of the birthparent to understand the consequences of the decision.
Source: SL 1994, ch 197, § 2.



§ 25-5A-24 Written report of counseling--Copy to Department of Social Services.

25-5A-24. Written report of counseling--Copy to Department of Social Services. A written report of the counseling shall be submitted directly to the court, and a copy shall be mailed to the Department of Social Services. The report shall contain the following information regarding the birthparent counseled:

(1) A statement signed by the birthparent that certifies that each of the points listed in § 25-5A-24 were covered and fully understood;

(2) Identifying information of the birthparent, which includes the full name, address, and birth date of the birthparent; a summary of social history of the birthparent; and the reason for relinquishment;

(3) The name, address, agency affiliation, or credentials of the social worker;

(4) The dates and number of hours that counseling occurred;

(5) The total number of hours of counseling;

(6) Documentation of the discussion of the topics listed in § 25-5A-23;

(7) Documentation of efforts to locate the alleged, legal, or presumed father or birthmother and the cooperation or lack of cooperation of that parent;

(8) The cost of the counseling and who has or is expected to pay for the counseling.
Source: SL 1994, ch 197, § 3; SL 1996, ch 165.



§ 25-5A-25 Failure to receive counseling.

25-5A-25. Failure to receive counseling. Failure to comply with §§ 25-5A-22 to 25-5A-24, inclusive, may not be considered a basis for setting aside a voluntary termination of parental rights or an adoption.

Source: SL 1994, ch 197, § 4.



§ 25-5A-26 Termination of parental rights--Validated--Limitation on claims.

25-5A-26. Termination of parental rights--Validated--Limitation on claims. Except in any case involving fraud, any proceeding for the termination of parental rights commenced by a parent under chapter 25-5A is in all things legalized, cured, and validated two years after the proceeding is finalized. If any person has a claim or right arising from the termination of parental rights finalized, that person shall initiate any action to enforce such right or claim no later than two years of the date when the proceeding is finalized.

Source: SL 1994, ch 198; SL 2000, ch 116, § 1.



§ 25-5A-27 Voluntary delivery of child 60 days of age or younger--Actions to protect childauthorized.

25-5A-27. Voluntary delivery of child 60 days of age or younger--Actions to protect child authorized. An emergency medical services provider or licensed child placement agency shall take possession of a child who appears to be sixty days of age or younger if the child is voluntarily delivered to the provider or agency by the child's parent and the parent does not express an intent to return for the child. Any provider or agency who takes possession of a child pursuant to this section shall perform any act necessary to protect the physical health and safety of the child.

Source: SL 2001, ch 132, § 1.



§ 25-5A-28 Delivery of unharmed child not a crime.

25-5A-28. Delivery of unharmed child not a crime. It is not a crime for a parent to deliver a child to an emergency medical services provider or a licensed child placement agency if the child has not been harmed prior to being left with the emergency medical services provider or a licensed child placement agency.

Source: SL 2001, ch 132, § 2.



§ 25-5A-29 Termination of parental rights to delivered child.

25-5A-29. Termination of parental rights to delivered child. If a parent of a child relinquishes custody of the child to an emergency medical services provider or a licensed child placement agency as provided in § 25-5A-27, then, after fourteen days, by operation of law:

(1) All of that parent's rights with respect to the child are terminated; and

(2) The child becomes a ward of the state or licensed child placement agency.
Source: SL 2001, ch 132, § 3.



§ 25-5A-30 Questions concerning child's medical history--No parental obligation to provideinformation.

25-5A-30. Questions concerning child's medical history--No parental obligation to provide information. Any emergency medical services provider or licensed child placement agency that accepts custody of a child pursuant to § 25-5A-27 may ask the child's parent for pertinent medical information relating to the child's medical history. However, the parent leaving the child is not required to provide any information, including the name of the parents.

Source: SL 2001, ch 132, § 4.



§ 25-5A-31 No liability for entity accepting custody of delivered child.

25-5A-31. No liability for entity accepting custody of delivered child. Any emergency medical services provider or licensed child placement agency that accepts physical custody of a child pursuant to § 25-5A-27 is immune from civil, criminal, and administrative liability for any act of commission or omission in connection with the acceptance of that custody or the provision of care for the child while the child is in the provider's or agency's custody.

Source: SL 2001, ch 132, § 5.



§ 25-5A-32 Notification to Department of Social Services upon possession of child--Assumptionof care, custody and control of child--Investigation of parent restricted.

25-5A-32. Notification to Department of Social Services upon possession of child--Assumption of care, custody and control of child--Investigation of parent restricted. The emergency medical services provider or a licensed child placement agency shall immediately notify the Department of Social Services that the provider or agency has taken possession of the child. The department or licensed child placement agency shall assume the care, custody, and control of the child immediately upon receipt of the notice. However, a licensed child placement agency that has taken possession of a child may assume the care, custody, and control of the child. The department or licensed child placement agency may not attempt to identify, contact, or investigate the parent who voluntarily delivered the child to an emergency medical services provider or a licensed child placement agency unless it appears the child has been harmed.

Source: SL 2001, ch 132, § 6.



§ 25-5A-33 Provisions for custody action by nonrelinquishing parent.

25-5A-33. Provisions for custody action by nonrelinquishing parent. If one parent of a child relinquishes custody of the child to an emergency medical services provider or a licensed child placement agency as provided in § 25-5A-27, the other parent may file an action for custody of the child. The nonrelinquishing parent shall file such an action within thirty days after the provider or agency accepts custody of the child from the relinquishing parent. In such an action, the nonrelinquishing parent shall prove the following by a preponderance of the evidence:

(1) He or she is the parent of the child; and

(2) He or she did not consent to relinquishment of the child's custody to the provider or agency.
Source: SL 2001, ch 132, § 7.



§ 25-5A-34 Emergency medical services provider defined.

25-5A-34. Emergency medical services provider defined. For the purposes of §§ 25-5A-27 to 25-5A-35, inclusive, an emergency medical services provider is a licensed health care facility or a clinic, any agent of a licensed health care facility or a clinic, a law enforcement officer, an emergency medical technician, or a firefighter.

Source: SL 2001, ch 132, § 8.



§ 25-5A-35 Parental rights termination hearing for voluntarily delivered child.

25-5A-35. Parental rights termination hearing for voluntarily delivered child. Sixty days after the emergency medical services provider or licensed child placement agency takes possession of the child a hearing shall be held in circuit court to terminate parental rights.

Source: SL 2001, ch 132, § 9; SL 2004, ch 2, § 7.



§ 25-5A-36 Due regard to be afforded Indian Child Welfare Act.

25-5A-36. Due regard to be afforded Indian Child Welfare Act. Due regard shall be afforded to the Indian Child Welfare Act (25 U.S.C. §§ 1901-1963), as amended to January 1, 2004, if that Act is applicable.

Source: SL 2004, ch 2, § 8.






Chapter 06 - Adoption Of Children

§ 25-6-1 Adoption of illegitimate child by acknowledgment and conduct of father--Legitimation from birth.

25-6-1. Adoption of illegitimate child by acknowledgment and conduct of father--Legitimation from birth. The father of an illegitimate child by publicly acknowledging it as his own, receiving it as such into his family, with the consent of his wife if he is married and otherwise treating it as if it were a legitimate child, thereby adopts it as such, and such child is thereupon deemed for all purposes legitimate from the time of its birth. The other provisions of law relating to adoption shall not apply in such cases.

Source: SDC 1939, § 14.0408.



§ 25-6-1.1 Father of illegitimate child not entitled to notice unless acknowledged.

25-6-1.1. Father of illegitimate child not entitled to notice unless acknowledged. Notwithstanding any other provision of law or court rule the father of an illegitimate child shall, as a requirement of due process, have no rights to the service of process in adoption, dependency, delinquency, or termination of parental rights proceedings unless he is known and identified by the mother or unless he, prior to the entry of a final order, in any of the three proceedings, shall have acknowledged the child as his own by affirmatively asserting paternity, within sixty days after the birth of the child:

(1) As outlined in § 25-6-1; or

(2) By causing his name to be affixed to the birth certificate as provided by § 34-25-13.2; or

(3) Otherwise by commencing a judicial proceeding claiming a parental right.
Source: SL 1974, ch 176.



§ 25-6-2 Adoption of minor child permitted--Minimum difference in ages--Best interests ofchild.

25-6-2. Adoption of minor child permitted--Minimum difference in ages--Best interests of child. Any minor child may be adopted by any adult person. However, the person adopting the child must be at least ten years older than the person adopted.

In an adoption proceeding or in any proceeding that challenges an order of adoption or order terminating parental rights, the court shall give due consideration to the interests of the parties to the proceedings, but shall give paramount consideration to the best interests of the child.

Source: SDC 1939, § 14.0401; SL 1994, ch 199.



§ 25-6-3 Consent of spouse required for adoption.

25-6-3. Consent of spouse required for adoption. A married man not lawfully separated from his wife cannot adopt a child without the consent of his wife, nor can a married woman, not thus separated from her husband, without his consent, provided the husband or wife not consenting is capable of giving such consent.

Source: SDC 1939, § 14.0402.



§ 25-6-4 Consent of child's parents required for adoption--Court waiver of consent.

25-6-4. Consent of child's parents required for adoption--Court waiver of consent. No child may be adopted without the consent of the child's parents. However, if it is in the best interest of the child, the court may waive consent from a parent or putative father who:

(1) Has been convicted of any crime punishable by imprisonment in the penitentiary for a period that, in the opinion of the court, will deprive the child of the parent's companionship for a critical period of time;

(2) Has, by clear and convincing evidence, abandoned the child for six months or more immediately prior to the filing of the petition;

(3) Has substantially and continuously or repeatedly neglected the child and refused to give the child necessary parental care and protection;

(4) Being financially able, has willfully neglected to provide the child with the necessary subsistence, education, or other care necessary for the child's health, morals, or welfare or has neglected to pay for such subsistence, education, or other care if legal custody of the child is lodged with others and such payment ordered by the court;

(5) Is unfit by reason of habitual abuse of intoxicating liquor or narcotic drugs;

(6) Has been judicially deprived of the custody of the child, if the adjudication is final on appeal to the court of last resort or the time for an appeal has expired;

(6A) Has caused the child to be conceived as a result of rape or incest; or

(7) Does not appear personally or by counsel at the hearing to terminate parental rights after notice pursuant to §§ 25-5A-11 and 25-5A-12 which was received at least thirty days prior to the hearing.
Source: SDC 1939, § 14.0403; SL 1973, ch 163, § 4; SL 1984, ch 188; SL 1996, ch 164, § 2; SL 1997, ch 152, § 1; SL 2006, ch 139, § 1.



§ 25-6-4.1 Compelling, coercing, or forcing adoption as felony.

25-6-4.1. Compelling, coercing, or forcing adoption as felony. It shall be unlawful to compel, coerce, or force by any means, any person to release, sell, place, relinquish, or give up for adoption any minor child. A violation of this section shall be a Class 6 felony.

Source: SL 1977, ch 205, § 2.



§ 25-6-4.2 Offering, giving, or receiving unauthorized consideration for adoption as felony.

25-6-4.2. Offering, giving, or receiving unauthorized consideration for adoption as felony. Any person who offers, gives, or receives any money or other consideration or thing of value in connection with the placing of any child for adoption, or relating to the consent to adoption, or with the petition for adoption except such charges as are approved by the court and fees charged by agencies licensed pursuant to chapter 26-6, is guilty of a Class 6 felony.

Source: SL 1977, ch 205, § 1.



§ 25-6-5 Consent of child over twelve required.

25-6-5. Consent of child over twelve required. The consent of the child, if over the age of twelve years, is necessary to its adoption.

Source: SDC 1939, § 14.0404.



§ 25-6-6 Jurisdiction of circuit court--Appeal.

25-6-6. Jurisdiction of circuit court--Appeal. The circuit court is vested with the jurisdiction to hear, try, and determine all matters relative to the adoption of children, subject to the right of appeal in the same form and manner as appeals are taken from the circuit court.

Source: SDC 1939, § 14.0405; SL 1951, ch 42, § 1.



§ 25-6-7 Venue of adoption proceedings.

25-6-7. Venue of adoption proceedings. The circuit court for the county of the child's legal residence or of the adopting parent's legal residence according to where petition is first filed shall have the original jurisdiction.

Source: SDC 1939, § 14.0405; SL 1951, ch 42, § 1.



§ 25-6-8 Joinder of proceedings as to two or more children--Separate orders required.

25-6-8. Joinder of proceedings as to two or more children--Separate orders required. The adoption of two or more children by the same adopting parent or parents may be included in one proceeding, provided, that a separate order of adoption shall be made and filed by the court as to each child adopted.

Source: SDC 1939, § 14.0405 as added by SL 1951, ch 42, § 1.



§ 25-6-9 Period of residence in home required before petition granted.

25-6-9. Period of residence in home required before petition granted. No petition for adoption shall be granted until the child shall have lived within the proposed foster home for a period of at least six months.

Source: SDC 1939, § 14.0406; SL 1945, ch 47, § 1; SL 1947, ch 54.



§ 25-6-9.1 Home study report required--Criminal record check and central registry screening tobe included--Violation as misdemeanor.

25-6-9.1. Home study report required--Criminal record check and central registry screening to be included--Violation as misdemeanor. No person may place a child in a home for adoption until a home study has been completed by a licensed child placement agency as defined in § 26-6-14, the Department of Social Services, or a certified social worker eligible to engage in private independent practice as defined in § 36-26-17. Any person who submitted home studies under this section or under § 26-4-15 prior to July 1, 1990, may continue to submit home study reports without meeting the above requirements. A home study shall include a fingerprint based criminal record check completed by the Division of Criminal Investigation and a central registry screening completed by the Department of Social Services. In addition, no child who is in the custody of the Department of Social Services may be placed in a home for adoption until a fingerprint based criminal record check has been completed by the Federal Bureau of Investigation for each adopting parent. Any person who violates the provisions of this section is guilty of a Class 1 misdemeanor.

Source: SL 1986, ch 214, §§ 2, 3; SL 1990, ch 185, § 1; SL 1992, ch 180, § 1; SL 2002, ch 116, § 2; SL 2003, ch 145, § 1; SL 2007, ch 156, § 1; SL 2008, ch 130, § 1.



§ 25-6-9.2 Effective date.

25-6-9.2. Effective date. The provisions of §§ 25-6-9.1 and 25-6-15 apply to any child placement made after July 1, 1986.

Source: SL 1986, ch 214, § 4.



§ 25-6-10 Time of hearing on petition fixed--Investigation ordered by court.

25-6-10. Time of hearing on petition fixed--Investigation ordered by court. Whenever a person, or a husband and wife jointly, petition the circuit court for leave to adopt a minor child, the judge of the circuit court shall fix a time for hearing not less than ten days from the filing of such petition. The petition may be filed with the circuit court before the six-month period required by § 25-6-9 has passed. The circuit court may, in the case of a stepparent adopting a stepchild, and shall in all other cases, direct a court services officer or other officer of the court or an agent of the Department of Social Services or some other discreet and competent person to make a careful and thorough investigation of the matter and report such findings in writing to the court. A history of any previous child support obligations of each prospective adoptive parent shall be included in the investigative report.

Source: SDC 1939, § 14.0406; SL 1945, ch 47, § 1; SL 1947, ch 54; SL 1979, ch 167, § 1; SL 1990, ch 186; SL 2000, ch 117, § 1.



§ 25-6-11 Notice to Department of Social Services--Recommendation of department--Appearance.

25-6-11. Notice to Department of Social Services--Recommendation of department--Appearance. Upon the filing of a petition for the adoption of a minor child the petitioner therein shall notify the Department of Social Services, by mailing to the department a copy of the petition. The petitioner also shall notify the department of the date fixed for hearing the petition, or mail to the department a copy of the order fixing the date of the hearing. The department shall make a recommendation as to the desirability of the adoption. The department may appear in any procedure the same as the party in interest, and may request a postponement of hearing on the petition in the event more time is needed for its investigation. This section only applies to a child in the custody of the department.

Source: SL 1939, ch 168, § 10; SDC Supp 1960, § 55.3715; SL 1979, ch 167, § 2; SL 1979, ch 168; SL 2007, ch 156, § 2.



§ 25-6-12 Execution of consent and agreement by parties--Appearances at hearing.

25-6-12. Execution of consent and agreement by parties--Appearances at hearing. Before the hearing on a petition for adoption, the person adopting a child, the child adopted, and the other persons whose consent is necessary, shall execute their consent in writing, and the person adopting shall execute an agreement to the effect that the child adopted shall be treated in all respects as his or her own. The consent forms and the agreement of the person adopting shall be filed with the court. At the time of the hearing on the petition, the person adopting a child and the child to be adopted shall appear in court or by other means as may be allowed by the court. All persons whose consent is necessary, except the child and the person adopting the child, unless a different means of appearance is allowed by the court, may appear by a person filing with the court a power of attorney, or a guardian may appear on behalf of the child, or a duly incorporated home or society for the care of dependent or neglected children may by its authorized officer or agent, consent to the adoption of a child surrendered to such home or society by a court of competent jurisdiction. The Department of Social Services may appear in court and consent to the adoption of a child surrendered to it by any court of competent jurisdiction, or, if the department has custody of a child by written agreement of a parent or parents with power of attorney to consent to adoption, by the officer of the department holding such power of attorney.

Source: SDC 1939, § 14.0406; SL 1945, ch 47, § 1; SL 1947, ch 54; SL 1973, ch 165; SL 1989, ch 219; SL 1993, ch 213, § 117; SL 2012, ch 142, § 1.



§ 25-6-13 Examination of witnesses and investigations by court--Order of adoption--Contents.

25-6-13. Examination of witnesses and investigations by court--Order of adoption--Contents. The circuit judge must examine all persons appearing separately and if satisfied from such examination and the report of the investigation that the child is suitable for adoption and the petitioning foster parent or parents financially able and morally fit to have the care and training of such child, that all requirements of the law have been met and that interests of the child will be promoted by the adoption, he must make an order declaring that the child thenceforth shall be the adopted child of the person adopting and shall be regarded and treated in all respects as the child of such person; and which order, among other things, shall contain the following:

(1) The full adoptive name, date of birth, sex, color or race, and place of birth, of the adopted child; and

(2) The full name, date of birth, citizenship, residence, color or race, birthplace, and occupation of both adoptive persons.
Source: SDC 1939, § 14.0406; SL 1945, ch 47, § 1; SL 1947, ch 54.



§ 25-6-14 Repealed.

25-6-14. Repealed by SL 1972, ch 194, § 45



§ 25-6-15 Restrictions on access to court records in adoption proceedings--Court order requiredfor disclosure of information--Notice of hearing to department or adoption agency--Disclosure not contested nor supported.

25-6-15. Restrictions on access to court records in adoption proceedings--Court order required for disclosure of information--Notice of hearing to department or adoption agency--Disclosure not contested nor supported. The files and records of the court in adoption proceedings are not open to inspection or copy by persons other than the parents by adoption and their attorneys, representatives of the Department of Social Services, and the child when he reaches maturity, except upon order of the court expressly permitting inspection or copy. No person having charge of any adoption records may disclose the names of any parents, or parents by adoption, or any other matter, appearing in such records, or furnish certified copies of any such records, except upon order of the court for the county in which the adoption took place or other court of competent jurisdiction except as otherwise provided by this section and §§ 25-6-15.1 to 25-6-15.3, inclusive. The court may not order disclosure of any matter appearing in adoption records unless the Department of Social Services or the licensed adoption agency has received notice of the petition for disclosure of such information and of the date fixed for hearing the petition. The Department of Social Services or the licensed adoption agency shall neither contest nor support the petition for disclosure during its hearing.

Source: SL 1939, ch 168, § 11; SDC Supp 1960, § 55.3716; SL 1985, ch 208, § 4; SL 1986, ch 214, § 1; SL 1986, ch 215.



§ 25-6-15.1 Confidentiality of records.

25-6-15.1. Confidentiality of records. All papers, records, and information pertaining to an adoption whether part of the permanent file in the Department of Social Services or in a child placement agency are confidential and may be disclosed only in accordance with §§ 25-6-15 to 25-6-15.3, inclusive.

Source: SL 1985, ch 208, § 1.



§ 25-6-15.2 Nonidentifying information--Release to adoptive parent or adoptee.

25-6-15.2. Nonidentifying information--Release to adoptive parent or adoptee. Nonidentifying information, if known, shall be made available to the adoptive parent, or to the adoptee upon reaching the age of eighteen, upon written request and proper proof of identification. This information or any part thereof may be withheld only if it is of such a nature that it would tend to identify a biological relative of the adoptee.

For the purposes of §§ 25-6-15 to 25-6-15.3, inclusive, nonidentifying information is:

(1) The age of the natural parents at the time of the birth of the adoptee. However, this does not include the dates of birth of the parents;

(2) The heritage of the natural parents, which includes nationality, ethnic background, and race;

(3) The education, which shall be number of years of school completed by the natural parents at the time of the birth of the adoptee;

(4) The general physical appearance of the natural parents at the time of the birth of the adoptee in terms of height, weight, color of hair, eyes, skin, and other information of a similar nature;

(5) The talents, hobbies, and special interests of the natural parents;

(6) The existence of any other children born to either natural parent before the birth of the adoptee;

(7) Whether it was a voluntary or involuntary termination of parental rights;

(8) The religion of the natural parents;

(9) The occupation of natural parents in general terms;

(10) The health history of natural parents and blood relatives; and

(11) The relationship between the natural parents.
Source: SL 1985, ch 208, § 2.



§ 25-6-15.3 Registry of consents to release of identifying information.

25-6-15.3. Registry of consents to release of identifying information. The Department of Social Services shall maintain a voluntary registry of those adoptees and natural parents who have presented a consent regarding the release of identifying information about themselves. Any consent shall indicate to whom the information may be released and whether the adoptee desires release of this identifying information after his death. A person who uses this voluntary register may revoke his consent at any time.

Source: SL 1985, ch 208, § 3.



§ 25-6-16 Change of name by adopted child--Relationship with adoptive parent.

25-6-16. Change of name by adopted child--Relationship with adoptive parent. A child, when adopted, may take the family name of the person adopting. After adoption the two shall sustain towards each other the legal relation of parent and child and have all the rights and be subject to all the duties of that relation.

Source: SDC 1939, § 14.0407; SL 1943, ch 50; SL 1945, ch 47, § 2.



§ 25-6-17 Rights and duties of natural parents terminated on adoption--Exceptions.

25-6-17. Rights and duties of natural parents terminated on adoption--Exceptions. The natural parents of an adopted child are from the time of the adoption, relieved of all parental duties towards, and of all responsibility for the child so adopted, and have no right over it. Adoption of a child shall be final and unconditional except as otherwise provided by § 25-6-21. The natural parents of an adopted child shall retain no rights or privileges to have visitation or other post-adoption contact with the child, except in cases where a natural parent consents to the adoption of a child by the child's stepfather or stepmother who is the present spouse of the natural parent or in cases of voluntary termination where there is a written pre-adoption agreement between the natural parent or parents and the adoptive parents. Any existing child support arrearages shall be addressed by the court in the order terminating parental rights. The South Dakota Supreme Court decision, People in Interest of S.A.H., 537 N.W.2d 1 (S.D. 1995), is abrogated by the South Dakota Legislature in so far as the case gave circuit courts the option to order an open adoption or post-termination visitation. Post-adoption visitation is an extraordinary remedy and may be exercised only by the adoptive parents when in the child's best interests. This section does not apply to pre-adoption agreements entered into before July 1, 1997.

Source: SDC 1939, § 14.0407; SL 1943, ch 50; SL 1945, ch 47, § 2; SL 1997, ch 153, § 1; SL 2013, ch 119, § 20.



§ 25-6-18 Petition for adoption of adult--Consent required--Residence with adoptive parentduring minority required.

25-6-18. Petition for adoption of adult--Consent required--Residence with adoptive parent during minority required. An adult may adopt another adult by filing a petition requesting such adoption with the judge of the circuit court, together with an agreement in writing that the person being adopted shall be treated in all respects as a natural child of the petitioner. Written consent of the adopted person shall also be required. It shall be a further prerequisite that the person being adopted shall have lived in the home of the adoptive parent during his minority for a period of at least six months, and this fact shall appear in the petition.

Source: SDC 1939, § 14.0406 as added by SL 1961, ch 216.



§ 25-6-19 Order for adoption of adult.

25-6-19. Order for adoption of adult. If the documents required by § 25-6-18 are in proper form and show the proper facts, upon the filing of same the judge of the circuit court shall enter an order allowing the petition for adoption of an adult and declaring the adoption completed.

Source: SDC 1939, § 14.0406 as added by SL 1961, ch 216.



§ 25-6-20 Jurisdictional provisions applicable to adoption of adults--Effect of adoption--Newbirth certificate optional.

25-6-20. Jurisdictional provisions applicable to adoption of adults--Effect of adoption--New birth certificate optional. The provisions of §§ 25-6-6 to 25-6-8, inclusive, and of §§ 25-6-16 and 25-6-17 shall be applicable to adult adoption, but a new birth certificate shall be issued only if requested in the petition.

Source: SDC 1939, § 14.0406 as added by SL 1961, ch 216.



§ 25-6-21 Care of past irregularities in proceedings.

25-6-21. Care of past irregularities in proceedings. Except in any case involving fraud or any case controlled by the Indian Child Welfare Act, (25 U.S.C. §§ 1901 to 1963, inclusive), as amended to January 1, 2012, any proceeding for the adoption of a child commenced under chapter 25-6 shall be in all things legalized, cured, and validated one year after the proceeding is finalized. If any person has a claim or right arising from any adoption proceeding, that person shall initiate any action to enforce such right or claim within one year of the date when the proceeding is finalized unless a two year statute of limitations is imposed by the Indian Child Welfare Act, (25 U.S.C. §§ 1901 to 1963, inclusive), as amended to January 1, 2012.

Source: SL 1994, ch 200; SL 1996, ch 166; SL 2012, ch 143, § 1.



§ 25-6-22 Medical information on adoptee's birthparent available to adoptee or adoptee's legalguardian--Written request--Proof.

25-6-22. Medical information on adoptee's birthparent available to adoptee or adoptee's legal guardian--Written request--Proof. An adoptee or the adoptee's legal guardian having knowledge of a hospital or clinic with medical information of an adoptee's birth parent may provide a written request to the hospital or clinic for that information. The adoptee shall send a copy of the written request to the Department of Social Services in Pierre. The adoptee or the adoptee's legal guardian shall provide to the hospital or clinic proof that the person whose medical information is being sought is a birth parent of the adoptee seeking the information. When a hospital or clinic receives a written request and the proof as required by this section, it shall release the medical information to the Department of Social Services. Upon receipt of the medical information from the hospital or clinic, the department shall forward the information to the adoptee or the adoptee's legal guardian. A hospital's or clinic's compliance with this section may not be construed as a violation of § 19-13-7 or 34-12-15.

Source: SL 1994, ch 196, § 2.



§ 25-6-23 Medical and social history form filed in adoption of abused or neglected child--Availability to adoptive parents and adoptee--Failure to comply.

25-6-23. Medical and social history form filed in adoption of abused or neglected child--Availability to adoptive parents and adoptee--Failure to comply. When a child is adjudicated to be abused or neglected and a court enters a decree terminating parental rights, the parent shall complete a medical and social history form which shall be supplied by the Department of Social Services. When completed such form shall be filed with the court of the state where the adoption proceedings shall take place. A copy of the medical history portion of the completed form shall be made available to the adoptive parent prior to finalization of the adoption and to the adoptee upon reaching the age of eighteen years upon written request and proper proof of identification. No involuntary termination of parental rights heretofore or hereafter entered by any circuit court is void or inoperative due to failure to comply with this section.

Source: SL 1994, ch 196, § 3.



§ 25-6-24 Due regard to be afforded Indian Child Welfare Act.

25-6-24. Due regard to be afforded Indian Child Welfare Act. Due regard shall be afforded to the Indian Child Welfare Act (25 U.S.C. §§ 1901-1963), as amended to January 1, 2004, if that Act is applicable.

Source: SL 2004, ch 2, § 9.



§ 25-6-25 Effect of adoption orders of another jurisdiction or nation.

25-6-25. Effect of adoption orders of another jurisdiction or nation. Any order of adoption entered in compliance with the laws of another jurisdiction or nation shall have the same effect as an order for adoption entered in this state.

Source: SL 2007, ch 157, § 1.






Chapter 06A - Interstate Compact On Adoption And Medical Assistance

§ 25-6A-1 Repealed.

25-6A-1. Repealed by SL 1990, ch 187, § 13



§ 25-6A-2 Administration of compact.

25-6A-2. Administration of compact. The Governor may appoint a compact administrator. The administration of the compact shall be in the Department of Social Services.

Source: SL 1986, ch 216, § 2.



§ 25-6A-3 Participation by Department of Social Services.

25-6A-3. Participation by Department of Social Services. The Department of Social Services may develop, participate in the development of, negotiate, and enter into one or more interstate compacts on behalf of this state with other states to implement the purposes set forth in this chapter.

Source: SL 1990, ch 187, § 1.



§ 25-6A-4 "State" defined.

25-6A-4. "State" defined. For the purposes of this chapter, the term "state," means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a territory or possession of or administered by the United States.

Source: SL 1990, ch 187, § 2.



§ 25-6A-5 "Adoption assistance state" defined.

25-6A-5. "Adoption assistance state" defined. For the purposes of this chapter, the term, adoption assistance state, means any state that is signatory to an adoption assistance agreement in a particular case.

Source: SL 1990, ch 187, § 3.



§ 25-6A-6 "Residence state" defined.

25-6A-6. "Residence state" defined. For the purposes of this chapter, the term, residence state, means the state of which the child is a resident by virtue of the residence of the adoptive parents.

Source: SL 1990, ch 187, § 4.



§ 25-6A-7 Required content of compact.

25-6A-7. Required content of compact. A compact entered into pursuant to this chapter shall have the following content:

(1) A provision making it available for joinder by all states;

(2) A provision for withdrawal from the compact upon written notice to the parties, but with a period of one year between the date of the notice and the effective date of the withdrawal;

(3) A requirement that the protections afforded by or pursuant to the compact continue in force for the duration of the adoption assistance and be applicable to all children and their adoptive parents who on the effective date of the withdrawal are receiving adoption assistance from a party state other than the one in which they are resident and have their principal place of abode;

(4) A requirement that each instance of adoption assistance to which the compact applies be covered by an adoption assistance agreement in writing between the adoptive parents and the state child welfare agency of the state which undertakes to provide the adoption assistance and that any such agreement be expressly for the benefit of the adopted child and enforceable by the adoptive parents and the state agency providing the adoption assistance; and

(5) Such other provisions as may be appropriate to implement the proper administration of the compact.
Source: SL 1990, ch 187, § 5.



§ 25-6A-8 Allowable provisions.

25-6A-8. Allowable provisions. Any compact entered into pursuant to this chapter may contain the following:

(1) Provisions establishing procedures and entitlements to medical, developmental, child care, or other social services for the child in accordance with applicable laws, even though the child and the adoptive parents are in a state other than the one responsible for or providing the services or the funds to defray part or all of the costs thereof; and

(2) Such other provisions as may be appropriate or incidental to the proper administration of the compact.
Source: SL 1990, ch 187, § 6.



§ 25-6A-9 Medical assistance identification for special needs child.

25-6A-9. Medical assistance identification for special needs child. Any resident child with special needs who is the subject of an adoption assistance agreement with another state is entitled to receive a medical assistance identification from this state upon the filing in the Department of Social Services of a certified copy of the adoption assistance agreement obtained from the adoption assistance state. In accordance with regulations of the Department of Social Services, promulgated pursuant to chapter 1-26, the adoptive parents shall at least annually show that the agreement is still in force or has been renewed.

Source: SL 1990, ch 187, § 7.



§ 25-6A-10 Process and payment of medical assistance claims.

25-6A-10. Process and payment of medical assistance claims. The Department of Social Services shall consider the holder of a medical assistance identification pursuant to § 25-6A-9, as any other holder of a medical assistance identification under the laws of this state. The department shall process and make payment on claims on account of such holder in the same manner and pursuant to the same conditions and procedures as for other recipients of medical assistance.

Source: SL 1990, ch 187, § 8.



§ 25-6A-11 Coverage and benefits for out-of-state child--Reimbursement to adoptive parents--Rulesof procedure.

25-6A-11. Coverage and benefits for out-of-state child--Reimbursement to adoptive parents--Rules of procedure. The Department of Social Services shall provide coverage and benefits for a child who is in another state and who is covered by an adoption assistance agreement made by the department for the coverage or benefits, if any, not provided by the residence state. To this end, the adoptive parents acting for the child may submit evidence of payment for services or benefit amounts not payable in the residence state. The department shall reimburse the adoptive parents for such services or benefit amounts. However, there may be no reimbursement for services or benefit amounts covered under any insurance or other third-party medical contract or arrangement held by the child or the adoptive parents. The department shall promulgate rules pursuant to chapter 1-26 to require the necessary information and establish procedures necessary to implement this section. The rules shall include procedures to be followed in obtaining prior approvals for services in those instances when required for the assistance. The additional coverages and benefit amounts provided pursuant to this section shall be for services to the cost of which there is no federal contribution, or which, if federally aided, are not provided by the residence state.

Source: SL 1990, ch 187, § 9.



§ 25-6A-12 Fraudulent claims.

25-6A-12. Fraudulent claims. The submission of any claim for payment or reimbursement for services or benefits pursuant to §§ 25-6A-10 and 25-6A-11, or the making of any statement in connection therewith, which claim or statement the maker knows or should know to be false, misleading or fraudulent shall be a crime as defined by chapters 22-29 and 22-45.

Source: SL 1990, ch 187, § 10.



§ 25-6A-13 Application of §§ 25-6A-9 to 25-6A-12, inclusive.

25-6A-13. Application of §§ 25-6A-9 to 25-6A-12, inclusive. The provisions of §§ 25-6A-9 to 25-6A-12, inclusive, apply only to medical assistance for children under adoption assistance agreements from states that have entered into a compact with this state under which the other state provides medical assistance to children with special needs under adoption assistance agreements made by this state. All other children entitled to medical assistance pursuant to adoption assistance agreements entered into by this state are eligible to receive it in accordance with the laws and procedures applicable thereto.

Source: SL 1990, ch 187, § 11.



§ 25-6A-14 Application of federal law.

25-6A-14. Application of federal law. Consistent with federal law, the Department of Social Services, in connection with the administration of this chapter or any compact entered into pursuant to § 25-6A-3, shall include in any state plan made pursuant to the Adoption Assistance and Child Welfare Act of 1980 (P.L. 96-272), Titles IV(e) and XIX of the Social Security Act and any other applicable federal laws, the provision of adoption assistance and medical assistance for which the federal government pays some or all of the cost. The department shall apply for and administer all relevant federal aid in accordance with law.

Source: SL 1990, ch 187, § 12.






Chapter 07 - Support Obligations

§ 25-7-1 Duty to support spouse.

25-7-1. Duty to support spouse. A person shall support himself or herself and his or her spouse out of his or her property or by his or her labor.

Source: SDC 1939, § 14.0209; SL 1984, ch 12, § 46.



§ 25-7-2 Liability for necessaries supplied to spouse.

25-7-2. Liability for necessaries supplied to spouse. If a person neglects to make adequate provision for the support of his or her spouse, any other person may in good faith supply the spouse with reasonable necessaries for the spouse's support and recover the reasonable value thereof from that person, except in cases where by law the person is not liable for the spouse's support.

Source: SDC 1939, § 14.0210; SL 1984, ch 12, § 47.



§ 25-7-3 Abandonment or separation of spouses--Liability for support.

25-7-3. Abandonment or separation of spouses--Liability for support. A person abandoned by his or her spouse is not liable for the spouse's support until the spouse offers to return, unless the spouse was justified by the person's misconduct in abandoning him or her. A person is not liable for a spouse's support when the spouse is living separate by agreement, unless support is stipulated in the agreement.

Source: SDC 1939, § 14.0211; SL 1984, ch 12, § 48.



§ 25-7-4 Failure to support spouse as felony.

25-7-4. Failure to support spouse as felony. Every person with sufficient ability to provide for his or her spouse's support, or who is able to earn the means of the spouse's support, who intentionally abandons and leaves his or her spouse in a destitute condition, or who refuses or neglects to provide such spouse with necessary food, clothing, shelter, or medical attendance, unless, by the spouse's misconduct, he or she is justified in abandoning the spouse or failing to so provide is guilty of a Class 6 felony.

Source: SDC 1939, § 13.3205 as enacted by SL 1963, ch 56, § 1; SL 1984, ch 12, § 49.



§ 25-7-5 Duty to support spouse.

25-7-5. Duty to support spouse. A person shall support his or her spouse, when the spouse has not deserted him or her, out of his or her separate property, when the spouse has no separate property and the spouse is unable from infirmity to support himself or herself.

Source: SDC 1939, § 14.0209; SL 1984, ch 12, § 50.



§ 25-7-6 Repealed.

25-7-6. Repealed by SL 1991, ch 212



§ 25-7-6.1 Obligation of parents to support child--Liability of absent parent--"Continuedabsence from the home".

25-7-6.1. Obligation of parents to support child--Liability of absent parent--"Continued absence from the home". The parents of a child are jointly and severally obligated for the necessary maintenance, education, and support of the child in accordance with their respective means. Until established by a court order, the minimum child support obligation of a parent who fails to furnish maintenance, education, and support for his child, following a continued absence from the home, is the obligor's share of the amount shown in the support guidelines, commencing on the first day of the absence. For the purposes of this section, "continued absence from the home," means that the parent or child is physically absent from the home for a period of at least thirty consecutive days, and that the nature of the absence constitutes family dissociation because of a substantial severance of marital and family ties and responsibilities, resulting in the child losing or having a substantial reduction of physical care, communication, guidance, and support from the parent.

Source: SL 1989, ch 220, § 1; SL 1992, ch 182, § 1.



§ 25-7-6.2 Support obligation schedule.

25-7-6.2. Support obligation schedule. The child support obligation shall be established in accordance with the following schedule subject to the revisions or deviations as permitted by this chapter. Except as provided in this chapter, the combined monthly net incomes of both parents shall be used in determining the obligation which shall be divided proportionately between the parents based upon their respective net incomes. The noncustodial parent's proportionate share establishes the amount of the child support order.

If the obligation using only the noncustodial parent's monthly net income is an obligation within the emboldened areas of the schedule, that amount shall be compared to the noncustodial parent's proportionate share using both parents' monthly net incomes. The lesser amount establishes the noncustodial parent's child support order.

The share of the custodial parent is presumed to be spent directly for the benefit of the child.

Source: SL 1989, ch 220, § 2; SL 1997, ch 154, § 1; SL 2001, ch 133, § 1; SL 2009, ch 130, § 1.



§ 25-7-6.3 Determination of parents' monthly net income--Sources of income.

25-7-6.3. Determination of parents' monthly net income--Sources of income. The monthly net income of each parent shall be determined by the parent's gross income less allowable deductions, as set forth in this chapter. The monthly gross income of each parent includes amounts received from the following sources:

(1) Compensation paid to an employee for personal services, whether salary, wages, commissions, bonus, or otherwise designated;

(2) Self-employment income including gain, profit, or loss from a business, farm, or profession;

(3) Periodic payments from pensions or retirement programs, including social security or veteran's benefits, disability payments, or insurance contracts;

(4) Interest, dividends, rentals, royalties, or other gain derived from investment of capital assets;

(5) Gain or loss from the sale, trade, or conversion of capital assets;

(6) Unemployment insurance benefits;

(7) Worker's compensation benefits; and

(8) Benefits in lieu of compensation including military pay allowances.

Overtime wages, commissions, and bonuses may be excluded if the compensation is not a regular and recurring source of income for the parent. Income derived from seasonal employment shall be annualized to determine a monthly average income.

Source: SL 1989, ch 220, § 3; SL 2001, ch 133, § 5; SL 2009, ch 130, § 2.



§ 25-7-6.4 Rebuttable presumption of employment at minimum wage.

25-7-6.4. Rebuttable presumption of employment at minimum wage. Except in cases of physical or mental disability, it is presumed for the purposes of determination of child support that a parent is capable of being employed at the minimum wage, including while incarcerated, and the parent's child support obligation shall be computed at a rate not less than full-time employment at the state minimum wage. Evidence to rebut this presumption may be presented by either parent.

Source: SL 1989, ch 220, § 4; SL 2009, ch 130, § 3.



§ 25-7-6.5 Assets considered when income insufficient.

25-7-6.5. Assets considered when income insufficient. If a child's needs are not being met through the income of the parents, assets shall be considered. If the parents have savings, life insurance, or other assets in amounts unrelated to income, these holdings shall be considered. The parents' ability to borrow may be used to determine financial ability.

Source: SL 1989, ch 220, § 5.



§ 25-7-6.6 Profits or losses shown on federal income tax schedules as gross income--Court allowance of deduction.

25-7-6.6. Profits or losses shown on federal income tax schedules as gross income--Court allowance of deduction. Gross income from a business, profession, farming, rentals, royalties, estates, trusts, or other sources, are the net profits or gain, or net losses shown on any or all schedules filed as part of the parents' federal income tax returns or as part of any federal income tax returns for any business with which he is associated, except that the court may allow or disallow deductions for federal income taxation purposes which do not require the expenditure of cash, including, but not limited to, depreciation or depletion allowances, and may further consider the extent to which household expenses, automobile expenses, and related items are deductible or partially deductible for income tax purposes. In the event a court disallows depreciation, it may consider necessary capital expenditures which enhance the parent's current income for child support purposes.

Source: SL 1989, ch 220, § 6.



§ 25-7-6.7 Allowable deductions from monthly gross income.

25-7-6.7. Allowable deductions from monthly gross income. Deductions from monthly gross income shall be allowed as follows:

(1) Income taxes payable based on the applicable tax rate for a single taxpayer with one withholding allowance and a monthly payroll period rather than the actual tax rate;

(2) Social security and medicare taxes based on the applicable tax rate for an employee or a self-employed taxpayer;

(3) Contributions to an IRS qualified retirement plan not exceeding ten percent of gross income;

(4) Actual business expenses of an employee, incurred for the benefit of his employer, not reimbursed;

(5) Payments made on other support and maintenance orders.
Source: SL 1989, ch 220, § 7; SL 1997, ch 154, § 4; SL 2001, ch 133, § 3; SL 2005, ch 134, § 2.



§ 25-7-6.8 Schedule used for child support obligations--Sex of obligor disregarded.

25-7-6.8. Schedule used for child support obligations--Sex of obligor disregarded. The schedule in § 25-7-6.2 shall be used to set child support obligations, and shall be applied regardless of the sex of the obligor.

Source: SL 1989, ch 220, § 8.



§ 25-7-6.9 Income above the schedule--Child support adjusted to appropriate level.

25-7-6.9. Income above the schedule--Child support adjusted to appropriate level. For a combined net income above the schedule in § 25-7-6.2, the child support obligation shall be established at an appropriate level, taking into account the actual needs and standard of living of the child.

Source: SL 1989, ch 220, § 9.



§ 25-7-6.10 Factors considered for deviation from schedule.

25-7-6.10. Factors considered for deviation from schedule. Deviation from the schedule in § 25-7-6.2 shall be considered if raised by either party and made only upon the entry of specific findings based upon any of the following factors:

(1) The income of a subsequent spouse or contribution of a third party to the income or expenses of that parent but only if the application of the schedule works a financial hardship on either parent;

(2) Any financial condition of either parent which would make application of the schedule inequitable. If the total amount of the child support obligation, including any adjustments for health insurance and child care costs, exceeds fifty percent of the obligor's monthly net income, it is presumed that the amount of the obligation imposes a financial hardship on the obligor. This presumption may be rebutted based upon other factors set forth in this section;

(3) Any necessary education or health care special needs of the child;

(4) The effect of agreements between the parents regarding extra forms of support for the direct benefit of the child;

(5) The obligation of either parent to provide for subsequent natural children, adopted children, or stepchildren. However, an existing support order may not be modified solely for this reason; or

(6) The voluntary and unreasonable act of a parent which causes the parent to be unemployed or underemployed, unless the reduction of income is due to incarceration.
Source: SL 1989, ch 220, § 10; SL 1997, ch 154, § 3; SL 2001, ch 133, § 7; SL 2005, ch 134, § 10; SL 2007, ch 158, § 1; SL 2009, ch 130, § 4.



§ 25-7-6.11 Periodic adjustments in support.

25-7-6.11. Periodic adjustments in support. The court setting the support shall have the authority to require periodic adjustments in the support.

Source: SL 1989, ch 220, § 11.



§ 25-7-6.12 Review and amendment of schedule.

25-7-6.12. Review and amendment of schedule. The Governor shall, commencing in the year 2000, establish quadrennially a commission on child support. The commission shall review the provisions of this chapter, shall report its findings to the Governor and the Legislature, and may propose amendment thereof to the Legislature.

Source: SL 1989, ch 220, § 12; SL 1997, ch 154, § 5.



§ 25-7-6.13 Modification of prior orders of support.

25-7-6.13. Modification of prior orders of support. All orders for support entered and in effect prior to July 1, 2009, may be modified in accordance with this chapter without requiring a showing of a change in circumstances from the entry of the order.

Source: SL 1989, ch 220, § 13; SL 1997, ch 154, § 6; SL 2001, ch 133, § 8; SL 2005, ch 134, § 4; SL 2009, ch 130, § 5.



§ 25-7-6.14 Abatement of portion of child support--Modification.

25-7-6.14. Abatement of portion of child support--Modification. If the child resides with the obligor ten or more nights in a month pursuant to a custody order, the court may, if deemed appropriate under the circumstances, grant an abatement of not less than thirty-eight percent nor more than sixty-six percent of the basic child support obligation for the nights the child resides with the obligor. The order granting the abatement shall specify the number of nights for which the abatement is allowed and the amount of the abatement. In deciding whether an abatement is appropriate, the court shall consider whether it would have a substantial negative effect on the child's standard of living. The court shall allow the abatement to the obligor in the month in which the parenting time is ordered or apportion the abatement over a period of twelve months. It shall be presumed that the parenting time is exercised. If the parenting time exercised substantially deviates from the parenting time ordered, either party may petition the court for modification of the support order without showing any other change in circumstances.

Source: SL 1989, ch 220, § 14; SL 1997, ch 154, § 7; SL 2001, ch 133, § 2; SL 2005, ch 134, § 3; SL 2009, ch 130, § 6.



§ 25-7-6.15 Allocation of travel costs by court.

25-7-6.15. Allocation of travel costs by court. If travel costs are substantial due to the distance between the parents, the court may order the allocation of such costs, taking into consideration the circumstances of the respective parties as well as which parent moved and the reason that the move was made.

Source: SL 1989, ch 220, § 15; SL 1997, ch 154, § 8.



§ 25-7-6.16 Medical support--Insurance--Computation of costs--Apportionment betweenparents.

25-7-6.16. Medical support--Insurance--Computation of costs--Apportionment between parents. The court shall enter an order addressing how the child's health care needs will be met by medical support to be provided by one or both of the parents. The medical support order shall include a provision for medical insurance if the insurance is accessible for the child and available to a parent at reasonable cost. Medical insurance is considered accessible if a medical insurance benefit plan is available and provides coverage for the child residing within the geographic area covered by the insurance policy. Medical insurance is considered reasonable in cost if the cost attributable to the child is equal to or less than eight percent of the parent's net income as determined under this chapter, after proportionate medical support credit is applied, and the amount shall be specified in the order for support.

The cost of the insurance attributable to the child is the cost of adding the child to existing coverage, the difference between self-only coverage and family coverage, or the cost of private medical insurance for the child. The cost attributable to the child under family coverage is the difference between self-only coverage and family coverage divided by the number of individuals, excluding the parent, enrolled in the family coverage. The cost so computed shall be apportioned between the parents on the basis of income or income imputed as provided in this chapter. If one parent pays the entire amount, that parent shall either be reimbursed by the other parent for that parent's portion of the payment or shall receive a credit against his or her support obligation, whichever is appropriate. Any additional, reasonable health care costs, including medical, optometric, dental or orthodontic, or counseling costs for each minor child which exceed two hundred fifty dollars in any year and are not covered by insurance, shall be apportioned between the parents in proportion to the support obligation of each parent. The parent that has primary physical custody of the child is responsible for the first two hundred fifty dollars of health care costs each calendar year.

Source: SL 1989, ch 220, § 16; SL 1997, ch 154, § 9; SL 2009, ch 130, § 7; SL 2013, ch 119, § 1.



§ 25-7-6.17 Large adjustment in support phased in.

25-7-6.17. Large adjustment in support phased in. In cases resulting in an adjustment of more than twenty-five percent in the support award, the court may phase in the adjustment over time.

Source: SL 1989, ch 220, § 17.



§ 25-7-6.18 Order allocating child care expenses.

25-7-6.18. Order allocating child care expenses. The court may enter an order allocating the reasonable child care expenses for the child, which are due to employment of either parent, job search of either parent, or the training or education of either parent necessary to obtain a job or enhance earning potential. The court may consider whether the federal child care tax credit for such minor child is available as a benefit to the custodial parent. If the federal child care tax credit is available to the custodial parent, it shall be calculated at twenty-five percent of the eligible expense.

Source: SL 1997, ch 154, § 2.



§ 25-7-6.19 Credit for child support arrearages for parent with primary physical custodyduring period of custody.

25-7-6.19. Credit for child support arrearages for parent with primary physical custody during period of custody. Notwithstanding the provisions of § 25-7A-17 or 25-7-7.3, if, by agreement of the parties, the obligor had primary physical custody of the child for more than four consecutive months, the court may credit the obligor for child support arrearages which accumulated during the period the obligor had actual physical custody of the child.

Source: SL 1997, ch 154, § 10.



§ 25-7-6.20 Lien on payment or installment of support under an order of support--Notice.

25-7-6.20. Lien on payment or installment of support under an order of support--Notice. Any payment or installment of support under an order for support, as defined by § 25-7A-1, whether entered by a court or an administrative entity of this state or any other state or jurisdiction, which is unpaid after the date it is due, is a lien by operation of law, with the full force and effect and attributes of a lien of this state, including enforceability, and is entitled, as a lien, to full faith and credit in this state.

In order to preserve such lien, any Title IV-D agency may perfect and enforce a lien authorized by this section in the same manner as liens are perfected for the specific type of real and personal property upon which the lien is claimed. The priority of the lien shall be established as of its date of filing. The register of deeds office is not entitled to any fee for registering or filing any lien under this section.

However, no lien is attached to any real or personal property which the obligor has transferred to another person who has purchased the property in good faith, for value, prior to the time that the Title IV-D agency's lien on the property has been perfected in the manner provided by law.

Source: SL 1997, ch 155, § 1; SL 1998, ch 156, § 1.



§ 25-7-6.21 Credit on monthly support obligation for social security or veteran's dependentbenefits.

25-7-6.21. Credit on monthly support obligation for social security or veteran's dependent benefits. If the child receives social security or veteran's dependent benefits as a result of the obligor's disability, or social security retirement benefits from the obligor, the obligor is entitled to a credit to the amount of the monthly support obligation.

Source: SL 2005, ch 134, § 1.



§ 25-7-6.22 Rebuttable presumption that second job income not to be considered inestablishing support obligation.

25-7-6.22. Rebuttable presumption that second job income not to be considered in establishing support obligation. If a parent is employed full-time at a rate of pay that equals or exceeds the state's minimum wage, it is presumed that a parent's second job income is not to be considered in establishing a support obligation. This presumption may be rebutted by evidence that the income source was available to pay expenses related to the child when the parent initially became obligated for the support of the child pursuant to § 25-7-6.1.

Source: SL 2005, ch 134, § 5; SL 2009, ch 130, § 8.



§ 25-7-6.23 Offset of support obligation when each parent has primary physical custodyof at least one child--Computation--Assistance from department.

25-7-6.23. Offset of support obligation when each parent has primary physical custody of at least one child--Computation--Assistance from department. If the parents have two or more children between them and each parent has primary physical custody of at least one child, the child support obligation shall be determined by computing the amount of each parent's respective support obligation for the children in the other parent's physical custody, and the support obligations shall be offset in determining a monthly support obligation. If one or more of the children are receiving assistance from the department as provided in § 28-7A-7, and in lieu of the offset, each parent shall be obligated to pay the respective support obligation amount to the other parent.

Source: SL 2005, ch 134, § 6.



§ 25-7-6.24 Change of physical custody of child without court approval--Order to paychild support.

25-7-6.24. Change of physical custody of child without court approval--Order to pay child support. If the parents of a child have agreed to a change in the physical custody of the child without the court's approval, the parent who relinquished physical custody may be ordered to pay child support to the parent who gained physical custody of the child even though the custody order has not been modified to reflect the change in custody.

Source: SL 2005, ch 134, § 11.



§ 25-7-6.25 Form to request reimbursement of medical or health care costs from parent--Small claims procedure.

25-7-6.25. Form to request reimbursement of medical or health care costs from parent--Small claims procedure. The department shall create and distribute a standardized form to allow a parent, guardian, or other custodian to request reimbursement of any medical or health care costs from the responsible parent. A parent, guardian, or custodian shall also be entitled to use the small claims procedure of chapter 15-39 as a means to collect unreimbursed medical or health care costs from the responsible parent.

Source: SL 2005, ch 134, § 12.



§ 25-7-6.26 Effect of failure to furnish financial information.

25-7-6.26. Effect of failure to furnish financial information. If a parent in a child support establishment or modification proceeding fails to furnish income or other financial information, the parent is in default, and that parent's income for purposes of determining child support shall be computed at a rate not less than the most recent annual pay standard as reported by the Department of Labor and Regulation unless good cause is shown to set support at a lower amount.

Source: SL 2009, ch 130, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2013, ch 119, § 2.



§ 25-7-6.27 Shared parenting child support cross credit.

25-7-6.27. Shared parenting child support cross credit. If the parents have agreed in writing to a detailed shared parenting plan which provides that the child will reside no less than one hundred eighty nights per calendar year in each parent's home, and that the parents will share the duties and responsibilities of parenting the child and the expenses of the child in proportion to their incomes, and the shared parenting plan has been incorporated in the custody order, the court may, if deemed appropriate under the circumstances, grant a cross credit on the amount of the child support obligation based on the number of nights the child resides with each parent. The shared parenting child support cross credit shall be calculated as follows:

(1) Multiply the parents' combined child support obligation under the schedule by 1.5 to establish the parents' combined shared parenting child support obligation;

(2) Multiply the combined shared parenting child support obligation by each parent's percentage share of the parents' combined net incomes to establish each parent's shared parenting child support obligation;

(3) Multiply each parent's shared parenting child support obligation by the percentage of nights the child resides with each parent based on a three hundred sixty-five day calendar year to establish each parent's prorated shared parenting child support obligation;

(4) Offset the parents' prorated shared parenting child support obligations; and

(5) The parent with the larger prorated shared parenting child support obligation shall pay the difference between these amounts.

In deciding whether a shared parenting child support cross credit is appropriate, the court shall consider whether it would have a substantial negative effect on the child's standard of living.

It is presumed that the parenting time is exercised. If the parenting time exercised substantially deviates from the parenting time ordered, either party may petition the court for a modification of the support order without showing any other change in circumstances.

Source: SL 2009, ch 130, § 10.



§ 25-7-6.28 Child residence with parent for a night--Residence for days.

25-7-6.28. Child residence with parent for a night--Residence for days. For the purposes of §§ 25-7-6.14 and 25-7-6.27, a child resides with a parent for a night if the child sleeps:

(1) At the residence of that parent at night, whether or not the parent is present; or

(2) In the company of the parent, if the child does not sleep at a parent's residence.

If, in a calendar year, due to a parent's nighttime work schedule, a child resides with a parent for days, but not nights, the court may condition the abatement on the required days rather than nights. In those instances, on a school day, the child is treated as residing at the primary residence registered with the school.

Source: SL 2009, ch 130, § 11.



§ 25-7-7 Repealed.

25-7-7. Repealed by SL 1989, ch 220, § 19



§ 25-7-7.1 Continuation of duty to support.

25-7-7.1. Continuation of duty to support. A parent's duty to support his child continues if the child is placed with the Department of Social Services for custody, for temporary guardianship, or for care and placement.

Source: SL 1987, ch 189, § 1.



§ 25-7-7.2 Expenses incurred on child's behalf--Fee schedule.

25-7-7.2. Expenses incurred on child's behalf--Fee schedule. The secretary of social services may, pursuant to chapter 1-26, establish a fee schedule for all expenses incurred on a child's behalf while in the care of the department. Such fees may not exceed actual costs.

Source: SL 1987, ch 189, § 2.



§ 25-7-7.3 Previously ordered support payments not subject to modification--Exception.

25-7-7.3. Previously ordered support payments not subject to modification--Exception. Any previously ordered support payments that have become due, whether paid or unpaid, are not subject to modification by a court or administrative entity of this state, except those accruing in any period in which there is pending a petition for modification of the support obligation, but only from the date that notice of hearing of the petition has been given to the obligee, the obligor, and any other parties having an interest in such matter.

Source: SL 1987, ch 190; SL 2013, ch 119, § 3.



§ 25-7-7.4 Unpaid payment or installment of support as judgment.

25-7-7.4. Unpaid payment or installment of support as judgment. Any payment or installment of support under an order for support, as defined by § 25-7A-1, whether entered by a court or an administrative entity of this state or of any other state or jurisdiction, which is unpaid after the date it is due, is a judgment by operation of law, with the full force, effect, and attributes of a judgment of this state, including enforceability, and is entitled, as a judgment, to full faith and credit in this state.

Source: SL 1987, ch 191, § 1.



§ 25-7-7.5 Filing of sworn statement or certificate of unpaid support due--Effective dateof judgment.

25-7-7.5. Filing of sworn statement or certificate of unpaid support due--Effective date of judgment. In order to preserve such judgment against subsequent mortgages, purchasers, or judgment creditors for value and without actual notice of the lien on any property situated in a county, the support obligee or the secretary of the Department of Social Services may give notice of the judgment by filing in the office of the clerk of courts of the county in which the order for support is filed, or in any county in which a transcript of the order is filed and docketed, a sworn statement or certificate showing the amount of unpaid support due under the order. The clerk of courts shall file and docket the statement or certificate with the order for support or transcript thereof, as evidence of the amount of the judgment for support, as provided in chapter 15-16. The judgment shall be effective from the date and time of docketing the statement or certificate in the office of the clerk of courts.

Source: SL 1987, ch 191, § 2.



§ 25-7-7.6 Court may order payment of arrearages.

25-7-7.6. Court may order payment of arrearages. If, at any time, unpaid child support arrearages exist, the court may order the support obligor to pay towards the arrearages such sums as are ordered by the court, in addition to any other remedies of the support obligee.

Source: SL 2001, ch 133, § 4.



§ 25-7-7.7 Termination of child support order upon disestablishment of paternity.

25-7-7.7. Termination of child support order upon disestablishment of paternity. If a presumed or legally determined father has a child support order and disestablishes his paternity pursuant to § 25-8-64, the child support order is automatically terminated from entry of the disestablishment order. The disestablished father continues to be responsible for any child support that accrued prior to the date of entry of the disestablishment order. However, nothing in this section precludes the disestablished father from bringing a separate cause of action for recovery of previously ordered child support.

Source: SL 2013, ch 119, § 4.



§ 25-7-8 Stepparent's duty to support spouse's children.

25-7-8. Stepparent's duty to support spouse's children. A stepparent shall maintain his spouse's children born prior to their marriage and is responsible as a parent for their support and education suitable to his circumstances, but such responsibility shall not absolve the natural or adoptive parents of the children from any obligation of support.

Source: SDC 1939, § 14.0311; SL 1971, ch 164; SL 1980, ch 190.



§ 25-7-9 Adult child supported by parent.

25-7-9. Adult child supported by parent. Except as provided in § 25-5-18.1, if a child, after attaining majority continues to serve and to be supported by the parent, neither party is entitled to compensation in the absence of an agreement therefor.

Source: SDC 1939, § 14.0317; SL 1987, ch 192.



§ 25-7-10 Liability of parent for necessaries supplied to child.

25-7-10. Liability of parent for necessaries supplied to child. If a parent neglects to provide articles necessary for his child who is under his charge, according to his circumstances, a third person may in good faith supply such necessaries and recover the reasonable value thereof from the parent.

Source: SDC 1939, § 14.0313.



§ 25-7-11 Repealed.

25-7-11. Repealed by SL 1992, ch 182, § 2



§ 25-7-12 Allowances to parent out of child's property.

25-7-12. Allowances to parent out of child's property. The circuit court may direct an allowance to be made to a parent of a child, out of its property, for its past or future support and education, on such conditions as may be proper, whenever such direction is for its benefit.

Source: SDC 1939, § 14.0314.



§ 25-7-13 Support of spouse and children out of property of absentee, prisoner ormentally ill person--Application to circuit court--Notice--Trial and judgment.

25-7-13. Support of spouse and children out of property of absentee, prisoner or mentally ill person--Application to circuit court--Notice--Trial and judgment. In case the husband or wife abandon the other and remove from the state and remain absent therefrom one year or more, or be sentenced to imprisonment in the county jail or state penitentiary for a period of one year or more, or become mentally ill and be committed to the South Dakota Human Services Center, and the husband or wife of such person so imprisoned, mentally ill, or guilty of abandonment be without means of support, the circuit court for the county in which such husband or wife resides, upon application duly verified and supported by such evidence as the court deems sufficient, may, by order or decree, authorize and direct the applicant or some other suitable person to manage, control, sell, or encumber the property of such imprisoned, mentally ill, or offending person in order to make suitable provision for the support and maintenance of his or her husband or wife and minor children during the period of such abandonment, imprisonment, or mental illness. Notice of such application must be served in the same manner as the summons in civil actions and in case of appearance by the opposite party, trials and other proceedings may be had as in case of civil actions and all orders, judgments, and decrees entered shall have the same force and effect.

Source: SDC 1939, § 14.0205.



§ 25-7-14 Reimbursement of county from deceased parent's estate for support providedchild.

25-7-14. Reimbursement of county from deceased parent's estate for support provided child. If a parent chargeable with the support of a child dies leaving it chargeable upon the county, and leaving an estate sufficient for its support, the officers of the poor, in the name of the county, may claim provision for its support from the parent's estate by civil action, and for this purpose may have the same remedies as creditors against the estate and against the heirs, devisees, and next of kin of the parent.

Source: SDC 1939, § 14.0315.



§ 25-7-15 Desertion of child under ten as felony.

25-7-15. Desertion of child under ten as felony. The parent of any child under the age of ten years and any person to whom any such child has been confided for nurture or education who deserts such child in any place with intent to wholly abandon the child, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.3201; SL 1977, ch 189, § 94; SL 2006, ch 130, § 10.



§ 25-7-16 Nonsupport of child by parent as misdemeanor--Felony where parent leavesstate--Spiritual treatment--Unemployment.

25-7-16. Nonsupport of child by parent as misdemeanor--Felony where parent leaves state--Spiritual treatment--Unemployment. A parent of a minor child who intentionally omits without lawful excuse to furnish necessary food, clothing, shelter, medical attendance, other remedial care, or other means of support for the person's child is guilty of a Class 1 misdemeanor. If a parent, during a violation, leaves the state and is absent for more than thirty days, the person is guilty of a Class 6 felony. If a child is under treatment solely by spiritual means, the court may, as provided under § 26-8A-22, order that medical treatment be provided for the child. For the purposes of this section, unemployment without justifiable excuse or without verifiability of searching for employment is not a lawful excuse for noncompliance.

Source: SDC 1939, § 13.3204 as enacted by SL 1963, ch 56, § 1; SL 1977, ch 189, § 95; SL 1981, ch 196; SL 1990, ch 170, § 3; SL 1991, ch 217, § 170; SL 1994, ch 201.



§ 25-7-16.1 Cash bond for nonsupport applied to child support arrearages.

25-7-16.1. Cash bond for nonsupport applied to child support arrearages. Notwithstanding any provision of chapter 23A-43 to the contrary, any cash bond deposited with the court, whether or not personally posted by the defendant, to assure appearance of an individual charged with nonsupport of a child under § 25-7-15 or 25-7-16 or subject to civil proceedings to enforce child support obligations, may, at the discretion of the court, be ordered paid to the Department of Social Services or the support obligee and applied to child support arrearages either as a condition imposed by the court or as a result of the individual's failure to appear as required by the court.

Source: SL 2012, ch 144, § 1.



§ 25-7-17 Abandonment or nonsupport of child by parent as prima facie evidence ofintent.

25-7-17. Abandonment or nonsupport of child by parent as prima facie evidence of intent. Proof of abandonment or desertion of a child by a parent, or the omission by a parent to furnish necessary food, clothing, shelter, medical attendance, other remedial care, or other means of support for his child is prima facie evidence that the abandonment, desertion, or omission is intentional and without lawful excuse.

Source: SDC 1939, § 13.3204 as enacted by SL 1963, ch 56, § 1; SL 1982, ch 195, § 1.



§ 25-7-17.1 Parent's choice of health services permitted in legitimate practice of religiousbeliefs not violation of support requirements.

25-7-17.1. Parent's choice of health services permitted in legitimate practice of religious beliefs not violation of support requirements. However, any parent who chooses nonmedical remedial health services recognized or permitted under state law in the legitimate practice of religious beliefs in lieu of medical attendance is not for that reason alone in violation of §§ 25-7-17 and 25-7-20.

Source: SL 1982, ch 195, § 4.



§ 25-7-18 Repealed.

25-7-18. Repealed by SL 1982, ch 195, § 2



§ 25-7-19 Marital status and divorce decrees immaterial to criminal liability--Status ofunborn child.

25-7-19. Marital status and divorce decrees immaterial to criminal liability--Status of unborn child. The provisions of §§ 25-7-16 to 25-7-20, inclusive, are applicable whether the parents of such child are married or divorced, and regardless of any decree made in any divorce action relative to alimony or to the support of the child. A child conceived but not yet born is to be deemed an existing person insofar as said sections are concerned.

Source: SDC 1939, § 13.3204 as enacted by SL 1963, ch 56, § 1.



§ 25-7-20 Parent's criminal liability not relieved by other parent's custody or supportprovided by others.

25-7-20. Parent's criminal liability not relieved by other parent's custody or support provided by others. This chapter may not be construed to relieve one parent from the criminal liability defined in § 25-7-16 for an omission because the other parent of the child is legally entitled to the custody of the child nor because the other parent of the child, or any other person, or organization, voluntarily or involuntarily furnishes necessary food, clothing, shelter, medical attendance, other remedial care, or other means of support for the child.

Source: SDC 1939, § 13.3204 as enacted by SL 1963, ch 56, § 1; SL 1982, ch 195, § 3.



§ 25-7-20.1 Complaint for nonsupport signed by representative of department.

25-7-20.1. Complaint for nonsupport signed by representative of department. When any payment of public moneys has been made by the Department of Social Services, under the provisions of this chapter for the support or aid of any person, any representative of the department may sign a criminal complaint against that person for any violation of the provisions of this chapter.

Source: SL 1963, ch 332; SDCL, § 23-19-3; SL 1978, ch 164, § 6.



§ 25-7-21 Proof of nonpaternity of husband.

25-7-21. Proof of nonpaternity of husband. In any prosecution under §§ 25-7-16 to 25-7-20, inclusive, it shall be competent for the people to prove nonaccess of husband to wife or any other fact establishing nonpaternity of a husband.

Source: SDC 1939, § 13.3207 as enacted by SL 1963, ch 56, § 1.



§ 25-7-22 Communications not privileged in nonsupport prosecutions--Husband andwife as witnesses.

25-7-22. Communications not privileged in nonsupport prosecutions--Husband and wife as witnesses. In all prosecutions under § 25-7-4 or under §§ 25-7-16 to 25-7-20, inclusive, any existing provisions of law prohibiting the disclosure of confidential communications between husband and wife shall not apply, and both husband and wife shall be competent to testify to any and all relevant matters, including the fact of marriage and the parentage of a child or children.

Source: SDC 1939, § 13.3207 as enacted by SL 1963, ch 56, § 1.



§ 25-7-23 Abandonment and nonsupport of spouse or children as prima facie evidenceof intent.

25-7-23. Abandonment and nonsupport of spouse or children as prima facie evidence of intent. Proof of the abandonment and nonsupport of a spouse, or of the omission to furnish necessary food, clothing, shelter, or of medical attendance for a child or children is prima facie evidence that such abandonment and nonsupport or omission to furnish necessary food, clothing, shelter, or medical attendance is intentional.

Source: SDC 1939, § 13.3207 as enacted by SL 1963, ch 56, § 1; SL 1984, ch 12, § 51.



§ 25-7-24 Release on undertaking to support spouse or child--Amount and terms ofundertaking.

25-7-24. Release on undertaking to support spouse or child--Amount and terms of undertaking. If after arrest and before trial or after conviction and before sentence, the party arrested or convicted pursuant to § 25-7-4 or §§ 25-7-16 to 25-7-20, inclusive, shall appear before the court in which the case is pending or the conviction had and enter into an undertaking to the state in a sum to be fixed by the court, which may not exceed two thousand dollars, with or without sureties as may be determined by the court, conditioned that the party will furnish his or her spouse with necessary and proper home, food, care, and clothing, or that the party will furnish his or her child with a proper home, food, care, and clothing, then the court may release the defendant.

Source: SDC 1939, § 13.3203; SL 1963, ch 56, § 3; SL 1984, ch 12, § 52.



§ 25-7-25 Cancellation of undertaking for support on demonstration of good faith.

25-7-25. Cancellation of undertaking for support on demonstration of good faith. The undertaking shall remain in force so long as the court deems necessary, but whenever it shall appear to the court, by affidavit or otherwise, that the defendant is then, and for a reasonable time prior thereto has been in good faith, furnishing his or her spouse or child with a necessary and proper home, food, care, and clothing, the court may cancel the undertaking.

Source: SDC 1939, § 13.3203; SL 1963, ch 56, § 3; SL 1984, ch 12, § 53.



§ 25-7-26 Arrest and forfeiture of undertaking on failure to comply--Trial--Commitmentor release on new undertaking.

25-7-26. Arrest and forfeiture of undertaking on failure to comply--Trial--Commitment or release on new undertaking. If a defendant fails to comply with the undertaking, he or she may be arrested on a warrant issued from the court in which the case is pending or the conviction was had. The court may thereupon order a forfeiture of the undertaking and that the defendant be tried or committed in execution of the sentence, or for good cause shown, may release the defendant upon a new undertaking.

Source: SDC 1939, § 13.3203; SL 1963, ch 56, § 3; SL 1984, ch 12, § 54.



§ 25-7-26.1 Posting bond by obligor--Notice.

25-7-26.1. Posting bond by obligor--Notice. In any civil or administrative action provided by law for the enforcement of support, any person owing the support may be required to give security, or post a bond or undertaking to secure payment of the overdue support. Notice shall be sent to the obligor regarding the proposed action to enforce the overdue support obligation, the requirement of posting bond and the procedures available for contesting the bonding requirement.

Source: SL 1986, ch 218, § 55.



§ 25-7-27 Adult child's duty to support parent when necessary--Notice required.

25-7-27. Adult child's duty to support parent when necessary--Notice required. Any adult child, having the financial ability to do so, shall provide necessary food, clothing, shelter, or medical attendance for a parent who is unable to provide for oneself. However, no claim may be made against such adult child until the adult child is given written notice that the child's parent is unable to provide for oneself, and such adult child has refused to provide for the child's parent. Notice required by this section shall be given within ninety days after the necessary food, clothing, shelter, or medical attendance, claimed in the notice, was first provided for the parent. However, in the case of fraud or misrepresentation, notice shall be provided within ninety days after such fraud or misrepresentation is known or should have been known. If the parent or someone acting on behalf of the parent makes application for assistance pursuant to chapter 28-13, the county shall give the written notice required herein within ninety days after it receives the application or notice required under § 28-13-1, 28-13-32.3, 28-13-32.4, or 28-13-34.1, whichever is sooner.

Source: SDC 1939, § 14.0320 as enacted by SL 1963, ch 61; SL 2000, ch 118, § 1.



§ 25-7-28 Adult child's right of contribution from brothers and sisters for support ofparent--Notice required.

25-7-28. Adult child's right of contribution from brothers and sisters for support of parent--Notice required. In the event necessary food, clothing, shelter, or medical attendance is provided for a parent by a child, he shall have the right of contribution from his adult brothers and sisters, who refuse or do not assist in such maintenance, on a pro rata share to the extent of their ability to so contribute to such support; provided that no right of contribution for support shall accrue except from and after notice in writing is given by the child so providing for his parent.

Source: SDC 1939, § 14.0312 as added by SL 1963, ch 62.



§ 25-7-29 Repealed.

25-7-29. Repealed by SL 1992, ch 26, § 5



§ 25-7-30 Proof of marriage and parentage.

25-7-30. Proof of marriage and parentage. No other evidence shall be required to prove marriage of husband and wife, or that a person is the lawful father or mother of a child or children, than is or shall be required to prove such facts in a civil action.

Source: SDC 1939, § 13.3207 as enacted by SL 1963, ch 56, § 1.



§ 25-7-31 to 25-7-36. Repealed.

25-7-31 to 25-7-36. Repealed by SL 1986, ch 218, §§ 62 to 67



§ 25-7-37 Chronically delinquent defined.

25-7-37. Chronically delinquent defined. For the purposes of § 25-7-38, the term, chronically delinquent, means the child support is paid ten or more days after the date the child support is due in each of three or more months in any twelve-month consecutive period, or the child support paid is less than ninety percent of the amount due in each of three or more months in any twelve-month consecutive period.

Source: SL 2009, ch 135, § 1.



§ 25-7-38 Late fee for certain chronically delinquent child support payments.

25-7-38. Late fee for certain chronically delinquent child support payments. An obligor found to be chronically delinquent in child support payments or installments as required under an order for support, as defined in § 25-7A-1, is subject to a late payment fee equal to ten percent of the ordered child support or fifty dollars, whichever is greater, for each month in the preceding twelve months that the payment was ten or more days delinquent or the payment was less than ninety percent of the ordered child support. Any obligee seeking the late payment fee shall file in the office of the clerk of courts of the county in which the order was filed, or in a county in which a transcript of the order is filed and docketed, a petition showing the date of receipt of each month of delinquent payment, the amount received, and the amount due and requesting that a late fee be ordered. Upon filing of the petition, the obligee shall serve, by certified mail or as otherwise provided by law, a copy of the petition to the obligor. The service of such notice shall be deemed complete when proof of the service is filed with the court. The obligor has ten days from service to object to the imposition of a late fee. If a party objects within ten days of service the court shall conduct a hearing as soon as practical. The obligor has the burden of showing an inability to timely pay child support payments or installments as required under an order of support. Based upon the evidence presented at the hearing, the court may order the obligor to pay a late fee or may order any other relief as it deems appropriate.

Source: SL 2009, ch 135, § 2.






Chapter 07A - Collection Of Child Support

§ 25-7A-1 Definition of terms.

25-7A-1. Definition of terms. Terms used in this chapter mean:

(1) "Administrative order," a judgment or order of an agency of the executive branch of state government, or an agency of comparable jurisdiction of another state, ordering payment of a set or determinable amount of support money, or ordering withholding of income;

(2) "Arrearage," the total amount of unpaid support obligations;

(3) "Assistance," money payments made by the Department of Social Services which are paid to, or for the benefit of, any dependent child, including payments made so that food, shelter, medical care, clothing, transportation, education, or other necessary goods, services, or items may be provided, and payments made to compensate for the provision of those necessities;

(4) "Court order," a judgment or order of a circuit court of this state or a court of comparable jurisdiction of another state ordering payment of a set or determinable amount of support money;

(4A) "Custodian," a person who has either legal or physical custody, or both, of a dependent child;

(5) "Delinquency," any payment under an order for support which becomes due and remains unpaid;

(6) "Department," the Department of Social Services;

(7) "Dependent child," a needy child under the age of eighteen or under the age of nineteen and a full-time student in a secondary school if, before the child attains the age of nineteen, it is determined that the child may reasonably be expected to complete the program at the secondary school, who has been deprived of support or care by a natural parent, an adoptive parent, or a stepparent, by reason of the death, continued absence from the home, or physical or mental incapacity of a parent, or who is a child of an unemployed parent and who is living with a person in a place of residence maintained by such person as his home;

(8) "Income," any form of payment to a person, regardless of source, including wages, salary, commission, bonuses, compensation as an independent contractor, workers' compensation, unemployment compensation, disability, annuity and retirement benefits, gift or inheritance, all gain derived from capital or labor, profit gained through the sale or conversion of capital assets, and any other payments, including personal property, money and credits on deposit with or in the possession of, or made by any person, private entity, federal or state government, any unit of local government, school district or any entity created by public act. However, for the purposes of income withholding, income excludes:

(a) Any amount required by law or as a condition of employment to be withheld, other than creditor claims, including federal, state, and local taxes, social security, and other retirement contributions;

(b) Any amount exempted by federal law; and

(c) Public assistance payments;

(9) "Need," the necessary costs of food, clothing, shelter, education, and medical care for the support of a dependent child;

(9A) "Noncustodial parent," the parent who does not have primary care, custody, or control of the child, and has an obligation to pay child support;

(10) "Obligee," any person or entity to whom a duty of support is owed;

(11) "Obligor," any person who owes a duty to make payments under an order for support;

(12) "Order for support," a judgment, decree, or order, whether temporary, final, or subject to modification, issued by a court or an administrative agency of competent jurisdiction, which provides for the support and maintenance of a child, including a child who has attained the age of majority under the law of the issuing state, or of the parent with whom the child is living, which provides for monetary support, health care, medical support, arrearages, or reimbursement, and which may include costs and fees, interest, and penalties, income withholding, attorney's fees, and other relief;

(13) "Parent," the natural parent, adoptive parent, or stepparent of a dependent child;

(14) "Payor," any person or other entity owing income or having personal property or money and credits belonging to an obligor;

(15) "Person," a natural person, firm, limited liability company, corporation, association, political subdivision, or agency of government;

(16) "Secretary," the secretary of social services;

(17) Deleted by SL 2013, ch 119, § 5;

(18) "Standard of need," the need established by the Department of Social Services;

(19) "Support enforcement services," establishing and enforcing support obligations, locating support obligors, and establishing paternity under the Title IV-D state plan;

(20) "Title IV-D agency," the agency established by Part D of Title IV of the Social Security Act (42 U.S.C. §§ 651 to 667) for the purpose of administering the state's plan for establishing and enforcing support obligations, locating support obligors, and establishing paternity;

(21) "Medical support," the provision of a health insurance benefit plan or cash medical support payment, including any employer sponsored group health plan or self-insured plan, or any individual health insurance policy, to meet the medical needs of a dependent child including the cost of any premium required by such a health insurance benefit plan, an amount ordered to be paid toward the cost of health insurance provided by a public entity or by another parent through employment or otherwise, or for other medical costs not covered by insurance;

(22) "Business day," a day on which state offices are open for regular business;

(23) "Employee," any person who is an employee within the meaning of chapter 24 of the Internal Revenue Code of 1986, 26 U.S.C. § 3401-3406, as of January 1, 1997;

(24) "Employer," any person or entity who is an employer as defined in section 3401(d) of the Internal Revenue Code of 1986, 26 U.S.C. § 3401-3406, as of January 1, 1997, and includes any governmental entity and any labor organization;

(25) "Labor organization," the meaning given the term in section 2(5) of the National Labor Relations Act, 29 U.S.C. § 151 et seq., as of January 1, 1997, and includes any entity or hiring hall which is used by the organization and an employer to carry out the requirements described in section 8(f)(3) of the act;

(26) "Date of hire," the date a person first provides services for an employer for pay;

(27) "Newly hired employee" or "new hire," any person hired to provide services for an employer and required to provide an Internal Revenue Service W-4 form to the employer, including a person who is rehired, reemployed, or reinstated following thirty consecutive days of termination or layoff even if the person does not provide a new or revised W-4 form to the employer;

(28) "Recreational or sporting license," any state issued hunting or fishing license.
Source: SL 1982, ch 196, § 1; SL 1986, ch 218, § 1; SL 1989, ch 220, § 18; SL 1994, ch 351, § 45; SL 1994, ch 387, § 15; SL 1997, ch 155, § 5; SL 1998, ch 157, § 1; SL 2009, ch 130, § 12; SL 2013, ch 119, § 5.



§ 25-7A-2 Public assistance to dependent child deemed debt of person responsiblefor support--Establishment of amount of debt--Public assistance recipientdoes not incur debt.

25-7A-2. Public assistance to dependent child deemed debt of person responsible for support--Establishment of amount of debt--Public assistance recipient does not incur debt. Any payment of public assistance made to or for the benefit of any dependent child creates a debt due to the state, by the person or persons who are responsible for support of the children, in an amount equal to the amount of public assistance money paid. If there is a court order, administrative order, or final decree of divorce, the debt is limited to the amount of the order or decree including the full amount of all payments in arrears under the order or decree. The secretary of social services may, if the debt is not established by order, limit the debt to an amount consistent with the debtor's ability to pay, both as to amounts accrued and accruing during any period in which public assistance payments are made. The Department of Social Services may petition the appropriate court for modification of a court order on the same grounds as either party to the cause. A person receiving public assistance for the benefit of a dependent child does not incur a debt under this chapter for the period the person received assistance.

Source: SL 1982, ch 196, § 2; SL 1986, ch 218, § 2.



§ 25-7A-3 Subrogation right of department.

25-7A-3. Subrogation right of department. The Department of Social Services is a party in interest and is subrogated to the right of any dependent child or custodian to prosecute or maintain any support action or execute any administrative remedy existing under the laws of this state to obtain reimbursement of public money expended for or on behalf of the child. If a court order, administrative order, or final decree of divorce enters judgment for an amount of support to be paid by a parent or other responsible person, the department is subrogated to the debt created by such order, and any money judgment shall be in favor of the department.

Source: SL 1982, ch 196, § 3; SL 1986, ch 218, § 3; SL 2013, ch 119, § 6.



§ 25-7A-3.1 Designation of Department of Social Services as state child support caseregistry--Duties.

25-7A-3.1. Designation of Department of Social Services as state child support case registry--Duties. Beginning October 1, 1998, the Department of Social Services is designated as the state child support case registry, and shall collect, maintain, update, and monitor child support enforcement records by use of an automated system, for all child support orders being enforced by the department and all support orders entered or modified in the state on or after October 1, 1998.

The state case registry shall extract, share, compare, and receive child support information from other data bases, and furnish and exchange information with the federal case registry of child support orders, the federal parent locator service, other state agencies, and other states to facilitate the establishment or enforcement of child support orders.

The department may adopt rules pursuant to chapter 1-26 to implement the provisions of this section.

Source: SL 1997, ch 155, § 2; SL 1998, ch 157, § 2.



§ 25-7A-3.2 Designation of Department of Social Services as state child disbursementunit--Collection and disbursement procedures.

25-7A-3.2. Designation of Department of Social Services as state child disbursement unit--Collection and disbursement procedures. Beginning October 1, 1998, the Department of Social Services is designated as the state child support disbursement unit. The department shall use automated procedures for the collection and disbursement of child support payments for all support orders being enforced by the department; all support orders subject to withholding of income; and, all other support orders as directed by a court of competent jurisdiction.

The department may adopt rules pursuant to chapter 1-26 to implement the provisions of this section.

Source: SL 1997, ch 155, § 3.



§ 25-7A-3.3 State directory of new hires--Reporting requirements--Multistateemployers--Use of information by department.

25-7A-3.3. State directory of new hires--Reporting requirements--Multistate employers--Use of information by department. By October 1, 1997, the Department of Social Services shall establish a state directory of new hires. The department may enter into cooperative agreements with other state agencies to satisfy the provisions of this section. Effective October 1, 1997, every employer within the state shall furnish to the directory of new hires a report of any newly hired employee which includes the name, address, and social security number of the employee, and the employer's name, address, and identification number as assigned by the Internal Revenue Service.

The report shall be transmitted by the employer to the state directory of new hires no later than twenty days after the date the employer hires the employee, or if the employer transmits the report magnetically or electronically, by two monthly transmissions, not less than twelve days nor more than sixteen days apart. Each report shall be made on a W-4 form or an equivalent form, and may be transmitted by first class mail, magnetically, or electronically. No report may be filed with respect to any employee of a state or local agency performing intelligence or counterintelligence functions, if the head of the agency has determined that filing of the report could endanger the safety of the employee or compromise an ongoing investigation or mission.

Multistate employers which have employees who are employed in two or more states and which transmit reports magnetically or electronically may comply with the requirements of this section by designating one state in which the employer will transmit the required report. Any multistate employer who elects to report in this manner shall notify the secretary of the Department of Health and Human Services in writing as to which state the employer will transmit the report.

The department shall use all information received from employers to locate any person for purposes of establishing paternity; establishing, modifying, or enforcing child support obligations; furnishing information to the national directory of new hires; verifying eligibility for the department's programs; and, shall provide state agencies operating employment security and workers' compensation programs with access to any information reported by employers. Any employer who intentionally fails to comply with any duties imposed by this section commits a petty offense. The Department of Social Services or the Department of Labor and Regulation, or both, may adopt rules pursuant to chapter 1-26 to implement the provisions of this section.

Source: SL 1997, ch 155, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 25-7A-4 Statement required of certain parents.

25-7A-4. Statement required of certain parents. Upon demand by the Department of Social Services, any parent in the state, whose absence from the home is the basis upon which the department is paying public assistance on behalf of a dependent child, shall complete a statement, under oath, of the noncustodial parent's current monthly income, the noncustodial parent's total income over the past thirty-six months, the number of dependents the noncustodial parent is supporting, the amount the noncustodial parent is contributing regularly toward the support of all children for whom application for assistance is made, the noncustodial parent's current monthly living expenses, and all other pertinent information to determine the noncustodial parent's ability to support the noncustodial parent's children. This section also applies to a parent who owes support to a custodian who has applied for support enforcement services, and to both the noncustodial parent and the custodian in a petition for modification filed pursuant to § 25-7A-22.

Source: SL 1982, ch 196, § 4; SL 1986, ch 218, § 4; SL 2013, ch 119, § 7.



§ 25-7A-5 Notice of support debt--Service on parent--Contents of notice.

25-7A-5. Notice of support debt--Service on parent--Contents of notice. The secretary of social services may initiate an action for support by issuing a notice of a support debt, which shall be served without summons or other pleadings on the alleged responsible parent in the manner provided for service of a summons in a civil action or by certified mail, return receipt requested. The notice, whether based on subrogation power of attorney, assignment of a support obligation established by a court, administrative order, or judgment, or based on the furnishing of assistance by the Department of Social Services for any dependent child or custodian, or based on the obligation fixed by chapter 25-7, or support due to a custodian or another state who has applied for support enforcement services, shall contain the following statements:

(1) The name of the dependent child or custodian for whom support is owed;

(2) The monthly support for which the parent is responsible, including a statement of the debt accrued and accruing, and the monthly payment to be made on the state debt accrued, or due to a custodian or another state who has applied for support enforcement services, as established by:

(a) Subrogation to or assignment of a court or administrative order, judgment or decree establishing a set or determinable amount of child or spousal support; or

(b) Payment of assistance by the department for a dependent child or custodian where there is no court or administrative order, judgment or decree;

(3) A statement that if the parent does not request a hearing within ten days from the day of service, the secretary:

(a) Shall request the court enter an order establishing the amount of child support, accrued and accruing, which the parent is responsible for and the amount of the total monthly payment due on the accrued debt to the state, or to a custodian or another state who has applied for support enforcement services, and on the monthly support obligation;

(b) Shall request that the court enter an order for medical support;

(c) May request that the court enter an order for genetic testing costs; and

(d) May request that the court enter an order adjudicating paternity and custody of the child;

(4) A statement that the parent served with a notice of support debt may, within ten days of the day of service of the notice of support debt, submit a written response to the notice objecting to all or any part of the notice and requesting a hearing;

(5) A statement that an order entered under subdivision (3) of this section, establishing the payment obligation of the parent is subject to collection action, including an order for income withholding under this chapter, levy and execution under the laws of this state or any other collection actions authorized by law;

(6) A reference to this chapter;

(7) A statement that an order for support entered under this chapter is filed with the appropriate clerk of courts and is a lien as provided by law;

(8) A statement that if the parent has any questions the parent may telephone or visit the nearest department office or consult an attorney;

(9) A statement that the parent has an obligation to report any change of address or employment to the department; and

(10) Any other information the secretary finds appropriate.
Source: SL 1982, ch 196, § 5; SL 1986, ch 218, § 6; SL 1989, ch 175, § 3; SL 1995, ch 144, § 1; SL 1997, ch 155, § 6; SL 2001, ch 134, § 1; SL 2009, ch 130, § 13; SL 2013, ch 119, § 8.



§ 25-7A-6 Hearing requested by parent--Referee's report--Objections--Order ofcourt--Service--Objection to court's modification.

25-7A-6. Hearing requested by parent--Referee's report--Objections--Order of court--Service--Objection to court's modification. If a parent served with a notice of support debt under § 25-7A-5 makes a timely request for a hearing, the secretary of social services shall file the notice of support debt, proof of service thereof, and response thereto in the office of the clerk of the circuit court in the county of residence of that parent. The matter shall be set for hearing before a referee who is a member in good standing of the State Bar Association and is appointed by the court, pursuant to statute, and after due notice to all parties by first class mail. The referee shall make a report to the court, recommending the amount of the debt due to the state, if any, and the monthly support obligation of the parent and the arrearage debt due to the obligee or another state who has applied for support enforcement services, the provision of medical support, or genetic testing costs.

The referee shall file the report with the court and cause copies thereof to be served by mailing to the parties and the secretary. Any party shall have ten days from the date of service of the report in which to file objections to the report. If a party files an objection, the other party shall have an additional five days from the date of service of the objections to file additional objections. If no objection is filed, the circuit court may thereafter, and without further notice, enter its order. If any objection is filed, the circuit court shall fix a date for hearing on the report, the hearing to be solely on the record established before the referee. The circuit court may thereafter adopt the referee's report, or may modify it, or may reject and remand it with instructions or for further hearing. The secretary shall serve the parent the court's order by certified mail, return receipt requested, at the parent's last known address, and shall file proof of service.

If the circuit court's order modifies the referee's report and no hearing was held before the court before entry of its order, any party has ten days from the date of service of the order in which to file an objection to that modification. If an objection is filed, the circuit court shall fix a date for hearing on the objection and after the hearing shall enter its order. The secretary shall serve the order by certified mail, return receipt requested, at the parent's last known address, and shall file proof of service.

Source: SL 1982, ch 196, § 6; SL 1986, ch 218, § 7; SL 1989, ch 175, § 4; SL 1991, ch 213, § 1; SL 1995, ch 144, § 2; SL 2005, ch 134, § 7; SL 2009, ch 130, § 14.



§ 25-7A-6.1 Notice to department of parent's address and employment information.

25-7A-6.1. Notice to department of parent's address and employment information. An order for support shall include a provision requiring each parent to notify the department of the parent's current address and the name and address of the parent's current employer. The order shall also require each parent to notify the department of a change in the parent's address or employment within seven business days of the change. A child support referee may mail any notice required by §§ 25-7A-6 and 25-7A-22 to a parent's last known address on file with the department.

Source: SL 2013, ch 119, § 12.



§ 25-7A-6.2 Time for furnishing documents required by referee--Inspection andcopying by parties.

25-7A-6.2. Time for furnishing documents required by referee--Inspection and copying by parties. The parties to a child support proceeding under §§ 25-7A-6 and 25-7A-22 shall provide all financial and legal documents required by the referee at least five days prior to the hearing date set by the referee. Failure to provide such information five days prior to the hearing may lead to exclusion of the evidence or the application of § 25-7-6.26.

The parties may inspect and obtain a copy of the financial documents, including confidential information as defined in § 15-15A-8, that are received by the referee in connection with the child support proceeding. This information is to be held confidential and may not be released for any purpose outside of the child support proceeding. The referee may charge a fee not to exceed twenty-five cents per page for reproducing any document requested. If the actual duplication cost exceeds twenty-five cents per page, the referee may request a court order approving a fee of more than twenty-five cents per page. The referee may also charge for the cost of mailing any document requested by a party.

Source: SL 2013, ch 119, § 13.



§ 25-7A-7 Secretary's application for support order--Court order--Service.

25-7A-7. Secretary's application for support order--Court order--Service. If a parent is served with a notice of support debt under § 25-7A-5 and does not request a hearing within ten days, the secretary of social services shall file, in the office of the appropriate clerk of the circuit court, the notice of support debt, proof of service thereof, and an application for an order for support. The court shall enter an order for support in accordance with the child support guidelines set by statute, establishing the amount of child support, accrued and accruing, for which the parent is responsible and the amount of the total monthly payment due on the accrued debt to the state, or to an obligee or another state who has applied for support enforcement services, and on the monthly support obligation. The court shall enter an order for medical support, and may enter an order for genetic testing costs, adjudicating the paternity of the child, or establishing custody of the child. The secretary shall serve the parent an order by certified mail, return receipt requested, at the parent's last known address, and shall file proof of service.

Source: SL 1982, ch 196, § 7; SL 1986, ch 218, § 8; SL 1989, ch 175, § 5; SL 1995, ch 144, § 3; SL 2001, ch 134, § 2; SL 2009, ch 130, § 15.



§ 25-7A-8 Circuit court action to contest paternity or custody.

25-7A-8. Circuit court action to contest paternity or custody. If a person served with a notice of support debt under § 25-7A-5 contests paternity or custody of the child, and the person is presumed to be the parent of the child in accordance with the provisions of chapter 25-8, the secretary shall inform the responding party that an action must be commenced in circuit court in accordance with chapter 25-8 in order to establish that the person is not the father of the child or to establish custody. The notice of support debt, proof of service, and the response shall be filed for the purpose of establishing the support obligation as provided in § 25-7A-6. The establishment and enforcement of the obligation may not be stayed pending the action for paternity or custody determination commenced by the respondent.

Source: SL 1982, ch 196, § 8; SL 1986, ch 218, § 9; SL 1989, ch 175, § 6; SL 1994, ch 204, § 12; SL 2001, ch 134, § 3.



§ 25-7A-9 Repealed.

25-7A-9. Repealed by SL 1986, ch 218, § 10



§ 25-7A-10 Repealed.

25-7A-10. Repealed by SL 1989, ch 175, § 12



§ 25-7A-10.1 Filing of action involving previous support order.

25-7A-10.1. Filing of action involving previous support order. If the proceedings for enforcement of child support involve amendment of a previous support order as fixed by a decree of divorce, judgment in a paternity action or prior enforcement proceedings which have been held in any court in this state, the action shall be filed in the office of the clerk of the circuit court for the county in which such previous order was entered.

Source: SL 1989, ch 175, § 10.



§ 25-7A-11 Repealed.

25-7A-11. Repealed by SL 1989, ch 175, § 13



§ 25-7A-12 , 25-7A-13. Repealed.

25-7A-12, 25-7A-13. Repealed by SL 1986, ch 218, §§ 14, 15



§ 25-7A-14 Interest on support debt or judgment.

25-7A-14. Interest on support debt or judgment. The Department of Social Services or any support obligee may collect interest on the unpaid principal balance of a support debt or judgment for support at the Category D rate of interest as established in § 54-3-16.

Source: SL 1982, ch 196, § 14; SL 1986, ch 218, § 16.



§ 25-7A-15 Payor holding amount in excess of debt--Release of excess to obligor.

25-7A-15. Payor holding amount in excess of debt--Release of excess to obligor. If any payor has income, deposits, accounts, or balances in excess of the amount of the debt claimed by the Department of Social Services or any support obligee, the payor may, without liability under this chapter, release the excess to the obligor.

Source: SL 1982, ch 196, § 15; SL 1986, ch 218, § 17.



§ 25-7A-16 Grounds for release of lien.

25-7A-16. Grounds for release of lien. The secretary of social services may release and satisfy a lien on all or part of the property or income of the obligor or return seized property or income without liability, if assurance of payment is adequate, if the action facilitates the collection of the debt, or if the obligor provides surety satisfactory to the secretary. The release or satisfaction does not operate to prevent future action to collect from the same or other property or income of the obligor.

Source: SL 1982, ch 196, § 16; SL 1986, ch 218, § 18.



§ 25-7A-17 Agreement between parents relieving duty of support--Rights ofdepartment or support obligee not terminated.

25-7A-17. Agreement between parents relieving duty of support--Rights of department or support obligee not terminated. An agreement between parents or other responsible persons relieving a party of any duty of support or responsibility or purporting to settle past, present, or future support obligations as settlement or prepayment may not act to reduce or terminate any rights of the Department of Social Services or any support obligee to recover from parents or other responsible persons for support provided, unless the department or any support obligee has consented to the agreement in writing and the agreement has been approved by a court of competent jurisdiction.

Source: SL 1982, ch 196, § 17; SL 1986, ch 218, § 19.



§ 25-7A-18 Cooperation between public agencies.

25-7A-18. Cooperation between public agencies. The secretary of social services may request the cooperation of any public agency, as defined by subdivision 1-24-1(2) and public agencies shall cooperate in locating absent parents, in providing information about the income, resources, and property of a parent, and in providing any other information necessary for the Department of Social Services to perform its functions under this chapter.

Source: SL 1982, ch 196, § 18.



§ 25-7A-19 Department as administrator.

25-7A-19. Department as administrator. The department is the designated public agency for the administration of this chapter.

Source: SL 1986, ch 218, § 44.



§ 25-7A-20 Enforcement of spousal support obligation.

25-7A-20. Enforcement of spousal support obligation. The department shall enforce the support obligation due to a spouse or former spouse who is living with the dependent child, but only if a spousal support obligation has been established by court order for the spouse or former spouse and the child support obligation is also being enforced by the department.

Source: SL 1986, ch 218, § 5; SL 2013, ch 119, § 9.



§ 25-7A-21 Judgment for arrearage due obligee in absence of court order.

25-7A-21. Judgment for arrearage due obligee in absence of court order. The secretary of social services may, in the absence of a court order, initiate an action pursuant to the provisions of this chapter to establish a current monthly child support obligation and obtain a judgment for arrearage which is due to an obligee who is not receiving public assistance, but who has applied for support enforcement services, or upon request of the Title IV-D agency of another state for support enforcement services.

Source: SL 1986, ch 218, § 20; SL 1989, ch 175, § 7.



§ 25-7A-21.1 Order establishment case--Limitation on prior-period support obligationsor arrearages.

25-7A-21.1. Order establishment case--Limitation on prior-period support obligations or arrearages. In any order establishment case, the custodian is limited to a prior-period support obligation or arrearage not exceeding three years before either the date of application with any Title IV-D agency, the date of filing with a court of competent jurisdiction, or the date of a written demand served personally or by registered or certified mail, return receipt requested, upon the noncustodial parent at the noncustodial parent's last known address, whichever occurs earlier.

Source: SL 2005, ch 134, § 9; SL 2013, ch 119, § 10.



§ 25-7A-22 Petition for modification of child support--Hearing--Referee's report--Objections--Service--Objection to modification of report.

25-7A-22. Petition for modification of child support--Hearing--Referee's report--Objections--Service--Objection to modification of report. If the support order was entered in this state and this state maintains continuing exclusive jurisdiction over the support order in accordance with chapter 25-9B, or if the support order was registered in this state and the requirements of § 25-9B-611 or 25-9B-613 are satisfied, an obligor, an obligee, or the assignee may file a petition, on forms prescribed by the department, to increase or decrease child support. For any support order entered or modified after July 1, 1997:

(1) The order may be modified upon showing a substantial change in circumstances if the petition is filed within three years of the date of the order; or

(2) The order may be modified without showing any change in circumstances if the petition is filed after three years of the date of the order.

If a petition is filed, the secretary of social services shall file the petition in the office of the clerk of the circuit court where the original order for support is filed. Any response shall also be provided to the petitioning party. The matter shall be set for hearing before a referee who is a member in good standing of the State Bar Association and is appointed by the court, pursuant to statute, and after due notice to all parties by first class mail. The referee shall make a report to the court, recommending the amount of the monthly support obligation of the parent and for medical support.

The referee shall file the report with the court and cause copies thereof to be served by mailing to the parties and the secretary. Any party shall have ten days from the date of service of the report in which to file objections to the report. If a party files an objection, the other party shall have an additional five days from the date of service of the objections to file additional objections. If no objection is filed, the circuit court may thereafter, and without further notice, enter its order. If any objection is filed, the circuit court shall fix a date for hearing on the report, the hearing to be solely on the record established before the referee. The circuit court may thereafter adopt the referee's report, or may modify it, or may reject and remand it with instructions or for further hearing. The secretary shall serve the parent the court's order by certified mail, return receipt requested, at the parent's last known address, and shall file proof of service.

If the circuit court's order modifies the referee's report and no hearing was held before the circuit court before entry of its order, any party has ten days from the date of service of the order in which to file an objection to that modification. If an objection is filed, the circuit court shall fix a date for hearing on the objection and after the hearing shall enter its order. The secretary shall serve the order by certified mail, return receipt requested, at the parent's last known address, and shall file proof of service.

Source: SL 1986, ch 218, § 21; SL 1987, ch 194; SL 1989, ch 175, § 8; SL 1991, ch 213, § 2; SL 1995, ch 144, § 4; SL 1997, ch 155, § 7; SL 2005, ch 134, § 8; SL 2009, ch 130, § 16.



§ 25-7A-23 Order for withholding of income or property--Written agreement in lieuof order.

25-7A-23. Order for withholding of income or property--Written agreement in lieu of order. Upon entry or modification of any order for support, an order for withholding of income or property shall be entered, which shall take effect immediately, unless the obligor or obligee demonstrates, and the court finds, that there is good cause not to require immediate income withholding or if the parties make a written agreement which provides for an alternative arrangement approved by the court. The department may also enter into a written agreement that provides for an alternative payment arrangement in lieu of issuing an order for withholding of income or property as provided in this section. If immediate income withholding is not required, withholding shall take effect if the obligor becomes delinquent in paying any part of the order for support, or upon the date the obligor requests withholding of income, whichever first occurs.

Source: SL 1986, ch 218, § 22; SL 1990, ch 188, § 1; SL 2003, ch 146, § 1.



§ 25-7A-24 Order for withholding of income served upon obligor where delinquentor support arrearage owed.

25-7A-24. Order for withholding of income served upon obligor where delinquent or support arrearage owed. If an order for support does not contain a provision for immediate withholding of income or property and an obligor becomes delinquent in any part of the payment of support obligations pursuant to the order for support, or an arrearage exists, the department shall prepare and serve an order for withholding of income on the payor as provided by § 25-7A-30. The department shall also advise the obligor of the procedures to contest the withholding.

Source: SL 1986, ch 218, § 23; SL 1990, ch 188, § 2; SL 1997, ch 155, § 8; SL 1998, ch 157, § 3.



§ 25-7A-25 Repealed.

25-7A-25. Repealed by SL 1997, ch 155, § 9



§ 25-7A-26 Petition to stay service of order for withholding--Grounds.

25-7A-26. Petition to stay service of order for withholding--Grounds. The obligor may contest the order for withholding of income by filing a written request for administrative review with the department within ten days after service of the order. The grounds for contesting the withholding shall be limited to:

(1) A dispute concerning the existence or amount of the order for support or delinquency or arrearage; or

(2) The proper identity of the obligor.

The department may adopt rules pursuant to chapter 1-26 to implement the provisions of this section.

Source: SL 1986, ch 218, § 25; SL 1997, ch 155, § 10.



§ 25-7A-27 to 25-7A-29. Repealed.

25-7A-27 to 25-7A-29. Repealed by SL 1997, ch 155, §§ 11 to 13



§ 25-7A-30 Service of order for withholding.

25-7A-30. Service of order for withholding. The department shall enter and serve the order for withholding on the payor, its superintendent, manager, or other agent, by certified mail, first class mail, personal delivery, or electronically in accordance with an agreement authorizing electronic service between the department and the payor, its superintendent, manager, or other agent. A copy of the order shall be mailed to the obligor at the obligor's last known post office address. The order for withholding shall be entered whether or not the order for support contains a provision for withholding of income or property.

Source: SL 1986, ch 218, § 29; SL 1997, ch 155, § 14; SL 2002, ch 127, § 1; SL 2007, ch 159, § 1.



§ 25-7A-31 Order for withholding--Contents.

25-7A-31. Order for withholding--Contents. The order for withholding shall direct any payor to withhold:

(1) An amount equal to the order for support; and

(2) An additional amount not less than ten percent of the order for support, until payment in full of any delinquency.
Source: SL 1986, ch 218, § 30.



§ 25-7A-32 Amount withheld for support and arrearage.

25-7A-32. Amount withheld for support and arrearage. The amount actually withheld for support and arrearage may not be in excess of fifty percent of wages, salaries, commissions, bonuses, compensation as an independent contractor, workers compensation, unemployment compensation, or disability benefits. However, the total amount of arrearage may be withheld from personal property, money, and credits, or other income not otherwise exempt herein.

Source: SL 1986, ch 218, § 31.



§ 25-7A-33 Order for withholding not conclusive on issue of arrearage.

25-7A-33. Order for withholding not conclusive on issue of arrearage. The failure of an order for withholding to state an arrearage is not conclusive of the issue of whether an arrearage is owing.

Source: SL 1986, ch 218, § 32.



§ 25-7A-34 Deduction and transmittal of income by payor.

25-7A-34. Deduction and transmittal of income by payor. Any payor who has been served with an order for withholding of income shall deduct and pay over income or assets as provided in this section. The payor shall deduct the amount designated in the order for withholding. The first payment shall be deducted from the payment of income which is payable to the obligor following service of the order. The payor shall transmit the amount withheld to the department in accordance with the order for withholding within seven business days after the date the obligor is paid or the obligor's property withheld and in accordance with any subsequent notification received from the department redirecting payment. In addition to the amount designated in the order for withholding, the payor may deduct an amount not to exceed three dollars per month from the obligor's income to cover the expenses involved in transmitting the amount withheld.

Source: SL 1986, ch 218, § 33; SL 1997, ch 155, § 15; SL 2004, ch 174, § 1.



§ 25-7A-35 Compliance by payor where multiple orders for withholding or multipleobligors.

25-7A-35. Compliance by payor where multiple orders for withholding or multiple obligors. Any payor who is served with more than one order for withholding against an obligor shall comply with all orders to the extent that the total amount withheld from income does not exceed the maximum amount permitted under § 25-7A-32, giving priority in withholding to an order for current support.

A payor may combine amounts withheld from income of several different obligors in a single payment to the department identifying the portion attributable to each obligor.

Source: SL 1986, ch 218, § 34.



§ 25-7A-36 Duty of payor where obligor terminated--Service of order upon newpayor.

25-7A-36. Duty of payor where obligor terminated--Service of order upon new payor. If the obligor is no longer receiving income from the payor, the payor shall return a copy of the order for withholding to the department within five days after termination of employment, and shall cooperate in providing information for the purpose of enforcing this chapter, including the obligor's last known address and the name and address of any new payor, if known.

Upon receipt of a notice of change of payor when an order for withholding is in effect, the department shall serve a copy of the order upon the new payor in the same manner as provided for in § 25-7A-30.

Source: SL 1986, ch 218, § 35.



§ 25-7A-37 Withholding made without regard to other claims--Complete defense bypayor to claims of obligor.

25-7A-37. Withholding made without regard to other claims--Complete defense by payor to claims of obligor. Withholding of income under this chapter shall be made without regard to any prior or subsequent legal process under state law, including garnishments, attachments, wage assignments, or any other claims of creditors. Payment as required by the order for withholding shall be a complete defense by the payor against any claims of the obligor or the obligor's creditors as to the sum so paid. A payor who complies with an order for withholding of income that is regular on its face is not subject to civil liability to any individual or agency for any conduct which is in compliance with the order.

Source: SL 1986, ch 218, § 36; SL 1997, ch 155, § 16.



§ 25-7A-38 Modification, suspension or termination of order for withholding.

25-7A-38. Modification, suspension or termination of order for withholding. At any time, either upon petition of an obligor or obligee and hearing thereon, or without petition, the department may:

(1) Modify, suspend, or terminate the order for withholding because of a modification, suspension, or termination of the underlying order for support or arrearage judgment;

(2) Reduce the amount of income to be withheld to reflect payment in full of the arrearage by income withholding or otherwise;

(3) Suspend the order for withholding because of inability to deliver income withheld to the obligee due to the obligee's failure to provide a mailing address or other means of delivery; or

(4) Terminate the order for withholding if no current support obligation is due and the arrearage has been paid.
Source: SL 1986, ch 218, § 37.



§ 25-7A-39 Notice to payor.

25-7A-39. Notice to payor. The department shall serve on the payor, by certified mail, first class mail, or personal delivery, a copy of any order entered pursuant to this chapter that affects the duties of the payor.

Source: SL 1986, ch 218, § 38; SL 2002, ch 127, § 2.



§ 25-7A-40 Binding effect of order for withholding.

25-7A-40. Binding effect of order for withholding. The order for withholding is binding upon the payor until service of an amended order for withholding or termination.

Source: SL 1986, ch 218, § 39.



§ 25-7A-41 Notice of change of address of obligee.

25-7A-41. Notice of change of address of obligee. An obligee who is receiving income withholding payments under this chapter shall notify the department of any change of address within seven days of such change.

Source: SL 1986, ch 218, § 40.



§ 25-7A-42 Notice of new payor to department by obligee--Violation asmisdemeanor.

25-7A-42. Notice of new payor to department by obligee--Violation as misdemeanor. Any obligor whose income is being withheld or who has been served with a notice of delinquency pursuant to this chapter shall notify the department of any new payor within seven days. A violation of this section is a Class 2 misdemeanor.

Source: SL 1986, ch 218, § 41.



§ 25-7A-43 Notice of other support payments to department by obligee.

25-7A-43. Notice of other support payments to department by obligee. Any obligee shall provide notice to the department of any other support payment made, including but not limited to a set-off under federal and state law or partial payment of the delinquency.

Source: SL 1986, ch 218, § 42.



§ 25-7A-44 Collection, apportionment, and disbursements of payments bydepartment--Payment records.

25-7A-44. Collection, apportionment, and disbursements of payments by department--Payment records. The department shall collect, disburse, and receive payments pursuant to orders for withholding. The department may apportion withheld amounts among multiple support orders, giving priority to current support, and shall maintain complete and accurate records of all payments and disbursements. Withheld amounts that are due to an obligee other than the department shall be distributed promptly to the obligee. A certified copy of payment records maintained by the department or clerk of courts shall, without further proof, be admitted into evidence in any legal proceedings under this chapter.

Source: SL 1986, ch 218, § 43.



§ 25-7A-45 Actions against payor by department.

25-7A-45. Actions against payor by department. In all cases the department may file an action pursuant to chapter 15-6 in circuit court for judgment and issuance of execution for the total amount that the payor failed to withhold or pay over to the department, and for an order for reinstatement of employment or restitution to the obligor, or both, if the obligor has been discharged, disciplined, or otherwise discriminated against by the payor.

Source: SL 1986, ch 218, § 45.



§ 25-7A-46 Intentional violation by payor as petty offense.

25-7A-46. Intentional violation by payor as petty offense. Any payor who intentionally:

(1) Fails to withhold or pay over income to the department pursuant to a valid order for withholding;

(2) Discharges, refuses to employ, disciplines, or penalizes an obligor because of the order for withholding; or

(3) Otherwise fails to comply with any of the duties imposed by this chapter;
commits a petty offense.

Source: SL 1986, ch 218, § 46; SL 1992, ch 158, § 95; SL 1997, ch 155, § 17.



§ 25-7A-47 Request to another state to withhold income of obligor.

25-7A-47. Request to another state to withhold income of obligor. The department shall request the Title IV-D agency of another state in which an obligor who is delinquent in his support obligation, derives income, to enter an order for the purpose of withholding of income for support. The request shall advise the agency to provide proper notice of withholding to the obligor, including the opportunity to contest the withholding of income, and to order the payor of income to withhold the amount requested. The request shall contain a copy of the order for support, the amount to be withheld, a statement of the arrearage, and any other information necessary to carry out the withholding of income.

Source: SL 1986, ch 218, § 47; SL 1998, ch 157, § 4.



§ 25-7A-48 Order to withhold income of obligor upon request from another state.

25-7A-48. Order to withhold income of obligor upon request from another state. Upon receiving a request from the Title IV-D agency of another state that withholding of income of an obligor is required, including the documentation specified in § 25-7A-47, the department shall issue an order to the payor of income to withhold income or property of the obligor in accordance with the provisions of this chapter.

Source: SL 1986, ch 218, § 48.



§ 25-7A-49 Law applicable to withholding of income derived within state.

25-7A-49. Law applicable to withholding of income derived within state. Except with respect to when income withholding shall be implemented, which shall be controlled by the law of the state in which the support order is entered, the law and procedures of this state are applicable to the withholding of income of an obligor deriving income within this state.

Source: SL 1986, ch 218, § 49.



§ 25-7A-50 Notice to other state where obligor ceases to derive income within state.

25-7A-50. Notice to other state where obligor ceases to derive income within state. The department shall notify the Title IV-D agency of the other state if the obligor ceases to derive income in this state, and provide the name and address of the obligor and of the new payor of income, if known.

Source: SL 1986, ch 218, § 50.



§ 25-7A-51 Workfare program--Circumstances where participation required.

25-7A-51. Workfare program--Circumstances where participation required. An obligor who owes past-due child support and whose dependent child is being provided public assistance shall be required to pay support in an amount deemed appropriate by a court or, if not incapacitated, participate in work activities as specified in § 407(D) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, as of January 1, 1997.

Source: SL 1986, ch 218, § 53A; SL 1997, ch 155, § 18.



§ 25-7A-52 Supplemental nature of rights and duties--Prior assignments not invalid.

25-7A-52. Supplemental nature of rights and duties--Prior assignments not invalid. The rights, remedies, duties, and penalties created by this chapter are in addition to and not in substitution for any other rights, remedies, duties, and penalties created by any other law.

Nothing in this chapter may be construed as invalidating any assignment of wages or benefits for child or spousal support executed or ordered prior to July 1, 1986.

Source: SL 1986, ch 218, §§ 51, 52.



§ 25-7A-53 Repealed.

25-7A-53. Repealed by SL 1989, ch 175, § 14



§ 25-7A-54 Department exempt from filing fee.

25-7A-54. Department exempt from filing fee. The Department of Social Services is specifically exempt from any court filing fee pursuant to any filing required under this chapter.

Source: SL 1989, ch 175, § 9.



§ 25-7A-55 Previous orders legalized, cured, and validated.

25-7A-55. Previous orders legalized, cured, and validated. All orders previously entered under this chapter are hereby legalized, cured, and validated.

Source: SL 1989, ch 175, § 11.



§ 25-7A-56 Prohibition against issuance or renewal of professional license,registration, certification, or permit of applicant in child supportarrearage--Adoption of rules by state agencies.

25-7A-56. Prohibition against issuance or renewal of professional license, registration, certification, or permit of applicant in child support arrearage--Adoption of rules by state agencies. No state agency or board may issue or renew the professional, sporting, or recreational license, registration, certification, or permit of any applicant after receiving notice from the Department of Social Services that the applicant has support arrearages in the sum of one thousand dollars or more, unless the applicant first makes satisfactory arrangements with the Department of Social Services for payment of any accumulated arrearages. An applicant who disputes a determination by the Department of Social Services that the applicant has support arrearages of one thousand dollars or more shall, upon request, be given a due process hearing by the department. Upon recommendation by the department, the licensing agency or board may issue a temporary license, registration, certification, or permit to the applicant pending final resolution of the due process hearing. The department may promulgate rules pursuant to chapter 1-26 to implement the provisions of this section.

The term professional license, registration, certification, or permit as specified by this section includes any profession or occupation as specified in Title 36; insurance brokers, agents, and solicitors as specified in chapter 58-30; teachers and administrators as specified in chapters 13-42 and 13-43; attorneys as specified in chapter 16-16; securities agents, securities brokers, investment advisers, or investment adviser representatives as specified in chapter 47-31B; pilots as specified in chapter 50-11; day care providers as specified in chapter 26-6; gaming employees as specified in chapter 42-7B; and law enforcement officers as specified in chapter 23-3. The state agencies or boards which govern the professions, recreational licenses, and occupations listed in this paragraph may adopt rules pursuant to chapter 1-26 to implement the provisions of this section for their particular profession or occupation.

Source: SL 1993, ch 195; SL 1994, ch 202, § 1; SL 1996, ch 167, § 1; SL 1997, ch 155, § 19; SL 1998, ch 157, § 5; SL 2004, ch 278, § 60; SL 2007, ch 160, § 1.



§ 25-7A-56.1 Revocation, suspension, or restriction of licenses of child supportobligors.

25-7A-56.1. Revocation, suspension, or restriction of licenses of child support obligors. A circuit court may revoke, suspend, or restrict a person's drivers, professional, occupational, sporting, or recreational license if the person owes past-due support, or if the person, after receiving appropriate notice, fails to comply with a subpoena or warrant relating to a paternity or child support proceeding.

Source: SL 1997, ch 155, § 20; SL 1998, ch 157, § 6.



§ 25-7A-56.2 Recordation of social security number of child support obligors.

25-7A-56.2. Recordation of social security number of child support obligors. To facilitate the collection of child support and to facilitate locating child support obligors, the following information shall be recorded in the following manners:

(1) The social security number of any applicant for a professional license, drivers license, occupational license, recreational license, sporting license, or marriage license shall be recorded on the application. If an agency allows the use of a number, other than the social security number as the license number, the agency shall advise the applicant;

(2) The social security number of any person who is subject to a divorce decree, support order, paternity adjudication, or paternity acknowledgment shall be recorded on the document relating to the matter;

(3) The social security number of any person who has died shall be placed in the death records and recorded on the death certificate;

(4) The social security number, drivers license number, or identification number of the owners shall be recorded in the records maintained by the Division of Motor Vehicles upon the issuance of the title or renewal of a registration.
Source: SL 1997, ch 155, § 21; SL 1998, ch 157, § 7.



§ 25-7A-56.3 Administrative authority of Title IV-D agency in paternity and supportactions.

25-7A-56.3. Administrative authority of Title IV-D agency in paternity and support actions. In actions involving either the establishment of paternity, or the establishment, modification, or enforcement of a support order, any Title IV-D agency shall have the administrative authority to perform the following functions without the necessity of obtaining an order from any other judicial or administrative entity:

(1) To order genetic testing for purposes of paternity establishment;

(2) To administratively subpoena any financial or other information needed by the department to establish, modify, or enforce a child support order.

Any person or entity who intentionally fails to respond to a subpoena issued by the department pursuant to this section commits a petty offense.

Source: SL 1997, ch 155, § 22.



§ 25-7A-56.4 Administrative access of Title IV-D agency to motor vehicle or lawenforcement locator systems.

25-7A-56.4. Administrative access of Title IV-D agency to motor vehicle or law enforcement locator systems. Any Title IV-D agency conducting child support enforcement activities shall have access to any motor vehicle or law enforcement system used within the state for purposes of locating a person.

Source: SL 1997, ch 155, § 23.



§ 25-7A-56.5 Disclosures to Title IV-D agencies.

25-7A-56.5. Disclosures to Title IV-D agencies. All entities within this state, including for-profit, nonprofit, and governmental employers shall promptly respond to a request from any Title IV-D agency for information regarding the employment status, rate of compensation, or benefits provided by the employer to any employee or contractor. Any entity who intentionally violates the provisions of this section commits a petty offense.

Source: SL 1997, ch 155, § 24.



§ 25-7A-56.6 Title IV-D agency records access.

25-7A-56.6. Title IV-D agency records access. For purposes of child support enforcement activities, any Title IV-D agency is hereby granted access to information contained in the following records including, if applicable, automated access to case records maintained in automated data bases:

(1) Records of other state and local government agencies, including:

(a) Vital statistics, including records of marriage, birth, death, or divorce;

(b) State and local tax revenue records, including information on residence address, employer, income, and assets;

(c) Records concerning real and titled personal property;

(d) Records of occupational and professional licenses, and records concerning the ownership and control of corporations, partnerships, and other business entities;

(e) Employment security records;

(f) Records of agencies administering public assistance programs;

(g) Records of the Division of Motor Vehicles; and

(h) Records of the Department of Corrections.

(2) Records held by private entities with respect to individuals who owe or are owed support or against whom a support obligation is sought, consisting of:

(a) The names, addresses, and telephone numbers of individuals, and the names and addresses of the employers of the individuals, as appearing in the customer records of public utilities and cable television companies, which shall be provided pursuant to an administrative subpoena issued by the department;

(b) Information, including information on assets and liabilities related to the individuals and held by any financial institution.

Any information obtained by the department pursuant to this section is confidential in nature, and may be used or disclosed only for the purpose of, and to the extent necessary in, establishing, modifying, or enforcing a child support obligation. Any entity which provides information to the department is not subject to civil or criminal liability for releasing or disclosing the requested information.

Source: SL 1997, ch 155, § 25.



§ 25-7A-56.7 Filing requirements.

25-7A-56.7. Filing requirements. Upon entry of an order for support, each party to any paternity or child support proceeding shall file with the appropriate tribunals as defined in § 25-9B-101 a written statement specifying the party's name, social security number, residential and mailing address, telephone number, driver's license number, and the name, address, and telephone number of any current employers. A tribunal may not accept for filing any order for support unless and until the written statement is provided by each party. The tribunal shall forward the written statement to the state case registry. If the required information is unavailable, the order for support may be filed with the tribunal providing the trial judge certifies in writing on the order that the required information is unavailable. Each party subject to an order for support shall also notify the appropriate tribunals of any changes to this information, as necessary.

In any subsequent child support enforcement or modification action between the parties, and upon sufficient showing that diligent efforts have been made to ascertain the location of a party, the tribunal shall deem due process requirements for notice and service of process satisfied by delivering written notice to the most recent residential or employer address on file with the tribunal.

Source: SL 1997, ch 155, § 26; SL 1998, ch 157, § 8; SL 2013, ch 119, § 11.



§ 25-7A-56.8 Jurisdiction of authorized tribunals.

25-7A-56.8. Jurisdiction of authorized tribunals. Any tribunal as defined in § 25-9B-101 authorized to determine child support and paternity cases within this state may exercise statewide jurisdiction over any of the parties involved in the proceedings and may transfer a case between local jurisdictions without the need for any additional filings or service of process.

Source: SL 1997, ch 155, § 27.



§ 25-7A-56.9 Reporting requirements of child support obligor's financial institution.

25-7A-56.9. Reporting requirements of child support obligor's financial institution. The department shall enter into agreements with any financial institution conducting business within the state whereby the financial institution shall, on a quarterly basis, provide to the department the name, record address, social security number, or other taxpayer identification number, and other identifying information requested by the department for each obligor who owes past-due child support, and who maintains an account at the financial institution. Every financial institution shall also comply with any lien, levy, or order for withholding of income issued by the department against any account.

A financial institution is not liable to any person or entity for release or disclosure of any information required herein, and is not liable for encumbering or surrendering to the department any assets held by the financial institution and owned by the obligor. A financial institution is not liable to any person or entity for any other action taken in good faith by the institution to comply with the requirements of this section. Any information obtained by any Title IV-D agency pursuant to this section is confidential in nature and may be disclosed only for the purpose of, and to the extent necessary in, establishing, modifying, or enforcing a child support obligation.

As used in this section, financial institution includes any financial institution as defined in subdivision 10-43-1(4), any institution regulated by chapter 47-31B, and any other depository institution, credit union, benefit association, insurance company, safe deposit company, bond fund, money market mutual fund, and any mutual fund of any kind or character. The term, account, as used in this section includes any demand deposit account, checking account, negotiable withdrawal order account, savings account, time deposit account, money market or any type of mutual fund account, and intangible property as defined in subdivision 43-41B-1(10).

Source: SL 1997, ch 155, § 28; SL 2004, ch 278, § 61.



§ 25-7A-56.10 Garnishment of unemployment benefits.

25-7A-56.10. Garnishment of unemployment benefits. Upon receiving notice from the Department of Social Services that a person owes child support, the Department of Labor and Regulation shall immediately withhold funds from the person's unemployment insurance benefits and forward the withheld amounts to the Department of Social Services. The Department of Labor and Regulation shall withhold the amount as designated by the Department of Social Services except that the amount actually withheld may not be in excess of fifty percent of the person's benefits. The person shall also be notified that the person may contest the withholding by filing a written request for administrative review with the Department of Social Services in accordance with § 25-7A-26.

Source: SL 1997, ch 155, § 29; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 25-7A-56.11 Title IV-D agency as payee.

25-7A-56.11. Title IV-D agency as payee. In any case in which any Title IV-D agency is providing child support enforcement or income withholding services, the Title IV-D agency may direct any obligor or other payor to change the payee to the Title IV-D agency, or other appropriate entity. The Department of Social Services may also redirect support payments as allowed by this section to meet the requirements of § 25-7A-3.2. The Title IV-D agency or department shall notify the obligor, the obligee, and the clerk of court of any change.

Source: SL 1997, ch 155, § 30; SL 1998, ch 157, § 9.



§ 25-7A-57 Award of attorney fees and costs in child support modification hearings.

25-7A-57. Award of attorney fees and costs in child support modification hearings. In any hearing for modification of support, the referee may recommend the imposition of attorney fees and costs. If the referee determines that the filing is frivolous or vexatious, the referee may also recommend the imposition of any additional costs incurred by the innocent parent including lost wages, travel expenses, and the cost of the referee.

Source: SL 1994, ch 203.



§ 25-7A-58 Health insurance for dependent child.

25-7A-58. Health insurance for dependent child. If an order for support requires a parent of a dependent child to provide health insurance coverage for that child, any insurer subject to chapter 58-33 and who is engaged in the business of health insurance as well as any employer or union who provides family health insurance coverage to its employees or members, upon receiving written notice of such order and an application from either the noncustodial parent, custodial parent, or the department, or upon receiving a national medical support notice from any Title IV-D agency, is required to allow enrollment of such dependent child without regard to any applicable enrollment season restrictions and without being subject to underwriting restrictions or exclusionary riders. The insurer or plan administrator shall also complete the applicable sections of the national medical support notice within forty business days of the date of the notice and forward the notice to any person or entity specified in the notice. No insurer, employer, or union providing family health insurance benefit plans as set out in this section may eliminate or cancel the ordered medical support coverage for the dependent child unless it is provided evidence that:

(1) The original court or administrative order is no longer in effect;

(2) The dependent child is or will be enrolled in comparable health insurance coverage through another insurer or employer and which coverage will take effect not later than the effective date of the elimination or cancellation of the previous health insurance coverage;

(3) As an employer or union, and not a health insurer subject to the provisions of this section, who previously provided family health insurance benefit coverage to its employees or members, the employer or union has eliminated family health insurance coverage to all of its employees or members; or

(4) Any available continuation coverage is not elected, or the period of such coverage has expired.

Optional or supplementary coverages are not required to be included in the medical support health insurance coverage unless specifically required by the order for support. Any person or insurer who fails to comply with this section is, in addition to any other penalties permitted by law, subject to the enforcement and penalty provisions of Title 58.

Any employer who intentionally fails to comply with any duties imposed by this section commits a petty offense.

Source: SL 1994, ch 387, § 16; SL 2002, ch 128, § 1.



§ 25-7A-59 Withholding employee's compensation for dependent child's medicalsupport--Required filing time--Limitation on amount--Penalty.

25-7A-59. Withholding employee's compensation for dependent child's medical support--Required filing time--Limitation on amount--Penalty. In any case where there is in effect an order for support requiring an obligor to provide medical support for a dependent child, the employer of the obligor, upon receiving a national medical support notice from any Title IV-D agency is required to complete the applicable sections and forward the notice to the persons or entities specified in the notice within twenty business days of the date of the notice. Upon receiving notice of successful enrollment, the employer shall withhold from the employee's compensation the employee's share of premiums, if any, for health coverage required for the medical support of the dependent child. Any employer withholding compensation from an employee for the purposes set forth in this section is required to pay, upon the premium due date, the employee's share of the premium to the insurer providing the health coverage for the dependent child. The total amount withheld for support and health insurance premiums may not exceed the amount specified in § 25-7A-32, giving priority to the payment of current and past-due support.

Any employer who intentionally fails to comply with any duties imposed by this section commits a petty offense.

Source: SL 1994, ch 387, § 17; SL 2002, ch 128, § 2.



§ 25-7A-60 Garnishment of wages for expenditure made by state for dependent childunder the medical assistance program.

25-7A-60. Garnishment of wages for expenditure made by state for dependent child under the medical assistance program. The Department of Social Services may garnish wages, salary, earnings, or other employment income of the obligor, pursuant to the provisions of chapter 21-18 or applicable provisions of this chapter, to reimburse the state for any expenditures made on behalf of a dependent child under the medical assistance program as provided by Title XIX of the Social Security Act as amended to January 1, 1994, in order to recover any money received by the obligor from third-party liability sources which are necessary to reimburse either the custodial parent or the provider of the medical services for expenditures made or services rendered on behalf of a dependent child for covered medical services under the obligor's group or private family health insurance plan. Any claims for current or past-due child support obligations shall have priority over claims for expenditures made under the Title XIX medical assistance program as set out in this section.

Source: SL 1994, ch 387, § 18.



§ 25-7A-61 Promulgation of rules to notify insurers and employers of child supportorders that include medical support.

25-7A-61. Promulgation of rules to notify insurers and employers of child support orders that include medical support. The Department of Social Services may promulgate rules pursuant to chapter 1-26 to establish procedures to notify insurers and employers of child support orders that include medical support, to establish procedures for the enrollment of children under private health insurance policies pursuant to orders for medical support, to establish procedures for the submission of claims to private insurers for medical services rendered to children covered by medical support orders, and for oversight and administrative functions.

Source: SL 1994, ch 387, § 20.



§ 25-7A-62 Notice to obligor of national medical support notice--Procedure andgrounds for contesting enrollment.

25-7A-62. Notice to obligor of national medical support notice--Procedure and grounds for contesting enrollment. The department shall notify the obligor of its issuance of a national medical support notice and further advise the obligor of the procedures to contest the enrollment and withholding of premiums. An obligor may contest the enrollment and withholding of premiums by filing a written request for administrative review with the department within ten days after service of the notice. The grounds for contesting shall be based upon a mistake of fact and limited to the proper identity of the obligor, or a dispute concerning the responsibility of the obligor to provide health insurance coverage for the dependent child pursuant to an order for support. The employer shall continue to withhold premiums until it receives notice that the contest is resolved and the obligor is not responsible for the child's health insurance coverage. The employer shall also provide the department written notification of termination of employment within five days of the obligor's termination date.

Any employer who intentionally fails to comply with any duties imposed by this section commits a petty offense.

Source: SL 2002, ch 128, § 3.






Chapter 08 - Paternity Proceedings

§ 25-8-1 , 25-8-2. Repealed.

25-8-1, 25-8-2. Repealed by SL 1984, ch 190, §§ 1, 2



§ 25-8-3 Father and mother's liability for confinement expense.

25-8-3. Father and mother's liability for confinement expense. The father and mother of a child born out of wedlock are jointly and severally liable to pay the expenses of the mother's pregnancy and confinement.

Source: SDC 1939 & Supp 1960, § 37.2101; SL 1984, ch 190, § 3; SL 1997, ch 155, § 31.



§ 25-8-4 Repealed.

25-8-4. Repealed by SL 1984, ch 190, § 4



§ 25-8-5 Custodian's recovery of support from noncustodian--Period supportrecoverable.

25-8-5. Custodian's recovery of support from noncustodian--Period support recoverable. The custodian may recover support for a period of three years before the date of application with any Title IV-D agency, the date of filing with a court of competent jurisdiction, or the date of a written demand served personally or by registered or certified mail, return receipt requested, upon the noncustodial parent at the noncustodial parent's last known address, whichever occurs earlier.

Source: SDC 1939 & Supp 1960, § 37.2102; SL 1984, ch 190, § 5; SL 2005, ch 134, § 13; SL 2013, ch 119, § 14.



§ 25-8-6 Repealed.

25-8-6. Repealed by SL 1984, ch 190, § 6



§ 25-8-7 Proceedings to determine paternity or compel support as civil actions--Rulesof procedure--Remedies authorized.

25-8-7. Proceedings to determine paternity or compel support as civil actions--Rules of procedure--Remedies authorized. An action to determine paternity or proceedings to compel support by the father are civil actions governed by the Rules of Civil Procedure. They are not exclusive of other proceedings that may be available on principles of law or equity.

Upon determining paternity of a child, the court shall give judgment declaring the paternity of the father to the child. The court may award a money judgment to the appropriate party for the recovery of the reasonable expenses of the mother's pregnancy and confinement, for the education, support, or funeral expenses for the child, or for any other expenses with respect to the child as the court deems reasonable.

The court shall enter an order for the support and custody of the child. The court may require the person ordered to pay support to give reasonable security for providing the support. The court may modify or vacate any order issued pursuant to this section at any time.

Source: SDC 1939 & Supp 1960, § 37.2106; SL 1984, ch 190, § 7; SL 1988, ch 204.



§ 25-8-7.1 Court ordered testing for paternity--Filing of results.

25-8-7.1. Court ordered testing for paternity--Filing of results. In any action or proceeding in which the parentage of a child is at issue, including disestablishment proceedings pursuant to § 25-8-64, upon motion of the court, the department, or any of the interested parties, the court shall, for good cause shown, order the mother, the child, or any alleged father to submit to an examination of blood, tissue, or other bodily substances for the purpose of testing any genetic systems that are generally accepted within the scientific community for the conclusive determination of paternity probability. The results of the tests, together with the opinions and conclusions of the testing laboratory, shall be filed with the court. Upon written agreement of the mother and any presumed or alleged father, tests may be conducted prior to filing of an action. If the action is then filed, the test results shall be filed with the court and admitted into evidence as provided in § 25-8-7.3.

Source: SL 1989, ch 221, § 1; SL 1994, ch 204, § 13; SL 2001, ch 135, § 1; SL 2013, ch 119, § 15.



§ 25-8-7.2 Persons authorized to perform test--Liability.

25-8-7.2. Persons authorized to perform test--Liability. Only a physician, laboratory technician, registered nurse, physician's assistant, phlebotomist, expanded role licensed practical nurse, medical technician, or medical technologist, acting under court order, or at the request of both the mother and any alleged father of the child, may withdraw blood for the purpose of testing genetic systems to determine parentage. Tissue, saliva, or other bodily substances may be withdrawn, by a qualified person, acting under court order, or at the request of both the mother and any alleged father of the child, using a noninvasive procedure, for the purpose of testing genetic systems to determine parentage. No person, and no entity, hospital, or laboratory employing such person, is liable for damages to the party from whom the blood, tissue, or other bodily substance is withdrawn, if the withdrawal is administered with usual and ordinary care.

Source: SL 1989, ch 221, § 2; SL 1994, ch 204, § 14; SL 2001, ch 135, § 2.



§ 25-8-7.3 Test results--Documentation--Filing objections to admissibility.

25-8-7.3. Test results--Documentation--Filing objections to admissibility. The chain of custody of the blood, tissue, or other bodily substance taken under §§ 25-8-7.1 and 25-8-7.2 may be established through certified documentation of the change of custody if such documentation was made at or near the time of the change of custody, if it was made in the course of a regularly conducted business activity, and if it was the regular practice of that business activity to make the documentation. Any objections to the admissibility of the genetic test results shall be made in writing and filed with the court at least twenty days prior to any trial or hearing to establish paternity. If written objections are not filed with the court, the genetic test results are admissible as evidence of paternity without further testimony regarding foundation, accuracy, or authenticity.

Source: SL 1989, ch 221, § 3; SL 1994, ch 204, § 15.



§ 25-8-8 Agreement on father's liability not binding unless judicially approved--Otherremedies barred when approved and performed.

25-8-8. Agreement on father's liability not binding unless judicially approved--Other remedies barred when approved and performed. An agreement or compromise made by the mother or child or by some authorized person on their behalf, with the alleged father concerning the support of the child born out of wedlock is binding upon the mother and child only if adequate support is secured by payment, or otherwise, and if approved by a court having jurisdiction to compel support of the child.

The performance of the agreement, when approved, bars other remedies of the mother or child for the support of the child.

The approval by the court shall be entered by the court as a judgment of paternity and order for support, and the judgment and order are enforceable as provided by law. An agreement which does not meet the requirements of this statute is void.

Source: SDC 1939 & Supp 1960, § 37.2126; SL 1984, ch 190, § 8.



§ 25-8-9 Time for bringing proceedings.

25-8-9. Time for bringing proceedings. Proceedings to establish or disestablish paternity and enforce the obligation of the father may be brought at any time before the eighteenth birthday of the child.

Source: SDC 1939 & Supp 1960, § 37.2131; SL 1983, ch 207, § 2; SL 1986, ch 218, § 57; SL 1989, ch 222; SL 2013, ch 119, § 16.



§ 25-8-10 , 25-8-11. Repealed.

25-8-10, 25-8-11. Repealed by SL 1984, ch 190, §§ 9, 10



§ 25-8-12 Time of institution of proceeding--Trial deferred until birth.

25-8-12. Time of institution of proceeding--Trial deferred until birth. The proceeding to determine paternity may be instituted during the pregnancy of the mother or after the birth of the child. Except with the consent of the person alleged to be the father, the trial may not be had until after the birth of the child.

Source: SDC 1939 & Supp 1960, § 37.2108; SL 1984, ch 190, § 11.



§ 25-8-13 to 25-8-30. Repealed.

25-8-13 to 25-8-30. Repealed by SL 1984, ch 190, §§ 12 to 29



§ 25-8-31 Enforcement of foreign judgment in proceedings to compel support.

25-8-31. Enforcement of foreign judgment in proceedings to compel support. The judgment of the court of another state rendered in proceedings to compel support of a child born out of wedlock, and directing payment either of a fixed sum or of sums payable from time to time, may be sued upon in this state and be made a domestic judgment so far as not inconsistent with the laws of this state, and the same remedies may thereupon be had upon such judgment as if it had been recovered originally in this state.

Source: SDC 1939 & Supp 1960, § 37.2133.



§ 25-8-32 to 25-8-40. Repealed.

25-8-32 to 25-8-40. Repealed by SL 1984, ch 190, §§ 30 to 38



§ 25-8-41 Repealed.

25-8-41. Repealed by SL 1977, ch 189, § 126



§ 25-8-42 to 25-8-45. Repealed.

25-8-42 to 25-8-45. Repealed by SL 1984, ch 190, §§ 39 to 42



§ 25-8-46 Terminology used in records of children born out of wedlock.

25-8-46. Terminology used in records of children born out of wedlock. In all records, certificates, or other papers hereafter made or executed, other than birth records and certificates or records of judicial proceedings in which the question of birth out of wedlock is at issue, requiring a declaration by or notice to the mother of a child born out of wedlock or otherwise requiring a reference to the relation of a mother to such a child, it shall be sufficient for all purposes to refer to the mother as the parent having the sole custody of the child or to the child as being in the sole custody of the mother, and no explicit reference shall be made to illegitimacy, and the term natural shall be deemed equivalent to the term illegitimate when referring to parentage or birth out of wedlock.

Source: SDC 1939 & Supp 1960, § 37.2134.



§ 25-8-47 , 25-8-48. Repealed.

25-8-47, 25-8-48. Repealed by SL 1984, ch 190, §§ 43, 44



§ 25-8-49 Admission of paternity as prima facie evidence.

25-8-49. Admission of paternity as prima facie evidence. An admission by an alleged father of paternity of a child born out of wedlock, other than completion of an affidavit of paternity which creates a presumption of paternity as specified within this chapter, is prima facie evidence of paternity.

Source: SL 1984, ch 190, § 48; SL 1994, ch 204, § 17.



§ 25-8-50 Voluntary hospital-based paternity establishment program.

25-8-50. Voluntary hospital-based paternity establishment program. Upon the birth of a child to an unmarried woman, and prior to discharge, any hospital, physician, health care provider, midwife, or nurse who assists in the birth of the child shall:

(1) Provide an opportunity for the child's mother and alleged father to sign under oath an affidavit of paternity; and

(2) Provide to the mother and to the alleged father, any necessary oral, video, audio, or written information furnished by the Department of Social Services which describes, among other things, the rights and responsibilities of parentage; the benefits of having the child's paternity established; the alleged father's legal rights and responsibilities, including his right to request genetic testing; the child's right to receive child support; that a signed affidavit of paternity creates a rebuttable presumption of paternity; that a signed affidavit of paternity allows the establishment of a support obligation without requiring further proceedings to establish paternity; and, that completion of the affidavit of paternity is voluntary and is not required of either the mother or the alleged father.

If obtained, the fully completed, signed, and notarized original affidavit of paternity shall be forwarded to the Department of Health as provided in chapter 34-25 within seven days following the birth of the child.

Source: SL 1994, ch 204, § 1; SL 1997, ch 155, § 32; SL 1998, ch 157, § 10.



§ 25-8-51 Forwarding of affidavit of paternity to Department of Social Services.

25-8-51. Forwarding of affidavit of paternity to Department of Social Services. Notwithstanding § 34-25-16.4, upon request from the Department of Social Services, the Department of Health shall forward to the Department of Social Services a copy of any affidavit of paternity on file with the Department of Health.

Source: SL 1994, ch 204, § 2.



§ 25-8-52 Rebuttable presumption of paternity--Signed and notarized affidavit.

25-8-52. Rebuttable presumption of paternity--Signed and notarized affidavit. A signed and notarized affidavit of paternity creates a rebuttable presumption of paternity, admissible as evidence of paternity, and allows the Department of Social Services to proceed to establish a support obligation in accordance with the provisions of §§ 25-7A-5 to 25-7A-8, inclusive, without requiring any further proceedings to establish paternity.

Source: SL 1994, ch 204, § 3.



§ 25-8-53 Reimbursement of reasonable costs for affidavit of paternity.

25-8-53. Reimbursement of reasonable costs for affidavit of paternity. The hospital, physician, health care provider, or nurse is entitled to reimbursement for all reasonable costs associated with obtaining the affidavit of paternity. The Department of Social Services shall establish by rules, promulgated pursuant to chapter 1-26, the amount of reasonable costs, which may not exceed the amount for which federal financial participation is available, and the procedures for claiming such reimbursement from the department.

Source: SL 1994, ch 204, § 4.



§ 25-8-54 Use of forms and information prescribed by department.

25-8-54. Use of forms and information prescribed by department. All hospitals, physicians, health care providers, midwives, and nurses shall use all forms and written information as prescribed by the Department of Social Services.

Source: SL 1994, ch 204, § 5.



§ 25-8-55 Default judgment establishing paternity.

25-8-55. Default judgment establishing paternity. Any default judgment establishing paternity shall be obtained in accordance with the provisions of § 15-6-55.

Source: SL 1994, ch 204, § 7.



§ 25-8-56 Judgment of paternity--Full faith and credit.

25-8-56. Judgment of paternity--Full faith and credit. Any judgment of paternity, whether established through a voluntary acknowledgment process, or established by a court or administrative entity of this state, or any other state or jurisdiction, is entitled full faith and credit in this state.

Source: SL 1994, ch 204, § 8.



§ 25-8-57 Rebuttable presumption of legitimacy.

25-8-57. Rebuttable presumption of legitimacy. Any child born in wedlock, or born within ten months after dissolution of the marriage, is presumed legitimate to that marriage even if the marriage is subsequently declared to be null and void, or subsequently dissolved by divorce. This rebuttable presumption of legitimacy can only be disputed by the husband or wife, or a descendant of one or both of them, or a potential biological father of the child. The potential biological father has standing to file an action to rebut this presumption prior to obtaining genetic test results. The potential biological father may not rebut the presumption without genetic test results meeting the requirements of § 25-8-58 establishing that he is the biological father of the child.

This presumption may be specifically rebutted pursuant to § 25-8-64.

Source: SL 1994, ch 204, § 9; SL 2013, ch 119, § 17.



§ 25-8-58 Genetic test results.

25-8-58. Genetic test results. Genetic test results establishing a threshold probability of paternity of ninety-nine percent or more shall create a rebuttable presumption of paternity and allow the Department of Social Services to establish a support obligation in accordance with the provisions of §§ 25-7A-5 to 25-7A-8, inclusive, without requiring any further proceedings to establish paternity.

Source: SL 1994, ch 204, § 10.



§ 25-8-59 Actions contesting rebuttable presumption of paternity.

25-8-59. Actions contesting rebuttable presumption of paternity. Any action contesting a rebuttable presumption of paternity as established by §§ 25-8-50 to 25-8-58, inclusive, shall be commenced in circuit court either sixty days after the creation of the presumption of paternity or the date of any administrative or judicial proceedings relating to the child including proceedings to establish a support obligation in accordance with § 25-8-52, whichever occurs earlier, except in cases where there are allegations of fraud, duress, or material mistake of fact. In cases involving allegations of fraud, duress, or material mistake of fact, any action contesting a rebuttable presumption of paternity shall be commenced within three years after the creation of any presumption. The burden of proof shall be upon the moving party and the payment of child support, or any other legal responsibilities of the parties, may not be suspended during the pendency of the proceedings, except upon a showing of good cause by the moving party.

Source: SL 1994, ch 204, § 11; SL 1997, ch 155, § 34; SL 1998, ch 157, § 11.



§ 25-8-60 Circumstances where name of father appears with birth record for out ofwedlock birth.

25-8-60. Circumstances where name of father appears with birth record for out of wedlock birth. In any out of wedlock birth, the name of the father shall be included within the birth record of the child only if the father and mother have signed an affidavit of paternity, or a court or administrative tribunal of competent jurisdiction has issued an order which adjudicates the paternity of the child.

Source: SL 1997, ch 155, § 33.



§ 25-8-61 Trial by jury prohibited in paternity action.

25-8-61. Trial by jury prohibited in paternity action. In any action to establish paternity within this state, trial by jury is not allowed.

Source: SL 1997, ch 155, § 35.



§ 25-8-62 Admissible medical billing evidence in paternity actions.

25-8-62. Admissible medical billing evidence in paternity actions. In any action to establish paternity, medical bills related to childbirth, pregnancy, or confinement expenses, and genetic testing bills shall be admissible as evidence without foundation testimony, and shall constitute prima facie evidence of the amounts incurred.

Source: SL 1997, ch 155, § 36.



§ 25-8-63 Filing affidavits or adjudications of paternity.

25-8-63. Filing affidavits or adjudications of paternity. Every affidavit or adjudication of paternity shall be filed with the Department of Health for comparison with information contained within the state case registry.

Source: SL 1997, ch 155, § 37.



§ 25-8-64 Setting aside presumption or prior determination of paternity based on genetictest results--Factors in determining best interest of the child.

25-8-64. Setting aside presumption or prior determination of paternity based on genetic test results--Factors in determining best interest of the child. The court may at any time before the child turns eighteen, find that a presumed or legally determined father is not the biological father of a child, based on genetic test results that either exclude the presumed or legally determined father as the biological father of the child or establish another person as the biological father of the child by the standards set in § 25-8-58. The court may under such circumstances set aside a presumption or prior determination of paternity if it finds that setting aside a presumption or prior determination of paternity is in the best interest of the child. The court may consider any of the following factors in determining the best interests of the child:

(1) The length of time between the proceeding to adjudicate parentage and the time that the presumed or legally determined father was placed on notice that he might not be the genetic father;

(2) The length of time during which the presumed or legally determined father has assumed the role of father of the child;

(3) The facts surrounding the presumed or legally determined father's discovery of his possible nonpaternity;

(4) The nature of the relationship between the child and the presumed or legally determined father;

(5) The age of the child;

(6) The harm or benefit that may result to the child if the presumed or legally determined paternity is successfully disproved;

(7) The nature of the relationship between the child and any presumed or legally determined father;

(8) The extent to which the passage of time reduces the chances of establishing the paternity of another man and a child-support obligation in favor of the child; and

(9) Any additional factors deemed by the court to be relevant to its determination of the best interest of the child.
Source: SL 2013, ch 119, § 18.






Chapter 09 - Reciprocal Enforcement Of Support Obligations [Repealed]

CHAPTER 25-9

RECIPROCAL ENFORCEMENT OF SUPPORT OBLIGATIONS [REPEALED]

[Repealed by SL 1980, ch 191, §§ 45, 46]



Chapter 09A - Revised Reciprocal Enforcement Of Support [Repealed]

CHAPTER 25-9A

REVISED RECIPROCAL ENFORCEMENT OF SUPPORT [REPEALED]

[Repealed by SL 1994, ch 206, § 51]



Chapter 09B - Uniform Interstate Family Support Act

§ 25-9B-101 Definitions.

25-9B-101. Definitions. In this chapter:

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent;

(2) "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state;

(3) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support;

(4) "Home state" means the state in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period;

(5) "Income" means any form of payment to a person, regardless of source, including, but not limited to wages, salary, commission, bonuses, compensation as an independent contractor, worker's compensation, unemployment compensation, disability, annuity and retirement benefits, gift or inheritance, all gain derived from capital or labor, profit gained through the sale or conversion of capital assets, and any other payments, including personal property, money, and credits on deposit with or in the possession of, or made by any person, private entity, federal or state government, any unit of local government, school district, or any entity created by public act. However, for purposes of income withholding, income excludes:

(i) Any amount required by law or as a condition of employment to be withheld, other than creditor claims, including federal, state, and local taxes, social security, and other retirement contributions;

(ii) Any amount exempted by federal law; and

(iii) Public assistance payments;

(6) "Income-withholding order" means an order or other legal process directed to any payor as defined in subdivision 25-7A-1(14) to withhold support from the income of the obligor;

(7) "Initiating state" means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under this Act or a law or procedure substantially similar to this Act, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act;

(8) "Initiating tribunal" means the authorized tribunal in an initiating state;

(9) "Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage;

(10) "Issuing tribunal" means the tribunal that issues a support order or renders a judgment determining parentage;

(11) "Law" includes decisional and statutory law and rules and regulations having the force of law;

(12) "Obligee" means:

(i) Any person or entity to whom a duty of support is owed or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered;

(ii) A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has an independent claim based on financial assistance provided to an individual obligee; or

(iii) A person seeking a judgment determining parentage of the person's child;

(13) "Obligor" means any person, or the estate of any person:

(i) Who owes or is alleged to owe a duty of support;

(ii) Who is alleged but has not been adjudicated to be a parent of a child; or

(iii) Who is liable under a support order;

(14) "Register" means to record a support order or judgment determining parentage in the appropriate location for the recording or filing of foreign judgments generally or foreign support orders specifically;

(15) "Registering tribunal" means a tribunal in which a support order is registered;

(16) "Responding state" means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under this Act or a law substantially similar to this Act, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act;

(17) "Responding tribunal" means the authorized tribunal in a responding state;

(18) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term, state, also includes an Indian tribe and a foreign jurisdiction that has enacted laws or established procedures for issuance and enforcement of support orders which are substantially similar to the procedures under this chapter or the procedures under the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act;

(19) "Support enforcement agency" means a public official or agency authorized to seek:

(i) Enforcement of support orders or laws relating to the duty of support;

(ii) Establishment or modifications of child support;

(iii) Determination of parentage; or

(iv) To locate obligors or their assets;

(20) "Support order" means a judgment, decree, or order, whether temporary, final, or subject to modification, issued by a court or an administrative agency of competent jurisdiction, which provides for the support and maintenance of a child, including a child who has attained the age of majority under the law of the issuing state, or of the parent with whom the child is living, which provides for monetary support, health care, arrearages, or reimbursement, and which may include costs and fees, interest and penalties, income withholding, attorney's fees, and other relief;

(21) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage;

(22) "Spousal-support order" means a support order for a spouse or former spouse of the obligor.
Source: SL 1994, ch 206, § 101; SL 1997, ch 155, § 38; SL 1998, ch 157, § 12.



§ 25-9B-102 Tribunals of this state.

25-9B-102. Tribunals of this state. The Department of Social Services and the Unified Judicial System are the tribunals of this state.

Source: SL 1994, ch 206, § 102.



§ 25-9B-103 Remedies cumulative.

25-9B-103. Remedies cumulative. Remedies provided by this act are cumulative and do not affect the availability of remedies under other law.

Source: SL 1994, ch 206, § 103.



§ 25-9B-201 Basis for jurisdiction over nonresident.

25-9B-201. Basis for jurisdiction over nonresident. In a proceeding to establish, enforce, or modify a support order or to determine parentage, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) The individual is personally served with notice within this state; or

(2) The individual submits to the jurisdiction of this state by consent, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction; or

(3) The individual resided with the child in this state; or

(4) The individual resided in this state and provided prenatal expenses or support for the child; or

(5) The child resides in this state as a result of the acts or directives of the individual; or

(6) The individual engaged in sexual intercourse in this state, which act creates a cause of action for the determination of paternity of a child who may have been conceived by that act of intercourse; or

(7) The individual asserted parentage in the child support case registry maintained in this state by the Department of Social Services; or

(8) The individual fails to support a minor child residing in South Dakota; or

(9) There is any other basis consistent with the provisions of § 15-7-2 or the constitutions of this state and the United States for the exercise of personal jurisdiction.
Source: SL 1994, ch 206, § 201; SL 1998, ch 157, § 13.



§ 25-9B-202 Procedure when exercising jurisdiction over non-resident.

25-9B-202. Procedure when exercising jurisdiction over non-resident. A tribunal of this state exercising personal jurisdiction over a nonresident under § 25-9B-201 may apply § 25-9B-316 to receive evidence from another state, and § 25-9B-318 to obtain discovery through a tribunal of another state. In all other respects, §§ 25-9B-301 to 25-9B-701, inclusive, do not apply and the tribunal shall apply the procedural and substantive law of this state, including the rules on choice of law other than those established by this chapter.

Source: SL 1994, ch 206, § 202.



§ 25-9B-203 Initiating and responding tribunals of this state.

25-9B-203. Initiating and responding tribunals of this state. Under this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.

Source: SL 1994, ch 206, § 203.



§ 25-9B-204 Simultaneous proceedings in another state.

25-9B-204. Simultaneous proceedings in another state. (a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state only if:

(1) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state; and

(3) If relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

(1) The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) The contesting party timely challenges the exercise of jurisdiction in this state; and

(3) If relevant, the other state is the home state of the child.
Source: SL 1994, ch 206, § 204.



§ 25-9B-205 Continuing, exclusive jurisdiction.

25-9B-205. Continuing, exclusive jurisdiction. (a) A tribunal of this state issuing a support order consistent with the law of this state has continuing, exclusive jurisdiction over a child support order:

(1) As long as this state remains the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Until each individual party has filed written consent with the tribunal of this state for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.

(b) A tribunal of this state issuing a child support order consistent with the law of this state may not exercise its continuing jurisdiction to modify the order if the order has been modified by a tribunal of another state pursuant to a law substantially similar to this chapter.

(c) If a child support order of this state is modified by a tribunal of another state pursuant to a law substantially similar to this chapter, a tribunal of this state loses its continuing, exclusive jurisdiction with regard to prospective enforcement of the order issued in this state, and may only:

(1) Enforce the order that was modified as to amounts accruing before the modification;

(2) Enforce nonmodifiable aspects of that order; and

(3) Provide other appropriate relief for violations of that order which occurred before the effective date of the modification.

(d) A tribunal of this state shall recognize the continuing, exclusive jurisdiction of a tribunal of another state which has issued a child support order pursuant to a law substantially similar to this chapter.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

(f) A tribunal of this state issuing a support order consistent with the law of this state has continuing, exclusive jurisdiction over a spousal support order throughout the existence of the support obligation. A tribunal of this state may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

Source: SL 1994, ch 206, § 205.



§ 25-9B-206 Enforcement and modification of support order by tribunal having continuing jurisdiction.

25-9B-206. Enforcement and modification of support order by tribunal having continuing jurisdiction. (a) A tribunal of this state may serve as an initiating tribunal to request a tribunal of another state to enforce or modify a support order issued in that state.

(b) A tribunal of this state having continuing, exclusive jurisdiction over a support order may act as a responding tribunal to enforce or modify the order. If a party subject to the continuing, exclusive jurisdiction of the tribunal no longer resides in the issuing state, in subsequent proceedings the tribunal may apply § 25-9B-316 to receive evidence from another state and § 25-9B-318 to obtain discovery through a tribunal of another state.

(c) A tribunal of this state which lacks continuing, exclusive jurisdiction over a spousal support order may not serve as a responding tribunal to modify a spousal support order of another state.

Source: SL 1994, ch 206, § 206.



§ 25-9B-207 Recognition of child support orders.

25-9B-207. Recognition of child support orders. (a) If a proceeding is brought under this chapter, and only one tribunal has issued a child support order, the order of that tribunal is controlling and must be recognized.

(b) If a proceeding is brought under this chapter, and two or more child support orders have been issued by tribunals of this state or another state for the same obligor and child, a tribunal of this state shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction:

(1) If only one of the tribunals would have continuing exclusive jurisdiction under this chapter, the order of that tribunal is controlling and must be recognized.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter, an order issued by a tribunal in the current home state of the child must be recognized, but if an order has not been issued in the current home state of the child, the order most recently issued is controlling and must be recognized.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this state having jurisdiction over the parties must issue a child support order, which is controlling and must be recognized.

(c) If two or more child support orders have been issued for the same obligor and child and if the obligor or the individual obligee reside in this state, a party may request a tribunal of this state to determine which order controls and must be recognized under subsection (b). The request must be accompanied by a certified copy of every support order in effect. Every party whose rights may be affected by a determination of the controlling order must be given notice of the request for that determination.

(d) The tribunal that issued the order that must be recognized as controlling under subsection (a), (b), or (c) is the tribunal that has continuing, exclusive jurisdiction in accordance with § 25-9B-205.

(e) A tribunal of this state which determines by order the identity of the controlling child support order under subsection (b)(1) or (b)(2) or which issues a new controlling child support order under subsection (b)(3) shall include in that order the basis upon which the tribunal made its determination.

(f) Within thirty days after issuance of the order determining the identity of the controlling order, the party obtaining that order shall file a certified copy of it with each tribunal that had issued or registered an earlier order of child support. Failure of the party obtaining the order to file a certified copy as required subjects that party to appropriate sanctions by a tribunal in which the issue of failure to file arises, but the failure has no effect on the validity or enforceability of the controlling order.

Source: SL 1994, ch 206, § 207; SL 1997, ch 155, § 39.



§ 25-9B-208 Multiple child support orders for two or more obligees.

25-9B-208. Multiple child support orders for two or more obligees. In responding to multiple registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this state shall enforce those orders in the same manner as if the multiple orders had been issued by a tribunal of this state.

Source: SL 1994, ch 206, § 208.



§ 25-9B-209 Credit for payments.

25-9B-209. Credit for payments. Amounts collected and credited for a particular period pursuant to a support order issued by a tribunal of another state must be credited against the amounts accruing or accrued for the same period under a support order issued by the tribunal of this state.

Source: SL 1994, ch 206, § 209.



§ 25-9B-301 Proceedings under this chapter.

25-9B-301. Proceedings under this chapter. (a) Except as otherwise provided in this chapter, §§ 25-9B-301 to 25-9B-319, inclusive, apply to all proceedings under this chapter.

(b) This chapter provides for the following proceedings:

(1) Establishment of an order for support;

(2) Enforcement of a support order and income-withholding order of another state without registration;

(3) Registration of an order for spousal support or child support of another state for enforcement;

(4) Modification of an order for child support or spousal support issued by a tribunal of this state;

(5) Registration of an order for child support of another state for modification;

(6) Determination of parentage; and

(7) Assertion of jurisdiction over nonresidents.

(c) An individual petitioner or a support enforcement agency may commence a proceeding authorized under this act by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent.

Source: SL 1994, ch 206, § 301.



§ 25-9B-302 Action by minor parent.

25-9B-302. Action by minor parent. A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.

Source: SL 1994, ch 206, § 302.



§ 25-9B-303 Application of law of this state.

25-9B-303. Application of law of this state. Except as otherwise provided by this chapter, a responding tribunal of this state:

(1) Shall apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(2) Shall determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.
Source: SL 1994, ch 206, § 303.



§ 25-9B-304 Duties of initiating tribunal.

25-9B-304. Duties of initiating tribunal. (a) Upon the filing of a petition authorized by this chapter, an initiating tribunal of this state shall forward three copies of the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If a responding state has not enacted this chapter or a law or procedures substantially similar to this chapter, a tribunal of this state may issue a certificate or other documents and make findings required by the law of the responding state. If the responding state is a foreign jurisdiction, the tribunal may specify the amount of support sought and provide other documents necessary to satisfy the requirements of the responding state.

Source: SL 1994, ch 206, § 304; SL 1997, ch 155, § 40.



§ 25-9B-305 Duties and powers of responding tribunal.

25-9B-305. Duties and powers of responding tribunal. (a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to subdivision 25-9B-301(c), it shall cause the petition or pleading to be filed and notify the petitioner by first class mail where and when it was filed.

(b) A responding tribunal of this state, to the extent otherwise authorized by law, may do one or more of the following:

(1) Issue or enforce a support order, modify a child support order, or render a judgment to determine parentage;

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages, and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs; and

(12) Grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under this act, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under this act upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under this act, the tribunal shall send a copy of the order by first class mail to the petitioner and the respondent and to the initiating tribunal, if any.

Source: SL 1994, ch 206, § 305.



§ 25-9B-306 Inappropriate tribunal.

25-9B-306. Inappropriate tribunal. If a petition or comparable pleading is received by an inappropriate tribunal of this state, it shall forward the pleading and accompanying documents to an appropriate tribunal in this state or another state and notify the petitioner by first class mail where and when the pleading was sent.

Source: SL 1994, ch 206, § 306.



§ 25-9B-307 Duties of support enforcement agency.

25-9B-307. Duties of support enforcement agency. (a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this chapter.

(b) A support enforcement agency that is providing services to the petitioner as appropriate shall:

(1) Take all steps necessary to enable an appropriate tribunal in this state or another state to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice from an initiating, responding, or registering tribunal, send a copy of the notice by first-class mail to the petitioner;

(5) Within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication from the respondent or the respondent's attorney, send a copy of the communication by first-class mail to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) This act does not create a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

Source: SL 1994, ch 206, § 307.



§ 25-9B-308 Duty of attorney general.

25-9B-308. Duty of attorney general. If the attorney general determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

Source: SL 1994, ch 206, § 308.



§ 25-9B-309 Private counsel.

25-9B-309. Private counsel. An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.

Source: SL 1994, ch 206, § 309.



§ 25-9B-310 Duties of state information agency.

25-9B-310. Duties of state information agency. (a) The Department of Social Services is the state information agency under this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this act and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) Maintain a register of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the place in this state in which the individual obligee or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this act received from an initiating tribunal or the state information agency of the initiating state; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and social security.
Source: SL 1994, ch 206, § 310.



§ 25-9B-311 Pleadings and accompanying documents.

25-9B-311. Pleadings and accompanying documents. (a) A petitioner seeking to establish or modify a support order or to determine parentage in a proceeding under this act must verify the petition. Unless otherwise ordered under § 25-9B-312, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee, and the name, sex, residential address, social security number, and date of birth of each child for whom support is sought. The petition must be accompanied by a certified copy of any support order in effect. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

Source: SL 1994, ch 206, § 311.



§ 25-9B-312 Nondisclosure of information in exceptional circumstances.

25-9B-312. Nondisclosure of information in exceptional circumstances. Upon a finding, which may be made ex parte, that the health, safety, or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, or if an existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this chapter.

Source: SL 1994, ch 206, § 312.



§ 25-9B-313 Costs and fees.

25-9B-313. Costs and fees. (a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under §§ 25-9B-601 to 25-9B-612, inclusive, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

Source: SL 1994, ch 206, § 313.



§ 25-9B-314 Limited immunity of petitioner.

25-9B-314. Limited immunity of petitioner. (a) Participation by a petitioner in a proceeding before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while present in this state to participate in the proceeding.

Source: SL 1994, ch 206, § 314.



§ 25-9B-315 Nonparentage as defense.

25-9B-315. Nonparentage as defense. A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

Source: SL 1994, ch 206, § 315.



§ 25-9B-316 Special rules of evidence and procedure.

25-9B-316. Special rules of evidence and procedure. (a) The physical presence of the petitioner in a responding tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) A verified petition, affidavit, or document substantially complying with federally mandated forms, and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, is admissible in evidence if given under oath by a party or witness residing in another state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this state by telephone, telecopier, or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this state may permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this state shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

Source: SL 1994, ch 206, § 316.



§ 25-9B-317 Communications between tribunals.

25-9B-317. Communications between tribunals. A tribunal of this state may communicate with a tribunal of another state in writing, or by telephone or other means, to obtain information concerning the laws of that state, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state. A tribunal of this state may furnish similar information by similar means to a tribunal of another state.

Source: SL 1994, ch 206, § 317.



§ 25-9B-318 Assistance with discovery.

25-9B-318. Assistance with discovery. A tribunal of this state may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.
Source: SL 1994, ch 206, § 318.



§ 25-9B-319 Receipt and disbursement of payments.

25-9B-319. Receipt and disbursement of payments. A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

Source: SL 1994, ch 206, § 319.



§ 25-9B-401 Petition to establish support order.

25-9B-401. Petition to establish support order. (a) If a support order entitled to recognition under this act has not been issued, a responding tribunal of this state may issue a support order if:

(1) The individual seeking the order resides in another state; or

(2) The support enforcement agency seeking the order is located in another state.

(b) The tribunal may issue a temporary child support order if:

(1) The respondent has signed a verified statement acknowledging parentage;

(2) The respondent has been determined by or pursuant to law to be the parent; or

(3) There is other clear and convincing evidence that the respondent is the child's parent.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to § 25-9B-305.

Source: SL 1994, ch 206, § 401.



§ 25-9B-501 Out of state withholding order.

25-9B-501. Out of state withholding order. An order to withhold income issued in another state may be sent to the obligor's employer without first filing a petition or comparable pleading or registering the order with a tribunal of this state.

Source: SL 1997, ch 155, § 42.



§ 25-9B-502 Administrative enforcement of orders.

25-9B-502. Administrative enforcement of orders. (a) A party seeking to enforce a support order issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity of administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

Source: SL 1994, ch 206, § 502; SL 1997, ch 155, § 41; SDCL 25-9B-507.



§ 25-9B-503 Multiple withholding orders of same obligor.

25-9B-503. Multiple withholding orders of same obligor. If the obligor's employer receives multiple orders to withhold support from the earnings of the same obligor, the employer shall be deemed to have satisfied the terms of the multiple orders if the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for multiple child support obligees is complied with.

Source: SL 1997, ch 155, § 44.



§ 25-9B-504 Liabilities of employer in compliance with income withholding order.

25-9B-504. Liabilities of employer in compliance with income withholding order. An employer who complies with an income withholding order issued in another state in accordance with this chapter is not subject to civil liability to any individual or agency with regard to the employer's withholding child support from the obligor's income.

Source: SL 1997, ch 155, § 45.



§ 25-9B-505 Employer's liability for willful failure to comply with out of state withholding order.

25-9B-505. Employer's liability for willful failure to comply with out of state withholding order. An employer who willfully fails to comply with an income withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.

Source: SL 1997, ch 155, § 46.



§ 25-9B-506 Obligor's right to contest validity or enforcement of out of state withholding order.

25-9B-506. Obligor's right to contest validity or enforcement of out of state withholding order. (a) An obligor may contest the validity or enforcement of an income withholding order issued in another state and received directly by an employer in this state in the same manner as if the order had been issued by a tribunal of this state. § 25-9B-604 applies to this contest.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer which has directly received an income withholding order; and

(3) The person or agency designated to receive payments in the income-withholding order; or

(4) If no person or agency is designated, to the obligee.
Source: SL 1997, ch 155, § 47.



§ 25-9B-507 Responsibilities of employee receiving out of state withholding order.

25-9B-507. Responsibilities of employee receiving out of state withholding order. (a) Upon receipt of the order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income withholding order issued in another state which appears regular on its face in the same manner as if the order had been issued by a tribunal of this state.

(c) Except as provided by subsection (d) and § 25-9B-503, the employer shall withhold and distribute the funds as directed in the withholding order by complying with the terms of the order, as applicable, that specify:

(1) The duration and the amount of periodic payments of current child support, stated as a sum certain;

(2) The person or agency designated to receive payments and the address to which the payments are to be forwarded;

(3) Medical support, whether in the form of periodic cash payment, stated as a sum certain or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) The amount of periodic payments of arrears and interest on arrears, stated as sums certain.

(d) The employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) The employer's fee for processing an income withholding order;

(2) The maximum amount permitted to be withheld from the obligor's income;

(3) The time periods within which the employer must implement the withholding order and forward the child support payment;

(4) The priorities for withholding and allocating income withheld for multiple child support obligees; and

(5) Any withholding terms or conditions not specified in the order.
Source: SL 1994, ch 206, § 502; SL 1997, ch 155, § 41; SDCL 25-9B-502.



§ 25-9B-601 Registration of order for enforcement.

25-9B-601. Registration of order for enforcement. A support order or income withholding order issued by a tribunal of another state may be registered in this state for enforcement.

Source: SL 1994, ch 206, § 601; SL 1997, ch 155, § 48.



§ 25-9B-602 Procedure to register order for enforcement.

25-9B-602. Procedure to register order for enforcement. (a) A support order of another state may be registered in this state by sending the following documents and information to the appropriate tribunal in this state:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) Two copies, including one certified copy, of all orders to be registered, including any modification of an order;

(3) A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) The name of the obligor and, if known:

(i) The obligor's address and social security number;

(ii) The name and address of the obligor's employer and any other source of income of the obligor; and

(iii) A description and the location of property of the obligor in this state not exempt from execution; and

(5) The name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

Source: SL 1994, ch 206, § 602.



§ 25-9B-603 Effect of registration for enforcement.

25-9B-603. Effect of registration for enforcement. (a) An order for support issued in another state is registered when the order is filed in the registering tribunal of this state.

(b) A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in §§ 25-9B-601 to 25-9B-612, inclusive, a tribunal of this state shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction.

Source: SL 1994, ch 206, § 603.



§ 25-9B-604 Choice of law.

25-9B-604. Choice of law. (a) The law of the issuing state governs the nature, extent, amount, and duration of current payments and other obligations of support and the payment of arrearages under the order.

(b) In a proceeding for arrearages, the statute of limitation under the laws of this state or of the issuing state, whichever is longer, applies.

Source: SL 1994, ch 206, § 604.



§ 25-9B-605 Notice of registration of order.

25-9B-605. Notice of registration of order. (a) When a order for support issued in another state is registered, the registering tribunal shall notify the nonregistering party. Notice must be given by first class, certified, or registered mail or by any means of personal service authorized by the law of this state. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) The notice must inform the nonregistering party:

(1) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within twenty days after the date of mailing or personal service of the notice;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

(4) Of the amount of any alleged arrearages.
Source: SL 1994, ch 206, § 605.



§ 25-9B-606 Procedure to contest validity or enforcement of registered order.

25-9B-606. Procedure to contest validity or enforcement of registered order. (a) A nonregistering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing within twenty days after the date of mailing or personal service of notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 25-9B-607.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties by first class mail of the date, time, and place of the hearing.

Source: SL 1994, ch 206, § 606.



§ 25-9B-607 Contest of registration or enforcement.

25-9B-607. Contest of registration or enforcement. (a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this state to the remedy sought;

(6) Full or partial payment has been made; or

(7) The statute of limitation under § 25-9B-604 precludes enforcement of some or all of the arrearages.

(b) If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subsection (a) to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

Source: SL 1994, ch 206, § 607.



§ 25-9B-608 Confirmed order.

25-9B-608. Confirmed order. Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

Source: SL 1994, ch 206, § 608.



§ 25-9B-609 Procedure to register child support order of another state for modification.

25-9B-609. Procedure to register child support order of another state for modification. A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

Source: SL 1994, ch 206, § 609.



§ 25-9B-610 Effect of registration for modification.

25-9B-610. Effect of registration for modification. A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of § 25-9B-611 have been met.

Source: SL 1994, ch 206, § 610.



§ 25-9B-611 Modification of child support order of another state.

25-9B-611. Modification of child support order of another state. (a) After a child support order issued in another state has been registered in this state, the responding tribunal of this state may modify that order only if § 25-9B-613 does not apply and, after notice and hearing, it finds that:

(1) The following requirements are met:

(i) The child, the individual obligee, and the obligor do not reside in the issuing state;

(ii) A petitioner who is a nonresident of this state seeks modification; and

(iii) The respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) An individual party or the child is subject to the personal jurisdiction of the tribunal and all of the individual parties have filed a written consent in the issuing tribunal providing that a tribunal of this state may modify the support order and assume continuing, exclusive jurisdiction over the order. However, if the issuing state is a foreign jurisdiction which has not enacted this chapter, the written consent of the individual party residing in this state is not required for the tribunal to assume jurisdiction to modify the child support order.

(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state. If two or more tribunals have issued child support orders for the same obligor and child, the order that is controlling and must be recognized under the provisions of § 25-9B-207 establishes the nonmodifiable aspects of the support order.

(d) On the issuance of an order modifying a child support order issued in another state, a tribunal of this state becomes the tribunal of continuing, exclusive jurisdiction.

Source: SL 1994, ch 206, § 611; SL 1995, ch 144, § 5; SL 1997, ch 155, § 49; SL 1998, ch 157, § 14.



§ 25-9B-612 Recognition of order modified in another state.

25-9B-612. Recognition of order modified in another state. A tribunal of this state shall recognize a modification of its earlier child support order by a tribunal of another state which assumed jurisdiction pursuant to this chapter or a law substantially similar to this chapter and, upon request, except as otherwise provided in this chapter, shall:

(1) Enforce the order that was modified only as to amounts accruing before the modification;

(2) Enforce only nonmodifiable aspects of that order;

(3) Provide other appropriate relief only for violations of that order which occurred before the effective date of the modification; and

(4) Recognize the modifying order of the other state, upon registration, for the purpose of enforcement.
Source: SL 1994, ch 206, § 612; SL 1997, ch 155, § 50.



§ 25-9B-613 Jurisdiction of state of residence of parties to proceeding regarding issuing state's childsupport order.

25-9B-613. Jurisdiction of state of residence of parties to proceeding regarding issuing state's child support order. (a) If all of the individual parties reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and modify the issuing state's child support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction as provided in this section shall apply the provisions of Articles 1 and 2 and this article to the enforcement or modification proceeding. Articles 3 through 5, and Articles 7 and 8 do not apply and the tribunal shall apply the procedural and substantive law of this state.

Source: SL 1997, ch 155, § 51.



§ 25-9B-614 Filing requirements for party obtaining modification of child support order.

25-9B-614. Filing requirements for party obtaining modification of child support order. Within thirty days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal which had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows that earlier has been registered. Failure of the party obtaining the order to file a certified copy as required subjects that party to appropriate sanctions by a tribunal in which the issue of failure to file arises, but that failure has no effect on the validity or enforceability of the modified order of the new tribunal of continuing, exclusive jurisdiction.

Source: SL 1997, ch 155, § 52.



§ 25-9B-701 Proceeding to determine parentage.

25-9B-701. Proceeding to determine parentage. (a) A tribunal of this state may serve as an initiating or responding tribunal in a proceeding brought under this act or a law or procedure substantially similar to this act, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act to determine that the petitioner is a parent of a particular child or to determine that a respondent is a parent of that child.

(b) In a proceeding to determine parentage, a responding tribunal of this state shall apply the procedural and substantive law of this state, and the rules of this state on choice of law.

Source: SL 1994, ch 206, § 701; SL 1997, ch 155, § 53.



§ 25-9B-801 Grounds for rendition.

25-9B-801. Grounds for rendition. (a) For purposes of this section and § 25-9B-802, "Governor" includes an individual performing the functions of Governor or the executive authority of a state covered by this chapter.

(b) The Governor of this state may:

(1) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) On demand by the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with this act applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

Source: SL 1994, ch 206, § 801.



§ 25-9B-802 Conditions for rendition.

25-9B-802. Conditions for rendition. (a) Before making demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the Governor of this state may require a prosecutor of this state to demonstrate that at least sixty days previously the obligee had initiated proceedings for support pursuant to this chapter or that the proceeding would be of no avail.

(b) If, under this chapter or a law substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act, the governor of another state makes a demand that the Governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.

Source: SL 1994, ch 206, § 802.



§ 25-9B-901 Uniformity of application and construction.

25-9B-901. Uniformity of application and construction. This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

Source: SL 1994, ch 206, § 901.



§ 25-9B-902 Short title.

25-9B-902. Short title. This act may be cited as the Uniform Interstate Family Support Act.

Source: SL 1994, ch 206, § 902.



§ 25-9B-903 Severability.

25-9B-903. Severability. If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provisions or application, and to this end the provisions of this Act are severable.

Source: SL 1998, ch 157, § 15.






Chapter 10 - Protection from Domestic Abuse

§ 25-10-1 Definitions.

25-10-1. Definitions. Terms used in this chapter mean:

(1) "Domestic abuse," physical harm, bodily injury, or attempts to cause physical harm or bodily injury, or the infliction of fear of imminent physical harm or bodily injury between family or household members. Any violation of § 25-10-13 or chapter 22-19A or any crime of violence as defined in subdivision 22-1-2(9) constitutes domestic abuse if the underlying criminal act is committed between family or household members;

(2) "Family or household members," spouses, former spouses, or persons related by consanguinity, adoption, or law, persons living in the same household, persons who have lived together, or persons who have had a child together;

(3) "Protection order," an order restraining any family or household member from committing any act of domestic abuse or an order excluding any family or household member from the dwelling or residence of another family or household member, whether or not the dwelling or residence is shared. A protection order has a duration of five years or less; and

(4) "Temporary protection order," an order restraining any family or household member from committing any act of domestic abuse or an order excluding any family or household member from the dwelling or residence of another family or household member, whether or not the dwelling or residence is shared. A temporary protection order has a duration of thirty days except as provided in § 25-10-7.1.
Source: SL 1981, ch 198, § 1; SL 1984, ch 191, § 1; SL 1986, ch 220, § 2; SL 1988, ch 205, § 1; SL 1994, ch 208, § 1; SL 2000, ch 119, § 1; SL 2005, ch 135, § 1; SL 2007, ch 161, § 1.



§ 25-10-2 Application for relief--Filing--Venue.

25-10-2. Application for relief--Filing--Venue. An application for relief under this chapter may be filed in circuit court or in a magistrate court with a magistrate judge presiding. Venue lies where any party to the proceedings resides.

Source: SL 1981, ch 198, § 2; SL 1997, ch 118, § 2.



§ 25-10-3 Petition for protection order--Parties--Allegations--Affidavit--Pending action--Standard petition form.

25-10-3. Petition for protection order--Parties--Allegations--Affidavit--Pending action--Standard petition form. There exists an action known as a petition for a protection order in cases of domestic abuse. Procedures for the action are as follows:

(1) A petition under this section may be made by any family or household member against any other family or household member.

(2) A petition shall allege the existence of domestic abuse and shall be accompanied by an affidavit made under oath stating the specific facts and circumstances of the domestic abuse.

(3) A petition for relief may be made whether or not there is a pending lawsuit, complaint, petition, or other action between the parties.

The clerk of the circuit court shall make available standard petition forms with instructions for completion to be used by a petitioner. The Department of Social Services shall prepare the standard petition form.

Source: SL 1981, ch 198, § 3; SL 1987, ch 195, § 1; SL 2002, ch 129, § 1.



§ 25-10-4 Hearing--Time--Service on respondent.

25-10-4. Hearing--Time--Service on respondent. Upon receipt of the petition, if sufficient grounds are alleged for relief, the court shall order a hearing which shall be held not later than thirty days from the date of the order unless for good cause the court grants a continuance. Personal service of the petition, affidavit, and notice for hearing shall be made on the respondent not less than five days prior to the hearing.

Source: SL 1981, ch 198, § 4; SL 1985, ch 210; SL 1994, ch 208, § 2; SL 2009, ch 131, § 1.



§ 25-10-5 Relief authorized on finding abuse--Time limitation.

25-10-5. Relief authorized on finding abuse--Time limitation. Upon notice and a hearing, if the court finds by a preponderance of the evidence that domestic abuse has taken place, the court may provide relief as follows:

(1) Restrain any party from committing acts of domestic abuse;

(2) Exclude the abusing party from the dwelling which the parties share or from the residence of the petitioner;

(3) Award temporary custody or establish temporary visitation with regards to minor children of the parties;

(4) Establish temporary support for minor children of the parties or a spouse;

(5) Order that the abusing party obtain counseling;

(6) Order other relief as the court deems necessary for the protection of a family or household member, including orders or directives to a sheriff or constable.

Any relief granted by the order for protection shall be for a fixed period and may not exceed five years.

If any minor child resides with either party, the court shall order that the abusing party receive instruction on parenting approved or provided by the Department of Social Services as part of any relief granted.

Source: SL 1981, ch 198, § 5; SL 1984, ch 191, § 2; SL 1988, ch 205, § 2; SL 1994, ch 208, § 3; SL 1998, ch 162, § 4; SL 2008, ch 132, § 1.



§ 25-10-5.1 Counseling required for domestic abuse defendant placed on probation.

25-10-5.1. Counseling required for domestic abuse defendant placed on probation. If a court places a defendant on probation upon receiving a verdict or plea of guilty for a crime involving domestic abuse, the court shall order that a condition of the defendant's probation is that he attend family violence counseling. Failure to attend family violence counseling is a violation of the defendant's probation.

Source: SL 1992, ch 178.



§ 25-10-5.2 Restrictions on issuance of mutual orders for protection against abuse.

25-10-5.2. Restrictions on issuance of mutual orders for protection against abuse. No court may, pursuant to the provisions of § 25-10-5, issue a mutual order enjoining both petitioner and respondent from committing acts of domestic abuse unless:

(1) Both the petitioner and the respondent personally appear;

(2) The respondent alleges, under oath, the existence of domestic abuse by stating the specific facts and circumstances of the domestic abuse;

(3) The court finds, by a preponderance of the evidence, that domestic abuse has taken place.
Source: SL 1996, ch 169.



§ 25-10-5.3 Court to require instruction in parenting as part of sentence in certain convictions--Exception.

25-10-5.3. Court to require instruction in parenting as part of sentence in certain convictions--Exception. If any person is convicted of a crime involving domestic abuse, and that person is the parent, guardian, or custodian of a minor child who resides with that person or the victim of the crime, the court shall include as part of the sentence, or conditions required as part of the suspended execution or imposition of such sentence, that the person receive instruction on parenting approved or provided by the Department of Social Services. However, this section does not apply to any person convicted and imprisoned for any felony for such a duration that there is no expectation of release for at least four years.

Source: SL 1998, ch 162, § 5.



§ 25-10-6 Ex parte temporary protection order.

25-10-6. Ex parte temporary protection order. When an affidavit filed with an application under this chapter alleges that immediate and irreparable injury, loss, or damage will result before an adverse party or his attorney can be heard in opposition, the court may grant an ex parte temporary protection order pending a full hearing and granting relief as the court deems proper, including an order:

(1) Restraining any family or household member from committing acts of domestic abuse;

(2) Excluding any family or household member from the dwelling or the residence of the petitioner.
Source: SL 1981, ch 198, § 6.



§ 25-10-7 Limited duration of temporary order--Service on respondent--Notification of serviceto petitioner--Liability.

25-10-7. Limited duration of temporary order--Service on respondent--Notification of service to petitioner--Liability. An ex parte temporary protection order is effective for a period of thirty days except as provided in § 25-10-7.1 unless for good cause the court grants a continuance. No continuance may exceed thirty days. If a continuance is granted, the court by order shall extend the ex parte temporary protection order until the rescheduled hearing date. The respondent shall be personally served forthwith with a copy of the ex parte order along with a copy of the petition, affidavit, and notice of the date set for the hearing. The ex parte order shall be served without delay under the circumstances of the case including service of the ex parte order on a Sunday or holiday. The law enforcement agency serving the order shall notify the petitioner by telephone or written correspondence when the order is served if the petitioner has provided to the law enforcement agency either a telephone number or address, or both, where the petitioner may be contacted. The law enforcement agency and any officer of the law enforcement agency is immune from civil and criminal liability if the agency or any such officer makes a good faith attempt to notify the petitioner in a manner consistent with the provisions of this section.

Source: SL 1981, ch 198, § 7; SL 1986, ch 220, § 1; SL 1994, ch 208, § 4; SL 2000, ch 119, § 2; SL 2004, ch 175, § 1; SL 2005, ch 136, § 1; SL 2009, ch 132, § 1.



§ 25-10-7.1 Temporary order effective until order under § 25-10-5 served.

25-10-7.1. Temporary order effective until order under § 25-10-5 served. If an ex parte temporary protection order is in effect and a judge issues a protection order pursuant to § 25-10-5, the ex parte temporary protection order remains effective until the order issued pursuant to § 25-10-5 is served on the respondent.

Source: SL 2000, ch 119, § 3.



§ 25-10-8 Security not required of petitioner--Exception.

25-10-8. Security not required of petitioner--Exception. The court may not require an undertaking or other security of any party to a petition for an order of protection other than in exceptional circumstances.

Source: SL 1981, ch 198, § 8.



§ 25-10-9 Departure of petitioner from household not waiving right to relief.

25-10-9. Departure of petitioner from household not waiving right to relief. A person's right to apply for relief under this chapter may not be affected by the departure of that person from the residence or household to avoid abuse.

Source: SL 1981, ch 198, § 9.



§ 25-10-10 Modification of order.

25-10-10. Modification of order. Upon application, notice to all parties, and hearing, the court may modify the terms of an existing order for protection.

Source: SL 1981, ch 198, § 10.



§ 25-10-11 Real estate titles not affected.

25-10-11. Real estate titles not affected. No order issued pursuant to this chapter may affect title to real estate.

Source: SL 1981, ch 198, § 11.



§ 25-10-12 Delivery of order to law enforcement agencies.

25-10-12. Delivery of order to law enforcement agencies. The petitioner may deliver an order for protection granted pursuant to this chapter within twenty-four hours to the local law enforcement agency having jurisdiction over the residence of the petitioner. Each appropriate law enforcement agency shall make available to other law enforcement officers information as to the existence and status of any order for protection issued pursuant to this chapter.

Source: SL 1981, ch 198, § 12.



§ 25-10-12.1 Enforcement of foreign protection orders--Requirements.

25-10-12.1. Enforcement of foreign protection orders--Requirements. Any domestic violence protection order, or any stalking or physical violence protection order, issued by a court of competent jurisdiction of another state, Indian tribe, the District of Columbia, or a commonwealth, territory, or possession of the United States is enforceable as if the order was issued by a court in this state if all of the following requirements are satisfied:

(1) The respondent received notice of the order in compliance with requirements of the issuing jurisdiction;

(2) The order is in effect in the issuing jurisdiction;

(3) The issuing court had jurisdiction over the parties and the subject matter;

(4) The respondent was afforded reasonable notice and opportunity to be heard sufficient to protect that person's right to due process. In the case of ex parte orders, notice and opportunity to be heard must have been provided within the time required by the law of the issuing jurisdiction; and, in any event, within a reasonable time after the order was issued, sufficient to protect the respondent's due process rights;

(5) If the order also provides protection for the respondent, a petition, application, or other written pleading was filed with the issuing court seeking such an order and the issuing court made specific findings that the respondent was entitled to the order; and

(6) The prohibited conduct violative of the foreign protection order could be prohibited by a protection order if issued in this state.

Any protection order meeting the requirements of this section is a foreign domestic violence protection order.

Source: SL 2003, ch 148, § 1; SL 2006, ch 141, § 1.



§ 25-10-12.2 Filing of foreign violence protection order--Affidavit--Entry in database--Fee.

25-10-12.2. Filing of foreign violence protection order--Affidavit--Entry in database--Fee. Any person entitled to protection under a foreign domestic violence protection order may file the foreign order in the office of any clerk of a circuit court in this state. The person filing the foreign order shall also file with the clerk of a circuit court an affidavit certifying the validity and status of the order and attesting to the person's belief that the order has not been amended, rescinded, or superseded by any orders from a court of competent jurisdiction. If a foreign order is filed under this section, the clerk of a circuit court shall enter the order in the law enforcement protection order database. Filing of a foreign order under this section is not a prerequisite to the order's enforcement in this state. No fee may be assessed for filing the foreign order.

Source: SL 2003, ch 148, § 2.



§ 25-10-12.3 Reliance on foreign order--Immunity from liability.

25-10-12.3. Reliance on foreign order--Immunity from liability. A law enforcement officer may rely upon any foreign domestic violence protection order that has been provided to the officer by any source. The officer may make an arrest pursuant to § 25-10-13 for any violation of the foreign order in the same manner as for violation of a protection order issued in this state. A law enforcement officer may rely on the statement of the person protected by the foreign order that the order is in effect and that the respondent was personally served with a copy of the order. A law enforcement officer acting in good faith and without malice in enforcing a foreign order under this section is immune from civil or criminal liability for any action arising in connection with the enforcement of the foreign domestic violence protection order.

Source: SL 2003, ch 148, § 3.



§ 25-10-12.4 Presentment of false order or denial of service a misdemeanor.

25-10-12.4. Presentment of false order or denial of service a misdemeanor. Any person who intentionally provides a law enforcement officer with a copy of a foreign domestic violence protection order known by that person to be false, invalid, or not in compliance with the requirements of § 25-10-12.1, or who, if served with such a protection order, denies having been served with the protection order, is guilty of a Class 1 misdemeanor.

Source: SL 2003, ch 148, § 4.



§ 25-10-12.5 Affirmative defense.

25-10-12.5. Affirmative defense. Failure to satisfy any of the requirements of § 25-10-12.1 is an affirmative defense to any prosecution for a violation of the foreign domestic violence protection order or any process filed seeking enforcement of the order in this state.

Source: SL 2003, ch 148, § 5.



§ 25-10-13 Violation of protection order or no contact order as misdemeanor or felony.

25-10-13. Violation of protection order or no contact order as misdemeanor or felony. If a temporary protection order or a protection order is granted pursuant to this chapter or a foreign protection order recognized pursuant to § 25-10-25 or 25-10-12.1, or if a no contact order is issued pursuant to § 25-10-23 or 25-10-25, and the respondent or person to be restrained knows of the order, violation of the order is a Class 1 misdemeanor. If any violation of this section constitutes a violation of § 22-18-1 or 22-19A-1, the violation is a Class 6 felony. If a respondent or person to be restrained has been convicted of, or entered a plea of guilty to, two or more violations of this section, the factual basis for which occurred after the date of the second conviction, and occurred within ten years of committing the current offense, the respondent or person to be restrained is guilty of a Class 6 felony for any third or subsequent offense. Any proceeding under this chapter is in addition to other civil or criminal remedies.

Source: SL 1981, ch 198, § 13; SL 1984, ch 191, § 3; SL 1994, ch 209; SL 2004, ch 176, § 1; SL 2006, ch 130, § 11; SL 2008, ch 133, § 1; SL 2011, ch 115, § 2; SL 2013, ch 120, § 1.



§ 25-10-14 Citation of chapter.

25-10-14. Citation of chapter. This chapter may be cited as the Protection from Domestic Abuse Act.

Source: SL 1981, ch 198, § 14.



§ 25-10-15 Repealed.

25-10-15. Repealed by SL 2011, ch 132, § 5.



§ 25-10-16 Award of domestic violence program funds--Recipients--Restricted use--Administrative costs.

25-10-16. Award of domestic violence program funds--Recipients--Restricted use--Administrative costs. The board of county commissioners shall award domestic violence program funds to domestic violence programs that are locally controlled and situated in the state. The funds may be awarded to either local governmental or nongovernmental agencies or organizations, and may not be used for anything other than the costs of local programs or shelters. No award of funds may be contingent upon the county receiving individual client information. The county may retain ten percent of the county domestic violence program funds for administrative costs. The board of county commissioners shall distribute the money in the county domestic violence program fund to the recipients authorized by this section no less than annually.

Source: SL 1983, ch 204, § 5; SL 1993, ch 192, § 2; SL 1994, ch 211; SL 2011, ch 132, § 1.



§ 25-10-17 Repealed.

25-10-17. Repealed by SL 2011, ch 132, § 6.



§ 25-10-17.1 Persons convicted of crimes involving domestic abuse required to support domesticviolence programs.

25-10-17.1. Persons convicted of crimes involving domestic abuse required to support domestic violence programs. In addition to any other penalty, assessment, or fine provided by law, the court shall order any person convicted of a crime involving domestic violence or domestic abuse to remit costs in the amount of twenty-five dollars to the clerk of courts. The clerk of courts shall forward any amount collected to the county treasurer for deposit in the county domestic violence program fund. Failure to remit the amount to the clerk of courts in the time specified by the court is punishable by contempt proceedings.

Source: SL 2011, ch 133, § 1.



§ 25-10-18 Guidelines for awarding domestic violence program funds.

25-10-18. Guidelines for awarding domestic violence program funds. Domestic violence program funds shall be awarded by the board of county commissioners to domestic violence programs that meet the requirements of § 25-10-28 within the following guidelines:

(1) Equitable distribution of funds according to need;

(2) Distribution of funds through grants to private, nonprofit organizations;

(3) Assurance of proper fiscal control and fund accounting procedures;

(4) Exchange of technical assistance with other related programs;

(5) Assurance of proper recordkeeping and reporting procedures; and

(6) Assurance of full opportunity for active citizen participation.
Source: SL 1983, ch 204, § 7; SL 2011, ch 132, § 2.



§ 25-10-19 , 25-10-20. Repealed.

25-10-19, 25-10-20. Repealed by SL 2011, ch 132, §§ 7, 8.



§ 25-10-21 Prohibited services.

25-10-21. Prohibited services. No funds authorized or awarded under the provisions of §§ 25-10-16 and 25-10-18 shall be used to promote or pay, directly or indirectly, for the elective termination of a pregnancy, sterilization, or control of birth by medication or device.

Source: SL 1983, ch 204, § 10.



§ 25-10-22 Effect of divorce or other civil proceedings prior to criminal proceedings.

25-10-22. Effect of divorce or other civil proceedings prior to criminal proceedings. In any action involving domestic abuse, the court may not:

(1) Dismiss any charge or delay disposition of the domestic abuse action because of the pendency of a divorce or any other civil proceeding, unless agreed to by all parties, including the victim;

(2) Require proof that either party is seeking dissolution of marriage prior to instigation of criminal proceeding.
Source: SL 1989, ch 224, § 1.



§ 25-10-23 Conditional bond--Violation as misdemeanor.

25-10-23. Conditional bond--Violation as misdemeanor. If bond for the defendant in any domestic abuse action is authorized, a condition of no contact with the victim shall be stated and incorporated into the terms of the bond. Willful violation of any such no contact provision is a Class 1 misdemeanor.

Source: SL 1989, ch 224, § 2.



§ 25-10-24 Surrender of weapon by defendant.

25-10-24. Surrender of weapon by defendant. The court may require the defendant to surrender any dangerous weapon in his possession to local law enforcement.

Source: SL 1989, ch 224, § 3.



§ 25-10-25 Convicted defendant prohibited from contacting victim.

25-10-25. Convicted defendant prohibited from contacting victim. The court may order that any defendant convicted of a crime involving domestic abuse be prohibited from contact with the victim and the sheriff shall give the victim a copy of any such order.

Source: SL 1989, ch 224, § 4.



§ 25-10-26 , 25-10-27. Repealed.

25-10-26, 25-10-27. Repealed by SL 2011, ch 132, §§ 9, 10.



§ 25-10-28 Domestic violence or sexual assault shelters and service programs--Requiredservices.

25-10-28. Domestic violence or sexual assault shelters and service programs--Required services. Any shelter or service programs established pursuant to this chapter shall have as its primary purpose the provision of services to victims of domestic violence or sexual assault, or both, and shall include:

(1) Crisis telephone and referral services available twenty-four hours per day, seven days per week;

(2) Shelter available twenty-four hours per day, seven days per week;

(3) Prevention and education programs periodically available to the local community;

(4) Victim advocacy; and

(5) Confidentiality of identity, location, records, and information pertaining to any person to whom services are or were provided.
Source: SL 1989, ch 223, § 4; SL 1990, ch 189, § 4; SL 1991, ch 214, § 4; SL 2011, ch 132, § 3.



§ 25-10-29 Repealed.

25-10-29. Repealed by SL 2011, ch 132, § 11.



§ 25-10-30 Promulgation of rules.

25-10-30. Promulgation of rules. The Department of Social Services shall promulgate rules pursuant to chapter 1-26 to:

(1) Establish minimum qualifications of sexual assault or domestic violence shelters or service programs; and

(2) Evaluate the programs and services provided by sexual assault or domestic violence shelters or service programs.
Source: SL 1989, ch 223, § 6; SL 1990, ch 189, § 6; SL 1991, ch 214, § 6; SL 1994, ch 212, § 2; SL 2011, ch 132, § 4.



§ 25-10-31 to 25-10-33. Repealed.

25-10-31 to 25-10-33. Repealed by SL 2011, ch 132, §§ 12 to 14.



§ 25-10-34 Domestic abuse charge to be indicated on summons, warrant, or judgment ofconviction.

25-10-34. Domestic abuse charge to be indicated on summons, warrant, or judgment of conviction. The state's attorney of the county where a crime is believed to have been committed shall indicate on the summons, complaint, information, indictment, arrest warrant, and judgment of conviction whether the charge involves domestic abuse.

Source: SL 2000, ch 111, § 2; SDCL § 23A-2-13; SL 2002, ch 19, § 1; SL 2004, ch 177, § 1.



§ 25-10-35 Arrest of spouse for abuse--Considerations.

25-10-35. Arrest of spouse for abuse--Considerations. If the officer has probable cause to believe that spouses, former spouses, or other persons who reside together or formerly resided together have assaulted each other, the officer is not required to arrest both persons. The officer shall arrest the person whom the officer believes to be the predominant physical aggressor. In making this determination, the officer shall make every reasonable effort to consider:

(1) The intent to protect victims of domestic abuse under this chapter;

(2) The comparative extent of injuries inflicted or serious threats creating fear of physical injury; and

(3) The history of domestic abuse between the persons involved.
Source: SL 1989, ch 207, § 2; SDCL § 23A-3-2.2; SL 2002, ch 19, § 1; SL 2003, ch 147, § 1.



§ 25-10-36 Arrest of criminal suspect when responding to domestic abuse call.

25-10-36. Arrest of criminal suspect when responding to domestic abuse call. If any law enforcement officer who is responding to a domestic abuse call has probable cause to believe that a crime has been committed, the law enforcement officer shall arrest the person who is suspected of committing the crime and make a complete report of any action taken. The officer shall indicate on the arrest report and the fingerprint document if the arrest is for a crime against a family or household member as defined in § 25-10-1.

Source: SL 1989, ch 208, § 1; SL 2000, ch 111, § 1; SDCL § 23A-3-21; SL 2002, ch 19, § 1.



§ 25-10-37 Domestic abuse record keeping.

25-10-37. Domestic abuse record keeping. The information required by §§ 25-10-34 and 25-10-36 shall be compiled, maintained, and reported in accordance with chapter 23-6.

Source: SL 2000, ch 111, § 3; SDCL § 23A-2-14; SL 2002, ch 19, § 1.



§ 25-10-38 Report of domestic abuse arrest forwarded to prosecutor--Victim to be notified ofstatus of case.

25-10-38. Report of domestic abuse arrest forwarded to prosecutor--Victim to be notified of status of case. Any report made pursuant to § 25-10-36 shall be forwarded to the appropriate prosecutor within ten days of making the report. The prosecutor shall, within five days of receipt of the report, notify the victim either orally or in writing of the status of the case. If the state's attorney decides not to prosecute, the prosecutor shall inform the victim of the reasons.

Source: SL 1989, ch 208, § 2; SDCL § 23A-3-22; SL 2002, ch 19, § 1; SL 2009, ch 133, § 1.



§ 25-10-39 Records of domestic abuse--Disclosure of victim's location during pendency ofaction.

25-10-39. Records of domestic abuse--Disclosure of victim's location during pendency of action. Each law enforcement agency shall maintain records for at least five years of all reported incidents of domestic abuse. However, during the pendency of any action instituted pursuant to § 25-10-36, records which identify the location of a victim may not be disclosed to a defendant without a court order, except to defendant's attorney.

Source: SL 1989, ch 208, § 3; SDCL § 23A-3-23; SL 2002, ch 19, § 1.



§ 25-10-40 Restrictions on release of person charged with domestic abuse.

25-10-40. Restrictions on release of person charged with domestic abuse. No police officer or sheriff may release a person charged with assaulting a family or household member, as defined in subdivision 25-10-1(2), or violating a protection order, as provided for in this chapter, without providing notice to a committing magistrate judge or circuit court. A committing magistrate judge or circuit court shall determine if bond or other conditions of release are necessary for the protection of the alleged victim.

Source: SL 1985, ch 199, § 1; SDCL § 23A-43-4.1; SL 2002, ch 19, § 1.



§ 25-10-41 Conditions of release of person charged with domestic abuse.

25-10-41. Conditions of release of person charged with domestic abuse. In determining the conditions of release under § 25-10-40, the court shall consider the following conditions and may impose any condition it considers reasonably necessary to protect the alleged victim of domestic abuse, including ordering the defendant:

(1) Not to subject the victim to further domestic abuse;

(2) To vacate the home of the victim;

(3) Not to contact the victim other than through counsel;

(4) To engage in counseling;

(5) To refrain from the consumption of alcohol or the use of drugs;

(6) To post bond pursuant to § 25-10-23.

As used in this section, the term "domestic abuse" means a violation of § 22-18-1 or 22-18-1.1 if the victim is a family or household member.

Source: SL 1985, ch 199, § 2; SDCL § 23A-43-4.2; SL 2002, ch 19, § 1; SL 2012, ch 145, § 1.



§ 25-10-42 Convicted child abuser or sex offender barred from adopting child.

25-10-42. Convicted child abuser or sex offender barred from adopting child. No child may be placed for adoption with an individual who has been convicted of child abuse pursuant to chapter 26-10 or a sex offense pursuant to chapter 22-22.

Source: SL 2002, ch 116, § 5.



§ 25-10-43 Defendant prohibited from contacting victim prior to court appearance--Violation asmisdemeanor.

25-10-43. Defendant prohibited from contacting victim prior to court appearance--Violation as misdemeanor. While in custody after arrest for a crime involving domestic abuse, no defendant may have or be permitted any contact or communications, either directly or by means of a third party, with the victim or the family or household members of the victim, until the defendant's initial court appearance or until such contact or communication is specifically authorized by the court. Willful violation of this section is a Class 1 misdemeanor.

Source: SL 2010, ch 114, § 3.









Title 26 - MINORS

Chapter 01 - Rights And Obligations Of Minors

§ 26-1-1 Age of minority--Calculation of age.

26-1-1. Age of minority--Calculation of age. Minors are natural male persons and natural female persons under eighteen years of age. The periods thus specified must be calculated from the first minute of the day on which persons are born, to the same minute of the corresponding day completing the period of minority.

Source: SDC 1939, § 43.0101; SL 1972, ch 154, § 1.



§ 26-1-2 Unborn child deemed existing person.

26-1-2. Unborn child deemed existing person. A child conceived, but not born, is to be deemed an existing person so far as may be necessary for its interests in the event of its subsequent birth.

Source: SDC 1939, § 43.0102.



§ 26-1-3 Enforcement of minor's rights--Guardian or conservator required.

26-1-3. Enforcement of minor's rights--Guardian or conservator required. A minor may enforce his rights by civil action, or other legal proceedings, in the same manner as a person of full age. However, a guardian or conservator must be appointed to conduct the same.

Source: SDC 1939, § 43.0109; SL 1993, ch 213, § 115.



§ 26-1-4 Minor's liability for wrongs--Restriction on exemplary damages.

26-1-4. Minor's liability for wrongs--Restriction on exemplary damages. A minor is civilly liable for a wrong done by him, in like manner as any other person, but cannot be subjected to exemplary damages, unless at the time of the act he was capable of knowing that it was unlawful.

Source: SDC 1939, § 43.0108.






Chapter 02 - Contracts Of Minors

§ 26-2-1 Delegation of power by minor--Contracts relating to property--Account at financialinstitution.

26-2-1. Delegation of power by minor--Contracts relating to property--Account at financial institution. No minor may give a delegation of power, nor make a contract relating to real property, or any interest therein, or relating to any personal property not in his immediate possession or control. However, a minor's parent, grandparent, uncle, or aunt, if such person is an adult, and a minor's adult sibling may establish an account with a financial institution, and establish a present ownership right in that account. Such adult family member may sign the minor's name for and on behalf of the minor, for the purposes of establishing an account, and such subscription shall constitute a binding agreement between the financial institution, and the named parties to the account.

Source: SDC 1939, § 43.0103; SL 1991, ch 215, § 2.



§ 26-2-2 Disability of minority removed to permit use of veterans' loan privileges.

26-2-2. Disability of minority removed to permit use of veterans' loan privileges. The disability of minority of any person otherwise eligible for guaranty or insurance of a loan pursuant to chapter 37 of Title 38, United States Code, and of the minor spouse of any eligible veteran irrespective of age, in connection with any transaction entered into pursuant to that chapter in effect on July 1, 1984, is hereby removed, for all purposes in connection with such transaction, including, but not limited to, incurring of indebtedness or obligations and acquiring, encumbering, selling, releasing, or conveying property, or any interest therein, and litigating or settling controversies arising therefrom, if all or part of any obligations incident to such transaction be guaranteed or insured by the administrator of veterans' affairs pursuant to such chapter 37. This section does not impose any other or greater rights or liabilities than would exist if such person and such spouse were under no such disability.

Source: SL 1945, ch 185, § 1; SL 1947, ch 191; SL 1953, ch 221; SDC Supp 1960, § 43.0103-1; SL 1984, ch 12, § 19.



§ 26-2-3 Contracts subject to power of disaffirmance.

26-2-3. Contracts subject to power of disaffirmance. Except as specified in § 26-2-1, a minor may make any other contract, subject only to his power of disaffirmance under the provisions of this title, and subject to the provisions of chapter 25-1.

Source: SDC 1939, § 43.0104.



§ 26-2-4 Power of disaffirmance not applicable to necessaries.

26-2-4. Power of disaffirmance not applicable to necessaries. A minor cannot disaffirm a contract, otherwise valid, to pay the reasonable value of things necessary for his support, or that of his family, entered into by him if not under the care of a parent or guardian or conservator able to provide for him or them.

Source: SDC 1939, § 43.0106; SL 1993, ch 213, § 116.



§ 26-2-5 Power of disaffirmance not applicable to contract under express statutory authority.

26-2-5. Power of disaffirmance not applicable to contract under express statutory authority. A minor cannot disaffirm an obligation, otherwise valid, entered into by him under the express authority or direction of a statute.

Source: SDC 1939, § 43.0107.



§ 26-2-6 Time for disaffirmance of contract--Persons authorized to disaffirm--Restoration ofconsideration.

26-2-6. Time for disaffirmance of contract--Persons authorized to disaffirm--Restoration of consideration. In all cases other than those specified in §§ 26-2-4 and 26-2-5, the contract of a minor, if made while he is under the age of sixteen, may be disaffirmed by the minor himself, either before his majority or within one year's time afterwards; or in case of his death within that period, by his heirs or personal representatives; and, if the contract be made by the minor after he has reached the age of sixteen, it may be disaffirmed in like manner upon restoring the consideration to the party from whom it was received or paying its equivalent with interest.

Source: SDC 1939, § 43.0105; SL 1972, ch 154, § 7.



§ 26-2-7 Blood donations by minors.

26-2-7. Blood donations by minors. Any person of the age of sixteen years may donate blood if the potential donor obtains the written consent of a parent or guardian. Any person of the age of seventeen years or over may donate blood without obtaining the consent of a parent or guardian. However, no person may take blood for donation from any person of the age of seventeen if the parent or guardian of such potential donor specifically requests of the person taking the blood that such donation be prohibited.

Source: SL 1970, ch 148; SL 1977, ch 206; SL 2009, ch 134, § 1.






Chapter 03 - Commission On Children And Youth [Repealed]

CHAPTER 26-3

COMMISSION ON CHILDREN AND YOUTH [REPEALED]

[Repealed by SL 1981, ch 199, §§ 1 to 8]



Chapter 04 - Child Welfare Services

§ 26-4-1 Superseded.

26-4-1. Superseded



§ 26-4-1.1 , 26-4-2. Superseded.

26-4-1.1, 26-4-2. Superseded



§ 26-4-3 , 26-4-4. Superseded.

26-4-3, 26-4-4. Superseded



§ 26-4-5 , 26-4-6. Repealed.

26-4-5, 26-4-6. Repealed by SL 2012, ch 151, §§ 1, 2.



§ 26-4-7 Development of standards for child care agencies.

26-4-7. Development of standards for child care agencies. The Department of Social Services shall develop standards of care for children in public agencies and private organizations caring for dependent, neglected, delinquent, or mentally handicapped children. The secretary of social services may adopt reasonable and necessary rules setting standards for child welfare agencies for care of children relating to the following areas:

(1) Service or treatment plan requirements for children in care;

(2) Administration and record keeping requirements;

(3) Staff requirements;

(4) Facility safety and sanitation requirements;

(5) Monitoring, evaluation, and audit requirements;

(6) Standards and requirements for the safety and health of children in care; and

(7) Standards and requirements required to obtain federal financial participation for the care of children outside their home in public agencies or private organizations.
Source: SDC 1939, § 55.3702 (1); SL 1981, ch 199, § 9.



§ 26-4-8 Repealed.

26-4-8. Repealed by SL 2012, ch 151, § 3.



§ 26-4-9 Enforcement of laws for protection of children.

26-4-9. Enforcement of laws for protection of children. The Department of Social Services shall assist in the enforcement of all laws relating to the welfare of children, including child labor laws, laws relating to cruelty, contributory delinquency and dependency, nonsupport, desertion, sex offenses against children, compulsory education, and all other laws designed to protect and assist the child and shall take the initiative in securing the enforcement of laws for the protection of children where no adequate provision is made for such enforcement.

Source: SDC 1939, § 55.3702 (5).



§ 26-4-9.1 Adoption services program established--Rules adopted.

26-4-9.1. Adoption services program established--Rules adopted. The Department of Social Services shall establish a program of adoption services. The secretary of social services may adopt reasonable and necessary rules for the operation of the program of adoption services including:

(1) Program administration;

(2) Adoptive applications and placements;

(3) Investigations and studies;

(4) Qualifications for adoptive families;

(5) Postadoptive services;

(6) Protection of records and confidential information required by statutory law to be held confidential; and

(7) Establishing reasonable fees consistent with the costs of such services.
Source: SL 1970, ch 147, § 2; SL 1981, ch 199, § 10.



§ 26-4-10 to 26-4-12. Repealed.

26-4-10 to 26-4-12. Repealed by SL 2012, ch 151, §§ 4 to 6.



§ 26-4-13 Foster care payments exempt from legal process.

26-4-13. Foster care payments exempt from legal process. Payments made for the foster care of children under programs of the Department of Social Services shall not be subject to garnishment or other legal process by any creditor of the payee, except for necessaries furnished for the subsistence and maintenance of the child or children for whom such payments are made.

Source: SL 1965, ch 265.



§ 26-4-14 Rules and regulations of board--Cooperation with federal government.

26-4-14. Rules and regulations of board--Cooperation with federal government. The Board of Social Services is authorized to make such rules and regulations and take such action as may be necessary or desirable for carrying out the purposes of this chapter, and to cooperate with the federal government in conformity with the provisions of the federal Social Security Act, and to qualify for federal aid for child welfare work in South Dakota, including the adoption of such methods of administration as are required by the federal agencies and necessary for the efficient operation of the Department of Social Services.

Source: SDC 1939, § 55.3704.



§ 26-4-15 Adoptive home study report for out-of-state children--Criminal record check andcentral registry screening to be included.

26-4-15. Adoptive home study report for out-of-state children--Criminal record check and central registry screening to be included. For the purpose of placing identified children from a state other than South Dakota through a licensed child placement agency from another state for adoption with South Dakota families, an adoptive home study report shall be filed before placement with the Department of Social Services. The adoption home study and report may be provided by a licensed child placement agency as defined in § 26-6-14, the Department of Social Services, or a certified social worker eligible to engage in private independent practice as defined in § 36-26-17. A home study conducted by a certified social worker in private independent practice shall include a criminal record check completed by the Division of Criminal Investigation and a central registry screening completed by the Department of Social Services. Any person who violates the provisions of this section is guilty of a Class 1 misdemeanor.

Source: SL 1982, ch 197; SL 1990, ch 185, § 2; SL 1992, ch 180, § 2; SL 2002, ch 116, § 3.






Chapter 05 - Child Custody Jurisdiction [Repealed]

CHAPTER 26-5

CHILD CUSTODY JURISDICTION [REPEALED]

[Repealed by SL 1973, ch 166]



Chapter 05A - Uniform Child Custody Jurisdiction Act [Repealed]

§ 26-5A-1 to 26-5A-26. Repealed.

26-5A-1 to 26-5A-26. Repealed by SL 2005, ch 137, § 43.






Chapter 05B - Uniform Child-Custody Jurisdiction And Enforcement Act

§ 26-5B-101 Short title.

26-5B-101. Short title. This chapter may be cited as the Uniform Child-Custody Jurisdiction and Enforcement Act.

Source: SL 2005, ch 137, § 1.



§ 26-5B-102 Definitions.

26-5B-102. Definitions. In this chapter:

(1) "Abandoned" means left without provision for reasonable and necessary care or supervision.

(2) "Child" means an individual who has not attained eighteen years of age.

(3) "Child-custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(4) "Child-custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under Article 3.

(5) "Commencement" means the filing of the first pleading in a proceeding.

(6) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.

(7) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child-custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

(8) "Initial determination" means the first child-custody determination concerning a particular child.

(9) "Issuing court" means the court that makes a child-custody determination for which enforcement is sought under this chapter.

(10) "Issuing state" means the state in which a child-custody determination is made.

(11) "Modification" means a child-custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(13) "Person acting as a parent" means a person, other than a parent, who:

(A) Has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child-custody proceeding; and

(B) Has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

(14) "Physical custody" means the physical care and supervision of a child.

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(16) "Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state.

(17) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.
Source: SL 2005, ch 137, § 2.



§ 26-5B-103 Proceedings governed by other law.

26-5B-103. Proceedings governed by other law. This chapter does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.

Source: SL 2005, ch 137, § 3.



§ 26-5B-104 Application to Indian tribes.

26-5B-104. Application to Indian tribes. (a) A child-custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. § 1901 et seq., is not subject to this chapter to the extent that it is governed by the Indian Child Welfare Act.

(b) A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying Articles 1 and 2.

(c) A child-custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under Article 3.

Source: SL 2005, ch 137, § 4.



§ 26-5B-105 International application of chapter.

26-5B-105. International application of chapter. (a) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying Articles 1 and 2.

(b) Except as otherwise provided in subsection (c), a child-custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under Article 3.

(c) A court of this state need not apply this chapter if the child custody law of a foreign country violates fundamental principles of human rights.

Source: SL 2005, ch 137, § 5.



§ 26-5B-106 Effect of child-custody determination.

26-5B-106. Effect of child-custody determination. A child-custody determination made by a court of this state that had jurisdiction under this chapter binds all persons who have been served in accordance with the laws of this state or notified in accordance with § 26-5B-108 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

Source: SL 2005, ch 137, § 6.



§ 26-5B-107 Priority.

26-5B-107. Priority. If a question of existence or exercise of jurisdiction under this chapter is raised in a child-custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.

Source: SL 2005, ch 137, § 7.



§ 26-5B-108 Notice to persons outside state.

26-5B-108. Notice to persons outside state. (a) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

Source: SL 2005, ch 137, § 8.



§ 26-5B-109 Appearance and limited immunity.

26-5B-109. Appearance and limited immunity. (a) A party to a child-custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child-custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(b) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) The immunity granted by subsection (a) does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this chapter committed by an individual while present in this state.

Source: SL 2005, ch 137, § 9.



§ 26-5B-110 Communication between courts.

26-5B-110. Communication between courts. (a) A court of this state may communicate with a court in another state concerning a proceeding arising under this chapter.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

(d) Except as otherwise provided in subsection (c), a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e) For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Source: SL 2005, ch 137, § 10.



§ 26-5B-111 Taking testimony in another state.

26-5B-111. Taking testimony in another state. (a) In addition to other procedures available to a party, a party to a child-custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

Source: SL 2005, ch 137, § 11.



§ 26-5B-112 Cooperation between courts--Preservation of records.

26-5B-112. Cooperation between courts--Preservation of records. (a) A court of this state may request the appropriate court of another state to:

(1) Hold an evidentiary hearing;

(2) Order a person to produce or give evidence pursuant to procedures of that state;

(3) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5) Order a party to a child-custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (a).

(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) may be assessed against the parties according to the law of this state.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child-custody proceeding until the child attains eighteen years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.

Source: SL 2005, ch 137, § 12.



§ 26-5B-201 Initial child-custody jurisdiction.

26-5B-201. Initial child-custody jurisdiction. (a) Except as otherwise provided in § 26-5B-204, a court of this state has jurisdiction to make an initial child-custody determination only if:

(1) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(2) A court of another state does not have jurisdiction under paragraph (1), or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under § 26-5B-207 or 26-5B-208, and:

(A) The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

(B) Substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships;

(3) All courts having jurisdiction under paragraph (1) or (2) have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under § 26-5B-207 or 26-5B-208; or

(4) No court of any other state would have jurisdiction under the criteria specified in paragraph (1), (2), or (3).

(b) Subsection (a) is the exclusive jurisdictional basis for making a child-custody determination by a court of this state.

(c) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child-custody determination.

Source: SL 2005, ch 137, § 13.



§ 26-5B-202 Exclusive, continuing jurisdiction.

26-5B-202. Exclusive, continuing jurisdiction. (a) Except as otherwise provided in § 26-5B-204, a court of this state which has made a child-custody determination consistent with § 26-5B-201 or 26-5B-203 has exclusive, continuing jurisdiction over the determination until:

(1) A court of this state determines that neither the child, nor the child and one parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(2) A court of this state or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

(b) A court of this state which has made a child-custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under § 26-5B-201.

Source: SL 2005, ch 137, § 14.



§ 26-5B-203 Jurisdiction to modify determination.

26-5B-203. Jurisdiction to modify determination. Except as otherwise provided in § 26-5B-204, a court of this state may not modify a child-custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under § 26-5B-201(a)(1) or (2) and:

(1) The court of the other state determines it no longer has exclusive, continuing jurisdiction under § 26-5B-202 or that a court of this state would be a more convenient forum under § 26-5B-207; or

(2) A court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.
Source: SL 2005, ch 137, § 15.



§ 26-5B-204 Temporary emergency jurisdiction.

26-5B-204. Temporary emergency jurisdiction. (a) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(b) If there is no previous child-custody determination that is entitled to be enforced under this chapter and a child-custody proceeding has not been commenced in a court of a state having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive, a child-custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive. If a child-custody proceeding has not been or is not commenced in a court of a state having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive, a child-custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

(c) If there is a previous child-custody determination that is entitled to be enforced under this chapter, or a child-custody proceeding has been commenced in a court of a state having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this state which has been asked to make a child-custody determination under this section, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of a state having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to §§ 26-5B-201 to 26-5B-203, inclusive, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

Source: SL 2005, ch 137, § 16.



§ 26-5B-205 Notice--Opportunity to be heard--Joinder.

26-5B-205. Notice--Opportunity to be heard--Joinder. (a) Before a child-custody determination is made under this chapter, notice and an opportunity to be heard in accordance with the standards of § 26-5B-108 must be given to all persons entitled to notice under the law of this state as in child-custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(b) This chapter does not govern the enforceability of a child-custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child-custody proceeding under this chapter are governed by the law of this state as in child-custody proceedings between residents of this state.

Source: SL 2005, ch 137, § 17.



§ 26-5B-206 Simultaneous proceedings.

26-5B-206. Simultaneous proceedings. (a) Except as otherwise provided in § 26-5B-204, a court of this state may not exercise its jurisdiction under this article if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this chapter, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under § 26-5B-207.

(b) Except as otherwise provided in § 26-5B-204, a court of this state, before hearing a child-custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to § 26-5B-209. If the court determines that a child- custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this chapter, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this chapter does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) In a proceeding to modify a child-custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child-custody determination has been commenced in another state, the court may:

(1) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) Enjoin the parties from continuing with the proceeding for enforcement; or

(3) Proceed with the modification under conditions it considers appropriate.
Source: SL 2005, ch 137, § 18.



§ 26-5B-207 Inconvenient forum.

26-5B-207. Inconvenient forum. (a) A court of this state which has jurisdiction under this chapter to make a child-custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2) The length of time the child has resided outside this state;

(3) The distance between the court in this state and the court in the state that would assume jurisdiction;

(4) The relative financial circumstances of the parties;

(5) Any agreement of the parties as to which state should assume jurisdiction;

(6) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(7) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8) The familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child-custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under this chapter if a child-custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

Source: SL 2005, ch 137, § 19.



§ 26-5B-208 Jurisdiction declined by reason of conduct.

26-5B-208. Jurisdiction declined by reason of conduct. (a) Except as otherwise provided in § 26-5B-204, if a court of this state has jurisdiction under this chapter because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) A court of the state otherwise having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive, determines that this state is a more appropriate forum under § 26-5B-207; or

(3) No court of any other state would have jurisdiction under the criteria specified in §§ 26-5B-201 to 26-5B-203, inclusive.

(b) If a court of this state declines to exercise its jurisdiction pursuant to subsection (a), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child-custody proceeding is commenced in a court having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a), it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this chapter.

Source: SL 2005, ch 137, § 20.



§ 26-5B-209 Information to be submitted to court.

26-5B-209. Information to be submitted to court. (a) In a child-custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child-custody determination, if any;

(2) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding; and

(3) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b) If the information required by subsection (a) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in subsection (a) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.

Source: SL 2005, ch 137, § 21.



§ 26-5B-210 Appearance of parties and child.

26-5B-210. Appearance of parties and child. (a) In a child-custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child-custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to § 26-5B-108 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d) If a party to a child-custody proceeding who is outside this state is directed to appear under subsection (b) or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

Source: SL 2005, ch 137, § 22.



§ 26-5B-301 Definitions.

26-5B-301. Definitions. In this article:

(1) "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child-custody determination.

(2) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child-custody determination.
Source: SL 2005, ch 137, § 23.



§ 26-5B-302 Enforcement under Hague Convention.

26-5B-302. Enforcement under Hague Convention. Under this article a court of this state may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child-custody determination.

Source: SL 2005, ch 137, § 24.



§ 26-5B-303 Duty to enforce.

26-5B-303. Duty to enforce. (a) A court of this state shall recognize and enforce a child-custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this chapter or the determination was made under factual circumstances meeting the jurisdictional standards of this chapter and the determination has not been modified in accordance with this chapter.

(b) A court of this state may utilize any remedy available under other law of this state to enforce a child-custody determination made by a court of another state. The remedies provided in this article are cumulative and do not affect the availability of other remedies to enforce a child-custody determination.

Source: SL 2005, ch 137, § 25.



§ 26-5B-304 Temporary visitation.

26-5B-304. Temporary visitation. (a) A court of this state which does not have jurisdiction to modify a child-custody determination, may issue a temporary order enforcing:

(1) A visitation schedule made by a court of another state; or

(2) The visitation provisions of a child-custody determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this state makes an order under subsection (a)(2), it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in Article 2. The order remains in effect until an order is obtained from the other court or the period expires.

Source: SL 2005, ch 137, § 26.



§ 26-5B-305 Registration of child-custody determination.

26-5B-305. Registration of child-custody determination. (a) A child-custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate court in this state:

(1) A letter or other document requesting registration;

(2) Two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) Except as otherwise provided in § 26-5B-209, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child-custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a), the registering court shall:

(1) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2) Serve notice upon the persons named pursuant to subsection (a)(3) and provide them with an opportunity to contest the registration in accordance with this section.

(c) The notice required by subsection (b)(2) must state that:

(1) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(2) A hearing to contest the validity of the registered determination must be requested within twenty days after service of notice; and

(3) Failure to contest the registration will result in confirmation of the child-custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order must request a hearing within twenty days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) The issuing court did not have jurisdiction under Article 2;

(2) The child-custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2; or

(3) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of § 26-5B-108, in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

Source: SL 2005, ch 137, § 27.



§ 26-5B-306 Enforcement of registered determination.

26-5B-306. Enforcement of registered determination. (a) A court of this state may grant any relief normally available under the law of this state to enforce a registered child-custody determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but may not modify, except in accordance with Article 2, a registered child-custody determination of a court of another state.

Source: SL 2005, ch 137, § 28.



§ 26-5B-307 Simultaneous proceedings.

26-5B-307. Simultaneous proceedings. If a proceeding for enforcement under this article is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under Article 2, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

Source: SL 2005, ch 137, § 29.



§ 26-5B-308 Expedited enforcement of child-custody determination.

26-5B-308. Expedited enforcement of child-custody determination. (a) A petition under this article must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) A petition for enforcement of a child-custody determination must state:

(1) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this chapter and, if so, identify the court, the case number, and the nature of the proceeding;

(3) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(4) The present physical address of the child and the respondent, if known;

(5) Whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(6) If the child-custody determination has been registered and confirmed under § 26-5B-305, the date and place of registration.

(c) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d) An order issued under subsection (c) must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under § 26-5B-312, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1) The child-custody determination has not been registered and confirmed under § 26-5B-305 and that:

(A) The issuing court did not have jurisdiction under Article 2;

(B) The child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2; or

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards of § 26-5B-108, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child-custody determination for which enforcement is sought was registered and confirmed under § 26-5B-304, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2.
Source: SL 2005, ch 137, § 30.



§ 26-5B-309 Service of petition and order.

26-5B-309. Service of petition and order. Except as otherwise provided in § 26-5B-311, the petition and order must be served, by any method authorized by the state statute, upon respondent and any person who has physical custody of the child.

Source: SL 2005, ch 137, § 31.



§ 26-5B-310 Hearing and order.

26-5B-310. Hearing and order. (a) Unless the court issues a temporary emergency order pursuant to § 26-5B-204, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) The child-custody determination has not been registered and confirmed under § 26-5B-305 and that:

(A) The issuing court did not have jurisdiction under Article 2;

(B) The child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2; or

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards of § 26-5B-108, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child-custody determination for which enforcement is sought was registered and confirmed under § 26-5B-305 but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2.

(b) The court shall award the fees, costs, and expenses authorized under § 26-5B-312 and may grant additional relief, including a request for the assistance of law enforcement officers, and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this article.

Source: SL 2005, ch 137, § 32.



§ 26-5B-311 Warrant to take physical custody of child.

26-5B-311. Warrant to take physical custody of child. (a) Upon the filing of a petition seeking enforcement of a child-custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by § 26-5B-308(b).

(c) A warrant to take physical custody of a child must:

(1) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2) Direct law enforcement officers to take physical custody of the child immediately; and

(3) Provide for the placement of the child pending final relief.

(d) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.

Source: SL 2005, ch 137, § 33.



§ 26-5B-312 Costs, fees, and expenses.

26-5B-312. Costs, fees, and expenses. (a) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(b) The court may not assess fees, costs, or expenses against a state unless authorized by law other than this chapter.

Source: SL 2005, ch 137, § 34.



§ 26-5B-313 Recognition and enforcement.

26-5B-313. Recognition and enforcement. A court of this state shall accord full faith and credit to an order issued by another state and consistent with this chapter which enforces a child-custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2.

Source: SL 2005, ch 137, § 35.



§ 26-5B-314 Appeals.

26-5B-314. Appeals. An appeal may be taken from a final order in a proceeding under this article in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under § 26-5B-204, the enforcing court may not stay an order enforcing a child-custody determination pending appeal.

Source: SL 2005, ch 137, § 36.



§ 26-5B-315 Role of prosecutor or public official.

26-5B-315. Role of prosecutor or public official. (a) In a case arising under this chapter or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecutor or other appropriate public official may take any lawful action, including resort to a proceeding under this article or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child-custody determination if there is:

(1) An existing child-custody determination;

(2) A request to do so from a court in a pending child-custody proceeding;

(3) A reasonable belief that a criminal statute has been violated; or

(4) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(b) A prosecutor or appropriate public official acting under this section acts on behalf of the court and may not represent any party.

Source: SL 2005, ch 137, § 37.



§ 26-5B-316 Role of law enforcement.

26-5B-316. Role of law enforcement. At the request of a prosecutor or other appropriate public official acting under § 26-5B-315, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor or appropriate public official with responsibilities under § 26-5B-315.

Source: SL 2005, ch 137, § 38.



§ 26-5B-317 Costs and expenses.

26-5B-317. Costs and expenses. If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers under § 26-5B-315 or 26-5B-316.

Source: SL 2005, ch 137, § 39.



§ 26-5B-401 Application and construction.

26-5B-401. Application and construction. In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Source: SL 2005, ch 137, § 40.



§ 26-5B-402 Severability clause.

26-5B-402. Severability clause. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 2005, ch 137, § 41.



§ 26-5B-403 , 26-5B-404. Reserved.

26-5B-403, 26-5B-404. Reserved.



§ 26-5B-405 Transitional provision.

26-5B-405. Transitional provision. A motion or other request for relief made in a child-custody proceeding or to enforce a child-custody determination which was commenced before July 1, 2005, is governed by the law in effect at the time the motion or other request was made.

Source: SL 2005, ch 137, § 44.






Chapter 06 - Children's Homes And Welfare Agencies

§ 26-6-1 Agencies and institutions defined as child welfare agencies--Department ofSocial Services.

26-6-1. Agencies and institutions defined as child welfare agencies--Department of Social Services. Any agency or institution maintained by a municipality or county, or any agency or institution maintained by a person, firm, limited liability company, corporation, association, or organization to receive children for care and maintenance or for placement in a family home, or that provides care for mothers and their children, is considered to be a child welfare agency. The Department of Social Services is a child welfare agency.

Source: SL 1939, ch 168, § 1; SDC Supp 1960, § 55.3706; SL 1965, ch 248, § 1; SL 1985, ch 211, § 1; SL 1994, ch 351, § 46.



§ 26-6-1.1 Chapter not applicable to day care services provided by school board forchildren of enrolled students.

26-6-1.1. Chapter not applicable to day care services provided by school board for children of enrolled students. Nothing in this chapter applies to day care services provided by any school board for the children of enrolled students.

Source: SL 1989, ch 138, § 2.



§ 26-6-2 to 26-6-6. Repealed.

26-6-2 to 26-6-6. Repealed by SL 1985, ch 211, §§ 2 to 6



§ 26-6-6.1 Continuing foster care to age twenty-one.

26-6-6.1. Continuing foster care to age twenty-one. Notwithstanding the provisions of §§ 26-1-1 and 26-7A-101, any child welfare agency, including the Department of Social Services, may continue to provide foster care for a person over the age of majority but less than twenty-one years of age if the person was in foster care immediately prior to reaching the age of majority and has not yet completed the twelfth grade of school or is in a continuing course of remedial treatment and if the person consents in writing to continued foster care.

Source: SL 1973, ch 167; SL 1991, ch 217, § 171.



§ 26-6-7 Repealed.

26-6-7. Repealed by SL 1971, ch 165, § 13



§ 26-6-8 License required to place child for adoption--Relatives and guardian excepted.

26-6-8. License required to place child for adoption--Relatives and guardian excepted. No person other than the parents, guardian, or relatives within the second degree, and no firm, limited liability company, corporation, association, or organization other than a licensed child welfare agency, or the Department of Social Services, may place any child in the control and care of any person or place such child for adoption.

Source: SL 1939, ch 168, § 7; SDC Supp 1960, § 55.3712; SL 1994, ch 351, § 47.



§ 26-6-9 License or registration required for child care or placement by public orprivate agency--Waiver violation as misdemeanor.

26-6-9. License or registration required for child care or placement by public or private agency--Waiver violation as misdemeanor. No person, firm, limited liability company, corporation, association, organization, municipality, or county, other than the Department of Social Services, may establish or maintain a child welfare agency or receive children for care or for placement in a family home unless licensed pursuant to § 26-6-14 or registered pursuant to § 26-6-14.2 to do so by the Department of Social Services. The department, upon request, may waive licensure for activities set out in § 26-6-14 for any facility that would otherwise be required to be licensed by the department as a child welfare agency if the requesting agency is similarly regulated by another state agency. Before the department may consider or grant a waiver of licensure for activities set out in § 26-6-14, the agency requesting waiver of licensure shall provide the department with appropriate documentation of current and valid approval by the appropriate state regulatory agency. Submission of false or fraudulent licensure information or documentation to the department or any violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 168, §§ 3, 13; SDC Supp 1960, §§ 55.3708, 55.9936; SL 1979, ch 170, § 1; SL 1994, ch 351, § 48; SL 1995, ch 147, § 1.



§ 26-6-10 Repealed.

26-6-10. Repealed by SL 1986, ch 222



§ 26-6-11 Application for license--Investigation--Issuance--Conditions--Records--Publicinspection.

26-6-11. Application for license--Investigation--Issuance--Conditions--Records--Public inspection. Applications for the license required by this chapter shall be made in the manner prescribed and on forms provided by the Department of Social Services. Before issuing the license the department shall investigate the activities and standards of care of the agency. A license shall be issued if the department is satisfied as to the need for the agency, its financial stability, the good character and intent of the applicant, and that the equipment of the agency and its services are conducive to the welfare of the children. Such license shall be conditioned on the granting of access to the premises described on the license to the Department of Social Services for visitation and inspection, at any reasonable time. In cases of suspected child abuse or neglect, unrestricted access shall be allowed at any time. The final reports of inspections required by this chapter shall be kept on file by the Department of Social Services and shall be open to public inspection.

Source: SL 1939, ch 168, § 3; SDC Supp 1960, § 55.3708; SL 1985, ch 211, § 7.



§ 26-6-12 Provisional license authorized.

26-6-12. Provisional license authorized. A provisional license may be issued to any agency whose services are needed but which is temporarily unable to conform to all the provisions of the established standards of care. No provisional license may be issued for more than three consecutive years.

Source: SL 1939, ch 168, § 3; SDC Supp 1960, § 55.3708; SL 2000, ch 120, § 2.



§ 26-6-13 Duration of licenses--Suspension or revocation--Assignment prohibited--Display or availability for inspection.

26-6-13. Duration of licenses--Suspension or revocation--Assignment prohibited--Display or availability for inspection. A license for child welfare agency activities under subdivisions 26-6-14(3), (6), and (7) shall remain in effect until revoked or suspended. Any other license under this chapter is effective for one year from the date of issuance and shall be renewed annually on application of the agency. A license may be suspended or revoked pursuant to this chapter. No license issued under this chapter may be assigned or transferred, and the license applies only to the licensee and the location stated in the application. The license remains the property of the Department of Social Services. The license shall be publicly displayed, except in a family foster home, which shall have its license available for inspection.

Source: SL 1939, ch 168, § 3; SDC Supp 1960, § 55.3708; SL 1985, ch 211, § 8; SL 2000, ch 120, § 1.



§ 26-6-14 Categories of child welfare agency licenses.

26-6-14. Categories of child welfare agency licenses. A child welfare agency shall be licensed, as provided in this chapter, for activities which fall within one or more of the following categories:

(1) The providing of group care, maintenance, supervision, and protection of children on a regular full-time basis as a substitute for regular parental care, with or without compensation, in a nonfamily group setting, which shall be known as an intensive residential treatment center, a residential treatment center, a group care center, or as a group home as each shall be defined by standards established pursuant to § 26-6-16;

(2) The providing of care, maintenance, supervision, and protection of a child, or children, as a substitute for regular parental care, without transfer of legal custody or placement for adoption, with or without compensation, on a regular full-time basis in a family home, which shall be known as a foster home;

(3) The providing of group care and supervision of children on a regular basis for part of a day as a supplement to regular parental care, with or without compensation, for twenty-one or more children, including children under the age of six living in the home and children from more than one unrelated family received for day care, in any facility, including a family home, which is known as a day care center;

(4) The receiving and placement of children in foster homes or for adoption, with or without compensation, as a regular activity of any agency formed for such purpose, or the performance of such services as an adjunct to other regular activities, and any such agency shall be known as a child-placement agency;

(5) The providing of care for pregnant girls or women or the care of a mother and infant after birth, with or without compensation. Any agency performing such services shall be known as a maternity home;

(6) The providing of group care and supervision of children on a regular basis for part of a day as a supplement to regular parental care, with or without compensation, for thirteen to twenty children, including children under the age of six living in the home and children from more than one unrelated family received for day care, in any facility, including a family home, which is known as a group family day care home;

(7) The providing of care and supervision of children on a regular basis before and after regular school hours which does not exceed four hours daily per child shall be known as a before and after school day care program;

(8) The providing of supervision and training in self-sufficiency and responsible independent living for youth aged sixteen through twenty years of age who are wards of the state, which is known as an independent living preparation program.
Source: SDC Supp 1960, § 55.3706 as added by SL 1965, ch 248, § 1; SL 1972, ch 152; SL 1979, ch 170, § 2; SL 1982, ch 198; SL 1988, ch 207, §§ 3, 4; SL 1988, ch 209, § 1; SL 1989, ch 139, § 2; SL 1993, ch 196; SL 2005, ch 138, § 1.



§ 26-6-14.1 Family day care defined--Number of children allowed.

26-6-14.1. Family day care defined--Number of children allowed. For the purposes of this chapter, family day care means providing care and supervision of children from more than one unrelated family, in a family home, on a regular basis for part of a day as a supplement to regular parental care, without transfer of legal custody or placement for adoption, paid for directly or indirectly out of public funds. A family day care home may not be registered for care and supervision of more than twelve children at any one time including children under the age of six living in the home.

Source: SL 1979, ch 170, § 9; SL 1981, ch 200; SL 1983, ch 209, § 1.



§ 26-6-14.2 Registration of family day care homes--Rules--Exemption--Investigation--Duration of registration--Assignment prohibited.

26-6-14.2. Registration of family day care homes--Rules--Exemption--Investigation--Duration of registration--Assignment prohibited. Application for registration for operation of a family day care home shall be made on forms provided by the Department of Social Services and in the manner prescribed by the department. The secretary of social services shall promulgate rules regulating family day care homes providing services paid for directly or indirectly out of public funds. The rules shall be promulgated pursuant to chapter 1-26. However, the rules and the registration required by § 26-6-14.1 do not apply to family day care homes providing services not paid for directly or indirectly out of public funds. The department may investigate any family day care home providing services paid for directly or indirectly out of public funds to verify compliance with this chapter and the rules promulgated pursuant to this chapter. All registration certificates shall be in force for two years from the date of issuance unless revoked as authorized by § 26-6-23. The certificate issued under this chapter may not be assigned or transferred and applies only to the certificate and the location stated in the application and remains the property of the Department of Social Services.

Source: SL 1979, ch 170, § 10; SL 1981, ch 199, § 11; SL 1983, ch 209, § 2; SL 1985, ch 211, § 9.



§ 26-6-14.3 Issuance of child welfare license--Criminal record of applicant to be secured--Waiver by applicant--When application denied.

26-6-14.3. Issuance of child welfare license--Criminal record of applicant to be secured--Waiver by applicant--When application denied. Before issuing a child welfare license pursuant to § 26-6-14, the department shall ensure that the child welfare agency has secured from an appropriate law enforcement agency a criminal record to determine whether the applicant or any other person specified in § 26-6-14.4 has ever been convicted of a crime specified by the rules of the department. This requirement does not apply to applications for annual renewal of an existing child welfare agency license if the applicant was licensed in the preceding year. Any person who makes an application for a license pursuant to § 26-6-14 and any other person specified in § 26-6-14.4 shall sign the waiver set forth in § 23-5-12. If it is found that the applicant or any other person specified in § 26-6-14.4 has been convicted of a crime specified by the rules of the department, the application shall be denied.

Source: SL 1988, ch 208, § 1; SL 1993, ch 197, § 1.



§ 26-6-14.4 Persons to whom criminal record requirement applies.

26-6-14.4. Persons to whom criminal record requirement applies. In addition to the applicant, §§ 26-6-14.3 to 26-6-14.7, inclusive, shall be applicable to criminal convictions of the following persons:

(1) Adults responsible for administration or direct supervision of staff;

(2) Any adult residing in the facility;

(3) Any adult, including a volunteer, who provides care and supervision to the children.

However, §§ 26-6-14.3 to 26-6-14.7, inclusive, do not apply to adult volunteers or adult staff employed by the applicant on an intermittent basis for less than ten days per month, if such adults are under constant supervision by adults who meet the requirements of §§ 26-6-14.3 to 26-6-14.7, inclusive.

Source: SL 1988, ch 208, § 2.



§ 26-6-14.5 Waiver, fingerprinting, and declaration as condition of employment--Time--Immediate termination of employee.

26-6-14.5. Waiver, fingerprinting, and declaration as condition of employment--Time--Immediate termination of employee. Subsequent to initial licensure, any person specified in § 26-6-14.4 shall, as a condition to employment, residence, or presence in a child welfare agency sign the waiver set forth in § 23-5-12, be fingerprinted and sign a declaration under penalty of perjury regarding any prior criminal conviction and military history. The licensee shall submit these fingerprints to the South Dakota Division of Criminal Investigation and the Federal Bureau of Investigation Identification Division not later than fourteen calendar days following employment, residence, or initial presence in the child welfare agency. If it is determined that the person has been convicted of a crime specified by rules of the department, the licensee shall act immediately to terminate the person's employment and remove the person from the child welfare agency or bar the person from entering the child welfare agency.

Source: SL 1988, ch 208, § 3; SL 1993, ch 197, § 2.



§ 26-6-14.6 Meaning of conviction--Evidence of conviction.

26-6-14.6. Meaning of conviction--Evidence of conviction. For purposes of §§ 26-6-14.3 to 26-6-14.7, inclusive, or any other provision of this chapter, a conviction means a plea or verdict of guilty or a conviction following a plea of nolo contendere in this state or any other state. Any action which the department is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal. For purposes of §§ 26-6-14.3 to 26-6-14.7, inclusive, or any other provision of this chapter, the record of a conviction, or a copy thereof certified by the clerk of the court or by a judge of the court in which the conviction occurred, shall be conclusive evidence of the conviction.

Source: SL 1988, ch 208, § 4.



§ 26-6-14.7 Transfer of criminal record clearance when changing employment.

26-6-14.7. Transfer of criminal record clearance when changing employment. For the purposes of compliance with §§ 26-6-14.3 to 26-6-14.7, inclusive, the department shall permit an individual to transfer a current criminal record clearance, as defined in § 26-6-14.3, from one facility to another when changing employment. The department shall supply the individual with documentation of the clearance within thirty days of a written request for the records.

Source: SL 1988, ch 208, § 5.



§ 26-6-14.8 Unregistered family day care defined--Number of children allowed.

26-6-14.8. Unregistered family day care defined--Number of children allowed. For the purposes of §§ 26-6-14.8 to 26-6-14.11, inclusive, unregistered family day care means the providing care and supervision of children from more than one unrelated family, in a family home, on a regular basis for part of a day as a supplement to regular parental care, without transfer of legal custody or placement for adoption, without payment directly or indirectly of any public funds. An unregistered family day care home may not provide care for more than twelve children at any one time including children under six living in the home.

Source: SL 1988, ch 206, § 1.



§ 26-6-14.9 Submission of employees' names to department--Central registry backgroundchecks--Notification to provider--Issuance of certificate.

26-6-14.9. Submission of employees' names to department--Central registry background checks--Notification to provider--Issuance of certificate. Any provider of unregistered family day care may submit his name and the names of any employees or residents at the home, to the Department of Social Services, on forms supplied by the department. The department shall conduct central registry and substantiated abuse or neglect report background checks on all names submitted pursuant to §§ 26-6-14.8 to 26-6-14.11, inclusive. If the department determines that any person whose name has been submitted has been convicted of child abuse pursuant to chapter 26-10 or a sex offense pursuant to chapter 22-22, or has a substantiated report of child abuse or neglect on file with the department, the department shall so notify the provider. If the central registry and substantiated abuse or neglect report background check yields no substantiated reports of child abuse or neglect, as defined by the department by rules promulgated pursuant to chapter 1-26, or no convictions of either the provider or the names submitted by the provider of child abuse pursuant to chapter 26-10 or sex offenses pursuant to chapter 22-22, then the department shall issue a certificate, at no cost to the provider, verifying that fact.

Source: SL 1988, ch 206, § 1A; SL 1993, ch 198.



§ 26-6-14.10 Prohibition of licensure, registration, or operation by person convicted of childabuse or other felony, or whose name appears on registry--Failure to report asmisdemeanor.

26-6-14.10. Prohibition of licensure, registration, or operation by person convicted of child abuse or other felony, or whose name appears on registry--Failure to report as misdemeanor. No person who has been convicted of child abuse pursuant to chapter 26-10; a sex offense pursuant to chapter 22-22; or, within the preceding five years, any other felony; and no person whose name appears on the sex offender registry or on the central registry for child abuse and neglect may:

(1) Be licensed to operate a child welfare agency pursuant to § 26-6-14;

(2) Be registered to operate a family day care home pursuant to § 26-6-14. 2; or

(3) Operate an unregistered family day care home as defined in § 26-6-14.8.

Any person who has actual knowledge that some other person is violating this section and who subsequently fails to report such violation to the state's attorney or local law enforcement is guilty of a Class 1 misdemeanor.

Source: SL 1988, ch 206, § 2; SL 2001, ch 136, § 1; SL 2004, ch 178, § 1, eff. Mar. 9, 2004; SL 2010, ch 138, § 2.



§ 26-6-14.11 Prohibition of child care by person convicted of child abuse, sex offense, orother felony, or whose name appears on registry--Violation as misdemeanor.

26-6-14.11. Prohibition of child care by person convicted of child abuse, sex offense, or other felony, or whose name appears on registry--Violation as misdemeanor. Any person who has been convicted of child abuse pursuant to chapter 26-10; a sex offense pursuant to chapter 22-22; or, within the preceding five years, any other felony; or whose name appears on the sex offender registry or on the central registry for child abuse and neglect is guilty of a Class 1 misdemeanor if such person resides or works or provides care and supervision of children in any child welfare agency or any registered or unregistered family day care home. Any person who permits another person to reside or work or provide care and supervision of children in any child welfare agency or any registered or unregistered family day care home knowing that the person has been convicted of child abuse pursuant to chapter 26-10; a sex offense pursuant to chapter 22-22; or, within the preceding five years, any other felony; or knowing that the person's name appears on the sex offender registry or on the central registry for child abuse and neglect, is guilty of a Class 1 misdemeanor.

Source: SL 1988, ch 206, § 3; SL 2001, ch 136, § 2; SL 2004, ch 178, § 2, eff. Mar. 9, 2004; SL 2010, ch 138, § 1.



§ 26-6-14.12 Before and after school day care exempt from zoning, uniform building, andsafety provisions.

26-6-14.12. Before and after school day care exempt from zoning, uniform building, and safety provisions. A county or municipality may exempt a before and after school day care program from its zoning, uniform building, and fire and life safety code provisions if the day care program is accessory to a church, nonprofit youth organization, hospital, public or private school, or office building.

Source: SL 1989, ch 139, § 3.



§ 26-6-14.13 Information from another state's central registry or national crime database tobe used only for background check for approval of foster or adoptiveplacement.

26-6-14.13. Information from another state's central registry or national crime database to be used only for background check for approval of foster or adoptive placement. Information obtained from another state's child abuse and neglect central registry or from the national crime information databases for the purpose of conducting a background check for approval of a foster or adoptive placement may be used for purposes related to conducting the background check only and cannot be released except as authorized by law.

Source: SL 2007, ch 162, § 1.



§ 26-6-15 Specification in licenses and registration certificates of work authorized.

26-6-15. Specification in licenses and registration certificates of work authorized. Each license or registration certificate shall specify the name, location, and the kind of child welfare work the licensee or registrant may undertake, the number of children that can be received and their ages and sex, and if authorized to place and supervise children in family homes, the area that the agency is equipped to serve.

Source: SL 1939, ch 168, § 3; SDC Supp 1960, § 55.3708; SL 1979, ch 170, § 3; SL 1985, ch 211, § 10.



§ 26-6-15.1 Additional number of children in day care--Staff-to-child ratios.

26-6-15.1. Additional number of children in day care--Staff-to-child ratios. In addition to the number of children for which a family day care home, group family day care home, or day care center is registered or licensed to provide care pursuant to § 26-6-15, the facility may care for the following numbers of children, if the children are of school age, beyond the grade of kindergarten, receive services only before or after school hours, or if the additional children are at the facility because of family emergency or special circumstance:

(1) Family day care homes--no more than two additional children;

(2) Group family day care homes--no more than three additional children; and

(3) Day care centers--no more than twenty percent of the number of children for which the day care center is licensed.

Any additional children in care pursuant to §§ 26-6-14, 26-6-15.1, and 26-6-15.2 shall be counted in maintaining staff-to-child ratios as prescribed by the Department of Social Services.

Source: SL 1988, ch 207, § 1; SL 1996, ch 170.



§ 26-6-15.2 Additional number of children in day care center operating preschool program.

26-6-15.2. Additional number of children in day care center operating preschool program. Any day care center operating a preschool program may provide care for an additional number of children, not to exceed ten percent of the number of children for which the center is licensed pursuant to § 26-6-15, if the additional children are in attendance at the center only for the preschool program and the center meets staff-to-child ratios set by the Department of Social Services.

Source: SL 1988, ch 207, § 2.



§ 26-6-16 Rules for child care by licensed or registered agencies promulgated bydepartment--Matters included in rules.

26-6-16. Rules for child care by licensed or registered agencies promulgated by department--Matters included in rules. The Department of Social Services shall promulgate rules pursuant to chapter 1-26 to establish standards of care of children outside their own homes by licensed or registered child welfare agencies. The rules may not include requirements as to incorporation as nonprofit entities, but may include:

(1) Qualifications and training of personnel engaged in child care services;

(2) Requirements relating to safety, sanitation, condition, maintenance, and approval of physical plant and equipment utilized in child care;

(3) Recordkeeping requirements to ensure compliance with this chapter;

(4) The keeping of health records for children in care, those persons providing care, and other persons present in the care setting;

(5) The numbers, ages, and sex of children cared for;

(6) Program policies and standards of operation regarding the health and safety of children;

(7) Requirements to have policies on fees, payments, and refunds for services paid for directly or indirectly out of public funds;

(9) Health and nutrition standards and medication control;

(10) Conditions which must be met for the issuance of a provisional license;

(11) Criminal offenses, including felonies and misdemeanors under federal and state law, the commission of which renders an applicant ineligible for the grant or retention of a license under §§ 26-6-14.3 to 26-6-14.7, inclusive, or the commission of which is grounds for preventing other persons specified in § 26-6-14.4 from having contact or employment with a child welfare agency; and

(12) Such other provisions as may be required for federal financial participation.
Source: SL 1939, ch 168, § 2; SDC Supp 1960, § 55.3707; SL 1965, ch 248, § 2; SL 1979, ch 170, § 4; SL 1981, ch 199, § 12; SL 1988, ch 208, § 6; SL 1988, ch 209, § 2; SL 1988, ch 210; SL 1996, ch 171.



§ 26-6-17 Repealed.

26-6-17. Repealed by SL 1985, ch 211, § 11



§ 26-6-18 Repealed.

26-6-18. Repealed by SL 2012, ch 151, § 7.



§ 26-6-18.1 Establishment and support of day care centers by counties and municipalities.

26-6-18.1. Establishment and support of day care centers by counties and municipalities. The boards of county commissioners of the several counties and the governing boards of municipalities may establish and maintain day care centers as defined in subdivision 26-6-14(3), and may contribute sums of money annually to establish, promote, and support nonprofit organizations engaged in such programs.

Source: SL 1975, ch 69, § 1.



§ 26-6-18.2 Repealed.

26-6-18.2. Repealed by SL 1985, ch 77, § 42



§ 26-6-18.3 Appropriation for day care centers.

26-6-18.3. Appropriation for day care centers. For the purpose of carrying out the provisions of §§ 26-6-18.1 to 26-6-18.4, inclusive, the boards of county commissioners and the governing bodies of municipalities shall appropriate the necessary money from their general fund.

Source: SL 1975, ch 69, § 1; SL 1985, ch 77, § 14; SL 1986, ch 27, § 8.



§ 26-6-18.4 Approved programs required for payments to nonprofit organizations--Records and periodic audit.

26-6-18.4. Approved programs required for payments to nonprofit organizations--Records and periodic audit. Payments to nonprofit organizations engaged in these programs shall be based on programs previously approved by the governing boards. Complete records on all their activities and a certified audit of these records shall be submitted to the governing boards upon demand and at the close of each fiscal period.

Source: SL 1975, ch 69, § 2.



§ 26-6-18.5 Exemption of program from zoning, building and fire and life safety codes.

26-6-18.5. Exemption of program from zoning, building and fire and life safety codes. A county or municipality may exempt a day care program from its zoning, uniform building, and fire and life safety code provisions if the day care program is accessory to a church, nonprofit youth organization, hospital, public or private school, commercial building, or office building.

Source: SL 1989, ch 138, § 3.



§ 26-6-19 Department of Health visitations and inspections.

26-6-19. Department of Health visitations and inspections. The State Department of Health and its duly authorized agent may visit any child welfare agency to advise the agency on matters affecting the health of children and to inspect the sanitation of the buildings used for their care.

Source: SL 1939, ch 168, § 4; SDC Supp 1960, § 55.3709.



§ 26-6-20 Records and reports on children in care of agencies--Information confidential.

26-6-20. Records and reports on children in care of agencies--Information confidential. Each child welfare agency shall keep such records regarding each child in its control and care as the Department of Social Services may prescribe and shall report to said department, whenever called for, such facts as it may require with reference to such children upon blanks furnished by the department. All records regarding children and all facts learned about children and their parents or relatives shall be deemed confidential. Disclosure of this information shall be properly safeguarded by the agency and the Department of Social Services.

Source: SDC 1939, § 43.0319; SL 1939, ch 168, § 4; SDC Supp 1960, § 57.3709.



§ 26-6-20.1 Definition of terms.

26-6-20.1. Definition of terms. Terms used in §§ 26-6-20.1 to 26-6-20.10, inclusive, unless the context otherwise requires mean:

(1) "Group homes or care centers," facilities licensed pursuant to the provisions of subdivision 26-6-14(1).

(2) "Residents," persons committed or cared for in any home, center, or other facility which is subject to the provisions of §§ 26-6-20.1 to 26-6-20.10, inclusive.
Source: SL 1977, ch 279, § 1.



§ 26-6-20.2 Separation of residents' moneys required of homes and centers.

26-6-20.2. Separation of residents' moneys required of homes and centers. Every group home or care center, which holds moneys and funds of residents of such home, or center, shall keep such moneys and funds separate, intact, and free from any liability which the facility incurs.

Source: SL 1977, ch 279, § 2.



§ 26-6-20.3 Demand trust account deposit of moneys not kept in center--Deposit with statetreasurer by public agency.

26-6-20.3. Demand trust account deposit of moneys not kept in center--Deposit with state treasurer by public agency. Residents' moneys not kept in the center, home, or facility, shall be deposited in a demand trust account in a local bank authorized to do business in South Dakota, except, however, that a public agency which is subject to §§ 26-6-20.1 to 26-6-20.10, inclusive, shall deposit such funds with the state treasurer in the appropriate trust and agency account for the facility.

Source: SL 1977, ch 279, § 5.



§ 26-6-20.4 Deposit of all moneys over specified amount for any resident.

26-6-20.4. Deposit of all moneys over specified amount for any resident. If the amount of money entrusted to a home, center, or facility covered by §§ 26-6-20.1 to 26-6-20.10, inclusive, exceeds the amount of fifty dollars for any resident, all such moneys in excess of this figure shall be deposited in a demand trust account as provided in § 26-6-20.3.

Source: SL 1977, ch 279, § 4.



§ 26-6-20.5 Surety bond required of facility handling more than specified monthly amount--Bond amount.

26-6-20.5. Surety bond required of facility handling more than specified monthly amount--Bond amount. Each group home or care center, covered by §§ 26-6-20.1 to 26-6-20.10, inclusive, which is handling or will handle money on a monthly basis of over fifty dollars per resident per month, or over five hundred dollars for all residents per month, shall file with the agency licensing the facility, a surety bond in the following amounts; if the amount to be handled is seven hundred fifty dollars per month or less the bond required shall be one thousand dollars, if the amount to be handled is seven hundred fifty one dollars to one thousand five hundred dollars the bond required shall be two thousand dollars and if the amount to be handled is one thousand five hundred one dollars to two thousand five hundred dollars the bond required shall be three thousand dollars. Every further increment of one thousand dollars or fraction thereof shall require an additional one thousand dollars on the bond.

Source: SL 1977, ch 279, § 9.



§ 26-6-20.6 Safeguards and records required of facilities.

26-6-20.6. Safeguards and records required of facilities. Every group home or care center, or other facility covered by the provisions of §§ 26-6-20.1 to 26-6-20.10, inclusive, shall, in addition to the requirements of § 26-6-20.2, maintain adequate safeguards and accurate records of residents' moneys and funds which are entrusted to their care. These safeguards and records shall include, but not be limited to, the following:

(1) Records of residents' moneys which are maintained as a trust account shall include a control account for all the receipts and expenditures, an account for each resident and supporting vouchers filed in chronological order. Each account shall be kept current with columns for debits, credits and balance.

(2) Records of residents' moneys and funds entrusted to the home, or facility for safekeeping, shall include a copy of the receipt furnished to the resident or to the person or agency responsible for the resident.
Source: SL 1977, ch 279, § 3.



§ 26-6-20.7 Public audit of records.

26-6-20.7. Public audit of records. Records which are maintained pursuant to §§ 26-6-20.1 to 26-6-20.10, inclusive, to account for residents' funds and valuables, shall be made available to a public audit of the home, center, or other facility, which is required to keep and maintain the same.

Source: SL 1977, ch 279, § 7.



§ 26-6-20.8 Violation of moneys provisions as cause for revocation of facility's license.

26-6-20.8. Violation of moneys provisions as cause for revocation of facility's license. Failure of any group home or care center to keep complete records or to comply with any other provision of §§ 26-6-20.1 to 26-6-20.10, inclusive, shall constitute cause for revocation of the licenses held by the administrator or operator of such homes, centers, or facilities, under chapter 34-12A.

Source: SL 1977, ch 279, § 8.



§ 26-6-20.9 Surrender of moneys and funds upon discharge of resident--Receipt--Deposited funds.

26-6-20.9. Surrender of moneys and funds upon discharge of resident--Receipt--Deposited funds. Upon discharge of a resident, all moneys and funds of that resident which have been entrusted to the home, center, or other facility covered by §§ 26-6-20.1 to 26-6-20.10, inclusive, shall be surrendered to the resident, his guardian, conservator, or to his parents if a minor, in exchange for a signed receipt. Moneys and valuables kept within the facility shall be surrendered upon demand, and those kept in a demand trust account shall be made available within ten business days.

Source: SL 1977, ch 279, § 6.



§ 26-6-20.10 Escheat of unclaimed property under specified value after death of resident--Notice to relatives--Time--Disposition of property or money.

26-6-20.10. Escheat of unclaimed property under specified value after death of resident--Notice to relatives--Time--Disposition of property or money. If, upon the death of a resident and after notification to a known guardian or conservator or relatives of property belonging to the resident, not exceeding two hundred dollars in value, the property remains unclaimed for sixty days, the property shall escheat directly to the state notwithstanding chapter 21-36. The home, center, or other facility shall notify the office of surplus property of the unclaimed property. However, all money, stocks, bonds, contracts, and claims on banks which can readily be converted to money shall be sent to the secretary of revenue for deposit in the general fund.

Source: SL 1977, ch 279, § 10; SL 1993, ch 213, § 118.



§ 26-6-21 Placement of children for adoption--Consent by agency to adoption.

26-6-21. Placement of children for adoption--Consent by agency to adoption. Any licensed child welfare agency may place children in family homes for care or for adoption if authorized to do so in the license issued by the Department of Social Services. Whenever a child welfare agency licensed to place children for adoption shall have been given the permanent care, custody, and guardianship of any child and the rights of the parent or parents of such child shall have been terminated by order of a court of competent jurisdiction, the child welfare agency may consent to the adoption of such child pursuant to the statutes regulating adoption proceedings.

Source: SL 1939, ch 168, § 7; SDC Supp 1960, § 55.3712.



§ 26-6-21.1 Repealed.

26-6-21.1. Repealed by SL 2002, ch 130, § 1



§ 26-6-22 Notice to remove child from child welfare agency.

26-6-22. Notice to remove child from child welfare agency. If at any time the Department of Social Services finds that a child in a child welfare agency is subject to undesirable influences or lacks proper and wise care and management, it shall notify the child welfare agency who has placed the child in the agency to remove him from the agency.

Source: SL 1939, ch 168, § 6; SDC Supp 1960, § 55.3711; SL 1985, ch 211, § 12.



§ 26-6-23 Grounds for revocation or refusal to issue or renew child welfare agencylicense or registration.

26-6-23. Grounds for revocation or refusal to issue or renew child welfare agency license or registration. The Department of Social Services may revoke or refuse to issue or renew any license or registration certificate of a child welfare agency if the applicant, licensee, or registrant willfully and substantially:

(1) Fails to meet the department's standards for licensure or registration;

(2) Fails to maintain standards as promulgated by the department;

(3) Violates any of the provisions of this chapter;

(4) Furnishes or makes any misleading or false statement or report to the department;

(5) Refuses to submit to the department any reports or records required by the department in making investigation of the facility for licensing purposes;

(6) Fails or refuses to submit to an investigation by the department;

(7) Fails or refuses to admit authorized representatives of the department at any reasonable time for the purpose of investigation;

(8) Fails to provide, maintain, equip, and keep in safe and sanitary condition premises established or used for child care as required under standards prescribed by the department, or as otherwise required by any law, regulation or ordinance available to the location of the facility;

(9) Refuses to display its license or certificate;

(10) Fails to exercise reasonable care in the hiring, training, and supervision of facility personnel;

(11) Fails to report suspected child abuse or neglect pursuant to chapter 26-10; or

(12) Refuses to submit to the department any records or information relative to the background and experience of the personnel of the facility or persons residing at the address of the facility.
Source: SL 1939, ch 168, § 5; SDC Supp 1960, § 55.3710; SL 1979, ch 170, § 5; SL 1988, ch 211, § 1.



§ 26-6-23.1 Revocation or refusal to issue or renew license or registration for child abuseor violence.

26-6-23.1. Revocation or refusal to issue or renew license or registration for child abuse or violence. The department may revoke or refuse to issue or renew the license or registration certificate of any child welfare agency if the owner or operator of the agency, a staff member, a member of the facility owner's family residing at the facility, or any other resident of the facility has been found guilty of an offense involving abuse or neglect of a child or violence against a person or who has a substantiated report of abuse or neglect as defined by the department by rule or whose name appears on a report from any other state's central registry of abuse or neglect.

Source: SL 1988, ch 211, § 2; SL 1989, ch 225; SL 1991, ch 217, § 172; SL 1992, ch 181.



§ 26-6-23.2 Central registry background checks on employees.

26-6-23.2. Central registry background checks on employees. The department shall conduct central registry background checks on all known employees of any child welfare agency.

Source: SL 1988, ch 211, § 3.



§ 26-6-24 Notice of intended revocation or refusal of renewal of license or registration--Hearing on protest--Temporary suspension.

26-6-24. Notice of intended revocation or refusal of renewal of license or registration--Hearing on protest--Temporary suspension. No license or registration certificate of a child welfare agency may be revoked or renewal refused, unless the holder of the license or registration certificate is given notice by registered mail of the facts or conduct which warrant the intended action. If the intended action is protested, a hearing shall be held pursuant to chapter 1-26. The Department of Social Services may temporarily suspend a registration certificate or license if the health, safety, or welfare of the persons served by the child welfare agency are in imminent danger or if the agency is substantially out of compliance with the requirements for licensing. Upon request of an aggrieved party, a hearing shall be held pursuant to chapter 1-26.

Source: SL 1939, ch 168, § 5; SDC Supp 1960, § 55.3710; SL 1979, ch 170, § 6; SL 1985, ch 211, § 13; SL 1993, ch 199.



§ 26-6-25 Investigation by department of unlicensed and unregistered operations--Further action by department.

26-6-25. Investigation by department of unlicensed and unregistered operations--Further action by department. Whenever the Department of Social Services is advised or has reason to believe that any person is conducting or maintaining a child welfare agency without a license or registration certificate as required by this chapter, it shall have an investigation made. If the person is conducting a child welfare agency, it shall either issue a license or registration certificate or take action to prevent continued operation of the agency.

Source: SL 1939, ch 168, § 6; SDC Supp 1960, § 55.3711; SL 1979, ch 170, § 7.



§ 26-6-26 Repealed.

26-6-26. Repealed by SL 1985, ch 211, § 14



§ 26-6-27 Educational and incidental activities exempt from chapter--State institutions.

26-6-27. Educational and incidental activities exempt from chapter--State institutions. Nothing contained in this chapter applies to educational services performed by an institution, school, or nursery school if the care and maintenance of children is only incidental to the operation of the school, to services performed by summer or recreational camps designed primarily for character building or recreation, to the care of children by a relative, to the casual care of children by a baby sitter, or to the exchange of care of children by parents under informal mutual arrangements, to care furnished by a guardian or by institutions operated by other departments of state government.

For the purposes of this chapter, "casual care of children" is employment which is irregular or intermittent and which is not performed by an individual whose vocation is babysitting and which does not exceed twenty sitter hours rendered to not more than six children per week.

Source: SDC Supp 1960, § 55.3706 as added by SL 1965, ch 248, § 1; SL 1972, ch 153; SL 1979, ch 170, § 8; SL 1993, ch 213, § 119.



§ 26-6-28 Reduction of number of children in foster care.

26-6-28. Reduction of number of children in foster care. Each year, the Department of Social Services shall reduce the number of children who have been in foster care more than twenty-four months and who have received or are receiving assistance under Title IV-E of the Social Security Act. The amount of the reduction shall be one-half of one percent of the number of foster children in care during the preceding federal fiscal year.

Source: SL 1982, ch 199; SL 2004, ch 167, § 5.



§ 26-6-29 Shelters for battered spouses exempt.

26-6-29. Shelters for battered spouses exempt. This chapter does not apply to agencies which provide shelter, food, or counseling to a battered spouse and his children if the parent remains responsible for the care of his child.

Source: SL 1985, ch 211, § 16.



§ 26-6-30 to 26-6-34. Repealed.

26-6-30 to 26-6-34. Repealed by SL 2004, ch 167, §§ 6 to 10



§ 26-6-35 Foster care for person under continuing juvenile jurisdiction who is over theage of majority.

26-6-35. Foster care for person under continuing juvenile jurisdiction who is over the age of majority. Notwithstanding the provisions of §§ 26-1-1, 26-6-6.1, and 26-7A-101, a child welfare agency and the Department of Corrections may provide foster care for a person over the age of majority but less than twenty-one years of age if the person is under the continuing juvenile jurisdiction of the Department of Corrections.

Source: SL 2007, ch 163, § 1.






Chapter 07 - Juvenile Courts [Transferred]

CHAPTER 26-7

JUVENILE COURTS [TRANSFERRED]

[Repealed by SL 1985, ch 212, and by SL 1991, ch 217, §§ 2A, 3A, 4A, 6A, 7A, 8 and 9; §§ 26-7-1, 26-7-2, 26-7-7, 26-7-11 and 26-7-13 transferred to §§ 26-7A-2 to 26-7A-8]



Chapter 07A - Juvenile Court

§ 26-7A-1 Definition of terms.

26-7A-1. Definition of terms. Terms used in this chapter and in chapters 26-8A, 26-8B, and 26-8C mean:

(1) "Abused or neglected child," a child as defined in § 26-8A-2;

(2) "Adjudicatory hearing," a hearing to determine whether the allegations of a petition alleging that a child is abused or neglected are supported by clear and convincing evidence or whether the allegations of a petition alleging a child to be in need of supervision or a delinquent are supported by evidence beyond a reasonable doubt;

(3) "Adult," a person eighteen years of age or over, except any person under twenty-one years of age who is under the continuing jurisdiction of the court or who is before the court for an alleged delinquent act committed before the person's eighteenth birthday;

(4) "Advisory hearing," the initial hearing conducted by the court to inform the child and the child's parents, guardian, custodian, or other interested parties of their statutory and constitutional rights;

(5) "Association," an association, institution, or corporation which includes in its purposes the care or disposition of children coming within the provisions of this chapter or chapter 26-8A, 26-8B, or 26-8C;

(6) "Child," a person less than eighteen years of age and any person under twenty-one years of age who is under the continuing jurisdiction of the court or who is before the court for an alleged delinquent act committed before the person's eighteenth birthday;

(7) "Child in need of supervision," a child as defined in § 26-8B-2;

(8) "Commit," to transfer custody of a person;

(9) "Conservator," a conservator of a child as defined in § 29A-1-201;

(10) "Court" or "juvenile court," the circuit court;

(11) "Custodian," any foster parent, employee of a public or private residential home or facility, other person legally responsible for a child's welfare in a residential setting, or person providing in-home or out-of-home care; for purposes of this definition, out-of-home care means any day care as defined in §§ 26-6-14, 26-6-14.1, and 26-6-14.8;

(12) "Delinquent child," a child as defined in § 26-8C-2;

(13) "Department of Social Services" or "department," the South Dakota Department of Social Services;

(14) "Deprivation of custody," transfer of custody of a child by the court from the child's parents, guardian, or other custodian to another person, agency, department, or institution;

(15) "Detention," the temporary custody of a child in secured physically restricting facilities for children, sight and sound separated from adult prisoners;

(16) "Detention facility," a secured, physically- restricting facility designed, staffed, and operated for children and separated by sight and sound from adult prisoners or a facility for children in the same building or secure perimeter as an adult jail or lockup, where children are sight and sound separated from adult prisoners, where staff in the detention facility are trained and certified by the entity operating facility to work with children, and the facility had been approved as a collocated facility by the Office of Juvenile Justice and Delinquency Prevention;

(17) "Dispositional hearing," a hearing after adjudication at which the court makes an interim or final decision in the case;

(18) "Guardian," a guardian of a child as defined in § 29A-1-201;

(19) "Guardian ad litem," a representative of a child as defined in subdivision 15-6-17(c), including a court-appointed special advocate for a child;

(20) "Intake officer," a judge of a circuit court or the court's designee who may not be a court services officer, law enforcement officer, or prosecuting attorney. For purposes of chapters 26-7A, 26-8A, 26-8B, and 26-8C, intake officers may administer oaths or affirmations as provided by chapter 18-3;

(21) "Minor," a person who has not reached his or her eighteenth birthday;

(22) "Parents," biological or adoptive parents of a child, including either parent, any single or surviving parent, and any custodial or noncustodial parent, jointly or severally;

(23) "Protective supervision," a legal status created by court order under which an alleged or adjudicated abused or neglected child is permitted to remain in the home of the child's parents, guardian, or custodian or is placed with a relative or other suitable person and supervision and assistance is provided by the court, Department of Social Services, or another agency designated by the court;

(24) "Qualified mental health professional," a person as defined in § 27A-1-3;

(25) "Shelter," a physically-unrestricting home or facility for temporary care of a child;

(26) "Temporary care," the care given to a child in temporary custody;

(27) "Temporary custody," the physical and legal control of a child prior to final disposition.
Source: SDC 1939, § 43.0301 as enacted by SL 1968, ch 164, § 1; SL 1971, ch 166, § 1; SL 1973, ch 163, § 5; SL 1982, ch 200, § 1; SL 1989, ch 226, § 1; SL 1989, ch 228, § 1; SL 1990, ch 30, § 6; SL 1991, ch 217, §§ 10B, 85B; SDCL Supp, § 26-8-1; SL 1992, ch 183, § 4; SL 1993, ch 213, § 120; SL 1997, ch 158, § 1; SL 2001, ch 137, § 1; SL 2003, ch 149, § 1.



§ 26-7A-2 Original jurisdiction of dependency and delinquency proceedings--Effect of custodyaward in prior divorce proceedings--Application of Indian Child Welfare Act.

26-7A-2. Original jurisdiction of dependency and delinquency proceedings--Effect of custody award in prior divorce proceedings--Application of Indian Child Welfare Act. The circuit court has original jurisdiction in all proceedings under this chapter and chapters 26-8A, 26-8B, and 26-8C.

If a child custody award has been made in a circuit court in a divorce action or other proceeding and the jurisdiction of the divorce court is continuing, a circuit court may nevertheless acquire jurisdiction in proceedings involving the same child if the child is alleged to be abused, neglected, in need of supervision, delinquent, or otherwise comes within the jurisdiction set forth in this section.

Due regard shall be afforded to the Indian Child Welfare Act (25 U.S.C. §§ 1901-1963) if that act is applicable.

Source: SDC 1939, § 43.0302; SL 1968, ch 164, § 2; SL 1991, ch 217, § 1; SDCL, § 26-7-1.



§ 26-7A-3 Venue of dependency and delinquency proceedings--Transfer of proceedings.

26-7A-3. Venue of dependency and delinquency proceedings--Transfer of proceedings. Proceedings in actions under this chapter or chapter 26-8A, 26-8B, or 26-8C shall be commenced in the county in which the child resides or is present or in which an alleged violation of law, ordinance, or court order occurred.

Before or after commencement of proceedings in a county other than the county of the child's residence and prior to adjudication, the court in which the proceedings are initiated may, on motion of the state's attorney, transfer the proceedings to the court of the county of the child's residence if the initial court finds that a transfer would be in the best interests of the child. If the proceedings are transferred, the initial court making the transfer shall transmit all records, files, and reports to the receiving court and the receiving court shall proceed as if the proceedings had been originally commenced in that court.

Source: SL 1968, ch 164, § 3; SL 1991, ch 217, § 2B; SDCL, § 26-7-1.1.



§ 26-7A-4 No costs or fees assessed against abused or neglected child--Assessment to parentsor guardian--Fees permitted against supervised or delinquent child.

26-7A-4. No costs or fees assessed against abused or neglected child--Assessment to parents or guardian--Fees permitted against supervised or delinquent child. No costs or fees may be assessed against any abused or neglected child but may be assessed against the child's parents, guardian, or custodian or other responsible party. Costs and fees permitted by law may be assessed or taxed against any child adjudicated to be a child in need of supervision or a delinquent child and against the child's parents, guardian, custodian, or other responsible party.

Source: SDC 1939, § 43.0329; SL 1984, ch 12, § 28; SL 1991, ch 217, § 3B; SDCL, § 26-7-2.



§ 26-7A-5 Proceedings in best interest of child.

26-7A-5. Proceedings in best interest of child. Proceedings under this chapter and chapters 26-8A, 26-8B, and 26-8C shall be in the best interests of the child.

Source: SDC 1939, § 43.0304; SL 1968, ch 164, § 4; SL 1991, ch 217, § 4B; SDCL, § 26-7-11; SL 1994, ch 213.



§ 26-7A-6 Liberal construction for protection of child.

26-7A-6. Liberal construction for protection of child. Provisions of this chapter and chapters 26-8A, 26-8B, and 26-8C shall be liberally construed in favor of the child, the child's parents, and the state for the purposes of protecting the child from abuse or neglect by the child's parents, guardian, or custodian and for the purposes of affording guidance, control, and rehabilitation of any child in need of supervision or any delinquent child.

Source: SDC 1939, § 43.0409 (2); SL 1991, ch 217, § 5B; SDCL, § 26-8-2.



§ 26-7A-7 Interference with court orders as contempt--Punishment.

26-7A-7. Interference with court orders as contempt--Punishment. Any person who interferes or fails to comply with any order of the court affecting the direction or disposition of any child made pursuant to provisions of this chapter or chapter 26-8A, 26-8B, or 26-8C may be held in contempt of court and is subject to punishment as for contempt of court.

Source: SDC 1939, § 43.0332; SL 1990, ch 198, § 2; SL 1991, ch 217, § 6B; SDCL Supp, § 26-7-13.



§ 26-7A-8 Court services officers--Appointment--Duties.

26-7A-8. Court services officers--Appointment--Duties. The presiding judge in each judicial circuit may appoint and employ qualified persons to serve as court services officers subject to the rules of the Supreme Court. Court services officers shall have such duties and responsibilities as directed by the Supreme Court.

Source: SDC 1939, § 43.0324; SL 1947, ch 190; SL 1951, ch 223; SL 1955, ch 154; SL 1957, ch 207; SL 1959, ch 245; SL 1961, ch 215; SL 1963, ch 246; SL 1968, ch 165, § 1; SL 1974, ch 177, § 5; SL 1974, ch 178, § 1; SL 1975, ch 162, § 15; SL 1985, ch 33, § 29; SL 1991, ch 217, § 7B; SDCL Supp, § 26-7-7.



§ 26-7A-9 State's attorneys to represent state and Department of Social Services--Exemption.

26-7A-9. State's attorneys to represent state and Department of Social Services--Exemption. The state's attorney shall represent the state in all proceedings brought under this chapter and chapter 26-8A, 26-8B, or 26-8C. The state's attorney shall also represent the Department of Social Services in any proceedings brought under this chapter or chapter 26-8A unless the Department of Social Services has selected a separate attorney and has so informed the concerned state's attorney and the court.

Source: SDC 1939, § 43.0309 as added by SL 1968, ch 164, § 7; SL 1991, ch 217, § 11B; SDCL, § 26-8-22.4.



§ 26-7A-10 Preliminary investigation by state's attorney--Authorized procedure on basis ofinvestigation.

26-7A-10. Preliminary investigation by state's attorney--Authorized procedure on basis of investigation. When a state's attorney is informed by a law enforcement officer or any other person that a child is, or appears to be, within the purview of this chapter and chapter 26-8A, 26-8B, or 26-8C, the state's attorney shall make a preliminary investigation to determine whether further action should be taken. On the basis of the preliminary investigation, the state's attorney may:

(1) Decide that no further action is required;

(2) If the report relates to an apparent abused or neglected child and if additional information is required, refer the matter to the Department of Social Services for further investigation and recommendations;

(3) If the report relates to an apparent child in need of supervision or an apparent delinquent child, refer the matter to a court services officer for any informal adjustment to the supervision of the court that is practicable without a petition or refer the matter to a court-approved juvenile diversion program for any informal action outside the court system that is practicable without the filing of a petition; or

(4) File a petition to commence appropriate proceedings.
Source: SDC 1939, § 43.0304 as added by SL 1968, ch 164, § 4; SL 1977, ch 207; SL 1985, ch 213, § 1; SL 1991, ch 217, § 12B; SDCL Supp, § 26-8-1.1.



§ 26-7A-11 Prerequisites to referral for informal action.

26-7A-11. Prerequisites to referral for informal action. A report of a preliminary investigation involving an apparent child in need of supervision or an apparent delinquent child may be referred under § 26-7A-10 only if:

(1) The child and the child's parents, guardian, or other custodian were informed of their constitutional and legal rights, including being represented by an attorney at every stage of the proceedings if a petition is filed;

(2) The facts are admitted and establish prima facie jurisdiction; and

(3) Written consent is obtained from the child's parents, guardian, or custodian and from the child if the child is of sufficient age and understanding. Efforts to effect informal adjustment may extend no longer than six months from the date of such consent.
Source: SL 1985, ch 213, § 2; SL 1991, ch 217, § 13B; SDCL Supp, § 26-8-1.2; SL 2008, ch 134, § 1.



§ 26-7A-12 Temporary custody by law enforcement officer or court services officer without courtorder.

26-7A-12. Temporary custody by law enforcement officer or court services officer without court order. A child may be taken into temporary custody by a law enforcement officer without order of the court:

(1) If the child is subject to arrest under the provisions of §§ 23A-3-2 and 23A-3-4;

(2) If the child is abandoned or seriously endangered in the child's surroundings or is seriously endangering others and immediate removal of the child appears to be necessary for the child's protection or for the protection of others;

(3) If there are reasonable grounds to believe the child has run away or escaped from the child's parents, guardian, or custodian;

(4) If the officer reasonably believes that temporary custody is warranted because there exists an imminent danger to the child's life or safety and there is no time to apply for a court order and the child's parents, guardian, or custodian refuse an oral request for consent to the child's removal from their custody or the child's parents, guardian, or custodian are unavailable; or

(5) If the child is under the influence of alcohol, inhalants, or a controlled drug or substance.

A court services officer may take the child into temporary custody without order of the court if the child is under the continuing jurisdiction of the court.

Source: SDC 1939, § 43.0320 as enacted by SL 1968, ch 164, § 14; SL 1979, ch 171, § 1; SL 1991, ch 217, § 16B; SDCL, § 26-8-19.1; SL 1995, ch 148, § 1; SL 1996, ch 172, § 1.



§ 26-7A-12.1 Child in possession of firearms on school property may be taken into temporarycustody.

26-7A-12.1. Child in possession of firearms on school property may be taken into temporary custody. A child alleged to have violated § 13-32-7 may be taken into temporary custody by a law enforcement officer who shall immediately notify an intake officer who shall conduct a hearing pursuant to § 26-7A-13.

Source: SL 1999, ch 88, § 2.



§ 26-7A-13 Court-ordered temporary custody--Noticed hearing--Without noticed hearing.

26-7A-13. Court-ordered temporary custody--Noticed hearing--Without noticed hearing. The court may order temporary custody of any child within the jurisdiction of the court during any noticed hearing. Without noticed hearing, the court or an intake officer may immediately issue a written temporary custody directive in the following instances on receipt of an affidavit or, in the absence of a written affidavit when circumstances make it reasonable, on receipt of sworn oral testimony communicated by telephone or other appropriate means:

(1) On application by a state's attorney, social worker of Department of Social Services, or law enforcement officer respecting an apparent, alleged, or adjudicated abused or neglected child stating good cause to believe as follows:

(a) The child is abandoned or is seriously endangered by the child's environment; or

(b) There exists an imminent danger to the child's life or safety and immediate removal of the child from the child's parents, guardian, or custodian appears to be necessary for the protection of the child;

(2) On application by a state's attorney, court services officer, or law enforcement officer respecting an apparent, alleged, or adjudicated child in need of supervision or delinquent child stating good cause pursuant to § 26-8B-3 or 26-8C-3, as applicable, to believe as follows:

(a) The child seriously endangers others or there is need for protection of the child; or

(b) The child has run away or escaped from the child's parents, guardian, or custodian.
Source: SL 1991, ch 217, § 17; SL 1995, ch 148, § 2; SL 1996, ch 172, § 2; SL 1998, ch 158, § 1.



§ 26-7A-13.1 Hearing by intake officer.

26-7A-13.1. Hearing by intake officer. Upon taking a child into temporary custody pursuant to § 26-7A-12, the law enforcement officer or court service officer shall immediately notify an intake officer who shall conduct a hearing pursuant to § 26-7A-13.

Source: SL 1992, ch 183, § 15; SL 1995, ch 148, § 3; SL 1996, ch 172, § 3.



§ 26-7A-13.2 Delivery of juvenile to temporary custodian.

26-7A-13.2. Delivery of juvenile to temporary custodian. The law enforcement officer or court service officer taking a juvenile into custody shall deliver the juvenile to the temporary custodian as directed by the court or intake officer.

Source: SL 1992, ch 183, § 19.



§ 26-7A-14 Temporary care of child by caretaker designated by court--Limitation of temporarycustody--Release.

26-7A-14. Temporary care of child by caretaker designated by court--Limitation of temporary custody--Release. An apparent abused or neglected child taken into temporary custody and not released to the child's parents, guardian, or custodian may be placed in the temporary care of the Department of Social Services, foster care, or a shelter as designated by the court to be the least restrictive alternative for the child. A child apparently in need of supervision or an apparent delinquent child taken into temporary custody and not released to the child's parents, guardian, or custodian may be placed in foster care, shelter, or detention as designated by the court to be the least restrictive alternative for the child. The temporary caretaker of the child shall promptly notify the state's attorney of the child's placement.

No child may be held in temporary custody longer than forty-eight hours, or twenty-four hours pursuant to § 26-8B-3, excluding Saturdays, Sundays, and court holidays, unless a temporary custody petition for an apparent abuse or neglect case or other petition has been filed, the child is within the jurisdiction of the court and the court orders longer custody during a noticed hearing or a telephonic hearing.

The court may at any time order the release of a child from temporary custody without holding a hearing, either with or without restriction or condition or upon written promise of the child's parents, guardian, or custodian regarding the care and protection of an apparent abused or neglected child or regarding custody and appearance in court of an apparent child in need of supervision or an apparent delinquent child at a time, date, and place to be determined by the court.

Provisions of this chapter on temporary custody do not abrogate or limit the authority of the court to order temporary custody of any child during any noticed hearing after an action has been commenced.

Source: SDC 1939, § 43.0309 as added by SL 1968, ch 164, § 7; SL 1979, ch 171, § 5A; SL 1989, ch 228, § 2; SL 1991, ch 217, § 18B; SDCL Supp, § 26-8-23.1; SL 1992, ch 184; SL 1994, ch 219, § 4; SL 2008, ch 135, § 1.



§ 26-7A-15 Notice to parents, guardian, or custodian of child taken into temporary custody--Notice of hearing--Information to Indian custodian or designated tribal agent--Failureto notify.

26-7A-15. Notice to parents, guardian, or custodian of child taken into temporary custody--Notice of hearing--Information to Indian custodian or designated tribal agent--Failure to notify. The officer or party who takes a child into temporary custody, with or without a court order, except under a court order issued during a noticed hearing after an action has been commenced, shall immediately, without unnecessary delay in keeping with the circumstances, inform the child's parents, guardian, or custodian of the temporary custody and of the right to a prompt hearing by the court to determine whether temporary custody should be continued. If the child's parents, guardian, or custodian cannot be located after reasonable inquiry, the officer or party taking temporary custody of the child shall report that fact and the circumstances immediately to the state's attorney. The state's attorney shall notify the child's parents, guardian, or custodian, without unnecessary delay, of the time, date, and place of the temporary custody hearing. If the temporary custody hearing concerns an apparent abused or neglected Indian child, the state's attorney or Department of Social Services shall make reasonable efforts to inform the Indian custodian and the designated tribal agent for the Indian child's tribe, if known, of the time, date, and place of the temporary custody hearing. The information regarding the temporary custody hearing may be provided to the Indian custodian or the designated tribal agent orally or in writing, including by telephone or facsimile. The hearing shall be held within forty-eight hours if it concerns any apparent abused or neglected child or if it concerns any apparent delinquent child pursuant to § 26-8C-3 or within twenty-four hours if it concerns any apparent child in need of supervision pursuant to § 26-8B-3, excluding Saturdays, Sundays, and court holidays, after taking the child into temporary custody, unless extended by order of the court. Failure to notify the child's parents, guardian, or custodian, or to inform the Indian custodian or the designated tribal agent, of the temporary custody hearing is not cause for delay of the hearing if the child is represented by an attorney at the hearing. As used in this section, the terms, Indian child, Indian custodian, and Indian child's tribe, are defined as in 25 U.S.C. § 1903, as amended to January 1, 2005.

Source: SDC 1939, § 43.0320 as enacted by SL 1968, ch 164, § 14; SL 1979, ch 171, § 2; SL 1989, ch 226, § 2; SL 1991, ch 217, § 19B; SDCL Supp, § 26-8-19.2; SL 2001, ch 138, § 1; SL 2003, ch 149, § 12; SL 2005, ch 139, § 1; SL 2006, ch 144, § 1.



§ 26-7A-15.1 Proceedings under certain chapters to which the Indian Child Welfare Act applies--Procedures.

26-7A-15.1. Proceedings under certain chapters to which the Indian Child Welfare Act applies--Procedures. In any proceeding under chapters 26-7A, 26-8A, or 26-8B, to which the terms of the "Indian Child Welfare Act", 25 U.S.C. § 1901 et seq., as amended to January 1, 2005, apply:

(1) If the state's attorney knows or has reason to know that an Indian child is involved, the state's attorney shall notify the parent or Indian custodian and the Indian child's tribe, if known, of the pending proceedings and of their right of intervention. The notice shall be sent by registered mail with return receipt requested but may be personally served on any person entitled herein to receive notice in lieu of mail service. The notice to the Indian child's tribe shall be sent to the designated tribal agent. However, if the tribe appears by counsel or by a representative of the tribe pursuant to § 26-8A-33, the notice shall be sent to counsel or to the representative, as applicable. If the identity or location of the parent or Indian custodian and the Indian child's tribe cannot be determined, the notice shall be given to the United States Secretary of the Interior and to the area director for the Bureau of Indian Affairs in like manner, who have fifteen days after receipt to provide the requisite notice to the parent or Indian custodian and the tribe;

(2) The state's attorney shall provide the notice prior to any adjudicatory hearing and prior to any final dispositional hearing in which the state seeks termination of parental rights of one or both parents or termination of the rights of the Indian custodian. However, upon intervention, the parent, tribe, or Indian custodian is entitled to notice in the manner authorized by the Rules of Civil Procedure and chapters 26-7A and 26-8A. The notice shall be served on counsel for the tribe or the representative for the tribe pursuant to § 26-8A-33, as applicable;

(3) The court shall establish in the record that a notice of the proceeding was provided as required in this section. No foster care placement or termination of parental rights proceedings may be held until at least ten days after receipt of the foregoing notice by the parent or Indian custodian and the tribe or the Secretary. The parent or Indian custodian or the tribe shall, upon request, be granted up to twenty additional days to prepare for the proceeding;

(4) The notice required in this section shall be written in clear and understandable language and shall include the following:

(a) The name and tribal affiliation, if known, of the Indian child;

(b) A copy of the petition unless the notice is served by publication pursuant to § 26-7A-48;

(c) The name and address of the state's attorney;

(d) A statement listing the rights of the Indian child's parents, Indian custodians, and tribes, under the Indian Child Welfare Act, 25 U.S.C. § 1901, et. seq., as amended to January 1, 2005, including:

(i) The right of a Indian custodian or the Indian child's tribe to intervene in a proceeding for the foster care placement of, or termination of parental rights to, the Indian child;

(ii) The right to file a motion to transfer the proceeding to the tribal court of the Indian child's tribe;

(iii) The right to be granted up to twenty days from the receipt of the notice to prepare for the proceeding; and

(iv) The right to request that the court grant further extensions of time;

(e) If the petition alleges the child to be an abused or neglected child, a statement that the termination of parental or custodial rights is a possible remedy under the proceedings;

(f) A statement that if the Indian child's parents or Indian custodian are unable to afford counsel, counsel may be appointed to represent them;

(g) A statement in the notice to the tribe that the information contained in the notice, petition, pleading, or other documents are confidential; and

(h) The location, mailing address and telephone number of the court.

The original or a copy of each notice sent pursuant to this section shall be filed with the court together with any return receipts or other proof of service;

(5) Each party may examine all reports or other documents filed with the court upon which any decision with respect to such action may be based.

As used in this section, the terms, Indian, Indian child, parent, Indian custodian, tribe, Indian child's tribe, foster care placement, termination of parental rights, and secretary, are defined as in 25 U.S.C. § 1903, as amended to January 1, 2005.

Source: SL 2005, ch 139, § 2; SL 2006, ch 144, § 3.



§ 26-7A-15.2 Form of notice to parent, custodian, or Indian tribe of child custody proceeding.

26-7A-15.2. Form of notice to parent, custodian, or Indian tribe of child custody proceeding. The form of the notice provided for in § 26-7A-15.1 is as follows:

TO: [Name and Address of the Parent/Custodian/Tribe]:

PLEASE TAKE NOTICE that, pursuant to the Indian Child Welfare Act of 1978 (25 U.S.C. § 1901, et. seq.), a child custody proceeding is now pending in the above-named court. The child(ren) who (is/are) the subject of this proceeding (is/are) believed to be (an) "Indian child(ren)" (as defined in 25 U.S.C. § 1903(4)) affiliated with the __________ Tribe.

A HEARING HAS BEEN SCHEDULED FOR __________ [date] AT __________ [time] (a.m./ p.m.) (CST/MST) IN THE COURTROOM OF THE __________ COUNTY COURTHOUSE, __________, SOUTH DAKOTA. A copy of the Petition by which this proceeding was initiated is attached.
You are further notified that:

1. The following information is known regarding the parents, grandparents and Indian custodians:

a. The names and last known addresses of the parents, grandparents and great grandparents or Indian custodians are as follows:

b. Any maiden, married and former names and aliases are as follows:

c. Birthdates and places of birth and death are as follows:

d. Tribal enrollment number(s):

2. You, as the parent(s) or Indian custodian, and the child(ren)'s tribe, may have a right to intervene in these proceedings.

3. If you, as the parent(s) or Indian custodian, are unable to afford an attorney, an attorney may be appointed to represent you. If you desire a court-appointed attorney, you should contact the court using the information provided in paragraph 7 below.

4. You may have the right, as the parent(s), Indian custodian, or Indian tribe, to have, upon request, 20 additional days to prepare for the hearing. If you desire additional time to prepare for the hearing, you should contact the court using the information provided in paragraph 7 below.

5. You may have the right, as (a) parent(s), Indian custodian, or Indian tribe, to petition this Court for transfer of the proceeding to tribal court.

6. The Petitioner in this action is the State of South Dakota, and the name and address of the attorney for the Petitioner is: __________, State's Attorney for __________ County, __________, South Dakota.

7. The Court's phone number is __________. The Court's mailing address is __________. Please report to the Court or to the State all information you have as to the status of the above-named child(ren), including the eligibility/membership of the child(ren) or the parent(s) in any Indian tribe.

8. If you are the child(ren)'s parent, it is possible that your parental rights will be terminated in this proceeding. If your parental rights are terminated in this proceeding, you will no longer be able to exercise parental, custodial or any other rights with regard to the child(ren).

9. Since custody proceedings are conducted on a confidential basis, you are requested to keep confidential all information contained in this Notice.
Dated this __________ day of __________, 20__________.
____________________
State's Attorney

Source: SL 2005, ch 139, § 4.



§ 26-7A-15.3 Designated tribal agent defined.

26-7A-15.3. Designated tribal agent defined. As used in this chapter, the term, designated tribal agent, means the agent, agency, or entity designated by the tribe, through tribal code or resolution, to receive notices of child custody proceedings subject to the Indian Child Welfare Act. The tribe may provide, in writing, to the director of the Division of Child Protection Services, Department of Social Services, the name or title, address, telephone number, and facsimile number, if applicable, of the designated agent. The department shall make the information available electronically by posting the information on the department's website not later than ten business days after the information is received by the director. If a tribe does not designate a tribal agent for receipt of notice, notice shall be given in accordance with 25 C.F.R. 23.12.

Source: SL 2006, ch 144, § 2.



§ 26-7A-16 Child held until released by court.

26-7A-16. Child held until released by court. Notwithstanding § 26-7A-14, an apparent, alleged, or adjudicated abused or neglected child, child in need of supervision, or delinquent child may be held in temporary custody until released by order of the court.

Source: SDC 1939, § 43.0320 as enacted by SL 1968, ch 164, § 14; SL 1979, ch 171, § 3; SL 1989, ch 226, § 3; SL 1991, ch 217, § 20B; SDCL Supp, § 26-8-19.3.



§ 26-7A-17 Notice to state's attorney of child taken into temporary custody--Written report--Notice to court.

26-7A-17. Notice to state's attorney of child taken into temporary custody--Written report--Notice to court. The officer or party who takes a child into temporary custody, with or without a court order, except under a court order issued during a noticed hearing after an action has been commenced, shall notify the state's attorney at the earliest opportunity of the time the child was taken into temporary custody and the location of the child. The officer or party shall also file a written report promptly with the state's attorney stating the facts which caused placement of the child in temporary custody, the identity and age of the child, available information about identities and locations of the child's parents, guardian, or custodian and if the parties were notified of the action. The state's attorney shall promptly notify the court.

Source: SDC 1939, § 43.0320 as enacted by SL 1968, ch 164, § 14; SL 1979, ch 171, § 4; SL 1989, ch 226, § 4; SL 1991, ch 217, § 21B; SDCL Supp, § 26-8-19.4.



§ 26-7A-18 Temporary custody hearing--Best interests of child--Conducted telephonically.

26-7A-18. Temporary custody hearing--Best interests of child--Conducted telephonically. At the temporary custody hearing the court shall consider the evidence of the need for continued temporary custody of the child in keeping with the best interests of the child. The temporary custody hearing may be conducted telephonically when necessary as determined by the court.

Source: SL 1991, ch 217, § 22.



§ 26-7A-19 Options of court following temporary custody hearing for abused or neglected child.

26-7A-19. Options of court following temporary custody hearing for abused or neglected child. If the child is an apparent, alleged, or adjudicated abused or neglected child, after the temporary custody hearing the court may:

(1) Order the release of the child from temporary custody, either with or without restriction or condition or upon written promise of the child's parents, guardian, or custodian regarding the care and protection of the child; or

(2) Continue the temporary custody of the child under the terms and conditions for duration and placement that the court requires, including placement of temporary custody of the child with the Department of Social Services, in foster care or shelter. The court and the Department of Social Services shall give placement preference to a relative or custodian who is available and who has been determined by the department to be qualified, provided that placement with the relative or custodian is in the best interest of the child. If temporary custody of the child is continued by the court, the court may provide for visitation of the child by the child's parents, guardian, custodian, or family members in keeping with the best interests of the child. If the child is in temporary custody of the Department of Social Services and has not been adjudicated as an abused or neglected child, the court shall review the child's temporary custody placement at least once every sixty days.

As used in this section, the term, relative, means an adult who is related to the child by blood, adoption, or marriage, and who is the child's grandparent, aunt, uncle, sibling, brother-in-law, sister-in-law, niece, nephew, great grandparent, great uncle, great aunt, first cousin, second cousin, stepparent, or stepsibling.

As used in this section, the term, custodian, means an adult who is the biological parent, adoptive parent, or guardian of the child's sibling or half-sibling.

Source: SL 1991, ch 217, § 22A; SL 2005, ch 140, § 1.



§ 26-7A-19.1 Preference for placement of abused or neglected child with relatives after hearing.

26-7A-19.1. Preference for placement of abused or neglected child with relatives after hearing. Subsequent to a temporary custody hearing, if a placement is made of an apparent, alleged, or adjudicated abused or neglected child, placement preference shall be given to a relative entitled to placement under § 26-7A-19.

Source: SL 2005, ch 140, § 2.



§ 26-7A-19.2 Action by division when relative desires to take temporary or permanent placementof abused or neglected child.

26-7A-19.2. Action by division when relative desires to take temporary or permanent placement of abused or neglected child. If a family service specialist employed by the Division of Child Protection Services within the department is contacted by a relative about the relative's desire to take temporary or permanent placement of an alleged or adjudicated abused or neglected child who has been removed from the child's parent, guardian, or custodian, the division shall document the contact in the child's file. The division shall send information to the relative within five business days informing the relative of the steps required in order for the relative to be considered for placement. The information shall be sent by first class mail to the last known address of the relative. Nothing in this section prohibits the division from contacting any other person or agency regarding placement of the child.

Source: SL 2008, ch 136, § 1.



§ 26-7A-20 Release of child in need of supervision after temporary custody hearing--Exceptions.

26-7A-20. Release of child in need of supervision after temporary custody hearing--Exceptions. If the child is an apparent, alleged, or adjudicated child in need of supervision, after the temporary custody hearing the court shall release the child from temporary custody to the child's parents, guardian, or custodian, with or without restriction or condition or upon written promise of the parents, guardian, or custodian regarding care and supervision of the child, unless the court finds that the child should continue to be held in temporary custody for any of the following reasons:

(1) The child has failed to comply with court services or a court-ordered program;

(2) The child is being held for another jurisdiction as a parole or probation violator, as a runaway, or as a child under other court-ordered detention;

(3) The child has a demonstrated propensity to run away from the child's home, from court-ordered placement outside of the child's home, or from agencies charged with providing temporary care for the child;

(4) The child is under court-ordered home detention in this jurisdiction;

(5) There are specific, articulated circumstances which justify the detention for the protection of the child from potentially immediate harm to the child's self or to others; or

(6) The child is a material witness, the detention is necessary because of implications of tampering with the child, and an affidavit so stating is filed with the court.

An apparent, alleged, or adjudicated child in need of supervision may not be placed in detention for longer than twenty-four hours after the temporary custody hearing unless the child has been accused of or has been found in violation of a valid court order.

Source: SL 1991, ch 217, § 22B; SL 1994, ch 219, § 5; SL 1995, ch 148, § 6; SL 1996, ch 172, § 4; SL 2003, ch 149, § 13.



§ 26-7A-21 Release of delinquent child after temporary custody hearing--Exceptions.

26-7A-21. Release of delinquent child after temporary custody hearing--Exceptions. If the child is an apparent, alleged, or adjudicated delinquent child, after the temporary custody hearing the court shall release the child from temporary custody to the child's parents, guardian, or custodian, with or without restriction or condition or upon written promise of the child's parents, guardian, or custodian regarding the custody and supervision of the child and the subsequent appearance of the child in court at a time, date, and place to be determined by the court, unless the court finds that the child should continue to be held in temporary custody of court services for any of the following reasons:

(1) The child is a fugitive from another jurisdiction;

(2) The child is charged with a violation of § 22-22-7, a crime of violence under subdivision 22-1-2(9) or a property crime, which, if committed by an adult, would be a felony;

(3) The child is already held in detention or on conditional release in connection with another delinquency proceeding;

(4) The child has a demonstrable recent record of willful failures to appear at juvenile court proceedings;

(5) The child has a demonstrable recent record of violent conduct;

(6) The child has a demonstrable recent record of adjudications for serious property offenses;

(7) The child is still under the influence of alcohol, inhalants, or a controlled drug or substance; or

(8) The child has failed to comply with court services or a court ordered program.
Source: SL 1991, ch 217, § 22C; SL 1995, ch 148, § 7; SL 1996, ch 172, § 5; SL 1997, ch 158, § 2.



§ 26-7A-22 Temporary custody not an arrest.

26-7A-22. Temporary custody not an arrest. The taking of any child into temporary custody under this chapter or chapter 26-8A, 26-8B, or 26-8C is not an arrest and does not constitute a police record.

Source: SDC 1939, § 43.0320 as enacted by SL 1968, ch 164, § 14; SL 1991, ch 217, § 23B; SDCL, § 26-8-19.7.



§ 26-7A-23 Temporary care, shelter, or detention facilities maintained by board of countycommissioners.

26-7A-23. Temporary care, shelter, or detention facilities maintained by board of county commissioners. A board of county commissioners may provide and maintain at public expense temporary care, shelter, or detention facilities, sight and sound separated from adult prisoners, where children coming within the provisions of this chapter or chapter 26-8A, 26-8B, 26-8C, or §§ 26-11A-13 and 26-11A-14, may, if necessary or appropriate, be placed for temporary care, temporary custody, shelter, or detention as designated by the court, or temporary detention or shelter by the Department of Corrections. Sections 26-11A-19 and 26-7A-94 governs the costs of custodial care of children.

Source: SDC 1939, § 43.0309; SL 1961, ch 213, § 2; SL 1968, ch 164, § 7; SL 1991, ch 217, § 30B; SDCL, § 26-8-26; SL 1996, ch 172, § 70; SL 1997, ch 158, § 6; SL 2003, ch 149, § 2.



§ 26-7A-24 Intercounty contracts for use of facilities.

26-7A-24. Intercounty contracts for use of facilities. If a board of county commissioners provides and maintains temporary care, shelter, or detention facilities under § 26-7A-23, the board may contract or enter into an agreement under the authority of chapter 1-24 with the board of county commissioners of other counties of the state to receive the children of other counties who may be ordered to be placed in temporary care, shelter or detention in appropriate facilities under the provisions of this chapter and chapter 26-8A, 26-8B, 26-8C, or §§ 26-11A-13 and 26-11A-14. The board of county commissioners determines the charges for such services to be paid by the other county, subject to §§ 26-7A-94 and 26-11A-19, and thereafter shall receive such children in its facilities according to the terms and conditions of the contract or agreement. In addition to the provisions of chapter 1-24, an agreement pursuant to this section may be for any period of time and may provide for liquidated damages to be imposed upon any party withdrawing without the consent of all other parties to the agreement. The liquidated damages, reduced to present value, may not exceed the minimum contribution agreed to by the withdrawing party upon termination of the agreement.

Source: SDC 1939, § 43.0309 as added by SL 1961, ch 213, § 2; SL 1968, ch 164, § 7; SL 1991, ch 217, § 31B; SDCL, § 26-8-27; SL 1995, ch 7, § 3; SL 1996, ch 172, § 71.



§ 26-7A-25 County to care for children pending adjudication.

26-7A-25. County to care for children pending adjudication. A board of county commissioners shall provide by contract or otherwise for the temporary care, shelter or detention of children under this chapter and chapters 26-8A, 26-8B, and 26-8C pending the adjudication of such children. Section 26-7A-94 governs the payment of custodial costs of children.

Source: SDC 1939, § 43.0309; SL 1961, ch 213, § 1; SL 1968, ch 164, § 7; SL 1991, ch 217, § 32B; SDCL, § 26-8-28.



§ 26-7A-26 Detention in jail with adult prisoners prohibited for abused or neglected child--Temporary detention--Detention with adults for child transferred to adult court.

26-7A-26. Detention in jail with adult prisoners prohibited for abused or neglected child--Temporary detention--Detention with adults for child transferred to adult court. No apparent, alleged, or adjudicated abused or neglected child may be securely detained at any time in a jail, lockup, or in any type of detention or temporary care facility containing adult prisoners. An apparent, alleged, or adjudicated child in need of supervision may not be securely detained in a jail, lockup, or in any type of detention or temporary care facility containing adult prisoners except for approved collocated detention centers as defined in § 26-7A-1 and as authorized in §§ 26-8B-3, 26-8B-6, and 26-7A-20.

An apparent or alleged delinquent child may be held in an adult lockup or jail for up to six hours for purposes of identification, processing, interrogation, transfer to juvenile facility, or release to parents if the child is sight and sound separated from adult prisoners.

In any area not designated as a metropolitan statistical area by the United States Bureau of the Census, an apparent or alleged delinquent child may be held in an adult lockup or jail for up to forty-eight hours excluding holidays and weekends or until the temporary custody hearing, whichever is earlier, if the facility has been certified by the Department of Corrections as providing sight and sound separation of juveniles from adults and if no suitable juvenile facility is available.

A child who has been transferred to adult court pursuant to § 26-11-4 or a child who is being tried in circuit court as an adult pursuant to § 26-11-3.1 may be held in an adult lockup or jail if physically separated from adult prisoners.

A child who has attained the age of majority who is under the continuing jurisdiction of the court or the Department of Corrections may be held in an adult jail or lockup.

A child under the age of eighteen years who has been transferred to adult court pursuant to §§ 26-11-3.1 or 26-11-4 and who has been convicted of a felony as an adult may be held in an adult jail or lockup.

Source: SDC 1939, § 43.0309; SL 1968, ch 164, § 7; SL 1989, ch 229, § 1; SL 1991, ch 217, § 33B; SDCL Supp, § 26-8-29; SL 1992, ch 183, § 6; SL 1994, ch 219, § 8; SL 1996, ch 173; SL 1997, ch 158, § 3; SL 1997, ch 163, § 4; SL 2001, ch 139, § 1; SL 2003, ch 149, § 3; SL 2007, ch 163, § 2.



§ 26-7A-27 Police records of children taken into temporary custody--Confidentiality.

26-7A-27. Police records of children taken into temporary custody--Confidentiality. The records of law enforcement officers and agencies concerning all children taken into temporary custody or issued a summons or citation under this chapter or chapter 26-8A, 26-8B, or 26-8C shall be maintained separately from the records of arrest and any other records regarding detention of adult persons. The records concerning children, including their names, may not be inspected by or disclosed to the public except:

(1) By order of the court;

(2) If the court orders the child to be held for criminal proceedings, as provided in chapter 26-11;

(3) If there has been a criminal conviction and a presentence investigation is being made on an application for probation; or

(4) Any child or the child's parent or guardian may authorize the release of records to representatives of the United States Military for the purpose of enlistment into the military service.
Source: SDC 1939, § 43.0320 as enacted by SL 1968, ch 164, § 14; SL 1979, ch 171, § 5; SL 1989, ch 226, § 5; SL 1991, ch 217, § 34B; SDCL Supp, § 26-8-19.5; SL 1992, ch 183, § 18; SL 1994, ch 157, § 6; SL 1994, ch 214.



§ 26-7A-28 Release of information on identity of child prohibited except by court order or whenchild adjudicated delinquent offender.

26-7A-28. Release of information on identity of child prohibited except by court order or when child adjudicated delinquent offender. No fingerprint, photograph, name, address, or other information concerning the identity of any child taken into temporary custody or issued a summons under this chapter or chapter 26-8A, 26-8B, or 26-8C may be released or transmitted to the Federal Bureau of Investigation or any other person or agency except in the following instances:

(1) To the person or party specifically authorized by order of the court; and

(2) To courts, law enforcement agencies, prosecuting attorneys, court services officers, and the Department of Social Services if the child is an adjudicated delinquent offender.

Information regarding an alleged, apparent, or adjudicated abused or neglected child may be released only in accordance with § 26-8A-13.

Source: SDC 1939, § 43.0320 as enacted by SL 1968, ch 164, § 14; SL 1991, ch 217, § 35B; SDCL, § 26-8-19.6; SL 1992, ch 183, §§ 14, 17; SL 1992, ch 185.



§ 26-7A-29 Release of information to persons, agencies, or facilities with legitimate interest inchild.

26-7A-29. Release of information to persons, agencies, or facilities with legitimate interest in child. Notwithstanding §§ 26-7A-27 and 26-7A-28, information concerning children may be released, pursuant to an order of the court, to persons or agencies who have a legitimate interest in the child, to the child's parents, guardian, or custodian, or to the child's attorney. The Department of Social Services may release information pursuant to provisions of § 26-8A-13 regarding apparent, alleged, or adjudicated abused or neglected children. Any correctional or detention facility may release information concerning any child to any other correctional or detention facility that has a legitimate interest in the child.

Source: SL 1990, ch 194; SL 1991, ch 217, § 36B; SDCL Supp, § 26-8-19.9; SL 1992, ch 186; SL 1999, ch 133, § 1.



§ 26-7A-30 Rights of child and parents, guardian, or custodian--Representation by attorney--Motion for new hearing--Appeal.

26-7A-30. Rights of child and parents, guardian, or custodian--Representation by attorney--Motion for new hearing--Appeal. The court shall advise the child and the child's parents, guardian, or custodian involved in any action or proceedings under this chapter or chapter 26-8A, 26-8B, or 26-8C of their constitutional and statutory rights, including the right to be represented by an attorney, at the first appearance of the parties before the court. The court shall also advise them of the right of the parties to file, at the conclusion of the proceedings, a motion for a new hearing and, if the motion is denied, the right to appeal according to the rules of appellate procedure governing civil actions.

Source: SDC 1939, § 43.0309 as added by SL 1968, ch 164, § 7; SL 1991, ch 217, § 37B; SDCL, § 26-8-22.3.



§ 26-7A-31 Court appointed attorney--Compensation.

26-7A-31. Court appointed attorney--Compensation. If the child or the child's parents, guardian, or other custodian requests an attorney in proceedings under this chapter or chapter 26-8A, 26-8B, or 26-8C and if the court finds the party to be without sufficient financial means to employ an attorney, the court shall appoint an attorney for the party. The court may appoint an attorney for any child or any party to the proceedings without request of the party if the court deems representation by an attorney necessary to protect the interests of the party. Reasonable and just compensation for services of a court-appointed attorney and for necessary expenses and costs incident to the proceedings shall be determined by the court within guidelines established by the presiding judge of the circuit court and shall be paid by the county in which the action is being conducted according to the manner prescribed by the court. If the court-appointed attorney is a party to a contract with the county to provide indigent counsel pursuant to subdivision 23A-40-7(3), the compensation for that attorney shall be that which the attorney would receive under the contract. This section does not preclude the court from appointment of an attorney for a child as required by provisions of chapter 26-8A.

Source: SDC 1939, § 43.0309 as added by SL 1968, ch 164, § 7; SL 1991, ch 217, § 38B; SDCL § 26-8-22.2; SL 2010, ch 139, § 1.



§ 26-7A-32 Lien against property of parents for payment of court-appointed attorney--Exceptions--Limitation.

26-7A-32. Lien against property of parents for payment of court-appointed attorney--Exceptions--Limitation. There is hereby created a lien, enforceable as provided in chapter 23A-40, upon all the property, both real and personal, of the parents, jointly or severally, of any child involved in proceedings under this chapter or chapter 26-8A, 26-8B, or 26-8C to repay funds paid by the county for a court-appointed attorney for the child's parents or by the county or the state for the child. The county, on behalf of the county or the state, shall have a claim against the parents and their estates, jointly or severally, as provided in chapter 23A-40.

However, except in the case of informal adjustment or suspended imposition of adjudication, no lien or claim against the parents of a child may be created or may arise if the child is not adjudicated to be an abused or neglected child, a child in need of supervision or a delinquent child at the completion of the adjudicatory hearing and the proceedings are terminated.

The lien and claim on the property of the parents of a child pursuant to this section may not exceed one thousand five hundred dollars plus an amount equal to any taxable court costs. This limit does not apply to any claim or lien against the parents of a child adjudicated to be an abused or neglected child.

Source: SL 1989, ch 227, § 1; SL 1991, ch 217, § 39B; SDCL Supp, § 26-8-22.14; SL 2002, ch 122, § 2.



§ 26-7A-32.1 Definition of terms regarding competency of juvenile.

26-7A-32.1. Definition of terms regarding competency of juvenile. Terms used in this chapter mean:

(1) "Mental illness," any diagnosable mental impairment supported by the most current edition of the Diagnostic and Statistical Manual of Mental Disorders, published by the American Psychiatric Association;

(2) "Developmental disability," a disability as defined by § 27B-1-18; and

(3) "Approved facility," a facility as defined by § 23A-10A-13.
Source: SL 2013, ch 121, § 1.



§ 26-7A-32.2 Incompetent juvenile not subject to chapters 26-8B or 26-8C.

26-7A-32.2. Incompetent juvenile not subject to chapters 26-8B or 26-8C. A juvenile cannot be the subject of a proceeding under chapters 26-8B or 26-8C while incompetent to proceed.

Source: SL 2013, ch 121, § 2.



§ 26-7A-32.3 Raising issue of competency.

26-7A-32.3. Raising issue of competency. The issue as to a juvenile's competency to proceed may be raised by the juvenile, by the state, or sua sponte by the court at any point in the juvenile proceeding if there is reasonable cause to believe the juvenile is suffering from a mental illness or developmental disability rendering the juvenile incompetent to proceed. The term, incompetent to proceed, is defined by § 23A-10A-1.

Source: SL 2013, ch 121, § 3.



§ 26-7A-32.4 Competency examination.

26-7A-32.4. Competency examination. If the court determines that a competency determination is necessary, the court shall order the juvenile be examined by a licensed psychiatrist or psychologist who is familiar with the clinical evaluation of juveniles. The examination shall take place within thirty days of the court's order unless good cause is shown for a delay.

Source: SL 2013, ch 121, § 4.



§ 26-7A-32.5 Suspension of proceeding pending competency determination.

26-7A-32.5. Suspension of proceeding pending competency determination. Pending an examination ordered pursuant to § 26-7A-32.4, the court shall suspend the proceeding pending the outcome of a competency determination hearing pursuant to § 26-7A-32.7. Suspension of the proceeding does not affect the court's ability to detain or release the juvenile.

Source: SL 2013, ch 121, § 5.



§ 26-7A-32.6 Examiner's report.

26-7A-32.6. Examiner's report. The provisions of this section govern criteria for the examiner's report in order to assist the court's determination of competency. The examiner's report shall address the juvenile's capacity and ability to:

(1) Understand the allegations of the petition;

(2) Understand the nature of the adversarial process including:

(a) A factual understanding of the participants in the juvenile's proceeding, including the judge, juvenile's counsel, attorney for the state, and mental health expert; and

(b) A rational understanding of the role of each participant in the juvenile's proceeding;

(3) Understand the range of possible dispositions that may be imposed in the proceedings against the juvenile;

(4) Disclose to counsel facts pertinent to the proceedings at issue and to assist in the juvenile's defense;

(5) Testify at proceedings; and

(6) Demonstrate any other capacity or ability either separately sought by the court or determined by the examiner to be relevant to the court's determination.

In assessing the juvenile's competency, the examiner shall compare the juvenile being examined to juvenile norms for a juvenile of a similar age and the juvenile's level of developmental skills. The examiner shall also determine and report whether the juvenile suffers from a mental illness or developmental disability as defined in § 26-7A-32.1. The examiner's report shall state an opinion whether there exists a substantial probability that the deficiencies related to competence identified in the report, if any, can be ameliorated or will continue to exist in the foreseeable future.

If the examiner determines that the juvenile suffers from a mental illness, the examiner shall provide the following information:

(1) The prognosis for recovery from the mental illness; and

(2) Whether the juvenile is taking any medication and, if so, what medication.
Source: SL 2013, ch 121, § 6.



§ 26-7A-32.7 Competency determination hearing.

26-7A-32.7. Competency determination hearing. Following receipt of the competency evaluation report from the examiner, the court shall provide copies of the report to the parties and hold a competency determination hearing. If the court finds that the juvenile is competent to proceed, the court shall set a time for the resumption of the proceedings. If the court is not satisfied that the juvenile is competent to proceed, the court shall determine how to proceed pursuant to §§ 26-7A-32.11 and 26-7A-32.12.

Source: SL 2013, ch 121, § 7.



§ 26-7A-32.8 Burden of proving competence.

26-7A-32.8. Burden of proving competence. If the juvenile, state, or court asserts that a juvenile is not competent to proceed, the state has the burden of proving the competence of the juvenile by a preponderance of the evidence.

Source: SL 2013, ch 121, § 8.



§ 26-7A-32.9 Statements by juvenile during competency evaluation not admissible.

26-7A-32.9. Statements by juvenile during competency evaluation not admissible. Statements made by the juvenile in the course of a competency evaluation may not be admitted as evidence in the adjudicatory stage for the purpose of proving any alleged delinquent act.

Source: SL 2013, ch 121, § 9.



§ 26-7A-32.10 Competency may be revisited upon transfer to adult court.

26-7A-32.10. Competency may be revisited upon transfer to adult court. Notwithstanding a finding by the court that the juvenile is competent to proceed in a juvenile proceeding, if the juvenile is subsequently transferred to adult court the issue of the juvenile's competency may be revisited.

Source: SL 2013, ch 121, § 10.



§ 26-7A-32.11 Procedure upon finding that juvenile not competent to proceed but probably will becompetent in foreseeable future.

26-7A-32.11. Procedure upon finding that juvenile not competent to proceed but probably will be competent in foreseeable future. If, following the competency determination hearing pursuant to § 26-7A-32.7, the court finds that the juvenile is not competent to proceed, but additionally finds that there exists a substantial probability that the juvenile will be competent in the foreseeable future, the court shall continue the suspension of the proceedings and may refer the juvenile to an approved facility for evaluation and treatment of the mental health and behavioral needs identified in the report of the examiner. During this time the court may make orders that it deems appropriate for services that may assist the juvenile in attaining competency. Evaluation and treatment should be conducted in the least restrictive environment with due regard to the best interests of the child and the public. Notwithstanding any order pursuant to this section, the administration of any psychotropic medication shall comply with the procedures set forth in chapter 27A-15.

The juvenile shall be examined and a report forwarded to the court relating to the juvenile's competency to proceed and its reasons at the following intervals following referral: at the end of sixty days or sooner; at the end of one hundred eighty days; and at the end of one year. Upon receipt of the report, the court shall forward the report to the parties and without delay set a date for a conference of the parties or, upon a motion of any party, set a hearing on the question of the juvenile's competency to proceed. If the court finds that the juvenile is not competent to proceed, but there exists a substantial probability that the juvenile will be competent to proceed in the foreseeable future, the proceedings shall remain suspended pending further review or hearing.

If more than one year has elapsed since the suspension of the proceedings, the court shall promptly hold a hearing to determine whether there exists a substantial probability that the juvenile will be competent in the foreseeable future. The burden of proof is on the state in any such hearing. If the court finds that there does not exist a substantial probability that the juvenile will be competent in the foreseeable future, the court shall review the juvenile's condition to determine appropriate placement and may dismiss the petition or, if post-adjudication, may vacate the adjudication order and dismiss the petition.

If, during the suspension of the proceedings, the juvenile reaches eighteen years of age or is emancipated under Title 26, the court may evaluate the appropriateness of placing the juvenile in an appropriate institution for the care and treatment of adults with mental illness or developmental disability for observation, care, and treatment.

The court shall set a time for resumption of the proceedings if at any point the court finds that the juvenile is now competent to proceed.

Source: SL 2013, ch 121, § 11.



§ 26-7A-32.12 Procedure upon finding that juvenile not competent to proceed and probably will notbe competent in foreseeable future.

26-7A-32.12. Procedure upon finding that juvenile not competent to proceed and probably will not be competent in foreseeable future. If, following the competency determination hearing provided in § 26-7A-32.7, the court finds that the juvenile is not competent to proceed and that there does not exist a substantial probability that the juvenile will be competent in the foreseeable future, the court shall review the juvenile's condition to determine appropriate placement and upon notice to the state shall dismiss the petition or, if post-adjudication, shall vacate the adjudication order and dismiss the petition.

Source: SL 2013, ch 121, § 12.



§ 26-7A-33 Priority in scheduling hearings and trials.

26-7A-33. Priority in scheduling hearings and trials. In scheduling hearings and trials, the court shall give priority to proceedings concerning a child who is in temporary custody or who has otherwise been removed from the home of the child's parents, guardian, or custodian before a final disposition has been made in the proceedings affecting the child.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1991, ch 217, § 40B; SDCL, § 26-8-23.2.



§ 26-7A-34 Conduct of hearings.

26-7A-34. Conduct of hearings. Hearings under this chapter and chapters 26-8A, 26-8B, and 26-8C shall be conducted as follows:

(1) Adjudicatory hearings shall be conducted in accordance with rules of civil procedure under chapter 15-6, except as otherwise provided in this chapter; and

(2) Dispositional hearings and all other hearings shall be tried to the court and shall be conducted and designed to inform the court fully of the exact status of the child and to ascertain the history, environment and past and present physical, mental and moral condition of the child and of the child's parents, guardian, or custodian.
Source: SDC 1939, § 43.0327; SL 1968, ch 164, § 16; SL 1991, ch 217, § 41B; SDCL, § 26-8-30.



§ 26-7A-35 Records of hearings.

26-7A-35. Records of hearings. A verbatim record shall be taken of all hearings, except telephonic temporary custody hearings held pursuant to § 26-7A-13, under this chapter and chapters 26-8A, 26-8B, and 26-8C.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1991, ch 217, § 42B; SDCL, § 26-8-32.4; SL 1992, ch 183, § 5.



§ 26-7A-36 Hearings closed unless court compelled otherwise--Exceptions.

26-7A-36. Hearings closed unless court compelled otherwise--Exceptions. All hearings in actions under this chapter and chapter 26-8A, 26-8B, or 26-8C are closed unless the court finds compelling reasons to require otherwise. However, all pleadings and hearings shall be open and a matter of public record if a juvenile is summoned into court for an offense which if committed by an adult would constitute a crime of violence as defined in subdivision 22-1-2(9) or a crime involving a drug offense in violation of § 22-42-2 or 22-42-3, and at the time of the offense the juvenile was sixteen years of age or older.

Source: SDC 1939, § 43.0327; SL 1968, ch 164, § 16; SL 1991, ch 217, § 45B; SDCL, § 26-8-32; SL 1996, ch 174.



§ 26-7A-36.1 Attendance at juvenile hearings by crime victims.

26-7A-36.1. Attendance at juvenile hearings by crime victims. Notwithstanding the provisions of § 26-7A-36, the victim of any act of juvenile delinquency may attend all hearings involving the juvenile. The term, victim, means a person who is defined as a victim in subdivision 22-1-2(53) or in § 23A-28C-4, or, if the victim is a child, the victim's parents, guardian, or custodian. The court may exclude a victim from a hearing if the court finds compelling reasons. The court may also sequester a victim who is a witness. The state's attorney shall notify the victim of the time and place of hearings involving the juvenile.

Source: SL 1996, ch 175.



§ 26-7A-37 Persons authorized to inspect or receive copies of records of court proceedings.

26-7A-37. Persons authorized to inspect or receive copies of records of court proceedings. Records of court proceedings, including reports of the Department of Social Services, records and reports of court services officers, clinical studies, and evaluation reports, under this chapter and chapters 26-8A, 26-8B, and 26-8C shall be open to inspection by or disclosure to the child's parents, guardian, or custodian and by other respondent parties involved in the proceedings, their attorneys, the child's attorney and by any department or agency having custody of the child.

Pursuant to court order, records of court proceedings may be inspected by or disclosed to the child, by parties having a legitimate interest in the proceedings and by parties conducting pertinent research studies.

Source: SDC 1939, § 43.0327; SL 1968, ch 164, § 16; SL 1991, ch 217, § 46B; SDCL § 26-8-33; SL 2010, ch 140, § 1.



§ 26-7A-38 Protection of identity of witnesses--Violation creates cause of action for civildamages--Contempt.

26-7A-38. Protection of identity of witnesses--Violation creates cause of action for civil damages--Contempt. The name, picture, place of residence, or identity of any child, parent, guardian, custodian, or any person appearing as a witness in proceedings under this chapter or chapter 26-8A, 26-8B, or 26-8C may not be published or broadcast in any news media or given any other publicity, unless for good cause it is specifically permitted by order of the court. Violation of this section creates a cause of action for civil damages on behalf of the child and is subject to the same punishment as contempt of court.

Source: SDC 1939, §§ 43.0301, 43.0327; SL 1968, ch 164, § 16; SL 1991, ch 217, § 47B; SDCL, § 26-8-34.



§ 26-7A-39 Compulsory process for attendance of defense witnesses.

26-7A-39. Compulsory process for attendance of defense witnesses. A parent or guardian shall be entitled to the issuance of compulsory process for the attendance of witnesses on his own behalf or on behalf of the child. Upon application to the court, compulsory process shall be issued for the attendance of witnesses on behalf of the child.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SDCL, § 26-8-32.1.



§ 26-7A-40 Witness fees and expenses.

26-7A-40. Witness fees and expenses. The court may authorize the payment of witness fees and necessary travel expenses incurred by persons summoned or otherwise required to appear at hearings under this chapter and chapter 26-8A, 26-8B, or 26-8C. Payment may not exceed the amount allowed to witnesses in the circuit court under the rules of civil procedure.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1991, ch 217, § 49B; SDCL, § 26-8-32.2.



§ 26-7A-41 Physical and mental health examination--Placement in suitable facility--Report.

26-7A-41. Physical and mental health examination--Placement in suitable facility--Report. The court may require an apparent, alleged, or adjudicated abused or neglected child, child in need of supervision, or delinquent child under jurisdiction of the court to be examined by a physician or qualified mental health professional. The court may place the child in a hospital or other suitable facility for that purpose and direct that an examination or evaluation report be submitted to the court. The court may consider the report at any adjudicatory or dispositional hearing.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1991, ch 217, § 50B; SDCL, § 26-8-22.12.



§ 26-7A-42 Court-ordered protection, support or dental, medical or surgical treatment--Parentalconsent--Costs.

26-7A-42. Court-ordered protection, support or dental, medical or surgical treatment--Parental consent--Costs. Prior to or following adjudication or disposition of a child under the courts jurisdiction, the court may issue orders providing for any protection, support, or dental, medical, or surgical treatment of an alleged or adjudicated abused or neglected child, child in need of supervision, or delinquent child that the court deems to be in the best interests of the child.

The state shall make a reasonable effort to obtain parental consent to treatment of a child under this section. However, lack of parental consent does not abrogate the authority of the court to order treatment if an emergency need exists or if there is a compelling need for treatment for the protection, well-being or safety of the child. Effort by the state to obtain parental consent to treatment of a child is not required if the child is in temporary custody or if the child's parents, guardian, or custodian are not immediately available.

The court may issue such orders as necessary and appropriate to secure the payment of the costs of treatment of the child under this section by the child's parents or other parties responsible for the care, support, and maintenance of the child, by the county, by the party having custody of the child or by any combination of them.

Source: SDC 1939, § 43.0314; SL 1968, ch 164, § 11; SL 1991, ch 217, § 51B; SDCL, § 26-8-43.



§ 26-7A-43 Petition alleging abused or neglected child, child in need of supervision or delinquentchild--Required information--Verification.

26-7A-43. Petition alleging abused or neglected child, child in need of supervision or delinquent child--Required information--Verification. A state's attorney may file with the clerk of courts a written petition alleging a child, located or residing in the county, to be an abused or neglected child, a child in need of supervision, or a delinquent child, as defined by this chapter or chapter 26-8A, 26-8B, or 26-8C. The petition shall include the following:

(1) The child's name, date of birth, and residence;

(2) The names and residences of the child's parents, guardian, or custodian, or, if not known, of the child's nearest known relatives;

(3) A statement of the facts that bring the child within the court's jurisdiction;

(4) A request that the court adjudicate the child to be an abused or neglected child, a child in need of supervision or a delinquent child, according to applicable statutory definitions, and that appropriate proceedings be conducted regarding adjudication and disposition; and

(5) A statement as to whether or not the Indian Child Welfare Act appears to be applicable.

Two or more children having one or more common parent, guardian, or custodian and a common home environment may be included in the same petition.

If the petition alleges a child to be an abused or neglected child, the petition shall recite that the action is brought by the state on behalf of the South Dakota Department of Social Services. Petitions filed regarding an alleged child in need of supervision or a delinquent child shall be on behalf of the state.

Affidavits of social workers of the Department of Social Services, law enforcement officers, or court services officers may be incorporated by reference as part of the petition.

The child's parents, guardian, or custodian, as applicable, shall be included as named respondents in the petition.

The petition may be made upon information and belief. If the petition is signed by a party other than a state's attorney, the petition shall be verified.

Source: SDC 1939, § 43.0305; SL 1968, ch 164, § 5; SL 1991, ch 217, § 52B; SDCL, § 26-8-10.



§ 26-7A-44 Summons--Unknown parties--Contents.

26-7A-44. Summons--Unknown parties--Contents. Upon the filing of the petition, the court, the clerk of the court, or the prosecuting attorney shall issue a summons stating the time, date, and place for the hearing on the petition that is directed to the child's parents, guardian, or custodian, if any. If the petition declares the parties are unknown, then to "All Whom It May Concern" is sufficient to authorize the court to hear and determine the action as though the parties had been described by their proper names. The summons shall:

(1) Require the persons named in it to appear, either in person or by attorney, at a stated time, date, and place and to respond to the petition and shall advise the persons named that failure to appear is an admission to the allegations contained in the petition;

(2) State that the persons named and the child who is the subject of the petition have the right to an attorney at all stages of the proceedings;

(3) If the petition alleges the child to be an abused or neglected child, include a statement that the termination of parental rights is a possible remedy under the proceeding. The summons may not require the child to personally appear unless otherwise required by the court;

(4) If the petition alleges the child to be a child in need of supervision or a delinquent child, require the parents or the party having custody of the child to appear, either in person or by attorney, with the child at the time, date, and place stated in the summons; and

(5) If the petition alleges the Indian Child Welfare Act to be applicable, so state and give appropriate notice accordingly.
Source: SDC 1939, § 43.0306; SL 1973, ch 163, § 6; SL 1981, ch 202; SL 1991, ch 217, § 55B; SDCL, § 26-8-13; SL 1995, ch 149; SL 2004, ch 179, § 1.



§ 26-7A-45 Failure to appear before the court--Contempt.

26-7A-45. Failure to appear before the court--Contempt. If the party having custody of an alleged child in need of supervision or alleged delinquent child, without reasonable cause, fails to bring the child before the court and to appear in person or by attorney with the child as required by the summons, the party may be proceeded against as in a case of civil contempt.

If the summons requires the party having custody of an alleged abused or neglected child to appear either in person or by attorney with the child at the time, date, and place stated in the summons and the child is in the custody of the party and not previously taken into temporary custody, the party having custody of the child shall produce the child before the court. If the party having custody of the child, without reasonable cause, fails to bring the child before the court and to appear, in person or by attorney, with the child, the party may be proceeded against as in a case of civil contempt.

Source: SDC 1939, § 43.0309; SL 1961, ch 212; SL 1968, ch 164, § 7; SL 1991, ch 217, § 57B; SDCL, § 26-8-17.



§ 26-7A-46 Hearing on petition upon waiver of notice.

26-7A-46. Hearing on petition upon waiver of notice. If all persons and parties named in the summons and entitled to notice of hearing on the petition, including any attorney for the child, file a written request with the court that the child be declared to be an abused or neglected child, a child in need of supervision or a delinquent child, if all the parties voluntarily appear in court and orally waive notice of hearing on the petition, or if all the parties file with the court written waiver of notice on the petition, the court may proceed with the hearing on the petition with the concurrence of the parties.

Source: SDC 1939, § 43.0307; SL 1991, ch 217, § 58B; SDCL, § 26-8-14.



§ 26-7A-47 Service of summons.

26-7A-47. Service of summons. The summons shall be served in the same manner as personal service of summons according to the rules of civil procedure or by publication as provided in this chapter not less than five days before the date of the hearing on the petition and shall be served as follows:

(1) On the child if the child is an alleged child in need of supervision or an alleged delinquent child or is a child who is apparently emancipated or is living independently and not residing with a parent, guardian, or custodian; and

(2) On the other persons or parties named in the summons.

Proofs of service, made according to the rules of civil procedure, shall be filed with the court before commencement of the hearing on the petition.

Source: SDC 1939, § 43.0306; SL 1991, ch 217, § 59B; SDCL, § 26-8-15.



§ 26-7A-48 Publication of summons--Affidavit or certificate of publication.

26-7A-48. Publication of summons--Affidavit or certificate of publication. If the petition or an affidavit of the state's attorney discloses that any person or party to be served with the summons is out of the state, on inquiry cannot be found, is concealed within the state, resides out of the state, whose mail at the last known address has been returned, whose location is unknown or is affected by the designation "All Whom It May Concern," the court shall cause the summons, modified to declare the initials of the child in lieu of the name of the child, to be published once in a newspaper of general circulation published in the county where the action is pending or in a newspaper in another county designated by the court as most likely to give notice to the party to be served. Publication of the summons shall be made not less than five days before the date of the hearing on the petition. Notice given by the publication is the only required notice to the concerned persons or parties to be served who are described in this section. An affidavit or certificate of publication made by the concerned newspaper and accepted by the court is evidence of service of summons by publication.

If service of the summons by publication is authorized, the party making service may at his option, without any order of the court, personally serve the summons on any person or party out of the state or the party may admit service of the summons, and no publication of the summons for that party is necessary.

Source: SDC 1939, § 43.0308; SL 1991, ch 217, § 60B; SDCL, § 26-8-16.



§ 26-7A-49 Warrant issued against parents, guardian, or custodian.

26-7A-49. Warrant issued against parents, guardian, or custodian. If the summons is not served on any parent, guardian, or custodian of the child, if any party fails to obey the summons, or if it is made apparent to the court by affidavit of the state's attorney, which may be on information and belief, that a summons will be ineffective to secure the required presence of the child, a warrant may be issued by the court against the parents, guardian, or custodian of the child requiring that the party or the party and the child be brought before the court. If the court requires the presence of any child, a warrant may be issued by the court against the child directing the child to appear before the court.

Source: SDC 1939, § 43.0309; SL 1961, ch 212; SL 1968, ch 164, § 7; SL 1991, ch 217, § 61B; SDCL, § 26-8-18.



§ 26-7A-50 Apprehension of child on warrant--Promise of parent, guardian, or custodian toproduce child at hearing.

26-7A-50. Apprehension of child on warrant--Promise of parent, guardian, or custodian to produce child at hearing. If a warrant is issued for any child whose presence is required by the court, any law enforcement officer may take the child into custody and bring the child before the court. In lieu of taking custody of the child, the court or any officer processing the warrant may accept the verbal or written promise of the child's parents, guardian, or custodian served with the summons to be personally responsible for bringing the child before the court as required by the summons or the warrant or at any other time to which the hearing has been adjourned or continued as determined by the court.

Source: SDC 1939, § 43.0309; SL 1968, ch 164, § 7; SL 1991, ch 217, § 62B; SDCL, § 26-8-19.



§ 26-7A-51 Failure to produce child at hearing as contempt.

26-7A-51. Failure to produce child at hearing as contempt. If any parent, guardian, or custodian of a child makes a verbal or written promise to bring the child before the court as authorized by § 26-7A-50 and, without reasonable cause, fails to do so, that person or party may be proceeded against for civil contempt.

Source: SDC 1939, § 43.0309; SL 1968, ch 164, § 7; SL 1991, ch 217, § 63B; SDCL, § 26-8-20.



§ 26-7A-52 Bond to secure court appearance of child in need of supervision or delinquent child.

26-7A-52. Bond to secure court appearance of child in need of supervision or delinquent child. Any alleged child in need of supervision or alleged delinquent child who is the subject of proceedings under this chapter or chapter 26-8B or 26-8C may give bond or other security for the child's appearance before the court according to the order of the court. The court may appoint an attorney to appear and represent the child.

Source: SDC 1939, § 43.0309; SL 1961, ch 213, § 2; SL 1968, ch 164, § 7; SL 1991, ch 217, § 64B; SDCL, § 26-8-21.



§ 26-7A-53 Appearance and answer by interested parties--Failure as default--Petition taken asadmitted by default.

26-7A-53. Appearance and answer by interested parties--Failure as default--Petition taken as admitted by default. Every person or party to whom notice is given by summons and all other interested parties affected by the designation "All Whom It May Concern" may appear, either in person or by attorney, pursuant to summons, and answer, either in writing or orally in open court, in response to the petition. If any party fails to appear pursuant to summons or fails to answer or otherwise respond to the petition, the party shall be deemed by the court to be in default and the petition shall be taken as admitted by the party.

Source: SDC 1939, § 43.0308; SL 1991, ch 217, § 65B; SDCL, § 26-8-24.



§ 26-7A-54 Advisory hearing before adjudicatory hearing.

26-7A-54. Advisory hearing before adjudicatory hearing. On appearance of the parties pursuant to summons or at any adjournment or continuance of an appearance, the court shall conduct an advisory hearing before the adjudicatory hearing on the petition, as follows:

(1) The court shall first:

(a) Ascertain the need for any joinder or deletion of parties, determine true names and addresses of parties and their relationships to the child, and determine the true name, date and place of birth, address, and custodial status of the child;

(b) Advise the parties of the nature of the proceedings, the allegations contained in the petition, the burden of proof of the state and the constitutional and statutory rights of the parties; and

(c) Advise the parties of their rights to be represented by attorneys and requirements for court-appointed attorney, if appropriate, and, if requested by any party or if required by the court, the court may adjourn and continue the advisory hearing to a time, date, and place set by the court to afford opportunity for parties to consult with their attorneys; and

(2) The court shall then receive the answer, response, denial, or admission of the parties and, if appropriate, of the child as follows:

(a) If the petition alleges the child to be abused or neglected, parents, guardian, or custodian of the child may admit the allegations contained in the petition and the court may accept the admissions if the court is satisfied there is a factual basis for them;

(b) If the petition alleges a child to be in need of supervision, parents, guardian, or custodian of the child and the child may admit the allegations contained in the petition and the court may accept the admissions if the court is satisfied there is a factual basis for them;

(c) If the petition alleges the child to be delinquent, the child may admit the allegations contained in the petition and the court may accept the admission if the court is satisfied there is a factual basis for them.
Source: SL 1991, ch 217, § 67.



§ 26-7A-55 Petition admitted to by all parties--Dispositional hearing--Petition not admitted to--Adjudicatory hearing--Interim order for temporary custody.

26-7A-55. Petition admitted to by all parties--Dispositional hearing--Petition not admitted to--Adjudicatory hearing--Interim order for temporary custody. If all necessary parties admit the allegations contained in the petition and the court accepts the admissions, the court may find, conclude and make a decision as to adjudication of the child under the applicable provisions of chapter 26-8A, 26-8B, or 26-8C. The court may then proceed with the dispositional phase of the proceedings without conducting a formal adjudicatory hearing on the petition with the concurrence of all parties. However, at the request of any party or if required by the court, the court shall set a later time and date for the dispositional hearing. The court shall then determine interim dispositional arrangements concerning the child and the parties.

If the petition is not admitted by all necessary parties, including the child, if appropriate, or if the petition is denied by any necessary party or the child, if appropriate, the court shall proceed with the adjudicatory hearing on the petition, if notice has been given as required by § 26-7A-15.1, if applicable, or schedule the adjudicatory hearing for a later time and date.

If the advisory hearing is adjourned and continued or if the advisory hearing is completed and the adjudicatory hearing on the petition is scheduled for a later time and date, the court shall make an interim order regarding temporary custody of the child as determined by the court.

Source: SL 1991, ch 217, § 67; SL 2005, ch 139, § 3.



§ 26-7A-56 Rules of procedure and evidence apply to adjudicatory hearings--Rules for otherhearings prescribed by court.

26-7A-56. Rules of procedure and evidence apply to adjudicatory hearings--Rules for other hearings prescribed by court. Except as otherwise provided in this chapter and related chapters 26-8A, 26-8B, and 26-8C, the rules of civil procedure and the rules of evidence apply to adjudicatory hearings. All other hearings shall be conducted under rules prescribed by the court. The rules may be designed by the court to inform the court fully of the exact status of the child and to ascertain the history, environment, and the past and present physical, mental, and moral condition of the child and the child's parents, guardian, and custodian, as may be necessary or appropriate to enable the court to determine suitable disposition of the child according to the least restrictive alternative available in keeping with the child's best interests and with due regard for the rights and interests of the parents, guardian, custodian, the public, and the state.

Source: SL 1991, ch 217, § 68.



§ 26-7A-57 Discovery--"Respondent" defined--"Child" defined.

26-7A-57. Discovery--"Respondent" defined--"Child" defined. Sections 26-7A-58 to 26-7A-73, inclusive, relate to discovery in proceedings during the adjudicatory and dispositional phases under this chapter and chapters 26-8A, 26-8B, and 26-8C. In these sections, the term "respondent" means the child's parents, guardian, or custodian or any other interested party other than the Department of Social Services, court services, and the state, and the term "child" means the child who is the subject of the proceedings.

Source: SL 1991, ch 217, § 69.



§ 26-7A-58 Inspection by respondent or child of statements made by any respondent or child.

26-7A-58. Inspection by respondent or child of statements made by any respondent or child. On the written request of a respondent or a child, the state's attorney shall permit the respondent or child to inspect and copy or photograph any relevant written or recorded statements made by any respondent or child or copies of such statements in the possession, custody, or control of the state, the existence of which is known or by the exercise of due diligence may become known to the state's attorney and the substance of any oral statement which was made by any respondent or child in response to interrogation by any person then known to the respondent or child to be an employee of the state or of a department or agency of the state and which the state's attorney intends to offer in evidence at the hearing.

Source: SL 1991, ch 217, § 69A.



§ 26-7A-59 Request for copy of prior order of adjudication or final decree of disposition.

26-7A-59. Request for copy of prior order of adjudication or final decree of disposition. On the written request of a respondent or a child, the state's attorney shall furnish to the respondent or child a copy of any prior order of adjudication or final decree of disposition affecting the party in any prior proceedings in the county involving the party that related to abused or neglected children, children in need of supervision, or delinquent children that is in the possession, custody, or control of the state's attorney, the existence of which is known or by the exercise of due diligence may become known to the state's attorney.

Source: SL 1991, ch 217, § 69B.



§ 26-7A-60 Right to inspect, copy, or photograph books, papers, documents, photographs,tangible objects, buildings, or places.

26-7A-60. Right to inspect, copy, or photograph books, papers, documents, photographs, tangible objects, buildings, or places. On the written request of a respondent or a child, the state's attorney shall permit the respondent or child to inspect and copy or photograph books, papers, documents, photographs, tangible objects, buildings, or places, or copies or portions of them which are in the possession, custody, or control of the state's attorney and which are material to the preparation of the respondent's or child's case, which are intended for use by the state's attorney as evidence in chief at the hearing, or which were obtained from or belong to the respondent or child.

Source: SL 1991, ch 217, § 69C.



§ 26-7A-61 Right of respondent or child to inspect, copy, or photograph results or reports ofphysical or mental examinations and scientific tests or experiments.

26-7A-61. Right of respondent or child to inspect, copy, or photograph results or reports of physical or mental examinations and scientific tests or experiments. On the written request of a respondent or a child, the state's attorney shall permit the respondent or child to inspect and copy or photograph any results or reports of physical or mental examinations and of scientific tests or experiments, or copies of them, which are in the possession, custody, or control of the state's attorney, the existence of which is known or by the exercise of due diligence may become known to the state's attorney, and which are material to the preparation of the case of the respondent or child or are intended for use by a state's attorney as evidence in chief at the hearing.

Source: SL 1991, ch 217, § 69D.



§ 26-7A-62 Inspection of internal documents of state prohibited--Exceptions--Inspection ofstatements of state's witnesses prohibited--Exceptions.

26-7A-62. Inspection of internal documents of state prohibited--Exceptions--Inspection of statements of state's witnesses prohibited--Exceptions. Except as provided in §§ 26-7A-58, 26-7A-59, and 26-7A-61 the discovery or inspection of reports, memoranda, or other internal documents made by the state's attorney or other employees of the state or any department or agency of the state in connection with the investigation or litigation of the case is not authorized. The discovery or inspection of statements made by witnesses or prospective witnesses of the state or any department or agency of the state is not authorized except as provided in §§ 26-7A-64 to 26-7A-66, inclusive.

Source: SL 1991, ch 217, § 69E.



§ 26-7A-63 Statement of state's witness or prospective witness not subject to discovery untilwitness has testified.

26-7A-63. Statement of state's witness or prospective witness not subject to discovery until witness has testified. In any proceedings under this chapter and chapters 26-8A, 26-8B, and 26-8C, no statement in the possession of the state's attorney which was made by a witness or prospective witness of the state or any department or agency of the state, other than a respondent or a child, may be the subject of subpoena, discovery, or inspection until the witness has testified on direct examination in the adjudicatory hearing.

Source: SL 1991, ch 217, § 69F.



§ 26-7A-64 Examination upon request of statement by state's witness relating to subject matterof witness' testimony.

26-7A-64. Examination upon request of statement by state's witness relating to subject matter of witness' testimony. After a witness called by the state's attorney has testified on direct examination, the court shall, on the motion of a respondent or a child, order the state's attorney to produce any statement, as defined in § 26-7A-67, of the witness in the possession of the state's attorney which relates to the subject matter on which the witness has testified. If the entire contents of any statement relate to the subject matter of the testimony of the witness, the court shall order it to be delivered directly to the respondent or the child for examination and use by the party.

Source: SL 1991, ch 217, § 69G.



§ 26-7A-65 Excise of nonsubject matter related material from witness' statement to be produced--Appeal.

26-7A-65. Excise of nonsubject matter related material from witness' statement to be produced--Appeal. If the state's attorney claims that any statement ordered to be produced under §§ 26-7A-63 to 26-7A-67, inclusive, contains matter which does not relate to the subject matter of the testimony of the witness, the court shall order the state's attorney to deliver the statement for the inspection of the court in camera. Upon delivery the court shall excise the portions of the statement which do not relate to the subject matter of the witness. With the material excised, the court shall direct delivery of the statement to the respondent or child for the party's use. If, pursuant to this procedure, any portion of the statement is withheld from the respondent or the child, the respondent or the child objects to the withholding, and the hearing proceeds to an adjudication of the child, the entire text of the statement shall be preserved by the state's attorney. If the respondent or the child appeals, the entire statement shall be made available to the appellate court for the purpose of determining the correctness of the ruling of the trial judge. When any statement is delivered to a respondent or a child pursuant to this section, the court, on application of the respondent or the child, may recess proceedings in the adjudicatory hearing for the time it determines to be reasonably required for the examination of the statement by the respondent or the child and the party's preparation for its use in the hearing.

Source: SL 1991, ch 217, § 69H.



§ 26-7A-66 Witness' testimony struck from record upon state's attorney's election not to deliverstatement to respondent or child.

26-7A-66. Witness' testimony struck from record upon state's attorney's election not to deliver statement to respondent or child. If the state's attorney elects not to comply with an order of the court under §§ 26-7A-64 and 26-7A-65 to deliver to the respondent or the child any statement or portion of a statement that the court directs, the court shall strike from the record the testimony of the witness and the hearing shall proceed unless the court in its discretion determines otherwise.

Source: SL 1991, ch 217, § 69I.



§ 26-7A-67 "Statement" defined.

26-7A-67. "Statement" defined. The term, "statement," as used in §§ 26-7A-64 to 26-7A-66, inclusive, in relation to any witness called by the state's attorney, means:

(1) A written statement made by the witness and signed or otherwise adopted or approved by the witness;

(2) A stenographic, mechanical, electrical, or other recording, or a transcription of a recording, which is a substantially verbatim recital of an oral statement made by the witness and recorded contemporaneously with the making of the oral statement; or

(3) A summary of an oral declaration made by someone other than the witness that has been reduced to writing.
Source: SL 1991, ch 217, § 69J.



§ 26-7A-68 State's attorney may inspect, copy, or photograph documents or objects in possessionof respondent or child.

26-7A-68. State's attorney may inspect, copy, or photograph documents or objects in possession of respondent or child. If a respondent or a child requests disclosure under § 26-7A-60 and the state's attorney complies with the request, the respondent or the child, on the written request of the state's attorney, shall permit the state's attorney to inspect and copy or photograph books, papers, documents, photographs, tangible objects, or copies or portions of them which are in the possession, custody, or control of the respondent or the child and which the respondent or the child intends to introduce as evidence in chief at the hearing.

Source: SL 1991, ch 217, § 69K.



§ 26-7A-69 State's attorney's right to inspect, copy, or photograph physical or mental examinationresults and reports of scientific tests or experiments.

26-7A-69. State's attorney's right to inspect, copy, or photograph physical or mental examination results and reports of scientific tests or experiments. If a respondent or a child requests disclosure under § 26-7A-61 and the state's attorney complies with the request, the respondent or the child, on the written request of the state's attorney, shall permit the state's attorney to inspect and copy or photograph any results or reports of physical or mental examinations and of scientific tests or experiments made in connection with the particular case, or copies of them, which are in the possession or control of the respondent or the child and which the respondent or the child intends to introduce as evidence in chief at the hearing or which were prepared by a witness whom the respondent or the child intends to call at the hearing when the results or reports relate to testimony of the witness.

Source: SL 1991, ch 217, § 69L.



§ 26-7A-70 State's attorney prohibited from inspection of internal documents made by respondentor child or attorneys in connection with case.

26-7A-70. State's attorney prohibited from inspection of internal documents made by respondent or child or attorneys in connection with case. Sections 26-7A-68 and 26-7A-69 authorize discovery or inspection of scientific or medical reports and do not authorize the discovery or inspection of reports, memoranda, or other internal case presentation documents made by the respondent or the child or their attorneys or agents in connection with the investigation or presentation of their case or of statements made by the respondent or the child, or by witnesses or prospective witness for the state or any respondent or child to any respondent or the child or their agents or attorneys.

Source: SL 1991, ch 217, § 69M.



§ 26-7A-71 Notice of additional evidence.

26-7A-71. Notice of additional evidence. If, prior to or during the hearing, a party discovers additional evidence or material previously requested or ordered which is subject to discovery or inspection under §§ 26-7A-58 to 26-7A-70, inclusive, the party shall promptly notify the other parties or their attorneys or the court of the existence of the additional evidence or material.

Source: SL 1991, ch 217, § 69N.



§ 26-7A-72 Court order upon discovery motion.

26-7A-72. Court order upon discovery motion. On a sufficient showing the court may at any time order that the discovery or inspection be denied, restricted, or deferred or may make an order as is appropriate. On the motion of a party, the court may permit the party to make the showing, in whole or in part, in the form of a written statement to be inspected by the judge alone. If the court enters an order granting relief following the ex parte showing, the entire text of the party's statement shall be sealed and preserved in the records of the court to be made available to the appellate court in the event of an appeal.

Source: SL 1991, ch 217, § 69O.



§ 26-7A-73 Failure of party to comply with discovery provisions.

26-7A-73. Failure of party to comply with discovery provisions. If, at any time during the course of a proceeding, it is brought to the attention of a court that a party has failed to comply with an applicable discovery provision of §§ 26-7A-58 to 26-7A-71, inclusive, the court may order the party to permit the discovery or inspection, grant a continuance or prohibit the party from introducing evidence not disclosed or the court may enter another order that the court considers just under the circumstances. The court may specify the time, place, and manner of making the discovery and inspection and may prescribe just terms and conditions.

Source: SL 1991, ch 217, § 69P.



§ 26-7A-74 Depositions--"Respondent" defined--"Child" defined.

26-7A-74. Depositions--"Respondent" defined--"Child" defined. Sections 26-7A-75 to 26-7A-81, inclusive, relate to depositions in proceedings during the adjudicatory and dispositional phases under this chapter and chapters 26-8A, 26-8B, and 26-8C. In these sections, the term "respondent" means the child's parents, guardian, or custodian or any other interested party other than Department of Social Services, court services, and the state, and the term "child" means the child who is the subject of the proceedings.

Source: SL 1991, ch 217, § 70.



§ 26-7A-75 Depositions only as provided by statute or rule--Motion by party due to exceptionalcircumstances.

26-7A-75. Depositions only as provided by statute or rule--Motion by party due to exceptional circumstances. Depositions may not be ordered for discovery or any other purpose except as specifically provided by statute or rule. If due to exceptional circumstances it is in the interests of justice that the testimony of a prospective witness of a party be taken and preserved for use at the hearing, the court may upon motion of the party and notice to the parties order that the testimony of the witness be taken by deposition and that any designated book, paper, document, record, recording, or other material not privileged be produced at the same time and place.

Source: SL 1991, ch 217, § 70A.



§ 26-7A-76 Notice of deposition--Right of child or respondent to be present--Waiver.

26-7A-76. Notice of deposition--Right of child or respondent to be present--Waiver. The party at whose instance a deposition is to be taken in the state shall give to every party reasonable written notice of the time and place for taking the deposition. The notice shall state the name and address of each person to be examined. Any respondent or child has the right to be present at the examination upon request subject to terms fixed by the court, but the failure of any respondent or child, without good cause shown, to appear after notice is a waiver of that right and of any objection to the taking and use of the deposition based upon that right.

Source: SL 1991, ch 217, § 70B.



§ 26-7A-77 Manner of taking and filing deposition--Examination and cross examination.

26-7A-77. Manner of taking and filing deposition--Examination and cross examination. Subject to any additional conditions set by the court, a deposition shall be taken and filed in the manner provided in civil actions except as otherwise provided in §§ 26-7A-75 to 26-7A-81, inclusive. The scope and manner of examination and cross-examination shall be the same as would be allowed in the hearing itself. The state's attorney shall make any statement of the witness being deposed which is in the possession of the state's attorney or to which the respondents or the child would be entitled at the hearing available to the respondents and the child or their respective attorneys for examination and use at the taking of a deposition.

Source: SL 1991, ch 217, § 70C.



§ 26-7A-78 Deposition enclosed, sealed, and endorsed--Transmitted to county clerk.

26-7A-78. Deposition enclosed, sealed, and endorsed--Transmitted to county clerk. A deposition taken pursuant to this section shall be enclosed, sealed, and endorsed with the title of the action and the name of the officer taking the deposition. The officer taking the deposition shall address and transmit the deposition to the clerk of courts of the county where the action is being conducted. The deposition shall remain under seal until it is opened by the clerk of courts pursuant to the order of the court, the request of any party to the action or attorney for the party, or the request of the state's attorney.

Source: SL 1991, ch 217, § 70D.



§ 26-7A-79 Use of depositions.

26-7A-79. Use of depositions. At any hearing, a part or all of a deposition, so far as otherwise admissible under the rules of evidence, may be used if it appears:

(1) That the deponent is dead;

(2) That the deponent is out of the state, unless it appears that the absence of the deponent was procured by the party offering the deposition;

(3) That the deponent is unable to attend or testify because of illness or infirmity;

(4) That the deponent is confined in jail or prison outside the state; or

(5) That such exceptional circumstances exist as to make it desirable, in the interest of justice and with due regard to the importance of presenting the testimony of witnesses orally in open court, to allow the deposition to be used, and the offering party has made application and given notice.

If a deposition has been taken, it may be read in any phase of the same action and on any hearing of the action. Any deposition may also be used by any party for the purpose of contradicting or impeaching the testimony of the deponent as a witness. If only a part of a deposition is offered in evidence by a party, an adverse party may require the offering party to offer all of the deposition that is relevant to the part offered and any party may offer other parts.

Source: SL 1991, ch 217, § 70E.



§ 26-7A-80 Objections to deposition testimony or evidence--Basis.

26-7A-80. Objections to deposition testimony or evidence--Basis. Objections to deposition testimony or evidence or a part of it and the grounds for the objections shall be stated at the time of the taking of the deposition. Objections to receiving in evidence a deposition or a part of a deposition may be made on the basis that the conditions of § 26-7A-79 are no longer applicable.

Source: SL 1991, ch 217, § 70F.



§ 26-7A-81 Deposition by agreement of parties not precluded.

26-7A-81. Deposition by agreement of parties not precluded. Nothing in §§ 26-7A-75 to 26-7A-80, inclusive, precludes the taking, either orally or through written questions, of a deposition for use at a hearing or the use of a deposition by agreement of the parties with the consent of the court.

Source: SL 1991, ch 217, § 70G.



§ 26-7A-82 Adjudicatory hearing following advisory hearing--Support of evidence.

26-7A-82. Adjudicatory hearing following advisory hearing--Support of evidence. Following an advisory hearing on a petition, the court shall conduct an adjudicatory hearing. The court shall consider whether the allegations of the petition are supported by clear and convincing evidence concerning an alleged abused or neglected child or whether the allegations of the petition are supported by evidence beyond a reasonable doubt concerning an alleged child in need of supervision or an alleged delinquent child. In cases concerning abused or neglected children, evidence that child abuse has occurred is prima facie evidence that the child is an abused or neglected child regardless of allegations contained in the petition, and such evidence is sufficient to support an adjudication of the child as an abused or neglected child.

Source: SL 1991, ch 217, § 71B.



§ 26-7A-83 Evidence considered at adjudicatory hearing--Appearance of party preparing reportsand materials used as evidence.

26-7A-83. Evidence considered at adjudicatory hearing--Appearance of party preparing reports and materials used as evidence. Written reports and other material and information relating to the child's mental, physical, and social history may be received and considered by the court at the adjudicatory hearing together with other evidence relating to the allegations of the petition or circumstances then affecting the child. If requested by the child or the child's parents, guardian, custodian, or other interested party appearing as respondent in the action, the court shall require the party who prepared the reports or material to appear as a witness and be subject to both direct and cross-examination. In the absence of a request regarding the appearance of the party preparing the reports or material, the court may order the party who prepared the report or material to appear and testify if the court finds that interests of the child or the child's parent, guardian, or custodian or any other respondent to the proceedings so require.

Source: SL 1991, ch 217, § 71C.



§ 26-7A-84 Order to amend petition.

26-7A-84. Order to amend petition. The court, on the motion of the state, the child, or any respondent or on the court's own motion, may order the petition to be amended to conform to the evidence. If amendment of the petition results in a substantial departure from the original allegations contained in the petition, the court shall continue the adjudicatory hearing on the motion of any interested party. The court may grant a continuance on the court's own motion if the court finds it to be in the best interests of the child or any other party to the proceeding.

Source: SL 1991, ch 217, § 71D.



§ 26-7A-85 Child with mental illness or intellectual disability--Suspension of hearing--Examination.

26-7A-85. Child with mental illness or intellectual disability--Suspension of hearing--Examination. If it appears from the evidence presented at the adjudicatory hearing that the child may be mentally ill or have an intellectual disability, as the terms are defined in Title 27A or Title 27B, the court may suspend the adjudicatory hearing and may:

(1) Order that the child be examined by a qualified mental health professional. The court may place the child in a hospital or other suitable facility for the purposes of the examination; or

(2) Recommend to the state that the proceedings be conducted as provided in applicable chapters of Title 27A or Title 27B.

Even if the court exercises some of the authority in this section, the court may proceed with the adjudicatory hearing and dispositional hearing.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1991, ch 217, § 75B; SDCL § 26-8-22.8; SL 2013, ch 125, § 5.



§ 26-7A-86 Final order when allegations not supported by evidence--Additional findings andconclusions for abused or neglected child--Appeal.

26-7A-86. Final order when allegations not supported by evidence--Additional findings and conclusions for abused or neglected child--Appeal. If the court finds the allegations of the petition or amended petition are not supported by clear and convincing evidence in cases concerning an alleged abused or neglected child or are not supported by evidence beyond a reasonable doubt in cases concerning an alleged child in need of supervision or an alleged delinquent child, the court shall enter a final order accordingly and the action shall be terminated. In the case of an alleged abused or neglected child, the court shall enter findings and conclusions in addition to the final order. On termination of the action, the child, the child's parents, guardian, or custodian and other parties respondent shall be released from any restriction or temporary order previously issued by the court and from the jurisdiction of the court. The final order terminating the action is an appealable order of the court by the state or by any alleged abused or neglected child or any party respondent not in agreement with the nonadjudication of the alleged abused or neglected child and resulting termination of the action.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1971, ch 166, § 4; SL 1991, ch 217, § 76B; SDCL, § 26-8-22.9; SL 1992, ch 183, § 3.



§ 26-7A-87 Order of adjudication subject to intermediate appeal--Dispositional proceedings--Interim dispositional decree.

26-7A-87. Order of adjudication subject to intermediate appeal--Dispositional proceedings--Interim dispositional decree. If the court finds the allegations of the petition are supported by clear and convincing evidence in cases concerning an alleged abused or neglected child or are supported by evidence beyond a reasonable doubt in cases concerning an alleged child in need of supervision or an alleged delinquent child, the court shall adjudicate the child accordingly and shall issue findings of fact, conclusions of law and an order of adjudication stating the child to be an abused or neglected child as defined in chapter 26-8A, a child in need of supervision as defined in chapter 26-8B, or a delinquent child as defined in chapter 26-8C. The order of adjudication is an intermediate order and is subject to intermediate appeal with the permission of the court according to the rules of procedure governing civil appeals.

The court shall proceed with the dispositional phase of the proceedings and shall issue an order setting the time, date, and place of the initial dispositional hearing and prescribing notice of the hearing. However, the court may proceed immediately with the initial dispositional hearing with the consent of the state, the child and the child's parents, guardian, or custodian or other parties who are respondents in the action.

On completion of the adjudicatory hearing resulting in adjudication of the child, the court may issue an interim dispositional decree governing custody, placement, care, shelter, or detention of the child as determined by the court pending the initial dispositional hearing and any continuance of it.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1971, ch 166, § 5; SL 1983, ch 210; SL 1991, ch 217, § 77B; SDCL, § 26-8-22.10.



§ 26-7A-88 Examination, investigation, and reports of adjudicated child before final disposition.

26-7A-88. Examination, investigation, and reports of adjudicated child before final disposition. After adjudication of a child as an abused or neglected child, a child in need of supervision or a delinquent child and before final disposition of the case, the court may require the following examinations and investigations and reports of them:

(1) The court may order the child's parents, guardian, custodian, any other party respondent, or any relative of the child who might be considered as a potential caretaker of the child on disposition to submit to psychological, psychiatric or medical examination and evaluation by a qualified mental health professional or physician and submit the report to the court. The order may be issued by the court on the motion of the state, the child, any interested party, or on the court's own motion. The order directing the examination and evaluation shall state the time, place, manner, conditions, and scope of the examination and evaluation to be made and the person or persons by whom it is to be made; and

(2) The court may order homestudy investigations and reports of the investigations submitted to the court concerning the child's parents, guardian, custodian, any other party respondent, or relative of the child who might be a potential caretaker of the child on disposition. The order for a homestudy investigation and a report of the investigation shall generally state the conditions and scope of the investigation considered necessary or appropriate by the court under the circumstances.

Reports received by the court pursuant to this section may be released by the court to attorneys of record for the parties and may be received by the court as evidence in the dispositional phase of the proceeding.

Source: SL 1991, ch 217, § 78.



§ 26-7A-89 Continuance of case--Custody of child pending disposition--Term of continuance.

26-7A-89. Continuance of case--Custody of child pending disposition--Term of continuance. At any time after the filing of the petition and before the final disposition of the case, the court may continue the case from time to time. The court may issue orders it considers necessary allowing the child to remain in the custody of the child's parents, guardian, or custodian according to terms and conditions required by the court or placing the child in temporary custody. Any continuation of the case by the court may extend no longer than three months between hearings.

Source: SDC 1939, § 43.0309; SL 1961, ch 212; SL 1968, ch 164, § 7; SL 1991, ch 217, § 79B; SDCL, § 26-8-23.



§ 26-7A-90 Evidence heard at dispositional hearing--Interim decree--Final decree.

26-7A-90. Evidence heard at dispositional hearing--Interim decree--Final decree. After adjudication, the court shall conduct dispositional hearings and consider evidence regarding proper disposition of the child best serving the interests of the child with due regard to the rights and interests of the child's parents, guardian, custodian, other parties respondent, the public, and the state. Dispositional evidence may include social study reports, mental and medical examination and evaluation reports, homestudy investigation reports, and any other evidence related to appropriate disposition of the child.

Following the dispositional hearing, the court shall issue an interim decree of disposition. During the dispositional phase, the court shall balance the rights and interests of the child and the respective parties, including the public and the state.

On completion of the final dispositional hearing the court shall issue findings of fact, conclusions of law, and a final decree of disposition. The decree shall be the final order of the court for the purpose of an appeal by any party according to the rules of procedure governing civil appeals.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1991, ch 217, § 81B; SDCL, § 26-8-22.11.



§ 26-7A-91 Notice of entry of order of adjudication or final decree--Service of publication.

26-7A-91. Notice of entry of order of adjudication or final decree--Service of publication. Notice of entry of an order of adjudication or a final decree of disposition in any case shall be served on the parties to the action. The notice of entry may be served by publication in the same manner as service of summons in the actions. If notice of entry is served by publication, the service shall be considered completed five days after the date of publication of the notice of entry. Time for appeal shall commence on the next day following the date of completed service of the notice of entry.

Source: SL 1991, ch 217, § 84.



§ 26-7A-92 Guardian of placed child.

26-7A-92. Guardian of placed child. In every case under this chapter and chapters 26-8B and 26-8C, if the child is committed to the Department of Corrections, the court shall appoint the secretary of corrections as guardian of the person of the child. If the court places the child at the Human Services Center, the court shall appoint the secretary of the Department of Social Services as guardian of the person of the child.

Source: SDC 1939, §§ 43.0311, 43.0312; SL 1991, ch 217, § 86B; SDCL § 26-8-38; SL 1996, ch 172, § 6; SL 1998, ch 159, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 26-7A-93 Placement subject to availability of space.

26-7A-93. Placement subject to availability of space. No child governed by provisions of this chapter or chapter 26-8A, 26-8B, or 26-8C may be placed in any group home, residential care facility, group care institution, or any other facility unless the agency, department, association, or corporation operating the facility determines that space is available.

Source: SL 1974, ch 179, § 5; SL 1991, ch 217, § 87B; SDCL, § 26-8-40.6.



§ 26-7A-93.1 Repealed.

26-7A-93.1. Repealed by SL 1996, ch 172, § 7



§ 26-7A-94 Provisions for payment of custodial care costs.

26-7A-94. Provisions for payment of custodial care costs. The following provisions govern the payment of costs of custodial care of any child who is the subject of proceedings under this chapter or chapter 26-8A, 26-8B, or 26-8C:

(1) The child's parents, guardian, or custodian shall pay the costs of custodial care of the child at all times while the child is in the custodial care of the parents, guardian, or custodian.

(2) The costs of custodial care of any child before disposition of the child shall be paid initially by the county in which the proceedings are conducted except for the costs of custodial care of an apparent or alleged abused or neglected child in the temporary custody of the Department of Social Services who is placed in a licensed foster home or in licensed facilities. Custodial care costs for such a child shall be paid by the Department of Social Services.

(3) The cost of placing any child in a detention facility after disposition shall be sustained initially by the county in which the proceedings are concluded.

(4) If the court commits a child to the Department of Corrections and the child has to await placement, the county in which the proceedings are concluded shall pay initially the costs of custodial care for seven days immediately following issuance of the final decree of disposition while the child awaits placement. After the seven-day period has expired, the Department of Corrections shall pay the costs of custodial care or reimburse the county responsible for providing that care.

(5) If the court places a child at the Human Services Center, and the child has to await placement, the county in which the proceedings are concluded shall pay the costs of custodial care for seven days immediately following issuance of the final decree of disposition. After the seven-day period has expired, the Department of Social Services shall pay the costs of custodial care or reimburse the county responsible for providing that care while the child awaits placement.
Source: SL 1977, ch 208, § 2; SL 1991, ch 217, § 88B; SDCL § 26-8-40.8; SL 1993, ch 200, § 6; SL 1993, ch 201, § 1; SL 1994, ch 216, § 1; SL 1996, ch 172, § 8; SL 1996, ch 176, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 26-7A-95 Parents' duty to support child--Costs of custodial care payable on demand.

26-7A-95. Parents' duty to support child--Costs of custodial care payable on demand. Notwithstanding provisions of § 26-7A-94, the child's parents' duty to support the child continues if the child is placed in the custodial care of the Department of Social Services or another department or agency of the state, and the costs of custodial care for a child and related fees are due and payable by the child's parents on demand by the Department of Social Services or other custodial department or agency of the state or by the county.

Source: SL 1991, ch 217, § 88C.



§ 26-7A-96 Acceptance and expenditure of additional funds for custodial care costs.

26-7A-96. Acceptance and expenditure of additional funds for custodial care costs. The secretary of the Department of Corrections may accept and expend for the purpose of § 26-7A-94, in addition to the amount in that section, any funds obtained from federal sources, gifts, contributions, or any other source if the acceptance and expenditure are approved in accordance with § 4-8B-10.

Source: SL 1989, ch 230, § 3; SL 1991, ch 217, § 90B; SDCL Supp, § 26-8-40.10.



§ 26-7A-97 Order or decree of guardianship of child--Certified copy as authority for custody--Social studies, clinical reports, and other information transmitted with order.

26-7A-97. Order or decree of guardianship of child--Certified copy as authority for custody--Social studies, clinical reports, and other information transmitted with order. Any child adjudicated to be an abused or neglected child, a child in need of supervision or a delinquent child, as defined, respectively, in chapter 26-8A, 26-8B, or 26-8C, and awarded by the court to a guardian, institution, or association, shall be held by the guardian, institution, or association by virtue of the order or decree entered of record in the case. The clerk of courts shall issue to the guardian, institution, or association a certified copy of the order or decree of the court as proof of the authority of the guardian, institution, or association over the child. No other process need issue to warrant the keeping of the child. The clerk of courts shall transmit copies of the social study, any clinical reports, and other information pertinent to the care and treatment of the child to the guardian, institution, or association with the commitment order or decree.

Source: SDC 1939, § 43.0315; SL 1968, ch 164, § 12; SL 1991, ch 217, § 92B; SDCL, § 26-8-44.



§ 26-7A-98 Order for payment of, or reimbursement for, support to guardian or conservator orinstitution--Reasonable payment--Security and enforcement of order--Modification.

26-7A-98. Order for payment of, or reimbursement for, support to guardian or conservator or institution--Reasonable payment--Security and enforcement of order--Modification. If it appears during the course of proceedings conducted under this chapter or chapter 26-8A, 26-8B, or 26-8C that the parent, parents, guardian, conservator, custodian, or any party named in a petition who is legally obligated to support a child is able to contribute to the support of the child, the court shall enter an order requiring the parent, parents, guardian, conservator, custodian, or other responsible party to pay to the appointed guardian or conservator or to the institution to which the child may be committed or placed or to reimburse the county which has initially borne custodial care costs pursuant to subdivision 26-7A-94(2) or (3) or (4) a reasonable amount payable periodically for the support, maintenance, and education of the child and all statutory fees and costs related to expenses incurred on behalf of the child, or any portion of them. In determining a reasonable payment, the court shall consider the responsible party's ability to pay according to the laws of the state on child support obligations. Any determination that a responsible party need not make full reimbursement of statutory fees and costs shall be justified in a specific finding, in writing or on the record. The court may also order the parent, parents, guardian, conservator, custodian, or other responsible party to furnish reasonable security for the payment of the child support, fees and costs incurred on behalf of the child, or any portion of them. Upon failure to pay, the court may enforce compliance with the order by proceeding as for civil contempt or the appointed guardian or conservator or the institution or the county may proceed to execution on the order as on a civil judgment. Periodically, the court may, on application and on the notice that the court requires, alter the obligations to pay child support, fees, and costs related to expenses incurred on behalf of the child as it considers reasonable, proper, and consistent with the best interests of the child.

Source: SDC 1939, § 43.0325; SL 1991, ch 217, § 93B; SDCL, § 26-8-45; SL 1993, ch 201, § 2; SL 1993, ch 213, § 121; SL 1996, ch 176, § 2.



§ 26-7A-99 Order of wage assignment for support of child--Discovery of employment--Disobedience as contempt.

26-7A-99. Order of wage assignment for support of child--Discovery of employment--Disobedience as contempt. If a party ordered to pay child support and all statutory fees and costs related to expenses incurred on behalf of the child, or any portion of them, pursuant to § 26-7A-98 or pursuant to a court order under any other applicable statute, is employed for wages, salary, or commission, the court may order that the amount of child support, fees, and costs to be paid by the party shall be paid to the guardian or institution out of the party's wages, salary, or commission, and the party shall accordingly execute an assignment. The court may also order the party obligated to pay child support, fees, and costs, or any portion of them, to periodically make complete disclosure to the court of the party's place or places of employment and the amount and nature of earnings. If the party fails to obey the order of the court, the party may be punished as for civil contempt.

Source: SDC 1939, § 43.0326; SL 1991, ch 217, § 94B; SDCL, § 26-8-46.



§ 26-7A-100 Conservatorship of estate of child.

26-7A-100. Conservatorship of estate of child. Unless otherwise specifically ordered by the court in its order or decree, nothing in this chapter or in chapter 26-8A, 26-8B, or 26-8C gives the conservatorship of the estate of the child to any guardian appointed or changes the age of minority of a child for any purpose unless the child is a person under twenty-one years of age who is under the continuing jurisdiction of the court, as defined in § 26-7A-1, is under commitment to the Department of Corrections or is under continuing foster care pursuant to § 26-6-6.1. However, the court may appoint a conservator of the estate of a child who is under the age of eighteen years if the child is within the jurisdiction of the court and the court specifically finds that appointment of a conservator of the estate of the child is necessary and appropriate under the circumstances and is in the best interests of the child.

Source: SDC 1939, § 43.0330; SL 1991, ch 217, § 95B; SDCL, § 26-8-47; SL 1993, ch 213, § 122; SL 1996, ch 172, § 9.



§ 26-7A-101 Period of continuation of guardianship or conservatorship--Application for newguardian or conservator, restoration to parents or discharge of guardian orconservator.

26-7A-101. Period of continuation of guardianship or conservatorship--Application for new guardian or conservator, restoration to parents or discharge of guardian or conservator. Except as provided in § 26-11A-21, guardianship or conservatorship of a child under this chapter or chapter 26-8A, 26-8B, or 26-8C shall continue until the court orders otherwise, but not after the child has attained the age of majority except as stated in § 26-7A-100. The child or any person interested in the child may from time to time, upon a proper showing, apply to the court for the appointment of a new guardian or conservator, for the restoration of the child to the custody of the child's parents, if parental rights have not been terminated, or the child's former guardian or custodian, or for the discharge of the guardian or conservator appointed by the court at the final disposition of the child.

Source: SDC 1939, § 43.0315; SL 1968, ch 164, § 12; SL 1972, ch 154, § 8; SL 1991, ch 217, § 96B; SDCL, § 26-8-48; SL 1993, ch 213, § 123; SL 1996, ch 172, § 10.



§ 26-7A-102 Jurisdiction of court.

26-7A-102. Jurisdiction of court. If the court commits the child to the Department of Corrections, the court's jurisdiction shall be limited to § 26-7A-122. In all other cases, court has continuing jurisdiction over children placed or committed under this chapter or chapter 26-8A, 26-8B, or 26-8C regardless of the location of the children.

Source: SDC 1939, § 43.0328; SL 1968, ch 164, § 17; SL 1991, ch 217, § 97B; SDCL, § 26-8-50; SL 1996, ch 172, § 11.



§ 26-7A-103 Court order for report by guardian or institution.

26-7A-103. Court order for report by guardian or institution. The court may require any guardian, institution, or association having custodial care of a child under this chapter or chapter 26-8A, 26-8B, or 26-8C to submit to the court a complete report on the party's actions regarding the child in the manner and form and at the time directed by the court.

Source: SDC 1939, § 43.0317; SL 1951, ch 222, § 2; SL 1991, ch 217, § 98B; SDCL, § 26-8-51.



§ 26-7A-104 Review dispositional hearing to remove guardian or institution or restore child toparents.

26-7A-104. Review dispositional hearing to remove guardian or institution or restore child to parents. On consideration of the report of the guardian, institution, or association submitted to the court pursuant to § 26-7A-103, except for a child committed to the Department of Corrections, the court may conduct a review dispositional hearing and:

(1) Remove the guardian and appoint another party to act as guardian for the child;

(2) Remove the child from the institution or association and place the child in another institution or association as determined by the court; or

(3) Restore the child to the custody of either or both of the child's parents, if parental rights have not been terminated, or to the custody of the child's former guardian or custodian existing at commencement of the action, with or without supervision, probation, or other conditions imposed by the court consistent with the best interests of the child and with due regard to the rights and interests of the child's parents, guardian, custodian, the public, and the state.
Source: SDC 1939, § 43.0317; SL 1951, ch 222, § 2; SL 1991, ch 217, § 99B; SDCL, § 26-8-52; SL 1996, ch 172, § 12.



§ 26-7A-105 Child not disqualified from public office, civil service, or military service--Not acriminal conviction.

26-7A-105. Child not disqualified from public office, civil service, or military service--Not a criminal conviction. No adjudication or disposition under this chapter or chapter 26-8A, 26-8B, or 26-8C may cause disqualification or ineligibility of a child for any public office, civil service, or military service. No child may be termed a criminal because of any adjudication or disposition, nor may any adjudication or disposition be considered to be a conviction.

Source: SDC 1939, § 43.0327; SL 1968, ch 164, § 16; SL 1991, ch 217, § 101B; SDCL, § 26-8-56.



§ 26-7A-106 Proceedings not admissible in criminal or civil action against child.

26-7A-106. Proceedings not admissible in criminal or civil action against child. No adjudication, disposition, or evidence given in any proceedings under this chapter or chapter 26-8A, 26-8B, or 26-8C is admissible against a child in any criminal, civil, or other proceeding, except in subsequent proceedings under this chapter and related chapter 26-8C regarding the delinquency of the same child and in subsequent criminal proceedings concerning the same child for sentencing purposes.

Source: SDC 1939, §§ 43.0301, 43.0327; SL 1968, ch 164, § 16; SL 1978, ch 192, § 1; SL 1991, ch 217, § 102B; SDCL, § 26-8-57.



§ 26-7A-107 Order of protection--Authorized provisions--Termination, modification or extensionof order.

26-7A-107. Order of protection--Authorized provisions--Termination, modification or extension of order. The court may make an order of protection in assistance of, or as a condition of, any decree of disposition authorized by this chapter or chapter 26-8A, 26-8B, or 26-8C. The order of protection may set forth reasonable conditions of behavior to be observed for a specified period by the child's parents, guardian, custodian, or any other person who is a party to such proceedings.

The order of protection may require any concerned person or party:

(1) To stay away from a child or the child's home;

(2) To permit a parent or other person to visit a child at stated periods and places, with or without supervision;

(3) To abstain from offensive conduct against a child or the child's parents, guardian, custodian, or any other person having custody or temporary care of the child;

(4) To give proper attention to the care, maintenance, and supervision of the child, and the child's home;

(5) To cooperate in good faith with the Department of Social Services, court services, or any other agency which has been given custody or temporary custody of a child, which is providing protective supervision or probation supervision of a child pursuant to court order, or to which the child has been referred by the court;

(6) To refrain from acts of commission or omission that tend to make a home an improper place for a child;

(7) To pay child support and all statutory fees and costs related to expenses incurred on behalf of the child, or any portion of them, as determined by the court;

(8) To cooperate with and participate in any physical or mental examination or evaluation, counseling, treatment, therapy, or child care or parenting classes considered necessary by the court for the benefit of the child;

(9) To take all reasonable steps necessary to insure the child's regular school attendance;

(10) To eliminate the specific conditions constituting or contributing to the problems which led to juvenile court action; and

(11) To take all reasonable steps necessary to insure the child's completion of court-ordered sanctions, treatment, therapy, counseling, or rehabilitation.

After notice and opportunity for a hearing is given to any person or party subject to an order of protection, the order may be terminated, modified, or extended for a specified period of time if the court finds it in the best interests of the child, the public and the state. This provision is in addition to, and not a limitation of, §§ 26-7A-107.1 and 26-7A-107.2.

Source: SDC 1939, § 43.0328 as added by SL 1968, ch 164, § 17; SL 1990, ch 198, § 1; SL 1991, ch 217, § 103B; SDCL Supp, § 26-8-59; SL 1996, ch 177, § 1.



§ 26-7A-107.1 Provisions for violation of order of protection.

26-7A-107.1. Provisions for violation of order of protection. The following provisions apply if a person is alleged to have violated the terms and conditions of an order of protection entered pursuant to this chapter:

(1) The court shall set a hearing on the alleged violation and shall give five days' notice to the person subject to the order of protection, and to any other parties to the proceedings;

(2) The person alleged to have violated the order of protection shall be given a written statement concerning the alleged violation;

(3) The person may be represented by legal counsel at the hearing and shall be entitled to the issuance of compulsory process for the attendance of witnesses;

(4) If the court finds by a preponderance of the evidence that the person violated the terms and conditions of the order of protection, the court may modify the terms and conditions of the order, or take other action permitted by applicable law, including sanctions provided for under criminal or civil contempt, which is in the best interests of the child and the public.
Source: SL 1996, ch 177, § 2.



§ 26-7A-107.2 Violation of order of protection as a misdemeanor.

26-7A-107.2. Violation of order of protection as a misdemeanor. If an order of protection is granted pursuant to this chapter, and the person whose conduct is to be restrained or otherwise controlled knows or has reason to know of the order, a violation of the order is a Class 2 misdemeanor. Any proceeding under this chapter is in addition to other civil or criminal remedies.

Source: SL 1996, ch 177, § 3.



§ 26-7A-108 Modifying or setting aside order or decree--Hearing required on probation violationor change in legal custody.

26-7A-108. Modifying or setting aside order or decree--Hearing required on probation violation or change in legal custody. The court may modify or set aside any order or decree made by it, except a decree terminating parental rights. No modification of an order or decree may be made without a hearing if a violation of the terms of probation governing a child in need of supervision or a delinquent child is alleged or if the effect of modifying or setting aside the order or decree would be to deprive a parent of custody of a child or make a change in custody, except temporary custody, with or without court order, pursuant to provisions of this chapter or chapter 26-8A, 26-8B, or 26-8C.

Source: SDC 1939, § 43.0328 as added by SL 1968, ch 164, § 17; SL 1991, ch 217, § 104B; SDCL, § 26-8-61.



§ 26-7A-109 Petition for modification or termination of custody decree on change ofcircumstances.

26-7A-109. Petition for modification or termination of custody decree on change of circumstances. If custody of a child has been vested by the court in an individual, institution, or agency, other than the Department of Corrections, a parent whose parental rights have not been terminated, or a former guardian or custodian of the child may petition the court for restoration of custody or other modification or termination of the prior custodial order or decree on the ground that a change of circumstances has occurred which requires the modification or termination in the best interests of the child, the public and the state.

Source: SDC 1939, § 43.0328 as added by SL 1968, ch 164, § 17; SL 1991, ch 217, § 105B; SDCL, § 26-8-62; SL 1996, ch 172, § 13.



§ 26-7A-110 Petition for new hearing on ground of new evidence.

26-7A-110. Petition for new hearing on ground of new evidence. A child or a child's parents, guardian, custodian, or guardian ad litem may petition the court for a new hearing related to adjudication or disposition on the ground that new evidence has been discovered which was not known and could not with due diligence have been made available at the original adjudicatory or dispositional hearing and which might affect the order or the decree resulting from the hearing. A noticed hearing on the petition shall be conducted as required by the court. If the court finds at the hearing on the petition that new evidence exists which might affect the original order or decree, the court shall order a new hearing and shall proceed with a revised determination of the case as warranted by the evidence and applicable law.

Source: SDC 1939, § 43.0328 as added by SL 1968, ch 164, § 17; SL 1991, ch 217, § 106B; SDCL, § 26-8-63.



§ 26-7A-111 Interstate compacts not affected by provisions.

26-7A-111. Interstate compacts not affected by provisions. Provisions of this chapter and chapters 26-8A, 26-8B, and 26-8C do not affect the "Interstate Compact on Juveniles" in chapter 26-12 or "Interstate Compact on Placement of Children" in chapter 26-13. In the event of any inconsistency or conflict, the provisions of chapter 26-12 and 26-13 take precedence.

Source: SL 1968, ch 164, § 19; SL 1991, ch 217, § 107B; SDCL, § 26-8-64.



§ 26-7A-112 Rules of procedure govern appeals--Notice to attorney general.

26-7A-112. Rules of procedure govern appeals--Notice to attorney general. An intermediate appeal or an appeal may be taken from a judgment, decree, or order under the provisions of this chapter and chapters 26-8A, 26-8B, and 26-8C according to the rules of procedure governing civil appeals. The appellant shall also serve the written notice of appeal and docketing statement upon the state's attorney of the county where the judgment, decree, or order was entered and upon the attorney general. The failure to serve the attorney general does not constitute a jurisdictional bar to the appeal. Initials shall appear on the appeal record documents in place of the names of the child and the child's parents, guardian, or custodian who are parties to the action.

Source: SDC 1939, § 43.0333 as added by SL 1968, ch 164, § 18; SDCL, § 26-8-58; SL 1991, ch 217, § 108B; SDCL, § 26-8-58.1; SL 2004, ch 180, § 1.



§ 26-7A-113 Sealing records in action involving abused or neglected child--Inspection.

26-7A-113. Sealing records in action involving abused or neglected child--Inspection. In any action involving an abused or neglected child, the records and files of the court may be sealed by court order issued on the court's own motion or on the petition of any party to the action after the termination or completion of the action in all respects and after the expiration of the time for all appeals. If parental rights were terminated, the records and files of the court may not be sealed until adoption proceedings concerning the child have been completed or the court specifically orders the records and files sealed on the court's finding, based on information received by the court from the Department of Social Services, that adoption of the child is improbable. After the court records and files relating to the action concerning the abused or neglected child are sealed, inspection of the records and files may thereafter be permitted by the court only on petition by the guardian, guardian ad litem, or attorney for the child who is the subject of the action, by respondent parents whose parental rights have not been terminated or by the Department of Social Services. Before allowing inspection of sealed records and files, the court shall find that the inspection is in keeping with the best interests of the child.

Source: SDC 1939, § 43.0321 as enacted by SL 1968, ch 164, § 15; SL 1978, ch 192, § 2; SL 1989, ch 20, § 178; SL 1991, ch 217, § 109B; SDCL Supp, § 26-8-57.1.



§ 26-7A-114 Sealing records in action involving child in need of supervision--Inspection.

26-7A-114. Sealing records in action involving child in need of supervision--Inspection. In any action involving a child in need of supervision, the records and files of the court may be sealed by court order issued on the court's own motion or on the petition of any party to the action after the termination or completion of the action in all respects, after the expiration of the time for all appeals and after the unconditional release of the child from the court's jurisdiction. After the records and files are sealed, inspection of them may thereafter be permitted by the court only on petition by the state's attorney, guardian, guardian ad litem, or attorney for the child who is the subject of the action or by the respondent parents or a court services officer. Before allowing inspection of sealed records and files, the court shall find that the inspection is in keeping with the best interests of the child.

Source: SL 1991, ch 217, § 109C.



§ 26-7A-115 Sealing records in action involving delinquent child--Inspection.

26-7A-115. Sealing records in action involving delinquent child--Inspection. In any action involving a delinquent child, the records and files of the court may be sealed by a court order issued on the court's own motion or on the petition of the child or the child's parents. However, no such petition may be filed and considered by the court until after one year from the date of the child's unconditional release from the court's jurisdiction or the discharge of the child by the Department of Corrections, whichever date is later. Upon the filing of the petition, the court shall set a date for hearing and shall notify the state's attorney and any other party who the court believes may have relevant information about the delinquent child. The court may order sealed all of the court's records and files and the records and files in the custody or under the control of any other agency or official if at the hearing on the petition to seal the court finds:

(1) The delinquent child has not been adjudicated as a delinquent under this chapter or chapter 26-8C since the termination of the court's jurisdiction of the child or the discharge of the child by the Department of Corrections;

(2) No proceeding involving the delinquent child concerning a felony, a sexual contact offense, a misdemeanor involving moral turpitude or a petition under this chapter or chapter 26-8C is pending or is being instituted against the child; and

(3) The rehabilitation of the delinquent child has been attained to the satisfaction of the court.
Source: SL 1991, ch 217, § 109D.



§ 26-7A-116 Distribution of copies of order sealing records--Inspection of sealed records.

26-7A-116. Distribution of copies of order sealing records--Inspection of sealed records. If the court orders the sealing of the records and files pursuant to § 26-7A-113, 26-7A-114, or 26-7A-115, copies of the sealing order shall be sent to each agency or official named in the order. Subsequent inspection of the sealed records may thereafter be permitted by the court only on petition by the child who is the subject of the record, the state's attorney, or court services officers. The court may permit inspection of the sealed records and files for use by the court in other actions or proceedings under this chapter or chapter 26-8C and for subsequent criminal proceedings for sentencing purposes. Nothing in this chapter prohibits the custodian of records or files from inspecting or accessing the custodian's records or files as may be necessary for the discharge of the custodian's official duties in the absence of an order from the court.

Source: SL 1991, ch 217, § 109E; SL 2006, ch 143, § 1.



§ 26-7A-117 Maximum age for which committed.

26-7A-117. Maximum age for which committed. A child may be committed to the Department of Corrections only until the child has attained the age of twenty-one years.

Source: SL 1992, ch 183, § 8; SL 1996, ch 172, § 14.



§ 26-7A-118 Parent or guardian required to appear at certain hearings.

26-7A-118. Parent or guardian required to appear at certain hearings. Notwithstanding any other provision of this chapter, at least one custodial parent or guardian of any child who is the subject of child in need of supervision or delinquency proceedings under this chapter or chapter 26-8B or 26-8C shall appear at any hearing, except a hearing under § 26-7A-13, authorized by this chapter or chapter 26-8B or 26-8C. This provision does not apply to parents or guardians who are not residents of South Dakota nor to any state official or state agency. The absence of the parent or guardian need not result in postponement of the scheduled hearing, if the court finds good cause to proceed in the absence. If the parent or guardian, without reasonable cause, fails to appear at the scheduled hearing, a warrant may be issued requiring the parent or guardian to be brought before the court.

Source: SL 1993, ch 202.



§ 26-7A-119 Repealed.

26-7A-119. Repealed by SL 1996, ch 172, § 15



§ 26-7A-120 Confidentiality of records.

26-7A-120. Confidentiality of records. Records prepared or maintained by court services officers are confidential. However, such records may be inspected by, or disclosed to, justices, judges, magistrates, and employees of the Unified Judicial System in the course of their duties and to persons specifically authorized by order of the court.

Source: SL 1994, ch 217, § 1.



§ 26-7A-121 Repealed.

26-7A-121. Repealed by SL 1996, ch 172, § 16



§ 26-7A-122 Court discharge of child from Department of Corrections--Restoration to parent,guardian, or custodian or change in placement--Resisting discharge.

26-7A-122. Court discharge of child from Department of Corrections--Restoration to parent, guardian, or custodian or change in placement--Resisting discharge. The court committing a child to the Department of Corrections under this chapter and chapters 26-8B and 26-8C may, at any time after making the commitment and as long as the child is under the jurisdiction of the department, upon proper application and noticed hearing, order the discharge of the child from the department, order the child to be restored to the child's parents, guardian, or custodian or order the child to be placed under the guardianship of another person appointed by the court and placed in a suitable family home. At the hearing the court shall determine if the best interests of the child will be promoted by the child's discharge from the department.

The secretary of corrections may appear at the hearing and resist the application. The court shall give the secretary ten days advance notice of the application and hearing. The secretary shall have five days after receipt of the notice to inform the court if the secretary will appear and resist the application.

Source: SL 1996, ch 172, § 17.



§ 26-7A-123 Department of Corrections to file periodic report on child in custody--Contents ofreport.

26-7A-123. Department of Corrections to file periodic report on child in custody--Contents of report. Within thirty days after a child is committed to the Department of Corrections under this chapter, or chapter 26-8B, or 26-8C, and every ninety days thereafter while the child remains in a correctional placement, the Department of Corrections shall file a written report with the court which committed such child. This written report shall contain the following information:

(1) The results of any assessments of the child concerning the child's emotional, mental, educational, psychological, psychiatric, medical, physical, or health status and needs; and

(2) Information regarding the placement of the child within particular programs administered by the Department of Corrections; and

(3) Progress of the child in programs administered by the Department of Corrections.
Source: SL 2000, ch 121, § 1.



§ 26-7A-124 Judicial review of report--Court may issue show cause order against department.

26-7A-124. Judicial review of report--Court may issue show cause order against department. Upon review of the information provided in § 26-7A-123, the court may, upon its own motion, enter an order compelling the secretary of corrections to appear and show cause why the court should not order the discharge of the child from the department, order the child to be restored to the child's parents, guardian, or custodian, order the child to be placed under the guardianship of another person appointed by the court and placed in a suitable family home, or order an amended decree of disposition pursuant to § 26-8B-6 or 26-8C-7. At the hearing, the court shall determine if the best interests of the child will be promoted by the child's discharge from the department.

Source: SL 2000, ch 121, § 2.






Chapter 08 - Dependent, Neglected And Delinquent Children [Transferred]

CHAPTER 26-8

DEPENDENT, NEGLECTED AND DELINQUENT CHILDREN [TRANSFERRED]

[Repealed by SL 1968, ch 33, § 2; SL 1973, ch 169, § 3; SL 1988, ch 213, §§ 2, 3; SL 1991, ch 217; and transferred to Chapters 26-7A, 26-8A, 26-8B, 26-8C]



Chapter 08A - Protection Of Children From Abuse Or Neglect

§ 26-8A-1 Purpose of chapter.

26-8A-1. Purpose of chapter. It is the purpose of this chapter, in conjunction with chapter 26-7A, to establish an effective state and local system for protection of children from abuse or neglect. Adjudication of a child as an abused or neglected child is an adjudication of the status or condition of the child who is the subject of the proceedings and is not necessarily an adjudication against or in favor of any particular parent, guardian, or custodian of the child.

Source: SL 1991, ch 217, § 110.



§ 26-8A-2 Abused or neglected child defined.

26-8A-2. Abused or neglected child defined. In this chapter and chapter 26-7A, the term, abused or neglected child, means a child:

(1) Whose parent, guardian, or custodian has abandoned the child or has subjected the child to mistreatment or abuse;

(2) Who lacks proper parental care through the actions or omissions of the child's parent, guardian, or custodian;

(3) Whose environment is injurious to the child's welfare;

(4) Whose parent, guardian, or custodian fails or refuses to provide proper or necessary subsistence, supervision, education, medical care, or any other care necessary for the child's health, guidance, or well-being;

(5) Who is homeless, without proper care, or not domiciled with the child's parent, guardian, or custodian through no fault of the child's parent, guardian, or custodian;

(6) Who is threatened with substantial harm;

(7) Who has sustained emotional harm or mental injury as indicated by an injury to the child's intellectual or psychological capacity evidenced by an observable and substantial impairment in the child's ability to function within the child's normal range of performance and behavior, with due regard to the child's culture;

(8) Who is subject to sexual abuse, sexual molestation, or sexual exploitation by the child's parent, guardian, custodian, or any other person responsible for the child's care;

(9) Who was subject to prenatal exposure to abusive use of alcohol, marijuana, or any controlled drug or substance not lawfully prescribed by a practitioner as authorized by chapters 22-42 and 34-20B; or

(10) Whose parent, guardian, or custodian knowingly exposes the child to an environment that is being used for the manufacture, use, or distribution of methamphetamines or any other unlawfully manufactured controlled drug or substance.
Source: SDC 1939, § 43.0301 (12) as enacted by SL 1968, ch 164, § 1; SL 1984, ch 192, § 1; SL 1990, ch 170, § 4; SL 1991, ch 217, § 111B; SDCL Supp, § 26-8-6; SL 1998, ch 204, § 2; SL 2004, ch 181, § 1; SL 2005, ch 141, § 1; SL 2008, ch 137, § 1.



§ 26-8A-3 Persons required to report child abuse or neglected child--Intentional failure asmisdemeanor.

26-8A-3. Persons required to report child abuse or neglected child--Intentional failure as misdemeanor. Any physician, dentist, doctor of osteopathy, chiropractor, optometrist, mental health professional or counselor, podiatrist, psychologist, religious healing practitioner, social worker, hospital intern or resident, parole or court services officer, law enforcement officer, teacher, school counselor, school official, nurse, licensed or registered child welfare provider, employee or volunteer of a domestic abuse shelter, employee or volunteer of a child advocacy organization or child welfare service provider, chemical dependency counselor, coroner, or any safety-sensitive position as defined in subdivision 23-3-64(2), who has reasonable cause to suspect that a child under the age of eighteen has been abused or neglected as defined in § 26-8A-2 shall report that information in accordance with §§ 26-8A-6, 26-8A-7, and 26-8A-8. Any person who intentionally fails to make the required report is guilty of a Class 1 misdemeanor. Any person who knows or has reason to suspect that a child has been abused or neglected as defined in § 26-8A-2 may report that information as provided in § 26-8A-8.

Source: SL 1964, ch 90, §§ 1, 5; SDCL § 26-10-13; SL 1973, ch 172, § 1; SL 1975, ch 179, § 2; SL 1976, ch 167; SL 1982, ch 201; SL 1984, ch 192, § 2; SL 1985, ch 215, § 1; SL 1986, ch 223; SL 1991, ch 217, § 112B; SDCL Supp, § 26-10-10; SL 1993, ch 203; SL 2000, ch 122, § 1; SL 2012, ch 146, § 1.



§ 26-8A-4 Additional persons to report death resulting from abuse or neglect--Intentional failureas misdemeanor.

26-8A-4. Additional persons to report death resulting from abuse or neglect--Intentional failure as misdemeanor. In addition to the report required under § 26-8A-3, any person who has reasonable cause to suspect that a child has died as a result of child abuse or neglect as defined in § 26-8A-2 shall report that information to the medical examiner or coroner. Upon receipt of the report, the medical examiner or coroner shall cause an investigation to be made and submit written findings to the state's attorney and the Department of Social Services. Any person required to report under this section who knowingly and intentionally fails to make a report is guilty of a Class 1 misdemeanor.

Source: SL 1984, ch 192, § 4; SL 1991, ch 217, § 113B; SDCL, § 26-10-10.1.



§ 26-8A-5 Application of terms.

26-8A-5. Application of terms. As used in §§ 26-8A-3 and 26-8A-7, the terms "teacher," "school counselor," "school official," "school administrator," "school principal," and "school superintendent" apply to any person substantially performing the respective duties of any such position in a public or private school, whether accredited or unaccredited, and to any person providing instruction pursuant to § 13-27-3.

Source: SL 1989, ch 232; SL 1991, ch 217, § 114B; SDCL Supp, § 26-10-10.2.



§ 26-8A-6 Report of abuse or neglect by hospital personnel--Failure as misdemeanor--Writtenpolicy required.

26-8A-6. Report of abuse or neglect by hospital personnel--Failure as misdemeanor--Written policy required. Any person who has contact with a child through the performance of services as a member of a staff of a hospital or similar institution shall immediately notify the person in charge of the institution or his designee of suspected abuse or neglect. The person in charge shall report the information in accordance with the provisions of § 26-8A-8. Any person required by this section to report shall also promptly submit to the state's attorney complete copies of all medical examination, treatment, and hospital records regarding the child. Any person who knowingly and intentionally fails to make a required report and to submit copies of records is guilty of a Class 1 misdemeanor. Each hospital or similar institution shall have a written policy on reporting of child abuse and neglect and submission of copies of medical examination, treatment, and hospital records to the state's attorney.

Source: SL 1964, ch 90, §§ 1, 5; SDCL, § 26-10-13; SL 1984, ch 192, § 5; SL 1985, ch 215, § 2; SL 1991, ch 217, § 115B; SDCL Supp, § 26-10-11.



§ 26-8A-7 Child abuse or neglect reports by school personnel--Failure as misdemeanor--Writtenpolicy required.

26-8A-7. Child abuse or neglect reports by school personnel--Failure as misdemeanor--Written policy required. Any person who has contact with a child through the performance of services in any public or private school, whether accredited or unaccredited, as a teacher, school nurse, school counselor, school official or administrator, or any person providing services pursuant to § 13-27-3 shall notify the school principal or school superintendent or designee of suspected abuse or neglect. The school principal or superintendent shall report the information in accordance with the provisions of § 26-8A-8. Any person who knowingly and intentionally fails to make a required report is guilty of a Class 1 misdemeanor. Each school district shall have a written policy on reporting of child abuse and neglect.

Source: SL 1984, ch 192, § 6; SL 1985, ch 215, § 3; SL 1991, ch 217, § 116B; SDCL Supp, § 26-10-11.1.



§ 26-8A-8 Oral report of abuse or neglect--To whom made--Response report.

26-8A-8. Oral report of abuse or neglect--To whom made--Response report. The reports required by §§ 26-8A-3, 26-8A-6, and 26-8A-7 and by other sections of this chapter shall be made orally and immediately by telephone or otherwise to the state's attorney of the county in which the child resides or is present, to the Department of Social Services or to law enforcement officers. The state's attorney or law enforcement officers, upon receiving a report, shall immediately notify the Department of Social Services. Any person receiving a report of suspected child abuse or child neglect shall keep the report confidential as provided in § 26-8A-13, except as otherwise provided in chapter 26-7A or this chapter.

The person receiving a report alleging child abuse or neglect shall ask whether or not the reporting party desires a response report. If requested by the reporting person, the Department of Social Services or the concerned law enforcement officer shall issue within thirty days, a written acknowledgment of receipt of the report and a response stating whether or not the report will be investigated.

Source: SL 1964, ch 90, § 2; SL 1973, ch 172, § 2; SL 1975, ch 179, § 3; SL 1980, ch 192, § 1; SL 1984, ch 192, § 3; SL 1991, ch 217, § 117B; SDCL, § 26-10-12.



§ 26-8A-9 Investigation of oral report--Other action permitted--Appointment of attorney--Compensation.

26-8A-9. Investigation of oral report--Other action permitted--Appointment of attorney--Compensation. Upon receipt of a report pursuant to § 26-8A-8, the Department of Social Services or law enforcement officers shall investigate. Investigating personnel may personally interview a child out of the presence of the child's parents, guardian, or custodian without advance notice or consent. The investigation does not prohibit any other lawful action. If the investigation and report indicate that child abuse or neglect has occurred, the state's attorney shall take appropriate action immediately. The court may appoint an attorney, guardian ad litem, or special advocate to assist in representing the best interests of the child. Any such appointment shall occur in the manner the county in which the action is being conducted has chosen to provide indigent counsel under § 23A-40-7. Compensation and expense allowances for the child's attorney, guardian ad litem, or special advocate shall be determined and paid according to § 26-7A-31.

Source: SL 1973, ch 172, § 3; SL 1975, ch 179, § 4; SL 1980, ch 192, § 2; SL 1984, ch 192, § 7; SL 1985, ch 214, § 1; SL 1991, ch 217, § 118B; SDCL Supp, § 26-10-12.1; SL 2010, ch 139, § 2.



§ 26-8A-10 Report to social services--Content.

26-8A-10. Report to social services--Content. A report made pursuant to § 26-8A-8 to the Department of Social Services shall include the name, address, date and place of birth of the child, the name and address of the child's parents, guardian, custodian, or responsible persons, the date of the report, and the suspected or proven instances of child abuse or neglect as defined in § 26-8A-2. The Department of Social Services shall be the central registry for such information.

Source: SL 1973, ch 172, § 4; SL 1975, ch 179, § 5; SL 1980, ch 192, § 3; SL 1980, ch 193, § 2; SL 1984, ch 192, § 8; SL 1991, ch 217, § 119B; SDCL, § 26-10-12.2.



§ 26-8A-10.1 Notice to child's parents of determination of abuse or neglect--Contents--Confidentiality.

26-8A-10.1. Notice to child's parents of determination of abuse or neglect--Contents--Confidentiality. If an investigation by the Department of Social Services determines that abuse or neglect has occurred, the department shall make reasonable efforts to inform each of the child's parents of the determination with due regard given to the rights of the subject of the report pursuant to § 26-8A-11. The information shall only include identification of the provisions of § 26-8A-2 which constituted the basis for the determination that abuse or neglect occurred. This provision does not limit the department in providing services to a parent who is the subject of the report. A notice of the report shall be sent, by certified mail, to any parent who is not the subject of the report at the parent's last known address. The information shall be maintained confidential by the parent pursuant to § 26-8A-13.

Source: SL 2006, ch 145, § 1.



§ 26-8A-10.2 Exception to notice requirement.

26-8A-10.2. Exception to notice requirement. The provisions of § 26-8A-10.1 do not apply if the department has good cause to believe that the provisions of the information will be seriously detrimental to the best interests of the child.

Source: SL 2006, ch 145, § 2.



§ 26-8A-11 Request to amend or remove record--Administrative hearing--Decision.

26-8A-11. Request to amend or remove record--Administrative hearing--Decision. Within thirty days after the Department of Social Services notifies any person that he or she will be placed on the central registry for child abuse and neglect based upon a substantiated investigation, the person may request an administrative hearing. The administrative hearing is limited to determining whether the record should be amended or removed on the grounds that it is inaccurate. The request shall be made in writing and directed to the person designated by the department in the notice. However, if there has been a court finding of child abuse or neglect, the record's accuracy is conclusively presumed and the person has no right to an administrative hearing. In the hearing, the burden of proving the accuracy of the record is on the department. The hearing examiner may order the amendment or removal of the record. The decision of the hearing examiner shall be made in writing within ninety days after the date of receipt of the request for a hearing and shall state the reasons upon which it is based. Decisions of the department under this section are administrative decisions subject to judicial review under chapter 1-26. In any case where there has been no substantiated report of child abuse and neglect, the department may not maintain a record or other information of unsubstantiated child abuse and neglect for longer than three years if there has been no further report within that three-year period.

Source: SL 1991, ch 217, § 120; SL 1996, ch 178, § 2; SL 1997, ch 159, § 1; SL 2007, ch 164, § 1.



§ 26-8A-11.1 Request for a hearing to release name of complainant in unsubstantiatedinvestigation.

26-8A-11.1. Request for a hearing to release name of complainant in unsubstantiated investigation. Within thirty days after the notice of the determination of an unsubstantiated investigation by the Department of Social Services, the person who is the subject of the investigation may request an administrative hearing to determine whether the report was made with malice and without reasonable foundation and whether the name of the complainant should be released to the subject of the investigation. Within twenty days of receiving the request, an administrative hearing officer shall notify the complainant by mail that a request to release the complainant's name has been made and set a time and date for a hearing. The complainant shall be afforded the opportunity to be heard prior to any determination by the hearing officer to release the name. The complainant may appear at the hearing in person or through counsel or may submit written objections to the request in lieu of appearance. Any written objections or other information that may reveal the name of the complainant shall be sealed and available only to the administrative hearing officer. The administrative hearing officer shall determine within ninety days of the final date of the hearing whether the report was made maliciously and without reasonable foundation and whether release of the complainant's name would be likely to endanger the complainant's life or safety. The administrative hearing officer shall issue such a finding in a written report. The report may not disclose the name of the complainant or other identifying information. If the administrative hearing officer determines that the report was made with malice and without reasonable foundation and that release of the complainant's name is not likely to endanger the complainant's life or safety, the officer shall order the department to release the name of the complainant thirty days after issuing such finding. If the administrative hearing officer determines that the report was not made with malice or that the report was made with reasonable foundation or that release of the complainant's name is likely to endanger the life or safety of the complainant, the name of the complainant may not be disclosed. Decisions of the department under this section are administrative decisions subject to review under chapter 1-26. If a decision of the department under this section is appealed under chapter 1-26, the identity of the complainant shall remain confidential until a final court order requiring the release of the complainant's name.

Source: SL 1996, ch 178, § 3.



§ 26-8A-12 Operation of central registry for abuse and neglect--Adoption of rules.

26-8A-12. Operation of central registry for abuse and neglect--Adoption of rules. The secretary of social services may adopt reasonable and necessary rules for the operation of the central registry for abuse and neglect, including the following:

(1) Filing of reports;

(2) Procedures for provision of notice to the subject of a report;

(3) Amendment and expunction;

(4) Release of information from the registry;

(5) Statistical information; and

(6) Provisions for the keeping and maintenance of records and the type of information placed into the central registry.

However, the secretary may not adopt any rule which would permit the removal from the central registry for abuse and neglect of any person who has been convicted of any violation of chapter 22-22, chapter 22-24A, § 22-22A-3, or § 26-10-1, if the victim of such crime was a child.

Source: SL 1991, ch 217, § 120A; SL 1992, ch 187; SL 2007, ch 167, § 3.



§ 26-8A-12.1 Abuse and neglect screening of head start employees and adoptive or foster parents.

26-8A-12.1. Abuse and neglect screening of head start employees and adoptive or foster parents. Upon receipt of a list of names of current or potential employees from a head start program director or the name of any person being considered as an adoptive or foster parent from a certified social worker eligible to engage in private independent practice as defined in § 36-26-17, the secretary of the Department of Social Services shall compare the list to the central registry for abuse and neglect and report any findings to the requesting program director or social worker.

Source: SL 1997, ch 162, § 1; SL 2002, ch 116, § 4.



§ 26-8A-12.2 Abuse and neglect screening required of certain current and potential employees andvolunteers--Prior written consent required.

26-8A-12.2. Abuse and neglect screening required of certain current and potential employees and volunteers--Prior written consent required. Upon receipt of names of current or potential employees or volunteers from the Juvenile Division of the Department of Corrections, any adolescent treatment program operated by the Department of Human Services or the Department of Social Services, any entity recognized as administering a CASA program as provided in § 16-2-51, or a court considering appointment of a guardian ad litem for a child in a proceeding pursuant to chapter 26-8A, the Department of Social Services shall compare the names to the central registry for abuse and neglect and report any findings to the requesting program director, to the Bureau of Human Resources human resource manager, or to the court. Any potential employee or volunteer under this section shall give written consent prior to completion of the abuse and neglect screening. Failure to submit to abuse and neglect screening disqualifies an applicant from employment or appointment.

Source: SL 2001, ch 140, § 1; SL 2008, ch 138, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011; SL 2012, ch 23, § 95.



§ 26-8A-12.3 Central registry check of foster care, adoption, and child welfare agency employmentapplicants.

26-8A-12.3. Central registry check of foster care, adoption, and child welfare agency employment applicants. Upon the receipt of a written request from a licensed child welfare agency or a private child welfare agency whose licensure has been waived pursuant to § 26-6-9, the Department of Social Services shall conduct a check of the central registry for child abuse and neglect for foster care, adoption, or employment applicants and shall provide the results to the requesting agency. Further, upon written request from an agency that provides child welfare services for a federally recognized tribe, the department shall conduct a check of the central registry for child abuse and neglect for foster care or adoption applicants and shall provide the results to the requesting tribal agency. Prior to the department conducting any check of the central registry for child abuse and neglect pursuant to this section, the requesting agency shall provide to the department a consent signed by the applicant for foster care, adoption, or employment.

Source: SL 2007, ch 165, § 2.



§ 26-8A-12.4 Central registry check of prospective foster or adoptive parents at request ofgovernmental social service agency for another state.

26-8A-12.4. Central registry check of prospective foster or adoptive parents at request of governmental social service agency for another state. Upon receipt of a written request from a governmental social service agency with child protection responsibilities for another state and a consent signed by the applicant, the Department of Social Services shall conduct a check of the central registry for child abuse and neglect regarding a prospective foster or adoptive parent in the requesting state or any adult living in the parent's home and shall provide the results to the requesting agency.

Source: SL 2007, ch 162, § 2.



§ 26-8A-13 Confidentiality of abuse or neglect information--Violation as misdemeanor--Releaseto certain parties.

26-8A-13. Confidentiality of abuse or neglect information--Violation as misdemeanor--Release to certain parties. All investigative case records and files relating to reports of child abuse or neglect are confidential, and no disclosure of any such records, files, or other information may be made except as authorized in chapter 26-7A or this chapter. Any person who knowingly violates the confidential nature of the records, files, or information is guilty of a Class 1 misdemeanor. The Department of Social Services may release records, files, or other information to the following parties upon receipt of a request showing that it is necessary for the parties to have such information in the performance of official functions relating to child abuse or neglect:

(1) The attorney general, the state's attorneys, law enforcement agencies, protective services workers, and judges of the courts investigating reports of known or suspected child abuse or neglect;

(2) The attorney or guardian ad litem of the child who is the subject of the information;

(3) Public officials or their authorized representatives who require the information in connection with the discharge of official duties;

(4) Institutions and agencies that have legal responsibility or authorization to care for, treat, or supervise a child who is the subject of the information or report;

(5) An adoptive parent of the child who is the subject of the information or report;

(6) A foster parent, kinship provider, or prospective adoptive parent who is or may be caring for a child in the custody of the Department of Social Services who is the subject of the information or report;

(7) A state, regional, or national registry of child abuse and neglect cases and courts of record of other states;

(8) A validly appointed and registered child protection team under § 26-8A-17;

(9) A physician caring for a child who is suspected or found to be abused or neglected;

(10) State hearing examiners and any person, or the legal representative of any person, who is the subject of the report for purposes directly related to review under § 26-8A-11; and

(11) A person eligible to submit an adoptive home study report under § 25-6-9.1 or 26-4-15. However, the information may only be released for the purpose of screening applicants.

Information received by an authorized receiving party shall be held confidential by the receiving party. However, the court may order the release of the information or any portion of it necessary for determination of an issue before the court.

Upon written request, the Department of Social Services shall release findings or information regarding the abuse or neglect of a child that resulted in a fatality or near fatality of the child unless the release of the findings or information would jeopardize a pending criminal investigation or proceeding. The findings or information to be released shall relate to the acts of child abuse or neglect that caused the fatality or near fatality of the child. However, the identity of the child may never be released. For the purpose of this chapter, near fatality means an act that, as certified by a physician, placed the child in serious or critical condition.

Source: SL 1975, ch 179, § 6; SL 1980, ch 193, § 3; SL 1991, ch 217, § 121B; SDCL § 26-10-12.3; SL 1992, ch 188; SL 1993, ch 204; SL 1994, ch 205; SL 1995, ch 147, § 2; SL 1998, ch 160, § 1; SL 1999, ch 134, § 1; SL 2007, ch 165, § 1; SL 2009, ch 136, § 1.



§ 26-8A-13.1 Certain child protection records to be provided to the court, court services, state'sattorney, or agencies--Discovery--Fees.

26-8A-13.1. Certain child protection records to be provided to the court, court services, state's attorney, or agencies--Discovery--Fees. Notwithstanding the provisions of § 26-8A-13, or any other statute to the contrary, in any case that a child is under the jurisdiction of the court pursuant to chapter 26-8B or 26-8C, upon a request for information, the Department of Social Services shall, with due regard to any federal laws or regulations, including the Health Information Portability and Accountability Act of 1996, as amended to January 1, 2007, the Family Educational Rights and Privacy Act, as amended to January 1, 2007, and the federal rules governing the confidentiality of alcohol and drug abuse patient records pursuant to 42 C.F.R. Part 2, as amended to January 1, 2007, in the following instances:

(1) Conduct a child abuse and neglect central registry check and provide the results to the court, court services, or the state's attorney to determine the appropriateness of returning a child to the parents or placing the child with another caretaker at any time during the pendency of the proceedings;

(2) For a child committed to the Department of Corrections, conduct a child abuse and neglect central registry check and provide the results to the Department of Corrections for purposes of determining the appropriateness of returning a child to the parents or placing the child with another caretaker; and

(3) For a child committed to the Department of Corrections, release copies of, or the equivalent to, the child's: request for services history summary, initial family assessments, court reports, and family service agreements to the Department of Corrections for treatment planning purposes.

Upon receipt of an order of the court, the Department of Social Services shall make its child protection services file related to the child or the child's parents and siblings available to the court, court services, or the state's attorney with the exception of information protected by the Health Information Portability and Accountability Act of 1996, as amended to January 1, 2007, the Family Educational Rights and Privacy Act, as amended to January 1, 2007, and the federal rules governing the confidentiality of alcohol and drug abuse patient records pursuant to 42 C.F.R. Part 2, as amended to January 1, 2007. Under no circumstances may the court order the release of information pertaining to pending abuse or neglect investigations.

The information released under this section is discoverable to the parties under the provisions of chapter 26-7A, but is otherwise confidential. However, the court, court services, or the Department of Corrections may release the information in their possession or any portion necessary to institutions and agencies that have legal responsibility or authorization to care for, treat, or supervise a child. The attorneys for the child and respondents may review the records with the child and the respondents but may not copy or release copies of the records. A pro se litigant is entitled to review the records but may not copy or release copies of the records.

The Department of Social Services shall impose reasonable fees for reproduction of its records released under this section. The Department of Social Services shall promulgate rules pursuant to chapter 1-26 for any fee imposed for records reproduction.

Source: SL 2007, ch 166, § 1.



§ 26-8A-13.2 Consent of possible caretaker required for central registry screenings.

26-8A-13.2. Consent of possible caretaker required for central registry screenings. For central registry screenings allowed under the provisions of § 26-8A-13.1, the Department of Social Services may not complete the requested screening until the court, court services, the Department of Corrections, or the state's attorney provides to the department a consent signed by the person being considered as a possible caretaker for the child.

Source: SL 2007, ch 166, § 2.



§ 26-8A-14 Immunity from liability.

26-8A-14. Immunity from liability. Any person or party participating in good faith in the making of a report or the submitting of copies of medical examination, treatment, or hospitalization records pursuant to §§ 26-8A-3 to 26-8A-8, inclusive, or pursuant to any other provisions of this chapter, is immune from any liability, civil or criminal, that might otherwise be incurred or imposed, and has the same immunity for participation in any judicial proceeding resulting from the report. Immunity also extends in the same manner to persons requesting the taking of photographs and X rays pursuant to § 26-8A-16, to persons taking the photographs and X rays, to child protection teams established by the secretary of social services, to public officials or employees involved in the investigation and treatment of child abuse or neglect or making a temporary placement of the child pursuant to this chapter, or to any person who in good faith cooperates with a child protection team or the Department of Social Services in investigation, placement, or a treatment plan. The provisions of this section or any other section granting or allowing the grant of immunity do not extend to any person alleged to have committed an act or acts of child abuse or neglect.

Source: SL 1964, ch 90, § 3; SL 1980, ch 193, § 4; SL 1984, ch 192, § 11; SL 1991, ch 217, § 122B; SDCL, § 26-10-14.



§ 26-8A-15 Communications not privileged in child abuse or neglect cases.

26-8A-15. Communications not privileged in child abuse or neglect cases. The privilege of confidentiality set forth in §§ 19-2-3, 19-13-21.1, and 19-13-6 to 19-13-15, inclusive, and § 36-26-30 may not be claimed in any judicial proceeding involving an alleged abused or neglected child or resulting from the giving or causing the giving of a report concerning abuse or neglect of a child pursuant to §§ 26-8A-3 to 26-8A-8, inclusive.

Source: SL 1964, ch 90, § 4; SL 1977, ch 209; SL 1989, ch 233; SL 1991, ch 217, § 123B; SDCL Supp, § 26-10-15.



§ 26-8A-16 Photographs, videotapes, or other images, and medical examinations taken withoutconsent--Disposition.

26-8A-16. Photographs, videotapes, or other images, and medical examinations taken without consent--Disposition. Any person who receives a report under § 26-8A-3 may take or cause to be taken color photographs, videotapes, or other images of the areas of trauma visible on a child who is the subject of the report and may require a radiological or other medical examination or testing of the child without the consent of the child's parents, guardian, or custodian. All photographs, videotapes, or other images taken pursuant to this section shall be taken by a law enforcement official, the Department of Social Services, or a person authorized by a law enforcement official or the department. All photographs, videotapes, other images, X rays, and test results, or copies of them, shall be sent to the appropriate law enforcement agency or state's attorney or to the Department of Social Services. These photographs, videotapes, and other images need not be made a part of the child's medical or hospital records. Any photograph, videotapes, or other image in the possession of the Department of Social Services shall be destroyed by the Department of Social Services if no criminal prosecution or civil action is initiated within three years of the date that such material was received by the Department of Social Services.

Source: SL 1984, ch 192, § 10; SL 1991, ch 217, § 124B; SDCL, § 26-10-18; SL 1999, ch 135, § 1.



§ 26-8A-17 Child protection teams.

26-8A-17. Child protection teams. The secretary of social services may appoint child protection teams to assist in the prevention and treatment of child abuse and neglect. A child protection team may include licensed or certified medical and health professionals, the court services officer recommended by the presiding judge of a judicial circuit in which the team is to operate, the secretaries of social services and health or their designees, a representative of a mental health center, a representative of a public school district in which the team is to operate, an attorney, a foster parent, and one or more representatives of the public. The Department of Social Services shall maintain a record of the membership of each child protection team.

Source: SL 1980, ch 193, § 1; SL 1989, ch 234; SL 1991, ch 217, § 125B; SDCL Supp, § 26-10-16.



§ 26-8A-18 Appointment of counsel--Compensation--Assistance.

26-8A-18. Appointment of counsel--Compensation--Assistance. Notwithstanding the provisions of §§ 26-7A-31 and 26-8A-9, the court shall appoint an attorney for any child alleged to be abused or neglected in any judicial proceeding. The court shall appoint an attorney in the manner the county in which the action is being conducted has chosen to provide indigent counsel under § 23A-40-7. The attorney for the child shall represent the child's best interests and may not be the attorney for any other party involved in the judicial proceedings. The court may designate other persons, including a guardian ad litem or special advocate, who may or may not be attorneys licensed to practice law, to assist the attorney of the child in the performance of the attorney's duties. Compensation and expense allowances for the child's attorney shall be determined and paid according to § 26-7A-31.

Source: SL 1984, ch 192, § 9; SL 1991, ch 217, § 126B; SDCL § 26-10-17; SL 2010, ch 139, § 3.



§ 26-8A-19 Abused and neglected child defense fund--Distribution to counties--Pro rata.

26-8A-19. Abused and neglected child defense fund--Distribution to counties--Pro rata. There is hereby created in the office of the state treasurer an abused and neglected child defense fund. All moneys in the abused and neglected child defense fund shall be annually distributed by the state treasurer to the counties on a pro rata basis. The state treasurer shall, within sixty days of the end of the fiscal year, determine and verify from receipts and expenditure records the total expenditures by all counties in the state for the representation of abused and neglected children. He shall then establish a percentage ratio between moneys collected in the fund for the past fiscal year and the total expenditures by counties for the representation of abused and neglected children. That percentage ratio shall then be applied to each county's expenditure for the representation of abused and neglected children to determine its respective payment from the fund.

Source: SL 1991, ch 197, §§ 2, 3.



§ 26-8A-20 Appointment of representative of child's best interest--Duties.

26-8A-20. Appointment of representative of child's best interest--Duties. If a child is an apparent or alleged abused or neglected child, the court may appoint a special advocate to represent the best interests of the child and to assist the child's attorney. If a child has been adjudicated an abused or neglected child and is removed from the child's home with the child's parents, guardian or custodian, the court shall appoint a guardian ad litem or a special advocate to represent the best interests of the child and to assist the child's attorney. The guardian ad litem or special advocate is an officer of the court for the purpose of representing the child's best interests. The guardian ad litem or special advocate shall receive all reports concerning the child and may cause the case to be reviewed by the court pursuant to § 26-8A-24.

Source: SL 1985, ch 214, § 2; SL 1991, ch 217, § 128B; SDCL Supp, § 26-8-35.3; SL 2009, ch 137, § 1.



§ 26-8A-21 Reasonable efforts to eliminate need for removal--Reasonable efforts to return childto home--Determining adequacy of efforts.

26-8A-21. Reasonable efforts to eliminate need for removal--Reasonable efforts to return child to home--Determining adequacy of efforts. The Department of Social Services shall make reasonable efforts prior to the removal of an alleged or adjudicated abused or neglected child from the home of the child's parents, guardian, or custodian to prevent or eliminate the need for removal of the child. If the child has been removed from the home and has been placed in temporary custody of the department, the department shall make reasonable efforts to make it possible for the child to return to the home of the child's parents, guardian, or custodian. If the child is to be or has been removed from the home, the court shall first make a judicial determination that removal of the child from the home is or was necessary because continued presence of the child in the home would be contrary to the welfare of the child and that reasonable efforts by the department to avoid removal of the child from the home have been made. If the child has been removed from the home and has not been returned to the home, the court shall first make a judicial determination that reasonable efforts have been made by the department to return the child to the home and that the child cannot be returned to the home because it would be contrary to the welfare of the child.

Reasonable efforts to prevent the necessity for removal of a child from the home of the child's parents, guardian, or custodian and reasonable efforts to return the child to the home mean provision by the department of any assistance or services that:

(1) Are appropriate for the child's parents, guardian, custodian, or any other caretaker family of the child existing at the time of removal or possible return of the child, including instruction on parenting;

(2) Are available pursuant to the comprehensive plan of preventive services of the department;

(3) Could be made available without undue financial burden on the department; or

(4) Would have a significant likelihood of protecting the child from substantial danger to the child's physical health or from severe emotional damage while enabling the child to remain in the home or to be returned to the home.

In determining the adequacy of reasonable efforts, the court shall consider the assistance, services, and efforts of the department. The court shall also consider the good faith efforts or the lack of good faith efforts made by the child's parents, guardian, custodian, or other caretaker family to cooperate with the department and to effectively utilize the assistance or services for the benefit and welfare of the child.

Source: SL 1989, ch 231, § 3; SL 1991, ch 217, § 130B; SDCL Supp, § 26-8-35.5; SL 1998, ch 161, § 1; SL 1998, ch 162, § 1.



§ 26-8A-21.1 Exceptions to § 26-8A-21.

26-8A-21.1. Exceptions to § 26-8A-21. Nothing in § 26-8A-21 requires reunification of a child with a parent who:

(1) Committed a crime defined in § 22-16-4, 22-16-7, 22-16-15, 22-16-20, 22-22-1, 22-22-24.3, 22-22A-2, 22-22A-3, 26-10-1, or subdivision 22-19-1(5), or committed conduct described by any of those statutes that violated the law or ordinance of another jurisdiction having elements similar to an offense described by any of those statutes;

(2) Aided or abetted, attempted, conspired, or solicited to commit a crime defined in § 22-16-4, 22-16-7, 22-16-15, or 22-16-20 or the law or ordinance of another jurisdiction having elements similar to an offense described by any of those statutes;

(3) Committed a crime defined in § 22-18-1.1, 22-22-7, or subdivision 22-23-2(2) against the child or another child of such parent, or committed conduct described by those sections that violated the law or ordinance of another jurisdiction having elements similar to the offense described by those sections;

(4) Has been determined by a court by clear and convincing evidence to have subjected the child or another child to torture, sexual abuse, abandonment for at least six months, chronic physical, mental, or emotional injury, or chronic neglect if the neglect was a serious threat to the safety of the child or another child;

(5) Is incarcerated and is unavailable to care for the child during a significant period of the child's minority, considering the child's age and the child's need for care by an adult;

(6) Has had parental rights to another child involuntarily terminated by a prior legal proceeding;

(7) Has a documented history of abuse and neglect associated with chronic alcohol or drug abuse;

(8) Has exposed the child to or demonstrated an inability to protect the child from substantial harm or the risk of substantial harm, and the child or another child has been removed from the parent's custody because the removed child was adjudicated abused and neglected by a court on at least one previous occasion;

(9) Has exposed the child to or demonstrated an inability to protect the child from substantial harm or the risk of substantial harm, the child has been removed from the parent's custody on two separate occasions, and the Department of Social Services offered or provided family services on each of the two separate occasions the child was removed;

(10) Has exposed the child to or demonstrated an inability to protect the child from substantial harm or risk of harm resulting from a crime, act, or omission as specified in subdivision (1), (2), or (3) of this section; or

(11) Is required to register as a sex offender pursuant to chapter 22-24B.
Source: SL 1998, ch 161, § 2; SL 1999, ch 136, § 1; SL 2001, ch 141, § 1; SL 2007, ch 167, § 1; SL 2012, ch 147, § 1.



§ 26-8A-21.2 Permanency hearing required if child is not to be returned to parents--Court todetermine placement--Final dispositional hearing.

26-8A-21.2. Permanency hearing required if child is not to be returned to parents--Court to determine placement--Final dispositional hearing. If the court has determined that reasonable efforts to return an adjudicated abused or neglected child to the home of the parent, guardian, or custodian are not appropriate, a permanency hearing shall be held within thirty days after the determination. At the permanency hearing, the court shall determine whether and when:

(1) The child should be placed for adoption. If the court determines that the child should be placed for adoption, the state shall notify the parties of its intent to seek the termination of parental rights if such notice has not already been provided;

(2) The child should be referred for legal guardianship;

(3) The child should be placed permanently with a fit and willing relative; or

(4) A compelling reason is documented with the court that none of the permanent plans listed in this section would be in the best interest of the child, and the child should be placed in another planned permanent living arrangement.

The court may immediately proceed with a final dispositional hearing if proper notice of the hearing has been given.

Source: SL 1999, ch 137, § 1; SL 2005, ch 142, § 1.



§ 26-8A-22 Final decree of disposition--Permitted disposition when parental rights notterminated--Annual permanency hearing for child in foster care.

26-8A-22. Final decree of disposition--Permitted disposition when parental rights not terminated--Annual permanency hearing for child in foster care. On completion of the dispositional phase of the proceeding, the court shall enter a final decree of disposition. If the final decree of disposition does not terminate parental rights, the decree shall include one or more of the following provisions which the court finds appropriate as the least restrictive alternative available:

(1) The court may place the child in the custody of one or both of the child's parents, a guardian, a relative of the child or another suitable person, or a party or agency, with or without protective supervision, or the Department of Social Services, subject to the conditions and the length of time that the court deems necessary or appropriate. If the court returns custody to the child's parent, guardian, or custodian, such return of custody may be with supervision during which the court may require the parent, guardian, custodian, and any other adult residing in the home, to cooperate with home visits by the department and may require the parent, guardian, custodian, and any other adult residing in the home, to submit, at the request of the department, to tests for alcohol, marijuana, or any controlled drug or substance. If the adjudication of abuse or neglect was related to the use of alcohol, marijuana, or any controlled drug or substance, the parent, guardian, or custodian, and any other adult residing in the home, may be required, in those areas where such testing is available, to submit to regular tests for alcohol, marijuana, or any controlled drug or substance. If a positive test for alcohol, marijuana, or any controlled drug or substance is obtained, or the person fails to submit to the test as required, the department may immediately remove the child from the physical custody of the parent, guardian, custodian, or any other adult residing in the home whose test was positive or who failed to submit to the test, without prior court order subject to a review hearing, which may be telephonic, within forty-eight hours excluding Saturdays, Sundays, and court holidays. As used herein, any controlled drug or substance means a controlled drug or substance which was not lawfully prescribed by a practitioner as authorized by chapters 22-42 and 34-20B;

(2) The court after determining that a compelling reason exists to place the child in another planned permanent living arrangement rather than with a relative or with a legal guardian other than the department may place the child in the custody of the department or a child placement agency, with or without guardianship of the child, until the child attains the age of majority or until an earlier date or event as determined by the court;

(3) The court may order that the child be examined or treated by a physician or by a qualified mental health professional or that the child receive other special care and may place the child in a suitable facility for such purposes under conditions that the court deems necessary or appropriate. On completion of the examination, treatment, or hospitalization and on a full report to the court, the court shall conduct a supplemental dispositional hearing or hearings and shall make disposition of the child as otherwise provided in this section or, if the evidence shows need, the court may consider termination of parental rights as an appropriate possible alternative in keeping with the best interests and welfare of the child.

If disposition of the child under this section involves the removal from or nonreturn of the child to the home of the child's parents, guardian, or custodian and placement of the child in the custody of the department for placement in foster care, the court shall include in the decree a written judicial determination that continuation of the child's placement in the home of the child's parents, guardian, or custodian would be contrary to the welfare of the child and that reasonable efforts were made by the department to prevent or eliminate the need for removal of the child from the home. In no case may a child remain in foster care for a period in excess of twelve months from the time the child entered foster care without the court holding a permanency hearing and making a dispositional decree. The court shall review the child's permanency status and make a dispositional decree every twelve months thereafter as long as the child continues in the custody of the department. The court shall determine whether the state has made reasonable efforts to finalize the permanency plan that is in effect. That determination shall be included in the dispositional decree.

Source: SDC 1939, § 43.0310; SL 1968, ch 164, § 8; SL 1979, ch 172; SL 1989, ch 231, § 1; SL 1991, ch 217, § 131B; SDCL Supp, § 26-8-35; SL 1999, ch 137, § 2; SL 2001, ch 142, § 1; SL 2007, ch 4, § 13.



§ 26-8A-22.1 Court to require instruction in parenting as part of sentence in certain convictions.

26-8A-22.1. Court to require instruction in parenting as part of sentence in certain convictions. If any person convicted of contributory abuse or contributory neglect is the child's parent, guardian, or custodian, the court shall include as part of the sentence, or conditions required as part of the suspended execution or imposition of such sentence, that the person receive instruction on parenting approved or provided by the Department of Social Services.

Source: SL 1998, ch 162, § 2.



§ 26-8A-23 Court-ordered medical, psychological or psychiatric treatment of spiritually-treatedchild.

26-8A-23. Court-ordered medical, psychological or psychiatric treatment of spiritually-treated child. If a child has been or is under treatment for physical, mental, or emotional illness solely by a spiritual means, the court may, as provided under § 26-8A-22, order that medical, psychological, or psychiatric treatment and hospitalization be provided for the child.

Source: SDCL, § 26-10-10 as added by SL 1975, ch 179, § 2; SL 1990, ch 170, § 5; SL 1991, ch 217, § 132B; SDCL Supp, § 26-10-1.1.



§ 26-8A-24 Periodic review hearings of foster care status--Petition for judicial action.

26-8A-24. Periodic review hearings of foster care status--Petition for judicial action. If a child has been adjudicated to be an abused or neglected child, parental rights have not been terminated and the court places custody of the child in the Department of Social Services, the court shall conduct a review hearing of the foster care status every six months. The hearing shall be conducted in the same manner as a dispositional hearing. If the department at any time finds that further court action is necessary to clarify the child's legal status or, for any other reason, to protect the interests of the child, the Department of Social Services may require the state's attorney to petition the court for a review hearing.

Source: SDCL, § 26-8-35 as added by SL 1979, ch 172; SL 1981, ch 203, § 1; SL 1989, ch 231, § 6; SL 1991, ch 217, § 133B; SDCL Supp, § 26-8-35.1; SL 1992, ch 183, § 11; SL 2001, ch 142, § 2.



§ 26-8A-25 Criteria for determining continued placement of child separate from home.

26-8A-25. Criteria for determining continued placement of child separate from home. In conducting the review hearing required by § 26-8A-24 the court may continue placement of the child separate from the home of the child's parents, guardian, or custodian upon a written judicial determination that return of the child to the home would be contrary to the welfare of the child and that reasonable efforts have been made by the Department of Social Services to make it possible for the child to return to the home. In making this determination, the court shall consider the following criteria:

(1) The goals of the foster care placement and the appropriateness of foster care;

(2) The assistance and services which have been offered to reunite the child with the child's parents, guardian, or custodian and the good faith efforts, or their lack, and ability of the child's parents, guardian, or custodian to cooperate with the department and to effectively utilize the assistance and services for the benefit and welfare of the child; and

(3) If the return of the child to the home of the child's parents, guardian, or custodian is not likely, the reasonable efforts of the department that have been made or should be made to provide for other methods of care in keeping with the best interests of the child.
Source: SL 1989, ch 231, § 2; SL 1991, ch 217, § 134B; SDCL, § 26-8-35.4.



§ 26-8A-26 Termination of parental rights--Return of child to parents or continued placement--Annual permanency hearing for child in foster care.

26-8A-26. Termination of parental rights--Return of child to parents or continued placement--Annual permanency hearing for child in foster care. If an adjudicated, abused, or neglected child whose parental rights have not been terminated has been in the custody of the Department of Social Services and it appears at a dispositional or review hearing that all reasonable efforts have been made to rehabilitate the family, that the conditions which led to the removal of the child still exist, and there is little likelihood that those conditions will be remedied so the child can be returned to the custody of the child's parents, the court shall affirmatively find that good cause exists for termination of the parental rights of the child's parents and the court shall enter an order terminating parental rights. If the court does not find at the hearing, which shall be conducted in the same manner as a dispositional hearing, that good cause exists for termination of parental rights, the court may make further disposition of the child as follows:

(1) Return custody of the child to the child's parents, guardian, or custodian, with or without supervision during which the court may require the parent, guardian, custodian, and any other adult residing in the home, to cooperate with home visits by the department and may require the parent, guardian, custodian, and any other adult residing in the home, to submit, at the request of the department, to tests for alcohol, marijuana, or any controlled drug or substance. If the adjudication of abuse or neglect was related to the use of alcohol, marijuana, or any controlled drug or substance, the parent, guardian, or custodian, and any other adult residing in the home, may be required, in those areas where such testing is available, to submit to regular tests for alcohol, marijuana, or any controlled drug or substance. If a positive test for alcohol, marijuana, or any controlled drug or substance is obtained, or if the person fails to submit to the test as required, the department may immediately remove the child from the physical custody of the parent, guardian, custodian, or any other adult residing in the home whose test was positive or who failed to submit to the test, without prior court order subject to a review hearing, which may be telephonic, within forty-eight hours excluding Saturdays, Sundays, and court holidays. As used herein, any controlled drug or substance means a controlled drug or substance which was not lawfully prescribed by a practitioner as authorized by chapters 22-42 and 34-20B;

(2) Continue foster care placement of the child for a specified period of time, and, if the child is sixteen years of age or older, direct the department to determine the services needed to assist the child to make the transition from foster care to independent living and, if appropriate, provide a plan for independent living for the child;

(3) Place the child in the custody of the department or a child placement agency, with or without guardianship of the child, in another planned permanent living arrangement following a determination that a compelling reason exists that the placement is more appropriate than adoption or with a relative or with a legal guardian other than the department and under a court-approved plan that determines visitation rights of the child's parents, guardian, or custodian. Under this subdivision, the court may retain jurisdiction of the action and proceedings for future consideration of termination of parental rights if termination of parental rights is the least restrictive alternative available in keeping with the best interests of the child.

In no case may a child remain in foster care for a period in excess of twelve months from the time the child entered foster care without the court holding a permanency hearing and making a dispositional decree setting forth one of the above options. The court shall review the child's permanency status and make a dispositional decree every twelve months thereafter as long as the child continues in the custody of the department. The court shall determine whether the state has made reasonable efforts to finalize the permanency plan that is in effect. That determination shall be included in the dispositional decree.

Source: SL 1981, ch 203, § 2; SL 1991, ch 217, § 135B; SDCL § 26-8-35.2; SL 1992, ch 183, §§ 12, 20; SL 1997, ch 160, § 1; SL 1998, ch 161, § 3; SL 1999, ch 137, § 3; SL 2001, ch 142, § 3; SL 2007, ch 4, § 14.



§ 26-8A-26.1 Additional reasons for termination of parental rights.

26-8A-26.1. Additional reasons for termination of parental rights. In addition to the provisions of § 26-8A-26, the court may find that good cause exists for termination of parental rights of a parent who:

(1) Committed a crime defined in § 22-16-4, 22-16-7, 22-16-15, 22-16-20, 22-22-1, 22-22-24.3, 22-22A-2, 22-22A-3, 26-10-1, or subdivision 22-19-1(5), or committed conduct described by any of those statutes that violated the law or ordinance of another jurisdiction having elements similar to an offense described by any of those statutes;

(2) Aided or abetted, attempted, conspired, or solicited to commit a crime defined in § 22-16-4, 22-16-7, 22-16-15, or 22-16-20 or the law or ordinance of another jurisdiction having elements similar to an offense described by any of those statutes;

(3) Committed a crime defined in § 22-18-1.1, 22-22-7, or subdivision 22-23-2(2) against the child or another child of such parent, or committed conduct described by those sections that violated the law or ordinance of another jurisdiction having elements similar to the offense described by those sections;

(4) Has been determined by a court by clear and convincing evidence to have subjected the child or another child to torture, sexual abuse, abandonment for at least six months, chronic physical, mental, or emotional injury, or chronic neglect if the neglect was a serious threat to the safety of the child or another child;

(5) Is incarcerated and is unavailable to care for the child during a significant period of the child's minority, considering the child's age and the child's need for care by an adult;

(6) Has had parental rights to another child involuntarily terminated by a prior legal proceeding;

(7) Has a documented history of abuse and neglect associated with chronic alcohol or drug abuse;

(8) Has exposed the child to or demonstrated an inability to protect the child from substantial harm or the risk of substantial harm, and the child or another child has been removed from the parent's custody because the removed child was adjudicated abused and neglected by a court on at least one previous occasion;

(9) Has exposed the child to or demonstrated an inability to protect the child from substantial harm or the risk of substantial harm, the child has been removed from the parent's custody on two separate occasions, and the Department of Social Services offered or provided family services on each of the two separate occasions the child was removed;

(10) Has exposed the child to or demonstrated an inability to protect the child from substantial harm or risk of harm resulting from a crime, act, or omission as specified in subdivision (1), (2), or (3) of this section; or

(11) Is required to register as a sex offender pursuant to chapter 22-24B.
Source: SL 1998, ch 161, § 4; SL 1999, ch 136, § 2; SL 2001, ch 141, § 2; SL 2007, ch 167, § 2; SL 2012, ch 147, § 2.



§ 26-8A-27 Final decree terminating parental rights of one or both parents--Child supportarrearages--Custody of child.

26-8A-27. Final decree terminating parental rights of one or both parents--Child support arrearages--Custody of child. On completion of a final dispositional hearing regarding a child adjudicated to be abused or neglected, the court may enter a final decree of disposition terminating all parental rights of one or both parents of the child if the court finds, by clear and convincing evidence, that the least restrictive alternative available commensurate with the best interests of the child with due regard for the rights of the parents, the public and the state so requires. The court may enter a decree terminating parental rights if the court finds, by clear and convincing evidence, that the parents have abandoned the child for at least six months and during this period the parents have not manifested to the child or to the physical custodian or caretaker of the child a firm intention to resume physical custody of the child and to make suitable arrangements for the care of the child. If the court decides to terminate parental rights, any existing child support arrearages shall be addressed by the court in the order terminating those parental rights.

Upon the entry of the final decree of disposition terminating the parental rights of both parents or of the surviving parent, the court shall vest the Department of Social Services with the custody and guardianship of the person of the child for the purpose of placing the child for adoption and authorizing appropriate personnel of the department to consent to adoption of the child without need for any notice or consent of any parent of the child. The final decree terminating parental rights is final and unconditional. The natural parents retain no post-termination rights or privileges including post-termination visitation except for any final visitation allowed by the department.

Upon the entry of a final decree of disposition terminating the parental rights of one parent, the court may leave the child in the custody of the remaining parent and end the proceedings.

Source: SDC 1939, § 43.0310; SL 1968, ch 164, § 8; SL 1991, ch 217, § 136B; SDCL § 26-8-36; SL 1997, ch 161, § 1; SL 2013, ch 119, § 21.



§ 26-8A-28 Notice of order or final decree--Service--Appeal.

26-8A-28. Notice of order or final decree--Service--Appeal. Notice of entry of order of adjudication or final decree of disposition issued by the court in any action involving an abused or neglected child shall be served on the child's attorney and the child's guardian ad litem or special advocate, if any, and on all respondent parents and other respondent parties in any manner authorized by the rules of civil procedure. The notice of entry may be served by publication in the same manner as service of the summons in the action as provided in § 26-7A-48. If the notice of entry is served by publication, the service is completed five days after the date of publication. The time for appeal commences on the day following the date of completed service of the notice of entry regardless of the manner in which the notice of entry is served.

Source: SL 1991, ch 217, § 138; SL 2002, ch 131, § 1; SL 2003, ch 150, § 1.



§ 26-8A-29 Continuing jurisdiction over abused or neglected child.

26-8A-29. Continuing jurisdiction over abused or neglected child. In any action involving the termination of parental rights of both parents or any surviving parent, the court has continuing jurisdiction of the action and of the abused or neglected child for purposes of review of status of the child until the adoption of the child is fully completed. The Department of Social Services or any other party having custody and guardianship of the child pending adoption may petition the court to review the status of the child at any time before the adoption of the child is completed. The court may issue any orders or decrees necessary to protect the child, to preserve the child's welfare and to facilitate adoption of the child by the court or another court of competent jurisdiction without delay. The continuing jurisdiction of the court according to this section does not prevent the acquisition of jurisdiction of the child by another court for adoption proceedings according to law.

Source: SL 1991, ch 217, § 139.



§ 26-8A-29.1 Request for hearing by relative denied adoptive placement--Time limits--Intervention.

26-8A-29.1. Request for hearing by relative denied adoptive placement--Time limits--Intervention. Except under circumstances where placement was with another relative of the child, any relative who has been denied adoptive placement by the Department of Social Services may request a hearing to determine if the placement was an abuse of discretion. The request shall be filed with the circuit court having jurisdiction pursuant to § 26-8A-29 and shall be filed within thirty days of written notification from the department by regular mail to the relative's last known address. The hearing shall be held within thirty days of the filing of the request for hearing and may be continued for not more than thirty days upon good cause shown. The relative shall be granted limited intervention only for the purpose of the placement review hearing.

No intervention may be allowed in a proceeding involving an apparent, alleged, or adjudicated abused or neglected child, including an adoption or guardianship proceeding for a child placed in the custody of the Department of Social Services pursuant to § 26-8A-27, except as provided by this chapter and under the Indian Child Welfare Act, (25 U.S.C. §§ 1901 to 1963, inclusive), as amended to January 1, 2005.

Source: SL 2005, ch 140, § 3.



§ 26-8A-30 Testimony of child by closed circuit television--Hearing to determine necessity.

26-8A-30. Testimony of child by closed circuit television--Hearing to determine necessity. In any proceeding in which a child under the age of twelve, or a child twelve years of age or older who is developmentally disabled as defined in § 27B-1-18, is describing any act of sexual contact or rape performed with or on the child by another, or describing any act of physical abuse or neglect of the child by another, or any act of physical abuse or neglect of another child, or any act constituting a crime of violence as defined in § 22-1-2 committed against the child or another child, the court or any party may move to allow that the testimony of the child be taken in a room other than the courtroom and televised at the same time to the courtroom by closed circuit television equipment. Prior to allowing the child to testify under this section, the court shall hold a hearing outside the presence of the jury and make a finding on the record that testimony by the child in the courtroom will cause the child to suffer more than de minimis emotional distress and that testifying under the provisions of this section is necessary to protect the welfare of the child.

Source: SL 1993, ch 205, § 1.



§ 26-8A-31 Persons allowed to be present during closed circuit television testimony--Display ofdefendant's image in room where witness testifies.

26-8A-31. Persons allowed to be present during closed circuit television testimony--Display of defendant's image in room where witness testifies. At the taking of testimony pursuant to § 26-8A-30, the public shall be excluded from the room in which the witness is testifying. The persons permitted to be physically present shall be determined by the court. The court, in its discretion, may permit in the room a person whose presence would contribute to the well-being of the witness or the reduction of apprehension of the witness during the testimony. Attorneys for the parties may not be excluded.

If the court makes a specific finding, outside the presence of the jury, that the presence of the defendant, or in a civil case, the presence of the respondent, in the same room as the witness, will cause substantial emotional distress to the child and that such distress would impair the ability of the witness to communicate, upon such finding the court may exclude the defendant from the room in which the witness is testifying. However, if the defendant is excluded, the testimony of the witness shall be by two-way closed circuit television such that the testimony of the witness is televised in the courtroom and simultaneously thereto, a monitor in the room in which the witness is testifying displays a view of the courtroom which view shall include the defendant. The right to have the defendant's image televised in the room in which the witness is testifying is a right of the defendant which the defendant may waive. If the defendant is excluded from the room in which the witness is testifying, the court shall provide for instantaneous communication between the defendant and defense counsel.

Source: SL 1993, ch 205, § 2.



§ 26-8A-32 Due regard to be afforded Indian Child Welfare Act.

26-8A-32. Due regard to be afforded Indian Child Welfare Act. Due regard shall be afforded to the Indian Child Welfare Act (25 U.S.C. §§ 1901-1963), as amended to January 1, 2004, if that Act is applicable.

Source: SL 2004, ch 2, § 10.



§ 26-8A-33 Proceeding involving child covered by Indian Child Welfare Act.

26-8A-33. Proceeding involving child covered by Indian Child Welfare Act. In any abuse or neglect proceeding involving a child covered by the Indian Child Welfare Act (25 U.S.C. §§ 1901-1963), as amended to January 1, 2005, the tribe may appear by counsel or by a representative of the tribe designated by the tribe to intervene on behalf of the tribe. When the tribe appears as a party by a representative of the tribe, the name of the representative and a statement of authorization for that individual or agency to appear as the tribe must be submitted to the court in the form of a tribal resolution or other document evidencing an official act of the tribe.

Source: SL 2005, ch 296 (Supreme Court Rule 05-10), effective Feb. 25, 2005.



§ 26-8A-34 Alcohol or drug testing as condition of child placement or return.

26-8A-34. Alcohol or drug testing as condition of child placement or return. If the court finds the apparent, alleged, or adjudicated abuse or neglect of a child was related to the use of alcohol, marijuana, or any controlled drug or substance, the placement or return of the child may be subject to the condition, if the court so orders, that a parent, guardian, custodian, or any other adult residing in the home submit to tests for alcohol, marijuana, or any controlled drug or substance prior to or during the placement or return of the child. If a parent, guardian, custodian, or any other adult, who resides in the home and has been ordered by the court to submit to testing for alcohol, marijuana, or any controlled drug or substance, tests positive for alcohol, marijuana, or any controlled drug or substance, or fails to submit to the test as required, the Department of Social Services may immediately remove the child from the physical custody of the parent, guardian, or custodian, without prior court order, subject to a review hearing, which may be telephonic, within forty-eight hours excluding Saturdays, Sundays, and court holidays. As used in this section, any controlled drug or substance means a controlled drug or substance which was not lawfully prescribed by a practitioner as authorized by chapters 22-42 and 34-20B.

Source: SL 2008, ch 6, § 2.






Chapter 08B - Children In Need Of Supervision

§ 26-8B-1 Purpose of chapter.

26-8B-1. Purpose of chapter. It is the purpose of this chapter, in conjunction with chapter 26-7A, to establish an effective state and local system for children in need of supervision.

Source: SL 1991, ch 217, § 140.



§ 26-8B-2 "Child in need of supervision" defined.

26-8B-2. "Child in need of supervision" defined. In this chapter and chapter 26-7A, the term, child in need of supervision, means:

(1) Any child of compulsory school age who is habitually absent from school without legal excuse;

(2) Any child who has run away from home or is otherwise beyond the control of the child's parent, guardian, or custodian;

(3) Any child whose behavior or condition endangers the child's own welfare or the welfare of others;

(4) Any child who has violated any federal, state, or local law or regulation for which there is not a penalty of a criminal nature for an adult, except violations of subdivision 34-46-2(2), or petty offenses; or

(5) Any child who has violated § 35-9-2 or 32-23-21.
Source: SDC 1939, § 43.0301 (5) as enacted by SL 1968, ch 164, § 1; SL 1991, ch 217, § 141B; SDCL, § 26-8-7.1; SL 1994, ch 219, § 2; SL 1996, ch 179, § 1; SL 1998, ch 215, § 3; SL 2003, ch 149, § 4; SL 2004, ch 218, § 2.



§ 26-8B-3 Circumstances requiring release--Circumstances allowing detention--Length of detention.

26-8B-3. Circumstances requiring release--Circumstances allowing detention--Length of detention. An apparent or alleged child in need of supervision taken into temporary custody by a law enforcement officer prior to a temporary custody hearing shall be released to the child's parents, guardian, or custodian unless the parents, guardian, or custodian cannot be located or in the judgment of the intake officer are not suitable to receive the child, in which case the child shall be placed in shelter. A child may be placed in detention for no more than twenty-four hours, excluding Saturdays, Sundays, and court holidays, if the intake officer finds that the parents, guardian, or custodian are not available or are not suitable to receive the child, and finds at least one of the following circumstances exists:

(1) The child has failed to comply with court services or a court-ordered program;

(2) The child is being held for another jurisdiction as a parole or probation violator, as a runaway or as a person under court-ordered detention;

(3) The child has a demonstrated propensity to run away from the child's home, from court-ordered placement outside of the child's home or from agencies charged with providing temporary care for the child;

(4) The child is under court-ordered home detention in this jurisdiction; or

(5) There are specific, articulated circumstances which justify the detention for the protection of the child from potentially immediate harm to the child or to others.

The shelter or detention authorized shall be the least restrictive alternative available. The child may be held in detention up to an additional twenty-four hours following the temporary custody hearing pending transfer to shelter or release.

If the child is accused of or has been found in violation of a valid court order, the child may be placed in detention for more than twenty-four hours, if a temporary custody hearing, pursuant to § 26-7A-14, is held within twenty-four hours of the child being placed in a detention facility, an interview is conducted with the child, and a written assessment of the child's immediate needs is provided at the temporary custody hearing. The interview and assessment may be conducted by law enforcement, states attorney, court services, or other public employee. The child may not be held in detention greater than seventy-two hours unless revocation proceedings have been initiated.

If the child is being held for another jurisdiction as a parole or probation violator, as runaway or as a person under court-ordered detention, the child may be placed in detention for more than twenty-four hours, and up to seven days, if a temporary custody hearing, pursuant to § 26-7A-14, is held within twenty-four hours of the child being placed in a detention facility.

Source: SL 1989, ch 228, § 4; SL 1991, ch 217, § 143B; SDCL Supp, § 26-8-23.4; SL 1992, ch 183, § 1; SL 1994, ch 219, § 3; SL 1995, ch 148, § 4; SL 1996, ch 172, § 18; SL 1997, ch 158, § 4; SL 2003, ch 149, § 5.



§ 26-8B-4 Plan of disposition from court services officer following adjudication.

26-8B-4. Plan of disposition from court services officer following adjudication. Following adjudication of a child as a child in need of supervision, the court may continue the case and may require a court services officer to present to the court a plan of disposition.

Source: SL 1974, ch 179, § 3; SL 1977, ch 208, § 1; SL 1991, ch 217, § 144B; SDCL, § 26-8-40.3.



§ 26-8B-5 Medical or mental health care for child.

26-8B-5. Medical or mental health care for child. Following adjudication of a child as a child in need of supervision, the court may order the child to be examined or treated by a physician or qualified mental health professional or to receive other special care and may place the child in a hospital or other suitable facility for such purposes.

Source: SL 1974, ch 179, § 7; SL 1991, ch 217, § 145B; SDCL, § 26-8-40.4.



§ 26-8B-6 Decree of disposition--Alternatives.

26-8B-6. Decree of disposition--Alternatives. If a child has been adjudicated as a child in need of supervision, the court shall enter a decree of disposition according to the least restrictive alternative available in keeping with the best interests of the child. The decree shall contain one or more of the following alternatives:

(1) The court may place the child on probation or under protective supervision in the custody of one or both parents, guardian, custodian, relative, or another suitable person under conditions imposed by the court;

(2) The court may require as a condition of probation that the child report for assignment to a supervised work program, provided the child is not placed in a detention facility and is not deprived of the schooling that is appropriate to the child's age, needs, and specific rehabilitative goals. The supervised work program shall be of a constructive nature designed to promote rehabilitation, shall be appropriate to the age level and physical ability of the child, and shall be combined with counseling by a court services officer or other guidance personnel. The supervised work program assignment shall be made for a period of time consistent with the child's best interests, but may not exceed ninety days;

(3) If the court finds that the child has violated a valid court order, the court may place the child in a detention facility for not more than ninety days, which may be in addition to any period of temporary custody, for purposes of disposition if:

(a) The child is not deprived of the schooling that is appropriate for the child's age, needs, and specific rehabilitative goals;

(b) The child had a due process hearing before the order was issued; and

(c) A plan of disposition from a court services officer is provided to the court;

(4) The court may require the child to pay for any damage done to property or for medical expenses under conditions set by the court if payment can be enforced without serious hardship or injustice to the child;

(5) The court may commit the child to the Department of Corrections for placement in a juvenile correctional facility, foster home, group home, group care center, residential treatment center, or other community-based services, if those community-based services were not provided prior to commitment, pursuant to chapter 26-11A. Prior to placement in a juvenile correctional facility, an interagency team comprised of representatives from the Department of Human Services, Department of Social Services, Department of Education, the Department of Corrections, and the Unified Judicial System shall make a written finding that placement at a Department of Corrections facility is the least restrictive placement commensurate with the best interests of the child. Subsequent placement in any other Department of Corrections facility may be authorized without an interagency review;

(6) The court may place a child in an alternative educational program;

(7) The court may order the child to be examined and treated at the Human Services Center;

(8) The court may impose a fine not to exceed five hundred dollars;

(9) The court may order the suspension or revocation of the child's driving privilege or restrict the privilege in such manner as the court sees fit or as required by § 32-12-52.4, including requiring that financial responsibility be proved and maintained;

(10) The court may assess or charge the same costs and fees as permitted by §§ 16-2-41, 23-3-52, 23A-27-26, 23A-28B-42, and 23A-27-27 against the child, parent, guardian, custodian, or other party responsible for the child.

No adjudicated child in need of supervision may be incarcerated in a detention facility except as provided in subdivision (3) or (5) of this section.

Source: SDC 1939, § 43.0319 as enacted by SL 1968, ch 164, § 13; SL 1973, ch 171; SL 1974, ch 179, § 8; SL 1982, ch 200, § 3; SL 1990, ch 196, § 2; SDCL §§ 26-8-39.2, 26-8-40.1; SL 1991, ch 217, § 147B; SDCL § 26-8-39.2; SDCL Supp, § 26-8-40.1; SL 1994, ch 219, § 6; SL 1995, ch 151; SL 1996, ch 172, § 19; SL 1996, ch 180; SL 1998, ch 163, § 2; SL 2000, ch 123, § 1; SL 2001, ch 143, § 1; SL 2003, ch 149, § 6; SL 2003, ch 272, § 63; SL 2004, ch 182, § 1; SL 2005, ch 120, § 129; SL 2007, ch 163, § 3; SL 2008, ch 139, § 2.



§ 26-8B-7 Limit of temporary custody.

26-8B-7. Limit of temporary custody. An alleged or adjudicated child in need of supervision may not be held in temporary custody for more than ninety days beginning with the date the child is first taken into custody unless at the ninetieth day the child is in the process of receiving treatment or care which has a specified duration. In that case the temporary custody may be extended to the end of the treatment or care.

Source: SL 1991, ch 217, § 147C.



§ 26-8B-8 Probation--Terms and conditions established and reviewed--Release on modification ofterms.

26-8B-8. Probation--Terms and conditions established and reviewed--Release on modification of terms. The terms, conditions, and duration of probation of a child in need of supervision shall be specified by rules or orders of the court and by a court services officer. Each child placed on probation shall be given a written statement of the terms and conditions of probation. The terms and conditions shall be fully explained to the child.

The court shall review the terms and conditions of probation and the progress of each child placed on probation at least once every six months. The court may release a child from probation or modify the terms and conditions of the child's probation at any time, but any child who has complied satisfactorily with the terms, conditions, and duration of probation shall be released from probation and the jurisdiction of the court terminated.

Source: DC 1939, § 43.0328 as added by SL 1968, ch 164, § 17; SL 1991, ch 217, § 150B; SDCL, § 26-8-60.



§ 26-8B-9 Provisions for violation of terms and conditions.

26-8B-9. Provisions for violation of terms and conditions. The following provisions apply if the child is alleged to have violated the terms and conditions of probation:

(1) The court shall set a hearing on the alleged violation and shall give five days' notice to the child, to the child's parents, guardian, or custodian, and to any other parties to the proceedings;

(2) The child and the child's parents, guardian, or custodian shall be given a written statement concerning the alleged violation;

(3) The child may be represented by legal counsel at the probation violation hearing and the child is entitled to the issuance of compulsory process for the attendance of witnesses;

(4) If the court finds by a preponderance of the evidence that the child violated the terms and conditions of probation, the court may modify the terms and conditions of probation, revoke probation, or take other action permitted by this chapter or chapter 26-7A, according to the least restrictive alternative which is in the best interests of the child, the public, and the state;

(5) If the court finds that the child did not violate the terms and conditions of probation as alleged, the court shall dismiss the proceedings and continue the child on probation under the terms and conditions previously prescribed.
Source: SL 1991, ch 217, § 150C.






Chapter 08C - Delinquent Children

§ 26-8C-1 Purpose of chapter.

26-8C-1. Purpose of chapter. It is the purpose of this chapter, in conjunction with chapter 26-7A, to establish an effective state and local system for delinquent children.

Source: SL 1991, ch 217, § 151.



§ 26-8C-2 "Delinquent child" defined.

26-8C-2. "Delinquent child" defined. In this chapter and chapter 26-7A, the term, delinquent child, means any child ten years of age or older who, regardless of where the violation occurred, has violated any federal, state, or local law or regulation for which there is a penalty of a criminal nature for an adult, except state or municipal hunting, fishing, boating, park, or traffic laws that are classified as misdemeanors, or petty offenses or any violation of § 35-9-2 or 32-23-21.

Source: SDC 1939, § 43.0301 (8) as enacted by SL 1968, ch 164, § 1; SL 1973, ch 169, § 1; SL 1974, ch 153, § 45; SL 1976, ch 158, § 43-5; SL 1981, ch 201; SL 1991, ch 217, § 152B; SDCL, § 26-8-7; SL 1994, ch 219, § 1; SL 1996, ch 179, § 2; SL 2000, ch 124, § 1; SL 2003, ch 149, § 7; SL 2004, ch 218, § 3.



§ 26-8C-3 Release--Placement in shelter--Circumstances warranting detention.

26-8C-3. Release--Placement in shelter--Circumstances warranting detention. An apparent or alleged delinquent child taken into temporary custody by a law enforcement officer prior to a temporary custody hearing shall be released to the child's parents, guardian, or custodian unless the parents, guardian, or custodian cannot be located or in the judgment of the intake officer are not suitable to receive the child, in which case the child shall be placed in shelter. A child may not be placed in detention unless the intake officer finds that the parents, guardian, or custodian are not available or are not suitable to receive the child, and finds at least one of the following circumstances exists:

(1) The child is a fugitive from another jurisdiction;

(2) The child is charged with a violation of § 22-22-7, a crime of violence under subdivision 22-1-2(9) or a serious property crime, which, if committed by an adult, would be a felony;

(3) The child is already held in detention or on conditional release in connection with another delinquency proceeding;

(4) The child has a demonstrable recent record of willful failures to appear for juvenile court proceedings;

(5) The child has a demonstrable recent record of violent conduct;

(6) The child has a demonstrable recent record of adjudications for serious property offenses;

(7) The child is under the influence of alcohol, inhalants, or a controlled drug or substance and detention is the least restrictive alternative in view of the gravity of the alleged offense and is necessary for the physical safety of the child, the public, and others; or

(8) The child has failed to comply with court services or a court ordered program.

The shelter or detention authorized shall be the least restrictive alternative available.

Source: SL 1989, ch 228, § 3; SL 1991, ch 217, § 153B; SDCL Supp, § 26-8-23.3; SL 1992, ch 183, § 2; SL 1994, ch 220; SL 1995, ch 148, § 5; SL 1996, ch 172, § 20.



§ 26-8C-4 Suspension of adjudication of delinquency--Probation--Revocation of suspension.

26-8C-4. Suspension of adjudication of delinquency--Probation--Revocation of suspension. If the court is satisfied that the best interests of the public, justice, and child will be served, the court may, without entering an adjudication of delinquency, with consent of the child, suspend imposition of adjudication of delinquency and place the child on probation under the terms, conditions, and duration required by the court. A court may revoke the suspension at any time during the probationary period and impose an adjudication of delinquency without diminishment or credit for any of the probationary period.

Source: SL 1981, ch 204; SL 1982, ch 28, § 11; SL 1991, ch 217, § 155B; SDCL, § 26-8-39.3.



§ 26-8C-5 Plan of disposition by court services officer following adjudication.

26-8C-5. Plan of disposition by court services officer following adjudication. Following adjudication of a child as a delinquent child, the court may continue the case and may require a court services officer to present to the court a plan of disposition.

Source: SL 1974, ch 179, § 3; SL 1977, ch 208, § 1; SL 1991, ch 217, § 156B; SDCL, § 26-8-40.3.



§ 26-8C-6 Court-ordered physical or mental health care for child.

26-8C-6. Court-ordered physical or mental health care for child. Following adjudication of a child as a delinquent child, the court may order the child to be examined or treated by a physician or a qualified mental health professional or to receive other special care and may place the child in a hospital or other suitable facility for such purposes.

Source: SL 1974, ch 179, § 7; SL 1991, ch 217, § 157B; SDCL, § 26-8-40.4.



§ 26-8C-7 Decree of disposition--Alternatives.

26-8C-7. Decree of disposition--Alternatives. If a child has been adjudicated as a delinquent child, the court shall enter a decree of disposition according to the least restrictive alternative available in keeping with the best interests of the child. The decree shall contain one or more of the following alternatives:

(1) The court may make any one or more of the dispositions in § 26-8B-6, except that a delinquent child may be incarcerated in a detention facility established pursuant to provisions of chapter 26-7A for not more than ninety days, which may be in addition to any period of temporary custody;

(2) The court may impose a fine not to exceed one thousand dollars;

(3) The court may place the child on probation under the supervision of a court services officer or another designated individual. The child may be required as a condition of probation to report for assignment to a supervised work program, provided the child is not deprived of the schooling that is appropriate for the child's age, needs, and specific rehabilitative goals. The supervised work program shall be of a constructive nature designed to promote rehabilitation, appropriate to the age level and physical ability of the child, and shall be combined with counseling by the court services officer or other guidance personnel. The supervised work program assignment shall be made for a period of time consistent with the child's best interests, but for not more than ninety days;

(4) The court may place the child at the Human Services Center for examination and treatment;

(5) The court may commit the child to the Department of Corrections;

(6) The court may place the child in a detention facility for not more than ninety days, which may be in addition to any period of temporary custody;

(7) The court may place the child in an alternative educational program;

(8) The court may order the suspension or revocation of the child's driving privilege or restrict the privilege in such manner as it sees fit, including requiring that financial responsibility be proved and maintained;

(9) The court may assess or charge costs and fees permitted by §§ 16-2-41, 23-3-52, 23A-27-26, 23A-28B-42, and 23A-27-27 against the child, parent, guardian, custodian, or other party responsible for the child.
Source: SDC 1939, § 43.0312; SDCL § 26-8-40; SL 1968, ch 164, § 9; SL 1974, ch 179, § 9; SDCL Supp, § 26-8-39.1; SL 1982, ch 200, § 2; SL 1991, ch 217, § 159B; SDCL § 26-8-39; SL 1992, ch 183, § 13; SL 1996, ch 172, § 21; SL 2001, ch 144, § 1; SL 2005, ch 120, § 128; SL 2008, ch 139, § 1.



§ 26-8C-8 Transferred.

26-8C-8. Transferred to § 26-7A-93.1



§ 26-8C-9 Limit of temporary custody.

26-8C-9. Limit of temporary custody. An alleged or adjudicated delinquent child may not be held in temporary custody for more than ninety days beginning with the date the child is first taken into custody unless at the ninetieth day the child is in the process of receiving treatment or care which has a specified duration. In that case, the temporary custody may be extended to the end of the treatment or care.

Source: SL 1991, ch 217, § 159C.



§ 26-8C-10 Repealed.

26-8C-10. Repealed by SL 1996, ch 172, § 22



§ 26-8C-11 Termination of jurisdiction upon successful disposition.

26-8C-11. Termination of jurisdiction upon successful disposition. Upon the successful completion of the dispositional plan of a delinquent child who has not been committed to the Department of Corrections, the court shall terminate its jurisdiction. If the court determines that the dispositional plan has not been successful, the court shall make further disposition of the delinquent child.

Source: SL 1991, ch 217, § 163C; SL 1996, ch 172, § 23.



§ 26-8C-12 Repealed.

26-8C-12. Repealed by SL 1992, ch 183, § 7



§ 26-8C-13 Repealed.

26-8C-13. Repealed by SL 1996, ch 172, § 24



§ 26-8C-14 Terms, conditions, and duration of probation--Written statement and explanationrequired--Review--Release--Modification.

26-8C-14. Terms, conditions, and duration of probation--Written statement and explanation required--Review--Release--Modification. The terms, conditions, and duration of probation of a delinquent child shall be specified by rules or orders of the court and by court services officers. Each child placed on probation shall be given a written statement of the terms and conditions of probation. The terms and conditions shall be fully explained to the child.

The court shall review the terms and conditions of probation and the progress of each child placed on probation at least once every six months. The court may release a child from probation or modify the terms and conditions of the child's probation at any time, but any child who has complied satisfactorily with the terms, conditions, and duration of probation shall be released from probation and the jurisdiction of the court terminated.

Source: SDC 1939, § 43.0328 as added by SL 1968, ch 164, § 17; SL 1991, ch 217, § 166B; SDCL, § 26-8-60.



§ 26-8C-15 Provisions for violation of terms and conditions of probation.

26-8C-15. Provisions for violation of terms and conditions of probation. The following provisions apply if the child is alleged to have violated the terms and conditions of probation:

(1) The court shall set a hearing on the alleged violation and shall give five days' notice to the child, to the child's parents, guardian, or custodian, and to any other parties to the proceedings;

(2) The child and the child's parents, guardian, or custodian shall be given a written statement concerning the alleged violation;

(3) The child may be represented by legal counsel at the probation violation hearing and the child is entitled to the issuance of compulsory process for the attendance of witnesses;

(4) If the court finds by a preponderance of the evidence that the child violated the terms and conditions of probation, the court may modify the terms and conditions of probation, revoke probation, or take other action permitted by this chapter or chapter 26-7A which is in the best interests of the child and the public;

(5) If the court finds that the child did not violate the terms and conditions of probation as alleged, the court shall dismiss the proceedings and continue the child on probation under the terms and conditions previously prescribed.
Source: SL 1991, ch 217, § 166C.






Chapter 09 - Contributing To Delinquency Or Dependency

§ 26-9-1 Contributing to abuse, neglect, or delinquency or causing child to become child in need ofsupervision as misdemeanor.

26-9-1. Contributing to abuse, neglect, or delinquency or causing child to become child in need of supervision as misdemeanor. Any person who, by any act, causes, encourages, or contributes to the abuse, the neglect, or the delinquency of a child, or any person, other than a parent who, by any act, causes a child to become a child in need of supervision, as such phrases with reference to children are defined by chapters 26-7A, 26-8A, 26-8B, and 26-8C, or who is, in any manner, responsible therefor, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 43.9901; SL 1988, ch 214; SL 1993, ch 206, § 1.



§ 26-9-2 Short terms used to describe offenses.

26-9-2. Short terms used to describe offenses. When any person is prosecuted under § 26-9-1, and the charge against such person concerns the abuse or neglect of a child, the offense for convenience may be termed contributory abuse or contributory neglect. If it concerns the delinquency of a child, for convenience it may be termed contributory delinquency. If it concerns a child in need of supervision, for convenience it may be termed contributing to the child's status as a child in need of supervision.

Source: SDC 1939, § 43.0401; SL 1993, ch 206, § 2; SL 2003, ch 149, § 14.



§ 26-9-3 Original jurisdiction of prosecutions.

26-9-3. Original jurisdiction of prosecutions. Subject to § 16-12A-22, the circuit court in all counties shall have original jurisdiction of all prosecutions under this chapter.

Source: SDC 1939, § 43.0408; SL 1971, ch 151, § 4.



§ 26-9-4 Probation officers authorized to file complaints--Assistance by state's attorney--Generalpowers of state's attorney unimpaired.

26-9-4. Probation officers authorized to file complaints--Assistance by state's attorney--General powers of state's attorney unimpaired. Probation officers having the powers of peace officers, as well as state's attorneys, shall have the right and be vested with all power necessary to file complaints against any person under § 26-9-1 and to prosecute any such case. In all such cases it shall be the duty of the state's attorney to prepare any such complaints and prosecute any such cases for such probation officer when so requested by such officer or the judge of the circuit court; but nothing herein shall be construed to interfere with any state's attorney prosecuting such cases under this or any other law as in other criminal cases.

Source: SDC 1939, § 43.0407.



§ 26-9-5 Interpretation and construction in prosecutions under chapter.

26-9-5. Interpretation and construction in prosecutions under chapter. In prosecutions conducted as provided in this chapter, the rules of interpretation and construction set forth in §§ 26-9-6 to 26-9-10, inclusive, shall be observed.

Source: SDC 1939, § 43.0409.



§ 26-9-6 Actual abuse, neglect, or delinquency not required for conviction.

26-9-6. Actual abuse, neglect, or delinquency not required for conviction. In order to find any person guilty of violating this chapter, it is not necessary to prove that the child has actually become abused, neglected, or delinquent, provided it appears from the evidence that through any act of abuse, neglect, or omission of duty or by any improper act or conduct on the part of any such person the abuse, neglect, or delinquency of any child may have been caused or merely encouraged.

Source: SDC 1939, § 43.0409 (1); SL 1993, ch 206, § 3.



§ 26-9-7 Liberal construction for protection of child.

26-9-7. Liberal construction for protection of child. This chapter and chapters 26-7A, 26-8A, 26-8B, and 26-8C shall be liberally construed in favor of the state for the purposes of the protection of the child from neglect or omission of parental duty toward the child by its parents, as well as to protect the children of the state from the effects of the improper conduct, acts, or the bad example of any person or persons whomsoever, which may be calculated to cause, encourage, or contribute to the dependency or delinquency of children, although such persons are in no way related to the child.

Source: SDC 1939, § 43.0409 (2).



§ 26-9-8 Criminal proceedings under other laws not prevented.

26-9-8. Criminal proceedings under other laws not prevented. Nothing in this chapter may be construed to be in conflict with or to repeal or prevent proceedings under any law of this state which may have otherwise defined any specific act of any person as a crime of any character, which act might also constitute contributory abuse, contributory neglect, or contributory delinquency, or to prevent or interfere with proceedings under any such law.

Source: SDC 1939, § 43.0409 (3); SL 1993, ch 206, § 4.



§ 26-9-9 Consistency with other laws for support and protection of children.

26-9-9. Consistency with other laws for support and protection of children. This chapter shall not be construed to be inconsistent with any law providing for the support by the parent or parents of their minor children, or any law providing for the punishment of cruelty to children or the taking of indecent liberties with or selling liquors, tobacco, or firearms to children, or permitting them in evil or disreputable places.

Source: SDC 1939, § 43.0409 (3).



§ 26-9-10 Proceedings under chapter not prevented by similar laws--Duplicate prosecutionsconsidered in mitigation.

26-9-10. Proceedings under chapter not prevented by similar laws--Duplicate prosecutions considered in mitigation. Nothing in any laws referred to in § 26-9-9 or similar laws shall be construed to be inconsistent with this chapter or chapters 26-7A, 26-8A, 26-8B, and 26-8C or to prevent proceedings hereunder, but in all cases where there shall be more than one prosecution for the same offense, under whatever law, the fact may be given in evidence to the judge of the court and may, in the discretion of the court, be considered in mitigation of any sentence in any such case.

Source: SDC 1939, § 43.0409 (3).



§ 26-9-11 Suspension, stay, or postponement of sentence--Release from custody on condition.

26-9-11. Suspension, stay, or postponement of sentence--Release from custody on condition. The court may suspend sentence, stay, or postpone the enforcement of execution, or release from custody any person found guilty in any such prosecution, upon such conditions as shall be imposed by the court in accordance with the provisions of this chapter.

Source: SDC 1939, § 43.0402.



§ 26-9-12 Abused or neglected child left in custody of person under suspended sentence--Conditionsof suspension.

26-9-12. Abused or neglected child left in custody of person under suspended sentence--Conditions of suspension. The court may permit any child to remain in the custody of the person found guilty of contributing to its abuse or neglect, under such suspended sentence, upon such conditions for the treatment and care of such child as may seem to the court to be for its best welfare, or as may be calculated to secure obedience to the law or to remove the cause of such abuse or neglect, and while such conditions are accepted and complied with by any such person, such sentence may remain suspended subject to be enforced upon the violation of any of the conditions imposed by the court.

Source: SDC 1939, § 43.0403; SL 1965, ch 177; SL 1993, ch 206, § 5.



§ 26-9-13 Enforcement of sentence after suspension or stay--Commencement of jail term.

26-9-13. Enforcement of sentence after suspension or stay--Commencement of jail term. If any person has been found guilty of contributory abuse, contributory neglect, or contributory delinquency, and the court has suspended the execution of the sentence during the good behavior and satisfactory conduct of the defendant or upon any other terms and conditions which may have been imposed by the court, if it appears to the satisfaction of the court at any time during such suspended sentence or stay of execution that it ought to be enforced, the court may thereupon enforce the same, and any jail sentence thereunder shall commence from the date upon which such sentence is ordered to be enforced.

Source: SDC 1939, § 43.0405; SL 1993, ch 206, § 6.



§ 26-9-14 Maximum period of suspension or stay of sentence--Release and discharge on compliancewith terms.

26-9-14. Maximum period of suspension or stay of sentence--Release and discharge on compliance with terms. No sentence shall be suspended or final judgment or execution stayed, in the case of any person found guilty under § 26-9-1, to exceed a period of two years. If at any time prior thereto it shall appear to the satisfaction of the court that such person has complied faithfully with the conditions of any suspended sentence, judgment, or execution, or is for any cause in the opinion of the court entitled to be released therefrom, the court may suspend such sentence indefinitely, in which case such person shall be finally released and discharged, as he shall be in any event at the end of two years from imposition of any such sentence. But if any defendant be actually serving a jail sentence imposed under § 26-9-1 and enforced before the expiration of such two years in accordance with the provisions of this chapter, then in such case the defendant shall not be finally discharged until the expiration of any such sentence.

Source: SDC 1939, § 43.0406.



§ 26-9-15 Security for child support required after conviction for contributory abuse or contributoryneglect--Forfeiture on failure to comply with conditions.

26-9-15. Security for child support required after conviction for contributory abuse or contributory neglect--Forfeiture on failure to comply with conditions. Any person found guilty under this chapter of contributory abuse or contributory neglect may be required to furnish a good and sufficient bond to the state in such penal sum as the court shall determine, not exceeding one thousand dollars, conditioned for the payment of such amount as the court may order, not exceeding seventy-five dollars per month, for the support, care, and maintenance of the child to whose abuse or neglect such person has contributed, such sum to be expended under the directions and orders of the court for the purposes mentioned. Such bond may be forfeited upon a failure to comply with any conditions as well as upon the failure to pay any amount required for the maintenance of such child.

Source: SDC 1939, § 43.0403; SL 1965, ch 177; SL 1993, ch 206, § 7.



§ 26-9-16 Separate suit not required to recover on bond--Order to show cause--Judgment on bond.

26-9-16. Separate suit not required to recover on bond--Order to show cause--Judgment on bond. As a part of the conditions of any bond mentioned in § 26-9-15, it shall be understood that it shall not be necessary to bring a separate suit to recover the penalty of any such bond which has become forfeited, but the court may cause a citation or summons to issue to the surety or sureties thereon, requiring that he or they appear at a time named by the court, which time shall be not less than ten nor more than twenty days from the issuance thereof, and show cause, if any there be, why judgment should not be entered for the penalty of such bond and execution issue for the amount thereof against the property of the surety or sureties thereon, as in civil cases, and upon failure to appear or failure to show any such sufficient cause, the court shall enter such judgment in behalf of the state against the principal and such surety or sureties on such bond, not to exceed the sum of one thousand dollars including the costs.

Source: SDC 1939, § 43.0404.



§ 26-9-17 Disposition of recovery on bond.

26-9-17. Disposition of recovery on bond. Any money collected or paid upon any execution issued pursuant to § 26-9-16 or in any case upon such bond shall be turned over to the clerk of the court, to be applied first to the payment of all court costs and then to the care or maintenance of the child or children for whose dependency such conviction was had, in such manner and upon such terms as the court may direct. If any such money so collected be unnecessary for the purposes last mentioned, it shall be turned over within one year to the treasurer of the county.

Source: SDC 1939, § 43.0404.






Chapter 10 - Offenses By And Against Minors

§ 26-10-1 Abuse of or cruelty to minor as felony--Reasonable force as defense--Limitation of action.

26-10-1. Abuse of or cruelty to minor as felony--Reasonable force as defense--Limitation of action. Any person who abuses, exposes, tortures, torments, or cruelly punishes a minor in a manner which does not constitute aggravated assault, is guilty of a Class 4 felony. If the victim is less than seven years of age, the person is guilty of a Class 3 felony. The use of reasonable force, as provided in § 22-18-5, is a defense to an offense under this section. Notwithstanding § 23A-42-2, a charge brought pursuant to this section may be commenced at any time before the victim becomes age twenty-five.

If any person convicted of this offense is the minor's parent, guardian, or custodian, the court shall include as part of the sentence, or conditions required as part of suspended execution or imposition of such sentence, that the person receive instruction on parenting approved or provided by the Department of Social Services.

Source: SDC 1939, §§ 13.3301, 13.3303; SDCL § 26-10-5; SL 1969, ch 32; SL 1975, ch 179, § 1; SL 1977, ch 189, § 96; SL 1983, ch 211, § 2; SL 1998, ch 162, § 3; SL 2001, ch 145, § 1; SL 2008, ch 140, § 1.



§ 26-10-1.1 Transferred.

26-10-1.1. Transferred to § 26-8A-23



§ 26-10-2 Repealed.

26-10-2. Repealed by SL 1978, ch 159, § 1



§ 26-10-2.1 Professional boxing by minors prohibited.

26-10-2.1. Professional boxing by minors prohibited. No person under the age of eighteen years shall box professionally in the State of South Dakota.

Source: SL 1978, ch 301, § 2.



§ 26-10-3 Repealed.

26-10-3. Repealed by SL 1971, ch 211, § 121



§ 26-10-4 Repealed.

26-10-4. Repealed by SL 1977, ch 189, § 126



§ 26-10-5 Superseded.

26-10-5. Superseded



§ 26-10-6 Repealed.

26-10-6. Repealed by SL 1977, ch 189, § 126



§ 26-10-7 Repealed.

26-10-7. Repealed by SL 1974, ch 243, § 1



§ 26-10-8 Repealed.

26-10-8. Repealed by SL 1979, ch 173



§ 26-10-9 Repealed.

26-10-9. Repealed by SL 1994, ch 172, § 3



§ 26-10-10 to 26-10-12.2. Transferred.

26-10-10 to 26-10-12.2. Transferred to §§ 26-8A-3 to 26-8A-10



§ 26-10-12.3 Transferred.

26-10-12.3. Transferred to § 26-8A-13



§ 26-10-13 Superseded.

26-10-13. Superseded



§ 26-10-14 , 26-10-15. Transferred.

26-10-14, 26-10-15. Transferred to §§ 26-8A-14, 26-8A-15



§ 26-10-16 , 26-10-17. Transferred.

26-10-16, 26-10-17. Transferred to §§ 26-8A-17, 26-8A-18



§ 26-10-17.1 Transferred.

26-10-17.1. Transferred to § 25-4-45.4



§ 26-10-18 Transferred.

26-10-18. Transferred to § 26-8A-16



§ 26-10-19 Tattooing minor without parental consent as misdemeanor.

26-10-19. Tattooing minor without parental consent as misdemeanor. No minor may be tattooed unless the minor's parents have signed a consent form authorizing the tattoo. Any person who tattoos a minor without parental consent is guilty of a Class 2 misdemeanor. The term "tattoo" means to make permanent marks or designs on the skin by puncturing it and inserting indelible colors.

Source: SL 1985, ch 216, §§ 1, 2.



§ 26-10-20 Use or purchase of smokeless tobacco by minor prohibited--Petty offense.

26-10-20. Use or purchase of smokeless tobacco by minor prohibited--Petty offense. It is a petty offense for any minor to purchase, attempt to purchase, possess, or consume any smokeless tobacco product or to misrepresent his age for the purpose of purchasing or attempting to purchase any smokeless tobacco product.

Source: SL 1986, ch 224, § 1.



§ 26-10-21 , 26-10-22. Repealed.

26-10-21, 26-10-22. Repealed by SL 1994, ch 280, §§ 6, 7



§ 26-10-23 Repealed.

26-10-23. Repealed by SL 1998, ch 215, § 2



§ 26-10-24 Cigarette vending machine owner exempted--Warning required.

26-10-24. Cigarette vending machine owner exempted--Warning required. Any owner, lessee, or person having control of any cigarette vending machine shall post, in a conspicuous place on each machine in use within the state, a warning to persons under the age of eighteen which shall be printed in bold type letters each of which shall be at least one-half inch high and which shall be kept in easily legible form and repair stating:

"Any person under 18 years of age is forbidden by law to purchase cigarettes from this machine."

Any owner, lessee, or person having control of any cigarette vending machine which does not bear the warning commits a petty offense.

Source: SL 1989, ch 235, § 3; SL 1992, ch 158, §§ 6, 96.



§ 26-10-25 Time for commencing civil action for damages resulting from childhoodsexual abuse.

26-10-25. Time for commencing civil action for damages resulting from childhood sexual abuse. Any civil action based on intentional conduct brought by any person for recovery of damages for injury suffered as a result of childhood sexual abuse shall be commenced within three years of the act alleged to have caused the injury or condition, or three years of the time the victim discovered or reasonably should have discovered that the injury or condition was caused by the act, whichever period expires later. However, no person who has reached the age of forty years may recover damages from any person or entity other than the person who perpetrated the actual act of sexual abuse.

Source: SL 1991, ch 219, § 1; SL 2010, ch 141, § 1.



§ 26-10-26 Date of discovery in child sexual abuse action.

26-10-26. Date of discovery in child sexual abuse action. The victim need not establish which act in a series of continuing sexual abuse or exploitation incidents caused the injury complained of, but may compute the date of discovery from the date of discovery of the last act by the same perpetrator which is part of a common course of conduct of sexual abuse or exploitation.

Source: SL 1991, ch 219, § 2.



§ 26-10-27 Knowledge of parent or guardian.

26-10-27. Knowledge of parent or guardian. The knowledge of a custodial parent or guardian may not be imputed to a person under the age of eighteen years for the purposes of §§ 26-10-25 to 26-10-29, inclusive.

Source: SL 1991, ch 219, § 3.



§ 26-10-28 "Child" defined.

26-10-28. "Child" defined. For the purposes of §§ 26-10-25 to 26-10-29, inclusive, a child is any person under the age of eighteen years.

Source: SL 1991, ch 219, § 4.



§ 26-10-29 "Childhood sexual abuse" defined.

26-10-29. "Childhood sexual abuse" defined. As used in §§ 26-10-25 to 26-10-29, inclusive, childhood sexual abuse is any act committed by the defendant against the complainant who was less than eighteen years of age at the time of the act and which act would have been a violation of chapter 22-22 or prior laws of similar effect at the time the act was committed which act would have constituted a felony.

Source: SL 1991, ch 219, § 5.



§ 26-10-30 Permitting physical or sexual abuse of child as felony--Affirmativedefense.

26-10-30. Permitting physical or sexual abuse of child as felony--Affirmative defense. It is a Class 6 felony for any parent, guardian, or custodian to knowingly permit physical or sexual abuse of a child.

It is an affirmative defense, to be proven by clear and convincing evidence, to prosecution under this section if, at the time of the offense, there was a reasonable belief that acting to stop or to prevent the abuse would result in substantial bodily harm to the defendant or the child in retaliation.

Source: SL 2006, ch 146, § 1.



§ 26-10-31 Causing child to be present where methamphetamines used, distributed,or manufactured as misdemeanor.

26-10-31. Causing child to be present where methamphetamines used, distributed, or manufactured as misdemeanor. It is a Class 1 misdemeanor for any person to knowingly cause a child to be present where any person is using, distributing, or manufacturing methamphetamines.

Source: SL 2006, ch 146, § 2.



§ 26-10-32 Branding of a minor prohibited--Violation as misdemeanor or felony.

26-10-32. Branding of a minor prohibited--Violation as misdemeanor or felony. No person may brand a minor. For the purposes of this section, the term, brand, means to make a permanent mark on a person's skin through the use of heat, cold, or a chemical compound, or to cut, tear, or abrade the skin for the purpose of creating a permanent mark or design. It is not a violation of this section to tattoo a minor in compliance with the provisions of § 26-10-19. It is not a violation of this section to pierce any part of a minor's body for the purpose of jewelry or adornment with consent. A violation of this section is a Class 1 misdemeanor. However, any second or subsequent violation of this section is a Class 6 felony.

Source: SL 2008, ch 141, § 1.



§ 26-10-33 Juvenile sexting prohibited--Violation as misdemeanor.

26-10-33. Juvenile sexting prohibited--Violation as misdemeanor. No minor, as defined in subdivision 26-7A-1(21), may intentionally create, produce, distribute, present, transmit, post, exchange, disseminate, or possess, through any computer or digital media, any photograph or digitized image or any visual depiction of a minor in any condition of nudity, as defined in subdivision 22-24A-2(9), or involved in any prohibited sexual act, as defined in subdivision 22-24A-2(16). Any violation of this section constitutes the offense of juvenile sexting, which is a Class 1 misdemeanor.

Source: SL 2012, ch 148, § 1.



§ 26-10-34 Defenses to juvenile sexting.

26-10-34. Defenses to juvenile sexting. It is an affirmative defense to the offense of juvenile sexting that the minor has not solicited the visual depiction, that the minor does not subsequently distribute, present, transmit, post, print, disseminate, or exchange the visual depiction, and that the minor deletes or destroys the visual depiction within a reasonable time after receipt. It is an affirmative defense to the offense of juvenile sexting that the visual depiction is of a single minor, created by that minor, who does not subsequently distribute, present, transmit, post, print, disseminate, or exchange the visual depiction.

Source: SL 2012, ch 148, § 2.



§ 26-10-35 Depiction of person charged not a defense to juvenile sexting.

26-10-35. Depiction of person charged not a defense to juvenile sexting. It is not a defense to the offense of juvenile sexting that the visual depiction is of the person charged.

Source: SL 2012, ch 148, § 3.






Chapter 11 - Criminal Proceedings Against Minors

§ 26-11-1 Proceedings on offense for which child not subject to delinquency proceedings--Prosecution as adult--Detention in adult jail or lockup.

26-11-1. Proceedings on offense for which child not subject to delinquency proceedings--Prosecution as adult--Detention in adult jail or lockup. If any child under the age of eighteen years is arrested, with or without a warrant, for a violation of any law or municipal ordinance for which the child is not subject to proceedings as a child in need of supervision as defined in § 26-8B-2 or a delinquent child as defined in 26-8C-2 or for a violation of subdivision 34-46-2(2), the child shall be brought before the judge of a court having jurisdiction over the offense and proceedings shall be conducted as though the child were eighteen years of age or older.

A child under the age of eighteen years, subject to proceedings pursuant to this section and accused of a Class 2 misdemeanor, may be held in or sentenced to a detention or temporary care facility for up to seven days if sight and sound separated from adult prisoners. No child may be held in or sentenced to a detention facility for a violation of subdivision 34-46-2(2).

A child under the age of eighteen years, subject to proceedings pursuant to this section and accused of a Class 1 misdemeanor, may be held in or sentenced to a detention or temporary care facility for up to thirty days if sight and sound separated from adult prisoners.

Source: SDC 1939, § 43.0318 as added by SL 1961, ch 214, § 1; SL 1973, ch 169, § 2; SL 1991, ch 217, § 173; SL 1996, ch 179, § 3; SL 1997, ch 158, § 5; SL 1998, ch 215, § 4; SL 2003, ch 149, § 8.



§ 26-11-1.1 Strip-search for curfew violation prohibited.

26-11-1.1. Strip-search for curfew violation prohibited. No person under the age of eighteen detained solely for a curfew violation may be strip-searched.

Source: SL 2000, ch 125, § 1.



§ 26-11-2 Child arrested for other offenses taken before circuit court--Transfer by magistrateto circuit court--Disposition as if on delinquency petition.

26-11-2. Child arrested for other offenses taken before circuit court--Transfer by magistrate to circuit court--Disposition as if on delinquency petition. If the arrest is for an offense for which the child is subject to proceedings as a delinquent child as defined in § 26-8C-2, the child shall be taken directly before the circuit court. If the child is taken before a magistrate upon a complaint sworn out in that court or for any other reason, the magistrate shall transfer the case to the circuit court and the officer in charge of the child shall take the child before the circuit court. The circuit court may proceed to hear and dispose of the case as if the petition had originally been filed in that court as provided in chapter 26-8C.

Source: SDC 1939, § 43.0318; SL 1961, ch 214, § 1; SL 1991, ch 217, § 174.



§ 26-11-3 Circuit court direction to hold child in custody until felony charge filed.

26-11-3. Circuit court direction to hold child in custody until felony charge filed. When necessary, in cases where a delinquency charge against a child would otherwise constitute a felony, the circuit court may direct that such child be kept in proper custody until an information or complaint may be filed against him as in other cases under the criminal laws of this state.

Source: SDC 1939, § 43.0318; SL 1961, ch 214, § 1.



§ 26-11-3.1 Request for transfer hearing by delinquent child charged with felony.

26-11-3.1. Request for transfer hearing by delinquent child charged with felony. Any delinquent child sixteen years of age or older against whom Class A, Class B, Class C, Class 1, or Class 2 felony charges have been filed shall be tried in circuit court as an adult. However, the child may request a transfer hearing which shall be conducted pursuant to § 26-11-4 to determine if it is in the best interest of the public that the child be tried in circuit court as an adult. In such a transfer hearing, there is a rebuttable presumption that it is in the best interest of the public that any child, sixteen years of age or older, who is charged with a Class A, Class B, Class C, Class 1, or Class 2 felony, shall be tried as an adult.

Source: SL 1997, ch 163, § 1; SL 2006, ch 117, § 5.



§ 26-11-4 Criminal proceedings against child charged with a felony permitted by circuit court--Transfer hearing--Factors considered--Order holding child--Retention ofjurisdiction by court.

26-11-4. Criminal proceedings against child charged with a felony permitted by circuit court--Transfer hearing--Factors considered--Order holding child--Retention of jurisdiction by court. Except as provided in § 26-11-3.1, the circuit court may, in any case of a delinquent child against whom criminal felony charges have been filed, after transfer hearing, permit such child to be proceeded against in accordance with the laws that may be in force in this state governing the commission of crimes. In such cases the petition filed under chapter 26-7A shall be dismissed. The hearing shall be conducted as provided by this section.

At the transfer hearing, the court shall consider only whether it is contrary to the best interest of the child and of the public to retain jurisdiction over the child.

The following factors may be considered by the court in determining whether a child should be transferred:

(1) The seriousness of the alleged felony offense to the community and whether protection of the community requires waiver;

(2) Whether the alleged felony offense was committed in an aggressive, violent, premeditated, or willful manner;

(3) Whether the alleged felony offense was against persons or property with greater weight being given to offenses against persons;

(4) The prosecutive merit of the complaint. The state is not required to establish probable cause to show prosecutive merit;

(5) The desirability of trial and disposition of the entire felony offense in one proceeding if the child's associates in the alleged felony offense are adults;

(6) The record and previous history of the juvenile;

(7) The prospect for adequate protection of the public and the likelihood of reasonable rehabilitation of the juvenile, if the juvenile is found to have committed the alleged felony offense, by the use of procedures, services, and facilities currently available to the juvenile court.

Written reports and other materials relating to the child's mental, physical, and social history may be considered by the court, if the person who prepared the report and other material appears and is subject to both direct and cross-examination.

If the court finds that a child should be held for criminal proceedings in a court of competent jurisdiction, the court shall enter an order certifying to that effect. The order shall contain findings of fact upon which the court's decision is based. The findings may not be set aside upon review unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge the credibility of the witnesses. If an order of certification is made, the jurisdiction of the original court as to the child concerned is terminated. However, the court to which the proceedings are transferred may require the original court to hold the child in detention pending proceedings in that court.

If the court finds that it is in the best interest of the child and of the public for the court to retain jurisdiction, it shall proceed with the adjudicatory hearing. If the court to which any proceeding regarding a delinquent child is transferred finds that it is in the best interest of the child and of the public for the court to retain jurisdiction, the finding is definitive, during the balance of the child's minority, as to the subsequent commission of any crime, petty offense, or municipal ordinance violation, and the child may no longer be considered a child for the purposes of this chapter. However, the finding is not definitive, if the delinquent child has been found not guilty of the offense for which the original transfer was ordered.

Source: SDC 1939, § 43.0313; SL 1968, ch 164, § 10; SL 1971, ch 166, § 6; SL 1977, ch 210; SL 1994, ch 219, § 9; SL 1994, ch 221; SL 1997, ch 163, § 2.



§ 26-11-5 Repealed.

26-11-5. Repealed by SL 1996, ch 172, § 50



§ 26-11-5.1 Provision for notice to school officials and parent or guardian by law enforcementagency where student suspected of violating state drug or alcohol laws or ofthreatening violence.

26-11-5.1. Provision for notice to school officials and parent or guardian by law enforcement agency where student suspected of violating state drug or alcohol laws or of threatening violence. Notwithstanding any other provision of law, a law enforcement agency may provide notice of an incident within its jurisdiction to public or nonpublic school officials and to the parent or guardian of a school student if the incident is one in which the agency has probable cause to believe the school student has violated any provision of state law involving alcohol, illegal drugs, firearms, or bomb threats, or has made any threat of violence relating to any school or its students, employees, or property. However, if there is a prolonged criminal investigation and revealing information would jeopardize a successful conclusion to the case, the law enforcement agency may provide the notice at some later appropriate time. The notice shall be in writing.

Source: SL 1996, ch 120, § 1; SL 2000, ch 126, § 1.



§ 26-11-5.2 Provision for notice to school officials by judicial system where student convictedof certain crimes.

26-11-5.2. Provision for notice to school officials by judicial system where student convicted of certain crimes. Within ten days after disposition of any judicial proceeding in which a juvenile is adjudicated or convicted of committing, attempting to commit, or conspiring to commit murder, manslaughter, rape, aggravated assault, riot, robbery, burglary in the first or second degree, arson, kidnapping, felony sexual contact as defined in § 22-22-7, any felony offense pursuant to chapter 22-14, or any felony offense pursuant to chapter 22-14A, the Unified Judicial System shall give notice to the chief administrator of the school in which the juvenile is enrolled. The notice shall include a description of the offense committed and the disposition by the court and may include a description of the acts constituting the offense.

Source: SL 2001, ch 146, § 1.



§ 26-11-5.3 Disclosure of student's adjudication or conviction governed by federal law--Conditions.

26-11-5.3. Disclosure of student's adjudication or conviction governed by federal law--Conditions. The information disclosed pursuant to § 26-11-5.2 is governed by the federal Family Educational Rights and Privacy Act (FERPA) as implemented in 34 CFR part 99, as effective on January 1, 2001. The Unified Judicial System shall disclose the information to the chief administrator of a nonpublic school only upon request and upon the execution of an agreement to follow the provisions of the federal Family Educational Rights and Privacy Act (FERPA) with regard to the information.

Source: SL 2001, ch 146, § 2.



§ 26-11-6 to 26-11-9. Repealed.

26-11-6 to 26-11-9. Repealed by SL 1968, ch 33, § 2



§ 26-11-10 Repealed.

26-11-10. Repealed by SL 1997, ch 163, § 3






Chapter 11A - Juvenile Correctional Facilities And Programs

§ 26-11A-1 Establishment, maintenance, and operation of juvenile correctional facilities andprograms.

26-11A-1. Establishment, maintenance, and operation of juvenile correctional facilities and programs. The Department of Corrections shall establish, maintain, and operate such correctional facilities and programs as it determines appropriate to provide appropriate custody and care of juveniles committed to the department pursuant to chapters 26-7A, 26-8B, and 26-8C.

Source: SL 1996, ch 172, § 51.



§ 26-11A-1.1 Repealed.

26-11A-1.1. Repealed by SL 2004, ch 168, § 72



§ 26-11A-1.2 Repealed.

26-11A-1.2. Repealed by SL 2002, ch 132, § 1



§ 26-11A-1.3 Repealed.

26-11A-1.3. Repealed by SL 2004, ch 168, § 73



§ 26-11A-1.4 Department authorized to lease former state property--Disposition of revenue.

26-11A-1.4. Department authorized to lease former state property--Disposition of revenue. The Department of Corrections is authorized, pursuant to § 5-2-2.4, to lease the former state training school real and personal property. Any revenue derived from any lease of the former state training school personal property shall be deposited in the state general fund. Any revenue derived from any lease of the former state training school real property shall be deposited with the commissioner of school and public lands and distributed to the Department of Corrections for juvenile programs subject to § 4-8-1.

Source: SL 2002, ch 132, § 2.



§ 26-11A-2 Acceptance and expenditure of funds--Approval.

26-11A-2. Acceptance and expenditure of funds--Approval. The Department of Corrections may accept and expend for the purpose of § 26-11A-1, any funds which it may obtain from federal sources, gifts, contributions, or any other source, provided such acceptance and expenditure is approved in accordance with chapter 4-8B.

Source: SL 1996, ch 172, § 52.



§ 26-11A-3 Liability for medical and related services cost for committed juvenile--Securingpayment on failure of responsible party to pay.

26-11A-3. Liability for medical and related services cost for committed juvenile--Securing payment on failure of responsible party to pay. The parent or parents, guardian, conservator, custodian, or other responsible party is liable for the medical, dental, optical, psychological, and other like services of a juvenile committed to the Department of Corrections. Upon failure to pay, the department may proceed to secure payment of such costs by the parent or parents, guardian, conservator, custodian, or other responsible party through civil judgment.

Source: SL 1996, ch 172, § 53.



§ 26-11A-4 Prohibition against court's commitment of juvenile to specific department facility orprogram.

26-11A-4. Prohibition against court's commitment of juvenile to specific department facility or program. The court may not commit a juvenile to a specific department facility or program. No juvenile has any implied right or expectation to be housed in a specific facility, participate in a specific program, or receive specific services.

Source: SL 1996, ch 172, § 54.



§ 26-11A-5 Age limit for juvenile within departmental jurisdiction.

26-11A-5. Age limit for juvenile within departmental jurisdiction. No adjudicated juvenile may remain within the jurisdiction of the Department of Corrections beyond the age of twenty-one years.

Source: SL 1996, ch 172, § 55.



§ 26-11A-6 Age limit for placement of child sentenced as adult into juvenile facility--Affect onstatus.

26-11A-6. Age limit for placement of child sentenced as adult into juvenile facility--Affect on status. A child under the age of eighteen years who has been sentenced as an adult felon to a term of imprisonment in the penitentiary may be placed in a Department of Corrections juvenile facility by the secretary of corrections. This section does not affect the child's status as an adult offender and inmate of the penitentiary.

Source: SL 1996, ch 172, § 56.



§ 26-11A-7 Jurisdiction and custody of adjudicated juvenile.

26-11A-7. Jurisdiction and custody of adjudicated juvenile. Any adjudicated juvenile committed to the Department of Corrections is at all times within the jurisdiction of the department and considered in the custody of the department until discharged.

Source: SL 1996, ch 172, § 57.



§ 26-11A-8 Extent of security and treatment services for committed juvenile--Placement ofjuvenile.

26-11A-8. Extent of security and treatment services for committed juvenile--Placement of juvenile. If a juvenile is committed to the Department of Corrections, the department shall determine the extent of security and treatment services that are in the best interest of the juvenile and in the best interest of the state. When the department makes its determination, it shall place the juvenile in a juvenile correctional facility under the department's control pursuant to § 1-15-1.4 or a group home, group care center, residential treatment center, or other community-based services, if those community-based services were not provided prior to commitment.

Source: SL 1996, ch 172, § 58; SL 1998, ch 163, § 1; SL 2007, ch 163, § 4.



§ 26-11A-9 Transfer of juvenile after initial placement.

26-11A-9. Transfer of juvenile after initial placement. After the juvenile's initial placement pursuant to § 26-11A-8, the secretary of corrections may transfer a juvenile to a different Department of Corrections facility or program, the Human Services Center, detention, shelter, or a group home, group care center, residential treatment center, or other community-based services.

Source: SL 1996, ch 172, § 59; SL 2007, ch 163, § 5.



§ 26-11A-10 Placement contracts regarding juveniles and other states--Transfer of custody--Effecton juvenile's legal rights.

26-11A-10. Placement contracts regarding juveniles and other states--Transfer of custody--Effect on juvenile's legal rights. The Department of Corrections may contract and place juveniles with appropriate agencies or departments of other states. Juveniles under the jurisdiction of the Department of Corrections who are in the custody of an agency or department of another state may be removed therefrom for change of placement. Placement of a juvenile in another state does not deprive the child of any legal rights the juvenile would have if placed in this state.

Source: SL 1996, ch 172, § 60.



§ 26-11A-11 Custodian of person of juvenile.

26-11A-11. Custodian of person of juvenile. The secretary of corrections, as guardian of all juveniles committed to the department, may appoint the person in charge of the public or private facility or program, in which the juvenile is placed, as custodian of the person of the child.

Source: SL 1996, ch 172, § 61.



§ 26-11A-12 Aftercare supervision program for juveniles conditionally released--Foster care--Terms, conditions, and duration of aftercare given in writing.

26-11A-12. Aftercare supervision program for juveniles conditionally released--Foster care--Terms, conditions, and duration of aftercare given in writing. The Department of Corrections may establish an aftercare supervision program to supervise juveniles in the community if they have been conditionally released from a department facility or program, the Human Services Center, detention, shelter, or a group home, group care center, or residential treatment center.

As part of an aftercare supervision program, the department may place a juvenile in foster care, with one or both parents, a guardian, conservator, or a relative of the juvenile or with another suitable person.

The terms, conditions, and duration of aftercare supervision shall be given in writing and fully explained to each juvenile placed on aftercare and a parent or custodian of such juvenile. The Department of Corrections may modify the terms, conditions, and duration of aftercare at any time.

Source: SL 1996, ch 172, § 62.



§ 26-11A-13 Failure to comply with terms and conditions of aftercare--Duration of temporarydetention or shelter--Violations.

26-11A-13. Failure to comply with terms and conditions of aftercare--Duration of temporary detention or shelter--Violations. A juvenile placed on aftercare supervision may be taken into temporary detention or shelter by an authorized employee of the Department of Corrections or a law enforcement officer if the juvenile has failed to comply with the terms and conditions of aftercare or if the purposes and objects of aftercare supervision are not being served.

No juvenile may be held in temporary detention or shelter longer than twenty-four hours, excluding Saturdays, Sundays, and holidays except as authorized pursuant to § 26-11A-14.

No juvenile may be placed in temporary detention or shelter in violation of § 26-7A-26.

Source: SL 1996, ch 172, § 63.



§ 26-11A-14 Temporary detention or shelter hearing--Timing--Orders of hearing officer--Holdingof juvenile pending hearing.

26-11A-14. Temporary detention or shelter hearing--Timing--Orders of hearing officer--Holding of juvenile pending hearing. A temporary detention or shelter hearing may be conducted by an independent hearing officer to determine if probable cause exists that the juvenile has failed to comply with the terms and conditions of aftercare supervision or that the purposes and objects of aftercare supervision are not being served.

The temporary detention or shelter hearing shall be held within twenty-four hours, excluding Saturdays, Sundays, and holidays of the juvenile being placed in temporary detention or shelter.

The independent hearing officer shall either order that:

(1) Probable cause exists and the juvenile shall be held in temporary detention or shelter or returned to a Department of Corrections juvenile facility pending an aftercare supervision revocation hearing pursuant to §§ 26-11A-15 and 26-11A-16; or

(2) Probable cause does not exist and the juvenile shall be released for continued aftercare supervision.

No juvenile may be held in temporary detention or shelter or at a Department of Corrections juvenile facility pending an aftercare supervision revocation hearing for more than thirty days.

Source: SL 1996, ch 172, § 64.



§ 26-11A-15 Aftercare supervision revocation hearing--Notice--Written statement of allegations--Witnesses and evidence--Representation.

26-11A-15. Aftercare supervision revocation hearing--Notice--Written statement of allegations--Witnesses and evidence--Representation. If the independent hearing officer finds probable cause, an aftercare revocation hearing shall be held before a member of the Board of Pardons and Paroles created in § 24-13-1 within thirty days of the temporary detention or shelter hearing. The juvenile, with the consent of a parent, guardian, or custodian, has the right to waive this hearing at any time after the juvenile is detained.

The member of the board shall set the aftercare revocation hearing and shall give five days notice to the juvenile, to the juvenile's parents, guardian, or custodian, and to any other parties to the hearing.

The juvenile and the juvenile's parents, guardian, or custodian, shall be given a written statement of the allegations against the juvenile.

The juvenile shall have the opportunity to appear in person, present witnesses, or documentary evidence in the juvenile's behalf, and cross-examine witnesses unless the member of the board makes a written determination that doing so is not in the best interests of the juvenile.

The juvenile may be represented by legal counsel at the hearing.

Source: SL 1996, ch 172, § 65.



§ 26-11A-16 Finding of violation or frustration of purpose--Continuance of aftercare.

26-11A-16. Finding of violation or frustration of purpose--Continuance of aftercare. If the member of the Board of Pardons and Paroles is satisfied that the terms and conditions of aftercare have been violated or that the purposes and objects of aftercare are not being served:

(1) The juvenile's aftercare supervision may be revoked and the juvenile may be placed in a program or service authorized in § 26-11A-9; or

(2) The juvenile may be released to continue aftercare supervision with or without changing the terms and conditions of the juvenile's aftercare supervision.

If the member of the board is not satisfied that the terms and conditions of aftercare have been violated or that the purposes and objects of aftercare are not being served the member of the board shall release the juvenile to continue aftercare supervision.

Source: SL 1996, ch 172, § 66.



§ 26-11A-17 Release of juvenile for continuance of aftercare.

26-11A-17. Release of juvenile for continuance of aftercare. The Department of Corrections may at any time release a juvenile held in temporary detention or shelter pursuant to §§ 26-11A-13 and 26-11A-14 or a juvenile returned to a Department of Corrections juvenile facility pursuant to § 26-11A-16 to continue aftercare supervision.

Source: SL 1996, ch 172, § 67.



§ 26-11A-18 Form of hearings.

26-11A-18. Form of hearings. Hearings held pursuant to §§ 26-11A-14 to 26-11A-16, inclusive, may be held telephonically or by teleconference. Evidence may be transmitted via facsimile or other electronic document transfer.

Source: SL 1996, ch 172, § 68.



§ 26-11A-19 Reimbursement of expenses--Procedure.

26-11A-19. Reimbursement of expenses--Procedure. The state shall reimburse the county of this state for expenses the county incurs for the detention of a juvenile pursuant to §§ 26-11A-13 and 26-11A-14. Upon receipt of the bill, the state shall make reimbursement within thirty days. No county may be reimbursed by the state for costs incurred from detaining a juvenile held for criminal charges unrelated to the juveniles current adjudication and commitment. The county shall be reimbursed by the state auditor upon vouchers approved by the secretary of corrections.

Source: SL 1996, ch 172, § 69.



§ 26-11A-20 Grounds for discharge of juvenile--Department's jurisdiction ends at age twenty-one.

26-11A-20. Grounds for discharge of juvenile--Department's jurisdiction ends at age twenty-one. The secretary of corrections may discharge a juvenile from the Department of Corrections upon the following:

(1) As a reward for good conduct and upon satisfactory evidence of reformation;

(2) As a result of a conviction for a new crime as an adult, if the juvenile is placed on adult probation or sentenced to the county jail or state penitentiary;

(3) If the juvenile, upon reaching the age of majority, lives outside the jurisdiction of the State of South Dakota and the interstate compact on juveniles is not available due to the juvenile's age or circumstances; or

(4) If the juvenile is on aftercare and has a suitable placement, and a discharge is determined to be in the best interests of the juvenile.

No adjudicated juvenile may remain within the jurisdiction of the Department of Corrections beyond the age of twenty-one years. The discharge of a juvenile from the Department of Corrections constitutes a complete release from all penalties, excluding unpaid fines, fees, or restitution.

Source: SL 1996, ch 172, § 73; SL 2007, ch 163, § 6.



§ 26-11A-20.1 Risk and needs evaluation required for juvenile who is not discharged by agenineteen.

26-11A-20.1. Risk and needs evaluation required for juvenile who is not discharged by age nineteen. A risk and needs evaluation shall be conducted for any juvenile under the jurisdiction of the department who reaches the age of nineteen years who has not been discharged pursuant to § 26-11A-20. The evaluation shall focus on the amount of progress made while under the jurisdiction of the department, the ongoing needs of the juvenile, and what risks the juvenile would present to the community or self if discharged at that point. Additionally, the evaluation shall identify recommendations regarding treatment and transition services that will prepare the juvenile for discharge from the jurisdiction of the department. The secretary shall initiate any actions necessary, including referral or civil commitment to service systems for the mentally ill or developmentally disabled, to ensure the treatment needs of the juvenile and the safety interests of the public are best served.

Source: SL 2007, ch 163, § 7.



§ 26-11A-21 Restoration of juvenile to custody of parent or guardian--Appointment of newguardian.

26-11A-21. Restoration of juvenile to custody of parent or guardian--Appointment of new guardian. Upon discharge of a juvenile from the Department of Corrections, the child shall be restored to the custody of either or both of the juvenile's parents or restored to the guardian at the time of disposition. The Department of Corrections may, upon a proper showing, apply to the court for the appointment of a new guardian at the time of discharge from the department.

Source: SL 1996, ch 172, § 74.



§ 26-11A-22 Committing court to receive notice of intent to discharge juvenile--State's attorneyto notify any involved victim.

26-11A-22. Committing court to receive notice of intent to discharge juvenile--State's attorney to notify any involved victim. Fifteen days before conditionally releasing a juvenile to an aftercare supervision program or discharging a juvenile from the Department of Corrections, the secretary of corrections shall send notice of intent to conditionally release or discharge the juvenile to the committing court and to the prosecuting state's attorney. The state's attorney shall then notify any victim of a crime of violence who was involved in the adjudication of the juvenile of the intended discharge of the child. The notice shall be mailed to the last known mailing address of the victim.

Source: SL 1996, ch 172, § 75.



§ 26-11A-23 Use of restraints prohibited--Exceptions--"Restraints" defined.

26-11A-23. Use of restraints prohibited--Exceptions--"Restraints" defined. No agent or employee of the Department of Corrections may use or employ restraints upon a juvenile committed to the Department of Corrections except:

(1) To prevent imminent bodily harm;

(2) As a precaution against escape or to prevent an escape;

(3) To prevent imminent property damages; or

(4) When reasonable under emergency circumstances.

For purposes of this section, restraints are handcuffs, legcuffs, restraint belts, and tethers made of fabric, metal, plastic, or leather; restraint boards, restraint chairs, swaddle beds, and mechanisms to secure cuffs to a bed, restraint board, or chair.

Source: SL 2000, ch 127, § 1.



§ 26-11A-24 Definition of terms.

26-11A-24. Definition of terms. Terms used in this chapter mean:

(1) "Abuse," any act or failure to act by an employee of a juvenile corrections facility or by a contract person or entity providing services to a juvenile corrections facility, which act was performed or was failed to be performed, knowingly, recklessly, or intentionally, and which caused, or may have caused, injury or death to an individual in the custody or care of a juvenile corrections facility;

(2) "Monitor," the person or entity designated by the Governor to protect the legal rights of individuals in the custody or care of juvenile corrections facilities;

(3) "Juvenile corrections facility," all juvenile correctional facilities established and maintained in accordance with § 26-11A-1;

(4) "Individual in the custody or care of a juvenile corrections facility," an individual who:

(a) Is in the process of being admitted to a juvenile corrections facility, including an individual who is being transported to such a facility; or

(b) Is involuntarily confined in a juvenile corrections facility;

(5) "Neglect," a negligent act or omission by any individual responsible for providing custody, care, or services in a juvenile corrections facility which caused or may have caused injury or death to an individual in the care or custody of a juvenile corrections facility or which placed such individual at undue risk of injury or death;

(6) "Records," reports prepared or received by any staff of a juvenile corrections facility, or reports prepared by an entity or staff person charged with investigating reports of incidents of abuse or neglect, injury or death occurring at such facility that describes incidents of abuse, neglect, injury, or death occurring at such facility and the steps taken to investigate such incident.
Source: SL 2000, ch 128, § 1.



§ 26-11A-25 Monitor within juvenile corrections system to be established--Primary duty.

26-11A-25. Monitor within juvenile corrections system to be established--Primary duty. The Governor shall designate a person or entity to serve as the monitor and whose primary responsibility is to protect the rights of individuals in the custody or care of juvenile corrections facilities. Such person or entity shall be independent of the Department of Corrections and shall be administered by the Department of Human Services, office of the secretary.

Source: SL 2000, ch 128, § 2.



§ 26-11A-26 Allegations of abuse within juvenile corrections facilities to be reported to monitor.

26-11A-26. Allegations of abuse within juvenile corrections facilities to be reported to monitor. Any allegation of abuse and neglect of individuals within the juvenile corrections facilities received by the Office of the Governor, the Department of Corrections, or other agencies of the executive branch shall be promptly reported in writing to the monitor.

Source: SL 2000, ch 128, § 3.



§ 26-11A-27 Powers and duties of monitor.

26-11A-27. Powers and duties of monitor. The monitor created in § 26-11A-25 shall:

(1) Investigate incidents of abuse or neglect of such individuals within the juvenile corrections facilities, if the incidents are reported to the monitor or if there is reasonable suspicion to believe that the incidents occurred;

(2) Access any individual in the custody or care of juvenile corrections facilities and any employee in the employ of the State of South Dakota or any of its political subdivisions;

(3) Access any records of or relating to any individual in the custody or care of juvenile facilities;

(4) Provide a semi-annual report to the Governor, the Legislature, the Corrections Commission established by § 1-15-1.13, the secretary of the Department of Human Services, and the secretary of the Department of Corrections. The report shall contain the activities of the monitor for the six-month period immediately prior to the report. Activities shall reflect the number of referrals to the monitor, the number of investigations completed, a brief description of any investigation that resulted in a finding of abuse or neglect, and a summary of other activities performed by the monitor;

(5) Provide training and assistance to employees of the Department of Corrections in areas within the scope of the monitor's position;

(6) Review Department of Corrections' policies dealing with juvenile's rights to ensure compliance with federal and state laws, rules, and policy;

(7) Provide reasonable notification of the existence and role of the monitor to all individuals in the custody or care of a juvenile corrections facility and the custodial parent or guardian;

(8) Submit a confidential addendum to each semiannual report to the Government Operations and Audit committee created in § 2-6-2, the Governor, the secretary of the Department of Human Services, and the secretary of the Department of Corrections. This addendum shall contain a description of each case investigated, the specific findings and recommendations of the juvenile corrections monitor, and the Department of Corrections' response to the recommendations.
Source: SL 2000, ch 128, § 4; SL 2002, ch 133, § 1; SL 2007, ch 168, § 2.



§ 26-11A-27.1 Certification that report of activities of monitor does not disclose juvenile's or otherperson's identity.

26-11A-27.1. Certification that report of activities of monitor does not disclose juvenile's or other person's identity. Prior to the release of the semi-annual report of the monitor as provided for in subdivision 26-11A-27(4), the attorney general shall certify that that report does not disclose the identity of any juvenile or other person in violation of the provisions of § 26-11A-30 or 26-11A-33. Upon such certification, the monitor's semi-annual report is deemed an open record.

Source: SL 2007, ch 168, § 1.



§ 26-11A-28 Monitor to report findings of abuse or neglect.

26-11A-28. Monitor to report findings of abuse or neglect. It shall be the responsibility of the monitor to report immediately, in writing, any findings of abuse or neglect in a juvenile corrections facility to the secretary of the Department of Corrections, the Government Operations and Audit Committee created in § 2-6-2, and the Governor, and to state in the report the facts found by the monitor and the names of any individuals who perpetrated the abuse or neglect.

Source: SL 2000, ch 128, § 5.



§ 26-11A-29 Repealed.

26-11A-29. Repealed by SL 2002, ch 133, § 2



§ 26-11A-30 Disclosure of identities of juveniles or others requesting assistance not required--Identity of person reporting to monitor to remain confidential.

26-11A-30. Disclosure of identities of juveniles or others requesting assistance not required--Identity of person reporting to monitor to remain confidential. For purposes of any audit, report, evaluation, or public testimony that may be permitted or required under §§ 26-11A-24 to 26-11A-33, inclusive, no disclosure of the identity of, or any other personally identifiable information related to, any juvenile or any individual requesting assistance under §§ 26-11A-24 to 26-11A-33, inclusive, shall be required. The identity of the person making a report to the monitor shall be kept confidential.

Source: SL 2000, ch 128, § 7.



§ 26-11A-31 Knowingly hindering actions of monitor as misdemeanor.

26-11A-31. Knowingly hindering actions of monitor as misdemeanor. A person who knowingly hinders the lawful actions of the monitor is guilty of a Class 1 misdemeanor.

Source: SL 2000, ch 128, § 8.



§ 26-11A-32 Retaliatory acts against individual who cooperates with monitor prohibited--Violation as misdemeanor.

26-11A-32. Retaliatory acts against individual who cooperates with monitor prohibited--Violation as misdemeanor. No state agency nor any individual acting for a state agency may take any adverse action against an individual in retaliation because the individual cooperated with or provided information to the monitor. A violation of this section is a Class 1 misdemeanor.

Source: SL 2000, ch 128, § 9.



§ 26-11A-33 Identities of persons or agencies reporting to monitor to remain confidential.

26-11A-33. Identities of persons or agencies reporting to monitor to remain confidential. The identity of the juvenile and of any person or agency making a report to the monitor shall be kept confidential.

Source: SL 2000, ch 128, § 10.



§ 26-11A-34 Records to be provided to the court and Department of Social Services.

26-11A-34. Records to be provided to the court and Department of Social Services. File material concerning a child under the jurisdiction of the Department of Corrections shall be provided, upon request, to the Department of Social Services for the purposes of developing family service agreements and dispositional recommendations and to the court for use at the disposition.

Source: SL 2007, ch 166, § 3.






Chapter 12 - Interstate Compact On Juveniles

§ 26-12-1 to 26-12-14. Repealed.

26-12-1 to 26-12-14. Repealed by SL 2004, ch 183, §§ 2 to 15, eff. Aug. 26, 2008.



§ 26-12-15 Interstate Compact on Juveniles continued in force--Text of compact.

26-12-15. Interstate Compact on Juveniles continued in force--Text of compact. There continues in force a compact between this state and any other state or states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON JUVENILES

ARTICLE I, PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents, and status offenders who are on probation or parole and who have absconded, escaped, or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact, through means of joint and cooperative action among the compacting states: to ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; to ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; to return juveniles who have run away, absconded, or escaped from supervision or control or have been accused of an offense to the state requesting their return; to make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; to provide for the effective tracking and supervision of juveniles.

In addition, this compact will: equitably allocate the costs, benefits, and obligations of the compacting states; establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders; ensure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across the state lines; establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact; establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators; monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance; to coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision, and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise.

It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore,the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II, DEFINITIONS

As used in this compact, unless the context clearly require a different construction:

(1) "By-laws" means those by-laws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct;

(2) "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the state council under this compact;

(3) "Compacting state" means any state that has enacted the enabling legislation for this compact;

(4) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact;

(5) "Court" means any court having jurisdiction over delinquent, neglected, or dependent children;

(6) "Deputy compact administrator" means the individual, if any, in each compacting state appointed to act on behalf of a compact administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the state council under this compact;

(7) "Interstate Commission" means the Interstate Commission for Juveniles created by Article III of this compact;

(8) "Juvenile" means any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including

(a) Accused delinquent--a person charged with an offense that, if committed by an adult, would be a criminal offense;

(b) Adjudicated delinquent--a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(c) Accused status offender--a person charged with an offense that would not be a criminal offense if committed by an adult;

(d) Adjudicated status offender--a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(e) Nonoffender--a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

(9) "Noncompacting state" means any state that has not enacted the enabling legislation for this compact;

(10) "Probation or Parole" means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states;

(11) "Rule" means a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets, or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule;

(12) "State" means a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

ARTICLE III, INTERSTATE COMMISSION FOR JUVENILES

The compacting states hereby create the Interstate Commission for Juveniles. The commissions hall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers, and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator, or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state. The Governor may designate the director of court services for the Unified Judicial System to be the compact administrator, who, acting jointly with like officers of other party states, shall promulgate rules to carry out more effectively the terms of the compact.He shall serve as compact administrator subject to the pleasure of the Governor.

In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All noncommissioner members of the Interstate Commission shall be ex-officio (nonvoting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the by-laws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rule making and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administer enforcement and compliance with the provisions of the compact, its by-laws and rules, and perform such other duties as directed by the Interstate Commission and set forth in the by-laws.

Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commission, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and any of its committees may close a meeting to the public when it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practice and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing any person of a crime, or formally censuring any person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating, or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

(8) Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

(9) Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements. Such methods of data collection, exchange, and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV, POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The commission shall have the following powers and duties:

(1) To provide for dispute resolution among compacting states;

(2) To promulgate rules to effect the purposes and obligations as enumerated in this compact,which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(3) To oversee, supervise, and coordinate the interstate movement of juveniles subject to the terms of this compact and any by-laws adopted and rules promulgated by the Interstate Commission;

(4) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the by-laws, using all necessary and proper means, including but not limited to the use of judicial process;

(5) To establish and maintain offices which shall be located within one or more of the compacting states;

(6) To purchase and maintain insurance and bonds;

(7) To borrow, accept, hire, or contract for services of personnel;

(8) To establish and appoint committees and hire staff which it deems necessary for carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder;

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel;

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it;

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed;

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(13) To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact;

(14) To sue and be sued;

(15) To adopt a seal and by-laws governing the management and operation of the Interstate Commission;

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission;

(18) To coordinate education, training, and public awareness regarding the interstate movement of juveniles for officials involved in such activity;

(19) To establish uniform standards for reporting, collecting, and exchanging of data;

(20) The Interstate Commission shall maintain its corporate books and records in accordance with the by-laws.

ARTICLE V, ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A. By-laws

The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt by-laws to govern its conduct as maybe necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee and such other committees as may be necessary;

(3) Providing for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

(7) Providing "start-up" rules for initial administration of the compact; and

(8) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the by-laws. The chairperson or, in the chairperson's absence or disability, the vice chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that,subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section C. Qualified Immunity, Defense and Indemnification

The Commission's executive director and employee shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability from any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the attorney general of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of the Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI, RULE-MAKING FUNCTIONS OF THE INTERSTATE COMMISSION

The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

Rule making shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rule making shall substantially conform to the principles of the 'Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1(2000), or such other administrative procedures act as the Interstate Commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U.S. Supreme Court. All rules and amendments shall become binding as of the date specified,as published with the final version of the rule as approved by the commission.

When promulgating a rule, the Interstate Commission shall, at a minimum:

(1) Publish the proposed rule's entire text stating the reason(s) for that proposed rule;

(2) Allow and invite any and all persons to submit written data, facts, opinions, and arguments, which information shall be added to the record and made publicly available;

(3) Provide an opportunity for an informal hearing if petitioned by ten or more persons;

(4) Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties; and

(5) Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule.

If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rule-making record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

The existing rules governing the operation of the Interstate Compact on Juveniles superseded by this section shall be null and void twelve months after the first meeting of the Interstate Commission created hereunder.

Upon determination by the Interstate Commission that a state of emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rule-making procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety days after the effective date of the emergency rule.

ARTICLE VII, OVERSIGHT, ENFORCEMENT AND DISPUTE RESOLUTION BY THE

INTERSTATE COMMISSION

Section A. Oversight

The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission,it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution.

The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its by-laws and rules.

The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and noncompacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII, FINANCE

The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX, THE STATE COUNCIL

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims' groups and the compact administrator, deputy compact administrator, or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X, COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of July 1, 2004, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI, WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL

ENFORCEMENT

Section A. Withdrawal

Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

The effective date of withdrawal is the effective date of the repeal.

The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Technical Assistance, Fines, Suspension, Termination and Default

If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the by-laws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(1) Remedial training and technical assistance as directed by the Interstate Commission;

(2) Alternative Dispute Resolution;

(3) Fines, fees, and costs in such amounts as are deemed reasonable as fixed by the Interstate Commission; and

(4) Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the chief judicial officer of the state,the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the by-laws or duly promulgated rules and any other grounds designated in commission by-laws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination.

Within sixty days of the effective date of termination of a defaulting state, the commission shall notify the Governor, the Chief Justice or chief judicial officer, the majority and minority leaders of the defaulting state's legislature, and the state council of such termination.

The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

Reinstatement following termination of any compacting state requires a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

Section D. Dissolution of Compact

The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the by-laws.

ARTICLE XII, SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

The provisions of this compact shall be liberally construed to effectuate its purpose.

ARTICLE XIII, BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other Laws.

Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

All compacting states' laws other than state Constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

All lawful actions of the Interstate Commission, including all rules and by-laws promulgated by the Interstate Commission, are binding upon the compacting states.

All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the same time this compact becomes effective.

Source: SL 2004, ch 183, § 1, eff. Aug. 26, 2008.






Chapter 13 - Interstate Compact On Placement Of Children

§ 26-13-1 Compact continued--Text.

26-13-1. Compact continued--Text. The interstate compact on the placement of children is hereby continued in force with all other jurisdictions legally joining therein in the form substantially as follows:
ARTICLE I. PURPOSE AND POLICY

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.
ARTICLE II. DEFINITIONS

As used in this compact:

(a) "Child," means a person who, by reason of minority, is legally subject to parental, guardianship, or similar control.

(b) "Sending agency," means a party state, officer, or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency, or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c) "Receiving state," means the state to which a child is sent, brought or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) "Placement," means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.
ARTICLE III. CONDITIONS FOR PLACEMENT

(a) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing, or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date, and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency, or institution to or with which the sending agency proposes to send, bring, or place the child.

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.
ARTICLE IV. PENALTY FOR ILLEGAL PLACEMENT

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its law. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.
ARTICLE V. RETENTION OF JURISDICTION

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment, and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting, or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.
ARTICLE VI. INSTITUTIONAL CARE OF DELINQUENT CHILDREN

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

(1) Equivalent facilities for the child are not available in the sending agency's jurisdiction, and

(2) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.
ARTICLE VII. COMPACT ADMINISTRATOR

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.
ARTICLE VIII. LIMITATIONS

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by his parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(b) Any placement, sending, or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.
ARTICLE IX. ENACTMENT AND WITHDRAWAL

This compact shall be open to joinder by any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico and, with the consent of Congress, the Government of Canada, or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction. Withdrawal of a party shall not affect the rights, duties, and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date or withdrawal.
ARTICLE X. CONSTRUCTION AND SEVERABILITY

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Source: SL 1974, ch 180, § 1.



§ 26-13-2 Department as authority to concur in placement of children.

26-13-2. Department as authority to concur in placement of children. The term, "appropriate public authorities," as used in Article III of the interstate compact on the placement of children shall, with reference to this state, mean the Department of Social Services and said department shall receive and act with reference to notices required by said Article III.

Source: SL 1974, ch 180, § 3.



§ 26-13-3 Department as agency for supervision of children placed.

26-13-3. Department as agency for supervision of children placed. As used in paragraph (a) of Article V of the interstate compact on the placement of children, the term, "appropriate authority in the receiving state," with reference to this state shall mean the Department of Social Services.

Source: SL 1974, ch 180, § 4.



§ 26-13-4 Executive authority--Administration of compact.

26-13-4. Executive authority--Administration of compact. As used in Article VII of the interstate compact on the placement of children, the term, "executive," shall mean the Governor. The Governor is hereby authorized to appoint a compact administrator in accordance with the terms of said Article VII, and the administration of the compact shall be in the Department of Social Services.

Source: SL 1974, ch 180, § 9.



§ 26-13-5 Financial responsibility for child placement.

26-13-5. Financial responsibility for child placement. Financial responsibility for any child placed pursuant to the provisions of the interstate compact on the placement of children shall be determined in accordance with the provisions of Article V thereof in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of chapters 25-7 and 25-9 also may be invoked.

Source: SL 1974, ch 180, § 2.



§ 26-13-6 Supplementary agreements with other states--Approval by commissioner of finance.

26-13-6. Supplementary agreements with other states--Approval by commissioner of finance. The officers and agencies of this state and its subdivisions having authority to place children are hereby empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (b) of Article V of the interstate compact on the placement of children. Any such agreement which contains a financial commitment or imposes a financial obligation on this state or subdivision or agency thereof shall not be binding unless it has the approval in writing of the commissioner of finance and management.

Source: SL 1974, ch 180, § 5.



§ 26-13-7 Omitted.

26-13-7. Omitted



§ 26-13-8 Placement of child in another state--Retention of jurisdiction by court.

26-13-8. Placement of child in another state--Retention of jurisdiction by court. Any court having jurisdiction to place delinquent children may place such a child in an institution or in another state pursuant to Article V of the interstate compact on the placement of children and shall retain jurisdiction as provided in Article V thereof.

Source: SL 1974, ch 180, § 8.



§ 26-13-9 Visitation, inspection, and supervision requirements deemed met when performed pursuantto compact.

26-13-9. Visitation, inspection, and supervision requirements deemed met when performed pursuant to compact. Any requirements for visitation, inspection, or supervision of children, homes, institutions, or other agencies in another party state which may apply under the provisions of this chapter shall be deemed to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this state or a subdivision thereof as contemplated by paragraph (b) of Article V of the interstate compact on the placement of children.

Source: SL 1974, ch 180, § 6.






Chapter 14 - Children's Trust Fund

§ 26-14-1 Creation--Expenditure restricted.

26-14-1. Creation--Expenditure restricted. The children's trust fund is created as a separate fund in the state treasury. The fund shall be expended only as provided in this chapter.

Source: SL 1984, ch 194, § 1.



§ 26-14-2 Acceptance of contributions.

26-14-2. Acceptance of contributions. The state treasurer may receive, by gift or devise, contributions, grants, or gifts in cash or otherwise from persons, associations, or corporations to be deposited in the children's trust fund.

Source: SL 1984, ch 194, § 3.



§ 26-14-3 Use of fund--Administrative charges prohibited.

26-14-3. Use of fund--Administrative charges prohibited. The children's trust fund may be used with any other money otherwise annually appropriated or contributed to nonprofit organizations to establish or continue community-based education programs to prevent the occurrence and recurrence of child abuse and neglect. The department may not assess administrative fees or charges against the fund.

Source: SL 1984, ch 194, § 4; SL 1987, ch 196; SL 1995, ch 153, § 1; SL 2001, ch 147, § 1.



§ 26-14-4 Repealed.

26-14-4. Repealed by SL 2001, ch 147, § 2



§ 26-14-5 Participating fund status.

26-14-5. Participating fund status. The children's trust fund shall be designated as a participating fund pursuant to § 4-5-30.

Source: SL 1984, ch 194, § 6.






Chapter 15 - Voluntary Fingerprinting Programs

§ 26-15-1 Programs developed by school districts--Private schools.

26-15-1. Programs developed by school districts--Private schools. Each public school district shall, in coordination with local law enforcement agencies, develop a fingerprinting program for students of elementary and secondary schools. The principal or chief administrator of a nonpublic or parochial school may develop a fingerprinting program for students of the school.

Source: SL 1985, ch 217, § 1.



§ 26-15-2 Purpose--Requirements.

26-15-2. Purpose--Requirements. Fingerprinting programs shall be developed for the sole purpose of providing a means by which a missing child may be located or identified and shall be operated as follows:

(1) No student or minor may be required to participate in the program;

(2) In order for a student or minor to participate in the program, the parents, custodial parent, legal custodian, or other person responsible for the student or minor shall authorize the student's or minor's participation by signing a form supplied by the school district or principal or chief administrator of the nonpublic school;

(3) The fingerprinting of students or minors shall be performed under the supervision of local law enforcement agencies on forms developed by the school district or nonpublic school and approved by local law enforcement agencies;

(4) All completed fingerprint forms shall be given to the parents, custodial parent, guardian, legal custodian, or other person responsible for a student or minor after the fingerprinting. No copy of a fingerprinting shall be retained by a law enforcement agency, school, school district, or any other person except the student's or minor's parent, guardian, or legal custodian;

(5) The name, sex, height, weight, hair and eye color, and date and place of birth of the student or minor shall be indicated on the fingerprint card or form.
Source: SL 1985, ch 217, § 2.



§ 26-15-3 Periodic offering of program--Notice to parents.

26-15-3. Periodic offering of program--Notice to parents. The fingerprinting program developed pursuant to this chapter shall be offered on a periodic basis. Parents, guardians, legal custodians, and residents of school districts shall be notified of the program by means of memoranda or letters sent to these persons, by newspaper articles or by other reasonable means.

Source: SL 1985, ch 217, § 3.



§ 26-15-4 Other fingerprinting programs unaffected.

26-15-4. Other fingerprinting programs unaffected. This chapter does not apply to any fingerprinting programs for minors that are provided by private organizations or governmental entities other than school districts.

Source: SL 1985, ch 217, § 4.






Chapter 16 - County Interdisciplinary Child Information Teams

§ 26-16-1 Agreement to form county interdisciplinary child information team--Members.

26-16-1. Agreement to form county interdisciplinary child information team--Members. The following persons and agencies operating within a county may, by written agreement, form a county interdisciplinary child information team:

(1) The state's attorney;

(2) The county sheriff;

(3) The chief of police of any municipality;

(4) The superintendent or the chief executive officer of any school district;

(5) The Department of Social Services;

(6) The Department of Corrections; and

(7) The administrator of the county teen court.
Source: SL 2005, ch 143, § 1.



§ 26-16-2 Team voting to allow additional persons to join team--Authorized members.

26-16-2. Team voting to allow additional persons to join team--Authorized members. The persons and agencies signing a written agreement to form a county interdisciplinary child information team may, from time to time, by majority vote, allow the following persons to sign the written agreement and join the team:

(1) Any physician, psychologist, psychiatrist, nurse, or other provider of medical and mental health care;

(2) Any administrator of any private elementary and secondary school;

(3) Any attorney practicing law in the county; and

(4) Any responsible person that has a legitimate interest in one or more of the children that the team is serving.
Source: SL 2005, ch 143, § 2.



§ 26-16-3 Auxiliary teams.

26-16-3. Auxiliary teams. The county interdisciplinary child information team may form one or more auxiliary teams for the purpose of providing service to a single child, a group of children, or specific children with a particular type of problem, or for any other purpose. Each auxiliary team is subject to the written agreement. Each member of an auxiliary team must be a person who has personal knowledge of or experience with some child serviced by the auxiliary team.

Source: SL 2005, ch 143, § 3.



§ 26-16-4 Information sharing in serving child for specified purposes--Confidentiality.

26-16-4. Information sharing in serving child for specified purposes--Confidentiality. The county interdisciplinary child information team and the written agreement shall facilitate the exchange and sharing of information that one or more team members may be able to use in serving a child in the course of their professions, specialities, interests, or occupations for the purpose of holding each child accountable, ensuring the safety of the child and the community, and providing early intervention to avert more serious problems. Information regarding any child that a team member supplies to other team members is confidential and may not be disseminated beyond the team.

Source: SL 2005, ch 143, § 4.



§ 26-16-5 Terms of written agreement--Filing.

26-16-5. Terms of written agreement--Filing. The terms of the written agreement shall provide for the rules under which the team will operate, the method by which information will be shared, distributed, and managed, the means by which the confidentiality of the information will be safeguarded, and any other matters necessary to the purpose and functions of the team. The terms of the written agreement shall also provide how the team will coordinate its efforts with child protection teams as provided in § 26-8A-17 and local interagency teams, if any, as provided in § 27A-15-54. The written agreement shall be filed with the county auditor.

Source: SL 2005, ch 143, § 5.



§ 26-16-6 Education records.

26-16-6. Education records. To the extent that the county interdisciplinary child information team is involved in a proceeding that is held prior to adjudication by a court, the team satisfies the requirements of 20 U.S.C. 1232g(b)(1)(E)(ii)(I) of the Family Educational Rights and Privacy Act of 1974. South Dakota school districts may release education records to the team. The terms of the written agreement, as provided for in § 26-16-5, shall include a requirement that the officials and authorities to whom the information is disclosed certify in writing to the school district that is releasing the education records that the education records or information from the education records will not be disclosed to any other party without the prior written consent of the parent or guardian of the student.

Source: SL 2005, ch 143, § 6.



§ 26-16-7 Immunity from civil liability for team members acting in good faith.

26-16-7. Immunity from civil liability for team members acting in good faith. Any person serving as a member of a county interdisciplinary child information team as provided in § 26-16-1 whose action in facilitating the exchange and sharing of information in serving any child in the course of their professions, specialities, interests, or occupations for the purpose of holding each child accountable, ensuring the safety of the child and the community, and providing early intervention to avert more serious problems, is immune from any civil liability, arising out of any good faith act relevant to participation on any county interdisciplinary child information team, that might otherwise be incurred or imposed.

Source: SL 2005, ch 143, § 7.



§ 26-16-8 Agreement to include requirement for notice to parent or guardian--Exception.

26-16-8. Agreement to include requirement for notice to parent or guardian--Exception. Any agreement pursuant to this chapter shall include a requirement for notice to the parent or guardian unless the parent or guardian is the subject of an investigation by one of the participating agencies with respect to the child's conduct or welfare.

Source: SL 2005, ch 143, § 8.






Chapter 17 - Missing Children

§ 26-17-1 Agreement for parent locator service.

26-17-1. Agreement for parent locator service. The Department of Social Services shall enter into an agreement with the secretary of health and human services as authorized by the Parental Kidnapping Act of 1980, 94 Stat. 3572, 42 U.S.C. 663, as amended, under which the services of the parent locator service established pursuant to Title IV-D of the Social Security Act, 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, shall be made available to this state for the purpose of determining the whereabouts of any absent parent or child in order to enforce any law with respect to the unlawful taking or restraint of a child, or to make or enforce any child custody determination.

Source: SL 1985, ch 217, § 5; SDCL, § 22-19-13; SL 2005, ch 120, §§ 121, 125.



§ 26-17-2 Missing child report--Time for law enforcement agency to integrate information intonational crime information center computer.

26-17-2. Missing child report--Time for law enforcement agency to integrate information into national crime information center computer. When a missing child report is made to a law enforcement agency in this state that has jurisdiction in the matter, the law enforcement agency shall gather readily available information about the missing child and integrate such information into the national crime information center computer within twelve hours following the making of the report. The law enforcement agency shall make reasonable efforts to acquire additional information about the missing child following the transmittal of the initially available information and promptly integrate any additional information acquired into such computer systems.

Source: SL 1985, ch 217, § 6; SDCL, § 22-19-14; SL 2005, ch 120, §§ 122, 125.



§ 26-17-3 Notice to parents that information integrated into computer.

26-17-3. Notice to parents that information integrated into computer. Whenever a law enforcement agency integrates information about a missing child into the national crime information center computer, the law enforcement agency shall promptly notify the missing child's parents, custodial parent, guardian, or legal custodian, or any other person responsible for the missing child, of that action.

Source: SL 1985, ch 217, § 7; SDCL, § 22-19-15; SL 2005, ch 120, §§ 123, 125.



§ 26-17-4 Information provided about missing child.

26-17-4. Information provided about missing child. Each parent, custodial parent, guardian, legal custodian, or other person responsible for the missing child shall provide available information upon request, and may provide information voluntarily, to the law enforcement agency during the information gathering process. The law enforcement agency also may obtain available information about the missing child from other persons subject to constitutional and statutory limitations.

Source: SL 1985, ch 217, § 8; SDCL, § 22-19-16; SL 2005, ch 120, §§ 124, 125.






Chapter 18 - Uniform Child Abduction Prevention Act

§ 26-18-1 Short title.

26-18-1. Short title. This chapter may be cited as the Uniform Child Abduction Prevention Act.

Source: SL 2007, ch 169, § 1.



§ 26-18-2 Definitions.

26-18-2. Definitions. In this chapter:

(1) "Abduction" means the wrongful removal or wrongful retention of a child.

(2) "Child" means an unemancipated individual who is less than 18 years of age.

(3) "Child-custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order.

(4) "Child-custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is at issue. The term includes a proceeding for divorce, dissolution of marriage, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, or protection from domestic violence.

(5) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.

(6) "Petition" includes a motion or its equivalent.

(7) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(8) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes a federally recognized Indian tribe or nation.

(9) "Travel document" means records relating to a travel itinerary, including travel tickets, passes, reservations for transportation, or accommodations. The term does not include a passport or visa.

(10) "Wrongful removal" means the taking of a child that breaches rights of custody or visitation given or recognized under the law of this state.

(11) "Wrongful retention" means the keeping or concealing of a child that breaches rights of custody or visitation given or recognized under the law of this state.
Source: SL 2007, ch 169, § 2.



§ 26-18-3 Cooperation and communication among courts.

26-18-3. Cooperation and communication among courts. Sections 26-5B-110, 26-5B-111, and 26-5B-112 apply to cooperation and communications among courts in proceedings under this chapter.

Source: SL 2007, ch 169, § 3.



§ 26-18-4 Actions for abduction prevention measures.

26-18-4. Actions for abduction prevention measures. (a) A court on its own motion may order abduction prevention measures in a child-custody proceeding if the court finds that the evidence establishes a credible risk of abduction of the child.

(b) A party to a child-custody determination or another individual or entity having a right under the law of this state or any other state to seek a child-custody determination for the child may file a petition seeking abduction prevention measures to protect the child under this chapter.

(c) A prosecutor or public authority designated under § 26-5B-315 may seek a warrant to take physical custody of a child under § 26-18-9 or other appropriate prevention measures.

Source: SL 2007, ch 169, § 4.



§ 26-18-5 Jurisdiction.

26-18-5. Jurisdiction. (a) A petition under this chapter may be filed only in a court that has jurisdiction to make a child-custody determination with respect to the child at issue under chapter 26-5B.

(b) A court of this state has temporary emergency jurisdiction under § 26-5B-204 if the court finds a credible risk of abduction.

Source: SL 2007, ch 169, § 5.



§ 26-18-6 Contents of petition.

26-18-6. Contents of petition. A petition under this chapter must be verified and include a copy of any existing child-custody determination, if available. The petition must specify the risk factors for abduction, including the relevant factors described in § 26-18-7. Subject to subsection 26-5B-209(e), if reasonably ascertainable, the petition must contain:

(1) The name, date of birth, and gender of the child;

(2) The customary address and current physical location of the child;

(3) The identity, customary address, and current physical location of the respondent;

(4) A statement of whether a prior action to prevent abduction or domestic violence has been filed by a party or other individual or entity having custody of the child, and the date, location, and disposition of the action;

(5) A statement of whether a party to the proceeding has been arrested for a crime related to domestic violence, stalking, or child abuse or neglect, and the date, location, and disposition of the case; and

(6) Any other information required to be submitted to the court for a child-custody determination under § 26-5B-209.
Source: SL 2007, ch 169, § 6.



§ 26-18-7 Factors to determine risk of abduction.

26-18-7. Factors to determine risk of abduction. (a) In determining whether there is a credible risk of abduction of a child, the court shall consider any evidence that the petitioner or respondent:

(1) Has previously abducted or attempted to abduct the child;

(2) Has threatened to abduct the child;

(3) Has recently engaged in activities that may indicate a planned abduction, including:

(A) Abandoning employment;

(B) Selling a primary residence;

(C) Terminating a lease;

(D) Closing bank or other financial management accounts, liquidating assets, hiding or destroying financial documents, or conducting any unusual financial activities;

(E) Applying for a passport or visa or obtaining travel documents for the respondent, a family member, or the child; or

(F) Seeking to obtain the child's birth certificate or school or medical records;

(4) Has engaged in domestic violence, stalking, or child abuse or neglect;

(5) Has refused to follow a child-custody determination;

(6) Lacks strong familial, financial, emotional, or cultural ties to the state or the United States;

(7) Has strong familial, financial, emotional, or cultural ties to another state or country;

(8) Is likely to take the child to a country that:

(A) Is not a party to the Hague Convention on the Civil Aspects of International Child Abduction and does not provide for the extradition of an abducting parent or for the return of an abducted child;

(B) Is a party to the Hague Convention on the Civil Aspects of International Child Abduction but:

(i) The Hague Convention on the Civil Aspects of International Child Abduction is not in force between the United States and that country;

(ii) Is noncompliant according to the most recent compliance report issued by the United States Department of State; or

(iii) Lacks legal mechanisms for immediately and effectively enforcing a return order under the Hague Convention on the Civil Aspects of International Child Abduction;

(C) Poses a risk that the child's physical or emotional health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations committed against children;

(D) Has laws or practices that would:

(i) Enable the respondent, without due cause, to prevent the petitioner from contacting the child;

(ii) Restrict the petitioner from freely traveling to or exiting from the country because of the petitioner's gender, nationality, marital status, or religion; or

(iii) Restrict the child's ability legally to leave the country after the child reaches the age of majority because of a child's gender, nationality, or religion;

(E) Is included by the United States Department of State on a current list of state sponsors of terrorism;

(F) Does not have an official United States diplomatic presence in the country; or

(G) Is engaged in active military action or war, including a civil war, to which the child may be exposed;

(9) Is undergoing a change in immigration or citizenship status that would adversely affect the respondent's ability to remain in the United States legally;

(10) Has had an application for United States citizenship denied;

(11) Has forged or presented misleading or false evidence on government forms or supporting documents to obtain or attempt to obtain a passport, a visa, travel documents, a Social Security card, a driver's license, or other government-issued identification card or has made a misrepresentation to the United States government;

(12) Has used multiple names to attempt to mislead or defraud; or

(13) Has engaged in any other conduct the court considers relevant to the risk of abduction.

(b) In the hearing on a petition under this chapter, the court shall consider any evidence that the respondent believed in good faith that the respondent's conduct was necessary to avoid imminent harm to the child or respondent and any other evidence that may be relevant to whether the respondent may be permitted to remove or retain the child.

Source: SL 2007, ch 169, § 7.



§ 26-18-8 Provisions and measures to prevent abduction.

26-18-8. Provisions and measures to prevent abduction. (a) If a petition is filed under this chapter, the court may enter an order that must include:

(1) The basis for the court's exercise of jurisdiction;

(2) The manner in which notice and opportunity to be heard were given to the persons entitled to notice of the proceeding;

(3) A detailed description of each party's custody and visitation rights and residential arrangements for the child;

(4) A provision stating that a violation of the order may subject the party in violation to civil and criminal penalties; and

(5) Identification of the child's country of habitual residence at the time of the issuance of the order.

(b) If, at a hearing on a petition under this chapter or on the court's own motion, the court after reviewing the evidence finds a credible risk of abduction of the child, the court shall enter an abduction prevention order. The order must include the provisions required by subsection (a) and measures and conditions, including those in subsections (c), (d), and (e), that are reasonably calculated to prevent abduction of the child, giving due consideration to the custody and visitation rights of the parties. The court shall consider the age of the child, the potential harm to the child from an abduction, the legal and practical difficulties of returning the child to the jurisdiction if abducted, and the reasons for the potential abduction, including evidence of domestic violence, stalking, or child abuse or neglect.

(c) An abduction prevention order may include one or more of the following:

(1) An imposition of travel restrictions that require that a party traveling with the child outside a designated geographical area provide the other party with the following:

(A) The travel itinerary of the child;

(B) A list of physical addresses and telephone numbers at which the child can be reached at specified times; and

(C) Copies of all travel documents;

(2) A prohibition of the respondent directly or indirectly:

(A) Removing the child from this state, the United States, or another geographic area without permission of the court or the petitioner's written consent;

(B) Removing or retaining the child in violation of a child-custody determination;

(C) Removing the child from school or a child-care or similar facility; or

(D) Approaching the child at any location other than a site designated for supervised visitation;

(3) A requirement that a party to register the order in another state as a prerequisite to allowing the child to travel to that state;

(4) With regard to the child's passport:

(A) A direction that the petitioner place the child's name in the United States Department of State's Child Passport Issuance Alert Program;

(B) A requirement that the respondent surrender to the court or the petitioner's attorney any United States or foreign passport issued in the child's name, including a passport issued in the name of both the parent and the child; and

(C) A prohibition upon the respondent from applying on behalf of the child for a new or replacement passport or visa;

(5) As a prerequisite to exercising custody or visitation, a requirement that the respondent provide:

(A) To the United States Department of State Office of Children's Issues and the relevant foreign consulate or embassy, an authenticated copy of the order detailing passport and travel restrictions for the child;

(B) To the court:

(i) Proof that the respondent has provided the information in subparagraph (A); and

(ii) An acknowledgment in a record from the relevant foreign consulate or embassy that no passport application has been made, or passport issued, on behalf of the child;

(C) To the petitioner, proof of registration with the United States Embassy or other United States diplomatic presence in the destination country and with the Central Authority for the Hague Convention on the Civil Aspects of International Child Abduction, if that Convention is in effect between the United States and the destination country, unless one of the parties objects; and

(D) A written waiver under the Privacy Act, 5 U.S.C. Section 552a, with respect to any document, application, or other information pertaining to the child authorizing its disclosure to the court and the petitioner; and

(6) Upon the petitioner's request, a requirement that the respondent obtain an order from the relevant foreign country containing terms identical to the child-custody determination issued in the United States.

(d) In an abduction prevention order, the court may impose conditions on the exercise of custody or visitation that:

(1) Limit visitation or require that visitation with the child by the respondent be supervised until the court finds that supervision is no longer necessary and order the respondent to pay the costs of supervision;

(2) Require the respondent to post a bond or provide other security in an amount sufficient to serve as a financial deterrent to abduction, the proceeds of which may be used to pay for the reasonable expenses of recovery of the child, including reasonable attorneys fees and costs if there is an abduction; and

(3) Require the respondent to obtain education on the potentially harmful effects to the child from abduction.

(e) To prevent imminent abduction of a child, a court may:

(1) Issue a warrant to take physical custody of the child under § 26-18-9 or the law of this state other than this chapter;

(2) Direct the use of law enforcement to take any action reasonably necessary to locate the child, obtain return of the child, or enforce a custody determination under this chapter or the law of this state other than this chapter; or

(3) Grant any other relief allowed under the law of this state other than this chapter.

(f) The remedies provided in this chapter are cumulative and do not affect the availability of other remedies to prevent abduction.

Source: SL 2007, ch 169, § 8.



§ 26-18-9 Warrant to take physical custody of child.

26-18-9. Warrant to take physical custody of child. (a) If a petition under this chapter contains allegations, and the court finds that there is a credible risk that the child is imminently likely to be wrongfully removed, the court may issue an ex parte warrant to take physical custody of the child.

(b) The respondent on a petition under subsection (a) must be afforded an opportunity to be heard at the earliest possible time after the ex parte warrant is executed, but not later than the next judicial day unless a hearing on that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible.

(c) An ex parte warrant under subsection (a) to take physical custody of a child must:

(1) Recite the facts upon which a determination of a credible risk of imminent wrongful removal of the child is based;

(2) Direct law enforcement officers to take physical custody of the child immediately;

(3) State the date and time for the hearing on the petition; and

(4) Provide for the safe interim placement of the child pending further order of the court.

(d) If feasible, before issuing a warrant and before determining the placement of the child after the warrant is executed, the court may order a search of the relevant databases of the National Crime Information Center system and similar state databases to determine if either the petitioner or respondent has a history of domestic violence, stalking, or child abuse or neglect.

(e) The petition and warrant must be served on the respondent when or immediately after the child is taken into physical custody.

(f) A warrant to take physical custody of a child, issued by this state or another state, is enforceable throughout this state. If the court finds that a less intrusive remedy will not be effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances, the court may authorize law enforcement officers to make a forcible entry at any hour.

(g) If the court finds, after a hearing, that a petitioner sought an ex parte warrant under subsection (a) for the purpose of harassment or in bad faith, the court may award the respondent reasonable attorney's fees, costs, and expenses.

(h) This chapter does not affect the availability of relief allowed under the law of this state other than this chapter.

Source: SL 2007, ch 169, § 9.



§ 26-18-10 Duration of abduction prevention order.

26-18-10. Duration of abduction prevention order. An abduction prevention order remains in effect until the earliest of:

(1) The time stated in the order;

(2) The emancipation of the child;

(3) The child's attaining eighteen years of age; or

(4) The time the order is modified, revoked, vacated, or superseded by a court with jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive.
Source: SL 2007, ch 169, § 10.



§ 26-18-11 Uniformity of application and construction.

26-18-11. Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Source: SL 2007, ch 169, § 11.



§ 26-18-12 Relation to Electronic Signatures in Global and National Commerce Act.

26-18-12. Relation to Electronic Signatures in Global and National Commerce Act. This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of the act, 15 U.S.C. Section 7001(c), of that act or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U. S.C. Section 7003(b).

Source: SL 2007, ch 169, § 12.









Title 27 - MENTALLY ILL AND RETARDED PERSONS

TITLE 27

MENTALLY ILL AND RETARDED PERSONS [TRANSFERRED]



Title 27A - MENTALLY ILL PERSONS

Chapter 01 - Definitions And General Provisions

§ 27A-1-1 Definitions.

27A-1-1. Definitions. Terms used in this title mean:

(1) "Administrator," that person designated by the secretary of social services to discharge the administrative functions of the Human Services Center including the delegation of responsibilities to the appropriate Human Services Center staff;

(2) "Appropriate regional facility," a facility designated by the department for the prehearing custody of an individual apprehended under authority of this title which is as close as possible in the immediate area to where the apprehension occurred; and is no more restrictive of mental, social, or physical freedom than necessary to protect the individual or others from physical injury. In determining the least restrictive facility, considerations shall include the preferences of the individual, the environmental restrictiveness of the setting, the proximity of the facility to the patient's residence, and the availability of family, legal and other community resources and support;

(3) "Center," the South Dakota Human Services Center;

(4) "Chronic disability," a condition evidenced by a reasonable expectation, based on the person's psychiatric history, that the person is incapable of making an informed medical decision because of a severe mental illness, is unlikely to comply with treatment as shown by a failure to comply with a prescribed course of treatment outside of an inpatient setting on two or more occasions within any continuous twelve month period, and, as a consequence, the person's current condition is likely to deteriorate until it is probable that the person will be a danger to self or others;

(5) "Co-occurring substance use disorder," refers to persons who have at least one mental disorder as well as an alcohol or drug use disorder;

(6) "Danger to others," a reasonable expectation that the person will inflict serious physical injury upon another person in the near future, due to a severe mental illness, as evidenced by the person's treatment history and the person's recent acts or omissions which constitute a danger of serious physical injury for another individual. Such acts may include a recently expressed threat if the threat is such that, if considered in the light of its context or in light of the person's recent previous acts or omissions, it is substantially supportive of an expectation that the threat will be carried out;

(7) "Danger to self,"

(a) A reasonable expectation that the person will inflict serious physical injury upon himself or herself in the near future, due to a severe mental illness, as evidenced by the person's treatment history and the person's recent acts or omissions which constitute a danger of suicide or self-inflicted serious physical injury. Such acts may include a recently expressed threat if the threat is such that, if considered in the light of its context or in light of the person's recent previous acts or omissions, it is substantially supportive of an expectation that the threat will be carried out; or

(b) A reasonable expectation of danger of serious personal harm in the near future, due to a severe mental illness, as evidenced by the person's treatment history and the person's recent acts or omissions which demonstrate an inability to provide for some basic human needs such as food, clothing, shelter, essential medical care, or personal safety, or by arrests for criminal behavior which occur as a result of the worsening of the person's severe mental illness;

(8) "Department," the Department of Social Services;

(9) "Essential medical care," medical care, that in its absence, a person cannot improve or a person's condition may deteriorate, or the person may improve but only at a significantly slower rate;

(10) "Facility director," that person designated to discharge the administrative functions of an inpatient psychiatric facility, other than the center, including the delegation of responsibilities to the appropriate facility staff;

(10A) "Health care," any care, treatment, service, or procedure to maintain, diagnose, or treat a person's physical or mental condition;

(11) "Incapacitated by the effects of alcohol or drugs," that a person, as a result of the use of alcohol or drugs, is unconscious or the person's judgment is otherwise so impaired that the person is incapable of realizing and making a rational decision with respect to the need for treatment;

(12) "Informed consent," consent voluntarily, knowingly, and competently given without any element of force, fraud, deceit, duress, threat, or other form of coercion after conscientious explanation of all information that a reasonable person would consider significant to the decision in a manner reasonably comprehensible to general lay understanding;

(13) "Inpatient psychiatric facility," a public or private facility or unit thereof which provides mental health diagnosis, observation, evaluation, care, treatment, or rehabilitation when the individual resides on the premises including a hospital, institution, clinic, mental health center or facility, or satellite thereof. An inpatient psychiatric facility may not include a residential facility which functions primarily to provide housing and other such supportive services when so designated by the department;

(14) "Inpatient treatment," mental health diagnosis, observation, evaluation, care, treatment, or rehabilitation rendered inside or on the premises of an inpatient psychiatric facility when the individual resides on the premises;

(15) "Least restrictive treatment alternative," the treatment and conditions of treatment which, separately and in combination, are no more intrusive or restrictive of mental, social, or physical freedom than necessary to achieve a reasonably adequate therapeutic benefit. In determining the least restrictive alternative, considerations shall include the values and preferences of the patient, the environmental restrictiveness of treatment settings, the duration of treatment, the physical safety of the patient and others, the psychological and physical restrictiveness of treatments, the relative risks and benefits of treatments to the patient, the proximity of the treatment program to the patient's residence, and the availability of family and community resources and support;

(16) "Mental health center," any private nonprofit organization which receives financial assistance from the state or its political subdivisions and which is established or organized for the purpose of conducting a program approved by the department for the diagnosis and treatment, or both, of persons with mental and emotional disorders;

(17) "Next of kin," for the purposes of this title, the person's next of kin, in order of priority stated, is the person's spouse if not legally separated, adult son or daughter, either parent or adult brother or sister;

(18) "Outpatient commitment order," an order by the board committing a person to outpatient treatment, either following a commitment hearing or upon a stipulation of the parties represented by counsel;

(19) "Outpatient treatment," mental health diagnosis, observation, evaluation, care, treatment or rehabilitation rendered inside or outside the premises of an outpatient program for the treatment of persons with mental, emotional, or substance use disorders;

(20) "Physician," any person licensed by the state to practice medicine or osteopathy or employed by a federal facility within the State of South Dakota to practice medicine or osteopathy;

(21) "Program director," the person designated to discharge the administrative functions of an outpatient program for treatment of persons with mental, emotional, or substance use disorders;

(22) "Resident," "patient," or "recipient," any person voluntarily receiving or ordered by a board or court to undergo evaluation or treatment;

(23) "Secretary," the secretary of the Department of Social Services;

(24) "Severe mental illness," substantial organic or psychiatric disorder of thought, mood, perception, orientation, or memory which significantly impairs judgment, behavior, or ability to cope with the basic demands of life. Intellectual disability, epilepsy, other developmental disability, alcohol or substance abuse, or brief periods of intoxication, or criminal behavior do not, alone, constitute severe mental illness;

(25) "Treatment," a mental health diagnosis, observation, evaluation, care, and medical treatment as may be necessary for the treatment of the person's mental illness or rehabilitation;

(26) "Treatment order," an order by the board of mental illness, as part of an inpatient or outpatient commitment order, or as a separate order by the circuit court or board after an inpatient or outpatient commitment ordered by the board, that requires a program of treatment as specified in this title.
Source: SDC 1939, § 30.0101; SDCL § 27-1-1; SL 1975, ch 181, § 42; SL 1976, ch 168, § 2; SL 1987, ch 197, § 1; SL 1991, ch 220, § 1; SL 1992, ch 190, §§ 1, 2; SL 1995, ch 154, § 1; SL 1996, ch 181, § 1; SL 2000, ch 129, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011; SL 2012, ch 149, § 1; SL 2013, ch 122, § 1; SL 2013, ch 125, § 6.



§ 27A-1-2 Involuntary commitment.

27A-1-2. Involuntary commitment. A person is subject to involuntary commitment if:

(1) The person has a severe mental illness;

(2) Due to the severe mental illness, the person is a danger to self or others or has a chronic disability; and

(3) The person needs and is likely to benefit from treatment.
Source: SL 1966, ch 186, § 1; SDCL §§ 27-3-1, 27-5-1; SL 1975, ch 181, §§ 1, 45; SDCL Supp, § 27-1-1.1; SL 1987, ch 197, § 2; SL 1989, ch 21, § 49; SL 1991, ch 220, § 2; SL 2012, ch 149, § 2.



§ 27A-1-3 Qualified mental health professionals.

27A-1-3. Qualified mental health professionals. As used in this title, the term, qualified mental health professional, means a physician licensed pursuant to chapter 36-4 or a member of one of the professions listed as follows who is in good standing with any relevant licensing or certification boards:

(1) A psychologist who is licensed to practice psychology in South Dakota;

(2) An advanced practice nurse with at least a master's degree from an accredited education program and either two years or one thousand hours of clinical experience that includes mental health evaluation and treatment;

(3) A certified social worker with a master's degree from an accredited training program and two years of supervised clinical experience in a mental health setting;

(4) A person who has a master's degree in psychology from an accredited program and two years of supervised clinical mental health experience and who meets the provision of subdivision 36-27A-2(2);

(5) A counselor who is certified under chapter 36-32 as a licensed professional counselor--mental health;

(6) A counselor who is certified under chapter 36-32 as a licensed professional counselor and has two years of supervised clinical experience in a mental health setting and who is employed by the State of South Dakota or a mental health center;

(7) A therapist who is licensed under chapter 36-33 as a marriage and family therapist with two years of supervised clinical experience in a mental health setting;

(8) A physician assistant who is licensed under chapter 36-4A and either two years or one thousand hours of clinical experience that includes mental health evaluation and treatment; or

(9) A professional as listed in subdivisions (1) to (8), inclusive, who is employed by the federal government and currently licensed in that profession in another state, in good standing with the licensing board, and acting within the scope of the professional's license.

Except as provided in subdivision (9) and § 36-4-20, each qualified mental health professional shall meet all licensing and certification requirements promulgated by the State of South Dakota for persons engaged in private practice of the same profession in South Dakota. However, the private practice licensure requirements for persons referred to in subdivisions (3) and (6) do not apply to those employed by the State of South Dakota, mental health centers, or organizations that have a formal clinical supervision arrangement by an employed person who is licensed at the private practice level.

Source: SL 1975, ch 181, §§ 1 (9), 30; SDCL Supp, §§ 27-1-1.1 (9), 27-1-3.1; SL 1978, ch 193, § 1; SL 1987, ch 198, § 1; SL 1991, ch 220, § 3; SL 1994, ch 222, §§ 1, 2; SL 1995, ch 226, § 5; SL 2003, ch 151, § 1; SL 2003, ch 152, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011; SL 2012, ch 149, § 3; SL 2013, ch 122, § 3.



§ 27A-1-4 Unlawful confinement of mentally ill as felony or misdemeanor.

27A-1-4. Unlawful confinement of mentally ill as felony or misdemeanor. Any person who intentionally and wrongfully places or attempts to place any person in a facility for the mentally ill by any method other than as prescribed by law is guilty of a Class 6 felony. Any person who confines any mentally ill person in any other manner or in any other place than is authorized by law, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.2708; SDCL, § 27-1-6; SL 1975, ch 181, § 43; SL 1991, ch 220, § 4.



§ 27A-1-5 Repealed.

27A-1-5. Repealed by SL 1991, ch 220, § 5



§ 27A-1-6 Neglect of duty by officer or appointee as misdemeanor--Liability for damages.

27A-1-6. Neglect of duty by officer or appointee as misdemeanor--Liability for damages. Any officer required to perform an act, and any person accepting an appointment under the provisions of this title, who shall intentionally refuse or neglect to perform his duty as herein prescribed, shall be guilty of a Class 1 misdemeanor, besides being liable to an action for damages.

Source: SDC 1939, § 30.9902; SDCL, § 27-1-4.



§ 27A-1-7 Training required by department.

27A-1-7. Training required by department. To complete examinations as part of the emergency commitment process, qualified mental health professionals shall participate in training as required by the Department of Social Services prior to serving in this capacity.

Source: SL 1994, ch 222, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011; SL 2012, ch 149, § 4.



§ 27A-1-8 Repealed.

27A-1-8. Repealed by SL 2012, ch 149, § 5.



§ 27A-1-9 Promulgation of rules for training qualified mental health professionals.

27A-1-9. Promulgation of rules for training qualified mental health professionals. The Department of Social Services shall establish requirements for training qualified mental health professionals on the emergency commitment process and their role regarding performing examinations. The department may require fees to cover the administrative costs associated with the training. The department shall implement this section by rules promulgated pursuant to chapter 1-26.

Source: SL 1994, ch 222, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011; SL 2012, ch 149, § 6.



§ 27A-1-10 Mental health setting.

27A-1-10. Mental health setting. A mental health setting is one in which the diagnosis and treatment of mental and emotional disorders is the primary task of the mental health professional. A mental health setting may be a clinic, hospital, social service agency, private professional service provider, residential facility, mental health center, or other entity in which a mental health professional provides diagnosis and treatment of mental and emotional disorders.

Source: SL 1995, ch 155, § 1.



§ 27A-1-11 Repealed.

27A-1-11. Repealed by SL 2012, ch 149, § 7.



§ 27A-1-12 Definitions.

27A-1-12. Definitions. Terms in §§ 27A-1-12 to 27A-1-17, inclusive, mean:

(1) "Bordering state," Iowa, Minnesota, Montana, Nebraska, North Dakota, or Wyoming;

(2) "Treatment facility," an accredited prevention or treatment facility as defined in § 34-20A-2 or an inpatient psychiatric facility as defined in § 27A-1-1.
Source: SL 2004, ch 184, § 1.



§ 27A-1-13 Contract by bordering state for treatment of mental illness or chemical dependencyin South Dakota facility.

27A-1-13. Contract by bordering state for treatment of mental illness or chemical dependency in South Dakota facility. A bordering state or governmental entity of a bordering state may contract with any appropriate treatment facility in South Dakota for the treatment of mental illness or chemical dependency for residents of the bordering state. However, any such contract shall conform to the requirements of §§ 27A-1-12 to 27A-1-17, inclusive.

Source: SL 2004, ch 184, § 2.



§ 27A-1-14 Treatment contracts not allowed for certain persons convicted of criminal offense.

27A-1-14. Treatment contracts not allowed for certain persons convicted of criminal offense. No contract may be entered into under §§ 27A-1-12 to 27A-1-17, inclusive, for treatment to any person who:

(1) Is serving a sentence after conviction of a criminal offense;

(2) Is on probation or parole; or

(3) Is the subject of a presentence investigation.
Source: SL 2004, ch 184, § 3.



§ 27A-1-15 Content of contract for treatment.

27A-1-15. Content of contract for treatment. Any contract entered into under §§ 27A-1-12 to 27A-1-17, inclusive, between a bordering state or governmental entity of a bordering state and a South Dakota treatment facility shall, at a minimum:

(1) Describe the services to be provided;

(2) Establish responsibility for the costs of services;

(3) Establish responsibility for the costs of transporting individuals receiving services under §§ 27A-1-12 to 27A-1-17, inclusive;

(4) Establish responsibility for the transportation of individuals under §§ 27A-1-12 to 27A-1-17, inclusive;

(5) Specify the duration of the contract;

(6) Specify the means of terminating the contract;

(7) Specify the terms and conditions for refusal to admit or retain an individual; and

(8) Identify the goals to be accomplished by the placement of an individual under §§ 27A-1-12 to 27A-1-17, inclusive.
Source: SL 2004, ch 184, § 4.



§ 27A-1-16 Negotiations to develop treatment contract--Temporary placement of person onemergency hold or involuntary commitment--Continuing responsibility of borderingstate.

27A-1-16. Negotiations to develop treatment contract--Temporary placement of person on emergency hold or involuntary commitment--Continuing responsibility of bordering state. Any treatment facility in South Dakota may enter negotiations with appropriate personnel of a bordering state to develop a contract that conforms to the requirements of §§ 27A-1-12 to 27A-1-17, inclusive. A contract with a bordering state shall enable the temporary placement in South Dakota by a bordering state of a person who is on an emergency hold or who has been involuntarily committed as mentally ill or chemically dependent as determined by the bordering state. Any person committed by a bordering state or on emergency hold from a bordering state and who is placed in a South Dakota facility continues to be in the legal custody of the bordering state and shall be returned to the bordering state prior to release from emergency hold or involuntary commitment. The bordering state's laws governing commitment criteria, length of commitment, hearings, reexaminations, and extension of commitment continue to apply to these bordering state residents. The State of South Dakota is not responsible for treatment costs, legal proceeding costs, or transportation costs. In all other aspects, a resident of a bordering state placed in a South Dakota facility is subject to the laws of South Dakota. A contract under §§ 27A-1-12 to 27A-1-17, inclusive, with a bordering state or bordering state governmental entity shall specify that responsibility for payment for the cost of care and transportation for persons under §§ 27A-1-12 to 27A-1-17, inclusive, remains with the contracting entity of the bordering state of which that person is a resident.

Source: SL 2004, ch 184, § 5.



§ 27A-1-17 Placement or transfer of person from bordering state to Human Services Centerprohibited.

27A-1-17. Placement or transfer of person from bordering state to Human Services Center prohibited. No person placed in South Dakota from a bordering state under §§ 27A-1-12 to 27A-1-17, inclusive, may be placed or transferred to the South Dakota Human Services Center.

Source: SL 2004, ch 184, § 6.






Chapter 02 - Powers And Obligations Of Persons Of Unsound Mind [Transferred]

CHAPTER 27A-2

POWERS AND OBLIGATIONS OF PERSONS OF UNSOUND MIND [TRANSFERRED]

[Transferred to chapter 20-11A]



Chapter 03 - State Mental Health Programs

§ 27A-3-1 General functions of department.

27A-3-1. General functions of department. The Department of Social Services shall consider, determine, and establish policy and exercise such coordination for programs for mental health care and the treatment of mental illness; develop, maintain, and operate programs for mental health services and the treatment of mental illness, and coordinate the work of the state departments involved in such programs. It shall also assist mental health centers within the State of South Dakota in programs of consultation, care, and training and to carry out the duties imposed in this title, or as otherwise authorized and assigned to the department by law.

Source: SL 1966, ch 186, § 2; SDCL § 27-3-8; SL 1989, ch 21, § 50; SL 1991, ch 220, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-3-1.1 Repealed.

27A-3-1.1. Repealed by SL 2012, ch 150, § 1.



§ 27A-3-1.2 Repealed.

27A-3-1.2. Repealed by SL 2002, ch 134, § 1



§ 27A-3-1.3 to 27A-3-1.5. Repealed.

27A-3-1.3 to 27A-3-1.5. Repealed by SL 2012, ch 150, §§ 2 to 4.



§ 27A-3-2 to 27A-3-5. Repealed.

27A-3-2 to 27A-3-5. Repealed by SL 2012, ch 150, §§ 5 to 8.



§ 27A-3-6 Acquisition and use of property by department--Legislative approval required foracquisition or transfer of real property.

27A-3-6. Acquisition and use of property by department--Legislative approval required for acquisition or transfer of real property. The Department of Social Services may receive, acquire, have charge of, and operate all properties for the purposes authorized herein. The department may receive gifts and contributions from public and private sources and acquire other properties as an agency of the State of South Dakota and hold and use the same for purposes herein. However, it may not purchase, lease anything except office quarters as approved by the state commissioner of administration, sell, encumber, or alienate any real property without the specific consent and prior approval of the Legislature.

Source: SL 1966, ch 186, § 7 (11); SDCL § 27-3-13; SL 1973, ch 173, § 1; SL 1989, ch 21, § 59; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-3-7 Repealed.

27A-3-7. Repealed by SL 2012, ch 150, § 9.



§ 27A-3-8 Residential facilities for emotionally disturbed children.

27A-3-8. Residential facilities for emotionally disturbed children. The Department of Human Services or the Department of Social Services may lease, construct, or purchase facilities for providing residential care during the course of diagnosis, treatment, and observation of emotionally disturbed children. The department has the authority to accept gifts, contributions, federal grants-in-aid, or financial aid from any other source for the facilities described above.

Any facilities acquired pursuant to this section shall be the sole operational responsibility of the Department of Human Services or the Department of Social Services within available state appropriations, federal funds, or other sources of revenue. The Department of Human Services or the Department of Social Services shall establish rules, promulgated pursuant to chapter 1-26, necessary for the proper operation and supervision of such facilities and consistent with sound therapeutic procedures.

Source: SL 1968, ch 220; SDCL Supp, § 27-3-24; SL 1989, ch 21, § 61; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011.



§ 27A-3-9 , 27A-3-10. Repealed.

27A-3-9, 27A-3-10. Repealed by SL 2012, ch 150, §§ 10, 11.



§ 27A-3-11 Repealed.

27A-3-11. Repealed by SL 1991, ch 220, § 8






Chapter 04 - South Dakota Human Services Center

§ 27A-4-1 Hospital established--Location.

27A-4-1. Hospital established--Location. The state hospital for the mentally ill, as now established and located on the southeast quarter of section thirty-six, township ninety-four north, range fifty-six west of the fifth principal meridian, and on adjacent land owned by the hospital, near the city of Yankton, in Yankton County, shall be known as the South Dakota Human Services Center. The South Dakota Human Services Center and any other locations established as branch facilities of the Human Services Center shall be under the direction and control of the Department of Social Services.

Source: SDC 1939, § 30.0201; SDCL § 27-4-1; SL 1974, ch 181, § 1; SL 1989, ch 21, § 64; SL 1991, ch 220, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-4-2 Repealed.

27A-4-2. Repealed by SL 2012, ch 150, § 12.



§ 27A-4-3 Appointment of administrator.

27A-4-3. Appointment of administrator. The secretary of social services shall appoint an administrator of the South Dakota Human Services Center.

The administrator shall be the chief executive officer of the South Dakota Human Services Center. The administrator shall serve at the pleasure of the secretary of social services.

Source: SDC 1939, § 30.0205; SL 1961, ch 155, § 1; SDCL § 27-4-3; SL 1971, ch 167; SL 1975, ch 181, § 52; SL 1989, ch 21, § 66; SL 2002, ch 135, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011; SL 2013, ch 122, § 4.



§ 27A-4-4 Repealed.

27A-4-4. Repealed by SL 1991, ch 220, § 10



§ 27A-4-5 Repealed.

27A-4-5. Repealed by SL 2012, ch 150, § 13.



§ 27A-4-6 Acceptance and use of property for center--Diversion to other purposes prohibited--Restrictions on power to contract and convey real estate.

27A-4-6. Acceptance and use of property for center--Diversion to other purposes prohibited--Restrictions on power to contract and convey real estate. The Department of Social Services may take, in the name of the state, and hold in trust for the South Dakota Human Services Center any lands, conveyed or devised, and any money or personal property given or bequeathed to be applied for any purpose connected with such institution. It may divert any such lands, money, or personal property to any purpose other than the one for which such lands, money, or personal property were given, devised, or bequeathed, and it may not bind the state by any contract beyond the amount of the appropriation which may at the time have been made for the purposes expressed in the contract, nor sell or convey any part of real estate belonging to such center without the consent of the Legislature. However, it may release and mortgage or convey any real estate which may be held by it as security for any money or upon any trust, the terms of which authorize such conveyance.

Source: SDC 1939, § 30.0204; SDCL § 27-4-8; SL 1989, ch 21, § 68; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-4-7 Repealed.

27A-4-7. Repealed by SL 1989, ch 21, § 69



§ 27A-4-8 Establishment of psychiatric units at center--Special units.

27A-4-8. Establishment of psychiatric units at center--Special units. The Department of Social Services shall establish, at a minimum, appropriate acute, intermediate, and long-term psychiatric units at the South Dakota Human Services Center. Such units shall provide care, treatment, and rehabilitative services to those patients with mental illness specifically needing inpatient psychiatric treatment and admitted according to law. The Department of Social Services may establish other special units as it may determine necessary.

Source: SDC 1939, § 30.0202; SDCL § 27-4-10; SL 1975, ch 181, § 55; SL 1981, ch 205, § 1; SL 1987, ch 198, § 2; SL 1989, ch 21, § 70; SL 1991, ch 220, § 12; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-4-9 Juvenile unit authorized at Human Services Center--Purpose--Determination byadministrator required before admission.

27A-4-9. Juvenile unit authorized at Human Services Center--Purpose--Determination by administrator required before admission. The Department of Social Services may establish a juvenile mental health unit at the South Dakota Human Services Center. Such unit shall provide for the care, treatment, and education of adolescents in need of inpatient treatment. Voluntary or involuntary admission to the juvenile mental health unit shall require a preadmission determination by the administrator of the Human Services Center that the admission is appropriate and within the capacity of the unit established by the secretary of social services.

Source: SL 1967, ch 271, § 1; SDCL § 27-4-23; SL 1975, ch 181, § 59; SL 1979, ch 174, § 1; SL 1989, ch 21, § 71; SL 1991, ch 220, § 13; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-4-10 Repealed.

27A-4-10. Repealed by SL 2012, ch 150, § 14.



§ 27A-4-11 Receipt of patient from State Veterans' Home--Expenses paid by state.

27A-4-11. Receipt of patient from State Veterans' Home--Expenses paid by state. If any resident of the State Veterans' Home is admitted to the South Dakota Human Services Center, all expenses for the care, board, keeping, and transportation for such person shall be a charge upon the state, provided such resident is without sufficient means to pay all or part of such expenses.

Source: SDC 1939, § 30.0117; SL 1953, ch 179; SL 1965, ch 147; SDCL, § 27-4-14; SL 1991, ch 220, § 15.



§ 27A-4-12 Contract for care of person in United States custody.

27A-4-12. Contract for care of person in United States custody. The center may enter into written contracts with the United States for the treatment and care of persons in the custody of the United States subject to the provisions of this title.

Source: SL 1945, ch 129; SDC Supp 1960, § 30.0117-1; SDCL, § 27-4-15; SL 1989, ch 21, § 72; SL 1991, ch 220, § 16.



§ 27A-4-13 Repealed.

27A-4-13. Repealed by SL 1991, ch 220, § 17



§ 27A-4-14 Transfer of patients to other facilities, programs, or agencies.

27A-4-14. Transfer of patients to other facilities, programs, or agencies. Any person committed to the South Dakota Human Services Center may be transferred to the care of a veterans' hospital, a mental health center, or a community-based mental health program operated by the state if, in the judgment of the administrator of the Human Services Center, the person would benefit from treatment received at the facility. The transfer of the person and the commitment may only be made by mutual consent of each facility, program, or agency. The administrator of the Human Services Center shall furnish all appropriate information concerning the patient, with or without consent, to the receiving facility, program, or agency. All charges for treatment at the facility, program, or agency shall be made in accordance with the provisions of this title.

Source: SL 1974, ch 183, § 12; SL 1975, ch 181, § 56; SDCL Supp, § 27-4-11.1; SL 1987, ch 198, § 3; SL 1991, ch 220, § 18; SL 1995, ch 156; SL 2012, ch 149, § 8.



§ 27A-4-15 Transportation of nonresident patient to home state--Payment of expense.

27A-4-15. Transportation of nonresident patient to home state--Payment of expense. If it appears to the satisfaction of the administrator of the South Dakota Human Services Center and to the secretary of social services that a person has been received at such institution who is not a resident of this state, but who is a resident of some other state or territory of the United States, the administrator of such hospital shall so certify, and shall provide for the transportation of such person to the state of his residence, and particularly to a similar institution of such state, and shall also provide an attendant to take such patient to the state of his residence and to such institution therein. The expense of transporting and caring for such person en route, together with the expense of such attendant, shall be paid out of the general funds of the state.

Source: SDC 1939, § 30.0121; SDCL § 27-4-16; SL 1975, ch 181, § 57; SL 1989, ch 21, § 74; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-4-16 Search for patient on unauthorized leave--Notice--Return of patient to center.

27A-4-16. Search for patient on unauthorized leave--Notice--Return of patient to center. If any patient committed by a county board of mental illness or voluntary patient deemed dangerous to self or others shall take unauthorized leave from the center, the administrator shall immediately start a search for the patient, and if the patient cannot be found, he shall notify the sheriff of the county where the patient resides and the sheriff's office in the county wherein the facility is located. If the patient is found, a local law enforcement officer from the county where apprehended shall return him to the South Dakota Human Services Center.

Source: SDC 1939, § 30.0221; SDCL, § 27-4-27; SL 1975, ch 181, § 60; SL 1987, ch 198, § 4; SL 1991, ch 220, § 19.



§ 27A-4-17 Disposition of funds left by deceased patients--Credit to special fund--Notice ofunclaimed funds.

27A-4-17. Disposition of funds left by deceased patients--Credit to special fund--Notice of unclaimed funds. If a patient of the center dies, leaving funds at the center, the administrator of the center shall turn the funds over to the department for the sole use and benefit of the center. The funds shall be subject to refund within one year to any creditor, dependent, or heir, who establishes a right to the funds or any portion thereof. All the funds shall be credited to a fund designated as the unclaimed funds account. The center shall give, within thirty days of the death, notice of the unclaimed funds to all individuals listed as relatives in the center's records and any and all known creditors including the Department of Social Services.

Source: SL 1961, ch 157, § 1; SDCL, § 27-4-28; SL 1975, ch 181, § 61; SL 1989, ch 21, § 75; SL 1991, ch 220, § 20; SL 1996, ch 181, § 2.



§ 27A-4-17.1 Use of unclaimed funds--Satisfaction of indebtedness.

27A-4-17.1. Use of unclaimed funds--Satisfaction of indebtedness. If a patient dies at the center and leaves funds, any indebtedness incurred by the patient for care at the center shall take precedence over any other claims. Funds may be disbursed by the center to satisfy the indebtedness and shall be disbursed in the following order:

(1) Any indebtedness incurred by the center prior to the patient's death for the benefit of the patient shall be paid by the center from the deceased patient's funds on deposit;

(2) Any indebtedness incurred by the patient during the patient's stay at the center shall be paid out of these funds;

(3) After the liabilities have been satisfied, any funds remaining shall be paid to the family if a valid estate has been established; and

(4) If a valid estate has not been established, the funds shall be applied to any outstanding funeral bills upon receiving a valid itemization from the funeral home.

Any liabilities paid pursuant to subdivision (1), (2), or (4) of this section shall be paid on a prorata basis if sufficient funds are not available to pay the entire amount within that subdivision.

Source: SL 1996, ch 181, § 4.



§ 27A-4-17.2 Disbursement of unclaimed funds after satisfaction of indebtedness.

27A-4-17.2. Disbursement of unclaimed funds after satisfaction of indebtedness. If any funds remain after the disbursement allowed in § 27A-4-17.1, funds shall be disbursed in the following order:

(1) If the patient has been receiving veterans administration funds the center shall notify the veterans administration as to the balance and upon receipt of proper claim shall disburse the funds to the veterans administration;

(2) If the patient has been a medicaid recipient, the administrator shall notify the Department of Social Services of the balance and the date of the death, on forms provided by the Department of Social Services. Upon receiving a valid claim, the funds shall be disbursed to the Department of Social Services with the center not responsible for any further claims;

(3) If any funds remain, in the sum of three hundred dollars or more, the administrator shall hold it for the benefit of the county legally obligated for the care of the patient for the purpose of satisfying any lien of the county against the patient;

(4) If the county waives or fails to commence proceedings on its lien within six months from the date of the death, the funds shall be made available to other creditors on a prorata basis; and

(5) If none of the above apply, or if no proceeding of probate or administration of the estate is commenced within six months from the time of giving the notice as required in § 27A-4-17, or if there are no heirs to the estate, the amount on deposit at the center, notwithstanding chapter 21-36, shall escheat to the center's patient benefit fund.
Source: SL 1996, ch 181, § 5.



§ 27A-4-17.3 Disposition of personal property left by deceased or discharged patients.

27A-4-17.3. Disposition of personal property left by deceased or discharged patients. If a patient at the center dies leaving personal property at the center, all property shall be released to the next of kin listed on the records at the center. If the person is discharged, notification shall be made to interested parties that the property must be claimed and removed within six months. If notification cannot be made and no one claims the property within six months, the property shall escheat to the center for the sole use of the center.

Source: SL 1996, ch 181, § 6.



§ 27A-4-17.4 Disposition of funds left by discharged patient.

27A-4-17.4. Disposition of funds left by discharged patient. If a patient at the center is discharged and leaves funds at the center, the funds shall be turned over to the administrator and deposited in the unclaimed funds account. Notice of the unclaimed funds shall be provided to the patient by first class mail, at the last known address of the patient. The funds shall be mailed to the patient by check if requested. If the funds are not claimed within one year from the date of deposit to the unclaimed funds account, the funds shall escheat to the center's patient benefit fund.

Source: SL 1996, ch 181, § 7.



§ 27A-4-18 Repealed.

27A-4-18. Repealed by SL 1996, ch 181, § 3



§ 27A-4-19 Repealed.

27A-4-19. Repealed by SL 1982, ch 16, § 45



§ 27A-4-20 Capacity limits for treatment areas.

27A-4-20. Capacity limits for treatment areas. The secretary shall, in conjunction with the administrator, establish capacity limits for the treatment areas required by § 27A-4-8 at the center. The limits may not be exceeded unless an emergency situation is declared by the secretary and the administrator. Capacity limitations shall be established using such criteria as number of patients, and staffing levels. If capacity limits are reached, no additional admissions may be accepted until census numbers decrease. If capacity limits are reached, the department shall contract for appropriate services for those qualified for admission. This contract obligation does not apply to programs established at the discretion of the department or pursuant to § 27A-4-9 or § 34-20B-105.

Source: SL 1991, ch 220, § 22; SL 1996, ch 182.



§ 27A-4-21 Crime of assisting in escape of involuntarily committed person--Penalties.

27A-4-21. Crime of assisting in escape of involuntarily committed person--Penalties. Any state employee or any employee of an agency under contract to the State of South Dakota who knowingly and intentionally allows or assists in the escape or release of an involuntarily committed person from the Human Services Center, through acts or omission, is guilty of a Class 6 felony. Any other person who knowingly and intentionally allows or assists in the escape or release of an involuntarily committed person from the Human Services Center, through acts or omission, is guilty of a Class 1 misdemeanor.

The term, escape, or, release, as used in this section includes departure without lawful authority or failure to return to custody following a temporary leave granted for a specific purpose or limited period.

Source: SL 2001, ch 148, § 1.



§ 27A-4-22 Criminal background investigation of new employees--Temporary employment--Fees.

27A-4-22. Criminal background investigation of new employees--Temporary employment--Fees. Each person hired as an employee whose primary duty includes patient care or supervision at the Human Services Center shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The Human Services Center shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results of the criminal background investigation. The Human Services Center may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals a disqualifying record. Any person whose employment is subject to the requirements of this section shall pay any fees charged for the criminal record check.

Source: SL 2012, ch 29, § 1.






Chapter 05 - Local Mental Health Centers And Community Support Providers

§ 27A-5-1 Determination of standards for locally operated centers.

27A-5-1. Determination of standards for locally operated centers. The Department of Social Services shall determine and establish reasonable standards and requirements for the locally operated nonprofit mental health centers operated within the State of South Dakota to qualify for assistance from the State of South Dakota. The secretary of social services may adopt reasonable rules in regard to the following standards and requirements:

(1) Staff requirements;

(2) Administration, audit requirements, and record keeping;

(3) Services provided;

(4) Patient rights; and

(5) Such other standards as are necessary for the safety and health of clients and patients.
Source: SL 1966, ch 186, § 7 (2); SDCL § 27-5-2; SL 1975, ch 181, § 63; SL 1981, ch 199, § 13; SL 1989, ch 21, § 77; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-5-2 to 27A-5-6. Repealed.

27A-5-2 to 27A-5-6. Repealed by SL 2012, ch 150, §§ 15 to 19.



§ 27A-5-7 Department of Social Services to designate county service centers.

27A-5-7. Department of Social Services to designate county service centers. The Department of Social Services shall designate a mental health center as the service center for each county.

Source: SL 1974, ch 183, § 3; SL 1975, ch 181, § 69; SDCL Supp, § 27-5-9; SL 1989, ch 21, § 83; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-5-8 Repealed.

27A-5-8. Repealed by SL 1991, ch 220, § 28



§ 27A-5-9 County and municipal contributions to mental health centers, clinics, andcommunity support providers.

27A-5-9. County and municipal contributions to mental health centers, clinics, and community support providers. The boards of county commissioners and the municipal governing bodies may contribute sums of money annually from their general fund to any mental health center, clinic, or community support provider approved by the Department of Social Services, or to each of such facilities, without regard to whether they are within or outside of their respective jurisdictions.

Source: SL 1957, ch 152, §§ 1, 2; SDC Supp 1960, § 12.0617-12; SL 1961, ch 31, § 2; SL 1963, ch 38; SDCL § 27-5-8; SL 1971, ch 168; SL 1985, ch 77, § 15; SL 1989, ch 21, § 85; SL 2009, ch 138, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-5-10 No charge against counties contributing to support of center--Reduced rate.

27A-5-10. No charge against counties contributing to support of center--Reduced rate. If a county makes a contribution of at least one dollar per capita to the support of a mental health center in accordance with § 27A-5-9, no charge may be levied against the county for persons provided treatment by such mental health center until the cumulative total of such charges reaches seventy-five percent of the total county contribution. Thereafter, such county shall be charged at a rate of seventy-five percent of the rate at which it would normally be charged in accordance with the fee schedule prescribed by the Department of Social Services.

Source: SL 1974, ch 183, § 5; SL 1975, ch 181, § 71; SDCL Supp, § 27-5-11; SL 1989, ch 21, § 86; SL 1991, ch 220, § 29; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-5-11 to 27A-5-14. Repealed.

27A-5-11 to 27A-5-14. Repealed by SL 1991, ch 220, §§ 30 to 33



§ 27A-5-15 Discharge procedures.

27A-5-15. Discharge procedures. The procedures for discharge from commitment provided in this title apply to any person committed to the care of a mental health center.

Source: SL 1974, ch 183, § 14; SL 1975, ch 181, § 72; SDCL Supp, § 27-5-17; SL 1991, ch 220, § 34.



§ 27A-5-16 Charges for inpatient treatment.

27A-5-16. Charges for inpatient treatment. When inpatient services are provided by a local mental health center to an individual pursuant to this title, charges for such treatment may be assessed to the individual, to any third party resource available, to a legally responsible person, to the county of residence according to chapter 28-13 if the individual is indigent or to the department through contract with the mental health center.

Source: SL 1991, ch 220, § 35.



§ 27A-5-17 Charges for detention or temporary housing services to individuals awaitinghearing assessed to county of residence.

27A-5-17. Charges for detention or temporary housing services to individuals awaiting hearing assessed to county of residence. When detention or temporary housing services are provided by a local mental health center to individuals awaiting a commitment hearing, charges for such services may be assessed to the county of residence of the individual provided, however, the provisions of chapter 28-14 shall not apply. Costs shall be based on a schedule of usual, ordinary, and reasonable charges for such services as approved by the department or by agreement with the county.

Source: SL 1991, ch 220, § 36.



§ 27A-5-18 Charges for other services by local centers--Schedule of fees.

27A-5-18. Charges for other services by local centers--Schedule of fees. When other services are provided by a local mental health center to individuals pursuant to this title, charges for such services may be assessed to the individual, to any third-party payment resource available, to the county of residence if indigent, provided, however, the provisions of chapter 28-14 do not apply, or to the department through contract with the center. The schedule of fees for services provided shall be the same as those assessed to the general public or according to agreements made with the county.

Source: SL 1991, ch 220, § 37.






Chapter 06 - Interstate Cooperation In Mental Health Services

§ 27A-6-1 Compact continued--Text of compact.

27A-6-1. Compact continued--Text of compact. The Interstate Compact on Mental Health is hereby continued in force by this state with all other states legally joining therein in the form substantially as follows:

The contracting states solemnly agree that:
ARTICLE I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.
ARTICLE II

As used in this compact:

(a) "Sending state" shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) "Receiving state" shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) "Institution" shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) "Patient" shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact.

(e) "After-care" shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

(g) "Mental deficiency" shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h) "State" shall mean any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.
ARTICLE III

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.
ARTICLE IV

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that after-care in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such after-care in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving state.

(c) In supervising, treating, or caring for a patient on after-care pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local patients.
ARTICLE V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the state where found pending disposition in accordance with law.
ARTICLE VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.
ARTICLE VII

(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a non-party state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.
ARTICLE VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or re-appoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term "guardian" as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator, or any other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.
ARTICLE IX

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.
ARTICLE X

(a) Each party state shall appoint a "compact administrator" who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.
ARTICLE XI

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.
ARTICLE XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.
ARTICLE XIII

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the Governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII (b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.
ARTICLE XIV

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Source: SL 1959, ch 302, § 1; SDC Supp 1960, § 55.5801; SDCL, § 27-19-1.



§ 27A-6-2 Compact administrator--Cooperation with other public agencies in state.

27A-6-2. Compact administrator--Cooperation with other public agencies in state. The secretary of human services or his designee shall be the compact administrator. The compact administrator shall cooperate with all departments, agencies, and officers of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement entered into by this state.

Source: SL 1959, ch 302, § 2; SDC Supp 1960, § 55.5802; SDCL, § 27-19-2; SL 1981, ch 199, § 14; SL 1989, ch 21, § 87.



§ 27A-6-3 Supplementary agreements authorized--Concurrence required when service required fromstate agencies.

27A-6-3. Supplementary agreements authorized--Concurrence required when service required from state agencies. The secretary of human services may enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the compact. If such supplementary agreements shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, no such agreement may have force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such service.

Source: SL 1959, ch 302, § 3; SDC Supp 1960, § 55.5803; SDCL, § 27-19-3; SL 1989, ch 21, § 88.



§ 27A-6-4 Arrangement for discharge of financial obligations under compact and supplementaryagreements.

27A-6-4. Arrangement for discharge of financial obligations under compact and supplementary agreements. The compact administrator, subject to the approval of the state treasurer, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.

Source: SL 1959, ch 302, § 4; SDC Supp 1960, § 55.5804; SDCL, § 27-19-4.



§ 27A-6-5 Consultation with family and county board before transfer of patient to another state.

27A-6-5. Consultation with family and county board before transfer of patient to another state. The compact administrator is hereby directed to consult with the immediate family of any proposed transferee and, in the case of a proposed transferee from an institution of this state to an institution in another party state, to take no final action without approval of the county board of mental illness.

Source: SL 1959, ch 302, § 5; SDC Supp 1960, § 55.5805; SDCL, § 27-19-5.






Chapter 07 - County Boards Of Mental Illness

§ 27A-7-1 County board of mental illness--Composition and appointment of board--Qualifications of members--Joint boards--Alternates.

27A-7-1. County board of mental illness--Composition and appointment of board--Qualifications of members--Joint boards--Alternates. In each county a magistrate judge or lawyer shall be appointed by the presiding circuit judge of the circuit in which the county is situated to serve as the chair of the county board of mental illness. Any board conducting commitment hearings shall consist of the chair and two other persons appointed by the board of county commissioners for a three-year term. The two members appointed by the county commission shall be residents of the county. The chair appointed by the presiding circuit judge need not be a resident of the county. The members of the board of mental illness who are appointed by the board of county commissioners may be appointed to more than one term but may not serve more than two consecutive three-year terms. The state's attorney for the county may not serve on the county board of mental illness. Each appointing authority shall also appoint alternates.

Pursuant to chapter 1-24, two or more counties may jointly contract to establish a board of mental illness to serve all contracting counties. In such case, the county commissioners of the contracting counties shall jointly appoint the two board members referred to in this section. The members may be residents of any of the counties under joint contract.

Source: SDC 1939, § 30.0103; SDCL, § 27-6-1; SL 1974, ch 182, § 1; SL 1975, ch 181, § 75; SL 1976, ch 168, § 1; SL 1977, ch 211, § 2; SL 1991, ch 220, § 38; SL 1995, ch 157; SL 1999, ch 138, § 1; SL 2000, ch 129, § 2; SL 2005, ch 144, § 1.



§ 27A-7-2 Oaths of office of board members.

27A-7-2. Oaths of office of board members. Before entering upon the duties of his office, each of the persons constituting a board of mental illness shall take and subscribe an oath or affirmation to support the Constitutions of the United States and of this state, and to discharge faithfully his official duties according to law, which oath shall be filed in the office of the county auditor.

Source: SDC 1939, § 30.0103; SDCL, § 27-6-2; SL 1975, ch 181, § 76.



§ 27A-7-3 Temporary replacement of board members or alternates--Record ofreplacement.

27A-7-3. Temporary replacement of board members or alternates--Record of replacement. In the case of the temporary absence or inability of any member or alternate therefor to act, the remaining members of the board of mental illness shall temporarily appoint replacements so that the original composition of the board is retained. The record in all cases shall show the fact of the absence of the regular board member or alternate and the name of the replacement.

Source: SDC 1939, § 30.0103; SDCL, § 27-6-3; SL 1974, ch 182, § 2; SL 1975, ch 181, § 77; SL 1978, ch 198, § 1; SL 1991, ch 220, § 39.



§ 27A-7-3.1 Conflict of interest--Procedure for removal of board member.

27A-7-3.1. Conflict of interest--Procedure for removal of board member. If it appears any member of the board has a conflict of interest, he may be removed by the filing of an affidavit with the chairman of the board setting forth the grounds for the disqualification. Unless the affidavit appears clearly frivolous, it shall be granted. In the event of disqualification, a duly designated alternate or temporary replacement shall serve in the place of the disqualified board member.

Source: SL 1991, ch 220, § 40.



§ 27A-7-4 Board jurisdiction over commitment, treatment, and safekeeping ofinvoluntarily committed persons.

27A-7-4. Board jurisdiction over commitment, treatment, and safekeeping of involuntarily committed persons. The board of mental illness has jurisdiction over all applications or petitions for involuntary commitment, for the treatment of any involuntarily committed person, or for the safekeeping otherwise of any person subject to involuntary commitment within its county, except in cases otherwise specially provided for. The board may issue subpoenas and compel obedience to any subpoena, and do any act of a court necessary and proper in the premises for the purpose of discharging the duties required of it.

Source: SDC 1939, § 30.0104; SDCL § 27-6-5; SL 1991, ch 220, § 41; SL 2012, ch 149, § 9.



§ 27A-7-5 to 27A-7-7. Transferred.

27A-7-5 to 27A-7-7. Transferred to §§ 27A-11A-1 to 27A-11A-3



§ 27A-7-8 Compensation, mileage, and expenses of board members.

27A-7-8. Compensation, mileage, and expenses of board members. The members of the board of mental illness, other than a magistrate judge, shall be allowed compensation at an hourly rate as determined by the county commissioners for all time actually employed in the duties of their offices as members of such board of mental illness. All members of the board shall be allowed mileage at the rate determined by the board of finance and other necessary actual expenses incurred in the performance of their duties as members of such board.

Source: SDC 1939, § 30.0120; SL 1951, ch 155; SL 1959, ch 174, § 1; SL 1961, ch 154; SL 1963, ch 202; SDCL, § 27-6-8; SL 1970, ch 150; SL 1974, ch 182, § 3; SL 1975, ch 181, § 79; SL 1977, ch 211, § 1.



§ 27A-7-9 Training of board members.

27A-7-9. Training of board members. Each member of a board of mental illness shall participate in training as required by the Department of Social Services prior to undertaking their duties. The training shall include the duties, procedures, and rights of any person coming before the board of mental illness.

Source: SL 1991, ch 220, § 45; SL 1994, ch 223; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011; SL 2012, ch 149, § 10.



§ 27A-7-10 Board members immune from civil liability when acting in good faith--Exception.

27A-7-10. Board members immune from civil liability when acting in good faith--Exception. Any person serving as a member of a county board of mental illness, whose action regarding the applications or petitions for involuntary commitment, for the treatment of any involuntarily committed person, or for the safekeeping otherwise of any person subject to involuntary commitment is taken in good faith, is immune from any civil liability that might otherwise be incurred or imposed. The immunity from civil liability under this section does not apply if injury results from gross negligence or willful or wanton misconduct.

Source: SL 2000, ch 130, § 1; SL 2012, ch 149, § 11.



§ 27A-7-11 Qualified mental health professionals immune from civil liability when actingin good faith.

27A-7-11. Qualified mental health professionals immune from civil liability when acting in good faith. Any person serving as the qualified mental health professional as designated by the chair of the county board of mental illness, whose examinations and testimony under Title 27A are conducted in good faith, is immune from any civil liability for such examinations and testimony. The immunity from civil liability under this section does not apply if injury results from gross negligence or willful or wanton misconduct.

Source: SL 2006, ch 147, § 1.






Chapter 08 - Voluntary Hospitalization Of Patients With Mental Illness

§ 27A-8-1 Requirements for admission of voluntary patients.

27A-8-1. Requirements for admission of voluntary patients. The facility director or administrator may receive as a voluntary patient any person eighteen years of age or older who understands the nature of voluntary inpatient treatment, is capable of giving informed consent, and voluntarily executes a written application for admission, if the following requirements are met:

(1) If, after examination by a staff psychiatrist, the facility director or administrator determines that the applicant is clinically suitable for inpatient treatment. In the event of the unavailability of a staff psychiatrist, admission may be granted pending an examination by a staff psychiatrist within one working day;

(2) A less restrictive treatment alternative is inappropriate or unavailable;

(3) The person is in need of and will likely benefit from treatment which is available at the facility;

(4) The requirements in § 27A-8-15 have been met; and

(5) The person does not have medical needs which are beyond the capacity of the center or inpatient psychiatric facility.

If a person eighteen years of age or older voluntarily seeks admission to an inpatient psychiatric facility without any element of force, duress, threat or other form of coercion and the facility director or administrator determines, after the explanation required in § 27A-8-15, that the person is incapable of exercising an informed consent to the admission, the person may be admitted upon exercise of a substituted informed consent in accordance with §§ 27A-8-18.1 and 27A-8-19.

Source: SDC 1939, § 30.0115; SL 1955, ch 111; SL 1957, ch 147; SL 1959, ch 170; SL 1961, ch 153; SL 1964, ch 104, § 8; SDCL § 27-4-12; SL 1975, ch 181, § 32; SL 1981, ch 206, § 1; SL 1991, ch 220, § 46; SL 1992, ch 190, § 4; SL 1995, ch 158, § 1; SL 2012, ch 149, § 12.



§ 27A-8-1.1 to 27A-8-9. Repealed.

27A-8-1.1 to 27A-8-9. Repealed by SL 1991, ch 220, §§ 47 to 55



§ 27A-8-10 Immediate discharge of adult voluntary patient after notice of intent toterminate.

27A-8-10. Immediate discharge of adult voluntary patient after notice of intent to terminate. Except as is provided in § 27A-8-10.1, a voluntary patient eighteen years of age or over has the right to immediate discharge upon written notice of his intention to terminate inpatient treatment. Upon informing a staff member of the inpatient psychiatric facility of the intention to terminate inpatient treatment, the facility shall promptly supply the patient with the required written form.

Source: SL 1975, ch 181, § 38; SDCL Supp, § 27-4-13.2; SL 1991, ch 220, § 56.



§ 27A-8-10.1 Emergency detention of voluntary inpatient after notice of intention toterminate.

27A-8-10.1. Emergency detention of voluntary inpatient after notice of intention to terminate. If a written notice of termination of inpatient treatment is given to the facility pursuant to § 27A-8-10, the notice is not withdrawn, and the facility director or administrator or attending psychiatrist has probable cause to believe that the patient requires emergency intervention under the criteria in § 27A-1-2 and should remain in the facility, the director or administrator or attending psychiatrist may initiate a mental illness hold detaining the patient for a period not to exceed twenty-four hours, not including weekends or holidays, from the facility's receipt of the patient's written notice of intention to terminate. The director or administrator shall immediately advise the patient that he is being detained on a twenty-four hour mental illness hold and explain the nature of such hold. The director or administrator shall forthwith notify the chairman of the county board for the county where the facility is located or a local peace officer of the time of receipt of the notice to terminate, the time the hold was initiated, the circumstances necessitating the hold, and the time and place the director or administrator or attending psychiatrist will be available to file a petition pursuant to § 27A-10-1. This information shall also be made part of the signed petition, the patient's medical records and be delivered to the patient. If a petition pursuant to § 27A-10-1 is not filed with the chair within twenty-four hours of the facility's receipt of the patient's written notice of intention to terminate, the patient shall be immediately discharged. The twenty-four hour period does not include weekends or holidays.

Source: SL 1991, ch 220, § 57; SL 1992, ch 189, § 2.



§ 27A-8-11 , 27A-8-11.1. Repealed.

27A-8-11, 27A-8-11.1. Repealed by SL 1991, ch 220, §§ 58, 59



§ 27A-8-11.2 Commitment of voluntary patient who has not applied for release--Reasons.

27A-8-11.2. Commitment of voluntary patient who has not applied for release--Reasons. An inpatient psychiatric facility director, the center administrator or an attending psychiatrist may file a petition pursuant to § 27A-10-1 for the commitment of a voluntary patient if clinically indicated, even though a written notice of intention to terminate inpatient treatment has not been received. Reasons for the filing of such petition shall be limited to the following:

(1) The facility director, the center administrator, or attending psychiatrist has probable cause to believe that the patient meets the criteria in § 27A-1-2; and

(2) The patient, including a person admitted upon exercise of a substituted informed consent by a guardian or a next of kin pursuant to § 27A-8-1, is unwilling or unable to consent to treatment deemed necessary by the treating physician and there are no other appropriate treatments to which the patient is willing or able to consent; or

(3) The patient is unable or unwilling to affirm consent to continued admission as required in § 27A-8-17.
Source: SL 1987, ch 198, § 12; SL 1991, ch 220, § 60; SL 1992, ch 190, § 4C.



§ 27A-8-12 , 27A-8-13. Repealed.

27A-8-12, 27A-8-13. Repealed by SL 1991, ch 220, §§ 61, 62



§ 27A-8-14 Notice to voluntary patients of release procedure--Acknowledgment ofnotice--Display in wards.

27A-8-14. Notice to voluntary patients of release procedure--Acknowledgment of notice--Display in wards. Upon voluntary admission, and at the end of the first six months of hospitalization, and annually thereafter, the patient shall be given a separate written notice of release procedures. In addition, a copy of the written notice shall be given to any one other person designated by the patient. The patient shall acknowledge deliverance of the notice in writing, or an affidavit that he was so informed shall be attached to his record. Every voluntary patient has the right to discharge upon request as provided in § 27A-8-10. Detailed release procedures in simple and nontechnical language shall be permanently and prominently displayed in every psychiatric ward.

Source: SL 1975, ch 181, § 25; SDCL Supp, § 27-4-13.1; SL 1991, ch 220, § 63.



§ 27A-8-15 Explanation required prior to acceptance of voluntary inpatient--Informedconsent--Application form.

27A-8-15. Explanation required prior to acceptance of voluntary inpatient--Informed consent--Application form. Before an individual is accepted for voluntary inpatient treatment at an inpatient psychiatric facility, an explanation shall be made to him of the nature of such status, including the types of treatment available, and restraints or restrictions to which he may be subject including possible conversion to involuntary status as provided in this chapter together with a statement of his rights under this title.

An informed consent as defined in subdivision 27A-1-1(8) shall be obtained orally and in writing upon an application form which shall contain in bold print and simple language the substance of §§ 27A-8-10, 27A-8-11.2, 27A-8-14, and 27A-8-10.1. In addition, the application form shall include the following representations:

(1) The applicant understands that his treatment will involve inpatient status;

(2) He is willing to be admitted to the facility;

(3) He consents to such admission voluntarily, without any element of force, duress, threat, or other form of coercion.

The consent shall be part of the person's record. In addition, a copy of the signed application and a written statement of the patient's rights under this title shall be given to the patient and to any one other person designated by the patient.

Source: SL 1991, ch 220, § 64.



§ 27A-8-16 Person requesting voluntary status to be admitted only as voluntary--Referrals for those denied admission.

27A-8-16. Person requesting voluntary status to be admitted only as voluntary--Referrals for those denied admission. A person requesting voluntary admission to an inpatient psychiatric facility, who is clinically suitable for voluntary inpatient treatment, shall be admitted only on such voluntary status. The facility director or administrator shall give to an individual who is denied admission to the facility a referral to other facilities or programs that may be able to provide the treatment needed by the individual.

Source: SL 1991, ch 220, § 65.



§ 27A-8-17 Assessment of need for continued admission--Informed consent requiredfor continued admission--Substitute informed consent.

27A-8-17. Assessment of need for continued admission--Informed consent required for continued admission--Substitute informed consent. Thirty days after the voluntary admission of a patient and every ninety days thereafter, the facility director or center administrator shall review the patient's record and assess the need for continued admission. If continued admission is indicated, the facility director or center administrator shall consult with the patient and request from the patient an oral and written affirmation of his informed consent to continued admission. If a patient was admitted upon substituted informed consent as provided in § 27A-8-18.1, and continues to be incapable of exercising an informed consent to continued admission, a substituted informed consent to continuing admission shall be obtained as provided in that section. The notification, request, and affirmation shall become part of the patient's record. A failure to affirm substituted informed consent to continued admission constitutes notice of an intention to terminate inpatient treatment as provided in § 27A-8-10.

Source: SL 1991, ch 220, § 66; SL 1992, ch 190, § 4D; SL 2012, ch 149, § 14.



§ 27A-8-18 Repealed.

27A-8-18. Repealed by SL 2012, ch 149, § 15.



§ 27A-8-18.1 Substituted informed consent.

27A-8-18.1. Substituted informed consent. If a person eighteen years of age or older presents for admission to an inpatient psychiatric facility and meets the requirements set forth in subdivisions 27A-8-1(1) to (3), inclusive, and (5), but the facility director or administrator determines that the person is incapable of exercising an informed consent to the admission, then the person may be admitted upon exercise of a substituted informed consent:

(1) By a guardian previously appointed by the circuit court or by a limited guardian previously appointed by the circuit court under an order of limited guardianship that authorizes the limited guardian to make health care decisions on the person's behalf;

(2) By an attorney-in-fact previously named in a written durable power of attorney, pursuant to chapter 59-7, by the person presenting for admission, unless the power of attorney specifically denies or limits the attorney-in-fact's power to so admit;

(3) By a next of kin, pursuant to chapter 34-12C, in accordance with § 27A-8-19; or

(4) By a declaration and power of attorney for mental health treatment, executed pursuant to chapter 27A-16, according to its terms.

The person admitted by substituted informed consent is entitled to all rights accorded other voluntary patients by this title, including those provided in § 27A-8-10.

Source: SL 2012, ch 149, § 13.



§ 27A-8-19 Substituted informed consent by next of kin--Court hearing.

27A-8-19. Substituted informed consent by next of kin--Court hearing. The person's next of kin may exercise a substituted informed consent in accordance with the requirements in § 27A-8-15 for the sole purpose of admission to an inpatient psychiatric facility or the center. Upon the exercise of such a substituted informed consent, the facility director or center administrator may admit the person as a voluntary patient for a period not to exceed fourteen days if the criteria in subdivisions 27A-8-1(1) to (3), inclusive, and (5), are met. During the fourteen-day admission period, the consenting next of kin may file a petition in circuit court for an order authorizing the appointment of the petitioner as guardian of the person for continuing the admission. If a petition is timely filed, admission of a nonobjecting person may continue until the court hearing. If a petition is not filed, the person shall be discharged upon the expiration of the fourteen-day admission period.

Source: SL 1992, ch 190, § 4B; SL 2012, ch 149, § 16.






Chapter 09 - Commitment And Board-Ordered Treatment Of Mentally Ill Persons [Transferred]

CHAPTER 27A-9

COMMITMENT AND BOARD-ORDERED TREATMENT OF MENTALLY ILL PERSONS

[TRANSFERRED]

[Repealed by SL 1977, ch 189, § 126, and by SL 1991, ch 220; and transferred to Chapter 27A-

11A]



Chapter 10 - Emergency Commitment Of Dangerously Ill Persons

§ 27A-10-1 Petition asserting need for immediate intervention of mentally ill person--Contents.

27A-10-1. Petition asserting need for immediate intervention of mentally ill person--Contents. If any person is alleged to be severely mentally ill and in such condition that immediate intervention is necessary for the protection from physical harm to self or others, any person, eighteen years of age or older, may complete a petition stating the factual basis for concluding that such person is severely mentally ill and in immediate need of intervention. The petition shall be upon a form and be verified by affidavit. The petition shall include the following:

(1) A statement by the petitioner that the petitioner believes, on the basis of personal knowledge, that such person is, as a result of severe mental illness, a danger to self or others;

(2) The specific nature of the danger;

(3) A summary of the information upon which the statement of danger is based;

(4) A statement of facts which caused the person to come to the petitioner's attention;

(5) The address and signature of the petitioner and a statement of the petitioner's interest in the case; and

(6) The name of the person to be evaluated; the address, age, marital status, and occupation of the person and the name and address of the person's nearest relative.

The state's attorney or other person designated by the board of county commissioners shall assist the petitioner in completing the petition. No designee may be a member of the county board of mental illness. Upon completion of the petition, the petition shall be forthwith submitted to the chair of the county board of mental illness where such severely mentally ill person is found. The term, forthwith, means that the petition shall be completed and submitted to the chair at the earliest possible time during normal waking hours. If a petition is not filed with the chair within twenty-four hours of the apprehension of the person, the person shall be released. If the person is released, the referring county shall provide the person with transportation to the county where the person was taken into custody if the person so chooses. If the county where the person was apprehended is served by a board other than the board serving the county where the facility to which the person is transported is located, a copy of the petition shall also be forthwith filed with the chair of such board.

Source: SL 1974, ch 184, § 2; SL 1975, ch 181, § 107; SDCL Supp, § 27-7A-2; SL 1991, ch 220, § 110; SL 2000, ch 129, § 3.



§ 27A-10-1.1 Center as appropriate regional facility in certain circumstances.

27A-10-1.1. Center as appropriate regional facility in certain circumstances. If a competent person agrees to receive treatment at the Human Services Center and the treatment is arranged with the center but upon arrival the person does not consent to admission or if a person agrees to accept treatment at the center and the treatment is arranged but upon arrival the person is examined and found not competent to consent to admission, if there is no next of kin available or if there is next of kin available but the person does not consent to admission, and if the attending psychiatrist has probable cause to believe that the person requires emergency intervention under the criteria in § 27A-10-1, the center may be used as an appropriate regional facility.

Source: SL 1999, ch 140, § 1.



§ 27A-10-2 Order for apprehension of subject--Transportation to appropriate facility--Payment of expenses.

27A-10-2. Order for apprehension of subject--Transportation to appropriate facility--Payment of expenses. After examination of a petition filed under § 27A-10-1, the chair of the county board of mental illness may order the apprehension and transportation by a law enforcement officer or other designee of any person whom the chair has probable cause to believe meets the criteria in § 27A-10-1 to an appropriate regional facility other than the Human Services Center. No jail may be used for prehearing custody until the availability of other appropriate regional facilities has been explored and exhausted. No person may be held in a jail for longer than twenty-four hours on a mental illness hold alone.

If the alleged mentally ill person is a nonresident of the state, the Human Services Center may be used as an appropriate regional facility. If a nonresident of the state is transported to the Human Services Center, the State of South Dakota shall pay any expenses and costs provided for in this title as the responsibility of the county of residence, subject to any right of reimbursement. If the Human Services Center is not utilized for a nonresident of the state, the referring county shall pay any expenses and costs provided for in this title as the responsibility of the county of residence, subject to any right of reimbursement.

If the facility to which the person is transported is in a county served by another board of mental illness, a copy of the petition shall be forthwith filed with the chair of such board. The referring county shall pay any expenses incurred in apprehension and transportation of the person, subject to reimbursement by the county ultimately proven to be the county of residence. No lien may be placed against the person for the costs incurred in the apprehension or transportation of the person.

Source: SL 1974, ch 184, § 3; SL 1975, ch 181, § 107; SDCL Supp, § 27-7A-3; SL 1988, ch 216, § 5; SL 1991, ch 220, § 111; SL 1999, ch 143, § 1; SL 2000, ch 129, § 4.



§ 27A-10-3 Apprehension by peace officer of person believed to require emergencyintervention--Transportation to appropriate regional facility.

27A-10-3. Apprehension by peace officer of person believed to require emergency intervention--Transportation to appropriate regional facility. A peace officer may apprehend any person that he has probable cause to believe requires emergency intervention under the criteria in § 27A-10-1. The peace officer shall transport the person to an appropriate regional facility, as defined in § 27A-1-1, other than the Human Services Center for an examination as provided in § 27A-10-6. A jail may not be used for prehearing custody until the availability of other appropriate regional facilities has been explored and exhausted. No person may remain in a jail for longer than twenty-four hours on a mental illness hold alone.

Source: SL 1975, ch 181, § 108; SDCL Supp, § 27-7A-3.1; SL 1989, ch 21, § 92; SL 1991, ch 220, § 112.



§ 27A-10-4 Petition on person apprehended.

27A-10-4. Petition on person apprehended. After a law enforcement officer or other designee transports an apprehended person to an appropriate regional facility pursuant to § 27A-10-3, the law enforcement officer, a physician, or other person with personal knowledge of the relevant facts shall complete a petition as provided in § 27A-10-1.

Source: SL 1975, ch 181, § 108; SDCL Supp, § 27-7A-3.2; SL 1984, ch 196; SL 1991, ch 220, § 113; SL 2000, ch 129, § 5.



§ 27A-10-5 Notification of rights upon custody, detention, or filing of petition--Notice to county board where person apprehended.

27A-10-5. Notification of rights upon custody, detention, or filing of petition--Notice to county board where person apprehended. Immediately after a person is taken into custody pursuant to § 27A-10-2 or 27A-10-3, a hold is initiated pursuant to § 27A-8-10.1 or 27A-10-19, or a petition is filed pursuant to § 27A-8-11.2, the person shall be notified both orally and in writing of the following:

(1) The right to immediately contact someone of the person's choosing;

(2) The right to immediately contact and be represented by counsel;

(3) That the person will be examined by a qualified mental health professional, designated by the chair of the county board of mental illness, within twenty-four hours after being taken into custody to determine whether custody should continue; and

(4) The right, if custody is continued, to an independent examination and to a hearing within five days after being taken into custody, within six days if there is a Saturday, Sunday, or holiday within that time period, or within seven days if there is a Saturday, Sunday, and holiday within that time period.

The person shall be further notified that the costs of any post-commitment treatment, medication, compensation for the attorney appointed to represent the person in any appeals proceedings, an additional examination requested by the person pursuant to § 27A-11A-9, and a certified transcript or tape of proceedings requested by the person pursuant to § 27A-11A-2 are that person's responsibility and that a lien for the amount of these costs may be filed upon the person's real and personal property to ensure payment.

The notice shall also be given forthwith to the county board serving the county where the person was apprehended.

Source: SL 1974, ch 184, § 4; SL 1975, ch 181, § 110; SDCL Supp, § 27-7A-4; SL 1977, ch 212, § 3; SL 1991, ch 220, § 114; SL 1992, ch 26, § 6; SL 1992, ch 189, § 34; SL 1995, ch 162, § 1; SL 1997, ch 164, § 1; SL 2000, ch 129, § 6.



§ 27A-10-6 Professional examination of person apprehended--Report to chair--Personreleased if not dangerous.

27A-10-6. Professional examination of person apprehended--Report to chair--Person released if not dangerous. Within twenty-four hours after apprehension of any person who allegedly requires emergency intervention or a hold is initiated pursuant to § 27A-8-10.1, or a petition is filed pursuant to § 27A-8-11.2, a qualified mental health professional designated by the chair of the county board serving the area where the person is detained other than the person bringing the petition or initiating the hold shall perform an examination, including a mental status examination, of the person. Preceding the examination, the qualified mental health professional shall identify herself or himself to the person and explain the nature and purpose of the examination, including the fact that it is being performed to assist in the determination of whether custody should continue and that the examination may be used as evidence in an involuntary commitment hearing. The qualified mental health professional shall immediately report any findings to the chair of the county board. The referring county shall pay any expenses of the examination by the qualified mental health professional, subject to reimbursement by the county ultimately proven to be the county of residence. No lien may be placed against the person for the costs incurred in the qualified mental health professional examination.

Source: SL 1974, ch 184, § 5; SL 1975, ch 181, § 109; SDCL Supp, § 27-7A-6; SL 1987, ch 198, § 15; SL 1991, ch 220, § 115; SL 1999, ch 143, § 2; SL 2000, ch 129, § 7.



§ 27A-10-7 Results of examination--Person released upon failure of examination tomeet criteria--Continued detention if criteria met.

27A-10-7. Results of examination--Person released upon failure of examination to meet criteria--Continued detention if criteria met. If the examination required in § 27A-10-6 does not support a finding that the person meets the criteria for involuntary commitment in § 27A-1-2, the person shall be released. Following such release, the referring county shall provide the person with transportation to the county where the person was taken into custody if the person so chooses. These costs are subject to reimbursement by the county ultimately proven to be the county of residence. No lien may be placed against the person for the transportation expenses. If the chair of the county board finds, as a result of the examination required in § 27A-10-6 and an investigation of the petition for emergency intervention that the person meets the criteria in § 27A-1-2, the chair may order that the person continue to be detained in an appropriate regional facility including, if necessary, the center, pending the hearing required in § 27A-10-8. No lien may be placed against the person for the costs associated with detainment pending the hearing.

Source: SL 1974, ch 184, § 7; SL 1975, ch 181, § 109; SDCL Supp, § 27-7A-8; SL 1991, ch 220, § 116; SL 2000, ch 129, § 8.



§ 27A-10-7.1 Chairman to make final determination where person voluntarily admitshimself.

27A-10-7.1. Chairman to make final determination where person voluntarily admits himself. If the person is willing to admit himself to an inpatient psychiatric facility or other treatment program on a voluntary basis and the admission is deemed suitable by the facility or program, the chairman of the county board to whom the petition was filed shall be notified and shall make the final determination.

Source: SL 1987, ch 198, § 16; SL 1988, ch 216, § 6; SL 1991, ch 220, § 117.



§ 27A-10-7.2 Refusal of prehearing admission.

27A-10-7.2. Refusal of prehearing admission. The center may refuse prehearing admission to a person under this chapter unless the examination report and determination required in §§ 27A-10-6 and 27A-10-7 have been accomplished.

Source: SL 1991, ch 220, § 118.



§ 27A-10-8 Time limit for involuntary commitment hearing--Payment of expenses.

27A-10-8. Time limit for involuntary commitment hearing--Payment of expenses. Within five days after the person is taken into custody, within six days if there is a Saturday, Sunday, or holiday within that time period, or within seven days if there is a Saturday, Sunday, and holiday within that time period, the person shall be provided an involuntary commitment hearing. The referring county shall pay any expenses incurred by the board holding the hearing, including the transportation of the person to the hearing, subject to reimbursement by the county ultimately proven to be the county of residence.

No lien may be placed against the person for the expenses incurred by the board holding the hearing, including the transportation of the person to the hearing.

Source: SL 1974, ch 184, § 8; SL 1975, ch 181, § 111; SDCL Supp, § 27-7A-10; SL 1977, ch 212, § 4; SL 1988, ch 216, § 7; SL 1991, ch 220, § 119; SL 1997, ch 164, § 2; SL 1999, ch 143, § 3; SL 2000, ch 129, § 9.



§ 27A-10-9 Testimony of independent qualified mental health professional onavailability and appropriateness of alternatives.

27A-10-9. Testimony of independent qualified mental health professional on availability and appropriateness of alternatives. The board of mental illness conducting the involuntary commitment hearing as provided in § 27A-10-8 shall order testimony by a qualified mental health professional independent of the petitioner who shall assess the availability and appropriateness of treatment alternatives including treatment programs other than inpatient treatment and specifically including whether such programs are available at the mental health center serving the area in which the person was apprehended or resides. Such testimony shall include what alternatives are or should be made available, what alternatives were investigated, and why any investigated alternatives are not deemed appropriate. If the board determines that alternatives to inpatient treatment are appropriate, commitment for inpatient treatment to the center or other inpatient psychiatric facility may not be ordered and commitment shall be to the least restrictive treatment alternative as required in subdivision 27A-10-9.1(3).

Source: SL 1974, ch 184, § 9; SL 1975, ch 181, § 112; SDCL Supp, § 27-7A-15; SL 1991, ch 220, § 120.



§ 27A-10-9.1 Ninety-day initial commitment to facility or outpatient treatmentprogram--Release--Transportation--Notice of right to appeal.

27A-10-9.1. Ninety-day initial commitment to facility or outpatient treatment program--Release--Transportation--Notice of right to appeal. Upon completion of the hearing provided in § 27A-10-8, the board of mental illness may order the involuntary commitment of the person for an initial period not to exceed ninety days if a majority of the board finds by clear and convincing evidence, supported by written findings of fact and conclusions of law, that:

(1) The person meets the criteria in § 27A-1-2;

(2) The person needs and is likely to benefit from the treatment which is proposed; and

(3) The commitment is to the least restrictive treatment alternative.

The board may commit the person to the Human Services Center or a veterans' administration hospital. The board may also commit the person to a private facility or an outpatient treatment program, if that facility or program agrees to accept the commitment and if the commitment will not result in liability to any county for the cost of treating such person.

If the above findings are not made, the board shall order that the person be released. Following such release, the referring county shall provide the person with transportation to the county where the person was taken into custody if the person chooses. The county ultimately shown to be the county of residence shall reimburse the referring county for any transportation costs. However, the provisions of chapter 28-14 do not apply. If the board orders the involuntary commitment of the person, the board shall immediately notify the person and the person's attorney of the right to appeal pursuant to § 27A-11A-25.

Source: SL 1987, ch 198, § 17; SL 1991, ch 220, § 121; SL 1992, ch 189, § 35; SL 1995, ch 159; SL 1999, ch 143, § 4; SL 2012, ch 149, § 17.



§ 27A-10-9.2 Medical treatment for mental illness or treatment of co-occurringsubstance use disorder.

27A-10-9.2. Medical treatment for mental illness or treatment of co-occurring substance use disorder. If findings are made pursuant to § 27A-10-9.1 and an involuntary commitment is ordered, then the board may, at the same hearing or at a subsequent hearing, consider any petitions for:

(1) The authority to administer psychotropic medication, electroconvulsive treatment, and such other medical treatment as may be necessary for the treatment of the person's mental illness, pursuant to the provisions of §§ 27A-12-3.13 to 27A-12-3.15, inclusive, for the period specified in § 27A-12-3.16; and

(2) For the treatment of any co-occurring substance use disorder upon the petition of the person's spouse or guardian, a relative, a physician, the administrator or facility director of any approved treatment facility, or any other responsible person over the age of eighteen, on the grounds that the person is an alcohol or drug abuser who habitually lacks self-control as to the use of alcoholic beverages or other drugs and the person:

(a) Has threatened, attempted, or inflicted physical harm on self or on another and that unless treated is likely to inflict harm on self or on another; or

(b) Is incapacitated by the effects of alcohol or drugs; or

(c) Is pregnant and abusing alcohol or drugs.

If after hearing all relevant evidence, the board finds, by clear and convincing evidence, that the above grounds for involuntary treatment of a co-occurring substance use disorder exists, the board may also order a commitment for such co-occurring disorder to any appropriate treatment facility, for a period not to exceed ninety days. The board may not order such commitment unless it determines that the proposed facility is able to provide adequate and appropriate treatment and the treatment is likely to be beneficial.

Source: SL 2012, ch 149, § 18.



§ 27A-10-9.3 Least restrictive treatment alternative.

27A-10-9.3. Least restrictive treatment alternative. Any such treatment or commitment order pursuant to §§ 27A-10-9.1 and 27A-10-9.2 shall be to the least restrictive treatment alternative. The procedure for the board's consideration of these petitions concurrent with the § 27A-10-8 hearing shall be governed by chapter 27A-11A, which shall control to the extent of any procedural conflicts contained in chapter 27A-12 or 34-20A.

Source: SL 2012, ch 149, § 19.



§ 27A-10-9.4 Failure to comply with requirements of outpatient commitment ortreatment order.

27A-10-9.4. Failure to comply with requirements of outpatient commitment or treatment order. If a person fails to comply with the requirements specified in an outpatient commitment order or a treatment order, and the person's treating physician or staff of the specified outpatient treatment program believes that the person's current condition is likely to deteriorate until it is probable that the person will be a danger to self or others, the program director or the person's treating physician may notify law enforcement and provide law enforcement with a certified copy of the outpatient commitment order or treatment order.

Source: SL 2012, ch 149, § 20.



§ 27A-10-9.5 Transportation by law enforcement--Limit upon detention andnonconsensual medication.

27A-10-9.5. Transportation by law enforcement--Limit upon detention and nonconsensual medication. The outpatient commitment order or treatment order constitutes a continuing authorization for law enforcement, upon request of the program director or the person's treating physician, to transport the person to the designated outpatient treatment program or to the treating physician's office for the purpose of making reasonable efforts to obtain the person's compliance with the requirements of the outpatient commitment or treatment order. However, no person may be detained at the program's or the physician's office for more than one hour unless the person consents, or may be physically coerced or required to take prescribed medications unless the outpatient commitment or treatment order contains a specific authorization for the nonconsensual delivery of prescribed medication, pursuant to § 27A-12-3.15. If a person has been involuntarily medicated on an outpatient basis, the necessity of treatment with psychotropic medication shall be reviewed and approved under the provisions of § 27A-12-3.16 and noted in the patient's medical record or chart.

Source: SL 2012, ch 149, § 21.



§ 27A-10-9.6 Supplemental hearing or alternative disposition upon failure to complywith requirements of outpatient commitment or treatment order.

27A-10-9.6. Supplemental hearing or alternative disposition upon failure to comply with requirements of outpatient commitment or treatment order. If a person fails to comply with the requirement of the outpatient commitment or treatment order, and the person's treating physician or the staff of the outpatient treatment program believes that there is a significant risk of deterioration in the person's condition, the program director or the treating physician may notify the original petitioner for inpatient or outpatient commitment or treatment order and the state's attorney's office of the county where the patient is found and recommend an appropriate alternate disposition under § 27A-11A-21 or 27A-11A-22. Within seventy-two hours of receiving the notice transmitted pursuant to this section that a person has failed to comply with the requirements of the outpatient commitment or treatment order, the original petitioner for inpatient or outpatient commitment or the state's attorney of the county where the patient is found or resides may petition the board for a supplemental hearing or may proceed under any other section of this title. If a petition for supplemental hearing is filed, the board or court shall hold a supplemental hearing in accordance with the procedures specified in this title.

Source: SL 2012, ch 149, § 22.



§ 27A-10-9.7 Detention by law enforcement officer for emergency intervention--Immunity from civil liability.

27A-10-9.7. Detention by law enforcement officer for emergency intervention--Immunity from civil liability. Nothing provided in §§ 27A-10-9.4 to 27A-10-9.6, inclusive, limits the authority of any law enforcement officer to detain a patient pursuant to the emergency authority conferred by § 27A-10-3. Any law enforcement officer who in good faith performs any act of taking custodial charge, transportation, delivery, or other commitment procedure at the request of or direction of another under the provisions of §§ 27A-10-9.1 to 27A-10-9.6, inclusive, is immune from any civil liability that might otherwise be incurred or imposed. The immunity from civil liability under this section does not apply if a resulting injury was due to willful or wanton misconduct.

Source: SL 2012, ch 149, § 23.



§ 27A-10-10 to 27A-10-13. Repealed.

27A-10-10 to 27A-10-13. Repealed by SL 1991, ch 220, §§ 122 to 125



§ 27A-10-14 Review hearing after involuntary commitment order--Notice--Rights andprocedures.

27A-10-14. Review hearing after involuntary commitment order--Notice--Rights and procedures. Within ninety days after the involuntary commitment of a person who is still under the commitment order, the county board of mental illness which serves the county in which the person is receiving treatment shall conduct a review hearing in the county to determine if the person continues to meet the criteria in § 27A-10-9.1. Notice of the review hearing shall be given to the person, and the person's attorney if the person has retained counsel, at least ten days prior to the hearing. If the person has not retained counsel at the time of the notice, the chair of the county board shall immediately appoint counsel to represent the person.

At the time the notice of hearing is given, the person and the person's attorney shall be informed of all evidence that will be considered at the review hearing. Any evidence subsequently discovered shall be immediately transmitted to the person and the person's attorney. The rights and procedures applicable during an initial commitment hearing are applicable to review hearings. A petition pursuant to § 27A-10-1 need not be filed.

The board of mental illness may order the continued involuntary commitment of the person to the same or an alternative placement or program for up to six months if a majority of the board finds by clear and convincing evidence supported by written findings of fact and conclusions of law that the criteria in § 27A-10-9.1 are met. If continued involuntary commitment is ordered, a review in the manner provided in this section shall be conducted within six months after the order. If the county board issues another order of continued involuntary commitment, the next review shall be held within six months after the order. If the second six-month review justifies continued commitment, the county board may order continued involuntary commitment for up to twelve months. Subsequent reviews shall be conducted within each twelve months thereafter that the person remains under commitment.

If the board orders the continued involuntary commitment of the person, the board shall immediately notify the person and the person's attorney of the person's right to appeal pursuant to § 27A-11A-25.

If findings that justify continued commitment are not made, the board shall order that the person be immediately discharged from involuntary commitment. Following discharge, the referring county shall provide the person with transportation to the county where the person was taken into custody if the person so chooses. The county ultimately shown to be the county of residence shall reimburse the referring county for any transportation costs. No lien may be placed against the person for the expense incurred in the transportation of this person.

Source: SL 1991, ch 220, § 126; SL 1994, ch 224; SL 1999, ch 143, § 5; SL 2000, ch 129, § 10.



§ 27A-10-15 Additional review hearings.

27A-10-15. Additional review hearings. Notwithstanding the provisions of §§ 27A-10-9.1 and 27A-10-14, if the board of mental illness orders an initial commitment or a continued commitment it may also schedule at the time of such initial commitment hearing or at the time of such review hearing, and without further notice, a review hearing in addition to the statutory review hearings provided in § 27A-10-14, to determine whether the person continues to meet the criteria in § 27A-10-9.1. The rights, procedures, and findings required in § 27A-10-14, shall apply to such additional review hearing. No temporary periods of involuntary commitment are authorized.

Source: SL 1991, ch 220, § 127.



§ 27A-10-16 Emergency apprehension--Evaluation by designated mental healthprofessional.

27A-10-16. Emergency apprehension--Evaluation by designated mental health professional. Upon being informed of the emergency apprehension of an individual under the provisions of this chapter, the chairman of the county board of mental illness with jurisdiction over the person shall notify the community mental health center serving the area in which the board of mental illness is located of the emergency apprehension.

The chairman of the county board of mental illness may designate any qualified mental health professional to perform the evaluation required in § 27A-10-6.

Source: SL 1992, ch 189, § 3; SL 1995, ch 160.



§ 27A-10-17 Prehearing admission and commitment denied if medical conditionexceeds center's capacity.

27A-10-17. Prehearing admission and commitment denied if medical condition exceeds center's capacity. The center may refuse the prehearing admission and commitment of a person under this chapter who has a medical condition which exceeds the capacity of the center.

Source: SL 1995, ch 158, § 2.



§ 27A-10-18 Refusal of admission and commitment when medical condition exceedscenter's capacity.

27A-10-18. Refusal of admission and commitment when medical condition exceeds center's capacity. The center may refuse the admission and commitment of a person under this chapter who has a medical condition which exceeds the capacity of the center.

Source: SL 1995, ch 158, § 3.



§ 27A-10-19 Twenty-four hour hold of severely mentally ill person permitted--Noticeto county board.

27A-10-19. Twenty-four hour hold of severely mentally ill person permitted--Notice to county board. If any person presents to a facility licensed by the state as a hospital, other than the Human Services Center, and after an examination by a qualified mental health professional it is determined that the person is severely mentally ill and in such condition that immediate intervention is necessary to protect the person from physical harm to self or others, the qualified mental health professional may initiate a twenty-four hour hold on the person and retain the person at the hospital for purposes of observation and emergency treatment. The hospital or the qualified mental health professional shall notify the chair of the county board of mental illness of the twenty-four hour hold. The qualified mental health professional shall petition for commitment of the person according to §§ 27A-10-1 and 27A-10-4. The person shall be afforded rights according to § 27A-10-5. If a petition for emergency commitment pursuant to § 27A-10-1 is not filed within twenty-four hours, the person shall be released.

Source: SL 1999, ch 139, § 1.



§ 27A-10-20 Definition of terms related to crisis referral and placement.

27A-10-20. Definition of terms related to crisis referral and placement. Terms used in this section and §§ 27A-10-21 to 27A-10-23, inclusive, mean:

(1) "Crisis intervention team certified law enforcement officer," any law enforcement officer who has undergone a comprehensive training program in crisis intervention techniques involving any person who is mentally ill or has substance abuse issues and has received certification as a crisis intervention officer by the officer's department;

(2) "Crisis intervention team," a team of law enforcement officers and individuals who have undergone a comprehensive training program in crisis intervention techniques involving any person who is mentally ill or has chemical dependency or substance abuse issues;

(3) "Mobile crisis team," an interdisciplinary team of one or more mental health professionals able to respond to any person in the community, usually visiting the person at home, for mental health and chemical dependency or abuse intervention;

(4) "Team member," any person who is a member of a crisis intervention team or a mobile crisis team.
Source: SL 2010, ch 142, § 3.



§ 27A-10-21 Referral to mobile crisis team or crisis intervention team certified lawenforcement officer--Voluntary resolution or placement.

27A-10-21. Referral to mobile crisis team or crisis intervention team certified law enforcement officer--Voluntary resolution or placement. If any law enforcement officer or qualified mental health professional in a clinic or hospital has probable cause to believe that a person requires emergency nonmedical intervention pursuant to § 27A-10-1, as an alternative to a petition for commitment pursuant to chapter 27A-10, or apprehension and transfer to an appropriate regional facility pursuant to § 27A-10-3, the officer or qualified mental health professional may refer the person to the direct supervision of any member of a mobile crisis team or crisis intervention team certified law enforcement officer. If any member of the mobile crisis team or the crisis intervention team certified law enforcement officer accepts direct supervision of the person, in writing, the member or officer may:

(1) Resolve the intervention on a voluntary basis, at the clinic or hospital, at the person's home, or other location, or with the assistance of any public or private community service that the patient is willing to accept. Any team member may request the assistance of law enforcement for the voluntary transfer of the person; or

(2) Direct that the law enforcement officer proceed with the apprehension of the person and transport the person to either:

(a) An appropriate regional facility for an emergency intervention and a mental illness examination as provided in § 27A-10-6; or

(b) An approved treatment facility offering detoxification services for chemical dependency emergencies as provided in §§ 34-20A-55 and 34-20A-56.
Source: SL 2010, ch 142, § 1; SL 2013, ch 122, § 5.



§ 27A-10-22 Discretion of law enforcement officer to arrest--Priority given toplacement.

27A-10-22. Discretion of law enforcement officer to arrest--Priority given to placement. The provisions of § 27A-10-21 do not limit the law enforcement officer's discretion in arresting a person for a criminal offense. However, the law enforcement officer shall give priority to placing a severely mentally ill person who has also committed a misdemeanor offense in a mental health facility and a person intoxicated or incapacitated by the effects of alcohol or drugs, as defined by § 34-20A-2, who has also committed a misdemeanor offense in a detoxification facility.

Source: SL 2010, ch 142, § 2.



§ 27A-10-23 Immunity from liability for crisis referral or placement--Exception.

27A-10-23. Immunity from liability for crisis referral or placement--Exception. Any law enforcement officer or authority, or qualified mental health professional in a clinic or hospital, who in good faith transferred direct supervision of a person to a mobile crisis team or a crisis intervention team certified law enforcement officer, is immune from any civil liability for such referral. Any member of a mobile crisis team or a crisis intervention team certified law enforcement officer, whose actions, in the supervision, examination, or placement of a person in compliance with this section and §§ 27A-10-20 to 27A-10-22, inclusive, are taken in good faith, are immune from any civil liability for the referral, supervision, examination, transfer, or placement of the person. The immunity from civil liability under this section and §§ 27A-10-20 to 27A-10-22, inclusive, does not apply if injury results from gross negligence or willful or wanton misconduct. Any law enforcement officer or authority who acts in compliance with subsection 27A-10-21(2)(b) and § 34-20A-57 is not criminally or civilly liable for the officer's or authority's actions.

Source: SL 2010, ch 142, § 4; SL 2013, ch 122, § 6.






Chapter 11 - Extradition Of Persons Of Unsound Mind [Repealed]

CHAPTER 27A-11

EXTRADITION OF PERSONS OF UNSOUND MIND [REPEALED]

[Repealed by SL 1984, ch 12, § 24; SL 1991, ch 220, §§ 128 to 134]



Chapter 11A - Hearings Procedure

§ 27A-11A-1 Process issued by board--Conduct of meetings--Evidentiary rulings--Notice by mail.

27A-11A-1. Process issued by board--Conduct of meetings--Evidentiary rulings--Notice by mail. The chairman or acting chairman of the board of mental illness shall sign and issue all notices, appointments, warrants, subpoenas, or other process required to be given or issued by the board, shall be responsible to conduct all meetings and hearings by the board and shall make all evidentiary rulings. The notices, reports, and communications herein required to be given or made may be sent by mail unless otherwise expressed or implied, and the fact and date of such sending or reception shall be noted on the proper record.

Source: SDC 1939, § 30.0105; SDCL, § 27-6-6; SL 1975, ch 181, § 78; SL 1991, ch 220, § 136; SDCL, § 27A-7-5.



§ 27A-11A-1.1 Petitions, applications, and documents made under oath or affirmation.

27A-11A-1.1. Petitions, applications, and documents made under oath or affirmation. Notwithstanding the provisions of § 27A-10-1, petitions, applications, or documents made within this state in connection with proceedings under Title 27A are deemed to be made under oath or affirmation or verified by affidavit without notarization if the person signing the document attests, at the end of the document, in substantially the following form:

"I swear or affirm, under penalty of perjury, under the laws of the State of South Dakota that the foregoing is true and correct.

Executed on__________(date) in the county of__________(county name)

in the State of South Dakota

____________________(signature)

____________________(signer's address and telephone number)."

A document that is sworn to or affirmed under this section without notarization shall include a telephone number and address so that the signer can be contacted.

Source: SL 2012, ch 149, § 27.



§ 27A-11A-1.2 Qualification of electronic document as signed document.

27A-11A-1.2. Qualification of electronic document as signed document. If a document is required to be signed pursuant to this chapter in order to be effective, an electronic document qualifies as a signed document:

(1) Without the person's physical signature, if an entity has an electronic signature system that meets a minimum security standard of two-factor authentication, such as name and password, or biometric identification that is uniquely reconcilable to a single actor and that results in a nonmodifiable document after the electronic signature is affixed, and the document indicates an electronic signature in some manner, such as

"s/____________________(name of signer)"; or

(2) With the person's physical signature, if the document is optically scanned into the entity's records.
Source: SL 2012, ch 149, § 28.



§ 27A-11A-1.3 Assurance of authenticity of electronic signature.

27A-11A-1.3. Assurance of authenticity of electronic signature. Notwithstanding § 27A-11A-1.2, the board may determine that an entity's electronic signature system does not provide sufficient assurance of authenticity of signed documents or that an electronic signature system different from that described in § 27A-11A-1.2 provides sufficient assurance of authenticity.

Source: SL 2012, ch 149, § 29.



§ 27A-11A-1.4 Electronically transmitted facsimile.

27A-11A-1.4. Electronically transmitted facsimile. An electronically transmitted facsimile of a document pursuant to this chapter may be filed with the board and received into evidence in the same manner and with the same effect as the original document.

Source: SL 2012, ch 149, § 30.



§ 27A-11A-1.5 Statutes, rules, standards, and practices for accepting documents for filing oradmission as evidence not altered--Exceptions.

27A-11A-1.5. Statutes, rules, standards, and practices for accepting documents for filing or admission as evidence not altered--Exceptions. Nothing in the provisions of §§ 27A-11A-1.1 to 27A-11A-1.4, inclusive, alters any statute, rule, standard, or practice for accepting documents for filing or admitting documents as evidence, except with respect to:

(1) The manner of making written statements under oath or affirmation or by verified affidavit;

(2) The acceptability of electronically transmitted facsimile copies; and

(3) The acceptability of electronic signatures.

Subsections (1) and (2) of this section address only the acceptability of documents obtained from an entity's electronic records system and does not determine whether the board is required or permitted to accept electronic filing of documents.

Source: SL 2012, ch 149, § 31.



§ 27A-11A-2 Stenographic record of proceedings--Certified transcript or tape requested by patient--Expense.

27A-11A-2. Stenographic record of proceedings--Certified transcript or tape requested by patient--Expense. A court reporter shall attend all hearings of the county board of mental illness and keep a stenographic record of all proceedings; or a record of all hearings shall be recorded by tape recorder or other sound reproducing equipment. If a tape recorder or other sound reproducing equipment is used, the equipment shall be of such quality that each word of the testimony and rulings made with reference thereto can be clearly heard and understood. All recorded testimony shall be preserved for at least five years.

A person who has been committed may request a certified transcript or, if a tape recorder is utilized, a copy of the taped testimony of the hearing. To obtain a copy the patient shall pay for a transcript or copy of the tape recorded testimony or shall file an affidavit that he is without means to pay for such transcript or tape recording. If the affidavit is found true by the board of mental illness, the expense of the transcript or copy of the tape recorded testimony is a charge upon the county of residence of the patient.

Source: SDC 1939, § 30.0107; SL 1953, ch 176; SDCL, § 27-7-15; SL 1975, ch 181, §§ 73, 96; SDCL Supp, § 27-6-5.1; SL 1977, ch 211, § 3; SL 1987, ch 198, § 5; SL 1991, ch 220, §§ 137, 138; SDCL Supp, § 27A-7-6; SDCL, § 27A-9-30.



§ 27A-11A-3 Filing of board papers with clerk of courts--Confidentiality and access.

27A-11A-3. Filing of board papers with clerk of courts--Confidentiality and access. The chairman or acting chairman of the board of mental illness shall cause to be filed in the office of the clerk of courts all papers and any other records of proceedings connected with any inquest of the board, and properly belonging to his office with all notices, reports, and other communications. The clerk of courts shall keep separate books in which to record the proceedings of the board, and his entries shall be sufficiently full to show, with the papers filed, a complete record of the findings, orders, and transactions of the board.

All records of proceedings under this title shall be subject to the confidentiality and access provisions of § 27A-12-25 et seq. Any such records regarding a person who is released prior to or directly following the completion of a hearing provided for in § 27A-10-8 shall be sealed upon such release and shall be opened only by court order of the circuit court.

Source: SDC 1939, § 30.0105; SDCL, § 27-6-7; SL 1991, ch 220, § 139; SDCL, § 27A-7-7.



§ 27A-11A-4 State's attorney to represent petitioners--Reasonable costs.

27A-11A-4. State's attorney to represent petitioners--Reasonable costs. In any proceeding for involuntary commitment, review, or detention, or in any proceeding challenging commitment or detention, the state's attorney for the county in which the proceeding is held shall represent the petitioner and shall defend all challenges to commitment or detention. The county ultimately shown to be the county of residence shall reimburse the county in which the proceeding is held for any reasonable cost of such representation. No lien may be placed against the person for the costs incurred in any proceeding for involuntary commitment, review, or detention.

Source: SL 1975, ch 181, § 82; SDCL Supp, § 27-7-2.3; SL 1991, ch 220, § 140; SDCL, § 27A-9-4; SL 1999, ch 143, § 6; SL 2000, ch 129, § 11.



§ 27A-11A-5 Personal service of petition and notice of hearing--Contents of notice.

27A-11A-5. Personal service of petition and notice of hearing--Contents of notice. Copies of the petition and notice of hearing shall be personally served forthwith on the person prior to the hearing by the sheriff, or a constable, or an elector of any state not a party to the action that is specifically designated by the board. The notice of hearing shall include the following:

(1) Notice of the time, date, and place of hearing;

(2) Notice to the person of the right to be represented by an attorney retained by the person or appointed by the chair of the board wherever the hearing is to be held;

(3) Notice that the person will be examined by a qualified mental health professional or physician designated by the chair of the county board within twenty-four hours of being taken into custody;

(4) Notice that the medical records of the person will be available to the qualified mental health professional or physician and defense lawyer; and

(5) Notice of the right of the person to obtain an additional examination, the reasonable expense of which shall be reimbursed to the county by the person unless the person is indigent.
Source: SL 1975, ch 181, § 87; SL 1976, ch 168, § 5; SDCL Supp, § 27-7-2.5; SL 1991, ch 220, § 141; SDCL, § 27A-9-6; SL 1995, ch 161; SL 2005, ch 145, § 1.



§ 27A-11A-6 Sheriff's and witnesses' fees.

27A-11A-6. Sheriff's and witnesses' fees. The sheriff shall be allowed the same fee as for like services in other cases. The witnesses shall be allowed the same fees as the witnesses in the circuit court.

Source: SDC 1939, § 30.0120; SL 1951, ch 155; SL 1959, ch 174, § 1; SL 1961, ch 154; SL 1963, ch 202; SDCL, § 27-6-10; SL 1991, ch 220, § 142; SDCL, § 27A-9-7.



§ 27A-11A-7 Assignment of counsel to represent alleged mentally ill person--Time allowed.

27A-11A-7. Assignment of counsel to represent alleged mentally ill person--Time allowed. If upon the completion of the evaluation required in § 27A-10-6 it is determined that a hearing shall be held and the alleged mentally ill person has not or cannot employ his own counsel, the chairman of the board of mental illness where the hearing is to be held shall immediately assign counsel to represent the interests of the person. In no instance may a person not be represented by counsel.

Source: SL 1974, ch 182, § 5; SDCL Supp, §§ 27-7-2.1, 27-7-2.6; SL 1975, ch 181, § 87; SL 1991, ch 220, § 143; SDCL, § 27A-9-8.



§ 27A-11A-8 Interrogatories to be answered with health professional's certificate or examination.

27A-11A-8. Interrogatories to be answered with health professional's certificate or examination. If a hearing is held on a petition for involuntary commitment, correct answers to the following interrogatories, so far as they can be obtained, shall accompany the report of the qualified mental health professional's initial examination, which shall be provided to the person's attorney and state's attorney prior to the hearing:

(1) HISTORY

(a) Informant: (1) Name

(2) Address

(3) Relationship

(b) Patient: (1) Full name

(2) Born, place, date

(3) Sex, race, education

(4) Occupation

(5) Social Security No.

(6) How long in South Dakota

(7) Marital status

(c) Wife/Husband: (1) Name

(2) Address

(d) Father: (1) Full name

(If a minor) (2) Address

(e) Mother: (1) Full name

(If a minor) (2) Address

(f) Next of kin: (1) Full name

(2) Address

(3) Relationship

(g) Legally responsible relative or guardian:

(1) Full name

(2) Address

(3) Relationship
(h) Military service
(i) Previous treatment for mental illness: Give dates and places of treatment, dates of previous hospitalization, etc.
(j) A review of previous behavior or acts which led to involuntary commitment or treatment which are similar or related to the person's present psychiatric condition or status
(2) EXAMINATION
Findings:
(a) Physical condition, including any special test results:
(b) Present mental condition:
(c) Is this patient considered to be a danger to himself? If so, explain:
(d) Is this patient considered to be a danger to others? If so, explain:
(e) Diagnostic impression:
(f) Is the person taking any medication or drugs? List them if known. In your opinion, do these have an effect on the person's current behaviors? If so, explain:
(g) In your opinion, could this person benefit from treatment? If so, please list the least restrictive alternatives:
(h) Signature of qualified mental health professional.



§ 27A-11A-9 Expenses of evaluation--Additional examination.

27A-11A-9. Expenses of evaluation--Additional examination. The referring county shall pay any expenses of the evaluation required in §§ 27A-10-6 and 27A-15-17.1, subject to reimbursement by the county ultimately proven to be the county of residence. No lien may be placed against the person for the costs incurred in completing the evaluation required in §§ 27A-10-6 and 27A-15-17.1. The person has the right to obtain an additional examination paid for by the county which may be placed in evidence before the board, the reasonable expense of which shall be reimbursed to the county unless the person is indigent. A lien for the amount of these costs may be filed upon the person's real and personal property to ensure payment.

Source: SL 1975, ch 181, § 88; SL 1976, ch 168, § 8; SDCL Supp, § 27-7-12.1; SL 1991, ch 220, § 145; SDCL, § 27A-9-12; SL 1992, ch 189, § 17B; SL 1999, ch 143, § 7; SL 2000, ch 129, § 12.



§ 27A-11A-10 Precautions against drugs hampering defense--Record of treatments administered.

27A-11A-10. Precautions against drugs hampering defense--Record of treatments administered. If the person is receiving treatment, the qualified mental health professional shall take all reasonable precautions to ensure that at the time of the hearing the person is not so under the influences of, or so affected by drugs, medication, or other treatment or interventions as to be hampered in preparing for or participating in the hearing. The board of mental illness at the time of the hearing shall be presented a record of all drugs, medication, and other treatments or interventions the person has received since being taken into custody. For review hearings, the board of mental illness at the time of hearing shall be presented with the medical record containing information on medications and treatments the person has received within the past year.

Source: SL 1975, ch 181, § 89; SDCL Supp, § 27-7-12.2; SL 1991, ch 220, § 146; SDCL, § 27A-9-13; SL 1992, ch 189, § 4.



§ 27A-11A-11 Personal appearance at hearing--Presentation of evidence--Choosing not to appear.

27A-11A-11. Personal appearance at hearing--Presentation of evidence--Choosing not to appear. The person may appear personally at any hearing and testify on his own behalf, but may not be compelled to do so. He has the right to subpoena and cross-examine witnesses and to present evidence. If the person chooses not to appear, his attorney shall state on the record that the person has been informed of the hearing and of his right to appear and chooses not to exercise this right. Documentation of the reasons for the person's decision may not be required. The board of mental illness may exclude any person not necessary for the conduct of the proceedings from the hearings, except any person requested to be present by the proposed patient.

Source: SL 1975, ch 181, § 90; SDCL Supp, § 27-7-12.3; SL 1991, ch 220, § 147; SDCL, § 27A-9-14.



§ 27A-11A-12 Compensation for appointed counsel.

27A-11A-12. Compensation for appointed counsel. Counsel appointed by the board or a court to represent a person shall be paid by the county of residence. The counsel shall be reasonably compensated for such services and for necessary expenses and costs incident to the proceedings at the rate fixed by the circuit court and in an amount approved by the chair of the board of mental illness of the referring county. No lien may be placed against the patient for the cost of counsel related to any pre-commitment hearing or hearing to review commitment status pursuant to §§ 27A-10-14 and 27A-10-15.

Source: SL 1974, ch 182, § 5; SDCL Supp, §§ 27-6-13, 27-7-2.1; SL 1975, ch 181, § 74; SL 1987, ch 198, § 13; SL 1991, ch 220, § 148; SDCL Supp, § 27A-9-15; SL 2000, ch 129, § 13.



§ 27A-11A-13 Determining residency.

27A-11A-13. Determining residency. If the board of mental illness finds that a person meets the criteria in § 27A-10-9.1, the board shall enter a finding, based on the criteria in § 28-13-3, regarding the county of residence of the person or a finding that the person is not a resident of this state.

Source: SL 1986, ch 227, § 1; SL 1991, ch 220, § 149; SDCL Supp, § 27A-9-18.1.



§ 27A-11A-14 Request by county to reopen hearing on question of residence--Time and place ofhearing--Notice--Filing and mailing of ultimate finding--Payment of expenses.

27A-11A-14. Request by county to reopen hearing on question of residence--Time and place of hearing--Notice--Filing and mailing of ultimate finding--Payment of expenses. Within ten days of the auditor's receipt of the committing board's findings regarding the residence and summary of proofs thereon, the county, other than the referring county, in which residence was found to be may request the committing board of mental illness to reopen the hearing upon the question of the person's residence by mailing a request to the chair of the committing board of mental illness. Upon receipt of the request to reopen the commitment hearing, the committing board of mental illness shall, as soon as practicable, afford the county determined to be the person's county of residence an opportunity to appear before the board, at a time and place set by the board and not more than thirty days from the date of the request to reopen the hearing. Notice of the reopened hearing shall be given to the county where the person was found and to the county requesting the reopening of the hearing at least ten days prior to the reopened hearing by mailing notice thereof to the respective county auditors . Either county appearing at the reopened hearing may present any evidence it may have to establish that it is not the county of residence of the person. The board shall then determine, by a preponderance of evidence, the county of residence of the patient and either affirm or modify its prior finding. The ultimate finding of residence shall be filed with the clerk of courts of the committing county and the county of residence with copies mailed to the administrator of the center or other facility where the person is undergoing treatment.

The referring county shall pay any expenses incurred by the committing board in conducting any reopened hearing, subject to reimbursement by the county ultimately proven to be the county of residence. No lien may be placed against the patient for the costs incurred in conducting any reopened hearing requested by county regarding the question of residence.

Source: SL 1986, ch 227, § 3; SL 1987, ch 198, § 13A; SL 1988, ch 216, § 3; SL 1991, ch 220, § 150; SDCL Supp, § 27A-9-18.2; SL 1999, ch 143, § 8; SL 2000, ch 129, § 14.



§ 27A-11A-15 Attorney general notified of findings as to nonresidency in state.

27A-11A-15. Attorney general notified of findings as to nonresidency in state. If a person is found at an initial or reopened hearing not to be a resident of the state, the board of mental illness shall forward to the attorney general a copy of its findings and a summary of the proofs upon which the findings are based.

Source: SL 1986, ch 227, § 4; SL 1991, ch 220, § 151; SDCL Supp, § 27A-9-18.3.



§ 27A-11A-16 Hearing reopened at attorney general's request--Notice--Mailing of ultimate findings--Payment of expenses.

27A-11A-16. Hearing reopened at attorney general's request--Notice--Mailing of ultimate findings--Payment of expenses. Within ten days of the attorney general's receipt of the committing board's findings regarding residence and summary of proofs thereon, the attorney general may request the committing board of mental illness to reopen the hearing by mailing a request to the chairman of the committing board of mental illness. Notice of the reopened hearing shall be given to any county adversely interested and to the attorney general at least ten days prior to the reopened hearing by mailing notice to the county auditor of any county adversely interested and to the attorney general. Any county adversely interested or the attorney general may present evidence to establish the residence of the person at the reopened hearing. The board shall then determine, by a preponderance of evidence, whether the person is a resident of a particular county or whether the patient is not a resident of the state and shall affirm or modify its prior finding. The ultimate finding of residence shall be filed with the clerk of courts of the committing county and copies thereof mailed to the administrator of the center or other facility where the patient is undergoing treatment and to the auditor of any county found to be the residence of the patient or to the attorney general if the person is found not to be a resident of the state.

Expenses incurred by the committing board in conducting any reopened hearing shall be paid by the referring county, subject to reimbursement by the county ultimately proven to be the county of residence or if a nonresident of the state, by the State of South Dakota.

Source: SL 1986, ch 227, § 5; SL 1988, ch 216, § 4; SL 1991, ch 220, § 152; SDCL Supp, § 27A-9-18.4.



§ 27A-11A-17 County of residence to refund attorney general's expenses.

27A-11A-17. County of residence to refund attorney general's expenses. Expenses incurred by the attorney general on account of a person whose residence is in a county of this state shall be refunded with lawful interest thereon by the county of residence.

Source: SL 1986, ch 227, § 7; SL 1991, ch 220, § 153; SDCL Supp, § 27A-9-18.5.



§ 27A-11A-18 Distribution of copies of board findings and documents.

27A-11A-18. Distribution of copies of board findings and documents. If a person is found by the county board of mental illness to meet the criteria in § 27A-10-9.1, the chair of the board of the county in which such person is so adjudged shall notify the administrator, or facility director, or if the person is not committed to an inpatient psychiatric facility, the program director, by immediately forwarding a duplicate copy of the report of the examining qualified mental health professional, a duplicate order committing the person or ordering treatment, and the findings of the board including the board's finding regarding the county of residence of the person or its finding that such person is not a resident of this state.

Source: SDC 1939, §§ 30.0108, 30.0113; SL 1945, ch 126; SDCL §§ 27-7-17, 27-7-22; SL 1975, ch 181, §§ 97, 100; SL 1980, ch 10, § 6; SL 1986, ch 227, § 2; SL 1991, ch 220, § 154; SDCL Supp, § 27A-9-19; SDCL § 27A-9-31; SL 2012, ch 149, § 24.



§ 27A-11A-19 Hearing required prior to transfer of involuntarily committed patient--Petition--Payment of expenses.

27A-11A-19. Hearing required prior to transfer of involuntarily committed patient--Petition--Payment of expenses. No person who is under an order of involuntary commitment may be transferred to a more restrictive treatment facility without, prior to the transfer, a hearing before the board of mental illness which committed the person. A petition for transfer shall be filed with the chair of the board. The person shall have at least five days notice of the hearing and has the right to be represented by an attorney. At the time of the notice, the board chair shall appoint an attorney to represent the person if that person has not retained counsel.

If transfer to the more restrictive treatment facility is necessary to prevent the immediate danger of physical harm to the person or others, the transfer may be authorized by the chair of the board pending the hearing. The hearing shall be held within five days of the initiation of the transfer, within six days if there is a Saturday, Sunday, or holiday within that time period, or within seven days if there is a Saturday, Sunday, and holiday within that time period.

Upon completion of the hearing, if the board finds by clear and convincing evidence supported by written findings of fact and conclusions of law that the proposed transfer meets the criteria in § 27A-10-9.1, the board may authorize the transfer pursuant to the initial commitment order. The transfer hearing does not substitute for the review hearings to which the person would otherwise be entitled under §§ 27A-10-14 and 27A-10-15.

The county board of mental illness authorizing a transfer under this section may authorize the sheriff of the county from which the person was initially committed to transfer the person at the expense of the county. The sheriff shall be paid no per diem but only mileage as allowed by law.

Source: SDC 1939, § 30.0113 as added by SL 1945, ch 126; SDCL, § 27-7-24; SL 1991, ch 220, §§ 155, 156; SDCL, § 27A-9-25; SL 1997, ch 164, § 3.



§ 27A-11A-20 Appointment of escort to convey patient to center--Same sex--Expenses--Relative asescort.

27A-11A-20. Appointment of escort to convey patient to center--Same sex--Expenses--Relative as escort. The chairman of the county board of mental illness may appoint someone, other than a relative of the patient, to convey the patient to the center or facility, but in no instance may a person convey persons of the opposite sex and no per diem or other compensation other than expenses may be allowed such attendant.

If any relative or member of the family of the person desires to convey such person to the center or facility, the chairman of the board may authorize such relative or member of the family to take charge of such person to convey him to the center or facility; provided, that in the judgment of the chairman of the board such relative or member of the family is a competent person for that purpose and that such person can with safety be entrusted to the care of such relative while en route.

Source: SDC 1939, §§ 30.0113, 30.0114; SL 1945, ch 126; SDCL, §§ 27-7-25, 27-7-26; SL 1975, ch 181, § 101; SL 1991, ch 220, § 157; SDCL, § 27A-9-26.



§ 27A-11A-21 Noncompliance with treatment order--Alternative treatment--Notice and right tocounsel.

27A-11A-21. Noncompliance with treatment order--Alternative treatment--Notice and right to counsel. If the person ordered to undergo a program of treatment does not comply with the order, the board of mental illness shall conduct a hearing for the sole purpose of determining compliance or noncompliance, and if noncompliance is determined, the board may modify its original order and direct the person to undergo an alternative program of treatment consistent with the criteria in § 27A-10-9.1. At least five days' notice of the hearing shall be given to the person, and the person shall be represented by counsel.

Source: SL 1975, ch 181, § 91; SDCL Supp, § 27-7-19.1; SL 1991, ch 220, § 158; SDCL § 27A-9-28; SL 2012, ch 149, § 25.



§ 27A-11A-22 Unsuccessful treatment--Hearing--Modification of treatment.

27A-11A-22. Unsuccessful treatment--Hearing--Modification of treatment. If at any time while a person is under an order of commitment it comes to the attention of the board of mental illness that the program of treatment has not been successful, the board shall conduct a hearing within five days, within six days if there is a Saturday, Sunday, or holiday within that time period, or within seven days if there is a Saturday, Sunday, and holiday within that time period. The person shall be represented by counsel and the person and the counsel shall be given at least five days notice of the hearing. If the board finds that the program of treatment has not been successful, it shall modify the original order and direct the person to undergo an alternative program of treatment if consistent with the criteria in § 27A-10-9.1.

If at any time while the person is under an order of commitment the administrator, facility director, or program director determines that the program of treatment has not been successful, the administrator, facility director, or program director shall notify the board of mental illness of that fact.

Source: SL 1975, ch 181, § 92; SDCL § 27-7-19.2; SL 1991, ch 220, § 159; SDCL § 27A-9-29; SL 1997, ch 164, § 4; SL 2012, ch 149, § 26.



§ 27A-11A-23 Fund designated for expenses of commitment proceeding.

27A-11A-23. Fund designated for expenses of commitment proceeding. The compensation, fees, and expenses in any commitment proceeding shall be allowed and paid out of a fund designated for that purpose in the county treasury in the usual manner, if there is a sufficient amount in such fund to pay the same, and if not, it may be paid out of the general fund.

Source: SDC 1939, § 30.0120; SL 1951, ch 155; SL 1961, ch 154; SDCL, § 27-6-11; SL 1975, ch 181, § 80; SL 1991, ch 220, § 160; SDCL, § 27A-9-33.



§ 27A-11A-24 Rules of evidence.

27A-11A-24. Rules of evidence. The rules of evidence shall be followed at all hearings and reviews held pursuant to this title.

Source: SL 1991, ch 220, § 161.



§ 27A-11A-25 Appeal of final order--Costs for indigent person.

27A-11A-25. Appeal of final order--Costs for indigent person. A person may appeal a final order of a county board of mental illness pursuant to any hearing or review conducted under this title. In the case of a minor, or a person for whom the guardian has been appointed, such right to appeal may be exercised on behalf of the person by an attorney. The person shall be advised of this right upon the termination of any proceedings, both verbally and in writing. The appeal shall be conducted in accordance with the provisions of chapter 1-26.

None of the rights granted in this section may be denied due to a person's inability to pay for costs and fees incurred in such proceedings. The board of county commissioners of the county where an indigent person has residence shall provide for the cost of representation of the person through the conclusion of actions brought under this section.

Source: SL 1991, ch 220, § 162; SL 1999, ch 143, § 9.



§ 27A-11A-26 Appointed attorney not guardian ad litem.

27A-11A-26. Appointed attorney not guardian ad litem. An attorney appointed under the provisions of this chapter shall advocate the legal rights of the person and otherwise fully represent him. The attorney shall not act as a guardian ad litem.

Source: SL 1991, ch 220, § 163.



§ 27A-11A-27 Guardianship of estate unaffected by board proceedings.

27A-11A-27. Guardianship of estate unaffected by board proceedings. The findings, order, or judgment of a board of mental illness may not affect any guardianship proceeding instituted before or after such findings, order, or judgment by any court having jurisdiction in such cases, excepting that the provisions of this title shall control the custody, treatment, care, and other regulation and rights of an involuntarily committed person.

Source: SDC 1939, § 30.0109; SDCL, § 27-7-21; SL 1975, ch 181, § 99; SL 1991, ch 220, § 164; SDCL, § 27A-9-27.



§ 27A-11A-28 Location and conduct of hearings and reviews.

27A-11A-28. Location and conduct of hearings and reviews. Hearings and reviews provided by this title shall be conducted in a courtroom of the county courthouse or such other place within the designated county as the chairman of the county board may designate with due regard to the rights, safety, and comfort of the person.

Source: SL 1991, ch 220, § 165.






Chapter 12 - Care, Treatment, And Rights Of Patients With Mental Illness

§ 27A-12-1 Individual privacy and dignity to be respected.

27A-12-1. Individual privacy and dignity to be respected. Each person has the right to a humane environment that affords appropriate individual privacy, individual dignity and reasonable protection from harm. These rights shall be respected at all times and upon all occasions, including any occasion when the person is taken into custody, detained, or transported in accordance with the provisions of this title.

Source: SL 1975, ch 181, § 3; SDCL Supp, § 27-1-7; SL 1991, ch 220, § 166.



§ 27A-12-1.1 "Person" defined.

27A-12-1.1. "Person" defined. For the purpose of this chapter, the term "person" means any individual subject to the authority of this title, either on a voluntary or involuntary basis.

Source: SL 1991, ch 220, § 167.



§ 27A-12-1.2 Commitment not conclusive on competence.

27A-12-1.2. Commitment not conclusive on competence. Notwithstanding any other provision of law, no person may be deemed incompetent to manage his affairs, to contract, to hold professional, occupational, or other licenses, to marry and obtain a divorce, to register and vote, to make a will, or to exercise any other rights or privileges accorded to citizens of South Dakota solely by reason of his detention, admission, or commitment under this title.

Source: SL 1975, ch 181, § 44; SDCL Supp, § 27-2-6; SL 1991, ch 220, § 169; SDCL, § 27A-12-5.



§ 27A-12-2 Transferred.

27A-12-2. Transferred to § 27A-12-3.1



§ 27A-12-3 Notice of rights furnished patient--Display.

27A-12-3. Notice of rights furnished patient--Display. Each person admitted or involuntarily detained or committed has the right to be informed promptly upon entering the facility or program and periodically thereafter, both verbally and in writing in language and terms appropriate to such person's condition and ability to understand, of the rights described in this chapter.

A notice listing and describing in language and terms appropriate to the ability of persons to whom such notice is addressed to understand the rights described in this chapter shall be prominently displayed in locations accessible to such persons.

Source: SL 1975, ch 181, § 26; SDCL Supp, § 27-4-22.2; SL 1991, ch 220, § 170.



§ 27A-12-3.1 Rights enumerated--Limitations on rights.

27A-12-3.1. Rights enumerated--Limitations on rights. Any person, if otherwise qualified, has the right to:

(1) Refuse to be photographed or fingerprinted;

(2) Remain silent and fully clothed;

(3) Be allowed access to toilet facilities upon request, to have limited access to his own money unless a conservator has been appointed, and keep as much money in his personal possession as he deems necessary, to purchase his personal articles such as variety store items, and at least two hours of exercise each day;

(4) Receive any visitors during regular visiting hours, to communicate with individuals outside the facility, to send and receive uncensored and unopened mail and be given adequate writing paper, pencils, envelopes, and stamps, and to have access to a telephone. Local calls shall be allowed without charge and the person shall be allowed long distance calls if he is able to pay for them or can charge them to another number;

(5) Wear his own clothes and keep his own toilet articles and have adequate storage space for his personal effects;

(6) Converse with others in private;

(7) Receive prompt, adequate medical treatment for illness;

(8) Participate in religious services, on a voluntary basis, in accordance with the person's needs, desires, and capabilities and also in accordance with their basic right to freedom of religion.

Reasonable limitations may be placed on these rights on an individual basis if each limitation is essential in order to prevent the person from violating a law or to prevent substantial and serious physical or mental harm to himself or others. Each limitation shall be approved by the administrator or facility director and shall be documented in the person's record, stating the reasons for such limitations, and the length of time such limitation is imposed.

Source: SDC 1939, § 30.0124; SDCL, § 27-7-42; SL 1975, ch 181, §§ 8, 18, 22, 27; SDCL Supp, §§ 27-4-22.1, 27-7-35.1, 27-7-54; SL 1989, ch 21, § 93; SL 1991, ch 220, § 175; SDCL, §§ 27A-12-2, 27A-12-7, 27A-12-9; SDCL Supp, § 27A-12-18.



§ 27A-12-3.2 Right to treatment through spiritual means.

27A-12-3.2. Right to treatment through spiritual means. Nothing in this title or in any rule adopted pursuant thereto may be construed to deny treatment by spiritual means through prayer for any person detained for evaluation or treatment, who desires such treatment, or to a minor if his parent or guardian desires such treatment, but not in conflict with subdivision 27A-12-3.1(7).

Source: SL 1975, ch 181, § 31; SDCL Supp, § 27-7-35.2; SL 1990, ch 170, § 6; SL 1991, ch 220, § 177; SDCL Supp, § 27A-12-22; SL 1993, ch 213, § 125.



§ 27A-12-3.3 Right of access to protection of receiving assistance.

27A-12-3.3. Right of access to protection of receiving assistance. Notwithstanding § 27A-12-3.1, a person has the right to access to, including opportunities and facilities for private communications with, any available rights protection service, or to a system designated to provide protection of receiving assistance to understand, exercise, and protect the rights described in this section and in other provisions of law.

Source: SL 1991, ch 220, § 178.



§ 27A-12-3.4 Labor for benefit of facility.

27A-12-3.4. Labor for benefit of facility. A person may perform labor which contributes to the operation and the maintenance of the facility for which the facility would otherwise employ someone only if the person voluntarily agrees to perform the labor and if the person is compensated appropriately and in accordance with all applicable state and federal labor laws.

Source: SL 1975, ch 181, § 23; SDCL Supp, § 27-7-66; SL 1991, ch 220, § 180; SDCL, § 27A-12-23.



§ 27A-12-3.5 Discharge not conditioned on labor--Compensation exempt fromfacility charges.

27A-12-3.5. Discharge not conditioned on labor--Compensation exempt from facility charges. In no event may discharge be conditioned upon the completion of any labor performed under § 27A-12-3.4, and one-half of any compensation paid to the person shall be exempt from collection for payment for services rendered by the facility.

Source: SL 1975, ch 181, § 23; SDCL Supp, § 27-7-67; SL 1991, ch 220, § 182; SDCL, § 27A-12-24.



§ 27A-12-3.6 Comprehensive individualized treatment plan--Right to participatein planning--Purpose of plan--Periodic review.

27A-12-3.6. Comprehensive individualized treatment plan--Right to participate in planning--Purpose of plan--Periodic review. Each person has the right to the implementation of a comprehensive individualized treatment plan developed by appropriate qualified mental health professionals, including a psychiatrist. The treatment plan shall be consistent with current standards for facilities and programs and may not consist solely of chemical or drug therapy unless supported by sufficient psychiatric and medical opinion.

A person has the right to ongoing participation, in a manner appropriate to such person's capabilities, in the planning of services to be provided such person, including the right to participate in the development and periodic review and revision of the plan and, in connection with such participation, the right to be provided with a reasonable explanation, in terms and language appropriate to such person's condition and ability to understand, of the following:

(1) Such person's general mental condition and, if a physical examination has been provided, such person's general condition;

(2) The objective of treatment;

(3) The nature and significant possible adverse effects of recommended treatments;

(4) The reasons why a particular treatment is considered appropriate;

(5) The reasons why certain rights enumerated under § 27A-12-3.1, may have been limited;

(6) Any appropriate and available alternative treatments, services, and types of providers of mental health services; and

(7) An aftercare plan to facilitate discharge.

Treatment plans shall be designed to achieve discharge at the earliest appropriate time and to maximize each person's development and acquisition of perceptual skills, social skills, self-direction, emotional stability, effective use of time, basic knowledge, vocational occupational skills, and social and economic values relevant to the community in which the person lives.

A qualified mental health professional who is a member of the person's treatment team shall periodically review, follow-up, and update all individualized treatment plans.

Source: SL 1975, ch 181, §§ 6, 7; SDCL Supp, §§ 27-7-50, 27-7-51, 27-7-53; SL 1987, ch 198, § 21; SL 1991, ch 220, § 186; SDCL Supp, § 27A-12-11; SDCL, §§ 27A-12-12, 27A-12-13; SL 2000, ch 129, § 15.



§ 27A-12-3.7 Aftercare plan to facilitate discharge.

27A-12-3.7. Aftercare plan to facilitate discharge. An aftercare plan shall be developed cooperatively between the person, the legal guardian, if any, and if requested by the person or guardian, family members or others, the facility or program to which the person is committed or admitted, and the mental health center located in the regional district to which the person will be discharged. A copy of the plan shall be delivered to the person and the legal guardian, if any. The plan shall:

(1) Specify the services required in the community to meet the person's needs for treatment, vocation, housing, nutrition, physical care, and safety;

(2) Specify any income subsidies for which the person is eligible; and

(3) Identify local and state agencies which can provide services and support to the person.

Participation in the discharge plan shall be at the person's discretion and the person's refusal to participate may not be considered a basis for continued detention if the person is otherwise entitled to discharge.

Source: SL 1991, ch 220, § 187; SL 2000, ch 129, § 16.



§ 27A-12-3.8 Examination and review of behavioral status after admission.

27A-12-3.8. Examination and review of behavioral status after admission. Each person shall have a physical and mental examination and review of behavioral status within forty-eight hours, excluding Saturdays, Sundays, and holidays, after admission.

Source: SL 1975, ch 181, § 4; SDCL Supp, § 27-7-49; SL 1991, ch 220, § 189; SDCL, § 27A-12-10.



§ 27A-12-3.9 Review of need for continued treatment--Release ifimplementation of treatment plan untimely.

27A-12-3.9. Review of need for continued treatment--Release if implementation of treatment plan untimely. No later than ten days after a person is committed, the administrator, facility director or, if the person is not committed to an inpatient psychiatric facility, the director of the program shall have the person and his records examined to determine whether the commitment should be continued, and whether a treatment plan complying with § 27A-12-3.6 has been implemented. If a treatment plan has not been implemented within ten days, the person shall be released immediately unless he agrees to continue with treatment on a voluntary basis. Within thirty days after such review, and within every ninety days thereafter, the administrator or other such director shall have the person and his records examined to determine whether the commitment should be continued pursuant to § 27A-14-2.

Source: SL 1975, ch 181, § 5; SDCL Supp, § 27-7-52; SL 1991, ch 220, § 191; SDCL, § 27A-12-15.



§ 27A-12-3.10 Application for transfer from involuntary to voluntary status.

27A-12-3.10. Application for transfer from involuntary to voluntary status. Each person under an order of involuntary commitment has the right to apply for and give consent to transfer to voluntary status. Such transfer shall be forthwith granted unless the person is unable to understand the nature of voluntary status or the transfer would not be in the best interest of the person, in which case such findings shall be entered in the person's medical record and shall be reviewed every sixty days. If transfer to voluntary status occurs, notice shall be given to the board of mental illness which initiated the commitment.

Source: SL 1991, ch 220, § 192.



§ 27A-12-3.11 Emergency surgery or treatment--Documentation of necessity--Immunity from liability--Health care--Sterilization.

27A-12-3.11. Emergency surgery or treatment--Documentation of necessity--Immunity from liability--Health care--Sterilization. Emergency surgery and any other emergency medical procedures may be performed without the patient's consent or court or board order if the life of the recipient is threatened and there is not time to obtain consent or order or if the patient is incapacitated as defined in § 34-12C-1 and substitute informed consent is obtained from an appointed guardian, an attorney-in-fact, or a person with authority pursuant to chapter 34-12C. Documentation of the necessity for the medical procedure shall be entered into the patient's record as soon as practicable.

If it is ordered by a physician, psychotropic medication may be administered to a person in an emergency to prevent serious physical harm to the person or to others. Psychotropic medication, electroconvulsive therapy, and such other medical treatment as may be necessary for the treatment of the person's mental illness may also be administered if the attending physician and one other physician determine that administration of such medication, therapy, or treatment is necessary to prevent significant deterioration of the person's severe mental illness and that the person's potential for improvement would be significantly impaired if such treatment is not provided. The medication, electroconvulsive therapy, or such other necessary medical treatment may be continued for up to ten days only. The reason for such treatment shall be documented in the patient's medical record. Electroconvulsive therapy may be administered only by a physician. Any physician who in good faith orders and administers psychotropic medication, electroconvulsive therapy, or such other necessary medical treatment under this section is immune from any civil liability for such order and administration, unless injury results from gross negligence or willful or wanton misconduct.

Health care may be performed with the patient's informed consent, or if the patient is incapacitated, by a substitute informed consent from an appointed guardian, an attorney-in-fact, or a person with authority pursuant to chapter 34-12C. Informed consent may be withdrawn at any time, is effective immediately upon communication of the withdrawal of consent to the treatment provider, and shall thereafter be reduced to writing.

No sterilization may be authorized under authority of this title for a person incapable of providing written informed consent.

Source: SL 1975, ch 181, § 21; SDCL Supp, § 27-7-57; SL 1991, ch 220, § 194; SDCL § 27A-12-19; SL 1996, ch 183; SL 2012, ch 149, § 32; SL 2013, ch 122, § 2.



§ 27A-12-3.12 Right to refuse being subjected to research or experimental orintrusive procedures or medication--Exceptions.

27A-12-3.12. Right to refuse being subjected to research or experimental or intrusive procedures or medication--Exceptions. Except as provided for in §§ 27A-12-3.11 and 27A-12-3.15, any adult person who is admitted as an inpatient or an outpatient or who is involuntarily committed or who is detained on a mental illness hold prior to a commitment hearing has the right to refuse to be subjected to research and experimental or intrusive procedures and may also refuse any treatment including electroconvulsive therapy and psychotropic medication. If an involuntarily committed person refuses treatment, then psychotropic medication, electroconvulsive therapy, and such other medical treatment as may be necessary for the treatment of the person's mental illness may be administered if it is ordered by the court or the board under the criteria in § 27A-12-3.15.

Source: SL 1989, ch 237, § 1; SL 1991, ch 220, § 196; SDCL Supp, § 27A-12-11.3; SL 1992, ch 190, § 3; SL 1995, ch 163, § 2; SL 1996, ch 184, § 1; SL 2012, ch 149, § 33.



§ 27A-12-3.13 Petition for authority to administer psychotropic medication orother medical treatment--Examination and physician opinion ofincapacity to consent required.

27A-12-3.13. Petition for authority to administer psychotropic medication or other medical treatment--Examination and physician opinion of incapacity to consent required. The administrator or attending psychiatrist or facility director may petition the circuit court or the board of mental illness for the authority to administer psychotropic medication and such other medical treatment as may be necessary for the treatment of the person's mental illness, including electroconvulsive therapy, to an involuntarily committed patient if, after a personal examination, the person's treating physician and the medical director or attending psychiatrist believe psychotropic medication and such other medical treatment, including electroconvulsive therapy, will be medically beneficial to the person and is necessary because:

(1) The person presents a danger to self or others;

(2) The person cannot improve or the person's condition may deteriorate without the medication and such treatment; or

(3) The person may improve without the medication or such treatment but only at a significantly slower rate;
and the person's treating physician determines that the person is incapable of consenting to such treatment because the person's judgment is so affected by mental illness that the person lacks the capacity to make a competent, voluntary, and knowing decision concerning such treatment.

Source: SL 1989, ch 237, § 3; SL 1991, ch 220, § 198; SDCL Supp, § 27A-12-11.5; SL 1999, ch 141, § 2; SL 2012, ch 149, § 34.



§ 27A-12-3.14 Service of petition and notice of hearing--Content--Appointmentof counsel--Hearing.

27A-12-3.14. Service of petition and notice of hearing--Content--Appointment of counsel--Hearing. Certified copies of the petition and notice of hearing shall be personally served by the sheriff or an elector of any state not a party to the action that is specifically designated by the court or board on the person immediately upon the filing of the petition. The notice of hearing shall include the following:

(1) Notice of the time, date, and place of hearing and directing the person to appear in person;

(2) Notice of the person's right to be represented by an attorney at the person's own expense or appointed by the court if the person is indigent;

(3) Notice of the person's right to seek an opinion of an independent psychiatrist at the person's own expense or at the expense of the person's county of residence if the person is indigent; and

(4) Notice that the costs of any post-commitment proceedings, treatment, medication, and any hearing related to the medication, any post-commitment proceeding, including a habeas corpus proceeding, the costs of compensation for the attorney appointed to represent the person, and any other costs associated with any post-commitment proceeding, are that person's responsibility, and that a lien for the amount of these costs may be filed upon the person's real and personal property to insure payment.

Upon the filing of the petition the court or board shall immediately appoint counsel for the person if counsel has not been retained. A date shall be set for the hearing within fifteen days of the filing of the petition, and this hearing shall be a priority on the court or board calendar. Allowance for any additional time shall be limited to one seven-day continuance, and shall be restrictively granted, only upon a showing of good cause for delay.

Source: SL 1989, ch 237, § 4; SL 1990, ch 201; SL 1991, ch 220, § 200; SDCL Supp, § 27A-12-11.6; SL 1995, ch 162, § 2; SL 2001, ch 149, § 1; SL 2012, ch 149, § 35.



§ 27A-12-3.15 Order for psychotropic medication or other treatment when personincapable of consent.

27A-12-3.15. Order for psychotropic medication or other treatment when person incapable of consent. If the court or board finds by clear and convincing evidence that the person is incapable of consenting to treatment with psychotropic medication and such other medical treatment as may be necessary for the treatment of the person's mental illness, including electroconvulsive therapy, because the person's judgment is so affected by mental illness that the person lacks the capacity to make a competent, voluntary, and knowing decision concerning the medication and medical treatment and the administration of the recommended psychotropic medication and medical treatment is essential under the criteria in § 27A-12-3.13, the court or board may order the administration of psychotropic medication and medical treatment, including electroconvulsive therapy.

Source: SL 1988, ch 217, § 1; SL 1989, ch 237, § 7; SL 1991, ch 220, § 205; SDCL Supp, §§ 27A-12-11.1, 27A-12-11.9; SL 1997, ch 165, § 19; SL 2012, ch 149, § 36.



§ 27A-12-3.16 Time limit for administration of psychotropic medication or othermedical treatment--Termination of order--Review of necessity oftreatment.

27A-12-3.16. Time limit for administration of psychotropic medication or other medical treatment--Termination of order--Review of necessity of treatment. The court or board may authorize the administration of psychotropic medication and such other medical treatment, including electroconvulsive therapy, as may be necessary for the treatment of the person's mental illness for not more than one year. The court's or board's order shall terminate if the person is judicially restored or restored by the board as competent to consent to or refuse the administration of psychotropic medication and such other medical treatment as may be necessary for the treatment of the person's mental illness or if the person's treating physician or the medical director of the facility or, if the facility does not have a medical director, a consulting psychiatrist determines that the administration of psychotropic medication and such medical treatment is no longer necessary under the criteria set forth in § 27A-12-3.13. Transfer from inpatient to outpatient treatment while the person is under an order of involuntary commitment does not, in itself, terminate the court's or board's treatment order. The necessity of treatment shall be reviewed and approved under the criteria in § 27A-12-3.13 at least every thirty days by the treating physician and the medical director of the facility or, if the facility does not have a medical director, a consulting psychiatrist after a personal examination of the person. If the consulting psychiatrist was the person's treating physician while the person was a patient at the Human Services Center, a personal examination need not take place as part of the review. If the treating physician or the medical director or consulting psychiatrist determines that the treatment ordered is no longer necessary under the criteria in § 27A-12-3.13, the treatment order shall terminate. A copy of the results of the personal examination and the determinations of the treating physician and the medical director or consulting psychiatrist shall be made part of the person's medical records.

Source: SL 1989, ch 237, §§ 8-10; SL 1991, ch 220, § 209; SDCL Supp, §§ 27A-12-11.10--27A-12-11.12; SL 1995, ch 163, § 3; SL 1999, ch 141, § 1; SL 2012, ch 149, § 37.



§ 27A-12-3.17 Compensation of appointed attorney by county of residence.

27A-12-3.17. Compensation of appointed attorney by county of residence. The attorney appointed by a court or board to represent the interests of the person shall be paid by the person's county of residence. The attorney shall be compensated for the attorney's reasonable services and for necessary expenses incurred incident to the proceedings at the rate fixed by the circuit court and in an amount approved by the court or the board.

Source: SL 1989, ch 237, § 5; SL 1991, ch 220, § 211; SDCL Supp, § 27A-12-11.7; SL 2012, ch 149, § 38.



§ 27A-12-3.18 Access to attorney and private physician.

27A-12-3.18. Access to attorney and private physician. Notwithstanding § 27A-12-3.1, a person may communicate with his attorney or other legal representative or a private physician subject to the facility's normal access restrictions. The person's attorney or other legal representative shall have reasonable access to the person, the area where the person has received treatment, resided, been detained, or had access, and to all records and information pertaining to the person.

Source: SL 1975, ch 181, § 19; SDCL Supp, § 27-7-42.1; SL 1991, ch 220, § 212; SDCL, § 27A-12-8.



§ 27A-12-3.19 Personal appearance at hearing not compulsory--Presentingevidence.

27A-12-3.19. Personal appearance at hearing not compulsory--Presenting evidence. The person may appear personally at any hearing and testify on his or her own behalf, but the person may not be compelled to do so. The person may subpoena and cross-examine witnesses and present evidence. If the person chooses not to appear, the person's attorney shall state on the record that the person has been informed of the hearing and of the right to appear and the person chooses not to exercise that right. Documentation of the reasons for the person's decision are not required. The court or the board of mental illness may exclude any person not necessary for the conduct of the proceedings from the hearings, except any person requested to be present by the patient.

Source: SL 1989, ch 237, § 6; SL 1991, ch 220, § 213; SDCL § 27A-12-11.8; SL 2012, ch 149, § 39.



§ 27A-12-3.20 Repealed.

27A-12-3.20. Repealed by SL 2012, ch 149, § 40.



§ 27A-12-3.21 Experimental research and hazardous procedure to be approved bysecretary of social services.

27A-12-3.21. Experimental research and hazardous procedure to be approved by secretary of social services. No person may be the subject of any experimental research or hazardous procedure unless the research or procedure is approved and conducted in the manner prescribed by the secretary of social services.

Source: SL 1975, ch 181, § 21; SDCL Supp, § 27-7-55; SL 1989, ch 21, § 94; SL 1991, ch 220, § 219; SDCL Supp, § 27A-12-21; SL 2012, ch 149, § 41.



§ 27A-12-3.22 Psychosurgery, aversive stimuli, and substantial deprivationsprohibited.

27A-12-3.22. Psychosurgery, aversive stimuli, and substantial deprivations prohibited. No person may be administered or subjected to psychosurgery, aversive stimuli, or substantial deprivations. Aversive stimuli shall include anything which, because it is believed to be unreasonably unpleasant, uncomfortable, or distasteful to the person, is administered or done to the person for the purpose of reducing the frequency of a behavior but does not include restrictive treatment procedures implemented in accordance with § 27A-12-6.1. Substantial deprivations include the withdrawal or withholding of basic necessities or comforts which is intended to subject the person to significant discomfort, inconvenience, or unpleasantness.

Source: SL 1991, ch 220, § 220.



§ 27A-12-3.23 Repealed.

27A-12-3.23. Repealed by SL 2012, ch 149, § 42.



§ 27A-12-4 Transferred.

27A-12-4. Transferred to § 27A-12-32.2



§ 27A-12-4.1 Repealed.

27A-12-4.1. Repealed by SL 1991, ch 220, § 248



§ 27A-12-5 Transferred.

27A-12-5. Transferred to § 27A-12-1.2



§ 27A-12-6 Transferred.

27A-12-6. Transferred to § 27A-12-6.2



§ 27A-12-6.1 Restrictive treatment procedures--Documentation--Prior approval--Limitation.

27A-12-6.1. Restrictive treatment procedures--Documentation--Prior approval--Limitation. Restrictive treatment procedures which impose physical restrictions on the person may not be considered seclusion or restraint as provided for in § 27A-12-6.2, if carried out as a part of an approved behavioral treatment program, developed in accordance with § 27A-12-3.6. If restrictive treatment procedures involve physical restraint or placing a person alone in a separate room, appropriate attention shall be paid every fifteen minutes to the person, especially in regard to regular meals, bathing, and use of the toilet. There shall be documentation in the person's record that such attention was given to the person.

Prior to its implementation, restrictive treatment procedures shall be approved by a peer committee review, and shall be subject to continuing review and approval every ninety days, or sooner upon request for review by the patient, attending staff, treatment team member, or treating qualified mental health professional. Each incident requiring the implementation of a restrictive treatment procedure shall be documented in the person's record. An approved restrictive treatment procedure shall require a written order at least every fifteen days during the first sixty days of implementation and every thirty days thereafter.

Restrictive treatment procedures may not be employed as punishment or for the convenience of staff, and may be implemented in the treatment plan only as necessary to prevent assaultive or otherwise harmful behaviors, with specific conditions justifying its use including occurrence of antecedent behavior to be documented in the treatment plan. A person shall be released from restrictive treatment procedures upon completion of a reasonable and pre-set period of time during which the targeted behaviors are not present.

Source: SL 1987, ch 198, § 20; SL 1991, ch 220, §§ 221, 222.



§ 27A-12-6.2 Seclusion or restraint--Clinical justification required--Rationale--Appropriate manner.

27A-12-6.2. Seclusion or restraint--Clinical justification required--Rationale--Appropriate manner. The use of seclusion or restraint requires clinical justification and shall be employed only to prevent immediate harm to the person or others, or if less restrictive means of restraint are not feasible. Seclusion or restraint may not be employed as punishment or for the convenience of staff. Seclusion or restraint may be authorized only by a qualified mental health professional, physician's assistant, or nurse practitioner.

The rationale for the use of seclusion or restraint shall address the inadequacy of less restrictive intervention techniques. A personal clinical assessment of the person shall be conducted and clinical justification for the use of seclusion and restraint shall be documented in the person's records when the procedure is implemented. A report shall be prepared and included in the person's record. The implementation of seclusion or restraint may not exceed one hour, at which time an order from a qualified mental health professional, physician's assistant or nurse practitioner is required if seclusion or restraint is to be continued. The order shall be entered in the person's records as soon as possible, but not more than twenty-four hours after implementation of the order. Each written order for seclusion or restraint shall be time-limited and shall not exceed twenty-four hours.

Seclusion or restraint may not be used in a manner that causes undue physical discomfort, harm, or pain to the person. Appropriate attention shall be paid every fifteen minutes to a person in seclusion or restraint, especially in regard to regular meals, bathing, and the use of the toilet, unless more frequent attention is warranted. There shall be documentation in the person's record that such attention was given to the person.

Source: SL 1975, ch 181, § 20; SDCL Supp, § 27-7-35; SL 1985, ch 219, § 1; SL 1987, ch 198, § 19; SL 1991, ch 220, § 224; SDCL Supp, § 27A-12-6.



§ 27A-12-7 Transferred.

27A-12-7. Transferred to § 27A-12-3.1



§ 27A-12-8 Transferred.

27A-12-8. Transferred to § 27A-12-3.18



§ 27A-12-9 Transferred.

27A-12-9. Transferred to § 27A-12-3.1



§ 27A-12-10 Transferred.

27A-12-10. Transferred to § 27A-12-3.8



§ 27A-12-11 Transferred.

27A-12-11. Transferred to § 27A-12-3.6



§ 27A-12-11.1 Transferred.

27A-12-11.1. Transferred to § 27A-12-3.15



§ 27A-12-11.2 Repealed.

27A-12-11.2. Repealed by SL 1991, ch 220, § 215



§ 27A-12-11.3 Transferred.

27A-12-11.3. Transferred to § 27A-12-3.12



§ 27A-12-11.4 Repealed.

27A-12-11.4. Repealed by SL 1991, ch 220, § 249



§ 27A-12-11.5 , 27A-12-11.6. Transferred.

27A-12-11.5, 27A-12-11.6. Transferred to §§ 27A-12-3.13, 27A-12-3.14



§ 27A-12-11.7 Transferred.

27A-12-11.7. Transferred to § 27A-12-3.17



§ 27A-12-11.8 Transferred.

27A-12-11.8. Transferred to § 27A-12-3.19



§ 27A-12-11.9 Transferred.

27A-12-11.9. Transferred to § 27A-12-3.15



§ 27A-12-11.10 to 27A-12-11.12. Transferred.

27A-12-11.10 to 27A-12-11.12. Transferred to § 27A-12-3.16



§ 27A-12-11.13 Repealed.

27A-12-11.13. Repealed by SL 1991, ch 220, § 214



§ 27A-12-12 , 27A-12-13. Transferred.

27A-12-12, 27A-12-13. Transferred to § 27A-12-3.6



§ 27A-12-14 Repealed.

27A-12-14. Repealed by SL 1991, ch 220, § 252



§ 27A-12-15 Transferred.

27A-12-15. Transferred to § 27A-12-3.9



§ 27A-12-16 , 27A-12-17. Repealed.

27A-12-16, 27A-12-17. Repealed by SL 1991, ch 220, §§ 250, 251



§ 27A-12-18 Transferred.

27A-12-18. Transferred to § 27A-12-3.1



§ 27A-12-19 Transferred.

27A-12-19. Transferred to § 27A-12-3.11



§ 27A-12-20 , 27A-12-21. Transferred.

27A-12-20, 27A-12-21. Transferred to §§ 27A-12-3.20, 27A-12-3.21



§ 27A-12-22 Transferred.

27A-12-22. Transferred to § 27A-12-3.2



§ 27A-12-23 , 27A-12-24. Transferred.

27A-12-23, 27A-12-24. Transferred to §§ 27A-12-3.4, 27A-12-3.5



§ 27A-12-25 Individual records required--Contents--Confidentiality.

27A-12-25. Individual records required--Contents--Confidentiality. A complete statistical and medical record shall be kept current for each person receiving mental health services, or being otherwise detained under this title. The record shall include information pertinent to the services provided to the person, pertinent to the legal status of the recipient, required by this title or other provision of law, and required by rules or policies. The material in the record shall be confidential in accordance with the provisions of this title.

Source: SL 1975, ch 181, § 9; SDCL Supp, § 27-7-58; SL 1991, ch 220, §§ 225, 226.



§ 27A-12-25.1 Information closed to public inspection--Sealed upon terminationof proceedings.

27A-12-25.1. Information closed to public inspection--Sealed upon termination of proceedings. Any information acquired by a peace officer pursuant to his authority under this title regarding any person subject to any proceedings under this title shall not be open to public inspection, and any records regarding such person shall be sealed upon the termination of proceedings for which the information was acquired, and shall be opened only by order of the circuit court.

Source: SL 1991, ch 220, § 227.



§ 27A-12-26 Confidentiality of information acquired in course of providingmental health services.

27A-12-26. Confidentiality of information acquired in course of providing mental health services. Information in the record of a person, and other information acquired in the course of providing mental health services to a person, shall be kept confidential and are not open to public inspection. The information may be disclosed outside the center, department, mental health program, or inpatient facility, whichever is the holder of the record, only if the holder of the records and the person, his parents if he is a minor or his guardian, consent or, in the absence of such consent, in the circumstances and under the conditions set forth in §§ 27A-12-25 to 27A-12-32, inclusive, and in conformity with federal law.

Source: SL 1975, ch 181, § 11; SDCL Supp, § 27-7-59; SL 1991, ch 220, §§ 228, 229; SL 1993, ch 213, § 126.



§ 27A-12-26.1 Access to own records--Exceptions--Confidentiality followingdischarge.

27A-12-26.1. Access to own records--Exceptions--Confidentiality following discharge. A person has the right to access, upon request, to his mental health records. However, the person may be refused access to:

(1) Information in such records provided by a third party under assurance that such information remain confidential; and

(2) Specific material in such records if the qualified mental health professional responsible for the mental health services concerned has made a determination in writing that such access would be detrimental to the person's health. However, such material may be made available to a similarly licensed qualified mental health professional, selected by the person; and such professional may, in the exercise of professional judgment, provide such person with access to any or all parts of such material or otherwise disclose the information contained in the material to such person.

The rights to confidentiality of and access to records as provided in §§ 27A-12-25 to 27A-12-32, inclusive, shall remain applicable to records pertaining to such person after the person's discharge.

Source: SL 1991, ch 220, § 230.



§ 27A-12-27 Obligation to disclose confidential information.

27A-12-27. Obligation to disclose confidential information. If requested, information shall be disclosed:

(1) Pursuant to orders or subpoenas of a court of record or subpoenas of the Legislature;

(2) To a prosecuting or defense attorney or to a qualified mental health professional as necessary for him to participate in a proceeding governed by this title;

(3) To an attorney representing a person who is presently subject to the authority of this title or who has been discharged when that person has given his consent;

(4) If necessary in order to comply with another provision of law;

(5) To the department if the information is necessary to enable the department to discharge a responsibility placed upon it by law; or

(6) To a states attorney or the attorney general for purpose of investigation of an alleged criminal act either committed by or upon a human services center patient while a patient of the center.
Source: SL 1975, ch 181, § 14; SDCL Supp § 27-7-60; SL 1991, ch 220, §§ 231, 232; SL 1992, ch 189, § 5.



§ 27A-12-28 Transferred.

27A-12-28. Transferred to § 27A-12-29



§ 27A-12-29 Discretionary disclosure of confidential information.

27A-12-29. Discretionary disclosure of confidential information. Information may be disclosed in the discretion of the holder of the record:

(1) As necessary or beneficial in order for the person, or persons acting on behalf of the person, to apply for and acquire benefits for the person, including third-party financial payments, assistance, or services and follow-up, care, and treatment by local centers serving the area to which a person is expected to go upon temporary or permanent release or discharge;

(2) As necessary or beneficial for evaluation and accreditation;

(3) As necessary or beneficial to train persons enrolled in an accredited course leading to a degree and qualification, certification, or registration as a qualified mental health professional, licensed practical nurse, registered nurse, psychologist, social worker, physical therapist, occupational therapist, laboratory technician, medical records professional, dietician, or other health care professional;

(4) Upon request of the Human Services Center, with disclosure of records limited to relevant medical and psychiatric records; or

(5) If any person subject to the proceedings under this chapter has communicated a serious threat of serious physical injury against a reasonably identifiable victim, the person with knowledge of the threat may disclose the threat to the potential victim or to any law enforcement officer, or both. No cause of action may arise under this chapter against the person who, in good faith, discloses the threat to a potential victim or law enforcement officer pursuant to the provisions of this subdivision.
Source: SL 1975, ch 181, § 16; SDCL Supp, § 27-7-62; SL 1983, ch 213; SL 1990, ch 202; SL 1991, ch 220, §§ 234, 235; SDCL § 27A-12-28; SL 2007, ch 170, § 1.



§ 27A-12-30 Released information approved by administrator--Record ofrelease.

27A-12-30. Released information approved by administrator--Record of release. Any release of information by the holder of the record shall be approved by the administrator or facility director holding the records. The holder of the record shall keep a record of any information released, to whom, the date it was released and the purpose for such release.

Source: SL 1975, ch 181, § 17; SDCL Supp, § 27-7-63; SL 1991, ch 220, §§ 236, 237.



§ 27A-12-31 Identity of patient protected in disclosing information--Disclosurelimited by germaneness.

27A-12-31. Identity of patient protected in disclosing information--Disclosure limited by germaneness. If information is disclosed, the identity of the individual to whom it pertains shall be protected and may not be disclosed unless it is germane to the authorized purpose for which disclosure was sought.

Source: SL 1975, ch 181, § 12; SDCL Supp, § 27-7-64; SL 1991, ch 220, §§ 238, 239.



§ 27A-12-32 Disclosure by recipient of confidential information.

27A-12-32. Disclosure by recipient of confidential information. Any person receiving confidential information pursuant to § 27A-12-25 shall disclose the information to others only to the extent consistent with the authorized purpose for which the information was obtained.

Source: SL 1975, ch 181, § 13; SDCL Supp, § 27-7-65; SL 1991, ch 220, §§ 240, 241.



§ 27A-12-32.1 Asserting grievances.

27A-12-32.1. Asserting grievances. A person may assert grievances with respect to infringement of the rights described in this chapter, including the right to have such grievances considered in a fair, timely, and impartial grievance procedure which provides a meaningful review.

Source: SL 1991, ch 220, § 242.



§ 27A-12-32.2 Habeas corpus available for committed, confined, detained, orrestrained person.

27A-12-32.2. Habeas corpus available for committed, confined, detained, or restrained person. Any person involuntarily committed by a board of mental illness and any person confined or in any manner detained or restrained is entitled to the benefit of the writ of habeas corpus. If the court finds that the criteria in § 27A-10-9.1 are met, the court may authorize continued involuntary commitment. Such authorization is not a bar to the issuing of the writ the second time if it is alleged that the criteria in § 27A-10-9.1 are no longer met.

Source: SDC 1939, § 30.0111; SDCL, § 27-10-1; SL 1975, ch 181, § 134; SL 1991, ch 220, § 244; SDCL, § 27A-12-4.



§ 27A-12-33 Provisions of title do not replace or limit other rights.

27A-12-33. Provisions of title do not replace or limit other rights. The provisions of this title may not be construed as replacing or limiting any other rights, benefits, or privileges afforded any person pursuant to other provisions of law, the Constitution of South Dakota, and the Constitution of the United States.

Source: SL 1975, ch 181, § 2; SDCL Supp, § 27-1-8; SL 1991, ch 220, §§ 245, 246.



§ 27A-12-33.1 Exercise of rights.

27A-12-33.1. Exercise of rights. The exercise of rights afforded in this title are not subject to any reprisal, including reprisal through the actual or threatened denial of any treatment, benefits, privileges, or other rights.

Source: SL 1991, ch 220, § 247.



§ 27A-12-34 Notification to guardian or next of kin as to admission orcommitment to, or discharge from, Human Services Center.

27A-12-34. Notification to guardian or next of kin as to admission or commitment to, or discharge from, Human Services Center. If a person is admitted, involuntarily committed, or discharged from the Human Services Center, reasonable attempts shall be made to notify the person's legally appointed guardian. Upon obtaining consent to release information, reasonable attempts shall also be made to notify the person's next of kin. If the treating psychiatrist determines the person lacks the capacity to provide consent, the Human Services Center shall make reasonable attempts to notify the person's next of kin as to admission, or commitment to, or discharge from the Human Services Center, unless such notification is determined by the treating psychiatrist, with the input of the person's treatment team, to be detrimental to the person.

Source: SL 1992, ch 190, § 5; SL 2000, ch 129, § 17.






Chapter 13 - Costs Of Care And Treatment In State Facilities

§ 27A-13-1 Repealed.

27A-13-1. Repealed by SL 1991, ch 220, § 253



§ 27A-13-2 Definition of terms.

27A-13-2. Definition of terms. Terms used in this chapter mean:

(1)(a) "Full-time equivalent patient population in the center's psychiatric nursing facility unit," the total daily patient count in that unit at the South Dakota Human Services Center for the immediately preceding fiscal year divided by the number of days in that fiscal year;

(b) "Full-time equivalent patient population, excluding psychiatric nursing facility unit patients," the total daily patient count, excluding those patients in the center's psychiatric nursing facility unit, at the South Dakota Human Services Center for the immediately preceding fiscal year divided by the number of days in that fiscal year;

(2)(a) "Per diem for the center's psychiatric nursing facility unit," the daily amount, set by the secretary of social services, for the daily care, support, maintenance, and treatment of a patient in the center's psychiatric nursing facility unit during any part of the period of time for which the amount is set if it has been determined that the patient or legally responsible person or agency is not able to pay the total service charge;

(b) "Per diem for any of the center's treatment programs, other than the psychiatric nursing facility unit," the daily amount, set by the secretary of social services, for the daily care, support, maintenance, and treatment of a patient in any of the center's acute, adolescent, alcohol, drug, extended (chronic), or other such treatment units, other than the center's psychiatric nursing facility unit, during any part of the period of time for which the amount is set if it has been determined that the patient or legally responsible person or agency is not able to pay the total service charge;

(3) "Responsible person," a person legally liable for the support and maintenance of a patient. A parent is not liable for the expenses of an adult child;

(4) "Total service charge," the actual cost of providing services to an individual patient at the South Dakota Human Services Center.
Source: SL 1964, ch 104, § 2; SDCL § 27-9-2; SL 1975, ch 181, § 117; SL 1980, ch 194, § 1; SL 1989, ch 21, § 95; SL 1991, ch 220, § 254; SL 1999, ch 142, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-3 Department responsible for collection and processing of fees.

27A-13-3. Department responsible for collection and processing of fees. The Department of Social Services is responsible for the collection and processing of fees due to the state for the care of patients in the South Dakota Human Services Center.

Source: SL 1964, ch 104, § 3; SDCL § 27-9-11; SL 1989, ch 21, § 96; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-13-3.1 Human Services Center to maintain billing statement for each patient--Determination of ability to pay--Costs assessed patient or state.

27A-13-3.1. Human Services Center to maintain billing statement for each patient--Determination of ability to pay--Costs assessed patient or state. The secretary of social services shall direct the Human Services Center to calculate and maintain for each patient at the center a billing statement itemizing the individual charges for the care, support, maintenance, and treatment provided to each patient. The center shall determine the patient or legally responsible person or agency's ability to pay such charges considering such factors as the person's financial ability to pay and the availability of commercial insurance or other third-party payors. If the center determines that the patient or legally responsible person or agency is able to pay the total service charge, the charge shall be assessed and collected by the Human Services Center. If the center determines that the patient or legally responsible person lacks the ability to pay the total service charge based upon the before-mentioned considerations, the patient's account shall be assessed to the state.

Source: SL 1999, ch 142, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-3.2 Secretary to promulgate rules to determine fees and ability to pay.

27A-13-3.2. Secretary to promulgate rules to determine fees and ability to pay. The secretary of social services shall promulgate rules, pursuant to chapter 1-26, to establish a method to determine the fee for each service or test based on the actual cost of performing the service or test and the determination of ability to pay and indigence. The secretary of social services shall periodically review and approve the listing of itemized charges.

Source: SL 1999, ch 142, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-4 Liability of resident and legally responsible person for cost of care--Federalcharges.

27A-13-4. Liability of resident and legally responsible person for cost of care--Federal charges. If any person is admitted to a state facility, the resident and any legally responsible person is liable for the cost of the care, support, maintenance, and treatment of such persons to the extent and in the manner provided by this title. If the resident is not a proper charge of any county but is a charge of the federal government, the costs shall be assessed against the appropriate agency of the federal government.

Source: SDC 1939, § 30.0217; SL 1964, ch 104, § 11; SDCL, § 27-9-3; SL 1975, ch 181, § 118; SL 1991, ch 220, § 255.



§ 27A-13-5 Tender of charges required on voluntary hospitalization--County orgovernmental pledge of payment--Monthly payment in advance--Indigentperson.

27A-13-5. Tender of charges required on voluntary hospitalization--County or governmental pledge of payment--Monthly payment in advance--Indigent person. Every person who is admitted to the center on a voluntary basis shall, prior to his admittance, tender to the administrator of the facility the minimum amount charged against the counties in § 27A-13-16. If this sum is not tendered, the person shall have an authorization to be admitted and a pledge to pay the minimum amount by the county commissioners of his county of legal settlement or a pledge from any other responsible governmental entity. If the person is indigent, his county is obligated to pay the admission fee and cost of care.

Continued voluntary treatment without commission or governmental approval shall be contingent upon an advance monthly payment according to ability to pay but in no instance may it be less than the minimum amount.

Source: SDC 1939, § 30.0115 as added by SL 1959, ch 170; SL 1961, ch 153; SL 1964, ch 104, § 8; SDCL, § 27-4-13; SL 1975, ch 181, § 34; SL 1991, ch 220, § 256.



§ 27A-13-6 County payments for indigent voluntary patients entitled to poor relief--Residency not admitted by payment.

27A-13-6. County payments for indigent voluntary patients entitled to poor relief--Residency not admitted by payment. The county of residence shall make payments for the care and treatment of any indigent person voluntarily admitted to the South Dakota Human Services Center the same as if there had been a regular commitment pursuant to chapter 27A-10 if such person is entitled to poor relief pursuant to chapter 28-13 and if such payments are based upon a statement by the administrator of the South Dakota Human Services Center that it would be in the best interests of such person that such person be kept at such hospital. In the event of a dispute as to a patient's residency, no payments made by any county constitute an admission that a patient has a residency within such county.

Source: SDC 1939, § 30.0115 as added by SL 1961, ch 153; SL 1964, ch 104, § 8; SDCL, § 27-9-26; SL 1976, ch 173, § 33; SL 1977, ch 211, § 4; SL 1991, ch 220, § 257.



§ 27A-13-7 Periodic approval and monthly assessment of charges--Method ofcomputation.

27A-13-7. Periodic approval and monthly assessment of charges--Method of computation. The secretary of social services shall periodically approve the per diem rate for the care, support, maintenance, and treatment provided to each patient by or at the expense of the South Dakota Human Services Center for the fiscal year during which the services are rendered and cause such amount, or portion thereof as may be appropriate, to be assessed monthly against and collected from the patient or responsible person, agency, or other entity legally liable for paying all or any part of the patient's applicable amount if it has been determined that the patient or that the legally responsible person or agency is not financially able to pay the total service charge.

The secretary shall set the per diem rate based on the center's actual expenditures during the fiscal year immediately preceding the fiscal year for which the amount is being determined and shall compute that determination of the amount as follows:

(1) The total expenditures of the center for operating the center's psychiatric nursing facility, including an apportionment of all the center's support services to that unit, for the fiscal year immediately preceding the fiscal year for which the amount is being determined shall be computed in accordance with generally accepted accounting procedures. In so doing, the secretary may not include any of the following:

(a) Capital expenditures for land or building fixed assets;

(b) Expenditures for special educational programs required by state or federal law to be provided to center patients who are under the age of twenty-one years;

(c) Expenditures for direct medical care provided to a patient at medical facilities other than the center, the cost of which shall be charged directly against the patient who received that care at the exact cost to the center as a total service charge for that care.

Those total expenditures shall then be divided by the average daily on roll census of the center's psychiatric nursing facility unit to arrive at the per diem amount for that unit for the fiscal year.

(2) The total expenditures of the center for operating all of its treatment units, excepting its psychiatric nursing facility unit, including an apportionment of all the center's support services to those units, for the fiscal year immediately preceding the fiscal year for which amount is being determined, shall be computed in accordance with generally accepted accounting procedures. In so doing, the secretary may not include the following:

(a) Capital expenditures for land or building fixed assets;

(b) Expenditures for special educational programs required by state or federal law to be provided to center patients who are under the age of twenty-one years;

(c) Expenditures for direct medical care provided to a patient at medical facilities other than the center, the cost of which shall be charged directly against the patient who received that care at the exact cost to the center as a total service charge for that care.

Those total expenditures shall then be divided by the center's average daily on roll census, excluding psychiatric nursing facility patients, to arrive at the per diem amount for all the center's treatment units, excepting the psychiatric nursing facility unit, for the fiscal year.
Source: SL 1964, ch 104, § 4 (1); SDCL § 27-9-4; SL 1974, ch 186, § 1; SL 1975, ch 181, § 119; SL 1980, ch 194, § 2; SL 1989, ch 21, § 97; SL 1999, ch 142, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-8 Full per diem cost paid by person financially able to pay.

27A-13-8. Full per diem cost paid by person financially able to pay. Any patient who is determined by the secretary of social services to be unable to pay the total services charge, but who is determined, as provided in §§ 27A-13-9 and 27A-13-10, to be financially able to pay the per diem rate shall continue to be charged the per diem cost for each day of continuous patient status.

Source: SL 1964, ch 104, § 4 (2); SDCL § 27-9-5; SL 1975, ch 181, § 120; SL 1989, ch 21, § 98; SL 1991, ch 220, § 258; SL 1999, ch 142, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-9 Application to pay less than applicable charge--Investigation andconsideration by secretary.

27A-13-9. Application to pay less than applicable charge--Investigation and consideration by secretary. Any patient or responsible person may apply to the secretary of social services for permission to pay less than the applicable charge. On receipt of such application, the secretary shall request an investigation, to determine the ability of the patient or responsible person to pay all or a part of the applicable charge. Consideration in such determination shall be given to the following factors, and such other factors as the secretary shall agree are reasonable: net income, net worth, number of dependents, and existing obligations.

Source: SL 1964, ch 104, § 4 (3); SDCL § 27-9-6; SL 1989, ch 21, § 99; SL 1991, ch 220, § 259; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-10 Determination by secretary of amount to be charged--Appeal and hearing.

27A-13-10. Determination by secretary of amount to be charged--Appeal and hearing. Upon receipt of all information desired by the secretary of social services, the secretary shall determine, based upon the financial ability of the patient or responsible person, whether the patient or responsible person shall be charged with the full amount provided in § 27A-13-7 or a lesser amount. If a patient, responsible person, or the county of residence, disagrees with the determination of the secretary, an appeal may be filed within thirty days of receipt of notification by such patient, responsible relative, or county of residence of such determination, for a hearing with the secretary. However, such appeal may not be filed more than once each six months.

Source: SL 1964, ch 104, § 4 (3); SDCL § 27-9-7; SL 1975, ch 181, § 121; SL 1989, ch 21, § 100; SL 1991, ch 220, § 260; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-11 Review and change of amounts to be charged.

27A-13-11. Review and change of amounts to be charged. The secretary of social services may, at any time, review and change any determination for applicable charges.

Source: SL 1964, ch 104, § 4 (4); SDCL § 27-9-8; SL 1989, ch 21, § 101; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-12 Liability restricted to statutory liability--Claim against decedent's estate--Voluntary payments.

27A-13-12. Liability restricted to statutory liability--Claim against decedent's estate--Voluntary payments. No person is liable for the cost of the care, support, maintenance, and treatment of any patient except as provided in this title, but the amounts determined to be due under this title and unpaid at the time of the death of a patient or responsible person shall constitute a claim against the estate of such patient or legally responsible person. The Department of Social Services may accept voluntary payments on behalf of any patient from any person who is not liable for payments under this title.

Source: SL 1975, ch 181, § 116; SDCL Supp, § 27-9-8.1; SL 1989, ch 21, § 102; SL 1991, ch 220, § 261; SL 1992, ch 189, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-13-13 Civil suit for collection of payments--Lien on property--Claim againstdecedent's estate.

27A-13-13. Civil suit for collection of payments--Lien on property--Claim against decedent's estate. If a patient liable for payments due under §§ 27A-13-4 to 27A-13-12, inclusive, refuses or fails to make such payments, the charges are collectible by a civil suit brought in the name of the State of South Dakota. The State of South Dakota may sue such patient for such payments due, and any judgment obtained is a lien upon the real property of such person, and shall be collected as other judgments. Any claim arising under said sections has the same force and effect against the real and personal property of a deceased person as other debts of a decedent, and shall be ascertained and recovered in the same manner. The Department of Social Services may promulgate rules pursuant to chapter 1-26 regarding payments for involuntary care.

Source: SL 1964, ch 104, § 5; SDCL § 27-9-12; SL 1974, ch 185, § 2; SL 1991, ch 220, § 262; SL 1992, ch 189, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-13-14 Collection of delinquent accounts--Credit to general fund.

27A-13-14. Collection of delinquent accounts--Credit to general fund. If any account has been delinquent for six months or more, the Department of Social Services shall notify the attorney general which shall be responsible for collecting the delinquent moneys by any legal means available.

All amounts collected shall be deposited to the credit of the general fund.

Source: SDCL § 27-9-12 as added by SL 1974, ch 185, § 2; repealed SL 1975, ch 42, § 4; re-enacted SL 1975, ch 181, § 124; SDCL Supp, § 27-9-12.1; SL 1989, ch 21, § 103; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-13-15 County appropriation for support of mentally ill.

27A-13-15. County appropriation for support of mentally ill. The board of county commissioners shall annually appropriate a sum sufficient to pay for the support of its mentally ill.

Source: SDC 1939, § 30.0214; SDCL, § 27-9-25; SL 1985, ch 77, § 34.



§ 27A-13-16 Admission fee to be paid by county of residence--Amount.

27A-13-16. Admission fee to be paid by county of residence--Amount. Effective July 1, 2010, the county of residence shall pay an admission fee of six hundred dollars to the center for each patient the county is legally responsible. The admission fee shall cover the first thirty days of care at the center. If the patient remains at the center for longer than thirty days, the minimum charge paid by the county of residence shall be a pro rata amount of the admission fee multiplied by twelve months and divided by three hundred sixty-five days.

Source: SL 1964, ch 104, § 4 (5); SDCL § 27-9-9; SL 1974, ch 186, § 2; SL 1975, ch 181, § 122; SL 1981, ch 205, § 4; SL 1991, ch 220, § 263; SL 2006, ch 148, § 1; SL 2010, ch 143, § 1.



§ 27A-13-17 Procedure for determining county of residency.

27A-13-17. Procedure for determining county of residency. Sections 27A-13-18 to 27A-13-20, inclusive, shall determine patient eligibility for contributions by the county of residency under § 27A-13-16, except that time spent in a state institution shall not be counted in determining the matter of residency.

Source: SL 1964, ch 104, § 4 (6); SDCL, § 27-9-10; SL 1975, ch 181, § 123; SL 1976, ch 173, § 29.



§ 27A-13-18 County claim that patient is improperly charged to county--Investigationand determination by attorney general--Notice to state and county officers.

27A-13-18. County claim that patient is improperly charged to county--Investigation and determination by attorney general--Notice to state and county officers. If the administrator of the Human Services Center has treated a patient as from a county determined to be the county of the patient's residence by the committing board of mental illness and that county has appeared before the committing board to contest its determination of residence in the manner provided in this title, the state's attorney or county commissioners of the county may notify the attorney general that the patient is a proper charge against another county. Upon receipt of such notice, the attorney general shall notify the clerk of courts of the committing county to file, within thirty days from the date of such notification, a summary of the proofs upon which such findings are based and the record of any initial or reopened commitment hearing on the patient. The attorney general shall determine from review of such records, which county should be charged. The attorney general shall notify the county auditor of the contesting county, the auditor of the county of residence, and the clerk of courts of the committing county and the administrator of the Human Services Center of his determination. Thereafter the administrator shall charge for treatment according to the determination of the attorney general.

Source: SDC 1939, § 30.0215; SL 1939, ch 117; SDCL, § 27-9-22; SL 1984, ch 12, § 34; SL 1984, ch 30, § 28; SL 1986, ch 227, § 8; SL 1991, ch 220, § 264.



§ 27A-13-18.1 Appeal of residence determination to circuit court by county--Notice toattorney general--Trial de novo.

27A-13-18.1. Appeal of residence determination to circuit court by county--Notice to attorney general--Trial de novo. If the administrator of the Human Services Center has treated a patient as from a county determined to be the county of the patient's residence by the committing board of mental illness and that county has appeared before the committing board to contest its determination of residence in the manner provided in this title, and the state's attorney or county commissioners of the county claim that the patient is not a proper charge against the county and that the patient is a proper charge against the state at large because the patient is not a resident of the state, that county may appeal the committing board's determination of the patient's residence to the circuit court. Notice of such appeal shall be served upon the attorney general within thirty days from the date of the finding of residence by the committing board of mental illness. Upon the filing of such an appeal, the circuit court shall conduct a trial de novo and determine, by a preponderance of evidence, the residence of such patient and thereupon determine whether he is a proper charge against the county or the state at large. Such determination is conclusive unless an appeal is taken therefrom in the manner provided by law for appeals in civil actions.

Source: SL 1986, ch 227, § 9; SL 1991, ch 220, § 265.



§ 27A-13-18.2 Appeal of residence determination to circuit court by attorney general--Service and filing of notice--Trial de novo.

27A-13-18.2. Appeal of residence determination to circuit court by attorney general--Service and filing of notice--Trial de novo. If the administrator of the Human Services Center has treated a patient determined by the committing board of mental illness to be a proper charge against the state at large because the patient is not a resident of the state and the attorney general has appeared before the committing board to contest its determination of residence in the manner provided in this title, the attorney general may appeal the committing board's determination to the circuit court by serving a notice of appeal upon one of the members of the board of county commissioners of any county adversely interested and by filing such notice with the clerk of courts within thirty days from the date of the finding of residence by the committing board of mental illness. Upon such filing, the circuit court shall conduct a trial de novo and determine, by a preponderance of evidence, the residence of such patient and determine whether he is a proper charge against a county or the state at large. Such determination is conclusive unless an appeal is taken therefrom in the manner provided by law for appeals in civil actions.

Source: SL 1986, ch 227, § 10; SL 1991, ch 220, § 266.



§ 27A-13-19 Charges to state for patient determined to be nonresident.

27A-13-19. Charges to state for patient determined to be nonresident. If the attorney general shall find that such patient is not a proper charge against any county in the state, such patient shall thereafter be regarded as a proper charge against the state at large until returned to the state of his residence.

Source: SDC 1939, § 30.0215; SL 1939, ch 117; SDCL, § 27-9-23.



§ 27A-13-19.1 Voluntary admission of non-resident--Waiver of fee.

27A-13-19.1. Voluntary admission of non-resident--Waiver of fee. If a person who is not a resident of South Dakota presents himself for voluntary admission at the South Dakota Human Services Center, the person may be admitted for psychiatric treatment and the admission fee or amount charged against the counties to be tendered to the administrator as specified in § 27A-13-5 shall be waived, if:

(1) The admitting physician determines that the person either is a danger to himself or others or requires immediate inpatient psychiatric treatment;

(2) It is determined that the person is unable to provide payment of the mandatory admission fee; and

(3) No other alternative source of funding can be found.
Source: SL 1987, ch 198, § 22.



§ 27A-13-20 Appeal to circuit court from attorney general's determination as to residenceof patient.

27A-13-20. Appeal to circuit court from attorney general's determination as to residence of patient. If any county is dissatisfied with the determination of residence entered by the attorney general, such county may appeal to the circuit court, by filing and serving a notice of appeal upon the attorney general and upon one of the members of the board of county commissioners of the county adversely interested, within thirty days from the date of such determination, and thereupon the circuit court shall conduct a trial de novo and, by a preponderance of evidence, determine the residence of such patient and determine against what county he is a proper charge, and such determination is conclusive unless an appeal is taken therefrom in the manner provided by law for appeals in civil actions.

Source: SDC 1939, § 30.0215; SL 1939, ch 117; SDCL, § 27-9-24; SL 1986, ch 227, § 11.



§ 27A-13-21 Administrator to charge expenses to county of residence despitecommitment from another county.

27A-13-21. Administrator to charge expenses to county of residence despite commitment from another county. If the administrator of the Human Services Center has been advised by a county board of mental illness, the attorney general pursuant to § 27A-13-18, or by a circuit court, that a patient sent to the center from one county has a residency in another county, he shall thereafter hold and keep such patient as from the latter county, and such holding shall apply to expenses already incurred in behalf of such patient and remaining unadjusted.

Source: SDC 1939, § 30.0213; SDCL, § 27-9-21; SL 1976, ch 173, § 32; SL 1986, ch 227, § 12.



§ 27A-13-22 Expenses paid by county reimbursed by county of residence.

27A-13-22. Expenses paid by county reimbursed by county of residence. Expenses incurred by one county, on account of a mentally ill person whose residence is in another county, shall be refunded with lawful interest thereon by the county of residence. The expenses and interest shall be presented to the board of commissioners of the county of residence and shall be allowed and paid the same as other claims. Expenses incurred by one county on account of a mentally ill person whose residence is not in this state shall be refunded with lawful interest thereon by the state and shall be presented to the state auditor and allowed and paid the same as other claims.

Source: SDC 1939, § 30.0213; SDCL, § 27-9-20; SL 1976, ch 173, § 31; SL 1986, ch 227, § 13.



§ 27A-13-22.1 Refund with interest by county of residence of expenses incurred byattorney general.

27A-13-22.1. Refund with interest by county of residence of expenses incurred by attorney general. Expenses incurred by the attorney general on account of a mentally ill person whose residence is in a county of the state shall be refunded with lawful interest thereon by the county of residence.

Source: SL 1986, ch 227, § 14.



§ 27A-13-23 Repealed.

27A-13-23. Repealed by SL 1991, ch 220, § 267



§ 27A-13-24 Repealed.

27A-13-24. Repealed by SL 1984, ch 30, § 29



§ 27A-13-25 Administrator's report to county of patients discharged--Notice to countyauditor.

27A-13-25. Administrator's report to county of patients discharged--Notice to county auditor. The administrator of the Human Services Center shall furnish at once to the chairman of the county board of mental illness of the county wherein the residence is found to be, the name of each patient under involuntary commitment that is discharged. The county auditor wherein the residence is found to be shall be notified at once of all patients on county billings who are discharged, who are on unauthorized leave, or who have died.

Source: SDC 1939, § 30.0214; SDCL, § 27-9-19; SL 1976, ch 173, § 30; SL 1987, ch 198, § 23.



§ 27A-13-26 Monthly certification of charges to counties--Payment--Deposit.

27A-13-26. Monthly certification of charges to counties--Payment--Deposit. All charges to counties under §§ 27A-13-16 to 27A-13-21, inclusive, shall be certified each month by the secretary of social services, or his designee, to the county auditor. The certification shall include a listing of charges by patient name. The certification shall be sent to county auditors no later than the fifth day of the month. Upon receiving the certification, the county shall pay the amount due to the state remittance center within the time period established by chapter 4-3. Such moneys shall be deposited to the state general fund.

Source: SL 1964, ch 104, § 6; SL 1965, ch 148; SDCL § 27-9-15; SL 1975, ch 181, § 126; SL 1980, ch 10, § 8; SL 1984, ch 30, § 30; SL 1989, ch 21, § 104; SL 1991, ch 220, § 268; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-27 Uniform system of accounts continued.

27A-13-27. Uniform system of accounts continued. The uniform system of keeping accounts between the county and its mentally ill patients and between the county and the state shall be continued as the official uniform system of keeping such accounts throughout the state.

Source: SDC 1939, § 30.0122; SDCL, § 27-9-27; SL 1975, ch 181, § 128.



§ 27A-13-28 Accounts maintained in accordance with system--Records maintained bycounty auditor.

27A-13-28. Accounts maintained in accordance with system--Records maintained by county auditor. It shall be the duty of the county auditor of each county to keep such accounts in accordance with said uniform system and to assemble and record all the information necessary to provide an accurate and complete record of all transactions, charges, disbursements, debits, and credits involved in such account including a statement of the account of each patient and anyone liable to the county for his or her support. The auditor shall also keep a duplicate of any such statement or information in regard to any mentally ill patient to be transmitted to the administrator of the human services center.

Source: SDC 1939, § 30.0122; SDCL, § 27-9-28.



§ 27A-13-29 , 27A-13-30. Repealed.

27A-13-29, 27A-13-30. Repealed by SL 1991, ch 220, §§ 269, 270



§ 27A-13-31 Action by county for reimbursement--Lien on property.

27A-13-31. Action by county for reimbursement--Lien on property. Payment by the county of residence pursuant to § 27A-13-10 is collectible by a civil suit brought in the name of the individual county and any judgment obtained is a lien upon the real property of the patient or responsible person and may be collected as other liens.

Source: SDCL, § 27-9-9 as added by SL 1975, ch 181, § 122; SL 1976, ch 173, § 28; SDCL Supp, § 27-9-9.1; SL 1991, ch 220, § 271.



§ 27A-13-32 Notice by county auditor and collection of charges from personsresponsible--Notice of appeal procedure.

27A-13-32. Notice by county auditor and collection of charges from persons responsible--Notice of appeal procedure. The county auditor shall, upon receipt of a statement from the administrator of the Human Services Center requiring payment for the care of voluntary patients therein, enter the proper charge against the respective patients and notify those legally bound for the support of such patients, requiring them to pay the same, which payment shall be made to the county treasurer of the county in which such charge has been made and when such payment is made a receipt therefor in triplicate shall be issued and one copy of such receipt shall be filed with the county auditor, who shall give proper credit for the same.

The notification by the county auditor to those legally bound for the support of such patients shall also include a summary of the procedure to appeal the amount they are charged as provided in § 27A-13-10.

Source: SDC 1939, § 30.0122; SDCL, § 27-9-31; SL 1975, ch 181, § 129; SL 1991, ch 220, § 272.



§ 27A-13-33 Accrual of state or county claim--Commencement during life of patient--Past claims.

27A-13-33. Accrual of state or county claim--Commencement during life of patient--Past claims. The statute of limitations upon any claim of the county or state for expense of care of the mentally ill as provided herein may not commence to run until the death of the mentally ill patient, but action may be begun at any time during the life of the mentally ill person. This chapter does not affect rights and duties that matured, penalties that were incurred, and proceedings that were begun before July 1, 1975.

Source: SDC 1939, § 30.0120; SL 1951, ch 155; SL 1961, ch 154; SL 1964, ch 104, § 14; SDCL, §§ 27-9-13, 27-9-16; SL 1975, ch 181, §§ 125, 127; SL 1991, ch 220, § 273.



§ 27A-13-34 Disposition of amounts collected from patient or responsible person.

27A-13-34. Disposition of amounts collected from patient or responsible person. All payments made for the treatment and maintenance of patients in accordance with this chapter shall be deposited to the credit of the general fund.

Source: SL 1964, ch 104, § 7; SDCL, § 27-9-14; SL 1974, ch 186, § 3.






Chapter 14 - Discharge Of Patients

§ 27A-14-1 Discretionary discharge of voluntary patient.

27A-14-1. Discretionary discharge of voluntary patient. The administrator or facility director may at any time discharge a voluntary patient whom the administrator or facility director deems suitable for discharge.

Source: SL 1975, ch 181, § 130; SDCL Supp, § 27-10-2.1; SL 1991, ch 220, § 275.



§ 27A-14-1.1 Notification to guardian that inpatient treatment no longer required.

27A-14-1.1. Notification to guardian that inpatient treatment no longer required. If the administrator or facility director or attending psychiatrist has determined that a person under a guardianship has received maximum benefits of inpatient treatment and no longer requires such treatment, and is eligible and has been accepted for placement or treatment in a community setting, the guardian shall be so notified. The guardian shall remove the person within three days upon such notification. If the guardian fails to remove the person, the administrator shall notify the court where the guardianship proceedings were held for further disposition.

Source: SL 1991, ch 220, § 286.



§ 27A-14-1.2 Release by Human Services Center administrator prior to hearing--Transportation.

27A-14-1.2. Release by Human Services Center administrator prior to hearing--Transportation. If, prior to the hearing required in § 27A-10-8, the administrator of the South Dakota Human Services Center determines that the person no longer meets the commitment criteria, that person shall be released and his record sealed in accordance with the provisions of state law. Following such release, the referring county shall provide the person with transportation to the county where he was taken into custody if the person so chooses.

Source: SL 1991, ch 220, § 287.



§ 27A-14-1.3 Release by facility director--Notification to board chairman.

27A-14-1.3. Release by facility director--Notification to board chairman. If, prior to the hearing required in § 27A-10-8, the director of the facility where the person is detained determines that the person no longer meets the commitment criteria, the director shall so notify the county board chairman. If the chairman agrees, the person shall be released and his record sealed in accordance with the provisions of state law. Following such release, the referring county shall provide the person with transportation to the county where he was taken into custody if the person so chooses.

Source: SL 1991, ch 220, § 288.



§ 27A-14-1.4 Leave status--Limit--Reviews and hearings.

27A-14-1.4. Leave status--Limit--Reviews and hearings. A patient, upon approval of the administrator or facility director, may be placed on a leave status from the center or facility. The patient's legal admission status at the center or facility shall remain in effect. Leave may not be longer than thirty days and may not extend beyond the duration of any involuntary commitment under which the patient was admitted. While on leave, an involuntarily committed patient shall receive all the reviews and hearings as mandated by this title or be discharged.

Source: SL 1991, ch 220, § 289.



§ 27A-14-2 Discharge of involuntary patient on changed behavior.

27A-14-2. Discharge of involuntary patient on changed behavior. A patient involuntarily committed shall be discharged when, in the opinion of the administrator, or facility director, or if the person is not committed to an inpatient psychiatric facility, the director of the program, the patient no longer meets the commitment criteria.

Source: SL 1975, ch 181, § 131; SDCL Supp, § 27-10-2.2; SL 1991, ch 220, § 276.



§ 27A-14-3 Notice to county board of discharge of involuntary patient--Transportation to home.

27A-14-3. Notice to county board of discharge of involuntary patient--Transportation to home. If a patient is discharged in accordance with § 27A-14-2, the county board of mental illness which entered the order for treatment shall be notified. Within forty-eight hours of discharge notification, the county board of mental illness shall provide the patient's transportation to his place of residence if the patient so chooses.

Source: SDC 1939, § 30.0220; SL 1964, ch 104, § 12; SDCL, § 27-10-8; SL 1975, ch 181, § 132; SL 1987, ch 198, § 25; SL 1991, ch 220, § 277.



§ 27A-14-4 Notice to county board of provisional discharge--Maximum duration.

27A-14-4. Notice to county board of provisional discharge--Maximum duration. If the patient is provisionally discharged, the administrator shall notify the county board of the discharge and the provisions of the discharge. Provisional discharges shall in no instance extend beyond the duration of the original commitment.

Source: SL 1975, ch 181, § 133; SDCL Supp, § 27-10-8.1.



§ 27A-14-5 County liability for costs on failure to remove discharged patient onnotice--Report and collection of delinquencies.

27A-14-5. County liability for costs on failure to remove discharged patient on notice--Report and collection of delinquencies. If the county board fails or neglects to take and remove such patient so discharged, as provided in § 27A-14-3, within forty-eight hours from the date of the order discharging him and of the notice of the order, the responsible county is liable for and shall pay to the state full service cost as such term is defined in § 27A-13-2 for the care and keeping of such patient at the center or facility, the time of such keeping to be computed and commence forty-eight hours after the date of such order and notice.

The administrator or other director shall report any such delinquencies, and the time any patient is so kept beyond such time aforesaid, giving his name, the county where he belongs, and the amount due from such county for such charge, to the state auditor who shall notify the county auditor of the county to be charged, and the same shall be paid into the state treasury as other charges for the support of the mentally ill.

Source: SDC 1939, § 30.0220; SL 1964, ch 104, § 12; SDCL, § 27-10-9; SL 1975, ch 181, § 138; SL 1991, ch 220, § 278.



§ 27A-14-6 Repealed.

27A-14-6. Repealed by SL 1991, ch 220, § 279



§ 27A-14-7 to 27A-14-10. Repealed.

27A-14-7 to 27A-14-10. Repealed by SL 1987, ch 198, §§ 27 to 30



§ 27A-14-11 to 27A-14-13. Repealed.

27A-14-11 to 27A-14-13. Repealed by SL 1991, ch 220, §§ 280 to 282



§ 27A-14-14 Public assistance to discharged or released patient.

27A-14-14. Public assistance to discharged or released patient. The secretary of social services shall provide by rules, promulgated pursuant to chapter 1-26, methods whereby a patient shall be assisted in qualifying for all available public assistance benefits provided by the state or federal law.

Source: SL 1975, ch 181, § 24; SDCL Supp, § 27-4-26.3; SL 1989, ch 21, § 107; SL 1991, ch 220, § 283.



§ 27A-14-15 Repealed.

27A-14-15. Repealed by SL 1991, ch 220, § 284






Chapter 15 - Treatment Of Minors

§ 27A-15-1 Definition of terms.

27A-15-1. Definition of terms. Terms used in this chapter mean:

(1) "Clinical evaluation," an evaluation of the minor to determine the appropriateness of admission to an inpatient psychiatric facility or continued inpatient treatment. The evaluation shall include a personal interview with the minor and parent, guardian, or other legal custodian, an examination of all relevant available records, a mental status examination of the minor, relevant social history information, and an examination of the medical, psychological, social, behavioral, educational, and developmental aspects of the minor's situation, including a full probe of the minor's background utilizing all relevant educational, treatment, and other public and private service provider sources;

(2) "Independent clinical evaluation," a clinical evaluation of the minor performed by a qualified mental health professional who:

(a) Is not currently involved in the diagnosis, treatment, or provision of services to the minor;

(b) Is not an employee of the facility to which admission of the minor is sought or to which the minor has been admitted; and

(c) Will not receive monetary benefit by the minor's admission to or continued stay in an inpatient psychiatric facility;

(3) "Minor," a person under eighteen years of age except that for purposes of this title, the term does not include a person who is emancipated under Title 26 or who is married. Any person not included within this definition of minor shall come under this title's provisions which apply to adults;

(4) "Parent," a biological or adoptive parent who has legal custody of the minor, including either parent if the parents have joint legal custody;

(5) "Psychiatric evaluation," an examination conducted by a psychiatrist which includes the history of present illness, past history of medical and psychiatric illness, pertinent psychosocial history, and a mental status examination that enables the formulation of a diagnostic summary.
Source: SL 1991, ch 220, § 291; SL 1994, ch 255, § 1; SL 2000, ch 129, § 18.



§ 27A-15-1.1 Serious emotional disturbance defined.

27A-15-1.1. Serious emotional disturbance defined. For the purposes of this chapter, an individual with a serious emotional disturbance is an individual who:

(1) Is under eighteen years of age;

(2) Exhibits behavior resulting in functional impairment which substantially interferes with, or limits the individual's role or functioning in the community, school, family, or peer group;

(3) Has a mental disorder diagnosed under the Diagnostic and Statistical Manual of Mental Disorders, fourth edition revised, 1994;

(4) Has demonstrated a need for one or more special care services, in addition to mental health; and

(5) Has problems with a demonstrated or expected longevity of at least one year or has an impairment of short duration and high severity.

For purposes of this section, intellectual disability, epilepsy, other developmental disability, alcohol or substance abuse, brief period of intoxication, or criminal or delinquent behavior do not, alone, constitute serious emotional disturbance.

Source: SL 1994, ch 255, § 2; SL 2000, ch 129, § 19; SL 2013, ch 125, § 7.



§ 27A-15-2 Repealed.

27A-15-2. Repealed by SL 2012, ch 150, § 20.



§ 27A-15-3 Separation of minors from adult patients.

27A-15-3. Separation of minors from adult patients. No minor, whether admitted by a parent or involuntarily committed, may be placed with adult patients if the inpatient psychiatric facility maintains a separate unit for minors. A minor may be admitted or committed to a facility which does not maintain a separate unit for minors only for acute treatment and evaluation and only for a period not to exceed seven working days. The facility shall provide separate sleeping quarters and separate day areas in which adult patients are not permitted. The facility shall provide a separate evaluation program of which specific guidelines are approved by the Department of Health.

Source: SL 1991, ch 220, § 293; SL 1992, ch 194.



§ 27A-15-4 Application for admission of minor--Emergency admission--Secretaryand court not precluded from placing child upon recommendation ofqualified mental health professional.

27A-15-4. Application for admission of minor--Emergency admission--Secretary and court not precluded from placing child upon recommendation of qualified mental health professional. Application for admission of a minor to an inpatient psychiatric facility may be made by a guardian or legal custodian of the person of the minor upon the recommendation for such application by a qualified mental health professional. The provisions of this chapter, including § 27A-15-5, apply to the admission of the minor. The rights and obligations specified for the parent and the minor in this chapter shall be equally applicable to and enforceable by or against the guardian and the minor. Emergency admission of the minor shall be governed by the provisions for involuntary commitment as set forth in this chapter and in this title. Nothing in this section precludes the secretary of the Department of Corrections or the court from placing a child in an inpatient psychiatric facility upon the recommendation of a qualified mental health professional if it is determined the minor meets the applicable criteria.

Source: SL 1991, ch 220, § 294; SL 1992, ch 195, § 1.



§ 27A-15-5 Criteria for admission of minor.

27A-15-5. Criteria for admission of minor. Subject to the provisions of this chapter, a minor may be immediately admitted to an inpatient psychiatric facility by the minor's parent, or such parent-initiated continued inpatient treatment continued if the following criteria are met:

(1) The minor is an individual with a serious emotional disturbance as defined in § 27A-15-1.1;

(2) The minor displays one or more of the following conditions:

(a) Exhibits seriously impaired contact with reality and severely impaired social, academic, and self-care functioning, whose thinking is frequently confused, whose behavior may be grossly inappropriate and bizarre, and whose emotional reactions are frequently inappropriate at the situation;

(b) Manifests long-term behavior problems or suicidal behavior; or

(c) Suffers from severe anxiety, depression, irrational fears and concerns whose symptoms may be exhibited as serious eating and sleeping disturbances, extreme sadness of suicidal proportion, maladaptive dependence on parents, or avoidance of nonfamilial social contact;

(3) The minor needs and is likely to benefit from inpatient treatment at the facility;

(4) The facility has determined that:

(a) Reasonable efforts have been made to provide for the mental health treatment needs of the minor through the provision of less restrictive treatment alternatives to inpatient treatment;

(b) Such alternatives have failed to meet the treatment needs of the minor; or

(c) The condition of the minor is such that less restrictive treatment alternatives are unlikely to meet the mental health treatment or diagnostic needs of the minor; and

(5) The parent has exercised an informed consent to inpatient treatment of the minor.
Source: SL 1991, ch 220, § 295; SL 1994, ch 255, § 3.



§ 27A-15-6 Repealed.

27A-15-6. Repealed by SL 1992, ch 189, § 8



§ 27A-15-6.1 Repealed.

27A-15-6.1. Repealed by SL 2012, ch 150, § 21.



§ 27A-15-7 Repealed.

27A-15-7. Repealed by SL 1992, ch 189, § 9



§ 27A-15-8 Execution of written application--Explanation of nature of inpatientstatus--Reference to service center for independent evaluation.

27A-15-8. Execution of written application--Explanation of nature of inpatient status--Reference to service center for independent evaluation. The parent, guardian, or other legal custodian of the minor may execute a written application for the minor's admission. The execution of an application for admission shall be preceded by an explanation by the administrator or facility director to the parent, guardian, or other legal custodian and minor of the nature of inpatient status, including the types of treatment available, the restraints and restrictions to which the minor may be subject, a statement of the parent's, guardian's, or other legal custodian's rights and minor's rights under this title, including the minor's right to object to admission, and the right to view and copy records, under this title. Nothing in this chapter precludes the administrator or facility director or attending psychiatrist from arranging for and referring the parent, guardian, or other legal custodian and minor to the mental health center designated as the service center for the area in which the inpatient psychiatric facility is located for an independent clinical evaluation.

Source: SL 1991, ch 220, § 298; SL 1992, ch 189, § 11; SL 2000, ch 129, § 20.



§ 27A-15-9 Informed consent--Oral and written--Copy to parent and minor.

27A-15-9. Informed consent--Oral and written--Copy to parent and minor. An informed consent, as defined in subdivision 27A-1-1(9), to inpatient treatment of the minor shall be obtained orally, and in writing upon the application form from the parent. The consent and signed application shall become part of the minor's medical records. In addition, a copy of the signed application and a written statement of the parent's and minor's rights under this title shall be given to the parent and to the minor.

Source: SL 1991, ch 220, § 299; SL 1992, ch 189, § 12.



§ 27A-15-10 Admission immediately upon determination that criteria met--Clinicalevaluation--Continued admission--Delivery of clinical evaluation toparent.

27A-15-10. Admission immediately upon determination that criteria met--Clinical evaluation--Continued admission--Delivery of clinical evaluation to parent. After application for admission, the administrator or facility director may immediately admit the minor upon a determination that the criteria in § 27A-15-5 are met. Upon admission, each minor shall have a psychiatric evaluation within forty-eight hours excluding Saturday, Sunday, and holidays and the administrator or facility director shall promptly request all relevant information and records of treatment, education, and other services provided to the minor and arrange for a clinical evaluation of the minor to be conducted within twenty-four hours. If information is not immediately available to complete a clinical evaluation, admission and treatment may be authorized in accordance with the provisions of this chapter by a physician pending the completion of a clinical evaluation within seven days. The parent, guardian, or other legal custodian, all public agencies and all providers of relevant services to the minor shall cooperate with the administrator or facility director and shall promptly deliver information and records upon request and without charge.

Upon completion of the psychiatric and clinical evaluation required in this section, the administrator or facility director may authorize continued admission of the minor to the inpatient psychiatric facility for a period not to exceed forty-five days only upon written findings by the evaluating psychiatrist which reaffirm that the criteria in § 27A-15-5 are met.

A copy of the written psychiatric and clinical evaluation shall be immediately delivered to the parent, guardian, or other legal custodian upon request. If the minor is admitted all information and records subsequently received shall be considered by the evaluator in determining whether continued inpatient treatment is authorized under the criteria in § 27A-15-5. The written psychiatric and clinical evaluation and all records and relevant information shall become part of the minor's medical records.

Source: SL 1991, ch 220, § 300; SL 2000, ch 129, § 21.



§ 27A-15-11 Repealed.

27A-15-11. Repealed by SL 1992, ch 189, § 13



§ 27A-15-12 Discharge of minor upon written notice of parent's intent to terminateinpatient treatment--Emergency intervention.

27A-15-12. Discharge of minor upon written notice of parent's intent to terminate inpatient treatment--Emergency intervention. A parent who consented to a minor's admission under this chapter has the right to effect an immediate discharge of the minor upon written notice of the parent's intention to terminate inpatient treatment, unless the facility director, administrator, or attending psychiatrist has probable cause to believe the minor requires emergency intervention under § 27A-15-30 and should remain in the facility, and initiates a mental illness hold. The hold may not exceed twenty-four hours from the facility's receipt of the parent's written notice to terminate. The facility director, administrator, or psychiatrist shall immediately complete and submit a petition for immediate intervention under the provisions of § 27A-15-30 to the chair of the county mental illness board where the minor is located. For purposes of this section, the term, immediately, means the earliest possible time during normal waking hours. If a petition is not filed with the chair within twenty-four hours of the initiation of the hold, the minor shall be discharged. Upon informing a staff member of the inpatient psychiatric facility of the intention to terminate inpatient treatment, the facility shall promptly supply the parent with the required written form. If a § 27A-15-30 petition is completed for submission to the chair of the county board, the minor's admission shall continue pending the decision of the chair under § 27A-15-34.

Source: SL 1991, ch 220, § 302; SL 2013, ch 122, § 7.



§ 27A-15-13 Denial of admission--Referral to other programs or services.

27A-15-13. Denial of admission--Referral to other programs or services. If the administrator or facility director denies admission, he shall refer the parent and minor to other placements, programs, or services that may be appropriate for the minor, including referral to the local interagency team serving the area in which the minor resides.

Source: SL 1991, ch 220, § 303.



§ 27A-15-14 , 27A-15-15. Repealed.

27A-15-14, 27A-15-15. Repealed by SL 1992, ch 189, §§ 14, 15



§ 27A-15-15.1 Objection to continued inpatient treatment--Form and execution.

27A-15-15.1. Objection to continued inpatient treatment--Form and execution. A minor who has been admitted to an inpatient psychiatric facility, or an adult on the minor's behalf, shall have the right to execute a written objection to continued inpatient treatment. Upon receipt by a staff member of the facility of an oral or written objection to continued inpatient treatment, the facility shall promptly supply the minor or the adult objecting on the minor's behalf with the required written form and assist in its proper execution. The form shall contain the date and time of its execution and become part of the minor's medical records. A copy of the form shall be immediately delivered to the minor and the adult.

Source: SL 1992, ch 189, § 19.



§ 27A-15-15.2 Filing written objection--Notice of right to counsel--Hearing--Possibledischarge.

27A-15-15.2. Filing written objection--Notice of right to counsel--Hearing--Possible discharge. If a written objection to continued inpatient treatment is executed pursuant to § 27A-15-19, the administrator or facility director shall forthwith file the objection with the chair of the county board of mental illness for the county where the facility is located. In addition, the administrator or facility director shall immediately notify the minor both orally and in writing of the following:

(1) The right to immediately contact a person of the minor's choosing;

(2) The right to immediately contact and be represented by counsel;

(3) That the minor will be examined by a qualified mental health professional, designated by the chair of the county board, within twenty-four hours to determine whether inpatient treatment should continue; and

(4) The right, if inpatient treatment is continued, to an independent examination as accorded in § 27A-11A-9 and to a hearing within five days of the execution of the written objection, within six days if there is a Saturday, Sunday, or holiday within that time period, or within seven days if there is a Saturday, Sunday, and holiday within that time period.

The notice shall also be given forthwith to the chair of the county board.

Inpatient treatment of the minor may continue pending the hearing by the county board of mental illness. The facility may discharge the minor prior to the hearing upon a determination that the minor no longer meets the criteria in § 27A-15-5. If the minor is discharged, the hearing need not be held.

Source: SL 1992, ch 189, § 20; SL 1997, ch 164, § 5.



§ 27A-15-15.3 Determination to hold hearing--Counsel appointed to minor--Attorney'sconflict of interest.

27A-15-15.3. Determination to hold hearing--Counsel appointed to minor--Attorney's conflict of interest. If upon completion of the evaluation required in § 27A-15-17.1, it is determined that a hearing shall be held and the minor has not retained his own attorney, the chairman of the board of mental illness which will be holding the hearing shall immediately appoint counsel for the minor and inform the minor of the date, time and place of the hearing. In no case shall the minor's attorney be a person who, in the previous two years, has advised or represented the person who admitted the minor or who would otherwise have a conflict of interest.

Source: SL 1992, ch 189, § 20A.



§ 27A-15-15.4 Time limit for hearing--Location--Expenses.

27A-15-15.4. Time limit for hearing--Location--Expenses. Within five days after the execution of the written objection to continued inpatient treatment, within six days if there is a Saturday, Sunday, or holiday within that time period, or within seven days if there is a Saturday, Sunday, and holiday within that time period, the minor shall be provided a hearing on the need for continued inpatient treatment at the facility. The hearing shall be held in the county where the facility is located before the board of mental illness serving that county. The county in which the hearing is held shall pay any expenses, including the transportation of the minor to the hearing, subject to reimbursement by the county ultimately proven to be the minor's county of residence. The provisions of chapter 28-14 do not apply to this section.

Source: SL 1992, ch 189, § 20B; SL 1997, ch 164, § 6; SL 1999, ch 143, § 10.



§ 27A-15-15.5 Finding of hearing as to minor's residence--Parent's residence--Reopeninghearing.

27A-15-15.5. Finding of hearing as to minor's residence--Parent's residence--Reopening hearing. A county board of mental illness holding a hearing pertaining to a minor's objection to admission to an inpatient psychiatric facility shall enter a finding regarding the minor's county of residence or a finding that the minor is not a resident of this state. A minor's county of residence shall be the same as his parent's county of residence. A determination of a parent's county of residence shall be based on the criteria of § 28-13-3. If the minor's parents reside in different counties, the minor's county of residence shall be the same as the parent the minor most recently lived with.

A hearing may be reopened with respect to the board's determination of a minor's county of residence under the requirements of § 27A-11A-14.

Additionally, the provisions of §§ 27A-11A-15 to 27A-11A-17, inclusive, apply to this section.

Source: SL 1992, ch 189, § 21.



§ 27A-15-15.6 Testimony of mental health professional--Alternatives to inpatienttreatment.

27A-15-15.6. Testimony of mental health professional--Alternatives to inpatient treatment. The board of mental illness conducting the hearing as provided in § 27A-15-19 shall order testimony by a qualified mental health professional who shall assess the availability and appropriateness of treatment alternatives including programs other than inpatient treatment. Such testimony shall include what alternatives are or should be made available, what alternatives were investigated, and why any investigated alternatives are not considered appropriate. If the board determines that alternatives to inpatient treatment are appropriate, continued inpatient treatment may not be authorized.

Source: SL 1992, ch 189, § 21A.



§ 27A-15-16 , 27A-15-17. Repealed.

27A-15-16, 27A-15-17. Repealed by SL 1992, ch 189, §§ 16, 17



§ 27A-15-17.1 Independent evaluation within twenty-four hours of objection.

27A-15-17.1. Independent evaluation within twenty-four hours of objection. The chairman of the county board shall order an independent clinical evaluation of the minor, including a mental status examination, to be completed within twenty-four hours of the filing of the objection pursuant to § 27A-15-19. Preceding the evaluation, the qualified mental health professional shall identify himself to the minor and explain the nature and purpose of the evaluation, including the fact that it is being performed to assist in the determination of whether inpatient treatment at the facility should continue and that the evaluation may be used as evidence in a hearing before the board of mental illness. The qualified mental health professional shall immediately report his findings to the chairman of the county board.

Source: SL 1992, ch 189, § 17A.



§ 27A-15-18 Discharge prior to hearing ordered by chairman of county board.

27A-15-18. Discharge prior to hearing ordered by chairman of county board. If, at any time prior to the hearing required in § 27A-15-19, the chairman of the county board determines that the criteria in § 27A-15-5 are not met, he shall order the administrator or facility director to immediately discharge the minor to the custody of his parent and shall inform the minor's parent of the existence of the local interagency team serving the area where the inpatient facility is located and the interagency team serving the minor's area of residence if in South Dakota and different from the local interagency team. Additionally, the chairman of the board of mental illness shall inform the minor's parent that the purpose of interagency teams is to assist in identifying the least restrictive placements, programs, and services for minors with emotional disturbances and their families. If the minor's parent refuses to take physical custody of the minor, the chairman of the county board shall explain treatment options available to the parent and the child and advise the parent that refusal to take physical custody of the minor upon discharge will result in immediate notice to the state's attorney for further action.

Source: SL 1991, ch 220, § 308; SL 1992, ch 189, § 18.



§ 27A-15-19 Hearing following objection--Time limit.

27A-15-19. Hearing following objection--Time limit. Within five days after service of the objection, within six days if there is a Saturday, Sunday, or holiday within that time period, or within seven days if there is a Saturday, Sunday, and holiday within that period, the minor shall be provided a hearing on the need for continued inpatient treatment at the facility. The hearing shall be held in the county where the facility is located before the board of mental illness serving that county. The county in which the hearing is held shall pay any expenses incurred by the board holding the hearing, subject to reimbursement by the county ultimately proven to be the county of residence.

Source: SL 1991, ch 220, § 309; SL 1997, ch 164, § 7; SL 1999, ch 143, § 11.



§ 27A-15-20 Overrule of minor's objection--Continued treatment or immediatedischarge.

27A-15-20. Overrule of minor's objection--Continued treatment or immediate discharge. Upon completion of the hearing provided in § 27A-15-19, the board of mental illness may overrule the minor's objection and authorize continued inpatient treatment at the facility for the duration of the forty-five-day admission period as provided in §§ 27A-15-10 and 27A-15-24, if a majority of the board finds by clear and convincing evidence, supported by written findings of fact and conclusions of law, that the criteria in § 27A-15-5 are met. Upon such authorization, the board shall notify the minor and his parent of the right to appeal pursuant to § 27A-11A-25.

If the above finding is not made, the board shall order that the minor be immediately discharged to the custody of his parent. If the board finds that any inpatient treatment of the minor is inappropriate under the criteria in § 27A-15-5, such treatment may be authorized only through involuntary commitment procedures, as provided in this chapter. If the minor's parent refuses to take physical custody of the minor, the administrator or facility's director shall explain alternative treatment options available to the parents and the child and advise the parent that refusal to take physical custody of the minor upon discharge will result in immediate notice to the state's attorney for further action.

Source: SL 1991, ch 220, § 310; SL 1992, ch 189, § 22.



§ 27A-15-21 Written comprehensive individualized treatment plan--Basis for plan.

27A-15-21. Written comprehensive individualized treatment plan--Basis for plan. Within ten days after the admission of a minor by parent, guardian, or other legal custodian under this chapter, the administrator or facility director shall ensure that a written comprehensive individualized treatment plan has been developed and implemented for the minor by appropriate qualified mental health professionals including a psychiatrist, and has been explained to the minor and to the parent, guardian, or other legal custodian consenting to the admission.

The treatment plan shall be based on a diagnostic evaluation that includes examination of the medical, psychological, social, behavioral, educational, and developmental aspects of the minor's situation and reflects the need for inpatient treatment. The plan shall be designed to maximize each person's development and acquisition of perceptual skills, social skills, self-direction, emotional stability, effective use of time, basic knowledge, vocational occupational skills, and social and economic values relevant to the community in which the minor lives and to achieve the minor's discharge from inpatient treatment at the earliest appropriate time. The plan shall include specific behavioral, emotional, and other treatment goals against which the success of treatment may be measured and shall prescribe an integrated program of therapies, experiences, and activities, including recreational and play opportunities in the open air, designed to meet the goals. No plan may consist solely of chemical therapy unless supported by sufficient psychiatric and medical opinion. The minor shall be involved in the preparation of the plan to the maximum feasible extent consistent with the minor's ability to understand and participate, and the minor's family shall be involved to the maximum extent consistent with the minor's treatment needs. The plan shall include post-discharge plans for placement and aftercare as provided in § 27A-15-27.

Source: SL 1991, ch 220, § 311; SL 2000, ch 129, § 22.



§ 27A-15-22 Review of treatment plan.

27A-15-22. Review of treatment plan. The minor's treatment plan shall be reviewed at least every thirty days by appropriate staff including the attending psychiatrist to determine whether services being provided are necessary and to implement changes in the plan as indicated by the minor's overall adjustment.

Source: SL 1991, ch 220, § 312.



§ 27A-15-23 Educational programming.

27A-15-23. Educational programming. The administrator or facility director shall ensure that the minor receives educational programming consistent with applicable federal and state law.

Source: SL 1991, ch 220, § 313.



§ 27A-15-24 Periodic evaluation.

27A-15-24. Periodic evaluation. Within forty-five days after the admission of a minor by parent, guardian, or other legal custodian under this chapter and at least every forty-five days thereafter, a psychiatric evaluation of the minor shall be completed by a psychiatrist to assess the need for continued inpatient treatment. If the psychiatrist determines that the criteria in § 27A-15-5 are no longer met, the minor shall be immediately discharged to the custody of the minor's parent, guardian, or other legal custodian. The refusal of the parent, guardian, or other legal custodian to take physical custody of the minor is not sufficient reason for continued inpatient treatment. In the event of such refusal, the administrator or facility director shall explain alternative treatment options available to the parents, guardian, or other legal custodian and the minor and advise the parent, guardian, or other legal custodian that refusal to take physical custody of the minor upon discharge will result in immediate notice to the state's attorney for further action.

If the psychiatrist concludes that the criteria in § 27A-15-5 continue to be met, the psychiatrist shall so state the reasons in written findings which, along with the clinical evaluation, shall become part of the minor's medical records. The administrator or facility director shall immediately inform the parent, guardian, or other legal custodian who consented to admission of the right to request an independent clinical evaluation.

The administrator or facility director shall also request of the parent, guardian, or other legal custodian an oral and written affirmation of informed consent to inpatient treatment of the minor. Affirmation of the notice to the parent, guardian, or other legal custodian and the parent's, guardian's, or other legal custodian's informed consent shall be in writing and be made part of the minor's medical records. A parent's, guardian's, or other legal custodian's failure to affirm informed consent constitutes notice of intention to terminate inpatient treatment as provided in § 27A-15-12.

Source: SL 1991, ch 220, § 314; SL 1992, ch 189, § 23; SL 2000, ch 129, § 23.



§ 27A-15-25 Minor to be informed of rights prior to sixteenth birthday--Informedconsent required upon eighteenth birthday.

27A-15-25. Minor to be informed of rights prior to sixteenth birthday--Informed consent required upon eighteenth birthday. Any minor admitted by a parent under this chapter while younger than sixteen years of age shall be informed orally and in writing by the administrator or facility director within five days prior to the minor's sixteenth birthday of his rights, including his right to refuse certain types of treatment as provided in § 27A-15-48.

Any minor admitted by a parent under this chapter shall be informed orally and in writing by the administrator or facility director within five days prior to the minor's eighteenth birthday that continued inpatient treatment requires the minor's informed consent as provided in chapter 27A-8. In addition, the minor shall be given a written statement of his rights as an adult under this title.

Source: SL 1991, ch 220, § 315.



§ 27A-15-26 Discharge upon determination that criteria no longer being met.

27A-15-26. Discharge upon determination that criteria no longer being met. If at any time the minor's attending psychiatrist or, if the attending psychiatrist is unavailable, the attending qualified mental health professional determines that the criteria in § 27A-15-5 are no longer met, the minor shall be immediately discharged to the custody of his parent. Parental refusal to take physical custody of the minor is not sufficient reason for continued inpatient treatment. In the event of such refusal, the administrator or facility director shall explain alternative treatment options available to the parents and the child and advise the parents that refusal to take physical custody of the minor upon discharge will result in immediate notice to the state's attorney for further action.

Source: SL 1991, ch 220, § 316.



§ 27A-15-27 Predischarge plan of aftercare.

27A-15-27. Predischarge plan of aftercare. A predischarge plan of aftercare for a minor admitted to inpatient treatment under this chapter, by a parent, guardian, or other legal custodian shall be formulated in cooperation with the minor and the minor's family. The plan shall be explained to the minor and the parent, guardian, or other legal custodian who consented to admission, who shall be given a copy thereof. The plan shall:

(1) Specify the services required in the community to meet the minor's needs for treatment, education, housing, nutrition, physical care, and safety;

(2) Specify any income subsidies for which the minor is eligible; and

(3) Identify local and state agencies which can provide service and support to the minor.

The lack of such a plan is not sufficient reason for the continued inpatient treatment of a minor if discharge is otherwise appropriate or required under this title.

Source: SL 1991, ch 220, § 317; SL 2000, ch 129, § 24.



§ 27A-15-28 Involuntary commitment.

27A-15-28. Involuntary commitment. A minor may be subject to involuntary commitment utilizing the same procedures, criteria, and rights provided in chapter 27A-10, except as otherwise specifically provided by this chapter.

Source: SL 1991, ch 220, § 318.



§ 27A-15-29 Criteria governing involuntary commitment.

27A-15-29. Criteria governing involuntary commitment. A minor is subject to involuntary commitment if:

(1) The minor is an individual with a serious emotional disturbance;

(2) The minor displays one or more of the conditions listed in subdivision 27A-15-5(2);

(3) As a result of being an individual with a serious emotional disturbance, the minor is a danger to self or others. This includes a determination regarding the ability of the minor to attend to basic human needs that is based upon the age of the minor and reasonable and appropriate expectation of the abilities of a minor of such age to attend to the needs;

(4) The minor needs and is likely to benefit from treatment; and

(5) Delinquent behavior alone does not constitute a serious emotional disturbance as defined in § 27A-15-1.1.
Source: SL 1991, ch 220, § 319; SL 1992, ch 189, § 36; SL 1994, ch 255, § 4.



§ 27A-15-30 Petition for immediate intervention for protection of minor with seriousemotional disturbance--Contents.

27A-15-30. Petition for immediate intervention for protection of minor with serious emotional disturbance--Contents. If any minor is alleged to be an individual with a serious emotional disturbance and in such condition that immediate intervention is necessary for the protection from physical harm to himself or others, any person, eighteen years of age or older, may petition the chairman of the county board of mental illness where such minor is found, stating the factual basis for concluding that such minor is an individual with a serious emotional disturbance and in immediate need of intervention. The petition shall be upon a form and be verified by affidavit. The petition shall include the following:

(1) A statement by the petitioner, on the basis of personal knowledge, that such minor is, as a result of a serious emotional disturbance, a danger to self or others;

(2) The specific nature of the danger;

(3) A summary of the information upon which the statement of danger is based;

(4) A statement of facts which caused the minor to come to the petitioner's attention;

(5) The name, address, and signature of the petitioner and a statement of the petitioner's interest in the case; and

(6) The name of the minor to be evaluated and the address and age of the minor and the name and address of the minor's parents, guardian, or nearest relative.
Source: SL 1991, ch 220, § 320; SL 1993, ch 213, § 127; SL 1994, ch 255, § 5.



§ 27A-15-31 Apprehension and transportation of minor for involuntary commitment--Separation from adult detainees or patients.

27A-15-31. Apprehension and transportation of minor for involuntary commitment--Separation from adult detainees or patients. After examination of a petition filed pursuant to § 27A-15-30, the chair of the county board may order the apprehension and transportation of a minor who meets the criteria in § 27A-15-30, for involuntary commitment to an appropriate regional facility other than the center. A jail may not be used for the custody of a minor. However, a juvenile detention facility may be used for pre-hearing custody if the availability of other appropriate regional facilities has been explored and exhausted. If an appropriate regional facility maintains a separate unit for minors, a minor may not be confined with adult detainees or patients. A minor may not be confined in an appropriate regional facility that does not maintain a separate unit for minors until the availability of other appropriate regional facilities maintaining a separate unit for minors has been explored and exhausted. If a minor must be placed in a facility that does not have a separate unit for minors, the minor shall be provided separate sleeping quarters and, to the maximum extent possible, separate day areas. Adequate supervision shall be provided. Effective January 1, 1993, appropriate regional facilities shall have a separate unit on which minors may be confined.

Source: SL 1991, ch 220, § 321; SL 1999, ch 139, § 2.



§ 27A-15-32 Apprehension by police officer for emergency intervention--Jail not usedfor custody of minor.

27A-15-32. Apprehension by police officer for emergency intervention--Jail not used for custody of minor. A peace officer may apprehend any minor that he has probable cause to believe requires emergency intervention under the criteria in § 27A-15-30. The peace officer shall transport the minor to an appropriate regional facility other than the center. A jail may not be used for the custody of a minor. The restrictions and requirements regarding the confinement of a minor with adult detainees or patients in § 27A-15-31, shall apply. All reasonable attempts shall be made to immediately notify the parent, guardian, or other legal custodian of the apprehension and transportation of the minor.

Source: SL 1991, ch 220, § 322.



§ 27A-15-33 Immediate notification of rights.

27A-15-33. Immediate notification of rights. Immediately after the minor is taken into custody, he shall be notified both orally and in writing of his rights as set forth in §§ 27A-10-5, 27A-10-6, and 27A-10-8 and of his right to immediately contact his parent, guardian, legal custodian, or other persons of his choosing. The minor shall be evaluated as provided in § 27A-10-6.

Source: SL 1991, ch 220, § 323.



§ 27A-15-34 Release if criteria not met--Transportation--Detention if criteria met.

27A-15-34. Release if criteria not met--Transportation--Detention if criteria met. If the evaluation required in § 27A-10-6 does not support a finding that the minor meets the criteria in § 27A-15-29, the minor shall be released. Following such release, the referring county shall provide the minor with transportation to the minor's residence if such residence is in the State of South Dakota. If the minor resides outside the State of South Dakota, transportation shall be provided to the place where the minor was apprehended. If the chair of the county board finds that the evaluation required in § 27A-10-6 and an investigation of the petition for emergency intervention supports a finding that the minor meets the criteria in § 27A-15-29, the chair may order that the minor continue to be detained pending the hearing required in § 27A-10-8.

Source: SL 1991, ch 220, § 324; SL 1994, ch 255, § 6.



§ 27A-15-35 Appointment of counsel--Conflict of interest.

27A-15-35. Appointment of counsel--Conflict of interest. If upon completion of the evaluation required in § 27A-10-6, it is determined that a hearing shall be held and the minor has not retained his own attorney, the chairman of the board of mental illness which will be holding the hearing shall immediately appoint counsel for the minor. In no case shall the minor's attorney be a person who, in the previous two years, has advised or represented the person seeking commitment or who would otherwise have a conflict of interest.

Source: SL 1991, ch 220, § 325.



§ 27A-15-36 Procedure if hearing to be held--Alternative treatment.

27A-15-36. Procedure if hearing to be held--Alternative treatment. If upon completion of the evaluation it is determined that a hearing will be held, the chairman of the board of mental illness which will be conducting the hearing as provided in § 27A-10-8 shall order testimony by a qualified mental health professional who shall assess the availability and appropriateness of treatment alternatives including treatment programs other than inpatient treatment. Such testimony shall include what alternatives are or should be made available, what alternatives were investigated, and why any investigated alternatives are not considered appropriate. If the board determines that an alternative to inpatient treatment is appropriate, commitment for inpatient treatment to the center or other inpatient psychiatric facility may not be ordered and commitment shall be to the least restrictive treatment alternative as required in § 27A-15-37.

Source: SL 1991, ch 220, § 326; SL 1992, ch 189, § 24.



§ 27A-15-37 Completion of hearing--Board's determination--Commitment or release.

27A-15-37. Completion of hearing--Board's determination--Commitment or release. Upon completion of the hearing provided in § 27A-10-8, the board of mental illness may order the involuntary commitment of the minor for a period not to exceed forty-five days if a majority of the board finds by clear and convincing evidence, supported by written findings of fact and conclusions of law that:

(1) The minor meets the criteria in § 27A-15-29;

(2) The minor needs and is likely to benefit from the treatment which is proposed; and

(3) The commitment is to the least restrictive treatment alternative.

If the above findings are not made, the board shall order that the minor be immediately released and the board chairman shall inform the minor's parent of the existence of an interagency team and that the purpose of an interagency team is to assist in identifying the least restrictive placements, programs, and services for a minor with an emotional disturbance and the minor's family. Upon such release, the referring county shall provide the minor with transportation to his residence, if such residence is in the State of South Dakota. If the minor resides outside the State of South Dakota, transportation shall be provided to the place where the minor was apprehended. In the event that the minor's parent, guardian, or other legal custodian refuses to take physical custody of the minor, the board chair shall advise the parent that refusal to take physical custody of the minor upon discharge will result in immediate notice to the state's attorney for further action.

Source: SL 1991, ch 220, § 327; SL 1992, ch 189, § 25; SL 1994, ch 255, § 7.



§ 27A-15-38 Time limit to implement individualized treatment plan--Purpose of plan.

27A-15-38. Time limit to implement individualized treatment plan--Purpose of plan. Within ten days after the involuntary commitment of a minor, the administrator, facility director, or, if the minor is committed to a program other than inpatient treatment, the director of such program shall ensure that a written comprehensive individualized treatment plan has been developed and implemented as provided in § 27A-15-21, and has been explained to the minor and the minor's parent, guardian, or other legal custodian. If such a treatment plan has not been implemented within ten days, the minor shall be immediately released.

The treatment plan shall be based on a diagnostic evaluation that includes examination of the medical, psychological, social, behavioral, educational, and developmental aspects of the minor's situation and reflects the need for the involuntary treatment. The plan shall be designed to maximize the minor's development and acquisition of perceptual skills, social skills, self-direction, emotional stability, effective use of time, basic knowledge, vocational occupational skills, and social and economic values relevant to the community in which the minor lives and to achieve the minor's discharge from involuntary commitment at the earliest appropriate time. The plan shall include specific behavioral, emotional, and other treatment goals against which the success of treatment may be measured and shall prescribe an integrated program of therapies, activities, and experiences designed to meet the goals. No plan may consist solely of chemical therapy unless supported by sufficient psychiatric and medical opinion. If commitment is to an inpatient psychiatric facility, the plan shall include recreational and play opportunities in the open air. The minor shall be involved in the preparation of the plan to the maximum feasible extent consistent with the minor's ability to understand and participate, and the minor's family shall be involved to the maximum extent consistent with the minor's treatment needs. The plan shall include post-discharge plans for aftercare as provided in § 27A-15-44.

Source: SL 1991, ch 220, § 328; SL 2000, ch 129, § 25.



§ 27A-15-39 Educational programming for involuntarily committed minor.

27A-15-39. Educational programming for involuntarily committed minor. The administrator, facility director, or, if the minor is committed to a program other than inpatient treatment, the director of such program shall ensure that the minor receives educational programming consistent with applicable federal and state law.

Source: SL 1991, ch 220, § 329.



§ 27A-15-40 Periodic review following involuntary commitment--Assessment--Rightto refuse treatment.

27A-15-40. Periodic review following involuntary commitment--Assessment--Right to refuse treatment. Within ten days after the involuntary commitment of a minor and at least every thirty days thereafter, the administrator, facility director, or, if the minor is committed to a program other than inpatient treatment, the director of such program, shall review the minor's records and assess the need for continued involuntary treatment. At each such time, the administrator or such director shall inform a minor who is sixteen years of age or older both orally and in writing of his right to refuse treatment as provided in § 27A-15-48. If at any time the administrator or such director or the minor's attending qualified mental health professional determines that the minor no longer meets the criteria in § 27A-15-29, the administrator or such director shall immediately release the minor to the care of the minor's parent, legal guardian, or other custodian. Upon discharge of the minor, the referring county shall provide the minor with transportation to the minor's residence, if such residence is in the State of South Dakota. If the minor resides outside the State of South Dakota, transportation shall be provided to the place where the minor was apprehended. A refusal by the parent, guardian, or other legal custodian to take physical custody of the minor is not sufficient reason for continued commitment. In the event of such refusal, the administrator or such director shall explain alternative treatment options available to the parents and the child and advise the parents that refusal to take physical custody of the minor upon discharge will result in immediate notice to the state's attorney for further action.

Source: SL 1991, ch 220, § 330; SL 1993, ch 213, § 128; SL 1994, ch 255, § 8.



§ 27A-15-41 Review hearing--Notice--Rights and procedures.

27A-15-41. Review hearing--Notice--Rights and procedures. Within forty-five days after the involuntary commitment of a minor who is still under the commitment order, the county board of mental illness which serves the county in which the minor is receiving treatment shall conduct a review hearing in such county to determine if the minor continues to meet the criteria in § 27A-15-29. Notice of the review hearing shall be given to the minor, and his attorney if the minor has retained counsel, at least six days prior to the hearing. If the minor has not retained counsel at the time of the notice, the chairman of the county board shall immediately appoint counsel to represent the minor. In no case may the minor's attorney be a person who, in the previous two years, has advised or represented the facility or program to which the minor is committed or who would otherwise have a conflict of interest. At the time the notice of hearing is given, the minor and his attorney shall be informed of all evidence that will be considered at the review hearing. Any evidence subsequently discovered shall be immediately transmitted to the minor and his attorney. The rights and procedures applicable in relation to an initial commitment hearing shall be applicable in relation to the review hearing except that a petition need not be filed. The board of mental illness may order the continued involuntary commitment of the minor to the same or alternative placement or program for a period not to exceed forty-five days if a majority of the board finds by clear and convincing evidence, supported by written findings of fact and conclusions of law, that the criteria in § 27A-15-37 are met. If the board orders the continued involuntary commitment of the minor, it shall immediately notify the minor and his attorney of his right to appeal as provided in § 27A-11A-25. If continued involuntary commitment is ordered, a review hearing as provided in this section shall be conducted at least every forty-five days that the minor remains under commitment.

If the required findings are not made, the board shall order that the minor be immediately discharged from involuntary commitment. Upon such discharge, the referring county shall provide the minor with transportation to his residence, if such residence is in the State of South Dakota. If the minor resides outside the State of South Dakota, transportation shall be provided to the place where the minor was apprehended. In the event that the minor's parent, guardian, or other legal custodian refuses to take physical custody of the minor, the chairman of the board of mental illness shall explain and advise the parent that refusal to take physical custody of the minor upon discharge will result in immediate notice to the state's attorney for further action.

Source: SL 1991, ch 220, § 331.



§ 27A-15-42 Additional review hearings--Rights, procedures, and findings.

27A-15-42. Additional review hearings--Rights, procedures, and findings. Notwithstanding the provisions of §§ 27A-15-37 and 27A-15-41, if the board of mental illness orders an initial commitment or a continued commitment, it may also schedule at the time of such initial commitment hearing or at the time of such review hearing and without further notice, a review hearing in addition to the statutory review hearings provided in § 27A-15-41, to determine whether the minor continues to meet the criteria in § 27A-15-37. The rights, procedures, and findings required in § 27A-15-41 shall apply to such additional review hearing. No temporary periods of involuntary commitment may be authorized.

Source: SL 1991, ch 220, § 332.



§ 27A-15-43 Review of treatment plan.

27A-15-43. Review of treatment plan. The minor's treatment plan shall be reviewed at least every thirty days by appropriate staff including the attending psychiatrist to determine whether services being provided are necessary and to implement changes in the plan as indicated by the minor's overall adjustment.

Source: SL 1991, ch 220, § 333.



§ 27A-15-44 Predischarge plan of aftercare for involuntarily committed minor.

27A-15-44. Predischarge plan of aftercare for involuntarily committed minor. A predischarge plan of aftercare for a planned discharge of an involuntarily committed minor shall be formulated in cooperation with the minor and the minor's parent, guardian, or other legal custodian. A copy of the plan shall be delivered to the parent, guardian, or other legal custodian. The plan shall:

(1) Specify the services required in the community to meet the minor's needs for treatment, education, housing, nutrition, physical care, and safety;

(2) Specify any income subsidies for which the minor is eligible; and

(3) Identify local and state agencies which can provide services and support to the minor.

The lack of such a plan is not sufficient reason for the continued commitment of a minor when release is otherwise appropriate or required under this title.

Source: SL 1991, ch 220, § 334; SL 1992, ch 189, § 26; SL 2000, ch 129, § 26.



§ 27A-15-45 Experimental treatments prohibited--Petition for authorization undercertain circumstances.

27A-15-45. Experimental treatments prohibited--Petition for authorization under certain circumstances. Except as otherwise provided herein, no minor may be administered or subjected to experimental procedures or interventions of any type. A parent's, guardian's, custodian's, or minor's consent alone may not authorize such experimental procedures, interventions, or treatments. If the minor's treating psychiatrist determines, in writing, that any experimental treatments are necessary and the least restrictive treatment alternative medically necessary for improvement of the minor's serious emotional disturbance, the administrator or facility director shall immediately petition the circuit court pursuant to § 27A-15-49 for authorization to institute such treatment upon the following conditions being met:

(1) The treating psychiatrist's opinion is concurred in by a consulting psychiatrist or, if a consulting psychiatrist is not available, a consulting physician; and

(2) The oral and written informed consent of the parent, or guardian and minor if over sixteen, are obtained.

The parent's or guardian's and minor's informed consent, the treating psychiatrist's determination, and the consulting psychiatrist's or physician's concurrence shall become a part of the minor's medical records.

Source: SL 1991, ch 220, § 335; SL 2013, ch 122, § 8.



§ 27A-15-46 Oral and written informed consent of parent or guardian required for useof psychotropic medication on minor under sixteen.

27A-15-46. Oral and written informed consent of parent or guardian required for use of psychotropic medication on minor under sixteen. Except as otherwise provided by this title, psychotropic medication and other forms of treatment may be administered to a minor under the age of sixteen only with the oral and written informed consent of the minor's parent or guardian. If oral and written consent are unable to be obtained by the facility within a reasonable time, efforts to obtain such consent shall be documented in the minor's record and either oral or written consent shall then be sufficient for this purpose. Psychotropic medication may be administered only if prescribed by the minor's treating psychiatrist upon the psychiatrist's written determination that the medication is the least restrictive treatment alternative medically necessary for the improvement of the minor's serious emotional disturbance. The parent's or guardian's informed consent and the treating psychiatrist's determination shall become part of the minor's medical records.

Source: SL 1991, ch 220, § 336; SL 1992, ch 189, § 27; SL 1995, ch 164, § 1; SL 2013, ch 122, § 9.



§ 27A-15-47 Oral and written informed consent of minor and parent required for useof psychotropic medication on minor sixteen or older.

27A-15-47. Oral and written informed consent of minor and parent required for use of psychotropic medication on minor sixteen or older. Except as otherwise provided by this title, psychotropic medication and other treatment may be administered to a minor sixteen years of age or older only with the oral and written informed consent of the minor and the minor's parent, legal guardian, or custodian. If oral and written consent are unable to be obtained by the facility within a reasonable time, efforts to obtain such consent shall be documented in the minor's record and either oral or written consent shall then be sufficient for this purpose.

Psychotropic medication may be administered only if prescribed by the minor's treating psychiatrist upon the psychiatrist's written determination that the medication is the least restrictive treatment alternative medically necessary for improvement of the minor's serious emotional disturbance. The informed consent of the minor and the minor's parent, legal guardian, or custodian and the treating psychiatrist's determination shall become part of the minor's medical records. The failure to obtain the informed consent of the minor shall be treated as a refusal of treatment pursuant to § 27A-15-48.

Source: SL 1991, ch 220, § 337; SL 1992, ch 189, § 28; SL 1993, ch 213, § 129; SL 1995, ch 164, § 2; SL 2013, ch 122, § 10.



§ 27A-15-48 Right to refuse psychotropic medication, convulsive or shock therapy andelectric shock--Exception--Parental consent--Judicial determination.

27A-15-48. Right to refuse psychotropic medication, convulsive or shock therapy and electric shock--Exception--Parental consent--Judicial determination. A minor sixteen years of age or older, whether involuntarily committed or admitted by a parent, has the right to refuse psychotropic medication. Such minor also has the right to refuse convulsive or shock therapy or electric shock. If psychotropic medication or convulsive or shock therapy or electric shock is prescribed by the minor's treating psychiatrist upon that treating psychiatrist's written determination that the treatment is the least restrictive treatment alternative medically necessary for improvement of the minor's serious emotional disturbance, which opinion is concurred in by a consulting physician, the treatment may be administered with the informed consent of the minor's parent, guardian, or other legal custodian pending the judicial determination required in § 27A-15-50. Documentation of the minor's refusal, and the treating psychiatrist's written determination and the consulting physician's concurrence shall be made part of the minor's medical records.

Source: SL 1991, ch 220, § 338; SL 2013, ch 122, § 11.



§ 27A-15-49 Petition to continue treatment with psychotropic medication.

27A-15-49. Petition to continue treatment with psychotropic medication. If a minor sixteen years of age or older refuses the administration of psychotropic medication and the medication is administered pursuant to § 27A-15-48, the administrator or facility director or, if the minor is committed to a program other than inpatient treatment, the director of such program, shall immediately petition the circuit court for authorization to continue such treatment. The provisions of §§ 27A-12-3.14 and 27A-12-3.17 to 27A-12-3.19, inclusive, shall apply.

Source: SL 1991, ch 220, § 339.



§ 27A-15-50 Court-ordered medication or treatment--Time limit--Notification ofparent or guardian--Termination of order.

27A-15-50. Court-ordered medication or treatment--Time limit--Notification of parent or guardian--Termination of order. If the court finds by clear and convincing evidence that the continued administration of the prescribed medication or the treatment requested pursuant to § 27A-15-45 is the least restrictive treatment alternative medically necessary to improve the minor's serious emotional disturbance, the court may authorize the continued administration of the medication or the treatment for a period not to exceed ninety days. The court's order shall be immediately delivered to the administrator or other director and be made part of the minor's medical records. In addition, the court's order shall be immediately delivered to the minor and his parent, guardian, or custodian.

The court's order authorizing the continued administration of the prescribed medication or the treatment shall terminate sooner upon the minor's attaining the age of eighteen, the minor's discharge from the facility or program, the withdrawal of consent by the minor's parent, guardian, or custodian, or withdrawal of the minor's consent required in subdivision 27A-15-45(2), or upon a determination made pursuant to § 27A-15-51, that the administration of the medication or the treatment is no longer the least restrictive treatment alternative medically necessary to improve the minor's serious emotional disturbance.

Source: SL 1991, ch 220, § 340; SL 1993, ch 213, § 130; SL 2013, ch 122, § 12.



§ 27A-15-51 Treatments continuously monitored--Periodic review--Least restrictivetreatment.

27A-15-51. Treatments continuously monitored--Periodic review--Least restrictive treatment. The administration of psychotropic medication or the provision of treatments pursuant to § 27A-15-45, to a minor pursuant to this chapter shall be continuously monitored by the minor's treating psychiatrist. The treatment shall be reviewed and approved as being the least restrictive treatment alternative medically necessary for improvement of the minor's serious emotional disturbance at least every thirty days by the treating psychiatrist and the medical director of the facility or, if the facility does not have a medical director, a consulting psychiatrist or physician after a personal examination of the minor. If the treating psychiatrist or the medical director or such consulting psychiatrist or physician determines that the treatment is no longer the least restrictive treatment alternative medically necessary for improvement of the minor's serious emotional disturbance, the treatment shall be immediately terminated. A copy of the personal examination and the treating psychiatrist's and the medical director's or consulting psychiatrist's or physician's determinations shall be made part of the minor's medical records.

Source: SL 1991, ch 220, § 341; SL 2013, ch 122, § 13.



§ 27A-15-52 , 27A-15-53. Repealed.

27A-15-52, 27A-15-53. Repealed by SL 2001, ch 150, §§ 1, 2



§ 27A-15-54 Mental health centers may designate interagency teams--Role of teams--Composition.

27A-15-54. Mental health centers may designate interagency teams--Role of teams--Composition. Each mental health center may designate one or more local interagency teams in each of the state's mental health service areas. The local interagency teams may assist in identifying appropriate placements, programs, and services for minors with emotional disturbances and their families. Any local interagency team shall include a parent of a child with an emotional disturbance who resides within the service area.

Source: SL 1991, ch 220, § 344; SL 1992, ch 189, § 31; SL 2001, ch 150, § 3.



§ 27A-15-55 to 27A-15-58. Repealed.

27A-15-55 to 27A-15-58. Repealed by SL 2001, ch 150, §§ 4 to 7



§ 27A-15-59 Immunity for local interagency team members.

27A-15-59. Immunity for local interagency team members. Any person serving as a member of a local interagency team as provided for in § 27A-15-54 whose action in the identification of placements, programs, and services for minors with emotional disturbances and their families pursuant to the provisions of this chapter is made in good faith and in the best interest of the child, is immune from any civil liability that might otherwise be incurred or imposed.

Source: SL 1994, ch 226; SL 2001, ch 150, § 8.






Chapter 16 - Mental Illness Treatment Decisions [Repealed]

§ 27A-16-1 to 27A-16-18. Repealed.

27A-16-1 to 27A-16-18. Repealed by SL 2012, ch 149, §§ 43 to 60.









Title 27B - DEVELOPMENTALLY DISABLED PERSONS

Chapter 01 - Definitions And General Provisions

§ 27B-1-1 to 27B-1-13. Repealed.

27B-1-1 to 27B-1-13. Repealed by SL 2000, ch 131, § 1



§ 27B-1-14 Purpose.

27B-1-14. Purpose. The purposes of this title are to enhance environments and provide supports to enable persons with developmental disabilities to achieve and maintain physical well-being, personal and professional satisfaction, participation as community members, and safety from abuse, neglect, and exploitation; and to promote and safeguard the human dignity, constitutional and statutory rights, social well-being, and general welfare of all persons with developmental disabilities in the state.

Source: SL 2000, ch 131, § 2.



§ 27B-1-15 Administrative functions of department.

27B-1-15. Administrative functions of department. The Department of Human Services shall develop, adopt, approve, coordinate, monitor, evaluate, and administer state and federally funded services for persons with developmental disabilities and their families within South Dakota in cooperation with all governmental and private resources and organizations concerned with developmental disabilities.

From existing department funds or special funds appropriated by the Legislature, the department shall:

(1) Carry out all functions and duties required by statute through collaboration and consultation with persons with developmental disabilities, their families, guardians, community resources, organizations, and people who provide services throughout the state;

(2) Develop and maintain a statewide system of community-based services that reflect the choices and needs of persons with developmental disabilities and their families;

(3) Facilitate or provide technical assistance to community service providers in planning, developing, and implementing services and supports for persons with developmental disabilities;

(4) Cooperate with federal agencies in the administration of the federal statutes and acts relating to developmental disabilities programs, accept the benefits of such federal statutes and acts subject to chapter 4-8, and comply with the requirements thereof;

(5) Conform the state plans to the federal requirements and submit them to the federal agencies; and

(6) Maintain a data collection system on the prevalence of developmental disabilities, including autism, based on the needs of persons with developmental disabilities in the current service delivery system.
Source: SL 2000, ch 131, § 3.



§ 27B-1-16 Use of other boards or councils.

27B-1-16. Use of other boards or councils. The Department of Human Services may establish and use state, regional, or local boards or councils to assist in the planning and implementation of community services.

Source: SL 2000, ch 131, § 4.



§ 27B-1-17 Definitions.

27B-1-17. Definitions. Terms used in this title mean:

(1) "Aversive intervention technique," the application, contingent upon the exhibition of a maladaptive behavior, of extremely unpleasant, startling, or painful stimuli that have a potentially noxious effect;

(2) "Behavior intervention program," a written set of instructions for changing or modifying the behavior of a person with a developmental disability that specifies behavior objectives for completion, procedures to implement behavior objectives, and data collection procedures and is written to increase desirable behaviors or decrease undesirable behaviors;

(3) "Community services provider," any person or entity, whether for-profit or not-for-profit, which receives compensation for providing services to persons with developmental disabilities;

(4) "Community support provider," any nonprofit facility that is certified by the department to provide prevocational or vocational training, residential training, and other supports and services as needed by persons with developmental disabilities;

(5) "Danger to others," behavior which supports a reasonable expectation that the person will inflict serious physical injury upon another person in the very near future. Such behavior shall be evidenced by recent acts which constitute a danger of serious physical injury to another person. Such acts may include a recently expressed threat if the threat is such that, if considering its context or person's recent previous acts, it is substantially supportive of an expectation that the threat will be carried out;

(6) "Danger to self," recent behavior or related physical conditions which show there is a danger of serious personal harm in the very near future as evidenced by an inability to provide for some basic human needs such as food, clothing, shelter, physical health, or personal safety;

(7) "Department," the Department of Human Services;

(8) "Destructive behavior," behavior that presents a danger to self or a danger to others;

(9) "Director," the director of the South Dakota Developmental Center or a community service provider;

(10) "Facility," the South Dakota Developmental Center in Redfield, South Dakota;

(11) "Informed consent," written consent voluntarily, knowingly, and competently given without any element of force, fraud, deceit, duress, threat, or other form of coercion, after explanation of all information that a reasonable person would consider significant to the decision in a manner reasonably comprehensible to general lay understanding;

(12) "Least restrictive," an intervention in the life of a person with a developmental disability that is the least intrusive and disruptive to the person's life and represents the least departure from normal patterns of living that can be effective in meeting the person's developmental needs;

(13) "PASARR" or "Preadmission Screening/Annual Resident Review," a federally mandated review of the application to a skilled nursing facility by a person with a known or suspected mental illness or developmental disability, or both, in order to determine if the skilled nursing facility or another community service provider can appropriately serve the person's needs;

(14) "Qualified developmental disabilities professional," any person with at least one year of experience working directly with individuals with intellectual disabilities or other developmental disabilities and is either a doctor of medicine or osteopathy, a registered nurse, or a person who holds at least a bachelor's degree in a professional category.
Source: SL 2000, ch 131, § 5; SL 2009, ch 138, § 1; SL 2013, ch 125, § 8.



§ 27B-1-18 Developmental disability defined.

27B-1-18. Developmental disability defined. A developmental disability is any severe, chronic disability of a person that:

(1) Is attributable to a mental or physical impairment or combination of mental and physical impairments;

(2) Is manifested before the person attains age twenty-two;

(3) Is likely to continue indefinitely;

(4) Results in substantial functional limitations in three or more of the following areas of major life activity: self-care, receptive and expressive language, learning, mobility, self-direction, capacity for independent living, and economic self-sufficiency; and

(5) Reflects the person's need for an array of generic services, met through a system of individualized planning and supports over an extended time, including those of a life-long duration.
Source: SL 2000, ch 131, § 6.



§ 27B-1-18.1 Intellectual disability defined.

27B-1-18.1. Intellectual disability defined. For purposes of §§ 10-62-1, 10-62-2, 13-32-13, 22-46-1, 26-7A-85, 27A-1-1, 27A-15-1.1, 27B-1-17, 27B-7-30, 27B-7-38, 27B-8-41, 28-6-23, 28-6-24, 28-6-25, 28-13-23, 34-1-19, 34-24-16, 58-17-30.1, and 58-18-31 and any terminology changed pursuant to the provisions of those sections, "intellectual disability," or a variation of this term, means a condition previously referred to as "mental retardation," or a variation of this term, and has the same meaning with respect to programs, qualifications for programs, rights or responsibilities regarding persons with such a condition.

Source: SL 2013, ch 125, § 20.






Chapter 02 - State Programs For The Developmentally Disabled

§ 27B-2-1 to 27B-2-13. Repealed.

27B-2-1 to 27B-2-13. Repealed by SL 2000, ch 131, § 1



§ 27B-2-14 to 27B-2-19. Repealed.

27B-2-14 to 27B-2-19. Repealed by SL 1994, ch 227, § 7



§ 27B-2-20 Coordination of use of state facilities.

27B-2-20. Coordination of use of state facilities. The Department of Human Services shall coordinate the utilization of existing facilities, state departments, boards, or commissions involved in the field of developmental disabilities.

Source: SL 2000, ch 131, § 7.



§ 27B-2-21 General functions of department.

27B-2-21. General functions of department. The Department of Human Services may receive, acquire, have charge of, and operate all properties for the purposes authorized by statute. The department may receive gifts and contributions from public and private sources and acquire other properties as an agency of the State of South Dakota and hold and use them for statutory purposes. However, the department may not purchase, lease anything except office quarters as approved by the state commissioner of administration, sell, encumber, or alienate any real property without the specific consent and prior approval of the Legislature.

Source: SL 2000, ch 131, § 8.



§ 27B-2-22 Residence of developmentally disabled person.

27B-2-22. Residence of developmentally disabled person. A person with a developmental disability from another state or territory who enters this state for the purpose of receiving services or education shall retain the residence of that person's parent, guardian, or agency standing in the place of the person's parent or guardian.

Source: SL 2000, ch 131, § 9.



§ 27B-2-23 Application by person with developmental disability for departmental services.

27B-2-23. Application by person with developmental disability for departmental services. Any person with a developmental disability or any other interested person may make application for department services by contacting in person or in writing any official state or field office of the Department of Human Services and participating in an evaluation which may include mental, physical, and educational assessments so that the department may determine if services are needed.

Source: SL 2000, ch 131, § 10.



§ 27B-2-24 Refusal or termination of departmental services by person with developmentaldisability.

27B-2-24. Refusal or termination of departmental services by person with developmental disability. A person with a developmental disability or that person's parent or guardian may refuse services offered by the Department of Human Services. If the person with a developmental disability or that person's parent or guardian accepts services from the department, the department, that person's parent or guardian, or the person with a developmental disability may terminate the services at any time.

Source: SL 2000, ch 131, § 11.



§ 27B-2-25 Rules for procedure and conduct of contested cases.

27B-2-25. Rules for procedure and conduct of contested cases. The secretary of the department shall promulgate, pursuant to chapter 1-26, reasonable and necessary rules governing the procedure and conduct of contested cases, including notification of the denial of services.

Source: SL 2000, ch 131, § 12.



§ 27B-2-26 Standards for community service providers, South Dakota DevelopmentalCenter-Redfield, and other nonpublic facilities, services, and supports--Rules.

27B-2-26. Standards for community service providers, South Dakota Developmental Center-Redfield, and other nonpublic facilities, services, and supports--Rules. The secretary of the Department of Human Services shall promulgate, pursuant to chapter 1-26, reasonable and necessary rules establishing standards for community service providers, South Dakota Developmental Center--Redfield, and other nonpublic facilities, services, and supports for persons with developmental disabilities and for services and supports to be provided or purchased by the Department of Human Services under this title. Such rules shall be adopted in the following areas:

(1) Staff requirements, to include orientation, continuing staff development, instruction on positive behavioral supports and medication administration;

(2) Administration, audit requirements, and record keeping;

(3) Services and supports provided;

(4) Client rights and safety;

(5) Facility fire safety and sanitation requirements;

(6) Respite care;

(7) Family support;

(8) Preadmission Screening/Annual Resident Review (PASARR);

(9) Such other standards and requirements as are necessary for federal financial participation; and

(10) Any other services and supports necessary to implement this title.
Source: SL 2000, ch 131, § 13.



§ 27B-2-27 Employee orientation to policies, procedures, and resident rights.

27B-2-27. Employee orientation to policies, procedures, and resident rights. Before a new employee, including a temporary employee, of a facility or a community service provider receiving funds or providing services or supports pursuant to this title performs any duties, the new employee shall be oriented to the facility or community service provider and its policies, including policies and procedures concerning fire prevention, accident prevention, and response to emergencies. By the time each new employee has worked thirty days in the facility or community service provider, the new employee shall be oriented to resident rights, to the new employee's position and duties, and to facility or community service provider procedures.

Source: SL 2000, ch 131, § 14.



§ 27B-2-28 Recommendations to Legislature and Governor.

27B-2-28. Recommendations to Legislature and Governor. The Department of Human Services shall consider the needs in the field of developmental disabilities and shall make recommendations to the Legislature and the Governor for changes in existing legislation.

Source: SL 2000, ch 131, § 15.






Chapter 03 - State Institutions For The Developmentally Disabled

§ 27B-3-1 to 27B-3-7. Repealed.

27B-3-1 to 27B-3-7. Repealed by SL 2000, ch 131, § 1



§ 27B-3-8 Acceptance and use of donations to institution--Records maintained.

27B-3-8. Acceptance and use of donations to institution--Records maintained. The administrator may receive and accept from any persons, organization, or estate, gifts of money or personal property on behalf of the South Dakota Developmental Center--Redfield, or the patients therein, and use such gifts for the purposes specified by the donor if such use is consistent with the law. In the absence of a specified purpose, the administrator shall use such money or personal property for the benefit of the South Dakota Developmental Center--Redfield or for the general benefit of the patients therein. The administrator shall keep an accurate record of the amount or kind of gift, the date received, manner expended, and the name and address of the donor. Any increase resulting from such gift may be used for the same purpose as the original gift.

Source: SDC 1939, § 30.0603 as added by SL 1959, ch 175, § 2; SDCL, § 27-13-9; SL 1989, ch 238, § 12.



§ 27B-3-9 to 27B-3-12. Repealed.

27B-3-9 to 27B-3-12. Repealed by SL 2000, ch 131, § 1



§ 27B-3-13 Disposition of funds of deceased patient--County claim--Escheat to recreationfund.

27B-3-13. Disposition of funds of deceased patient--County claim--Escheat to recreation fund. If any patient of the South Dakota Developmental Center--Redfield dies leaving less than three hundred dollars in money on deposit with the administrator, such money shall be transferred by the administrator to the recreation fund of such institution. If the money on deposit is the sum of three hundred dollars or more, the administrator shall hold it for the benefit of the county legally obligated for the care of the patient for the purpose of satisfying any lien of the county against the estate of the patient.

The administrator shall give timely notice of such deposit to the county auditor and to the clerk of courts of the county and the amount of money held. If the county has waived or fails to commence proceedings on its lien, or if no proceedings for probate or administration of the estate have commenced within six months from the time of giving the notice to the clerk of courts, or if in the course of administration it is found that there are no heirs to the estate, then the amount of the deposit shall, notwithstanding § 29A-3-914, escheat to the recreation fund.

Any indebtedness, not in excess of one hundred dollars, incurred by the facility prior to the patient's death for the benefit of the patient may be paid by the facility from the deceased resident's funds on deposit with the administrator. This liability shall take precedence over the county lien.

Source: SDC 1939, § 30.0603 as added by SL 1959, ch 175, § 2; SDCL, § 27-13-12; SL 1973, ch 174, § 1; SL 1974, ch 188; SDCL Supp, § 27-14-4; SL 1975, ch 182, §§ 72, 74; SL 1981, ch 209; SL 1989, ch 238, § 14; SL 1996, ch 16, § 4.



§ 27B-3-14 Repealed.

27B-3-14. Repealed by SL 1982, ch 16, § 46



§ 27B-3-15 Location and name of Redfield institution--Control and supervision.

27B-3-15. Location and name of Redfield institution--Control and supervision. The facility located and established upon lands donated and conveyed to this state at Redfield, Spink County, shall be known as the South Dakota Developmental Center. The supports and services provided by the South Dakota Developmental Center shall be under the control and supervision of the Department of Human Services.

Source: SL 2000, ch 131, § 17.



§ 27B-3-16 Function and mission of South Dakota Developmental Center.

27B-3-16. Function and mission of South Dakota Developmental Center. The South Dakota Developmental Center shall provide supports and services for persons with developmental disabilities and other persons who may benefit from those supports and services offered by the South Dakota Developmental Center. The South Dakota Developmental Center may provide onsite and offsite additional supports and services in order to increase the self-direction of a person with a developmental disability, and to enhance a person with a developmental disability to live in the least-restrictive environment. It is the mission of the South Dakota Developmental Center to provide supports and services to persons with developmental disabilities onsite only when suitable community supports and services are not available.

Source: SL 2000, ch 131, § 18.



§ 27B-3-17 Immunizations and tests for communicable diseases required for admissionto facility--Alternatives.

27B-3-17. Immunizations and tests for communicable diseases required for admission to facility--Alternatives. Any person with a developmental disability voluntarily or involuntarily admitted to the facility shall be tested for communicable diseases as deemed necessary by a licensed physician in charge of tests and immunizations at the facility, by such means of tests and immunizations as are approved by the Department of Health or shall present:

(1) Certification from a licensed physician stating the physical condition of the person with a developmental disability would be such that a test and immunization would endanger the person's life or health;

(2) A written statement signed by a parent or guardian of the person with a developmental disability that the person is adherent to a belief whose teachings are opposed to the test and immunization;

(3) A written statement signed by a parent or guardian of the person with a developmental disability requesting that the local health department or the facility give the test and immunization because the parent or guardian lacks the means to pay for the test and immunization; or

(4) A written statement from a licensed physician requesting that the person with a developmental disability not be immunized.
Source: SL 2000, ch 131, § 19.



§ 27B-3-18 Tests and immunizations provided by facility.

27B-3-18. Tests and immunizations provided by facility. The facility shall provide to persons with developmental disabilities the required tests and the immunizations that are not provided by a parent or guardian and have not been exempted pursuant to § 27B-3-17.

Source: SL 2000, ch 131, § 20.



§ 27B-3-19 Appointment of director--Director's role.

27B-3-19. Appointment of director--Director's role. The secretary of the Department of Human Services shall appoint a director to act as the chief executive officer of the South Dakota Developmental Center. The director shall supervise the supports, services, and education of the persons served at the facility, under the direction of the secretary of the Department of Human Services.

Source: SL 2000, ch 131, § 21.



§ 27B-3-20 Unlawful detention of person with developmental disability.

27B-3-20. Unlawful detention of person with developmental disability. Any person who unlawfully detains a person with a developmental disability in any other manner or in any other place than as authorized by law is guilty of a Class 1 misdemeanor.

Source: SL 2000, ch 131, § 22.



§ 27B-3-21 County review board may order commitment.

27B-3-21. County review board may order commitment. Any person with a developmental disability may be admitted to the South Dakota Developmental Center if the county review board orders commitment pursuant to the process provided in this title.

Source: SL 2000, ch 131, § 23.



§ 27B-3-22 Adults eligible for voluntary admission.

27B-3-22. Adults eligible for voluntary admission. Any person who is eighteen years of age or older and who has a developmental disability may be admitted to the South Dakota Developmental Center on a voluntary admission basis in accordance with procedures established by the Department of Human Services if an application for admission has been executed by the person with a developmental disability, if the person is competent to do so, or by the person's guardian.

Source: SL 2000, ch 131, § 24.



§ 27B-3-23 Minors eligible for voluntary admission.

27B-3-23. Minors eligible for voluntary admission. Any person who is under the age of eighteen years and who has a developmental disability may be admitted to the South Dakota Developmental Center on a voluntary admission basis in accordance with procedures established by the Department of Human Services if an application for admission has been executed by the person's parent, guardian, or, in the absence of a parent or guardian, a person acting as a parent in loco parentis.

Source: SL 2000, ch 131, § 25.



§ 27B-3-24 Eligibility for voluntary admission.

27B-3-24. Eligibility for voluntary admission. If it is determined that any other person would benefit from supports and services offered at the South Dakota Developmental Center, that person may be admitted on a voluntary admission basis in accordance with procedures established by the Department of Human Services.

Source: SL 2000, ch 131, § 26.



§ 27B-3-25 Comprehensive evaluation within thirty days of admission--Annual review.

27B-3-25. Comprehensive evaluation within thirty days of admission--Annual review. Each person admitted to the South Dakota Developmental Center shall receive and complete a comprehensive evaluation within thirty days of admission to determine the appropriateness of continued supports and services at the facility. The appropriateness of continued supports and services shall be reviewed at least annually, or more often if requested by a team member.

Source: SL 2000, ch 131, § 27.



§ 27B-3-26 County auditor to be notified of admission.

27B-3-26. County auditor to be notified of admission. Upon accepting a person for admission to the South Dakota Developmental Center, the county auditor of the person's county of residence shall be notified by the facility's director.

Source: SL 2000, ch 131, § 28.



§ 27B-3-27 Liability of admittee for maintenance costs--Federal charges.

27B-3-27. Liability of admittee for maintenance costs--Federal charges. Notwithstanding chapter 25-7, if any person is admitted to a facility, only the admittee is responsible for the cost of supports and services to the extent and in the manner provided by this chapter. If the cost of supports and services is a proper charge of the federal government, the costs shall be assessed against the appropriate agency of the federal government.

Source: SL 2000, ch 131, § 29.



§ 27B-3-28 Department responsible for processing fees due state.

27B-3-28. Department responsible for processing fees due state. The Department of Human Services shall collect and process fees due to the state for the cost of supports and services for persons with developmental disabilities.

Source: SL 2000, ch 131, § 30.



§ 27B-3-29 Periodic determination of individual maintenance costs.

27B-3-29. Periodic determination of individual maintenance costs. The secretary of the Department of Human Services shall periodically determine the individual cost of supports and services provided to persons in the facility.

Source: SL 2000, ch 131, § 31.



§ 27B-3-30 Full per diem rate charged to patient able to pay.

27B-3-30. Full per diem rate charged to patient able to pay. Any person in the facility who is determined by the secretary of the Department of Human Services to be financially able to pay shall be charged the per diem rate.

Source: SL 2000, ch 131, § 32.



§ 27B-3-31 Application to pay less than normal charges.

27B-3-31. Application to pay less than normal charges. Any person in the facility may apply to the secretary of the Department of Human Services to pay less than the per diem rate. On receipt of such application, the secretary shall determine the ability of the person in the facility to pay all or a part of the applicable charge.

Source: SL 2000, ch 131, § 33.



§ 27B-3-32 Determination of amount to be paid by patient--Filing of grievance.

27B-3-32. Determination of amount to be paid by patient--Filing of grievance. Upon receipt of all information desired by the secretary of the Department of Human Services, the secretary shall determine, based upon the financial ability of the person in the facility, whether the person shall be charged with the full amount or a lesser amount. If a person in the facility or county where the person in the facility resides, disagrees with the determination of the secretary of the Department of Human Services, a grievance may be filed with the secretary within thirty days from the date of such determination. However, each such grievance may not be filed more than once every six months. The decision of the secretary is final.

Source: SL 2000, ch 131, § 34.



§ 27B-3-33 Civil action for charges payable--Lien on property--Claim against decedent'sestates.

27B-3-33. Civil action for charges payable--Lien on property--Claim against decedent's estates. If any person in the facility refuses or fails to make such payments, the charges may be collected by a civil action brought in the name of the State of South Dakota. The state may commence an action against the person for payments due, and any judgment obtained shall be a lien upon the real property of the person and shall be collected as other judgments. Any claim arising under § 27B-3-27 has the same force and effect against the real and personal property of a deceased person as other debts of a decedent and shall be ascertained and recovered in the same manner.

Source: SL 2000, ch 131, § 35.



§ 27B-3-34 Limitation of actions for charges--Action during lifetime.

27B-3-34. Limitation of actions for charges--Action during lifetime. The statute of limitations upon any claim of the state for the care of a person in the facility is three years and does not commence to run until the death of the person, but an action may be commenced at any time during the life of the person.

Source: SL 2000, ch 131, § 36.



§ 27B-3-35 County liable when not charged to state at large--Payments not admission ofresidency--Residency determination--Matching federal funds.

27B-3-35. County liable when not charged to state at large--Payments not admission of residency--Residency determination--Matching federal funds. Each county shall be assessed sixty dollars per month for each person receiving supports and services at the South Dakota Developmental Center unless the responsibility therefore has been placed upon the state. In the event of a dispute as to that person's residence, no payments made by any county constitute an admission that the person in the facility is a resident of such county.

The procedures for determining the county of residence shall be that described in §§ 27B-3-37 and 27B-3-38. These moneys shall be used to match federal funds which may be made available under the provisions of Title XIX of the Social Security Act as amended, or its successors, at the South Dakota Developmental Center.

Source: SL 2000, ch 131, § 37.



§ 27B-3-36 Expenses for person with developmental disability under control of childwelfare agency--Petition for guardianship.

27B-3-36. Expenses for person with developmental disability under control of child welfare agency--Petition for guardianship. If a person with a developmental disability has been placed under the control of a child welfare agency as defined by § 26-6-1 for adoption, and prior to adoption is found to have a developmental disability, then the county review board may direct that the expenses for the care, education, and maintenance of that person be borne by the state in which event no finding as to the county being legally obligated to support the person shall be made. The board shall forthwith notify the Department of Social Services who may petition for letters of guardianship. For minors in the custody of the state, the county is not legally obligated to pay for such person. Expenses for such person shall be borne by the state.

Source: SL 2000, ch 131, § 38.



§ 27B-3-37 County assertion that person with developmental disability not a propercharge--Notice to file proofs--Investigation by attorney general--Notice ofdetermination.

27B-3-37. County assertion that person with developmental disability not a proper charge--Notice to file proofs--Investigation by attorney general--Notice of determination. If the administrator of a facility has cared for or maintained a person with a developmental disability from a county and the state's attorney or the county commissioners of the county claim that the person is not a proper charge against the county, the state's attorney or the county commissioners shall notify the attorney general that the person in the facility is a proper charge against another county, or against the state if the person in the facility is not a resident of the state. The attorney general shall notify the county auditor of the county to file any proof within thirty days from the date of such notification. Upon receipt of such, the attorney general shall investigate the location of the residence of the person in the facility to determine if a county and which county should be charged. The attorney general shall notify the county auditor and the director of the South Dakota Developmental Center of the determination. Thereafter, the administrator shall charge for supports and services according to the determination of the attorney general.

Source: SL 2000, ch 131, § 39.



§ 27B-3-38 Appeal to circuit court from attorney general's determination.

27B-3-38. Appeal to circuit court from attorney general's determination. If any county is dissatisfied with the determination of the attorney general, the county may appeal to the circuit court.

Source: SL 2000, ch 131, § 40.



§ 27B-3-39 Adjustment of payments by one county for residents of another.

27B-3-39. Adjustment of payments by one county for residents of another. Expenses paid by one county, on behalf of any person at the South Dakota Developmental Center whose residence is in another county, shall be refunded with lawful interest by the county of residence.

Source: SL 2000, ch 131, § 41.



§ 27B-3-40 Monthly certification of charges to counties--Payments to state.

27B-3-40. Monthly certification of charges to counties--Payments to state. Any charges to a county under § 27B-3-35 shall be certified each month by the secretary of the Department of Human Services to the county auditor. The billing shall include an itemized listing of charges. The billing shall be sent to county auditors no later than the fifth day of the month. Upon receiving the billing, the county shall pay the amount due to the state remittance center within the time period established by chapter 4-3.

Source: SL 2000, ch 131, § 42.



§ 27B-3-41 Payments deposited in general fund.

27B-3-41. Payments deposited in general fund. Any payments made in accordance with this chapter for the supports and services of persons at the South Dakota Developmental Center shall be deposited in the general fund.

Source: SL 2000, ch 131, § 43.



§ 27B-3-42 Transfer of resident from state facility to another--Notice before transfer--Emergency transfer.

27B-3-42. Transfer of resident from state facility to another--Notice before transfer--Emergency transfer. Any person in a state facility may be transferred to any other state or private facility if the person would benefit from the treatment offered at the facility. A transfer may only be made with the mutual consent of both facilities or agencies. No transfer may occur until all reasonable efforts have been made to consult with the person and the person's nearest relative or guardian. However, the transfer may be effected earlier if necessitated by an emergency. If an emergency situation arises, the required notice shall be given as soon as possible thereafter.

Source: SL 2000, ch 131, § 44.



§ 27B-3-43 Consultation with family and interdisciplinary team before transfer to anotherstate.

27B-3-43. Consultation with family and interdisciplinary team before transfer to another state. The Department of Human Services, upon recommendation of the person's interdisciplinary team, shall consult with the person with a developmental disability and that person's immediate family or guardian regarding any proposed transfer from a facility of this state to a facility of another state pursuant chapter 27A-6.

Source: SL 2000, ch 131, § 45.



§ 27B-3-44 Notice to voluntary resident of release procedures--Right to discharge.

27B-3-44. Notice to voluntary resident of release procedures--Right to discharge. Any person voluntarily entering a facility for persons with developmental disabilities shall be given oral and written notice of release procedures upon admission. Any person voluntarily entering the facility, regardless of age, has the right to discharge within twenty-four hours after request.

Source: SL 2000, ch 131, § 46.



§ 27B-3-45 Temporary detention of voluntary resident--Emergency commitmentprocedures.

27B-3-45. Temporary detention of voluntary resident--Emergency commitment procedures. A facility may temporarily detain a voluntarily admitted person with a developmental disability for twenty-four hours after the request for discharge to initiate emergency commitment procedures, pursuant to § 27B-7-38, if the person's interdisciplinary team determines that the person presents an immediate danger to self or others.

Source: SL 2000, ch 131, § 47.



§ 27B-3-46 Discretionary discharge of voluntary resident--Notice to parent or guardianof release and alternative services.

27B-3-46. Discretionary discharge of voluntary resident--Notice to parent or guardian of release and alternative services. The director, based upon the recommendation of the person's interdisciplinary team, may at any time discharge a voluntarily admitted person. If a person with a developmental disability was voluntarily admitted by a parent or guardian, the director shall notify the parent or guardian of the discharge ten days prior to the person's release and shall notify the parent or guardian of other supports and services available in an alternative setting.

Source: SL 2000, ch 131, § 48.



§ 27B-3-47 Return to facility of resident absent without authority.

27B-3-47. Return to facility of resident absent without authority. Any person with a developmental disability admitted to the facility pursuant to this title who leaves the facility without authorization or fails to return to the facility while on an authorized leave or other authorized absence from the facility, may be returned to the facility.

Source: SL 2000, ch 131, § 49.



§ 27B-3-48 Notice to law enforcement officers of absence of resident without authority--Detention and return to facility.

27B-3-48. Notice to law enforcement officers of absence of resident without authority--Detention and return to facility. The South Dakota Developmental Center shall notify the Spink County sheriff and state radio communications of any unauthorized absence from the facility. Any law enforcement officer knowing the whereabouts of any person absent from the facility shall detain the absent person and immediately notify both the South Dakota Developmental Center and the Spink County sheriff. The South Dakota Developmental Center shall arrange for the return of the person with a developmental disability to the facility within forty- eight hours thereafter.

Source: SL 2000, ch 131, § 50.



§ 27B-3-49 Secretary to be informed when no guardian or conservator of adult resident.

27B-3-49. Secretary to be informed when no guardian or conservator of adult resident. If the director of a facility determines that a person eighteen years of age or older with a developmental disability receiving services and supports from the facility requires a guardian or conservator and there is no one qualified and willing to petition for letters of guardianship or conservatorship, the director shall inform the secretary of the Department of Human Services.

Source: SL 2000, ch 131, § 51.



§ 27B-3-50 Evaluation of competence of resident attaining adulthood.

27B-3-50. Evaluation of competence of resident attaining adulthood. Six months prior to the eighteenth birthday of each person with a developmental disability in the facility, the person shall be evaluated by the facility to determine whether the person is competent to execute an application for voluntary admission.

Source: SL 2000, ch 131, § 52.



§ 27B-3-51 Secretary to be informed when no guardian for incompetent resident attainingadulthood.

27B-3-51. Secretary to be informed when no guardian for incompetent resident attaining adulthood. If the facility determines after evaluation pursuant to § 27B-3-50, that the person with a developmental disability is not competent to execute an application for voluntary admission or that the person otherwise requires the protective services of a guardian, that person's parent, or if none, another interested person or entity shall be notified and requested to file a petition for the appointment of a guardian. If no petition is filed, the director shall inform the secretary of the Department of Human Services.

Source: SL 2000, ch 131, § 53.






Chapter 04 - Community Services For The Developmentally Disabled

§ 27B-4-1 to 27B-4-8. Repealed.

27B-4-1 to 27B-4-8. Repealed by SL 2000, ch 131, § 1



§ 27B-4-9 County budgeting and appropriations for community service providers.

27B-4-9. County budgeting and appropriations for community service providers. Each county may annually budget and appropriate funds for the establishment, support, or operation of community service providers pursuant to § 27A-5-9.

Source: SL 2000, ch 131, § 54.






Chapter 05 - Voluntary Admission To Facilities For The Mentally Retarded [Repealed]

CHAPTER 27B-5

VOLUNTARY ADMISSION TO FACILITIES FOR THE MENTALLY RETARDED

[REPEALED]

27B-5-1 to 27B-5-18. Repealed.



Chapter 06 - State Guardianship Of Mentally Retarded Persons [Repealed]

CHAPTER 27B-6

STATE GUARDIANSHIP OF MENTALLY RETARDED PERSONS [REPEALED]

27B-6-1 to 27B-6-5. Repealed.



Chapter 06A - Limited Guardianships For Incapacitated Persons [Repealed]

CHAPTER 27B-6A

LIMITED GUARDIANSHIPS FOR INCAPACITATED PERSONS [REPEALED]

[Repealed by SL 1993, ch 213, § 132]



Chapter 07 - Commitment And Board-Ordered Care Of Developmentally Disabled Persons

§ 27B-7-1 to 27B-7-23. Repealed.

27B-7-1 to 27B-7-23. Repealed by SL 2000, ch 131, § 1



§ 27B-7-24 County review board--Composition and appointment of board--Qualificationsof members--Joint boards--Alternates.

27B-7-24. County review board--Composition and appointment of board--Qualifications of members--Joint boards--Alternates. Each county shall form a county review board which shall hear involuntary commitment hearings and review continued commitments of persons with developmental disabilities in accordance with §§ 27B-7-37 and 27B-7-39. The county review board shall consist of two people appointed by the board of county commissioners for a three-year term and a magistrate judge or lawyer appointed by the presiding circuit judge of the circuit in which the county is situated. The two members appointed by the county commission shall be residents of the county. The member appointed by the presiding circuit judge need not be a resident of the county. The members of the county review board who are appointed by the board of county commissioners may be appointed to more than one term, but may not serve more than two consecutive terms. The magistrate judge or lawyer shall serve as the chair of the county review board. The state's attorney for the county may not serve on the county review board. Each appointing authority may also appoint alternates. Pursuant to chapter 1-24, two or more counties may jointly contract to establish a county review board to serve all contracting counties.

Source: SL 2000, ch 131, § 56.



§ 27B-7-25 Oaths of office of board members.

27B-7-25. Oaths of office of board members. Before entering upon the duties of office, each member of a county review board shall take and subscribe an oath or affirmation to support the Constitution of the United States and the Constitution of this state and to discharge faithfully all official duties according to law. The oath shall be filed in the office of the county auditor.

Source: SL 2000, ch 131, § 57.



§ 27B-7-25.1 Board members immune from civil liability when acting in good faith--Exception.

27B-7-25.1. Board members immune from civil liability when acting in good faith--Exception. Any person serving as a member of a county review board, whose action regarding the applications or petitions for involuntary commitment or for the safekeeping otherwise of persons subject to involuntary commitment is taken in good faith, is immune from any civil liability that might otherwise be incurred or imposed. The immunity from civil liability under this section does not apply if injury results from gross negligence or willful or wanton misconduct.

Source: SL 2000, ch 130, § 2.



§ 27B-7-26 Board jurisdiction of commitment and safekeeping of involuntarilycommitted persons--Process used in discharge of duties.

27B-7-26. Board jurisdiction of commitment and safekeeping of involuntarily committed persons--Process used in discharge of duties. The county review board has jurisdiction over all applications or petitions for involuntary commitment or for the safekeeping of persons subject to involuntary commitment within its county, except in cases otherwise specially provided for. The board chair may issue subpoenas and compel obedience thereto, and do any act of a court necessary and proper for the purpose of discharging the duties required of the board.

Source: SL 2000, ch 131, § 58; SL 2002, ch 136, § 1.



§ 27B-7-27 Petition for board-ordered admission asserting need for immediateintervention--Contents.

27B-7-27. Petition for board-ordered admission asserting need for immediate intervention--Contents. Any interested person may file with the chair of the county review board a verified petition which asserts that a person meets the criteria for board-ordered commitment as specified in § 27B-7-37. If any person is alleged to have a developmental disability and to be in such condition that immediate intervention is necessary for the protection from the physical harm of self or others, any person, eighteen years of age or older, may petition the chair of the county review board where such person with an alleged developmental disability is found, stating the factual basis for concluding that the person is developmentally disabled and in immediate need of intervention. The petition shall be upon a form and be verified by affidavit. The petition shall include the following:

(1) A statement by the petitioner that the petitioner believes, on the basis of personal knowledge, that the person is a danger to self or others;

(2) The specific nature of the danger;

(3) A summary of the information upon which the statement of danger is based;

(4) A statement of facts which caused the person to come to the petitioner's attention;

(5) The address and signature of the petitioner and a statement of the petitioner's interest in the case; and

(6) The name of the person to be evaluated, the address, age, marital status, and occupation of the person, and the name and address of the person's nearest relative.
Source: SL 2000, ch 131, § 59.



§ 27B-7-28 Board order for examination and report on petition--Contents of report--County to be reimbursed for additional examination.

27B-7-28. Board order for examination and report on petition--Contents of report--County to be reimbursed for additional examination. If a petition filed pursuant to § 27B-7-27 appears on its face to be sufficient, the chair of the county review board shall order that a psychiatric or psychological evaluation be performed and a report of the findings and recommendations be completed. The board chair shall appoint a licensed psychologist or psychiatrist within three days after receipt of the petition. The licensed psychologist or psychiatrist shall make the examination and prepare a report within five working days from receipt of the written notice from the board ordering the examination and report, containing the information required in § 27B-7-31. If it appears, based upon the foregoing evaluation, the criteria for commitment is met, a copy of the report shall be provided to Department of Human Services. The person has the right to obtain an additional examination paid for by the county that may be placed in evidence before the board, the reasonable expense of which shall be reimbursed to the county unless the person is indigent. A lien for the amount of these costs may be filed upon the person's real and personal property to ensure payment.

Source: SL 2000, ch 131, § 60; SL 2002, ch 136, § 2.



§ 27B-7-29 Board to notify department of petition--Department to prepare report--Filing.

27B-7-29. Board to notify department of petition--Department to prepare report--Filing. The chair of the county review board shall give written notice of the petition to the Department of Human Services which shall prepare a report containing a review of the person's supports and service needs and a recommendation as to appropriate service locations. The reports shall be filed with the county review board within ten working days from receipt of the written notice from the board ordering the examination and report.

Source: SL 2000, ch 131, § 61; SL 2002, ch 136, § 3.



§ 27B-7-30 Disclosure of information.

27B-7-30. Disclosure of information. If requested, information shall be disclosed:

(1) Pursuant to orders or subpoenas of a court of record or subpoenas of the Legislature or chair of the county review board;

(2) To a prosecuting or defense attorney or to a qualified developmental disabilities professional as necessary for participation in a proceeding governed by this title;

(3) To an attorney representing a person who is presently subject to the authority of this title or who has been discharged if that person has given consent;

(4) If necessary in order to comply with another provision of law;

(5) To the Department of Human Services if the information is necessary to enable the Department of Human Services to discharge a responsibility placed upon it by law; or

(6) To a state's attorney or the attorney general for the purpose of investigation of an alleged criminal act either committed by or upon a person with a developmental disability.
Source: SL 2000, ch 131, § 62; SL 2013, ch 125, § 9.



§ 27B-7-31 Contents of report in § 27B-7-28.

27B-7-31. Contents of report in § 27B-7-28. The report required by § 27B-7-28 shall contain:

(1) Evaluations of the person's mental, physical, and emotional status, and review of social and educational history; and

(2) A statement as to whether the person meets the criteria for board-ordered commitment specified in § 27B-7-37.
Source: SL 2000, ch 131, § 63.



§ 27B-7-32 Finding of residence.

27B-7-32. Finding of residence. If the county review board finds that a person meets the criteria in § 27B-7-37, the board shall enter a finding, based on the criteria in § 28-13-3, of the county of residence of the person or a finding that the person is a nonresident of this state.

Source: SL 2000, ch 131, § 64.



§ 27B-7-32.1 Request to reopen hearing regarding residence.

27B-7-32.1. Request to reopen hearing regarding residence. Within ten days of the auditor's receipt of the board's findings regarding the residence and summary of proofs thereon, the county in which the residence was found to be, other than the referring county, may request the committing county review board to reopen the hearing upon the question of the person's residence by mailing a request to the chair of the county review board.

Source: SL 2002, ch 136, § 4.



§ 27B-7-32.2 Appearance before board--Notice--Findings of board.

27B-7-32.2. Appearance before board--Notice--Findings of board. Upon receipt of the request to reopen the commitment hearing, the county review board shall, as soon as practicable, afford the county determined to be the person's county of residence an opportunity to appear before the board, at a time and place set by the board and not more than thirty days from the date of the request to reopen the hearing. Notice of the reopened hearing shall be given to the county where the person was found and to the county requesting the reopening of the hearing at least ten days prior to the reopened hearing by mailing notice thereof to the respective county auditors. Either county appearing at the reopened hearing may present any evidence it may have to establish that it is not the county of residence of the person. The board shall then determine, by a preponderance of evidence, the county of residence of the person and either affirm or modify its prior finding. The ultimate finding of residence shall be filed with the clerk of courts of the committing county and the county of residence with copies mailed to the administrator of the center or other facility where the person is undergoing treatment.

Source: SL 2002, ch 136, § 5.



§ 27B-7-32.3 Costs of reopened hearing--Lien against patient not permitted.

27B-7-32.3. Costs of reopened hearing--Lien against patient not permitted. The referring county shall pay any expenses incurred by the committing board in conducting any reopened hearing, subject to reimbursement by the county ultimately proven to be the county of residence. No lien may be placed against the patient for the costs incurred in conducting any reopened hearing requested by county regarding the question of residence.

Source: SL 2002, ch 136, § 6.



§ 27B-7-32.4 Finding of nonresidency to be forwarded to attorney general.

27B-7-32.4. Finding of nonresidency to be forwarded to attorney general. If a person is found at an initial or reopened hearing not to be a resident of the state, the county review board shall forward to the attorney general a copy of its findings and a summary of the proofs upon which the findings are based.

Source: SL 2002, ch 136, § 7.



§ 27B-7-32.5 Attorney general may request reopened hearing--Notice.

27B-7-32.5. Attorney general may request reopened hearing--Notice. Within ten days of the attorney general's receipt of the committing board's findings regarding residence and summary of proofs thereon, the attorney general may request the committing county review board to reopen the hearing by mailing a request to the chair of the committing county review board. Notice of the reopened hearing shall be given to any county adversely interested and to the attorney general at least ten days prior to the reopened hearing by mailing notice to the county auditor of any county adversely interested and to the attorney general.

Source: SL 2002, ch 136, § 8.



§ 27B-7-32.6 Presentation of evidence--Burden of proof--Filing of finding.

27B-7-32.6. Presentation of evidence--Burden of proof--Filing of finding. Any county adversely interested or the attorney general may present evidence to establish the residence of the person at the reopened hearing. The board shall then determine, by a preponderance of evidence, whether the person is a resident of a particular county or whether the patient is not a resident of the state and shall affirm or modify its prior finding. The ultimate finding of residence shall be filed with the clerk of courts of the committing county and copies thereof mailed to the director of the facility or program where the person is undergoing treatment and to the auditor of any county found to be the residence of the person or to the attorney general if the person is found not to be a resident of the state.

Source: SL 2002, ch 136, § 9.



§ 27B-7-32.7 Costs of reopened hearing--Reimbursement by county or state.

27B-7-32.7. Costs of reopened hearing--Reimbursement by county or state. The referring county shall pay any expenses incurred by the committing board in conducting any reopened hearing, subject to reimbursement by the county ultimately proven to be the county of residence or if a nonresident of the state, by the State of South Dakota.

Source: SL 2002, ch 136, § 10.



§ 27B-7-32.8 Refund of expenses of reopened hearing.

27B-7-32.8. Refund of expenses of reopened hearing. The county of residence shall refund with lawful interest thereon any expenses incurred by the attorney general on account of a person whose residence is in a county of this state.

Source: SL 2002, ch 136, § 11.



§ 27B-7-33 Time and place of hearing--Notice--Copies of order after hearing.

27B-7-33. Time and place of hearing--Notice--Copies of order after hearing. Upon receipt of a petition and reports as provided for in §§ 27B-7-27, 27B-7-28, and 27B-7-29, the chair of the county review board shall:

(1) Fix a date, time, and place for a hearing within ten days, excluding Saturdays, Sundays, and holidays, of the board's receipt of the reports;

(2) Provide five days written notice, excluding Saturdays, Sundays, and holidays, of the time, date, and place of the hearing to the petitioner, to the person alleged to meet the criteria for board-ordered commitment, to the psychologist or psychiatrist completing the report, to the person's attorney, or other attorney as specified in § 27B-7-35, to the director of any facility in which the person is being served, and to the secretary of the Department of Human Services; and

(3) Following the hearing, provide copies of all orders to the persons identified in subdivision (2).
Source: SL 2000, ch 131, § 65; SL 2002, ch 136, § 12.



§ 27B-7-34 Procedure governing hearings.

27B-7-34. Procedure governing hearings. Hearings convened pursuant to this title shall be governed by the rules of evidence.

Source: SL 2000, ch 131, § 66; SL 2002, ch 136, § 13.



§ 27B-7-35 Participation by state's attorney.

27B-7-35. Participation by state's attorney. The state's attorney of the county in which a county review board is meeting shall participate, either in person or by assistant, in hearings convened by the board under this chapter.

Source: SL 2000, ch 131, § 67.



§ 27B-7-36 Dismissal of petition if not upheld by professional report--Discharge ofsubject.

27B-7-36. Dismissal of petition if not upheld by professional report--Discharge of subject. The petition shall be dismissed by the chair of the county review board unless the evaluating psychiatrist or psychologist concludes, in writing, that the person meets the criteria for board-ordered commitment. If the county review board finds that a person does not meet the criteria for board-ordered commitment, the board shall enter a finding to that effect, shall dismiss the petition, and shall direct that the person be immediately discharged if the person has been detained prior to the hearing.

Source: SL 2000, ch 131, § 68.



§ 27B-7-37 Order for involuntary commitment of person posing immediate danger to selfor others--Protective custody.

27B-7-37. Order for involuntary commitment of person posing immediate danger to self or others--Protective custody. A county review board may order the involuntary commitment of a person if the review board finds by clear and convincing evidence supported by written findings of fact and conclusions of law that the person has a developmental disability, and that due to the development disability the person poses an immediate danger of physical injury to self or others making it necessary or advisable to receive appropriate supports and services. If the person is found to meet the criteria for involuntary commitment, the county review board may order the person to be placed under the control and care of the Department of Human Services for placement in appropriate programs. If the person refuses to comply with this order, the board may direct a law enforcement officer to take the person into protective custody.

Source: SL 2000, ch 131, § 69; SL 2002, ch 136, § 14.



§ 27B-7-38 Board may issue detention order--Person detained without professional'srecommendation to be examined within given time or released--Professionalexamination and report--Person released if not dangerous.

27B-7-38. Board may issue detention order--Person detained without professional's recommendation to be examined within given time or released--Professional examination and report--Person released if not dangerous. The county review board may issue a detention order and direct a law enforcement officer from the referring county or the county of residence to immediately take the person to a community service provider or facility recommended by the Department of Human Services, with the approval of the provider, to be detained for purposes of an examination if the county review board finds from the petition, from other statements under oath, or from reports of physicians, psychiatrists, psychologists, or other qualified developmental disabilities professionals that there is reasonable basis to believe that the person to be committed poses an immediate danger of physical injury to self or others.

If the county review board issues a detention order based on a petition that did not include a recommendation for detention by a psychiatrist or psychologist, the person shall be examined by a psychiatrist or psychologist within forty-eight hours of the issuance of the detention order, excluding Saturdays, Sundays, and legal holidays. The results shall be reported to the county review board. If the report is not received by the county review board within forty-eight hours, excluding Saturdays, Sundays, and legal holidays, the person shall be released from placement with the community service provider. The report shall include:

(1) Whether the person may be diagnosed as having a developmental disability;

(2) Whether supports and services are available and appropriate in lieu of county review board proceedings; and

(3) Whether the person continues to pose an immediate danger of physical injury to self or others due to the developmental disability.

Upon receipt of the report by the county review board, if it is determined that the person continues to pose an immediate danger of physical injury to self or others due to the developmental disability, placement with a community service provider shall continue while the commitment process is pending. If the person does not continue to pose an immediate danger of physical injury to self or others, the person shall be released from placement with the community service provider pending further proceedings. No record of arrest may be charged against the person.

Source: SL 2000, ch 131, § 70; SL 2002, ch 136, § 15; SL 2013, ch 125, § 10.



§ 27B-7-39 Annual review of commitment order--Provision of report--Notice of hearing--Participation at hearing--Procedures--Results of hearing.

27B-7-39. Annual review of commitment order--Provision of report--Notice of hearing--Participation at hearing--Procedures--Results of hearing. The county review board shall review the commitment order and accompanying information at least annually to make a determination of the continued need and supporting justification for commitment. Prior to the annual review, but not less than thirty days prior to the anniversary date of the commitment order, the developmental disability community service provider shall provide a report to the county review board that issued the original commitment order regarding the person's supports, services, and progress. Following ten days notice to the person, the person's attorney, and the Department of Human Services, the county review board shall hold a review hearing. The review hearing shall include participation by the state's attorney, Department of Human Services, the community service provider, and the person's attorney. The rights and procedures applicable during an initial commitment hearing are applicable to review hearings. A petition pursuant to § 27B-7-27 need not be filed. At the conclusion of the review hearing, the county review board may issue an order of continued commitment or immediately discharge the person from involuntary commitment if the conditions in § 27B-7-37 justifying commitment no longer exist.

Source: SL 2000, ch 131, § 71; SL 2002, ch 136, § 16.



§ 27B-7-39.1 Rights of person during hearing--Waiver of rights--Exclusion of persons.

27B-7-39.1. Rights of person during hearing--Waiver of rights--Exclusion of persons. The person has the right to appear personally at any hearing and testify, but may not be compelled to do so. The person has the right to subpoena and cross-examine witnesses and to present evidence. If the person chooses not to appear, the person's attorney shall state on the record that the person has been informed of the hearing and of the right to appear and chooses not to exercise this right. Documentation of the reasons for the person's decision may not be required. The county review board may exclude any person not necessary for the conduct of the proceedings from the hearings, except any person requested to be present by the person who is the subject of the hearing.

Source: SL 2002, ch 136, § 17.



§ 27B-7-39.2 Attendance of court reporter--Record of proceedings.

27B-7-39.2. Attendance of court reporter--Record of proceedings. A court reporter shall attend all hearings of the county review board and keep a stenographic record of all proceedings; or a record of all hearings shall be recorded by tape recorder or other sound reproducing equipment. If a tape recorder or other sound reproducing equipment is used, the equipment shall be of such quality that each word of the testimony and rulings made with reference thereto can be clearly heard and understood. All recorded testimony shall be preserved for at least five years.

Source: SL 2002, ch 136, § 18.



§ 27B-7-39.3 Request for transcript or copy--Costs.

27B-7-39.3. Request for transcript or copy--Costs. A person who has been committed may request a certified transcript or, if a tape recorder is utilized, a copy of the taped testimony of the hearing. To obtain a copy, the person shall pay for a transcript or copy of the tape recorded testimony or shall file an affidavit that the person is without means to pay for such transcript or tape recording. If the affidavit is found true by the county review board, the expense of the transcript or copy of the tape recorded testimony is a charge upon the county of residence of the person or, if a nonresident of the state, upon the State of South Dakota.

Source: SL 2002, ch 136, § 19.



§ 27B-7-40 Department to notify board of death of resident.

27B-7-40. Department to notify board of death of resident. The Department of Human Services shall notify the chair of the county review board of the death of any person with a developmental disability committed by the review board.

Source: SL 2000, ch 131, § 72.



§ 27B-7-41 Counsel to represent subject--Procedural rights.

27B-7-41. Counsel to represent subject--Procedural rights. The person alleged to meet the criteria for board-ordered commitment shall be represented by counsel. Such representation is not subject to waiver, and the person is entitled:

(1) To be present at the hearing;

(2) To obtain a continuance in order to adequately prepare a case;

(3) To present documents and witnesses;

(4) To cross-examine witnesses; and

(5) To require testimony in person from the psychiatrist or psychologist who performed the evaluation required in 27B-7-28.
Source: SL 2000, ch 131, § 73.



§ 27B-7-42 Payment of counsel.

27B-7-42. Payment of counsel. Counsel appointed for a person pursuant to this title shall be reasonably compensated for such services and for necessary expenses and costs incident to the proceedings in an amount to be fixed by the circuit court and in an amount approved by the chair of the county review board of the referring county. The costs described shall be allowed and paid out of county funds and may not be assessed against the person with a developmental disability.

Source: SL 2000, ch 131, § 74; SL 2002, ch 136, § 20.



§ 27B-7-43 Liability for costs.

27B-7-43. Liability for costs. The referring county shall pay the costs of proceedings pursuant to this title, including costs for transportation and any incidental costs of the person with a developmental disability, subject to reimbursement by the county ultimately proven to be the county of residence or, if a nonresident of the state, by the State of South Dakota. The costs described shall be allowed and paid for out of county funds and may not be assessed against the person with a developmental disability.

Source: SL 2000, ch 131, § 75; SL 2002, ch 136, § 21.



§ 27B-7-44 Diagnosis of developmental disability or commitment by board does notconstitute incompetence.

27B-7-44. Diagnosis of developmental disability or commitment by board does not constitute incompetence. No person is incompetent to manage his or her affairs, to contract, to hold professional or occupational or vehicle operator's licenses, to marry and obtain a divorce, to register and vote, or to make a will solely by reason of a diagnosis of a developmental disability, or by reason of a commitment by a county review board.

Source: SL 2000, ch 131, § 76.



§ 27B-7-45 Right of appeal of hearing or review--Person to be advised of right--Appealprocedures--Rights not to be denied on grounds of indigency.

27B-7-45. Right of appeal of hearing or review--Person to be advised of right--Appeal procedures--Rights not to be denied on grounds of indigency. A person may, within thirty days, appeal a final order of a county review board pursuant to any hearing or review conducted under this title. In the case of a minor, or a person for whom a guardian has been appointed, the right to appeal may be exercised on behalf of the person. The person shall be advised both verbally and in writing of this right at the conclusion of any proceedings. The appeal shall be conducted in accordance with the provisions of chapter 1-26.

None of the rights granted in this section may be denied due to a person's inability to pay for costs and fees incurred in such proceedings. The county of residence, or the State of South Dakota if a nonresident of the state, shall provide for the cost of representation of the person through the conclusion of actions brought under this section.

Source: SL 2000, ch 131, § 77; SL 2002, ch 136, § 22.



§ 27B-7-46 Repealed.

27B-7-46. Repealed by SL 2002, ch 136, § 23



§ 27B-7-47 Right to habeas corpus.

27B-7-47. Right to habeas corpus. Any person involuntarily committed by a county review board and any person confined or in any manner detained or restrained is entitled to the benefit of a writ of habeas corpus. If the court finds that the criteria in § 27B-7-37 are met, the court may authorize continued involuntary commitment. Such authorization is not a bar to the issuing of the writ the second time if it is alleged that the criteria in § 27B-7-37 are no longer met.

Source: SL 2000, ch 131, § 79.



§ 27B-7-48 Involuntary commitment--Rules.

27B-7-48. Involuntary commitment--Rules. The secretary of the Department of Human Services may, pursuant to chapter 1-26, adopt reasonable and necessary rules pertaining to involuntary commitment.

Source: SL 2000, ch 131, § 80.



§ 27B-7-49 Crime of assisting in escape of involuntarily committed person--Penalties.

27B-7-49. Crime of assisting in escape of involuntarily committed person--Penalties. Any state employee or any employee of an agency under contract to the State of South Dakota who knowingly and intentionally allows or assists in the escape or release of an involuntarily committed person from the South Dakota Developmental Center, through acts or omission, is guilty of a Class 6 felony. Any other person who knowingly and intentionally allows or assists in the escape or release of an involuntarily committed person from the South Dakota Developmental Center, through acts or omission, is guilty of a Class 1 misdemeanor.

The term, escape, or, release, as used in this section includes departure without lawful authority or failure to return to custody following a temporary leave granted for a specific purpose or limited period.

Source: SL 2001, ch 148, § 2.



§ 27B-7-50 Discharge.

27B-7-50. Discharge. Any person involuntarily committed shall be discharged if, in the opinion of the director of the community service provider or facility, the person no longer meets the commitment criteria.

Source: SL 2002, ch 136, § 24.



§ 27B-7-51 Notification of discharge--Transportation.

27B-7-51. Notification of discharge--Transportation. If a person is discharged in accordance with § 27B-7-50, the county review board, which entered the order, shall be notified. The county review board shall provide the person transportation to the person's place of residence if the person so chooses within forty-eight hours of discharge notification.

Source: SL 2002, ch 136, § 25.



§ 27B-7-51.1 Discharge--Notification of discharge--Voluntary admission.

27B-7-51.1. Discharge--Notification of discharge--Voluntary admission. Any person involuntarily committed shall be discharged if the director of the South Dakota Developmental Center or the director of a developmental disability community service provider determines that the person no longer meets commitment criteria. The South Dakota Developmental Center or community service provider shall immediately notify the chair of the county review board who issued the commitment order that the person no longer meets commitment criteria and that the person is being discharged. Nothing in this section precludes any person or the person's legal representative from subsequently seeking admission to a program on a voluntary basis.

Source: SL 2004, ch 185, § 1.






Chapter 08 - Care, Treatment And Rights Of Residents In Facilities For The DevelopmentallyDisabled

§ 27B-8-1 to 27B-8-35. Repealed.

27B-8-1 to 27B-8-35. Repealed by SL 2000, ch 131, § 1



§ 27B-8-36 Rights and responsibilities of person with developmental disability.

27B-8-36. Rights and responsibilities of person with developmental disability. Unless modified by court order, a person with a developmental disability has the same legal rights and responsibilities guaranteed to all other persons under the federal and state constitutions and federal and state laws .

Source: SL 2000, ch 131, § 81.



§ 27B-8-37 Religious rights.

27B-8-37. Religious rights. No person with a developmental disability may be required to perform any act or is subject to any procedure which is contrary to the person's religious beliefs, and each person has the right to practice personal religious beliefs and to be accorded the opportunity for religious worship. No person may be coerced into engaging in or refraining from any religious activity, practice, or belief.

Source: SL 2000, ch 131, § 82.



§ 27B-8-38 Right to public educational services.

27B-8-38. Right to public educational services. Any person with a developmental disability has the right to receive publicly supported educational services in accordance with federal and state education laws.

Source: SL 2000, ch 131, § 83.



§ 27B-8-39 Right of access to dental and medical care.

27B-8-39. Right of access to dental and medical care. Any person with a developmental disability has the right to access to appropriate dental and medical care and treatment for any physical ailments and for the prevention of illness or disability.

Source: SL 2000, ch 131, § 84.



§ 27B-8-40 Emergency treatment without consent--Documentation of necessity.

27B-8-40. Emergency treatment without consent--Documentation of necessity. Surgery and any other medical procedures may be performed without consent or court order only if the life of the person with a developmental disability is threatened and there is not time to obtain consent or a court order. Documentation of the necessity for the surgery shall be entered into the record of the person as soon as practicable.

Source: SL 2000, ch 131, § 85.



§ 27B-8-41 Informed consent required for experimentation or hazardous procedure--Court authorization.

27B-8-41. Informed consent required for experimentation or hazardous procedure--Court authorization. No person with a developmental disability is subject to any experimental research or hazardous treatment procedures without the consent of:

(1) The person with a developmental disability, if eighteen years of age or over and capable of giving informed consent. If any person's capacity to give informed consent is challenged, the person, a qualified developmental disabilities professional, physician, or interested person may file a petition with the court to determine competency to give consent;

(2) The guardian of the person with a developmental disability, if the guardian is legally empowered to execute such consent; or

(3) The parent or guardian of the person with a developmental disability, if the person with a developmental disability is less than eighteen years of age.

No person with a developmental disability who is subject to an order of guardianship may be subjected to experimental research or hazardous treatment procedures without prior authorization of the circuit court.

Source: SL 2000, ch 131, § 86; SL 2013, ch 125, § 11.



§ 27B-8-42 Other rights not limited by receipt of services--Certain practices prohibited.

27B-8-42. Other rights not limited by receipt of services--Certain practices prohibited. The receipt of services and supports pursuant to this chapter does not operate to deprive any person with a developmental disability of any other rights, benefits, or privileges, does not cause the person with a developmental disability to be declared legally incompetent, and may not be construed to interfere with the rights and privileges of parents or guardians regarding the minor child. No agency, community service provider, facility, school, or person who receives public funds and provides services to persons with developmental disabilities may engage in the following practices:

(1) Corporal punishment--physical or verbal abuse, such as shaking, screaming, swearing, name calling, or any other activity that would be damaging to a person's physical well-being or self-respect;

(2) Seclusion--placement of a person alone in a room or other area from which egress is prevented except if utilized by the South Dakota Developmental Center or a community support provider in accordance with §§ 27B-8-52, 27B-8-54, and 27B-8-56;

(3) Denial of food--preventing a person from having access to a nutritionally adequate diet as a means of modifying behavior. Persons enrolled in residential programs or living units are expected to partake in meals at a predetermined scheduled time.

No person with a developmental disability receiving services may discipline other persons with developmental disabilities receiving services, and no community service provider or facility may mistreat, exploit, neglect, or abuse any person with a developmental disability.

Source: SL 2000, ch 131, § 87; SL 2009, ch 139, § 1.



§ 27B-8-43 Retaliation against whistle-blower forbidden--Definition.

27B-8-43. Retaliation against whistle-blower forbidden--Definition. No agency, community service provider, facility, or school may retaliate against any staff who reports in good faith suspected abuse, neglect, or exploitation, or against any person with a developmental disability with respect to any report. An alleged perpetrator cannot self-report solely for the purpose of claiming retaliation. There is a rebuttable presumption of retaliation for any adverse actions taken within ninety days of a report of abuse, neglect, or exploitation.

Adverse action means only those adverse actions arising solely from the filing of an abuse report. For the purposes of this chapter, adverse action means any action taken by a community service provider or facility against the person making the report or against the person with a developmental disability because of the report and includes:

(1) Discharge or transfer from the community service provider or facility except for clinical reasons;

(2) Discharge from or termination of employment;

(3) Demotion or reduction in remuneration for services; or

(4) Restriction or prohibition of access to services and supports or the persons served.
Source: SL 2000, ch 131, § 88.



§ 27B-8-44 Certain conduct as misdemeanor.

27B-8-44. Certain conduct as misdemeanor. Any person who knowingly engages in conduct with the intent to deprive persons with developmental disabilities of any right as set forth in this title is guilty of a Class 1 misdemeanor.

Source: SL 2000, ch 131, § 89.



§ 27B-8-45 Rights of persons receiving services.

27B-8-45. Rights of persons receiving services. Any person with a developmental disability receiving services has the right to:

(1) Communicate freely and privately with others of the person's own choosing;

(2) Receive and send sealed, unopened correspondence. No person's incoming or outgoing correspondence shall be opened, delayed, held, or censored by any person;

(3) Receive and send packages. No person's outgoing packages may be opened, delayed, held, or censored by any person;

(4) Reasonable access to telephones, both to make and to receive calls in privacy, and reasonable and frequent opportunities to meet with visitors; and

(5) Suitable opportunities for interaction with others of the person's own choosing.
Source: SL 2000, ch 131, § 90.



§ 27B-8-46 Records confidential--Disclosure.

27B-8-46. Records confidential--Disclosure. All records kept pursuant to this chapter are confidential and not open to public inspection. The information may be disclosed only in the circumstances and under the conditions set forth in §§ 27B-8-47 to 27B-8-49, inclusive.

Source: SL 2000, ch 131, § 91.



§ 27B-8-47 Disclosure of information to certain persons.

27B-8-47. Disclosure of information to certain persons. If the community service provider or facility and the person with a developmental disability and the person's parent, if a minor, or the person's guardian consent, information may be disclosed to providers of supports and services to the person with a developmental disability, or to the person with a developmental disability, or to any other person or agency, if, in the judgment of the community service provider or facility, the disclosure would not be detrimental to the person with a developmental disability.

Source: SL 2000, ch 131, § 92.



§ 27B-8-48 Identity of person to be protected.

27B-8-48. Identity of person to be protected. If information is disclosed, the identity of the person to whom it pertains shall be protected and may not be disclosed unless it is germane to the authorized purpose for which disclosure was sought. If practicable, no other information may be disclosed unless it is germane to the authorized purpose for which disclosure was made.

Source: SL 2000, ch 131, § 93.



§ 27B-8-49 Further disclosure of information.

27B-8-49. Further disclosure of information. Any person receiving information made confidential by § 27B-8-47 shall disclose the information to others only to the extent consistent with the authorized purpose for which the information was released.

Source: SL 2000, ch 131, § 94.



§ 27B-8-50 Aversive behavioral intervention techniques--Findings.

27B-8-50. Aversive behavioral intervention techniques--Findings. The Legislature hereby finds that:

(1) Research does not support the long-term efficacy of aversive behavioral intervention;

(2) The use of aversive or abusive treatment raises disturbing legal and ethical issues, and may well deprive the recipient of constitutional or statutory rights and be outside the ethical guidelines imposed upon the treatment professional;

(3) Any person with a disability has the same right to be treated with dignity and respect as any other citizen; and

(4) The use of aversive and abusive treatments on any person with a disability diminishes the dignity and humanity of the treatment professional and the person with a disability.

The Legislature opposes any treatment or practice which violates the right to freedom from harm. The Legislature promotes activities that lead to implementation and dissemination of positive intervention alternatives.

Source: SL 2000, ch 131, § 95.



§ 27B-8-51 Use of aversive intervention techniques prohibited.

27B-8-51. Use of aversive intervention techniques prohibited. No person may use aversive intervention techniques on a person with a developmental disability.

Source: SL 2000, ch 131, § 96.



§ 27B-8-52 Restriction or suspension of rights only after due process.

27B-8-52. Restriction or suspension of rights only after due process. The rights of any person with a developmental disability receiving services may only be restricted as a result of due process in accordance with statute and the rules of the Department of Human Services. The rights of any person with a developmental disability as specified in this chapter may be suspended to protect that person from endangering self or others. In order to provide specific services or supports to the person with a developmental disability, such rights may be suspended only by due process that will promote the least restriction on the person's rights.

Source: SL 2000, ch 131, § 97.



§ 27B-8-53 Use of restraints.

27B-8-53. Use of restraints. Use of restraints may be applied only if a person with a developmental disability exhibits destructive behavior and if alternative techniques including positive behavior intervention techniques have failed.

Source: SL 2000, ch 131, § 98.



§ 27B-8-54 Behavior intervention programs--Prerequisites to implementation.

27B-8-54. Behavior intervention programs--Prerequisites to implementation. Any behavior intervention program shall use, develop, and promote positive, respectful approaches for teaching in every aspect of life.

Behavior intervention programs may only be implemented following the completion of a comprehensive functional analysis if alternative nonrestrictive procedures have been proven to be ineffective, and only with the informed consent of the person with a developmental disability, if eighteen years of age or over and capable of giving informed consent, or the person's parent or legal guardian. Behavior intervention programs shall be developed in conjunction with the interdisciplinary team and implemented in accordance with § 27B-8-52.

Source: SL 2000, ch 131, §§ 99, 100.



§ 27B-8-55 Highly restrictive procedures--Limitations on use.

27B-8-55. Highly restrictive procedures--Limitations on use. The use of any highly restrictive procedures, including restraints and time-out, shall be described in written behavior intervention programs. Use of restraints shall be applied only in an emergency if alternative techniques have failed. Physical restraint intended to restrict the movement or normal functioning of a portion of a person's body through direct contact by staff, shall be employed only if necessary to protect the person with a developmental disability from immediate injury to self or others. No physical restraint may be employed as punishment, for the convenience of staff, or as a substitute for a program of services and supports. Physical restraint shall be applied only after alternative techniques have failed and only if such restraint is imposed in the least possible restriction consistent with its purpose. Mechanical restraint using mechanical devices intended to restrict the movement or normal functioning of a portion of a person's body is subject to special review and oversight, as defined in rules promulgated pursuant to chapter 1-26. Any mechanical restraint shall be designed and used so as not to cause physical injury to the person with a developmental disability and so as to cause the least possible discomfort. No chemical restraint and medication may be used excessively, as punishment, for the convenience of staff, as a substitute for a program, or in quantities that interfere with a person's developmental program. In accordance with statute and the rules promulgated pursuant to chapter 1-26, due process shall be assured pursuant to § 27B-8-52 for the use of physical, mechanical, or chemical restraints, including their use in an emergency or on a continuing basis.

Source: SL 2000, ch 131, § 101.






Chapter 09 - Voluntary Admission To Facilities For The Mentally Retarded [Repealed]

CHAPTER 27B-9

VOLUNTARY ADMISSION TO FACILITIES FOR THE MENTALLY RETARDED

[REPEALED]

27B-9-1 to 27B-9-28. Repealed.






Title 28 - PUBLIC WELFARE AND ASSISTANCE

Chapter 01 - State Department Of Social Services

§ 28-1-1 Duties of department--System of social security--Compliance with federal acts--Administration of programs.

28-1-1. Duties of department--System of social security--Compliance with federal acts--Administration of programs. The Department of Social Services shall provide a system of social security for the people of South Dakota, enable the State of South Dakota to comply with the provisions of the federal Social Security Act and other federal and state enactments relating to social services, accept grants of federal funds for the purposes enumerated in these acts, administer programs for the security and protection of children, youth, families, adults, and the elderly, as authorized by the Legislature, and provide moneys necessary for the purposes of social security.

Source: SDC 1939, § 55.3601; SL 1981, ch 199, § 25.



§ 28-1-2 Repealed.

28-1-2. Repealed by SL 2012, ch 151, § 8.



§ 28-1-3 Superseded.

28-1-3. Superseded



§ 28-1-3.1 Superseded.

28-1-3.1. Superseded



§ 28-1-3.2 Repealed.

28-1-3.2. Repealed by SL 2012, ch 151, § 9.



§ 28-1-4 Repealed.

28-1-4. Repealed by SL 1971, ch 23, § 2



§ 28-1-5 to 28-1-7. Superseded.

28-1-5 to 28-1-7. Superseded



§ 28-1-8 Repealed.

28-1-8. Repealed by SL 1969, ch 218, § 2



§ 28-1-9 Repealed.

28-1-9. Repealed by SL 2012, ch 151, § 10.



§ 28-1-10 Superseded.

28-1-10. Superseded



§ 28-1-11 Assistant attorney general for department--Enforcement of support and publicassistance laws--Representation of department.

28-1-11. Assistant attorney general for department--Enforcement of support and public assistance laws--Representation of department. The attorney general shall appoint an assistant attorney general for the Department of Social Services whose compensation shall be fixed by the attorney general, to be paid from public welfare funds.

Subject to the direction of the attorney general, the assistant attorney general shall supervise the enforcement of all laws pertaining to desertion, nonsupport, recipient fraud, and similar statutes for which a penalty is provided in any case in which public assistance has been granted or applied for under the welfare laws of this state. The assistant attorney general shall cooperate with and assist the several state's attorneys of the State of South Dakota in such actions and proceedings; be the official information agent for the State of South Dakota pursuant to chapter 25-9B; and initiate and prosecute civil and criminal actions on behalf of the Department of Social Services, and appear on behalf of the department in any court in which any action or proceeding is pending involving the welfare of the indigent.

Source: SL 1963, ch 333; SL 1966, ch 169; SL 2004, ch 167, § 12.



§ 28-1-12 Office space and equipment provided for department by county commissioners.

28-1-12. Office space and equipment provided for department by county commissioners. Upon request of the Department of Social Services, the boards of county commissioners of the several counties of this state may provide and maintain adequate office space and equipment for the department in their respective counties including all of the incidental expenses thereof, except for the salaries and travel expenses of the employees of the department. The boards of county commissioners may make such expenditures as are necessary for such offices out of the county general fund.

Source: SL 1963, ch 53; SL 1965, ch 29; SL 2004, ch 167, § 13.



§ 28-1-13 Superseded.

28-1-13. Superseded



§ 28-1-13.1 Repealed.

28-1-13.1. Repealed by SL 2012, ch 151, § 11.



§ 28-1-13.2 Repealed.

28-1-13.2. Repealed by SL 1997, ch 166, § 24



§ 28-1-14 to 28-1-16. Repealed.

28-1-14 to 28-1-16. Repealed by SL 2012, ch 151, §§ 12 to 14.



§ 28-1-17 Repealed.

28-1-17. Repealed by SL 2004, ch 167, § 17



§ 28-1-18 Duplication of public assistance prohibited--Temporary assistance for needyfamilies excepted--Exhaustion of other sources of assistance as prerequisite tostate and local assistance.

28-1-18. Duplication of public assistance prohibited--Temporary assistance for needy families excepted--Exhaustion of other sources of assistance as prerequisite to state and local assistance. No person receiving a grant or whose needs are included in a grant under public assistance, as administered by the State of South Dakota, may at the same time receive a grant under any other type of public assistance administered by the State of South Dakota. However, a recipient of one of the other types of assistance may be the payee of a grant of temporary assistance for needy families for the benefit of a child or children under the payee's care. No person is eligible for any assistance or services from the State of South Dakota or its agencies or subdivisions until that person has exhausted all other sources of assistance or services available to the person or for which the person would be eligible if the person applied, including Veteran's Administration benefits, insurance, medical or hospital benefits, third-party liability, U.S. Public Health Services, Bureau of Indian Affairs, Department of Interior, Indian Health Service, or any other government or private entity, or any assistance or services provided by any agency of the United States government to an eligible person or to persons for whom the United States is responsible. Assistance or services under chapter 28-13 are not available sources for the purpose of this section.

Source: SL 1951, ch 302; SDC Supp 1960, § 55.3612-1; SL 1982, ch 213, § 2; SL 2004, ch 167, § 18.



§ 28-1-19 to 28-1-24. Repealed.

28-1-19 to 28-1-24. Repealed by SL 1983, ch 215, §§ 1 to 6



§ 28-1-24.1 Procedural rules for contested cases.

28-1-24.1. Procedural rules for contested cases. The secretary of social services may adopt reasonable and necessary rules governing the procedure and conduct of contested cases. Such rules shall be consistent with the procedure required by chapter 1-26.

Source: SL 1981, ch 199, § 26.



§ 28-1-25 Protective payment of assistance where recipient incapable.

28-1-25. Protective payment of assistance where recipient incapable. In cases where recipients of public assistance are wasteful or unable to manage the receipt and disbursement of assistance payments so as to substantially accomplish the purposes for which such assistance is given, the Department of Social Services may protectively pay the same in such manner as to best provide the maintenance of such recipients.

Source: SL 1966, ch 192.



§ 28-1-26 , 28-1-27. Repealed.

28-1-26, 28-1-27. Repealed by SL 2012, ch 151, §§ 15, 16.



§ 28-1-28 Civil action for reimbursement from persons responsible for support.

28-1-28. Civil action for reimbursement from persons responsible for support. Whenever any payment of public moneys administered by the Department of Social Services has been made to any person who has been granted public aid or assistance, the department may bring a civil action against any person responsible therefor, as provided by law, to recover such moneys as have been paid for support or aid.

Source: SL 1963, ch 334; SL 2004, ch 167, § 19.



§ 28-1-28.1 Department acceptance and administration of private support contributions--Use.

28-1-28.1. Department acceptance and administration of private support contributions--Use. The Department of Social Services may accept and administer private support contributions received from responsible relatives and other sources, whether paid pursuant to the voluntary agreement of a contributor, or as provided by a court of competent jurisdiction. Such receipts shall be deposited with the state treasurer and shall be used only for the support, or reimbursement of support advanced, of the individual for whom designated. No money received by the state treasurer pursuant to this section may revert to the general fund of the state.

Source: SL 2004, ch 167, § 40.



§ 28-1-29 Public assistance records confidential--Exceptions.

28-1-29. Public assistance records confidential--Exceptions. Any application or record concerning any applicant for, or recipient of, public assistance provided under the laws of this state through the Department of Social Services is confidential except:

(1) For inspection by any person duly authorized by this state or the United States in connection with the person's official duties;

(2) For the purpose of fair hearings as provided by law.
Source: SDC 1939, § 55.3622; SL 1941, ch 311; SL 1953, ch 295, § 1; SL 2004, ch 167, § 20.



§ 28-1-30 Repealed.

28-1-30. Repealed by SL 1997, ch 166, § 24



§ 28-1-31 Adoption and child placement records remain confidential.

28-1-31. Adoption and child placement records remain confidential. Nothing contained in § 28-1-29 may be construed to authorize or require the disclosure of any records of the Department of Social Services pertaining to adoptions or pertaining to children placed in foster homes for adoption or other purposes.

Source: SDC 1939, § 55.3622 as added by SL 1953, ch 295, § 1; SL 2004, ch 167, § 21.



§ 28-1-32 Rules governing custody, use and preservation of records--Use in actionsinvolving public officers and employees.

28-1-32. Rules governing custody, use and preservation of records--Use in actions involving public officers and employees. The department shall, by rules promulgated pursuant to chapter 1-26, establish and enforce reasonable rules governing the custody, use, and preservation of the records, papers, files, and communications of the state and county divisions. The provisions of this section do not prevent the proper use of such records as evidence in civil or criminal actions by or against state or county officers and employees or their sureties involving the use or misuse of public funds or confidential records, or misfeasance or malfeasance in office.

Source: SL 1941, ch 326, § 1; SL 1953, ch 295, § 2; SDC Supp 1960, § 55.3622-1; SL 2004, ch 167, § 22.



§ 28-1-33 Unauthorized use of public assistance records as misdemeanor.

28-1-33. Unauthorized use of public assistance records as misdemeanor. It is a Class 2 misdemeanor for any person, except as provided in §§ 28-1-29 to 28-1-31, inclusive, to solicit, disclose, receive, make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of any information concerning persons applying for or receiving public assistance, directly or indirectly derived from the records, papers, files, or communications of the state or county or subdivision or agency thereof, or acquired in the course of the performance of official duties.

Source: SL 1941, ch 326, §§ 2, 3; SL 1953, ch 295, § 3; SDC Supp 1960, §§ 55.3622-2 (1), 55.9935; SDCL, § 28-1-35; SL 2004, ch 167, § 23.



§ 28-1-34 Commercial and political use of public assistance records as misdemeanor.

28-1-34. Commercial and political use of public assistance records as misdemeanor. It is a Class 2 misdemeanor for any person to make use of any lists or names of public assistance recipients for commercial or political purposes.

Source: SL 1941, ch 326, §§ 2, 3; SL 1953, ch 295, § 3; SDC Supp 1960, §§ 55.3622-2 (2), 55.9935; SDCL, § 28-1-35; SL 2004, ch 167, § 24.



§ 28-1-35 Superseded.

28-1-35. Superseded



§ 28-1-36 Repealed.

28-1-36. Repealed by SL 2012, ch 151, § 17.



§ 28-1-37 Repealed.

28-1-37. Repealed by SL 1982, ch 16, § 20



§ 28-1-38 Repealed.

28-1-38. Repealed by SL 1981, ch 199, § 27



§ 28-1-39 Repealed.

28-1-39. Repealed by SL 1997, ch 167, § 2



§ 28-1-40 Repealed.

28-1-40. Repealed by SL 1981, ch 199, § 29



§ 28-1-41 Repealed.

28-1-41. Repealed by SL 2012, ch 151, § 18.



§ 28-1-42 , 28-1-43. Repealed.

28-1-42, 28-1-43. Repealed by SL 2004, ch 167, §§ 27, 28



§ 28-1-44 Program for adults and elderly--Establishment--Purposes.

28-1-44. Program for adults and elderly--Establishment--Purposes. The Department of Social Services may establish a program of services for adults and the elderly to promote the development, coordination, and utilization of resources to meet the long-term needs of adults and the elderly and to provide services to assist them in their social and health problems. The program may include program planning and development, coordination of services for adults and the elderly, and administration of programs funded under the Older Americans Act, Social Security Act, and other federal programs which are available for health, social, transportation, nutrition, counseling, protective, and referral services for adults and the elderly.

Source: SL 1981, ch 199, § 16; SL 2004, ch 167, § 29.



§ 28-1-45 Rules for administration and operation--Services provided.

28-1-45. Rules for administration and operation--Services provided. The secretary may promulgate reasonable and necessary rules, pursuant to chapter 1-26, for the administration and operation of the program for adults and the elderly relating to the following areas:

(1) Services to enable recipients to remain in their own home and services to older persons in institutional care;

(2) Legal services;

(3) Transportation services;

(4) Nutrition services;

(5) Information and referral services to help the elderly gain access to programs for their benefit;

(6) Eligibility for services;

(7) Amount, scope, and duration of services;

(8) The basis of payment to and the qualifications for providers of services;

(9) Administration of public grants, record keeping, and audit requirements;

(10) Requirements to obtain federal financial participation and ensure efficient operation and administration of the program;

(11) Adult protective services;

(12) Ombudsman services; and

(13) Payments for elderly, blind, and disabled persons residing in adult foster care or assisted living centers.
Source: SL 1981, ch 199, § 17; SL 1987, ch 200, § 2; SL 1997, ch 167, § 1; SL 2004, ch 167, § 30.



§ 28-1-45.1 Records required--Improper use of names or information concerning personsapplying for assistance.

28-1-45.1. Records required--Improper use of names or information concerning persons applying for assistance. The adult services and aging programs shall keep such records as may be required by law or federal regulations. All applications and records concerning any applicant or recipient are confidential. Except for purposes directly connected with the administration of the adult services and aging program and in accordance with the rules of the department, no person may solicit, disclose, or make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of any lists or names of, or any information concerning, persons applying for or receiving public assistance, derived from the records, papers, files, or communications of the department acquired in the course of the performance of official duties.

Source: SL 1987, ch 200, § 3; SL 1988, ch 219; SL 2004, ch 167, § 31.



§ 28-1-45.2 Use of information--Publication of names of applicants and recipientsprohibited.

28-1-45.2. Use of information--Publication of names of applicants and recipients prohibited. The use or disclosure of information concerning applicants and recipients is limited to:

(1) Any person authorized by the secretary in connection with the secretary's official duties, if the official duties are directly connected with the administration of the adult services and aging program;

(2) Any purpose directly connected with the adult services and aging program, including disclosure by the department of information and documents, alleged violator, police department, prosecutor's offices, the attorney general's office, or any other state, county, or federal agency engaged in the detection, investigation, or prosecution of violations of applicable state, county, and federal laws or regulations regarding all aspects of theft, fraud, deception, or overpayment in connection with any aspect of the adult services and aging program. However, disclosure by recipient agencies and personnel is permitted under this section to the extent reasonably necessary to carry out the functions for which the information was provided;

(3) Federal agencies responsible for the administration of federally assisted programs, which provide assistance in cash or in kind.

Any publication of lists or names of applicants and recipients is prohibited.

Source: SL 1987, ch 200, § 4; SL 2004, ch 167, § 32.



§ 28-1-45.3 , 28-1-45.4. Repealed.

28-1-45.3, 28-1-45.4. Repealed by SL 2012, ch 151, §§ 19, 20.



§ 28-1-45.5 Release of confidential information by written waiver-Exception.

28-1-45.5. Release of confidential information by written waiver-Exception. Except for adult protective services cases, confidential information shall be released if requested by specific written waiver of the applicant or recipient concerned.

Source: SL 1987, ch 200, § 7; SL 2004, ch 167, § 34.



§ 28-1-45.6 Repealed.

28-1-45.6. Repealed by SL 2012, ch 151, § 21.



§ 28-1-45.7 Retaliation against ombudsman program complainant or interference withprogram as misdemeanor.

28-1-45.7. Retaliation against ombudsman program complainant or interference with program as misdemeanor. No person, facility, or other entity may discriminate or retaliate in any manner against any resident or relative or legally appointed representative, any employee of a nursing facility, assisted living center, or other residential facility or any other person because of making a complaint or providing information in good faith to the ombudsman program. No person, facility, or other entity may willfully interfere with representatives of the ombudsman program in the performance of any official duty. Any person, facility, or other entity that violates this section is guilty of a Class 1 misdemeanor.

Source: SL 1990, ch 206, § 2; SL 1991, ch 272, § 2; SL 2004, ch 167, § 35.



§ 28-1-46 Low-income energy assistance program--Agreements with other publicagencies for establishment.

28-1-46. Low-income energy assistance program--Agreements with other public agencies for establishment. The Department of Social Services may enter into agreements with agencies of the United States and with other public agencies, as defined in subdivision 1-24-1(2), for the purpose of establishing and administering a low-income energy assistance program.

Source: SL 1981, ch 199, § 18.



§ 28-1-47 Refugee Act--Agreements with federal agencies for participation.

28-1-47. Refugee Act--Agreements with federal agencies for participation. The Department of Social Services may enter into agreements with agencies of the United States for the purpose of participating in the Refugee Act of 1980 (P.L. 96-212).

Source: SL 1981, ch 199, § 19.



§ 28-1-48 Citizens returning from abroad--Agreements with federal agencies forparticipation.

28-1-48. Citizens returning from abroad--Agreements with federal agencies for participation. The Department of Social Services may enter into agreements with agencies of the United States for the purpose of participating in the program of temporary assistance for American citizens returned from abroad (P.L. 94-44).

Source: SL 1981, ch 199, § 20.



§ 28-1-49 Payments to recipients of supplemental security income--Establishmentprogram.

28-1-49. Payments to recipients of supplemental security income--Establishment program. The Department of Social Services shall establish a program for payment of an optional state supplement to recipients of supplemental security income from the federal government.

Source: SL 1981, ch 199, § 21.



§ 28-1-50 Rules for administration and operation of programs.

28-1-50. Rules for administration and operation of programs. The secretary of social services may adopt reasonable and necessary rules for the administration and operation of the programs authorized by §§ 28-1-46 to 28-1-49, inclusive. Such rules may include the following areas:

(1) Eligibility criteria;

(2) Levels of payment;

(3) Administration, audit requirements, and record keeping; and

(4) Such other standards and requirements as may be necessary for federal financial participation.
Source: SL 1981, ch 199, § 22.



§ 28-1-51 Rules for protection of confidential information.

28-1-51. Rules for protection of confidential information. The secretary of social services may adopt reasonable and necessary rules to protect records and confidential information required by statutory law to be held confidential.

Source: SL 1981, ch 199, § 24.



§ 28-1-52 Fiscal impact of department rules on local government units restricted.

28-1-52. Fiscal impact of department rules on local government units restricted. The Department of Social Services may not promulgate rules which have a negative fiscal impact on units of local government unless specifically authorized by the Legislature.

Source: SL 1981, ch 199, § 23; SL 2004, ch 167, § 36.



§ 28-1-53 Repealed.

28-1-53. Repealed by SL 2012, ch 151, § 22.



§ 28-1-54 to 28-1-58. Repealed.

28-1-54 to 28-1-58. Repealed by SL 1997, ch 166, § 24



§ 28-1-59 Injury, disease, or death of work activity participant--Eligibility for medical anddisability benefits.

28-1-59. Injury, disease, or death of work activity participant--Eligibility for medical and disability benefits. A recipient of public assistance who incurs permanent partial disability, permanent total disability, death, or disease in the course of participation in a work activity is entitled to the same benefits as are set forth for work related injuries and diseases in Title 62. This provision does not include payment of medical expenses unless those expenses are necessitated by a permanent disability or disease. Eligibility for other public funded medical benefits shall reduce entitlement to medical benefits under this section accordingly. In order to receive the above-referenced disability benefits, a work activity participant must comply with all of the employee notice, reporting, and medical examination requirements set forth in Title 62. The initial report of injury shall be submitted by the work activity participant in writing to the Department of Social Services.

Source: SL 1982, ch 202, § 2A; SL 1997, ch 166, § 25.



§ 28-1-60 Child care services program.

28-1-60. Child care services program. The Department of Social Services shall establish a program of child care services to assist families with child care services and to aid in the improvement of quality and services for the care of children in day care. The department may assist in the improvement, availability, and quality of day care for children by providing training, education, and advocacy for child care.

Source: SL 1991, ch 222, § 1.



§ 28-1-61 Adoption of rules for child care services program.

28-1-61. Adoption of rules for child care services program. The secretary of social services may adopt reasonable and necessary rules pursuant to chapter 1-26 for the administration of the child care services program in the following areas:

(1) Eligibility determination, criteria, and application procedure;

(2) The amount, scope, and duration of child care services and payments;

(3) Fees;

(4) Licensing and registration;

(5) Methods of administration, record keeping, and audit;

(6) Compliance monitoring;

(7) Complaint investigation;

(8) Reporting requirements;

(9) Eligibility criteria and procedures for grants, contracts, and awards to providers of child care services under § 28-1-60;

(10) Training, community and provider education, and child advocacy; and

(11) Such other standards and requirements as may be necessary to ensure the efficient operation and administration of the program or as required to qualify for federal funding.
Source: SL 1991, ch 222, § 2.



§ 28-1-62 , 28-1-63. Repealed.

28-1-62, 28-1-63. Repealed by SL 2012, ch 151, §§ 23, 24.



§ 28-1-64 Payments by public agencies to adoptive parents with limited means--Costscovered--Rules.

28-1-64. Payments by public agencies to adoptive parents with limited means--Costs covered--Rules. The provisions of § 25-6-13 concerning the parents' financial ability to the contrary notwithstanding, the Department of Social Services or any other public agency may make payments as needed in behalf of a child with special needs after placement for adoption, including the necessary costs of the legal completion of the child's adoption. The department may make these payments if the family has the capability of providing the permanent family relationships needed by the child in all areas except financial, as determined by the department or a licensed child placement agency. It shall also be determined that the needs of the child are beyond the economic ability and resources of the family and that the child would go without adoption except for the acceptance of the child as a member of the adoptive family or that the child would become dependent upon the state for support. Such payments to adoptive parents may include maintenance costs, medical and surgical expenses, and other costs incidental to the care of the child. Payments for maintenance, medical, dental, or hospital care shall terminate on or before the child's twenty-first birthday. The secretary of social services may promulgate reasonable and necessary rules pursuant to chapter 1-26 to implement this section.

Source: SL 1970, ch 154; SL 1981, ch 199, § 43; SL 1990, ch 210; SDCL 28-7-3.1; SL 1997, ch 166, § 23; SL 2004, ch 167, § 38.



§ 28-1-65 Child support enforcement unit--Federal money--Enforcement powers.

28-1-65. Child support enforcement unit--Federal money--Enforcement powers. The Department of Social Services shall establish a child support enforcement unit and may, in accordance with chapter 4-8B, apply for and receive federal funds under the provisions of Title IV-D of the Social Security Act, as amended, to January 1, 2004. The department may also enforce the child support obligations for any child who is receiving temporary assistance for needy families or foster care maintenance payments under Title IV-E. The department shall enforce the spousal support obligation for a parent who is living with his or her child if the support obligation has been established for the parent by court order and the child support obligation is being enforced by the department.

Source: SL 1975, ch 187, § 1; SL 1982, ch 208, § 1; SL 1986, ch 218, § 58; SDCL § 28-7-17.1; SL 1997, ch 166, § 23; SL 2004, ch 167, § 39.



§ 28-1-66 Availability of child support enforcement services--Fees--Payment byresponsible parent.

28-1-66. Availability of child support enforcement services--Fees--Payment by responsible parent. The Department of Social Services shall make child support enforcement services available to an individual not otherwise eligible for those purposes upon application from an individual and payment of a reasonable fee. The department shall promulgate rules pursuant to chapter 1-26 to set the application fee and any fees imposed for collection services. However, the application fee shall be refunded to the applicant by the parent responsible for paying child support payments and the fees imposed for collection services shall be paid by the parent responsible for paying child support payments to the Department of Social Services.

Source: SL 1975, ch 187, § 2; SL 1982, ch 209, § 1; SL 1985, ch 226; SDCL 28-7-17.2; SL 1997, ch 166, § 23.



§ 28-1-67 Clearing account for child support enforcement collections.

28-1-67. Clearing account for child support enforcement collections. The state treasurer, on behalf of the Department of Social Services, with the approval of the Bureau of Finance and Management, shall establish an account or system of accounts in the state treasury for the receipt and disbursement of child support enforcement collections. The department shall pay all moneys due to the federal government, county, or other local governmental units of South Dakota, or other state and local governmental units as well as all moneys due to private persons who are not recipients of aid under the South Dakota Title IV-a plan, and all other collections shall be remitted to the general fund on a quarterly basis, each remittance to be due thirty days after the end of each fiscal quarter.

Source: SL 1976, ch 166; SL 1977, ch 224; SDCL 28-7-17.4; SL 1997, ch 166, § 23.



§ 28-1-68 Confidentiality of enforcement services applications and records.

28-1-68. Confidentiality of enforcement services applications and records. All applications and records concerning any applicant for child and spousal support enforcement services are confidential except:

(1) For inspection by persons authorized by this state or the United States in connection with their official duties;

(2) For the purpose of fair hearings provided by law.
Source: SL 1977, ch 222; SL 1982, ch 208, § 2; SDCL 28-7-17.5; SL 1997, ch 166, § 23.



§ 28-1-69 Information on amount owed sent to consumer reporting agencies--Consumerreporting agency defined--Notice to obligor.

28-1-69. Information on amount owed sent to consumer reporting agencies--Consumer reporting agency defined--Notice to obligor. The department shall furnish information regarding the amount of overdue support owed by an obligor to any consumer reporting agency, as defined by this section, upon the request of the agency, or as determined by the secretary. The term, consumer reporting agency, means any person who, for monetary fees, dues or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties, and who uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports. The department shall send the notice to the obligor regarding the proposed release of information and the procedures available to contest the accuracy of the information. The consumer reporting agency has no obligation to accept or use the information provided to it under this section.

Source: SL 1986, ch 218, § 56; SL 1991, ch 226; SDCL 28-7-25; SL 1997, ch 166, §§ 23, 54.



§ 28-1-70 to 28-1-73. Repealed.

28-1-70 to 28-1-73. Repealed by SL 2012, ch 153, §§ 4 to 7.



§ 28-1-74 Repealed.

28-1-74. Repealed by SL 2011, ch 134, § 3.



§ 28-1-75 Repealed.

28-1-75. Repealed by SL 2012, ch 153, § 8.



§ 28-1-76 Repealed.

28-1-76. Repealed by SL 2011, ch 134, § 5.



§ 28-1-77 Repealed.

28-1-77. Repealed by SL 2012, ch 153, § 9.



§ 28-1-78 Program of recoveries and fraud investigations--Debt collection and fraudallegation investigations--Authority of investigators.

28-1-78. Program of recoveries and fraud investigations--Debt collection and fraud allegation investigations--Authority of investigators. The department shall have a program of recoveries and fraud investigations to collect debts owed the department and to investigate allegations of fraud in all department assistance programs. Any fraud investigator for this program may:

(1) Initiate and conduct any investigation if the program has cause to believe that a fraudulent act has been committed by a recipient of assistance from department programs;

(2) Review any report or complaint of an alleged fraudulent act to determine whether such report requires further investigation and conduct such investigation;

(3) Obtain access to any record related to residence, household composition, employment, finances and resources, and medical records as authorized by the Health Insurance Portability and Accountability Act of 1996 (HIPAA), PL 104-199, as amended through January 1, 2005, to assist in investigation of an alleged fraudulent act and may require by administrative subpoena the production of any book, record, or other information; and

(4) Cooperate with federal, state, and local law enforcement, prosecuting attorneys, and the attorney general in the investigation and prosecution of any fraudulent act where public assistance has been granted or applied for under the welfare laws of this state.
Source: SL 2005, ch 146, § 1.



§ 28-1-79 Collection action to recover debts owed department.

28-1-79. Collection action to recover debts owed department. The program may take any collection action provided for in state and federal law and regulation to recover debts owed the department.

Source: SL 2005, ch 146, § 2.



§ 28-1-80 Confidentiality of investigative records and files of program.

28-1-80. Confidentiality of investigative records and files of program. All investigative records and files of the program established pursuant to §§ 28-1-78 to 28-1-81, inclusive, are confidential. No investigative record may be released except to department personnel, federal, state, and local law enforcement, prosecuting attorneys, and the attorney general in the investigation and prosecution of fraudulent acts. No investigative record or file may be released to any other person except pursuant to a court order. All collection files are confidential. No collection file may be released except in accordance with recipient confidentiality requirements of the department.

Source: SL 2005, ch 146, § 3.



§ 28-1-81 Report to Governor and Legislature concerning program activities.

28-1-81. Report to Governor and Legislature concerning program activities. The secretary of the Department of Social Services shall annually report to the Governor and the Legislature concerning the activities of the program including the number and type of cases investigated, the outcome of such investigations, and costs and expenditures incurred during such investigations.

Source: SL 2005, ch 146, § 4.



§ 28-1-82 Unauthorized acquisition or transfer of food stamp benefits.

28-1-82. Unauthorized acquisition or transfer of food stamp benefits. Any person who knowingly:

(1) Acquires, purchases, possesses, or uses any food stamp EBT card to obtain food stamp benefits that the person is not entitled to;

(2) Transfers, sells, trades, gives, or otherwise disposes of any food stamp EBT card to another person not entitled to receive or use it in exchange for anything of value;

(3) Acquires, purchases, possesses, or uses any eligible goods purchased with a food stamp EBT card that the person is not entitled to; or

(4) Transfers, sells, trades, gives, or otherwise disposes of any eligible goods purchased with a food stamp EBT card to another person not entitled to receive it in exchange for anything of value;
is guilty of unauthorized acquisition or transfer of food stamp benefits.

Source: SL 2005, ch 148, § 1.



§ 28-1-83 Violation of § 28-1-82 as misdemeanor or felony.

28-1-83. Violation of § 28-1-82 as misdemeanor or felony. Any person convicted of an offense under § 28-1-82(1) or (2) for food stamp benefits with an EBT card value of one thousand dollars or less is guilty of a Class 1 misdemeanor. Any person convicted of an offense under § 28-1-82(1) or (2) for food stamp benefits with an EBT card value of more than one thousand dollars is guilty of a Class 6 felony. Amounts involved in the acquisition or transfer of EBT cards in violation of § 28-1-82(1) and (2), committed pursuant to one scheme or course of conduct in any twelve-month period, may be aggregated in determining the degree of the offense. Any person convicted of an offense under § 28-1-82(3) or (4) is guilty of a Class 1 misdemeanor.

Source: SL 2005, ch 148, § 2.



§ 28-1-84 EBT and food stamp EBT card defined.

28-1-84. EBT and food stamp EBT card defined. As used in §§ 28-1-82 to 28-1-84, inclusive, the term, food stamp EBT card, means any card issued for purchase of food pursuant to the Food Stamp Act of 1997, 7 U.S.C. §§ 2011 to 2029, inclusive, in effect on January 1, 2005. As used in §§ 28-1-82 to 28-1-84, inclusive, the term, EBT, means electronic benefit transfer.

Source: SL 2005, ch 148, § 3.






Chapter 02 - State Public Welfare Funds [Repealed]

§ 28-2-1 to 28-2-7. Repealed.

28-2-1 to 28-2-7. Repealed by SL 2004, ch 167, §§ 41 to 47






Chapter 03 - Old-Age Assistance [Repealed]

CHAPTER 28-3

OLD-AGE ASSISTANCE [REPEALED]

[Repealed by SL 1974, ch 190, § 1]



Chapter 04 - Old-Age Assistance Liens [Repealed]

CHAPTER 28-4

OLD-AGE ASSISTANCE LIENS [REPEALED]

[Repealed by SL 1974, ch 191, § 1]



Chapter 05 - Medical Assistance For The Aged

§ 28-5-1 to 28-5-23. Repealed.

28-5-1 to 28-5-23. Repealed by SL 1968, ch 208



§ 28-5-24 Supplemental services to complement provisions of Title XVIII of the 1965amendments to the federal Social Security Act, as amended.

28-5-24. Supplemental services to complement provisions of Title XVIII of the 1965 amendments to the federal Social Security Act, as amended. The Department of Social Services may provide medical services and medical or remedial care to or on behalf of any medically indigent person of this state who has attained the age of sixty-five years, in such manner as to complement the provisions of Title XVIII of the 1965 amendments to the federal Social Security Act, as amended to January 1, 2004, to the end that the medical needs of any such person may be adequately met.

Source: SL 1966, ch 190, § 1; SL 2004, ch 167, § 48.



§ 28-5-25 Repealed.

28-5-25. Repealed by SL 1981, ch 199, § 30



§ 28-5-26 Repealed.

28-5-26. Repealed by SL 2004, ch 167, § 49






Chapter 05A - Supplemental Security Income

§ 28-5A-1 Agreements to administer supplemental security income programs--Rules for payments toqualified residents.

28-5A-1. Agreements to administer supplemental security income programs--Rules for payments to qualified residents. In addition to the other powers granted to the Department of Social Services under chapter 28-1, the department may cooperate with or enter into agreements with agencies of the federal government to the extent necessary or appropriate to implement the provisions of Public Law 92-603, Social Security Amendments of 1972, as amended to January 1, 2004, including the power to agree to administer all or part of the supplemental security income program of the federal government, to provide, under such rules as may be promulgated by the department, for supplementary payments to qualified residents of South Dakota who are receiving or would be eligible to receive supplemental security income under Title XVI of the Social Security Amendments of 1972, as amended to January 1, 2004, or any other agreement which would be of benefit to the citizens of this state.

Source: SL 1973, ch 176, § 1; SL 2004, ch 167, § 50.



§ 28-5A-2 Reimbursement of administrative costs--Federal funds for benefit payments.

28-5A-2. Reimbursement of administrative costs--Federal funds for benefit payments. The Department of Social Services shall be reimbursed in full under any agreement for its costs of administration of any federal program and when necessary shall be provided with federal funds sufficient to meet benefit payment obligations for recipients under the terms of any agreement entered into pursuant to this chapter.

Source: SL 1973, ch 176, § 1.






Chapter 06 - Medical Services To The Indigent

§ 28-6-1 Provision of medical services and remedial care authorized--Rules.

28-6-1. Provision of medical services and remedial care authorized--Rules. The Department of Social Services may provide medical services and medical or remedial care on behalf of persons having insufficient income and resources to meet the necessary cost thereof, if the person has exhausted all other possible public and private medical and remedial care programs, income, or benefits, with the exception of county poor relief, in accordance with rules which the secretary of social services shall promulgate pursuant to chapter 1-26 in accordance with the provisions of Title XIX and Title XXI of the federal Social Security Act, as amended to January 1, 2004. The rules shall specify the individuals and services for which state funds or federal financial participation are available and may include:

(1) The amount, scope, and duration of medical and remedial services;

(2) The basis for and extent of provider payments on behalf of an eligible person;

(3) The establishment and collection of copayments, premiums, fees, or charges for sharing the cost of risk protection or services provided to persons. All such collections shall be remitted to the general fund;

(4) Methods of administration found necessary for the operation of the medical assistance program;

(5) Safeguards against the disclosure or improper use of information, required by statutory law to be held confidential, concerning applicants for or recipients of medical assistance; and

(6) Such other requirements as may be necessary to obtain federal financial participation in the medical assistance program.
Source: SL 1966, ch 191, § 1; SL 1981, ch 199, § 31; SL 1982, ch 203, § 1; SL 1987, ch 29, § 10; SL 2000, ch 132, § 10; SL 2004, ch 167, § 51.



§ 28-6-1.1 Establishment of fee schedules--Posting of fees, changes--Applicability ofchapter 1-26.

28-6-1.1. Establishment of fee schedules--Posting of fees, changes--Applicability of chapter 1-26. The Department of Social Services may establish or amend fee schedules used to pay for items and services covered by the medical assistance program under the provisions of this chapter without following the procedures set forth in §§ 1-26-4 to 1-26-6, inclusive. The department shall post the fee schedules on the department's website and shall notify website users of pending changes by posting a notice of the pending changes on the website at least forty-eight hours before the changes are made. Fee schedules posted on the department's website must be in accordance with the department's administrative rules promulgated under the provisions of chapter 1-26 which establish the reimbursement provisions for medical services.

Source: SL 2003, ch 156, § 1.



§ 28-6-2 Repealed.

28-6-2. Repealed by SL 1981, ch 199, § 33



§ 28-6-3 Repealed.

28-6-3. Repealed by SL 1997, ch 166, § 21



§ 28-6-3.1 Disposal of assets at less than fair market value--Effect on eligibility.

28-6-3.1. Disposal of assets at less than fair market value--Effect on eligibility. Any real or personal assets disposed of by an individual, the individual's spouse, or other person acting on behalf of or at the request of the individual, applying for or receiving Title XIX medical assistance for long-term care and home and community based services through the Department of Social Services at less than fair market value, at any time on or after a look back date as defined in this section, are presumed to be assets to the fullest extent allowable for federal financial participation when determining eligibility.

If the asset was disposed of prior to February 8, 2006, and was not a trust or similar legal device, the look back date is a date thirty-six months prior to the first date on which the individual is both institutionalized and has applied to the Department of Social Services for long-term care medical assistance. If the asset was disposed of after February 7, 2006, the look back date is a date sixty months prior to the first date on which the individual is both institutionalized and has applied to the Department of Social Services for long-term care medical assistance. In the case of a trust or similar legal device that is treated as an asset disposed of at less than fair market value, the look back date is a date sixty months prior to the first date on which the individual is both institutionalized and has applied to the Department of Social Services for long-term care medical assistance.

The Department of Social Services shall promulgate rules, pursuant to chapter 1-26, to determine eligibility for medical assistance for long-term care which shall relate to the following areas:

(1) The period of ineligibility when real or personal assets are given away or sold at less than fair market value;

(2) Exemptions; and

(3) Such other standards and requirements as may be necessary for federal financial participation.
Source: SL 1981, ch 213, § 1; SL 1984, ch 200; SL 1989, ch 242, § 1; SL 1994, ch 228; SL 2007, ch 171, § 1.



§ 28-6-4 Repealed.

28-6-4. Repealed by SL 1981, ch 199, § 34



§ 28-6-4.1 to 28-6-4.4. Repealed.

28-6-4.1 to 28-6-4.4. Repealed by SL 1971, ch 169, § 1



§ 28-6-4.5 Public funds not to be used for abortion except to save life of mother.

28-6-4.5. Public funds not to be used for abortion except to save life of mother. No funds of the State of South Dakota or any agency, county, municipality, or any other political subdivision thereof and no federal funds passing through the state treasury or any agency of the State of South Dakota, county, municipality, or any other political subdivision thereof, shall be authorized or paid to or on behalf of any person or entity for or in connection with any abortion that is not necessary for the preservation of the life of the person upon whom the abortion is performed.

Source: SL 1978, ch 207.



§ 28-6-4.6 Restriction on reimbursement for chiropractic service.

28-6-4.6. Restriction on reimbursement for chiropractic service. Reimbursement for chiropractic services shall be limited to the practice of chiropractic services as defined as reimbursable charges to Title XIX. For the purposes of this chapter, the term chiropractic means a chiropractor as defined by § 36-5-1 and also an individual licensed to practice chiropractic under the laws of another state.

Source: SL 1979, ch 181, §§ 1, 2.



§ 28-6-5 Opportunity provided to apply for assistance--Assistance furnished promptly.

28-6-5. Opportunity provided to apply for assistance--Assistance furnished promptly. Any person may apply for medical assistance, and assistance shall be furnished with reasonable promptness to those who are eligible.

Source: SL 1966, ch 191, § 4 (1); SL 1981, ch 199, § 32.



§ 28-6-5.1 Repealed.

28-6-5.1. Repealed by SL 1981, ch 199, § 35



§ 28-6-6 Fair hearing on denial or delay in assistance.

28-6-6. Fair hearing on denial or delay in assistance. The department shall promulgate rules pursuant to chapter 1-26 requiring an opportunity for fair hearing before the Department of Social Services by any individual whose claim for assistance is denied or not acted upon with reasonable promptness.

Source: SL 1966, ch 191, § 4(2); SL 2004, ch 167, § 52.



§ 28-6-7 Repealed.

28-6-7. Repealed by SL 1994, ch 229, § 1



§ 28-6-7.1 Acceptance of assistance as assignment and subrogation of support rights andinsurance proceeds--Liability of insurer or attorney.

28-6-7.1. Acceptance of assistance as assignment and subrogation of support rights and insurance proceeds--Liability of insurer or attorney. An application for or acceptance of medical assistance paid from the Department of Social Services shall operate as an assignment and subrogation by operation of law of any rights to medical support, insurance proceeds, or both, that the applicant or recipient may have for the applicant's or recipient's person, spouse, or child. This assignment and subrogation includes all claims or actions for damages, either general or special. An application for or acceptance of medical assistance from the Department of Social Services shall be deemed by an applicant or recipient and any insurance provider, including self-insurance, as a release of information authorizing the release of insurance coverage information to the Department of Social Services regardless of the policyholder. Any rights or amounts so assigned or subrogated shall be applied against the cost of medical care paid under this chapter, less all reasonable expenses, including attorney's fees incurred by the applicant or recipient to collect such support or proceeds. Any insurance provider or attorney in fact who, after notice, fails to recognize or accept an assignment or subrogation established by operation of law by this section is liable to the Department of Social Services for the full amount of medical assistance paid to or on behalf of the applicant or recipient by the department for the accident, injury, or illness for which collection is claimed or made.

Source: SL 1977, ch 220; SL 1991, ch 223; SL 1993, ch 208; SL 2004, ch 167, § 53.



§ 28-6-8 to 28-6-10. Repealed.

28-6-8 to 28-6-10. Repealed by SL 1981, ch 199, §§ 36 to 38



§ 28-6-11 Omitted.

28-6-11. Omitted



§ 28-6-12 to 28-6-15. Repealed.

28-6-12 to 28-6-15. Repealed by SL 1985, ch 223, §§ 1 to 4



§ 28-6-16 Definition of terms.

28-6-16. Definition of terms. Terms used in §§ 28-6-16 to 28-6-22, inclusive, mean:

(1) "Community spouse," the spouse of an institutionalized spouse;

(2) "Deeming" or "deemed," the determination by the department that nonexempt resources or income of a spouse is available to an institutionalized spouse;

(3) "Department," the Department of Social Services;

(4) "Exempt income," any income which may not be considered in determining eligibility for medical assistance pursuant to § 28-6-1;

(5) "Exempt resources," any resources which may not be considered in determining eligibility for medical assistance pursuant to § 28-6-1;

(6) "Income," any earned or unearned income under rules adopted pursuant to § 28-6-1;

(7) "Institutionalized spouse," an individual who is applying for or receiving long-term care and is married to a spouse who is not in long-term care;

(8) "Long-term care," skilled nursing care and related services for residents who require medical or nursing care; rehabilitation services for the rehabilitation of injured, disabled or sick persons; or on a regular basis, health-related care and services to individuals who because of their mental or physical condition require care and services above the level of room and board which can be made available to them only through institutional facilities, and is not primarily for the care and treatment of mental disease;

(9) "Nonexempt income," any income which may be considered in determining eligibility for medical assistance pursuant to § 28-6-1;

(10) "Nonexempt resources," any resources which may be considered in determining eligibility for medical assistance pursuant to § 28-6-1;

(11) "Resources," any cash or other liquid assets or any real or personal property under rules adopted pursuant to § 28-6-1;

(12) "Spousal share," the amount of nonexempt income or resources unavailable to an institutionalized spouse, for the purposes of determining eligibility for long-term care, under §§ 28-6-16 to 28-6-22, inclusive.
Source: SL 1989, ch 243, § 1; SL 1990, ch 208, § 1.



§ 28-6-17 Income and resources of spouses in long-term care--Division--Notice--Hearing.

28-6-17. Income and resources of spouses in long-term care--Division--Notice--Hearing. The department shall determine the aggregate nonexempt resources and income of the community spouse and the institutionalized spouse at the beginning of a continuous period of institutionalization of the institutionalized spouse regardless of whether an application for long-term medical assistance is made at the time. After the aggregate nonexempt resources and income have been determined, the department shall determine a spousal share. The department shall notify the institutionalized spouse and the community spouse of the division of income and resources for the purpose of deeming in long-term care. If either the institutionalized spouse or the community spouse is dissatisfied with the division of income or resources, that spouse is entitled to a fair hearing pursuant to § 28-6-6 if there is an application for long-term care medical assistance. If an application for long-term care medical assistance is not made the department may charge a reasonable fee for its assessment.

Source: SL 1989, ch 243, § 3.



§ 28-6-18 Income and resources of spouses in long-term care--Promulgation of rules.

28-6-18. Income and resources of spouses in long-term care--Promulgation of rules. The department shall promulgate reasonable and necessary rules, pursuant to chapter 1-26, relating to:

(1) The determination of exempt and nonexempt income in long-term care;

(2) The treatment of income in long-term care;

(3) The deeming of income in long-term care;

(4) The determination of the spousal minimum monthly allowance in long-term care;

(5) The determination of the spousal share of resources; and

(6) Such other standards and requirements as may be necessary for federal financial participation in accordance with Title XIX of the federal Social Security Act, as amended to January 1, 2004.
Source: SL 1989, ch 243, § 2; SL 2004, ch 167, § 54.



§ 28-6-19 Repealed.

28-6-19. Repealed by SL 2004, ch 167, § 55



§ 28-6-20 Effect of 28-6-16 to 28-6-22, inclusive, on other statutes.

28-6-20. Effect of 28-6-16 to 28-6-22, inclusive, on other statutes. The provisions of §§ 28-6-16 to 28-6-22, inclusive, do not affect any state statute concerning the duty to support a spouse.

Sections 28-6-16 to 28-6-22, inclusive, do not affect any state statute concerning the transfer of assets for the purpose of establishing eligibility for the medical assistance program.

Source: SL 1989, ch 243, §§ 5, 6.



§ 28-6-21 Application of 28-6-17.

28-6-21. Application of 28-6-17. The determination of the spousal share of resources under § 28-6-17 applies only to institutionalized individuals who begin continuous periods of institutionalization on or after September 30, 1989.

Source: SL 1989, ch 243, § 7.



§ 28-6-22 Application of 28-6-16 to 28-6-22, inclusive.

28-6-22. Application of 28-6-16 to 28-6-22, inclusive. The deeming of income under §§ 28-6-16 to 28-6-22, inclusive, applies to individuals institutionalized on or after September 30, 1989.

Source: SL 1989, ch 243, § 8.



§ 28-6-23 Medical assistance as debt to department--Recovery of debt.

28-6-23. Medical assistance as debt to department--Recovery of debt. Any payment of medical assistance by or through the Department of Social Services to an individual who is an inpatient in a nursing facility, an intermediate care facility for individuals with developmental disabilities, or other medical institution, is a debt due to the department. Any payment on behalf of any person fifty-five years of age or older for nursing facility services, home and community based services, intermediate care facility services for individuals with intellectual disabilities, hospital and prescription drug services, is a debt due the department. The Department of Social Services shall establish a system of recovery of medical assistance correctly paid by or through the department. The Department of Social Services may file a claim against the estate of the surviving spouse of a medical assistance recipient to satisfy the debt established under this section. The secretary of social services shall adopt rules, pursuant to chapter 1-26, to define the scope of recoveries, establish hardship limitations on recoveries, establish limits on recoveries, and provide rules required to obtain federal financial participation in the medical assistance program.

For the purposes of this section, a surviving spouse is a person who was married to the deceased medical assistance recipient when the recipient became eligible for medical assistance, who has not divorced the medical assistance recipient, and who has not remarried after the recipient's death.

Source: SL 1994, ch 229, § 7; SL 1997, ch 168, § 1; SL 2013, ch 125, § 12.



§ 28-6-23.1 Limiting financial responsibility of estate of surviving spouse.

28-6-23.1. Limiting financial responsibility of estate of surviving spouse. A surviving spouse may petition the Department of Social Services for purposes of limiting the financial responsibility of the estate of the surviving spouse. The financial responsibility of the estate of the surviving spouse may not exceed the value of the estate of the surviving spouse as of the date of death of the medical assistance recipient. For purposes of the determination of the financial responsibility, it shall be assumed that the surviving spouse died simultaneously with the medical assistance recipient. The petition for financial responsibility shall be filed with the Department of Social Services within six months of the date of death of the medical assistance recipient.

Source: SL 1997, ch 168, § 2.



§ 28-6-24 Medical assistance lien against real property.

28-6-24. Medical assistance lien against real property. Any payment of medical assistance by or through the Department of Social Services to an individual who is an inpatient in a nursing facility, an intermediate care facility for individuals with intellectual disabilities, or other medical institution is a debt and creates a medical assistance lien against any real property in which the individual has any ownership interest. The secretary of social services shall adopt reasonable and necessary rules, pursuant to chapter 1-26, to define such individuals, establish the amount of the lien, establish limitations on the lien as required by federal law or regulations, and provide any other rules as may be required to obtain federal financial participation in the medical assistance program. The lien so created shall be perfected against real estate as provided in § 28-6-25.

Source: SL 1994, ch 229, § 2; SL 2013, ch 125, § 13.



§ 28-6-25 Filing medical assistance real estate lien.

28-6-25. Filing medical assistance real estate lien. The Department of Social Services shall file a medical assistance real estate lien with the register of deeds in any county where the individual has an ownership interest in real property. The lien statement filed shall contain, at a minimum, the following information:

(1) The name and last known address of all owners of the real property;

(2) The legal description of the real estate to which the lien is to attach;

(3) The circumstances out of which the lien is claimed to have arisen and the circumstances, if any, under which future accumulations may arise;

(4) The amount claimed as a lien and the probable amounts by which it may increase, if known.

The register of deeds shall, without charge to the department, record the medical assistance real estate lien in the real estate records, at which time the lien will attach to the real property interest of the recipient described in subdivision (2) of this section. The lien shall remain in effect for a period of twenty years from the time of recording in the county where the land is located as provided in this section, unless released or foreclosed as provided by law.

If the individual is discharged or released from a nursing facility, intermediate care facility for individuals with intellectual disabilities, or other medical institution, other than by death or transfer to another or similar institution, the Department of Social Services shall immediately, upon notice of the discharge or release, file with the register of deeds a satisfaction of the lien which shall be recorded by the register of deeds in the real estate records without charge.

Source: SL 1994, ch 229, § 3; SL 2013, ch 125, § 14.



§ 28-6-26 Exemption to medical assistance lien.

28-6-26. Exemption to medical assistance lien. Real estate deemed available to a community spouse pursuant to §§ 28-6-17 to 28-6-22, inclusive, is not subject to the medical assistance lien.

Source: SL 1994, ch 229, § 4.



§ 28-6-27 Priority of medical assistance lien.

28-6-27. Priority of medical assistance lien. The priority of the medical assistance real estate lien shall be established as of the time of recording by the register of deeds.

Source: SL 1994, ch 229, § 5.



§ 28-6-28 Definition of terms.

28-6-28. Definition of terms. Terms used in §§ 28-6-28 to 28-6-36, inclusive, mean:

(1) "Department," the Department of Social Services;

(2) "Fiscal period," up to a twelve-month period determined by the department;

(3) "Funding pool," pool of funds established in accordance with § 28-6-29;

(4) "Health care trust fund," the fund established as provided in S.D. Const., Art. XII, § 5 to hold the federal portion of the monetary difference between the medicaid payment and the medicare upper limits maximum allowable reimbursement, less transaction fees paid to publicly owned and operated nursing facilities;

(5) "Medical assistance," the medicaid program authorized by Title XIX of the Social Security Act, 42 U.S.C. 1396d, as amended through January 1, 2004, which provides medical assistance to eligible individuals and is operated under § 28-6-1;

(6) "Medicare," the Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965 and as amended through January 1, 2004;

(7) "Nursing facility," any facility participating in medicaid that is licensed, maintained, and operated for the express or implied purpose of providing care to one or more persons, whether for consideration or not, who are not acutely ill but require nursing care and related medical services of such complexity as to require professional nursing care under the direction of a physician twenty-four hours a day;

(8) "Political subdivision," any municipality or county;

(9) "Publicly owned and operated nursing facility," a nursing facility that is owned and operated by a political subdivision of the state and is participating in medicaid.
Source: SL 2000, ch 132, § 1; SL 2001, ch 152, § 2; SL 2004, ch 167, § 56.



§ 28-6-29 Funding pool established.

28-6-29. Funding pool established. The department shall establish a funding pool consisting of an amount annually calculated by multiplying the total of all medical assistance resident days of all publicly owned and operated nursing facilities during the fiscal period during which a resident was eligible for and received benefits under chapter 28-6 times an amount that does not exceed the amount that can reasonably be estimated to be paid under payment principles established under medicare, reduced by the medical assistance payment rates set for each such resident, for each such day, during the fiscal period.

Source: SL 2000, ch 132, § 2; SL 2003, ch 155, § 1.



§ 28-6-30 Payments from funding pool to publicly owned and operated nursing facilities.

28-6-30. Payments from funding pool to publicly owned and operated nursing facilities. In addition to any payment made pursuant to a rate set under §§ 28-6-28 to 28-6-36, inclusive, and notwithstanding any other provision of §§ 28-6-28 to 28-6-36, inclusive, the department shall pay to each publicly owned and operated nursing facility participating under the provisions of §§ 28-6-28 to 28-6-36, inclusive, an amount determined by:

(1) Dividing that facility's total medical assistance resident days for the fiscal period by the total medical assistance resident days of all publicly owned and operated nursing facilities participating under the provisions of §§ 28-6-28 to 28-6-36, inclusive, for the fiscal period; and

(2) Multiplying a decimal fraction determined under subdivision (1), times the funding pool amount determined under § 28-6-29.
Source: SL 2000, ch 132, § 3.



§ 28-6-31 Payments to be remitted to department for credit to health care trust fund.

28-6-31. Payments to be remitted to department for credit to health care trust fund. Each publicly owned and operated nursing facility participating under the provisions of §§ 28-6-28 to 28-6-36, inclusive, immediately upon receiving a payment under § 28-6-30, shall remit the amount of that payment, less a transaction fee, to the department for credit to:

(1) The health care trust fund as provided in S.D. Const., Art. XII, § 5 in an amount equal to the applicable federal medical assistance percentage times the total remittance to the department, less the transaction fee; and

(2) The department's other funds for all remaining amounts.
Source: SL 2000, ch 132, § 4; SL 2001, ch 152, § 1.



§ 28-6-32 Publicly owned and operated nursing facility may receive and shall remitpayments under §§ 28-6-30 and 28-6-31--Exception.

28-6-32. Publicly owned and operated nursing facility may receive and shall remit payments under §§ 28-6-30 and 28-6-31--Exception. Notwithstanding any other provision of law governing the operation of a publicly owned and operated nursing facility, a publicly owned and operated nursing facility participating under the provisions of §§ 28-6-28 to 28-6-36, inclusive, may receive and immediately upon receipt shall remit payments provided under §§ 28-6-30 and 28-6-31. No payment is required under this section for any period in which the use of funds for the purposes of §§ 28-6-28 to 28-6-36, inclusive, are prohibited due to action by the secretary of the United States Department of Health and Human Services.

Source: SL 2000, ch 132, § 5.



§ 28-6-33 Code provisions governing investment in health care trust fund.

28-6-33. Code provisions governing investment in health care trust fund. The investment of moneys in the health care trust fund as provided in S.D. Const. Art., XII, § 5 is not restricted by the provisions of § 4-5-26, but is governed by the provisions of § 4-5-27.

Source: SL 2000, ch 132, § 6; SL 2001, ch 152, § 4.



§ 28-6-34 Funds appropriated under § 28-6-1 may be used for payments under § 28-6-30.

28-6-34. Funds appropriated under § 28-6-1 may be used for payments under § 28-6-30. Funds appropriated to the department for purposes authorized under § 28-6-1 may be used for the purposes of making payments pursuant to § 28-6-30 each fiscal year.

Source: SL 2000, ch 132, § 7.



§ 28-6-35 Promulgation of rules.

28-6-35. Promulgation of rules. The department may promulgate rules pursuant to chapter 1-26 for the administration of §§ 28-6-28 to 28-6-36, inclusive. The rules may include criteria for establishing, funding, and administering the pool, criteria for participation in the intergovernmental transfer, penalties for failing to immediately remit the funds to the department, criteria for the transfer of funds, the establishment of transaction fees, and other policies to facilitate the administration of the health care trust fund or the funding pool.

Source: SL 2000, ch 132, § 8; SL 2001, ch 152, § 3.



§ 28-6-36 No entitlement to funds.

28-6-36. No entitlement to funds. Sections 28-6-28 to 28-6-36, inclusive, do not create an entitlement to any funds. The department may disburse funds to the extent funds are available and, within its discretion, to the extent such appropriations are approved.

Source: SL 2000, ch 132, § 9.



§ 28-6-37 Eligibility for nursing and rehabilitative services--Countable assets reduced bylong-term care partnership program policy benefits.

28-6-37. Eligibility for nursing and rehabilitative services--Countable assets reduced by long-term care partnership program policy benefits. When determining eligibility for nursing and rehabilitative services, if the individual is a beneficiary of an approved long-term care partnership program policy, the total countable assets of the individual shall be reduced by one dollar for each one dollar of benefits paid out under the individual's approved long-term care partnership program policy. The Department of Social Services is authorized to seek any federal waivers to implement this policy.

Source: SL 2006, ch 149, § 1; SL 2008, ch 142, § 1.



§ 28-6-38 South Dakota long-term care partnership program established.

28-6-38. South Dakota long-term care partnership program established. The Department of Social Services shall establish the South Dakota long-term care partnership program. The program shall include the following components:

(1) Incentives for an individual to obtain insurance to cover the costs of long-term care;

(2) Standards for long-term care insurance policies for designation as approved long-term care partnership program policies. The Division of Insurance shall assist in ensuring that these standards are appropriate. Any insurer offering any long-term care partnership program policy shall file the policy and any advertisements with the Division of Insurance in accordance with the applicable requirements of Title 58 and subject to the standards set by the Department of Social Services;

(3) A mechanism to qualify for coverage of the costs of long-term care needs under medicaid without first being required to substantially exhaust his or her resources, including a reduction of the individual's asset valuation by one dollar for each one dollar of benefits paid out under the individual's approved long-term care partnership program policy as a determination of medicaid eligibility;

(4) Inflation protection as provided by federal law;

(5) Asset protection up to the maximum as provided by federal law;

(6) Distribution of information regarding long-term care partnership plan policies to individuals through insurance companies offering approved partnership policies. The department shall approve the information before its distribution; and

(7) Encouraging the pursuit of private initiatives to alleviate the financial burden on the state's medical assistance program. (Pursuant to SL 2006, ch 149, § 4, this section becomes effective upon passage of an amendment to section 1917 (b)(1)(C) of the Social Security Act by the United States Congress that authorizes the establishment of a long-term care partnership program.)
Source: SL 2006, ch 149, § 2.






Chapter 06A - Assistance In Treatment Of Kidney Disease

§ 28-6A-1 Repealed.

28-6A-1. Repealed by SL 1981, ch 214, § 5



§ 28-6A-2 Dialysis and transplant program to be established--Assistance rendered.

28-6A-2. Dialysis and transplant program to be established--Assistance rendered. The Department of Social Services shall establish a program for the care and treatment of persons suffering from chronic renal failure requiring dialysis or a transplant. The department shall assist persons who require lifesaving care and treatment for renal failure, but have insufficient income and resources to pay for these services.

Source: SL 1976, ch 219, § 2; SL 1981, ch 214, § 1.



§ 28-6A-3 Repealed.

28-6A-3. Repealed by SL 1981, ch 214, § 6



§ 28-6A-4 Development of prevention programs.

28-6A-4. Development of prevention programs. The secretary of the Department of Social Services shall, in cooperation with the secretary of health, provide for or coordinate the development of programs for the prevention of chronic renal diseases.

Source: SL 1976, ch 219, § 4 (4).



§ 28-6A-5 Educational program for health care agencies--Content.

28-6A-5. Educational program for health care agencies--Content. The secretary of the Department of Social Services shall in cooperation with the secretary of health, institute and carry on an educational program among physicians, hospitals, public health departments, and the public concerning chronic renal failure requiring dialysis or transplant, including the dissemination of information and the conducting of educational programs concerning the causes and prevention of chronic renal diseases and the methods for the care and treatment of persons suffering from these diseases.

Source: SL 1976, ch 219, § 4 (5).



§ 28-6A-6 Repealed.

28-6A-6. Repealed by SL 1981, ch 214, § 7



§ 28-6A-7 Repealed.

28-6A-7. Repealed by SL 1981, ch 199, § 39; SL 1981, ch 214, § 8



§ 28-6A-8 Financial assistance to chronic renal failure patients--Services and supplies--Limitations.

28-6A-8. Financial assistance to chronic renal failure patients--Services and supplies--Limitations. The secretary of social services shall extend financial assistance to persons suffering from chronic renal failure requiring dialysis or a transplant to help them obtain the medical, nursing, pharmaceutical, and technical services and supplies necessary for dialysis or transplants, including the renting or purchase of home dialysis equipment. Assistance may not exceed five thousand dollars annually for each eligible patient. Assistance for chronic renal failure may not exceed the amount that would be allowed for similar care and treatment under the medical assistance program authorized by chapter 28-6. A patient is not eligible for assistance under this chapter until the patient has exhausted all other sources of assistance, including veteran's administration benefits, medical or hospital insurance, third-party liability, assistance under Titles XVIII or XIX of the Social Security Act, or other public or private benefits or assistance. Eligibility for assistance under chapter 28-13 is not considered as a source of assistance for purposes of this section.

Source: SL 1976, ch 219, § 4 (3); SL 1981, ch 214, § 2; SL 1995, ch 165.



§ 28-6A-9 Repealed.

28-6A-9. Repealed by SL 1981, ch 214, § 9



§ 28-6A-10 Contracts authorized for assistance from other agencies.

28-6A-10. Contracts authorized for assistance from other agencies. The secretary of the Department of Social Services may contract with any appropriate agency for assistance in carrying out the purposes of this chapter.

Source: SL 1976, ch 219, § 5; SL 2004, ch 167, § 57.



§ 28-6A-11 Matching funds agreements with other agencies.

28-6A-11. Matching funds agreements with other agencies. The secretary of the Department of Social Services may make agreements with other agencies to use money made available by legislative appropriation to match other funds including, but not limited to funds provided by vocational rehabilitation and Title XIX of the Social Security Act, to best carry out the intent of the program.

Source: SL 1976, ch 219, § 9.



§ 28-6A-12 Rules for administration and enforcement.

28-6A-12. Rules for administration and enforcement. The secretary of social services may promulgate rules pursuant to chapter 1-26 to properly administer and enforce the provisions of this chapter. The rules may include eligibility for assistance, income and resource limitations, methods of administration and record keeping, and the scope and limitation of services to be provided.

Source: SL 1976, ch 219, § 6; SL 1981, ch 199, § 40; SL 1981, ch 214, § 3; SL 2004, ch 167, § 58.



§ 28-6A-13 Schedule for copayment of service fees--Payments by applicant and department.

28-6A-13. Schedule for copayment of service fees--Payments by applicant and department. The secretary of social services shall adopt by rule a copayment schedule for services under this chapter. The schedule shall consider the income and resources of the applicant or recipient. The applicant or recipient shall pay the copayment directly to the service provider. The Department of Social Services shall pay to the service provider the remainder of the amount of benefits to which the applicant or recipient is entitled under this chapter.

Source: SL 1981, ch 214, § 4; SL 1982, ch 206.






Chapter 07 - Aid To Dependent Children [Repealed And Transferred]

§ 28-7-1 to 28-7-2. Repealed.

28-7-1 to 28-7-2. Repealed by SL 1997, ch 166, § 22



§ 28-7-3 Repealed.

28-7-3. Repealed by SL 1981, ch 199, § 42



§ 28-7-3.1 Transferred.

28-7-3.1. Transferred to § 28-1-64



§ 28-7-3.2 Repealed.

28-7-3.2. Repealed by SL 1981, ch 199, § 44



§ 28-7-4 Repealed.

28-7-4. Repealed by SL 1997, ch 166, § 22



§ 28-7-4.1 Repealed.

28-7-4.1. Repealed by SL 1991, ch 224, § 3



§ 28-7-5 , 28-7-6. Repealed.

28-7-5, 28-7-6. Repealed by SL 1997, ch 166, § 22



§ 28-7-6.1 Repealed.

28-7-6.1. Repealed by SL 1981, ch 199, § 47; SL 1981, ch 217, § 2



§ 28-7-6.2 Repealed.

28-7-6.2. Repealed by SL 1981, ch 217, § 3



§ 28-7-6.3 to 28-7-10. Repealed.

28-7-6.3 to 28-7-10. Repealed by SL 1997, ch 166, § 22



§ 28-7-11 Repealed.

28-7-11. Repealed by SL 1981, ch 199, § 49



§ 28-7-12 , 28-7-13. Repealed.

28-7-12, 28-7-13. Repealed by SL 1997, ch 166, § 22



§ 28-7-13.1 Repealed.

28-7-13.1. Repealed by SL 1982, ch 213, § 4



§ 28-7-13.2 to 28-7-17. Repealed.

28-7-13.2 to 28-7-17. Repealed by SL 1997, ch 166, § 22



§ 28-7-17.1 , 28-7-17.2. Transferred.

28-7-17.1, 28-7-17.2. Transferred to §§ 28-1-65, 28-1-66



§ 28-7-17.3 Repealed.

28-7-17.3. Repealed by SL 1981, ch 199, § 50



§ 28-7-17.4 , 28-7-17.5. Transferred.

28-7-17.4, 28-7-17.5. Transferred to §§ 28-1-67, 28-1-68



§ 28-7-18 , 28-7-19. Repealed.

28-7-18, 28-7-19. Repealed by SL 1997, ch 166, § 22



§ 28-7-20 Repealed.

28-7-20. Repealed by SL 1977, ch 225, § 8



§ 28-7-21 , 28-7-22. Repealed.

28-7-21, 28-7-22. Repealed by SL 1981, ch 199, §§ 52, 53



§ 28-7-23 Repealed.

28-7-23. Repealed by SL 1982, ch 16, § 21



§ 28-7-24 Omitted.

28-7-24. Omitted



§ 28-7-25 Transferred.

28-7-25. Transferred to § 28-1-69



§ 28-7-26 to 28-7-28. Repealed.

28-7-26 to 28-7-28. Repealed by SL 1997, ch 166, § 22






Chapter 07A - Temporary Assistance For Needy Families

§ 28-7A-1 No entitlement to assistance.

28-7A-1. No entitlement to assistance. The implementation of assistance under this chapter does not establish a personal or family entitlement to assistance.

Source: SL 1997, ch 166, § 1.



§ 28-7A-2 Definition of terms.

28-7A-2. Definition of terms. Terms used in this chapter mean:

(1) "Assistance," includes money, services, goods, or other types of temporary assistance made with respect to any child or with respect to the parents of any child for whom federal funds are available to the state under this chapter;

(2) "Department," the Department of Social Services;

(3) "Title IV," including its derivatives, refers to Title IV of the federal Social Security Act.
Source: SL 1997, ch 166, § 2.



§ 28-7A-3 Adoption of rules.

28-7A-3. Adoption of rules. The department may adopt such rules as may be necessary and desirable to implement the provisions of this chapter. The department may adopt rules to regulate:

(1) Assistance eligibility qualifications, application procedure, and assistance level;

(2) Employability assessment, work activities, and supportive services;

(3) Conditions of continued eligibility, eligibility time limits, eligibility recertification periods, and exemptions;

(4) Program participation requirements, criteria for disqualification, and good cause exemptions;

(5) Disqualification for intentional program violation or failure to comply with program requirements;

(6) Benefit recovery and recoupment policies and procedures;

(7) Methods of distribution and payment of moneys appropriated by the Legislature or received from the federal government for the granting of temporary assistance for needy families;

(8) Development of applications, reports, and other forms;

(9) Enforcement of child support obligations including distribution of collections, cooperative agreements with courts and law enforcement officials, and such other rules as may be found necessary or desirable to qualify for federal financial participation;

(10) Collection, audit, and reporting of facts and statistics relating to the field of public assistance;

(11) Compliance with federal reporting and documentation requirements necessary to qualify for federal funds;

(12) Such other rules and standards of operation and administration within the mandate of this chapter as may be necessary or desirable to qualify for federal financial participation.

The rules shall be adopted in accordance with chapter 1-26 and shall be consistent with this chapter.

Source: SL 1997, ch 166, § 4.



§ 28-7A-4 Determining eligibility requirements.

28-7A-4. Determining eligibility requirements. Eligibility criteria and assistance level for temporary assistance for needy families shall be determined by the department with due regard to the necessary expenditures of families in this state.

Source: SL 1997, ch 166, § 5.



§ 28-7A-5 Social security number required for eligibility.

28-7A-5. Social security number required for eligibility. An applicant for or recipient of assistance under this chapter shall supply proof of or apply for a social security number as a condition of eligibility to receive assistance. The parent or relative with whom the child resides shall comply on behalf of a child for whom assistance is claimed.

Source: SL 1997, ch 166, § 6.



§ 28-7A-6 Cooperation with paternity and child support proceedings required.

28-7A-6. Cooperation with paternity and child support proceedings required. An applicant or recipient of assistance under this chapter shall, as a condition of eligibility for assistance, cooperate with proceedings to establish paternity and to enforce, collect, or modify child support on behalf of any child for whom assistance is claimed or received.

Source: SL 1997, ch 166, § 7.



§ 28-7A-7 Assignment of support rights.

28-7A-7. Assignment of support rights. Application for or receipt of assistance under this chapter or of foster care maintenance payments under the Title IV-E state plan shall operate as an assignment by operation of law of all support rights from any person, which such applicant or recipient may have on the applicant's or recipient's own behalf or on behalf of any other family member for whom the recipient is receiving assistance or Title IV-E foster care maintenance payments, including any support payments accrued and unpaid at the time of the assignment.

Source: SL 1997, ch 166, § 8.



§ 28-7A-8 Manner of application--Timely response.

28-7A-8. Manner of application--Timely response. Application shall be made in a manner prescribed by the department. The department shall promptly notify the applicant of its decision.

Source: SL 1997, ch 166, § 9.



§ 28-7A-9 Assessment of skills, work experience, and employability.

28-7A-9. Assessment of skills, work experience, and employability. The department shall make such assessment of the skills, prior work experience, and employability of eligible applicants or recipients as may be necessary and feasible for the purposes of this chapter.

Source: SL 1997, ch 166, § 10.



§ 28-7A-10 Adoption of standards for participation in work activities and assistance programs--Training and education.

28-7A-10. Adoption of standards for participation in work activities and assistance programs--Training and education. The department may adopt by rules promulgated pursuant to chapter 1-26 reasonable standards for the participation of eligible recipients in work activities and programs of assistance calculated to foster parental responsibility, employment, or family independence. To the extent possible in a work oriented program, training, and education, although not an alternative for working, may be utilized to prepare people for work.

Source: SL 1997, ch 166, § 11.



§ 28-7A-11 Denial, reduction, or termination of assistance for refusal to participate--Investigation ofcompliance.

28-7A-11. Denial, reduction, or termination of assistance for refusal to participate--Investigation of compliance. The department may deny, reduce, or terminate assistance to an applicant or recipient who voluntarily refuses to participate in an assessment, work activity, or assistance program for such period as may be reasonably necessary to deter program waste or abuse. The department may adopt by rules promulgated pursuant to chapter 1-26 necessary and reasonable exemptions and deferrals. The department shall have access to the home of a dependent child at reasonable times for the purpose of conducting such investigation as may be necessary to assure compliance with program requirements.

Source: SL 1997, ch 166, § 12.



§ 28-7A-12 Feasible and reasonable assistance programs authorized.

28-7A-12. Feasible and reasonable assistance programs authorized. The department may implement such programs of assistance as may be feasible and reasonably calculated to fulfill the purposes of this chapter. This chapter does not require the department to provide assistance in the absence of legislative appropriation therefor.

Source: SL 1997, ch 166, § 13.



§ 28-7A-13 Employment as work activity.

28-7A-13. Employment as work activity. An adult in a family receiving assistance under this chapter may fill a vacant employment position in order to engage in a work activity except no such adult may be employed or assigned if any other individual is on layoff from the same or any substantially equivalent job or if the employer has terminated the employment of any regular employee or otherwise caused an involuntary reduction of its workforce in order to fill the vacancy so created.

Source: SL 1997, ch 166, § 14.



§ 28-7A-14 Reconsideration of assistance.

28-7A-14. Reconsideration of assistance. The department may reconsider assistance as frequently as may be required. The department may deny, reduce, suspend, or terminate assistance as the circumstances may indicate upon such reconsideration.

Source: SL 1997, ch 166, § 15.



§ 28-7A-15 Appeal by aggrieved applicant or recipient.

28-7A-15. Appeal by aggrieved applicant or recipient. An applicant or recipient whose application is denied or not acted upon or who is aggrieved by any action affecting receipt, suspension, reduction, or termination of assistance may appeal the action or inaction as provided in chapter 1-26.

Source: SL 1997, ch 166, § 16.



§ 28-7A-16 Denial, reduction, or termination of assistance to deter fraud and program abuse.

28-7A-16. Denial, reduction, or termination of assistance to deter fraud and program abuse. No applicant or recipient of assistance under this chapter may:

(1) Intentionally make or cause to be made any false statement or misrepresentation in any application, report, or other communication with the department; or

(2) Having knowledge of any event or circumstance affecting the initial or continued eligibility for assistance, intentionally conceal or fail to disclose that event or circumstance for the purpose of obtaining assistance.

The department may deny, reduce, or terminate assistance to any person or household who has violated this section for such period as may be reasonable or necessary to deter fraud or program abuse.

Source: SL 1997, ch 166, § 17.



§ 28-7A-17 Adoption of policies to recover overpayment of assistance.

28-7A-17. Adoption of policies to recover overpayment of assistance. The department may adopt, pursuant to chapter 1-26, necessary and reasonable policies and procedures to recover or recoup any overpayment of assistance that resulted from fraud or misrepresentation, erroneous determination of eligibility or amount of assistance, or otherwise.

Source: SL 1997, ch 166, § 18.



§ 28-7A-18 Assistance not transferable--Assistance not subject to legal process--Exception.

28-7A-18. Assistance not transferable--Assistance not subject to legal process--Exception. Assistance granted under this chapter is not transferable or assignable at law or in equity. No money paid or assistance granted under this chapter is subject to execution, levy, attachment, garnishment, or other legal process, except as may be expressly authorized by law for purposes of recovery or recoupment by the department, or to the operation of any bankruptcy or insolvency law.

Source: SL 1997, ch 166, § 19.



§ 28-7A-19 Effect of amending or repealing acts.

28-7A-19. Effect of amending or repealing acts. Assistance implemented under this chapter is subject to the provisions of any amending or repealing act that may hereafter be enacted. No applicant or recipient of assistance under this chapter has any claim for compensation or otherwise by reason of the effect of any such amending or repealing act.

Source: SL 1997, ch 166, § 20.



§ 28-7A-20 Department to implement combination work and education activity--Time limitation--Goal.

28-7A-20. Department to implement combination work and education activity--Time limitation--Goal. The Department of Social Services shall implement a combination work and education activity for recipients of the temporary assistance for needy families program who qualify under the provisions of §§ 28-7A-20 to 28-7A-24, inclusive. This combination work and education activity is limited to twenty-four months and must be directed towards a goal of employment that leads to self-sufficiency .

Source: SL 2000, ch 133, § 1.



§ 28-7A-21 Combination work and education activity--Criteria for education component.

28-7A-21. Combination work and education activity--Criteria for education component. The education component of the combination work and education activity must meet the following criteria:

(1) Must be an undergraduate postsecondary educational program at an institution accredited by the North Central Association of Colleges and Secondary Schools;

(2) Must result in a marketable skill directly related to employment;

(3) Must be related to the available employment demands and opportunities in the recipient's labor market.
Source: SL 2000, ch 133, § 2.



§ 28-7A-22 Eligibility for work and education activity.

28-7A-22. Eligibility for work and education activity. The recipient of the temporary assistance for needy families program must meet the following criteria to be approved for the work and education activity under the provisions of §§ 28-7A-20 to 28-7A-24, inclusive:

(1) Must be enrolled in a postsecondary education program for a minimum of twelve credit hours. Credit hours to meet the requirement of this subdivision may not exceed fifteen;

(2) Must meet the admission requirements established by the institution;

(3) Must maintain a 2.5 grade point average; and

(4) Must have a combination of work hours and classroom hours that meet the work participation requirements of the state's temporary assistance for needy families program.
Source: SL 2000, ch 133, § 3.



§ 28-7A-23 Department may limit number of participants in work and education activity.

28-7A-23. Department may limit number of participants in work and education activity. The Department of Social Services may limit the number of participants in the work and education activity to meet the requirements under the state's temporary assistance for needy families program.

Source: SL 2000, ch 133, § 4.



§ 28-7A-24 Promulgation of rules.

28-7A-24. Promulgation of rules. The department may promulgate rules pursuant to chapter 1-26 for the administration of §§ 28-7A-20 to 28-7A-24, inclusive. Rules may include the following:

(1) Employability assessment, work activities, and supportive services;

(2) Conditions of continued eligibility, eligibility time limits, eligibility recertification periods, and exemptions;

(3) Program participation requirements, criteria for disqualification, and good cause exemptions;

(4) Limits on the number of participants; and

(5) Such other rules and standards of operation and administration within the mandate of §§ 28-7A-20 to 28-7A-24, inclusive, as may be necessary or desirable to qualify for federal financial participation.
Source: SL 2000, ch 133, § 5.






Chapter 08 - Title XX Social Services Program

§ 28-8-1 to 28-8-22. Repealed.

28-8-1 to 28-8-22. Repealed by SL 1974, ch 190, § 1



§ 28-8-23 Purposes of chapter.

28-8-23. Purposes of chapter. The purposes of this chapter are to qualify for federal funds under the provisions of Title XX of the Social Security Act; to administer said federal funds as well as other funds available to the Department of Social Services; and to direct all such public services of the department toward the goals of:

(1) Achieving or maintaining self-support to prevent, reduce, or eliminate dependency;

(2) Achieving or maintaining self-sufficiency, including reduction of dependency;

(3) Preventing or remedying neglect, abuse, or exploitation of children and adults unable to protect their own interests, or preserving, rehabilitating, or reuniting families;

(4) Preventing or reducing inappropriate institutional care by providing for community-based care, home-based care, or other forms of less intensive care; or

(5) Securing referral or admission for institutional care when other forms of care are not appropriate, or providing services to individuals in institutions.
Source: SL 1975, ch 188, § 1; SL 1980, ch 201, § 1.



§ 28-8-24 Definition of terms.

28-8-24. Definition of terms. Terms used in this chapter mean:

(1) Deleted by SL 2004, ch 167, § 59.

(2) "Department," the Department of Social Services created by § 1-36-1; and

(3) "Secretary," the duly appointed, qualified, and acting head of the department created by § 1-36-2.
Source: SL 1975, ch 188, § 2; SL 2004, ch 167, § 59.



§ 28-8-25 Powers of department in implementation of program.

28-8-25. Powers of department in implementation of program. In addition to any other rights, duties, powers, privileges, and responsibilities of the Department of Social Services or any division thereof, the department, through the secretary, may:

(1) Prepare and submit for approval of the secretary of the United States Department of Health and Human Services, a comprehensive service program plan or plans as the agency of this state under the provisions of Title XX of the federal Social Security Act;

(2) Serve as the agency within this state which will administer or supervise the administration of the program for the provision of the services authorized under Title XX;

(3) Comply with the provisions of Title XX and any rules and regulations promulgated pursuant thereto by the federal government for the purposes of qualifying for federal funds and making such reports concerning the use of federal social service funds as may be required by regulation;

(4) Designate the state's service program year as the fiscal year of either the federal government or state government;

(5) Accept and use donated private funds as long as such funds are transferred to the department, are under the department's exclusive administrative control, are donated without restriction as to use, other than restrictions by a donor who is not a sponsor or operator of a service program or services to which such funds are restricted, other than restriction as to the geographic area to which the funds are to be used, or other than restrictions which will cause such funds to revert to the donor's facility or use except when the donor's facility is a nonprofit organization;

(6) Impose a service fee as a precondition to provision of any service specified by the department.
Source: SL 1975, ch 188, § 3; SL 1980, ch 201, § 2; SL 2004, ch 167, § 60.



§ 28-8-26 Services for which fees prohibited--Low-income families.

28-8-26. Services for which fees prohibited--Low-income families. Notwithstanding subdivision 28-8-25(6), no service fee may be imposed for any of the following services:

(1) Information or informational and referral services;

(2) Any services directed at the goal of preventing or remedying neglect, abuse, or exploitation of minor children or adults unable to protect their own interest;

(3) Any services provided to or on behalf of any eligible person defined by the department pursuant to Title XX of the Social Security Act; or

(4) Any services provided to or on behalf of a member of a family, the monthly gross income of which is less than an amount specified by the department, adjusted to take into account the size of the family, as may be required by the federal government.
Source: SL 1975, ch 188, § 3 (6); SL 2004, ch 167, § 61.



§ 28-8-27 Deposit and crediting of nonappropriated funds--Use by department--No reversionto general fund.

28-8-27. Deposit and crediting of nonappropriated funds--Use by department--No reversion to general fund. All privately donated funds and other nonappropriated funds shall be deposited with the state treasurer and credited to a program account designated by the department and any such funds are continuously appropriated for use by the Department of Social Services for the purpose of obtaining federal funds available under Title XX of the Social Security Act. No money received by the state treasurer pursuant to this section may revert to the general fund of the state.

Source: SL 1975, ch 188, § 6; SL 2004, ch 167, § 62.



§ 28-8-28 Services provided to individuals by secretary--Rules and standards.

28-8-28. Services provided to individuals by secretary--Rules and standards. Subject to rules of the department establishing eligibility for, the content of, and the extent of entitlement to services, with or without a service fee, the secretary of social services may provide services to and on behalf of individuals within this state, and fix standards or other conditions of participation by providers of such services under contract or otherwise.

Source: SL 1975, ch 188, § 4; SL 2004, ch 167, § 63.



§ 28-8-29 Recipient information confidential--Conditions for disclosure.

28-8-29. Recipient information confidential--Conditions for disclosure. The use or disclosure of information obtained in connection with the administration of the comprehensive annual service programs concerning applicants for or recipients of such services is confidential and restricted to purposes directly connected with the administration of that program. However, such information may be disclosed with the prior written consent of the applicant or recipient or, if a minor, a parent or guardian, or, in accordance with such rules promulgated by the department, for purposes directly connected with the administration of any other related program.

Source: SL 1975, ch 188, § 5; SL 2004, ch 167, § 64.






Chapter 08A - Special Services For Physically Handicapped Persons

§ 28-8A-1 to 28-8A-4. Repealed.

28-8A-1 to 28-8A-4. Repealed by SL 1988, ch 223, §§ 1 to 4



§ 28-8A-5 Repealed.

28-8A-5. Repealed by SL 1983, ch 221, § 3



§ 28-8A-5.1 Attendant care for quadriplegics--Qualifications for participants.

28-8A-5.1. Attendant care for quadriplegics--Qualifications for participants. The Department of Human Services shall establish a program of attendant care for mentally alert quadriplegic persons who have severe paralysis of both lower limbs or trunk and total or partial paralysis of both upper limbs whose condition is caused by an accident and not the result of the normal aging process. The paralysis shall be the result of an injury suffered to cervical nerve number eight or above. The individuals shall have mental and physical capabilities that allow them to participate in a program of rehabilitation. The individuals may not reside in any facility or institution licensed under chapter 34-12.

Source: SL 1988, ch 224, § 1; SL 1992, ch 372, § 19.



§ 28-8A-6 Repealed.

28-8A-6. Repealed by SL 1983, ch 221, § 4



§ 28-8A-6.1 Rules for attendant-care program.

28-8A-6.1. Rules for attendant-care program. The secretary of human services may adopt reasonable and necessary rules pertaining to the attendant-care program in the following areas:

(1) The amount, scope, and duration of care;

(2) The level and basis of payment;

(3) Eligibility determination;

(4) Administration, record keeping, and audit requirements; and

(5) Such other standards and requirements as may be necessary to ensure the efficient operation and administration of the program.
Source: SL 1988, ch 224, § 2; SL 1992, ch 372, § 19.



§ 28-8A-7 Repealed.

28-8A-7. Repealed by SL 1983, ch 221, § 5



§ 28-8A-7.1 Direct payment for attendant-care services.

28-8A-7.1. Direct payment for attendant-care services. The secretary of human services may provide attendant-care services by direct payment to the recipient based on a bill submitted by the recipient monthly on a form prescribed by the Department of Human Services.

Source: SL 1988, ch 224, § 3; SL 1992, ch 372, § 19.



§ 28-8A-8 Repealed.

28-8A-8. Repealed by SL 1983, ch 221, § 6



§ 28-8A-9 Personal attendant defined.

28-8A-9. Personal attendant defined. For the purposes of §§ 28-8A-10 and 36-9-28, a personal attendant is a person who acts at the direction of a person with a disability and provides that person with medical, nursing, or home health care services that a person without a disability can perform.

Source: SL 1994, ch 230, § 1.



§ 28-8A-10 Personal attendant allowed for person with disability.

28-8A-10. Personal attendant allowed for person with disability. Any person with a disability may use the services of a personal attendant to provide any medical, nursing, or health care services that a person without a disability can personally perform unless the person with a disability is residing in a licensed health care facility.

Source: SL 1994, ch 230, § 2.






Chapter 09 - Vocational Rehabilitation

§ 28-9-1 to 28-9-22. Repealed.

28-9-1 to 28-9-22. Repealed by SL 1974, ch 190, § 1



§ 28-9-23 Definition of terms.

28-9-23. Definition of terms. Terms used in this chapter mean:

(1) "Director," the director of rehabilitation services;

(2) "Division," the Division of Rehabilitation Services;

(3) "Vocational rehabilitation" and "vocational rehabilitation services," any goods or services, found by the director to be necessary to render an individual with a disability employable including an assessment for determining eligibility and vocational rehabilitation needs.
Source: SL 1951, ch 46, § 1; SDC Supp 1960, § 15.08A01; SDCL, § 13-40-1; SL 1975, ch 128, § 269; SL 1993, ch 210, § 1; SL 1997, ch 169, § 1.



§ 28-9-24 Repealed.

28-9-24. Repealed by SL 1993, ch 210, § 2



§ 28-9-25 Administration by director.

28-9-25. Administration by director. The Division of Rehabilitation Services shall be administered by the director appointed pursuant to § 1-36A-4.

Source: SL 1951, ch 46, § 3; SDC Supp 1960, § 15.08A03; SDCL, § 13-40-3; SL 1975, ch 128, § 271; SL 1977, ch 226, § 12.



§ 28-9-26 Repealed.

28-9-26. Repealed by SL 1997, ch 169, § 2



§ 28-9-27 Employment of personnel for division.

28-9-27. Employment of personnel for division. The director of rehabilitation services shall employ, in accordance with chapter 3-6A, such personnel as he deems necessary for the efficient performance of the Division of Rehabilitation Services.

Source: SL 1951, ch 46, § 3; SDC Supp 1960, § 15.08A03 (1); SDCL, § 13-40-5; SL 1973, ch 101; SL 1975, ch 128, § 273.



§ 28-9-28 , 28-9-29. Repealed.

28-9-28, 28-9-29. Repealed by SL 1997, ch 169, §§ 3, 4



§ 28-9-30 Rehabilitation service provided to eligible persons.

28-9-30. Rehabilitation service provided to eligible persons. The Division of Rehabilitation Services shall provide vocational rehabilitation and independent living services to individuals with disabilities determined by the director of rehabilitation services to be eligible.

Source: SL 1951, ch 46, § 4; SDC Supp 1960, § 15.08A04; SDCL, § 13-40-8; SL 1975, ch 128, § 276; SL 1993, ch 210, § 3; SL 1997, ch 169, § 5.



§ 28-9-31 Repealed.

28-9-31. Repealed by SL 1997, ch 169, § 6



§ 28-9-32 Types of services provided without cost.

28-9-32. Types of services provided without cost. Except as otherwise provided by law or as specified in the state plan agreement with the federal government, the following rehabilitation services shall be provided to persons with disabilities based upon their economic need:

(1) Physical and mental restoration;

(2) Transportation, for any purpose except when determining the person's eligibility for vocational rehabilitation services and the nature and extent of the services necessary;

(3) Occupational licenses, tools, equipment, and initial stocks and supplies, excluding computers and computer-related devices needed to overcome a disability-related impediment to employment;

(4) Maintenance for any purpose except when determining the person's eligibility for vocational rehabilitation services and the nature and extent of the services necessary;

(5) Training books and materials; and

(6) Tuition and fees for participating in postsecondary academic training programs under the Federal Student Financial Assistance Program.
Source: SL 1951, § 46, § 8; SDC Supp 1960, § 15.08A08; SDCL, § 13-40-10; SL 1975, ch 128, § 278; SL 1993, ch 210, § 5; SL 1996, ch 185; SL 2001, ch 153, § 1.



§ 28-9-33 Repealed.

28-9-33. Repealed by SL 1997, ch 169, § 7



§ 28-9-34 Repealed.

28-9-34. Repealed by SL 2013, ch 126, § 1.



§ 28-9-35 Repealed.

28-9-35. Repealed by SL 1997, ch 169, § 8



§ 28-9-36 Review of determinations of counselors or coordinators--Written finaldetermination by division director.

28-9-36. Review of determinations of counselors or coordinators--Written final determination by division director. The director of the Division of Rehabilitation Services shall establish procedures, pursuant to chapter 1-26, for the review of any determination made by a rehabilitation counselor or coordinator upon the request of the individual with the disability, or the individual's parents, if the individual is a minor, or the individual's guardian.

Source: SL 1951, ch 46, § 9; SDC Supp 1960, § 15.08A09; SDCL, § 13-40-13; SL 1975, ch 128, § 282; SL 1981, ch 218, § 1; SL 1989, ch 21, § 147; SL 1993, ch 210, § 8; SL 2001, ch 154, § 1.



§ 28-9-37 to 28-9-39. Repealed.

28-9-37 to 28-9-39. Repealed by SL 1997, ch 169, §§ 9 to 11



§ 28-9-40 Agreements to implement federal statutes--Administration--Compliance withfederal requirements.

28-9-40. Agreements to implement federal statutes--Administration--Compliance with federal requirements. The Division of Rehabilitation Services shall make agreements or plans to cooperate with the United States in carrying out the purposes of any federal statutes pertaining to vocational rehabilitation. The division may adopt such methods of administration as are found by the United States to be necessary for the proper and efficient operation of such agreements or plans. The division may comply with such conditions as may be necessary to secure the full benefits of such federal statutes.

Source: SL 1951, ch 46, § 5; SDC Supp 1960, § 15.08A05; SDCL, § 13-40-17; SL 1975, ch 128, § 286.



§ 28-9-41 Repealed.

28-9-41. Repealed by SL 1993, ch 210, § 10



§ 28-9-42 , 28-9-43. Repealed.

28-9-42, 28-9-43. Repealed by SL 1997, ch 169, §§ 12, 13



§ 28-9-44 Rules for division--Scope of rules.

28-9-44. Rules for division--Scope of rules. The secretary of the Department of Human Services may promulgate rules for the Division of Rehabilitation Services in accordance with chapter 1-26, governing:

(1) The protection of records and confidential information;

(2) Application requirements;

(3) Eligibility requirements;

(4) Income and resource requirements;

(5) Administration and operation of vocational rehabilitation and independent living programs;

(6) Grant applications and awards;

(7) Administrative reviews and fair hearings;

(8) Amount, scope, and duration of rehabilitative services and independent living services;

(9) Fees.
Source: SL 1951, ch 46, § 3; SDC Supp 1960, § 15.08A03 (2); SDCL, § 13-40-21; SL 1975, ch 128, § 290; SL 1976, ch 172, § 2; SL 1977, ch 226, § 13; SL 1992, ch 198, § 4.



§ 28-9-45 Repealed.

28-9-45. Repealed by SL 1982, ch 16, § 22



§ 28-9-46 Repealed.

28-9-46. Repealed by SL 1997, ch 169, § 14



§ 28-9-47 Advisory Committee on Employment of People with Disabilities designated.

28-9-47. Advisory Committee on Employment of People with Disabilities designated. The Board of Vocational Rehabilitation is hereby designated as the Governor's Advisory Committee on Employment of People with Disabilities and shall perform the duties of the committee.

Source: SL 1967, ch 270, § 1; SL 1989, ch 444, § 2; SL 1997, ch 297, § 1; SDCL § 60-7-1; SL 2008, ch 276, § 67



§ 28-9-48 , 28-9-49. Repealed.

28-9-48, 28-9-49. Repealed by SL 2012, ch 14, §§ 3, 4.






Chapter 10 - Service To And Vocational Rehabilitation Of The Visually Impaired

§ 28-10-1 Definition of terms.

28-10-1. Definition of terms. Terms used in this chapter mean:

(1) "Director," the director of service to the blind and visually impaired;

(2) "Division," the Division of Service to the Blind and Visually Impaired;

(3) "Impediment to employment," a physical or mental condition which constitutes, contributes to or if not corrected will probably result in an obstruction to independent living or occupational performance;

(4) "Individual with a visual disability," any person who has a visual impairment which results in a substantial impediment to employment or independent living and who can benefit in terms of an employment or independent living outcome;

(5) "Maintenance," money payments not exceeding the estimated cost of subsistence during vocational rehabilitation;

(6) "Occupational licenses," any license, permit, or other written authority required by any governmental unit to be obtained in order to engage in an occupation;

(7) "Physical restoration," any medical, surgical, or therapeutic treatment necessary to correct or substantially reduce an impediment to employment of an individual with a visual disability within a reasonable length of time including medical, psychiatric, dental and surgical treatment, nursing services, hospital care, drugs, medical and surgical supplies, and prosthetic appliances, but excluding curative treatment for acute or transitory conditions;

(8) "Prosthetic appliance," any artificial device necessary to support or take the place of a part of the body or to increase the acuity of a sense organ;

(9) "Rehabilitation training," all necessary training provided to a person with a visual disability to compensate for an impediment to employment including manual, preconditioning, pre-vocational, vocational, and supplementary training and training provided for the purpose of achieving broader and more remunerative skills and capacities;

(10) "Service," all of the services provided by the Division of Service to the Blind and Visually Impaired, including independent living, rehabilitation, and minor medical services;

(11) "Vocational rehabilitation" and "vocational rehabilitation services," any services found by the director to be necessary to enable an individual with a visual disability to engage in a remunerative occupation including assessment for determining eligibility and vocational rehabilitation needs, counseling and placement, rehabilitation training, physical restoration, transportation, occupational licenses, customary occupational tools, equipment, maintenance, training books, and materials and adaptive rehabilitation technology devices and services.
Source: SL 1947, ch 248, § 1; SDC Supp 1960, § 55.39B01; SL 1969, ch 215, §§ 1, 2; SL 1977, ch 226, § 15; SL 1994, ch 231, § 1.



§ 28-10-2 Repealed.

28-10-2. Repealed by SL 1977, ch 226, § 26



§ 28-10-2.1 Division created.

28-10-2.1. Division created. There is hereby created a division for the purpose of rehabilitation of and services to individuals with visual disabilities to be known as the "Division of Service to the Blind and Visually Impaired."

Source: SL 1973, ch 2, § 74; SL 1977, ch 226, § 16; SL 1994, ch 231, § 2.



§ 28-10-3 Repealed.

28-10-3. Repealed by SL 1977, ch 226, § 26



§ 28-10-4 Superseded.

28-10-4. Superseded



§ 28-10-5 Subordinate administrative units within division.

28-10-5. Subordinate administrative units within division. The director of service to the blind and visually impaired shall establish appropriate subordinate administrative units within the Division of Service to the Blind and Visually Impaired.

Source: SL 1947, ch 248, § 3; SDC Supp 1960, § 55.39B03 (2); SL 1977, ch 226, § 17.



§ 28-10-6 Employment of personnel for division.

28-10-6. Employment of personnel for division. The director of service to the blind and visually impaired shall employ, in accordance with chapter 3-6A such personnel as he deems necessary for the efficient performance of the Division of Service to the Blind and Visually Impaired.

Source: SL 1943, ch 267, § 3; SL 1945, ch 308, § 3; SL 1947, ch 248, § 3; SDC Supp 1960, § 55.39B03 (3); SL 1977, ch 226, § 18.



§ 28-10-7 Political activity by vocational rehabilitation employees prohibited--Dischargeor suspension for violation.

28-10-7. Political activity by vocational rehabilitation employees prohibited--Discharge or suspension for violation. No officer or employee engaged in the administration of the vocational rehabilitation program shall take any active part in the management of political campaigns or participate in any political activity, except that he shall retain the right to vote as he may please and to express his opinion as a citizen on all subjects. Any officer or employee violating this provision shall be subject to discharge or suspension.

Source: SL 1947, ch 248, § 12; SDC Supp 1960, § 55.39B12.



§ 28-10-8 Delegation of powers by director--Powers not subject to delegation.

28-10-8. Delegation of powers by director--Powers not subject to delegation. The director of service to the blind and visually impaired may delegate to any officer or employee of the Division of Service to the Blind and Visually Impaired such of his powers and duties, except the making of the division's rules, as may be necessary or appropriate.

Source: SL 1947, ch 248, § 3; SDC Supp 1960, § 55.39B03 (8); SL 1977, ch 226, § 19.



§ 28-10-9 Repealed.

28-10-9. Repealed by SL 1994, ch 231, § 3



§ 28-10-10 Vocational rehabilitation services provided to eligible persons.

28-10-10. Vocational rehabilitation services provided to eligible persons. The Division of Service to the Blind and Visually Impaired shall provide vocational rehabilitation services to individuals with visual disabilities determined by the director to be eligible.

Source: SL 1947, ch 248, § 4; SDC Supp 1960, § 55.39B04; SL 1977, ch 226, § 20; SL 1994, ch 231, § 4.



§ 28-10-11 Rehabilitation services provided based on economic need.

28-10-11. Rehabilitation services provided based on economic need. Except as otherwise provided by law or as specified in the state plan agreement with the federal government, the following rehabilitation services shall be provided to individuals with a visual impairment based upon their economic need:

(1) Physical restoration;

(2) Transportation not provided to determine the eligibility of the individual for vocational rehabilitation services and the nature and extent of the services necessary;

(3) Occupational licenses;

(4) Customary occupational tools and equipment, excluding computer-related assistive technology devices needed to overcome visual disability as an impediment to employment for competitive employment purposes;

(5) Maintenance;

(6) Training books and materials; and

(7) Tuition and fees for participating in postsecondary academic training programs under the Federal Student Financial Assistance Program.
Source: SL 1947, ch 248, § 7; SDC Supp 1960, § 55.39B07; SL 1969, ch 215, § 5; SL 1976, ch 172, § 4; SL 1990, ch 212; SL 1994, ch 231, § 5; SL 2001, ch 153, § 2; SL 2012, ch 14, § 5.



§ 28-10-12 Repealed.

28-10-12. Repealed by SL 1994, ch 231, § 6



§ 28-10-13 Certification of funds for disbursement.

28-10-13. Certification of funds for disbursement. In carrying out his duties under this chapter, the director of service to the blind and visually impaired shall make certification for disbursement, in accordance with regulations, of funds available for services including vocational rehabilitation.

Source: SL 1947, ch 248, § 3; SDC Supp 1960, § 55.39B03 (5).



§ 28-10-14 Review of determinations of counselor or coordinator--Written finaldetermination by division director required.

28-10-14. Review of determinations of counselor or coordinator--Written final determination by division director required. The director shall establish procedures, pursuant to chapter 1-26, for the review of determinations made by a rehabilitation counselor or coordinator upon the request of the individual with a visual disability, or the individual's parents or guardians. The procedures shall include a requirement that the final decision concerning the review of a determination be made in writing by the division director. The division director may not delegate responsibility to make a final decision to any other employee of the division.

Source: SL 1947, ch 248, § 9; SDC Supp 1960, § 55.39B09; SL 1977, ch 226, § 21; SL 1981, ch 218, § 2; SL 1989, ch 21, § 148; SL 1994, ch 231, § 7.



§ 28-10-15 Repealed.

28-10-15. Repealed by SL 1994, ch 231, § 8



§ 28-10-16 Unauthorized use of records and lists as misdemeanor--Dismissal.

28-10-16. Unauthorized use of records and lists as misdemeanor--Dismissal. It shall be a Class 1 misdemeanor and subject the violator to dismissal, except for purposes directly connected with the administration of the vocational rehabilitation program, and in accordance with regulations, for any person or persons to solicit, disclose, receive, or make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of any list of, or names of, or any information concerning, persons applying for or receiving vocational rehabilitation, directly or indirectly derived from the records, papers, files, or communications of the state or subdivisions or agencies thereof, or acquired in the course of the performance of official duties.

Source: SL 1947, ch 248, § 10; SDC Supp 1960, § 55.39B10.



§ 28-10-17 Repealed.

28-10-17. Repealed by SL 1994, ch 231, § 9



§ 28-10-18 Cooperation with public and private agencies in rehabilitation studies andprograms.

28-10-18. Cooperation with public and private agencies in rehabilitation studies and programs. In carrying out the purposes of this chapter, the Division of Service to the Blind and Visually Impaired may cooperate with other departments, agencies, and institutions, both public and private, in providing for the vocational rehabilitation of persons with visual disabilities in studying the problems and in establishing, developing and providing, in conformity with the purposes of this chapter, such programs, facilities and services as may be necessary or desirable.

Source: SL 1947, ch 248, § 4; SDC Supp 1960, § 55.39B04 (1); SL 1994, ch 231, § 10.



§ 28-10-19 Repealed.

28-10-19. Repealed by SL 1994, ch 231, § 11



§ 28-10-20 Reciprocal agreements with other states for vocational rehabilitation.

28-10-20. Reciprocal agreements with other states for vocational rehabilitation. In carrying out the purposes of this chapter, the Division of Service to the Blind and Visually Impaired is authorized among other things to enter into reciprocal agreements with other states to provide for the vocational rehabilitation of residents of the states concerned to the extent of services rendered by the State of South Dakota.

Source: SL 1947, ch 248, § 4; SDC Supp 1960, § 55.39B04 (2).



§ 28-10-21 Procedural regulations made by secretary.

28-10-21. Procedural regulations made by secretary. The director of service to the blind and visually impaired shall recommend to the secretary of the Department of Human Services who may promulgate rules for the Division of Service to the Blind and Visually Impaired in accordance with chapter 1-26 governing:

(1) The protection of records and confidential information;

(2) Application requirements;

(3) Eligibility requirements;

(4) Income and resource requirements;

(5) Administration and operation of vocational rehabilitation and independent living programs;

(6) Grant applications and awards;

(7) Administrative reviews and fair hearings;

(8) Amount, scope, and duration of rehabilitative services and independent living services; and

(9) Fees.
Source: SL 1947, ch 248, § 3; SDC Supp 1960, § 55.39B03 (1); SL 1976, ch 172, § 3; SL 1977, ch 226, § 23; SL 1990, ch 213, § 5; SL 1992, ch 198, § 2.



§ 28-10-22 Repealed.

28-10-22. Repealed by SL 1982, ch 16, § 23



§ 28-10-23 , 28-10-24. Repealed.

28-10-23, 28-10-24. Repealed by SL 1977, ch 226, § 26



§ 28-10-25 Board of Service to the Blind and Visually Impaired created.

28-10-25. Board of Service to the Blind and Visually Impaired created. There is hereby created a Board of Service to the Blind and Visually Impaired.

Source: SL 1990, ch 213, § 1; SL 1993, ch 20, § 2; SL 2001, ch 155, § 1.



§ 28-10-26 Repealed.

28-10-26. Repealed by SL 2001, ch 155 § 2






Chapter 11 - Social Security Disability Determinations

§ 28-11-1 Department to enter agreement with federal government and make disabilitydeterminations.

28-11-1. Department to enter agreement with federal government and make disability determinations. The Department of Human Services, through the Division of Rehabilitation Services, may enter into an agreement on behalf of the state with the secretary of health and human services to carry out the provisions of the federal Social Security Act, as amended or superseded as of January 1, 1978, relating to the making of determinations of disability.

Source: SL 1955, ch 261, § 1; SDC Supp 1960, § 55.1111; SL 1977, ch 226, § 25; SL 1978, ch 212; SL 1989, ch 21, § 149.



§ 28-11-2 Repealed.

28-11-2. Repealed by SL 1997, ch 169, § 15






Chapter 12 - Food Stamp Program

§ 28-12-1 Agreement with federal government-Purpose-Rules.

28-12-1. Agreement with federal government-Purpose-Rules. The Department of Social Services may enter into agreements and contracts with the United States federal government and its agencies and with the political subdivisions of this state for the purpose of participating in The Food Stamp Act of 1964 (P.L. 88-525) and any related acts, as amended to January 1, 2004. The secretary of social services shall promulgate reasonable and necessary rules as required by the federal government for the administration of the food stamp program in South Dakota. Such rules shall be in accordance with federal regulations implementing The Food Stamp Act of 1964, as amended to January 1, 2004.

Source: SL 1967, ch 269; SL 1981, ch 199, § 54; SL 2004, ch 167, § 65.



§ 28-12-2 Agreements between political subdivisions and division authorized.

28-12-2. Agreements between political subdivisions and division authorized. The political subdivisions of this state are hereby authorized to enter into agreements and contracts with the Department of Social Services for the purposes set forth in this chapter.

Source: SL 1967, ch 269.



§ 28-12-3 Certain drug offenders exempted from federal eligibility sanctions.

28-12-3. Certain drug offenders exempted from federal eligibility sanctions. Pursuant to section 115(d)(1)(A) of Public Law 104-193, South Dakota opts out of the provisions of section 115(a)(2) of Public Law 104-193.

Source: SL 2009, ch 141, § 1.






Chapter 13 - County Poor Relief

§ 28-13-1 County duty to relieve poor persons--Taxation--Determination of eligibility.

28-13-1. County duty to relieve poor persons--Taxation--Determination of eligibility. Every county shall relieve and support all poor and indigent persons who have established residency therein, as that term is defined in §§ 28-13-2 to 28-13-16.2, inclusive, and who have made application to the county, whenever they shall stand in need. Each board of county commissioners may raise money by taxation for the support and employment of the poor. If a person is receiving benefits from the Department of Social Services, the board of county commissioners may determine if he is eligible for county relief.

Source: SDC 1939, § 50.0101; SL 1939, ch 200, § 1; SL 1941, ch 211, § 1; SL 1976, ch 173, § 1; SL 1980, ch 202, § 1.



§ 28-13-1.1 "Indigent or poor person" defined--Eligibility standards.

28-13-1.1. "Indigent or poor person" defined--Eligibility standards. For the purposes of this chapter, an indigent or poor person is any person who does not have sufficient money, credit, or property to be self-supporting; who has no one to look to who is legally required to provide support; or who is unable to be self-supporting through work because of illness or injury. In applying this definition, each county shall establish reasonable eligibility standards for county poor relief.

Source: SL 1984, ch 203, § 1; SL 1997, ch 170, § 1.



§ 28-13-1.2 Considerations in establishing eligibility standards.

28-13-1.2. Considerations in establishing eligibility standards. A county in establishing eligibility standards for county poor relief shall take into consideration an applicant's total economic resources including current assets and income, sources of financial support to which the applicant is legally entitled and total economic needs. In a case involving support among family members the county shall take into consideration family size, total family economic resources, and total family economic needs.

Source: SL 1984, ch 203, § 2.



§ 28-13-1.3 Medically indigent person defined.

28-13-1.3. Medically indigent person defined. A medically indigent person is one who meets the following criteria:

(1) Requires medically necessary hospital services for which no public or private third-party coverage, such as insurance, veterans' assistance, medicaid, or medicare, is available which covers the actual cost of hospitalization;

(2) Has no ability or only limited ability, as determined under the provisions of this chapter, to pay a debt for hospitalization;

(3) Has not voluntarily reduced or eliminated ownership or control of an asset for the purpose of establishing eligibility;

(4) Is not indigent by design; and

(5) Is not a veteran or a member of a Native American tribe who is eligible or would have been eligible for services through the veterans administration or the Indian Health Service if the services had been applied for within seventy-two hours of the person's admission.
Source: SL 1997, ch 170, § 4.



§ 28-13-1.4 Appeal regarding medical indigence.

28-13-1.4. Appeal regarding medical indigence. Notwithstanding § 7-8-30, in any appeal regarding medical indigence, the circuit court may affirm or remand for further proceedings, or the court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the county's findings, inferences, conclusions, or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the county;

(3) Made upon unlawful procedure;

(4) Affected by other error of law;

(5) Clearly erroneous in light of the entire evidence in the record; or

(6) Clearly unwarranted exercise of discretion.
Source: SL 1997, ch 170, § 29.



§ 28-13-2 Residency acquired for poor relief purposes.

28-13-2. Residency acquired for poor relief purposes. A person may establish a residency in any county so as to oblige such county to relieve and support him, in case he is poor and stands in need of relief, as provided by §§ 28-13-3 to 28-13-16.2, inclusive.

Source: SDC 1939, § 50.0102; SL 1976, ch 173, § 2.



§ 28-13-3 Residency required for assistance--Establishment.

28-13-3. Residency required for assistance--Establishment. Except as otherwise provided in this chapter, any person, in order to be entitled to assistance, shall have an established residency in the state, and in the county where the application is made. The residency shall be established by his personal presence, in a fixed and permanent abode and his intention to remain there. In determining the residency of an applicant the county commissioners may consider the establishment of a local bank account by the applicant, the applicant's driver's license address, an automobile registration, the enrollment of applicant's children in a local school, and the applicant's voter registration; however, the absence of any of the above considerations shall not be a positive determination of nonresidency.

Source: SDC 1939, § 50.0102 (4); SL 1976, ch 173, § 3; SL 1980, ch 202, § 2.



§ 28-13-4 Repealed.

28-13-4. Repealed by SL 1976, ch 173, § 35



§ 28-13-5 Children's residency.

28-13-5. Children's residency. For the purposes of this chapter, children shall have the same residency as their parents, the party granted their legal custody pursuant to court order or decree, or as fixed by their guardian.

Source: SDC 1939, § 50.0102 (2); SL 1976, ch 173, § 6.



§ 28-13-6 , 28-13-7. Repealed.

28-13-6, 28-13-7. Repealed by SL 1976, ch 173, § 35



§ 28-13-8 Residency continued until lost by new residency.

28-13-8. Residency continued until lost by new residency. For the purposes of this chapter a person's residency, when once legally established, shall continue until it is lost by establishing residency in another state or county.

Source: SDC 1939, § 50.0102 (6); SL 1941, ch 211, § 2; SL 1957, ch 263; SL 1961, ch 261; SL 1976, ch 173, § 7.



§ 28-13-9 to 28-13-11. Repealed.

28-13-9 to 28-13-11. Repealed by SL 1972, ch 158, § 1



§ 28-13-12 Residency not established by state acceptance of application.

28-13-12. Residency not established by state acceptance of application. The acceptance of an applicant for any type of public assistance administered by the Department of Social Services, in a county where the applicant has not established residency in accordance with § 28-13-3, shall not operate to establish a residency for the purposes of this chapter in that county.

Source: SL 1951, ch 254, § 1; SDC Supp 1960, § 50.0102-1; SL 1976, ch 173, § 8.



§ 28-13-13 Repealed.

28-13-13. Repealed by SL 1976, ch 173, § 35



§ 28-13-14 Residency not established by residence in health care facility.

28-13-14. Residency not established by residence in health care facility. An occupant or patient of any health care facility, licensed pursuant to the provisions of chapter 34-12, who has not otherwise established residency in accordance with § 28-13-3 in the county where such facility is situated, shall not establish residency in such county solely by virtue of becoming and remaining an occupant or patient of such facility.

Source: SL 1951, ch 254, § 2; SDC Supp 1960, § 50.0102-1; SL 1972, ch 158, § 2; SL 1976, ch 173, § 9.



§ 28-13-15 Repealed.

28-13-15. Repealed by SL 1976, ch 173, § 35



§ 28-13-16 County commissioners to have responsibility for care and relief of poorpersons.

28-13-16. County commissioners to have responsibility for care and relief of poor persons. The county commissioners in each county are responsible for the care and relief of all poor persons in the county as provided by this chapter as long as those persons remain eligible. The commissioners may designate a county official to assist in the coordination of poor relief information with other counties.

Source: SDC 1939, § 50.0201; SL 1980, ch 202, § 3; SL 1986, ch 234; SL 1997, ch 170, § 2.



§ 28-13-16.1 Waiting period imposed at board's discretion while residency investigated.

28-13-16.1. Waiting period imposed at board's discretion while residency investigated. The board of county commissioners may, except for their obligations under §§ 28-13-37 and 28-13-38, impose upon applicants for assistance such a reasonable waiting period as they may determine to be necessary in order to adequately investigate and consider all factors relevant to determining whether an applicant has established residency in good faith in the state, and in the county where the application is made.

Source: SL 1976, ch 173, § 4.



§ 28-13-16.2 Intentional fraud or deceit to receive assistance.

28-13-16.2. Intentional fraud or deceit to receive assistance. Any applicant for assistance who knowingly makes any false statement, with intent to defraud, as to his financial status or other required information, or in any way intentionally deceives any county commissioner, or any welfare worker employed pursuant to § 28-13-22, in order to receive assistance, shall be guilty of a Class 1 misdemeanor.

Source: SL 1976, ch 173, § 5.



§ 28-13-17 Proceedings by and against commissioners in name of county.

28-13-17. Proceedings by and against commissioners in name of county. In all actions or proceedings in favor of or against any such commissioners, pertaining to or connected with the poor of their respective counties, the same shall be conducted in favor of or against such county in its corporate name.

Source: SDC 1939, § 50.0206.



§ 28-13-18 Record of poor relief payments available in investigation of residency.

28-13-18. Record of poor relief payments available in investigation of residency. For the purpose of aiding the investigation of an applicant's residency conducted pursuant to § 28-13-3, each county auditor shall make the information recorded pursuant to § 28-14-7 available upon request to any county commissioner, county auditor, or welfare worker employed pursuant to § 28-13-22.

Source: SL 1976, ch 173, § 10.



§ 28-13-19 Establishment of special emergency county welfare account--Purpose--Deposit and withdrawal of fund--Source of fund.

28-13-19. Establishment of special emergency county welfare account--Purpose--Deposit and withdrawal of fund--Source of fund. The board of county commissioners may establish a special emergency county welfare account upon which the county welfare departments may make immediate, direct cash withdrawals up to one hundred dollars a month to meet special emergency requirements of said county welfare departments.

The special account shall be deposited with a local bank and subject to withdrawals upon the signatures of county officials designated and authorized to do the same by the board of county commissioners. The board shall from time to time appropriate money from the general fund to this special account.

Source: SL 1966, ch 32; SL 1985, ch 77, § 16.



§ 28-13-20 Services required of applicant--Contract for repayment of assistance.

28-13-20. Services required of applicant--Contract for repayment of assistance. Whenever financial assistance is requested under the provisions of this chapter, the board of county commissioners may require the applicant to perform labor or other services of a public nature commensurate with the amount of aid desired or granted. In addition, the board may require the recipient of assistance to enter into a contract for the repayment of all or part of the assistance he receives.

Source: SDC 1939, § 50.0202; SL 1976, ch 173, § 11; SL 1982, ch 213, § 1.



§ 28-13-20.1 Regular county employees not replaced by poor relief applicants--Maximum hours of work.

28-13-20.1. Regular county employees not replaced by poor relief applicants--Maximum hours of work. No person required to perform labor or other services under § 28-13-20 shall be used to replace any regular employee of the county. No such person shall be required to work more than eight hours in a day nor more than forty hours in a week.

Source: SL 1976, ch 173, § 12.



§ 28-13-20.2 Refusal to work without just cause--Eligibility for assistance terminated.

28-13-20.2. Refusal to work without just cause--Eligibility for assistance terminated. Any person who without just cause refuses to report for work to which he has been assigned by the board of county commissioners, or by a welfare worker employed pursuant to § 28-13-22, shall thereupon become ineligible for further assistance under this chapter until such work is commenced.

Source: SL 1976, ch 173, § 13.



§ 28-13-21 County funds expended on federal work relief projects--Agreements withfederal agencies--Construction of public buildings not authorized.

28-13-21. County funds expended on federal work relief projects--Agreements with federal agencies--Construction of public buildings not authorized. Every county may expend moneys raised by taxation for the support and employment of the poor for the purpose of sponsoring federal work projects now, or hereafter, established by work relief agencies of the United States, whether now existing or hereafter established by the United States, for the purpose of providing support and employment for poor and indigent persons and may enter into agreements therefor with such federal agencies. The provisions of this section shall not authorize the construction of public buildings or additions thereto in conjunction with federal agencies.

Source: SDC 1939, § 50.0101 as added by SL 1939, ch 200, § 1; SL 1939, ch 200, § 2; SL 1941, ch 211, § 1.



§ 28-13-22 Employment of welfare workers to distribute funds and supplies to poor.

28-13-22. Employment of welfare workers to distribute funds and supplies to poor. Whenever the board of county commissioners, in any county having within its borders a municipal corporation of the first class, deems it necessary and advisable for the best interests of the county, for the protection of health or the promotion of morals and order within the county, to employ one or more persons to act as welfare workers in the distribution of funds or supplies to needy poor within the county, derived from any source, such board of county commissioners shall be empowered to employ such welfare workers.

Source: SDC 1939, § 12.1602.



§ 28-13-23 Annual allowances to competent poor persons.

28-13-23. Annual allowances to competent poor persons. The board of county commissioners may in its discretion allow and pay to poor persons who may become county charges and who are of mature years and sound mind, and who from their general character will probably be benefited thereby, and also to the parents of children with intellectual disabilities and children otherwise helpless and requiring the attention of their parents, and who are unable to provide for such children themselves, such annual allowance as will not exceed the charge of their maintenance in the ordinary mode, such board taking the usual amount of charges in like cases as the rule for making such allowance.

Source: SDC 1939, § 50.0205; SL 2013, ch 125, § 15.



§ 28-13-24 Repealed.

28-13-24. Repealed by SL 1972, ch 43, § 5



§ 28-13-25 Repealed.

28-13-25. Repealed by SL 1976, ch 173, § 35



§ 28-13-26 Employment of physician to attend poor persons in county--Annual salary--Monthly report by physician.

28-13-26. Employment of physician to attend poor persons in county--Annual salary--Monthly report by physician. Each board of county commissioners may annually employ a duly qualified physician and surgeon registered and licensed in the healing arts, as the term "healing arts" is defined by chapter 36-2, as county physician, whose duty it shall be to attend and render his services as physician and surgeon to poor persons of the county. The board of county commissioners shall fix the annual salary to be paid and which shall be paid monthly with warrants of the county auditor upon proper verified vouchers approved by the county commissioners. It shall be the duty of such physician and surgeon to file with the county auditor not later than the first day of each month a report disclosing the patients treated by him, the value and kind of services rendered and the name and address of the person so treated within the previous thirty days.

Source: SL 1953, ch 31; SDC Supp 1960, § 50.0204-1; SL 1976, ch 173, § 14.



§ 28-13-27 Hospitalization of poor persons--Definition of terms.

28-13-27. Hospitalization of poor persons--Definition of terms. Terms used in this chapter mean:

(1) "Actual cost of hospitalization," the actual cost to a hospital of providing hospital services to a medically indigent person, determined by applying the ratios of costs to charges appearing on the statement of costs required in § 28-13-28 to charges at the hospital in effect at the time the hospital services are provided;

(2) "Emergency hospital services," treatment in the most appropriate hospital available to meet the emergency need. The physician, physician assistant, or nurse practitioner on duty or on call at the hospital must determine whether the individual requires emergency hospital care. The need for emergency hospital care is established if the absence of emergency care is expected to result in death, additional serious jeopardy to the individual's health, serious impairment to the individual's bodily functions, or serious dysfunction of any bodily organ or part. The term does not include care for which treatment is available and routinely provided in a clinic or physician's office;

(3) "Hospital," any hospital licensed as such by the state in which it is located;

(4) "Household," the patient, minor children of the patient living with the patient, and anyone else living with the patient to whom the patient has the legal right to look for support;

(5) "Nonemergency care," hospitalization which is medically necessary and recommended by a physician licensed under chapter 36-4 but does not require immediate care or attention;

(6) "Indigent by design," an individual who meets any one of the following criteria:

(a) Is able to work but has chosen not to work;

(b) Is a student at a postsecondary institution who has chosen not to purchase health insurance;

(c) Has failed to purchase or elect major medical health insurance or health benefits made available through an employer-based health benefit plan although the person was financially able, pursuant to § 28-13-32.11, to purchase or elect the insurance or health benefits;

(d) Has failed to purchase available major medical health insurance although the individual was insurable and was financially able, pursuant to § 28-13-32.11, to purchase the insurance. For purposes of this subdivision, an individual is presumed insurable unless the individual can produce sufficient evidence to show that the individual was declined major medical insurance by an insurance company and the individual did not qualify for any guarantees of major medical insurance available through any legal or contractual right that was not exercised; or

(e) Has transferred resources for purposes of establishing eligibility for medical assistance available under the provisions of this chapter. The lookback period for making this determination includes the thirty-six month period immediately prior to the onset of the individual's illness and continues through the period of time for which the individual is requesting services.
Source: SL 1953, ch 131, § 1; SDC Supp 1960, § 27.12B01; SL 1980, ch 202, § 4; SL 1984, ch 203, § 3; SL 1988, ch 225, § 1; SL 1991, ch 227, § 1; SL 1997, ch 170, § 3; SL 2000, ch 134, § 1.



§ 28-13-27.1 Medically necessary hospital services.

28-13-27.1. Medically necessary hospital services. Medically necessary hospital services are services provided in a hospital which meet the following criteria:

(1) Are consistent with the person's symptoms, diagnosis, condition, or injury;

(2) Are recognized as the prevailing standard and are consistent with generally accepted professional medical standards of the provider's peer group;

(3) Are provided in response to a life-threatening condition; to treat pain, injury, illness, or infection; to treat a condition which would result in physical or mental disability; or to achieve a level of physical or mental function consistent with prevailing standards for the diagnosis or condition;

(4) Are not furnished primarily for the convenience of the person or the provider; and

(5) There is no other equally effective course of treatment available or suitable for the person needing the services which is more conservative or substantially less costly.

A county shall rely on the attending physician's determination as to medical necessity of hospital services unless evidence exists to the contrary.

Source: SL 1997, ch 170, § 5.



§ 28-13-27.2 Cost guidelines for medical and remedial services.

28-13-27.2. Cost guidelines for medical and remedial services. Except for the costs of emergency hospital services, a county may adopt guidelines which define the amount, scope, and duration of medical and remedial services available to eligible persons and the basis for and extent of payments made to providers by counties on behalf of eligible persons.

Source: SL 1997, ch 170, § 6.



§ 28-13-28 Statement of costs required of hospital caring for indigent persons--Frequency of statements.

28-13-28. Statement of costs required of hospital caring for indigent persons--Frequency of statements. A hospital may avail itself of the provisions of this chapter for purposes of determining payment for hospitalization of a medically indigent person only if the hospital has filed a detailed statement of costs with the secretary of social services in the form prescribed by the secretary. The statement of costs shall compute and set forth the ratios of costs to charges for the hospital's fiscal year covered by the statement of costs. The statement of costs shall be filed with the secretary at least annually, unless such period is extended or otherwise provided by the secretary, but a hospital may file a detailed statement of costs or amendments to such a statement once every six months.

Source: SL 1953, ch 131, § 2; SDC Supp 1960, § 27.12B02; SL 1976, ch 173, § 15; SL 1991, ch 227, § 2; SL 1997, ch 170, § 7.



§ 28-13-29 Cost governed by statement or amendment--Claim against county not toexceed usual hospital rates.

28-13-29. Cost governed by statement or amendment--Claim against county not to exceed usual hospital rates. The amount of reimbursement for hospital services is the amount calculated pursuant to § 28-13-32.9. It may not exceed the actual cost of hospitalization as defined in subdivision 28-13-27(1) or an amount established by the secretary of the Department of Social Services, whichever is less. The amount established by the secretary shall be based on medicaid payment methodology. A hospital may not maintain a claim against a county for any amount which exceeds the usual ordinary and reasonable charge for any hospital service, even if the charge is less than the hospital's actual cost of hospitalization. If the hospital furnishes hospital services to medically indigent persons residing in the county in which the hospital is located at rates less than the rates provided for in this section, the hospital shall furnish such hospital services to all medically indigent persons at the same rates.

Source: SL 1953, ch 131, § 2; SDC Supp 1960, § 27.12B02; SL 1991, ch 227, § 3; SL 1997, ch 170, § 8.



§ 28-13-30 Approval of statement by secretary--Modification of items in statement.

28-13-30. Approval of statement by secretary--Modification of items in statement. The secretary of social services shall make such investigation as necessary, and shall approve the statement of costs only if the statement is accurate, complete, and reliable as could reasonably be expected, and that it discloses, as nearly as may be reasonably determined, the ratios of costs to charges for the hospital's fiscal year covered by the statement of costs. In granting approval, the secretary may modify any items in the statement which require such modification and shall provide written notice of any such modification to the respective hospital.

Source: SL 1953, ch 131, § 2; SDC Supp 1960, § 27.12B02; SL 1976, ch 173, § 16; SL 1991, ch 227, § 4; SL 1997, ch 170, § 23.



§ 28-13-31 Continuation of statement in effect until withdrawn or amended--Effectivedate of amendments--Statements available for inspection.

28-13-31. Continuation of statement in effect until withdrawn or amended--Effective date of amendments--Statements available for inspection. No statement of costs, or amendment thereto, may take effect until approved by the secretary of social services and the expiration of thirty days from the filing thereof, and thereafter, for purposes of this chapter, shall remain in full force and effect until the next statement of costs, or amendment thereto, filed by the hospital pursuant to § 28-13-28 is approved by the secretary. Any such statement of costs, or amendments thereto, shall be a public record and be available for inspection at any time in behalf of any board of county commissioners.

Source: SL 1953, ch 131, § 2; SDC Supp 1960, § 27.12B02; SL 1976, ch 173, § 17; SL 1991, ch 227, § 5; SL 1997, ch 170, § 24.



§ 28-13-32 County commissioners' objections to statements.

28-13-32. County commissioners' objections to statements. Any board of county commissioners may at any time file, with the secretary of social services and the hospital concerned, objections in writing to any such statement of costs, any items therein, or amended thereto, which objections shall be passed upon by the secretary.

Source: SL 1953, ch 131, § 2; SDC Supp 1960, § 27.12B02; SL 1976, ch 173, § 18; SL 1991, ch 227, § 6; SL 1997, ch 170, § 25.



§ 28-13-32.1 , 28-13-32.2. Repealed.

28-13-32.1, 28-13-32.2. Repealed by SL 1988, ch 226, §§ 5, 6



§ 28-13-32.3 Medical indigency required for poor relief assistance in the event ofhospitalization--Application required--Time--Limitation.

28-13-32.3. Medical indigency required for poor relief assistance in the event of hospitalization--Application required--Time--Limitation. To receive assistance under this chapter for the costs of hospitalization, a person must be medically indigent as defined in § 28-13-1.3. The person or someone acting on behalf of the person shall apply to the person's county of residence for assistance within two years of the date of the hospital's discharge of the person.

Source: SL 1988, ch 226, § 3; SL 1997, ch 170, § 9; SL 2002, ch 137, § 1.



§ 28-13-32.4 Submission of application by hospital within one year of discharge--Contents--Additional information not to be required.

28-13-32.4. Submission of application by hospital within one year of discharge--Contents--Additional information not to be required. An application made by a hospital on behalf of a medically indigent person pursuant to § 28-13-32.3 shall be submitted to the county auditor within one year of the discharge of the indigent. The application shall include:

(1) The notice of hospitalization as provided in § 28-13-34.1;

(2) The dates of hospitalization;

(3) The final diagnosis;

(4) The cost of hospital services; and

(5) Any financial information in the possession of the hospital concerning the patient or the responsible party, including the availability of insurance coverage.

The county may not require the hospital to provide more information concerning such a medically indigent person than is contained in the application provided for in this section and the release of information provided for in § 28-13-34.2.

Source: SL 1988, ch 226, § 4; SL 1997, ch 170, § 10.



§ 28-13-32.5 Determining medical indigence--Annual income guideline.

28-13-32.5. Determining medical indigence--Annual income guideline. For purposes of determining medical indigence, the county shall establish an annual income guideline for the person which is derived as follows:

(1) Using the housing index established in § 28-13-32.6, determine the housing index for the person's county of residence. Multiply the county index by three hundred six dollars, the median gross rent of residences in South Dakota in 1996;

(2) Using the federal poverty guidelines adopted in rules promulgated by the Department of Social Services pursuant to chapter 1-26, determine the federal poverty level for the household size and multiply that figure by one hundred seventy-five percent; and

(3) Add the results of subdivisions (1) and (2) of this section and multiply by twelve.
Source: SL 1997, ch 170, § 12; SL 1998, ch 165, § 1.



§ 28-13-32.6 Housing indexes by county.

28-13-32.6. Housing indexes by county. The housing index for each county is as follows:

COUNTY



§ 28-13-32.7 Determining household income--Sources.

28-13-32.7. Determining household income--Sources. For the purpose of determining a household's income, the county shall consider all sources of income, including the following:

(1) Compensation paid to household members for personal services, whether designated as gross salary, wages, commissions, bonus, or otherwise;

(2) Net income from self-employment, including profit or loss from a business, farm, or profession;

(3) Income from seasonal employment;

(4) Periodic payments from pensions or retirement programs, including social security, veterans' benefits, disability payments, and insurance contracts;

(5) Income from annuities or trusts, except for a trust held by a third party for the benefit of the minor children of the household;

(6) Interest, dividends, rents, royalties, or other gain derived from investments or capital assets;

(7) Gain or loss from the sale, trade, or conversion of capital assets;

(8) Unemployment insurance benefits and strike benefits;

(9) Workers' compensation benefits and settlements;

(10) Alimony and child support payments received; and

(11) School grants and stipends which are used for food, clothing, and housing but not for books and tuition.

A federal income tax return is the preferred source for determining earnings. If a federal income tax return is not representative of current earnings, the county may also require pay stubs which include gross and net earnings.

Source: SL 1997, ch 170, § 14.



§ 28-13-32.8 Household resources.

28-13-32.8. Household resources. For the purpose of determining a household's resources, the county shall consider all resources, including:

(1) Equity value of the household's primary residence, excluding the homestead exemption provided for in subdivision 43-45-3(2);

(2) Equity value of other real property;

(3) Equity value of major recreational and other leisure equipment including watercraft, campers, recreational vehicles, all-terrain vehicles, and snowmobiles;

(4) Equity value, in excess of five thousand dollars, of all motor vehicles;

(5) Personal assets, including cash in excess of one-half month's income, stocks, securities, accounts and notes due the person or the person's household, cash values of life insurance policies, collectible judicial judgments in favor of the person or the person's household, and monetary gifts;

(6) Equity value of business property, including real estate, equipment, and inventory; and

(7) Equity value of household goods and personal property beyond that which is reasonably essential for everyday living and self-support.

Equity value is determined by subtracting an asset's outstanding indebtedness from its fair market value.

The county shall subtract five thousand dollars from the total of the household's countable resources to determine the household's adjusted resources.

Source: SL 1997, ch 170, § 15.



§ 28-13-32.9 Determination of person's ability to pay--Factors.

28-13-32.9. Determination of person's ability to pay--Factors. A county is financially responsible only for the hospitalization expense which is beyond the person's ability to pay. A person's ability to pay is determined according to the following:

(1) Determine the household's contributions for taxes, social security, medicare, and payments to other standard retirement programs. A household's contribution for taxes is limited to the amount of taxes payable for the actual number of dependents in the household;

(2) Determine the household's expenses, including actual rent paid or scheduled principal and interest payments for a personal residence plus property taxes and homeowner's insurance costs; all utilities; child care expenses related to work schedules; grocery expenses up to the maximum allowed under the Food Stamp Program's Thrifty Food Plan as specified in rules promulgated by the Department of Social Services pursuant to chapter 1-26, plus household supplies and toiletries; basic auto expenses, gasoline, and upkeep; employee-paid health, life, and auto insurance payments; installment payments for medical bills; recurring expenses for medicine and medical care; court-ordered child support and alimony paid; automobile installment payments for one vehicle; clothing, reasonable in relation to the household's income; and installment payments, limited to necessary household items required by the household to maintain the needs of everyday living and reasonable in relation to the household's income;

(3) Determine the amount of a household's discretionary income by subtracting the sum of the household's contributions and expenses from the household's income determined according to § 28-13-32.7. Divide the amount of the household's discretionary income in half and multiply the resulting amount by forty-four dollars and ninety-six cents. The result added to the household's adjusted resources determined according to § 28-13-32.8 equals the household's ability to pay the debt and constitutes the household's share of the hospital bill. The amount of forty-four dollars and ninety-six cents represents the amount of medical or hospital expenses which can be amortized over sixty months at twelve percent annual interest per dollar of payment.

The amount of the county's obligation is determined by subtracting the amount of the household's ability to pay from the hospital charges computed according to § 28-13-29. If the household defaults on the payment of its share of the hospital bill, a hospital may not pursue a collection action against the county for the defaulted payment.

Source: SL 1997, ch 170, § 16; SL 1998, ch 165, § 2.



§ 28-13-32.10 Indigency by design.

28-13-32.10. Indigency by design. If an individual is indigent by design, the individual is ineligible for medical assistance under the provisions of this chapter and there may be no other criteria used to determine eligibility.

Source: SL 1997, ch 170, § 22.



§ 28-13-32.11 Determination of household's ability to purchase health insurance.

28-13-32.11. Determination of household's ability to purchase health insurance. For purposes of subsections 28-13-27(6)(c) and (d), when determining whether the household was financially able to purchase health insurance which would have covered the medical costs the county is being requested to pay, the county shall use the following methodology:

(1) Determine the household's income and resources according to §§ 28-13-32.7 and 28-13-32.8;

(2) Determine the household's contributions for taxes, social security, medicare, and payments to other standard retirement programs according to subdivision 28-13-32.9(1);

(3) Except for the medical expenses for which the household is requesting assistance, determine the household's expenses according to subdivision 28-13-32.9(2);

(4) Determine the amount of the household's discretionary income by subtracting the sum of the household's contributions and expenses from the household's income. Divide the amount of the household's discretionary income in half. The result added to the household's adjusted resources determined according to § 28-13-32.8 equals the household's discretionary income that was available to purchase health insurance;

(5) Subtract the amount of the monthly health insurance premium that was available to the household if known or, if unknown, an estimate of the premium the household could be expected to incur. For purposes of this subdivision, the county shall establish such estimate either by obtaining premium estimates from two major medical insurance carriers doing business in the state or by using an estimate based on the rate data provided to the county by the Division of Insurance of the Department of Labor and Regulation. The policy used shall have a benefit design that equals or exceeds the benefit design of the basic benefit plan as developed by the Health Benefit Plan Committee pursuant to § 58-18B-32. If the result is a negative number, the health insurance was not affordable. If the result is a positive number, health insurance was affordable and the individual is considered to be indigent by design.
Source: SL 2000, ch 134, § 2; SL 2004, ch 17, § 36; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 28-13-33 County liability for emergency and nonemergency hospitalization ofindigent persons--Remedies for recovery of expense by county.

28-13-33. County liability for emergency and nonemergency hospitalization of indigent persons--Remedies for recovery of expense by county. Subject to the provisions of this chapter and except as expressly provided, if a hospital furnishes emergency hospital services to a medically indigent person, the county where the medically indigent person has established residency is liable to the hospital for the reimbursement of the hospitalization. In the case of nonemergency care, the county of residence is liable only to the extent that the board of county commissioners, in good faith, approves an application for assistance. If a county provides payment for nonemergency services, the services shall be approved by the county before the services are provided. To the extent that the county provides payment to a hospital, the county has the same remedies for the recovery of the expense as are provided by chapter 28-14 for the recovery of money expended for the relief and support of poor and indigent persons.

Source: SL 1953, ch 131, § 3; SDC Supp 1960, § 27.12B03; SL 1976, ch 173, § 19; SL 1988, ch 226, § 2; SL 1997, ch 170, § 11.



§ 28-13-33.1 Experimental procedures and treatment for medically indigent patient.

28-13-33.1. Experimental procedures and treatment for medically indigent patient. No county is liable for the payment of any experimental procedures or experimental modes of treatment provided on behalf of a medically indigent person.

Source: SL 1997, ch 170, § 28.



§ 28-13-33.2 Billing for care of medically indigent patients.

28-13-33.2. Billing for care of medically indigent patients. If submitting a bill to a county for medically necessary hospital services provided on behalf of a person who is medically indigent, the hospital must first demonstrate that it has exhausted all avenues of payment including accepting reasonable monthly payments from the person who does not have the ability to pay the hospital in one lump sum at the time of discharge.

Source: SL 1997, ch 170, § 30.



§ 28-13-34 Repealed.

28-13-34. Repealed by SL 1988, ch 226, § 7



§ 28-13-34.1 Notice to county where hospitalization is furnished to indigent person--Time for notice of emergency and nonemergency admissions--Contents ofnotice.

28-13-34.1. Notice to county where hospitalization is furnished to indigent person--Time for notice of emergency and nonemergency admissions--Contents of notice. If hospitalization is furnished to a medically indigent person, the county is not liable for the cost of the hospitalization unless, within fifteen days in the case of an emergency admission, notice of the hospitalization is mailed to the auditor of the county. The notice shall contain:

(1) The name and last known address of the patient or the patient's guardian;

(2) The name and address of the responsible party, if known;

(3) The name of the attending physician;

(4) The nature and degree of severity of the illness;

(5) The anticipated diagnostic or therapeutic services required;

(6) The location at which the services are to be provided;

(7) The estimated reimbursement for the services; and

(8) A statement that the hospital has asked the patient or the responsible party, if known, whether the patient has served in any branch of the military, is potentially eligible for Indian Health Service benefits, or is a member of a Native American tribe and a statement of the information received in response to the inquiry.
Source: SL 1988, ch 226, § 1; SL 1989, ch 245; SL 1997, ch 170, § 17.



§ 28-13-34.2 Release of information.

28-13-34.2. Release of information. If submitting a notice under the provisions of § 28-13-34.1, the hospital shall make every reasonable effort to secure from the patient, and to include with the notice, a release of information form which has been signed by the patient or the patient's authorized representative. The form shall authorize persons, agencies, or institutions to release, to the county, the patient's social security number, the social security number of other household members, medical information concerning the patient, and financial information concerning the patient or members of the patient's household.

Source: SL 1997, ch 170, § 26.



§ 28-13-35 Substitute arrangements for hospitalized indigent patient--County not liableto hospital after failure to cooperate.

28-13-35. Substitute arrangements for hospitalized indigent patient--County not liable to hospital after failure to cooperate. In any case of hospitalization of a medically indigent person, the county, through any elected officer or through an employee, may arrange for adequate and suitable care of the person elsewhere. If the county notifies the hospital in writing of its arrangement for the removal of the medically indigent person and the hospital unreasonably fails or refuses to cooperate in effecting the change, the county is not liable for any hospitalization subsequent to the hospital's failure or refusal to cooperate.

Source: SL 1953, ch 131, § 4; SDC Supp 1960, § 27.12B04; SL 1997, ch 170, § 18.



§ 28-13-36 Contractual arrangements between county and hospital not impaired.

28-13-36. Contractual arrangements between county and hospital not impaired. Nothing in this chapter precludes a hospital and a county from entering into a reasonable and suitable arrangement, contract, or agreement for hospitalization of medically indigent persons at other rates than provided under this chapter, or abrogates or impairs any rights or remedies of either the county or the hospital under any such arrangement, contract, or agreement.

Source: SL 1953, ch 131, § 5; SDC Supp 1960, § 27.12B05; SL 1997, ch 170, § 19.



§ 28-13-37 County duty to relieve nonresidents in distress.

28-13-37. County duty to relieve nonresidents in distress. It shall be the duty of the county commissioners, on complaint made to them that any person not an inhabitant of their county is lying sick therein or in distress, without friends or money, so that he is likely to suffer, to examine into the case of such person and grant such temporary relief as the nature of the case may require.

Source: SDC 1939, § 50.0105.



§ 28-13-37.1 Medical review by county or Department of Social Services.

28-13-37.1. Medical review by county or Department of Social Services. A county may review the need for emergency room treatment, an admission, a transfer, a continued stay, or inpatient surgical services. At its option, a county may request the Department of Social Services to provide the needed reviews on the county's behalf. In either case, the review shall be conducted by or under the supervision of a physician licensed under chapter 36-4, and shall be consistent with generally accepted medical practice guidelines.

Source: SL 1997, ch 170, § 27.



§ 28-13-38 Temporary relief to nonresident--Reimbursement by home county.

28-13-38. Temporary relief to nonresident--Reimbursement by home county. Whenever any person entitled to temporary relief as a poor person shall be in any county in which he has not established residency, the commissioners thereof may, if the same is deemed advisable, grant such relief by providing the same relief as is customary in cases where persons have established residency in the state and county. The county furnishing relief shall be entitled to reimbursements from the county in which said poor person has established residency.

Source: SDC 1939, § 50.0104; SL 1941, ch 211, § 4; SL 1976, ch 173, § 20.



§ 28-13-38.1 When hospitals outside state are eligible for reimbursement by county.

28-13-38.1. When hospitals outside state are eligible for reimbursement by county. Hospitals located outside South Dakota are eligible for reimbursement from the county where the medically indigent person has established residency only if the hospital provides services which are not available in South Dakota or the hospital is approved by the county of residence of the medically indigent person as providing a reasonable or cost-effective service.

Source: SL 1988, ch 225, § 2; SL 1997, ch 170, § 20.



§ 28-13-39 Repealed.

28-13-39. Repealed by SL 1976, ch 173, § 35



§ 28-13-40 Appeal to circuit court from county commissioners--Direction forassistance.

28-13-40. Appeal to circuit court from county commissioners--Direction for assistance. If any person shall suppose that he is entitled to the benefit of the laws for the relief of the poor, and the commissioners of the county in which he applies for assistance shall refuse to give such person the benefit thereof, upon application of such person a judge of the circuit court having jurisdiction over such county may, if he shall think proper, direct such commissioners to provide assistance pursuant to this chapter to such person.

Source: SDC 1939, § 50.0208; SL 1976, ch 173, § 21.



§ 28-13-41 Repealed.

28-13-41. Repealed by SL 2013, ch 127, § 1.



§ 28-13-42 Names of recipients not released for publication.

28-13-42. Names of recipients not released for publication. The county auditor or any other county official shall not release the name of any poor relief recipient for official publication.

Source: SL 1975, ch 79, § 1.



§ 28-13-43 Assignment or transfer of property to qualify for assistance asmisdemeanor.

28-13-43. Assignment or transfer of property to qualify for assistance as misdemeanor. At any time before or after making an application for poor relief, an applicant may not assign or transfer any property for the purpose of becoming eligible for assistance under this chapter. Violation of this section is a Class 1 misdemeanor.

Source: SL 1980, ch 202, § 7.



§ 28-13-44 Bankruptcy not admissible in making determination of indigency.

28-13-44. Bankruptcy not admissible in making determination of indigency. The fact that an individual has filed a petition in bankruptcy or has received a discharge in bankruptcy under Title 11 of the United States Code is not admissible evidence in a proceeding under this chapter and may not be considered in making a determination of indigency.

Source: SL 1995, ch 166; SL 1997, ch 170, § 21.






Chapter 13A - Catastrophic County Poor Relief Fund

§ 28-13A-1 Establishment--Administration--Expenditures.

28-13A-1. Establishment--Administration--Expenditures. There is established a catastrophic county poor relief fund administered by the South Dakota Association of County Commissioners and the board of catastrophic county poor relief. Expenditures from the fund, including the cost to administer the program, shall be approved by the board.

Source: SL 1984, ch 204, § 1; SL 2009, ch 142, § 1.



§ 28-13A-2 Board established--Appointment and term of members--Expenses.

28-13A-2. Board established--Appointment and term of members--Expenses. There is established a catastrophic county poor relief board to consist of five county commissioners from participating counties appointed by the executive board of the association of county commissioners established pursuant to § 7-7-28. Board members shall serve staggered terms of four years or until their term as county commissioner has expired. Per diem costs for the board shall be established by the executive board of the association and shall be paid from funds collected by the association.

Source: SL 1984, ch 204, § 2.



§ 28-13A-3 Executed.

28-13A-3. Executed



§ 28-13A-4 Rules for participation by additional counties, withdrawal and administration.

28-13A-4. Rules for participation by additional counties, withdrawal and administration. If fifty or more counties elect to participate in the catastrophic county poor relief fund prior to November 1, 1984, the board established in § 28-13A-2 shall establish administrative rules pursuant to chapter 1-26 regarding the procedure and requirements for allowing additional counties to participate in the fund, the procedure and requirements for allowing participating counties to withdraw from the fund and other policies to facilitate the administration, distributions, and assessments associated with the fund.

Source: SL 1984, ch 204, § 4.



§ 28-13A-5 Discontinuance--Disposition of fund.

28-13A-5. Discontinuance--Disposition of fund. If at the end of any calendar year less than thirty-five counties elect to remain in the fund, a final assessment shall be made to reestablish the reserve, the fund shall be discontinued and the reserve shall revert to the state general fund.

Source: SL 1984, ch 204, § 5.



§ 28-13A-6 Reimbursement from fund--Eligibility--Application.

28-13A-6. Reimbursement from fund--Eligibility--Application. Any participating county which has incurred hospital and other medical claims in excess of twenty thousand dollars for any individual eligible for county poor relief in a twelve-month period may apply to the board for funds from the catastrophic county poor relief fund. The application shall include such information as the board of catastrophic county poor relief may prescribe.

Source: SL 1984, ch 204, § 7; SL 1985, ch 228, § 1; SL 2009, ch 142, § 2.



§ 28-13A-7 Amount of reimbursement.

28-13A-7. Amount of reimbursement. The catastrophic county poor relief board shall determine if the application is in order and the claim is justified and may approve disbursements to the county for ninety percent of any hospital and other medical claim payments the county has made for the individual in excess of twenty thousand dollars in the twelve-month period and may continue to reimburse the county for ninety percent of hospital and other medical claim payments for the individual for the remainder of that period.

Source: SL 1984, ch 204, § 8; SL 1985, ch 228, § 2; SL 2009, ch 142, § 3.



§ 28-13A-8 Annual report of disbursements--Assessment and payment of shares by counties.

28-13A-8. Annual report of disbursements--Assessment and payment of shares by counties. Prior to January thirty-first, the board shall calculate the actual disbursements from the catastrophic poor relief fund in the previous calendar year and shall compute each participating county's share utilizing the formula established in this chapter. The board shall certify each participating county's share of the total assessment to the county auditor before January thirty-first. Each participating county shall remit its share of the catastrophic county poor relief assessment to the South Dakota Association of County Commissioners on or before March fifteenth of each year.

Source: SL 1984, ch 204, § 9; SL 1985, ch 33, § 58; SL 2009, ch 142, § 4.



§ 28-13A-9 Computation of counties' shares.

28-13A-9. Computation of counties' shares. Each participating county's share of the catastrophic county poor relief fund shall be computed utilizing the following factors:

(1) The percent of the total population, minus individuals eligible for medicaid, of the participating counties in the state which reside in the county; and

(2) The percent of the taxable value of the participating counties in the state associated with the county as determined by the Department of Revenue.

Each participating county's share of the catastrophic county poor relief assessment shall be calculated by multiplying the average of the two factors by the total assessment.

Source: SL 1984, ch 204, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 28-13A-10 Supplemental assessments to avoid depletion.

28-13A-10. Supplemental assessments to avoid depletion. If it appears to the board that the catastrophic county poor relief fund reserve is in danger of being completely depleted, the board may determine a supplemental assessment is required and if so shall certify to each participating county its share as calculated by the factors included in § 28-13A-9.

Source: SL 1984, ch 204, § 11; SL 2009, ch 142, § 5.



§ 28-13A-11 Acceptance of funds from other sources.

28-13A-11. Acceptance of funds from other sources. The board may accept any gifts, contributions, or funds obtained from any other source for the purpose of carrying out the provisions of this chapter. The administration and expenditure of these funds shall be in accordance with this chapter.

Source: SL 1985, ch 229; SL 2009, ch 142, § 6.



§ 28-13A-12 Children born during multiple birth considered as single individual--Multiple birth defined.

28-13A-12. Children born during multiple birth considered as single individual--Multiple birth defined. Children born during a multiple birth who incur medical expenses as a result of that birth shall be considered as a single individual in applying the provisions of §§ 28-13A-6 and 28-13A-7. A multiple birth is one in which a child is born with one or more other children during one birth incident.

Source: SL 1987, ch 205.



§ 28-13A-13 Conditions for disbursement for organ transplants.

28-13A-13. Conditions for disbursement for organ transplants. The catastrophic county poor relief board may not approve a disbursement for care related to an organ transplant unless the county making application establishes the following:

(1) That the same care is available to nonindigent residents of the county. This may be established by the receipt of letters from six insurance companies doing business in the state verifying that insurance coverage is available for such care;

(2) That the care will not jeopardize the funding of health care services already available within the county;

(3) That the care is reasonable and necessary;

(4) That the care provider has determined that the individual in need of the organ transplant is medically, psychologically, and socially qualified to receive the transplant according to criteria established by the care provider; and

(5) That there is a reasonable expectation that there will be a significant improvement in the individual's duration or quality of life as a result of the transplant.
Source: SL 1988, ch 227.



§ 28-13A-14 Disposition of contested claims.

28-13A-14. Disposition of contested claims. The catastrophic county poor relief board shall issue the final decision on any claim contested under this chapter. A county may appeal the decision to the circuit court within thirty days after the date the county receives a written copy of the final decision.

Source: SL 1996, ch 186.






Chapter 14 - Reimbursement Of County Poor Relief Expenditures

§ 28-14-1 County claim for reimbursement from person relieved--Enforcement against property.

28-14-1. County claim for reimbursement from person relieved--Enforcement against property. When any county shall furnish relief to any person under the provisions of chapter 28-13, such county shall have a claim against the person so relieved for the value of such relief, which may be enforced against any property, not exempt from execution, which such person may have or later acquire.

Source: SDC 1939, § 50.0107; SL 1941, ch 211, § 5.



§ 28-14-2 Relief of nonresident--Reimbursement by county of residence.

28-14-2. Relief of nonresident--Reimbursement by county of residence. If a county furnishes relief under the provisions of chapter 28-13 to any person who is a nonresident of the county and the county is unable to collect the amount of relief furnished from the person receiving the relief, the county which furnishes the relief shall have a claim for reimbursement against the county of which the person is a resident as determined by chapter 28-13 for the value of the provided assistance. The county which furnishes relief shall give notice to the county auditor of the resident county of the claim for reimbursement. The resident county shall make the reimbursement out of the poor relief funds for that county.

Source: SDC 1939, § 50.0107 as added by SL 1941, ch 211, § 5; SL 1976, ch 173, § 22; SL 1984, ch 205, § 1.



§ 28-14-2.1 Relief to resident of less than sixty days--Reimbursement by prior county of residence.

28-14-2.1. Relief to resident of less than sixty days--Reimbursement by prior county of residence. If a county furnishes relief under the provisions of chapter 28-13 to any person who has been a resident of the county as determined by chapter 28-13 for less than sixty days prior to the making of an application for nonemergency hospitalization assistance as provided by § 28-13-34.1 or his being hospitalized in an emergency situation, and the county is unable to collect the amount of the relief furnished from the person receiving the relief, the county which furnishes the relief shall have a claim for reimbursement against the county of which the person was a resident sixty days prior to application for hospitalization assistance or the emergency hospitalization. The county which furnishes the relief shall give notice of the claim for reimbursement to the county auditor of the county of which the person was last a resident. The county of which the person was last a resident shall make the reimbursement out of the poor relief funds for that county.

Source: SL 1984, ch 205, § 2; SL 1989, ch 30, § 55.



§ 28-14-2.2 Relief to person becoming resident for medical services--Reimbursement by prior countyof residence.

28-14-2.2. Relief to person becoming resident for medical services--Reimbursement by prior county of residence. If a county furnishes relief under the provisions of chapter 28-13 to any person with a preexisting medical condition who becomes a resident of the county as determined by chapter 28-13 solely to utilize the medical facilities of the county and the county is unable to collect the amount of the relief furnished from the person receiving the relief, the county which furnishes the relief shall have a claim for reimbursement against the county of which the person was last a resident. The county which furnishes the relief shall give notice of the claim for reimbursement to the county auditor of the county of which the person was last a resident. The county of which the person was last a resident shall make the reimbursement out of the poor relief funds for that county.

Source: SL 1984, ch 205, § 3.



§ 28-14-3 Support and relief for which lien may be established--Burial expenses.

28-14-3. Support and relief for which lien may be established--Burial expenses. For the purpose of §§ 28-14-5 to 28-14-18, inclusive, a poor person shall mean any person who receives support, care, and maintenance as a poor person, or any person who is a patient of the South Dakota Human Services Center and any and all other cases wherein any county within this state shall become obligated to, and does pay for any care, support, and maintenance. It shall also include all moneys expended by any county for burial expenses.

Source: SDC 1939, § 39.1701; SL 1939, ch 148; SL 1963, ch 380, § 13.



§ 28-14-4 Medical treatment not subject to lien provisions.

28-14-4. Medical treatment not subject to lien provisions. The provisions of §§ 28-14-5 to 28-14-18, inclusive, shall not be construed to apply to any person receiving medical care and hospitalization or any other treatment under the tuberculosis control and eradication program operated by the State Department of Health.

Source: SDC 1939, § 39.1701; SL 1939, ch 148; SL 1963, ch 380, § 13.



§ 28-14-5 County lien on property of recipient for care, support, or burial expenses provided--Immediate effect--Reimbursement under catastrophic county poor relief fund.

28-14-5. County lien on property of recipient for care, support, or burial expenses provided--Immediate effect--Reimbursement under catastrophic county poor relief fund. If any county pays for the care, support, or burial expenses of any poor person as defined in § 28-14-3, the county has a lien upon all the property, both real and personal, including joint tenancy and homestead interests belonging to the poor person, or to be thereafter acquired by the poor person, or in which the poor person has any interest. The lien shall be for all sums of money expended by the county. A lien for expenses paid by a county and reimbursed under the catastrophic county poor relief fund established in chapter 28-13A, shall be for the full amount of the medical expenses paid by the county before reimbursement was made from the catastrophic fund. A lien shall become effective immediately upon payment by any county, to or for the benefit of such poor person, and filing with the register of deeds office for recording and indexing. Each additional payment made by the county for such poor person shall be added to the amount of the lien. If a county receives a reimbursement from the catastrophic county poor relief fund and the county subsequently collects all or part of the claims from either the individual or a third-party source, the county shall repay a percentage of the collection to the catastrophic county poor relief fund. The percentage of the collection repaid shall equal the percentage of the claim that the catastrophic county poor relief fund reimbursement represents.

Source: SDC 1939, § 39.1702; SL 1953, ch 209, § 1; SL 1963, ch 237; SL 1993, ch 211.



§ 28-14-6 Application of lien to property of spouse--Joint tenancy--Continuation of lien.

28-14-6. Application of lien to property of spouse--Joint tenancy--Continuation of lien. If any poor person receiving benefits from the county be a married person, the lien therein established shall also be a lien upon all the property, real and personal, including joint tenancy and homestead interests, property thereafter acquired, or interest in property, of the husband or wife of such poor person as the case may be, if the Christian names of both spouses are shown in connection with the lien. Such lien shall not sever a joint tenancy or affect the right of survivorship except that the lien shall be enforceable to the extent that the county aid recipient had an interest prior to his death.

Such lien shall continue until the liability for such amount is satisfied except that such lien may be adjusted and compromised as to specific property as now provided by statute.

Source: SDC 1939, § 39.1702; SL 1953, ch 209, § 1; SL 1963, ch 237.



§ 28-14-7 Recording of poor relief payments by county auditor--Contents of record--Place of filing.

28-14-7. Recording of poor relief payments by county auditor--Contents of record--Place of filing. It shall be the duty of the county auditor, immediately after issuing of county warrants or payment of cash, as the case may be, for the benefit of any poor person, to record the name of such poor person for whose benefit such warrants or cash were issued, the amount thereof, the purpose for which such warrants or cash were issued, together with the name of the fund from which such warrants or cash were drawn, all properly indexed, and to subsequently record in a like manner each additional payment made by the county for such poor person. Such record shall be filed in the office of the register of deeds of the county in which such poor person resides, and in the county of his legal residence or last residence, if he is an inmate of any state institution or deceased.

Source: SDC 1939, § 39.1703; SL 1953, ch 209, § 2.



§ 28-14-8 Certified copies of record filed in other counties--Lien on property therein.

28-14-8. Certified copies of record filed in other counties--Lien on property therein. Certified copies of the record as to such aid to any poor person may be filed with the register of deeds of any county in the state, and shall thereupon be recorded and indexed as are similar records of such county and shall thereupon constitute notice of a lien upon any property of said poor or deceased person in said county.

Source: SDC 1939, § 39.1703; SL 1953, ch 209, § 2.



§ 28-14-9 Record as notice of lien--Joint tenancy, homestead, and after-acquired property covered.

28-14-9. Record as notice of lien--Joint tenancy, homestead, and after-acquired property covered. Such record shall be actual notice to all persons of a lien upon all property, real and personal, including joint tenancy and homestead interests belonging to such poor person, or to be thereafter acquired by the poor person or to the husband or wife of such poor person as the case may be, to the extent and amount obligated and paid by any county for the benefit of such poor person.

Source: SDC 1939, § 39.1703; SL 1953, ch 209, § 2.



§ 28-14-10 Application to county commissioners for correction of record of lien--Action bycommissioners.

28-14-10. Application to county commissioners for correction of record of lien--Action by commissioners. In the event the record of a lien shall have been made under the provisions of this chapter whereby the name of the person or persons for whose benefit any payment shall have been made, or the name of any person or persons against whose property a lien may appear to have been created, shall be shown or stated by mistake or incorrectly or in such manner as not to be easily identified as the owner or owners of property, or the amount of such lien be incorrectly stated or recorded, any person whose interests are adversely affected thereby may apply to the board of county commissioners for correction of the record to conform to the facts. The board shall have authority to grant the relief sought and to direct the correction of the record accordingly.

Source: SDC 1939, § 39.1708 as enacted by SL 1941, ch 164, § 3.



§ 28-14-11 Foreclosure of lien by action--Time of commencing action--Restrictions on enforcementagainst homestead.

28-14-11. Foreclosure of lien by action--Time of commencing action--Restrictions on enforcement against homestead. Any lien established by virtue of these statutes may be foreclosed by action in the name of the county to satisfy the amount of the lien, together with interest, cost, and expenses of foreclosure. Such foreclosure shall not be commenced until one year after the last payment to or for the benefit of the poor person during the lifetime of the poor person or until after the death of the poor person.

Such lien shall not be enforced against the homestead of the poor person during his or her lifetime or while occupied as a homestead by the surviving spouse or minor children, except upon alienation.

Source: SDC 1939, § 39.1704; SL 1953, ch 209, § 3.



§ 28-14-12 Advertising and sale of personal property acquired by lien foreclosure.

28-14-12. Advertising and sale of personal property acquired by lien foreclosure. All property acquired by the county under this chapter shall in the case of personal property be offered for sale by the board of county commissioners of each county by advertising for bids upon two weeks' notice, published in a legal newspaper within the county, and if such board of county commissioners deem it for the best interests of the county, they shall sell the same to the highest bidder for cash.

Source: SDC 1939, § 39.1705.



§ 28-14-13 Rent or sale of real property acquired by foreclosure of lien--Crediting of moneysreceived.

28-14-13. Rent or sale of real property acquired by foreclosure of lien--Crediting of moneys received. In all cases of real property acquired under these statutes, the board of county commissioners is authorized to rent or sell the same in the same manner as provided for other real property acquired by the county through foreclosure of school fund mortgages, and all moneys received thereby shall be credited to the respective funds from which the money was drawn to establish the lien.

Source: SDC 1939, § 39.1705.



§ 28-14-14 Satisfaction of lien on full payment--Statement of satisfaction recorded with register ofdeeds--Marginal notation by register.

28-14-14. Satisfaction of lien on full payment--Statement of satisfaction recorded with register of deeds--Marginal notation by register. When full amount for which a lien against the property of any person shall have been established by virtue of the provisions of this chapter, as certified by the county auditor, shall be paid to the county treasurer of the county which shall have made such payment or payments, such lien shall be satisfied. Upon the receipt for such payment being presented to and filed with such county auditor that officer shall issue a statement, signed, and sealed, to the effect that such lien is satisfied. The statement so issued may be filed for record and recorded in the office of the register of deeds of each county in which a record of such lien has been made, without charge or fee therefor. The register of deeds shall also note the fact of such satisfaction of lien upon the margin of any record of such lien in that office.

Source: SDC 1939, § 39.1706 as enacted by SL 1941, ch 164, § 1.



§ 28-14-15 Appearance by county commissioners in lien proceedings--Compromises and agreementsregarding liens--Execution of instruments.

28-14-15. Appearance by county commissioners in lien proceedings--Compromises and agreements regarding liens--Execution of instruments. The board of county commissioners shall have authority to enter the appearance of the county in any proceeding affecting the property on which the state claims a lien or charge pursuant to §§ 28-14-5 and 28-14-6, to prosecute or defend in any such proceedings to institute probate proceedings as a creditor of deceased persons, and either in the course of or in the absence of and apart from any action or proceeding enter into any stipulation, compromise, settlements, or other agreements or arrangements in respect to such lien or charge affecting such property as may seem wise, and to execute and deliver any such stipulation, modification, quitclaims, releases, partial releases, discharges, extensions, agreements, satisfactions, partial satisfactions, or subordination or other contract or stipulation or agreement which the interest of the parties or the circumstances of the case may make advisable.

Source: SDC 1939, § 39.1707 as enacted by SL 1941, ch 164, § 2.



§ 28-14-16 Filing with county auditor of application for satisfaction, compromise of lien, or correctionof record.

28-14-16. Filing with county auditor of application for satisfaction, compromise of lien, or correction of record. In the event any person having any interest in any property against which a lien has been established as provided by this chapter desires to avail himself of the benefits of § 28-14-10 or of §§ 28-14-14 to 28-14-18, inclusive, he may file with the county auditor in the county in which such lien originated a written application therefor, signed and sworn to by the applicant in which shall be set forth the facts upon which such application is based.

Source: SDC 1939, § 39.1707 as enacted by SL 1941, ch 164, § 2.



§ 28-14-17 Action and resolution by county commissioners on application--Execution of instruments.

28-14-17. Action and resolution by county commissioners on application--Execution of instruments. Any such application shall be presented to the board of county commissioners of said county at its next regular meeting. If it appears to the satisfaction of the board that it will be to the best interest of the county and the circumstances of the case are such that the same is advisable, the board may, by proper resolution duly adopted authorize such stipulation, modification, quitclaim, release, partial release, discharge, extension, agreement, satisfaction, partial satisfaction, or subordination or other contract or agreement which will effect the purpose desired. Upon such resolution becoming effective and the payment of any sum specified, the chairman of the board of county commissioners and the county auditor shall be authorized to execute any such instrument on behalf of the county.

Source: SDC 1939, § 39.1707 as enacted by SL 1941, ch 164, § 2.



§ 28-14-18 Recording of satisfactions and releases--No fee--Marginal notation by register of deeds.

28-14-18. Recording of satisfactions and releases--No fee--Marginal notation by register of deeds. All satisfactions, partial satisfactions, releases, and partial releases so executed shall be filed for record in the office of the register of deeds of the respective county or counties in which is located the real property so released from such lien. Such filing and recording of such partial satisfaction, satisfactions, releases, or partial releases shall be done without any fee being charged or paid therefor. The register of deeds shall also note the fact of such satisfactions, partial satisfaction, or release or partial release upon the margin of any record of such lien in that office.

Source: SDC 1939, § 39.1707 as enacted by SL 1941, ch 164, § 2.



§ 28-14-19 Termination of lien upon closing of estate.

28-14-19. Termination of lien upon closing of estate. Any lien or encumbrance against property created by this chapter shall terminate and be discharged upon the closing and termination of the estate of any person against whom any such lien or encumbrance is claimed.

Source: SL 1987, ch 206, § 1.



§ 28-14-20 Termination of certain liens as matter of law.

28-14-20. Termination of certain liens as matter of law. Any lien or encumbrance created under this chapter prior to July 1, 1970, is hereby terminated as a matter of law.

Source: SL 1987, ch 206, § 2; SL 2001, ch 156, § 1.






Chapter 15 - County Homes [Repealed]

§ 28-15-1 to 28-15-13. Repealed.

28-15-1 to 28-15-13. Repealed by SL 1973, ch 179, § 2



§ 28-15-14 Repealed.

28-15-14. Repealed by SL 2009, ch 143, § 1.






Chapter 16 - Removal Of Indigents From County [Repealed]

CHAPTER 28-16

REMOVAL OF INDIGENTS FROM COUNTY [REPEALED]

[Repealed by SL 1974, ch 194]



Chapter 17 - County Burial

§ 28-17-1 County to employ funeral director to supervise burial or cremation of indigentperson.

28-17-1. County to employ funeral director to supervise burial or cremation of indigent person. If any person dies within any county, who does not have money or means necessary to defray the funeral expenses, and whose relatives or friends are unable or unwilling to defray the expenses, the county commissioners shall employ a funeral director to provide for and superintend the burial or cremation of the deceased person.

Source: SDC 1939, § 50.0105; SL 1976, ch 173, § 23; SL 2012, ch 152, § 1.



§ 28-17-2 Funeral expense borne by county of residence or where death occurred.

28-17-2. Funeral expense borne by county of residence or where death occurred. If any person who is destitute and has no estate dies within the state, and who has no one legally bound for funeral expenses, and where there is no other source to pay the cost of burial or cremation expense, the funeral expenses shall be borne by the county in which the deceased was a resident at time of death. If no residence can be determined for the deceased person, the funeral expenses shall be borne by the county in which death occurred.

Source: SDC 1939, § 12.1911; SL 1947, ch 42; SL 1953, ch 24; SL 1967, ch 19; SL 2012, ch 152, § 2.



§ 28-17-3 Selection of funeral director--Decision regarding burial or cremation--Advertising forbids prohibited.

28-17-3. Selection of funeral director--Decision regarding burial or cremation--Advertising for bids prohibited. The selection of a funeral director may be made by the tribe or next of kin, if any, otherwise by the board of county commissioners. The determination whether the decedent is buried or cremated may be made by the tribe or next of kin, if any, otherwise by the board of county commissioners. In no case may the county commissioners advertise for bids on burial or cremation of indigent poor.

Source: SDC 1939, § 12.1911 as added by SL 1953, ch 24; SL 1967, ch 19; SL 2012, ch 152, § 3.



§ 28-17-4 Services required of funeral director--Sum allowed.

28-17-4. Services required of funeral director--Sum allowed. On county burials, the funeral director in charge shall furnish a casket and outside container and conduct the funeral services. On county cremations, the funeral director in charge shall furnish an urn or container and conduct the funeral services. The county shall allow the funeral director for merchandise and services rendered, a sum to be established by resolution of the board of county commissioners at the annual organizational meeting.

Source: SDC 1939, § 12.1911 as added by SL 1953, ch 24; SL 1967, ch 19; SL 1971, ch 170; SL 1972, ch 159; SL 1976, ch 173, § 24; SL 2012, ch 152, § 4.



§ 28-17-5 Contract for burial space and cemetery services.

28-17-5. Contract for burial space and cemetery services. In addition to the burial and cremation expenses provided in § 28-17-4, the county commissioners may contract with cemeteries within the state for burial space in a cemetery and the opening and closing of the grave.

Source: SDC 1939, § 12.1911 as added by SL 1953, ch 24; SL 1967, ch 19; SL 1972, ch 160; SL 1975, ch 185; SL 2012, ch 152, § 5.



§ 28-17-6 Payment of expenses by county--Reimbursement by county of residency--Conductof funeral and payment of expenses for deceased veterans.

28-17-6. Payment of expenses by county--Reimbursement by county of residency--Conduct of funeral and payment of expenses for deceased veterans. The necessary and reasonable expenses of burial or cremation under this chapter shall be paid by the county treasurer, upon the order of the commissioners. If the decedent had an established residency according to § 28-13-3 in a county in this state different from that in which the decedent died, the county paying the funeral expenses shall be reimbursed by the county in which the decedent had an established residency. If the decedent was an honorably discharged United States soldier, sailor, marine, or aviator, the funeral shall be conducted and expenses paid as provided in chapter 33A-5.

Source: SDC 1939, § 50.0105; SL 1976, ch 173, § 25; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2012, ch 152, § 6.






Chapter 18 - Facilities For Care Of The Aged

§ 28-18-1 Formation of nonprofit corporations for care of aged authorized.

28-18-1. Formation of nonprofit corporations for care of aged authorized. Authority is hereby given for the incorporation of nonprofit self-sustaining corporations formed for the care and accommodation of aged persons, when duly licensed as approved by the laws of the State of South Dakota.

Source: SL 1953, ch 302, § 1; SDC Supp 1960, § 27.1209.



§ 28-18-2 Area of operation of nonprofit corporation--Control by board of directors.

28-18-2. Area of operation of nonprofit corporation--Control by board of directors. Such nonprofit corporations may operate over an area of one or more counties. Direction and control of such corporations shall be exercised by a board of directors, selected as provided by law for such corporations.

Source: SL 1953, ch 302, § 1; SDC Supp 1960, § 27.1209.



§ 28-18-3 Self-liquidating bonds issued by nonprofit corporation.

28-18-3. Self-liquidating bonds issued by nonprofit corporation. Such board of directors may issue self-liquidating bonds for the purpose of constructing or equipping necessary facilities for the purposes of the corporation.

Source: SL 1953, ch 302, § 1; SDC Supp 1960, § 27.1209.



§ 28-18-4 Cooperation and contributions of private and public agencies accepted bynonprofit corporation--Charges and conditions for admission.

28-18-4. Cooperation and contributions of private and public agencies accepted by nonprofit corporation--Charges and conditions for admission. In the operation of such nonprofit corporation, the cooperation and assistance of private individuals and charitable organizations may be utilized and the contributions of private or public agencies may be accepted. The board of directors shall have power to fix the charges and conditions for admission.

Source: SL 1953, ch 302, § 1; SDC Supp 1960, § 27.1209.



§ 28-18-5 Lease of property to nonprofit corporation by Department of Social Services.

28-18-5. Lease of property to nonprofit corporation by Department of Social Services. The Department of Social Services may lease any property under its jurisdiction, suitable for the establishment of such homes for the aged to any corporation or charitable organization that could qualify to the provisions of §§ 28-18-1 to 28-18-4, inclusive.

Source: SL 1953, ch 302, § 2; SDC Supp 1960, § 27.1210; SL 1989, ch 21, § 150; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 28-18-6 County and municipal contributions to nonprofit corporations--Maximum--Appropriation from general fund.

28-18-6. County and municipal contributions to nonprofit corporations--Maximum--Appropriation from general fund. The boards of county commissioners of the several counties and the governing bodies of municipalities of this state, may, in their discretion, contribute sums of money annually not to exceed twenty thousand dollars per annum to nonprofit self-sustaining corporations formed for the care and accommodation of aged persons under the provisions of §§ 28-18-1 to 28-18-4, inclusive.

For the purpose of carrying out the provisions of this section, such boards of county commissioners and such governing bodies of municipalities may appropriate out of the general fund of their respective counties or municipalities.

Source: SL 1953, ch 34; SL 1957, ch 152; SDC Supp 1960, § 12.0617-12; SL 1961, ch 31, § 2; SL 1963, ch 38.



§ 28-18-7 Municipal revenue bonds authorized for establishment and operation offacilities for the aged.

28-18-7. Municipal revenue bonds authorized for establishment and operation of facilities for the aged. Any municipality may issue revenue bonds to provide funds for the purpose of acquiring, constructing, improving, operating, and maintaining municipal hospitals, nursing homes, retirement homes, or related institutions for the care of the aged or for the purpose of refunding outstanding revenue bonds issued under the provisions of this chapter.

Source: SL 1963, ch 286, § 1; SL 1984, ch 43, § 104.



§ 28-18-8 Authorization, issuance, and sale of bonds.

28-18-8. Authorization, issuance, and sale of bonds. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B and § 9-54-12.

Source: SL 1963, ch 286, § 1; SL 1984, ch 43, § 105.



§ 28-18-9 Municipal revenue bonds payable solely from revenues--Credit and taxingpower not pledged--Indebtedness not within constitutional limits.

28-18-9. Municipal revenue bonds payable solely from revenues--Credit and taxing power not pledged--Indebtedness not within constitutional limits. Such revenue bonds shall be payable solely from and shall constitute a lien upon the gross revenues derived from and traceable to properties acquired by the expenditure of the proceeds of revenue bonds, or of bonds refunded thereby, as fixed and determined by the governing body in accordance with the provisions of this chapter. The credit and taxing powers of the municipality shall not be pledged for the payment of revenue bonds issued hereunder and the bondholders shall have no right to compel the appropriation of any of the municipality's other funds, money, or property for the payment of the principal thereof or interest thereon. Nothing herein contained shall be deemed to authorize the incurring by any municipality of indebtedness within the meaning of any constitutional or statutory limitation upon municipal indebtedness.

Source: SL 1963, ch 286, §§ 1, 7.



§ 28-18-10 Repealed.

28-18-10. Repealed by SL 1984, ch 43, § 131



§ 28-18-11 Covenants and agreements in municipal revenue bonds for protection ofbondholders--Remedies of bondholders.

28-18-11. Covenants and agreements in municipal revenue bonds for protection of bondholders--Remedies of bondholders. By the resolution or ordinance authorizing revenue bonds, the governing body may make and enter into on the part of the municipality covenants and agreements with the purchasers and holders thereof from time to time concerning minimum rentals and charges, continuance of ownership and proper operation and maintenance of the hospital, nursing facility, or other facility herein authorized, administration, application, and investment of and accounting for the revenues thereof and the proceeds of the bonds, insurance on the facilities and bonds of employees, relative priorities of lien of outstanding and future bonds upon the gross revenues, refunding of bonds, and the enforcement of bondholders rights, and any other lawful stipulations and covenants which the governing body deems suitable for the security of the bondholders or to reduce the interest cost on the bonds, and the holder of any bond issued hereunder may compel by appropriate court action the performance thereof, whether or not his bond is in default.

Source: SL 1963, ch 286, § 3; SL 1968, ch 187; SL 1984, ch 43, § 106.



§ 28-18-12 Reference in bonds to authorizing resolutions--Negotiability.

28-18-12. Reference in bonds to authorizing resolutions--Negotiability. Bonds issued pursuant to § 28-18-7 may refer to the authorizing resolution or resolutions for matters not expressed in the bonds, but they shall be negotiable investment securities within the meaning of chapter 57A-8, notwithstanding any conditions expressed therein or in the resolutions.

Source: SL 1963, ch 286, § 5; SL 1984, ch 43, § 107.



§ 28-18-13 Repealed.

28-18-13. Repealed by SL 1984, ch 43, § 131



§ 28-18-14 Special fund created prior to delivery of bonds--Gross receipts pledged tofund.

28-18-14. Special fund created prior to delivery of bonds--Gross receipts pledged to fund. Prior to delivery of any such bonds, the governing body shall by the resolutions required by § 28-18-7 create a special fund and appropriate and pledge thereto all gross receipts in respect of rentals, fees, licenses, and other charges however designated, imposed by the municipality for the use or occupancy of the facilities and of any future additions and betterments thereto or for admission of individuals to the same or any part thereof.

Source: SL 1963, ch 286, § 2.



§ 28-18-15 , 28-18-16. Repealed.

28-18-15, 28-18-16. Repealed by SL 1984, ch 43, § 131



§ 28-18-17 Rentals and charges established by municipality--Expenses and bondretirement covered by revenues.

28-18-17. Rentals and charges established by municipality--Expenses and bond retirement covered by revenues. The governing body of each municipality issuing bonds under § 28-18-7 shall have the authority, and it shall be its duty, to establish and collect reasonable rentals or charges for the use and occupancy of and for the services furnished at such facilities. Such rentals and charges shall be fixed according to schedules, and shall be revised when necessary, so as to produce gross revenues at all times sufficient for current operation and maintenance of the hospital, nursing facility, or other facility and sufficient for prompt payment of all outstanding revenue bonds and interest and creation and maintenance of agreed reserves.

Source: SL 1963, ch 286, § 3; SL 1968, ch 187.



§ 28-18-17.1 Lease-purchase agreements authorized--Pledge of facility and net earnings topayment of bonds and interest.

28-18-17.1. Lease-purchase agreements authorized--Pledge of facility and net earnings to payment of bonds and interest. The governing body of each municipality shall have the power to enter into lease-purchase agreements for a term not to exceed the maturity of the bonds issued under § 28-18-7 by ordinance with any person, firm, or corporation for such facilities. Such lease-purchase agreements shall provide for contractual payments sufficient to amortize the cost of the facilities to be constructed and equipment, plus the fair market value on the date of the agreement, of the site. Such agreements shall also provide for a reasonable rate of interest on the outstanding principal and reimburse the municipality for the cost of any other obligation assumed by it under the contract. In the event the governing body enters into a lease-purchase agreement, the governing body notwithstanding any other provision of this chapter, may pledge the facility constructed and the net earnings therefrom to the payment of said bonds and interest thereon, and provide that the net earnings thereof be set apart as a debt service fund for that purpose.

Source: SL 1963, ch 286, § 3 as added by SL 1968, ch 187.



§ 28-18-18 Operational expenses paid from special fund--Appropriations for payment ofbonds.

28-18-18. Operational expenses paid from special fund--Appropriations for payment of bonds. From the fund created pursuant to § 28-18-14 shall be paid as incurred and allowed all normal, reasonable, and current expenses of the operation and maintenance of the facilities, and the revenues remaining in said fund from time to time after payment of such expenses shall be appropriated to a separate account to the extent necessary for the payment of principal of and interest on the bonds and maintenance of such reserves securing said payments as shall be covenanted and agreed with the purchaser and holders of said bonds.

Source: SL 1963, ch 286, § 2.



§ 28-18-19 Findings and determinations binding on municipality.

28-18-19. Findings and determinations binding on municipality. The findings and determinations authorized in §§ 28-18-7 to 28-18-18, inclusive, shall constitute binding representations, recitals, and covenants of each municipality issuing revenue bonds hereunder to and with the purchasers and holders of all such bonds.

Source: SL 1963, ch 286, § 2.



§ 28-18-20 Severability of provisions.

28-18-20. Severability of provisions. If any provision of §§ 28-18-7 to 28-18-19, inclusive, or any resolution or resolutions authorizing the issuance of bonds pursuant to said sections, or the application thereof to any person or circumstances, shall be held invalid in any legal proceedings, such invalidity shall not affect other provisions or applications of said sections or of such resolutions which can be given effect without the invalid provision or application, and shall not affect the validity of such bonds as special and limited obligations of the municipality issuing the same, and to this end all such resolutions shall be subject to all of the provisions and limitations of said sections, and the provisions and applications of said sections are declared to be severable.

Source: SL 1963, ch 286, § 7.






Chapter 19 - South Dakota Housing Development Authority [Transferred]

CHAPTER 28-19

SOUTH DAKOTA HOUSING DEVELOPMENT AUTHORITY [TRANSFERRED]

[Transferred to Chapter 11-11]



Chapter 20 - Liens For Overpayments And Debt

§ 28-20-1 Imposition of lien for overpayment or certain overdue family, spousal, or child supportobligations.

28-20-1. Imposition of lien for overpayment or certain overdue family, spousal, or child support obligations. The Department of Social Services may impose a lien upon the real and personal property of any person who is a resident of or owns property in this state, and who is receiving or has received assistance from or through the department and has received an overpayment or overissuance of assistance to which he was not entitled, or who is indebted to the department or another state for overdue family support obligations, or who owes an overdue support obligation for a spouse or child who is not receiving public assistance, but who is eligible for support enforcement services.

Source: SL 1984, ch 206, § 1; SL 1986, ch 218, § 54.



§ 28-20-2 Determination of debt--Notice of lien--Priority.

28-20-2. Determination of debt--Notice of lien--Priority. The Department of Social Services, upon a judicial determination of debt, or an administrative determination of debt under chapter 25-7A, may file a notice of lien pursuant to chapter 44-2. The priority of this lien shall be established as of its date of filing.

Source: SL 1984, ch 206, § 2.



§ 28-20-3 Motor vehicles--Notation on certificate of title--Priority.

28-20-3. Motor vehicles--Notation on certificate of title--Priority. A notice of lien filed under § 28-20-2 shall be a lien against any motor vehicle as defined by § 32-3-1, which is registered individually or jointly in the name of the debtor. The register of deeds shall note the lien upon any certificate of title as provided in § 32-3-38. The priority of this lien shall be established as of its date of filing.

Source: SL 1984, ch 206, § 3.



§ 28-20-4 Register of deeds not entitled to fee.

28-20-4. Register of deeds not entitled to fee. The register of deeds is not entitled to any fee for registering or filing a lien under this chapter.

Source: SL 1984, ch 206, § 4.









Title 29 - SUCCESSION AND WILLS

Chapter 01 - Intestate Succession [Repealed]

§ 29-1-1 to 29-1-14. Repealed.

29-1-1 to 29-1-14. Repealed by SL 1995, ch 167, § 96



§ 29-1-15 Repealed.

29-1-15. Repealed by SL 1991, ch 210, § 8



§ 29-1-15.1 Repealed.

29-1-15.1. Repealed by SL 1995, ch 167, § 96



§ 29-1-16 Repealed.

29-1-16. Repealed by SL 1991, ch 210, § 9



§ 29-1-17 to 29-1-24. Repealed.

29-1-17 to 29-1-24. Repealed by SL 1995, ch 167, § 96






Chapter 02 - Execution And Validity Of Wills [Repealed]

§ 29-2-1 to 29-2-27. Repealed.

29-2-1 to 29-2-27. Repealed by SL 1995, ch 167, § 96






Chapter 03 - Revocation Of Wills [Repealed]

§ 29-3-1 to 29-3-13. Repealed.

29-3-1 to 29-3-13. Repealed by SL 1995, ch 167, § 96






Chapter 04 - Wills Deposited With Clerk Of Courts [Repealed]

§ 29-4-1 to 29-4-3. Repealed.

29-4-1 to 29-4-3. Repealed by SL 1995, ch 167, § 96






Chapter 05 - Interpretation Of Wills [Repealed]

§ 29-5-1 to 29-5-36. Repealed.

29-5-1 to 29-5-36. Repealed by SL 1995, ch 167, § 96






Chapter 06 - Implementation Of Wills [Repealed]

§ 29-6-1 to 29-6-25. Repealed.

29-6-1 to 29-6-25. Repealed by SL 1995, ch 167, § 96






Chapter 07 - Apportionment Of Federal Estate Tax [Repealed]

§ 29-7-1 to 29-7-7. Repealed.

29-7-1 to 29-7-7. Repealed by SL 1995, ch 167, § 96






Chapter 08 - Simultaneous Death Act [Repealed]

§ 29-8-1 to 29-8-8. Repealed.

29-8-1 to 29-8-8. Repealed by SL 1995, ch 167, § 96






Chapter 09 - Disqualification Of Willful Slayer [Repealed]

§ 29-9-1 to 29-9-20. Repealed.

29-9-1 to 29-9-20. Repealed by SL 1995, ch 167, § 96









Title 29A - UNIFORM PROBATE CODE

Chapter 01 - Curative Statutes [Repealed]

§ 29A-1-101 Short title.

29A-1-101. Short title. This title shall be known and may be cited as the South Dakota Uniform Probate Code. The code consists of chapters 29A-1 to 29A-6, inclusive.

Source: SL 1995, ch 167, § 1-101.



§ 29A-1-102 Purposes--Rule of construction.

29A-1-102. Purposes--Rule of construction. This code shall be liberally construed and applied to promote simplification, clarification, and efficiency in the law of decedent's estates, guardianship and conservatorship, and multiple-party accounts and other nonprobate transfers. This code also includes §§ 55-3-31 to 55-3-38, inclusive.

Source: SL 1995, ch 167, § 1-102; SL 1998, ch 282, § 44.



§ 29A-1-103 Supplementary general principles of laws applicable.

29A-1-103. Supplementary general principles of laws applicable. Unless displaced by the particular provisions of this code, the principles of law and equity supplement its provisions.

Source: SL 1995, ch 167, § 1-103.



§ 29A-1-103.1 Certain provisions governing express trusts for third-party beneficiaries applicable.

29A-1-103.1. Certain provisions governing express trusts for third-party beneficiaries applicable. The provisions of §§ 55-3-24 to 55-3-44, inclusive, are applicable to actions or proceedings relating to estates supervised or administered under Title 29A.

Source: SL 2000, ch 229, § 21.



§ 29A-1-104 Severability.

29A-1-104. Severability. If any provision of this code or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the code which can be given effect without the invalid provision or application, and to this end the provisions of this code are severable.

Source: SL 1995, ch 167, § 1-104.



§ 29A-1-105 Reserved.

29A-1-105. Reserved



§ 29A-1-106 Effect of fraud and evasion.

29A-1-106. Effect of fraud and evasion. If fraud has been perpetrated in connection with any proceeding or in any statement filed under this code or if fraud is used to avoid or circumvent the provisions or purposes of this code, any person injured thereby may obtain appropriate relief against the perpetrator of the fraud or restitution from any person (other than a bona fide purchaser) benefitting from the fraud, whether innocent or not. Any proceeding must be commenced within two years after the discovery of the fraud, but no proceeding may be brought against one not a perpetrator of the fraud later than five years after the time of commission of the fraud. This section does not limit remedies relating to fraud perpetrated on a decedent during the decedent's lifetime which affect the succession of the decedent's estate.

Source: SL 1995, ch 167, § 1-106.



§ 29A-1-107 Evidence as to death or status.

29A-1-107. Evidence as to death or status. In addition to the rules of evidence in courts of general jurisdiction, the following rules relating to a determination of death and status apply:

(1) Death occurs when an individual is determined to be dead under § 34-25-18.1.

(2) A certified or authenticated copy of a death certificate issued by an official or agency of the place where the death occurred is prima facie proof of the fact, place, date, time of death, and identity of the decedent.

(3) A certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that an individual is dead, alive, or an absentee is prima facie proof of the status and of the dates, circumstances, and places disclosed by the record or report.

(4) In the absence of prima facie proof of death, the fact of death may be established by other competent evidence, including circumstantial evidence.

(5) An absentee who has not been seen or heard from for a continuous period of five years, and whose absence is not satisfactorily explained after diligent search or inquiry, is presumed to be dead and is presumed to have died at the end of the period.

(6) A document described in paragraph (2) or (3) that states a time of death 120 hours or more after the time of death of another individual is prima facie proof that the individual survived the other individual by 120 hours.
Source: SL 1995, ch 167, § 1-107.



§ 29A-1-108 Acts by holder of general power.

29A-1-108. Acts by holder of general power. For the purpose of granting consent or approval with regard to the acts or accounts of a personal representative or trustee, and for purposes of consenting to modification or termination of a trust or to deviation from its terms, the sole holder or all co-holders of a presently exercisable general power of appointment are deemed to act for beneficiaries to the extent their interests (as objects, takers in default, or otherwise) are subject to the power.

Source: SL 1995, ch 167, § 1-108.



§ 29A-1-201 General definitions.

29A-1-201. General definitions. Subject to additional definitions contained in the subsequent chapters that are applicable to specific chapters, parts, or sections, and unless the context otherwise requires, in this code:

(1) "Absentee" means an individual who has disappeared, who has been forcibly detained either illegally or by a foreign power, or who is otherwise located in a foreign country and is unable to return.

(2) "Agent" includes an attorney-in-fact under a durable or nondurable power of attorney.

(3) "Application" means a written request to the clerk of court for an order of informal probate or appointment under Part 3 of chapter 29A-3.

(4) "Beneficiary," as it relates to a trust beneficiary, includes a person who has any present or future interest, vested or contingent, and also includes the owner of an interest by assignment or other transfer; as it relates to a charitable trust, includes any person entitled to enforce the trust; as it relates to a "beneficiary of a beneficiary designation," refers to a beneficiary of an insurance or annuity policy, of a POD account, of a security registered in beneficiary form (TOD), or of a pension, profit-sharing, retirement, or similar benefit plan, or other nonprobate transfer at death; and, as it relates to a "beneficiary designated in a governing instrument," includes a grantee of a deed, a devisee, a trust beneficiary, a beneficiary of a beneficiary designation, a donee, appointee, or taker in default of a power of appointment, and a person in whose favor a power of attorney or a power held in any individual, fiduciary, or representative capacity is exercised.

(5) "Beneficiary designation" refers to a governing instrument naming a beneficiary of an insurance or annuity policy, of a POD account, of a security registered in beneficiary form (TOD), or of a pension, profit-sharing, retirement, or similar benefit plan, or other nonprobate transfer at death.

(6) "Child" includes an individual entitled to take as a child under this code by intestate succession from the parent whose relationship is involved and excludes a person who is only a stepchild, a foster child, a grandchild, or any more remote descendant. Any child of a deceased parent who is born after the decedent's death is considered a child in being at the decedent's death, if the child was conceived prior to the decedent's death, was born within ten months of the decedent's death, and survived one hundred twenty hours or more after birth.

(7) "Claims," in respect to estates of decedents, includes liabilities of the decedent whether arising in contract, in tort, or otherwise, and liabilities of the estate which arise at or after the death of the decedent, including funeral expenses and expenses of administration. The term does not include estate or inheritance taxes, or demands or disputes regarding title of a decedent to specific assets alleged to be included in the estate.

(8) "Court" means the circuit court.

(9) "Conservator" means a person appointed by a court to manage the estate of a minor or protected person.

(10) "Descendant" of an individual means the individual's descendants of all generations, with the relationship of parent and child at each generation being determined by the definition of child and parent contained in this code.

(11) "Devise," when used as a noun, means a testamentary disposition of real or personal property and, when used as a verb, means to dispose of real or personal property by will.

(12) "Devisee" means a person designated in a will to receive a devise. For the purposes of chapter 29A-2, in the case of a devise to an existing trust or trustee, or to a trustee or trust described by will, the beneficiaries are devisees and the trustee or trust is not a devisee. For purposes of chapter 29A-3, the trust or trustee is the devisee and the beneficiaries are not devisees.

(13) "Distributee" means any person who has received property of a decedent from a personal representative other than as a creditor or purchaser. A testamentary trustee is a distributee only to the extent of distributed assets or increment thereto remaining with the trustee. A beneficiary of a testamentary trust to whom the trustee has distributed property received from a personal representative is a distributee of the personal representative. For the purposes of this provision, "testamentary trustee" includes a trustee to whom assets are transferred by will, to the extent of the devised assets.

(14) "Estate" includes the property of the decedent, trust, or other person whose affairs are subject to this code as originally constituted and as it exists from time to time during administration.

(15) "Exempt property" means the property of a decedent's estate which is referred to in § 29A-2-402.

(16) "Fiduciary" includes a personal representative, guardian, conservator, and trustee.

(17) "Foreign personal representative" means a personal representative appointed by another jurisdiction.

(18) "Formal proceedings" means proceedings conducted before a judge with notice to interested persons.

(19) "Governing instrument" means a deed, will, trust, insurance or annuity policy, POD account, security registered in beneficiary form (TOD), pension, profit-sharing, retirement, or similar benefit plan, instrument creating or exercising a power of appointment or a power of attorney, or a dispositive, appointive, or nominative instrument of any similar type.

(20) "Guardian" means a person appointed by a court to be responsible for the personal affairs of a minor or protected person, but excludes one who is merely a guardian ad litem.

(21) "Heirs," except as controlled by § 29A-2-711, means persons, including the surviving spouse and the state, who are entitled under the statutes of intestate succession to the property of a decedent.

(22) "Informal proceedings" means those conducted without notice to interested persons by the clerk of court.

(23) "Interested person" includes heirs, devisees, children, spouses, creditors, beneficiaries, and any others having a property right in or claim against a trust estate or the estate of a decedent, minor, or protected person. It also includes persons having priority for appointment as personal representative, and other fiduciaries representing interested persons. The meaning as it relates to particular persons may vary from time to time and must be determined according to the particular purposes of, and matter involved in, any proceeding.

(24) "Joint tenants with the right of survivorship" and "community property with the right of survivorship" includes co-owners of property held under circumstances that entitle one or more to the whole of the property on the death of the other or others, but excludes forms of co-ownership registration in which the underlying ownership of each party is in proportion to that party's contribution.

(25) "Lease" includes an oil, gas, or other mineral lease.

(26) "Letters" includes letters testamentary, letters of guardianship, letters of administration, and letters of conservatorship.

(27) "Minor" means an individual who is under eighteen years of age.

(28) "Mortgage" means any conveyance, agreement, or arrangement in which property is encumbered or used as security.

(29) "Nonresident decedent" means a decedent who was domiciled in another jurisdiction at the time of death.

(30) "Organization" means a corporation, business trust, limited liability company, estate, trust, partnership, joint venture, association, government or governmental subdivision or agency, or any other legal or commercial entity.

(31) "Parent" includes any person entitled to take, or who would be entitled to take if the child died without a will, as a parent under this code by intestate succession from the child whose relationship is in question and excludes any person who is only a stepparent, foster parent, or grandparent.

(32) "Payor" means a trustee, insurer, business entity, employer, government, governmental agency or subdivision, or any other person authorized or obligated by law or a governing instrument to make payments.

(33) "Person" means an individual or an organization.

(34) "Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status. "General personal representative" excludes a special administrator.

(35) "Petition" means a written request to the court for an order after notice.

(36) "Power of appointment" means a power to vest absolute ownership in the property subject to the power, whether or not the powerholder then had capacity to exercise the power. "General power of appointment" means a power exercisable in favor of the powerholder, the powerholder's estate, the powerholder's creditors, or the creditors of the powerholder's estate, whether or not the power is also exercisable in favor of others. "Presently exercisable general power of appointment" includes a power to revoke or invade the principal of a trust or other property arrangement, but excludes a power exercisable only by the powerholder's will.

(37) "Proceeding" includes action at law and suit in equity.

(38) "Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

(39) "Protected person" means an individual for whom a guardian or conservator has been appointed other than for reasons of minority.

(40) "Security" includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease, collateral trust certificate, transferable share, voting trust certificate, and, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation, any temporary or interim certificate, receipt, or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the foregoing.

(41) "Settlement," in reference to a decedent's estate, includes the full process of administration, distribution, and closing.

(42) "Special administrator" means a personal representative as described by §§ 29A-3-614 to 29A-3-618, inclusive.

(43) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

(44) "Stepchild," with reference to an individual, means a child of the individual's spouse, including a child of a surviving or deceased spouse but excluding a child of the individual or a child of a divorced spouse.

(45) "Successor personal representative" means a personal representative, other than a special administrator, who is appointed to succeed a previously appointed personal representative.

(46) "Successors" means persons, other than creditors, who are entitled to property of a decedent under the decedent's will or this code.

(47) "Supervised administration" refers to the proceedings described in chapter 29A-3, Part 5.

(48) "Survive" means that an individual has neither predeceased an event, including the death of another individual, nor is deemed to have predeceased an event under § 29A-2-104 or 29A-2-702. The term includes its derivatives, such as "survives," "survived," "survivor," and "surviving."

(49) "Testacy proceeding" means a proceeding to establish a will or determine intestacy.

(50) "Trust" includes an express trust, private or charitable, with additions thereto, wherever and however created. The term also includes a trust created or determined by judgment or decree under which the trust is to be administered in the manner of an express trust. The term excludes other constructive trusts and excludes resulting trusts, conservatorships, personal representatives, trust accounts as defined in § 29A-6-101, custodial arrangements for minors pursuant to chapter 55-10A, business trusts providing for certificates to be issued to beneficiaries, common trust funds, voting trusts, security arrangements, liquidation trusts, and trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions, or employee benefits of any kind, and any arrangement under which a person is nominee or escrowee for another.

(51) "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.

(52) "Will" means an instrument, including a codicil, executed with testamentary intent and in the manner prescribed by this code, including an instrument which (i) disposes of property on or after the testator's death, (ii) appoints a personal representative, (iii) revokes or amends another will, (iv) nominates a guardian or conservator, or (v) expressly excludes or limits the right of an individual or class to succeed to property of the decedent passing by intestate succession.
Source: SL 1995, ch 167, § 1-201; SL 2007, ch 247, § 4.



§ 29A-1-301 Territorial application.

29A-1-301. Territorial application. Except as otherwise provided in this code, this code applies to and the court has jurisdiction over (1) the estates of decedents and absentees domiciled in this state, (2) the property of nonresident decedents located in this state or property coming into the control of a fiduciary who is subject to the laws of this state, (3) guardianship proceedings for individuals domiciled in or located in this state, (4) conservatorship proceedings for individuals domiciled in or who have property located in this state, and (5) multiple-person bank accounts and other nonprobate transfers in this state.

Source: SL 1995, ch 167, § 1-301.



§ 29A-1-302 Reserved.

29A-1-302. Reserved



§ 29A-1-303 Venue.

29A-1-303. Venue. If a proceeding under this code could be maintained in more than one county in this state, the court of the county in which the proceeding is first commenced has the exclusive right to proceed unless that court determines that venue is properly in another court.

Source: SL 1995, ch 167, § 1-303.



§ 29A-1-304 Practice in court.

29A-1-304. Practice in court. Unless specifically provided to the contrary in this code or unless inconsistent with its provisions, the rules of civil procedure, including the rules concerning vacation of orders and appellate review, govern formal proceedings under this code.

Source: SL 1995, ch 167, § 1-304.



§ 29A-1-305 Records and certified copies.

29A-1-305. Records and certified copies. The clerk of court shall maintain a record of each document relating to a decedent's estate or guardianship or conservatorship which may be filed with the court under this code, including petitions and applications, demands for notices, and of any orders or responses relating thereto, and establish and maintain a system for indexing, filing, or recording which is sufficient to enable users of the records to obtain adequate information. Upon payment of the fees required by law the clerk must issue certified copies of any probated wills, letters, or any other record of paper filed or recorded. Certificates relating to probated wills must indicate whether the decedent was domiciled in this state and whether the probate was formal or informal. Certificates relating to letters must show the date of appointment.

Source: SL 1995, ch 167, § 1-305.



§ 29A-1-306 Jury trial.

29A-1-306. Jury trial. (a) If duly demanded, a party is entitled to trial by jury in a formal testacy proceeding and any proceeding in which any controverted question of fact arises as to which any party has a constitutional right to trial by jury.

(b) If there is no right to trial by jury under subsection (a) or the right is waived, the court in its discretion may call a jury to decide any issue of fact, in which case the verdict is advisory only.

Source: SL 1995, ch 167, § 1-306.



§ 29A-1-307 Performance of acts and orders.

29A-1-307. Performance of acts and orders. The acts and orders which this code specifies as performable by the clerk of court may be performed either by a judge of the court or by the clerk.

Source: SL 1995, ch 167, § 1-307.



§ 29A-1-308 , 29A-1-309. Reserved.

29A-1-308, 29A-1-309. Reserved



§ 29A-1-310 Oath or affirmance on filed documents.

29A-1-310. Oath or affirmance on filed documents. Except as otherwise specifically provided in this code, every document filed with the court under this code including applications, petitions, and demands for notice, shall be deemed to include an oath, affirmation, or statement to the effect that its representations are true as far as the person executing or filing it knows or is informed, and penalties for perjury may follow deliberate falsification in the document.

Source: SL 1995, ch 167, § 1-310.



§ 29A-1-311 Fixing time and place for hearings.

29A-1-311. Fixing time and place for hearings. A judge or clerk of courts may fix a time and place for hearing on any guardianship petition, conservatorship petition, petition for testacy, appointment, or other probate matter pursuant to Title 29A as well as for any petitions relating to the administration of trust estates under chapter 21-22. Any order or notice signed by a clerk of courts need not be attested but shall be sealed with the official seal of the circuit court.

Source: SL 1997, ch 110, § 1.



§ 29A-1-401 Notice--Method and time of giving.

29A-1-401. Notice--Method and time of giving. (a) If notice of a hearing on any petition is required and except for specific notice requirements as otherwise provided, the petitioner shall cause notice of the time and place of hearing of any petition, together with a copy of the petition, to be given to any interested person or the person's attorney if the person has appeared by attorney or requested that notice be sent to an attorney. Notice shall be given:

(1) By mailing a copy of the notice of hearing and of the petition at least fourteen days before the time set for the hearing by certified, registered, or ordinary first class mail addressed to the person being notified at the post office address given in the person's demand for notice, if any, or at the person's place of residence, if known;

(2) By delivering a copy of the notice of hearing and of the petition to the person being notified personally at least fourteen days before the time set for the hearing; or

(3) If the address or identity of any person is not known and cannot be ascertained with reasonable diligence, by publishing at least once a week for three consecutive weeks, a copy of the notice of hearing in a legal newspaper in the county where the hearing is to be held, the last publication of which is to be at least fourteen days before the time set for the hearing; or

(4) If any person entitled to notice is a resident of a foreign country, by mailing a copy of the notice of hearing and a copy of the petition to the legation of the foreign country at Washington, D.C. at least fourteen days prior to the date fixed for hearing.

(b) The court for good cause shown may provide for a different method or time of giving notice for any hearing.

(c) Proof of the giving of notice shall be made on or before the hearing and filed in the proceeding.

Source: SL 1995, ch 167, § 1-401; SL 1997, ch 171, § 1; SL 2000, ch 135, § 1; SL 2004, ch 188, § 1.



§ 29A-1-402 Notice--Waiver.

29A-1-402. Notice--Waiver. A person, including a guardian ad litem, conservator, or other fiduciary, may waive notice by a writing signed by the person or the person's attorney and filed in the proceeding. An individual for whom a guardianship or conservatorship is sought, or for whom a guardian or conservator has been appointed, may not waive notice.

Source: SL 1995, ch 167, § 1-402.






Chapter 01 - General Provisions, Definitions And Probate Jurisdiction Of Court

§ 29A-1-101 Short title.

29A-1-101. Short title. This title shall be known and may be cited as the South Dakota Uniform Probate Code. The code consists of chapters 29A-1 to 29A-6, inclusive.

Source: SL 1995, ch 167, § 1-101.



§ 29A-1-102 Purposes--Rule of construction.

29A-1-102. Purposes--Rule of construction. This code shall be liberally construed and applied to promote simplification, clarification, and efficiency in the law of decedent's estates, guardianship and conservatorship, and multiple-party accounts and other nonprobate transfers. This code also includes §§ 55-3-31 to 55-3-38, inclusive.

Source: SL 1995, ch 167, § 1-102; SL 1998, ch 282, § 44.



§ 29A-1-103 Supplementary general principles of laws applicable.

29A-1-103. Supplementary general principles of laws applicable. Unless displaced by the particular provisions of this code, the principles of law and equity supplement its provisions.

Source: SL 1995, ch 167, § 1-103.



§ 29A-1-103.1 Certain provisions governing express trusts for third-party beneficiaries applicable.

29A-1-103.1. Certain provisions governing express trusts for third-party beneficiaries applicable. The provisions of §§ 55-3-24 to 55-3-44, inclusive, are applicable to actions or proceedings relating to estates supervised or administered under Title 29A.

Source: SL 2000, ch 229, § 21.



§ 29A-1-104 Severability.

29A-1-104. Severability. If any provision of this code or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the code which can be given effect without the invalid provision or application, and to this end the provisions of this code are severable.

Source: SL 1995, ch 167, § 1-104.



§ 29A-1-105 Reserved.

29A-1-105. Reserved



§ 29A-1-106 Effect of fraud and evasion.

29A-1-106. Effect of fraud and evasion. If fraud has been perpetrated in connection with any proceeding or in any statement filed under this code or if fraud is used to avoid or circumvent the provisions or purposes of this code, any person injured thereby may obtain appropriate relief against the perpetrator of the fraud or restitution from any person (other than a bona fide purchaser) benefitting from the fraud, whether innocent or not. Any proceeding must be commenced within two years after the discovery of the fraud, but no proceeding may be brought against one not a perpetrator of the fraud later than five years after the time of commission of the fraud. This section does not limit remedies relating to fraud perpetrated on a decedent during the decedent's lifetime which affect the succession of the decedent's estate.

Source: SL 1995, ch 167, § 1-106.



§ 29A-1-107 Evidence as to death or status.

29A-1-107. Evidence as to death or status. In addition to the rules of evidence in courts of general jurisdiction, the following rules relating to a determination of death and status apply:

(1) Death occurs when an individual is determined to be dead under § 34-25-18.1.

(2) A certified or authenticated copy of a death certificate issued by an official or agency of the place where the death occurred is prima facie proof of the fact, place, date, time of death, and identity of the decedent.

(3) A certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that an individual is dead, alive, or an absentee is prima facie proof of the status and of the dates, circumstances, and places disclosed by the record or report.

(4) In the absence of prima facie proof of death, the fact of death may be established by other competent evidence, including circumstantial evidence.

(5) An absentee who has not been seen or heard from for a continuous period of five years, and whose absence is not satisfactorily explained after diligent search or inquiry, is presumed to be dead and is presumed to have died at the end of the period.

(6) A document described in paragraph (2) or (3) that states a time of death 120 hours or more after the time of death of another individual is prima facie proof that the individual survived the other individual by 120 hours.
Source: SL 1995, ch 167, § 1-107.



§ 29A-1-108 Acts by holder of general power.

29A-1-108. Acts by holder of general power. For the purpose of granting consent or approval with regard to the acts or accounts of a personal representative or trustee, and for purposes of consenting to modification or termination of a trust or to deviation from its terms, the sole holder or all co-holders of a presently exercisable general power of appointment are deemed to act for beneficiaries to the extent their interests (as objects, takers in default, or otherwise) are subject to the power.

Source: SL 1995, ch 167, § 1-108.



§ 29A-1-201 General definitions.

29A-1-201. General definitions. Subject to additional definitions contained in the subsequent chapters that are applicable to specific chapters, parts, or sections, and unless the context otherwise requires, in this code:

(1) "Absentee" means an individual who has disappeared, who has been forcibly detained either illegally or by a foreign power, or who is otherwise located in a foreign country and is unable to return.

(2) "Agent" includes an attorney-in-fact under a durable or nondurable power of attorney.

(3) "Application" means a written request to the clerk of court for an order of informal probate or appointment under Part 3 of chapter 29A-3.

(4) "Beneficiary," as it relates to a trust beneficiary, includes a person who has any present or future interest, vested or contingent, and also includes the owner of an interest by assignment or other transfer; as it relates to a charitable trust, includes any person entitled to enforce the trust; as it relates to a "beneficiary of a beneficiary designation," refers to a beneficiary of an insurance or annuity policy, of a POD account, of a security registered in beneficiary form (TOD), or of a pension, profit-sharing, retirement, or similar benefit plan, or other nonprobate transfer at death; and, as it relates to a "beneficiary designated in a governing instrument," includes a grantee of a deed, a devisee, a trust beneficiary, a beneficiary of a beneficiary designation, a donee, appointee, or taker in default of a power of appointment, and a person in whose favor a power of attorney or a power held in any individual, fiduciary, or representative capacity is exercised.

(5) "Beneficiary designation" refers to a governing instrument naming a beneficiary of an insurance or annuity policy, of a POD account, of a security registered in beneficiary form (TOD), or of a pension, profit-sharing, retirement, or similar benefit plan, or other nonprobate transfer at death.

(6) "Child" includes an individual entitled to take as a child under this code by intestate succession from the parent whose relationship is involved and excludes a person who is only a stepchild, a foster child, a grandchild, or any more remote descendant. Any child of a deceased parent who is born after the decedent's death is considered a child in being at the decedent's death, if the child was conceived prior to the decedent's death, was born within ten months of the decedent's death, and survived one hundred twenty hours or more after birth.

(7) "Claims," in respect to estates of decedents, includes liabilities of the decedent whether arising in contract, in tort, or otherwise, and liabilities of the estate which arise at or after the death of the decedent, including funeral expenses and expenses of administration. The term does not include estate or inheritance taxes, or demands or disputes regarding title of a decedent to specific assets alleged to be included in the estate.

(8) "Court" means the circuit court.

(9) "Conservator" means a person appointed by a court to manage the estate of a minor or protected person.

(10) "Descendant" of an individual means the individual's descendants of all generations, with the relationship of parent and child at each generation being determined by the definition of child and parent contained in this code.

(11) "Devise," when used as a noun, means a testamentary disposition of real or personal property and, when used as a verb, means to dispose of real or personal property by will.

(12) "Devisee" means a person designated in a will to receive a devise. For the purposes of chapter 29A-2, in the case of a devise to an existing trust or trustee, or to a trustee or trust described by will, the beneficiaries are devisees and the trustee or trust is not a devisee. For purposes of chapter 29A-3, the trust or trustee is the devisee and the beneficiaries are not devisees.

(13) "Distributee" means any person who has received property of a decedent from a personal representative other than as a creditor or purchaser. A testamentary trustee is a distributee only to the extent of distributed assets or increment thereto remaining with the trustee. A beneficiary of a testamentary trust to whom the trustee has distributed property received from a personal representative is a distributee of the personal representative. For the purposes of this provision, "testamentary trustee" includes a trustee to whom assets are transferred by will, to the extent of the devised assets.

(14) "Estate" includes the property of the decedent, trust, or other person whose affairs are subject to this code as originally constituted and as it exists from time to time during administration.

(15) "Exempt property" means the property of a decedent's estate which is referred to in § 29A-2-402.

(16) "Fiduciary" includes a personal representative, guardian, conservator, and trustee.

(17) "Foreign personal representative" means a personal representative appointed by another jurisdiction.

(18) "Formal proceedings" means proceedings conducted before a judge with notice to interested persons.

(19) "Governing instrument" means a deed, will, trust, insurance or annuity policy, POD account, security registered in beneficiary form (TOD), pension, profit-sharing, retirement, or similar benefit plan, instrument creating or exercising a power of appointment or a power of attorney, or a dispositive, appointive, or nominative instrument of any similar type.

(20) "Guardian" means a person appointed by a court to be responsible for the personal affairs of a minor or protected person, but excludes one who is merely a guardian ad litem.

(21) "Heirs," except as controlled by § 29A-2-711, means persons, including the surviving spouse and the state, who are entitled under the statutes of intestate succession to the property of a decedent.

(22) "Informal proceedings" means those conducted without notice to interested persons by the clerk of court.

(23) "Interested person" includes heirs, devisees, children, spouses, creditors, beneficiaries, and any others having a property right in or claim against a trust estate or the estate of a decedent, minor, or protected person. It also includes persons having priority for appointment as personal representative, and other fiduciaries representing interested persons. The meaning as it relates to particular persons may vary from time to time and must be determined according to the particular purposes of, and matter involved in, any proceeding.

(24) "Joint tenants with the right of survivorship" and "community property with the right of survivorship" includes co-owners of property held under circumstances that entitle one or more to the whole of the property on the death of the other or others, but excludes forms of co-ownership registration in which the underlying ownership of each party is in proportion to that party's contribution.

(25) "Lease" includes an oil, gas, or other mineral lease.

(26) "Letters" includes letters testamentary, letters of guardianship, letters of administration, and letters of conservatorship.

(27) "Minor" means an individual who is under eighteen years of age.

(28) "Mortgage" means any conveyance, agreement, or arrangement in which property is encumbered or used as security.

(29) "Nonresident decedent" means a decedent who was domiciled in another jurisdiction at the time of death.

(30) "Organization" means a corporation, business trust, limited liability company, estate, trust, partnership, joint venture, association, government or governmental subdivision or agency, or any other legal or commercial entity.

(31) "Parent" includes any person entitled to take, or who would be entitled to take if the child died without a will, as a parent under this code by intestate succession from the child whose relationship is in question and excludes any person who is only a stepparent, foster parent, or grandparent.

(32) "Payor" means a trustee, insurer, business entity, employer, government, governmental agency or subdivision, or any other person authorized or obligated by law or a governing instrument to make payments.

(33) "Person" means an individual or an organization.

(34) "Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status. "General personal representative" excludes a special administrator.

(35) "Petition" means a written request to the court for an order after notice.

(36) "Power of appointment" means a power to vest absolute ownership in the property subject to the power, whether or not the powerholder then had capacity to exercise the power. "General power of appointment" means a power exercisable in favor of the powerholder, the powerholder's estate, the powerholder's creditors, or the creditors of the powerholder's estate, whether or not the power is also exercisable in favor of others. "Presently exercisable general power of appointment" includes a power to revoke or invade the principal of a trust or other property arrangement, but excludes a power exercisable only by the powerholder's will.

(37) "Proceeding" includes action at law and suit in equity.

(38) "Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

(39) "Protected person" means an individual for whom a guardian or conservator has been appointed other than for reasons of minority.

(40) "Security" includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease, collateral trust certificate, transferable share, voting trust certificate, and, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation, any temporary or interim certificate, receipt, or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the foregoing.

(41) "Settlement," in reference to a decedent's estate, includes the full process of administration, distribution, and closing.

(42) "Special administrator" means a personal representative as described by §§ 29A-3-614 to 29A-3-618, inclusive.

(43) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

(44) "Stepchild," with reference to an individual, means a child of the individual's spouse, including a child of a surviving or deceased spouse but excluding a child of the individual or a child of a divorced spouse.

(45) "Successor personal representative" means a personal representative, other than a special administrator, who is appointed to succeed a previously appointed personal representative.

(46) "Successors" means persons, other than creditors, who are entitled to property of a decedent under the decedent's will or this code.

(47) "Supervised administration" refers to the proceedings described in chapter 29A-3, Part 5.

(48) "Survive" means that an individual has neither predeceased an event, including the death of another individual, nor is deemed to have predeceased an event under § 29A-2-104 or 29A-2-702. The term includes its derivatives, such as "survives," "survived," "survivor," and "surviving."

(49) "Testacy proceeding" means a proceeding to establish a will or determine intestacy.

(50) "Trust" includes an express trust, private or charitable, with additions thereto, wherever and however created. The term also includes a trust created or determined by judgment or decree under which the trust is to be administered in the manner of an express trust. The term excludes other constructive trusts and excludes resulting trusts, conservatorships, personal representatives, trust accounts as defined in § 29A-6-101, custodial arrangements for minors pursuant to chapter 55-10A, business trusts providing for certificates to be issued to beneficiaries, common trust funds, voting trusts, security arrangements, liquidation trusts, and trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions, or employee benefits of any kind, and any arrangement under which a person is nominee or escrowee for another.

(51) "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.

(52) "Will" means an instrument, including a codicil, executed with testamentary intent and in the manner prescribed by this code, including an instrument which (i) disposes of property on or after the testator's death, (ii) appoints a personal representative, (iii) revokes or amends another will, (iv) nominates a guardian or conservator, or (v) expressly excludes or limits the right of an individual or class to succeed to property of the decedent passing by intestate succession.
Source: SL 1995, ch 167, § 1-201; SL 2007, ch 247, § 4.



§ 29A-1-301 Territorial application.

29A-1-301. Territorial application. Except as otherwise provided in this code, this code applies to and the court has jurisdiction over (1) the estates of decedents and absentees domiciled in this state, (2) the property of nonresident decedents located in this state or property coming into the control of a fiduciary who is subject to the laws of this state, (3) guardianship proceedings for individuals domiciled in or located in this state, (4) conservatorship proceedings for individuals domiciled in or who have property located in this state, and (5) multiple-person bank accounts and other nonprobate transfers in this state.

Source: SL 1995, ch 167, § 1-301.



§ 29A-1-302 Reserved.

29A-1-302. Reserved



§ 29A-1-303 Venue.

29A-1-303. Venue. If a proceeding under this code could be maintained in more than one county in this state, the court of the county in which the proceeding is first commenced has the exclusive right to proceed unless that court determines that venue is properly in another court.

Source: SL 1995, ch 167, § 1-303.



§ 29A-1-304 Practice in court.

29A-1-304. Practice in court. Unless specifically provided to the contrary in this code or unless inconsistent with its provisions, the rules of civil procedure, including the rules concerning vacation of orders and appellate review, govern formal proceedings under this code.

Source: SL 1995, ch 167, § 1-304.



§ 29A-1-305 Records and certified copies.

29A-1-305. Records and certified copies. The clerk of court shall maintain a record of each document relating to a decedent's estate or guardianship or conservatorship which may be filed with the court under this code, including petitions and applications, demands for notices, and of any orders or responses relating thereto, and establish and maintain a system for indexing, filing, or recording which is sufficient to enable users of the records to obtain adequate information. Upon payment of the fees required by law the clerk must issue certified copies of any probated wills, letters, or any other record of paper filed or recorded. Certificates relating to probated wills must indicate whether the decedent was domiciled in this state and whether the probate was formal or informal. Certificates relating to letters must show the date of appointment.

Source: SL 1995, ch 167, § 1-305.



§ 29A-1-306 Jury trial.

29A-1-306. Jury trial. (a) If duly demanded, a party is entitled to trial by jury in a formal testacy proceeding and any proceeding in which any controverted question of fact arises as to which any party has a constitutional right to trial by jury.

(b) If there is no right to trial by jury under subsection (a) or the right is waived, the court in its discretion may call a jury to decide any issue of fact, in which case the verdict is advisory only.

Source: SL 1995, ch 167, § 1-306.



§ 29A-1-307 Performance of acts and orders.

29A-1-307. Performance of acts and orders. The acts and orders which this code specifies as performable by the clerk of court may be performed either by a judge of the court or by the clerk.

Source: SL 1995, ch 167, § 1-307.



§ 29A-1-308 , 29A-1-309. Reserved.

29A-1-308, 29A-1-309. Reserved



§ 29A-1-310 Oath or affirmance on filed documents.

29A-1-310. Oath or affirmance on filed documents. Except as otherwise specifically provided in this code, every document filed with the court under this code including applications, petitions, and demands for notice, shall be deemed to include an oath, affirmation, or statement to the effect that its representations are true as far as the person executing or filing it knows or is informed, and penalties for perjury may follow deliberate falsification in the document.

Source: SL 1995, ch 167, § 1-310.



§ 29A-1-311 Fixing time and place for hearings.

29A-1-311. Fixing time and place for hearings. A judge or clerk of courts may fix a time and place for hearing on any guardianship petition, conservatorship petition, petition for testacy, appointment, or other probate matter pursuant to Title 29A as well as for any petitions relating to the administration of trust estates under chapter 21-22. Any order or notice signed by a clerk of courts need not be attested but shall be sealed with the official seal of the circuit court.

Source: SL 1997, ch 110, § 1.



§ 29A-1-401 Notice--Method and time of giving.

29A-1-401. Notice--Method and time of giving. (a) If notice of a hearing on any petition is required and except for specific notice requirements as otherwise provided, the petitioner shall cause notice of the time and place of hearing of any petition, together with a copy of the petition, to be given to any interested person or the person's attorney if the person has appeared by attorney or requested that notice be sent to an attorney. Notice shall be given:

(1) By mailing a copy of the notice of hearing and of the petition at least fourteen days before the time set for the hearing by certified, registered, or ordinary first class mail addressed to the person being notified at the post office address given in the person's demand for notice, if any, or at the person's place of residence, if known;

(2) By delivering a copy of the notice of hearing and of the petition to the person being notified personally at least fourteen days before the time set for the hearing; or

(3) If the address or identity of any person is not known and cannot be ascertained with reasonable diligence, by publishing at least once a week for three consecutive weeks, a copy of the notice of hearing in a legal newspaper in the county where the hearing is to be held, the last publication of which is to be at least fourteen days before the time set for the hearing; or

(4) If any person entitled to notice is a resident of a foreign country, by mailing a copy of the notice of hearing and a copy of the petition to the legation of the foreign country at Washington, D.C. at least fourteen days prior to the date fixed for hearing.

(b) The court for good cause shown may provide for a different method or time of giving notice for any hearing.

(c) Proof of the giving of notice shall be made on or before the hearing and filed in the proceeding.

Source: SL 1995, ch 167, § 1-401; SL 1997, ch 171, § 1; SL 2000, ch 135, § 1; SL 2004, ch 188, § 1.



§ 29A-1-402 Notice--Waiver.

29A-1-402. Notice--Waiver. A person, including a guardian ad litem, conservator, or other fiduciary, may waive notice by a writing signed by the person or the person's attorney and filed in the proceeding. An individual for whom a guardianship or conservatorship is sought, or for whom a guardian or conservator has been appointed, may not waive notice.

Source: SL 1995, ch 167, § 1-402.






Chapter 02 - Intestate Succession And Wills

§ 29A-2-101 Intestate estate.

29A-2-101. Intestate estate. (a) Any part of a decedent's estate not effectively disposed of by will or otherwise passes by intestate succession to the decedent's heirs as prescribed in this code, except as modified by the decedent's will.

(b) A decedent by will may expressly exclude or limit the right of an individual or class to succeed to property of the decedent passing by intestate succession. If that individual or a member of that class survives the decedent, the share of the decedent's intestate estate to which that individual or class would have succeeded passes as if that individual or all members of that class had disclaimed their intestate shares.

Source: SL 1995, ch 167, § 2-101.



§ 29A-2-102 Share of the spouse.

29A-2-102. Share of the spouse. The intestate share of a decedent's surviving spouse is:

(1) The entire intestate estate if:

(i) No descendant of the decedent survives the decedent; or

(ii) All of the decedent's surviving descendants are also descendants of the surviving spouse;

(2) The first $100,000, plus one-half of any balance of the intestate estate, if one or more of the decedent's surviving descendants are not descendants of the surviving spouse.
Source: SL 1995, ch 167, § 2-102.



§ 29A-2-103 Shares of heirs other than surviving spouse.

29A-2-103. Shares of heirs other than surviving spouse. Any part of the intestate estate not passing to the decedent's surviving spouse under § 29A-2-102, or the entire intestate estate if there is no surviving spouse, passes in the following order to the individuals designated below who survive the decedent:

(1) To the decedent's descendants by representation;

(2) If there is no surviving descendant, to the decedent's parents equally if both survive, or to the surviving parent;

(3) If there is no surviving descendant or parent, to the descendants of the decedent's parents or either of them by representation;

(4) If there is no surviving descendant, parent, or descendant of a parent, but the decedent is survived by one or more grandparents or descendants of grandparents, half of the estate passes to the decedent's paternal grandparents equally if both survive, or to the surviving paternal grandparent, or by representation to the descendants of the decedent's paternal grandparents or either of them if both are deceased; and the other half passes to the decedent's maternal relatives in the same manner; but if there is no surviving grandparent or descendant of a grandparent on either the paternal or the maternal side, the entire estate passes to the decedent's relatives on the other side in the same manner as the half.
Source: SL 1995, ch 167, § 2-103.



§ 29A-2-104 Requirement that heir survive decedent for 120 hours.

29A-2-104. Requirement that heir survive decedent for 120 hours. An individual who fails to survive the decedent by 120 hours is deemed to have predeceased the decedent for purposes of homestead allowance, exempt property, and intestate succession, and the decedent's heirs are determined accordingly. This section is not to be applied if its application would result in a taking of intestate estate by the state under § 29A-2-105.

Source: SL 1995, ch 167, § 2-104.



§ 29A-2-105 No taker.

29A-2-105. No taker. If there is no taker under the provisions of this chapter, the intestate estate passes to the State of South Dakota as provided in § 29A-3-914.

Source: SL 1995, ch 167, § 2-105.



§ 29A-2-106 Representation.

29A-2-106. Representation. (a) If, under § 29A-2-103(1), a decedent's intestate share or a part thereof passes "by representation" to the decedent's descendants, the estate or part thereof is divided into as many equal shares as there are (i) surviving children of the decedent, if any, and (ii) children of the decedent who failed to survive the decedent but who left descendants who survive the decedent. Each surviving child is allocated one share. The share of each child who failed to survive the decedent but who left descendants who survive the decedent is divided in the same manner, with subdivision repeating at each succeeding generation until the share is fully allocated among surviving descendants.

(b) If, under § 29A-2-103(3) or (4), a decedent's intestate estate or a part thereof passes "by representation" to the descendants of the decedent's parents or either of them or to the descendants of the decedent's paternal or maternal grandparents or either of them, the estate or part thereof is divided into as many equal shares as there are (i) children of the designated ancestor or ancestors who survived the decedent, if any, and (ii) children of the designated ancestor or ancestors who failed to survive the decedent but who left descendants who survive the decedent. Each surviving child is allocated one share. The share of each child who failed to survive the decedent but who left descendants who survive the decedent is divided in the same manner, with subdivision repeating at each succeeding generation until the share is fully allocated among surviving descendants.

Source: SL 1995, ch 167, § 2-106.



§ 29A-2-107 Kindred of half blood.

29A-2-107. Kindred of half blood. Relatives of the half blood inherit the same share they would inherit if they were of the whole blood.

Source: SL 1995, ch 167, § 2-107.



§ 29A-2-108 Afterborn heirs.

29A-2-108. Afterborn heirs. An individual is treated as living at that time if the individual was conceived prior to a decedent's death, born within ten months of a decedent's death, and survived one hundred twenty hours or more after birth.

Source: SL 1995, ch 167, § 2-108; SL 2007, ch 247, § 3.



§ 29A-2-109 Advancements.

29A-2-109. Advancements. (a) If an individual dies intestate as to all or a portion of that individual's estate, property the decedent gave during the decedent's lifetime to an individual who, at the decedent's death, is an heir is treated as an advancement against the heir's intestate share only if (i) the decedent declared in a writing or the heir acknowledged in writing that the gift is an advancement or (ii) the decedent's writing or the heir's written acknowledgment otherwise indicates that the gift is to be taken into account in computing the division and distribution of the decedent's intestate estate.

(b) For purposes of subsection (a), property advanced is valued as of the time the heir came into possession or enjoyment of the property or as of the time of the decedent's death, whichever first occurs.

(c) If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the division and distribution of the decedent's intestate estate, unless the decedent's writing provides otherwise.

Source: SL 1995, ch 167, § 2-109.



§ 29A-2-110 Debts to decedent.

29A-2-110. Debts to decedent. A debt owed to a decedent is not charged against the intestate share of any individual except the debtor. If the debtor fails to survive the decedent, the debt is not taken into account in computing the intestate share of the debtor's descendants.

Source: SL 1995, ch 167, § 2-110.



§ 29A-2-111 Alienage.

29A-2-111. Alienage. No individual is disqualified to take as an heir because that individual or another individual through whom that individual claims is or has been an alien.

Source: SL 1995, ch 167, § 2-111.



§ 29A-2-112 Dower and curtesy abolished.

29A-2-112. Dower and curtesy abolished. Dower and curtesy are abolished.

Source: SL 1995, ch 167, § 2-112.



§ 29A-2-113 Individual related to decedent through two lines.

29A-2-113. Individual related to decedent through two lines. An individual who is related to the decedent through two lines of relationship is entitled to only a single share based on the relationship that would entitle the individual to the larger share.

Source: SL 1995, ch 167, § 2-113.



§ 29A-2-114 Parent and child relationships.

29A-2-114. Parent and child relationships. (a) For purposes of intestate succession by, from, or through a person, and except as provided in subsection (b), an individual born out of wedlock is the child of that individual's birth parents. However, inheritance from or through the child by a birth parent or that birth parent's kindred is precluded unless that birth parent has openly treated the child as kindred, and has not refused to support the child.

(b) For purposes of intestate succession by, from, or through a person, an adopted individual is the child of that individual's adopting parent or parents and not of that individual's birth parents, except that:

(1) Adoption of a child by the spouse of a birth parent has no effect on (i) the relationship between the child and the birth parent whose spouse has adopted the child or (ii) the right of the child or a descendant of the child to inherit from or through the other birth parent; and

(2) Adoption of a child by a birth grandparent or a descendant of a birth grandparent of the child has no effect on the right of the child or a descendant of the child to inherit from or through either birth parent;

(c) The identity of the mother of an individual born out of wedlock is established by the birth of the child. The identity of the father may be established by the subsequent marriage of the parents, by a written acknowledgment by the father during the child's lifetime, by a judicial determination of paternity during the father's lifetime, or by a presentation of clear and convincing proof in the proceeding to settle the father's estate.

Source: SL 1995, ch 167, § 2-114.



§ 29A-2-201 Definitions.

29A-2-201. Definitions. In this Part:

(1) As used in sections other than § 29A-2-205, "decedent's nonprobate transfers to others" means the amounts that are included in the augmented estate under § 29A-2-205.

(2) "Fractional interest in property held in joint tenancy with the right of survivorship" means the fraction, the numerator of which is one and the denominator of which, if the decedent was a joint tenant, is one plus the number of joint tenants who survive the decedent and which, if the decedent was not a joint tenant, is the number of joint tenants.

(3) "Marriage," as it relates to a transfer by the decedent during marriage, means any marriage of the decedent to the decedent's surviving spouse.

(4) "Nonadverse party" means a person who does not have a substantial beneficial interest in the trust or other property arrangement that would be adversely affected by the exercise or nonexercise of the power that the person possesses respecting the trust or other property arrangement. A person having a general power of appointment over property is deemed to have a beneficial interest in the property.

(5) "Power" or "power of appointment" includes a power to designate the beneficiary of a beneficiary designation.

(6) "Probate estate" means homestead allowance, family allowances, exempt property and property that would pass by intestate succession if the decedent died without a valid will.

(7) "Property" includes values subject to a beneficiary designation.

(8) "Right to income" includes a right to payments under a commercial or private annuity, an annuity trust, a unitrust, a pension, profit-sharing or other retirement plan or account, or a similar arrangement.

(9) "Transfer," as it relates to a transfer by or of the decedent, includes (A) an exercise or release of a presently exercisable general power of appointment held by the decedent, (B) a lapse at death of a presently exercisable general power of appointment held by the decedent, and (C) an exercise, release, or lapse of a general power of appointment that the decedent created in the decedent's own favor and of a power described in § 29A-2-205(2)(ii) that the decedent conferred on a nonadverse party.
Source: SL 1995, ch 167, § 2-201.



§ 29A-2-202 Elective share.

29A-2-202. Elective share. (a) The surviving spouse of a decedent who dies domiciled in this State has a right of election, under the limitations and conditions stated in this Part, to take an elective-share amount equal to the value of the elective-share percentage of the augmented estate, determined by the length of time the spouse and the decedent were married to each other, in accordance with the following schedule:
If the decedent and the spouse

The elective-share

were married to each other:

percentage is:

Less than 1 year

Supplemental Amount Only

1 year but less than 2 years

3% of the augmented estate

2 years but less than 3 years

6% of the augmented estate

3 years but less than 4 years

9% of the augmented estate

4 years but less than 5 years

12% of the augmented estate

5 years but less than 6 years

15% of the augmented estate

6 years but less than 7 years

18% of the augmented estate

7 years but less than 8 years

21% of the augmented estate

8 years but less than 9 years

24% of the augmented estate

9 years but less than 10 years

27% of the augmented estate

10 years but less than 11 years

30% of the augmented estate

11 years but less than 12 years

34% of the augmented estate

12 years but less than 13 years

38% of the augmented estate

13 years but less than 14 years

42% of the augmented estate

14 years but less than 15 years

46% of the augmented estate

15 years or more

50% of the augmented estate

(b) If the sum of the amounts described in §§ 29A-2-207, 29A-2-209(a)(1), and that part of the elective-share amount payable from the decedent's probate estate and nonprobate transfers to others under § 29A-2-209(b) and (c) is less than $50,000, the surviving spouse is entitled to take a supplemental elective-share amount equal to $50,000, minus the sum of the amounts described in those sections. The supplemental elective-share amount is payable from the decedent's probate estate and from recipients of the decedent's nonprobate transfers to others in the order of priority set forth in § 29A-2-209(b) and (c).

(c) If the right of election is exercised by or on behalf of the surviving spouse, the surviving spouse's homestead allowance, exempt property, and family allowance, if any, are not charged against but are in addition to the elective-share and supplemental elective-share amounts.

(d) The right, if any, of the surviving spouse of a decedent who dies domiciled outside this state to take an elective share in property in this state is governed by the law of the decedent's domicile at death.

Source: SL 1995, ch 167, § 2-202.



§ 29A-2-203 Computation of augmented estate.

29A-2-203. Computation of augmented estate. Subject to § 29A-2-208, the value of the augmented estate, to the extent provided in §§ 29A-2-204, 29A-2-205, 29A-2-206, and 29A-2-207, consists of the sum of the values of all property, whether real or personal, movable or immovable, tangible or intangible, wherever situated, that constitute the decedent's net probate estate, the decedent's nonprobate transfers to others, the decedent's nonprobate transfers to the surviving spouse, and the surviving spouse's property and nonprobate transfers to others.

Source: SL 1995, ch 167, § 2-203.



§ 29A-2-204 Decedent's net probate estate.

29A-2-204. Decedent's net probate estate. The value of the augmented estate includes the value of the decedent's probate estate, reduced by funeral and administration expenses, homestead allowance, family allowances, exempt property, and enforceable claims.

Source: SL 1995, ch 167, § 2-204.



§ 29A-2-205 Decedent's nonprobate transfers to others.

29A-2-205. Decedent's nonprobate transfers to others. The value of the augmented estate includes the value of the decedent's nonprobate transfers to others, not included under § 29A-2-204, of any of the following types, in the amount provided respectively for each type of transfer:

(1) Property owned by the decedent immediately before death that passed outside probate at the decedent's death. Property included under this category consists of:

(i) Property over which the decedent alone, immediately before death, held a presently exercisable general power of appointment. The amount included is the value of the property subject to the power, to the extent the property passed at the decedent's death, by exercise, release, lapse, in default, or otherwise, to or for the benefit of any person other than the decedent's estate or surviving spouse.

(ii) The decedent's fractional interest in property held by the decedent in joint tenancy with the right of survivorship. The amount included is the value of the decedent's fractional interest, to the extent the fractional interest passed by right of survivorship at the decedent's death to a surviving joint tenant other than the decedent's surviving spouse.

(iii) The decedent's ownership interest in property or accounts held in POD, TOD, or co-ownership registration with the right of survivorship. The amount included is the value of the decedent's ownership interest, to the extent the decedent's ownership interest passed at the decedent's death to or for the benefit of any person other than the decedent's estate or surviving spouse.

(iv) Proceeds of insurance, including accidental death benefits, on the life of the decedent, if the decedent owned the insurance policy immediately before death or if and to the extent the decedent alone and immediately before death held a presently exercisable general power of appointment over the policy or its proceeds. The amount included is the value of the proceeds, to the extent they were payable at the decedent's death to or for the benefit of any person other than the decedent's estate or surviving spouse.

(2) Property transferred in any of the following forms by the decedent during marriage:

(i) Any irrevocable transfer in which the decedent retained the right to the possession or enjoyment of, or to the income from, the property if and to the extent the decedent's right terminated at or continued beyond the decedent's death. The amount included is the value of the fraction of the property to which the decedent's right related, to the extent the fraction of the property passed outside probate to or for the benefit of any person other than the decedent's estate or surviving spouse.

(ii) Any transfer in which the decedent created a power over income or property, exercisable by the decedent alone or in conjunction with any other person, or exercisable by a nonadverse party, to or for the benefit of the decedent, creditors of the decedent, the decedent's estate, or creditors of the decedent's estate. The amount included with respect to a power over property is the value of the property subject to the power, and the amount included with respect to a power over income is the value of the property that produces or produced the income, to the extent the power in either case was exercisable at the decedent's death to or for the benefit of any person other than the decedent's surviving spouse or to the extent the property passed at the decedent's death, by exercise, release, lapse, in default, or otherwise, to or for the benefit of any person other than the decedent's estate or surviving spouse. If the power is a power over both income and property and the preceding sentence produces different amounts, the amount included is the greater amount.

(3) Property that passed during marriage and during the two-year period immediately preceding the decedent's death as a result of a transfer by the decedent if the transfer was of any of the following types:

(i) Any property that passed as a result of the termination of a right or interest in, or power over, property that would have been included in the augmented estate under paragraph (1)(i), (ii), or (iii), or under paragraph (2), if the right, interest, or power had not terminated until the decedent's death. The amount included is the value of the property that would have been included under those paragraphs if the property were valued at the time the right, interest, or power terminated, and is included only to the extent the property passed upon termination to or for the benefit of any person other than the decedent or the decedent's estate, spouse, or surviving spouse. As used in this subparagraph, "termination," with respect to a right or interest in property, occurs when the right or interest terminated by the terms of the governing instrument or the decedent transferred or relinquished the right or interest, and, with respect to a power over property, occurs when the power terminated by exercise, release, lapse, default, or otherwise, but, with respect to a power described in paragraph (1)(i), "termination" occurs when the power terminated by exercise or release, but not otherwise.

(ii) Any transfer of or relating to an insurance policy on the life of the decedent if the proceeds would have been included in the augmented estate under paragraph (1)(iv) had the transfer not occurred. The amount included is the value of the insurance proceeds to the extent the proceeds were payable at the decedent's death to or for the benefit of any person other than the decedent's estate or surviving spouse.

(iii) Any transfer of property, to the extent not otherwise included in the augmented estate, made to or for the benefit of a person other than the decedent's surviving spouse. The amount included is the value of the transferred property to the extent the aggregate transfers to any one donee in either of the two years exceeded $10,000.
Source: SL 1995, ch 167, § 2-205.



§ 29A-2-206 Decedent's nonprobate transfers to surviving spouse.

29A-2-206. Decedent's nonprobate transfers to surviving spouse. Excluding property passing to the surviving spouse under the federal Social Security System, the value of the augmented estate includes the value of the decedent's nonprobate transfers to the decedent's surviving spouse, which consist of all property that passed outside probate at the decedent's death from the decedent to the surviving spouse by reason of the decedent's death, including:

(1) The decedent's fractional interest in property held as a joint tenant with the right of survivorship, to the extent that the decedent's fractional interest passed to the surviving spouse as surviving joint tenant;

(2) The decedent's ownership interest in property or accounts held in co-ownership registration with the right of survivorship, to the extent the decedent's ownership interest passed to the surviving spouse as surviving co-owner; and

(3) All other property that would have been included in the augmented estate under § 29A-2-205(1) or (2) had it passed to or for the benefit of a person other than the decedent's spouse, surviving spouse, the decedent, or the decedent's creditors, estate, or estate creditors.
Source: SL 1995, ch 167, § 2-206.



§ 29A-2-207 Surviving spouse's property and nonprobate transfers to others.

29A-2-207. Surviving spouse's property and nonprobate transfers to others. (a) Except to the extent included in the augmented estate under § 29A-2-204 or 29A-2-206, the value of the augmented estate includes the value of:

(1) Property that was owned by the decedent's surviving spouse at the decedent's death, including:

(i) The surviving spouse's fractional interest in property held in joint tenancy with the right of survivorship;

(ii) The surviving spouse's ownership interest in property or accounts held in co-ownership registration with the right of survivorship; and

(iii) Property that passed to the surviving spouse by reason of the decedent's death, but not including the spouse's right to homestead allowance, family allowance, exempt property, or payments under the federal Social Security System; and

(2) Property that would have been included in the surviving spouse's nonprobate transfers to others, other than the spouse's fractional and ownership interests included under subsection (a)(1)(i) or (ii), had the spouse been the decedent.

(b) Property included under this section is valued at the decedent's death, taking the fact that the decedent predeceased the spouse into account, but, for purposes of subsection (a)(1)(i) and (ii), the values of the spouse's fractional and ownership interests are determined immediately before the decedent's death if the decedent was then a joint tenant or a co-owner of the property or accounts. For purposes of subsection (a)(2), proceeds of insurance that would have been included in the spouse's nonprobate transfers to others under § 29A-2-205(1)(iv) are not valued as if the surviving spouse were deceased.

(c) The value of property included under this section is reduced by enforceable claims against the surviving spouse.

Source: SL 1995, ch 167, § 2-207.



§ 29A-2-208 Exclusions, valuation, and overlapping application.

29A-2-208. Exclusions, valuation, and overlapping application. (a) The value of any property is excluded from the decedent's nonprobate transfers to others (i) to the extent the decedent received adequate and full consideration in money or money's worth for a transfer of the property or (ii) if the property was transferred with the written joinder of, or if the transfer was consented to in writing by, the surviving spouse.

(b) The value of property:

(1) Included in the augmented estate under § 29A-2-205, 29A-2-206, or 29A-2-207 is reduced in each category by enforceable claims against the included property; and

(2) Includes the commuted value of any present or future interest and the commuted value of amounts payable under any trust, life insurance settlement option, annuity contract, public or private pension, disability compensation, death benefit or retirement plan, or any similar arrangement, exclusive of the federal Social Security system.

(c) In case of overlapping application to the same property of the paragraphs or subparagraphs of § 29A-2-205, 29A-2-206, or 29A-2-207, the property is included in the augmented estate under the provision resulting in the greatest value, and under only one overlapping provision if they all yield the same value.

Source: SL 1995, ch 167, § 2-208.



§ 29A-2-209 Sources from which elective shares payable.

29A-2-209. Sources from which elective shares payable. (a) In a proceeding for an elective share, the following are applied first to satisfy the elective-share amount and to reduce or eliminate any contributions due from the decedent's probate estate and recipients of the decedent's nonprobate transfers to others:

(1) Amounts included in the augmented estate under § 29A-2-204 which pass or have passed to the surviving spouse by testate or intestate succession and amounts included in the augmented estate under § 29A-2-206;

(2) Amounts included in the augmented estate which would have passed to the spouse but were disclaimed; and

(3) Amounts included in the augmented estate under § 29A-2-207 up to the applicable percentage thereof. For the purposes of this subsection, the "applicable percentage" is twice the elective-share percentage set forth in the schedule in § 29A-2-202(a) appropriate to the length of time the spouse and the decedent were married to each other.

(b) If, after the application of subsection (a), the elective-share amount is not fully satisfied or the surviving spouse is entitled to a supplemental elective-share amount, amounts included in the decedent's probate estate and in the decedent's nonprobate transfers to others, other than amounts included under § 29A-2-205(3)(i) or (iii), are applied first to satisfy the unsatisfied balance of the elective-share amount or the supplemental elective-share amount. The decedent's probate estate and that portion of the decedent's nonprobate transfers to others are applied so that liability for the unsatisfied balance of the elective-share amount or for the supplemental elective-share amount is equitably apportioned among the recipients of the decedent's probate estate and of that portion of the decedent's nonprobate transfers to others in proportion to the value of their interests therein.

(c) If, after the application of subsections (a) and (b), the elective-share or supplemental elective-share amount is not fully satisfied, the remaining portion of the decedent's nonprobate transfers to others is applied so that liability for the unsatisfied balance of the elective-share or supplemental elective-share amount is equitably apportioned among the recipients of the remaining portion of the decedent's nonprobate transfers to others in proportion to the value of their interests therein.

Source: SL 1995, ch 167, § 2-209.



§ 29A-2-210 Personal liability of recipients.

29A-2-210. Personal liability of recipients. (a) Only original recipients of the decedent's nonprobate transfers to others, and the donees of the recipients of the decedent's nonprobate transfers to others, to the extent the donees have the property or its proceeds, are liable to make a proportional contribution toward satisfaction of the surviving spouse's elective-share or supplemental elective-share amount. A person liable to make contribution may choose to give up the person's proportional part of the decedent's nonprobate transfers or to pay the value of the amount for which the person is liable.

(b) If any section or part of any section of this part is preempted by federal law with respect to a payment, an item of property, or any other benefit included in the decedent's nonprobate transfers to others, a person who, not for value, receives the payment, item of property, or any other benefit is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of that item of property or benefit, as provided in § 29A-2-209, to the person who would have been entitled to it were that section or part of that section not preempted.

Source: SL 1995, ch 167, § 2-210.



§ 29A-2-211 Proceeding for elective share--Time limit.

29A-2-211. Proceeding for elective share--Time limit. (a) Unless the time for filing an election is extended under subsection (b), the election must be made by filing in the court and mailing or delivering to the personal representative, if any, a petition for the elective share within nine months after the date of the decedent's death, or within four months after the admission to either informal or formal probate of the will of the decedent to which the election applies, whichever limitation later expires. Notice of hearing on the election must be given to persons interested in the estate and to the distributees and recipients of portions of the augmented estate whose interests will be adversely affected by the taking of the elective share. The decedent's nonprobate transfers to others are not included within the augmented estate for the purpose of computing the elective share if the petition is filed more than nine months after the decedent's death or beyond the time extended by the court under subsection (b).

(b) Within nine months after the decedent's death, a petition for an extension of time for making an election may be filed and the court may grant the petition for good cause shown. Notice of the petition must be given to all persons interested in the decedent's nonprobate transfers to others.

(c) A demand for an elective share may be withdrawn at any time before entry of a final determination by the court.

(d) After notice and hearing, the court shall determine the elective-share and supplemental elective-share amounts, and shall order its payment from the assets of the augmented estate or by contribution as appears appropriate under §§ 29A-2-209 and 29A-2-210. If it appears that a fund or property included in the augmented estate has not come into the possession of the personal representative, or has been distributed by the personal representative, the court nevertheless shall fix the liability of any person who has any interest in the fund or property or who has possession thereof, whether as trustee or otherwise. The proceeding may be maintained against fewer than all persons against whom relief could be sought, but no person is subject to contribution in any greater amount than the person would have been under §§ 29A-2-209 and 29A-2-210 had relief been secured against all persons subject to contribution.

(e) An order or judgment of the court may be enforced as necessary in suit for contribution or payment in other courts of this state or other jurisdictions.

Source: SL 1995, ch 167, § 2-211.



§ 29A-2-212 Right of election personal to surviving spouse.

29A-2-212. Right of election personal to surviving spouse. The right of election may be exercised either by the surviving spouse or by the surviving spouse's conservator or agent under the authority of a power of attorney, or if the surviving spouse dies prior to the expiration of the time for making an election under § 29A-2-211, by the surviving spouse's personal representative.

Source: SL 1995, ch 167, § 2-212.



§ 29A-2-213 Waiver of right to elect and of other rights.

29A-2-213. Waiver of right to elect and of other rights. (a) The right of election of a surviving spouse and the rights of the surviving spouse to homestead allowance, exempt property, and family allowance, or any of them, may be waived, wholly or partially, before or after marriage, by a written contract, agreement, or waiver signed by the surviving spouse.

(b) A surviving spouse's waiver is not enforceable if the surviving spouse proves that:

(1) The waiver was not executed voluntarily; or

(2) The waiver was unconscionable when it was executed and, before execution of the waiver, the surviving spouse:

(i) Was not provided a fair and reasonable disclosure of the property or financial obligations of the decedent;

(ii) Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the decedent beyond the disclosure provided; and

(iii) Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the decedent.

(c) An issue of unconscionability of a waiver is for decision by the court as a matter of law.

(d) Unless it provides to the contrary, a waiver of "all rights," or equivalent language, in the property or estate of a present or prospective spouse or a complete property settlement entered into after or in anticipation of separation or divorce is a waiver of all rights of elective share, homestead allowance, exempt property, and family allowance by each spouse in the property of the other and a renunciation by each of all benefits that would otherwise pass from the other by intestate succession or by virtue of any will executed before the waiver or property settlement.

Source: SL 1995, ch 167, § 2-213.



§ 29A-2-214 Protection of payors and other third parties.

29A-2-214. Protection of payors and other third parties. (a) Although under § 29A-2-205 a payment, item of property, or other benefit is included in the decedent's nonprobate transfers to others, a payor or other third party is not liable for having made a payment or transferred an item of property or other benefit to a beneficiary designated in a governing instrument, or for having taken any other action in good faith reliance on the validity of a governing instrument, upon request and satisfactory proof of the decedent's death, before the payor or other third party has received written notice from the surviving spouse or spouse's representative of an intention to file a petition for the elective share or that a petition for the elective share has been filed. A payor or other third party is liable for payments made or other actions taken after the payor or other third party received written notice of an intention to file a petition for the elective share or that a petition for the elective share has been filed.

(b) A written notice of intention to file a petition for the elective share or that a petition for the elective share has been filed must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of intention to file a petition for the elective share or that a petition for the elective share has been filed, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the proceedings relating to the settlement of the decedent's estate, or if no proceedings have been commenced, to or with the court located in the county of the decedent's residence. The court shall hold the funds or item of property and, upon its determination under § 29A-2-211(d), shall order disbursement in accordance with the determination. If no petition is filed in the court within the specified time under § 29A-2-211(a) or, if filed, the demand for an elective share is withdrawn under § 29A-2-211(c), the court shall order disbursement to the designated beneficiary. Payments or transfers to the court or deposits made into court discharge the payor or other third party from all claims for amounts so paid or the value of property so transferred or deposited.

(c) Upon petition to the court by the beneficiary designated in a governing instrument, the court may order that all or part of the property be paid to the beneficiary in an amount and subject to conditions consistent with this part.

Source: SL 1995, ch 167, § 2-214.



§ 29A-2-301 Entitlement of spouse--Premarital will.

29A-2-301. Entitlement of spouse--Premarital will. (a) A testator's surviving spouse who married the testator after the execution of the testator's will is entitled to receive, as an intestate share, no less than the value of the share of the estate the surviving spouse would have received if the testator had died intestate, unless:

(1) It appears from the will or other evidence that the will was made in contemplation of the testator's marriage to the surviving spouse;

(2) The will expresses the intention that it is to be effective notwithstanding any subsequent marriage; or

(3) The testator provided for the spouse by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator's statements or is reasonably inferred from the amount of the transfer or other evidence.

(b) In satisfying the share provided by this section, devises made by the will to the testator's surviving spouse, if any, are applied first, and other devises abate as provided in § 29A-3-902.

Source: SL 1995, ch 167, § 2-301.



§ 29A-2-302 Omitted children.

29A-2-302. Omitted children. (a) A child born to or adopted by the testator after the execution of the will who is neither mentioned nor provided for in the will is entitled to receive a share in the estate as follows:

(1) If the testator had no child living when the will was executed, the omitted after-born or after-adopted child receives a share in the estate equal in value to that which the child would have received had the testator died intestate, unless the will devised all or substantially all of the estate to the other parent of the omitted child and that other parent survives the testator and is entitled to take under the will. In satisfying the share, devises made by the will abate under § 29A-3-902.

(2) If the testator had one or more children living when the will was executed, and the will devised property or an interest in property to one or more of the then-living children:

(i) The portion of the testator's estate in which the omitted after-born or after-adopted child is entitled to share is limited to the devises made to the testator's then-living children.

(ii) The omitted after-born or after-adopted child is entitled to receive the portion of the devised property or interest in property that the child would have received had the testator included all omitted after-born and after-adopted children with the children to whom devises were made and had given each child an equal share of the devises.

(iii) To the extent feasible, the interest granted the omitted after-born or after-adopted child must be of the same character, whether equitable or legal, present or future, as that devised to the testator's then-living children.

(iv) In satisfying the share, devises to the testator's children who were living when the will was executed abate ratably. In abating the devises, the court shall preserve to the maximum extent possible the character of the testamentary plan adopted by the testator.

(3) Despite the foregoing, an omitted after-born or after-adopted child may not receive a share in the estate if the testator provided for the child by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator's statements or is reasonably inferred from the amount of the transfer or other evidence.

(b) For purposes of this section, a child whom the testator failed to provide for by will because the testator believed the child to be dead shall be considered an omitted after-born or after-adopted child.

Source: SL 1995, ch 167, § 2-302.



§ 29A-2-401 Applicable law.

29A-2-401. Applicable law. This part applies to the estate of a decedent who dies domiciled in this state. Rights to homestead allowance, exempt property, and family allowance for a decedent who dies not domiciled in this state are governed by the law of the decedent's domicile at death.

Source: SL 1995, ch 167, § 2-401.



§ 29A-2-402 Homestead allowance.

29A-2-402. Homestead allowance. (a) A decedent's surviving spouse or minor children are entitled to a homestead allowance as provided in chapter 43-31. In addition to the homestead allowance, the decedent's surviving spouse is entitled to the property and cash described as exempt property in chapter 43-45. If there is no surviving spouse, the decedent's children are entitled jointly to the exempt property.

(b) Exempt property and homestead allowance are in addition to any share passing to the surviving spouse or children by the decedent's will, by intestate succession, or by way of elective share. Exempt property and homestead allowance have priority over all claims against the estate.

(c) Property that is specifically devised may not be used to satisfy rights to homestead allowance or exempt property to the extent there is other property of the estate available to satisfy such rights.

(d) The personal representative may execute an instrument or deed of distribution to establish the ownership of property taken as homestead allowance or exempt property. The personal representative or any interested person aggrieved by any selection, determination, or failure to act under this section may petition the court for appropriate relief.

Source: SL 1995, ch 167, § 2-402.



§ 29A-2-403 Family allowance.

29A-2-403. Family allowance. (a) In addition to the homestead allowance and exempt property, the decedent's surviving spouse and minor children whom the decedent was obligated to support and the children who were in fact being supported by the decedent shall be allowed a reasonable family allowance in money out of the estate for their maintenance during the period of administration.

(b) Without the necessity of court approval, the personal representative may determine the family allowance in a lump sum not exceeding $18,000 or in installments not exceeding $1,500 per month for one year.

(c) The family allowance shall be payable to the surviving spouse, if living, for the use of the surviving spouse and any minor or dependent children; otherwise to the children, their guardian, conservator, or persons having their care and custody. If a minor child or dependent child is not living with the surviving spouse, the allowance may be made partially to the child or the guardian, conservator, or person having the care and custody of that child, and partially to the spouse, as their needs may appear.

(d) The family allowance is exempt from and has priority over all claims except the homestead and exempt property allowances.

(e) The family allowance is not chargeable against any benefit or share passing to the surviving spouse or children by the will of the decedent, unless otherwise provided, by intestate succession, or by way of elective share. The death of any person entitled to the family allowance terminates the right of that person to allowances not yet paid.

(f) The personal representative or an interested person aggrieved by any determination, payment, proposed payment, or failure to act under this section may petition the court for appropriate relief, which may include a family allowance other than that which the personal representative determined or could have determined.

Source: SL 1995, ch 167, § 2-403.



§ 29A-2-501 Who may make a will.

29A-2-501. Who may make a will. An individual eighteen or more years of age who is of sound mind may make a will.

Source: SL 1995, ch 167, § 2-501.



§ 29A-2-502 Holographic will--Validity of non-holographic will--Establishing intent.

29A-2-502. Holographic will--Validity of non-holographic will--Establishing intent. (a) A will is valid as a holographic will, whether or not witnessed, if the signature and material portions of the document are in the testator's handwriting.

(b) A will not valid as a holographic will must be:

(1) In writing;

(2) Signed by the testator or in the testator's name by some other individual in the testator's conscious presence and by the testator's direction; and

(3) Signed in the conscious presence of the testator by two or more individuals who, in the conscious presence of the testator, witnessed either the signing of the will or the testator's acknowledgment of that signature.

(c) Intent that the document constitute the testator's will can be established by extrinsic evidence, including, for holographic wills, portions of the document that are not in the testator's handwriting.

Source: SL 1995, ch 167, § 2-502.



§ 29A-2-503 Writings intended as wills, etc.

29A-2-503. Writings intended as wills, etc.. Although a document or writing added upon a document was not executed in compliance with § 29A-2-502, the document or writing is treated as if it had been executed in compliance with that section if the proponent of the document or writing establishes by clear and convincing evidence that the decedent intended the document or writing to constitute (i) the decedent's will, (ii) a partial or complete revocation of the will, (iii) an addition to or an alteration of the will, or (iv) a partial or complete revival of a formerly revoked will or of a formerly revoked portion of the will.

Source: SL 1995, ch 167, § 2-503.



§ 29A-2-504 Self-proved will.

29A-2-504. Self-proved will. (a) A will may be simultaneously executed, attested, and made self-proved, by acknowledgment thereof by the testator and affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state in which execution occurs and evidenced by the officer's certificate, under official seal, in substantially the following form:

I, ________________, the testator, sign my name to this instrument this ______ day of ____________, and being first duly sworn, do hereby declare to the undersigned authority that I sign and execute this instrument as my will and that I sign it willingly (or willingly direct another to sign for me), that I execute it as my free and voluntary act for the purposes therein expressed, and that I am eighteen years of age or older, of sound mind, and under no constraint or undue influence.
______________________________
Testator
We, ________________, ________________, the witnesses, sign our names to this instrument, being first duly sworn, and do hereby declare to the undersigned authority that the testator signs and executes this instrument as [his] [her] will and that [he] [she] signs it willingly (or willingly directs another to sign for [him] [her]), that [he] [she] executes it as [his] [her] free and voluntary act for the purposes therein expressed, and that each of us, in the presence and hearing of the testator, hereby signs this will as witness to the testator's signing, and that to the best of our knowledge the testator is eighteen years of age or older, of sound mind, and under no constraint or undue influence.

______________________________

Witness

______________________________

Witness

The State of __________________
County of ________________________
Subscribed, sworn to and acknowledged before me by ________________, the testator, and subscribed and sworn to before me by ________________, and ________________, witnesses, this ______ day of ____________.
(Seal)

(Signed)

____________________________

____________________________

(Official capacity of officer)

(b) An attested will may be made self-proved at any time after its execution by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state in which the acknowledgment occurs and evidenced by the officer's certificate, under the official seal, attached or annexed to the will in substantially the following form:
The State of __________________
County of ________________________
We,_____________, _____________, and _____________, the testator and the witnesses, respectively, whose names are signed to the attached or foregoing instrument, being first duly sworn, do hereby declare to the undersigned authority that the testator signed and executed the instrument as the testator's will and that [he] [she] had signed willingly (or willingly directed another to sign for [him] [her]), and that [he] [she] executed it as [his] [her] free and voluntary act for the purposes therein expressed, and that each of the witnesses, in the presence and hearing of the testator, signed the will as witness and that to the best of [his] [her] knowledge the testator was at that time eighteen years of age or older, of sound mind, and under no constraint or undue influence.

______________________________

Testator

______________________________

Witness

______________________________

Witness

Subscribed, sworn to and acknowledged before me by ________________, the testator, and subscribed and sworn to before me by ________________, and ________________, witnesses, this ______ day of ____________.
(Seal)

Signed

____________________________

____________________________

(Official capacity of officer)

(c) A signature affixed to a self-proving affidavit attached to a will is considered a signature affixed to the will, if necessary to prove the will's due execution.

Source: SL 1995, ch 167, § 2-504.



§ 29A-2-505 Who may witness.

29A-2-505. Who may witness. (a) An individual generally competent to be a witness may act as a witness to a will.

(b) The signing of a will by an interested witness does not invalidate the will or any provision of it.

Source: SL 1995, ch 167, § 2-505.



§ 29A-2-506 Choice of law as to execution.

29A-2-506. Choice of law as to execution. A written will is valid if executed in compliance with § 29A-2-502 or 29A-2-503 or if its execution complies with the law at the time of execution of the jurisdiction where the will is executed, or of the law of the jurisdiction where at the time of execution or at the time of death the testator is domiciled, has a place of abode, or is a national.

Source: SL 1995, ch 167, § 2-506.



§ 29A-2-507 Revocation by writing or by act.

29A-2-507. Revocation by writing or by act. (a) A will or any part thereof is revoked:

(1) By executing a subsequent will that revokes the previous will or part expressly or by inconsistency; or

(2) By performing a revocatory act on the will, if the testator performed the act with the intent and for the purpose of revoking the will or part or if another individual performed the act in the testator's conscious presence and by the testator's direction. For purposes of this paragraph, "revocatory act on the will" includes burning, tearing, canceling, obliterating, or destroying the will or any part of it, whether or not the revocatory act touched any of the words on the will.

(b) If a subsequent will does not expressly revoke a previous will, the execution of the subsequent will wholly revokes the previous will by inconsistency if the testator intended the subsequent will to replace rather than supplement the previous will.

(c) The testator is presumed to have intended a subsequent will to replace rather than supplement a previous will if the subsequent will makes a complete disposition of the testator's estate. If this presumption arises and is not rebutted by clear and convincing evidence, the previous will is revoked; only the subsequent will is operative on the testator's death.

(d) The testator is presumed to have intended a subsequent will to supplement rather than replace a previous will if the subsequent will does not make a complete disposition of the testator's estate. If this presumption arises and is not rebutted by clear and convincing evidence, the subsequent will revokes the previous will only to the extent the subsequent will is inconsistent with the previous will; each will is fully operative on the testator's death to the extent they are not inconsistent.

Source: SL 1995, ch 167, § 2-507.



§ 29A-2-508 Revocation by change of circumstances.

29A-2-508. Revocation by change of circumstances. Except as provided in §§ 29A-2-803 and 29A-2-804, a change of circumstances does not revoke a will or any part of it.

Source: SL 1995, ch 167, § 2-508.



§ 29A-2-509 Revival of revoked will.

29A-2-509. Revival of revoked will. (a) If a subsequent will that wholly revoked a previous will is thereafter revoked by a revocatory act under § 29A-2-507(a)(2), the previous will is revived only if it is evident from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent statements that the testator intended the previous will to take effect as executed.

(b) If a subsequent will that partly revoked a previous will is thereafter revoked by a revocatory act under § 29A-2-507(a)(2), a revoked part of the previous will is revived unless it is evident from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent statements that the testator did not intend the revoked part to take effect as executed.

(c) If a subsequent will that revoked a previous will in whole or in part is thereafter revoked by another, later, will, the previous will or its revoked part is revived only to the extent that it appears from the terms of the later will that the testator intended the previous will to take effect.

Source: SL 1995, ch 167, § 2-509.



§ 29A-2-510 Incorporation by reference.

29A-2-510. Incorporation by reference. A writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification.

Source: SL 1995, ch 167, § 2-510.



§ 29A-2-511 Testamentary additions to trusts.

29A-2-511. Testamentary additions to trusts. (a) A will may validly devise property to the trustee of a trust established or to be established (i) during the testator's lifetime by the testator, by the testator and some other person, or by some other person, including a funded or unfunded life insurance trust, although the settlor has reserved any or all rights of ownership of the insurance contracts, or (ii) at the testator's death by the testator's devise to the trustee, if the trust is identified in the testator's will and its terms are set forth in a written instrument, other than a will, executed before, concurrently with, or after the execution of the testator's will or in another individual's will if that other individual has predeceased the testator, regardless of the existence, size, or character of the corpus of the trust. The devise is not invalid because the trust is amendable or revocable, or because the trust was amended after the execution of the will or the testator's death.

(b) Unless the testator's will provides otherwise, property devised to a trust described in subsection (a) is not held under a testamentary trust of the testator, but it becomes a part of the trust to which it is devised, and must be administered and disposed of in accordance with the provisions of the governing instrument setting forth the terms of the trust, including any amendments thereto made before or after the testator's death.

(c) Unless the testator's will provides otherwise, a revocation or termination of the trust before the testator's death causes the devise to lapse.

Source: SL 1995, ch 167, § 2-511.



§ 29A-2-512 Events of independent significance.

29A-2-512. Events of independent significance. A will may dispose of property by reference to acts and events that have significance apart from their effect upon the dispositions made by the will, whether they occur before or after the execution of the will or before or after the testator's death. The execution or revocation of another individual's will is such an event.

Source: SL 1995, ch 167, § 2-512.



§ 29A-2-513 Separate writing identifying devise of certain types of tangible personal property.

29A-2-513. Separate writing identifying devise of certain types of tangible personal property. Whether or not the provisions relating to holographic wills apply, a will may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money. To be admissible under this section as evidence of the intended disposition, the writing must be signed by the testator and must describe the items and the devisees with reasonable certainty. The writing may be referred to as one to be in existence at the time of the testator's death; it may be prepared before or after the execution of the will; it may be altered by the testator after its preparation; and it may be a writing that has no significance apart from its effect on the dispositions made by the will.

Source: SL 1995, ch 167, § 2-513.



§ 29A-2-514 Contracts concerning succession.

29A-2-514. Contracts concerning succession. A contract to make a will or devise, or not to revoke a will or devise, or to die intestate, if executed on or after July 1, 1995, may be established only by (i) provisions of a will stating material provisions of the contract, (ii) an express reference in a will to a contract and extrinsic evidence proving the terms of the contract, or (iii) a writing signed by the decedent evidencing the contract. The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills.

Source: SL 1995, ch 167, § 2-514.



§ 29A-2-515 Deposit of will with court in testator's lifetime.

29A-2-515. Deposit of will with court in testator's lifetime. A will may be deposited by the testator or the testator's agent with any court for safekeeping. The will must be sealed and kept confidential. During the testator's lifetime, a deposited will must be delivered only to the testator or to a person authorized in writing signed by the testator to receive the will. A conservator may be allowed to examine a deposited will of a protected testator under procedures designed to maintain the confidential character of the document to the extent possible, and to ensure that it will be resealed and kept on deposit after the examination. Upon being informed of the testator's death, the court shall notify any person designated to receive the will and deliver it to that person on request; or the court may deliver the will to the appropriate court.

Source: SL 1995, ch 167, § 2-515.



§ 29A-2-516 Duty of custodian of will--Liability.

29A-2-516. Duty of custodian of will--Liability. After the death of a testator and on request of an interested person, a person having custody of a will of the testator shall deliver it with reasonable promptness to an appropriate court or to a person able to secure its probate. A person who willfully fails to deliver a will is liable to any person aggrieved for any damages that may be sustained by the failure.

Source: SL 1995, ch 167, § 2-516.



§ 29A-2-517 Penalty clause for contest.

29A-2-517. Penalty clause for contest. A provision in a will purporting to penalize an interested person for contesting the will or instituting other proceedings relating to the estate is unenforceable if probable cause exists for instituting proceedings.

Source: SL 1995, ch 167, § 2-517.



§ 29A-2-601 Scope.

29A-2-601. Scope. In the absence of a finding of a contrary intention, the rules of construction in this part control the construction of a will.

Source: SL 1995, ch 167, § 2-601.



§ 29A-2-602 Will may pass all property and after-acquired property.

29A-2-602. Will may pass all property and after-acquired property. A will may provide for the passage of all property the testator owns at death and all property acquired by the estate after the testator's death.

Source: SL 1995, ch 167, § 2-602.



§ 29A-2-603 Anti-lapse--Deceased devisee--Class gifts.

29A-2-603. Anti-lapse--Deceased devisee--Class gifts. (a) If an individual named as a devisee in a will dies before the will was executed, or dies after the will was executed and before the testator, the devise fails unless (i) the devisee is a grandparent, a descendant of a grandparent, a stepchild, or a descendant of the stepchild of the testator and (ii) the devisee left descendants who survive the testator. Those descendants take by representation the property to which the devisee would have been entitled had the devisee survived the testator.

(b) If a devise is made in the form of a class gift and a devisee (member of the class) dies before the will was executed, or dies after the will was executed and before the testator, the share of the devisee fails, passes to the surviving members of the class, or passes to the surviving descendants of any deceased members of the class, as the case may be, unless (i) the devisee is a grandparent, a descendant of a grandparent, a stepchild, or a descendant of a stepchild of the testator and (ii) the devisee left descendants who survive the testator. Those descendants take by representation the property to which the devisee would have been entitled had the devisee survived the testator.

(c) For purposes of this section:

(1) "Class gift" excludes a devise to "issue," "descendants," or "heirs of the body," the disposition of which is controlled by § 29A-2-708, and excludes a devise to "heirs," "next of kin," "relatives," "family," or a class described by language of similar import, the disposition of which is controlled by § 29A-2-711.

(2) "Devise" excludes a future interest in trust, the disposition of which is controlled by § 29A-2-707, and "devisee" excludes a beneficiary thereof.
Source: SL 1995, ch 167, § 2-603.



§ 29A-2-604 Failure of testamentary provision.

29A-2-604. Failure of testamentary provision. (a) A devise, other than a residuary devise, that fails for any reason becomes a part of the residue.

(b) A residuary devise that fails for any reason passes to the testator's heirs unless the residue is devised to two or more persons, in which event the failed devise passes to the other residuary devisee, or to other residuary devisees in proportion to the interest of each in the remaining part of the residue.

Source: SL 1995, ch 167, § 2-604.



§ 29A-2-605 Increase in securities--Accessions.

29A-2-605. Increase in securities--Accessions. (a) If a testator executes a will that devises securities and the testator then owned securities that meet the description in the will, the devise includes additional securities owned by the testator at death to the extent the additional securities were acquired by the testator after the will was executed as a result of the testator's ownership of the described securities and are securities of any of the following types:

(1) Securities of the same organization acquired by reason of action initiated by the organization or any successor, related, or acquiring organization, excluding any acquired by exercise of purchase options;

(2) Securities of another organization acquired as a result of a merger, consolidation, reorganization, or other distribution by the organization or any successor, related, or acquiring organization; or

(3) Securities of the same organization acquired as a result of a plan of reinvestment.

(b) Distributions in cash before death with respect to a described security are not part of the devise.

Source: SL 1995, ch 167, § 2-605.



§ 29A-2-606 Nonademption of specific devises--Unpaid proceeds of sale, condemnation, or insurance--Sale by conservator or agent.

29A-2-606. Nonademption of specific devises--Unpaid proceeds of sale, condemnation, or insurance--Sale by conservator or agent. (a) A specific devisee has a right to the specifically devised property in the testator's estate at death and:

(1) Any balance of the purchase price, together with any security agreement, owing from a purchaser to the testator at death by reason of sale of the property;

(2) Any amount of a condemnation award for the taking of the property unpaid at death;

(3) Any proceeds unpaid at death on fire or casualty insurance on or other recovery for injury to the property;

(4) Property owned by the testator at death and acquired as a result of foreclosure, or obtained in lieu of foreclosure, of the security interest for a specifically devised obligation;

(5) Property owned by the testator at death if it is evident from the circumstances that the testator intended the property to be distributed as a replacement for specifically devised property.

(b) If specifically devised property is sold or mortgaged by a conservator or by an agent acting within the authority of a durable power of attorney for a principal who lacks capacity, or if a condemnation award, insurance proceeds, or recovery for injury to the property are paid to a conservator or to an agent acting within the authority of a durable power of attorney for a principal who lacks capacity, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the amount of the unpaid loan, the condemnation award, the insurance proceeds, or the recovery. The right of a specific devisee under this subsection is reduced by any right the devisee has under subsection (a). For purposes of this subsection, the acts of an agent within the authority of a durable power of attorney are presumed to be for a principal who lacks capacity.

Source: SL 1995, ch 167, § 2-606.



§ 29A-2-607 Nonexoneration.

29A-2-607. Nonexoneration. A specific devise passes subject to any mortgage interest existing at the date of death, without right of exoneration, regardless of a general directive in the will to pay debts.

Source: SL 1995, ch 167, § 2-607.



§ 29A-2-608 Exercise of power of appointment.

29A-2-608. Exercise of power of appointment. In the absence of a requirement that a power of appointment be exercised by a reference, or by an express or specific reference, to the power, a general residuary clause in a will, or a will making general disposition of all of the testator's property, expresses an intention to exercise a power of appointment held by the testator only if (i) the power is a general power and the creating instrument does not contain a gift if the power is not exercised or (ii) the testator's will manifests an intention to include the property subject to the power.

Source: SL 1995, ch 167, § 2-608.



§ 29A-2-609 Ademption by satisfaction.

29A-2-609. Ademption by satisfaction. (a) Property a testator gave during lifetime to a person is treated as a satisfaction of a devise in whole or in part, only if (i) the will provides for deduction of the gift, (ii) the testator declared in a writing that the gift is in satisfaction of the devise or that its value is to be deducted from the value of the devise, or (iii) the devisee acknowledged in writing that the gift is in satisfaction of the devise or that its value is to be deducted from the value of the devise.

(b) For purposes of partial satisfaction, property given during lifetime is valued as of the time the devisee came into possession or enjoyment of the property or at the testator's death, whichever occurs first.

(c) If the devisee fails to survive the testator, the gift is treated as a full or partial satisfaction of the devise, as appropriate, in applying §§ 29A-2-603 and 29A-2-604, unless the testator's writing provides otherwise.

Source: SL 1995, ch 167, § 2-609.



§ 29A-2-701 Scope.

29A-2-701. Scope. In the absence of a finding of a contrary intention, the rules of construction in this part control the construction of a governing instrument. The rules of construction in this part apply to a governing instrument of any type, except as the application of a particular section is limited by its terms to a specific type or types of provision or governing instrument.

Source: SL 1995, ch 167, § 2-701.



§ 29A-2-702 Requirement of survival by 120 hours.

29A-2-702. Requirement of survival by 120 hours. (a) For the purposes of this code, an individual who does not survive an event, including the death of another individual, by 120 hours is deemed to have predeceased the event.

(b) For purposes of a provision of a governing instrument that relates to an individual surviving an event, including the death of another individual, an individual who does not survive the event by 120 hours is deemed to have predeceased the event.

(c) If (i) it is not established that one of two co-owners with right of survivorship survived the other co-owner by 120 hours, one-half of the property passes as if one had survived by 120 hours and one-half as if the other had survived by 120 hours and (ii) there are more than two co-owners and at least one of them did not survive the others by 120 hours, the property passes in the proportion that one bears to the whole number of co-owners. For the purposes of this subsection, "co-owners with right of survivorship" includes joint tenants and other co-owners of property or accounts held under circumstances that entitles one or more to the whole of the property or account on the death of the other or others.

(d) Survival by 120 hours is not required if:

(1) The governing instrument contains language dealing explicitly with simultaneous deaths or deaths in a common disaster;

(2) The governing instrument expressly indicates that an individual is not required to survive an event, including the death of another individual, by any specified period or expressly requires the individual to survive the event by a specified period; or

(3) The application of this section to multiple governing instruments would result in an unintended failure or duplication of a disposition.

(e)(1) A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument who, under this section, is not entitled to the payment or item of property, or for having taken any other action in good faith reliance on the beneficiary's apparent entitlement under the terms of the governing instrument, before the payor or other third party has received written notice of a claimed lack of entitlement under this section. A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed lack of entitlement under this section.

(2) Written notice of a claimed lack of entitlement under paragraph (1) must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of a claimed lack of entitlement under this section, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the proceedings relating to the settlement of the decedent's estate, or if no proceedings have been commenced, to or with the court located in the county of the decedent's residence. The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement in accordance with the determination. Payments, transfers, or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

(f)(1) A person who purchases property for value and without notice, or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit. But a person who, not for value, receives a payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section.

(2) If this section or any part of this section is preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this section, a person who, not for value, receives the payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted.
Source: SL 1995, ch 167, § 2-702.



§ 29A-2-703 Choice of law as to meaning and effect of governing instrument.

29A-2-703. Choice of law as to meaning and effect of governing instrument. The meaning and legal effect of a governing instrument is determined by the local law of the state selected by the transferor in the governing instrument, unless the application of that law is contrary to the provisions relating to the elective share described in Part 2, the provisions relating to exempt property and allowances described in Part 4, or any other public policy of this state otherwise applicable to the disposition.

Source: SL 1995, ch 167, § 2-703.



§ 29A-2-704 Power of appointment--Meaning of specific reference requirement.

29A-2-704. Power of appointment--Meaning of specific reference requirement. If a governing instrument creating a power of appointment expressly requires that the power be exercised by a reference, an express reference, or a specific reference, to the power or its source, it is presumed that the donor's intention, in requiring that the donee exercise the power by making reference to the particular power or to the creating instrument, was to prevent an inadvertent exercise of the power.

Source: SL 1995, ch 167, § 2-704.



§ 29A-2-705 Class gifts construed to accord with intestate succession.

29A-2-705. Class gifts construed to accord with intestate succession. Adopted individuals and individuals born out of wedlock, and their respective descendants if appropriate to the class, are included in class gifts and other terms of relationship in accordance with the rules for intestate succession. Terms of relationship that do not differentiate relationships by blood from those by affinity, such as "uncles," "aunts," "nieces," or "nephews," are construed to exclude relatives by affinity. Terms of relationship that do not differentiate relationships by the half blood from those by the whole blood, such as "brothers," "sisters," "nieces," or "nephews," are construed to include both types of relationships.

Source: SL 1995, ch 167, § 2-705.



§ 29A-2-706 Reserved.

29A-2-706. Reserved



§ 29A-2-707 Survivorship with respect to future interests under terms of trust.

29A-2-707. Survivorship with respect to future interests under terms of trust. (a) A future interest created under the terms of a trust is contingent on the beneficiary surviving the distribution date.

(b) If an individual named as a beneficiary of a future interest created under the terms of a trust does not survive the distribution date, the future interest fails unless (i) the beneficiary is a grandparent, descendant of a grandparent, a stepchild, or a descendant of a stepchild of the testator or settlor and (ii) the beneficiary left descendants who survive the distribution date. Those descendants take by representation the property to which the beneficiary would have been entitled had the beneficiary survived the distribution date.

(c) If a future interest created under the terms of a trust is made in the form of a class gift and a beneficiary (member of the class) dies before the distribution date, the share of the beneficiary fails, passes to the surviving members of the class, or passes to the surviving descendants of any deceased members of the class, as the case may be, unless (i) the beneficiary is a grandparent, a descendant of a grandparent, a stepchild, or a descendant of a stepchild of the testator or settlor, and (ii) the beneficiary left descendants who survive the distribution date. Those descendants take by representation the property to which the beneficiary would have been entitled had the beneficiary survived the distribution date.

(d) If a future interest created under the terms of a trust fails for any reason:

(1) If the property passes under the residuary clause in the transferor's will, then the residuary clause is treated as creating a future interest under the terms of a trust.

(2) If the property passes to the transferor's heirs, then the property shall be distributed under § 29A-2-711.

(e) For purposes of this section:

(1) "Class gift" excludes a future interest to "issue," "descendants," or "heirs of the body," the disposition of which is controlled by § 29A-2-708, and excludes a devise to "heirs," "next of kin," "relatives," or "family," or a class described by language of similar import, the disposition of which is controlled by § 29A-2-711.

(2) "Distribution date," with respect to a future interest, means the time when the future interest is to take effect in possession or enjoyment.
Source: SL 1995, ch 167, § 2-707.



§ 29A-2-708 Class gifts to "descendants," "issue," or "heirs of the body"--Form of distribution if nonespecified.

29A-2-708. Class gifts to "descendants," "issue," or "heirs of the body"--Form of distribution if none specified. If a class gift in favor of "descendants," "issue," or "heirs of the body" does not specify the manner in which the property is to be distributed among the class members, the property is distributed among the class members who are living when the interest is to take effect in possession or enjoyment, in such shares as they would receive, under the applicable law of intestate succession, if the designated ancestor had then died intestate owning the subject matter of the class gift.

Source: SL 1995, ch 167, § 2-708.



§ 29A-2-709 Distribution by representation or per stirpes.

29A-2-709. Distribution by representation or per stirpes. (a) If a governing instrument calls for property to be distributed "by representation" or "per stirpes," the property is divided into as many equal shares as there are (i) children of the designated ancestor who survived the distribution date, if any, and (ii) children of the designated ancestor who failed to survive the distribution date but who left descendants who survived the distribution date. Each surviving child is allocated one share. The share of each child who failed to survive the distribution date but who left descendants who survived the distribution date is allocated in the same manner, with subdivision repeating at each succeeding generation until the share is fully allocated among surviving descendants.

(b) For purposes of this section, "distribution date" means the time when the interest is to take effect in possession or enjoyment.

Source: SL 1995, ch 167, § 2-709.



§ 29A-2-710 Worthier-title doctrine abolished.

29A-2-710. Worthier-title doctrine abolished. The doctrine of worthier title does not exist in this state either as a rule of law or as a rule of construction. Language in a governing instrument describing the beneficiaries of a disposition as the transferor's "heirs," "heirs at law," "next of kin," "distributees," "relatives," or "family," or language of similar import, does not create or presumptively create a reversionary interest in the transferor.

Source: SL 1995, ch 167, § 2-710.



§ 29A-2-711 Interest in "heirs" and like.

29A-2-711. Interest in "heirs" and like. If an applicable statute or a governing instrument calls for a present or future distribution to or creates a present or future interest in a designated individual's "heirs," "heirs at law," "next of kin," "relatives," or "family," or language of similar import, the property passes to those persons, including the state, and in such shares as would succeed to the designated individual's intestate estate under the intestate succession law of the designated individual's domicile if the designated individual died when the disposition is to take effect in possession or enjoyment. If the designated individual's surviving spouse is living but is remarried at the time the disposition is to take effect in possession or enjoyment, the surviving spouse is not an heir of the designated individual.

Source: SL 1995, ch 167, § 2-711.



§ 29A-2-801 Disclaimer of property interest.

29A-2-801. Disclaimer of property interest. (a) Any person who may be entitled to receive any property or beneficial interest, vested or otherwise, under any will of or by intestate succession from a decedent, or as a surviving joint tenant of a decedent, or under the terms of an inter vivos trust or other lifetime transfer, or as the beneficiary of any life insurance policy, of any retirement plan or of any other contract, shall have the right to disclaim irrevocably the whole or any part of such property or beneficial interest.

(b) If a disclaimer of an interest receivable under a will or by intestate succession is made in writing and filed with the clerk of the court in which the estate is or was pending, (i) if of a present interest, not later than nine months after the date of death of the testator or intestate from whom such interest is receivable, then that disclaimer is retroactive to the decedent's death and the interest so disclaimed passes as if the person disclaiming had predeceased the decedent, and (ii) if of a future interest, not later than nine months after the event determining that the taker is finally ascertained and the taker's interest is indefeasibly vested, then that disclaimer is retroactive to the determining event and the disclaimed interest passes as if the person disclaiming had predeceased that event.

(c) If a disclaimer of an interest receivable by the surviving joint tenant of a decedent is made in writing and filed with the clerk of the court in which the joint tenancy or estate proceeding is pending not later than nine months after the decedent's death, then that disclaimer is retroactive to the decedent's death and the joint interest so disclaimed passes as if the surviving joint tenant had predeceased the decedent.

(d) If the disclaimer of an interest receivable as beneficiary of a life insurance policy, of a retirement plan, or of any other contract is made in writing and filed with the clerk of the court in which the estate is pending, or if no estate is pending, with the insurer, employer, or other issuer of the contract, not later than nine months after the date of death of the decedent from whom such interest is receivable, then that disclaimer is retroactive to the decedent's death and the interest so disclaimed passes in the same manner as if the person disclaiming had predeceased the decedent.

(e) If the disclaimer of an interest receivable under an inter vivos trust or lifetime transfer is made in writing and delivered to the then acting trustee of the trust or to the donor or the personal representative of the donor's estate, (i) if of a present interest, not later than nine months after the day on which the transfer creating the interest in the donee was made, then that disclaimer is retroactive to the date of the creation of the interest and the interest so disclaimed passes as if the person so disclaiming had predeceased the creation of the interest, and (ii) if of a future interest, not later than nine months after the event determining that the taker is finally ascertained and the taker's interest is indefeasibly vested, then that disclaimer is retroactive to the determining event and the disclaimed interest passes as if the person disclaiming had predeceased that event.

(f) The time for making a disclaimer shall not in any case expire until nine months after the day on which the person entitled to make the disclaimer attains the age of twenty-one.

(g) Nothing in this section shall prevent a testator from providing in a will or a settlor from providing in a trust for the making of disclaimers and for the disposition of disclaimed property in a manner different from the provisions hereof.

(h) The right and means provided in this section for the making of a disclaimer are not exclusive but are in addition to every other right and means of a person to make a disclaimer. Nothing in this section shall prevent the making of a disclaimer in any lawful manner.

(i) A disclaimer not made within the time limits prescribed by this section shall be construed as an assignment of the interest disclaimed to the persons who would be entitled to take had the disclaimer been timely made.

(j) The right and procedure provided in this section for the making of a disclaimer is available to and exercisable by a conservator, a personal representative, a trustee, or an agent acting on a person's behalf within the authority of a power of attorney. A disclaimer by a conservator shall be subject to the requirements of § 29A-5-420. A disclaimer by a personal representative shall be exercised in the best interests of the estate and only following entry of an appropriate order by the court having jurisdiction. A disclaimer by a trustee shall be exercised in the best interests of the trust estate.

(k) The right to disclaim property or an interest therein is barred by, and any attempted disclaimer shall be invalidated by:

(1) An assignment, conveyance, encumbrance, pledge, or transfer of property or interest, or a contract therefor;

(2) A written waiver of the right to disclaim;

(3) An acceptance of the property or interest or benefit thereunder; or

(4) A sale of the property or interest under judicial sale made before the disclaimer is effected. The right to disclaim exists notwithstanding any limitation on the interest of the disclaimant in the nature of a spendthrift provision or similar restriction. The disclaimer or the written waiver of the right to disclaim is binding on the disclaimant or person waiving and all persons claiming through or under the disclaimant or person waiving.

(l) Whenever a disclaimer affects any interest in real estate, a certified copy of the disclaimer may be recorded at anytime in the office of the register of deeds in each county wherein any such real estate is located. Failure to so record such a disclaimer does not affect the validity of the disclaimer.

Source: SL 1995, ch 167, § 2-801; SL 1999, ch 144, § 1; SL 2002, ch 100, § 3.



§ 29A-2-802 Effect of divorce, annulment, and decree of separation.

29A-2-802. Effect of divorce, annulment, and decree of separation. An individual who is divorced from the decedent or whose marriage to the decedent has been annulled is not a surviving spouse unless, by virtue of a subsequent marriage, the individual is married to the decedent at the time of death. A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.

Source: SL 1995, ch 167, § 2-802.



§ 29A-2-803 Effect of homicide on intestate succession, wills, trusts, joint assets, life insurance, andbeneficiary designations.

29A-2-803. Effect of homicide on intestate succession, wills, trusts, joint assets, life insurance, and beneficiary designations. (a) In this section:

(1) "Disposition or appointment of property" includes a transfer of an item of property or any other benefit to a beneficiary designated in a will, trust, or other governing instrument.

(2) "Governing instrument" means a will, trust, or other governing instrument executed by the decedent.

(3) "Revocable," with respect to a disposition, appointment, provision, or nomination, means one under which the decedent, at the time of or immediately before death, was alone empowered, by law or under the governing instrument, to revoke or cancel the designation in favor of the killer, whether or not the decedent was then empowered to designate the decedent in place of the decedent's killer and whether or not the decedent then had capacity to exercise the power.

(b) An individual who feloniously and intentionally kills the decedent forfeits all benefits under this chapter with respect to the decedent's estate, including an intestate share, an elective share, an omitted spouse's or child's share, a homestead allowance, exempt property, and a family allowance. If the decedent died intestate, the decedent's intestate estate passes as if the killer disclaimed the killer's intestate share.

(c) The felonious and intentional killing of the decedent:

(1) Revokes any revocable (i) disposition or appointment of property made by the decedent to the killer in a governing instrument, (ii) provision in a governing instrument conferring a general or nongeneral power of appointment on the killer, and (iii) nomination of the killer in a governing instrument, nominating or appointing the killer to serve in any fiduciary or representative capacity, including a personal representative, executor, trustee, or agent; and

(2) Severs the interests of the decedent and killer in property held by them at the time of the killing as joint tenants with the right of survivorship, transforming the interests of the decedent and killer into tenancies in common.

(d) A severance under subsection (c)(2) does not affect any third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the killer unless a writing declaring the severance has been noted, registered, filed, or recorded in records appropriate to the kind and location of the property which are relied upon, in the ordinary course of transactions involving such property, as evidence of ownership.

(e) Provisions of a governing instrument are given effect as if the killer disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the killer predeceased the decedent.

(f) A wrongful acquisition of property or interest by a killer not covered by this section must be treated in accordance with the principle that a killer cannot profit from the killer's wrong.

(g) A final judgment of conviction establishing criminal accountability for the felonious and intentional killing of the decedent conclusively establishes the convicted individual as the decedent's killer for purposes of this section. Absent a conviction, a determination by the court that there is a preponderance of evidence that the individual would be found criminally accountable for the felonious and intentional killing of the decedent conclusively establishes that individual as the decedent's killer for purposes of this section.

(h)(1) A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument affected by an intentional and felonious killing, or for having taken any other action in good faith reliance on the validity of the governing instrument, upon request and satisfactory proof of the decedent's death, before the payor or other third party has received written notice of a claimed forfeiture or revocation under this section. A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed forfeiture or revocation under this section.

(2) Written notice of a claimed forfeiture or revocation under paragraph (1) must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of a claimed forfeiture or revocation under this section, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the proceedings relating to the settlement of the decedent's estate, or if no proceedings have been commenced, to or with the court located in the county of the decedent's residence. The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement in accordance with the determination. Payments, transfers, or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

(i)(1) A person who purchases property for value and without notice, or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit. But a person who, not for value, receives a payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section.

(2) If this section or any part of this section is preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this section, a person who, not for value, receives the payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted.
Source: SL 1995, ch 167, § 2-803.



§ 29A-2-804 Revocation of probate and nonprobate transfers by divorce--No revocation by otherchanges of circumstances.

29A-2-804. Revocation of probate and nonprobate transfers by divorce--No revocation by other changes of circumstances. (a) In this section:

(1) "Disposition or appointment of property" includes a transfer of an item of property or any other benefit to a beneficiary designated in a governing instrument.

(2) "Divorce or annulment" means any divorce or annulment, or any dissolution or declaration of invalidity of a marriage, that would exclude the spouse as a surviving spouse within the meaning of § 29A-2-802. A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.

(3) "Divorced individual" includes an individual whose marriage has been annulled.

(4) "Governing instrument" means a will, trust, or other governing instrument executed by the divorced individual before the divorce or annulment of the individual's marriage to the former spouse.

(5) "Relative of the divorced individual's former spouse" means an individual who is related to the divorced individual's former spouse by blood, adoption, or affinity and who, after the divorce or annulment, is not related to the divorced individual by blood, adoption, or affinity.

(6) "Revocable," with respect to a disposition, appointment, provision, or nomination, means one under which the divorced individual, at the time of the divorce or annulment, was alone empowered, by law or under the governing instrument, to revoke or cancel the designation in favor of the former spouse or former spouse's relative, whether or not the divorced individual could then have been substituted in place of the former spouse or in place of the former spouse's relative and whether or not the divorced individual then had the capacity to exercise the power.

(b) Except as provided by the express terms of a governing instrument, a court order, or a contract relating to the division of the marital estate made between the divorced individuals before or after the marriage, divorce, or annulment, the divorce or annulment of a marriage:

(1) Revokes any revocable (i) disposition or appointment of property made by a divorced individual to a former spouse in a governing instrument and any disposition or appointment created by law or in a governing instrument to a relative of the divorced individual's former spouse, (ii) provision in a governing instrument conferring a general or nongeneral power of appointment on the divorced individual's former spouse or on a relative of the divorced individual's former spouse, and (iii) nomination in a governing instrument, nominating a divorced individual's former spouse or a relative of the divorced individual's former spouse to serve in any fiduciary or representative capacity, including a personal representative, executor, trustee, conservator, agent, or guardian; and

(2) Severs the interests of the former spouses in property held by them at the time of the divorce or annulment as joint tenants with the right of survivorship, transforming the interests of the former spouses into tenancies in common.

(c) A severance under subsection (b)(2) does not affect any third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the survivor of the former spouses unless a writing declaring the severance has been noted, registered, filed, or recorded in records appropriate to the kind and location of the property which are relied upon, in the ordinary course of transactions involving such property, as evidence of ownership.

(d) Provisions of a governing instrument are given effect as if the former spouse and relatives of the former spouse disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the former spouse and relatives of the former spouse died immediately before the divorce or annulment.

(e) Provisions revoked solely by this section are revived by the divorced individual's remarriage to the former spouse or by a nullification of the divorce or annulment.

(f) No change of circumstances other than as described in this section and in § 29A-2-803 effects a revocation.

(g)(1) A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument affected by a divorce, annulment, or remarriage, or for having taken any other action in good faith reliance on the validity of the governing instrument, before the payor or other third party has received written notice of the divorce, annulment, or remarriage. A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed forfeiture or revocation under this section.

(2) Written notice of the divorce, annulment, or remarriage under paragraph (1) must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of the divorce, annulment, or remarriage, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the proceedings relating to the settlement of the decedent's estate or, if no proceedings have been commenced, to or with the court located in the county of the decedent's residence. The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement or transfer in accordance with the determination. Payments, transfers, or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

(h)(1) A person who purchases property from a former spouse, relative of a former spouse, or any other person for value and without notice, or who receives from a former spouse, relative of a former spouse, or any other person a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit. But a former spouse, relative of a former spouse, or other person who, not for value, received a payment, item of property, or any other benefit to which that person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section.

(2) If this section or any part of this section is preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this section, a former spouse, relative of the former spouse, or any other person who, not for value, received a payment, item of property, or any other benefit to which that person is not entitled under this section is obligated to return that payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted.
Source: SL 1995, ch 167, § 2-804.






Chapter 03 - Probate Of Wills And Administration

§ 29A-3-101 Devolution of estate at death; restrictions.

29A-3-101. Devolution of estate at death; restrictions. The power of a person to leave property by will, and the rights of creditors, devisees, and heirs to the person's property are subject to the restrictions and limitations contained in this code to facilitate the prompt settlement of estates. Upon the death of a person, that person's real and personal property devolves to the persons to whom it is devised by will or to those indicated as substitutes for them in cases involving lapse, renunciation, or other circumstances affecting the devolution of testate estate, or in the absence of testamentary disposition, to the heirs, or to those indicated as substitutes for them in cases involving renunciation or other circumstances affecting devolution of intestate estates, subject to homestead allowance, exempt property and family allowance, rights of creditors, elective share of the surviving spouse, and administration.

Source: SL 1994, ch 232, § 3-101.



§ 29A-3-102 Necessity of order of probate for will.

29A-3-102. Necessity of order of probate for will. Except as provided in § 29A-3-1201, to be effective to prove the transfer of any property or to nominate a personal representative, a will shall be declared to be valid by an order of informal probate by the clerk of court, or an adjudication of probate by the court.

Source: SL 1994, ch 232, § 3-102; SL 1995, ch 167, § 98; SL 2002, ch 138, § 1.



§ 29A-3-103 Necessity of appointment for administration.

29A-3-103. Necessity of appointment for administration. Except as otherwise provided in chapter 29A-4, to acquire the powers and undertake the duties and liabilities of a personal representative of a decedent, a person must be appointed by order of the court or clerk, qualify and be issued letters. Administration of an estate is commenced by the issuance of letters.

Source: SL 1994, ch 232, § 3-103; SL 1995, ch 167, § 99.



§ 29A-3-104 Claims against decedent--Necessity of administration.

29A-3-104. Claims against decedent--Necessity of administration. No proceeding to enforce a claim against the estate of a decedent or the decedent's successors may be revived or commenced before the appointment of a personal representative. After the appointment and until distribution, all proceedings and actions to enforce a claim against the estate are governed by the procedure prescribed by this article. After distribution a creditor whose claim has not been barred may recover from the distributees as provided in § 29A-3-1004 or from a former personal representative individually liable as provided in § 29A-3-1005. This section has no application to a proceeding by a secured creditor of the decedent to enforce a right to the security except as to any deficiency judgment which might be sought therein.

Source: SL 1994, ch 232, § 3-104.



§ 29A-3-105 Proceedings affecting devolution and administration--Jurisdiction of subject matter.

29A-3-105. Proceedings affecting devolution and administration--Jurisdiction of subject matter. Persons interested in decedents' estates may apply to the clerk of court for determinations in the informal proceedings provided in this article, and may petition the court for orders in formal proceedings within the court's jurisdiction including but not limited to those described in this article. The court may hear and determine formal proceedings and distribution of decedents' estates after notice in conformity with § 29A-1-401. Persons notified are bound though less than all interested persons may have been given notice. The court has jurisdiction of any other action or proceeding concerning a succession or to which an estate, through a personal representative, may be a party, including actions to determine title to property, and of any action or proceeding in which property distributed by a personal representative or its value is sought to be subjected to rights of creditors or successors of the decedent.

Source: SL 1994, ch 232, § 3-105; SL 1995, ch 167, § 100.



§ 29A-3-106 Reserved.

29A-3-106. Reserved



§ 29A-3-107 Scope of proceedings--Proceedings independent--Exception.

29A-3-107. Scope of proceedings--Proceedings independent--Exception. Unless supervised administration as described in Part 5 is involved, each proceeding before the court or clerk is independent of any other proceeding involving the same estate; and petitions for formal orders of the court may combine various requests for relief in a single proceeding if the orders sought may be finally granted without delay. Except as required for proceedings which are particularly described by other sections of this article, no petition is defective because it fails to embrace all matters which might then be the subject of a final order; a proceeding for probate of a will or an adjudication that a decedent left no valid will may be combined with a proceeding for appointment of a personal representative; and a proceeding for appointment of a personal representative is concluded by an order making or declining the appointment.

Source: SL 1994, ch 232, § 3-107; SL 1995, ch 167, § 101.



§ 29A-3-108 Probate, testacy, and appointment proceedings--Ultimate time limit.

29A-3-108. Probate, testacy, and appointment proceedings--Ultimate time limit. No informal probate or appointment proceeding or formal testacy or appointment proceeding, other than a proceeding to probate a will previously probated at the testator's domicile and appointment proceedings relating to an estate in which there has been a prior appointment, may be commenced more than three years after the decedent's death, except:

(1) If a previous proceeding was dismissed because of doubt about the fact of the decedent's death, appropriate probate, appointment, or testacy proceedings may be maintained at any time thereafter upon a finding that the decedent's death occurred prior to the initiation of the previous proceeding and the applicant or petitioner has not delayed unduly in initiating the subsequent proceeding;

(2) Appropriate probate, appointment, or testacy proceedings may be maintained in relation to the estate of an absentee for whom a conservator has been appointed, at any time within three years after the conservator becomes able to establish the death of the protected person;

(3) A proceeding to contest an informally probated will and to secure appointment of the person with legal priority for appointment in the event the contest is successful, may be commenced within the later of twelve months from the informal probate or three years from the decedent's death;

(4) An informal or formal appointment or formal testacy proceeding may be commenced thereafter if no proceedings concerning the succession or estate administration have occurred within the three-year period. If proceedings are brought under this exception, the personal representative shall have no right to possess estate assets as provided in § 29A-3-709 beyond that necessary to confirm title thereto in the rightful successors to the estate and no claims other than expenses of administration may be presented against the estate; and

(5) If no informal probate has occurred within three years of the decedent's death, a formal testacy proceeding may be commenced at any time thereafter for the sole purpose of establishing an instrument to direct or control the ownership of property passing or distributable after the decedent's death from one other than the decedent when the property is to be appointed by the terms of the decedent's will or is to pass or be distributed as a part of the decedent's estate or its transfer is otherwise to be controlled by the terms of the decedent's will.

These limitations do not apply to proceedings to construe probated wills or determine heirs of an intestate. In cases under (1) or (2) above, the date on which a testacy or appointment proceeding is properly commenced shall be deemed to be the date of the decedent's death for purposes of other limitations provisions of this code which relate to the date of death.

Source: SL 1994, ch 232, § 3-108.



§ 29A-3-109 Statutes of limitation on decedent's cause of action.

29A-3-109. Statutes of limitation on decedent's cause of action. The running of any statute of limitations on a cause of action belonging to a decedent which has not been barred as of the date of death is suspended for one year following the decedent's death but resumes thereafter unless otherwise tolled.

Source: SL 1994, ch 232, § 3-109.



§ 29A-3-201 Venue for first and subsequent estate proceedings--Location of property.

29A-3-201. Venue for first and subsequent estate proceedings--Location of property. (a) Venue for the first informal or formal testacy or appointment proceedings after a decedent's death is:

(1) In the county where the decedent was domiciled at the time of death; or

(2) If the decedent was not domiciled in this state, in any county where property of the decedent was located at the time of death.

(b) Venue for all subsequent proceedings within the exclusive jurisdiction of the court is in the place where the initial proceeding occurred, unless the initial proceeding has been transferred as provided in § 29A-1-303 or (c) of this section.

(c) If the first proceeding was informal, on application of an interested person and after notice to the proponent in the first proceeding, the court, upon finding that venue is elsewhere, may transfer the proceeding and the file to the other court.

(d) For the purpose of aiding determinations concerning location of assets which may be relevant in cases involving nondomiciliaries, a debt, other than one evidenced by investment or commercial paper or other instrument in favor of a nondomiciliary is located where the debtor resides or, if the debtor is a person other than an individual, at the place where it has its principal office. Commercial paper, investment paper, and other instruments are located where the instrument is. An interest in property held in trust is located where the trustee may be sued.

Source: SL 1994, ch 232, § 3-201.



§ 29A-3-202 Appointment or testacy proceedings--Conflicting claim of domicile in another state.

29A-3-202. Appointment or testacy proceedings--Conflicting claim of domicile in another state. If conflicting claims as to the domicile of a decedent are made in a formal testacy or appointment proceeding commenced in this state, and in a testacy or appointment proceeding after notice pending at the same time in another state, the court of this state must stay, dismiss, or permit suitable amendment in, the proceeding here unless it is determined that the local proceeding was commenced before the proceeding elsewhere. The determination of domicile in the proceeding first commenced must be accepted as determinative in the proceeding in this state.

Source: SL 1994, ch 232, § 3-202.



§ 29A-3-203 Priority among persons seeking appointment as personal representative.

29A-3-203. Priority among persons seeking appointment as personal representative. (a) Whether the proceedings are formal or informal, persons who are not disqualified have priority for appointment in the following order:

(1) The person with priority as determined by a probated will, including a person nominated by a power conferred in a will;

(2) The surviving spouse of the decedent who is a devisee of the decedent;

(3) Other devisees of the decedent;

(4) The surviving spouse of the decedent;

(5) Other heirs of the decedent;

(6) Forty-five days after the death of the decedent, any other qualified person.

(b) An objection to an appointment can be made only in formal proceedings. In case of objection the priorities stated in subsection (a) apply except that:

(1) If the estate appears to be more than adequate to meet exemptions and costs of administration but inadequate to discharge anticipated unsecured claims, the court, on petition of creditors, may appoint any qualified person;

(2) In case of objection to appointment of a person, other than one whose priority is determined by will, by an heir or devisee appearing to have a substantial interest in the estate, the court may appoint a person who is acceptable to the heirs and devisees whose interests in the estate appear to be worth in total more than half of the probable distributable value, or, in default of this accord, any qualified person.

(c) A person entitled to letters under subsections (a)(2) through (a)(5) above may nominate a qualified person to have the same priority to act as personal representative as the person nominating. Any person may renounce the right to nominate or to an appointment by appropriate writing filed with the court. When two or more persons share a priority, those of them who do not renounce must concur in nominating another to act for them, or in applying for appointment in informal proceedings.

(d) Conservators of the estates of protected persons, or if there is no conservator, a guardian of a protected person, may exercise the same right to nominate, to object to another's appointment, or to participate in determining the preference of a majority in interest of the heirs and devisees that the protected person would have if qualified for appointment.

(e) Formal proceedings are required to appoint a personal representative in any of the following situations:

(1) When there is a person with a higher priority who has not renounced or waived the right by appropriate writing filed with the court;

(2) When a priority and right to nominate is shared by two or more persons, and one or more of them has not renounced or concurred in nominating the person whose appointment is applied for;

(3) When an appointment is sought for a person who does not have any priority under this section, in which event the court, prior to making the appointment, shall determine that those having priority do not object to the appointment, and that administration is necessary.

(f) No person is qualified to serve as a personal representative who is:

(1) Under the age of eighteen;

(2) A person whom the court finds unsuitable in formal proceedings; or

(3) A bank or trust company not qualified to do trust business or exercise trust powers in this state.

(g) A personal representative appointed by a court of the decedent's domicile has priority over all other persons except where the decedent's will nominates different persons to be personal representative in this state and in the state of domicile. The domiciliary personal representative may nominate another, who shall have the same priority as the domiciliary personal representative.

(h) This section governs priority for appointment of a successor personal representative but does not apply to the selection of a special administrator.

Source: SL 1994, ch 232, § 3-203; SL 1995, ch 167, § 102.



§ 29A-3-204 Demand for notice of order or filing concerning decedent's estate.

29A-3-204. Demand for notice of order or filing concerning decedent's estate. Any interested person desiring notice of any order or filing pertaining to a decedent's estate may file a demand for notice with the court at any time after the death of the decedent stating the name of the decedent, the nature of the demandant's interest in the estate, and the demandant's address or that of the demandant's attorney. The demandant shall mail a copy of the demand to the personal representative if one has been appointed. After filing of a demand, no order or filing to which the demand relates shall be made or accepted without notice as prescribed in § 29A-1-401 to the demandant or the demandant's attorney. The validity of an order which is issued or filing which is accepted without compliance with this requirement shall not be affected by the error, but the petitioner receiving the order or the person making the filing may be liable for any damage caused by the absence of notice. The requirement of notice arising from a demand under this provision may be waived in writing by the demandant and shall cease upon the termination of the demandant's interest in the estate.

Source: SL 1994, ch 232, § 3-204.



§ 29A-3-301 Informal probate or appointment proceedings--Application--Contents.

29A-3-301. Informal probate or appointment proceedings--Application--Contents. (a) An informal probate proceeding is an informal proceeding for probate of a decedent's will with or without an application for informal appointment. An informal appointment proceeding is an informal proceeding for appointment of a personal representative in testate or intestate estates. Applications for informal probate or informal appointment shall be directed to the clerk of court, and verified by the applicant to be accurate and complete to the best of the applicant's knowledge and belief as to the following information:

(1) Every application for informal probate of a will or for informal appointment of a personal representative, other than a special administrator or successor representative, shall contain the following:

(i) A statement of the interest of the applicant;

(ii) The name, birthdate and date of death of the decedent, the county and state of the decedent's domicile at the time of death, and, so far as known or ascertainable with reasonable diligence by the applicant, the names and addresses of the heirs and devisees and the ages of any who are minors;

(iii) If the decedent was not domiciled in the state at the time of death, a statement showing venue;

(iv) A statement identifying and indicating the address of any personal representative of the decedent appointed in this state or elsewhere whose appointment has not been terminated;

(v) A statement indicating whether the applicant has received a demand for notice, or is aware of any demand for notice of any probate or appointment proceeding concerning the decedent that may have been filed in this state or elsewhere; and

(vi) A statement that the time limit for informal probate or appointment as provided in this chapter has not expired either because three years or less have passed since the decedent's death, or, if more than three years from death have passed, circumstances as described by § 29A-3-108 authorizing late probate or appointment have occurred;

(2) An application for informal probate of a will shall state the following in addition to the statements required by subdivision (1):

(i) That the original of the decedent's will is in the possession of the court, or accompanies the application, or that a certified copy of a will probated in another jurisdiction accompanies the application;

(ii) That the applicant, to the best of the applicant's knowledge, believes the will to have been validly executed;

(iii) That the applicant believes that the instrument which is the subject of the application is the decedent's will, and that after the exercise of reasonable diligence, the applicant is unaware of any instrument revoking the will or of any other unrevoked testamentary instrument relating to property having a situs in this state under § 29A-1-301, or, a statement why any such unrevoked testamentary instrument of which the applicant may be aware is not being probated;

(3) An application for informal appointment of a personal representative to administer an estate under a will shall describe the will by date of execution and state the time and place of probate or the pending application or petition for probate. The application for appointment shall adopt the statements in the application or petition for probate and state the name, address, and priority for appointment of the person whose appointment is sought;

(4) An application for informal appointment of a personal representative in intestacy shall state in addition to the statements required by subdivision (1):

(i) That after the exercise of reasonable diligence, the applicant is unaware of any unrevoked testamentary instrument relating to property having a situs in this state under § 29A-1-301, or, a statement why any such instrument of which the applicant may be aware is not being probated;

(ii) The name, address, and priority for appointment of the person whose appointment is sought and the names of any other persons having a prior or equal right to the appointment under § 29A-3-203;

(5) An application for appointment of a personal representative to succeed a personal representative appointed under a different testacy status shall refer to the order in the most recent testacy proceeding, state the name and address of the person whose appointment is sought and of the person whose appointment will be terminated if the application is granted, and describe the priority of the applicant;

(6) An application for appointment of a personal representative to succeed a personal representative who has tendered a resignation as provided in § 29A-3-610(c), or whose appointment has been terminated by death or removal, shall adopt the statements in the application or petition which led to the appointment of the person being succeeded except as specifically changed or corrected, state the name and address of the person who seeks appointment as successor, and describe the priority of the applicant.

(b) By verifying an application for informal probate, or informal appointment, the applicant submits personally to the jurisdiction of the court in any proceeding for relief from fraud relating to the application, or for perjury, that may be instituted against the applicant.

Source: SL 1994, ch 232, § 3-301; SL 1995, ch 167, § 103; SL 2002, ch 138, § 2; SL 2006, ch 153, § 1.



§ 29A-3-302 Informal probate--Duty of clerk--Effect of informal probate.

29A-3-302. Informal probate--Duty of clerk--Effect of informal probate. Upon receipt of an application requesting informal probate of a will, the clerk, upon making the findings required by § 29A-3-303 shall issue a written statement of informal probate if at least one hundred twenty hours have elapsed since the decedent's death. Informal probate is conclusive as to all persons until superseded by an order in a formal testacy proceeding. No defect in the application or procedure relating thereto which leads to informal probate of a will renders the probate void.

Source: SL 1994, ch 232, § 3-302; SL 1995, ch 167, § 104.



§ 29A-3-303 Informal probate--Proof and findings required.

29A-3-303. Informal probate--Proof and findings required. (a) In an informal proceeding for original probate of a will, the clerk shall determine whether:

(1) The application is complete;

(2) The applicant has made oath or affirmation that the statements contained in the application are true to the best of the applicant's knowledge and belief;

(3) The applicant appears from the application to be an interested person as defined in § 29A-1-201(23);

(4) On the basis of the statements in the application, venue is proper;

(5) An original, duly executed and apparently unrevoked will is in the registrar's possession;

(6) Any notice required by § 29A-3-204 has been given; and

(7) It appears from the application that the time limit for original probate has not expired.

(b) The application shall be denied if it indicates that a personal representative has been appointed in another county of this state or except as provided in subsection (d) below, if it appears that this or another will of the decedent has been the subject of a previous probate order.

(c) A will which appears to have the required signatures and which contains an attestation clause showing that the requirements of execution under § 29A-2-502, 29A-2-503, or 29A-2-506 have been met shall be probated without further proof. In other cases, the clerk may assume execution if the will appears to have been properly executed, or the clerk may accept a sworn statement or affidavit of any person having knowledge of the circumstances of execution, whether or not the person was a witness to the will.

(d) Informal probate of a will which has been previously probated elsewhere may be granted at any time upon written application by any interested person, together with deposit of a certified copy of the will and of the statement probating it from the office or court where it was first probated.

(e) A will from a foreign jurisdiction which does not provide for probate of a will after death and which is not eligible for probate under subsection (a) above, may be probated in this state upon receipt by the clerk of a duly certified copy of the will and a certificate of its legal custodian that the copy filed is a true copy and that the will has become operative under the law of that jurisdiction.

Source: SL 1994, ch 232, § 3-303; SL 1995, ch 167, § 105.



§ 29A-3-304 Reserved.

29A-3-304. Reserved



§ 29A-3-305 Informal probate--Clerk not satisfied.

29A-3-305. Informal probate--Clerk not satisfied. The clerk of court may decline an application for informal probate if not satisfied that a will is entitled to be probated in informal proceedings because of failure to meet the requirements of § 29A-3-303 or for any other reason. A declination of informal probate is not an adjudication and does not preclude formal probate proceedings.

Source: SL 1994, ch 232, § 3-305; SL 1995, ch 167, § 106.



§ 29A-3-306 Informal probate--Notice requirements.

29A-3-306. Informal probate--Notice requirements. (a) The applicant shall give notice as described by § 29A-1-401 of the application for informal probate to any person demanding it pursuant to § 29A-3-204, and to any personal representative of the decedent whose appointment has not been terminated. No other notice of informal probate is required.

(b) Upon issuance of a statement of informal probate and if no personal representative required to give the written information required by § 29A-3-705 has been appointed, the applicant shall within fourteen days give written information to the heirs and devisees of the admission of the will to probate, together with a copy of the will. The information shall include the name and address of the applicant, the name and location of the court granting the informal probate, and the date of the probate. The information shall be delivered or sent by ordinary mail to each of the heirs and devisees whose address is reasonably available to the applicant. An applicant's failure to give information as required by this section is a breach of duty to the heirs and devisees but does not affect the validity of the probate.

Source: SL 1994, ch 232, § 3-306.



§ 29A-3-307 Informal appointment proceedings--Delay in order--Duty of Clerk--Effect of appointment.

29A-3-307. Informal appointment proceedings--Delay in order--Duty of Clerk--Effect of appointment. (a) Upon receipt of an application for informal appointment of a personal representative other than a special administrator as provided in § 29A-3-614, if at least one hundred twenty hours have elapsed since the decedent's death, the clerk, after making the findings required by § 29A-3-308, shall appoint the applicant subject to qualification and acceptance; provided, that if the decedent was a nonresident, the clerk shall delay the order of appointment until thirty days have elapsed since death unless the personal representative appointed at the decedent's domicile is the applicant, or unless the decedent's will directs that the estate be subject to the laws of this state.

(b) The status of personal representative and the powers and duties pertaining to the office are fully established by informal appointment. An appointment, and the office of personal representative created thereby, is subject to termination as provided in §§ 29A-3-608 to 29A-3-612, inclusive, but may not be vacated retroactively.

Source: SL 1994, ch 232, § 3-307; SL 1995, ch 167, § 107.



§ 29A-3-308 Informal appointment proceedings--Proof and findings required.

29A-3-308. Informal appointment proceedings--Proof and findings required. (a) In informal appointment proceedings, the clerk shall determine whether:

(1) The application for informal appointment of a personal representative is complete;

(2) The applicant has made oath or affirmation that the statements contained in the application are true to the best of the applicant's knowledge and belief;

(3) The applicant appears from the application to be an interested person as defined in § 29A-1-201(23);

(4) On the basis of the statements in the application, venue is proper;

(5) Any will to which the requested appointment relates has been formally or informally probated; but this requirement does not apply to the appointment of a special administrator;

(6) Any notice required by § 29A-3-310 has been given;

(7) From the statements in the application, the person whose appointment is sought has priority for appointment.

(b) Unless § 29A-3-612 controls, the application shall be denied if it indicates any of the following:

(1) A personal representative who has not filed a written statement of resignation as provided in § 29A-3-610(c) has been appointed in this or another county of this state;

(2) The decedent was not domiciled in this state, a personal representative whose appointment has not been terminated has been appointed by a court in the state of domicile, and the applicant is not the domiciliary representative or the representative's nominee;

(3) The other requirements of this section have not been met.
Source: SL 1994, ch 232, § 3-308; SL 1995, ch 167, § 108.



§ 29A-3-309 Informal appointment proceedings--Clerk not satisfied.

29A-3-309. Informal appointment proceedings--Clerk not satisfied. The clerk may decline an application for informal appointment if not satisfied that a requested informal appointment of a personal representative should be made because of failure to meet the requirements of §§ 29A-3-307 and 29A-3-308 or for any other reason. A declination of informal appointment is not an adjudication and does not preclude appointment in formal proceedings.

Source: SL 1994, ch 232, § 3-309; SL 1995, ch 167, § 109.



§ 29A-3-310 Informal appointment proceedings--Notice requirements.

29A-3-310. Informal appointment proceedings--Notice requirements. The applicant shall give notice as described by § 29A-1-401 of an intention to seek an appointment informally: (1) to any person demanding it pursuant to § 29A-3-204; and (2) to any person having a prior or equal right to appointment not waived in writing and filed with the court. No other notice of an informal appointment proceeding is required.

Source: SL 1994, ch 232, § 3-310.



§ 29A-3-311 Informal appointment unavailable in certain cases.

29A-3-311. Informal appointment unavailable in certain cases. The clerk shall decline an application for informal appointment if the application indicates the existence of a possible unrevoked testamentary instrument which may relate to property subject to the laws of this state, and which is not filed for probate in this court.

Source: SL 1994, ch 232, § 3-311; SL 1995, ch 167, § 110.



§ 29A-3-401 Formal testacy proceedings--Nature--When commenced.

29A-3-401. Formal testacy proceedings--Nature--When commenced. (a) A formal testacy proceeding is a proceeding conducted before the court to establish a will or determine intestacy. A formal testacy proceeding may be commenced by an interested person filing a petition as described in § 29A-3-402 requesting that the court, after notice and hearing, enter an order probating a will, an order setting aside an informal probate of a will, an order preventing informal probate of a will which is the subject of a pending application, or an order that the decedent died intestate.

(b) A petition may request formal probate of a will without regard to whether the same or a conflicting will has been informally probated. A formal testacy proceeding may, but need not, involve a request for appointment of a personal representative.

(c) During the pendency of a formal testacy proceeding, the clerk shall not act upon any application for informal probate of any will of the decedent or any application for informal appointment of a personal representative.

(d) Unless a petition in a formal testacy proceeding also requests confirmation of the previous informal appointment, a previously appointed personal representative, after receipt of notice of the commencement of a formal testacy proceeding, shall refrain from exercising the power to make any further distribution of the estate during the pendency of the formal proceeding. A petitioner who requests the appointment of a different personal representative in a formal proceeding also may request an order restraining the acting personal representative from exercising any of the powers of office and requesting the appointment of a special administrator. In the absence of a request, or if the request is denied, the commencement of a formal proceeding has no effect on the powers and duties of a previously appointed personal representative other than those relating to distribution.

Source: SL 1994, ch 232, § 3-401; SL 1995, ch 167, § 111.



§ 29A-3-402 Formal testacy or appointment proceedings--Petition; contents.

29A-3-402. Formal testacy or appointment proceedings--Petition; contents. (a) Petitions for formal probate of a will, or for adjudication of intestacy with or without request for appointment of a personal representative, shall be directed to the court, request a judicial order after notice and hearing and contain further statements as indicated in this section.

(b) A petition for formal probate of a will shall:

(1) Request an order determining the heirs and the testacy of the decedent in relation to a particular instrument which may or may not have been informally probated;

(2) Contain the statements required for informal applications as stated in the six paragraphs under subsection 29A-3-301(a)(1), the statements required by paragraphs (ii) and (iii) of subsection 29A-3-301(a)(2); and

(3) State whether the original of the last will of the decedent is in the possession of the court or accompanies the petition.

(c) If the original will is neither in the possession of the court nor accompanies the petition and no certified copy of a will probated in another jurisdiction accompanies the petition, the petition also must state the contents of the will, and indicate that it is lost, destroyed, or otherwise unavailable.

(d) If the original will, or certified copy of the will as probated in another jurisdiction, is not available, the contents of the will can be proved by a copy of the will and the testimony or affidavit of at least one credible witness that the copy is a true copy of the original, and the will may be admitted to probate if the court is reasonably satisfied that the will was not revoked by the testator. If a copy of the will is not available, the contents of the will can be proved only by clear and convincing proof, and the court shall enter an order setting forth the contents and the names of the witnesses.

(e) A petition for adjudication of intestacy and appointment of a personal representative in intestacy shall request a judicial finding and order determining the heirs and that the decedent left no valid will, and shall contain the statements required by subsections 29A-3-301(a)(1) and (a)(4) and indicate whether supervised administration is sought. A petition may request an order determining intestacy and heirs without requesting the appointment of a personal representative, in which case, the statements required by paragraph (ii) of subsection 29A-3-301(a)(4) above may be omitted.

Source: SL 1994, ch 232, § 3-402; SL 1995, ch 167, § 112; SL 2002, ch 138, § 3.



§ 29A-3-403 Formal testacy proceedings--Notice of hearing on petition.

29A-3-403. Formal testacy proceedings--Notice of hearing on petition. (a) Upon commencement of a formal testacy proceeding, the court shall fix a time and place of hearing. Notice shall be given by the petitioner in the manner prescribed by § 29A-1-401 to the persons specified in this section and to any additional person who has filed a demand for notice under § 29A-3-204.

(b) Notice shall be given to the following persons: the heirs, devisees, and personal representatives named in any will that is being, or has been, probated, or offered for informal or formal probate in the county, or that is known by the petitioner to have been probated, or offered for informal or formal probate elsewhere, and any personal representative of the decedent whose appointment has not been terminated. Notice may be given to other persons. In addition, the petitioner shall give notice by publication to all persons who have any interest in the matters being litigated who are either unknown or whose addresses are unknown.

(c) If it appears by the petition or otherwise that the fact of the death of the alleged decedent may be in doubt, or on the written demand of any interested person, a copy of the notice of the hearing on said petition shall be sent by registered or certified mail to the alleged decedent at the alleged decedent's last known address. The court shall direct the petitioner to report the results of, or make and report back concerning, a reasonably diligent search for the alleged decedent in any manner that may seem advisable. The costs of any search so directed shall be paid by the petitioner if there is no administration or by the estate of the decedent in case there is administration.

Source: SL 1994, ch 232, § 3-403; SL 1995, ch 167, § 113.



§ 29A-3-404 Formal testacy proceedings--Written objections to probate.

29A-3-404. Formal testacy proceedings--Written objections to probate. Any party to a formal proceeding who opposes the probate of a will for any reason shall state in the pleadings his or her objections to the probate.

Source: SL 1994, ch 232, § 3-404.



§ 29A-3-405 Formal testacy proceedings--Uncontested cases--Hearings and proof.

29A-3-405. Formal testacy proceedings--Uncontested cases--Hearings and proof. If a petition in a testacy proceeding is unopposed, the court may order probate or intestacy on the strength of the pleadings if satisfied that the conditions of § 29A-3-409 have been met, or conduct a hearing in open court and require proof of the matters necessary to support the order sought. If evidence concerning execution of the will is necessary, the affidavit or testimony of one of any attesting witnesses to the instrument, including an affidavit of self-proof executed in compliance with § 29A-2-504, is sufficient. If the affidavit or testimony of an attesting witness is not available, execution of the will may be proved by other evidence or affidavit.

Source: SL 1994, ch 232, § 3-405; SL 1995, ch 167, § 114.



§ 29A-3-406 Formal testacy proceedings--Contested cases--Testimony of attesting witnesses.

29A-3-406. Formal testacy proceedings--Contested cases--Testimony of attesting witnesses. (a) If evidence concerning execution of an attested will which is not self-proved is necessary in contested cases, the testimony of at least one of the attesting witnesses, if within the state, competent and able to testify, is required. Due execution of an attested or unattested will may be proved by other evidence.

(b) If the will is self-proved, compliance with signature requirements for execution is conclusively presumed and other requirements of execution are presumed subject to rebuttal without the testimony of any witness upon filing the will and the acknowledgment and affidavits annexed or attached thereto, unless there is proof of fraud or forgery affecting the acknowledgment or affidavit.

Source: SL 1994, ch 232, § 3-406.



§ 29A-3-407 Formal testacy proceedings--Burdens in contested cases.

29A-3-407. Formal testacy proceedings--Burdens in contested cases. In contested cases, petitioners who seek to establish intestacy have the burden of establishing prima facie proof of death, venue, and heirship. Proponents of a will have the burden of establishing prima facie proof of due execution in all cases, and, if they are also petitioners, prima facie proof of death and venue. Contestants of a will have the burden of establishing lack of testamentary intent or capacity, undue influence, fraud, duress, mistake, or revocation. Parties have the ultimate burden of persuasion as to matters with respect to which they have the initial burden of proof. If a will is opposed by the petition for probate of a later will revoking the former, it shall be determined first whether the later will is entitled to probate. If a will is opposed by a petition for a declaration of intestacy, it shall be determined first whether the will is entitled to probate.

Source: SL 1994, ch 232, § 3-407.



§ 29A-3-408 Formal testacy proceedings--Will construction--Effect of final order in another jurisdiction.

29A-3-408. Formal testacy proceedings--Will construction--Effect of final order in another jurisdiction. A final order of a court of another state determining testacy, the validity or construction of a will, made in a proceeding involving notice to and an opportunity for contest by all interested persons shall be accepted as determinative by the courts of this state if it includes, or is based upon, a finding that the decedent was domiciled at death in the state where the order was made.

Source: SL 1994, ch 232, § 3-408.



§ 29A-3-409 Formal testacy proceedings--Order--Foreign will.

29A-3-409. Formal testacy proceedings--Order--Foreign will. After the time required for any notice has expired, upon proof of notice, and after any hearing that may be necessary, if the court finds that the testator is dead, venue is proper and that the proceeding was commenced within the limitation prescribed by § 29A-3-108, it shall determine the decedent's domicile at death, the decedent's heirs, and the decedent's testacy status. Any will found to be valid and unrevoked shall be formally probated. Termination of any previous informal appointment of a personal representative, which may be appropriate in view of the relief requested and findings, is governed by § 29A-3-612. The petition shall be dismissed or appropriate amendment allowed if the court is not satisfied that the alleged decedent is dead. A will from a foreign jurisdiction which does not provide for probate of a will after death, may be proved for probate in this state by a duly authenticated certificate of its legal custodian that the copy introduced is a true copy and that the will has become effective under the law of that jurisdiction.

Source: SL 1994, ch 232, § 3-409.



§ 29A-3-410 Formal testacy proceedings--Probate of more than one instrument.

29A-3-410. Formal testacy proceedings--Probate of more than one instrument. If two or more instruments are offered for probate before a final order is entered in a formal testacy proceeding, more than one instrument may be probated if neither expressly revokes the other or contains provisions which work a total revocation by implication. If more than one instrument is probated, the order shall indicate what provisions control in respect to the nomination of a personal representative, if any. The order may, but need not, indicate how any provisions of a particular instrument are affected by the other instrument. After a final order in a testacy proceeding has been entered, no petition for probate of any other instrument of the decedent may be entertained, except incident to a petition to vacate or modify a previous probate order and subject to the time limits of § 29A-3-412.

Source: SL 1994, ch 232, § 3-410.



§ 29A-3-411 Formal testacy proceedings--Partial intestacy.

29A-3-411. Formal testacy proceedings--Partial intestacy. If it becomes evident in the course of a formal testacy proceeding that, though one or more instruments are entitled to be probated, the decedent's estate is or may be partially intestate, the court shall enter an order to that effect.

Source: SL 1994, ch 232, § 3-411.



§ 29A-3-412 Formal testacy proceedings--Effect of order--Vacation.

29A-3-412. Formal testacy proceedings--Effect of order--Vacation. Subject to appeal and subject to vacation as provided in this section or by other law, a formal testacy order under §§ 29A-3-409 to 29A-3-411, inclusive, including an order that the decedent left no valid will and determining the heirs, is final as to all persons who were properly notified of the proceeding, either by personal service or publication, with respect to all issues concerning the decedent's estate that the court considered or might have considered incident to its rendition relevant to the question of whether the decedent left a valid will, and to the determination of heirs, except that:

(1) The court shall entertain a petition for modification or vacation of its order and probate of another will of the decedent if the proponents of the later-offered will were given no notice or only publication notice of the earlier proceeding, except that no such petition may be entertained if it is shown that the proponents (i) were aware of the earlier proceeding and (ii) were aware of the existence of the later-offered will at the time of the earlier proceeding;

(2) If intestacy of all or part of the estate has been ordered, the determination of heirs of the decedent may be reconsidered if it is shown that one or more persons were omitted from the determination and it is also shown that (i) the persons were unaware of their relationship to the decedent, (ii) were unaware of the death, or (iii) were given no notice of the earlier proceeding, except by publication;

(3) A petition for vacation under either (1) or (2) above shall be filed prior to the earlier of the following time limits:

(i) If a personal representative has been appointed for the estate, the time of entry of any order approving final distribution of the estate, or, if the estate is closed by statement, six months after the filing of the closing statement;

(ii) Whether or not a personal representative has been appointed for the estate of the decedent, the time prescribed by § 29A-3-108 when it is no longer possible to initiate an original proceeding to probate a will of the decedent;

(iii) Twelve months after the entry of the order sought to be vacated;

(4) The order originally rendered in the testacy proceeding may be modified or vacated, if appropriate under the circumstances, by the order of probate of the later-offered will or the order redetermining heirs;

(5) The finding of the fact of death is conclusive as to an alleged decedent only if notice of the hearing on the petition in the formal testacy proceeding was sent by registered or certified mail addressed to the alleged decedent at the alleged decedent's last known address and the court finds that a reasonably diligent search as required by § 29A-3-403(c) was made. If the alleged decedent is not dead, even if notice was sent and a reasonably diligent search was made, the alleged decedent may recover estate assets in the hands of the personal representative. In addition to any remedies available to the alleged decedent by reason of any fraud or intentional wrongdoing, the alleged decedent may recover any estate or its proceeds from distributees that is in their hands, or the value of distributions received by them, to the extent that any recovery from distributees is equitable in view of all of the circumstances.
Source: SL 1994, ch 232, § 3-412; SL 1995, ch 167, § 115.



§ 29A-3-413 Reserved.

29A-3-413. Reserved



§ 29A-3-414 Formal proceedings concerning appointment of personal representative.

29A-3-414. Formal proceedings concerning appointment of personal representative. (a) A formal proceeding for adjudication regarding the priority or qualification of an applicant for appointment as personal representative, or of a person previously appointed personal representative in informal proceedings, is governed by § 29A-3-402, as well as by this section if an issue concerning the testacy of the decedent is or may be involved. In other cases, the petition shall contain or adopt the statements required by subsection 29A-3-301(a)(1) and describe the question relating to priority or qualification of the personal representative which is to be resolved. If the proceeding precedes any appointment of a personal representative, it shall stay any pending informal appointment proceedings as well as any commenced thereafter.

(b) After notice to interested persons, including all persons interested in the administration of the estate as successors under the applicable assumption concerning testacy, any previously appointed personal representative, any person having or claiming priority for appointment as personal representative, the court shall determine who is entitled to appointment under § 29A-3-203, make a proper appointment and, if appropriate, terminate any prior appointment found to have been improper as provided in cases of removal under § 29A-3-611.

Source: SL 1994, ch 232, § 3-414; SL 1995, ch 167, § 116.



§ 29A-3-501 Supervised administration--Nature of proceeding.

29A-3-501. Supervised administration--Nature of proceeding. Supervised administration is a single in rem proceeding to secure complete administration and settlement of a decedent's estate under the continuing authority of the court, which extends until entry of an order approving distribution of the estate and discharging the personal representative or other order terminating the proceeding. A supervised personal representative is responsible to the court, as well as to interested persons, and is subject to directions concerning the estate made by the court on its own motion or on the motion of the personal representative or any other interested person. Except as otherwise provided in this part, or as otherwise ordered by the court, a supervised personal representative has the same duties and powers as a personal representative who is not supervised.

Source: SL 1994, ch 232, § 3-501.



§ 29A-3-502 Supervised administration--Petition--Order.

29A-3-502. Supervised administration--Petition--Order. (a) A petition for supervised administration may be filed by any interested person or by a personal representative at any time or the request for supervised administration may be joined with a petition in a testacy or appointment proceeding. If the testacy of the decedent and the priority and qualification of any personal representative have not been adjudicated previously, the petition for supervised administration shall include the matters required of a petition in a formal testacy proceeding and the notice requirements and procedures applicable to a formal testacy proceeding shall apply. If not previously adjudicated, the court shall adjudicate the testacy of the decedent and questions relating to the priority and qualifications of the personal representative in any case involving a request for supervised administration, even though the request for supervised administration may be denied.

(b) After notice to interested persons, the court shall order supervised administration of a decedent's estate: (1) if the decedent's will directs supervised administration, unless the court finds that circumstances relating to the need for supervised administration have changed since the execution of the will and that there is no necessity for supervised administration; (2) if the decedent's will directs unsupervised administration, only upon a finding that it is necessary for the protection of persons interested in the estate; or (3) in other cases if the court finds that supervised administration is necessary under the circumstances.

Source: SL 1994, ch 232, § 3-502.



§ 29A-3-503 Supervised administration--Effect on other proceedings.

29A-3-503. Supervised administration--Effect on other proceedings. (a) The pendency of a proceeding for supervised administration of a decedent's estate stays action on any informal application then pending or thereafter filed.

(b) If a will has been previously probated in informal proceedings, the effect of the filing of a petition for supervised administration is as provided for formal testacy proceedings by § 29A-3-401.

(c) After the personal representative has received notice of the filing of a petition for supervised administration, a personal representative who has been appointed previously shall not exercise the power to distribute any estate. The filing of the petition does not affect other powers and duties unless the court restricts the exercise of any of them pending full hearing on the petition.

Source: SL 1994, ch 232, § 3-503.



§ 29A-3-504 Supervised administration--Powers of personal representative.

29A-3-504. Supervised administration--Powers of personal representative. Unless restricted by the court, a supervised personal representative has, without interim orders approving exercise of a power, all powers of personal representatives under this code, but a supervised personal representative shall not exercise the power to make any distribution of the estate without prior order of the court. Any other restriction on the power of a personal representative which may be ordered by the court shall be endorsed on the letters of appointment and, unless so endorsed, is ineffective as to persons dealing in good faith with the personal representative.

Source: SL 1994, ch 232, § 3-504.



§ 29A-3-505 Supervised administration--Interim orders--Distribution and closing orders.

29A-3-505. Supervised administration--Interim orders--Distribution and closing orders. Unless otherwise ordered by the court, supervised administration is terminated by order in accordance with time restrictions, notices, and contents of orders prescribed for proceedings under § 29A-3-1001. Interim orders approving or directing partial distributions or granting other relief may be issued by the court at any time during the pendency of a supervised administration on the motion of the personal representative or any interested person.

Source: SL 1994, ch 232, § 3-505; SL 1995, ch 167, § 117.



§ 29A-3-601 Qualification.

29A-3-601. Qualification. Prior to receiving letters, a personal representative shall qualify by filing with the appointing court an acceptance of office and any required bond.

Source: SL 1994, ch 232, § 3-601.



§ 29A-3-602 Acceptance of appointment--Consent to jurisdiction.

29A-3-602. Acceptance of appointment--Consent to jurisdiction. By accepting appointment, a personal representative submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person. Notice of any proceeding shall be delivered to the personal representative, or mailed to the personal representative by ordinary first class mail at the address as listed in the application or petition for appointment or as thereafter reported to the court and to the personal representative's address as then known to the petitioner.

Source: SL 1994, ch 232, § 3-602.



§ 29A-3-603 Bond not required without court order, exceptions.

29A-3-603. Bond not required without court order, exceptions. Bond is required of a personal representative unless: (a) the will expressly waives bond, directs that there be no bond, or waives the requirement of surety thereon; (b) all of the heirs, if no will has been probated, or all of the devisees file a written waiver of the bond requirement; (c) the personal representative is a bank or trust company qualified to do trust business or exercise trust powers in this state; or (d) the court concludes that bond is not in the best interests of the estate.

Source: SL 1994, ch 232, § 3-603.



§ 29A-3-604 Bond amount--Security--Procedure--Reduction.

29A-3-604. Bond amount--Security--Procedure--Reduction. (a) If bond is required and the provisions of the will or order of appointment do not specify the amount, unless stated in the application or petition, the person qualifying as personal representative shall file a statement under oath with the clerk indicating the person's best estimate of the value of the personal estate of the decedent and of the income expected from the personal and real estate during the next year, and shall execute and file a bond with the clerk, or give other suitable security, in an amount not less than the estimate. The clerk shall determine that the bond is duly executed by a corporate surety, or one or more individual sureties whose performance is secured by pledge of personal property, mortgage on real property, or other adequate security.

(b) The clerk may permit the amount of the bond to be reduced by the value of assets of the estate deposited with a financial institution (as defined in § 29A-6-101) that is located in this state and in a manner that prevents their unauthorized disposition.

(c) On petition of the personal representative or another interested person and subject to § 29A-3-603, the court may require bond, excuse bond, increase or reduce the amount of the bond, release sureties, or permit the substitution of another bond with the same or different sureties.

Source: SL 1994, ch 232, § 3-604; SL 1995, ch 167, § 118.



§ 29A-3-605 Reserved.

29A-3-605. Reserved



§ 29A-3-606 Terms and conditions of bonds.

29A-3-606. Terms and conditions of bonds. (a) The following requirements and provisions apply to any bond required by this part:

(1) Bonds shall name the state as obligee for the benefit of the persons interested in the estate and shall be conditioned upon the faithful discharge by the personal representative of all fiduciary duties according to law.

(2) Unless otherwise provided by the terms of the approved bond, sureties are jointly and severally liable with the personal representative and with each other. The address of sureties shall be stated in the bond.

(3) By executing an approved bond of a personal representative, the surety consents to the jurisdiction of the probate court which issued letters to the primary obligor in any proceedings pertaining to the fiduciary duties of the personal representative and naming the surety as a party. Notice of any proceeding shall be delivered to the surety or mailed by registered or certified mail at the address as listed with the court where the bond is filed and to the surety's address as then known to the petitioner.

(4) On petition of a successor personal representative, any other personal representative of the same decedent, or any interested person, a proceeding in the court may be initiated against a surety for breach of the obligation of the bond of the personal representative.

(5) The bond of the personal representative is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted.

(b) No action or proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.

Source: SL 1994, ch 232, § 3-606.



§ 29A-3-607 Order restraining personal representative.

29A-3-607. Order restraining personal representative. (a) On petition of any person who appears to have an interest in the estate, the court by temporary order may restrain a personal representative from performing specified acts of administration, disbursement, or distribution, or exercise of any powers or discharge of any duties of office, or make any other order to secure proper performance by the personal representative, if it appears to the court that the personal representative otherwise may take some action which would jeopardize unreasonably the interest of the petitioner or of some other interested person. Persons with whom the personal representative may transact business may be made parties.

(b) The matter shall be set for hearing at such time and with such notice as the court shall direct.

Source: SL 1994, ch 232, § 3-607.



§ 29A-3-608 Termination of appointment--General.

29A-3-608. Termination of appointment--General. Termination of appointment of a personal representative occurs as provided in §§ 29A-3-609 to 29A-3-612, inclusive. Termination ends the right and power pertaining to the office of personal representative as conferred by this code or any will, except that a personal representative, at any time prior to distribution or until restrained or enjoined by court order, may perform acts necessary to protect the estate and may deliver the assets to a successor representative. Termination does not discharge a personal representative from liability for transactions or omissions occurring before termination, or relieve the personal representative of the duty to preserve assets subject to the personal representative's control, to account therefor and to deliver the assets. Termination does not affect the jurisdiction of the court over the personal representative, but terminates the personal representative's authority to represent the estate in any pending or future proceeding.

Source: SL 1994, ch 232, § 3-608.



§ 29A-3-609 Termination of appointment--Death or disability.

29A-3-609. Termination of appointment--Death or disability. The death of a personal representative or the appointment of a conservator for a personal representative who has been adjudicated a protected person, terminates the personal representative's appointment. Unless a co-representative remains in office, termination by death or appointment of a conservator imposes upon the personal representative of the deceased personal representative, or the conservator appointed for a living personal representative, the duty to protect the estate possessed and being administered at the time of termination, and confers the power to perform acts necessary to protect the estate and to account for, and deliver the assets to, a successor personal representative or special administrator upon appointment and qualification.

Source: SL 1994, ch 232, § 3-609.



§ 29A-3-610 Termination of appointment--Voluntary.

29A-3-610. Termination of appointment--Voluntary. (a) An appointment of a personal representative terminates as provided in § 29A-3-1003, one year after the filing of a closing statement.

(b) An order closing an estate as provided in § 29A-3-1001 terminates an appointment of a personal representative.

(c) A personal representative may resign the position of personal representative by filing a written statement of resignation with the clerk after giving at least fourteen days written notice to the persons known to be interested in the estate. If the person resigning is the sole personal representative and no one applies or petitions for appointment of a successor representative within the time stated in the notice, the filed statement of resignation is ineffective as a termination of appointment and in any event is effective only upon the appointment and qualification of a successor representative and delivery of the assets to that successor. If the person resigning is a co-representative, the resignation is effective only upon delivery of assets in the representative's possession to the co-representatives remaining in office.

Source: SL 1994, ch 232, § 3-610; SL 1995, ch 167, § 119.



§ 29A-3-611 Termination of appointment by removal--Cause; procedure.

29A-3-611. Termination of appointment by removal--Cause; procedure. (a) Any interested person may petition for removal of a personal representative for cause at any time. Upon filing of the petition, the court shall fix a time and place for hearing. Notice shall be given by the petitioner to the personal representative, and to other persons as the court may order. Except as otherwise ordered as provided in § 29A-3-607, after receipt of notice of removal proceedings, the personal representative shall not act except to account, to correct maladministration, or to preserve the estate. If removal is ordered, the court shall direct by order the disposition of the assets remaining in the name of, or under the control of, the personal representative being removed.

(b) Cause for removal exists when:

(1) Removal is in the best interests of the estate;

(2) The personal representative or the person requesting the representative's appointment intentionally misrepresented material facts in the proceedings leading to appointment; or

(3) The personal representative has disregarded an order of court, has become incapable of discharging the duties of office, has mismanaged the estate, or has failed to perform any duty pertaining to the office.

(c) Unless the decedent's will directs otherwise, a personal representative appointed at the decedent's domicile who is requesting appointment either personally or of a nominee as personal representative, may obtain removal of another who was appointed personal representative in this state to administer local assets.

Source: SL 1994, ch 232, § 3-611.



§ 29A-3-612 Termination of appointment--Change of testacy status.

29A-3-612. Termination of appointment--Change of testacy status. Except as otherwise ordered in formal proceedings, the probate of a will subsequent to the appointment of a personal representative in intestacy, the probate of a later-offered will which supersedes the formal probate of another will, or the vacation of an informal probate of a will under which the personal representative was appointed, does not terminate the appointment of the personal representative although the personal representative's powers may be reduced as provided in § 29A-3-401. Termination occurs upon appointment in informal or formal appointment proceedings of a person entitled to succeed to the appointment under the new testacy status. If no request for new appointment is made within thirty days after expiration of time for appeal from the order in formal testacy proceedings, or from the informal probate, changing the decedent's testacy status, the previously appointed personal representative may continue as personal representative under the subsequently probated will, or in intestacy, as the case may be.

Source: SL 1994, ch 232, § 3-612.



§ 29A-3-613 Successor personal representative.

29A-3-613. Successor personal representative. Parts 3 and 4 of this chapter govern proceedings for appointment of a personal representative to succeed one whose appointment has been terminated. After appointment and qualification, a successor personal representative may be substituted in all actions and proceedings to which the former personal representative was a party, and no notice, process or claim which was given or served upon the former personal representative need be given to or served upon the successor in order to preserve any position or right the person giving the notice or filing the claim may thereby have obtained or preserved with reference to the former personal representative.

Source: SL 1994, ch 232, § 3-613.



§ 29A-3-614 Special administrator--Appointment.

29A-3-614. Special administrator--Appointment. A special administrator may be appointed:

(1) Informally by the clerk on the application of any interested person when necessary to protect the estate of a decedent prior to the appointment of a general personal representative or, if a prior appointment has been terminated, as provided in § 29A-3-609; or

(2) In a formal proceeding by order of the court on the petition of any interested person and finding, after notice and hearing, that appointment is necessary to preserve the estate or to secure its proper administration including its administration in circumstances where a general personal representative cannot or should not act. If it appears to the court that an emergency exists, appointment may be ordered without notice.
Source: SL 1994, ch 232, § 3-614; SL 1995, ch 167, § 120; SL 1999, ch 145, § 1.



§ 29A-3-615 Special administrator--Who may be appointed.

29A-3-615. Special administrator--Who may be appointed. (a) If a special administrator is to be appointed pending the probate of a will which is the subject of a pending application or petition for probate, the person named personal representative in the will shall be appointed if available and qualified.

(b) In other cases, any qualified person may be appointed special administrator.

Source: SL 1994, ch 232, § 3-615.



§ 29A-3-616 Special administrator--Appointed informally--Powers and duties.

29A-3-616. Special administrator--Appointed informally--Powers and duties. A special administrator appointed by the clerk in informal proceedings pursuant to § 29A-3-614(1) has the duty to collect and manage the assets of the estate, to preserve them, to account therefor, and to deliver them to the general personal representative upon qualification. The special administrator appointed in informal proceedings has the powers of a general personal representative under the code as are necessary to perform the special administrator's duties.

Source: SL 1999, ch 145, § 2.



§ 29A-3-617 Special administrator--Formal proceedings--Power and duties.

29A-3-617. Special administrator--Formal proceedings--Power and duties. A special administrator appointed by order of the court in any formal proceeding has the powers of a general personal representative, except as limited in the order of appointment, and the duties as prescribed in the order. The appointment may be for a specified time, to perform particular acts or on other terms as the court may direct.

Source: SL 1994, ch 232, § 3-617.



§ 29A-3-618 Termination of appointment--Special administrator.

29A-3-618. Termination of appointment--Special administrator. The appointment of a special administrator terminates in accordance with the provisions of the order of appointment or on the appointment of a general personal representative. In other cases, the appointment of a special administrator is subject to termination as provided in §§ 29A-3-608 to 29A-3-611, inclusive.

Source: SL 1994, ch 232, § 3-618.



§ 29A-3-701 Time of accrual of duties and powers.

29A-3-701. Time of accrual of duties and powers. The duties and powers of a personal representative commence upon appointment. The powers of a personal representative relate back in time to give acts by the person appointed which are beneficial to the estate occurring prior to appointment the same effect as those occurring thereafter. Prior to appointment, a person named personal representative in a will may carry out written instructions of the decedent relating to the decedent's body, funeral and burial arrangements. A personal representative may ratify and accept acts on behalf of the estate done by others where the acts would have been proper for a personal representative.

Source: SL 1994, ch 232, § 3-701.



§ 29A-3-702 Priority among different letters.

29A-3-702. Priority among different letters. A person to whom letters are issued first has exclusive authority under the letters until the appointment is terminated or modified. If, through error, letters are afterwards issued to another, the first appointed representative may recover any property of the estate in the hands of the representative subsequently appointed, but the acts of the latter done in good faith before notice of the first letters are not void for want of validity of appointment.

Source: SL 1994, ch 232, § 3-702.



§ 29A-3-703 General duties--Relation and liability to persons interested in estate--Standing to sue.

29A-3-703. General duties--Relation and liability to persons interested in estate--Standing to sue. (a) A personal representative is a fiduciary who, except as otherwise provided in the will, shall observe the standards of care in dealing with the estate assets that would be observed by a prudent person dealing with the property of another. A personal representative is under a duty to settle and distribute the estate of the decedent in accordance with the terms of any probated and effective will and this code, and as expeditiously and efficiently as is consistent with the best interests of the estate. A personal representative shall use the authority conferred by this code, the terms of the will, if any, and any order in proceedings to which the personal representative is party for the best interests of the estate.

(b) A personal representative shall not be surcharged for acts of administration or distribution if the conduct in question was authorized at the time. Subject to other obligations of administration, an informally probated will is authority to administer and distribute the estate according to its terms. An order of appointment of a personal representative, whether issued in informal or formal proceedings, is authority to distribute apparently intestate assets to the heirs of the decedent if, at the time of distribution, the personal representative is not aware of a pending testacy proceeding, a proceeding to vacate an order entered in an earlier testacy proceeding, a formal proceeding questioning the appointment or fitness to continue, or a supervised administration proceeding. Nothing in this section affects the duty of the personal representative to administer and distribute the estate in accordance with the rights of claimants, the surviving spouse, any minor and dependent children, and any pretermitted child of the decedent as described elsewhere in this code.

(c) Except as to proceedings which do not survive the death of the decedent, a personal representative of a decedent domiciled in this state at death has the same standing to sue and be sued in the courts of this state and the courts of any other jurisdiction as the decedent had immediately prior to death.

Source: SL 1994, ch 232, § 3-703.



§ 29A-3-704 Personal representative to proceed without court order--Exception.

29A-3-704. Personal representative to proceed without court order--Exception. A personal representative shall proceed expeditiously with the settlement and distribution of a decedent's estate and, except as otherwise specified or ordered in regard to a supervised personal representative, shall do so without adjudication, order, or direction of the court, but the personal representative may invoke the jurisdiction of the court, in proceedings authorized by this code, to resolve questions concerning the estate on its administration.

Source: SL 1994, ch 232, § 3-704.



§ 29A-3-705 Duty of personal representative--Information to heirs and devisees.

29A-3-705. Duty of personal representative--Information to heirs and devisees. (a) Not later than fourteen days after appointment, every personal representative, except any special administrator, shall give information of the appointment to the heirs and devisees, including, if there has been no formal testacy proceeding and if the personal representative was appointed on the assumption that the decedent died intestate, the devisees in any unprobated will mentioned in the application for appointment of a personal representative.

(b) The information shall be delivered or sent by ordinary mail to each of the heirs and devisees whose address is reasonably available to the personal representative. The duty does not extend to require information to persons who have been adjudicated in a prior formal testacy proceeding to have no interest in the estate. The information shall include the name and address of the personal representative, indicate that it is being sent to persons who have or may have some interest in the estate being administered, indicate whether bond has been filed, describe the court where papers relating to the estate are on file, and shall be accompanied by a copy of the will admitted to probate, if any. The information shall state that the estate is being administered by the personal representative under the South Dakota Probate Code without supervision by the court but that recipients are entitled to information regarding the administration from the personal representative, to file a demand for notice under § 29A-3-204, and to petition the court in any matter relating to the estate, including distribution of assets and expenses of administration.

(c) Not later than fourteen days after appointment, every personal representative, other than a special administrator, shall also give written information of the appointment to the State Department of Social Services in Pierre, South Dakota, except that such information need not include a copy of the will. The information shall include the decedent's social security number and, if available upon reasonable investigation, the decedent's deceased spouse's name and social security number. The written information required in this section may not be filed with the court and the social security numbers of the decedent and the decedent's deceased spouse are not available to the public, but the personal representative shall certify to the court that the information required in this section has been provided to the department.

(d) The personal representative's failure to give the information is a breach of duty to the persons concerned but does not affect the validity of the appointment, the personal representative's powers or other duties. A personal representative may inform other persons of the appointment.

Source: SL 1994, ch 232, § 3-705; SL 1995, ch 167, § 122; SL 1997, ch 173, § 1; SL 2006, ch 153, § 2.



§ 29A-3-706 Duty of personal representative--Inventory and appraisement.

29A-3-706. Duty of personal representative--Inventory and appraisement. Within six months after appointment, or nine months after the decedent's death, whichever is later, a personal representative, other than a special administrator or a successor to another representative who has previously discharged this duty, shall prepare an inventory of property owned by the decedent at the time of death, listing it with reasonable detail, and indicating as to each listed item, its fair market value as of the date of the decedent's death, and the type and amount of any encumbrance that may exist with reference to any item.

The personal representative shall promptly make a copy of the inventory available, by mail or delivery, to any interested person who requests it. The personal representative may also file the original of the inventory with the court.

Source: SL 1994, ch 232, § 3-706.



§ 29A-3-707 Employment of appraisers.

29A-3-707. Employment of appraisers. The personal representative may employ a qualified and disinterested appraiser to assist in ascertaining the fair market value as of the date of the decedent's death of any asset the value of which may not be readily ascertainable. Different persons may be employed to appraise different kinds of assets included in the estate. The names and addresses of any appraiser shall be indicated on the inventory with the item or items appraised.

Source: SL 1994, ch 232, § 3-707.



§ 29A-3-708 Duty of personal representative--Supplementary inventory.

29A-3-708. Duty of personal representative--Supplementary inventory. If any property not included in the original inventory comes to the knowledge of a personal representative or if the personal representative learns that the value or description indicated in the original inventory for any item is erroneous or misleading, the personal representative shall make a supplementary inventory or appraisement showing the market value as of the date of the decedent's death of the new item or the revised market value or descriptions, and the appraisers or other data relied upon, if any. The personal representative shall file the supplemental inventory with the court if the original inventory was filed, and shall mail or deliver a copy of the supplemental inventory to the persons sent a copy of the original inventory and to other interested persons who request it.

Source: SL 1994, ch 232, § 3-708.



§ 29A-3-709 Duty of personal representative--Possession of estate.

29A-3-709. Duty of personal representative--Possession of estate. Except as otherwise provided by a decedent's will, every personal representative has a right to, and shall take possession or control of, the decedent's property, except that any real property or tangible personal property may be left with or surrendered to the person presumptively entitled thereto unless or until, in the judgment of the personal representative, possession of the property by the personal representative will be necessary for purposes of administration. The request by a personal representative for delivery of any property possessed by an heir or devisee is conclusive evidence, in any action against the heir or devisee for possession thereof, that the possession of the property by the personal representative is necessary for purposes of administration. The personal representative shall pay taxes on, and take all steps reasonably necessary for the management, protection, and preservation of, the estate in the personal representative's possession. The personal representative may maintain an action to recover possession of property or to determine its title.

Source: SL 1994, ch 232, § 3-709.



§ 29A-3-710 Power to avoid transfers.

29A-3-710. Power to avoid transfers. The property liable for the payment of unsecured debts of a decedent includes all property transferred by the decedent by any means which is in law void or voidable as against creditors. Subject to prior liens, the right to recover this property, so far as necessary for the payment of unsecured debts of the decedent, is exclusively in the personal representative.

Source: SL 1994, ch 232, § 3-710.



§ 29A-3-711 Powers of personal representatives--In general.

29A-3-711. Powers of personal representatives--In general. Until termination of an appointment, a personal representative has the same power over the title to property of the estate that an absolute owner would have, in trust however, for the benefit of the creditors and others interested in the estate. This power may be exercised without notice, hearing, or order of court.

Source: SL 1994, ch 232, § 3-711.



§ 29A-3-712 Improper exercise of power--Breach of fiduciary duty.

29A-3-712. Improper exercise of power--Breach of fiduciary duty. If the exercise of power concerning the estate is improper, the personal representative is liable to interested persons for damage or loss resulting from breach of fiduciary duty. The rights of purchasers and others dealing with a personal representative shall be determined as provided in §§ 29A-3-713 and 29A-3-714.

Source: SL 1994, ch 232, § 3-712.



§ 29A-3-713 Sale, encumbrance, or transaction involving conflict of interest--Voidable--Exceptions.

29A-3-713. Sale, encumbrance, or transaction involving conflict of interest--Voidable--Exceptions. Any sale or encumbrance to the personal representative, the personal representative's spouse, agent or attorney, or any corporation or trust in which the personal representative has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest on the part of the personal representative, is voidable by any person interested in the estate except one who has consented after fair disclosure, unless:

(1) The will or a contract entered into by the decedent expressly authorized the transaction; or

(2) The transaction is approved by the court after notice to interested persons.
Source: SL 1994, ch 232, § 3-713.



§ 29A-3-714 Persons dealing with personal representative--Protection.

29A-3-714. Persons dealing with personal representative--Protection. A person who in good faith either assists a personal representative or deals with a personal representative for value is protected as if the personal representative was properly authorized to act. The fact that a person deals with a personal representative with knowledge of the representative capacity does not alone require the person to inquire into the existence of a power or the propriety of its exercise. Except for restrictions on powers of supervised personal representatives which are endorsed on letters as provided in § 29A-3-504, no provision in any will or order of court purporting to limit the power of a personal representative is effective except as to persons with actual knowledge thereof. A person is not bound to see to the proper application of estate assets paid or delivered to a personal representative. The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters, including a case in which an alleged decedent is found to be alive.

Source: SL 1994, ch 232, § 3-714.



§ 29A-3-715 Transactions authorized for personal representatives--Exceptions.

29A-3-715. Transactions authorized for personal representatives--Exceptions. (a) Except as restricted or otherwise provided by the will or by an order in a formal proceeding and subject to the priorities stated in § 29A-3-902, a personal representative, acting reasonably for the benefit of the estate, may properly:

(1) Retain assets owned by the decedent pending distribution or liquidation including those in which the representative is personally interested or which are otherwise improper for trust investment;

(2) Receive assets from fiduciaries, or other sources;

(3) Perform, compromise, or refuse performance of the decedent's contracts that continue as obligations of the estate, as the personal representative may determine under the circumstances. In performing enforceable contracts by the decedent to convey or lease land, the personal representative, among other possible courses of action, may:

(i) Execute and deliver a deed of conveyance for cash payment of all sums remaining due or the purchaser's note for the sum remaining due secured by a mortgage or deed of trust on the land; or

(ii) Deliver a deed in escrow with directions that the proceeds, when paid in accordance with the escrow agreement, be paid to the successors of the decedent, as designated in the escrow agreement;

(4) Satisfy written charitable pledges of the decedent irrespective of whether the pledges constituted binding obligations of the decedent or were properly presented as claims, if in the judgment of the personal representative the decedent would have wanted the pledges completed under the circumstances;

(5) Invest and reinvest the funds of the estate in accordance with the standard of prudence as specified in chapter 55-5;

(6) Acquire or dispose of an asset, including land in this or another state, for cash or on credit, at public or private sale; and manage, develop, improve, exchange, partition, change the character of, or abandon an estate asset;

(7) Make ordinary or extraordinary repairs or alterations in buildings or other structures, demolish any improvements, raze existing or erect new party walls or buildings;

(8) Subdivide, develop or dedicate land to public use; make or obtain the vacation of plats and adjust boundaries; or adjust difference in valuation on exchange or partition by giving or receiving considerations; or dedicate easements to public use without consideration;

(9) Enter for any purpose into a lease as lessor or lessee, with or without option to purchase or renew, for a term within or extending beyond the period of administration;

(10) Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

(11) Abandon property when, in the opinion of the personal representative, it is valueless, or is so encumbered, or is in condition that it is of no benefit to the estate;

(12) Vote stocks or other securities in person or by general or limited proxy;

(13) Pay calls, assessments, and other sums chargeable or accruing against or on account of securities, unless barred by the provisions relating to claims;

(14) Hold a security in the name of a nominee or in other form without disclosure of the interest of the estate but the personal representative is liable for any act of the nominee in connection with the security so held;

(15) Insure the assets of the estate against damage, loss, and liability and the personal representative against liability as to third persons;

(16) Borrow money with or without security to be repaid from the estate assets or otherwise; and advance money for the protection of the estate;

(17) Effect a fair and reasonable compromise with any debtor or obligor, or extend, renew, or in any manner modify the terms of any obligation owing to the estate. If the personal representative holds a mortgage, pledge, or other lien upon property of another person, the personal representative may, in lieu of foreclosure, accept a conveyance or transfer of encumbered assets from the owner thereof in satisfaction of the indebtedness secured by lien;

(18) Pay taxes, assessments, compensation of the personal representative, and other expenses incident to the administration of the estate;

(19) Sell or exercise stock subscription or conversion rights; consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise;

(20) Allocate items of income or expense to either estate income or principal, as permitted or provided by law;

(21) Employ persons, including attorneys, accountants, investment advisors, or agents, even if they are associated with the personal representative, to advise or assist the personal representative in the performance of administrative duties; act without independent investigation upon their recommendations; and instead of acting personally, employ one or more agents to perform any act of administration, whether or not discretionary;

(22) Prosecute or defend claims, or proceedings in any jurisdiction for the protection of the estate and of the personal representative in the performance of the personal representative's duties;

(23) Sell, mortgage, or lease any real or personal property of the estate or any interest therein for cash, credit, or for part cash and part credit, and with or without security for unpaid balances;

(24) Continue or participate in the operation of or incorporate any unincorporated business or other enterprise of the decedent;

(25) Provide for exoneration of the personal representative from personal liability in any contract entered into on behalf of the estate;

(26) Satisfy and settle claims and distribute the estate as provided in this code.

(b) Not less than fourteen days prior to the closing of any sale of real or personal property of the estate for which the fair market value is not readily ascertainable, the personal representative shall provide written information of the intent to sell to the persons who have filed a demand for notice under § 29A-3-204. The written information shall contain a description of the property to be sold, the name of the purchaser, the sale price, the terms of payment, and the nature of the security if the payment of any portion of the purchase price is to be deferred.

Source: SL 1994, ch 232, § 3-715.



§ 29A-3-716 Powers and duties of successor personal representative.

29A-3-716. Powers and duties of successor personal representative. (a) Except as otherwise ordered by the court, a successor personal representative has the same powers and duties as the original personal representative to complete the administration and distribution of the estate, as expeditiously as possible, but the successor shall not exercise any power expressly made personal to the personal representative named in the will.

(b) A successor personal representative is not individually liable for the actions or failures to act of a previous personal representative unless the successor has knowledge of a breach of fiduciary duty by the predecessor and fails to take reasonable corrective action.

Source: SL 1994, ch 232, § 3-716.



§ 29A-3-717 Co-representatives--When joint action required.

29A-3-717. Co-representatives--When joint action required. If two or more persons are appointed co-representatives and unless the will provides otherwise, the concurrence of a majority is required on all acts connected with the administration and distribution of the estate. This restriction does not apply when any co-representative receives and receipts for property due the estate, when the concurrence of a majority cannot readily be obtained in the time reasonably available for emergency action necessary to preserve the estate, or when a co-representative has been delegated to act for the others. Persons dealing with a co-representative if actually unaware that another has been appointed to serve or if advised by the personal representative with whom they deal that the personal representative has authority to act alone for any of the reasons mentioned herein, are as fully protected as if the person with whom they dealt has been the sole personal representative.

Source: SL 1994, ch 232, § 3-717.



§ 29A-3-718 Powers of surviving personal representative.

29A-3-718. Powers of surviving personal representative. Unless the terms of the will otherwise provide, when one or more persons nominated as co-representatives fail or refuse to qualify or accept appointment as personal representative, or when the appointment of one or more co-representatives is terminated as provided in §§ 29A-3-609 to 29A-3-612, inclusive, the representative or representatives appointed or remaining in office shall proceed to administer the estate and may exercise all of the powers incident to the office.

Source: SL 1994, ch 232, § 3-718.



§ 29A-3-719 Compensation of personal representative.

29A-3-719. Compensation of personal representative. (a) Personal representatives, attorneys, accountants, appraisers, and other agents of the personal representative are entitled to reasonable compensation for services. Reasonable compensation may include compensation for the services of the agents or employees of the person seeking compensation and may also include reimbursement for costs advanced. A determination of reasonable compensation shall be based on the following factors:

(1) The time and labor involved;

(2) The novelty and difficulty of the questions involved, and the skill requisite to perform the service properly;

(3) The likelihood that the acceptance of the particular employment will preclude other employment by the person;

(4) The fee customarily charged in the locality for similar services;

(5) The nature and value of the assets of the estate, the amount of income earned by the estate, and the responsibilities and potential liabilities assumed by the person;

(6) The time limitations imposed by the circumstances; and

(7) The experience, reputation, diligence, and ability of the person performing the services.

(b) If a will provides for compensation of the personal representative and there is no contract with the decedent regarding compensation, the personal representative may renounce the provision before qualifying and be entitled to reasonable compensation. A personal representative also may renounce the right to all or any part of the compensation. A renunciation of fee may be filed with the court.

(c) When compensation is not provided by will, or in an intestate proceeding, the personal representative may be allowed commissions upon the amount of personal property accounted for by the personal representative, excluding personal property not ranked as assets, as follows:

(1) On the first one thousand dollars at the rate of five percent;

(2) On all sums in excess of one thousand dollars and not exceeding five thousand dollars at the rate of four percent;

(3) On all sums in excess of five thousand dollars at the rate of two and one-half percent.

Upon all real property accounted for by the personal representative, the personal representative shall receive a just and reasonable compensation for the services performed to be fixed by the court. All real estate sold by the personal representative as part of the proceedings in probate shall be considered as personal property.

Source: SL 1994, ch 232, § 3-719; SL 1995, ch 167, § 123; SL 1996, ch 187.



§ 29A-3-720 Expenses in estate litigation.

29A-3-720. Expenses in estate litigation. Any personal representative or person nominated as personal representative who defends or prosecutes any proceeding in good faith, whether successful or not, is entitled to receive from the estate necessary expenses and disbursements including reasonable attorney's fees. The court may also award necessary expenses and disbursements, including reasonable attorney's fees, to any person who prosecuted or defended an action that resulted in a substantial benefit to the estate.

Source: SL 1994, ch 232, § 3-720.



§ 29A-3-721 Proceedings for review of employment of agents and compensation of personalrepresentatives and employees of estate.

29A-3-721. Proceedings for review of employment of agents and compensation of personal representatives and employees of estate. After notice to all interested persons, on petition of an interested person or on appropriate motion if administration is supervised, the court may review the propriety of employment of any person by a personal representative including any attorney, accountant, investment advisor, or other specialized agent or assistant, the reasonableness of the compensation of any person so employed, or the reasonableness of the compensation of the personal representative. Any person who has received excessive compensation from an estate for services rendered may be ordered to make appropriate refunds.

Source: SL 1994, ch 232, § 3-721.



§ 29A-3-801 Notice to creditors.

29A-3-801. Notice to creditors. (a) A personal representative upon appointment may publish a notice to creditors once a week for three successive weeks in a legal newspaper in the county in which the proceeding is pending giving the personal representative's name and address and notifying creditors of the decedent to present their claims within four months after the date of the first publication of the notice or the claim may be barred.

(b) Except as provided in subsection (c), a personal representative shall give written notice by mail or other delivery to a creditor of the decedent, who is either known to or reasonably ascertainable by the personal representative, informing the creditor to present the claim within four months after the date of the personal representative's appointment, or within sixty days after the mailing or other delivery of the written notice, whichever is later, or be forever barred.

(c) A personal representative need not give written notice to a creditor if any of the following apply:

(1) The creditor has presented a claim against the estate;

(2) The creditor has been paid in full;

(3) The creditor was neither known to nor reasonably ascertainable by the personal representative within four months after the personal representative's appointment.

(d) For purposes of this section, a creditor is known if the personal representative is aware that the creditor has demanded payment from the decedent or the estate or if the personal representative is otherwise aware of the decedent's obligation.

(e) No personal representative may incur liability for a nonnegligent or nonwillful failure to give notice to a particular creditor. Liability, if any, for such failure shall attach to the estate.

Source: SL 1994, ch 232, § 3-801; SL 1995, ch 167, § 124.



§ 29A-3-802 Statutes of limitations.

29A-3-802. Statutes of limitations. (a) Unless an estate is insolvent, or would thereby be rendered insolvent, the personal representative, with the consent of all successors whose interests would be affected, may waive any defense of limitations available to the estate. If the defense is not waived, no claim barred by a statute of limitations at the time of the decedent's death may be allowed or paid.

(b) The running of a statute of limitations measured from an event other than death or the giving of notice to creditors is suspended for two years after the decedent's death, but resumes thereafter as to claims not otherwise barred.

(c) For purposes of a statute of limitations, the presentation of a claim pursuant to § 29A-3-804 is equivalent to commencement of a proceeding on the claim.

Source: SL 1994, ch 232, § 3-802.



§ 29A-3-803 Limitations on presentation of claims.

29A-3-803. Limitations on presentation of claims. (a) All claims against a decedent's estate which arose before the death of the decedent, including claims of the state and any subdivision thereof, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, if not barred earlier by another statute of limitations or nonclaim statute, are barred against the estate, the personal representative, and the heirs and devisees of the decedent, unless presented as follows:

(1) As to creditors barred by publication, within the time set in the published notice to creditors;

(2) As to creditors barred by written notice, within the time set in the written notice;

(3) As to all creditors, within three years after the decedent's death.

(b) A claim described in subsection (a) which is barred by the nonclaim statute of the decedent's domicile before the giving of notice to creditors in this state is barred in this state.

(c) Nothing in this section affects or prevents:

(1) Any proceeding to enforce any mortgage, pledge, or other lien upon property of the estate;

(2) To the limits of the insurance protection only, any proceeding to establish liability of the decedent or the personal representative for which there is protection through liability insurance; or

(3) Collection of compensation for services rendered and reimbursement for expenses advanced by the personal representative or by the attorney or accountant for the personal representative of the estate.
Source: SL 1994, ch 232, § 3-803; SL 1995, ch 167, § 125.



§ 29A-3-804 Manner of presentation of claims.

29A-3-804. Manner of presentation of claims. (a) Claims against a decedent's estate may be presented by either of the following methods:

(1) The claimant may deliver or mail to the personal representative a written statement of the claim indicating its basis, the name and address of the claimant, and the amount claimed, or may file a written statement of the claim, in the form prescribed by rule, with the clerk of the court and mail or deliver a copy thereof to the personal representative. The claim is deemed presented on the first to occur of receipt of the written statement of claim by the personal representative, or the filing of the claim with the clerk of court. If a claim is not yet due, the date when it will become due shall be stated. If the claim is contingent or unliquidated, the nature of the uncertainty shall be stated. If the claim is secured, the nature of the security shall be described. Failure to describe correctly the nature of the security or uncertainty, or the due date of a claim not yet due does not invalidate the presentation;

(2) The claimant may commence a proceeding against the personal representative in any court where the personal representative may be subject to jurisdiction, to obtain payment of the claim. The claim is deemed presented on the date the proceeding is commenced.

(b) No presentation of claim is required in regard to matters claimed in proceedings against the decedent which were pending at the time of death in any court.

(c) No proceeding to obtain payment of a claim presented under subsection (a)(1) may be commenced more than sixty days after the personal representative has mailed or delivered a notice of disallowance; but, in the case of a claim which is not presently due or which is contingent or unliquidated, the personal representative may consent to an extension of the sixty-day period, or to avoid injustice the court, on petition, may order an extension of the sixty-day period, but in no event may an extension be granted beyond the applicable statute of limitations.

Source: SL 1994, ch 232, § 3-804; SL 1995, ch 167, § 126.



§ 29A-3-805 Classification of claims.

29A-3-805. Classification of claims. (a) If the applicable assets of the estate are insufficient to pay all claims in full, the personal representative shall make payment in the following order:

(1) Costs and expenses of administration;

(2) Reasonable funeral expenses;

(3) Debts and taxes with preference under federal law;

(4) Debts and taxes with preference under other laws of this state;

(5) All other claims.

(b) No preference shall be given in the payment of any claim over any other claim of the same class, and a claim due and payable shall not be entitled to a preference over claims not due.

Source: SL 1994, ch 232, § 3-805.



§ 29A-3-806 Allowance of claims.

29A-3-806. Allowance of claims. (a) As to claims presented to the personal representative or filed with the clerk of court within the time limit prescribed in § 29A-3-803, the personal representative may mail a notice to any claimant stating that the claim has been allowed or disallowed. Every claim which is disallowed in whole or in part by the personal representative is barred so far as not allowed unless the claimant files a petition for allowance in the court or commences a proceeding against the personal representative not later than sixty days after the mailing of the notice of disallowance or partial allowance if the notice warns the claimant of the impending bar. Failure of the personal representative to mail notice to a claimant of action on a claim for sixty days after the time for original presentation of the claim has expired has the effect of a notice of allowance.

(b) The personal representative may at any time prior to payment change the allowance to a disallowance in whole or in part, but not after allowance by court order or judgment or an order directing payment of the claim. The personal representative shall notify the claimant of the change to disallowance, and the disallowed claim is then subject to bar as provided in subsection (a). The personal representative may change a disallowance to an allowance, in whole or in part, until the claim is barred under subsection (a); after it is barred, it may be allowed and paid only if the estate is solvent and all successors whose interests would be affected consent.

(c) Upon the petition of the personal representative or of a claimant, the court may allow in whole or in part any claim or claims presented to the personal representative or filed with the clerk of court in due time and not barred by subsection (a) of this section. Notice of the proceeding shall be given to the claimant, the personal representative, and to such other interested persons as the court may direct.

(d) A judgment in a proceeding in any court against a personal representative to enforce a claim against a decedent's estate is an allowance of the claim.

(e) Unless otherwise provided in a judgment entered against the personal representative in any court, interest is payable on all allowed claims at the category B rate of interest specified in § 54-3-16 commencing sixty days after the time for original presentation of the claim has expired unless the claim is based on a contract providing for payment of interest, in which case the contract provisions shall control.

Source: SL 1994, ch 232, § 3-806; SL 1995, ch 167, § 127.



§ 29A-3-807 Payment of claims.

29A-3-807. Payment of claims. (a) Upon the expiration of the earlier of the time limitations provided in § 29A-3-803 for the presentation of claims, the personal representative shall proceed to pay the claims allowed against the estate in the order of priority prescribed, after making provision for homestead, family and support allowances, for claims already presented that have not yet been allowed or whose allowance has been appealed, and for unbarred claims that may yet be presented, including costs and expenses of administration. By petition to the court in a proceeding for the purpose, or by appropriate motion if the administration is supervised, a claimant whose claim has been allowed but not paid may secure an order directing the personal representative to pay the claim to the extent funds of the estate are available to pay it.

(b) The personal representative at any time may pay any valid claim that has not been barred, with or without formal presentation, but is personally liable to any other claimant whose claim is allowed and who is injured by its payment if:

(1) Payment was made before the expiration of the time limit stated in subsection (a) and the personal representative failed to require the payee to give adequate security for the refund of any of the payment necessary to pay other claimants; or

(2) Payment was made, due to negligence or willful fault of the personal representative, in such manner as to deprive the injured claimant of priority.
Source: SL 1994, ch 232, § 3-807; SL 1995, ch 167, § 128.



§ 29A-3-808 Individual liability of personal representative.

29A-3-808. Individual liability of personal representative. (a) Unless otherwise provided in the contract, a personal representative is not individually liable on a contract properly entered into in a fiduciary capacity in the course of administration of the estate unless the personal representative fails to reveal the representative capacity or identify the estate in the contract.

(b) A personal representative is individually liable for obligations arising from ownership or control of the estate or for torts committed in the course of administration of the estate only if personally negligent.

(c) Claims based on contracts entered into by a personal representative in a fiduciary capacity, on obligations arising from ownership or control of the estate or on torts committed in the course of estate administration may be asserted against the estate by proceeding against the personal representative in the representative's fiduciary capacity, whether or not the personal representative is individually liable therefor.

(d) Issues of liability as between the estate and the personal representative individually may be determined in a proceeding for accounting, surcharge, or indemnification or other appropriate proceeding.

Source: SL 1994, ch 232, § 3-808.



§ 29A-3-809 Secured claims.

29A-3-809. Secured claims. Payment of a secured claim is upon the basis of the amount allowed if the creditor surrenders the security; otherwise payment is upon the basis of one of the following:

(1) If the creditor exhausts the security before receiving payment (unless precluded by other law), upon the amount of the claim allowed less the fair value of the security; or

(2) If the creditor does not have the right to exhaust the security or has not done so, upon the amount of the claim allowed less the value of the security determined by converting it into money according to the terms of the agreement pursuant to which the security was delivered to the creditor, or by the creditor and personal representative by agreement, arbitration, compromise, or litigation.
Source: SL 1994, ch 232, § 3-809.



§ 29A-3-810 Claims not due and contingent or unliquidated claims.

29A-3-810. Claims not due and contingent or unliquidated claims. (a) If a claim which will become due at a future time or a contingent or unliquidated claim becomes due or certain before the distribution of the estate, and if the claim has been allowed, it is paid in the same manner as presently due and absolute claims of the same class.

(b) In other cases the personal representative or, on petition of the personal representative or the claimant in a special proceeding for the purpose, the court may provide for payment as follows:

(1) If the claimant consents, the claimant may be paid the present or agreed value of the claim, taking any uncertainty into account;

(2) Arrangement for future payment, or possible payment, on the happening of the contingency or on liquidation may be made by creating a trust, giving a mortgage, obtaining a bond or security from a distributee, or otherwise.
Source: SL 1994, ch 232, § 3-810.



§ 29A-3-811 Counterclaims.

29A-3-811. Counterclaims. In allowing a claim the personal representative may deduct any counterclaim which the estate has against the claimant. In determining a claim against an estate a court shall reduce the amount allowed by the amount of any counterclaim and, if the counterclaims exceed the claim, render a judgment against the claimant in the amount of the excess. A counterclaim, liquidated or unliquidated, may arise from a transaction other than that upon which the claim is based. A counterclaim may give rise to relief exceeding in amount or different in kind from that sought in the claim.

Source: SL 1994, ch 232, § 3-811.



§ 29A-3-812 Execution and levies prohibited.

29A-3-812. Execution and levies prohibited. No execution may issue upon nor may any levy be made against any property of the estate under any judgment against a decedent or a personal representative, but this section shall not be construed to prevent the enforcement of mortgages, pledges, or liens upon real or personal property in an appropriate proceeding.

Source: SL 1994, ch 232, § 3-812.



§ 29A-3-813 Compromise of claims.

29A-3-813. Compromise of claims. When a claim against the estate has been presented in any manner, the personal representative may, if it appears for the best interest of the estate, compromise the claim, whether due or not due, absolute or contingent, liquidated or unliquidated.

Source: SL 1994, ch 232, § 3-813.



§ 29A-3-814 Encumbered assets.

29A-3-814. Encumbered assets. If any assets of the estate are encumbered by mortgage, pledge, lien, or other security interest, the personal representative may pay the encumbrance or any part thereof, renew or extend any obligation secured by the encumbrance or convey or transfer the assets to the creditor in satisfaction of a lien, in whole or in part, whether or not the holder of the encumbrance has presented a claim, if it appears to be for the best interest of the estate. Payment of an encumbrance does not increase the share of the distributee entitled to the encumbered assets unless the distributee is entitled to exoneration.

Source: SL 1994, ch 232, § 3-814.



§ 29A-3-815 Administration in more than one state--Duty of personal representative.

29A-3-815. Administration in more than one state--Duty of personal representative. (a) All assets of estates being administered in this state are subject to all claims, allowances and charges existing or established against the personal representative wherever appointed.

(b) If the estate, either in this state or as a whole, is insufficient to cover family exemptions and allowances determined by the law of the decedent's domicile, and claims and prior charges, each claimant whose claim has been allowed either in this state or elsewhere in administrations of which the personal representative is aware, is entitled to receive payment of an equal proportion of the claim, after satisfaction of the exemptions, allowances and prior charges. If a preference or security in regard to a claim is allowed in another jurisdiction but not in this state, the creditor so benefited is to receive distribution from local assets only upon the balance of the claim after deducting the amount of the benefit.

(c) In case the family exemptions and allowances, claims and prior charges of the entire estate exceed the total value of the portions of the estate being administered separately and this state is not the state of the decedent's last domicile, the claims allowed in this state shall be paid their proportion if local assets are adequate for the purpose, and the balance of local assets shall be transferred to the domiciliary personal representative. If local assets are not sufficient to pay all claims allowed in this state the amount to which they are entitled, local assets shall be marshaled so that each claim allowed in this state is paid its proportion as far as possible, after taking into account all distributions on claims allowed in this state from assets in other jurisdictions.

Source: SL 1994, ch 232, § 3-815.



§ 29A-3-816 Final distribution to domiciliary representative.

29A-3-816. Final distribution to domiciliary representative. The estate of a nonresident decedent being administered by a personal representative appointed in this state shall, if there is a personal representative of the decedent's domicile willing to receive it, be distributed to the domiciliary personal representative for the benefit of the successors of the decedent unless (1) by virtue of the decedent's will, if any, and applicable choice of law rules, the successors are identified pursuant to the local law of this state without reference to the local law of the decedent's domicile; (2) the personal representative of this state, after reasonable inquiry, is unaware of the existence or identity of a domiciliary personal representative; or (3) the court orders otherwise in a proceeding for a closing order under § 29A-3-1001 or incident to the closing of a supervised administration. In other cases, distribution of the estate of a decedent shall be made in accordance with the other parts of this chapter.

Source: SL 1994, ch 232, § 3-816; SL 1995, ch 167, § 129.



§ 29A-3-817 Department of Social Services' claim for indebtedness incurred by paying for medicalassistance or care.

29A-3-817. Department of Social Services' claim for indebtedness incurred by paying for medical assistance or care. The Department of Social Services is entitled to receive personal property of a decedent by presenting an affidavit pursuant to § 29A-3-1201 and a statement that the department has incurred an indebtedness by paying for the medical assistance for nursing home or other medical institutional care on behalf of the decedent. If the person paying, delivering, transferring, or issuing personal property or the evidence thereof is aware of any such indebtedness, no payment or delivery may be made, except for payment of funeral expenses, unless payment is first made to the Department of Social Services or the department has issued a satisfaction of indebtedness.

Source: SL 1995, ch 167, § 138.



§ 29A-3-901 Successors' rights if no administration.

29A-3-901. Successors' rights if no administration. In the absence of administration, the heirs and devisees are entitled to the estate in accordance with the terms of a probated will or the laws of intestate succession. Devisees may establish title by the probated will to devised property. Persons entitled to property by homestead allowance, exemption or intestacy may establish title thereto by proof of the decedent's ownership, death, and their relationship to the decedent. Successors take subject to all charges incident to administration, including the claims of creditors and allowances of surviving spouse and dependent children, and subject to the rights of others resulting from abatement, retainer, advancement, and ademption.

Source: SL 1994, ch 232, § 3-901.



§ 29A-3-902 Abatement--Order and amount.

29A-3-902. Abatement--Order and amount. Unless a contrary intent is indicated in the will, and except as otherwise provided in this code, shares abate in the following order: (1) property not disposed of by the will; (2) property devised to a residuary devisee; (3) property not specifically devised; and (4) all other property. Abatement within each class is in proportion to the amount of property each of the beneficiaries would have received if full distribution of the property had been made in accordance with the terms of the will.

Source: SL 1994, ch 232, § 3-902; SL 1995, ch 167, § 130.



§ 29A-3-903 Right of retainer.

29A-3-903. Right of retainer. Unless a contrary intent is indicated in the will, the amount of a noncontingent indebtedness of a successor to the estate if due, or its present value if not due, shall be offset against the successor's interest; but the successor has the benefit of any defense which would be available to the successor in a direct proceeding for recovery of the debt.

Source: SL 1994, ch 232, § 3-903.



§ 29A-3-904 Interest on general pecuniary devise.

29A-3-904. Interest on general pecuniary devise. General pecuniary devises bear interest at the category B rate of interest specified in § 54-3-16 beginning one year after the first appointment of a personal representative until payment, unless a contrary intent is indicated by the will.

Source: SL 1994, ch 232, § 3-904; SL 1995, ch 167, § 131.



§ 29A-3-905 Penalty clause for contest.

29A-3-905. Penalty clause for contest. A provision in a will purporting to penalize any interested person for contesting the will or instituting other proceedings relating to the estate is unenforceable if probable cause exists for instituting proceedings.

Source: SL 1994, ch 232, § 3-905.



§ 29A-3-906 Distribution in kind--Valuation--Method.

29A-3-906. Distribution in kind--Valuation--Method. (a) Unless a contrary intention is indicated by the will, the distributable assets of a decedent's estate shall be distributed in kind to the extent possible through application of the following provisions:

(1) A specific devisee is entitled to distribution of the thing devised, and a spouse or child who has selected particular assets of an estate as provided in § 29A-2-402 shall receive the items selected.

(2) Any homestead or family allowance or devise of a stated sum of money may be satisfied in kind provided:

(i) The person entitled to the payment has not demanded payment in cash;

(ii) The property distributed in kind is valued at fair market value as of the date of its distribution; and

(iii) No residuary devisee has requested that the asset in question remain a part of the residue of the estate.

(3) The residuary estate shall be distributed in any equitable manner.

(4) For purposes of facilitating distribution, the personal representative may ascertain the value of the assets as of the time of the proposed distribution in any reasonable manner, including the employment of qualified appraisers, even if the assets may have been previously appraised.

(b) After the probable charges against the estate are known, the personal representative may mail or deliver a proposal for distribution to all persons who have a right to object to the proposed distribution. The right of any distributee to object to the proposed distribution on the basis of the kind or value of asset to be received, if not waived earlier in writing, terminates if the distributee fails to object in writing within fourteen days after the mailing or delivery of the proposal but only if the proposal informed the distributee of the right to object and of the applicable time limit.

Source: SL 1994, ch 232, § 3-906.



§ 29A-3-907 Distribution in kind--Evidence.

29A-3-907. Distribution in kind--Evidence. If distribution in kind is made, the personal representative shall execute an instrument or deed of distribution assigning, transferring, or releasing the assets to the distributee as evidence of the distributee's title to the property.

Source: SL 1994, ch 232, § 3-907.



§ 29A-3-908 Distribution--Right or title of distributee.

29A-3-908. Distribution--Right or title of distributee. Proof that a distributee has received an instrument or deed of distribution of assets in kind, or payment in distribution, from a personal representative, is conclusive evidence that the distributee has succeeded to the interest of the decedent and the estate in the distributed assets, as against all persons interested in the estate, except that the personal representative may recover the assets or their value if the distribution was improper.

Source: SL 1994, ch 232, § 3-908.



§ 29A-3-909 Improper distribution--Liability of distributee.

29A-3-909. Improper distribution--Liability of distributee. Unless the distribution or payment no longer can be questioned because of adjudication, estoppel, or limitation, a distributee of property improperly distributed or paid, or a claimant who was improperly paid, is liable to return the property improperly received and its income since distribution if the distributee or claimant has the property. If the distributee or claimant does not have the property, then the distributee or claimant is liable to return the value as of the date of disposition of the property improperly received and any income and gain which the distributee or claimant received.

Source: SL 1994, ch 232, § 3-909.



§ 29A-3-910 Purchasers from distributees protected.

29A-3-910. Purchasers from distributees protected. If property distributed in kind or a security interest therein is acquired for value by a purchaser from or lender to a distributee who has received an instrument or deed of distribution from the personal representative, or is so acquired by a purchaser from or lender to a transferee from such distributee, the purchaser or lender takes title free of rights of any interested person in the estate and incurs no personal liability to the estate, or to any interested person, whether or not the distribution was proper or supported by court order or the authority of the personal representative was terminated before execution of the instrument or deed. This section protects a purchaser from or lender to any distributee or subsequent transferee, including a distributee who, as personal representative, executed a deed of distribution in the distributee's own favor. To be protected under this provision, a purchaser or lender need not inquire whether a personal representative acted properly in making the distribution in kind, even if the personal representative and the distributee are the same person, or whether the authority of the personal representative had terminated before the distribution. Any recorded instrument described in this section on which a state documentary fee is noted is prima facie evidence that such transfer was made for value.

Source: SL 1994, ch 232, § 3-910.



§ 29A-3-911 Partition for purpose of distribution.

29A-3-911. Partition for purpose of distribution. When two or more heirs or devisees are entitled to distribution of undivided interests in any real or personal property of the estate, the personal representative or one or more of the heirs or devisees may petition the court prior to the formal or informal closing of the estate, to make partition. After notice to the interested heirs or devisees, the court shall partition the property in the same manner as provided by the law for civil actions of partition. The court may direct the personal representative to sell any property which cannot be partitioned without prejudice to the owners and which cannot conveniently be allotted to any one party.

Source: SL 1994, ch 232, § 3-911.



§ 29A-3-912 Private agreements among successors to decedent binding on personal representative.

29A-3-912. Private agreements among successors to decedent binding on personal representative. Subject to the right of creditors and taxing authorities, competent successors may agree among themselves to alter the interests, shares, or amounts to which they are entitled under the will of the decedent, or under the laws of intestacy, in any way that they provide in a written contract executed by all who are affected by its provisions. The personal representative shall abide by the terms of the agreement subject to the obligation to administer the estate for the benefit of creditors, to pay all taxes and costs of administration, and to carry out the responsibilities of office for the benefit of any successors of the decedent who are not parties. Personal representatives of decedents' estates are not required to see to the performance of trusts if the trustee thereof is another person who is willing to accept the trust. Accordingly, trustees of a testamentary trust are successors for the purposes of this section. Nothing herein relieves trustees of any duties owed to beneficiaries of trusts.

Source: SL 1994, ch 232, § 3-912.



§ 29A-3-913 Reserved.

29A-3-913. Reserved



§ 29A-3-914 Disposition of unclaimed assets.

29A-3-914. Disposition of unclaimed assets. If an heir, devisee, or claimant cannot be found, the personal representative shall distribute the share of the missing person to the person's conservator, if any, otherwise the court shall enter an order directing that the share vest in the State of South Dakota for the support of the common schools. The order of court shall contain a provision stating that an action asserting a claim or right to the share may be instituted in the court within ten years after the entry of the order in the manner provided in chapter 21-36. The order of court shall have the same force and effect as a judgment of escheat in an action instituted under chapter 21-36, and shall become final and conclusive at the expiration of the period prescribed by chapter 21-36.

Source: SL 1994, ch 232, § 3-914.



§ 29A-3-915 Distribution to person under disability.

29A-3-915. Distribution to person under disability. (a) A personal representative may discharge an obligation to distribute the share of a person for whom a conservator has been appointed only by distributing to the conservator. If the personal representative is aware that a proceeding for appointment of a conservator is pending, the personal representative shall delay distribution until the proceeding is decided.

(b) A personal representative may discharge an obligation to distribute the share of a minor not under conservatorship by distributing the share as provided in the decedent's will or in the absence of directions in the will, by distributing the share to:

(1) The minor if married or otherwise emancipated;

(2) A guardian of the minor;

(3) A custodian of the minor as authorized by a uniform gifts or transfers to minors act of any applicable jurisdiction;

(4) A financial institution (as defined in § 29A-6-101) incident to a deposit in an insured savings account or certificate in the sole name of the minor with notice of the deposit to the minor;

(5) Any person responsible for or who has assumed responsibility for the minor's care or custody, provided that the value of the share to be distributed does not exceed $10,000.

(c) A personal representative may discharge an obligation to distribute the share of an adult person not under conservatorship but who the representative in good faith believes lacks capacity to manage his or her property or financial affairs by distributing the share as provided in the decedent's will or, in the absence of directions in the will, by distributing the share to:

(1) An agent under a durable power of attorney who has authority to receive and collect property for the adult person;

(2) A guardian of the adult person;

(3) Any person responsible for or who has assumed responsibility for the adult person's care or custody, provided that the value of the share to be distributed does not exceed $10,000.

(d) The personal representative is not responsible for the proper application of money or property distributed pursuant to this section.

Source: SL 1994, ch 232, § 3-915.



§ 29A-3-916 Apportionment of estate taxes.

29A-3-916. Apportionment of estate taxes. (a) For purposes of this section:

(1) "Estate" means the gross estate of a decedent as determined for the purpose of federal estate tax and the estate tax payable to this state;

(2) "Persons" means any individual, partnership, association, joint stock company, corporation, government, political subdivision, governmental agency, or local governmental agency;

(3) "Person interested in the estate" means any person entitled to receive, or who has received, from a decedent or by reason of the death of a decedent any property or interest therein included in the decedent's estate. It includes a personal representative, conservator, and trustee;

(4) "State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico;

(5) "Tax" means the federal estate tax and the state estate tax imposed by chapter 10-40A and interest and penalties imposed in addition to the tax;

(6) "Fiduciary" means personal representative or trustee.

(b) Except as provided in subsection (i) and, unless the will otherwise provides, the tax shall be apportioned among all persons interested in the estate. The apportionment is to be made in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate. The values used in determining the tax are to be used for that purpose. If the decedent's will directs a method of apportionment of tax different from the method described in this code, the method described in the will controls.

(c)(1) The court in which venue lies for the administration of the estate of a decedent, on petition for the purpose may determine the apportionment of the tax;

(2) If the court finds that it is inequitable to apportion interest and penalties in the manner provided in subsection (b), because of special circumstances, it may direct apportionment thereof in the manner it finds equitable;

(3) If the court finds that the assessment of penalties and interest assessed in relation to the tax is due to delay caused by the negligence of the fiduciary, the court may charge him with the amount of the assessed penalties and interest;

(4) In any action to recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this code, the determination of the court in respect thereto shall be prima facie correct.

(d)(1) The personal representative or other person in possession of the property of the decedent required to pay the tax may withhold from any property distributable to any person interested in the estate, upon its distribution to the person, the amount of tax attributable to the person's interest. If the property in possession of the personal representative or other person required to pay the tax and distributable to any person interested in the estate is insufficient to satisfy the proportionate amount of the tax determined to be due from the person, the personal representative or other person required to pay the tax may recover the deficiency from the person interested in the estate. If the property is not in the possession of the personal representative or the other person required to pay the tax, the personal representative or the other person required to pay the tax may recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this chapter;

(2) If property held by the personal representative is distributed prior to final apportionment of the tax, the distributee shall provide a bond or other security for the apportionment liability in the form and amount prescribed by the personal representative.

(e)(1) In making an apportionment, allowances shall be made for any exemptions granted, any classification made of persons interested in the estate and for any deductions and credits allowed by the law imposing the tax;

(2) Any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the purposes of the gift inures to the benefit of the person bearing such relationship or receiving the gift; but if an interest is subject to a prior present interest, which is not allowable as a deduction, the tax apportionable against the present interest shall be paid from principal;

(3) Any deduction for property previously taxed and any credit for gift taxes or death taxes of a foreign country paid by the decedent or his estate inures to the proportionate benefit of all persons liable to apportionment;

(4) Any credit for inheritance, succession, or estate taxes or taxes in the nature thereof applicable to property or interests includable in the estate, inures to the benefit of the persons or interests chargeable with the payment thereof to the extent proportionately that the credit reduces the tax;

(5) To the extent that property passing to or in trust for a surviving spouse or any charitable, public, or similar purpose is not an allowable deduction for purposes of the tax solely by reason of an inheritance tax or other death tax imposed upon and deductible from the property, the property is not included in the computation provided for in subsection (b) hereof, and to that extent no apportionment is made against the property. The sentence immediately preceding does not apply to any case if the result would be to deprive the estate of a deduction otherwise allowable under section 2053(d) of the Internal Revenue Code of 1954, as amended, of the United States, relating to deduction for state death taxes on transfers for public, charitable, or religious uses.

(f) No interest in income and no estate for years or for life or other temporary interest in any property or fund is subject to apportionment as between the temporary interest and the remainder. The tax on the temporary interest and the tax, if any, on the remainder is chargeable against the corpus of the property or funds subject to the temporary interest and remainder.

(g) Neither the personal representative nor other person required to pay the tax is under any duty to institute any action to recover from any person interested in the estate the amount of the tax apportioned to the person until the expiration of the three months next following final determination of the tax. A personal representative or other person required to pay the tax, who institutes the action within a reasonable time after the three months' period, is not subject to any liability or surcharge because any portion of the tax apportioned to any person interested in the estate was collectible at a time following the death of the decedent but thereafter became uncollectible. If the personal representative or other person required to pay the tax cannot collect from any person interested in the estate the amount of the tax apportioned to the person, the amount not recoverable shall be equitably apportioned among the other persons interested in the estate who are subject to apportionment.

(h) A personal representative acting in another state or a person required to pay the tax domiciled in another state may institute an action in the courts of this state and may recover a proportionate amount of the federal estate tax, of an estate tax payable to another state or of a death duty due by a decedent's estate to another state, from a person interested in the estate who is either domiciled in this state or who owns property in this state subject to attachment or execution. For the purposes of the action the determination of apportionment by the court having jurisdiction of the administration of the decedent's estate in the other state is prima facie correct.

(i) If the liability of persons interested in the estate as prescribed by this section differ from those which result under the Federal Estate Tax Law, the liabilities imposed by the federal law will control and the balance of this section shall apply as if the resulting liabilities had been prescribed herein.

Source: SL 1994, ch 232, § 3-916; SL 1995, ch 167, § 132.



§ 29A-3-1001 Formal proceedings terminating administration--Testate or intestate--Order of generalprotection.

29A-3-1001. Formal proceedings terminating administration--Testate or intestate--Order of general protection. (a) The administration of an estate being administered in supervised proceedings may be concluded by an order of complete settlement, and the administration of an estate being administered in unsupervised proceedings may be concluded by an order of complete settlement if the court grants a petition therefor. The personal representative may petition for an order of complete settlement after four months from the appointment of the original personal representative, and any other interested person may petition after one year from the appointment of the original personal representative. The petition of the personal representative shall be granted as a matter of course, but other petitions shall be granted only if there is good cause.

(b) The petition shall request the court to approve the account or to compel and approve an accounting, to determine the decedent's testacy status and heirs, if not previously determined by the court or if one or more heirs or devisees were admitted as parties in, or were not given notice of, a previous formal testacy proceeding, and to adjudicate the final settlement and distribution of the estate.

(c) After notice to all interested persons and hearing, and the filing of proof that a copy of the accounting was mailed to the heirs and devisees entitled to distribution of and from the remaining assets of the estate, and to all known creditors and other claimants whose claims are neither paid nor barred, the court may enter the appropriate orders, terminate the personal representative's appointment, and discharge the personal representative from further claims or demands.

(d) Any accounting required under this section may be waived if the persons entitled to a copy consent in writing.

(e) An order of complete settlement shall be conclusive as to the matters determined on all persons given notice, subject only to being reversed, set aside or modified on appeal.

Source: SL 1994, ch 232, § 3-1001; SL 1995, ch 167, § 133.



§ 29A-3-1002 Reserved.

29A-3-1002. Reserved



§ 29A-3-1003 Closing estates--By sworn statement of personal representative.

29A-3-1003. Closing estates--By sworn statement of personal representative. (a) Unless prohibited by order of the court and except for estates being administered in supervised administration proceedings, a personal representative may close an estate by filing with the court no earlier than four months after the date of original appointment of a general personal representative for the estate, a verified statement stating that the personal representative or a previous personal representative, has:

(1) Determined that the time limit for presentation of creditors' claims has expired or has made a diligent search for the creditors of the estate and affirms to the best of the personal representative's knowledge, information, and belief that all known creditors have been paid in full and if there are other creditors of the decedent, they are unknown to the personal representative and could not, with reasonable diligence, be ascertained;

(2) Determined that all inheritance taxes and state estate taxes due from the estate have been duly determined and are fully paid;

(3) Fully administered the estate of the decedent by making payment, settlement, or other disposition of all claims that were properly presented, expenses of administration and other charges, except as specified in the statement, and that the assets of the estate have been distributed to the persons so entitled. If any claims remain undischarged, the statement shall state whether the personal representative has distributed the estate subject to possible liability with the agreement of the distributees or state in detail other arrangements that have been made to accommodate outstanding liabilities; and

(4) Sent a copy of the statement and a full accounting to all heirs and devisees who are entitled to distribution of and from the remaining assets of the estate and to all known creditors and other claimants whose claims are neither paid nor barred.

(b) If no proceedings involving the personal representative are pending in the court one year after the closing statement is filed, the appointment of the personal representative terminates.

(c) Any accounting required under this section may be waived if the persons entitled to a copy consent in writing.

Source: SL 1994, ch 232, § 3-1003; SL 1995, ch 167, § 134; SL 2000, ch 138, § 1.



§ 29A-3-1004 Liability of distributees to claimants.

29A-3-1004. Liability of distributees to claimants. After assets of an estate have been distributed and subject to § 29A-3-1006, an undischarged claim not barred may be prosecuted in a proceeding against one or more distributees. No distributee shall be liable to claimants for amounts received as exempt property, homestead or family allowances, or for amounts in excess of the value of distribution as of the time of distribution. As between distributees, each shall bear the cost of satisfaction of unbarred claims as if the claim had been satisfied in the course of administration. Any distributee who shall have failed to notify other distributees of a demand made by a claimant in sufficient time to permit them to join in any proceeding in which the claim was asserted shall lose the right of contribution against other distributees.

Source: SL 1994, ch 232, § 3-1004.



§ 29A-3-1005 Limitations on proceedings against personal representatives.

29A-3-1005. Limitations on proceedings against personal representatives. Unless previously barred by adjudication and except as provided in the closing statement, the rights of successors and of creditors whose claims have not otherwise been barred against the personal representative for breach of fiduciary duty are barred unless a proceeding to assert the same is commenced within six months after the filing of the closing statement. The rights thus barred do not include rights to recover from a personal representative for fraud, misrepresentation, or inadequate disclosure related to the settlement of the decedent's estate.

Source: SL 1994, ch 232, § 3-1005.



§ 29A-3-1006 Limitations on actions and proceedings against distributees.

29A-3-1006. Limitations on actions and proceedings against distributees. Unless previously adjudicated in a formal testacy proceeding or in a proceeding settling the accounts of a personal representative or otherwise barred, the claim of a claimant to recover from a distributee who is liable to pay the claim, and the right of an heir or devisee, or of a successor personal representative acting in their behalf, to recover property improperly distributed or its value from any distributee is forever barred (i) if a claim by a creditor of the decedent, three years after the decedent's death, and (ii) any other claimant and any heir or devisee, at the later of three years after the decedent's death or one year after the time of its distribution. This section does not bar an action to recover property or value received as a result of fraud.

Source: SL 1994, ch 232, § 3-1006.



§ 29A-3-1007 Certificate discharging liens securing fiduciary performance.

29A-3-1007. Certificate discharging liens securing fiduciary performance. After the appointment has terminated, the personal representative, the sureties on the personal representative's bond, or any successor of either, upon the filing of a verified application showing, so far as is known by the applicant, that no action concerning the estate is pending in any court, is entitled to receive a certificate from the clerk that the personal representative appears to have fully administered the estate in question. The certificate evidences discharge of any lien on any property given to secure the obligation of the personal representative in lieu of bond or any surety, but does not preclude action against the personal representative or the surety.

Source: SL 1994, ch 232, § 3-1007; SL 1995, ch 167, § 135.



§ 29A-3-1008 Subsequent administration.

29A-3-1008. Subsequent administration. If other property of the estate is discovered after an estate has been settled and the personal representative discharged or after one year after a closing statement has been filed, the court, upon petition of any interested person and upon notice as it directs, may appoint the same or a successor personal representative to administer the subsequently discovered estate. If a new appointment is made, unless the court orders otherwise, the provisions of this code apply as appropriate, but no claim previously barred may be asserted in the subsequent administration.

Source: SL 1994, ch 232, § 3-1008; SL 2002, ch 139, § 1; SL 2008, ch 144, § 1.



§ 29A-3-1101 Effect of approval of agreements involving trusts, inalienable interests, or interests of thirdpersons.

29A-3-1101. Effect of approval of agreements involving trusts, inalienable interests, or interests of third persons. A compromise of any controversy as to admission to probate of any instrument offered for formal probate as the will of a decedent, the construction, validity, or effect of any governing instrument, the rights or interests in the estate of the decedent, of any successor, or the administration of the estate, if approved in a formal proceeding in the court for that purpose, is binding on all the parties thereto including those unborn, unascertained or who could not be located. An approved compromise is binding even though it may affect a trust or an inalienable interest.

Source: SL 1994, ch 232, § 3-1101.



§ 29A-3-1102 Procedure for securing court approval of compromise.

29A-3-1102. Procedure for securing court approval of compromise. The procedure for securing court approval of a compromise is as follows:

(1) The terms of the compromise shall be set forth in an agreement in writing which shall be executed by all competent persons having beneficial interests or having claims which will or may be affected by the compromise. Parents may act for a minor child if there is no conflict of interest and no guardian or conservator has been appointed. Execution is not required by any person whose identity cannot be ascertained or whose whereabouts is unknown and cannot reasonably be ascertained.

(2) Any interested person, including the personal representative, if any, or a trustee, may submit the agreement to the court for its approval and for execution by the personal representative, the trustee of every affected testamentary trust, and other fiduciaries and representatives.

(3) After notice to all interested persons or their representatives, including the personal representative of the estate and all affected trustees of trusts, the court, if it finds that an actual contest or controversy exists and that the effect of the agreement upon the interests of persons represented by fiduciaries or other representatives is just and reasonable, shall make an order approving the agreement and directing all fiduciaries subject to its jurisdiction to execute the agreement. Minor children represented only by their parents may be bound only if their parents join with other competent persons in execution of the compromise. Upon the making of the order and the execution of the agreement, all further disposition of the estate is in accordance with the terms of the agreement.
Source: SL 1994, ch 232, § 3-1102.



§ 29A-3-1201 Collection of personal property by affidavit.

29A-3-1201. Collection of personal property by affidavit. (a) Thirty days after the death of a decedent, any person indebted to the decedent or having possession of tangible personal property or an instrument evidencing a debt, obligation, stock, or chose in action belonging to the decedent shall make payment of the indebtedness or deliver the tangible personal property or an instrument evidencing a debt, obligation, stock, or chose in action to a person claiming to be the successor of the decedent upon being presented an affidavit made by or on behalf of the successor stating that:

(1) The value of the entire estate, wherever located, less liens and encumbrances, does not exceed $50,000;

(2) Thirty days have elapsed since the death of the decedent;

(3) No application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction;

(4) The decedent has not incurred any indebtedness to the Department of Social Services for medical assistance for nursing home or other medical institutional care; and

(5) The claiming successor is entitled to payment or delivery of the property.

(b) A transfer agent of any security shall change the registered ownership on the books of a corporation from the decedent to the successor or successors upon the presentation of an affidavit as provided in subsection (a).

Source: SL 1994, ch 232, § 3-1201; SL 1995, ch 167, § 136; SL 1997, ch 172, § 1; SL 2002, ch 100, § 26; SL 2003, ch 157, § 1.



§ 29A-3-1202 Effect of affidavit.

29A-3-1202. Effect of affidavit. (a) The person paying, delivering, transferring, or issuing personal property or the evidence thereof pursuant to affidavit is discharged and released as if the person had dealt with a personal representative of the decedent, and is not required to see to the application of the personal property or evidence thereof or to inquire into the truth of any statement in the affidavit.

(b) If any person to whom an affidavit is delivered refuses to pay, deliver, transfer, or issue any personal property or evidence thereof, it may be recovered in a proceeding by or on behalf of the persons entitled to receive it upon proof of the facts required to be stated in the affidavit.

(c) Any person to whom payment, delivery, transfer or issuance is made is liable and accountable therefor to any personal representative of the estate or to any other person having a superior right.

(d) Any affiant receiving payment or delivery of personal property under this section shall be responsible for seeing that the property is applied to liens and encumbrances, homestead allowance, exempt property, family allowance, funeral expenses, expenses of administration and creditor claims, as required by law, and that any remaining property is distributed to heirs and devisees entitled thereto.

(e) An affiant submits personally to the jurisdiction of the courts of this state in any proceeding relating to the affidavit that may be instituted by any interested person.

Source: SL 1994, ch 232, § 3-1202; SL 1995, ch 167, § 137.






Chapter 04 - Foreign Personal Representatives--Ancillary Administration

§ 29A-4-101 Definitions.

29A-4-101. Definitions. In this chapter:

(1) "Local administration" means administration by a personal representative appointed in this state pursuant to appointment proceedings described in chapter 29A-3;

(2) "Local personal representative" includes any personal representative appointed in this state pursuant to appointment proceedings described in chapter 29A-3 and excludes foreign personal representatives who acquire the power of a local personal representative pursuant to § 29A-4-205;

(3) "Resident creditor" means a person domiciled in, or doing business in this state, who is, or could be, a claimant against an estate of a nonresident decedent.
Source: SL 1994, ch 232, § 4-101; SL 1995, ch 167, § 139.



§ 29A-4-201 Payment of debt and delivery of property to domiciliary foreign personal representativewithout local administration.

29A-4-201. Payment of debt and delivery of property to domiciliary foreign personal representative without local administration. At any time after the expiration of sixty days from the death of a nonresident decedent, any person indebted to the estate of the nonresident decedent or having possession or control of personal property, or of an instrument evidencing a debt, obligation, stock, or chose in action belonging to the estate of the nonresident decedent may pay the debt, deliver the personal property, or the instrument evidencing the debt, obligation, stock, or chose in action, to the domiciliary foreign personal representative of the nonresident decedent upon being presented with proof of the appointment and an affidavit made by or on behalf of the representative stating:

(1) The date of the death of the nonresident decedent;

(2) That no local administration, or application or petition therefor, is pending in this state;

(3) That the domiciliary foreign personal representative is entitled to payment or delivery.
Source: SL 1994, ch 232, § 4-201.



§ 29A-4-202 Payment or delivery discharges.

29A-4-202. Payment or delivery discharges. Payment or delivery made in good faith on the basis of the proof of authority and affidavit releases the debtor or person having possession of the personal property or of the instrument evidencing a debt, obligation, stock, or chose in action to the same extent as if payment or delivery had been made to a local personal representative.

Source: SL 1994, ch 232, § 4-202.



§ 29A-4-203 Resident creditor notice.

29A-4-203. Resident creditor notice. Payment or delivery under § 29A-4-201 may not be made if a resident creditor of the nonresident decedent has notified the debtor of the nonresident decedent or the person having possession of the personal property or of the instrument evidencing a debt, obligation, stock, or chose in action belonging to the nonresident decedent that the debt should not be paid nor the property delivered to the domiciliary foreign personal representative.

Source: SL 1994, ch 232, § 4-203.



§ 29A-4-204 Proof of authority-bond.

29A-4-204. Proof of authority-bond. If no local administration or application or petition therefor is pending in this state, a domiciliary foreign personal representative may file with a court in this state in a county in which property belonging to the decedent is located, certified copies of the appointment and of any official bond.

Source: SL 1994, ch 232, § 4-204; SL 1995, ch 167, § 140.



§ 29A-4-205 Powers.

29A-4-205. Powers. A domiciliary foreign personal representative, who has complied with § 29A-4-204, may exercise as to assets in this state all powers of a local personal representative and may maintain actions and proceedings in this state subject to any conditions imposed upon nonresident parties generally, except that no will is effective to prove the transfer of any property unless admitted to probate in a local proceeding, and a bank or trust company shall not have the authority to act unless qualified to do trust business or exercise trust powers in this state.

Source: SL 1994, ch 232, § 4-205; SL 1995, ch 167, § 141.



§ 29A-4-206 Power of representatives in transition.

29A-4-206. Power of representatives in transition. The power of a domiciliary foreign personal representative under § 29A-4-201 or 29A-4-205 shall be exercised only if there is no administration or application therefor pending in this state. An application or petition for local administration of the estate terminates the power of the foreign personal representative to act under § 29A-4-205, but the local court may allow the foreign personal representative to exercise limited powers to preserve the estate. No person who, before receiving actual notice of a pending local administration, has changed his position in reliance upon the powers of a foreign personal representative shall be prejudiced by reason of the application or petition for, or grant of, local administration. The local personal representative is subject to all duties and obligations which have accrued by virtue of the exercise of the powers by the foreign personal representative and may be substituted for the foreign representative in any action or proceedings in this state.

Source: SL 1994, ch 232, § 4-206.



§ 29A-4-207 Ancillary and other local administrations--Provisions governing.

29A-4-207. Ancillary and other local administrations--Provisions governing. In respect to a nonresident decedent, the provisions of chapter 29A-3 govern (1) proceedings, if any, in a court of this state for probate of the will, appointment, removal, supervision, and discharge of the local personal representative, and any other order concerning the estate; and (2) the status, powers, duties, and liabilities of any local personal representative and the rights of claimants, purchasers, distributees, and others in regard to a local administration.

Source: SL 1994, ch 232, § 4-207.



§ 29A-4-301 Jurisdiction by act of foreign personal representative.

29A-4-301. Jurisdiction by act of foreign personal representative. A foreign personal representative submits personally to the jurisdiction of the courts of this state in any proceeding relating to the estate by (1) filing certified copies of the appointment as provided in § 29A-4-204, (2) receiving payment of money or taking delivery of personal property under § 29A-4-201, or (3) doing any act as a personal representative in this state which would have given the state jurisdiction over the personal representative as an individual. Jurisdiction under (2) is limited to the money or value of personal property collected.

Source: SL 1994, ch 232, § 4-301; SL 1995, ch 167, § 142.



§ 29A-4-302 Jurisdiction by act of decedent.

29A-4-302. Jurisdiction by act of decedent. In addition to jurisdiction conferred by § 29A-4-301, a foreign personal representative is subject to the jurisdiction of the courts of this state to the same extent that the decedent was subject to jurisdiction immediately prior to death.

Source: SL 1994, ch 232, § 4-302.



§ 29A-4-303 Service on foreign personal representative.

29A-4-303. Service on foreign personal representative. Notice shall be given to a foreign personal representative in the manner prescribed by § 29A-1-401.

Source: SL 1994, ch 232, § 4-303.



§ 29A-4-401 Effect of adjudication for or against personal representative.

29A-4-401. Effect of adjudication for or against personal representative. An adjudication rendered in any jurisdiction in favor of or against any personal representative of the estate is as binding on the local personal representative as if he were a party to the adjudication.

Source: SL 1994, ch 232, § 4-401.






Chapter 05 - South Dakota Guardianship And Conservatorship Act

§ 29A-5-101 Citation of chapter.

29A-5-101. Citation of chapter. This chapter shall be known and may be cited as the South Dakota Guardianship and Conservatorship Act.

Source: SL 1993, ch 213, § 1; SDCL 30-36-1; SL 1995, ch 167, § 181.



§ 29A-5-102 Definition of terms.

29A-5-102. Definition of terms. Terms used in this chapter mean:
(1) "Absentee," any individual who has disappeared, who has been forcibly detained either illegally or by a foreign power, or who is otherwise located in a foreign country and is unable to return;
(2) "Conservator," one appointed by the court to be responsible for managing the estate and financial affairs of a minor or protected person;
(3) "Court representative," any individual appointed by the court to make investigations and recommendations as provided in this chapter or as otherwise ordered by the court;
(4) "Guardian," one appointed by the court to be responsible for the personal affairs of a minor or protected person, but excludes one who is merely a guardian ad litem;
(5) "Interested person," any individual who is the subject of a guardianship or conservatorship proceeding, and any entity, public agency, or other individual with an interest in the proceeding, either generally or as to a particular matter;
(6) "Limited conservator," one appointed by the court who has only those responsibilities for managing the estate and financial affairs of a minor or protected person as are specified in the order of appointment;
(7) "Limited guardian," one appointed by the court who has only those responsibilities for the personal affairs of a minor or protected person as are specified in the order of appointment;
(8) "Minor," any individual under eighteen years of age;
(9) "Person alleged to need protection," any individual for whom the appointment of a guardian or conservator is being sought other than for reasons of minority;
(10) "Protected person," any individual for whom a guardian or conservator has been appointed other than for reasons of minority.

Unless the context otherwise requires, any reference to a "guardian" includes a "limited guardian," and any reference to a "conservator" includes a "limited conservator." Any reference to a "conservator" also includes a guardian with authority to manage the estate and financial affairs of a minor or protected person who was appointed prior to July 1, 1993. Any reference to a "person" refers to either an "interested person," a "person alleged to need protection," or a "protected person," as the context requires, and does not refer to a "person" as defined in § 2-14-2(18).

Source: SL 1993, ch 213, § 2; SDCL 30-36-2; SL 1995, ch 167, §§ 176, 181.



§ 29A-5-103 Application of chapter.

29A-5-103. Application of chapter. This chapter applies to all guardianships and conservatorships in this state, including guardianships created prior to July 1, 1993. Unless otherwise modified or terminated, all guardianships created prior to July 1, 1993, shall remain in full force and effect and all guardians shall retain their assigned powers and duties with respect to either financial or personal decision making except to the extent that the powers and duties under this chapter are broader or more clearly expressed. The provisions of this chapter concerning the filing of reports by guardians and the filing of accountings by conservators may not be retroactively applied and prior law shall control as to whether a report or accounting will be required for any period prior to July 1, 1993. The provisions of §§ 55-3-24 to 55-3-44, inclusive, are applicable to actions or proceedings relating to guardianships and conservatorships supervised or administered under this chapter.

Source: SL 1993, ch 213, § 3; SL 1994, ch 233, § 1; SDCL 30-36-3; SL 1995, ch 167, § 181; SL 2000, ch 229, § 20.



§ 29A-5-104 Application of circuit court rules of procedure.

29A-5-104. Application of circuit court rules of procedure. Chapter 15-6, known as "Rules of Procedure in Circuit Court," apply to all proceedings under this chapter, except as otherwise provided.

Source: SL 1993, ch 213, § 4; SDCL 30-36-4; SL 1995, ch 167, § 181.



§ 29A-5-105 Repealed.

29A-5-105. Repealed by SL 1995, ch 167, § 177



§ 29A-5-106 Application of chapter to person other than parent seeking custody of child--Limitations--Effect of chapter on other law.

29A-5-106. Application of chapter to person other than parent seeking custody of child--Limitations--Effect of chapter on other law. Custody of a child may be sought by a person other than the parent under this chapter and the substantive law of this state. A person other than the parent may not use this chapter to seek custody if a proceeding is pending pursuant to chapter 25-3, 25-4, 25-5A, 25-6, 25-8, 26-7A, 26-8A, 26-8B, or 26-8C, or if the child is subject to the continuing jurisdiction of another court. Nothing in this chapter affects the provisions of chapters 25-4, 25-5, 25-5A, 25-6, 25-8, 26-7A, 26-8A, 26-8B, and 26-8C relating to the appointment of guardians and conservators and the administration of guardianships and conservatorships for children who have been adjudicated to be delinquent, abused, neglected, or in need of supervision. Nor may anything in this chapter affect the provisions of Title 27A, relating to individuals with mental illnesses. In the event of any inconsistency or conflict, the provisions of chapters 25-4, 25-5, 25-5A, 25-6, 25-8, 26-7A, 26-8A, 26-8B, and 26-8C or of Title 27A shall control, and the provisions of this chapter are in all respects to be supplementary thereto. A petition pursuant to this chapter seeking custody by a person other than the parent shall be dismissed if an action concerning the child is filed pursuant to chapter 26-7A, 26-8A, 26-8B, or 26-8C. If, while a guardianship petition pursuant to this chapter seeking custody by a person other than the parent is pending, an action is commenced pursuant to chapter 25-4, 25-5, 25-5A, 25-6, or 25-8, the court may, in its discretion, dismiss the guardianship proceeding and defer the child custody matter to the other proceeding or considering the stage of the proceedings, judicial economy, and best interests of the child, retain jurisdiction and establish the guardianship, or enter an appropriate protection order pending resolution of the pending proceedings.

Source: SL 1993, ch 213, § 6; SDCL 30-36-6; SL 1995, ch 167, § 181; SL 2002, ch 140, § 1.



§ 29A-5-106.1 Applicability of §§ 29A-5-106, 29A-5-106.1 and chapter 25-5.

29A-5-106.1. Applicability of §§ 29A-5-106, 29A-5-106.1 and chapter 25-5. It is the express legislative intent that §§ 29A-5-106 and 29A-5-106.1, together with chapter 25-5 dealing with custody disputes between a parent and a person other than the parent, apply to all pending and subsequent guardianship matters involving a custody dispute between a parent and a person other than the parent.

Source: SL 2002, ch 140, § 2.



§ 29A-5-107 Effect on veterans' guardianships.

29A-5-107. Effect on veterans' guardianships. Nothing in this chapter affects the provisions of chapter 33A-3, entitled "Veterans' Guardianships," and the provisions of this chapter are in all respects to be supplementary thereto.

Source: SL 1993, ch 213, § 7; SDCL § 30-36-7; SL 1995, ch 167, § 181; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 29A-5-108 Filing petition for appointment--Jurisdiction.

29A-5-108. Filing petition for appointment--Jurisdiction. A petition for the appointment of a guardian or conservator shall be filed in the county in which the minor either resides or is present or, if the minor has been admitted to a facility pursuant to an order of court, in the county in which that court is located. If the minor neither resides in nor is present in this state, a petition for the appointment of a conservator shall be filed in a county in which the minor has property or in the county having jurisdiction of a decedent's estate in which the minor has an interest. The court of the county in which the proceeding is first commenced shall have exclusive jurisdiction to decide the petition unless that court determines that a transfer of venue would be in the best interests of the minor.

Source: SL 1993, ch 213, § 8; SDCL § 30-36-8; SL 1995, ch 167, § 181; SL 2011, ch 135, § 503.



§ 29A-5-109 Transfer of jurisdiction following appointment.

29A-5-109. Transfer of jurisdiction following appointment. Following the appointment of a guardian or conservator, the court with jurisdiction over the proceeding may order the transfer of jurisdiction to another county in this state or to another state if it appears to the court by reason of the residence or location of the minor, the location of a major portion of the property, or the residence of the guardian or conservator, that the interests of the minor will be best served by a transfer.

Source: SL 1993, ch 213, § 9; SDCL § 30-36-9; SL 1995, ch 167, § 181; SL 2011, ch 135, § 503.1.



§ 29A-5-110 Appointment of individual or entity--Qualifications.

29A-5-110. Appointment of individual or entity--Qualifications. Any adult individual may be appointed as a guardian, a conservator, or both, if capable of providing an active and suitable program of guardianship or conservatorship for the minor or protected person, and if not employed by any public agency, entity, or facility that is providing substantial services or financial assistance to the minor or protected person.

Any public agency or nonprofit corporation may be appointed as a guardian, a conservator, or both, if it is capable of providing an active and suitable program of guardianship or conservatorship for the minor or protected person, and if it is not providing substantial services or financial assistance to the minor or protected person.

Any bank or trust company authorized to exercise trust powers or to engage in trust business in this state may be appointed as a conservator if it is capable of providing a suitable program of conservatorship for the minor or protected person.

The Department of Human Services or the Department of Social Services may be appointed as a guardian, a conservator, or both, for individuals under its care or to whom it is providing services or financial assistance, but such appointment may only be made if there is no individual, nonprofit corporation, bank or trust company, or other public agency that is qualified and willing to serve.

No individual or entity, other than a bank or trust company, whose only interest is that of a creditor, is eligible for appointment as either a guardian or conservator.

Source: SL 1993, ch 213, § 10; SDCL 30-36-10; SL 1995, ch 167, § 181.



§ 29A-5-111 Filing of acceptance and bond--Amount of bond.

29A-5-111. Filing of acceptance and bond--Amount of bond. The appointment of a guardian or conservator does not become effective nor may letters of guardianship or conservatorship issue until the guardian or conservator has filed an acceptance of office and any required bond.

The court may not require the filing of a bond by a guardian except for good cause shown.

The court shall determine whether the filing of a bond by a conservator is necessary. In determining the necessity for or amount of a conservator's bond, the court shall consider:

(1) The value of the personal estate and annual gross income and other receipts within the conservator's control;

(2) The extent to which the estate has been deposited under an arrangement requiring an order of court for its removal;

(3) Whether an order has been entered waiving the requirement that accountings be filed and presented or permitting accountings to be filed less frequently than annually;

(4) The extent to which the income and receipts are payable directly to a facility responsible for or which has assumed responsibility for the care or custody of the minor or protected person;

(5) Whether a guardian has been appointed, and if so, whether the guardian has presented reports as required;

(6) Whether the conservator was appointed pursuant to a nomination which requested that bond be waived; and

(7) Any other factors which the court deems appropriate.

Any required bond shall be with such surety and in such amount and form as the court may order. The court may order additional bond or reduce bond whenever it considers such modification to be in the best interests of the minor, the protected person, or the estate.

Source: SL 1993, ch 213, § 11; SL 1994, ch 233, § 2; SDCL 30-36-11; SL 1995, ch 167, § 181.



§ 29A-5-112 Action for breach of bond--Time limit.

29A-5-112. Action for breach of bond--Time limit. In case of a breach of any condition on a guardian's or conservator's bond, an action may be maintained by any interested person for the use and benefit of the minor, the protected person, or the estate. However, no action may be maintained against the sureties on a bond unless such action is filed within four years after the guardian's or conservator's discharge or removal or within four years from the date the order surcharging the guardian or conservator becomes final, whichever is later.

Source: SL 1993, ch 213, § 12; SDCL 30-36-12; SL 1995, ch 167, § 181.



§ 29A-5-113 Designation of agent for non-resident guardian or conservator.

29A-5-113. Designation of agent for non-resident guardian or conservator. A guardian or conservator who is or who later becomes a nonresident of this state shall file with the clerk of courts in the county in which the proceeding is pending a designation of an agent residing in this state to accept service of process. Such filing shall be made promptly following the appointment or removal from this state.

Source: SL 1993, ch 213, § 13; SDCL 30-36-13; SL 1995, ch 167, § 181.



§ 29A-5-114 Petition for appointment by guardian or conservator appointed in another state.

29A-5-114. Petition for appointment by guardian or conservator appointed in another state. A guardian, conservator or like fiduciary appointed in another state may be appointed as a guardian or conservator in this state upon presentation of a petition therefor, proof of appointment, and a certified copy of such portion of the court record in the other state as the court in this state may specify. Notice of hearing on any such petition, together with a copy of the petition, shall be mailed at least fourteen days prior to the hearing to the minor, if age ten or older, to the protected person, and to the individuals and entities that would be entitled to notice if the regular procedures for appointment of a guardian or conservator were applicable. The court shall make the appointment unless it concludes that the appointment would not be in the minor's or protected person's best interest. Upon the filing of an acceptance of office and any required bond, the appropriate letters of guardianship or conservatorship shall issue. Within fourteen days following an appointment, the guardian or conservator shall mail a copy of the order of appointment to the minor, if age ten or older, to the protected person, and to all individuals and entities given notice of the petition. The mailing made to and on behalf of the protected person shall include a brief statement of rights to seek termination or modification.

Source: SL 1993, ch 213, § 14; SDCL 30-36-14; SL 1995, ch 167, § 181.



§ 29A-5-115 Payment or delivery to nonresident conservator or like fiduciary--Proof ofappointment.

29A-5-115. Payment or delivery to nonresident conservator or like fiduciary--Proof of appointment. Any individual or entity indebted to a minor or protected person or having possession of a minor's or protected person's personal property, whether tangible or intangible, including an instrument evidencing a debt, stock, or right of action, may pay or deliver it to a conservator of the estate or like fiduciary appointed in another state upon presentation of proof of appointment and an affidavit stating that no conservatorship proceeding relating to the minor or protected person is pending in this state, and that the nonresident conservator or like fiduciary is entitled to payment or delivery.

Source: SL 1993, ch 213, § 15; SDCL 30-36-15; SL 1995, ch 167, § 181.



§ 29A-5-116 Compensation of guardian, conservator, attorneys, and other appointed individuals.

29A-5-116. Compensation of guardian, conservator, attorneys, and other appointed individuals. Any guardian, conservator, attorney for any guardian or conservator and the attorney for the minor or person alleged to need protection, and any other individuals appointed by the court in connection with a guardianship or conservatorship proceeding, are entitled to reasonable compensation from the estate, including reimbursement for costs advanced. The court may also award reasonable compensation to any attorney whose services resulted in an order that was beneficial to the minor, the protected person, or the estate.

Source: SL 1993, ch 213, § 16; SDCL 30-36-16; SL 1995, ch 167, § 181.



§ 29A-5-117 Appointment of attorney, guardian ad litem, or court representative.

29A-5-117. Appointment of attorney, guardian ad litem, or court representative. Nothing in this chapter precludes the appointment of an attorney, guardian ad litem, or court representative if the court determines that such an appointment is necessary.

Source: SL 1993, ch 213, § 17; SDCL 30-36-17; SL 1995, ch 167, § 181.



§ 29A-5-118 Effect of appointment on minor or protected person.

29A-5-118. Effect of appointment on minor or protected person. The appointment of a guardian or conservator of a protected person does not constitute a general finding of legal incompetence unless the court so orders, and the protected person shall otherwise retain all rights which have not been granted to the guardian or conservator. Unless prior authorization of the court is first obtained, a guardian or conservator may not change the residence of the minor or protected person to another state, terminate or consent to a termination of the minor's or protected person's parental rights, initiate a change in the minor's or protected person's marital status, or revoke or amend a durable power of attorney of which the protected person is the principal.

Source: SL 1993, ch 213, § 18; SDCL 30-36-18; SL 1995, ch 167, § 181.



§ 29A-5-201 Appointment of guardian or conservator of minor.

29A-5-201. Appointment of guardian or conservator of minor. A guardian or conservator of a minor may be appointed upon petition, the filing of a statement of financial resources, and after notice and hearing as provided in this section and §§ 29A-5-202 to 29A-5-210, inclusive. Upon an appointment, the guardianship or conservatorship status continues until terminated, without regard to the location of the guardian, the conservator, or the minor.

Source: SL 1993, ch 213, § 19; SDCL 30-36-19; SL 1995, ch 167, § 181.



§ 29A-5-202 Nomination of guardian or conservator by minor or parent.

29A-5-202. Nomination of guardian or conservator by minor or parent. A minor, age fourteen or older, may nominate any individual or entity to act as his guardian or conservator. The nomination may be made in writing or by an oral request to the court. The court may appoint the individual or entity so nominated if the nominee is otherwise eligible to act and would serve in the minor's best interests. However, no nomination by a minor may supersede a previous appointment by the court.

A parent of an unmarried minor may nominate a guardian or conservator of the minor by will or other signed writing. Absent an effective nomination by the minor, the court may appoint a parental nominee if both parents are dead and the nominee is otherwise eligible to act and would serve in the minor's best interests. In the event that both parents have made nominations, the court shall select the nominee which it believes best qualified. A parental nomination shall be effective whether or not the minor was living at the time of the making of the will or other signed writing. However, no parental nomination may supersede a previous appointment by the court.

Absent an effective nomination by a minor, age fourteen or older, or deceased parent, the court shall appoint as guardian or conservator the individual or entity that will act in the minor's best interests. In making that appointment, the court shall consider the proposed guardian's or conservator's geographic location, familial or other relationship with the minor, ability to carry out the powers and duties of the office, commitment to promoting the minor's welfare, any potential conflicts of interest, the recommendations of the parents or other interested relatives, and the wishes of the minor if the minor is of sufficient age to form an intelligent preference. The court may appoint more than one guardian or conservator and need not appoint the same individual or entity to serve as both guardian and conservator.

Source: SL 1993, ch 213, § 20; SDCL 30-36-20; SL 1995, ch 167, § 181.



§ 29A-5-203 Who may file petition for appointment--Contents of petition.

29A-5-203. Who may file petition for appointment--Contents of petition. A petition for the appointment of a guardian, a conservator, or both, may be filed by the minor, by an interested relative, by the individual or facility that is responsible for or has assumed responsibility for the minor's care or custody, by the individual or entity that the minor has nominated as guardian or conservator, or by any other interested person, including the department of human services or the department of social services.

A petition for the appointment of a guardian, a conservator, or both, shall state the petitioner's name, place of residence, post office address, relationship to the minor, and shall, to the extent known as of the date of filing, state the following with respect to the minor and the relief requested:

(1) The minor's name, date of birth, place of residence or location, and post office address;

(2) The names and post office addresses of the minor's spouse, children, parents, and brothers and sisters, or if none, the minor's nearest known relatives who would be entitled to succeed to the minor's estate by intestate succession;

(3) The name, place of residence or location, and post office address of the individual or facility that is responsible for or has assumed responsibility for the minor's care or custody;

(4) The reasons why guardianship or conservatorship is requested and the interest of the petitioner in the appointment;

(5) The name, post office address and, if the proposed guardian or conservator is an individual, the individual's age, occupation and relationship to the minor;

(6) The name, post office address and, if the minor is age fourteen or older and has nominated a guardian or conservator who is an individual, the individual's age, occupation and relationship to the minor;

(7) The name, post office address and, if a deceased parent has nominated a guardian or conservator who is an individual, the individual's age, occupation and relationship to the minor; and

(8) The name and post office address of any guardian or conservator currently acting, whether in this state or elsewhere.
Source: SL 1993, ch 213, § 21; SDCL 30-36-21; SL 1995, ch 167, § 181.



§ 29A-5-204 Notice of appointment hearing--Exception.

29A-5-204. Notice of appointment hearing--Exception. Upon the filing of the petition, the court shall issue a notice fixing the date, hour and location for a hearing to take place within sixty days.

At least fourteen days prior to the hearing, the minor, if age ten or older, shall be personally served with a copy of the notice and petition, and the petitioner shall mail a copy of the notice and petition to all entities and individuals age ten or older whose names and post office addresses appear in the petition. The court may order that no notice of hearing need be given if all persons entitled to notice waive notice of hearing and the court determines that it would be in the best interests of the minor and the minor's estate to proceed without notice.

Source: SL 1993, ch 213, § 22; SDCL 30-36-22; SL 1995, ch 167, § 181; SL 1999, ch 146, § 1.



§ 29A-5-205 Court appointment of attorney to protect minor's interest--Investigation bycourt-appointed representative.

29A-5-205. Court appointment of attorney to protect minor's interest--Investigation by court-appointed representative. The court may appoint an attorney for the minor, either upon the filing of the petition or at any time thereafter, if it concludes that an appointment is necessary to protect the minor's interests, and the court may appoint a court representative to make such investigations as the court shall order if it concludes that an appointment is necessary for a reasonably informed decision on the petition.

Source: SL 1993, ch 213, § 23; SDCL 30-36-23; SL 1995, ch 167, § 181.



§ 29A-5-206 Filing of minor's financial statement.

29A-5-206. Filing of minor's financial statement. Prior to the hearing on the petition, the petitioner shall file a statement of the financial resources of the minor which shall, to the extent known, list the approximate value of the real and personal estate and the anticipated annual gross income and other receipts.

Source: SL 1993, ch 213, § 24; SDCL 30-36-24; SL 1995, ch 167, § 181; SL 2006, ch 153, § 3.



§ 29A-5-207 Certain documents to be sealed--Available to certain persons.

29A-5-207. Certain documents to be sealed--Available to certain persons. The statement of financial resources, any written report of the court representative, and any accountings or inventories made by the guardian or conservator shall be sealed upon filing and shall not be made a part of the public record but shall be available to the court, to the minor, to the petitioner, to the court representative, to their attorneys, to abstractors or employees of abstractors licensed pursuant to chapter 36-13, to employees and agents of title insurance companies licensed pursuant to chapter 58-25, to attorneys who are licensed to practice law pursuant to chapter 16-16 and who are representing a relative of the minor within the third degree of kinship, to the spouse of the minor, to joint tenants of the minor, to any intestate heirs of the minor which relationship shall be established by sworn affidavit, and to such other interested persons as the court may order upon a showing of the need therefor.

Source: SL 1993, ch 213, § 25; SDCL 30-36-25; SL 1995, ch 167, § 181; SL 1999, ch 146, § 2.



§ 29A-5-208 Hearing--Convenience--Participants--Determination of appointment--Findings andconclusions.

29A-5-208. Hearing--Convenience--Participants--Determination of appointment--Findings and conclusions. The hearing on the petition to appoint a guardian or conservator shall be held at such convenient place as the court directs, including the place where the minor is located. The court may close the hearing to the public. The minor, if age ten or older, and the proposed guardian or conservator shall attend the hearing except for good cause shown. Any individual or entity may apply for permission to participate at the hearing, and the court shall grant the request if reasonably satisfied that the applicant's participation would be in the minor's best interests.

The determination as to whether a guardian or conservator will be appointed is for the court alone to decide and may only be ordered if in the minor's best interests. In making that determination, the court shall consider the suitability of the proposed guardian or conservator, the minor's current or proposed living arrangements, the extent to which the minor has money or other property requiring management or protection, the availability of less restrictive alternatives, the extent to which it is necessary to protect the minor from neglect, exploitation, or abuse, and if applicable, the minor's need for habilitation or therapeutic treatment.

The court shall make findings of fact and conclusions of law in support of any orders entered at the hearing if requested by the minor, by the minor's attorney, or by any other interested person.

Upon the filing of an acceptance of office and any required bond, letters of guardianship, conservatorship, or both, shall issue.

Source: SL 1993, ch 213, § 26; SDCL 30-36-26; SL 1995, ch 167, § 181.



§ 29A-5-209 Mailing copy of appointment order.

29A-5-209. Mailing copy of appointment order. The guardian or conservator shall mail a copy of the order of appointment within fourteen days following its entry to the minor, if age ten or older, and to all individuals and entities given notice of the petition.

Source: SL 1993, ch 213, § 27; SDCL 30-36-27; SL 1995, ch 167, § 181.



§ 29A-5-210 Appointment of temporary guardian or conservator.

29A-5-210. Appointment of temporary guardian or conservator. The court may appoint a temporary guardian or conservator, or both, under this section and §§ 29A-5-201 to 29A-5-209, inclusive, upon a showing that an immediate need exists and that an appointment would be in the minor's best interests.

A temporary guardian or conservator shall have only those powers and duties which are specifically set forth in the order of appointment, and in no event may a temporary guardian or conservator be appointed for more than six months.

An appointment of a temporary guardian or conservator shall be made upon such notice and subject to such conditions as the court may order, except that reasonable notice of hearing shall be given to the minor, if age ten or older, unless there is a showing that such delay would not be in the minor's best interests.

A temporary guardian or conservator shall mail a copy of the order of appointment within five days following its entry to the minor, if age ten or older, and to all individuals and entities that would be entitled to notice of hearing on a petition for a regular appointment.

Source: SL 1993, ch 213, § 28; SDCL 30-36-28; SL 1995, ch 167, § 181.



§ 29A-5-301 Appointment of guardian or conservator of protected person.

29A-5-301. Appointment of guardian or conservator of protected person. A guardian or conservator of a protected person may be appointed upon petition, the filing of an evaluation report and statement of financial resources, and after notice and hearing as provided in this section and §§ 29A-5-302 to 29A-5-315, inclusive. Upon an appointment, the guardianship or conservatorship status continues until terminated, without regard to the location of the guardian, the conservator, or the protected person.

Source: SL 1993, ch 213, § 29; SDCL 30-36-29; SDCL 30-36-29; SL 1995, ch 167, § 181.



§ 29A-5-302 Appointment of guardian where capacity lacking to meet requirements for health,care, safety, habilitation, or therapeutic needs.

29A-5-302. Appointment of guardian where capacity lacking to meet requirements for health, care, safety, habilitation, or therapeutic needs. A guardian may be appointed for an individual whose ability to respond to people, events, and environments is impaired to such an extent that the individual lacks the capacity to meet the essential requirements for his health, care, safety, habilitation, or therapeutic needs without the assistance or protection of a guardian. A guardian for a minor may be appointed under this part if the minor meets the requirements of this section without regard to age and the minor's need for guardianship will likely continue into his adult years.

Source: SL 1993, ch 213, § 30; SDCL 30-36-30; SL 1995, ch 167, § 181.



§ 29A-5-303 Persons for whom conservator may be appointed.

29A-5-303. Persons for whom conservator may be appointed. A conservator may be appointed for an individual whose ability to respond to people, events and environments is impaired to such an extent that the individual lacks the capacity to manage property or financial affairs or to provide for his support or the support of legal dependents without the assistance or protection of a conservator. A conservator may be appointed for an absentee whose estate or financial affairs require the attention, supervision and care of a conservator. A conservator for a minor may be appointed under this part if the minor meets the requirements of this section without regard to age and the minor's need for conservatorship will likely continue into his adult years.

Source: SL 1993, ch 213, § 31; SDCL 30-36-31; SL 1995, ch 167, § 181.



§ 29A-5-304 Nomination of guardian or conservator by protected person--Appointment in absenceof effective nomination--Multiple appointments.

29A-5-304. Nomination of guardian or conservator by protected person--Appointment in absence of effective nomination--Multiple appointments. Any individual who has sufficient capacity to form a preference may at any time nominate any individual or entity to act as his guardian or conservator. The nomination may be made in writing, by an oral request to the court, or may be proved by any other competent evidence. The court shall appoint the individual or entity so nominated if the nominee is otherwise eligible to act and would serve in the best interests of the protected person.

In the absence of an effective nomination by the protected person, the court shall appoint as guardian or conservator the individual or entity that will act in the protected person's best interests. In making that appointment, the court shall consider the proposed guardian's or conservator's geographic location, familial or other relationship with the protected person, ability to carry out the powers and duties of the office, commitment to promoting the protected person's welfare, any potential conflicts of interest, and the recommendations of the spouse, the parents or other interested relatives, whether made by will or otherwise. The court may appoint more than one guardian or conservator and need not appoint the same individual or entity to serve as both guardian and conservator.

Source: SL 1993, ch 213, § 32; SDCL 30-36-32; SL 1995, ch 167, § 181.



§ 29A-5-305 Who may file petition--Contents of petition.

29A-5-305. Who may file petition--Contents of petition. A petition for the appointment of a guardian, a conservator, or both, may be filed by the person alleged to need protection, by an interested relative, by the individual or facility that is responsible or has assumed responsibility for the person's care or custody, by the individual or entity that the person has nominated as guardian or conservator, or by any other interested person, including the department of human services or the department of social services.

The petition shall state the petitioner's name, place of residence, post office address, and relationship to the person alleged to need protection, and shall, to the extent known as of the date of filing, state the following with respect to the person alleged to need protection and the relief requested:

(1) The person's name, date of birth, place of residence or location, and post office address or, if it is alleged that the person is an absentee, the person's last known residence and post office address;

(2) The names and post office addresses of the person's nearest relatives, in the following order:

(a) The spouse and children, if any; or if none

(b) The parents and brothers and sisters, if any; or if none

(c) The nearest known relatives who would be entitled to succeed to the person's estate by intestate succession;

(3) The name, place of residence or location, and post office address of the individual or facility that is responsible for or has assumed responsibility for the person's care or custody;

(4) The name, place of residence or location, and post office address of any agent or agents designated under a durable power of attorney of which the person alleged to need protection is the principal, and the petitioner shall attach a copy of any such power or powers of attorney, if available;

(5) Whether the person's incapacity will prevent attendance at the hearing and the reasons therefor;

(6) If the petition alleges that the person is an absentee, a statement of the relevant circumstances, including the time and nature of the disappearance or detention and a description of any search or inquiry concerning the person's whereabouts;

(7) The type of guardianship or conservatorship requested, the reasons therefor, and the interest of the petitioner in the appointment;

(8) The name, post office address and, if the proposed guardian or conservator is an individual, the individual's age, occupation and relationship to the person alleged to need protection;

(9) The name, post office address and, if the person alleged to need protection has nominated a guardian or conservator who is an individual, the individual's age, occupation and relationship to the person alleged to need protection;

(10) The name and post office address of any guardian or conservator currently acting, whether in this state or elsewhere;

(11) If the appointment of a limited guardian is requested, the specific areas of protection and assistance to be included in the court's order of appointment; and

(12) If the appointment of a limited conservator is requested, the specific areas of management and assistance to be included in the court's order of appointment.
Source: SL 1993, ch 213, § 33; SDCL 30-36-33; SL 1995, ch 167, § 181.



§ 29A-5-306 Report to be included with petition--Contents.

29A-5-306. Report to be included with petition--Contents. The petition shall include a report evaluating the condition of the person alleged to need protection which shall contain, to the best information and belief of its signatories:

(1) A description of the nature, type, and extent of the person's incapacity, including the person's specific cognitive and functional limitations;

(2) Evaluations of the person's mental and physical condition and, where appropriate, educational condition, adaptive behavior, and social skills;

(3) If the appointment of a guardian is requested, a description of the services, if any, currently being provided for the person's health, care, safety, habilitation, or therapeutic needs and a recommendation as to the most suitable living arrangement and, if appropriate, treatment or habilitation plan and the reasons therefor;

(4) If the appointment of a conservator is requested, a description of the services, if any, currently being provided for the management of the person's estate and financial affairs;

(5) An opinion as to whether the appointment of a guardian or conservator is necessary, the type and scope of the guardianship or conservatorship needed, and the reasons therefor;

(6) If the petition states that the incapacity of the person alleged to need protection will prevent attendance at the hearing, an opinion as to whether such attendance would be detrimental to the person's health, care or safety;

(7) A statement as to whether the person alleged to need protection is on any medications that may affect the person's actions, demeanor and participation at the hearing;

(8) The signature of a physician, psychiatrist or licensed psychologist, and the signatures of any other individuals who made substantial contributions toward the report's preparation; and

(9) The date of any assessment or examination upon which the report is based and if any of the assessments or examinations were performed more than three months prior to the date of the filing of the petition, a statement by a physician, psychiatrist or licensed psychologist that there has been no material change in the condition of the person alleged to need protection since the dates that such assessments or examinations were performed.

The court, for good cause shown, may grant leave to file the petition without an evaluation report. If such leave is granted, the court shall order the appropriate assessments or examinations and shall order that a report be prepared and filed with the court.

No evaluation report need be prepared if the petition has been brought on the basis that the person alleged to need protection is an absentee.

Source: SL 1993, ch 213, § 34; SDCL 30-36-34; SL 1995, ch 167, § 181.



§ 29A-5-307 Filing financial statement of protected person.

29A-5-307. Filing financial statement of protected person. Prior to the hearing on the petition, the petitioner shall file a statement of the financial resources of the person alleged to need protection which shall, to the extent known, list the approximate value of the real and personal estate and the anticipated annual gross income and other receipts.

Source: SL 1993, ch 213, § 35; SDCL 30-36-35; SL 1995, ch 167, § 181; SL 2006, ch 153, § 4.



§ 29A-5-308 Notice of hearing for protected person.

29A-5-308. Notice of hearing for protected person. Upon the filing of the petition and evaluation report, the court shall promptly issue a notice fixing the date, hour, and location for a hearing to take place within sixty days.

The person alleged to need protection shall be personally served with the notice, a copy of the petition, and the evaluation report not less than fourteen days before the hearing. The person alleged to need protection may not waive notice, and a failure to properly notify the person alleged to need protection shall be jurisdictional.

A copy of the notice, together with a copy of the petition, shall be mailed by the petitioner at least fourteen days before the hearing to all entities and individuals age ten or older whose names and post office addresses appear in the petition.

The notice shall include a brief statement of the nature, purpose, and legal effect of the appointment of a guardian or conservator, and shall inform the person alleged to need protection of the right to appear at the hearing and to object to the proposed appointment.

If the basis of the petition is that the person alleged to need protection is an absentee, at least fourteen days before the hearing the petitioner shall mail a copy of the notice and petition to the alleged absentee at his or her last known post office address. The petitioner shall also publish a copy of the notice at least once a week for three consecutive weeks in a legal newspaper in the county in which the proceeding is pending, the last publication to occur at least ten days before the hearing.

Source: SL 1993, ch 213, § 36; SDCL 30-36-36; SL 1995, ch 167, § 181.



§ 29A-5-309 Contest of appointment by protected person.

29A-5-309. Contest of appointment by protected person. The court shall appoint an attorney for the person alleged to need protection, either upon the filing of the petition or at any time thereafter, if requested by the person alleged to need protection, if the person expresses a desire to contest the petition, or if the court determines that an appointment is otherwise needed to protect the person's interests. In appointing an attorney, the court shall consider any known preferences of the person alleged to need protection.

If the person alleged to need protection is not or will not be represented by an attorney, the court shall either appoint a court representative to make an investigation and recommendation concerning the relief requested in the petition, or shall order the person alleged to need protection to attend the hearing on the petition.

If the basis of the petition is that the person alleged to need protection is an absentee, the court shall appoint an attorney if the court determines that an appointment is needed to protect the person's interests, but the court need not appoint a court representative or order attendance at the hearing.

Source: SL 1993, ch 213, § 37; SDCL 30-36-37; SL 1995, ch 167, § 181.



§ 29A-5-310 Duties of court representative.

29A-5-310. Duties of court representative. Except to the extent excused by the court for good cause shown, the court representative shall interview the petitioner and the proposed guardian or conservator, shall visit the person alleged to need protection at the place where the person is located, shall orally explain the contents of the notice and petition to the person alleged to need protection and record his response, and shall ascertain whether the person alleged to need protection desires and is able to attend the hearing on the petition. The court representative shall make a recommendation to the court concerning the relief requested in the petition and shall submit a written report unless the court otherwise orders.

Source: SL 1993, ch 213, § 38; SDCL 30-36-38; SL 1995, ch 167, § 181; SL 2000, ch 136, § 1.



§ 29A-5-311 Protected person's pre-hearing record sealed.

29A-5-311. Protected person's pre-hearing record sealed. The evaluation report, statement of financial resources, and written report of the court representative shall be sealed upon filing and may not be made a part of the public record of the proceeding but shall be available to the court, to the person alleged to need protection, to the petitioner, to the court representative, to their attorneys, and to such other interested persons as the court may order upon a showing of the need.

Source: SL 1993, ch 213, § 39; SDCL 30-36-39; SL 1995, ch 167, § 181.



§ 29A-5-312 Hearing for alleged person in need of protection--Duty of jury--Duty of court.

29A-5-312. Hearing for alleged person in need of protection--Duty of jury--Duty of court. The hearing on the petition to appoint a guardian or conservator may be held at such convenient place as the court directs, including the place where the person alleged to need protection is located. The hearing may be closed to the public on the request of the person alleged to need protection, the person's attorney, or on the court's own motion. The proposed guardian or conservator shall attend the hearing except for good cause shown. Any individual or entity may apply for permission to participate at the hearing, and the court shall grant the request if reasonably satisfied that the applicant's participation would be in the best interests of the person alleged to need protection.

The person alleged to need protection is entitled to attend the hearing, to oppose the petition, to be represented by an attorney of his own choice, to demand a jury trial, to present evidence, to compel the attendance of witnesses and to confront and cross-examine all witnesses. If present at the hearing and if not represented by an attorney, the court shall orally inform the person alleged to need protection of these rights, of the contents of the petition, and of the nature, purpose, and legal effect of the appointment of a guardian or conservator.

The sole responsibility of the jury, if requested, shall be to determine whether the person alleged to need protection is a person for whom a guardian or conservator may be appointed. The standard of proof to be applied in determining whether the person alleged to need protection is a person for whom a guardian or conservator may be appointed shall be that of clear and convincing evidence.

The determination as to whether a guardian or conservator will be appointed, the type thereof, and the specific areas of protection, management and assistance to be granted, shall be for the court alone to decide. In making that determination, the court shall consider the suitability of the proposed guardian or conservator, the limitations of the person alleged to need protection, the development of the person's maximum feasible self-reliance and independence, the availability of less restrictive alternatives, and the extent to which it is necessary to protect the person from neglect, exploitation, or abuse.

The court shall make findings of fact and conclusions of law in support of any orders entered at the hearing if requested by the person alleged to need protection, by the person's attorney, or by any other interested person.

Source: SL 1993, ch 213, § 40; SDCL 30-36-40; SL 1995, ch 167, § 181.



§ 29A-5-313 Mailing appointment order to protected person.

29A-5-313. Mailing appointment order to protected person. Within fourteen days following an appointment, the guardian or conservator shall mail a copy of the order of appointment, together with a brief statement of rights to seek termination or modification, to the protected person and to all individuals and entities given notice of the petition.

Source: SL 1993, ch 213, § 41; SDCL 30-36-41; SL 1995, ch 167, § 181.



§ 29A-5-314 Issuing letter of guardianship or conservatorship.

29A-5-314. Issuing letter of guardianship or conservatorship. Upon the filing of an acceptance of office and any required bond, letters of guardianship, conservatorship, or both, shall issue. Letters issued to a limited guardian shall list the specific areas of protection or assistance granted to said guardian and letters issued to a limited conservator shall list the specific areas of management and assistance granted to said conservator.

Source: SL 1993, ch 213, § 42; SDCL 30-36-42; SL 1995, ch 167, § 181.



§ 29A-5-315 Temporary guardian or conservator of protected person.

29A-5-315. Temporary guardian or conservator of protected person. The court may appoint a temporary guardian or conservator, or both, under this section and §§ 29A-5-301 to 29A-5-314, inclusive, upon a showing that an immediate need exists, that adherence to the regular procedures for the appointment of a guardian or conservator may result in significant harm to the person alleged to need protection or the estate, and that no other individual or entity appears to have authority to act on behalf of the person or estate, or that the individual or entity with authority to act is unwilling or has ineffectively exercised the authority.

A temporary guardian or conservator shall have only those powers and duties which are specifically set forth in the order of appointment. The appointment of a temporary guardian or conservator shall expire within ninety days unless extended by the court for up to an additional ninety days for good cause shown.

An appointment of a temporary guardian or conservator shall be made upon such notice and subject to such conditions as the court may order, except that reasonable notice of hearing shall be given to the person alleged to need protection unless there is a showing that such delay may result in significant harm to the person or the estate.

Within five days following an appointment, a temporary guardian or conservator shall mail a copy of the order of appointment, together with a brief statement of rights to seek termination or modification, to the protected person and to all individuals and entities that would be entitled to notice of hearing on a petition for a regular appointment.

Source: SL 1993, ch 213, § 43; SDCL 30-36-43; SL 1995, ch 167, § 181.



§ 29A-5-401 Responsibility of guardian of minor--Authority with regard to guardian appointedunder other chapters.

29A-5-401. Responsibility of guardian of minor--Authority with regard to guardian appointed under other chapters. A guardian of a minor shall be responsible for making decisions regarding the minor's support, care, health, education, and, if not inconsistent with an order of commitment or custody, to take custody of the minor and to determine the minor's residence. A guardian shall maintain sufficient contact with the minor to know of the minor's capabilities, limitations, needs, and opportunities. A guardian shall at all times act in the minor's best interests, shall exercise reasonable care, diligence and prudence, and shall report on the condition of the minor as ordered by the court.

In the event that guardians of a minor have been appointed both under this chapter and under the provisions of chapters 26-7A, 26-8A, 26-8B, and 26-8C, the guardian appointed under this chapter has no authority with respect to the powers delegated to the guardian appointed under chapters 26-7A, 26-8A, 26-8B, and 26-8C.

Source: SL 1993, ch 213, § 44; SDCL 30-36-44; SL 1995, ch 167, § 181.



§ 29A-5-402 Responsibility of guardian of protected person.

29A-5-402. Responsibility of guardian of protected person. A guardian of a protected person shall make decisions regarding the protected person's support, care, health, habilitation, therapeutic treatment, and, if not inconsistent with an order of commitment or custody, shall determine the protected person's residence. A guardian shall maintain sufficient contact with the protected person to know of the protected person's capabilities, limitations, needs, and opportunities.

A guardian shall exercise authority only to the extent necessitated by the protected person's limitations, and if feasible, shall encourage the protected person to participate in decisions, to act on his own behalf, and to develop or regain the capacity to manage personal affairs. A guardian shall, to the extent known, consider the express desires and personal values of the protected person when making decisions, and shall otherwise act in the protected person's best interests and exercise reasonable care, diligence, and prudence.

Source: SL 1993, ch 213, § 45; SDCL 30-36-45; SL 1995, ch 167, § 181.



§ 29A-5-403 Annual report of guardian of protected person.

29A-5-403. Annual report of guardian of protected person. A guardian of a protected person shall file a report with the court within sixty days following the first anniversary of the appointment and:

(1) At least annually thereafter;

(2) When the court orders additional reports to be filed;

(3) When the guardian resigns or is removed; and

(4) When the guardianship is terminated unless the court determines that there is then no need therefor.

A guardian may elect to file a periodic report on a calendar-year basis. However, in no event may such a report cover a period of more than one year. A calendar-year report shall be filed with the court no later than April fifteenth of the succeeding year.

A report shall briefly state:

(1) The current mental, physical and social condition of the protected person;

(2) The living arrangements during the reporting period;

(3) The medical, educational, vocational and other professional services provided to the protected person and the guardian's opinion as to the adequacy of the protected person's care;

(4) A summary of the guardian's visits with and activities on the protected person's behalf;

(5) If the protected person is institutionalized, whether the guardian agrees with the current treatment or habilitation plan;

(6) A recommendation as to the need for continued guardianship and any recommended changes in the scope of the guardianship;

(7) Any other information requested by the court or useful in the opinion of the guardian; and

(8) The compensation requested and the reasonable and necessary expenses incurred by the guardian.

A guardian shall mail a copy of the report to the individuals and entities specified in § 29A-5-410 no later than fourteen days following its filing.

Any interested person may request a hearing on the report. The court may order the guardian to attend the hearing on the report on the court's own motion or on the petition of any interested person. A report of the guardian may be incorporated into and made a part of the accounting of the conservator.

Source: SL 1993, ch 213, § 46; SL 1994, ch 233, § 3; SDCL 30-36-46; SL 1995, ch 167, § 181.



§ 29A-5-404 Responsibilities of minor's conservator.

29A-5-404. Responsibilities of minor's conservator. A conservator of a minor, without the necessity of having to seek prior court authorization, shall apply the income and principal of the estate as needed for the minor's support, care, health and education. A conservator also shall apply the income and principal for the support of any legal dependents who are unable to support themselves and who are in need of support.

In making distributions, a conservator shall consider the size of the estate, the duration of the conservatorship, the minor's accustomed manner of living, other resources known to the conservator to be available, and the recommendations of the guardian or, if no guardian has been appointed, the recommendations of the parent or other individual with legal custody. A conservator shall at all times act in the minor's best interests and shall exercise reasonable care, diligence, and prudence.

Source: SL 1993, ch 213, § 47; SDCL 30-36-47; SL 1995, ch 167, § 181.



§ 29A-5-405 Responsibilities of conservator of protected person.

29A-5-405. Responsibilities of conservator of protected person. A conservator of a protected person, without the necessity of having to seek prior court authorization, shall apply the income and principal of the estate as needed for the protected person's support, care, health, and if applicable, habilitation or therapeutic needs. A conservator also shall apply the income and principal as needed for the support of any legal dependents who are unable to support themselves and who are in need of support.

A conservator, when making distributions, shall exercise authority only to the extent necessitated by the protected person's limitations, and shall, if feasible, encourage the protected person to participate in decisions, to act on his own behalf, and to develop or regain the capacity to manage the estate and his financial affairs. A conservator shall also consider the size of the estate, the probable duration of the conservatorship, the protected person's accustomed manner of living, other resources known to the conservator to be available, and the recommendations of the guardian.

A conservator shall, to the extent known, consider the express desires and personal values of the protected person when making decisions, and shall otherwise act in the protected person's best interests and exercise reasonable care, diligence, and prudence.

Source: SL 1993, ch 213, § 48; SDCL 30-36-48; SL 1995, ch 167, § 181.



§ 29A-5-406 Protective arrangements for minors or protected persons.

29A-5-406. Protective arrangements for minors or protected persons. Upon petition therefor, the court may authorize a conservator to enter into a protective arrangement, to disburse the estate of the minor or protected person, and to petition for termination of the conservatorship. Protective arrangements include but are not limited to payment, delivery, deposit, or retention of funds or property; sale, mortgage, lease, or other transfer of property; entry into an annuity contract, a contract for life care, a deposit contract, or a contract for training and education; and the addition to or establishment of a suitable trust.

Source: SL 1993, ch 213, § 49; SDCL 30-36-49; SL 1995, ch 167, § 181.



§ 29A-5-407 Inventory of minor's or protected person's real and personal estate.

29A-5-407. Inventory of minor's or protected person's real and personal estate. Within ninety days following an appointment, a conservator shall file with the court an inventory of the real and personal estate of the minor or protected person which has come into the conservator's possession or knowledge. The inventory shall, with reasonable detail, list each item of the estate, its approximate fair market value and the type and amount of encumbrance to which it is subject. If any real or personal estate comes into the possession or knowledge of the conservator which was not included in the inventory, the conservator may list such property in the next accounting required to be filed with the court.

A conservator shall mail a copy of the inventory to the individuals and entities specified in § 29A-5-410 no later than fourteen days following its filing.

Source: SL 1993, ch 213, § 50; SL 1994, ch 233, § 4; SDCL 30-36-50; SL 1995, ch 167, § 181.



§ 29A-5-408 Annual accounting of conservator.

29A-5-408. Annual accounting of conservator. A conservator shall file an accounting with the court within sixty days following the first anniversary of the appointment and:

(1) At least annually thereafter;

(2) When the court orders additional accounts to be filed;

(3) When the conservator resigns or is removed; and

(4) When the conservatorship is terminated.

A conservator may elect to file a periodic accounting on a calendar-year basis. However, in no event may such an accounting cover a period of more than one year. A calendar-year report shall be filed with the court no later than April fifteenth of the succeeding year.

An accounting shall include:

(1) A listing of the receipts, disbursements, and distributions from the estate under the conservator's control during the period covered by the account;

(2) A listing of the estate;

(3) The services being provided to the protected person;

(4) The significant actions taken by the conservator during the reporting period;

(5) A recommendation as to the continued need for conservatorship and any recommended changes in the scope of the conservatorship;

(6) Any other information requested by the court or useful in the opinion of the conservator;

(7) The compensation requested and the reasonable and necessary expenses incurred by the conservator; and

(8) An annual inventory of any item of tangible personal property with a value of two thousand five hundred dollars or more which has come into the conservator's possession or knowledge for the minor or protected person.

A conservator shall mail a copy of the accounting to the individuals and entities specified in § 29A-5-410 no later than fourteen days following its filing. A conservator shall notify all persons receiving the accounting that they must present written objections within fourteen days after receipt or be barred from thereafter objecting.

Upon filing an objection, any interested person may request a hearing on the accounting. The court may order the conservator to attend the hearing on an account on the court's own motion or on the petition of any interested person. An accounting by a conservator may be incorporated into and made a part of the report of the guardian.

Subject to written objection, appeal, or vacation within the time permitted, an order allowing an account of a conservator adjudicates as to liabilities concerning all matters disclosed in the account.

Source: SL 1993, ch 213, § 51; SL 1994, ch 233, § 5; SDCL 30-36-51; SL 1995, ch 167, § 181; SL 1998, ch 166, § 1; SL 2000, ch 137, § 1.



§ 29A-5-409 Waiver of accounting requirements--Change in frequency of accountings.

29A-5-409. Waiver of accounting requirements--Change in frequency of accountings. The court, upon petition, may waive the requirement that accountings be filed or may permit accountings to be filed less frequently than annually if it concludes that the expense involved or burden placed on the conservator in preparing and filing annual accountings outweigh the benefit and protection afforded thereby to the minor or protected person.

In determining whether accountings may be waived or presented less frequently than annually, the court shall consider:

(1) The relationship of the conservator to the minor or protected person;

(2) The value of the estate and annual gross income and other receipts within the conservator's control;

(3) The amount of the bond;

(4) The extent to which the estate has been deposited under an arrangement requiring an order of court for its removal;

(5) The extent to which the income and receipts are payable directly to a facility responsible for the care or custody of the minor or protected person;

(6) Whether a guardian has been appointed, and if so, whether the guardian has filed reports as required; and

(7) Any other factors which the court deems appropriate.

Upon the termination of a conservatorship, the court may, in addition, waive the requirement that a final accounting be filed if the individuals and entities entitled to the estate consent.

Source: SL 1993, ch 213, § 52; SL 1994, ch 233, § 6; SDCL 30-36-52; SL 1995, ch 167, § 181.



§ 29A-5-410 Notice of hearing on petition for order subsequent to appointment.

29A-5-410. Notice of hearing on petition for order subsequent to appointment. Except as otherwise provided in this chapter or as ordered by the court for good cause shown, notice of hearing on a petition for an order subsequent to the appointment of a guardian or conservator, including an order approving a guardian's report or conservator's accounting, shall be mailed to the minor, if age ten or older, to the protected person, to their attorneys of record, if any, to the relatives of the minor or protected person who would then be entitled to notice of an original petition to appoint, to any facility that is responsible for the care or custody of the minor or protected person, to the guardian or conservator, if the guardian or conservator is not the petitioner, and to such other individuals or entities as the court may order. Unless otherwise ordered by the court, the notice shall be mailed at least fourteen days prior to the hearing and shall be accompanied by a copy of the petition or other document. A minor or protected person may not waive compliance with this section, and the court may not dispense with notice to a minor or protected person unless the minor or protected person is an absentee or the court is reasonably satisfied that such notice will likely cause significant harm to the minor or protected person and the court's finding is supported by a written report of a physician, psychiatrist or licensed psychologist. If deceased, notice to a minor or protected person shall be sent to his last known address or to his successors in interest.

Source: SL 1993, ch 213, § 53; SDCL 30-36-53; SL 1995, ch 167, § 181.



§ 29A-5-411 Powers of conservator.

29A-5-411. Powers of conservator. A conservator, in managing the estate, shall act as a fiduciary and in the best interests of the minor or protected person and shall, in addition, have the following powers, which may be exercised without prior court authorization except as otherwise provided:

(1) To invest and reinvest the funds of the estate in accordance with the standard of prudence as specified in chapter 55-5;

(2) To collect, hold, and retain assets of the estate, including land in another state, and to receive additions to the estate;

(3) To continue or participate in the operation of any unincorporated business or other enterprise;

(4) To deposit estate funds in a state or federally insured financial institution, including one operated by the conservator;

(5) To manage, control, convey, divide, exchange, partition, and sell at public or private sale, for cash or for credit, the real and personal property of the estate;

(6) To grant an option to dispose of any asset and to take an option to acquire any asset, and to complete a contract entered into by a protected person, including a contract to convey or purchase real or personal property;

(7) To enter into or renew a lease as lessor or lessee with or without option to purchase, including leases for real and personal property and leases and other arrangements for exploration and removal of minerals or other natural resources, and even though the lease or other arrangement may extend beyond the term of the conservatorship;

(8) To borrow money and to place, renew or extend an encumbrance upon any property, real or personal, including the power to borrow from a financial institution operated by the conservator;

(9) To abandon property if, in the opinion of the conservator, it is valueless or is so encumbered or in such condition that it is of no benefit to the estate;

(10) To make ordinary or extraordinary repairs or alterations in buildings or other property and to grant easements for public or private use, or both, with or without consideration;

(11) To vote a security, either personally or by general or limited proxy and to consent to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other enterprise;

(12) To sell or exercise stock subscription or conversion rights and to pay calls, assessments, and any other sums chargeable or accruing against or on account of securities;

(13) To hold a security in the name of a nominee or in other form without disclosure of the conservatorship, so that title to the security may pass by delivery, but the conservator is liable for any act of the nominee in connection with a security so held;

(14) To insure the assets of the estate against damage or loss, and the guardian and conservator against liability with respect to third persons;

(15) To allow, pay, reject, contest, or settle any claim by or against the estate or protected person by compromise or otherwise and to release, in whole or in part, any claim belonging to the estate to the extent it is uncollectible;

(16) To pay taxes, assessments, and other expenses incurred in the collection, care, and administration of the estate;

(17) To pay any sum distributable for the benefit of the minor, the protected person, or legal dependent by paying the sum directly to the distributee, to the provider of goods and services, to any individual or facility that is responsible for or has assumed responsibility for care and custody, to a distributee's custodian under a Uniform Gifts or Transfers Act of any applicable jurisdiction, or by paying the sum to the guardian of the minor or protected person or, in the case of a dependent, to the dependent's guardian or conservator;

(18) To employ persons, including attorneys, accountants, investment advisors, or agents; to act upon their recommendations without independent investigation; to delegate to them any power, whether ministerial or discretionary; and to pay them reasonable compensation;

(19) To maintain life, health, casualty, and liability insurance for the benefit of the minor, the protected person, or legal dependents;

(20) To manage the estate following the termination of the conservatorship and until its delivery to the minor, the protected person, or successors in interest; and

(21) To execute and deliver all instruments and to take all other actions that will accomplish or facilitate the exercise of the powers conferred by this chapter.
Source: SL 1993, ch 213, § 54; SDCL 30-36-54; SL 1995, ch 167, § 181.



§ 29A-5-412 Confirmation of sale of real estate.

29A-5-412. Confirmation of sale of real estate. Not less than fourteen days prior to the closing of any sale of real or personal property of the estate for which the fair market value is not readily ascertainable, the conservator shall provide written information of the intent to sell to all individuals and entities specified in § 29A-5-410. The written information shall contain a description of the property to be sold, the name of the purchaser, the sale price, the terms of payment, and the nature of the security if the payment of any portion of the purchase price is to be deferred.

Source: SL 1993, ch 213, § 55; SDCL 30-36-55; SL 1995, ch 167, §§ 178, 181.



§ 29A-5-413 Restrictions on conservator of minor or protected person.

29A-5-413. Restrictions on conservator of minor or protected person. Unless prior approval of court is first obtained, or unless such relationship existed prior to the appointment and was disclosed in the petition for appointment, a conservator may not:

(1) Directly or indirectly purchase, lease, or sell any property from or to the minor, the protected person or the estate;

(2) Borrow or loan funds to the minor, the protected person or the estate, except for reasonable advances without interest for the protection of the estate;

(3) Compromise or otherwise modify a debt owed by the conservator to the minor, the protected person or the estate; or

(4) Directly or indirectly purchase, lease or sell property or services from or to any entity of which the conservator or a relative of the conservator is an officer, director, shareholder, proprietor, or owns a significant financial interest.

Any activity prohibited by this section is voidable upon petition of any interested person or on the court's own motion. This section does not limit any other remedies which may be available for a breach by the conservator or others of their duty of loyalty to the minor, the protected person, or the estate.

Source: SL 1993, ch 213, § 56; SDCL 30-36-56; SL 1995, ch 167, § 181.



§ 29A-5-414 Liability of guardian for acts of minor or protected person.

29A-5-414. Liability of guardian for acts of minor or protected person. A guardian is not liable for the acts of the minor or protected person, unless the guardian is personally negligent, nor may a guardian be required to expend personal funds on the minor's or protected person's behalf.

Source: SL 1993, ch 213, § 57; SDCL 30-36-57; SL 1995, ch 167, § 181.



§ 29A-5-415 Liability of conservator on contracts entered into during administration of estate--Torts--Successor conservator.

29A-5-415. Liability of conservator on contracts entered into during administration of estate--Torts--Successor conservator. Unless otherwise provided in the contract, a conservator is not personally liable on a contract properly entered into in a fiduciary capacity in the course of administration of the estate unless the conservator fails to reveal the representative capacity or identify the estate in the contract.

A conservator is personally liable for obligations arising from ownership or control of property of the estate or for torts committed in the course of administration of the estate only if personally negligent.

Claims based on contracts entered into by a conservator in a fiduciary capacity, obligations arising from ownership or control of the estate, or torts committed in the course of administration of the estate, may be asserted against the estate by proceeding against the conservator in a fiduciary capacity, whether or not the conservator is personally liable.

A successor conservator is not personally liable for the contracts or actions of a predecessor. However, a successor conservator is not immunized from liability for a breach of fiduciary duty committed by a predecessor if the successor learns of the breach and fails to take reasonable corrective action.

Source: SL 1993, ch 213, § 58; SDCL 30-36-58; SL 1995, ch 167, § 181.



§ 29A-5-416 Multiple guardians--Majority concurrence.

29A-5-416. Multiple guardians--Majority concurrence. If there is more than one guardian or conservator, a majority must concur to exercise a power unless a guardian or conservator has delegated powers to another guardian or conservator or the court has authorized the exercise of powers by less than a majority. However, a delegation, whether by court authorization or otherwise, does not immunize a guardian or conservator from liability for a breach of fiduciary duty committed by another guardian or conservator if the guardian or conservator participated in the breach, approved of, acquiesced in, or concealed the breach, negligently permitted the breach to occur, or had actual knowledge of the breach and failed to take reasonable corrective action.

Source: SL 1993, ch 213, § 59; SDCL 30-36-59; SL 1995, ch 167, § 181.



§ 29A-5-417 Presumption of authority of guardian or conservator.

29A-5-417. Presumption of authority of guardian or conservator. Any individual or entity that in good faith deals with a guardian or conservator as to any matter or transaction is entitled to presume that the guardian or conservator is properly authorized to act. The fact that an individual or entity deals with a guardian or conservator with knowledge of the representative capacity does not alone require an inquiry into the guardian's or conservator's authority, except that any such individual or entity shall be charged with knowledge of restrictions that may appear on the letters of guardianship or conservatorship. No individual or entity may be required to see to the proper application of any funds or property paid or delivered to a conservator.

Source: SL 1993, ch 213, § 60; SDCL 30-36-60; SL 1995, ch 167, § 181.



§ 29A-5-418 Filing letters of conservatorship--Proper county--Constructive notice.

29A-5-418. Filing letters of conservatorship--Proper county--Constructive notice. Within ninety days following an appointment, a conservator shall file and record a certified copy of the letters of conservatorship in the office of the register of deeds in the county of appointment and in any county in which the minor or protected person owns real estate. A conservator may, but need not, file and record the letters in other counties, and a guardian may, but need not, record the letters of guardianship in any county. A filing shall include an affidavit that designates the real estate owned by the minor or protected person and which contains a legal description. The filing and recording of a certified copy of the letters is constructive notice of the existence of the guardianship or conservatorship until the same is discharged by the like filing and recording of a certified copy of an order terminating the guardianship or conservatorship.

Source: SL 1993, ch 213, § 61; SDCL 30-36-61; SL 1995, ch 167, § 181.



§ 29A-5-419 Court's authority to limit powers--Authorization sought by guardian or conservator.

29A-5-419. Court's authority to limit powers--Authorization sought by guardian or conservator. Nothing in this chapter prohibits the court from limiting the powers which may otherwise be exercised by a guardian or conservator without prior court authorization, from authorizing transactions which might otherwise be prohibited, nor from granting additional powers to a guardian or conservator. Nothing in this chapter prohibits a guardian or conservator from seeking court authorization, instructions, or ratification for any actions, proposed actions, or omissions to act.

Source: SL 1993, ch 213, § 62; SDCL 30-36-62; SL 1995, ch 167, § 181.



§ 29A-5-420 Court authorized powers of protected person's conservator--Considerations--Hearing--Protected person's will.

29A-5-420. Court authorized powers of protected person's conservator--Considerations--Hearing--Protected person's will. Upon petition therefor, the court may authorize a conservator to exercise any of the powers over the estate or financial affairs of a protected person which the protected person could have exercised if present and not under conservatorship, including the powers:

(1) To make gifts to charity or other donees, and to convey interests in any property;

(2) To provide support for individuals who are not legal dependents;

(3) To amend or revoke trusts, or to create or make additions to revocable or irrevocable trusts, even though such trusts may extend beyond the life of the protected person;

(4) To disclaim, renounce, or release any interest or power, or to exercise any power;

(5) To exercise options or change the beneficiary on or withdraw the cash value of any life insurance policy, annuity policy, or retirement plan;

(6) To elect against the estate of the protected person's spouse;

(7) To withdraw funds from a multiple-party bank account as defined in § 29A-6-101, to change the beneficiary on or dispose of any payable or transfer on death arrangement as defined in § 29A-6-113, or to dispose of any property specifically given under the protected person's will; or

(8) To make, amend, or revoke a will.

The court, in authorizing the conservator to exercise any of the above powers, shall primarily consider the decision which the protected person would have made, to the extent that the decision can be ascertained. The court shall also consider the financial needs of the protected person and the needs of legal dependents for support, possible reduction of income, estate, inheritance or other tax liabilities, eligibility for governmental assistance, the protected person's prior pattern of giving or level of support, the existing estate plan, the protected person's probable life expectancy, the probability that the conservatorship will terminate prior to the protected person's death, and any other factors which the court believes pertinent.

No order may be entered under this section unless notice of hearing is first given to the protected person, to the beneficiaries of the protected person's estate plan, and to the individuals who would succeed to the protected person's estate by intestate succession and, if known, to any attorney or financial advisor who advised the protected person within the last five years. No trust or will may be amended or revoked without prior notice of hearing to the trustee or nominated personal representative thereof.

In making a determination under this section, the court may compel the production of documents, including the protected person's will. A will made by the conservator on the protected person's behalf, or an amendment or revocation of a will previously made by the protected person or conservator shall be in writing and signed by the conservator in the presence of at least two witnesses, who shall each affix his or her signature. The conservator may, but need not, attach a self-proving affidavit as provided in § 29A-2-504.

Nothing in this section may be construed to create a duty on the part of a conservator to revise a protected person's estate plan.

Source: SL 1993, ch 213, § 63; SDCL 30-36-63; SL 1995, ch 167, §§ 179, 181; SL 2002, ch 138, § 4.



§ 29A-5-501 Termination of guardian's or conservator's appointment--Liability for prior acts.

29A-5-501. Termination of guardian's or conservator's appointment--Liability for prior acts. A guardian's or conservator's appointment terminates upon the death, resignation or removal of the guardian or conservator or upon the termination of the guardianship or conservatorship. A termination of an appointment does not affect the liability of a guardian or conservator for prior acts or the responsibility of a conservator to account for the minor's or protected person's estate.

Source: SL 1993, ch 213, § 64; SDCL 30-36-64; SL 1995, ch 167, § 181.



§ 29A-5-502 Appointment of additional guardians or conservators--Successors.

29A-5-502. Appointment of additional guardians or conservators--Successors. The court may appoint additional guardians or conservators and may appoint a successor guardian or conservator either prior to or at the time of a vacancy. A successor guardian or conservator appointed prior to a vacancy shall be immediately empowered to assume the duties of office upon the termination of the predecessor's appointment, but shall be required to file the requisite acceptance of office and any required bond within sixty days. A successor guardian or conservator shall succeed to the powers and duties of the predecessor unless otherwise ordered by the court.

Source: SL 1993, ch 213, § 65; SDCL 30-36-65; SL 1995, ch 167, §§ 180, 181; SL 1999, ch 146, § 3.



§ 29A-5-503 Petition to resign as guardian or conservator.

29A-5-503. Petition to resign as guardian or conservator. A guardian or conservator may petition the court for permission to resign. Except for good cause shown, the court may not grant permission unless there is a suitable successor willing to act.

Source: SL 1993, ch 213, § 66; SDCL 30-36-66; SL 1995, ch 167, § 181.



§ 29A-5-504 Petition to remove guardian or conservator--Reasons for removal.

29A-5-504. Petition to remove guardian or conservator--Reasons for removal. Upon petition by any interested person or on the court's own motion, the court may remove a guardian or conservator or order other appropriate relief if the guardian or conservator:

(1) Is acting under letters secured by material misrepresentation or mistake, whether fraudulent or innocent;

(2) Has an incapacity or illness, including substance abuse, which affects fitness for office, or is adjudged to be a protected person in this or in any other jurisdiction;

(3) Is convicted of a crime which reflects on fitness for office;

(4) Wastes or mismanages the estate, unreasonably withholds distributions or makes distributions in a negligent or profligate manner, or otherwise abuses powers or fails to discharge duties;

(5) Neglects the care and custody of the minor, the protected person or legal dependents;

(6) Has an interest adverse to the faithful performance of duties such that there is a substantial risk that the guardian or conservator will fail to properly perform those duties;

(7) Fails to file reports or accountings when required, or fails to comply with any order of court;

(8) Acts in a manner that threatens the personal or financial security of a co-guardian or co-conservator or endangers the surety on the bond;

(9) Fails to file sufficient bond after being ordered by the court to do so;

(10) Avoids service of process or notice;

(11) Becomes incapable of or unsuitable for the discharge of duties; or

(12) Is not acting in the best interests of the minor or protected person or of the estate even though without fault.
Source: SL 1993, ch 213, § 67; SDCL 30-36-67; SL 1995, ch 167, § 181.



§ 29A-5-505 Termination of guardianship or conservatorship upon minor's death or majority--Adoption or emancipation of minor.

29A-5-505. Termination of guardianship or conservatorship upon minor's death or majority--Adoption or emancipation of minor. A guardianship or conservatorship of a minor shall terminate upon the minor's death or attainment of majority, if jurisdiction is transferred to another state, or if ordered by the court following a hearing thereon. A guardianship, but not a conservatorship, shall also terminate upon the minor's adoption or emancipation, and the court may elect to continue a guardianship until the minor's attainment of age twenty-one if the guardian was appointed pursuant to the provisions of chapters 26-7A, 26-8A, 26-8B, and 26-8C.

Source: SL 1993, ch 213, § 68; SDCL 30-36-68; SL 1995, ch 167, § 181.



§ 29A-5-506 Termination of guardianship or conservatorship of minor when no longer needed--Investigation by court representative.

29A-5-506. Termination of guardianship or conservatorship of minor when no longer needed--Investigation by court representative. Upon the filing of a petition by the minor, by the guardian or conservator, by any other interested person, or on the court's own motion, the court may terminate the guardianship, the conservatorship, or both, if the court determines that the minor is no longer in need of the assistance or protection of a guardian or conservator or no suitable guardian or conservator can be secured. In making a determination under this section, the court may appoint a court representative to make such investigation as the court may order.

Source: SL 1993, ch 213, § 69; SDCL 30-36-69; SL 1995, ch 167, § 181.



§ 29A-5-507 Termination of guardianship or conservatorship upon death of protected person.

29A-5-507. Termination of guardianship or conservatorship upon death of protected person. A guardianship or conservatorship of a protected person shall terminate upon the death of the protected person, if jurisdiction is transferred to another state, or if ordered by the court following a hearing.

Source: SL 1993, ch 213, § 70; SDCL 30-36-70; SL 1995, ch 167, § 181.



§ 29A-5-508 Termination, revocation or modification of guardian or conservator--Modificationof limited guardianship or limited conservatorship--Investigation by courtrepresentative--Records sealed.

29A-5-508. Termination, revocation or modification of guardian or conservator--Modification of limited guardianship or limited conservatorship--Investigation by court representative--Records sealed. Upon petition by the protected person, by the guardian or conservator, by any other interested person, or on the court's own motion, the court may terminate a guardianship, conservatorship, or both, or modify the type of appointment or the areas of protection, management, or assistance previously granted to a limited guardian or limited conservator. Such termination, revocation, or modification may be ordered if:

(1) The protected person is no longer in need of the assistance or protection of a guardian or conservator;

(2) The extent of protection, management, or assistance previously granted is either excessive or insufficient considering the current need therefor;

(3) The protected person's understanding or capacity to manage the estate and financial affairs or to provide for health, care, or safety has so changed as to warrant such action; or

(4) No suitable guardian or conservator can be secured who is willing to exercise the assigned duties.

In making a determination under this section, the court may appoint an attorney for the protected person if the court determines that an appointment is necessary to protect the person's interests, may appoint a court representative to make such investigations as the court shall order, and may appoint one or more individuals that it deems qualified to make such evaluations as it shall determine appropriate. Such evaluations and the written report of the court representative shall be sealed upon filing and may not be made a part of the public record but shall be available to the court, to the protected person, to the guardian or conservator, to the petitioner, to the court representative, to their attorneys, and to such other individuals and entities as the court may order upon a showing of the need.

Source: SL 1993, ch 213, § 71; SDCL 30-36-71; SL 1995, ch 167, § 181.



§ 29A-5-509 Hearing on petition to terminate, revoke, or modify--Jury--Duty of court.

29A-5-509. Hearing on petition to terminate, revoke, or modify--Jury--Duty of court. A hearing on a petition to terminate, revoke, or modify shall be conducted in the same manner and the protected person shall have the same rights as would obtain at a hearing on a petition for the appointment of a guardian or conservator. The protected person and the guardian or conservator shall attend the hearing except for good cause shown.

The sole function of the jury, if requested, shall be to determine whether the protected person is no longer a person for whom a guardian or conservator may be appointed. All other questions of fact and the determination of the relief to be granted shall be for the court alone. The court may deny a request for a jury if a jury was empaneled on a previous petition to terminate, revoke, or modify and the court is reasonably satisfied that there has not been a substantial change of circumstances.

Source: SL 1993, ch 213, § 72; SDCL 30-36-72; SL 1995, ch 167, § 181.



§ 29A-5-510 State as conservator of protected person--Distribution of assets upon death.

29A-5-510. State as conservator of protected person--Distribution of assets upon death. Notwithstanding any other statutory provision to the contrary, if the State of South Dakota is the conservator of a protected person and if the assets of the conservatorship are less than two thousand dollars, upon the death of the protected person, the conservator may elect to provide notice pursuant to § 29A-5-410 and obtain court approval to pay the debts and distribute the assets of the protected person to the heirs and devisees of the protected person pursuant to chapter 29A-2.

Source: SL 2010, ch 144, § 1.






Chapter 05A - Uniform Adult Guardianship And Protective Proceedings Jurisdiction Act

§ 29A-5A-101 Citation of chapter.

29A-5A-101. Citation of chapter. This chapter may be cited as the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.

Source: SL 2011, ch 135, § 101.



§ 29A-5A-102 Definitions.

29A-5A-102. Definitions. In this chapter:

(1) "Adult" means an individual who has attained eighteen years of age.

(2) "Conservator" means a person appointed by the court to administer the property of an adult, including a person appointed under chapter 29A-5.

(3) "Guardian" means a person appointed by the court to make decisions regarding the person of an adult, including a person appointed under chapter 29A-5, but excludes one who is merely a guardian ad litem.

(4) "Guardianship order" means an order appointing a guardian, limited guardian, or temporary guardian.

(5) "Guardianship proceeding" means a judicial proceeding in which an order for the appointment of a guardian is sought or has been issued.

(6) "Party" means the respondent, petitioner, guardian, conservator, or any other person allowed by the court to participate in a guardianship or protective proceeding.

(7) "Person," except in the term, protected person, means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(8) "Protected person" means an adult for whom a guardian or conservator has been appointed.

(9) "Protective order" means an order appointing a conservator or other order related to management of an adult's property.

(10) "Protective proceeding" means a judicial proceeding in which a protective order is sought or has been issued.

(11) "Provisional order" means a temporary, preliminary, or tentative order which must be finalized by a subsequent order.

(12) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(13) "Respondent" means an adult alleged to need protection for whom a protective order or the appointment of a guardian is sought.

(14) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.
Source: SL 2011, ch 135, § 102.



§ 29A-5A-103 International application of chapter.

29A-5A-103. International application of chapter. A court of this state may treat a foreign country as if it were a state for the purpose of applying §§ 29A-5A-101 to 29A-5A-302, inclusive, 29A-5A-501, and 29A-5A-502.

Source: SL 2011, ch 135, § 103.



§ 29A-5A-104 Communication between courts.

29A-5A-104. Communication between courts. (a) A court of this state may communicate with a court in another state concerning a proceeding arising under this chapter. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection (b), the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

(b) Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.

Source: SL 2011, ch 135, § 104.



§ 29A-5A-105 Cooperation between courts.

29A-5A-105. Cooperation between courts. (a) In a guardianship or protective proceeding in this state, a court of this state may request the appropriate court of another state to do any of the following:

(1) Hold an evidentiary hearing;

(2) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(3) Order that an evaluation or assessment be made of the respondent;

(4) Order any appropriate investigation of a person involved in a proceeding;

(5) Forward to the court of this state a certified copy of the transcript or other record of a hearing under paragraph (1) or any other proceeding, any evidence otherwise produced under paragraph (2), and any evaluation or assessment prepared in compliance with an order under paragraph (3) or (4);

(6) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the protected person;

(7) Issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including protected health information as defined in 45 C.F.R 160.103, as of January 1, 2011.

(b) If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a), a court of this state has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.

Source: SL 2011, ch 135, § 105.



§ 29A-5A-106 Taking testimony in another state.

29A-5A-106. Taking testimony in another state. (a) In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(b) In a guardianship or protective proceeding, a court in this state may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this state shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the best evidence rule.

Source: SL 2011, ch 135, § 106.



§ 29A-5A-201 Definitions--Significant connection factors.

29A-5A-201. Definitions--Significant connection factors. (a) In §§ 29A-5A-201 to 29A-5A-209, inclusive:

(1) "Emergency" means a circumstance that likely will result in substantial harm to a respondent's health, safety, or welfare, and for which the appointment of a guardian is necessary because no other person has authority and is willing to act on the respondent's behalf.

(2) "Home state" means the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian; or if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the petition.

(3) "Significant-connection state" means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

(b) In determining under § 29A-5A-203 and subsection 29A-5A-301(e) whether a respondent has a significant connection with a particular state, the court shall consider:

(1) The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding;

(2) The length of time the respondent at any time was physically present in the state and the duration of any absence;

(3) The location of the respondent's property; and

(4) The extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, drivers license, social relationship, and receipt of services.
Source: SL 2011, ch 135, § 201.



§ 29A-5A-202 Exclusive basis.

29A-5A-202. Exclusive basis. Sections 29A-5A-201 to 29A-5A-209, inclusive, provide the exclusive jurisdictional basis for a court of this state to appoint a guardian or issue a protective order for an adult.

Source: SL 2011, ch 135, § 202.



§ 29A-5A-203 Jurisdiction.

29A-5A-203. Jurisdiction. A court of this state has jurisdiction to appoint a guardian or issue a protective order for a respondent if:

(1) This state is the respondent's home state;

(2) On the date the petition is filed, this state is a significant-connection state and:

(A) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this state is a more appropriate forum; or

(B) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent's home state;

(ii) An objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) The court in this state concludes that it is an appropriate forum under the factors set forth in § 29A-5A-206;

(3) This state does not have jurisdiction under either paragraph (1) or (2), the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this state is the more appropriate forum, and jurisdiction in this state is consistent with the constitutions of this state and the United States; or

(4) The requirements for special jurisdiction under § 29A-5A-204 are met.
Source: SL 2011, ch 135, § 203.



§ 29A-5A-204 Special jurisdiction.

29A-5A-204. Special jurisdiction. (a) A court of this state lacking jurisdiction under § 29A-5A-203 has special jurisdiction to do any of the following:

(1) Appoint a temporary guardian pursuant to § 29A-5-315 in an emergency for a term not exceeding ninety days for a respondent who is physically present in this state unless extended by the court for up to an additional ninety days for good cause shown;

(2) Issue a protective order with respect to real or tangible personal property located in this state;

(3) Appoint a guardian or conservator for the protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to § 29A-5A-301.

(b) If a petition for the appointment of a guardian in an emergency is brought in this state and this state was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

Source: SL 2011, ch 135, § 204.



§ 29A-5A-205 Exclusive and continuing jurisdiction.

29A-5A-205. Exclusive and continuing jurisdiction. Except as otherwise provided in § 29A-5A-204, a court that has appointed a guardian or issued a protective order consistent with this chapter has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.

Source: SL 2011, ch 135, § 205.



§ 29A-5A-206 Appropriate forum.

29A-5A-206. Appropriate forum. (a) A court of this state having jurisdiction under § 29A-5A-203 to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If a court of this state declines to exercise its jurisdiction under subsection (a), it shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding; and

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.
Source: SL 2011, ch 135, § 206.



§ 29A-5A-207 Jurisdiction declined by reason of conduct.

29A-5A-207. Jurisdiction declined by reason of conduct. (a) If at any time a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

(A) The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(B) Whether it is a more appropriate forum than the court of any other state under the factors set forth in subsection 29A-5A-206(c); and

(C) Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of § 29A-5A-203.

(b) If a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney's fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The court may not assess fees, costs, or expenses of any kind against this state or a governmental subdivision, agency, or instrumentality of this state unless authorized by law other than this chapter.

Source: SL 2011, ch 135, § 207.



§ 29A-5A-208 Notice of proceeding.

29A-5A-208. Notice of proceeding. If a petition for the appointment of a guardian or issuance of a protective order is brought in this state and this state was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this state, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this state.

Source: SL 2011, ch 135, § 208.



§ 29A-5A-209 Proceedings in more than one state.

29A-5A-209. Proceedings in more than one state. Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this state under subsection 29A-5A-204(a)(1) or 29A-5A-204(a)(2), if a petition for the appointment of a guardian or issuance of a protective order is filed in this state and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the court in this state has jurisdiction under § 29A-5A-203, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 29A-5A-203 before the appointment or issuance of the order.

(2) If the court in this state does not have jurisdiction under § 29A-5A-203, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this state shall dismiss the petition unless the court in the other state determines that the court in this state is a more appropriate forum.
Source: SL 2011, ch 135, § 209.



§ 29A-5A-301 Transfer of guardianship or conservatorship to another state.

29A-5A-301. Transfer of guardianship or conservatorship to another state. (a) A guardian or conservator appointed in this state may petition the court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) must be given to the persons that would be entitled to notice of a petition in this state for the appointment of a guardian or conservator.

(c) On the court's own motion or on request of the guardian or conservator, the protected person, or other person required to be notified of the petition, the court shall hold a hearing on a petition filed pursuant to subsection (a).

(d) The court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Plans for care and services for the protected person in the other state are reasonable and sufficient.

(e) The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in subsection 29A-5A-201(b);

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 29A-5A-302; and

(2) The documents required to terminate a guardianship or conservatorship in this state.
Source: SL 2011, ch 135, § 301.



§ 29A-5A-302 Accepting guardianship or conservatorship transferred from another state.

29A-5A-302. Accepting guardianship or conservatorship transferred from another state. (a) To confirm transfer of a guardianship or conservatorship transferred to this state under provisions similar to § 29A-5A-301, the guardian or conservator must petition the court in this state to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this state. The notice must be given in the same manner as notice is required to be given in this state.

(c) On the court's own motion or on request of the guardian or conservator, the protected person, or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to subsection (a).

(d) The court shall issue an order provisionally granting a petition filed under subsection (a) unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the protected person; or

(2) The guardian or conservator is ineligible for appointment in this state.

(e) The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this state upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 29A-5A-301 transferring the proceeding to this state.

(f) Not later than ninety days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this state.

(g) In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the protected person's incapacity and the appointment of the guardian or conservator.

(h) The denial by a court of this state of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this state under chapter 29A-5 if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

Source: SL 2011, ch 135, § 302.



§ 29A-5A-401 Registration of guardianship orders.

29A-5A-401. Registration of guardianship orders. If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in this state, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in this state by filing as a foreign judgment in a court, in any appropriate county of this state, certified copies of the order and letters of office.

Source: SL 2011, ch 135, § 401.



§ 29A-5A-402 Registration of protective orders.

29A-5A-402. Registration of protective orders. If a conservator has been appointed in another state and a petition for a protective order is not pending in this state, the conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the protective order in this state by filing as a foreign judgment in a court of this state, in any county in which property belonging to the protected person is located, certified copies of the order and letters of office and of any bond.

Source: SL 2011, ch 135, § 402.



§ 29A-5A-403 Effect of registration.

29A-5A-403. Effect of registration. (a) Upon registration of a guardianship or protective order from another state, the guardian or conservator may exercise in this state all powers authorized in the order of appointment except as prohibited under the laws of this state, including maintaining actions and proceedings in this state and, if the guardian or conservator is not a resident of this state, subject to any conditions imposed upon nonresident parties.

(b) A court of this state may grant any relief available under this chapter and other law of this state to enforce a registered order.

Source: SL 2011, ch 135, § 403.



§ 29A-5A-501 Uniformity of application and construction.

29A-5A-501. Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Source: SL 2011, ch 135, § 501.



§ 29A-5A-502 Relation to Electronic Signatures in Global and National Commerce Act.

29A-5A-502. Relation to Electronic Signatures in Global and National Commerce Act. This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. Section 7003(b).

Source: SL 2011, ch 135, § 502.



§ 29A-5A-503 Transitional provision.

29A-5A-503. Transitional provision. (a) This chapter applies to guardianship and protective proceedings begun after June 30, 2011.

(b) The provisions of §§ 29A-5A-101 to 29A-5A-106, inclusive, and 29A-5A-301 to 29A-5A-502, inclusive, apply to proceedings begun before July 1, 2011, regardless of whether a guardianship or protective order has been issued.

Source: SL 2011, ch 135, § 504.






Chapter 06 - Non-Probate Transfers

§ 29A-6-101 Definition of terms.

29A-6-101. Definition of terms. Terms used in §§ 29A-6-101 to 29A-6-114, inclusive, mean:

(1) "Account," any contract of deposit of funds between a depositor and a financial institution, and includes any checking account, savings account, certificate of deposit, share account, and other like arrangement;

(2) "Beneficiary," any person named in a trust account as one for whom a party to the account is named as trustee;

(3) "Financial institution," any organization authorized to do business under state or federal laws relating to financial institutions, including banks and trust companies, savings banks, building and loan associations, savings and loan companies or associations, credit unions, and any organization described in § 501(c)(3) of the Internal Revenue Code;

(4) "Joint account," any account payable on request to one or more of two or more parties whether or not mention is made of any right of survivorship;

(5) "Multiple-party account," any joint account, a P.O.D. account or any trust account. The term does not include accounts established for deposit of funds of a partnership, limited liability company, joint venture, or other association for business purposes, or accounts controlled by one or more persons as the duly authorized agent or trustee for a corporation, unincorporated association, charitable or civic organization, or a regular fiduciary or trust account if the relationship is established other than by deposit agreement;

(6) "Net contribution of a party to a joint account," is, as of any given time, the sum of all deposits thereto made by or for the party, less all withdrawals made by or for the party which have not been paid to or applied to the use of any other party, plus a pro rata share of any interest or dividends included in the current balance. The term includes any proceeds of deposit life insurance added to the account by reason of the death of the party whose net contribution is in question;

(7) "Party," any person who, by the terms of the account, has a present right, subject to request, to payment from a multiple-party account. A P.O.D. payee or beneficiary of a trust account is a party only after the account becomes payable to the party by reason of the party's surviving the original payee or trustee. Unless the context otherwise requires, it includes a guardian, conservator, personal representative, or assignee, including an attaching creditor, of a party. It also includes any person identified as a trustee of an account for another whether or not a beneficiary is named, but it does not include any named beneficiary unless he has a present right of withdrawal. It also includes any minor even though the account may have been started by an adult, and even though the minor's signature may have been executed or subscribed by an adult, and not the named minor;

(8) "Payment," payment of sums on deposit includes withdrawal, payment on check or other directive of a party, and any pledge of sums on deposit by a party and any setoff, or reduction or other disposition of all or part of an account pursuant to a pledge;

(9) "P.O.D. account," an account payable on request to one person during that person's lifetime and on that person's death to one or more P.O.D. payees, or to one or more persons during their lifetimes and on the death of all of them to one or more P.O.D. payees;

(10) "P.O.D. payee," a person designated on a P.O.D. account as one to whom the account is payable on request after the death of one or more persons;

(11) "Proof of death," a death certificate or record or report which is prima facie proof of death under § 29A-1-107;

(12) "Request," a proper request for withdrawal, or a check or order for payment, which complies with all conditions of the account, including special requirements concerning necessary signatures and regulations of the financial institution; but if the financial institution conditions withdrawal or payment on advance notice, for purposes of this part the request for withdrawal or payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for withdrawal;

(13) "Sums on deposit," any balance payable on a multiple-party account including interest, dividends, and in addition any deposit life insurance proceeds added to the account by reason of the death of a party;

(14) "Trust account," any account in the name of one or more parties as trustee for one or more beneficiaries where the relationship is established by the form of the account and the deposit agreement with the financial institution and there is no subject of the trust other than the sums on deposit in the account; it is not essential that payment to the beneficiary be mentioned in the deposit agreement. A trust account does not include a regular trust account under a testamentary trust or a trust agreement which has significance apart from the account, or a fiduciary account arising from a fiduciary relation such as attorney-client;

(15) "Withdrawal," payment to a third person pursuant to check or other directive of a party.
Source: SL 1987, ch 208, § 1; SL 1991, ch 215, § 1; SL 1991, ch 230, § 1A; SL 1994, ch 351, § 49; SDCL 30-23-43; SL 1995, ch 167, §§ 170, 172; SL 1997, ch 174, § 1.



§ 29A-6-102 Application to controversies between parties and between parties and P.O.D.

29A-6-102. Application to controversies between parties and between parties and P.O.D. The provisions of §§ 29A-6-103 to 29A-6-105, inclusive, concerning beneficial ownership as between parties, or as between parties and P.O.D. payees or beneficiaries of multiple-party accounts, are relevant only to controversies between these persons and their creditors and other successors, and have no bearing on the power of withdrawal of these persons as determined by the terms of account contracts. The provisions of §§ 29A-6-108 to 29A-6-112, inclusive, govern the liability of financial institutions which make payments pursuant thereto, and their setoff rights.

Source: SL 1987, ch 208, § 2; SL 1991, ch 230, § 1B; SDCL 30-23-44; SL 1995, ch 167, § 172.



§ 29A-6-103 Ownership of joint account, P.O.D.

29A-6-103. Ownership of joint account, P.O.D. (1) A joint account belongs, during the lifetime of all parties, to the parties in proportion to the net contributions by each to the sums on deposit, unless there is clear and convincing evidence of a different intent.

(2) A P.O.D. account belongs to the original payee during his lifetime and not to the P.O.D. payee or payees; if two or more parties are named as original payees, during their lifetimes rights as between them are governed by subsection (1) of this section.

(3) Unless a contrary intent is manifested by the terms of the account or the deposit agreement or there is other clear and convincing evidence of an irrevocable trust, a trust account belongs beneficially to the trustee during his lifetime, and if two or more parties are named as trustee on the account, during their lifetimes beneficial rights as between them are governed by this section. If there is an irrevocable trust, the account belongs beneficially to the beneficiary.

Source: SL 1987, ch 208, § 3; SL 1991, ch 230, § 1C; SDCL 30-23-45; SL 1995, ch 167, § 172.



§ 29A-6-104 Rights of survivorship upon death of party to joint account, P.O.D.

29A-6-104. Rights of survivorship upon death of party to joint account, P.O.D. (1) Sums remaining on deposit at the death of a party to a joint account belong to the surviving party or parties as against the estate of the decedent unless there is clear and convincing evidence of a different intention at the time the account is created. If there are two or more surviving parties, their respective ownerships during lifetime shall be in proportion to their previous ownership interests under § 29A-6-103 augmented by an equal share for each survivor of any interest the decedent may have owned in the account immediately before his death, and the right of survivorship continues between the surviving parties.

(2) If the account is a P.O.D. account:

(a) On death of one or two or more original payees the rights to any sums remaining on deposit are governed by subsection (1);

(b) On death of the sole original payee or of the survivor of two or more original payees, any sums remaining on deposit belong to the P.O.D. payee or payees if surviving, or to the survivor of them if one or more die before the original payee; if two or more P.O.D. payees survive, there is no right of survivorship in the event of death of a P.O.D. payee thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

(3) If the account is a trust account, on the death of one of two or more trustees, the rights to any sums remaining on deposit are governed by subsection (1). However, on the death of the sole trustee or the survivor of two or more trustees, any sums remaining on deposit belong to the person or persons named as beneficiaries, if surviving, or to the survivor of them if one or more die before the trustee, unless there is clear evidence of a contrary intent; if two or more beneficiaries survive, there is no right of survivorship in the event of the death of any beneficiary thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

(4) In other cases, the death of any party to a multiple-party account has no effect on beneficial ownership of the account other than to transfer the rights of the decedent as part of his estate.

(5) A right of survivorship arising from the express terms of the account or under this section or a beneficiary designation in a trust account or a P.O.D. payee designation cannot be changed by will, unless the will expressly provides that the terms of the account should be changed or modified.

Source: SL 1987, ch 208, § 4; SL 1990, ch 221; SL 1991, ch 230, § 1D; SDCL 30-23-46; SL 1995, ch 167, § 172.



§ 29A-6-105 Rights of survivorship determined by form of account at death of party--Alteration of form.

29A-6-105. Rights of survivorship determined by form of account at death of party--Alteration of form. The provisions of § 29A-6-104 as to rights of survivorship are determined by the form of the account at the death of a party. This form may be altered by written order given by a party to the financial institution to change the form of the account or to stop or vary payment under the terms of the account. The order or request shall be signed by a party, received by the financial institution during the party's lifetime, and not countermanded by other written order of the same party during his lifetime.

Source: SL 1987, ch 208, § 5; SDCL 30-23-47; SL 1995, ch 167, § 172.



§ 29A-6-106 Effectiveness of transfers--Not considered testamentary.

29A-6-106. Effectiveness of transfers--Not considered testamentary. Any transfers resulting from the application of § 29A-6-104 are effective by reason of the account contracts involved and §§ 29A-6-101 to 29A-6-113, inclusive, and are not to be considered as testamentary except to the extent directed by § 29A-6-107.

Source: SL 1987, ch 208, § 6; SDCL 30-23-48; SL 1995, ch 167, § 172.



§ 29A-6-107 Payment to surviving party from multiple-party account--Liability for debts and expensesof administration--Procedure--Liability of financial institution.

29A-6-107. Payment to surviving party from multiple-party account--Liability for debts and expenses of administration--Procedure--Liability of financial institution. No multiple-party account is effective against an estate of a deceased party to transfer to a survivor sums needed to pay debts, taxes, and expenses of administration, including statutory allowances to the surviving spouse, minor children and dependent children, if other assets of the estate are insufficient. A surviving party, P.O.D. payee or beneficiary who receives payment from a multiple-party account after the death of a deceased party shall be liable to account to his personal representative for amounts the decedent owned beneficially immediately before his death to the extent necessary to discharge the claims and charges mentioned above remaining unpaid after application of the decedent's estate. No proceeding to assert this liability may be commenced unless the personal representative has received a written demand by a surviving spouse, a creditor or one acting for a minor or dependent child of the decedent, and no proceeding shall be commenced later than two years following the death of the decedent. Sums recovered by the personal representative shall be administered as part of the decedent's estate. This section does not affect the right of a financial institution to make payment on multiple-party accounts according to the terms thereof or make it liable to the estate of a deceased party unless before payment the institution has been served with process in a proceeding by the personal representative.

Source: SL 1987, ch 208, § 7; SL 1991, ch 230, § 1E; SDCL 30-23-49; SL 1995, ch 167, § 172.



§ 29A-6-108 Financial institution as party to multiple-party accounts.

29A-6-108. Financial institution as party to multiple-party accounts. Any financial institution may enter into multiple-party accounts to the same extent that they may enter into single-party accounts. Any multiple-party account may be paid, on request, to any one or more of the parties. No financial institution may be required to inquire as to the source of funds received for deposit to a multiple-party account or to inquire as to the proposed application of any sum withdrawn from an account for purposes of establishing net contributions.

Source: SL 1987, ch 208, § 8; SDCL 30-23-50; SL 1995, ch 167, § 172.



§ 29A-6-109 Payments from joint account to party, personal representative or heirs.

29A-6-109. Payments from joint account to party, personal representative or heirs. Any sums in a joint account may be paid, on request, to any party without regard to whether any other party is incapacitated or deceased at the time the payment is demanded. However, payment may not be made to the personal representative or heirs of a deceased party unless proofs of death are presented to the financial institution showing that the decedent was the last surviving party or unless there is no right of survivorship under § 29A-6-104.

Source: SL 1987, ch 208, § 9; SL 1992, ch 88, § 10; SL 1993, ch 94, § 4; SDCL 30-23-51; SL 1995, ch 167, § 172.



§ 29A-6-110 Payment from trust account to trustee, personal representative, heirs or beneficiary.

29A-6-110. Payment from trust account to trustee, personal representative, heirs or beneficiary. Any trust account may be paid, on request, to any trustee. Unless the financial institution has received written notice that the beneficiary has a vested interest not dependent upon his surviving the trustee, payment may be made to the personal representative or heirs of a deceased trustee if proof of death is presented to the financial institution showing that his decedent was the survivor of all other persons named on the account either as trustee or beneficiary. Payment may be made, on request, to the beneficiary upon presentation to the financial institution of proof of death showing that the beneficiary or beneficiaries survived all persons named as trustees.

Source: SL 1987, ch 208, § 10; SL 1992, ch 88, § 11; SL 1993, ch 94, § 5; SDCL 30-23-52; SL 1995, ch 167, § 172.



§ 29A-6-111 Financial institution discharged from claims--Exception where notice given.

29A-6-111. Financial institution discharged from claims--Exception where notice given. Payment made pursuant to § 29A-6-108, 29A-6-109, 29A-6-110, or 29A-6-114, discharges the financial institution from all claims for amounts so paid whether or not the payment is consistent with the beneficial ownership of the account as between parties, or beneficiaries, or their successors. The protection here given does not extend to payments made after a financial institution has received written notice from any party able to request present payment to the effect that withdrawals in accordance with the terms of the account should not be permitted. Unless the notice is withdrawn by the person giving it, the successor of any deceased party shall concur in any demand for withdrawal if the financial institution is to be protected under this section. No other notice or any other information shown to have been available to a financial institution effects its right to the protection provided here. The protection here provided has no bearing on the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of funds in, or withdrawn from, multiple-party accounts.

Source: SL 1987, ch 208, § 11; SL 1991, ch 230, § 1F; SDCL 30-23-53; SL 1995, ch 167, § 172.



§ 29A-6-112 Right of financial institution to setoff--Amount.

29A-6-112. Right of financial institution to setoff--Amount. Without qualifying any other statutory right to setoff or lien and subject to any contractual provision, if a party to a multiple-party account is indebted to a financial institution, the financial institution has a right to setoff against the account in which the party has or had immediately before his death a present right of withdrawal. The amount of the account subject to setoff is that proportion to which the debtor is, or was immediately before his death, beneficially entitled, and in the absence of proof of net contributions, to an equal share with all parties having present rights of withdrawal.

Source: SL 1987, ch 208, § 12; SDCL 30-23-54; SL 1995, ch 167, § 172.



§ 29A-6-113 Provisions deemed nontestamentary--Rights of creditors not limited.

29A-6-113. Provisions deemed nontestamentary--Rights of creditors not limited. (a) A provision for a nonprobate transfer on death in an insurance policy, contract of employment, bond, mortgage, promissory note, certificated or uncertificated security, account agreement, custodial agreement, deposit agreement, compensation plan, pension plan, individual retirement plan, employee benefit plan, trust, conveyance, deed or gift, marital property agreement, or other written instrument of a similar nature is nontestamentary. This subsection includes a written provision that:

(1) Money or other benefits due to, controlled by, or owned by a decedent before death must be paid after the decedent's death to a person whom the decedent designates either in the instrument or in a separate writing, including a will, executed either before or at the same time as the instrument, or later;

(2) Money due or to become due under the instrument ceases to be payable in the event of death of the promisee or the promisor before payment or demand; or

(3) Any property controlled by or owned by the decedent before death which is the subject of the instrument passes to a person the decedent designates either in the instrument or in a separate writing, including a will, executed either before or at the same time as the instrument, or later.

(b) This section does not limit rights of creditors under other laws of this state.

Source: SL 1987, ch 208, § 13; SDCL 30-23-55; SL 1995, ch 167, §§ 171, 172.



§ 29A-6-114 Payment of P.O.D.

29A-6-114. Payment of P.O.D. Any P.O.D. account may be paid, on request, to any original party to the account. Payment may be made, on request, to the P.O.D. payee or to the personal representative or heirs of a deceased P.O.D. payee upon presentation to the financial institution of proof of death showing that the P.O.D. payee survived all persons named as original payees. Payment may be made to the personal representative or heirs of a deceased original payee if proof of death is presented to the financial institution showing that his decedent was the survivor of all other persons named on the account either as an original payee or other persons named on the account either as an original payee or as P.O.D. payee.

Source: SL 1991, ch 230, § 2; SL 1992, ch 88, § 12; SL 1993, ch 94, § 6; SDCL 30-23-56; SL 1995, ch 167, § 172.



§ 29A-6-301 Definitions.

29A-6-301. Definitions. In this part:

(1) "Beneficiary form," means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner;

(2) "Register," including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities;

(3) "Registering entity," means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities;

(4) "Security," means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security, and a security account;

(5) "Security account," means (i) a reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, cash equivalents, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death; (ii) an investment management or custody account with a trust company or a trust division of a bank with trust powers, including the securities in the account, a cash balance in the account, and cash, cash equivalents, interest, earnings, or dividends earned or declared on the security in the account, whether or not credited to the account before the owner's death; or (iii) a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.
Source: SL 1995, ch 168, § 6-301; SL 2004, ch 189, § 1.



§ 29A-6-302 Registration in beneficiary form--Sale or joint tenancy ownership.

29A-6-302. Registration in beneficiary form--Sale or joint tenancy ownership. Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.

Source: SL 1995, ch 168, § 6-302.



§ 29A-6-303 Registration in beneficiary form--Applicable law.

29A-6-303. Registration in beneficiary form--Applicable law. A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.

Source: SL 1995, ch 168, § 6-303.



§ 29A-6-304 Origination of registration in beneficiary form.

29A-6-304. Origination of registration in beneficiary form. A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.

Source: SL 1995, ch 168, § 6-304.



§ 29A-6-305 Form of registration in beneficiary form.

29A-6-305. Form of registration in beneficiary form. Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD," or by the words "pay on death" or the abbreviation "POD," after the name of the registered owner and before the name of a beneficiary.

Source: SL 1995, ch 168, § 6-305.



§ 29A-6-306 Effect of registration in beneficiary form.

29A-6-306. Effect of registration in beneficiary form. The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.

Source: SL 1995, ch 168, § 6-306.



§ 29A-6-307 Ownership on death of owner.

29A-6-307. Ownership on death of owner. On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.

Source: SL 1995, ch 168, § 6-307.



§ 29A-6-308 Protection of registering entity.

29A-6-308. Protection of registering entity. (a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this part.

(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this part.

(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with § 29A-6-307 and does so in good faith reliance (i) on the registration, (ii) on this part, and (iii) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of this part do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this part.

(d) The protection provided by this part to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

Source: SL 1995, ch 168, § 6-308.



§ 29A-6-309 Nontestamentary transfer on death.

29A-6-309. Nontestamentary transfer on death. (a) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this part and is not testamentary.

(b) This part does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state.

Source: SL 1995, ch 168, § 6-309.



§ 29A-6-310 Terms, conditions, and forms for registration.

29A-6-310. Terms, conditions, and forms for registration. (a) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests (i) for registrations in beneficiary form, and (ii) for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes." This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

(b) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(1) Sole owner-sole beneficiary: John S Brown TOD (or POD) John S Brown Jr.

(2) Multiple owners-sole beneficiary: John S Brown Mary B Brown JT TEN TOD John S Brown Jr.

(3) Multiple owners-primary and secondary (substituted) beneficiaries: John S Brown Mary B Brown JT TEN TOD John S Brown Jr SUB BENE Peter Q Brown or John S Brown Mary B Brown JT TEN TOD John S Brown Jr LDPS.
Source: SL 1995, ch 168, § 6-310.



§ 29A-6-311 Application of part.

29A-6-311. Application of part. This part applies to registrations of securities in beneficiary form made before or after July 1, 1996, by decedents dying on or after July 1, 1996.

Source: SL 1995, ch 168, § 6-311.






Chapter 07 - Reserved

CHAPTER 29A-7

RESERVED



Chapter 08 - Effective Date And Repealer

§ 29A-8-101 Time of taking effect--Provisions for transition.

29A-8-101. Time of taking effect--Provisions for transition. (a) This code takes effect on July 1, 1995.

(b) Except as provided elsewhere in this code:

(1) This code applies to decedents dying on or after July 1, 1995, to their estates, and to the identification and rights of their successors;

(2) This code applies to governing instruments executed by decedents dying on or after July 1, 1995, no matter when executed. Any rule of construction or presumption provided in this code applies to governing instruments executed before July 1, 1995, unless there is a clear indication of a contrary intent;

(3) This code applies to any proceedings in court commenced on or after July 1, 1995, regardless of the date of the decedent's death. Notwithstanding the repeal of Titles 29 and 30, the provisions of prior law continue to apply to any proceedings pending on July 1, 1995, except to the extent that the court, following petition therefor, orders that the procedures prescribed by this code be made applicable;

(4) An act done before July 1, 1995, in any proceeding and any right accrued before July 1, 1995, is not impaired by this code. If a right is acquired, extinguished or barred upon the expiration of a prescribed period of time which has commenced to run by the provisions of any statute before July 1, 1995, those provisions shall remain in force with respect to such right.
Source: SL 1995, ch 167, § 8-101.









Title 30 - PROBATE AND GUARDIANSHIP PROCEDURE

Chapter 01 - Notices And Representation Of Parties In Circuit Court [Repealed]

§ 30-1-1 to 30-1-21. Repealed.

30-1-1 to 30-1-21. Repealed by SL 1995, ch 167, § 143






Chapter 02 - Trials In Circuit Court [Repealed]

§ 30-2-1 to 30-2-5. Repealed.

30-2-1 to 30-2-5. Repealed by SL 1995, ch 167, § 144






Chapter 03 - Judgments, Orders And Decrees Of Circuit Court [Repealed]

§ 30-3-1 to 30-3-7. Repealed.

30-3-1 to 30-3-7. Repealed by SL 1995, ch 167, § 145






Chapter 04 - Bonds Of Executors, Administrators, Guardians And Trustees [Repealed]

§ 30-4-1 to 30-4-6. Repealed.

30-4-1 to 30-4-6. Repealed by SL 1995, ch 167, § 146






Chapter 05 - Jurisdiction And Venue Of Decedents' Estates [Repealed]

§ 30-5-1 to 30-5-7. Repealed.

30-5-1 to 30-5-7. Repealed by SL 1995, ch 167, § 147






Chapter 05A - Elective Share Of Surviving Spouse [Repealed]

§ 30-5A-1 , 30-5A-2. Repealed.

30-5A-1, 30-5A-2. Repealed by SL 1995, ch 167, § 148



§ 30-5A-3 Repealed.

30-5A-3. Repealed by SL 1987, ch 207, § 2



§ 30-5A-4 to 30-5A-8. Repealed.

30-5A-4 to 30-5A-8. Repealed by SL 1995, ch 167, § 148






Chapter 06 - Probate Of Wills [Repealed]

§ 30-6-1 to 30-6-14. Repealed.

30-6-1 to 30-6-14. Repealed by SL 1995, ch 167, § 149



§ 30-6-15 Repealed.

30-6-15. Repealed by SL 1977, ch 233, § 2



§ 30-6-15.1 to 30-6-41. Repealed.

30-6-15.1 to 30-6-41. Repealed by SL 1995, ch 167, § 149






Chapter 07 - Revocation Of Probate [Repealed]

§ 30-7-1 to 30-7-8. Repealed.

30-7-1 to 30-7-8. Repealed by SL 1995, ch 167, § 150






Chapter 08 - Letters Testamentary Or With Will Annexed [Repealed]

§ 30-8-1 to 30-8-15. Repealed.

30-8-1 to 30-8-15. Repealed by SL 1995, ch 167, § 151






Chapter 09 - Letters Of Administration In Intestacy [Repealed]

§ 30-9-1 to 30-9-25. Repealed.

30-9-1 to 30-9-25. Repealed by SL 1995, ch 167, § 152






Chapter 10 - Special Administration Of Decedents' Estates [Repealed]

§ 30-10-1 to 30-10-8. Repealed.

30-10-1 to 30-10-8. Repealed by SL 1995, ch 167, § 153






Chapter 11 - Summary Administration Of Small Estates [Repealed]

§ 30-11-1 to 30-11-23. Repealed.

30-11-1 to 30-11-23. Repealed by SL 1995, ch 167, § 154






Chapter 11A - Payment And Delivery Of Small Personal Estates [Repealed]

§ 30-11A-1 to 30-11A-6. Repealed.

30-11A-1 to 30-11A-6. Repealed by SL 1995, ch 167, § 155






Chapter 12 - Ancillary Administration Of Nonresident Decedents' Estates [Repealed]

§ 30-12-1 to 30-12-7. Repealed.

30-12-1 to 30-12-7. Repealed by SL 1995, ch 167, § 156






Chapter 13 - Qualification And Bonds Of Executors And Administrators [Repealed]

§ 30-13-1 to 30-13-21. Repealed.

30-13-1 to 30-13-21. Repealed by SL 1995, ch 167, § 157






Chapter 14 - Resignation, Removal And Replacement Of Executors And Administrators [Repealed]

§ 30-14-1 to 30-14-11. Repealed.

30-14-1 to 30-14-11. Repealed by SL 1995, ch 167, § 158






Chapter 15 - Actions By And Against Executors And Administrators [Repealed]

§ 30-15-1 to 30-15-8. Repealed.

30-15-1 to 30-15-8. Repealed by SL 1995, ch 167, § 159






Chapter 16 - Inventory And Appraisement Of Decedents' Estates [Repealed]

§ 30-16-1 , 30-16-2. Repealed.

30-16-1, 30-16-2. Repealed by SL 1995, ch 167, § 160



§ 30-16-3 Repealed.

30-16-3. Repealed by SL 1978, ch 216, § 1



§ 30-16-4 , 30-16-5. Repealed.

30-16-4, 30-16-5. Repealed by SL 1995, ch 167, § 160



§ 30-16-6 Repealed.

30-16-6. Repealed by SL 1976, ch 178, § 7



§ 30-16-7 to 30-16-9. Repealed.

30-16-7 to 30-16-9. Repealed by SL 1995, ch 167, § 160



§ 30-16-10 Repealed.

30-16-10. Repealed by SL 1976, ch 178, § 7



§ 30-16-11 , 30-16-12. Repealed.

30-16-11, 30-16-12. Repealed by SL 1995, ch 167, § 160






Chapter 17 - Collection Of Assets Of Decedents' Estates [Repealed]

§ 30-17-1 to 30-17-21. Repealed.

30-17-1 to 30-17-21. Repealed by SL 1995, ch 167, § 161






Chapter 18 - Management Of Decedents' Estates [Repealed]

§ 30-18-1 to 30-18-6. Repealed.

30-18-1 to 30-18-6. Repealed by SL 1995, ch 167, § 162



§ 30-18-7 Repealed.

30-18-7. Repealed by SL 1982, ch 215, § 14



§ 30-18-8 to 30-18-14. Repealed.

30-18-8 to 30-18-14. Repealed by SL 1995, ch 167, § 162






Chapter 18A - Independent Administration Of Decedents' Estates [Repealed]

§ 30-18A-1 to 30-18A-16. Repealed.

30-18A-1 to 30-18A-16. Repealed by SL 1995, ch 167, § 163






Chapter 19 - Conveyance Of Real Property By Executors And Administrators [Repealed]

§ 30-19-1 to 30-19-13. Repealed.

30-19-1 to 30-19-13. Repealed by SL 1995, ch 167, § 164






Chapter 20 - Homestead And Family Allowances [Repealed]

§ 30-20-1 to 30-20-26. Repealed.

30-20-1 to 30-20-26. Repealed by SL 1995, ch 167, § 165






Chapter 21 - Claims Against Decedents' Estates [Repealed]

§ 30-21-1 to 30-21-19. Repealed.

30-21-1 to 30-21-19. Repealed by SL 1995, ch 167, § 166



§ 30-21-20 Repealed.

30-21-20. Repealed by SL 1989, ch 247, § 12



§ 30-21-21 to 30-21-37. Repealed.

30-21-21 to 30-21-37. Repealed by SL 1995, ch 167, § 166



§ 30-21-38 to 30-21-40. Repealed.

30-21-38 to 30-21-40. Repealed by SL 1983, ch 223, §§ 2 to 4



§ 30-21-41 to 30-21-49. Repealed.

30-21-41 to 30-21-49. Repealed by SL 1995, ch 167, § 166






Chapter 21A - Joint Owners' Liability For Decedents' Debts [Transferred]

§ 30-21A-1 to 30-21A-5. Transferred.

30-21A-1 to 30-21A-5. Transferred to §§ 43-46-1 to 43-46-5, by SL 1995, ch 167, § 167






Chapter 22 - Sale Of Property Of Decedents' Estates [Repealed]

§ 30-22-1 to 30-22-35. Repealed.

30-22-1 to 30-22-35. Repealed by SL 1995, ch 167, § 168



§ 30-22-36 , 30-22-37. Repealed.

30-22-36, 30-22-37. Repealed by SL 1972, ch 162, § 2



§ 30-22-38 to 30-22-70. Repealed.

30-22-38 to 30-22-70. Repealed by SL 1995, ch 167, § 168






Chapter 23 - Distribution Of Decedents' Estates [Repealed And Transferred]

§ 30-23-1 to 30-23-25. Repealed.

30-23-1 to 30-23-25. Repealed by SL 1995, ch 167, § 169



§ 30-23-26 Repealed.

30-23-26. Repealed by SL 1993, ch 213, § 167



§ 30-23-27 to 30-23-42. Repealed.

30-23-27 to 30-23-42. Repealed by SL 1995, ch 167, § 169



§ 30-23-43 to 30-23-56. Transferred.

30-23-43 to 30-23-56. Transferred to §§ 29A-6-101 to 29A-6-114, by SL 1995, ch 167, § 172






Chapter 24 - Partition Of Decedents' Estates [Repealed]

§ 30-24-1 to 30-24-15. Repealed.

30-24-1 to 30-24-15. Repealed by SL 1995, ch 167, § 173






Chapter 25 - Accounting And Settlement By Executors And Administrators [Repealed]

§ 30-25-1 to 30-25-28. Repealed.

30-25-1 to 30-25-28. Repealed by SL 1995, ch 167, § 174



§ 30-25-29 Repealed.

30-25-29. Repealed by SL 1981, ch 168, § 3



§ 30-25-30 to 30-25-35. Repealed.

30-25-30 to 30-25-35. Repealed by SL 1995, ch 167, § 174






Chapter 26 - Jurisdiction And Venue Of Guardianships [Repealed]

CHAPTER 30-26

JURISDICTION AND VENUE OF GUARDIANSHIPS [REPEALED]

[Repealed by SL 1993, ch 213, § 169]



Chapter 27 - Appointment, Qualification, Bonds And Removal Of Guardians [Repealed]

CHAPTER 30-27

APPOINTMENT, QUALIFICATION, BONDS AND REMOVAL OF GUARDIANS

[REPEALED]

[Repealed by SL 1993, ch 213, § 170]



Chapter 28 - Custody, Care And Maintenance Of Wards [Repealed]

CHAPTER 30-28

CUSTODY, CARE AND MAINTENANCE OF WARDS [REPEALED]

[Repealed by SL 1993, ch 213, § 171]



Chapter 29 - Management Of Guardianship Estates [Repealed]

CHAPTER 30-29

MANAGEMENT OF GUARDIANSHIP ESTATES [REPEALED]

[Repealed by SL 1993, ch 213, § 172]



Chapter 30 - Guardianships For Nonresidents [Repealed]

CHAPTER 30-30

GUARDIANSHIPS FOR NONRESIDENTS [REPEALED]

[Repealed by SL 1993, ch 213, § 173]



Chapter 31 - Termination Of Guardianships [Repealed]

CHAPTER 30-31

TERMINATION OF GUARDIANSHIPS [REPEALED]

[Repealed by SL 1993, ch 213, § 174]



Chapter 32 - Accounting And Settlement By Guardians [Repealed]

CHAPTER 30-32

ACCOUNTING AND SETTLEMENT BY GUARDIANS [REPEALED]

[Repealed by SL 1993, ch 213, § 175]



Chapter 33 - Veterans' Guardianships

§ 30-33-1 to 30-33-28. Transferred.

30-33-1 to 30-33-28. Transferred to §§ 33-17A-1 to 33-17A-28, by SL 1995, ch 167, § 175



§ 30-33-29 Repealed.

30-33-29. Repealed by SL 1978, ch 218, § 2



§ 30-33-30 to 30-33-41. Transferred.

30-33-30 to 30-33-41. Transferred to §§ 33-17A-29 to 33-17A-40, by SL 1995, ch 167, § 175



§ 30-33-42 Repealed.

30-33-42. Repealed by SL 1984, ch 12, § 25



§ 30-33-43 to 30-33-47. Transferred.

30-33-43 to 30-33-47. Transferred to §§ 33-17A-41 to 33-17A-45, by SL 1995, ch 167, § 175






Chapter 34 - Conservatorships Of Absentees' Estates [Repealed]

CHAPTER 30-34

CONSERVATORSHIPS OF ABSENTEES' ESTATES [REPEALED]

[Repealed by SL 1993, ch 213, § 215]



Chapter 35 - Appeals From District County Court [Repealed]

CHAPTER 30-35

APPEALS FROM DISTRICT COUNTY COURT [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 36 - South Dakota Guardianship And Conservatorship Act [Transferred]

§ 30-36-1 to 30-36-18. Transferred.

30-36-1 to 30-36-18. Transferred to §§ 29A-5-101 to 29A-5-118, by SL 1995, ch 167, § 181



§ 30-36-19 to 30-36-28. Transferred.

30-36-19 to 30-36-28. Transferred to §§ 29A-5-201 to 29A-5-210, by SL 1995, ch 167, § 181



§ 30-36-29 to 30-36-43. Transferred.

30-36-29 to 30-36-43. Transferred to §§ 29A-5-301 to 29A-5-315, by SL 1995, ch 167, § 181



§ 30-36-44 to 30-36-63. Transferred.

30-36-44 to 30-36-63. Transferred to §§ 29A-5-401 to 29A-5-420, by SL 1995, ch 167, § 181



§ 30-36-64 to 30-36-72. Transferred.

30-36-64 to 30-36-72. Transferred to §§ 29A-5-501 to 29A-5-509, by SL 1995, ch 167, § 181



§ 30-36-73 Transferred.

30-36-73. Transferred to § 33-6-10, by SL 1995, ch 167, § 182









Title 31 - HIGHWAYS AND BRIDGES

Chapter 01 - Definitions And Classes Of Highways

§ 31-1-1 Highway defined.

31-1-1. Highway defined. Every way or place of whatever nature open to the public, as a matter of right, for purposes of vehicular travel, is a highway. The term, highway, does not include a roadway or driveway upon grounds owned by private persons, colleges, universities, or other institutions, but the term includes a roadway or driveway upon grounds owned by any state agency, college, university, or institution if the governing agency, board, or commission by resolution so determines and the Department of Transportation concurs.

Source: SL 1929, ch 251, § 1 (n); SDC 1939, § 28.0101; SL 1968, ch 120; SL 2010, ch 145, § 10.



§ 31-1-2 Bridges and culverts part of highway.

31-1-2. Bridges and culverts part of highway. Bridges and culverts erected or maintained by the public constitute a part of the public highway. The terms, road or highway, whenever used in this title include any bridge upon or which form a part of the road or highway constructed, maintained, or to be improved; also any subway or underpass and any overhead crossing.

Source: PolC 1877, ch 29, § 48; CL 1887, § 1238; RPolC 1903, § 1643; RC 1919, § 8669; SL 1919, ch 333, § 8; SDC 1939, §§ 28.0101, 28.1401; SL 1968, ch 120; SL 2010, ch 145, § 11.



§ 31-1-3 Existing highways--Continuation as established.

31-1-3. Existing highways--Continuation as established. All public highways, including cartways, lawfully established shall continue as established until changed or vacated in some manner provided by law.

Source: RC 1919, § 8612; SDC 1939, § 28.0103.



§ 31-1-4 Classification of highways of state.

31-1-4. Classification of highways of state. The highways of this state consist of streets and alleys within the limits of municipal corporations, the state trunk highway system, the county highway systems of the several counties, and all other highways denominated secondary highways.

Source: SDC 1939, § 28.0107.



§ 31-1-5 Administrative systems of highways--Classification.

31-1-5. Administrative systems of highways--Classification. For the purpose of clarifying the duties and powers of the various governmental state agencies charged with the administration of the highways in South Dakota, the following definitions of highway systems shall be applicable:

(1) "State trunk system," the highways designated by statute to be controlled and supervised by the Department of Transportation;

(2) "County highway system," the highways designated by the board of county commissioners in organized counties under the supervision of these bodies that have been approved by the Department of Transportation;

(3) "Township highways," the secondary highways in organized townships that are administered by a board of township supervisors;

(4) "County secondary highways," the rural local highways in organized counties, excluding the approved county highway system, that are under the supervision of a board of county commissioners.
Source: SL 1955, ch 106, § 1; SDC Supp 1960, § 28.0238.



§ 31-1-6 Federal aid systems--Classification.

31-1-6. Federal aid systems--Classification. For the purpose of clarifying the federal aid systems provided for in federal highway acts the following classifications are applicable in South Dakota:

(1) "National highway system including the interstate system," the highways designated by the state and federal government that are eligible for improvement with national highway system and interstate federal aid funds;

(2) "Surface transportation program," the urban and rural highways designated as arterial and collector routes not functionally classified as local or rural minor collectors, unless such roads were on a federal-aid highway system on January 1, 1991, including all highways formerly designated federal-aid secondary and federal-aid urban system by the state and federal government, and including the transportation enhancement activities as defined by section 101(a) of Title 23, United States Code as of December 18, 1991, that are eligible for improvement with surface transportation program federal aid funds.
Source: SL 1955, ch 106, § 2; SDC Supp 1960, § 28.0239; SL 1984, ch 207, § 12; SL 1993, ch 215.



§ 31-1-7 Coexistence of administrative and federal aid systems.

31-1-7. Coexistence of administrative and federal aid systems. To further clarify the relation of the administrative and federal aid systems as defined in §§ 31-1-5 and 31-1-6 be it known that any of the federal aid systems may be coexistent with any of the administrative systems.

Source: SL 1955, ch 106, § 3; SDC Supp 1960, § 28.0240.






Chapter 02 - Administration Of State Highways

§ 31-2-1 Superseded.

31-2-1. Superseded



§ 31-2-1.1 Repealed.

31-2-1.1. Repealed by SL 1996, ch 20, § 13



§ 31-2-2 Superseded.

31-2-2. Superseded



§ 31-2-2.1 Repealed.

31-2-2.1. Repealed by SL 1984, ch 207, § 13



§ 31-2-3 to 31-2-7. Superseded.

31-2-3 to 31-2-7. Superseded



§ 31-2-8 Repealed.

31-2-8. Repealed by SL 2010, ch 145, § 12.



§ 31-2-9 to 31-2-12. Repealed.

31-2-9 to 31-2-12. Repealed by SL 1996, ch 20, §§ 14 to 18



§ 31-2-13 Repealed.

31-2-13. Repealed by SL 1987, ch 210, § 5



§ 31-2-13.1 Rules--Promulgation.

31-2-13.1. Rules--Promulgation. The Transportation Commission of the Department of Transportation may adopt rules pursuant to chapter 1-26, governing the following conditions in highway construction contracts:

(1) Site conditions;

(2) Suspensions of work ordered by the state (other than a suspension of work caused by the fault of the contractor or by weather);

(3) Material changes in the scope of work specified in the contract.
Source: SL 1989, ch 249.



§ 31-2-13.2 State highway fund--Use and expenditure of moneys--Purpose.

31-2-13.2. State highway fund--Use and expenditure of moneys--Purpose. There is created a special fund in the state treasury to be known as the state highway fund. All moneys in the fund shall be used and expended under the direction of the Department of Transportation, for the purpose of constructing and maintaining highways and bridges in this state, paying the salaries and expenses of the Department of Transportation, and funding public transportation, as the moneys may be appropriated for these purposes by the Legislature.

Source: SL 2005, ch 149, § 2.



§ 31-2-14 Appropriations required for salaries, expenses, and maintenance costs--Annualappropriation for construction and right-of-way.

31-2-14. Appropriations required for salaries, expenses, and maintenance costs--Annual appropriation for construction and right-of-way. The salaries of the Transportation Commission, secretary of the Department of Transportation, engineer, deputies, assistants, and employees, their necessary expenses, the other expenses of maintaining the administration of the department, and the costs of maintenance and repair of highways shall be paid by the state treasurer from the state highway fund after the same have been duly appropriated from the fund by the Legislature and audited by the state auditor. State and federal highway funds necessary for construction of highways as defined in chapter 31-1 and purchase of rights-of-way and borrow pits pursuant to chapter 31-19, are hereby annually appropriated from the state highway fund. The amount of those funds expended for administrative purposes may not exceed seven percent of the available highway funds.

Source: SDC 1939, § 28.0205; SL 1953, ch 136; SL 1957, ch 125; SL 1964, ch 91; SL 1975, ch 190, § 5; SL 1984, ch 207, § 15; SL 1993, ch 216.



§ 31-2-14.1 Rules to define "administrative purposes".

31-2-14.1. Rules to define "administrative purposes". The Transportation Commission shall promulgate rules pursuant to chapter 1-26 to define the term, "administrative purposes" for the purposes of § 31-2-14.

Source: SL 1990, ch 224.



§ 31-2-14.2 Use of state highway fund.

31-2-14.2. Use of state highway fund. All moneys in the state highway fund shall be used only for the construction, maintenance, and supervision of highways and bridges in this state, for the administrative costs necessary to perform such duties, and for the funding of public transportation.

Source: SL 1992, ch 201; SL 2005, ch 149, § 3.



§ 31-2-14.3 Annual appropriation to Department of Revenue--Distribution.

31-2-14.3. Annual appropriation to Department of Revenue--Distribution. There is hereby appropriated each fiscal year from the state highway fund the sum of one million thirty-three thousand two hundred sixty-nine dollars and ten cents to the Department of Revenue for distribution to the counties. The moneys shall be distributed to the counties in the same amounts as funds were distributed to the counties by the Department of Game, Fish and Parks for license fees in calendar year 1997, pursuant to § 41-6-70. The moneys shall be deposited in the special highway fund of each county. The secretary of revenue shall distribute the money prior to December thirty-first of each year.

Source: SL 1999, ch 59, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 31-2-15 Repealed.

31-2-15. Repealed by SL 1996, ch 20, § 19



§ 31-2-16 , 31-2-17. Repealed.

31-2-16, 31-2-17. Repealed by SL 1984, ch 207, §§ 16, 17



§ 31-2-18 Employment of persons with developmental disabilities.

31-2-18. Employment of persons with developmental disabilities. The Department of Transportation may contract for the services of any person with a developmental disability as defined in chapter 27B-1, for the performance of any work under the supervision and control of the department, without competitive bids, if the department determines that the work can be performed by the person with a developmental disability at a cost substantially equal to the ordinary cost.

Source: SL 1965, ch 143; SL 2010, ch 145, § 13.



§ 31-2-19 Construction and improvement of roads--Location of material--Publicmeetings.

31-2-19. Construction and improvement of roads--Location of material--Public meetings. Whenever practical, the Department of Transportation shall investigate and determine the location of road material in the state, ascertain the most approved methods of construction and improvements of roads, and hold public meetings throughout the state when deemed advisable.

Source: SL 1919, ch 333, § 7; SDC 1939, § 28.0207.



§ 31-2-20 Adoption of standard plans and specifications.

31-2-20. Adoption of standard plans and specifications. The Department of Transportation shall advise and adopt standard plans and specifications for road, bridge, and culvert construction and maintenance suited to the needs of the different counties of the state and furnish the same to the several county superintendents of highways.

Source: SL 1919, ch 333, § 7; SDC 1939, § 28.0207.



§ 31-2-21 Supervision of construction and maintenance of state trunk highway system,bridges, and culverts.

31-2-21. Supervision of construction and maintenance of state trunk highway system, bridges, and culverts. The Department of Transportation shall supervise the construction and maintenance of the state trunk highway system, its bridges, and culverts.

Source: SL 1919, ch 333, § 7; SDC 1939, § 28.0207; SL 1984, ch 207, § 18.



§ 31-2-22 Advice at county's request on maintaining its highway system.

31-2-22. Advice at county's request on maintaining its highway system. The department shall, at the request of any county, give advice regarding difficult construction questions, pass upon the feasibility of any plan of road construction, improvement, and repair, and in general render any reasonable service to aid the county in the construction, maintenance, or repair of its county highway system.

Source: SDC 1939, § 28.0208; SL 1953, ch 138; SL 1993, ch 217.



§ 31-2-23 Dissemination of highway information--Tourism publications.

31-2-23. Dissemination of highway information--Tourism publications. For the purpose of dissemination of information relative to highway construction, repair, maintenance, and upkeep, and for the purpose of advertising the highways of this state and attracting traffic thereto, the Department of Tourism is empowered to compile and publish any pamphlets, bulletins, and documents it deems necessary and expedient for informational and publicity purposes concerning the highways of the state, to support area travel shows intended to provide a balanced promotion of all areas of and with respect to public parks, recreational grounds, scenic places, and other public places and scenic areas or objects of interest, data as to distances, historical facts, and other items or matters of interest and value to the general public and road users; and the department may make or cause to be made from time to time a map or maps showing thereon the highways of the state and the municipalities, and other places of interest served and reached by said highways, and may cause to be printed, published, and prepared in a manner or form the department deems best, all of such information and data and provide for the distribution and dissemination of the same in such manner and method that will best serve the motoring public and road users.

Source: SDC 1939, § 28.0218; SL 1953, ch 143; SL 1971, ch 173; SL 1982, ch 17, § 49; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 59; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 31-2-23.1 Repealed.

31-2-23.1. Repealed by SL 1984, ch 207, § 19



§ 31-2-24 Contracts for tourist publicity.

31-2-24. Contracts for tourist publicity. To the end described in § 31-2-23, the Department of State Development may contract with persons, or publicity and advertising agencies to purchase space on billboards and in magazines, papers, and periodicals and time on radio and television stations and contract for other publicity for the dissemination of advertising information, historical facts, statistics, and pictures that are useful and informative to the traveling public and to attract tourists to the state. The department may contract with motion picture producers and others for the taking of moving pictures or still pictures in the state and may provide for the showing of the films when taken. The department may join with other governmental departments of the state in publishing such informational or publicity matter.

Source: SDC 1939, § 28.0218 as added by SL 1953, ch 143; SL 1982, ch 218.



§ 31-2-25 Repealed.

31-2-25. Repealed by SL 1984, ch 207, § 20



§ 31-2-26 Repealed.

31-2-26. Repealed by SL 1997, ch 38, § 7



§ 31-2-27 Disposition of property no longer useful.

31-2-27. Disposition of property no longer useful. The Department of Transportation may determine that material, machinery, equipment, or other personal property, or real property owned by the state and used by the department in maintenance or construction, which material, machinery, equipment, or other personal property is not needed for such purposes or is worn out to such an extent it is no longer useful in highway construction or maintenance, or that real property is no longer needed in the maintenance or construction of state trunk highways. The department may sell and dispose of the material, machinery, equipment, personal or real property according to the procedure prescribed by the commissioner of the Bureau of Administration.

Source: SL 1941, ch 134; SL 1955, ch 98; SDC Supp 1960, § 28.0222; SL 1963, ch 162; SL 1977, ch 54, § 8; SL 1984, ch 207, § 21; SL 1986, ch 238, § 3.



§ 31-2-28 to 31-2-31. Repealed.

31-2-28 to 31-2-31. Repealed by SL 1977, ch 54, § 14



§ 31-2-32 Auction sale of passenger automobiles.

31-2-32. Auction sale of passenger automobiles. No passenger automobile may be sold at public auction by the Department of Transportation unless there are auction sales of such passenger automobiles in each of the transportation regions where the automobiles are normally assigned.

Source: SDC Supp 1960, § 28.0222 as added by SL 1965, ch 133; SL 1984, ch 207, § 22.



§ 31-2-33 Cooperation in research projects for road development.

31-2-33. Cooperation in research projects for road development. The Department of Transportation shall be authorized to cooperate with any other state, group of states, federal agency, or nationally recognized research organization and share in the expense of setting up, maintaining and operating research projects including test roads at any place within or without the State of South Dakota for the development of facts and criteria capable of being used in the design and construction of highways, highway surfaces, and highway structures, and for the establishment of an engineering basis for the enactment of adequate and equitable legislation governing the allowable loading and method of taxation; to provide information as to types and capacities of highway vehicles which are practicable to be used in highway transportation; to procure special information concerning engineering problems, costs of maintaining highways at different capacities, the necessity for increased taxation to cover costs of highway capacities; and to produce reliable information as to how to realize the most efficient and economical vehicle capacities consistent with optimum over all highway transportation.

Source: SL 1955, ch 105; SDC Supp 1960, § 28.0237.



§ 31-2-34 Action against state on construction contract--Venue of trial.

31-2-34. Action against state on construction contract--Venue of trial. The State of South Dakota may be sued and made defendant in any court in which an action is brought against the South Dakota Department of Transportation respecting any claim, right, or controversy arising out of the work performed, or by virtue of the provisions of any construction contract entered into by the South Dakota Department of Transportation. Any such action shall name the South Dakota Department of Transportation as defendant and the venue for trial shall be the county where all or part of the construction work was performed.

Source: SL 1964, ch 110, §§ 1, 2.



§ 31-2-35 Hearing and determination of action against state--Right of appeal.

31-2-35. Hearing and determination of action against state--Right of appeal. An action brought pursuant to § 31-2-34 shall be heard and determined pursuant to rules otherwise applicable to civil actions brought in the particular court having jurisdiction of the suit and the parties to the suit shall have the right of appeal from any judgment, decree, or decision of the trial court to the appropriate appellate court under the applicable rules of appeal.

Source: SL 1964, ch 110, § 1.



§ 31-2-36 Service of process on state.

31-2-36. Service of process on state. Service upon the State of South Dakota shall be made by serving a copy of the summons, with the complaint attached, upon any authorized representative of the South Dakota Department of Transportation and also by serving copies of the summons and complaint upon the Governor and attorney general of the State of South Dakota, in the manner provided for the service of process in actions brought in the circuit courts of the State of South Dakota, or by serving a copy of the summons, with the complaint attached, upon any authorized representative of the South Dakota Department of Transportation and also by serving copies of the summons and complaint upon the Governor and attorney general of the State of South Dakota in the manner provided for service of process in actions brought in United States district courts, except only that the state shall be required to appear within thirty days after the day such process is served in the manner herein provided.

Source: SL 1964, ch 110, § 3.



§ 31-2-37 Time for actions against state.

31-2-37. Time for actions against state. Actions against the State of South Dakota authorized under the provisions of 31-2-34 shall be instituted within two years from the date of the completion of the work as provided under the terms of that particular contract or contracts.

Source: SL 1964, ch 110, § 4.



§ 31-2-38 Award of damages and costs--Payment by state.

31-2-38. Award of damages and costs--Payment by state. The State of South Dakota shall pay to any successful litigant, the amount of damages awarded and the amount of costs assessed against the State of South Dakota, out of the state highway fund from all the moneys levied and collected by the state by general state taxation for state highway purposes, or appropriated for state highway purposes.

Source: SL 1964, ch 110, § 5.



§ 31-2-39 Final judgment against state--Payment from state highway fund.

31-2-39. Final judgment against state--Payment from state highway fund. No execution may issue against the state on any final judgment obtained under the provisions of this chapter. However, if final judgment against the state has been obtained in any such action as provided by this chapter, the clerk of the court, wherein the final judgment was obtained, shall forthwith send a certified copy of the judgment by registered or certified mail to the secretary of transportation, and to the state auditor. The auditor shall audit the amount of damages and costs therein finally awarded. The state treasurer shall pay the damages and costs out of the state highway fund.

Source: SL 1964, ch 110, § 6; SL 2010, ch 145, § 14.






Chapter 03 - Location, Change And Vacation Of Highways

§ 31-3-1 Dedication to public by continuous use, work, and repair of road--Width--Obtaining right-of-way.

31-3-1. Dedication to public by continuous use, work, and repair of road--Width--Obtaining right-of-way. Whenever any road shall have been used, worked, and kept in repair as a public highway continuously for twenty years, the same shall be deemed to have been legally located or dedicated to the public, and shall be and remain a public highway until changed or vacated in some manner provided by law.

Such highway shall be sixty-six feet wide and shall be taken equally from each side of the roadbed center line. Nothing herein contained may prevent the highway authority charged with the construction, reconstruction, or repair of any public highway from purchasing or condemning right-of-way for widening the highway to more than sixty-six feet or from purchasing or condemning more right-of-way on one side of the roadbed center line than on the other, provided they deem it necessary so to do in order to provide a better highway, to avoid destruction of trees or valuable buildings or to avoid unsuitable terrain.

Source: SDC 1939, § 28.0104; SL 1985, ch 232.



§ 31-3-2 Public highway not established by mere use.

31-3-2. Public highway not established by mere use. Notwithstanding § 31-3-1, the mere use by the public of any route of travel along or across public or private land, or the right-of-way of any railroad company for any period, shall not operate to establish a public highway and no right shall inure to the public or any person by such use thereof.

Source: SL 1893, ch 100; RPolC 1903, § 1632; RC 1919, § 8613; SDC 1939, § 28.0104.



§ 31-3-3 Rights of settlers on public lands.

31-3-3. Rights of settlers on public lands. In all applications for the location, change, or vacation of any public highway, actual settlers upon any public lands in any county in this state shall have and possess all rights in this chapter granted to freeholders.

Source: SL 1867-8, ch 13, § 32; PolC 1877, ch 29, § 36; CL 1887, § 1226; RPolC 1903, § 1631; RC 1919, § 8618; SDC 1939, § 28.0112.



§ 31-3-4 Location on boundary line--Half of highway taken from each side.

31-3-4. Location on boundary line--Half of highway taken from each side. When a public highway is laid out and located upon a line dividing the land of two individuals, but not on the section line, one-half of the same must be taken, if practicable, from the land of each, provided whenever the taking of more land from one individual than the other will result in better alignment, less costly construction, or will save valuable trees or buildings from destruction, the highway may be laid out and the right-of-way taken unequally from said owners.

Source: PolC 1877, ch 29, § 44; CL 1887, § 1234; RPolC 1903, § 1639; RC 1919, § 8619; SDC 1939, § 28.0113; SL 1953, ch 134.



§ 31-3-5 Damages assessed--Payment before use of road.

31-3-5. Damages assessed--Payment before use of road. No public highway shall be opened, worked, or used until the damages assessed therefor shall be paid to the persons entitled thereto or deposited in the county treasury for their use, or they shall give their consent thereto in writing filed with the county auditor.

Source: SL 1867-8, ch 13, § 25; PolC 1877, ch 29, § 28; CL 1887, § 1216; RPolC 1903, § 1621; RC 1919, § 8620; SDC 1939, § 28.0114.



§ 31-3-6 Power of county commissioners and township supervisors to vacate, change,or locate highway on petition--Contents of petition.

31-3-6. Power of county commissioners and township supervisors to vacate, change, or locate highway on petition--Contents of petition. Upon receiving the petition of two or more voters of an organized civil township or of the number of voters equal to or greater than one percent of the ballots cast for the last gubernatorial election in the affected county, the board of supervisors of the township or the board of county commissioners wherein the highway is located or is proposed to be located may, except as provided in §§ 31-3-12 and 31-3-44, vacate, change, or locate any highway located or to be used within the township or county, if the public interest will be better served by the proposed vacating, changing, or locating of the highway. The petition of the voters shall set forth the beginning, course, and termination of the highway proposed to be located, changed, or vacated, together with the names of the owners of the land through which the highway may pass.

Source: SDC 1939, § 28.0410; SL 1984, ch 208, § 2; SL 1985, ch 233, § 1.



§ 31-3-6.1 Access to public lands.

31-3-6.1. Access to public lands. Notwithstanding any other provisions of this chapter, no county or township may vacate a highway which provides access to public lands.

Source: SL 1989, ch 253, § 1; SL 2012, ch 154, § 1.



§ 31-3-7 Public hearing--Notice--Affirmative resolution of board--Order.

31-3-7. Public hearing--Notice--Affirmative resolution of board--Order. In case of the filing of a petition described in § 31-3-6, the board shall, after giving notice of a public hearing, hold a public hearing called for the purpose of receiving public testimony about the action proposed by the petition. The board shall give notice of the public hearing by publication in the official newspaper of said township, if any, otherwise in the nearest legal newspaper of said county, once each week for at least two consecutive weeks. The notice of the public hearing shall state the purpose, date, time, and location of the hearing and a legal description of the location of the highway and the action proposed by the petition and how information, opinions, and arguments may be presented by any person unable to attend the hearing. The board shall, by resolution, determine whether the public interest will be better served by such proposed vacating, changing, or locating of the highway in question, and upon resolution in the affirmative, shall make its order that such highway be vacated, changed, or located.

Source: SDC 1939, § 28.0411; SL 1951, ch 138, § 1; SL 1985, ch 233, § 2.



§ 31-3-8 Resolution and order of board--Description of land--Map maintained by countyauditor--Recording.

31-3-8. Resolution and order of board--Description of land--Map maintained by county auditor--Recording. The resolution and order provided for in § 31-3-7 shall describe the highway vacated, changed, or located in general language by description of the land across which the highway extends, or by landmarks or survey designate the particular highway intended. The county auditor shall prepare and maintain a current map showing the course and location of all county highways within or on the border of the county. The county auditor shall, within thirty days of the resolution and order provided for in § 31-3-7, make those changes to the map as necessary to reveal the course and location of any county highway vacated, changed, or located. A certified copy of the resolution and order shall be filed with the register of deeds.

Source: SDC 1939, § 28.0412; SL 1985, ch 233, § 3; SL 1998, ch 167, § 1; SL 2012, ch 155, § 1.



§ 31-3-9 Resolution and order--Entry in minutes--Publication.

31-3-9. Resolution and order--Entry in minutes--Publication. Such resolution and order shall be printed in the minutes of the meeting of the board and the resolution shall be published in the official newspaper of said township, if any, otherwise in the nearest legal newspaper to said highway, once each week for at least two consecutive weeks, and such highway shall be, after a lapse of thirty days, vacated, changed, or located, without further proceedings unless appeal as provided for in this chapter.

Source: SDC 1939, § 28.0411; SL 1951, ch 138, § 1; SL 1972, ch 166, § 1; SL 1985, ch 233, § 4.



§ 31-3-10 Discontinuance and vacation--Reversion of title to land--Removal ofimprovements.

31-3-10. Discontinuance and vacation--Reversion of title to land--Removal of improvements. Upon the discontinuance and vacation of a highway pursuant to §§ 31-3-6 to 31-3-9, inclusive, the title to the land embodied therein shall revert to the original owners or their grantees or successors in interest, and any removable guardrails, culverts, or other public improvements upon such vacated highway may be removed and returned to the political subdivision by which the same were made or supplied.

Source: SL 1935, ch 125, § 2; SDC 1939, § 28.0412.



§ 31-3-11 Validation of vacation of highway not within municipality.

31-3-11. Validation of vacation of highway not within municipality. Whenever the governing body of any township, or county, of this state, having jurisdiction has had, or shall have, presented to it a petition for the vacation of any public highway or street, alley, or public ground or any part thereof, not located within the corporate limits of any municipality, and, after due hearing such governing body has granted or shall grant the petition in whole or in part and there was, or shall be, recorded in the office of the register of deeds of the county wherein such area is located a certified copy of the resolution or record of the action taken by such body relative to such petition, any defect or irregularity in the proceedings in such matter shall be deemed validated, legalized, and cured at the end of two years following the date of such recording and any easement or interest of the public in or upon the area so vacated shall then be terminated and action thereon barred.

Source: SL 1951, ch 138, § 2; SDC Supp 1960, § 28.0411-1.



§ 31-3-12 Limitation of jurisdiction of township supervisors.

31-3-12. Limitation of jurisdiction of township supervisors. The board of township supervisors may not vacate or change any portion of the state trunk highway system, the county highway system, or any highway within the corporate limits of any municipality.

Source: SL 1935, ch 125, § 3; SDC 1939, § 28.0413; SL 1978, ch 219; SL 1984, ch 208, § 3.



§ 31-3-13 Highway on township line--Joint resolution.

31-3-13. Highway on township line--Joint resolution. In case the highway to be vacated, changed, or located is upon a township line, it shall be necessary that the board of supervisors of the adjoining civil township, or the board of county commissioners of the county, if the adjoining congressional township is unorganized, as the case may be, pass a like resolution and enter an order vacating, changing, or locating said highway.

Source: SL 1935, ch 125, § 4; SDC 1939, § 28.0414.



§ 31-3-14 Appeal from township board to vote of voters.

31-3-14. Appeal from township board to vote of voters. Six or more voters of the township, aggrieved by the action of the board of supervisors in vacating, changing, or locating a highway may file with the township clerk a notice in writing within thirty days from the making of said order, that they appeal therefrom and desire the question of whether said highway shall be vacated, changed, or located to be submitted to a vote of the voters of the township.

Source: SL 1935, ch 125, § 5; SDC 1939, § 28.0415.



§ 31-3-15 , 31-3-16. Repealed.

31-3-15, 31-3-16. Repealed by SL 1985, ch 233, § 6



§ 31-3-17 Reopening vacated section lines without payment of damages.

31-3-17. Reopening vacated section lines without payment of damages. Nothing in this chapter may be construed to prevent the township board, county board, or the Transportation Commission from reopening highways so vacated without payment of damages to landowners on account of reopening said highway.

Source: SDC 1939, § 28.0416; SL 1985, ch 233, § 8.



§ 31-3-18 Width of highway.

31-3-18. Width of highway. All public highways located under §§ 31-3-6 to 31-3-37, inclusive, shall be not less than four rods in width, and may be six rods in width when all residents of land adjoining such highway shall petition for such width, except that highways not exceeding one-half mile in length and not located on section lines may be not less than two rods in width when, in the judgment of the board of county commissioners, such width will be sufficient to accommodate properly the travel thereon. Every order locating or changing any highway shall specify the width thereof.

Source: SL 1883, ch 112, § 51; CL 1887, § 1311; RPolC 1903, § 1722; RC 1919, § 8544; SDC 1939, § 28.0315.



§ 31-3-19 County location proceedings--Highways to which applicable.

31-3-19. County location proceedings--Highways to which applicable. The provisions of §§ 31-3-22 to 31-3-37, inclusive, shall apply to all public highways by whatever authority located within any organized county which are not within the limits of any municipality, except that no portion of the state trunk highway system or county highway systems shall be vacated, changed, or located except with the approval of and in accordance with the order of the Department of Transportation to be first made.

Source: SDC 1939, § 28.0601; SL 1992, ch 60, § 2.



§ 31-3-20 Municipal boundary highways--County and trunk highway systems.

31-3-20. Municipal boundary highways--County and trunk highway systems. The provisions of §§ 31-3-23, 31-3-28, 31-3-30, 31-3-33, 31-3-34, 31-3-36, and 31-3-37 do not apply to the highways on the boundary line of any municipality. Section 31-3-23 does not apply to any highway upon the county highway system or the trunk highway system.

Source: SDC 1939, § 28.0602; SL 1951, ch 139, § 1; SL 1985, ch 233, § 9; SL 1992, ch 60, § 2.



§ 31-3-21 Repealed.

31-3-21. Repealed by SL 1984, ch 12, § 33



§ 31-3-22 Repealed.

31-3-22. Repealed by SL 1985, ch 233, § 10



§ 31-3-23 Proceedings on short highway without usual number of petitioners--Paymentof damages.

31-3-23. Proceedings on short highway without usual number of petitioners--Payment of damages. Where such public highway proposed to be located is not more than one mile in length, the board of county commissioners shall in all things proceed as provided in §§ 31-3-22 to 31-3-37, inclusive, although the petition for such highway may be by but one or more petitioners and the board of county commissioners shall require the petitioner or petitioners for such highway to pay the damages assessed for the location thereof.

Source: SL 1913, ch 235; SL 1915, ch 211, § 2; RC 1919, § 8537; SL 1919, ch 333, § 14; SDC 1939, § 28.0602; SL 1951, ch 139, § 1.



§ 31-3-24 to 31-3-27. Repealed.

31-3-24 to 31-3-27. Repealed by SL 1985, ch 233, §§ 11 to 14



§ 31-3-28 Benefits considered in assessing damages.

31-3-28. Benefits considered in assessing damages. The benefits to accrue to any owner, occupant, or claimant of land by reason of locating or changing any highway are to be considered by the commissioners or the viewers in the determination and award of damages for the same.

Source: PolC 1877, ch 29, § 40; CL 1887, § 1230; RPolC 1903, § 1635; RC 1919, § 8624; SDC 1939, § 28.0616.



§ 31-3-29 Repealed.

31-3-29. Repealed by SL 1985, ch 233, § 15



§ 31-3-30 Remonstrance against petition--Determination by county commissioners--Assessment of damages.

31-3-30. Remonstrance against petition--Determination by county commissioners--Assessment of damages. If at the meeting of the board of county commissioners at which the report of the committee appointed to examine such highway is presented, any person over whose land such highway passes shall remonstrate against granting the prayer of the petition, setting forth in writing that he is damaged by the location, change, or vacation of such highway in a stated sum, to the truth of which he takes and subscribes an oath, such board shall determine from the face of the report and the evidence before it the amount of damages sustained and whether the damages so assessed are greater than the utility of the proposed highway or change, and if it deems the highway of sufficient advantage to the public to warrant the paying of the damages assessed, the board shall declare such highway located, changed, or vacated and all damages declared assessed shall be paid by the county; but if it shall determine that the damages assessed are greater than the advantages of the proposed location, change, or vacation, it shall order the petition dismissed.

Source: SL 1883, ch 112, § 59; CL 1887, § 1319; RPolC 1903, § 1730; RC 1919, § 8542; SDC 1939, § 28.0607.



§ 31-3-31 , 31-3-32. Repealed.

31-3-31, 31-3-32. Repealed by SL 1985, ch 233, §§ 16, 17



§ 31-3-33 Assessment and payment of damages.

31-3-33. Assessment and payment of damages. All damages sustained by reason of the locating, changing, or vacating of any highway pursuant to this chapter, shall be assessed and paid by the board having highway jurisdiction thereof or, if there is joint exercise of authority by more than one board, then the damages shall be assessed and paid by those boards in proportion to their joint exercise of authority.

Source: SDC 1939, § 28.0606; SL 1985, ch 233, § 18.



§ 31-3-34 Appeal to circuit court--Time allowed.

31-3-34. Appeal to circuit court--Time allowed. Any person who is a resident or landowner of such county or of land lying within ten miles of the boundaries of such county and who feels aggrieved by the final decision of the board in awarding or refusing to award damages in locating, vacating, or changing any public highway under the provisions of this chapter, or, notwithstanding the provisions of § 31-3-14, any person who is a resident or landowner of such county or of land lying within ten miles of the boundaries of such county and who feels aggrieved by the final decision of the board in locating, vacating, or changing any public highway under the provisions of this chapter, may appeal from such decision to the circuit court for the county within thirty days after the date on which the decision of the board has become effective by serving a written notice of appeal describing the decision from which appeal is being taken upon one of the members of the board by one of the methods prescribed in § 15-6-4. The appeal so taken shall be docketed as other causes pending in such court, and the same shall be heard and determined de novo.

Source: SDC 1939, § 28.0608; SL 1985, ch 233, § 19.



§ 31-3-35 Repealed.

31-3-35. Repealed by SL 1985, ch 233, § 20



§ 31-3-36 Location by consent.

31-3-36. Location by consent. Public highways may be located without the appointment of viewers, provided the written consent of all the owners of the land to be used for that purpose be first filed in the county auditor's office, and if it is shown to the satisfaction of the board of county commissioners that the proposed highway is of sufficient public importance to be opened and worked by the public, it shall make an order locating the same, from which time only shall it be regarded as a public highway.

Source: SL 1883, ch 67, § 1; CL 1887, § 1219; RPolC 1903, § 1624; RC 1919, § 8546; SDC 1939, § 28.0610.



§ 31-3-37 Expenses of survey--Payment by person seeking location of highway.

31-3-37. Expenses of survey--Payment by person seeking location of highway. If a survey of the highway mentioned in § 31-3-36 is necessary, the board of county commissioners before ordering such survey shall require the persons asking for the location of such highway to pay the expenses of such survey.

Source: SL 1883, ch 67, § 2; CL 1887, § 1220; RPolC 1903, § 1625; RC 1919, § 8547; SDC 1939, § 28.0611.



§ 31-3-38 Location, change, or vacation of private road.

31-3-38. Location, change, or vacation of private road. Any person may have a private road laid out, changed, or vacated upon presenting a petition to the board of county commissioners of the county in which such petitioner resides under regulations provided for roads running through one county only. Such board may order such private road to be located, changed, or vacated without any view if there be no remonstrance against such petition, and the petitioner shall open and keep in repair such road at his own expense.

Source: SL 1867-8, ch 13, § 37; PolC 1877, ch 29, § 41; CL 1887, § 1231; RPolC 1903, § 1636; RC 1919, § 8548; SDC 1939, § 28.0612.



§ 31-3-39 Field notes--Furnishing to board of supervisors of township.

31-3-39. Field notes--Furnishing to board of supervisors of township. Upon the written request of the board of supervisors of any township, the county auditor shall furnish a copy of the description, field notes, and plat, if any, of each highway running into or through such township, as appears by the description, field notes, and plat on file or of record in his office.

Source: SL 1883, ch 112, § 98; CL 1887, § 1346; RPolC 1903, § 1757; RC 1919, § 8625; SDC 1939, § 28.0617.



§ 31-3-40 Field notes--Recording in township highway record.

31-3-40. Field notes--Recording in township highway record. Upon the filing of such copy in the township clerk's office, the township clerk shall record the same in the highway record book of the township and such record shall be prima facie evidence of the existence of such highway according to the description and plat so on file.

Source: SL 1883, ch 112, § 99; CL 1887, § 1347; RPolC 1903, § 1758; RC 1919, § 8626; SDC 1939, § 28.0618.



§ 31-3-41 Relocation of highways--Contract of political subdivision with United States--Reimbursement.

31-3-41. Relocation of highways--Contract of political subdivision with United States--Reimbursement. The legally constituted authorities of any county, township, or municipality in the State of South Dakota are hereby authorized and empowered to enter into contracts with the United States of America fixing the terms and conditions under which the part of any highway or system of highways under the control, jurisdiction, and supervision of any such county, township, or municipality in this state which it is found necessary to relocate, rearrange, or alter in order to facilitate the construction of the dams and reservoirs, within the State of South Dakota, by the United States government in the development of the Missouri River flood control projects will be made. Provided that any such contract entered into shall provide for reimbursement of any such county, township or municipality by the United States of America for all works performed and materials furnished under said contract by any county, township, or municipality.

Source: SL 1953, ch 156, § 1; SDC Supp 1960, § 28.06A01.



§ 31-3-42 Change in location of highway by political subdivision contracting with theUnited States.

31-3-42. Change in location of highway by political subdivision contracting with the United States. The legally constituted authorities of any county, township, or municipality, in order to expeditiously carry out the terms of any contract or contracts entered into pursuant to § 31-3-41, are authorized by resolution to make changes in the location of any part of the said highway or system of highways under the control, jurisdiction, and supervision of said authorized authorities in such county, township, or municipality necessary to comply with said contract and also purchase rights-of-way and make surveys for the necessary projects and to let all contracts for the construction of the project necessary to such relocations, rearrangements, or alterations in the same manner as now provided by the laws of this state.

Source: SL 1953, ch 156, § 2; SDC Supp 1960, § 28.06A02.



§ 31-3-43 Notice of proposed change--Publication.

31-3-43. Notice of proposed change--Publication. No changes in the location of any highway or part of a highway or system of highways as contemplated, shall be entered into pursuant to § 31-3-41 until notice of the proposed changes of such highways shall have been published in the legal newspaper of the county in which said proposed changes are to be made. Said notice shall be published for two successive weeks, once each week, and not less than ten days prior to the adoption of any such proposed changes and which said notice shall state the time and place when and where any person interested may appear and be heard upon any objections they may wish to assert in opposition to any such proposed changes in relocation or establishing of any highways or parts of highways.

Source: SL 1953, ch 156, § 2; SDC Supp 1960, § 28.06A02.



§ 31-3-44 Highways within extraterritorial area of municipality.

31-3-44. Highways within extraterritorial area of municipality. Any resolution and order of the township board of supervisors or the board of county commissioners to vacate, change, or locate a highway within a township or within a county and within the extraterritorial area of a municipality as defined in § 11-6-10 shall be subject to the approval of the governing board of the municipality exercising comprehensive planning and zoning powers within such extraterritorial area.

Source: SL 1984, ch 208, § 1.



§ 31-3-45 Rights of utilities unaffected.

31-3-45. Rights of utilities unaffected. No vacation, change, or relocation of any highway as provided for in this chapter shall diminish any existing right of use enjoyed by any public utility, municipally owned utility, or cooperative utility which provides electricity, gas, water, or telephone service.

Source: SL 1985, ch 233, § 21.



§ 31-3-46 Procedures for highway appeals from township board of supervisors.

31-3-46. Procedures for highway appeals from township board of supervisors. Upon the filing of a notice of appeal pursuant to § 31-3-14 and unless a petition or motion is filed with circuit court, the question shall be submitted to a vote of the voters at the next regular or special township meeting of the voters. The township clerk shall in the notice of such meeting state that the question of vacating, changing, or locating such highway shall be submitted to a vote of the voters. The result of the vote upon such question shall be spread upon the minutes of the meeting and the decision of the voters upon such question is final. If a two-thirds majority of the votes cast is in favor of vacating, changing, or locating the highway, the highway shall be vacated, changed, or located without further proceedings.

Source: SL 1994, ch 236.






Chapter 04 - State Trunk Highway System

§ 31-4-1 State trunk highway system designated by Legislature--Primary factors to beconsidered--Limitation on removal from state trunk highway system.

31-4-1. State trunk highway system designated by Legislature--Primary factors to be considered--Limitation on removal from state trunk highway system. The state trunk highway system shall be as designated by the Legislature in statute. In designating the state trunk highway system, the Legislature shall consider, but not be limited to, the following primary factors:

(1) Highways which are functionally classified as arterials as approved by the Federal Highway Administration and which provide farm to market access;

(2) Highways providing service to a state or federal recreational access area;

(3) The proximity of other state trunk highways and highways providing duplicating or similar service;

(4) The cost of construction, maintenance, right-of-way, and the extent of needs on the state system;

(5) The traffic volumes and other traffic survey data; and

(6) The desirability of providing an integrated system to serve interstate travel, county seats, and cities of four hundred fifty population or greater.

An existing highway segment may not be removed from the state trunk highway system unless an agreement for transfer of maintenance responsibility has been executed by the Department of Transportation and the local government unit to which the title and maintenance responsibility would be transferred.

Source: SDC 1939, § 28.0209; SL 1939, ch 107, § 1; SL 1953, ch 139; SL 1999, ch 148, § 1.



§ 31-4-2 Repealed.

31-4-2. Repealed by SL 2010, ch 145, § 15.



§ 31-4-3 Inclusion of city streets in system.

31-4-3. Inclusion of city streets in system. The Department of Transportation may at its discretion extend the state trunk highway system to include any street or streets within the limits of any first or second class municipality if necessary to make a continuous route for any state trunk highway through the municipality.

Source: SDC 1939, § 28.0209 as added by SL 1939, ch 107, § 1; SL 1953, ch 139.



§ 31-4-4 Relocations, additions, and alterations in system--Purposes.

31-4-4. Relocations, additions, and alterations in system--Purposes. No change may be made in the state trunk highway system, except that the transportation commission may make relocations, additions, and alterations in portions of the system it considers necessary for the purpose of bringing into and connecting the system with all presently unconnected first and second class municipalities having a population of more than four hundred fifty according to the last federal census and for shortening the system distances between the interconnected county seats and connected municipalities of four hundred fifty or more population. The commission may also make relocations, additions, and alterations which make continuous the route of any state trunk highway through any municipality of over twenty-five hundred population or to improve the highway grade, or to eliminate a railroad crossing or crossings, or to avoid heavy city street traffic, or to construct a bypass around or alternate route through a municipality, with the consent of the governing body of such municipality affected and with a limitation of a maximum of five miles in length on each addition.

Source: SL 1919, ch 333, § 46; SL 1923, ch 284, § 3; SDC 1939, § 28.0210; SL 1939, ch 107, § 2; SL 1957, ch 123; SL 1964, ch 94; SL 1968, ch 124; SL 1984, ch 209, § 1.



§ 31-4-5 State maintenance of streets included in state trunk highway system--Snowremoval excepted.

31-4-5. State maintenance of streets included in state trunk highway system--Snow removal excepted. If any state trunk highway includes a connecting street within a municipality over twenty-five hundred population, the Department of Transportation shall maintain the street. However, the snow removal from the street is the duty of the first or second class municipality within whose boundaries the street lies.

Source: SDC 1939, § 28.0210 as added by SL 1939, ch 107, § 2; SL 1957, ch 123; SL 1964, ch 94; SL 1968, ch 124; SL 2010, ch 145, § 16.



§ 31-4-6 Change ceasing to interconnect certain municipalities prohibited.

31-4-6. Change ceasing to interconnect certain municipalities prohibited. No change may be made so that the state trunk highway system ceases to interconnect every county seat or to connect every first or second class municipality having a population of twenty-five hundred or more by the last federal census.

Source: SDC 1939, § 28.0210 as added by SL 1939, ch 107, § 2; SL 1957, ch 123; SL 1964, ch 94; SL 1968, ch 124; SL 2010, ch 145, § 17.



§ 31-4-7 Hearing on change--Notice, publication, and contents--Right to appear.

31-4-7. Hearing on change--Notice, publication, and contents--Right to appear. Before any change is made in the state trunk highway system, the Transportation Commission shall fix a time and place for hearing, and give notice of the hearing in all legal weekly newspapers in each of the counties in which any part or portion of the change, addition, relocation, or alteration of the trunk highway system is proposed, for two successive weeks. The last publication shall be at least ten days prior to the date set for hearing. The notice shall state the proposed change, addition, relocation, or alteration of the trunk highway system, and the time and place of the hearing. Any person interested may appear at the hearing for or in opposition to the proposed change, addition, relocation, or alteration.

Source: SL 1923, ch 284, § 3; SDC 1939, § 28.0210; SL 1939, ch 107, § 2; SL 1957, ch 123; SL 1964, ch 94; SL 1968, ch 124; SL 1984, ch 209, § 2.



§ 31-4-8 Rerouting of trunk highways onto interstate highways.

31-4-8. Rerouting of trunk highways onto interstate highways. The department may reroute portions of the state trunk highway system onto the national system of interstate highways. The department may delete portions of the state trunk highway system if they have been rerouted onto the national system of interstate highways if feasible and in the best interest of the State of South Dakota.

Source: SL 1963, ch 192; SL 2010, ch 145, § 18.



§ 31-4-9 to 31-4-12. Repealed.

31-4-9 to 31-4-12. Repealed by SL 2010, ch 145, §§ 19 to 22.



§ 31-4-13 Official map of system--Alterations or additions.

31-4-13. Official map of system--Alterations or additions. The Department of Transportation shall prepare and maintain in its offices at Pierre an official map of the State of South Dakota showing the exact location of the state trunk highway system as created in this chapter. Any alteration or addition to the system shall be entered upon the map.

Source: SL 1919, ch 333, § 46; SL 1923, ch 284, § 3; SDC 1939, §§ 28.0209, 28.0210; SL 1939, ch 107, § 2; SL 1949, ch 113, § 2; SL 1953, ch 139; SL 1957, ch 123; SDC Supp 1960, § 28.0209-1; SL 1964, ch 94; SL 1968, ch 124; SL 2009, ch 144, § 1.



§ 31-4-14 Control and supervision of system by department.

31-4-14. Control and supervision of system by department. All marking, surveying, construction, repairing, and maintenance of the state trunk highway system is under the control and supervision of the department. The department shall administer the laws relative thereto.

Source: SL 1919, ch 333, § 51; SDC 1939, § 28.0211; SL 1957, ch 124; SL 1965, ch 132; SL 2010, ch 145, § 23.



§ 31-4-14.1 Restriction or closing of highway by secretary of transportation and secretaryof public safety due to inclement weather.

31-4-14.1. Restriction or closing of highway by secretary of transportation and secretary of public safety due to inclement weather. The secretary of transportation and the secretary of public safety may restrict the use of any state trunk highway if they agree the restriction of use or closing is necessary for the protection and safety of the public due to inclement weather.

Source: SL 1980, ch 208, § 1; SL 2006, ch 154, § 1.



§ 31-4-14.2 Notice of closure or use restriction.

31-4-14.2. Notice of closure or use restriction. Notice to the public that a state trunk highway is closed or its use is restricted shall be given in one or more of the following forms:

(1) Erection of suitable barriers upon the highway to restrict or prohibit travel;

(2) Issue warning and notice of the condition of the highway for travel in generally available media outlets;

(3) Post signs for direction of traffic upon the highway relative to use or nonuse of the highway;

(4) Place warning devices on the highway; or

(5) Place flagmen to warn, detour, or direct traffic on the highway.
Source: SL 1980, ch 208, § 2; SL 1996, ch 188, § 2; SL 2010, ch 146, § 1.



§ 31-4-14.3 Failure to observe notice of closure or use restriction as misdemeanor--Violators subject to action for civil penalty and cost of rescue.

31-4-14.3. Failure to observe notice of closure or use restriction as misdemeanor--Violators subject to action for civil penalty and cost of rescue. Any person who fails to observe any sign, marker, warning, notice or direction, or barrier placed or given under § 31-4-14.2 is guilty of a Class 2 misdemeanor. Any unauthorized presence on a closed highway is evidence of a violation of this section. If, as a result of a knowing violation of this section for failure to observe a notice provided pursuant to § 31-4-14.2, any agency of the State of South Dakota or any governmental subdivision incurs any costs for the purpose of rescuing the violator, any passengers, or the vehicle operated by the violator, the violator is subject to a civil action by the State of South Dakota in circuit court for the recovery of a civil penalty of up to one thousand dollars and the actual cost of any such rescue, in an amount not to exceed ten thousand dollars.

Source: SL 1980, ch 208, § 3; SL 1997, ch 175, § 1; SL 2010, ch 146, § 2.



§ 31-4-14.4 Restriction of use of state trunk highways through highway work zones.

31-4-14.4. Restriction of use of state trunk highways through highway work zones. The secretary of the Department of Transportation, after consultation with the secretary of the Department of Public Safety, may restrict the use of any state trunk highway through a highway work zone by any vehicle or class of vehicle, if the restriction is necessary for the protection and safety of highway workers and the traveling public. Notice to the public of the restriction shall be given as provided in § 31-4-14.2. Any person who fails to observe any sign, marker, warning, notice or direction, or barrier erected pursuant to this section shall be given a warning by the highway patrol or local law enforcement officer. The warning shall direct the person driving the vehicle how to proceed out of and around the highway work zone. Any person who fails to comply with the warning is guilty of a Class 2 misdemeanor. No other penalty may be assessed for a violation of this section.

Source: SL 1996, ch 188, § 1; SL 2004, ch 17, § 37.



§ 31-4-14.5 Minimum maintenance road designation--Opportunity for public input--Maintenance level required.

31-4-14.5. Minimum maintenance road designation--Opportunity for public input--Maintenance level required. The Transportation Commission may designate, by rules promulgated pursuant to chapter 1-26, a segment of the state trunk highway system as a minimum maintenance road if the commission determines that the segment is used only occasionally or intermittently for passenger or commercial travel. The commission shall publish a list of the state highway segments proposed to be designated as minimum maintenance segments each year and provide an opportunity for public input pursuant to chapter 1-26 before making the final designations. The commission shall identify the beginning and end points of the segment designated as minimum maintenance. A minimum maintenance segment may be maintained at a level less than the minimum standards for full maintenance roads, but shall be maintained at the level required to serve the occasional or intermittent traffic.

Source: SL 1999, ch 148, § 2.



§ 31-4-14.6 Signs required on minimum maintenance roads--Travel at driver's risk--Signas evidence of adequate notice.

31-4-14.6. Signs required on minimum maintenance roads--Travel at driver's risk--Sign as evidence of adequate notice. The Department of Transportation shall post signs on a minimum maintenance segment of road to notify motor vehicle drivers that it is a minimum maintenance segment and that travel on the road is at the driver's own risk. The signs shall be posted at the entry points to and at regular intervals along a minimum maintenance segment. A properly posted sign is prima facie evidence that adequate notice of a minimum maintenance has been given to the motor vehicle driver.

Source: SL 1999, ch 148, § 3.



§ 31-4-15 Repealed.

31-4-15. Repealed by SL 2010, ch 145, § 24.



§ 31-4-15.1 Fishing, jumping, or diving from bridge prohibited--Violation asmisdemeanor.

31-4-15.1. Fishing, jumping, or diving from bridge prohibited--Violation as misdemeanor. No person may fish, jump, or dive from a bridge on the state trunk highway system except as provided in § 31-4-15.2. A violation of this section is a Class 2 misdemeanor.

Source: SL 1987, ch. 210, § 40.



§ 31-4-15.2 Fishing from bridge--Signs.

31-4-15.2. Fishing from bridge--Signs. The Transportation Commission may by rules promulgated pursuant to chapter 1-26 allow persons to fish from a bridge on the state trunk highway system. If such a rule is promulgated the bridge shall be signed to indicate that fishing is allowed from the bridge.

Source: SL 1987, ch 210, § 41.



§ 31-4-16 to 31-4-129. Repealed.

31-4-16 to 31-4-129. Repealed by SL 1968, ch 123, § 2; SL 1982, ch 220, § 1; SL 1983, ch 225, §§ 2-4, 6-8, 10, 14, 15, 18, 19, 25-29, 31, 32, 35-39, 42, 45, 49, 51-55; SL 1984, ch 209, § 121; SL 1984, ch 210



§ 31-4-130 State Highway 10 from Pollock to Minnesota.

31-4-130. State Highway 10 from Pollock to Minnesota. The state trunk highway system includes the following in Campbell, McPherson, Brown, Marshall, and Roberts counties:

(1) From a point on State Highway 1804 near the north line of section twenty-one, township one hundred twenty-eight north, range seventy-eight west, thence northeast via Pollock and east to U.S. Highway 83 north of Herreid near the northeast corner of section eighteen, township one hundred twenty-eight north, range seventy-six west;

(2) From a point on U.S. Highway 83 north of Mound City near the northwest corner of section five, township one hundred twenty-six north, range seventy-six west, thence easterly via Eureka and Leola to U.S. Highway 281 north of Aberdeen near the northeast corner of section twenty-two, township one hundred twenty-six north, range sixty-four west;

(3) From a point on U.S. Highway 281 north of Aberdeen near the northwest corner of section two, township one hundred twenty-six north, range sixty-four west, thence easterly via Britton, Lake City, and Sisseton to the Minnesota state line on the east line of section thirteen, township one hundred twenty-five north, range fifty west.
Source: SL 1984, ch 209, § 3.



§ 31-4-131 State Highway 11 from Elk Point to Minnesota.

31-4-131. State Highway 11 from Elk Point to Minnesota. The state trunk highway system includes the following in Union, Lincoln, and Minnehaha counties:

(1) From a point on Interstate Highway 29 Business Loop near the west quarter corner of section nineteen, township ninety-one north, range forty-nine west, thence north via Elk Point to State Highway 50 north of Elk Point near the northwest corner of section thirty, township ninety-two north, range forty-nine west;

(2) From a point on State Highway 48 south of Alcester near the southwest corner of section twenty-two, township ninety-three north, range forty-nine west, thence northerly to State Highway 42 southeast of Sioux Falls near the northeast corner of section twenty-four, township one hundred one north, range forty-nine west;

(3) From a point on State Highway 42 east of Sioux Falls south of the northeast corner of section twenty-eight, township one hundred one north, range forty-eight west, thence northerly via Brandon to the Minnesota state line near the northeast corner of section three, township one hundred four north, range forty-seven west.
Source: SL 1984, ch 209, § 4; SL 1994, ch 237, § 8.



§ 31-4-132 U.S. Highway 12 from North Dakota to Minnesota.

31-4-132. U.S. Highway 12 from North Dakota to Minnesota. The state trunk highway system includes the following in Perkins, Corson, Walworth, Edmunds, Brown, Day, Roberts, and Grant counties:

From the North Dakota state line on the north line of section twenty-one, township twenty-three north, range fourteen east, thence easterly via Lemmon, Morristown, McIntosh, McLaughlin, Mobridge, Selby, Bowdle, Roscoe, Ipswich, Aberdeen, Groton, Bristol, Webster, Waubay, Milbank, and Big Stone City to the Minnesota state line near the east quarter corner of section seventeen, township one hundred twenty-one north, range forty-six west.

Source: SL 1984, ch 209, § 5.



§ 31-4-133 State Highway 13 from State Highway 34 to U.S. Highway 14.

31-4-133. State Highway 13 from State Highway 34 to U.S. Highway 14. The state trunk highway system includes the following in Moody and Brookings counties:

From a point on State Highway 34 south of Flandreau near the southwest corner of section three, township one hundred six north, range forty-eight west, thence northerly via Flandreau and Elkton to U.S. Highway 14 north of Elkton near the northeast corner of section eight, township one hundred nine north, range forty-seven west.

Source: SL 1984, ch 209, § 6.



§ 31-4-134 U.S. Highway 14 from Interstate Highway 90 to Minnesota.

31-4-134. U.S. Highway 14 from Interstate Highway 90 to Minnesota. The state trunk highway system includes the following in Pennington, Jackson, Haakon, Stanley, Hughes, Hyde, Hand, Beadle, Kingsbury, and Brookings counties:

From a point on Interstate Highway 90 east of Wall near the center of section four, township one south, range sixteen east, thence easterly via Quinn, Cottonwood, Philip, Midland, Fort Pierre, Pierre, Blunt, Miller, St. Lawrence, Wessington, Wolsey, Huron, Cavour, Iroquois, DeSmet, Lake Preston, Arlington, Volga, and Brookings to the Minnesota state line near the southeast corner of section five, township one hundred nine north, range forty-seven west.

Source: SL 1984, ch 209, § 7.



§ 31-4-135 U.S. Highway 14 Alternate from Interstate Highway 90 at Spearfish via Lead-Deadwood to Interstate Highway 90 at Sturgis.

31-4-135. U.S. Highway 14 Alternate from Interstate Highway 90 at Spearfish via Lead-Deadwood to Interstate Highway 90 at Sturgis. The state trunk highway system includes the following in Lawrence and Meade counties:

From a point on Interstate Highway 90 in the southeast quarter of section thirteen, township six north, range two east, thence southerly and northeasterly via Spearfish, Spearfish Canyon, Lead, Deadwood, and Sturgis to Interstate Highway 90 near the southeast corner of section five, township five north, range five east.

Source: SL 1984, ch 209, § 8.



§ 31-4-136 U.S. Highway 14 Bypasses at Pierre and Brookings.

31-4-136. U.S. Highway 14 Bypasses at Pierre and Brookings. The state trunk highway system includes the following in Hughes and Brookings counties:

(1) From a point on U.S. Highway 14 easterly to State Highway 34, thence north via Pierre to U.S. Highway 14;

(2) From a point on U.S. Highway 14 west of Brookings, thence easterly via Brookings to U.S. Highway 14 east of Brookings.
Source: SL 1984, ch 209, § 9; SL 2005, ch 150, § 1.



§ 31-4-137 State Highway 15 from State Highway 28 to Interstate Highway 29.

31-4-137. State Highway 15 from State Highway 28 to Interstate Highway 29. The state trunk highway system includes the following in Deuel, Grant, and Roberts counties:

(1) From a point on State Highway 28 west of Toronto near the southwest corner of section twenty-three, township one hundred thirteen north, range forty-nine west, thence north via Clear Lake and Altamont to U.S. Highway 212 north of Altamont near the southeast corner of section thirty-four, township one hundred seventeen north, range forty-nine west;

(2) From a point on U.S. Highway 212 south of Milbank near the southwest corner of section eighteen, township one hundred seventeen north, range forty-eight west, thence north to State Highway 20 south of Milbank near the southwest corner of section nineteen, township one hundred eighteen north, range forty-eight west;

(3) From a point on State Highway 20 south of Milbank near the southwest corner of section eighteen, township one hundred nineteen north, range forty-eight west, thence north and west via Milbank to Interstate Highway 29 near the west line of section twenty-six, township one hundred twenty-three north, range fifty-one west.
Source: SL 1984, ch 209, § 10.



§ 31-4-138 U.S. Highway 16 from Wyoming to Interstate Highway 190.

31-4-138. U.S. Highway 16 from Wyoming to Interstate Highway 190. The state trunk highway system includes the following in Custer and Pennington counties:

From a point on the Wyoming state line on the west line of section thirty, township three south, range one east, thence easterly and northeasterly via Custer and Hill City to the intersection of 8th Street and Omaha Street in Rapid City, thence westerly to Interstate Highway 190 at the intersection of West Boulevard and Omaha Street.

Source: SL 1984, ch 209, § 11.



§ 31-4-139 U.S. Highway 16 Alternate from U.S. Highway 16 at Custer via Keystone toU.S. Highway 16.

31-4-139. U.S. Highway 16 Alternate from U.S. Highway 16 at Custer via Keystone to U.S. Highway 16. The state trunk highway system includes the following in Custer and Pennington counties:

From a point on U.S. Highway 16 in Custer near the northeast corner of section twenty-six, township three south, range four east, thence easterly and northerly via Custer and Keystone to U.S. Highway 16 north of Keystone on the north line of section thirty-one, township one south, range six east.

Source: SL 1984, ch 209, § 12.



§ 31-4-139.1 U.S. Highway 16B from U.S. Highway 16 to Interstate Highway 90.

31-4-139.1. U.S. Highway 16B from U.S. Highway 16 to Interstate Highway 90. The state trunk highway system includes the following in Pennington County:

From a point on U.S. Highway 16 near the east-west quarter line of section twenty-six, township one north, range seven east, thence east and northerly to a point on Interstate Highway 90.

Source: SL 1988, ch 232; SL 1994, ch 237, § 1.



§ 31-4-140 State Highway 17 from State Highway 44 to State Highway 42.

31-4-140. State Highway 17 from State Highway 44 to State Highway 42. The state trunk highway system includes the following in Lincoln and Minnehaha counties:

From a point on State Highway 44 at Lennox near the southwest corner of section thirty-three, township ninety-nine north, range fifty-one west, thence north via Lennox to State Highway 42 west of Sioux Falls near the northwest corner of section nineteen, township one hundred one north, range fifty west.

Source: SL 1984, ch 209, § 13; SL 1994, ch 237, § 15.



§ 31-4-141 U.S. Highway 18 from Wyoming to Iowa.

31-4-141. U.S. Highway 18 from Wyoming to Iowa. The state trunk highway system includes the following in Fall River, Shannon, Bennett, Todd, Tripp, Gregory, Charles Mix, Douglas, Hutchinson, Turner, and Lincoln counties:

(1) From a point on the Wyoming state line near the northwest corner of section six, township nine south, range one east, thence easterly via Edgemont, Hot Springs, Martin, Mission, Winner, Colome, Gregory, Burke, Bonesteel, Lake Andes, Ravinia, Olivet, Menno, and Davis to Interstate Highway 29 southwest of Canton near the north line of section six, township ninety-seven north, range fifty west;

(2) From a point on Interstate Highway 29 west of Canton near the north line of section nineteen, township ninety-eight north, range fifty west, thence east via Canton to the Iowa state line east of Canton in the southwest quarter of section sixteen, township ninety-eight north, range forty-eight west.
Source: SL 1984, ch 209, § 14.



§ 31-4-142 U.S. Highway 18 Hot Springs Bypass from U.S. Highway 18 to U.S.Highway 18.

31-4-142. U.S. Highway 18 Hot Springs Bypass from U.S. Highway 18 to U.S. Highway 18. The state trunk highway system includes the following in Fall River County:

From a point on U.S. Highway 18 in Hot Springs in the northwest quarter of section twenty-three, township seven south, range five east, thence southeasterly via Hot Springs to U.S. Highway 18 in the southeast quarter of section twenty-four, township seven south, range five east.

Source: SL 1984, ch 209, § 15.



§ 31-4-143 State Highway 19 from Nebraska to State Highway 34.

31-4-143. State Highway 19 from Nebraska to State Highway 34. The state trunk highway system includes the following in Clay, Turner, Minnehaha, and Lake counties:

(1) From a point on the Nebraska state line south of Vermillion, thence northerly via Vermillion to State Highway 46 south of Centerville;

(2) From a point on State Highway 46 east of Irene, thence north via Viborg, Parker, and Humboldt to State Highway 34 southeast of Madison.
Source: SL 1984, ch 209, § 16; SL 2002, ch 141, § 1.



§ 31-4-144 State Highway 19 Alternate from State Highway 46 via Centerville to StateHighway 19.

31-4-144. State Highway 19 Alternate from State Highway 46 via Centerville to State Highway 19. The state trunk highway system includes the following in Turner County:

From a point on State Highway 46 south of Centerville near the southwest corner of section thirty-five, township ninety-six north, range fifty-two west, thence north and west via Centerville to State Highway 19 west of Centerville near the southwest corner of section twenty-three, township ninety-six north, range fifty-three west.

Source: SL 1984, ch 209, § 17.



§ 31-4-145 State Highway 20 from Montana to Minnesota.

31-4-145. State Highway 20 from Montana to Minnesota. The state trunk highway system includes the following in Harding, Perkins, Ziebach, Dewey, Corson, Walworth, Potter, Faulk, Spink, Clark, Codington, and Grant counties:

(1) From a point on the Montana state line southwest of Camp Crook in section seven, township eighteen north, range one east, thence easterly via Camp Crook and Buffalo to U.S. Highway 85 near the east line of section thirty, township nineteen north, range five east;

(2) From a point on U.S. Highway 85 south of Buffalo near the southeast corner of section thirty-one, township nineteen north, range five east, thence easterly via Bison and Timber Lake to U.S. Highway 12 in the southwest quarter of section thirty-three, township nineteen north, range twenty-nine east;

(3) From a point on U.S. Highway 83 south of Selby near the northwest corner of section six, township one hundred twenty north, range seventy-six west, thence east to State Highway 47 west of Hoven near the north line of section five, township one hundred twenty north, range seventy-four west;

(4) From a point on State Highway 47 south of Hoven near the northwest corner of section twenty-one, township one hundred twenty north, range seventy-four west, thence easterly via Onaka to State Highway 45 near the northeast corner of section twenty-eight, township one hundred twenty north, range sixty-eight west;

(5) From a point on State Highway 45 northeast of Faulkton near the northwest corner of section three, township one hundred nineteen north, range sixty-eight west, thence easterly via Florence and Watertown to U.S. Highway 212 near the southeast corner of section thirty-six, township one hundred seventeen north, range fifty-three west;

(6) From a point west of Interstate Highway 29 north of Watertown near the northwest corner of section seven, township one hundred nineteen north, range fifty-one west, thence east, south and east via South Shore to the Minnesota state line east of the northeast corner of section twenty-eight, township one hundred eighteen north, range forty-seven west.
Source: SL 1984, ch 209, § 18.



§ 31-4-146 State Highway 21 from State Highway 28 to U.S. Highway 81.

31-4-146. State Highway 21 from State Highway 28 to U.S. Highway 81. The state trunk highway system includes the following in Hamlin County:

From a point on State Highway 28 at Lake Norden near the south line of section seventeen, township one hundred thirteen north, range fifty-three west, thence northerly and east via Hayti to U.S. Highway 81 east of Hayti near the northeast corner of section twenty-five, township one hundred fourteen north, range fifty-three west.

Source: SL 1984, ch 209, § 19.



§ 31-4-147 State Highway 22 from U.S. Highway 212 to Minnesota.

31-4-147. State Highway 22 from U.S. Highway 212 to Minnesota. The state trunk highway system includes the following in Hamlin and Deuel counties:

(1) From Hazel to U.S. Highway 81 south of Watertown near the northeast corner of section nineteen, township one hundred fifteen north, range fifty-two west;

(2) From a point on U.S. Highway 81 south of Watertown near the northwest corner of section thirty-two, township one hundred fifteen north, range fifty-two west, thence easterly to the Minnesota state line east of the southwest corner of section thirty-three, township one hundred fifteen north, range forty-seven west.
Source: SL 1984, ch 209, § 20; SL 1992, ch 202, § 1.



§ 31-4-148 State Highway 25 from State Highway 50 to North Dakota.

31-4-148. State Highway 25 from State Highway 50 to North Dakota. The state trunk highway system includes the following in Bon Homme, Hutchinson, Hanson, Miner, Kingsbury, Clark, Day, Marshall, and Roberts counties:

(1) From a point on State Highway 50 east of Tyndall thence north via Scotland to U.S. Highway 18;

(2) From a point on State Highway 262 thence northerly to State Highway 34 east of Roswell;

(3) From a point on State Highway 34 west of Howard thence north via DeSmet to State Highway 28 southeast of Willow Lake;

(4) From a point on State Highway 28 east of Willow Lake thence north to U.S. Highway 212 east of Clark;

(5) From a point on U.S. Highway 212 west of Henry thence northerly via Webster to State Highway 10;

(6) From a point on State Highway 10 east of Lake City thence northeasterly via Veblen to the North Dakota state line.
Source: SL 1984, ch 209, § 21; SL 1986, ch 236, § 2; SL 1992, ch 202, § 2; SL 2008, ch 145, § 1.



§ 31-4-149 State Highway 26 from State Highway 47 to U.S. Highway 281.

31-4-149. State Highway 26 from State Highway 47 to U.S. Highway 281. The state trunk highway system includes the following in Sully, Hyde, Hand, and Spink counties:

(1) From a point on State Highway 47 north of Highmore near the northwest corner of section thirteen, township one hundred fifteen north, range seventy-two west, thence east to State Highway 45 north of Miller near the northeast corner of section fifteen, township one hundred fifteen north, range sixty-eight west;

(2) From a point on State Highway 45 north of Miller near the northwest corner of section twenty-three, township one hundred fifteen north, range sixty-eight west, thence easterly to U.S. Highway 281 south of Redfield near the northeast corner of section thirty-three, township one hundred sixteen north, range sixty-four west.
Source: SL 1984, ch 209, § 22; SL 1989, ch 250, § 1.



§ 31-4-150 State Highway 27 from U.S. Highway 12 to North Dakota.

31-4-150. State Highway 27 from U.S. Highway 12 to North Dakota. The state trunk highway system includes the following in Day and Marshall counties:

(1) From a point on U.S. Highway 12 southeast of Andover near the southeast corner of section eighteen, township one hundred twenty-two north, range fifty-eight west, thence northerly via Langford and Britton to State Highway 10 near the northeast corner of section twenty-six, township one hundred twenty-seven north, range fifty-eight west;

(2) From a point on State Highway 10 east of Britton near the southeast corner of section twenty-three, township one hundred twenty-seven north, range fifty-seven west, thence north to the North Dakota state line near the northeast corner of section two, township one hundred twenty-eight north, range fifty-seven west.
Source: SL 1984, ch 209, § 23.



§ 31-4-151 State Highway 28 from U.S. Highway 281 to Minnesota.

31-4-151. State Highway 28 from U.S. Highway 281 to Minnesota. The state trunk highway system includes the following in Spink, Clark, Hamlin, and Deuel counties:

(1) From a point on U.S. Highway 281 south of Redfield near the southwest corner of section thirty-five, township one hundred fourteen north, range sixty-four west, thence easterly via Willow Lake and Bryant to U.S. Highway 81 south of Watertown near the southeast corner of section thirteen, township one hundred thirteen north, range fifty-three west;

(2) From a point on U.S. Highway 81 south of Watertown near the northwest corner of section eighteen, township one hundred thirteen north, range fifty-two west, thence easterly via Estelline and Toronto to the Minnesota state line east of the northeast corner of section twenty-eight, township one hundred thirteen north, range forty-seven west.
Source: SL 1984, ch 209, § 24.



§ 31-4-152 Interstate Highway 29 from Iowa to North Dakota.

31-4-152. Interstate Highway 29 from Iowa to North Dakota. The state trunk highway system includes the following in Union, Lincoln, Minnehaha, Moody, Brookings, Deuel, Hamlin, Codington, Grant, and Roberts counties:

From a point on the Iowa state line near the center of section twenty-six, township eighty-nine north, range forty-eight west, thence northerly via North Sioux City, Sioux Falls, Brookings, and Watertown to the North Dakota state line on the north line of section thirty, township one hundred twenty-nine north, range forty-nine west.

Source: SL 1984, ch 209, § 25.



§ 31-4-153 Interstate Highway 29 Business Loop from Interstate Highway 29 via ElkPoint to Interstate Highway 29.

31-4-153. Interstate Highway 29 Business Loop from Interstate Highway 29 via Elk Point to Interstate Highway 29. The state trunk highway system includes the following in Union county:

From a point on Interstate Highway 29 southeast of Elk Point north of the southwest corner of section twenty-nine, township ninety-one north, range forty-nine west, thence northwesterly via Elk Point to Interstate Highway 29 on the south line of section thirteen, township ninety-one north, range fifty west.

Source: SL 1984, ch 209, § 26.



§ 31-4-154 State Highway 30 from west of Interstate Highway 29 to Minnesota.

31-4-154. State Highway 30 from west of Interstate Highway 29 to Minnesota. The state trunk highway system includes the following in Brookings county:

From a point west of Interstate Highway 29 near the southwest corner of section twelve, township one hundred eleven north, range fifty west, thence easterly to the Minnesota state line near the south quarter corner of section three, township one hundred eleven north, range forty-seven west.

Source: SL 1984, ch 209, § 27.



§ 31-4-155 State Highway 32 from Interstate Highway 29 to State Highway 13.

31-4-155. State Highway 32 from Interstate Highway 29 to State Highway 13. The state trunk highway system includes the following in Moody County:

From a point on Interstate Highway 29 near the north line of section thirty, township one hundred seven north, range forty-nine west, thence east via Flandreau to State Highway 13 near the east line of section twenty-eight, township one hundred seven north, range forty-eight west.

Source: SL 1984, ch 209, § 28.



§ 31-4-156 State Highway 34 from Wyoming to Minnesota.

31-4-156. State Highway 34 from Wyoming to Minnesota. The state trunk highway system includes the following in Butte, Lawrence, Meade, Ziebach, Haakon, Stanley, Hughes, Hyde, Buffalo, Jerauld, Sanborn, Miner, Lake, and Moody counties:

(1) From a point on the Wyoming state line southeasterly to Interstate Highway 90;

(2) From a point on Interstate Highway 90 easterly via Sturgis to U.S. Highway 14;

(3) From a point on U.S. Highway 14B in Pierre, thence easterly via Pierre, Wessington Springs, Lane, Woonsocket, Artesian, Roswell, Vilas and Howard to U.S. Highway 81;

(4) From a point on U.S. Highway 81 at Madison easterly via Madison, Colman, and Egan to the Minnesota state line.
Source: SL 1984, ch 209, § 29; SL 2005, ch 150, § 2.



§ 31-4-157 State Highway 36 from U.S. Highway 16 Alternate to State Highway 79.

31-4-157. State Highway 36 from U.S. Highway 16 Alternate to State Highway 79. The state trunk highway system includes the following in Custer County:

From a point on U.S. Highway 16 Alternate east of Custer near the east quarter corner of section twenty-four, township three south, range six east, northeasterly to State Highway 79 south of Hermosa near the southeast corner of section thirty-one, township two south, range eight east.

Source: SL 1984, ch 209, § 30.



§ 31-4-158 State Highway 37 from the Missouri River to North Dakota.

31-4-158. State Highway 37 from the Missouri River to North Dakota. The state trunk highway system includes the following in Bon Homme, Hutchinson, Davison, Sanborn, Beadle, Spink, and Brown counties:

(1) From a point southwest of Springfield in section nineteen, township ninety-two north, range sixty west, thence northeasterly to State Highway 50 west of Tyndall south of the northwest corner of section one, township ninety-four north, range sixty west;

(2) From a point on State Highway 50 east of Avon near the southwest corner of section thirty-two, township ninety-five north, range sixty west, thence northerly via Mitchell to State Highway 34 north of Mitchell near the northeast corner of section nine, township one hundred six north, range sixty west;

(3) From a point on State Highway 34 east of Woonsocket near the southwest corner of section nineteen, township one hundred seven north, range sixty-one west, thence northerly via Huron to U.S. Highway 212 east of Redfield east of the northwest corner of section six, township one hundred sixteen north, range sixty-one west;

(4) From a point on U.S. Highway 212 south of Doland near the southwest corner of section thirty-six, township one hundred seventeen north, range sixty-one west, thence north via Doland to State Highway 20 north of Doland near the northeast corner of section twenty-four, township one hundred nineteen north, range sixty-one west;

(5) From a point on State Highway 20 at Conde near the southeast corner of section thirty-six, township one hundred twenty north, range sixty-one west, thence north via Conde and Groton to State Highway 10 west of Britton near the northeast corner of section twenty-five, township one hundred twenty-seven north, range sixty-one west;

(6) From a point on State Highway 10 west of Britton near the southwest corner of section twenty-three, township one hundred twenty-seven north, range sixty-one west, thence north to the North Dakota state line near the north quarter corner of section three, township one hundred twenty-eight north, range sixty-one west.
Source: SL 1984, ch 209, § 31; SL 2001, ch 157, § 1.



§ 31-4-159 State Highway 38 from Interstate Highway 90 Business Loop in Mitchell toMarion Road in Sioux Falls.

31-4-159. State Highway 38 from Interstate Highway 90 Business Loop in Mitchell to Marion Road in Sioux Falls. The state trunk highway system includes the following in Davison, Hanson, McCook, and Minnehaha counties.

From a point on Interstate Highway 90 Business Loop in Mitchell, thence easterly via Mitchell, Salem, Montrose, Humboldt, and Hartford to a point on Marion Road in Sioux Falls.

Source: SL 1984, ch 209, § 32; SL 1992, ch 202, § 3; SL 1994, ch 237, § 9; SL 1999, ch 147, § 1; SL 2006, ch 155, § 1.



§ 31-4-160 Repealed.

31-4-160. Repealed by SL 1994, ch 237, § 10



§ 31-4-161 State Highway 40 from U.S. Highway 16 Alternate to Cheyenne River.

31-4-161. State Highway 40 from U.S. Highway 16 Alternate to Cheyenne River. The state trunk highway system includes the following in Pennington and Custer counties:

(1) From a point on U.S. Highway 16 Alternate in Keystone in section eight, township two south, range six east, thence southeasterly via Keystone to State Highway 79 south of the northeast corner of section thirty-one, township two south, range eight east;

(2) From a point on State Highway 79 near the northeast corner of section thirty-one, township two south, range eight east, thence southeasterly to the south end of the Cheyenne River Bridge in section twenty-five, township four south, range ten east.
Source: SL 1984, ch 209, § 34.



§ 31-4-162 State Highway 42 from U.S. Highway 281 to Iowa.

31-4-162. State Highway 42 from U.S. Highway 281 to Iowa. The state trunk highway system includes the following in Aurora, Davison, Hanson, McCook, and Minnehaha counties:

(1) From a point on U.S. Highway 281 south of Stickney, thence east to the Davison County line;

(2) From a point on State Highway 37 south of Mitchell, thence east via Ethan and Bridgewater to a point on Ellis Road west of Sioux Falls;

(3) From a point on Six Mile Road east of Sioux Falls to the Iowa state line.
Source: SL 1984, ch 209, § 35; SL 1994, ch 237, § 11; SL 2006, ch 155, § 2.



§ 31-4-163 State Highway 43 from Nebraska to U.S. Highway 18.

31-4-163. State Highway 43 from Nebraska to U.S. Highway 18. The state trunk highway system includes the following in Gregory County:

From a point on the Nebraska state line near the southeast corner of section thirty-three, township ninety-five north, range sixty-eight west, thence northwesterly to near the northwest corner of section thirty-three, township ninety-five north, range sixty-eight west.

Source: SL 1984, ch 209, § 36.



§ 31-4-164 State Highway 44 from U.S. Highway 385 to Interstate Highway 29.

31-4-164. State Highway 44 from U.S. Highway 385 to Interstate Highway 29. The state trunk highway system includes the following in Pennington, Jackson, Mellette, Tripp, Gregory, Charles Mix, Douglas, Hutchinson, Turner, and Lincoln counties:

(1) From a point on U.S. Highway 385 west of Rapid City near the southeast corner of section twenty-eight, township two north, range five east, thence easterly via Rapid City to Interstate Highway 190 at the intersection of West Boulevard and Omaha Street;

(2) From a point on U.S. Highway 16 at the intersection of 8th street and Omaha Street in Rapid City easterly via Rapid City and Interior to U.S. Highway 83 at White River near the northeast corner of section three, township forty-one north, range twenty-nine west;

(3) From a point on U.S. Highway 83 south of White River in the northeast quarter of section fourteen, township forty-one north, range twenty-nine west, thence easterly via Wood to U.S. Highway 183 south of Presho near the southeast corner of section twenty-six, township one hundred north, range seventy-eight west;

(4) From a point on U.S. Highway 18 in Winner near the southwest corner of section twenty-one, township ninety-nine north, range seventy-six west, thence east via Winner and Platte to U.S. Highway 281 northwest of Armour near the southeast corner of section sixteen, township ninety-nine north, range sixty-four west;

(5) From a point on U.S. Highway 281 north of Armour near the northwest corner of section nineteen, township ninety-nine north, range sixty-three west, thence easterly via Parker, and Chancellor to Interstate Highway 29.
Source: SL 1984, ch 209, § 37; SL 1994, ch 237, § 16.



§ 31-4-165 State Highway 45 from State Highway 44 to North Dakota.

31-4-165. State Highway 45 from State Highway 44 to North Dakota. The state trunk highway system includes the following in Charles Mix, Brule, Buffalo, Hand, Faulk, Edmunds, and McPherson counties:

(1) From a point on State Highway 44 in Platte near the southwest corner of section thirteen, township ninety-nine north, range sixty-eight west, thence north via Platte to Interstate Highway 90 on the west line of section ten, township one hundred three north, range sixty-seven west;

(2) From a point on Interstate Highway 90 in the southeast quarter of section ten, township one hundred three north, range sixty-eight west, thence north via Kimball and Miller to U.S. Highway 14 in Miller in the southeast quarter of section ten, township one hundred twelve north, range sixty-eight west;

(3) From a point on U.S. Highway 14 north of Miller west of the southeast corner of section three, township one hundred twelve north, range sixty-eight west, thence north to U.S. Highway 212 near the northwest corner of section two, township one hundred sixteen north, range sixty-eight west;

(4) From a point on U.S. Highway 212 east of Faulkton near the west quarter corner of section fifteen, township one hundred eighteen north, range sixty-eight west, thence north via Ipswich to U.S. Highway 12 near the northeast corner of section twenty-eight, township one hundred twenty-three north, range sixty-eight west;

(5) From a point on U.S. Highway 12 east of Ipswich near the southeast corner of section twenty, township one hundred twenty-three north, range sixty-seven west, thence north via Leola to State Highway 10 near the northeast corner of section twenty, township one hundred twenty-six north, range sixty-seven west;

(6) From a point on State Highway 10 east of Eureka near the southwest corner of section thirty-six, township one hundred twenty-seven north, range seventy-one west, thence north to the North Dakota state line near the northeast corner of section two, township one hundred twenty-eight north, range seventy-one west.
Source: SL 1984, ch 209, § 38.



§ 31-4-166 State Highway 46 from U.S. Highway 18 to Iowa.

31-4-166. State Highway 46 from U.S. Highway 18 to Iowa. The state trunk highway system includes the following in Charles Mix, Bon Homme, Yankton, Clay, and Union counties:

From a point on U.S. Highway 18 in the southeast quarter of section four, township ninety-five north, range sixty-five west, thence east via Wagner, Irene, and Beresford to the Iowa state line near the northeast corner of section fifteen, township ninety-five north, range forty-eight west.

Source: SL 1984, ch 209, § 39.



§ 31-4-167 State Highway 47 from Nebraska to North Dakota.

31-4-167. State Highway 47 from Nebraska to North Dakota. The state trunk highway system includes the following in Gregory, Lyman, Buffalo, Hyde, Faulk, Potter, Walworth, Edmunds, and McPherson counties:

(1) From a point on the Nebraska state line south of Burke near the southwest corner of section thirty-one, township ninety-five north, range seventy-one west, thence north to U.S. Highway 18 in the northwest quarter of section thirty-one, township ninety-seven north, range seventy-one west;

(2) From a point on U.S. Highway 18 at Gregory near the southwest corner of section twelve, township ninety-seven north, range seventy-three west, thence northerly to Interstate Highway 90, thence northwesterly to Reliance, thence northeasterly to State Highway 34 near the south quarter corner of section eleven, township one hundred seven north, range seventy-two west;

(3) From a point on State Highway 34 south of Highmore north of the southeast corner of section eleven, township one hundred nine north, range seventy-two west, thence north via Highmore to U.S. Highway 212 west of Faulkton near the northeast corner of section twelve, township one hundred eighteen north, range seventy-two west;

(4) From a point on U.S. Highway 212 south of Lebanon near the southwest corner of section four, township one hundred eighteen north, range seventy-four west, thence north via Lebanon and Hoven to U.S. Highway 12 west of Bowdle near the northeast corner of section twenty-nine, township one hundred twenty-three north, range seventy-four west;

(5) From a point on U.S. Highway 12 at Bowdle south of the northwest corner of section twenty-seven, township one hundred twenty-three north, range seventy-three west, thence northerly to State Highway 10 west of Eureka near the northeast corner of section three, township one hundred twenty-six north, range seventy-three west;

(6) From a point on State Highway 10 in Eureka near the southwest corner of section thirty-six, township one hundred twenty-seven north, range seventy-three west, thence north via Eureka to the North Dakota state line near the northeast corner of section two, township one hundred twenty-eight north, range seventy-three west.
Source: SL 1984, ch 209, § 40; SL 1991, ch 231, § 3.



§ 31-4-168 State Highway 48 from Interstate Highway 29 to Iowa.

31-4-168. State Highway 48 from Interstate Highway 29 to Iowa. The state trunk highway system includes the following in Union County:

From a point on Interstate Highway 29 northwest of Elk Point near the north quarter corner of section thirty, township ninety-three north, range fifty west, thence easterly to the Iowa state line near the southwest corner of section thirty, township ninety-three north, range forty-eight west.

Source: SL 1984, ch 209, § 41.



§ 31-4-169 State Highway 49 from U.S. Highway 18 to State Highway 47.

31-4-169. State Highway 49 from U.S. Highway 18 to State Highway 47. The state trunk highway system includes the following in Tripp and Lyman counties:

From a point on U.S. Highway 18 at Colome north of the southeast corner of section thirty-three, township ninety-eight north, range seventy-five west, thence northerly to State Highway 47 south of Reliance in the southeast quarter of section fifteen, township one hundred three north, range seventy-three west.

Source: SL 1984, ch 209, § 42; SL 1986, ch 236, § 1.



§ 31-4-170 State Highway 50 from State Highway 34 to Iowa.

31-4-170. State Highway 50 from State Highway 34 to Iowa. The state trunk highway system includes the following in Buffalo, Brule, Charles Mix, Bon Homme, Yankton, Clay, and Union counties:

(1) From a point on State Highway 34 at Lee's Corner near the northeast corner of section fifteen, township one hundred seven north, range seventy-one west, thence southerly via Chamberlain to Interstate Highway 90 south of Chamberlain south of the northeast corner of section thirty-four, township one hundred four north, range seventy-one west;

(2) From a point on Interstate Highway 90 south of Pukwana near the center of section two, township one hundred three north, range seventy west, thence southerly to State Highway 44 west of Platte near the southwest corner of section seventeen, township ninety-nine north, range sixty-nine west;

(3) From a point on State Highway 44 east of Platte near the northeast corner of section twenty-four, township ninety-nine north, range sixty-seven west, thence south and east via Lake Andes to U.S. Highway 18 near the southeast corner of section five, township ninety-six north, range sixty-five west;

(4) From a point on U.S. Highway 18 east of Lake Andes near the southeast corner of section twelve, township ninety-six north, range sixty-four west, thence southeasterly to State Highway 46 west of Wagner on the south line of section thirty-three, township ninety-six north, range sixty-three west;

(5) From a point on State Highway 46 east of Wagner near the northwest corner of section one, township ninety-five north, range sixty-two west, thence southeasterly via Avon, Tyndall, and Tabor to U.S. Highway 81 north of Yankton near the southeast corner of section thirty-six, township ninety-four north, range fifty-six west;

(6) From a point on U.S. Highway 81 at the intersection of Broadway Street and 4th Street in the city of Yankton easterly via Yankton and Vermillion to the Iowa state line in section twenty-eight, township ninety-two north, range forty-nine west.
Source: SL 1984, ch 209, § 43.



§ 31-4-171 State Highway 52 from State Highway 37 to U.S. Highway 81.

31-4-171. State Highway 52 from State Highway 37 to U.S. Highway 81. The state trunk highway system includes the following in Bon Homme and Yankton counties:

(1) From a point on State Highway 37 north of Springfield near the northwest corner of section one, township ninety-three north, range sixty west, thence east to State Highway 50 south of Tabor near the southeast corner of section thirty-five, township ninety-four north, range fifty-eight west;

(2) From a point on State Highway 50 west of Yankton near the northeast corner of section three, township ninety-three north, range fifty-seven west, thence southerly and easterly via Yankton to U.S. Highway 81 at the intersection of 4th Street and Broadway Street.
Source: SL 1984, ch 209, § 44.



§ 31-4-172 State Highway 53 from south of U.S. Highway 18 to Interstate Highway 90.

31-4-172. State Highway 53 from south of U.S. Highway 18 to Interstate Highway 90. The state trunk highway system includes the following in Tripp, Mellette, and Lyman counties:

(1) From a point south of U.S. Highway 18 southwest of Winner near the southwest corner of section two, township ninety-six north, range seventy-eight west, thence north to U.S. Highway 18 near the northwest corner of section twenty-three, township ninety-nine north, range seventy-eight west;

(2) From a point on State Highway 44 east of Wood near the southwest corner of section twenty-five, township forty-one north, range twenty-six west, thence northerly to Interstate Highway 90 south of Fort Pierre in section nine, township one hundred five north, range seventy-nine west;

(3) From the Nebraska state line north and east to the point described in subdivision (1) that is near the southwest corner of section two, township ninety-six north, range seventy-eight west. (Subdivision (3) is repealed on December 31, 2012, if construction of the portion of the state trunk highway system described in subd. (3) is not complete, pursuant to SL 1996, ch 189, § 2, as amended by SL 2009, ch 146, § 1.)
Source: SL 1984, ch 209, § 45; SL 1996, ch 189, § 1.



§ 31-4-173 State Highway 63 from U.S. Highway 18 to North Dakota.

31-4-173. State Highway 63 from U.S. Highway 18 to North Dakota. The state trunk highway system includes the following in Todd, Mellette, Jackson, Haakon, Stanley, Ziebach, Dewey, and Corson counties:

(1) From a point on U.S. Highway 18 east of Martin near the center of section five, township thirty-eight north, range thirty-one west, thence northwesterly to a point south of State Highway 44 near the west quarter corner of section two, township forty north, range thirty-three west;

(2) From a point on State Highway 44 west of White River near the southwest corner of section thirty-six, township forty-two north, range thirty-three west, thence northerly via Belvidere to Interstate Highway 90 near the center of section twenty-nine, township two south, range twenty-four east;

(3) From a point on Interstate Highway 90 northeast of Belvidere near the southwest corner of section nine, township two south, range twenty-five east, thence north to U.S. Highway 14 in the southwest quarter of section six, township one north, range twenty-five east;

(4) From a point on State Highway 34 west of Kellar's Corner near the southwest corner of section twenty, township five north, range twenty-five east, thence northerly to U.S. Highway 212 west of Eagle Butte near the northwest corner of section thirteen, township twelve north, range twenty-three east;

(5) From a point on U.S. Highway 212 east of Eagle Butte near the southeast corner of section eleven, township twelve north, range twenty-four east, thence northerly to State Highway 20 west of Timber Lake near the northeast corner of section twenty-four, township seventeen north, range twenty-three east;

(6) From a point on State Highway 20 south of McLaughlin near the southwest corner of section thirty-three, township eighteen north, range twenty-seven east, thence north via McLaughlin to the North Dakota state line near the northeast corner of section nineteen, township twenty-three north, range twenty-seven east.
Source: SL 1984, ch 209, § 46; SL 2012, ch 156, § 1.



§ 31-4-174 State Highway 65 from U.S. Highway 212 to North Dakota.

31-4-174. State Highway 65 from U.S. Highway 212 to North Dakota. The state trunk highway system includes the following in Ziebach, Dewey, and Corson counties:

(1) From a point on U.S. Highway 212 east of Dupree near the northeast corner of section thirty-two, township thirteen north, range twenty-one east, thence northerly to State Highway 20 west of Isabel near the northeast corner of section one, township sixteen north, range twenty-one east;

(2) From a point on State Highway 20 at Isabel near the southwest corner of section twenty-eight, township seventeen north, range twenty-two east, thence northerly to U.S. Highway 12 at McIntosh near the northwest corner of section thirty-one, township twenty-three north, range twenty-three east;

(3) From a point on U.S. Highway 12 at McIntosh in section twenty-five, township twenty-three north, range twenty-two east, thence north to the North Dakota state line on the north line of section twenty-four, township twenty-three north, range twenty-two east.
Source: SL 1984, ch 209, § 47.



§ 31-4-175 State Highway 71 from Nebraska to U.S. Highway 18 Bypass.

31-4-175. State Highway 71 from Nebraska to U.S. Highway 18 Bypass. The state trunk highway system includes the following in Fall River County:

From the Nebraska state line south of Ardmore near the south quarter corner of section sixteen, township twelve south, range four east, thence northerly via Ardmore to U.S. Highway 18 Bypass at Hot Springs in the southwest quarter of section twenty-four, township seven south, range five east.

Source: SL 1984, ch 209, § 48.



§ 31-4-176 State Highway 73 from Nebraska to North Dakota.

31-4-176. State Highway 73 from Nebraska to North Dakota. The state trunk highway system includes the following in Bennett, Jackson, Haakon, Meade, Perkins, and Corson counties:

(1) From a point on the Nebraska state line south of Martin in section nineteen; township thirty-five north, range thirty-seven west, thence northerly via Martin to U.S. Highway 18 near the northeast corner of section nineteen, township thirty-seven north, range thirty-seven west;

(2) From a point on U.S. Highway 18 east of Martin near the southwest corner of section thirty-one, township thirty-eight north, range thirty-five west, thence north via Kadoka to Interstate Highway 90 north of the southeast corner of section thirty, township two south, range twenty-two east;

(3) From a point on Interstate Highway 90 west of Kadoka near the southwest corner of section thirty, township two south, range twenty-one east, thence north via Philip to State Highway 34 north of Philip near the northeast corner of section fifteen, township five north, range twenty east;

(4) From a point on State Highway 34 south of Faith near the south quarter corner of section twenty-seven, township eight north, range seventeen east, thence north via Faith to U.S. Highway 212 near the northeast corner of section nine, township twelve north, range seventeen east;

(5) From a point on U.S. Highway 212 west of Faith west of the southeast corner of section one, township twelve north, range sixteen east, thence north to State Highway 20 near the northeast corner of section seventeen, township seventeen north, range sixteen east;

(6) From a point on State Highway 20 east of Bison near the northeast corner of section seventeen, township eighteen north, range sixteen east, thence north to U.S. Highway 12 west of Lemmon near the northeast corner of section thirty, township twenty-three north, range sixteen east;

(7) From a point on U.S. Highway 12 west of Morristown near the south quarter corner of section twenty-four, township twenty-three north, range seventeen east, thence north to the north quarter corner of section twenty-four, township twenty-three north, range seventeen east.
Source: SL 1984, ch 209, § 49.



§ 31-4-177 State Highway 75 from State Highway 20 to North Dakota.

31-4-177. State Highway 75 from State Highway 20 to North Dakota. The state trunk highway system includes the following in Perkins County:

From a point on State Highway 20 west of Bison near the southwest corner of section ten, township eighteen north, range twelve east, thence north to the North Dakota state line near the northwest corner of section twenty-one, township twenty-three north, range twelve east.

Source: SL 1984, ch 209, § 50.



§ 31-4-178 State Highway 79 from U.S. Highway 18 to North Dakota.

31-4-178. State Highway 79 from U.S. Highway 18 to North Dakota. The state trunk highway system includes the following in Fall River, Custer, Pennington, Meade, Butte, and Harding counties:

(1) From a point on U.S. Highway 18 southeast of Hot Springs northerly via Rapid City to the intersection of U.S. Highway 16B;

(2) From a point on State Highway 34 east of Sturgis north to U.S. Highway 212 south of Newell;

(3) From a point on U.S. Highway 212 in Newell northerly to State Highway 20;

(4) From a point on State Highway 20 east of Buffalo north to the North Dakota state line.
Source: SL 1984, ch 209, § 51; SL 1986, ch 27, § 9; SL 1990, ch 225, § 1; SL 1994, ch 237, § 2; SL 2001, ch 157, § 2; SL 2005, ch 150, § 3.



§ 31-4-179 U.S. Highway 81 from Missouri River to Interstate Highway 29.

31-4-179. U.S. Highway 81 from Missouri River to Interstate Highway 29. The state trunk highway system includes the following in Yankton, Hutchinson, McCook, Miner, Lake, Kingsbury, Hamlin, and Codington counties:

(1) From the center of the Missouri River Bridge south of Yankton northerly via Yankton and Salem to U.S. Highway 14 south of Arlington in the southwest quarter of section eighteen, township one hundred ten north, range fifty-two west;

(2) From a point on U.S. Highway 14 at Arlington near the west quarter corner of section six, township one hundred ten north, range fifty-two west, thence northerly via Arlington and Watertown to Interstate Highway 29 northeast of Watertown near the south quarter corner of section fifteen, township one hundred seventeen north, range fifty-two west.
Source: SL 1984, ch 209, § 52.



§ 31-4-180 U.S. Highway 83 from Nebraska to North Dakota.

31-4-180. U.S. Highway 83 from Nebraska to North Dakota. The state trunk highway system includes the following in Todd, Mellette, Jones, Lyman, Stanley, Hughes, Sully, Potter, Walworth, and Campbell counties:

(1) From the Nebraska state line south of Mission in section twenty-three, township thirty-five north, range twenty-eight west, thence northerly via Mission to U.S. Highway 18 north of the southeast corner of section thirty-two, township thirty-nine north, range twenty-eight west;

(2) From a point on U.S. Highway 18 west of Mission near the southwest corner of section thirty-six, township thirty-nine north, range twenty-nine west, thence north to Interstate Highway 90 north of the southwest corner of section seven, township two south, range twenty-nine east;

(3) From a point on Interstate Highway 90 south of Fort Pierre in section nine, township one hundred five north, range seventy-nine west, thence north via Fort Pierre to U.S. Highway 14 in section twenty-eight, township five north, range thirty-one east;

(4) From a point on U.S. Highway 14 west of Blunt north of the southwest corner of section fourteen, township one hundred twelve north, range seventy-seven west, thence north to U.S. Highway 212 west of Gettysburg near the northwest corner of section twenty-five, township one hundred eighteen north, range seventy-seven west;

(5) From a point on U.S. Highway 212 west of Gettysburg near the southwest corner of section nineteen, township one hundred eighteen north, range seventy-six west, thence north to U.S. Highway 12 south of Selby in the southwest quarter of section twenty-one, township one hundred twenty-three north, range seventy-six west;

(6) From a point on U.S. Highway 12 north of Selby near the south quarter corner of section nineteen, township one hundred twenty-four north, range seventy-six west, thence north via Mound City and Herreid to the North Dakota state line near the northwest corner of section five, township one hundred twenty-eight north, range seventy-six west.
Source: SL 1984, ch 209, § 53.



§ 31-4-181 U.S. Highway 85 from Wyoming to North Dakota.

31-4-181. U.S. Highway 85 from Wyoming to North Dakota. The state trunk highway system includes the following in Lawrence, Butte, and Harding counties:

(1) From a point on the Wyoming state line on the west line of section thirty-one, township three north, range one east, thence northeasterly to Cheyenne Crossing in the northwest quarter of section twenty-two, township four north, range two east;

(2) From a point on U.S. Highway 14 Alternate in Lead in section thirty-two, township five north, range three east, thence northeasterly via Lead and Deadwood to U.S. Highway 14 Alternate in Deadwood near the southwest corner of section twenty-three, township five north, range three east;

(3) From a point on U.S. Highway 14 Alternate in Deadwood near the southwest corner of section thirteen, township five north, range three east, thence northwesterly to Interstate Highway 90 east of Spearfish in section fifteen, township six north, range three east;

(4) From a point on Interstate Highway 90 north of Spearfish in section thirty-four, township seven north, range two east, thence north via Belle Fourche and Buffalo to the North Dakota state line.
Source: SL 1984, ch 209, § 54; SL 1994, ch 237, § 13.



§ 31-4-182 State Highway 87 from U.S. Highway 385 to U.S. Highway 16.

31-4-182. State Highway 87 from U.S. Highway 385 to U.S. Highway 16. The state trunk highway system includes the following in Custer and Pennington counties:

(1) From a point on the north boundary of Wind Cave National Park in section one, township five south, range five east, thence northerly to U.S. Highway 16 Alternate east of Custer near the west quarter corner of section twenty-five, township three south, range five east;

(2) From a point on U.S. Highway 16 Alternate east of Custer east of the southwest corner of section nineteen, township three south, range six east, thence northwesterly to U.S. Highway 16 south of Hill City near the center of section twelve, township two south, range four east.
Source: SL 1984, ch 209, § 55.



§ 31-4-183 State Highway 89 from U.S. Highway 18 to State Highway 87.

31-4-183. State Highway 89 from U.S. Highway 18 to State Highway 87. The state trunk highway system includes the following in Fall River and Custer counties:

(1) From a point on U.S. Highway 18 west of Hot Springs near the west quarter corner of section nineteen, township seven south, range four east, thence northerly to U.S. Highway 385 south of Custer near the north quarter corner of section twenty-four, township five south, range four east;

(2) From a point on U.S. Highway 16 Alternate east of Custer in section twenty-four, township three south, range four east, thence northerly to State Highway 87 north of Custer in the southeast quarter of section thirty, township two south, range five east.
Source: SL 1984, ch 209, § 56.



§ 31-4-184 Interstate Highway 90 from Wyoming to Minnesota.

31-4-184. Interstate Highway 90 from Wyoming to Minnesota. The state trunk highway system includes the following in Lawrence, Meade, Pennington, Jackson, Jones, Lyman, Brule, Aurora, Davison, Hanson, McCook, and Minnehaha counties:

From a point on the Wyoming state line west of Spearfish south of the northwest corner of section thirty, township seven north, range one east, thence easterly via Spearfish, Sturgis, Rapid City, Wall, Kadoka, Oacoma, Kimball, Mitchell, and Sioux Falls to the Minnesota state line east of Sioux Falls near the east quarter corner of section twenty-seven, township one hundred two north, range forty-seven west.

Source: SL 1984, ch 209, § 57.



§ 31-4-185 Interstate Highway 90 Business Loops at Oacoma, Chamberlain, andMitchell.

31-4-185. Interstate Highway 90 Business Loops at Oacoma, Chamberlain, and Mitchell. The state trunk highway system includes the following in Lyman, Brule, and Davison counties:

(1) From a point on Interstate Highway 90 at Oacoma, thence northeasterly via Oacoma and Chamberlain to State Highway 50;

(2) From a point on Interstate Highway 90 at Mitchell exit number 332, thence north to State Highway 38 and west via Mitchell to State Highway 37.
Source: SL 1984, ch 209, § 58; SL 1990, ch 225, § 2; SL 1994, ch 237, § 3; SL 1999, ch 147, § 2.



§ 31-4-186 State Highway 101 from State Highway 22 to Gary.

31-4-186. State Highway 101 from State Highway 22 to Gary. The state trunk highway system includes the following the Deuel County:

From a point on State Highway 22 south of Gary near the southeast corner of section twenty-one, township one hundred fifteen north, range forty-seven west, thence north to Gary near the southeast corner of section four, township one hundred fifteen north, range forty-seven west.

Source: SL 1984, ch 209, § 59.



§ 31-4-187 Repealed.

31-4-187. Repealed by SL 1994, ch 237, § 14



§ 31-4-188 Repealed.

31-4-188. Repealed by SL 1998, ch 168, § 2



§ 31-4-189 State Highway 106 from State Highway 25 to State Highway 127.

31-4-189. State Highway 106 from State Highway 25 to State Highway 127. The state highway system includes the following in Roberts County:

From a point on State Highway 25 north of Claire City near the northwest corner of section nineteen, township one hundred twenty-eight north, range fifty-one west, thence south and east to State Highway 127 near Hammer near the southeast corner of section twenty-two, township one hundred twenty-eight north, range fifty-one west.

Source: SL 1984, ch 209, § 62.



§ 31-4-190 State Highway 109 from U.S. Highway 12 to State Highway 15.

31-4-190. State Highway 109 from U.S. Highway 12 to State Highway 15. The state trunk highway system includes the following in Grant and Roberts counties:

From a point on U.S. Highway 12 in Big Stone City in the northwest quarter of section seventeen, township one hundred twenty-one north, range forty-six west, thence northwest to State Highway 15 east of Hartford Beach near the northwest corner of section twelve, township one hundred twenty-two north, range forty-eight west.

Source: SL 1984, ch 209, § 63.



§ 31-4-191 State Highway 115 from U.S. Highway 18 to Interstate Highway 29.

31-4-191. State Highway 115 from U.S. Highway 18 to Interstate Highway 29. The state trunk highway system includes the following in Lincoln and Minnehaha counties:

(1) From a point on U.S. Highway 18 west of Canton thence north via Sioux Falls to a point on 85th Street in Sioux Falls;

(2) From a point on 72nd Street North in Sioux Falls then north and west via Sioux Falls and Dell Rapids to a point on Interstate Highway 29 west of Dell Rapids.
Source: SL 1984, ch 209, § 64; SL 1992, ch 202, § 5; SL 1994, ch 237, § 12; SL 1995, ch 169, § 1; SL 2006, ch 155, § 3.



§ 31-4-192 State Highway 123 from U.S. Highway 12 to State Highway 15.

31-4-192. State Highway 123 from U.S. Highway 12 to State Highway 15. The state trunk highway system includes the following in Grant and Roberts counties:

From U.S. Highway 12 southeast of Summit south of the northeast corner of section twenty-five, township one hundred twenty-one north, range fifty west, thence north to State Highway 15 in Wilmont near the northeast corner of section one, township one hundred twenty-two north, range fifty west.

Source: SL 1984, ch 209, § 65.



§ 31-4-193 State Highway 127 from State Highway 10 to North Dakota.

31-4-193. State Highway 127 from State Highway 10 to North Dakota. The state trunk highway system includes the following in Roberts County:

From State Highway 10 east of Sisseton near the southwest corner of section twenty-six, township one hundred twenty-six north, range fifty-one west, thence north, east and north via Rosholt to the North Dakota state line near the northeast corner of section six, township one hundred twenty-eight north, range forty-seven west.

Source: SL 1984, ch 209, § 66.



§ 31-4-194 State Highway 130 from U.S. Highway 12 to State Highway 271.

31-4-194. State Highway 130 from U.S. Highway 12 to State Highway 271. The state trunk highway system includes the following in Walworth County:

From U.S. Highway 12 in Selby near the northwest corner of section four, township one hundred twenty-three north, range seventy-six, west, thence east to State Highway 271 near Java near the northeast corner of section four, township one hundred twenty-three north, range seventy-five west.

Source: SL 1984, ch 209, § 67.



§ 31-4-195 Repealed.

31-4-195. Repealed by SL 2009, ch 145, § 1.



§ 31-4-196 Repealed.

31-4-196. Repealed by SL 2004, ch 191, § 1



§ 31-4-197 Repealed.

31-4-197. Repealed by SL 2010, ch 147, § 1.



§ 31-4-198 State Highway 144 from Akaska to U.S. Highway 83.

31-4-198. State Highway 144 from Akaska to U.S. Highway 83. The state trunk highway system includes the following in Walworth County:

From a point in Akaska near the northwest corner of section two, township one hundred twenty-one north, range seventy-seven west, thence east to U.S. Highway 83 south of Selby near the northeast corner of section six, township one hundred twenty-one north, range seventy-six west.

Source: SL 1984, ch 209, § 71.



§ 31-4-199 State Highway 153 from State Highway 52 to State Highway 50.

31-4-199. State Highway 153 from State Highway 52 to State Highway 50. The state trunk highway system includes the following in Yankton County:

From State Highway 52 near Gavins Point Dam in the northwest quarter of section seventeen, township ninety-three north, range fifty-six west, thence north to State Highway 50 northwest of Yankton near the northeast corner of section six, township ninety-three north, range fifty-six west.

Source: SL 1984, ch 209, § 72.



§ 31-4-200 State Highway 158 from State Highway 15 to Minnesota.

31-4-200. State Highway 158 from State Highway 15 to Minnesota. The state trunk highway system includes the following in Grant County:

From State Highway 20 south of Milbank near the northwest corner of section nineteen, township one hundred nineteen north, range forty-eight west, thence east to the Minnesota state line east of Stockholm near the northwest corner of section twenty-two, township one hundred nineteen north, range forty-seven west.

Source: SL 1984, ch 209, § 73.



§ 31-4-201 State Highway 168 from U.S. Highway 85 to State Highway 79.

31-4-201. State Highway 168 from U.S. Highway 85 to State Highway 79. The state trunk highway system includes the following in Butte County:

From a point on U.S. Highway 85 south of Buffalo in the northeast quarter of section seven, township twelve north, range five east, thence southeast to State Highway 79 near the southeast corner of section thirty, township twelve north, range six east.

Source: SL 1984, ch 209, § 74.



§ 31-4-202 U.S. Highway 183 from Nebraska to Interstate Highway 90.

31-4-202. U.S. Highway 183 from Nebraska to Interstate Highway 90. The state trunk highway system includes the following in Tripp and Lyman counties:

(1) From a point on the Nebraska state line south of Wewela near the southwest corner of section thirty-one, township ninety-five north, range seventy-five west, thence north to U.S. Highway 18 at Colome north of the southeast corner of section thirty-three, township ninety-eight north, range seventy-five west;

(2) From a point on U.S. Highway 18 west of Winner near the southeast corner of section fourteen, township ninety-nine north, range seventy-eight west thence north to Interstate Highway 90 north of the southeast corner of section fifteen, township one hundred five north, range seventy-seven west.
Source: SL 1984, ch 209, § 75.



§ 31-4-203 Interstate Highway 190 from Rapid City to Interstate Highway 90.

31-4-203. Interstate Highway 190 from Rapid City to Interstate Highway 90. The state trunk highway system includes the following in Pennington County:

From the junction of Omaha Street and West Boulevard in Rapid City north via Rapid City to Interstate Highway 90 north of Rapid City north of the southeast corner of section twenty-six, township two north, range seven east.

Source: SL 1984, ch 209, § 76.



§ 31-4-204 State Highway 203 from State Highway 258 to State Training School.

31-4-204. State Highway 203 from State Highway 258 to State Training School. The state trunk highway system includes the following in Aurora County:

From a point on State Highway 258 east of Plankinton near the west line of section twenty-four, township one hundred three north, range sixty-four west, thence north to the entrance of the state training school near the northeast corner of section fourteen, township one hundred three north, range sixty-four west.

Source: SL 1984, ch 209, § 77.



§ 31-4-205 State Highway 204 from State Highway 1806 to State Highway 1804.

31-4-205. State Highway 204 from State Highway 1806 to State Highway 1804. The state trunk highway system includes the following in Stanley and Hughes counties:

From a point on State Highway 1806 in the northeast quarter of section thirty-one, township six north, range thirty-one east, thence northeast across Oahe Dam to State Highway 1804 in the northwest quarter of section six, township one hundred eleven north, range seventy-nine west.

Source: SL 1984, ch 209, § 78.



§ 31-4-206 U.S. Highway 212 from Wyoming to Minnesota.

31-4-206. U.S. Highway 212 from Wyoming to Minnesota. The state trunk highway system includes the following in Butte, Meade, Ziebach, Dewey, Potter, Hand, Faulk, Spink, Clark, Codington, and Deuel counties:

From a point on the Wyoming state line north of the southwest corner of section nineteen, township ten north, range one east, thence easterly via Belle Fourche, Newell, Faith, Gettysburg, Faulkton, Redfield, Frankfort, Doland, Clark, Henry, Watertown, and Kranzburg to the Minnesota state line in the southwest quarter of section fifteen, township one hundred seventeen north, range forty-seven west.

Source: SL 1984, ch 209, § 79.



§ 31-4-207 Repealed.

31-4-207. Repealed by SL 1991, ch 231, § 1



§ 31-4-208 State Highway 324 from Interstate Highway 29 to State Highway 13.

31-4-208. State Highway 324 from Interstate Highway 29 to State Highway 13. The state trunk highway system includes the following in Brookings County:

From a point on Interstate Highway 29 on the north line of section nineteen, township one hundred nine north, range forty-nine west, thence east to State Highway 13 west of Elkton near the northeast corner of section twenty-one, township one hundred nine north, range forty-eight west.

Source: SL 1984, ch 209, § 81.



§ 31-4-209 State Highway 224 from Alpena to State Highway 37.

31-4-209. State Highway 224 from Alpena to State Highway 37. The state trunk highway system includes the following in Jerauld and Sanborn counties:

From a point in Alpena near the southwest corner of section two, township one hundred eight north, range sixty-three west, thence east via Alpena to State Highway 37 south of Huron near the southeast corner of section one, township one hundred eight north, range sixty-two west.

Source: SL 1984, ch 209, § 82.



§ 31-4-210 Interstate Highway 229 from Interstate Highway 29 to Interstate Highway 90.

31-4-210. Interstate Highway 229 from Interstate Highway 29 to Interstate Highway 90. The state trunk highway system includes the following in Lincoln and Minnehaha counties:

From a point on Interstate Highway 29 south of Sioux Falls in section eighteen, township one hundred north, range fifty west, thence northeasterly via Sioux Falls to Interstate Highway 90 north of Sioux Falls north of the southwest corner of section twenty-six, township one hundred two north, range forty-nine west.

Source: SL 1984, ch 209, § 83.



§ 31-4-211 Repealed.

31-4-211. Repealed by SL 2006, ch 155, § 4.



§ 31-4-212 Repealed.

31-4-212. Repealed by SL 1994, ch 237, § 5



§ 31-4-213 , 31-4-214. Repealed.

31-4-213, 31-4-214. Repealed by SL 2006, ch 155, §§ 5, 6.



§ 31-4-215 State Highway 239 from State Highway 10 to Long Lake.

31-4-215. State Highway 239 from State Highway 10 to Long Lake. The state trunk highway system includes the following in McPherson County:

From a point on State Highway 10 west of Leola south of the northeast corner of section seven, township one hundred twenty-six north, range sixty-nine west, thence north to Long Lake near the southeast corner of section thirty-one, township one hundred twenty-eight north, range sixty-nine west.

Source: SL 1984, ch 209, § 88.



§ 31-4-216 State Highway 240 from Interstate Highway 90 via Badlands National Parkto Interstate Highway 90.

31-4-216. State Highway 240 from Interstate Highway 90 via Badlands National Park to Interstate Highway 90. The state trunk highway system includes the following in Pennington and Jackson counties:

(1) From a point on Interstate Highway 90 west of Wall near the northwest corner of section six, township one south, range sixteen east, thence southerly via Wall to the Badlands National Park boundary south of the northeast corner of section seven, township two south, range sixteen east;

(2) From a point on the Badlands National Park boundary west of the northeast corner of section thirteen, township three south, range eighteen east, thence north to Interstate Highway 90 north of the southeast corner of section twenty-five, township two south, range eighteen east.
Source: SL 1984, ch 209, § 89.



§ 31-4-217 State Highway 244 from U.S. Highway 16 to Mount Rushmore NationalMonument.

31-4-217. State Highway 244 from U.S. Highway 16 to Mount Rushmore National Monument. The state trunk highway system includes the following in Pennington County:

From a point on U.S. Highway 16 south of Hill City in section twelve, township two south, range four east, thence easterly to the west boundary of Mount Rushmore National Monument near the southeast corner of section twelve, township two south, range five east.

Source: SL 1984, ch 209, § 90.



§ 31-4-218 Repealed.

31-4-218. Repealed by SL 1985, ch 234



§ 31-4-219 State Highway 247 from U.S. Highway 12 to State Highway 10.

31-4-219. State Highway 247 from U.S. Highway 12 to State Highway 10. The state trunk highway system includes the following in Edmunds and McPherson counties:

From a point on U.S. Highway 12 in Roscoe near the southeast corner of section twenty-four, township one hundred twenty-three north, range seventy-one west, thence north via Roscoe to State Highway 10 near the northeast corner of section two, township one hundred twenty-six north, range seventy-one west.

Source: SL 1984, ch 209, § 92.



§ 31-4-220 State Highway 248 from State Highway 240 to Interstate Highway 90.

31-4-220. State Highway 248 from State Highway 240 to Interstate Highway 90. The state trunk highway system includes the following in Jackson, Jones, and Lyman counties:

From a point on State Highway 240 at Cactus Flats near the northeast corner of section thirty-six of township two south, range eighteen east, thence east via Kadoka, Belvidere, Murdo, Draper, Presho, Kennebec, and Reliance to Interstate Highway 90 near the southeast corner of section twenty-nine, township one hundred five north, range seventy-three west.

Source: SL 1984, ch 209, § 93; SL 1991, ch 231, § 4.



§ 31-4-221 State Highway 249 from State Highway 47 to State Highway 34.

31-4-221. State Highway 249 from State Highway 47 to State Highway 34. The state trunk highway system includes the following in Buffalo County:

From a point on State Highway 47 near the southeast corner of section fourteen, township one hundred seven north, range seventy-two west, thence northeasterly to State Highway 34 near the northwest corner of section thirteen, township one hundred seven north, range seventy-two west.

Source: SL 1984, ch 209, § 94.



§ 31-4-222 State Highway 251 from Nebraska to U.S. Highway 18.

31-4-222. State Highway 251 from Nebraska to U.S. Highway 18. The state trunk highway system include the following in Gregory County:

From a point on the Nebraska state line south of Gregory near the southeast corner of section thirty-five, township ninety-five north, range seventy-three west, thence north to U.S. Highway 18 near the northeast corner of section fourteen, township ninety-seven north, range seventy-three west.

Source: SL 1984, ch 209, § 95.



§ 31-4-223 State Highway 253 from U.S. Highway 12 to State Highway 47.

31-4-223. State Highway 253 from U.S. Highway 12 to State Highway 47. The state trunk highway system includes the following in Edmunds County:

From a point on U.S. Highway 12 west of Roscoe near the southwest corner of section nineteen, township one hundred twenty-three north, range seventy-one west, thence north and west via Hosmer to State Highway 47 north of Bowdle near the northwest corner of section ten, township one hundred twenty-four north, range seventy-three west.

Source: SL 1984, ch 209, § 96.



§ 31-4-224 State Highway 258 from Interstate Highway 90 to U.S. Highway 281.

31-4-224. State Highway 258 from Interstate Highway 90 to U.S. Highway 281. The state trunk highway system includes the following in Aurora County:

From a point on Interstate Highway 90 south of Plankinton in the southeast corner of section twenty-two, township one hundred three north, range sixty-four west, thence east via Plankinton to U.S. Highway 281 south of the northeast corner of section twenty-four, township one hundred three north, range sixty-four west.

Source: SL 1984, ch 209, § 97.



§ 31-4-225 State Highway 262 from Interstate Highway 90 to State Highway 42.

31-4-225. State Highway 262 from Interstate Highway 90 to State Highway 42. The state trunk highway system includes the following in Hanson and McCook counties:

From a point on Interstate Highway 90 north of Alexandria north of the southeast corner of section four, township one hundred two north, range fifty-eight west, thence southeasterly via Alexandria, Emery, and Bridgewater to State Highway 42 in Bridgewater west of the southeast corner of section thirteen, township one hundred one north, range fifty-six west.

Source: SL 1984, ch 209, § 98.



§ 31-4-226 Repealed.

31-4-226. Repealed by SL 1999, ch 147, § 3



§ 31-4-227 State Highway 271 from U.S. Highway 12 to North Dakota.

31-4-227. State Highway 271 from U.S. Highway 12 to North Dakota. The state trunk highway system includes the following in Walworth and Campbell counties:

(1) From a point on U.S. Highway 12 south of Java near the southwest corner of section twenty-two, township one hundred twenty-three north, range seventy-five west, thence north to the Walworth County line on the north line of section three, township one hundred twenty-four north, range seventy-five west;

(2) From a point on State Highway 10, south of Artas near the southwest corner of section thirty-three, township one hundred twenty-seven north, range seventy-four west, thence northerly to the North Dakota state line east of the northwest corner of section six, township one hundred twenty-eight north, range seventy-four west.
Source: SL 1984, ch 209, § 100.



§ 31-4-228 State Highway 273 from Interstate Highway 90 to State Highway 1806.

31-4-228. State Highway 273 from Interstate Highway 90 to State Highway 1806. The state trunk highway system includes the following in Lyman County:

From a point on Interstate Highway 90 south of Kennebec north of the southeast corner of section eighteen, township one hundred five north, range seventy-five west, thence north via Kennebec to State Highway 1806 near the northeast corner of section eighteen, township one hundred seven north, range seventy-five west.

Source: SL 1984, ch 209, § 101.



§ 31-4-229 U.S. Highway 281 from Nebraska to North Dakota.

31-4-229. U.S. Highway 281 from Nebraska to North Dakota. The state trunk highway system includes the following in Gregory, Charles Mix, Douglas, Aurora, Jerauld, Beadle, Spink, and Brown counties:

(1) From a point on the Nebraska state line near the west line of section thirty-six, township ninety-five north, range sixty-seven west, thence north to U.S. Highway 18;

(2) From a point on U.S. Highway 18 south of Armour, thence north via Armour and Corsica to U.S. Highway 14 west of Huron;

(3) From a point on U.S. Highway 14, north of Wolsey, thence northerly via Redfield and Aberdeen to the North Dakota state line.
Source: SL 1984, ch 209, § 102; SL 2002, ch 141, § 2.



§ 31-4-230 Repealed.

31-4-230. Repealed by SL 1991, ch 231, § 2



§ 31-4-231 Repealed.

31-4-231. Repealed by SL 1998, ch 168, § 3



§ 31-4-232 State Highway 314 from State Highway 50 to Yankton.

31-4-232. State Highway 314 from State Highway 50 to Yankton. The state trunk highway system includes the following in Yankton County:

From a point on State Highway 50 southeast to the west right-of-way line near the intersection with West 11th Street in Yankton.

Source: SL 1984, ch 209, § 105; SL 2008, ch 146, § 1.



§ 31-4-233 Repealed.

31-4-233. Repealed by SL 1995, ch 169, § 2



§ 31-4-234 State Highway 377 from State Highway 44 to Badlands National Park.

31-4-234. State Highway 377 from State Highway 44 to Badlands National Park. The state trunk highway system includes the following in Jackson County:

From a point on State Highway 44 near the west line of section four, township four south, range eighteen east in Interior, thence northeast via Interior to the Badlands National Park boundary near the west line of section thirty-four, township three south, range eighteen east.

Source: SL 1984, ch 209, § 107.



§ 31-4-235 U.S. Highway 385 from Nebraska to U.S. Highway 85.

31-4-235. U.S. Highway 385 from Nebraska to U.S. Highway 85. The state trunk highway system includes the following in Fall River, Custer, Pennington, and Lawrence counties:

(1) From a point on the Nebraska state line in section eighteen, township twelve south, range eight east, thence north via Oelrichs to U.S. Highway 18 west of the northeast corner of section thirteen, township ten south, range seven east;

(2) From a point on U.S. Highway 18 in Hot Springs in section twenty-four, township seven south, range five east, thence north via Hot Springs to the south boundary of Wind Cave National Park on the north line of section twenty-four, township six south, range five east;

(3) From a point on the west boundary of Wind Cave National Park near the northwest corner of section thirty-five, township five south, range five east, thence northwesterly via Pringle and Custer to U.S. Highway 16 in Custer in section twenty-six, township three south, range four east;

(4) From U.S. Highway 16 in the northwest quarter of section twenty-two, township one south, range five east, thence northwesterly to U.S. Highway 85 near the north section line of section thirty-four, township five north, range three east.
Source: SL 1984, ch 209, § 108.



§ 31-4-236 State Highway 391 from Nebraska to U.S. Highway 18.

31-4-236. State Highway 391 from Nebraska to U.S. Highway 18. The state trunk highway system includes the following in Shannon County:

From a point on the Nebraska state line near the northwest corner of section twenty-four, township thirty-five north, range forty-two west, thence north to U.S. Highway 18 near the northeast corner of section two, township thirty-five north, range forty-two west.

Source: SL 1984, ch 209, § 109.



§ 31-4-237 State Highway 407 from Nebraska to U.S. Highway 18.

31-4-237. State Highway 407 from Nebraska to U.S. Highway 18. The state trunk highway system includes the following in Shannon County:

From a point on the Nebraska state line south of Pine Ridge near the northeast corner of section twenty-four, township thirty-five north, range forty-five west, thence north to U.S. Highway 18 in section twelve, township thirty-five north, range forty-five west.

Source: SL 1984, ch 209, § 110.



§ 31-4-238 , 31-4-239. Repealed.

31-4-238, 31-4-239. Repealed by SL 1998, ch 168, §§ 4, 5



§ 31-4-240 Repealed.

31-4-240. Repealed by SL 2005, ch 150, § 4.



§ 31-4-241 Repealed.

31-4-241. Repealed by SL 1994, ch 237, § 6



§ 31-4-242 Repealed.

31-4-242. Repealed by SL 1990, ch 225, § 4



§ 31-4-243 State Highway 445 from State Highway 79 to Interstate Highway 90.

31-4-243. State Highway 445 from State Highway 79 to Interstate Highway 90. The state trunk highway system includes the following in Pennington County:

From a point on State Highway 79 in Rapid City at the intersection of West Chicago Street and West Omaha Street, thence northwesterly to Interstate Highway 90 near the southwest corner of section twenty-two, township two north, range seven east.

Source: SL 1984, ch 209, § 116; SL 1994, ch 237, § 7.



§ 31-4-244 State Highway 471 from State Highway 71 to U.S. Highway 18.

31-4-244. State Highway 471 from State Highway 71 to U.S. Highway 18. The state trunk highway system includes the following in Fall River County:

From a point on State Highway 71 north of Ardmore near the southeast corner of section eight, township eleven south, range four east, thence northwest via Edgemont to a point on U.S. Highway 18 in Edgemont in the southwest quarter of section thirty-six, township eight south, range two east.

Source: SL 1984, ch 209, § 117.



§ 31-4-245 State Highway 473 from U.S. Highway 14 Alternate to Stewart Slope Road.

31-4-245. State Highway 473 from U.S. Highway 14 Alternate to Stewart Slope Road. The state trunk highway system includes the following in Lawrence County:

From a point on U.S. Highway 14 Alternate southwest of Lead in section five, township four north, range three east, thence northwesterly three and one-tenth miles to the intersection of Stewart Slope Road near the northeast corner of section two, township four north, range two east.

Source: SL 1984, ch 209, § 118; SL 2000, ch 139, § 1.



§ 31-4-246 State Highway 1804.

31-4-246. State Highway 1804. The state trunk highway system includes the following in Charles Mix, Hughes, Sully, Potter, Walworth, and Campbell counties:

(1) From a point south of State Highway 50 near the southwest corner of section nineteen, township ninety-six north, range sixty-six west, thence northerly to State Highway 50 near the southwest corner of section thirty-one, township ninety-seven north, range sixty-six west;

(2) From a point south of State Highway 44 near the southwest corner of section thirteen, township ninety-eight north, range sixty-nine west, thence northwesterly to State Highway 44 west of Platte near the northwest corner of section twenty-two, township ninety-nine north, range sixty-nine west;

(3) From a point on U.S. Highway 14 in Pierre in the southwest quarter of section twenty-eight, township one hundred eleven north, range seventy-nine west, thence northerly along Oahe Reservoir to U.S. Highway 212 west of Gettysburg in section twenty-nine, township one hundred eighteen north, range seventy-eight west;

(4) From a point on U.S. Highway 212 west of Gettysburg near the southwest corner of section twenty-four, township one hundred eighteen north, range seventy-eight west, thence northerly to a point near the northwest corner of section two, township one hundred eighteen north, range seventy-eight west;

(5) From a point south of U.S. Highway 12 near the northeast corner of section thirty-five, township one hundred twenty-three north, range seventy-eight west, thence northwesterly along Oahe Reservoir to U.S. Highway 12 east of Mobridge west of the northeast corner of section twenty-six, township one hundred twenty-four north, range seventy-nine west;

(6) From a point on U.S. Highway 12 in Mobridge near the southwest corner of section twenty, township one hundred twenty-four north, range seventy-nine west, thence northerly along Oahe Reservoir via Mobridge and Pollock to the North Dakota state line west of the northeast corner of section five, township one hundred twenty-eight north, range seventy-nine west.
Source: SL 1984, ch 209, § 119; SL 1989, ch 250, § 2.



§ 31-4-247 State Highway 1806.

31-4-247. State Highway 1806. The state trunk highway system includes the following in Gregory, Lyman, Stanley, and Corson counties:

(1) From a point on U.S. Highway 18 west of Bonesteel near the northeast corner of section two, township ninety-five north, range sixty-nine west, thence northeasterly to a point in section twenty, township ninety-seven north, range sixty-eight west;

(2) From a point south of State Highway 44 north of the southwest corner of section nine, township ninety-eight north, range seventy west, thence northerly to State Highway 44 west of Platte in section twenty-four, township ninety-nine north, range seventy-one west;

(3) From a point on State Highway 273 north of Kennebec near the northeast corner of section eighteen, township one hundred seven north, range seventy-five west, thence northwesterly along Lake Sharpe to U.S. Highway 83 south of Fort Pierre in section two, township four north, range thirty-one east;

(4) From a point on U.S. Highway 14 in Fort Pierre in the southeast quarter of section twenty, township five north, range thirty-one east, thence northerly along Oahe Reservoir to a point near the southwest corner of section twenty-four, township eight north, range twenty-seven east;

(5) From a point south of U.S. Highway 12 at Sacajawea Monument near the south line of section thirteen, township eighteen north, range twenty-nine east, thence northerly to U.S. Highway 12 in section thirty-six, township nineteen north, range twenty-nine east;

(6) From a point on U.S. Highway 12 near the southeast corner of section twenty-five, township nineteen north, range twenty-nine east, thence northerly along Oahe Reservoir to a point in section twenty-four, township twenty-two north, range twenty-nine east.
Source: SL 1984, ch 209, § 120.






Chapter 04A - South Dakota Bridge Authority [Repealed]

CHAPTER 31-4A

SOUTH DAKOTA BRIDGE AUTHORITY [REPEALED]

[Repealed by SL 1978, ch 220, § 1]



Chapter 05 - State Highway Construction And Maintenance In General

§ 31-5-1 Duty of department to maintain and repair state highways.

31-5-1. Duty of department to maintain and repair state highways. The Department of Transportation shall maintain, and keep in repair, all highways or portions of highways, including the bridges and culverts, on the state trunk highway system.

Source: SL 1923, ch 285; SDC 1939, § 28.0211; SL 1965, ch 132; SL 1984, ch 207, § 24; SL 2010, ch 145, § 25.



§ 31-5-2 to 31-5-4. Repealed.

31-5-2 to 31-5-4. Repealed by SL 2010, ch 145, §§ 26 to 28.



§ 31-5-5 Contracts with counties for completion and improvement of trunk highways.

31-5-5. Contracts with counties for completion and improvement of trunk highways. The department may enter into an agreement with any county to provide that each may perform work or submit monetary contributions for the completion or improvement of a certain part of the state trunk highway within the county.

Source: SL 1923, ch 285; SDC 1939, § 28.0211; SL 1965, ch 132; SL 2010, ch 145, § 29.



§ 31-5-6 Repealed.

31-5-6. Repealed by SL 1984, ch 207, § 26



§ 31-5-7 Repealed.

31-5-7. Repealed by SL 2010, ch 145, § 30.



§ 31-5-8 Moneys to be expended on highways and expenses of commission.

31-5-8. Moneys to be expended on highways and expenses of commission. All moneys levied and collected by the state by general state taxation for state highway purposes, or received from the sale of bonds, or appropriated for state highway purposes, shall be expended only in the laying out, marking, constructing, reconstructing, or maintaining public highways forming the trunk highway system and for the expenses of the Transportation Commission. However, twenty-five percent of all such moneys accruing to the state highway fund, other than from federal funds, may be used by the department in marking, constructing, reconstructing, repairing, or maintenance of highways of the state.

Source: SL 1919, ch 333, § 54; SL 1920 (SS), ch 89; SL 1923, ch 284, § 5; SDC 1939, § 28.0212; SL 1953, ch 140; SL 2010, ch 145, § 31.



§ 31-5-8.1 Expenditures for roads in state parks and recreation areas.

31-5-8.1. Expenditures for roads in state parks and recreation areas. To facilitate the use of areas with scenic, historical, and recreational values by our citizens and visitors to the state, the Transportation Commission may expend funds for roads in state parks and recreational areas under the jurisdiction of the Department of Game, Fish and Parks or for access roads in and to Missouri River recreational areas where the Department of Game, Fish and Parks and the United States Army Corps of Engineers have agreements for the administration thereof.

The Department of Transportation shall administer this section in the same manner as other construction programs under its jurisdiction.

Source: SL 1972, ch 172; SL 1976, ch 182, § 1; SL 1977, ch 237, § 2; SL 1977, ch 238, § 2; SL 1979, ch 195; SL 1981, ch 223, § 1; SL 1982, ch 221, § 1; SL 1982, ch 222; SL 1983, ch 225, § 59; SL 1984, ch 209, § 122.



§ 31-5-8.2 Repealed.

31-5-8.2. Repealed by SL 1989, ch 251, § 2



§ 31-5-8.3 Annual winter safe highway maintenance plan.

31-5-8.3. Annual winter safe highway maintenance plan. The State Transportation Commission shall each year establish a winter safe highway maintenance plan. The plan shall provide for the snow removal, sanding, and deicing of the state trunk highway system to provide safe highways during cold weather months.

Source: SL 1988, ch 233, § 3; SL 1989, ch 251, § 3.



§ 31-5-8.4 Repealed.

31-5-8.4. Repealed by SL 2005, ch 151, § 1.



§ 31-5-9 Repealed.

31-5-9. Repealed by SL 2010, ch 145, § 32.



§ 31-5-10 Improvements to trunk system--Manner of advertising for bids--Letting of contract--Rules.

31-5-10. Improvements to trunk system--Manner of advertising for bids--Letting of contract--Rules. When funds are available for any highway improvement on the trunk highway system, and when the plans and specifications have been finally prepared by the Department of Transportation, the work contemplated shall be advertised for bids and shall be let to the lowest competent and responsible bidder unless such bid shall be deemed to be unreasonable. Contracts for all road and bridge construction performed on the trunk highway system shall be between the state and the contractor and shall be approved by the department.

The Transportation Commission may adopt rules pursuant to chapter 1-26 regarding advertisement for bids; bidder qualification, classification, and rating; bid submission; and bid acceptance for highway improvements on the trunk highway system.

Source: SDC 1939, § 28.0214; SL 1987, ch 210, § 6.



§ 31-5-11 Improvements to trunk system--Payments upon estimates approved by department--Vouchers.

31-5-11. Improvements to trunk system--Payments upon estimates approved by department--Vouchers. Payments from all funds made available for road and bridge construction contracts for the trunk highway system shall be made from time to time by the state treasurer upon estimates approved by the department. Upon partial payments made upon signed contracts, the approval of the department on such partial payment vouchers is sufficient proof of correctness, and the oath of the payee is not required in this case.

Source: SL 1919, ch 333, § 57; SDC 1939, § 28.0214; SL 1984, ch 207, § 27; SL 2010, ch 145, § 33.



§ 31-5-12 to 31-5-15. Repealed.

31-5-12 to 31-5-15. Repealed by SL 2010, ch 145, §§ 34 to 37.



§ 31-5-16 Repealed.

31-5-16. Repealed by SL 1985, ch 33, § 11



§ 31-5-17 Repealed.

31-5-17. Repealed by SL 2010, ch 145, § 38.



§ 31-5-18 Repealed.

31-5-18. Repealed by SL 1984, ch 207, § 28



§ 31-5-19 Historic and prehistoric remains of state--Contract for preservation.

31-5-19. Historic and prehistoric remains of state--Contract for preservation. To more effectually preserve the historical, archaeological, and paleontological remains of the state, the department may enter into agreements with the appropriate agencies of the state charged with preserving historical, archaeological, and paleontological remains to have these agencies remove and preserve such remains disturbed or to be disturbed by highway construction and to use highway funds, if appropriated, for this purpose. This authority specifically extends to highways which are part of the National System of Interstate and Defense Highways as defined in the Federal Aid Highway Act of 1956, Public Law 627, 84th Congress, and the use of state funds on a matching basis with such federal funds.

Source: SL 1961, ch 146; SL 2010, ch 145, § 39.



§ 31-5-20 Interstate agreements for rest and recreation areas.

31-5-20. Interstate agreements for rest and recreation areas. The Department of Transportation may enter into cost-sharing agreements with adjacent states for the land acquisition, construction, and operation of rest and recreation areas and rest and recreation facilities on or near state lines.

Source: SL 1971, ch 180.



§ 31-5-21 Mowing of ditches on state trunk highway--Rules--Priority to abutting landowner.

31-5-21. Mowing of ditches on state trunk highway--Rules--Priority to abutting landowner. The Transportation Commission may, by rules promulgated pursuant to chapter 1-26, authorize the mowing of ditches on the state trunk highway system. The rules shall establish when mowing may be done, by whom mowing may be done, how and where mowing may be done, and the time limit for removal of hay if mowing is done for hay production. However, the rules shall provide that the original owner or assigns of land abutting the ditches on the state trunk highway system shall be given priority for mowing.

Source: SL 1975, ch 192, § 1; SL 1987, ch 210, § 8; SL 1991, ch 232; SL 2004, ch 192, § 1.



§ 31-5-22 Violation of rules authorizing mowing of ditches as misdemeanor.

31-5-22. Violation of rules authorizing mowing of ditches as misdemeanor. Any person who violates any of the rules authorized pursuant to § 31-5-21 is guilty of a Class 2 misdemeanor.

Source: SL 1975, ch 192, § 2; SL 2004, ch 192, § 2.



§ 31-5-23 Consultation with first and second class municipalities and counties on constructionor conversion of maintenance facilities--Sharing facilities.

31-5-23. Consultation with first and second class municipalities and counties on construction or conversion of maintenance facilities--Sharing facilities. Before funds authorized by the Legislature for the construction or acquisition of district highway maintenance facilities are used, the Department of Transportation shall meet with the local governing bodies of the counties and first and second class municipalities where highway maintenance facilities will be located to discuss joint construction or conversion of highway maintenance facilities. The Department of Transportation shall notify the local governing bodies in writing of its intention to construct new highway maintenance facilities. Then, the department shall meet with the local governing bodies to determine the feasibility of constructing or converting highway maintenance facilities in the counties and municipalities where the facilities will be located. The department shall consider sharing facilities whenever the local governing bodies express interest in sharing the cost of constructing or converting the facility.

Source: SL 1981, ch 224, § 1; SL 1992, ch 60, § 2.



§ 31-5-24 Written agreements required for joint use of maintenance facilities.

31-5-24. Written agreements required for joint use of maintenance facilities. Written agreements as provided in § 1-24-3, between the Department of Transportation and the local governing bodies shall be executed before joint use is initiated, and shall specify the joint use areas and how the costs are to be shared.

Source: SL 1981, ch 224, § 2.



§ 31-5-25 Consultation prerequisite to construction or acquisition of facilities.

31-5-25. Consultation prerequisite to construction or acquisition of facilities. Expenditures authorized by the Legislature for construction or acquisition of district highway maintenance facilities shall be contingent upon completing the procedure described in § 31-5-23. However, nothing in §§ 31-5-23 to 31-5-26, inclusive, prohibits the Department of Transportation from constructing highway maintenance shops if the negotiations with the local governing bodies fail to provide a satisfactory agreement for the construction or conversion of a joint facility.

Source: SL 1981, ch 224, § 3.



§ 31-5-26 Supervision of design and construction of joint facilities.

31-5-26. Supervision of design and construction of joint facilities. The design and construction of a joint facility is under the supervision of the state engineer, as provided in § 5-14-2, is subject to the approval of the Transportation Commission and the governing body of the involved unit of government.

Source: SL 1981, ch 224, § 4.






Chapter 06 - Secondary Roads

§ 31-6-1 Cooperation of department in federal construction program.

31-6-1. Cooperation of department in federal construction program. In order that the state may, through the Department of Transportation, more fully cooperate with the federal government in its program for extending aid in construction of certain roads designated by Title 23, United States Code as secondary roads, the department may participate and assist in the program to the extent provided by this chapter.

Source: SL 1939, ch 112, § 1; SL 1945, ch 116; SDC Supp 1960, § 28.0224; SL 2010, ch 145, § 40.



§ 31-6-2 Cooperation of department in selection of system.

31-6-2. Cooperation of department in selection of system. The department may cooperate with the various boards of county commissioners, and other appropriate local road officers of the state, and the Federal Highway Administration, in the selection of a system of secondary roads as set out in Title 23, United States Code, and may submit to the Federal Highway Administration in the same manner as other federal aid projects are now submitted, projects for improving any roads on the principal secondary roads, rural free delivery mail, and public school bus routes, either outside of municipalities or inside of municipalities of less than five thousand population, and which are not on the federal aid primary highway system or state trunk highway system.

Source: SL 1939, ch 112, § 2; SL 1945, ch 116; SDC Supp 1960, § 28.0225; SL 1984, ch 207, § 2; SL 2010, ch 145, § 41.



§ 31-6-3 Resolution of county proposing project--Preliminary survey, plans, and estimates.

31-6-3. Resolution of county proposing project--Preliminary survey, plans, and estimates. Before any project under the provisions of this chapter may be submitted to the Federal Highway Administration, a request for the submission of the project shall be embodied in a resolution passed by the governing body of the county having control of the highway upon which the project is desired, and a certified copy shall be filed with the department, together with an agreement by the county to reimburse the department for any costs over and above those costs covered by the federal-aid secondary funds available to the county plus the state highway funds matching those federal-aid secondary funds to carry out the project to the beginning of construction. However, if the county petitioning for the project desires to use its own highway organization for the making of the preliminary survey, plans, and estimates, the county may do so, but the survey, plans, and estimates shall be submitted in detail to the department for approval.

Source: SL 1939, ch 112, § 3; SL 1945, ch 116; SDC Supp 1960, § 28.0226; SL 1984, ch 207, § 3; SL 1989, ch 251, § 6; SL 2010, ch 145, § 42.



§ 31-6-4 Federal approval of project--Call for bids by department--Contract not let until paymentprovided by county.

31-6-4. Federal approval of project--Call for bids by department--Contract not let until payment provided by county. In case any secondary road project is approved by the Federal Highway Administration, the department may call for bids and let a contract for the work in the same manner as now provided for federal aid projects. However, no contract may be let until the county having jurisdiction of the highway has fully and legally provided for the payment of any project costs over and above those costs covered by the federal-aid secondary funds available to the county plus the state highway fund matching those federal-aid secondary funds. However, no such contract may be let until the political subdivision under whose jurisdiction the highway upon which the project is to be constructed has entered into a binding agreement to maintain the project when completed at the subdivision's own cost and expense in such manner as may be agreeable to the federal highway administration and the department.

Source: SL 1939, ch 112, § 4; SL 1945, ch 116; SDC Supp 1960, § 28.0227; SL 1984, ch 207, § 4; SL 1989, ch 251, § 7; SL 2010, ch 145, § 43.



§ 31-6-5 Jurisdiction of highway on which project approved or constructed.

31-6-5. Jurisdiction of highway on which project approved or constructed. The jurisdiction and control of the highways upon which any secondary road projects may be approved or constructed, is and shall remain in the county or other political subdivision as it was, and to the extent it was at the time of the setting up of the project. However, the department may enter into a project agreement with the Federal Highway Administration, contract for construction of the project, and supervise, control, and oversee the construction of the project in accordance with their agreement with the Federal Highway Administration.

Source: SL 1939, ch 112, § 6; SL 1945, ch 116; SDC Supp 1960, § 28.0229; SL 1984, ch 207, § 5; SL 2010, ch 145, § 44.



§ 31-6-6 Nonliability of state for project--Department reimbursed by county.

31-6-6. Nonliability of state for project--Department reimbursed by county. The State of South Dakota is not ultimately liable for the costs of any secondary road project not redeemable from public road funds including the state match of those funds. The department shall act as agent for the county affected in submission of the project, letting of the contract, and the supervision and control of the construction. The county originating the project shall reimburse the state for the state's share of all money expended and not redeemable from federal funds plus state match in bringing the project to the construction stage regardless of whether the contract is finally let. The county requesting the project shall reimburse the department in case the contract is let for all expenses incurred in supervising or controlling the construction work, and for all money paid out or advanced at any time in carrying out the construction of the project and not redeemable from federal funds including the state match of those funds.

Source: SL 1939, ch 112, § 7; SL 1945, ch 116; SDC Supp 1960, § 28.0230; SL 1989, ch 251, § 8; SL 2010, ch 145, § 45.



§ 31-6-7 Responsibility for maintenance.

31-6-7. Responsibility for maintenance. Nothing in this chapter may be construed to bind the State of South Dakota, or the department to pay the cost of maintenance of any secondary road project when completed. The political subdivision under whose jurisdiction the highway is at the time maintenance work is required is responsible for the maintenance cost of the project.

Source: SL 1939, ch 112, § 5; SL 1945, ch 116; SDC Supp 1960, § 28.0228; SL 2010, ch 145, § 46.



§ 31-6-8 Allocation of federal funds for construction of roads requested by commissioners.

31-6-8. Allocation of federal funds for construction of roads requested by commissioners. The Transportation Commission shall allocate a minimum of fifty percent of the federal-aid secondary highway construction funds allocated to the state for secondary roads to be expended for the construction of roads as requested by the county commissioners of the respective counties.

Source: SL 1989, ch 251, § 4.



§ 31-6-9 Transportation Commission to match funds.

31-6-9. Transportation Commission to match funds. The Transportation Commission shall provide sufficient funds from the state highway fund to match all federal-aid secondary funds used to construct a project under this chapter.

Source: SL 1989, ch 251, § 5; SL 2010, ch 145, § 47.






Chapter 07 - Interstate Highway System

§ 31-7-1 Definition of terms.

31-7-1. Definition of terms. Terms used in this chapter mean:

(1) "National system of interstate highways," includes all highways that have been or may become eligible for development with funds provided by federal highway acts for use on the interstate system;

(2) "Control areas," a control area is a metropolitan area, first or second class municipality, or industrial center, defense installation, a topographic feature such as a mountain pass, a favorable river crossing, a hub road which would result in material traffic increment on the interstate route, a section of completed expressway, or a place on the common boundary of two states agreed to by the states concerned;

(3) "Intermediate control points," an intermediate control point is either end of an acceptable section on final location of an interstate route;

(4) "Department," the Department of Transportation.
Source: SL 1955, ch 104, § 2; SDC Supp 1960, § 28.0232; SL 2010, ch 145, § 48.



§ 31-7-2 Employment of personnel--Contracts in behalf of state--General powers ofdepartment.

31-7-2. Employment of personnel--Contracts in behalf of state--General powers of department. The department may employ such assistants, agents, engineers, and engineering consultants and to enter into such contractual relations in behalf of the state and to do and perform all such acts as are necessary for the public good agreeable to the provisions of this chapter.

Source: SL 1955, ch 104, § 3; SDC Supp 1960, § 28.0233 (5); SL 2010, ch 145, § 49.



§ 31-7-3 Cooperation with federal highway administration in location and construction ofinterstate highways.

31-7-3. Cooperation with federal highway administration in location and construction of interstate highways. The department, in cooperation with the Federal Highway Administration of the United States Department of Transportation, or other agencies of the United States government, may locate and construct the South Dakota sections of the National System of Interstate Highways according to American Association of State Highway and Transportation Officials Standards peculiar to that system and shall operate and maintain the highways as toll-free facilities.

Source: SL 1955, ch 104, § 1; SDC Supp 1960, § 28.0231; SL 1984, ch 207, § 6; SL 2010, ch 145, § 50.



§ 31-7-4 Location and alignment of interstate highways.

31-7-4. Location and alignment of interstate highways. The department may determine the location of toll-free highways along alignments consistent with interstate highway standards.

Source: SL 1955, ch 104, § 3; SDC Supp 1960, § 28.0233 (1); SL 2010, ch 145, § 51.



§ 31-7-5 Acquisition of right-of-way, land, and materials.

31-7-5. Acquisition of right-of-way, land, and materials. The department may acquire right-of-way, borrow pits, and other land and materials under the provisions of §§ 31-19-1 to 31-19-19, inclusive.

Source: SL 1955, ch 104, § 3; SDC Supp 1960, § 28.0233 (2); SL 2010, ch 145, § 52.



§ 31-7-6 Points of ingress and egress--Establishment and control.

31-7-6. Points of ingress and egress--Establishment and control. The department may designate locations and establish, limit, and control points of ingress and egress to ensure proper operation of highways of the national system of interstate highways and prohibit entrance to or egress from the highways at points not so designated.

Source: SL 1955, ch 104, § 3; SDC Supp 1960, § 28.0233 (3); SL 2010, ch 145, § 53.



§ 31-7-7 Grade separations at intersections with other roads.

31-7-7. Grade separations at intersections with other roads. The department may construct grade separations at intersections with other public roads and to adjust the lines and grades of such other roads so as to accommodate the design of toll-free roads of the national system of interstate highways.

Source: SL 1955, ch 104, § 3; SDC Supp 1960, § 28.0233 (4); SL 2010, ch 145, § 54.



§ 31-7-8 Control areas and points--Programming to permit use of new construction.

31-7-8. Control areas and points--Programming to permit use of new construction. The department, in cooperation with the United States government and adjacent states, may establish control areas and control points between control areas as set forth in this chapter and program the construction on the interstate system in a manner that will permit use of new construction on sections connecting the intermediate control points.

Source: SL 1955, ch 104, § 4; SDC Supp 1960, § 28.0234; SL 2010, ch 145, § 55.



§ 31-7-9 Marking of highways.

31-7-9. Marking of highways. The department may mark the highways with the names or numbers that are selected for use as identification of the highways by the states through which the interstate routes pass.

Source: SL 1955, ch 104, § 4; SDC Supp 1960, § 28.0234; SL 2010, ch 145, § 56.



§ 31-7-10 State highway funds used for construction.

31-7-10. State highway funds used for construction. The department may use such state highway funds as are required by federal highway acts for matching federal funds allocated for construction on the interstate system.

Source: SL 1955, ch 104, § 5; SDC Supp 1960, § 28.0235; SL 1963, ch 163; SL 2010, ch 145, § 57.



§ 31-7-11 Maintenance expenses--Sources of payment.

31-7-11. Maintenance expenses--Sources of payment. Maintenance expense of the interstate system shall be from state highway funds. However, highway funds of counties, townships, and municipalities may be used in the maintenance of local service roads, overpasses, and underpasses constructed in connection with the interstate system, unless federal funds are made available for this purpose.

Source: SL 1955, ch 104, § 5; SDC Supp 1960, § 28.0235; SL 1963, ch 163; SL 2010, ch 145, § 58.



§ 31-7-12 Expenditures segregated in annual report.

31-7-12. Expenditures segregated in annual report. The Department of Transportation shall segregate in its annual report all expenditures related to the construction and maintenance of the interstate system.

Source: SL 1955, ch 104, § 5; SDC Supp 1960, § 28.0235; SL 1963, ch 163.



§ 31-7-13 Local service roads--Maintenance by political subdivisions.

31-7-13. Local service roads--Maintenance by political subdivisions. Counties, townships, and municipalities may expend highway funds for the maintenance of local service roads, overpasses, and underpasses constructed in connection with the interstate highway system upon assuming maintenance obligations by agreement with the department.

Source: SDC Supp 1960, § 28.0235 as added by SL 1963, ch 163; SL 2010, ch 145, § 59.



§ 31-7-14 Trunk highway system unaffected.

31-7-14. Trunk highway system unaffected. The provisions of this chapter do not alter the duties of the department in laying out, constructing, or maintaining the state trunk highway system, nor do they prohibit or require that the interstate system follow or cease to follow any of the designated portions of the state trunk system.

Source: SL 1955, ch 104, § 6; SDC Supp 1960, § 28.0236; SL 2010, ch 145, § 60.



§ 31-7-15 Camping prohibited at rest areas on interstate system--Petty offense.

31-7-15. Camping prohibited at rest areas on interstate system--Petty offense. No person may camp at any rest area established by the department within and adjacent to the national system of interstate highways in South Dakota. A violation of this section is a petty offense.

Source: SL 1973, ch 193, § 1; SL 2010, ch 145, § 61.



§ 31-7-16 Activities constituting unlawful camping.

31-7-16. Activities constituting unlawful camping. For the purposes of § 31-7-15, camping is defined as temporary lodging out-of-doors and presupposes the occupancy of a shelter, including any vehicle, designed or used for such purposes. A camper is defined as an occupant of any such shelter.

Source: SL 1973, ch 193, § 2.



§ 31-7-17 Temporary rest stops permitted--Time limit.

31-7-17. Temporary rest stops permitted--Time limit. No person temporarily resting in any vehicle is in violation of the provisions of § 31-7-15. For purposes of this section, temporarily resting means stopping, parking, or otherwise keeping or occupying any vehicle in a rest area, or any portion thereof not officially designated for camping, for not more than three consecutive hours or, if the driver of a commercial motor vehicle subject to the provisions of 49 C.F.R. Part 395, as of January 1, 2009, for not more than ten consecutive hours.

Source: SL 1973, ch 193, § 4; SL 2001, ch 158, § 1; SL 2010, ch 145, § 62.



§ 31-7-18 Additional fine for unlawful camping--Cost of repairs.

31-7-18. Additional fine for unlawful camping--Cost of repairs. Any person violating the provisions of § 31-7-15, in addition to the penalty provided by § 22-6-7, may be fined an amount as determined by the court which may be necessary to reimburse the department for the expense of repairing any damage to such rest area resulting from such violation.

Source: SL 1973, ch 193, § 3; SL 2010, ch 145, § 63.






Chapter 08 - Controlled-Access Facilities

§ 31-8-1 Definition of controlled-access facility.

31-8-1. Definition of controlled-access facility. For the purposes of this chapter, a controlled-access facility is defined as a highway or street especially designed for through traffic, and over, from, or to which owners or occupants of abutting land or other persons have no right or easement or only a controlled right or easement of access, light, air, or view by reason of the fact that their property abuts upon such controlled-access facility or for any other reason.

Source: SL 1953, ch 155, § 2; SDC Supp 1960, § 28.09A02.



§ 31-8-2 Commercial vehicles permitted or excluded.

31-8-2. Commercial vehicles permitted or excluded. Any highway or street constituting a controlled-access facility may be a freeway open to use by all customary forms of street and highway traffic or the highway or street may be a parkway from which trucks, buses, and other commercial vehicles are excluded.

Source: SL 1953, ch 155, § 2; SDC Supp 1960, § 28.09A02; SL 2010, ch 145, § 64.



§ 31-8-3 Highway authorities permitted to establish facilities--Local control.

31-8-3. Highway authorities permitted to establish facilities--Local control. The highway authorities of the state, counties, and municipalities, acting alone or in cooperation with each other or with any federal, state, or local agency or any other state having authority to participate in the construction and maintenance of highways, may plan, designate, establish, regulate, vacate, alter, improve, maintain, and provide controlled-access facilities for public use wherever the authority is of the opinion that traffic conditions, present or future, will justify the special facilities. However, within a municipality that authority is subject to any municipal consent as may be required by law.

Source: SL 1953, ch 155, § 3; SDC Supp 1960, § 28.09A03; SL 2010, ch 145, § 65.



§ 31-8-4 Regulations as to use.

31-8-4. Regulations as to use. Highway authorities of the state, counties, and municipalities may regulate, restrict, or prohibit the use of controlled-access facilities by the various classes of vehicles or traffic in a manner consistent with §§ 31-8-1 and 31-8-2.

Source: SL 1953, ch 155, § 3; SDC Supp 1960, § 28.09A03; SL 1987, ch 210, § 9; SL 1992, ch 60, § 2.



§ 31-8-5 Design--Separate roadways, markers.

31-8-5. Design--Separate roadways, markers. The highway authorities of the state, counties, and municipalities may design any controlled-access facility and regulate, restrict, or prohibit access as to best serve the traffic for which the facility is intended. In this connection the highway authorities may divide and separate any controlled-access facility into separate roadways by the construction of raised curbings, central dividing sections, or other physical separations, or by designating separate roadways by signs, markers, stripes, and the proper lane for traffic by appropriate signs, markers, stripes, and other devices.

Source: SL 1953, ch 155, § 4; SDC Supp 1960, § 28.09A04; SL 2010, ch 145, § 66.



§ 31-8-6 Ingress and egress restricted to designated points.

31-8-6. Ingress and egress restricted to designated points. No person has any right of ingress or egress to, from or across any controlled-access facility to or from any abutting land, except at any designated point at which access may be permitted.

Source: SL 1953, ch 155, § 4; SDC Supp 1960, § 28.09A04; SL 2010, ch 145, § 67.



§ 31-8-7 Manner of acquiring property or property rights.

31-8-7. Manner of acquiring property or property rights. For the purposes of this chapter, the highway authorities of the state, counties, or municipalities may acquire private or public property rights for any controlled-access facility and service road, including rights of access, air, view, and light, by gift, devise, purchase, or condemnation as may be authorized by law to acquire such property or property rights in connection with any highway and street within their respective jurisdictions.

Source: SL 1953, ch 155, § 5; SDC Supp 1960, § 28.09A05; SL 2010, ch 145, § 68.



§ 31-8-8 Acquisition of property in entire tracts.

31-8-8. Acquisition of property in entire tracts. In connection with the acquisition of property or property rights for any controlled-access facility or portion thereof, or service road in connection therewith, the state, county, city, or town highway authority may acquire an entire lot, block, or tract of land, if, by so doing, the interests of the public will be best served, even though the entire lot, block, or tract is not immediately needed for the right-of-way proper.

Source: SL 1953, ch 155, § 5; SDC Supp 1960, § 28.09A05; SL 2010, ch 145, § 69.



§ 31-8-9 Precedence of condemnation cases.

31-8-9. Precedence of condemnation cases. Any court proceeding necessary to acquire property or property rights for purposes of this chapter may take precedence over all other causes not involving the public interest in all courts, to the end that the provision of controlled-access facilities may be expedited.

Source: SL 1953, ch 155, § 6; SDC Supp 1960, § 28.09A06; SL 2010, ch 145, § 70.



§ 31-8-10 New or existing facilities included.

31-8-10. New or existing facilities included. The highway authority of the state, county, or municipality may designate and establish any controlled-access highway as a new and additional facility or may designate and establish an existing street or highway as included within a controlled-access facility.

Source: SL 1953, ch 155, § 7; SDC Supp 1960, § 28.09A07; SL 2010, ch 145, § 71.



§ 31-8-11 Elimination of grade crossings.

31-8-11. Elimination of grade crossings. The state or any of its subdivisions may provide for the elimination of intersections at grade of controlled-access facilities with existing state and county roads, and city or town streets, by grade separation or service road, or by closing off the roads and streets at the right of way boundary line of such controlled-access facility. After the establishment of any controlled-access facility, no highway or street which is not a part of the facility may intersect the facility at grade.

Source: SL 1953, ch 155, § 7; SDC Supp 1960, § 28.09A07; SL 2010, ch 145, § 72.



§ 31-8-12 Public way connected with facility--Consent of highway authority required.

31-8-12. Public way connected with facility--Consent of highway authority required. No municipal street, county or state highway, or other public way may be opened into or connected with any controlled-access facility without the consent and previous approval of the highway authority in the state, county, or municipality having jurisdiction over the controlled-access facility. The consent and approval shall be given only if the public interest is served thereby.

Source: SL 1953, ch 155, § 7; SDC Supp 1960, § 28.09A07; SL 2010, ch 145, § 73.



§ 31-8-13 Power of highway authorities to enter into agreements.

31-8-13. Power of highway authorities to enter into agreements. The highway authorities of the state, counties, or municipalities may enter into agreements with each other, or with the federal government, respecting the financing, planning, establishment, improvement, maintenance, use, regulation, or vacation of a controlled-access facility or other public way in their respective jurisdictions to facilitate the purpose of this chapter.

Source: SL 1953, ch 155, § 8; SDC Supp 1960, § 28.09A08; SL 2010, ch 145, § 74.



§ 31-8-14 Local service roads.

31-8-14. Local service roads. In connection with the development of any controlled-access facility the state, county, or municipal highway authorities may plan, designate, establish, use, regulate, alter, improve, maintain, and vacate local service roads and streets or designate as local service roads and streets any existing road or street, and exercise jurisdiction over service roads in the same manner as is authorized over any controlled-access facility under the terms of this chapter, if, in their opinion, the local service roads and streets are necessary or desirable. The local service road or street shall be of appropriate design, and they shall be separated from the controlled-access facility proper by means of all devices designated as necessary or desirable by the proper authority.

Source: SL 1953, ch 155, § 9; SDC Supp 1960, § 28.09A09; SL 2010, ch 145, § 75.



§ 31-8-15 Unlawful use of facilities--Acts constituting.

31-8-15. Unlawful use of facilities--Acts constituting. It is a Class 2 misdemeanor for any person:

(1) To drive a vehicle over, upon, or across any curb, central dividing section, or other separation or dividing line on controlled-access facilities;

(2) To make a left turn or semicircular or U-turn except through an opening provided for that purpose in the dividing curb section, separation, or line. No such turn may be made through an opening in the dividing curb section, separation, or line which has been designated and marked for use by maintenance and authorized vehicles only. Maintenance and authorized vehicles may use such openings in dividing curb sections, separation, or lines for parking or turning. Maintenance vehicles include all vehicles used in the maintenance of the highways of this state and authorized vehicles include all law enforcement vehicles, fire vehicles, civil defense rescue vehicles, ambulances and recovery vehicles as defined by § 31-8-15.1 which are responding to a call for assistance;

(3) To drive any vehicle except in the proper lane provided for that purpose and in the proper direction and to the right of the central dividing curb, separation section, or line;

(4) To drive any vehicle into the controlled-access facility from a local service road except through an opening provided for that purpose in the dividing curb or dividing section or dividing line which separates such service road from the controlled-access facility proper.
Source: SL 1953, ch 155, § 10; SL 1959, ch 141; SDC Supp 1960, §§ 28.09A10, 28.9921; SL 1963, ch 165; SDCL, § 31-8-17; SL 1972, ch 169; SL 1988, ch 234, § 1.



§ 31-8-15.1 Meaning of recovery vehicle.

31-8-15.1. Meaning of recovery vehicle. For the purposes of §§ 31-8-15 to 31-8-15.2, inclusive, a recovery vehicle is a motor vehicle which is specially equipped with a boom, winch, or wheel lift to tow, haul, or push a disabled motor vehicle. The recovery vehicle shall have amber beacon or flashing warning lights which shall be used as provided by § 32-17-10. The recovery vehicle shall also display the company's name in two inch letters on both sides of the vehicle in a location visible to the public.

Source: SL 1988, ch 234, § 2.



§ 31-8-15.2 When recovery vehicle not to cross median of divided highway--Violation asmisdemeanor.

31-8-15.2. When recovery vehicle not to cross median of divided highway--Violation as misdemeanor. A recovery vehicle may not cross the median of a divided highway when the towed vehicle has more than three axles. A violation of this section is a Class 2 misdemeanor.

Source: SL 1988, ch 234, § 3.



§ 31-8-16 Commercial establishment on right-of-way prohibited--Exception--Violation asmisdemeanor.

31-8-16. Commercial establishment on right-of-way prohibited--Exception--Violation as misdemeanor. No automotive service station or other commercial establishment for serving motor vehicle users may be constructed or located within the right-of-way of, or on publicly owned or publicly leased land acquired or used for or in connection with, a controlled-access highway. This section does not apply to a vending facility allowed pursuant to § 31-29-83. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 141; SDC Supp 1960, §§ 28.09A10, 28.9921; SL 1963, ch 165; SDCL § 31-8-17; SL 1984, ch 211, § 1; SL 1986, ch 237, § 1; SL 1989, ch 21, § 151; SL 2010, ch 145, § 76; SL 2013, ch 129, § 1.



§ 31-8-17 Superseded.

31-8-17. Superseded



§ 31-8-18 Payment for trash collection required in license contract with visually impaired vendor.

31-8-18. Payment for trash collection required in license contract with visually impaired vendor. No vending facility may be licensed pursuant to the provisions of §§ 31-8-16, 31-29-83, and 31-32-13 unless the contract provides that ten percent of the gross receipts from the concession be paid to the Department of Transportation to defray the cost of trash collection.

Source: SL 1984, ch 211, § 3A.






Chapter 09 - Highways Serving Federal Reservations

§ 31-9-1 Relinquishment of highways in national parks--Cession of jurisdiction.

31-9-1. Relinquishment of highways in national parks--Cession of jurisdiction. The Department of Transportation and the board of county commissioners of an affected county, may relinquish to the United States for use and construction and control of highways by the secretary of interior, acting through the national park service, all of the interest of the state and the county in such portions of public highways lying within the boundaries of national parks and national monuments. The relinquishment of interest in the highways shall operate as a cession to the United States of jurisdiction for highway purposes over such portions of the highways lying within said national parks or national monuments.

Source: SL 1957, ch 140, § 1; SDC Supp 1960, § 28.0241; SL 2010, ch 145, § 77.



§ 31-9-2 , 31-9-3. Repealed.

31-9-2, 31-9-3. Repealed by SL 2010, ch 145, §§ 78, 79.



§ 31-9-4 County roads used by National Forest Service--Cooperative agreement for jointconstruction and use.

31-9-4. County roads used by National Forest Service--Cooperative agreement for joint construction and use. The board of county commissioners may enter into cooperative agreements with the Forest Service of the United States Department of Agriculture for the joint construction, maintenance, and use of roads located within the boundaries of the county, where such roads are used by the Forest Service in the protection, administration, and utilization of the national forests and are also used by communities or persons within or adjacent to such national forests in the use and development of the resources thereof or where such roads otherwise serve the needs of the public. Costs incurred by the county pursuant to the provisions of this section shall be appropriated from the county general fund.

Source: SL 1966, ch 33, § 1; SL 1985, ch 77, § 35.



§ 31-9-5 Repealed.

31-9-5. Repealed by SL 1985, ch 77, § 42






Chapter 10 - Boundary State Highway Bridges

§ 31-10-1 Definition of terms.

31-10-1. Definition of terms. Terms used in this chapter mean:

(1) "Bridge," a structure, including supports, erected over a depression or an obstruction, as water, highway, or railway, the structure having a length measured along the center of the roadway of more than twenty feet between undercopings of abutments or extreme ends of openings for multiple boxes and pipes where the clear distance between openings is less than half of the smaller contiguous opening;

(2) "Culvert," any structure not classified as a bridge which provides an opening under any roadway;

(3) "Department," the Department of Transportation.
Source: SL 1953, ch 153; SDC Supp 1960, § 28.1441; SL 2010, ch 145, § 80.



§ 31-10-2 Boundary state highway bridge and bridge defined.

31-10-2. Boundary state highway bridge and bridge defined. For the purposes of §§ 31-10-2 to 31-10-11, inclusive, the following terms mean:

(1) "Boundary state highway bridge," a highway bridge over a stream, river, or lake on the boundary line between the State of South Dakota and an adjoining state, which bridge is located or to be located on a state highway or an extension of such highway and constitutes or will constitute a connecting link between the state highway system of this state and an adjoining state;

(2) "Bridge," in addition to its ordinary meaning, the term includes the substructure, superstructure, approach spans, approach fills and roadway, right-of-way, and all other items necessary to make such structure complete and accessible to traffic.
Source: SL 1947, ch 132, § 1; SDC Supp 1960, § 28.1425; SL 2010, ch 145, § 81.



§ 31-10-3 Acquisition and maintenance of boundary state highway bridges.

31-10-3. Acquisition and maintenance of boundary state highway bridges. The department may acquire by purchase or condemnation, construct, and maintain boundary state highway bridges.

Source: SL 1947, ch 132, § 2; SDC Supp 1960, § 28.1426; SL 2010, ch 145, § 82.



§ 31-10-4 Condemnation proceedings.

31-10-4. Condemnation proceedings. In the purchase, acquisition, construction, or maintenance under §§ 31-10-2 to 31-10-11, inclusive, of any boundary state highway bridge or approaches thereto, the department may purchase, or institute and maintain proceedings for the condemnation of the necessary right-of-way therefor. All the provisions of the law relating to the condemnation of real or personal property for public state purposes apply and may be exercised by the department for the carrying out of the purposes of §§ 31-10-2 to 31-10-11, inclusive.

Source: SL 1947, ch 132, § 7; SDC Supp 1960, § 28.1431; SL 2010, ch 145, § 83.



§ 31-10-5 Contracts with adjoining states, persons, or corporations.

31-10-5. Contracts with adjoining states, persons, or corporations. The Department of Transportation may enter into agreements or contracts with the proper authorities of the states which adjoin the State of South Dakota, subdivisions of such states, or companies, corporations, or persons relative to the purchase or condemnation, construction, or maintenance of boundary state highway bridges.

Source: SL 1947, ch 132, § 3; SDC Supp 1960, § 28.1427.



§ 31-10-6 Acquisition or construction of bridge--Adjoining state to furnish proportionate share.

31-10-6. Acquisition or construction of bridge--Adjoining state to furnish proportionate share. The department may not purchase, acquire by condemnation, or construct any bridge under the provisions of §§ 31-10-2 to 31-10-11, inclusive, until such time as the adjoining and contracting state furnishes its proportionate share of the purchase price or cost of construction, or signify its intention, by and through its proper department, of acquiring title through the exercise of the power of eminent domain of the portion of any existing bridge situate in the adjoining state.

Source: SL 1947, ch 132, § 4; SDC Supp 1960, § 28.1428; SL 2010, ch 145, § 84.



§ 31-10-7 Highway funds used for boundary line bridge.

31-10-7. Highway funds used for boundary line bridge. All expenditures under and by virtue of the provisions of §§ 31-10-2 to 31-10-11, inclusive, shall be paid out of the funds of the Department of Transportation.

Source: SL 1947, ch 132, § 4; SDC Supp 1960, § 28.1428.



§ 31-10-8 Collection of tolls--Duration--Credit to state highway fund.

31-10-8. Collection of tolls--Duration--Credit to state highway fund. Any bridge purchased or constructed under §§ 31-10-2 to 31-10-11, inclusive, shall be free from tolls. However, tolls may be collected on the traffic crossing the bridge until such time as the net sum of tolls so collected plus funds paid as provided in §§ 31-10-6 and 31-10-7, equals the cost of the structure plus a reasonable rate of interest on deferred installments of the cost. The portion of the net tolls collected on the bridge, going to the State of South Dakota shall be credited to the state highway fund.

Source: SL 1947, ch 132, § 5; SDC Supp 1960, § 28.1429; SL 2010, ch 145, § 85.



§ 31-10-9 Agreement for purchase or construction--Payments--Interest.

31-10-9. Agreement for purchase or construction--Payments--Interest. Any agreement entered into under §§ 31-10-2 to 31-10-11, inclusive, by the department, for the purchase or construction of any bridge, may provide for one or more annual payments, but not exceeding ten. A reasonable rate of interest may be paid on deferred installments to be paid under any agreement.

Source: SL 1947, ch 132, § 6; SDC Supp 1960, § 28.1430; SL 2010, ch 145, § 86.



§ 31-10-10 Liability for payments limited to state highway fund.

31-10-10. Liability for payments limited to state highway fund. The State of South Dakota is under no obligation to make any payments on account of any agreement entered into under §§ 31-10-2 to 31-10-11, inclusive, out of any fund other than the state highway fund.

Source: SL 1947, ch 132, § 6; SDC Supp 1960, § 28.1430; SL 2010, ch 145, § 87.



§ 31-10-11 Contract for purchase by department--Prior appraisal.

31-10-11. Contract for purchase by department--Prior appraisal. Before the department enters into any contract for the purchase of any bridge, under the provisions of §§ 31-10-2 to 31-10-11, inclusive, an appraisal shall be made of the bridge and its approaches, or the portion of the bridge and approach thereto situate in this state. No contract may be entered into or any money used for such purchase exceeding the appraised value of that portion of the bridge situate within the State of South Dakota.

Source: SL 1947, ch 132, § 8; SDC Supp 1960, § 28.1432; SL 2010, ch 145, § 88.



§ 31-10-12 Toll bridges--Acceptance of title by state--Conditions.

31-10-12. Toll bridges--Acceptance of title by state--Conditions. The State of South Dakota, by and through the department, may accept title to and responsibility for the repair, maintenance, and ownership of that portion of any existing toll bridge situated within the boundaries of the State of South Dakota, if:

(1) That portion of the bridge is offered to this state by its owners free of existing bonded indebtedness and current costs of operation; and

(2) Any adjoining state in which the remainder of the bridge is situated signifies its intention, by and through its proper governmental instrumentality, having control and supervision over state bridges, of accepting title to and responsibility for the repair, maintenance, and ownership of the portion of the bridge situated in the adjoining state.
Source: SL 1953, ch 320, § 1; SDC Supp 1960, § 28.1442; SL 2010, ch 145, § 89.



§ 31-10-13 Toll-free operation of acquired bridge.

31-10-13. Toll-free operation of acquired bridge. Subsequent to the acceptance of title to and responsibility for that portion of any bridge, in the manner set forth in § 31-10-12, the department may operate the bridge, in conjunction with the proper governmental authority of an adjoining state, free of tolls.

Source: SL 1953, ch 320, § 2; SDC Supp 1960, § 28.1443; SL 2010, ch 145, § 90.



§ 31-10-14 Maintenance of acquired bridge.

31-10-14. Maintenance of acquired bridge. The department shall repair and maintain and assume ownership of that part of any bridge situated within the State of South Dakota after acceptance as provided in § 31-10-12.

Source: SL 1953, ch 320, § 3; SDC Supp 1960, § 28.1444; SL 2010, ch 145, § 91.



§ 31-10-15 Operation cost of acquired bridge--Payment from state highway fund.

31-10-15. Operation cost of acquired bridge--Payment from state highway fund. The cost of operation and maintenance of that part of any bridge situated within the State of South Dakota after acceptance, as provided in § 31-10-12, shall be paid by the department out of the state highway fund.

Source: SL 1953, ch 320, § 4; SDC Supp 1960, § 28.1445; SL 2010, ch 145, § 92.



§ 31-10-16 Agreements with adjoining state to share operational cost.

31-10-16. Agreements with adjoining state to share operational cost. The department may enter into a reciprocity agreement and any other agreement with the proper governmental authorities of an adjoining state for the sharing of the cost of joint operation, repair, and maintenance pursuant to § 31-10-13.

Source: SL 1953, ch 320, § 4; SDC Supp 1960, § 28.1445; SL 2010, ch 145, § 93.






Chapter 11 - County Highway Department And Funds

§ 31-11-1 Employment of county highway superintendent--Salary--Tenure.

31-11-1. Employment of county highway superintendent--Salary--Tenure. The board of county commissioners at its discretion may employ a county highway superintendent, the salary and expenses to be fixed and allowed by the board of county commissioners, to be paid out of the motor vehicle fund of the county. No member of the board of county commissioners shall be appointed as county highway superintendent. The tenure of office of the county highway superintendent may be terminated at any time by resolution of the board of county commissioners upon thirty days' notice, but unless so terminated, the tenure of office shall be for two years.

Source: SL 1919, ch 333, § 15; SL 1920 (SS), ch 89; SL 1921, ch 388; SL 1927, ch 138; SL 1933, ch 119; SDC 1939, § 28.0304; SL 1951, ch 137.



§ 31-11-2 Office of superintendent--Bond.

31-11-2. Office of superintendent--Bond. The county highway superintendent shall be provided with a suitable office by the county and shall file a bond to the county for the faithful performance of his duties in a sum not less than two thousand dollars nor more than five thousand dollars to be fixed by resolution by the board of county commissioners.

Source: SL 1919, ch 333, § 15; SL 1920 (SS), ch 89; SL 1921, ch 388; SL 1927, ch 138; SL 1933, ch 119; SDC 1939, § 28.0304; SL 1951, ch 137.



§ 31-11-3 Duties of county superintendent--Compliance with rules.

31-11-3. Duties of county superintendent--Compliance with rules. The county superintendent of highways shall perform all duties imposed upon him by the county commissioners and shall comply with all regulations and requirements of the county commissioners.

Source: SL 1919, ch 333, § 19; SDC 1939, § 28.0305; SL 1953, ch 145.



§ 31-11-4 Employment of engineer by superintendent.

31-11-4. Employment of engineer by superintendent. In cases where the county superintendent of highways is not an engineer he shall have power and authority with the approval of the county commissioners to employ an engineer whenever necessary to survey and to do other engineering work.

Source: SL 1919, ch 333, § 19; SDC 1939, § 28.0305; SL 1953, ch 145.



§ 31-11-5 Superintendent in charge of roads--Appeal on disagreement with commissioners.

31-11-5. Superintendent in charge of roads--Appeal on disagreement with commissioners. The county highway superintendent shall have charge of all road construction and maintenance in the county, subject to the approval of the board of county commissioners. In case of a disagreement between the county superintendent of highways and the board of county commissioners an appeal may be taken to the Transportation Commission, whose decision shall be final.

Source: SL 1919, ch 333, § 15; SL 1920 (SS), ch 89; SL 1921, ch 388; SL 1927, ch 138; SL 1933, ch 119; SDC 1939, § 28.0304; SL 1951, ch 137.



§ 31-11-6 Cost records maintained by superintendent--Destruction.

31-11-6. Cost records maintained by superintendent--Destruction. The county highway superintendent shall keep a detailed record of the cost of any work on any section of the highway, bridge, tile, or culvert construction, repair work, or materials therefor done under his supervision by the county, by day labor and shall immediately upon the completion of each piece of work file the record with the county auditor, showing in detail the cost of all labor, materials, repairs, repair materials, hauling, inspection costs, and a proper proportion of the yearly equipment depreciation and repair charges for the county road building equipment, rental of machinery and every other item of cost. However, the county auditor may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1927, ch 138; SL 1933, ch 119; SDC 1939, § 28.0304; SL 1951, ch 137; SL 1981, ch 45, § 19.



§ 31-11-7 Annual inventory of county road building equipment and supplies--Destruction ofrecords.

31-11-7. Annual inventory of county road building equipment and supplies--Destruction of records. The county highway superintendent shall prepare and file with the county auditor not later than the fifth of January of each year a true and correct inventory of all road building equipment, supplies, and materials on hand together with his estimate of its present value. However, the county auditor may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1927, ch 138; SL 1933, ch 119; SDC 1939, § 28.0304; SL 1951, ch 137; SL 1981, ch 45, § 20.



§ 31-11-8 to 31-11-27. Repealed.

31-11-8 to 31-11-27. Repealed by SL 1979, ch 45, § 2



§ 31-11-28 Lease to contractors of county and township road equipment.

31-11-28. Lease to contractors of county and township road equipment. The board of supervisors of any township or a board of county commissioners may lease to a contractor any scraper, grader, or other road tools or machinery belonging to the township or county.

Source: SL 1911, ch 221, § 20; RC 1919, § 8566; SDC 1939, § 28.0118.



§ 31-11-29 to 31-11-32. Repealed.

31-11-29 to 31-11-32. Repealed by SL 1985, ch 77, § 42



§ 31-11-33 to 31-11-40. Repealed.

31-11-33 to 31-11-40. Repealed by SL 1984, ch 207, §§ 30 to 37



§ 31-11-41 Petition for county maintenance on private roads.

31-11-41. Petition for county maintenance on private roads. Any resident of a county may petition the board of county commissioners to hold a public hearing on whether the county should contract with owners of private roads within the county for the county to provide maintenance on private roads.

Source: SL 1994, ch 238, § 1.



§ 31-11-42 Hearing on petition for maintenance of private roads--Notice.

31-11-42. Hearing on petition for maintenance of private roads--Notice. If the board of county commissioners receives a petition pursuant to § 31-11-41, the board shall schedule a public hearing to be held within thirty days of receipt of such petition. The board of county commissioners shall publish a notice of such hearing once a week for two successive weeks in the legal newspapers of the county.

Source: SL 1994, ch 238, § 2.



§ 31-11-43 Determination on maintenance contract for private roads--Cost of maintenance.

31-11-43. Determination on maintenance contract for private roads--Cost of maintenance. At a hearing held pursuant to §§ 31-11-42 and 31-11-44, the board of county commissioners shall take public testimony on the question of whether the county should contract with the owners of private roads within the county for the county to provide maintenance on such roads. If, after the hearing, the board determines that it is in the best interests of the residents of the county for the county to maintain private roads, the board may authorize the highway superintendent to enter into contracts for the maintenance of private roads by the county. The contract may not include a per hour cost of the maintenance which is less than the county's total cost for such maintenance. No contract may be for more than six hours of maintenance per year for any one person.

Source: SL 1994, ch 238, § 3.



§ 31-11-44 Annual hearing on maintenance continuation of private roads.

31-11-44. Annual hearing on maintenance continuation of private roads. The board of county commissioners shall annually hold a public hearing on the continuance of the maintenance of private roads by the county. Such hearing shall be published pursuant to § 31-11-42.

Source: SL 1994, ch 238, § 4.



§ 31-11-45 Maximum maintenance authorization on private roads.

31-11-45. Maximum maintenance authorization on private roads. If the board of county commissioners agrees to maintain private roads pursuant to §§ 31-11-41 to 31-11-44, inclusive, the board may establish a maximum number of hours of maintenance, or miles of road that the board will authorize.

Source: SL 1994, ch 238, § 4A.






Chapter 12 - County Highway Systems

§ 31-12-1 Established highway systems perpetuated.

31-12-1. Established highway systems perpetuated. The county highway system as heretofore designated and established in each organized county of the state is hereby perpetuated.

Source: SL 1919, ch 333, § 10; SDC 1939, § 28.0301.



§ 31-12-2 Change of county highway system--Order of Department of Transportation.

31-12-2. Change of county highway system--Order of Department of Transportation. Except for minimum maintenance roads established pursuant to § 31-12-46, no county highway system may be changed, altered, or modified except by authority of and in accordance with a written executive order of the Department of Transportation. Any such change shall be shown on the map of the county highway system in an office designated by the board of county commissioners and on such map in the Department of Transportation.

Source: SDC 1939, § 28.0302; SL 1941, ch 129; SL 1997, ch 176, § 3; SL 2013, ch 130, § 1.



§ 31-12-3 , 31-12-4. Repealed.

31-12-3, 31-12-4. Repealed by SL 1974, ch 201



§ 31-12-5 Supervision of construction, improvement, maintenance, and repair of system.

31-12-5. Supervision of construction, improvement, maintenance, and repair of system. The construction, improvement, maintenance, and repair of the county highway system, except as provided for state trunk highways shall be under the supervision of the county superintendent of highways in organized counties, who shall formulate and direct the policy of the county for the construction, improvement, maintenance, and repair of the county highway system.

Source: SL 1919, ch 333, § 16; SDC 1939, § 28.0303.



§ 31-12-6 County system at expense of entire county--Tax levy.

31-12-6. County system at expense of entire county--Tax levy. The county highway system shall be permanently constructed and improved, and shall be maintained and repaired at the expense of the whole county, and the funds necessary therefor shall be levied and collected in the same manner as other county taxes, and it shall be the duty of the board of county commissioners to determine upon and make such levy in the manner now provided by law.

Source: SL 1919, ch 333, § 16; SDC 1939, § 28.0303.



§ 31-12-7 Divisions of system into sections--Recording in county road book.

31-12-7. Divisions of system into sections--Recording in county road book. The county highway superintendent shall maintain in a county road book a complete record of the divisions of the county highway system into sections, each section being designated by some appropriate number, name, or letter, and the starting point and terminus of each section being clearly designated at length.

Source: SL 1919, ch 333, § 20; SDC 1939, § 28.0306.



§ 31-12-8 Survey and report by superintendent on condition of system and structures.

31-12-8. Survey and report by superintendent on condition of system and structures. The board of county commissioners may, if it deems it expedient, direct the county highway superintendent to make or cause to be made a survey and report upon all or parts of the county highway system for the purpose of ascertaining the condition of the parts thereof and of obtaining a record of existing structures and their condition.

Source: SL 1919, ch 333, § 20; SDC 1939, § 28.0306.



§ 31-12-9 Survey, plans, specifications, and estimates for permanent improvements.

31-12-9. Survey, plans, specifications, and estimates for permanent improvements. Before any permanent improvement is undertaken upon the county highway system, the county highway superintendent shall, under the general direction of the board of county commissioners where deemed necessary, make or have made a survey and prepare or have prepared plans, specifications, and estimates for the improvement. Such survey, plans, specifications, and estimates shall be prepared according to standards to be prescribed by the Transportation Commission, and shall be on the basis and with the object in view of permanent improvement, each as to bridge, culvert, tile, and road work.

Source: SL 1919, ch 333, § 20; SDC 1939, § 28.0306.



§ 31-12-10 Bench marks on permanent structures.

31-12-10. Bench marks on permanent structures. At the time of making any surveys upon the county highway system, proper bench marks shall be placed upon any permanent bridge, culvert, or other permanent object, which shall be duly recorded upon both the plan and profiles for future reference.

Source: SL 1893, ch 143; RPolC 1903, §§ 1759 to 1764; RC 1919, § 8572; SL 1919, ch 333, § 20; SDC 1939, § 28.0306.



§ 31-12-11 Commencement of construction work.

31-12-11. Commencement of construction work. After the survey and plan for each section of the county highway system has been prepared by or for the county highway superintendent, and specifications and an estimate of the cost therefor also prepared and approved by the board of county commissioners, such board of county commissioners may thereupon proceed as provided in this chapter with the construction of the road, tile, and culvert work in accordance therewith.

Source: SL 1919, ch 333, § 23; SDC 1939, § 28.0308.



§ 31-12-12 Small projects--Advertising, private contract, or county work permitted.

31-12-12. Small projects--Advertising, private contract, or county work permitted. Any road, tile, or culvert construction, repair work, or materials upon the county highway system, for which the county highway superintendent's estimated cost equals or is less than the amount provided for in § 5-18A-14, may be advertised and let at a public letting by the board of county commissioners, may be let privately at a cost not to exceed the county highway superintendent's estimate, or may be built by day labor.

Source: SDC 1939, § 28.0309; SL 1972, ch 32, § 3; SL 1982, ch 223, § 1A; SL 1987, ch 211, § 1; SL 2011, ch 2, § 133.



§ 31-12-13 Large projects--Advertising or county work required--Rejection of bids.

31-12-13. Large projects--Advertising or county work required--Rejection of bids. Any road, tile, or culvert construction, repair work, or materials on the county highway system, for which the county highway superintendent's estimated cost exceeds the amount provided for in § 5-18A-14, shall be advertised and let at a public letting by the board of county commissioners or may be built by day labor. The board may reject all bids, in which case the board may readvertise or let privately by submitting the contract to the Department of Transportation for approval.

Source: SDC 1939, § 28.0309; SL 1982, ch 223, § 2; SL 1987, ch 211, § 2; SL 2011, ch 2, § 134.



§ 31-12-14 Deadline for bids--Advertisement--Rejection of bids.

31-12-14. Deadline for bids--Advertisement--Rejection of bids. If the cost of any road, bridge, tile, or culvert construction, repair work, or materials upon a county highway system or secondary roads exceeds the amount provided for in § 5-18A-14 or any less amount for which work bids are to be called for, and after plans and specifications therefor have been prepared and filed in the office of the county auditor, the board having charge shall designate a time not less than twenty days from the date of such filing, at which sealed bids for such work or materials will be received. The board shall cause notice thereof to be published once each week for two successive weeks in one of the official newspapers of the county. The notice shall state where plans and specifications may be examined, when and where bids will be opened, a brief statement of the principal items of work and materials contemplated by the improvement, and the location of the same, the amount of the certified check or bidder's bond to be required, and such further notice as the board having supervision may deem advisable. Bids may be received at any special or regular meeting of the board. The board may refuse to accept any bids submitted.

Source: SDC 1939, § 28.0115; SL 1972, ch 32, § 4; SL 1982, ch 223, § 1B; SL 1987, ch 211, § 3; SL 1993, ch 218, § 1; SL 2011, ch 2, § 135.



§ 31-12-15 Written contract--Performance bond.

31-12-15. Written contract--Performance bond. When any bid, as provided for in § 31-12-14 has been accepted, the board of county commissioners, county highway board, or board of township supervisors, as the case may be, shall enter into a contract with the person whose bid has been accepted. The contract shall be in writing specifying the work to be done or the materials to be furnished, or both, the time for completion, and the contract price or rate of payments. The board shall require the person receiving the contract to furnish a bond with approved sureties, and in an amount the board considers sufficient, conditioned upon the faithful performance of the contract according to the plans and specifications.

Source: SL 1919, ch 333, § 26; SDC 1939, § 28.0116; SL 1984, ch 207, § 38.



§ 31-12-16 Progress payments permitted.

31-12-16. Progress payments permitted. On any contracts provided for in § 31-12-15, partial payments may be made during the progress of the work upon estimates prepared by the county highway superintendent, but in no case shall partial payments exceed ninety percent of the value of the labor and materials incorporated in the work, or materials furnished, as the case may be.

Source: SL 1919, ch 333, § 27; SDC 1939, § 28.0117; SL 1966, ch 81.



§ 31-12-17 Superintendent's approval of bills before payment.

31-12-17. Superintendent's approval of bills before payment. All bills for road construction work on the county highway system shall be filed in itemized form and certified to by the county highway superintendent before being allowed by the board of county commissioners, and before warrants in payment therefor are drawn by the county auditor.

Source: SL 1919, ch 333, § 28; SDC 1939, § 28.0310.



§ 31-12-18 Width of culverts.

31-12-18. Width of culverts. All culverts constructed on the county highway system shall have a clear roadway of not less than twenty-four feet.

Source: SL 1919, ch 333, § 20; SDC 1939, § 28.0306.



§ 31-12-19 Repealed.

31-12-19. Repealed by SL 2002, ch 142, § 1



§ 31-12-20 Repealed.

31-12-20. Repealed by SL 1978, ch 50, § 6



§ 31-12-21 Purchase of maintenance equipment authorized.

31-12-21. Purchase of maintenance equipment authorized. The board of county commissioners is hereby empowered to purchase drags, road planers, tractors, and other approved mechanical devices to maintain properly the county highway system.

Source: SL 1919, ch 333, § 43; SDC 1939, § 28.0312.



§ 31-12-22 Road and bridge fund used for equipment purchases--Maximum.

31-12-22. Road and bridge fund used for equipment purchases--Maximum. Proper equipment for dragging, grading, and maintaining highways, such as graders, tractors, drags, maintainers, and planers, may be purchased from the county road and bridge fund, but not to exceed twenty-five percent of such funds collected for such year shall be used for the purchase of machinery.

Source: SL 1920 (SS), ch 89; SL 1925, ch 231; SDC 1939, § 28.0313.



§ 31-12-23 Temporary grading, repair work, or turnpiking operations.

31-12-23. Temporary grading, repair work, or turnpiking operations. It shall not be necessary for plans and specifications to be prepared for the construction of temporary grading, repair work, or turnpiking operations with blade graders on the county highway system, and the same may be done by day labor or private contract made by the board of county commissioners. Such work shall be supervised by the county highway superintendent who shall certify to all claims for such work.

Source: SL 1919, ch 333, § 42; SDC 1939, § 28.0311.



§ 31-12-24 Supervision of maintenance work by superintendent--Payments from road andbridge fund.

31-12-24. Supervision of maintenance work by superintendent--Payments from road and bridge fund. The county highway superintendent is hereby charged with the actual direction and supervision of all maintenance work in the county and shall keep a record of the costs of such work and certify to the correctness of all claims for such work, except for the purchase of machinery.

Payment for maintenance work shall be made on warrants drawn upon the county road and bridge fund.

Source: SL 1919, ch 333, § 43; SDC 1939, § 28.0312.



§ 31-12-25 Establishment of witness corners required--Violation as petty offense.

31-12-25. Establishment of witness corners required--Violation as petty offense. Whenever it may become necessary in grading highways to make a cut which will disturb or destroy, or a fill which will cover up, a government or other established corner, it shall be the duty of the county highway superintendent to establish permanent witness corners and make a record of the same, which shall show the distance and directions the witness corner is from the corner disturbed or covered up. Any county highway superintendent who fails to perform his duty under this section commits a petty offense.

Source: SL 1919, ch 333, § 21; SDC 1939, §§ 28.0307, 28.9902.



§ 31-12-26 Responsibility for secondary roads in unorganized territory.

31-12-26. Responsibility for secondary roads in unorganized territory. Each board of county commissioners and county superintendent of highways in organized counties shall construct, repair, and maintain all secondary roads within the counties not included in any municipality, organized civil township, improvement district organized pursuant to chapter 7-25A, or county road district organized pursuant to chapter 31-12A.

Source: SDC 1939, § 28.0408; SL 1992, ch 60, § 2; SL 1995, ch 170, § 1; SL 2011, ch 136, § 1.



§ 31-12-27 Tax levy for secondary roads in unorganized territory.

31-12-27. Tax levy for secondary roads in unorganized territory. Each board of county commissioners may levy annually a tax upon the taxable property within the county not included in any municipality, organized civil township, improvement district organized pursuant to chapter 7-25A, or county road district organized pursuant to chapter 31-12A, to carry out the provisions of § 31-12-26. If a county levies a tax, the tax shall be certified, become payable and delinquent, and, if not paid, shall draw interest and penalty as other county taxes. The tax shall be used for such purposes.

Source: SDC 1939, § 28.0408; SL 1992, ch 60, § 2; SL 1995, ch 170, § 2; SL 2002, ch 143, § 1; SL 2011, ch 136, § 2.



§ 31-12-27.1 Contracts with residents for county road construction and maintenance--Petition--Work performed by highway department or private contract--Payment.

31-12-27.1. Contracts with residents for county road construction and maintenance--Petition--Work performed by highway department or private contract--Payment. Any county may contract with residents served by county roads for the construction, maintenance, and improvement of county roads or any portion thereof serving county residents. If the board of county commissioners, upon a petition by a resident within the county, filed in the office of the county auditor of the county, determines that it is in the best interest of the petitioner and in the public interest that the petitioner enter into an agreement in writing with the board of county commissioners of such county for the construction, maintenance, or improvement of county roads or any portion thereof, the board of county commissioners may enter into an agreement in writing with the petitioner to construct, maintain, or improve any such county road or portion thereof to be specifically designated, at and for a price to be paid to the county to be expressed in the agreement. If the board of county commissioners determines that it is in the public interest to enter into such an agreement, the board may do so and the county may, by and through its highway department and with the personnel and equipment thereof or by privately let contract pursuant to § 5-18A-9, perform or cause to be performed such construction, maintenance, and improvement specified in the written agreement under the supervision and control of the county highway superintendent. The prices specified in the contract shall be paid to the county or if privately let, to the person performing the work by the resident petitioning upon estimates certified to by the county highway superintendent.

Source: SL 1977, ch 240; SL 2011, ch 2, § 136.



§ 31-12-28 Secondary county road construction by county--Petition--Election.

31-12-28. Secondary county road construction by county--Petition--Election. When ten or more freehold voters from each county commissioner district in the county shall with the permission of the county commissioners join in a petition to the county commissioners of a county asking such board to construct and maintain all secondary roads in the several townships of the county, whether organized or unorganized townships, such petition shall be filed with the county auditor in said county and such board shall order an election for the purpose of determining by a vote of the voters of such county, or may submit at any general election, the question of such county maintaining, improving, and constructing the secondary roads in the several townships of said county, organized or unorganized.

Source: SL 1947, ch 47; SDC Supp 1960, § 28.0408-1.



§ 31-12-29 Notice and manner of election.

31-12-29. Notice and manner of election. An election pursuant to § 31-12-28 shall be held in the manner and upon the notice prescribed by law for other elections, and the notice of such election, as published, shall state the proposition to be voted upon.

Source: SL 1947, ch 47; SDC Supp 1960, § 28.0408-1 (1).



§ 31-12-30 Ballot for election--Form.

31-12-30. Ballot for election--Form. The ballot for an election pursuant to § 31-12-28 shall be placed thereon in substantially the same language as is included in the notice of election and at the foot thereof shall be printed the words, Shall ____ county (naming it) construct, improve, and maintain the secondary roads in the several townships of the county, with the words, Yes and No, printed immediately at the left thereof each preceded by a square or circle wherein the voter shall mark a cross (.) or check mark (.) before the word, Yes, for voting in favor of the proposition, or a cross (.) or check mark (.) in the square or circle before the word, No, for voting against the same.

Source: SL 1947, ch 47; SDC Supp 1960, § 28.0408-1 (2).



§ 31-12-31 Powers and authority of commissioners if county road proposition passes.

31-12-31. Powers and authority of commissioners if county road proposition passes. If the majority of the ballots so cast in an election pursuant to § 31-12-28 upon a canvass thereof shall be in favor of the proposition, the board of county commissioners shall thereafter construct, improve, and maintain all secondary roads within the several townships of the county, including existing secondary roads in the said townships, except such as are within the limits of municipalities to the exclusion of the said several townships, any statutes or laws to the contrary notwithstanding; and the said board of county commissioners shall have the same powers and authority with respect to the construction and maintenance of such secondary roads as are conferred upon counties with respect to the construction, improvement, and maintenance of the county highway system.

Source: SL 1947, ch 47; SDC Supp 1960, § 28.0408-1 (2).



§ 31-12-32 County funds available for secondary roads--Tax levy.

31-12-32. County funds available for secondary roads--Tax levy. For the purposes described in § 31-12-31 there shall be available to the county the county road and bridge fund, the special highway fund, as established by § 32-11-3, and revenue from other sources available to the county for county highway construction, maintenance, and improvement, together with the proceeds of a tax which may annually be caused to be levied in the township in such amount, not exceeding statutory limitations, for highway purposes.

Source: SL 1947, ch 47; SDC Supp 1960, § 28.0408-1 (3).



§ 31-12-33 Township funds available for secondary roads.

31-12-33. Township funds available for secondary roads. When, pursuant to § 31-12-31, the board of county commissioners is constructing, improving and maintaining all secondary roads within the several townships of the county, all highway funds and moneys belonging to, in the possession of any of the said townships, or in the possession of the county and belonging to such townships, shall be expendable for the purpose of constructing, improving, and maintaining said secondary roads in said townships, together with such other funds as may accrue to such townships for road purposes all of which township funds shall be paid over to the county treasurer of such county by the treasurer of such township and covered into the special township motor vehicle fund.

Source: SL 1947, ch 47; SDC Supp 1960, § 28.0408-1 (4).



§ 31-12-34 Secondary township highway construction by county--Petition--Election.

31-12-34. Secondary township highway construction by county--Petition--Election. When ten or more resident freehold voters from a township in a county shall, with the permission of the county commissioners, join in a petition to the county commissioners of a county asking such board to construct and maintain all secondary highways in such township, such petition shall be filed with the county auditor in said county and such board shall order an election for the purpose of determining by a vote of the voters of such township or may submit at any general election, the question of such county maintaining, improving, and constructing the secondary highways of such township.

Source: SL 1959, ch 145, § 1; SDC Supp 1960, § 28.0417.



§ 31-12-35 Notice and manner of election--Ballot.

31-12-35. Notice and manner of election--Ballot. An election pursuant to § 31-12-34 shall be held in the manner and upon the notice prescribed by law for other township elections, and the notice of such election, as published, shall state the proposition to be voted upon. The ballot shall have placed thereon in substantially the same language as is included in the notice of election and at the foot thereof shall be printed the words, Shall ____ county (naming it) construct, improve, and maintain the secondary highways in ____ township of the county, with the words, Yes and No, printed immediately at the left thereof, each preceded by a square or circle wherein the voter shall mark a cross (.) or check mark (.) before the word, Yes, for voting in favor of the proposition, or a cross (.) or check mark (.) in the square or circle before the word, No, for voting against the same.

Source: SL 1959, ch 145, § 2; SDC Supp 1960, § 28.0418.



§ 31-12-36 Powers and authority of commissioners if township highway proposition passes.

31-12-36. Powers and authority of commissioners if township highway proposition passes. If the majority of the ballots so cast in an election pursuant to § 31-12-34 upon a canvass thereof shall be in favor of the proposition, the board of county commissioners shall thereafter construct, improve, and maintain all secondary highways within such township, any statutes or laws to the contrary notwithstanding. The said board of county commissioners shall have all of the powers and authority with respect to the construction and maintenance of such secondary highways within such township as are conferred upon counties with respect to the construction, improvement, and maintenance of the county highway system.

Source: SL 1959, ch 145, § 2; SDC Supp 1960, § 28.0418.



§ 31-12-37 Return to township control--Petition and election.

31-12-37. Return to township control--Petition and election. By a subsequent petition and election secondary highways placed under the county commissioners pursuant to § 31-12-34 may thereafter be returned to township control.

Source: SL 1959, ch 145, § 2; SDC Supp 1960, § 28.0418.



§ 31-12-38 County funds available for secondary highways--Tax levy.

31-12-38. County funds available for secondary highways--Tax levy. For the purposes described in § 31-12-36 there shall be available to the county the county road and bridge fund, the special highway fund as established by § 32-11-3, and revenue from other sources available to the county for construction, maintenance, and improvement of the secondary highways within such township, together with the proceeds of a tax which may annually be caused to be levied by the county commissioners in such township in such an amount to defray the cost of maintaining, constructing, and improving highways in the township not exceeding statutory limitations for highway purposes.

Source: SL 1959, ch 145, § 3; SDC Supp 1960, § 28.0419.



§ 31-12-39 Township funds available for secondary highways.

31-12-39. Township funds available for secondary highways. All highway funds and moneys belonging to, in the possession of any townships, or in the possession of the county and belonging to any such township, whose secondary highways are placed under the jurisdiction of the county commissioners as provided in §§ 31-12-34 to 31-12-36, inclusive, shall be expendable for the purpose of constructing, improving, and maintaining said secondary highways in said township, together with other funds which may accrue to said township for road purposes, all of which township funds shall be paid over to the county treasurer of such county by the treasurer of such township and covered into the special township motor vehicle fund.

Source: SL 1959, ch 145, § 4; SDC Supp 1960, § 28.0420.



§ 31-12-40 Accounting required of county highway superintendent--Allocation of townshipmotor vehicle fund.

31-12-40. Accounting required of county highway superintendent--Allocation of township motor vehicle fund. It shall be the duty of the county highway superintendent of such county to make an accurate accounting of the cost of constructing, maintaining, and improving the highways of such township; and the county commissioners shall transfer from such township motor vehicle fund sixty percent of such cost to the county fund for the purchase of repairs and new equipment, and transfer from such township motor vehicle fund forty percent of such cost to the county road and bridge fund.

Source: SL 1959, ch 145, § 5; SDC Supp 1960, § 28.0421.



§ 31-12-41 Contracts for county maintenance of streets and alleys in municipalities.

31-12-41. Contracts for county maintenance of streets and alleys in municipalities. Counties are authorized to contract with municipalities within their respective boundaries for the maintenance of public streets and alleys or any portion thereof within said municipalities. Whenever it shall be made to appear to the board of county commissioners of any county by a resolution of any municipality within the county, duly adopted, copy of which resolution shall be filed in the office of the county auditor of the county of which such municipality is located that it will be to the best interests of such municipality and in the public interest that the municipality enter into an agreement in writing with the board of county commissioners of such county for the maintenance of any public street or alley or any portion thereof, the board of county commissioners may, in its discretion, enter into an agreement in writing with the governing body of such municipality to maintain any such street or alley, to be specifically designated, at and for a price to be paid to the county to be expressed in the agreement for such maintenance. If it shall appear to the board of county commissioners that it will be to the public interest to enter into such an agreement, it shall be lawful for it so to do, and such county, by and through its highway department and with the personnel and equipment thereof, perform, or cause to be performed, for such municipality such maintenance specified in said agreement and such maintenance to be done under the supervision and control of the county highway superintendent. The prices specified in said contract shall be paid to the said county by the municipality upon estimates certified to by the county highway superintendent in the same manner as other obligations of the municipality are paid.

Source: SL 1945, ch 120, § 1; SDC Supp 1960, § 12.1809.



§ 31-12-42 Vehicle license collections to be used outside municipalities.

31-12-42. Vehicle license collections to be used outside municipalities. The portion of the county road and bridge fund derived from motor vehicle license collections credited pursuant to § 32-11-1 shall be used by the board of county commissioners for grading, constructing, planing, dragging, and maintaining county highways outside the limits of municipalities, and also for dragging, maintaining, and grading secondary roads.

Source: SL 1913, ch 276, § 32; SL 1915, ch 253, § 7; RC 1919, § 8664; SL 1919, ch 333, § 68; SL 1920 (SS), ch 89; SL 1925, ch 231; SDC 1939, § 28.0313.



§ 31-12-43 Indemnity required for construction or survey work within road right-of-way.

31-12-43. Indemnity required for construction or survey work within road right-of-way. A county may require any person performing construction or survey work within any county road right-of-way which may damage such right-of-way to furnish an indemnity bond in a reasonable amount as determined by the board of county commissioners to indemnify the county for any damage done beyond normal wear. However, if a registered professional engineer or a registered land surveyor is surveying land, as defined in 36-18A-4, for an individual landowner of the county, the provisions of this section do not apply.

Source: SL 1984, ch 213, § 2; SL 1987, ch 29, § 11.



§ 31-12-44 Repairs for wind and water erosion assessed to private landowner.

31-12-44. Repairs for wind and water erosion assessed to private landowner. If any landowner fails to prevent damage to the county's highway system caused by severe and persistent wind or water erosion on the landowner's property, the county may repair the damage and assess the cost of the repairs against the landowner. If the landowner fails to pay the cost of the repairs before the first day of November in the year in which the repairs are performed, the cost shall be assessed against the landowner's property.

Source: SL 1991, ch 233, § 1.



§ 31-12-45 Approval of conservation district for repair of erosion damage--declaration--notice to landowner.

31-12-45. Approval of conservation district for repair of erosion damage--declaration--notice to landowner. No operations to repair erosion damage pursuant to § 31-12-44 may be undertaken by the county unless the conservation district in which the land is located has by resolution approved such action and until a notice that the erosion on the lands constitutes a nuisance has been given to the owner by the county. Notice shall be given by personal service upon the owner or by personal service upon the person in actual possession of the premises, with a copy of the declaration filed in the office of the county auditor. The declaration shall state that unless the owner corrects the damage within thirty days of the declaration, repairs shall be undertaken by the county, and the cost shall be assessed against the landowner's property if not paid before the first of November. The resolution of assessment shall be recorded in the minutes of the board of county commissioners, the original delivered by the clerk of the board to the county auditor, and a copy sent by registered mail to the landowner at the address shown on the records of the county auditor and to the operator.

Source: SL 1991, ch 233, § 2; SL 1992, ch 203, § 1.



§ 31-12-46 Minimum maintenance roads established.

31-12-46. Minimum maintenance roads established. The board of county commissioners may designate any road on the county highway system as a minimum maintenance road if the board determines that the road or a segment of the road is used only occasionally or intermittently for passenger and commercial travel. The board shall identify the beginning and end points of the road designated as minimum maintenance. A minimum maintenance road may be maintained at a level less than the minimum standards for full maintenance roads, but shall be maintained at the level required to serve the occasional or intermittent traffic.

Source: SL 1997, ch 176, § 1.



§ 31-12-47 Posting notification of minimum maintenance road.

31-12-47. Posting notification of minimum maintenance road. The board of county commissioners shall post signs on a minimum maintenance road to notify the motoring public that it is a minimum maintenance road and that the public travels on the road at its own risk. The signs shall be posted at the entry points to and at regular intervals along a minimum maintenance road. A properly posted sign shall be prima facie evidence that adequate notice of a minimum maintenance road has been given to the motoring public.

Source: SL 1997, ch 176, § 2.






Chapter 12A - County Road Districts

§ 31-12A-1 Incorporation of road district.

31-12A-1. Incorporation of road district. Any area outside the boundary of a municipality, which is situated so that the construction or maintenance of roads becomes desirable, may be incorporated by its landowner or landowners as a road district pursuant to this chapter.

Source: SL 1977, ch 241, § 1; SL 1982, ch 224, § 1; SL 1998, ch 36, § 9; SL 1999, ch 150, § 1; SL 1999, ch 151, § ??1.



§ 31-12A-1.1 Three or fewer landowners may form road district--Election of trustees.

31-12A-1.1. Three or fewer landowners may form road district--Election of trustees. Notwithstanding any other provision of chapter 31-12A, an area with three or fewer landowners may be formed into a road district pursuant to this chapter. Each landowner shall be a trustee at large and no election of trustees is required. After the district is incorporated and the number of landowners within the district is five or more, the district shall conduct an election pursuant to § 31-12A-16. The district shall conduct the election on the first Tuesday after the anniversary date of the formation of the district.

Source: SL 1999, ch 150, § 2; SL 2000, ch 32, § 4.



§ 31-12A-2 Application by landowner--Verified survey and map required.

31-12A-2. Application by landowner--Verified survey and map required. Any landowner making application for the organization of a road district shall first obtain an accurate survey and map of the territory intended to be embraced within the limits of such road district, showing the boundaries and area thereof, and the accuracy thereof shall be verified by the affidavit of the surveyor.

Source: SL 1977, ch 241, § 2.



§ 31-12A-3 Filing of petition--Contents.

31-12A-3. Filing of petition--Contents. Any landowner who owns land lying within the limits of the territory proposed to be organized into a district may file a petition with the board of county commissioners asking that a road district be organized to function in the territory described in the petition. The petition shall set forth:

(1) The proposed name of the district;

(2) That there is need for road work in the territory described in the petition;

(3) A description of the territory proposed to be organized as a district;

(4) A request that the board of county commissioners define the boundaries for the district; that a referendum be held within the territory so defined on the question of the creation of a road district in the territory; and that the board determine that such a district be created.
Source: SL 1977, ch 241, § 3; SL 1982, ch 224, § 2.



§ 31-12A-4 Public examination of survey, map, and petition.

31-12A-4. Public examination of survey, map, and petition. Such survey, map, and petition when completed and verified shall be left at some convenient public place, to be designated by the county auditor of the county in which the application for incorporation is to be filed, within such territory for a period of not less than twenty days for examination by those having an interest in such application.

Source: SL 1977, ch 241, § 4.



§ 31-12A-5 Application for organization--Filing--Presentation to countycommissioners.

31-12A-5. Application for organization--Filing--Presentation to county commissioners. The application for organization shall be as provided in § 6-16-2 and shall be filed with the county auditor and presented to the board of county commissioners for consideration at its next meeting.

Source: SL 1977, ch 241, § 5; SL 1998, ch 36, § 10; SL 1999, ch 151, § 12.



§ 31-12A-5.1 Territory within or without subdivision jurisdiction of municipality--Requirement for approval of petition.

31-12A-5.1. Territory within or without subdivision jurisdiction of municipality--Requirement for approval of petition. If any territory is within the subdivision jurisdiction of a municipality, the petition for the incorporation described in § 31-12A-3 shall first be submitted to the municipality's governing body for approval at its discretion, and upon approval shall be presented to the county board of commissioners. If any territory is outside the subdivision jurisdiction of a municipality, but within the subdivision jurisdiction of the county, the board may, subject to its discretion, approve the petition pursuant to § 31-12A-5. However, if any territory is not within the subdivision jurisdiction of a municipality or the county then the county board shall approve the petition pursuant to § 31-12A-5.

Source: SL 1982, ch 224, § 7A.



§ 31-12A-5.2 Transfer of jurisdiction over public highway to road district prohibited.

31-12A-5.2. Transfer of jurisdiction over public highway to road district prohibited. No political subdivision of the state may relinquish or transfer jurisdiction over any public highway to a road district.

Source: SL 1999, ch 151, § 13.



§ 31-12A-6 Order declaring area incorporated subject to vote--Name of district--Noticeof election.

31-12A-6. Order declaring area incorporated subject to vote--Name of district--Notice of election. If the board of county commissioners is satisfied that the requirements of this chapter have been fully complied with, it shall issue an order declaring that the territory shall, with the assent of the voters, as specified in § 6-16-2, in an election as provided in § 6-16-4 to 6-16-6, inclusive, be an incorporated road district by the name specified in the application. The name shall be different from that of any other road district in this state.

Source: SL 1977, ch 241, § 6; SL 1998, ch 36, § 11.



§ 31-12A-7 to 31-12A-9. Repealed.

31-12A-7 to 31-12A-9. Repealed by SL 1998, ch 36, §§ 12 to 14



§ 31-12A-10 Incorporation of district by majority vote--Exclusion of agriculturalproperty from district by notice to county auditor--Notation on survey andmap.

31-12A-10. Incorporation of district by majority vote--Exclusion of agricultural property from district by notice to county auditor--Notation on survey and map. If a majority vote in favor of the incorporation, the territory is deemed a road district by the name and style specified in the order of incorporation issued by the board of county commissioners; otherwise, no further proceedings may be taken. However, any owner of land classified as agricultural property for the purposes of taxation may exclude that property from the district by notifying the county auditor in writing within sixty days after the incorporation of the district. The district shall note any alterations to the district resulting from exclusion upon the survey and map filed pursuant to this chapter.

Source: SL 1977, ch 241, § 10; SL 1998, ch 36, § 15.



§ 31-12A-11 Order of incorporation--Order as conclusive of fact of incorporation.

31-12A-11. Order of incorporation--Order as conclusive of fact of incorporation. If satisfied with the legality of the election, the board of county commissioners shall issue an order declaring that the road district is incorporated by the name adopted. The order shall be conclusive of the fact of such incorporation in all suits by or against the road district.

Source: SL 1977, ch 241, § 11; SL 1998, ch 36, § 16.



§ 31-12A-12 District as governmental subdivision and public body.

31-12A-12. District as governmental subdivision and public body. Such road district, created and established under this chapter, shall be a governmental subdivision of this state and a public body, corporate and politic.

Source: SL 1977, ch 241, § 13.



§ 31-12A-13 Expenditure of county funds authorized for application and election costs--Expenditure of transportation department funds allocated to county.

31-12A-13. Expenditure of county funds authorized for application and election costs--Expenditure of transportation department funds allocated to county. The board of county commissioners is authorized to expend funds of the county, in the manner and to the extent permitted by law for other county expenditures, in the payment of necessary costs of preparation of petitions, surveys, maps, and applications submitted under the provisions of this chapter, and of the holding of elections on the incorporation of road districts hereunder. The county board is also authorized to accept and expend any funds appropriated to the State Department of Transportation and allocated by that department to the county for these purposes.

Source: SL 1977, ch 241, § 12.



§ 31-12A-14 Repealed.

31-12A-14. Repealed by SL 1998, ch 36, § 17



§ 31-12A-15 Annual election of officers--Time and place--Conduct.

31-12A-15. Annual election of officers--Time and place--Conduct. In each road district an annual election of officers shall be held on the first Tuesday in May at a place in the district as the board of trustees shall designate. Unless otherwise specified, the election shall be conducted according to chapter 8-3, at a meeting of the registered voters who reside in the road district.

Source: SL 1977, ch 241, § 16; SL 2002, ch 144, § 1; SL 2003, ch 158, § 1; SL 2010, ch 74, § 26.



§ 31-12A-15.1 Notice of meeting and election--Annual or upon vacancy--Contents.

31-12A-15.1. Notice of meeting and election--Annual or upon vacancy--Contents. Notice of the meeting and election required by § 31-12A-15 shall be given by the secretary-treasurer by one publication in a legal newspaper of general circulation in each county in which the district is situated or notice may be given by posting in a public place within the district and delivering the notice to each registered voter of the district. The notice shall include the time and place of the election and candidate names for each vacancy to be filled at the election. The meeting shall be held not less than seven days nor more than fourteen days after the date of publication or delivery of the notice.

The same type of notice shall be given setting forth each vacancy occurring by termination of the term of office of any elective officer. The notice shall also state the time and place where nominating petitions may be filed for each office. The notice shall be given not less than thirty days prior to the deadline for filing nominating petitions.

Source: SL 2002, ch 144, § 2; SL 2005, ch 152, § 1.



§ 31-12A-16 Trustees at large elected--Terms of office based on votes received--Annualelections.

31-12A-16. Trustees at large elected--Terms of office based on votes received--Annual elections. There shall be elected from among the landowners of the district at the first election of a road district three trustees at large, who shall respectively hold their offices, one for a term of one year, one for a term of two years, and one for a term of three years. The person having the highest number of votes shall serve for a term of three years, the person receiving the second highest number of votes shall serve for a term of two years and the person receiving the third highest number of votes shall serve for a term of one year, and such persons shall be declared elected to such offices; thereafter, there shall be elected annually one trustee for a term of three years. The judges shall subscribe and certify a statement of the persons elected to fill the offices of trustees in such road district and file the same with the county auditor within ten days after the date of such election.

Source: SL 1977, ch 241, § 15.



§ 31-12A-17 Nominations for trustee--Certificates of nomination.

31-12A-17. Nominations for trustee--Certificates of nomination. The trustees to be elected at the initial election, shall be nominated by the voters in attendance at the meeting in which the organizational election is held. Any trustee to be elected at subsequent elections, shall be nominated by filing with the district clerk not less than fifteen days before any subsequent election, certificates of nomination for the offices of trustee. The certificates shall be in writing and shall contain the name of the candidate, residence, business address, and the office for which the candidate is named, and shall be signed by at least five percent of the qualified voters.

Source: SL 1977, ch 241, § 17; SL 1998, ch 36, § 18.



§ 31-12A-18 Trustees not compensated--Election of president.

31-12A-18. Trustees not compensated--Election of president. The members of the board of trustees shall serve without compensation. They shall organize by electing one of their number president, whose duty it shall be to preside over all meetings of said board and to call all special meetings of said board when he or a majority of said board deems such meeting necessary and, in case said president should fail or refuse to call such meeting or meetings, then such meeting or meetings may be called by a majority of said board.

Source: SL 1977, ch 241, § 18.



§ 31-12A-19 Rules and regulations of trustees--Meetings--Quorum.

31-12A-19. Rules and regulations of trustees--Meetings--Quorum. The board of trustees shall adopt such rules and regulations for the conduct of the business of said board, and shall fix a stated time at which the regular meetings of said board shall be held. A majority of the board of trustees shall constitute a quorum but a smaller number may adjourn from day to day. A concurrence of the majority shall be necessary to any action of such board.

Source: SL 1977, ch 241, § 19.



§ 31-12A-20 Record of proceedings required of trustees.

31-12A-20. Record of proceedings required of trustees. The board of trustees shall cause to be kept a full, complete, accurate, and itemized account of all of its proceedings, ordinances, orders, resolutions, rules, and regulations.

Source: SL 1977, ch 241, § 20.



§ 31-12A-20.1 Sanitary district assuming road district powers.

31-12A-20.1. Sanitary district assuming road district powers. The board of trustees of any sanitary district incorporated under chapter 34A-5 may submit to the voters of the district at an annual election or a special election called and held in accordance with chapter 9-13 the question of whether the district shall be authorized to exercise the powers of road districts incorporated under this chapter, or the petitioners' application for incorporation filed in accordance with § 34A-5-6 may request such authority. Upon approval of the grant of such authority by a majority of the voters voting on the question, or upon entry of the order incorporating the district if the application has requested such authority, the board of trustees shall be authorized to exercise all powers which a road district organized under this chapter may exercise, including the powers granted by §§ 31-12A-21 to 31-12A-26, inclusive.

Source: SL 1979, ch 196.



§ 31-12A-21 Powers of trustees.

31-12A-21. Powers of trustees. The board of trustees may:

(1) Appoint a treasurer and a clerk, an engineer, attorney, and other employees for the road district and fix their compensation. These officers shall hold their respective offices at the pleasure of the board, and be bonded for the faithful performance of their duties as may be required by the board;

(2) Sue and be sued and contract in the name of the district;

(3) Adopt a corporate seal;

(4) Construct roadways and maintain them;

(5) Borrow money, levy taxes, and special assessments, and issue bonds pursuant to § 31-12A-23;

(6) Establish speed and weight limits and other restrictions on roads under the road district's jurisdiction in accordance with the provisions of §§ 32-14-3 to 32-14-7, inclusive, 32-22-47 and 32-25-9.1.
Source: SL 1977, ch 241, § 21; SL 1982, ch 224, § 3; SL 1999, ch 151, § 2.



§ 31-12A-22 Power of trustees to pass and enforce ordinances and regulations.

31-12A-22. Power of trustees to pass and enforce ordinances and regulations. The board of trustees shall have the power to pass all necessary ordinances, resolutions, orders, rules, and regulations for the proper management and conduct of the business of said road district, and to carry into effect the ordinances, orders, resolutions, rules, and regulations of said road district for the business for which such district is formed.

Source: SL 1977, ch 241, § 23.



§ 31-12A-23 Certification to county auditor of delinquent charges for road districtservices--Penalty and interest--Tax sale--Referendum on assessment orbond issue.

31-12A-23. Certification to county auditor of delinquent charges for road district services--Penalty and interest--Tax sale--Referendum on assessment or bond issue. The board of trustees may cause the amount of any charges, and interest and penalties on the charges, for road district service rendered or made available to any land within and part of the district, which are due and unpaid on the first day of October in each year to be certified by the clerk of the district to the county auditor in the manner provided in § 10-12-7 together with any taxes levied by the district for corporate purposes. All amounts so certified shall be inserted by the county auditor upon the tax list of the current year and are payable and delinquent at the same time and shall incur penalty and interest and shall be collected by the same procedure as real estate taxes on the same property. In the event of a tax sale or the issuance of a tax deed, the provisions of § § 9-43-39 to 9-43-41, inclusive, apply to all amounts so certified and then delinquent, in the same manner as delinquent installments of special assessments. Five percent of the landowners of the district may petition the board of trustees for referendum of any special assessment or bond issue. A majority of all the landowners of the lots, tracts, or parcels of land subject to a special assessment or bond issue by the road district is required for approval of the special assessment or bond issue. For purposes of a referendum, if more than one person holds an interest in a lot, tract, or parcel of land subject to a special assessment or bond issue, the vote for such lot, tract, or parcel of land shall be exercised as the owners may among themselves determine and in no event may more than one vote be cast with respect to any one lot, tract, or parcel of land in any referendum. The referendum shall be governed, to the extent applicable, by chapter 9-20. The referendum petition shall be filed with the clerk of the district within twenty days after the notice of the levy of the special assessment or bond issue has been given the landowner.

Source: SL 1977, ch 241, § 25; SL 2003, ch 158, § 3; SL 2004, ch 193, § 1.



§ 31-12A-24 Personal interest in contracts or other dealings of district prohibited.

31-12A-24. Personal interest in contracts or other dealings of district prohibited. No trustee or employee of a road district may be directly or indirectly interested in any contract, work, or business of the district, or the sale of any article, the expense, price, or cost of which is paid by the district, nor in the purchase of any real, personal, or other property belonging to the district, or which shall be sold for taxes or assessments, or by virtue of legal process at the suit of the district. No trustee may be a joint or co-owner of land in the road district with an employee of the same road district.

Source: SL 1977, ch 241, § 22; SL 2003, ch 158, § 2.



§ 31-12A-25 Laws applicable to proceedings for constructing roads, borrowing money,making special assessments, and issuing bonds.

31-12A-25. Laws applicable to proceedings for constructing roads, borrowing money, making special assessments, and issuing bonds. All proceedings for constructing and maintaining the roads and the borrowing of money, making of special assessments, and issuing of bonds shall be governed, to the extent applicable, by § 9-12-1 and chapters 9-26, 9-40, 9-43, 9-45, and 9-46.

Source: SL 1977, ch 241, § 24; SL 1982, ch 224, § 4.



§ 31-12A-25.1 Roads as public highways--Vehicle or traffic regulations may be enforcedby law enforcement officer.

31-12A-25.1. Roads as public highways--Vehicle or traffic regulations may be enforced by law enforcement officer. Any road constructed or maintained pursuant to this chapter is a public highway, and any speed limits, vehicle weight limits, and any other vehicle or traffic regulations on such roads may be enforced by any law enforcement officer.

Source: SL 1999, ch 151, § 3.



§ 31-12A-26 Road work projects outside district's area.

31-12A-26. Road work projects outside district's area. Notwithstanding any other provision of this chapter, a road district may contract for and expend district funds for road work projects to be constructed outside of the geographical area of the road district, if the board of trustees approves that action by a two-thirds vote of the membership. The owners of any land, including any land subject to an easement, outside the district on which the road is to be constructed shall consent in writing to the project. If persons outside the district area would also benefit from such a project, the board may negotiate with and accept funds or any other assistance from any person on the basis and terms negotiated. The provisions of § 31-12A-25.1 do not apply to any road work performed pursuant to this section.

Source: SL 1977, ch 241, § 28; SL 1982, ch 224, § 5; SL 2012, ch 157, § 1.



§ 31-12A-27 Dissolution of road district by petition of voters--Procedure.

31-12A-27. Dissolution of road district by petition of voters--Procedure. A majority of the qualified voters of a road district may petition a court of competent jurisdiction for the dissolution of the road district. Dissolution proceedings shall, to the extent applicable, conform to the provisions for dissolution of municipalities pursuant to chapter 9-6.

Source: SL 1977, ch 241, § 26.



§ 31-12A-28 Dissolution by resolution of trustees--Notice and hearings--Appeal tocircuit court by aggrieved parties.

31-12A-28. Dissolution by resolution of trustees--Notice and hearings--Appeal to circuit court by aggrieved parties. Notwithstanding the provisions of § 31-12A-27, the board of trustees of a road district may be unanimously adopting a proper resolution, provide for the dissolution of the district and the disposition of all unencumbered assets and assets which may thereinafter accrue. Prior to adopting such resolution, the board shall give notice and conduct hearings as it deems necessary. Any party feeling aggrieved by the decision of the board may appeal to the circuit court.

Source: SL 1977, ch 241, § 27.



§ 31-12A-29 Consolidated road districts authorized--Governing body to proposeconsolidation by resolution.

31-12A-29. Consolidated road districts authorized--Governing body to propose consolidation by resolution. Two or more road districts may form a consolidated road district that comprises their combined area pursuant to §§ 31-12A-29 to 31-12A-36, inclusive. The governing body of each road district shall by resolution propose the formation of the consolidated road district, specifying the road districts proposed to be included within the boundaries of the consolidated road district.

Source: SL 2001, ch 159, § 1.



§ 31-12A-30 Proposed consolidation to be submitted to voters at special election--Formof ballot.

31-12A-30. Proposed consolidation to be submitted to voters at special election--Form of ballot. The governing body of each road district described in § 31-12A-29 shall submit by resolution the question of consolidation to the voters of each road district at a special election called for that purpose pursuant to chapter 6-16. The proposition shall be submitted to the voters of each road district on a separate ballot and shall be stated as to enable each voter to vote for or against the proposed consolidation.

Source: SL 2001, ch 159, § 2.



§ 31-12A-31 Resolution declaring formation of consolidated road district--Certifiedcopies of proceeding to be filed--Consolidation effective upon filing.

31-12A-31. Resolution declaring formation of consolidated road district--Certified copies of proceeding to be filed--Consolidation effective upon filing. If the voters of each road district approve the formation of the consolidated road district by a majority of the votes cast on the consolidation question, the governing body of each road district shall so declare by resolution and file a certified copy of each proceeding taken for the consolidation with the road district's clerk, the secretary of state, and the county auditor. After the certified copies are filed, the consolidation is effective and complete, and the consolidated road district has the powers conferred upon a road district by this chapter.

Source: SL 2001, ch 159, § 3.



§ 31-12A-32 Consolidated board of trustees.

31-12A-32. Consolidated board of trustees. The consolidated board of trustees shall be elected as provided in chapter 6-16 and shall govern the consolidated road district as provided in this chapter.

Source: SL 2001, ch 159, § 4.



§ 31-12A-33 Consolidated road district does not acquire property or obligations ofincluded road districts.

31-12A-33. Consolidated road district does not acquire property or obligations of included road districts. The consolidated road district does not, by virtue of its incorporation, acquire any of the property or assume any of the debts, obligations, or liabilities of any road district included within its boundaries.

Source: SL 2001, ch 159, § 5.



§ 31-12A-34 Consolidated road district authorized to contract for property.

31-12A-34. Consolidated road district authorized to contract for property. A consolidated road district may contract with any road district for the purchase or use of property that the road district is authorized to construct or acquire and maintain pursuant to this chapter.

Source: SL 2001, ch 159, § 6.



§ 31-12A-35 Directors authorized to adjust boundaries of district--Limitations.

31-12A-35. Directors authorized to adjust boundaries of district--Limitations. After the creation of a road district, minor adjustments to the boundaries of the district may be made by the directors, without referendum. Such adjustments may not delete lands from the district that have been subject to a special assessment during the budget year or the current year and such adjustments may not include additional land in the district without the written approval of the owner of the land.

Source: SL 2001, ch 159, § 7.



§ 31-12A-36 Annexation or withdrawal of area--Procedures.

31-12A-36. Annexation or withdrawal of area--Procedures. An additional area may be annexed or an area withdrawn from a road district by:

(1) Circulation of an initiating petition therefor by the qualified voters in the new area and in the existing district, similar to an initiating petition specified in this chapter; or

(2) Circulation of an initiating petition by the qualified voters in the affected area and passage of a resolution therefor by the directors of the road district.

Upon receipt of an initiating petition and passage of a resolution by the directors, the area shall be annexed or withdrawn in the same manner as prescribed for creation of a new road project district.

Source: SL 2001, ch 159, § 8.






Chapter 13 - Township Roads

§ 31-13-1 Township road system--Township board responsible for township roads.

31-13-1. Township road system--Township board responsible for township roads. The board of township supervisors shall construct, repair, and maintain all of the township roads within the township except for section lines designated as no maintenance section lines pursuant to § 31-13-1.4. The township road system consists of section line roads; judicially declared roads; roads impliedly accepted by the township through routine performance of certain maintenance activities, such as grading, graveling and snow removal, and accepting funds from the county pursuant to §§ 32-11-4.1, 32-11-6, and 32-22-35 for a period of at least fifteen years; and any other roads designated by resolution of the board as being on the township road system. A road may only be vacated through the process specified in chapter 31-3. Before a road may be added to the township road system, the road shall meet the minimum requirements specified in §§ 31-18-2 and 31-13-4, unless the board, by resolution, waives this requirement.

Source: SDC 1939, § 28.0401; SL 1989, ch 252, § 1; SL 2012, ch 158, § 1; SL 2013, ch 131, § 1.



§ 31-13-1.1 Designation of minimum maintenance road--Level of maintenance.

31-13-1.1. Designation of minimum maintenance road--Level of maintenance. The board of township supervisors may designate a township road within the township as a minimum maintenance road if the board determines that the road or a segment of the road is used only occasionally or intermittently for passenger and commercial travel. The board shall identify the beginning and end points of the road designated as minimum maintenance. A minimum maintenance road may be maintained at a level less than the minimum standards for full maintenance roads, but shall be maintained at the level required to serve the occasional or intermittent traffic.

Source: SL 1989, ch 252, § 2; SL 2012, ch 158, § 2.



§ 31-13-1.2 Posting of warning signs on minimum maintenance roads.

31-13-1.2. Posting of warning signs on minimum maintenance roads. The board of township supervisors shall post signs on a minimum maintenance road to notify the motoring public that it is a minimum maintenance road and that the public travels on the road at its own risk. The signs shall be posted at the entry points to and at regular intervals along a minimum maintenance road. A properly posted sign shall be prima facie evidence that adequate notice of a minimum maintenance road has been given to the motoring public.

Source: SL 1989, ch 252, § 3.



§ 31-13-1.3 Designation of full and minimum maintenance roads at annual meeting--Map.

31-13-1.3. Designation of full and minimum maintenance roads at annual meeting--Map. The board shall, at its annual meeting, designate which township roads are full maintenance roads and which are minimum maintenance roads. The board of township supervisors shall publish any resolution designating a township road as minimum maintenance if the road is a school route. The designation is final, after a lapse of thirty days, unless appealed as provided in chapter 31-3. Following its annual meeting, the board shall submit to the county auditor an official map showing each road on the township road system, including any road designated as a minimum maintenance road.

Source: SL 2012, ch 158, § 3.



§ 31-13-1.4 Designation of no maintenance section line.

31-13-1.4. Designation of no maintenance section line. The board of township supervisors may designate an unimproved section line not maintained for vehicle travel as a no maintenance section line. The board shall identify the beginning and end point of the section line designated as no maintenance. The board does not have any responsibility on a no maintenance section line except to require removal or remediation of a manmade obstruction, if needed, to maintain the public access.

Source: SL 2013, ch 131, § 2.



§ 31-13-1.5 Posting of signs on no maintenance section line.

31-13-1.5. Posting of signs on no maintenance section line. The board of township supervisors shall post signs on a no maintenance section line to notify the motoring public that it is a no maintenance section line and that the public travels on the section line at its own risk. The signs shall be posted at each entry point and at regular intervals along a no maintenance section line. A properly posted sign is prima facie evidence that adequate notice of a no maintenance section line has been given to the motoring public.

Source: SL 2013, ch 131, § 3.



§ 31-13-2 Designation of board member as overseer--Compensation.

31-13-2. Designation of board member as overseer--Compensation. The board of township supervisors shall designate at least one of its members to attend to the road business in the township. The member shall receive for his services four dollars per hour, unless otherwise provided by resolution at the annual township meeting. Not more than one supervisor may be paid for services rendered as overseer of any work of construction or repair.

Source: SL 1911, ch 221, § 1; SL 1913, ch 232, § 1; RC 1919, § 8550; SL 1919, ch 220; SDC 1939, § 28.0401; SL 1981, ch 60, § 3.



§ 31-13-3 Hiring of help authorized.

31-13-3. Hiring of help authorized. The township supervisors may hire such help as may be necessary by the hour at such rates as may be agreed upon by the township board of supervisors.

Source: SL 1911, ch 221, § 4; SL 1913, ch 232, § 2; SL 1917, ch 369, § 1; RC 1919, § 8552; SDC 1939, § 28.0405; SL 1953, ch 146, § 2.



§ 31-13-4 Width of highway grades.

31-13-4. Width of highway grades. Plans and specifications for contracts let by the board of township supervisors shall provide that all highway grades shall be not less than twenty feet in width.

Source: SL 1911, ch 221, § 5; RC 1919, § 8554; repealed SL 1919, ch 333, § 69; re-enacted SDC 1939, § 28.0402.



§ 31-13-5 , 31-13-6. Repealed.

31-13-5, 31-13-6. Repealed by SL 2002, ch 145, §§ 1, 2



§ 31-13-7 Written contracts required when let without advertising--Performance bond.

31-13-7. Written contracts required when let without advertising--Performance bond. Contracts let by the board of township supervisors without advertising for bids shall also be in writing specifying the work to be done, the time in which it is to be completed, and the amount to be paid, and the board may require the contractor to furnish a bond with approved sureties in such sum as it shall deem sufficient, conditioned for the faithful performance of the contract according to the plans and specifications.

Source: SL 1911, ch 221, § 5; RC 1919, § 8554; repealed SL 1919, ch 333, § 69; re-enacted SDC 1939, § 28.0402.



§ 31-13-8 Payments on contracts.

31-13-8. Payments on contracts. All work done under any contract let by the supervisors of any township shall be paid by the township treasurer out of the highway fund in his hands belonging to the township in which such work is done, on an order of the board of supervisors of such township certifying the amount of work done and the amount to be paid for the same.

Source: SL 1911, ch 221, § 6; RC 1919, § 8555; repealed SL 1919, ch 333, § 69; re-enacted SDC 1939, § 28.0403.



§ 31-13-9 Restriction on progress payments.

31-13-9. Restriction on progress payments. In no case shall more than seventy-five percent of the contract price be paid on any contract let by a board of township supervisors until the work is completed and accepted by the board and so certified by it, except as provided in this title for payment upon estimates prepared by the county highway superintendent.

Source: SL 1911, ch 221, § 6; RC 1919, § 8555; repealed SL 1919, ch 333, § 69; re-enacted SDC 1939, § 28.0403.



§ 31-13-10 Township highway tax.

31-13-10. Township highway tax. There shall be voted and levied each year in each civil township, as taxes for other township purposes are voted and levied, a highway tax for the construction and repair of secondary highways within such township.

Source: SL 1899, ch 41, § 4; RPolC 1903, § 2138; SL 1911, ch 221, § 2; RC 1919, § 8551; SDC 1939, § 28.0404; SL 1953, ch 146, § 1.



§ 31-13-11 Township highway tax--Certification to county auditor--Collection.

31-13-11. Township highway tax--Certification to county auditor--Collection. It shall be the duty of the township clerk, immediately after the board of township supervisors shall have made a levy of taxes for highway purposes, or within three days thereafter, to notify the county auditor of the amount of the levy, who shall enter the same upon the county tax list, to be collected by the county treasurer in the same manner as other township taxes are collected, and such taxes shall be levied by the township supervisors on the fourth Monday of June each year. Such taxes shall become payable and delinquent and, if not paid, shall draw interest and penalty as other township taxes, and when collected shall constitute a highway fund belonging to the township from which it was collected, to be turned over to the township treasurer in the same manner as other funds are transferred to him.

Source: SL 1911, ch 221, § 4; SL 1913, ch 232, § 2; SL 1917, ch 369, § 1; RC 1919, § 8552; SDC 1939, § 28.0405; SL 1953, ch 146, § 2.



§ 31-13-12 County aid roads--Designation by county commissioners.

31-13-12. County aid roads--Designation by county commissioners. The board of county commissioners of each county is hereby empowered to designate in its discretion township roads or roads in unorganized townships within the county, as it may deem advisable and in the public interest as "county aid roads," and to expend any funds available from the county highway funds for laying out, constructing, graveling, and maintaining such township roads or roads in unorganized townships so designated as "county aid roads."

Source: SL 1933 (SS), ch 7; SDC 1939, § 28.0314; SL 1943, ch 109; SL 1976, ch 183.



§ 31-13-13 Joint contracts for construction and maintenance of township roads.

31-13-13. Joint contracts for construction and maintenance of township roads. The board of supervisors of any township may jointly contract with the county of which the township is a part, and also with any municipality within or adjoining the township, for the laying out, construction, graveling, hard surfacing, or maintenance of designated township roads. The agreement shall designate the governing board to be charged with contracting for performance of the work, provide for supervision of the work and allocate the costs between the units of government participating. The board of township supervisors may also contract with any other political subdivision, homeowners' association, or rural subdivision developer to perform maintenance work on any road that is not on the township road system. Maintenance work performed on a road under contract does not imply dedication or acceptance of the road to the township road system.

Source: SDC 1939, § 28.0314 as added by SL 1943, ch 109; SL 1968, ch 125; SDCL Supp, § 31-13-13.1; SL 1974, ch 202, § 1; SL 2012, ch 158, § 4.



§ 31-13-13.1 Repealed.

31-13-13.1. Repealed by SL 1974, ch 202, § 2



§ 31-13-14 Township funds from motor vehicle license fees--Transfer to county.

31-13-14. Township funds from motor vehicle license fees--Transfer to county. Each organized township in the state has power to transfer upon resolution to the county in which it is situated for its highway purposes surplus funds acquired from the prorationing of the fees from the motor vehicle licenses as provided in §§ 32-11-4 to 32-11-7, inclusive.

Source: SDC 1939, § 58.0201 as added by SL 1966, ch 258.



§ 31-13-15 Road districts.

31-13-15. Road districts. Each organized township may divide the roads or streets in the township into road districts which shall include not more than:

(1) One-half mile of township road which provides access to a rural subdivision or unincorporated town;

(2) Three miles of streets in an unincorporated town; or

(3) Five miles of streets in a rural subdivision as defined in § 31-13-32.
Source: SDC 1939, § 58.0201 (10) as added by SL 1965, ch 297; SL 1973, ch 191, § 1; SL 2013, ch 132, § 2.



§ 31-13-16 Petition for improvement of road district--Notice to property owners.

31-13-16. Petition for improvement of road district--Notice to property owners. Whenever the owners of eighty percent of the property fronting upon any road in a road district established pursuant to § 31-13-15 shall by petition in writing filed with the township clerk request that the property in the road district be assessed for road improvement, the supervisors shall set a time for hearing the petition and notice shall be given to the abutting property owners whose property it is proposed to assess who shall not have joined in the petition, by either delivery to the property owners of a copy of the notice of hearing or by mailing a copy of notice of hearing to such abutting property owner at his last known post office address, or if such address cannot be determined, then by publishing such notice in a legal newspaper designated by the supervisors as most likely to give notice, which notice shall be given at least ten days prior to the hearing.

Source: SDC 1939, § 58-0201 (10) as added by SL 1965, ch 297.



§ 31-13-17 Hearing on road district improvement--Assessments for improvement.

31-13-17. Hearing on road district improvement--Assessments for improvement. At the time and place of hearing pursuant to § 31-13-16, the board of supervisors shall consider the petition. If the supervisors determine it advisable, the supervisors may, by resolution, assess such properties in the road district for purposes of road improvement for an amount as the supervisors determine advisable. The assessment may not exceed the amount set forth in the petition and in no event may the assessment exceed two dollars a foot front in any one calendar year. The assessment shall be certified to the county and collected as a part of the real estate taxes against the property so assessed and may only be used by the township for the purpose of road improvement in the road district, or part thereof, in which assessed.

Source: SDC 1939, § 58.0201 (10) as added by SL 1965, ch 297; SL 1973, ch 191, § 2; SL 2013, ch 132, § 3.



§ 31-13-18 Affidavit of township failure to maintain mail route--Service of affidavit andnotice on township.

31-13-18. Affidavit of township failure to maintain mail route--Service of affidavit and notice on township. Whenever it shall appear by an affidavit filed by a patron of the mail route with the county auditor that a certain described secondary road in any township of the county is regularly used as part of a United States mail route, and is, in certain designated places, in urgent need of repairs to put such road in reasonably suitable condition for travel, or is, in certain designated places, likely to be made impassable by reason of the weeds along such highway not being cut, as provided by law, so as to prevent the forming of snowdrifts, or is in other respects not being suitably maintained as provided by law, and that the board of supervisors of the proper township has been notified of the condition complained of and has refused or neglected to attend thereto, it shall be the duty of the county auditor to cause copies of such affidavit to be served upon the clerk of the proper township and upon the chairman of the board of supervisors thereof, together with a notice that unless the repairs or maintenance referred to in the affidavit are attended to forthwith by such board and a certificate that the same has been done delivered to the county auditor, that such repairs or maintenance will be executed by the county at the expense of the township as in this chapter provided. Such copy and notice may be served by registered or certified mail.

Source: SL 1929, ch 154, § 1; SDC 1939, § 28.0407.



§ 31-13-19 County maintenance and repair of mail route or failure by township.

31-13-19. County maintenance and repair of mail route or failure by township. If the fact of the execution of the repairs or maintenance referred to in § 31-13-18 be not certified to the county auditor within a reasonable time, or if the county auditor be satisfied that such repairs or maintenance have not been or will not be attended to by the township board within such time, he shall immediately refer the matter to the county highway superintendent who shall personally examine the road and investigate the facts stated in the affidavit and if he finds the statements in such affidavit to be true and that the condition complained of still exists, he shall cause the necessary repairs and maintenance to be made at once and may purchase material and employ day labor therefor, or may contract the work necessary to put such road in a reasonable state of repair and maintenance.

Source: SL 1929, ch 154, § 2; SDC 1939, § 28.0407; SL 1955, ch 100.



§ 31-13-20 Payment from township funds for county repair and maintenance of mail routes--Expense limitation.

31-13-20. Payment from township funds for county repair and maintenance of mail routes--Expense limitation. The expense of repair and maintenance pursuant to § 31-13-19 shall be paid, on the presentment of itemized and verified vouchers approved by the county highway superintendent to the county auditor, by warrants drawn on the county treasurer payable out of funds belonging to the township which are in the hands of the county treasurer or out of the first funds belonging to such township which thereafter come into the county treasury; but such expense incurred by the county highway superintendent shall not exceed the sum of two hundred dollars for any one mile of road during any year.

Source: SL 1929, ch 154, § 2; SDC 1939, § 28.0407; SL 1955, ch 100.



§ 31-13-21 Registration of warrants when township funds insufficient to pay for repair ofmail route--Call for payment.

31-13-21. Registration of warrants when township funds insufficient to pay for repair of mail route--Call for payment. When a warrant as provided in § 31-13-20 is presented and there are insufficient funds in the county treasury to pay it, the county treasurer shall register the warrant and endorse the date of registration on the back thereof and shall pay it, with interest to be negotiated by the parties, out of the first money belonging to such township which thereafter comes into the treasury. Previously registered warrants, if any, shall be paid first in the order of their registration. Call for payment shall be made by mail addressed to the payee named in the warrant at the address left with the county treasurer, or to any assignee who may have left his address with the county treasurer.

Source: SL 1929, ch 154, § 3; SDC 1939, § 28.0407; SL 1983, ch 28, § 41.



§ 31-13-22 Township snow removal reserve fund--Tax levy.

31-13-22. Township snow removal reserve fund--Tax levy. The board of township supervisors may establish a township snow removal reserve fund by the levy of a tax up to but not exceeding sixty cents per thousand dollars of taxable valuation within the township, and which levy hereby authorized shall be in addition to all other township tax levies.

Source: SL 1953, ch 480, § 1; SDC Supp 1960, § 58.0511; SL 1989, ch 87, § 15P.



§ 31-13-23 Intent of snow removal reserve fund law.

31-13-23. Intent of snow removal reserve fund law. The intent of §§ 31-13-22 to 31-13-28, inclusive, is for the accumulation and continuation of a sufficient fund for the use of the respective townships so as to permit and make possible in any year the efficient and immediate snow removal on township roads and for repairs thereon caused by melting snow.

Source: SL 1953, ch 480, § 5; SDC Supp 1960, § 58.0515.



§ 31-13-24 Expenditures from snow removal reserve fund.

31-13-24. Expenditures from snow removal reserve fund. All money collected and received under the provisions of the tax levy authorized by § 31-13-22 shall be remitted at the times and in the manner required by the laws of this state relating to townships. All money allowed and paid from said fund shall first be authorized and approved by the board of township supervisors, and the township clerk shall keep a separate and detailed record of all expenditures showing exact amounts, dates, places, type, and nature of work performed.

Source: SL 1953, ch 480, § 4; SDC Supp 1960, § 58.0514.



§ 31-13-25 Purposes of snow removal reserve fund.

31-13-25. Purposes of snow removal reserve fund. The township snow removal reserve fund after the creation thereof shall be used as provided by §§ 31-13-26 to 31-13-28, inclusive, and for these purposes only.

Source: SL 1953, ch 480, § 2; SL 1955, ch 427; SDC Supp 1960, § 58.0512; SL 1969, ch 278, § 1.



§ 31-13-26 Contracts for snow removal and repair of damages.

31-13-26. Contracts for snow removal and repair of damages. After establishment of a township snow removal reserve fund, the board of township supervisors is hereby authorized to contract for the removal of snow on township roads, to purchase equipment for the removal of snow or repair the same, and to repair damages to township roads resulting from or caused by melting snow.

Source: SL 1955, ch 427; SDC Supp 1960, § 58.0512; SL 1969, ch 278, § 1.



§ 31-13-27 Snow removal contracts with or without advertising.

31-13-27. Snow removal contracts with or without advertising. Contracts pursuant to § 31-13-26 are authorized without advertising for bids if the total cost in a winter's season will not exceed thirty-five hundred dollars. If the cost will be less than thirty-five hundred dollars, the township supervisors may make contracts with any person, firm, or corporation, including any county, for the removal of snow on its roads, or repair of such roads damaged from or caused by melting snow, either at an hourly or day rate. If it is anticipated that the cost in any one winter would exceed that sum, the snow removal or road repair shall be done by bids as provided by law. In case of such road damage, the work may be undertaken on bids as above specified, or upon an hourly or day rate for such work.

Source: SL 1955, ch 427; SDC Supp 1960, § 58.0512; SL 1969, ch 278, § 1; SL 1982, ch 223, § 1.



§ 31-13-27.1 Snow creating emergency--Expenditures for removal without advertising forbids.

31-13-27.1. Snow creating emergency--Expenditures for removal without advertising for bids. In the event that in the judgment of the board of township supervisors a disaster exists resulting from snow and that the public peace and the health or safety of the people or their property is in jeopardy, the board of township supervisors may by resolution declare that an emergency exists, and any or all of the township snow removal fund may be expended for the purposes set forth herein without the necessity of advertising for bids.

Source: SDC Supp 1960, § 58.0512 as added by SL 1969, ch 278, § 2.



§ 31-13-28 Accumulation of unexpended money as snow removal moneys.

31-13-28. Accumulation of unexpended money as snow removal moneys. Any unexpended balance remaining in the township snow removal reserve fund shall be allowed to accumulate as a reserve fund and available for future use as set forth under §§ 31-13-26 and 31-13-27. No part of the fund created in § 31-13-22 shall revert to the general funds of the township nor shall any of said fund be used for any other purposes.

Source: SL 1953, ch 480, § 3; SDC Supp 1960, § 58.0513.



§ 31-13-29 Authority of township to open snowbound roads used for school bus routes.

31-13-29. Authority of township to open snowbound roads used for school bus routes. When any highway within any township is regularly traveled by a bus or other motor vehicle used for free transportation of school children, the township board may, in its discretion, open snowbound roads and keep them passable for such vehicles. Such expense shall be paid from the general road fund.

Source: SL 1925, ch 192; SDC 1939, §§ 28.0409, 58.0506.



§ 31-13-30 Street improvements in unincorporated towns.

31-13-30. Street improvements in unincorporated towns. Whenever any unincorporated town which is laid out into streets is included in the limits of an organized civil township, the township supervisors may cause improvements to be made in said streets.

Source: SL 1872-3, ch 51, § 49; PolC 1877, ch 23, § 33; SL 1883, ch 112, ch 1, § 61; CL 1887, § 773; RPolC 1903, § 1067; RC 1919, § 6088; SDC 1939, § 58.0505; SL 1973, ch 191, § 3.



§ 31-13-31 Validation of construction and repair contracts between townships and residentsor landowners.

31-13-31. Validation of construction and repair contracts between townships and residents or landowners. All contracts or agreements of supervisors of organized civil townships, entered into between such supervisors and residents or landowners of such township, whereby such residents or landowners were to perform work, furnish equipment and material in the construction or repair of secondary highways of such township, and whereby such residents or landowners were to be compensated for work performed in the construction and repair of such highways and be reimbursed for funds advanced in the purchase of material or for the use of equipment, are hereby legalized and validated; the board of supervisors of such township is hereby authorized to pay such resident or landowner or cause them to be paid from township funds, for such services performed, compensation for the use of equipment and for materials furnished in the construction or repair of such road and the said board of supervisors is authorized to approve and issue warrants for such payment and to pay or cause such warrants to be paid from township funds. The allowance of such claims for said services performed, materials furnished or for use of equipment and the payment for the same shall be deemed valid and for a lawful purpose. Provided, that the provisions of this section shall apply only to contracts of this kind entered into prior to July 1, 1953, and provided further that where such contracts have been entered into before July 1, 1953, and funds have been expended pursuant to such contracts, such contracts and the funds expended thereunder are hereby legalized and validated.

Source: SL 1953, ch 492; SDC Supp 1960, § 65.0329.



§ 31-13-32 Improvement of platted streets by special assessment--Definition of terms.

31-13-32. Improvement of platted streets by special assessment--Definition of terms. For the purposes of §§ 31-13-32 to 31-13-54, inclusive, subdivision means the division of any tract or parcel of land into two or more lots, sites, or other division for the purpose, whether immediate or future, of sale or building development.

For the purposes of §§ 31-13-32 to 31-13-54, inclusive, street shall mean any road, road right-of-way, road area, or street dedicated to the public or for the public use located entirely within platted land or a subdivision, and abutted on both sides along its entire length by the platted land or subdivision.

Source: SL 1979, ch 197, § 1.



§ 31-13-33 Supervisors' resolution of necessity for improvement--Contents.

31-13-33. Supervisors' resolution of necessity for improvement--Contents. Whenever the board of supervisors of any township deem it necessary to open, widen, extend, grade, gravel, surface with oil or other bituminous material, pave, repave, bridge, construct a viaduct upon or over, erect equipment for street lighting in, curb, gutter, drain, or otherwise improve any streets within platted land or subdivision for which a special assessment is to be levied, it shall declare in a resolution the necessity of the improvement. The resolution shall state the streets to be improved, the general nature of the proposed improvement, the material to be used or materials from which a choice may be made, an estimate of the total cost per linear foot, a description of the classes of lots to be assessed, and the method of apportioning the benefits thereto as provided in §§ 31-13-42 to 31-13-46, inclusive.

Source: SL 1979, ch 197, § 2.



§ 31-13-34 Combining of streets in one resolution--Uniformity required.

31-13-34. Combining of streets in one resolution--Uniformity required. The improvement of more than one street may be embraced in one proposed resolution if the improvement is substantially uniform as to all streets embraced therein. Minor variations in the amount of earth work, drainage, or labor or other minor variations in the construction expense on different portions of the proposed improvement project shall not be considered as any departure from the uniformity required in this section.

Source: SL 1979, ch 197, § 3.



§ 31-13-35 Combining of streets in one resolution when improvements not uniform.

31-13-35. Combining of streets in one resolution when improvements not uniform. If the improvements are not substantially uniform, then the improvement of two or more streets or portions of the same on which the improvements are not uniform may be included in one resolution, if the nature of the improvement or its estimated cost per linear foot on each portion of the project is specified in the resolution. Any two or more improvements of the types herein specified which have been commenced by separate resolutions of necessity may thereafter be combined for all purposes, as determined by the board of township supervisors.

Source: SL 1979, ch 197, § 4.



§ 31-13-36 Assumption of portion of cost by township--Referendum.

31-13-36. Assumption of portion of cost by township--Referendum. If it is deemed expedient for the township to assume and pay any portion of the cost of the improvement, the resolution may so provide, or the portion to be assumed may be provided by a subsequent resolution, subject to the right of referendum on such resolution, pursuant to the procedure set forth in §§ 31-3-14 to 31-3-16, inclusive.

Source: SL 1979, ch 197, § 2.



§ 31-13-37 Publication of resolution--Notice of supervisors' meeting--Hearing of objections.

31-13-37. Publication of resolution--Notice of supervisors' meeting--Hearing of objections. The resolution required by § 31-13-33 shall be published once in the official newspapers of the county, with an appended notice stating the place and time, at least two weeks after such publication, at which the board of supervisors will meet for the consideration of the adoption of the resolution. The notice shall state the time and place at which the board of supervisors will consider any objections to the proposed resolution by owners of property liable to be assessed for the improvement.

Source: SL 1979, ch 197, § 5.



§ 31-13-38 Resolution not requiring publication.

31-13-38. Resolution not requiring publication. If the improvement is petitioned for by the owners of more than fifty-five percent of the frontage of the property to be assessed therefor, it may be provided for by resolution without publication.

Source: SL 1979, ch 197, § 5.



§ 31-13-39 Notice by mail to property owners--Contents--Address to which sent.

31-13-39. Notice by mail to property owners--Contents--Address to which sent. In addition to the published notice required by § 31-13-37, the board of supervisors, at least fifteen days prior to the hearing on the adoption of the resolution, shall cause personal notice to be sent by first class, registered, or certified mail to each person owning property liable to be assessed for the improvement. The notice shall include all information required of the published notice. If the property is occupied and has a street address, the written notice shall be sent to the owner in care of such address and, if not, to the last known address of the owner.

Source: SL 1979, ch 197, § 6.



§ 31-13-40 Consideration of objections to improvement--Adoption of resolution--Notice toowners added by amendment.

31-13-40. Consideration of objections to improvement--Adoption of resolution--Notice to owners added by amendment. At the time of the meeting referred to in § 31-13-37 or at any adjournment thereof the governing body shall consider any objections to such proposed resolution and may adopt such resolution, with or without amendment as it may deem proper. No amendment shall be made affecting property of any class not included in the original resolution until the owner thereof shall have been given the notice and opportunity to be heard provided by §§ 31-13-37 to 31-13-39, inclusive.

Source: SL 1979, ch 197, § 7.



§ 31-13-41 Waiting period before actions on improvement--Ratification of prior actions.

31-13-41. Waiting period before actions on improvement--Ratification of prior actions. After twenty days from the adoption and publication of the resolution referred to in § 31-13-40, unless the referendum be invoked, pursuant to §§ 31-3-14 to 31-3-16, inclusive, or unless a written protest shall have been filed with the township clerk and signed by the owners of more than fifty-five percent of the frontage of property liable to assessment, the board of supervisors may cause the improvement to be made, may contract therefor, and may levy and collect special assessments therefor as provided in this chapter. Any proceedings taken prior to the adoption of the resolution shall be deemed ratified.

Source: SL 1979, ch 197, § 8.



§ 31-13-42 Apportionment of benefits of improvement.

31-13-42. Apportionment of benefits of improvement. In the circumstances mentioned in §§ 31-13-33 to 31-13-41, inclusive, the benefits shall be apportioned in the manner prescribed by § 31-13-43.

Source: SL 1979, ch 197, § 10.



§ 31-13-43 Costs paid by township--Deduction before assessment to property.

31-13-43. Costs paid by township--Deduction before assessment to property. If the board of supervisors by resolution so provides, any portion of the cost may be paid by the township out of its general funds appropriated for that purpose and the proper deduction shall be made of the cost to be so paid before the cost to be assessed is distributed to the several lots as required. The sum determined to be paid may be a fixed amount or fraction of the total cost of the improvement, or of a specified portion thereof on which the construction is substantially uniform. Such amount or fraction may be additional to any amounts assumed by the township in accordance with the provisions of §§ 31-13-47 to 31-13-49, inclusive, or the costs referred to in those sections may be paid therefrom, as determined by the resolution.

Source: SL 1979, ch 197, § 11.



§ 31-13-44 Assessment of costs to abutting property--Computation on front foot basis.

31-13-44. Assessment of costs to abutting property--Computation on front foot basis. The cost of the improvement, except the cost of street intersections, may be assessed to the property fronting or abutting on the improvement. The cost of each portion of the project on which the construction is by resolution substantially uniform shall be divided by the number of feet fronting or abutting on said portion of the project. The quotient shall be the rate of assessment per front foot throughout said portion of the project on which such uniformity exists.

Source: SL 1979, ch 197, § 12.



§ 31-13-45 Assessment to nearby property of intersection costs.

31-13-45. Assessment to nearby property of intersection costs. The cost of each street intersection may be assessed to all lots according to area so as to include one-half of the property between the street improved and the next street, whether the property abuts the street. In no case may the property situated more than three hundred feet from the intersection be assessed.

Source: SL 1979, ch 197, § 13.



§ 31-13-46 Assessment according to special benefits--Investigation of benefits.

31-13-46. Assessment according to special benefits--Investigation of benefits. In lieu of the method of apportionment prescribed in §§ 31-13-44 and 31-13-45, it may be provided in and by the resolution determining the necessity of any street improvement that the cost shall be assessed against all assessable lots and tracts of land fronting or abutting thereon or lying within one-half block or three hundred feet thereof, whichever is less, according to the benefits determined by the board of supervisors to accrue to each of such lots and tracts from the construction of the improvement. In that event the board of supervisors, in preparing, considering, and hearing objections to the assessment, shall make such investigation as may be necessary and shall find and determine the amount in which each such lot and tract will be especially benefited by the construction of the improvement. The board of supervisors shall assess against each such lot and tract an amount, not exceeding the benefit, as shall be necessary to pay its just portion of the total cost of the work to be assessed.

Source: SL 1979, ch 197, § 14.



§ 31-13-47 Intersection cost assumed by township.

31-13-47. Intersection cost assumed by township. In the resolution of necessity it may be provided that the township will pay any definite, specified portion or all of the cost of the improvements in street intersections.

Source: SL 1979, ch 197, § 15.



§ 31-13-48 Corner lot costs assumed by township or assessed to other property.

31-13-48. Corner lot costs assumed by township or assessed to other property. In the resolution of necessity it may be provided that the township will pay any definite, specified portion or all of the cost of street improvements fronting or abutting on the long side of a corner lot, or it may be provided by a resolution that such portion of the cost may be spread as an area tax on the blocks fronting and abutting on said pavement so as to include one-half of the property between the street improved and the next street whether the property abuts the street. In no case may the property situated more than three hundred feet from the improvement be assessed.

Source: SL 1979, ch 197, § 16.



§ 31-13-49 Cost assumed by township when street has been previously improved.

31-13-49. Cost assumed by township when street has been previously improved. In the resolution of necessity it may be provided that the township will pay any portion or all of the cost of resurfacing, rebuilding, or repaving the portion of any street in which pavement has previously been placed or which has been previously constructed within the township.

Source: SL 1979, ch 197, § 17.



§ 31-13-50 Use of special assessment law.

31-13-50. Use of special assessment law. Notwithstanding the provisions of chapter 8-11, the board of supervisors of a township may use, as a method for the financing or repayment for the improvement, the provisions of chapter 9-43.

Source: SL 1979, ch 197, § 19; SL 1981, ch 225.



§ 31-13-51 Annual front foot assessment for maintenance and repairs.

31-13-51. Annual front foot assessment for maintenance and repairs. The township board of supervisors or, in the case of any township which is no longer organized, the board of county commissioners, prior to the assessment of real property within the township, or unorganized township, for the next fiscal year, may levy annually for the purpose of maintaining or repairing street surfaces, whether of a permanent type or not, a special front foot assessment not to exceed two dollars per front foot upon the real property fronting and abutting the roadway. Such assessment shall be apportioned on a front foot basis and shall be levied pursuant to § 31-13-52. If the board of county commissioners is levying a special assessment on real property pursuant to this section, the board of county commissioners shall perform the duties, as applicable, that are required of the township board of supervisors pursuant to §§ 31-13-32 to 31-13-54, inclusive.

Source: SL 1979, ch 197, § 20; SL 1984, ch 212; SL 1999, ch 152, § 1; SL 2004, ch 194, § 1; SL 2013, ch 132, § 1.



§ 31-13-52 Levy of special assessments--Addition to general levy--Review and equalization.

31-13-52. Levy of special assessments--Addition to general levy--Review and equalization. The township board of supervisors prior to the assessment of real property may, by resolution, designate the real property, the lot, or the portion of lots or real property against which the assessment is to be levied, the amount of the assessment against the real property, lot, or portions thereof for such purposes, and direct the county auditor to add such assessment to the general assessment against the property to be collected as township taxes for general purposes. The assessment shall be subject to review and equalization the same as assessments or taxes for general purposes. For the purposes of this section, front foot, shall mean the actual front of the premises as established by the buildings thereon, record title and use of the property regardless of the original plat thereof.

Source: SL 1979, ch 197, § 21.



§ 31-13-53 Records maintained by township clerk--Destruction of certain records.

31-13-53. Records maintained by township clerk--Destruction of certain records. The township clerk shall keep on file a record of all proceedings taken in the matter of opening, altering, vacating, paving, or otherwise improving any street, and after the confirmation of any report in such matters he shall record all the proceedings taken in relation to the improvement. But, the clerk may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1979, ch 197, § 18; SL 1993, ch 69, § 5.



§ 31-13-54 Contracts and assessments not invalidated by defects--Supervisors' determinationconclusive.

31-13-54. Contracts and assessments not invalidated by defects--Supervisors' determination conclusive. No contract made or assessment levied for any such improvement shall be void by reason of any defect or irregularity in the resolution or notice or in the publication thereof. The determination of the board of supervisors as to the sufficiency or insufficiency of protests thereto shall be conclusive unless such determination is unreasonably and arbitrarily or fraudulently made.

Source: SL 1979, ch 197, § 9.



§ 31-13-55 Indemnity requirement for construction or survey work within road right-of-way.

31-13-55. Indemnity requirement for construction or survey work within road right-of-way. An organized township may require any person performing construction or survey work within any township road right-of-way which may damage such right-of-way to furnish an indemnity bond in a reasonable amount as determined by the township board to indemnify the township for any damage done beyond normal wear. However, if a registered professional engineer or a registered land surveyor is surveying land, as defined in § 36-18A-4, for an individual landowner of the township, the provisions of this section do not apply.

Source: SL 1984, ch 213, § 1; SL 1987, ch 29, § 12.



§ 31-13-56 Removal of baled or stacked foliage from right-of-way--Violation as pettyoffense.

31-13-56. Removal of baled or stacked foliage from right-of-way--Violation as petty offense. If the right-of-way of a township road has been mowed and the cut foliage has been baled or stacked in the right-of-way, the person owning the baled or stacked foliage shall remove the bales or stacks from the right-of-way by the first day of November. A violation of this section is a petty offense.

Source: SL 1985, ch 235.



§ 31-13-57 Private landowner assessed for erosion repair costs.

31-13-57. Private landowner assessed for erosion repair costs. If any landowner fails to prevent damage to a township road caused by severe and persistent wind or water erosion on the landowner's property, the township may repair the damage and assess the cost of the repairs against the landowner. If the landowner fails to pay the cost of the repairs before the first day of November in the year in which the repairs are performed, the cost shall be assessed against the landowner's property.

Source: SL 1991, ch 233, § 3.



§ 31-13-58 Approval of conservation district for repair of erosion damage--Notice tolandowner--Declaration.

31-13-58. Approval of conservation district for repair of erosion damage--Notice to landowner--Declaration. No operations to repair erosion damage pursuant to § 31-13-57 may be undertaken by the township unless the conservation district in which the land is located has by resolution approved such action and until a notice that the erosion on the lands constitutes a nuisance has been given to the owner by the township. Notice shall be given by personal service upon the owner or by personal service upon the person in actual possession of the premises, with a copy of the declaration filed in the office of the county auditor. The declaration shall state that unless the owner corrects the damage within thirty days of the declaration, repairs shall be undertaken by the township, and the cost shall be assessed against the landowner's property if not paid before the first of November. The resolution of assessment shall be recorded in the minutes of the board of county commissioners, the original delivered by the clerk of the board to the county auditor, and a copy sent by registered mail to the landowner at the address shown on the records of the county auditor and to the operator.

Source: SL 1991, ch 233, § 4; SL 1992, ch 203, § 2.






Chapter 14 - County And Township Bridges And Culverts

§ 31-14-1 Definition of terms.

31-14-1. Definition of terms. Terms used in this chapter mean:

(1) "Bridge," a structure, including supports, erected over a depression or an obstruction, as water, highway, or railway, the structure having a length measured along the center of the roadway of more than twenty feet between undercopings of abutments or extreme ends of openings for multiple boxes and pipes where the clear distance between openings is less than half of the smaller contiguous opening;

(2) "Culvert," any structure not classified as a bridge that provides an opening under any roadway;

(3) "Department," the Department of Transportation.
Source: SDC 1939, § 28.1441 as enacted by SL 1953, ch 153; SL 2010, ch 145, § 94.



§ 31-14-2 County commissioners' responsibility for bridges and culverts.

31-14-2. County commissioners' responsibility for bridges and culverts. The duty to construct and maintain all bridges and culverts throughout the county, except upon the state trunk highway system, is hereby imposed upon the board of county commissioners, subject to conditions relating to bridges and culverts on secondary highways in townships.

Source: SL 1919, ch 333, § 29; SDC 1939, § 28.1402; SL 1955, ch 102, § 1.



§ 31-14-3 Survey of bridge sites--Contents.

31-14-3. Survey of bridge sites--Contents. After determining the necessity for any and all bridges required by any county in the state, it shall be the duty of the board of county commissioners of such county to advise the county highway superintendent of such determination, and to require him or a registered engineer retained by the board of county commissioners for that purpose to make a survey of such bridge sites. Such survey shall consist of a profile of the proposed site, approximate location in regard to the nearest section corner, soundings for the location of footings, and an estimate of the available watershed.

Source: SL 1919, ch 333, § 31; SL 1921, ch 386; SDC 1939, § 28.1404; SL 1961, ch 142, § 1.



§ 31-14-4 Plans and specifications for bridge construction--Preparation by departmentor engineer.

31-14-4. Plans and specifications for bridge construction--Preparation by department or engineer. Any bridge, abutment, and approach or repair to a bridge required in any county of this state, shall be constructed in accordance with plans and specifications prepared by the department or a registered engineer retained by the board of county commissioners for such purpose. The plans and specifications shall show and describe the style and size thereof, the kind, weight, and quality of all materials to be used in the construction and the proper proportion of the ingredients for mixture and reinforcements.

Source: SL 1919, ch 333, § 32; SL 1920 (SS), ch 89; SDC 1939, § 28.1405; SL 1961, ch 142, § 2; SL 2010, ch 145, § 95.



§ 31-14-5 Bridge plans forwarded to department--Design requirements--Filing by countyauditor.

31-14-5. Bridge plans forwarded to department--Design requirements--Filing by county auditor. The profile, location, soundings, and estimated watershed provided for in § 31-14-3 may then be forwarded to the department together with a request for plans and specifications for such bridge or abutments, piers, or other related piece of work, or may be used by a registered engineer retained by the board of county commissioners in preparing plans and specifications for such work. Plans and specifications prepared by a registered engineer retained by the board of county commissioners shall conform to the design requirements of the American Association of State Highway and Transportation Officials. The plans and specifications, whether prepared by the department or by a registered engineer retained for that purpose, shall be forwarded to the proper county auditor who shall place them on file in the auditor's office.

Source: SL 1919, ch 333, § 31; SL 1921, ch 386; SDC 1939, § 28.1404; SL 1961, ch 142, § 1; SL 2010, ch 145, § 96.



§ 31-14-6 Cost estimate for bridge construction--Preparation and filing.

31-14-6. Cost estimate for bridge construction--Preparation and filing. Upon receipt of such plans and specifications, it shall be the duty of the county highway superintendent to make and file a detailed estimate of the cost of the bridge, abutment, pier, or other work contemplated by such plans, and file such estimate of cost with the county auditor.

Source: SL 1919, ch 333, § 31; SL 1921, ch 386; SDC 1939, § 28.1404; SL 1961, ch 142, § 1.



§ 31-14-7 Lump-sum bids on bridge construction--Unit price bids on foundation orabutment materials.

31-14-7. Lump-sum bids on bridge construction--Unit price bids on foundation or abutment materials. Upon determining the necessity of any such bridges, abutments, repairs, or approaches to bridges, the county commissioners shall immediately cause to be filed in the office of the county auditor of such county, complete plans and specifications thereof, as described in § 31-14-5 and thereafter, if such bridges, abutments, repairs, or approaches be let by contract, bids in lump sum shall be procured on each bridge or piece of work separately, except that all materials for use in constructing foundations or abutments shall be bid on per cubic yard for concrete, per foot board measure for lumber, per pound for steel, and per lineal foot for piling driven, said unit prices to be added to or deducted from the contract price, if more or less material is required in such foundation than specified in the plans and specifications.

Source: SL 1919, ch 333, § 32; SL 1920 (SS), ch 89; SDC 1939, § 28.1405; SL 1961, ch 142, § 2.



§ 31-14-8 Deposit filed with bids--Amount.

31-14-8. Deposit filed with bids--Amount. Each bid shall be made in accordance with the plans and specifications on file and shall be accompanied by a certified check, certified by a state or national bank domiciled within this state, in the sum of ten percent of the total amount of such bid. To be effectual for any purpose said bid and certified check shall be securely enclosed in a sealed envelope and deposited with the county auditor of the proper county before the hour of opening the sealed bids.

Source: SL 1919, ch 333, § 32; SL 1920 (SS), ch 89; SDC 1939, § 28.1405; SL 1961, ch 142, § 2.



§ 31-14-9 Repealed.

31-14-9. Repealed by SL 1993, ch 218, § 2



§ 31-14-10 Awards of separate contracts--Rejection of bids--Notice of opening of bids onabutments and approaches or repairs.

31-14-10. Awards of separate contracts--Rejection of bids--Notice of opening of bids on abutments and approaches or repairs. Contracts shall be awarded on each bridge or piece of work, separately, to the lowest bidder and the county commissioners shall have the right to reject any and all bids and advertise for new bids. It shall be the duty of the county commissioners of such county to cause to be published in the official papers of such county, for a period of fifteen days immediately prior to the opening of sealed bids, a brief notice to the effect that at the time and place above specified they will open all bids theretofore received for all bridge abutments and approaches or repairs to bridges required by such county during the ensuing month or longer.

Source: SL 1919, ch 333, § 32; SL 1920 (SS), ch 89; SDC 1939, § 28.1405; SL 1961, ch 142, § 2.



§ 31-14-11 Opening of bids--Notice to successful bidder--Execution of contract.

31-14-11. Opening of bids--Notice to successful bidder--Execution of contract. Promptly at the hour specified, the board of county commissioners in open session shall proceed to examine all sealed bids and notify the successful bidder that the bid has been accepted, subject to the approval of the department as provided for in § 31-14-12. Upon being so notified, the successful bidder shall forthwith enter into a contract with such county in accordance with the bid, and the successful bid, together with the plans and specifications upon which the bid was based, is deemed a part of the contract.

Source: SL 1919, ch 333, § 33; SL 1920 (SS), ch 89; SL 1925, ch 187; SDC 1939, § 28.1406; SL 2010, ch 145, § 97.



§ 31-14-12 Approval or rejection of contract by department.

31-14-12. Approval or rejection of contract by department. Before any contract for a bridge or piece of work, entered into by and between any successful bidder and the board of county commissioners, the total amount of which exceeds the sum of two thousand dollars, is valid, it shall first have the approval of the department. If the department finds upon examination of the contract that the contract price is too high, taking into account the material used and existing circumstances, the department shall inform the board of county commissioners of its reason for rejecting the contract and advise a method of proceeding in the matter. Whenever bids are rejected as being too high, the work may be let at private contract if so recommended and approved by the department.

Source: SL 1919, ch 333, § 33; SL 1920 (SS), ch 89; SL 1925, ch 187; SDC 1939, § 28.1406; SL 2010, ch 145, § 98.



§ 31-14-13 Performance bond required--Filing of contract and bond.

31-14-13. Performance bond required--Filing of contract and bond. At the time of entering into a contract under § 31-14-11, the contractor shall execute to the county a satisfactory bond with sufficient surety, to be approved by the board of county commissioners, or a certified check in the total sum of the contract, conditioned that the contractor will fulfill his contract according to the plans and specifications and account for all moneys paid to him, and pay all bills and claims on account of supplies, materials, or labor used in connection with or consumed in carrying on of any work in connection with such contract including all demands of subcontractors, and such bond or certified check shall stand as security for the faithful performance of said contract and for the payment of all such bills, claims, and demands. Such contract and bond or certified check shall be filed in the office of the county auditor.

Source: SL 1919, ch 333, § 33; SL 1920 (SS), ch 89; SL 1925, ch 187; SDC 1939, § 28.1406.



§ 31-14-14 Award to next lowest bidder when successful bidder fails to enter contract.

31-14-14. Award to next lowest bidder when successful bidder fails to enter contract. Should any bidder fail or refuse, for a period of ten days after notice pursuant to § 31-14-11, to enter into such a contract, the board of county commissioners shall award the contract in the same manner to the next lowest responsible bidder and such delinquent bidder shall forfeit to the county the certified check accompanying his bid.

Source: SL 1919, ch 333, § 33; SL 1920 (SS), ch 89; SL 1925, ch 187; SDC 1939, § 28.1406.



§ 31-14-15 Return of deposits filed with bids.

31-14-15. Return of deposits filed with bids. Upon the execution of all contracts under § 31-14-11, including the approving of the same by the Department of Transportation if necessary, the board of county commissioners shall promptly cause to be returned to all bidders the certified checks accompanying their sealed bids.

Source: SL 1919, ch 333, § 33; SL 1920 (SS), ch 89; SL 1925, ch 187; SDC 1939, § 28.1406.



§ 31-14-16 State's attorney to draft contracts and approve contracts, bonds, and deposits.

31-14-16. State's attorney to draft contracts and approve contracts, bonds, and deposits. It shall be the duty of the state's attorney to draw all contracts let under the provisions of § 31-14-11, and to approve the execution thereof, together with the form and execution of all bonds and certified checks given as security for such contract.

Source: SL 1919, ch 333, § 33; SL 1920 (SS), ch 89; SL 1925, ch 187; SDC 1939, § 28.1406.



§ 31-14-17 Supervision of construction by county highway superintendent--Appointmentand compensation of inspector.

31-14-17. Supervision of construction by county highway superintendent--Appointment and compensation of inspector. The county highway superintendent shall have supervision of construction of any and all bridges built by the county and he shall have the power to appoint an inspector for any such bridge or piece of work at any time when in his judgment constant inspection of the same is necessary. The compensation of such inspector shall be paid out of the county road and bridge fund and be charged as part of the cost of the particular bridge in question.

Source: SL 1919, ch 333, § 34; SDC 1939, § 28.1407.



§ 31-14-18 Progress reports by county highway superintendent--Partial payments oncontracts.

31-14-18. Progress reports by county highway superintendent--Partial payments on contracts. The county highway superintendent shall report to the board of county commissioners every thirty days, or so often as they may require, as to the progress and character of the work done by the contractor of each bridge, or piece of work built by the county, and upon the report of said superintendent, partial payments in the amounts and manner specified for each particular bridge or piece of work shall be made. None of such partial payments, however, shall be held to constitute an acceptance of the work in whole or in part by the county.

Source: SL 1919, ch 333, § 34; SDC 1939, § 28.1407.



§ 31-14-19 Cost statement prepared by county highway superintendent--Filing.

31-14-19. Cost statement prepared by county highway superintendent--Filing. The county highway superintendent shall keep a detailed account of all material found necessary to add to or deduct from each and every structure as set forth in the plans and specifications, and on completion, a detailed statement of the cost of the structure, including the additions or reductions from the contract price, and compensation to the inspector, if any, shall be filed with the county auditor by the county highway superintendent. The county auditor shall forward a copy of the cost statement to the department.

Source: SL 1919, ch 333, § 34; SDC 1939, § 28.1407; SL 2010, ch 145, § 99.



§ 31-14-20 Bridge construction and repairs by county work authorized.

31-14-20. Bridge construction and repairs by county work authorized. Any county of this state may build its own bridges, abutments, approaches, and foundations, and make repairs to same by day labor without advertising for bids on any such piece of work.

Source: SL 1919, ch 333, § 32; SL 1920 (SS), ch 89; SDC 1939, § 28.1405; SL 1961, ch 142, § 2.



§ 31-14-21 Bridge construction or repairs by county labor--Supervision--Plans andspecifications.

31-14-21. Bridge construction or repairs by county labor--Supervision--Plans and specifications. In lieu of accepting any bids received upon any bridge, approach, or abutment, or repair to bridge, or in case of emergency, the board of county commissioners may, if in their judgment the bridge or piece of work may be procured for less money than the amount of any bid submitted, cause the same to be built by day labor by regular county labor and county-owned equipment. The construction shall be in charge of the county highway superintendent. The superintendent shall hire a foreman, purchase the necessary material, and hire the necessary labor for the construction of each such bridge, or piece of work, and such work shall be done in accordance with plans and specifications furnished by the department the same as any other bridge or piece of work let by contract.

Source: SL 1919, ch 333, § 35; SDC 1939, § 28.1408; SL 1959, ch 138; SL 2010, ch 145, § 100.



§ 31-14-22 Cost statement of county work prepared by county highway superintendent--Filing.

31-14-22. Cost statement of county work prepared by county highway superintendent--Filing. The county highway superintendent shall keep a careful and itemized account of the quantity and cost of all materials and labor used in the construction of each such bridge or piece of work, in a standard form prescribed by the department. The cost statement shall be filed with the county auditor and a copy transmitted to the department as in the case of the cost statement of any other bridge or piece of work as provided in this chapter.

Source: SL 1919, ch 333, § 35; SDC 1939, § 28.1408; SL 1959, ch 138; SL 2010, ch 145, § 101.



§ 31-14-23 Purchase of twelve months' supply of materials--Estimate by county highwaysuperintendent--Specifications.

31-14-23. Purchase of twelve months' supply of materials--Estimate by county highway superintendent--Specifications. If it is deemed advisable by the board of county commissioners, the board may purchase such materials as cement, sand, stone, metal, culverts, reinforcement steel, or other material to be used in the construction of roads, bridges, and culverts, in quantities sufficient to meet the estimated demand of the county for such materials for the next succeeding twelve months. Before purchasing any such materials, however, the board of county commissioners shall first have an estimate prepared by the county highway superintendent setting forth the needs of the county during the twelve months. The county highway superintendent shall prepare specifications of the quality of all materials, such specifications to be approved by the department. No patented material may be specified to the exclusion of unpatented material.

Source: SL 1919, ch 333, § 35; SDC 1939, § 28.1409; SL 2010, ch 145, § 102.



§ 31-14-24 Emergency contracts for repair of bridges and approaches authorized.

31-14-24. Emergency contracts for repair of bridges and approaches authorized. Whenever an emergency arises requiring immediate expenditure for the repair or rebuilding of bridges and approaches to bridges, when such bridges and approaches to bridges are required to be built immediately, and on such short time that in the judgment of the board of county commissioners the public would be seriously inconvenienced in awaiting the regular advertising for bids for such building and rebuilding of bridges and approaches, the board of county commissioners may enter into contract for any such building or rebuilding of bridges and approaches to bridges without advertising for the letting of any contract therefor.

Source: SL 1920 (SS), ch 33, § 1; SDC 1939, § 28.1410.



§ 31-14-25 Approval of emergency contract by transportation department.

31-14-25. Approval of emergency contract by transportation department. Before any contract is let by any board of county commissioners under § 31-14-24, the necessity for the emergency contract shall first be approved by the department and any contract let thereunder shall in all respects be first approved by the department.

Source: SL 1920 (SS), ch 33, § 3; SDC 1939, § 28.1410; SL 2010, ch 145, § 103.



§ 31-14-26 Insufficient funds to pay emergency contract--Issuance of emergency warrants.

31-14-26. Insufficient funds to pay emergency contract--Issuance of emergency warrants. If there are not sufficient funds in the road and bridge fund of any county for the payment of work authorized by § 31-14-24 the county commissioners are hereby authorized to issue emergency warrants based upon the assessments made and contemplated for road and bridge work.

Source: SL 1920 (SS), ch 33, § 2; SDC 1939, § 28.1410.



§ 31-14-27 County construction or replacement of bridges and culverts on townshipsecondary roads--Reimbursement of county.

31-14-27. County construction or replacement of bridges and culverts on township secondary roads--Reimbursement of county. If a township board of supervisors or county highway superintendent within this state requests of its board of county commissioners a construction or replacing in its entirety of any bridge or the placing or replacing of any culvert with an opening of sixteen square feet or more including material upon the secondary roads within such township, the board of county commissioners may cause the same to be done and the township shall reimburse the county up to and including five hundred dollars, and any cost in excess of five hundred dollars shall be paid by the county. After the placing or replacing of any culvert as provided in this section, it shall be maintained and kept clean at the expense of the township. The construction or replacing of any bridge or the placing or replacing of any culvert with an opening of less than sixteen square feet upon a secondary road within a township shall be at the total expense of the township, and it shall be maintained and kept clean at the expense of the township.

Source: SL 1919, ch 333, § 30; SDC 1939, § 28.1403; SL 1949, ch 111; SL 1955, ch 102, § 2; SL 1957, ch 127; SL 1974, ch 203, § 1; SL 1980, ch 210; SL 1981, ch 226.



§ 31-14-27.1 Repealed.

31-14-27.1. Repealed by SL 1995, ch 171



§ 31-14-28 , 31-14-29. Repealed.

31-14-28, 31-14-29. Repealed by SL 1974, ch 203, § 2



§ 31-14-30 Repealed.

31-14-30. Repealed SL 1998, ch 169, § 1



§ 31-14-31 Drainage ditch bridges.

31-14-31. Drainage ditch bridges. Bridges erected over drainage ditches shall, where necessary, be so constructed as to allow the superstructure to be removed for cleaning such ditches with as little damage in the removal to permanent parts of said bridge as practicable.

Source: SL 1919, ch 333, § 38; SDC 1939, § 28.1413.



§ 31-14-32 Inspection of bridges by county highway superintendent--Report required.

31-14-32. Inspection of bridges by county highway superintendent--Report required. It shall be the duty of the county highway superintendent at reasonable intervals to make a thorough inspection of each and every existing bridge in the county. Such inspection shall consist of a thorough examination of the whole structure for any conditions affecting the life and safety of the bridge such as faulty design, neglect of maintenance, excessive loading, development of cracks, conditions of footing, etc. The county highway superintendent shall make a report of the conditions of each such bridge as he finds it, together with recommendation for repairs, stating the date of inspection, and shall cause the same to be filed in the office of the county auditor who shall refer the matter to the board of county commissioners at their next regular or special meeting.

Source: SL 1919, ch 333, § 37; SDC 1939, § 28.1414.



§ 31-14-33 Inspection of township culverts--Duty of board of supervisors.

31-14-33. Inspection of township culverts--Duty of board of supervisors. The township board of supervisors shall have each culvert on the secondary highways within the township annually inspected and, if necessary, repaired.

Source: SL 1919, ch 333, § 40; SDC 1939, § 28.1415; SL 2004, ch 195, § 1.



§ 31-14-34 Inspection of culverts on secondary highways and county highway system--Duty of county highway superintendent.

31-14-34. Inspection of culverts on secondary highways and county highway system--Duty of county highway superintendent. The county highway superintendent shall make inspection of all culverts on secondary highways other than those described in § 31-14-33 and of all culverts on the county highway system and report to the board of county commissioners, which shall cause necessary repairs to be made.

Source: SDC 1939, § 28.1415.



§ 31-14-35 County line bridges--Agreement apportioning responsibility--Cost of largebridges divided equally.

31-14-35. County line bridges--Agreement apportioning responsibility--Cost of large bridges divided equally. It shall be lawful and the duty of the respective boards of county commissioners of the counties adjoining any highway or meandered stream on a county line in this state to divide that portion of such county line between such counties into two or more parts or districts, and to enter into an agreement and contract providing that each of such counties shall assume the liability and become responsible for the construction and maintenance of all necessary bridges upon such county line in the district allotted to such county. In case the stream forming the boundary between two counties shall be so large that one county alone is unable to build a bridge out of the ordinary amount of funds available, it shall be the duty of the two counties when a bridge is built over such stream to divide the expense equally between such two counties.

Source: SL 1913, ch 114, § 1; RC 1919, § 8686; SDC 1939, § 28.1417.



§ 31-14-36 County line bridges--Considerations in apportioning responsibility--Apportionment by department.

31-14-36. County line bridges--Considerations in apportioning responsibility--Apportionment by department. In making such apportionment of any highway or meandered stream constituting the county line between two or more counties, as provided by § 31-14-35, the respective boards of county commissioners shall take into consideration the number of streams crossing the highway and the probable necessity of the number of bridges to be constructed and to be kept in repair upon the county line. In apportioning the highway or stream, the boards shall equalize, as near as possible, the burden of building and maintaining the bridges on the highways of the county line. In case of a failure to apportion any such highway or meandered stream, as provided in § 31-14-35, the same shall be apportioned by the department.

Source: SL 1913, ch 114, § 2; RC 1919, § 8687; SDC 1939, § 28.1418; SL 2010, ch 145, § 104.



§ 31-14-37 County line bridges--Validation of prior contracts between counties.

31-14-37. County line bridges--Validation of prior contracts between counties. All contracts made before July 1, 1939, by and between the boards of county commissioners of any counties in this state dividing and apportioning the highway or meandered stream constituting the county lines between two or more counties into districts, and providing that each county shall be responsible for and shall bear the expenses of erecting and maintaining the bridges in one of such districts allotted according to the designation contained in such contract, shall be lawful and the same are hereby ratified and such contracts are declared to be binding upon each of such counties.

Source: SL 1913, ch 114, § 3; RC 1919, § 8688; SDC 1939, § 28.1419.



§ 31-14-38 County line bridges--Sharing of costs in absence of apportionment contract.

31-14-38. County line bridges--Sharing of costs in absence of apportionment contract. Whenever the highway on the line between two counties has not been divided and portions thereof assigned to each county, and it is intended to build, alter, or repair the bridges thereon, the cost shall be borne equally by such counties.

Source: SL 1909, ch 166; SL 1917, ch 259; RC 1919, § 8685; SDC 1939, § 28.1416.



§ 31-14-39 County line bridges--Petition and agreement for sharing costs in absence ofprior apportionment contract.

31-14-39. County line bridges--Petition and agreement for sharing costs in absence of prior apportionment contract. If a petition is filed with the board of county commissioners of either county affected thereby, praying for the building, altering, or repairing of any bridge described in § 31-14-38, and the petition is found to comply with the law relating to petitions for bridges, it shall be the duty of the board of county commissioners of such county immediately to cause a copy of such petition to be filed with the county auditor of the other county to be affected thereby, and at the same time to give the commissioners of such county notice of the time and place when and where the commissioners will meet to consider such petition. At such meeting of the county commissioners of the two counties jointly affected thereby, they shall view the site of such bridge, and if such petition is granted, then by agreement between such commissioners either county may build, alter, or repair such bridge and one-half the cost shall be borne by each of such counties.

Source: SL 1909, ch 166; SL 1917, ch 259; RC 1919, § 8685; SDC 1939, § 28.1416.



§ 31-14-40 County line bridges--Cost-sharing provisions not applicable whereapportionment contract made.

31-14-40. County line bridges--Cost-sharing provisions not applicable where apportionment contract made. Where counties have heretofore, by mutual agreement, apportioned the boundary road and bridges between such counties, the provisions of §§ 31-14-38 and 31-14-39 shall not be applicable to such roads and bridges.

Source: SL 1917, ch 259; RC 1919, § 8685; SDC 1939, § 28.1416.



§ 31-14-41 Taxpayer's petition for vehicle bridge across navigable rivers--Contents--Notice of hearing.

31-14-41. Taxpayer's petition for vehicle bridge across navigable rivers--Contents--Notice of hearing. Whenever one-third of the resident taxpayers of any county of this state, as shall appear by the last preceding assessment roll of such county, shall petition the board of county commissioners praying for an appropriation to build a bridge across any navigable river on the line of such county, setting forth therein the location of such bridge as near as may be, its estimated cost and the necessity therefor to accommodate the general traveling public, the manner in which it is proposed to pay for such structure and the time when it will be completed, such petition to be duly verified by the affidavits of at least fifteen of the petitioners therein named, it shall be the duty of such board to publish a notice in the official papers of the county once each week for at least two successive weeks, briefly stating the subject of such petition and that the same will be heard and considered at the next regular meeting of the board.

Source: SL 1887, ch 18, § 1; CL 1887, § 1239; RPolC 1903, § 1644; RC 1919, § 8689; SDC 1939, § 28.1420; SL 1972, ch 166, § 3.



§ 31-14-42 Hearing on petition for vehicle bridge across navigable rivers--Appropriationof half of cost.

31-14-42. Hearing on petition for vehicle bridge across navigable rivers--Appropriation of half of cost. At the time appointed for the hearing of a petition under § 31-14-41 the board of county commissioners shall investigate the need for such bridge and, finding the same to be demanded for the accommodation of the traveling public, shall by resolution duly entered upon the minutes of such board appropriate toward the building of such bridge, from the county treasury, a sum not exceeding one-half of the estimated cost of such bridge, to be paid as provided in § 31-14-43. Such appropriation shall be conditioned upon a sufficient bond or guaranty of the remaining one-half or more, as the case may be, of the costs of such bridge. But the consent of the general government to span such river must first be obtained.

Source: SL 1887, ch 18, § 1; CL 1887, § 1239; RPolC 1903, § 1644; RC 1919, § 8689; SDC 1939, § 28.1420.



§ 31-14-43 Agreement for completion of vehicle bridge across navigable river onappropriation of other half of cost.

31-14-43. Agreement for completion of vehicle bridge across navigable river on appropriation of other half of cost. If the remaining one-half of the cost of a bridge described in § 31-14-41 shall be provided by an appropriation from any neighboring state, or by any municipality in this state, to be expended under a commission or through any other suitable agency, it shall then be the duty of such board of county commissioners to appoint a committee of its own number, whether three or more, to meet such other agency, confer with its members, and advise and assist in the accomplishment of such improvement in the best possible manner, and when the work is completed and approved jointly by such agency and committee of such board of county commissioners, which approval shall be in writing and duly reported to such board and recorded in the minutes thereof, the board shall thereupon order the amount of the appropriation paid to the contractor or contractors of such improvement by warrant upon the county treasury in the usual form and manner.

Source: SL 1887, ch 18, § 2; CL 1887, § 1240; RPolC 1903, § 1645; RC 1919, § 8690; SDC 1939, § 28.1421.



§ 31-14-44 Municipal bond issue authorized for vehicle bridge across navigable river.

31-14-44. Municipal bond issue authorized for vehicle bridge across navigable river. If one-half or other proportion of the cost of an improvement under §§ 31-14-41 to 31-14-43, inclusive, is provided by a municipality, the governing body may meet the necessary expense by issuing bonds. All bonds shall be authorized, issued and sold as provided in chapter 6-8B and § 9-54-12, if a majority of the registered voters voting at the bond election vote to authorize the bond issue.

Source: SL 1887, ch 18, § 3; CL 1887, § 1241; RPolC 1903, § 1646; RC 1919, § 8691; SDC 1939, § 28.1422; SL 1983, ch 28, § 42; SL 1984, ch 43, § 108.



§ 31-14-45 Limitation on number and cost of vehicle bridges across navigable rivers.

31-14-45. Limitation on number and cost of vehicle bridges across navigable rivers. Not more than one vehicle bridge in each county so situated shall be constructed under §§ 31-14-41 to 31-14-44, inclusive, and the total cost of such bridge shall in no case exceed the sum of fifty thousand dollars.

Source: SL 1887, ch 18, § 4; CL 1887, § 1242; RPolC 1903, § 1647; RC 1919, § 8690; SDC 1939, § 28.1421.



§ 31-14-46 Unlawful agreements on contracts--Offering or receiving bribes--Felony.

31-14-46. Unlawful agreements on contracts--Offering or receiving bribes--Felony. Any person receiving, or having any agreement to receive, a royalty, commission, percentage, or discount upon the contract price of any bridge, or piece of work, or bridge material, and who shall submit his sealed bid thereon with intent to secure the advantage of any competitive bidder, or any two or more persons who shall conspire together with intent to prevent competitive bidding upon any contract authorized by the provisions of this chapter or chapter 31-10 or chapter 31-15, or any officer or agent for any bridge company who shall give, or offer to give, to any public official anything of value for the purpose of influencing such official in awarding any contract authorized by such chapters, or any public official who shall receive or accept anything of value from any officer or agent for any such bridge company, shall be guilty of a Class 6 felony.

Source: SL 1919, ch 333, § 39; SDC 1939, § 28.9914.



§ 31-14-47 Repealed.

31-14-47. Repealed by SL 1975, ch 193






Chapter 15 - County And Municipal Local Interstate Toll Bridges

§ 31-15-1 Definition of terms.

31-15-1. Definition of terms. Whenever used in §§ 31-15-1 to 31-15-19, inclusive:

(1) The words, public corporation, shall include counties, and municipalities organized under the laws of this state;

(2) The words, governing body, shall include the boards of county commissioners of counties, common councils, or boards of commissioners of cities and boards of trustees of towns;

(3) The words, executive officer, shall include the chairmen of boards of county commissioners and mayors of cities and presidents of boards of trustees of towns;

(4) The words, bridge or toll bridge, shall include a vehicle highway bridge or a combination vehicle highway and railroad bridge, together with approaches thereto and connecting and approach highways, interstate in character;

(5) The words, municipality or municipalities, shall include all cities and towns organized under the laws of this state;

(6) The word, county, shall include any organized county of this state.
Source: SL 1945, ch 118, § 1; SDC Supp 1960, § 28.1433.



§ 31-15-2 Structures included in bridge.

31-15-2. Structures included in bridge. Whenever in this chapter the word, bridge, is used, it shall mean a structure, including supports, erected over a depression or an obstruction, as water, highway, or railway, said structure having a length measured along the center of the roadway of more than twenty feet between undercopings of abutments or extreme ends of openings for multiple boxes and pipes where the clear distance between openings is less than half of the smaller contiguous opening.

Source: SDC 1939, § 28.1441 as enacted by SL 1953, ch 153.



§ 31-15-3 Authority of municipality or county to acquire toll bridge.

31-15-3. Authority of municipality or county to acquire toll bridge. Every municipality or county in this state is hereby authorized and empowered to purchase or otherwise acquire, equip, maintain, operate, and improve any interstate toll bridge within or partly within the corporate or territorial limits of such municipality or county or within five miles thereof, whether the same be all within or partly without this state, under the provisions of §§ 31-15-1 to 31-15-19, inclusive.

Source: SL 1945, ch 118, § 2; SDC Supp 1960, § 28.1434.



§ 31-15-4 Utility revenue bond law applicable to toll bridge.

31-15-4. Utility revenue bond law applicable to toll bridge. A toll bridge is hereby declared to be a "utility," as referred to and defined in §§ 9-40-7 to 9-40-35, inclusive; and all such sections are hereby made applicable to the purchase, acquiring, maintaining or operating such bridges and, except as may be otherwise provided in this chapter, the municipality, county or their governing bodies shall have all the powers and may do all the acts and things therein set out as provided in said sections, and all the provisions of such sections are made applicable to toll bridges.

Source: SL 1945, ch 118, § 4; SDC Supp 1960, § 28.1436.



§ 31-15-5 Revenue bond issue authorized.

31-15-5. Revenue bond issue authorized. For the purpose of defraying the cost of acquiring or purchasing a bridge described in § 31-15-3, every municipality or county may borrow money and issue negotiable bonds without pledging or using the credit of such municipality or county.

Source: SL 1945, ch 118, § 3; SDC Supp 1960, § 28.1435.



§ 31-15-6 Authorization, issuance, and sale of bonds.

31-15-6. Authorization, issuance, and sale of bonds. Bonds under § 31-15-5 shall be authorized, issued, and sold as provided in chapter 6-8B and § 9-54-12.

Source: SL 1945, ch 118, § 3; SDC Supp 1960, § 28.1435; SL 1983, ch 28, § 43; SL 1984, ch 43, § 109.



§ 31-15-7 Repealed.

31-15-7. Repealed by SL 1984, ch 43, § 131



§ 31-15-8 Negotiations for purchase or acquisition of toll bridge.

31-15-8. Negotiations for purchase or acquisition of toll bridge. The governing body may agree with the owner or owners of the toll bridge described in § 31-15-3 as to the value thereof and purchase the same at such agreed price or value, and said governing board is hereby authorized to negotiate for the purchase or acquisition of such toll bridge and procure an option thereon and shall have power to negotiate with, and for a nominal consideration procure, an option for the purchase of such bridge.

Source: SL 1945, ch 118, § 3; SDC Supp 1960, § 28.1435.



§ 31-15-9 Bridge commission created--Composition--Appointment and terms of members--Vacancies.

31-15-9. Bridge commission created--Composition--Appointment and terms of members--Vacancies. The governing board of any municipality or county may at any time prior to acquisition of title to any bridge described in § 31-15-3, or thereafter by resolution, provide for and create a bridge commission, the membership of which shall consist of the executive officer of such public corporation, together with four other persons appointed by such executive officer with the approval of the governing body thereof. Each person so appointed shall be at least twenty-five years of age and a bona fide resident and qualified voter of such public corporation and no officer or employee of such public corporation shall be eligible to such appointment until at least one year following termination of such office or employment. The appointments originally made shall be for two, three, and four years, respectively, as designated in the original appointment, and upon the expiration of such respective terms appointments for a period of four years and until the successors have qualified shall be made in the same manner as the original appointments. Appointments to fill vacancies shall be made in like manner for the balance of the terms.

Source: SL 1945, ch 118, § 5; SDC Supp 1960, § 28.1437.



§ 31-15-10 Ordinance required for creation of bridge commission.

31-15-10. Ordinance required for creation of bridge commission. The bridge commission provided for in § 31-15-9 shall not be created or appointed, however, until after the ordinance provided for in § 31-15-6 shall become effective.

Source: SL 1945, ch 118, § 6; SDC Supp 1960, § 28.1438.



§ 31-15-11 Agency status and corporate authority of bridge commission--Seal--Quorum--Secretaryand treasurer.

31-15-11. Agency status and corporate authority of bridge commission--Seal--Quorum--Secretary and treasurer. Each bridge commission constituted under § 31-15-9 is hereby declared to be an agency of the public corporation creating it and a public body corporate with power to contract and be contracted with, to sue or be sued, and adopt a seal. Three members of the board shall constitute a quorum for the transaction of business. Such commission shall elect a chairman from its members, and a secretary and treasurer or the same person may be elected to perform the duties of secretary and treasurer.

Source: SL 1945, ch 118, § 5; SDC Supp 1960, § 28.1437.



§ 31-15-12 Compensation of bridge commission members.

31-15-12. Compensation of bridge commission members. The members of each bridge commission constituted under § 31-15-9 shall receive such compensation as may be fixed from time to time by the governing body of the public corporation creating it; provided, that such compensation excepting the compensation of the member or members elected as secretary or treasurer or both, shall not exceed, in the aggregate, two hundred dollars in any one calendar year.

Source: SL 1945, ch 118, § 5; SDC Supp 1960, § 28.1437.



§ 31-15-13 Resolution or ordinance governing bridge commission--Bonds of officers.

31-15-13. Resolution or ordinance governing bridge commission--Bonds of officers. A commission constituted under § 31-15-9 shall be subject to any resolution or ordinance adopted by the governing body creating it in its acts or doings, and its officers may be required to furnish a bond for the faithful performance of their duties, either by resolution or ordinance of the governing body of such public corporation or by a resolution of such bridge commission.

Source: SL 1945, ch 118, § 6; SDC Supp 1960, § 28.1438.



§ 31-15-14 Employment of personnel by bridge commission.

31-15-14. Employment of personnel by bridge commission. Each bridge commission constituted under § 31-15-9 may employ engineers, attorneys, and all other employees deemed necessary, and fix a compensation thereof as well as the compensation of the person or persons performing the duties of secretary and treasurer.

Source: SL 1945, ch 118, § 5; SDC Supp 1960, § 28.1437.



§ 31-15-15 Powers and duties of bridge commission--Limitation on creation of liability.

31-15-15. Powers and duties of bridge commission--Limitation on creation of liability. After its creation a bridge commission constituted under § 31-15-9 shall be vested with all the powers, rights, and duties and shall be governed by the procedure set forth in §§ 9-40-7 to 9-40-36, inclusive, so far as may be applicable, and with all the powers, rights, and duties and method of procedure as provided in this chapter, and its acts shall have the same effect as if done by and in the name of said public corporation as provided in said sections and herein, but always without creating any liability of the said public corporation to pay for or become liable for said bonds or for any of the acts of said commission as expressly set out herein and in §§ 9-40-15 and 9-40-18.

Source: SL 1945, ch 118, § 6; SDC Supp 1960, § 28.1438.



§ 31-15-16 Bylaws, rules, and regulations of bridge commission--Contractual powers and limitations.

31-15-16. Bylaws, rules, and regulations of bridge commission--Contractual powers and limitations. Each bridge commission constituted under § 31-15-9 shall have power to establish bylaws, rules, and regulations for its own government and make and enter into all contracts or agreements deemed necessary or incidental to the performance of its duties and the execution of its powers under this chapter; provided, that all contracts of the commission involving the expenditure or disbursement of more than one thousand dollars must be approved by the governing body of the public corporation creating such commission prior to becoming effective, and provided also that no such commission shall have authority to expend or contract to expend any funds except those which may be realized through the issuance of bonds or through the collection of tolls for traffic over the bridge under its control, all as hereinafter provided.

Source: SL 1945, ch 118, § 5; SDC Supp 1960, § 28.1437.



§ 31-15-17 Title to property acquired by bridge commission--Agreements with utilities ortransportation companies.

31-15-17. Title to property acquired by bridge commission--Agreements with utilities or transportation companies. Title to all property acquired by any commission constituted under § 31-15-9 shall be taken and held in the name of the public corporation. The governing body or commissions having control of the operation of a bridge under this chapter may enter into agreements having a duration of more than twenty years with utility and transportation companies for the use of any part of such bridge not required for vehicular traffic.

Source: SL 1945, ch 118, § 5; SDC Supp 1960, § 28.1437.



§ 31-15-18 Provisions additional or alternative to other bridge acquisition laws.

31-15-18. Provisions additional or alternative to other bridge acquisition laws. Sections 31-15-1 to 31-15-17, inclusive, shall be deemed and construed to be an additional or alternative method whereby public corporations may purchase, operate, and maintain bridges of the character hereinbefore described and issue revenue bonds for account of such bridge to be secured by and payable solely from revenues through the collection of tolls for traffic over such bridge.

Source: SL 1945, ch 118, § 7; SDC Supp 1960, § 28.1439.



§ 31-15-19 Acquisition of bridge in another state subject to state and federal law.

31-15-19. Acquisition of bridge in another state subject to state and federal law. The authority under §§ 31-15-1 to 31-15-17, inclusive, to acquire and own the portion of any such bridge as is located in another state is subject to any applicable law of that state and of the Congress of the United States, and the authority to charge and collect tolls for transit into another state over such bridge is subject to any lawful federal regulation.

Source: SL 1945, ch 118, § 7; SDC Supp 1960, § 28.1439.



§ 31-15-20 Consent to counties and municipalities in adjoining states for purchase and operation of tollbridges on boundary lines.

31-15-20. Consent to counties and municipalities in adjoining states for purchase and operation of toll bridges on boundary lines. The consent of the State of South Dakota is hereby given to counties, and municipalities located in states adjoining this state to purchase, maintain, and operate toll bridges across streams and rivers which, at the point of crossing, are on boundary lines between this state and such adjoining states, and to acquire by purchase or otherwise the necessary rights-of-way to give access to such bridge from public highways located within this state.

Source: SL 1945, ch 119; SDC Supp 1960, § 28.1440.



§ 31-15-21 Validation of transfer of Yankton bridge to Nebraska.

31-15-21. Validation of transfer of Yankton bridge to Nebraska. All proceedings pertaining to and in any way connected with the transfer by the city of Yankton, South Dakota, to the state of Nebraska, as a gift, of that portion of the double deck bridge across the Missouri River situated within the boundaries of the state of Nebraska, which bridge is located in and near Yankton, South Dakota, between a point in section eighteen, township ninety-three north, of range fifty-five, west of the fifth principal meridian, Yankton County, South Dakota, on the north, and section eleven, township thirty-three north, of range one, east of the sixth principal meridian, Cedar County, Nebraska, together with all appurtenances, rights-of-way and ingress and egress, easements, franchises, and permits incidental thereto and necessary for the operation of said bridge, which transfer was made upon the terms and conditions that the state of Nebraska agree:

(1) To operate such bridge in conjunction with the proper governmental authority of the adjoining State of South Dakota, free of tolls or charges for the use of such bridge;

(2) To accept responsibility for the repair, maintenance, and ownership of such bridge within the state of Nebraska;
notwithstanding any omissions, irregularities, or defects in the proceedings had and taken by said city of Yankton to so transfer that portion of such bridge, are hereby legalized, validated, and cured as of December 1, 1953, and such transfer shall operate to transfer and convey to the state of Nebraska all the right, title, and interest of the said city of Yankton in and to such property.

Nothing herein shall prohibit charges for the use of such bridge for telephone, telegraph, electric, or other similar lines thereon.

Source: SL 1957, ch 508; SDC Supp 1960, § 65.0340.






Chapter 16 - Bridge Corporations [Repealed]

CHAPTER 31-16

BRIDGE CORPORATIONS [REPEALED]

[Repealed by SL 1974, ch 153, § 60; SL 1984, ch 207, §§ 39 to 56]



Chapter 17 - Boundary Line Highways

§ 31-17-1 County highway system on state line--Agreements for assignment of responsibility.

31-17-1. County highway system on state line--Agreements for assignment of responsibility. If any portion of a county highway system lies on a state line, the Department of Transportation may confer with the authorities of the bordering state and agree upon the assignment of portions of the highway to the counties of the two states for construction, repair, and maintenance.

Source: SL 1919, ch 333, § 11; SDC 1939, § 28.0701; SL 2010, ch 145, § 105.



§ 31-17-2 Roads crossing county lines--Division of responsibility.

31-17-2. Roads crossing county lines--Division of responsibility. Subject to approval of the department, boards of county commissioners of adjoining counties shall make proper connections between roads which cross county lines and which afford continuous routes of travel; adopt plans and specifications for highway construction, reconstruction, and repairs upon highways along and across county boundary lines, and make an equitable division between such counties of the cost and work of execution of such plans and specifications. In case of disagreement on the division, the Transportation Commission shall make the division.

Source: SL 1925, ch 188, § 1; SDC 1939, § 28.0705; SL 2010, ch 145, § 106.



§ 31-17-3 Roads crossing county lines--Appeal to Transportation Commission on division ofresponsibility.

31-17-3. Roads crossing county lines--Appeal to Transportation Commission on division of responsibility. If boards of county commissioners fail to perform the duty prescribed by § 31-17-2, or in case of disagreement by such boards, an appeal may be made to the Transportation Commission by one of them. The commission shall notify the county auditors of the counties concerned that the commission will, on a day not less than ten days thereafter, at a named time and place within one of such counties, hold a hearing to determine all matters involved. At the hearing the commission shall fully investigate all questions involved, and shall, as soon as practicable, certify its decision to the different boards. The decision is final, and such boards shall comply.

Source: SL 1925, ch 188, § 2; SDC 1939, § 28.0705; SL 2010, ch 145, § 107.



§ 31-17-4 County highway system on county line--Effect of assignment to county.

31-17-4. County highway system on county line--Effect of assignment to county. Any portion of a county highway system lying on a county line and assigned to a county by the Transportation Commission for construction and maintenance shall be considered as lying fully within the county and all procedure and requirements apply as if the road lay wholly within the limits of one county.

Source: SL 1919, ch 333, § 11; SDC 1939, § 28.0701; SL 2010, ch 145, § 108.



§ 31-17-5 Secondary highway on county line--Assignment of responsibility.

31-17-5. Secondary highway on county line--Assignment of responsibility. The secondary highways on county lines shall be assigned to the charge of the boards of supervisors of organized civil townships or the board of county commissioners in the case of unorganized territory as may be agreed upon by the respective boards of county commissioners and in case of disagreement, as determined by the Transportation Commission.

Source: PolC 1877, ch 29, § 32; CL 1887, § 1222; RPolC 1903, § 1627; RC 1919, § 8574; SDC 1939, § 28.0703.



§ 31-17-6 Secondary highway on township line--Assignment of responsibility.

31-17-6. Secondary highway on township line--Assignment of responsibility. The secondary highways wholly within one county on lines between organized townships shall be assigned to the charge of such townships as the respective boards of supervisors may agree, and, in case of disagreement, as the board of county commissioners shall determine; and those on the line between organized civil townships and unorganized territory as the board of commissioners shall determine.

Source: SL 1883, ch 112, § 47; CL 1887, § 1307; RPolC 1903, § 1718; SL 1909, ch 70; RC 1919, § 8573; SDC 1939, § 28.0702.



§ 31-17-7 Boundary line highways between organized townships--Equal contribution bytownships required unless mutual agreement reached.

31-17-7. Boundary line highways between organized townships--Equal contribution by townships required unless mutual agreement reached. Adjoining townships shall contribute equally to the construction, improvement, and repair of any township highway that lies on a section line forming the boundary between the townships. However, this section and §§ 31-17-8 to 31-17-15, inclusive, do not prohibit the supervisors of adjoining townships, by a majority of the supervisors from each township, from scheduling and holding a joint meeting of their township boards to mutually agree on alternative procedures for apportioning the responsibilities and costs of constructing, altering, or repairing any township boundary line highway, bridge, or culvert. Each township clerk shall record the time and location of the joint meeting and shall immediately publish notice of the proposed joint meeting in the same manner provided in §§ 8-3-4 and 8-3-5. Any order, notice, award, or apportionment contract, and any other documents resulting from the joint meeting shall be produced in duplicate, filed with each township office, and recorded by each township clerk. Any order, contract, or mutual agreement made before July 1, 1995, between adjoining township boards of supervisors apportioning or reapportioning a township boundary line road, bridge, or culvert is hereby validated and has the same force and effect as though executed after that date.

Source: SL 1961, ch 152, § 1; SL 1995, ch 172.



§ 31-17-8 Township boundary line highways--Resolution calling for contribution.

31-17-8. Township boundary line highways--Resolution calling for contribution. The board of supervisors of an organized township, to be called, moving townships, may by resolution declare the necessity of the construction, improvement, or repairing of a township boundary line highway and call upon an adjoining organized township with which said highway forms a common boundary line, to contribute equally to the cost of such construction, improvement, or repair.

Source: SL 1961, ch 152, § 2.



§ 31-17-9 Township boundary line highways--Service of resolution--Notice of meetings.

31-17-9. Township boundary line highways--Service of resolution--Notice of meetings. A copy of a resolution adopted under § 31-17-8 may then be served upon the board of supervisors of the adjoining township and such board shall within thirty days thereafter call a special meeting for the purpose of considering such resolution, and shall give notice in writing to the board of supervisors of the moving township of the time and place of such meeting, at least ten days in advance.

Source: SL 1961, ch 152, § 3.



§ 31-17-10 Township boundary line highways--Purpose of joint meeting.

31-17-10. Township boundary line highways--Purpose of joint meeting. At the meeting provided for by § 31-17-9, the board of supervisors of the moving township and that of the adjoining township shall meet jointly and consider the construction, improvement, or repair of said boundary line highway, and shall endeavor to come to some mutual agreement thereon.

Source: SL 1961, ch 152, § 4.



§ 31-17-11 Township boundary line highways--Action brought on failure to agree oncontribution.

31-17-11. Township boundary line highways--Action brought on failure to agree on contribution. In the event that the board of supervisors of the adjoining township refuses to call a meeting as required in § 31-17-9, or in the event that such meeting is held, but no agreement can be reached concerning the construction, improvement, or repair of such highway, the board of supervisors of the moving township shall have the right, within thirty days, to bring an action in the circuit court against the adjoining township to require it to contribute equally to the cost of any necessary construction, improvement, or repair of such highway.

Source: SL 1961, ch 152, § 5.



§ 31-17-12 Township boundary line highways--Parties and procedure in action to requirecontribution.

31-17-12. Township boundary line highways--Parties and procedure in action to require contribution. In the action authorized by § 31-17-11 the moving township shall be the plaintiff and the adjoining township shall be the defendant; the action shall be commenced by the service of summons and complaint as in civil cases and shall be governed by the rules of civil procedure.

Source: SL 1961, ch 152, § 6.



§ 31-17-13 Township boundary line highways--Complaint and answer in action to requirecontribution.

31-17-13. Township boundary line highways--Complaint and answer in action to require contribution. The complaint in an action pursuant to § 31-17-11 shall briefly set forth sufficient facts to show that conditions exist which authorize the bringing of such action, a statement in reasonable detail describing the construction, improvement, or repair of such highway which is claimed to be necessary, the estimated cost thereof, and the reasons the same are necessary; the adjoining township shall have thirty days to answer the complaint and in its answer shall briefly set forth the reasons why it claims it should not be required to contribute to such construction, improvement, or repair.

Source: SL 1961, ch 152, § 7.



§ 31-17-14 Township boundary line highways--Judgment in action to require contribution.

31-17-14. Township boundary line highways--Judgment in action to require contribution. The court, by its judgment in an action pursuant to § 31-17-11, may determine the necessity and extent of any construction, improvement, or repair of such highway; the right to enforce equal contribution to the costs thereof by both townships; and the right to require the board of supervisors of both townships to jointly meet and advertise for bids and enter into a contract for the construction, improvement, or repair of such highway in the manner provided by §§ 5-18A-14 and 5-18B-10.

Source: SL 1961, ch 152, § 8; SL 2011, ch 2, § 137.



§ 31-17-15 Township boundary line highways--Cumulative effect of provisions for equalcontribution.

31-17-15. Township boundary line highways--Cumulative effect of provisions for equal contribution. Sections 31-17-7 to 31-17-14, inclusive, shall be cumulative to any existing rights or remedies of townships.

Source: SL 1961, ch 152, § 9.



§ 31-17-16 Secondary highways on municipal boundaries--Assignment of responsibility.

31-17-16. Secondary highways on municipal boundaries--Assignment of responsibility. The secondary highways on the boundary line of any municipality shall be assigned to such municipality and adjoining civil township or unorganized territory as provided in §§ 31-17-5 and 31-17-6.

Source: SDC 1939, § 28.0704; SL 1992, ch 60, § 2.






Chapter 18 - Section-Line Highways

§ 31-18-1 Existence of section-line highways by operation of law.

31-18-1. Existence of section-line highways by operation of law. There is along every section line in this state a public highway located by operation of law, except where some portion of the highway along such section line has been heretofore vacated or relocated by the lawful action of some authorized public officer, board, or tribunal.

Source: SL 1870-1, ch 33, § 1; PolC 1877, ch 29, § 1; CL 1887, § 1189; RPolC 1903, § 1594; RC 1919, § 8519; SDC 1939, § 28.0102.



§ 31-18-2 Width of highways--Side from which taken.

31-18-2. Width of highways--Side from which taken. Every statutory section-line highway shall be sixty-six feet wide and shall be taken equally from each side of the section line, unless changed as provided in this title, but nothing herein contained shall prevent the highway authority charged with the construction, reconstruction, or repair of any public highway along a section line from purchasing or condemning right-of-way for widening the highway to more than sixty-six feet or from purchasing or condemning more right-of-way on one side of the section line than on the other, provided they deem it necessary so to do in order to provide a better highway, to avoid destruction of trees or valuable buildings or to avoid unsuitable terrain.

Source: PolC 1877, ch 29, § 3; CL 1887, § 1191; RPolC 1903, § 1596; RC 1919, § 8521; SDC 1939, § 28.0105; SL 1953, ch 132.



§ 31-18-3 Vacation or change of location of highways.

31-18-3. Vacation or change of location of highways. The board of county commissioners may vacate or change the location of any section-line highway under its jurisdiction and the board of supervisors of an organized township may vacate or change the location of any section-line highway under its jurisdiction, as provided in this title, but neither board may vacate or change any portion of the state trunk highway system or any highway constructed by state or federal aid or any highway within the limits of a municipal corporation. Also, a board of supervisors may not vacate or change any portion of the county highway system, nor may a board of county commissioners vacate or change any portion of the township road system. In addition, no board of county commissioners or board of supervisors may vacate a section-line highway which provides access to public lands. This section does not prohibit the closing of a section-line highway to vehicular traffic if the highway is unsafe for vehicular traffic.

Source: SDC 1939, § 28.0106; SL 1989, ch 253, § 2; SL 2012, ch 154, § 2.



§ 31-18-4 Relicted lands--Highway rights continue.

31-18-4. Relicted lands--Highway rights continue. The apportionment, division, or survey of lands acquired by reliction, either by the owner or owners of such lands, or by virtue of the judgment of any court, pursuant to the provisions of this code, shall not in any manner operate as an abandonment or vacation of any legal highway along or across any such lands, and all section-line highways along or across any such lands shall continue to be public highways until changed or vacated in the manner provided by law.

Source: SL 1905, ch 119; RC 1919, § 8617; SDC 1939, § 28.0111.






Chapter 19 - Acquisition Of Land And Materials For Highway Purposes

§ 31-19-1 Right-of-way and borrow pit--Purchase or condemnation--Proceedings.

31-19-1. Right-of-way and borrow pit--Purchase or condemnation--Proceedings. The land or material for right-of-way and borrow pit may be acquired for the state by the Department of Transportation, either by gift, purchase, or condemnation. If said land or material is to be acquired by condemnation the proceedings shall be as provided by § 31-19-3.

Source: SL 1939, ch 113, § 2; SDC Supp 1960, § 28.13A02; SL 1966, ch 83.



§ 31-19-1.1 Acquisition of land to provide for relocation of utility lines and facilitiesdisplaced by highway project--Use--Rules.

31-19-1.1. Acquisition of land to provide for relocation of utility lines and facilities displaced by highway project--Use--Rules. The Department of Transportation may acquire by gift, devise, purchase, or condemnation, an easement or fee interest in real estate, other than a right-of-way, for the purpose of providing a suitable location for the relocation of utility lines and facilities displaced as a result of a highway construction project. After all displaced utility lines and facilities have been appropriately relocated, the department may allow the use of such property by additional utilities under the terms and conditions established by the department. The South Dakota Transportation Commission may provide, by rules promulgated pursuant to chapter 1-26, for the terms and conditions for use of such property by utilities.

Source: SL 2004, ch 196, § 1.



§ 31-19-1.2 Owner or operator of utility lines or facilities not required to relocate toacquired easement or fee interest in real estate.

31-19-1.2. Owner or operator of utility lines or facilities not required to relocate to acquired easement or fee interest in real estate. No owner or operator of utility lines or facilities displaced as a result of a highway construction project may be compelled to relocate those utility lines or facilities to either an easement or a fee interest acquired pursuant to § 31-19-1.1.

Source: SL 2004, ch 196, § 2.



§ 31-19-2 Resolution of necessity--Recordation and filing.

31-19-2. Resolution of necessity--Recordation and filing. Before acquiring land or material by condemnation, the Department of Transportation shall, by resolution, declare the necessity for acquiring the land or material and file a copy of the resolution with the office of right-of-way in the department.

Source: SL 1939, ch 113, § 3; SDC Supp 1960, § 28.13A03; SL 1976, ch 184, § 2; SL 1977, ch 242, § 2; SL 1998, ch 170, § 1; SL 2004, ch 196, § 3; SL 2004, ch 197, § 1.



§ 31-19-3 Condemnation--Petition--Parties defendant--Contents of petition--Verification.

31-19-3. Condemnation--Petition--Parties defendant--Contents of petition--Verification. If land or material is to be acquired by condemnation, the Department of Transportation, on behalf of the state and in its name, shall file a petition in the circuit court for the county in which the property to be taken or damaged is situated, praying that the just compensation be made and such property be ascertained by a jury and shall name the Department of Transportation as the department of the state government desiring to take or damage the property on behalf of the state as plaintiff. All persons having an interest in or a lien upon the property affected by the proceedings shall be named as defendants so far as they may be known at the time of the filing of the petition. It shall contain a description of the property to be taken or damaged and shall contain a copy of the related resolution of necessity that was passed by the Transportation Commission. The purpose for which the property is to be taken or damaged shall be clearly set forth in the petition. It is not necessary to specify the interest or claim of the several defendants in the land or property affected by the proceedings. The petition shall be signed and verified in the manner and as provided by § 15-6-11 relating to the signing of pleadings in the circuit courts.

Source: SL 1939, ch 113, § 2; SDC Supp 1960, § 28.13A02; SL 1966, ch 83; SL 2004, ch 196, § 4.



§ 31-19-4 Pleadings necessary--Interpleader--Compensation only issue.

31-19-4. Pleadings necessary--Interpleader--Compensation only issue. No pleading other than the petition shall be required in a condemnation proceeding initiated pursuant to § 31-19-3, unless ordered by the court. If there be adverse claimants for the compensation, the court may require such adverse claimants to interplead, so as to determine fully the rights and interests in such compensation. The only issue that shall be tried by the jury upon the petition shall be the amount of compensation to be paid for the property taken or damaged.

Source: SL 1939, ch 113, § 4; SDC Supp 1960, § 28.13A04.



§ 31-19-5 Omitted defendants--Amendment of petition.

31-19-5. Omitted defendants--Amendment of petition. If any person who is a proper party defendant to such proceeding, or any property affected thereby, shall have been omitted from said petition or notice, the plaintiff may file amendments to the same, which amendments from the filing thereof shall have the same effect as though contained in said petition and notice.

Source: SL 1939, ch 113, § 5; SDC Supp 1960, § 28.13A05.



§ 31-19-6 Notice in register of deeds' office--Contents of notice--Effect of notice.

31-19-6. Notice in register of deeds' office--Contents of notice--Effect of notice. At any time after the filing of the petition the plaintiff may file for record in the office of the register of deeds of the county in which the petition is filed a notice of the pendency of the proceeding, containing the names of the parties plaintiff and defendant, a statement of the purpose of the proceeding, and a description of the property through or over which the proposed improvement is to be constructed, which notice shall be recorded and indexed in the same manner as provided by law for the recording and indexing of notices of the pendency of actions in the circuit court, and from the date of the filing thereof shall be notice to all subsequent purchasers or encumbrancers of the property therein described.

Source: SL 1939, ch 113, § 6; SDC Supp 1960, § 28.13A06.



§ 31-19-7 Summons to defendants--Contents--Time for response.

31-19-7. Summons to defendants--Contents--Time for response. At any time after the filing of the petition the plaintiff may issue a summons to the defendants, which shall be entitled in the action or proceeding, and state the time and place of filing the petition, the nature of the proceeding, and contain a notice to the effect that if the defendants do not respond to said proceeding as provided in § 31-19-10.1 within thirty days from the service thereof, exclusive of the day of service, the plaintiff will apply to the court for an order to impanel a jury and ascertain the just compensation for the property proposed to be taken or damaged in such proceeding.

Source: SL 1939, ch 113, § 7; SL 1953, ch 152; SDC Supp 1960, § 28.13A07; SL 1976, ch 184, § 3.



§ 31-19-8 Service of summons--Unknown parties--Publication of summons.

31-19-8. Service of summons--Unknown parties--Publication of summons. The summons under § 31-19-7 may be served as in civil actions unless otherwise provided in this chapter. If there are unknown owners or persons interested in the property to be taken or damaged, or if any of the defendants are not residents of the state, the plaintiff may apply to the court upon affidavit setting forth the nature of the proceeding, and the facts in relation to such unknown persons or nonresident defendants, for an order of publication of such summons, whereupon the court shall grant such order.

Source: SL 1939, ch 113, § 7; SL 1953, ch 152; SDC Supp 1960, § 28.13A07.



§ 31-19-9 Notice annexed to publication--Contents--Time of publication--Applicabilityof general rules respecting publication of summons.

31-19-9. Notice annexed to publication--Contents--Time of publication--Applicability of general rules respecting publication of summons. The summons as published shall have annexed thereto a notice that if the defendants as to whom publication has been ordered do not appear in said proceeding within ten days from the last publication thereof, the plaintiff will make application to the court for the order mentioned in the body of the summons. Such summons shall be published once a week for two successive weeks in some newspaper published and of general circulation in the county where the proceeding is had, and the publication of the same shall show at the top thereof the date of the last publication; and except as modified by §§ 31-19-7 to 31-19-10, inclusive, the proceedings for publication of the summons shall in all respects be governed by the provisions of Title 15, relating to publication of summons.

Source: SL 1939, ch 113, § 7; SL 1953, ch 152; SDC Supp 1960, § 28.13A07.



§ 31-19-10 Personal service on nonresident defendant.

31-19-10. Personal service on nonresident defendant. Personal service on any defendant outside of the state shall be of the same effect as service within the state and shall dispense with necessity of publication as to such defendant.

Source: SL 1939, ch 113, § 7; SL 1953, ch 152; SDC Supp 1960, § 28.13A07.



§ 31-19-10.1 Demand for hearing on question of necessity--Waiver of right to question--Finding of necessity as binding on all persons.

31-19-10.1. Demand for hearing on question of necessity--Waiver of right to question--Finding of necessity as binding on all persons. Within thirty days of the service of summons provided in § 31-19-7 or service of the declaration of taking provided in § 31-19-26, a defendant may demand a hearing in circuit court on the issue of the necessity of acquiring the property. Failure to make such demand or consent in writing to the taking, within the thirty-day period, shall constitute a waiver of the right to question the necessity of the taking. The finding of necessity by the South Dakota Transportation Commission or by a municipality, unless based upon fraud, bad faith, or an abuse of discretion, shall be binding on all persons.

Source: SL 1976, ch 184, § 1; SL 1977, ch 242, § 1; SL 1990, ch 226, § 1.



§ 31-19-11 Defaulting defendants--Affidavit of default--Summoning jurors--Procedurefor summoning.

31-19-11. Defaulting defendants--Affidavit of default--Summoning jurors--Procedure for summoning. If no appearance be made by any defendant within the time specified in the summons, the plaintiff, upon affidavit of the default, may apply to the court for an order directing the clerk of courts to draw and summon eighteen jurors to attend at the courthouse or place of holding the circuit court for the county, at a time to be specified in such order. Said jurors shall be drawn and summoned in the same manner as jurors are drawn and summoned for a regular or special term of the circuit court.

Source: SL 1953, ch 152; SDC Supp 1960, § 28.13A07.



§ 31-19-12 Hearing at special term--Rights of defendants--Rules of civil procedureapplicable.

31-19-12. Hearing at special term--Rights of defendants--Rules of civil procedure applicable. At the time and place specified in the order, a special term of the court shall be held, at which the proceedings in impaneling the jury, trial, and rendering of the verdict or verdicts shall be conducted in the same manner as in civil actions, except that every defendant shall have the same rights and privileges, upon such trial, to challenge jurors and examine and cross-examine witnesses and participate therein, by himself or attorney, as a defendant in a civil action who has appeared and answered.

Source: SL 1953, ch 152; SDC Supp 1960, § 28.13A07.



§ 31-19-13 Conduct of proceedings--Notice of trial.

31-19-13. Conduct of proceedings--Notice of trial. As to all the defendants who appear within the time specified in the summons, the proceeding shall be conducted in the manner provided by §§ 31-19-11 and 31-19-12, except that three days' notice of the time and place of trial may be given by either party and the case brought on for trial at any regular or special term of court called for such purpose.

Source: SL 1953, ch 152; SDC Supp 1960, § 28.13A07.



§ 31-19-14 Continuance respecting unserved defendants.

31-19-14. Continuance respecting unserved defendants. As to all defendants not served before the trial the proceedings shall be continued as the court may direct, for the purpose of serving the summons on such defendants.

Source: SL 1939, ch 113, § 8; SDC Supp 1960, § 28.13A08.



§ 31-19-15 View of premises by jury.

31-19-15. View of premises by jury. Upon the demand of any party to the proceeding, if the court shall deem it necessary, the jury may view the premises under the rules of law for viewing by the jury.

Source: SL 1939, ch 113, § 9; SDC Supp 1960, § 28.13A09.



§ 31-19-16 Compensation ascertained by jury--Separate verdicts for separate tracts.

31-19-16. Compensation ascertained by jury--Separate verdicts for separate tracts. If the compensation for all the property taken or damaged is ascertained by the jury upon one trial, they shall ascertain and return in their verdict the compensation to be paid for each distinct lot or parcel of land or property taken or damaged.

Source: SL 1939, ch 113, § 9; SDC Supp 1960, § 28.13A09.



§ 31-19-17 Benefits to defendant as affecting compensation.

31-19-17. Benefits to defendant as affecting compensation. In all cases of taking or damaging property, the jury shall take into consideration the benefits which may accrue to the owner thereof as the result of the proposed improvement.

Source: SL 1939, ch 113, § 9; SDC Supp 1960, § 28.13A09.



§ 31-19-18 Return of verdict--Recordation--Judgment--Deposit in favor ofnonappearing defendants--Possession of land awarded to state.

31-19-18. Return of verdict--Recordation--Judgment--Deposit in favor of nonappearing defendants--Possession of land awarded to state. Upon the return of the verdict the court shall order the same to be recorded, and shall enter such judgment thereon as the nature of the case may require, and that the plaintiff pay to the persons entitled thereto the amount of compensation ascertained by the verdict or deposit the same with the clerk of courts for any defendant, who cannot be found and immediately upon the payment of said compensation or offer of payment, should same be refused, and deposited as aforesaid, possession shall be given the state for the purpose of said improvement.

Source: SL 1939, ch 113, § 10; SDC Supp 1960, § 28.13A10.



§ 31-19-19 Compensation paid out of state highway funds as part of cost of state trunkhighway.

31-19-19. Compensation paid out of state highway funds as part of cost of state trunk highway. Whenever any land, easement in land or material is necessary for right-of-way in order to make a safe or proper grade, for the relocating of utility facilities, or for widening, changing, relocating, constructing, reconstructing, maintaining, or repairing any portion of the state trunk highway, or if it is necessary for providing cut slopes, borrow pits, channel changes, or to afford unobstructed vision on any state trunk highway and at any point of danger to public travel, for right-of-way and borrow pit, the State of South Dakota, through and by its Department of Transportation, or any county authorized by agreement to acquire on behalf of the state, shall acquire and pay for the same out of state highway funds unless it is otherwise agreed. The cost of the land or material and expense of purchase or condemnation shall be paid as part of the cost of the state trunk highway unless otherwise agreed.

Source: SL 1939, ch 113, § 1; SDC Supp 1960, § 28.13A01; SL 1965, ch 135; SL 2004, ch 196, § 5.



§ 31-19-20 Purchase or condemnation of land outside right-of-way--Payment--Procedure.

31-19-20. Purchase or condemnation of land outside right-of-way--Payment--Procedure. Whenever any land or material, dirt, sand, or gravel is required for the construction, reconstruction, maintaining, or repairing of any portion of the state trunk highway, or for the relocating of utility facilities, and if the land or material, dirt, sand, or gravel lies outside the right-of-way of the highway or adjacent borrow pits, the state shall purchase or condemn the land or material, dirt, sand, or gravel and pay for the same out of the state highway fund. The land or material, dirt, sand, or gravel may be acquired either by purchase or condemnation and any cost or expense of purchase or condemnation shall be paid for in the same manner as material, dirt, sand, or gravel or land is paid for. In case of condemnation, the proceedings provided for condemnation in §§ 31-19-1 to 31-19-19, inclusive, or the provisions of chapter 21-35 are applicable and either proceeding may be used.

Source: SL 1941, ch 136, § 1; SDC Supp 1960, § 28.13A14; SL 2004, ch 196, § 6.



§ 31-19-20.1 Acquisition of easement or fee interest for relocation of utility line orfacilities not evidence in chapter 21-35 action.

31-19-20.1. Acquisition of easement or fee interest for relocation of utility line or facilities not evidence in chapter 21-35 action. The acquiring of an easement or fee interest pursuant to 31-19-1.1 may not be admitted as evidence in any action under chapter 21-35 brought by any owner or operator of utility lines or facilities displaced as a result of a highway construction project. Any easement or fee interest acquired pursuant to § 31-19-1.1 may not serve as a basis for a finding of fraud, bad faith, or abuse of discretion under § 21-35-10.1.

Source: SL 2004, ch 196, § 7.



§ 31-19-21 Procedure as cumulative--General condemnation rules not impaired.

31-19-21. Procedure as cumulative--General condemnation rules not impaired. Nothing in §§ 31-19-1 to 31-19-19, inclusive, shall be construed as to impair any provisions of chapter 21-35, but the proceedings herein provided for shall be construed as additional and cumulative thereto.

Source: SL 1939, ch 113, § 13; SDC Supp 1960, § 28.13A13.



§ 31-19-22 Repealed.

31-19-22. Repealed by SL 2010, ch 145 § 109.



§ 31-19-23 Procedure to effect immediate taking--Declaration of taking--Contents ofdeclaration.

31-19-23. Procedure to effect immediate taking--Declaration of taking--Contents of declaration. In any proceeding in any court of the State of South Dakota which has been or may be instituted by and in the name of and under the authority of the State of South Dakota through its Department of Transportation, or by a municipality, pursuant to a resolution of necessity for the acquisition of any land or easement or right-of-way in land for the public use, pursuant to §§ 31-19-1 to 31-19-20, inclusive, or pursuant to § 9-12-1 or 9-27-1 and chapter 21-35, the petitioner may file in the cause, with the petition or any time before final judicial determination of the rights of the parties, a declaration of taking, signed by the secretary of transportation or by the mayor of a municipality, declaring that the lands are thereby taken for the use of the State of South Dakota or by the municipality. The proceedings as provided under this chapter may be utilized by a municipality only if it is acquiring land, or an easement, or a right-of-way for streets or roadways, or uses directly associated to streets or roadways. The declaration of taking shall contain or have annexed thereto:

(1) A statement of the authority under which, and the public use for which, said lands are taken;

(2) A description of the lands taken sufficient for the identification thereof;

(3) A statement of the estate or interest in said lands taken for said public use;

(4) Name of owner of the property or persons in interest, as are known;

(5) A statement of the sum of money estimated by said acquiring authority to be just compensation for the land taken and damaged;

(6) Any prior written memoranda or agreement, right-of-way plans and specifications for the proposed highway, setting forth in detail the access roads, underpasses, overpasses, drainage facilities, and other features as pertain to the adjacent landowner's access to, and means of crossing over and under the proposed highway, together with a description of any additional factors which the state or municipality intends to rely upon in mitigation of damages. Any substantial deviation by the department of transportation or municipality from the written memoranda or agreement, plans and descriptions so filed which amounts to an additional taking or damage, shall entitle the affected landowner to proceed against the state or municipality for additional compensation;

(7) A detailed appraisal upon which the amount of the state's or municipality's deposit is based.
Source: SL 1963, ch 195, § 1; SL 1990, ch 226, § 2.



§ 31-19-24 Title vesting in state or municipality--Right to compensation vesting inowner--Effective date.

31-19-24. Title vesting in state or municipality--Right to compensation vesting in owner--Effective date. Title to the lands in such estate or interest therein as is specified in the declaration described in § 31-19-23 shall vest in the State of South Dakota or the municipality, and the land shall be deemed to be condemned and taken for the use of the State of South Dakota or the municipality, and the right to just compensation for the same shall vest in the persons entitled thereto either on the date the decision is rendered at the hearing provided in § 31-19-10.1 or the date the hearing is waived.

Source: SL 1963, ch 195, § 1; SL 1976, ch 184, § 4; SL 1990, ch 226, § 3.



§ 31-19-25 Time for surrender of possession--Notice to nonappearing defendants--Orderof possession--Notice and hearing--Power of court.

31-19-25. Time for surrender of possession--Notice to nonappearing defendants--Order of possession--Notice and hearing--Power of court. Upon the filing of a declaration of taking pursuant to § 31-19-23, the court shall fix the time within which and the terms upon which the parties in possession shall be required to surrender possession to the petitioner. To that end, a notice shall issue to the effect that if the defendants do not appear in or respond to the proceedings within thirty days after service thereof, exclusive of the day of such service, the state or municipality shall apply to the court for an order of possession. Thereupon, by order of the court, a notice of hearing shall be issued and served as provided in § 31-19-26, upon the recorded owners of all lands sought to be acquired or damaged, fixing a time and place for hearing not less than thirty days from the date of service, unless the waiver of hearing provided by § 31-19-10.1 is filed, in which case the hearing provided herein may be held sooner. The court shall make such orders in respect to encumbrances, liens, rents, taxes, assessments, insurance, and other charges, if any, as may be just and equitable.

Source: SL 1963, ch 195, § 1; SL 1976, ch 184, § 5; SL 1990, ch 226, § 4.



§ 31-19-26 Service of declaration of taking--Registered or certified mail.

31-19-26. Service of declaration of taking--Registered or certified mail. A copy of the declaration of taking filed pursuant to § 31-19-23 and amendments thereto shall be served with the condemnation petition or by mailing a copy thereof to each of the known defendants by registered or certified mail at their last known post office address.

Source: SL 1963, ch 195, § 1.



§ 31-19-27 Parties omitted from declaration of taking--Amendment--Amendment as notdeferring effect of declaration.

31-19-27. Parties omitted from declaration of taking--Amendment--Amendment as not deferring effect of declaration. If any person who is a proper party defendant, or any property affected thereby, shall have been omitted from the declaration of taking filed pursuant to § 31-19-23, the plaintiff may file amendments to include the same, which amendments from the filing thereof shall have the same force and effect as though included in the original proceedings. The naming or omission of defendants' names shall not defer the effect of the declaration of taking.

Source: SL 1963, ch 195, § 1.



§ 31-19-28 Court deposit of money required for taking--Expediting distribution ofmoney.

31-19-28. Court deposit of money required for taking--Expediting distribution of money. If the State of South Dakota through its Department of Transportation or a municipality elects to utilize the procedures set forth in §§ 31-19-23 to 31-19-27, inclusive, for possession of property, the petitioner shall deposit with the court the money required by § 31-19-24 as a condition to the exercise of such power. In such cases, the court and the attorneys shall expedite the proceedings for the distribution of the money so deposited and for the ascertainment and payment of just compensation. However, the defendant may demand a hearing on the board's right to take as provided in § 31-19-10.1.

Source: SL 1963, ch 195, § 3; SL 1976, ch 184, § 6; SL 1990, ch 226, § 5.



§ 31-19-29 Payment of moneys on deposit--Payment of additional moneys after awardis made.

31-19-29. Payment of moneys on deposit--Payment of additional moneys after award is made. Upon the application of the parties in interest, the court may order that one hundred percent of the money deposited in court pursuant to § 31-19-28, or any part thereof, be paid forthwith for or on account of the just compensation to be awarded in the proceeding. If the compensation finally awarded in respect of the lands, or upon any parcel thereof, shall exceed the amount of money so received by any person entitled, the court shall enter judgment against the State of South Dakota or the municipality for the amount of the deficiency.

Source: SL 1963, ch 195, § 1; SL 1990, ch 226, § 6.



§ 31-19-30 Payment to owner--Receipt by owner--Contents of receipt.

31-19-30. Payment to owner--Receipt by owner--Contents of receipt. Every owner entitled to deposit or portion thereof, before the same shall be paid to him by the clerk of courts, shall sign and execute a receipt therefor. Such receipt shall contain a description of the premises covered by the award.

Source: SL 1963, ch 195, § 2.



§ 31-19-31 Priority of proceedings to determine just compensation.

31-19-31. Priority of proceedings to determine just compensation. Court proceedings necessary to determine just compensation for property, immediate possession of which was acquired by declaration of taking by the State of South Dakota through its Department of Transportation or a municipality, may take precedence over all other cases not involving public interest in all courts.

Source: SL 1963, ch 195, § 9; SL 1990, ch 226, § 7.



§ 31-19-32 Right to jury trial--Waiver--Placing cause on calendar without notice.

31-19-32. Right to jury trial--Waiver--Placing cause on calendar without notice. The owner or any persons in interest shall have a jury trial, unless jury trial is waived, to determine their damages and such cause shall be placed on the court calendar for trial without notice at the next regular term of court in the county in which such case is pending.

Source: SL 1963, ch 195, § 10.



§ 31-19-33 Trial on question of just compensation--Judgment--Interest on award--Interest on amounts already deposited in court.

31-19-33. Trial on question of just compensation--Judgment--Interest on award--Interest on amounts already deposited in court. After the right to compensation has vested pursuant to § 31-19-24, the condemnation action in which the declaration of taking has been filed shall go to trial and just compensation shall be ascertained and awarded in the proceeding and be established by judgment. The judgment shall include interest at the Category A rate of interest as established in § 54-3-16 on the amount finally awarded as the value of the property as of the date of the court deposit. Interest shall accumulate from that date to the date of payment, but interest may not be allowed on money which has been paid into the court.

Source: SL 1963, ch 195, § 1; SL 1983, ch 28, § 44; SL 1984, ch 214; SL 1984, ch 319, § 20.



§ 31-19-34 Compensation exceeding amounts already distributed--Judgment fordeficiency--Compensation for less than amount already distributed--Judgment against defendant.

31-19-34. Compensation exceeding amounts already distributed--Judgment for deficiency--Compensation for less than amount already distributed--Judgment against defendant. If the compensation finally awarded to any defendant exceeds the amount which has been paid to him on distribution of the deposit, the court shall enter judgment against the petitioners and in favor of the defendant for the deficiency. If the compensation finally awarded to any defendant is less than the amount which has been paid to him on distribution of the deposit the court shall enter judgment against the defendant and in favor of the petitioner for the overpayment.

Source: SL 1963, ch 195, § 3.



§ 31-19-35 Prohibition against abandoning condemnation proceeding.

31-19-35. Prohibition against abandoning condemnation proceeding. A proceeding to condemn land for public use may not be abandoned after filing of declaration of taking, so as to deprive an owner whose property had been taken of his constitutional right to have damages assessed and paid in money.

Source: SL 1963, ch 195, § 7.



§ 31-19-36 Expenditure of public funds on condemned land before final judgment--Opinion of attorney general respecting title.

31-19-36. Expenditure of public funds on condemned land before final judgment--Opinion of attorney general respecting title. In any case in which the State of South Dakota or a municipality has taken possession of any real property during the course of condemnation proceedings and in advance of final judgment therein, and the State of South Dakota or the municipality has become irrevocably committed to pay the amount ultimately to be awarded as compensation, it shall be lawful to expend moneys duly appropriated for that purpose in demolishing, moving, or selling existing structures on said land and in erecting public improvements or public works thereon; provided, that in the opinion of the attorney general or in the case of a municipality, the municipality's attorney, the title has been vested in the State of South Dakota or the municipality.

Source: SL 1963, ch 195, § 6; SL 1990, ch 226, § 8.



§ 31-19-37 Stipulation by attorney general excluding parts of condemned property--Municipal attorney to act for municipality.

31-19-37. Stipulation by attorney general excluding parts of condemned property--Municipal attorney to act for municipality. In any condemnation proceeding instituted by or on behalf of the State of South Dakota, the attorney general may stipulate or agree upon behalf of the State of South Dakota to exclude any property or part thereof, or any interest therein, that may have been, or may be, taken by or on behalf of the State of South Dakota by declaration of taking or otherwise. In the case of a municipality, the municipality's attorney or other duly authorized representative may take the action provided in this section.

Source: SL 1963, ch 195, § 8; SL 1990, ch 226, § 9.



§ 31-19-38 Appeal as not delaying proceeding.

31-19-38. Appeal as not delaying proceeding. No appeal in any cause under §§ 31-19-23 to 31-19-34, inclusive, nor any bond or undertaking given therein operates to prevent or delay vesting of title, interest, or possession to such lands in the State of South Dakota or the municipality.

Source: SL 1963, ch 195, § 4; SL 1990, ch 226, § 10.



§ 31-19-39 Repealed.

31-19-39. Repealed by SL 2010, ch 145, § 110.



§ 31-19-40 Procedure as cumulative.

31-19-40. Procedure as cumulative. Nothing in §§ 31-19-23 to 31-19-38, inclusive, may be construed as to impair any provisions of chapter 21-35 or §§ 31-19-1 to 31-19-21, inclusive, or §§ 9-12-1 and 9-27-1, but the proceedings herein provided for are additional and cumulative thereto.

Source: SL 1963, ch 195, § 5; SL 1990, ch 226, § 11.



§ 31-19-41 Repealed.

31-19-41. Repealed by SL 2010, ch 145, § 111.



§ 31-19-41.1 Uneconomic remnant from land acquisition by county or first or secondclass municipality.

31-19-41.1. Uneconomic remnant from land acquisition by county or first or second class municipality. A county or first or second class municipality acquiring right-of-way for a highway or street improvement with federal-aid funds shall offer to acquire any remaining property remnant if the acquisition of only part of the property would leave its owner with an uneconomic remnant.

Source: SL 1983, ch 229.



§ 31-19-42 Acquisition of fee ownership in real estate where uneconomic remnants ofland would result or severance damages would be less economical.

31-19-42. Acquisition of fee ownership in real estate where uneconomic remnants of land would result or severance damages would be less economical. Any first or second class municipality, county, township, or other governmental agency may acquire by gift, devise, or purchase, a fee ownership in real estate including right-of-way, for the construction and maintenance of the municipal, county, or township highway system, for the functional operation of the municipality, county, or township, and where, in relation to right-of-way acquisition, uneconomic remnants of land would be left to the original owner or where severance damages to a remainder make the acquisition of the entire tract or parcel more economical to the municipality or county. The Department of Transportation may acquire by gift, devise, or purchase, a fee ownership in real estate including right-of-way, for the construction and maintenance of the state highway system, for the functional operation of the department, and where, in relation to right-of-way acquisition, uneconomic remnants of land would be left to the original owner or where severance damages to a remainder make the acquisition of the entire tract or parcel more economical to the state. The department may not acquire fee ownership in right-of-way taken by condemnation proceedings.

Source: SL 1961, ch 145, § 1; SL 1967, ch 116; SL 1983, ch 226, § 1; SL 1986, ch 238, § 1; SL 1992, ch 60, § 2; SL 2010, ch 148, § 1.



§ 31-19-43 Title to land.

31-19-43. Title to land. Land acquired pursuant to § 31-19-42 is to be held in the name of the State of South Dakota acting by and through its Department of Transportation or the first or second class municipality or county which acquired the land.

Source: SL 1961, ch 145, § 1; SL 1967, ch 116; SL 1983, ch 226, § 2.



§ 31-19-44 Lease of non-right-of-way property.

31-19-44. Lease of non-right-of-way property. The Department of Transportation may lease property acquired under § 31-19-42 that will not be sold immediately.

Source: SL 1961, ch 145, § 4 as added by SL 1967, ch 116.



§ 31-19-45 Sale of non-right-of-way property.

31-19-45. Sale of non-right-of-way property. The Department of Transportation is authorized when in its opinion real estate acquired pursuant to § 31-19-42 is no longer needed for the purpose it was acquired, to sell and dispose of same in the manner set forth by law for the disposal and sale of highway real property.

Source: SL 1961, ch 145, § 2; SL 1967, ch 116.



§ 31-19-46 Exchange of non-right-of-way property.

31-19-46. Exchange of non-right-of-way property. Notwithstanding the provisions of §§ 31-2-27 to 31-2-31, inclusive, the Department of Transportation may exchange acquired lands with landowners from whom right-of-way or real property may be needed.

Source: SL 1961, ch 145, § 3 as added by SL 1967, ch 116.



§ 31-19-47 Owner's agreement with state relinquishing possession pendingdetermination of damages--Interest pending payment of damages--Tenderof payment.

31-19-47. Owner's agreement with state relinquishing possession pending determination of damages--Interest pending payment of damages--Tender of payment. Whenever the owner of real property relinquishes possession of it to the Department of Transportation under an agreement whereby the amount of damages for the taking remain to be determined, interest shall accrue at the Category A rate of interest as established in § 54-3-16 from the date of the agreement to the date of payment of the damages finally determined, whether the damages are determined by negotiation or condemnation, unless payment is tendered under the provisions of § 31-19-48.

Source: SL 1963, ch 193; SL 1964, ch 96; SL 1967, ch 117; SL 1983, ch 28, § 45; SL 1984, ch 319, § 21.



§ 31-19-48 Tender of estimated compensation--Landowner's rights unaffected by tenderor acceptance.

31-19-48. Tender of estimated compensation--Landowner's rights unaffected by tender or acceptance. In the circumstances described by § 31-19-47, the Department of Transportation may tender to the owner a portion or all of the state's estimated compensation for such acquisition. Tender of funds shall operate to stop the running of interest on the sum tendered. The landowner may accept such money without in any way prejudicing his rights during the trial of this matter, nor can this fact or the amount of money accepted hereunder, be brought before the court or jury by either the state or the landowner.

Source: SL 1963, ch 193, § 2 as added by SL 1967, ch 117.



§ 31-19-49 Financial assistance to persons displaced by highway acquisition.

31-19-49. Financial assistance to persons displaced by highway acquisition. If federal funds are available for payment of direct financial assistance to persons displaced by highway acquisition, the Department of Transportation, any board of county commissioners, or any county highway board may match such federal funds to the extent provided by federal regulation as of February 3, 2005.

Source: SL 1963, ch 194; SL 1969, ch 114; SL 1971, ch 178, § 1; SL 1987, ch 210, § 10; SL 1988, ch 48, § 2; SL 2006, ch 156, § 1.



§ 31-19-49.1 Financial assistance when federal funds are unavailable.

31-19-49.1. Financial assistance when federal funds are unavailable. If federal funds are not available or used for payment of direct financial assistance to persons displaced by the acquisition of property by the Department of Transportation or counties, the department or boards of county commissioners or county highway boards may provide direct financial assistance to such persons. Financial assistance authorized by this section may not exceed the total amount that would have been payable under § 31-19-49 if federal funds had been available or used.

Source: SL 1963, ch 194 as enacted by SL 1969, ch 114; SL 1971, ch 178, § 2; SL 1987, ch 210, § 11.



§ 31-19-50 Acquisition of land by county--Purposes of acquisition--Acquisition bypurchase or condemnation--Proceeding by resolution.

31-19-50. Acquisition of land by county--Purposes of acquisition--Acquisition by purchase or condemnation--Proceeding by resolution. If by order of the Department of Transportation by agreement with any county, it shall be necessary for the board of county commissioners to acquire any land or lands outside of the limits of any public highway in order to comply with any order issued by the department for the purpose of making a safe and proper grade, widening or changing or relocating any section of the state trunk highway system, the board of county commissioners shall proceed to acquire title to any such land or lands, or right-of-way in the name of and for the use of the state for highway purposes. Such land or lands or right-of-way may be acquired either by purchase or condemnation and the proceedings shall be by resolution duly adopted and recorded in the office of the county auditor.

Source: SL 1923, ch 286; SL 1927, ch 139; SDC 1939, § 28.1301.



§ 31-19-51 Appointment of board of appraisers--Composition of board--Inspection andascertainment of value--Benefits or damages accruing to landowner--Appraisal filed with county auditor--Amount presumed true value.

31-19-51. Appointment of board of appraisers--Composition of board--Inspection and ascertainment of value--Benefits or damages accruing to landowner--Appraisal filed with county auditor--Amount presumed true value. In case the owner of any land or lands referred to in § 31-19-50 and the board of county commissioners cannot agree upon the price to be paid for any such land or lands by the county, the board of county commissioners may appoint a board of appraisers of three disinterested persons, or if demanded by the owner within ten days after the service of the resolution to condemn, the board of county commissioners shall appoint one disinterested person, the owner another, and these two shall appoint a third not resident of the township in which said land or lands are situated, who shall make a careful inspection of such land or lands and fix a value upon the same, taking into consideration any benefits or damages that may accrue to such owner by the acquiring and use of any such land or lands. Such appraisal duly made and filed in the office of the county auditor shall be presumed to be the true value thereof and shall be the amount of the payment therefor by the board of county commissioners unless changed by the judgment of a jury in the circuit court.

Source: SL 1923, ch 286; SL 1927, ch 139; SDC 1939, § 28.1301.



§ 31-19-52 Delivery of copy of appraisal to owner--Nonresident or unknown owners--Publication--Contents of publication--Authority to use lands aftercompletion of proceedings.

31-19-52. Delivery of copy of appraisal to owner--Nonresident or unknown owners--Publication--Contents of publication--Authority to use lands after completion of proceedings. Immediately after appraisal has been made by the appraisers appointed as provided in § 31-19-51 the county auditor shall deliver a copy of such appraisal to the owner of such land or lands so appraised. If the owner of such land or lands is not a resident of the county and unknown to the county auditor he shall publish the result of such appraisal in the official newspapers of the county in two issues thereof, setting forth that such appraisal of such land or lands is in pursuance of proceedings to acquire such land or lands for highway right-of-way or construction purposes and that the county is prepared to and will pay the amount fixed by such board of appraisers for such land or lands to be used for such purposes. Upon completion of these proceedings the board of county commissioners may proceed to use such land or lands for highway purposes.

Source: SL 1923, ch 286; SL 1927, ch 139; SDC 1939, § 28.1301.



§ 31-19-53 Appeal of award to circuit court--Procedure for appeal--Docketing--Trial denovo.

31-19-53. Appeal of award to circuit court--Procedure for appeal--Docketing--Trial de novo. The award of damages pursuant to § 31-19-51 with settlement for any such land or lands shall be subject to appeal therefrom to the circuit court, and any person aggrieved by any award of damages made under the provisions of §§ 31-19-50 to 31-19-55, inclusive, for land taken for highway construction, change, or relocation purposes may appeal from such decision to the circuit court in the manner prescribed for appeal from other decisions of the board of county commissioners. An appeal so taken shall be docketed as in other cases pending in circuit courts and the case shall be heard and determined de novo.

Source: SL 1923, ch 286; SL 1927, ch 139; SDC 1939, § 28.1301.



§ 31-19-54 Failure of county to acquire land after order from Department ofTransportation--Acquisition by department--Payment for acquisition bystate.

31-19-54. Failure of county to acquire land after order from Department of Transportation--Acquisition by department--Payment for acquisition by state. In the event any board of county commissioners within thirty days after notice or demand from the Department of Transportation pursuant to § 31-19-50 shall fail, refuse, or neglect to obtain or institute proper condemnation proceedings for the purpose of obtaining any lands or right-of-way of any section of any trunk highway to be constructed or improved or any necessary right-of-way for the purpose of making a safe and proper grade, change, or relocation, the department may acquire such necessary right-of-way either by purchase or condemnation. The title to such right-of-way shall be in the name of the state and the cost thereof shall be paid out of state highway funds.

Source: SL 1923, ch 286; SL 1927, ch 139; SDC 1939, § 28.1301.



§ 31-19-55 Procedure applicable for county instigated acquisition--Townshipacquisitions.

31-19-55. Procedure applicable for county instigated acquisition--Township acquisitions. The proceedings prescribed in §§ 31-19-50 to 31-19-54, inclusive, for acquiring lands for highway purposes by order of the Department of Transportation may also be followed in acquiring lands for highway purposes by the board of county commissioners when the construction, change, or relocation of a highway is wholly within the hands of the board of county commissioners and paid for by county funds. The same may apply to the board of township supervisors in the construction, change, or relocation of township highways.

Source: SL 1923, ch 286; SL 1927, ch 139; SDC 1939, § 28.1301.



§ 31-19-56 to 31-19-59. Repealed.

31-19-56 to 31-19-59. Repealed by SL 1984, ch 207, §§ 57 to 60



§ 31-19-60 Lands no longer needed--Reversion of condemned lands--Sale of landsacquired by gift, devise or purchase--Purchase by abutting landowner--Rightof use by utility.

31-19-60. Lands no longer needed--Reversion of condemned lands--Sale of lands acquired by gift, devise or purchase--Purchase by abutting landowner--Right of use by utility. If the Department of Transportation or any board of county commissioners determines that any lands taken by condemnation proceedings or acquired as public use easements are no longer required for use in constructing or repairing public highways, the Transportation Commission or the board shall adopt a resolution to that effect and such lands shall revert to their former owner or his assigns. The Department of Transportation may sell and dispose of any lands acquired by gift, devise, or purchase in which fee ownership was obtained and which is no longer needed for the purpose it was acquired. The land shall be sold in the same manner set forth by § 31-2-27. However, an abutting landowner shall have the first opportunity to purchase any right-of-way to the center of the right-of-way at its appraised value. No reversion, sale, or disposition of any highway as provided in this chapter may diminish any existing right of use enjoyed by any public utility, municipally-owned utility, or cooperative utility which provides electricity, gas, water, or telephone service.

Source: SDC 1939, § 28.1304; SL 1986, ch 238, § 2.



§ 31-19-61 , 31-19-62. Repealed.

31-19-61, 31-19-62. Repealed by SL 1984, ch 207, §§ 61, 62



§ 31-19-63 Transfer of right-of-way between state and political subdivisions.

31-19-63. Transfer of right-of-way between state and political subdivisions. The state, by and through the Department of Transportation may convey and transfer any highway right-of-way held by the state to a political subdivision and the political subdivisions may convey and transfer such highway rights-of-way to the state or to each other without requiring payment therefor. Each conveyance shall be made only after mutual agreement between the grantor and grantee. Each conveyance and transfer shall be held by the grantee for public highway purposes.

Source: SL 1971, ch 181, § 1; SL 2009, ch 147, § 2.



§ 31-19-63.1 Transfer of right-of-way to federal government or Indian tribe.

31-19-63.1. Transfer of right-of-way to federal government or Indian tribe. In addition to the provisions of § 31-19-63, the Department of Transportation, board of county commissioners, or township board of supervisors may convey and transfer any highway right-of-way under the department's or board's jurisdiction to the federal government or to any Indian tribe without requiring payment therefor. The conveyance shall be made only after mutual agreement between the state, county, or township and the federal government or the Indian tribe. Each conveyance and transfer shall be held by the federal government or the Indian tribe for public highway purposes.

Source: SL 2009, ch 147, § 1.



§ 31-19-64 Order or resolution to transfer right-of-way--Conveyance--Effect.

31-19-64. Order or resolution to transfer right-of-way--Conveyance--Effect. If the Department of Transportation or the governing body of a political subdivision of this state holding public highway right-of-way deems it advisable and to the best interest of the public to convey such right-of-way as provided in § 31-19-63 or 31-19-63.1, it shall by executive order or resolution direct that the property be so conveyed and transferred. Thereupon a deed of conveyance shall be made to the grantee, which deed shall vest in the grantee therein all the interest of the grantor in and to the right-of-way so conveyed.

Source: SL 1971, ch 181, § 2; SL 2009, ch 147, § 3.



§ 31-19-65 Functional replacement of real property in public ownership.

31-19-65. Functional replacement of real property in public ownership. The Department of Transportation may, pursuant to state law, incur costs for the functional replacement of real property in public ownership. For the purpose of this section, functional replacement is defined as the replacement of real property, either lands or facilities, or both, acquired as a result of a highway or highway related project with lands or facilities, or both, which will provide equivalent utility.

Application of this law requires that:

(1) The property to be functionally replaced is in public ownership and its replacement is in the public interest;

(2) The owning agency desiring the functional replacement submits a formal request to the Department of Transportation to take such action;

(3) The current fair market value of the land or facility, or both, to be acquired for highway purposes is determined by appraisal; and

(4) Replacement sites and construction are in compliance with existing codes, laws, and zoning regulations for the area in which the facility will be relocated.
Source: SL 1991, ch 234, § 1.






Chapter 20 - Use Of Publicly Owned Land For Highway Purposes

§ 31-20-1 Location of highway across school, endowment, or other state lands--Approval bycommissioner of school and public lands.

31-20-1. Location of highway across school, endowment, or other state lands--Approval by commissioner of school and public lands. If deemed necessary by the Department of Transportation in order to avoid natural obstructions, to make a shorter system route, to eliminate curves, or to avoid valuable improvements, a highway may be located over and across any common school, endowment, or other state lands in the manner provided by law for laying out public highways, subject to the approval of the commissioner of school and public lands.

Source: SL 1909, ch 32, § 1; SL 1915, ch 214, § 1; RC 1919, § 8614; SDC 1939, § 28.0108; SL 1953, ch 133; SL 2010, ch 145, § 112.



§ 31-20-2 Filing map of proposed location with commissioner of school and public lands--Contents of map.

31-20-2. Filing map of proposed location with commissioner of school and public lands--Contents of map. Whenever it is proposed to locate any public highway over or across any common school, endowment, or other state lands, and prior to the locating of the same, there shall be filed in the office of the commissioner of school and public lands a map or plat of the proposed highway, clearly indicating the course of the same and the acreage required, and the amount of land proposed to be taken out of each smallest legal subdivision.

Source: SL 1909, ch 32, § 2; RC 1919, § 8615; SDC 1939, § 28.0109.



§ 31-20-3 Ascertainment of value of land--Inspection and appraisal--Minimum price--Damages.

31-20-3. Ascertainment of value of land--Inspection and appraisal--Minimum price--Damages. For the purpose of ascertaining the value of the land taken pursuant to §§ 31-20-1 and 31-20-2 for any such proposed highway, the State Board of Appraisal provided for in S.D. Const., Art. VIII, when directed to do so by the commissioner of school and public lands, shall proceed carefully to inspect and view such lands and appraise the value per acre, at not less than the minimum price fixed by the Constitution, together with any damages the state may sustain by reason of the location of such highway.

Source: SL 1909, ch 32, § 3; SL 1915, ch 214, § 2; RC 1919, § 8616; SDC 1939, § 28.0110.



§ 31-20-4 Payment--Time for conveyance of land--Execution of conveyance--Reversion fornonuser.

31-20-4. Payment--Time for conveyance of land--Execution of conveyance--Reversion for nonuser. Within four months after appraisement pursuant to § 31-20-3, and upon full payment of the same, a conveyance of the land to be taken for such proposed highway shall be executed by the Governor and attested by the commissioner of school and public lands, with his seal of office affixed, conditioned that should the same cease to be used for two successive years as a public highway, the title shall revert to the owner of the legal subdivision of which it forms a part.

Source: SL 1909, ch 32, § 3; SL 1915, ch 214, § 2; RC 1919, § 8616; SDC 1939, § 28.0110.



§ 31-20-5 Sale or donation of county tax lands for highway purposes--Appraisement and publicsale unnecessary--Filing plat or dedication rendering subsequent sales subordinate--Procedure for conveyance--Reversion for nonuser.

31-20-5. Sale or donation of county tax lands for highway purposes--Appraisement and public sale unnecessary--Filing plat or dedication rendering subsequent sales subordinate--Procedure for conveyance--Reversion for nonuser. Whenever the board of county commissioners determines that it is in the public interest, and in particular, to the interest of the county, the board may donate or sell and convey by quitclaim deed or easement to the State of South Dakota, for highway right-of-way purposes, the county's interest in any land it may have acquired by tax deed proceedings, without complying with chapter 6-13, or may dedicate for highway purposes any land it may have so acquired by filing a plat or dedication of same fully describing the bounds of said right-of-way, and thereafter, all conveyances made of said land shall be made subject to the conveyance, grant or dedication of said right-of-way. All such conveyances, easements, or dedications shall be executed in the name of the county, by the chairman of the board of county commissioners, and attested by the county auditor, and shall contain a provision that when said property conveyed or dedicated ceases for the period of two years to be used as a public highway same shall revert to the county or its assigns.

Source: SL 1943, ch 40, § 1; SDC Supp 1960, § 12.3405; SL 1989, ch 30, § 57.



§ 31-20-6 Consideration for sale--Amount necessary for redemption--Distribution of proceedsby county auditor--Distribution pro rata.

31-20-6. Consideration for sale--Amount necessary for redemption--Distribution of proceeds by county auditor--Distribution pro rata. In case the county sells right-of-way to the state pursuant to § 31-20-5 any consideration received therefor shall be distributed as follows:

The county auditor shall ascertain the amount that would have been required to redeem said parcel from the tax sale under §§ 10-24-9 to 10-24-15, inclusive, if said sale had been subject to partial redemption.

If the sale price received from said sale shall equal or exceed the amount required to redeem said parcel from said sale the auditor shall pay to various taxing districts their share of said money in no case exceeding the sum they would have received if same had been redeemed and the balance of the consideration, if any, shall be paid into the county general fund.

If the sale price received for said parcel shall be less than the amount required to redeem the amount received shall be divided among the taxing districts pro rata as their interests may appear.

Source: SL 1943, ch 40, § 2; SDC Supp 1960, § 12.3406.



§ 31-20-7 Subsequent redemption subject to county's previous sale.

31-20-7. Subsequent redemption subject to county's previous sale. In case of the donation, dedication, or sale of rights-of-way pursuant to § 31-20-5 any redemption thereafter made of said property shall be subject to the conveyance or dedication made to the state for highway purposes.

Source: SL 1943, ch 40, § 3; SDC Supp 1960, § 12.3407.



§ 31-20-8 Reconveyance of Indian lands no longer used for highway purposes--Reconveyancewith easement for highway purposes--Recitals in deed.

31-20-8. Reconveyance of Indian lands no longer used for highway purposes--Reconveyance with easement for highway purposes--Recitals in deed. Whenever the State of South Dakota or any county of said state has, before March 18, 1957, received a conveyance of a parcel of Indian allotment land for highway right-of-way purposes by an instrument purporting to convey fee title thereto the county or state, as the case may be, is hereby authorized to reconvey the fee title to the United States of America if the parcel is no longer used or needed for right-of-way purposes. However, in case any of said parcel is still needed for right-of-way purposes said reconveyance, if made, shall be made subject to an easement being reserved for right-of-way purposes in the grantor. Any such deed running to the United States shall recite that same is in trust for any Indian or tribe entitled thereto. Such conveyance shall be to enable a fee patent to be issued to Indian owner subject to the easement for right-of-way.

Source: SL 1957, ch 143; SDC Supp 1960, § 28.0243.



§ 31-20-9 Deed by state--Proper officials.

31-20-9. Deed by state--Proper officials. Any deed of reconveyance made by authority of § 31-20-8 by the state shall be made in the name of the State of South Dakota acting by and through the Department of Transportation. It shall be executed by the secretary of transportation.

Source: SL 1957, ch 143; SDC Supp 1960, § 28.0243; SL 1984, ch 207, § 63.



§ 31-20-10 Deed by county--Proper officials.

31-20-10. Deed by county--Proper officials. Any deed made by authority of § 31-20-8 by a county shall be made in the name of the county acting by and through the chairman of the board of county commissioners and attested by the county auditor with the seal of the county attached thereto.

Source: SL 1957, ch 143; SDC Supp 1960, § 28.0243.






Chapter 21 - Highway Drainage Ditches

§ 31-21-1 Affidavit that ditch should be opened--Contents of affidavit--Notice of meeting of boardof county commissioners--Examination of premises.

31-21-1. Affidavit that ditch should be opened--Contents of affidavit--Notice of meeting of board of county commissioners--Examination of premises. Whenever any officer or person having charge of any road shall file with the chairman of the township board of supervisors or board of county commissioners having jurisdiction of such road, his affidavit stating:

(1) That such road runs into or through any swamp, bog, or meadow, or other lowland;

(2) That it is necessary or expedient that a ditch should be opened through land belonging to any person;

(3) The probable length of such ditch and the width and depth of the same as near as possible, the point at which it is to commence, its general course, and the point near which it is to terminate;

(4) The names of persons owning the land, if known;

(5) A description of the land over which such ditch must pass; and

(6) That the road at that point cannot be made passable without extraordinary expense unless such ditch is laid out and opened;
it shall be the duty of the chairman of such board immediately to make out a notice and fix therein a time not less than six nor more than sixty days from the date thereof when the board of supervisors or board of county commissioners will meet at the place described in such affidavit and personally examine the premises.

Source: SL 1883, ch 112, § 87; CL 1887, § 1335; RPolC 1903, § 1740; RC 1919, § 8598; SDC 1939, § 28.1201.



§ 31-21-2 Form of notice.

31-21-2. Form of notice. The notice required by § 31-21-1 may be in substantially the following form:
State of South Dakota
County of __________ ss:
To Mr. __________:

Whereas it appears from the affidavit of ____ that the road from ____ to ____ passes through a swamp, bog, pond, or lowland, and that in the opinion of such affiant a ditch should be opened through land belonging to ____ for the purpose of draining such swamp;

Now therefore you are hereby notified that the board of township supervisors (or the board of county commissioners) will on the ____ day of ____, 20__, examine the premises over which such ditch is to pass, will hear any objections which may be made in the matter, and will consider the amount of damages which in its opinion will be just compensation to the owners of land in consequence of the opening of such ditch.
__________ Chairman of board of __________

Source: SL 1883, ch 112, § 87; CL 1887, § 1335; RPolC 1903, § 1740; RC 1919, § 8598; SDC 1939, § 28.1201.



§ 31-21-3 Filing of notice and affidavit--Service on landowner--Nonresident landowners.

31-21-3. Filing of notice and affidavit--Service on landowner--Nonresident landowners. The chairman of the township board of supervisors or board of county commissioners shall cause the notice required by § 31-21-1, together with the affidavit, to be filed in the office of the township clerk or county auditor, and the clerk or auditor shall make true copies of such notice and deliver them to the person making the affidavit whose duty it shall be to serve the same personally upon each of the owners of the land, if residents of the county, or upon the occupants of the land, if the owners are nonresidents of the county, through which it is proposed to open such ditch.

Source: SL 1883, ch 112, § 87; CL 1887, § 1335; RPolC 1903, § 1740; RC 1919, § 8598; SDC 1939, § 28.1201.



§ 31-21-4 Return of service--Nonresident landowners--Publication of notice--Posting of notice--Time of publication or posting.

31-21-4. Return of service--Nonresident landowners--Publication of notice--Posting of notice--Time of publication or posting. The person serving notice pursuant to § 31-21-3 shall make return thereon to the township clerk or county auditor stating the facts, and if it shall appear from such return that the owner of any such land does not reside in the county and that no occupant resides thereon, such clerk or auditor shall order the publication of the notice once each week for at least two successive weeks in a newspaper printed and published in the county, or if there be no paper printed and published in the county he shall post or cause the notice to be posted in three of the most public places in the county for three weeks prior to the meeting of the township supervisors or county commissioners, and such publication shall be considered as sufficient notice to all parties.

Source: SL 1883, ch 112, § 88; CL 1887, § 1336; RPolC 1903, § 1741; RC 1919, § 8599; SDC 1939, § 28.1202; SL 1972, ch 236, § 2.



§ 31-21-5 Examination of land--Hearing reasons for and against ditch--Decision--Assessment ofdamages in favor of landowner.

31-21-5. Examination of land--Hearing reasons for and against ditch--Decision--Assessment of damages in favor of landowner. At the time specified in the notice required by § 31-21-1 the township supervisors or county commissioners shall proceed to examine the road and premises over which such ditch must pass and hear any reasons for or against laying out the same, and shall decide upon the application as they deem proper, and shall assess the amount of damages which in their judgment will be an equitable compensation to the owner of any land for the opening of such ditch through his land.

Source: SL 1883, ch 112, § 89; CL 1887, § 1337; RPolC 1903, § 1742; RC 1919, § 8600; SDC 1939, § 28.1203.



§ 31-21-6 Benefits to landowner as factor in fixing damages--Fixing damages by agreement--Writingand filing agreement--Agreement as conclusive.

31-21-6. Benefits to landowner as factor in fixing damages--Fixing damages by agreement--Writing and filing agreement--Agreement as conclusive. In all cases under this chapter the township board of supervisors or board of county commissioners shall estimate the advantage and benefits the laying out and opening of such ditch will confer upon the owner of any land through which such ditch may run, as well as the disadvantages. The damages sustained by reason of laying out and opening such ditch may be ascertained by the agreement of the owner and the township supervisors or county commissioners, in which case every agreement and release shall be in writing and filed in the office of the township clerk or county auditor and shall forever preclude such owner from all further claims for damages.

Source: SL 1883, ch 112, § 89; CL 1887, § 1337; RPolC 1903, § 1742; RC 1919, § 8600; SDC 1939, § 28.1203.



§ 31-21-7 Laying out and opening ditch--Statement respecting decisions and damages--Filing ofstatement--Record kept by county auditor.

31-21-7. Laying out and opening ditch--Statement respecting decisions and damages--Filing of statement--Record kept by county auditor. If after taking all the circumstances into consideration the township supervisors or county commissioners shall be satisfied that the opening of a ditch under this chapter is necessary or advantageous to the public interest, they shall cause the same to be laid out and opened and shall give such directions in the matter as shall be necessary for the effectual draining of such swamp, pond, bog, or lowland, and shall file a statement in writing of all their doings including the amount of damages allowed, in the office of the township clerk or county auditor who shall copy the same into a book to be kept by him especially for that purpose.

Source: SL 1883, ch 112, § 89; CL 1887, § 1337; RPolC 1903, § 1742; RC 1919, § 8600; SDC 1939, § 28.1203.



§ 31-21-8 Payment to landowner before opening of ditch.

31-21-8. Payment to landowner before opening of ditch. When the amount of damages or compensation to be paid to any one or more of the owners of land taken for any ditch shall have been finally determined by proceedings under the provisions of this chapter the board of township supervisors or county commissioners, as the case may be, shall pay the same before the opening of such ditch.

Source: SL 1883, ch 112, § 93; CL 1887, § 1341; RPolC 1903, § 1746; RC 1919, § 8604; SDC 1939, § 28.1206.



§ 31-21-9 Appeal from decision to open ditch--Procedure applicable.

31-21-9. Appeal from decision to open ditch--Procedure applicable. Any person through whose land any ditch described in § 31-21-7 shall pass may appeal from the decision of the supervisors or county commissioners to the circuit court for the county in which the premises are situated within the time and in the manner provided for other appeals from decisions of the board of county commissioners, and the proceedings upon such appeal shall be the same as upon other appeals from such board.

Source: SL 1883, ch 112, § 90; CL 1887, § 1338; RPolC 1903, § 1743; RC 1919, § 8601; SDC 1939, § 28.1204.



§ 31-21-10 Failure to appeal--Time decision becomes final--Opening of ditch--Landowner'sinstructions as to line of ditch.

31-21-10. Failure to appeal--Time decision becomes final--Opening of ditch--Landowner's instructions as to line of ditch. If the order and proceeding under this chapter be not appealed from within ten days from the filing thereof as provided in § 31-21-7, such judgment, order, and finding shall be final, and the officer or person in charge of such road may proceed to open the ditch in accordance with the directions and under the instructions of the board of township supervisors or county commissioners, as the case may be. Any such ditch shall be laid out upon the line that the owner of the land over which it is to pass may desire whenever it can be done without extra cost.

Source: SL 1883, ch 112, § 89; CL 1887, § 1337; RPolC 1903, § 1742; RC 1919, § 8600; SDC 1939, § 28.1203.



§ 31-21-11 Entry upon land for maintenance of ditch.

31-21-11. Entry upon land for maintenance of ditch. At any time after a ditch shall have been opened under this chapter it shall be lawful for the officer or person having the highway in charge, from time to time as it may be necessary, to enter upon the lands through which such ditch has been opened for the purpose of keeping it open and in good order and condition.

Source: SL 1883, ch 112, § 91; CL 1887, § 1339; RPolC 1903, § 1744; RC 1919, § 8602; SDC 1939, § 28.1205.



§ 31-21-12 Civil liability for obstruction of ditch.

31-21-12. Civil liability for obstruction of ditch. Any person who shall dam up, obstruct, or in any way injure any ditch opened pursuant to this chapter shall be liable to the township or county in double the damages which shall be assessed by the jury or court trying the case for such injury.

Source: SL 1883, ch 112, § 92; CL 1887, § 1340; RPolC 1903, § 1745; RC 1919, § 8603; SDC 1939, § 28.1207.



§ 31-21-13 Obstruction of ditch as misdemeanor.

31-21-13. Obstruction of ditch as misdemeanor. Any person who shall dam up, obstruct, or in any way injure any ditch opened under the provisions of this chapter shall be guilty of a Class 2 misdemeanor.

Source: SL 1883, ch 112, § 92; CL 1887, § 1340; RPolC 1903, § 1745; RC 1919, § 8603; SDC 1939, § 28.9912.






Chapter 22 - Condemnation Of Easements For Isolated Tracts

§ 31-22-1 Right to access from isolated tract to highway.

31-22-1. Right to access from isolated tract to highway. Every owner of an isolated tract of land containing at least ten acres not touched by a passable public highway or smaller tract of land containing at least five acres used or intended to be used in good faith in whole or in part for residential purposes is entitled to an easement or right-of-way across adjacent lands to reach a public highway, which easement or right-of-way may be secured as provided in this chapter. An isolated tract is further defined as an area which is either inaccessible by motor vehicle because of natural barriers from all other land owned by the owner of the isolated tract or is such an area which is not touched by a passable public highway, which is in use or reasonably usable for motor vehicles. A tract of land adjoining a section line right-of-way for at least sixty-six feet is not an isolated tract if a passable road can be built within the adjoining section line to connect to a passable public highway.

Source: SL 1935, ch 179, § 1; SDC 1939, § 28.0801; SL 1955, ch 101; SL 1970, ch 161; SL 2004, ch 198, § 1.



§ 31-22-2 Inability to agree with servient landowner--Application to board of county commissioners--Contents of application--Notice to servient landowner--Contents of notice--Service ofnotice.

31-22-2. Inability to agree with servient landowner--Application to board of county commissioners--Contents of application--Notice to servient landowner--Contents of notice--Service of notice. If the owner of such an isolated tract is unable to agree with the owner of surrounding lands for purchase of a right-of-way from such isolated tract of land to a public highway, he may apply to the board of county commissioners for relief, making his application in writing and describing the isolated tract and the surrounding land over which a right-of-way is desired. The county commissioners shall thereupon cause to be served upon the owner or owners of such surrounding land a notice in writing of a time when such board will visit such land and lay out one right-of-way across such surrounding land, and assess the damages therefor, which notice shall be served at least five days prior to the date set for such visit and appraisal.

Source: SL 1935, ch 179, § 2; SDC 1939, § 28.0802.



§ 31-22-3 Visit to land--Width of right-of-way--Convenience of parties--Use of section line orgovernmental fractional subdivision.

31-22-3. Visit to land--Width of right-of-way--Convenience of parties--Use of section line or governmental fractional subdivision. Upon the day set for such visit to such land for the purpose of laying out such right-of-way and appraising the damages to the owner of the surrounding land therefor, the county commissioners shall proceed to the place named, shall lay out a right-of-way not less than twenty-five nor more than sixty-five feet in width from such isolated tract of land across surrounding lands to a public highway, and in so doing shall consider the convenience of the parties. Wherever it is practicable to do so, such board shall lay such right-of-way along a section line or the line of a government fractional subdivision of a section.

Source: SL 1935, ch 179, § 3; SDC 1939, § 28.0803; SL 1977, ch 243.



§ 31-22-4 Assessment of damages--Report to county auditor--Destruction of records.

31-22-4. Assessment of damages--Report to county auditor--Destruction of records. The county commissioners shall assess and determine the damage which the right-of-way is to the owner of the land across which it is laid, and they shall file with the county auditor a full report of all their proceedings in the premises, and the county auditor shall record the same in his record of highways. However, the county auditor may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1935, ch 179, § 3; SDC 1939, § 28.0803; SL 1981, ch 45, § 21.



§ 31-22-5 Appeal by servient landowner--Trial de novo--Procedure for appeal--Costs.

31-22-5. Appeal by servient landowner--Trial de novo--Procedure for appeal--Costs. The owner of the land over which such right-of-way is laid may appeal from the decision and assessment of damages by such county commissioners to the circuit court for the county where such land or some part thereof is located, and upon such appeal the trial shall be de novo. Such appeal shall be taken within the time and in the manner as other appeals from the board of county commissioners, but the appellant shall not recover costs upon such appeals unless he is awarded judgment for a greater sum than the sum awarded by such board of county commissioners.

Source: SL 1935, ch 179, § 6; SDC 1939, § 28.0807.



§ 31-22-6 Right to easement complete upon payment of damages or refusal thereof--Payment ofcosts of proceedings--Fees and mileage of county commissioners.

31-22-6. Right to easement complete upon payment of damages or refusal thereof--Payment of costs of proceedings--Fees and mileage of county commissioners. Upon payment of the sum assessed to the owner of the land over which such right-of-way is laid or upon his refusal to accept the same upon the deposit of such sum with the clerk of courts of the county in which such lands are located, the right of the owner of such isolated tract to the free use of said right-of-way shall be complete; provided the owner of such isolated tract shall have paid all of the costs of the proceedings in laying out and assessing the damages of said right-of-way, and the commissioners shall each be entitled to a fee of three dollars per day and five cents for each mile necessarily traveled in going to and returning from the lands where such right-of-way is located.

Source: SL 1935, ch 179, § 4; SDC 1939, § 28.0804.



§ 31-22-7 Responsibility for erecting fence--Easement separating farms--Easement through one farm--Gates--Law of partition fences applicable.

31-22-7. Responsibility for erecting fence--Easement separating farms--Easement through one farm--Gates--Law of partition fences applicable. If the right-of-way be laid along the line separating two farms, then the owner of the isolated tract for which such right-of-way was laid shall erect and maintain one-half of the fence along both sides of such right-of-way, but if it be laid through a farm and not along the border thereof, no fence will be deemed necessary unless requested by the owner of land through which such road passes, in which cases the owner of the isolated tract shall erect and maintain the fence along both sides of such right-of-way and shall locate at a point to be described by the owner of the land gates at least sixteen feet wide in each of such fences. But if no fence is requested the owner of such isolated land shall construct, maintain, and keep closed substantial and suitable gates in all fences which such roadway may cross. The laws of this state pertaining to the erection and maintenance of partition fences shall apply to the fencing of such right-of-way wherever not in conflict with this section.

Source: SL 1935, ch 179, § 5; SDC 1939, § 28.0805.



§ 31-22-8 Maintenance of right-of-way by dominant landowner.

31-22-8. Maintenance of right-of-way by dominant landowner. Whenever such right-of-way has been laid out as provided by this chapter, the owner of such isolated tract of land shall keep and maintain such right-of-way at his or her own expense.

Source: SL 1935, ch 179, § 7; SDC 1939, § 28.0806.






Chapter 23 - Performance Bonds On Highway Contracts

§ 31-23-1 Performance bond required--Amount of bond--Conditions of bond.

31-23-1. Performance bond required--Amount of bond--Conditions of bond. Except as provided in § 31-12-15, before any contract is entered into for the construction, repair, or improvement of any public highway by the State of South Dakota, or any public corporation within the State of South Dakota, the person to whom such contract is awarded shall furnish a performance bond running to the State of South Dakota in an amount not less than the contract price for the faithful performance of such contract, in the form and conditioned as required by the statutes of the State of South Dakota.

Source: SL 1941, ch 135, § 1; SDC Supp 1960, § 28.1601; SL 1987, ch 60, § 2.



§ 31-23-2 Laborer's or materialman's suit on bond--Time for payment.

31-23-2. Laborer's or materialman's suit on bond--Time for payment. Every person who has furnished labor or material in the prosecution of the work provided for in such contract, in respect of which such a performance bond is furnished under § 31-23-1 and who has not been paid in full therefor before the expiration of a period of six months after the day on which the last of the labor was done or performed by him or material furnished or supplied by him for which such claim is made, shall have the right to sue on such bond for the amount, or the balance thereof, unpaid at the time of the institution of such suit and to prosecute said action to final execution and judgment for the sum or sums justly due him.

Source: SL 1941, ch 135, § 2; SDC Supp 1960, § 28.1602.



§ 31-23-3 Subcontractor's creditors' right of action on bond--Time for payment--Written noticerequired--Contents of notice--Service of notice.

31-23-3. Subcontractor's creditors' right of action on bond--Time for payment--Written notice required--Contents of notice--Service of notice. Any person having direct contractual relationship with a subcontractor but not contractual relationship express or implied with the contractor furnishing a performance bond under § 31-23-1 shall have a right of action upon the said bond upon giving written notice to said contractor within six months from the date on which such person did or performed the last of the labor or furnished or supplied the last of the material for which such claim is made, stating with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or supplied or for whom the labor was done or performed. Such notice shall be served by mailing the same by registered or certified mail, postage prepaid, in an envelope addressed to the contractor at the place he maintains his principal office or conducts his business, or his residence, or in any manner authorized by the laws of the State of South Dakota for the service of process.

Source: SL 1941, ch 135, § 2; SDC Supp 1960, § 28.1602.



§ 31-23-4 Title of suit--Venue--Limitations--Costs and expenses.

31-23-4. Title of suit--Venue--Limitations--Costs and expenses. Every suit instituted under this chapter shall be brought in the name of the State of South Dakota for the use of the person suing, in the circuit court of the State of South Dakota within the circuit in which the contract was to be performed, and not elsewhere, irrespective of the amount in controversy in such suit, but no such suit shall be commenced after the expiration of one year after the date of final settlement of such contract. The State of South Dakota shall not be liable for the payment of any costs or expenses of any such suit.

Source: SL 1941, ch 135, § 3; SDC Supp 1960, § 28.1603.



§ 31-23-5 Remedy as exclusive.

31-23-5. Remedy as exclusive. The remedy provided for in this chapter shall be exclusive.

Source: SL 1941, ch 135, § 4; SDC Supp 1960, § 28.1604.






Chapter 24 - Highway Intersections And Private Entrances

§ 31-24-1 Duty of highway authorities to provide access to abutting property at public expense--New construction.

31-24-1. Duty of highway authorities to provide access to abutting property at public expense--New construction. If the construction, improvement, and repair of any public highway by the state, or by any county or township, leaves a ditch or elevation along the roadside and deprives any abutting landowner of easy and convenient access from the owner's land to the highway, the highway authority, except as provided by chapters 31-7 and 31-8, shall provide the owner of the abutting tract or farm, as well as each church, school, park, playground, or other public building or ground, with one point of easy and convenient access to a public highway by constructing at the public expense, such grades, approaches, bridges, culverts, or other structures as may be necessary for that purpose. However, the provision authorizing construction of entrances at the expense of the authority having charge of the maintenance only applies to new construction.

Source: SL 1921, ch 250; SDC 1939, § 28.0908; SL 1941, ch 132; SL 2010, ch 145, § 113.



§ 31-24-2 Approaches necessitated by highway construction--Maintenance.

31-24-2. Approaches necessitated by highway construction--Maintenance. Approaches required by § 31-24-1 shall be built by the highway authority constructing the highway if the building of such approach becomes necessary as a result of highway construction. In all cases any such structure, culvert, bridge, or approach so constructed shall be maintained and kept in repair by the highway authorities who are charged with the maintenance of the highway.

Source: SL 1921, ch 250; SDC 1939, § 28.0908; SL 1941, ch 132; SL 2010, ch 145, § 114.



§ 31-24-3 Limitation on number of farm entrances--Additional entrances at owner's expense.

31-24-3. Limitation on number of farm entrances--Additional entrances at owner's expense. The owner, as a matter of right, is not entitled under § 31-24-1 to the construction of more than one farm entrance on any one tract or parcel of land at the expense of the public authority whose duty it is to maintain the highway. However, the owner may at the owner's expense upon making application to and receiving written consent of the authority construct other entrances if the entrances are constructed at the place and in the manner designated by the authority in its written permit.

Source: SL 1921, ch 250; SDC 1939, § 28.0908; SL 1941, ch 132; SL 2010, ch 145, § 115.



§ 31-24-4 Additional entrances to property previously having more than one farm entrance--Limitations.

31-24-4. Additional entrances to property previously having more than one farm entrance--Limitations. Notwithstanding § 31-24-3, if at the time of the construction, improvement, or repair of any public highway the abutting owner has more than one farm entrance to the highway, which entrance has been in reasonably constant use for more than two years prior to the new construction the owner shall be furnished a like number of entrances by the authority having charge of the construction, improvement, or repair, if the entrances do not materially add to the hazard of public travel on the highway. However, no owner of property adjoining the highway is entitled to more than two such entrances at the expense of the authority charged with the maintenance of the highway, on any one continuous half mile of adjoining property.

Source: SDC 1939, § 28.0908 as added by SL 1941, ch 132; SL 2010, ch 145, § 116.



§ 31-24-5 Construction on private property prohibited.

31-24-5. Construction on private property prohibited. No connecting structure or approach described by § 31-24-1 may be constructed by the highway authorities upon private property nor beyond the right-of-way line.

Source: SL 1921, ch 250; SDC 1939, § 28.0908; SL 1941, ch 132; SL 2010, ch 145, § 117.



§ 31-24-6 Entrance to existing highway at owner's expense--Permit--Construction inaccordance with approved plans.

31-24-6. Entrance to existing highway at owner's expense--Permit--Construction in accordance with approved plans. If any public highway as already constructed is of such character as to deprive the owner of the abutting land of easy and convenient access from the owner's land to the highway, the owner of the land may, at the owner's expense, except as provided by chapters 31-7 and 31-8, construct an entrance to the abutting land. However, no entrance may be constructed until the landowner has obtained a permit from the authority whose duty it is to maintain the highway for the construction of the entrance. The entrance shall be constructed in accordance with plans approved by the authority. The authority shall fix the width and location of the entrance and the entrance shall be constructed in accordance therewith.

Source: SDC 1939, § 28.0908 as added by SL 1941, ch 132; SL 2010, ch 145, § 118.



§ 31-24-7 Interference with drainage--Obstruction of right-of-way.

31-24-7. Interference with drainage--Obstruction of right-of-way. No entrance may be so constructed pursuant to § 31-24-6 as to interfere with the proper and necessary drainage of the highway. No portion of the right-of-way of the highway other than that necessary for the entrance shall be occupied or used for business purposes.

Source: SDC 1939, § 28.0908 as added by SL 1941, ch 132; SL 2010, ch 145, § 119.



§ 31-24-8 Repealed.

31-24-8. Repealed by SL 2010, ch 145, § 120.



§ 31-24-9 Approaches to highway grade crossings--Failure to perform duty to provide--Pettyoffense.

31-24-9. Approaches to highway grade crossings--Failure to perform duty to provide--Petty offense. Township supervisors, county commissioners, the Department of Transportation, or others having direction of any highway grade shall provide at every place where such grade crosses an intersecting public highway an easy and accessible approach to such grade on each side thereof upon each such intersecting public highway. The approach shall be at least twenty-four feet in width. Any officer or other person charged with the duty of providing approaches at an intersection, as provided in this section, who fails in the performance of the duty, commits a petty offense.

Source: SL 1919, ch 218, §§ 1, 2; SDC 1939, §§ 28.0909, 28.9907; SL 2010, ch 145, § 121.



§ 31-24-10 to 31-24-16. Repealed.

31-24-10 to 31-24-16. Repealed by SL 2010, ch 145, §§ 122 to 128.






Chapter 25 - Fences, Cattle Ways And Livestock Guards

§ 31-25-1 Fences across highways--Petition by adjacent landowners--Notice and hearing--Gates orgrates required.

31-25-1. Fences across highways--Petition by adjacent landowners--Notice and hearing--Gates or grates required. The board of county commissioners of any county having within its boundaries, any county, township, or section-line highway not included in § 31-25-1.1 extending or running through or across grazing land, may, upon petition, signed by a majority of the adjacent landowners along the portion of such highway involved, and after a hearing is had, on notice mailed by the county auditor to all of said landowners, not less than ten days before such hearing, authorize such landowners to erect and maintain fences across such highway. However, the board of county commissioners shall require the erection of gates or grates, or both, in such fences at points designated by the board, so that the public may have access to the highway.

Source: SL 1943, ch 39; SDC Supp 1960, § 12.0617-3; SL 1984, ch 215, § 1.



§ 31-25-1.1 Fences erected across unimproved section-line highways--Gates--Access to highwaysprotected--Violation as misdemeanor.

31-25-1.1. Fences erected across unimproved section-line highways--Gates--Access to highways protected--Violation as misdemeanor. A landowner may erect a fence across an unimproved county, township, or section-line highway. For the purposes of this section an unimproved county, township, or section-line highway is any county, township, or section line not commonly used as a public right-of-way and never altered from its natural state in any way for the purpose of facilitating vehicular passage. At any point where a fence crosses such highway, the landowner shall erect and maintain an unlocked gate which may be opened easily or provide other suitable access to the highway. If the gate or other access is not large enough or if the gate does not open easily enough to satisfy the needs of those using the highway, the landowner shall erect a larger gate or a gate that can be more easily opened or provide other suitable access to the highway. The landowner shall erect the larger gate or the gate which opens easily or provide the other suitable access upon a request filed with the sheriff of the county in which the land is located by an adversely affected person. If a request is filed, the sheriff shall notify the landowner. The landowner shall comply with the provisions of this section within seven days of notice. A landowner who violates any of the provisions of this section is guilty of a Class 2 misdemeanor.

Source: SL 1984, ch 215, § 2.



§ 31-25-2 Cattle ways authorized--Application to highway authority--Designation of constructionparticulars--Maintenance by landowner.

31-25-2. Cattle ways authorized--Application to highway authority--Designation of construction particulars--Maintenance by landowner. Upon application to the Department of Transportation, board of county commissioners, or board of township supervisors, by any person for permission to construct a cattle way across or under any public road, such highway authority maintaining the highway described in the application may in its discretion grant the application upon condition that such way shall be constructed in all particulars as directed by such department or board and shall not interfere with public travel. The grade of the road over the cattle way shall not at any point exceed one foot in ten feet. Applicant must construct and agree to keep the same in repair at his own expense.

Source: SL 1911, ch 221, § 27; RC 1919, § 8569; SDC 1939, § 28.0910.



§ 31-25-3 Failure of landowner to maintain cattle way--Repair by highway authorities--Recovery ofcost.

31-25-3. Failure of landowner to maintain cattle way--Repair by highway authorities--Recovery of cost. If any person on whose land a cattle way is constructed pursuant to § 31-25-2 fails to keep the same in repair, the proper board shall cause the same to be repaired and charge the cost thereof to the owner of such cattle way and such cost shall be recovered by a civil action by the state, county, or township against the owner of such land and cattle way.

Source: SL 1911, ch 221, § 28; RC 1919, § 8570; SDC 1939, § 28.0911.



§ 31-25-4 Livestock guards across county or secondary highways authorized--Guards notconsidered highway obstruction.

31-25-4. Livestock guards across county or secondary highways authorized--Guards not considered highway obstruction. The construction and maintenance of livestock guards over or across county or secondary highways so constructed that automobiles and trucks may pass over the same and which will prevent the passage of livestock across such livestock guards is hereby authorized. The construction and maintenance of such livestock guards shall not be considered as creating a barrier or obstruction on such highways.

Source: SL 1953, ch 154, § 1; SL 1959, ch 140, § 1; SDC Supp 1960, § 28.0910-1.



§ 31-25-5 Dimensions of livestock guard--Passage for wider vehicles.

31-25-5. Dimensions of livestock guard--Passage for wider vehicles. All livestock guards shall be at least ten feet wide on the ground. In addition, at one side of such livestock guard there shall be provided or constructed a gate, at least twenty feet wide to accommodate the passage of teams, and wider vehicles.

Source: SL 1953, ch 154, § 2; SL 1959, ch 140, § 2; SDC Supp 1960, § 28.0910-2.



§ 31-25-6 Authority of governing body required--Removal of livestock guard on order of governingbody.

31-25-6. Authority of governing body required--Removal of livestock guard on order of governing body. No livestock guards shall be constructed under § 31-25-4, unless constructed by or under the express authorization of the governing body having jurisdiction over such highways, provided that such livestock guards may be removed or ordered removed by such governing bodies whenever such livestock guards shall be deemed no longer necessary.

Source: SL 1953, ch 154, § 1; SL 1959, ch 140, § 1; SDC Supp 1960, § 28.0910-1.



§ 31-25-7 Appeal from order authorizing or forbidding livestock guard--Procedure for appeal--Trialde novo.

31-25-7. Appeal from order authorizing or forbidding livestock guard--Procedure for appeal--Trial de novo. Whenever any interested person shall feel aggrieved by reason of the action of the governing body in authorizing or refusing to authorize the construction, erection, and maintenance of livestock guards, or ordering removal of said livestock guard, such person may within sixty days after the decision of such governing body, appeal to the circuit court for the county wherein such governing body is situated. Such appeal shall be in writing, and signed by the person feeling aggrieved or by his attorney. Upon the serving of such appeal and the filing of the same with the clerk of the circuit court, the same may be brought on for trial de novo in said circuit court upon ten days' notice. The circuit court shall hear all relevant evidence and shall make and enter such findings, conclusions, and judgment as it deems proper.

Source: SL 1959, ch 140, § 3; SDC Supp 1960, § 28.0910-3.



§ 31-25-8 Appeal upon failure of governing body to act on request for authorization.

31-25-8. Appeal upon failure of governing body to act on request for authorization. If any person shall file a request for authorization to construct a livestock guard, with the governing body having jurisdiction over such highway, and the governing body shall fail or neglect to act upon such request at its next regular meeting, such failure or neglect to take any action shall be deemed to be a refusal of such authorization, and the person filing such request may appeal the same as provided in § 31-25-7.

Source: SL 1959, ch 140, § 3; SDC Supp 1960, § 28.0910-3.



§ 31-25-9 Livestock guards constructed prior to enactment of statute.

31-25-9. Livestock guards constructed prior to enactment of statute. Sections 31-25-4 to 31-25-8, inclusive, shall not apply to livestock guards which had been constructed and maintained and were in existence on February 20, 1959.

Source: SL 1959, ch 140, § 4; SDC Supp 1960, § 28.0910-4.



§ 31-25-10 Regulatory signs for unfenced roads in livestock grazing area--Application for erection.

31-25-10. Regulatory signs for unfenced roads in livestock grazing area--Application for erection. Any person grazing livestock in an area where there are no fences along a road may apply to the governing body that has the responsibility to maintain that road to erect a regulatory sign that livestock will be at large along the road. If the governing body permits the erection of such signs, it shall erect at least one sign where the road enters the grazing area which shall state how far the grazing area continues and one sign where the road leaves the grazing area.

Source: SL 1983, ch 227, § 1.



§ 31-25-11 Uniform signs.

31-25-11. Uniform signs. The Transportation Commission shall design, produce, and make available a uniform sign pursuant to § 31-25-10.

Source: SL 1983, ch 227, § 2.



§ 31-25-12 Cost of signs.

31-25-12. Cost of signs. The cost of the sign shall be arranged between the governing body and the person applying for it. The sign shall be erected by the governing body.

Source: SL 1983, ch 227, § 3.






Chapter 26 - Utility Lines Along And Across Highways

§ 31-26-1 Application to board of county commissioners to erect poles and wires or to burycable for electricity and telephone--Period covered by application--Regulation byLegislature.

31-26-1. Application to board of county commissioners to erect poles and wires or to bury cable for electricity and telephone--Period covered by application--Regulation by Legislature. The board of county commissioners, upon written application designating the particular highway the use of which is desired, may grant to any person engaged in the manufacture or sale of electric light and power, or any municipality authorized by law to purchase electric current, or any person authorized by law to purchase such current from such municipality, or any person engaged in, or about to engage in, the furnishing of telephone service, the right to erect and maintain poles and wires or to bury underground cable for the purpose of conducting electricity for lighting, heating, and power purposes, together with stay wires and braces, and for the purpose of furnishing telephone service, in and along any public highway in its county for a period not to exceed twenty years, subject to the conditions set forth in this chapter and such further reasonable regulations as the Legislature may hereafter prescribe.

Source: SDC 1939, § 28.1001; SL 1939, ch 108; SL 1953, ch 149, § 1; SL 1953, ch 150; SL 2003, ch 159, § 1.



§ 31-26-2 Exclusive grant prohibited.

31-26-2. Exclusive grant prohibited. The grantee under § 31-26-1 shall not in any case have the exclusive right to use such highway for the conducting of electricity or the furnishing of telephone service.

Source: SL 1913, ch 369, § 1; RC 1919, § 8591; SDC 1939, § 28.1001 (1); SL 1939, ch 108; SL 1953, ch 149, § 1; SL 1953, ch 150.



§ 31-26-3 Location of poles, fixtures or underground cable--Appeal to commission and circuitcourt--Procedure.

31-26-3. Location of poles, fixtures or underground cable--Appeal to commission and circuit court--Procedure. The poles and fixtures, guy wires, braces, and stays or underground cable buried or erected under § 31-26-1 shall be located under the joint field supervision and direction of the grantee and the governing body charged with the maintenance of the state trunk highway on which they are placed and constructed consistent with the permit requirements adopted under § 31-26-22. They shall be so constructed as not to inconvenience the public in the use of any road or the navigation of any stream. An appeal from the decision of the Department of Transportation may be taken to the Transportation Commission. An appeal from the decision of the commission may be taken to the circuit court in the manner provided by law and the rules of practice and procedure adopted by the Supreme Court.

Source: SDC 1939, § 28.1001 (2); SL 1939, ch 108; SL 1953, ch 149, § 1; SL 1953, ch 150; SL 1984, ch 207, § 64; SL 1987, ch 210, § 12; SL 2003, ch 159, § 2.



§ 31-26-4 Change of line upon change of highway--Notice.

31-26-4. Change of line upon change of highway--Notice. When any highway along which a line has been constructed pursuant to § 31-26-1 shall be changed, the grantee shall, upon ninety days' notice in writing, remove such line to the highway as changed.

Source: SL 1913, ch 369, § 1; RC 1919, § 8591; SDC 1939, § 28.1001 (3); SL 1939, ch 108; SL 1953, ch 149, § 1; SL 1953, ch 150.



§ 31-26-5 Lines or cable maintained in accordance with National Electrical Safety Code--Compliance establishes due care in negligence claim.

31-26-5. Lines or cable maintained in accordance with National Electrical Safety Code--Compliance establishes due care in negligence claim. The grantee under § 31-26-1 shall construct and maintain the grantee's poles, wires, or underground cable and line in accordance with the applicable National Electrical Safety Code adopted by the Bureau of Standards of the United States Department of Commerce. Proof of compliance with the requirements of the applicable National Electrical Safety Code standard establishes due care in the defense of a negligence claim alleging a violation of that standard.

Source: SDC 1939, § 28.1001 (4) as enacted by SL 1939, ch 108; SL 1953, ch 149, § 1; SL 1953, ch 150; SL 2003, ch 159, § 3; SL 2007, ch 261, § 2.



§ 31-26-6 Negligent construction of lines--Inductive interference--Expense of correction--Burden of proof--Liability in absence of negligence--Lines properly constructed.

31-26-6. Negligent construction of lines--Inductive interference--Expense of correction--Burden of proof--Liability in absence of negligence--Lines properly constructed. Whenever the erection and maintenance of electric lines shall, by reason of negligence in the construction or operation of such lines, cause inductive interference in grounded lines, the owner of the electric lines shall furnish all necessary wire and attachments for making telephone lines metallic, where necessary, and such additional poles above the number in place as is necessary to carry the additional telephone equipment in accordance with standard practices, and shall pay the cost of any necessary moving of telephone lines. The burden of proof of negligence in the construction or operation of such electric lines shall be upon the telephone company complaining of such interference. In the absence of negligent construction or operation the owner of the electric lines shall not be liable for any inductive interference caused in grounded lines. But the owner of electric lines shall be liable for all inductive interference in metallic lines or cables that are properly constructed.

Source: SDC 1939, § 28.1001 (8); SDC 1939, § 28.1001 (5) as enacted by SL 1939, ch 108; SL 1953, ch 149, § 1.



§ 31-26-7 Telephone lines--Compliance with other statutes.

31-26-7. Telephone lines--Compliance with other statutes. Any person engaged in or about to engage in the furnishing of telephone service must comply with the provisions of §§ 49-31-20 to 49-31-24, inclusive, and nothing in §§ 31-26-1 to 31-26-6, inclusive, shall be construed to limit the rights granted by § 49-32-1 to telegraph and telephone companies.

Source: SDC 1939, § 28.1001 (6) as added by SL 1953, ch 149, § 1.



§ 31-26-8 "Person" including other entities.

31-26-8. "Person" including other entities. For the purpose of this chapter, the term, person, includes any natural person, firm, association, limited liability company, corporation, federal agency, state or political subdivision or agency thereof, or any body politic.

Source: SDC 1939, § 28.1001 as added by SL 1953, ch 149, § 1; SL 1994, ch 351, § 51.



§ 31-26-9 Noncompliance with requirements as petty offense.

31-26-9. Noncompliance with requirements as petty offense. Any person who, having received a grant as to placing of wires and poles or underground cable on a highway under this chapter, fails to comply with the provisions of § 31-26-4, 31-26-5, or 31-26-7 commits a petty offense.

Source: SDC 1939, § 28.9911; SL 1978, ch 158, § 20; SL 2003, ch 159, § 4.



§ 31-26-10 Application to county auditor--Telephone lines excepted.

31-26-10. Application to county auditor--Telephone lines excepted. Any applicant desiring to construct a transmission line as provided in § 31-26-1 shall file with the county auditor an application and any applicant desiring to construct a telephone line as provided in § 31-26-1 may, but shall not be required to file an application with the county auditor.

Source: SL 1913, ch 369, § 2; RC 1919, § 8592; SL 1919, ch 221; SDC 1939, § 28.1002; SL 1951, ch 141; SL 1953, ch 149, § 2.



§ 31-26-11 Contents of application--Central plant location--Route--Telephone lines.

31-26-11. Contents of application--Central plant location--Route--Telephone lines. In the case of either a transmission line application or a telephone line application under § 31-26-1, the applicant shall state the place where the applicant's central plant is located, the point or points to which the applicant desires to transmit electricity or furnish telephone service, and the route over which the applicant desires to construct such lines or bury underground cable. The application shall state what electric, telegraph, and telephone lines are, at the time of making the application, occupying a part of the highway or highways which the proposed lines are to occupy. Any applicant who hereafter desires to construct a telephone line or bury underground cable shall state whether the applicant has obtained a certificate of convenience and necessity from the Public Utilities Commission.

Source: SDC 1939, § 28.1002; SL 1951, ch 141; SL 1953, ch 149, § 2; SL 2003, ch 159, § 5.



§ 31-26-12 Rural electrification lines throughout county--Definition of rural electrification.

31-26-12. Rural electrification lines throughout county--Definition of rural electrification. If the applicant in the case of a transmission application, wishes to construct lines or bury underground cable for rural electrification the applicant may state that the applicant wishes to construct lines for rural electrification throughout the county, in which event the applicant need not show the point or points to which the applicant desires to transmit electricity nor the route, and if the application is granted to such applicant for rural electrification county-wide authorization may be given to such applicant but subject to the other provisions of this chapter. For the purposes of this chapter, a line or underground cable shall be deemed "for rural electrification" if it carries at least one circuit of such voltage as is practical for and customarily used in distributing electricity to farms.

Source: SDC 1939, § 28.1002 as added by SL 1951, ch 141; SL 1953, ch 149, § 2; SL 2003, ch 159, § 6.



§ 31-26-13 Application presented to board of county commissioners--Notice of hearing.

31-26-13. Application presented to board of county commissioners--Notice of hearing. The county auditor shall present an application under § 31-26-1 to the board of county commissioners within thirty days after the filing of the same, at a regular or special meeting called for that purpose and shall give ten days' notice by mail of such application and the time and place when and where such application will be heard to all persons, firms, or corporations owning or operating electric, telephone, or telegraph lines or underground cable on any part of the highway or highways which the proposed lines may occupy.

Source: SDC 1939, § 28.1002; SL 1951, ch 141; SL 1953, ch 149, § 2; SL 2003, ch 159, § 7.



§ 31-26-14 Action by board--Period of delay.

31-26-14. Action by board--Period of delay. It shall be the duty of the board of county commissioners to take immediate action upon an application under § 31-26-13 at the time and place noticed for hearing thereon and final action thereon shall not be delayed for a longer period than ten days from the date of meeting set for the hearing.

Source: SL 1913, ch 369, § 2; RC 1919, § 8592; SL 1919, ch 221; SDC 1939, § 28.1002; SL 1951, ch 141; SL 1953, ch 149, § 2.



§ 31-26-15 Application granted--Adjustment with other utilities--Apportionment of costs--Telephone companies.

31-26-15. Application granted--Adjustment with other utilities--Apportionment of costs--Telephone companies. If the application for construction or reconstruction of an electric line is granted by the board of county commissioners, it shall be competent for such board to adjust any differences that may arise between any such applicant and any owner or owners of any electric, telephone, or telegraph line or underground cable affected by such decision, in the matter of construction or reconstruction, and such board may adjust and apportion the costs which may be occasioned in order to carry out the plans, methods, or means approved by the board as deemed necessary to avoid or minimize interference or hazard. However, if there is a dispute between two telephone companies such dispute shall be adjusted by the Public Utilities Commission.

Source: SDC 1939, § 28.1002; SL 1951, ch 141; SL 1953, ch 149, § 2; SL 2003, ch 159, § 8.



§ 31-26-16 Conformity to public utilities commission order.

31-26-16. Conformity to public utilities commission order. Any action of the county commissioners in the case of an application of a telephone company under § 31-26-1 shall enable the applicant to conform to and shall not be in conflict with any order of the Public Utilities Commission.

Source: SDC 1939, § 28.1002 as added by SL 1953, ch 149, § 2.



§ 31-26-17 Appeal by aggrieved parties--Trial de novo--Appeal during vacation.

31-26-17. Appeal by aggrieved parties--Trial de novo--Appeal during vacation. Any interested party feeling aggrieved by the decision of the board of county commissioners on the matter of an application under § 31-26-1, shall have the right of appeal to the circuit court as from other decisions from such board, and on such appeal the circuit court shall hear and determine the matter de novo. The hearing of such appeal may be brought on either in vacation or term time upon ten days' notice to the applicant or appellant.

Source: SL 1913, ch 369, § 2; RC 1919, § 8592; SL 1919, ch 221; SDC 1939, § 28.1002; SL 1951, ch 141; SL 1953, ch 149, § 2.



§ 31-26-18 Change of route--Change by county board--Appeal--Procedure.

31-26-18. Change of route--Change by county board--Appeal--Procedure. If the board of county commissioners has granted the right to any person to construct lines or bury underground cable for the transmission of electricity as provided in §§ 31-26-1 to 31-26-17, inclusive, and if before constructing such line the applicant desires to change the route designated in the grant, the board may change the route upon application of the person constructing the same subject to the same provisions for placing poles, fixtures, guy wires, braces, and stays or underground cable, as provided by law on original construction.

Source: SDC 1939, § 28.1003; SL 1953, ch 149, § 3; SL 1953, ch 151; SL 2003, ch 159, § 9.



§ 31-26-19 Minimum height of utility lines--Liability for damage to lines below minimumheight.

31-26-19. Minimum height of utility lines--Liability for damage to lines below minimum height. It shall be a Class 2 misdemeanor for any person, firm, association, or corporation owning or operating any telephone, telegraph, or electric line, or any part of such line in this state, to extend any telephone, telegraph, or electric wire, any part of which shall be less than eighteen feet from the ground, over or across any public highway. No such person, firm, association, or corporation shall be entitled to collect damages from any person who shall cut, break, remove, or otherwise destroy any such telephone, telegraph, or electric wire over or across a public highway if any part of the same is at any time less than eighteen feet from the ground.

Source: SL 1921, ch 251; SDC 1939, § 28.1004; SL 1965, ch 134.



§ 31-26-20 Cost of adjusting lines to minimum height--Acquisition of new highwayright-of-way--Items excluded from cost.

31-26-20. Cost of adjusting lines to minimum height--Acquisition of new highway right-of-way--Items excluded from cost. Costs of adjusting said lines to conform to the minimum height as set out in § 31-26-19 may only be assumed by the governmental body having jurisdiction of said public highway where said adjustment results from the acquisition of new highway right-of-way in which the utility has an interest.

Said costs shall not include salvage, depreciation, or betterment values to the utility.

Source: SL 1921, ch 251; SDC 1939, § 28.1004; SL 1965, ch 134.



§ 31-26-21 Liability for damage for negligent construction or maintenance of line.

31-26-21. Liability for damage for negligent construction or maintenance of line. Nothing contained in § 31-26-19 or 31-26-20 shall be construed to exempt anyone owning or operating any telephone, telegraph, or electric line or underground cable in this state from liability for any damage or injury which anyone may sustain by reason of the faulty or negligent construction or maintenance of such telephone, telegraph, or electric line or underground cable.

Source: SDC 1939, § 28.1004; SL 1965, ch 134; SL 2003, ch 159, § 10.



§ 31-26-22 Electrical lines, pipelines, communication lines and other utilities--Permits--Rules--Compliance with National Electrical Safety Code establishes due care in negligenceclaim.

31-26-22. Electrical lines, pipelines, communication lines and other utilities--Permits--Rules--Compliance with National Electrical Safety Code establishes due care in negligence claim. The Transportation Commission may promulgate rules and the Department of Transportation may issue permits, to allow electrical lines, pipelines, communication lines and other utilities, including rural water service pipelines, whether above or below ground, to operate the facilities over, under, or along public grounds, streets, alleys and highways under its jurisdiction in this state. Any rule promulgated pursuant to this section shall set forth application and issuance of permit criteria and installation standards necessary to preserve a safe traffic environment, the appearance of the highway, and the efficiency and economy of highway maintenance and shall be promulgated pursuant to chapter 1-26. Proof of compliance with the requirements of the applicable National Electrical Safety Code standard establishes due care in the defense of a negligence claim alleging a violation of that standard.

Source: SL 1970, ch 166, § 1; SL 1979, ch 199, § 3; SL 1984, ch 207, § 65; SL 1987, ch 210, § 13; SL 2007, ch 261, § 3.



§ 31-26-23 Relocation or removal of electrical lines, communication lines, and pipelines--Procedural requirements.

31-26-23. Relocation or removal of electrical lines, communication lines, and pipelines--Procedural requirements. If any highway or public entity infrastructure is constructed or changed within the public right-of-way, the public entity or its representative shall notify any affected known utility that has electrical lines, communications lines, or pipelines and allow the affected utility to participate in a coordination meeting during the planning or design phase of the project, except as provided in this section. The meeting shall allow the public entity and affected known utility to discuss options to minimize construction delays, limit the impact of the construction on utility facilities, and to minimize or eliminate costs associated with any utility removal or relocation. No such option may cause the public entity to incur additional costs unless a written agreement is reached to have the affected utility pay for the additional costs incurred by the public entity.

If the public entity determines that coordination meetings will not be held due to the project scope and size, the public entity shall notify any affected known utility and allow the affected utility thirty days to submit written comments on the project.

After the coordination meetings or after the written comment period, the permit holder shall, upon ninety days notice in writing, remove or relocate the facilities at its own cost unless other arrangements have been mutually agreed upon in writing. If the public entity, in coordination with the utility, determines that winter weather conditions make removal or relocation impractical, the accrual of time within the ninety-day notification period shall be suspended until conditions make removal or relocation practical. If a utility's facility is discovered during construction that was not identified by the utility during the planning or design phase or during the written comment period if the public entity determines that a coordination meeting will not be held, the ninety-day notice is not required and the utility shall coordinate with the public entity to remove or relocate the facility as soon as practically possible for the project.

Source: SL 1970, ch 166, § 2; SL 2009, ch 148, § 1.



§ 31-26-23.1 Agreements with owners of utility lines and facilities for future relocation--Limitation.

31-26-23.1. Agreements with owners of utility lines and facilities for future relocation--Limitation. Notwithstanding the provisions of § 31-26-23, the Department of Transportation may enter into agreements with the owners of utility lines and facilities providing for the future relocation, at the department's expense, of utility lines and facilities located within any highway right-of-way. However, the department may enter into such agreements only if existing utility lines or facilities on private property will be located within the right-of-way as the result of a highway construction project.

Source: SL 2004, ch 199, § 1.



§ 31-26-24 Rural water pipelines covered by chapter.

31-26-24. Rural water pipelines covered by chapter. The terms and provisions of this chapter shall also apply to the laying and construction of rural water pipelines insofar as they may be applicable thereto.

Source: SL 1977, ch 244, § 2.



§ 31-26-25 Application for construction of rural water pipeline over, across, or under publichighways--Countywide authorization.

31-26-25. Application for construction of rural water pipeline over, across, or under public highways--Countywide authorization. Any person desiring to construct or lay a water pipeline over, across, or under public highways, except state trunk system highways, for the purpose of providing rural water service in the State of South Dakota shall make application to the board of county commissioners as is provided in this chapter. However, the application need not indicate the point or points to which the water pipeline is to be constructed nor the route thereof. Upon application, the board of county commissioners may grant countywide authorization for the construction of rural water service lines subject to the provisions of this chapter.

Source: SL 1977, ch 244, § 1; SL 1979, ch 199, §§ 1, 2.



§ 31-26-26 Relocation of pipeline not required by highway change if owner and county boardagree.

31-26-26. Relocation of pipeline not required by highway change if owner and county board agree. When any highway along or under which a rural water pipeline has been constructed shall be changed, removal, or relocation of such pipeline shall not be necessary if the owner of such pipeline and the board of county commissioners shall agree in writing that such removal or relocation is not necessary.

Source: SL 1977, ch 244, § 3.



§ 31-26-27 Municipal utility lines--Provisions applicable.

31-26-27. Municipal utility lines--Provisions applicable. The terms and provisions of §§ 31-26-22 to 31-26-26, inclusive, apply to the laying and construction of municipal utility lines, insofar as they may be applicable.

Source: SL 1981, ch 227.






Chapter 27 - Railroad Crossings

§ 31-27-1 Power of Department of Transportation respecting grade crossings--Expensesof alteration or abolition of crossing.

31-27-1. Power of Department of Transportation respecting grade crossings--Expenses of alteration or abolition of crossing. The Department of Transportation may upon its own motion or upon complaint and after hearing and notice to all the parties in interest, including the owners of adjacent property and the railroad company, order any crossing now existing or hereafter constructed at grade or at the same or different levels to be relocated, altered, or abolished according to plans and specifications, terms and conditions to be prescribed by the department. The department shall determine the terms on which the separation should be made and shall allocate the expense of the alteration, or the abolition of the crossing, or the separation of the grade between the railroad companies affected or between the railroad companies and the county, municipality, or public authority at interest on the basis of the benefits received, if any, by each entity with an interest.

Source: SL 1919, ch 292; SDC 1939, § 28.1101; SL 1980, ch 322, § 111.



§ 31-27-2 Power of Department of Transportation respecting details of grade crossing--Approval of plans and specifications--Separation of grade--Watchmen andsafety systems.

31-27-2. Power of Department of Transportation respecting details of grade crossing--Approval of plans and specifications--Separation of grade--Watchmen and safety systems. The Department of Transportation may determine, order, and prescribe in accordance with the plans and specifications to be approved by it, the reasonable manner, including the particular point of crossing, at which the tracks or other facilities of any line of railroad may be constructed across the tracks or any other facilities of any other line of railroad, or of any street, or highway, at grade, or above or below grade, or at the same or different levels, or at which the tracks or other facilities of any railroad company or companies may be constructed across the track or facilities of any other railroad company, or across any public highway, street at grade, or above or below grade, or at which any public highway may be constructed across the tracks or other facilities of any railroad company at grade or above or below grade; and may determine, order, and prescribe the terms and conditions of installation and operation, maintenance, and protection of all such crossings, which may be constructed, including any watchman thereat, or the installation and regulation of lights, blocks, interlocking, or other systems, or devices of signaling, safety appliance devices, or such other means or instrumentalities as the department determines reasonable and necessary to the end, intent, and purpose that accidents may be prevented and the safety of the public promoted.

Source: SL 1919, ch 292; SDC 1939, § 28.1101; SL 1980, ch 322, § 112.



§ 31-27-2.1 Railroad responsibility for crossing maintenance after abandonment of right-of-way--Transfer of responsibility.

31-27-2.1. Railroad responsibility for crossing maintenance after abandonment of right-of-way--Transfer of responsibility. The responsibility of a railroad corporation to maintain and keep in repair grade crossings as provided by law does not terminate upon the abandonment of the railroad right-of-way or a portion thereof. The responsibility continues until the highway is restored to a usable condition. The maintenance responsibility does not terminate with the disposal of the abandoned railroad right-of-way or the dissolution of the railroad corporation but passes to the transferee of the abandoned railroad right-of-way or the successors to the railroad corporation.

Source: SL 1976, ch 185; SL 2010, ch 145, § 129.



§ 31-27-3 Filing required for establishment of crossing--Approval.

31-27-3. Filing required for establishment of crossing--Approval. No crossings at, above, or below grade, may be established except under plans and specifications filed with the Department of Transportation. Plans and specifications for crossings do not require the approval of the department unless a controversy exists between the applicant and the railroad.

Source: SL 1919, ch 292; SDC 1939, § 28.1101; SL 1980, ch 322, § 113; SL 1984, ch 216, § 6.



§ 31-27-4 Repealed.

31-27-4. Repealed by SL 1997, ch 177, § 1



§ 31-27-5 Expense of eliminating crossings.

31-27-5. Expense of eliminating crossings. The expense of eliminating railroad crossings shall be divided between the railroad company and the state or counties, as the case may be, on the basis of the benefits received by each party.

Source: SL 1919, ch 333, § 62; SDC 1939, § 28.1102; SL 1980, ch 322, § 115.



§ 31-27-6 Expense of land appropriated for relocation of crossings.

31-27-6. Expense of land appropriated for relocation of crossings. If lands are appropriated for the relocation of any state or county highway, which relocation is deemed necessary to avoid one or more railroad crossings or other dangerous places, the expenses shall be apportioned on the basis of benefits received by the railroad, if any, and the benefits received by the state or county, if any.

Source: SL 1919, ch 333, § 62; SDC 1939, § 28.1102; SL 1980, ch 322, § 116.



§ 31-27-7 Determination to eliminate crossing when no right-of-way is needed.

31-27-7. Determination to eliminate crossing when no right-of-way is needed. If no right-of-way is needed for the building of a subway or overhead crossing on a state or county highway, the governing body having jurisdiction over the highway shall determine when it is necessary to eliminate the crossing.

Source: SDC 1939, § 28.1103 (1); SL 1984, ch 216, § 1; SL 1997, ch 177, § 2.



§ 31-27-8 to 31-27-10. Repealed.

31-27-8 to 31-27-10. Repealed by SL 1997, ch 177, §§ 3 to 5



§ 31-27-11 Grading and approaches if no right-of-way needed.

31-27-11. Grading and approaches if no right-of-way needed. If no right-of-way is needed for the building of a subway or overhead crossing on a state or county highway, the state or county shall do the necessary grading, approaching, and leading from the overhead or subway undercrossing.

Source: SL 1919, ch 333, § 62; SDC 1939, § 28.1103 (5); SL 2010, ch 145, § 130.



§ 31-27-12 Determination to eliminate dangerous crossing when new right-of-way isnecessary.

31-27-12. Determination to eliminate dangerous crossing when new right-of-way is necessary. If a new right-of-way is necessary for the building of a subway or overhead crossing on a state or county highway, the governing body having jurisdiction over the highway shall determine when it is necessary to eliminate the dangerous crossing.

Source: SDC 1939, § 28.1104 (1); SL 1984, ch 216, § 2; SL 1997, ch 177, § 6.



§ 31-27-13 , 31-27-14. Repealed.

31-27-13, 31-27-14. Repealed by SL 1997, ch 177, §§ 7, 8



§ 31-27-15 Purchase or condemnation of new right-of-way--Plats prepared bytransportation department or county highway superintendent.

31-27-15. Purchase or condemnation of new right-of-way--Plats prepared by transportation department or county highway superintendent. If a new right-of-way is necessary for the building of a subway or overhead crossing on a state or county highway, the necessary right-of-way shall be obtained by the Department of Transportation or the board of county commissioners either by consent of the owners of the property sought, or by condemnation, after the property is properly surveyed and plats are prepared by the Department of Transportation, or county highway superintendent.

Source: SL 1919, ch 333, § 62; SDC 1939, § 28.1104 (4); SL 1984, ch 207, § 66.



§ 31-27-16 Repealed.

31-27-16. Repealed by SL 1997, ch 177, § 9



§ 31-27-17 Cost of right-of-way, grading, and approaches.

31-27-17. Cost of right-of-way, grading, and approaches. If a new right-of-way is necessary for the building of a subway or overhead crossing on a state or county highway, the state or county shall pay for the right-of-way and necessary grading, approaching, and leading from the overhead crossing or subway undercrossing.

Source: SL 1919, ch 333, § 62; SDC 1939, § 28.1104 (6); SL 2010, ch 145, § 131.



§ 31-27-18 Minimum overhead clearance--Width of roadway--Approaches.

31-27-18. Minimum overhead clearance--Width of roadway--Approaches. The clearance or overhead room of any subway or undercrossing may not be less than fifteen feet from top of finished grade to bottom of sills of overhead track or trusses. The width or clear roadway of the subway or undercrossing may not be less than twenty-four feet, clear roadway. The approaches to the undercrossing or overhead crossing shall be straight and under no circumstances may these crossings contain curves.

Source: SL 1919, ch 333, § 63; SDC 1939, § 28.1105; SL 2010, ch 145, § 132.



§ 31-27-19 Repealed.

31-27-19. Repealed by SL 1984, ch 216, § 3



§ 31-27-19.1 Cost of repair and maintenance of railroad and highway crossingsapportioned on basis of benefit.

31-27-19.1. Cost of repair and maintenance of railroad and highway crossings apportioned on basis of benefit. The expense of repairing, replacing, and maintaining all "railroad and highway crossings," as defined by § 31-27-21, and all protection and safety devices shall be determined by the Department of Transportation on the basis of the proportion of benefit, if any, derived by railroad companies, and the benefit, if any, to the public authority at interest.

Source: SL 1974, ch 206; SL 1975, ch 194; SL 1980, ch 322, § 119; SL 1984, ch 207, § 67.



§ 31-27-20 Railroad right-of-way defined.

31-27-20. Railroad right-of-way defined. A railroad right-of-way consists not only of that strip of land, usually one hundred feet wide, over which the main track is laid but the adjacent extra width of land as may be necessary and useful for cuts, embankments, ditches for change of location of watercourses, and other works of a railroad, appropriate and necessary for railroad purposes.

Source: SDC 1939, § 28.1106 (1) as enacted by SL 1945, ch 115; SL 2010, ch 145, § 133.



§ 31-27-21 Railroad and highway crossing defined.

31-27-21. Railroad and highway crossing defined. A railroad and highway crossing, usually referred to as a railroad crossing, includes all that part of a public highway or private road extending from the point where it touches the property line of the right-of-way of the railroad company on one side until it passes over and beyond the railroad company's property line or right-of-way on the opposite side of the right-of-way.

Source: SDC 1939, § 28.1106 (2) as enacted by SL 1945, ch 115; SL 2010, ch 145, § 134.






Chapter 28 - Highway Markers And Signs

§ 31-28-1 Marking of highways with standard design--Numbers to correspond withofficial maps.

31-28-1. Marking of highways with standard design--Numbers to correspond with official maps. The Department of Transportation shall keep the various lines of highways comprising the state trunk highway system, including the connecting streets in municipalities, distinctly marked with some standard design placed on convenient objects along the routes. The design shall be uniform on all parts of the trunk highway system. However, the numbers shall correspond with the numbers given the various routes by the department. The numbers shall coincide with the numbers placed on the official map or maps issued by the department. No similar design may be used for marking other routes in South Dakota.

Source: SL 1919, ch 333, § 52; SDC 1939, § 28.0904; SL 2010, ch 145, § 135.



§ 31-28-2 Directional signs at highway branches.

31-28-2. Directional signs at highway branches. If, in the marking or numbering of any state trunk highway, there is a division of the highway into two branches, there shall be erected along each of the highways at the initial point of separation a directional sign indicating the general direction or course of the respective highways as to whether the course of the highway is east, west, north, or south as the case may be.

Source: SDC 1939, § 28.0211 as added by SL 1957, ch 124; SL 1965, ch 132; SL 2010, ch 145, § 136.



§ 31-28-3 Repealed.

31-28-3. Repealed by SL 1984, ch 207, § 68



§ 31-28-4 Description of routes selected for marking--Previously marked routes toconform.

31-28-4. Description of routes selected for marking--Previously marked routes to conform. No routes may be marked within or through the state until an exact description of the routes selected for marking have been filed with the Department of Transportation and the route and marking have been approved by the department. Any routes previously marked between any two adjacent points in South Dakota shall be made to conform to the trunk system between the same points.

Source: SL 1919, ch 333, § 52; SDC 1939, § 28.0904; SL 1984, ch 207, § 69.



§ 31-28-5 Standard traffic control devices and markings--Adoption and erection--Uniformity of design.

31-28-5. Standard traffic control devices and markings--Adoption and erection--Uniformity of design. The Department of Transportation shall specify and may cause to be erected the standard traffic control devices and markings it considers necessary along the trunk highway system. The devices and markings shall be of uniform design throughout the state.

Source: SL 1919, ch 333, § 53; SL 1923, ch 284, § 4; SDC 1939, § 28.0901; SL 1941, ch 130; SL 1984, ch 207, § 70.



§ 31-28-6 Warning signs at points of danger--Maintenance--Violation as misdemeanor.

31-28-6. Warning signs at points of danger--Maintenance--Violation as misdemeanor. The public board or officer whose duty it is to repair or maintain any public highway shall erect and maintain at points in conformity with standard uniform traffic control practices on each side of any sharp turn, blind crossing, or other point of danger on such highway, except railway crossings marked as required in § 31-28-7, a substantial and conspicuous warning sign. The sign shall be on the right-hand side of the highway approaching such point of danger. Failure to comply with the provisions of this section is a Class 1 misdemeanor.

Source: SL 1923, ch 284, § 4; SDC 1939, §§ 28.0901, 28.9903; SL 1941, ch 130; SDCL § 31-28-9; SL 2010, ch 145, § 137.



§ 31-28-7 Railway crossing signs--Maintenance--Violation as misdemeanor.

31-28-7. Railway crossing signs--Maintenance--Violation as misdemeanor. The public board or officer whose duty it is to repair or maintain any public highway shall erect and maintain at points in conformity with standard uniform traffic control practices on each side of the place at which a highway crosses an operational railway track or right-of-way, except within the limits of municipalities, a standard railroad advance warning sign. The sign shall be on the right-hand side of the highway approaching such crossing and at a distance from the crossing as the department or other controlling body shall direct. Any legally abandoned or nonoperational track which is crossed by a public highway and at which the crossing has been properly marked as a railway grade crossing may be marked with a supplemental sign, meeting uniform traffic control practices, to inform drivers of vehicles identified in § 32-29-5 that a stop is not required at that crossing. Failure to comply with the provisions of this section is a Class 1 misdemeanor.

Source: SL 1923, ch 284, § 4; SDC 1939, § 28.9903; SDC 1939, § 28.0901 as added by SL 1941, ch 130; SDCL § 31-28-9; SL 1981, ch 228, § 1; SL 2010, ch 145, § 138.



§ 31-28-7.1 "Legally abandoned" and "nonoperational" track defined.

31-28-7.1. "Legally abandoned" and "nonoperational" track defined. For the purpose of § 31-28-7, legally abandoned track is any section of railway track on which formal legal abandonment proceedings have been completed. For the purpose of §§ 31-28-7, 31-28-7.2, and 32-29-5, nonoperational track is any section of railway track on which there has been no traffic for the previous three months and there is no prospect of traffic in the near future.

Source: SL 1981, ch 228, § 3.



§ 31-28-7.2 Notice of nonoperational track becoming operational.

31-28-7.2. Notice of nonoperational track becoming operational. If a nonoperational track becomes operational, the operator of that railroad shall, not less than thirty days prior to operating on the track, cause public notice to be given thereof, by publication in each newspaper published in each county in which the operator intends to operate, once each week for four consecutive weeks, notifying the public of the date on which operations shall begin. The operator shall also notify each school superintendent in those counties in writing of the commencement of operations.

Source: SL 1981, ch 228, § 4.



§ 31-28-8 Erection of unofficial signs prohibited--Misdemeanor--Emergencies--Approval by Department of Transportation.

31-28-8. Erection of unofficial signs prohibited--Misdemeanor--Emergencies--Approval by Department of Transportation. It shall be a Class 1 misdemeanor to erect or display any sign endangering the public or other guide or warning signs upon the trunk highway system except in case of emergency or when approved by the Department of Transportation.

Source: SL 1919, ch 333, § 53; SL 1923, ch 284, § 4; SDC 1939, §§ 28.0901, 28.9903; SL 1941, ch 130; SDCL, § 31-28-9.



§ 31-28-9 Superseded.

31-28-9. Superseded



§ 31-28-10 Marking intrastate and interstate highways--Uniformity--Conformity withother states.

31-28-10. Marking intrastate and interstate highways--Uniformity--Conformity with other states. The department may classify, designate, and mark both intrastate and interstate highways lying within the boundaries of this state and provide a uniform system of marking and signing the highways under the jurisdiction of this state. The system of marking and signing shall correlate with and so far as possible conform to the system adopted in other states.

Source: SL 1929, ch 251, § 58; SDC 1939, § 44.0359; SL 2010, ch 145, § 139.



§ 31-28-10.1 Standards for supplemental guide signs--Rules--Definition.

31-28-10.1. Standards for supplemental guide signs--Rules--Definition. The Transportation Commission shall promulgate rules pursuant to chapter 1-26 and consistent with the manual on uniform traffic control devices governing standards for supplemental guide signs on the interstate highway system. The rules shall set forth qualifying facility criteria; application procedures; sign content, size, location, and spacing restrictions; erection requirements; and message priority. For the purposes of §§ 31-28-10.1 to 31-28-10.3, inclusive, a supplemental guide sign is any official sign erected on the right-of-way to provide guidance for the motorist to traffic generators.

Source: SL 1979, ch 200, §§ 1, 2; SL 1987, ch 210, § 14.



§ 31-28-10.2 Safety as prime consideration in supplemental guide signs--Traffic generatingcapacity secondary.

31-28-10.2. Safety as prime consideration in supplemental guide signs--Traffic generating capacity secondary. The Transportation Commission shall give priority consideration to highway safety factors before approval of any application for a supplemental guide sign. Secondary consideration shall only be given to criteria relating to the traffic generating capacity of the facility or institution making application for the supplemental signing.

Source: SL 1979, ch 200, § 4.



§ 31-28-10.3 Supplemental guide signs for smaller institutions.

31-28-10.3. Supplemental guide signs for smaller institutions. In establishing standards pursuant to § 31-28-10.1 the Transportation Commission may not restrict the availability of these supplemental guide signs to four-year degree granting institutions, nor may it establish enrollment criteria that restricts the eligibility of smaller educational institutions.

Source: SL 1979, ch 200, § 3.



§ 31-28-11 Markings to conform to uniform national signing standards on streets androads constructed with federal aid.

31-28-11. Markings to conform to uniform national signing standards on streets and roads constructed with federal aid. On any street or road constructed with federal aid, the location, form, character of informational regulatory warning signs, curb and pavement, or other markings and traffic signals, shall conform to uniform national signing standards.

Source: SL 1945, ch 121; SDC Supp 1960, § 28.0904-1; SL 1984, ch 207, §§ 7, 71.



§ 31-28-12 Markings on highways under commissioners' jurisdiction--Distances betweenthird class municipalities--Cost of markings.

31-28-12. Markings on highways under commissioners' jurisdiction--Distances between third class municipalities--Cost of markings. Each board of county commissioners shall erect and maintain substantial guideposts at convenient intervals along all public highways under its jurisdiction not within the boundaries of any municipality, which guideposts shall show in plain letters thereon the directions and distances to the next municipality on either side of the point where such guidepost is located. The cost of erecting such guideposts shall be paid from the county general fund.

Source: SL 1913, ch 230; RC 1919, § 5902; SDC 1939, § 12.2901; SL 1980, ch 211, § 1.



§ 31-28-13 Markings by local authorities--Local regulations not enforceable in absenceof sign--Location and legibility of sign.

31-28-13. Markings by local authorities--Local regulations not enforceable in absence of sign--Location and legibility of sign. Local authorities in their respective jurisdictions may cause appropriate signs to be erected and maintained, designating residence and business districts, highway and steam or interurban railway grade crossing, and such other signs as may be deemed necessary to carry out the provisions of chapters 32-14, 32-22, and 32-25 to 32-31, inclusive, and such additional signs as may be appropriate to give notice of local parking and other special regulations. Local parking and other special regulations shall not be enforceable against an alleged violator if, at the time and place of the alleged violation, an appropriate sign giving notice thereof is not in proper position and sufficiently legible to be seen by an ordinarily observant person.

Source: SL 1929, ch 251, § 59; SDC 1939, § 44.0360.



§ 31-28-14 Unauthorized signs, markers, and signals prohibited--Authorization toorganization.

31-28-14. Unauthorized signs, markers, and signals prohibited--Authorization to organization. No unauthorized person may erect or maintain upon any highway, any warning or direction sign, marker, signal, or light in imitation of any official sign, marker, signal, or light erected under the provisions of this chapter. No person may erect or maintain upon any highway any traffic or highway sign or signal bearing thereon any commercial or political campaign advertising. Nothing in this section prohibits the erection or maintenance of any sign, marker, or signal bearing thereon the name of an organization authorized to erect the sign, marker, or signal by the department or any local authority as defined in this chapter.

Source: SL 1929, ch 251, § 60; SDC 1939, § 44.0361; SL 2010, ch 145, § 140; SL 2011, ch 137, § 1.



§ 31-28-15 Repealed.

31-28-15. Repealed by SL 1984, ch 207, § 72



§ 31-28-16 Arterial highways--Right-of-way--Violation as misdemeanor.

31-28-16. Arterial highways--Right-of-way--Violation as misdemeanor. The department and boards of county commissioners may designate certain state and county highways, or portions thereof, as preferential or arterial highways. The traffic upon any highway so designated shall have the right-of-way. Failure to comply with the provisions of this section is a Class 2 misdemeanor.

Source: SL 1927, ch 136, §§ 1, 3; SDC 1939, §§ 28.0902, 28.9904; SDCL § 31-28-18; SL 1967, ch 114; SL 2010, ch 145, § 141.



§ 31-28-17 Hazardous intersections--Railroad crossings--Warning signs--Violation asmisdemeanor.

31-28-17. Hazardous intersections--Railroad crossings--Warning signs--Violation as misdemeanor. Except within the limits of a municipality, the department and county commissioners may designate any hazardous intersection as a stop intersection, and designate any railroad crossing as a stop crossing. The intersections and railroad crossings shall be designated by placing a stop sign at the point of stop. The sign to be preceded by a warning sign so as to give warning of stop. Failure to stop at the point of stop of such intersections and railroad crossings is a Class 2 misdemeanor.

Source: SL 1927, ch 136, §§ 2, 3; SDC 1939, §§ 28.0902, 28.9904; SDCL § 31-28-18; SL 1967, ch 114; SL 1980, ch 211, § 2; SL 2010, ch 145, § 142.



§ 31-28-18 Superseded.

31-28-18. Superseded



§ 31-28-19 Markings resembling official signs--Obscuring official sign--Violation asmisdemeanor.

31-28-19. Markings resembling official signs--Obscuring official sign--Violation as misdemeanor. No person may place, maintain, or display upon or in view of any highway any unauthorized sign, signal, marking, or device which purports to be or is an imitation of or resembles an official traffic control device or railroad sign or signal, which attempts to direct the movement of traffic, or which hides from view or interferes with the effectiveness of any official traffic control device or any railroad sign or signal. A violation of this section is a Class 2 misdemeanor.

Source: SL 1963, ch 274, §§ 4 (1), 6; SDCL § 31-28-24; SL 2010, ch 145, § 143.



§ 31-28-20 Commercial or political campaign advertising--Violation as misdemeanor.

31-28-20. Commercial or political campaign advertising--Violation as misdemeanor. No person may place or maintain nor may any public authority permit upon any highway or public right-of-way any traffic sign or signal bearing any commercial or political campaign advertising. A violation of this section is a Class 2 misdemeanor.

Source: SL 1963, ch 274, §§ 4 (2), 6; SDCL § 31-28-24; SL 2010, ch 145, § 144; SL 2011, ch 137, § 2.



§ 31-28-21 Signs on private property.

31-28-21. Signs on private property. The provisions of § 31-28-19 and 31-28-20 do not prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs.

Source: SL 1963, ch 274, § 4 (3); SL 2010, ch 145, § 145.



§ 31-28-22 Prohibited sign as nuisance.

31-28-22. Prohibited sign as nuisance. Every sign, signal, marking, or device prohibited by §§ 31-28-19 and 31-28-20 is hereby declared to be a public nuisance, and the Department of Transportation or local authorities within their respective jurisdictions shall remove the sign, signal, marking, or device or cause it to be removed immediately. The removal may be done without notice.

Source: SL 1963, ch 274, § 4 (4); SL 2001, ch 160, § 2; SL 2011, ch 137, § 3.



§ 31-28-23 Tampering, molesting, or interfering with markers, signs, or control devices--Violation as misdemeanor--Liability for costs.

31-28-23. Tampering, molesting, or interfering with markers, signs, or control devices--Violation as misdemeanor--Liability for costs. No person may, without lawful authority, attempt or actually alter, deface, injure, knock down, remove, or in any manner molest or interfere with any official highway marker, sign, guide board, traffic-control device, interstate highway gate, or any railroad sign or signal, barrier, warning device, or sign erected in connection with highway maintenance or construction activities. A violation of this section is a Class 1 misdemeanor. Any person who violates this section is responsible for the cost of repairing or replacing such markers, signs, signals, barriers, or devices.

Source: SL 1963, ch 274, §§ 5, 6; SDCL, § 31-28-24; SL 1984, ch 207, § 73; SL 1996, ch 188, § 3; SL 2001, ch 160, § 1; SL 2006, ch 130, § 12.



§ 31-28-24 Superseded.

31-28-24. Superseded



§ 31-28-25 Traffic light control.

31-28-25. Traffic light control. Nothing in §§ 31-28-19 to 31-28-24, inclusive, limits the existing authority of South Dakota law enforcement officers in the performance of their duties involving traffic light control.

Source: SL 1963, ch 274, § 7; SL 2010, ch 145, § 146.



§ 31-28-26 , 31-28-27. Repealed.

31-28-26, 31-28-27. Repealed by SL 1984, ch 207, §§ 74, 75



§ 31-28-28 Unauthorized possession of official signs or markers as misdemeanor.

31-28-28. Unauthorized possession of official signs or markers as misdemeanor. No person may possess any sign, guide board, mileage post, signal, or marker erected by the state or by any governmental subdivision unless obtained in a legal manner. A violation of this section is a Class 1 misdemeanor.

Source: SL 1977, ch 245; SL 1984, ch 207, § 76.



§ 31-28-29 Activities of technical professionals not limited.

31-28-29. Activities of technical professionals not limited. Nothing in this chapter limits the practice and activity of a professional licensed pursuant to chapter 36-18A, performing his or her professional duties.

Source: SL 2001, ch 160, § 4; SL 2010, ch 145, § 147.






Chapter 29 - Highway Beautification And Regulation Of Advertising

§ 31-29-1 Billboards near cemetery--Violation as misdemeanor.

31-29-1. Billboards near cemetery--Violation as misdemeanor. It is a Class 2 misdemeanor for any person to erect or construct along the streets or highways adjoining any cemetery, or within three hundred feet of any cemetery, any billboard, advertising sign, or unsightly object without first obtaining the written consent of the proper officers of the municipality, or township, and of the proper officers or persons having charge and control of such cemetery. However, the street or highway may be marked to designate an automobile route, or for other public purposes, if done in a neat and attractive manner.

Source: SDC 1939, §§ 28.0905, 28.9905; SDCL § 31-29-3; SL 1992, ch 60, § 2; SL 2010, ch 145, § 148.



§ 31-29-2 Obstruction of highway or to vision--Violation as misdemeanor.

31-29-2. Obstruction of highway or to vision--Violation as misdemeanor. It is a Class 2 misdemeanor for any person, corporation, or association, to place or maintain, or cause to be placed or maintained, any advertising sign, device, display, building, or structure on any of the public highways of the state. Except within municipalities, it is a Class 2 misdemeanor for any person, corporation, or association to place or maintain, or cause to be placed or maintained, any device, display, or obstruction to vision, along or adjacent to any of the public highways of the state where the device, display, or obstruction to vision, constitutes a hazard to highway traffic at any main crossing or intersection, horizontal or vertical curve or railroad crossing, as deemed hazardous by the authority in charge of the maintenance of the highway.

Source: SL 1925, ch 186, §§ 1, 3; SDC 1939, §§ 28.0906, 28.9905; SL 1941, ch 131; SDCL § 31-29-3; SL 2010, ch 145, § 149.



§ 31-29-3 Superseded.

31-29-3. Superseded



§ 31-29-4 to 31-29-7. Repealed.

31-29-4 to 31-29-7. Repealed by SL 1979, ch 202, § 20



§ 31-29-8 Repealed.

31-29-8. Repealed by SL 2010, ch 145, § 150.



§ 31-29-9 to 31-29-11. Repealed.

31-29-9 to 31-29-11. Repealed by SL 1979, ch 202, § 20



§ 31-29-12 Rest areas and facilities--Commercial accommodations prohibited.

31-29-12. Rest areas and facilities--Commercial accommodations prohibited. The Department of Transportation may acquire and improve strips of land necessary for acquisition of publicly owned and controlled rest areas and sanitary and other facilities within or adjacent to the highway right-of-way reasonably necessary to accommodate the traveling public. However, the Transportation Commission may not expend any funds for the acquisition, construction or improvement of hotels, motels, restaurants, or other accommodations of like nature.

Source: SL 1966, ch 85, § 2; SL 1974, ch 204, § 1; SL 2010, ch 145, § 151.



§ 31-29-13 Interest in land acquired--Acquisition by gift, purchase, exchange, orcondemnation.

31-29-13. Interest in land acquired--Acquisition by gift, purchase, exchange, or condemnation. The interest in any land authorized to be acquired and maintained under § 31-29-12 may be the fee simple or any lesser interest, as determined by the department. The acquisition may be by gift, purchase, exchange, or by condemnation pursuant to the procedures provided by either §§ 31-19-1 to 31-19-21, inclusive, for the condemnation of real property by the department, or chapter 21-35.

Source: SL 1966, ch 85, § 3; SL 2010, ch 145, § 152.



§ 31-29-14 Repealed.

31-29-14. Repealed by SL 2010, ch 145, § 153.



§ 31-29-15 Repealed.

31-29-15. Repealed by SL 1977, ch 246, § 22



§ 31-29-16 to 31-29-23. Repealed.

31-29-16 to 31-29-23. Repealed by SL 1979, ch 202, § 20



§ 31-29-24 , 31-29-25. Repealed.

31-29-24, 31-29-25. Repealed by SL 1973, ch 192, § 16



§ 31-29-26 Repealed.

31-29-26. Repealed by SL 1979, ch 202, § 20



§ 31-29-27 , 31-29-28. Repealed.

31-29-27, 31-29-28. Repealed by SL 1973, ch 192, § 16



§ 31-29-29 , 31-29-30. Repealed.

31-29-29, 31-29-30. Repealed by SL 1979, ch 202, § 20



§ 31-29-31 to 31-29-38. Repealed.

31-29-31 to 31-29-38. Repealed by SL 1976, ch 20, § 14



§ 31-29-39 to 31-29-41.1. Repealed.

31-29-39 to 31-29-41.1. Repealed by SL 1979, ch 202, § 20



§ 31-29-42 Repealed.

31-29-42. Repealed by SL 1973, ch 192, § 16



§ 31-29-43 to 31-29-48. Repealed.

31-29-43 to 31-29-48. Repealed by SL 1977, ch 246, § 22



§ 31-29-49 Repealed.

31-29-49. Repealed by SL 1973, ch 192, § 16



§ 31-29-50 to 31-29-58. Repealed.

31-29-50 to 31-29-58. Repealed by SL 1977, ch 246, § 22



§ 31-29-59 Maps, directories, and pamphlets at rest areas--Information centers.

31-29-59. Maps, directories, and pamphlets at rest areas--Information centers. In order to provide information to the traveling public, the Office of Tourism may maintain maps and permit informational directories and advertising pamphlets to be made available at safety rest areas, and may establish information centers at safety rest areas for the purpose of informing the public of places of interest within the state and providing other information as may be considered desirable.

Source: SL 1966, ch 87, § 5; SL 1967, ch 118, § 11; SL 2010, ch 145, § 154.



§ 31-29-60 Compensation for removal of nonconforming signs--Federal contributions.

31-29-60. Compensation for removal of nonconforming signs--Federal contributions. Despite any provision in §§ 31-29-17 to 31-29-48, inclusive, to the contrary, no sign, display, or device may be required to be removed unless at the time of removal there are sufficient funds appropriated and available to pay the affected parties the just compensation required by §§ 31-29-50 to 31-29-56, inclusive, after due allowance for any contribution which may be available from the federal government, and if the latter contribution is available for immediate payment.

Source: SL 1967, ch 118, § 12; SL 2010, ch 145, § 155.



§ 31-29-61 Legislative policy on outdoor advertising along interstate and primaryhighways.

31-29-61. Legislative policy on outdoor advertising along interstate and primary highways. The Legislature, recognizing the public investment in highways and in justification of these expenditures, particularly the cost of maintenance which is borne wholly by state funds, finds and declares that it is the policy of this state that the erection and maintenance of outdoor advertising in areas adjacent to the right-of-way of the interstate and primary systems within this state shall be regulated in accordance with the terms of this chapter. All outdoor advertising determined to be nonconforming to the requirements of this chapter shall be subject to removal.

Source: SL 1977, ch 246, § 1; SL 1979, ch 202, § 5.



§ 31-29-62 Definition of terms.

31-29-62. Definition of terms. Terms used in §§ 31-29-61 to 31-29-87, inclusive, unless the context otherwise requires, mean:

(1) "Abandoned sign," a sign or sign structure that is blank, obliterated or displays obsolete advertising material for a period in excess of twelve continuous months;

(2) "Advertising area," the area of the sign face including border and trim, but not supports or aprons;

(3) "Blank sign," a sign that is void of advertising material;

(4) "Department," the South Dakota State Department of Transportation;

(5) "Directional information," route markers, mileage markers, directions to on-site location and information sufficient to guide a traveling motorist to a specific facility;

(6) "Directional sign," a sign designated, described and authorized by 23 U.S.C. § 131(c)(1) and the rules and regulations promulgated thereunder as of July 1, 1979;

(7) "Information center," an area or site established and maintained at safety rest areas for the purpose of informing the public of places of interest within the state and providing such other information as the Department of Tourism may consider desirable;

(8) "Interstate system," that portion of the national system of interstate and defense highways located within this state, as officially designated, or as may hereafter be so designated, by the state Department of Transportation and approved by the United States secretary of transportation, pursuant to the provisions of Title 23, United States Code;

(9) "Obliterated sign," a sign that is totally or partially painted out so as not to identify a particular product, service or facility;

(10) "Obsolete advertising material," material advertising a product or service no longer in use or available;

(11) "On-premise sign," a sign identifying an establishment's activities, products or services conducted or available on the property upon which it is located and signs advertising the sale or lease of the property upon which they are located;

(12) "Outdoor advertising," any outdoor sign, display, device, light, figure, drawing, painting, message, plaque, poster, or billboard, which is designed, intended or used to advertise or inform, any part of the advertising or information contents of which is visible from any place on the main-traveled way of the interstate or primary systems;

(13) "Primary system," that portion of connected main highways, as officially designated, or as may hereafter be so designated, by the state department of transportation, and approved by the United States secretary of transportation, pursuant to the provisions of Title 23, United States Code;

(14) "Quadrant of an interstate interchange," one of the four quarters created by the intersection of an interstate highway and a crossroad that is not part of the interstate system;

(15) "Safety rest area," an area or site established and maintained within or adjacent to the right-of-way by or under public supervision or control, for the convenience of the traveling public;

(16) "Service road," a graded and surfaced road providing public access to property within two thousand five hundred feet of an interstate highway centerline;

(17) "Specific or defined area," an economic area that would suffer substantial economic hardship by the removal of any directional sign, display, or device, providing directional information about goods and services in the interest of the traveling public;

(18) "Tourist oriented directional sign, display or device providing directional information about goods and services in the interest of the traveling public," any sign, display, or device giving directional information pertaining to rest stops, food services, lodging, campgrounds, gasoline and automotive services, and natively produced handicraft goods, and informing the traveling public of highway route mileage and site location and reference. Such directional information shall be in existence on such signs as of May 5, 1976;

(19) "Urban area," as defined by 23 U.S.C. § 101; and

(20) "Zoned commercial or industrial areas," those areas which are zoned commercial or industrial pursuant to Title 11.
Source: SL 1977, ch 246, § 2; SL 1979, ch 202, § 6; SL 1986, ch 240, § 1; SL 1991, ch 235, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 59; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 31-29-63 Advertising prohibited within specified distances of main-traveled way--Exceptions.

31-29-63. Advertising prohibited within specified distances of main-traveled way--Exceptions. No outdoor advertising may be erected within six hundred sixty feet of the nearest edge of the right-of-way and visible from the main-traveled way or beyond six hundred sixty feet of the nearest edge of the right-of-way visible from the main-traveled way, located outside an urban area and erected with the purpose of its message being read from the main-traveled way of the interstate or primary systems except the following:

(1) Directional and official signs and notices, as defined by subdivision 31-29-62(6);

(2) Signs, displays, and devices advertising the sale or lease of property upon which they are located;

(3) Signs, displays, and devices advertising activities conducted on the property upon which they are located;

(4) Signs, displays, and devices located in areas which are designated industrial or commercial by local authority as provided by Title 11 and within six hundred sixty feet of an interstate or primary highway;

(5) Signs, displays, and devices located in unzoned industrial or commercial areas as provided by this chapter and within six hundred sixty feet of an interstate or primary highway;

(6) Signs, including both official public, and private business signs, for which the department shall make a uniform charge, giving specific information in the interest of the traveling public located within the rights-of-way of the interstate and primary systems in areas at appropriate distances from interchanges or intersections on such systems, the location of which shall be determined by the department, any provision of chapter 31-28 or of this chapter to the contrary notwithstanding;

(7) Signs lawfully in existence on October 22, 1965, determined by the State Transportation Commission to be landmark signs, including signs on farm structures or natural surfaces, of historic or artistic significance, the preservation of which would be consistent with the purposes of this chapter;

(8) Warning signs placed by public utilities for the protection of underground utility cables;

(9) Signs exempt from removal in certain defined areas that are in the specific interest of the traveling public and have qualified for an economic hardship exemption pursuant to § 31-29-80; or

(10) Signs, displays, and devices advertising the distribution of nonprofit organizations of free coffee to individuals traveling on the interstate system or the primary system. For the purposes of this subdivision, the term, free coffee, includes coffee for which a donation may be made, but is not required.
Source: SL 1966, ch 87, § 3; SL 1967, ch 118, § 3; SDCL § 31-29-19; SL 1973, ch 192, § 4; SL 1975, ch 195, § 2; SL 1977, ch 246, § 3; SL 1979, ch 202, § 8; SL 2010, ch 145, § 156.



§ 31-29-63.1 Notice to owner to remove nonconforming sign--Removal by departmentat owner's expense.

31-29-63.1. Notice to owner to remove nonconforming sign--Removal by department at owner's expense. Any advertising sign, display, or device which violates the provisions of this chapter is hereby declared to be unlawful. The Department of Transportation shall give thirty days' written notice by certified mail, to the owner thereof to remove any prohibited sign, display, or device. If the owner fails to act within the thirty days as required by the notice, the department shall cause the sign, display or device to be removed at the owner's expense. If, for any reason, the department is unable to collect the removal costs, it may institute the necessary legal proceedings to recover them.

Source: SL 1979, ch 202, § 18; SL 1987, ch 210, § 15.



§ 31-29-63.2 Abandoned sign--Determination.

31-29-63.2. Abandoned sign--Determination. Any abandoned sign as defined by § 31-29-62 is unlawful and is subject to the provisions of chapter 31-29. The twelve-month period for determining if a sign is abandoned commences upon the department's notification of violation to the sign owner.

Source: SL 1991, ch 235, § 2.



§ 31-29-63.3 "Available for lease" and public service messages.

31-29-63.3. "Available for lease" and public service messages. For the purposes of this chapter, an "available for lease" or other similar message is not considered advertising material. Any public service message is considered advertising material if it is a bona fide public service announcement which encompasses not less than twenty-five percent of the sign face and is the same color as the painted background of the sign face. The public service message may include name and telephone number of the owner.

Source: SL 1991, ch 235, § 3.



§ 31-29-63.4 On-premise signs.

31-29-63.4. On-premise signs. The following are not on-premise signs:

(1) A sale or lease sign which also advertises any product or service not located upon or unrelated to the business of selling or leasing the land on which the sign is located; or

(2) A sign located upon any land which is not an integral part of the advertised activity.
Source: SL 1991, ch 235, § 5.



§ 31-29-64 Advertising prohibited within certain distance of interstate or limitedaccess highway interchanges, intersections at grade, or rest areas--Measurement.

31-29-64. Advertising prohibited within certain distance of interstate or limited access highway interchanges, intersections at grade, or rest areas--Measurement. On interstate highways or limited access primary highways outside municipalities, no outdoor advertising device may be located adjacent to or within five hundred feet of an interchange, intersection at grade or safety rest area. Such five hundred feet shall be measured along such highway from the beginning or ending of pavement widening at the exit from or entrance to the main-traveled way.

Source: SL 1977, ch 246, § 4.



§ 31-29-65 Size standards and criteria.

31-29-65. Size standards and criteria. The standards and criteria for size of outdoor advertising authorized to be erected and maintained in zoned or unzoned commercial or industrial areas adjacent to the interstate and primary highway systems are:

(1) The maximum area of any one sign facing any one direction shall be twelve hundred square feet but which in no instance may exceed thirty feet in height and sixty feet in length including border and trim, but not supports or apron; and

(2) The maximum size limitations provided in subdivision (1) of this section apply to each side of a sign structure; and signs placed back-to-back, side-by-side, or in V-type construction with no more than two displays to each facing. Such sign structure shall be considered as one sign.
Source: SL 1977, ch 246, § 5 (1); SL 1979, ch 202, § 15; SL 2010, ch 145, § 157.



§ 31-29-66 Lighting standards and criteria.

31-29-66. Lighting standards and criteria. The standards and criteria for lighting of outdoor advertising authorized to be erected and maintained in zoned or unzoned commercial or industrial areas adjacent to the interstate and primary highway systems are:

(1) No revolving or rotating beam of light simulating an official emergency device is permitted. Signs with flashing lights of any color are not permitted, except illuminating signs giving such public service information as time, date, or temperature;

(2) External lighting, such as floodlights, thin-line and gooseneck reflectors, is permitted, if it is shielded so as to prevent the direction of rays of light to any part of the main-traveled way;

(3) No lighting is permitted which is of such brilliance or intensity so as to establish glare or reflection which would interfere with the effectiveness of any official traffic control device or official sign or interfere with the motorist's view of traffic conditions; and

(4) A changeable message sign is permitted as an off-premise sign, regardless of the technology used, if the message is changed not more than once every six seconds and if the message is not continuously scrolled.
Source: SL 1977, ch 246, § 5 (2); SL 1997, ch 178, § 1.



§ 31-29-67 Spacing standards and criteria.

31-29-67. Spacing standards and criteria. The standards and criteria for spacing of outdoor advertising authorized to be erected and maintained in zoned or unzoned commercial or industrial areas adjacent to the interstate and primary highway systems are:

(1) Within municipalities signs shall conform to any applicable building codes and ordinances relating to spacing except that no such sign may be located closer than one hundred feet from an existing off-premises sign on a state nonlimited access primary highway and no closer than five hundred feet from any existing off-premise sign on a limited access primary highway or on an interstate highway;

(2) Outside of municipalities no off-premise sign may be erected adjacent to a limited primary access highway or interstate highway closer than five hundred feet, nor adjacent to a nonlimited access highway closer than three hundred feet, to an existing off-premise sign;

(3) Neither inside nor outside of municipalities may any sign be erected or maintained in such a location as to prevent the driver of a vehicle from having an effective view of any official traffic control device applicable to the driver or to approaching, intersecting, or merging traffic and highways within five hundred feet of such sign; and

(4) Double-faced, back-to-back, and V-type signs shall be considered as a single sign structure for purposes of these usages.

The above spacing provisions do not apply to structures separated by buildings or other obstructions in such a manner that only one sign facing located within the above spacing distance is visible from the highway at any one time. The minimum distance between structures shall be measured along the nearest edge of the pavement between points directly opposite the signs along each side of the highway and applies only to structures located on the same side of the highway.

Source: SL 1977, ch 246, § 5 (3); SL 1979, ch 202, § 9; SL 2010, ch 145, § 158.



§ 31-29-67.1 Maintenance of signs.

31-29-67.1. Maintenance of signs. All signs subject to provisions of this chapter shall be maintained structurally safe, clean, and in good repair by the sign owner. Violations are subject to the provisions of this chapter.

Source: SL 1991, ch 235, § 4.



§ 31-29-68 Local zoning authority's determination in lieu of size, lighting, and spacecontrols.

31-29-68. Local zoning authority's determination in lieu of size, lighting, and space controls. If a local zoning authority recognized in Title 11 has made a determination of customary use, concerning the size, lighting, and spacing considerations, the determination shall be in lieu of controls in §§ 31-29-65 to 31-29-67, inclusive.

Source: SL 1977, ch 246, § 6; SL 2010, ch 145, § 159.



§ 31-29-69 Blanket prohibition by local authority not authorized--Reasonablenessrequired.

31-29-69. Blanket prohibition by local authority not authorized--Reasonableness required. Nothing in §§ 31-29-61 to 31-29-83, inclusive, authorizes any local authority to prohibit outdoor advertising throughout its jurisdiction. However, any such regulation and control shall be reasonable and reasonably related to the needs of the business community to adequately and properly advertise its goods and services of benefit to the traveling public.

Source: SL 1977, ch 246, § 9; SL 2010, ch 145, § 160.



§ 31-29-70 Unzoned commercial or industrial area defined--Measurements--Designation terminated after cessation of commercial or industrial activity.

31-29-70. Unzoned commercial or industrial area defined--Measurements--Designation terminated after cessation of commercial or industrial activity. An "unzoned commercial or industrial area," in consideration of the advertising needs of remote rural businesses located outside of municipal corporate limits, shall mean the areas adjacent to an interstate or primary highway within this state which are not zoned by state or local law, regulation, or ordinance, and on which there is located one or more permanent structures devoted to a commercial or industrial activity or on which a commercial or industrial activity is actually conducted, whether or not a permanent structure is located thereon, and the area along the highway extending outward one thousand feet from and beyond the edge of each side of the activity. Each side of the highway shall be considered separately in applying this definition. All measurements shall be from the outer edges of the regularly used buildings, parking lots, storage, or processing and landscaped areas of the commercial or industrial activities, not from the property lines of the activities, and shall be along or parallel to the edge of pavement of the highway. The cessation of the commercial or industrial activity shall terminate the designation of an area as an "unzoned commercial or industrial area" after six months, at which time outdoor advertising therein shall become nonconforming.

Source: SL 1977, ch 246, § 7; SL 1979, ch 202, § 10.



§ 31-29-71 Permit required to maintain sign--Sign without permit as nuisance--Abatement.

31-29-71. Permit required to maintain sign--Sign without permit as nuisance--Abatement. All signs, displays, or devices legally erected and maintained within the control zones established pursuant to this chapter and those signs, displays, or devices that are nonconforming to the controls established pursuant to this chapter may not be maintained unless a permit is obtained from the Department of Transportation. A sign, display, or device erected or maintained without a permit is a public nuisance and subject to abatement by the Department of Transportation.

Source: SL 1977, ch 246, § 8; SL 1985, ch 236, § 2.



§ 31-29-71.1 Fee for permit--Exception.

31-29-71.1. Fee for permit--Exception. Any application for the permit required by § 31-29-71 shall be accompanied by the fee specified by the following schedule:

(1) If the advertising area does not exceed one hundred square feet, the fee is sixteen dollars;

(2) If the area exceeds one hundred square feet but does not exceed three hundred square feet, the fee is twenty-four dollars;

(3) If the area exceeds three hundred square feet but does not exceed five hundred square feet, the fee is thirty-two dollars;

(4) If the area exceeds five hundred square feet but does not exceed seven hundred square feet, the fee is forty dollars;

(5) If the area exceeds seven hundred square feet but does not exceed nine hundred square feet, the fee is forty-eight dollars;

(6) If the area exceeds nine hundred square feet but does not exceed one thousand one hundred square feet, the fee is sixty-four dollars;

(7) If the area exceeds one thousand one hundred square feet, the fee is seventy-two dollars.

A sign less than sixty-five square feet owned and maintained by a church is exempt from the fees under this section.

Source: SL 1985, ch 236, § 3; SL 1986, ch 239; SL 2010, ch 149, § 1.



§ 31-29-71.2 Duration of permit--Renewal--Fee in lieu of property tax.

31-29-71.2. Duration of permit--Renewal--Fee in lieu of property tax. A permit obtained pursuant to § 31-29-71 shall be issued for one year with an effective date from October first through September thirtieth of the following year and shall be renewed annually upon the payment of the fee specified in § 31-29-71.1 without the necessity of a new application. The fees charged are in lieu of all property taxes.

Source: SL 1985, ch 236, § 4; SL 1986, ch 27, § 11.



§ 31-29-71.3 Disposition of fee revenue.

31-29-71.3. Disposition of fee revenue. The funds collected under § 31-29-71.1 shall be placed in the state highway fund.

Source: SL 1985, ch 236, § 5.



§ 31-29-71.4 Certain signs exempt from permit requirement.

31-29-71.4. Certain signs exempt from permit requirement. Any sign, display, or device lawfully erected and maintained pursuant to the provisions of this chapter and included in the exceptions defined in subdivision 31-29-63(1), (2), (3), (6), (7), (8), (9), or (10) is exempt from the requirements of § 31-29-71.

Source: SL 1986, ch 240, § 2.



§ 31-29-71.5 Municipal signs exempt from permit requirement.

31-29-71.5. Municipal signs exempt from permit requirement. Any sign, display, or device located within the corporate limits of a municipality is exempt from the requirements of § 31-29-71.

Source: SL 1986, ch 240, § 3.



§ 31-29-71.6 Conforming permit.

31-29-71.6. Conforming permit. The department may issue a conforming permit for a sign, display, or device erected within a zoned commercial or industrial area acceptable for outdoor advertising purposes as provided in §§ 31-29-71.8 to 31-29-71.12, inclusive, or within an "unzoned commercial or industrial area" as defined in § 31-29-70 if the sign display or device is otherwise lawfully erected and maintained.

Source: SL 1986, ch 240, § 4.



§ 31-29-71.7 Nonconforming permit.

31-29-71.7. Nonconforming permit. The department may issue a nonconforming permit for a sign, display, or device lawfully erected and maintained prior to October 1, 1985, within a zoned commercial or industrial area not acceptable for outdoor advertising purposes as provided in §§ 31-29-71.8 to 31-29-71.12, inclusive.

Source: SL 1986, ch 240, § 5.



§ 31-29-71.8 Criteria for outdoor advertising--Zoned commercial adjacent to interstatesystem outside municipality.

31-29-71.8. Criteria for outdoor advertising--Zoned commercial adjacent to interstate system outside municipality. Any zoned commercial or industrial area adjacent to the interstate system which is located within one mile from an interstate interchange with a crossroad that is not part of the interstate system and which is outside an incorporated municipality is acceptable for outdoor advertising purposes if the zone meets the following criteria:

(1) The zone is lawfully enacted by the local governmental unit;

(2) The zone is associated with an interstate highway interchange whose center is within three miles of an incorporated municipality or within one mile of a commercial or industrial activity; and

(3) The zone meets the requirement of either § 31-29-71.9 or 31-29-71.10.
Source: SL 1986, ch 240, § 6.



§ 31-29-71.9 Criteria for outdoor advertising--Zoned commercial in quadrant ofinterstate interchange with no service road.

31-29-71.9. Criteria for outdoor advertising--Zoned commercial in quadrant of interstate interchange with no service road. Any zoned commercial or industrial area in a quadrant of an interstate interchange which has no service road access within two thousand five hundred feet of the interstate or no existing commercial or industrial activity in that quadrant is acceptable for outdoor advertising purposes to the extent it is within the area beginning at the interstate crossroad and extending five hundred and ten feet beyond the prohibited distance specified in § 31-29-64 and it is within one thousand feet of the interstate centerline.

Source: SL 1986, ch 240, § 7.



§ 31-29-71.10 Criteria for outdoor advertising--Zoned commercial in quadrant ofinterstate interchange with service road.

31-29-71.10. Criteria for outdoor advertising--Zoned commercial in quadrant of interstate interchange with service road. Any zoned commercial or industrial area in a quadrant of an interstate interchange which has service road access within two thousand five hundred feet of the interstate or has an existing commercial or industrial activity in that quadrant is acceptable for outdoor advertising purposes to the extent it is within one mile of the crossroad measured from the centerline of the crossroad and within three thousand five hundred feet of the interstate centerline.

Source: SL 1986, ch 240, § 8.



§ 31-29-71.11 Criteria for outdoor advertising--Zoned commercial adjacent to interstatewith municipality.

31-29-71.11. Criteria for outdoor advertising--Zoned commercial adjacent to interstate with municipality. Any zoned commercial or industrial area adjacent to the interstate within an incorporated municipality or further than one mile from an interstate interchange is acceptable for outdoor advertising purposes to the extent it is lawfully enacted by the local governmental unit and it is within the incorporated municipality or within one thousand seven hundred feet of a commercial or industrial activity.

Source: SL 1986, ch 240, § 9.



§ 31-29-71.12 Criteria for outdoor advertising--Zoned commercial adjacent to primarysystem.

31-29-71.12. Criteria for outdoor advertising--Zoned commercial adjacent to primary system. Any zoned commercial or industrial area adjacent to the primary system is acceptable for outdoor advertising purposes to the extent it is lawfully enacted by the local governmental unit and it is within one mile of an incorporated municipality or within one mile of a commercial or industrial activity.

Source: SL 1986, ch 240, § 10.



§ 31-29-71.13 Commercial or industrial activity.

31-29-71.13. Commercial or industrial activity. For the purposes of this chapter, a "commercial or industrial activity" is an activity generally recognized as commercial or industrial by zoning authorities in the state except outdoor advertising structures; agricultural use including forestry, ranching, grazing, and farming; wayside and fresh produce stands; transient or temporary activities; activities conducted in a building principally used as a residence; activities more than six hundred sixty feet from the nearest edge of the right-of-way; activities not visible from the main traveled way; and railroad tracks and minor sidings.

Source: SL 1986, ch 240, § 11.



§ 31-29-71.14 Applications for permits--Forms provided.

31-29-71.14. Applications for permits--Forms provided. Any applications for permits provided by § 31-29-71 shall be submitted on forms provided by the department. The department may require, with the application, supporting information such as, but not limited to, proof of ownership or proof of legal erection.

Source: SL 1986, ch 240, § 12.



§ 31-29-72 Acquisition of nonconforming signs--Compensation required--Removalnot required unless necessary funds available and compensation paid.

31-29-72. Acquisition of nonconforming signs--Compensation required--Removal not required unless necessary funds available and compensation paid. The Department of Transportation may acquire by purchase, gift, or condemnation, and shall pay just compensation upon the removal of signs, displays, and devices made nonconforming by the terms of §§ 31-29-61 to 31-29-83, inclusive, which and insofar as their removal is required by such sections, for all signs, displays, and devices lawfully erected and maintained in this state. Any such removal, by whomever effected, is a taking and appropriation by this state subject to just compensation. Just compensation, in all ways equitably computed and including severance damage, shall be paid, for each such taking and appropriation. Despite any contrary provision in §§ 31-29-61 to 31-29-83, inclusive, or otherwise in law, no outdoor advertising may be required to be removed unless at the time of removal there are sufficient funds, from whatever source, appropriated and immediately available to the state with which to pay the just compensation required under this section, and unless at such time the federal funds required to be contributed to this state under 23 U.S.C. § 131 have also been appropriated and are immediately available to this state. No such sign, display, or device may be removed until just compensation has been fully paid.

Source: SL 1977, ch 246, § 10; SL 1985, ch 236, § 1.



§ 31-29-72.1 Repealed.

31-29-72.1. Repealed by SL 2010, ch 145, § 161.



§ 31-29-72.2 Priority in removal of advertising.

31-29-72.2. Priority in removal of advertising. The secretary of the Department of Transportation shall establish a priority list to be followed in the removal of outdoor advertising pursuant to this chapter. The removal of directional information in the interest of the traveling public shall be the lowest priority on this list.

Source: SL 1979, ch 202, § 17.



§ 31-29-73 Takings requiring compensation.

31-29-73. Takings requiring compensation. Just compensation shall be paid under § 31-29-72 for the following:

(1) The taking from the owner of such sign, display, or device of all right, title, leasehold, and interest in such sign, display, or device, and severance damages as provided by § 31-29-72; and

(2) The taking from the owner of the real property on which the sign, display, or device is located, of the right to erect and maintain signs, displays, and devices thereon; and

(3) The taking from the owners of real property on which the erection and maintenance of such signs, displays, and devices are prohibited by §§ 31-29-61 to 31-29-83, inclusive, of the negative easement so imposed.
Source: SL 1977, ch 246, § 11.



§ 31-29-73.1 Highway fund used to pay for signs removed.

31-29-73.1. Highway fund used to pay for signs removed. The state highway fund may be used to pay just compensation as required pursuant to § 31-29-72 for outdoor advertising signs removed pursuant to this chapter.

Source: SL 1979, ch 202, § 11; SL 1985, ch 237.



§ 31-29-74 Repealed.

31-29-74. Repealed by SL 1979, ch 202, §§ 12, 20



§ 31-29-75 Removal or valuation by amortization schedule prohibited--Owners ofsigns and property guaranteed just compensation.

31-29-75. Removal or valuation by amortization schedule prohibited--Owners of signs and property guaranteed just compensation. No outdoor advertising sign, display, or device may be removed by an amortization schedule, nor may its value be so determined, and the owners thereof and the owners of the real property on which the same are situated shall be guaranteed just compensation, including through condemnation procedures, as provided in §§ 31-29-61 to 31-29-83, inclusive.

Source: SL 1977, ch 246, § 13.



§ 31-29-76 to 31-29-79. Repealed.

31-29-76 to 31-29-79. Repealed by SL 1979, ch 202, § 20



§ 31-29-80 Repealed.

31-29-80. Repealed by SL 2010, ch 145, § 162.



§ 31-29-80.1 Directional sign program.

31-29-80.1. Directional sign program. The transportation commission shall promulgate rules, pursuant to chapter 1-26, to provide for a directional sign program to provide directional information on the right-of-way on the interstate and primary highway system for any business establishment, including any attraction, offering goods and services in the interest of the traveling public. The rules shall be developed in conformance with the manual on uniform traffic control devices and shall address permit application criteria; sign message and types of qualifying services; hours and periods of operation; qualifying distance to services; business sign priority; sign and panel locations and spacing; number and priority of signs per panel; sign and panel composition, size and color requirements; legend requirements; exit ramp sign size, spacing and message content; covering or removal of business signs; and erection and maintenance of signs and panels.

Source: SL 1979, ch 201, § 1; SL 1987, ch 210, § 16; SL 1991, ch 236; SL 2013, ch 133, § 1.



§ 31-29-80.2 Funding of directional sign program.

31-29-80.2. Funding of directional sign program. The Department of Transportation may use federal aid interstate and primary funds and state highway funds to participate in the cost and erection of such signs. The department may also receive and expend money furnished by the firm whose name or logo is displayed on the sign to cover the cost of the business sign. The Transportation Commission may adopt rules pursuant to chapter 1-26 to establish a uniform annual assessment and initial fee to the advertiser to cover the cost of maintaining and erecting such signs. All fees and assessments pursuant to this section shall be credited to the state highway fund.

Source: SL 1979, ch 201, § 2; SL 1987, ch 210, § 17.



§ 31-29-80.3 Standards for directional signs submitted to federal government--Rules.

31-29-80.3. Standards for directional signs submitted to federal government--Rules. The secretary of the Department of Transportation shall submit standards to the United States Department of Transportation for allowing off of the right-of-way directional and official signs as authorized pursuant to 23 U.S.C. § 131(c)(1) and 23 CFR, Part 750, Subpart (B). The Transportation Commission shall promulgate rules pursuant to chapter 1-26 to establish criteria and selection methods in conformance with 23 CFR, Part 750, Subpart (B). The rules shall set forth permit application requirements; qualifying directional and official signs; eligibility criteria and standards; sign size, number, location, lighting, and spacing restrictions; sign message content; and erection and maintenance criteria and standards.

Source: SL 1979, ch 201, § 3; SL 1987, ch 210, § 18.



§ 31-29-80.4 Procedure for authorizing directional signs--Compliance with rules.

31-29-80.4. Procedure for authorizing directional signs--Compliance with rules. The secretary of the Department of Transportation shall establish a program whereby an individual who qualifies for the sign authorized pursuant to § 31-29-80.3 may petition for a location and be given clearance to erect a sign that conforms to the national standards for directional and official signs pursuant to 23 CFR, Part 750, Subpart (B). The signs erected pursuant to this section shall be installed and maintained by the owner in compliance with the rules of the Transportation Commission.

Source: SL 1979, ch 201, § 4; SL 1987, ch 210, § 19.



§ 31-29-80.5 Attraction defined.

31-29-80.5. Attraction defined. For the purposes of § 31-29-80.1, the term, attraction, means a business establishment of regional significance with the primary purpose of providing amusement, historical, cultural, or leisure activity to the public and has restroom facilities and drinking water and adequate parking accommodations.

Source: SL 2013, ch 133, § 2.



§ 31-29-81 Repealed.

31-29-81. Repealed by SL 1979, ch 202, § 20



§ 31-29-82 Repair of sign permitted until actual removal--Maximum expenditure.

31-29-82. Repair of sign permitted until actual removal--Maximum expenditure. A sign, display, or device not required to be removed, or until the time of actual removal, may be used and may be repaired if the expense of ordinary and customary maintenance, does not exceed fifty percent of the depreciated value of the sign or if the same has not been damaged beyond fifty percent of its depreciated value by an act of God.

Source: SL 1977, ch 246, § 14; SL 1979, ch 202, § 14.



§ 31-29-83 Commercial activities in rest areas or information centers prohibited--Exception.

31-29-83. Commercial activities in rest areas or information centers prohibited--Exceptions. Nothing in §§ 31-29-61 to 31-29-83, inclusive, authorizes the state or any political subdivision to operate or maintain, directly or indirectly, any commercial activity in any safety rest area or information center. This section does not apply to a vending facility, vending soft drinks only, operated for the benefit of visually impaired vendors licensed by the Division of Service to the Blind and Visually Impaired or to a vending facility vending newspapers only. The Transportation Commission may promulgate rules pursuant to chapter 1-26 to establish a form upon which a newspaper vendor may apply for the placement of a vending machine; to establish provisions and standards for the location, operation, and maintenance of vending machines so as not to interfere with the use of the rest area or information center by the traveling public; and to maintain the orderly appearance of the vending facility.

Source: SL 1977, ch 246, § 21; SL 1984, ch 211, § 2; SL 1986, ch 237, § 2; SL 1989, ch 21, § 152; SL 2010, ch 145, § 163; SL 2013, ch 129, § 2.



§ 31-29-84 to 31-29-87. Repealed.

31-29-84 to 31-29-87. Repealed by SL 1991, ch 235, §§ 6 to 9






Chapter 30 - Junk Yards Along Highways

§ 31-30-1 Regulation of junk yards adjacent to interstate and primary highways--Nonconforming junk yards as public nuisances.

31-30-1. Regulation of junk yards adjacent to interstate and primary highways--Nonconforming junk yards as public nuisances. For the purpose of promoting the public safety, health, welfare, convenience, and enjoyment of public travel, to protect the public investment in public highways, and to preserve and enhance the scenic beauty of lands bordering public highways, it is hereby declared to be in the public interest to regulate and restrict the establishment, operation, and maintenance of junk yards in areas adjacent to the interstate and primary systems within this state. The Legislature hereby finds and declares that junk yards which do not conform to the requirements of this chapter are public nuisances.

Source: SL 1966, ch 86, § 2.



§ 31-30-2 Definitions.

31-30-2. Definitions. Terms in this chapter mean:

(1) "Junk," old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste, or junked, dismantled, or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material;

(2) "Automobile graveyard," any establishment or place of business which is maintained, used, or operated, for storing, keeping, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts;

(3) "Junk yard," an establishment or place of business that is maintained, operated, or used for storing, keeping, buying, or selling junk, or for the maintenance or operation of an automobile graveyard. The term includes garbage dumps and sanitary fills;

(4) "Interstate system," that portion of the national system of interstate and defense highways located within this state, as officially designated, or as may hereafter be so designated, by the department, and approved by the United States secretary of transportation, pursuant to the provisions of Title 23, United States Code;

(5) "Primary system," that portion of connected main highways, as officially designated, or as may hereafter be so designated, by the department and approved by the United States secretary of transportation pursuant to the provisions of Title 23, United States Code;

(6) "Department," the South Dakota Department of Transportation.
Source: SL 1966, ch 86, § 3; SL 2010, ch 145, § 164.



§ 31-30-3 Nonconforming junk yards prohibited--Proximity to highway--Screening.

31-30-3. Nonconforming junk yards prohibited--Proximity to highway--Screening. No person may establish, operate, or maintain a junk yard, any portion of which is within one thousand feet of the nearest edge of the right-of-way of any interstate or primary highway, except the following:

(1) Those which are screened by natural objects, plantings, fences, or other appropriate means so as to be obscured from the main-traveled way of the system;

(2) Those located within areas which are zoned for industrial use under authority of law;

(3) Those located within unzoned industrial areas, which areas shall be determined from actual land uses as defined by the Transportation Commission by rules adopted pursuant to chapter 1-26;

(4) Those which are not visible from the main-traveled way of the system.
Source: SL 1966, ch 86, § 4; SL 1987, ch 210, § 20.



§ 31-30-4 Screening preexisting junk yards.

31-30-4. Screening preexisting junk yards. Any junk yard lawfully in existence on February 14, 1966, which is within one thousand feet of the nearest edge of the right-of-way and visible from the main-traveled way of any highway on the interstate or primary system, shall be screened, if feasible, by the Department of Transportation or by the owner under the rules adopted by the Transportation Commission pursuant to chapter 1-26, at locations on the highway right-of-way or in areas acquired for such purposes outside the right-of-way so as to be obscured from the main-traveled way of such highways.

Source: SL 1966, ch 86, § 5; SL 1987, ch 210, § 21.



§ 31-30-5 Rules respecting screening.

31-30-5. Rules respecting screening. The Transportation Commission may adopt rules, pursuant to chapter 1-26, governing the location, planting, construction, and maintenance, including the materials used in screening or fencing required by this chapter.

Source: SL 1966, ch 86, § 6; SL 1987, ch 210, § 22.



§ 31-30-6 Acquisition of junk yards that cannot be screened.

31-30-6. Acquisition of junk yards that cannot be screened. If the department determines that the topography of the land adjoining the highway does not permit adequate screening of a junk yard or the screening of the junk yard would not be economically feasible, the department may acquire by gift, purchase, exchange, or condemnation in the same manner as it may by law acquire property or property rights, interest in any land necessary to secure the relocation, removal, or disposal of the junk yards. The department may pay for the costs of relocation, removal, or disposal of the junk yard.

Source: SL 1966, ch 86, § 7; SL 2010, ch 145, § 165.



§ 31-30-7 Acquisition of land to provide screening.

31-30-7. Acquisition of land to provide screening. If the department determines that it is in the best interest of the state, the department may acquire any land, or interests in land, as may be necessary to provide adequate screening of a junk yard.

Source: SL 1966, ch 86, § 7; SL 2010, ch 145, § 166.



§ 31-30-8 Acquisition of land for relocation where adequate screening not feasible.

31-30-8. Acquisition of land for relocation where adequate screening not feasible. The department may acquire by gift, purchase, exchange, or condemnation from the owner, interest in any land necessary to secure the relocation, removal, or disposal of the following junk yards if it determines that the topography of the land adjoining the highway does not permit adequate screening of the junk yard or the screening of the junk yard would not be practical:

(1) Those lawfully in existence on October 22, 1965;

(2) Those lawfully along any highway made a part of the interstate or primary system on or after October 22, 1965, and before January 1, 1968; and

(3) Those lawfully established on or after January 1, 1968.
Source: SL 1966, ch 86, § 8; SL 2010, ch 145, § 167.



§ 31-30-9 Injunction to abate nuisance.

31-30-9. Injunction to abate nuisance. The department may apply for an injunction to abate any nuisance arising from a violation of the provisions of this chapter.

Source: SL 1966, ch 86, § 9; SL 2010, ch 145, § 168.



§ 31-30-9.1 Repealed.

31-30-9.1. Repealed by SL 1989, ch 254, § 2



§ 31-30-10 Expenditure of funds for regulation of junk yards.

31-30-10. Expenditure of funds for regulation of junk yards. The department may expend funds for the purposes of regulation and control of junk yards adjacent to the interstate and primary systems in South Dakota from any highway funds under the jurisdiction of the department.

Source: SL 1966, ch 88, § 1; SL 1973, ch 192, § 10; SL 2010, ch 145, § 169.



§ 31-30-11 Agreements with United States.

31-30-11. Agreements with United States. The department may enter into agreements with the United States secretary of transportation as provided by Title 23, United States Code, relating to the control of junk yards in areas adjacent to the interstate and primary systems, and to take action in the name of the state to comply with the terms of any agreement.

Source: SL 1966, ch 86, § 11; SL 2010, ch 145, § 170.



§ 31-30-12 More restrictive regulation not affected.

31-30-12. More restrictive regulation not affected. Nothing in this chapter abrogates or affects the provisions of any lawful ordinance, regulation, or resolution, which is more restrictive than the provisions of this chapter.

Source: SL 1966, ch 86, § 10; SL 2010, ch 145, § 171.



§ 31-30-13 , 31-30-14. Repealed.

31-30-13, 31-30-14. Repealed by SL 2010, ch 145, §§ 172, 173.






Chapter 31 - Weed Removal Along Highways

§ 31-31-1 Weed removal on state or county roads.

31-31-1. Weed removal on state or county roads. The Department of Transportation and board of county commissioners of the various counties shall cut or remove, or cause to be cut or removed, grass, weeds, and brush growing within the right-of-way of all public highways within their respective jurisdiction and over which such department and boards exercise control as to repair and maintenance. A violation of this section is a petty offense.

Source: SL 1939, ch 295, § 1; SDC Supp 1960, § 62.0201; SDCL, § 31-31-7; SL 1985, ch 15, § 37.



§ 31-31-2 Weed removal on township roads--duty of abutting landowner.

31-31-2. Weed removal on township roads--duty of abutting landowner. The owner or occupant of any land abutting or adjoining upon township roads shall cut, remove, or destroy or cause to be cut, removed, or destroyed, grass, weeds, trees, and brush growing on or in the right-of-way of such roads, provided that such roads are left in such condition that any and all undergrowth thereby or thereon can be cut with a mower. A violation of this section is a petty offense.

Source: SDC 1939, §§ 62.0201, 62.0202; SL 1939, ch 295, § 1; SDCL, § 31-31-7; SL 1992, ch 204, § 1.



§ 31-31-3 Time for weed removal.

31-31-3. Time for weed removal. Grass, weeds, trees or brush referred to in §§ 31-31-1 and 31-31-2 shall be cut, removed, or destroyed between the first day of September and the first day of October of each year, or between dates annually fixed by the board of supervisors.

Source: SDC 1939, § 62.0201; SL 1939, ch 295, § 1; SL 1983, ch 228, § 1; SL 1992, ch 204, § 2.



§ 31-31-4 Employment of assistance in weed removal.

31-31-4. Employment of assistance in weed removal. The Department of Transportation and any board of county commissioners may employ the necessary assistance to carry out the necessary provisions of this chapter or may have the work done by the employees regularly employed by the department or the board. The department and the board may fix the compensation and expenses of persons employed by them for the purpose of carrying out the provisions of this chapter. The department and board may be paid out of any fund or funds available to the department or board for the maintenance and repair of the highway.

Source: SL 1939, ch 295, § 2; SDC Supp 1960, § 62.0202; SL 2010, ch 145, § 174.



§ 31-31-5 Failure of abutting landowner to remove weeds--Removal by board of supervisors--Compensation for removal.

31-31-5. Failure of abutting landowner to remove weeds--Removal by board of supervisors--Compensation for removal. If the owner or occupant of land abutting upon or adjoining township roads does not cut, remove, or destroy, or cause to be cut, removed, or destroyed, the grass, weeds, trees, or brush in the right-of-way of such roads between the first day of September and the first day of October, or between the dates annually fixed by the board, the board of supervisors of the township in which the land is located may employ a person or persons to immediately cut and remove the grass, weeds, trees, and brush on or in the right-of-way of such township roads with compensation at a rate to be fixed and paid by the board.

Source: SDC 1939, § 62.0202; SL 1939, ch 295, § 3; SDC Supp 1960, § 62.0203; SL 1983, ch 228, § 2; SL 1992, ch 204, § 3.



§ 31-31-6 Payment for cleanup by landowner or township--Election to determine.

31-31-6. Payment for cleanup by landowner or township--Election to determine. The voters at each annual township election shall by majority vote determine whether the amount paid for the cleanup of township roads pursuant to 31-31-5 shall be paid for by the landowner or the township. If the vote is to have the landowner pay, the amount shall be certified by the township clerk to the county auditor not later than November first of the same year. The amount shall be extended on the tax list in a separate column headed "Removal or destruction of grass, weeds, and brush on highways" and shall become a tax on the land adjoining the highway where the grass, weeds, and brush were cut or removed and shall be collected as other taxes. If the vote is to have the township pay, the cost of cutting and removal of grass, weeds, and brush shall be paid out of township funds without extending such cutting and removal costs on the tax lists as tax on the land of the adjoining township landowner.

Source: SL 1907, ch 250, § 3; RC 1919, § 10403; SL 1925, ch 301, § 3; SDC 1939, § 62.0203; SL 1939, ch 295, § 3; SL 1984, ch 12, § 37.



§ 31-31-7 Superseded.

31-31-7. Superseded






Chapter 32 - Highway Obstructions And Defects

§ 31-32-1 Intentionally damaging highway or bridge--Felony.

31-32-1. Intentionally damaging highway or bridge--Felony. Every person who intentionally digs up, removes, displaces, breaks, or otherwise injures or destroys any public highway or bridge, or any private way laid out by authority of law, or bridge upon such way, is guilty of a Class 6 felony.

Source: PenC 1877, § 686; CL 1887, § 6875; RPenC 1903, § 704; RC 1919, § 4308; SDC 1939, § 13.4515.



§ 31-32-2 , 31-32-3. Repealed.

31-32-2, 31-32-3. Repealed by SL 1974, ch 242, § 18



§ 31-32-3.1 Intentional dumping on highway right-of-way prohibited--Violation asmisdemeanor.

31-32-3.1. Intentional dumping on highway right-of-way prohibited--Violation as misdemeanor. No person except as provided in § 31-32-3.2 may intentionally dump any load of any material or cargo on or within the highway right-of-way. A violation of this section is a Class 1 misdemeanor.

Source: SL 1987, ch 212, § 1.



§ 31-32-3.2 Authorized dumping on highway right-of-way.

31-32-3.2. Authorized dumping on highway right-of-way. Any governmental employee or person involved in the construction or maintenance of public highway right-of-way or any person authorized by permit or contract with the governmental entity with jurisdiction over the highway right-of-way may dump a load of highway construction or maintenance materials on or within the highway right-of-way.

Source: SL 1987, ch 212, § 2.



§ 31-32-4 Intentional destruction of tollhouse or turnpike gate--Felony.

31-32-4. Intentional destruction of tollhouse or turnpike gate--Felony. Every person who intentionally injures or destroys any tollhouse or turnpike gate is guilty of a Class 6 felony.

Source: PenC 1877, § 688; CL 1887, § 6877; RPenC 1903, § 706; RC 1919, § 4310; SDC 1939, § 13.4517.



§ 31-32-5 Placing barbed wire across traveled road without visible obstruction--Pettyoffense--Civil liability.

31-32-5. Placing barbed wire across traveled road without visible obstruction--Petty offense--Civil liability. Any person who shall place a barbed wire fence across any traveled road, whether the same be or be not a public highway, without at the same time building an obstruction across said road outside of and not farther away from said fence than two rods, consisting of at least two boards or poles securely fastened to three upright posts, commits a petty offense and is liable to the person injured for all damages sustained.

Source: SL 1890, ch 131; RPenC 1903, § 484; RC 1919, § 3993; SDC 1939, § 13.1623.



§ 31-32-6 Duty to notify where bridge or highway is obstructed.

31-32-6. Duty to notify where bridge or highway is obstructed. It shall be the duty of every person who so injures or obstructs any bridge or highway as to render the same unsafe immediately to put up a danger sign and use diligence to notify one or more of the members of the board or commissioners having jurisdiction or supervision over such bridge or highway of such injury or obstruction. A violation of this section is a petty offense.

Source: SL 1917, ch 258, §§ 1, 2; RC 1919, §§ 8587, 8588; SL 1919, ch 223; SDC 1939, §§ 28.0912, 28.9908; SDCL, § 31-32-8.



§ 31-32-7 Destruction, etc., of highway grade or ditch--Violation as misdemeanor.

31-32-7. Destruction, etc., of highway grade or ditch--Violation as misdemeanor. No unauthorized person may injure any highway by removing, destroying, or otherwise altering the grade constructed for such highway or by filling, obstructing, or otherwise altering the ditch which drains the grade of such highway or otherwise injures such highway in any manner. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, §§ 28.0912, 28.9908; SDCL, § 31-32-8; SL 1988, ch 235.



§ 31-32-8 Civil liability for violating preceding sections.

31-32-8. Civil liability for violating preceding sections. Any person violating the provisions of § 31-32-6 or 31-32-7, in addition to the judgments authorized by those sections, shall also be liable in a civil action to the township or other public corporation to which such highway or bridge belonged, in such amount as may be recovered against such township or other public corporation on account of the injury or obstruction referred to in such sections.

Source: SL 1917, ch 258, § 2; RC 1919, § 8588; SDC 1939, § 28.9908.



§ 31-32-9 Duty of governing body to remove obstructions or repair--Recovery of expensefrom wrongdoer--Temporary obstruction for building purposes.

31-32-9. Duty of governing body to remove obstructions or repair--Recovery of expense from wrongdoer--Temporary obstruction for building purposes. The governing body or board having charge of any street, road, or highway shall cause rock, stone, glass, or other obstruction placed in such street, road, or highway, to be removed therefrom, or in the event that the same is flooded by irrigation water, such street, road, or highway shall be repaired and the first and second class municipality, township, or county, as the case may be, shall be entitled to recover of any person placing such obstruction in such street, road, or highway, or allowing the water to flow upon the same, the amount necessarily expended in the removal or repair thereof and such action may be commenced in any court in the county having jurisdiction thereof. This section shall not apply to the placing of rock or stone in the streets, roads, or highways temporarily for building purposes.

Source: SDC 1939, § 28.0915; SL 1992, ch 60, § 2.



§ 31-32-10 Duty of governing body to give notice of dangerous road--Time for notice--Guards--Guards along abandoned roadway--Violation as petty offense.

31-32-10. Duty of governing body to give notice of dangerous road--Time for notice--Guards--Guards along abandoned roadway--Violation as petty offense. If any highway, culvert, or bridge is damaged by flood, fire or other cause, to the extent that it endangers the safety of public travel, the governing body responsible for the maintenance of such highway, culvert, or bridge, shall within forty-eight hours of receiving notice of such danger, erect guards over such defect or across such highway of sufficient height, width, and strength to guard the public from accident or injury and shall repair the damage or provide an alternative means of crossing within a reasonable time after receiving notice of the danger. The governing body shall erect a similar guard across any abandoned public highway, culvert, or bridge. Any officer who violates any of the provisions of this section commits a petty offense.

Source: SDC 1939, §§ 28.0913, 28.9910; SL 1951, ch 140; SL 1990, ch 227.



§ 31-32-11 Repealed.

31-32-11. Repealed by SL 1986, ch 4, § 8



§ 31-32-12 Bridges over ditches and canals excepted from notice requirements.

31-32-12. Bridges over ditches and canals excepted from notice requirements. Nothing contained in § 31-32-10 or 31-32-11 shall be construed as imposing any liability upon the county for any injury sustained by reason of any violation of § 46-8-16 relating to bridges over ditches and canals.

Source: SDC 1939, § 28.0913 as added by SL 1951, ch 140.



§ 31-32-13 Business requiring use of highway by customers as misdemeanor--Exceptions.

31-32-13. Business requiring use of highway by customers as misdemeanor--Exceptions. It is a Class 2 misdemeanor for any person to conduct an establishment or maintain a business the nature of which requires the use by patrons or customers of any part of the right-of-way of a state trunk highway while the patron or customer is receiving or discharging any merchandise or commodity at the place of business. This section does not apply to streets within the limits of municipalities which are under the control and regulation of the municipality. This section does not apply to a vending facility allowed pursuant to § 31-29-83.

Source: SL 1941, ch 137; SDC Supp 1960, § 28.0916; SL 1984, ch 211, § 3; SL 1986, ch 237, § 3; SL 1989, ch 21, § 153; SL 2010, ch 145, § 175; SL 2013, ch 129, § 3.



§ 31-32-14 Approved ingress and egress excepted from highway use restriction.

31-32-14. Approved ingress and egress excepted from highway use restriction. The provisions of § 31-32-13 do not, in any way, interfere with the rights of any person to use such means of ingress or egress to a place of business as are approved as to safety and design by the Department of Transportation and as are reasonably useful for the business conducted by the person on privately owned property.

Source: SL 1941, ch 137; SDC Supp 1960, § 28.0916; SL 2010, ch 145, § 176.



§ 31-32-15 Unlawful use of right-of-way as public nuisance.

31-32-15. Unlawful use of right-of-way as public nuisance. The conducting of an establishment or maintaining of a business in violation of § 31-32-13 constitutes a public nuisance and the department may bring an action to abate the nuisance or may fence the right-of-way of the state trunk highway to prevent the unlawful use.

Source: SL 1941, ch 137; SDC Supp 1960, § 28.0916; SL 2010, ch 145, § 177.



§ 31-32-16 Objects likely to fall on highway as public nuisance.

31-32-16. Objects likely to fall on highway as public nuisance. Any tree, structure, or other object, that, because of its location and because of its age, infirmity, angle of stance, or other condition, is likely to fall, in whole or in part, upon any public highway within the State of South Dakota, so that any person using the highway at the time of the fall might be injured thereby, is a public nuisance against which the remedies prescribed by § 21-10-5 may be employed.

Source: SL 1945, ch 123, § 1; SDC Supp 1960, § 28.0917; SL 2010, ch 145, § 178.



§ 31-32-17 Negotiation with owner for abatement of nuisance.

31-32-17. Negotiation with owner for abatement of nuisance. If it appears to the satisfaction of any department, board, or governing body charged with the duty of the maintenance of any highway in this state, that a nuisance as defined by § 31-32-16 exists along any highway in respect to which highway the department, board, or governing body has the duty of maintaining, the department, board, or governing body shall negotiate with the owner of the property on which the nuisance exists for the voluntary abatement of the nuisance.

Source: SL 1945, ch 123, § 2; SDC Supp 1960, § 28.0917; SL 2010, ch 145, § 179.



§ 31-32-18 Failure of owner to abate nuisance--Civil action--Cost charged against owner.

31-32-18. Failure of owner to abate nuisance--Civil action--Cost charged against owner. If the owner of the property referred to in § 31-32-17 or of the nuisance refuses or fails to voluntarily abate the nuisance within a reasonable time, the department, board, or governing body, shall bring a civil action on behalf of the public, in the proper court, to abate the nuisance. If abatement is ordered in the suit, the cost of the action shall be charged against the owner of the land on which the nuisance was maintained and against whom the action in abatement was brought.

Source: SL 1945, ch 123, § 2; SDC Supp 1960, § 28.0917; SL 2010, ch 145, § 180.






Chapter 33 - Municipal Arterial Street Systems

§ 31-33-1 "Arterial street" defined.

31-33-1. "Arterial street" defined. For the purposes of this chapter unless the context otherwise requires, the term, arterial street, shall mean any street or highway designated by local authorities to serve primarily through traffic on continuous routes and major connecting streets or highways thereto within their respective jurisdictions.

Source: SL 1969, ch 117, § 1.



§ 31-33-2 Requirement for establishment of arterial street system.

31-33-2. Requirement for establishment of arterial street system. An arterial street system shall be designated by the governing body of each municipality of this state having a population of five thousand or more according to the last federal census, provided, however, that any municipality of the state with less than five thousand population may also establish an arterial street system should said municipality find such action advantageous in planning, constructing, maintaining, and administrating the highways and streets under its jurisdiction.

Source: SL 1969, ch 117, § 2.



§ 31-33-3 Trunk highway system not included in arterial street system--Total mileage limitation.

31-33-3. Trunk highway system not included in arterial street system--Total mileage limitation. The arterial street system of any municipality shall not include any sections of the state trunk highway system and shall not exceed in total mileage more than twenty-five percent of the total road and street mileage that is open to public travel within the area administered by said governing body.

Source: SL 1969, ch 117, § 3.



§ 31-33-4 Legislative intent--Joint planning between first or second class municipality, county andstate officials--Integrated system of state highways and arterial streets.

31-33-4. Legislative intent--Joint planning between first or second class municipality, county and state officials--Integrated system of state highways and arterial streets. It is hereby declared to be the intention of the Legislature to provide that to the greatest extent possible an arterial street system, as provided for in this chapter, shall be planned as a joint venture between first or second class municipality, county and state officials to assure maximum contribution to the total municipal and community environment with consideration given to safety, convenience to the user, present and future traffic needs and the capacity of the municipality or cooperating agencies or both to develop and maintain said system, and further arterial streets should, when combined with the state trunk system, become an integrated system of highways and streets.

Source: SL 1969, ch 117, § 8; SL 1992, ch 60, § 2.



§ 31-33-5 Adoption of arterial street system by governing body--Recording with Department ofTransportation.

31-33-5. Adoption of arterial street system by governing body--Recording with Department of Transportation. Each municipal governing body shall after due deliberation and consultation with county and state officials regarding the selection of the roads and streets that are to constitute its arterial street system take the necessary action to adopt said system and shall forward a certified copy of such action together with a map showing the arterials and a description of same to the Department of Transportation to be recorded.

The roads and streets as recorded by the Department of Transportation shall for all purposes be known as the arterial street system of that municipality.

Source: SL 1969, ch 117, § 4.



§ 31-33-6 Filing map and description of system in county and city auditor's offices and city engineer'soffice.

31-33-6. Filing map and description of system in county and city auditor's offices and city engineer's office. The governing body of each municipality designating an arterial street system shall in addition to filing map and description of said system with the Department of Transportation cause certified copy of said map and description to be filed in the Office of the Auditor or auditors of the county or counties wherein the municipality is located and in the city auditor's and city engineer's office.

Source: SL 1969, ch 117, § 7.



§ 31-33-7 Additions, relocations, or deletions from arterial street system.

31-33-7. Additions, relocations, or deletions from arterial street system. Any municipality's arterial street system may be added to, relocated, or have sections deleted as provided in §§ 31-33-8 and 31-33-9.

Source: SL 1969, ch 117, § 5.



§ 31-33-8 Additions--Total mileage limitation and recording requirements applicable.

31-33-8. Additions--Total mileage limitation and recording requirements applicable. Additions to the system may be made by action of the local governing agency provided the twenty-five percent limitation is not violated and that an updated map and description accompany the request to the Department of Transportation for recording.

Source: SL 1969, ch 117, § 5 (1).



§ 31-33-9 Relocations or deletions--Notice and hearing--Recording requirement applicable.

31-33-9. Relocations or deletions--Notice and hearing--Recording requirement applicable. When a section or sections of the arterial street system are to be relocated or deleted, the governing body shall submit such change including a map and descriptive material to the Department of Transportation for the purpose of recording such change, provided however, that prior to the submission of such plan for relocation or deletion, such governing body shall cause to be held a public hearing, such hearing to be properly advertised in the city's official newspaper or papers, such notice of hearing to contain ample detail of the contemplated relocation or deletion and an invitation for interested citizens to be heard. The governing body of the municipality shall make the final decision following said hearing.

Source: SL 1969, ch 117, § 5 (2).



§ 31-33-10 Jurisdiction and supervision of construction, improvement and marking of system--Agreements for participation in federal or state programs.

31-33-10. Jurisdiction and supervision of construction, improvement and marking of system--Agreements for participation in federal or state programs. All construction, improvement, repair, maintenance, and marking of the arterial street system shall be under the jurisdiction and supervision of the municipality's governing body provided that said governing body may enter into agreements or contracts with the board of county commissioners or the Department of Transportation to facilitate participation in federal or state highway programs.

Source: SL 1969, ch 117, § 6.









Title 32 - MOTOR VEHICLES

Chapter 01 - State Administration Of Motor Vehicles

§ 32-1-1 Superseded.

32-1-1. Superseded.



§ 32-1-1.1 Repealed.

32-1-1.1. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 137, eff. Apr. 12, 2011.



§ 32-1-2 Superseded.

32-1-2. Superseded.



§ 32-1-3 Motor vehicle powers of Department of Revenue.

32-1-3. Motor vehicle powers of Department of Revenue. The Department of Revenue shall exercise the powers, and have charge of and perform functions, duties, and services with respect to the registration and licensing of motor vehicles and motor vehicle dealers, compensation for unusual use of the highways, motor vehicle titles, financial responsibility, and any other motor vehicle functions charged to the Department of Revenue under this title.

Source: SL 1957, ch 238, §§ 1, 6; SDC Supp 1960, §§ 44.0901, 44.0906; SL 1996, ch 320 (Exec. Order 96-1), §§ 19, 20; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 22, 23, 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-1-4 Omitted.

32-1-4. Omitted.



§ 32-1-5 Bonded employees authorized to administer oaths--Fees prohibited.

32-1-5. Bonded employees authorized to administer oaths--Fees prohibited. Any bonded employee of the Department of Revenue shall have the power to administer oaths for the purpose of the administration of the motor vehicle laws of this state and for other purposes of departmental administration of motor vehicle functions, and shall have the general powers of a notary public in the administration of oaths, the attestation of documents and all other forms of notarial acts to be executed by persons in the administration of the motor vehicle laws of this state. No fee of any character shall be paid to any such employee for the performance of any notarial act herein authorized.

Source: SL 1963, ch 272; SL 2003, ch. 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-1-6 County treasurer to remit collections to state.

32-1-6. County treasurer to remit collections to state. Each county treasurer shall remit all revenues collected for the state under Title 32 to the state remittance center within the time frame established under chapter 4-3. The secretary of revenue shall establish procedures for supervising the collection and reporting of the revenues.

Source: SL 1984, ch 30, § 34; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 02 - Division Of Highway Patrol

§ 32-2-1 Superintendent--Appointment--Supervision--Custody of records and property.

32-2-1. Superintendent--Appointment--Supervision--Custody of records and property. A superintendent, appointed by the secretary of the Department of Public Safety shall, under the direction of such secretary, have charge of the Division of Highway Patrol. Such secretary shall continue to have charge and custody of all records, accounts, files, equipment, motor cars, and other personal property of the Division of Highway Patrol.

Source: SDC 1939, § 44.0601; SL 2003, ch 272, § 21.



§ 32-2-1.1 Division continued within Department of Public Safety--Functions performed bydepartment--Head of division.

32-2-1.1. Division continued within Department of Public Safety--Functions performed by department--Head of division. The Division of Highway Patrol shall continue within the Department of Public Safety, and all its functions shall be performed by the Department of Public Safety. The director of the Division of the Highway Patrol shall be the superintendent of the highway patrol, provided for under this chapter, who shall be appointed by the secretary of the Department of Public Safety in accordance with § 1-32-6.

Source: SL 1973, ch 2, § 33; SL 2003, ch 272 (Ex. Ord. 03-1), § 21.



§ 32-2-2 Bond of superintendent--Payment of premium.

32-2-2. Bond of superintendent--Payment of premium. The superintendent of the highway patrol shall furnish bond in such form as required by and in such amount as may be designated by the Department of Public Safety, such bond to be approved by the attorney general and filed with the secretary of state. The premium for such bond shall be paid out of funds appropriated for such Division of Highway Patrol.

Source: SDC 1939, § 44.0602; SL 2003, ch 272, § 21.



§ 32-2-3 Establishment of highway patrol--Employees and agents--Examinations andqualifications of employees.

32-2-3. Establishment of highway patrol--Employees and agents--Examinations and qualifications of employees. The Department of Public Safety shall establish an adequate highway patrol by the employment of such full-time employees as it deems adequate, which employees shall be known and commissioned as agents of the Division of Highway Patrol. Such full-time employees shall be required to pass suitable examinations and are subject to all of the provisions contained in this chapter and chapter 3-7 pertaining to qualifications of such employees.

Source: SDC 1939, § 44.0603; SL 1989, ch 256, § 1; SL 2003, ch 272, § 21.



§ 32-2-4 Purchase of equipment for highway patrol.

32-2-4. Purchase of equipment for highway patrol. The Department of Public Safety shall have power to purchase equipment, including automobiles, motorcycles, radios, firearms, and any other equipment that may be necessary properly to equip agents operating under the Division of Highway Patrol.

Source: SDC 1939, § 44.0604 (1); SL 2003, ch 272, § 21.



§ 32-2-5 , 32-2-6. Repealed.

32-2-5, 32-2-6. Repealed by SL 1982, ch 18, §§ 7, 8.



§ 32-2-7 Enforcement of laws governing motor carriers.

32-2-7. Enforcement of laws governing motor carriers. Agents, patrol officers, motor carrier enforcement officers, and motor carrier inspectors of the Department of Public Safety shall assist in the enforcement of all laws, police regulations, and rules governing motor vehicles and motor carriers over and upon the highways of this state. The agents, patrol officers, motor carrier enforcement officers, and motor carrier inspectors may stop any vehicle or carrier to examine, measure, or weigh the vehicle and its load and to withdraw and inspect any fuel being transported by the vehicle or used to propel the vehicle. The agents, patrol officers, motor carrier enforcement officers, and motor carrier inspectors may examine any bill-of-lading, registration, license, or permit to determine if the motor carrier is properly registered, licensed, or permitted and if the load transported is an amount permitted by the commercial motor vehicle license issued to the carrier.

Source: SDC 1939 § 44.0605 (1); SL 1970, ch 167; SL 1974, ch 207; SL 1981, ch 230, § 1; SL 1996, ch 90, § 43; SL 2000, ch 140, § 1; SL 2003, ch 272, § 121.



§ 32-2-8 Duties of agents--Arrest of violators.

32-2-8. Duties of agents--Arrest of violators. Agents, patrol officers, motor carrier enforcement officers, and motor carrier inspectors of the Department of Public Safety shall place violators of any of the laws or police regulations of this state, governing operation of motor vehicles or motor carriers, under arrest without warrant for criminal offenses committed in the presence of the agent, patrol officer, motor carrier enforcement officer, or motor carrier inspector, and take the violator and the vehicle which does not conform to such laws or regulations to the nearest convenient circuit court or magistrate court for trial at the earliest opportunity.

Source: SDC 1939 § 44.0605 (2); SL 1981, ch 230, § 2; SL 2000, ch 140, § 2; SL 2004, ch 17, § 38.



§ 32-2-8.1 Arrest powers of motor carrier inspectors--Law enforcement officer status.

32-2-8.1. Arrest powers of motor carrier inspectors--Law enforcement officer status. Arrest powers for motor carrier inspectors employed by the Division of Highway Patrol are limited to violations of chapters 10-47B, 32-5, 32-9, 32-10, 32-12, 32-12A, 32-22, 40-19, 40-20, 40-21, 49-28, and 49-28A and §§ 50-4-13 to 50-4-17, inclusive, and § 32-33-17, and the rules governing operation of motor carriers. Motor carrier inspectors who have been given such limited arrest powers are not considered law enforcement officers for the purposes of § 23-3-27.

Source: SL 1981, ch 230, § 3; SL 1987, ch 213, § 1; SL 1989, ch 117; SL 1989, 256, § 2; SL 1999, ch 162, § 2; SL 1999, ch 206, § 10; SL 2002, ch 146, § 1.



§ 32-2-9 Duties of agents--Law enforcement--Execution of warrants.

32-2-9. Duties of agents--Law enforcement--Execution of warrants. Agents, patrolmen, and employees of the Division of Highway Patrol shall prevent and detect crime, apprehend criminals, enforce the criminal and traffic laws of the state, and perform such other related duties as may be legally imposed upon them. Such agents, patrolmen, and employees, are peace officers and have the same powers with respect to the enforcement of law as sheriffs, constables, and police officers. Any warrant of arrest issued by any judge or magistrate may be executed by any of the agents, patrolmen, or employees of such division in any part of the state according to the tenor thereof without endorsement.

Source: SDC 1939, § 44.0605 (3); SL 1984, ch 12, § 29.



§ 32-2-10 Compensation of agents--Longevity pay.

32-2-10. Compensation of agents--Longevity pay. The compensation of each of the agents, patrolmen, and employees of the Division of Highway Patrol shall be fixed by the Department of Public Safety. Any employee who has worked five years under the provisions of chapter 3-7 shall be entitled to longevity compensation each month equal to four dollars for each year of all continuous service up to a maximum of twenty-five years. Such longevity compensation shall not be affected by any other compensation and classification plan except that the secretary of commerce and regulation shall distribute the longevity compensation in the same manner and form as prescribed for other state employees in § 3-8-6.

Source: SDC 1939 § 44.0606; SL 1939, ch 179; SL 1978, ch 221; SL 2003, ch 272, § 21.



§ 32-2-11 Fund from which compensation is paid--Vouchers.

32-2-11. Fund from which compensation is paid--Vouchers. Compensation fixed under § 32-2-10 and expenses incurred by agents, patrolmen, and employees of the Division of Highway Patrol, and the salary of the superintendent, may be paid out of the state highway fund, and such payments shall be made upon vouchers properly executed and presented in the manner prescribed by law.

Source: SDC 1939, § 44.0606; SL 1939, ch 179; SL 1987, ch 214.



§ 32-2-11.1 Repealed.

32-2-11.1. Repealed by SL 1987, ch 214, § 2.



§ 32-2-12 General duties of division.

32-2-12. General duties of division. Except as otherwise specifically provided, the Division of Highway Patrol is entrusted with the enforcement of all laws, police regulations, and rules governing the operation of motor vehicles and motor carriers.

Source: SDC 1939 § 44.0605.






Chapter 03 - Title Registration, Liens And Transfers

§ 32-3-1 Definition of terms.

32-3-1. Definition of terms. Terms used in chapters 32-3 to 32-5B, inclusive, mean:

(1) "Commercial motor vehicle," any motor vehicle used or maintained for the transportation of persons or property for hire, compensation, or profit, or designed, used, or maintained primarily for the transportation of property, and not specifically excluded under § 32-9-3;

(2) "Component part," any part of a motor vehicle, trailer, or semitrailer other than a tire, having a vehicle identification number;

(3) "Dealer," any person who, for commission or with intent to make a profit or gain, sells, exchanges, rents with option to purchase, offers or attempts to negotiate a sale or exchange of new, or new and used vehicles, or who is engaged wholly or in part in the business of selling new, or new and used vehicles, whether or not such vehicles are owned by that person;

(4) "Department," Department of Revenue;

(4A) "Gross vehicle weight rating," the value specified by the manufacturer as the loaded weight of a single vehicle;

(5) "Junking certificate," a certificate of ownership, which may not be restored to a title document which allows highway use, issued by the department to the owner of a vehicle which is going to be dismantled and sold for parts;

(5A) "Low-speed vehicle," a four-wheeled motor vehicle whose speed attainable in one mile is more than twenty miles per hour and not more than twenty-five miles per hour on a paved level surface.

(6) "Manufactured home," a structure, transportable in one or more sections, which is eight body feet or more in width or forty body feet or more in length in the traveling mode, or is three hundred twenty or more square feet when erected on a site; which is built on a permanent chassis and designed to be used as a dwelling, with or without a permanent foundation, when connected to the required utilities; and which contains the plumbing, heating, air conditioning, and electrical systems therein. The term includes any structure which meets all the requirements of this subdivision and any other structure which has been certified by the secretary of housing and urban development. The term does not include a recreational park trailer;

(7) "Manufacturer," any person, firm, corporation, limited liability company, or association engaged in the manufacture of new motor vehicles as a regular business;

(8) "Mobile home," a movable or portable unit, designed and constructed to be towed on its own chassis (comprised of frame and wheels), and designed to be connected to utilities for year-round occupancy. The term includes:

(a) Units containing parts that may be folded, collapsed, or telescoped when being towed and that may be expanded to provide additional cubic capacity; and

(b) Units composed of two or more separately towable components designed to be joined into one integral unit capable of being separated again into the components for repeated towing.

The term does not include a recreational park trailer;

(9) "Moped," a motor driven cycle equipped with two or three wheels. If a combustion engine is used, the maximum piston or rotor displacement shall be fifty cubic centimeters regardless of the number of chambers in such power source. The power source shall be equipped with a power drive system that functions directly or automatically only, not requiring clutching or shifting by the operator after the drive system is engaged;

(10) "Motorcycle," includes motorcycles, motorbikes, mopeds, bicycles with motor attached, and all motor operated vehicles of the bicycle or tricycle type, whether the motive power be a part thereof or attached thereto, and having a saddle or seat with the driver sitting astride or upon it, or a platform on which the driver stands, but excluding a tractor;

(11) "Motor vehicle," automobiles, motor trucks, motorcycles, house trailers, trailers, and all vehicles propelled by power other than muscular power, except traction engines, road rollers, farm wagons, freight trailers, vehicles that run only on rails or tracks, and off-road vehicles as defined in § 32-20-1;

(12) "New motor vehicle," any motor vehicle to which a manufacturer's statement of origin has not been transferred, or is a motor vehicle on which title was issued from the manufacturer's statement of origin or manufacturer's certificate of origin and is still in the name of the first person who took title to the vehicle;

(13) "Noncommercial motor vehicle," any motor vehicle not classified as a commercial motor vehicle;

(14) "Noncommercial trailer or semitrailer," any trailer or semitrailer not used or maintained for the transportation of persons or property for hire, compensation, or profit;

(14A) "Notation," a physical or electronic process of recording a lien on a certificate of title, a manufacturer's statement of origin, or a manufacturer's certificate of origin;

(15) "Off-road vehicle," any self-propelled, two or more wheeled vehicle designed primarily to be operated on land other than a highway and includes all terrain vehicles, dune buggies, and any vehicle whose manufacturer's statement of origin (MSO) or manufacturer's certificate of origin (MCO) states that the vehicle is not for highway use. The term does not include a farm vehicle as defined in this section;

(16) "Owner," any person, firm, association, or corporation renting a motor vehicle or having the exclusive use thereof, under a lease or otherwise, for a period greater than thirty days; as between contract vendor and contract vendee, the term, owner, shall refer to the contract vendee, unless the contrary clearly appears from the context of chapters 32-3 to 32-5B, inclusive, or a person having legal possession or title;

(17) "Rebuilt vehicle," any motor vehicle, trailer, or semitrailer that has been rebuilt by the addition or deletion of assemblies, subassemblies, parts, or component parts so that upon gross visual examination it does not appear to be the vehicle described in the certificate of title last issued for the vehicle, or whose title has been marked as rebuilt by this state or another state or jurisdiction;

(17A) "Recreational park trailer," a vehicle that is primarily designed to provide temporary living quarters for recreational, camping, or seasonal use and which:

(a) Is built on a single chassis mounted on wheels;

(b) Has a gross trailer area not exceeding four hundred square feet in the setup mode;

(c) Is certified by the manufacturer as complying with American National Standards Institute Standard No. A119.5 in effect on January 1, 2008; and

(d) Has at least a seventeen digit identification number and the manufacturer has designated the vehicle as a recreational park model on the manufacturer statement of origin;

(18) "Recreational vehicle," a vehicular portable structure built on a chassis designed to be used as a temporary dwelling for travel, recreational, vacation, or seasonal uses, permanently identified as a travel trailer or a recreational park trailer by the manufacturer of the trailer;

(19) "Road tractor," any motor vehicle designed and used for drawing other vehicles, except farm or logging tractors used exclusively for farming or logging, and not so constructed as to carry any load thereon either independently or any part of the weight of a vehicle or load so drawn;

(20) "Secretary," secretary of revenue;

(21) "Semitrailer," any vehicle of the trailer type, equipped with a kingpin assembly, designed and used in conjunction with a fifth wheel connecting device on a motor vehicle constructed so that some part of its weight and that of its load rests upon or is carried by another vehicle;

(22) "State," includes the territories and the federal districts of the United States;

(23) "Trailer," any vehicle without motive power designed for carrying property or passengers wholly on its own structure and for being drawn by a motor vehicle;

(24) "Truck tractor," any motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn;

(25) "Used vehicle," any motor vehicle to which title has been issued to someone other than the first person who took title to the motor vehicle from the manufacturer's statement of origin or manufacturer's certificate of origin; and

(26) "Vehicle identification number," the number assigned by the manufacturer or by the department for the purpose of identifying the vehicle. The term includes any number or letters assigned by the manufacturer for the purpose of identifying a component part and any such number stamped on a vehicle or part according to law or the rules promulgated by the department for the purpose of identifying the vehicle or part.
Source: SDC 1939, § 44.0201; SL 1941, ch 184, § 1; SL 1951, ch 229, § 1; SL 1965, ch 186, § 1; SL 1975, ch 196, § 1; SL 1985, ch 238, § 1; SL 1986, ch 242, § 1; SL 1987, ch 29, § 13; SL 1987, ch 82, § 47; SL 1988, ch 236, § 1; SL 1988, ch 238, § 1; SL 1989, ch 256, § 6; SL 1989, ch 257, § 1; SL 1990, ch 231, § 7; SL 1994, ch 351, § 52; SL 1998, ch 171, § 4; SL 2004, ch 17, § 39; SL 2008, ch 53, § 2; SL 2008, ch 147, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3-2 Applicability.

32-3-2. Applicability. The provisions of chapters 32-3 to 32-6B, inclusive, apply to all motor vehicles, trailers, semitrailers, and motorcycles as defined in § 32-3-1 required to be titled under the laws of this state except as otherwise provided by law.

Source: SDC 1939, § 44.0202 (1) as added by SL 1951, ch 229, § 2; SL 1965, ch 186, § 2; SL 1989, ch 257, § 2.



§ 32-3-2.1 Repealed.

32-3-2.1. Repealed by SL 1989, ch 257, § 3.



§ 32-3-2.2 Repealed.

32-3-2.2. Repealed by SL 1982, ch 225, § 1.



§ 32-3-2.3 Mopeds exempt.

32-3-2.3. Mopeds exempt. Mopeds as defined in § 32-3-1 shall be exempt from the provisions of this chapter unless an applicant wishes to obtain title to a moped.

Source: SL 1978, ch 230, § 9; SL 1989, ch 257, § 4.



§ 32-3-2.4 Farm vehicles exempt--Exceptions.

32-3-2.4. Farm vehicles exempt--Exceptions. Any farm wagon, farm implement drawn by another vehicle, or farm vehicle which is designed and used primarily for tillage, harvesting, or transportation of agricultural products or farm property by or for agricultural producers is exempt from the provisions of this chapter, unless the farm vehicle is a stock trailer, gooseneck trailer, or semitrailer towed by a licensed motor vehicle on any public highway or a passenger vehicle, two- or three-axle truck, or semitractor.

Source: SL 1982, ch 225, § 3; SL 1986, ch 242, § 5.



§ 32-3-3 Selling new vehicle without delivering manufacturer's statement orcertificate of origin--Purchasing new vehicle without obtaining certificate--Violation as misdemeanor.

32-3-3. Selling new vehicle without delivering manufacturer's statement or certificate of origin--Purchasing new vehicle without obtaining certificate--Violation as misdemeanor. No manufacturer, importer, dealer, or other person may sell or otherwise dispose of a new motor vehicle, trailer, or semitrailer to a dealer without delivering to the dealer a manufacturer's statement of origin or manufacturer's certificate of origin duly executed in accordance with the provisions of this chapter, and with such assignments thereon as may be necessary to show title in the next purchaser's name. No dealer may purchase or acquire a new motor vehicle, trailer, or semitrailer without obtaining from the seller a manufacturer's statement of origin or a manufacturer's certificate of origin. Any person who does not comply with this section is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 44.0202 (2) as added by SL 1951, ch 229, § 2; SL 1965, ch 186, § 2; SL 1989, ch 257, § 5.



§ 32-3-3.1 Initial registration and titling of mobile homes--Collection of registrationfee--Late penalty fees--Violation as misdemeanor.

32-3-3.1. Initial registration and titling of mobile homes--Collection of registration fee--Late penalty fees--Violation as misdemeanor. Any new mobile home, new manufactured home, or mobile home or manufactured home which has not been registered in this state shall, upon its sale, be initially registered and titled pursuant to this chapter, and the initial registration fee provided in § 32-5-16.1 shall be collected. If the mobile home or manufactured home is sold by a dealer, the licensed dealer shall deliver to the county treasurer the manufacturer's statement of origin, the manufacturer's certificate of origin, or the title for the mobile home or manufactured home, together with the required fees and completed forms necessary to accomplish the initial registration within thirty days of the sale. For mobile homes or manufactured homes not sold by a licensed dealer, the purchaser shall register and title the mobile home or manufactured home within thirty days. Any dealer or purchaser who does not comply with this section is subject to a late penalty fee of one dollar for each week or fraction thereof beyond the thirty-day limitation for twenty-five weeks and a late fee of fifty dollars for twenty-six weeks or more. Any person applying for title a year or more beyond the thirty-day limitation is guilty of a Class 2 misdemeanor.

Source: SL 1973, ch 196; SL 1988, ch 237, § 1; SL 1989, ch 257, § 6.



§ 32-3-3.2 Surrender of title on mobile or manufactured home--Request andapplication--Record--Liens.

32-3-3.2. Surrender of title on mobile or manufactured home--Request and application--Record--Liens. An owner of a mobile or manufactured home fixed to real property owned by the applicant may request that the title to the home be surrendered if a title has been issued in accordance with § 32-3-3.1 and payment of the initial registration fee has been made in accordance with § 32-5-16.1. A request shall be submitted on forms prescribed by the secretary. If the application and the request to surrender the statement of ownership are submitted simultaneously, the department shall only create an electronic record indicating ownership of the home and may not issue a paper title. The department may not notate any liens on a title if a paper title is not issued.

Source: SL 2005, ch 71, § 15.



§ 32-3-3.3 Titling of mobile or manufactured home whose title was surrendered--Affidavit--Report.

32-3-3.3. Titling of mobile or manufactured home whose title was surrendered--Affidavit--Report. An owner of a mobile or manufactured home may choose to obtain a title on a mobile or manufactured home whose title was surrendered. Before the mobile or manufactured home is removed from real property, the owner shall submit to the department a current tax affidavit from the county treasurer in which the mobile or manufactured home was located and an affidavit stating that the home is no longer subject to a real property mortgage or any other liens. The owner shall also furnish the department an independent report that lists the legal description of the real estate upon which the mobile or manufactured home is located, any liens or encumbrances against the mobile or manufactured home or the real estate upon which the mobile or manufactured home is located, and the current owner of the mobile or manufactured home. The independent report shall also contain an affidavit stating a lien search was conducted of all records of the register of deeds, clerk of courts, the treasurer in the county where the mobile or manufactured home is located, and the secretary of state and shall describe any liens revealed by that search. If any liens or encumbrances exist against the mobile or manufactured home, the applicant shall obtain a release from each lienholder prior to issuance of a title. The department is not responsible for any mistakes in the issuance of the title resulting from documents provided pursuant to this section.

Source: SL 2005, ch 71, § 16.



§ 32-3-4 Eligibility for license--Mobile and manufactured homes exempt.

32-3-4. Eligibility for license--Mobile and manufactured homes exempt. No motor vehicle, trailer, or semitrailer may be licensed in this state until the requirements of this chapter have been met. The certificate of title and license shall be obtained at the time of registration. If the applicant certifies on the application for title that the motor vehicle, trailer, or semitrailer is not going to be used upon the highways of this state or any other state, the secretary may, upon completion of an application, payment of title fee and surrender of evidence of ownership, issue a certificate of title, no tax paid, to a motor vehicle, trailer, or semitrailer. If a no tax paid title is issued the applicant may not purchase license plates. This section does not apply to a mobile home or a manufactured home.

Source: SDC 1939, § 44.0202 (3) as added by SL 1951, ch 229, § 2; SL 1957, ch 214; SL 1965, ch 184; SL 1965, ch 186, § 2; SL 1988, ch 236, § 2; SL 1989, ch 257, § 7; SL 1993, ch 219, § 1.



§ 32-3-5 Sale without delivering certificate of title--Purchase without obtainingcertificate of title--Temporary use--Time limit--Violation as misdemeanor.

32-3-5. Sale without delivering certificate of title--Purchase without obtaining certificate of title--Temporary use--Time limit--Violation as misdemeanor. No person, except as provided in § 32-3-6 shall sell or otherwise dispose of a motor vehicle, trailer, or semitrailer without delivering to the purchaser or transferee a certificate of title showing assignment to the purchaser, and indicating the date of purchase. No person may purchase or otherwise acquire or bring into this state a motor vehicle, trailer, or semitrailer except for temporary use not to exceed a period of ninety days, unless he has obtained a certificate of title for the motor vehicle, trailer, or semitrailer in his name as in accordance with the provisions of this chapter. Failure to comply with this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0202 (3) as added by SL 1951, ch 229, § 2; SL 1957, ch 214; SL 1965, ch 184; SL 1965, ch 186, § 2; SL 1989, ch 257, § 8.



§ 32-3-5.1 Repealed.

32-3-5.1. Repealed by SL 1989, ch 257, § 9.



§ 32-3-6 Ownership passing by operation of law--Burden of proof.

32-3-6. Ownership passing by operation of law--Burden of proof. If the ownership of any motor vehicle, trailer, or semitrailer passes by operation of law, judicial sale, repossession, or proceedings or in any other manner not provided for in this chapter, the owner may, upon furnishing satisfactory proof to the department of such ownership, procure a certificate of title to the motor vehicle, trailer, or semitrailer regardless of whether a certificate of title has ever been issued. The burden of such satisfactory proof shall be on the applicant.

Source: SDC 1939, § 44.0203 (2) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1989, ch 257, § 10.



§ 32-3-7 Sale of secondhand vehicle--Time for delivery of certificate of title--Exception--Violation as misdemeanor.

32-3-7. Sale of secondhand vehicle--Time for delivery of certificate of title--Exception--Violation as misdemeanor. Any person, upon the sale and delivery of any used or secondhand motor vehicle, shall within thirty days thereof deliver to the purchaser a certificate of title, endorsed according to law, and issued for the vehicle by the department. However, notwithstanding any other provision of law, if the purchaser defaults on the terms of the sale within the thirty-day period, the seller does not have to deliver the certificate of title to the purchaser. The seller shall notify the department in writing of the seller's refusal to deliver title to the purchaser within fourteen days of the purchaser's default on the terms of the sale. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 180, §§ 2 to 4; SL 1951, ch 232, §§ 1, 2; SDC Supp 1960, §§ 44.0702, 44.0704, 44.9938; SL 1961, ch 239; SDCL, § 32-3-9; SL 1988, ch 236, § 3; SL 1989, ch 257, § 11; SL 1990, ch 228, § 1; SL 2001, ch 161, § 1.



§ 32-3-7.1 Extension of time to deliver certificate of title to secondhand vehicle--Temporary license permit.

32-3-7.1. Extension of time to deliver certificate of title to secondhand vehicle--Temporary license permit. If a licensed dealer does not deliver title within thirty days as required by § 32-3-7, and the dealer has satisfied any lien in compliance with chapter 32-6B, 32-6C, 32-7A, or 32-7B and the delay in delivering title was caused because the lien holder failed to release the lien or deliver the title document in accordance with § 32-3-44, the dealer may request additional time to deliver title to the retail purchaser. The dealer's request for an extension shall be made within forty days of the date of sale. Any request after the forty days shall be denied and the dealer is in violation of § 32-3-7. The dealer shall provide to the department documentation to support the steps taken to satisfy the lien in a timely manner and request the title. If the department finds the request for additional time is substantiated, the department may authorize the issuance of another temporary license permit not to exceed thirty days.

Source: SL 2008, ch 148, § 1.



§ 32-3-8 Repealed.

32-3-8. Repealed by SL 1988, ch 236, § 4.



§ 32-3-9 Superseded.

32-3-9. Superseded.



§ 32-3-10 Statement or certificate of origin as passing title--Waiver and estoppelinapplicable.

32-3-10. Statement or certificate of origin as passing title--Waiver and estoppel inapplicable. No person, except as provided in this chapter, obtaining or acquiring possession of a motor vehicle, trailer, or semitrailer acquires any right, title, claim, or interest in or to the motor vehicle, trailer, or semitrailer, until he has been issued a certificate of title to the motor vehicle, trailer, or semitrailer or has received a manufacturer's statement of origin or a manufacturer's certificate of origin for the same. No waiver or estoppel may be operated in favor of such person against a person having possession of the certificate of title or a manufacturer's statement of origin or a manufacturer's certificate of origin for such motor vehicle, trailer, or semitrailer.

Source: SDC 1939, § 44.0202 (4) as added by SL 1951, ch 229, § 2; SL 1965, ch 186, § 2; SL 1989, ch 257, § 12.



§ 32-3-11 Certificate as evidence of ownership--Possession before delivery ofcertificate--Risk of loss--Insurable interest.

32-3-11. Certificate as evidence of ownership--Possession before delivery of certificate--Risk of loss--Insurable interest. A certificate of title issued under this chapter shall be evidence or indicia of ownership of the motor vehicle, trailer, or semitrailer described on the title. From the time of delivery of possession of a motor vehicle, trailer, or semitrailer to a person acquiring the vehicle or any right of interest therein, the vehicle shall be at the risk of the person acquiring the vehicle. Such person together with any other person holding any lien or interest therein, shall have insurable interest in the motor vehicle, trailer, or semitrailer and may enforce lawful contracts of insurance upon or affecting the motor vehicle, trailer, or semitrailer or its maintenance, operation, or use.

Source: SDC 1939, § 44.0202 (4) as added by SL 1951, ch 229, § 2; SL 1965, ch 186, § 2; SL 1989, ch 257, § 13.



§ 32-3-12 Operation or possession of vehicle without certificate as misdemeanor.

32-3-12. Operation or possession of vehicle without certificate as misdemeanor. An owner, or any person without the consent of the owner, who operates or has possession of a motor vehicle in this state under a registration number of this state, without first securing a certificate of title as provided in this chapter, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 44.9908; SL 1955, ch 184; SL 1978, ch 158, § 21; SL 1989, ch 257, § 14.



§ 32-3-13 Sale or transfer without certificate as misdemeanor.

32-3-13. Sale or transfer without certificate as misdemeanor. Any person who sells or transfers a motor vehicle, trailer, or semitrailer without complying with the requirements of this chapter is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 44.9908; SL 1955, ch 184; SL 1986, ch 242, § 29; SL 1989, ch 257, § 15.



§ 32-3-14 False statement in application--Felony.

32-3-14. False statement in application--Felony. Any person who knowingly makes any false statement of a material fact, either on the application for the certificate of title provided for in this chapter, or in any assignment thereof, is guilty of a Class 5 felony.

Source: SDC 1939, § 44.9911; SL 1989, ch 257, § 16.



§ 32-3-15 Alteration or forgery of certificate--Knowing use of altered or forgedcertificate--Felony.

32-3-15. Alteration or forgery of certificate--Knowing use of altered or forged certificate--Felony. Any person who alters or forges, or causes to be altered or forged, any certificate of title issued by the State of South Dakota pursuant to the provisions of this chapter, or any assignment thereof, or any person who shall hold or use any such certificate or assignment knowing the same to have been altered or forged, is guilty of a Class 5 felony.

Source: SDC 1939, § 44.9912; SL 1965, ch 202; SL 1989, ch 257, § 17.



§ 32-3-16 Uniform method of numbering certificates--Retention of documents indepartment records.

32-3-16. Uniform method of numbering certificates--Retention of documents in department records. The department shall prescribe and adopt a uniform method of numbering certificates of title which shall be unique and which the numbers may not be duplicated. The department shall appropriately file and index all records by title number. Applications, certificates of titles, and any other documents filed with the department shall be microfilmed and retained in the department records.

Source: SDC 1939, § 44.0202 (9) as added by SL 1951, ch 229, § 2; SL 1963, ch 252; SL 1965, ch 186, § 2; SL 1989, ch 257, § 18.



§ 32-3-17 Validity of certificates previously issued--Issuance of new certificate.

32-3-17. Validity of certificates previously issued--Issuance of new certificate. Certificates of title issued by the secretary of state before July 1, 1951, shall be sufficient for the purposes of this chapter and for registration and licensing until the motor vehicle therein described on the certificate shall be transferred or otherwise disposed of or until any lien or encumbrance shall be placed thereon. In any such event a new certificate of title shall be obtained by complying with this chapter.

Source: SDC 1939, § 44.0202; SL 1951, ch 229, § 2; SDC Supp 1960, § 44.0202 (5); SL 1989, ch 257, § 19.



§ 32-3-18 Application for certificate--Contents--Fee--Assignment of previouscertificate.

32-3-18. Application for certificate--Contents--Fee--Assignment of previous certificate. Application for a certificate of title shall be made to the secretary, upon a form prescribed by the secretary. The application shall contain a listing of all owners along with either a South Dakota driver license number or social security number, or, if a business, the federal employer identification number; the address of the applicant; a full description of the vehicle with vehicle identification numbers, if any; a statement of applicant's title and all liens and encumbrances thereon; the county in which the vehicle is to be kept; and the names and addresses of the holders of all liens, title reservations, and encumbrances thereon. The application shall be accompanied by a fee of five dollars. If a certificate of title has previously been issued for the motor vehicle, trailer, or semitrailer in this state, it shall be accompanied by the certificate of title duly assigned, unless provided for in this chapter.

Source: SDC 1939, §§ 44.0202, 44.0203; SL 1945, ch 187; SL 1951, ch 229, § 2; SL 1955, ch 161; SDC Supp 1960, § 44.0202 (8); SL 1965, ch 186, § 2; SL 1976, ch 186; SL 1981, ch 231, § 1; SL 1988, ch 238, § 7A; SL 1989, ch 257, § 20; SL 2007, ch 173, § 15.



§ 32-3-19 False swearing in connection with certificates--Perjury--Punishment.

32-3-19. False swearing in connection with certificates--Perjury--Punishment. Any person who makes any false affidavit, or knowingly swears or affirms falsely, to any matter or thing required by the terms of this chapter to be sworn or affirmed to, is guilty of perjury, and punishable by a fine and imprisonment as other persons committing perjury are punishable.

Source: SDC 1939, § 44.9915; SL 1989, ch 25, § 21.



§ 32-3-20 Change of identification number on vehicle--New certificate--Contents ofnew certificate--Delivery to owner.

32-3-20. Change of identification number on vehicle--New certificate--Contents of new certificate--Delivery to owner. If the vehicle identification number of a motor vehicle, trailer, or semitrailer is changed, the owner shall within fifteen days make application as provided in this chapter for a new certificate of title setting forth all additional pertinent facts and shall surrender the former certificate of title of the vehicle. The former number may be shown on the new certificates of title in addition to the new number. Existing liens on the motor vehicle, trailer, or semitrailer shall continue and be shown thereon. The new certificates of title shall be delivered to the owner or as otherwise directed by the owner.

Source: SDC 1939, § 44.0203 (2) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1985, ch 238, § 2; SL 1988, ch 236, § 5; SL 1989, ch 257, § 22; SL 1990, ch 229, § 1.



§ 32-3-21 Unnumbered vehicles not subject to titling--Titling by number other thanvehicle identification number.

32-3-21. Unnumbered vehicles not subject to titling--Titling by number other than vehicle identification number. The department may not title or issue a license for the operation of any motor vehicle without a vehicle identification number, except, the department may authorize the titling of motor vehicles by a number other than the vehicle identification number and when so titled, the number shall be deemed the vehicle identification number whenever the term vehicle identification number is used in this chapter.

Source: SDC 1939, § 44.0212; SL 1953, ch 229; SL 1967, ch 189; SL 1989, ch 257, § 23.



§ 32-3-22 Assignment and attachment of vehicle identification number--Registrationunder assigned number--Violation as felony--Fees.

32-3-22. Assignment and attachment of vehicle identification number--Registration under assigned number--Violation as felony--Fees. The department shall assign a distinguishing vehicle identification number to comply with the standardized replacement vehicle identification number system to any motor vehicle, trailer, or semitrailer or any component part thereof whenever the vehicle identification number is illegible, destroyed, or obliterated. If a number is assigned by the department, the owner shall have the number appropriately attached by an employee of the department or the highway patrol. Any motor vehicle, trailer, or semitrailer to which the vehicle identification number is assigned shall be registered under the number when such registration is required under this chapter. The removal or the alteration of the vehicle identification number or the failure to have the number attached is a Class 6 felony. The owner of the motor vehicle, trailer, or semitrailer shall pay an amount to the department to reimburse the state for the cost of the issuance and attachment of the assigned number. The money collected shall be deposited in the motor vehicle fund.

Source: SDC 1939, § 44.0202 (7) as added by SL 1951, ch 229, § 2; SL 1965, ch 186, § 2; SL 1967, ch 186; SL 1985, ch 238, § 3; SL 1986, ch 242, § 35; SL 1988, ch 236, § 6; SL 1989, ch 257, § 24.



§ 32-3-22.1 Fee for assignment of vehicle identification number.

32-3-22.1. Fee for assignment of vehicle identification number. The fee for assignment of a vehicle identification number is twenty-five dollars. The fee is payable to the county treasurer's office at the time of application for a rebuilt title. The county treasurer shall forward to the Division of Motor Vehicles the rebuilt title application with the affidavit of rebuilt motor vehicle and the vehicle identification number assignment fee. The rebuilt application may not be processed if the fee is not paid. If the vehicle identification number is not assigned as a result of the inspection of the vehicle, the Division of Motor Vehicles shall refund the fee to the applicant.

Source: SL 2002, ch 147, § 1.



§ 32-3-23 Application for original certificate--Contents--Supporting documents.

32-3-23. Application for original certificate--Contents--Supporting documents. If a certificate of title has not previously been issued for any motor vehicle, trailer, or semitrailer in this state, the application for a certificate of title, unless otherwise provided for in this chapter, shall be accompanied by a manufacturer's statement of origin or a manufacturer's certificate of origin as provided for in this chapter, or by a proper bill of sale or sworn statement of ownership, or by a certificate of title, bill of sale, or other evidence of ownership required by the law of another state from which the motor vehicle, trailer, or semitrailer was brought into this state.

Source: SDC 1939, § 44.0202 (8) as added by SL 1951, ch 229, § 2; SL 1955, ch 161; SL 1965, ch 186, § 2; SL 1989, ch 257, § 25.



§ 32-3-24 Burden of proving ownership--Issuance of certificate.

32-3-24. Burden of proving ownership--Issuance of certificate. The burden of proving his ownership and title shall be upon the applicant for a certificate of title. If satisfied that the applicant is the owner of the motor vehicle, trailer, or semitrailer and the application is in proper form, the secretary shall issue a certificate of title over his signature, but not otherwise.

Source: SDC 1939, § 44.0203; SL 1945, ch 187; SL 1951, ch 229, § 2; SL 1955, ch 161; SDC Supp 1960, § 44.0202 (8); SL 1965, ch 186, § 2; SL 1989, ch 257, § 26.



§ 32-3-25 Application for title and registration by dealer on behalf of customer--Location of filing.

32-3-25. Application for title and registration by dealer on behalf of customer--Location of filing. If an application for title and registration is filed by a dealer on behalf of a customer,the application shall be filed in the customer's county of residence.

Source: SDC 1939, § 44.0202 (8) as added by SL 1951, ch 229, § 2; SL 1955, ch 161; SL 1965, ch 186, § 2; SL 1989, ch 257, § 27; SL 2004, ch 200, § 1.



§ 32-3-26 Time for filing application for certificate--Vehicles in dealer's stock.

32-3-26. Time for filing application for certificate--Vehicles in dealer's stock. In any transfer of a motor vehicle, trailer, or semitrailer, the application for certificate of title shall be filed within thirty days after the date of assignment of such motor vehicle, trailer, or semitrailer. However, licensed dealers need not apply for a certificate of title for any motor vehicle, trailer, or semitrailer in stock or acquired for stock purposes. Upon transfer of such a vehicle the licensed dealer shall give the transferee a reassignment of the certificate of title on such motor vehicle, trailer, or semitrailer or an assignment of a manufacturer's statement of origin or a manufacturer's certificate of origin.

Source: SDC 1939, § 44.0202 (8) as added by SL 1951, ch 229, § 2; SL 1955, ch 161; SL 1965, ch 186, § 2; SL 1989, ch 257, § 28; SL 1990, ch 228, § 2.



§ 32-3-26.1 Repealed.

32-3-26.1. Repealed by SL 2005, ch 155, § 1.



§ 32-3-27 Late application for certificate--Additional fee--Application delay asmisdemeanor.

32-3-27. Late application for certificate--Additional fee--Application delay as misdemeanor. Except as provided in § 32-3-26 for licensed dealers, if the application for certificate of title is presented more than thirty days after date of assignment of the certificate of title or the manufacturer's certificate of origin of the motor vehicle, trailer, or semitrailer to the purchaser, the officer receiving the application shall collect, in addition to the fee established in § 32-3-18, a late fee of one dollar for each week or fraction thereof beyond the thirty-day limitation for twenty-five weeks and a late fee of fifty dollars for twenty-six weeks or more. Any person applying for a title more than ninety days after the date of assignment is guilty of a Class 2 misdemeanor. If the purchaser of a vehicle fails to comply with the provisions of § 32-3-26 to transfer the title within thirty days, and the seller files a written complaint attesting to the facts, the purchaser is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 44.0202 (8) as added by SL 1955, ch 161; SL 1957, ch 215; SL 1965, ch 186, § 2; SL 1981, ch 231, § 2; SL 1986, ch 242, § 2; SL 1990, ch 228, § 3; SL 1992, ch 205; SL 1997, ch 179, § 1.



§ 32-3-28 Issuance of certificate in triplicate--Disposition of copies--Notation of liens.

32-3-28. Issuance of certificate in triplicate--Disposition of copies--Notation of liens. The secretary shall issue the certificate of title in triplicate. One copy shall be retained by the secretary and the other copy shall be transmitted either by mail or electronically by computer, postage prepaid, on that day to the county treasurer of the county in which the motor vehicle, trailer, or semitrailer is to be kept. The secretary shall sign the original certificate of title and deliver the certificate to the owner named on it or as otherwise directed by the owner. If there are one or more liens on the motor vehicle, trailer, or semitrailer, the secretary shall properly note the same in the order of their priority on the certificate of title which shall be delivered or mailed to the owner named on it or as otherwise directed by the owner. Secured parties, if any, shall be mailed or delivered conspicuous notification of their security interest as filed and noted on the certificate of title.

Source: SDC 1939, § 44.0202; SL 1951, ch 229, § 2; SDC Supp 1960, § 44.0202 (9); SL 1963, ch 252; SL 1965, ch 186, § 2; SL 1989, ch 257, § 29; SL 1990, ch 229, § 2; SL 2003, ch 160, § 1.



§ 32-3-29 Lost certificates--Fee for duplicate.

32-3-29. Lost certificates--Fee for duplicate. In the case of lost certificates of title, duplicates may be issued if the loss is accounted for to the satisfaction of the secretary. A fee of ten dollars shall be paid to the secretary for each duplicate issued.

Source: SDC 1939, § 44.0209; SL 1957, ch 217; SL 1981, ch 231, § 3; SL 1986, ch 242, § 36.



§ 32-3-30 Certificate to show chain of title--Exceptions.

32-3-30. Certificate to show chain of title--Exceptions. Except as provided in §§ 32-3-6, 32-3-24, and 32-3-32, every motor vehicle, trailer, or semitrailer certificate of title, upon transfer of ownership, shall contain a complete record showing the chain of title of such motor vehicle, trailer, or semitrailer from the owner named on the front of the title to and including the applicant presenting the same as evidence of ownership and applying for a new certificate of title.

Source: SL 1955, ch 193, § 1; SDC Supp 1960, § 44.0203-1; SL 1965, ch 186, § 4; SL 1988, ch 236, § 7; SL 1989, ch 257, § 30.



§ 32-3-30.1 Odometer information to be included on certificate--Information requiredon sale--Falsification as felony.

32-3-30.1. Odometer information to be included on certificate--Information required on sale--Falsification as felony. Each certificate of title issued by the department for a motor vehicle equipped with an odometer shall contain odometer disclosure information which complies with the provisions of the Truth in Mileage Act of 1986 (Public Law 99-579) as amended as of January 1, 1990.

Upon the sale or trade-in of a motor vehicle, the owner, seller, or auctioneer shall accurately complete the odometer disclosure information contained on the vehicle's title document and, if applicable, the secured power of attorney before surrendering or transferring the title. It is a Class 6 felony to falsify any information contained within the odometer disclosure statement. The department may refuse to transfer the title or issue a new title if the owner, seller, or auctioneer does not complete the odometer disclosure information on the vehicle title.

Source: SL 1978, ch 222, § 1; SL 1985, ch 238, § 4; SL 1988, ch 236, § 8; SL 1989, ch 257, § 31; SL 1990, ch 230, § 2; SL 1993, ch 219, § 2.



§ 32-3-30.2 Certified abstract of title history or damage disclosure statements--Fee.

32-3-30.2. Certified abstract of title history or damage disclosure statements--Fee. The department may upon written request and payment of a five dollar fee furnish a person a certified abstract of the title history which shall include the damage disclosure statements of any motor vehicle, trailer, or semitrailer registered under the provisions of this chapter. The abstract may include all documents filed with the department to establish the title history of the vehicle. The fee shall be deposited in the state motor vehicle fund. Governmental entities and their subdivisions are exempt from this fee requirement.

Source: SL 1980, ch 212, § 1; SL 1988, ch 238, § 7B; SL 1989, ch 257, § 32; SL 1990, ch 231, § 6.



§ 32-3-31 Dealer prohibited from taking certificate which does not show name ofvendor and vendee--Violation as misdemeanor.

32-3-31. Dealer prohibited from taking certificate which does not show name of vendor and vendee--Violation as misdemeanor. Except as provided in § 32-3-32 it is a Class 2 misdemeanor to deliver or accept a transfer or assignment of a motor vehicle, trailer, or semitrailer certificate of title issued by the State of South Dakota, or a motor vehicle, trailer, or semitrailer muniment of title from another state, which does not contain or set forth the name of the seller and the name of the purchaser involved in the transfer of the motor vehicle, trailer, or semitrailer.

Source: SL 1955, ch 193, §§ 1, 2; SDC Supp 1960, §§ 44.0203-1, 44.9952; SL 1965, ch 186, § 4; SL 1989, ch 257, § 33.



§ 32-3-32 Dealer's acceptance of out-of-state certificates--Trade-ins--Power ofattorney.

32-3-32. Dealer's acceptance of out-of-state certificates--Trade-ins--Power of attorney. Notwithstanding §§ 32-3-30 and 32-3-31, dealers licensed under chapter 32-6B may accept and transfer out-of-state certificates or muniments of title for motor vehicles, trailers, or semitrailers taken as a trade-in on a new motor vehicle, trailer, or semitrailer or on another used motor vehicle, trailer, or semitrailer if they obtain from the transferor a written power of attorney authorizing them to complete such transfer or assignment, and keep a record thereof.

Source: SL 1955, ch 193, § 1; SDC Supp 1960, § 44.0203-1; SL 1965, ch 186, § 4; SL 1989, ch 257, § 34.



§ 32-3-33 Change of county of use of vehicle--Issuance of duplicate for filing bytreasurer--Validity of liens.

32-3-33. Change of county of use of vehicle--Issuance of duplicate for filing by treasurer--Validity of liens. If, after a certificate of title has been issued for a motor vehicle, trailer, or semitrailer, the county in which it is kept for use shall be changed, then upon application of the owner, so stating, the secretary may authorize the transfer of the duplicate certificate of title from the office of the treasurer of the county in which it was formerly kept to the county where the motor vehicle, trailer, or semitrailer is presently kept. Thereafter the county treasurer of the county in which such duplicate title certificate is transferred shall perform the duties imposed by this chapter. However, the keeping of a duplicate certificate of title in the office of the treasurer of a county in which the motor vehicle, trailer, or semitrailer is not actually kept may not affect the validity of the title or of any contract, lien, or encumbrance upon the motor vehicle, trailer, or semitrailer described in the certificate.

Source: SDC 1939, § 44.0202 (9) as added by SL 1951, ch 229, § 2; SL 1963, ch 252; SL 1965, ch 186, § 2; SL 1989, ch 257, § 35; SL 2003, ch 160, § 2.



§ 32-3-34 Assistance by county treasurer.

32-3-34. Assistance by county treasurer. The county treasurer shall assist in the administration of this chapter and perform such duties in connection therewith as may be required by the secretary.

Source: SDC 1939, § 44.0202; SL 1951, ch 229, § 2; SDC Supp 1960, § 44.0202 (6); SL 1988, ch 236, § 9; SL 2003, ch 160, § 3.



§ 32-3-35 Manufacturer's statement or certificate of origin pending issuance ofcertificate of title--Priority of liens.

32-3-35. Manufacturer's statement or certificate of origin pending issuance of certificate of title--Priority of liens. A manufacturer's statement of origin or manufacturer's certificate of origin shall be deemed to be in possession of the lien holder while being transmitted to the secretary and until issuance of a certificate of title by the secretary showing the lien. All contracts, liens, mortgages, and encumbrances, noted on a certificate of title, shall take priority according to the order of time in which the liens were noted.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1989, ch 257, § 36.



§ 32-3-36 All lien spaces filled--Issuance of new certificate.

32-3-36. All lien spaces filled--Issuance of new certificate. If all spaces provided on the certificate of title for the notation of liens have been filled, before an additional lien can be noted, the lien holder or the owner of the vehicle shall submit the certificate to the secretary who shall then issue to the owner a new certificate of title, noting thereon in order of priority all unreleased liens shown on the old certificates of title. The additional secured party shall be mailed or delivered conspicuous notification of its security interest as filed and noted on the certificate of title.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1989, ch 257, § 37; SL 1990, ch 229, § 3.



§ 32-3-37 Sale of encumbered vehicle with knowledge of lien holder--Effect againstsubsequent purchasers.

32-3-37. Sale of encumbered vehicle with knowledge of lien holder--Effect against subsequent purchasers. Exposure for sale of any motor vehicle, trailer, or semitrailer by the owner thereof, with the knowledge and consent of the holder of any lien, mortgage, or encumbrance thereon, shall not render the same void or ineffective as against subsequent purchasers or the creditors of such owner or the holders of subsequent liens, mortgages, or encumbrances upon such motor vehicles, trailers, or semitrailers.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3.



§ 32-3-38 Holder of security interest entitled to have notation of lien made bytreasurer--Notification to department--Notation on instrument andcertificate of title.

32-3-38. Holder of security interest entitled to have notation of lien made by treasurer--Notification to department--Notation on instrument and certificate of title. The holder of a mortgage, trust receipt, conditional sales contract, mechanic's lien, or similar instrument, upon presentation of the certificate of title to the office of the titled owner's county treasurer, together with the fee prescribed by this chapter, may have a notation of the lien made on the certificate of title. The treasurer shall enter the notation and the date thereof over the signature of the officer or deputy and the seal of office. The treasurer on that day shall notify the department. The department shall note the lien on the state's computer system, if the county treasurer has not done so.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1989, ch 257, § 38; SL 1993, ch 219, § 3; SL 1998, ch 171, § 6; SL 2003, ch 160, § 4.



§ 32-3-38.1 Bank, savings and loan association, credit union, or dealer access to motorvehicle title and lien information on state's computer system.

32-3-38.1. Bank, savings and loan association, credit union, or dealer access to motor vehicle title and lien information on state's computer system. Any bank, savings and loan association, credit union, or any dealer licensed pursuant to this title may be provided access to motor vehicle title and lien information maintained on the state's computer system via a modem and terminal owned by the bank, savings and loan association, credit union, or dealer. The Department of Revenue shall promulgate rules pursuant to chapter 1-26 to specify access availability. The Department of Revenue may deny or revoke authority previously granted for accessing this information if the information accessed is used for any purpose not authorized by law.

Source: SL 1994, ch 363, § 3; SL 2004, ch 17, § 40; SL 2005, ch 153, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3-38.2 Certain fleet leasing contracts do not create sale or security interest--Notapplicable to personal leases.

32-3-38.2. Certain fleet leasing contracts do not create sale or security interest--Not applicable to personal leases. Motor vehicle fleet leasing contracts containing a terminal rental adjustment provision do not create a sale or security interest solely because the agreement provides that the rental price may be adjusted by the amount realized upon sale or other disposition of the motor vehicle or trailer. This section does not apply to vehicles or trailers leased or used primarily for personal, family, or household purposes.

Source: SL 2003, ch 161, § 1.



§ 32-3-38.3 Dealer required to utilize electronic title file system.

32-3-38.3. (Section effective January 1, 2008) Dealer required to utilize electronic title file system. Upon the sale or acquisition of any vehicle required to be titled pursuant to this chapter, a dealer licensed pursuant to this title shall utilize, if available, an electronic title file system approved by the department to verify vehicle ownership information and to record changes to vehicle ownership information.

Source: SL 2005, ch 153, § 1.



§ 32-3-39 Deposit of security interest instrument not required.

32-3-39. Deposit of security interest instrument not required. The provisions of chapters 44-10, 44-11, and §§ 57A-9-401 to 57A-9-408, inclusive, shall not be construed to apply to or to permit or require the deposit, filing, or other record whatsoever, of a chattel mortgage, conveyance intended to operate as a mortgage, conditional sales contract, mechanic's lien, or similar instrument, (herein referred to as liens) or any copy of the same covering a motor vehicle, trailer, or semitrailer, executed and delivered after July 1, 1951.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3.



§ 32-3-40 Security interests created prior to enactment of statute.

32-3-40. Security interests created prior to enactment of statute. The provisions of the law then in effect shall continue to apply to the deposit, filing, refiling, or other record whatsoever of a chattel mortgage, conveyance intended to operate as a mortgage, trust receipt, conditional sales contract, or other similar instrument or any copy of same covering a motor vehicle, trailer, or semitrailer, made prior to July 1, 1951.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3.



§ 32-3-41 Liens noted on certificate valid against creditors of debtor, subsequentpurchasers, and other claimants--Perfection of liens noted on-line.

32-3-41. Liens noted on certificate valid against creditors of debtor, subsequent purchasers, and other claimants--Perfection of liens noted on-line. A security interest, mechanic's lien, or similar instrument other than a financing statement covering a motor vehicle, trailer, or semitrailer, or any vehicle required to be titled under the provisions of this chapter, if notation of same has been made by the seller, buyer, owner, holder of the instrument, or an agent of the secretary on the manufacturer's statement of origin or the manufacturer's certificate of origin, or in the case of the certificate of title, if a notation of same has been made by the secretary, an agent of the secretary, or a county treasurer on the face thereof or if notation of same has been made by the seller, buyer, owner, holder of the instrument, or agent of the secretary on the reverse thereof, is valid against the creditors of the debtor, whether armed with process or not, and subsequent purchasers and other lien holders or claimants, but otherwise is not valid against them. A lien is perfected if it has been noted on the title as provided by law and entered into the electronic title file system.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1967, ch 187; SL 1989, ch 257, § 39; SL 1997, ch 180, § 1; SL 1998, ch 171, § 1; SL 2003, ch 160, § 5; SL 2012, ch 159, § 1.



§ 32-3-42 Vehicles held in stock--Security interests acquired previous to enactmentof statute.

32-3-42. Vehicles held in stock--Security interests acquired previous to enactment of statute. Section 32-3-41 shall not apply to any security interest in a motor vehicle in stock or acquired for stock purposes if such security interest was acquired or perfected under the provisions of Title 57A.

Source: SDC Supp 1960, § 44.0203 (1) as added by SL 1965, ch 186, § 3; SL 1967, ch 187.



§ 32-3-43 Notation of lien on certificate of title--Liability of holder of certificate oftitle for refusal to deliver.

32-3-43. Notation of lien on certificate of title--Liability of holder of certificate of title for refusal to deliver. The county treasurer, upon receipt of a lien or title instrument duly executed in the manner prescribed by law governing such instruments, together with the fee prescribed for notation thereof which is nonrefundable, shall notify the holder of the certificate of title to deliver to the treasurer, within fifteen days from the date of notice, the certificate of title to permit notation of a lien, and, if necessary, the issuance of a new certificate of title provided in § 32-3-36. After the notation of lien the treasurer shall deliver the certificate of title to the owner or as otherwise directed by the owner. The secured party shall be mailed or delivered notification of the party's security interest as filed and noted on the certificate of title. The holder of a certificate of title who refuses to deliver a certificate of title to the treasurer for the purpose of showing the lien on the certificate of title within fifteen days from the date when notified to do so by the treasurer, is liable for damages to the lien holder for the amount of damages the lien holder suffered by reason of the holder of the certificate of title refusing to permit the showing of the lien on the certificate of title.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1990, ch 229, § 4; SL 1992, ch 206; SL 2003, ch 160, § 6.



§ 32-3-44 Release on discharge of lien--Liability for failure to release--Delivery ofcertificate after entry of discharge.

32-3-44. Release on discharge of lien--Liability for failure to release--Delivery of certificate after entry of discharge. If a lien is discharged, the lienholder shall execute a release within twenty days after final payment is received. The release shall contain the vehicle identification number or the certificate of title number, and the owner's name. The lienholder shall deliver the release (and certificate of title if held by the lienholder) to any county treasurer. The treasurer shall note the cancellation of the lien on the face of the certificate of title and on the same day shall notify the secretary. The secretary shall cancel the lien on the state's computer system, if the county treasurer has not done so. If the certificate of title is lost as set forth in § 32-3-29, application for duplicate title may be forwarded along with the release to the department. The department shall cancel the lien. For failure to comply with these provisions relating to releasing a lien, the lienholder is liable to the owner for all damages sustained by the owner. The county treasurer shall mail or deliver the certificate of title to the owner, or as otherwise directed by the owner. Upon the satisfaction of a security interest in a motor vehicle, trailer, or semitrailer for which the certificate of title is in the possession of the owner, the secured party shall within twenty days after final payment is received, execute a release of security interest on the form prescribed by the department and mail or deliver such release to the owner or as otherwise directed by the owner.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1989, ch 257, § 40; SL 1990, ch 229, § 5; SL 1993, ch 219, § 4; SL 2003, ch 160, § 7; SL 2013, ch 135, § 2.



§ 32-3-45 Fees for notation.

32-3-45. Fees for notation. The county treasurer shall charge a fee of five dollars for each notation of any lien on a certificate of title. No fee may be charged for the cancellation of such lien. The lien fee shall be accounted for in the same manner as other fees of their office.

Source: SDC 1939, § 44.0203 (3) as added by SL 1951, ch 229, § 3; SL 1965, ch 185; SL 1977, ch 248; SL 1989, ch 257, § 41; SL 1991, ch 238; SL 2003, ch 160, § 8.



§ 32-3-46 Enforcement of liens--Filing for record not necessary--Notice of sale.

32-3-46. Enforcement of liens--Filing for record not necessary--Notice of sale. Liens on motor vehicles, trailers, or semitrailers as defined in § 32-3-35 may be enforced or foreclosed in accordance with the procedural law applicable to each kind of lien. It is not necessary that a lien be filed for record as a condition precedent to foreclosure if the lien has been duly noted on the certificate of the title of the motor vehicle, trailer, or semitrailer. Any notice of sale, sale, or report of sale required by the applicable procedural law may be published, held, or filed in the county specified by the law, or if not there specified, then in the county where a copy of the certificate of title is kept by the treasurer as provided by § 32-3-28. Further, if the lien holder verifies in writing that the owner of the collateral did not surrender the certificate of title, the affidavit shall be accepted as prima facie evidence of the lien and may be used in lieu of the certificate of title, and the certificate of title need not be surrendered at the time of foreclosure.

Source: SDC 1939, § 44.0203 (4) as added by SL 1955, ch 162; SL 1961, ch 222; SL 1965, ch 186, § 3; SL 1990, ch 229, § 7; SL 2003, ch 160, § 9.



§ 32-3-47 Consent of lien holder required for disposal or removal of encumberedvehicle--Violation as felony.

32-3-47. Consent of lien holder required for disposal or removal of encumbered vehicle--Violation as felony. When the ownership of a motor vehicle, trailer, or semitrailer is subject to a chattel mortgage, conveyance intended to operate as a mortgage, trust receipt, conditional sales contract, mechanic's lien, or similar instrument, as provided in §§ 32-3-30 to 32-3-46, inclusive, it shall be unlawful, prior to the performance of the conditions contained in any of the above instruments and the discharge of the obligations imposed thereby, to intentionally or with intent to defraud, materially injure, destroy, conceal, sell, mortgage, or otherwise dispose of, or remove from the State of South Dakota, except temporarily in accordance with its usual and customary use, a motor vehicle, trailer, or semitrailer subject to any of the above instruments without first having received the written permission of the then owner or holder of such chattel mortgage, conditional sales contract, mechanic's lien, trust receipt, or of any similar instrument, unless such instrument specifically waives such requirements of written notice as herein provided. Whoever shall violate this section shall be guilty of a Class 6 felony.

Source: SDC 1939, § 44.0203 (5) as added by SL 1957, ch 216; SDC Supp 1960, § 44.9951; SL 1965, ch 186, § 3.



§ 32-3-48 Power to revoke or refuse to issue certificate or registration--Notificationto applicant.

32-3-48. Power to revoke or refuse to issue certificate or registration--Notification to applicant. If it appears at any time to the secretary that an applicant for a certificate of title or registration of a motor vehicle, trailer, or semitrailer is not entitled thereto, under the provisions of this chapter or chapter 32-5 or 32-5B, the secretary may refuse to issue a certificate or to register any vehicles owned by the person. If it is determined that the title holder or lienholder was not entitled to a title or registration already issued, under the provisions of this chapter or chapter 32-5, 32-9, 32-10, or 32-5B, the department shall by certified mail notify the title holder or lienholder that the title or license plate will be revoked and canceled ten days after the date of receipt, refusal to accept receipt, or the last day the postal service attempted delivery. The notice shall also demand that the title holder or lienholder return the certificate of title or license plates to the department. If the vehicle owner or lienholder believes that the title or registration should not be revoked, the owner may request in writing, a hearing pursuant to the provisions of chapter 1-26. The request for hearing shall be made prior to the effective date of the title or registration revocation. The intentional use of title after receiving the department's notice of revocation is a Class 1 misdemeanor.

Source: SDC 1939, § 44.0207; SL 1965, ch 186, § 6; SL 1986, ch 242, § 3; SL 1989, ch 257, § 42; SL 1997, ch 179, § 2.



§ 32-3-49 Cancellation of certificate--Notification to county treasurer--Notificationto certificate holder and lien holder--Surrender of certificate.

32-3-49. Cancellation of certificate--Notification to county treasurer--Notification to certificate holder and lien holder--Surrender of certificate. Upon cancellation of any certificate of title, the secretary shall notify the county treasurer of the county where the duplicate certificate of title of the vehicle, trailer, or semitrailer is involved was kept. The treasurer shall thereupon enter the cancellation upon the treasurer's records. The secretary shall also notify the person to whom the certificate of title was issued as well as any lien holder appearing thereon of the cancellation and shall demand the surrender of the certificate of title. However, the cancellation may not affect the validity of any lien noted thereon. The holder of the certificate shall return same to the secretary forthwith.

Source: SDC 1939, § 44.0208 (1) as added by SL 1951, ch 229, § 4; SL 1965, ch 186, § 7; SL 1989, ch 257, § 43; SL 2003, ch 160, § 10.



§ 32-3-50 Cancellation of receipt of registration upon cancellation of certificate--Return of receipt and license plates--Confiscation.

32-3-50. Cancellation of receipt of registration upon cancellation of certificate--Return of receipt and license plates--Confiscation. If a receipt of registration has been issued to the holder of a certificate of title canceled by the secretary, the secretary shall immediately cancel the same and demand the return of such receipt of registration, and the license plates or tags issued therewith, and the holder of such receipt of registration or license plates or tags shall return the same to the secretary forthwith. If the registration, license plates or tags, or title is not returned, the secretary may notify the highway patrol or the local law enforcement agency which shall confiscate license plates or tags and return them to the department.

Source: SDC 1939, § 44.0208 (1) as added by SL 1951, ch 229, § 4; SL 1965, ch 186, § 7; SL 1986, ch 242, § 34.



§ 32-3-51 Dismantled or destroyed vehicle--Return of plates and title to department--Cancellation of registration--Consent of lien holder--Notation oncertificate--Destruction of certificates--Retention of record--Removal ofidentification numbers as felony.

32-3-51. Dismantled or destroyed vehicle--Return of plates and title to department--Cancellation of registration--Consent of lien holder--Notation on certificate--Destruction of certificates--Retention of record--Removal of identification numbers as felony. If a vehicle is permanently destroyed, crushed, or compacted so that it can no longer be used on the public highways or used for parts, the owner shall detach the registration plates and forward them, along with the registration card and certificate of title, within fifteen days, to the department. The department shall cancel the registration card and the title on its records. If the title shows any lien, the lien holder's consent to the cancellation shall be endorsed on the certificate of title. The certificate of title surrendered by the owner shall have noted thereon the purpose of cancellation and, in case of a transfer, the assignment on the reverse side shall be completed. The department shall destroy the certificate of title and other records pertaining thereto, but shall keep an appropriate record of all such vehicles destroyed, crushed, or compacted and denoting the name and address of the last owner thereof. The owner may not remove the vehicle's identification number or other identification numbers. Removal of the vehicle's identification number or other identification numbers is a Class 6 felony.

Source: SDC 1939, § 44.0211-4 as enacted by SL 1965, ch 183; SL 1984, ch 217, § 3; SL 1985, ch 239, § 1; SL 1986, ch 242, § 30.



§ 32-3-51.1 to 32-3-51.3. Repealed.

32-3-51.1 to 32-3-51.3. Repealed by SL 1988, ch 238, §§ 11 to 13.



§ 32-3-51.4 Repealed.

32-3-51.4. Repealed by SL 1990, ch 231, § 5.



§ 32-3-51.5 Vehicle with out-of-state marked title--Damage disclosure information--Salvage title or junking certificate.

32-3-51.5. Vehicle with out-of-state marked title--Damage disclosure information--Salvage title or junking certificate. Any motor vehicle, trailer, or semitrailer whose title has been marked by another state or jurisdiction, shall receive a title, which shall contain the damage disclosure information as set forth in §§ 32-3-51.7 and 32-3-51.8. However, if the title has been branded as salvage or with any other similar brand by another state or jurisdiction the applicant shall receive a salvage title or, at the option of the owner, a junking certificate.

Source: SL 1988, ch 238, § 3; SL 1990, ch 231, § 4; SL 1996, ch 190, § 1; SL 2005, ch 155, § 6.



§ 32-3-51.6 Rebuilt title.

32-3-51.6. Rebuilt title. Any motor vehicle, trailer, or semitrailer, whose title has been marked by this state or another state or jurisdiction as rebuilt or with any other similar brand approved for highway use shall only receive a rebuilt title.

Source: SL 1988, ch 238, § 4.



§ 32-3-51.7 Contents of certificate of title.

32-3-51.7. Contents of certificate of title. Each certificate of title issued by the department shall contain the following phrase: South Dakota state law requires the disclosure of damage on motor vehicles. This information is available upon written request from the Department of Revenue, Division of Motor Vehicles. Each certificate of title shall also contain on its front a statement as to whether previous damage disclosure statements indicate the motor vehicle had been damaged at one time in excess of five thousand dollars as provided by § 32-3-51.8.

Source: SL 1988, ch 238, § 5; SL 1990, ch 231, § 1; SL 1992, ch 207, § 4; SL 1999, ch 153, § 1; SL 2003, ch 162, § 1; SL 2004, ch 17, § 41; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3-7.1 Extension of time to deliver certificate of title to secondhand vehicle--Temporary license permit.

32-3-7.1. Extension of time to deliver certificate of title to secondhand vehicle--Temporary license permit. If a licensed dealer does not deliver title within thirty days as required by § 32-3-7, and the dealer has satisfied any lien in compliance with chapter 32-6B, 32-6C, 32-7A, or 32-7B and the delay in delivering title was caused because the lien holder failed to release the lien or deliver the title document in accordance with § 32-3-44, the dealer may request additional time to deliver title to the retail purchaser. The dealer's request for an extension shall be made within forty days of the date of sale. Any request after the forty days shall be denied and the dealer is in violation of § 32-3-7. The dealer shall provide to the department documentation to support the steps taken to satisfy the lien in a timely manner and request the title. If the department finds the request for additional time is substantiated, the department may authorize the issuance of another temporary license permit not to exceed thirty days.

Source: SL 2008, ch 148, § 1.



§ 32-3-51.8 Submission of damage disclosure statement upon sale, transfer, trade-in, ortitling of motor vehicle--Issuance of title without statement prohibited--Violation as misdemeanor--Exceptions--Form.

32-3-51.8. Submission of damage disclosure statement upon sale, transfer, trade-in, or titling of motor vehicle--Issuance of title without statement prohibited--Violation as misdemeanor--Exceptions--Form. Upon the sale, transfer, trade-in, or titling of a motor vehicle, the seller, transferor, trader, or person wishing to title in South Dakota shall submit an accurately completed damage disclosure statement. The completed damage disclosure statement may be on the back of the certificate of title or on a separate document that has been approved for use by the department. Except as otherwise provided by this section, no certificate of title may be issued by the department unless the damage disclosure statement accompanies the application. It is a Class 1 misdemeanor to intentionally falsify any information on the damage disclosure statement. No person or dealer is liable to a subsequent owner of a vehicle because a prior owner of the vehicle failed to disclose that the vehicle had previously been damaged and repaired. This section does not apply to any motor vehicle more than six model years old or with a gross vehicle weight rating of more than sixteen thousand pounds and does not apply if a rebuilt title or junking certificate is sought.

This section applies to all other motor vehicles, but only damage in excess of five thousand dollars shall be disclosed in the statement. If the motor vehicle has incurred damages more than once, only those damages that occurred at one time are considered in determining whether the damages exceeded five thousand dollars.

Source: SL 1988, ch 238, § 6; SL 1990, ch 231, § 3; SL 1992, ch 207, § 1; SL 1999, ch 153, § 2; SL 2003, ch 162, § 2; SL 2005, ch 157, § 2.



§ 32-3-51.9 Damage defined.

32-3-51.9. Damage defined. For the purposes of the damage disclosure statement provided by § 32-3-51.8, the term, damage, is damage to the motor vehicle caused by fire, vandalism, collision, weather, submersion in water, or flood, and does not include normal wear and tear, glass damage, mechanical repairs, or electrical repairs that have not been caused by fire, vandalism, collision, weather, submersion in water, or flood.

Source: SL 1988, ch 238, § 6A; SL 2005, ch 155, § 5.



§ 32-3-51.10 Motor vehicle defined.

32-3-51.10. Motor vehicle defined. For the purposes of § 32-3-51.8, a "motor vehicle" is an automobile, motor truck, truck tractor, semi-tractor, or motor home.

Source: SL 1988, ch 238, § 6B.



§ 32-3-51.11 Retention of damage disclosure statement by department--Part of titlehistory.

32-3-51.11. Retention of damage disclosure statement by department--Part of title history. The department shall retain each damaged disclosure statement received. The statement shall become part of the title history available to the public pursuant to § 32-3-30.2.

Source: SL 1988, ch 238, § 7.



§ 32-3-51.12 Junking certificate required for vehicle being dismantled--Removal ofidentification number prohibited--Violation as felony.

32-3-51.12. Junking certificate required for vehicle being dismantled--Removal of identification number prohibited--Violation as felony. Any owner of a motor vehicle that is being dismantled for the purpose of selling its parts shall apply for a junking certificate.

The license plates, registration card, and certificate of title shall accompany the application for junking certificate. The department shall cancel the registration card and the title on its records and issue a junking certificate. If the title shows any lien, the lien holder's consent to the issuance of the junking certificate shall be endorsed on the certificate of title. The owner may not remove the vehicle's identification number or other identification numbers. Removal of the vehicle's identification number or other identification numbers is a Class 6 felony.

Source: SL 1988, ch 238, § 8; SL 1989, ch 258; SL 1996, ch 190, § 3.



§ 32-3-51.13 Rebuilt or salvage vehicle--Application for junking certificate--Inspection.

32-3-51.13. Rebuilt or salvage vehicle--Application for junking certificate--Inspection. Any motor vehicle, whose title has been marked as rebuilt or salvage by this state or any other state or jurisdiction, or any motor vehicle, whose owner is applying for a junking certificate, may be inspected by an employee of the department, or a person designated by the department.

Source: SL 1988, ch 238, § 9.



§ 32-3-51.14 Placement and content of damage disclosure statement.

32-3-51.14. Placement and content of damage disclosure statement. The department shall prescribe, pursuant to chapter 1-26, the format for the damage disclosure statement provided by § 32-3-51.8. An area for a damage disclosure statement shall appear on the back of each certificate of title issued by the department. The department may also approve separate documents on which a damage disclosure statement may be submitted. The damage disclosure statement form shall indicate whether the motor vehicle has been damaged such that it cost more than five thousand dollars to repair to its predamaged condition and any other damage information the department deems appropriate. If a separate document from the certificate of title contains the damage disclosure statement, the document shall also require the following information: year, make, model, and vehicle identification number of the motor vehicle.

Source: SL 1990, ch 231, § 2; SL 1992, ch 207, § 5; SL 1999, ch 153, § 3; SL 2003, ch 162, § 3.



§ 32-3-51.15 Costs included in damage disclosure statement--Retail value of labor.

32-3-51.15. Costs included in damage disclosure statement--Retail value of labor. The dollar amount of damage to a motor vehicle required to be disclosed pursuant to § 32-3-51.8 shall include the costs necessary to return the damaged motor vehicle to its predamaged condition. Such costs include parts, labor, paint, and frame work done on the damaged motor vehicle. If the retail value of labor has not been determined by a purchase in the ordinary course of business (for example, the labor is performed by the owner of the vehicle), the retail value of the labor is presumed to be the product of the repair time, as provided in a generally accepted autobody repair flat rate manual, multiplied by thirty-five dollars.

Source: SL 1992, ch 207, § 2; SL 1999, ch 153, § 4.



§ 32-3-51.16 Information required on first and subsequent South Dakota titles forvehicles coming into state.

32-3-51.16. Information required on first and subsequent South Dakota titles for vehicles coming into state. The department shall, in a conspicuous location, place on the first South Dakota title and all subsequent titles issued for any motor vehicle for which a certificate of title was issued by another state, the name of the previous state and any brand or notation indicated on the title by that state.

Source: SL 1992, ch 207, § 3; SL 2004, ch 201, § 1.



§ 32-3-51.17 Junking certificate for nonrebuildable vehicle.

32-3-51.17. Junking certificate for nonrebuildable vehicle. Any motor vehicle, trailer, or semitrailer whose title has been marked as nonrebuildable, parts only, or whose owner has designated that the vehicle should not be placed upon the roads and highways, shall receive a junking certificate.

Source: SL 1996, ch 190, § 2.



§ 32-3-51.18 Vehicle dealers required to display damage disclosure statement--Return ofvehicle.

32-3-51.18. Vehicle dealers required to display damage disclosure statement--Return of vehicle. Any vehicle that is required to be titled pursuant to this chapter and is sold or offered for sale by a vehicle dealer or a used vehicle dealer as defined in § 32-6B-1 shall display a sticker, decal, or notice that discloses damage to the vehicle in accordance with the provisions of §§ 32-3-51.7, 32-3-51.8, 32-3-51.14, and 32-3-51.15, as determined by the department in rules promulgated pursuant to chapter 1-26. A vehicle more than six model years old is not exempt from the provisions of this section. The rules shall also prescribe the format and construction of the sticker, decal, or notice. If the dealer fails to comply with this section, the purchaser of the motor vehicle may return the motor vehicle to the dealer within ten days after receiving the title, and the dealer shall make a full refund to the purchaser.

Source: SL 1999, ch 153, § 5; SL 2004, ch 209, § 2; SL 2007, ch 172, § 1.



§ 32-3-51.19 Salvage vehicle defined--Application.

32-3-51.19. Salvage vehicle defined--Application. For purposes of §§ 32-3-51.5, 32-3-51.9, 32-3-51.19, 32-3-51.20, and 32-3-51.21, the term, salvage vehicle, means any motor vehicle as defined in § 32-3-51.10 that an insurer or self insurer determines a total loss due to theft or to damage caused by fire, vandalism, collision, weather, submersion in water, or flood. This section does not apply to any motor vehicle more than six model years old or with a gross vehicle weight rating of more than sixteen thousand pounds.

Source: SL 2005, ch 155, § 2; SL 2006, ch 157, § 1; SL 2010, ch 150, § 1.



§ 32-3-51.20 Insurer or self insurer acquiring ownership of salvage vehicle withoutsalvage vehicle title to surrender certificate of title--Salvage title issued--Rebuilt title.

32-3-51.20. Insurer or self insurer acquiring ownership of salvage vehicle without salvage vehicle title to surrender certificate of title--Salvage title issued--Rebuilt title. If an insurer, in settlement of a total loss insurance claim, or self insurer acquires the ownership of any salvage vehicle as defined in § 32-3-51.19 that does not have a salvage vehicle title, the insurer shall within thirty days following acquisition of the certificate of title of that vehicle, surrender the certificate of title for such vehicle to the department. The department shall promptly issue a title indicating it is a salvage vehicle to the insurer or self insurer. Once a vehicle has been branded a salvage vehicle, nothing in this section prohibits a person from obtaining a rebuilt title pursuant to § 32-3-53.

Source: SL 2005, ch 155, § 3.



§ 32-3-51.21 Owner to obtain salvage title if insurer or self insurer declares vehicle totalloss but does not acquire ownership--Notice--Sale without title asmisdemeanor--Application.

32-3-51.21. Owner to obtain salvage title if insurer or self insurer declares vehicle total loss but does not acquire ownership--Notice--Sale without title as misdemeanor--Application. If an insurer or self insurer declares a vehicle to be a total loss but does not acquire ownership of the vehicle, the owner shall obtain a salvage title for the vehicle. The insurer or self insurer shall, in writing, notify the owner of the obligation to obtain a salvage title before the owner sells or transfers the title. If the owner sells or transfers the ownership of the vehicle without first obtaining a salvage title, the owner is guilty of a Class 1 misdemeanor. This section does not apply to any motor vehicle more than six model years old or with a gross vehicle weight rating of more than sixteen thousand pounds.

Source: SL 2005, ch 155, § 4.



§ 32-3-51.22 Recovered stolen vehicles--Inspection--Title--Salvage vehicle.

32-3-51.22. Recovered stolen vehicles--Inspection--Title--Salvage vehicle. If a stolen vehicle is recovered, the insurer or self insurer shall, within thirty days of recovery, inspect the vehicle and apply for a title as follows:

(1) If the vehicle has no damage or the damage is less than that defined in § 32-3-51.8, surrender the existing salvage title to the department. The department shall promptly issue a title marked as a recovered theft with no damage disclosure notation pursuant to § 32-3-51.8; or

(2) If the vehicle has damage equal to or greater than that defined in § 32-3-51.8, surrender the existing salvage title to the department. The department shall promptly issue a title marked as a recovered theft with the damage disclosure notation pursuant to § 32-3-51.8.

However, if the condition of the vehicle is such that it would have been determined a salvage vehicle as defined in § 32-3-51.19 due to the damage to the vehicle, the salvage title is retained and the insurer or self insurer is not required to apply for a title pursuant to this section.

Source: SL 2010, ch 150, § 2.



§ 32-3-52 Surrender of indicia of ownership by dealers, salvage yards, and others.

32-3-52. Surrender of indicia of ownership by dealers, salvage yards, and others. Employees of the department authorized by the secretary shall require the surrender of the plates and documents for such vehicles from dealers, salvage yards, and other similar establishments, when it is determined that the plates and documents have not been forwarded to the department as required herein.

Source: SDC 1939, § 44.0211-4 as enacted by SL 1965, ch 183; SL 1989, ch 257, § 44.



§ 32-3-53 Restored or rebuilt vehicle--Submission to department--Inspection--Issuance of rebuilt title.

32-3-53. Restored or rebuilt vehicle--Submission to department--Inspection--Issuance of rebuilt title. If any vehicle, trailer, or semitrailer is rebuilt as defined in subdivision 32-3-1(17) and is restored to operation, the owner shall submit an application to the Department of Revenue for a rebuilt title. The motor vehicle, trailer, or semitrailer may not be licensed or titled until there is submitted to the department proper affidavits, photo copies of receipts, bills of sale establishing ownership, or titles and the source of all parts and component parts used to rebuild the vehicle. The rebuilt title and registration shall be issued and delivered in accordance with the provisions of this chapter. After the motor vehicle is inspected, the owner shall take his copy of the certificate of inspection to the county treasurer, purchase his license plates and pay any tax owed. Once the department is notified that the inspection is complete and has verified that the correct amount of tax has been paid, it shall issue a rebuilt title. Each new certificate of title shall have noted thereon that the vehicle has been rebuilt. The highway patrol or an employee of the department may inspect rebuilt titles and rebuilt motor vehicles.

Source: SDC 1939, § 44.0211-4 as enacted by SL 1965, ch 183; SL 1984, ch 217, § 1; SL 1985, ch 239, § 5; SL 1988, ch 238, § 14; SL 2004, ch 17, § 42; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3-53.1 Repealed.

32-3-53.1. Repealed by SL 1988, ch 238, § 15.



§ 32-3-53.2 Inspection of restored or rebuilt vehicles.

32-3-53.2. Inspection of restored or rebuilt vehicles. The motor vehicles, trailers, or semitrailers referred to in § 32-3-53 may be inspected by an employee of the Department of Revenue or a highway patrolman. The certificate of inspection shall be of a form prescribed and furnished by the department. Motor vehicles, trailers, or semitrailers of any age which have body and chassis from different vehicles combined to make one vehicle, which have component parts changed, or which lack supporting documents with the application for title may also be inspected.

Source: SL 1985, ch 239, § 6; SL 1988, ch 238, § 16; SL 2004, ch 17, § 43; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3-53.3 Repealed.

32-3-53.3. Repealed by SL 1988, ch 238, § 17.



§ 32-3-53.4 Trailer defined.

32-3-53.4. Trailer defined. For the purposes of §§ 32-3-53 and 32-3-53.2, a trailer is any trailer as defined in § 32-3-1 which has an actual weight of three thousand pounds or greater.

Source: SL 1985, ch 239, § 8; SL 2011, ch 138, § 1.



§ 32-3-54 Repealed.

32-3-54. Repealed by SL 1984, ch 30, § 35.



§ 32-3-55 Transferred.

32-3-55. Transferred.



§ 32-3-56 Special seal--Forms furnished by secretary.

32-3-56. Special seal--Forms furnished by secretary. For the purpose of carrying out the provisions of this chapter, the office of the secretary may adopt and use a special seal. The secretary shall prescribe and furnish all printed forms needed to carry out the provisions of this chapter.

Source: SDC 1939, § 44.0208 (2) as added by SL 1951, ch 229, § 4; SL 1989, ch 257, § 45.



§ 32-3-57 Power of secretary to make rules and require uniformity in administrationof statutes--Duty of local officials.

32-3-57. Power of secretary to make rules and require uniformity in administration of statutes--Duty of local officials. The secretary of revenue may promulgate rules pursuant to chapter 1-26 and issue instructions as are necessary to ensure and obtain uniformity in the administration of the provisions of this chapter. Rules may be adopted in the following areas:

(1) Application requirements for new vehicles, trailers, snowmobiles, and mobile homes;

(2) Certificate of title for vehicles previously registered, time limits of making application, duplicate certificates, and transfer of certificate of title;

(3) Assignment of certificate of title;

(4) Corrections of titles and procedure when there is a body type change;

(5) Lien recording, assignment of liens, execution of cancellation of liens, and delivery of certificate of title;

(6) Transfer of ownership;

(7) Registration tax dealers guides for used vehicles or mobile homes, older motor vehicles and government vehicles, title and license requirements, nonresident reciprocity, manufacturer's price sticker, wrecked motor vehicles, leased vehicles, and homemade vehicles; and

(8) Establishment of a transaction fee for online access to the title and registration system that does not exceed fifty cents for each transaction.

All local officials charged with the administration of the provisions of this chapter are governed in their official acts by the rules promulgated by the secretary.

Source: SDC 1939, § 44.0213; SDCL § 32-3-55; SL 1982, ch 18, § 9; SL 1987, ch 82, § 49; SL 1989, ch 257, § 46; SL 2004, ch 17, § 44; SL 2008, ch 148, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3-58 Repealed.

32-3-58. Repealed by SL 1990, ch 390, § 29.



§ 32-3-59 Auction of certain older automobiles sponsored by nonprofit automobileclub--When permitted--Violation as misdemeanor.

32-3-59. Auction of certain older automobiles sponsored by nonprofit automobile club--When permitted--Violation as misdemeanor. Automobiles twenty years of age or older may be sold at auction, if the auction is sponsored by a nonprofit automobile club subject to the provisions of chapters 47-22 to 47-28, inclusive. A nonprofit automobile club may not sponsor more than one such auction a year. A violation of this section is a Class 2 misdemeanor.

Source: SL 1986, ch 27, § 13; SL 1989, ch 255, § 3.



§ 32-3-60 Auctioneer to have odometer reading and certificate of title--Exception--Violation as misdemeanor.

32-3-60. Auctioneer to have odometer reading and certificate of title--Exception--Violation as misdemeanor. Before a vehicle with a title issued by the department may be sold at an auction pursuant to § 32-3-59, the auctioneer shall have in his possession an odometer reading certified by the owner of the motor vehicle if the vehicle has an odometer and, except as provided in § 32-3-61, the motor vehicle's certificate of title. A violation of this section is a Class 2 misdemeanor.

Source: SL 1986, ch 27, § 14; SL 1989, ch 255, § 4; SL 1989, ch 257, § 48.



§ 32-3-61 Auction of vehicle covered by lien--Consent and release of lien holder--Violation as misdemeanor.

32-3-61. Auction of vehicle covered by lien--Consent and release of lien holder--Violation as misdemeanor. An auctioneer may not sell a vehicle that has a certificate of title with a lien on it for less than the full amount of the lien, without the advance written consent of the lien holder. An auctioneer may not release the proceeds from the sale of a vehicle with a lien on the title until the lien holder signs a release of the lien. A violation of this section is a Class 2 misdemeanor.

Source: SL 1986, ch 27, § 15; SL 1989, ch 255, § 5.



§ 32-3-62 List of vehicles sold at auction--Copy of title--Violation as misdemeanor.

32-3-62. List of vehicles sold at auction--Copy of title--Violation as misdemeanor. Within fifteen days after an auction held pursuant to § 32-3-59, the nonprofit automobile club sponsoring the auction shall provide the department with a list of the vehicles sold, including a photocopy of each vehicle's title. A violation of this section is a Class 2 misdemeanor.

Source: SL 1986, ch 27, § 16; SL 1989, ch 255, § 6; SL 1989, ch 257, § 49.



§ 32-3-63 Sales of older vehicles at certain auctions exempt from vehicle dealerrequirements.

32-3-63. Sales of older vehicles at certain auctions exempt from vehicle dealer requirements. Sales of titled vehicles pursuant to §§ 32-3-59 to 32-3-62, inclusive, are exempt from § 32-5-29 and chapter 32-6B.

Source: SL 1986, ch 27, § 17.



§ 32-3-64 Titling vehicles eleven years old or more with no existing record.

32-3-64. Titling vehicles eleven years old or more with no existing record. If a vehicle is eleven years old or more and no record exists for the vehicle, a person may apply for a vehicle title by submitting to the department an application for title, a valid bill of sale properly signed by the person who has the right to convey ownership which identifies the vehicle, the seller, the purchaser, and the purchase price, and an affidavit which explains the facts surrounding the applicant's acquisition of the vehicle and which indemnifies the state against liability. The department shall conduct a nationwide title search and shall check with the National Crime Information Center to ensure no record of the vehicle exists. If no record of the vehicle is found, the department shall issue a title for the vehicle to the applicant.

Source: SL 1993, ch 220.



§ 32-3-65 Converted motor home title--Unit requirements--Certain requirements tomeet national standards--Title application requirements.

32-3-65. Converted motor home title--Unit requirements--Certain requirements to meet national standards--Title application requirements. If any truck tractor is modified to become a motor home, the owner shall submit an application to the Department of Revenue for a converted motor home title. To become a motor home, the truck tractor shall be modified to include a vehicular-type unit built on the tractor's chassis and designed primarily as temporary living quarters for recreational, camping, vacation, or travel use. The unit shall be equipped with at least five of the following:

(1) Cooking facilities;

(2) A heating system or air conditioning system, or both, separate from the vehicle engine or the vehicle engine electrical system;

(3) A self-contained toilet or a toilet connected to a plumbing system with connection for external water disposal, or both;

(4) Portable water supply including plumbing and a sink with faucet either self-contained or with connections for an external source, or both;

(5) Sleeping facilities;

(6) A refrigerator; or

(7) A one hundred ten or one hundred fifteen volt system separate from the vehicle engine electrical system either with its own power supply or with a connection for an external source, or both, or a liquefied petroleum system and supply.

The systems provided in subdivisions (2), (3), and (4) shall be permanently installed and meet American National Standards Institute and National Fire Protection Association standards in effect on the date of manufacture.

The application shall include a picture of the vehicle and an affidavit signed by the truck tractor owner stating that the vehicle will not be used for private business use and that the vehicle meets the requirements of this section. The department shall provide the form for the affidavit. If the department is satisfied that the conditions of this section are met, the department shall issue a converted motor home title.

Source: SL 2003, ch 163, § 1; SL 2004, ch 17, § 45; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 134, § 1.



§ 32-3-66 Certain motor home transport uses not deemed private business uses.

32-3-66. Certain motor home transport uses not deemed private business uses. For the purposes of this chapter, if a motor home is used to transport a motor vehicle, boat, or animal to a race, tournament, show, or similar event, the motor home is not deemed to be engaged in a private business use if:

(1) Any prize money received from participating in such an activity is declared as ordinary income for tax purposes;

(2) The cost of participating in such an activity is not deducted as a business expense for tax purposes; and

(3) No corporate sponsorship exceeding two thousand dollars in any one calendar year is involved in participating in such an activity.
Source: SL 2003, ch 163, § 2.



§ 32-3-67 Department to provide name and address of record holder of title and lienholders to possessor of vehicle due to unpaid repair bill.

32-3-67. Department to provide name and address of record holder of title and lien holders to possessor of vehicle due to unpaid repair bill. For purposes of this chapter, the department shall provide a person that has possession of a vehicle as the result of an unpaid repair bill with the last known name and address of the record holder of title and any readily identifiable lien holders free of charge.

Source: SL 2005, ch 154, § 2.



§ 32-3-68 Application for title on motor vehicle unclaimed as result of unpaid repairbill--Notice to owner and insurer or lien holder--Publication.

32-3-68. Application for title on motor vehicle unclaimed as result of unpaid repair bill--Notice to owner and insurer or lien holder--Publication. A person may apply for a title on any motor vehicle that is left unclaimed, as the result of an unpaid repair bill, by its owner or person lawfully in possession of, on private property for a period of thirty days after written notice of intent to apply for a title is given to the owner at the owner's last known address and to any readily identifiable insurer or lien holder by certified mail. The notice shall set forth the location where the motor vehicle is being kept, the circumstances surrounding acquisition of the vehicle, the year, make, model, and serial number of the motor vehicle, and shall inform the owner, insurer, and any lien holder of the right to reclaim the vehicle as provided by § 32-3-69. The notice shall be on a form provided by the department.

If it is impossible to determine with reasonable certainty the identity and address of the registered owner, insurer, and any lien holder, a notice shall be published once in a newspaper of general circulation in the area where the motor vehicle was left for repair. Published notices may be grouped together for convenience and economy.

Source: SL 2005, ch 154, § 3.



§ 32-3-69 Vesting of title of motor vehicle to whom repair bill is payable--Intent toreclaim--Sale of vehicle.

32-3-69. Vesting of title of motor vehicle to whom repair bill is payable--Intent to reclaim--Sale of vehicle. Title to any motor vehicle shall vest with the person to whom the unpaid repair bill is payable and who has complied with the provisions of this chapter in notifying the owner and all insurers and lien holders of their rights to reclaim the motor vehicle after a period of thirty days from the date to which notice was sent to the owner and all insurers and lien holders. The owner, insurer, or the lienholder may reclaim the motor vehicle. The owner, insurer, or lien holder shall notify the department and the repair facility within thirty days of receipt of the notice of their intent to reclaim the motor vehicle. If the owner, insurer, or lien holder fails to claim and remove the motor vehicle within thirty days after mailing of the notice of intent to reclaim the vehicle, title to the motor vehicle is irrevocably vested in the person to whom the repair bill is payable and who has complied with the provisions of this chapter.

The vehicle shall be sold at public auction pursuant to §§ 21-54-5, 21-54-7, and 21-54-10 and any excess moneys above settlement of the debt shall be forwarded to the prior owner, insurer, and any other party with a legal interest in such vehicle. If the owner, insurer, and any lien holder are unidentifiable or not able to be contacted, the excess moneys shall be sent to the state treasurer and treated as unclaimed property pursuant to chapter 43-41B.

Source: SL 2005, ch 154, § 4.



§ 32-3-69.1 Electronic title system for motor vehicles.

32-3-69.1. Electronic title system for motor vehicles. The department may establish an electronic title system for motor vehicles, as the term, motor vehicle, is defined in § 32-3-1. Any participant in the electronic title system shall submit electronic applications for original vehicle titles in a form and format prescribed by the department. A participant shall provide all documentation or information required by the department to process the electronic title application, including the electronic manufacturer's statement of origin. The department shall verify the authenticity of the electronic information before the electronic title is issued.

Source: SL 2013, ch 135, § 1.



§ 32-3-70 Electronic lien filing system--Paper title--Liability for noting or cancelinglien in error.

32-3-70. Electronic lien filing system--Paper title--Liability for noting or canceling lien in error. Notwithstanding any other provision of this title, the department may provide for an electronic lien filing system. If a lien has been noted electronically in the electronic lien filing system, no paper title may be issued to the owner of record or the lienholder. A paper title shall be issued under the following circumstances:

(1) The lien has been satisfied and the owner requests a title; or

(2) The owner is relocating to another state and the lienholder authorizes the issuance of a title with the lien noted.

A lien shall be noted or cancelled electronically if an electronic certificate of title exists and the lienholder is participating in the electronic lien filing system. A lien noted electronically is considered perfected as if a paper title were issued and a lien noted on it pursuant to § 32-3-41. A lienholder is liable for noting or canceling a lien in error.

Source: SL 2008, ch 152, § 1; SL 2012, ch 159, § 2; SL 2013, ch 135, § 3.



§ 32-3-71 Low-speed vehicles.

32-3-71. Low-speed vehicles. A low-speed vehicle which meets the requirements of Part 49 Section 571.500 of the Code of Federal Regulations as amended to January 1, 2008, shall be issued a title. The manufacturer certificate of origin or vehicle title shall clearly identify the vehicle as a low-speed vehicle. The department may not issue any vehicle identification number to any homemade low-speed vehicle or retrofitted golf cart and such vehicles do not qualify as low-speed vehicles in this state.

Source: SL 2008, ch 147, § 3.



§ 32-3-72 Local law enforcement officers to provide certain information to motorvehicle repossession businesses.

32-3-72. Local law enforcement officers to provide certain information to motor vehicle repossession businesses. Any person in the business of repossessing motor vehicles may request any local law enforcement officer to provide the license plate number and color of a motor vehicle licensed in South Dakota. If a person in the business of repossessing motor vehicles provides a copy of the contract for the repossession of the motor vehicle to a local law enforcement officer, the officer shall provide the license plate number and color of the motor vehicle to the person. Any law enforcement officer, who in good faith releases information pursuant to this section, is immune from civil liability for such release.

Source: SL 2008, ch 149, § 1.






Chapter 03A - Title, Registration And Taxation Of Boats

§ 32-3A-1 Rules governing motorboats, watercraft and recreation on public waters--Violation as misdemeanor.

32-3A-1. Rules governing motorboats, watercraft and recreation on public waters--Violation as misdemeanor. The Game, Fish and Parks Commission may adopt rules, promulgated pursuant to chapter 1-26, to establish uniform procedures for the administration of motorboats, watercraft and recreation on public waters:

(1) Requiring and regulating the use of standard safety equipment on any boat including whistles, bells, life preservers, fire extinguishers, flame arresters, navigation lights and air vents;

(2) Appointment, management, bonding and cancellation of boat licensing agents;

(3) Traffic, piloting and navigation of boats afloat in the public waters of this state;

(4) Designate areas and safety requirements for swimming or scuba diving in the public waters of this state;

(5) Authorizing regattas, motorboat or other boat races, marine parades, tournaments or exhibitions on any public water of this state and regulating the safety of the boats, the participants and the observers;

(6) Public and private docks, constructed, placed or put into public waters.

A violation of a rule adopted pursuant to this section is a Class 2 misdemeanor.

Source: SL 1984, ch 273, § 13; SL 1989, ch 375, § 1; SL 1991, ch 186, § 37; SL 1993, ch 322, § 1; SL 1994, ch 335, § 15; SDCL 42-8-1.1.



§ 32-3A-2 Definition of terms.

32-3A-2. Definition of terms. Terms used in this chapter mean:

(1) "Boat," every description of watercraft, other than a seaplane on the water, used or capable of being used as a means of transportation on water;

(2) "Boat dealer," any person or business who in the ordinary course of business sells new large boats or any person or business who in the ordinary course of business sells five or more used large boats in a year;

(3) "Commission," the Game, Fish and Parks Commission of this state acting directly or through its authorized officers;

(4) "Department," the Department of Revenue;

(5) "Large boat," any boat over twelve feet in length or a motorboat, used or capable of being used as a means of transportation on water, except canoes, inflatable boats, kayaks, sailboards and seaplanes;

(6) "Motorboat," any boat propelled by machinery, whether or not such machinery is the principal source of propulsion, but does not include a boat which has a valid marine document issued by the commissioner of customs of the United States government or any federal agency successor thereto;

(7) "Operate," to navigate or otherwise use a boat;

(8) "Owner," a person, other than a lien holder, having the property in or title to a boat. The term includes a person entitled to the use or possession of a boat subject to an interest in another person reserved or created by agreement and securing payment or performance of an obligation, but the term excludes a lessee under a lease not intended as security;

(9) "Personal watercraft," any motorboat that has an inboard or outboard motor powering a water jet pump or caged propeller as its primary source of motive power and is designed to be operated by a person standing on, kneeling on, sitting astride, or being towed behind the watercraft, and has the probability that the operator and passengers may in the normal course of use, fall overboard;

(10) "Racing boat," any boat designed and manufactured exclusively for racing;

(11) "Sailboard," any single-hulled boat equipped with an articulating mast and designed to be operated by a person standing on the board, maneuvering through the trim of the hand-held sail and distributing his body weight on the board; and

(12) "Waters of this state," any public waters within the territorial limits of this state and all waters which form a common boundary between this state and Minnesota, North Dakota, Montana, Wyoming, Iowa, or Nebraska.
Source: SL 1963, ch 353, § 11; SDCL § 10-60-15; SL 1998, ch 74, § 5; Sl 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3A-3 Registration validation decal and numbering display requirements for boats--Violation as misdemeanor.

32-3A-3. Registration validation decal and numbering display requirements for boats--Violation as misdemeanor. No person may operate or give permission for operation of a nonmotorized boat over twelve feet in length or a motorboat on the waters of this state unless a registration validation decal is displayed on each side of the bow of the boat. No person may operate or give permission for operation of a nonmotorized boat over eighteen feet in length or of a motorboat on the waters of this state unless the boat is numbered in accordance with this chapter and the identifying number set forth in the certificate of number is displayed on each side of the bow of the boat. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 3; SDC Supp 1960, § 25.1403; SL 1963, ch 143, § 1; SL 1972, ch 231, § 1; SL 1984, ch 279, § 2; SDCL 42-8-3; SL 2003, ch 164, § 1.



§ 32-3A-4 Registration of boats--Application--Violation as felony.

32-3A-4. Registration of boats--Application--Violation as felony. A boat requiring numbering by this state shall be registered with the department. The application shall be accompanied by a fee to be set by rules promulgated by the Game, Fish and Parks Commission pursuant to chapter 1-26. The new owner of the boat shall present a manufacturer's statement of origin or assigned certificate of title if a title has been previously issued for the large boat, or if no title is required, the ownership document issued by that jurisdiction; a bill of sale containing a complete description of the large boat; the purchaser's name and address; the previous owner's name and address; the full purchase price as defined by this chapter and how computed; the trade-in allowance and description of the trade, if any; and any other relevant information the department may require to the county treasurer in the county of the owner's residence or if the new owner is a nonresident to any county treasurer. If a person intentionally falsifies information on the certificate, the person is guilty of a Class 6 felony.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (1); SL 1963, ch 143, § 2; SL 1976, ch 258, § 6; SL 1984, ch 29, § 6; SL 1985, ch 15, § 61; SL 1985, ch 333; SL 1988, ch 346, § 1; SL 1993, ch 322, § 4; SDCL § 42-8-5; SL 1998, ch 74, § 6; SL 2010, ch 151, § 2.



§ 32-3A-5 Issuance of certificate and decals--Display of number and decals--Violationas misdemeanor.

32-3A-5. Issuance of certificate and decals--Display of number and decals--Violation as misdemeanor. Upon receipt of an application under § 32-3A-4 in approved form, the county treasurer shall enter the application upon the records of its office and issue to the applicant a registration stating the number awarded to the boat and two validation decals. The registration shall state the name and address of the owner. The owner shall attach to each side of the bow of the boat the boat number assigned and validation decal as prescribed by rules of the department so the boat number and validation decal are clearly visible. Failure to properly attach and display a boat number or validation decal as provided by this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (1); SL 1963, ch 143, § 2; SL 1979, ch 290; SL 1984, ch 279, § 4; SL 1988, ch 346, § 2; SL 1993, ch 322, § 5; SDCL 42-8-6; SL 1998, ch 74, § 7.



§ 32-3A-5.1 Certain owners exempt from numbering and title requirements--Registrationand license decals required on state waters--Proof of taxes paid.

32-3A-5.1. Certain owners exempt from numbering and title requirements--Registration and license decals required on state waters--Proof of taxes paid. Any owner whose boat is registered and documented in accordance with United States Coast Guard regulations is not required to display a South Dakota boat number nor obtain a South Dakota certificate of title on the boat. However, if the boat is used on the waters of this state,the boat shall be registered and shall display South Dakota boat license validation decals. The owner shall attach to each side of the bow of the boat a validation decal. At the time of application for the boat license, the owner shall furnish proof of tax paid on the boat.

Source: SL 2001, ch 162, § 1; SL 2004, ch 202, § 1; SL 2010, ch 151, § 1.



§ 32-3A-5.2 Mailing fees.

32-3A-5.2. Mailing fees. In addition to the registration fee required under § 32-3A-5, the department or county treasurer shall collect from the owner one dollar per decal or set of decals if a decal is sent to the owner through the mail. If the applicant requests that a decal be express mailed, the applicant shall pay the actual cost of postage and handling. Any fees received by the county treasurer for mailing or expressing decals shall be deposited by the treasurer in the county general fund.

Source: SL 2010, ch 157, § 8.



§ 32-3A-6 Size and legibility of numbers--Size and availability of certificate forinspection--Violation as misdemeanor.

32-3A-6. Size and legibility of numbers--Size and availability of certificate for inspection--Violation as misdemeanor. The numbers awarded and displayed on a motorboat pursuant to § 32-3A-5 may not be less than three inches in height and shall be maintained in legible condition. The registration shall be available at all times for inspection in the boat for which issued, whenever the boat is in operation. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (1); SL 1963, ch 143, § 2; SL 1984, ch 279, § 5; SL 1991, ch 356; SL 1993, ch 322, § 6; SDCL 42-8-7.



§ 32-3A-7 to 32-3A-10. Repealed.

32-3A-7 to 32-3A-10. Repealed by SL 2001, ch 163, §§ 2 to 5.



§ 32-3A-11 Exemptions from numbering requirement.

32-3A-11. Exemptions from numbering requirement. A boat is not required to be numbered under this chapter if the boat is:

(1) A boat covered by a number still in effect which was awarded pursuant to federal law or a federally approved numbering system of another state, and the boat has neither:

(a) Been in this state for more than sixty consecutive days during any calendar year; nor

(b) Been subject to a contract for a berth for a period of more than sixty consecutive days during any calendar year in marina facilities located within this state;

(2) A boat from a country other than the United States temporarily using the waters of this state;

(3) A boat whose owner is the United States, a state, or subdivision thereof;

(4) A racing boat competing in a regatta or boat race approved by the Game, Fish and Parks Commission or operating during a period not to exceed forty-eight hours immediately preceding the race and the remainder of the race day; or

(5) A boat owned or operated by a person who is participating in a fishing tournament permitted by the Department of Game, Fish and Parks, provided the boat has been issued a temporary boat license valid in South Dakota for a period of ten consecutive days at a fee set by rules promulgated by the Game, Fish and Parks Commission pursuant to chapter 1-26.
Source: SL 1959, ch 125, § 6; SDC Supp 1960, § 25.1406; SL 1984, ch 279, § 7; SDCL § 42-8-10; SL 2001, ch 162, § 2; SL 2008, ch 150, § 1.



§ 32-3A-12 Replacement of lost decal or registration--Fee.

32-3A-12. Replacement of lost decal or registration--Fee. If one of the validation decals or the registration is lost, the owner of a boat numbered under this chapter shall apply for replacement of the lost validation decal or registration. The fee for replacement of the registration is two dollars and the fee for a replacement set of validation decals is two dollars. Application for the duplicates shall be made to and fees paid to the county treasurer's office of the boat owner's county of residence.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (3); SL 1963, ch 143, § 2; SL 1984, ch 279, § 11; SL 1988, ch 346, § 6; SL 1991, ch 359; SL 1993, ch 322, § 12; SDCL 42-8-15.



§ 32-3A-13 Expiration and renewal of registration and validation decals.

32-3A-13. Expiration and renewal of registration and validation decals. Each registration and validation decal shall expire on the last day of the month of the year for which it was issued. The boat shall be registered in the same manner as motor vehicles pursuant to §§ 32-5-2.2 and 32-5-2.6. The registration may be renewed by the owner and new validation decals obtained as provided in § 32-3A-4.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (7); SL 1963, ch 143, § 2; SL 1984, ch 279, § 12; SL 1993, ch 322, § 13; SDCL § 42-8-16; SL 1998, ch 74, § 11; SL 2004, ch 202, § 2; SL 2008, ch 151, § 2.



§ 32-3A-14 Certificate records as public records.

32-3A-14. Certificate records as public records. The department may upon written request and receipt of a two-dollar fee furnish a person a certified abstract regarding registration information of any boat registered under the provisions of this chapter. The fee shall be deposited in the state motor vehicle fund. Governmental entities and their subdivisions are exempt from this fee requirement.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (6); SL 1988, ch 346, § 7; SL 1993, ch 322, § 16; SDCL 42-8-18; SL 1998, ch 74, § 12.



§ 32-3A-15 Administrative fee for each boat license.

32-3A-15. Administrative fee for each boat license. The county treasurer may charge the boat owner an administrative fee not to exceed one dollar for each boat license sold pursuant to this chapter. The fee shall be deposited in the county general fund.

Source: SL 1988, ch 346, § 8; SDCL 42-8-18.1.



§ 32-3A-16 Display of other numbers on boat prohibited--Misdemeanor.

32-3A-16. Display of other numbers on boat prohibited--Misdemeanor. No number other than the number awarded to a boat or granted reciprocity pursuant to this chapter may be attached on either side of the bow of the boat. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (11); SL 1984, ch 279, § 15; SDCL 42-8-19.



§ 32-3A-17 Inspection by law enforcement officer.

32-3A-17. Inspection by law enforcement officer. Any law enforcement officer of this state or its subdivisions may enforce the provisions of this chapter and in the exercise thereof has the authority to stop and board any boat subject to this chapter.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (12); SL 1984, ch 273, § 17; SL 1994, ch 335, § 16; SDCL 42-8-21; SL 1998, ch 74, § 13.



§ 32-3A-18 Classification of boats for equipment purposes.

32-3A-18. Classification of boats for equipment purposes. Boats subject to the provisions of this chapter are divided into four classes as follows:

Class A. Less than sixteen feet in length.

Class 1. Sixteen feet or over and less than twenty-six feet in length.

Class 2. Twenty-six feet or over and less than forty feet in length.

Class 3. Forty feet or over.

Source: SL 1959, ch 125, § 5; SDC Supp 1960, § 25.1405 (1); SL 1984, ch 279, § 17; SDCL 42-8-23.



§ 32-3A-19 Territorial application of chapter--Identical local rules not prohibited.

32-3A-19. Territorial application of chapter--Identical local rules not prohibited. The provisions of this chapter shall govern the operation, equipment, numbering, and all other matters relating thereto whenever any boat is operated on the waters of this state, or when any activity regulated by this chapter takes place thereon. Nothing in this chapter shall be construed to prevent the adoption of any ordinance or local law relating to operation and equipment of boats, the provisions of which are identical to the provisions of this chapter or rules promulgated pursuant to this chapter. However, any ordinance or local law shall be operative only so long as and to the extent that it is identical to provisions of this chapter or rules promulgated pursuant to this chapter.

Source: SL 1959, ch 125, § 14; SDC Supp 1960, § 25.1414 (1); SL 1994, ch 335, § 27; SDCL 42-8-62.



§ 32-3A-20 Application for title.

32-3A-20. Application for title. Sections 32-3A-20 to 32-3A-23, inclusive, and §§ 32-3A-24 to 32-3A-32, inclusive, apply to large boats which are purchased or acquired by residents of this state on and after March 1, 1992. The provisions of § 32-3A-3 apply to large boats. Any resident of this state who purchases or acquires a large boat shall apply to the county treasurer of such person's residence for a certificate of title for the large boat.

Source: SL 1991, ch 362, § 2; SL 1994, ch 335, § 2; SDCL 42-8-71.



§ 32-3A-21 Time limit for application of title--Form and content of application.

32-3A-21. Time limit for application of title--Form and content of application. Each owner of a large boat subject to titling under §§ 32-3A-20 to 32-3A-23, inclusive, and §§ 32-3A-24 to 32-3A-32, inclusive, shall apply to the county treasurer for issuance of a certificate of title for the large boat within thirty days after acquisition. The application shall be on forms the department prescribes, and accompanied by the certificate of title or other acceptable ownership document previously issued for the boat if the boat is used or the manufacturer's statement of origin if the boat is new, a bill of sale and the required fee. The application shall contain the date of sale and purchase price of the large boat or the fair market value if no sale immediately preceded the transfer, and any additional information the department requires. If the application is made for a large boat last previously registered or titled in another state or foreign country, the application shall contain this information and any other information the department requires.

Source: SL 1991, ch 362, § 4; SL 1993, ch 322, § 20; SL 1994, ch 335, § 30; SDCL 42-8-72; SL 1998, ch 74, § 14.



§ 32-3A-22 Acquisition of used large boat by dealer--Application for title.

32-3A-22. Acquisition of used large boat by dealer--Application for title. If a dealer buys or acquires a used large boat for resale, the dealer may apply for and obtain a certificate of title as provided in §§ 32-3A-20 and 32-3A-21. If a dealer buys or acquires a used unnumbered large boat, the dealer shall apply for a certificate of title in the dealer's name within thirty days. If a dealer buys or acquires a new large boat for resale, the dealer may apply for a certificate of title in the dealer's name.

Source: SL 1991, ch 362, § 5; SL 1994, ch 335, § 31; SDCL 42-8-73.



§ 32-3A-23 Assignment of title for transfer by boat dealer or motor vehicle dealer.

32-3A-23. Assignment of title for transfer by boat dealer or motor vehicle dealer. Any boat dealer or motor vehicle dealer licensed pursuant to chapter 32-6B transferring a large boat requiring titling under §§ 32-3A-20 to 32-3A-23, inclusive, and §§ 32-3A-24 to 32-3A-32, inclusive, shall assign the title to the new owner, or if a new large boat, the boat dealer shall assign the manufacturer's certificate of origin to the new owner. Within thirty days the applicant shall forward all title fees and applications to the county treasurer.

Source: SL 1991, ch 362, § 6; SL 1994, ch 335, § 32; SL 1994, ch 336; SDCL 42-8-74; SL 1998, ch 74, § 15.



§ 32-3A-24 Transfer of title required for large boats.

32-3A-24. Transfer of title required for large boats. No person may sell, assign, or transfer a large boat titled by the state without delivering to the purchaser or transferee a certificate of title with an assignment on it showing title in the purchaser or transferee. No person may purchase or otherwise acquire a large boat required to be titled by the state without obtaining a certificate of title for it in that person's name.

Source: SL 1991, ch 362, § 8; SL 1994, ch 335, § 33; SDCL 42-8-76.



§ 32-3A-25 Fee for issue, transfer, or correction of certificate of title--Duplicate title.

32-3A-25. Fee for issue, transfer, or correction of certificate of title--Duplicate title. The county treasurer shall charge a five dollar fee for issuance of a certificate of title, a transfer of title, or a corrected certificate of title. If a certificate of title is lost, stolen, mutilated, destroyed, or becomes illegible, the owner named in the certificate shall obtain a duplicate by applying to the county register of deeds. The applicant shall furnish information the Department of Revenue requires concerning the original certificate and the circumstances of its loss, mutilation, or destruction. Mutilated or illegible certificates shall be returned to the department with the application for a duplicate. The duplicate certificate of title shall be marked plainly, duplicate, across its face and mailed or delivered to the applicant or as otherwise directed by the owner. If a lost or stolen original certificate of title for which a duplicate has been issued is recovered, the original shall be surrendered promptly to the department for cancellation.

A fee of ten dollars shall be paid to the department for each duplicate title issued.

Source: SL 1991, ch 362, § 10; SL 1993, ch 322, § 25; SDCL § 42-8-77 SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3A-26 Manufacturer's or importer's certificate of origin for new large boats--Violation as misdemeanor.

32-3A-26. Manufacturer's or importer's certificate of origin for new large boats--Violation as misdemeanor. No manufacturer or boat dealer may transfer ownership of a new large boat without supplying the transferee with the manufacturer's or importer's certificate of origin signed by the manufacturer's or importer's authorized agent. The certificate shall contain information the department requires. No boat dealer may purchase or acquire a new large boat without obtaining from the seller a manufacturer's statement of origin. Any person who does not comply with this section is guilty of a Class 2 misdemeanor.

Source: SL 1991, ch 362, § 11; SL 1993, ch 322, § 26; SL 1994, ch 335, § 34; SDCL 42-8-78; SL 1998, ch 74, § 16.



§ 32-3A-27 Hull identification number.

32-3A-27. Hull identification number. Any boat whose construction began after October 31, 1972, shall have a hull identification number assigned and affixed as required by the federal Boat Safety Act of 1971. The Department of Revenue shall by rules promulgated pursuant to chapter 1-26, establish the procedures for application and for issuance of the hull identification number for homebuilt boats. No person may destroy, remove, alter, cover, or deface the manufacturer's hull identification number, the plate bearing it, or any hull identification number the department assigns to a boat without the department's permission. A person other than a manufacturer who constructs a large boat or uses an unconventional device as a large boat for navigation shall submit an affidavit which describes the large boat or device to the department. In cooperation with the county treasurer, the department shall assign a hull identification number to the large boat or device. The applicant shall cause the number to be carved, burned, stamped, embossed, or otherwise permanently affixed to the outboard side of the transom or, if there is no transom, to the outermost starboard side at the end of the hull that bears the rudder or other steering mechanism, above the waterline of the boat or device in such a way that alteration, removal, or replacement would be obvious and evident.

Source: SL 1991, ch 362, § 12; SL 1994, ch 335, § 35; SDCL § 42-8-79; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3A-28 Dealer record of large boats--Inspection by Department of Revenue.

32-3A-28. Dealer record of large boats--Inspection by Department of Revenue. A dealer shall maintain for three years a record of any large boat bought, sold, exchanged, or received for sale or exchange. This record shall be open to inspection by department representatives during reasonable business hours.

Source: SL 1991, ch 362, § 13; SL 1994, ch 335, § 36; SDCL 42-8-80; SL 1998, ch 74, § 17.



§ 32-3A-29 Transfer by operation of law--Transferee application for title.

32-3A-29. Transfer by operation of law--Transferee application for title. If ownership of a large boat is transferred by operation of law, by inheritance, order in bankruptcy, insolvency, replevin, or execution sale, the transferee, within thirty days after acquiring the right to possession of the large boat, shall mail or deliver to the county treasurer satisfactory proof of ownership as the department requires, together with an application for a new certificate of title, and the required fee. If a lienholder repossesses a large boat and holds it for resale, the lienholder shall secure a new certificate of title and shall pay the required fee.

Source: SL 1991, ch 362, § 14; SL 1994, ch 335, § 37; SDCL 42-8-81.



§ 32-3A-30 Security interest in large boat--Perfecting interest--Fee.

32-3A-30. Security interest in large boat--Perfecting interest--Fee. A security interest created in this state in a large boat, and as defined by §§ 32-3A-20 to 32-3A-23, inclusive, and §§ 32-3A-24 to 32-3A-32, inclusive, on and after March 1, 1992, is not perfected until the security interest is noted on the certificate of title. On or after July 1, 1993, a security interest created in this state on a large boat, as defined in § 42-8-2, exclusive of a motorboat is not perfected until the security interest is noted on the certificate of title. On or after July 1, 1994, a security interest created in this state on a large boat, as defined in § 42-8-2, is not perfected until the security interest is noted on the manufacturer's statement of origin, on the manufacturer's certificate of origin, or on the certificate of title. To perfect the security interest, a copy of the security agreement shall be presented along with the manufacturer's statement of origin, the manufacturer's certificate of origin, or the original title. The secretary of revenue, an agent of the secretary, the county treasurer, the register of deeds, or the seller, buyer, owner, or holder of the manufacturer's statement of origin, the manufacturer's certificate of origin, or the certificate of title shall note the security interest at any place on the manufacturer's statement of origin, the manufacturer's certificate of origin, or the certificate of title. If so noted, the lien is perfected against the creditors of the debtor, is valid against the creditors of the debtor, whether armed with process or not, and subsequent purchasers and other lien holders or claimants, but otherwise is not valid against them. The fee for noting the lien is five dollars. The fees shall be credited to the county general fund. The certificate of title shall be presented to the county treasurer if a lien is to be noted on an existing certificate of title.

The owner shall present the certificate of title to the county treasurer when a release statement is filed.

Source: SL 1991, ch 362, § 15; SL 1993, ch 322, § 28; SL 1994, ch 335, § 38; SL 1997, ch 180, § 2; SDCL 42-8-82; SL 1998, ch 171, § 2; SL 2003, ch 160, § 15.



§ 32-3A-31 Forms to implement large boat provisions.

32-3A-31. Forms to implement large boat provisions. The department shall prescribe and provide suitable forms for applications, certificate of title, notices of security interests, and all other notices and forms necessary to implement §§ 32-3A-20 to 32-3A-23, inclusive, and §§ 32-3A-24 to 32-3A-32.

Source: SL 1991, ch 362, § 16; SDCL 42-8-83; SL 1998, ch 74, § 18.



§ 32-3A-32 Certificate of title for large boats not yet subject to large boat provisions.

32-3A-32. Certificate of title for large boats not yet subject to large boat provisions. The owner of a large boat not yet subject to the titling requirements of §§ 32-3A-20 to 32-3A-32, inclusive, may apply to the county treasurer of the owner's residence for a certificate of title for the large boat. If there are one or more liens on the large boat, the department shall note the liens on the certificate of title in order of their priority and shall deliver or mail the certificate of title to the owner or as otherwise directed by the owners.

Upon issuance of the certificate of title for the large boat, the large boat shall thereafter be subject to the requirements of §§ 32-3A-20 to 32-3A-32, inclusive, as though the boat was required to be titled.

The owner shall present the certificate of title to the county treasurer when a release statement is filed and a new or endorsed certificate shall be issued to the owner.

Source: SL 1991, ch 362, § 17; SL 1993, ch 322, § 32; SL 1994, ch 335, § 39; SDCL § 42-8-84; SL 1998, ch 74, § 19; SL 2003, ch 160, § 16.



§ 32-3A-33 Promulgation of rules for titling large boats.

32-3A-33. Promulgation of rules for titling large boats. The secretary of revenue may adopt rules, promulgated pursuant to chapter 1-26, to establish uniform procedures for the administration of the titling of large boats and registration and numbering of boats for the following areas:

(1) Application requirements for the registration and titling of boats, assignment of certificate of title, certificate of title for boats previously registered, time limits for making application, duplicate certificates and transfer of certificate, lien recording, assignment of liens, execution of cancellation of liens, delivery of title, abandoned, repossessed, and operation by law; and

(2) Issuance, display, inspection, expiration, cancellation, and removal of certificates of number and boat identification tags.

Violation of a rule adopted pursuant to this section is a Class 2 misdemeanor.

Source: SL 1993, ch 322, § 2; SL 1994, ch 335, § 40; SDCL 42-8-85; SL 1998, ch 74, § 20.



§ 32-3A-34 Registration requirements--Time to apply for large boat registration.

32-3A-34. Registration requirements--Time to apply for large boat registration. No boat may be registered in this state until all of the requirements of this chapter have been met. A certificate of title shall be applied for at the time of registration for any large boat.

Source: SL 1993, ch 322, § 8; SL 1994, ch 335, § 41; SDCL 42-8-86.



§ 32-3A-35 No tax paid title for large boat.

32-3A-35. No tax paid title for large boat. The secretary may, upon the completion of an application for a title, payment of the title fee and surrender of evidence of ownership by an applicant, issue a certificate of title, no tax paid, for a large boat if the applicant certifies on the application that the large boat is not going to be used upon the waters of this state or any other state. If a no tax paid title is issued, the applicant may not use the large boat upon the waters of this state.

Source: SL 1993, ch 322, § 9; SL 1994, ch 335, § 42; SDCL 42-8-87.



§ 32-3A-36 Application submitted to county treasurer--Nonnegotiable title--Violationas misdemeanor.

32-3A-36. Application submitted to county treasurer--Nonnegotiable title--Violation as misdemeanor. Any person who is an owner of a boat who is required to apply for title or registration, or both, and whose legal residence or chief place of business is outside the state, shall submit an application, a copy of a valid title if from a title issuing state from another jurisdiction or other form of ownership acceptable to the department and payment of all applicable fees to the county treasurer. Upon receipt of such information, the county treasurer shall issue a nonnegotiable interstate title. A nonnegotiable title is not a valid legal document for any purpose or transaction except to make application for yearly South Dakota registration. The nonnegotiable title is valid as long as title ownership remains the same. Failure to apply for a title as provided by this section is a Class 2 misdemeanor.

Source: SL 1993, ch 322, § 14; SDCL 42-8-88, SL 1998, ch 74, § 21.



§ 32-3A-37 Validation of nonnegotiable interstate title application.

32-3A-37. Validation of nonnegotiable interstate title application. The county treasurer shall forward each nonnegotiable interstate title to the department with the application for registration, a copy of the valid ownership document or out-of-state registration. The department shall determine if such documents were valid at the time of application for registration.

Source: SL 1993, ch 322, § 15; SDCL 42-8-89.



§ 32-3A-38 Abstract of boat title history.

32-3A-38. Abstract of boat title history. The department may upon written request and receipt of a five dollar fee furnish a person a certified abstract of the title history which shall include any damage disclosure statement of any boat registered under the provisions of this chapter. The abstract may include all documents filed with the department to establish the title history of the boat. The fee shall be deposited in the state motor vehicle fund. Governmental entities and their subdivisions are exempt from this fee requirement.

Source: SL 1993, ch 322, § 17; SDCL 42-8-90; SL 1998, ch 74, § 22; SL 2004, ch 203, § 8.



§ 32-3A-38.1 Damage disclosure statement required--Violation as misdemeanor--Liabilityto subsequent owner.

32-3A-38.1. Damage disclosure statement required--Violation as misdemeanor--Liability to subsequent owner. Upon the sale, assignment, or transfer of a large boat, or if registering a large boat in South Dakota which is titled in another state or jurisdiction, the seller, assignor, or transferor, or person wishing to register in South Dakota a large boat which is titled in another state or jurisdiction shall submit an accurately completed damage disclosure statement when applying for a certificate of title pursuant to § 32-3A-20. The completed damage disclosure statement may be on the back of the certificate of title or on a separate document that has been approved for use by the department. No certificate of title may be issued by the department unless the damage disclosure statement accompanies the application. It is a Class 1 misdemeanor to intentionally falsify any information on the damage disclosure statement. No person is liable to a subsequent owner of a large boat because a prior owner of the large boat failed to disclose that the large boat had previously been damaged and repaired. This section applies to any large boat with damage in excess of five thousand dollars and is six years old or less. If the large boat has incurred damages more than once, only those damages which occurred at one time would be considered in determining whether the damages exceeded five thousand dollars.

Source: SL 2004, ch 203, § 1.



§ 32-3A-38.2 "Damage" defined.

32-3A-38.2. "Damage" defined. For the purposes of the damage disclosure statement provided by § 32-3A-38.1, the term, damage, means damage to the large boat caused by fire, vandalism, collision, weather, submersion in water, or flood, and does not include normal wear and tear, glass damage, mechanical repairs, or electrical repairs that have not been caused by fire, vandalism, collision, weather, submersion in water, or flood.

Source: SL 2004, ch 203, § 2.



§ 32-3A-38.3 Damage disclosure statement to be part of title history.

32-3A-38.3. Damage disclosure statement to be part of title history. The department shall retain each damage disclosure statement received. The statement shall become part of the title history available to the public pursuant to § 32-3A-38.

Source: SL 2004, ch 203, § 3.



§ 32-3A-38.4 Format for damage disclosure statement--Promulgation of rules.

32-3A-38.4. Format for damage disclosure statement--Promulgation of rules. The department shall promulgate rules, pursuant to chapter 1-26, to prescribe the format for the damage disclosure statement provided by § 32-3A-38.1. An area for a damage disclosure statement shall appear on the back of each certificate of title issued by the department. The department may also approve separate documents on which a damage disclosure statement may be submitted. The damage disclosure statement form shall indicate whether the large boat has been damaged such that it cost more than five thousand dollars to repair to its predamaged condition and any other damage information the department deems appropriate. If a separate document from the certificate of title contains the damage disclosure statement, the document shall also require the following information: year, make, model, and hull identification number of the large boat.

Source: SL 2004, ch 203, § 4.



§ 32-3A-38.5 Repair costs to be included in amount of damage.

32-3A-38.5. Repair costs to be included in amount of damage. The dollar amount of damage to a large boat required to be disclosed pursuant to § 32-3A-38.1 shall include the costs necessary to return the damaged large boat to its predamaged condition. Such costs include parts, labor, paint, and hull work done on the damaged large boat.

Source: SL 2004, ch 203, § 5.



§ 32-3A-38.6 Damage disclosure sticker, decal, or notice required on large boats sold oroffered for sale.

32-3A-38.6. Damage disclosure sticker, decal, or notice required on large boats sold or offered for sale. Any large boat that is required to be titled pursuant to this chapter and is sold or offered for sale by a boat dealer as defined in § 32-3A-2 shall display a sticker, decal, or notice that discloses damage to the large boat in accordance with the provisions of §§ 32-3A-38.1 to 32-3A-38.7, as determined by the department in rules promulgated pursuant to chapter 1-26. A large boat more than six model years old is not exempt from the provisions of this section. The rules shall also prescribe the format and construction of the sticker, decal, or notice.

Source: SL 2004, ch 203, § 6; SL 2007, ch 172, § 2.



§ 32-3A-38.7 Statements regarding damage disclosure required on certificates of title.

32-3A-38.7. Statements regarding damage disclosure required on certificates of title. Each certificate of title issued by the department shall contain the following phrase: South Dakota state law requires the disclosure of damage on large boats. This information is available upon written request from the Department of Revenue. Each certificate of title shall also contain on its front a statement as to whether previous damage disclosure statements indicate the large boat had been damaged at one time in excess of five thousand dollars.

Source: SL 2004, ch 203, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3A-38.8 Large boats previously titled in another state--Notation on title required.

32-3A-38.8. Large boats previously titled in another state--Notation on title required. The department shall, in a conspicuous location, place on the first South Dakota title and all subsequent titles issued for any large boat for which a certificate of title was issued by another state, the name of the previous state and any brand or notation indicated on the title by that state.

Source: SL 2004, ch 203, § 9.



§ 32-3A-39 Temporary permit--Fee.

32-3A-39. Temporary permit--Fee. A person, in possession of a title either in his name or assigned to the person or a bill of sale which lists the person as a purchaser of the boat, may procure from any county treasurer a temporary permit which allows use of the boat in South Dakota waters. The title or bill of sale shall be available for inspection by any law enforcement officer if the boat is being used. The permit may be purchased for any period from five to fifteen consecutive days at a fee of one dollar per day for each day the permit is required. The minimum permit fee is five dollars. The fee is payable to the county treasurer at the time of purchase. All permit fees shall be forwarded monthly by the county treasurer to the department. The fee shall be deposited in the state motor vehicle fund. Only one permit may be issued yearly for each boat.

Source: SL 1993, ch 322, § 18; SDCL 42-8-91; SL 1998, ch 74, § 23.



§ 32-3A-40 Transferred ownership of large boat.

32-3A-40. Transferred ownership of large boat. If ownership of a large boat is being transferred, the application for certificate of title shall be filed within thirty days after the date of assignment or acquisition of the large boat. However, a boat dealer need not apply for a certificate of title on any large boat held in stock or acquired for stock purposes unless otherwise required under this chapter. Upon transfer of the large boat, the boat dealer shall give the transferee a reassignment of the certificate of title or the manufacturer's statement of origin.

Source: SL 1993, ch 322, § 21; SL 1994, ch 335, § 43; SDCL 42-8-92; SL 1998, ch 74, § 24.



§ 32-3A-41 Late application--Fee--Violation as misdemeanor.

32-3A-41. Late application--Fee--Violation as misdemeanor. If application for certificate of title is presented more than thirty days after date of assignment of title or acquisition of the large boat if no title exists or more than thirty days after assignment of the manufacturer's statement of origin, the officer receiving the application shall collect, in addition to the regular established fees, a late fee of one dollar for each week or fraction thereof beyond the thirty-day limitation for twenty-five weeks and a late fee of fifty dollars for twenty-six weeks or more. Any person applying for a title twenty-six weeks beyond the thirty-day limitation is guilty of a Class 2 misdemeanor.

Source: SL 1993, ch 322, § 22; SL 1994, ch 335, § 44; SDCL 42-8-93.



§ 32-3A-42 False statement on application for certificate of title as felony.

32-3A-42. False statement on application for certificate of title as felony. Any person who knowingly makes a false statement of a material fact, either on the application for certificate of title provided for in this chapter, or in any assignment thereof, is guilty of a Class 5 felony.

Source: SL 1993, ch 322, § 23; SDCL 42-8-94.



§ 32-3A-43 Alteration or forgery of title as a felony.

32-3A-43. Alteration or forgery of title as a felony. Any person who alters or forges, or causes to be altered or forged, any certificate of title issued by the State of South Dakota pursuant to the provisions of this chapter, or any assignment thereof, or any person who shall hold or use any such certificate or assignment knowing the same to have been altered or forged, is guilty of a Class 6 felony.

Source: SL 1993, ch 322, § 24; SDCL 42-8-95.



§ 32-3A-44 Burden of proving ownership of large boat.

32-3A-44. Burden of proving ownership of large boat. The burden of proving ownership and title is upon the applicant for a certificate of title. If satisfied that the applicant is the owner of the large boat and the application is in proper form, the secretary of revenue shall issue a certificate of title over his signature.

Source: SL 1993, ch 322, § 27; SL 1994, ch 335, § 45; SDCL 42-8-96.



§ 32-3A-45 Notification to deliver certificate of title upon treasurer's receipt of lien ortitle instrument--Notation of lien--Notice to lien holder--Liability forrefusing to show lien.

32-3A-45. Notification to deliver certificate of title upon treasurer's receipt of lien or title instrument--Notation of lien--Notice to lien holder--Liability for refusing to show lien. The county treasurer, upon receipt of a lien or title instrument duly executed in the manner prescribed by law governing such instruments, together with the fee prescribed for notation thereof which is nonrefundable, shall notify the holder of the certificate of title to deliver to the treasurer, within fifteen days from the date of notice, the certificate of title to permit notation of the lien, and if necessary, the issuance of a new certificate of title. After the notation of the lien, the treasurer shall deliver the certificate of title to the owner or as otherwise directed by the owner. The secured party shall be mailed or delivered notification of the party's security interest as filed and noted on the certificate of title. Any holder of the certificate of title who refuses to deliver the certificate of title to the treasurer for purposes of showing the lien on the certificate of title within fifteen days from the date notified to do so by the treasurer is liable for damages to the lien holder for the amount of damage the lien holder suffered by reason of the holder of the certificate of title refusing to permit the showing of the lien on the certificate of title.

Source: SL 1993, ch 322, § 29; SDCL 42-8-97; SL 2003, ch 160, § 11.



§ 32-3A-46 Release of discharged lien--Notation on title--Time requirement.

32-3A-46. Release of discharged lien--Notation on title--Time requirement. If a lien is discharged, the lien holder shall execute a release within twenty days after the final payment is received. The release shall contain the certificate of title number and the date of the notation. The lien holder shall deliver the release and certificate of title if held by the lien holder to any county treasurer. The treasurer shall note the cancellation of the lien on the face of the certificate of title, and on the same day shall notify the secretary. The secretary shall cancel the lien on the state's computer system, if the treasurer has not done so. If the certificate of title is lost as set forth in § 32-3-29, application for duplicate title may be forwarded along with the release to the department. The department shall cancel the lien. Upon the satisfaction of a security interest on a large boat for which the certificate of title is in the possession of the owner, the secured party shall within twenty days after final payment is received, execute a release of security interest on the form prescribed by the department and mail or deliver the release to the owner or as otherwise directed by the owner.

Source: SL 1993, ch 322, § 30; SL 1994, ch 335, § 46; SDCL 42-8-98; SL 2003, ch 160, § 12.



§ 32-3A-47 Record of chain of title of large boat.

32-3A-47. Record of chain of title of large boat. Except as otherwise provided in this chapter, every large boat certificate of title, upon transfer of ownership, shall contain a complete record showing the chain of title of such large boat from the owner named on the front of the title to and including the applicant presenting the same as evidence of ownership and applying for a new certificate of title.

Source: SL 1993, ch 322, § 33; SL 1994, ch 335, § 47; SDCL 42-8-99.



§ 32-3A-48 Duties of county treasurer.

32-3A-48. Duties of county treasurer. The county treasurer shall assist in the administration of this chapter and perform such duties in connection therewith as may be required by the secretary.

Source: SL 1993, ch 322, § 34; SDCL 42-8-100; SL 2003, ch 160, § 13.



§ 32-3A-49 Refusal or revocation of license--Notice.

32-3A-49. Refusal or revocation of license--Notice. If the secretary finds that an applicant for a certificate of title or registration of a boat is not entitled thereto, under the provisions of this chapter or the chapter which imposes tax on boats, the secretary may refuse to issue a certificate or to register such vehicles, and may for a like reason, and after notice and hearing, revoke title, license, and registration already acquired. The notice shall be served in person or by registered or certified mail.

Source: SL 1993, ch 322, § 35; SDCL 42-8-101; SL 1998, ch 74, § 25.



§ 32-3A-50 Excise tax on purchase of any large boat--In lieu of sales tax--Violation asmisdemeanor.

32-3A-50. Excise tax on purchase of any large boat--In lieu of sales tax--Violation as misdemeanor. In addition to all other fees, a person shall pay an excise tax at the rate of three percent on the purchase price of any large boat, purchased or acquired for use on the waters of this state and required to be registered under the laws of this state. This tax shall be in lieu of any tax levied by chapters 10-45 and 10-46 on the sales of such large boats. Failure to pay the full amount of excise tax is a Class 1 misdemeanor.

Source: SL 1993, ch 102, § 1; SL 1994, ch 335, § 3; SDCL 10-60-1.



§ 32-3A-51 "Large boat" defined.

32-3A-51. "Large boat" defined. For purposes of this chapter, the term, large boat, means any boat defined as a large boat by § 32-3A-2 and its accompanying motor.

Source: SL 1993, ch 102, § 2; SL 1994, ch 335, § 4; SDCL 10-60-2.



§ 32-3A-52 Exemptions.

32-3A-52. Exemptions. Exempt from the provisions of § 32-3A-50 are:

(1) Any large boat which is the property of the governmental units which are exempted from motor vehicle registration fees by §§ 32-5-42 and 32-5-42.1;

(2) Any large boat acquired by inheritance or bequest;

(3) Any large boat previously titled or licensed jointly in the names of two or more persons and subsequently transferred without consideration to one or more of such persons;

(4) Any large boat transferred without consideration between spouses, between a parent and child, and between siblings;

(5) Any large boat transferred pursuant to any mergers or consolidations of corporations or plans of reorganization by which substantially all of the assets of a corporation are transferred if the large boat was previously titled, licensed, and registered in this state;

(6) Any large boat transferred by a subsidiary corporation to its parent corporation for no or nominal consideration or in sole consideration of the cancellation or surrender of the subsidiary's stock if the large boat was previously titled, licensed, and registered in this state;

(7) Any large boat transferred between an individual and a corporation if the individual and the owner of the majority of the capital stock of the corporation are one and the same and if the large boat was previously titled and registered in this state;

(8) Any large boat transferred between a corporation and its stockholders or creditors if to effectuate a dissolution of the corporation it is necessary to transfer the title from the corporate entity to the stockholders or creditors and if the large boat was previously titled and registered in this state;

(9) Any large boat transferred between an individual and limited or general partnership if the individual and the owner of the majority interest in the partnership are one and the same person and if the large boat was previously titled and registered in this state;

(10) Any large boat transferred to effect a sale of all or substantially all of the assets of the business entity if the large boat was previously titled and registered in this state;

(11) Any large boat acquired by a secured party or lien holder in satisfaction of a debt;

(12) Any large boat sold or transferred which is eleven or more years old and which is sold or transferred for one thousand five hundred dollars or less before trade-in;

(13) Any damaged large boat transferred to an insurance company in the settlement of an insurance claim;

(14) Any large boat owned by a former resident of this state who returns to the state and who had previously paid excise tax to this state on the large boat as evidenced within the department's records or by submission of other acceptable proof of payment of such tax;

(15) Between corporations, both subsidiary and nonsubsidiary, if the individuals who hold a majority of stock in the first corporation also hold a majority of stock in the second corporation; but these individuals need not hold the same ratio of stock in both corporations provided the large boat was previously titled and registered in this state; and

(16) Any large boat transferred by a trustor to his trustee or from a trustee to a beneficiary of a trust.
Source: SL 1993, ch 102, § 3; SL 1994, ch 335, § 5; SDCL 10-60-3; SL 2001, ch 163, § 8.



§ 32-3A-53 Purchase price defined.

32-3A-53. Purchase price defined. For the purposes of this chapter, the purchase price is:

(1) For a new large boat, the total consideration whether received in money or otherwise. However, if a large boat is taken in trade as a credit or part payment on a new large boat, the credit or trade-in value allowed by the seller shall be deducted from the total consideration for the new large boat to establish the purchase price;

(2) For a used large boat sold or transferred by a dealer, the total consideration for the used large boat whether received in money or otherwise. However, if a large boat is taken in trade by the dealer as a credit or part payment on a used large boat, the credit or trade-in value allowed by the dealer shall be deducted from the consideration so that the net consideration is established;

(3) For a used large boat sold or transferred by any person other than a dealer, the total consideration received in money or otherwise. However, if a large boat is taken in trade as a credit or part payment on a used large boat, the credit or trade-in value shall be deducted from the total consideration so that the net consideration is established. The purchaser and seller of the large boat shall submit to the county treasurer a bill of sale, approved and supplied by the secretary. If a bill of sale is not submitted, the excise tax shall be assessed on the retail value as stated in a nationally recognized dealers' guide as approved by the secretary of revenue. If the excise tax is assessed on the retail value, the value of the large boat taken in as credit on trade-in shall be the retail value as stated in the nationally recognized dealers' guide;

(4) For a new or used large boat acquired by gift or other transfer for no or nominal consideration, the manufacturers' suggested dealer list price for new large boats and for used large boats the retail value stated in a nationally recognized dealers' guide approved and furnished by the secretary of revenue;

(5) For a large boat manufactured by a person who registers it under the laws of this state, the amount expended for materials, labor and other properly allocable costs of manufacture or in the absence of actual expenditures for the manufacture of a part or all of the large boat, the reasonable value of the completed large boat;

(6) For a rebuilt large boat, upon its initial registration and titling, the total consideration for the salvage large boat, whether received in money or otherwise.
Source: SL 1993, ch 102, § 4; SL 1994, ch 335, § 6; SDCL 10-60-4.



§ 32-3A-54 Used large boats--Valuation.

32-3A-54. Used large boats--Valuation. On used large boats, the county treasurer shall, for the purpose of this chapter, use the most generally used and approved nationally recognized dealers' guide provided by the secretary of revenue. If the large boat is not covered by the provided dealers' guide, the county treasurer shall seek assistance from the department.

The secretary of revenue shall file notice of approved national dealer or appraisal guides with the secretary of state indicating the effective date of such approval. Such filing is not subject to chapter 1-26.

Source: SL 1993, ch 102, § 5; SL 1994, ch 335, § 7; SDCL 10-60-5; SL 1998, ch 74, § 1.



§ 32-3A-55 Application for title and registration--Falsification as felony.

32-3A-55. Application for title and registration--Falsification as felony. The new owner of a large boat shall present to the county treasurer in the county of the owner's residence the manufacturer's statement of origin or assigned certificate of title if a title has been previously issued for the large boat, an application for title and registration and a bill of sale containing a complete description of the large boat, the purchaser's name and address, the previous owner's name and address, the full purchase price as defined by this chapter and how computed, the trade-in allowance and description of the trade, if any, and any other relevant information the department may require. If a person intentionally falsifies information on the certificate, the person is guilty of a Class 6 felony.

Source: SL 1993, ch 102, § 6; SL 1994, ch 335, § 8; SDCL 10-60-6; SL 1998, ch 74, § 2.



§ 32-3A-56 Payment of tax to county treasurer.

32-3A-56. Payment of tax to county treasurer. The excise tax levied by this chapter shall be paid to the county treasurer in the county of the new owner's residence when the owner applies for title and registers the large boat.

Source: SL 1993, ch 102, § 7; SL 1994, ch 335, § 9; SDCL 10-60-7; SL 1998, ch 74, § 3.



§ 32-3A-57 Boats previously subjected to tax.

32-3A-57. Boats previously subjected to tax. If any large boat has been subjected previously to a sales tax, use tax, excise tax, or similar tax by this or any other state or its political subdivision, no tax is owed to this state if the tax has been paid by the applicant to this or any other state. If the amount of tax levied and paid is the same or more than the amount of tax levied by this chapter, no tax or refund is due under this chapter. The county treasurer shall require of each applicant making application for registration of a large boat in this state to furnish a bill of sale, receipt or other tangible evidence that the amount of tax has been paid by the current applicant. If sufficient proof is not furnished, the county treasurer shall collect the tax levied by this chapter on the retail value of the large boat listed in a nationally recognized dealers' guide. The value shall be the retail value of the large boat on the day it entered the state.

Source: SL 1993, ch 102, § 8; SL 1994, ch 335, § 10; SDCL 10-60-8; SL 1998, ch 74, § 4.



§ 32-3A-58 No issuance or transfer of title without tax payment.

32-3A-58. No issuance or transfer of title without tax payment. No title may be issued or transferred for the ownership of any large boat unless the tax levied by this chapter is paid.

Source: SL 1993, ch 102, § 9; SL 1994, ch 335, § 11; SDCL 10-60-9.



§ 32-3A-59 Seller's books and records--Availability--Retention.

32-3A-59. Seller's books and records--Availability--Retention. Any seller of a large boat shall, on demand by the secretary of revenue, make available all books, records, and memoranda which relate to the sale of a large boat. The secretary, in the event of any failure or refusal to produce such records, may conduct an audit of the books and records of any large boat dealer failing or refusing to produce such records. All books, records, and memoranda which relate to the sale of a large boat shall be retained by the seller for three years.

Source: SL 1993, ch 102, § 11; SL 1994, ch 335, § 12; SDCL 10-60-10.



§ 32-3A-60 Deposit of revenues.

32-3A-60. Deposit of revenues. All revenues received pursuant to this chapter shall be deposited in the state general fund.

Source: SL 1993, ch 102, § 12; SDCL 10-60-11.



§ 32-3A-61 Siblings defined.

32-3A-61. Siblings defined. For the purposes of this chapter, the term, siblings, includes any individuals who are brother or sister by blood, marriage, or adoption.

Source: SL 1993, ch 102, § 13; SDCL 10-60-14.



§ 32-3A-62 Revenues allocated for educational purposes.

32-3A-62. Revenues allocated for educational purposes. Of the total revenue collected as a result of the tax imposed by this chapter, 56.25 percent of the total revenue shall be allocated for educational purposes as prescribed in the foundation program pursuant to chapter 13-13.

Source: SL 1993, ch 102, § 12A; SDCL 10-60-12.



§ 32-3A-63 Expenditures on educational purposes--Vouchers.

32-3A-63. Expenditures on educational purposes--Vouchers. Expenditures of the money allocated by § 32-3A-62 shall be on warrants drawn by the state auditor pursuant to vouchers approved by the secretary of the Department of Education. All expenditures allocated by § 32-3A-62 shall be made through a General Appropriations Act.

Source: SL 1993, ch 102, § 12B; SDCL 10-60-13; SL 2003, ch 272, § 63.



§ 32-3A-64 Rental company operating within dealership is separate business--Distinctname required.

32-3A-64. Rental company operating within dealership is separate business--Distinct name required. For the purposes of this chapter, any leasing or rental company that operates within the principal place of business of a dealer, licensed pursuant to chapter 32-7B, is a business separate from the dealership. A leasing or rental company shall title, license, and tax any leased or rental boat in a name that is distinct and separate from that of the dealership name as indicated on the dealer license under chapter 32-7B.

Source: SL 2001, ch 163, § 1.






Chapter 04 - Theft And Misappropriation Of Vehicles

§ 32-4-1 Duty of law officers to report stolen or recovered vehicles--Holding vehicles.

32-4-1. Duty of law officers to report stolen or recovered vehicles--Holding vehicles. It is the duty of the Division of Criminal Investigation, the highway patrol, the sheriff or deputies of every county of the state, and of the chief of police or commissioner of police of every municipality, of this state to make an immediate report to the attorney general of all motor vehicles reported to them as stolen or recovered. It is the duty of such officer to hold any such vehicle until the records of such vehicle can be checked.

Source: SDC 1939, § 44.0210; SL 1965, ch 186, § 8; SL 1983, ch 230, § 1; SL 1992, ch 60, § 2.



§ 32-4-2 Repealed.

32-4-2. Repealed by SL 1983, ch 230, § 2.



§ 32-4-3 Check of attorney general's files and examination of application before issuingcertificate of title.

32-4-3. Check of attorney general's files and examination of application before issuing certificate of title. Before issuing a certificate of title, as provided in chapter 32-3, the secretary of revenue shall check the motor and serial number on the motor vehicle, trailer, or semitrailer to be registered against the attorney general's files. The Department of Revenue shall examine and determine the genuineness, regularity, and legality of every application for registration of a vehicle or for a certificate of title therefore and may in all cases make investigation considered necessary or require additional information. The department shall reject any such application if it is not satisfied with the regularity, legality, the truthfulness of any statement, or for any other reason if authorized by law.

Source: SDC 1939, § 44.0210; SL 1965, ch 186, § 8; SL 1983, ch 230, § 3; SL 2004, ch 17, § 46; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-4-4 Unauthorized tampering with motor vehicle--Misdemeanor.

32-4-4. Unauthorized tampering with motor vehicle--Misdemeanor. Any person who tampers with the motor vehicle of another, with intent to injure the same or cause inconvenience to the owner or person lawfully in charge of the vehicle under such circumstances as not to constitute theft, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 44.9902; SL 1968, ch 176; SL 1981, ch 177, § 10; SL 1983, ch 230, § 4.



§ 32-4-5 Receiving or transferring possession of vehicle known to have been stolen--Felony--Provision supplementary to other penalties.

32-4-5. Receiving or transferring possession of vehicle known to have been stolen--Felony--Provision supplementary to other penalties. Any person who, with intent to procure or pass title to a motor vehicle which he knows, or has reason to believe, has been stolen, shall receive or transfer possession of the same from or to another, or who shall have in his possession any motor vehicle which he knows, or has reason to believe, has been stolen, and who is not an officer of the law engaged at the time in the performance of his duty as such officer, shall be guilty of a Class 5 felony. This provision shall not be exclusive of any other penalties prescribed by any existing or future laws for theft or unauthorized taking of motor vehicles, but shall be deemed supplementary thereto.

Source: SDC 1939, § 44.9911; SL 1981, ch 177, § 11.



§ 32-4-6 , 32-4-7. Repealed.

32-4-6, 32-4-7. Repealed by SL 1983, ch 230, §§ 5, 6.



§ 32-4-8 Certificate forms--Unauthorized possession prohibited--Violation as felony.

32-4-8. Certificate forms--Unauthorized possession prohibited--Violation as felony. No person may have in possession any blank or partially executed certificate of title and registration, certificate of registration, certificate of title, or other similarly styled form or document, whether genuine or counterfeit, of this or any other state or country, which is of a type that, when genuine and properly issued, evidences ownership of a vehicle under the laws of this or another state or country, and surrender of which is required in order to sell, transfer, register, or title a motor vehicle or trailer in this state.

Except, a person may possess such forms or documents if the person is:

(1) An employee of a manufacturer or printer of the form or document and possesses the form or document in the normal course of the business of design or manufacture in connection with bid invitation, bid, or contract with a government agency related to supplying the forms for governmental use;

(2) An employee of a shipper or agency under whose direction the forms are being shipped or delivered to a state or local agency charged with receiving, distributing, or issuing the forms or documents, when they are in a container sealed under governmental direction;

(3) An employee of a state agency who possesses the forms or documents in the course of carrying out the employee's official duties;

(4) A county treasurer or any employee of the treasurer whose official work duties require the handling of the forms or documents and the treasurer or employee possesses them within the confines of the county's official storage space or immediately incidental to placing them in such places;

(5) In possession of the form or document and it is prominently and indelibly marked on its face, either specimen, void, or sample.

A violation of this section is a Class 6 felony.

Source: SL 1983, ch 230, § 7; SL 1989, ch 255, § 8; SL 2003, ch 160, § 14.



§ 32-4-9 Alteration or removal of vehicle identification number prohibited--Violation asfelony.

32-4-9. Alteration or removal of vehicle identification number prohibited--Violation as felony. No person may intentionally remove, deface, alter, destroy, cover, or obscure any vehicle identification number or other distinguishing number of a motor vehicle or trailer or any part thereof in this state, without written authorization from the Department of Revenue, nor may any person place or stamp in place of the original manufacturer's serial, motor, or other number or mark upon a vehicle, any number except one assigned by the department under the provisions of chapter 32-3 or authorized agency of another state. A violation of this section is a Class 6 felony.

Source: SL 1983, ch 230, § 8; SL 1989, ch 255, § 9; SL 2004, ch 17, § 47; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-4-10 Possessing vehicle, trailer, or part with altered or removed identification numberprohibited--Violation as felony.

32-4-10. Possessing vehicle, trailer, or part with altered or removed identification number prohibited--Violation as felony. No person may knowingly buy, sell, offer for sale, receive, or have in his possession, any titled motor vehicle or trailer or component part thereof, from which the original manufacturer's vehicle identification number or serial number has been removed, defaced, altered, obscured, or destroyed unless the vehicle or component part has an identification number attached to it, assigned or approved by the Department of Revenue under the provisions of § 32-3-22 or authorized agency of another state in lieu of the manufacturer's number. A violation of this section is a Class 6 felony.

Source: SL 1983, ch 230, § 9; SL 1988, ch 239, § 1; SL 1989, ch 255, § 10; SL 2004, ch 17, § 48; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-4-10.1 Forfeiture of vehicle, trailer or component part--Return to lawful owner notprecluded--Assignment of identification number.

32-4-10.1. Forfeiture of vehicle, trailer or component part--Return to lawful owner not precluded--Assignment of identification number. Any motor vehicle, trailer, or component part described in § 32-4-10 is deemed contraband and no property right exists in it. If such motor vehicle, trailer, or component part comes into the custody of a law enforcement officer, it shall be forfeited under the procedure established in § § 34-20B-85 to 34-20B-87, inclusive. Nothing in this section precludes the return of such a motor vehicle, trailer, or component part to its lawful owner following presentation of satisfactory evidence of ownership and assignment of an identification number by the Department of Revenue under the provisions of § 32-3-22.

Source: SL 1988, ch 239, § 2; SL 2004, ch 17, § 49; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-4-10.2 Forfeiture proceeding--Time of hearing--Standard and burden of proof--Release toowner on condition of obtaining identification number.

32-4-10.2. Forfeiture proceeding--Time of hearing--Standard and burden of proof--Release to owner on condition of obtaining identification number. A forfeiture proceeding as provided in § 32-4-10.1, shall be set for hearing within sixty days from the date of filing the verified answer. At the hearing, the state shall establish by a preponderance of the evidence that the original manufacturer's vehicle identification number or serial number on the motor vehicle, trailer, or component part has been removed, defaced, altered, obscured, or destroyed and that such vehicle or component part had no identification number attached to it as described in § 32-4-10. If the court finds that the state has met this burden, it shall order the motor vehicle, trailer or component part forfeited. If the court finds that the property is not subject to forfeiture, it shall order the property released to the owner, party in interest or claimant, as his right, title, or interest appears on the condition that such person obtain an identification number from the Department of Revenue under the provisions of § 32-3-22.

Source: SL 1988, ch 239, § 3; SL 2004, ch 17, § 50; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-4-11 Unauthorized possession of manufacturer's identification plate prohibited--Violationas felony.

32-4-11. Unauthorized possession of manufacturer's identification plate prohibited--Violation as felony. No person may possess a manufacturer's vehicle identification number plate unless it is attached to the vehicle or vehicle part to which it was originally affixed by the manufacturer, nor may a person have any facsimile of such a plate.

This section does not prohibit possession of legitimate plates by persons:

(1) Whose possession is incident to a contract to supply them to a manufacturer of new motor vehicles or when the plates are in possession of a manufacturer of new vehicles or the manufacturer's employee who possesses them within the scope of his work;

(2) Who are authorized in writing by the secretary of revenue to possess the plates.

A violation of this section is a Class 6 felony.

Source: SL 1983, ch 230, § 10; SL 1989, ch 255, § 11.



§ 32-4-12 Impounding vehicle or part believed stolen--Disposition.

32-4-12. Impounding vehicle or part believed stolen--Disposition. If a peace officer has probable cause to believe that a motor vehicle or trailer or any component part of a vehicle is stolen, he shall impound the vehicle or part and notify its lawful owner and the agency to which the theft was reported of its recovery and location.

A vehicle or component part which has been impounded pursuant to this section shall be released to its lawful owner if the owner presents satisfactory evidence of his ownership.

A vehicle or component part that has been impounded under this section and which has not been claimed within ninety days following notice of recovery to the owner or if the owner cannot be located after a reasonable effort within ninety days following impoundment is forfeited and shall be disposed of in accordance with § 32-30-16.

Source: SL 1983, ch 230, § 11.



§ 32-4-13 Trafficking in stolen vehicles or parts--Felony.

32-4-13. Trafficking in stolen vehicles or parts--Felony. Any person or entity knowingly in possession or control of two or more motor vehicles or trailers or their major component parts or assemblies such as, but not limited to, an engine, transmission, chassis, frame, front clip, rear clip, that are stolen, have had their identity obscured, removed, or altered except as an immediate result of the final destruction by crushing, flattening, grinding up, or shredding of a vehicle or vehicle part for purposes of recycling its metallic content, have stolen parts on them or are comprised of any combination of the above, is trafficking in stolen vehicles or stolen vehicle parts.

Trafficking in stolen vehicles or stolen vehicle parts is a Class 4 felony.

Source: SL 1983, ch 230, § 12.



§ 32-4-14 Seizure of property on arrest for trafficking--Forfeiture.

32-4-14. Seizure of property on arrest for trafficking--Forfeiture. Upon the arrest of any person or entity for violation of § 32-4-13, the law enforcement officer may seize all vehicles or vehicle parts, all vehicles and other equipment used to transport such vehicle or vehicle parts, all tools, equipment, and other materials and all real and personal property and all money or other proceeds used or acquired as a result of such violation.

Upon the conviction of any person or entity, all items seized shall be forfeited to the state in a manner consistent with §§ 34-20B-85 to 34-20B-88, inclusive.

Source: SL 1983, ch 230, § 13.



§ 32-4-15 Disposition of forfeited property.

32-4-15. Disposition of forfeited property. If property is forfeited under this chapter, the secretary of public safety or the attorney general may retain the property for official use or sell any forfeited property which is not required to be destroyed by law and which is not harmful to the public, provided that the proceeds be disposed of for payment of all proper expenses of the proceedings for forfeiture and sale including expenses of seizure, maintenance of custody, advertising, and court costs. All moneys seized or proceeds remaining from the sale of forfeited property shall be paid into the general fund.

Source: SL 1983, ch 230, § 14; SL 2004, ch 17, § 51.



§ 32-4-16 Giving false information concerning vehicle registration or titling as felony.

32-4-16. Giving false information concerning vehicle registration or titling as felony. Any person who knowingly gives false, fraudulent, or erroneous information in connection with an application for the registration or titling of a vehicle or any application for assignment of a vehicle identification number or replacement documents or gives such information in connection with a review of such applications or falsely certifies the truthfulness and accuracy of information supplied in connection with the registration and when required, titling of a vehicle, is guilty of a Class 6 felony.

Source: SL 1983, ch 230, § 15.



§ 32-4-17 Repealed.

32-4-17. Repealed by SL 1989, ch 255, § 7.






Chapter 05 - Annual Registration And License Plates

§ 32-5-1 Motor vehicle defined.

32-5-1. Motor vehicle defined. In this chapter, the term, motor vehicle, includes all vehicles or machines, trailers, semitrailers, recreational vehicles, truck tractors, road tractors, and motorcycles propelled by any power other than muscular and used upon the public highways for the transportation of persons or property, or both.

Source: SDC 1939, § 44.0101; SL 1961, ch 217; SL 1970, ch 168, § 1; SL 1970, ch 169, § 1; SL 1974, ch 92, §§ 4 to 6; SL 1975, ch 196, § 3; SL 1977, ch 249, §§ 1 to 3; SL 1978, ch 224, § 18; reenacted 1988, ch 27, § 5.



§ 32-5-1.1 Repealed.

32-5-1.1. Repealed by SL 1982, ch 225, § 2.



§ 32-5-1.2 Mopeds exempt from chapter.

32-5-1.2. Mopeds exempt from chapter. Mopeds as defined in § 32-20-1 are exempt from the provisions of this chapter unless the applicant wishes to license a moped.

Source: SL 1978, ch 230, § 9; SL 1989, ch 257, § 50.



§ 32-5-1.3 Farm vehicles exempt--Exceptions.

32-5-1.3. Farm vehicles exempt--Exceptions. Any farm wagon, farm implement drawn by another vehicle, or farm vehicle which is designed and used primarily for tillage, harvesting, or transportation of agricultural products or farm property by or for agricultural producers is exempt from the provisions of this chapter unless the farm vehicle is a stock trailer, gooseneck trailer, or semitrailer towed by a licensed motor vehicle on any public highway or a passenger vehicle, two- or three-axle truck, or semitractor.

Source: SL 1982, ch 225, § 4; SL 1986, ch 242, § 7.



§ 32-5-1.4 All-terrain vehicles used in agriculture exempt.

32-5-1.4. All-terrain vehicles used in agriculture exempt. Any three-wheeled or four-wheeled all-terrain vehicle using a highway ditch or crossing a highway to get to and from a field or pasture and being used in the course of farm or ranch labor is exempt from the provisions of this chapter.

Source: SL 1985, ch 242.



§ 32-5-2 Application for registration--Contents--Failure to provide information asmisdemeanor--Acceptance of incomplete or erroneous form prohibited.

32-5-2. Application for registration--Contents--Failure to provide information as misdemeanor--Acceptance of incomplete or erroneous form prohibited. Every owner, or with written authorization, any other person as defined by subdivision 2-14-2(18) on behalf of and as the agent for the owner, of a motor vehicle, motorcycle, truck tractor, road tractor, trailer or semitrailer, or recreational vehicle or trailer, which is operated or driven upon the public highways of this state, shall, except as otherwise expressly provided, present to the county treasurer of the owner's county, or, in case of a nonresident of this state, the treasurer of any county, application for the registration of that vehicle. The application form shall be furnished by the department and shall contain but not be limited to the following information:

(1) The number of cylinders or the bore and stroke of each cylinder;

(2) The manufacturer's weight;

(3) Whether the vehicle operates on diesel fuel, liquified petroleum gas, gasoline, or any other special fuel;

(4) The make, model, body, year, color, and vehicle identification number of the vehicle;

(5) The odometer reading; and

(6) The purchase price and the name and address of the seller, buyer, and lienholder, if any.

Any person who fails to provide the above information to the county treasurer or the department is guilty of a Class 2 misdemeanor. The department or the county treasurer may not accept an incomplete application form or an application form which the department considers erroneous.

Source: SDC 1939, § 44.0102; SL 1949, ch 161; SL 1967, ch 181; SL 1983, ch 100, § 74; SL 1988, ch 236, § 10; SL 1989, ch 255, § 13; SL 1989, ch 257, § 51; SL 2000, ch 141, § 3.



§ 32-5-2.1 Staggered registration of noncommercial vehicles--Snowmobiles excepted.

32-5-2.1. Staggered registration of noncommercial vehicles--Snowmobiles excepted. The annual registration of noncommercial vehicles shall be staggered throughout the year excluding the months of April, October, and December. However, this section does not apply to snowmobiles registered pursuant to § 32-5-9.1.

Source: SL 1987, ch 215, § 1.



§ 32-5-2.2 Determination of month to register vehicle.

32-5-2.2. Determination of month to register vehicle. The first letter of the owner's last name shall determine the month in which a noncommercial vehicle owner shall register his vehicle. For a corporation, the first letter in its name shall be used. The registration shall proceed as follows:

The secretary may promulgate rules pursuant to chapter 1-26 to allow owners with different last names living in the same household to register their noncommercial vehicles in the same month.

Source: SL 1987, ch 215, § 2; SL 1989, ch 257, § 52.



§ 32-5-2.3 Repealed.

32-5-2.3. Repealed by SL 2007, ch 173, §§ 1, 49, eff. July 1, 2008.



§ 32-5-2.4 Renewal of registration during assigned month--Expiration of staggeredlicense plates or validation stickers--Violation as misdemeanor.

32-5-2.4. Renewal of registration during assigned month--Expiration of staggered license plates or validation stickers--Violation as misdemeanor. All owners shall continue to renew the registrations of their vehicles during the month assigned to the first initial of their last name. Each registration fee shall be prorated on a monthly basis. All license plates or validation stickers issued on a staggered basis shall expire on the last day of the month assigned for the renewal of registration by § 32-5-2.2. If a person operates a motor vehicle without the current license plate displaying the proper validation sticker he is guilty of a Class 2 misdemeanor.

Source: SL 1987, ch 215, § 4; SL 1990, ch 232; SL 2007, ch 173, § 2.



§ 32-5-2.5 Registration of acquired motor vehicle--Application.

32-5-2.5. Registration of acquired motor vehicle--Application. Registration of acquired motor vehicle--Application. A person who acquires a motor vehicle required to be annually registered shall, at the time of application and no later than thirty days after the date of purchase apply for a certificate of title or transfer of title, register the vehicle until the appropriate month assigned to the person for renewal by § 32-5-2.2.

Source: SL 1987, ch 215, § 5; SL 1990, ch 230, § 12; SL 1993, ch 219, § 5; SL 2005, ch 158, § 4; SL 2007, ch 173, § 3.



§ 32-5-2.6 Early renewal--Fee for late renewal.

32-5-2.6. Early renewal--Fee for late renewal. A person may renew a noncommercial vehicle registration anytime less than ninety days prior to the vehicle's registration expiration date. Any person who renews a noncommercial vehicle registration after the date of expiration shall pay the full year's fee required by this chapter to license the vehicle until the appropriate month assigned for renewal by § 32-5-2.2. However, this requirement to pay the full year's fee does not apply to noncommercial motor vehicles licensed pursuant to § 32-5-6.3 or 32-5-6.4.

Source: SL 1987, ch 215, § 6; SL 1992, ch 209.



§ 32-5-2.7 Removal of number plates required upon transfer or assignment of vehicleownership--Credit for unexpired months--Violation as misdemeanor.

32-5-2.7. Removal of number plates required upon transfer or assignment of vehicle ownership--Credit for unexpired months--Violation as misdemeanor. If the ownership of a vehicle registered pursuant to the provisions of this chapter is transferred or assigned, the transferor shall remove the number plates from the vehicle and shall receive credit for the unexpired months at the time the plates are attached to another vehicle. No refund may be issued if the plate is detached and not reattached. If the transferor fails to remove the number plates pursuant to this section, the transferor loses any credit and the plates are no longer valid. A violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 158, § 1; SL 2007, ch 173, § 4.



§ 32-5-2.8 Repealed.

32-5-2.8. Repealed by SL 2007, ch 173, §§ 5, 49, eff. July 1, 2008.



§ 32-5-2.9 Seller's permit for sold or transferred vehicle--Time for registration--Violation as misdemeanor.

32-5-2.9. Seller's permit for sold or transferred vehicle--Time for registration--Violation as misdemeanor. If a vehicle is sold or transferred, the seller shall provide the purchaser with a seller's permit that shall allow for the movement of the vehicle until registered but no later than thirty days from the date of purchase. Failure to comply with this section is a Class 2 misdemeanor.

Source: SL 2005, ch 158, § 3; SL 2007, ch 173, § 6.



§ 32-5-2.10 Seller's report of sale--Violation as misdemeanor.

32-5-2.10. Seller's report of sale--Violation as misdemeanor. At the time of sale of a vehicle, the seller shall file a report of sale with the department indicating the purchaser's name and address. Failure to file such a report is a Class 2 misdemeanor.

Source: SL 2007, ch 173, § 12, eff. July 1, 2008.



§ 32-5-2.11 Fee for reassignment of license plate.

32-5-2.11. Fee for reassignment of license plate. A five dollar fee shall be assessed for any reassignment of a license plate or set of plates.

Source: SL 2009, ch 150, § 2.



§ 32-5-3 Information respecting owner of vehicle.

32-5-3. Information respecting owner of vehicle. The application required by § 32-5-2 shall also state the name of each owner along with the owner's South Dakota driver license number or social security number, or, if a business, the federal employer identification number, of the motor vehicle, the owner's residence post office address or the owner's business address, including county, and if in a first or second class municipality, the street number.

Source: SDC 1939, § 44.0102; SL 1949, ch 161; SL 1967, ch 181; SL 1989, ch 257, § 53; SL 1992, ch 60, § 2; SL 2007, ch 173, § 7.



§ 32-5-4 Repealed.

32-5-4. Repealed by SL 1987, ch 215, § 7.



§ 32-5-4.1 Nonresident registration application--Issuance of nonnegotiable interstatetitle--Purpose and duration--Violation as misdemeanor.

32-5-4.1. Nonresident registration application--Issuance of nonnegotiable interstate title--Purpose and duration--Violation as misdemeanor. Any person who is an owner of a motor vehicle, motorcycle, truck tractor, road tractor, trailer, semitrailer, or recreational vehicle or trailer, who is required to apply for registration under chapter 32-3, 32-5, 32-5B, 32-9, or 32-10, and whose legal residence or chief place of business is outside the state, shall submit an application, a copy of a valid title or registration from another jurisdiction and payment of all applicable fees to the department. Upon receipt of such information, the department shall issue a nonnegotiable interstate title. A nonnegotiable title is not a valid legal document for any purpose or transaction except to make application for yearly South Dakota registration. The nonnegotiable title is valid as long as title ownership remains the same. A violation of this section is a Class 2 misdemeanor.

Source: SL 1969, ch 179; SL 1988, ch 236, § 11; SL 1989, ch 255, § 14; SL 1989, ch 257, § 54.



§ 32-5-4.2 Forwarding of nonnegotiable interstate title to department with application.

32-5-4.2. Forwarding of nonnegotiable interstate title to department with application. The county treasurer shall forward each nonnegotiable interstate title to the department with the application for registration. The department shall determine that such certificate was valid at the time of application for registration.

Source: SL 1969, ch 179; SL 1988, ch 236, § 12.



§ 32-5-4.3 Repealed.

32-5-4.3. Repealed by SL 1988, ch 236, § 13.



§ 32-5-5 Vehicle license fee based on weight--Certification of correct weight.

32-5-5. Vehicle license fee based on weight--Certification of correct weight. Vehicle license fees provided by this chapter are based, except as otherwise specifically provided, upon manufacturers' weights, including accessories. If a noncommercial motor vehicle is an automobile, pickup truck, or van with a manufacturer's shipping weight, including accessories, of ten thousand pounds or less, the license fees for such a motor vehicle shall be as provided by § 32-5-6. However, if the noncommercial motor vehicle is a pickup truck that weighs more than six thousand pounds, the owner has the choice of paying the license fees pursuant to § 32-5-6 or paying the license fees based on the gross weight of the motor vehicle as provided in § 32-5-6.3. The license fees for a noncommercial motor home are as provided by § 32-5-6.1. The license fees for a motorcycle are as provided by § 32-5-9. The license fees for a snowmobile are as provided by § 32-5-9.1. The license fees for any other noncommercial motor vehicle are based on the gross weight of the motor vehicle and are as provided in § 32-5-6.3. If the department determines the actual dry weight of any model vehicle with accessories to be at variance with the manufacturers' shipping weight, the department shall certify the correct weight to be used in determining fees. These fees shall be assessed and paid annually. Upon initial registration of a vehicle, the fees shall be assessed based upon the date of sale.

Source: SDC 1939, § 44.0107; SL 1965, ch 179, § 1; SL 1989, ch 257, § 55; SL 1991, ch 239, § 1; SL 1999, ch 59, § 5; SL 2007, ch 173, § 8.



§ 32-5-6 Schedule of fees for noncommercial automobiles, pickup trucks, and vans.

32-5-6. Schedule of fees for noncommercial automobiles, pickup trucks, and vans. License fees and compensation on a noncommercial motor vehicle which is an automobile, pickup truck, or van as provided by § 32-5-5, shall be determined by the manufacturer's shipping weight, including accessories, as follows:

(1) Two thousand pounds or less, inclusive, thirty dollars;

(2) From 2,001 to 4,000 pounds, inclusive, sixty dollars;

(3) From 4,001 to 6,000 pounds, inclusive, ninety dollars;

(4) Over 6,000 pounds, one hundred twenty dollars.
Source: SDC 1939, § 44.0107 (1); SL 1977, ch 249, § 5; SL 1989, ch 257, § 56; SL 1990, ch 233, § 2; SL 1991, ch 239, § 2; SL 1992, ch 26, § 7; SL 1999, ch 59, § 2; SL 2011, ch 139, § 1; SL 2011, ch 139, § 11, eff. July 1, 2013.



§ 32-5-6.1 Schedule of fees for noncommercial motor homes.

32-5-6.1. Schedule of fees for noncommercial motor homes. License fees for any noncommercial motor home shall be determined by the manufacturer's shipping weight, including accessories, as follows:

(1) Six thousand pounds or less, inclusive, ninety dollars;

(2) From 6,001 to 8,000 pounds, inclusive, one hundred twenty dollars;

(3) From 8,001 to 10,000 pounds, inclusive, one hundred fifty dollars;

(4) For each additional 2,000 pounds or major fraction thereof, in excess of 10,000 pounds, thirty dollars.

For the purposes of this section, a motor home is a vehicle designed to provide temporary living quarters for recreational, camping, or travel use, built on or permanently attached to a self-propelled motor vehicle chassis or on a chassis cab or van that is an integral part of the completed vehicle.

Source: SL 1979, ch 207, §§ 1, 2; SL 1991, ch 239, § 4; SL 1999, ch 59, § 3; SL 2011, ch 139, § 3; SL 2011, ch 139, § 13, eff. July 1, 2013.



§ 32-5-6.2 Repealed.

32-5-6.2. Repealed by SL 1991, ch 239, § 10.



§ 32-5-6.3 Schedule of fees for noncommercial vehicles other than automobiles, pickuptrucks, or vans--Misdemeanor.

32-5-6.3. Schedule of fees for noncommercial vehicles other than automobiles, pickup trucks, or vans--Misdemeanor. License fees on a noncommercial motor vehicle which is not an automobile, pickup truck, or van licensed pursuant to § 32-5-6 shall be determined by the gross weight of the motor vehicle as defined by subdivision 32-9-1(6), and based on the following:

(1) Eight thousand pounds or less, inclusive, one hundred dollars;

(2) For each additional 2,000 pounds or major fraction thereof from 8,001 to 20,000 pounds, inclusive, ten dollars;

(3) For a vehicle in excess of 20,000 pounds, the total license fee shall be sixty percent of the total license fee established for commercial vehicles of equivalent weight pursuant to § 32-9-15.

It is a Class 2 misdemeanor for a person to operate a motor vehicle licensed pursuant to this section at a gross weight in excess of the gross weight for which it has been licensed. If the owner chooses to lower the registered weight, the plate shall be returned along with any validation decal and a new plate issued with the correct registered weight.

Source: SL 1991, ch 239, § 3; SL 1999, ch 59, § 4; SL 2007, ch 173, § 9, eff. July 1, 2008; SL 2011, ch 139, § 2; SL 2011, ch 139, § 12, eff. July 1, 2013.



§ 32-5-6.4 Registration of certain noncommercial motor vehicles for less than twelvemonths--Fee.

32-5-6.4. Registration of certain noncommercial motor vehicles for less than twelve months--Fee. The owner of any noncommercial motor vehicle which would be required to pay a license fee based on the gross weight of the motor vehicle as provided by § 32-5-6.3 may register the vehicle for a period of three to eight months, inclusive, in lieu of an annual registration. The fee for such a registration shall be one-twelfth of the annual license fee for the motor vehicle as determined pursuant to § 32-5-6.3 multiplied by the number of months for which the motor vehicle is to be registered, however in no event shall the fee be less than fifteen dollars. This section does not apply to any recreational vehicle as defined by § 32-3-1.

If the owner of the motor vehicle registers such motor vehicle more than once each year pursuant to this section, the owner shall pay upon the second or subsequent registration pursuant to this section a ten dollar administrative fee for each license issued pursuant to this section. The administrative fee shall be retained by the county to cover administrative costs.

Source: SL 1991, ch 239, § 9; SL 1993, ch 221, § 1.



§ 32-5-7 Repealed.

32-5-7. Repealed by SL 1977, ch 249, § 57.



§ 32-5-8 Schedule of fees for recreational vehicles and noncommercial trailers andsemitrailers.

32-5-8. Schedule of fees for recreational vehicles and noncommercial trailers and semitrailers. License fees and compensation for any recreational vehicle as defined in § 32-3-1 or for any noncommercial trailer and semitrailer, for use of the highways payable under § 32-5-5 and pulled by a noncommercial motor vehicle on which the license fees were paid pursuant to § 32-5-6, shall be determined upon the basis of their actual weight as follows:

(1) One thousand pounds or less, inclusive, fifteen dollars;

(2) From 1,001 to 2,000 pounds, inclusive, thirty dollars;

(3) From 2,001 to 3,000 pounds, inclusive, forty-five dollars;

(4) From 3,001 to 4,000 pounds, inclusive, sixty dollars;

(5) From 4,001 to 5,000 pounds, inclusive, seventy-five dollars;

(6) From 5,001 to 6,000 pounds, inclusive, ninety dollars;

(7) From 6,001 to 7,000 pounds, inclusive, one hundred five dollars;

(8) From 7,001 to 8,000 pounds, inclusive, one hundred twenty dollars;

(9) From 8,001 to 9,000 pounds, inclusive, one hundred thirty-five dollars;

(10) From 9,001 to 10,000 pounds, inclusive, one hundred fifty dollars;

(11) For each additional 1,000 pounds or major fraction thereof, in excess of 10,000 pounds, fifteen dollars.

Any trailer or semitrailer licensed pursuant to this section may be pulled by a noncommercial motor vehicle licensed pursuant to § 32-5-8.1 or a commercially licensed motor vehicle if the motor vehicle is registered at a gross weight to cover the weight of the trailer and its load.

Source: SDC 1939, § 44.0107 (4); SL 1955, ch 156; SL 1977, ch 249, § 6; SL 1991, ch 239, § 5; SL 1999, ch 59, § 6; SL 2011, ch 139, § 4; SL 2011, ch 139, § 14, eff. July 1, 2013.



§ 32-5-8.1 Identification plate required for certain trailers or semitrailers--Display--Fee--Transfer of title.

32-5-8.1. Identification plate required for certain trailers or semitrailers--Display--Fee--Transfer of title. Each trailer or semitrailer pulled by a noncommercial motor vehicle on which the license fees were paid pursuant to § 32-5-6.3 shall have an identification plate displayed in a conspicuous manner. The fee for the identification plate is ten dollars. The identification plate is valid for the useful life of the trailer or semitrailer. However, if the title to the trailer or semitrailer is transferred, the new owner shall within thirty days of the date of transfer make application to the department for a new identification plate. All revenue raised by the fees shall be placed in the license plate special revenue fund. However, no identification plate may be displayed on a recreational vehicle as defined in § 32-3-1. Such a recreational vehicle shall be licensed pursuant to § 32-5-8.

Source: SL 1991, ch 239, § 6; SL 1999, ch 59, § 7.



§ 32-5-8.2 Trailers or semitrailers with identification plates may only be pulled bycertain motor vehicles--Violation as misdemeanor.

32-5-8.2. Trailers or semitrailers with identification plates may only be pulled by certain motor vehicles--Violation as misdemeanor. A trailer or semitrailer licensed with an identification plate pursuant to § 32-5-8.1 may only be pulled by a noncommercial motor vehicle licensed pursuant to § 32-5-6.3 or a commercially licensed motor vehicle except as provided by § 32-5-8.3. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1991, ch 239, § 7.



§ 32-5-8.3 Temporary permit for certain noncommercial motor vehicles to pull identifiedtrailer or semitrailer.

32-5-8.3. Temporary permit for certain noncommercial motor vehicles to pull identified trailer or semitrailer. A noncommercial motor vehicle licensed pursuant to § 32-5-6 may pull a trailer or semitrailer with an identification plate issued pursuant to § 32-5-8.1 if the operator of the noncommercial motor vehicle has a temporary vehicle operating permit. The permit shall be issued by the county treasurer for a period of five to fifteen consecutive days. The fee for the permit is one dollar per day. The permit shall be good for the number of days for which issued including the day on which issued.

Source: SL 1991, ch 239, § 8.



§ 32-5-8.4 Additional fee when weight exceeds license.

32-5-8.4. Additional fee when weight exceeds license. Any owner of a motor vehicle licensed for fifty thousand pounds or more in accordance with the provisions of § 32-5-6.3 or 32-5-8, who operates upon the public highway or allows to be operated thereon, any motor vehicle the weight of which, together with its load, exceeds the gross weight for which the vehicle is licensed, shall be deemed to have specified such greater weight and to have agreed to pay the appropriate fee and shall pay the amount of the appropriate fee which exceeds the amount of the fee actually paid, for the remainder of the registration period. Such additional amount is compensation and not a penalty or fine, and the payment thereof does not constitute a defense or bar to conviction for such, or any other violation of this chapter.

Source: SL 1993, ch 219, § 6.



§ 32-5-9 Schedule of fees for motorcycles.

32-5-9. Schedule of fees for motorcycles. License fees and compensation for use of the highways payable under § 32-5-5 shall be: fourteen dollars and fifty cents for motorcycles with a piston displacement of less than three hundred fifty cubic centimeters and seventeen dollars for motorcycles with a piston displacement of three hundred fifty cubic centimeters or more.

Source: SDC 1939, § 44.0107 (2); SL 1970, ch 170; SL 1977, ch 249, § 7; SL 1978, ch 224, § 1; SL 1999, ch 59, § 8; SL 2011, ch 139, § 5; SL 2011, ch 139, § 15, eff. July 1, 2013.



§ 32-5-9.1 Fees for snowmobiles--Period of license--Payment before operation.

32-5-9.1. Fees for snowmobiles--Period of license--Payment before operation. License fees for snowmobiles, payable under § 32-5-5, shall be ten dollars per snowmobile for a one-year period. The fees shall be prorated monthly and the snowmobile registered in the same manner as motor vehicles pursuant to §§ 32-5-2.2 and 32-5-2.6. Payment of the snowmobile license fee shall be made prior to the operation of, or permitting the operation of, any snowmobile within this state except as specified under § 32-20A-15.

Source: SL 1971, ch 182, § 16; SL 1979, ch 222, § 1; SL 1986, ch 243, § 1; SL 1988, ch 240; SL 2008, ch 151, § 1; SL 2012, ch 160, § 1.



§ 32-5-9.2 Disposition of snowmobile fees and initial registration tax.

32-5-9.2. Disposition of snowmobile fees and initial registration tax. Two dollars of each fee collected under § 32-5-9.1 shall be credited to the motor vehicle fund and the balance of the license fees and the three percent initial registration tax shall be credited to a special revenue fund to be established and known as the snowmobile trails fund.

Source: SL 1971, ch 182, § 16; SL 1973, ch 197, § 1; SL 1974, ch 209; SL 1981, ch 232, § 1; SL 1984, ch 30, § 36; SL 1986, ch 243, § 2; SL 1986, ch 244, § 2.



§ 32-5-9.3 Initial registration tax on snowmobiles--Failure to pay as misdemeanor.

32-5-9.3. Initial registration tax on snowmobiles--Failure to pay as misdemeanor. In addition to the license fee in § 32-5-9.1, there shall be assessed on each snowmobile registered a three percent excise tax on the purchase price less trade difference. The fee and tax shall be collected pursuant to § 32-20A-15. Failure to pay the full amount of tax due is a Class 2 misdemeanor.

Source: SL 1986, ch 244, § 1; SL 1992, ch 208, § 1.



§ 32-5-10 Repealed.

32-5-10. Repealed by SL 1977, ch 249, § 57.



§ 32-5-10.1 Motorcycle safety education fee--Amount and payment.

32-5-10.1. Motorcycle safety education fee--Amount and payment. In addition to the license fees and compensation required pursuant to § 32-5-9 for motorcycles, a motorcycle safety education fee of seven dollars shall be paid at the time of registration of each motorcycle.

Source: SL 1982, ch 227, § 1; SL 1991, ch 240; SL 1994, ch 239; SL 2005, ch 156, § 1.



§ 32-5-10.2 Motorcycle safety education fee--Deposit in special revenue fund.

32-5-10.2. Motorcycle safety education fee--Deposit in special revenue fund. The county treasurer shall remit to the department the motorcycle safety education fees collected pursuant to § 32-5-10.1. The fees shall be deposited in the state treasury in a special revenue fund for use as specified in § 32-20-14.

Source: SL 1982, ch 227, § 2; SL 1989, ch 257, § 57; SL 1992, ch 222, § 5.



§ 32-5-10.3 Motorcycle safety education fee--Collection and remittance.

32-5-10.3. Motorcycle safety education fee--Collection and remittance. The collection and remittance of the fee imposed by § 32-5-10.1 shall be governed by § 32-11-19.

Source: SL 1982, ch 227, § 3.



§ 32-5-10.4 , 32-5-10.5. Repealed.

32-5-10.4, 32-5-10.5. Repealed by SL 1992, ch 222, §§ 1, 2.



§ 32-5-11 to 32-5-16. Repealed.

32-5-11 to 32-5-16. Repealed by SL 1977, ch 249, § 57.



§ 32-5-16.1 Mobile home or manufactured home license fee--Establishment of purchaseprice by bill of sale or retail book value--Fee in lieu of certain taxes--Exemption for certain entities.

32-5-16.1. Mobile home or manufactured home license fee--Establishment of purchase price by bill of sale or retail book value--Fee in lieu of certain taxes--Exemption for certain entities. In addition to any other license fees, registration fees, and compensation for the use of the highways, the registrant shall pay to the county treasurer upon application for the initial registration of a mobile home or manufactured home in this state, an additional license fee at the rate of four percent of the purchase price of the mobile home or manufactured home. The purchase price shall be established by a bill of sale. However, if a bill of sale is not available, the retail book value shall be used to establish the purchase price. The retail value is the value in a nationally recognized dealer's guide adopted by the secretary. The payment of the initial registration fee is in lieu of the tax imposed pursuant to chapters 10-45, 10-46, and 10-46A, and all other occupational, sales, excise, privilege, and franchise taxes levied by this state upon the gross receipts from the sale or installation of mobile or manufactured homes. The governmental or public entities set forth in §§ 32-5-42 and 32-5-42.1 are exempted from the initial registration imposed by this section.

Source: SL 1970, ch 169, § 2; SL 1980, ch 213, § 1; SL 1982, ch 18, § 10; SL 1988, ch 237, § 2; SL 1989, ch 259, § 1; SL 1994, ch 241, § 1; SL 2005, ch 71, § 3.



§ 32-5-16.2 Division of receipts from mobile home or manufactured home license fees.

32-5-16.2. Division of receipts from mobile home or manufactured home license fees. Eleven and one-fourth percent of the four percent initial registration fee prescribed by § 32-5-16.1 shall be deposited in the state motor vehicle fund to defray costs of titling, registration, and for unusual use of the highway. Sixty-three and three-fourths percent shall be distributed to the county highway and bridge fund in the county where the mobile or manufactured home is registered. The remaining twenty-five percent shall be distributed to the state general fund.

Source: SL 1970, ch 169, § 2; SL 1971, ch 183, § 1; SL 2005, ch 71, § 4.



§ 32-5-16.3 Permit required to move mobile home or manufactured home--Valid forsingle trip--Conditional on tax payment--Fee--Disposition of fees--Dealer--Violation as misdemeanor.

32-5-16.3. Permit required to move mobile home or manufactured home--Valid for single trip--Conditional on tax payment--Fee--Disposition of fees--Dealer--Violation as misdemeanor. Any person who moves a mobile home or manufactured home shall obtain a permit, as prescribed by the secretary of revenue, from the county treasurer where the home is located. The permit is valid for a single trip from the point of origin to a point of destination within the state. Before the county treasurer may issue a permit, the owner of the mobile home or manufactured home or regulated lender as defined in § 54-3-14 that is repossessing the mobile home or manufactured home shall obtain an affidavit, as prescribed by the secretary of revenue, from the county treasurer stating that the current year's taxes are paid as described in §§ 10-21-36 to 10-21-39, inclusive, or § 10-9-3. The permit fee for mobile homes and manufactured homes for use on the public highways is fifteen dollars. The fees collected shall be credited to the license plate special revenue fund. The fee and permit imposed by this section does not apply to a new or used mobile home or manufactured home owned and transported by or for a dealer licensed under chapter 32-7A. A violation of this section is a Class 2 misdemeanor. A dealer shall obtain from the department self-issued permits and shall display a self-issued permit when moving a used or new mobile or manufactured home.

Source: SL 1988, ch 27, § 7; SL 1991, ch 241; SL 1999, ch 45, § 4; SL 2000, ch 42, § 27; SL 2000, ch 142, § 3; SL 2004, ch 17, § 52; SL 2005, ch 71, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-16.4 , 32-5-16.5. Repealed.

32-5-16.4, 32-5-16.5. Repealed by SL 2005, ch 71, §§ 6, 7.



§ 32-5-16.6 Penalties for owner's or lender's failure to obtain tax affidavit--Notificationto department.

32-5-16.6. Penalties for owner's or lender's failure to obtain tax affidavit--Notification to department. If the owner of the used mobile home or manufactured home, prior to moving the home, fails to obtain an affidavit from the county treasurer of the county in which the used mobile home or manufactured home is registered, stating that the current year's taxes are paid as described in §§ 10-21-36 to 10-21-39, inclusive, or § 10-9-3, the department shall assess a monetary penalty on the owner. If a regulated lender, as defined in § 54-3-14, is repossessing a used mobile home or manufactured home and fails to obtain an affidavit, prior to moving the home, from the county treasurer of the county in which the used mobile home or manufactured home is registered, stating that the current year's taxes are paid as described in §§ 10-21-36 to 10-21-39, inclusive, or § 10-9-3, the department shall assess a monetary penalty on the lender. The department shall levy a monetary penalty of two hundred fifty dollars for the first violation within a one-year period, five hundred dollars for the second violation within a one-year period, and one thousand dollars for each subsequent violation within a one-year period. All monetary penalties collected pursuant to this section shall be deposited in the motor vehicle fund. The county treasurer shall notify the Department of Revenue in writing of any violation for failure to obtain a tax affidavit prior to moving a mobile or manufactured home.

Source: SL 2000, ch 142, § 4; SL 2002, ch 148, § 1; SL 2004, ch 17, § 54; SL 2005, ch 71, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-16.7 Penalties for transporter's, manufacturer's, or dealer's failure to obtain taxaffidavit--Notification to department.

32-5-16.7. Penalties for transporter's, manufacturer's, or dealer's failure to obtain tax affidavit--Notification to department. If a transporter of a used mobile home or manufactured home, prior to transporting, fails to obtain an affidavit from the county treasurer of the county in which the used mobile home or manufactured home is registered, stating that the current year's taxes are paid as described in §§ 10-21-36 to 10-21-39, inclusive, or § 10-9-3, the department shall assess a monetary penalty on the transport owner. If a manufacturer or licensed dealer, as defined in chapter 32-7A, is moving, repossessing, trading, purchasing, or receiving onto the manufacturer's or licensed dealer's lot a used mobile home or manufactured home and fails to obtain an affidavit from the county treasurer of the county in which the used mobile home or manufactured home is registered, stating that the current year's taxes are paid as described in §§ 10-21-36 to 10-21-39, inclusive, or § 10-9-3, the department shall assess a monetary penalty on the manufacturer or licensed dealer. The transporter or dealer who was responsible for moving the mobile or manufactured home is liable for any property taxes due the county.

The department shall levy a monetary penalty of two hundred fifty dollars for the first violation within a one-year period, five hundred dollars for the second violation within a one-year period, and one thousand dollars for each subsequent violation within a one-year period. All monetary penalties collected pursuant to this section shall be deposited in the motor vehicle fund. The county treasurer shall notify the Department of Revenue in writing of any violation for failure to obtain a tax affidavit prior to moving a mobile or manufactured home.

Source: SL 2002, ch 148, § 2; SL 2004, ch 17, § 55; SL 2005, ch 71, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-16.8 Single party not to be assessed multiple penalties.

32-5-16.8. Single party not to be assessed multiple penalties. For the purposes of §§ 32-5-16.6 and 32-5-16.7, if the owner, lender, licensed dealer, or transporter are the same party the department may not assess multiple monetary penalties for any one violation.

Source: SL 2002, ch 148, § 3; SL 2005, ch 71, § 10.



§ 32-5-16.9 Assessment based upon mistake of fact or error of law--Hearing--Appeal.

32-5-16.9. Assessment based upon mistake of fact or error of law--Hearing--Appeal. Any person against whom a penalty is assessed pursuant to § 32-5-16.6 or 32-5-16.7 may request a hearing before the secretary if the person believes that the assessment is based upon a mistake of fact or an error of law. A request for hearing shall be made in writing within twenty days from the date of the assessment and shall contain a statement indicating the mistake of fact or error of law the person believes resulted in an invalid assessment. Amended or additional statements of facts or errors of law may be made not less than fourteen days prior to the hearing if the hearing examiner determines such additional or amended statements are in the interest of justice and do not prejudice either party. Hearings are conducted and appeals taken pursuant to the provisions of chapters 1-26 and 1-26D.

A copy of the hearing examiner's proposed decision, findings of fact and conclusions of law shall be served on all parties when furnished to the secretary. If the secretary, pursuant to chapter 1-26D, accepts the final decision of the hearing examiner, no appeal from a final decision of the secretary upon an assessment may be taken unless any amount ordered paid by the secretary is paid or a bond filed to insure payment of such amount. However, if the final decision of the secretary, pursuant to chapter 1-26D, rejects or modifies the decision of the hearing examiner regarding the amount due on the assessment, an appeal may be taken without payment of the amount ordered to be paid and without filing of a bond. If the secretary's decision is affirmed by the circuit court, no appeal may be taken unless any amount ordered to be paid by the secretary is paid or a bond is filed to insure payment of such amount.

Source: SL 2005, ch 71, § 13.



§ 32-5-17 , 32-5-18. Repealed.

32-5-17, 32-5-18. Repealed by SL 1977, ch 249, § 57.



§ 32-5-18.1 Licensing and compensation requirements applicable to highway constructionor reconstruction--Special permits not required while engaged inconstruction.

32-5-18.1. Licensing and compensation requirements applicable to highway construction or reconstruction--Special permits not required while engaged in construction. All highway construction projects, whether being construction upon a new highway location or reconstruction of an existing highway, shall be treated in an identical manner as a public highway of this state for purposes of licensing and compensation of vehicles used on such projects. Such construction vehicles or equipment shall not be required to obtain special permits as required in chapter 32-22, while engaged in construction on a highway project.

Source: SL 1969, ch 118; SL 1971, ch 184; SL 1977, ch 249, § 8.



§ 32-5-19 , 32-5-20. Repealed.

32-5-19, 32-5-20. Repealed by SL 1977, ch 249, § 57.



§ 32-5-21 Motorbus defined--Noncommercial fee--Gross maximum weight.

32-5-21. Motorbus defined--Noncommercial fee--Gross maximum weight. For purposes of this chapter, a motorbus is any vehicle, with a seating capacity of sixteen or more persons, including the driver, used in the transportation of persons. The annual license fee for noncommercial motorbuses shall be paid based on the noncommercial vehicle fee schedule provided in § 32-5-6.3. The gross maximum weight shall be the unladen weight of the vehicle plus an additional two hundred pounds per passenger seating capacity.

Source: SDC 1939, § 44.0108(4); SL 1977, ch 249, § 9; SL 1986, ch 242, § 8; SL 1992, ch 60, § 2; SL 1994, ch 240, § 1; SL 2003, ch 165, § 1.



§ 32-5-22 Unregistered motor vehicles.

32-5-22. Unregistered motor vehicles. A motor vehicle acquired from the State of South Dakota or any of its governmental subdivisions, a motor vehicle licensed under any special license provisions of this state, a motor vehicle previously registered in South Dakota but currently licensed in another state or a motor vehicle owned by any person who returns to this state upon being separated from service in the United States armed forces is an unregistered motor vehicle for the purposes of this chapter.

Source: SDC 1939, § 44.0108 (5); SL 1955, ch 157; SL 1959, ch 259; SL 1963, ch 247; SL 1968, ch 167; SL 1977, ch 249, § 57; SL 1987, ch 215, § 8.







